Chapter 1 - Elections

Article 1 - Definitions and General Provisions

Section 1-1-1 - Election Code.

1-1-1. Election Code.

Chapter 1 NMSA 1978 may be cited as the "Election Code".

History: 1953 Comp., 3-1-1, enacted by Laws 1969, ch. 240, 1; 1975, ch. 255, 1.



Section 1-1-1.1 - Purpose of Election Code.

1-1-1.1. Purpose of [Election] Code.

It is the purpose of the Election Code [Chapter 1 NMSA 1978] to secure the secrecy of the ballot, the purity of elections and guard against the abuse of the elective franchise. It is also the purpose of the Election Code to provide for efficient administration and conduct of elections.

History: 1978 Comp., 1-1-1.1, enacted by Laws 1979, ch. 74, 1.



Section 1-1-2 - Headings.

1-1-2. Headings.

Article and section headings do not in any manner affect the scope, meaning or intent of the provisions of the Election Code [Chapter 1 NMSA 1978].

History: 1953 Comp., 3-1-2, enacted by Laws 1969, ch. 240, 2.



Section 1-1-2.1 - Ballot box key.

1-1-2.1. Ballot box key.

As used in the Election Code, "ballot box key" means:

A. a physical key that opens a lock used to secure a ballot box; or

B. the number on a numbered seal affixed to secure a ballot box.

History: Laws 2011, ch. 137, 3.



Section 1-1-3 - "Shall" and "may".

1-1-3. "Shall" and "may".

As used in the Election Code [Chapter 1 NMSA 1978], "shall" is mandatory and "may" is permissive.

History: 1953 Comp., 3-1-3, enacted by Laws 1969, ch. 240, 3.



Section 1-1-3.1 - Election cycle.

1-1-3.1. Election cycle.

Except as otherwise provided, as used in the Election Code:

A. "election cycle" means the period beginning on the day after the last general election and ending on the day of the general election;

B. "general election cycle" means the period beginning on the day after the primary election and ending on the day of the general election; and

C. "primary election cycle" means the period beginning on the day after the last general election and ending on the day of the primary election.

History: Laws 2003, ch. 356, 1; 2011, ch. 137, 4.



Section 1-1-3.2 - Election observer.

1-1-3.2. Election observer.

As used in the Election Code, "election observer" means a person registered with the United States department of state as an international election observer or a person registered with the New Mexico secretary of state who is an academic engaged in research on elections and the election process.

History: Laws 2011, ch. 137, 1.



Section 1-1-3.3 - Election-related organization.

1-1-3.3. Election-related organization.

As used in the Election Code, "election-related organization" means an organization registered with the secretary of state that is involved in election monitoring or voter turnout activities.

History: Laws 2011, ch. 137, 2.



Section 1-1-4 - Qualified elector.

1-1-4. Qualified elector.

As used in the Election Code, "qualified elector" means any resident of this state who is qualified to vote under the provisions of the constitution of New Mexico and the constitution of the United States.

History: 1953 Comp., 3-1-4, enacted by Laws 1969, ch. 240, 4; 1975, ch. 255, 2; 2011, ch. 137, 5.



Section 1-1-4.1 - Federal qualified elector.

1-1-4.1. Federal qualified elector.

As used in the Election Code, "federal qualified elector" means:

A. a uniformed-service voter; or

B. an overseas voter.

History: Laws 2015, ch. 145, 1.



Section 1-1-5 - Voter.

1-1-5. Voter.

As used in the Election Code, "voter" means any qualified elector or federal qualified elector who is registered under the provisions of the Election Code.

History: 1953 Comp., 3-1-5, enacted by Laws 1969, ch. 240, 5; 2011, ch. 137, 6; 2015, ch. 145, 4.



Section 1-1-5.1 - Early voter.

1-1-5.1. Early voter.

As used in the Election Code [Chapter 1 NMSA 1978], "early voter" means a voter who votes in person before election day, and not by mail.

History: Laws 2003, ch. 357, 7.



Section 1-1-5.2 - Definition of a vote; counting of hand-tallied ballots.

1-1-5.2. Definition of a vote; counting of hand-tallied ballots.

A. A vote on a paper ballot used on an electronic vote tabulating system, optical scan vote tabulating system or high-speed central count vote tabulator consists of a voter's selection of a candidate or answer to a ballot question indicated in the voting response area of the paper ballot marked in accordance with the instructions for that ballot type.

B. For paper ballots that are hand-tallied, a vote shall be counted if:

(1) the ballot is marked in accordance with the instructions for that ballot type;

(2) the preferred candidate's name or answer to a ballot question is circled;

(3) there is a cross or check within the voting response area for the preferred candidate or answer to the ballot question; or

(4) the presiding judge and election judges for the precinct unanimously agree that the voter's intent is clearly discernable.

History: Laws 2003, ch. 356, 9; 2005, ch. 270, 58; 2007, ch. 337, 11; 1-9-4.2 NMSA 1978, recompiled as 1-1-5.2 NMSA 1978 by Laws 2010, ch. 28, 21.



Section 1-1-5.3 - Overseas voter.

1-1-5.3. Overseas voter.

As used in the Election Code, "overseas voter" means an individual who is a United States citizen, who is outside the United States and who:

A. is temporarily absent from the individual's residence in this state;

B. before leaving the United States, was last eligible to vote in this state and, except for a state residency requirement, otherwise satisfies this state's voter eligibility requirements;

C. before leaving the United States, would have been last eligible to vote in this state had the voter then been of voting age and, except for a state residency requirement, otherwise satisfies this state's voter eligibility requirements; or

D. was born outside the United States, is not otherwise described in this section and, except for a state residency requirement, otherwise satisfies this state's voter eligibility requirements, if:

(1) the last place where a parent or legal guardian of the individual was, or would have been, eligible to vote before leaving the United States is within this state; and

(2) the individual has not previously registered to vote in any other state.

History: Laws 2015, ch. 145, 2.



Section 1-1-5.4 - Uniformed-service voter.

1-1-5.4. Uniformed-service voter.

As used in the Election Code, "uniformed-service voter" means an individual who is a United States citizen, whose voting residence is in this state, who otherwise satisfies this state's voter eligibility requirements and who is:

A. a member of the active or reserve components of the army, navy, air force, marine corps or coast guard of the United States who is on active duty and who by reason of that active duty is absent from the state;

B. a member of the merchant marine, the commissioned corps of the public health service, the astronaut program of the national aeronautics and space administration or the commissioned corps of the national oceanic and atmospheric administration of the United States and who by reason of that service is absent from the state;

C. a member on activated status of the national guard or state militia and who by reason of that active duty is absent from the member's county of residence; or

D. a spouse or dependent of a member referred to in Subsection A, B or C of this section and who, by reason of active duty or service of the member, is absent from the state; provided the spouse or dependent is an individual recognized as a spouse or dependent by the entity under which the member is serving.

History: Laws 2015, ch. 145, 3.



Section 1-1-5.5 - Power of attorney; prohibited use.

1-1-5.5. Power of attorney; prohibited use.

A power of attorney or other form of proxy is not valid for use by a person in any procedure or transaction concerning elections, including voter registration, petition signature, voter-registration cancellation, absentee ballot requests or voting another person's ballot.

History: Laws 2015, ch. 145, 5.



Section 1-1-6 - Recheck and recount.

1-1-6. Recheck and recount.

As used in the Election Code [Chapter 1 NMSA 1978]:

A. "recheck" pertains to electronic vote tabulating systems and means a verification procedure whereby a printout of the electronic record of votes cast in an election is made from each electronic memory device in the electronic vote tabulating system and the results are compared with the results shown on the official returns; and

B. "recount" pertains to all paper ballots, including absentee ballots, provisional paper ballots, optical scan paper ballots and any other paper ballot and means a verification procedure whereby the voters' selections for an office are retallied and the results compared with the results shown on the official returns.

History: 1953 Comp., 3-1-5.1, enacted by Laws 1977, ch. 222, 1; 2005, ch. 270, 8; 2007, ch. 337, 3; 2009, ch. 150, 1.



Section 1-1-7 - Residence; rules for determining.

1-1-7. Residence; rules for determining.

For the purpose of determining residence for voting, the place of residence is governed by the following rules:

A. the residence of a person is that place in which his habitation is fixed, and to which, whenever he is absent, he has the intention to return;

B. the place where a person's family resides is presumed to be his place of residence, but a person who takes up or continues his abode with the intention of remaining at a place other than where his family resides is a resident where he abides;

C. a change of residence is made only by the act of removal joined with the intent to remain in another place. There can be only one residence;

D. a person does not gain or lose residence solely by reason of his presence or absence while employed in the service of the United States or of this state, or while a student at an institution of learning, or while kept in an institution at public expense, or while confined in a public prison or while residing upon an Indian or military reservation;

E. no member of the armed forces of the United States, his spouse or his dependent is a resident of this state solely by reason of being stationed in this state;

F. a person does not lose his residence if he leaves his home and goes to another country, state or place within this state for temporary purposes only and with the intention of returning;

G. a person does not gain a residence in a place to which he comes for temporary purposes only;

H. a person loses his residence in this state if he votes in another state in an election requiring residence in that state, and has not upon his return regained his residence in this state under the provisions of the constitution of New Mexico;

I. "residence" is computed by not including the day on which the person's residence commences and by including the day of the election;

J. a person does not acquire or lose residence by marriage only.

History: 1953 Comp., 3-1-6, enacted by Laws 1969, ch. 240, 6; 1973, ch. 70, 1.



Section 1-1-7.1 - Residence for purpose of candidacy and signing of petitions; rule for determining.

1-1-7.1. Residence for purpose of candidacy and signing of petitions; rule for determining.

For the purpose of determining the residence of a person desiring to be a candidate for the nomination or election to an office under the provisions of the Election Code [Chapter 1 NMSA 1978] or for the purpose of determining the residence of any signer of a petition required by the Election Code, permanent residence shall be resolved in favor of that place shown on the person's certificate of registration as his permanent residence, provided the person resides on the premises.

History: 1978 Comp., 1-1-7.1, enacted by Laws 1979, ch. 378, 1; 1985, ch. 207, 1; 1993, ch. 314, 1; 1993, ch. 316, 1.



Section 1-1-8 - Election returns.

1-1-8. Election returns.

As used in the Election Code [Chapter 1 NMSA 1978], "election returns" means the certificate of the precinct board showing the total number of votes cast for each candidate, or for or against each proposed constitutional amendment or other question, and may include statements of canvass, signature rosters, poll books, tally books, machine printed returns and, in any canvass of returns for county candidates, the original certificates of registration in the possession of the county clerk, together with the copies of certificates of registration in the office of the county clerk.

History: 1953 Comp., 3-1-7, enacted by Laws 1969, ch. 240, 7; 1977, ch. 222, 2; 1993, ch. 314, 2; 1993, ch. 316, 2.



Section 1-1-9 - Recompiled.

1-1-9. Recompiled.



Section 1-1-10 - Qualified political party.

1-1-10. Qualified political party.

As used in the Election Code [Chapter 1 NMSA 1978], "qualified political party" means a political party that has complied with the provisions of Section 1-7-2 NMSA 1978.

History: 1953 Comp., 3-1-9, enacted by Laws 1969, ch. 240, 9; 1977, ch. 222, 3; 1981, ch. 140, 1; 1989, ch. 392, 1.



Section 1-1-11 - Precinct.

1-1-11. Precinct.

As used in the Election Code [Chapter 1 NMSA 1978], "precinct" means a designated division of a county for election purposes which is entitled to a polling place and a precinct board. For purposes of municipal or school district elections, a precinct may also be coterminous with the boundaries of the municipality or school district as the case may be.

History: 1953 Comp., 3-1-10, enacted by Laws 1969, ch. 240, 10.



Section 1-1-12 - Consolidated precinct.

1-1-12. Consolidated precinct.

A. As used in the Election Code, "consolidated precinct" means the combination of two or more precincts into one polling place pursuant to the provisions of Section 1-3-4 NMSA 1978.

B. When consolidated precincts are used in an election, references to "precincts" in the voting process shall be applicable to consolidated precincts.

History: 1953 Comp., 3-1-11, enacted by Laws 1969, ch. 240, 11; 1975, ch. 255, 4; 2011, ch. 131, 1; 2011, ch. 137, 7.



Section 1-1-13 - Precinct board.

1-1-13. Precinct board.

As used in the Election Code, "precinct board" or "poll workers" means the appointed election officials serving a single precinct, a consolidated precinct, an absent voter precinct or an alternate voting location.

History: 1953 Comp., 3-1-12, enacted by Laws 1969, ch. 240, 12; 2011, ch. 137, 8.



Section 1-1-14 - Publication.

1-1-14. Publication.

A. As used in the Election Code, "publication", unless otherwise provided in the constitution of New Mexico or the Election Code, means publication for the required number of times in a newspaper of general circulation in the county. "Publication in Spanish" means publication for the required number of times in an official Spanish language newspaper as set forth in Section 14-11-13 NMSA 1978 or any other Spanish language newspaper that meets the requirements of Section 14-11-2 NMSA 1978 if such newspaper exists in the county and is of general circulation in the county.

B. In addition to publication as required by Subsection A of this section, any publication required of:

(1) the secretary of state shall also be posted in the office of the secretary of state and on the secretary of state's web site; and

(2) the county clerk shall also be posted in the office of the county clerk and on the county's web site, if the county maintains a web site.

History: 1953 Comp., 3-1-13, enacted by Laws 1969, ch. 240, 14; 1975, ch. 255, 5; 1983, ch. 4, 1; 2011, ch. 137, 9.



Section 1-1-15 - Posting.

1-1-15. Posting.

A. As used in the Election Code, "posting" means posting for not less than seven days prior to an election or to an action to be taken.

B. A posting as described in Subsection A of this section is satisfied by posting in the office of:

(1) the secretary of state and on the secretary of state's web site, when the secretary of state has the duty to post; or

(2) the county clerk and on the county's web site, if the county maintains a web site, when the county clerk has the duty to post.

History: 1953 Comp., 3-1-14, enacted by Laws 1969, ch. 240, 15; 2011, ch. 137, 10.



Section 1-1-16 - Registration officer.

1-1-16. Registration officer.

As used in the Election Code [Chapter 1 NMSA 1978], "registration officer" means the secretary of state, a county clerk or a clerk's authorized deputy, a member of the board of registration or a state employee performing registration duties in accordance with the federal National Voter Registration Act of 1993 or Section 1-4-5.2 NMSA 1978.

History: 1953 Comp., 3-1-15, enacted by Laws 1969, ch. 240, 16; 1995, ch. 198, 1; 2005, ch. 270, 4.



Section 1-1-16.1 - Registration agent.

1-1-16.1. Registration agent.

As used in the Election Code [Chapter 1 NMSA 1978], "registration agent" means a state or federal employee who provides voter registration at a state agency, or a tribal registration agent office, or any other individual who assists another person in completion of a voter registration application.

History: Laws 2005, ch. 270, 3.



Section 1-1-16.2 - New registrant.

1-1-16.2. New registrant.

As used in the Election Code [Chapter 1 NMSA 1978], "new registrant" means a person who was not registered to vote in the state at the time the person registered to vote.

History: Laws 2005, ch. 270, 2.



Section 1-1-17 - Person authorized to administer oaths.

1-1-17. Person authorized to administer oaths.

As used in the Election Code [Chapter 1 NMSA 1978], "person authorized to administer oaths" means any person empowered by the laws of any state, the federal government or of any foreign country to administer oaths.

History: 1953 Comp., 3-1-16, enacted by Laws 1969, ch. 240, 17.



Section 1-1-18 - Oath includes affirmation.

1-1-18. Oath includes affirmation.

As used in the Election Code [Chapter 1 NMSA 1978], "oath" includes affirmation in all cases where an affirmation may be substituted for an oath, and in like cases the word "swear" includes affirm.

History: 1953 Comp., 3-1-17, enacted by Laws 1969, ch. 240, 18.



Section 1-1-19 - Elections covered by code.

1-1-19. Elections covered by code.

A. The Election Code [Chapter 1 NMSA 1978] applies to the following:

(1) general elections;

(2) primary elections;

(3) statewide special elections;

(4) elections to fill vacancies in the office of representative in congress; and

(5) school district elections.

B. To the extent procedures are incorporated or adopted by reference by separate laws governing such elections or to the extent procedures are not specified by such laws, certain provisions of the Election Code shall also apply to:

(1) municipal officer or municipal bond elections; or

(2) special district officer or special district bond or other special district elections.

History: 1953 Comp., 3-1-18, enacted by Laws 1969, ch. 240, 19; 1975, ch. 255, 6; 1977, ch. 222, 4; 1985, ch. 168, 1.



Section 1-1-20 - Major fractions.

1-1-20. Major fractions.

In any place in the Election Code [Chapter 1 NMSA 1978] requiring counting or computation of numbers, any fraction or decimal greater than one-half of a whole number shall be counted as a whole number.

History: 1978 Comp., 1-1-20, enacted by Laws 1979, ch. 378, 2.



Section 1-1-21 - County chairman.

1-1-21. County chairman.

In the event that a county chairman is designated a duty under the Election Code [Chapter 1 NMSA 1978] and a political party in a county does not have a county chairman to carry out the designated duty and where there are no other provisions delegating the duty assigned to the county chairman, the state chairman of the political party shall carry out the designated duty.

History: Laws 1995, ch. 124, 18.



Section 1-1-22 - Computation of time; deadlines.

1-1-22. Computation of time; deadlines.

For the purpose of the Election Code, time periods of less than eleven days shall be computed as calendar days; provided, however, that if an actual deadline falls on a weekend or state-recognized holiday, the next business day shall be the deadline, unless the deadline is expressed as a day of the week, in which case that day remains the actual deadline.

History: Laws 2005, ch. 270, 1; 2015, ch. 145, 6.



Section 1-1-23 - Unique identifier.

1-1-23. Unique identifier.

As used in the Election Code [Chapter 1 NMSA 1978], "unique identifier" means a randomly generated series of numbers, letters or symbols assigned to a voter, which shall not be the voter's social security number or date of birth.

History: Laws 2005, ch. 270, 5; 2007, ch. 337, 4.



Section 1-1-24 - Required voter identification.

1-1-24. Required voter identification.

As used in the Election Code [Chapter 1 NMSA 1978], "required voter identification" means any of the following forms of identification as chosen by the voter:

A. a physical form of identification, which may be:

(1) an original or copy of a current and valid photo identification with or without an address, which address is not required to match the voter's certificate of registration; or

(2) an original or copy of a utility bill, bank statement, government check, paycheck, student identification card or other government document, including identification issued by an Indian nation, tribe or pueblo, that shows the name and address of the person, the address of which is not required to match the voter's certificate of registration; or

B. a verbal or written statement by the voter of the voter's name, registration address and year of birth; provided, however, that the statement of the voter's name need not contain the voter's middle initial or suffix.

History: Laws 2005, ch. 270, 6; 2008, ch. 59, 1.



Section 1-1-25 - Voter information.

1-1-25. Voter information.

As used in the Election Code [Chapter 1 NMSA 1978], "voter information" means a document containing the person's name, address and precinct number that is issued by the county clerk or the secretary of state.

History: Laws 2005, ch. 270, 7; 2007, ch. 337, 5.






Article 2 - Election Officers and Boards

Section 1-2-1 - Secretary of state; chief election officer; rules.

1-2-1. Secretary of state; chief election officer; rules.

A. The secretary of state is the chief election officer of the state.

B. The secretary of state shall:

(1) obtain and maintain uniformity in the application, operation and interpretation of the Election Code; and

(2) subject to the State Rules Act [Chapter 14, Article 4 NMSA 1978], make rules pursuant to the provisions of, and necessary to carry out the purposes of, the Election Code and shall furnish to the county clerks copies of such rules; provided that no rule is adopted or amended within the sixty-three days before a primary or a general election.

C. No forms or procedures shall be used in any election held pursuant to the Election Code without prior approval of the secretary of state.

History: 1953 Comp., 3-2-1, enacted by Laws 1969, ch. 240, 22; 1971, ch. 317, 1; 1975, ch. 255, 7; 1979, ch. 74, 2; 2011, ch. 137, 12; 2015, ch. 145, 7; 2017, ch. 101, 1.



Section 1-2-1.1 - Attorney general required to assist secretary of state; district attorneys required to assist secretary of state and county clerks.

1-2-1.1. Attorney general required to assist secretary of state; district attorneys required to assist secretary of state and county clerks.

A. The attorney general shall, upon request of the secretary of state, provide legal advice, assistance, services and representation as counsel in any action to enforce the provisions of the Election Code and the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978].

B. Upon the request of the secretary of state or a county clerk, the attorney general and the several district attorneys of the state shall assign investigators or lawyers to aid the secretary of state and county clerks to ensure the proper conduct of an election.

C. Each district attorney shall assign a lawyer to be the elections prosecutor for the judicial district or for each county in the judicial district. The district attorney shall communicate and maintain current the name and contact information of the assigned elections prosecutor to the secretary of state and to each county clerk in the judicial district. The assigned elections prosecutor shall receive from the county clerk in the prosecutor's county or judicial district referrals of suspected violations of the Election Code. The assigned elections prosecutor shall each month report in writing to the county clerk and the district attorney the status of each referral until the matter is concluded.

History: 1978 Comp., 1-2-1.1, enacted by Laws 1979, ch. 74, 3; 1981, ch. 159, 1; 2015, ch. 145, 8.



Section 1-2-2 - Secretary of state; general duties.

1-2-2. Secretary of state; general duties.

The secretary of state shall:

A. generally supervise all elections by administering the Election Code [Chapter 1 NMSA 1978] in its statewide application;

B. prepare instructions for the conduct of election and registration matters in accordance with the laws of the state;

C. advise county clerks, boards of county commissioners and boards of registration as to the proper methods of performing their duties prescribed by the Election Code;

D. report possible violations of the Election Code of which the secretary of state has knowledge to the district attorney or the attorney general for prosecution;

E. cause to be published in book form and distributed to the county clerk of each county for use by precinct boards a sufficient number of copies of the Election Code as it is from time to time amended and supplemented;

F. be responsible for the education and training of county clerks regarding elections;

G. be responsible for the education and training of voting machine technicians; and

H. assist the county clerks in the education and training of registration officers.

History: 1953 Comp., 3-2-2, enacted by Laws 1969, ch. 240, 23; 1975, ch. 255, 8; 1995, ch. 198, 2; 2005, ch. 270, 10; 2011, ch. 137, 13.



Section 1-2-2.1 - Administrative complaints; procedures.

1-2-2.1. Administrative complaints; procedures.

A. The secretary of state shall adopt rules for an administrative procedure for hearing complaints on violations of the provisions of Title III of the federal Help America Vote Act of 2002, including provisions related to voting system standards, provisional voting procedures, voter registration procedures and operational standards of the statewide voter registration system.

B. A person who determines that there is a violation or that a violation is about to occur pursuant to this section may file a complaint with the secretary of state. Complaints may be consolidated by the secretary.

C. Complaints shall be in writing, signed and sworn by the person filing the complaint and notarized.

D. The hearing shall be on the record if the complainant requests.

E. If the hearing officer determines that there is a violation, an appropriate remedy shall be provided. If there is no violation, the complaint shall be dismissed and the results of the hearing made available to the public.

F. A final decision shall be made within ninety days of the filing of the complaint unless the complainant consents to extending the deadline. If the deadline is not met, the complaint shall be resolved within sixty days through alternative dispute resolution procedures established pursuant to the Governmental Dispute [Prevention] Resolution Act [Chapter 12, Article 8A NMSA 1978]. Records and materials from the hearing shall be available for use in an alternative dispute resolution procedure.

History: Laws 2003, ch. 356, 5.



Section 1-2-3 - Secretary of state; instructions; forms; certificates.

1-2-3. Secretary of state; instructions; forms; certificates.

A. The secretary of state shall prepare and furnish to each county:

(1) sufficient forms, blanks, records, files or other equipment deemed necessary by him for the registration of voters, including suitable instructions concerning their use for each registration officer;

(2) printed forms of additional election certificates; and

(3) instructions to voters which shall set forth in nontechnical language the manner in which voters cast their ballots.

B. All registration or voting notices, forms, instructions, assistance or other information relating to the electoral process shall be printed in both English and Spanish.

C. Where a minority language is historically unwritten, all proclamations, registration or voting notices, instructions, assistance or other information relating to the electoral process shall be made available orally in the respective minority language, through the media when practicable, in public meetings and on election day at the polls.

History: 1953 Comp., 3-2-3, enacted by Laws 1969, ch. 240, 24; 1975, ch. 255, 9; 1977, ch. 124, 1.



Section 1-2-3.1 - Secretary of state; multipurpose registration form.

1-2-3.1. Secretary of state; multipurpose registration form.

The secretary of state shall prescribe the form of a multipurpose certificate of registration, which shall be printed in English and Spanish. The certificate of registration form shall be clear and understandable to the average person and shall include brief but sufficient instructions to enable the qualified elector to complete the form. The certificate of registration form shall replace the affidavit of registration.

History: 1978 Comp., 1-2-3.1, enacted by Laws 1993, ch. 314, 3 and by Laws 1993, ch. 316, 3.



Section 1-2-4 - Secretary of state; training and instructions to precinct boards; training manual.

1-2-4. Secretary of state; training and instructions to precinct boards; training manual.

A. The secretary of state shall provide:

(1) instructions for the precinct board, which shall include a brief nontechnical explanation of its duties as required by the Election Code [Chapter 1 NMSA 1978]; and

(2) a single training manual containing standard guidelines for the operations and processes of statewide elections, including pre-election day activities, election-day activities and post-election-day activities. Separate manuals for voting systems may be provided for each county, or if the single training manual is in a looseleaf binder format, sections for the voting systems used in a given county may be inserted in the training manual for that county.

B. When any specific duty is imposed by the instructions issued under the Election Code, the duty shall be deemed to be a requirement of the law.

History: 1953 Comp., 3-2-4, enacted by Laws 1969, ch. 240, 25; 1975, ch. 255, 10; 2005, ch. 270, 11; 2007, ch. 336, 2.



Section 1-2-5 - Secretary of state; election seminars.

1-2-5. Secretary of state; election seminars.

In carrying out his duties under the Election Code [Chapter 1 NMSA 1978], the secretary of state shall, once before each and every statewide election, cause to be organized and conducted at convenient places and times in this state seminars on the administration of the Election Code. The secretary of state shall send written notice of the seminar to each county clerk setting forth the time and place of the seminar. Each county clerk, one of his designated deputies and one voting machine technician shall attend the seminar. Per diem and mileage shall be paid out of the funds appropriated to the secretary of state.

History: 1953 Comp., 3-2-5, enacted by Laws 1969, ch. 240, 26; 1975, ch. 255, 11.



Section 1-2-6 - Precinct board; appointment; term.

1-2-6. Precinct board; appointment; term.

A. The county clerk on or before fifty-five days next preceding the primary election shall appoint the precinct board for each precinct.

B. The members of the precinct board shall be appointed for a term of two years.

C. In the event of a vacancy in the office of precinct board member by reason of death, removal from the county, disqualification, refusal to serve or excusal by the county clerk for sufficient cause, the county clerk shall appoint a qualified person to fill the vacancy for the unexpired term.

History: 1953 Comp., 3-2-7, enacted by Laws 1969, ch. 240, 28; 1971, ch. 317, 2; 1975, ch. 255, 12; 1991, ch. 105, 1.



Section 1-2-7 - Precinct board; qualification of members; qualification of presiding judges; qualification of minors.

1-2-7. Precinct board; qualification of members; qualification of presiding judges; qualification of minors.

A. In order to qualify as a member of the precinct board, a person shall:

(1) be a voter of the county in which the person is appointed to serve;

(2) be able to read and write;

(3) have the necessary capacity to carry out a precinct board member's functions with acceptable skill and dispatch; and

(4) execute the precinct board member's oath of office.

B. Before serving as a presiding judge of a precinct board, a person shall receive training in the duties of that position and be certified for the position by the county clerk.

C. No person shall be qualified for appointment or service on a precinct board:

(1) who is a candidate to be voted for at the election;

(2) who is a spouse, parent, child, brother or sister of any candidate to be voted for at the election;

(3) who is married to a parent, child, brother or sister of any candidate to be voted for at the election or who is the parent of the spouse of any candidate to be voted for at the election; or

(4) who is a sheriff, deputy sheriff, marshal, deputy marshal or state or municipal police officer.

D. A county clerk may appoint not more than two minors to serve on a precinct board under the direct supervision of the presiding judge. A minor appointed by the county clerk shall:

(1) meet the qualifications set forth in Subsection A of this section, except the minor need not be eligible to vote;

(2) be sixteen or seventeen years of age at the time of the election in which the minor is serving as a member of a precinct board;

(3) be a citizen at the time of the election for which the minor will be serving as a member of a precinct board;

(4) have the approval of the minor's parent or legal guardian, unless the minor is emancipated;

(5) attend at least one school of instruction in accordance with the provisions of Section 1-2-17 NMSA 1978; and

(6) be appointed to a precinct board in the county in which the minor's parent or legal guardian resides, in accordance with the provisions of Section 1-2-11 NMSA 1978.

E. A minor appointed to a precinct board shall not serve as the presiding judge or as an election judge.

History: 1953 Comp., 3-2-8, enacted by Laws 1969, ch. 240, 29; 1971, ch. 317, 3; 1975, ch. 255, 13; 1981, ch. 159, 2; 2005, ch. 270, 12; 2010, ch. 90, 1; 2011, ch. 137, 14.



Section 1-2-8 - Precinct board; lists from major political parties.

1-2-8. Precinct board; lists from major political parties.

The county chairman of each of the major political parties may file with the county clerk at least thirty days before the date of appointment the names of not more than four voters for each precinct to be considered for appointment as a member of the precinct board. Such names shall be those of persons residing in the precinct to which they are to be appointed and who meet the qualifications required for a precinct board member. The county chairman may indicate his order of preference for each of the persons recommended for each precinct.

History: 1953 Comp., 3-2-9, enacted by Laws 1975, ch. 255, 14; 1987, ch. 249, 1; 1991, ch. 105, 2.



Section 1-2-9 - Precinct board; standby list.

1-2-9. Precinct board; standby list.

A. Not less than twenty-one days prior to the date for appointing members of precinct boards, the county clerk shall publish a notice once in a newspaper of general circulation to the effect that precinct boards are to be appointed for the specified number of precincts, stating the number of persons composing each board and that applications for the standby list will be accepted at the county clerk's office.

B. The county clerk shall then compile from the individual applicants a standby list of precinct board members. The persons on the standby list shall have the same qualifications and comply with the same requirements as provided for precinct board members.

History: 1953 Comp., 3-2-9.1, enacted by Laws 1975, ch. 255, 15; 1991, ch. 105, 3.



Section 1-2-10 - Precinct board; appointment by county clerk.

1-2-10. Precinct board; appointment by county clerk.

The county clerk shall appoint the precinct board for each precinct in the following order:

A. from the list submitted by the major party county chairs in the order stated thereon;

B. from the list of minors who qualify to be precinct board members at the discretion of the county clerk;

C. from the standby list; and

D. from any other list of voters who have the same qualifications and comply with the same requirements as provided for precinct board members.

History: 1953 Comp., 3-2-9.2, enacted by Laws 1975, ch. 255, 16; 2010, ch. 90, 2.



Section 1-2-11 - Precinct board; assignment.

1-2-11. Precinct board; assignment.

Wherever possible, the county clerk shall assign persons appointed as precinct board members to serve in precincts wherein they reside or in precincts located in the representative district wherein they reside. In the event of a shortage or absence of precinct board members in certain precincts, the county clerk may, in the best interest of the election process, assign appointed precinct board members to serve on any precinct board in the county, provided that such appointed board members shall not change the proportionate representation of each party on the board.

History: 1953 Comp., 3-2-10.1, enacted by Laws 1977, ch. 222, 5; 2011, ch. 137, 15.



Section 1-2-12 - Precinct board; number for each precinct.

1-2-12. Precinct board; number for each precinct.

A. For primary, general and special federal elections, the precinct board shall consist of:

(1) a presiding judge;

(2) two election judges; and

(3) one election clerk.

B. The county clerk, in appointing precinct boards for primary, general and special federal elections:

(1) shall appoint presiding judges and election judges so that at least one election judge shall not be of the same political party, if any, as the presiding judge; and

(2) may appoint teams of presiding judges and election judges for absent voter precincts, recount precinct boards and alternate voting locations, provided that each team meets the requirements pursuant to Paragraph (1) of this subsection.

C. For all other elections, the precinct board shall consist of:

(1) a presiding judge;

(2) one election judge; and

(3) one election clerk.

D. If the county clerk determines that additional election clerks are needed, the clerk may appoint such additional election clerks as the clerk deems necessary.

E. County clerk employees may be appointed to assist a precinct board.

History: 1953 Comp., 3-2-11, enacted by Laws 1969, ch. 240, 32; 1975, ch. 255, 17; 1981, ch. 159, 3; 1985, ch. 160, 1; 1991, ch. 105, 4; 1993, ch. 314, 4; 1993, ch. 316, 4; 1995, ch. 124, 2; 2009, ch. 150, 2; 2011, ch. 137, 16; 2015, ch. 145, 9.



Section 1-2-14 - Precinct boards; notice of appointment.

1-2-14. Precinct boards; notice of appointment.

A. Immediately after the appointment of the precinct boards, the county clerk shall:

(1) make and certify a list of the names of the appointees for each polling location, by precinct where applicable, post the list in a conspicuous and accessible place in the county clerk's office and keep it posted for five days and send a copy of the list upon request to the county chair of each political party participating in the election and to the secretary of state; and

(2) notify each person appointed, request the person's acceptance and keep a record of all notifications and acceptances.

B. If any person appointed to a precinct board fails to accept the appointment within two weeks after the notice was sent or communicated, the county clerk shall appoint another qualified person for the precinct board.

History: 1953 Comp., 3-2-13, enacted by Laws 1969, ch. 240, 34; 1975, ch. 255, 18; 1991, ch. 105, 5; 2011, ch. 137, 17.



Section 1-2-15 - Precinct board; vacancy on election day.

1-2-15. Precinct board; vacancy on election day.

A. If for any cause a member of the precinct board is not present on election day at the precinct for which he or she was appointed, the remaining board members shall notify the county clerk who shall fill the vacancy.

B. If the board members are unable to contact the county clerk in a timely manner, the vacant position shall be filled as follows:

(1) if there is a vacancy in the position of presiding judge, the remaining board members shall elect one of the election judges to fill the vacancy;

(2) if there is a vacancy in the position of election judge, the presiding judge shall appoint an election clerk of a different political party than that of the remaining election judge; however, if there is no election clerk of a different political party, the presiding judge shall appoint a voter of the precinct who is of a different political party than that of the remaining election judge; and

(3) if the vacancy is in the position of election clerk, the presiding judge shall appoint any voter of the precinct to fill the vacancy, provided the voter is of a different political party than the remaining election clerk on a five-member board or of a different political party than that of the presiding judge on a four-member board.

C. No vacancy on election day shall prevent the remaining board members from proceeding to open the polls and conducting the election in their assigned precinct.

History: 1978 Comp., 1-2-15, enacted by Laws 1991, ch. 105, 6.



Section 1-2-16 - Precinct board; compensation.

1-2-16. Precinct board; compensation.

A. Members of a precinct board shall be compensated for their services at the rate of not less than the federal minimum hourly wage rate nor more than two hundred dollars ($200) for an election day.

B. Members of a precinct board assigned to alternate voting locations or absent voter precincts may be compensated at an hourly rate set by the county clerk.

C. Compensation shall be paid within thirty days following the date of election.

D. For purposes of determining eligibility for membership in the public employees retirement association and pursuant to the provisions of Subsection B of Section 10-11-3 NMSA 1978, precinct board members are designated as seasonal employees.

History: 1953 Comp., 3-2-15, enacted by Laws 1969, ch. 240, 36; 1975, ch. 255, 19; 1981, ch. 159, 4; 1987, ch. 226, 1; 1987, ch. 249, 2; 1991, ch. 77, 1; 1999, ch. 236, 2; 2001, ch. 44, 1; 2011, ch. 137, 18; 2012, ch. 26, 1.



Section 1-2-17 - Precinct board; schools of instruction.

1-2-17. Precinct board; schools of instruction.

A. The county clerk shall cause to be held a public school of instruction for all presiding judges, precinct boards and others who will be officially concerned with the conduct of elections.

B. The schools for instruction provided for in this section shall be as follows:

(1) one school not less than seven days before the primary election;

(2) one school not less than seven days before the general election; and

(3) one school not less than seven days before any other statewide election.

C. All major details of the conduct of elections shall be covered by the county clerk or the clerk's authorized representative at such school, with special emphasis being given to recent changes in the Election Code.

D. The school of instruction shall be open to any interested person, and notice of the school shall be given to the public press at least four days before the school is to be held. Each member of the precinct board shall be notified at least seven days prior to commencement of the school.

E. A person shall not serve as a judge or member of a precinct board in any election unless that person has attended at least one such school of instruction in the calendar year of the election at which the person is appointed to serve or has been certified by the county clerk with respect to the person's completion of the school of instruction. This subsection shall not apply to filling of vacancies on election day as provided in Subsection B of Section 1-2-15 NMSA 1978.

History: 1953 Comp., 3-2-16, enacted by Laws 1969, ch. 240, 37; 1975, ch. 255, 20; 1977, ch. 222, 6; 1987, ch. 249, 3; 1989, ch. 392, 2; 1991, ch. 105, 7; 2005, ch. 270, 13; 2011, ch. 137, 19.



Section 1-2-18 - Precinct board members; identification badges.

1-2-18. Precinct board members; identification badges.

At all times on election day while performing their duties, members of the precinct board shall wear uniform identification badges. Such badges shall be furnished by the county clerk. The secretary of state shall prescribe the form and material of such identification badges, which shall include the identification of the board member's title and political party.

History: 1953 Comp., 3-2-17, enacted by Laws 1969, ch. 240, 38.



Section 1-2-19 - Oral assistance for language minority voters.

1-2-19. Oral assistance for language minority voters.

A. In those polling places designated by the secretary of state as being subject to the provisions of the 1975 amendments to the federal Voting Rights Act of 1965, oral assistance shall be made available to assist language minority voters who cannot read sufficiently well to exercise the elective franchise. As used in the Election Code [Chapter 1 NMSA 1978], "language minority" means a person who is an American Indian or of Spanish heritage and "inability to read well enough to exercise the elective franchise" means inability to read the languages in which the ballot is printed or the inability to understand instructions for operating the voting machine.

B. In those precincts where oral assistance is required, the position of election translator is created. The election translator shall be an additional member of the regular precinct board unless oral assistance to language minorities can otherwise be rendered by a member of the regular precinct board. The election translator shall be appointed by the county clerk in the same manner as other precinct board members are appointed, except that the county clerk in appointing American Indian election translators shall seek the advice of the pueblo or tribal officials residing in that county. The election translator shall take the oath required of precinct board members and shall meet the same qualifications as other precinct board members. In precincts where election translators are required, an election translator shall represent each political party as required by law for precinct boards.

C. Each county clerk shall compile and maintain a list of standby election translators to serve in those precincts on election day when the appointed election translator is unavailable for such service.

D. Each county clerk shall provide to the secretary of state no later than thirty days before any election a list of appointed election translators and a list of appointed standby election translators, together with the precinct numbers to which each election translator has been appointed.

History: 1953 Comp., 3-2-17.1, enacted by Laws 1977, ch. 124, 2; 1989, ch. 392, 3.



Section 1-2-20 - Messengers; compensation.

1-2-20. Messengers; compensation.

A. The county clerk may appoint messengers to deliver ballot boxes, poll books, keys, election supplies and other materials pertaining to the election. Messengers may also be authorized to collect absentee ballots and removable media storage devices from polling places and deliver them to locations designated by the county clerk.

B. Messengers shall be paid mileage as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] each way over the usually traveled route. The mileage shall be paid within thirty days following the date of election if funds are available for payment.

History: 1953 Comp., 3-2-18, enacted by Laws 1969, ch. 240, 39; 1973, ch. 4, 1; 1981, ch. 159, 5; 2007, ch. 337, 6; 2015, ch. 145, 10.



Section 1-2-21 - Challengers; appointment.

1-2-21. Challengers; appointment.

A. The county chair of each political party represented on the ballot may appoint in writing challengers for each polling location. If more than one challenger is appointed to a polling location, the challengers shall be listed in ranking order.

B. If any county chair fails to make such appointments, the precinct chair of the political party may appoint in writing one challenger for the polling location corresponding to the precinct.

C. If any precinct chair fails to make such appointments, or if no person properly appointed is present at the polling place and offers to serve, the voters present belonging to that political party may appoint one challenger in writing.

History: 1953 Comp., 3-2-19, enacted by Laws 1969, ch. 240, 40; 1975, ch. 255, 21; 2011, ch. 137, 20.



Section 1-2-22 - Challengers, watchers and election observers; qualifications; restrictions.

1-2-22. Challengers, watchers and election observers; qualifications; restrictions.

Challengers and watchers shall be voters of a precinct located in that county to which they are appointed. No person shall be qualified for appointment or service as a challenger, watcher or election observer:

A. who is a candidate for any office to be voted for at the election;

B. who is a spouse, parent, child, brother or sister of any candidate to be voted for at the election;

C. who is married to a parent, child, brother or sister of any candidate to be voted for at the election or who is the parent of the spouse of any candidate to be voted for at the election; or

D. who is a sheriff, deputy sheriff, marshal, deputy marshal or state or municipal police officer.

History: 1953 Comp., 3-2-20, enacted by Laws 1969, ch. 240, 41; 1975, ch. 255, 22; 1987, ch. 249, 4; 2011, ch. 137, 21.



Section 1-2-23 - Challengers; permitted activities.

1-2-23. Challengers; permitted activities.

A. A challenger, upon presentation of the written appointment to the precinct board, shall be permitted to be present at any time from the time the precinct board convenes at the polling place until the completion of the precinct board's duties after the polls close.

B. A challenger, for the purpose of interposing challenges, may:

(1) view the signature roster or precinct voter list for the purpose of determining whether the challenger desires to interpose a challenge when a signature roster or precinct voter list is used;

(2) view the application to vote form before the voter receives a ballot for the purpose of determining whether the challenger desires to interpose a challenge when an application to vote form is used;

(3) view the signature roster or checklist of voters to determine whether entries are being made in accordance with the Election Code;

(4) view each voting machine before the polls are opened to ensure that the public counter is at zero, that the results tape contains no votes and that there are no voted ballots in the voting machine bins; and

(5) make in any polling place and preserve for future reference written memoranda of any action or omission on the part of any member of the precinct board.

History: 1953 Comp., 3-2-21, enacted by Laws 1969, ch. 240, 42; 1975, ch. 255, 23; 2009, ch. 150, 3; 2011, ch. 137, 22.



Section 1-2-24 - Challengers; identification badges.

1-2-24. Challengers; identification badges.

At all times while they are present in the polling place, challengers shall wear uniform identification badges designating them as authorized challengers of the political party which they represent. They shall not wear any other form of identification, party or candidate pins. The secretary of state shall prescribe the form and materials of such badges and such badges shall be furnished to the challengers by the presiding judge upon presentation of their written appointments.

History: 1953 Comp., 3-2-22, enacted by Laws 1969, ch. 240, 43.



Section 1-2-25 - Challengers, watchers, county canvass observers; permitted and prohibited activities.

1-2-25. Challengers, watchers, county canvass observers; permitted and prohibited activities.

A. Challengers, watchers and county canvass observers shall:

(1) not be permitted to perform any duty of a precinct board member;

(2) not handle the ballots, signature rosters, checklist of voters or voting machines or take any part in the counting or tallying of the ballots or the county canvass;

(3) not be allowed to view a voter's full date of birth or any portion of the voter's social security number;

(4) not interfere with the orderly conduct of the election, the counting or tallying of the ballots or the county canvass;

(5) be allowed in the room in which the voting is being conducted at a polling location, provided that at any given time each political party, candidate or election-related organization may have no more than one person present; and

(6) be allowed in the room in which the absent voter precinct board conducts its business or, in the case of county canvass observers, in which the county canvass is conducted, provided that each political party, candidate or election-related organization shall have no more than:

(a) two persons present at any given time in counties with more than ten thousand registered voters;

(b) four persons present at any given time in counties with more than fifty thousand registered voters; or

(c) fifteen persons present at any given time in counties with more than two hundred fifty thousand registered voters.

B. Subject to permission granted by the county clerk, additional challengers may be present in the room in which the absent voter precinct board conducts its business, provided that the number of additional challengers allowed pursuant to this subsection is identical for each political party participating in the election.

History: 1953 Comp., 3-2-23, enacted by Laws 1969, ch. 240, 44; 1975, ch. 255, 24; 2011, ch. 137, 23.



Section 1-2-26 - Challengers; penalty.

1-2-26. Challengers; penalty.

The act of denying a challenger, who has presented a written appointment to the precinct board and who is not interfering with the orderly conduct of the election, the right to be present at the polling place, or denying a challenger the right to challenge voters and view the signature rosters or checklist of voters or denying a challenger the right to witness the precinct board in the conduct of its duties is a petty misdemeanor.

History: 1953 Comp., 3-2-24, enacted by Laws 1969, ch. 240, 45; 1975, ch. 255, 25; 2011, ch. 137, 24.



Section 1-2-27 - Watchers; appointment.

1-2-27. Watchers; appointment.

A. An election-related organization may appoint watchers in a county if the organization provides a written notice to the secretary of state at least ten days prior to the election date and specifies the names of the qualified appointees. The secretary of state shall notify the county clerk of the qualified appointees at least five days before the election.

B. Any group of three candidates for elected office may appoint watchers in a county if the candidates provide a written notice to the secretary of state at least ten days prior to the election date and specify the names of the qualified appointees. The secretary of state shall notify the county clerk of the qualified appointees at least five days before the election.

History: 1953 Comp., 3-2-25, enacted by Laws 1969, ch. 240, 46; 1975, ch. 255, 26; 2003, ch. 377, 1; 2005, ch. 270, 14; 2011, ch. 137, 25.



Section 1-2-29 - Watchers and election observers; permissible activities.

1-2-29. Watchers and election observers; permissible activities.

A. Upon presentation to a precinct board of a written appointment, a watcher or election observer may:

(1) be present at any time from the time the precinct board convenes at the polling place until the completion of the precinct board's duties after the polls close;

(2) be permitted to observe that the election is being conducted in accordance with the Election Code;

(3) view the precinct voter list to ascertain whether a voter has voted, subject to the same prohibitions and restrictions as are placed upon challengers by the Election Code;

(4) view any voting machine being used in the precinct in the same manner that challengers may examine the voting machines; and

(5) make in any polling place and preserve for future reference written memoranda of any action or omission on the part of any member of the precinct board charged with the performance of a duty by the Election Code.

B. A watcher appointed on behalf of candidates may be present only in polling locations within the county of appointment at which ballots are cast for at least one of the candidates making the appointment.

History: 1953 Comp., 3-2-27, enacted by Laws 1969, ch. 240, 48; 2003, ch. 377, 2; 2011, ch. 137, 26.



Section 1-2-30 - Watchers and election observers; penalty.

1-2-30. Watchers and election observers; penalty.

The act of denying a watcher or an election observer, who has presented a written appointment to the precinct board and who is not interfering with the orderly conduct of the election, the right to be present at the polling place or denying a watcher or election observer the right to witness the precinct board in the conduct of its duties is a petty misdemeanor.

History: 1953 Comp., 3-2-28, enacted by Laws 1969, ch. 240, 49; 2011, ch. 137, 27.



Section 1-2-31 - County canvass observers.

1-2-31. County canvass observers.

A. The county chair of each political party represented on the ballot may appoint in writing county canvass observers. A candidate for elected office and an election-related organization may each appoint county canvass observers in a county if the candidate or organization makes a written request to the secretary of state at least ten days prior to the election date and specifies the names of the qualified appointees. The secretary of state shall notify the county clerk of the qualified appointees at least five days before the election.

B. County canvass observers shall be voters of a precinct located in that county to which they are appointed. No person shall be qualified for appointment or service as a county canvass observer who is a sheriff, deputy sheriff, marshal, deputy marshal or state or municipal police officer.

C. A county canvass observer or an election observer, upon presentation of the observer's written appointment, shall be permitted to be present at any time from the time the county canvassing begins until the completion of the canvass.

D. A county canvass observer or election observer is strictly limited to observing and documenting the canvassing process and shall not interrupt the canvassing process.

E. County canvass observers and election observers shall not interfere with the orderly conduct of the canvass and may be removed by the county clerk if the observer does not comply with the law.

F. As used in this section, "county canvass" means the process of qualifying and verifying paper ballots and counting and tallying votes for each precinct beginning upon the closing of the polls and ending with the certification and announcement of the results by the county canvassing board.

History: Laws 2005, ch. 270, 15; 2011, ch. 137, 28.



Section 1-2-32 - State canvass observers.

1-2-32. State canvass observers.

A. The state chair of each political party represented on the ballot may appoint in writing state canvass observers. A candidate for elected office and an election-related organization may each appoint state canvass observers if the candidate or organization makes a written request to the secretary of state at least ten days prior to the election date and specifies the names of the qualified appointees.

B. State canvass observers shall be voters of the state. No person shall be qualified for appointment or service as a state canvass observer who is a sheriff, deputy sheriff, marshal, deputy marshal or state or municipal police officer.

C. The state canvass observer or election observer, upon presentation of the observer's written appointment, shall be permitted to be present at any time from the time the state canvassing begins until the completion of the canvass.

D. A state canvass observer or election observer is strictly limited to observing and documenting the canvassing process, and shall not interrupt the canvassing process.

E. State canvass observers shall not interfere with the orderly conduct of the canvass and may be removed by the secretary of state if the observer does not comply with the law.

F. As used in this section, "state canvass" means the process of examining election returns and certificates issued by the county canvassing boards and ending with the certification and announcement of the results by the state canvassing board.

History: Laws 2011, ch. 137, 11.






Article 3 - Precincts and Polling Places

Section 1-3-1 - Nature of a precinct; maps.

1-3-1. Nature of a precinct; maps.

A. Each precinct as nearly as practicable shall be composed of contiguous and compact areas having clearly definable boundaries. All precinct boundaries shall comply with the provisions of the Precinct Boundary Adjustment Act [1-3-10 to 1-3-14 NMSA 1978].

B. A precinct for general or primary election purposes shall not have had more than eight hundred votes cast in person in that precinct at the last preceding general election.

C. Each county clerk shall provide and maintain a suitable map showing the current geographical boundaries with designation of each precinct, representative district and senatorial district in the county. The size and form of such maps shall be prescribed by the secretary of state. A word description of the geographical boundaries shall be attached to each map. Such map, with attached description, is a public record.

D. Each county clerk shall send a copy of each map with attached description to the secretary of state. These copies are also public records.

History: 1953 Comp., 3-3-1, enacted by Laws 1969, ch. 240, 50; 1975, ch. 255, 27; 1977, ch. 64, 1; 1984 (1st S.S.), ch. 3, 1; 1991 (1st S.S.), ch. 6, 1; 1995, ch. 126, 1.



Section 1-3-2 - Precincts; duties of county commissioners.

1-3-2. Precincts; duties of county commissioners.

A. Not later than the first Monday in November of each odd-numbered year, the board of county commissioners shall by resolution:

(1) designate the polling place of each precinct that shall provide individuals with physical mobility limitations an unobstructed access to at least one voting machine;

(2) create additional precincts to meet the requirements of Section 1-3-1 NMSA 1978 or upon petition pursuant to Section 4-38-21 NMSA 1978;

(3) create additional polling places in existing precincts as necessary pursuant to Section 1-3-7.1 NMSA 1978;

(4) consolidate any precincts pursuant to Section 1-3-4 NMSA 1978;

(5) divide any precincts as necessary to meet legal and constitutional requirements for redistricting; and

(6) designate any mail ballot election precincts.

B. The county clerk shall notify the secretary of state in writing of any proposed changes in precincts or the designation of polling places made by the board of county commissioners and shall furnish a copy of the map showing the current geographical boundaries, designation and word description of each new polling place and each new or changed precinct.

C. The secretary of state shall review all new or changed precinct maps submitted pursuant to this section for compliance under the Precinct Boundary Adjustment Act. Any necessary precinct boundary adjustments shall be made and submitted to the secretary of state no later than the first Monday in December of each odd-numbered year. Upon approval of the new or changed precincts by the secretary of state, the precincts and polling places as changed by the resolution of the boards of county commissioners and approved by the secretary of state shall be the official precincts and polling places for the next succeeding primary and general elections.

History: 1953 Comp., 3-3-2, enacted by Laws 1969, ch. 240, 51; 1975, ch. 255, 28; 1977, ch. 64, 2; 1979, ch. 105, 1; 1984 (1st S.S.), ch. 3, 2; 1989, ch. 392, 4; 1991 (1st S.S.), ch. 6, 2; 1995, ch. 126, 2; 2009, ch. 251, 3; 2009, ch. 274, 2; 2011, ch. 131, 2.



Section 1-3-3 - Precincts; combined.

1-3-3. Precincts; combined.

A. In the interest of economy, the board of county commissioners may combine any precinct where the total vote cast from that precinct in the last preceding general election was less than one hundred with an adjacent and contiguous precinct.

B. No such combination shall be made where the total vote cast from both precincts in the last preceding general election exceeds eight hundred or where such combinations would cross legislative district boundary lines.

History: 1953 Comp., 3-3-3, enacted by Laws 1969, ch. 240, 52; 1975, ch. 255, 29; 2011, ch. 137, 29.



Section 1-3-4 - Consolidation of precincts.

1-3-4. Consolidation of precincts.

A. Precincts may be consolidated by the board of county commissioners for the following elections:

(1) primary and general elections;

(2) statewide special elections;

(3) countywide special elections; and

(4) elections to fill vacancies in the office of United States representative.

B. Precincts may be consolidated by the governing body of a municipality for municipal candidate and bond elections, unless otherwise prohibited.

C. Precincts may be consolidated by the local school board for school district candidate and bond elections, unless otherwise prohibited.

D. When precincts are consolidated for a primary and general election, the resolution required by Section 1-3-2 NMSA 1978, in addition to the other matters required by law, shall state therein which precincts have been consolidated and the designation of the polling place. In addition, when consolidating precincts for primary and general elections:

(1) any voter of the county shall be allowed to vote in any consolidated precinct polling location in the county;

(2) each consolidated precinct in a primary or general election shall be composed of no more than ten precincts;

(3) each consolidated precinct shall comply with the provisions of Section 1-3-7 NMSA 1978;

(4) each consolidated precinct polling location shall have a broadband internet connection and real-time access to the statewide voter registration electronic management system;

(5) the county clerk may maintain any alternative voting locations previously used in the same election open for voting on election day for any voter in the county, in addition to the polling location established in each consolidated precinct; and

(6) the board of county commissioners may permit rural precincts to be exempted from operating as or being a part of a consolidated precinct; provided that if the precinct is not designated as a mail ballot election precinct pursuant to Section 1-6-22.1 NMSA 1978 and the polling place for the rural precinct does not have real-time access to the statewide voter registration electronic management system, voters registered in a rural precinct as described in this paragraph are permitted to vote in any consolidated precinct polling location on election day only by use of a provisional paper ballot, which shall be counted after the county clerk confirms that the voter did not also vote in the rural precinct.

E. When precincts are consolidated for a municipal election, school election or special county election, the proclamation, in addition to the other matters required by law, shall state which precincts have been consolidated and the designation of the polling place. Precincts consolidated for a municipal election, school election or special county election may allow any voter to vote in any consolidated precinct in the county, which shall be stated in the proclamation.

F. When precincts are consolidated for a statewide special election or for a special election to fill a vacancy in the office of United States representative, within twenty-one days after the proclamation of election is issued by the governor, the board of county commissioners shall pass a resolution that, in addition to other matters required by law, shall state which precincts have been consolidated and the designation of the polling place. Precincts consolidated for a statewide special election or for a special election to fill a vacancy in the office of United States representative may allow any voter to vote in any consolidated precinct in the county, which shall be stated in the resolution.

G. Unless the county clerk receives a written waiver from the secretary of state specifying the location and specific provision being waived, each consolidated precinct polling location shall:

(1) have ballots available for voters from every precinct that is able to vote in the consolidated precinct;

(2) have at least one optical scan tabulator programmed to read every ballot style able to be cast in the consolidated precinct;

(3) have at least one voting system available to assist disabled voters to cast and record their votes;

(4) have sufficient spaces for at least five voters to simultaneously and privately mark their ballots, with at least one of those spaces wheelchair-accessible;

(5) have sufficient check-in stations to accommodate voters throughout the day as provided in Section 1-9-5 NMSA 1978;

(6) have a secure area for storage of preprinted ballots or for storage of paper ballot stock and a system designed to print ballots at a polling location;

(7) issue a ballot to voters who have provided the required voter identification after the voter has signed a signature roster or an electronic equivalent approved by the voting system certification committee or after the voter has subscribed an application to vote on a form approved by the secretary of state; and

(8) be in a location that is accessible and compliant with the requirements of the federal Americans with Disabilities Act of 1990.

H. As a prerequisite to consolidation, the authorizing resolution must find that consolidation will make voting more convenient and accessible to voters of the consolidated precinct and does not result in delays for voters in the voting process and the consolidated precinct voting location will be centrally located within the consolidated precinct.

History: 1953 Comp., 3-3-4, enacted by Laws 1975, ch. 255, 30; 2011, ch. 131, 3; 2015, ch. 145, 11.



Section 1-3-5 - Precincts; powers of county commissioners.

1-3-5. Precincts; powers of county commissioners.

No precinct shall be created, divided, abolished or consolidated or the boundaries or polling place therein changed less than four months prior to each election, except by order of the district court.

History: 1953 Comp., 3-3-6, enacted by Laws 1969, ch. 240, 55; 1975, ch. 255, 31.



Section 1-3-6 - Precincts; boundaries; protest.

1-3-6. Precincts; boundaries; protest.

A. Any twenty-five or more voters of a precinct dissatisfied with the boundaries fixed for a precinct or location of the polling place designated by the board of county commissioners for that precinct may, at any time not less than fifty-five days prior to any general election, petition the district court of that county, setting forth the facts and reasons for their dissatisfaction and requesting that the board of county commissioners be required by mandamus to change the boundaries or polling place as set forth in the petition.

B. Upon filing of the petition, the court shall fix a time and place for hearing, which time shall not be more than twenty days from the date the petition was filed. Each member of the board of county commissioners and the person whose name appears first on the petition as a signer thereof shall immediately be given notice by the court of the filing of the petition and the date set for hearing.

C. On the date set for the hearing on the petition, the court shall hear the evidence, decide the issues involved and issue its order as the law and facts require.

History: 1953 Comp., 3-3-7, enacted by Laws 1969, ch. 240, 56; 1995, ch. 126, 3.



Section 1-3-7 - Polling places.

1-3-7. Polling places.

A. No less than one polling place shall be provided for each precinct that is not a mail ballot election precinct.

B. The board of county commissioners shall designate as the polling place or places, as the case may be, in each precinct, other than a mail ballot election precinct, the most convenient and suitable public building or public school building in the precinct that can be obtained.

C. If no public building or public school building is available, the board of county commissioners shall provide some other suitable place, which shall be the most convenient and appropriate place obtainable in the precinct, considering the purpose for which it is to be used pursuant to the Election Code.

D. If, in a precinct that is not a mail ballot election precinct or a consolidated precinct, there is no public building or public school building available in the precinct, and there is no other suitable place obtainable in the precinct, the board of county commissioners may designate as a polling place for the precinct the most convenient and suitable building or public school building nearest to that precinct that can be obtained. No polling place shall be designated outside the boundary of the precinct as provided in this subsection until such designated polling place is approved by written order of the district court of the county in which the precinct is located.

E. Upon application of the board of county commissioners, the governing board of any school district shall permit the use of any school building or a part thereof for registration purposes and the conduct of any election, provided that the building or the part used for the election complies with the standards set out in the federal Voting Accessibility for the Elderly and Handicapped Act.

F. Public schools may be closed for elections at the discretion of local school boards.

History: 1953 Comp., 3-3-8, enacted by Laws 1969, ch. 240, 57; 1971, ch. 316, 1; 1984 (1st S.S.), ch. 3, 3; 1987, ch. 249, 6; 1989, ch. 392, 5; 1991 (1st S.S.), ch. 6, 3; 2009, ch. 251, 4; 2009, ch. 274, 3; 2011, ch. 131, 4.



Section 1-3-7.1 - Additional polling places.

1-3-7.1. Additional polling places.

In the interest of the convenience of the voters and providing accessibility to the polling place, the board of county commissioners may create additional polling places within the precinct upon their own action or upon receipt of a petition signed by at least ten percent of the registered voters of the precinct so requesting.

History: 1978 Comp., 1-3-7.1, enacted by Laws 1984, ch. 76, 1; 1989, ch. 392, 6; 1991 (1st S.S.), ch. 6, 4.



Section 1-3-8 - Precinct changes; notice and publication.

1-3-8. Precinct changes; notice and publication.

Upon the adoption of any resolution, or upon the final action of any district court upon a petition creating, abolishing, dividing or consolidating any precinct, or changing any precinct boundary or changing any designated polling place, the board of county commissioners shall:

A. send a certified copy of the resolution or court order to the secretary of state and to the county chairman of each of the major political parties; and

B. publish once the resolution in a newspaper as provided in the Election Code [Chapter 1 NMSA 1978].

History: 1953 Comp., 3-3-9, enacted by Laws 1969, ch. 240, 58; 1975, ch. 255, 32.



Section 1-3-9 - Precincts; exclusions.

1-3-9. Precincts; exclusions.

As used in Chapter 1, Article 3 NMSA 1978, "precinct" shall not include absent voter precinct.

History: 1953 Comp., 3-3-10, enacted by Laws 1975, ch. 255, 33; 1991 (1st S.S.), ch. 6, 5.



Section 1-3-10 - Short title.

1-3-10. Short title.

Sections 1-3-10 through 1-3-14 NMSA 1978 may be cited as the "Precinct Boundary Adjustment Act".

History: Laws 1983, ch. 223, 1; 1991 (1st S.S.), ch. 6, 6.



Section 1-3-11 - Purpose.

1-3-11. Purpose.

The purpose of the Precinct Boundary Adjustment Act [1-3-10 to 1-3-14 NMSA 1978] is to comply with the criteria established pursuant to the provisions of Subsection (c) of Section 141 of Title 13 of the United States Code in order to obtain an enumeration of the populations of election precincts by the bureau of the census in the federal decennial census and in order to provide such enumeration data to the New Mexico legislature for purposes of legislative reapportionment.

History: Laws 1983, ch. 223, 2; 1995, ch. 126, 4.



Section 1-3-12 - Adjusting precinct boundaries.

1-3-12. Adjusting precinct boundaries.

A. Before each federal decennial census, every precinct boundary shall be adjusted to coincide with a feature or a boundary that is:

(1) shown on the standard base maps developed pursuant to Subsection B of this section;

(2) a designated census block boundary on the proposed federal PL 94-171 2010 census block maps; or

(3) approved by the secretary of state and the bureau of the census.

B. Prior to commencement of the federal decennial census, the secretary of state shall have prepared and shall furnish to each county clerk standard base maps of the county. The standard base map for urban and nonurban areas of the county shall, as nearly as practical, show:

(1) all state and federal highways;

(2) all numbered and named county roads that have been certified to the department of transportation;

(3) all military installation boundaries and federal and state prison boundaries;

(4) all major railroad lines;

(5) federal, state and county political boundaries, municipal boundaries and school district boundaries;

(6) all streets within urban areas; and

(7) other major terrain features such as flowing rivers and streams, arroyos, powerlines, pipelines, roads, trails and ridgelines and other acceptable census block boundaries.

C. The board of county commissioners and the county clerks, upon receipt of the standard base maps from the secretary of state, shall:

(1) adjust all precinct boundaries to coincide with numbered or named street boundaries or suitable visible terrain features shown on the standard base map; provided that the precincts shall be composed of contiguous and compact areas, and state, county, municipal, school district and other political boundary lines shall serve as precinct boundaries whenever possible; and

(2) upon the completion of the precinct boundary adjustments as required in this section, indicate on the standard base maps the boundaries for both urban and nonurban precincts and, together with a written description of the precincts, shall send an electronic copy in a format approved by the secretary of state or four copies of the precinct maps to the secretary of state for approval.

D. The precincts shown upon the standard base maps submitted pursuant to the provisions of this section and as revised and approved by the secretary of state pursuant to the Precinct Boundary Adjustment Act [1-3-10 to 1-3-14 NMSA 1978] shall become the official precincts of each county for the 2011 redistricting. For the 2012 and subsequent primary and general elections, changes in precincts shall be made in accordance with the provisions of Chapter 1, Article 3 NMSA 1978.

E. A local public body, when creating or redrawing districts, shall not split a precinct into two or more districts for any elected office unless necessary to comply with federal law or to preserve communities of interest.

F. Precincts shall be designated solely by whole numbers.

History: 1978 Comp., 1-3-12, enacted by 1984 (1st S.S.), ch. 3, 4; 1991 (1st S.S.), ch. 6, 7; 1995, ch. 126, 5; 1997, ch. 85, 1; 2005, ch. 270, 16; 2009, ch. 222, 2.



Section 1-3-13 - Secretary of state powers and duties.

1-3-13. Secretary of state powers and duties.

A. The secretary of state shall review all county precinct maps submitted pursuant to Section 1-3-12 NMSA 1978 for compliance with the provisions of the Precinct Boundary Adjustment Act [1-3-10 to 1-3-14 NMSA 1978]. Those county precinct maps determined not to be in compliance with the precinct boundary criteria set forth in Subsection A of Section 1-13-12 NMSA 1978 shall be rejected and returned to the appropriate county clerk with a written statement setting forth those instances in which the map does not comply. The county clerk and the board of county commissioners shall make the required adjustments and resubmit one copy of the corrected county precinct map within thirty days after receiving notice of noncompliance.

B. Prior to January 1, 2012, if any precinct boundary adjustments are necessary to meet the legal and constitutional requirements of redistricting, the secretary of state shall notify any county of those boundary adjustments that are necessary in that county. Upon review and certification of the adjusted precinct boundaries, the county shall submit the certified precinct changes to the secretary of state for final approval of the precincts for the 2012 primary and general elections.

History: Laws 1983, ch. 223, 4; 1984 (1st S.S.), ch. 3, 5; 1991, ch. 40, 1; 1991, ch. 237, 1; 1991 (1st S.S.), ch. 6, 8; 1997, ch. 85, 2; 2009, ch. 222, 3.



Section 1-3-14 - Standard base map required.

1-3-14. Standard base map required.

All precinct maps prepared by the county clerk as required in the Precinct Boundary Adjustment Act [1-3-10 to 1-3-14 NMSA 1978] shall be on a standard base map as prescribed by the secretary of state in order to achieve as nearly as practicable uniformity of size and scale.

History: Laws 1983, ch. 223, 5; 1995, ch. 126, 6.



Section 1-3-18 - Polling places; building requirements; inspection.

1-3-18. Polling places; building requirements; inspection.

A. No building used as a polling place for the conduct of an election in any class A county shall house:

(1) more than four precinct polling places in the conduct of any single election; and

(2) more than two precinct polling places in any single room.

B. The restrictions set forth in Subsection A of this section may be waived with the approval of the director of the bureau of elections and do not apply to precincts that are consolidated pursuant to the provisions of Section 1-3-4 NMSA 1978.

C. The location of each precinct polling place within the building shall be clearly designated by appropriate signs, prominently and clearly displayed at a height no less than six feet from the floor. Signs for each precinct polling place shall also be clearly displayed outside the building where polling takes place.

D. Not less than thirty days prior to any election at which the building is intended for use as a polling place, the county clerk or the clerk's designated representative shall physically inspect each such facility to determine its suitability for precinct polling places and its capability of handling heavy voter traffic in the most expeditious manner with a maximum efficiency and minimum discomfort of the voter. In the event the building is found to meet these standards, the county clerk shall certify for the record its acceptability.

E. Each polling place shall be furnished and have available equipment necessary to assist voters in reading the ballot.

History: Laws 1989, ch. 199, 1; 2011, ch. 131, 5.



Section 1-3-19 - Election-day polling places; adequate resources. ()

1-3-19. Election-day polling places; adequate resources. ()

A. Each election-day polling place in a primary or general election that does not contain mail ballot election precincts or precincts consolidated pursuant to Section 1-3-4 NMSA 1978 shall comply with the requirements for polling places and precincts as provided in Subsections B and C of this section, unless the county clerk receives a written waiver from the secretary of state specifying the location and specific provision being waived.

B. Each polling place shall:

(1) have at least one voting system available to assist disabled voters to cast and record their votes; and

(2) be in a location that is accessible and compliant with the requirements of the federal Americans with Disabilities Act of 1990.

C. Each precinct polling place located within a single polling place shall have:

(1) a separate precinct board and signature roster for the precinct;

(2) at least one optical scan tabulator for the precinct; and

(3) sufficient spaces for at least five voters to simultaneously and privately mark their ballots, with at least one of those spaces wheelchair-accessible, for the precinct.

History: Laws 2013, ch. 189, 1.






Article 4 - Registration of Electors

Section 1-4-1 - Registration required.

1-4-1. Registration required.

No person shall vote at any election unless he is registered as required by the Election Code [Chapter 1 NMSA 1978]. No ballot of any unregistered or otherwise unqualified elector shall be cast, counted or canvassed.

History: 1953 Comp., 3-4-1, enacted by Laws 1969, ch. 240, 59.



Section 1-4-1.1 - Authorization to verify voter registration information; investigation and reconciliation.

1-4-1.1. Authorization to verify voter registration information; investigation and reconciliation.

A. The secretary of state may:

(1) provide to the chief election officer of another state or a consortium of chief election officers of other states information that is requested, including social security numbers, dates of birth, driver's licenses and identification card numbers and other information that the secretary of state deems necessary for the chief election officer of that state or for the consortium to maintain a voter registration list, if the secretary of state is satisfied that the information provided pursuant to this paragraph will be used only for the maintenance of that voter registration list; and

(2) request from the chief election officer of another state or a consortium of chief election officers of other states information that the secretary of state deems necessary to maintain the statewide voter registration list.

B. The secretary of state may enter into a written agreement with an agency or political subdivision of this state or with a department of the federal government pursuant to which the state agency, political subdivision or federal department shall provide to the secretary of state information that is in the possession of the state agency, political subdivision or federal department and that the secretary of state deems necessary to maintain the statewide voter registration list.

C. The secretary of state may enter into a written agreement with the secretary of taxation and revenue to match information in the database of the voter registration electronic management system with information in the database of the motor vehicle division of the taxation and revenue department to the extent required to enable each official to verify the accuracy of the information provided on applications for voter registration. Upon the execution of the written agreement, the secretary of taxation and revenue shall enter into an agreement with the federal commissioner of social security pursuant to 42 U.S.C. Section 15483 (now 52 U.S.C. Section 21083), for the purpose of verifying applicable information.

D. The secretary of state shall provide to the appropriate county clerk in this state and to no other person necessary information or documentation received by the secretary of state from or through an agency or political subdivision of this state, a federal department, the chief election officer of another state or a consortium of chief election officers of other states that calls into question the information provided on a certificate of registration; that raises questions regarding the status of a person registered to vote in this state; or that suggests that a voter may have voted in two states during the same election. The county clerk shall only disclose information received from the secretary of state pursuant to this subsection to complete an investigation pursuant to this section.

E. The county clerk shall investigate or reconcile the information received from the secretary of state. The secretary of state shall develop and maintain a manual for county clerks that describes best practices in investigating and reconciling information that is derived from comparisons of different databases, including safeguards to ensure that eligible voters are not removed in error from the official list of voters.

History: Laws 2015, ch. 145, 19.



Section 1-4-2 - Qualification for registration; right to vote in primary.

1-4-2. Qualification for registration; right to vote in primary.

A. Any resident of New Mexico who will be a qualified elector at the date of the next ensuing general election shall be permitted within the provisions of the Election Code to register and become a voter.

B. If a person who is seventeen years old will be a qualified elector on the day of the general election and registers to vote in accordance with the provisions of Subsection A of this section, for the purposes of the primary election, that person shall be considered to be a voter and may vote in the primary election immediately preceding that general election.

History: 1953 Comp., 3-4-2, enacted by Laws 1969, ch. 240, 60; 1975, ch. 255, 34; 2011, ch. 137, 30; 2016, ch. 28, 1.



Section 1-4-3 - Registration declared permanent.

1-4-3. Registration declared permanent.

The registration of a qualified elector is permanent for all purposes during the life of such person unless and until his certificate of registration is canceled for any cause specified in the Election Code [Chapter 1 NMSA 1978].

History: 1953 Comp., 3-4-3, enacted by Laws 1969, ch. 240, 61; 1993, ch. 314, 5; 1993, ch. 316, 5.



Section 1-4-4 - Fees and charges prohibited.

1-4-4. Fees and charges prohibited.

No qualified elector shall be charged any fee or required to pay any sum whatsoever by any registration officer for performance of a duty required of him by the Election Code [Chapter 1 NMSA 1978] in connection with registration.

History: 1953 Comp., 3-4-4, enacted by Laws 1969, ch. 240, 62.



Section 1-4-5 - Method of registration; unlawful use of information; penalty.

1-4-5. Method of registration; unlawful use of information; penalty.

A. A qualified elector may apply to a registration officer or agent for registration.

B. The registration officer or agent or qualified elector shall fill out each of the blanks on the certificate of registration by typing or printing in ink. The qualified elector shall be given a receipt that shall contain:

(1) a number traceable to the registration agent or officer;

(2) a statement informing the qualified elector that if the qualified elector does not receive confirmation of the qualified elector's registration within fifteen days of the receipt date, the qualified elector should contact the office of the county clerk in the county where the qualified elector resides; and

(3) a toll-free number for the office of the county clerk and an address for the web site of the secretary of state.

C. The qualified elector shall subscribe a certificate of registration as follows:

(1) by signing the certificate of registration using the qualified elector's given name, middle name or initial and last name; or

(2) if any qualified elector seeking to register is unable to read and write either the English or Spanish language or is unable to read or write because of some physical disability, the certificate of such person shall be filled out by a registration officer or agent and the name of the qualified elector so registering shall be subscribed by the making of the qualified elector's mark.

D. When properly executed by the registration agent or officer or qualified elector, the original of the certificate of registration shall be presented, either in person or by mail by the qualified elector or by the registration agent or officer, to the county clerk of the county in which the qualified elector resides. It is unlawful for the qualified elector's month and day of birth or any portion of the qualified elector's social security number required on the certificate of registration to be copied, conveyed or used by anyone other than the person registering to vote, either before or after it is filed with the county clerk, and by elections administrators in their official capacity.

E. A person who unlawfully copies, conveys or uses information from a certificate of registration is guilty of a fourth degree felony.

History: 1953 Comp., 3-4-5, enacted by Laws 1969, ch. 240, 63; 1973, ch. 41, 1; 1975, ch. 255, 35; 1987, ch. 249, 7; 1993, ch. 314, 6; 1993, ch. 316, 6; 2003, ch. 356, 10; 2005, ch. 270, 19; 2007, ch. 336, 3; 2008, ch. 59, 2; 2011, ch. 137, 31; 2015, ch. 145, 13.



Section 1-4-5.1 - Method of registration; form.

1-4-5.1. Method of registration; form.

A. A qualified elector may apply for registration by mail, in the office of the secretary of state or county clerk or with a registration agent or officer.

B. A person may request certificate of registration forms from the secretary of state or any county clerk in person, by telephone or by mail for that person or for other persons.

C. Except as provided in Subsection D of this section, a qualified elector who wishes to register to vote shall fill out completely and sign the certificate of registration. The qualified elector may seek the assistance of any person in completing the certificate of registration.

D. A qualified elector who has filed for an order of protection pursuant to the provisions of the Family Violence Protection Act [Chapter 40, Article 13 NMSA 1978] and who presents a copy of that order from a state or tribal court to the registration officer shall not be required to provide physical residence address information on the certificate of registration.

E. Completed certificates of registration may be mailed or presented in person by the registrant or any other person to the secretary of state or presented in person by the registrant or any other person to the county clerk of the county in which the registrant resides.

F. If the registrant wishes to vote in the next election, the completed and signed certificate of registration shall be delivered or mailed and postmarked at least twenty-eight days before the election.

G. Within one business day after receipt of a certificate of registration, the secretary of state shall send the certificate to the county clerk in the county where the qualified elector resides. Within one business day after receipt of a certificate of registration of another county, a county clerk shall send the certificate of registration to the county clerk in the county where the qualified elector resides.

H. Only when the certificate of registration is properly filled out, signed by the qualified elector and accepted for filing by the county clerk as evidenced by the county clerk's signature or stamp and the date of acceptance thereon shall it constitute an official public record of the registration of the qualified elector. A qualified elector complies with a voter registration deadline established in the Election Code when a properly filled-out voter registration certificate has been received by a county clerk or the secretary of state, regardless of the date the certificate is processed.

I. The secretary of state shall prescribe the form of the certificate of registration, which form shall be a postpaid mail-in format and shall be printed in Spanish and English. The certificate of registration form shall be clear and understandable to the average person and shall include brief but sufficient instructions to enable the qualified elector to complete the form without assistance. The form shall also include:

(1) the question "Are you a citizen of the United States of America?" and boxes for the applicant to check to indicate whether the applicant is or is not a citizen;

(2) the question "Will you be at least eighteen years of age on or before the next general election?" and boxes for the applicant to check to indicate whether the applicant will be eighteen years of age or older on or before the next general election;

(3) the statement "If you checked 'no' in response to either of these questions, do not complete this form.";

(4) a statement informing the applicant that:

(a) if the form is submitted by mail by the applicant and the applicant is registering for the first time in New Mexico, the applicant must submit with the form a copy of: 1) a current and valid photo identification; or 2) a current utility bill, bank statement, government check, paycheck, student identification card or other government document, including identification issued by an Indian nation, tribe or pueblo, that shows the name and current address of the applicant; and

(b) if the applicant does not submit the required identification, the applicant will be required to do so when voting in person or absentee; and

(5) a statement requiring the applicant to swear or affirm that the information supplied by the applicant is true.

History: 1978 Comp., 1-4-5.1, enacted by Laws 1993, ch. 314, 7 and by Laws 1993, ch. 316, 7; 1997, ch. 209, 1; 2003, ch. 356, 11; 2005, ch. 270, 20; 2007, ch. 336, 4; 2015, ch. 145, 14.



Section 1-4-5.2 - Agency registration; form.

1-4-5.2. Agency registration; form.

A. A qualified elector may register to vote at certain state government offices.

B. Pursuant to Section 1-4-47 NMSA 1978, a qualified elector who applies for a driver's license, license renewal or motor vehicle identification card may simultaneously register to vote or file a change of address for voter registration purposes.

C. Pursuant to Section 1-4-48 NMSA 1978, a qualified elector may register to vote in any state agency that provides public assistance or services to persons with disabilities. The secretary of state may designate other state or local public offices with the agreement of those offices.

History: 1978 Comp., 1-4-5.2, enacted by Laws 1995, ch. 198, 3.



Section 1-4-5.3 - Registration; lack of physical address.

1-4-5.3. Registration; lack of physical address.

A. If a qualified elector resides in an area lacking a specific physical address, the qualified elector shall be allowed to substitute a mailing address along with a description, such as a map or the latitude and longitude, indicating where the qualified elector resides. The qualified elector shall be assigned to a precinct based on the geographic description of where the qualified elector resides.

B. The secretary of state shall issue rules regarding acceptable forms of non-physical addresses.

History: Laws 2005, ch. 270, 18; 2007, ch. 336, 5.



Section 1-4-5.4 - Registration; form.

1-4-5.4. Registration; form.

A. The secretary of state shall prescribe the form and assure that the certificate of registration to be used in any county is compatible with the data processing systems.

B. The certificate of registration form shall require the following elements of information concerning the applicant for registration: name, gender, residence, municipality, post office, county of former registration, social security number, date of birth, political party affiliation, zip code, telephone number at the applicant's option and statement of qualification for voting.

C. Provision shall be made for the usual signature or mark of the applicant, for the signature of the county clerk and for the dates of such signatures.

D. The certificate form may be multipurpose by providing for an indication of whether the certificate of registration is for a new registration, a change in the existing registration or a cancellation of an existing registration. Provision shall be made on any multipurpose form for entry of any existing registered information for which a change may be requested.

E. The certificate of registration forms shall be serially numbered and shall be furnished promptly and in adequate supply by the secretary of state upon application from the county clerk.

History: 1953 Comp., 3-5-24, enacted by Laws 1969, ch. 240, 125; 1975, ch. 255, 74; 1987, ch. 249, 16; 1993, ch. 314, 39; 1993, ch. 316, 39; 1995, ch. 166, 5; 2001, ch. 146, 8; 1978 Comp., 1-5-19 recompiled as 1-4-5.4 by Laws 2011, ch. 137, 109.



Section 1-4-5.5 - Requests for voter data, mailing labels or special voter lists.

1-4-5.5. Requests for voter data, mailing labels or special voter lists.

A. The county clerk or secretary of state shall furnish voter data, mailing labels or special voter lists only upon written request to the county clerk or the secretary of state and after compliance with the requirements of this section; provided, however, all requesters shall be treated equally in regard to the charges and the furnishing of the materials.

B. In furnishing voter data, mailing labels or special voter lists, the county clerk or secretary of state shall not provide data or lists that include voters' social security numbers, codes used to identify agencies where voters have registered, a voter's day and month of birth or voters' telephone numbers if prohibited by voters.

C. Each requester of voter data, mailing labels or special voter lists shall sign an affidavit that the voter data, mailing labels and special voter lists shall be used for governmental or election and election campaign purposes only and shall not be made available or used for unlawful purposes.

D. The secretary of state shall prescribe the form of the affidavit.

E. As used in this section:

(1) "election campaign purposes" means relating in any way to a campaign in an election conducted by a federal, state or local government;

(2) "governmental purposes" means noncommercial purposes relating in any way to the structure, operation or decision-making of a federal, state or local government;

(3) "mailing labels" means prepared mailing labels of selected voters arranged in the order in which requested and providing only the name and address of the voter;

(4) "special voter list" means a prepared list of selected voters arranged in the order in which requested; and

(5) "voter data" means selected information derived from the voter file.

History: 1953 Comp., 3-5-29, enacted by Laws 1975, ch. 255, 78; 1995, ch. 166, 6; 2005, ch. 270, 35; 1978 Comp., 1-5-24 recompiled as 1-4-5.5 by Laws 2011, ch. 137, 109; 2015, ch. 145, 15.



Section 1-4-5.6 - Unlawful use of voter data, mailing labels or special voter lists; penalties.

1-4-5.6. Unlawful use of voter data, mailing labels or special voter lists; penalties.

A. Unlawful use of voter data, mailing labels or special voter lists consists of the knowing and willful use of such information for purposes prohibited by the Voter Records System Act [Chapter 1, Article 5 NMSA 1978].

B. Any person, organization or corporation or agent, officer, representative or employee thereof who commits unlawful use of voter data, mailing labels or special voter lists is guilty of a fourth degree felony and upon conviction shall be fined one hundred dollars ($100) for each and every line of voter information that was unlawfully used.

C. Each and every unlawful use of voter data, mailing labels or special voter lists constitutes a separate offense.

History: 1953 Comp., 3-5-30, enacted by Laws 1975, ch. 255, 79; 2001, ch. 146, 9; 2005, ch. 270, 36; 1978 Comp., 1-5-25 recompiled as 1-4-5.6 by Laws 2011, ch. 137, 109.



Section 1-4-7 - Registration by temporary absentees.

1-4-7. Registration by temporary absentees.

A qualified elector who is temporarily out of his county of residence or out of New Mexico, may, upon request to the county clerk of his county of residence, obtain the prescribed certificate of registration form. After the certificate of registration has been subscribed, the qualified elector shall return it to the county clerk of his county of residence by mail. Upon receipt of the completed certificate of registration, the county clerk shall ascertain if such certificate of registration is to be filed or rejected in accordance with the Election Code [Chapter 1 NMSA 1978].

History: 1953 Comp., 3-4-7, enacted by Laws 1969, ch. 240, 65; 1993, ch. 314, 8; 1993, ch. 316, 8.



Section 1-4-8 - Duties of county clerk; acceptance of registration; close of registration; late registration.

1-4-8. Duties of county clerk; acceptance of registration; close of registration; late registration.

For qualified electors, the following provisions shall apply:

A. the county clerk shall receive certificates of registration at all times during normal working hours, except that the clerk shall close registration at the end of the twenty-eighth day immediately preceding any election at which the registration books are to be furnished to the precinct board;

B. registration shall be reopened on the Monday following the election;

C. for purposes of a municipal or school election, the registration period for those precincts within the municipality or school district is closed at the end of the twenty-eighth day immediately preceding the municipal or school election and is opened again on the Monday following the election;

D. during the period when registration is closed, the county clerk shall receive certificates of registration and other documents pertaining thereto but shall not file any certificate of registration in the registration book until the Monday following the election, at which time a voter information document shall be mailed to the registrant at the address shown on the certificate of registration;

E. when the twenty-eighth day prior to any election referred to in this section is a Saturday, Sunday or legal holiday, registration shall be closed at the end of the next succeeding regular business day for the office of the county clerk; and

F. the county clerk shall accept for filing any certificate of registration that is subscribed and dated on or before the twenty-eighth day preceding the election and:

(1) received by the county clerk by the end of the regular business day for the office of the county clerk on the Friday immediately following the close of registration;

(2) mailed and postmarked not less than twenty-eight days prior to any election referred to in this section; or

(3) accepted at a state agency designated pursuant to Section 1-4-5.2 NMSA 1978.

History: 1953 Comp., 3-4-8, enacted by Laws 1969, ch. 240, 66; 1971, ch. 317, 5; 1973, ch. 118, 1; 1975, ch. 255, 36; 1985, ch. 207, 2; 1987, ch. 327, 2; 1993, ch. 314, 9; 1993, ch. 316, 9; 1995, ch. 198, 4; 2003, ch. 355, 2; 2005, ch. 270, 21; 2008, ch. 58, 1; 2015, ch. 145, 16; 2017, ch. 101, 2.



Section 1-4-9 - Duties of county clerk; registration of language minorities.

1-4-9. Duties of county clerk; registration of language minorities.

The county clerk shall initiate nonpartisan measures to urge and facilitate registration of language minority voters and other voters.

History: 1953 Comp., 3-4-8.1, enacted by Laws 1977, ch. 124, 3.



Section 1-4-10 - Recompiled.

1-4-10. Recompiled.



Section 1-4-11 - Duties of county clerk; upon receipt of certificates.

1-4-11. Duties of county clerk; upon receipt of certificates.

A. Upon receipt of a complete certificate of registration, if the certificate of registration is in proper form, the county clerk shall determine if the qualified elector applying for registration is already registered in the registration records of the county. If the qualified elector is not already registered in the county and if the certificate of registration is received within the time allowed by law for filing certificates of registration in the county clerk's office, the county clerk shall sign or stamp, in the space provided therefor on each copy of the certificate, the qualified elector's name and the date the certificate was accepted for filing in the county registration records. Voter information shall be handed or mailed immediately to the qualified elector and to no other person.

B. If the qualified elector is already registered in the county as shown by the qualified elector's original certificate of registration currently on file in the county registration records, the county clerk shall not accept the new certificate of registration unless it is filed pursuant to Section 1-4-13, 1-4-15, 1-4-17 or 1-4-18 NMSA 1978. If the applicant's certificate of registration is rejected for any reason, the county clerk shall stamp or write the word "rejected" on the new certificate of registration and hand or mail it, if possible, to the applicant with an explanation of why the new certificate of registration was rejected and what remedial action, if any, the applicant must take to bring the registration up to date or into compliance with the Election Code.

C. The county clerk shall reject any certificate of registration that does not contain the qualified elector's name, address, social security number and date of birth, along with a signature or usual mark. The county clerk shall reject any certificate of registration in which the question regarding citizenship is not answered or is answered in the negative.

D. If the qualified elector does not register in person, indicates that the qualified elector has not previously voted in a general election in New Mexico and does not provide the registration officer with the required identification, the registration officer shall indicate this on the qualified elector's certificate of registration and the county clerk shall note this on the appropriate precinct signature roster.

History: 1953 Comp., 3-4-9, enacted by Laws 1969, ch. 240, 67; 1987, ch. 249, 8; 1993, ch. 314, 10; 1993, ch. 316, 10; 1995, ch. 198, 5; 2003, ch. 356, 12; 2007, ch. 336, 6; 2015, ch. 145, 17.



Section 1-4-12 - Duties of county clerk; filing of certificates.

1-4-12. Duties of county clerk; filing of certificates.

A. Certificates of registration, if in proper form, shall be processed and filed by the county clerk as follows:

(1) a voter information document shall be delivered or mailed to the voter; and

(2) the original certificate shall be filed alphabetically by surname and inserted into the county register pursuant to Section 1-5-5 NMSA 1978.

B. The county clerk shall, on Monday of each week, process all certificates of registration that are in proper form and that were received in the county clerk's office up to 5:00 p.m. on the preceding Friday. The county clerk shall not process certificates of registration when the registration books are closed pursuant to Section 1-4-8 NMSA 1978, during the county canvass or during the period of time following the county canvass when voter credit is entered into the voter registration electronic management system, provided such credit is entered for all voters no later than forty-five days following an election.

History: 1953 Comp., 3-4-10, enacted by Laws 1969, ch. 240, 68; 1987, ch. 249, 9; 1993, ch. 314, 11; 1993, ch. 316, 11; 1995, ch. 198, 6; 2003, ch. 356, 13; 2015, ch. 145, 18.



Section 1-4-13 - Change of name; correcting error.

1-4-13. Change of name; correcting error.

A. Any voter who changes his name or discovers an error in his certificate of registration may have the name on his certificate changed or the error corrected by filing an application to change the certificate of registration.

B. The application to change the certificate of registration shall show the name by which the qualified elector previously registered, his change of name or correction of error and a request that the change be shown on his certificate of registration. The application shall be subscribed by the voter. When completed, the application shall be filed with the county clerk and retained for six years in a file established for that purpose.

C. The county clerk shall note the change of name or correction of error on the voter's certificate of registration.

History: 1953 Comp., 3-4-11, enacted by Laws 1969, ch. 240, 69; 1975, ch. 255, 37; 1993, ch. 314, 12; 1993, ch. 316, 12.



Section 1-4-15 - Registration; change of party affiliation.

1-4-15. Registration; change of party affiliation.

A. A voter may change the voter's designated party affiliation by executing a new certificate of registration indicating the change of party affiliation.

B. A voter who has previously declined to designate a party affiliation but who desires to designate a party affiliation shall execute a new certificate of registration indicating the desired party affiliation.

C. A voter who does not designate on the certificate of registration a party affiliation shall be considered to have declined to designate a party affiliation.

History: 1953 Comp., 3-4-13, enacted by Laws 1969, ch. 240, 71; 1971, ch. 317, 6; 1975, ch. 255, 39; 1993, ch. 314, 14; 1993, ch. 316, 14; 1995, ch. 198, 8; 2011, ch. 137, 32.



Section 1-4-16 - Registration; when party affiliation shall not be made.

1-4-16. Registration; when party affiliation shall not be made.

A. No designation of party affiliation shall be made or changed on an existing certificate of registration at any time during which registration is closed.

B. Every person appearing as a candidate on the primary or general election ballot shall be a candidate only under the name and party affiliation designation appearing on his existing certificate of registration on file in the county clerk's office on the date of the governor's proclamation of a primary election.

History: 1953 Comp., 3-4-14, enacted by Laws 1969, ch. 240, 72; 1981, ch. 144, 1; 1991, ch. 165, 1; 1993, ch. 314, 15; 1993, ch. 316, 15.



Section 1-4-17 - Registration; change of residence within same county.

1-4-17. Registration; change of residence within same county.

A. A voter who has changed his residence within the same county shall complete a certificate of registration to change his registered residence address or file a change of residence notification with the county clerk on a postcard-type form, approved by the secretary of state.

B. No change of registered residence address shall be made in any period during which registration is closed; however, the county clerk may accept applications for or notifications of such change but shall not process them until the registration period is open.

C. The application for or notification of change of registered residence shall be filed with the county clerk, and the previous registration shall be retained for six years in a file established for that purpose.

History: 1953 Comp., 3-4-15, enacted by Laws 1969, ch. 240, 73; 1975, ch. 255, 40; 1987, ch. 249, 10; 1991, ch. 105, 8; 1993, ch. 10, 1; 1993, ch. 314, 16; 1993, ch. 316, 16.



Section 1-4-18 - Change of registered residence to another county.

1-4-18. Change of registered residence to another county.

When a voter changes the voter's registered residence address from one county in this state to another county in this state, the voter shall complete a new certificate of registration and file it with the appropriate county clerk.

History: 1953 Comp., 3-4-16, enacted by Laws 1969, ch. 240, 74; 1975, ch. 255, 41; 1993, ch. 314, 17; 1993, ch. 316, 17; 2011, ch. 137, 33.



Section 1-4-18.1 - Online voter registration updates.

1-4-18.1. Online voter registration updates.

A. A person may complete a certificate of registration in person or by mail. In addition, the secretary of state shall, not later than January 1, 2016, allow a voter to submit an update to an existing certificate of registration and, not later than July 1, 2017, allow a qualified elector to submit a new certificate of registration form electronically through a web site authorized by the secretary of state or through any computer system maintained by a state agency for electronic voter registration that is approved by the secretary of state; provided that the person is qualified to register to vote and has a current or expired New Mexico driver's license or state identification card issued by the motor vehicle division of the taxation and revenue department.

B. An online certificate of registration form shall contain all of the information that is required for a paper form. The person shall also be required to provide the person's full New Mexico driver's license number or state identification card number.

C. When a person submits a new certificate of registration or an update to an existing certificate of registration, the person shall mark the box associated with the following statement included as part of the electronic certificate of registration form:

"By clicking the boxes below, I swear or affirm all of the following:

[ ] I am the person whose name and identifying information is provided on this form, and I desire to register to vote in the state of New Mexico; and

[ ] all of the information that I have provided on this form is true and correct as of the date I am submitting this form.".

D. Prior to January 1, 2016, the secretary of state, in conjunction with the county clerks of the state, shall adopt rules establishing a uniform and nondiscriminatory process to match the information contained in the voter registration election management system with the database of the motor vehicle division of the taxation and revenue department or the federal social security administration for electronic certificates of registration updates completed pursuant to this section.

E. Prior to January 1, 2017, the secretary of state, in conjunction with the county clerks of the state, shall adopt rules establishing a uniform and nondiscriminatory process to match the information contained in the voter registration election management system with the database of the motor vehicle division of the taxation and revenue department or the federal social security administration for all electronic certificates of registration completed pursuant to this section.

F. Electronically submitted certificate of registration application forms shall retain the dates of submission by the qualified elector and of acceptance by the county clerk.

G. For purposes of deadlines contained in the Election Code, the time and date of the submission by the qualified elector shall be considered the time and date when the certificate of registration is received by the county clerk.

H. The secretary of state shall ensure that the web sites used for electronic voter registration are secure and that the confidentiality of all users and the integrity of data submitted are preserved.

History: Laws 2013, ch. 91, 1; 2015, ch. 145, 20.



Section 1-4-19 - Registration; transfer upon creation or change of precincts; notice to voters.

1-4-19. Registration; transfer upon creation or change of precincts; notice to voters.

A. When a new precinct is created or the boundaries of an existing precinct are changed, the board of county commissioners shall notify the county clerk of such action.

B. Upon receipt of the notice, the county clerk shall reflect such change on the voter file and mail to each affected voter a notice of the creation or change of precinct.

History: 1953 Comp., 3-4-17, enacted by Laws 1969, ch. 240, 75; 1987, ch. 249, 11; 1993, ch. 314, 18; 1993, ch. 316, 18.



Section 1-4-21 - Refusal of registration; appeal.

1-4-21. Refusal of registration; appeal.

A qualified elector whose registration has been refused or the county chairman of any major political party who alleges that certain persons are qualified electors but have been refused registration may bring an appeal regarding the refused registration pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: 1953 Comp., 3-4-19, enacted by Laws 1969, ch. 240, 77; 1995, ch. 124, 3; 1998, ch. 55, 2; 1999, ch. 265, 2.



Section 1-4-22 - Cancellation of registration; petition to district court.

1-4-22. Cancellation of registration; petition to district court.

A. At any time not less than ninety days prior to a primary or general election, the secretary of state may file and present to the district court a verified petition alleging, on information and belief, that certain persons registered, named in the petition, are not qualified electors in the precincts named in the petition. The petition shall contain a brief statement of the facts upon which such allegation is made.

B. Upon filing and presentation of the petition, the court shall by order fix a day for hearing thereon, which date shall be not less than fourteen days nor more than twenty-one days after such order. The court shall direct the county clerk to use the address on the certificates of registration to forthwith notify the persons named in the petition whose registration is sought to be canceled of the date and purpose of the hearing and that each person should contact the county clerk no later than the close of business the day before the hearing or be present at the hearing if the person desires to oppose the cancellation.

C. If, after hearing, the court finds that the registration of any of the persons named in the petition should be canceled, it shall by order direct the county clerk to cancel the registrations.

History: 1953 Comp., 3-4-20, enacted by Laws 1969, ch. 240, 78; 1975, ch. 255, 43; 1995, ch. 124, 4; 2011, ch. 137, 34.



Section 1-4-24 - Cancellation of registration; county clerk; grounds.

1-4-24. Cancellation of registration; county clerk; grounds.

The county clerk shall cancel certificates of registration for the following reasons:

A. death of the voter;

B. legal insanity of the voter;

C. a felony conviction of the voter;

D. at the request of the voter; or

E. at the direction of the board of registration.

History: 1953 Comp., 3-4-22, enacted by Laws 1969, ch. 240, 80; 1979, ch. 24, 2; 1993, ch. 314, 20; 1993, ch. 316, 20; 1995, ch. 198, 10.



Section 1-4-25 - Cancellation of registration; determination of death.

1-4-25. Cancellation of registration; determination of death.

A. For purposes of cancellation of registration, the death of a voter shall be ascertained by obituary notices or probate records or by comparison of registration records with monthly certified lists of deceased residents filed with the secretary of state.

B. The state registrar of vital statistics shall file monthly with the secretary of state certified lists of deceased residents over the age of eighteen years, sorted by county, regardless of the place of death.

C. The monthly certified list of deceased residents shall show the:

(1) name;

(2) age;

(3) sex;

(4) marital status;

(5) birth place;

(6) birth date;

(7) social security number, if any;

(8) address; and

(9) place and date of death of the deceased resident.

D. The secretary of state shall, upon receipt of the monthly certified list of deceased residents, forward each county's list to the county clerk.

E. The county clerk shall, upon receipt of the monthly certified list of deceased residents, cancel any deceased resident's certificate of registration.

F. Upon receipt of a notarized document from the president or governor of an Indian nation, tribe or pueblo or from a tribal enrollment clerk indicating that a tribal member is deceased, the county clerk shall cancel the certification of registration of that deceased tribal member.

History: 1953 Comp., 3-4-23, enacted by Laws 1969, ch. 240, 81; 1975, ch. 255, 45; 1993, ch. 314, 21; 1993, ch. 316, 21; 2001, ch. 72, 1; 2009, ch. 39, 1.



Section 1-4-26 - Cancellation of registration; determination of insanity.

1-4-26. Cancellation of registration; determination of insanity.

A. For purposes of cancellation of registration, the legal insanity of a voter shall be ascertained by comparison of registration records with the certification of legal insanity filed by the court with the county clerk.

B. When in proceedings held pursuant to law, the district court determines that a mentally ill individual is insane as that term is used in the constitution of New Mexico, it shall file a certification of such fact with the county clerk of the county wherein the individual is registered.

C. The certification of legal insanity shall include the:

(1) name;

(2) age;

(3) sex;

(4) marital status;

(5) birth place;

(6) birth date;

(7) social security number, if any; and

(8) address.

History: 1953 Comp., 3-4-24, enacted by Laws 1969, ch. 240, 82; 1993, ch. 314, 22; 1993, ch. 316, 22.



Section 1-4-27.1 - Cancellation of registration following conviction; eligibility for voting upon satisfaction of conditions.

1-4-27.1. Cancellation of registration following conviction; eligibility for voting upon satisfaction of conditions.

A. When a voter has been convicted of a felony in any state or federal court, the voter's registration shall be canceled.

B. A person convicted of a felony who is otherwise a qualified elector is eligible to register to vote when that person:

(1) has been unconditionally discharged from a correctional facility or detention center;

(2) has completed all conditions of parole or supervised probation; or

(3) has had the conviction overturned on appeal.

C. The secretary of state shall each month maintain current in the statewide voter registration electronic management system the eligibility status of persons convicted of felonies to register to vote pursuant to this section.

D. The corrections department, the New Mexico sentencing commission and the administrative office of the courts shall deliver to the secretary of state information and data as needed to carry out the provisions of this section.

E. The secretary of state shall request from the United States attorney for the district of New Mexico, in conformance with 42 U.S.C. Section 1973gg-6(g), information and data as needed to carry out the provisions of this section.

History: Laws 2001, ch. 46, 1; 2005, ch. 116, 1; 2007, ch. 337, 7; 2011, ch. 137, 35.



Section 1-4-28 - Cancellation of registration; change of residence; notice.

1-4-28. Cancellation of registration; change of residence; notice.

A. The secretary of state, county clerks and boards of registration, in compliance with the federal National Voter Registration Act of 1993, shall remove from the official list of eligible voters the names of voters who are ineligible to vote due to change of residence.

B. The secretary of state shall conduct a general program that identifies voters who may no longer reside at their address of registration. This program shall use information supplied by the United States postal service national change of address service. This program may also include, among other practices, identification of voters whose official election-related mail is returned and periodic mailings to voters to verify continued residency at their address of registration, provided such practices are uniform, nondiscriminatory and in compliance with the federal Voting Rights Act of 1965.

C. Between ninety and one hundred twenty days before the next general election, the secretary of state shall send to each voter who it appears has changed address from the voter's precinct of registration a notice, sent by forwardable mail, that shall include a postage prepaid and pre-addressed return card. The notice shall state that:

(1) if the voter did not change residency, the voter should return the card no later than twenty-eight days before the next general election;

(2) if the voter does not return the card, the voter may be provided an opportunity to update the voter's registration address before the voter casts a ballot in any election during the period beginning on the date of the notice and ending on the day after the second general election that occurs after the date of the notice;

(3) if the voter does not vote in any election during the period beginning on the date of that notice and ending on the day after the second general election that occurs after the date of the notice, the voter's registration may be canceled;

(4) if the voter has changed residence within the same county, the voter should complete the place on the return card for the voter to indicate the address of the new residence and a request to have the voter's registration moved to that address in the same county; and

(5) if the voter has changed residence outside of the county, the voter should follow the information provided concerning how the voter can continue to be eligible to vote.

D. The county clerk shall correct the official list of eligible voters in accordance with change of residence information obtained on the prepaid and pre-addressed return card to a new address in the same county, and such names shall not be removed from the list of eligible voters for reason of change of residence.

E. No later than the fifteenth day of March following a general election, the board of registration shall review the list of eligible voters. The board of registration shall direct the county clerk to cancel the registration of any voter who has been sent notice in conformance with this section and who:

(1) has failed to respond to the notice sent in conformance with this section and has not voted or appeared to vote in any election during the period beginning on the date of the notice and ending on the day after the second general election that occurs after the date of the notice; or

(2) has confirmed in writing that the voter has changed residence to a place outside the county.

History: 1953 Comp., 3-4-26, enacted by Laws 1975, ch. 255, 46; 1979, ch. 48, 1; 1985, ch. 197, 1; 1993, ch. 314, 24; 1993, ch. 316, 24; 1995, ch. 198, 11; 2008, ch. 58, 2; 2011, ch. 137, 36.



Section 1-4-29 - Board of registration; county clerk; failure to cancel; duty of the secretary of state.

1-4-29. Board of registration; county clerk; failure to cancel; duty of the secretary of state.

A. If the board of registration or the county clerk of any county does not cancel registration certificates as required by law, the secretary of state shall investigate the registration records, election returns and other pertinent records of that county and file a petition with the district court for the cancellation of the certificates of those persons as the investigation determines should have been canceled by the board of registration or the county clerk.

B. In such a proceeding, the court shall determine the cost of the investigation, and if it finds that the board of registration or the county clerk did not cancel certificates of registration in the manner provided by law, shall enter judgment against the county for the cost of the investigation.

History: 1953 Comp., 3-4-27, enacted by Laws 1975, ch. 255, 47; 1979, ch. 24, 3; 1993, ch. 314, 25; 1993, ch. 316, 25.



Section 1-4-30 - Cancellation of registration; voter's request.

1-4-30. Cancellation of registration; voter's request.

A. The county clerk shall cancel a certificate of registration upon the request of a voter only for the following reasons:

(1) when the voter changes the voter's registered residence address to another county within the state;

(2) when the voter moves to another state; and

(3) upon the written request of the voter.

B. A written request by a voter to cancel the voter's registration shall be in writing and subscribed before a registration officer or a person authorized to administer oaths or on a form prescribed by the secretary of state.

C. The voter's certificate of registration shall be deemed canceled upon receipt by the county clerk of the request when the request is for the reasons specified in Subsection A of this section.

History: 1953 Comp., 3-4-28, enacted by Laws 1969, ch. 240, 86; 1975, ch. 255, 48; 1993, ch. 314, 26; 1993, ch. 316, 26; 2011, ch. 137, 37.



Section 1-4-32 - Cancellation of registration; duties of county clerk; retention of records.

1-4-32. Cancellation of registration; duties of county clerk; retention of records.

A. When a registration is canceled, the county clerk shall remove, endorse and file the original certificate of registration according to procedures prescribed by the secretary of state.

B. Canceled original certificates of registration along with any written application of the voter for cancellation or other pertinent orders or certificates shall be retained for six years and then may be destroyed; provided that such records may be destroyed prior to the expiration of the six-year period with the approval of the state records administrator and upon their being properly microfilmed and stored.

History: 1953 Comp., 3-4-30, enacted by Laws 1969, ch. 240, 88; 1975, ch. 255, 50; 1979, ch. 24, 5; 1987, ch. 249, 12; 1993, ch. 314, 28; 1993, ch. 316, 28.



Section 1-4-33 - Board of registration; county chairman's list.

1-4-33. Board of registration; county chairman's list.

A. On or before the first Monday of February of each odd-numbered year the county chairman of each of the qualified political parties may furnish the board of county commissioners the names of four voters in the county, each of whom is able to read and write legibly and is otherwise competent to perform the duties required of a member of a board of registration.

B. Each county chairman who submits the list provided for in Subsection A of this section shall indicate his preference for appointment to the board of registration by placing the number 1, 2, 3 or 4 opposite the name of each person on his list respectively.

History: 1953 Comp., 3-4-31, enacted by Laws 1969, ch. 240, 89; 1975, ch. 255, 51.



Section 1-4-34 - Board of registration; county commissioners; appointment.

1-4-34. Board of registration; county commissioners; appointment.

A. The board of county commissioners shall at its first regular scheduled meeting in February of each odd-numbered year appoint three voters who shall constitute the board of registration for the county.

B. No more than two of the three persons appointed to the board of registration shall be members of the same major political party at the time of their appointment; provided that if a major party has no registered, qualified elector who is able to fill the position, a registered, qualified elector from another major party may be chosen by the county clerk.

C. In addition, the board of county commissioners shall appoint two alternates who shall not belong to the same political party at the time of their appointment.

D. In making all appointments to the board of registration or as alternates to the board of registration from the lists of the county chairmen, the board of county commissioners shall give preference to the names in the order indicated by the numbers on the list.

History: 1953 Comp., 3-4-32, enacted by Laws 1969, ch. 240, 90; 1975, ch. 255, 52; 1981, ch. 136, 1; 1995, ch. 124, 5.



Section 1-4-35 - Board of registration; secretary.

1-4-35. Board of registration; secretary.

The county clerk or his authorized deputy shall be secretary to the board of registration and shall serve without additional compensation.

History: 1953 Comp., 3-4-33, enacted by Laws 1969, ch. 240, 91.



Section 1-4-36 - Board of registration; compensation.

1-4-36. Board of registration; compensation.

Each member of the board of registration shall be paid per diem and mileage as provided in the Per Diem and Mileage Act [Chapter 10, Article 8 NMSA 1978] for nonsalaried public officers. Such compensation shall be included as an item in the regular county budget.

History: 1953 Comp., 3-4-34, enacted by Laws 1969, ch. 240, 92; 1973, ch. 4, 2; 1975, ch. 255, 53.



Section 1-4-37 - Board of registration; term; qualification.

1-4-37. Board of registration; term; qualification.

A. Members of the board of registration shall hold office until their successors are appointed and qualified.

B. Members of the board of registration shall qualify by taking and filing in the office of the county clerk the oath required of county officials.

History: 1953 Comp., 3-4-35, enacted by Laws 1969, ch. 240, 93.



Section 1-4-38 - Board of registration; place of meetings.

1-4-38. Board of registration; place of meetings.

The board of registration shall meet at the office of the county clerk.

History: 1953 Comp., 3-4-36, enacted by Laws 1969, ch. 240, 94; 1975, ch. 255, 54.



Section 1-4-46 - Clerical assistance for county clerk.

1-4-46. Clerical assistance for county clerk.

The board of county commissioners shall provide for necessary clerical assistance to the county clerk to perform work pertaining to registration. Such clerical assistance shall be paid for by order of the board of county commissioners. Such expenditure shall be included as an item in the regular county budget.

History: 1953 Comp., 3-4-44, enacted by Laws 1969, ch. 240, 102; 1973, ch. 4, 3.



Section 1-4-47 - Driver's license voter registration.

1-4-47. Driver's license voter registration.

A. Every person who is a qualified elector and is applying for a driver's license, to renew a driver's license or for an identification card shall, if qualified to register to vote, with the consent of the applicant be simultaneously registered to vote.

B. The secretary of taxation and revenue shall select certain employees of the motor vehicle division of the taxation and revenue department or employees of entities on contract to provide field services to the motor vehicle division to provide assistance to any applicant requesting voter registration assistance.

C. Every motor vehicle division office, field office or contract field office of the division shall display within the offices clearly visible signs stating "voter registration assistance available" and:

(1) personnel in each office shall advise each person who is a qualified elector and an applicant for licensure or renewal or for an identification card that initial voter registration or a change of address for voter registration may be made simultaneously with the motor vehicle application;

(2) voter registration shall be conducted in a manner such that the applicant completes the full certificate of registration electronically; and

(3) the applicant's digital signature shall be affixed to the certificate of registration using an electronic signature in conformance with the Electronic Authentication of Documents Act [Chapter 14, Article 15 NMSA 1978] and the Uniform Electronic Transactions Act [Chapter 14, Article 16 NMSA 1978].

D. A motor vehicle division employee or contractor shall not intentionally influence the prospective registrant in the selection of political party, or independent status, by word or act. A motor vehicle division employee or contractor shall not reveal the existence of or the nature of the voter registration to anyone other than a registration officer.

E. Any voter registration made or accepted at a motor vehicle division office or motor vehicle division field office shall be transmitted to the secretary of state and the appropriate registration officer within seven calendar days.

F. The secretary of state shall work with the motor vehicle division to:

(1) ensure compliance in the application of the provisions of this section with the federal National Voter Registration Act of 1993;

(2) ensure consistent implementation in the various counties, based on county classification and developing technology; and

(3) develop procedures to ensure that, once voter registration information is transmitted to the appropriate registration officer, the voter's certificate of registration is printed and placed in the county's register of voters.

History: 1978 Comp., 1-4-47, enacted by Laws 1991, ch. 80, 4; 1995, ch. 198, 12; 2013, ch. 184, 1.



Section 1-4-48 - Agency registration.

1-4-48. Agency registration.

A. The secretary of state shall adopt and publish in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978] rules for the administration of a state-agency-based voter registration program. The rules shall provide for distribution of voter registration forms, provisions for the acceptance of voter registration forms and procedures for reporting voter registration activity in accordance with the federal National Voter Registration Act of 1993.

B. Voter registration shall be made available at all state agencies providing public assistance or services to people with disabilities. The secretary of state may, with the agreement of those offices, designate other state and local public offices to provide voter registration services.

C. Each state agency participating in the voter registration program shall maintain sufficient records for the secretary of state to comply with federal voter registration reporting requirements and the federal Help America Vote Act of 2002. Any records maintained by a state agency regarding voter registration activities in that agency are confidential and shall not be released as public records.

D. Any voter registration made or accepted at a state agency pursuant to this section shall be transmitted to the appropriate registration officer within ten calendar days.

E. A state agency employee or agency contractor who participates in the voter registration process may not intentionally influence the prospective registrant in the selection of political party, or independent status, by word or act. A state agency employee or agency contractor who participates in the voter registration process may not reveal the existence of or the nature of the voter registration to anyone other than a registration officer.

History: 1978 Comp., 1-4-48, enacted by Laws 1995, ch. 198, 13; 2003, ch. 356, 14.



Section 1-4-49 - Third-party registration agents; registration required; procedures; reports; penalty.

1-4-49. Third-party registration agents; registration required; procedures; reports; penalty.

A. Registration agents who either register or assist persons to register to vote on behalf of an organization that is not a state or federal agency shall register with the secretary of state, and the organization shall register and provide the secretary of state with:

(1) the names of the officers of the organization and the name and permanent address of the organization;

(2) the names, permanent addresses, temporary addresses, if any, and dates of birth of each person registering persons to vote in the state on behalf of the organization; and

(3) a sworn statement from each registration agent employed by or volunteering for the organization stating that the agent will obey all state laws and rules regarding the registration of voters on a form that gives notice of the criminal penalties for false registration.

B. Organizations employing registration agents or using volunteer registration agents shall deliver or mail a certificate of registration to the secretary of state or county clerk within forty-eight hours of its completion by the person registering to vote or deliver it the next business day if the appropriate office is closed for that forty-eight-hour period.

C. The secretary of state may issue rules to ensure the integrity of the registration process, including rules requiring that organizations account for all state and federal registration forms used by their registration agents.

D. A person who intentionally violates the provisions of this section is guilty of a petty misdemeanor and the person's third-party registration agent status shall be revoked. If the person who violates a provision of this section is an employee of an organization and has decision-making authority involving the organization's voter registration activities or is an officer of the organization, that organization shall be subject to civil penalties as described in Subsection E of this section.

E. If the secretary of state reasonably believes that a person committed a violation of the provisions of this section, the secretary of state shall refer the matter to the attorney general or a district attorney for enforcement. The attorney general or district attorney may institute a civil action in district court for a violation of the provisions of this section or to prevent a violation of the provisions of this section. An action for relief may include a permanent or temporary injunction, a restraining order or any other appropriate order, including a civil penalty of two hundred fifty dollars ($250) for each violation, not to exceed five thousand dollars ($5,000).

History: Laws 2005, ch. 270, 17; 2007, ch. 336, 7.



Section 1-4-50 - Prohibition on release of registration information.

1-4-50. Prohibition on release of registration information.

The secretary of state, county clerk or any other registration agent shall not release to the public a voter's social security number or a voter's month and day of birth, and no person shall release to the public or share that information with someone other than a registration officer if the person learned of that information from the voter's certificate of registration.

History: Laws 2007, ch. 337, 1; 2011, ch. 137, 38.






Article 5 - Voter Records System

Section 1-5-1 - Short title.

1-5-1. Short title.

Chapter 1, Article 5 NMSA 1978 may be cited as the "Voter Records System Act".

History: 1953 Comp., 3-5-1, enacted by Laws 1969, ch. 240, 103; 1975, ch. 255, 62; 2005, ch. 270, 23; 2015, ch. 145, 21.



Section 1-5-2 - Definitions.

1-5-2. Definitions.

As used in the Election Code [Chapter 1 NMSA 1978]:

A. "county" means any county in this state;

B. "county register" means an official file of original certificates of registration of the county or any of its precincts;

C. "county voter list" means a voter list arranged in alphabetical order of voter surname within and for each county;

D. "data processor" means a data processing facility and its associated employees and agents contracted to provide data processing services required by the Voter Records System Act;

E. "data recording media" means a manual, electronic or other device containing data capable of being read and processed by any means for the eventual preparation of voter lists;

F. "election campaign purposes" means relating in any way to a campaign in an election conducted by a federal, state or local government;

G. "file maintenance list" means any prepared listing that reflects additions, deletions or changes to the voter file;

H. "governmental purposes" means noncommercial purposes relating in any way to the structure, operation or decision making of a federal, state or local government;

I. "mailing labels" mean prepared mailing labels of selected voters arranged in the order in which requested and providing only the name and address of the voter;

J. "precinct voter list" means a voter list arranged in alphabetical order of voter surname within and for each precinct;

K. "signature roster" means a copy of a voter list with space provided opposite each voter's name for the voter's signature or witnessed mark;

L. "special voter list" means a prepared list of selected voters arranged in the order in which requested;

M. "voter data" means selected information derived from the voter file;

N. "voter file" means all voter registration information required by law and by the secretary of state that has been extracted from the certificate of registration of each voter in the county, stored on data recording media and certified by the county clerk as the source of all information required by the Voter Records System Act; and

O. "voter list" means any prepared list of voters.

History: 1953 Comp., 3-5-2, enacted by Laws 1969, ch. 240, 104; 1975, ch. 255, 63; 1985, ch. 77, 1; 1987, ch. 249, 14; 1989, ch. 392, 7; 1993, ch. 314, 32; 1993, ch. 316, 32; 1993, ch. 363, 1; 1995, ch. 166, 1; 2001, ch. 146, 1; 2005, ch. 270, 24.



Section 1-5-3 - Act is mandatory and supplemental to Election Code.

1-5-3. Act is mandatory and supplemental to Election Code.

A. The Voter Records System Act is mandatory and supplemental to the provisions of the Election Code [Chapter 1 NMSA 1978]. The provisions of that act shall be implemented in all counties by order of the secretary of state in accordance with the provisions of the federal Help America Vote Act of 2002.

B. The secretary of state shall maintain the official state voter file based on county registers and shall provide access to the file to the county clerks. The secretary of state shall prescribe any rules, forms and instructions necessary to implement procedures required by the Voter Records System Act and federal law. The secretary of state shall maintain a log, which shall be public, containing all transactions regarding requests for current registration lists of state voters. The log shall indicate the requesting party, the date of the request, the date of fulfilling the request, charges made and any other information deemed advisable by the secretary of state. Requests for registration lists in printed or electronic form shall be fulfilled within a period of ten working days.

C. All registration records required by the Election Code shall be maintained for each of the precincts in addition to those records required by the Voter Records System Act and federal law.

History: 1953 Comp., 3-5-3, enacted by Laws 1969, ch. 240, 105; 1975, ch. 255, 64; 1983, ch. 227, 1; 1984 (1st S.S.), ch. 4, 1; 1993, ch. 314, 33; 1993, ch. 316, 33; 2005, ch. 270, 25.



Section 1-5-4 - County register; establishment.

1-5-4. County register; establishment.

The board of county commissioners shall direct the county clerk to establish a county register. The county register shall be filed in fire-resistant containers in the county courthouse. The files containing the county register shall be arranged to provide ready and convenient access and shall be kept locked except when being used by authorized persons in accordance with the Election Code [Chapter 1 NMSA 1978].

History: 1953 Comp., 3-5-4, enacted by Laws 1969, ch. 240, 106.



Section 1-5-5 - Entry of data into data processing system; county register; maintenance.

1-5-5. Entry of data into data processing system; county register; maintenance.

A. The county clerk, upon receipt of a proper certificate of registration within the period prescribed for registration, shall immediately enter in the proper spaces thereon the precinct of the voter.

B. All information required shall then be entered into the voter file and evidenced by the file maintenance list. A new certificate of registration, or change of information to an existing certificate of registration, shall not be inserted into the county register until the county clerk has had all pertinent information necessary for the preparation of voter files and voter lists transcribed from it to a record appropriate for use for preparation of such lists.

C. After entry of data into the data processing system, the county clerk shall insert each original certificate of registration in its proper order in the county register.

D. A certificate of registration shall not be removed from the county register pursuant to a cancellation of registration until the county clerk has entered into the voter file all deletions and changes and such deletions and changes are evidenced by the file maintenance list.

History: 1953 Comp., 3-5-5, enacted by Laws 1969, ch. 240, 107; 1975, ch. 255, 65; 1993, ch. 314, 34; 1993, ch. 316, 34; 2001, ch. 146, 2.



Section 1-5-6 - Precinct voter lists; signature roster preparation.

1-5-6. Precinct voter lists; signature roster preparation.

The county clerk shall provide for preparation of precinct voter lists and signature rosters generated from the official state voter file for any precincts. The precinct voter lists and signature rosters shall be used at any election for which registration of voters is required in lieu of bound original certificates of registration and poll books.

History: 1953 Comp., 3-5-6, enacted by Laws 1969, ch. 240, 108; 1993, ch. 314, 35; 1993, ch. 316, 35; 2001, ch. 146, 3; 2005, ch. 270, 26.



Section 1-5-7 - Recompiled.

1-5-7. Recompiled.



Section 1-5-8 - Recompiled.

1-5-8. Recompiled.



Section 1-5-10 - Recompiled.

1-5-10. Recompiled.



Section 1-5-11 - Recompiled.

1-5-11. Recompiled.



Section 1-5-12 - Recompiled.

1-5-12. Recompiled.



Section 1-5-14 - File maintenance reports; voter file updates.

1-5-14. File maintenance reports; voter file updates.

A. At least once a month, the secretary of state shall have made from the state voter file a file maintenance report of additions, deletions and changes, if any, to each of the county registers. The file maintenance report shall indicate whether each entry listed is an addition, deletion or change to the county register.

B. A digital version of the file maintenance report shall be stored by the secretary of state for at least one year.

C. Upon request, the secretary of state shall furnish an updated voter file to the state chair of each of the qualified political parties in the state. Upon request, the county clerk shall provide a file maintenance report or an updated voter file to the county chair of each of the qualified political parties in the county.

D. File maintenance reports and updated voter files shall be provided in a manipulable digital format and shall not include the voter's social security number, codes used to identify the agency where the voter registered, the voter's day and month of birth, the voter's email address, or, if prohibited by the voter, the voter's telephone number.

History: 1953 Comp., 3-5-17, enacted by Laws 1969, ch. 240, 118; 1975, ch. 255, 70; 1989, ch. 392, 8; 1995, ch. 124, 7; 1995, ch. 166, 4; 2001, ch. 146, 5; 2005, ch. 270, 29; 2015, ch. 145, 22.



Section 1-5-16 - Voter file; duplicate voter file; storage; protection.

1-5-16. Voter file; duplicate voter file; storage; protection.

A. All voter files shall be stored to safeguard them from loss, damage or unauthorized alteration.

B. All duplicate voter files shall be stored in a fireproof safe or vault located at a place remote from, and which is considered a separate damage risk from, the place of storage or use of the voter files from which they were duplicated.

C. No voter file and its duplicate shall be stored or transported in any manner that will subject both to possible loss or damage from common or related perils.

History: 1953 Comp., 3-5-20, enacted by Laws 1969, ch. 240, 121; 1975, ch. 255, 72.



Section 1-5-17 - Voter registration system software; instructions; status; protection.

1-5-17. Voter registration system software; instructions; status; protection.

A. Voter registration system software and instructions for its use in controlling the processing of information derived from the voter file shall be verified functionally, identified and approved by the secretary of state.

B. Verified, identified and approved voter registration system software and instructions shall be safeguarded at all times against loss or damage. The designated data processor shall be in charge of these safeguards subject to approval by the secretary of state.

History: 1953 Comp., 3-5-21, enacted by Laws 1969, ch. 240, 122; 1975, ch. 255, 73; 2001, ch. 146, 6; 2005, ch. 270, 30.



Section 1-5-18 - List and roster preparation; compatible duplicate means.

1-5-18. List and roster preparation; compatible duplicate means.

A. The secretary of state shall provide to the county clerk means for the preparation of voter lists and signature rosters.

B. At least one compatible duplicate means shall be provided for on a standby basis, and it shall be capable of performing the preparation of voter lists and signature rosters with minimum delay in case the original means is unable to perform.

C. The secretary of state shall procure and preserve sufficient duplicate voter registration system software and operating instructions so that in case of disaster the duplicate master record and the duplicate voter registration system software and operating instructions will be all that will be required for another compatible facility to prepare registered voter lists and signature rosters with minimum delay.

History: 1953 Comp., 3-5-23, enacted by Laws 1969, ch. 240, 124; 2001, ch. 146, 7; 2005, ch. 270, 31.



Section 1-5-19 - Recompiled.

1-5-19. Recompiled.



Section 1-5-21 - Data processor; custody and protection of voter file; delivery of voter file and program records.

1-5-21. Data processor; custody and protection of voter file; delivery of voter file and program records.

A. The designated data processor shall provide the secretary of state, county clerk or county with data processing services in the implementation and maintenance of the Voter Records System Act and in carrying out such other services as are reasonably related to providing data processing of the voter records system.

B. The designated data processor shall preserve and safeguard voter files and voter registration system software from loss, damage, unauthorized alteration, unauthorized access and unauthorized reproduction and shall ensure their continued use and accessibility while they are in the data processor's custody.

C. No copies of the voter file or information or listings derived therefrom shall be furnished by the data processor to any person other than the secretary of state, the county clerk or their designated agents.

History: 1953 Comp., 3-5-26, enacted by Laws 1975, ch. 255, 75; 1989, ch. 392, 9; 2005, ch. 270, 32.



Section 1-5-22 - Unlawful disposition of voter file; penalty.

1-5-22. Unlawful disposition of voter file; penalty.

A. Unlawful disposition of voter file consists of the willful selling, loaning, providing access to or otherwise surrendering of the voter file, duplicates of the file or a part of the file by a data processor; a data processor's agent or employee; a state or county officer; or a state or county officer's deputy, assistant, employee or agent to anyone not authorized by the Voter Records System Act to have possession of the file.

B. For purposes of this section, a file maintenance list shall be considered a voter file or a part of a voter file.

C. Any data processor, officer, deputy, assistant, agent or employee who commits unlawful disposition of a voter file is guilty of a fourth degree felony.

History: 1953 Comp., 3-5-27, enacted by Laws 1975, ch. 255, 76; 2005, ch. 270, 33.



Section 1-5-23 - Unlawful destruction or alteration of data recording media, voter files, file maintenance lists, voter registration system software and instructions or voter lists; penalty.

1-5-23. Unlawful destruction or alteration of data recording media, voter files, file maintenance lists, voter registration system software and instructions or voter lists; penalty.

A. Unlawful destruction or alteration of data recording media, voter files, file maintenance lists, voter registration system software and instructions or voter lists consists of the unauthorized destruction of, the unauthorized alteration of, the erasure of information from or the rendering unusable for their lawfully intended purpose of such media, files, software, instructions and lists or parts thereof by any person.

B. Any person who commits unlawful destruction or alteration of data recording media, voter files, file maintenance lists, voter registration system software and instructions or voter lists is guilty of a fourth degree felony.

History: 1953 Comp., 3-5-28, enacted by Laws 1975, ch. 255, 77; 2005, ch. 270, 34.



Section 1-5-24 - Recompiled.

1-5-24. Recompiled.



Section 1-5-25 - Recompiled.

1-5-25. Recompiled.



Section 1-5-26 - Contractual agreement required with data processor.

1-5-26. Contractual agreement required with data processor.

The secretary of state shall enter into a written contractual agreement with the data processor notwithstanding the fact that the data processor may be a department of state government.

History: 1953 Comp., 3-5-31, enacted by Laws 1975, ch. 255, 80; 2005, ch. 270, 37.



Section 1-5-30 - Secretary of state; establishment of statewide computerized voter registration system.

1-5-30. Secretary of state; establishment of statewide computerized voter registration system.

A. The secretary of state shall develop, implement, establish and supervise a statewide computerized voter registration system that complies with the federal Help America Vote Act of 2002 to facilitate voter registration and to provide a central database containing voter registration information for New Mexico.

B. The statewide computerized voter registration system shall:

(1) provide for the establishment and maintenance of a central database for all voter registration information;

(2) permit the offices of all county clerks to add, modify and delete county information from the system to provide for accurate and up-to-date records;

(3) permit the offices of the county clerks and the bureau of elections to have access to the central database for review and search capabilities;

(4) provide security and protection for all information in the central database and monitor the central database to ensure the prevention of unauthorized entry;

(5) provide procedures for the electronic receipt of voter registration application and update information, including digitized and electronic signatures, photographs and other data provided by the motor vehicle division of the taxation and revenue department or the federal social security administration;

(6) provide procedures for entering data into the central database; and

(7) provide a centralized system for each county to enter the precinct to which a voter should be assigned for voting purposes.

History: Laws 1989, ch. 298, 1; 2005, ch. 270, 38; 2015, ch. 145, 23.



Section 1-5-31 - Uniform procedures for counties.

1-5-31. Uniform procedures for counties.

The secretary of state shall:

A. assist county clerks by devising uniform procedures and forms that are compatible with the voter registration electronic management system;

B. provide to each county clerk the computer software necessary for the use and maintenance of the voter registration electronic management system;

C. provide to each county clerk, through an agreement with the motor vehicle division of the taxation and revenue department, access to the division's driver's license database for the purpose of verifying voter registrations, processing absentee ballots and qualifying provisional ballots; and

D. adopt such rules as are necessary to establish and administer the voter registration electronic management system and to regulate the use of the driver's license database by county clerks.

History: Laws 1989, ch. 298, 2; 2005, ch. 270, 39; 2015, ch. 145, 24.






Article 6 - Absentee Voting

Section 1-6-1 - Absent Voter Act; short title.

1-6-1. Absent Voter Act; short title.

Sections 1-6-1 through 1-6-18 NMSA 1978 may be cited as the "Absent Voter Act".

History: 1953 Comp., 3-6-1, enacted by Laws 1969, ch. 240, 127.



Section 1-6-3 - Right to vote by absentee ballot.

1-6-3. Right to vote by absentee ballot.

A voter may vote by absentee ballot for all candidates and on all questions appearing on the ballot as if the voter were able to cast the ballot in person.

History: 1953 Comp., 3-6-3, enacted by Laws 1969, ch. 240, 129; 1975, ch. 255, 84; 1977, ch. 269, 2; 1981, ch. 150, 1; 1987, ch. 327, 7; 1989, ch. 392, 10; 1993, ch. 19, 1; 1993, ch. 21, 1; 1999, ch. 267, 5; 2015, ch. 145, 42.



Section 1-6-4 - Absentee ballot application.

1-6-4. Absentee ballot application.

A. Application by a voter for an absentee ballot shall be made only on a paper form or its electronic equivalent as prescribed by the secretary of state. The form shall identify the applicant and contain information to establish the applicant's qualification for issuance of an absentee ballot under the Absent Voter Act; provided that on the application form for a general election ballot there shall be no box, space or place provided for designation of the voter's political party affiliation.

B. Each application for an absentee ballot shall be signed by the applicant and shall require the applicant's printed name, registration address and year of birth to be supplied by the applicant, which shall constitute the required form of identification, except for new registrants who have registered by mail and at that time did not provide acceptable identification. The secretary of state shall issue rules to exempt voters from submitting identification only as required by federal law and shall review and, if necessary, update these rules no later than March 15 of even-numbered years.

C. A person who willfully and with knowledge and intent to deceive or mislead any voter, precinct board, canvassing board, county clerk or other election official and who falsifies any information on an absentee ballot request form or who affixes a signature or mark other than the person's own on an absentee ballot request form is guilty of a fourth degree felony.

History: 1953 Comp., 3-6-4, enacted by Laws 1969, ch. 240, 130; 1977, ch. 269, 3; 1981, ch. 150, 2; 1985, ch. 207, 4; 1987, ch. 327, 8; 1989, ch. 66, 1; 1989, ch. 105, 1; 1989, ch. 392, 11; 1993, ch. 19, 2; 1993, ch. 20, 1; 1993, ch. 21, 2; 1993, ch. 314, 42; 1993, ch. 316, 42; 1997, ch. 201, 1; 1999, ch. 267, 6; 2003, ch. 357, 1; 2005, ch. 270, 4; 2007, ch. 336, 8; 2008, ch. 59, 5; 2011, ch. 137, 39; 2015, ch. 145, 43; 2017, ch. 101, 3.



Section 1-6-4.3 - Third party agents collecting absentee ballot applications.

1-6-4.3. Third party agents collecting absentee ballot applications.

A. A person or organization that is not part of a government agency and that collects absentee ballot applications shall submit the applications to the appropriate office for filing within forty-eight hours of their completion or the next business day if the appropriate office is closed for that forty-eight-hour period.

B. A person who collects absentee ballot applications and fails to submit a voter's completed absentee ballot application is guilty of a petty misdemeanor.

C. A person who intentionally alters another voter's completed absentee ballot application is guilty of a fourth degree felony.

History: Laws 2005, ch. 270, 41; 2007, ch. 337, 9.



Section 1-6-5 - Processing application; issuance of ballot.

1-6-5. Processing application; issuance of ballot.

A. The county clerk shall mark each completed absentee ballot application with the date and time of receipt in the clerk's office and enter the required information in the absentee ballot register. The county clerk shall then determine if the applicant is a voter, and if the voter is a uniformed-service voter or an overseas voter. If the applicant is a uniformed-service voter or overseas voter, the application shall be processed pursuant to the Uniform Military and Overseas Voters Act [1-6B-1 through 1-6B-17 NMSA 1978].

B. If the applicant does not have a valid certificate of registration on file in the county, an absentee ballot shall not be issued and the county clerk shall mark the application "rejected" and file the application in a separate file from those accepted.

C. The county clerk shall notify in writing each applicant of the fact of acceptance or rejection of the application and, if rejected, shall explain why the application was rejected.

D. If the applicant has on file with the county a valid certificate of registration that indicates that the applicant is a voter who is a new registrant and who registered by mail without submitting the required voter identification, the county clerk shall notify the voter that the voter must submit with the absentee ballot the required physical form of identification. The county clerk shall note on the absentee ballot register and signature roster that the applicant's absentee ballot must be returned with the required identification.

E. If the applicant has on file with the county a valid certificate of registration, the county clerk shall mark the application "accepted" and, beginning twenty-eight days before the election, deliver an absentee ballot to the voter in the county clerk's office or mail to the applicant an absentee ballot and the required envelopes for use in returning the ballot. An absent voter shall not be permitted to change party affiliation during those periods when change of party affiliation is prohibited by the Election Code. Upon delivery of an absentee ballot to a voter in the county clerk's office or mailing of an absentee ballot to an applicant who is a voter, an appropriate designation shall be made on the signature line of the signature roster next to the name of the voter who has been provided or mailed an absentee ballot.

F. Absentee ballots may be marked in person at the county clerk's office during the regular hours and days of business beginning on the twenty-eighth day preceding the election and from 10:00 a.m. to 6:00 p.m. on the Saturday immediately prior to the date of the election. The act of marking the absentee ballot in the office of the county clerk shall be a convenience to the voter in the delivery of the absentee ballot and does not make the office of the county clerk a polling place subject to the requirements of a polling place in the Election Code. If the county clerk establishes an additional alternate voting location near the clerk's office, absentee ballots may be marked in person at that location during the regular hours and days of business beginning on the twenty-eighth day preceding the election and during the hours for voting at alternate voting locations commencing on the third Saturday prior to the election through the Saturday immediately prior to the election. The additional alternate voting location shall be operated by the county clerk and the county clerk's staff.

G. When marking an absentee ballot in person at the county clerk's office, the voter shall provide the required voter identification to the county clerk or the clerk's authorized representative. If the voter does not provide the required voter identification, the voter shall be allowed to vote on a provisional ballot. If the voter provides the required voter identification, the voter, after subscribing an application for an absentee ballot, shall be allowed to vote by inserting the ballot into an optical scan tabulator certified for in-person absentee voting at the county clerk's office. The county clerk or the clerk's authorized representative shall make an appropriate designation indicating that the voter has voted absentee. In marking the absentee ballot, the voter may be assisted pursuant to the provisions of Section 1-12-15 NMSA 1978.

H. Absentee ballots shall be sent to applicants not later than on the Friday immediately prior to the date of the election.

I. An absentee ballot shall not be delivered or mailed by the county clerk to any person other than the applicant for such ballot.

J. The secretary of state and each county clerk shall make reasonable efforts to publicize and inform voters of the times and locations for absentee voting; provided, however, that notice is provided at least ten days before early voting begins.

K. The secretary of state shall establish procedures for the submittal, when required by federal law, of required voter identification with mailed-in absentee ballots.

L. It is unlawful to electioneer in the county clerk's office or in any alternate voting location.

History: 1953 Comp., 3-6-5, enacted by Laws 1969, ch. 240, 131; 1971, ch. 317, 7; 1975, ch. 255, 87; 1977, ch. 269, 4; 1979, ch. 378, 3; 1983, ch. 232, 1; 1987, ch. 327, 10; 1989, ch. 392, 12; 1993, ch. 314, 43; 1993, ch. 316, 43; 1999, ch. 267, 8; 2001, ch. 49, 1; 2001, ch. 58, 1; 2003, ch. 355, 4; 2003, ch. 356, 19; 2003, ch. 357, 2; 2005, ch. 270, 43; 2007, ch. 336, 9; 2009, ch. 251, 5; 2011, ch. 137, 40; 2015, ch. 145, 44.



Section 1-6-5.4 - Security; counting and canvassing.

1-6-5.4. Security; counting and canvassing.

A. The secretary of state shall adopt rules for protecting the integrity, security and secrecy of the absentee ballots; procedures for voting by absentee ballot; separation of absentee ballots voted on electronic voting machines twenty days before the election from those received through the mail; disposition of absentee ballots rejected by a voting machine; and handling of, registering, counting and canvassing of absentee ballots.

B. As used in Chapter 1, Article 6 NMSA 1978, "registering of absentee ballots" means inserting the paper absentee ballot into an electronic voting system for recording and retention.

History: Laws 1999, ch. 267, 3; 2005, ch. 270, 44.



Section 1-6-5.6 - Early voting; alternate voting locations; procedures.

1-6-5.6. Early voting; alternate voting locations; procedures.

The county clerk shall:

A. ensure that voters have adequate access to alternate voting locations for early voting in the county, taking into consideration population density and travel time to the location of voting;

B. ensure that early voters are not allowed to vote in person on election day;

C. ensure that adequate interpreters are available at alternate voting locations in those precincts having a majority of qualified electors who are part of a recognized language minority; and

D. based on rules adopted by the secretary of state, allow for mobile alternate voting locations in rural areas of the state that may be set up temporarily in specified precincts of the county during the period when early voting is allowed at alternate voting locations.

History: Laws 2003, ch. 357, 6; 2005, ch. 270, 45; 2007, ch. 193, 1; 2009, ch. 251, 7; 2011, ch. 137, 41.



Section 1-6-5.7 - Early voting; use of absentee voting procedures; alternate voting locations.

1-6-5.7. Early voting; use of absentee voting procedures; alternate voting locations.

A. Commencing on the third Saturday prior to an election and ending on the Saturday immediately preceding the election, an early voter may vote in person on a voting system at an alternate voting location established by the county clerk.

B. Early voting shall be conducted in each office of the county clerk and at such alternate voting locations as may be established by the county clerk, provided that the county clerk shall establish:

(1) in counties with more than ten thousand voters, not fewer than one alternate voting location;

(2) in counties with more than fifty thousand voters, not fewer than four alternate voting locations; and

(3) in counties with more than two hundred fifty thousand voters, not fewer than fifteen alternate voting locations.

C. Not later than ninety days before each primary and general election, the county clerk shall publicly fix the hours of operation for alternate voting locations in the county, which shall open no earlier than 7:00 a.m. and shall close no later than 9:00 p.m. Within ninety days of a primary or general election, a county clerk may modify the hours of operation of alternate voting locations with the written approval of the secretary of state. Alternate voting locations shall be open each day of early voting for at least eight consecutive hours. Alternate voting locations may be closed Sundays and Mondays during the early voting period.

D. Each alternate voting location shall comply with the following provisions, unless the county clerk receives a written waiver from the secretary of state specifying the location and specific provision being waived:

(1) have ballots available for voters from every precinct in the county;

(2) have at least one optical scan tabulator programmed to read every ballot style in the county;

(3) have at least one voting system available to assist disabled voters to cast and record their votes;

(4) have a broadband internet connection;

(5) have sufficient spaces for at least five voters to simultaneously and privately mark their ballots, with at least one of those spaces wheelchair-accessible;

(6) have a secure area for storage of pre-printed ballots or for storage of a paper ballot stock and a system designed to print ballots at a polling location; and

(7) be in a location that is accessible and compliant with the requirements of the federal Americans with Disabilities Act of 1990.

E. When voting early, the voter shall provide the required voter identification to the county clerk or the clerk's authorized representative. If the voter does not provide the required voter identification, the voter shall be allowed to vote on a provisional ballot. If the voter provides the required identification, the voter shall be allowed to vote after subscribing an application to vote on a form approved by the secretary of state. The county clerk or the clerk's authorized representative shall make an appropriate designation on the signature roster or register next to the voter's name indicating that the voter has voted early.

History: Laws 2005, ch. 270, 40; 2009, ch. 251, 8; 2011, ch. 137, 42.



Section 1-6-5.8 - Early voting; Native American early voting locations.

1-6-5.8. Early voting; Native American early voting locations.

A county clerk shall provide at least one alternate early voting or mobile alternate voting location on Indian nation, tribal or pueblo land when requested by the Indian nation, tribe or pueblo in the county; provided that:

A. the Indian nation, tribe or pueblo submits a written request to the county clerk no later than the first Monday in November of each odd-numbered year;

B. the alternate early voting or mobile alternate voting location may operate for less than the full early voting period, to be decided upon between the Indian nation, tribe or pueblo and the county clerk;

C. the county clerk may limit voting to precincts on and near the Indian nation, tribe or pueblo;

D. the location of the alternate early voting or mobile alternate voting location on Indian nation, tribal or pueblo land conforms to the requirements for alternate early voting locations, except as specified in this section;

E. the county clerk provides federally mandated language translators at the alternate early voting or mobile alternate voting locations;

F. the Indian nation, tribe or pueblo provides the facility and services for the alternate early voting or mobile alternate voting location; and

G. the costs of voting equipment and personnel for the alternate early voting or mobile alternate voting locations on Indian nation, tribal or pueblo land pursuant to this section are reimbursed to the county by the secretary of state.

History: Laws 2009, ch. 251, 2.



Section 1-6-6 - Absentee ballot register.

1-6-6. Absentee ballot register.

A. For each election, the county clerk shall keep an "absentee ballot register", in which the county clerk shall enter:

(1) the name and address of each absentee ballot applicant;

(2) the date and time of receipt of the application;

(3) whether the application was accepted or rejected;

(4) the date of issue of an absentee ballot in the county clerk's office or at an alternate location or the mailing of an absentee ballot to the applicant;

(5) the applicant's precinct;

(6) whether the applicant is a voter and whether the voter is a uniformed-service voter or an overseas voter;

(7) whether the voter is required to submit identification pursuant to Section 1-6-5 NMSA 1978; and

(8) the date and time the completed absentee ballot was received from the applicant by the county clerk or the absent voter voted early in person in the county clerk's office or at an alternate location.

B. Absentee ballots shall be sent to applicants beginning twenty-eight days before the election. For each application for an absentee ballot received twenty-three or more days before the election, the county clerk shall send either the ballot or a notice of rejection to the applicant as soon as practicable, provided it is sent not later than twenty-two days before the election. Within twenty-two days of election day, the county clerk shall send either the ballot or a notice of rejection to the applicant within twenty-four hours after receipt of the voter's application for an absentee ballot.

C. The absentee ballot register is a public record open to public inspection in the county clerk's office during regular office hours. The county clerk shall have an updated absentee ballot register available for public inspection Monday through Friday during regular office hours.

D. The county clerk shall deliver to the absent voter precinct on election day a complete list of all absentee ballot applicants and early voters with applicable information shown in the absentee ballot register for each applicant and early voter up to 6:00 p.m. on the Saturday preceding the election. The county clerk shall deliver a signature roster containing the same information as the lists to the absent voter precinct board.

E. Upon request, the county clerk shall transmit to the county chair of each of the major political parties in the county a complete copy of entries made in the absentee ballot register. Such transmissions shall be made once each week beginning four weeks immediately prior to the election. A final copy shall be transmitted on the Saturday immediately following the election.

F. If the county clerk has available the technology to do so, at the request of a candidate or chair of a political party of the county, the county clerk shall electronically transmit to the candidate or chair via the internet the information, when updated, on the absentee ballot register indicating voters who have requested absentee ballots, returned their absentee ballots or voted early in person.

History: 1953 Comp., 3-6-6, enacted by Laws 1969, ch. 240, 132; 1975, ch. 255, 86; 1977, ch. 269, 5; 1981, ch. 150, 3; 1987, ch. 249, 19; 1999, ch. 267, 9; 2001, ch. 105, 1; 2003, ch. 356, 21; 2003, ch. 357, 3; 2009, ch. 251, 9; 2015, ch. 145, 45.



Section 1-6-8 - Absentee ballot envelopes.

1-6-8. Absentee ballot envelopes.

A. The secretary of state shall prescribe the form of, procure and distribute to each county clerk a supply of:

(1) official inner envelopes for use in sealing the completed absentee ballot;

(2) official mailing envelopes for use in returning the official inner envelope to the county clerk; provided the official mailing envelope for absentee ballots in a general election shall contain no designation of party affiliation;

(3) absentee ballot instructions, describing proper methods for completion of the ballot and returning it; and

(4) official transmittal envelopes for use by the county clerk in mailing absentee ballot materials.

B. Official transmittal envelopes and official mailing envelopes for transmission of absentee ballot materials to and from the county clerk and voters shall be printed in black in substantially similar form. All official inner envelopes shall be printed in black.

C. The reverse of each official mailing envelope shall contain a form to be executed by the voter completing the absentee ballot. The form shall identify the voter and shall contain the following statement: "I will not vote in this election other than by the enclosed ballot. I will not receive or offer any compensation or reward for giving or withholding any vote.".

D. The official mailing envelope shall contain a space for the voter to record the voter's name, registration address and year of birth. The envelope shall have a security flap to cover this information.

History: 1953 Comp., 3-6-8, enacted by Laws 1969, ch. 240, 134; 1977, ch. 269, 6; 1983, ch. 232, 2; 1987, ch. 327, 11; 1993, ch. 20, 2; 1997, ch. 201, 2; 1999, ch. 267, 11; 2005, ch. 270, 46; 2008, ch. 59, 6; 2015, ch. 145, 46.



Section 1-6-9 - Manner of voting; alternate delivery methods.

1-6-9. Manner of voting; alternate delivery methods.

Except as provided in Section 1-6-5 or Section 1-6-5.7 NMSA 1978, a person voting pursuant to the Absent Voter Act shall secretly mark the absentee ballot in the manner provided in the Election Code for marking paper ballots, place it in the official inner envelope and securely seal the envelope. The voter shall then place the official inner envelope inside the official mailing envelope and securely seal the envelope. The voter shall then complete the form on the reverse of the official mailing envelope, which shall include a statement by the voter under penalty of perjury that the facts stated in the form are true and the voter's name, registration address and year of birth. Voters shall either deliver or mail the official mailing envelope to the county clerk of their county of residence.

History: 1953 Comp., 3-6-9, enacted by Laws 1969, ch. 240, 135; 1977, ch. 269, 7; 1979, ch. 57, 1; 1983, ch. 232, 3; 1987, ch. 327, 12; 1991, ch. 105, 12; 1993, ch. 20, 3; 1999, ch. 267, 12; 2003, ch. 355, 6; 2005, ch. 270, 47; 2008, ch. 59, 7; 2009, ch. 251, 10; 2015, ch. 145, 47.



Section 1-6-9.2 - Preparation of electronic voting machines.

1-6-9.2. Preparation of electronic voting machines.

A. Beginning ten days before an electronic voting machine is issued for absentee voting, the county clerk may begin to prepare, inspect and seal the voting machine in accordance with Section 1-11-6 NMSA 1978.

B. At least one day before an electronic voting machine is used for absentee voting, the county clerk shall certify to the secretary of state and the county chair of each political party represented on the ballot the type and serial number of each voting machine to be used.

History: Laws 1999, ch. 267, 1; 2011, ch. 137, 43.



Section 1-6-10 - Receipt of absentee ballots by clerk.

1-6-10. Receipt of absentee ballots by clerk.

A. The county clerk shall mark on each completed official mailing envelope the date and time of receipt in the clerk's office, record this information in the absentee ballot register and safely keep the official mailing envelope unopened in a locked and number-sealed ballot box until it is delivered to the absent voter precinct board or until it is canceled and destroyed in accordance with law.

B. Completed official mailing envelopes shall be accepted until 7:00 p.m. on election day. Any completed official mailing envelope received after that time shall not be delivered to the absent voter precinct board but shall be preserved by the county clerk until the time for election contests has expired. In the absence of a restraining order after expiration of the time for election contests, the county clerk shall destroy all late official mailing envelopes without opening or permitting the contents to be examined, cast, counted or canvassed. Before their destruction, the county clerk shall count the numbers of late ballots from voters, uniformed-service voters and overseas voters and report the number from each category to the secretary of state.

C. No later than 5:00 p.m. on the Monday immediately preceding the date of election, the county clerk shall record the numbers of unused ballots and shall publicly destroy in the county clerk's office all such unused ballots or prepare the unused ballots for delivery to precinct boards. The county clerk shall execute a certificate of destruction, which shall include the numbers on the ballots destroyed. A copy of the certificate of destruction shall be sent to the secretary of state.

History: 1953 Comp., 3-6-10, enacted by Laws 1969, ch. 240, 136; 1975, ch. 255, 88; 1981, ch. 150, 4; 1983, ch. 232, 4; 1989, ch. 392, 13; 1999, ch. 267, 14; 2005, ch. 270, 48; 2007, ch. 336, 10; 2011, ch. 137, 44; 2015, ch. 145, 48.



Section 1-6-10.1 - Absentee ballot; delivery to county clerk.

1-6-10.1. Absentee ballot; delivery to county clerk.

A voter, caregiver to that voter or member of that voter's immediate family may deliver that voter's absentee ballot to the county clerk in person or by mail, provided that the voter has subscribed the outer envelope of the absentee ballot.

History: Laws 2003, ch. 357, 5; 2005, ch. 270, 49.



Section 1-6-11 - Delivery of absentee ballots to absent voter precincts.

1-6-11. Delivery of absentee ballots to absent voter precincts.

A. Beginning on the Thursday immediately preceding election day, the county clerk may deliver to the special deputy county clerk for delivery to the absent voter precinct board the absentee ballots received prior to the delivery day. The special deputy county clerk shall issue a receipt for all ballots delivered for the county clerk and shall observe the listing of the names on the official mailing envelopes in the signature rosters. The special deputy county clerk shall then obtain a receipt executed by the presiding judge and each election judge and shall return the receipt to the county clerk for filing. The receipts shall specify the number of envelopes received by the special deputy county clerk from the county clerk for the absent voter precinct and the number of envelopes received by the absent voter precinct board from the special deputy county clerk.

B. On election day, the county clerk shall deliver all absentee ballots not yet delivered to the absent voter precinct board but received prior to 7:00 p.m. on election day to the special deputy county clerks for delivery to the absent voter precinct boards. The special deputy county clerk shall issue a receipt for all ballots delivered for the county clerk and shall observe the listing of the names on the official mailing envelope in the signature rosters. The special deputy county clerk shall then obtain a receipt executed by the presiding judge and each election judge and shall return the receipt to the county clerk for filing. The receipts shall specify the number of envelopes received by the special deputy county clerk from the county clerk for each absent voter precinct and the number of envelopes received by the absent voter precinct board from the special deputy county clerk.

C. At 7:00 a.m. on the Thursday prior to election day or on the day the absent voter precinct board begins early processing of absentee ballots, the county clerk shall deliver the electronic voting machines used for absentee voting by mail to the absent voter precinct board. The machines shall not be used to vote on or count additional ballots for that election. A special deputy county clerk shall issue a receipt for each voting machine. Upon delivery of a voting machine, the special deputy shall:

(1) obtain a receipt executed by the presiding judge and each election judge specifying the serial number and the seal number of the machine;

(2) verify the public counter number on the machine; and

(3) return the receipt to the county clerk for filing.

History: 1953 Comp., 3-6-11, enacted by Laws 1969, ch. 240, 137; 1971, ch. 317, 9; 1983, ch. 232, 5; 1987, ch. 249, 20; 1999, ch. 267, 15; 2005, ch. 270, 50.



Section 1-6-14 - Handling absentee ballots by absent voter precinct boards.

1-6-14. Handling absentee ballots by absent voter precinct boards.

A. Before opening an official mailing envelope, the presiding judge and the election judges shall determine that the required information has been completed on the reverse side of the official mailing envelope.

B. If the voter's signature is missing, the presiding judge shall write "Rejected" on the front of the official mailing envelope. The judge or election clerk shall enter the voter's name in the signature rosters or register and shall write the notation "Rejected--Missing Signature" in the "Notations" column of the signature rosters or register. The presiding judge shall place the official mailing envelope unopened in an envelope provided for rejected ballots, seal the envelope and write the voter's name on the front of the envelope and deposit it in the locked ballot box.

C. A lawfully appointed challenger may view the official mailing envelope and may challenge the ballot of any absent voter for the following reasons:

(1) the official mailing envelope has been opened by someone other than the voter prior to being received by the absent voter precinct board;

(2) the official mailing envelope does not contain a signature; or

(3) the person offering to vote is not a voter as provided in the Election Code [Chapter 1 NMSA 1978].

D. If a challenge is upheld by unanimous vote of the presiding judge and the election judges, the official mailing envelope shall not be opened but shall be placed in an envelope provided for challenged ballots. If the reason for the challenge is satisfied by the voter before the conclusion of the county canvass, the official mailing envelope shall be opened and the vote counted. The same procedure shall be followed in canvassing and determining the validity of challenged absentee ballots as with other challenged ballots.

E. If the official mailing envelope has been properly subscribed and the voter has not been challenged:

(1) the judges or election clerks shall enter the absent voter's name and residence address as shown on the official mailing envelope in the signature rosters and shall mark the notation "AB" opposite the voter's name in the "Notations" column of the signature rosters or register; and

(2) only between 8:00 a.m. and 10:00 p.m. on the five days preceding election day, including Saturday and Sunday, and beginning at 7:00 a.m. on election day, under the personal supervision of the presiding election judge, shall the election judges open the official mailing envelope and the official inner envelope and insert the enclosed ballot into an electronic voting machine to be registered and retained until votes are counted and canvassed following the closing of the polls on election night.

F. It is unlawful for a person to disclose the results of a count and tally or the registration on a voting machine of absentee ballots prior to the closing of the polls.

G. Absentee ballots shall be counted and tallied, where possible, on an electronic voting machine as provided in the Election Code.

H. Absent voter precinct polls shall close in accordance with Section 1-6-23 NMSA 1978, and the results of the election shall be certified as prescribed by the secretary of state.

I. If an absentee ballot does not contain the identification required pursuant to Subsection D of Section 1-6-5 NMSA 1978, it shall be handled as a provisional paper ballot in accordance with the Election Code.

History: 1953 Comp., 3-6-14, enacted by Laws 1971, ch. 317, 11; 1975, ch. 255, 90; 1977, ch. 222, 12; 1977, ch. 269, 8; 1983, ch. 232, 6; 1985, ch. 207, 5; 1987, ch. 249, 21; 1989, ch. 392, 14; 1993, ch. 20, 5; 1999, ch. 267, 16; 2003, ch. 354, 1; 2003, ch. 356, 22; 2005, ch. 270, 51; 2007, ch. 336, 11; 2009, ch. 251, 11; 2011, ch. 137, 45.



Section 1-6-15 - Canvass; recount or recheck; disposition.

1-6-15. Canvass; recount or recheck; disposition.

If voting machines are not used to register absentee ballots, the absentee ballots shall be canvassed, recounted and disposed of in the manner provided by the Election Code [Chapter 1 NMSA 1978] for the canvassing, recounting and disposition of paper ballots. If voting machines are used to register absentee ballots, the ballots shall be canvassed and rechecked in the manner provided by the Election Code for the canvassing and recheck of ballots cast on a voting machine; provided, in the event of a contest, voting machines used to register absentee ballots shall not be rechecked but the absentee ballots shall be recounted in the manner provided by the Election Code for the recounting of paper ballots. As used in this section, "voting machines" means electronic voting machines as provided in the Election Code.

History: 1953 Comp., 3-6-14.1, enacted by Laws 1977, ch. 222, 13; 1985, ch. 207, 6; 1999, ch. 267, 17; 2009, ch. 150, 5.



Section 1-6-16 - Casting ballot in person prohibited.

1-6-16. Casting ballot in person prohibited.

A. No person who has been issued an absentee ballot shall vote in person other than on a replacement absentee ballot.

B. At any time prior to 5:00 p.m. on the Monday immediately preceding the date of the election, a person whose absentee ballot application has been accepted and who was mailed an absentee ballot but who has not received the absentee ballot may execute, in the office of the county clerk or at an alternate voting location in the county where the voter is registered to vote, during operational hours, a sworn affidavit stating that the person did not receive or vote the absentee ballot. Upon receipt of the sworn affidavit, the county clerk shall issue the voter a replacement absentee ballot.

C. Replacement absentee ballots shall be delivered to the absent voter precinct board for tabulation and shall not be placed in a voting system for tabulation of votes cast at the office of the county clerk or at an alternate voting location.

D. The secretary of state shall prescribe the form of the affidavit and the manner in which the county clerk shall void the first ballot mailed to the applicant.

History: 1953 Comp., 3-6-15, enacted by Laws 1969, ch. 240, 141; 1981, ch. 150, 5; 1989, ch. 368, 2; 1989, ch. 392, 15; 1999, ch. 267, 18; 2011, ch. 137, 46.



Section 1-6-16.1 - Absentee ballot; conduct of election; when not timely received; emergency procedure for voting and counting.

1-6-16.1. Absentee ballot; conduct of election; when not timely received; emergency procedure for voting and counting.

A. A voter who applies for an absentee ballot but has not received the absentee ballot by mail as of the date of the election may go to the voter's assigned polling place and, after executing an affidavit of nonreceipt of absentee ballot, shall be permitted to vote on a replacement absentee paper ballot.

B. The completed ballot shall be placed in an official inner envelope substantially as prescribed by Section 1-6-8 NMSA 1978 and sealed. The official inner envelope shall then be placed in an official envelope substantially as prescribed for a transmittal envelope or mailing envelope in Section 1-6-8 NMSA 1978. This envelope shall contain a form on its back that identifies the voter by name and signature roster number and a printed statement to the effect that the voter made application for an absentee ballot but had not received it as of the date of the election and is permitted to vote by replacement absentee paper ballot.

C. The presiding judge shall put all replacement absentee ballots in a special envelope provided for that purpose by the county clerk, seal it and return it to the county clerk along with the machine tally sheets. The sealed envelope shall not be put in the locked ballot box.

D. Upon receipt of the envelope containing replacement absentee ballots, the county clerk, no later than forty-eight hours after the close of the election, shall remove the transmittal envelopes and, without removing or opening the inner envelopes, determine that:

(1) the voter did in fact make application for an absentee ballot; and

(2) no absentee ballot was received by the county clerk from the voter by 7:00 p.m. on election day.

E. Upon making that determination, the county clerk shall remove the inner envelope without opening it, retain the transmittal envelope with the other election returns and place the inner unopened envelope in a secure container to be transmitted to the county canvassing board to be tallied and included in the canvass of that county for the appropriate precinct.

F. The secretary of state shall prescribe and furnish the necessary envelopes for purposes of this section and shall adopt rules deemed necessary to preserve the secrecy of the replacement absentee paper ballots.

History: Laws 1989, ch. 368, 1; 1991, ch. 105, 14; 1999, ch. 267, 19; 2009, ch. 150, 6.



Section 1-6-16.2 - Additional emergency procedure for voting.

1-6-16.2. Additional emergency procedure for voting.

A. After the close of the period for requesting absentee ballots by mail, any voter who is unable to go to the polls due to unforeseen illness or disability resulting in the voter's confinement in a hospital, sanatorium, nursing home or residence and who is unable to vote in person may request in writing that a provisional paper ballot be made available to the voter. The written request shall be signed by the voter and a health care provider under penalty of perjury.

B. The provisional paper ballot shall be made available by the county clerk of the county in which the voter resides to any authorized representative of the voter who through the representative has presented the written request to the office of the county clerk.

C. Before releasing the provisional paper ballot, the county clerk shall compare the signature on the written request with the signature on the voter's affidavit of registration. If the county clerk determines that the signature on the written request is not the signature of the voter, the county clerk shall reject the request for a provisional paper ballot.

D. The voter shall mark the provisional paper ballot, place it in an identification envelope, fill out and sign the envelope and return the ballot to the office of the county clerk of the county in which the voter resides no later than the time of closing of the polls on election day. A provisional paper ballot issued pursuant to this section shall be qualified and tabulated once the county clerk determines that the person did not cast any other ballot and if no challenge is successfully interposed.

History: 1978 Comp., 1-6-16.2, enacted by Laws 1993, ch. 353, 1; 1999, ch. 267, 20; 2017, ch. 101, 4.



Section 1-6-19 - Short title.

1-6-19. Short title.

This act [1-6-19 to 1-6-23 NMSA 1978] may be cited as the "Absent Voter Precinct Act".

History: 1953 Comp., 3-6-18, enacted by Laws 1969, ch. 54, 1.



Section 1-6-20 - Creation of absent voter precinct.

1-6-20. Creation of absent voter precinct.

A. The board of county commissioners shall adopt a resolution creating, for absent voting purposes only, an absent voter precinct for each county.

B. Absent voter precincts shall be identified by the name of the county.

History: 1953 Comp., 3-6-20, enacted by Laws 1969, ch. 54, 3; 1971, ch. 317, 12; 1975, ch. 255, 92; 1977, ch. 222, 14; 2005, ch. 270, 52.



Section 1-6-22 - Designation of absent voter precinct polling place.

1-6-22. Designation of absent voter precinct polling place.

The board of county commissioners of each county shall designate a polling place in each absent voter precinct at the time the precinct is created.

History: 1953 Comp., 3-6-21, enacted by Laws 1969, ch. 54, 4; 1975, ch. 255, 94; 2005, ch. 270, 53.



Section 1-6-22.1 - Mail ballot election precinct; absentee voting in lieu of polling place.

1-6-22.1. Mail ballot election precinct; absentee voting in lieu of polling place.

A. Notwithstanding the provisions of Sections 1-1-11 and 1-1-12 NMSA 1978, not later than the first Monday in November of each odd-numbered year, a board of county commissioners may designate a precinct as a mail ballot election precinct if, upon a written request of the county clerk, it finds that the precinct has fewer than one hundred voters and the nearest polling place for an adjoining precinct is more than twenty miles driving distance from the boundary for the precinct in question.

B. If a precinct is designated a mail ballot election precinct, in addition to the notice required pursuant to Section 1-3-8 NMSA 1978, the county clerk shall notify by mail with delivery confirmation all voters in that precinct at least forty-two days before an election that each voter will be sent an absentee ballot twenty-eight days before the election and that there will be no polling place for the precinct on election day. The county clerk shall include in the notice a card informing the voter that if the voter does not want to receive an absentee ballot for that election, the voter should return the card before the date the county clerk is scheduled to mail out absentee ballots. The notice shall also inform the voter that a voting system equipped for persons with disabilities will be available at all early voting sites before election day and in the office of the county clerk on election day in case the voter prefers to vote in person and not by mail. In addition, the notice shall inform the voter if the county is consolidating precincts on election day and, if so, the ability of the voter to cast a ballot at any consolidated precinct on election day if the voter chooses not to receive an absentee ballot, or to cast a provisional ballot at any consolidated precinct if the voter does not receive an absentee ballot, which will be counted upon confirmation that the voter has not returned the absentee ballot.

C. The county clerk shall mail each voter in the mail ballot election precinct an absentee ballot on the twenty-eighth day before an election, unless the voter has requested otherwise, along with a notice that there will be no polling place in that precinct on election day.

D. The county clerk shall keep a sufficient number of ballots from a mail ballot election precinct such that a voter from that precinct may vote on a replacement or provisional paper ballot pursuant to Section 1-6-16 NMSA 1978 or on an emergency paper ballot pursuant to Section 1-6-16.2 NMSA 1978.

History: Laws 2009, ch. 251, 1; 2009, ch. 274, 1; 2011, ch. 137, 47; 2015, ch. 145, 49; 2017, ch. 101, 5.



Section 1-6-23 - Absentee voter precinct polling place; hours on election day and subsequent days.

1-6-23. Absentee voter precinct polling place; hours on election day and subsequent days.

The county clerk or statutorily appointed supervisor of the election shall determine the hours between 8:00 a.m. and 5:00 p.m. during which the absent voter precinct polling place shall be open for delivery and registering of absentee ballots on the five days preceding election day and the hours during which the absent voter precinct polling place shall be open for the delivery, registering and counting of ballots on election day and subsequent days until all ballots are counted; provided that the absent voter precinct polling place opens at 7:00 a.m. on election day.

History: 1953 Comp., 3-6-21.1, enacted by Laws 1975, ch. 255, 95; 1977, ch. 222, 16; 1983, ch. 232, 7; 1999, ch. 267, 23; 2005, ch. 270, 54; 2007, ch. 336, 12.






Article 6A - Absentee-Early Voting Act



Article 6B - Uniform Military and Overseas Voters

Section 1-6B-1 - Short title.

1-6B-1. Short title.

Sections 25 through 41 [1-6B-1 through 1-6B-17 NMSA 1978] of this act may be cited as the "Uniform Military and Overseas Voters Act".

History: Laws 2015, ch. 145, 25.



Section 1-6B-2 - Definitions.

1-6B-2. Definitions.

As used in the Uniform Military and Overseas Voters Act:

A. "appropriate clerk" means a county clerk for elections conducted pursuant to the Election Code and a municipal clerk for elections conducted pursuant to the Municipal Election Code [Chapter 3, Articles 8 and 9];

B. "federal postcard application" means the application prescribed under the federal Uniformed and Overseas Citizens Absentee Voting Act;

C. "federal write-in absentee ballot" means the ballot approved pursuant to the federal Uniformed and Overseas Citizens Absentee Voting Act;

D. "military-overseas ballot" means:

(1) a federal write-in absentee ballot; or

(2) a ballot sent to a federal qualified elector by the appropriate clerk and cast in accordance with the provisions of the Uniform Military and Overseas Voters Act;

E. "state" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States; and

F. "United States", used in the territorial sense, means the several states, the District of Columbia, Puerto Rico, the United States Virgin Islands and any territory or insular possession subject to the jurisdiction of the United States.

History: Laws 2015, ch. 145, 26.



Section 1-6B-3 - Elections covered; form of ballot and ballot materials; benefits of the Uniform Military and Overseas Voters Act.

1-6B-3. Elections covered; form of ballot and ballot materials; benefits of the Uniform Military and Overseas Voters Act.

A. The procedures in the Uniform Military and Overseas Voters Act apply to elections conducted pursuant to the Election Code and the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978].

B. A federal qualified elector may vote for all candidates and on all questions as if the voter were able to cast a ballot in person.

C. The form of the military-overseas ballot shall be the same as the ballot provided to all other voters. The form of the military-overseas ballot materials shall be the same as the ballot materials provided to all other voters, except as required by the Uniform Military and Overseas Voters Act.

D. To receive the benefits of the Uniform Military and Overseas Voters Act, a federal qualified elector shall inform the appropriate clerk that the individual is a federal qualified elector. Methods of informing the appropriate clerk include:

(1) the use of a federal postcard application or federal write-in absentee ballot;

(2) the use of an army post office, fleet post office or diplomatic post office address in the correct format as a mailing address on a certificate of registration or as a delivery address on an absentee ballot application;

(3) the use of an overseas address as a mailing address on a certificate of registration or as a delivery address on an absentee ballot application; or

(4) the inclusion on a certificate of registration or an absentee ballot application or other information sufficient to identify the voter as a federal qualified elector.

History: Laws 2015, ch. 145, 27.



Section 1-6B-4 - Role of secretary of state; federal Uniformed and Overseas Citizens Absentee Voting Act.

1-6B-4. Role of secretary of state; federal Uniformed and Overseas Citizens Absentee Voting Act.

A. The secretary of state shall make available to federal qualified electors information regarding voter registration procedures for federal qualified electors and procedures for casting military-overseas ballots.

B. The secretary of state shall establish an electronic transmission system through which a federal qualified elector may apply for and receive voter registration materials, military-overseas ballots and other information pursuant to the Uniform Military and Overseas Voters Act. The secretary of state shall ensure that the electronic transmission system is capable of accepting a federal postcard application, any other approved electronic registration application and any other approved electronic military-overseas ballot application sent to a county clerk or municipal clerk.

C. Official transmittal envelopes and official mailing envelopes for transmission of absentee ballot materials to and from federal qualified electors shall be in the same form as those used in the jurisdiction where the voter is registered except as modified to comply with the Uniform Military and Overseas Voters Act or federal law. The secretary of state may, to the extent reasonably possible, coordinate with other states to develop standardized absentee-voting materials, including privacy and transmission envelopes and their electronic equivalents, authentication materials and voting instructions, to be used with the military-overseas ballot of a voter authorized to vote in any jurisdiction in this state.

D. The secretary of state shall prescribe the form and content of a declaration for use by a federal qualified elector to swear or affirm specific representations pertaining to the voter's identity, eligibility to vote, status as a federal qualified elector and timely and proper completion of a military-overseas ballot. The declaration shall be based on the declaration prescribed to accompany a federal write-in absentee ballot, as modified to be consistent with the Uniform Military and Overseas Voters Act. The secretary of state shall ensure that a form for the execution of the declaration, including an indication of the date of execution of the declaration, is a prominent part of all balloting materials for which the declaration is required.

E. The secretary of state shall prescribe to the appropriate clerk the form of and distribute to each county clerk a supply of:

(1) official inner envelopes for use in sealing the completed absentee ballot;

(2) official mailing envelopes for use in returning the official inner envelope to the appropriate clerk; provided that only the official mailing envelope for absentee ballots in a primary election shall contain a designation of party affiliation;

(3) absentee ballot instructions describing the proper methods for completion and return of the ballot, including instructions for those federal qualified electors returning a ballot electronically;

(4) official transmittal envelopes for use by the appropriate clerk in mailing absentee ballot materials; and

(5) official holding envelopes for ballots returned electronically by federal qualified electors.

History: Laws 2015, ch. 145, 28.



Section 1-6B-5 - Methods of registering to vote.

1-6B-5. Methods of registering to vote.

A. A federal qualified elector may register to vote using any of the following methods; provided that the document is received by the county clerk by the deadline for registering to vote as provided in Section 1-4-8 NMSA 1978:

(1) using the procedures provided in Article 4 of the Election Code;

(2) using a federal postcard application or the application's approved electronic equivalent; or

(3) using the declaration accompanying a federal absentee write-in ballot.

B. A voter's certificate of registration completed pursuant to the Uniform Military and Overseas Voters Act shall remain valid until the voter's certificate of registration is canceled in accordance with the procedures specified in Article 4 of the Election Code.

C. In registering to vote, a federal qualified elector shall use and must be assigned to the voting precinct of the address of:

(1) the residence of the voter, if the voter resides in this state; or

(2) the last place of residence of the voter in this state, or the last place of residence in this state of the parent or legal guardian of the voter if the voter did not reside in this state; provided that if that address is no longer a recognized residential address, the voter shall be assigned an address or other location within that precinct or that precinct part.

History: Laws 2015, ch. 145, 29.



Section 1-6B-6 - Methods of applying for military-overseas ballot; timeliness; scope of application for military-overseas ballot.

1-6B-6. Methods of applying for military-overseas ballot; timeliness; scope of application for military-overseas ballot.

A. A federal qualified elector who is currently registered to vote in this state may, by the deadline specified in the Absent Voter Act [1-6-1 through 1-6-18 NMSA 1978] or Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978] for receipt of absentee ballot applications, apply for a military-overseas ballot by:

(1) using an absentee ballot application pursuant to the Absent Voter Act or Municipal Election Code;

(2) using the federal postcard application or the application's electronic equivalent; or

(3) using the declaration accompanying a federal write-in absentee ballot as an application for a military-overseas ballot simultaneously with the submission of the federal write-in absentee ballot.

B. A federal qualified elector who is not currently registered to vote in this state may, by the deadline in the Election Code for registering to vote, simultaneously register to vote and apply for a military-overseas ballot by using a federal postcard application or the application's electronic equivalent.

C. An application for a military-overseas ballot for a primary election, whether or not timely, is effective as an automatic application for a military-overseas ballot for the general election.

D. An application for a military-overseas ballot is effective as an automatic application for a military-overseas ballot for a runoff election necessary to conclude the election for which the application was submitted.

History: Laws 2015, ch. 145, 30.



Section 1-6B-7 - Transmission of unvoted military-overseas ballots to federal qualified electors.

1-6B-7. Transmission of unvoted military-overseas ballots to federal qualified electors.

A. Not later than forty-five days before an election, even if the forty-fifth day before an election falls on a weekend or a holiday, the appropriate clerk shall transmit a ballot and balloting materials to all federal qualified electors who by that date submit a valid military-overseas ballot application.

B. The appropriate clerk shall transmit a ballot and balloting materials as soon as practicable when the ballot application from a federal qualified elector arrives after the forty-fifth day before the election and before absentee ballots are transmitted to other voters pursuant to the Absent Voter Act [1-6-1 through 1-6-18 NMSA 1978] or the provisions of the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978].

C. The appropriate clerk shall transmit a ballot and balloting materials in accordance with the procedures for processing of all other absentee ballot applications for that jurisdiction when the ballot application from a federal qualified elector arrives after the appropriate clerk has begun transmitting ballots and balloting materials to other voters.

D. A federal qualified elector may request that the ballot and balloting materials be sent by facsimile transmission, electronic mail delivery or other equivalent electronic transmission available to the appropriate clerk where the ballot and balloting materials are sent directly by the clerk to the federal qualified elector. The clerk shall transmit the ballot and balloting materials using the means of transmission requested by the federal qualified elector. The clerk shall determine the most reasonable expedited means of delivery for a ballot and balloting materials for a federal qualified elector who does not request a particular means of transmission.

History: Laws 2015, ch. 145, 31.



Section 1-6B-8 - Receipt of voted military-overseas ballots from federal qualified electors.

1-6B-8. Receipt of voted military-overseas ballots from federal qualified electors.

A. A military-overseas ballot shall be considered timely if it is received by the appropriate clerk no later than the closing of the polls on election day.

B. A federal qualified elector may transmit, and the appropriate clerk shall accept, a military-overseas ballot by facsimile transmission, electronic mail delivery or other equivalent electronic delivery available to the appropriate clerk when the military-overseas ballot is sent directly by the voter to that clerk; provided that, when sending a military-overseas ballot utilizing any method described in this subsection:

(1) the federal qualified elector signs an affidavit waiving the right of secrecy of the federal qualified elector's ballot;

(2) the federal qualified elector transmits the affidavit with the military-overseas ballot; and

(3) the appropriate clerk places the received ballot in a holding envelope provided by the secretary of state for this purpose and delivers the ballot to the absent precinct board.

History: Laws 2015, ch. 145, 32.



Section 1-6B-9 - Emergency response providers.

1-6B-9. Emergency response providers.

A. An emergency response provider may benefit from the ability to apply for an absentee ballot and to return the marked ballot in the same manner as provided in the Uniform Military and Overseas Voters Act for federal qualified electors; provided that the emergency response provider may not use the federal postcard application or the federal write-in absentee ballot.

B. The appropriate clerk shall transmit to, receive from and process an absentee ballot of an emergency response provider in the same manner as provided in the Uniform Military and Overseas Voters Act for a federal qualified elector.

C. As used in this section, "emergency response provider" means a resident of this state who otherwise satisfies this state's voter eligibility requirements and who, in response to an emergency, is temporarily assigned by a governmental or nongovernmental relief agency or employer to provide support to the victims of the emergency or to rebuild the infrastructure in the affected area and:

(1) the assignment is for a period beginning on or after the thirty-five days immediately prior to an election;

(2) the affected area is outside the individual's county of residence; and

(3) the president of the United States or the governor of a state has declared an emergency in the affected area.

History: Laws 2015, ch. 145, 33.



Section 1-6B-10 - Use of federal write-in absentee ballot; qualification.

1-6B-10. Use of federal write-in absentee ballot; qualification.

A. A federal qualified elector may use a federal write-in absentee ballot to vote for all offices and ballot measures in an election.

B. In completing the federal write-in absentee ballot, the federal qualified elector may designate a candidate by writing in the name of the candidate. In a general election when voting for a specified office, a federal qualified elector may in the alternate complete the federal write-in absentee ballot by writing in the name of a political party, in which case the ballot shall be counted for the candidate of that political party.

C. A qualified federal write-in absentee ballot shall be processed by the canvassing board in the same manner as a provisional ballot. A federal write-in absentee ballot from a federal qualified elector shall not be qualified if the federal qualified elector voted on any other type of ballot. A federal write-in absentee ballot of an overseas voter shall not be qualified if the ballot is submitted from any location in the United States.

History: Laws 2015, ch. 145, 34.



Section 1-6B-11 - Confirmation of receipt of application and voted ballot. (Effective January 1, 2018.)

1-6B-11. Confirmation of receipt of application and voted ballot. (Effective January 1, 2018.)

The secretary of state, upon the recommendation of the voting system certification committee, shall implement an electronic free-access system by which a federal qualified elector may determine by telephone, electronic mail or internet whether the federal qualified elector's:

A. federal postcard application or other registration or military-overseas ballot application has been received and accepted; and

B. military-overseas ballot has been received and the current status of the ballot.

History: Laws 2015, ch. 145, 35.



Section 1-6B-12 - Use of voter's electronic-mail address.

1-6B-12. Use of voter's electronic-mail address.

A. The county clerk shall request an electronic-mail address from each federal qualified elector who registers to vote. An electronic-mail address provided by a federal qualified elector shall not be made available to the public and is exempt from disclosure pursuant to the Inspection of Public Records Act [Chapter 14, Article 2 NMSA 1978]. The electronic-mail address may be used only for official communication with the voter about the voting process, including transmitting military-overseas ballots and ballot materials if the voter has requested electronic transmission by electronic mail, and verifying the voter's mailing address and physical location. The request for an electronic-mail address shall describe the purposes for which the electronic-mail address may be used and include a statement that any other use or disclosure of the electronic-mail address is prohibited.

B. If an absentee ballot is transmitted to a federal qualified elector via electronic mail, the appropriate clerk shall note in the absentee ballot register the voter's registration address, that the ballot was delivered to the voter electronically and the date on which it was sent, but shall not disclose the voter's electronic-mail address.

C. A federal qualified elector who provides an electronic-mail address may request that the voter's application for a military-overseas ballot be considered a standing request for electronic delivery of a ballot for all elections in the election cycle. The appropriate clerk shall provide a military-overseas ballot to a voter who makes a standing request for each election to which the request is applicable as an automatic application for a military-overseas ballot.

History: Laws 2015, ch. 145, 36.



Section 1-6B-13 - Prohibition of nonsubstantive requirements.

1-6B-13. Prohibition of nonsubstantive requirements.

A. If the intention of the voter is clearly discernable in accordance with the provisions of Section 1-1-5.2 NMSA 1978, an abbreviation, misspelling or other minor variation in the form of the name of a candidate or a political party shall be accepted as a valid vote.

B. Failure to satisfy a nonsubstantive requirement, such as using paper or envelopes of a specified size or weight, does not invalidate a document submitted pursuant to the Uniform Military and Overseas Voters Act.

C. Notarization is not required for the execution of any document required by the Uniform Military and Overseas Voters Act."

History: Laws 2015, ch. 145, 37.



Section 1-6B-14 - Absentee ballots; reports.

1-6B-14. Absentee ballots; reports.

A. Within thirty days following a general election, the county clerk shall report to the secretary of state the number of absentee ballots transmitted in the general election to uniformed-service voters and overseas voters for the election and the number of those ballots returned, rejected or counted.

B. Within ninety days following a general election, the secretary of state shall report to the federal election assistance commission the combined absentee ballot numbers submitted by the counties pursuant to this section.

History: Laws 2015, ch. 145, 38.



Section 1-6B-15 - Equitable relief.

1-6B-15. Equitable relief.

A court of competent jurisdiction of this state may issue an injunction or grant other equitable relief appropriate to ensure substantial compliance with, or enforce, the Uniform Military and Overseas Voters Act on application by:

A. a federal qualified elector alleging a grievance under the Uniform Military and Overseas Voters Act; or

B. an election official in this state.

History: Laws 2015, ch. 145, 39.



Section 1-6B-16 - Uniformity of application and construction.

1-6B-16. Uniformity of application and construction.

In applying and construing the Uniform Military and Overseas Voters Act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

History: Laws 2015, ch. 145, 40.



Section 1-6B-17 - Relation to Electronic Signatures in Global and National Commerce Act.

1-6B-17. Relation to Electronic Signatures in Global and National Commerce Act.

The Uniform Military and Overseas Voters Act modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., but does not modify, limit or supersede Section 101(c) of that act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b).

History: Laws 2015, ch. 145, 41.






Article 7 - Political Parties

Section 1-7-1 - Political parties; conditions for use of ballot.

1-7-1. Political parties; conditions for use of ballot.

All nominations of candidates for public office in New Mexico made by political parties shall be made pursuant to the Election Code [Chapter 1 NMSA 1978]. No political party shall be permitted to have the names of its candidates printed on any election ballot unless and until it has qualified as provided in the Election Code.

History: 1953 Comp., 3-7-1, enacted by Laws 1969, ch. 240, 144.



Section 1-7-2 - Qualification; removal; requalification.

1-7-2. Qualification; removal; requalification.

A. To qualify as a political party in New Mexico, each political party through its governing body shall adopt rules providing for the organization and government of that party and shall file the rules with the secretary of state. Uniform rules shall be adopted throughout the state by the county organizations of that party, where a county organization exists, and shall be filed with the county clerks. At the same time the rules are filed with the secretary of state, the governing body of the political party shall also file with the secretary of state a petition containing the hand-printed names, signatures, addresses of registration and counties of residence of at least one-half of one percent of the total votes cast for the office of governor at the preceding general election who declare by their signatures on the petition that they are voters of New Mexico and that they desire the party to be a qualified political party in New Mexico. Blank petition forms shall be available at any time from the secretary of state.

B. Each county political party organization may adopt supplementary rules insofar as they do not conflict with the uniform state rules or do not abridge the lawful political rights of any person. Such supplementary rules shall be filed with the county clerk and the secretary of state in the same manner as other rules are filed.

C. A qualified political party shall cease to be qualified for the purposes of the Election Code [Chapter 1 NMSA 1978] if two successive general elections are held without at least one of the party's candidates on the ballot or if the total votes cast for the party's candidates for governor or president of the United States, provided that the party has a candidate seeking election to either of these offices, in a general election do not equal at least one-half of one percent of the total votes cast for the office of governor or president of the United States, as applicable. No later than March 15 of an odd-numbered year, the secretary of state shall send notice of nonqualification to the state chair of any political party that fails to remain qualified. The notice shall be delivered by registered mail to the last known address of the state chair of the political party, and a copy shall be kept in the secretary of state's file of parties qualified in New Mexico.

D. The secretary of state shall then notify all county clerks of the removal and nonqualification of the political party and shall post the notice on the web site maintained by the secretary of state. The secretary of state shall within forty-five days notify by mail all voters registered as members of such party of the removal and nonqualification of the party.

E. To requalify, the party shall again comply with the provisions of the Election Code dealing with filing requirements for political parties.

History: 1953 Comp., 3-7-2, enacted by Laws 1969, ch. 240, 145; 1975, ch. 255, 97; 1979, ch. 378, 4; 1981, ch. 141, 1; 1989, ch. 392, 16; 1990, ch. 39, 1; 1995, ch. 124, 8; 2011, ch. 137, 49.



Section 1-7-3 - Rules and regulations; contents.

1-7-3. Rules and regulations; contents.

The secretary of state and the county clerk shall not accept the rules and regulations of any political party for filing unless such rules and regulations provide:

A. a method for nominating candidates for the general election;

B. a method for calling and conducting conventions;

C. a method for selection of delegates to conventions;

D. a method for selection of state central committee members, a state chairman and other party officers, and all other members of governing bodies of the party;

E. a method for filling vacancies in party offices, committees and other governing bodies;

F. the powers and duties of party officers, committees and other governing bodies;

G. for the structure of the state and county party organizations;

H. that meetings to elect any party officers, including delegates, shall be held at a public place during the week specified by the state party chairman;

I. that notice of such meetings shall be published by the officers of the county party organization in a newspaper of general circulation at least fourteen days prior to the meeting and the notice shall specify the time, date and place for holding the meeting; and

J. a method for amending the party rules and regulations.

History: 1953 Comp., 3-7-3, enacted by Laws 1969, ch. 240, 146.



Section 1-7-4 - Rules and regulations; filing; fee.

1-7-4. Rules and regulations; filing; fee.

A. Each political party shall file its rules and regulations, along with petitions containing the required number of signatures, if the signature provision is applicable to the party, within thirty days after its organization and no later than twenty-three days after the primary election before any general election in which it is authorized to participate.

B. Within seven days after the filing of the political party's rules and qualifying petitions, the secretary of state shall notify the political party whether the rules and qualifying petitions are in proper order and that the party has qualified. The secretary of state shall notify all county clerks in the state of the qualification of that political party and post notice of qualification on the secretary of state's web site.

C. Political parties filing rules and regulations with the county clerk shall pay the standard filing fee.

History: 1953 Comp., 3-7-4, enacted by Laws 1969, ch. 240, 147; 1977, ch. 222, 17; 1983, ch. 232, 8; 1995, ch. 124, 9; 2014, ch. 40, 1; 2014, ch. 81, 1.



Section 1-7-5 - Rules and regulations; amendment.

1-7-5. Rules and regulations; amendment.

Political party rules and regulations filed as required by the Election Code [Chapter 1 NMSA 1978] are subject to amendment only in the manner provided for in such rules and regulations. No amendments shall be made less than one hundred twenty days prior to any general election, nor shall any amendment be effective until thirty days after being filed. Amendments shall be filed in the same manner as original party rules and regulations are filed.

History: 1953 Comp., 3-7-5, enacted by Laws 1969, ch. 240, 148; 1975, ch. 255, 98.



Section 1-7-6 - Party name and emblem.

1-7-6. Party name and emblem.

A. The chairman of the state central committee of a qualified political party shall file with the secretary of state a certificate setting forth the name selected for the political party and showing a representation of the emblem by which the party is to be represented.

B. The certified party name and emblem shall thereafter be used to designate the ticket of that political party on all ballots.

C. The secretary of state shall certify the party name and emblem of the party to each county clerk.

D. The state convention of a political party may change the party name and party emblem by adopting in their stead another name and emblem. The new party name and party emblem shall be filed in the same manner as was the original party name and party emblem, provided the certificate shall be signed by the presiding officer and the secretary of the state convention adopting the new party name and party emblem.

E. No political party shall adopt any party name or party emblem which is the same as, similar to, or which conceivably can be confused with or mistaken for the party name or party emblem of any other qualified political party in New Mexico.

History: 1953 Comp., 3-7-6, enacted by Laws 1969, ch. 240, 149.



Section 1-7-7 - Major political party; minor political party.

1-7-7. Major political party; minor political party.

As used in the Election Code [Chapter 1 NMSA 1978]:

A. "major political party" means any qualified political party, any of whose candidates received as many as five percent of the total number of votes cast at the last preceding general election for the office of governor or president of the United States, as the case may be, and whose membership totals not less than one-third of one percent of the statewide registered voter file on the day of the governor's primary election proclamation; and

B. "minor political party" means any qualified political party that is not qualified as a major political party pursuant to Subsection A of this section.

History: 1953 Comp., 3-1-8, enacted by Laws 1969, ch. 240, 8; 1975, ch. 255, 3; 1983, ch. 258, 1; 1995, ch. 124, 1; 1978 Comp., 1-1-9, recompiled and amended as 1-7-7 by Laws 2011, ch. 137, 48.






Article 8 - Nominations and Primary Elections

Section 1-8-1 - Nominating procedures; major political parties; minor political parties.

1-8-1. Nominating procedures; major political parties; minor political parties.

A. Any major political party in New Mexico, as defined in Section 1-7-7 NMSA 1978, shall nominate its candidates, other than its presidential candidates, by secret ballot at the next succeeding primary election as prescribed in the Primary Election Law [1-8-10 through 1-8-52 NMSA 1978].

B. Any minor political party in New Mexico, as defined in Section 1-7-7 NMSA 1978, shall nominate candidates for public office in the manner prescribed in its party rules and regulations and according to the provisions of the Election Code [Chapter 1 NMSA 1978].

History: 1953 Comp., 3-8-1, enacted by Laws 1969, ch. 240, 151; 1975, ch. 255, 99; 2003, ch. 300, 1; 2014, ch. 40, 2; 2014, ch. 81, 2.



Section 1-8-2 - Nomination by minor political party; convention-designated nominees.

1-8-2. Nomination by minor political party; convention-designated nominees.

A. If the rules of a minor political party require nomination by political convention:

(1) the chair and secretary of the state political convention shall certify to the secretary of state the names of their party's nominees for United States senator, United States representative, all elective state offices, legislative offices elected from multicounty districts, the public regulation commission, all elective judicial officers in the judicial department and all offices representing a district composed of more than one county; and

(2) the chair and secretary of the county political convention shall certify to the county clerk the names of their party's nominees for elected county offices and for legislative offices elected from a district located wholly within one county or that is composed of only one county.

B. The names certified to the secretary of state shall be filed on the twenty-third day following the primary election in the year of the general election and shall be accompanied by nominating petitions containing the signatures of voters totaling not less than one percent of the total number of votes cast for governor at the last preceding general election at which a governor was elected:

(1) in the state for statewide offices; and

(2) in the district for offices other than statewide offices.

The petition shall contain a statement that the voters signing the petition are residents of the area to be represented by the office for which the person being nominated is a candidate.

C. The names certified to the county clerk shall be filed on the twenty-third day following the primary election in the year of the general election and shall be accompanied by a nominating petition containing the signatures of voters totaling not less than one percent of the total number of votes cast for governor at the last preceding general election at which a governor was elected:

(1) in the county for countywide offices; and

(2) in the district for offices other than countywide offices.

The petition shall contain a statement that the voters signing the petition are residents of the area to be represented by the office for which the person being nominated is a candidate.

D. Except in the case of a political party certified in the year of the election, persons certified as candidates shall be members of that party on the day the governor issues the primary election proclamation.

E. When a political party is certified in the year of the general election, and after the day the governor issues the primary election proclamation, a person certified as a candidate shall be:

(1) a member of that party not later than the date the political party filed its rules and qualifying petitions pursuant to Sections 1-7-2 and 1-7-4 NMSA 1978; and

(2) a resident in the district of the office for which the person is a candidate on the date of the governor's proclamation for the primary election or in the case of a person seeking the office of United States senator or United States representative, a resident within New Mexico on the date of the governor's proclamation for the primary election. No person who is a candidate for a party in a primary election may be certified as a candidate for a different party in the general election in the same election cycle.

F. No voter shall sign a petition prescribed by this section for more persons than the number of candidates necessary to fill the office at the next ensuing general election.

History: 1953 Comp., 3-8-2, enacted by Laws 1969, ch. 240, 152; 1971, ch. 317, 14; 1975, ch. 255, 100; 1977, ch. 222, 18; 1977, ch. 358, 1; 1981, ch. 147, 1; 1983, ch. 258, 2; 1990, ch. 39, 2; 1993, ch. 314, 44; 1993, ch. 316, 44; 1995, ch. 124, 10; 1998, ch. 36, 1; 2007, ch. 336, 13; 2014, ch. 40, 3; 2014, ch. 81, 3.



Section 1-8-3 - Nomination by minor political party; other methods.

1-8-3. Nomination by minor political party; other methods.

If the rules and regulations of a minor political party require nomination by a method other than a political convention:

A. the state chairman and the governing board of the state party shall certify to the secretary of state the names of their party's nominees for United States senator, United States representative, all elective state offices, legislative offices elected from multicounty districts, public regulation commission, all elective judicial officers in the judicial department and all offices representing a district composed of more than one county;

B. the county chairman and the governing board of the county party shall certify to the county clerk the names of their party's nominees for elected county offices and for legislative offices elected from a district located wholly within one county or that is composed of only one county; and

C. the names of such nominees shall be filed in the same time and manner prescribed by the Election Code [Chapter 1 NMSA 1978] for convention-designated nominees of minor political parties, and each list of names certified shall be accompanied by the petition containing a list of signatures and addresses of voters as prescribed for convention-designated nominees.

History: 1953 Comp., 3-8-3, enacted by Laws 1969, ch. 240, 153; 1975, ch. 255, 101; 1998, ch. 36, 2.



Section 1-8-3.1 - Nominating petition for candidate of an unqualified state political party; qualification as an independent candidate.

1-8-3.1. Nominating petition for candidate of an unqualified state political party; qualification as an independent candidate.

The declaration of candidacy and petition signatures submitted to the proper filing officer by a candidate for nomination as a minor party candidate shall be counted toward the requirements for qualification as an independent candidate for the same office in the same election if the candidate's party files for, but does not obtain status as, a qualified political party in that election cycle. To qualify as an independent candidate, the candidate must meet all requirements for an independent candidate in Section 1-8-45 NMSA 1978 and submit the required number of petition signatures for an independent candidate as prescribed in Section 1-8-51 NMSA 1978. No candidate may circulate petitions for candidacy for more than one political party in an election cycle.

History: Laws 2014, ch. 40, 6 and Laws 2014, ch. 81, 6.



Section 1-8-4 - Secretary of state; certification of nominees; minor political party.

1-8-4. Secretary of state; certification of nominees; minor political party.

A. Upon receipt of certificates of nomination of any minor political party and nominating petitions, and no later than 5:00 p.m. on the first Tuesday following the filing date, the proper filing officer shall:

(1) determine whether the method of nomination used by the certifying political party complies with the current rules of that party on file in the secretary of state's office;

(2) determine whether the number of signatures required have been submitted and all the requirements of Sections 1-8-1 through 1-8-3 NMSA 1978 have been complied with; and

(3) if such determinations are answered in the affirmative, mail notice to the certifying party and the candidate no later than 5:00 p.m. on the Tuesday following the filing date that the certificates of nomination and nominating petitions are in proper order and that the candidate, based on those documents, is qualified to have the candidate's name placed on the ballot.

B. If a minor political party candidate is notified by the proper filing officer that the candidate is not qualified to have the candidate's name appear on the ballot, the candidate may challenge the decision by filing a petition with the district court within ten days of the notification. The district court shall hear and render a decision on the matter within ten days after the petition is filed. The decision of the district court may be appealed to the supreme court within five days after the decision is rendered. The supreme court shall hear and render a decision no later than sixty-three days prior to the general election.

C. Any voter may file a court action challenging a minor political party candidate's nominating petitions pursuant to the provisions of Section 1-8-35 NMSA 1978.

History: 1953 Comp., 3-8-4, enacted by Laws 1969, ch. 240, 154; 1975, ch. 255, 102; 1981, ch. 147, 2; 2011, ch. 137, 50; 2014, ch. 40, 4; 2014, ch. 81, 4; 2017, ch. 101, 6.



Section 1-8-5 - Canvassing boards; certification of nominees of parties participating in primary.

1-8-5. Canvassing boards; certification of nominees of parties participating in primary.

Immediately upon completion of their respective canvasses, the state and county canvassing boards shall certify to the county clerk the name of each person who has been nominated by each participating political party in the primary election, and the offices for which they have been nominated. The county clerk shall send a certified list of all persons so nominated to the secretary of state.

History: 1953 Comp., 3-8-5, enacted by Laws 1969, ch. 240, 155.



Section 1-8-6 - Vacancy on primary ballot.

1-8-6. Vacancy on primary ballot.

Regardless of the cause, no vacancy on the primary election ballot occurring after the period for filing a declaration of candidacy or the date of filing with the secretary of state a certificate of designation by state convention, whichever the case may be, shall be filled.

History: 1953 Comp., 3-8-6, enacted by Laws 1969, ch. 240, 156; 1975, ch. 295, 1.



Section 1-8-7 - Vacancy on general election ballot; death of candidate or resignation or death of office holder before primary.

1-8-7. Vacancy on general election ballot; death of candidate or resignation or death of office holder before primary.

A. Vacancies on the general election ballot may be filled as provided in Subsection B of this section if after a primary election there is no nominee of a major political party for a public office to be filled in the general election and if the vacancy was caused by:

(1) the death of a candidate after filing of the declaration of candidacy or after certification as a convention-designated nominee and before the primary election; or

(2) the resignation or death of a person holding a public office after the last Friday before the first Tuesday in March, when such office was not included in the governor's proclamation and is required by law to be filled at the next succeeding general election after the vacancy is created.

B. The vacancy may be filled subsequent to the primary election by the central committee of the state or county political party, as the case may be, as provided by Subsection A of Section 1-8-8 NMSA 1978. The name of the person to fill the vacancy on the general election ballot shall be filed with the proper filing officer on a form approved by the secretary of state within fifteen days after the primary election, and when so filed, it shall be placed on the general election ballot as the political party's nominee for such office.

History: 1953 Comp., 3-8-7, enacted by Laws 1969, ch. 240, 157; 1975, ch. 295, 2; 1979, ch. 378, 5; 2015, ch. 145, 50; 2017, ch. 101, 7.



Section 1-8-8 - Vacancy on general election ballot; occurring after primary.

1-8-8. Vacancy on general election ballot; occurring after primary.

A. If after a primary election, but seventy or more days before the general election, a vacancy occurs, for any cause, in the list of the nominees of a qualified political party for any public office to be filled in the general election, or a vacancy occurs because of the resignation or death of a person holding a public office not included in the governor's proclamation and which office is required by law to be filled at the next succeeding general election, or a vacancy occurs because a new public office is created and was not included in the governor's proclamation but is capable by law of being filled at the next succeeding general election, the vacancy on the general election ballot may be filled by:

(1) the central committee of the state political party filing the name of its nominee for the office with the proper filing officer when the office is a federal office, state office, district office or multicounty legislative district office; and

(2) the central committee of the county political party filing the name of its nominee for the office with the proper filing officer when the office is a magistrate office, county office or legislative district office where the district is entirely within the boundaries of a single county.

B. Appointments made pursuant to Subsection A of this section shall qualify pursuant to Section 1-8-18 NMSA 1978.

C. The county or state central committee members making the appointment pursuant to Subsection A of this section shall be as provided for in the rules of the respective party; provided that, at a minimum, the committee shall include those members residing within the boundaries of the area to be represented by the public office.

D. Appointments to fill vacancies in the list of a party's nominees shall be made and filed with the proper filing officer using a form approved by the secretary of state at least sixty-three days prior to the general election.

E. When the name of a nominee is filed as provided in this section, the name shall be placed on the general election ballot as the party's candidate for that office.

History: 1953 Comp., 3-8-8, enacted by Laws 1969, ch. 240, 158; 1975, ch. 255, 103; 1979, ch. 378, 6; 1995, ch. 124, 11; 2011, ch. 137, 51; 2015, ch. 145, 51; 2017, ch. 101, 8.



Section 1-8-9 - General election; withdrawal of candidates.

1-8-9. General election; withdrawal of candidates.

No candidate shall withdraw from a general election unless the candidate withdraws at least seventy days prior to that election and the candidate files a signed and notarized statement of withdrawal with the proper filing officer.

History: 1953 Comp., 3-8-8.1, enacted by Laws 1975, ch. 255, 104; 2007, ch. 274, 1; 2011, ch. 137, 52; 2017, ch. 101, 9.



Section 1-8-10 - Primary Election Law; short title.

1-8-10. Primary Election Law; short title.

Sections 1-8-10 through 1-8-52 NMSA 1978 may be cited as the "Primary Election Law".

History: 1953 Comp., 3-8-9, enacted by Laws 1969, ch. 240, 159.



Section 1-8-11 - Primary Election Law; time of holding primary.

1-8-11. Primary Election Law; time of holding primary.

A primary election shall be held in each county in this state on the first Tuesday after the first Monday in June of each even-numbered year.

History: 1953 Comp., 3-8-10, enacted by Laws 1969, ch. 240, 160; 2011, ch. 137, 53.



Section 1-8-12 - Primary Election Law; proclamation.

1-8-12. Primary Election Law; proclamation.

The governor shall issue a public proclamation calling a primary election to be held in each county and precinct of the state on the date prescribed by the Primary Election Law [1-8-10 to 1-8-52 NMSA 1978]. The proclamation shall be filed with the secretary of state on the last Monday in January of each even-numbered year.

History: 1953 Comp., 3-8-11, enacted by Laws 1969, ch. 240, 161; 1975, ch. 295, 3; 1983, ch. 232, 9.



Section 1-8-13 - Primary Election Law; contents of proclamation.

1-8-13. Primary Election Law; contents of proclamation.

The proclamation calling a primary election shall contain:

A. the names of the major political parties participating in the primary election;

B. the offices for which each political party shall nominate candidates; provided that if any law is enacted by the legislature in the year in which the primary election is held and the law does not take effect until after the date of the proclamation but prior to the date of the primary election, the proclamation shall conform to the intent of the law with respect to the offices for which each political party shall nominate candidates;

C. the date on which declarations of candidacy and nominating petitions for United States representative, any office voted upon by all the voters of the state, a legislative office, the office of district judge, district attorney, state board of education, public regulation commission or magistrate shall be filed and the places where they shall be filed in order to have the candidates' names printed on the official ballot of their party at the primary election;

D. the date on and place at which declarations of candidacy shall be filed for any other office and filing fees paid or, in lieu thereof, a pauper's statement of inability to pay;

E. the final date on and place at which candidates for the office of United States representative and for any statewide office seeking preprimary convention designation by the major parties shall file petitions and declarations of candidacy;

F. the final date on which the major political parties shall hold state preprimary conventions for the designation of candidates; and

G. the final date on and place at which certificates of designation of primary election candidates shall be filed by political parties with the secretary of state.

As used in the Primary Election Law [1-8-10 to 1-8-52 NMSA 1978], "statewide office" means any office voted on by all the voters of the state.

History: 1953 Comp., 3-8-12, enacted by Laws 1969, ch. 240, 162; 1975, ch. 295, 4; 1982, ch. 1, 1; 1985, ch. 2, 1; 1993, ch. 55, 1; 1994, ch. 92, 1; 1995, ch. 124, 12; 1998, ch. 36, 3; 1999, ch. 267, 25.



Section 1-8-14 - Primary Election Law; proclamation; duties of secretary of state.

1-8-14. Primary Election Law; proclamation; duties of secretary of state.

Upon the proclamation being filed, the secretary of state shall immediately:

A. publish the proclamation for five consecutive days in at least four daily newspapers of general circulation in the state;

B. post the proclamation and any amended proclamation on the secretary of state's web site; and

C. send an authenticated copy of the proclamation or any amended proclamation to each county clerk along with a copy of the text in an editable electronic format.

History: 1953 Comp., 3-8-13, enacted by Laws 1969, ch. 240, 163; 2015, ch. 145, 52.



Section 1-8-15 - Primary Election Law; proclamation; duties of county clerk.

1-8-15. Primary Election Law; proclamation; duties of county clerk.

Upon receipt of the authenticated copy of the proclamation, the county clerk shall immediately specify the offices for which each major political party may nominate candidates and have the itemized proclamation published once each week for two consecutive weeks. If there is no newspaper of general circulation in the county, the proclamation shall be printed and posted in six public places in the county. Such publication and posting shall be in Spanish and in English.

History: 1953 Comp., 3-8-14, enacted by Laws 1969, ch. 240, 164; 1975, ch. 255, 105; 1981, ch. 147, 3.



Section 1-8-16 - Primary Election Law; proclamation; amendment.

1-8-16. Primary Election Law; proclamation; amendment.

The governor may amend the proclamation between the time of its issuance and the first Tuesday in March to include a newly created public office that is capable by law of being filled at the next succeeding general election, or any existing office becoming vacant by removal, resignation or death when such vacancy occurs no later than the last Friday before the first Tuesday in March, or to provide for any corrections or omissions.

History: 1953 Comp., 3-8-15, enacted by Laws 1969, ch. 240, 165; 1975, ch. 295, 5; 2011, ch. 137, 54; 2015, ch. 145, 53.



Section 1-8-17 - Primary Election Law; offices affected; questions prohibited.

1-8-17. Primary Election Law; offices affected; questions prohibited.

A. The Primary Election Law [1-8-10 to 1-8-52 NMSA 1978] applies to major political party nominations for all offices that are to be filled at the general election with the exception of presidential electors.

B. The Primary Election Law does not apply to the election of persons to fill municipal, school district or special district offices, nor does it apply to special elections to fill vacancies in any office filled at the general election. No bond issue or other question shall be voted upon at any primary election.

History: 1953 Comp., 3-8-16, enacted by Laws 1969, ch. 240, 166; 1977, ch. 222, 19.



Section 1-8-18 - Primary Election Law; who may become a candidate.

1-8-18. Primary Election Law; who may become a candidate.

A. No person shall become a candidate for nomination by a political party or have his name printed on the primary election ballot unless his record of voter registration shows:

(1) his affiliation with that political party on the date of the governor's proclamation for the primary election; and

(2) his residence in the district of the office for which he is a candidate on the date of the governor's proclamation for the primary election or in the case of a person seeking the office of United States senator or United States representative, his residence within New Mexico on the date of the governor's proclamation for the primary election.

B. Any voter may challenge the candidacy of any person seeking nomination by a political party for the reason that he does not meet the requirements of Subsection A of this section by filing a petition in the district court within ten days after the last day for filing a declaration of candidacy or a statement of candidacy for convention designation. The district court shall hear and render a decision on the matter within ten days after the filing of the petition. The decision of the district court may be appealed to the supreme court within five days after the decision is rendered. The supreme court shall hear and render a decision on the appeal forthwith.

History: 1953 Comp., 3-8-17, enacted by Laws 1969, ch. 240, 167; 1973, ch. 228, 1; 1975, ch. 295, 6; 1977, ch. 87, 1; 1979, ch. 74, 4; 1981, ch. 147, 4.



Section 1-8-19 - Candidacy in primary of one party bars general election ballot designation of different party or as an unaffiliated candidate.

1-8-19. Candidacy in primary of one party bars general election ballot designation of different party or as an unaffiliated candidate.

If a person has been a candidate for the nomination of a major political party in the primary election, he shall not have his name printed on the ballot at the next succeeding general election except under the party name of the party designated on his declaration of candidacy filed for such primary election.

History: 1953 Comp., 3-8-17.1, enacted by Laws 1975, ch. 255, 106; 1981, ch. 147, 5.



Section 1-8-20 - Primary Election Law; candidacy for more than one office.

1-8-20. Primary Election Law; candidacy for more than one office.

No person shall be a candidate in the primary election for more than one office, except that any person may be a candidate for both the expiring term and the next succeeding term for an office when both terms are to be voted upon at the next succeeding general election.

History: 1953 Comp., 3-8-18, enacted by Laws 1969, ch. 240, 168.



Section 1-8-21 - Primary election; methods of placing names on primary ballot.

1-8-21. Primary election; methods of placing names on primary ballot.

A. All candidates seeking primary election nomination to a statewide office or the office of United States representative shall file declarations of candidacy with the proper filing officer. Candidates shall file nominating petitions at the time of filing their declarations of candidacy. Candidates who seek, but do not obtain, preprimary convention designation by a major political party may file new declarations of candidacy and nominating petitions pursuant to Section 1-8-33 NMSA 1978.

B. Except as provided in Subsection C of this section, candidates for any other office listed in Section 1-8-13C shall have their names placed on the primary election ballot by filing declarations of candidacy and nominating petitions with the proper filing officer.

C. Candidates for county office shall have their names placed on the primary election ballot by filing declarations of candidacy and paying filing fees or filing the proper paupers' statements at the time of filing declarations of candidacy with the proper filing officer.

History: 1978 Comp., 1-8-21, enacted by Laws 1996, ch. 20, 3; 2009, ch. 202, 1.



Section 1-8-21.1 - Designation of candidates by convention.

1-8-21.1. Designation of candidates by convention.

A. State conventions of major political parties may designate candidates for nomination to statewide office or the office of United States representative.

B. No state convention for designating candidates shall be held later than the second Sunday in March preceding the primary election, and delegates to the convention shall be elected according to state party rules filed in the office of the secretary of state.

C. The state convention shall take only one ballot upon candidates for each office to be filled. Every candidate receiving twenty percent or more of the votes of the duly elected delegates to the convention for the office to be voted upon at the ensuing primary election shall be certified to the secretary of state as a convention-designated nominee for that office by the political party. Certification shall take place no later than 5:00 p.m. on the first Tuesday succeeding the state convention.

D. The certificate of designation submitted to the secretary of state shall state the name of the office for which each person is a candidate, each candidate's name and address and the name of the political party that each candidate represents and certification that the candidate has been a member of that political party for the period of time required by the Election Code.

History: Laws 1993, ch. 55, 11; 2013, ch. 121, 1.



Section 1-8-25 - Proper filing officer; declaration of candidacy; nominating petitions; withdrawal of candidacy.

1-8-25. Proper filing officer; declaration of candidacy; nominating petitions; withdrawal of candidacy.

For the purposes of Chapter 1, Articles 8 and 12 NMSA 1978, the proper filing officer is:

A. the secretary of state for the offices of:

(1) United States senator;

(2) United States representative;

(3) all state elective offices;

(4) legislative offices elected from multicounty districts;

(5) all public regulation commission districts;

(6) all elective judicial offices in the judicial department, except magistrates; and

(7) all offices representing a district composed of more than one county; and

B. the county clerk for the offices of:

(1) all elective county offices;

(2) magistrates; and

(3) legislative offices elected from a district located wholly within one county or that is composed of only one county.

History: 1953 Comp., 3-8-20, enacted by Laws 1969, ch. 240, 170; 1975, ch. 295, 11; 1985, ch. 2, 3; 1998, ch. 36, 4; 2011, ch. 137, 55.



Section 1-8-26 - Primary Election Law; time of filing; documents necessary to qualify for ballot; challenge.

1-8-26. Primary Election Law; time of filing; documents necessary to qualify for ballot; challenge.

A. Declarations of candidacy by preprimary convention designation for any statewide office or for the office of United States representative shall be filed with the proper filing officer on the first Tuesday in February of each even-numbered year between the hours of 9:00 a.m. and 5:00 p.m.

B. Declarations of candidacy for any other office to be nominated in the primary election shall be filed with the proper filing officer on the second Tuesday of March of each even-numbered year between the hours of 9:00 a.m. and 5:00 p.m.

C. Certificates of designation shall be submitted to the secretary of state on the first Tuesday following the preprimary convention at which the candidate's designation took place between the hours of 9:00 a.m. and 5:00 p.m.

D. Declarations of candidacy for retention for all affected judicial offices shall be filed with the proper filing officer between the hours of 9:00 a.m. and 5:00 p.m. on the twenty-third day after the primary election.

E. No candidate's name shall be placed on the ballot until the candidate has been notified in writing by the proper filing officer that the declaration of candidacy, the petition, if required, and the certificate of registration of the candidate on file are in proper order and that the candidate, based on those documents, is qualified to have the candidate's name placed on the ballot. The proper filing officer shall mail the notice no later than 5:00 p.m. on the Tuesday following the filing date.

F. If a candidate is notified by the proper filing officer that the candidate is not qualified to have the candidate's name appear on the ballot, the candidate may challenge that decision by filing a petition with the district court within ten days of the notification. The district court shall hear and render a decision on the matter within ten days after the petition is filed. The decision of the district court may be appealed to the supreme court within five days after the decision is rendered. The supreme court shall hear and render a decision on the appeal forthwith.

History: 1953 Comp., 3-8-21, enacted by Laws 1975, ch. 295, 12; 1983, ch. 232, 10; 1985, ch. 2, 4; 1985, ch. 207, 7; 1987, ch. 327, 13; 1989, ch. 392, 17; 1993, ch. 55, 3; 1993, ch. 314, 45; 1993, ch. 316, 45; 1994, ch. 2, 1; 1994, ch. 92, 3; 1995, ch. 124, 14; 1997, ch. 15, 1; 2009, ch. 202, 2; 2011, ch. 137, 56; 2013, ch. 121, 2; 2014, ch. 40, 5; 2014, ch. 81, 5; 2015, ch. 145, 54.



Section 1-8-27 - Primary Election Law; declaration of candidacy; manner of filing.

1-8-27. Primary Election Law; declaration of candidacy; manner of filing.

Each declaration of candidacy, by nominating petition or by pre-primary convention designation, shall be delivered for filing in person by the candidate therein named or by a person acting, by virtue of written authorization, solely on the candidate's behalf. The proper filing officer shall not accept for filing more than one declaration of candidacy from any one individual except that candidates who seek but fail to receive pre-primary convention designation shall file a declaration of candidacy by nomination, according to provisions of the Primary Election Law [1-8-10 to 1-8-52 NMSA 1978], to have their names placed on the primary election ballot.

History: 1953 Comp., 3-8-22, enacted by Laws 1969, ch. 240, 172; 1975, ch. 295, 13; 1985, ch. 2, 5; 1993, ch. 55, 4.



Section 1-8-29 - Primary Election Law; declaration of candidacy; form.

1-8-29. Primary Election Law; declaration of candidacy; form.

In making a declaration of candidacy by nominating petition or by pre-primary convention designation, the candidate shall submit substantially the following form:

"DECLARATION OF CANDIDACY

BY PRE-PRIMARY CONVENTION DESIGNATION

(OR BY NOMINATING PETITION)

I, ____________________, (candidate's name on certificate of registration) being first duly sworn, say that I reside at ___________________, as shown by my certificate of registration as a voter of Precinct No. __________ of the county of _______________, State of New Mexico;

I am a member of the ____________________ party as shown by my certificate of registration and I have not changed such party affiliation subsequent to the governor's proclamation calling the primary in which I seek to be a candidate;

I desire to become a candidate for the office of ______________________ at the primary election to be held on the date set by law for this year, and if the office be that of a member of the legislature or that of a member of the state board of education, that I actually reside at the address designated on my certificate of voter registration;

I will be eligible and legally qualified to hold this office at the beginning of its term;

If a candidate for any office for which a nominating petition is required, I am submitting with this statement a nominating petition in the form and manner as prescribed by the Primary Election Law; and

I make the foregoing affidavit under oath, knowing that any false statement herein constitutes a felony punishable under the criminal laws of New Mexico.

_______________________________

(Declarant)

_______________________________

(Mailing Address)

_______________________________

(Residence Address)

Subscribed and sworn to before me this _____ day of

_______________, 19 _____.

_________________________

(Notary Public)

My commission expires:

_________________________".

History: 1953 Comp., 3-8-24, enacted by Laws 1973, ch. 228, 3; 1975, ch. 255, 107; 1987, ch. 249, 22; 1989, ch. 392, 18; 1993, ch. 55, 5; 1993, ch. 314, 46; 1993, ch. 316, 46.



Section 1-8-30 - Primary Election Law; declaration of candidacy; nominating petition; filing and form.

1-8-30. Primary Election Law; declaration of candidacy; nominating petition; filing and form.

A. As used in the Primary Election Law, "nominating petition" means the authorized form used for obtaining the required number of signatures of voters, which is signed on behalf of the person wishing to become a candidate for a political office in the primary election requiring a nominating petition.

B. In making a declaration of candidacy, the candidate at the same time shall file a nominating petition, which shall be on the form prescribed by law.

C. The nominating petition shall be on paper approximately eight and one-half inches wide and eleven inches long with numbered lines for signatures spaced approximately three-eighths of an inch apart and shall be in the following form:

"NOMINATING PETITION

I, the undersigned, a registered voter of New Mexico, and a member of the _______________ party, hereby nominate ____________________, who resides at __________________ in the county of _______________, New Mexico, for the party nomination for the office of ________________________, to be voted for at the primary election to be held on _____, and I declare that I am a registered voter of the state, district, county or area to be represented by the office for which the person being nominated is a candidate. I also declare that I have not signed, and will not sign, any nominating petition for more persons than the number of candidates necessary to fill such office at the next ensuing general election.

1.

_____________

_____________

_____________

_____________

(usual

signature)

(name printed

as registered)

(address as

registered)

(city or

zip code)

2.

_____________

_____________

_____________

_____________

(usual

signature)

(name printed

as registered)

(address as

registered)

(city or

zip code).".

D. In October of odd-numbered years, the secretary of state shall post on the secretary of state's web site and shall furnish to each county clerk a sample of a nominating petition form, a copy of which shall be made available by the county clerk upon request of any candidate.

E. When more than one sheet is required for a petition, each of the sheets shall be in the form prescribed by this section and all sheets shall be firmly secured by a staple or other suitable fastening.

History: 1953 Comp., 3-8-24.1, enacted by Laws 1973, ch. 228, 4; 1974, ch. 18, 1; 1975, ch. 255, 108; 1975, ch. 295, 15; 1977, ch. 222, 20; 1985, ch. 206, 1; 1987, ch. 327, 14; 1993, ch. 55, 6; 1994, ch. 92, 4; 1995, ch. 124, 15; 1999, ch. 267, 26; 2001, ch. 234, 1; 2011, ch. 137, 57.



Section 1-8-31 - Nominating petition; signatures to be counted.

1-8-31. Nominating petition; signatures to be counted.

A. A person who signs a nominating petition shall sign only one petition for the same office unless more than one candidate is to be elected to that office, and in that case, a person may sign not more than the number of nominating petitions equal to the number of candidates to be elected to the office.

B. A person who signs a nominating petition shall indicate the person's registration address. If the person does not have a standard street address, the person may provide the mailing address as shown on the person's certificate of registration.

C. A signature shall be counted on a nominating petition unless there is evidence presented that the person signing:

(1) failed to provide information required by the nominating petition;

(2) is not a voter of the state, district, county or area to be represented by the office for which the person seeking the nomination is a candidate;

(3) has signed more than one petition for the same office, except as provided in Subsection A of this section, or has signed one petition more than once;

(4) is not of the same political party as the candidate named in the nominating petition as shown by the signer's certificate of registration; or

(5) is not the person whose name appears on the nominating petition.

D. The following information shall be listed in the appropriate space at the top of the nominating petition before the petition has been signed by any voter:

(1) the party affiliation of voters signing the petition;

(2) the candidate's name;

(3) the office sought by the candidate; and

(4) the district of the office sought, or, if the office sought is a judicial division office within a judicial district, the judicial division number.

E. With or without a showing of fraud or reasonable opportunity for fraud, a nominating petition, including all signatures on the petition page, shall be invalid if any of the information required by Subsection D of this section is not listed on the petition before the petition is signed by a voter or if any of the required information is altered.

F. The procedures set forth in this section shall be used to validate signatures on any petition required by the Election Code, except that Paragraph (4) of Subsection C of this section shall not apply to petitions filed by unaffiliated candidates or petitions filed by candidates of minor political parties.

History: 1953 Comp., 3-8-24.2, enacted by Laws 1973, ch. 228, 5; 1975, ch. 255, 109; 1975, ch. 295, 16; 1979, ch. 378, 7; 1985, ch. 207, 8; 1993, ch. 314, 47; 1993, ch. 316, 47; 1999, ch. 267, 27; 2011, ch. 137, 58; 2017, ch. 101, 10.



Section 1-8-32 - Primary Election Law; nominating petition; offenses; penalty.

1-8-32. Primary Election Law; nominating petition; offenses; penalty.

A. Any person who knowingly falsifies any information on a nominating petition is guilty of falsifying an election document.

B. It is unlawful for any person to knowingly circulate, present or offer to present for the signature of another person a nominating petition that does not clearly show on the face of the petition the name of the candidate, the address at which the candidate resides, the candidate's county of residence and the office for which the candidate seeks nomination. Any person violating the provisions of this subsection is guilty of a misdemeanor and upon conviction therefor shall be imprisoned in the county jail for a definite term less than one year or to the payment of a fine of not more than one thousand dollars ($1,000), or to both such imprisonment and fine in the discretion of the judge.

History: 1953 Comp., 3-8-24.3, enacted by Laws 1973, ch. 228, 6; 1979, ch. 378, 8.



Section 1-8-33 - Primary Election Law; nominating petition; number of signatures required.

1-8-33. Primary Election Law; nominating petition; number of signatures required.

A. As used in this section, "total vote" means the sum of all votes cast for all of the party's candidates for governor at the last preceding primary election at which the party's candidate for governor was nominated.

B. Candidates who seek preprimary convention designation shall file nominating petitions at the time of filing declarations of candidacy. Nominating petitions for those candidates shall be signed by a number of voters equal to at least two percent of the total vote of the candidate's party in the state or congressional district, or the following number of voters, whichever is greater: for statewide offices, two hundred thirty voters; and for congressional candidates, seventy-seven voters.

C. Nominating petitions for candidates for any other office to be voted on at the primary election for which nominating petitions are required shall be signed by a number of voters equal to at least three percent of the total vote of the candidate's party in the district or division, or the following number of voters, whichever is greater: for metropolitan court and magistrate courts, ten voters; for the public regulation commission, fifty voters; for the public education commission, twenty-five voters; for state representative, ten voters; for state senator, seventeen voters; and for district attorney and district judge, fifteen voters.

D. A candidate who fails to receive the preprimary convention designation that the candidate sought may collect additional signatures to total at least four percent of the total vote of the candidate's party in the state or congressional district, whichever applies to the office the candidate seeks, and file a new declaration of candidacy and nominating petitions for the office for which the candidate failed to receive a preprimary designation. The declaration of candidacy and nominating petitions shall be filed with the secretary of state either ten days following the date of the preprimary convention at which the candidate failed to receive the designation or on the date all declarations of candidacy and nominating petitions are due pursuant to the provisions of the Primary Election Law [1-8-10 to 1-8-52 NMSA 1978], whichever is later.

History: 1953 Comp., 3-8-24.4, enacted by Laws 1973, ch. 228, 7; 1975, ch. 255, 110; Laws 1975, ch. 295, 17; 1979, ch. 378, 9, 1982, ch. 1, 2; Laws 1985, ch. 2, 6; 1985, ch. 206, 2; 1987, ch. 216, 1; 1993, ch. 55, 7; 1994, ch. 92, 5; 1995, ch. 124, 16; 1998, ch. 36, 5; 2007, ch. 337, 10; 2008, ch. 57, 1.



Section 1-8-34 - Primary Election Law; nominating petition; withdrawals and additions; copies made available.

1-8-34. Primary Election Law; nominating petition; withdrawals and additions; copies made available.

A. A nominating petition when filed shall not be withdrawn nor added to, nor shall any person be permitted to revoke his signature thereon. A nominating petition shall be complete when filed. The proper filing officer shall not permit additions to or withdrawals from a nominating petition after it is filed nor shall any person be permitted to revoke his signature on a petition after it has been filed.

B. The original nominating petition shall remain in the filing officer's office and copies shall be made available by the filing officer for a nominal cost.

History: 1953 Comp., 3-8-24.5, enacted by Laws 1973, ch. 228, 8; 1975, ch. 255, 111; 1985, ch. 207, 9.



Section 1-8-35 - Primary Election Law; nominating petition; limitation on appeals of validity of nominating petitions.

1-8-35. Primary Election Law; nominating petition; limitation on appeals of validity of nominating petitions.

A. Any voter filing any court action challenging a nominating petition provided for in the Primary Election Law [1-8-10 to 1-8-52 NMSA 1978] shall do so within ten days after the last day for filing the declaration of candidacy with which the nominating petition was filed. Within ten days after the filing of the action, the district court shall hear and render a decision on the matter. The decision shall be appealable only to the supreme court and notice of appeal shall be filed within five days after the decision of the district court. The supreme court shall hear and render a decision on the appeal forthwith.

B. For the purposes of an action challenging a nominating petition, each person filing a nominating petition under the Primary Election Law appoints the proper filing officer as his agent to receive service of process. Immediately upon receipt of process served upon the proper filing officer, the officer shall, by certified mail, return receipt requested, mail the process to the person.

History: 1953 Comp., 3-8-24.6, enacted by Laws 1973, ch. 228, 9; 1975, ch. 295, 18; 1985, ch. 2, 7; 1993, ch. 55, 8.



Section 1-8-36.1 - Primary Election Law; write-in candidates.

1-8-36.1. Primary Election Law; write-in candidates.

A. Write-in candidates are permitted in the primary election only for the offices of United States representative, members of the legislature, district judges, district attorneys, public regulation commission, public education commission, magistrates and any office voted upon by all voters of the state.

B. A person may be a write-in candidate only for nomination by the major political party with which the person is affiliated as shown by the certificate of registration, and such person shall have the qualifications to be a candidate in the primary election for the political party for which the person is a write-in candidate.

C. A person desiring to be a write-in candidate for one of the offices listed in Subsection A of this section in the primary election shall file with the proper filing officer a declaration of intent to be a write-in candidate. Such declaration of intent shall be filed between 9:00 a.m. and 5:00 p.m. on the third Tuesday in March.

D. A write-in vote shall be counted and canvassed only if:

(1) the name written in is the name of a declared write-in candidate and shows two initials and last name; first name, middle initial or name and last name; first and last name; or the full name as it appears on the declaration of intent to be a write-in candidate and misspellings of the above combinations that can be reasonably determined by a majority of the members of the precinct board to identify a declared write-in candidate; and

(2) the name is written on the proper line provided on the ballot for write-in votes for the office for which the candidate has filed a declaration of intent and the voter has followed the directions for casting a vote for the write-in candidate.

E. At the time of filing the declaration of intent to be a write-in candidate, the write-in candidate shall be considered a candidate for all purposes and provisions relating to candidates in the Election Code, including the obligations to report pursuant to the Campaign Reporting Act, except that the write-in candidate's name shall not be printed on the ballot.

F. No unopposed write-in candidate shall have the write-in candidate's nomination certified unless the write-in candidate receives at least the number of write-in votes in the primary election as the write-in candidate would need signatures on a nominating petition pursuant to the requirements set out in Section 1-8-33 NMSA 1978.

G. A write-in vote shall be cast by writing in the name and following the directions for casting a vote for the write-in candidate. As used in this section, "write-in" does not include the imprinting of any name by rubber stamp or similar device or the use of pre-printed stickers or labels.

History: 1978 Comp., 1-8-36.1, enacted by Laws 1981, ch. 156, 1; 1993, ch. 314, 48; 1993, ch. 316, 48; 1994, ch. 2, 2; 1998, ch. 36, 6; 2009, ch. 150, 7; 2011, ch. 137, 59.



Section 1-8-39.1 - Declaration of pre-primary designation; certification by secretary of state.

1-8-39.1. Declaration of pre-primary designation; certification by secretary of state.

A. Not later than six days after the dates for filing declarations of candidacy by pre-primary convention designation, the secretary of state shall certify to the chairman of each state political party the names of that party's candidates for office of United States representative or for other statewide office who have filed their declarations of candidacy by convention designation and have otherwise complied with the requirements of the Primary Election Law [1-8-10 to 1-8-52 NMSA 1978].

B. No person shall be placed in nomination at the convention unless he has been certified by the secretary of state.

History: Laws 1993, ch. 55, 10.



Section 1-8-40 - Primary Election Law; declaration of candidacy; false statement.

1-8-40. Primary Election Law; declaration of candidacy; false statement.

Any person knowingly making a false statement in his declaration of candidacy by nominating petition or by pre-primary convention designation is guilty of a fourth degree felony.

History: 1953 Comp., 3-8-25, enacted by Laws 1969, ch. 240, 175; 1975, ch. 295, 23; 1985, ch. 2, 8; 1993, ch. 55, 9.



Section 1-8-41 - Primary Election Law; filing fee.

1-8-41. Primary Election Law; filing fee.

The filing fee in the primary election for any county office shall be fifty dollars ($50.00), which shall be paid at the time of the filing of the declaration of candidacy for nomination by a political party.

History: 1953 Comp., 3-8-26, enacted by Laws 1973, ch. 228, 11; 1974, ch. 25, 1; 1977, ch. 222, 22; 2011, ch. 137, 60.



Section 1-8-42 - Primary Election Law; pauper's statement in lieu of filing fee.

1-8-42. Primary Election Law; pauper's statement in lieu of filing fee.

In the event any candidate is unable to pay the filing fee prescribed by the Primary Election Law [1-8-10 to 1-8-52 NMSA 1978] he may file a statement with the proper filing officer at the time he files his declaration of candidacy to the effect that he is without financial means to pay such filing fee. The statement shall be sworn and subscribed to on the form prescribed by the secretary of state and furnished to each county clerk and shall be attached by the proper filing officer to the declaration of candidacy.

History: 1953 Comp., 3-8-26.1, enacted by Laws 1973, ch. 228, 12.



Section 1-8-43 - Primary Election Law; order of candidates on ballot.

1-8-43. Primary Election Law; order of candidates on ballot.

A. Candidates designated and certified by state convention for a statewide office or the office of United States representative shall be placed on the primary election ballot in the order of the vote received at the state convention. The candidate receiving the highest vote shall be placed first in order on the ballot, followed by the candidate receiving the next highest vote, and so on until all the candidates designated for that office have been placed on the ballot, provided that the names of two or more candidates receiving an equal number of votes for designation by convention for the same office shall be placed on the primary ballot in the order determined by lot. Names of candidates for statewide office or the office of United States representative who do not receive preprimary convention designation but who are qualified candidates by declaration of candidacy shall be placed on the ballot as determined by lot following convention designated candidates.

B. The names of candidates for any other office in the primary election who are candidates by declaration of candidacy shall be arranged on the ballot as determined by lot.

C. The determination by lot shall be made immediately following the closing time for filing declarations of candidacy and all candidates or their agents shall be entitled to be present at such time.

D. The order of preference for position on the ballot shall be first, the top name position on the left-hand column for each office, and thereafter, consecutively down each name position in that column to the last name position. If the number of candidates filing for the office so requires, the order of preference shall continue consecutively from the top name position on the left-hand column to the top name position on the right-hand column, thence to the second name position on the left-hand column, then to the second name position on the right-hand column and thereafter continuing in the same manner until all the candidates are positioned on the ballot.

History: 1953 Comp., 3-8-30, enacted by Laws 1969, ch. 240, 180; 1975, ch. 295, 24; 1985, ch. 2, 9; 1988, ch. 17, 4; 1994, ch. 3, 1.



Section 1-8-44 - Primary Election Law; withdrawal of candidates.

1-8-44. Primary Election Law; withdrawal of candidates.

A candidate seeking to withdraw from a primary election shall withdraw no later than the first Tuesday in April before that primary election by filing a signed and notarized statement of withdrawal with the proper filing officer.

History: 1953 Comp., 3-8-32, enacted by Laws 1969, ch. 240, 182; 1975, ch. 255, 113; 1979, ch. 378, 10; 1988, ch. 17, 5; 1999, ch. 267, 28; 2007, ch. 274, 2; 2011, ch. 137, 61.



Section 1-8-45 - Independent candidates for general or United States representative special elections; definition.

1-8-45. Independent candidates for general or United States representative special elections; definition.

A. As used in the Election Code [Chapter 1 NMSA 1978], an independent candidate means a person who:

(1) is a candidate for any state or county office to be voted on at a general election:

(a) whose certificate of voter registration shows affiliation with no qualified political party on the date of the governor's proclamation for the primary election and, if applicable, shows residence on the date of the governor's proclamation for the primary election in the district or county of the office for which the person is a candidate; and

(b) who has complied with the nomination procedures set forth in the Election Code for independent candidates;

(2) is a candidate for United States senator or United States representative:

(a) whose certificate of voter registration, if any, shows affiliation with no qualified political party on the date of the governor's proclamation for the primary election;

(b) who will be a resident of New Mexico when elected; and

(c) who has complied with the nomination procedures set forth in the Election Code for independent candidates; or

(3) is a candidate for the office of president or vice president who:

(a) has complied with the nomination procedures set forth in the Election Code for independent candidates; and

(b) was not a major party candidate for the same office on the primary election ballot.

B. No person shall become an independent candidate for any office, and the person's name shall not be printed on the general election ballot, unless the person complies with the requirements of this section.

C. Any voter may challenge the candidacy of any person seeking to become an independent candidate for any office for the reason that the person does not meet the requirements of this section or because the nominating petitions, if required, do not meet the requirements of Section 1-8-31 NMSA 1978 by filing a petition in the district court within ten days after the last day for filing a declaration of candidacy. The district court shall hear and render a decision on the matter within ten days after the filing of the petition. The decision of the district court may be appealed to the supreme court within five days after the decision is rendered. The supreme court shall hear and render a decision on the appeal forthwith.

History: 1953 Comp., 3-8-27.1, enacted by Laws 1977, ch. 322, 1; 1981, ch. 147, 6; 1993, ch. 314, 49; 1993, ch. 316, 49; 2011, ch. 137, 62.



Section 1-8-46 - Independent candidates for general or United States representative special elections; right to be placed on ballot.

1-8-46. Independent candidates for general or United States representative special elections; right to be placed on ballot.

The name of any independent candidate for an office to be voted on at a general election or United States representative special election shall be placed by the proper filing officer on such ballot.

History: 1953 Comp., 3-8-27.2, enacted by Laws 1977, ch. 322, 2.



Section 1-8-47 - Independent candidates for general or United States representative special elections; withdrawal of name.

1-8-47. Independent candidates for general or United States representative special elections; withdrawal of name.

The provisions of the Election Code [Chapter 1 NMSA 1978] pertaining to the withdrawal of candidates from the general election shall apply to the withdrawal of independent candidates.

History: 1953 Comp., 3-8-27.3, enacted by Laws 1977, ch. 322, 3.



Section 1-8-48 - Independent candidates for general or United States representative special elections; declaration of independent candidacy and nominating petition.

1-8-48. Independent candidates for general or United States representative special elections; declaration of independent candidacy and nominating petition.

A. Nomination as an independent candidate shall be made by filing a declaration of independent candidacy and a nominating petition with the proper filing officer.

B. In making a declaration of independent candidacy, the candidate for an office other than that of president or vice president shall submit a sworn statement in the following form:

"DECLARATION OF INDEPENDENT CANDIDACY

I, _________________________ (candidate's name), being first duly sworn, say that:

I reside at _______________________________;

I did not designate any current affiliation with a qualified political party on my certificate of registration on or before the date of issuance of the governor's proclamation for the primary election in the year of the general election at which I seek to be a candidate;

I meet the qualifications listed in Section 1-8-45 NMSA 1978 for the office that I seek;

I desire to become a candidate for the office of _________________________, District ____________ at the general election to be held on the date set by law for this year;

if the office I seek be a state or county district office, I actually reside within the district of the office for which I declare my candidacy, and if the office I seek be a countywide office, I actually reside in the county of the office for which I declare my candidacy;

I will be eligible and legally qualified to hold this office at the beginning of its term;

if a candidate for any office for which a nominating petition is required, I am submitting with this statement a nominating petition in the form and manner as prescribed by the Election Code; and

I make the foregoing affidavit under oath or affirmation knowing that any false statement herein constitutes a felony punishable under the criminal laws of New Mexico.

_____________________________________________________

(Declarant)

_____________________________________________________

(Residence Address)

_____________________________________________________

(Mailing Address, if different)

Subscribed and sworn to or affirmed before me this _______ day of _______________,

(month)

_____.

(year)

______________________________

(Notary Public)

My commission expires:

______________________________".

C. The secretary of state shall prescribe and furnish the form for the declaration of independent candidacy for the office of president and vice president.

History: 1953 Comp., 3-8-27.4, enacted by Laws 1977, ch. 322, 4; 1981, ch. 147, 7; 1987, ch. 249, 23; 1993, ch. 314, 50; 1993, ch. 316, 50; 1998, ch. 36, 7; 2011, ch. 137, 63.



Section 1-8-49 - Independent candidates for general elections; candidates for president and vice president.

1-8-49. Independent candidates for general elections; candidates for president and vice president.

A. Nomination as an independent candidate for president or vice president shall be made by filing a declaration of independent candidacy with the proper filing officer. The candidate for president shall also at the same time file a nominating petition with the required number of signatures.

B. In making a declaration of independent candidacy for president, the candidate shall submit a sworn statement in the following form:

"DECLARATION OF INDEPENDENT CANDIDACY FOR PRESIDENT

I, __________________ (candidate's name), being duly sworn, say that I am a citizen of the United States, have been a resident of the United States for at least fourteen years and have attained the age of thirty-five.

I desire to become a candidate for the office of president of the United States at the general election to be held on the date set by law for this year. I will be eligible and legally qualified to hold this office at the beginning of its term.

The name of my vice presidential running mate, whom I selected, is __________________. The names and addresses of the required number of presidential electors who intend to vote for me and for my vice presidential running mate in the electoral college are:

(name)

(name)

(residence address)

(residence address)

(mailing address)

(mailing address)

(city)

(city)

(state and zip code)

(state and zip code)

(name)

(name)

(residence address)

(residence address)

(mailing address)

(mailing address)

(city)

(city)

(state and zip code)

(state and zip code)

(name)

(residence address)

(mailing address)

(city)

(state and zip code)

I submit with this statement a nominating petition in the form and manner prescribed by the Election Code. I make the foregoing affidavit under oath, knowing that any false statement herein constitutes a felony punishable in accordance with the criminal laws of New Mexico.

(declarant)

(residence address)

(mailing address)

(city)

(state and zip code)

Subscribed and sworn to me this __________ day of ____________, ________ (year)

______________________________

notary public

My commission expires:

______________________________ ".

C. In making a declaration of independent candidacy for vice president, the candidate shall submit a sworn statement in the following form:

"DECLARATION OF INDEPENDENT CANDIDACY FOR VICE PRESIDENT

I, __________________ (candidate's name), being duly sworn, say that I am a citizen of the United States, have been a resident of the United States for at least fourteen years and have attained the age of thirty-five.

I have been selected by independent presidential candidate __________________ as his vice presidential running mate and desire to be that candidate for vice president. I will be eligible and legally qualified to hold this office at the beginning of its term.

I make the foregoing affidavit under oath, knowing that any false statement herein constitutes a felony punishable in accordance with the criminal laws of New Mexico.

(declarant)

(residence address)

(mailing address)

(city)

(state and zip code)

Subscribed and sworn to me this __________ day of ____________, ________ (year)

______________________________

(notary public)

My commission expires:

______________________________ ".

D. The independent presidential electors whom the independent candidate for president is required to name shall be registered voters of New Mexico; they may or may not be affiliated with a political party in New Mexico. United States senators, United States representatives and persons holding federal offices of trust or profit are not eligible to be electors.

E. When independent candidates for president and vice president appear on the general election ballot, a vote for that pair of nominees is a vote for that presidential candidate's electors.

F. If the independent candidates for president and vice president receive the highest number of votes at the general election, the independent presidential candidate's electors shall be the presidential electors of the state of New Mexico. As such, each elector shall be granted a certificate of election by the state canvassing board, and each elector shall be subject to the provisions of Sections 1-15-5 through 1-15-10 NMSA 1978.

History: 1953 Comp., 3-8-27.5, enacted by Laws 1977, ch. 322, 5; 1999, ch. 267, 29.



Section 1-8-50 - Independent candidates for general or United States representative special elections; nominating petition form.

1-8-50. Independent candidates for general or United States representative special elections; nominating petition form.

A. As used in Sections 1-8-45 through 1-8-52 NMSA 1978, "nominating petition" means the authorized form used for obtaining the required number of signatures of voters that is signed on behalf of the person wishing to become an independent candidate for a political office in a general or United States representative special election requiring a nominating petition.

B. In making a declaration of candidacy, the candidate shall file a nominating petition at the same time, which shall be on forms prescribed by law.

C. The nominating petition for an independent candidate for any office except president of the United States shall be on paper approximately eight and one-half inches wide and eleven inches long with numbered lines for signatures spaced approximately three-eighths of an inch apart and shall be in the following form:

"NOMINATING PETITION FOR INDEPENDENT CANDIDACY

I, the undersigned, a registered voter of New Mexico, hereby nominate ____________________, who resides at ______________________ in the county of _______________, New Mexico, as an independent candidate for the office of _________________________, to be voted for at the general election, or United States representative special election to be held on ___________________, (month) (day) __________ (year) and I declare that I am a registered voter of the state, district, county or area to be represented by the office for which the person being nominated is a candidate. I also declare that I have not signed, and will not sign, any nominating petition for more persons than the number of candidates necessary to fill the office at the next ensuing general election or at a United States representative special election.

1.

______________

______________

______________

______________

(usual

signature)

(name printed

as registered)

(address as

registered[)]

(city or zip

code)

2.

______________

______________

______________

______________

(usual

signature)

(name printed

as registered)

(address as

registered[)]

(city or zip

code).".

D. The nominating petition for an independent candidate for the office of president of the United States shall be on paper approximately eight and one-half inches wide and eleven inches long with numbered lines for signatures spaced approximately three-eighths of an inch apart and shall be in the following form:

"NOMINATING PETITION FOR INDEPENDENT CANDIDACY FOR THE OFFICE OF PRESIDENT OF THE UNITED STATES

I, the undersigned, a registered voter of New Mexico, by endorsement hereon, petition that the name of ____________ be printed on the general election ballot as an independent candidate for the office of president of the United States, to be voted on at the general election to be held on November _________, _____. I also declare that I am that person whose name appears hereon and that I have not signed, nor will I sign, any nominating petition for any other candidate seeking the office of president of the United States at the next ensuing general election.".

E. In March of even-numbered years, the secretary of state shall post on the secretary of state's web site and shall furnish to each county clerk a sample of the nominating petition form, a copy of which shall be made available by the county clerk upon request of any candidate as provided by the Election Code.

F. When more than one sheet is required for a petition, each of the sheets shall be in the form prescribed by this section, and all sheets shall be firmly secured by a staple or other suitable fastening.

History: 1953 Comp., 3-8-27.6, enacted by Laws 1977, ch. 322, 6; 1999, ch. 267, 30; 2001, ch. 234, 2; 2011, ch. 137, 64.



Section 1-8-51 - Independent candidates for general or United States representative special elections; nominating petitions; required number of signatures.

1-8-51. Independent candidates for general or United States representative special elections; nominating petitions; required number of signatures.

A. The basis of percentage for the total number of votes cast in each instance referred to in this section shall be the total vote cast for governor at the last preceding general election at which a governor was elected.

B. Nominating petitions for an independent candidate for president of the United States shall be signed by a number of voters equal to at least three percent of the total number of votes cast in the state.

C. Nominating petitions for an independent candidate for United States senator or any other statewide elective office shall be signed by a number of voters equal to at least three percent of the total number of votes cast in the state.

D. Nominating petitions for an independent candidate for United States representative shall be signed by a number of voters equal to at least three percent of the total number of votes cast in the district.

E. Nominating petitions for an independent candidate for a member of the legislature, public regulation commission, district judge, district attorney, member of the state board of education, magistrate or county office shall be signed by a number of voters equal to at least three percent of the total number of votes cast in the district, division or county, as the case may be.

F. A voter shall not sign a petition for an independent candidate as provided in this section if he has signed a petition for another independent candidate for the same office.

History: 1953 Comp., 3-8-27.7, enacted by Laws 1977, ch. 322, 7; 1990, ch. 39, 3; 1991, ch. 105, 15; 1998, ch. 36, 8.



Section 1-8-52 - Independent candidates for general or United States representative special elections; nominating petitions; circulation; date of filing.

1-8-52. Independent candidates for general or United States representative special elections; nominating petitions; circulation; date of filing.

A. Declarations of independent candidacy and nominating petitions shall be filed with the proper filing officer between 9:00 a.m. and 5:00 p.m. on the twenty-third day following the primary election of each even-numbered year and between 9:00 a.m. and 5:00 p.m. on the fifty-sixth day preceding any United States representative special election.

B. Declarations of independent candidacy and nominating petitions for the office of president of the United States shall be filed with the proper filing officer between 9:00 a.m. and 5:00 p.m. on the twenty-third day following the primary election.

History: 1953 Comp., 3-8-27.8, enacted by Laws 1977, ch. 322, 8; 1981, ch. 147, 8; 1989, ch. 392, 19; 2005, ch. 270, 55; 2011, ch. 137, 65; 2014, ch. 40, 8; 2014, ch. 81, 8.



Section 1-8-53 - Recompiled.

1-8-53. Recompiled.



Section 1-8-54 - Recompiled.

1-8-54. Recompiled.



Section 1-8-54.1 - Recompiled.

1-8-54.1. Recompiled.



Section 1-8-55 - Recompiled.

1-8-55. Recompiled.



Section 1-8-56 - Recompiled.

1-8-56. Recompiled.



Section 1-8-57 - Recompiled.

1-8-57. Recompiled.



Section 1-8-58 - Recompiled.

1-8-58. Recompiled.



Section 1-8-59 - Recompiled.

1-8-59. Recompiled.



Section 1-8-60 - Recompiled.

1-8-60. Recompiled.



Section 1-8-61 - Recompiled.

1-8-61. Recompiled.



Section 1-8-63 - Recompiled.

1-8-63. Recompiled.



Section 1-8-65 - Minor political party candidates for general or United States representative special elections; nominating petition form.

1-8-65. Minor political party candidates for general or United States representative special elections; nominating petition form.

A. As used in Sections 1-8-2 through 1-8-4 NMSA 1978, "nominating petition" means the authorized form used for obtaining the required number of signatures of voters that is signed on behalf of the person wishing to become a minor political party candidate for a political office in a general or United States representative special election requiring a nominating petition.

B. In making a declaration of candidacy, the candidate shall file a nominating petition at the same time, which shall be on forms prescribed by law.

C. The nominating petition for a minor political party candidate for any office requiring a nominating petition shall be on paper approximately eight and one-half inches wide and eleven inches long with numbered lines for signatures approximately three-eighths inch apart and shall be in the following form:

"NOMINATING PETITION FOR MINOR POLITICAL PARTY CANDIDACY (GENERAL ELECTION)

I, the undersigned, a registered voter of New Mexico, hereby nominate ___________________, who resides at _______________ in the county of __________________, New Mexico, for the _______________ party nomination for the office of _______________________ to be voted for at the general election or United States representative special election to be held on _________, and I declare that I am a registered voter of the area to be represented by the office for which the person being nominated is a candidate. I also declare that I have not signed, and will not sign, any nominating petition for more persons than the number of candidates necessary to fill such office at the next ensuing general election or at a United States representative special election. I understand that if the candidate's political party does not qualify as a minor political party, the candidate may run as an unaffiliated independent candidate.

1.

_____________

_____________

_____________

_____________

(usual signature)

(name printed

as registered)

(address as

registered)

(city or zip

code)

2.

_____________

_____________

_____________

_____________

(usual signature)

(name printed

as registered)

(address as

registered)

(city or zip

code)".

D. In March of even-numbered years, the secretary of state shall post on the secretary of state's web site and shall furnish to each county clerk a sample of a nominating petition form, a copy of which shall be made available by the county clerk upon request of any candidate.

E. When more than one sheet is required for a petition, each of the sheets shall be in the form prescribed by this section.

History: Laws 2014, ch. 40, 7 and Laws 2014, ch. 81, 7.






Article 9 - Voting Machines

Section 1-9-1 - Secretary of state; duties; voting system defined.

1-9-1. Secretary of state; duties; voting system defined.

A. The secretary of state shall study, examine and certify all voting systems used in elections for public office in New Mexico. The secretary of state shall maintain a current list of certified voting systems and copies of filed testing and evaluation reports accessible by the public on the secretary of state's web site. Only voting systems certified by the secretary of state and acquired pursuant to a competitive bid process in accordance with the provisions of the Procurement Code [13-1-28 to 13-1-199 NMSA 1978] shall be used in any election for public office in New Mexico.

B. As used in Chapter 1, Article 9 NMSA 1978, "voting system" means a combination of mechanical, electromechanical or electronic equipment, including the software and firmware required to program and control the equipment, that is used to cast and count votes, and also including any type of system that is designed to print or to mark ballots at a polling location; equipment that is not an integral part of a voting system but that can be used as an adjunct to it is considered to be a component of the system.

History: 1953 Comp., 3-9-2, enacted by Laws 1969, ch. 240, 184; 1976 (S.S.), ch. 5, 1; 2001, ch. 233, 1; 2010, ch. 28, 10; 2011, ch. 137, 69.



Section 1-9-4.2 - Recompiled.

1-9-4.2. Recompiled.



Section 1-9-5 - Requirement to use voting systems; sufficient check-in stations and voting booths.

1-9-5. Requirement to use voting systems; sufficient check-in stations and voting booths.

A. Certified voting systems shall be used in all polling locations in all statewide elections.

B. The secretary of state shall provide to the county clerk of each county at least one optical scan tabulator for use in each polling location in the general and primary elections. At the request of a county clerk, the secretary of state shall provide additional optical scan tabulators for use in a polling place to accommodate the anticipated number of voters in that polling place and to preserve the secrecy of the ballot. The request shall be made no later than the first Monday in August of each odd-numbered year.

C. The secretary of state shall provide to the county clerk of each county a sufficient number of check-in stations for use in each polling location in the primary and general elections when electronic rosters or their equivalents are used. The number of check-in stations at a polling location shall be capable of accommodating the number of voters who appeared to vote in person on election day from the precincts represented in a consolidated precinct in the same election held four years earlier or the number of voters who actually voted in that polling location four years earlier, whichever is greater; provided that no polling location shall be provided fewer than two check-in stations. No later than the last Tuesday in June of each odd-numbered year, the secretary of state shall determine how many voters a check-in station can accommodate in a day and develop a formula so that a check-in station is in use no more than seventy-five percent of the time. No later than the first Monday in August of the odd-numbered year, the county clerk in each county shall provide to the secretary of state the number of check-in stations required per polling location based on the formula provided by the secretary of state. Nothing in this section prohibits the board of county commissioners from acquiring additional check-in stations for use in an election, in addition to those provided by the secretary of state.

D. The county clerk shall ensure that an adequate number of voting booths are provided to ensure that voters in each polling location may cast their ballots in secret.

History: 1953 Comp., 3-9-6, enacted by Laws 1969, ch. 240, 188; 1971, ch. 317, 15; 1975, ch. 255, 115; 1989, ch. 392, 20; 1991, ch. 106, 2; 1993, ch. 14, 1; 2001, ch. 233, 3; 2006, ch. 43, 1; 2010, ch. 28, 11; 2015, ch. 145, 55.



Section 1-9-6 - Voting systems; use in other elections.

1-9-6. Voting systems; use in other elections.

A. The county clerk may provide for the use of voting systems in other elections or for educational purposes; provided, however, that the county clerk shall make available:

(1) to the school district for use in the school district election, a sufficient number of voting systems necessary to conduct the election in those polling places located within that county; and

(2) to a municipality located in the county, a sufficient number of voting systems to conduct the municipal election.

B. The county clerk shall schedule the use of the voting systems.

History: 1953 Comp., 3-9-7, enacted by Laws 1975, ch. 255, 116; 1991, ch. 106, 3; 2001, ch. 233, 4.



Section 1-9-7 - Voting systems; acquisition.

1-9-7. Voting systems; acquisition.

A. The secretary of state shall provide to the county clerk of each county a sufficient number of voting systems as required by the Election Code for the conduct of primary and general elections.

B. When authorized by the state board of finance, the board of county commissioners may acquire new or previously owned voting systems. No less than ninety days prior to each primary and general election, the board of county commissioners of each county may make application to the state board of finance for any additional voting systems to be acquired by a county in excess of the number of voting systems required by the Election Code for the conduct of primary and general elections.

C. The additional voting systems shall be of a type certified by the secretary of state. They shall be purchased by the state board of finance. Unless paid in full by the county at the time of purchase, the cost of the voting systems, including all transportation costs, shall be paid out of the voting system revolving fund. The state board of finance shall cause to be delivered to each county clerk the additional voting systems.

D. Except for intercounty acquisitions of equipment approved by the secretary of state, a previously owned voting system shall have a warranty equal to the warranty required of a new voting system.

History: 1953 Comp., 3-9-8, enacted by Laws 1969, ch. 240, 190; 1972, ch. 28, 2; 1976 (S.S.), ch. 5, 5; 1989, ch. 141, 1; 1991, ch. 106, 4; 2001, ch. 233, 5; 2010, ch. 28, 12; 2015, ch. 145, 56.



Section 1-9-7.1 - Voting system; use of paper ballot; access for blind or visually impaired voters.

1-9-7.1. Voting system; use of paper ballot; access for blind or visually impaired voters.

A. All voting systems used in elections covered by the Election Code shall use a paper ballot on which the voter physically or electronically marks the voter's choices on the ballot itself.

B. The secretary of state shall purchase the paper ballots for all counties to use for primary and general elections. If a system designed to print ballots at a polling location is certified and the voting system certification committee finds that its use in a polling place would result in cost savings, the secretary of state shall acquire such systems and paper ballot stock in lieu of fully preprinted paper ballots for those polling places where cost savings would be realized.

C. The paper ballot shall be used in a recount proceeding, and in case of a discrepancy, the paper ballot shall be considered the true and correct record of the voter's choices.

D. The secretary of state shall establish by rule procedures to enable blind or visually impaired voters to independently mark a paper ballot using nonvisual access or low vision access technology, whether voting in a polling place or by absentee ballot.

History: Laws 2005, ch. 270, 56; 2006, ch. 43, 2; 2010, ch. 28, 13; 2017, ch. 101, 11.



Section 1-9-7.2 - Voting systems; testing of previously certified systems.

1-9-7.2. Voting systems; testing of previously certified systems.

The secretary of state may voluntarily test and certify voting systems without an application by the manufacturer if the system has been previously certified by the United States election assistance commission. Tests and inspections conducted pursuant to this section shall follow the procedures in Section 1-9-14 NMSA 1978; provided, however, if the manufacturer has not applied for certification of that voting system, the manufacturer shall not be required to pay for the costs of testing and certification.

History: Laws 2005, ch. 270, 57; 2010, ch. 28, 14; 2017, ch. 101, 12.



Section 1-9-7.3 - Voting systems records.

1-9-7.3. Voting systems records.

For each certified voting system purchased in 2006 and after, including any separate component, the secretary of state shall maintain records of the voting system and any component, including:

A. a description of each voting system and any of its components;

B. its serial number or other identification number;

C. the name of the vendor, the titleholder and the acquisition date;

D. its cost;

E. the percentage of federal participation covering the cost of acquisition;

F. its location, use and condition; and

G. its ultimate disposition, including the date of disposal and sale price.

History: Laws 2010, ch. 28, 1.



Section 1-9-7.4 - Voting systems; authority of the secretary of state to recertify and decertify.

1-9-7.4. Voting systems; authority of the secretary of state to recertify and decertify.

A. Each voting system certified for use in the state shall be reviewed for recertification by the secretary of state during the year following a presidential election. Tests and inspections conducted pursuant to this section shall begin no later than June 1 and shall follow the procedures in Section 1-9-14 NMSA 1978.

B. If at any time the secretary of state becomes aware that a voting system certified for use in this state does not comply with all requirements in the Election Code [Chapter 1 NMSA 1978] or meet federal election standards, the secretary of state shall undertake an investigation to determine if the voting system should continue to be certified for use in the state. Tests and inspections conducted pursuant to this section shall commence upon the order of the secretary of state and shall follow the procedures in Section 1-9-14 NMSA 1978. A voting system that does not comply with all requirements in the Election Code and the most recent voluntary voting system guidelines adopted by the United States election assistance commission shall be decertified for use in this state.

History: Laws 2010, ch. 28, 2.



Section 1-9-7.5 - Voting systems; voting system certification committee; members.

1-9-7.5. Voting systems; voting system certification committee; members.

A. The "voting system certification committee" is created. The committee shall review written test reports and the findings of the secretary of state on the certification, recertification and decertification of voting systems for use in elections in the state.

B. The voting system certification committee shall be composed of:

(1) the secretary of information technology or the secretary's designee from within the department of information technology; and

(2) four additional members as follows:

(a) one member appointed by the president pro tempore of the senate;

(b) one member appointed by the minority floor leader of the senate;

(c) one member appointed by the speaker of the house of representatives; and

(d) one member appointed by the minority floor leader of the house of representatives.

C. The four additional members appointed pursuant to Paragraph (2) of Subsection B of this section shall be county clerks or their chief deputies or other persons knowledgeable of elections in this state. Members shall be appointed for terms of two years beginning on May 1 of each even-numbered year. Vacancies shall be filled by the original appointing authority.

D. The members of the committee shall select a committee member to serve as chair of the committee. No person who is currently or has been within the previous twelve months an employee or contractor of a voting machine vendor or the office of the secretary of state may serve as a member of the committee. Members of the committee are entitled to receive per diem and mileage as provided in the Per Diem and Mileage Act [Chapter 10, Article 8 NMSA 1978], to be paid out of the funds appropriated to the secretary of state.

E. All meetings of the voting system certification committee shall be open meetings held in accordance with the Open Meetings Act [Chapter 10, Article 15 NMSA 1978]. All reports and other records that are used, created, received, maintained or held by or on behalf of the voting system certification committee shall be open to public inspection pursuant to the Inspection of Public Records Act [Chapter 14, Article 2 NMSA 1978].

History: Laws 2010, ch. 28, 3; 2011, ch. 137, 70.



Section 1-9-7.6 - Voting systems; storage; custody and maintenance; authority to enforce.

1-9-7.6. Voting systems; storage; custody and maintenance; authority to enforce.

A. The secretary of state shall prescribe by rule promulgated pursuant to the provisions of the State Rules Act [Chapter 14, Article 4 NMSA 1978] specifications for the proper storage of voting systems.

B. Voting systems shall be held in the custody of the county that uses the voting systems. All voting systems shall be properly stored pursuant to specifications promulgated by the secretary of state. The board of county commissioners shall be responsible for the costs of properly storing voting systems in custody of the county.

C. The secretary of state may pay from the voting system revolving fund the costs of all hardware, software, firmware, maintenance and support for voting systems, whether state- or county-owned, certified for use in state elections.

D. If the secretary of state becomes aware that state- or county-owned voting systems in the custody of a county are not being stored pursuant to specifications promulgated by the secretary of state, the secretary of state may take action as is deemed appropriate to protect the voting equipment. Such action may include requesting a court to order the county to implement the specifications promulgated by the secretary of state or the secretary of state taking immediate physical control of the voting systems until the county has complied with the storage specifications.

History: Laws 2010, ch. 28, 4.



Section 1-9-7.7 - Voting systems; technical requirements.

1-9-7.7. Voting systems; technical requirements.

Voting systems certified for use in state elections shall:

A. have a unique embedded internal serial number for audit purposes;

B. be supplied with a dust- and moisture-proof cover for transportation and storage purposes;

C. if the net weight of the system, or aggregate of voting device parts, is over twenty pounds, have self-contained wheels so that the system can be easily rolled by one person on rough pavement and can roll through a standard thirty-inch door frame;

D. be a stand-alone, non-networked election system such that all pre-election, election day and post-election events and activities can be recorded and retained in each device;

E. employ scalable technology allowing easy enhancements that meet United States election assistance commission standards and state law;

F. have ancillary equipment, such as printers, power sources, microprocessors and switch and indicator matrices, that is installed internally or is modular and transportable;

G. display publicly the number of ballots processed;

H. be able to print:

(1) an alphanumeric printout of the contests, candidates and vote totals when the polls are opened so that the poll workers can verify that the counters for each candidate are on zero;

(2) an alphanumeric printout of the contests, candidates and vote totals at the close of the polls, which printouts shall contain the system serial number and public counter total; and

(3) as many copies of the alphanumeric printouts as necessary to satisfy state law; and

I. include a feature to allow reports to be sent to an electronic data file.

History: Laws 2010, ch. 28, 5.



Section 1-9-7.8 - Voting systems; operational requirements.

1-9-7.8. Voting systems; operational requirements.

Voting systems certified for use in state elections shall:

A. have internal application software that is specifically designed and engineered for the election application;

B. include comprehensive diagnostics designed to ensure that failures do not go undetected;

C. have a real-time clock capable of recording and documenting the total time polls are opened; and

D. have a self-contained, internal backup battery that powers all components of the system that are powered by alternating current power; and, in the event of a power outage in the polling place:

(1) the self-contained, internal backup battery power shall engage with no disruption of operation for at least two hours and with no loss of data; and

(2) the system shall maintain all vote totals, public counter totals and the internal clock time in the event that the main power and battery backup power fail.

History: Laws 2010, ch. 28, 6.



Section 1-9-7.9 - Voting systems; memory; removable storage media device; requirements.

1-9-7.9. Voting systems; memory; removable storage media device; requirements.

Voting systems certified for use in state elections shall:

A. be programmable with removable storage media devices;

B. contain ballot control information, summary vote totals, maintenance logs and operator logs on the removable storage media device;

C. ensure that the votes stored on the removable storage media device accurately represent the actual votes cast;

D. be designed so that no executable code can be launched from random access memory;

E. have any operating system software stored in nonvolatile memory, which shall include internal quality checks such as parity or error detection and correction codes, and which software shall include comprehensive diagnostics to ensure that failures do not go undetected;

F. allow for pre-election testing of the ballot control logic and accuracy, with results stored in the memory that is used on election day, and shall be capable of printing a zero-results printout prior to these tests and a results printout after the test;

G. have internal audit trail capability such that all pre-election, election day and post-election events shall be stored, recorded and recovered in an easy-to-read printed form and be retained within memory that does not require external power for memory retention;

H. possess the capability of remote transmission of election results to a central location only by reading the removable storage media devices once they have been removed from the tabulation device after the poll closing sequence has been completed; and

I. prevent data from being altered or destroyed by report generation or by the transmission of results.

History: Laws 2010, ch. 28, 7.



Section 1-9-7.10 - Voting systems; ballot handling and processing requirements.

1-9-7.10. Voting systems; ballot handling and processing requirements.

Voting systems certified for use in state elections shall:

A. accept a ballot that is a minimum of six inches wide and a maximum of twenty-four inches long, in dual columns and printed on both sides;

B. accept a ballot in any orientation when inserted by a voter;

C. have the capability to reject a ballot on which a voter has made more than the allowable number of selections in any contest;

D. be designed to accommodate the maximum number of ballot styles or ballot variations encountered in the largest New Mexico election jurisdiction; and

E. be able to read a single ballot with at least four hundred twenty voting positions.

History: Laws 2010, ch. 28, 8.



Section 1-9-7.11 - Voting systems; source code; escrow.

1-9-7.11. Voting systems; source code; escrow.

As a condition of initial certification and continued certification, the source code that operates a voting system shall be placed in escrow and be accessible to the state of New Mexico in the event the manufacturer ceases to do business or ceases to support the voting system.

History: Laws 2010, ch. 28, 9.



Section 1-9-12 - Care and custody of removable storage media devices; responsibility for transportation of voting systems; responsibility for security and programming; charge for such transportation or programming.

1-9-12. Care and custody of removable storage media devices; responsibility for transportation of voting systems; responsibility for security and programming; charge for such transportation or programming.

A. The county clerk shall be responsible for transporting all voting systems to and from polling places.

B. The county clerk shall have care and custody of and be responsible for the removable storage media devices for all voting systems in the custody of the county and shall be responsible for the programming of the systems.

C. When voting systems are used in any election, the county clerk shall assure the security of the removable storage media devices at all times during the period the voting systems are being programmed and until the votes recorded on the removable storage media devices are cleared pursuant to Section 1-13-21 NMSA 1978. The county clerk may give written authorization in advance to program the removable storage media devices outside of the county seat, and a copy of the authorization with the programmer named therein shall be kept on file in the county clerk's office subject to public inspection.

D. Failure of the county clerk to assure the security of voting system removable storage media devices in the county clerk's custody shall constitute a neglect to discharge the duties of the clerk's office.

E. A reasonable fee may be charged by the county for the transportation and programming of the voting systems when used pursuant to Section 1-9-6 NMSA 1978, but in no case shall such fee exceed the actual cost to the county.

History: 1953 Comp., 3-9-13, enacted by Laws 1975, ch. 255, 120; 1979, ch. 303, 1; 1991, ch. 106, 5; 2001, ch. 233, 7; 2010, ch. 28, 15.



Section 1-9-13 - Voting system technicians.

1-9-13. Voting system technicians.

A. Voting system technicians shall be trained and certified by the secretary of state as to their adequacy of training and expertise on voting systems certified for use in the state.

B. The secretary of state shall train and recertify voting system technicians prior to each primary election.

C. For purposes of this section, "voting system technician" means any person who is trained and certified to program, inspect, properly store and troubleshoot voting systems.

D. The secretary of state shall adopt rules regulating the scope of training provided to voting system technicians to ensure that voting system warranties are not invalidated and that equipment owned by the state is protected.

History: 1953 Comp., 3-9-14, enacted by Laws 1975, ch. 255, 121; 1977, ch. 222, 23; 1985, ch. 207, 13; 1987, ch. 249, 24; 1991, ch. 106, 6; 2001, ch. 233, 8; 2010, ch. 28, 16.



Section 1-9-14 - Voting systems; authority of the secretary of state to test; certification.

1-9-14. Voting systems; authority of the secretary of state to test; certification.

A. The secretary of state shall provide for the testing and evaluation of voting systems designed for the purpose of recording and tabulating votes within polling places in New Mexico. All voting systems certified for use in the state shall be tested by an independent authority and shall comply with all requirements in the Election Code and the most recent voluntary voting system guidelines adopted by the United States election assistance commission.

B. Any person who has a voting system that is designed for the purpose of recording and tabulating votes within a polling place may apply on or before June 1 of any odd-numbered year to the secretary of state to have the equipment examined and tested for certification. At the time application is made for initial certification, the applicant shall pay for testing each system in an amount that reflects the actual cost of such test. Upon receipt of the application, the secretary of state shall examine and study the voting system to ensure that it complies with all requirements in the Election Code and the most recent voluntary voting system guidelines adopted by the United States election assistance commission. As part of the examination, the secretary of state shall require the system to be independently inspected by persons or testing laboratories technically qualified to evaluate and test the operation and component parts of voting systems and shall require a written report on the results of such testing. The secretary of state may authorize field testing of the equipment in one or more polling places in any state or local government election; provided that such field tests shall be conducted at no cost to the state or any local government.

C. Upon completion of all tests and examination of all written test reports, the secretary of state shall make a written report of the result of the findings and shall file that report, together with the written test reports, in the office of the secretary of state and post them on the secretary of state's website. The secretary of state shall accept public comment during the twenty-one days following the filing of the written report.

D. Following the period of public comment, the secretary of state shall submit the filed reports and any public comments for consideration by the voting system certification committee. The voting system certification committee shall make recommendations regarding the suitability and reliability of the use of such equipment in the conduct of elections under the Election Code.

E. The voting system certification committee shall recommend that a voting system be certified for use in the state only if it complies with all requirements in the Election Code and the most recent voluntary voting system guidelines adopted by the United States election assistance commission.

F. If the voting system certification committee report finds that the voting system does not comply with all requirements in the Election Code or does not meet federal election standards, the secretary of state shall allow thirty days for an appeal of the findings to be filed or for the deficiencies to be corrected, following which the secretary of state shall report back to the voting system certification committee with a written final report.

G. The voting system certification committee shall reconvene to consider the final report of the secretary of state and shall make final recommendations regarding the suitability and reliability of the use of such equipment in the conduct of elections under the Election Code.

H. If the voting system certification committee recommends that the voting system is suitable for use in elections in New Mexico, within thirty days of receiving the recommendation, the secretary of state shall certify or recertify the equipment for use in elections in this state.

I. If the voting system certification committee does not recommend that the voting system for recording and tabulating votes is suitable for use in elections in New Mexico, within thirty days of receiving the recommendation, the secretary of state shall deny the application or decertify the equipment for use in elections in this state.

History: Laws 1983, ch. 226, 1; 1989, ch. 297, 1; 1991, ch. 106, 7; 2001, ch. 233, 9; 2010, ch. 28, 17; 2017, ch. 101, 13.



Section 1-9-17 - Additional voting systems; state board of finance; lease-purchase contract; terms.

1-9-17. Additional voting systems; state board of finance; lease-purchase contract; terms.

A. The state board of finance shall execute a lease-purchase contract with the county for purchase of additional voting systems and the necessary support equipment upon receipt of the application of the board of county commissioners pursuant to Section 1-9-7 NMSA 1978.

B. The lease-purchase contract shall include, but not be limited to, the following terms:

(1) the county agrees to purchase from the state board of finance the specified number of voting systems and the necessary support equipment;

(2) the county will pay for the cost of the systems and support equipment, including reimbursement for costs of transportation;

(3) the term of the lease-purchase contract shall not exceed ten years;

(4) the care, custody and proper storage of the systems and support equipment pursuant to specifications issued by the secretary of state is the responsibility of the county clerk; and

(5) upon good cause shown, the terms of the lease-purchase contract may, at any time, be renegotiated.

History: 1978 Comp., 1-9-17, enacted by Laws 1985, ch. 207, 16; 1991, ch. 106, 10; 2001, ch. 233, 12; 2010, ch. 28, 18.



Section 1-9-17.1 - Voting systems; renegotiation of lease-purchase contract; disposition of voting systems.

1-9-17.1. Voting systems; renegotiation of lease-purchase contract; disposition of voting systems.

A. A lease-purchase contract for a voting system entered into between the state board of finance and a county pursuant to Section 1-9-17 NMSA 1978, after a renegotiation pursuant to Paragraph (5) of Subsection B of that section, may include provisions providing that, upon the return of physical control of the voting systems to the state board of finance, the contract shall be terminated and no additional payments from the county shall be due. The state board of finance may dispose of voting systems returned pursuant to this subsection in any manner that is consistent with the interests of the state.

B. Upon application by the board of county commissioners, the secretary of state shall dispose of voting systems and support equipment purchased after January 1, 2007 by the board of county commissioners. The application shall include a provision for the transfer of ownership in the voting systems to the state without fee or compensation to the county.

History: 1978 Comp. 1-9-17.1, as enacted by Laws 2009, ch. 173, 1; 2010, ch. 28, 19.



Section 1-9-18 - Electronic voting systems; method of payment by counties.

1-9-18. Electronic voting systems; method of payment by counties.

A. The department of finance and administration and the board of county commissioners shall budget annually for as many years as may be necessary from county funds in each county acquiring electronic voting systems and support equipment an amount sufficient to enable the county to pay to the state board of finance installment payments required to be paid under the terms of the lease-purchase contract.

B. The board of county commissioners of each county having a lease-purchase contract with the state board of finance shall pay such payments, at the times and in the amounts as provided by the terms of the lease-purchase contract. The state board of finance shall deposit the payments into the severance tax bonding fund if the electronic voting systems and support equipment were originally purchased with severance tax bond proceeds. The state board of finance shall deposit the payments into the electronic voting system revolving fund if the electronic voting systems were originally purchased with money from the electronic voting system revolving fund.

History: 1978 Comp., 1-9-18, enacted by Laws 1985, ch. 207, 17; 2001, ch. 233, 13.



Section 1-9-19 - Voting system revolving fund.

1-9-19. Voting system revolving fund.

A. The "voting system revolving fund" is created. The voting system revolving fund may be used:

(1) by the secretary of state to pay for hardware, software, firmware, maintenance and support for voting systems, whether state- or county-owned, certified for use in state elections; and

(2) by the counties to finance, by contract, the purchase of voting systems and necessary support equipment under the conditions stated in Section 1-9-17 NMSA 1978; provided that no expenditure shall be made pursuant to this paragraph if it would result in a fund balance of less than one million dollars ($1,000,000).

B. The voting system revolving fund may be expended upon vouchers signed by the secretary of finance and administration.

C. If at the end of a fiscal year the voting system revolving fund exceeds six million five hundred thousand dollars ($6,500,000), the amount in excess of six million five hundred thousand dollars ($6,500,000) shall revert to the general fund.

History: 1978 Comp., 1-9-19, enacted by Laws 1985, ch. 207, 18; 2001, ch. 233, 14; 2003, ch. 356, 27; 2010, ch. 28, 20.



Section 1-9-20 - Systems designed to print ballots at polling locations; ballot preparation requirements.

1-9-20. Systems designed to print ballots at polling locations; ballot preparation requirements.

Systems designed to print ballots at polling locations shall provide the general capabilities for ballot preparation and shall be capable of:

A. enabling the automatic formatting of ballots in accordance with the requirements of the Election Code, as amended from time to time, for offices, candidates and questions qualified to be placed on the ballot for each political subdivision and election district;

B. supporting the maximum number of potentially active voting positions;

C. generating ballots for a primary election that segregate the choices in partisan contests by party affiliation;

D. generating ballots that contain identifying codes or marks uniquely associated with each format;

E. ensuring that voting response fields properly align with the specific candidate names or questions printed on the ballot;

F. generating ballots that can be tabulated by all certified voting systems in the state;

G. generating a ballot for an individual voter based on voter registration data provided by state or county;

H. functionality in absentee, early and election day voting environments;

I. providing absentee ballot tracking ability;

J. uniform allocation of space and fonts used for each office, candidate and question such that the voter perceives no active voting position to be preferred to any other;

K. rendering the ballot in any of the written languages required by the federal Voting Rights Act of 1965, as amended;

L. conformity with optical scan vote tabulator vendor specifications for type of paper stock, weight, size and shape; size and location of voting positions used to record votes; folding; bleed-through; and ink for printing; and

M. interfacing with the statewide voter file for the exchange of data.

History: Laws 2011, ch. 137, 66.



Section 1-9-21 - Systems designed to print ballots at polling locations; security requirements.

1-9-21. Systems designed to print ballots at polling locations; security requirements.

Systems designed to print ballots at polling locations shall provide the security capabilities for ballot preparation and shall be capable of:

A. providing a full audit trail of individual voter activity;

B. providing full ballot production audit logs for all activity, including absentee voting by mail, in-person absentee voting, early voting, provisional voting and spoiling ballots;

C. creation and preservation of an audit trail of every ballot issued, including during a period of interrupted communication in the event of loss of network connectivity;

D. suitable security passwords at user, administrator and management levels;

E. preventing the modification of ballot formatting by polling place users; and

F. retaining full functionality and capability of printing ballots during a period of interrupted communication in the event of loss of network connectivity.

History: Laws 2011, ch. 137, 67.



Section 1-9-22 - Systems designed to print ballots at polling locations; hardware, software and usability requirements.

1-9-22. Systems designed to print ballots at polling locations; hardware, software and usability requirements.

Systems designed to print ballots at polling locations shall:

A. provide hardware requirements that:

(1) shall be networkable and scalable for multi-user environments;

(2) function without degradation in capabilities after transit to and from the place of use;

(3) function without degradation in capabilities after storage between elections;

(4) function in the natural environment, including variations in temperature, humidity and atmospheric pressure;

(5) function in an induced environment, including proper and improper operation and handling of the system and its components during the election process;

(6) contain prominent instructions as to any special requirements;

(7) have no restrictions on space allowed for installation, except that the arrangement of the system shall not impede the performance of duties by election workers, the orderly flow of voters through the polling place or the ability of voters to vote in private; and

(8) operate with the electrical supply ordinarily found in polling place, nominal one hundred twenty volts alternating current, sixty hertz, single phase;

B. provide software requirements that shall:

(1) be capable of exporting voter data and voter activity status data to state and county voter registration systems;

(2) be capable of generating all required absentee and early voting signature rosters in a state-approved format;

(3) generate daily and to-date activity reports based on user-defined criteria; and

(4) have both single transaction and batch transaction absentee production capability; and

C. be capable of being operated by computer users familiar with a graphical user interface.

History: 2011, ch. 137, 68.






Article 10 - Ballots and Ballot Labels

Section 1-10-1 - Ballot.

1-10-1. Ballot.

As used in the Election Code [Chapter 1 NMSA 1978]:

A. "ballot" means a system for arranging and designating for the voter the names of candidates, constitutional amendments and other questions to be voted on and for the marking, casting or otherwise recording of such votes, and the term includes absentee ballots, provisional paper ballots and all other paper ballots; and

B. "provisional paper ballot" means the paper ballot used pursuant to Section 1-12-7.1, 1-12-8 or 1-12-25.2 NMSA 1978.

History: 1953 Comp., 3-10-11.1, enacted by Laws 1977, ch. 222, 24; 1985, ch. 207, 19; 2003, ch. 356, 28; 2009, ch. 150, 8.



Section 1-10-2 - Ballots; duty to provide.

1-10-2. Ballots; duty to provide.

The county clerk shall prepare and supply the ballots used in elections conducted under the Election Code [Chapter 1 NMSA 1978]. The secretary of state may assist in preparing and supplying ballots. Ballots other than those prepared by the county clerk or secretary of state shall not be used.

History: 1953 Comp., 3-10-11.2, enacted by Laws 1977, ch. 222, 25; 2007, ch. 337, 12.



Section 1-10-3 - Ballots; uniformity.

1-10-3. Ballots; uniformity.

A. Ballots shall be uniform throughout the state and compatible with the type of voting machine used in the county.

B. The secretary of state shall determine in each election, where applicable, the position of the parties, constitutional amendments, questions and the names of nominees to be voted on by the voters of the entire state.

History: 1953 Comp., 3-10-11.3, enacted by Laws 1977, ch. 222, 26; 1985, ch. 207, 20.



Section 1-10-4 - Ballots; preparation.

1-10-4. Ballots; preparation.

A. Not less than sixty-three days before the primary election, each proper filing officer shall group all candidates for each party by themselves and prepare in writing a separate ballot for each party and certify the candidates for each ballot position to the printer.

B. Not less than sixty-three days before the general election, each proper filing officer shall prepare in writing the ballot containing the name of each candidate that has been certified and filed as the nominee of a party and any constitutional amendments, questions or other propositions that are to be voted on and certify all such information to the ballot printer. A copy of each certification shall be kept on file in the office of the secretary of state.

C. Upon request of the county chair of a political party participating in the election, the county clerk shall furnish proof sheets or a copy of the proof sheets of the ballot as soon as they become available.

History: 1953 Comp., 3-10-11.4, enacted by Laws 1977, ch. 222, 27; 1979, ch. 378, 11; 1981, ch. 143, 1; 1985, ch. 207, 21; 2011, ch. 137, 71; 2017, ch. 101, 14.



Section 1-10-5 - Ballots; printing.

1-10-5. Ballots; printing.

The county clerk shall have access to sufficient ballots to send to federal qualified electors no later than the last business day before the forty-fifth day prior to an election. All other ballots shall be printed and in the possession of the county clerk at least forty days before the election. When a county is using a system that is designed to print ballots at a polling location, the system shall be programmed and capable of operation at least forty days before the election.

History: 1953 Comp., 3-10-11.5, enacted by Laws 1977, ch. 222, 28; 2009, ch. 150, 9; 2011, ch. 137, 72; 2015, ch. 145, 57.



Section 1-10-6 - Ballots; name to be printed; candidates with similar names.

1-10-6. Ballots; name to be printed; candidates with similar names.

In the preparation of ballots:

A. the candidate's name shall be printed on the ballot as it appears on the candidate's certificate of registration that is on file in the county clerk's office on the day the governor issues the proclamation for the primary election; and

B. if it appears that the names of two or more candidates for any office to be voted on at the election are the same or are so similar as to tend to confuse the voter as to the candidates' identities, the occupation and post office address of each such candidate shall be printed immediately under the candidate's name on the ballot.

History: 1953 Comp., 3-10-11.6, enacted by Laws 1977, ch. 222, 29; 1979, ch. 378, 12; 1981, ch. 143, 2; 1993, ch. 314, 52; 1993, ch. 316, 52.



Section 1-10-7 - Ballots; name shall appear but once.

1-10-7. Ballots; name shall appear but once.

Except in the case of a candidate for United States senate or United States representative who is also a candidate for president or vice president of the United States, no candidate's name shall appear more than once on the ballot. Whenever a person is, with his knowledge and consent, a candidate at any nominating convention or primary for nomination as the candidate of any political party for any office to be voted on at the election to be held next after such convention or primary, his name shall not be printed on the ballot at such election except in the column under the party name and emblem of the party designated on his declaration of candidacy or statement of candidacy for convention designation.

History: 1953 Comp., 3-10-11.7, enacted by Laws 1977, ch. 222, 30; 1979, ch. 378, 13; 1981, ch. 143, 3.



Section 1-10-8 - Ballots; primary and general elections; order of offices.

1-10-8. Ballots; primary and general elections; order of offices.

The ballot used in the primary and general elections shall contain, when applicable, the offices to be voted on in the following order:

A. president and vice president;

B. United States senator;

C. United States representative;

D. non-judicial state offices to be voted on at large, in the order prescribed by the secretary of state;

E. state senator;

F. state representative;

G. other districted offices, in the order prescribed by the secretary of state;

H. judicial offices in partisan contests, in the order prescribed by the secretary of state;

I. county commissioners;

J. county clerk;

K. county treasurer;

L. county assessor;

M. county sheriff;

N. probate judge; and

O. in the order prescribed by the secretary of state:

(1) judicial offices in retention elections;

(2) local government ballot questions authorized by the board of county commissioners; and

(3) other questions prescribed by the secretary of state.

History: 1953 Comp., 3-10-11.8, enacted by Laws 1977, ch. 222, 31; 1991, ch. 105, 17; 2011, ch. 56, 1; 2015, ch. 145, 58.



Section 1-10-8.1 - General election; party position on ballot.

1-10-8.1. General election; party position on ballot.

A. The order of preference for position on the ballots of the candidates of political parties in the general election shall be determined by lot at the time and in the manner prescribed by the secretary of state.

B. When electronic vote recording and tabulating machines or electronic vote tabulating machines are used, the offices and candidates shall be printed on the ballot in a vertical position with the order of preference being from top to bottom.

C. When paper ballots are used in a general election, such ballots shall be printed and bound so that the ballots for each precinct shall reflect the actual positioning of parties as they appear on all ballots in that precinct.

D. The secretary of state shall prescribe procedures and publish instructions to carry out the provisions of this section.

History: Laws 1981, ch. 166, 1; 1985, ch. 207, 22; 1991, ch. 105, 18; 2009, ch. 150, 13.



Section 1-10-9 - Ballots; errors and omissions.

1-10-9. Ballots; errors and omissions.

A. If an error or omission has occurred in the printed ballot, the district court, upon petition of any voter, may order the county clerk to forthwith correct the error or supply the omission, or immediately show cause why the error should not be corrected or the omission should not be supplied.

B. If any error occurs in the printing on the ballot of the name of any candidate or in the designation of the office for which he is nominated, the ballot shall nevertheless be counted for such candidate for the office for which he was nominated as shown by the certificate of nomination.

History: 1953 Comp., 3-10-13, enacted by Laws 1969, ch. 240, 208.



Section 1-10-10 - Ballots; sample.

1-10-10. Ballots; sample.

A. The county clerk shall make available in both English and Spanish a number of sample ballots in a quantity and in a printed or electronic format as prescribed by the secretary of state.

B. The sample ballots shall be the same in all respects as the official ballots, except that, if printed, they shall be printed on colored paper and shall not contain the facsimile signature of the county clerk or any endorsement on the back thereof. Each sample ballot shall be marked in large black capital letters, "SAMPLE BALLOT".

C. Printed sample ballots shall be made available in reasonable quantities to all interested persons at the county clerk's office, in each polling place and on the county's web site, if the county maintains a web site.

History: 1953 Comp., 3-10-14, enacted by Laws 1969, ch. 240, 209; 1971, ch. 317, 18; 1977, ch. 124, 4; 1985, ch. 207, 23; 2015, ch. 145, 59.



Section 1-10-11 - Sample ballots; penalty.

1-10-11. Sample ballots; penalty.

The county clerk shall provide at least four sample ballots for use in each precinct. Two of the sample ballots shall be displayed for public inspection on the outside of the polling place and two on the inside. The sample ballots shall be displayed throughout election day. It is a petty misdemeanor for any person to deface, alter, remove or in any way destroy the sample ballots displayed for public inspection at the polling place during the hours the election is being conducted.

History: 1953 Comp., 3-10-15, enacted by Laws 1969, ch. 240, 210; 1977, ch. 124, 5; 1981, ch. 143, 4; 2009, ch. 150, 14.



Section 1-10-12 - Paper ballots; general requirements.

1-10-12. Paper ballots; general requirements.

Paper ballots shall:

A. be numbered consecutively;

B. be uniform in size;

C. be printed on good quality white paper;

D. be printed in plain black type;

E. have the precinct numbers printed on each paper ballot; and

F. be in the form prescribed by the secretary of state.

History: 1953 Comp., 3-12-78, enacted by Laws 1977, ch. 222, 47; 1987, ch. 249, 39; 1991, ch. 105, 34; 1-12-44 NMSA 1978, recompiled and amended as 1-10-12 NMSA 1978 by Laws 2009, ch. 150, 10.



Section 1-10-13 - Paper ballots; write-in candidates.

1-10-13. Paper ballots; write-in candidates.

When a write-in candidate has been certified pursuant to the Election Code [Chapter 1 NMSA 1978], a space for entering the name of the write-in candidate shall be clearly designated by the use of the heading "Write-in Candidate" after the listing of other candidates for that office.

History: 1953 Comp., 3-12-81, enacted by Laws 1977, ch. 222, 50; 1-12-47 NMSA 1978, recompiled and amended as 1-10-13 NMSA 1978 by Laws 2009, ch. 150, 11.



Section 1-10-14 - Paper ballots; election supplies.

1-10-14. Paper ballots; election supplies.

The secretary of state shall provide for the procurement of paper ballot election supplies.

History: 1953 Comp., 3-12-83, enacted by Laws 1977, ch. 222, 52; 1-12-49 NMSA 1978, recompiled and amended as 1-10-14 NMSA 1978 by Laws 2009, ch. 150, 12.






Article 10A - Ballot Positioning



Article 11 - Notices, Preparation for Elections and Election Supplies

Section 1-11-1 - Notice of election; proclamation.

1-11-1. Notice of election; proclamation.

The county clerk shall, at least twelve days prior to any county or statewide election, give notice of the election by proclamation.

History: 1953 Comp., 3-11-1, enacted by Laws 1969, ch. 240, 211.



Section 1-11-2 - Contents of proclamation.

1-11-2. Contents of proclamation.

The proclamation shall:

A. give notice of the election;

B. set forth the purpose of the election;

C. list the offices to be filled;

D. list all properly certified candidates and their party affiliation for each of the offices to be filled;

E. list all properly certified candidates for judicial retention;

F. list all properly declared write-in candidates for each of the offices to be filled;

G. list the names of all precinct board members, the polling location and the precinct, if applicable, to which they are appointed; and

H. give the address or location of each polling place and alternate voting location where the election is to be held.

History: 1953 Comp., 3-11-2, enacted by Laws 1969, ch. 240, 212; 1991, ch. 105, 19; 2011, ch. 137, 73.



Section 1-11-3 - Proclamation; publication; posting.

1-11-3. Proclamation; publication; posting.

A. The proclamation shall be published at least once, not more than twelve nor less than seven days before election day.

B. The proclamation shall be published in a legal newspaper as defined by Section 14-11-2 NMSA 1978.

C. If no legal newspaper is published in the county, the proclamation shall be published in a legal newspaper of general circulation in the county.

D. A copy of the proclamation shall be posted in a public building.

E. The proclamation shall be printed in English and Spanish.

F. The proclamation shall be broadcast on a radio station in the appropriate Native American languages in those counties affected by the federal Voting Rights Act of 1965, as amended.

History: 1953 Comp., 3-11-3, enacted by Laws 1969, ch. 240, 213; 1977, ch. 124, 6; 1991, ch. 105, 20.



Section 1-11-4 - Proclamation; notice of errors and omissions.

1-11-4. Proclamation; notice of errors and omissions.

A. The county clerk may amend the proclamation between the time of its issuance and the day of election to provide for any corrections or to supply any omissions.

B. Upon petition of any voter that an error or omission has occurred in the proclamation, the district court may forthwith order the county clerk to correct the error or to supply the omission, or immediately show cause why the error should not be corrected or the omission should not be supplied.

History: 1953 Comp., 3-11-4, enacted by Laws 1969, ch. 240, 214.



Section 1-11-5 - Voting device; preparation; certification.

1-11-5. Voting device; preparation; certification.

Forty-two days before the election, the county clerk may begin to prepare, inspect, certify and seal electronic voting machines that are to be used in the election, and such preparation, inspection, certification and sealing shall continue until all machines are prepared, inspected, certified and sealed.

History: 1953 Comp., 3-11-6, enacted by Laws 1969, ch. 240, 215; 1981, ch. 137, 1; 1985, ch. 207, 24; 2011, ch. 137, 74.



Section 1-11-6 - Voting machines; manner of preparing.

1-11-6. Voting machines; manner of preparing.

When preparing, inspecting and sealing voting machines, the county clerk shall:

A. certify to the secretary of state and the county chair of each political party participating in the election the type and serial number of each voting machine intended to be used in each polling location, by precinct number, where applicable;

B. prepare, in the presence of those persons entitled to be present, the electronic voting machines for the election as follows:

(1) all public, candidate and question counters shall be set at zero;

(2) each such counter shall be tested for accuracy by casting votes upon it until it correctly registers each vote cast;

(3) each such counter shall be reset at zero and the voting machine shall be immediately sealed with a numbered metal seal so as to prevent operation of the machine or its registering counters without breaking the seal; and

(4) on the certificate for that voting machine there shall be recorded:

(a) the number on the seal; and

(b) the reading shown on the protective counter; and

C. seal and retain the logic and accuracy test printout, known as the internal audit trail, until it may be disposed of pursuant to Section 1-12-69 NMSA 1978.

History: 1953 Comp., 3-11-7, enacted by Laws 1969, ch. 240, 216; 1985, ch. 207, 25; 1989, ch. 392, 21; 2011, ch. 137, 75.



Section 1-11-6.1 - Electronic voting machines; testing.

1-11-6.1. Electronic voting machines; testing.

All programming of vote tabulating machines shall be tested under the supervision of the county clerk. The machines shall be programmed so that votes will be counted in accordance with the specifications for electronic voting machines.

History: 1978 Comp., 1-11-6.1, enacted by Laws 1985, ch. 207, 26; 1991, ch. 105, 21; 2011, ch. 137, 76.



Section 1-11-7 - Voting machine; certificate of preparation.

1-11-7. Voting machine; certificate of preparation.

Immediately after each electronic voting machine has been prepared for the election, the county clerk shall prepare a written certificate, which shall be filed in the county clerk's office. A copy of the certificate shall be posted on the voting machine, and one copy shall be forwarded to the secretary of state. The certificate shall show the serial number for the voting machine, whether or not the machine has all of its public counters set at zero and whether or not the machine has been tested by voting on each public counter to prove the counter is in perfect condition. The certificate shall also show the number of the seal that has sealed the machine and the number registered on the public counter.

History: 1953 Comp., 3-11-8, enacted by Laws 1969, ch. 240, 217; 1981, ch. 137, 2; 1985, ch. 207, 27; 2011, ch. 137, 77.



Section 1-11-8 - Voting machines; notice of sealing.

1-11-8. Voting machines; notice of sealing.

A. At least three days before preparing any type of voting machine for an election, the county clerk shall send notice to the county chair of each political party having a candidate on the ballot in the election. The notice shall state the times when and places where the voting machines will be prepared.

B. Party and organization representatives, election observers and candidates may be present at the preparation, inspection and sealing of the voting machines to ensure compliance with the Election Code.

History: 1953 Comp., 3-11-9, enacted by Laws 1969, ch. 240, 218; 1985, ch. 207, 28; 2011, ch. 137, 78.



Section 1-11-10 - Voting machines; objections to use.

1-11-10. Voting machines; objections to use.

Unless an objection to the use of a particular voting machine is filed in the district court within two days after it is prepared, inspected and sealed, the voting machine when certified to be correct by the county clerk shall be conclusively presumed to be properly prepared for the election. Any objection so filed shall specify the number of the voting machine objected to and the reason for the objection.

History: 1953 Comp., 3-11-11, enacted by Laws 1969, ch. 240, 220.



Section 1-11-11 - Election supplies; voting machines; delivery.

1-11-11. Election supplies; voting machines; delivery.

A. Voting machines shall be delivered to the assigned precinct polling place at least three days before the polls are required to be opened. The election supplies and the keys of voting machines shall be delivered to the presiding judge at least one hour before the polls are required to be opened.

B. The county clerk of any county shall certify to the secretary of state on forms provided by the secretary of state, that he has inspected each voting machine after delivery but before the date of the election and has found each machine to have been correctly labeled, that there has been no obvious external damage in delivery and that each machine has been delivered to the proper polling place in each precinct.

History: 1953 Comp., 3-11-12, enacted by Laws 1969, ch. 240, 221; 1977, ch. 222, 32; 1989, ch. 392, 22.



Section 1-11-13 - Index of voters.

1-11-13. Index of voters.

Upon the written request of a qualified political party, a candidate, an election-related organization or an election observer, the secretary of state shall send to the requester an index of all voters and their addresses, their party affiliation, their precinct, their voter history, their unique identifier and their early or absentee voting status in any election currently underway. Each index shall be certified by the secretary of state as being an accurate listing of all voters in each requested county. The written request shall specify whether the information is to be received electronically or on paper, the electronic or physical delivery address, the time period during which the information is to be received, the frequency of receiving the information and the method of payment.

History: 1953 Comp., 3-11-14, enacted by Laws 1969, ch. 240, 223; 2011, ch. 137, 79.



Section 1-11-14 - Tally sheets and statements of canvass; preparation.

1-11-14. Tally sheets and statements of canvass; preparation.

Prior to election day, the secretary of state shall cause to be printed in the tally sheets and statements of canvass, in the proper places and under the proper designations, the names of all candidates appearing on the official ballot. The secretary shall approve a county's use of computer-based tally sheets upon recommendation of the voting system certification committee if the county submits the software program to be used for tallying to the secretary of state at least ninety days prior to the election and the voting system certification committee determines that the program is acceptable for the proposed use.

History: 1953 Comp., 3-11-15, enacted by Laws 1969, ch. 240, 224; 1981, ch. 137, 3; 2003, ch. 226, 1; 2011, ch. 137, 80.



Section 1-11-15 - Signature rosters; checklist of registered voters; tally sheets; form.

1-11-15. Signature rosters; checklist of registered voters; tally sheets; form.

Signature rosters, checklists of registered voters and tally sheets shall be in the form prescribed by the secretary of state.

History: 1953 Comp., 3-11-17, enacted by Laws 1969, ch. 240, 226; 1977, ch. 222, 33; 1981, ch. 137, 4; 1985, ch. 207, 31; 1991, ch. 105, 23.



Section 1-11-16 - Signature roster certificates; checklist of registered voter's certificates; precinct board member's oath.

1-11-16. Signature roster certificates; checklist of registered voter's certificates; precinct board member's oath.

The secretary of state shall prescribe the form of the signature roster certificates, checklist of registered voter's certificates and the precinct board member's oath.

History: 1953 Comp., 3-11-19, enacted by Laws 1969, ch. 240, 228; 1971, ch. 317, 19; 1981, ch. 137, 5; 1985, ch. 207, 32; 1991, ch. 105, 24.



Section 1-11-18 - Election supplies.

1-11-18. Election supplies.

The secretary of state shall prescribe the types and number of election supplies to be used in the precincts.

History: 1953 Comp., 3-11-27.1, enacted by Laws 1977, ch. 222, 34.






Article 12 - Conduct of Elections

Section 1-12-1 - Conduct of election; opening and closing of polls.

1-12-1. Conduct of election; opening and closing of polls.

Polls shall be opened at 7:00 a.m. on the date required by law for the election and shall be closed at 7:00 p.m. on the same day.

History: 1953 Comp., 3-12-1, enacted by Laws 1969, ch. 240, 237; 1985, ch. 205, 1; 1987, ch. 226, 2.



Section 1-12-2 - Conduct of election; precinct board attendance.

1-12-2. Conduct of election; precinct board attendance.

Precinct board members, excepting those members scheduled to work only the second shift, shall present themselves at the polling place not later than 6:00 a.m. on the date required by law for the election.

History: 1953 Comp., 3-12-2, enacted by laws 1969, ch. 240, 238; 1977, ch. 222, 35; 1985, ch. 205, 2; 1999, ch. 236, 3.



Section 1-12-2.1 - Precinct board work shift option.

1-12-2.1. Precinct board work shift option.

A. The county clerk may choose to schedule precinct board members into two work shifts on election day and also may determine the length of each shift for each precinct board member so long as the first shift begins at least one hour before the polls open.

B. If the county clerk chooses to schedule precinct board members in shifts, the presiding judge on each precinct board shall be scheduled to work both shifts that day.

C. The county clerk shall notify the secretary of state of all precincts that will be following a two-shift schedule when the county clerk submits the list of precinct board appointments in accordance with Section 1-2-14 NMSA 1978.

History: Laws 1999, ch. 236, 1; 2011, ch. 137, 81.



Section 1-12-3 - Conduct of election; precinct board duties.

1-12-3. Conduct of election; precinct board duties.

The secretary of state shall prescribe the duties of the precinct board, including duties that, during the conduct of the election, the presiding judge may reassign between judges and election clerks. Copies of such duties shall be furnished to each county clerk, and the clerk shall distribute them to each precinct.

History: 1953 Comp., 3-12-3.1, enacted by Laws 1977, ch. 222, 36; 2011, ch. 137, 82.



Section 1-12-4 - Conduct of election; maintenance of order.

1-12-4. Conduct of election; maintenance of order.

A. The presiding judge and the election judges shall maintain order within the polling place.

B. Crowding or confusion shall not be permitted in the polling place.

C. Admittance of voters to the polling place shall be controlled and limited to prevent crowding or rushing the precinct board in the performance of its duties.

D. The presiding judge or any election judge may call upon any peace officer to assist in the maintenance of order in the polling place. When so requested, the peace officer shall render assistance.

E. The presiding judge or any election judge may designate any peace officer to assist in the conduct of the election by standing outside the polling place entrance and controlling the admission of voters to the polling place.

History: 1953 Comp., 3-12-7, enacted by Laws 1969, ch. 240, 243; 1981, ch. 149, 1.



Section 1-12-4.1 - Conduct of elections; suspension of certain voter identification requirements.

1-12-4.1. Conduct of elections; suspension of certain voter identification requirements.

If on election day the amount of time voters must spend in line before being able to vote in the precinct exceeds forty-five minutes, the presiding judge of the precinct shall suspend all physical forms of voter identification requirements other than those mandated by federal law; provided, however, that at the request of two or more precinct board members of different political parties, a voter shall still present the required physical form of identification, and in the case of a voter who does not provide the required name, birth year and unique identifier, the voter shall still be required to present the required physical form of identification.

History: Laws 2005, ch. 270, 59.



Section 1-12-5 - Conduct of election; state police; other peace officers.

1-12-5. Conduct of election; state police; other peace officers.

A. Any member of the state police or other peace officer may enter a polling place upon request for the purpose of observing the conduct of the election.

B. No member of the state police or other peace officer shall interfere in any way with a member of the precinct board, a voter or the conduct of the election, except to assist in maintaining order and orderly control of access when requested by the presiding judge or an election judge.

C. Any member of the state police or other peace officer violating Subsection B of this section is guilty of a petty misdemeanor and in addition to any other penalty provided by law shall be subject to dismissal and is ineligible for reinstatement.

History: 1953 Comp., 3-12-8, enacted by Laws 1969, ch. 240, 244; 1981, ch. 149, 2.



Section 1-12-6 - Conduct of election; memoranda of actions or omissions.

1-12-6. Conduct of election; memoranda of actions or omissions.

Any member of the precinct board may in the polling place make written memoranda and preserve them for future reference. The memoranda may concern any action or omission on the part of any person charged with a duty under the Election Code [Chapter 1 NMSA 1978].

History: 1953 Comp., 3-12-9, enacted by Laws 1969, ch. 240, 245.



Section 1-12-7 - Conduct of election; persons not permitted to vote.

1-12-7. Conduct of election; persons not permitted to vote.

A. A person shall not vote in a primary, general or statewide special election unless he is a voter of the county in which he offers to vote. A valid original certificate of registration in the county register is prima facie evidence of being a voter in the precinct.

B. A person whose major party affiliation is not designated on his original certificate of registration shall not vote in a primary election.

C. A person at a primary election shall not be permitted to vote for the candidate of any party other than the party designated on his current certificate of registration.

History: 1953 Comp., 3-12-10, enacted by Laws 1969, ch. 240, 246; 1987, ch. 249, 25; 1991, ch. 105, 25; 1993, ch. 314, 54; 1993, ch. 316, 54; 1999, ch. 267, 31; 2003, ch. 356, 29.



Section 1-12-7.1 - Voter lists; signature rosters; checklist of voters; use during election.

1-12-7.1. Voter lists; signature rosters; checklist of voters; use during election.

A. At each election day polling location, other than a consolidated precinct where any voter in the county may vote, the precinct board shall post securely at or near the entrance of the polling place one copy of an alphabetical list of voters and a map of the precincts represented in that polling place for use of the voters prior to voting. The posted copy shall not contain a listing of voter addresses, years, months or days of birth or social security numbers.

B. At each polling location where physical rosters are used, the presiding judge of the precinct board shall assign one judge or election clerk of the board to be in charge of one copy of the checklist of voters, which shall be used to confirm the registration and voting of each person offering to vote.

C. The presiding judge of the precinct board shall assign one judge or election clerk to be in charge of the signature roster.

D. The judge or election clerk assigned to confirm registration shall determine that each person offering to vote is registered and, in the case of a primary election, that the voter is registered in a party designated on the primary election ballot. If the person's registration is confirmed and the voter provides the required voter identification, the judge or election clerk shall announce to the judges or election clerks the list number and the name of the voter as shown on the checklist of voters. If the voter does not provide the required voter identification, the voter shall be allowed to vote on a provisional paper ballot and shall provide the required voter identification to the county clerk's office before 5:00 p.m. on the second day following the election, or to the precinct board before the polls close, or the voter's provisional ballot shall not be qualified. If the required voter identification is provided, the voter's provisional paper ballot shall be qualified and the voter shall not vote on any other type of ballot.

E. The judge or election clerk shall locate the name on the signature roster and shall require the voter to sign the voter's usual signature or, if unable to write, to make the voter's mark opposite the voter's printed name. If the voter makes the voter's mark, it shall be witnessed by one of the judges or election clerks of the precinct board.

F. If the signature roster indicates that the voter is required to present a physical form of identification before voting, the judge or election clerk shall ask the voter for the required physical form of identification. If the voter does not provide the required identification, the voter shall be allowed to vote on a provisional paper ballot; provided, however, that if the voter brings the required physical form of identification to the polling place after casting a provisional paper ballot, that ballot shall be qualified.

G. The judge or election clerk shall follow the procedures provided for in Sections 1-12-7.2 and 1-12-8 NMSA 1978 if a person whose name does not appear on the signature roster requests to vote or a person is required to vote on a provisional paper ballot.

H. A voter shall not be permitted to vote until the voter has properly signed the voter's usual signature or made the voter's mark in the signature roster.

History: 1953 Comp., 3-5-11, enacted by Laws 1969, ch. 240, 112; 1975, ch. 255, 68; 1977, ch. 222, 10; 1987, ch. 327, 4; 1995, ch. 166, 3; 2003, ch. 356, 15; 1978 Comp., 1-5-10, recompiled as 1-12-7.1 by Laws 2005, ch. 270, 63; 2008, ch. 59, 8; 2011, ch. 137, 83; 2015, ch. 145, 60.



Section 1-12-7.2 - Voter whose name is not on list or roster.

1-12-7.2. Voter whose name is not on list or roster.

A. A voter whose name does not appear on the voter list and signature roster for the precinct in which the voter offers to vote shall be permitted to vote in the precinct pursuant to the federal National Voter Registration Act of 1993 and Section 1-12-8 NMSA 1978.

B. The judges or election clerks in charge of the signature rosters shall add the voter's name and address in ink to the signature roster on the line immediately following the last entered voter's name and, the voter shall be allowed to sign an affidavit of eligibility and cast a provisional paper ballot, provided the voter has first signed or marked both the signature roster and checklist of registered voters.

C. The provisional paper ballot tracking number for the voter shall be entered on the affidavit of eligibility, the signature roster and the checklist of registered voters.

D. In a primary election, a voter shall not be permitted to vote for a candidate of a party different from the party designation shown on the voter's certificate of registration. Upon making that determination, the county clerk shall transmit the ballot to the county canvassing board to be tallied and included in the canvass of that county for the appropriate precinct.

History: 1953 Comp., 3-5-13, enacted by Laws 1969, ch. 240, 114; 1975, ch. 255, 69; 1993, ch. 314, 37; 1993, ch. 316, 37; 2001, ch. 146, 4; 2003, ch. 356, 16; recompiled as 1-12-7.2 NMSA 1978 by Laws 2005, ch. 270, 78; 2011, ch. 137, 84.



Section 1-12-7.3 - Signature rosters and checklists of voters; contents.

1-12-7.3. Signature rosters and checklists of voters; contents.

A. The signature roster and checklist of voters for any precinct shall contain for each voter, as shown in the county register, the voter's:

(1) name;

(2) gender;

(3) place of residence;

(4) year of birth;

(5) party affiliation, if any; and

(6) precinct of residence.

B. In addition, the names on each signature roster and checklist of voters shall be numbered consecutively beginning with the number "1".

C. On each page of each signature roster and each checklist of voters there shall be printed the page number and the date and name of the election for which they are to be used.

History: 1953 Comp., 3-5-7, enacted by Laws 1969, ch. 240, 109; 1975, ch. 255, 66; 1985, ch. 77, 2; 1993, ch. 363, 2; 2005, ch. 270, 27; 2008, ch. 59, 3; 1978 Comp., 1-5-7 recompiled as 1-12-7.3 by Laws 2011, ch. 137, 109.



Section 1-12-7.4 - Signature roster; checklist of voters; voter list; number; distribution.

1-12-7.4. Signature roster; checklist of voters; voter list; number; distribution.

A. The county clerk shall prepare and certify the accuracy of one signature roster and one checklist of voters for each precinct. The county clerk shall deliver such roster and checklist to each precinct board. The voter shall sign the signature roster before receiving a ballot. The precinct board member shall mark the checklist of voters to verify the voters on the list who have voted.

B. The county clerk shall prepare an alphabetical listing of voters in each precinct, which will be delivered to each precinct board and posted inside the polling place for public use.

C. After the polls have closed, the presiding judge shall deliver the signed signature roster to the county clerk and mail the checklist of voters to the secretary of state.

History: 1953 Comp., 3-5-8, enacted by Laws 1969, ch. 240, 110; 1975, ch. 255, 67; 1977, ch. 222, 9; 1987, ch. 249, 15; 1987, ch. 327, 3; 1993, ch. 314, 36; 1993, ch. 316, 36; 1995, ch. 166, 2; 2005, ch. 270, 28; 2007, ch. 337, 8; 2008, ch. 59, 4; 1978 Comp., 1-5-8 recompiled as 1-12-7.4 by Laws 2011, ch. 137, 109.



Section 1-12-8 - Conduct of election; provisional voting.

1-12-8. Conduct of election; provisional voting.

A. A person shall be permitted to vote on a provisional paper ballot even though the person's original certificate of registration cannot be found in the county register or even if the person's name does not appear on the signature roster, provided:

(1) the person's residence is within the boundaries of the county in which the person offers to vote;

(2) the person's name is not on the list of persons submitting absentee ballots; and

(3) the person executes a statement swearing or affirming to the best of the person's knowledge that the person is a qualified elector, is currently registered and eligible to vote in that county and has not cast a ballot or voted in that election.

B. A voter shall vote on a provisional paper ballot if the voter:

(1) has not previously voted in a general election in New Mexico or has been purged from the voter list;

(2) registered to vote by mail;

(3) did not submit the physical form of the required voter identification with the certificate of registration form; and

(4) does not present to the election judge a physical form of the required voter identification.

C. A voter shall vote on a provisional paper ballot in accordance with the provisions of Section 1-12-7.1 NMSA 1978 if the voter does not provide the required voter identification to the election judge.

D. A judge or election clerk shall have the voter sign the signature roster and issue the voter a provisional paper ballot, an outer envelope and an official inner envelope. The voter shall vote on the provisional paper ballot in secrecy and, when done, place the ballot in the official inner envelope and place the official inner envelope in the outer envelope and return it to the judge or election clerk. The judge or election clerk shall ensure that the required information is completed on the outer envelope, have the voter sign it in the appropriate place and place it in an envelope designated for provisional paper ballots.

E. Knowingly executing a false statement constitutes perjury as provided in the Criminal Code [Chapter 30 NMSA 1978], and voting on the basis of such falsely executed statement constitutes fraudulent voting.

History: 1953 Comp., 3-12-11, enacted by Laws 1969, ch. 240, 247; 1971, ch. 317, 20; 1977, ch. 222, 37; 1979, ch. 24, 10; 1987, ch. 249, 26; 1993, ch. 314, 55; 1993, ch. 316, 55; 1995, ch. 198, 14; 2003, ch. 356, 30; 2005, ch. 270, 64; 2011, ch. 137, 85.



Section 1-12-8.1 - Conduct of election; use of voter's receipt of certificate of registration; procedures.

1-12-8.1. Conduct of election; use of voter's receipt of certificate of registration; procedures.

If a voter whose name is not in the signature roster presents the voter's receipt of the voter's certificate of registration, the voter shall be allowed to vote on a provisional paper ballot in the proper precinct in accordance with the provisions of Section 1-12-7.1 NMSA 1978. The judge or election clerk shall inform the voter that the voter will be notified by the county clerk to provide a copy of the receipt of the certificate of registration to the county clerk if the original certificate is not located. A note shall be entered on the signature roster indicating that the voter's certificate of registration should be checked by the county clerk. For the purposes of investigation or prosecution, the county clerk shall provide the district attorney and the secretary of state with the person's name and address and the corresponding receipt number of the person's certificate of registration for each person whose certificate of registration is not located.

History: Laws 2005, ch. 270, 62; 2007, ch. 336, 15; 2011, ch. 137, 86.



Section 1-12-8.2 - Conduct of election; election day delivery of absentee ballot by voter; procedures.

1-12-8.2. Conduct of election; election day delivery of absentee ballot by voter; procedures.

A. A voter who requested and received an absentee ballot shall be allowed to deliver the official mailing envelope containing the voter's absentee ballot on election day to any polling location in the county in which the voter is registered if the voter presents the official mailing envelope to the presiding judge before the polls close on election day.

B. The judge shall note that the voter delivered the absentee ballot in person on election day. The official mailing envelope shall not be opened but shall be placed in an envelope provided for delivery to the county clerk. The precinct board shall deliver the unopened official mailing envelopes to the county clerk before midnight on election day.

C. If the unopened official mailing envelope is received by the county clerk from a precinct board before the absent voter precinct board has adjourned, it shall be logged and transmitted to the absent voter precinct board to be tallied immediately. If the unopened mailing envelope is received by the county clerk from a precinct board after the absent voter precinct board has adjourned, it shall be logged and transmitted to the county canvassing board to be tallied and included in the canvass of that county for the appropriate precinct.

History: Laws 2005, ch. 270, 60; 2007, ch. 336, 16; 2011, ch. 137, 87.



Section 1-12-9 - Recompiled.

1-12-9. Recompiled.



Section 1-12-9.1 - Recompiled.

1-12-9.1. Recompiled.



Section 1-12-10 - Conduct of election; voter's name, address, signature.

1-12-10. Conduct of election; voter's name, address, signature.

A. A voter at the polls shall announce the voter's name and address in an audible tone of voice. When a judge or election clerk finds the voter's name in the signature roster, the judge or election clerk shall in like manner repeat the name of the voter. The judge or election clerk shall then ask the voter to provide the required voter identification. The voter shall then sign the voter's name or make the voter's mark on the signature line in the copy of the signature roster to be returned to the county clerk. Upon the voter's name or mark being written in the signature roster, a challenge may be interposed as provided in the Election Code [Chapter 1 NMSA 1978].

B. If a voter fails to provide the required voter identification, the voter shall be allowed to vote on a provisional paper ballot.

History: 1953 Comp., 3-12-13, enacted by Laws 1969, ch. 240, 249; 1987, ch. 249, 27; 1991, ch. 105, 26; 2005, ch. 270, 65; 2011, ch. 137, 88.



Section 1-12-10.1 - Conduct of elections; voting information.

1-12-10.1. Conduct of elections; voting information.

A. The secretary of state shall provide voting information, which the county clerks shall display, in accordance with the federal Help America Vote Act of 2002, in each polling place and in each county clerk's office and at any location where voting is taking place.

B. The county clerk shall ensure that in each polling place there is posted the phone numbers of the county clerk and the secretary of state.

History: Laws 2003, ch. 356, 2; 2005, ch. 270, 66; 2015, ch. 145, 61.



Section 1-12-12 - Conduct of election; eligibility for assistance.

1-12-12. Conduct of election; eligibility for assistance.

A voter may request assistance in voting only if the voter:

A. is blind;

B. is physically disabled;

C. is unable to read or write;

D. is a member of a language minority who has an inability to read well enough to exercise the elective franchise; or

E. requires assistance in operating the voting system.

History: 1953 Comp., 3-12-29, enacted by Laws 1969, ch. 240, 265; 1977, ch. 124, 8; 2005, ch. 270, 67.



Section 1-12-13 - Conduct of election; aid or assistance to voter in marking ballot.

1-12-13. Conduct of election; aid or assistance to voter in marking ballot.

A. When a voter who is eligible for assistance pursuant to Section 1-12-12 NMSA 1978 requires assistance in marking a ballot or using the voting system, the voter shall announce this fact before receiving the ballot or using the voting system.

B. The voter's request for assistance shall be noted by the voter's name in the signature roster and initialed by the presiding judge.

C. After noting the request for assistance in the signature roster, the voter shall be permitted assistance in marking the ballot or using the voting system as provided in Section 1-12-15 NMSA 1978.

D. Any person who swears falsely in order to secure assistance is guilty of a misdemeanor.

History: 1953 Comp., 3-12-30, enacted by Laws 1969, ch. 240, 266; 1987, ch. 249, 28; 1989, ch. 259, 1; 2007, ch. 337, 13; 2015, ch. 145, 62.



Section 1-12-15 - Conduct of election; persons who may assist voter.

1-12-15. Conduct of election; persons who may assist voter.

A. In any election, if a voter who has requested assistance in marking the ballot is blind, has a physical disability, has an inability to read or write or is a member of a language minority who has requested assistance pursuant to Subsection D of Section 1-12-12 NMSA 1978, the voter may be accompanied into the voting booth only by a person of the voter's own choice other than the voter's employer or an agent of that employer, an officer or agent of the voter's union or a candidate whose name appears on the ballot in this election.

B. The name of the person providing assistance to a voter pursuant to this section shall be recorded on the signature roster.

C. A person who provides assistance to a voter when the person knows the voter does not require assistance pursuant to Section 1-12-12 NMSA 1978 is guilty of a misdemeanor.

History: 1953 Comp., 3-12-31, enacted by Laws 1969, ch. 240, 267; 1977, ch. 124, 10; 1979, ch. 139, 1; 1981, ch. 149, 3; 1983, ch. 232, 14; 1987, ch. 249, 29; 1989, ch. 259, 2; 2005, ch. 270, 68; 2015, ch. 145, 63.



Section 1-12-16 - Conduct of election; type of assistance.

1-12-16. Conduct of election; type of assistance.

Persons providing assistance to a voter may assist the voter in reading and marking the ballot or using the voting system.

History: 1953 Comp., 3-12-32, enacted by Laws 1969, ch. 240, 268; 2007, ch. 337, 14.



Section 1-12-18 - Conduct of election; disclosure of vote.

1-12-18. Conduct of election; disclosure of vote.

An election official, a member of the precinct board, a watcher or a challenger shall not disclose the name of any candidate for whom any voter has voted.

History: 1953 Comp., 3-12-34, enacted by Laws 1969, ch. 240, 270; 2009, ch. 251, 12.



Section 1-12-19.1 - General elections; special elections; write-in candidates.

1-12-19.1. General elections; special elections; write-in candidates.

A. A person desiring to be a write-in candidate in a general election shall file with the proper filing officer between 9:00 a.m. and 5:00 p.m. on the twenty-third day after the primary election a declaration of intent to be a write-in candidate. A person desiring to be a write-in candidate in a special election for United States representative or a statewide special election shall file with the proper filing officer between 9:00 a.m. and 5:00 p.m. on the sixty-third day immediately preceding the election a declaration of intent to be a write-in candidate.

B. The form of the declaration of intent shall be prescribed by the secretary of state and shall contain a sworn statement by the candidate that the candidate is qualified to be a candidate for and to hold the office for which the candidate is filing.

C. At the time of filing the declaration of intent to be a write-in candidate, the write-in candidate shall be considered a candidate for all purposes and provisions relating to candidates in the Election Code, including the obligation to report under the Campaign Reporting Act [1-19-25 to 1-19-36 NMSA 1978], except that the candidate shall not be entitled to have the candidate's name printed on the ballot.

D. The secretary of state shall, not more than ten days after the filing date, certify the names of the declared write-in candidates to the county clerks of every county affected by such candidacy.

E. No person shall be a write-in candidate in the general election who was a candidate in the primary election immediately prior to the general election. A write-in candidate for governor or lieutenant governor in the general election shall have a companion write-in candidate, and they shall be candidates to be elected jointly by the casting by a voter of a single vote applicable to both offices.

F. A vote for a write-in candidate shall be counted and canvassed only if:

(1) the name written in is the name of a declared write-in candidate and shows two initials and last name; first name, middle initial or name and last name; first and last name; or the full name as it appears on the declaration of intent to be a write-in candidate and misspellings of the above combinations that can be reasonably determined by a majority of the members of the precinct board to identify a declared write-in candidate; and

(2) the name is written in the proper office on the proper line provided on the ballot for write-in votes for the office for which the candidate has filed a declaration of intent and the voter has followed the directions for casting a vote for the write-in candidate.

G. No unopposed write-in candidate shall have an election certified unless the candidate receives at least the number of write-in votes equal to two percent of the total vote in the state, district or county in which the candidate seeks election that were cast for governor in the last preceding general election in which a governor was elected.

H. A write-in vote shall be cast by writing in the name. As used in this section, "write-in" does not include the imprinting of any name by rubber stamp or similar device or the use of preprinted stickers or labels.

History: 1978 Comp., 1-12-19.1, enacted by Laws 1981, ch. 156, 2; 1983, ch. 232, 15; 1991, ch. 105, 27; 2005, ch. 270, 69; 2009, ch. 150, 15; 2011, ch. 137, 89; 2014, ch. 40, 9; 2014, ch. 81, 9.



Section 1-12-20 - Conduct of election; interposing challenges.

1-12-20. Conduct of election; interposing challenges.

A challenge may be interposed by a member of the precinct board or by a party challenger for the following reasons:

A. the person offering to vote is not registered to vote;

B. the person offering to vote is listed among those persons to whom an absentee ballot was mailed;

C. the person offering to vote has already cast a ballot in that election;

D. the person offering to vote is improperly registered because the person is not a qualified elector; or

E. in the case of a primary election, the person desiring to vote is not affiliated with a political party represented on the ballot.

History: 1953 Comp., 3-12-37, enacted by Laws 1969, ch. 240, 273; 1987, ch. 249, 31; 2011, ch. 137, 90.



Section 1-12-21 - Conduct of election; challenges; entries.

1-12-21. Conduct of election; challenges; entries.

When a challenge is interposed, the judges or election clerks shall enter the word "CHALLENGED" under the notation headings in the signature rosters, along with the reason for the challenge, the time the challenge was made and the name and title of the person interposing the challenge.

History: 1953 Comp., 3-12-38, enacted by Laws 1969, ch. 240, 274; 1987, ch. 249, 32; 2011, ch. 137, 91.



Section 1-12-22 - Conduct of election; challenges; disposition.

1-12-22. Conduct of election; challenges; disposition.

Challenges shall be handled as follows:

A. if the challenge is unanimously affirmed by the presiding judge and the two election judges, the person shall be furnished a provisional paper ballot. The election clerks shall enter such voter's name in the checklist of registered voters, and the voter shall sign the voter's name in the signature roster. The word "Affirmed" shall be written opposite such voter's name under the challenge notation in the signature roster and checklist of registered voters, together with the number of the ballot so furnished; or

B. if the challenge is not unanimously affirmed by the presiding judge and the two election judges, the voter shall be allowed to vote, and the election clerks shall enter the words "Not Affirmed" under the challenge notation after the voter's name in the signature roster and the checklist of registered voters.

History: 1953 Comp., 3-12-39, enacted by Laws 1969, ch. 240, 275; 1987, ch. 249, 33; 1991, ch. 105, 28; 2011, ch. 137, 92.



Section 1-12-23 - Conduct of election; voting machines; instructions.

1-12-23. Conduct of election; voting machines; instructions.

Before each voter receives a ballot, a member of the precinct board shall, so far as possible, instruct the voter on the voting process and call the voter's attention to the posted sample ballot. If any voter asks for further information before completing the voting process, the judges or election clerks shall provide appropriate information and assist the voter with the voting process.

History: 1953 Comp., 3-12-41, enacted by Laws 1969, ch. 240, 277; 1981, ch. 149, 4; 2011, ch. 137, 93.



Section 1-12-25.1 - Procedures for voting on electronic vote tabulator systems.

1-12-25.1. Procedures for voting on electronic vote tabulator systems.

A voter using an electronic vote tabulator system to vote shall:

A. receive a ballot issued by the precinct board;

B. take the ballot to a voting booth and, with the writing utensil provided, mark it in accordance with the instructions for that ballot type; and

C. feed the ballot into the electronic vote tabulator to record the vote.

History: 1978 Comp., 1-12-25.1, enacted by Laws 1991, ch. 105, 30; 2009, ch. 150, 16.



Section 1-12-25.2 - Conduct of election; provisional voting; information to voter; status of voter's ballot.

1-12-25.2. Conduct of election; provisional voting; information to voter; status of voter's ballot.

A. If a voter is required to vote on a provisional paper ballot, the presiding judge or election judge shall give the voter written instructions on how the voter may determine whether the vote was counted and, if the vote was not counted, the reason it was not counted.

B. The secretary of state shall provide a free access system, such as a toll-free telephone number or internet website, that a voter who casts a provisional paper ballot may access to ascertain whether the voter's ballot was counted and, if the vote was not counted, the reason it was not counted and how to appeal the decision pursuant to rules issued by the secretary of state. Access to information about an individual voter's provisional paper ballot through the free access system is restricted to the voter who cast the ballot.

C. Beginning with the closing of the polls on election day through the tenth day following the election, the county clerk shall notify by mail each person whose provisional paper ballot was not counted of the reason the ballot was not counted. The voter shall have until the Friday prior to the meeting of the state canvassing board to appeal to the county clerk a decision to reject the voter's ballot.

History: Laws 2003, ch. 356, 3; 2005, ch. 270, 70; 2007, ch. 336, 17; 2011, ch. 137, 94; 2017, ch. 101, 15.



Section 1-12-25.3 - Provisional paper ballots; required information.

1-12-25.3. Provisional paper ballots; required information.

A. At a minimum, the following information shall be printed on the outer envelope for a provisional paper ballot:

(1) the name and signature of the voter;

(2) the voter's registered address, both present and former if applicable;

(3) the voter's date of birth;

(4) the reason for using the ballot;

(5) the precinct and the polling place at which the voter has voted; and

(6) sufficient space to list the disposition of the ballot after review by the county clerk.

B. A provisional paper ballot shall not be rejected for lack of the information required by this section and shall be qualified as long as the voter provides a valid signature and sufficient information for the clerk to determine the voter is a qualified elector.

History: Laws 2003, ch. 356, 6; 2005, ch. 270, 71; 2008, ch. 59, 9.



Section 1-12-25.4 - Provisional paper ballots; disposition.

1-12-25.4. Provisional paper ballots; disposition.

A. Upon closing of the polls, provisional paper ballots shall be delivered to the county clerk, who shall determine if the ballots will be counted prior to certification of the election.

B. A provisional paper ballot shall not be counted if the registered voter did not sign either the signature roster or the ballot's envelope.

C. If there is no record of the voter ever having been registered in the county, the voter shall be offered the opportunity to register and the provisional paper ballot shall not be counted.

D. If the voter was registered in the county, the registration was later canceled and the county clerk determines that the cancellation was in error, or that the voter's name should not have been placed on the list of voters whose registrations were to be canceled, the voter's registration shall be immediately restored and the provisional paper ballot counted.

E. If the county clerk determines that the cancellation was not in error, the voter shall be offered the opportunity to register at the voter's correct address, and the provisional paper ballot shall not be counted.

F. If the voter is a registered voter in the county, but has voted on a provisional paper ballot at a polling place other than the voter's designated polling place, the county canvassing board shall ensure that only those votes for the positions or measures for which the voter was eligible to vote are counted.

G. If the county clerk finds that the voter who voted on a provisional paper ballot at the polls has also voted an absentee ballot in that election, the provisional paper ballot shall not be counted.

H. The county canvassing board shall prepare a tally displaying the number of provisional paper ballots received, the number found valid and counted, the number rejected and not counted and the reason for not counting the ballots as part of the canvassing process and forward it to the secretary of state immediately upon certification of the election.

I. The secretary of state shall issue rules to ensure securing the secrecy of the provisional paper ballots, especially during canvassing, reviewing or recounting, and protecting against fraud in the voting process.

History: Laws 2003, ch. 356, 7; 2005, ch. 270, 72; 2015, ch. 145, 64.



Section 1-12-26 - Conduct of election; closing polls.

1-12-26. Conduct of election; closing polls.

When the polls are closed, the precinct board shall proclaim that fact aloud at the place of election. After the proclamation no voter shall cast a vote. However, if at the hour of closing there are other voters in the polling place, or in line at the door, who are qualified to vote and have not been able to do so since appearing, the polls shall be kept open a sufficient time to enable them to vote. In the instructions to the precinct board the secretary of state shall specify procedures whereby the precinct board shall determine the identity of the last person in line at the time the polls closed.

History: 1953 Comp., 3-12-45, enacted by Laws 1969, ch. 240, 281; 1977, ch. 222, 39.



Section 1-12-27 - Conduct of election; arrival of voter after closing time.

1-12-27. Conduct of election; arrival of voter after closing time.

Any person who arrives at the polling place after the time provided for closing the polls is not entitled to vote, even though the polls are open when he arrives.

History: 1953 Comp., 3-12-46, enacted by Laws 1969, ch. 240, 282.



Section 1-12-27.1 - Conduct of election; provisional paper ballots; use when polling hours extended; disposition.

1-12-27.1. Conduct of election; provisional paper ballots; use when polling hours extended; disposition.

A. If polling hours are extended by court order or any other order pursuant to a state law in effect at least ten days before the date of that election, during the extended hours, a voter shall vote only on a provisional paper ballot.

B. A provisional paper ballot cast pursuant to this section shall be separated and held apart from provisional paper ballots cast by those not affected by the order. The ballot shall be counted if:

(1) there is no legal challenge to the order extending polling hours within ten days of the election; or

(2) a legal challenge to the order extending polling hours is not sustained.

History: Laws 2003, ch. 356, 4.



Section 1-12-28 - Conduct of election; election certificate.

1-12-28. Conduct of election; election certificate.

Immediately upon the closing of the polls, the precinct board shall complete and sign a certificate which shall state: "We certify the ............ election complete with the voting of voting machine number ............ by voter number ............ on the signature roster."

History: 1953 Comp., 3-12-47, enacted by Laws 1969, ch. 240, 283; 1981, ch. 149, 5; 1987, ch. 249, 35.



Section 1-12-29 - Conduct of election; counting and tallying; who may be present.

1-12-29. Conduct of election; counting and tallying; who may be present.

Only the members of the precinct board, candidates or their representatives, representatives of the news media and lawfully appointed challengers and watchers may be present while the votes are being counted and tallied. Only members of the precinct board shall handle ballots, signature rosters or tally sheets or take part in the counting and tallying.

History: 1953 Comp., 3-12-51, enacted by Laws 1969, ch. 240, 287; 1987, ch. 249, 36.



Section 1-12-29.1 - Qualifying provisional, absentee and other paper ballots.

1-12-29.1. Qualifying provisional, absentee and other paper ballots.

A. The secretary of state shall issue rules to create a uniform process and set of criteria for deciding if provisional, absentee and other paper ballots shall be counted.

B. When qualifying provisional, absentee and other paper ballots, middle initials, suffixes and addresses shall not be dispositive as to whether that person's ballot is qualified and counted in the vote totals, provided that the county clerk can otherwise verify the person is a voter based on the information provided on the outer envelope of the paper ballot or affidavit.

History: Laws 2005, ch. 270, 61.



Section 1-12-30 - Conduct of election; disposition of signature roster, checklist of registered voters and machine-printed return reporting unofficial returns.

1-12-30. Conduct of election; disposition of signature roster, checklist of registered voters and machine-printed return reporting unofficial returns.

A. After all certificates have been executed, the presiding judge and the two election judges shall place the checklist of registered voters voting and one copy of the machine-printed returns in the stamped, addressed envelope provided for that purpose and immediately mail it to the secretary of state.

B. The signature roster, the machine-printed returns and the removable media storage device shall be returned to the county clerk. The signature roster, the machine-printed returns and the removable media storage device shall not be placed in the ballot box.

C. Signature rosters and machine-printed returns in the custody of the county clerk may be destroyed only pursuant to Section 1-12-69 NMSA 1978.

D. The county clerk shall report the unofficial total returns for the county to the secretary of state within ten hours after the polls close.

History: 1953 Comp., 3-12-53, enacted by Laws 1969, ch. 240, 289; 1977, ch. 222, 40; 1987, ch. 327, 15; 1991, ch. 105, 31; 2011, ch. 137, 95.



Section 1-12-30.1 - Voter lists; signature rosters; disposition after the polls close.

1-12-30.1. Voter lists; signature rosters; disposition after the polls close.

A. After the polls are closed, the signature roster shall be properly certified by the precinct board and returned to the county clerk with the election returns destined for the county clerk. The precinct voter list marked for the secretary of state shall be returned to the secretary of state with the election returns destined for the secretary of state.

B. The signed and certified signature rosters used in any election shall be considered a part of the election returns and treated accordingly. They shall be preserved and finally disposed of in the same manner as provided in the Election Code [Chapter 1 NMSA 1978] and 42 U.S.C. 1974.

C. Whoever willfully destroys, defaces, alters without authorization or improperly disposes of signature rosters used in an election is guilty of a fourth degree felony.

History: 1953 Comp., 3-5-12, enacted by Laws 1969, ch. 240, 113; 1987, ch. 327, 5; amended and recompiled as 1-12-30.1 NMSA 1978 by Laws 2005, ch. 270, 73.



Section 1-12-31 - Conduct of election; disposition of ballot boxes and other election materials.

1-12-31. Conduct of election; disposition of ballot boxes and other election materials.

A. The following election returns and materials shall not be placed in the ballot box and shall be returned immediately to the county clerk along with the locked ballot box:

(1) one ballot box key in an envelope addressed to the county clerk;

(2) one signature roster;

(3) one tally sheet; and

(4) all unused election supplies not destroyed pursuant to the Election Code.

B. The removable media storage device shall not be placed in the ballot box and shall be returned immediately to the county clerk either by messenger or along with the locked ballot box.

C. The election judge of the party different from that of the presiding judge shall place the other ballot box key in the envelope addressed to the district court and immediately mail it to the district court.

History: 1953 Comp., 3-12-55, enacted by Laws 1969, ch. 240, 291; 1977, ch. 222, 41; 1987, ch. 249, 37; 1987, ch. 327, 16; 1991, ch. 105, 32; 2009, ch. 150, 17; 2011, ch. 137, 96; 2015, ch. 145, 65.



Section 1-12-32 - Conduct of election; return of ballot boxes and election materials.

1-12-32. Conduct of election; return of ballot boxes and election materials.

A. Unless the ballot box, election returns and materials are delivered to the county clerk within twenty-four hours after the polls are closed, the vote in the precinct shall not be canvassed or made a part of the final election results except upon order of the district court after finding that the delay in the delivery of materials was due to forces beyond the control of the precinct board.

B. In precincts not more than thirty-five miles distant from the county clerk's office, the delivery of the ballot box and election returns and materials shall be made by the presiding judge in person.

C. In precincts more than thirty-five miles distant from the county clerk's office, the delivery of the ballot box, election returns and materials may be made by special messenger selected by the presiding judge and the election judges.

History: 1953 Comp., 3-12-56, enacted by Laws 1969, ch. 240, 292; 1987, ch. 249, 38.



Section 1-12-33 - Conduct of election; office of county clerk to remain open.

1-12-33. Conduct of election; office of county clerk to remain open.

The county clerk or some duly authorized deputy or assistant shall keep the office of the county clerk continuously open for twenty-four hours next after the closing of the polls for any primary, general or statewide special election. The office shall be kept open for the purpose of receiving the ballot boxes, election returns and materials. If all such items have been received from each precinct in the county before the expiration of the twenty-four hour period, the office of the county clerk may be closed except during regular office hours.

History: 1953 Comp., 3-12-57, enacted by Laws 1969, ch. 240, 293.



Section 1-12-34 - Conduct of election; copies of election return certificates.

1-12-34. Conduct of election; copies of election return certificates.

Upon completion of the certificate of returns, the presiding judge shall deliver all returns to the county clerk on election night with the exception of the one legible copy from each voting machine posted on the outside of the entrance door to the polling place.

History: 1953 Comp., 3-12-58, enacted by Laws 1969, ch. 240, 294; 1991, ch. 105, 33.



Section 1-12-37 - Conduct of election; voting machines; verification of returns.

1-12-37. Conduct of election; voting machines; verification of returns.

Two election officials of different parties shall verify that the counter settings registered on the machine-printed returns are legible. The machine-printed returns shall show the number of votes cast for each candidate and the number of votes cast for and against any constitutional amendment or other question submitted, and the return shall be signed by each member of the precinct board and two watchers of opposing interest, if there be such.

History: 1953 Comp., 3-12-61.1, enacted by Laws 1973, ch. 358, 2; 1977, ch. 222, 43; 1981, ch. 149, 7; 2011, ch. 137, 97.



Section 1-12-38 - Voting machines; printomatic voting machine; admittance of watchers and candidates; proclamation of results.

1-12-38. Voting machines; printomatic voting machine; admittance of watchers and candidates; proclamation of results.

During the reading of the results of the votes cast, any candidate or watcher who desires to be present shall be admitted to the polling place. The proclamation of the results of the votes cast shall be distinctly announced by the presiding judge, who shall read the name of each candidate and the vote registered on the printed returns. The presiding judge shall also read the vote cast for and against each constitutional amendment or other question submitted. During the proclamation, ample opportunity shall be given to any person lawfully present to compare the result so proclaimed with the printed returns, and any necessary corrections shall then and there be made by the precinct board.

History: 1953 Comp., 3-12-62.1, enacted by Laws 1973, ch. 358, 3.



Section 1-12-39 - Conduct of election; voting machine; completion of locking procedures.

1-12-39. Conduct of election; voting machine; completion of locking procedures.

Before adjourning, the precinct board shall complete the locking procedures on the voting machine.

History: 1953 Comp., 3-12-63, enacted by Laws 1969, ch. 240, 299.



Section 1-12-42 - Conduct of election; employees; time to vote.

1-12-42. Conduct of election; employees; time to vote.

A. On election day a voter may absent himself from employment in which he is engaged for two hours for the purpose of voting between the time of opening and the time of closing the polls. The voter shall not be liable to any penalty for such absence; however, the employer may specify the hours during this period in which the voter may be absent.

B. The provisions of Subsection A of this section do not apply to an employee whose work day begins more than two hours subsequent to the time of opening the polls, or ends more than three hours prior to the time of closing the polls.

C. The provisions of Subsection A of this section apply to elections of Indian nations, tribes or pueblos for a voter who is enrolled as a member of the Indian nation, tribe or pueblo and is qualified to vote in the election.

D. A person who refuses the right granted in this section to an employee is guilty of a misdemeanor and shall be punished by a fine of not less than fifty dollars ($50.00) nor more than one hundred dollars ($100).

History: 1953 Comp., 3-12-66, enacted by Laws 1969, ch. 240, 302; 2001, ch. 106, 1.



Section 1-12-43 - Emergency situations.

1-12-43. Emergency situations.

A. If any electronic vote tabulator becomes disabled while being used to the extent that any voter is unable to cast a vote for all the candidates or questions of the voter's choice and have such vote recorded by the electronic vote tabulator, it shall be repaired, if possible, or another electronic vote tabulator shall be promptly substituted.

B. If a disabled electronic vote tabulator cannot be repaired in a reasonable length of time and if there are no other electronic vote tabulators available for substitution, the presiding judge shall order marked ballots to be collected and securely preserved until they may be tabulated pursuant to rules promulgated by the secretary of state.

C. A voter shall not be denied the opportunity to mark a ballot for later tabulation due to the lack of a functioning electronic vote tabulator.

D. The county clerk shall provide additional ballots if needed and when requested by the precinct board.

History: 1953 Comp., 3-12-77, enacted by Laws 1977, ch. 222, 46; 2009, ch. 150, 19; 2011, ch. 137, 98.



Section 1-12-44 - Recompiled.

1-12-44. Recompiled.



Section 1-12-47 - Recompiled.

1-12-47. Recompiled.



Section 1-12-49 - Recompiled.

1-12-49. Recompiled.



Section 1-12-51 - Paper ballots; unauthorized receipt or delivery of paper ballot.

1-12-51. Paper ballots; unauthorized receipt or delivery of paper ballot.

Except for absentee ballots and unless otherwise provided by law, a voter shall not receive a paper ballot from any person other than from a member of the precinct board or at an alternate voting location. No person other than a member of the precinct board or officer authorized by law shall deliver a paper ballot to any voter.

History: 1953 Comp., 3-12-85, enacted by Laws 1977, ch. 222, 54; 2009, ch. 150, 20; 2011, ch. 137, 99.



Section 1-12-55 - Paper ballots; marking.

1-12-55. Paper ballots; marking.

All marks on the paper ballot shall be made only with the recommended or provided marking device.

History: 1953 Comp., 3-12-89, enacted by Laws 1977, ch. 222, 58; 1979, ch. 57, 5; 2009, ch. 150, 21.



Section 1-12-57 - Paper ballots; procedure after marking.

1-12-57. Paper ballots; procedure after marking.

After marking and preparing a paper ballot in a polling place or alternate voting location, the voter:

A. shall not show it to any person in such a way as to reveal its contents; and

B. shall feed the paper ballot into the electronic vote tabulator.

History: 1953 Comp., 3-12-91, enacted by Laws 1977, ch. 222, 60; 2009, ch. 150, 22.



Section 1-12-58 - Recompiled.

1-12-58. Recompiled.



Section 1-12-59 - Viewing marked paper ballot.

1-12-59. Viewing marked paper ballot.

No person shall solicit the voter to show the voter's marked paper ballot.

History: 1953 Comp., 3-12-93, enacted by Laws 1977, ch. 222, 62; 2009, ch. 150, 24.



Section 1-12-61 - Removal of paper ballots from polling place.

1-12-61. Removal of paper ballots from polling place.

No person shall remove any paper ballot from any polling place unless authorized by law.

History: 1953 Comp., 3-12-95, enacted by Laws 1977, ch. 222, 64; 2009, ch. 150, 25.



Section 1-12-62 - Paper ballots; spoiled or defaced.

1-12-62. Paper ballots; spoiled or defaced.

A. A voter who accidentally spoils or erroneously prepares the voter's paper ballot may return the spoiled or erroneously prepared paper ballot to the presiding judge and receive a new paper ballot.

B. The presiding judge in delivering the new paper ballot shall announce the name of the voter and the number of the new paper ballot in an audible tone.

C. Upon the announcement of the presiding judge, the election clerks shall make a record in the signature roster and checklist of registered voters that the voter received a replacement ballot.

D. The voter shall mark the spoiled or erroneously prepared paper ballot with the word "SPOILED" and shall place it in a separate envelope marked "SPOILED BALLOTS", which shall be returned to the county clerk.

History: 1953 Comp., 3-12-96, enacted by Laws 1977, ch. 222, 65; 1987, ch. 249, 40; 1991, ch. 105, 36; 2009, ch. 150, 26.



Section 1-12-63 - Election judges; unused paper ballots.

1-12-63. Election judges; unused paper ballots.

Immediately upon the time of the closing of the polls, the election judges and presiding judge, in the presence of those lawfully permitted to be present, shall publicly destroy all unused paper ballots.

History: 1953 Comp., 3-12-97, enacted by Laws 1977, ch. 222, 66; 2009, ch. 150, 27.



Section 1-12-65 - Emergency situations; paper ballots; counting and tallying procedures.

1-12-65. Emergency situations; paper ballots; counting and tallying procedures.

A. The presiding judge and the election judges, assisted by the election clerks, shall count and tally the paper ballots that were not tabulated by the electronic vote tabulator and certify the results of the election on the form on the tally sheet setting opposite the name of each candidate in figures the total number of votes cast for the candidate, and they shall set forth in the spaces provided therefor the total number of votes cast for and against each constitutional amendment and other questions. Paper ballots not marked as required by the Election Code [Chapter 1 NMSA 1978] shall not be counted. The precinct board shall sign the tally sheet certificate.

B. The counting and tallying of paper ballots in emergency situations shall be in accordance with procedures prescribed by the secretary of state.

History: 1953 Comp., 3-12-99, enacted by Laws 1977, ch. 222, 68; 1991, ch. 105, 37; 2009, ch. 150, 28.



Section 1-12-66 - Paper ballots; signature rosters, checklist of voters and tally sheets; disposition.

1-12-66. Paper ballots; signature rosters, checklist of voters and tally sheets; disposition.

A. After the counting and tallying of paper ballots are completed and after all certificates have been executed, the presiding judge and the two election judges shall place the checklist of voters and one copy of the tally sheet in the stamped, addressed envelope provided for that purpose and an election judge shall immediately mail it to the secretary of state.

B. The signature roster and the original tally sheet shall be returned to the county clerk. The signature roster and the tally sheet shall not be placed in the ballot box.

C. Signature rosters, checklists of registered voters and tally sheets in the custody of the county clerk and the secretary of state may be destroyed only pursuant to Section 1-12-69 NMSA 1978.

History: 1953 Comp., 3-12-100, enacted by Laws 1977, ch. 222, 69; 1987, ch. 249, 41; 1991, ch. 105, 38; 2009, ch. 150, 29; 2011, ch. 137, 100.



Section 1-12-67 - Paper ballots to be placed in ballot box.

1-12-67. Paper ballots to be placed in ballot box.

After the paper ballots are tallied, the precinct board shall place the bundles of counted paper ballots in the ballot box and the ballot box shall be closed and locked.

History: 1953 Comp., 3-12-101, enacted by Laws 1977, ch. 222, 70; 1987, ch. 249, 42; 2009, ch. 150, 30.



Section 1-12-68 - Paper ballots; county canvass; when recount is required.

1-12-68. Paper ballots; county canvass; when recount is required.

A. If it appears that defective returns cannot be corrected without a recount of the paper ballots, the county canvassing board shall immediately notify the district court in writing.

B. The district court shall fix a time and place, which shall be not more than one week after receipt of notice from the county canvassing board, for a recount of the paper ballots from the precinct.

C. The county clerk shall immediately notify the county chairs of the political parties that participated in the election of the time and place of the recount.

D. At the time and place set by the district court, the ballot box shall be opened in the presence of the district judge or some person designated by the district judge to act for the district court, the precinct board, the county canvassing board and other persons desiring to be present.

E. The precinct board shall then recount the paper ballots and make a new tally sheet certificate in duplicate to conform to the facts.

F. After the recount is completed, the precinct board shall replace in the ballot box the paper ballots and other items taken therefrom and shall lock and return the ballot box and one key to the county clerk. The other key shall be returned to the district court or its representative.

G. After being properly corrected, the signature roster and tally sheets shall be disposed of as in the first instance: one each to the county clerk and one each to the secretary of state.

History: 1953 Comp., 3-12-102, enacted by Laws 1977, ch. 222, 71; 1987, ch. 249, 43; 2009, ch. 150, 31.



Section 1-12-69 - Disposition of paper ballots.

1-12-69. Disposition of paper ballots.

A. Paper ballots marked by voters and all records related to voting in any election in which a federal candidate appears on the ballot shall be retained and preserved for a period of twenty-two months from the date of the election.

B. Paper ballots marked by voters and all records related to voting in any election in which no federal candidate appears on the ballot shall be retained and preserved for forty-five days after adjournment of the state or county canvassing board, whichever is later.

C. In precincts where a recount or judicial inquiry or inspection of contents is sought, the county clerk shall hold ballots marked by voters and records related to voting in those precincts intact until forty-five days following the recount, judicial inquiry or inspection of contents is completed, whichever is later.

D. Paper ballots marked by voters and records related to voting in any election shall only be destroyed using a destruction method approved by the state records administrator for destruction of public records.

E. The state records administrator is authorized to receive for storage and destruction paper ballots marked by voters and records related to voting in any election in which a federal candidate appears on the ballot. At least three days prior to sending the ballots and records to the state records administrator, the county clerk shall notify the county chair of each political party that participated in the election. The chairs or their designees may inspect the boxes prior to their sealing for delivery.

F. At least three days prior to the destruction by the county clerk of paper ballots marked by voters and records related to voting, the county clerk shall notify the county chair of each political party participating in the election of the time, place and date thereof. The chair of each political party may be present or may have the chair's accredited representative present.

G. Paper ballots marked by voters, their digitized equivalents and records related to voting are exempt from the Inspection of Public Records Act [Chapter 14, Article 2 NMSA 1978] until forty-five days following any recount, contest or other judicial inquiry or until forty-five days after adjournment of the state or county canvassing board, whichever is later. Any inspection of paper ballots marked by voters, their digitized equivalents or records related to voting shall be conducted in such a manner as to secure the secrecy of the ballot.

History: 1953 Comp., 3-12-103, enacted by Laws 1977, ch. 222, 72; 1981, ch. 149, 9; 2008, ch. 58, 3; 2015, ch. 145, 66.



Section 1-12-70 - Reporting of vote totals by precinct; voting data maintained by precinct.

1-12-70. Reporting of vote totals by precinct; voting data maintained by precinct.

A. The county clerk shall report to the secretary of state the vote totals in each precinct on election night.

B. The county clerk shall maintain voting data by precinct that includes the number of voters who voted early in-person, absentee by mail and on election day and the number of voters who voted using each type of voting system. The county clerk shall report this data to the secretary of state within sixty days following the election, and to no other person. The secretary of state shall then combine the data within a precinct to the extent necessary to protect the secrecy of each voter's ballot in accordance with rules issued by the secretary of state before the data as processed becomes a public record.

History: Laws 2007, ch. 336, 1.



Section 1-12-71 - Restriction on local government elections.

1-12-71. Restriction on local government elections.

No municipal, school, county or special district election shall be held within fifty days prior to or following any statewide election. This section does not prohibit a local government ballot question authorized by the board of county commissioners from appearing on the general election ballot.

History: 1953 Comp., 3-4-8.2, enacted by Laws 1977, ch. 222, 7; 1978 Comp., 1-4-10, recompiled as 1-12-71 by Laws 2011, ch. 137, 109; 2015, ch. 145, 67.






Article 13 - Post-Election Duties

Section 1-13-1 - Post-election duties; county canvassing board.

1-13-1. Post-election duties; county canvassing board.

The board of county commissioners is ex officio the county canvassing board in each county.

History: 1953 Comp., 3-13-1, enacted by Laws 1969, ch. 240, 303.



Section 1-13-2 - Post-election duties; missing returns.

1-13-2. Post-election duties; missing returns.

A. If at the time the county canvassing board meets it appears that a precinct board has not delivered the election returns to the county clerk, the county canvassing board shall immediately issue a summons to bring before it the delinquent precinct board together with the missing election returns. The summons shall be served by the sheriff, without cost to the county, and the members of the precinct board shall not be paid for their service on election day.

B. If within ten days after the date of the election the secretary of state has not received the election returns of any precinct, the secretary of state may send a special messenger to the county and precinct to secure and convey the missing returns to the secretary of state.

History: 1953 Comp., 3-13-2, enacted by Laws 1969, ch. 240, 304; 1977, ch. 222, 73.



Section 1-13-3 - Post-election duties; county canvass; commencement.

1-13-3. Post-election duties; county canvass; commencement.

The county canvassing board shall meet within three days after the election and proceed to canvass the returns of the election.

History: 1953 Comp., 3-13-3, enacted by Laws 1969, ch. 240, 305.



Section 1-13-4 - Post-election duties; county canvass; method.

1-13-4. Post-election duties; county canvass; method.

The county canvassing board shall canvass the election returns by carefully examining such returns of each precinct to ascertain if they contain the properly executed certificates required by the Election Code [Chapter 1 NMSA 1978] and to ascertain whether any discrepancy, omission or error appears on the face of the election returns.

History: 1953 Comp., 3-13-4, enacted by Laws 1969, ch. 240, 306; 1977, ch. 222, 74.



Section 1-13-5 - Post-election duties; county canvass; defective returns; correction.

1-13-5. Post-election duties; county canvass; defective returns; correction.

A. The county canvassing board shall immediately issue a summons directed to the precinct board, commanding them to forthwith appear and make the necessary corrections or supply omissions if:

(1) it appears on the face of the election returns that any certificate has not been properly executed;

(2) it appears that there is a discrepancy within the election returns;

(3) it appears that there is a discrepancy between the number of votes set forth in the certificate for any candidate and the number of electors voting as shown by the election returns; or

(4) it appears that there is any omission, informality, ambiguity, error or uncertainty on the face of the returns.

B. The summons shall be served by the sheriff as in the manner of civil cases, and for each service the sheriff shall be allowed the same mileage as is paid in civil cases. The mileage shall be paid by each member of the precinct board served.

C. After issuing the necessary summonses, the county canvassing board shall proceed with the canvass of all correct election returns.

History: 1953 Comp., 3-13-5, enacted by Laws 1969, ch. 240, 307; 1977, ch. 222, 75.



Section 1-13-6 - Post-election duties; county canvass; defective returns; notification of secretary of state.

1-13-6. Post-election duties; county canvass; defective returns; notification of secretary of state.

If the county canvassing board discovers any defective returns and issues a summons for the precinct board, it shall immediately notify the secretary of state both orally and in writing that the returns from the specified precinct are defective. The secretary of state shall immediately transmit to the county canvassing board the defective returns from the precinct specified, after first making a photocopy of each of the covers and pages of the returns. The photocopy shall be kept on file for inspection as are the original returns.

History: 1953 Comp., 3-13-6, enacted by Laws 1969, ch. 240, 308.



Section 1-13-7 - Post-election duties; county canvass; when recheck is required.

1-13-7. Post-election duties; county canvass; when recheck is required.

A. If it appears that the defective returns cannot be corrected without a recheck of the voting machines, the county canvassing board shall immediately notify the district court in writing.

B. The district court shall fix a time and place which shall be not more than one week after receipt of notice from the county canvassing board for a recheck of the machines from the precinct.

C. The county clerk shall immediately notify the county chairmen of the political parties who participated in the election of the time and place of the recheck.

D. At the time and place set by the district court the recheck shall be conducted as provided in Section 1-13-9 NMSA 1978.

E. After the recheck, the election returns shall be corrected in duplicate to conform to the facts.

F. After being properly corrected, the election returns shall be disposed of as in the first instance: one each to the county clerk and one each to the secretary of state.

History: 1953 Comp., 3-13-7.1, enacted by Laws 1977, ch. 222, 76.



Section 1-13-8 - Post-election duties; county canvass; search for missing returns.

1-13-8. Post-election duties; county canvass; search for missing returns.

If it is necessary to open a ballot box on election night to ascertain if missing election returns are enclosed in the ballot box, the ballot box shall be opened by the county clerk and the district judge, or someone designated by the district judge. In the presence of the district judge or the designated representative of the district judge, the county clerk may remove the missing returns necessary to canvass the election. When such omission or negligence of the precinct board causes an additional expense to be incurred, no compensation shall be paid to the precinct board for its services on election day.

History: 1953 Comp., 3-13-8, enacted by Laws 1969, ch. 240, 310; 1977, ch. 222, 77; 2011, ch. 137, 101.



Section 1-13-9 - Post-election duties; county canvass; voting machine recheck.

1-13-9. Post-election duties; county canvass; voting machine recheck.

A. During the official canvass of an election, the county canvassing board, upon written request of any candidate in the election or upon receipt of a written petition of twenty-five voters of the county, shall make, in the presence of the district judge, a recheck and comparison of the results shown on the official returns being canvassed with the results appearing on the alphanumeric printout of the contest, candidates and vote totals of each voting machine used in the election.

B. The necessary corrections, if any, shall be made on the returns, and the results of the election, as shown by the recheck and comparison, shall be declared.

History: 1953 Comp., 3-13-10, enacted by Laws 1969, ch. 240, 312; 1977, ch. 222, 78; 2015, ch. 145, 68.



Section 1-13-10 - Post-election duties; voting machine recheck; cost.

1-13-10. Post-election duties; voting machine recheck; cost.

A. Before any recheck and comparison of returns and voting machines is made pursuant to Section 1-13-10 NMSA 1978, the candidate making the request, or the petitioners, shall deposit a sum of money or a surety bond made in favor of the county to defray the cost of the recheck. The deposit or the surety bond shall be in the amount of ten dollars ($10.00) for each machine to be rechecked.

B. If the recheck alters the winner of the election, the deposit or surety bond shall be returned and the cost of the recheck shall be paid by the county. If the recheck does not alter the winner of the election, the deposit or surety bond shall be forfeited and the money from the deposit or bond shall be placed in the county general fund.

History: 1953 Comp., 3-13-11, enacted by Laws 1969, ch. 240, 313; 1973, ch. 4, 6.



Section 1-13-11 - Post-election duties; tie vote.

1-13-11. Post-election duties; tie vote.

In the event of a tie vote between any candidates in the election for the same office, the determination as to which of the candidates shall be declared to have been nominated or elected shall be decided by lot. The method of determining by lot shall be agreed upon by a majority of a committee consisting of the tied candidates, the county chairmen of the political parties that participated in the election and the district judge. The county canvassing board shall issue the certificate of nomination or election to the candidate chosen by lot.

History: 1953 Comp., 3-13-12, enacted by Laws 1969, ch. 240, 314.



Section 1-13-12 - Post-election duties; mandamus to compel canvass.

1-13-12. Post-election duties; mandamus to compel canvass.

A. The county canvassing board shall not adjourn until it has canvassed all the returns of the election.

B. The district court, upon petition of any qualified elector, may issue a writ of mandamus to the county canvassing board to compel it to canvass, declare and certify the election returns.

History: 1953 Comp., 3-13-13, enacted by Laws 1969, ch. 240, 315.



Section 1-13-13 - Post-election duties; county canvassing board; certifying results.

1-13-13. Post-election duties; county canvassing board; certifying results.

A. The county canvassing board shall complete the canvass of the returns and declare the results within ten days from the date of the election. A county canvassing board in a county with more than two hundred fifty thousand voters shall complete the canvass of the returns and declare the results within thirteen days from the date of the election.

B. On the thirty-first day after any primary, general or district special election, the county canvassing board shall issue to those candidates entitled by law election certificates, or certificate of nomination in the case of the primary election, to all county officers, magistrates and to members of the legislature elected from districts wholly within the county. In addition, the county canvassing board shall declare the results, immediately after completion of the canvass, of the election and of all questions affecting only the county.

C. The county canvassing board, immediately after completion of the canvass, shall also certify to the state canvassing board the number of votes cast for all other candidates and questions respectively and shall immediately deliver to the county chair of each political party that participated in the election a certificate showing the total number of votes cast for each candidate in the election in the county.

History: 1953 Comp., 3-13-14, enacted by Laws 1969, ch. 240, 316; 1979, ch. 378, 15; 2015, ch. 145, 69.



Section 1-13-14 - Post-election duties; opening the ballot box.

1-13-14. Post-election duties; opening the ballot box.

Once the ballot box has been locked by the precinct board after its first count and tally, no person shall open the ballot box or remove its contents except by court order or as otherwise provided by the Election Code.

History: 1953 Comp., 3-13-15, enacted by Laws 1969, ch. 240, 317; 2015, ch. 145, 70.



Section 1-13-15 - Post-election duties; state canvass.

1-13-15. Post-election duties; state canvass.

The state canvassing board shall meet in the state capitol on the third Tuesday after each election and proceed to canvass and declare the results of the election or nomination of each candidate voted upon by the entire state and by the voters of more than one county. The state canvassing board shall also canvass and declare the result of the vote on any constitutional amendment or any question voted upon by the voters of more than one county. Upon the completion of the state canvass, the secretary of state shall notify each county clerk of that fact.

History: 1953 Comp., 3-13-16, enacted by Laws 1969, ch. 240, 318; 1977, ch. 222, 79.



Section 1-13-16 - Post-election duties; state canvass method.

1-13-16. Post-election duties; state canvass method.

A. The state canvass shall be made from the election returns transmitted directly to the secretary of state from each of the precinct boards and, in the case of candidates voted upon by a district composed of two or more counties, from the certificates transmitted by the county canvassing boards.

B. Upon the completion of the canvass, but not sooner than the thirty-first day after any primary, general or district special election, the state canvassing board shall issue to those candidates entitled by law the appropriate certificate of election or, in the case of a primary election, a certificate of nomination.

C. The state canvassing board may designate a person or persons to compare the totals appearing on the election returns, statements of canvass and certificates and to certify the results of their findings to the state canvassing board.

History: 1953 Comp., 3-13-17, enacted by Laws 1969, ch. 240, 319; 1977, ch. 222, 80; 1979, ch. 378, 16.



Section 1-13-17 - Post-election duties; nature of documents.

1-13-17. Post-election duties; nature of documents.

The returns and certificates sent to the secretary of state are public documents, subject to inspection during customary office hours by candidates and by the chairman of the state central committee of each political party or his accredited representative, and may be copied upon request of a candidate or state chairman.

History: 1953 Comp., 3-13-18, enacted by Laws 1969, ch. 240, 320.



Section 1-13-18 - Post-election duties; state canvass; corrections.

1-13-18. Post-election duties; state canvass; corrections.

The state canvassing board shall carefully examine all election returns and certificates issued by the county canvassing boards. If any discrepancy, omission or error appears on their face, the state canvassing board shall immediately forward such returns or certificate to the district court in which the precinct or county canvassing board is situated. The district judge upon receipt of such returns or certificate shall issue a summons to the responsible precinct board or county canvassing board, directing them to appear forthwith before him to complete or correct such returns or certificate.

History: 1953 Comp., 3-13-19, enacted by Laws 1969, ch. 240, 321.



Section 1-13-19 - Post-election duties; proceedings for contempt.

1-13-19. Post-election duties; proceedings for contempt.

Failure of any person to obey any summons required to be issued by, or issued pursuant to, the Election Code [Chapter 1 NMSA 1978] is contempt and is punishable as provided by law.

History: 1953 Comp., 3-13-20, enacted by Laws 1969, ch. 240, 322.



Section 1-13-20 - Post-election duties; expense of corrections.

1-13-20. Post-election duties; expense of corrections.

The expense of any proceeding to complete or correct any returns or certificate shall be paid from the county general fund upon voucher signed by the county clerk.

History: 1953 Comp., 3-13-21, enacted by Laws 1969, ch. 240, 323; 1973, ch. 4, 7.



Section 1-13-21 - Clearing voting systems; transferring ballots.

1-13-21. Clearing voting systems; transferring ballots.

A. The county clerk shall not clear the votes recorded on the removable storage media devices until at least forty-five days after adjournment of the state canvassing board.

B. The county clerk shall not clear and shall keep locked those removable media storage devices from voting systems used to tabulate votes for precincts where a recount, judicial inquiry or inspection is sought, subject to order of the district court or other authority having jurisdiction of the contest or inspection.

C. Beginning forty-five days after the adjournment of the state or county canvassing board, whichever is later, or forty-five days after completion of a recount or judicial inquiry, the county clerk may transfer ballots from the locked ballot boxes for disposition pursuant to Section 1-12-69 NMSA 1978.

History: 1953 Comp., 3-13-22.1, enacted by Laws 1971, ch. 317, 21; 1981, ch. 153, 1; 2007, ch. 337, 15; 2011, ch. 137, 102; 2015, ch. 145, 71.



Section 1-13-22 - Post-election duties; responsibility for voting machines.

1-13-22. Post-election duties; responsibility for voting machines.

After the election, the county clerk shall have custody of the voting machines. The county clerk shall furnish all necessary protection to see that the transported and stored voting machines are not tampered with or damaged. The county clerk shall take the proper action to see that the voting machines are not tampered with or damaged during the time the machines are at the polling places.

History: 1953 Comp., 3-13-23, enacted by Laws 1969, ch. 240, 325; 1971, ch. 317, 22; 1977, ch. 222, 81; 1991, ch. 106, 11.






Article 14 - Contests and Recounts

Section 1-14-1 - Contest of elections; who may contest.

1-14-1. Contest of elections; who may contest.

Any unsuccessful candidate for nomination or election to any public office may contest the election of the candidate to whom a certificate of nomination or a certificate of election has been issued.

History: 1953 Comp., 3-14-1, enacted by Laws 1969, ch. 240, 326.



Section 1-14-2 - Contest of elections; status of person holding certificate.

1-14-2. Contest of elections; status of person holding certificate.

In case of a contest of an election, the person holding the certificate of election shall take possession and discharge the duties of the office until the contest is decided.

History: 1953 Comp., 3-14-2, enacted by Laws 1969, ch. 240, 327.



Section 1-14-3 - Contest of election; filing of complaint.

1-14-3. Contest of election; filing of complaint.

Any action to contest an election shall be commenced by filing a verified complaint of contest in the district court of the county where either of the parties resides. Such complaint shall be filed no later than thirty days from issuance of the certificate of nomination or issuance of the certificate of election to the successful candidate. The party instituting the action shall be known as the contestant, and the party against whom the action is instituted shall be known as the contestee. The Rules of Civil Procedure apply to all actions commenced under the provisions of this section.

History: 1953 Comp., 3-14-3, enacted by Laws 1969, ch. 240, 328; 1971, ch. 210, 1.



Section 1-14-4 - Contest of election; judgment; effect; costs.

1-14-4. Contest of election; judgment; effect; costs.

Judgment shall be rendered in favor of the party for whom a majority of the legal votes shall be proven to have been cast, and shall be to the effect that he is entitled to the office in controversy with all the privileges, powers and emoluments belonging thereto and for his costs. If the contestant prevails he shall have judgment placing him in possession of the contested office and for the emoluments thereof from the beginning of the term for which he was elected and for his costs.

History: 1953 Comp., 3-14-12, enacted by Laws 1969, ch. 240, 337.



Section 1-14-5 - Contest of election; appeal.

1-14-5. Contest of election; appeal.

An appeal shall lie from any judgment or decree entered in the contest proceeding to the supreme court of New Mexico within the time and in the manner provided by law for civil appeals from the district court.

History: 1953 Comp., 3-14-13, enacted by Laws 1969, ch. 240, 338.



Section 1-14-6 - Contest of election; preservation of ballots.

1-14-6. Contest of election; preservation of ballots.

Either the contestant or contestee, within the time provided by the Election Code for the preservation of ballots, may give written notice with delivery confirmation to the county clerk of those counties wherein the contestant or contestee wishes the ballots preserved that a contest is pending in a designated court, and thereupon it is the duty of the county clerk to preserve the ballots of all precincts named in the notice of contest and answer until the contest has been finally determined.

History: 1953 Comp., 3-14-14, enacted by Laws 1969, ch. 240, 339; 2015, ch. 145, 72.



Section 1-14-7 - Contest of election; disqualification of trial judge.

1-14-7. Contest of election; disqualification of trial judge.

Any election contest shall be an action or proceeding within the meaning of Section 38-3-9 NMSA 1978. Any affidavit of disqualification shall be filed on or before the date when the answer is required to be filed to the notice of contest.

History: 1953 Comp., 3-14-15, enacted by Laws 1969, ch. 240, 340.



Section 1-14-8 - Impounding ballots; ballots defined.

1-14-8. Impounding ballots; ballots defined.

As used in Sections 1-14-9 through 1-14-12 NMSA 1978, "ballots" includes tally sheets, registration certificates, paper ballots, absentee ballots, statements of canvass, absentee ballot applications and absentee ballot registers, but does not include voting machines.

History: 1953 Comp., 3-14-16, enacted by Laws 1971, ch. 249, 1; 1987, ch. 249, 44; 1987, ch. 327, 17; 1991, ch. 105, 39; 1993, ch. 314, 57; 1993, ch. 316, 57.



Section 1-14-9 - Impounding ballots; application for court order; deposit required.

1-14-9. Impounding ballots; application for court order; deposit required.

Any candidate in an election may petition the district court for an order impounding ballots in one or more precincts within which he is a candidate. The action shall be brought in the district court for the county in which the precincts are located. The petition shall state what specific items of ballots are requested to be impounded. Upon receipt of the petition, along with a cash deposit of twenty-five dollars ($25.00) per precinct, the court shall issue an order of impoundment.

History: 1953 Comp., 3-14-16.1, enacted by Laws 1971, ch. 249, 2.



Section 1-14-10 - Order of impoundment; contents.

1-14-10. Order of impoundment; contents.

The court order of impoundment shall specify the items of ballots to be impounded and shall direct the state police to:

A. take immediate physical custody of any items ordered impounded and not in use in the precinct in the conduct of the election;

B. take legal custody of items ordered impounded and being used in the conduct of the election by assigning an officer to be physically present in the precinct polling place until the polling place is closed and the results in the precinct have been tallied and certified as required by the Election Code [Chapter 1 NMSA 1978];

C. take physical custody of items ordered impounded and being used in the conduct of the election as soon as the polling place is closed and the results in the precinct have been tallied and certified as required by the Election Code; and

D. deliver all items ordered impounded and taken into physical custody to the district court clerk of the court entering the order for safekeeping subject to further orders of the court.

History: 1953 Comp., 3-14-16.2, enacted by Laws 1971, ch. 249, 3.



Section 1-14-11 - Impoundment; subsequent orders; access; termination of order.

1-14-11. Impoundment; subsequent orders; access; termination of order.

A. The party petitioning the court for the original order of impoundment may by motion to the court request an order allowing the party or his attorney access to and inspection of any items impounded. The court shall enter its order allowing access and inspection under conditions set by the court that will assure adequate safeguarding of the impounded items. The order shall, if requested by the petitioner, allow for the copying or reproduction of any items by and at the expense of the petitioner.

B. Ten days from the date of the original order of impoundment or, if an order granting access and inspection has been entered, ten days after that order, the order of impoundment shall automatically terminate unless the court extends the time for good cause shown. The court shall in all cases order the impoundment of ballots terminated no later than thirty days after the entry of the original order of impoundment.

C. Upon the termination of an impoundment of ballots the items impounded shall be delivered by the district court clerk to the person that would have been entitled to the possession of the items under the Election Code [Chapter 1 NMSA 1978] if there had been no impoundment.

History: 1953 Comp., 3-14-16.3, enacted by Laws 1971, ch. 249, 4.



Section 1-14-12 - Disposition of deposit in impoundment proceedings.

1-14-12. Disposition of deposit in impoundment proceedings.

If the petitioner shall successfully prosecute an election content [contest] or recount proceeding that results in a change in his favor the court shall refund to him the deposit required under Section 1-14-9 NMSA 1978 less any amount expended for guarding and preserving the impounded ballots. In all other cases there shall be no refund. Any amounts not refunded shall be transmitted to the state treasurer for credit to the state general fund.

History: 1953 Comp., 3-14-16.4, enacted by Laws 1971, ch. 249, 5.



Section 1-14-13 - Post-election duties; proof that no corruption occurred; rejection of ballots.

1-14-13. Post-election duties; proof that no corruption occurred; rejection of ballots.

A. In any election contest a prima facie showing that the precinct board of any precinct has failed to substantially comply with the provisions of the Election Code [Chapter 1 NMSA 1978] that protect the secrecy and sanctity of the ballot and prescribe duties of the precinct board during the conduct of election, shall cast upon the candidates of the political party having majority representation on the precinct board the burden of proving that no fraud, intimidation, coercion or undue influence was exerted by such members of the precinct board, and that the secrecy and purity of the ballot was safeguarded and no intentional evasion of the substantial requirements of the law was made.

B. Upon failure to make such a showing upon which the court shall so find, the votes of that entire precinct shall be rejected; provided, that no such rejection shall be made where it appears to the court that the members of the precinct board ignored the requirements of the Election Code with the probable interest of procuring the rejection of the entire vote in the precinct.

History: 1953 Comp., 3-14-17, enacted by Laws 1969, ch. 240, 342.



Section 1-14-13.2 - Post-election duties; voting system check.

1-14-13.2. Post-election duties; voting system check.

A. At least ninety days prior to each general election, the secretary of state shall contract with an auditor qualified by the state auditor to audit state agencies to oversee a check on the accuracy of precinct electronic vote tabulators, alternate voting location electronic vote tabulators and absent voter precinct electronic vote tabulators. The voting system check shall be conducted for all federal offices, for governor and for the statewide elective office, other than the office of the governor, for which the winning candidate won by the smallest percentage margin of all candidates for statewide office in New Mexico. The voting system check is waived for any office for which a recount is conducted.

B. For each selected office, the auditor shall publicly select a random sample of precincts from a pool of all precincts in the state no later than twelve days after the election. The random sample shall be chosen in a process that will ensure, with at least ninety percent probability for the selected offices, that faulty tabulators would be detected if they would change the outcome of the election for a selected office. The auditor shall select precincts starting with the statewide office with the largest winning margin and ending with the precincts for the statewide office with the smallest winning margin and then, in the same manner, select precincts from each congressional district. The size of the random sample for each office shall be determined as provided in Table 1 of this subsection. When a precinct is selected for one office, it shall be used in lieu of selecting a different precinct when selecting precincts for another office in the same congressional district, or for any statewide office. If the winning margin in none of the offices for which a voting system check is required is less than fifteen percent, a voting system check for that general election shall not be required.

Table 1

Winning margin between top two candidates for the office according to the county canvasses

Number of precincts in the state to be tested for that office

Percent

greater than 15

no precincts for that office

greater than 14

but less than or equal to 15

4

greater than 13

but less than or equal to 14

4

greater than 12

but less than or equal to 13

5

greater than 11

but less than or equal to 12

5

greater than 10

but less than or equal to 11

6

greater than 9.0

but less than or equal to 10

6

greater than 8.0

but less than or equal to 9.0

7

greater than 7.0

but less than or equal to 8.0

9

greater than 6.0

but less than or equal to 7.0

10

greater than 5.5

but less than or equal to 6.0

11

greater than 5.0

but less than or equal to 5.5

13

greater than 4.5

but less than or equal to 5.0

14

greater than 4.0

but less than or equal to 4.5

16

greater than 3.5

but less than or equal to 4.0

18

greater than 3.0

but less than or equal to 3.5

22

greater than 2.5

but less than or equal to 3.0

26

greater than 2.0

but less than or equal to 2.5

32

greater than 1.8

but less than or equal to 2.0

37

greater than 1.6

but less than or equal to 1.8

42

greater than 1.4

but less than or equal to 1.6

47

greater than 1.2

but less than or equal to 1.4

54

greater than 1.1

but less than or equal to 1.2

59

greater than 1.0

but less than or equal to 1.1

65

greater than 0.9

but less than or equal to 1.0

73

greater than 0.8

but less than or equal to 0.9

82

greater than 0.7

but less than or equal to 0.8

93

greater than 0.6

but less than or equal to 0.7

109

greater than 0.5

but less than or equal to 0.6

130

0.5 or less

165.

C. The auditor shall notify the appropriate county clerks of the precincts that are to be included in the voting system check upon their selection. The auditor shall direct the appropriate county clerks to open the locked ballot boxes, remove ballots from the selected precincts and compare the original machine count precinct vote totals, including early absentee and absentee by mail machine count vote totals, for candidates for offices subject to the voting system check from the selected precincts for each office with the respective vote totals of a hand recount of the paper ballots from those precincts. The county clerks shall report their results to the auditor within ten days of the notice to conduct the voting system check unless a county clerk is aware of a recount in any office that includes one or more precincts in the county, in which case the county clerk shall report the results of the post-election audit to the auditor within ten days following the conclusion of the recount.

D. Based on the results of the voting system check and any other auditing results, the auditor shall determine the error rate in the sample for each office. If the winning margin decreases and the error rate based on the difference between the vote totals of hand recounts of the paper ballots and the original precinct vote totals exceeds ninety percent of the winning margin for an office, another sample equal in size to the original sample shall be selected and the original precinct vote totals compared to the vote totals of hand recounts. The error rate based on the first and second sample shall be reported, and if it exceeds ninety percent of the winning margin for the office, the state canvassing board shall order that a full hand recount of the ballots for that office be conducted.

E. The auditor shall report the results of the voting system check to the secretary of state upon completion of the voting system check and release the results to the public.

F. Persons designated as county canvass observers may observe the hand recount described in Subsection C of this section. Observers shall comply with the procedures governing county canvass observers as provided in Section 1-2-31 NMSA 1978.

G. If a recount for an office selected for a voting system check is conducted pursuant to the provisions of Chapter 1, Article 14 NMSA 1978, the vote totals from the hand count of ballots for that office in precincts selected for the voting system check may be used in lieu of recounting the same ballots for the recount.

H. All costs of a voting system check or required hand recount shall be paid in the same manner as automatic recounts.

History: Laws 2009, ch. 233, 1; 2015, ch. 145, 73.



Section 1-14-13.3 - General election audit.

1-14-13.3. General election audit.

The secretary of state shall issue rules for the conduct and procedures of the post-election voting system check, set minimum qualifications for auditors eligible for selection to conduct post-election evaluations of the accuracy of voting systems and approve the contract terms for auditors. The state auditor shall review the rules, qualification standards and contract terms to ensure they meet audit standards.

History: Laws 2009, ch. 233, 2.



Section 1-14-14 - Recounts; rechecks; application.

1-14-14. Recounts; rechecks; application.

A. Whenever any candidate for any office for which the state canvassing board or county canvassing board issues a certificate of nomination or election believes that any error or fraud has been committed by any precinct board in counting or tallying the ballots, in the verification of the votes cast on the voting machines or in the certifying of the results of any election whereby the results of the election in the precinct have not been correctly determined, declared or certified, the candidate, within six days after completion of the canvass by the proper canvassing board, may have a recount of the ballots, or a recheck of the votes shown on the voting machines, that were cast in the precinct.

B. In the case of any office for which the state canvassing board issues a certificate of nomination or election, application for recount or recheck shall be filed with the secretary of state.

C. In the case of any office for which the county canvassing board issues a certificate of nomination or election, application for recount or recheck shall be filed with the district judge for the county in which the applicant resides.

History: 1953 Comp., 3-14-18, enacted by Laws 1969, ch. 240, 343; 1977, ch. 222, 82; 2009, ch. 150, 32.



Section 1-14-15 - Recounts; rechecks; cost of proceedings.

1-14-15. Recounts; rechecks; cost of proceedings.

A. An applicant for a recount shall deposit with the proper canvassing board or, in the case of an office for which the state canvassing board issues a certificate of nomination or election, with the secretary of state sufficient cash, or a sufficient surety bond, to cover the cost of a recount for each precinct for which a recount is demanded. An applicant for a recheck shall deposit with the proper canvassing board or, in the case of an office for which the state canvassing board issues a certificate of nomination or election, with the secretary of state sufficient cash, or a sufficient surety bond, to cover the cost of the recheck for each voting machine to be rechecked. The state canvassing board shall determine the estimated actual cost of a recount per precinct and a recheck per voting machine no later than March 15 of even-numbered years. The secretary of state shall post the recount and recheck cost determinations on the secretary of state's web site when the state canvassing board issues its cost determinations.

B. The deposit or surety bond shall be security for the payment of the costs and expenses of the recount or recheck in case the results of the recount or recheck are not sufficient to change the results of the election.

C. If it appears that error or fraud sufficient to change the winner of the election has been committed, the costs and expenses of the recount or recheck shall be paid by the state upon warrant issued by the secretary of finance and administration supported by a voucher of the secretary of state, or shall be paid by the county upon warrant of the county clerk from the general fund of the county, as the case may be.

D. If no error or fraud appears to be sufficient to change the winner, the costs and expenses for the recount or recheck shall be paid by the applicant. Costs shall consist of any docket fees, mileage of the sheriff in serving summons and fees and mileage of precinct board members, at the same rates allowed witnesses in civil actions. If error or fraud has been committed by a precinct board, the board members shall not be entitled to such mileage or fees.

History: 1953 Comp., 3-14-19, enacted by Laws 1978, ch. 48, 1; 2001, ch. 109, 1; 2005, ch. 270, 77; 2007, ch. 336, 18.



Section 1-14-16 - Recount or recheck proceedings.

1-14-16. Recount or recheck proceedings.

A. Immediately after filing of the application for recount or recheck, or notice of an automatic recount, the appropriate canvassing board shall issue an order to the county clerk of each county where a precinct specified in the application or notice is located commanding the county clerk to convene a recount precinct board at the county seat on a day specified in the order, which date shall not be more than ten days after the filing of the application for a recount or recheck or notice of an automatic recount.

B. Upon receipt of the order, the county clerk shall appoint a recount precinct board pursuant to the provisions of Section 1-2-12 NMSA 1978 and shall send notices of the names of the recount precinct board members and the date fixed for the recount or recheck to the district judge for the county and the county chair of each of the political parties that participated in the election for the office in question. The county clerk shall keep a log of how each person was notified and confirmation that the notice was received. Presiding judges and election judges on the recount precinct board shall be appointed from among those persons who served as precinct board members in the most recent election.

C. The recount precinct board, district judge and county clerk shall meet on the date fixed for the recount or recheck, and the ballot boxes and ballot containers or voting machines of the precincts involved in the recount or recheck shall be opened. The recount precinct board shall recount and retally the ballots, or recheck the votes cast on the voting machines, as the case may be, for the office in question in the presence of the county clerk, district judge and any other person who may desire to be present.

D. After completion of the recount or recheck, the recount precinct board shall replace the ballots in the ballot boxes and ballot containers and lock them, or the voting machines shall be locked and resealed, and the precinct board shall certify to the proper canvassing board the results of the recount or recheck. The district judge and the county clerk shall also certify that the recount or recheck was made in their presence.

History: 1953 Comp., 3-14-20, enacted by Laws 1969, ch. 240, 345; 1977, ch. 222, 84; 1978 Comp., 1-14-16, repealed and reenacted by Laws 2008, ch. 41, 3; 2015, ch. 145, 74.



Section 1-14-18 - Recount; recheck; recanvass by canvassing boards.

1-14-18. Recount; recheck; recanvass by canvassing boards.

A. Immediately upon receipt of the certificate of recount or recheck from all the recount precinct boards making a recount or recheck, the proper canvassing board shall meet and recanvass the returns for the office in question.

B. In making the recanvass, the proper canvassing board shall be bound by the certificates of recount or recheck from the recount precinct boards instead of the original returns from the precinct boards.

C. After the recanvass, if it appears that fraud or error has been committed sufficient to change the winner of the election, then the proper canvassing board shall revoke the certificate of nomination or election already issued to any person for that office and shall issue a certificate of nomination or election in favor of the person receiving a plurality of the votes cast at the election as shown by the recount or recheck, and such certificate shall supersede all others and entitle the holder to the same rights and privileges as if such certificate had been originally issued by the canvassing board.

History: 1953 Comp., 3-14-22, enacted by Laws 1969, ch. 240, 347; 1977, ch. 222, 86; 2008, ch. 41, 4; 2015, ch. 145, 75.



Section 1-14-19 - Recount; recheck; candidate for district judge.

1-14-19. Recount; recheck; candidate for district judge.

If a recount or recheck is demanded on the election of a district judge and the judge of the district was a candidate for partisan office at the election, the chief justice of the supreme court shall designate a district judge who shall act in such proceedings.

History: 1953 Comp., 3-14-23, enacted by Laws 1969, ch. 240, 348; 1977, ch. 222, 87; 2015, ch. 145, 76.



Section 1-14-20 - Recounts; rechecks; appointment of a special master.

1-14-20. Recounts; rechecks; appointment of a special master.

If the judge of the district court for the county, or any judge designated in his place, cannot be present at any recount or recheck on the day set, he shall appoint a member of the bar to act for him.

History: 1953 Comp., 3-14-24, enacted by Laws 1969, ch. 240, 349; 1977, ch. 222, 88.



Section 1-14-21 - Recounts; rechecks; mandamus.

1-14-21. Recounts; rechecks; mandamus.

If the state canvassing board, the county canvassing board, secretary of state, county clerk or any member of a precinct board fails or refuses to do or perform any of the acts required of them pertaining to recounts or rechecks, the applicant for recount or recheck may apply to any district court, the court of appeals or the supreme court of New Mexico for writ of mandamus to compel the performance of the required act and such court shall entertain such application.

History: 1953 Comp., 3-14-25, enacted by Laws 1969, ch. 240, 350; 1977, ch. 222, 89.



Section 1-14-22 - Contests and recounts; provisional, absentee and other paper ballots.

1-14-22. Contests and recounts; provisional, absentee and other paper ballots.

The secretary of state shall issue rules governing and allowing procedures for reviewing the qualification of provisional ballot envelopes, absentee and other paper ballots in the case of a contest or recount of election results. All rejected provisional paper ballot envelopes shall be included in any contest or recount of election results, and a review of the qualification of provisional ballot envelopes shall occur in a recount.

History: Laws 2005, ch. 270, 76; 2007, ch. 336, 19.



Section 1-14-23 - Recount procedures.

1-14-23. Recount procedures.

A. To ensure the accuracy of electronic vote tabulating systems, in a recount, the votes from a random selection of ballots shall be tallied by hand, and the votes from the same ballots shall be tabulated by the electronic vote tabulating systems to be used in the recount. For statewide and federal office, the number of ballots to be tallied and tabulated shall be equal to the greater of one hundred, or two percent, of the ballots cast in each county. For all other offices, the number of ballots to be tallied and tabulated shall be equal to the greater of one hundred, or five percent, of the ballots cast for the office, distributed by county where applicable. If more than one electronic vote tabulating system is to be used in a county, the ballots to be recounted shall be divided among the electronic vote tabulating systems to be used, and the above process shall be performed on each electronic vote tabulating system based on the number of votes to be recounted on each individual electronic vote tabulating system.

B. If the results of the hand tally and the electronic vote tabulating system tabulation do not differ, the remaining ballots shall be recounted using that electronic vote tabulating system. If the results of the hand tally and the electronic vote tabulating system differ, the electronic vote tabulating system shall not be used in the recount and the remaining ballots shall be recounted by hand or on a different electronic vote tabulating system in which the results did not differ.

C. When using an electronic vote tabulating system for a recount, a county clerk may permit a visual inspection of the ballots prior to tabulation by the optical scan tabulating system for the purpose of permitting a representative of a candidate to identify individual ballots to be selected for hand tally by the precinct board.

History: Laws 2007, ch. 337, 2; 2015, ch. 145, 77.



Section 1-14-24 - Automatic recounts; elections for state and federal offices; procedures.

1-14-24. Automatic recounts; elections for state and federal offices; procedures.

A. An automatic recount of the vote is required when the canvass of returns in a primary or general election for a federal or statewide office, or a judicial office in a county with more than two hundred thousand registered qualified electors, indicates that the margin between the two candidates receiving the greatest number of votes for the office is less than one-fourth of one percent of the total votes cast for that office in that election. An automatic recount of the vote is required when the canvass of returns in a primary or general election for any other state office indicates that the margin between the two candidates receiving the greatest number of votes for the office is less than one percent of the total votes cast for that office in that election.

B. For an office for which ballots were cast in more than one county, the secretary of state shall file notice with the state canvassing board upon the completion of the state canvass that an automatic recount is required, and the state canvassing board shall order a recount of the ballots for the specified office. For an office in which ballots were cast solely within one county, the secretary of state shall file notice with the state canvassing board within seven days after receiving notice from the county clerk following the completion of the county canvass that an automatic recount is required, and the state canvassing board shall order a recount of the ballots for the specified office.

C. Automatic recounts shall be conducted pursuant to the recount procedures established in Sections 1-14-16 and 1-14-18 through 1-14-23 NMSA 1978.

D. For the purposes of this section, "state office" means the office of governor, lieutenant governor, state auditor, state treasurer, attorney general, secretary of state, supreme court justice, court of appeals judge, district judge, magistrate judge, public regulation commissioner, commissioner of public lands, state senator or state representative.

History: Laws 2008, ch. 41, 1; 2015, ch. 145, 78.



Section 1-14-25 - Automatic recounts; expenses.

1-14-25. Automatic recounts; expenses.

The secretary of state shall reimburse the counties for the costs of conducting an automatic recount with money appropriated to the secretary. In the event that current year appropriations to the secretary of state do not cover the cost of an automatic recount, the secretary may apply to the state board of finance for an emergency grant to cover those costs pursuant to Section 6-1-2 NMSA 1978.

History: Laws 2008, ch. 41, 2.






Article 15 - Presidential Electors, Senators, Congressmen and Expiring Terms

Section 1-15-1 - Presidential electors; notification of state chairmen.

1-15-1. Presidential electors; notification of state chairmen.

On or before June 1 of each year in which the president and vice president of the United States are to be elected, the secretary of state shall send written notice to the state chairman of each qualified political party in New Mexico setting forth the method and requirements for nominating and electing presidential electors in this state at the general election.

History: 1953 Comp., 3-15-1, enacted by Laws 1969, ch. 240, 351.



Section 1-15-2 - Presidential electors; primary election.

1-15-2. Presidential electors; primary election.

Presidential electors shall not be nominated at the primary election.

History: 1953 Comp., 3-15-2, enacted by Laws 1969, ch. 240, 352.



Section 1-15-3 - Presidential electors; nomination.

1-15-3. Presidential electors; nomination.

A. Any qualified political party in New Mexico desiring to have candidates for president and vice president on the general election ballot in a presidential election year shall, at a state party convention held in the year of such election, choose from the voters of the party the number of presidential electors required by law and no more.

B. The presidential electors shall be nominated by the state convention according to the rules of that party on file with the secretary of state.

C. Upon the nomination of presidential electors, the chair and secretary of the convention shall certify the names and addresses of the nominees not less than sixty-three days prior to the election to the secretary of state. The secretary of state shall record the nominees' names in the secretary's office as the presidential elector nominees of that party.

History: 1953 Comp., 3-15-3, enacted by Laws 1969, ch. 240, 353; 1977, ch. 222, 90; 1981, ch. 145, 1; 2017, ch. 101, 16.



Section 1-15-4 - Presidential electors; election.

1-15-4. Presidential electors; election.

A. The names of the presidential elector nominees shall not be placed upon the general election ballot; instead, the secretary of state shall certify to the county clerks the names of persons nominated by each qualified political party for the offices of president and vice president of the United States.

B. The names of such nominees for president and vice president for each qualified political party shall be printed together in pairs upon the general election ballot. A vote for any such pair of nominees shall be a vote for the presidential electors of the political party by which such nominees were named.

C. The presidential elector nominees of the party whose nominees for president and vice president receive the highest number of votes at the general election shall be the elected presidential electors for this state, and each shall be granted a certificate of election by the state canvassing board.

History: 1953 Comp., 3-15-4, enacted by Laws 1969, ch. 240, 354.



Section 1-15-5 - Presidential electors; duties.

1-15-5. Presidential electors; duties.

Presidential electors for the state shall perform the duties of the presidential electors required by law and the constitution of the United States.

History: 1953 Comp., 3-15-5, enacted by Laws 1969, ch. 240, 355.



Section 1-15-6 - Presidential electors; organization.

1-15-6. Presidential electors; organization.

A. Presidential electors of the state shall meet at 11:00 a.m. in the office of the secretary of state on the day fixed by the laws of the United States for presidential electors to cast their ballots for president and vice president of the United States.

B. At such meeting the presidential electors shall organize by choosing a presiding officer and a secretary.

C. If the full number of electors required by law are not present at such meeting for any reason, those presidential electors present shall, from a list of names nominated by the state chairman of that party, forthwith choose electors from the voters of that state party.

D. The secretary of state shall provide such clerical assistance as needed by the presidential electors in performing their duties.

History: 1953 Comp., 3-15-6, enacted by Laws 1969, ch. 240, 356; 1977, ch. 222, 91.



Section 1-15-7 - Presidential electors; when governor fills vacancy.

1-15-7. Presidential electors; when governor fills vacancy.

In the case of the death or absence of any presidential elector or failure to complete the number of presidential electors by noon of the day fixed by the laws of the United States for presidential electors to cast their ballots, the governor shall fill any vacancy by appointment. In filling the vacancy the governor shall appoint a voter of the state from a list of names nominated by the state chairman of the same political party represented by the presidential elector whose death or absence caused the vacancy.

History: 1953 Comp., 3-15-7, enacted by Laws 1969, ch. 240, 357.



Section 1-15-8 - Presidential electors; electoral college casting ballots; certification of results.

1-15-8. Presidential electors; electoral college casting ballots; certification of results.

The presidential electors of the state shall meet at noon in the office of the secretary of state on the day fixed by the laws of the United States for presidential electors to cast their ballots for president and vice president and shall proceed to vote by ballot for president and vice president of the United States and to certify the results of such election in accordance with the constitution and laws of the United States. The presidential elector chosen as secretary shall keep a journal of the proceedings and deposit the journal in the office of the secretary of state, where it shall be kept on file.

History: 1953 Comp., 3-15-8, enacted by Laws 1969, ch. 240, 358; 1977, ch. 222, 92.



Section 1-15-9 - Presidential electors; penalty.

1-15-9. Presidential electors; penalty.

A. All presidential electors shall cast their ballots in the electoral college for the candidates of the political party which nominated them as presidential electors.

B. Any presidential elector who casts his ballot in violation of the provisions contained in Subsection A of this section is guilty of a fourth degree felony.

History: 1953 Comp., 3-15-9, enacted by Laws 1969, ch. 240, 359.



Section 1-15-10 - Presidential electors; per diem and mileage.

1-15-10. Presidential electors; per diem and mileage.

Each presidential elector shall be paid per diem for each day's attendance and mileage from his residence to the state capitol and return to his place of residence one time, as provided for state officers in the Per Diem and Mileage Act [Chapter 10, Article 8 NMSA 1978], and he shall receive no other compensation. Per diem and mileage shall be paid by the state treasurer on warrants drawn by the secretary of finance and administration in accordance with vouchers approved by the presiding officer of the presidential electors.

History: 1953 Comp., 3-15-10, enacted by Laws 1969, ch. 240, 360; 1977, ch. 247, 12.



Section 1-15-11 - United States senator; nomination.

1-15-11. United States senator; nomination.

Candidates for the office of United States senator shall be nominated during the year of the general election next preceding the expiration of the term of office of the United States senator whose successor is to be nominated and elected. Nominations shall be in the manner prescribed by the Election Code [Chapter 1 NMSA 1978] for state officers.

History: 1953 Comp., 3-15-11, enacted by Laws 1969, ch. 240, 361.



Section 1-15-12 - United States senator; election.

1-15-12. United States senator; election.

The United States senator shall be elected at the general election next succeeding nomination for that office.

History: 1953 Comp., 3-15-12, enacted by Laws 1969, ch. 240, 362.



Section 1-15-13 - United States senator; canvass of vote.

1-15-13. United States senator; canvass of vote.

The vote for the office of United States senator shall be cast, counted, returned and canvassed in the same manner as the vote is cast, counted, returned and canvassed for state officers. Upon completion of the canvass, the state canvassing board shall immediately transmit the results of such election of United States senator to the president of the United States senate.

History: 1953 Comp., 3-15-13, enacted by Laws 1969, ch. 240, 363.



Section 1-15-14 - United States senator; vacancy.

1-15-14. United States senator; vacancy.

A. Immediately upon there being a vacancy in the office of United States senator, the governor shall make a temporary appointment to fill the vacancy until such time as an election is held to fill the vacancy for the unexpired term.

B. The election to fill the vacancy for the unexpired term shall be held at the next general election occurring not less than thirty days subsequent to the happening of such vacancy.

C. If the vacancy occurs within thirty days next preceding a general election, the person appointed by the governor to fill the vacancy shall hold office until the next general election occurring more than thirty days subsequent to the happening of the vacancy unless the term of office of such senator shall sooner expire.

D. Candidates to fill a vacancy in the office of United States senator for an unexpired term shall be nominated and elected in the same manner as candidates are nominated and elected for the full term.

History: 1953 Comp., 3-15-14, enacted by Laws 1969, ch. 240, 364.



Section 1-15-15 - Unconstitutional.

1-15-15. Unconstitutional.



Section 1-15-15.1 - Unconstitutional.

1-15-15.1. Unconstitutional.



Section 1-15-15.2 - United States representative; congressional districts.

1-15-15.2. [United States representative; congressional districts.]

Congressional District One is composed of Bernalillo county precincts 2 through 79, 81 through 83, 86 through 92, 94 through 99, 101 through 114, 116, 119 through 125, 131 through 144, 150 through 154, 161 through 166, 170, 171, 180 through 187, 191 through 197, 211, 212, 214 through 217, 221, 223 through 226, 241 through 246, 251 through 258, 271 through 275, 278, 281 through 287, 289 through 308, 311 through 318, 321 through 324, 326 through 333, 341 through 347, 351 through 358, 371 through 375, 381 through 387, 400 through 456, 461 through 466, 471 through 478, 480 through 500, 502 through 573 and 601 through 603; Sandoval county precincts 1 through 5, 28, 29, 38, 52, 55 through 57, 64, 74 and 76; Santa Fe county precincts 15, 73 and 84; Torrance county; and Valencia county precincts 6, 16, 22, 28 and Census tabulation block 3506119703031019 in Valencia county precinct 36.

Congressional District Two is composed of Bernalillo county precinct 93; Catron county; Chaves county; Cibola county; De Baca county; Do a Ana county; Eddy county; Grant county; Guadalupe county; Hidalgo county; Lea county; Lincoln county; Luna county; McKinley county precincts 26, 27, 29 and 30; Otero county; Roosevelt county precincts 3 through 6, 10, 11, 19 and all of Roosevelt county precinct 2 except for Census tabulation block 350410002001111; Sierra county; Socorro county; and Valencia county precincts 1 through 5, 7 through 15, 17 through 21, 23 through 27, 29 through 35, 37 through 41 and all of Valencia county precinct 36 except for Census tabulation block 350611973031019.

Congressional District Three is composed of Bernalillo county precincts 1, 80, 84, 85, 115, 117, 118 and 127 through 129; Colfax county; Curry county; Harding county; Los Alamos county; McKinley county precincts 1 through 25, 28, 31 through 50 and 52 through 59; Mora county; Quay county; Rio Arriba county; Roosevelt county precincts 1, 7 through 9, 12, 13, 15, 17, 18, 21 and Census tabulation block 350410002001111 in Roosevelt county precinct 2; San Juan county; San Miguel county; Sandoval county precincts 6 through 27, 30 through 37, 39 through 51, 53, 54, 58 through 63, 65 through 73, 75 and 78 through 86; Santa Fe county precincts 1 through 14, 16 through 72, 74 through 83 and 85 through 88; Taos county; and Union county.



Section 1-15-16 - Unconstitutional.

1-15-16. Unconstitutional.



Section 1-15-16.1 - Precincts.

1-15-16.1. Precincts.

A. Precinct designations and boundaries used in the 1991 congressional redistricting are those precinct designations and boundaries established pursuant to the Precinct Boundary Adjustment Act [1-3-10 to 1-3-14 NMSA 1978] and revised and approved pursuant to that act by the secretary of state as of August 16, 1991.

B. The boards of county commissioners shall not create any precinct that lies in more than one congressional district, nor shall the boards of county commissioners divide any precinct so that the divided parts of the precinct are situated in two or more congressional districts. Votes cast in any general, primary or other statewide election from precincts created or divided in violation of this subsection shall be invalid and shall not be counted or canvassed.

History: Laws 1991 (1st S.S.), ch. 7, 2.



Section 1-15-17 - United States representative; nomination and election.

1-15-17. United States representative; nomination and election.

One representative in congress shall be nominated and elected from each congressional district for voting purposes. Ballots for representatives in congress shall designate the office as congressional district number one, congressional district number two and congressional district number three. Only voters of each district shall be eligible to vote for the respective candidates of the district.

History: 1953 Comp., 3-15-17, enacted by Laws 1969, ch. 240, 367; 1982 (2nd S.S.), ch. 4, 3.



Section 1-15-18.1 - United States representative; vacancy.

1-15-18.1. United States representative; vacancy.

A. Ten days after a vacancy occurs in the office of United States representative, the governor shall, by proclamation, call a special election to be held not less than eighty-four nor more than ninety-one days after the date of the vacancy for the purpose of filling the vacancy, except as provided in Subsections E and F of this section.

B. Upon the issuance of the governor's proclamation, each qualified political party may nominate in the manner provided by the rules of that party a candidate to fill the vacancy in the office of United States representative; provided that such nomination is certified to the secretary of state by the state chair of that party no later than 5:00 p.m. on the fifty-sixth day preceding the date of the special election.

C. Declarations of independent candidacy to fill the vacancy in the office of United States representative and nominating petitions pertaining thereto shall be filed with the secretary of state no later than 5:00 p.m. on the fifty-sixth day preceding the date of the special election.

D. Special elections called for the purpose of filling a vacancy in the office of United States representative shall be conducted in accordance with the provisions of the Election Code [Chapter 1 NMSA 1978]; provided, however, if there is a conflict between this section and other provisions of the Election Code, the provisions of this section shall control.

E. If a vacancy occurs in the office of United States representative after the date of the primary election and before the date of the general election of that same year, the vacancy shall be filled at that general election of the same year. Candidates seeking the office of United States representative in that general election for the next succeeding term shall be deemed to be candidates for the unexpired term as well, and the candidate elected shall take office upon the certification of the election results.

F. If a vacancy occurs in the office of United States representative when there are more than one hundred vacancies in the United States house of representatives and there are more than seventy-five days before a regularly scheduled election or previously scheduled special election, then:

(1) the governor shall, by proclamation, call a special election to be held not more than forty-nine days after the vacancy is announced;

(2) each qualified political party may nominate in the manner provided by the rules of that party a candidate to fill the vacancy in the office of United States representative; provided that such nomination is certified to the secretary of state by the state chair of that party no later than 5:00 p.m. on the tenth business day following announcement of the vacancy; and

(3) declarations of independent candidacy to fill the vacancy in the office of United States representative and nominating petitions pertaining thereto shall be filed with the secretary of state no later than 5:00 p.m. on the twentieth day following announcement of the vacancy.

History: 1978 Comp., 1-15-18.1, enacted by Laws 1983, ch. 232, 16; 2008, ch. 58, 4.



Section 1-15-19 - Expiring and succeeding terms.

1-15-19. Expiring and succeeding terms.

"Expiring term" means a term of office which expires not later than three months after the general election at which it is filled.

History: 1953 Comp., 3-15-19, enacted by Laws 1969, ch. 240, 369.



Section 1-15-20 - Expiring term and next succeeding term in same election.

1-15-20. Expiring term and next succeeding term in same election.

In all instances where the expiring term of any elective state or district office or the office of United States senator or representative and the term next succeeding such expiring term are to be voted upon at the same general election, the same individual may be a candidate for both such expiring term and next succeeding term whether at a primary election, nominating convention or general election.

History: 1953 Comp., 3-15-20, enacted by Laws 1969, ch. 240, 370.



Section 1-15-21 - Expiring term and next succeeding term; nomination.

1-15-21. Expiring term and next succeeding term; nomination.

A. If any political party convention nominates any individual to be placed on the general election ballot for the term next succeeding the expiring term, then such person nominated by the party convention shall be deemed to also be designated by the convention for the expiring term. No candidate may be designated by the convention for the expiring term only.

B. Any candidate whose name is placed on the direct primary ballot in the primary election for the term next succeeding the expiring term shall be conclusively presumed to have declared as a candidate for both the expiring term and the succeeding term.

History: 1953 Comp., 3-15-21, enacted by Laws 1969, ch. 240, 371.



Section 1-15-22 - Expiring term and next succeeding term; filing fee.

1-15-22. Expiring term and next succeeding term; filing fee.

Notwithstanding any of the provisions of the Primary Election Law [1-8-10 to 1-8-52 NMSA 1978], a candidate for both the expiring term and the next succeeding term of the same office shall pay only the fee required of a candidate for the office for one full term of such office.

History: 1953 Comp., 3-15-22, enacted by Laws 1969, ch. 240, 372.



Section 1-15-23 - Expiring term and succeeding term.

1-15-23. Expiring term and succeeding term.

If the same individual is a candidate at a general election for both the expiring term and the succeeding term, his name shall appear but once on the ballot, and the name of the office, followed by the words, "full and expiring terms".

History: 1953 Comp., 3-15-23, enacted by Laws 1969, ch. 240, 373; 1999, ch. 267, 32.






Article 15A - Presidential Primary

Section 1-15A-1 - Short title.

1-15A-1. Short title.

This act [Chapter 1, Article 15A NMSA 1978] may be cited as the "Presidential Primary Act".

History: 1953 Comp., 3-8-33, enacted by Laws 1977, ch. 230, 1; 1978 Comp., 1-8-53 recompiled as 1-15A-1 by Laws 2011, ch. 137, 109.



Section 1-15A-2 - Presidential primary; date of election.

1-15A-2. Presidential primary; date of election.

In the year in which the president and vice president of the United States are to be elected, the registered voters of this state shall be given an opportunity to express their preference for the person to be the presidential candidate of their party in either a presidential primary election or in accordance with the selection procedure for presidential candidates of each voter's party. The presidential primary election shall be held on the same date as the primary election is held in this state.

History: 1953 Comp., 3-8-34, enacted by Laws 1977, ch. 230, 2; 2003, ch. 300, 2; 1978 Comp., 1-8-54 recompiled as 1-15A-2 by Laws 2011, ch. 137, 109.



Section 1-15A-3 - Selection of national convention delegates by major political parties; use of alternate selection procedures; certification.

1-15A-3. Selection of national convention delegates by major political parties; use of alternate selection procedures; certification.

A. If a major political party chooses not to participate in the presidential primary, it shall:

(1) notify the secretary of state at least thirty days before the governor is required to issue the proclamation of the primary election; and

(2) allow anyone who would otherwise be qualified to vote in that party's primary to participate in the party's selection procedure.

B. The state chair of a major political party that does not participate in the presidential primary shall certify to the secretary of state the names of the state party's delegates to the party's national convention, and those delegates shall file a declaration of acceptance in accordance with Section 1-15A-10 NMSA 1978.

History: Laws 2003, ch. 300, 3; 1978 Comp., 1-8-54.1 recompiled as 1-15A-3 by Laws 2011, ch. 137, 109; 2016, ch. 28, 2.



Section 1-15A-4 - Conduct of election.

1-15A-4. Conduct of election.

The presidential primary election shall be conducted and canvassed along with and in the manner provided by law for the conduct and canvassing of the primary election.

History: 1953 Comp., 3-8-35, enacted by Laws 1977, ch. 230, 3; 1978 Comp., 1-8-55 recompiled as 1-15A-4 by Laws 2011, ch. 137, 109.



Section 1-15A-5 - Nomination by committee.

1-15A-5. Nomination by committee.

There shall be convened in Santa Fe a committee consisting of the chief justice of the supreme court, as chairman, the speaker of the house of representatives and the minority floor leader of the house of representatives, the president pro tempore of the senate, the minority floor leader of the senate and the state chairmen of those major political parties participating in the presidential primary. The committee shall nominate as presidential primary candidates, and certify to the secretary of state, not later than February 15 before the presidential primary election, the names of all those generally advocated and nationally recognized or supported by any major political party in the state as candidates of the major political parties participating in the presidential primary for the office of president of the United States.

History: 1953 Comp., 3-8-36, enacted by Laws 1977, ch. 230, 4; 1980, ch. 13, 1; 1980, ch. 43, 1; 1995, ch. 124, 17; 1978 Comp., 1-8-56 recompiled as 1-15A-5 by Laws 2011, ch. 137, 109.



Section 1-15A-6 - Nomination by petition.

1-15A-6. Nomination by petition.

No later than 5:00 p.m. on the thirtieth day following the nominations by committee, any person seeking the endorsement by the national political party for the office of president of the United States, or any group organized in this state on behalf of, and with the consent of, such person, may submit to the secretary of state a petition on a form prescribed and furnished by the secretary of state to have such candidate's name printed on the presidential primary ballot. The petition shall be signed by a number of registered voters in each of the congressional districts equal to not less than two percent of the total number of votes for president cast in each district at the last preceding presidential election. Each signer of such petition shall sign but one such petition. In verifying the petition, the secretary of state shall count each signature unless it is determined that the person signing is not a registered voter of this state, has signed more than one petition or is not the person whose name appears on the nominating petition.

History: 1953 Comp., 3-8-37, enacted by Laws 1977, ch. 230, 5; 1978 Comp., 1-8-57 recompiled as 1-15A-6 by Laws 2011, ch. 137, 109.



Section 1-15A-7 - Notification to candidates.

1-15A-7. Notification to candidates.

The secretary of state shall contact each person who has been nominated by the committee or by petition and notify the person in writing by certified mail, with return receipt requested, that the person's name will be printed as a candidate on the New Mexico presidential primary ballot unless the person requests in writing otherwise at least sixty-three days prior to the election.

History: 1953 Comp., 3-8-38, enacted by Laws 1977, ch. 230, 6; 1980, ch. 13, 2; 1980, ch. 43, 2; 1978 Comp., 1-8-58 recompiled as 1-15A-7 by Laws 2011, ch. 137, 109; 2017, ch. 101, 17.



Section 1-15A-8 - Voting in presidential primary; ballot position.

1-15A-8. Voting in presidential primary; ballot position.

A. All candidates in the presidential primary shall appear with the candidates for other offices of their respective parties at an appropriate place on the ballot. Candidates who are nominated by committee and by petition shall be placed first as a group on the presidential primary ballot with each candidate's respective position in that group determined by the provisions of the Ballot Positioning Act [repealed]. The ballot position for the uncommitted category shall be placed last on the presidential primary ballot.

B. The voter shall be able to cast his ballot for one of the presidential candidates of his party or for an uncommitted delegation. A vote of the latter kind shall express the preference for an uncommitted delegation from New Mexico to the national convention of that voter's party.

History: 1953 Comp., 3-8-39, enacted by Laws 1977, ch. 230, 7; 1980, ch. 13, 3; 1980, ch. 43, 3; 1988, ch. 17, 6; 1978 Comp., 1-8-59 recompiled as 1-15A-8 by Laws 2011, ch. 137, 109.



Section 1-15A-9 - National convention.

1-15A-9. National convention.

A. Upon the completion of the state canvass of the results of the presidential primary, the secretary of state shall forthwith certify to the state chairman of each political party participating in the primary and to the credentials committee of the national convention of each such political party the following:

(1) the names of all candidates and uncommitted category; and

(2) the total vote and the percentage of the total vote of such candidates or uncommitted category received.

B. Each political party shall select as many delegates and alternates to the national party convention in the manner prescribed by the rules of that party and as are allotted to it by the national committee of that party.

C. The vote of the delegates or their alternates to the national convention from each such political party from New Mexico shall be cast on the first presidential nomination ballot of the national convention by the chairman of the delegation. The manner of casting the vote of each party delegation shall be as follows:

(1) each candidate and the uncommitted category shall be entitled to a share of the total vote allotted to the delegation that is equal to the proportion that the vote he received in the presidential primary bears to the total combined vote received by all qualified candidates; provided that no candidate shall be excluded who has received at least fifteen percent of the total vote cast for candidates for president of that party, and no candidate shall be excluded in violation of any political party rule; and

(2) the method used to compute the total votes allowed to a candidate or the uncommitted category shall be determined by the party rules on file in the office of the secretary of state.

D. The provisions of this section with regard to the manner of voting by the New Mexico delegations at the national party conventions apply only to the first nominating ballot cast at such conventions. Such delegations may be released prior to the first ballot from voting in the manner provided by this section upon death of the candidate or upon his written unconditional release of such votes allotted to him. Any votes so released shall be cast in the manner of votes allotted to the uncommitted category.

History: 1953 Comp., 3-8-40, enacted by Laws 1977, ch. 230, 8; 1980, ch. 13, 4; 1980, ch. 43, 4; 1981, ch. 147, 9; 1978 Comp., 1-8-60 recompiled as 1-15A-9 by Laws 2011, ch. 137, 109.



Section 1-15A-10 - Delegate pledge.

1-15A-10. Delegate pledge.

A. No person selected as a delegate or alternate shall qualify to attend the national convention of his political party unless he files with the state chairman of his political party at least fifteen days prior to the convening of the applicable national party convention a written declaration of acceptance, signed by himself, in the form herein prescribed and the state chairman deposits this declaration of acceptance in the office of the secretary of state no later than ten days before convening of the applicable national convention.

B. The declaration of acceptance shall be in the form of an affidavit and shall contain the following information:

(1) the name, residence and post office address of the delegate or alternate delegate;

(2) a statement that he is a registered voter in New Mexico affiliated with the political party for which he is a delegate or alternate and that he was a registered voter and affiliated with that party on the day of the governor's primary election proclamation in the year in which he is a delegate to the national convention;

(3) a statement that he accepts his selection as a delegate or alternate to the national convention; and

(4) if delegates are pledged to specific candidates for the office of president, a pledge in the following form:

"As a delegate to the 20 ________ national convention of ________________________ party, I pledge myself to vote on the first ballot for the nomination of president by the ________________________ party as required by Section 1-8-60 NMSA 1978.".

C. Any delegate representing the uncommitted category may vote for any candidate at the national convention or remain uncommitted.

History: 1953 Comp., 3-8-41, enacted by Laws 1977, ch. 230, 9; 1980, ch. 13, 5; 1980, ch. 43, 5; 2003, ch. 300, 4; 1978 Comp., 1-8-61 recompiled as 1-15A-10 by Laws 2011, ch. 137, 109.



Section 1-15A-11 - Penalty.

1-15A-11. Penalty.

It is unlawful for any alternate or delegate to fail to vote at the national party convention in accordance with the delegate pledge he signed as required by the Presidential Primary Act. Any alternate or delegate violating any of the provisions of the Presidential Primary Act is guilty of a petty misdemeanor.

History: 1953 Comp., 3-8-43, enacted by Laws 1977, ch. 230, 11; 1978 Comp., 1-8-63 recompiled as 1-15A-11 by Laws 2011, ch. 137, 109.






Article 16 - State Constitutional Amendments and Other Questions Submitted

Section 1-16-1 - State constitutional amendments; application of Election Code.

1-16-1. State constitutional amendments; application of Election Code.

At all elections at which any proposed constitutional amendment or question is submitted to a vote of the electors, the election shall be held and conducted in accordance with the Election Code [Chapter 1 NMSA 1978].

History: 1953 Comp., 3-16-1, enacted by Laws 1969, ch. 240, 374.



Section 1-16-2 - State constitutional amendments; ballots; special elections.

1-16-2. State constitutional amendments; ballots; special elections.

The secretary of state shall provide ballots for the use of voters in all special elections where constitutional amendments or other questions are submitted to the voters of the entire state. Paper ballots shall bear on their face the facsimile signature of the secretary of state and shall be furnished to each of the county clerks.

History: 1953 Comp., 3-16-2, enacted by Laws 1969, ch. 240, 375.



Section 1-16-3 - State constitutional amendments; certification.

1-16-3. State constitutional amendments; certification.

Whenever a proposed constitutional amendment or other question is to be submitted to the voters of the entire state, the secretary of state, not less than sixty-three days before the election at which it is to be submitted, shall certify the proposed constitutional amendment or question to the county clerk of each county.

History: 1953 Comp., 3-16-3, enacted by Laws 1969, ch. 240, 376; 1977, ch. 222, 93; 1981, ch. 146, 1; 2017, ch. 101, 18.



Section 1-16-4 - State constitutional amendments; publication.

1-16-4. State constitutional amendments; publication.

Upon receipt of the certified proposed constitutional amendment or other question, the county clerk shall include it in the proclamation to be issued and shall publish the full text of each proposed constitutional amendment or other question in accordance with the constitution of New Mexico.

History: 1953 Comp., 3-16-4, enacted by Laws 1969, ch. 240, 377.



Section 1-16-5 - State constitutional amendments; form of ballots.

1-16-5. State constitutional amendments; form of ballots.

All ballots proposing constitutional amendments shall be in the form prescribed by the secretary of state.

History: 1953 Comp., 3-16-5, enacted by Laws 1969, ch. 240, 378; 1977, ch. 222, 94; 1981, ch. 146, 2; 2003, ch. 356, 31; 2007, ch. 337, 16.



Section 1-16-6 - State constitutional amendments; marking ballots.

1-16-6. State constitutional amendments; marking ballots.

A voter desiring to mark the ballot for or against a proposed constitutional amendment shall do so in the manner specified in the instructions printed on the ballot.

History: 1953 Comp., 3-16-6, enacted by Laws 1969, ch. 240, 379; 1977, ch. 222, 95; 2003, ch. 356, 32; 2007, ch. 337, 17.



Section 1-16-7 - State constitutional amendments; ballot labels; form.

1-16-7. State constitutional amendments; ballot labels; form.

The secretary of state shall prescribe the form in which state constitutional amendments shall appear on the ballot. Such form shall include the full title of the joint resolution proposing the constitutional amendment and the constitutional amendment number assigned to the joint resolution by the secretary of state. The secretary of state may provide an analysis of the proposed constitutional amendment on the ballot. The ballot shall be printed in both English and Spanish.

History: 1953 Comp., 3-16-6.1, enacted by Laws 1977, ch. 222, 96; 1981, ch. 146, 3.



Section 1-16-8 - Other questions.

1-16-8. Other questions.

The form for ballots on questions other than proposed constitutional amendments to be submitted to the voters of the entire state shall be prescribed by the secretary of state. The form for ballots on those questions not statewide in application to be submitted to the voters of the county shall be furnished by the county clerk, and a copy of the resolution proposing such question shall be sent by the county clerk to the secretary of state not less than thirty days prior to the election. In each case the ballots shall conform as nearly as practicable to the form required for ballots on proposed constitutional amendments.

History: 1953 Comp., 3-16-7, enacted by Laws 1969, ch. 240, 380; 1977, ch. 222, 97.



Section 1-16-9 - State constitutional amendments; single ballot.

1-16-9. State constitutional amendments; single ballot.

Proposed constitutional amendments or other questions submitted to the voters at any election shall be printed on one ballot only.

History: 1953 Comp., 3-16-8, enacted by Laws 1969, ch. 240, 381; 1977, ch. 222, 98; 2003, ch. 356, 33; 2007, ch. 337, 18.



Section 1-16-10 - State constitutional amendments; sample ballots.

1-16-10. State constitutional amendments; sample ballots.

At the time ballots are printed for special elections on proposed constitutional amendments or other questions, the secretary of state shall have sample ballots printed and furnished to the counties. The form and number of sample ballots furnished to each precinct shall be the same as required for sample ballots in general elections.

History: 1953 Comp., 3-16-10, enacted by Laws 1969, ch. 240, 383.



Section 1-16-11 - State constitutional amendments; expense.

1-16-11. State constitutional amendments; expense.

The expense incurred by the secretary of state in printing and distributing the ballots for proposed constitutional amendments or other questions to be furnished by him shall be paid by the state.

History: 1953 Comp., 3-16-11, enacted by Laws 1969, ch. 240, 384.



Section 1-16-13 - Constitutional amendments; text provided.

1-16-13. Constitutional amendments; text provided.

In any election in which a constitutional amendment is being considered, the secretary of state shall cause to be printed samples of the text of each constitutional amendment, in both Spanish and English, in an amount equal to ten percent of the registered voters in the state. The secretary of state shall then distribute the sample constitutional proposals to the county clerk in each county, who in turn, will distribute them to the precincts in the same manner and number as sample ballots.

History: 1953 Comp., 3-16-13, enacted by Laws 1975, ch. 287, 1.






Article 17 - Referendum Petitions

Section 1-17-1 - Referendum petitions; who may sign.

1-17-1. Referendum petitions; who may sign.

Any person who is a qualified elector of New Mexico and who disapproves any law not excepted by the constitution of New Mexico may sign a referendum petition in his own proper handwriting, and not otherwise, to order a referendum vote upon a law enacted at the last preceding session of the legislature.

History: 1953 Comp., 3-17-1, enacted by Laws 1969, ch. 240, 386.



Section 1-17-2 - Referendum petitions; form.

1-17-2. Referendum petitions; form.

The petition and order for referendum shall be in the following form:

"PETITION FOR REFERENDUM

To the Honorable .............................................

(Name of secretary of state)

We, the undersigned, qualified electors of ............ county, New Mexico, who disapprove Laws 19 ...., Chapter ...., of New Mexico, approved ...... day of ......, 19 ..., entitled 'An Act ......,' respectfully request by this our petition that it be referred to the people of New Mexico, to the end that the same may be approved or rejected by vote of the qualified electors of the state at the next regular general election to be held on the ...... day of ......., 19 ..; and each of us for himself says: I am a qualified elector of ...... county, New Mexico, and my residence, post-office address and voting precinct are correctly written after my name.

NAME

RESIDENCE

POST-OFFICE

VOTING PRECINCT."

History: 1953 Comp., 3-17-2, enacted by Laws 1969, ch. 240, 387.



Section 1-17-3 - Referendum petitions; solicitor of signatures; duty.

1-17-3. Referendum petitions; solicitor of signatures; duty.

Every person who solicits signatures to any petition for referendum shall present a full and correct copy of the law on which the referendum is sought to the person whose signature is solicited.

History: 1953 Comp., 3-17-3, enacted by Laws 1969, ch. 240, 388.



Section 1-17-4 - Referendum petitions; penalty.

1-17-4. Referendum petitions; penalty.

It is a fourth degree felony for any person, on a petition for referendum, to:

A. sign any name other than his own, except to write thereon the name of a person who cannot write and who signs his name with his mark;

B. sign his name more than once on a petition on the same law;

C. sign his name when he is not a qualified elector in the county specified in the petition; or

D. knowingly misrepresent the purpose and effect of the petition or law thereby affected, for the purpose of causing anyone to sign the petition in reliance upon such misrepresentation.

History: 1953 Comp., 3-17-4, enacted by Laws 1969, ch. 240, 389.



Section 1-17-5 - Referendum petitions; requirements as to contents.

1-17-5. Referendum petitions; requirements as to contents.

A. Each page of a referendum petition upon which signatures of petitioners are to be solicited shall be an exact copy of all other pages of the referendum petition, except as to the county name and actual signatures.

B. Each page of any referendum petition to be filed shall have attached thereto the certificate of the person who circulated such petition.

C. No page of a referendum petition shall contain signatures of petitioners from more than one county. When a complete set of pages is delivered to the secretary of state as a completed petition, the sponsors shall also deliver a certified list of the registered voters of the county in which the particular pages were circulated and signed.

D. When a sufficient number of pages of a referendum petition are signed by the required number of qualified electors and are filed and duly certified by the secretary of state, they shall be treated and considered as one petition.

E. Each referendum petition shall be headed in boldface type, over the signature of the attorney general, with necessary instructions to the person who solicits signatures for the petition and to the signers of the petition, informing them of the privileges granted by the constitution and penalties imposed for violations of the law pertaining to referendum petitions.

History: 1953 Comp., 3-17-5, enacted by Laws 1969, ch. 240, 390.



Section 1-17-6 - Referendum petitions; form of certificate.

1-17-6. Referendum petitions; form of certificate.

The back of each page of every referendum petition containing the signatures shall bear the following certificate executed by the person who circulated that page of the referendum petition:

"STATE OF NEW MEXICO

COUNTY OF ............

I, ........., do hereby certify that the signatures appearing on the front hereof were signed in my presence; that to the best of my knowledge and belief each such signature is genuine; and that the person so signing is a qualified elector in the county named on this page.

...........................................................

(signature of person soliciting signatures for petition)

...........................................................

(post-office)".

History: 1953 Comp., 3-17-6, enacted by Laws 1969, ch. 240, 391.



Section 1-17-7 - Referendum petitions; false certification; penalty.

1-17-7. Referendum petitions; false certification; penalty.

Falsely certifying to the statements contained in the certificate required of persons soliciting signatures on a referendum petition is a fourth degree felony.

History: 1953 Comp., 3-17-7, enacted by Laws 1969, ch. 240, 392.



Section 1-17-8 - Referendum petitions; approval before circulation.

1-17-8. Referendum petitions; approval before circulation.

A. Before any referendum petition is circulated for signatures, the sponsors shall submit the original draft thereof to the secretary of state to determine whether or not it meets the requirements of law for referendum petitions. At the same time the original draft is submitted to the secretary of state, the sponsors shall also submit a suggested popular name for the law which is the object of the petition.

B. Within ten days after submission of the original draft and suggested popular name, the secretary of state shall:

(1) approve and certify the original draft of the petition, and approve and certify the suggested popular name or a more suitable and correct popular name; or

(2) disapprove the original draft and specify each deficiency not in compliance with the law.

History: 1953 Comp., 3-17-8, enacted by Laws 1969, ch. 240, 393.



Section 1-17-9 - Referendum petitions; number; popular name.

1-17-9. Referendum petitions; number; popular name.

The secretary of state shall fix and declare the number of the referendum petition and the popular name of the law to which it refers and by which it shall be designated on the ballot.

History: 1953 Comp., 3-17-9, enacted by Laws 1969, ch. 240, 394.



Section 1-17-10 - Referendum petitions; sufficiency or insufficiency.

1-17-10. Referendum petitions; sufficiency or insufficiency.

The secretary of state shall ascertain and declare the sufficiency or insufficiency of each complete referendum petition within fifteen days after it is filed in his office.

History: 1953 Comp., 3-17-10, enacted by Laws 1969, ch. 240, 395.



Section 1-17-11 - Referendum petitions; sufficiency of petition; burden of proof.

1-17-11. Referendum petitions; sufficiency of petition; burden of proof.

A. In considering the sufficiency of a referendum petition the burden of proving that all signatures appearing on the page are genuine and that the signers are qualified electors of the county named on the page and are in all respects entitled to sign the petition shall be upon the sponsors of the petition, if it is apparent beyond a reasonable doubt to the secretary of state that twenty percent or more of the signatures on any one page thereof are fictitious, forged or otherwise clouded, or that the challenged petitioners were ineligible to sign the petition, which fact was known or could have been ascertained by the exercise of reasonable diligence on the part of the person soliciting the signatures on that page.

B. If the sponsors of the referendum petition refuse or fail to assume and meet such burden, the secretary of state shall reject the entire page and shall not count as petitioners any of the names appearing thereon.

History: 1953 Comp., 3-17-11, enacted by Laws 1969, ch. 240, 396.



Section 1-17-12 - Referendum petitions; determination of insufficiency; duty of secretary of state.

1-17-12. Referendum petitions; determination of insufficiency; duty of secretary of state.

A. If the complete referendum petition filed with the secretary of state is found to be insufficient, the secretary of state shall forthwith notify the sponsors in writing, through their designated agent, and shall set forth his reasons for so finding.

B. After delivery of such notice of insufficiency, the sponsors shall have thirty days in which:

(1) to solicit and obtain additional signatures;

(2) to submit proof to show that a rejected signature is valid and should be counted; or

(3) to make the petition more definite and certain.

C. Any amendment and correction to the referendum petition shall not materially change the purpose and effect of the petition, and no change shall be made in petition except to correct apparent typographical errors and omissions.

D. If no action is taken as prescribed in Subsection B of this section within the time limit prescribed, the petition for purposes of referral to the people at the general election is void.

History: 1953 Comp., 3-17-12, enacted by Laws 1969, ch. 240, 397.



Section 1-17-13 - Referendum petitions; writ of mandamus.

1-17-13. Referendum petitions; writ of mandamus.

A. If the secretary of state fails or refuses to examine and certify the sufficiency or insufficiency of any referendum petition within the time prescribed, any twenty-five qualified electors who feel aggrieved thereby may within fifteen days thereafter apply to the supreme court for a writ of mandamus.

B. If the court decides that such petition is legally sufficient, it shall order the secretary of state to file and certify the sufficiency thereof as of the date upon which it was first offered for filing. A certified copy of the court's finding and order shall be attached to such petition.

C. On a proper showing that the referendum petition is not legally sufficient, the court may enjoin the secretary of state from certifying its sufficiency.

History: 1953 Comp., 3-17-13, enacted by Laws 1969, ch. 240, 398.



Section 1-17-14 - Referendum petitions; notice of election.

1-17-14. Referendum petitions; notice of election.

Before the general election at which any law subject to referendum petition is to be voted upon by the people, the secretary of state shall give notice by publication and posting in the manner required by law for the publication and posting of notice of election on proposed constitutional amendments. The notice shall contain the number of the petition, the ballot title, the certified popular name of the law to which the petition refers and a complete text of the law to which the petition refers.

History: 1953 Comp., 3-17-14, enacted by Laws 1969, ch. 240, 399.






Article 18 - Federal Constitutional Amendments

Section 1-18-1 - Federal constitutional amendments; ratification convention; proclamation.

1-18-1. Federal constitutional amendments; ratification convention; proclamation.

Within ten days after receipt of official notification of an action of congress proposing to conventions in the several states an amendment to the constitution of the United States, the governor shall, by proclamation, call a convention for the purpose of ratifying or rejecting the proposed amendment.

History: 1953 Comp., 3-18-1, enacted by Laws 1969, ch. 240, 400.



Section 1-18-2 - Federal constitutional amendments; contents of proclamation.

1-18-2. Federal constitutional amendments; contents of proclamation.

The proclamation shall specify the time and place of holding the convention and shall set forth the proposed amendment to the constitution of the United States.

History: 1953 Comp., 3-18-2, enacted by Laws 1969, ch. 240, 401.



Section 1-18-3 - Federal constitutional amendments; ratification convention; composition.

1-18-3. Federal constitutional amendments; ratification convention; composition.

The ratification convention shall be composed of each member of the state legislature. The convention shall meet in the chamber of the house of representatives and, where applicable, the rules of the house of representatives shall govern the proceedings of the convention. The lieutenant governor shall be the president of the convention and shall be the presiding officer. He shall be assisted in his duties by the speaker of the house of representatives and the president pro tempore of the senate.

History: 1953 Comp., 3-18-3, enacted by Laws 1969, ch. 240, 402.



Section 1-18-4 - Federal constitutional amendments; per diem and mileage of delegates.

1-18-4. Federal constitutional amendments; per diem and mileage of delegates.

Delegates to the ratification convention shall be paid per diem and mileage at the same rate as provided for members of the legislature; provided that such per diem shall not be paid for any period of time exceeding three calendar days.

History: 1953 Comp., 3-18-4, enacted by Laws 1969, ch. 240, 403; 1977, ch. 222, 100.



Section 1-18-5 - Federal constitutional amendments; certification of proceedings.

1-18-5. Federal constitutional amendments; certification of proceedings.

The proceedings of the ratification convention shall be certified to in the manner and form prescribed by existing law in respect to state action on proposed amendments to the constitution of the United States.

History: 1953 Comp., 3-18-5, enacted by Laws 1969, ch. 240, 404.






Article 19 - Campaign Practices

Section 1-19-1 - Campaign practices; primary election; expenditure of party money.

1-19-1. Campaign practices; primary election; expenditure of party money.

A. No contribution of money, or the equivalent thereof, made directly or indirectly to any political party, to any political party committee, to members of any political party committee or to any person representing or acting on behalf of a political party, and no money in the treasury of any political party or political party committee shall be expended directly or indirectly in the aid of the nomination at a primary election of any one or more persons as against any one or more other persons of the same political party running in such primary election.

B. Any person who expends money, or is responsible for the expenditure of money, in violation of this section is guilty of a petty misdemeanor.

History: 1953 Comp., 3-19-1, enacted by Laws 1969, ch. 240, 405.



Section 1-19-16 - Campaign practices; printing or publishing campaign material without specifying sponsor; penalty.

1-19-16. Campaign practices; printing or publishing campaign material without specifying sponsor; penalty.

A. It is unlawful for any person, organization or political committee to publish or print any campaign advertising or communication which does not specify the name of the sponsor or the name of a responsible officer who authorized the printing or publication of such material, in any election, special election, school district election or an election authorizing a bond issue. This prohibition extends only to handbills, petitions, circulars, letters or similar written material.

B. Any printing establishment shall identify itself as the printer of the campaign material.

C. Any person, organization or political committee violating the provisions of Subsection A or B of Section 1-19-16 NMSA 1978 is guilty of a fourth degree felony and shall be punished as provided in the Criminal Code [Chapter 30 NMSA 1978].

History: 1953 Comp., 3-19-16.1, enacted by Laws 1973, ch. 401, 1.



Section 1-19-17 - Campaign practices; circulation of campaign material without specifying sponsor; penalty.

1-19-17. Campaign practices; circulation of campaign material without specifying sponsor; penalty.

A. It is unlawful for any person, organization or political committee to circulate or distribute any campaign advertising or communication which does not specify the name of the sponsor of such material, in any election, special election, school district election or an election authorizing a bond issue. This prohibition extends to handbills, petitions, circulars or similar written material.

B. Any person, organization or political committee violating the provisions of Subsection A of Section 1-19-17 NMSA 1978 is guilty of a misdemeanor and shall be punished as provided in the Criminal Code [Chapter 30 NMSA 1978].

History: 1953 Comp., 3-19-16.2, enacted by Laws 1973, ch. 401, 2.



Section 1-19-25 - Short title.

1-19-25. Short title.

Sections 1-19-25 through 1-19-36 NMSA 1978 may be cited as the "Campaign Reporting Act".

History: 1978 Comp., 1-19-25, enacted by Laws 1979, ch. 360, 1.



Section 1-19-26 - Definitions.

1-19-26. Definitions.

As used in the Campaign Reporting Act:

A. "advertising campaign" means an advertisement or series of advertisements used for a political purpose and disseminated to the public either in print, by radio or television broadcast or by any other electronic means, including telephonic communications, and may include direct or bulk mailings of printed materials;

B. "anonymous contribution" means a contribution the contributor of which is unknown to the candidate or the candidate's agent or the political committee or its agent who accepts the contribution;

C. "bank account" means an account in a financial institution located in New Mexico;

D. "campaign committee" means two or more persons authorized by a candidate to raise, collect or expend contributions on the candidate's behalf for the purpose of electing the candidate to office;

E. "candidate" means an individual who seeks or considers an office in an election covered by the Campaign Reporting Act, including a public official, who either has filed a declaration of candidacy or nominating petition or:

(1) for a nonstatewide office, has received contributions or made expenditures of one thousand dollars ($1,000) or more or authorized another person or campaign committee to receive contributions or make expenditures of one thousand dollars ($1,000) or more for the purpose of seeking election to the office; or

(2) for a statewide office, has received contributions or made expenditures of two thousand five hundred dollars ($2,500) or more or authorized another person or campaign committee to receive contributions or make expenditures of two thousand five hundred dollars ($2,500) or more for the purpose of seeking election to the office or for candidacy exploration purposes in the years prior to the year of the election;

F. "contribution" means a gift, subscription, loan, advance or deposit of money or other thing of value, including the estimated value of an in-kind contribution, that is made or received for a political purpose, including payment of a debt incurred in an election campaign, but "contribution" does not include the value of services provided without compensation or unreimbursed travel or other personal expenses of individuals who volunteer a portion or all of their time on behalf of a candidate or political committee, nor does it include the administrative or solicitation expenses of a political committee that are paid by an organization that sponsors the committee;

G. "deliver" or "delivery" means to deliver by certified or registered mail, telecopier, electronic transmission or facsimile or by personal service;

H. "election" means any primary, general or statewide special election in New Mexico and includes county and judicial retention elections but excludes municipal, school board and special district elections;

I. "election year" means an even-numbered year in which an election covered by the Campaign Reporting Act is held;

J. "expenditure" means a payment, transfer or distribution or obligation or promise to pay, transfer or distribute any money or other thing of value for a political purpose, including payment of a debt incurred in an election campaign or pre-primary convention, but does not include the administrative or solicitation expenses of a political committee that are paid by an organization that sponsors the committee;

K. "person" means an individual or entity;

L. "political committee" means two or more persons, other than members of a candidate's immediate family or campaign committee or a husband and wife who make a contribution out of a joint account, who are selected, appointed, chosen, associated, organized or operated primarily for a political purpose; and "political committee" includes:

(1) political parties, political action committees or similar organizations composed of employees or members of any corporation, labor organization, trade or professional association or any other similar group that raises, collects, expends or contributes money or any other thing of value for a political purpose;

(2) a single individual whose actions represent that the individual is a political committee; and

(3) a person or an organization of two or more persons that within one calendar year expends funds in excess of five hundred dollars ($500) to conduct an advertising campaign for a political purpose;

M. "political purpose" means influencing or attempting to influence an election or pre-primary convention, including a constitutional amendment or other question submitted to the voters;

N. "prescribed form" means a form or electronic format prepared and prescribed by the secretary of state;

O. "proper filing officer" means either the secretary of state or the county clerk as provided in Section 1-19-27 NMSA 1978;

P. "public official" means a person elected to an office in an election covered by the Campaign Reporting Act or a person appointed to an office that is subject to an election covered by that act; and

Q. "reporting individual" means every public official, candidate or treasurer of a campaign committee and every treasurer of a political committee.

History: 1978 Comp., 1-19-26, enacted by Laws 1979, ch. 360, 2; 1981, ch. 331, 1; 1985, ch. 2, 10; 1993, ch. 46, 1; 1993, ch. 55, 12; 1993, ch. 314, 58; 1995, ch. 153, 1; 1997, ch. 112, 2; 2003, ch. 66, 1; 2009, ch. 67, 1; 2009, ch. 68, 2.



Section 1-19-26.1 - Political committees; registration; disclosures.

1-19-26.1. Political committees; registration; disclosures.

A. It is unlawful for any political committee that receives, contributes or expends in excess of five hundred dollars ($500) in any calendar year to continue to receive or make any contribution or expenditure for a political purpose unless that political committee appoints and maintains a treasurer and registers with the secretary of state.

B. A political committee shall register with the secretary of state within ten days of receiving, contributing or expending in excess of five hundred dollars ($500) by paying a filing fee of fifty dollars ($50.00) and filing a statement of organization under oath on a prescribed form showing:

(1) the full name of the political committee, which shall fairly and accurately reflect the identity of the committee, including any sponsoring organization, and its address;

(2) a statement of the purpose for which the political committee was organized;

(3) the name, address and relationship of any connected or associated organization or entity;

(4) the names and addresses of the officers of the committee; and

(5) an identification of the bank used by the committee for all expenditures or contributions made or received.

C. The provisions of this section do not apply to a political committee that is located in another state and is registered with the federal election commission if the political committee reports on federal reporting forms filed with the federal election commission all expenditures for and contributions made to reporting individuals in New Mexico and files with the secretary of state, according to the schedule required for the filing of forms with the federal election commission, a copy of either the full report or the cover sheet and the portions of the federal reporting forms that contain the information on expenditures for and contributions made to reporting individuals in New Mexico.

History: 1978 Comp., 1-19-26.1, enacted by Laws 1993, ch. 46, 2; 1995, ch. 153, 2; 2002, ch. 89, 2.



Section 1-19-26.2 - Rules and regulations.

1-19-26.2. Rules and regulations.

The secretary of state may adopt and promulgate rules and regulations to implement the provisions of the Campaign Reporting Act [1-19-25 to 1-19-36 NMSA 1978]. In adopting and promulgating these rules and regulations, the secretary of state shall comply with the provisions of the Administrative Procedures Act [Chapter 12, Article 8 NMSA 1978]. In addition to any other notification required pursuant to the provisions of Paragraph (2) of Subsection A of Section 12-8-4 NMSA 1978, the secretary of state shall notify all qualified political parties in the state and the New Mexico legislative council prior to adopting, amending or repealing any rule or regulation.

History: Laws 1997, ch. 112, 1.



Section 1-19-26.3 - Campaign committee and political committee expenditures; disclosure; telephone calls; records.

1-19-26.3. Campaign committee and political committee expenditures; disclosure; telephone calls; records.

A. A campaign committee or political committee that is required to register pursuant to the Campaign Reporting Act [1-19-25 to 1-19-36 NMSA 1978] shall not expend campaign or political committee funds to directly or indirectly pay for a telephone call without disclosing to the recipient the name of the organization that authorized or paid for the call if the call:

(1) is one of five hundred or more calls that are similar in nature made during an election cycle by an individual or individuals, or by electronic means; and

(2) advocates support for, or opposition to, a candidate for public office or ballot measure.

B. The campaign committee or political committee that pays for a call referred to in Subsection A of this section shall be disclosed in the call unless the organization that authorized the call and in whose name it is placed has filing obligations pursuant to the Campaign Reporting Act and the name announced in the call is either:

(1) the full name by which the organization or individual is identified in any statement or report required to be filed pursuant to the Campaign Reporting Act; or

(2) the name by which the organization or individual is commonly known.

C. A campaign committee or political committee that pays directly or indirectly for telephone calls as described in Subsection A of this section shall maintain a record of the script of the calls for at least ninety days following election day. If any of the calls qualifying pursuant to Subsection A of this section are recorded messages, a copy of the recording shall also be maintained for that period.

D. A campaign committee or political committee may not contract with a phone bank vendor that does not disclose the information required to be disclosed by Subsection A or B of this section.

History: Laws 2002, ch. 89, 1.



Section 1-19-27 - Reports required; proper filing officer.

1-19-27. Reports required; proper filing officer.

A. Except for those candidates and public officals [officials] who file a statement of no activity, all reporting individuals shall file with the proper filing officer a report of expenditures and contributions on a prescribed form.

B. The proper filing officer for filing reports of expenditures and contributions by a political committee is the secretary of state.

C. The proper filing officer for filing reports of expenditures and contributions or statements of no activity is the secretary of state for all candidates and public officials.

D. The secretary of state shall develop or contract for services to develop an electronic reporting system for receiving and for public inspection of reports of expenditures and contributions and statements of no activity to the Campaign Reporting Act [1-19-25 to 1-19-36 NMSA 1978]. The electronic reporting system shall:

(1) enable a person to file reports online by filling out forms on the secretary of state's web site; and

(2) provide for encrypted transmissions.

History: 1978 Comp., 1-19-27, enacted by Laws 1979, ch. 360, 3; 1981, ch. 331, 2; 1993, ch. 46, 3; 1995, ch. 153, 3; 2003, ch. 66, 2; 2009, ch. 67, 2.

1-19-27. Reports required; electronic reporting system; campaign reporting system fund. (Effective December 15, 2017.)

A. All reporting individuals shall file with the secretary of state reports of expenditures and contributions and statements of no activity when required by the Campaign Reporting Act [1-19-25 through 1-19-36 NMSA 1978] in an electronic format prescribed by the secretary of state.

B. The secretary of state shall develop or contract for services to develop an electronic reporting system for reporting individuals to register with the secretary of state and file all reports of expenditures and contributions and statements of no activity as required by the Campaign Reporting Act. The electronic reporting system shall:

(1) enable a person to register and file reports online by electronically submitting the relevant data to the secretary of state's website;

(2) for the submission of data, use unique identifiers and master drop-down lists of candidates, political committees, lobbyists and, to the extent reasonably possible, master lists of contributors, occupations, expenditure types and contribution types;

(3) provide the data in open, structured formats for easy search and download to allow for public inspection of all report data from the secretary of state's website;

(4) provide for cross-checking and compliance features;

(5) provide for online registration and fee payment for political committees and lobbyists;

(6) integrate, to the extent possible, with the reporting required by the Lobbyist Regulation Act [Chapter 2, Article 11 NMSA 1978];

(7) to the extent possible, provide for a mechanism to directly upload the required data from other third-party tools; and

(8) provide for encrypted transmissions.

C. Registration fees collected by the secretary of state from lobbyists and political committees shall be deposited in the "campaign reporting system fund", which is hereby created in the state treasury. Money in the fund is appropriated to the secretary of state for the purposes of paying for upgrades, maintenance and operation of the electronic reporting system. Money remaining in the fund at the end of a fiscal year shall not revert to the general fund.

History: 1978 Comp., 1-19-27, enacted by Laws 1979, ch. 360, 3; 1981, ch. 331, 2; 1993, ch. 46, 3; 1995, ch. 153, 3; 2003, ch. 66, 2; 2009, ch. 67, 2; 2016, ch. 13, 1.



Section 1-19-28 - Furnishing report forms; political committees; candidates.

1-19-28. Furnishing report forms; political committees; candidates.

A. The secretary of state annually shall furnish to all reporting individuals the prescribed forms for the reporting of expenditures and contributions, supplemental reports and a statement of no activity and the specific dates the reports and statement are due.

B. In addition to the provisions of Subsection A of this section, at the time of filing a declaration of candidacy or a nominating petition, the proper filing officer shall give the candidate the prescribed reporting forms and the schedule of specific dates for filing the required reports or a statement of no activity. The prescribed forms shall also be made available to all reporting individuals at the office of the secretary of state and in each county at the office of the county clerk.

History: 1978 Comp., 1-19-28, enacted by Laws 1979, ch. 360, 4; 1981, ch. 331, 5; 1985, ch. 2, 11; 1993, ch. 46, 4; 1993, ch. 55, 13; 1993, ch. 314, 59; 1995, ch. 153, 4; 2009, ch. 67, 3.



Section 1-19-29 - Time and place of filing reports.

1-19-29. Time and place of filing reports.

A. Except as otherwise provided in this section, all reporting individuals shall file with the proper filing officer by 5:00 p.m. on the second Monday in April and October a report of all expenditures made and contributions received on or before the first Monday in those months and not previously reported. The report shall be filed biannually until the reporting individual's bank account has been closed and the other provisions specified in Subsection F of this section have been satisfied.

B. In an election year, instead of the biannual reports provided for in Subsection A of this section, all reporting individuals, except for public officials who are not candidates in an election that year, shall file reports of all expenditures made and contributions received or, if applicable, statements of no activity, according to the following schedule:

(1) by 5:00 p.m. on the second Monday in April, a report of all expenditures made and contributions received on or before the first Monday in April and not previously reported;

(2) by 5:00 p.m. on the second Monday in May, a report of all expenditures made and contributions received on or before the first Monday in May and not previously reported;

(3) by 5:00 p.m. on the second Monday in September, a report of all expenditures made and contributions received on or before the first Monday in September and not previously reported;

(4) by 5:00 p.m. on the second Monday in October, a report of all expenditures made and contributions received on or before the first Monday in October and not previously reported;

(5) by 5:00 p.m. on the Thursday before a primary, general or statewide special election, a report of all expenditures made and contributions received by 5:00 p.m. on the Tuesday before the election. Any contribution or pledge to contribute that is received after 5:00 p.m. on the Tuesday before the election and that is for five hundred dollars ($500) or more in a legislative or non-statewide judicial election, or two thousand five hundred dollars ($2,500) or more in a statewide election, shall be reported to the proper filing officer either in a supplemental report on a prescribed form within twenty-four hours of receipt or in the report to be filed by 5:00 p.m. on the Thursday before a primary, general or statewide special election, except that any such contribution or pledge to contribute that is received after 5:00 p.m. on the Friday before the election may be reported by 12:00 noon on the Monday before the election; and

(6) by 5:00 p.m. on the thirtieth day after a primary, general or statewide special election, a report of all expenditures made and contributions received on or before the twenty-fifth day after the election and not previously reported.

C. If a candidate or public official has not received any contributions and has not made any expenditures since the candidate's or official's last report was filed with the proper filing officer, the candidate or official shall only be required to file a statement of no activity, which shall not be required to be notarized, in lieu of a full report when that report would otherwise be due and shall not be required to file a full report until the next required filing date occurring after an expenditure is made or a contribution is received.

D. In an election year, a public official who is not a candidate shall file biannual reports of expenditures made and contributions received or statements of no activity in accordance with the schedule provided for in Subsection A of this section.

E. A report of expenditures and contributions filed after a deadline set forth in this section shall not be deemed to have been timely filed.

F. Except for candidates and public officials who file a statement of no activity, each reporting individual shall file a report of expenditures and contributions pursuant to the filing schedules set forth in this section, regardless of whether any expenditures were made or contributions were received during the reporting period. Reports shall be required until the reporting individual delivers a report to the proper filing officer stating that:

(1) there are no outstanding campaign debts;

(2) all money has been expended in accordance with the provisions of Section 1-19-29.1 NMSA 1978; and

(3) the bank account has been closed.

G. Each treasurer of a political committee shall file a report of expenditures and contributions pursuant to the filing schedules set forth in this section until the treasurer files a report that affirms that the committee has dissolved or no longer exists and that its bank account has been closed.

H. A reporting individual who is a candidate within the meaning of the Campaign Reporting Act [1-19-25 to 1-19-36 NMSA 1978] because of the amount of contributions the candidate receives or expenditures the candidate makes and who does not ultimately file a declaration of candidacy or a nominating petition with the proper filing officer and does not file a statement of no activity shall file biannual reports in accordance with Subsection A of this section.

I. Reports required by this section shall be subscribed and sworn to by the candidate or the treasurer of the political committee. A report filed electronically shall be electronically authenticated by the candidate or the treasurer of the political committee using an electronic signature in conformance with the Electronic Authentication of Documents Act [Chapter 14, Article 15 NMSA 1978] and the Uniform Electronic Transactions Act [Chapter 14, Article 16 NMSA 1978]. For the purposes of the Campaign Reporting Act, a report that is electronically authenticated in accordance with the provisions of this subsection shall be deemed to have been subscribed and sworn to by the candidate or the treasurer of the political committee who was required to file the report.

J. Reports required by this section shall be filed electronically by all reporting individuals.

K. Reporting individuals may apply to the secretary of state for exemption from electronic filing in case of hardship, which shall be defined by the secretary of state.

History: 1978 Comp., 1-19-29, enacted by Laws 1993, ch. 46, 5; 1995, ch. 153, 5; 1997, ch. 12, 1; 1997, ch. 112, 3; 2003, ch. 66, 3; 2007, ch. 202, 1; 2009, ch. 67, 4.



Section 1-19-29.1 - Campaign funds; limitation on use.

1-19-29.1. Campaign funds; limitation on use.

A. It is unlawful for a candidate or the candidate's agent to make an expenditure of contributions received, except for the following purposes or as otherwise provided in this section:

(1) expenditures of the campaign;

(2) expenditures of legislators that are reasonably related to performing the duties of the office held, including mail, telephone and travel expenditures to serve constituents, but excluding personal and legislative session living expenses;

(3) donations to the state general fund;

(4) donations to an organization to which a federal income tax deduction would be permitted under Subparagraph (A) of Paragraph (1) of Subsection (b) of Section 170 of the Internal Revenue Code of 1986, as amended;

(5) expenditures to eliminate the campaign debt of the candidate for the office sought or expenditures incurred by the candidate when seeking election to another public office covered by the Campaign Reporting Act;

(6) donations to a political committee or to another candidate seeking election to public office; or

(7) disbursements to return unused funds pro rata to the contributors if no campaign debt exists.

B. A judge subject to a nonpartisan retention election or a candidate for judicial office shall solicit or accept campaign funds and return unused funds in accordance with the provisions of the Code of Judicial Conduct.

C. No contributions solicited for or received in a federal election campaign may be used in a state election campaign.

History: 1978 Comp., 1-19-29.1, enacted by Laws 1993, ch. 46, 6; 1995, ch. 153, 6; 2009, ch. 68, 3.



Section 1-19-31 - Contents of report.

1-19-31. Contents of report.

A. Each required report of expenditures and contributions shall be typed or printed legibly, or on a computer disc or format approved by the secretary of state, and shall include:

(1) the name and address of the person or entity to whom an expenditure was made or from whom a contribution was received, except as provided for anonymous contributions or contributions received from special events as provided in Section 1-19-34 NMSA 1978; provided that for contributors, the name of the entity or the first and last names of any individual shall be the full name of the entity or individual, and initials only shall not constitute a full name unless that is the complete legal name;

(2) the occupation or type of business of any person or entity making contributions of two hundred fifty dollars ($250) or more in the aggregate per election;

(3) the amount of the expenditure or contribution or value thereof;

(4) the purpose of the expenditure; and

(5) the date the expenditure was made or the contribution was received.

B. Each report shall contain an opening and closing cash balance for the bank account maintained by the reporting individual during the reporting period and the name of the financial institution.

C. Each report shall specify the amount of each unpaid debt and the identity of the person to whom the debt is owed.

History: 1978 Comp., 1-19-31, enacted by Laws 1979, ch. 360, 7; 1981, ch. 331, 8; 1993, ch. 46, 7; 1994, ch. 86, 1; 1995, ch. 153, 7; 2007, ch. 202, 2.



Section 1-19-32 - Inspection of public records.

1-19-32. Inspection of public records.

A. Each of the following documents is a public record open to public inspection during regular office hours in the office in which the document was filed or from which the document was issued:

(1) a statement of exception;

(2) a report of expenditures and contributions;

(3) an advisory opinion issued by the secretary of state;

(4) a document specified as a public record in the Campaign Reporting Act [1-19-25 to 1-19-36 NMSA 1978]; and

(5) an arbitration decision issued by an arbitration panel and filed with the secretary of state.

B. Each public record described in Subsection A of this section shall be retained by the state for five years and may be destroyed five years after the date of filing unless a legal action or prosecution is pending that requires the preservation of the public record.

C. The secretary of state shall provide for electronic access to reports of expenditures and contributions and statements of exception submitted electronically by reporting individuals. Electronic access shall include access via the internet and shall be in an easily searchable format.

History: 1978 Comp., 1-19-32, enacted by Laws 1979, ch. 360, 8; 1993, ch. 46, 8; 1995, ch. 153, 8; 2003, ch. 66, 4.



Section 1-19-32.1 - Reports examination; forwarding of reports.

1-19-32.1. Reports examination; forwarding of reports.

A. The secretary of state shall conduct a thorough examination of at least ten percent of all reports filed during a year by reporting individuals, selected at random at least forty days after the general election and ten days after the April reports are filed in a nonelection year, to determine compliance with the provisions of the Campaign Reporting Act [1-19-25 to 1-19-36 NMSA 1978]. The examination may include an investigation of any discrepancies, including a cross-reference to reports filed by any other reporting individual. A reporting individual shall be notified in writing if a discrepancy is found in the report filed and shall be permitted to file a written explanation for the discrepancy within ten working days of the date of the notice. The notice, penalty and arbitration provisions set forth in Section 1-19-34.4 NMSA 1978 shall apply to examinations conducted under this section.

B. After the date stated in the notice of final action for submission of a written explanation, the secretary of state shall prepare an annual report of any unresolved discrepancies found after examination of the random sample provided for in Subsection A of this section. A copy of this report shall be transmitted to the attorney general for enforcement pursuant to the provisions of Section 1-19-36 NMSA 1978. This report is a public record open to public inspection and subject to the retention and destruction provisions set forth in Section 1-19-32 NMSA 1978.

History: 1978 Comp., 1-19-32.1, enacted by Laws 1981, ch. 331, 9; 1993, ch. 46, 9; 1994, ch. 86, 2; 1995, ch. 153, 9; 2009, ch. 67, 5.



Section 1-19-34 - Candidates; political committees; treasurer; bank account; anonymous contributions; contributions from special events.

1-19-34. Candidates; political committees; treasurer; bank account; anonymous contributions; contributions from special events.

A. It is unlawful for the members of any political committee or any candidate to make any expenditure or solicit or accept any contribution for a political purpose unless:

(1) a treasurer has been appointed and is constantly maintained; provided, however, when a duly appointed treasurer is unable for any reason to continue as treasurer, the candidate or political committee shall appoint a successor; and provided further that a candidate may serve as the candidate's own treasurer;

(2) all disbursements of money and receipts of contributions are authorized by and through the candidate or treasurer;

(3) a separate bank account has been established and all receipts of money contributions and all expenditures of money are deposited in and disbursed from the one bank account maintained by the treasurer in the name of the candidate or political committee; provided that nothing in this section shall prohibit investments from the bank account to earn interest as long as the investments and earnings are fully reported. All disbursements except for disbursements made from a petty cash fund of one hundred dollars ($100) or less shall be made in a form such that the date, amount and payee of the transaction are automatically recorded or by check made payable to the person or entity receiving the disbursement and not to "cash" or "bearer"; and

(4) the treasurer upon disbursing or receiving money or other things of value immediately enters and thereafter keeps a proper record preserved by the treasurer, including a full, true and itemized statement and account of each sum disbursed or received, the date of such disbursal or receipt, to whom disbursed or from whom received and the object or purpose for which it was disbursed or received.

B. No anonymous contributions may be accepted in excess of one hundred dollars ($100). The aggregate amount of anonymous contributions received by a reporting individual during a primary or general election or a statewide special election shall not exceed two thousand dollars ($2,000) for statewide races and five hundred dollars ($500) for all other races.

C. Cash contributions received at special events that are unidentifiable as to specific contributor but identifiable as to the special event are not subject to the anonymous contribution limits provided for in this section so long as no single special event raises, after expenses, more than one thousand dollars ($1,000) in such cash contributions. For those contributions, due diligence and best efforts shall be made to disclose on a special prescribed form the sponsor, date, place, total amount received, expenses incurred, estimated number of persons in attendance and other identifiable factors that describe the special event. For purposes of this subsection, "special event" includes an event such as a barbecue or similar fundraiser where tickets costing fifteen dollars ($15.00) or less are sold or an event such as a coffee, tea or similar reception.

D. Any contributions received pursuant to this section in excess of the limits established in Subsections B and C of this section shall be donated to the state general fund or an organization to which a federal income tax deduction would be available under Subparagraph (A) of Paragraph (1) of Subsection (b) of Section 170 of the Internal Revenue Code of 1986, as amended.

History: 1978 Comp., 1-19-34, enacted by Laws 1979, ch. 360, 10; 1981, ch. 331, 10; 1993, ch. 46, 11; 1995, ch. 153, 11; 2013, ch. 53, 1.



Section 1-19-34.1 - Legislative session fundraising prohibition.

1-19-34.1. Legislative session fundraising prohibition.

A. It is unlawful during the prohibited period for a state legislator or a candidate for state legislator, or any agent on behalf of either, to knowingly solicit a contribution for a political purpose. For purposes of this subsection, "prohibited period" means that period beginning January 1 prior to any regular session of the legislature or, in the case of a special session, after the proclamation has been issued, and ending on adjournment of the regular or special session.

B. It is unlawful during the prohibited period for the governor, or any agent on his behalf, to knowingly solicit a contribution for a political purpose. For purposes of this subsection, "prohibited period" means that period beginning January 1 prior to any regular session of the legislature or, in the case of a special session, after the proclamation has been issued, and ending on the twentieth day following the adjournment of the regular or special session.

History: 1978 Comp., 1-19-34.1, enacted by Laws 1993, ch. 46, 12; 1995, ch. 153, 12.



Section 1-19-34.2 - Regulated industry solicitations prohibited.

1-19-34.2. Regulated industry solicitations prohibited.

It is unlawful for an elected state official, public officer or employee who works for a regulatory office or a candidate who seeks election to a regulatory office or anyone authorized by a candidate to solicit funds on his behalf to knowingly solicit a contribution from an entity or its officers or employees or a person that is directly regulated by the office. For purposes of this section, an entity or person is directly regulated by an office when the entity's or person's charges for services offered to the public are set or directly subject to approval by the regulatory office or when a license to do business in the state is determined by the regulatory office.

History: 1978 Comp., 1-19-34.2, enacted by Laws 1993, ch. 46, 13; 1995, ch. 153, 13.



Section 1-19-34.3 - Contributions in one name given for another prohibited.

1-19-34.3. Contributions in one name given for another prohibited.

It is unlawful for a person to make a contribution in the name of another person, and no person shall knowingly accept a contribution made by one person in the name of another person.

History: 1978 Comp., 1-19-34.3, enacted by Laws 1993, ch. 46, 14; 1994, ch. 84, 1; 1995, ch. 153, 14; 2009, ch. 68, 4.



Section 1-19-34.4 - Education and voluntary compliance; investigations; binding arbitration; referrals for enforcement.

1-19-34.4. Education and voluntary compliance; investigations; binding arbitration; referrals for enforcement.

A. The secretary of state shall advise and seek to educate all persons required to perform duties under the Campaign Reporting Act [1-19-25 to 1-19-36 NMSA 1978] of those duties. This includes advising all known reporting individuals at least annually of that act's deadlines for submitting required reports and statements of exception. The secretary of state, in consultation with the attorney general, shall issue advisory opinions, when requested in writing to do so, on matters concerning that act. All prescribed forms prepared shall be clear and easy to complete.

B. The secretary of state may initiate investigations to determine whether any provision of the Campaign Reporting Act has been violated. Additionally, any person who believes that a provision of that act has been violated may file a written complaint with the secretary of state any time prior to ninety days after an election, except that no complaints from the public may be filed within eight days prior to an election. The secretary of state shall adopt procedures for issuing advisory opinions and processing complaints and notifications of violations.

C. The secretary of state shall at all times seek to ensure voluntary compliance with the provisions of the Campaign Reporting Act. If the secretary of state determines that a provision of that act for which a penalty may be imposed has been violated, the secretary of state shall by written notice set forth the violation and the fine imposed and inform the reporting individual that he has ten working days from the date of the letter to correct the matter and to provide a written explanation, under penalty of perjury, stating any reason why the violation occurred. If a timely explanation is filed and the secretary of state determines that good cause exists to waive the fine imposed, the secretary of state may by a written notice of final action partially or fully waive any fine imposed for any late, incomplete or false report or statement of exception. A written notice of final action shall be sent by certified mail.

D. Upon receipt of the notice of final action, the person against whom the penalty has been imposed may protest the secretary of state's determination, including an advisory opinion, by submitting on a prescribed form a written request for binding arbitration to the secretary of state within ten working days of the date of the notice of final action. Any fine imposed shall be due and payable within ten working days of the date of notice of final action. No additional fine shall accrue pending the issuance of the arbitration decision. Fines paid pursuant to a notice of final action that are subsequently reduced or dismissed shall be reimbursed with interest within ten working days after the filing of the arbitration decision with the secretary of state. Interest on the reduced or dismissed portion of the fine shall be the same as the rate of interest earned by the secretary of state's escrow account to be established by the department of finance and administration.

E. An arbitration hearing shall be conducted by a single arbitrator selected within ten days by the person against whom the penalty has been imposed from a list of five arbitrators provided by the secretary of state. Neither the secretary of state nor a person subject to the Campaign Reporting Act, Lobbyist Regulation Act [Chapter 2, Article 11 NMSA 1978] or Financial Disclosure Act [10-16A-1 through 10-16A-8 NMSA 1978] may serve as an arbitrator. Arbitrators shall be considered to be independent contractors, not public officers or employees, and shall not be paid per diem and mileage.

F. The arbitrator shall conduct the hearing within thirty days of the request for arbitration. The arbitrator may impose any penalty the secretary of state is authorized to impose. The arbitrator shall state the reasons for his decision in a written document that shall be a public record. The decision shall be final and binding. The decision shall be issued and filed with the secretary of state within thirty days of the conclusion of the hearing. Unless otherwise provided for in this section or by rule or regulation adopted by the secretary of state, the procedures for the arbitration shall be governed by the Uniform Arbitration Act [Chapter 44, Article 7A NMSA 1978]. No arbitrator shall be subject to liability for actions taken pursuant to this section.

G. The secretary of state may refer a matter to the attorney general or a district attorney for a civil injunctive or other appropriate order or for criminal enforcement.

History: 1978 Comp., 1-19-34.4, enacted by Laws 1993, ch. 46, 15; 1995, ch. 153, 15; 1997, ch. 112, 4.



Section 1-19-34.5 - Presumptions; civil action.

1-19-34.5. Presumptions; civil action.

A. For purposes of a civil action, it shall be presumed that a public official or a candidate for public office subject to the Campaign Reporting Act [1-19-25 to 1-19-36 NMSA 1978] has authorized and approved each solicitation for campaign contributions made by his campaign committee or a person authorized by the candidate to solicit campaign contributions on his behalf.

B. For purposes of a civil action, it shall be presumed that a candidate who seeks election to a regulatory office, as described in Section 1-19-34.2 NMSA 1978, has advised his campaign committee and all persons authorized by the candidate to solicit campaign contributions on his behalf that it is unlawful to solicit contributions from an entity or its officers or employees or a person that is directly regulated by the office the candidate seeks.

History: Laws 1995, ch. 153, 18.



Section 1-19-34.6 - Civil penalties.

1-19-34.6. Civil penalties.

A. If the secretary of state reasonably believes that a person committed, or is about to commit, a violation of the Campaign Reporting Act [1-19-25 to 1-19-36 NMSA 1978], the secretary of state shall refer the matter to the attorney general or a district attorney for enforcement.

B. The attorney general or district attorney may institute a civil action in district court for any violation of the Campaign Reporting Act or to prevent a violation of that act that involves an unlawful solicitation or the making or acceptance of an unlawful contribution. An action for relief may include a permanent or temporary injunction, a restraining order or any other appropriate order, including a civil penalty of two hundred fifty dollars ($250) for each violation not to exceed five thousand dollars ($5,000), and forfeiture of any contribution received as a result of an unlawful solicitation or unlawful contribution. Each unlawful solicitation and each unlawful contribution made or accepted shall be deemed a separate violation of the Campaign Reporting Act.

C. The attorney general or district attorney may institute a civil action in district court if a violation has occurred or to prevent a violation of any provision of the Campaign Reporting Act other than that specified in Subsection B of this section. Relief may include a permanent or temporary injunction, a restraining order or any other appropriate order, including an order for a civil penalty of fifty dollars ($50.00) for each violation not to exceed five thousand dollars ($5,000).

History: Laws 1995, ch. 153, 19.



Section 1-19-34.7 - Contribution limitations; candidates; political committees.

1-19-34.7. Contribution limitations; candidates; political committees.

A. The following contributions by the following persons are prohibited:

(1) from a person, not including a political committee, to a:

(a) candidate for nonstatewide office, including the candidate's campaign committee, in an amount that will cause that person's total contributions to the candidate to exceed two thousand three hundred dollars ($2,300) during the primary election or two thousand three hundred dollars ($2,300) during the general election;

(b) candidate for statewide office, including the candidate's campaign committee, in an amount that will cause that person's total contributions to the candidate to exceed five thousand dollars ($5,000) during the primary election or five thousand dollars ($5,000) during the general election; or

(c) political committee in an amount that will cause that person's total contributions to the political committee to exceed five thousand dollars ($5,000) during a primary election or five thousand dollars ($5,000) during a general election; and

(2) from a political committee to:

(a) a candidate for office, including the candidate's campaign committee, in an amount that will cause the political committee's total contributions to the candidate to exceed five thousand dollars ($5,000) during the primary election or five thousand dollars ($5,000) during the general election; or

(b) another political committee in an amount that will cause that political committee's total contributions to the political committee to exceed five thousand dollars ($5,000) during a primary election or five thousand dollars ($5,000) during a general election.

B. All contributions made by a person to a candidate, either directly or indirectly, including contributions that are in any way earmarked or otherwise directed through another person to a candidate, shall be treated as contributions from the person to that candidate.

C. A person, including a political committee, shall not knowingly accept or solicit a contribution, directly or indirectly, including a contribution earmarked or otherwise directed or coordinated through another person, including a political committee, that violates the contribution limits provided for in this section.

D. On the day after each general election, the contribution amounts provided in Subsection A of this section shall be increased by the percentage of the preceding two calendar year's increase of the consumer price index for all urban consumers, United States city average for all items, published by the United States department of labor. The amount of the increase shall be rounded to the nearest multiple of one hundred dollars ($100). The secretary of state shall publish by October 1 before each general election the adjusted contribution limits that shall take effect the day after the following general election.

E. All contributions in excess of the limits imposed by the provisions of this section shall be deposited in the public election fund upon a finding by the secretary of state that the contribution limits have been exceeded.

F. The limitation on contributions to a candidate provided for in Subsection A of this section shall not apply to a candidate's own contribution from the candidate's personal funds to the candidate's own campaign.

G. For the purposes of this section:

(1) "primary election" means the period beginning on the day after the general election for the applicable office and ending on the day of the primary for that office; and

(2) "general election" means the period beginning on the day after the primary for the applicable office and ending on the day of the general election for that office.

History: Laws 2009, ch. 68, 1.



Section 1-19-35 - Reports and statements; late filing penalty; failure to file.

1-19-35. Reports and statements; late filing penalty; failure to file.

A. Except for the report required to be filed and delivered the Thursday prior to the election and any supplemental report, as required in Paragraph (5) of Subsection B of Section 1-19-29 NMSA 1978, that is due prior to the election, and subject to the provisions of Section 1-19-34.4 NMSA 1978, if a statement of no activity or a report of expenditures and contributions contains false or incomplete information or is filed after any deadline imposed by the Campaign Reporting Act [1-19-25 to 1-19-36 NMSA 1978], the responsible reporting individual or political committee, in addition to any other penalties or remedies prescribed by the Election Code, shall be liable for and shall pay to the secretary of state fifty dollars ($50.00) per day for each regular working day after the time required by the Campaign Reporting Act for the filing of statements of no activity or reports of expenditures and contributions until the complete or true statement or report is filed, up to a maximum of five thousand dollars ($5,000).

B. If any reporting individual files a false, intentionally incomplete or late report of expenditures and contributions due on the Thursday prior to the election, the reporting individual or political committee shall be liable and pay to the secretary of state five hundred dollars ($500) for the first working day and fifty dollars ($50.00) for each subsequent working day after the time required for the filing of the report until the true and complete report is filed, up to a maximum of five thousand dollars ($5,000).

C. If a reporting individual fails to file or files a late supplemental report of expenditures and contributions as required in Paragraph (5) of Subsection B of Section 1-19-29 NMSA 1978, the reporting individual or political committee shall be liable for and pay to the secretary of state a penalty equal to the amount of each contribution received or pledged after the Tuesday before the election that was not timely filed.

D. All sums collected for the penalty shall be deposited in the state general fund. A report or statement of exception shall be deemed timely filed only if it is received by the proper filing officer by the date and time prescribed by law.

E. Any candidate who fails or refuses to file a report of expenditures and contributions or statement of no activity or to pay a penalty imposed by the secretary of state as required by the Campaign Reporting Act shall not, in addition to any other penalties provided by law:

(1) have the candidate's name printed upon the ballot if the violation occurs before and through the final date for the withdrawal of candidates; or

(2) be issued a certificate of nomination or election, if the violation occurs after the final date for withdrawal of candidates or after the election, until the candidate satisfies all reporting requirements of the Campaign Reporting Act and pays all penalties owed.

F. Any candidate who loses an election and who failed or refused to file a report of expenditures and contributions or a statement of no activity or to pay a penalty imposed by the secretary of state as required by the Campaign Reporting Act shall not be, in addition to any other penalties provided by law, permitted to file a declaration of candidacy or nominating petition for any future election until the candidate satisfies all reporting requirements of that act and pays all penalties owed.

History: 1978 Comp., 1-19-35, enacted by Laws 1979, ch. 360, 11; 1981, ch. 331, 11; 1993, ch. 46, 16; 1994, ch. 86, 3; 1995, ch. 153, 16; 1997, ch. 12, 2; 1997, ch. 112, 5; 2009, ch. 67, 6.



Section 1-19-36 - Penalties; criminal enforcement.

1-19-36. Penalties; criminal enforcement.

A. Any person who knowingly and willfully violates any provision of the Campaign Reporting Act [1-19-25 to 1-19-36 NMSA 1978] is guilty of a misdemeanor and shall be punished by a fine of not more than one thousand dollars ($1,000) or by imprisonment for not more than one year or both.

B. The Campaign Reporting Act may be enforced by the attorney general or the district attorney in the county where the candidate resides, where a political committee has its principal place of business or where the violation occurred.

History: 1978 Comp., 1-19-36, enacted by Laws 1979, ch. 360, 12; 1993, ch. 46, 17; 1995, ch. 153, 17.



Section 1-19-37 - Applicability.

1-19-37. Applicability.

The provisions of the Campaign Reporting Act [1-19-25 to 1-19-36 NMSA 1978] do not apply to any candidate subject to the provisions of the federal law pertaining to campaign practices and finance.

History: Laws 1979, ch. 360, 14.






Article 19A - Voter Action

Section 1-19A-1 - Short title.

1-19A-1. Short title.

Sections 1 through 17 [1-19A-1 to 1-19A-17 NMSA 1978] of this act may be cited as the "Voter Action Act".

History: Laws 2003, ch. 14, 1.



Section 1-19A-2 - Definitions.

1-19A-2. Definitions.

As used in the Voter Action Act:

A. "applicant candidate" means a candidate who is running for a covered office and who is seeking to be a certified candidate in a primary or general election;

B. "certified candidate" means a candidate running for a covered office who chooses to obtain financing pursuant to the Voter Action Act and is certified as a Voter Action Act candidate;

C. "contested election" means an election in which there are more candidates for a position than the number to be elected to that position;

D. "covered office" means any office of the judicial department subject to statewide elections and the office of public regulation commissioner;

E. "election cycle" means the primary and general elections for the same term of the same covered office, beginning on the day after the last general election for the office and ending with the general election; the primary election cycle begins on the first day of the election cycle and ends on the day of the primary election; the general election begins on the day after the primary election and ends on the day of the general election;

F. "fund" means the public election fund;

G. "noncertified candidate" means either a candidate running for a covered office who does not choose to participate in the Voter Action Act and who is not seeking to be a certified candidate or a candidate who files a declaration of intent to participate but who fails to qualify;

H. "qualifying contribution" means a donation of five dollars ($5.00) in the form of cash or a check or money order payable to the fund in support of an applicant candidate that is:

(1) made by a registered voter who is eligible to vote for the covered office that the applicant candidate is seeking;

(2) made during the designated qualifying period and obtained through efforts made with the knowledge and approval of the applicant candidate; and

(3) acknowledged by a receipt that identifies the contributor's name and residential address on forms provided by the bureau of elections and that is signed by the contributor, one copy of which is attached to the list of contributors and sent to the bureau of elections;

I. "qualifying period" means:

(1) for major party applicant candidates for covered offices, the period beginning October 1 immediately preceding the election year and ending at 5:00 p.m. on the third Tuesday of March of the election year; and

(2) for independent and minor party candidates, the period beginning February 1 of the election year and ending that year at 5:00 p.m. on the filing date for independent or minor party candidates for the office for which the candidate is running;

J. "secretary" means the secretary of state or the office of the secretary of state; and

K. "seed money" means a contribution raised for the primary purpose of enabling applicant candidates to collect qualifying contributions and petition signatures.

History: Laws 2003, ch. 14, 2; 2007 (1st S.S.), ch. 2, 1.



Section 1-19A-3 - Terms of participation; declaration of intent.

1-19A-3. Terms of participation; declaration of intent.

A. A candidate choosing to obtain financing pursuant to the Voter Action Act shall first file with the secretary a declaration of intent to participate in that act as an applicant candidate for a stated covered office. The declaration of intent shall be filed with the secretary prior to or during the qualifying period according to forms and procedures developed by the secretary.

B. An applicant candidate choosing to participate in the Voter Action Act shall submit a declaration of intent prior to collecting any qualifying contributions and make explicit in the declaration that the candidate has complied with and will continue to comply with that act's contribution and expenditure limits and all other requirements set forth in that act and rules issued by the secretary.

C. A candidate shall not be eligible to become an applicant candidate if the candidate has accepted contributions totaling five hundred dollars ($500) or more or made expenditures totaling five hundred dollars ($500) or more between the beginning of the qualifying period and filing a declaration of intent.

History: Laws 2003, ch. 14, 3.



Section 1-19A-4 - Qualifying contributions.

1-19A-4. Qualifying contributions.

A. Applicant candidates shall obtain qualifying contributions as follows:

(1) for all statewide judicial elective offices, the number of qualifying contributions equal to one-tenth of one percent of the number of voters in the state; and

(2) for the office of public regulation commissioner, the number of qualifying contributions equal to one-tenth of one percent of the number of voters in the district of the office for which the candidate is running.

B. Applicant candidates may accept qualifying contributions from persons who become registered within the statutory time frame that would enable that person to vote in the primary election.

C. Voters registered as independent are not excluded from making qualifying contributions but shall be registered within the statutory time frame as independent.

D. No payment, gift or anything of value shall be given in exchange for a qualifying contribution.

History: Laws 2003, ch. 14, 4; 2007 (1st S.S.), ch. 2, 2.



Section 1-19A-5 - Seed money.

1-19A-5. Seed money.

A. An applicant candidate may collect seed money from individual donors and political action committees in amounts of no more than one hundred dollars ($100) per donor or committee. An applicant candidate may contribute an amount of seed money from the applicant candidate's own funds up to the limits specified in Subsection H of this section.

B. An applicant candidate may collect and spend seed money during the sixty days immediately preceding the qualifying period and throughout the qualifying period.

C. An applicant candidate may not collect seed money from a corporation, association or partnership formed under state law or from labor organizations.

D. An applicant candidate may not collect or spend seed money for any purpose after certification and before the end of the election cycle for which the candidate was certified, but after the election cycle may carry forward to the next election cycle any unspent seed money to be used as seed money.

E. If a certified candidate is defeated or is elected and decides not to run again as an applicant candidate, any unspent seed money shall be forfeited to the fund.

F. After becoming an applicant candidate and prior to certification, an applicant candidate shall not accept contributions, except for seed money or qualifying contributions.

G. An incumbent, other than a public regulation commissioner, elected prior to 2008 who was not an applicant candidate when elected but who files a declaration of intent to become an applicant candidate in accordance with the Voter Action Act may transfer from the applicant candidate's campaign fund for use as seed money up to the limits for contributions and expenditures specified in Subsection H of this section.

H. An applicant candidate shall limit seed money contributions and expenditures to five thousand dollars ($5,000).

History: Laws 2003, ch. 14, 5; 2007 (1st S.S.), ch. 2, 3.



Section 1-19A-6 - Certification.

1-19A-6. Certification.

A. Upon receipt of a final submittal of qualifying contributions by an applicant candidate, the secretary shall determine whether the applicant candidate has:

(1) signed and filed a declaration of intent to obtain financing pursuant to the Voter Action Act in accordance with the requirements of that act;

(2) submitted the appropriate number of qualifying contributions;

(3) qualified as a candidate pursuant to other applicable state election law;

(4) complied with seed money contribution and expenditure restrictions; and

(5) otherwise met the requirements for obtaining financing pursuant to the Voter Action Act.

B. The secretary shall certify applicant candidates complying with the requirements of this section as certified candidates as soon as possible and no later than ten days after final submittal of qualifying contributions and certification as a candidate pursuant to other applicable state election law.

C. A certified candidate shall comply with all requirements of the Voter Action Act after certification and throughout the primary election and general election cycles. A certified candidate who accepts public campaign finance funds for the primary election shall comply with all the requirements of the Voter Action Act for the remainder of the election cycle in question, even if he decides not to accept such funds for the general election.

History: Laws 2003, ch. 14, 6.



Section 1-19A-7 - Guidelines and restrictions for contributions to and expenditures of certified candidates.

1-19A-7. Guidelines and restrictions for contributions to and expenditures of certified candidates.

A. All money distributed to a certified candidate shall be used for that candidate's campaign-related purposes in the election cycle in which the money was distributed.

B. A certified candidate shall return to the fund any amount that is unspent or unencumbered at the time that person ceases to be a candidate before a primary or general election for which the fund money was distributed.

C. A certified candidate shall limit total campaign expenditures and debts to the amount of money distributed to that candidate from the fund. A certified candidate shall not accept contributions or loans from any other source except the certified candidate's political party, as specified in Section 1-19A-8 NMSA 1978.

D. A certified candidate shall return to the secretary, within thirty days after the primary election, any amount that is unspent or unencumbered by the date of the primary election for direct deposit into the fund.

E. A certified candidate shall return to the secretary, within thirty days after the general election, any amount that is unspent or unencumbered by the date of the general election for direct deposit into the fund.

History: Laws 2003, ch. 14, 7; 2007 (1st S.S.), ch. 2, 4.



Section 1-19A-8 - Political party expenditures; contributions to certified candidates.

1-19A-8. Political party expenditures; contributions to certified candidates.

A. A certified candidate may accept monetary or in-kind contributions from a political party; provided that the aggregate amount of such contributions from all political party committees combined does not exceed the equivalent of ten percent of the value of that candidate's aggregate public financing per election cycle.

B. All in-kind contributions from a political party distributed to certified candidates shall be used for campaign-related purposes.

C. Nothing in this section shall prevent political party funds from being used for general operating expenses of the party; conventions; nominating and endorsing candidates; identifying, researching and developing the party's position on issues; party platform activities; noncandidate-specific voter registration; noncandidate-specific get-out-the-vote drives; travel expenses for noncandidate party leaders and staff; and other noncandidate-specific party building activities.

History: Laws 2003, ch. 14, 8.



Section 1-19A-9 - Candidate reporting requirements.

1-19A-9. Candidate reporting requirements.

A. The secretary shall publish guidelines outlining permissible campaign-related expenditures.

B. Applicant candidates shall file a report listing seed money contributions and expenditures with their application for certification.

C. Applicant candidates shall file qualifying contributions with the secretary during the qualifying period according to procedures developed by the secretary. In developing these procedures, the secretary shall use existing campaign reporting procedures and deadlines whenever practical.

D. Certified candidates shall report expenditures according to the campaign reporting requirements specified in the Election Code [Chapter 1 NMSA 1978].

E. In addition to the campaign contribution and expenditure reports specified in the Election Code, all noncertified candidates who have as an opponent a certified candidate shall report to the secretary ten days before the primary and general elections the amount of money spent by that noncertified candidate. This report shall include all previously unreported transactions through 5:00 p.m. two days before the report is due.

F. A person or political committee that makes expenditures to influence a race involving a certified candidate shall report to the secretary the amount that person or political committee has spent. These reports shall include all previously unreported transactions through 5:00 p.m. two days before the report is due, and shall be submitted as follows:

(1) for the primary election, by 5:00 p.m. on the second Monday in May, by 5:00 p.m. on the eleventh day before the election and by 5:00 p.m. on the Thursday before the election; and

(2) for the general election, by 5:00 p.m. the first Tuesday in October, by 5:00 p.m. on the eleventh day before the election and by 5:00 p.m. on the Thursday before the election.

History: Laws 2003, ch. 14, 9.



Section 1-19A-10 - Public election fund; creation; use.

1-19A-10. Public election fund; creation; use.

A. There is created in the state treasury the "public election fund" solely for the purposes of:

(1) financing the election campaigns of certified candidates for covered offices;

(2) paying administrative and enforcement costs of the Voter Action Act; and

(3) carrying out all other specified provisions of the Voter Action Act.

B. The state treasurer shall invest the funds as other state funds are invested, and all income derived from the fund shall be credited directly to the fund. Remaining balances at the end of a fiscal year shall remain in the election fund and not revert to the general fund.

C. Money received from the following sources shall be deposited directly into the fund:

(1) qualifying contributions that have been submitted to the secretary;

(2) any recurring balance of unspent fund money distributed to a certified candidate who does not remain a candidate through the primary or general election period for which the money was distributed;

(3) money that remains unspent or unencumbered by a certified candidate following the date of the primary election;

(4) money that remains unspent or unencumbered by a certified candidate following the date of the general election;

(5) unspent seed money that cannot be used for any other purpose;

(6) money distributed to the fund from funds received pursuant to the Uniform Unclaimed Property Act (1995) [Chapter 7, Article 8A NMSA 1978]; and

(7) money appropriated by the legislature.

D. A subaccount shall be established in the fund, and money in the subaccount shall only be used to pay the costs of carrying out the provisions of the Voter Action Act related to public regulation commission elections.

E. Two hundred thousand dollars ($200,000) per year shall be collected and deposited in the subaccount for public regulation commission elections as follows:

(1) one hundred thousand dollars ($100,000) from inspection and supervision fees collected pursuant to Section 62-8-8 NMSA 1978; and

(2) one hundred thousand dollars ($100,000) from utility and carrier inspection fees collected pursuant to Section 63-7-20 NMSA 1978.

History: Laws 2003, ch. 14, 10; 2007 (1st S.S.), ch. 2, 5; 2014, ch. 2, 1.



Section 1-19A-11 - Determination of fund amount.

1-19A-11. Determination of fund amount.

A. By January 1, 2007, and every two years thereafter, the secretary shall prepare and provide to the legislature a report documenting, evaluating and making recommendations relating to the administration, implementation and enforcement of the Voter Action Act.

B. In the report, the secretary shall set out the revenues received to date, the expected costs to the fund for the next election cycle and the amount of the annual appropriation from the legislature that will be required to meet this need.

History: Laws 2003, ch. 14, 11.



Section 1-19A-12 - Timing of fund distribution.

1-19A-12. Timing of fund distribution.

A. Beginning with the election cycle that ends with the general election in 2006, the secretary shall distribute money from the fund to certified candidates.

B. For a primary election certified candidate, the secretary shall distribute the amount due to that certified candidate for that covered office within one week of certification.

C. For a candidate certified for the general election, the secretary shall distribute the amount due to that certified candidate for that covered office within one week after the primary election or, for a minor party or independent candidate, within one week after certification of the candidate.

History: Laws 2003, ch. 14, 12.



Section 1-19A-13 - Amount of fund distribution.

1-19A-13. Amount of fund distribution.

A. By August 1, 2007, the secretary shall determine the amount of money to be distributed to each certified candidate for the election cycle ending with the general election in 2008, based on the type of election and the provisions of Subsections B through F of this section.

B. For contested primary elections, the amount of money to be distributed to a certified candidate is equal to the following:

(1) for the office of public regulation commissioner, twenty-five cents ($.25) for each voter of the candidate's party in the district of the office for which the candidate is running; and

(2) for the office of justice of the supreme court and judge of the court of appeals, fifteen cents ($.15) for each voter of the candidate's party in the state.

C. For uncontested primary elections, the amount of money to be distributed to a certified candidate is equal to fifty percent of the amount specified in Subsection B of this section.

D. For contested general elections, the amount of money to be distributed to a certified candidate is equal to the following:

(1) for the office of public regulation commissioner, twenty-five cents ($.25) for each voter in the district of the office for which the candidate is running; and

(2) for the office of justice of the supreme court and judge of the court of appeals, fifteen cents ($.15) for each voter in the state.

E. For uncontested general elections, except as provided in Subsection I of this section, the amount of money to be distributed to a certified candidate is equal to fifty percent of the amount specified in Subsection D of this section. If a general election race that is initially uncontested later becomes contested because of the qualification of an independent or minor party candidate to appear on the ballot for that race, an additional amount of money shall be distributed to the certified candidate to make that candidate's total distribution amount equal to the amount distributed pursuant to Subsection D of this section.

F. Once the certification for candidates for the primary election has been completed, the secretary shall calculate the total amount of money to be distributed in the primary election cycle, based on the number of certified candidates and the allocations specified in this section. The secretary shall increase the total amount by twenty percent to provide funds for additional matching funds in the primary election. The secretary shall also prepare an estimate of the total amount of money that might be distributed in the general election cycle. This estimate shall be increased by twenty percent to provide funds for additional matching funds in the general election. If the total amount to be distributed in the primary election cycle, plus the added twenty percent and the estimated total amount to be distributed in the general election cycle, plus the added twenty percent, all taken together, exceed the amount expected to be available in the fund, the secretary shall allocate the amount available between the primary and general election cycles. This allocation shall be based on the ratio of the two total amounts.

G. If the allocation specified in Subsection F of this section is greater than the total amount available for distribution, then the amounts to be distributed to individual candidates, specified in Subsections B through E of this section, shall each be reduced by the same percentage as the reduction by which the total amount needed has been reduced relative to the total amount available.

H. At least every two years after January 1, 2007, the secretary shall evaluate and modify as necessary the dollar values originally determined by Subsections B through E of this section and shall consider and account for inflation in the evaluations.

I. No money shall be distributed to candidates in judicial retention elections. No money shall be distributed to judicial candidates in uncontested general elections, provided that if a general election race that is initially uncontested later becomes contested, the certified judicial candidate shall receive a distribution in accordance with Subsection D of this section.

History: Laws 2003, ch. 14, 13; 2007 (1st S.S.), ch. 2, 6.



Section 1-19A-14 - Matching funds.

1-19A-14. Matching funds.

When a certified or noncertified candidate has one or more opponents who are certified candidates and the candidate's campaign finance report or group of reports shows that the sum of the candidate's expenditures and obligations made, or funds raised or borrowed, whichever is greater, alone or in conjunction with expenditures made independently of the candidate to influence the election on behalf of the candidate, exceeds the amount distributed to an opposing certified candidate, the secretary shall issue immediately to any opposing certified candidate an additional amount equivalent to the excess amount reported by the opposing candidate. Total matching funds to a certified candidate in an election are limited to twice the amount originally distributed to that candidate pursuant to Section 1-19A-13 NMSA 1978.

History: Laws 2003, ch. 14, 14; 2007 (1st S.S.), ch. 2, 7.



Section 1-19A-15 - Administration; secretary of state; duties.

1-19A-15. Administration; secretary of state; duties.

A. The secretary shall adopt rules to ensure effective administration of the Voter Action Act.

B. The rules shall include procedures for:

(1) qualifications, certification and disbursement of revenues and return of unspent fund revenues;

(2) obtaining qualifying contributions;

(3) certification of candidates;

(4) collection of revenues; and

(5) return of fund disbursements and other money to the fund.

History: Laws 2003, ch. 14, 15.



Section 1-19A-16 - Appeals.

1-19A-16. Appeals.

The procedure for challenging a certification decision by the secretary is as follows:

A. a person aggrieved by a certification decision or a decision regarding the distribution of matching funds may appeal to the secretary within three days of the decision. The appeal shall be in writing and shall set forth the reasons for appeal;

B. within five days after an appeal is properly made, and after due notice is given to the parties in dispute, the secretary shall hold a hearing whereby:

(1) the appellant has the burden of providing evidence to demonstrate that the secretary's decision was improper; and

(2) the secretary shall rule on the appeal within three days after the completion of the hearing;

C. the parties in dispute may appeal the decision of the secretary by commencing an action in district court; and

D. certified candidates whose certification is revoked on appeal shall return to the secretary any unspent money distributed from the fund. If the secretary or court finds that an appeal was made frivolously or to result in delay or hardship, the secretary or court may sanction the moving party by requiring the party to pay costs of the administrative hearing, the court hearing and the opposing parties.

History: Laws 2003, ch. 14, 16.



Section 1-19A-17 - Penalties.

1-19A-17. Penalties.

A. In addition to other penalties that may be applicable, a person who violates a provision of the Voter Action Act is subject to a civil penalty of up to ten thousand dollars ($10,000) per violation. In addition to a fine, a certified candidate found in violation of that act may be required to return to the fund all amounts distributed to the candidate from the fund. If the secretary makes a determination that a violation of that act has occurred, the secretary shall impose a fine or transmit the finding to the attorney general for prosecution. In determining whether a certified candidate is in violation of the expenditure limits of that act, the secretary may consider as a mitigating factor any circumstances out of the candidate's control.

B. A person who willfully or knowingly violates the provisions of the Voter Action Act or rules of the secretary or knowingly makes a false statement in a report required by that act is guilty of a fourth degree felony and, if he is a certified candidate, shall return to the fund all money distributed to that candidate.

History: Laws 2003, ch. 14, 17.






Article 20 - Offenses and Penalties

Section 1-20-1 - Effect of article.

1-20-1. Effect of article.

The penalties imposed by Sections 1-20-3 through 1-20-23 NMSA 1978 do not apply to offenses for which penalties are otherwise provided in the Election Code [Chapter 1 NMSA 1978].

History: 1953 Comp., 3-20-1, enacted by Laws 1969, ch. 240, 427.



Section 1-20-2 - Scope of penalty provision.

1-20-2. Scope of penalty provision.

A. Unless otherwise provided in the law governing elections of a political subdivision, Sections 1-20-4 through 1-20-22 NMSA 1978 describing offenses and imposing penalties shall apply to all elections conducted in the state.

B. "Election Code" as used in Sections 1-20-4 through 1-20-22 NMSA 1978 includes laws governing the elections of municipalities, school districts or bond elections held pursuant to the Bond Election Act [6-15-23 to 6-15-28 NMSA 1978].

History: 1953 Comp., 3-20-1.1, enacted by Laws 1975, ch. 255, 123.



Section 1-20-3 - Registration offenses.

1-20-3. Registration offenses.

Registration offenses consist of performing any of the following acts willfully and with knowledge and intent to deceive any registration officer or to subvert the registration requirements of the law or rights of any qualified elector:

A. signing or offering to sign a certificate of registration when not a qualified elector;

B. falsifying any information on the certificate of registration;

C. soliciting, procuring, aiding, abetting, inducing or attempting to solicit, procure, aid, abet or induce any person to register or attempt to register with the name of any other person, whether real, deceased or fictitious; or

D. destroying the certificate of registration of any qualified elector, or removing such certificate from its proper binder or file, except as provided in the Election Code [Chapter 1 NMSA 1978].

Whoever commits a registration offense is guilty of a fourth degree felony.

History: 1953 Comp., 3-20-2, enacted by Laws 1969, ch. 240, 428; 1985, ch. 207, 34; 1993, ch. 314, 60; 1993, ch. 316, 58.



Section 1-20-4 - Unlawful opening of ballot box.

1-20-4. Unlawful opening of ballot box.

Unlawful opening of a ballot box consists of opening any ballot box or inspecting or removing the contents thereof without lawful authority, or conspiring with others to have the same done.

Whoever commits unlawful opening of a ballot box is guilty of a fourth degree felony.

History: 1953 Comp., 3-20-3, enacted by Laws 1969, ch. 240, 429.



Section 1-20-5 - Unlawful opening of a voting machine.

1-20-5. Unlawful opening of a voting machine.

Unlawful opening of a voting machine consists of, without lawful authority, opening, unlocking, inspecting, tampering, resetting or adjusting a voting machine owned by any county, or conspiring with others to have the same done.

Whoever commits unlawful opening of a voting machine is guilty of a fourth degree felony.

History: 1953 Comp., 3-20-4, enacted by Laws 1969, ch. 240, 430.



Section 1-20-6 - Unlawful possession of keys.

1-20-6. Unlawful possession of keys.

Unlawful possession of keys consists of the possession at any time of any key to a voting machine or ballot box, or possession of an imitation or duplicate thereof, or making or causing to be made any imitation or duplicate thereof, unless authorized by the Election Code [Chapter 1 NMSA 1978].

Whoever commits unlawful possession of keys is guilty of a fourth degree felony.

History: 1953 Comp., 3-20-5, enacted by Laws 1969, ch. 240, 431.



Section 1-20-7 - Unlawful possession of absentee ballot.

1-20-7. Unlawful possession of absentee ballot.

Unlawful possession of absentee ballot consists of the possession at any time of absentee ballot materials when not authorized by the Election Code [Chapter 1 NMSA 1978] to be in possession of such materials, or when such materials were obtained in an unlawful manner. As used in this section, "absentee ballot materials" means an absentee ballot, absentee ballot envelopes, the absentee ballot register or an absentee ballot return.

Whoever commits unlawful possession of absentee ballot is guilty of a fourth degree felony.

History: 1953 Comp., 3-20-5.1, enacted by Laws 1971, ch. 111, 1; 1979, ch. 378, 17.



Section 1-20-8 - False voting.

1-20-8. False voting.

False voting consists of:

A. voting or offering to vote with the knowledge of not being a qualified elector;

B. voting or offering to vote in the name of any other person;

C. voting or offering to vote more than once in the same election;

D. falsifying any information on an absentee ballot official mailing envelope or affixing a signature or mark other than one's own on an absentee ballot official mailing envelope;

E. inducing, abetting or procuring or attempting to induce, abet or procure a person known to not be a qualified elector to vote; or

F. inducing, abetting or procuring or attempting to induce, abet or procure a person who, having voted once in any election, to vote or attempt to vote again at the same election.

Whoever commits false voting is guilty of a fourth degree felony.

History: 1953 Comp., 3-20-6, enacted by Laws 1969, ch. 240, 432; 2011, ch. 137, 103.



Section 1-20-8.1 - Conduct of election; fraudulent and double voting.

1-20-8.1. Conduct of election; fraudulent and double voting.

Every person not entitled to vote who fraudulently votes, and every person who votes or offers to vote more than once at any one election, is guilty of a fourth degree felony.

History: 1953 Comp., 3-12-12, enacted by Laws 1969, ch. 240, 248; 1978 Comp., 1-12-9 recompiled as 1-20-8.1 by Laws 2011, ch. 137, 109.



Section 1-20-8.2 - Paper ballots; delivery of two or more ballots.

1-20-8.2. Paper ballots; delivery of two or more ballots.

Every voter who knowingly attempts to vote on two or more paper ballots is guilty of a fourth degree felony.

History: 1953 Comp., 3-12-92, enacted by Laws 1977, ch. 222, 61; 2009, ch. 150, 23; 1978 Comp., 1-12-58 recompiled as 1-20-8.2 by Laws 2011, ch. 137, 109.



Section 1-20-9 - Falsifying election documents.

1-20-9. Falsifying election documents.

Falsifying election documents consists of performing any of the following acts willfully and with knowledge and intent to deceive or mislead any voter, precinct board, canvassing board or other election official:

A. printing, causing to be printed, distributing or displaying false or misleading instructions pertaining to voting or the conduct of the election;

B. printing, causing to be printed, distributing or displaying any official ballot, sample ballot, facsimile diagram or pretended ballot that includes the name of any person not entitled by law to be on the ballot, or omits the name of any person entitled by law to be on the ballot, or otherwise contains false or misleading information or headings;

C. defacing, altering, forging, making false entries in or changing in any way a certificate of nomination, registration record or election return required by or prepared and issued pursuant to the Election Code [Chapter 1 NMSA 1978];

D. suppressing any certificate of nomination, registration record or election return required by or prepared and issued pursuant to the Election Code;

E. preparing or submitting any false certificate of nomination, registration record or election return; or

F. knowingly falsifying any information on a nominating petition.

Whoever falsifies election documents is guilty of a fourth degree felony.

History: 1953 Comp., 3-20-7, enacted by Laws 1969, ch. 240, 433; 1983, ch. 61, 1; 2009, ch. 150, 34.



Section 1-20-10 - False swearing.

1-20-10. False swearing.

False swearing consists of taking any oath required by the Election Code [Chapter 1 NMSA 1978] with the knowledge that the thing or matter sworn to is not a true and correct statement.

Whoever falsely swears is guilty of a fourth degree felony.

History: 1953 Comp., 3-20-8, enacted by Laws 1969, ch. 240, 434.



Section 1-20-11 - Offering a bribe.

1-20-11. Offering a bribe.

Offering a bribe consists of willfully advancing, paying, or causing to be paid, or promising, directly or indirectly, any money or other valuable consideration, office or employment, to any person for the following purposes connected with or incidental to any election:

A. to induce such person, if a voter, to vote or refrain from voting for or against any candidate, proposition, question or constitutional amendment;

B. to induce such person, if a precinct board member or other election official, to mark, alter, suppress or otherwise change any ballot that has been cast, any election return, or any certificate of election; or

C. to induce such person to use such payment or promise to bribe others for the purposes specified in this section.

Whoever offers a bribe is guilty of a fourth degree felony.

History: 1953 Comp., 3-20-9, enacted by Laws 1969, ch. 240, 435.



Section 1-20-12 - Accepting a bribe.

1-20-12. Accepting a bribe.

Accepting a bribe consists of knowingly accepting any payment or promise of payment, directly or indirectly, of money, valuable consideration, office or employment for the unlawful purposes specified in Section 1-20-11 NMSA 1978.

Whoever accepts a bribe is guilty of a fourth degree felony.

History: 1953 Comp., 3-20-10, enacted by Laws 1969, ch. 240, 436.



Section 1-20-13 - Coercion of employees.

1-20-13. Coercion of employees.

Coercion of employees consists of any officer or agent of any corporation, company or association, or any person having under his control or in his employment persons entitled to vote at any election, directly or indirectly discharging or threatening to discharge such employee because of the employee's political opinions or belief or because of such employee's intention to vote or refrain from voting for any candidate, party, proposition, question or constitutional amendment.

Whoever commits coercion of employees is guilty of a fourth degree felony.

History: 1953 Comp., 3-20-11, enacted by Laws 1969, ch. 240, 437.



Section 1-20-13.1 - Coercion of voters.

1-20-13.1. Coercion of voters.

Coercion of voters consists of compelling any voter at any election to vote for or to refrain from voting for any candidate, party, proposition, question or constitutional amendment either against the voter's will or in the absence of the voter's ability to understand the purpose and effect of his vote. Whoever commits coercion of voters is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

History: Laws 1995, ch. 198, 15; 1978 Comp., 1-12-9.1 recompiled as 1-20-13.1 by Laws 2011, ch. 137, 109.



Section 1-20-14 - Intimidation.

1-20-14. Intimidation.

Intimidation consists of inducing or attempting to induce fear in any member of a precinct board, voter, challenger or watcher by use of or threatened use of force, violence, infliction of damage, harm or loss or any form of economic retaliation, upon any voter, precinct board member, challenger or watcher for the purpose of impeding or preventing the free exercise of the elective franchise or the impartial administration of the election or Election Code [Chapter 1 NMSA 1978].

Whoever commits intimidation is guilty of a fourth degree felony.

History: 1953 Comp., 3-20-12, enacted by Laws 1969, ch. 240, 438.



Section 1-20-15 - Conspiracy to violate Election Code.

1-20-15. Conspiracy to violate Election Code.

Conspiracy to violate the Election Code [Chapter 1 NMSA 1978] consists of knowingly combining, uniting or agreeing with any other person to omit any duty or commit any act, the omission of which duty, or combination of such act, would by the provisions of the Election Code constitute a fourth degree felony.

Whoever commits conspiracy to violate the Election Code is guilty of a fourth degree felony.

History: 1953 Comp., 3-20-13, enacted by Laws 1969, ch. 240, 439.



Section 1-20-16 - Electioneering too close to the polling place.

1-20-16. Electioneering too close to the polling place.

A. Electioneering too close to the polling place consists of any form of campaigning within:

(1) one hundred feet of the building in which the polling place is located on election day when voting at a school, church or private residence; and

(2) one hundred feet of the door through which voters may enter to vote at the office of the county clerk, an alternate voting location, a mobile voting site or any location used as a polling place on election day that is not a school, church or private residence.

B. Electioneering includes the display or distribution of signs or campaign literature, campaign buttons, t-shirts, hats, pins or other such items and includes the verbal or electronic solicitation of votes for a candidate or question.

C. Whoever commits electioneering too close to the polling place is guilty of a petty misdemeanor.

History: 1953 Comp., 3-20-14, enacted by Laws 1969, ch. 240, 440; 2011, ch. 137, 104.



Section 1-20-17 - Obstructing the polling place.

1-20-17. Obstructing the polling place.

A. Obstructing the polling place consists of:

(1) any person other than a voter offering to vote, a member of the precinct board, a lawfully appointed challenger or watcher, an election observer, an election official having business in the polling place or a person authorized by the Election Code [Chapter 1 NMSA 1978] to give assistance to a voter who, during the conduct of the election, approaches nearer than fifty feet from the door through which voters may enter to vote at the office of the county clerk, an alternate voting location, a mobile voting site or any location used as a polling place; or

(2) any person who willfully blocks the entrance to a polling place so as to prevent free ingress and egress.

B. A person conducting lawful, non-election-related business nearer than fifty feet from the door through which voters may enter to vote is not guilty of obstructing a polling place, provided the person does not willfully block the entrance to the polling place.

C. Whoever obstructs the polling place is guilty of a petty misdemeanor.

History: 1953 Comp., 3-20-15, enacted by Laws 1969, ch. 240, 441; 2011, ch. 137, 105.



Section 1-20-18 - Permitting a prisoner to vote.

1-20-18. Permitting a prisoner to vote.

A. Permitting a prisoner to vote consists of a warden of a penitentiary, a sheriff or jailer or any other person having custody of a convict or prisoner taking him or permitting him to be taken to a polling place for the purposes of voting in any election.

Whoever permits a prisoner to vote is guilty of a misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978.

B. This section does not prohibit permitting a prisoner convicted of a misdemeanor from voting by absentee ballot pursuant to the provisions of the Absent Voter Act [1-6-1 to 1-6-18 NMSA 1978].

History: 1953 Comp., 3-20-16, enacted by Laws 1969, ch. 240, 442; 1975, ch. 255, 124; 2001, ch. 46, 3.



Section 1-20-19 - Offenses by messengers.

1-20-19. Offenses by messengers.

Offense by messenger consists of the willful delay or failure of any official messenger to convey or deliver election supplies to the precinct board, or the willful delay or failure of any official messenger to convey or deliver the ballot box, key, election returns or other supplies to the county clerk.

Any messenger committing such offense is guilty of a petty misdemeanor.

History: 1953 Comp., 3-20-17, enacted by Laws 1969, ch. 240, 443.



Section 1-20-19.1 - Unlawful release of election results.

1-20-19.1. Unlawful release of election results.

A. Unlawful release of election results consists of the county clerk or a duly authorized deputy or assistant releasing election results prior to the closing of the polls on election day.

B. Whoever commits unlawful release of election results is guilty of a misdemeanor, pursuant to Section 31-19-1, NMSA 1978.

History: Laws 1999, ch. 102, 1.



Section 1-20-20 - Disturbing the polling place.

1-20-20. Disturbing the polling place.

Disturbing the polling place consists of creating any disorder or disruption at the polling place on election day, or consists of interfering with in any manner the conduct of the election or with a member of the precinct board, voter, challenger or watcher, in the performance of his duties.

Whoever disturbs the polling place is guilty of a petty misdemeanor.

History: 1953 Comp., 3-20-18, enacted by Laws 1969, ch. 240, 444.



Section 1-20-21 - Unlawful possession of alcoholic liquors.

1-20-21. Unlawful possession of alcoholic liquors.

Unlawful possession of alcoholic liquors consists of the use or possession of any alcoholic liquor by any member of the precinct board while performing his official duties on election day. Unlawful possession also consists of the use, possession or carrying of alcoholic liquor within two hundred feet of the polling place during any election.

Whoever commits unlawful possession of alcoholic liquors is guilty of a petty misdemeanor.

History: 1953 Comp., 3-20-19, enacted by Laws 1969, ch. 240, 445.



Section 1-20-22 - Violation of Election Code; general penalty.

1-20-22. Violation of Election Code; general penalty.

If the Election Code [Chapter 1 NMSA 1978] does not impose a specific penalty for the violation of a provision prohibiting a specific act, whoever knowingly commits such violation is guilty of a petty misdemeanor.

History: 1953 Comp., 3-20-20, enacted by Laws 1969, ch. 240, 446.



Section 1-20-23 - Violation of code by officers.

1-20-23. Violation of code by officers.

Violation of the Election Code [Chapter 1 NMSA 1978] by officers consists of the willful violation of the Election Code by any state or county officer or by any deputy or assistant thereto, or the willful failure or refusal of any such person to perform any act or duty required of him by the Election Code.

Any officer, deputy or assistant who commits such willful violation of the Election Code is guilty of a fourth degree felony and, in addition, violation is sufficient cause for removal from office in a proceeding instituted for that purpose as provided by law.

History: 1953 Comp., 3-20-21, enacted by Laws 1969, ch. 240, 447.






Article 21 - Federal Voting Rights Compliance

Section 1-21-1 - Short title.

1-21-1. Short title.

This act [Chapter 1, Article 21 NMSA 1978] may be cited as the "Federal Voting Rights Compliance Act".

History: 1953 Comp., 3-21-1, enacted by Laws 1971, ch. 322, 1.



Section 1-21-2 - Definitions.

1-21-2. Definitions.

As used in the Federal Voting Rights Compliance Act:

A. "state" includes the District of Columbia;

B. "new resident" means any citizen of the United States not qualified to vote in New Mexico by reason of his period of residence in this state who, immediately prior to his removal to New Mexico, was a citizen of another state and who has been a resident of this state for not less than thirty days immediately prior to a presidential election and who will be eighteen years of age or over on the day of such election;

C. "former resident" means any citizen of the United States not qualified to vote in another state by reason of his period of residence in such state who, immediately prior to his removal to such state, was a citizen of New Mexico who, had he remained in New Mexico, would have qualified to vote in a presidential election and who has been a resident of such other state for less than thirty days immediately prior to a presidential election;

D. "federal election" means any general election, primary election or special election to fill a vacancy in the office of representative in congress;

E. "federal officers" means presidential electors, vice presidential electors, president, vice president, United States senator and United States representative in congress;

F. "federal ballot" means a ballot containing only the names of federal officers to be voted for in a federal election;

G. "presidential election" means any primary election or general election held for the purpose of voting for electors for president and vice president or for president and vice president;

H. "presidential ballot" means a ballot containing only the names of presidential electors, vice presidential electors, or president and vice president; and

I. "presidential officers" means presidential electors, vice presidential electors, president and vice president.

History: 1953 Comp., 3-21-2, enacted by Laws 1971, ch. 322, 2; 1973, ch. 138, 4.



Section 1-21-3 - Eligibility of new resident and former resident to vote.

1-21-3. Eligibility of new resident and former resident to vote.

Any new resident or former resident may vote for presidential officers in a presidential election, but for no other officers or upon any questions or in any other election, if he:

A. otherwise possesses the substantive qualifications to vote in this state except the requirement of residence; and

B. complies with the provisions of the Federal Voting Rights Compliance Act.

History: 1953 Comp., 3-21-3, enacted by Laws 1971, ch. 322, 3; 1973, ch. 138, 5.



Section 1-21-4 - Application for presidential ballot.

1-21-4. Application for presidential ballot.

A. A new resident desiring to vote for presidential officers under the provisions of the Federal Voting Rights Compliance Act shall, at least thirty days prior to the date of a federal election, individually execute in the presence of the county clerk of the county in which he claims residence an application for a presidential ballot for the presidential election.

B. A former resident desiring to vote for presidential officers under the provisions of the Federal Voting Rights Compliance Act shall individually execute an application for a presidential ballot for the presidential election. The application for a presidential ballot shall be made by a former resident on a form obtainable in person or upon written application therefor from the county clerk of the county in which the former resident claimed New Mexico residence prior to his removal to another state. The application for a presidential ballot by a former resident shall be authorization for the county clerk to cancel the former resident's certificate of registration, if such there be.

History: 1953 Comp., 3-21-4, enacted by Laws 1971, ch. 322, 4; 1993, ch. 314, 61; 1993, ch. 316, 59.



Section 1-21-5 - Processing application; issuance of ballot; casting of ballot.

1-21-5. Processing application; issuance of ballot; casting of ballot.

A. If satisfied that the application is proper and that the new resident or former resident is qualified to vote under the Federal Voting Rights Compliance Act, the county clerk shall mark the application "accepted" and shall return the executed original application to the applicant.

B. Acceptance of an application under the provisions of the Federal Voting Rights Compliance Act constitutes registration only for the presidential election in which the presidential ballot is to be cast.

C. The county clerk shall mail the duplicate original of each application accepted under the provisions of the Federal Voting Rights Compliance Act to the appropriate official in the state in which the new resident last resided or in which the former resident now resides.

D. The county clerk shall file, in alphabetical order in his office for six months following each presidential election, the following public records:

(1) a triplicate original of each application of all persons who have applied for a presidential ballot under the provisions of the Federal Voting Rights Compliance Act to vote as new residents or former residents; and

(2) official information received by him from another state indicating that a former resident of New Mexico has made application to vote at a presidential election in another state. Such official information shall be sufficient evidence for the county clerk to cancel the resident's certificate of registration in that county.

E. Notwithstanding any provision of the Election Code [Chapter 1 NMSA 1978], new residents and former residents shall cast their presidential ballots in the same manner as absentee voters except as provided in the Federal Voting Rights Compliance Act.

F. If presidential ballots are available at the time of application in person therefor, the county clerk shall deliver the presidential ballot to the new resident or former resident, and it shall be marked by the applicant in a voting booth in the courthouse, sealed in the proper envelopes and otherwise properly executed, and returned to the county clerk or his authorized representative before the new resident or former resident leaves the office of the county clerk. Presidential ballots may be cast in person at the county clerk's office until 5:00 p.m. on Thursday immediately prior to the date of the presidential election.

G. If presidential ballots are not available at the time of application in person therefor by a new resident or former resident selecting the absentee option, the county clerk shall mail the presidential ballot to the address shown on the new resident's or former resident's application, as applicable.

H. Notwithstanding any provision of the Election Code, presidential ballots shall be mailed to all new residents, former residents, federal qualified electors, federal voters and voters who have qualified and applied therefor not less than seven days immediately prior to a presidential election.

History: 1953 Comp., 3-21-5, enacted by Laws 1971, ch. 322, 5; 1973, ch. 138, 6; 1993, ch. 314, 62; 1993, ch. 316, 60.



Section 1-21-6 - New resident; former resident; presidential ballot register.

1-21-6. New resident; former resident; presidential ballot register.

A. For each presidential election, the county clerk shall keep a "new resident - former resident presidential ballot register" containing the names of new residents and former residents in a form and manner prescribed by the secretary of state.

B. Such register is a public record open to public inspection in the county clerk's office during regular office hours.

C. The county clerk shall transmit to the secretary of state and to the county chairman of each of the major political parties in the county, a complete copy of entries made in such register. Such transmission shall be made once each week beginning four weeks immediately prior to the presidential election. A final copy shall be transmitted on the Friday immediately following the presidential election.

History: 1953 Comp., 3-21-6, enacted by Laws 1971, ch. 322, 6.



Section 1-21-7 - Form of presidential ballot.

1-21-7. Form of presidential ballot.

The form of the absentee presidential ballot for new residents and former residents shall be the same as that specified for absentee ballots in the Election Code [Chapter 1 NMSA 1978].

History: 1953 Comp., 3-21-7, enacted by Laws 1971, ch. 322, 7.



Section 1-21-8 - Presidential ballot envelopes.

1-21-8. Presidential ballot envelopes.

The secretary of state shall prescribe the form of, procure and distribute to each county clerk a supply of presidential ballot envelopes in the same manner as prescribed for absentee ballot envelopes in the Election Code [Chapter 1 NMSA 1978].

History: 1953 Comp., 3-21-8, enacted by Laws 1971, ch. 322, 8.



Section 1-21-9 - Manner of voting of new residents and former residents.

1-21-9. Manner of voting of new residents and former residents.

A. Any new resident or any former resident, not voting in person at the absent voter precinct, voting under provision of the Federal Voting Rights Compliance Act, shall secretly mark his ballot, place it in the official inner envelope and securely seal the envelope. He shall then place the official inner envelope inside the official outer envelope and securely seal the envelope. The person voting shall then fill in the form on the reverse of the official outer envelope and subscribe and swear to it before a person authorized to administer oaths.

B. The new resident or former resident, not voting in person at the absent voter precinct, shall deliver the voted presidential ballot to the county clerk or his designated representative.

C. A former resident voting in person at an absent voter precinct shall cast his presidential ballot in person at the absent voter precinct.

History: 1953 Comp., 3-21-9, enacted by Laws 1971, ch. 322, 9; 1973, ch. 138, 7.



Section 1-21-10 - Delivery of presidential ballots to absent voter precincts.

1-21-10. Delivery of presidential ballots to absent voter precincts.

The county clerk shall deliver presidential ballots to the absent voter precincts at the same time and in the same manner as that specified for absentee ballots in the Election Code [Chapter 1 NMSA 1978] except that all presidential ballots received by the county clerk not later than the time of closing of the polls shall be delivered to the absent voter precincts and processed the same as any other absentee ballot.

History: 1953 Comp., 3-21-10, enacted by Laws 1971, ch. 322, 10.



Section 1-21-11 - Handling presidential ballots by absent voter precinct board.

1-21-11. Handling presidential ballots by absent voter precinct board.

Presidential ballots shall be handled in the same manner as that specified for absentee ballots in the Election Code [Chapter 1 NMSA 1978].

History: 1953 Comp., 3-21-11, enacted by Laws 1971, ch. 322, 11.



Section 1-21-12 - Cancellation of presidential ballot at death.

1-21-12. Cancellation of presidential ballot at death.

The cancellation of a presidential ballot due to death of a new resident or former resident shall be the same as that specified for absentee voters in the Election Code [Chapter 1 NMSA 1978].

History: 1953 Comp., 3-21-12, enacted by Laws 1971, ch. 322, 12.



Section 1-21-13 - Application of election laws.

1-21-13. Application of election laws.

Except as provided in the Federal Voting Rights Compliance Act, the provisions of law relating to elections held under the provisions of the Election Code [Chapter 1 NMSA 1978] apply to the casting and counting of ballots and challenging of votes by new residents and former residents, the furnishing of election supplies, ballots, canvassing and making proper returns of the results of the election.

History: 1953 Comp., 3-21-16, enacted by Laws 1971, ch. 322, 16; 1973, ch. 138, 8.



Section 1-21-14 - Penalty.

1-21-14. Penalty.

Any person willfully making a false statement or affidavit under the Federal Voting Rights Compliance Act is guilty of a fourth degree felony.

History: 1953 Comp., 3-21-17, enacted by Laws 1971, ch. 322, 17.






Article 22 - School Election Law

Section 1-22-1 - Short title.

1-22-1. Short title.

Sections 1-22-1 through 1-22-19 NMSA 1978 may be cited as the "School Election Law".

History: 1978 Comp., 1-22-1, enacted by Laws 1985, ch. 168, 3.



Section 1-22-2 - Definitions.

1-22-2. Definitions.

As used in the School Election Law:

A. "board" means the governing authority of the school district;

B. "county clerk" means the clerk of each county in which the school district is situate;

C. "proper filing officer" means the county clerk or, in the case of a multicounty school district, the clerk of the county in which the administrative office of the school district is situate;

D. "magistrate" means the magistrate whose office is situated in the municipality where the administrative office of the school district is located or in close proximity to the municipality;

E. "school district election" means a regular or special school district election but does not include a recall election; and

F. "superintendent" means the superintendent of schools of the school district.

History: 1978 Comp., 1-22-2, enacted by Laws 1985, ch. 168, 4; 1987, ch. 249, 45; 1999, ch. 267, 33; 2015, ch. 145, 79.



Section 1-22-3 - School district elections; qualifications of candidates.

1-22-3. School district elections; qualifications of candidates.

A. A school district election shall be held in each school district to elect qualified persons to membership on a board. No person shall become a candidate for membership on a board unless the person's record of voter registration shows that the person is a qualified elector of the state, physically resides in the school district in which the person is a candidate and was registered to vote in the district on the date the board's proclamation calling a regular school district election is filed in the office of the county clerk.

B. A regular school district election shall be held in each school district on the first Tuesday in February of each odd-numbered year.

C. An election on a ballot question held at any time other than the date for the regular school district election shall be a special school district election called, conducted and canvassed as provided in the Election Code.

D. Except as otherwise provided in the School Election Law, school district elections shall be called, conducted and canvassed as provided in the Election Code.

History: 1978 Comp., 1-22-3, enacted by Laws 1985, ch. 168, 5; 1997, ch. 252, 1; 2015, ch. 145, 80.



Section 1-22-4 - Regular election; proclamation; publication.

1-22-4. Regular election; proclamation; publication.

A. The board shall by resolution issue a public proclamation in Spanish and English calling a regular school district election within the school district on the date prescribed by the School Election Law. The proclamation shall be filed by the superintendent with the county clerk of record on the last Tuesday in November of the even-numbered year immediately preceding the date of the election.

B. The proclamation shall specify:

(1) the date when the election will be held;

(2) the positions on the board to be filled;

(3) the date on which declarations of candidacy are to be filed;

(4) the date on which declarations of intent to be a write-in candidate are to be filed;

(5) the questions to be submitted to the voters;

(6) the precincts in each county in which the election is to be held and the location of each polling place;

(7) the hours each polling place will be open; and

(8) the date and time of the closing of the registration books by the county clerk of record as required by law.

C. After filing the proclamation with the county clerk of record and not less than fifty days before the date of the election, the county clerk of record shall publish the proclamation at least once in a newspaper of general circulation within the school district. The publication of the proclamation shall conform to the requirements of the federal Voting Rights Act of 1965, as amended.

History: 1978 Comp., 1-22-4, enacted by Laws 1985, ch. 168, 6; 1987, ch. 338, 1; 1991, ch. 105, 40; 2007, ch. 337, 19.



Section 1-22-5 - Special election; proclamation; publication.

1-22-5. Special election; proclamation; publication.

A. Whenever a special school district election is to be called or is required by law, the board shall by resolution issue a public proclamation in Spanish and English calling the election. The proclamation shall forthwith be filed by the superintendent with the proper filing officer.

B. The proclamation shall specify:

(1) the date on which the special election will be held;

(2) the questions to be submitted to the voters;

(3) the precincts in each county in which the election is to be held and the location of each polling place;

(4) the hours each polling place will be open; and

(5) the date and time of the closing of the registration books by the proper filing officer as required by law.

C. After filing the proclamation with the proper filing officer and not less than fifty days before the date of the election, the proper filing officer shall publish the proclamation at least twice in a newspaper of general circulation in the school district. The publication of the proclamation shall conform to the requirements of the federal Voting Rights Act of 1965, as amended.

History: 1978 Comp., 1-22-5, enacted by Laws 1985, ch. 168, 7; 1987, ch. 249, 46; 1987, ch. 338, 2; 1991, ch. 105, 41; 2015, ch. 145, 81.



Section 1-22-6 - Precincts; consolidation; polling places.

1-22-6. Precincts; consolidation; polling places.

A. The same precincts that are used in a general election shall be used in a school district election, provided that:

(1) if a precinct lies partly within and partly outside of a school district, the part of the precinct lying within the school district constitutes a precinct for a school district election; and

(2) all of the area within the exterior boundaries of a school district may constitute one precinct for a school district election.

B. In the event that only one candidate has filed a declaration of candidacy for each position to be filled at an election and no declared write-in candidates have filed for any position and there are no questions or bond issues on the ballot, only one polling place for the election shall be designated and it shall be in a designated polling place in the school district of the county in which the school district is located, which may include the county clerk's office if it is located within the school district.

C. Except as otherwise provided in the School Election Law, the county clerk shall consolidate precincts for a school district election as provided in the proclamation for that election and shall provide for a polling place within each precinct or consolidated precinct. A consolidated precinct in a school district election shall be composed of no more than twenty precincts.

History: 1978 Comp., 1-22-6, enacted by Laws 1985, ch. 168, 8; 1989, ch. 2, 1; 2015, ch. 145, 82.



Section 1-22-7 - Declaration of candidacy; filing date; penalty.

1-22-7. Declaration of candidacy; filing date; penalty.

A. A candidate for a board position that will be filled at a regular school district election shall file a declaration of candidacy with the proper filing officer during the period commencing at 9:00 a.m. on the third Tuesday in December of the even-numbered year immediately preceding the date of the regular school district election and ending at 5:00 p.m. on the same day.

B. A candidate shall file for only one board position during a filing period.

C. Whoever knowingly makes a false statement in a declaration of candidacy is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

History: 1978 Comp., 1-22-7, enacted by Laws 1985, ch. 168, 9; 1999, ch. 267, 34; 2015, ch. 145, 83.



Section 1-22-8 - Declaration of candidacy; sworn statement of intent; form.

1-22-8. Declaration of candidacy; sworn statement of intent; form.

In making a declaration of candidacy, the candidate shall submit a sworn statement of intent in substantially the following form:

"DECLARATION OF CANDIDACY--STATEMENT OF INTENT

I, ______________________, (candidate's name on certificate of registration) being first duly sworn, say that I am a voter of Precinct No. ______________________ of the county of ______________________, State of New Mexico. I reside at ______________________________________________________________________________ and was registered to vote at that place on the date the school board's proclamation calling the election was filed in the office of the county clerk;

I am a qualified elector of the State of New Mexico residing within ______________________ school district;

I desire to become a candidate for the office of School Board Position No. ______________________ at the school district election to be held on the date set by law;

I will be eligible and legally qualified to hold this office at the beginning of its term; and

I make the foregoing affidavit under oath, knowing that any false statement herein constitutes a felony punishable under the criminal laws of New Mexico.

___________________________

(Declarant)

___________________________

(Mailing Address)

___________________________

(Residence Address)

Subscribed and sworn to before me this ________ day of ______________, 20 ______.

______________________________.

(Notary Public)

My commission expires:

______________________________".

History: 1978 Comp., 1-22-8, enacted by Laws 1985, ch. 168, 10; 1987, ch. 249, 47; 1993, ch. 314, 63; 1993, ch. 316, 61; 1997, ch. 252, 2; 2015, ch. 145, 84.



Section 1-22-9 - Withdrawal of candidates.

1-22-9. Withdrawal of candidates.

A candidate for membership on the board may file an affidavit with the proper filing officer for the district in which he is a candidate withdrawing his candidacy in the election. The affidavit shall be filed before 5:00 p.m. on the thirty-fifth day before the date of the school district election. The county clerk shall not place on the ballot the name of any person properly filing the affidavit of withdrawal.

History: 1978 Comp., 1-22-9, enacted by Laws 1985, ch. 168, 11.



Section 1-22-10 - Ballots.

1-22-10. Ballots.

A. The proper filing officer shall determine whether a candidate filing a declaration of candidacy is a registered qualified elector of the state residing within the school district. If the candidate is so qualified and no withdrawal of candidacy has been filed as provided in the School Election Law, the proper filing officer shall place the candidate's name on the ballot for the position specified in the declaration of candidacy. A declaration of candidacy shall not be amended after it has been filed with the proper filing officer.

B. Ballots for the school district election shall be prepared by the proper filing officer and printed by the thirtieth day preceding the election. The cost of printing the ballots shall be paid by the school district. The proper filing officer shall furnish printed ballots to the county clerk of each county in which the school district is situate. The printed ballot shall contain the name of each person who is a candidate and the position on the board for which the person is a candidate. The ballot shall also contain all questions to be submitted to the voters of the district as certified to the proper filing officer by the board.

C. Paper ballots shall be printed in a form in substantial compliance with the provisions of Section 1-12-44 NMSA 1978 and in compliance with the provisions of the federal Voting Rights Act of 1965, as amended.

D. A school district election shall be a nonpartisan election, and the names of all candidates shall be listed on the ballot without party or slate designation. The order in which the names of candidates are listed on the ballot shall be determined by lot.

E. Whenever two or more members of the board are to be elected for terms of the same length of time, the positions shall be numerically designated on the ballot as "position one", "position two" and such additional consecutively numbered positions as are necessary, but only one member shall be elected for each position.

F. Space shall be provided on each ballot for a voter to write in the name of one candidate for each position to be filled when a declaration of intent to be a write-in candidate has been filed.

G. Voting machines shall be used for the recording of votes cast in a school district election; provided that paper ballots may be hand counted in lieu of using a voting machine to tabulate ballots for:

(1) school districts of less than five hundred average daily membership; or

(2) school district elections in which only one candidate has filed a declaration of candidacy for each position to be filled at the election, no declared write-ins have filed for any position and there are no questions or bond issues on the ballot and notwithstanding any other provision in the Election Code [Chapter 1 NMSA 1978].

History: 1978 Comp., 1-22-10, enacted by Laws 1985, ch. 168, 12; 1993, ch. 4, 1; 2009, ch. 150, 35.



Section 1-22-11 - Publication.

1-22-11. Publication.

The proper filing officer for the district shall issue and publish the proclamation listing the name of each candidate for membership on the board, each question to be submitted to the voters of the school district and the names of the precinct board members of the school district. The publication shall be made once each week for two successive weeks, with the last publication being made within seven days but not later than two days before the date of the school district election. The names of the candidates shall be published in the same order and for the same positions as will appear on the ballot. The publication shall be in a newspaper of general circulation in the school district and shall conform to the provisions of the federal Voting Rights Act of 1965, as amended. The cost of the publication shall be paid by the school district.

History: 1978 Comp., 1-22-11, enacted by Laws 1985, ch. 168, 13; 1987, ch. 249, 48; 1991, ch. 105, 42.



Section 1-22-12 - Conduct of elections.

1-22-12. Conduct of elections.

A. Except as otherwise provided in the School Election Law, the county clerk shall administer and conduct school district elections pursuant to the provisions of the Election Code for the conduct of general elections.

B. Precinct board members for each polling place shall be appointed by the county clerk from among those persons who meet the qualifications set forth in Section 1-2-7 NMSA 1978 and who reside within the school district. The number of members on each precinct board shall be as provided in Section 1-2-12 NMSA 1978. Vacancies on election day shall be filled as provided in Section 1-2-15 NMSA 1978.

C. In the event that only one candidate has filed a declaration of candidacy for each position to be filled at the election, no declared write-ins have filed for any position and there are no questions or bond issues on the ballot, the county clerk may perform the duties of the precinct board at the request of the school district.

D. All costs of school district elections shall be paid by the school district.

History: 1978 Comp., 1-22-12, enacted by Laws 1985, ch. 168, 14; 1993, ch. 4, 2; 2015, ch. 145, 85.



Section 1-22-13 - Challengers; watchers.

1-22-13. Challengers; watchers.

Upon petition filed with the county clerk, any candidate for membership on the board may:

A. appoint one person as challenger for each precinct in the school district election who shall have the powers and be subject to the restrictions provided for challengers in the Election Code [Chapter 1 NMSA 1978]; and

B. appoint one person as a watcher for each precinct in the school district election who shall have the powers and be subject to the restrictions provided for watchers in the Election Code.

History: 1978 Comp., 1-22-13, enacted by Laws 1985, ch. 168, 15.



Section 1-22-14 - Votes required.

1-22-14. Votes required.

A. The candidate receiving a plurality of the votes cast for a designated position on the board shall be elected to that designated position.

B. All questions submitted to the voters shall be decided by a majority of the voters voting on the question.

History: 1978 Comp., 1-22-14, enacted by Laws 1985, ch. 168, 16.



Section 1-22-15 - Canvassing board; duties.

1-22-15. Canvassing board; duties.

A. The canvassing board for the canvass of the results of a school district election shall be composed of the superintendent, the county clerk of record who is the proper filing officer and the magistrate or the presiding judge of the metropolitan court, as the case may be, of the county in which the administrative office of the school district is situate.

B. Ballots cast in each county in which the school district is situate shall be transported by the presiding judge of the precinct board upon the closing of the polls to the office of the proper filing officer. Each ballot box shall have two locks. The key to one lock on each ballot box when emergency ballots are used and one copy of the signature roster shall at that time be placed in a stamped, addressed envelope provided for that purpose and shall be mailed to the magistrate or the presiding judge of the metropolitan court, as the case may be, of the county in which the administrative office of the school district is situate. If emergency ballots are not used, both ballot box keys shall be returned to the proper filing officer.

C. Within three days after the date of the school district election, the canvassing board shall meet in the office of the proper filing officer or the administrative office of the school district as determined by the proper filing officer and shall:

(1) canvass the returns in the same manner as county election returns are canvassed;

(2) determine the total number of persons in the school district voting in the election; and

(3) issue a certificate of canvass of the results of the election and send one copy of the certified results:

(a) to the board;

(b) to the secretary of state; and

(c) to the proper filing officer to be filed in his office.

D. The canvassing board shall issue a certificate of election to each candidate which it determines to be elected.

E. The county clerk of record shall cause the results of the election to be published once in a newspaper of general circulation in the school district.

History: 1978 Comp., 1-22-15, enacted by Laws 1985, ch. 168, 17; 1987, ch. 249, 49; 1987, ch. 338, 3.



Section 1-22-16 - Election contests.

1-22-16. Election contests.

The district court shall entertain election contests for any position on the board or on any question placed on the school district election ballot. The procedure to be followed in contest cases shall be the same as provided by the Election Code [Chapter 1 NMSA 1978] for contests for candidates for county offices, including the recount of ballots.

History: 1978 Comp., 1-22-16, enacted by Laws 1985, ch. 168, 18.



Section 1-22-17 - Records.

1-22-17. Records.

The returns and certificates of the result of the canvass are public documents, subject to inspection during the customary hours and days of business. Signature rosters and tally sheets may be destroyed three years after the election to which they apply. The certificate of results of the canvass of the election shall thirty days after the election or immediately after any contest has been settled by the court be placed on file as a permanent record in the state records center. A copy of the certificate of results of the canvass of the election shall be kept on file in the office of the proper filing officer for a period of three years.

History: 1978 Comp., 1-22-17, enacted by Laws 1985, ch. 168, 19; 1987, ch. 249, 50.



Section 1-22-18 - Write-in candidates.

1-22-18. Write-in candidates.

A. Write-in candidates for the office of board member shall be permitted in school district elections.

B. A person may be a write-in candidate only if the person has the qualifications to be a candidate for membership on the board in the school district election as provided in the School Election Law.

C. A person desiring to be a write-in candidate for the office of board member shall file with the proper filing officer a declaration of intent to be a write-in candidate. The declaration shall be filed before 5:00 p.m. on the thirty-fifth day preceding the date of the election.

D. A write-in vote shall be counted and canvassed only if:

(1) the name written in is the name of a declared write-in candidate and shows two initials and last name; first name, middle initial or name and last name; first and last name; or the full name as it appears on the declaration of intent to be a write-in candidate and if misspellings of those combinations can be reasonably determined by a majority of the members of the precinct board to identify a declared write-in candidate; and

(2) the name is written on the proper line provided on the ballot for write-in votes for the office and position for which the candidate has declared intent and the voter has followed the directions for voting for the write-in candidate.

E. At the time of filing the declaration of intent to be a write-in candidate, the write-in candidate shall be considered a candidate for all purposes and provisions relating to candidates in the School Election Law except that the write-in candidate's name shall not be printed on the ballot.

F. A write-in vote shall be cast by writing in the name. As used in this section, "write-in" does not include the imprinting of any name by rubber stamp or similar device or the use of a preprinted sticker or label.

History: 1978 Comp., 1-22-18, enacted by Laws 1985, ch. 168, 20; 2009, ch. 150, 36.



Section 1-22-19 - Absentee voting.

1-22-19. Absentee voting.

A. A voter may vote in a school district election by absentee ballot for all candidates and on all questions appearing on the ballot in the voter's precinct as if the voter were casting the ballot in person at the polling place on election day.

B. The provisions of the Absent Voter Act [1-6-1 through 1-6-18 NMSA 1978] apply to absentee voting in school district elections, provided that absentee ballots may be marked in person during the regular hours and days of business at the county clerk's office from 8:00 a.m. on the twenty-fifth day preceding the election until 5:00 p.m. on the Friday immediately prior to the date of the election. Absentee ballots shall be printed at least thirty days prior to the date of the election. In addition, provisions may be made by the board in the proclamation for absentee voting by electronic voting machine at alternate voting locations at any time beginning on the twentieth day preceding an election through the Saturday immediately prior to the date of the election.

C. A regular precinct board may be designated to serve as the absent voter precinct board. A member of the absent voter precinct board shall receive the same compensation as a regular precinct board member. A regular precinct board member who also serves as a member of the absent voter precinct board shall not be entitled to extra compensation for serving on the absent voter precinct board.

History: 1978 Comp., 1-22-19, enacted by Laws 1985, ch. 168, 21; 1987, ch. 249, 51; 1999, ch. 267, 35; 2015, ch. 145, 86.






Article 22A - School District Campaign Reporting

Section 1-22A-1 - Short title.

1-22A-1. Short title.

This act [1-22A-1 to 1-22A-10 NMSA 1978] may be cited as the "School District Campaign Reporting Act".

History: Laws 2013, ch. 180, 1.



Section 1-22A-2 - Definitions.

1-22A-2. Definitions.

As used in the School District Campaign Reporting Act:

A. "campaign committee" means one or more persons authorized by a candidate to raise, collect or expend contributions on the candidate's behalf for the purpose of electing the candidate to office;

B. "candidate" means a person who seeks or considers an office in an election covered by the School District Campaign Reporting Act, who either has filed a declaration of candidacy or has received contributions or made expenditures of five hundred dollars ($500) or more or authorized another person or campaign committee to receive contributions or make expenditures of five hundred dollars ($500) or more for the purpose of seeking election to a covered office;

C. "contribution" means a gift, subscription, loan, advance or deposit of money or other thing of value, including the estimated value of an in-kind contribution, that is made or received for a political purpose, including payment of a debt incurred in an election campaign, but "contribution" does not include the value of services provided without compensation or unreimbursed travel or other personal expenses of individuals who volunteer a portion or all of their time on behalf of a candidate or campaign committee;

D. "covered office" means the position of board of education member of a school district that has an enrollment of twelve thousand students or more or the position of board member of a community college organized or operating pursuant to the provisions of Chapter 21, Article 13 or Article 16 NMSA 1978;

E. "election cycle" means the period beginning thirty days after an election for an office and ending on the subsequent election day for that office;

F. "expenditure" means a payment, transfer or distribution or obligation or promise to pay, transfer or distribute any money or other thing of value for a political purpose, including payment of a debt incurred in an election campaign;

G. "political purpose" means advocating the election or defeat of a candidate in an election;

H. "prescribed form" means a form or electronic format prepared and prescribed by the secretary of state; and

I. "reporting individual" means a candidate or treasurer of a campaign committee.

History: Laws 2013, ch. 180, 2.



Section 1-22A-3 - Reports required; time and place of filing.

1-22A-3. Reports required; time and place of filing.

A. A candidate or campaign committee that has received contributions or made expenditures of five hundred dollars ($500) or more shall file with the secretary of state a report of all contributions received and expenditures made on a prescribed form, and the report shall be filed in the same or similar electronic system as that used for the Campaign Reporting Act [1-19-25 through 1-19-36 NMSA 1978]. Except as otherwise provided in this section, all reports pursuant to the School District Campaign Reporting Act shall be filed electronically and electronically authenticated by the candidate using an electronic signature in conformance with the Electronic Authentication of Documents Act [14-15-1 to 14-15-6 NMSA 1978] and the Uniform Electronic Transactions Act [Chapter 14, Article 16 NMSA 1978].

B. A candidate or campaign committee shall file a campaign report of all contributions received and expenditures made during an election cycle and not previously reported by midnight on the second Monday in April.

C. If a reporting date set by Subsection B of this section falls on a weekend or holiday, the report shall be filed on the next business day.

D. If a candidate or campaign committee has not received any contributions and has not made any expenditures since the last report filed with the secretary of state, the candidate or campaign committee shall only be required to file a statement of no activity, which shall not be required to be notarized, in lieu of a full report when that report would otherwise be due.

E. A report of expenditures and contributions filed after a deadline set forth in this section shall not be deemed to have been timely filed.

F. Except for candidates and campaign committees that file a statement of no activity, each candidate or campaign committee shall file a report of expenditures and contributions pursuant to the filing schedules set forth in this section, regardless of whether any expenditures were made or contributions were received during the reporting period. Reports shall be required until the candidate or campaign committee delivers a report to the secretary of state stating that:

(1) there are no outstanding campaign debts;

(2) all money has been expended in accordance with the provisions of Section 6 of the School District Campaign Reporting Act; and

(3) the bank account for campaign funds maintained by the candidate or campaign committee has been closed.

G. A candidate who does not ultimately file a declaration of candidacy and does not file a statement of no activity shall file reports in accordance with Subsection B of this section.

H. A candidate may apply to the secretary of state for exemption from electronic filing in case of hardship, which shall be defined by the secretary of state.

History: Laws 2013, ch. 180, 3.



Section 1-22A-4 - Contents of report.

1-22A-4. Contents of report.

A. Each required report of expenditures and contributions shall be typed or printed legibly, or on a computer disc or format approved by the secretary of state, and shall include:

(1) the name and address of the person to whom an expenditure was made or from whom a contribution was received; provided that for contributors, the name of the legal entity or the first and last names of the individual shall be the full name of the legal entity or individual, and initials only shall not constitute a full name unless that is the complete legal name;

(2) the occupation and type and name of business, if any, of any person making contributions of two hundred fifty dollars ($250) or more in the aggregate per election;

(3) the amount of the expenditure or contribution or value thereof;

(4) the purpose of the expenditure; and

(5) the date that the expenditure was made or the contribution was received.

B. Each report shall contain an opening and closing cash balance for the bank account maintained for campaign funds by the reporting individual during the reporting period and the name of the financial institution.

C. Each report shall specify the amount of each unpaid debt and the identity of the person to whom the debt is owed.

History: Laws 2013, ch. 180, 4.



Section 1-22A-5 - Anonymous contributions; special event fundraisers.

1-22A-5. Anonymous contributions; special event fundraisers.

A. No anonymous contributions may be accepted in excess of one hundred dollars ($100). The aggregate amount of anonymous contributions received by a candidate in an election cycle shall not exceed five hundred dollars ($500).

B. Cash contributions received at special events that are unidentifiable as to a specific contributor but identifiable as to the special event are not subject to the anonymous contribution limits provided for in this section so long as no single special event raises, after expenses, more than one thousand dollars ($1,000) in such cash contributions. For those contributions, due diligence and best efforts shall be made to disclose on a special prescribed form with the sponsor, date, place, total amount received, expenses incurred, estimated number of persons in attendance and other identifiable factors that describe the special event.For purposes of this subsection, "special event" means an event such as a barbecue or similar fundraiser where tickets costing twenty-five dollars ($25.00) or less are sold or an event such as a coffee, tea or similar reception.

C. Any contributions received pursuant to this section in excess of the limits established in Subsections A and B of this section shall be donated to the state general fund or an organization to which a federal income tax deduction would be available under Subparagraph (A) of Paragraph (1) of Subsection (b) of Section 170 of the Internal Revenue Code of 1986, as amended.

History: Laws 2013, ch. 180, 5.



Section 1-22A-6 - Voluntary compliance; complaints and investigations; arbitration; referrals for enforcement.

1-22A-6. Voluntary compliance; complaints and investigations; arbitration; referrals for enforcement.

A. The secretary of state may initiate investigations to determine whether any provision of the School District Campaign Reporting Act has been violated. Additionally, any person who believes that a provision of that act has been violated may file a written complaint with the secretary of state any time prior to ninety days after an election, except that no complaints from the public may be filed within eight days prior to an election. The secretary of state shall adopt procedures for issuing advisory opinions and processing complaints and notifications of violations.

B. The secretary of state shall at all times seek to ensure voluntary compliance with the provisions of the School District Campaign Reporting Act. If the secretary of state determines that a provision of that act for which a penalty may be imposed has been violated, the secretary of state shall by written notice set forth the violation and the fine imposed and inform the reporting individual that the individual has ten working days from the date of the letter to correct the matter and to provide a written explanation, under penalty of perjury, stating any reason why the violation occurred. If a timely explanation is filed and the secretary of state determines that good cause exists to waive the fine imposed, the secretary of state may by a written notice of final action partially or fully waive any fine imposed for any late, incomplete or false report or statement of exception. A written notice of final action shall be sent by certified mail.

C. Upon receipt of the notice of final action, the person against whom the penalty has been imposed may protest the secretary of state's determination by submitting on a prescribed form a written request for binding arbitration to the secretary of state within ten working days of the date of the notice of final action. Any fine imposed shall be due and payable within ten working days of the date of notice of final action. No additional fine shall accrue pending the issuance of the arbitration decision. Fines paid pursuant to a notice of final action that are subsequently reduced or dismissed shall be reimbursed with interest within ten working days after the filing of the arbitration decision with the secretary of state. Interest on the reduced or dismissed portion of the fine shall be the same as the rate of interest earned by the secretary of state's escrow account to be established by the department of finance and administration.

D. An arbitration hearing shall be conducted by a single arbitrator selected within ten days by the person against whom the penalty has been imposed from a list of five arbitrators provided by the secretary of state. Neither the secretary of state nor a person subject to the School District Campaign Reporting Act, Campaign Reporting Act [1-19-25 through 1-19-36 NMSA 1978], Lobbyist Regulation Act [Chapter 2, Article 11 NMSA 1978] or Financial Disclosure Act [10-16A-1 through 10-16A-8 NMSA 1978] may serve as an arbitrator. Arbitrators shall be considered to be independent contractors, not public officers or employees, and shall not be paid per diem and mileage.

E. The arbitrator shall conduct the hearing within thirty days of the request for arbitration. The arbitrator may impose any penalty the secretary of state is authorized to impose.The arbitrator shall state the reasons for the arbitrator's decision in a written document that shall be a public record. The decision shall be final and binding. The decision shall be issued and filed with the secretary of state within thirty days of the conclusion of the hearing. Unless otherwise provided for in this section or by rule or regulation adopted by the secretary of state, the procedures for the arbitration shall be governed by the Uniform Arbitration Act [Chapter 44, Article 7A NMSA 1978]. No arbitrator shall be subject to liability for actions taken pursuant to this section.

F. The secretary of state may refer a matter to the attorney general or a district attorney for a civil injunction or other appropriate order or for criminal enforcement.

History: Laws 2013, ch. 180, 6.



Section 1-22A-7 - Reports and statements; late filing penalty; failure to file.

1-22A-7. Reports and statements; late filing penalty; failure to file.

A. If a statement of no activity or a report of expenditures and contributions contains false or incomplete information or is filed after any deadline imposed by the School District Campaign Reporting Act, the candidate, in addition to any other penalties or remedies prescribed by the Election Code, shall be liable for and shall pay to the secretary of state fifty dollars ($50.00) per day for each regular working day after the time required by the School District Campaign Reporting Act for the filing of statements of no activity or reports of expenditures and contributions until the complete or true statement or report is filed, up to a maximum of five thousand dollars ($5,000).

B. All sums collected for the penalty shall be deposited in the general fund for credit to the current school fund. A report or statement of exception shall be deemed timely filed only if it is received by the secretary of state by the date and time prescribed by law.

C. Any candidate who fails or refuses to file a report of expenditures and contributions or statement of no activity or to pay a penalty imposed by the secretary of state as required by the School District Campaign Reporting Act shall not, in addition to any other penalties provided by law:

(1) have the candidate's name printed upon the ballot if the violation occurs before or through the final date for the withdrawal of candidates; or

(2) be issued a certificate of election, if the violation occurs after the final date for withdrawal of candidates or after the election, until the candidate satisfies all reporting requirements of the School District Campaign Reporting Act and pays all penalties owed.

D. Any candidate who loses an election and who failed or refused to file a report of expenditures and contributions or a statement of no activity or to pay a penalty imposed by the secretary of state as required by the School District Campaign Reporting Act shall not be, in addition to any other penalties provided by law, permitted to file a declaration of candidacy or nominating petition for any future election until the candidate satisfies all reporting requirements of that act and pays all penalties owed.

History: Laws 2013, ch. 180, 7.



Section 1-22A-8 - Civil penalties.

1-22A-8. Civil penalties.

A. If the secretary of state reasonably believes that a person committed, or is about to commit, a violation of the School District Campaign Reporting Act, the secretary of state shall refer the matter to the attorney general or a district attorney for enforcement.

B. The attorney general or district attorney may institute a civil action in district court for any violation of the School District Campaign Reporting Act or to prevent a violation of that act that involves an unlawful solicitation or the making or acceptance of an unlawful contribution. An action for relief may include a permanent or temporary injunction, a restraining order or any other appropriate order, including a civil penalty of two hundred fifty dollars ($250) for each violation not to exceed five thousand dollars ($5,000), and forfeiture of any contribution received as a result of an unlawful solicitation or unlawful contribution. Each unlawful solicitation and each unlawful contribution made or accepted shall be deemed a separate violation of the Campaign Reporting Act [1-19-25 through 1-19-36 NMSA 1978].

C. The attorney general or district attorney may institute a civil action in district court if a violation has occurred or to prevent a violation of any provision of the School District Campaign Reporting Act other than that specified in Subsection B of this section. Relief may include a permanent or temporary injunction, a restraining order or any other appropriate order, including an order for a civil penalty of fifty dollars ($50.00) for each violation not to exceed five thousand dollars ($5,000).

History: Laws 2013, ch. 180, 8.



Section 1-22A-9 - Penalties; criminal enforcement.

1-22A-9. Penalties; criminal enforcement.

A. Any person who knowingly and willfully violates any provision of the School District Campaign Reporting Act is guilty of a misdemeanor and shall be punished by a fine of not more than one thousand dollars ($1,000) or by imprisonment for not more than one year or both.

B. The School District Campaign Reporting Act may be enforced by the attorney general or the district attorney in the county where the candidate resides or where the violation occurred.

History: Laws 2013, ch. 180, 9.



Section 1-22A-10 - Campaign funds; limitations on use.

1-22A-10. Campaign funds; limitations on use.

It is unlawful for a candidate or the candidate's agent to make an expenditure of contributions received, except for the following purposes:

A. expenditures of the campaign;

B. donations to the state general fund;

C. donations to an organization to which a federal income tax deduction would be permitted under Subparagraph (A) of Paragraph (1) of Subsection (b) of Section 170 of the Internal Revenue Code of 1986, as amended;

D. expenditures to eliminate the campaign debt of the candidate for the office sought or expenditures incurred by the candidate when seeking election to another public office;

E. donations to a political committee or to another candidate seeking election to a public office that is subject to the reporting provisions of the School District Campaign Reporting Act or the Campaign Reporting Act [1-19-25 through 1-19-36 NMSA 1978]; or

F. disbursements to return unused funds pro rata to the contributors if no campaign debt exists.

History: Laws 2013, ch. 180, 10.






Article 23 - Mail Ballot Elections

Section 1-23-1 - Short title.

1-23-1. Short title.

This act [Chapter 1, Article 23 NMSA 1978] may be cited as the "Mail Ballot Election Act".

History: Laws 1987, ch. 160, 1.



Section 1-23-2 - Definition.

1-23-2. Definition.

As used in the Mail Ballot Election Act, "local government" means any county, school district or incorporated municipality.

History: Laws 1987, ch. 160, 2.



Section 1-23-3 - Election by all-mailed ballots.

1-23-3. Election by all-mailed ballots.

Notwithstanding any other provision of law and regardless of the number of eligible voters within its boundaries, a local government may, by resolution of its governing body, conduct by all-mailed ballot any bond election, any election on the imposition of a mill levy or a property tax rate for a specified purpose or any special election at which no candidates are to be nominated for or elected to office.

History: Laws 1987, ch. 160, 3; 1989, ch. 73, 1.



Section 1-23-4 - Law governing.

1-23-4. Law governing.

A. Except as otherwise provided in the Mail Ballot Election Act, mail ballot elections shall be conducted in accordance with the provisions of the local government's absentee voter law.

B. If the local government does not have an absentee voter law, the mail ballot election shall be called, conducted and canvassed as provided in the Election Code.

History: Laws 1987, ch. 160, 4; 2011, ch. 137, 106.



Section 1-23-5 - No polling place.

1-23-5. No polling place.

Upon the adoption of a resolution by the governing body to conduct an election by an all-mailed ballot, each registered voter of the local government shall be mailed an absentee ballot along with a statement that there will be no polling place for the election. The voter shall not be required to file an application for the absentee ballot. The ballot shall be mailed to each voter no earlier than the thirty-fifth day prior to the election, and the mailing shall be completed by the fifth day before the election.

History: Laws 1987, ch. 160, 5; 1989, ch. 73, 2.



Section 1-23-6 - Notice to voters.

1-23-6. Notice to voters.

The local government election official may include in the mailing set forth in Section 5 [1-23-5 NMSA 1978] of the Mail Ballot Election Act a printed notice to the voters informing the voters that they shall return the voted ballot by mail.

History: Laws 1987, ch. 160, 6.



Section 1-23-6.1 - Checklist of registered voters.

1-23-6.1. Checklist of registered voters.

The local government official shall prepare a checklist of registered voters in the county. The checklist of registered voters shall be marked indicating that the voter has returned his all mail ballot immediately upon receipt.

History: 1978 Comp., 1-23-6.1, enacted by Laws 1991, ch. 105, 43.



Section 1-23-7 - Mail ballot election not to be combined with other elections.

1-23-7. Mail ballot election not to be combined with other elections.

Mail ballot elections shall be used exclusively for voting in those elections specified in Section 1-23-3 NMSA 1978 and shall not be used in connection with elections at which candidates are to be nominated for or elected to office.

History: Laws 1987, ch. 160, 7; 1989, ch. 73, 3.






Article 24 - Special Election Procedures

Section 1-24-1 - Special election procedures; application.

1-24-1. Special election procedures; application.

To the extent separate laws pertaining to the conduct of special elections by local governments or special districts or to the extent procedures are not specified under such separate laws for the conduct of special elections, the provisions of Sections 1 through 4 [1-24-1 to 1-24-4 NMSA 1978] of this act shall apply.

History: Laws 1989, ch. 295, 1.



Section 1-24-2 - Special election procedures; proclamation; publication.

1-24-2. Special election procedures; proclamation; publication.

A. Whenever a local government special election is to be called or is required by law, the governing body shall by resolution issue a public proclamation calling the election. The proclamation shall forthwith be filed with the county clerk. The proclamation shall specify:

(1) the date on which the special election will be held;

(2) the purpose for which the special election is called;

(3) if officers are to be elected or positions on the governing body are to be filled, the date on which declarations of candidacy are to be filed;

(4) if a question is to be voted upon, the text of that question;

(5) the precincts in each county in which the election is to be held and the location of each polling place in the precinct;

(6) the hours that each polling place will be open; and

(7) the date and time of closing the registration books by the county clerk as required by law.

B. After filing with the county clerk the proclamation issued pursuant to Subsection A of this section, and not less than sixty-three days before the date of the election, the governing body shall publish the proclamation once each week for two consecutive weeks in a newspaper of general circulation within the boundaries of the local government or special district. The proclamation shall conform to the requirements of the federal Voting Rights Act of 1965, as amended.

C. Whenever a statewide special election is to be called or is required by law, the governor shall by resolution issue a public proclamation calling the election. Whenever an election to fill a vacancy in the office of United States representative is to be called or is required by law, the governor shall by resolution issue a public proclamation calling the election pursuant to the requirements of Section 1-15-18.1 NMSA 1978. The proclamation shall forthwith be filed with the secretary of state. The proclamation shall specify:

(1) the date on which the special election will be held;

(2) the purpose for which the special election is called;

(3) if a vacancy in the office of United States representative is to be filled, the date on which declarations of candidacy are to be filed;

(4) if a question is to be voted upon, the text of that question; and

(5) the date and time of closing the registration books by the county clerk as required by law.

D. After the proclamation issued pursuant to Subsection C of this section is filed with the secretary of state, the secretary of state shall within five days certify the proclamation to each county clerk in the state. Not less than sixty-three days before the date of the election, the county clerk shall publish the proclamation once each week for two consecutive weeks in a newspaper of general circulation, which shall include the precincts in the county in which the election is to be held and the location of each polling place in the precinct and the hours that each polling place will be open. For an election called pursuant to Subsection F of Section 1-15-18.1 NMSA 1978, the proclamation shall be published consistent with this subsection not less than thirty-six days before the date of the election. The proclamation shall conform to the requirements of the federal Voting Rights Act of 1965, as amended.

History: Laws 1989, ch. 295, 2; 2011, ch. 137, 107; 2017, ch. 101, 19.



Section 1-24-3 - Special election procedures; conduct.

1-24-3. Special election procedures; conduct.

Special elections shall be conducted and canvassed in the same manner that regular elections are conducted in the local government or special district; provided, the governing body may, as set forth in the proclamation, consolidate precincts. A polling place shall be provided within each of the consolidated precincts.

History: Laws 1989, ch. 295, 3.



Section 1-24-4 - Special election procedures; records.

1-24-4. Special election procedures; records.

The returns and certificates of the results of special elections are public documents, subject to inspection during the customary hours and days of business. Poll books, signature rosters and tally books may be destroyed three years after the election to which they apply. The certificate of results of the canvass of the election shall after three years be placed on file as a permanent record in the records center.

History: Laws 1989, ch. 295, 4.









Chapter 2 - Legislative Branch

Article 1 - Members of Legislature

Section 2-1-1 - Resignation of members.

2-1-1. [Resignation of members.]

Any member of the legislature of the state of New Mexico may resign his office by filing a written statement of such resignation with the secretary of state of New Mexico, and upon the filing of such resignation, the office of senator or representative filled by the person so resigning shall become vacant.

History: Laws 1919, ch. 22, 1; C.S. 1929, 134-101; 1941 Comp., 2-101; 1953 Comp., 2-1-1.



Section 2-1-2 - Power of officers to administer oaths to witnesses.

2-1-2. [Power of officers to administer oaths to witnesses.]

The presiding officer of the senate, the speaker of the house of representatives, or the chairman of any committee of either house, or the chairman of any joint committee of both houses of the legislature, shall have power to administer an oath to any witness who may appear to testify at any investigation being had by either of said houses of the legislature, or any committee or joint committee thereof.

History: Laws 1912, ch. 1, 1; Code 1915, 1660; C.S. 1929, 35-2605; 1941 Comp., 2-103; 1953 Comp., 2-1-3.



Section 2-1-3 - Compensation as state officer or employee other than that received as a legislator prohibited.

2-1-3. Compensation as state officer or employee other than that received as a legislator prohibited.

It is unlawful for any member of the legislature to receive any compensation for services performed as an officer or employee of the state, except such compensation and expense money as he is entitled to receive as a member of the legislature.

History: 1941 Comp., 2-104; Laws 1943, ch. 18, 1; 1953 Comp., 2-1-4; Laws 1977, ch. 336, 2.



Section 2-1-4 - Payment of other compensation to legislator for acting as officer or employee of state prohibited.

2-1-4. Payment of other compensation to legislator for acting as officer or employee of state prohibited.

It is unlawful for any officer of the state of New Mexico to pay to any member of the legislature compensation for services rendered the state of New Mexico as an officer or employee thereof except such compensation and expense money which such member is entitled to receive as a member of the legislature.

History: 1941 Comp., 2-105; Laws 1943, ch. 18, 2; 1953 Comp., 2-1-5; Laws 1977, ch. 336, 3.



Section 2-1-5 - Penalty for violation of 2-1-3 or 2-1-4 NMSA 1978.

2-1-5. [Penalty for violation of 2-1-3 or 2-1-4 NMSA 1978.]

Any person violating the provisions of either of the two preceding sections [2-1-3 or 2-1-4 NMSA 1978] shall be guilty of a felony and upon conviction shall be punished by a fine of not less than one thousand dollars ($1,000.00) nor more than twenty-five hundred dollars ($2,500.00) or by imprisonment in the state penitentiary for not less than one (1) year nor more than five (5) years or both, such fine and imprisonment in the discretion of the court.

History: 1941 Comp., 2-106, enacted by Laws 1943, ch. 18, 3; 1953 Comp., 2-1-6.



Section 2-1-6 - Restraining unlawful payments; jurisdiction; rules and procedure.

2-1-6. [Restraining unlawful payments; jurisdiction; rules and procedure.]

That any citizen of the state of New Mexico may file suit in the district court of the county wherein such citizen resides for an injunction to restrain any member of the legislature from receiving or any officer from paying any compensation in violation of this act [2-1-3 through 2-1-6 NMSA 1978]; and jurisdiction is hereby conferred upon the various district courts of this state to grant injunctive relief. The rules and law of procedure applicable generally to civil actions for injunctive relief shall apply to such actions.

History: 1941 Comp., 2-107, enacted by Laws 1943, ch. 18, 4; 1953 Comp., 2-1-7.



Section 2-1-7 - Emoluments; increase prohibited.

2-1-7. Emoluments; increase prohibited.

No law increasing the emoluments for any civil office in the state enacted by the legislature shall be construed to apply or become effective as to any member of the legislature appointed to such office, until one year after expiration of the term for which such person was elected and served if such law was enacted during such term.

History: 1953 Comp., 2-1-7.1, enacted by Laws 1977, ch. 336, 1.



Section 2-1-8 - Session per diem and mileage of members.

2-1-8. Session per diem and mileage of members.

Each member of the legislature shall receive per diem at the internal revenue service maximum federal per diem rate for the city of Santa Fe for each day's attendance during each session of the legislature and the internal revenue service standard mileage rate for each mile traveled in going to and returning from the seat of government by the usual traveled route, once each session as defined by Article 4, Section 5 of the constitution of New Mexico.

History: 1953 Comp., 2-1-8, enacted by Laws 1955, ch. 2, 1; 1972, ch. 1, 3; 1975, ch. 1, 10; 1983, ch. 1, 10; 1997, ch. 154, 1.



Section 2-1-9 - Out-of-state travel; in-state travel.

2-1-9. Out-of-state travel; in-state travel.

A. Out-of-state travel of members, officers and employees of the legislative branch of government shall be exempt from approval by any member of the executive branch.

B. Members of the legislature serving on official business for interim committees within the state shall receive:

(1) per diem at the internal revenue service per diem rate as provided in Section 2-1-8 NMSA 1978 for each day served, including travel time, and the cost of public transportation by the shortest, most direct route or mileage for each mile traveled by the shortest, most direct route by automobiles at the internal revenue service standard mileage rate or by privately owned aircraft at the air mileage rate set out by the rules adopted by the department of finance and administration pursuant to the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978]; and

(2) per diem for one additional day at the internal revenue service per diem rate as provided in Section 2-1-8 NMSA 1978 if, in order to serve on official business for an interim committee, a legislator travels to a location that is one hundred or more miles from the location of the legislator's point of departure; provided that, pursuant to policies adopted by the New Mexico legislative council, per diem under this paragraph shall be paid only if the legislator is not entitled to per diem for travel time as provided in Paragraph (1) of this subsection.

C. Reimbursement for out-of-state travel on committee business shall be as follows:

(1) the cost of the tickets on public transportation by the shortest, most direct route and the cost of airport parking; or

(2) mileage at the same rates established for in-state travel if automobiles or private airplanes are used, based on official mileage by the shortest, most direct route; and

(3) per diem for the number of days spent in travel and on committee business at the in-state rate provided for in Section 2-1-8 NMSA 1978; and

(4) in no event, however, shall the reimbursement for out-of-state travel exceed the dollar amount that would be due if the member had used first class public air transportation by the shortest, most direct route.

History: 1953 Comp., 2-1-8.1, enacted by Laws 1971, ch. 1, 11; 1972, ch. 1, 10; 1975, ch. 208, 1; 1983, ch. 1, 11; 1997, ch. 154, 2; 2000, ch. 66, 1; 2005, ch. 100, 1.



Section 2-1-10 - Legislative subpoenas; form; issuance; penalty.

2-1-10. Legislative subpoenas; form; issuance; penalty.

A. During any regular or special session of the legislature upon request of a standing committee of either house of the legislature and approval by a majority vote of the elected members of the house of which such committee is a part, the presiding officer of the senate or the speaker of the house of representatives shall issue subpoenas to compel the attendance of any witnesses or command the person to whom directed to produce any books, papers, documents or tangible items designated therein, at any investigation or hearing before the body issuing the subpoena.

B. Every subpoena shall be issued by the duly authorized legislative officer, under the name of the house or senate, and shall command each person to whom it is directed to attend and give testimony, or to produce documents or other designated articles at a time and place therein specified. Service of process may be made by any person designated by the officer issuing the subpoena.

C. Witnesses who may be subpoenaed to appear before any body of the legislature, or to produce any designated books, papers, documents or tangible items shall receive as compensation the sum of five dollars ($5.00) a day for each day they are in actual attendance in obedience to the subpoena, and eight cents ($.08) for each mile actually and necessarily traveled in coming to or going from the place of examination, but nothing shall be paid for traveling expenses when the witnesses have been subpoenaed at the place of examination.

D. Any person who shall refuse or neglect to comply with a subpoena, duly issued by the proper officer of the legislature, shall upon conviction be guilty of contempt of the legislature, and punished by a fine of not more than five hundred dollars ($500) or by imprisonment in the county jail for not more than six months or by both such fine and imprisonment in the discretion of the judge.

History: 1953 Comp., 2-1-9, enacted by Laws 1959, ch. 200, 1.



Section 2-1-11 - Legislative salary review committee; composition; duties.

2-1-11. [Legislative salary review committee; composition; duties.]

There is continued a legislative salary review committee composed of the speaker of the house of representatives, the president pro tempore of the senate, the chairman of the house appropriations and finance committee, the chairman of the senate finance committee and the chairmen of all respective permanent interim committees. The legislative salary review committee shall review the salary schedules of the employees of all interim legislative committees and make recommendations regarding equitable salary structures.

History: 1953 Comp., 2-1-10, enacted by Laws 1971, ch. 1, 10.






Article 2 - Advance Copies of New Acts

Section 2-2-1 - Advance certified copies of enactments.

2-2-1. [Advance certified copies of enactments.]

That upon approval by the governor of the state of New Mexico of any act passed by the legislature the secretary of state shall forthwith cause to be printed typewritten or multigraphed copies of such act and immediately shall after having certified same, as true copies, transmit one such copy to each county clerk of the state.

History: Laws 1927, ch. 122, 1; C.S. 1929, 138-301; 1941 Comp., 2-201; 1953 Comp., 2-2-1.



Section 2-2-2 - Preservation as part of public records.

2-2-2. [Preservation as part of public records.]

The clerk in each county of the state shall provide a suitable binder and upon receipt from the secretary of state of a printed copy of any such law shall insert such copy in said binder and preserve the file as a part of the public records of his office for the inspection of public officers and parties interested, as other public records.

Provided, that after the receipt by such clerk of the bound volume of the session laws containing the same laws theretofore filed in the binder the contents of said binder may be removed and destroyed.

Provided further, that this act [2-2-1, 2-2-2 NMSA 1978] shall not apply to acts not carrying the emergency clause, nor to the act known as the Conservancy Act of New Mexico [73-14-1 NMSA 1978].

Provided further, that the chief clerk of the senate shall deliver to the secretary of state sufficient printed copies of the 1927 Election Code to be completed and certified by the secretary of state for transmission as aforesaid.

Provided further, that the secretary of state shall prepare, as herein provided, and transmit copies of road bills to clerks of such counties only as are affected thereby.

History: Laws 1927, ch. 122, 2; C.S. 1929, 138-302; 1941 Comp., 2-202; 1953 Comp., 2-2-2.






Article 3 - Legislative Council

Section 2-3-1 - New Mexico legislative council created.

2-3-1. New Mexico legislative council created.

There is created a legislative joint committee of the house and senate to be designated "the New Mexico legislative council," composed of sixteen members, eight from the house and eight from the senate. The president pro tempore and the minority floor leader of the senate and the speaker of the house of representatives and the minority floor leader of the house shall automatically be members of the council. Six of the remaining members shall be appointed from the house of representatives by the speaker; provided that, if the minority is entitled to more than one member, the additional minority members shall be appointed by the speaker only from recommendations made by the minority floor leader, although the speaker shall retain the right to reject any such recommendations; and six of the remaining members shall be appointed from the senate by the committees' committee or, if the appointments are made in the interim, by the president pro tempore after consultation with and agreement of a majority of the members of the committees' committee. If the minority is entitled to more than one member, one of the remaining six members shall be appointed by the senate minority floor leader. The appointed members of the council shall be appointed from each house so as to give the two political parties having the most members in each house the same total proportionate representation on the council as prevails in that house; providing [provided] that in the computation, major fractions shall be counted as whole numbers, and in no event shall either of the two major parties have less than one member from each house. The members shall be appointed for terms of two years or less expiring on the first day of the regular session held in odd-numbered years. The term of any member shall terminate when such member ceases to be a member of the legislature. Provided, however, that members of the council reelected to the legislature shall continue to serve as members of the council until their successors are appointed. Vacancies on the council may be filled for the unexpired term by appointment from the house or senate respectively by the respective appointing authority which makes the original appointments and subject to the same recommendations; provided such new members must be from the same body of the legislature and the same party from which their predecessors were appointed. The council shall elect such other officers as may be deemed necessary from among its own members. The officers shall be elected for terms coterminous with their membership on the council. The speaker and the president pro tempore shall be co-chairmen of the council. No action shall be taken by the council if a majority of the total membership from either house on the council rejects such action. This 1978 amendment shall not be construed to cut short the term of any member already appointed to the council.

History: 1941 Comp., 2-401, enacted by Laws 1951, ch. 182, 1; 1953 Comp., 2-3-1; Laws 1955, ch. 286, 1; 1957, ch. 72, 1; 1978, ch. 21, 10.



Section 2-3-2 - Legislative council service created.

2-3-2. Legislative council service created.

There hereby is created a legislative council service for the use of the members of the legislature, the governor and the various departments, institutions and agencies of this state that may desire to avail themselves of its services. Notwithstanding the availability of the legislative council service to the various departments, institutions and agencies of this state, it is a part of the legislative branch of the government, and shall conduct itself with strict regard to the division of powers among the legislative, executive and judicial branches of the government of this state. Such legislative council service shall assist and cooperate with the legislative council and with any interim legislative committee or commission created by the legislature or appointed by the governor at their request.

History: 1941 Comp., 2-402, enacted by Laws 1951, ch. 182, 2; 1953 Comp., 2-3-2; Laws 1955, ch. 286, 2.



Section 2-3-3 - Legislative council; powers; duties.

2-3-3. Legislative council; powers; duties.

It shall be the duty of the legislative council:

A. to adopt rules and regulations for the administration of this act in the conduct of the affairs of the council service;

B. to formulate policies for the operation and conduct of the business of the council service, and generally to supervise all of the activities of such council service;

C. to carry out the purposes of the council service as hereafter set forth;

D. to create committees of legislators to study major problems during the periods when the legislature is not in session; provided that:

(1) no member of the council shall serve as an officer or voting member on an interim committee appointed or created by the council;

(2) all committees created by the council shall terminate on or before December 1 of the year in which they are created, unless the council subsequently extends the life of the committee for not more than one month;

(3) the minority party shall be represented on all council-created committees in the proportion the minority party is represented in each house;

(4) the relationship of the size of the house and senate shall be taken into consideration in determining the number of members from each house appointed to an interim committee created by the council; and

(5) members shall be appointed to council-created committees by the same appointing authorities that appoint the council members from each house, and subject to the same recommendations. The council shall name committee officers from among the committee members so appointed;

E. to adopt rules of procedure for all committees created by the council including a rule that no action shall be taken by the committee if a majority of the total membership from either house on the committee rejects such action; provided that no member of the legislature shall ever be excluded from any meeting of any committee appointed by the council; and

F. to refrain from advocating or opposing the introduction or passage of legislation.

History: 1941 Comp., 2-403, enacted by Laws 1951, ch. 182, 3; 1953 Comp., 2-3-3; Laws 1955, ch. 286, 3; 1978, ch. 21, 11.



Section 2-3-4 - Control of building housing legislature, adjacent utility plant and surrounding grounds.

2-3-4. [Control of building housing legislature, adjacent utility plant and surrounding grounds.]

Notwithstanding the provisions of Chapter 6, Articles 1 and 2, NMSA 1953, the exclusive control, care, custody and maintenance of the building in which the legislature is housed, the adjacent utilities plant and the surrounding grounds are transferred from the capitol buildings improvement commission, and the capitol custodian commission, to the legislative council.

History: 1953 Comp., 2-3-3.1, enacted by Laws 1967, ch. 73, 1.



Section 2-3-5 - Insurance of buildings; contracts for care and management of property; records of transactions; assignment of space in buildings.

2-3-5. [Insurance of buildings; contracts for care and management of property; records of transactions; assignment of space in buildings.]

The director of the legislative council service, under the direction of the legislative council, shall:

A. insure the buildings and their contents;

B. keep a full and complete record of all transactions;

C. sign all contracts and other papers necessary to be signed in the care and management of the property under his control;

D. have custody and control of all maps, deeds, plats, plans and specifications, contracts, books and other papers connected with the buildings and grounds under his control;

E. provide for the preservation, repair, care, cleaning, heating and lighting of the buildings and improvements under his control;

F. provide for the care and beautifying of the grounds and premises;

G. employ the necessary employees and provide and enforce the rules and regulations for the conduct of such employees;

H. assign all space in the buildings under his control; and

I. make all rules and regulations for the conduct of all persons in and about the buildings and grounds under his control necessary and proper for the safety, care and preservation of the same.

History: 1953 Comp., 2-3-3.2, enacted by Laws 1967, ch. 73, 2.



Section 2-3-6 - Control of state library building and surrounding grounds.

2-3-6. [Control of state library building and surrounding grounds.]

Notwithstanding the provisions of Chapter 6, Article 1, NMSA 1953, the exclusive control for the care, custody and maintenance of the building in which the state library is housed, and the surrounding grounds, are [is] transferred from the capitol custodian commission to the legislative council.

History: 1953 Comp., 2-3-3.3, enacted by Laws 1970, ch. 85, 1.



Section 2-3-7 - Insurance of building; records of transactions; contracts for care and management of property.

2-3-7. [Insurance of building; records of transactions; contracts for care and management of property.]

The director of the legislative council service, under the direction of the legislative council, shall:

A. insure the building and its contents, including the valuable papers, documents and books;

B. keep a full and complete record of all transactions;

C. sign all contracts and other papers necessary to be signed in the care and management of the property under his control;

D. have custody and control of all maps, deeds, plats, plans and specifications, contracts, books and other papers connected with the building and grounds under his control;

E. provide for the preservation, repair, care, cleaning, heating and cooling and lighting of the building and improvements under his control;

F. provide for the care and beautifying of the grounds and premises;

G. employ the necessary employees and provide and enforce the rules and regulations for the conduct of such employees; and

H. make all rules and regulations for the conduct of all persons in and about the building and grounds under his control necessary and proper for the safety, care and preservation of the same.

History: 1953 Comp., 2-3-3.4, enacted by Laws 1970, ch. 85, 2.



Section 2-3-8 - Purpose and duties of legislative council service.

2-3-8. Purpose and duties of legislative council service.

The purpose and duties of the legislative council service shall be:

A. to assist the legislature of the state of New Mexico in the proper performance of its constitutional functions by providing its members with impartial and accurate information and reports concerning the legislative problems which come before them; by providing digests showing the practices of other states and foreign nations in dealing with similar problems;

B. when so requested to secure information for and to report to the legislators of this state on the social and economic effects of statutes of this state or elsewhere by cooperating with the legislative service agencies in other states and other reference agencies and libraries;

C. to furnish to the members of the legislature of this state the assistance of expert draftsmen, qualified to aid the legislators in the preparation of bills for introduction into the legislature;

D. to recommend to the legislature measures which will improve the form and working of the statutes of this state, and clarify and reconcile their provisions;

E. to provide for the legislature adequate staff facilities and to provide the adequate expert assistance without which no legislature can properly perform its required functions;

F. to prepare and index for printing as promptly as possible after the adjournment of each session the session laws therefor, which compilation shall include all resolutions and acts which the legislature has adopted or passed during the session, and have received the approval of the governor when such approval is necessary.

History: 1941 Comp., 2-404, enacted by Laws 1951, ch. 182, 4; 1953 Comp., 2-3-4; Laws 1955, ch. 286, 4.



Section 2-3-9 - Codification of election laws; consultation with election officials.

2-3-9. [Codification of election laws; consultation with election officials.]

The legislative council shall instruct the legislative council service to codify all laws pertaining to elections. The codification shall be done in consultation with the secretary of state and other state and local election officials, and in such manner that conflicts or other matters requiring policy decisions and substantive revisions shall be shown in alternative provisions.

History: 1953 Comp., 2-3-4.1, enacted by Laws 1967, ch. 271, 1.



Section 2-3-10 - Review of election laws; recommendations as to re-registration of voters; improvement of purge laws; information made available to legislature.

2-3-10. [Review of election laws; recommendations as to re-registration of voters; improvement of purge laws; information made available to legislature.]

After the codification with its alternative provisions is complete, the legislative council shall study the draft codification and alternate provisions, as well as any suggestions or recommendations made by election officials, and especially any substantive recommendations pertaining to statewide re-registration of voters and the improvement of the purge laws, and shall make this material available to members of the legislature.

History: 1953 Comp., 2-3-4.2, enacted by Laws 1967, ch. 271, 2.



Section 2-3-11 - Director of service; qualifications; tenure; compensation.

2-3-11. [Director of service; qualifications; tenure; compensation.]

The legislative council service shall be in charge of a director appointed by the legislative council. He shall be appointed by it without reference to party affiliation, and solely on ground of fitness to perform the duties of his office. He shall be well versed in political science and in the methods of legal research and bill drafting, and, preferably, shall have legal training and shall have practical bill drafting experience. He shall hold office from the date of his appointment until such time as he be removed by majority vote of the legislative council so appointing him or of any succeeding legislative council, but in the event of any such removal, he shall be given six (6) months' notice of the termination of his appointment or shall be paid six (6) months' salary as terminal pay. He shall be paid such salary as shall be fixed by the legislative council and any necessary traveling expenses payable as salary and expenses as other state officials are paid.

History: 1941 Comp., 2-405, enacted by Laws 1951, ch. 182, 5; 1953 Comp., 2-3-5.



Section 2-3-12 - Duties of director; additional employees.

2-3-12. Duties of director; additional employees.

The director of the legislative council service shall recommend to the legislative council the appointment of such technical, clerical and stenographic assistants as may be necessary to carry out the provisions of this act, and the legislative council, upon concurring in such appointments, shall fix the compensation of each employee within the appropriations made by the legislature for the use of the legislative council. Such employees shall be appointed without regard to party affiliation and solely on ground of fitness to perform the duties of the position for which they are hired. For a period commencing approximately one month prior to each session and until approximately fifteen days after the final adjournment thereof, at any regular or special session, the director may employ, subject to the approval of the legislative council, at a compensation to be fixed by the council within its budget allowance, such extra stenographic and emergency assistants, including expert legal draftsmen qualified to aid the legislators in the preparation and drafting of bills for introduction into the legislature, as may be necessary to expeditiously handle the work of the council service immediately prior to, during and immediately after the legislative sessions.

History: 1941 Comp., 2-406, enacted by Laws 1951, ch. 182, 6; 1953 Comp., 2-3-6; Laws 1955, ch. 286, 5.



Section 2-3-13 - Services; confidential nature.

2-3-13. [Services; confidential nature.]

Neither the director nor any employee of the council service shall reveal to any person outside of the service the contents or nature of any request or statement for service, except with the consent of the person making such request or statement. They shall not urge or oppose any legislation, nor give to any member of the legislature advice concerning the economic or social effect of any bill or proposed bill except upon the request of such member.

History: 1941 Comp., 2-407, enacted by Laws 1951, ch. 182, 7; 1953 Comp., 2-3-7.



Section 2-3-13.1 - Legislative documents; gender-neutral language; legislative council service.

2-3-13.1. Legislative documents; gender-neutral language; legislative council service.

A. As used in this section:

(1) "gender-neutral" means language that does not expressly or implicitly refer to one gender to the real or apparent exclusion of the other and expressly or implicitly refers to both genders without distinguishing between them; and

(2) "gender-specific" means language that expressly or implicitly refers to one gender to the real or apparent exclusion of the other or expressly or implicitly refers to both genders and distinguishes between them.

B. Except as limited in Subsection C of this section, the legislative council service shall use gender-neutral language in drafting bills to enact, amend or revise laws and in drafting memorials, resolutions and other legislative documents; provided that gender-neutral language shall not be used if language is intended or required to be gender-specific or the intended meaning of language would otherwise be altered.

C. Whenever current laws and other published legislative documents are the subject of a legislative request to the legislative council service for amendment or revision, the legislative council service as part of its work shall replace gender-specific language with gender-neutral language where appropriate and reasonable.

History: Laws 2013, ch. 141, 1.



Section 2-3-14 - Quarters; files and indexes; cooperation with and by other agencies; cooperation with other states.

2-3-14. Quarters; files and indexes; cooperation with and by other agencies; cooperation with other states.

The legislative council and legislative council service shall be provided with adequate quarters at the state capitol where the council service will be conveniently accessible to the members of the legislature and to other persons having official business with it. The council service shall be kept open during the time provided by law for other state offices and when the legislature is in session, at such hours, day and night, as are most convenient to the legislators. It shall keep and file copies of all bills, resolutions, amendments, memorials, reports of committees, journals and other documents printed by order of either house of the legislature unless readily available elsewhere; and collect, catalog and index the same as soon as practicable after they have been printed; if appropriations are made therefor, keep an index of the action on each bill, resolution, memorial [and] amendment by each house of the legislature, by any committee of the legislature and by the governor. Such digests and indexes shall be printed and distributed at such intervals as the director may deem practicable.

The facilities of the state supreme court library, and of any other library maintained by the state, shall be available for the use of the council service, subject to the rules of such libraries. Each state department and all other state institutions shall, to a reasonable extent and upon request, furnish to the legislative council service such documents, material or information as may be requested by the members of the legislative council or by the director of the legislative council service, which are not made confidential by law. The legislative council service shall cooperate with the legislative service agencies of other states, and shall interchange information and research material with them.

History: 1941 Comp., 2-408, enacted by Laws 1951, ch. 182, 8; 1953 Comp., 2-3-8; Laws 1955, ch. 286, 6.



Section 2-3-14.1 - State agencies; reports.

2-3-14.1. State agencies; reports.

A. No state agency shall submit or send to the members of the legislature any material other than proposed legislation in excess of five pages.

B. Nothing in this section shall limit the response of any agency to a direct request of a legislator or group of legislators nor the submission of the executive budget.

C. All reports to the legislature by a state agency shall be filed in duplicate with the legislative council service and such reports shall not be subject to the page limitations of this section. The service shall compile a list of the reports submitted prior to each regular legislative session since the beginning of the previous regular session, listing the title and agency, and distribute the list among the legislators during the first week of the session.

D. Any legislator may request any report, including those listed pursuant to Subsection C of this section. Upon such a request, the state agency shall furnish the report to the legislator.

E. Compliance by a state agency with Subsection C of this section shall fulfill any requirement of a state agency to report to the legislature, unless the requirement is specifically exempted from the requirements of this section.

F. No state agency shall submit material bound other than by staples unless the bulk or other qualities of the material require other bindings; provided that in all cases the most economical method of binding and packaging shall be used.

G. For the purposes of this section "state agency" means any agency, division or instrumentality of the state, but does not include political subdivisions and educational institutions or any of the legislature's divsions [divisions], instrumentalities or committees.

History: Laws 1985, ch. 19, 1.



Section 2-3-15 - Reimbursement.

2-3-15. Reimbursement.

The director of the legislative council service and all technical, clerical and stenographic assistants shall be reimbursed as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] while on official duty in the same manner as other state employees. The members of the council and other members of the legislature approved by the council shall be reimbursed for travel on council business as provided in Section 2-1-9 NMSA 1978.

History: 1941 Comp., 2-409, enacted by Laws 1951, ch. 182, 9; 1953 Comp., 2-3-9; Laws 1955, ch. 286, 7; 1983, ch. 1, 12.



Section 2-3-16 - Cooperation of attorney general.

2-3-16. [Cooperation of attorney general.]

The attorney general shall advise and consult with the legislative council and the legislative council service and render all legal services and service in the drafting of bills required when requested to do so by the said council or its representatives.

History: 1941 Comp., 2-411, enacted by Laws 1951, ch. 182, 11; 1953 Comp., 2-3-10.



Section 2-3-17 - Expenditures of funds; budgets.

2-3-17. Expenditures of funds; budgets.

Payments from funds appropriated for the use of the legislative council and legislative council service shall be made only upon vouchers submitted to the department of finance and administration by the director of the legislative council or his authorized representative, and by warrants signed by the secretary of finance and administration.

History: 1953 Comp., 2-3-11, enacted by Laws 1955, ch. 286, 8; 1957, ch. 72, 2; 1977, ch. 247, 9.



Section 2-3-18 - Legislative fiscal analyst transferred.

2-3-18. Legislative fiscal analyst transferred.

The position of "legislative fiscal analyst" formerly existing as a joint position under the director of the legislative council and the legislative finance committee is transferred to the legislative council service. The legislative fiscal analyst shall be a staff member of the legislative council service. The legislative fiscal analyst shall assist the legislature, its various committees and individual legislators by providing, upon request, impartial and objective analysis of the fiscal problems of New Mexico's state and local government and such other financial information as may be required. The legislative fiscal analyst shall prepare and make available to all members of the legislature, upon request, quarterly reports concerning the financial condition of the state government. These reports shall contain information about revenues, expenditures and outstanding obligations of the state, and significant developments in areas affecting state finance.

The funds heretofore budgeted and appropriated for the salary and employee benefits of the legislative fiscal analyst, and his budgeted travel expense, and all files, equipment and other materials belonging to the legislative fiscal analyst are transferred with the position of the legislative fiscal analyst to the legislative council service.

Information in the files of the legislative council not made confidential by law shall be made available to the legislative finance committee upon request and information in the files of the legislative finance committee shall be available to the legislative council upon request.

History: 1953 Comp., 2-3-12, enacted by Laws 1965, ch. 160, 4.






Article 4 - Commission for Promotion of Uniform Legislation

Section 2-4-1 - Commission for the promotion of uniformity of legislation in the United States.

2-4-1. Commission for the promotion of uniformity of legislation in the United States.

A. There is created a "commission for the promotion of uniformity of legislation in the United States", also known as the "uniform law commission". Its membership shall consist of:

(1) four members of the legislature, who are members of the state bar of New Mexico and who shall be appointed by the New Mexico legislative council, consisting of one member from each of the two major parties in the New Mexico senate and in the New Mexico house of representatives;

(2) any member of the New Mexico bar who has represented New Mexico as a member of the uniform law commission for twenty or more years and who has been elected as a life member of the uniform law commission;

(3) four members of the New Mexico bar, who shall be appointed by the New Mexico legislative council;

(4) two members of the New Mexico bar, who shall be appointed by the governor;

(5) the dean of the university of New Mexico law school or the dean's designee; and

(6) the director of the legislative council service, who shall serve ex officio.

B. The members shall be known as "uniform law commissioners" whose purpose is to promote uniformity of legislation in the United States.

History: 1953 Comp., 2-4-1, enacted by Laws 1967, ch. 234, 1; 1989, ch. 119, 1; 1999, ch. 25, 1; 2009, ch. 161, 1.



Section 2-4-2 - Duties of commissioners.

2-4-2. [Duties of commissioners.]

It shall be the duty of said commissioners to examine the subjects of marriage, divorce and other subjects of legislation concerning which uniform legislation throughout the United States is desirable; to confer with like commissioners from other states concerning such matters, and to use their best efforts in bringing about such uniformity of legislation on all subjects which they deem desirable.

History: Laws 1917, ch. 77, 2; C.S. 1929, 134-1502; 1941 Comp., 3-402; 1953 Comp., 2-4-2.



Section 2-4-3 - Report to legislature.

2-4-3. [Report to legislature.]

Said commissioners shall report to the legislature from time to time, giving the result of their investigations, and making such recommendations with respect to the adoption of uniform legislation as they may deem proper.

History: Laws 1917, ch. 77, 4; C.S. 1929, 134-1504; 1941 Comp., 3-404; 1953 Comp., 2-4-4.






Article 5 - Legislative Fiscal Control

Section 2-5-1 - Legislative finance committee created; terms; vacancies.

2-5-1. Legislative finance committee created; terms; vacancies.

A. There is created a continuing joint interim committee of the legislature to be designated the "legislative finance committee". The committee shall be composed of sixteen members, eight members from the house of representatives and eight members from the senate. The chairmen of the house appropriations and finance and house taxation and revenue committees and the senate finance committee or members of their respective committees designated by each of them from time to time shall be members. The minority party shall be represented on the committee by at least one member from each house. Six of the remaining members shall be appointed from the house of representatives by the speaker, and the seven remaining members shall be appointed from the senate by the committees' committee or, if the appointments are made in the interim, by the president pro tempore after consultation with and agreement of a majority of the members of the committees' committee. An appointed member may designate a member of his party to serve in his place at a committee meeting at which the regular member is going to be absent if the member notifies the chairman of the legislative finance committee of his anticipated absence and his designee at least twenty-four hours before the committee meeting. The appointed members of the committee shall be appointed from each house so as to give the two political parties having the most members in each house the same total proportionate representation on the committee as prevails in that house; provided that in the computation, major fractions shall be counted as whole numbers. Minority members from the house shall be appointed by the speaker only from recommendations made by the minority floor leader, although the speaker shall retain the right to reject any such recommendations.

B. Members shall be appointed for terms of two years and shall serve from the time of their appointment until the end of the next session of the legislature. The term of any member shall terminate when the member ceases to be a member of the legislature.

C. Vacancies in the committee may be filled for the unexpired term by appointment from the house or senate respectively by the respective appointing authority that makes the original appointments and subject to the same recommendations; provided the new members shall be from the same house of the legislature and the same party from which their predecessors were appointed. The committee shall elect from its membership such other officers as may be deemed necessary. The officers shall be appointed for terms coterminous with their membership on the committee. Each office shall be alternated between the respective houses each two years. For the terms beginning in 1979, the chairman shall be a senate member and the vice chairman, if any, shall be a house member. The appointing authority of each house shall exercise its appointing authority by naming the chairman or vice chairman, respectively, on this alternating basis.

D. No action shall be taken by the committee if a majority of the total membership from either house on the committee rejects the action.

History: 1953 Comp., 2-5-1, enacted by Laws 1957, ch. 3, 1; 1978, ch. 21, 12; 1991, ch. 73, 1.



Section 2-5-2 - Legislative finance committee staff.

2-5-2. Legislative finance committee staff.

The position of "director of the legislative finance committee" is created. The director shall be hired by the legislative finance committee, and shall serve at the pleasure of the legislative finance committee. The director shall be provided with the necessary office space, supplies, equipment and assistants by the legislative finance committee. His salary shall be set by the legislative finance committee.

History: 1953 Comp., 2-5-2, enacted by Laws 1957, ch. 3, 2; 1965, ch. 160, 1.



Section 2-5-3 - Legislative finance committee; duties.

2-5-3. Legislative finance committee; duties.

The committee shall:

A. direct the director of the legislative finance committee in his work;

B. examine the laws governing the finances and operation of departments, agencies and institutions of New Mexico and all of its political subdivisions, the effect of laws on the proper functioning of these governmental units, the policies and costs of governmental units as related to the laws;

C. recommend changes in these laws if any are deemed desirable, and draft and present to the legislature any legislation necessary;

D. make a full report of its findings and recommendations for the consideration of each successive legislature following its original establishment, the report and suggested legislation to be available to each member of the legislature on or before the first day of the regular session thereof.

History: 1953 Comp., 2-5-3, enacted by Laws 1957, ch. 3, 3; 1963, ch. 241, 1; 1965, ch. 160, 2.



Section 2-5-4 - Legislative finance committee; additional duties.

2-5-4. Legislative finance committee; additional duties.

A. The legislative finance committee, in addition to all other duties prescribed by law, shall annually review budgets and appropriations requests, and the operation and management of selected state agencies, departments and institutions and shall make recommendations with respect thereto to the legislature.

B. To carry out the purposes of this section, the legislative finance committee shall establish a budget analysis division staffed with persons knowledgeable and proficient in budget analysis and budget preparation.

C. Each state agency, department and institution shall furnish to the legislative finance committee a copy of its appropriation request made to the department of finance and administration at the same time such request is made to such department. Each state agency, department or institution shall also furnish to the legislative finance committee and its staff any other supporting information or data deemed necessary to carry out the purposes of this section.

D. The legislative finance committee, or, when it deems necessary, its staff may hold such hearings and require such testimony from officers and employees of each state agency, department or institution as is necessary to carry out the purposes of this section.

E. Not later than the first week of any regular legislative session, the legislative finance committee shall furnish a document containing its budget recommendations to each member of the senate finance committee, the house appropriations and finance committee and to those other members of the legislature which may request it. A copy shall also be furnished to the governor and to the department of finance and administration.

History: 1953 Comp., 2-5-3.1, enacted by Laws 1967, ch. 267, 1.



Section 2-5-4.1 - Legislative systems; coordination with other agencies; fiscal impact information; dynamic forecasting pilot project.

2-5-4.1. Legislative systems; coordination with other agencies; fiscal impact information; dynamic forecasting pilot project.

A. The legislative finance committee shall cooperate with the office of the governor, the department of finance and administration and the taxation and revenue department in designing a timely and accurate system of providing fiscal impact and other pertinent information to the legislature concerning pending legislation.

B. Beginning January 1, 2004, a two-year dynamic forecasting pilot project shall be conducted by the legislative finance committee, the department of finance and administration, the taxation and revenue department and the state highway and transportation department in which fiscal impact information provided to the legislature concerning legislation that proposes one or more changes to laws on taxation shall be prepared on the basis of assumptions that estimate the probable behavioral response of taxpayers, businesses and other persons to the proposed changes. This requirement applies only to legislation:

(1) introduced during the second session of the forty-sixth legislature and the first session of the forty-seventh legislature; and

(2) determined by the legislative finance committee, pursuant to a static fiscal estimate, to have a fiscal impact when fully implemented in excess of ten million dollars ($10,000,000) in a fiscal year.

C. The legislative finance committee shall cooperate with the department of finance and administration and other necessary executive agencies to develop the methodology to implement the dynamic forecasting pilot project pursuant to the requirements of Subsection B of this section.

D. Following the first session of the forty-seventh legislature, the legislative finance committee shall evaluate the success of the dynamic forecasting pilot project required by Subsection B of this section and determine if dynamic forecasting should become a permanent feature of fiscal impact analyses. In making this determination, the legislative finance committee shall consider if this process:

(1) provides a reliable and reasonably accurate analytic tool to aid legislators in determining the effect of proposed legislation;

(2) can be accomplished with a reasonable amount of resources; and

(3) can be incorporated into fiscal impact estimates in a form that is easily understood and usable.

History: 1978 Comp., 2-5-4.1, enacted by Laws 1979, ch. 229, 1; 2003, ch. 73, 1.



Section 2-5-5 - Legislative finance committee; powers.

2-5-5. Legislative finance committee; powers.

The committee shall have the power to conduct hearings and to administer oaths. The committee or any subcommittee thereof consisting of three members or more shall have the power to subpoena, which may be enforced through any district court of the state. Process of such committee shall be served by any sheriff or any member of the New Mexico state police, and shall be served without cost to the committee.

History: 1953 Comp., 2-5-4, enacted by Laws 1957, ch. 3, 4.



Section 2-5-7 - Cooperation.

2-5-7. Cooperation.

Each agency or institution of the state and its political subdivisions shall, upon request, furnish and make available to the legislative finance committee such documents, material or information as may be requested by the members of the committee or its director or staff which are not made confidential by law.

History: 1953 Comp., 2-5-6, enacted by Laws 1957, ch. 3, 6; 1965, ch. 160, 3.






Article 6 - Introduction of Bills

Section 2-6-1 - Limit on the time within which bills may be introduced.

2-6-1. Limit on the time within which bills may be introduced.

No bill shall be introduced at any regular session of the legislature subsequent to the thirtieth legislative day in sessions held in the odd-numbered years or subsequent to the fifteenth legislative day in sessions held in the even-numbered years. The limitation provided in this section does not apply to the general appropriation bill, bills to provide for the current expenses of the government and such bills as may be referred to the legislature by the governor by special message specifically setting forth the emergency or necessity requiring such legislation.

History: 1953 Comp., 2-6-1, enacted by Laws 1961, ch. 2, 1; 1971, ch. 174, 1; 1978, ch. 155, 1.






Article 7 - Apportionment of House of Representatives



Article 7A - Apportionment of House of Representatives



Article 7B - Apportionment of House of Representatives



Article 7C - 1991 House Redistricting Act

Section 2-7C-1, 2-7C-2 - Unconstitutional.

2-7C-1, 2-7C-2. Unconstitutional.



Section 2-7C-3 - Membership.

2-7C-3. Membership.

The house of representatives is composed of seventy members to be elected from districts that are contiguous and that are as compact as is practical and possible.

History: Laws 1991 (1st S.S.), ch. 2, 3.



Section 2-7C-4 - Residence.

2-7C-4. Residence.

At the time of filing his declaration of candidacy for the office of state representative, a candidate shall reside in the district for which he files. Thereafter, if any representative permanently removes his residence from or maintains no residence in the district from which he was elected, he shall be deemed to have resigned and his successor shall be selected as provided in Section 5 [2-7C-5 NMSA 1978] of the 1991 House Redistricting Act.

History: Laws 1991 (1st S.S.), ch. 2, 4.



Section 2-7C-5 - Elections, vacancies.

2-7C-5. Elections, vacancies.

A. Members of the house of representatives shall be elected for terms of two years.

B. If a vacancy occurs in the office of representative for any reason, the vacancy shall be filled as follows:

(1) in any representative district situated wholly within the exterior boundaries of a single county, by appointment of the board of county commissioners of that county; and

(2) in any representative district situated within an area composed of two or more counties, by the following method:

(a) the board of county commissioners of each county in the representative district shall submit one name to the governor; and

(b) the governor shall appoint the representative to fill the vacancy from the list of names so submitted.

C. All appointments to fill vacancies in the house of representatives shall be for a term ending on December 31 subsequent to the next succeeding general election.

History: Laws 1991 (1st S.S.), ch. 2, 5.



Section 2-7C-6 - Precincts.

2-7C-6. Precincts.

A. Precinct designations and boundaries used in the 1991 House Redistricting Act are those precinct designations and boundaries established pursuant to the Precinct Boundary Adjustment Act [1-3-10 through 1-3-14 NMSA 1978] and revised and approved pursuant to that act by the secretary of state as of August 16, 1991, except as otherwise provided in the 1991 House Redistricting Act.

B. The boards of county commissioners shall not create any precinct that lies in more than one representative district, nor shall the boards of county commissioners divide any precinct so that the divided parts of the precinct are situated in two or more representative districts. Votes cast in any general, primary or other statewide election from precincts created or divided in violation of this subsection shall be invalid and shall not be counted or canvassed.

History: Laws 1991 (1st S.S.), ch. 2, 6.



Section 2-7C-7 to 2-7C-78 - Unconstitutional.

2-7C-7 to 2-7C-78. Unconstitutional.






Article 7D - State House of Representatives Redistricting Plan

Section 2-7D-1 - Unconstitutional.

2-7D-1. Unconstitutional.






Article 7E - State House of Representatives Redistricting Plan

Section 2-7E-1 - House of representatives redistricting plan.

2-7E-1. [House of representatives redistricting plan.]

Representative district one is composed of San Juan county precincts 28, 29, 31 through 34, 39, 41, 42, 44, 46 through 49, 57 through 59 and 67.

Representative district two is composed of San Juan county precincts 35 through 38, 40, 43, 45, 50 through 56 and 70.

Representative district three is composed of San Juan county precincts 60 through 66, 68, 69 and 71 through 77.

Representative district four is composed of San Juan county precincts 1 through 7, 20 through 27 and 30.

Representative district five is composed of McKinley county precincts 5, 7 through 10, 13, 19, 23, 35, 36, 43, 44, 46 through 49, 55 and 56; and San Juan county precincts 10 through 14, 17 and 18.

Representative district six is composed of Cibola county precincts 1, 5, 7, 8 and 13 through 15; and McKinley county precincts 15, 17, 18, 24 through 30 and 52 through 54.

Representative district seven is composed of Valencia county precincts 5, 6, 8, 10, 14 through 16, 21, 22, 24, 28, 32, 34 and 36.

Representative district eight is composed of Valencia county precincts 2 through 4, 7, 9, 11, 12, 17 through 19, 23, 37 and 39 through 41.

Representative district nine is composed of McKinley county precincts 1 through 4, 6, 20 through 22, 31 through 34, 37 through 42, 45, 50 and 57 through 59; and San Juan county precincts 8 and 9.

Representative district ten is composed of Bernalillo county precincts 90 through 92, 94 through 99, 103 through 106, 144, 257, 258 and 278.

Representative district eleven is composed of Bernalillo county precincts 121 through 125, 131 through 133, 150 through 154, 161 through 166, 185 through 187, 196, 197, 211, 212, 217 and 221.

Representative district twelve is composed of Bernalillo county precincts 43, 44, 49, 71 through 77, 139, 142 and 143.

Representative district thirteen is composed of Bernalillo county precincts 41, 42, 52 through 54, 59, 60, 138, 140 and 141.

Representative district fourteen is composed of Bernalillo county precincts 32, 33, 45 through 48, 50, 51, 61 through 67, 109, 135 and 225.

Representative district fifteen is composed of Bernalillo county precincts 4 through 10, 12, 13, 83, 86, 108, 418, 419, 422, 423, 448 and 601.

Representative district sixteen is composed of Bernalillo county precincts 21 through 23, 25 through 30 and 35 through 40.

Representative district seventeen is composed of Bernalillo county precincts 11, 14 through 18, 180 through 184, 191 through 195, 347, 410, 438 and 455.

Representative district eighteen is composed of Bernalillo county precincts 101, 102, 107, 214 through 216, 223, 224, 226, 241 through 246, 251 through 253, 341 through 346, 351, 352 and 354 through 358.

Representative district nineteen is composed of Bernalillo county precincts 254 through 256, 271 through 275, 281 through 285, 287, 311, 312, 315, 317, 321 through 323, 353 and 381 through 385.

Representative district twenty is composed of Bernalillo county precincts 289, 290, 294 through 296, 298 through 303, 305, 306, 324, 328, 331 through 333 and 544.

Representative district twenty-one is composed of Bernalillo county precincts 286, 291 through 293, 297, 318, 326, 327, 329, 330, 477 and 478.

Representative district twenty-two is composed of Bernalillo county precincts 552 through 559 and 570 through 573; Sandoval county precincts 5, 6, 28, 55, 56 and 76; and Santa Fe county precincts 15, 73 and 84.

Representative district twenty-three is composed of Bernalillo county precincts 3, 20, 78, 84, 110, 111, 114 and 171; and Sandoval county precincts 11 through 13, 32, 33, 54 and 57.

Representative district twenty-four is composed of Bernalillo county precincts 316, 453, 463 through 465, 471 through 476, 502 through 507, 514, 522, 531 through 535, 542, 543 and 562.

Representative district twenty-five is composed of Bernalillo county precincts 313, 314, 371 through 375, 386, 387, 401 through 403, 411 through 417, 431 through 437, 441 through 446, 491 and 492.

Representative district twenty-six is composed of Bernalillo county precincts 34, 55, 56, 58, 70, 88, 119, 120, 136 and 137.

Representative district twenty-seven is composed of Bernalillo county precincts 407, 420, 421, 426, 427, 449 through 451, 456, 482, 483, 485 through 490, 500, 510, 538, 563 and 568.

Representative district twenty-eight is composed of Bernalillo county precincts 304, 307, 308, 480, 515 through 519, 521, 524 through 528, 530, 536, 540, 545 through 550, 561 and 564 through 566.

Representative district twenty-nine is composed of Bernalillo county precincts 1, 24, 57, 80, 81, 115, 117, 118, 127, 128 and 134.

Representative district thirty is composed of Bernalillo county precincts 400, 404 through 406, 408, 409, 439, 440, 461, 462, 466, 481, 484, 493 through 499, 508, 509, 511 through 513, 523 and 529.

Representative district thirty-one is composed of Bernalillo county precincts 424, 425, 428 through 430, 447, 452, 454, 520, 537, 539, 541, 560, 567, 569, 602 and 603.

Representative district thirty-two is composed of Grant county precinct 31; Hidalgo county precincts 1 through 3, 5 and 6; and Luna county.

Representative district thirty-three is composed of Do a Ana county precincts 18, 39, 40, 45 through 53, 55 through 58, 72, 78, 98, 101 and 108.

Representative district thirty-four is composed of Do a Ana county precincts 13 through 17, 79, 82, 96 and 97.

Representative district thirty-five is composed of Do a Ana county precincts 20, 24, 26 through 30, 32, 35 through 37, 41 through 44, 83, 84, 89, 91, 92, 99 and 109.

Representative district thirty-six is composed of Do a Ana county precincts 1, 2, 22, 23, 25, 31, 65, 85 through 88, 90, 95, 105 and 117 through 119.

Representative district thirty-seven is composed of Do a Ana county precincts 33, 34, 59, 61, 62, 67 through 71, 93, 94, 102, 103, 106, 112, 113 and 116.

Representative district thirty-eight is composed of Grant county precincts 1 through 7, 11 through 18, 20 through 22, 30 and 35; Hidalgo county precinct 4; and Sierra county precincts 2 through 9.

Representative district thirty-nine is composed of Do a Ana county precincts 3, 4, 19, 21, 38, 60, 63, 100, 107, 111 and 115; Grant county precincts 8 through 10, 19, 23 through 29 and 32 through 34; and Sierra county precinct 1.

Representative district forty is composed of Colfax county precincts 1 through 5 and 7; Mora county; Rio Arriba county precincts 2, 3, 5, 6, 13 through 17, 37, 38 and 41; and San Miguel county precincts 9, 10, 12, 23 and 24.

Representative district forty-one is composed of Rio Arriba county precincts 1, 4, 7 through 12, 18 through 23, 26 through 28, 31 through 36, 39, 40 and 42; Santa Fe county precinct 58; and Taos county precincts 1, 9, 22 and 23.

Representative district forty-two is composed of Taos county precincts 2 through 8, 10 through 21 and 24 through 36.

Representative district forty-three is composed of Los Alamos county; Rio Arriba county precincts 25 and 30; Sandoval county precincts 7, 16 through 18, 21 through 23, 51, 78 and 79; and Santa Fe county precincts 12 and 80.

Representative district forty-four is composed of Sandoval county precincts 34 through 39, 50, 52, 53, 58 through 61, 64, 73, 74, 82 and 83.

Representative district forty-five is composed of Santa Fe county precincts 29, 49 through 51, 56, 62, 64, 75 through 78 and 86.

Representative district forty-six is composed of Santa Fe county precincts 1 through 8, 11, 20, 23, 25 through 27, 31, 33, 34, 40, 59 through 61, 79, 82 and 87.

Representative district forty-seven is composed of Santa Fe county precincts 9, 10, 13, 14, 21, 22, 28, 30, 47, 48, 55, 57, 68, 70, 72, 81, 83 and 88.

Representative district forty-eight is composed of Santa Fe county precincts 24, 32, 35 through 39, 41 through 46, 52 through 54, 66, 67 and 74.

Representative district forty-nine is composed of Catron county; Socorro county precincts 1 through 14 and 16 through 26; and Valencia county precincts 1, 20, 25 through 27, 31 and 35.

Representative district fifty is composed of Bernalillo county precinct 551; Santa Fe county precincts 16 through 18, 63, 65, 69, 71 and 85; Torrance county precincts 3 through 5, 7, 9, 10, 13 and 16; and Valencia county precincts 29, 30, 33 and 38.

Representative district fifty-one is composed of Otero county precincts 15, 17 through 27, 30 through 34, 36, 37, 39 and 40.

Representative district fifty-two is composed of Do a Ana county precincts 7 through 12, 54, 73, 77, 80, 81, 104, 110, 114 and 120.

Representative district fifty-three is composed of Do a Ana county precincts 5, 6, 64, 66 and 74 through 76; and Otero county precincts 1, 16, 35 and 41.

Representative district fifty-four is composed of Chaves county precincts 103 and 104; Eddy county precincts 2, 3, 6 through 15, 29, 30, 34, 35 and 38 through 41; and Otero county precincts 2 through 9.

Representative district fifty-five is composed of Eddy county precincts 1, 4, 5, 16 through 21, 23, 25 through 28, 32, 33, 36, 37, 42, 44 and 45.

Representative district fifty-six is composed of Lincoln county precincts 6 through 12, 18 and 21; and Otero county precincts 10 through 14, 28, 29 and 38.

Representative district fifty-seven is composed of Sandoval county precincts 47, 63, 65 through 71, 75, 80 and 84.

Representative district fifty-eight is composed of Chaves county precincts 24, 25, 32 through 34, 42, 43, 51, 52, 61 through 63, 71 through 73, 81, 90, 92, 94, 101 and 102.

Representative district fifty-nine is composed of Chaves county precincts 9 through 13, 16, 21 through 23, 31, 35, 36, 82 through 85, 91 and 93; and Lincoln county precincts 1 through 5, 13 through 17, 19 and 20.

Representative district sixty is composed of Sandoval county precincts 30, 31, 40 through 46, 48, 49, 62, 72, 81, 85 and 86.

Representative district sixty-one is composed of Lea county precincts 11, 12, 14 through 17, 34 through 36, 52 through 55, 61, 62 and 71 through 74.

Representative district sixty-two is composed of Lea county precincts 18, 20, 22 through 33, 41 through 44 and 51.

Representative district sixty-three is composed of Curry county precincts 4 through 9, 20, 25, 26, 28, 30 and 36; De Baca county; Guadalupe county; Roosevelt county precincts 1, 6 through 8 and 17; and San Miguel county precinct 17.

Representative district sixty-four is composed of Curry county precincts 3, 10 through 19, 21 through 24, 27, 29, 31, 32, 35 and 37.

Representative district sixty-five is composed of Rio Arriba county precincts 24 and 29; San Juan county precincts 16 and 19; and Sandoval county precincts 1 through 4, 8 through 10, 14, 15, 19, 20, 24 through 27 and 29.

Representative district sixty-six is composed of Chaves county precincts 1 through 7, 14, 15, 41 and 44 through 47; Lea county precincts 2, 3, 10, 13 and 21; and Roosevelt county precincts 3 through 5, 9 through 11, 13, 15, 19 and 21.

Representative district sixty-seven is composed of Colfax county precincts 10 through 22; Curry county precincts 1, 2, 33 and 34; Harding county; Quay county; Roosevelt county precincts 2, 12 and 18; San Miguel county precinct 15; and Union county.

Representative district sixty-eight is composed of Bernalillo county precincts 2, 19, 68, 69, 79, 82, 85, 87, 89, 112, 113, 116, 129 and 170.

Representative district sixty-nine is composed of Bernalillo county precincts 31 and 93; Cibola county precincts 2 through 4, 6, 9 through 12 and 16 through 25; McKinley county precincts 11, 12, 14 and 16; San Juan county precinct 15; Socorro county precinct 15; and Valencia county precinct 13.

Representative district seventy is composed of San Miguel county precincts 1 through 8, 11, 13, 14, 16, 18 through 22 and 25 through 28; Santa Fe county precinct 19; and Torrance county precincts 1, 2, 6, 8, 11, 12, 14 and 15.






Article 8 - Apportionment of Senate



Article 8A - Apportionment of Senate



Article 8B - Apportionment of Senate



Article 8C - 1991 Senate Redistricting Act



Article 8D - 2002 Senate Redistricting Act

Section 2-8D-1 - Short title.

2-8D-1. Short title.

This act may be cited as the "2002 Senate Redistricting Act".

History: Laws 2002, ch. 98, 1.



Section 2-8D-2 - Membership.

2-8D-2. Membership.

The senate is composed of forty-two members to be elected from districts that are contiguous and that are as compact as is practical.

History: Laws 2002, ch. 98, 2.



Section 2-8D-3 - Residence.

2-8D-3. Residence.

At the time of filing a declaration of candidacy for the office of state senator, the candidate shall reside in the district for which he files. Thereafter, if a senator permanently removes his residence from or maintains no residence in the district from which he was elected, he shall be deemed to have resigned and his successor shall be selected as provided in Section 4 [2-8D-4 NMSA 1978] of the 2002 Senate Redistricting Act.

History: Laws 2002, ch. 98, 3.



Section 2-8D-4 - Elections; vacancies.

2-8D-4. Elections; vacancies.

A. Members of the senate shall be elected for terms of four years.

B. If a vacancy occurs in the office of senator for any reason, the vacancy shall be filled as follows:

(1) for a senate district that is situated wholly within the exterior boundaries of a single county, the board of county commissioners of that county shall appoint the senator to fill the vacancy; and

(2) for a senate district situated within two or more counties:

(a) the board of county commissioners of each county in the senate district shall submit one name to the governor; and

(b) the governor shall appoint the senator to fill the vacancy from the list of names so submitted.

C. An appointment to fill a vacancy in the senate shall be for a term ending on December 31 after the next general election.

D. An appointment to fill a vacancy made before the general election of 2004 shall be made from the district as it was described in Laws 1991 (1st S.S.), Chapter 3, Sections 7 through 48. After the general election of 2004, a vacancy shall be filled by appointment from the district set out in the 2002 Senate Redistricting Act.

History: Laws 2002, ch. 98, 4.



Section 2-8D-5 - Precincts.

2-8D-5. Precincts.

A. Precinct designations and boundaries used in the 2002 Senate Redistricting Act are those precinct designations and boundaries established pursuant to the Precinct Boundary Adjustment Act [1-3-10 through 1-3-14 NMSA 1978] and revised and approved pursuant to that act by the secretary of state as of August 31, 2001.

B. A board of county commissioners shall not create any precinct that lies in more than one senate district and shall not divide any precinct so that the divided parts of the precinct are situated in two or more senate districts. Votes cast in a statewide election from precincts created or divided in violation of this subsection are invalid and shall not be counted or canvassed.

History: Laws 2002, ch. 98, 5.



Section 2-8D-6 to 2-8D-49 - Unconstitutional.

2-8D-6 to 2-8D-49. Unconstitutional.






Article 8E - State Senate Redistricting Plan

Section 2-8E-1 - Senate redistricting plan.

2-8E-1. [Senate redistricting plan.]

Senate district one is composed of San Juan county precincts 26 through 40, 43 through 46, 49 through 53, 55 and 56.

Senate district two is composed of San Juan county precincts 21, 41, 42, 47, 48, 54 and 57 through 77.

Senate district three is composed of McKinley county precincts 2, 4 through 6, 20, 21, 31, 33 through 39, 41, 42, 49 and 59; and San Juan county precincts 1 through 8, 12, 13, 17, 18, 20 and 22 through 25.

Senate district four is composed of Cibola county precincts 4 through 6, 14 and 15; McKinley county precincts 1, 3, 14, 16 through 19, 22 through 29, 32, 40, 43 through 48, 50 and 52 through 58; and San Juan county precincts 9 through 11.

Senate district five is composed of Los Alamos county precincts 7 through 17; Rio Arriba county precincts 1 through 5, 7 through 12, 18 through 23, 28 and 31 through 42; Sandoval county precinct 51; and Santa Fe county precincts 1, 58 and 79.

Senate district six is composed of Los Alamos county precincts 1 through 6; Rio Arriba county precincts 6 and 13 through 17; Santa Fe county precincts 2 through 5, 23, 40, 59 through 61 and 87; and Taos county precincts 1, 2, 4 through 17, 19 through 25 and 27 through 36.

Senate district seven is composed of Curry county precincts 1 through 5, 10 through 28, 30, 32 through 35 and 37; Quay county precincts 1 through 4 and 6 through 11; and Union county.

Senate district eight is composed of Colfax county; Guadalupe county; Harding county; Mora county; Quay county precincts 5 and 12; San Miguel county precincts 1 through 12, 14, 15, 17 and 25 through 28; and Taos county precincts 3, 18 and 26.

Senate district nine is composed of Bernalillo county precinct 6; and Sandoval county precincts 1 through 6, 11 through 13, 29 through 36, 38, 52 through 57, 59, 62, 64,72, 76, 83 and 86.

Senate district ten is composed of Bernalillo county precincts 2 through 5, 13, 17, 19, 68, 69, 78, 79, 83 through 85, 87, 89, 108, 116, 170 and 171; and Sandoval county precincts 45, 46, 70 and 85.

Senate district eleven is composed of Bernalillo county precincts 32, 41, 43, 44, 49 through 51, 53, 56, 59, 60, 66, 71, 74 and 137 through 140.

Senate district twelve is composed of Bernalillo county precincts 45, 46, 61 through 65, 67, 95, 101, 103 through 106, 121 through 125, 131 through 133, 135, 162 through 166, 212, 214 through 217, 221, 223 through 226, 341, 344 through 346 and 358.

Senate district thirteen is composed of Bernalillo county precincts 7 through 12, 14 through 16, 18, 30, 86, 150 through 154, 161, 180 through 187, 191 through 197, 211 and 455.

Senate district fourteen is composed of Bernalillo county precincts 42, 52, 54, 58, 72, 73, 75 through 77, 88, 90 through 92, 94, 96 through 99, 109 and 141 through 144.

Senate district fifteen is composed of Bernalillo county precincts 347, 400 through 406, 408, 409, 413 through 417, 431 through 440, 442 through 446, 462, 465, 466, 471 through 473, 481, 488, 490 through 494 and 496 through 500.

Senate district sixteen is composed of Bernalillo county precincts 102, 107, 241 through 246, 251 through 258, 271 through 274, 278, 281, 311 through 317, 342, 343, 351 through 357, 371 through 375, 381 through 387, 411, 412, 441 and 475.

Senate district seventeen is composed of Bernalillo county precincts 275, 282 through 287, 291 through 293, 318, 321 through 323, 326 through 331, 476 through 478 and 542.

Senate district eighteen is composed of Bernalillo county precincts 428 through 430, 449 through 454, 461, 463, 464, 474, 482 through 484, 495, 502 through 509, 511 through 516, 520, 522, 523, 528, 529, 531 through 534, 538, 562 and 563.

Senate district nineteen is composed of Bernalillo county precincts 289, 290, 294, 296, 303, 324, 332, 333, 552 through 559 and 570 through 573; Sandoval county precinct 28; Santa Fe county precincts 15, 16, 18, 19, 73, 84 and 85; and Torrance county precincts 5, 6, 13 and 15.

Senate district twenty is composed of Bernalillo county precincts 295, 297 through 302, 304 through 308, 480, 517 through 519, 521, 524 through 527, 530, 535 through 537, 540, 543 through 550, 561, 564 through 566, 569 and 603.

Senate district twenty-one is composed of Bernalillo county precincts 407, 410, 418 through 427, 447, 448, 456, 485 through 487, 489, 510, 539, 541, 560, 567, 568, 601 and 602.

Senate district twenty-two is composed of Bernalillo county precinct 31; McKinley county precincts 7 through 13 and 15; Rio Arriba county precincts 24 through 27, 29 and 30; San Juan county precincts 14 through 16 and 19; and Sandoval county precincts 7 through 10, 14 through 27, 63, 66, 75, 78, 79 and 84.

Senate district twenty-three is composed of Bernalillo county precincts 1, 20 through 22, 24, 25, 57, 80 through 82, 110 through 115, 117, 118 and 127 through 129.

Senate district twenty-four is composed of Santa Fe county precincts 24, 25, 31 through 35, 38, 39, 41, 42, 49 through 51, 56, 64, 66, 67, 74 through 78 and 86.

Senate district twenty-five is composed of Santa Fe county precincts 6 through 11, 13, 20 through 22, 26 through 30, 36, 37, 43 through 48, 52 through 55, 57, 63, 65, 68, 69, 71 and 81 through 83.

Senate district twenty-six is composed of Bernalillo county precincts 23, 26 through 29, 33 through 40, 47, 48, 55, 70, 119, 120, 134 and 136.

Senate district twenty-seven is composed of Chaves county precincts 1 through 7, 9, 10, 41, 44 through 46 and 73; Curry county precincts 6 through 9, 29, 31 and 36; De Baca county; Lea county precincts 2 and 3; and Roosevelt county.

Senate district twenty-eight is composed of Catron county; Grant county; and Socorro county precincts 1 through 14, 16 through 23, 25 and 26.

Senate district twenty-nine is composed of Bernalillo county precinct 93; and Valencia county precincts 2, 3, 5 through 8, 13 through 16, 19, 21 through 28, 31, 32 and 34 through 36.

Senate district thirty is composed of Cibola county precincts 1 through 3, 7 through 13 and 16 through 25; McKinley county precinct 30; Socorro county precincts 15 and 24; and Valencia county precincts 1, 4, 9 through 12, 17, 18, 20, 29, 33, 37 and 39 through 41.

Senate district thirty-one is composed of Do a Ana county precincts 6, 7, 9 through 15, 71, 73, 74, 76, 77, 80, 81, 97, 104, 114 and 120.

Senate district thirty-two is composed of Chaves county precincts 14 through 16, 23 through 25, 31 through 34, 42, 43, 51, 52, 61 through 63, 71, 72, 81 through 83, 90 through 94 and 101 through 104; Eddy county precincts 2, 3 and 41; and Otero county precinct 11.

Senate district thirty-three is composed of Chaves county precincts 11 through 13, 21, 22, 35, 36, 84 and 85; Lincoln county precincts 2, 7 through 13, 15, 17, 18 and 20; and Otero county precincts 10, 12 through 14, 19, 20, 24 through 33 and 37 through 40.

Senate district thirty-four is composed of Do a Ana county precinct 75; Eddy county precincts 17, 18, 26 through 30, 34, 35 and 45; and Otero county precincts 1 through 9, 15 through 18, 21 through 23, 34 through 36 and 41.

Senate district thirty-five is composed of Do a Ana county precincts 3, 18, 19, 107 and 108; Hidalgo county; Luna county; and Sierra county.

Senate district thirty-six is composed of Do a Ana county precincts 1, 2, 4, 20 through 22, 24 through 26, 28 through 30, 32, 33, 35, 36, 41 through 44, 60, 63, 83 through 89, 92 through 95, 99, 100, 109, 111 and 115.

Senate district thirty-seven is composed of Do a Ana county precincts 5, 27, 34, 59, 61, 62, 64 through 70, 72, 91, 102, 103, 105, 106, 110, 112, 113 and 116 through 119.

Senate district thirty-eight is composed of Do a Ana county precincts 8, 16, 17, 23, 31, 37 through 40, 45 through 58, 78, 79, 82, 90, 96, 98 and 101.

Senate district thirty-nine is composed of Bernalillo county precinct 551; Lincoln county precincts 1, 3 through 6, 14, 16, 19 and 21; San Miguel county precincts 13, 16 and 18 through 24; Santa Fe county precincts 12, 14, 17, 62, 70, 72, 80 and 88; Torrance county precincts 1 through 4, 7 through 12, 14 and 16; and Valencia county precincts 30 and 38.

Senate district forty is composed of Sandoval county precincts 37, 39 through 44, 47 through 50, 58, 60, 61, 65, 67 through 69, 71, 73, 74 and 80 through 82.

Senate district forty-one is composed of Eddy county precincts 9 through 16, 32, 33 and 44; and Lea county precincts 11, 12, 14 through 17, 31, 32, 34 through 36, 51 through 55, 61, 62 and 71 through 74.

Senate district forty-two is composed of Chaves county precinct 47; Eddy county precincts 1, 4 through 8, 19 through 21, 23, 25, 36 through 40 and 42; and Lea county precincts 10, 13, 18, 20 through 30, 33 and 41 through 44.






Article 9 - Sessions

Section 2-9-1 - Regular sessions; designation.

2-9-1. Regular sessions; designation.

The regular session of the legislature convening in January, 1966, shall be designated as the "second session of the twenty-seventh legislature." Thereafter, the regular session of the legislature convening in the year immediately following every general election shall be designated as the "first session" of the next consecutively numbered legislature, and the regular session convening in the even-numbered year next following such session shall be designated as the "second session" of that same legislature.

History: 1953 Comp., 2-10-1, enacted by Laws 1966, ch. 1, 1.






Article 10 - Legislative Education Study Committee

Section 2-10-1 - Creation of committee; members; number; appointment; term of office.

2-10-1. Creation of committee; members; number; appointment; term of office.

A permanent joint interim committee of the legislature to be called the "legislative education study committee" is created. The committee shall be composed of ten members, four from the senate and six from the house. The house education committee and the senate education committee shall be represented. The committee members shall be appointed for two-year terms which shall expire on the first day of each odd-year session. The term of any member shall terminate when such member ceases to be a member of the legislature. Members shall be appointed by the committees' committee of the senate or, if the appointment is made in the interim, by the president pro tempore after consultation with and agreement of a majority of the members of the committees' committee, and the speaker of the house of representatives; provided, however, minority members shall be appointed by the speaker only from recommendations made by the minority floor leader although the speaker shall retain the right to reject any such recommendations. Vacancies on the committee shall be filled for the unexpired term by the respective appointing authority which makes the original appointments and subject to the same recommendations, provided that members shall be appointed from the respective houses, parties and committees, so as to maintain the same number of house and senate members and the same representation of standing committees as provided in the original appointments. Each of the two parties having the largest number of members in the legislature shall be represented on the committee in proportion to the membership of each such party in each house; provided that in the computation, major fractions shall be counted as whole numbers, and in no event shall either of the two major parties have less than one member from each house.

The officers shall be appointed for terms coterminous with their membership on the committee. Each office shall be alternated between the respective houses each two years. For the terms beginning in 1979, the chairman shall be a house member and the vice chairman, if any, shall be a senate member. The appointing authority of each house shall exercise its appointing authority by naming the chairman or vice chairman respectively on this alternating basis.

No action shall be taken by the committee if a majority of the total membership from either house on the committee rejects such action.

History: 1953 Comp., 2-11-6, enacted by Laws 1971, ch. 287, 1; 1978, ch. 21, 13; 1979, ch. 267, 1.



Section 2-10-2 - Director of the legislative education study committee staff.

2-10-2. Director of the legislative education study committee staff.

The position of "director of the legislative education study committee staff" is created. The director shall be hired by the committee and shall serve at its pleasure. The director shall be provided with the necessary office space, supplies, equipment and assistants by the committee. His salary shall be set by the committee.

History: 1953 Comp., 2-11-7, enacted by Laws 1971, ch. 287, 2; 1979, ch. 267, 2; 1982, ch. 97, 1.



Section 2-10-3 - Duties of the committee.

2-10-3. Duties of the committee.

The committee shall:

A. direct the director in his work for the committee;

B. conduct a continuing study of all education in New Mexico, the laws governing such education and the policies and costs of the New Mexico educational system provided that such studies shall not duplicate studies conducted by the board of educational finance, nor shall such studies, related to higher education, deal with any subject other than the training of certified teaching personnel in post-secondary institutions;

C. recommend changes in laws relating to education, if any are deemed desirable, and draft and present to the legislature any legislation necessary; and

D. make a full report of its findings and recommendations for the consideration of each odd-year session on or before the tenth day thereof, and may make additional reports as it deems necessary.

History: 1953 Comp., 2-11-8, enacted by Laws 1971, ch. 287, 3; 1979, ch. 267, 3.



Section 2-10-4 - Compensation of members of the committee; staff travel.

2-10-4. Compensation of members of the committee; staff travel.

The members of the committee shall receive reimbursement for expenses for attending meetings or traveling in connection with their duties in the same manner and under the same policies as the legislative council. The director and his assistants shall be reimbursed for their travel expenses in the same manner and amount as other state employees.

History: 1953 Comp., 2-11-9, enacted by Laws 1971, ch. 287, 4; 1979, ch. 267, 4.



Section 2-10-5 - Expenditure of funds.

2-10-5. Expenditure of funds.

Payments from funds appropriated for the use of the legislative education study committee shall be made on vouchers signed by the chairman or his designee subject to committee approval.

History: 1953 Comp., 2-11-10, enacted by Laws 1971, ch. 287, 5; 1979, ch. 267, 5; 1982, ch. 97, 2.






Article 11 - Lobbyist Regulation

Section 2-11-1 - Short title.

2-11-1. Short title.

Chapter 2, Article 11 NMSA 1978 may be cited as the "Lobbyist Regulation Act".

History: 1953 Comp., 2-13-1, enacted by Laws 1977, ch. 261, 1; 1993, ch. 46, 18.



Section 2-11-2 - Definitions.

2-11-2. Definitions.

As used in the Lobbyist Regulation Act:

A. "compensation" means any money, per diem, salary, fee or portion thereof or the equivalent in services rendered or in-kind contributions received or to be received in return for lobbying services performed or to be performed;

B. "expenditure" means a payment, transfer or distribution or obligation or promise to pay, transfer or distribute any money or other thing of value but does not include a lobbyist's own personal living expenses and the expenses incidental to establishing and maintaining an office in connection with lobbying activities or compensation paid to a lobbyist by a lobbyist's employer;

C. "legislative committee" means a committee created by the legislature, including interim and standing committees of the legislature;

D. "lobbying" means attempting to influence:

(1) a decision related to any matter to be considered or being considered by the legislative branch of state government or any legislative committee or any legislative matter requiring action by the governor or awaiting action by the governor; or

(2) an official action;

E. "lobbyist" means any individual who is compensated for the specific purpose of lobbying; is designated by an interest group or organization to represent it on a substantial or regular basis for the purpose of lobbying; or in the course of his employment is engaged in lobbying on a substantial or regular basis. "Lobbyist" does not include:

(1) an individual who appears on his own behalf in connection with legislation or an official action;

(2) any elected or appointed officer of the state or its political subdivisions or an Indian tribe or pueblo acting in his official capacity;

(3) an employee of the state or its political subdivisions, specifically designated by an elected or appointed officer of the state or its political subdivision, who appears before a legislative committee or in a rulemaking proceeding only to explain the effect of legislation or a rule on his agency or political subdivision, provided the elected or appointed officer of the state or its political subdivision keeps for public inspection, and files with the secretary of state, such designation;

(4) any designated member of the staff of an elected state official, provided the elected state official keeps for public inspection and files with the secretary of state such designation;

(5) a member of the legislature, the staff of any member of the legislature or the staff of any legislative committee when addressing legislation;

(6) any witness called by a legislative committee or administrative agency to appear before that legislative committee or agency in connection with legislation or an official action;

(7) an individual who provides only oral or written public testimony in connection with a legislative committee or in a rulemaking proceeding and whose name and the interest on behalf of which he testifies have been clearly and publicly identified; or

(8) a publisher, owner or employee of the print media, radio or television, while gathering or disseminating news or editorial comment to the general public in the ordinary course of business;

F. "lobbyist's employer" means the person whose interests are being represented and by whom a lobbyist is directly or indirectly retained, compensated or employed;

G. "official action" means the action or nonaction of a state official or state agency, board or commission acting in a rulemaking proceeding;

H. "person" means an individual, partnership, association, committee, federal, state or local governmental entity or agency, however constituted, public or private corporation or any other organization or group of persons who are voluntarily acting in concert;

I. "political contribution" means a gift, subscription, loan, advance or deposit of any money or other thing of value, including the estimated value of an in-kind contribution, that is made or received for the purpose of influencing a primary, general or statewide election, including a constitutional or other question submitted to the voters, or for the purpose of paying a debt incurred in any such election;

J. "prescribed form" means a form prepared and prescribed by the secretary of state;

K. "rulemaking proceeding" means a formal process conducted by a state agency, board or commission for the purpose of adopting a rule, regulation, standard, policy or other requirement of general applicability and does not include adjudicatory proceedings; and

L. "state public officer" means a person holding a statewide office provided for in the constitution of New Mexico.

History: 1953 Comp., 2-13-2, enacted by Laws 1977, ch. 261, 2; 1985, ch. 16, 1; 1993, ch. 46, 19; 1994, ch. 85, 1.



Section 2-11-3 - Registration statement to be filed; contents; modification to statement.

2-11-3. Registration statement to be filed; contents; modification to statement.

A. In the month of January prior to each regular session or before any service covered by the Lobbyist Regulation Act commences, any individual who is initially employed or retained as a lobbyist shall register with the secretary of state by paying an annual filing fee of fifty dollars ($50.00) for each of the lobbyist's employers and by filing a single registration statement under oath on a prescribed form showing:

(1) the lobbyist's full name, permanent business address and business address while lobbying; and

(2) the name and address of each of the lobbyist's employers.

B. No registration fee shall be required of individuals receiving only reimbursement of personal expenses and no other compensation or salary for lobbying. No expenditure statement required by Section 2-11-6 NMSA 1978 shall be required if the lobbyist anticipates making or incurring and makes or incurs no expenditures or political contributions under Section 2-11-6 NMSA 1978. The lobbyist shall indicate in the lobbyist's registration statement whether those circumstances apply to the lobbyist.

C. No more than five days after a registration is filed, the secretary of state shall publish the registration statement on the secretary of state's lobbying disclosure web site.

D. For each employer listed in Paragraph (2) of Subsection A of this section, the lobbyist shall file the following information:

(1) a full disclosure of the sources of funds used for lobbying;

(2) a written statement from each of the lobbyist's employers authorizing the lobbyist to lobby on the employer's behalf;

(3) a brief description of the matters in reference to which the service is to be rendered; and

(4) the name and address of the person, if other than the lobbyist or the lobbyist's employer, who will have custody of the accounts, bills, receipts, books, papers and documents required to be kept under the provisions of the Lobbyist Regulation Act.

E. For each succeeding year that an individual is employed or retained as a lobbyist by the same employer, and for whom all the information disclosed in the initial registration statement remains substantially the same, the lobbyist shall file a simple annual registration renewal in January and pay the fifty-dollar ($50.00) filing fee for each of the lobbyist's employers together with a short, abbreviated prescribed form for renewal.

F. Whenever there is a modification of the facts required to be set forth by this section or there is a termination of the lobbyist's employment as a lobbyist before the end of the calendar year, the lobbyist shall notify the secretary of state within one month of such occurrence and shall furnish full information concerning the modification or termination. If the lobbyist's employment terminates at the end of a calendar year, no separate termination report need be filed.

History: 1953 Comp., 2-13-3, enacted by Laws 1977, ch. 261, 3; 1985, ch. 16, 2; 1993, ch. 46, 20; 2015, ch. 56, 1.

2-11-3. Registration statement to be filed; contents; modification to statement. (Effective December 15, 2017.)

A. In the month of January prior to each regular session or before any service covered by the Lobbyist Regulation Act commences, any individual who is initially employed or retained as a lobbyist shall register with the secretary of state by paying an annual filing fee of fifty dollars ($50.00) for each of the lobbyist's employers and by filing a single registration statement under oath in an electronic format as prescribed by the secretary of state that states:

(1) the lobbyist's full name, permanent business address and business address while lobbying; and

(2) the name and address of each of the lobbyist's employers.

B. No registration fee shall be required of individuals receiving only reimbursement of personal expenses and no other compensation or salary for lobbying. Except as required by Subsection D of Section 2-11-6 NMSA 1978, no expenditure report shall be required if the lobbyist anticipates making or incurring and makes or incurs no expenditures or political contributions under Section 2-11-6 NMSA 1978. The lobbyist shall indicate in the lobbyist's registration statement whether those circumstances apply to the lobbyist.

C. Upon receipt of the online registration and payment, the secretary of state shall publish the registration information on the secretary of state's lobbying disclosure website.

D. For each employer listed in Paragraph (2) of Subsection A of this section, the lobbyist shall file the following information:

(1) a full disclosure of the sources of funds used for lobbying;

(2) an affirmation from each of the lobbyist's employers authorizing the lobbyist to lobby on the employer's behalf;

(3) a brief description of the matters in reference to which the service is to be rendered; and

(4) the name and address of the person, if other than the lobbyist or the lobbyist's employer, who will have custody of the accounts, bills, receipts, books, papers and documents required to be kept under the provisions of the Lobbyist Regulation Act.

E. For each succeeding year that an individual is employed or retained as a lobbyist by the same employer, and for whom all the information disclosed in the initial registration statement remains substantially the same, the lobbyist shall file a simple annual registration renewal in January and pay the fifty-dollar ($50.00) filing fee for each of the lobbyist's employers together with a short, abbreviated prescribed form for renewal.

F. Whenever there is a modification of the facts required to be set forth by this section or there is a termination of the lobbyist's employment as a lobbyist before the end of the calendar year, the lobbyist shall notify the secretary of state using the electronic registration system within one week of such occurrence and shall furnish full information concerning the modification or termination. If the lobbyist's employment terminates at the end of a calendar year, no separate termination need be reported.

History: 1953 Comp., 2-13-3, enacted by Laws 1977, ch. 261, 3; 1985, ch. 16, 2; 1993, ch. 46, 20; 2015, ch. 56, 1; 2016, ch. 13, 2.



Section 2-11-4 - Recompiled.

2-11-4. Recompiled.



Section 2-11-5 - Other powers and duties of attorney general not limited or restricted.

2-11-5. Other powers and duties of attorney general not limited or restricted.

The powers and duties of the attorney general pursuant to the Lobbyist Regulation Act shall not be construed to limit or restrict the exercise of his power or the performance of his duties.

History: 1953 Comp., 2-13-5, enacted by Laws 1977, ch. 261, 5.



Section 2-11-6 - Expenditure report to be filed; contents; reporting periods.

2-11-6. Expenditure report to be filed; contents; reporting periods.

A. Each lobbyist who receives compensation or lobbyist's employer who makes or incurs expenditures or makes political contributions for the benefit of or in opposition to a state legislator or candidate for the state legislature, a state public officer or candidate for state public office, a board or commission member or state employee who is involved in an official action affecting the lobbyist's employer or in support of or in opposition to a ballot issue or pending legislation or official action shall file an expenditure report with the secretary of state using an electronic reporting system approved by the secretary of state in accordance with Section 2-11-7 NMSA 1978. The expenditure report shall include a sworn statement that sets forth:

(1) each expenditure of one hundred dollars ($100.00) or more made or incurred by the employer or lobbyist during the covered reporting period, indicating the amount spent and a description of the expenditure. The list shall be separated into the following categories:

(a) meals and beverages;

(b) other entertainment expenditures; and

(c) other expenditures;

(2) each political contribution made, and whether the contribution is from the lobbyist's employer or the lobbyist on the lobbyist's own behalf, identified by amount, date and name of the candidate or ballot issue supported or opposed; and

(3) the names, addresses, employers and occupations of other contributors and the amounts of their separate political contributions if the lobbyist or lobbyist's employer delivers directly or indirectly separate contributions from those contributors to a candidate, a campaign committee or anyone authorized by a candidate to receive funds on the candidate's behalf.

B. The expenditure report shall be filed electronically and shall be electronically authenticated by the lobbyist or the lobbyist's employer using an electronic signature as prescribed by the secretary of state in conformance with the Electronic Authentication of Documents Act [Chapter 14, Article 15 NMSA 1978] and the Uniform Electronic Transactions Act [Chapter 14, Article 16 NMSA 1978]. For the purposes of the Lobbyist Regulation Act, a report that is electronically authenticated in accordance with the provisions of this subsection shall be deemed to have been subscribed and sworn to by the lobbyist or the lobbyist's employer that is required to file the report.

C. In identifying expenditures pursuant to the provisions of Paragraph (1) of Subsection A of this section, in the case of special events, including parties, dinners, athletic events, entertainment and other functions, to which all members of the legislature, to which all members of either house or any legislative committee or to which all members of a board or commission are invited, expenses need not be allocated to each individual who attended, but the date, location, name of the body invited and total expenses incurred shall be reported.

D. A lobbyist who accepts compensation for lobbying but does not incur expenditures or make political contributions during a reporting period may file a statement of no activity in lieu of a full report for that period in accordance with the reporting schedule in Subsection E of this section.

E. The reports required pursuant to the provisions of the Lobbyist Regulation Act shall be filed:

(1) by 11:59 p.m. on January 15 for all expenditures and political contributions made or incurred during the preceding year and not previously reported;

(2) within forty-eight hours for each separate expenditure made or incurred during a legislative session that was for five hundred dollars ($500) or more;

(3) by 11:59 p.m. on the first Wednesday after the first Monday in May for all expenditures and political contributions made or incurred through the first Monday in May of the current year and not previously reported; and

(4) by 11:59 p.m. on the first Wednesday after the first Monday in October for all expenditures and political contributions made or incurred through the first Monday in October of the current year and not previously reported.

F. A lobbyist's personal living expenses and the expenses incidental to establishing and maintaining an office in connection with lobbying activities or compensation paid to a lobbyist by a lobbyist's employer need not be reported.

G. A lobbyist or lobbyist's employer shall obtain and preserve all records, accounts, bills, receipts, books, papers and documents necessary to substantiate the financial statements required to be made under the Lobbyist Regulation Act for a period of two years from the date of filing of the report containing such items. When the lobbyist is required under the terms of the lobbyist's employment to turn over any such records to the lobbyist's employer, responsibility for the preservation of them as required by this section and the filing of reports required by this section shall rest with the employer. Such records shall be made available to the secretary of state or attorney general upon written request.

H. A lobbyist's employer who also engages in lobbying shall also comply with the provisions of this section. A lobbyist and the lobbyist's employer shall coordinate their reporting to ensure that the contributions and expenditures that each have reported are not duplicative.

I. An organization of two or more persons, including an individual who makes any representation as being an organization, that within one calendar year expends funds in excess of two thousand five hundred dollars ($2,500) not otherwise reported under the Lobbyist Regulation Act to conduct an advertising campaign for the purpose of lobbying shall register with the secretary of state within forty-eight hours after expending two thousand five hundred dollars ($2,500). Such registration shall indicate the name of the organization and the names, addresses and occupations of any of its principals, organizers or officers and shall include the name of any lobbyist or lobbyist's employer who is a member of the organization. Within fifteen days after a legislative session, the organization shall report the contributions, pledges to contribute, expenditures and commitments to expend for the advertising campaign for the purpose of lobbying, including the names, addresses, employers and occupations of the contributors, to the secretary of state on a prescribed form.

History: 1953 Comp., 2-13-6, enacted by Laws 1977, ch. 261, 6; 1985, ch. 16, 3; 1993, ch. 46, 21; 1994, ch. 84, 2; 1995, ch. 153, 20; 1997, ch. 112, 6; 2005, ch. 330, 1; 2015, ch. 56, 2; 2016, ch. 13, 3.



Section 2-11-7 - Registration and expenditure statement; preservation as public record; online reports.

2-11-7. Registration and expenditure statement; preservation as public record; online reports.

A. Each registration and expenditure statement as required by the Lobbyist Regulation Act shall be archived and accessible on the secretary of state's lobbyist disclosure web site for a period of at least ten years from the date of filing as a public record, open to public inspection at any reasonable time. Unless an action or prosecution is pending that requires preserving the report, it may be destroyed ten years after the date of filing.

B. Lobbyist registrations and expenditure statements shall be kept and maintained on the secretary of state's lobbyist disclosure web site and shall be available in searchable and downloadable formats. The secretary of state shall update the web site no less than monthly throughout the year and as expeditiously as possible when the legislature is in session.

C. For the purposes of this section, "accessible" means, with respect to the secretary of state's lobbyist disclosure web site, that all records are easily searchable, sortable and downloadable by the public.

History: 1953 Comp., 2-13-7, enacted by Laws 1977, ch. 261, 7; 1993, ch. 46, 22; 2015, ch. 56, 3.

2-11-7. Registration and expenditure report; preservation as public record; online reports. (Effective December 15, 2017.)

A. Each registration and expenditure report as required by the Lobbyist Regulation Act shall be archived and accessible on the secretary of state's lobbyist disclosure website for a period of at least ten years from the date of filing as a public record, open to public inspection at any reasonable time. Unless an action or prosecution is pending that requires preserving the report, it may be destroyed ten years after the date of filing.

B. Lobbyist registrations and expenditure reports shall be kept and maintained on the secretary of state's lobbyist disclosure website and shall be available in searchable and downloadable formats.

C. With respect to the secretary of state's lobbyist disclosure website, all items in the records shall be easily searchable, sortable and downloadable by the public to the extent technically practicable.

D. The secretary of state shall ensure that contributions reported by persons pursuant to the Lobbyist Regulation Act are reported in a manner that is nonduplicative and as consistent as practicable with the reporting requirements of the Campaign Reporting Act [1-19-25 through 1-19-36 NMSA 1978]. To the extent possible, the electronic reporting system used for registration and reporting required by the Lobbyist Regulation Act shall be integrated with the electronic reporting system used for compliance with the Campaign Reporting Act.

E. Reporting individuals under the Campaign Reporting Act shall receive automatic electronic notice of the contributions to them reported by lobbyists and lobbyists' employers within twenty-four hours of the filing of each expenditure report.

History: 1953 Comp., 2-13-7, enacted by Laws 1977, ch. 261, 7; 1993, ch. 46, 22; 2015, ch. 56, 3; 2016, ch. 13, 4.



Section 2-11-8 - Contingent fees prohibited in lobbying the legislative branch of state government.

2-11-8. Contingent fees prohibited in lobbying the legislative branch of state government.

No person shall accept employment as a lobbyist and no lobbyist's employer shall employ a lobbyist for compensation contingent in whole or in part upon the outcome of the lobbying activities before the legislative branch of state government or the approval or veto of any legislation by the governor.

History: 1953 Comp., 2-13-8, enacted by Laws 1977, ch. 261, 8.



Section 2-11-8.1 - Restrictions on campaign activities and contributions.

2-11-8.1. Restrictions on campaign activities and contributions.

A. No lobbyist may serve as a campaign chair, treasurer or fundraising chair for a candidate for the legislature or other state office.

B. It is unlawful during the prohibited period for any lobbyist or lobbyist's employer to contribute to or act as an agent or intermediary for political contributions to or arrange for the making of political contributions to the campaign funds of any statewide elected official or legislator or any candidate for those offices.

C. For purposes of this section, "prohibited period" is that period beginning January 1 prior to any regular session of the legislature or, in the case of a special session, after the proclamation has been issued, and ending on:

(1) the day the session ends for:

(a) any statewide elected official or candidate for statewide office except the governor; and

(b) a legislator or any candidate for the legislature; and

(2) the twentieth day following the adjournment of the regular or special session for the governor or candidate for governor.

History: 1978 Comp., 2-11-8.1, enacted by Laws 1993, ch. 46, 23; 1995, ch. 153, 21; 2016, ch. 13, 5.



Section 2-11-8.2 - Compliance with act; enforcement of act; binding arbitration; civil penalties.

2-11-8.2. Compliance with act; enforcement of act; binding arbitration; civil penalties.

A. The secretary of state shall advise and seek to educate all persons required to perform duties pursuant to the Lobbyist Regulation Act of those duties. This includes advising all registered lobbyists at least annually of the Lobbyist Regulation Act's deadlines for submitting required reports. The secretary of state, in consultation with the attorney general, shall issue advisory opinions, when requested to do so in writing, on matters concerning the Lobbyist Regulation Act. All prescribed forms prepared shall be clear and easy to complete.

B. The secretary of state may conduct thorough examinations of reports and initiate investigations to determine whether the Lobbyist Regulation Act has been violated. Additionally, any person who believes that a provision of that act has been violated may file a written complaint with the secretary of state. The secretary of state shall adopt procedures for issuing advisory opinions, processing complaints and notifications of violations.

C. The secretary of state shall at all times seek to ensure voluntary compliance with the provisions of the Lobbyist Regulation Act. If the secretary of state determines that a provision of that act for which a penalty may be imposed has been violated, the secretary of state shall by written notice set forth the violation and the fine imposed and inform the person that he has ten working days to provide a written explanation, under penalty of perjury, stating any reason the violation occurred. If a timely explanation is filed and the secretary of state determines that good cause exists, the secretary of state may by a written notice of final action partially or fully waive any fine imposed. A written notice of final action shall be sent by certified mail.

D. If the person charged disputes the secretary of state's determination, including an advisory opinion, the person charged may request binding arbitration within ten working days of the date of the final action. Any penalty imposed shall be due and payable within ten working days of the notice of final action. No additional penalty shall accrue pending issuance of the arbitration decision. Fines paid pursuant to a notice of final action that are subsequently reduced or dismissed shall be reimbursed with interest within ten working days after the filing of the arbitration decision with the secretary of state. Interest on the reduced or dismissed portion of the fine shall be the same as the rate of interest earned by the secretary of state's escrow account to be established by the department of finance and administration.

E. An arbitration hearing shall be conducted by a single arbitrator selected within ten days by the person against whom the penalty has been imposed from a list of five arbitrators provided by the secretary of state. Neither the secretary of state nor a person subject to the Lobbyist Regulation Act, Campaign Reporting Act [1-19-25 through 1-19-36 NMSA 1978] or Financial Disclosure Act [10-16A-1 through 10-16A-8 NMSA 1978] may serve as an arbitrator. Arbitrators shall be considered to be independent contractors, not public officers or employees, and shall not be paid per diem and mileage.

F. The arbitrator may impose any penalty and take any action the secretary of state is authorized to take. The arbitrator shall state the reasons for his decision in a written document that shall be a public record. The decision shall be final and binding. The decision shall be issued and filed with the secretary of state within thirty days of the conclusion of the hearing. Unless otherwise provided for in this section, or by rule or regulation adopted by the secretary of state, the procedures for the arbitration shall be governed by the Uniform Arbitration Act [44-7A-1 through 44-7A-32 NMSA 1978]. No arbitrator shall be subject to liability for actions taken pursuant to this section.

G. Any person who files a report after the deadline imposed by the Lobbyist Regulation Act, or any person who files a false or incomplete report, shall be liable for and shall pay to the secretary of state fifty dollars ($50.00) per day for each regular working day after the time required for the filing of the report until the complete report is filed, up to a maximum of five thousand dollars ($5,000).

H. The secretary of state may refer a matter to the attorney general or a district attorney for a civil injunctive or other appropriate order or enforcement.

History: 1953 Comp., 2-13-4, enacted by Laws 1977, ch. 261, 4; amended and recompiled as 2-11-8.2 NMSA 1978 by Laws 1993, ch. 46, 24; 1995, ch. 153, 22; 1997, ch. 112, 7.



Section 2-11-9 - Penalties.

2-11-9. Penalties.

In addition to any other penalties that may be assessed, any person who knowingly and willfully violates any of the provisions of the Lobbyist Regulation Act shall be punished by a fine of up to five thousand dollars ($5,000) and may have his lobbyist registration revoked or his lobbying activities enjoined for up to three years.

History: 1953 Comp., 2-13-9, enacted by Laws 1977, ch. 261, 9; 1993, ch. 46, 25.






Article 12 - Oversight Committees

Section 2-12-5 - Mortgage Finance Authority Act oversight committee; powers and duties.

2-12-5. Mortgage Finance Authority Act oversight committee; powers and duties.

The Mortgage Finance Authority Act oversight committee created by the provisions of Subsection W of Section 58-18-5 NMSA 1978 shall have the power to:

A. determine and monitor the actual distribution of funds derived by the authority from bond issues and other activities of the authority under the provisions of the Mortgage Finance Authority Act [Chapter 58, Article 18 NMSA 1978], both on a geographical basis and on the basis of the actual distribution to participants in its programs;

B. monitor the authority in its control of the issuance of mortgage commitments;

C. meet on a regular basis to receive and evaluate periodic reports from the authority as to its enforcement of the provisions of the Mortgage Finance Authority Act and the regulations adopted pursuant thereto; and

D. require the authority to document the need to the oversight committee regarding the issuance of any bonds.

History: 1978 Comp., 58-18-5.1, enacted by Laws 1981, ch. 173, 1; recompiled as 1978 Comp., 2-12-5.






Article 13 - Legislative Health and Human Services Committee

Section 2-13-1 - Creation of committee; members; appointment; terms.

2-13-1. Creation of committee; members; appointment; terms.

There is created a permanent joint interim committee of the legislature to be called the "legislative health and human services committee". The committee shall be composed of eight members. The legislative council shall appoint four members from the house of representatives and four members from the senate. At the time of making the appointment, the legislative council shall designate the chairman and vice chairman of the committee. Members shall be appointed so as to give the two major political parties in each house the same proportionate representation on the committee as prevails in each house; provided, in no event shall either of such parties have less than one member from each house on the committee. Members may be removed from the committee by the legislative council, at the request of the committee chairman, for nonattendance according to council policy. Vacancies on the committee, however caused, may be filled by the legislative council, or the council may reduce the size of the committee by not making replacement appointments and in such case need not readjust party representation. No action shall be taken by the committee if a majority of the total membership from either house on the committee rejects such action.

History: Laws 1989, ch. 349, 1.



Section 2-13-2 - Duties of the committee.

2-13-2. Duties of the committee.

The committee shall conduct a continuing study of the programs, agencies, policies, issues and needs relating to health and human services including review and study of the statutes, constitutional provisions, regulations and court decisions governing such programs, agencies and issues. The committee shall also study the full continuum of programs and services available and needed for children, families and the aging population. The committee shall make an annual report of its findings and recommendations and recommend any necessary legislation to each session of the legislature.

History: Laws 1989, ch. 349, 2.



Section 2-13-3 - Subcommittees.

2-13-3. Subcommittees.

Subcommittees shall be created only by majority vote of all members appointed to the committee and with the prior approval of the legislative council. A subcommittee shall be composed of at least one member from the senate and one member from the house of representatives, and at least one member of the minority party shall be a member of the subcommittee. All meetings and expenditures of a subcommittee shall be approved by the full committee in advance of such meeting or expenditure, and the approval shall be shown in the minutes of the committee.

History: Laws 1989, ch. 349, 3.



Section 2-13-3.1 - Disabilities concerns subcommittee created; membership; appointment; duties; report.

2-13-3.1. Disabilities concerns subcommittee created; membership; appointment; duties; report.

A. The "disabilities concerns subcommittee" is created as a permanent subcommittee of the legislative health and human services committee. The subcommittee shall be composed of six members. The New Mexico legislative council shall appoint three members from the house of representatives and three members from the senate. At the time of making the appointments, the legislative council shall designate the chair of the subcommittee. Members shall be appointed so as to give the two major political parties in each house the same proportionate representation on the committee as prevails in each house; provided that in no event shall either of such parties have less than one member from each house on the subcommittee.

B. Members of the disabilities concerns subcommittee may be removed from the subcommittee by the legislative council, at the request of the subcommittee chair, for nonattendance according to legislative council policy. Vacancies on the subcommittee, however caused, may be filled by the legislative council, or the legislative council may reduce the size of the subcommittee by not making replacement appointments and, in such case, need not readjust party representation. No action shall be taken by the subcommittee if a majority of the total membership from either house on the subcommittee rejects such action.

C. The disabilities concerns subcommittee shall conduct a continuing study of the programs, agencies, policies, issues and needs relating to individuals with disabilities, including review and study of the statutes, constitutional provisions, regulations and court decisions governing these programs, agencies and issues. The subcommittee shall also study the full continuum of programs and services available and needed for individuals with disabilities.

D. By October 1 of each year, the subcommittee shall make a report of its findings and recommendations and recommend any necessary legislation to the legislative health and human services committee.

History: Laws 2010, ch. 24, 1.



Section 2-13-4 - Report.

2-13-4. Report.

The committee shall make a report of its findings and recommendations for the consideration of each session of the legislature. The report and suggested legislation shall be made available to the legislative council on or before December 15 preceding each session.

History: Laws 1989, ch. 349, 4.



Section 2-13-5 - Staff.

2-13-5. Staff.

The staff for the committee shall be provided by the legislative council service.

History: Laws 1989, ch. 349, 5.






Article 14 - Interim Activities of Chief Clerks of House of Representatives and Senate

Section 2-14-1 - Legislative findings.

2-14-1. Legislative findings.

The legislature finds that the administration of the legislative branch of state government is becoming increasingly complex. This complexity and the ever-increasing demands on legislative officials necessitate maintaining during the interim the offices of chief clerk of the house of representatives and chief clerk of the senate with necessary support staff.

History: 1978 Comp., 2-14-1, enacted by Laws 1993, ch. 3, 1.



Section 2-14-2 - Chief clerks; interim activities authorized.

2-14-2. Chief clerks; interim activities authorized.

A. The chief clerk of the house of representatives and other necessary support staff, not to exceed five full-time equivalents, including the chief clerk, are authorized to operate during the interim between regular legislative sessions to provide support to members of the house of representatives.

B. The chief clerk of the senate and other necessary support staff, not to exceed five full-time equivalents, including the chief clerk, are authorized to operate during the interim between regular legislative sessions to provide support to members of the senate.

C. During the interim, the chief clerks shall report to the legislative council. In addition to the duties established in Section 2-14-3 NMSA 1978, the legislative council may establish other interim duties for the chief clerks. Except as provided in Section 2-14-3 NMSA 1978, any duty established by the legislative council shall not overlap or conflict with any duty established for the legislative council service, the legislative education study committee, the legislative finance committee or any other committee created by statute or by the legislative council.

History: 1978 Comp., 2-14-2, enacted by Laws 1993, ch. 3, 2.



Section 2-14-3 - Interim duties of the chief clerks.

2-14-3. Interim duties of the chief clerks.

During the interim, the chief clerks elected by the house of representatives and the senate shall perform the following duties:

A. perform clerical duties, including assistance with general correspondence, within guidelines of the legislative council;

B. conduct presession training for the staffs of the respective houses;

C. perform presession duties necessary to assist the legislature in preparing for session in accordance with directions of the legislative council and in coordination with the legislative council service;

D. perform routine legislative requests for constituents regarding the availability of and access to existing programs and services of state government within guidelines established by the legislative council;

E. maintain accurate inventories of the property of the respective houses in cooperation with the legislative council service;

F. perform public outreach functions necessary to educate the public about the legislature and the respective houses, including coordinating with the state department of public education and post-secondary educational institutions on educational program development regarding the legislative branch of government;

G. serve on the coordinating group of the integrated legislative information system; and

H. receive requests from members of the house of representatives or senate for changes affecting the members' office spaces in the state capitol prior to the request being presented to the building subcommittee of the legislative council.

History: 1978 Comp., 2-14-3, enacted by Laws 1993, ch. 3, 3.



Section 2-14-4 - Partisan political activities; prohibition.

2-14-4. Partisan political activities; prohibition.

The chief clerks and their respective staffs shall not engage in partisan political activity during the course or in the performance of their duties.

History: 1978 Comp., 2-14-4, enacted by Laws 1993, ch. 3, 4.






Article 15 - Governmental Ethics Oversight Committee

Section 2-15-1 - Governmental ethics oversight committee created; termination.

2-15-1. Governmental ethics oversight committee created; termination.

The joint interim "governmental ethics oversight committee" is created. The committee shall function from the date of its appointment until the first day of December prior to the first session of the forty-third legislature.

History: Laws 1993, ch. 46, 46.



Section 2-15-2 - Membership; appointment; vacancies.

2-15-2. Membership; appointment; vacancies.

A. The governmental ethics oversight committee shall be composed of fourteen voting members, consisting of four legislators and ten public members, and four advisory members, consisting of two legislators from each house.

B. The members of the house of representatives shall be appointed by the speaker of the house of representatives. The members of the senate shall be appointed by the committees' committee of the senate or, if the senate appointments are made in the interim, by the president pro tempore of the senate after consultation with and agreement of a majority of the members of the committees' committee. Legislator voting and advisory members shall be appointed annually from each house after consultation with the floor leaders of the two major political parties so as to give the two major political parties in each house equal representation on the committee.

C. Four public members shall be appointed to the committee by the speaker of the house of representatives, four public members shall be appointed by the president pro tempore of the senate, one public member shall be appointed by the governor and one public member shall be appointed by the chief justice of the New Mexico supreme court. The public members shall be appointed in such a manner so that neither major political party has a majority of members on the committee.

D. The speaker of the house of representatives and the president pro tempore of the senate shall each designate one co-chairman of the committee.

E. Vacancies on the committee shall be filled by appointment in the same manner as the original appointments.

F. The public members of the committee shall be paid per diem and mileage in accordance with the provisions of the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] plus reimbursement for reasonable actual expenses.

History: Laws 1993, ch. 46, 47.



Section 2-15-3 - Powers and duties.

2-15-3. Powers and duties.

A. After its appointment, the governmental ethics oversight committee shall hold one organizational meeting to develop a workplan and budget for the ensuing interim. The workplan and budget shall be submitted to the New Mexico legislative council for approval. Upon approval of the workplan and budget by the New Mexico legislative council, the committee shall:

(1) examine the statutes, constitutional provisions and regulations governing governmental ethics in New Mexico;

(2) monitor and oversee the implementation of the legislative directives pertaining to financial disclosure, campaign reporting, lobbyist regulation and governmental conduct and financial disclosure laws;

(3) review issues related to statewide and legislative campaign expenditure and contribution limitations, public financing of political campaigns, nepotism, legislative expense reimbursement and extension of campaign reporting requirements to various political subdivisions of the state; and

(4) make recommendations relating to the adoption of rules and legislation, if any are found to be necessary.

B. The committee shall regularly receive testimony from the secretary of state and the attorney general relating to the implementation of the legislative directives and shall review any proposed rules, regulations or reporting forms prior to adoption.

History: Laws 1993, ch. 46, 48.



Section 2-15-4 - Subcommittees.

2-15-4. Subcommittees.

Subcommittees shall be created only by majority vote of all members appointed to the governmental ethics oversight committee and with the prior approval of the New Mexico legislative council. A subcommittee shall be composed of at least one member from the senate and one member from the house of representatives, and at least one member of the minority party shall be a member of the subcommittee. All meetings and expenditures of a subcommittee shall be approved by the members of the full committee in advance of such meeting or expenditure and the approval shall be shown in the minutes of the committee.

History: Laws 1993, ch. 46, 49.



Section 2-15-5 - Report.

2-15-5. Report.

The governmental ethics oversight committee shall make a report of its findings and recommendations for the consideration of the second session of the forty-first legislature, the first and second sessions of the forty-second legislature and the first session of the forty-third legislature. The report and suggested legislation shall be made available to the New Mexico legislative council on or before December 15 preceding each session.

History: Laws 1993, ch. 46, 50.



Section 2-15-6 - Staff.

2-15-6. Staff.

The staff for the governmental ethics oversight committee shall be provided by the legislative council service. The committee may employ outside consultants.

History: Laws 1993, ch. 46, 51.



Section 2-15-7 - Interim legislative ethics committee; creation; appointment.

2-15-7. Interim legislative ethics committee; creation; appointment.

A. An interim legislative ethics committee, appointed by the legislative council, is created. Members of the legislative council shall be allowed to serve on the interim legislative ethics committee.

B. All matters arising in the interim pertaining to legislative ethics shall be referred to this special interim legislative ethics committee.

C. The committee shall be appointed by the New Mexico legislative council so as to give the two major political parties in each house equal representation on the committee. In appointing the members to the committee, the legislative council shall adopt the recommendations of the respective floor leaders of each house.

D. The New Mexico legislative council shall name the interim ethics committee at the beginning of each interim, but shall convene the committee only upon the receipt of a complaint, a request for an advisory opinion or a referral.

History: Laws 1993, ch. 46, 52.



Section 2-15-8 - Interim legislative ethics committee; duties.

2-15-8. Interim legislative ethics committee; duties.

The interim legislative ethics committee is authorized to:

A. issue advisory opinions on the interpretation and enforcement of ethical principles as applied to the legislature;

B. investigate complaints from another member of the legislature or a member of the public alleging misconduct of a legislator;

C. investigate referrals made to the co-chairmen of the New Mexico legislative council from the attorney general, the secretary of state or a district attorney;

D. hire special counsel or independent hearing officers as necessary; and

E. make recommendations to the respective houses by the end of the first full week of the next convened regular session regarding proposed sanctions for ethical misconduct.

History: Laws 1993, ch. 46, 53.



Section 2-15-9 - Interim legislative ethics committee; procedures; confidentiality.

2-15-9. Interim legislative ethics committee; procedures; confidentiality.

A. Except as provided in this section, the New Mexico legislative council shall develop procedures to carry out the provisions of this section, in accordance with the existing procedures in the house and senate rules.

B. A member of the interim legislative ethics committee shall be ineligible to participate in any matter relating directly to that member's conduct. In any such case, a substitute member to the committee shall be appointed from the same house from the same political party by the appropriate appointing authority. A member may seek to be disqualified from any matter brought before the ethics committee on the grounds that the member cannot render a fair and impartial decision. Disqualification must be approved by a majority vote of the remaining members of the committee. In any such case, a substitute member to the committee shall be appointed from the same political party as provided in this section.

C. The interim legislative ethics committee is authorized to issue advisory opinions on matters relating to ethical conduct during the interim. Any question relating to the interpretation and enforcement of ethical principles as applied to the legislature may be submitted in writing to the New Mexico legislative council by a legislator describing a real or hypothetical situation and requesting an advisory opinion establishing an appropriate standard of ethical conduct for that situation. The question shall be referred to the joint interim legislative ethics committee.

D. To initiate any action during the interim on alleged misconduct, any legislator or member of the public may file a written, sworn complaint setting forth, with specificity, the facts alleged to constitute unethical conduct. A complaint shall be filed with the New Mexico legislative council. Upon receipt of the complaint, the cochairmen [co-chairmen] shall convene the interim legislative ethics committee.

E. The interim legislative ethics committee shall maintain rules of confidentiality, unless the legislator against whom a complaint is filed waives the rules or any part of them in writing. The confidentiality rules shall include the following provisions:

(1) the complainant, the committee and its staff shall not publicly disclose any information relating to the filing or investigation of a complaint, including the identity of the complainant or respondent, until after a finding of probable cause has been made that a violation has occurred;

(2) the identity of the complainant shall be released to the respondent immediately upon request; and

(3) no member of the committee or its staff may knowingly disclose any confidential information except as authorized by the committee.

History: Laws 1993, ch. 46, 54.



Section 2-15-10 - Criminal sanctions.

2-15-10. Criminal sanctions.

If the interim legislative ethics committee determines that in addition to recommending that sanctions be imposed by the respective house on the member, the conduct involves criminal activity, the interim ethics committee may refer the matter to the district attorney of the first judicial district, the district attorney of the judicial district where the member resides or the attorney general.

History: Laws 1993, ch. 46, 55.



Section 2-15-11 - Staff.

2-15-11. Staff.

The staff for the interim ethics committee shall be provided by the legislative council service, but the committee is authorized to hire such special counsel or independent hearing officers as necessary to assist the legislative ethics committee when it is convened.

History: Laws 1993, ch. 46, 56.



Section 2-15-12 - New Mexico legislative council; budget.

2-15-12. New Mexico legislative council; budget.

The New Mexico legislative council shall annually provide an amount sufficient to carry out the duties and mandate of the interim [legislative] ethics committee.

History: Laws 1993, ch. 46, 57.






Article 16 - Revenue Stabilization and Tax Policy Committee

Section 2-16-1 - Revenue stabilization and tax policy committee created.

2-16-1. Revenue stabilization and tax policy committee created.

There is created a permanent joint interim legislative committee which shall be known as the "revenue stabilization and tax policy committee".

History: Laws 1994, ch. 90, 1.



Section 2-16-2 - Membership; appointment; vacancies.

2-16-2. Membership; appointment; vacancies.

A. The revenue stabilization and tax policy committee shall be composed of eighteen members. Nine members of the house of representatives shall be appointed by the speaker of the house of representatives and nine members of the senate shall be appointed by the committees' committee of the senate or, if the senate appointments are made in the interim, by the president pro tempore of the senate after consultation with and agreement of a majority of the members of the committees' committee.

B. Members shall be appointed from each house so as to give the two major political parties in each house the same proportional representation on the committee as prevails in each house; however, in no event shall either party have less than one member from each house on the committee. Vacancies on the committee shall be filled by appointment in the same manner as the original appointments. If a regular member is going to be absent from a committee meeting, the regular member may designate a legislator from the same house and party to serve in the regular member's place at the meeting if the member notifies the chairman of the committee of the anticipated absence and notifies the designee at least twenty-four hours before the committee meeting. The regular member shall select the designee from a list of potential designees appointed by the appointing authority for each house. The list shall be maintained in the offices of the legislative council service. The chairman and vice chairman of the committee shall be designated by the New Mexico legislative council.

C. No action shall be taken by the committee if a majority of the total membership from either house on the committee rejects such action.

History: Laws 1994, ch. 90, 2; 2003, ch. 223, 1.



Section 2-16-3 - Duties.

2-16-3. Duties.

After its appointment, the committee shall hold one organizational meeting to develop a workplan and budget for the ensuing interim. The workplan and budget shall be submitted to the legislative council for approval. Upon approval of the workplan and budget by the legislative council, the committee shall examine the statutes, constitutional provisions, regulations and court decisions governing revenue stabilization and tax policy in New Mexico and recommend legislation or changes if any are found to be necessary to each session of the legislature.

History: Laws 1994, ch. 90, 3.



Section 2-16-4 - Subcommittees.

2-16-4. Subcommittees.

Subcommittees shall be created only by majority vote of all members appointed to the committee and with the prior approval of the legislative council. A subcommittee shall be composed of at least one member from the senate and one member from the house of representatives, and at least one member of the minority party shall be a member of the subcommittee. All meetings and expenditures of a subcommittee shall be approved by the full committee in advance of such meeting or expenditure, and the approval shall be shown in the minutes of the committee.

History: Laws 1994, ch. 90, 4.



Section 2-16-5 - Report.

2-16-5. Report.

The committee shall make a report of its findings and recommendations for the consideration of each session of the legislature. The report and suggested legislation shall be made available to the legislative council on or before December 15 preceding each session.

History: Laws 1994, ch. 90, 5.



Section 2-16-6 - Staff.

2-16-6. Staff.

The staff for the committee shall be provided by the legislative council service.

History: Laws 1994, ch. 90, 6.






Article 17 - Welfare Reform Oversight Committee

Section 2-17-1 - Welfare reform oversight committee created; termination.

2-17-1. Welfare reform oversight committee created; termination.

The joint interim legislative "welfare reform oversight committee" is created. The committee shall function from the date of its appointment until December 15 prior to the first session of the forty-ninth legislature.

History: Laws 1998, ch. 8, 21 and Laws 1998, ch. 9, 21; 2003, ch. 311, 1; 2003, ch. 432, 1.



Section 2-17-2 - Membership; appointment; vacancies.

2-17-2. Membership; appointment; vacancies.

A. The welfare reform oversight committee shall be composed of twelve members. The New Mexico legislative council shall appoint six members from the house of representatives and six members from the senate. At the time of making the appointment, the legislative council shall designate the chairman and vice chairman of the committee.

B. Members shall be appointed from each house so as to give the two major political parties in each house the same proportionate representation on the committee as prevails in each house; however, in no event shall either party have less than one member from each house on the committee. At the request of the committee chairman, members may be removed from the committee by the New Mexico legislative council for nonattendance according to council policy. Vacancies on the committee, however caused, may be filled by the legislative council, or the council may reduce the size of the committee by not making replacement appointments and in that case need not readjust party representation.

C. An action shall not be taken by the committee if a majority of the total membership from either house on the committee rejects that action.

History: Laws 1998, ch. 8, 22 and Laws 1998, ch. 9, 22.



Section 2-17-3 - Duties.

2-17-3. Duties.

A. After its appointment, the welfare reform oversight committee shall hold one organizational meeting to develop a work plan and budget for the ensuing interim. The work plan and budget shall be submitted to the New Mexico legislative council for approval. Upon approval of the work plan and budget by the legislative council, the committee shall:

(1) examine the statutes, constitutional provisions and rules governing welfare reform in New Mexico;

(2) monitor and oversee the implementation of the New Mexico Works Act [Chapter 27, Article 2B NMSA 1978];

(3) review issues related to welfare reform, including job training programs and related contracts; cash assistance; child care, transportation and other job-related services; and other issues that arise because of the devolution of the federal welfare programs to the states; and

(4) make recommendations relating to the adoption of rules and legislation, if any are found to be necessary.

B. The committee shall regularly receive testimony from the secretaries of human services; labor; children, youth and families; and health and the superintendent of public instruction on issues arising from the implementation of the New Mexico Works Act and shall review proposed rules, schedules and formulae before adoption.

History: Laws 1998, ch. 8, 23 and Laws 1998, ch. 9, 23.



Section 2-17-4 - Subcommittees.

2-17-4. Subcommittees.

Subcommittees shall be created only by majority vote of all members appointed to the welfare reform oversight committee and with the prior approval of the New Mexico legislative council. A subcommittee shall be composed of at least one member from the senate and one member from the house of representatives, and at least one member of the minority party shall be a member of the subcommittee. Any meeting or expenditure of a subcommittee shall be approved by the full committee in advance of that meeting or expenditure, and the approval shall be shown in the minutes of the committee.

History: Laws 1998, ch. 8, 24 and Laws 1998, ch. 9, 24.



Section 2-17-5 - Reports.

2-17-5. Reports.

The committee shall make reports of its findings and recommendations for the consideration of the first and second sessions of the forty-fourth legislature and the first and second sessions of the forty-fifth legislature. The reports and suggested legislation shall be made available to the New Mexico legislative council on or before December 15 preceding each session.

History: Laws 1998, ch. 8, 25 and Laws 1998, ch. 9, 25.



Section 2-17-6 - Staff.

2-17-6. Staff.

The staff for the welfare reform oversight committee shall be provided primarily by the legislative council service but the legislative council service may request the assistance of the legislative finance committee staff at the direction of the welfare reform oversight committee.

History: Laws 1998, ch. 8, 26 and Laws 1998, ch. 9, 26.






Article 18 - Corrections Oversight Committee

Section 2-18-1 - Corrections oversight committee created; termination.

2-18-1. Corrections oversight committee created; termination.

There is created a joint interim legislative committee that shall be known as the "corrections oversight committee". The committee shall function from the date of its appointment until the first day of December prior to the first session of the forty-seventh legislature.

History: Laws 2000, ch. 106, 2.



Section 2-18-2 - Membership; appointment; vacancies.

2-18-2. Membership; appointment; vacancies.

A. The corrections oversight committee shall be composed of eight members. Four members of the house of representatives shall be appointed by the speaker of the house of representatives. Four members of the senate shall be appointed by the senate committees' committee or, if the senate appointments are made in the interim, by the president pro tempore of the senate after consultation with and agreement of a majority of the members of the senate committees' committee.

B. Members shall be appointed from each house so as to give the two major political parties in each house equal representation on the corrections oversight committee as prevails in each house. However, in no event shall either party have less than one member from each house on the committee. The speaker of the house of representatives and the president pro tempore of the senate shall each appoint a co-chairman of the committee.

C. A vacancy on the corrections oversight committee shall be filled by appointment in the same manner as the original appointment.

D. No action shall be taken by the corrections oversight committee if a majority of the total membership from either house on the committee rejects the action.

History: Laws 2000, ch. 106, 3.



Section 2-18-3 - Duties; subpoena power; cooperation.

2-18-3. Duties; subpoena power; cooperation.

A. After its appointment, the corrections oversight committee shall hold one organizational meeting to develop a work plan and budget for the ensuing interim. The work plan and budget shall be submitted to the New Mexico legislative council for approval.

B. Upon approval of the work plan and budget by the New Mexico legislative council, the corrections oversight committee shall:

(1) oversee implementation of the recommendations set forth in the January 14, 2000 document entitled "The Consultants' Report on Prison Operations in New Mexico Correctional Institutions";

(2) assess the feasibility of expanding community corrections programming as a means to reduce the inmate population;

(3) monitor other issues related to the operation of public and private correctional facilities; and

(4) recommend legislation or changes, if they are found to be necessary, to the legislature.

C. [Vetoed by Governor March 7, 2000.]

D. The corrections department and every other state agency and political subdivision of the state shall, upon request, furnish and make available to the corrections oversight committee documents, material or information requested by the members of the committee or its staff.

History: Laws 2000, ch. 106, 4.



Section 2-18-4 - Subcommittees.

2-18-4. Subcommittees.

A. Subcommittees shall be created only by majority vote of all members appointed to the corrections oversight committee and with the prior approval of the New Mexico legislative council. A subcommittee shall be composed of at least one member from the senate and one member from the house of representatives, and at least one member of the minority party shall be a member of the subcommittee.

B. All meetings and expenditures of a subcommittee shall be approved by the full corrections oversight committee in advance of subcommittee meetings or expenditures, and the approval shall be shown in the minutes of the committee.

History: Laws 2000, ch. 106, 5.



Section 2-18-5 - Report.

2-18-5. Report.

The corrections oversight committee shall make a report of its findings and recommendations for the consideration of the first session of the forty-fifth legislature; the second session of the forty-fifth legislature; the first session of the forty-sixth legislature; the second session of the forty-sixth legislature; and the first session of the forty-seventh legislature. The reports and suggested legislation shall be made available to the New Mexico legislative council on or before December 15 preceding each session.

History: Laws 2000, ch. 106, 6.



Section 2-18-6 - Staff.

2-18-6. Staff.

The staff for the corrections oversight committee shall be provided by the legislative council service. The legislative council service may also contract for staff services for the corrections oversight committee.

History: Laws 2000, ch. 106, 7.






Article 19 - Tobacco Settlement Revenue Oversight Committee

Section 2-19-1 - Tobacco settlement revenue oversight committee created; membership; duties.

2-19-1. Tobacco settlement revenue oversight committee created; membership; duties.

A. There is created a joint interim legislative committee that shall be known as the "tobacco settlement revenue oversight committee".

B. The tobacco settlement revenue oversight committee shall be composed of six members. Three members of the house of representatives shall be appointed by the speaker of the house of representatives and three members of the senate shall be appointed by the committees' committee of the senate or, if the senate appointments are made in the interim, those members shall be appointed by the president pro tempore of the senate after consultation with and agreement of a majority of the members of the committees' committee. Members shall be appointed from each house so as to give the two major political parties in each house the same proportionate representation on the tobacco settlement revenue oversight committee as prevails in each house.

C. The tobacco settlement revenue oversight committee shall:

(1) monitor the use of tobacco settlement revenue and meet on a regular basis to receive and review evaluations of programs receiving funding from tobacco settlement revenues;

(2) prepare recommendations, based on its program evaluation process, of program funding levels for the next fiscal year. The recommendations shall be made available to the New Mexico legislative council and the legislative finance committee on or before December 15 preceding each session; and

(3) make recommendations as necessary for changes in legislation regarding use of the tobacco settlement revenue.

D. The staff for the tobacco settlement revenue oversight committee shall be provided by the legislative council service.

History: Laws 2000 (2nd S.S.), ch. 9, 4.






Article 20 - Military and Veterans' Affairs Committee

Section 2-20-1 - Creation of interim military and veterans' affairs committee; members; appointment; terms; voting.

2-20-1. Creation of interim military and veterans' affairs committee; members; appointment; terms; voting.

A. There is created a joint interim committee of the legislature to be called the "military and veterans' affairs committee". The committee shall be composed of eight voting members.

B. The New Mexico legislative council shall appoint four members from the house of representatives and four members from the senate. At the time of making the appointment, the New Mexico legislative council shall designate the chair and vice chair of the committee. Members shall be appointed so as to give the two major political parties in each house the same proportionate representation on the committee as prevails in each house; provided that in no event shall either of the parties have less than one member from each house on the committee.

C. No action shall be taken by the committee if a majority of the total membership from either house on the committee rejects such action.

History: Laws 2010, ch. 23, 1.



Section 2-20-2 - Duties of the military and veterans' affairs committee; staff; subcommittees; reporting.

2-20-2. Duties of the military and veterans' affairs committee; staff; subcommittees; reporting.

A. The military and veterans' affairs committee shall conduct meetings in several geographically dispersed areas of the state and shall conduct hearings related to military issues and veterans' issues. The committee shall make an annual report and recommend any necessary legislation to each session of the legislature. The committee shall request necessary action to the federal congress, the United States department of veterans affairs and the United States department of defense.

B. The staff of the committee shall be provided by the legislative council service.

C. Subcommittees shall be created only by majority vote of all the members appointed to the committee and with the prior approval of the New Mexico legislative council. A subcommittee shall be composed of at least one member from the senate and one member from the house of representatives, and at least one member of the minority party shall be a member of the subcommittee. All meetings and expenditures of a subcommittee shall be approved by the full committee in advance of the meeting or expenditure, and the approval shall be shown in the minutes of the committee.

History: Laws 2010, ch. 23, 2.









Chapter 3 - Municipalities

Article 1 - General Provisions

Section 3-1-1 - Municipalities; short title.

3-1-1. Municipalities; short title.

Chapter 3 NMSA 1978 [except Article 66] may be cited as the "Municipal Code".

History: 1953 Comp., 14-1-1, enacted by Laws 1965, ch. 300; 1981, ch. 204, 1.



Section 3-1-2 - Definitions.

3-1-2. Definitions.

As used in the Municipal Code:

A. "acquire" or "acquisition" means purchase, construct, accept or any combination of purchasing, constructing or accepting;

B. "business" means any person, occupation, profession, trade, pursuit, corporation, institution, establishment, utility, article, commodity or device engaged in making a profit, but does not include an employee;

C. "census" means any enumeration of population of a municipality conducted under the direction of the government of the United States, the state of New Mexico or the municipality;

D. "county" means the county in which the municipality or land is situated;

E. "district court" means the district court of the district in which the municipality or land is situated;

F. "governing body" means the city council or city commission of a city, the board of trustees of a town or village, the council of incorporated counties and the board of county commissioners of H class counties;

G. "municipal" or "municipality" means any incorporated city, town or village, whether incorporated under general act, special act or special charter, incorporated counties and H class counties;

H. "municipal utility" means sewer facilities, water facilities, gas facilities, electric facilities, generating facilities or any interest in jointly owned generating facilities owned by a municipality and serving the public. A municipality that owns both electric facilities and any interest in jointly owned generating facilities may, by ordinance, designate such interest in jointly owned generating facilities as part of its electric facilities. Generating facilities shall be considered as part of a municipality's electric facilities unless the municipality designates, by ordinance, the generating facilities as a separate municipal utility, such designation being conclusive subject to any existing property rights or contract rights;

I. "public ground" means any real property owned or leased by a municipality;

J. "publish" or "publication" means printing in a newspaper that maintains an office in the municipality and is of general circulation within the municipality or, if such newspaper is a nondaily paper that will not be circulated to the public in time to meet publication requirements or if there is no newspaper that maintains an office in the municipality and is of general circulation within the municipality, then "publish" or "publication" means posting in six public places within the municipality on the first day that publication is required in a newspaper that maintains an office in the municipality and is of general circulation within the municipality. One of the public places where posting shall be made is the office of the municipal clerk who shall maintain the posting during the length of time necessary to comply with the provisions relating to the number of times publication is required in a newspaper of general circulation within the municipality. The municipal clerk may, in addition to posting, publish one or more times in a newspaper of general circulation in the municipality;

K. "qualified elector" means any person whose affidavit of voter registration has been filed by the county clerk, who is registered to vote in a general election precinct established by the board of county commissioners that is wholly or partly within the municipal boundaries and who is a resident of the municipality. Persons who would otherwise be qualified electors if land on which they reside is annexed to a municipality shall be deemed to be qualified electors:

(1) upon the effective date of the municipal ordinance effectuating the terms of the annexation as certified by the board of arbitration pursuant to Section 3-7-10 NMSA 1978;

(2) upon thirty days after the filing of an order of annexation by the municipal boundary commission pursuant to Sections 3-7-15 and 3-7-16 NMSA 1978, if no appeal is filed or, if an appeal is filed, upon the filing of a nonappealable court order effectuating the annexation; or

(3) upon thirty days after the filing of an ordinance pursuant to Section 3-7-17 NMSA 1978, if no appeal is filed or, if an appeal is filed, upon the filing of a nonappealable court order effectuating the annexation;

L. "revenue producing project" means any municipally owned self-liquidating projects that furnish public services to a municipality and its citizens, including but not necessarily limited to public buildings; facilities and equipment for the collection or disposal of trash, refuse or garbage; swimming pools; golf courses and other recreational facilities; cemeteries or mausoleums or both; airports; off-street parking garages; and transportation centers, which may include but are not limited to office facilities and customary terminal facilities for airlines, trains, monorails, subways, intercity and intracity buses and taxicabs; but "revenue producing facilities" does not mean a municipal utility as defined in Subsection H of this section;

M. "street" means any thoroughfare that can accommodate pedestrian or vehicular traffic, is open to the public and is under the control of the municipality;

N. "warrant" means a warrant, check or other negotiable instrument issued by a municipality in payment for goods or services acquired by the municipality or for the payment of a debt incurred by the municipality;

O. "mayor" means the chief executive officer of municipalities having the mayor-council form of government. In municipalities having other forms of government, the presiding officer of the governing body and the official head of the government, without executive powers, may be designated mayor by the governing body. Wherever the Municipal Code requires an act to be performed by the mayor with the consent of the governing body, in municipalities not having the mayor-council form of government, the act shall be performed by the governing body;

P. "generating facility" means any facility located within or outside the state necessary or incidental to the generation or production of electric power and energy by any means and includes:

(1) any facility necessary or incidental to the acquisition of fuel of any kind for the production of electric power and energy, including the acquisition of fuel deposits, the extraction of fuel from natural deposits, the conversion of fuel for use in another form, the burning of fuel in place and the transportation and storage of such fuel; and

(2) any facility necessary or incidental to the transfer of the electric power and energy to the municipality, including without limitation step-down substations or other facilities used to reduce the voltage in a transmission line in order that electric power and energy may be distributed by the municipality to its retail customers;

Q. "jointly owned generating facility" means any generating facility in which a municipality owns any undivided or other interest, including without limitation any right to entitlement or capacity; and

R. "joint participant" means any municipality in New Mexico or any other state; any public entity incorporated under the laws of any other state having the power to enter into the type of transaction contemplated by the Municipal Electric Generation Act [3-24-11 to 3-24-18 NMSA 1978]; the state of New Mexico; the United States; Indian tribes; and any public electric utility, investor-owned electric utility or electric cooperative subject to general or limited regulation by the New Mexico public utility commission or a similar commission of any other state.

History: 1953 Comp., 14-1-2, enacted by Laws 1965, ch. 300; 1967, ch. 223, 1; 1969, ch. 251, 1; 1972, ch. 81, 1; 1973, ch. 272, 1; 1979, ch. 260, 1; 1985, ch. 208, 1; 1987, ch. 323, 1; 1993, ch. 282, 1.



Section 3-1-3 - Municipalities; name; prohibiting the use of name of another municipality.

3-1-3. Municipalities; name; prohibiting the use of name of another municipality.

Any municipality may be known as the:

A. "city of ............";

B. "town of ............"; or

C. "village of ............"; but no municipality which changes its name or incorporates shall adopt the name of an existing municipality.

History: 1953 Comp., 14-1-3, enacted by Laws 1965, ch. 300.



Section 3-1-4 - Municipalities; change of status; continuation of ordinances; judicial notice.

3-1-4. Municipalities; change of status; continuation of ordinances; judicial notice.

A. Whenever a municipality changes its name as authorized in Sections 3-6-1 and 3-6-2 NMSA 1978 or reorganizes its government as provided in Sections 3-3-1 through 3-3-4, 3-14-1 through 3-14-19 and 3-15-1 through 3-15-16 NMSA 1978, the municipal clerk shall file certified copies of the election certificates indicating approval of the change of name or reorganization of the municipality in the office of the county clerk and the office of the secretary of state. The municipal clerk shall also transmit, if the municipal boundaries are to be changed, certified copies of a map or plat of the revised municipal boundaries to the secretary of finance and administration and the secretary of taxation and revenue.

B. All acts performed in the name of the municipality previous to the change in name or the reorganization of the municipality shall continue in effect except as they are amended or modified by the change in name or reorganization of the municipality; provided, that the change of name or reorganization of the municipality shall not in any manner affect the rights or liabilities of the municipality or any other right, liability or right of action, civil or criminal, for or against the municipality.

C. When certified copies of the election certificates are filed in the office of the county clerk and the office of the secretary of state, as required in this section, the change of name or reorganization of the municipality shall be deemed complete and shall be judicially recognized in all subsequent proceedings in which the municipality is interested.

History: 1953 Comp., 14-1-4, enacted by Laws 1965, ch. 300; 1981, ch. 204, 2.



Section 3-1-5 - Petitions; examinations of signatures; purging; judicial review.

3-1-5. Petitions; examinations of signatures; purging; judicial review.

A. All petitions, filing of petitions, verification of petitions and all other acts to be performed by petitioners, public officers or employees, regarding only those petitions that trigger a municipal special or regular election as authorized in the Municipal Code or otherwise authorized by law, shall comply with the terms of this section, except as otherwise expressly provided by law.

B. Each page or group of pages of a petition shall be accepted for filing by a municipal clerk, a county clerk, a governing body or a board of county commissioners only if:

(1) the municipal clerk has approved the form of petitions to be filed with the municipality prior to circulation of the petition; or

(2) the county clerk has approved the form of petitions to be filed with the county prior to circulation of the petition; and

(3) each page of the petition to be filed contains the approval or facsimile approval of the municipal or county clerk and the petition heading and penalty statement are legible when submitted for filing.

C. The municipal or county clerk shall approve a petition as to form if the proposed petition form contains:

(1) a heading that complies with a particular form of heading required by law; or

(2) a heading that clearly conveys the purpose for signing the petition if no particular form of heading is required by law;

(3) a place for the person signing the petition to write the date and the person's name (printed), address and signature, unless other requirements are mandated by law and then the petition shall comply with those requirements; and

(4) a statement that any person knowingly providing or causing to be provided any false information on a petition, forging a signature or signing a petition when that person knows that person is not a qualified elector in the municipality is guilty of a fourth degree felony.

D. The requirements of Subsection B of this section shall be deemed complied with if an original form of petition is submitted to a municipal or county clerk for approval prior to circulation and after approval by the clerk that original form is reproduced by photocopying or other similar means so that the form and clerk's approval are unchanged from the original and are legible on each page of the petition to be filed.

E. A petition filed with a municipal clerk, a county clerk, a governing body or a board of county commissioners shall include all individual pages of a petition complying with the provisions of this section, regardless of whether the pages are filed singly or in a group. Pages complying with the provisions of this section may be filed at different times so long as filing is within the time period allowed by law for the filing of the particular petition to be filed. If no time period is established by law, petition signatures may not span a period of time greater than sixty days from the date of the earliest signature on the petition, and the petition shall be filed within sixty-five days from the date of the earliest signature on the petition.

F. Upon approval of a proposed petition as to form, the municipal clerk shall notify the county clerk of the approval, and the county clerk shall furnish a current voter registration list of qualified electors entitled to vote in municipal elections to the municipal clerk within fourteen days of the notification.

G. When a petition is filed with a municipal clerk, a county clerk, a governing body or a board of county commissioners, the governing body or board of county commissioners shall either certify the petition as valid or order an examination of the petition and the names, addresses and signatures on the petition.

H. When an examination of the petition and the names, addresses and signatures on the petition is ordered, the municipal clerk, county clerk, governing body or board of county commissioners shall:

(1) resolve issues of residency and major infractions in accordance with the rules set forth in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978];

(2) determine the minimum number of valid names, addresses and signatures, as mandated by law, that must be contained in the particular petition filed in order for it to be declared a valid petition;

(3) examine the petition and the names, addresses and signatures on the petition, purge from the petition the signature of any person who is not shown as a qualified elector of the municipality on the list of registered voters provided by the county clerk, purge any signature that is a forgery or that is illegible, purge any signature that appears more than once or that cannot be matched to the name, address and signature as shown on the voter registration lists and the original affidavit of registration, purge the signature of any person who has not signed within the time limits set by law and purge the signature of any person who does not meet the qualifications for signing the petition as prescribed by law; and

(4) certify, no later than ten days after the petition is filed or after the expiration of the period within which the petition can be filed as prescribed by law, whichever occurs last, whether the petition contains the minimum number of valid names, addresses and signatures as mandated by law.

I. Nothing in this section shall preclude a person with a disability or an illiterate person from causing another person to sign a petition on a person with a disability's or an illiterate person's behalf, so long as the person signing for the person with a disability or illiterate person executes an affidavit acknowledged before a notary public that the person is authorized to sign the petition for the person with a disability or illiterate person. In order for the signature on behalf of the person with a disability or illiterate person to be counted and not purged, the original affidavit shall be submitted along with the petition containing the signature on behalf of the illiterate person or person with a disability.

J. If the petition is certified as valid pursuant to Subsection G of this section or is certified as containing in excess of the minimum number of valid names, addresses and signatures mandated by law, then such certification shall be recorded as part of the minutes at the next meeting of the governing body or the board of county commissioners.

K. If the petition is certified as containing less than the minimum number of valid names, addresses and signatures mandated by law, then the municipal clerk, county clerk, governing body or board of county commissioners shall:

(1) cause the names, addresses and signatures that were purged from the petition to be posted in the municipal or county clerk's office no later than on the day the petition is certified;

(2) determine the total number of people signing the petition, the number purged, the number that were not purged and the minimum number of valid names, addresses and signatures required by law for such a petition and post this information along with and at the same time as the posting required in Paragraph (1) of this subsection;

(3) publish once, pursuant to the provisions of Subsection J of Section 3-1-2 NMSA 1978, within one week of the certification, the information compiled pursuant to Paragraphs (1) and (2) of this subsection; and

(4) cause the information compiled pursuant to Paragraphs (1) and (2) of this subsection and the date and place of publication pursuant to Paragraph (3) of this subsection to be recorded as part of the minutes at the next meeting of the governing body or the board of county commissioners after publication has occurred.

L. The following rules shall govern reinstatement of purged signatures:

(1) within ten days after the petition is certified as containing less than the minimum number of valid names, addresses and signatures mandated by law, any person whose signature has been purged from a petition may present evidence to the clerk to show that the person's signature has been wrongfully purged;

(2) if the clerk fails to reinstate that person's signature within three days of demand, then that person may, within ten days of the clerk's refusal to reinstate, petition the district court for an order to reinstate the person's signature on the petition. Upon a prima facie showing by the petitioner of the right to have that person's signature included upon the petition, the district court shall issue an order to the municipal clerk, county clerk, governing body or board of county commissioners to require reinstatement of the signature of the petitioner;

(3) within ten days after receiving the order of the district court, the municipal clerk, county clerk, governing body or board of county commissioners shall reinstate the signature of the petitioner on the petition or show cause why the signature of the petitioner has not been reinstated. Upon hearing, if the district court finds that the person whose signature has been purged meets the qualifications for signing the petition, the district court shall make final its order of reinstatement to the municipal clerk, county clerk, governing body or board of county commissioners; and

(4) if a sufficient number of signatures are reinstated by the clerk, the district court or both to make the petition valid, then the reinstatement by the clerk or the district court, whichever occurs last, shall be deemed the date of certification of the validity of the petition for the purposes of adopting election resolutions, calling elections or for other matters as provided in the Municipal Code or otherwise provided by law.

M. Any petition that contains an insufficient number of signatures after all signatures have been reinstated pursuant to Subsection L of this section is invalid.

N. When a petition governed by this section is filed with the municipal clerk or the governing body of a municipality, the governing body or municipal clerk shall perform or cause to be performed the duties required under this section, except as otherwise prohibited by law. When a petition governed by this section is required to be filed with the county clerk or board of county commissioners, the board of county commissioners or county clerk shall perform or cause to be performed the duties required under this section, except as otherwise prohibited by law.

O. Any person or any municipal or county official knowingly violating the provisions of this section, knowingly providing or causing to be provided any false information on a petition or forging a signature or otherwise signing a petition when that person knows the person is not a qualified elector in the municipality is guilty of a fourth degree felony.

P. The provisions of this section shall not be binding upon a municipality to the extent such provisions are inconsistent with or superseded by the terms and provisions of:

(1) the charter of a municipality incorporated by a special act;

(2) the charter of a municipality adopted pursuant to Article 10, Section 6 of the constitution of New Mexico;

(3) the charter of a municipality adopted pursuant to the Municipal Charter Act [3-15-1 through 3-15-16 NMSA 1978]; or

(4) the charter of a combined municipal organization.

Q. Once a petition has been filed with a municipal clerk, a county clerk, a governing body or a board of county commissioners, no name on the petition may be withdrawn except those names purged pursuant to Subsection H of this section.

History: 1978 Comp., 3-1-5, enacted by Laws 1985, ch. 208, 2; 1987, ch. 323, 2; 1991, ch. 109, 1; 2007, ch. 46, 1.



Section 3-1-6 - Final day to act.

3-1-6. Final day to act.

Whenever the last day for performing an administrative duty, filing a petition or declaration in a county or municipal office, or other similar act falls on a Saturday, Sunday or holiday, the next succeeding day on which the county or municipal office is open during regular business hours shall be the final day for performing the administrative duty, filing a petition or declaration with a county or municipal clerk or other similar act.

History: 1953 Comp., 14-1-6, enacted by Laws 1967, ch. 146, 2.






Article 2 - Incorporation of Municipality

Section 3-2-1 - Petition to incorporate area as a municipality; map and money for census.

3-2-1. Petition to incorporate area as a municipality; map and money for census.

A. The residents of territory proposed to be incorporated as a municipality may petition the board of county commissioners of the county in which the greatest portion of the territory proposed to be incorporated lies to incorporate the territory as a municipality. The petition shall:

(1) be in writing;

(2) state the name of the proposed municipality;

(3) describe the territory proposed to be incorporated as a municipality; and

(4) be signed by either:

(a) not less than two hundred qualified electors, each of whom shall, on the petition: 1) swear or affirm that the qualified elector has resided within the territory proposed to be incorporated for a period of six months immediately prior to the signing of the petition; and 2) list the street address of the qualified elector's residence; or

(b) the owners of not less than sixty percent of the real estate within the territory proposed to be incorporated who are not delinquent in their payment of real property taxes.

B. The petition shall be accompanied by:

(1) an accurate map or plat that shows the boundary of the territory proposed to be incorporated;

(2) a municipal services and revenue plan that describes the municipal services the proposed municipality will provide and the details of how the municipality will generate sufficient revenue to cover the costs of providing those services; and

(3) money in an amount determined by the board of county commissioners to be sufficient to conduct a census in the territory proposed to be incorporated. The money shall be deposited with the county treasurer for payment of the census required in Section 3-2-5 NMSA 1978.

C. The municipal services and revenue plan shall demonstrate that the proposed municipality will provide at least three of the following services and that it will have a tax base sufficient to pay the costs of those services:

(1) law enforcement;

(2) fire protection and fire safety;

(3) road and street construction and maintenance;

(4) solid waste management;

(5) water supply or distribution or both;

(6) wastewater treatment;

(7) storm water collection and disposal;

(8) electric or gas utility services;

(9) enforcement of building, housing, plumbing and electrical codes and other similar codes;

(10) planning and zoning; and

(11) recreational facilities.

D. The county shall forward the petition to the local government division of the department of finance and administration, which shall convene a municipal incorporation review team consisting of:

(1) the director of the local government division or the director's designee;

(2) the secretary of taxation and revenue or the secretary's designee;

(3) one representative of the county in which the proposed municipality would be located chosen by the board of county commissioners; and

(4) a representative of the New Mexico municipal league who shall be an advisory member of the review team.

E. The review team shall consider the petition and the required census results, evaluate the municipal services and revenue plan and determine whether the proposed municipality meets the requirements of Chapter 3, Article 2 NMSA 1978. If the review team finds that the proposed municipality meets the requirements of that article, it shall report its findings and recommendations to the board of county commissioners. If the review team finds that the proposed municipality does not meet the requirements of that article, the review team shall notify the board of county commissioners and the petitioners of deficiencies in the petition. The review team's notification of deficiencies in the municipal services and revenue plan suspends the attempt to incorporate. Petitioners have three months from the date of notification of deficiencies to submit an amended plan to the review team. If the amended plan is rejected by the review team for deficiencies, petitioners may not submit another petition to incorporate an area until at least one year after the date of that rejection.

History: 1953 Comp., 14-2-1, enacted by Laws 1965, ch. 300.; 2013, ch. 120, 1



Section 3-2-2 - Characteristics of territory proposed to be incorporated as a municipality.

3-2-2. Characteristics of territory proposed to be incorporated as a municipality.

A. A territory proposed to be incorporated as a municipality shall:

(1) not be within the boundary of another municipality;

(2) have a population density of not less than one person per acre, except for a class B county with a net taxable value of property for property tax purposes in 1990 of over ninety-five million dollars ($95,000,000) and a population of less than ten thousand according to the 1990 federal decennial census and where the population density of the territory proposed to be incorporated is not less than one person per four acres;

(3) contain not less than one hundred fifty persons; and

(4) contain a sufficient assessed value of real property and a sufficient number of businesses so that the proposed municipality will contain a sufficient tax base to enable it to provide a clerk-treasurer, a police officer and office space for the municipal government within one year of incorporation.

B. In the alternative to the requirements of Paragraph (2) of Subsection A of this section, a territory proposed to be incorporated as a municipality shall:

(1) contain within its boundaries a resort area having more than fifty thousand visitors a year; and

(2) have more than one hundred fifty single-family residences, as shown by the property tax rolls.

History: 1953 Comp., 14-2-2, enacted by Laws 1965, ch. 300; 1991, ch. 56, 1; 1995, ch. 108, 1; 1999, ch. 136, 1; 2013, ch. 120, 2.



Section 3-2-3 - Urbanized territory; incorporation limited within urbanized territory.

3-2-3. Urbanized territory; incorporation limited within urbanized territory.

A. Urbanized territory is that territory within the same county and within five miles of the boundary of any municipality having a population of five thousand or more persons and that territory within the same county and within three miles of a municipality having a population of less than five thousand persons, except that territory in a class B county with a population between ninety-five thousand and ninety-nine thousand five hundred, based on the 1990 federal decennial census, declared by an ordinance of the board of county commissioners to be a traditional historic community shall not be considered urbanized territory and shall not be annexed by a municipality unless it is considered for annexation pursuant to a petition requesting annexation signed by a majority of the registered qualified electors within the traditional historic community.

B. No territory within an urbanized territory shall be incorporated as a municipality unless the:

(1) municipality or municipalities causing the urbanized territory approve, by resolution, the incorporation of the territory as a municipality;

(2) residents of the territory proposed to be incorporated have filed with the municipality a valid petition to annex the territory proposed to be incorporated and the municipality fails, within one hundred twenty days after the filing of the annexation petition, to annex the territory proposed to be incorporated; or

(3) residents of the territory proposed to be annexed conclusively prove that the municipality is unable to provide municipal services within the territory proposed to be incorporated within the same period of time that the proposed municipality could provide municipal service.

C. A traditional historic community may become incorporated even though it is located within what is defined as urbanized territory pursuant to Subsection A of this section, by following the procedures set forth in Sections 3-2-5 through 3-2-9 NMSA 1978.

History: 1953 Comp., 14-2-3, enacted by Laws 1965, ch. 300; Laws 1967, ch. 198, 1; 1995, ch. 170, 1.



Section 3-2-4 - Special provisions for incorporation of municipalities under certain circumstances.

3-2-4. Special provisions for incorporation of municipalities under certain circumstances.

Notwithstanding any provisions of Sections 3-2-3, 3-2-5 and 3-57-9 NMSA 1978 to the contrary, the residents of a contiguous, undivided territory within a class A county may incorporate that territory into a new municipality with boundaries closer than five miles to or coterminous with the boundary of an existing municipality by following all other provisions of the law governing incorporation, if the territory proposed to be incorporated has a population, as shown by the last decennial census, of fifteen thousand or more.

History: 1953 Comp., 14-2-3.1, enacted by Laws 1976, ch. 53, 1.



Section 3-2-5 - Incorporation; duties of county commissioners after filing of petition to act; census required; election; right of appeal to district court.

3-2-5. Incorporation; duties of county commissioners after filing of petition to act; census required; election; right of appeal to district court.

A. After the petition for incorporation, together with the accompanying map or plat, the municipal services and revenue plan and the amount of money sufficient to pay the cost of a census have been filed with the board of county commissioners, the board of county commissioners, in lieu of complying with the requirements of Section 3-1-5 NMSA 1978, shall determine within thirty days after the filing of the petition:

(1) from the voter registration list in the office of the county clerk if the signers of the petition are qualified electors residing in the territory proposed to be incorporated; or

(2) from the tax schedules of the county if any of the owners of the real estate who signed the petition are delinquent in the payment of property taxes; and

(3) if the territory proposed to be incorporated is within an existing municipality or within the urbanized area of a municipality.

B. If the board of county commissioners determines that the territory proposed to be incorporated is:

(1) not within the boundary of an existing municipality and not within the urbanized area of a municipality; or

(2) within the urbanized area of another municipality and in compliance with Section 3-2-3 NMSA 1978, the board of county commissioners shall cause a census to be taken of the persons residing within the territory proposed to be incorporated.

C. The census shall be completed and filed with the board of county commissioners within thirty days after the board of county commissioners authorizes the taking of the census.

D. Within fifteen days after the date the results of the census and the municipal incorporation review team's report have been filed with the board of county commissioners, the board of county commissioners shall determine if the conditions for incorporation of the territory as a municipality have been met as required in Sections 3-2-1 through 3-2-3 NMSA 1978 and shall have its determination recorded in the minutes of its meeting.

E. Based on the census results and the municipal incorporation review team's report, if the board of county commissioners determines that the conditions for incorporation have not been met, the board of county commissioners shall notify the petitioners of its determination by publishing in a newspaper of general circulation in the territory proposed to be incorporated, once, not more than ten days after its determination, a notice of its determination that the conditions for incorporation have not been met. If there is no newspaper of general circulation in the territory proposed to be incorporated, notice of the determination shall be posted in eight public places within the territory proposed to be incorporated.

F. After the board of county commissioners has determined that all of the conditions for incorporation of the territory as a municipality have been met, the board of county commissioners shall hold an election on the question of incorporating the territory as a municipality. Elections for the incorporation of municipalities shall only be held in odd-numbered years on the first Tuesday in July or in any year on the first Tuesday in January, unless that Tuesday is a holiday, in which case the election shall be held on the second Tuesday in July or the second Tuesday in January. The county clerk shall notify the secretary of finance and administration and the secretary of taxation and revenue of the date of the incorporation election within ten days after the adoption of the resolution calling the election.

G. The signers of the petition or a municipality within whose urbanized area the territory proposed to be incorporated is located may appeal any determination of the board of county commissioners to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: 1953 Comp., 14-2-4, enacted by Laws 1965, ch. 300; 1981, ch. 205, 1; 1985, ch. 208, 3; 1998, ch. 55, 3; 1999, ch. 265, 3; 2013, ch. 120, 3.



Section 3-2-6 - Incorporation; notice of the election; registered voters to vote; appointment of election officials; conduct of election; question to be submitted; location of voting places.

3-2-6. Incorporation; notice of the election; registered voters to vote; appointment of election officials; conduct of election; question to be submitted; location of voting places.

A. The notice of election shall contain:

(1) a description of the territory proposed to be incorporated as a municipality;

(2) a statement that a plat or map of the territory, the municipal services and revenue plan and the findings of the municipal incorporation review team are on file in the office of the county clerk;

(3) the date and time the election will be held on incorporation; and

(4) a list of the polling places within the territory proposed to be incorporated wherein registered voters may vote.

B. The notice of election shall be published in a newspaper of general circulation within the territory proposed to be incorporated once each week for three successive weeks. The last publication shall not be more than fourteen nor less than seven days before the day of the election. If there is no newspaper of general circulation within the territory proposed to be incorporated, notice of the election shall be posted in eight public places within the territory proposed to be incorporated. The posting shall be made at least three weeks before the day of the election.

C. The board of county commissioners shall appoint the judges and clerks of the election in the manner judges and clerks of election are appointed for general elections. The election shall be conducted in the manner provided for the conduct of general elections.

D. The question on the ballot shall read substantially as follows:

"Shall the territory described as (herein insert a description of the territory proposed to be incorporated) and to be known as (herein insert the name of the proposed municipality) become an incorporated municipality?

For incorporation ----------------------------[ ]

Against incorporation ----------------------[ ]".

E. Any registered voter who is a resident of the territory proposed to be incorporated may vote on the question of incorporating the territory as a municipality.

F. The board of county commissioners shall canvass the votes and declare the results of the election in the manner provided for the canvassing and declaring of votes in a general election.

History: 1953 Comp., 14-2-5, enacted by Laws 1965, ch. 300; 2013, ch. 120, 4.



Section 3-2-7 - Incorporation; notice of the election results; publication or posting; filing of results; limitation on resubmission.

3-2-7. Incorporation; notice of the election results; publication or posting; filing of results; limitation on resubmission.

A. The board of county commissioners shall file a copy of the election results in the office of the county clerk.

B. If a majority of the votes cast favor the incorporation of the territory as a municipality, the county clerk shall publish a notice containing the results of the election in a newspaper of general circulation within the territory proposed to be incorporated. If there is no newspaper of general circulation within the territory proposed to be incorporated, notice of the results of the election shall be posted in five public places within the territory proposed to be incorporated.

C. If a majority of the votes cast favor the incorporation of the territory as a municipality, the county clerk shall file in the office of the county clerk and in the office of the secretary of state certified copies of the:

(1) map or plat of the territory being incorporated;

(2) papers and records relating to the determinations made by the board of county commissioners; and

(3) notice of the election results, together with the:

(a) publisher's affidavit of publication; or

(b) county clerk's affidavit of posting.

D. If a majority of the votes cast favor the incorporation of the territory as a municipality, the county clerk shall transmit within fifteen days to the secretary of finance and administration and the secretary of taxation and revenue certified copies of the map or plat of the territory being incorporated.

E. In the event the question of incorporation of the territory fails, it shall not be resubmitted to the electors of the territory or any portion thereof for a period of two years after the date of the election at which the question failed.

History: 1953 Comp., 14-2-6, enacted by Laws 1965, ch. 300; 1979, ch. 318, 1; 1981, ch. 204, 3.



Section 3-2-8 - Incorporation; election of first officers; duties of board of county commissioners and county clerk; selection of terms of first officers.

3-2-8. Incorporation; election of first officers; duties of board of county commissioners and county clerk; selection of terms of first officers.

A. If a majority of the votes cast favor the incorporation of the territory as a municipality, the board of county commissioners shall, within fifteen days after declaring the results of the election, call an election for the purpose of electing municipal officers. Except for the fact that the election need not be held on the date specified in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978] for the regular municipal election, the election shall be called and conducted in the manner provided in the Municipal Election Code for regular municipal elections. The board of county commissioners shall perform the duties imposed by the Municipal Election Code upon the governing body of the municipality and the county clerk shall perform the duties imposed by the Municipal Election Code upon the municipal clerk. The county clerk also shall notify the secretary of finance and administration and the secretary of taxation and revenue of the date of the first election of municipal officers within ten days after the county commissioners have called the election.

B. At the first election for municipal officers following a vote in favor of incorporating territory as a municipality, the term of office for the mayor and the municipal judge shall be until the next regular municipal election. The terms of office for one-half of the members of the governing body shall be until the next regular municipal election and for the remaining one-half of the members of the governing body until the second regular municipal election is held. The elected municipal officers shall continue in office until their successors are elected and qualified. The length of the terms of the first members shall be determined by lot.

History: 1953 Comp., 14-2-7, enacted by Laws 1965, ch. 300; 1981, ch. 204, 4; 1987, ch. 323, 3.



Section 3-2-9 - Incorporation complete; judicial notice; defects in incorporation; appeal.

3-2-9. Incorporation complete; judicial notice; defects in incorporation; appeal.

A. After certified copies of the papers relating to the incorporation of a municipality have been filed in the offices of the county clerk and the secretary of state and after the municipal officers have been elected and qualified, the incorporation of the municipality shall be complete and effective on the following January 1 if the election was held in July or on the following July 1 if the election was held in January, and notice of the incorporation shall be taken in all judicial proceedings.

B. An action by a protestant against the incorporation of a municipality shall be taken to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: 1953 Comp., 14-2-8, enacted by Laws 1965, ch. 300; 1981, ch. 205, 2; 1998, ch. 55, 4; 1999, ch. 265, 4.






Article 3 - Incorporation of Municipality Under Special Act

Section 3-3-1 - Municipalities incorporated under special act; laws applicable.

3-3-1. Municipalities incorporated under special act; laws applicable.

Any municipality, incorporated by special act previous to April 1, 1884, which chooses to retain such organization and charter, shall, in the enforcement of the powers or the exercise of the duties conferred by the special act or charter, proceed in all respects as provided by the special act or charter.

History: 1953 Comp., 14-3-1, enacted by Laws 1965, ch. 300.



Section 3-3-2 - Municipalities incorporated under special act; petition for reorganization; election.

3-3-2. Municipalities incorporated under special act; petition for reorganization; election.

Any municipality incorporated under a special act may abandon its organization and organize itself under the provisions of the general law relating to municipalities.

A. If a petition, signed by qualified electors of the municipality equal in number to not less than one-eighth of the total number of votes at the last preceding regular municipal election, requests the governing body to submit to the qualified municipal electors the question of reorganizing the municipality under the provisions of the Municipal Code, the governing body shall, within fourteen days after the petition is certified as valid, adopt an election resolution calling for a special election in the manner provided in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978] on the question of reorganizing the municipality under the provisions of general law. The election shall be held within sixty days after the date the election resolution is adopted.

B. The petition may further propose that the boundary of the municipality incorporated by special act be extended by including any or all territory which is:

(1) laid off or platted;

(2) adjoining or contiguous to the municipality or any addition or subdivision of the municipality; and

(3) not within the boundary of another municipality.

C. The petition shall describe the boundary of the municipality as it would exist if the municipality incorporated by special act is reorganized under general law. The registered voters, residing within the boundary of the municipality as it would exist if the municipality incorporated by special act is reorganized, may vote in the election authorized in this section.

History: 1953 Comp., 14-3-2, enacted by Laws 1965, ch. 300; 1985, ch. 208, 4.



Section 3-3-3 - Municipalities incorporated under special act; special election; ballot.

3-3-3. Municipalities incorporated under special act; special election; ballot.

At the special election on the question of reorganizing a municipality incorporated under a special act under general law, the ballot shall read substantially as follows:

"For municipal organization under general law ....................... [ ]

Against municipal organization under general law ................... [ ]."

History: 1953 Comp., 14-3-3, enacted by Laws 1965, ch. 300.



Section 3-3-4 - Municipalities incorporated under special act; reorganization approved; election for new officers; term of office.

3-3-4. Municipalities incorporated under special act; reorganization approved; election for new officers; term of office.

A. If a majority of the votes cast on the question of reorganizing a municipality incorporated by a special act favor reorganizing the municipality under general law, the governing body shall, within fourteen days after the results of the election reorganizing the municipality under general law have been canvassed and certified, adopt an election resolution calling for an election of officers. The election shall be called, conducted and canvassed in the manner provided in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978] for the election of officers at a regular municipal election, except that the provisions of Section 3-8-25 NMSA 1978 shall not apply and the election shall be held not later than one hundred and twelve days from the adoption of the election resolution.

B. The terms of office for the mayor, municipal judge and one-half of the members of the governing body shall be until the next regular municipal election. The terms of office for the remaining one-half of the governing body shall be until the second regular municipal election is held. The elected municipal officers shall continue in office until their successors are elected and qualified. The length of terms of the first members shall be determined by lot.

History: 1953 Comp., 14-3-4, enacted by Laws 1965, ch. 300; 1985, ch. 208, 5.






Article 4 - Disincorporation of Municipality

Section 3-4-1 - Disincorporation; petition; notice of election.

3-4-1. Disincorporation; petition; notice of election.

A. If one-fourth of the registered voters of a municipality petition the board of county commissioners of the county wherein the municipality is situated to disincorporate the municipality, the board of county commissioners shall, within fourteen days after the petition has been certified as valid, adopt an election resolution calling for a special election to be held within the municipality on the question of disincorporating the municipality. At the top of each page of a disincorporation petition, the following heading shall be printed in substantially the following form:

"PETITION TO DISINCORPORATE THE MUNICIPALITY OF .............................

We, the undersigned registered voters of the municipality of ......, pursuant to Section 3-4-1 NMSA 1978, petition the board of county commissioners of ...... county to conduct a special election on the question of disincorporating the municipality of ............

Date

Name - Printed

As Registered

Address

As Registered

Usual

Signature."

The day for holding the election shall not be less than fifty days nor more than sixty days after the board of county commissioners adopts the election resolution.

B. Notice of the election shall be published as required for special elections as set forth in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978].

History: 1953 Comp., 14-4-1, enacted by Laws 1965, ch. 300; 1983, ch. 154, 1; 1985, ch. 208, 6.



Section 3-4-2 - Disincorporation; ballots.

3-4-2. Disincorporation; ballots.

The form of the ballot shall be:

"For the disincorporation of .............. (insert name of municipality) [ ]and

Against the disincorporation of .............. (insert name of municipality) [ ]."

History: 1953 Comp., 14-4-2, enacted by Laws 1965, ch. 300.



Section 3-4-3 - Disincorporation; conduct of election.

3-4-3. Disincorporation; conduct of election.

The election shall be conducted in the same manner as a special municipal election except that the election officials shall be appointed by the board of county commissioners, and the county clerk shall perform the duties of the municipal clerk and the board of county commissioners shall perform the duties of the governing body. The election returns shall be made to the board of county commissioners and canvassed in the same manner as are special election returns.

History: 1953 Comp., 14-4-3, enacted by Laws 1965, ch. 300; 1985, ch. 208, 7.



Section 3-4-4 - Disincorporation; vote required; effect on debts and contracts.

3-4-4. Disincorporation; vote required; effect on debts and contracts.

If a majority of the votes cast are in favor of disincorporation, the municipality shall be disincorporated after provision has been made for payment of its current indebtedness, contracts and obligations, and for levying the requisite tax to do so. The current indebtedness, contracts and obligations do not include funded or bonded indebtedness nor any contract whose termination date is more than one year beyond the date the election was held.

History: 1953 Comp., 14-4-4, enacted by Laws 1965, ch. 300.



Section 3-4-5 - Disposition of records after disincorporation; pending business.

3-4-5. Disposition of records after disincorporation; pending business.

All public records and the corporate seal of the disincorporated municipality shall be deposited with the county clerk.

History: 1953 Comp., 14-4-5, enacted by Laws 1965, ch. 300.



Section 3-4-6 - Notice of disincorporation; publication.

3-4-6. Notice of disincorporation; publication.

Whenever a municipality is disincorporated, the county clerk shall publish a notice once a week for four consecutive weeks that the municipality is disincorporated. A certified copy of the notice shall be sent to the secretary of state, the secretary of finance and administration and the secretary of taxation and revenue.

History: 1953 Comp., 14-4-6, enacted by Laws 1965, ch. 300; 1981, ch. 204, 5.



Section 3-4-7 - Disincorporation; care of property; manager; disposition of funds.

3-4-7. Disincorporation; care of property; manager; disposition of funds.

If a municipality is disincorporated, the board of county commissioners shall assume control of all property belonging to the disincorporated municipality and shall employ a qualified person to manage and operate the property and to collect all charges due from the operation of such property. He shall execute a bond to the county in an amount determined by the board of county commissioners, conditioned that he will faithfully perform his duties and will promptly pay all money he receives to the county treasurer monthly on the first day of each month. The bond shall be executed by him and a surety company authorized to do business in the state. The premium on the bond shall be paid by the board of county commissioners from municipal funds if any; if none, from county funds.

History: 1953 Comp., 14-4-7, enacted by Laws 1965, ch. 300.



Section 3-4-8 - Income from property of a disincorporated municipality.

3-4-8. Income from property of a disincorporated municipality.

Money received from the operation of property of a disincorporated municipality shall be used in the following priority:

A. to pay employees engaged in the operation, maintenance and protection of the property;

B. to pay the interest on the bonded indebtedness of the municipality;

C. to purchase or redeem bonded indebtedness of the municipality; and

D. after all bonded indebtedness has been paid, to support the public schools that existed within the boundary of the municipality at the time of its disincorporation.

History: 1953 Comp., 14-4-8, enacted by Laws 1965, ch. 300.



Section 3-4-9 - Disincorporation; insufficient income to pay obligations; levy of tax; duty vested in board of county commissioners.

3-4-9. Disincorporation; insufficient income to pay obligations; levy of tax; duty vested in board of county commissioners.

If insufficient money is received from the operation of the property of the disincorporated municipality to pay the obligations in the order designated in Section 3-4-8 NMSA 1978, the board of county commissioners shall levy a tax on all taxable property within the boundary of the municipality at the time of its disincorporation. This tax shall be sufficient to pay the obligations incurred in the operation of the property of the municipality and to comply with the terms and conditions of the evidences of the bonded indebtedness. The board of county commissioners shall, without charge, perform the duties of the governing body of the disincorporated municipality to satisfy the terms of the bonds, obligations or contracts of the disincorporated municipality.

History: 1953 Comp., 14-4-9, enacted by Laws 1965, ch. 300.






Article 5 - Consolidation of Municipalities

Section 3-5-1 - Municipal consolidation; commissioners; ordinances; special election; declaration of consolidation; payment of bonded indebtedness or judgment levy.

3-5-1. Municipal consolidation; commissioners; ordinances; special election; declaration of consolidation; payment of bonded indebtedness or judgment levy.

A. Whenever any two or more contiguous municipalities wish to consolidate as one municipality, the governing body of each municipality shall appoint three commissioners who shall prepare the terms for consolidation and submit the terms for consolidation to the respective governing bodies. If each governing body approves the terms for consolidation, it shall adopt an ordinance declaring its approval of the terms for consolidation and shall provide for an election on the question of consolidation.

B. If a majority of the votes cast in each municipality favor consolidation, the governing body of each municipality shall declare, by ordinance, that consolidation has been approved between the municipalities and proceed to consolidate under the terms for consolidation. The municipal clerk of each municipality shall notify the secretary of finance and administration and the secretary of taxation and revenue that the consolidation has been approved by the electorate. If the question of consolidating the municipalities fails to receive a majority vote favoring consolidation in any one of the municipalities, the consolidation shall fail.

C. If on the day of the election on consolidation, any municipality proposing to consolidate has outstanding indebtedness or a judgment payable from a tax on property and the consolidation is approved, a tax sufficient to pay the interest and principal on such indebtedness or judgment shall continue to be levied on the property within the boundary of the municipality as it existed on the day of the election on the question of consolidation. Indebtedness created by the issuance of revenue bonds and the current obligations of each municipality shall be assumed by the consolidated municipality. The consolidated municipality may refund the indebtedness of the municipalities which are consolidated.

D. Certified copies of the entire proceedings for consolidation shall be filed with the clerk of the municipality so consolidated, with the county clerk and the secretary of state. When certified copies of the consolidation have been filed as required in this section, the consolidation is complete.

History: 1953 Comp., 14-5-1, enacted by Laws 1965, ch. 300; 1981, ch. 204, 6.






Article 6 - Changing Name of Municipality

Section 3-6-1 - Change of name; election.

3-6-1. Change of name; election.

Whenever the governing body of a municipality wishes to change the name of the municipality, the governing body may submit the question of changing the name to a vote of the qualified electors of the municipality at the next regular municipal election or at a special election called for that purpose.

History: 1953 Comp., 14-6-1, enacted by Laws 1965, ch. 300.



Section 3-6-2 - Change of name; ballots; certificate; recording.

3-6-2. Change of name; ballots; certificate; recording.

The form of the ballot shall be:

"For change of name of .......... to ............................... [ ]

Against change of name of ....... to .............................. [ ]."

If a majority of the votes cast favor changing the name of the municipality, the name shall be changed and the municipal clerk shall certify the results of the election and the new name which was adopted. One copy of the certification shall be retained by the municipal clerk, one copy shall be filed with the county clerk and one copy shall be filed with the secretary of state.

History: 1953 Comp., 14-6-2, enacted by Laws 1965, ch. 300.






Article 7 - Annexation of Territory

Section 3-7-1 - Methods of annexation.

3-7-1. Methods of annexation.

A. There shall be three methods of annexing territory to a municipality:

(1) the arbitration method as provided in Sections 3-7-5 through 3-7-10 NMSA 1978;

(2) the boundary commission method as provided in Sections 3-7-11 through 3-7-16 NMSA 1978; and

(3) the petition method as provided in Section 3-7-17 NMSA 1978.

B. Territory may be annexed to a municipality by any one of the three methods of annexation provided for in Sections 3-7-5 through 3-7-18 NMSA 1978 except where limitations of annexation are provided by law. The provisions of this section apply to annexations of all municipalities except those that are otherwise specifically provided by law. The arbitration method of annexation may be used for municipal annexation of a traditional historic community only upon petition of a majority of the registered qualified electors of the territory within the traditional historic community.

History: 1953 Comp., 14-7-1, enacted by Laws 1965, ch. 300; 1979, ch. 159, 1; 1995, ch. 170, 2; 1995, ch. 211, 1.



Section 3-7-1.1 - Traditional historic community; qualifications; annexation restrictions.

3-7-1.1. Traditional historic community; qualifications; annexation restrictions.

A. To qualify as a traditional historic community, an area shall:

(1) be an unincorporated area of a class B county with a population between ninety-five thousand and ninety-nine thousand five hundred, based on the 1990 federal decennial census;

(2) be an identifiable village, community, neighborhood or district that can be documented as having existed for more than one hundred years;

(3) include structures or landmarks that are associated with the identity of the specific village, community, neighborhood or district seeking designation as a traditional historic community;

(4) have a distinctive character or traditional quality that can be distinguished from surrounding areas or new developments in the vicinity; and

(5) be declared a traditional historic community by an ordinance of the board of county commissioners of the county in which the petitioning village, community, neighborhood or district is located.

B. A traditional historic community may be annexed by a municipality only by petition of a majority of the registered qualified electors of the territory within the traditional historic community proposed to be annexed by the municipality or by the arbitration method of annexation only upon petition of a majority of the registered qualified electors of the territory within the traditional historic community.

History: Laws 1995, ch. 170, 5 and Laws 1995, ch. 211, 4.



Section 3-7-2 - Extension of utility service by municipality or other utility.

3-7-2. Extension of utility service by municipality or other utility.

A municipal utility or a utility under the jurisdiction of the New Mexico public utility commission and having a franchise from the municipality may extend service to territory annexed by the municipality. If the territory annexed to the municipality is being served by a utility under the jurisdiction of the New Mexico public utility commission and the municipality is being served by another utility under the jurisdiction of the New Mexico public utility commission, the New Mexico public utility commission shall determine which utility under its jurisdiction shall serve the territory annexed to the municipality. The municipality shall grant a franchise to the utility that is to serve the territory annexed to provide utility service in the territory annexed upon such terms as are fair, just and equitable to all parties concerned.

History: 1953 Comp., 14-7-2, enacted by Laws 1965, ch. 300; 1993, ch. 282, 2.



Section 3-7-3 - Limitation on annexation.

3-7-3. Limitation on annexation.

No municipality may annex territory within the boundary of another municipality or territory within a class A county with a population of more than three hundred thousand persons unless approved by the board of county commissioners for that county.

History: 1953 Comp., 14-7-3, enacted by Laws 1965, ch. 300; 2003, ch. 438, 1.



Section 3-7-4 - Annexation; territory owned by the United States, state of New Mexico or a political subdivision; interposition not to prohibit annexation.

3-7-4. Annexation; territory owned by the United States, state of New Mexico or a political subdivision; interposition not to prohibit annexation.

A. Territory owned by the government of the United States, its instrumentalities, the state of New Mexico or a political subdivision of New Mexico, may be annexed to a municipality upon the consent of the authorized agent of the government of the United States, its instrumentalities, the state of New Mexico or a political subdivision of New Mexico.

B. Territory may be annexed to a municipality which would otherwise be eligible for annexation except for the interposition of territory owned by the government of the United States, its instrumentalities, the state of New Mexico or a political subdivision of New Mexico.

History: 1953 Comp., 14-7-4, enacted by Laws 1965, ch. 300.



Section 3-7-5 - Annexation; arbitration; resolution of intent.

3-7-5. Annexation; arbitration; resolution of intent.

If the governing body of a municipality desires to annex contiguous territory, the governing body may, by resolution, declare that the benefits of municipal government are or can be made available within a reasonable time to the territory proposed to be annexed and that it desires to annex such territory. A copy of the resolution with a copy of a plat of the territory proposed to be annexed shall be filed with the county clerk.

History: 1953 Comp., 14-7-5, enacted by Laws 1965, ch. 300.



Section 3-7-6 - Annexation; arbitration; creation of board.

3-7-6. Annexation; arbitration; creation of board.

After the adoption and filing of a plat as required in Section 3-7-5 NMSA 1978, a board of arbitration shall be created which shall have seven members. Three of the members shall be selected as provided in Section 3-7-7 NMSA 1978; three of the members shall be selected as provided in Section 3-7-8 NMSA 1978; and one member shall be selected as provided in Section 3-7-9 NMSA 1978.

History: 1953 Comp., 14-7-6, enacted by Laws 1965, ch. 300.



Section 3-7-7 - Annexation; election of three members from territory proposed to be annexed; notice; polling places; election officials; ballots; canvass of votes.

3-7-7. Annexation; election of three members from territory proposed to be annexed; notice; polling places; election officials; ballots; canvass of votes.

A. Within ten days after the filing of the resolution and plat of the territory proposed to be annexed, the county clerk shall publish a notice stating that an election will be held for the purpose of electing three members to a board of arbitration that shall determine if the territory is to be annexed to the municipality. The notice shall include a description of the boundary of the territory proposed to be annexed. The date of election shall not be less than fifty days nor more than sixty days after the date of first publication of the notice.

B. These three members shall be qualified electors and owners of real property within the territory proposed to be annexed. If there are less than three qualified electors and owners of real property residing within the territory proposed to be annexed, the district court shall appoint three members of the board to represent the territory proposed to be annexed and they need not be residents of this territory.

C. Petitions of nomination for the three members on the board of arbitration may be filed with the county clerk from the date of first publication of the notice of election until thirty-five days before the day of election. The petition shall be signed either by not less than ten percent of the qualified electors residing in the territory desired to be annexed or by not less than twenty-five qualified electors residing in the territory desired to be annexed. No elector may sign more than three petitions of nomination.

D. The board of county commissioners of the county in which the territory proposed to be annexed lies shall designate the polling places which shall not be less in number than the polling places existing in the area at the last general election. At the election all qualified electors who reside in the territory proposed to be annexed may vote.

E. The board of county commissioners shall appoint one judge and not less than two clerks of election for each polling place, or not less than two clerks of election for each voting machine. The board of county commissioners shall furnish the election supplies and ballots. Each ballot shall contain the names of all candidates who have filed petitions of nomination. The ballot shall also have printed on it the words "Vote for any three".

F. The ballots cast shall be counted by the election officials and the results certified by the county clerk. Within three days after the election, the board of county commissioners shall canvass the votes cast and shall issue certificates of election as members of the board of arbitration to the three candidates receiving the greatest number of votes.

G. If within three days after the day of the election the board of county commissioners is unable to determine who has been elected to the board of arbitration, the board of county commissioners shall certify such determination to the district court or if there is a vacancy in such membership, the district court wherein the municipality lies shall appoint within three days the member of the board of arbitration. The member so appointed shall have the same qualifications as required as if he had been elected a member of the board of arbitration.

H. The actual expense of the election shall be paid by the municipality proposing to annex the territory.

History: 1953 Comp., 14-7-7, enacted by Laws 1965, ch. 300; 1985, ch. 208, 8.



Section 3-7-8 - Annexation; arbitration; appointment of three members by municipality.

3-7-8. Annexation; arbitration; appointment of three members by municipality.

Before the day of election required in the territory proposed to be annexed, the governing body of the municipality proposing to annex the territory shall appoint three members of the board of arbitration who shall be qualified electors and owners of real property within the municipality.

History: 1953 Comp., 14-7-8, enacted by Laws 1965, ch. 300.



Section 3-7-9 - Annexation; arbitration; selection of seventh member; procedure; qualifications.

3-7-9. Annexation; arbitration; selection of seventh member; procedure; qualifications.

A. Within five days after the board of county commissioners has canvassed the results of the election required in Section 3-7-7 NMSA 1978, the members of the board of arbitration shall meet and select a seventh or neutral member of the board of arbitration. He shall be a qualified elector of the county and the owner of real property in the county but shall reside outside the boundary of the municipality and the territory proposed to be annexed.

B. If within five days after the board of county commissioners has canvassed the results of the election required in Section 3-7-7 NMSA 1978, the six members of the board of arbitration fail to select by a two-thirds vote the seventh or neutral member, the board of arbitration shall certify to the district court its failure to select the seventh member. Within ten days after the certification by the board of arbitration of its failure to select a seventh member, the district court in which the county lies shall appoint the seventh member who shall possess the qualifications required in this section.

History: 1953 Comp., 14-7-9, enacted by Laws 1965, ch. 300.



Section 3-7-10 - Annexation; arbitration; chairman; meetings; power of board; final determination.

3-7-10. Annexation; arbitration; chairman; meetings; power of board; final determination.

A. After the seven members of the board of arbitration have been selected, they shall elect a chairman and hold meetings upon call of the chairman. The board of arbitration shall determine if the benefits of the government of the municipality are or can be available within a reasonable time to the territory proposed to be annexed and may make such investigation as it may deem advisable in order to obtain information and data as to the availability of the benefits of the municipal government and may require the governing body of the municipality to furnish to it any records of the municipality pertaining thereto. The cost of such investigation shall be paid by the municipality.

B. Determination by a majority of the seven members of the board of arbitration shall be final. If a majority of the members of the board of arbitration determine that the territory should not be annexed, the governing body of the municipality shall not proceed further nor shall it pass any other resolution seeking to annex the territory for a period of two years. If a majority of the members of the board of arbitration determine that the territory or a part thereof should be annexed to the municipality, it shall certify over the signatures of the members of the board of arbitration who have made the determination to the clerk of the municipality, the clerk of the county, the secretary of finance and administration and the secretary of taxation and revenue.

C. Thereafter, the annexation shall be deemed complete as to the territory certified as proper to be annexed. The municipality to which the annexation is made shall pass an ordinance, not inconsistent with law, which will effectuate the terms of the annexation. The territory so annexed shall be governed as part of the municipality and the governing body of the municipality shall promptly proceed to make the benefits of the government of the municipality available to the territory so annexed within a reasonable time.

D. The final determination of the board of arbitration shall be certified not more than sixty days after the selection of the seventh member.

History: 1953 Comp., 14-7-10, enacted by Laws 1965, ch. 300; 1981, ch. 204, 7.



Section 3-7-11 - Municipal boundary commission; purpose.

3-7-11. Municipal boundary commission; purpose.

A. The purpose of Sections 3-7-11 through 3-7-16 NMSA 1978 is to establish an independent commission known as the "municipal boundary commission" to determine the annexation of territory to a municipality whenever:

(1) the municipality petitions the municipal boundary commission to annex territory to the municipality; or

(2) a majority of the landowners of the territory proposed to be annexed petition the municipal boundary commission to annex the territory to the municipality.

B. The municipal boundary commission shall hear a request for municipal annexation of a traditional historic community only upon petition of a majority of the qualified electors of the territory within the traditional historic community.

History: 1953 Comp., 14-7-11, enacted by Laws 1965, ch. 300; 1995, ch. 170, 3; 1995, ch. 211, 2.



Section 3-7-12 - Municipal boundary commission; appointment; qualifications of members; payment of members; secretary of finance and administration to provide staff.

3-7-12. Municipal boundary commission; appointment; qualifications of members; payment of members; secretary of finance and administration to provide staff.

A. The municipal boundary commission shall consist of three members who shall be appointed by the governor. One of the members shall be an attorney licensed to practice in New Mexico and no more than two of the members shall be members of the same political party. Each of the members shall be residents of a separate county of New Mexico.

B. The members of the municipal boundary commission shall be paid as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978]:

(1) by the municipality if:

(a) the municipality petitions the municipal boundary commission to annex territory to the municipality; or

(b) a majority of the landowners petition the municipal boundary commission to annex territory to the municipality and the municipal boundary commission orders the territory annexed to the municipality; or

(2) by the landowners who petition the municipal boundary commission to annex the territory to the municipality, if the municipal boundary commission does not order the territory annexed to the municipality.

C. The secretary of the department of finance and administration shall provide staff to the municipal boundary commission.

History: 1953 Comp., 14-7-12, enacted by Laws 1965, ch. 300; 1977, ch. 247, 137; 1983, ch. 296, 8.



Section 3-7-13 - Contents of petition; submission to department of finance and administration.

3-7-13. Contents of petition; submission to department of finance and administration.

A. The petition shall:

(1) describe the territory proposed to be annexed;

(2) be signed by:

(a) the mayor and clerk of the municipality; or

(b) a majority of the landowners of the territory proposed to be annexed; and

(3) be accompanied by a map of the territory proposed to be annexed which shall show:

(a) the external boundary of the territory proposed to be annexed;

(b) any federal, state or county highways which may exist in the territory proposed to be annexed; and

(c) the relationship of the territory proposed to be annexed to the existing boundary of the municipality.

B. The petition shall be filed with the department of finance and administration.

History: 1953 Comp., 14-7-13, enacted by Laws 1965, ch. 300; 1977, ch. 247, 138; 1983, ch. 296, 9.



Section 3-7-14 - Meetings of the municipal boundary commission; election of a chairman; to meet in municipality to which annexation is proposed; public notice of meeting.

3-7-14. Meetings of the municipal boundary commission; election of a chairman; to meet in municipality to which annexation is proposed; public notice of meeting.

A. At its first meeting, and at any subsequent meeting when a change in the membership of the commission has occurred, the municipal boundary commission, by a majority vote, shall elect one member to serve as chairman of the commission and one member to serve as vice chairman who shall act whenever the chairman is not present. A majority of the commission shall constitute a quorum and the commission shall not transact business without a quorum being present.

B. After receipt of a petition, as authorized in Section 3-7-11 NMSA 1978, the secretary to the municipal boundary commission shall call a meeting of the municipal boundary commission which shall meet within sixty days of the receipt of the petition to consider the petition for annexation. The secretary to the municipal boundary commission shall publish a notice, of a public hearing on the petition, once each week for four consecutive weeks and the last publication shall be at least twenty days before the day of the hearing. The notice shall contain the date when the meeting of the municipal boundary commission will be held, the place of the meeting and a general description of the boundary of the territory petitioned to be annexed to the municipality.

C. The municipal boundary commission shall meet in the municipality to which the territory is proposed to be annexed and shall hold a public hearing on the question of annexing to the municipality the territory petitioned to be annexed.

History: 1953 Comp., 14-7-14, enacted by Laws 1965, ch. 300.



Section 3-7-15 - Duties of the municipal boundary commission; authority of commission to annex; order is final; review by certiorari.

3-7-15. Duties of the municipal boundary commission; authority of commission to annex; order is final; review by certiorari.

A. At the public hearing held for the purpose of determining if the territory proposed to be annexed to the municipality shall be annexed to the municipality, the municipal boundary commission shall determine if the territory proposed to be annexed:

(1) is contiguous to the municipality; and

(2) may be provided with municipal services by the municipality to which the territory is proposed to be annexed.

B. If the municipal boundary commission determines that the conditions set forth in this section are met, the commission shall order annexed to the municipality the territory petitioned to be annexed to the municipality.

C. If the municipal boundary commission determines that only a portion of the territory petitioned to be annexed meets the conditions set forth in this section, the commission may order annexed to the municipality that portion of [the] territory which meets the conditions set forth in this section.

D. If the municipal boundary commission determines that the conditions set forth in this section are not met, the commission shall not order the annexation to the municipality of the territory petitioned to be annexed.

E. Any order of the municipal boundary commission shall be final unless any owner of land within the territory proposed to be annexed, within thirty days after the filing of the final order in the office of the county clerk and the office of the municipal clerk, obtains review of the order by the district court.

History: 1953 Comp., 14-7-15, enacted by Laws 1965, ch. 300.



Section 3-7-16 - Filing the order of the municipal boundary commission; annexation complete.

3-7-16. Filing the order of the municipal boundary commission; annexation complete.

A. Within ten days after the municipal boundary commission makes its determination, the secretary of the department of finance and administration shall file certified copies of the order of the municipal boundary commission in the office of the municipal clerk of the municipality to which the territory has been petitioned to be annexed and in the office of the county clerk. The secretary shall also transmit a copy of the order to the secretary of taxation and revenue.

B. If the municipal boundary commission orders the annexation of territory to a municipality, the annexation shall be complete after the filing of certified copies of the order as required in this section.

History: 1953 Comp., 14-7-16, enacted by Laws 1965, ch. 300; 1977, ch. 247, 139; 1981, ch. 204, 8; 1983, ch. 296, 10.



Section 3-7-17 - Annexation; petition by owners of contiguous territory; duty of governing body; ordinance; appeal.

3-7-17. Annexation; petition by owners of contiguous territory; duty of governing body; ordinance; appeal.

A. Except as provided in Sections 3-7-17.1 and 3-57-4 NMSA 1978, whenever a petition:

(1) seeks the annexation of territory contiguous to a municipality;

(2) is signed by the owners of a majority of the number of acres in the contiguous territory;

(3) is accompanied by a map that shows the external boundary of the territory proposed to be annexed and the relationship of the territory proposed to be annexed to the existing boundary of the municipality; and

(4) is presented to the governing body, the governing body shall by ordinance express its consent or rejection to the annexation of such contiguous territory.

B. If the ordinance consents to the annexation of the contiguous territory, a copy of the ordinance, with a copy of the plat of the territory so annexed, shall be filed in the office of the county clerk. After the filing, the contiguous territory is part of the municipality. The clerk of the municipality shall also send copies of the ordinance annexing the territory and of the plat of the territory so annexed to the secretary of finance and administration and to the secretary of taxation and revenue.

C. Within thirty days after the filing of the copy of the ordinance in the office of the county clerk, any person owning land within the territory annexed to the municipality may appeal to the district court questioning the validity of the annexation proceedings. If no appeal to the district court is filed within thirty days after the filing of the ordinance in the office of the county clerk or if the court renders judgment in favor of the municipality, the annexation shall be deemed complete.

History: 1953 Comp., 14-7-17, enacted by Laws 1965, ch. 300; 1981, ch. 204, 9; 1998, ch. 42, 1.



Section 3-7-17.1 - Annexation; certain municipalities in class A counties; procedures; limitations.

3-7-17.1. Annexation; certain municipalities in class A counties; procedures; limitations.

A. A petition seeking the annexation of territory contiguous to a municipality located in a class A county with a population of less than three hundred thousand persons shall be presented to the city council and be accompanied by a map that shows the external boundary of the territory proposed to be annexed and the relationship of the territory proposed to be annexed to the existing boundary of the municipality.

B. If the petition is signed by the owners of a majority of the number of acres in the contiguous territory:

(1) the city council shall submit the petition to the board of county commissioners of the county in which the municipality is located for its review and comment. Any comments shall be submitted by the board of county commissioners to the city council within thirty days of receipt; and

(2) not less than thirty days nor more than sixty days after receiving the petition, the city council shall by ordinance approve or disapprove the annexation after considering any comments submitted by the board of county commissioners.

C. Except as provided in Subsection D of this section, if the petition is not signed by the owners of a majority of the number of acres in the contiguous territory, the extraterritorial land use commission shall consider the matter and make a recommendation to the extraterritorial land use authority. The extraterritorial land use authority shall approve or disapprove the petition. If approved by the extraterritorial land use authority, the city council may by ordinance approve the annexation.

D. When the nonconsenting property owners' properties are entirely surrounded by consenting property owners, the city council may approve the annexation without approval or disapproval of the extraterritorial land use authority.

E. In considering an annexation pursuant to this section, the city council shall consider the impact of the annexation on existing county contracts and provisions of services, including fire protection, solid waste collection or water and sewer service, and may make agreements with the county to continue such services if it is in the interest of the county, the residents of the proposed annexed area or the municipality.

F. A municipality with a population over two hundred thousand persons and located in a class A county shall not force a resident or business located in the unincorporated area of the county to agree to annexation as a condition of extending sewer and water service to that person or business, if that sewer or water service extension is paid for all or in part by federal, state or county money. The municipality may make agreement to annexation a condition of extending sewer and water service if the extension of the service is paid for entirely with municipal money.

History: 1978 Comp., 3-7-17.1, enacted by Laws 1998, ch. 42, 2; 2003, ch. 438, 2.



Section 3-7-18 - Annexation to include streets.

3-7-18. Annexation to include streets.

Any municipality annexing any territory shall include in the annexation any streets located along the boundary of the territory being annexed. As used in this section, "street" means any thoroughfare that is open to the public and has been accepted by the board of county commissioners as a public right-of-way.

History: 1953 Comp., 14-6-22, enacted by Laws 1965, ch. 75, 1, and recompiled as 1953 Comp., 14-7-18.






Article 8 - Municipal Elections

Section 3-8-1 - Election code; short title; purpose; "shall" and "may"; headings; construction; counting days.

3-8-1. Election code; short title; purpose; "shall" and "may"; headings; construction; counting days.

A. Chapter 3, Articles 8 and 9 NMSA 1978 may be cited as the "Municipal Election Code".

B. It is the purpose of the Municipal Election Code to:

(1) secure the secrecy of the ballot;

(2) secure the purity and integrity of elections;

(3) guard against the abuse of the elective franchise; and

(4) provide for the efficient administration and conduct of elections.

C. As used in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978], "shall" is mandatory and "may" is permissive.

D. Article and section headings do not in any manner affect the scope, meaning or intent of the provisions of the Municipal Election Code.

E. The Municipal Election Code shall govern the conduct of all aspects of all municipal elections except when the Municipal Election Code is silent or is in conflict with the state Election Code [Chapter 1 NMSA 1978] with respect to any procedures or protections required of the state by federal law, then the state Election Code shall govern, as appropriate. The provisions of the Municipal Election Code shall not apply to home rule municipalities or municipalities incorporated under special act unless the Municipal Election Code is adopted by reference by such municipality.

F. When computing time, the first day shall be excluded and the last included unless the last falls on a Sunday or legal holiday, in which case, the time prescribed shall be extended to include the whole of the following business day.

G. In the event that a municipality is required by law or ordinance to elect any or all members of the governing body from districts, then that municipality shall adopt an ordinance setting forth rules and regulations necessary to implement elections by district, and such municipal ordinance may conflict with and supersede the Municipal Election Code to the extent such ordinance must do so to legally implement elections by district.

History: 1978 Comp., 3-8-1, enacted by Laws 1985, ch. 208, 9; 1991, ch. 123, 1; 1995, ch. 200, 1.



Section 3-8-2 - Definitions.

3-8-2. Definitions.

A. The definitions in Section 3-1-2 NMSA 1978 shall apply to the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978] in addition to those definitions set forth in the Municipal Election Code.

B. As used in the Municipal Election Code:

(1) "absentee voter list" means the list prepared by the municipal and county clerks of those persons who have been issued an absentee ballot;

(2) "ballot" means a system for arranging and designating for the voter the names of candidates and questions to be voted on and for the marking, casting or otherwise recording of such votes. "Ballot" includes paper ballots, absentee ballots, ballot sheets and paper ballots used in lieu of voting machines;

(3) "ballot sheet" means the material placed on the front of the voting machine containing the names of the candidates, the offices the candidates are seeking and a statement of the proposed questions to be voted upon;

(4) "consolidated precinct" means the combination of two or more precincts pursuant to the Municipal Election Code;

(5) "county clerk" means the clerk of the county or the county clerk's designee within which the municipality is located;

(6) "election returns" means all certificates of the precinct board, including the certificate showing the total number of votes cast for each candidate, if any, and for or against each question, if any, and shall include statements of canvass, signature rosters, registered voter lists, machine-printed returns, paper ballots used in lieu of voting machines, absentee ballots, absentee ballot registers and absentee voter lists or absent voter machine-printed returns;

(7) "municipal clerk" means the municipal clerk or any deputy or assistant municipal clerk;

(8) "municipal clerk's office" means the office of the municipal clerk or any other room used in the process of absentee voting, counting and tallying of absentee ballots or canvassing the election results within the confines of the building where the municipal clerk's office is located;

(9) "paper ballot" means a ballot manually marked by the voter and counted by hand without the assistance of a machine or optical-scan vote tabulating device;

(10) "precinct" means a portion of a county situated entirely in or partly in a municipality that has been designated by the county as a precinct for election purposes and that is entitled to a polling place and a precinct board. If a precinct includes territory both inside and outside the boundaries of a municipality, "precinct", for municipal elections, shall mean only that portion of the precinct lying within the boundaries of the municipality;

(11) "precinct board" means the appointed election officials serving a single or consolidated precinct;

(12) "qualified elector" means any person whose affidavit of voter registration has been filed by the county clerk, who is registered to vote in a general election precinct established by the board of county commissioners that is wholly or partly within the municipal boundaries and who is a resident of the municipality. Persons who would otherwise be qualified electors if land on which they reside is annexed to a municipality shall be deemed to be qualified electors:

(a) upon the effective date of the municipal ordinance effectuating the terms of the annexation as certified by the board of arbitration pursuant to Section 3-7-10 NMSA 1978;

(b) upon thirty days after the filing of an order of annexation by the municipal boundary commission pursuant to Sections 3-7-15 and 3-7-16 NMSA 1978, if no appeal is filed or, if an appeal is filed, upon the filing of a nonappealable court order effectuating the annexation; or

(c) upon thirty days after the filing of an ordinance pursuant to Section 3-7-17 NMSA 1978, if no appeal is filed or, if an appeal is filed, upon the filing of a nonappealable court order effectuating the annexation;

(13) "recheck" pertains to voting machines and means a verification procedure where the counter compartment of the voting machine is opened and the results of the balloting as shown on the counters of the machine are compared with the results shown on the official returns;

(14) "recount" pertains to ballots and absentee ballots and means a retabulation and retallying of individual ballots;

(15) "voter" means a qualified elector of the municipality; and

(16) "voting machine" means any electronic recording and tabulating voting system as tested and approved by the secretary of state.

History: 1978 Comp., 3-8-2, enacted by Laws 1985, ch. 208, 10; 1997, ch. 266, 3; 1999, ch. 278, 1; 2003, ch. 244, 1; 2009, ch. 278, 1.



Section 3-8-3 - Residency.

3-8-3. Residency.

For the purpose of determining the residence of a person desiring to be a candidate for a municipal elected office, or the residence of a person who has signed a petition to cause a special or regular municipal election, or for determining residency for any other purpose pursuant to the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978], the following rules shall govern:

A. residence shall be presumed to be at the address or location shown on the original affidavit of voter registration on file with the county clerk; and

B. the presumption established in Subsection A of this section may be overcome if residence is shown to be elsewhere pursuant to the rules set forth in Section 1-1-7 NMSA 1978.

History: 1978 Comp., 3-8-3, enacted by Laws 1985, ch. 208, 11.



Section 3-8-4 - Oaths.

3-8-4. Oaths.

A. A person authorized to administer oaths, as the term is used in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978], means any person empowered by the laws of any state, the federal government, or of any foreign country to administer oaths.

B. The words "swear" and "oath" include affirmation in all cases where an affirmation can be substituted for swearing or an oath.

History: 1978 Comp., 3-8-4, enacted by Laws 1985, ch. 208, 12.



Section 3-8-5 - Major fractions.

3-8-5. Major fractions.

In any section in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978] requiring counting or computation of numbers, any fraction greater than one half of a whole number shall be counted as a whole number.

History: 1978 Comp., 3-8-5, enacted by Laws 1985, ch. 208, 13.



Section 3-8-6 - County clerk; election duties.

3-8-6. County clerk; election duties.

The county clerk shall maintain accurate voter registration information for each municipality located in the county. The county clerk shall provide to the municipal clerk, in advance of a municipal regular or special election, the names of only those registered voters entitled to vote in the municipal election as required in Subsection B of Section 3-8-7 NMSA 1978.

History: 1978 Comp., 3-8-6, enacted by Laws 1985, ch. 208, 14; 1987, ch. 323, 4.



Section 3-8-6.1 - Secretary of state; duties.

3-8-6.1. Secretary of state; duties.

The secretary of state shall investigate complaints concerning conduct of elections held pursuant to the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978] and issue the findings to the appropriate enforcement authority.

History: 1978 Comp., 3-8-6.1, enacted by Laws 1991, ch. 123, 2.



Section 3-8-7 - Municipal clerk; county clerk; election duties.

3-8-7. Municipal clerk; county clerk; election duties.

A. The municipal clerk shall:

(1) administer the municipal election;

(2) with the consent of the governing body, secure the necessary polling places;

(3) see that all necessary supplies and equipment are present at each polling place prior to the opening of the polls on the day of the election;

(4) certify voting machines;

(5) conduct an election school for precinct board members as required in Section 3-8-21 NMSA 1978;

(6) keep the office of the municipal clerk open on election day for the purpose of receiving ballot boxes, election returns and materials until all election returns and materials are received; and

(7) within fifteen days of the holding of any municipal election, forward to the county clerk a listing of all individuals voting in the municipal election.

B. Within fifteen days of the adoption of the election resolution, the municipal clerk shall request in writing from the county clerk the registered voter lists and signature rosters containing only the qualified electors eligible to vote in the municipal election. The county clerk shall provide to the municipal clerk a printed registered voter list and the voter registration information in compatible electronic format containing only the qualified electors eligible to vote in the municipal election twenty days prior to the election. At least seven days prior to every municipal election, the county clerk shall furnish to the municipal clerk the registered voter list and signature roster containing only the qualified electors eligible to vote in the municipal election. A municipal clerk shall not amend, add or delete any information to or from the registered voter list except as otherwise provided by law. The registered voter list shall constitute the registration list for the municipal election. The registered voter list does not have to be returned to the county clerk. The municipality shall bear the reasonable cost of preparation of the voter lists, signature rosters and voter registration in electronic format but in no case in an amount that exceeds the actual cost to the county.

History: 1953 Comp., 14-8-5, enacted by Laws 1965, ch. 300; 1969, ch. 246, 1; 1971, ch. 306, 4; 1975, ch. 255, 125; 1978 Comp., 3-8-5, recompiled as 1978 Comp., 3-8-7 by Laws 1985, ch. 208, 15; 1987, ch. 323, 5; 1991, ch. 123, 3; 1995, ch. 198, 16; 1997, ch. 266, 4; 1999, ch. 278, 2.



Section 3-8-8 - Time to register to vote.

3-8-8. Time to register to vote.

Voter registration, for purposes of all municipal elections, shall occur during the times allowed pursuant to Section 1-4-8 NMSA 1978.

History: 1978 Comp., 3-8-8, enacted by Laws 1985, ch. 208, 16.



Section 3-8-9 - Election scheduling; conflicts; notice.

3-8-9. Election scheduling; conflicts; notice.

A. Except as otherwise provided by law, a municipal election may be held concurrently with, but shall not be held within forty-two days prior to or within thirty days after, any statewide special, general or primary election or any regular school district election. Whenever a municipal election would be or has been scheduled within the prohibited time, the governing body shall adopt an election resolution scheduling or rescheduling the election on a date as soon as is practicable outside the prohibited period and in compliance with the requirements of the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978] and any other statute specifically related to such election. If an election resolution has already been adopted, the new election resolution shall supersede the existing election resolution and the new election resolution shall be published as required by the Municipal Election Code.

B. Except as otherwise provided by law, one or more municipal special elections, including but not limited to bond elections, may be held in conjunction with a regular municipal election or one or more special municipal elections.

C. When concurrent elections are called for, publications, notices, selection of precinct boards, election schools, ordering election supplies, conduct of the election, canvassing, record keeping and all other election matters shall be conducted to comply with all election requirements for each such election as if it were held separately. However, any requirement may be satisfied by a combined action if such action would satisfy the requirements set by law for each individual election. Allowable combined actions include but are not limited to, combined:

(1) publications;

(2) notices;

(3) appointment of precinct boards;

(4) ordering of election supplies;

(5) conduct of election;

(6) canvassing; and

(7) record keeping.

History: 1978 Comp., 3-8-9, enacted by Laws 1985, ch. 208, 17; 1987, ch. 323, 6; 2003, ch. 154, 2.



Section 3-8-10 - Consolidation of precincts.

3-8-10. Consolidation of precincts.

A. Any precinct may be combined with one or more adjacent and contiguous precincts by the governing body when the municipal clerk determines that consolidation is in the best interest of those precincts and will not compromise the orderly and efficient conduct of the election.

B. Precincts may be consolidated in any regular or special municipal election, including bond elections, except when prohibited by law.

History: 1978 Comp., 3-8-10, enacted by Laws 1985, ch. 208, 18; 1997, ch. 266, 5.



Section 3-8-11 - Polling places.

3-8-11. Polling places.

A. The governing body shall designate within the municipal boundaries a polling place, in each precinct or consolidated precinct, that is the most convenient and suitable public building or public school building in the precinct that can be obtained and that provides suitable access for handicapped persons as required by law.

B. If no public building or public school building is available, the governing body shall provide some other suitable place, which shall be the most convenient and appropriate place obtainable within the municipal boundaries and in the precinct, considering the purpose for which it is to be used.

C. If no public building or public school building is available in the precinct and if there is no other suitable place obtainable in the precinct, the governing body may designate as a polling place for the precinct the most convenient and suitable building or public school building nearest to that precinct that can be obtained; provided, no polling place shall be designated outside the boundaries of the municipality and of the precinct as provided in this subsection until such designated polling place is approved by written order of the district court of the county in which the precinct is located.

D. Upon application of the governing body or municipal clerk, the governing board of any school district shall permit the use of any school buildings or a part thereof for the conduct of any municipal election.

E. If only one candidate files a declaration of candidacy for each position to be filled at an election and no declared write-in candidate files for a position and there are no questions or bond issues on the ballot, the municipal clerk may designate a single polling place for the election.

History: 1978 Comp., 3-8-11, enacted by Laws 1985, ch. 208, 19; 2009, ch. 278, 2.



Section 3-8-12 - Election resolutions; notices; correction of errors and omissions.

3-8-12. Election resolutions; notices; correction of errors and omissions.

The election resolution, publication of the election resolution, or any notice regarding municipal election matters may be amended by the municipal clerk to correct any ministerial errors or omissions. The corrected resolution or notice shall be published, in the manner that the original is required to be published as required by law. However, if publication as required by law cannot be made, then such notice shall be given as is practicable under the circumstances in order to best reach those people to whom notice was intended under the law.

History: 1978 Comp., 3-8-12, enacted by Laws 1985, ch. 208, 20.



Section 3-8-13 - Voting machines; paper ballots.

3-8-13. Voting machines; paper ballots.

Voting machines shall be used in all municipal elections, except paper ballots may be used in lieu of voting machines for the recording of votes cast in a municipal special or regular election in municipalities of less than one thousand five hundred population. A decision to use paper ballots shall be made by the governing body at the time the election resolution is adopted. Nothing in this section shall prevent the use of absentee ballots as allowed by law.

History: 1978 Comp., 3-8-13, enacted by Laws 1985, ch. 208, 21; 2009, ch. 278, 3.



Section 3-8-14 - Voting machines; ordering; preparation; certification; delivery.

3-8-14. Voting machines; ordering; preparation; certification; delivery.

A. If voting machines are to be used, the municipal clerk shall order the machines from the county clerk within fifteen days of the adoption of the election resolution, and the county clerk shall supply such voting machines pursuant to Section 1-9-6 NMSA 1978. The county shall provide voting machine technicians, voting machine programming and voting machine transportation. The municipality shall pay the reasonable fee charged by the county for such services and the use of the voting machines, but in no case in an amount that exceeds the actual cost to the county pursuant to Section 1-9-12 NMSA 1978.

B. If voting machines are to be used, the municipal clerk shall order at least one voting machine for every polling place; provided that the municipal clerk shall order a sufficient number of voting machines to ensure that the eligible voters in that polling place shall be able to vote in a timely manner.

C. Programming of electronic machines shall be performed under the supervision of the municipal clerk and the county clerk. The machines shall be programmed so that votes will be counted in accordance with specifications for electronic voting machines adopted by the secretary of state.

D. Immediately upon receipt of the notice of date, time and place of inspection and certification, the municipal clerk shall post such notice in the office of the municipal clerk and attempt to contact the candidates using the information listed on the declaration of candidacy to give each candidate notice of the date, time and place of inspection and certification.

E. Inspection and certification shall occur not later than seven days prior to the election and shall be open to the public. If voting machines are to be used for absentee voting, inspection and certification shall occur not later than seven days prior to the beginning of absentee voting and shall be open to the public.

F. At the date, time and place for inspection and certification, in the presence of the county clerk and those municipal candidates present, if any, the municipal clerk shall:

(1) ensure that the correct ballot sheet has been installed on each voting machine, if ballot sheets are to be installed;

(2) test each counter for accuracy by casting votes upon it until it correctly registers each vote cast;

(3) test each voting machine to ensure that it has been correctly programmed; and

(4) inform the county clerk when each machine is satisfactory and ready to be certified.

G. If the municipal clerk informs the county clerk that a machine is satisfactory and ready to be certified:

(1) the county clerk shall reset each counter at zero;

(2) the voting machine shall be immediately sealed with a numbered seal so as to prevent operation of the machine or its registering counters without breaking the seal;

(3) the municipal clerk shall prepare a certificate in triplicate for each machine that shall:

(a) show the serial number of the voting machine;

(b) state that the voting machine has all of its resettable registering counters set at zero;

(c) state that the voting machine has been tested by voting on each registered counter to prove the counter is in perfect condition;

(d) state that the correct ballot sheet has been installed on the voting machine, if ballot sheets are to be installed;

(e) show the number of the seal that has sealed the machine; and

(f) show the number registered on the protective counter;

(4) a copy of the certificate shall be delivered to the county clerk, the original certificate shall be filed in the office of the municipal clerk and one copy shall be posted on the voting machine; and

(5) if the voting machine requires keys, the keys to the voting machine shall be enclosed in a sealed envelope on which shall be written:

(a) the number of the precinct and polling place to which the machine is assigned;

(b) the serial number of the voting machine;

(c) the number of the seal that has sealed the voting machine;

(d) the number registered on the protective counter; and

(e) the signatures of the county clerk, the municipal clerk and all candidates present, if any, at the inspection and certification.

H. After certification of the voting machines, if the voting machines require keys, the county clerk shall keep the keys to the voting machines in the county clerk's custody and shall deliver the keys to the municipal clerk when the voting machines are delivered for election. The municipal clerk shall secure in the office of the municipal clerk all the envelopes containing the keys to the voting machines until delivered to the presiding judge of the election.

I. An objection to the use of a particular voting machine shall be filed in the district court within two days after the machine has been certified. Any objection so filed shall specify the number of the voting machine objected to and the reason for the objection. Each voting machine shall be conclusively presumed to be properly prepared for the election if it has been certified unless a timely objection has been filed.

J. Voting machines certified in accordance with this section shall be delivered to the assigned precinct polling place no earlier than five days prior to the election and no later than noon on the day prior to the election, provided that any voting machines to be used for absentee voting shall be delivered to the municipal clerk no earlier than five days prior to the beginning of absentee voting and no later than noon on the day prior to the beginning of absentee voting in person in the office of the municipal clerk.

K. The municipal clerk shall refuse to certify any voting machine that the municipal clerk determines is not programmed properly, is not working properly or will not fairly or accurately record votes. Only voting machines that have been certified by the municipal clerk shall be used in the election.

History: 1978 Comp., 3-8-14, enacted by Laws 1985, ch. 208, 22; 1987, ch. 323, 7; 1993, ch. 22, 1; 1997, ch. 266, 6; 2001, ch. 197, 1; 2003, ch. 244, 2; 2009, ch. 278, 4.



Section 3-8-16 - Paper ballots in lieu of voting machines; form; general requirements.

3-8-16. Paper ballots in lieu of voting machines; form; general requirements.

As used in this section, "paper ballots" means paper ballots used in lieu of voting machines. Paper ballots shall be in the form prescribed by the municipal clerk, which shall conform to the following rules:

A. paper ballots shall:

(1) be numbered consecutively beginning with number one. The number shall be printed with a perforated line appropriately placed so that the portion of the ballot bearing the number may be readily and easily detached from the ballot;

(2) be uniform in size;

(3) be printed on good quality paper;

(4) be printed in plain black type;

(5) have all words and phrases printed correctly and in their proper places; and

(6) have district and precinct, if applicable;

B. the following heading shall be printed on each paper ballot used in all municipal elections:

"OFFICIAL ELECTION BALLOT

Election held . . . . . . . . . . (insert date)";

C. if the election is a regular municipal election, the paper ballot shall be prepared consistent with the requirements of Section 3-8-29 NMSA 1978. In addition, next to each candidate's name shall appear an empty box to be used when voting for that candidate. Where space is allowed on a paper ballot for entering the name of a declared write-in candidate, that space shall be clearly designated by the use of the heading "Write-in Candidate". Below the heading shall appear one line, with a box to the right of the line, for each individual office holder to be elected. Below the last candidate's name shall appear any question presented, in the order designated by the governing body;

D. if the election is a special municipal election, questions presented shall be placed on the paper ballot in the order designated by the governing body;

E. next to each question presented on a paper ballot shall appear two empty boxes, one labeled "FOR" and the other labeled "AGAINST"; and

F. at the bottom of all paper ballots shall be printed: "OFFICIAL ELECTION BALLOT", followed by a facsimile signature of the municipal clerk.

History: 1978 Comp., 3-8-16, enacted by Laws 1985, ch. 208, 24; 1997, ch. 266, 7; 2009, ch. 278, 5.



Section 3-8-17 - Sample ballots.

3-8-17. Sample ballots.

A. At the same time official ballots are printed for voting with machines or paper ballots, the municipal clerk shall cause sample ballots to be printed, which shall:

(1) be printed in both English and Spanish;

(2) be printed in a total number equal to at least five percent of the number of qualified electors in each precinct or consolidated precinct;

(3) be the same in all respects as the official ballots, except that they shall be printed on colored paper and shall not contain the facsimile signature of the municipal clerk or any endorsement on the sample ballot or the back thereof;

(4) be marked in large black capital letters, "SAMPLE BALLOT"; and

(5) be made available in reasonable quantities to all interested persons for distribution to the voters.

B. Nothing in this section shall prevent any person from having printed at his expense sample ballots, of a different color than the official sample ballot, which comply with the provisions of this subsection, so long as no marks, notations, words or other material are added to, taken from or deface, change or hide the information on or the appearance of the sample ballot as authorized by the municipal clerk.

History: 1978 Comp., 3-8-17, enacted by Laws 1985, ch. 208, 25; 1993, ch. 22, 2; 2003, ch. 244, 3.



Section 3-8-18 - Election supplies.

3-8-18. Election supplies.

A. No later than 5:00 p.m. on the fifty-third day preceding the day of the election, the municipal clerk shall:

(1) order absentee ballots;

(2) order ballots and sample voting machine ballots; and

(3) order all other election supplies necessary for the conduct of the election.

B. Ballots and sample voting machine ballots shall be delivered to the municipal clerk not less than thirty-five days prior to the day of the election.

History: 1978 Comp., 3-8-18, enacted by Laws 1985, ch. 208, 26; 1987, ch. 323, 8; 1999, ch. 278, 4; 2003, ch. 244, 4; 2009, ch. 278, 6.



Section 3-8-19 - Precinct boards; appointments; compensation.

3-8-19. Precinct boards; appointments; compensation.

A. In order to qualify as a member of a precinct board, a person shall:

(1) be a resident qualified elector of the municipality and a resident of the precinct or consolidated precinct within the jurisdiction of the precinct board. However, if there is a shortage or absence of precinct board members in certain precincts or consolidated precincts, a person who is a resident qualified elector of the municipality and a nonresident of the precinct or consolidated precinct may be appointed;

(2) be able to read and write;

(3) have the necessary capacity to carry out the functions of the office with acceptable skill and dispatch; and

(4) execute the precinct board member's oath of office.

B. No person shall be qualified for appointment or service on a precinct board if that person is a:

(1) candidate for any municipal office;

(2) spouse, parent, child, brother or sister of any candidate to be voted for at the election;

(3) sheriff, deputy sheriff, marshal, deputy marshal or state or municipal policeman;

(4) spouse, parent, child, brother or sister of the municipal clerk or any deputy or assistant municipal clerk; or

(5) municipal clerk or deputy or assistant municipal clerk.

C. Not less than thirty-five days before the day of the municipal election, the governing body shall appoint a precinct board for each polling place. The precinct board shall consist of no fewer than three members. Each board shall have no fewer than three election judges and no fewer than two election clerks. Election judges may also be appointed as election clerks. Not less than two alternates shall be appointed who shall become either election judges or election clerks or both as the need arises. On the thirty-fifth day before the day of the election, the municipal clerk shall post and maintain in the clerk's office until the day of the election the names of the election judges, election clerks and alternates for each polling place. The posting of the names of the election judges, election clerks and alternates for each polling place may be proved by an affidavit signed by the municipal clerk. The municipal clerk shall, by mail, notify each person appointed, request a written acceptance and keep a record of all notifications and acceptances. The notice shall state the date by which the person must accept the appointment. If any person appointed to a precinct board, or as an alternate, fails to accept an appointment within seven days after the notice is sent, the position shall be deemed vacant and the position shall be filled as provided in this section.

D. The county clerk shall furnish upon request of the municipal clerk the names and addresses of qualified precinct board members for general elections, and such precinct board members may be appointed as precinct board members for municipal elections.

E. The municipal clerk shall appoint a qualified elector as a precinct board member to fill any vacancy that may occur between the day when the list of precinct board members is posted and the day of the election. If a vacancy occurs on the day of the election, the precinct board members present at the polling place may appoint by a majority vote a qualified elector to fill the vacancy. If the vacancy was filled after the date of the election school, that person need not attend an election school in order to validly serve on the precinct board.

F. Members of a precinct board shall be compensated for their services at the rate provided in Section 1-2-16 NMSA 1978 for the day of the election. The governing body may authorize payment to alternates who are required by the precinct board or municipal clerk to stand by on election day at the rate of not more than twenty dollars ($20.00) for the day of the election.

G. Compensation shall be paid within thirty days following the date of election.

History: 1953 Comp., 14-8-10, enacted by Laws 1971, ch. 306, 8; 1978 Comp., 3-8-11, recompiled as 1978 Comp., 3-8-19 by Laws 1985, ch. 208, 27; 1987, ch. 323, 9; 1997, ch. 266, 8; 1999, ch. 278, 5.



Section 3-8-20 - Precinct board; duties.

3-8-20. Precinct board; duties.

A. The precinct board shall:

(1) conduct the municipal election in the manner provided for the conduct of elections in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978]; and

(2) at the close of the polls, count the votes cast on each question, if any, and for each candidate, if any, and perform all duties as required by the Municipal Election Code.

B. A member of the precinct board shall not disclose the name of any candidate for whom any voter has voted.

C. No person shall serve on a precinct board unless that person has attended election training conducted by the municipal clerk in the previous four years.

History: 1953 Comp., 14-8-10.1, enacted by Laws 1971, ch. 306, 9; 1978 Comp., 3-8-12, recompiled as 1978 Comp., 3-8-20 by Laws 1985, ch. 208, 28; 2009, ch. 278, 7.



Section 3-8-21 - Municipal clerk; precinct board; election training.

3-8-21. Municipal clerk; precinct board; election training.

A. The municipal clerk shall conduct or cause to be conducted election training not less than five days prior to the election. All major details of the conduct of elections shall be covered at the training, with special emphasis given to recent changes in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978]. The training session shall be open to the public, with notice published not less than four days prior to the training.

B. Notice of the training shall be mailed to each precinct board member and alternate not less than seven days prior to the training.

C. Two or more municipalities may jointly conduct election training.

D. The governing body may authorize payment of mileage to precinct board members who attend election training.

History: 1978 Comp., 3-8-21, enacted by Laws 1985, ch. 208, 29; 1987, ch. 323, 10; 2009, ch. 278, 8.



Section 3-8-22 - Conduct of election; eligibility for assistance; oral assistance for language minority voters; aid or assistance to voter marking ballot; who may assist voter; type of assistance.

3-8-22. Conduct of election; eligibility for assistance; oral assistance for language minority voters; aid or assistance to voter marking ballot; who may assist voter; type of assistance.

A. A voter may request assistance in voting only if the voter is:

(1) visually impaired;

(2) a person with a physical disability;

(3) unable to read or write;

(4) a member of a language minority who is unable to read well enough to exercise the elective franchise; or

(5) not able to operate a voting machine or mark a ballot without assistance.

B. When a voter who is eligible for assistance requires assistance in marking a ballot or recording a vote on a voting machine, the voter shall announce this fact before receiving the ballot or before entering the voting machine.

C. The voter's request for assistance shall be noted next to the voter's name in the signature roster and shall be initialed by the presiding judge.

D. After noting the voter's request for assistance in the signature roster, the voter shall be allowed to receive assistance in marking a ballot or recording a vote on a voting machine. The name of the person providing assistance to a voter pursuant to this section shall be recorded on the signature roster.

E. A person who swears falsely in order to secure assistance with voting is guilty of perjury.

F. If a voter who has requested assistance in marking a ballot has a visual impairment or physical disability, is unable to read or write or is a member of a language minority who has requested assistance, the voter may be accompanied into the voting machine by a person of the voter's own choice; provided that the person shall not be the voter's employer, an agent of that employer, an officer or agent of the voter's union or a candidate whose name appears on the ballot in the election. A member of the precinct board may assist a voter, if requested to do so by that voter.

G. A person who accompanies the voter into the voting booth or voting machine may assist the voter in marking a ballot or recording a vote on the voting machine. A member of the precinct board who assists a voter shall not disclose the name of any candidate or questions for whom any voter voted.

H. Oral assistance shall be made available to assist language minority voters who cannot read sufficiently well to exercise the elective franchise. As used in this subsection, "language minority" means a person who is Native American or of Spanish heritage, and "inability to read well enough to exercise the elective franchise" means inability to read the languages in which the ballot is printed or the inability to understand instructions for operating the voting machine.

I. The position of election translator is created. The election translator shall be an additional member of the regular precinct board, unless oral assistance to language minorities can otherwise be rendered by a member of the regular precinct board. The election translator shall be appointed by the municipal clerk in the same manner as other precinct board members are appointed, except that the municipal clerk in appointing Native American election translators shall seek the advice of the pueblo or tribal officials residing in that municipality. The election translator shall take the oath required of precinct board members and shall meet the same qualifications as other precinct board members.

J. Each municipal clerk shall compile and maintain a list of standby election translators to serve in those precincts on election day when the appointed election translator is unavailable for such service.

History: 1978 Comp., 3-8-22, enacted by Laws 1985, ch. 208, 30; 2001, ch. 197, 2; 2007, ch. 46, 2; 2009, ch. 278, 9.



Section 3-8-23 - Messengers; compensation.

3-8-23. Messengers; compensation.

A. The municipal clerk may appoint messengers to deliver ballot boxes, signature rosters, keys, election supplies and other materials pertaining to the election.

B. Messengers shall be paid mileage as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] each way over the usually traveled route. The mileage shall be paid within thirty days following the date of election.

History: 1978 Comp., 3-8-23, enacted by Laws 1985, ch. 208, 31.



Section 3-8-24 - Uniform procedure.

3-8-24. Uniform procedure.

The provisions of 3-8-1 NMSA 1978 through 3-8-23 NMSA 1978 relate to overall election matters and pre-election day matters, and shall apply to all municipal elections except as otherwise specified.

History: 1978 Comp., 3-8-24, enacted by Laws 1985, ch. 208, 32.



Section 3-8-25 - Regular municipal elections; time of holding election.

3-8-25. Regular municipal elections; time of holding election.

Regular municipal elections for the purpose of electing municipal officers and considering any other question placed on the ballot by the governing body shall be held on the first Tuesday in March of each even-numbered year; provided, that any municipality which has adopted a charter shall elect its municipal officers at the time provided for in the charter.

History: 1953 Comp., 14-8-3, enacted by Laws 1965, ch. 300; 1978 Comp., 3-8-3, recompiled as 1978 Comp., 3-8-25 by Laws 1985, ch. 208, 33.



Section 3-8-26 - Regular municipal election; publication of resolution; choice of ballots or voting machines.

3-8-26. Regular municipal election; publication of resolution; choice of ballots or voting machines.

A. Not earlier than one hundred twelve days or later than eighty-four days prior to the date of a regular municipal election, the governing body shall adopt an election resolution calling for the regular municipal election. The election resolution shall be published in both English and Spanish and once within fifteen days of adoption and again not less than sixty days prior to the election or more than seventy-five days prior to the election, as provided in Subsection J of Section 3-1-2 NMSA 1978. In addition, the election resolution shall be posted in the office of the municipal clerk within twenty-four hours from the date of adoption until the date of the election. For information purposes and coordination, one copy of the election resolution shall be mailed within fifteen days of adoption to the secretary of state and the county clerk of the county in which the municipality is located.

B. The election resolution shall state the date when the election will be held, the offices to be filled, the questions to be submitted to the voters, the date and time of the closing of the registration books by the county clerk as required by law, the date and time for filing the declaration of candidacy, the location of polling places, the date and time for absentee voting and the consolidation of precincts, if any, notwithstanding any conflicting provisions of Section 1-3-5 NMSA 1978. Any question to be submitted to the voters in addition to the election of municipal officers may be included in the election resolution, but such inclusion shall not substitute for any additional or separate resolution or publication thereof as required by law.

C. In those municipalities allowed by law to use paper ballots, the election resolution shall also state whether paper ballots or voting machines will be used in the election.

History: 1953 Comp., 14-8-4, enacted by Laws 1965, ch. 300; 1967, ch. 146, 3; 1971, ch. 306, 3; 1977, ch. 29, 1; 1978 Comp., 3-8-4, recompiled as 1978 Comp., 3-8-26 by Laws 1985, ch. 208, 34; 1997, ch. 266, 9; 2001, ch. 197, 3; 2003, ch. 244, 5.



Section 3-8-27 - Regular municipal election; declaration of candidacy; withdrawing name from ballot; penalty for false statement.

3-8-27. Regular municipal election; declaration of candidacy; withdrawing name from ballot; penalty for false statement.

A. Candidate filing day shall be between the hours of 8:00 a.m. and 5:00 p.m. on the fifty-sixth day preceding the day of election. On candidate filing day, a candidate for municipal office shall personally appear at the office of the municipal clerk to file all documents required by law in order to cause a person to be certified as a candidate. Alternatively, on candidate filing day, a person acting solely on the candidate's behalf, by virtue of a written affidavit of authorization signed by the candidate, notarized and presented to the municipal clerk by such person, shall file in the office of the municipal clerk all documents required by law in order to cause a person to be certified as a candidate.

B. On candidate filing day, each candidate shall cause to be filed in the office of the municipal clerk a declaration of candidacy; a certified copy of the candidate's current affidavit of voter registration that is on file with the county clerk and that has been certified by the office of the county clerk on a date not earlier than the adoption of the election resolution; and, in a home rule or charter municipality that requires a nominating petition to be submitted by a candidate for municipal office, a nominating petition that has the required number of signatures.

C. All candidates shall cause their affidavits of voter registration to show their address as a street address or rural route number and not as a post office box.

D. The municipal clerk shall provide a form for the declaration of candidacy and shall accept only those declarations of candidacy that contain:

(1) the identical name and the identical resident street address as shown on the affidavit of registration of the candidate submitted with the declaration of candidacy;

(2) the office and term to which the candidate seeks election and district designation, if appropriate;

(3) a statement that the candidate is eligible and legally qualified to hold the office for which the candidate is filing;

(4) a statement that the candidate has not been convicted of a felony or, if the candidate has been convicted of a felony, a statement that the candidate's elective franchise has been restored and that the candidate has been granted a pardon or a certificate by the governor restoring the candidate's full rights of citizenship;

(5) a statement that the candidate or the candidate's authorized representative shall contact the office of the municipal clerk during normal business hours on the fifty-fourth day before the election to ascertain whether the municipal clerk has certified the declaration of candidacy as valid;

(6) the contact information for how the candidate or the candidate's authorized representative can be reached for purposes of giving notice;

(7) a statement to the effect that the declaration of candidacy is an affidavit under oath and that any false statement knowingly made in the declaration of candidacy constitutes a fourth degree felony under the laws of New Mexico; and

(8) the notarized signature of the candidate on the declaration of candidacy.

E. The municipal clerk shall not accept a declaration of candidacy for more than one municipal elected office per candidate, so that each candidate declares for only one municipal elected office.

F. Once filed, the declaration of candidacy is a public record.

G. Not later than the fifty-fifth day preceding the day of the election, the municipal clerk shall determine whether the declaration of candidacy shall be certified. In order to be certified as a candidate, the documents submitted to the municipal clerk shall prove that the individual is a qualified elector as defined in Subsection K of Section 3-1-2 NMSA 1978 and, if appropriate, that the individual resides in and is registered to vote in the municipal election district from which the individual seeks election. In the event that an individual fails to submit to the municipal clerk on candidate filing day the documents listed in Subsection B of this section in the form and with the contents as required by this section, the municipal clerk shall not certify that individual as a candidate for municipal office.

H. The municipal clerk shall post in the clerk's office a list of the names of those individuals who have been certified as candidates. The municipal clerk shall also post in the clerk's office the names of those individuals who have not been certified as candidates, along with the reasons therefor. The posting shall occur no later than 9:00 a.m. on the fifty-fourth day preceding the election.

I. Not later than 5:00 p.m. on the forty-ninth day before the day of the election, a candidate for municipal office may file an affidavit on the form provided by the municipal clerk in the office of the municipal clerk stating that the candidate is no longer a candidate for municipal office. A municipal clerk shall not place on the ballot the name of any person who has filed an affidavit as provided in this subsection.

J. Not later than 10:00 a.m. on the forty-eighth day preceding the election, the municipal clerk shall confirm with the printer on contract with the municipality and the county clerk the names of the candidates and their position on the ballot.

K. Any person knowingly making a false statement in the declaration of candidacy is guilty of a fourth degree felony.

L. No person shall be elected to municipal office as a write-in candidate unless that person has been certified as a declared write-in candidate by the municipal clerk, as follows:

(1) write-in candidates filing day shall be on the forty-ninth day preceding the election between the hours of 8:00 a.m. and 5:00 p.m.;

(2) write-in candidates shall file a declaration of write-in candidacy with the same documents and satisfy the same requirements as established in this section for candidates;

(3) the municipal clerk shall, on the forty-eighth day preceding the election, certify those individuals who have satisfied the requirements of this section as declared write-in candidates;

(4) not later than 9:00 a.m. on the forty-seventh day preceding the election, the municipal clerk shall, in the office of the municipal clerk:

(a) post the names of those individuals who have been certified as declared write-in candidates; and

(b) post the names of those individuals who have not been certified as declared write-in candidates along with the reasons; and

(5) not later than 5:00 p.m. on the thirty-fifth day preceding the election, a declared write-in candidate may file an affidavit that the candidate is no longer a write-in candidate for municipal office. In the event that a declared write-in candidate files an affidavit of withdrawal, votes for that candidate shall not be counted and canvassed.

History: 1953 Comp., 14-8-8, enacted by Laws 1965, ch. 300; 1971, ch. 306, 6; 1978 Comp., 3-8-8, recompiled as 1978 Comp., 3-8-27 by Laws 1985, ch. 208, 35; 1987, ch. 323, 11; 1997, ch. 266, 10; 2001, ch. 197, 4; 2009, ch. 278, 10.



Section 3-8-28 - Regular municipal election; candidate for office.

3-8-28. Regular municipal election; candidate for office.

Any qualified elector who complies with Section 3-8-27 NMSA 1978 may be a candidate or write-in candidate for municipal office in the municipality in which he resides.

History: 1953 Comp., 14-8-6, enacted by Laws 1965, ch. 300; 1978 Comp., 3-8-6, recompiled as 1978 Comp., 3-8-28 by Laws 1985, ch. 208, 36; 1987, ch. 323, 12.



Section 3-8-29 - Regular municipal election; ballots.

3-8-29. Regular municipal election; ballots.

A. At 5:01 p.m. on the fifty-fourth day preceding the election, in the presence of the certified candidates or their authorized representatives who desire to be present, the municipal clerk shall administer an impartial and fair drawing by lot to determine the order in which the candidates for each office shall be listed on the ballot. If a candidate or an authorized representative fails to appear, then the municipal clerk shall draw a lot for the absent candidate.

B. The ballot shall first set forth candidates running for executive office (mayor), if any; then candidates running for legislative office (councilors, trustees, commissioners), if any; and finally candidates running for judicial office (municipal judge), if any. For each office to be filled, the ballot shall contain:

(1) the office to be filled and its term;

(2) the names of the candidates running for office exactly as shown on the candidate's declaration of candidacy and in the order determined by the drawing by lot;

(3) a space for a qualified elector to write in the name of one declared write-in candidate, if any, per position to be filled; and

(4) any necessary reference to districts, positions or other similar official designations for office.

C. The only reference to a candidate for office to be placed on a ballot is the candidate's name as it appears on the candidate's declaration of candidacy. No ticket designations or party affiliations shall be shown on the ballot. Municipal elections shall be nonpartisan.

D. If it appears to the municipal clerk that the name of two or more candidates for any office are the same or so similar as to tend to confuse the voter as to the candidates' identities, the occupation and address of each such candidate shall be printed immediately under the candidate's name on the ballot.

E. The municipal clerk shall place on the ballot any question in the order designated by the governing body.

History: 1978 Comp., 3-8-29, enacted by Laws 1985, ch. 208, 37; 1987, ch. 323, 13; 1999, ch. 278, 6.



Section 3-8-30 - Regular municipal election; publication of names of candidates and other election data.

3-8-30. Regular municipal election; publication of names of candidates and other election data.

The municipal clerk shall publish the names of the candidates for each office to be filled, the order their names will appear on the ballot, the location and address of the polling place for each precinct and the names of all precinct board members and alternates and the precincts to which they are appointed. If districted, the municipal clerk shall also publish the precincts or portion of precincts in each election district. Publication shall be once each week for two successive weeks with the first publication not more than twenty-eight days prior to the day of the election and the last publication not less than two days before the day of election. This material shall also be posted in the office of the municipal clerk from the day it is first published until the day of the election.

History: 1953 Comp., 14-8-9, enacted by Laws 1965, ch. 300; 1971, ch. 306, 7; 1978 Comp., 3-8-9, recompiled as 1978 Comp., 3-8-30 by Laws 1985, ch. 208, 38; 1987, ch. 323, 14.



Section 3-8-31 - Regular municipal election; challengers; watchers; observers.

3-8-31. Regular municipal election; challengers; watchers; observers.

A. Upon petition filed with the municipal clerk by an unopposed candidate or by both candidates for a municipal office, if only two candidates are running for the office, or by a majority of the candidates for a municipal office, if more than two candidates are running for the office, those candidates may:

(1) appoint one person as a challenger and one alternate for each polling place in the municipal election; and

(2) appoint one person as a watcher and one alternate for each polling place in the municipal election.

B. The petition appointing a challenger and watcher and alternates shall be filed not later than 5:00 p.m. on the fourth day preceding the election.

C. Upon receipt of the petition, the municipal clerk shall verify whether the challengers, watchers and alternates are properly qualified pursuant to Subsection D of this section. Not later than 3:00 p.m. on the day prior to the election, the municipal clerk shall prepare official identification badges for those challengers, watchers and alternates who are properly qualified. Such identification badges shall be signed by the municipal clerk and contain the name of the challenger, watcher or alternate and state that person's title and the polling place where such person serves. Challengers, watchers and alternates shall be responsible to obtain their identification badges from the office of the municipal clerk prior to the opening of the polls on election day.

D. A challenger, watcher or alternate shall function only at a polling place that serves the precinct within which such challenger, watcher or alternate resides. No sheriff, deputy sheriff, marshal, deputy marshal, municipal or state police officer, candidate or any person who is a spouse, parent, child, brother or sister of a candidate to be voted for at the election or any municipal clerk, deputy clerk or assistant shall serve as a challenger, watcher or alternate. No person shall serve as a challenger or watcher unless that person is a qualified elector of the municipality.

E. Upon presentation of their official identification badges to the precinct board, challengers, watchers and alternates shall be permitted to be present at the polling place from the time the precinct board convenes at the polling place until the completion of the counting and tallying of the ballots after the polls close.

F. Challengers, watchers and alternates shall wear their official identification badges at all times while they are present in the polling place. They shall not wear any other form of identification or any pins or other identification associated with any candidate, group of candidates or any question presented at the election.

G. Challengers, watchers and alternates shall not:

(1) be permitted to perform any duty of a precinct board member;

(2) handle the ballots, signature rosters, absentee voter lists or voting machines;

(3) take any part in the tallying or counting of the ballots; or

(4) interfere with the orderly conduct of the election.

H. If a challenger, watcher or alternate is wearing his official identification badge, it is a petty misdemeanor to:

(1) deny him the right to be present at the polling place;

(2) deny him the right to examine voting machines as authorized by law;

(3) deny a challenger or alternate challenger the right to challenge voters pursuant to Section 3-8-43 NMSA 1978 and inspect the signature rosters; or

(4) deny him the right to witness the counting and tallying of ballots.

I. A challenger or alternate challenger, for the purposes of interposing challenges pursuant to Section 3-8-43 NMSA 1978, shall be permitted to:

(1) inspect the voter registration list;

(2) inspect the signature rosters or absentee voter lists to determine whether entries are being made in accordance with law;

(3) examine each voting machine before the polls are opened to compare the number on the metal seal and the numbers on the counters with the numbers on the key envelope, to see that all ballot labels are in their proper places and to see that the voting machine is ready for voting at the opening of the polls;

(4) make written memoranda of any action or omission on the part of any member of the precinct board and preserve such memoranda for future use; and

(5) witness the counting and tallying of the ballots.

J. A watcher or alternate watcher shall be permitted to:

(1) observe the election to assure that it is conducted in accordance with law;

(2) examine any voting machine used at the polling place in the same manner that challengers may examine voting machines;

(3) make written memoranda of any action or omission on the part of any member of the precinct board and preserve such memoranda for future use; and

(4) witness the counting and tallying of ballots.

K. The governing body of a municipality may, at its discretion, appoint one qualified elector for each polling place to serve as an observer of the election. The governing body shall make such appointment not later than 3:00 p.m. on the day before the election and shall notify the municipal clerk of such appointment. The municipal clerk shall issue identification badges to all observers. An observer shall have no powers other than to observe the conduct of the election and observe the counting and tallying and report to the governing body.

History: 1953 Comp., 14-8-11, enacted by Laws 1971, ch. 306, 10; 1978 Comp., 3-8-13, recompiled as 1978 Comp., 3-8-31 by Laws 1985, ch. 208, 39; 1987, ch. 323, 15; 1999, ch. 278, 7.



Section 3-8-32 - Regular municipal election; plurality of votes cast required for election.

3-8-32. Regular municipal election; plurality of votes cast required for election.

A. The candidate who receives a plurality of the votes cast for a designated office and term and who is qualified to hold office shall be elected to the office for the term designated.

B. If more than one candidate is to be elected to an office and term or the candidates are not running for a designated term, the candidates, in the number to be elected, receiving the largest pluralities shall be elected.

C. No candidate shall take office if the candidate has not remained legally qualified to hold office from the time the candidate was certified by the municipal clerk as a candidate or declared write-in candidate through the time at which the candidate is to take office.

History: 1953 Comp., 14-8-13, enacted by Laws 1965, ch. 300; 1971, ch. 306, 13; 1978 Comp., 3-8-15, recompiled as 1978 Comp., 3-8-32 by Laws 1985, ch. 208, 40; 1987, ch. 323, 16.



Section 3-8-33 - Regular municipal election; certificates of election; qualification of official; taking office.

3-8-33. Regular municipal election; certificates of election; qualification of official; taking office.

A. After canvass and not later than 5:00 p.m. on the sixth day following the election, the municipal clerk shall prepare a certificate of election for each candidate elected and shall post, in the office of the municipal clerk, the election results and the date, time and place where the oath of office will be administered.

B. Each candidate elected shall personally appear before the municipal clerk after canvass and after the municipal clerk has prepared the certificate of election and not later than 7:00 p.m. on the sixth day following the election. When the candidate appears, the municipal clerk shall deliver the certificate of election to the candidate and the candidate shall sign a written statement acknowledging receipt of the certificate of election and acknowledging that the candidate is legally qualified to hold office. The municipal clerk shall file a copy of the certificate of election and the written receipt and qualification statement in the official minute book of the municipality. Not later than 7:00 p.m. on the sixth day following the election, the municipal clerk or any other person allowed by law to administer oaths shall administer the oath of office to each candidate who has provided the written receipt and qualification statement to the municipal clerk. Upon taking the oath of office, the candidate shall be deemed to have taken office.

C. If a candidate fails to appear as required in Subsection B of this section, then the candidate or the candidate's authorized personal representative shall file an affidavit with the municipal clerk, not later than 5:00 p.m. on the tenth day following the election, stating that the candidate was unable to personally appear before the municipal clerk as required by law and the reasons therefor. If such an affidavit is timely filed, the candidate shall appear before the municipal clerk not later than 5:00 p.m. on the thirtieth day after the election to receive the election certificate, file the receipt and qualification statement and take the oath of office.

D. If a candidate fails to comply with Subsection B of this section, then the municipal clerk shall administer an impartial drawing by lot to determine which person shall remain in office until the candidate takes office or the office is declared vacant.

E. If a candidate fails to comply with Subsection B and Subsection C of this section, then the governing body shall declare by resolution that the office is vacant.

F. After each elected candidate has taken the oath of office, the municipal clerk shall mail, within five days thereof, a copy of the certificate of election to the county clerk and the secretary of state for information purposes.

G. An elected official shall remain in office as provided in this section until the official's successor has taken office as provided in this section.

H. The newly elected officials of the governing body who have taken office, the elected officials of the governing body whose terms have not expired and the elected officials of the governing body whose successors have not taken office shall meet not earlier than the sixth day after the election or later than the twenty-first day after the election for an organizational meeting. Such a meeting may be a special meeting or a regular meeting of the governing body.

History: 1978 Comp., 3-8-33, enacted by Laws 1985, ch. 208, 41; 1987, ch. 323, 17; 1995, ch. 200, 2.



Section 3-8-34 - Uniform procedure.

3-8-34. Uniform procedure.

The provisions of Section 3-8-25 NMSA 1978 through 3-8-33 NMSA 1978 shall apply to all regular municipal elections.

History: 1978 Comp., 3-8-34, enacted by Laws 1985, ch. 208, 42.



Section 3-8-35 - Special election; giving notice.

3-8-35. Special election; giving notice.

A. When a special election is called or required by law, an election resolution shall be adopted by the governing body calling for the election, and the election resolution shall be published once each week for four consecutive weeks. The first publication of the election resolution shall be between fifty and sixty days before the day of the election. The election resolution shall be posted in the office of the municipal clerk within twenty-four hours from the date of adoption until the date of the election. For information purposes and coordination, one copy of the election resolution shall be mailed to the secretary of state and the county clerk of the county in which the municipality is located.

B. The election resolution shall state the purpose for calling the election, the date of the election, the date and time of the closing of the registration books by the county clerk as required by law, the questions to be submitted to the voters, the location of polling places, the consolidation of precincts, if any, and, regarding those municipalities authorized by law to use paper ballots in lieu of voting machines, if paper ballots or voting machines will be used in the election.

History: 1953 Comp., 14-8-2, enacted by Laws 1965, ch. 300; 1971, ch. 306, 2; 1978 Comp., 3-8-2, recompiled as 1978 Comp., 3-8-35 by Laws 1985, ch. 208, 43; 1999, ch. 278, 8.



Section 3-8-36 - Special elections; publication of election data.

3-8-36. Special elections; publication of election data.

The municipal clerk shall publish the location or address of the polling place for each precinct or consolidated precinct and the names of all precinct board members and alternates and the precincts to which they are appointed. Publication shall be once each week for two successive weeks. The first publication shall be not more than twenty-eight days before the day of election and the last publication shall be not less than two days prior to the election. This material shall also be posted in the office of the municipal clerk from the day it is first published until the day of the election.

History: 1978 Comp., 3-8-36, enacted by Laws 1985, ch. 208, 44; 1987, ch. 323, 18.



Section 3-8-37 - Uniform procedure.

3-8-37. Uniform procedure.

The provisions of 3-8-35 NMSA 1978 through 3-8-36 NMSA 1978 shall apply to all municipal special elections.

History: 1978 Comp., 3-8-37, enacted by Laws 1985, ch. 208, 45.



Section 3-8-37.1 - Early voting; use of absentee voting procedures.

3-8-37.1. Early voting; use of absentee voting procedures.

A. An early voter may vote in person on a voting machine beginning at 8:00 a.m. on the twentieth day before the election at the municipal clerk's office during regular hours and days of business until 5:00 p.m. on the Friday immediately before the date of the election.

B. Upon receipt of a properly completed application for an absentee ballot, the municipal clerk shall contact the county clerk to determine if the applicant is a qualified elector of the municipality.

C. If the application is accepted, the municipal clerk shall:

(1) mark the application accepted; and

(2) enter the required information in the absentee ballot register.

D. Upon acceptance of the application, the voter shall be allowed to vote.

E. The municipal clerk shall notify the county clerk, who shall make an appropriate designation on the signature roster next to the voter's name indicating that the voter has voted early.

History: Laws 2009, ch. 278, 31.



Section 3-8-38 - Conduct of election; swearing in; delivery of supplies; opening and closing of polls; precinct board attendance.

3-8-38. Conduct of election; swearing in; delivery of supplies; opening and closing of polls; precinct board attendance.

A. Not earlier than noon on the day before the election and not later than one hour prior to the opening of the polls, the municipal clerk shall swear in the presiding judge and cause the election supplies, voting machine keys, ballot box, ballot box keys and other election materials to be delivered to the presiding judge.

B. The presiding judge shall cause all materials delivered to him to be delivered to the polling place not later than 6:00 a.m. on election day.

C. The presiding judge shall swear in all precinct board members upon their arrival at the polling place.

D. Polls shall be opened at 7:00 a.m. on the date of the election and shall be closed at 7:00 p.m. on the same day.

E. Precinct board members shall present themselves at the polling place not later than 6:00 a.m. on the day of the election and shall remain at the polling place until all duties of the precinct board are properly completed.

History: 1978 Comp., 3-8-38, enacted by Laws 1985, ch. 208, 46; 1993, ch. 22, 3; 1999, ch. 278, 9.



Section 3-8-39 - Conduct of election; maintenance of order; peace officer; memoranda of actions or omissions.

3-8-39. Conduct of election; maintenance of order; peace officer; memoranda of actions or omissions.

A. The election judges shall maintain order within the polling place.

B. Crowding or disruption of the voting process shall not be permitted in the polling place.

C. Admittance of voters to the polling place shall be controlled and limited to prevent crowding or rushing the precinct board in the performance of its duties.

D. The election judges may call upon any state or local law enforcement officer to assist in the maintenance of order in the polling place. When so requested, the law enforcement officer shall render assistance.

E. The election judges may request any state or local law enforcement officer to assist in the conduct of the election by standing outside the polling place entrance and controlling the admission of voters to the polling place.

F. Any state or local law enforcement officer may enter a polling place upon request of a precinct board member for the purpose of observing the conduct of the election.

G. No state or local law enforcement officer shall interfere in any way with a member of the precinct board, a person voting or the conduct of the election, except to assist in maintaining order and orderly control of access, when requested by an election judge.

H. Any state or local law enforcement officer violating Subsection G of this section is guilty of a petty misdemeanor and in addition to any other penalty provided by law shall be subject to dismissal and is ineligible for reinstatement.

I. Any member of the precinct board may make written memoranda and preserve them for future reference. The memoranda may concern any action or omission on the part of any person charged with a duty under the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978].

History: 1978 Comp., 3-8-39, enacted by Laws 1985, ch. 208, 47; 1995, ch. 200, 3.



Section 3-8-40 - Conduct of election; persons not permitted to vote; certificate voting; fraudulent and double voting.

3-8-40. Conduct of election; persons not permitted to vote; certificate voting; fraudulent and double voting.

A. No person shall vote in a municipal special or regular election unless that person is a qualified elector and he has appeared to vote at the polling place in the precinct or consolidated precinct that encompasses his place of residence as shown on the signature roster.

B. Notwithstanding the provisions of Subsection A of this section, a person shall be permitted to vote even though that person's name cannot be found in the signature roster, provided:

(1) his residence is within the boundaries of the municipality and within the boundaries of the precinct and the district, if applicable, in which he offers to vote;

(2) his name is not listed as having been issued an absentee ballot;

(3) he presents a certificate bearing the seal and signature of the county clerk stating that his affidavit of registration is on file at the county clerk's office, that he has not been purged from the voter rolls and that he shall be permitted to vote in the precinct and election specified therein; provided that such authorization shall not be given orally by the county clerk; and

(4) he executes a statement swearing or affirming to the best of his knowledge that he is a qualified elector resident of the municipality, currently registered and eligible to vote in that precinct and has not cast a ballot or voted in the election.

C. Upon compliance with the requirements of Subsection B of this section, the election judge shall cause the election clerks to:

(1) write the person's name and address, as shown on the certificate, in the signature roster under the heading for name and address in the first blank space immediately below the last name and address appearing in the signature roster;

(2) insert the person's ballot number or voter number as shown on the public counter of the voting machine on the certificate and on his executed sworn statement;

(3) retain the completed certificate and the executed sworn statement, which shall be returned to the municipal clerk with the election returns; and

(4) comply with all relevant requirements of Section 3-8-41 NMSA 1978.

D. After canvass, the municipal clerk shall in writing notify the county clerk of the names of all individuals voting on certificates.

E. A person who knowingly executes a false statement required by Paragraph (4) of Subsection B of this section is guilty of perjury as provided in the Criminal Code [Chapter 30 NMSA 1978], and voting on the basis of such falsely executed statement constitutes fraudulent voting.

F. A person not entitled to vote who fraudulently votes or a person who votes or offers to vote more than once at any election is guilty of a fourth degree felony.

History: 1978 Comp., 3-8-40, enacted by Laws 1985, ch. 208, 48; 1987, ch. 323, 19; 1997, ch. 266, 11; 1999, ch. 278, 10; 2003, ch. 244, 6.



Section 3-8-41 - Conduct of election; voter's name, address, signature; entries by precinct board.

3-8-41. Conduct of election; voter's name, address, signature; entries by precinct board.

A. When a person goes to the polls to vote, the person shall announce the person's name and address in an audible tone of voice and locate the person's name and number in the registered voter list posted for such purpose. An election clerk shall locate the person's name and number in the signature roster. The person shall then sign the person's name in the signature roster or, if the person is unable to write, the election clerk shall sign the person's name in the signature roster, which shall be initialed by an election judge in the signature roster. Thereupon, a challenge may be interposed as provided in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978].

B. If no challenge is interposed, an election clerk shall issue a voting machine permit to the person, upon which shall be written the person's voter registration list number. The person shall present the voting machine permit to the precinct board member monitoring the machine or issuing ballots, and the person shall be allowed to vote. The precinct board member shall enter the public counter number onto the voting machine permit as shown on the voting machine after the person has voted. All voting machine permits shall be retained in consecutive order and made part of the election returns.

History: 1978 Comp., 3-8-41, enacted by Laws 1985, ch. 208, 49; 2009, ch. 278, 11.



Section 3-8-43 - Conduct of election; challenges; required challenges; entries; disposition.

3-8-43. Conduct of election; challenges; required challenges; entries; disposition.

A. A challenge may be interposed by a member of the precinct board or by a challenger for the following reasons, which shall be stated in an audible tone by the person making the challenge:

(1) the person offering to vote is not registered;

(2) the person offering to vote is listed among those persons in the precinct to whom an absentee ballot was issued;

(3) the person offering to vote is not a qualified elector;

(4) the person offering to vote is not listed on the signature roster or voter registration list;

(5) in the case of an absentee ballot, the official mailing envelope containing an absentee ballot has been opened prior to delivery of absentee ballots to the absent voter precinct board; or

(6) the person offering to vote is a qualified elector of the municipality but does not reside in the district where the person is offering to vote.

B. When a person has offered to vote and a challenge is interposed and the person's name appears in the signature roster or the person's name has been entered in the signature roster pursuant to Subsection C of Section 3-8-40 NMSA 1978, the election clerk shall write the word "challenged" above the person's signature in the signature roster and:

(1) if the challenge is unanimously affirmed by the election judges:

(a) the election clerk shall write the word "affirmed" above the person's signature next to the challenge notation in the signature roster;

(b) the person shall nevertheless be furnished a paper ballot, whether or not voting machines are being used at the polling place, and the election clerk shall write the number of the ballot so furnished next to the person's signature in the signature roster;

(c) the person shall be allowed to mark and prepare the ballot. The person shall return the paper ballot to an election judge who shall announce the person's name in an audible tone and in the person's presence place the challenged ballot in an envelope marked "rejected", which shall be sealed and the person's name shall be written on the envelope; and

(d) the envelope containing the rejected ballot shall then be deposited in the ballot box and shall not be counted; or

(2) if the challenge is not unanimously affirmed by the election judges:

(a) the election clerks shall write the words "not affirmed" above the person's signature next to the challenge notation in the signature roster; and

(b) the person shall be allowed to vote in the manner allowed by law as if the challenge had not been interposed.

C. A required challenge shall be interposed by the precinct board when a person attempts to offer to vote and demands to vote and the person's name does not appear on the signature roster and cannot be entered pursuant to Subsection B of Section 3-8-40 NMSA 1978. A required challenge shall be interposed by the precinct board as follows:

(1) the election judge shall cause the election clerks to enter the person's name and address under the heading "name and address" in the signature roster in the first blank space immediately below the last name and address that appears in the signature roster;

(2) the election clerk shall immediately write the words "required challenge" above the space provided for the person's signature in the signature roster;

(3) the person shall sign the person's name in the signature roster;

(4) the person shall nevertheless be furnished a paper ballot, whether or not voting machines are being used at the polling place, and the election clerk shall write the number of the ballot so furnished next to the person's signature in the signature roster; and

(5) the person shall be allowed to mark and prepare the ballot. The person shall return the paper ballot to an election judge who shall announce the person's name in an audible tone and in the person's presence place the required challenge ballot in an envelope marked "rejected--required challenge" that shall be sealed. The person's name shall be written on the envelope and the envelope containing the rejected ballot shall then be deposited in the ballot box and shall not be counted.

History: 1978 Comp., 3-8-43, enacted by Laws 1985, ch. 208, 51; 1987, ch. 323, 20; 1997, ch. 266, 12; 1999, ch. 278, 11; 2003, ch. 244, 7; 2009, ch. 278, 12.



Section 3-8-44 - Conduct of election; voting machines; instructions; inspection of voting machine face after vote; entry into machine.

3-8-44. Conduct of election; voting machines; instructions; inspection of voting machine face after vote; entry into machine.

A. Before each person votes, a member of the precinct board shall, at the request of the voter and so far as possible, instruct the person on how to operate the voting machine, illustrate its operation on the model and call attention to the posted sample ballot. If any person, before voting, asks for further information regarding the machine's operation, an election judge shall give the person the necessary information prior to the person's casting a vote.

B. The member of the precinct board attending the voting machine shall inspect the face of the machine after each person has voted to see that the ballot labels are in their proper places and have not been defaced.

C. After a person has announced the person's name and address, had voter registration confirmed, signed the signature roster and has had no challenge affirmed against casting a ballot, the person may vote. No more than one voter shall be permitted at the voting machine at one time unless the voter is being assisted.

History: 1978 Comp., 3-8-44, enacted by Laws 1985, ch. 208, 52; 1995, ch. 200, 4; 2009, ch. 278, 13.



Section 3-8-45 - Conduct of election; closing polls; arrival of voter after the polls close; election clerk certificate.

3-8-45. Conduct of election; closing polls; arrival of voter after the polls close; election clerk certificate.

A. When the polls are closed, the precinct board shall proclaim that fact aloud at the place of election. After the proclamation no person shall cast a vote. However, if at the hour of closing there are other persons inside the polling place and in line to offer themselves to vote, who are qualified to vote and have not been able to do so since appearing, the polls shall be kept open a sufficient time to enable them to vote. When the polls are proclaimed closed, an election judge shall determine the last person in the polling place and in line who may offer themselves to vote, announce that person's name in an audible tone, and no person arriving at the polling place thereafter may vote.

B. Immediately after the last vote is cast and the polls are closed, the precinct board shall complete and sign a certificate which shall state: "We certify the . . . . . . . . . . election complete with the voting of voting machine number . . . . . . . . by voter number . . . . . . . . on the signature roster."

History: 1978 Comp., 3-8-45, enacted by Laws 1985, ch. 208, 53.



Section 3-8-46 - Conduct of elections; closing polls; locking voting machines; opening voting machines; verification of votes; admittance of watchers and candidates; proclamation of results; completion of locking; duration of locking and sealing.

3-8-46. Conduct of elections; closing polls; locking voting machines; opening voting machines; verification of votes; admittance of watchers and candidates; proclamation of results; completion of locking; duration of locking and sealing.

A. When the last person has voted, the precinct board, in the presence of all persons lawfully permitted to be present, shall immediately lock and, if required by the county clerk, seal the voting machine against further voting. The precinct board shall release the machine-printed returns from the machine. The precinct board shall then sign a certificate stating that the machine was locked; giving the exact time; stating the number of voters shown on the public counters, which shall be the total number of votes cast on the machine in that precinct; stating the number on the seal; and stating the number registered on the protective counter.

B. The precinct board shall verify that the counter settings registered on the machine-printed returns are legible. The machine-printed returns shall show the number of votes cast for each candidate and the number of votes cast for and against any other question submitted, and the return shall be signed by each member of the precinct board and the challengers and watchers, if there be such.

C. If the machine-printed returns are not legible, or if the precinct officials are unable to obtain the returns from the voting machine, the precinct officials shall call the municipal clerk, who shall immediately contact the county clerk, who shall dispatch a voting machine technician to that polling place to help the precinct officials obtain the returns from the voting machine.

D. A write-in vote shall be cast by writing in the name of a declared write-in candidate on the ballot or, on voting machines, write-ins shall be written in the slot provided for each designated office. A write-in vote shall be counted and canvassed only if:

(1) the name written in is the name of a declared write-in candidate and shows two initials and last name; first name, middle initial or name and last name; first and last name; or the full name as it appears on the declaration of write-in candidacy of the declared write-in candidate and misspellings of the above combinations that can be reasonably determined by a majority of the members of the precinct board to identify the declared write-in candidate;

(2) the name is written in the proper slot on the voting machine or on the proper line for write-in votes provided on an absentee ballot or paper ballot used in lieu of voting machines;

(3) the name written in is not a vote for a person who is on the ballot for that office; and

(4) the name written in is not imprinted by rubber stamp or similar device or by the use of preprinted stickers or labels.

E. Only the members of the precinct board, candidates or their representatives, representatives of the news media, certified challengers, watchers and observers and the municipal clerk may be present while the votes are being counted and tallied. Only members of the precinct board shall handle ballots, machine-printed returns and signature rosters or take part in the counting and tallying.

F. The proclamation of the results of the votes cast shall be distinctly announced by an election judge who shall read the name of each candidate and the total number of votes cast for each candidate shown on the printed returns. An election judge shall also read the total number of votes cast for and against each question submitted. During the proclamation, ample opportunity shall be given to any person lawfully present to compare the result so proclaimed with the printed returns. The precinct board may make corrections then and there.

G. When the precinct board is satisfied that the election results have been correctly tallied, an election judge shall complete a separate election return certificate in triplicate on which is recorded the total number of votes cast in that polling place for each candidate and for and against each question. The certificate shall be signed by all the members of the precinct board. One copy shall be posted at the door of the polling place, one copy mailed to the district court in the envelope provided and the original returned to the municipal clerk in the envelope provided.

H. Before adjourning, the precinct board shall complete the locking procedures on the voting machine.

I. On the voting machine, the machine return sheet is the official vote tally for that machine and the separate election return certificate is the official vote tally for that precinct or consolidated precinct.

J. If in the district court's opinion a contest is likely to develop, the court may order a voting machine to remain locked and sealed for such time as it deems necessary.

K. The county clerk shall break the seal for purposes of lawful investigation when ordered to do so by a court of competent jurisdiction. When the investigation is completed, the voting machine shall again be sealed and across the envelope containing the keys shall be written the signature of the county clerk, unless other provisions for the use of the voting machine are ordered by the court.

History: 1978 Comp., 3-8-46, enacted by Laws 1985, ch. 208, 54; 1987, ch. 323, 21; 2001, ch. 197, 5; 2009, ch. 278, 14.



Section 3-8-47 - Conduct of elections; disposition of signature roster; machine-printed returns; ballot boxes; election return certificate; affidavits; other election materials.

3-8-47. Conduct of elections; disposition of signature roster; machine-printed returns; ballot boxes; election return certificate; affidavits; other election materials.

A. After all certificates have been executed, the precinct board shall place the voter checklist and one copy of the machine-printed returns in the stamped, addressed envelope provided for that purpose by the municipal clerk and immediately mail it to the district court.

B. The following election returns and materials shall not be placed in the ballot box and shall be returned by the precinct board to the municipal clerk in the envelope or other container provided by the municipal clerk for such purpose:

(1) all ballot box keys;

(2) the signature roster;

(3) one voter registration list;

(4) the election returns certificate, if separate from the signature roster;

(5) one copy of the machine-printed returns;

(6) a machine cartridge or memory card for any voting machine, if required by the county clerk;

(7) voting machine permits; and

(8) all unused election supplies.

C. All materials listed in Subsection B of this section, along with the locked ballot box containing any paper ballots cast in the election, including spoiled and challenged ballots, shall be returned by the precinct board to the municipal clerk within twenty-four hours after the polls close.

D. After receipt of ballot boxes and election returns and materials but not later than twenty-four hours after the polls close, the municipal clerk shall ascertain whether the locked ballot box and all the election returns and materials enumerated in Subsection B of this section have been returned to the municipal clerk as provided in Subsection C of this section. If the locked ballot box or all such election returns and materials are not timely returned by each precinct board, the municipal clerk shall immediately issue a summons requiring the delinquent precinct board to appear and produce the missing ballot box or election returns or materials within twenty-four hours. The summons shall be served by a sheriff or state police officer without cost to the municipality, and the members of the precinct board shall not be paid for their service on election day unless the delay was unavoidable. If delivery pursuant to the summons is not timely made, the vote in the precinct shall not be canvassed or made a part of the final election results except upon order of the district court after finding that the delay in the delivery of materials was due to forces beyond the control of the precinct board.

E. Once the ballot box is locked, it shall not be opened prior to canvassing by the municipal clerk.

History: 1978 Comp., 3-8-47, enacted by Laws 1985, ch. 208, 55; 1997, ch. 266, 13; 1999, ch. 278, 12; 2009, ch. 278, 15.



Section 3-8-48 - Conduct of elections; paper ballots; one to a voter; receipt or delivery; occupation of voting machines.

3-8-48. Conduct of elections; paper ballots; one to a voter; receipt or delivery; occupation of voting machines.

A. Only one paper ballot shall be given to each qualified elector entitled to vote. The ballots shall be delivered to qualified electors entitled to vote in consecutive order, beginning with the lowest numbered ballot.

B. No qualified elector entitled to vote shall receive a ballot from any person other than from an election judge at the polling place where the person is authorized to vote. No person other than an election judge shall deliver a ballot to any qualified elector entitled to vote.

C. Unless otherwise provided by law, when voting machines are used as voting booths to mark paper ballots, they shall not be occupied by more than one person at a time. A person shall not remain in or occupy such voting machine longer than is necessary to mark and prepare the paper ballot.

D. The ballot shall be completed and returned to the presiding judge who shall place it in a locked ballot box to be counted when the machine is repaired or replaced or at the time the polls close.

History: 1978 Comp., 3-8-48, enacted by Laws 1985, ch. 208, 56; 1997, ch. 266, 14; 2009, ch. 278, 16.



Section 3-8-49 - Conduct of election; paper ballots; marking; use of pen or other writing implement; identification marks.

3-8-49. Conduct of election; paper ballots; marking; use of pen or other writing implement; identification marks.

A. In order to vote for a candidate, the person voting shall mark a cross (X) or a check ( ) in the box next to the name of that candidate or write in the name of the person for whom the voter desires to vote in the space for write-in candidates and mark a cross (X) or a check ( ) in the box next to the line upon which the write-in vote is cast. Such write-in vote shall be cast in accordance with the provisions of Subsection D of Section 3-8-46 NMSA 1978. Notwithstanding the requirements of this subsection, if a different mark, other than a cross or check, is required for proper counting of the ballot, then the person voting shall make such mark on the ballot in the place so designated on the ballot utilizing the required writing implement pursuant to the instructions of the precinct board.

B. If a question is included on the paper ballot, the person voting shall mark the paper ballot by marking a cross (X) or a check ( ) in the box for or against the question submitted or otherwise marking the ballot in accordance with Subsection A of this section.

C. All crosses, checks or other proper marks on the ballot shall be made only with pen or other writing implement and in the manner required for the proper counting of the ballot. The cross used in marking ballots shall be two lines intersecting at any angle within the circle or box. The check shall be a "V"-shaped mark with it being permissible for either side of the "V" to be longer than the other side. Any mark discernible either as a cross or a check, whether or not any of the lines extends outside the circle or box, shall be counted as a valid marking of the ballot when crosses or checks are required.

D. A vote shall be counted if:

(1) the ballot is marked in accordance with the instructions for that ballot type;

(2) the preferred candidate's name or answer to a ballot question is circled;

(3) there is a cross or check within the voting response area for the preferred candidate or answer to the ballot question; or

(4) the presiding judge and election judges for the precinct unanimously agree that the voter's intent is clearly discernable.

E. A person voting shall not place any mark on the ballot by which it may be afterwards identified as one voted by that person.

History: 1978 Comp., 3-8-49, enacted by Laws 1985, ch. 208, 57; 2009, ch. 278, 17.



Section 3-8-50 - Conduct of election; paper ballots; procedure after marking; delivery of two or more ballots; person authorized to receive ballots; spoiled or defaced ballots.

3-8-50. Conduct of election; paper ballots; procedure after marking; delivery of two or more ballots; person authorized to receive ballots; spoiled or defaced ballots.

A. After marking and preparing the paper ballot, the person voting:

(1) shall not show it to any person in such a way as to reveal its contents; and

(2) shall deliver it to an election judge who shall then remove any visible number on the ballot, hand the detached number to the person voting and deposit the paper ballot in the ballot box in the presence of the person voting.

B. Only an election judge shall receive a ballot from a person voting. No person shall examine or solicit a person to reveal or show the contents of the person's paper ballot.

C. The election judge shall not deposit in the ballot box any paper ballot from which the slip containing the number of the paper ballot has not been removed by the election judge and handed to the person voting.

D. A person who accidentally spoils or erroneously prepares the ballot may return the spoiled or erroneously prepared ballot to the election judge and receive a new ballot.

E. The election judge in delivering the new ballot shall announce the name of the person voting in an audible tone and the number of the new ballot.

F. Upon the announcement of the election judge, the election clerks shall cross out the number of the spoiled or erroneously prepared ballot in the signature roster with a single line and shall insert in lieu thereof the number of the new ballot.

G. The election judge shall mark the spoiled or erroneously prepared ballot with the word "SPOILED" and shall place it in a separate envelope marked "SPOILED BALLOTS", which shall be returned to the municipal clerk.

H. Any person who knowingly hands to the election judge two or more ballots folded together is guilty of a fourth degree felony.

History: 1978 Comp., 3-8-50, enacted by Laws 1985, ch. 208, 58; 2009, ch. 278, 18.



Section 3-8-51 - Conduct of election; paper ballots; unused ballots; destruction of unused ballots; counting and tallying.

3-8-51. Conduct of election; paper ballots; unused ballots; destruction of unused ballots; counting and tallying.

A. Immediately upon closing of the polls, the election judge shall prepare a certificate of destruction, which shall state the number of the last ballot that was used for voting, the numbers of the ballots that were destroyed and the fact that all unused ballots were destroyed.

B. Immediately after preparation of the certificate of destruction and before any ballot box is unlocked, the precinct board shall destroy all unused ballots in the presence of the candidates, if present, the municipal clerk, if present, certified challengers and watchers, if any, and representatives of the news media, if any.

C. On the day of the election, immediately upon the arrival of the hour when the polls are required by law to be closed, the municipal clerk shall publicly, in the clerk's office, proceed to destroy every unused ballot that remains in the clerk's control and make and file an affidavit in writing as to the number of ballots so destroyed.

D. The precinct board shall count and tally the ballots and certify the results of the election on the form provided on the cover of the signature roster by writing opposite the name of each candidate in words and figures the total number of votes cast for the candidate and shall set forth in the spaces provided therefor in words and figures the total number of votes cast for or against each question submitted. Ballots not marked as required by the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978] shall not be counted.

E. Only the members of the precinct board, candidates, municipal clerk, representatives of the news media and certified challengers and watchers may be present while the votes are being counted and tallied. Only members of the precinct board shall handle ballots and signature rosters or take part in the counting and tallying.

F. The proclamation of the results of the votes cast shall be distinctly announced by the election judge who shall read the name of each candidate and the total vote cast for each candidate. The election judge shall also read the total vote cast for and against each question submitted. The election judge shall thereupon complete an election return certificate on which is recorded the total number of votes cast for each candidate and for and against each question. The certificate shall be signed by all the members of the precinct board.

History: 1978 Comp., 3-8-51, enacted by Laws 1985, ch. 208, 59; 1999, ch. 278, 13; 2009, ch. 278, 19.



Section 3-8-52 - Conduct of election; paper ballots; signature rosters; disposition.

3-8-52. Conduct of election; paper ballots; signature rosters; disposition.

A. After the counting and tallying of ballots is completed and after all certificates have been executed, the precinct board shall place the voter checklist and one copy of all certificates and tally sheets in the stamped, addressed envelope provided for that purpose by the municipal clerk and immediately mail it to the district court.

B. The signature roster, all certificates, tally sheets and all ballot box keys shall be returned to the municipal clerk. The signature roster, certificates, tally sheets and ballot box key shall not be placed in the ballot box.

C. After paper ballots used in lieu of voting machines are counted and tallied, the precinct board shall place the following in the ballot box:

(1) the bundles of counted paper ballots used in lieu of voting machines;

(2) the envelopes containing spoiled ballots; and

(3) the envelopes containing rejected ballots.

D. After the required items have been placed in the ballot box, the ballot box shall be closed and locked.

E. The locked ballot box containing those materials required by law, the election returns and all other election materials shall be delivered to the municipal clerk by the precinct board within twenty-four hours after the polls are closed. If such delivery is not timely made, then the vote in the precinct shall not be canvassed or made a part of the final election results except upon order of the district court after finding that the delay in the delivery of materials was due to forces beyond the control of the precinct board.

F. Once the ballot box is locked, it shall not be opened prior to canvassing.

History: 1978 Comp., 3-8-52, enacted by Laws 1985, ch. 208, 60; 1987, ch. 323, 22; 2009, ch. 278, 20.



Section 3-8-53 - Post-election duties; canvass of returns; majority vote for questions.

3-8-53. Post-election duties; canvass of returns; majority vote for questions.

A. After the polls are closed and after the return of the ballot box, election returns and other materials by a precinct board and not later than noon on the third day after the election, the municipal clerk shall call to his assistance to open the returns:

(1) a magistrate within the county, so long as the magistrate is not a candidate for an office of the municipality;

(2) the members of the governing body of the municipality who are not candidates for municipal office; provided that if the members of the governing body who are not candidates for municipal office constitute a quorum, a special meeting shall be called; or

(3) a district court judge from the judicial district in which the municipality is located.

B. The municipal clerk and the persons called to open the returns are the municipal canvassing board, and the municipal clerk shall be the presiding officer of the municipal canvassing board.

C. In the presence of the other members of the municipal canvassing board, the municipal clerk shall publicly:

(1) canvass the returns in the manner set forth in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978];

(2) prepare and execute a certificate of canvass certifying the results of the election. Such certificate shall contain the total number of voters who voted at the election, the total number of votes cast for each candidate, each declared write-in candidate and for and against each question, which candidates were elected to office and whether each question passed or failed;

(3) sign the certificate of canvass with the municipal canvassing board signing the certificate of canvass as witnesses; and

(4) immediately file the certificate of canvass in the official minute book of the municipality.

D. The matters to be performed pursuant to Subsection C of this section shall be completed not later than 5:00 p.m. on the third day following the election, and such matters shall be performed solely at the office of the municipal clerk.

E. All questions submitted to the voters shall be decided by a majority of the voters voting on the question except as otherwise provided by law.

History: 1953 Comp., 14-8-14, enacted by Laws 1965, ch. 300; 1971, ch. 306, 14; 1978 Comp., 3-8-16, recompiled as 1978 Comp., 3-8-53 by Laws 1985, ch. 208, 61; 1987, ch. 323, 23; 1999, ch. 278, 14; 2001, ch. 197, 6.



Section 3-8-54 - Post-election duties; canvass method.

3-8-54. Post-election duties; canvass method.

The municipal clerk in the presence of the other members of the municipal canvassing board shall canvass the election returns by carefully examining such returns of each precinct to ascertain if they contain the properly executed certificates required by the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978] and to ascertain whether any discrepancy, omission or error appears on the face of the election returns.

History: 1978 Comp., 3-8-54, enacted by Laws 1985, ch. 208, 62.



Section 3-8-55 - Post-election duties; canvass; defective returns; correction.

3-8-55. Post-election duties; canvass; defective returns; correction.

A. The municipal clerk shall immediately order the precinct board to appear and make the necessary corrections or supply omissions or any missing election returns if it appears:

(1) on the face of the election returns that any certificate has not been properly executed;

(2) that there is a discrepancy within the election returns;

(3) that there is a discrepancy between the number of votes set forth in the certificate for all candidates and the number of electors voting as shown by the election returns;

(4) that there is any omission, informality, ambiguity, error or uncertainty on the face of the returns; or

(5) that there are missing election returns.

B. If any members of the precinct board fail to appear as required, the municipal clerk shall immediately issue a summons commanding them to appear. The summons shall be served by a sheriff or state police officer as in the manner of civil cases, and for each service a sheriff or state police officer shall be allowed the same mileage as is paid in civil cases.

C. After issuing the necessary notifications or summonses, the canvass of all correct election returns shall proceed.

History: 1978 Comp., 3-8-55, enacted by Laws 1985, ch. 208, 63; 1997, ch. 266, 15; 1999, ch. 278, 15.



Section 3-8-56 - Post-election duties; canvass; when recheck is required.

3-8-56. Post-election duties; canvass; when recheck is required.

A. If it appears that the defective returns cannot be corrected without a recheck of the voting machine, the municipal clerk shall immediately cause written notice to be hand-delivered to the district court.

B. The district court shall fix a time and place which shall be not more than one week after receipt of notice from the municipal clerk for a recheck of the machines from that precinct.

C. The municipal clerk shall immediately notify all candidates for municipal office, if any, of the time and place of the recheck.

D. At the time and place set by the district court the recheck shall be conducted as provided in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978].

E. After the recheck, the election returns shall be corrected in duplicate to conform to the facts.

F. After being properly corrected, the election returns shall be retained by the municipal clerk and the municipal clerk shall execute an amended certificate of canvass.

History: 1978 Comp., 3-8-56, enacted by Laws 1985, ch. 208, 64.



Section 3-8-57 - Post-election duties; canvass; search for missing returns.

3-8-57. Post-election duties; canvass; search for missing returns.

The municipal clerk may open the ballot box during canvass for the purpose of obtaining ballots cast in the election to be counted and tallied, to search for missing election returns and to remove all unused election supplies from the ballot box. The ballot box shall be opened by the municipal clerk only in the presence of the canvassing board.

History: 1978 Comp., 3-8-57, enacted by Laws 1985, ch. 208, 65; 1999, ch. 278, 16.



Section 3-8-58 - Post-election duties; canvass; voting machine recheck.

3-8-58. Post-election duties; canvass; voting machine recheck.

A. Prior to completion of the official canvass of an election, the municipal clerk, upon written request of any candidate in the election, if any, or upon receipt of a written petition of five percent of the people who voted in the election, shall, in the presence of the district judge, conduct a recheck and comparison of the results shown on the official returns being canvassed with the results of each voting machine used in the election.

B. For the purpose of making the recheck and comparison, the municipal clerk may request the county clerk to:

(1) unlock the voting machine;

(2) check the figures shown by the counter on the voting machine;

(3) insert the cartridge or memory card into the voting machine; and

(4) rerun the printed returns from the voting machine.

C. At the conclusion of the recheck and comparison, the voting machine shall again be secured.

D. The necessary corrections, if any, shall be made on the returns and the results of the election, as shown by the recheck and comparison, shall be declared.

History: 1978 Comp., 3-8-58, enacted by Laws 1985, ch. 208, 66; 2001, ch. 197, 7; 2009, ch. 278, 21.



Section 3-8-59 - Post-election duties; voting machine recheck cost.

3-8-59. Post-election duties; voting machine recheck cost.

A. Before any recheck and comparison of returns and voting machines is made pursuant to the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978], the candidate making the request or the petitioners shall deposit a sum of money or a surety bond made in favor of the municipality to defray the cost of the recheck. The deposit or the surety bond shall be in the amount of ten dollars ($10.00) for each machine to be rechecked.

B. If the recheck alters the winner of the election, the deposit or surety bond shall be returned and the cost of the recheck shall be paid to the county by the municipality. If the recheck does not alter the winner of the election, the deposit or surety bond shall be forfeited and the money from the deposit or bond shall be remitted to the county.

History: 1978 Comp., 3-8-59, enacted by Laws 1985, ch. 208, 67.



Section 3-8-60 - Post-election duties; tie vote.

3-8-60. Post-election duties; tie vote.

In the event of a tie vote between any candidates in the election for the same office, the determination as to which of the candidates shall be declared to have been elected shall be decided by drawing by impartial lot. The method of determining by lot shall be mutually agreed upon by the candidates who are tied. The municipal clerk shall issue a certificate of election to the candidate chosen by lot.

History: 1978 Comp., 3-8-60, enacted by Laws 1985, ch. 208, 68.



Section 3-8-61 - Post-election duties; nature of documents; expense of corrections; proceedings for contempt; responsibility for voting machines.

3-8-61. Post-election duties; nature of documents; expense of corrections; proceedings for contempt; responsibility for voting machines.

A. Municipal election returns are public records, subject to inspection during customary office hours by candidates and by members of the public, and may be copied upon request of a candidate or member of the public at a reasonable charge.

B. The expense of any proceeding to complete or correct any election returns or certificates shall be paid from the municipal general fund upon voucher signed by the municipal clerk.

C. Failure of any person to obey any summons required to be issued by or issued pursuant to the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978], is contempt and is punishable as provided by law.

D. The municipal clerk shall have custody of all voting machines at all polling places. Within three days after the election, the county clerk shall take physical custody of and secure such machines for thirty days after certificates of election are issued to candidates, or thirty days after canvass is completed, in an election with no candidates for municipal office. The county clerk shall take the proper action to see that the voting machines in custody remain unopened, untampered with, and undamaged during the thirty day period.

History: 1978 Comp., 3-8-61, enacted by Laws 1985, ch. 208, 69.



Section 3-8-62 - Contest of elections; destruction of ballots.

3-8-62. Contest of elections; destruction of ballots.

A. The district court shall entertain contests for any municipal office or on any question placed on the ballot and the procedure shall be as provided in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978].

B. The ballots only shall be destroyed:

(1) thirty days after the issuance of the certificate of election, or thirty days after completion of canvassing for elections in which there are no candidates for municipal office, for those precincts in which the municipal clerk has received no notice of contest or judicial inquiry; or

(2) upon order of the district court having jurisdiction for those precincts where a contest, recount or judicial inquiry is sought.

History: 1953 Comp., 14-8-16, enacted by Laws 1965, ch. 300; 1971, ch. 306, 15; 1978 Comp., 3-8-18, recompiled as 1978 Comp., 3-8-62 by Laws 1985, ch. 208, 70.



Section 3-8-63 - Contest of elections; who may contest; status of person holding certificate; filing of complaint.

3-8-63. Contest of elections; who may contest; status of person holding certificate; filing of complaint.

A. Any unsuccessful candidate for election to any municipal office may contest the election of the candidate to whom a certificate of election has been issued. Twenty percent of those people who voted at the municipal election may contest the election on a question.

B. In case of a contest of an election, the person holding the certificate of election shall take possession and discharge the duties of the office until the contest is decided. If a contest of a question occurs, the question shall be considered passed or defeated according to the official certificate of canvass of the election filed by the municipal clerk in the official records of the municipality until the contest is decided.

C. Any action to contest an election shall be commenced by the filing of a verified complaint of contest in the district court. Such complaint shall be filed no later than thirty days from issuance of the certificate of election to the successful candidate or thirty days after completion of canvassing for elections in which there are no candidates for municipal office. A copy of the petition shall be served on the municipal clerk, and the municipality shall be afforded an opportunity to intervene in the contest. The one instituting the action shall be known as the contestant and the one against whom the action is instituted shall be known as the contestee. The rules of civil procedure shall apply to all actions commenced under the provisions of this section.

History: 1978 Comp., 3-8-63, enacted by Laws 1985, ch. 208, 71; 1999, ch. 278, 17.



Section 3-8-64 - Contest of elections; judgment; effect; costs; disqualification of trial judge; appeal.

3-8-64. Contest of elections; judgment; effect; costs; disqualification of trial judge; appeal.

A. Judgment shall be rendered in favor of the person legally qualified to take office for whom a plurality of the legal votes shall be proven to have been cast in accordance with 3-8-32 NMSA 1978, and shall be to the effect that the person is entitled to the office in controversy with all the privileges, powers and emoluments belonging thereto and for his costs. If the contestant prevails, then that person shall have judgment placing the contestant in possession of the contested office and for the emoluments thereof from the beginning of the term for which the contestant was elected and for costs.

B. When a contest involves a question, judgment shall be rendered to cause the question to be passed or defeated based upon whether a majority of the legal votes favored passage or defeat of the question. Successful contestants shall recover costs.

C. Any election contest shall be an action or proceeding within the meaning of Section 38-3-9 NMSA 1978. Any affidavit of disqualification shall be filed on or before the date when the answer is required to be filed to the notice of contest.

D. An appeal shall lie from any judgment or decree entered in the contest proceeding within the time and in the manner provided by law for civil appeals from the district court.

History: 1978 Comp., 3-8-64, enacted by Laws 1985, ch. 208, 72.



Section 3-8-65 - Contest of elections; preservation of ballots; ballots defined; application for order; deposit.

3-8-65. Contest of elections; preservation of ballots; ballots defined; application for order; deposit.

A. Either the contestant or contestee, within the time provided by the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978] for the preservation of ballots, shall give notice by certified mail to the municipal clerk that a contest is pending in a designated court, and it is the duty of the municipal clerk to preserve the ballots of all precincts named in the notice of contest and to notify the county clerk to impound the ballot sheets and voting machines used in all of the precincts named in the notice of contest until the contest has been finally determined.

B. "Ballots", as used in Subsection A of this section, includes signature rosters, registered voter lists, machine-printed returns, voting machine permits, paper ballots, absentee ballots, absentee ballot outer envelopes, statements of canvass, absentee ballot applications, absentee ballot registers and absentee voter lists.

C. Any contestant or contestee may petition the district court for an order impounding ballots in one or more precincts or consolidated precincts. The petition shall state what specific items of ballots are requested to be impounded. Upon receipt of the petition, along with a cash deposit of twenty-five dollars ($25.00) per precinct or consolidated precinct, the court may issue an order of impoundment.

History: 1978 Comp., 3-8-65, enacted by Laws 1985, ch. 208, 73; 1995, ch. 200, 5; 1999, ch. 278, 18; 2003, ch. 244, 8; 2009, ch. 278, 22.



Section 3-8-66 - Contest of elections; order of impoundment; subsequent orders; access; termination of order; disposition of deposit.

3-8-66. Contest of elections; order of impoundment; subsequent orders; access; termination of order; disposition of deposit.

A. The court order of impoundment shall specify the items of ballots to be impounded and may direct the state police to:

(1) take immediate physical custody of any items ordered impounded and not in use in the precinct in the conduct of the election;

(2) take legal custody of items ordered impounded and being used in the conduct of the election by assigning an officer to be physically present in the polling place until the polling place is closed and the results have been tallied and certified as required by the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978];

(3) take physical custody of items ordered impounded and being used in the conduct of the election as soon as the polling place is closed and the results in the precinct have been tallied and certified as required by the Municipal Election Code; and

(4) deliver all items ordered impounded and taken into physical custody to the district court clerk of the court entering the order for safekeeping subject to further orders of the court.

B. The party petitioning the court for the original order of impoundment may by motion to the court request an order allowing the party or his attorney access to and inspection of any items impounded. The court shall enter its order allowing access and inspection under conditions set by the court that will assure adequate safeguarding of the impounded items. The order shall, if requested by the petitioner, allow for the copying or reproduction of any items by and at the expense of the petitioner.

C. Ten days from the date of the original order of impoundment or, if an order granting access and inspection has been entered, ten days after that order, the order of impoundment shall automatically terminate unless the court extends the time for good cause shown. The court shall in all cases order the impoundment of ballots terminated no later than thirty days after the entry of the original order of impoundment.

D. Upon the termination of an impoundment of ballots the items impounded shall be delivered by the district court clerk to the person that would have been entitled to the possession of the items under the Municipal Election Code if there had been no impoundment.

E. If the petitioner shall successfully prosecute an election contest or recount proceeding that results in a change in the petitioner's favor the court shall refund to the petitioner the deposit required under Section 3-8-65 NMSA 1978 less any amount expended for guarding and preserving the impounded ballots. In all other cases there shall be no refund. Any amounts not refunded shall be transmitted to the municipal treasurer for credit to the municipal general fund.

History: 1978 Comp., 3-8-66, enacted by Laws 1985, ch. 208, 74.



Section 3-8-67 - Contest of election; burden of proof.

3-8-67. Contest of election; burden of proof.

A. If a contestant makes a prima facie showing that the precinct board or municipal clerk failed to substantially comply with those provisions of the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978] which protect the secrecy and sanctity of the ballot and prescribe the duties of the precinct board or municipal clerk, then the burden shall be on the contestee to prove that no fraud, intimidation, coercion or undue influence was exerted by such precinct board members or the municipal clerk, and that the secrecy and purity of the ballot was safeguarded and no intentional evasion of the substantial requirements of the law was made.

B. If the contestee fails to make such a showing, the votes of that entire polling place shall be rejected; provided, that no such rejection shall be made where it appears to the court that the members of the precinct board or municipal clerk ignored the requirements of the Municipal Election Code with the probable intent of procuring the rejection of the entire vote in the precinct.

History: 1978 Comp., 3-8-67, enacted by Laws 1985, ch. 208, 75.



Section 3-8-68 - Recount; recheck; application; costs.

3-8-68. Recount; recheck; application; costs.

A. Whenever any candidate for any office for which the municipal clerk issues a certificate of election believes that any error or fraud has been committed by any precinct board in counting or tallying the ballots or absentee ballots, in the verification of the votes cast on the voting machines or in the certifying of the results of any election whereby the results of the election in the precinct have not been correctly determined, declared or certified, the candidate, within six days after completion of the canvass by the municipal canvassing board, may have a recount of the ballots or absentee ballots, or a recheck of the voting machine and the voting machine cartridge or memory card that contains the number of total votes that were cast in the precinct.

B. In the case of any office for which the municipal clerk issues a certificate of election, application for recount or recheck shall be filed with the municipal clerk.

C. Any applicant for a recount shall deposit with the municipal clerk fifty dollars ($50.00) in cash or a sufficient surety bond in an amount equal to fifty dollars ($50.00) for each precinct or consolidated precinct for which a recount is demanded. Any applicant for a recheck shall deposit with the municipal clerk ten dollars ($10.00) in cash or a sufficient surety bond in an amount equal to ten dollars ($10.00) for each voting machine to be rechecked.

D. The deposit or surety bond shall be security for the payment of the costs and expenses of the recount or recheck in case the results of the recount or recheck are not sufficient to change the results of the election.

E. If it appears that error or fraud sufficient to change the winner of the election has been committed, the costs and expenses of the recount or recheck shall be paid by the municipality upon warrant of the municipal clerk from the general fund of the municipality.

F. If no error or fraud appears to be sufficient to change the winner, the costs and expenses for the recount or recheck shall be paid by the applicant. Costs shall consist of any docket fees, mileage of a sheriff or state police officer in serving summons and fees and mileage of precinct board members, at the same rates allowed witnesses in civil actions. If fraud has been committed by a precinct board, it shall not be entitled to such mileage or fees.

History: 1978 Comp., 3-8-68, enacted by Laws 1985, ch. 208, 76; 1999, ch. 278, 19; 2001, ch. 197, 8; 2009, ch. 278, 23.



Section 3-8-69 - Recount; recheck; proceedings.

3-8-69. Recount; recheck; proceedings.

A. Immediately after filing of the application for recount or recheck, the municipal clerk shall issue a summons directed to the precinct board of each precinct or consolidated precinct specified in the application commanding it to appear at the office of the municipal clerk on a day fixed in the summons, which date shall not be more than ten days after the filing of the application for recount or recheck. A copy of the summons shall be forwarded to the county clerk of the concerned county.

B. The municipal clerk shall deliver the summons to a sheriff or state police officer who shall forthwith personally serve it upon each of the precinct board members. The municipal clerk shall send notices by registered mail of the date, time and place fixed for recount or recheck to the district judge and county clerk.

C. The precinct board, district judge or the district court judge's designee, county clerk and the municipal clerk shall meet on the date, time and place fixed for the recount or recheck, and the ballot boxes or voting machines of the precinct or consolidated precinct involved in the recount or recheck shall be opened. The precinct boards shall recount and retally the ballots or recheck the votes cast on the voting machine, as the case may be, and recount and retally the absentee ballots for the office in question in the presence of the municipal clerk, the county clerk, district judge or person designated to act for the judge and any other person who may desire to be present.

D. During the recount or recheck, the precinct board of a precinct or consolidated precinct where paper ballots used in lieu of voting machines or absentee ballots were used shall recount and retally only the ballots that the election judge accepted and placed in the ballot box at the time they were cast or received, as the case may be.

E. After completion of the recount or recheck, the precinct board shall replace the ballots or absentee ballots in the ballot box and lock it, or the voting machines shall be locked and resealed, and the precinct board shall certify to the municipal clerk the results of the recount or recheck. The district judge or the person designated to act for the judge, the county clerk and the municipal clerk shall also certify that the recount or recheck was made in their presence.

History: 1978 Comp., 3-8-69, enacted by Laws 1985, ch. 208, 77; 1999, ch. 278, 20; 2003, ch. 244, 9; 2009, ch. 278, 24.



Section 3-8-70 - Recount; recheck; recanvass.

3-8-70. Recount; recheck; recanvass.

A. Immediately upon receipt of the certificate of recount or recheck from all the precinct boards making a recount or recheck, the municipal canvassing board shall meet and recanvass the returns for the office in question.

B. In making the recanvass, the municipal canvassing board shall be bound by the certificates of recount or recheck from the precinct boards instead of the original returns from those precinct boards.

C. After the recanvass, if it appears that fraud or error has been committed sufficient to change the winner of the election, then the municipal clerk shall revoke the certificate of election already issued to any person for that office and shall issue a certificate of election in favor of the person receiving a plurality of the votes cast at the election as shown by the recount or recheck, and such certificate shall supersede all others and entitle the holder to all of the rights and privileges of the office. The person shall take office after complying with Section 3-8-33 NMSA 1978 with the time to take office running from the date that the new certificate is issued.

History: 1978 Comp., 3-8-70, enacted by Laws 1985, ch. 208, 78.



Section 3-8-71 - Preservation of election information.

3-8-71. Preservation of election information.

A. The municipal clerk shall retain for two years after each municipal election:

(1) the absentee ballot register, application for absentee ballots, absentee voter lists and affidavits of destruction;

(2) signature roster and registered voter list;

(3) the machine-printed returns;

(4) oaths of office of the precinct board;

(5) declarations of candidacy and withdrawals;

(6) copies of all election material required to be published or posted;

(7) a copy of all sample ballots and ballot sheets;

(8) voting machine permits;

(9) certificates submitted by voters;

(10) copies of all affidavits and certificates prepared in connection with the election;

(11) all results of recounts, rechecks, contests and recanvass; and

(12) all other significant election materials.

B. The district court shall retain for forty-five days after each municipal election all election materials sent by the precinct board. Thereafter, the material may be destroyed unless needed by the court in connection with a contest or other case or controversy.

C. The municipal clerk shall destroy election records two years after the election by shredding, burning or otherwise destroying.

History: 1978 Comp., 3-8-71, enacted by Laws 1985, ch. 208, 79; 1995, ch. 200, 6; 1997, ch. 266, 16; 1999, ch. 278, 21; 2003, ch. 244, 10; 2009, ch. 278, 25.



Section 3-8-72 - Penalties; applicability.

3-8-72. Penalties; applicability.

The penalties imposed by Sections 3-8-73 NMSA 1978 through 3-8-79 NMSA 1978 do not apply to offenses for which penalties are otherwise provided in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978].

History: 1978 Comp., 3-8-72, enacted by Laws 1985, ch. 208, 80.



Section 3-8-73 - Unlawful opening of ballot box or voting machine; penalty.

3-8-73. Unlawful opening of ballot box or voting machine; penalty.

A. Unlawful opening of a ballot box consists of opening any ballot box or inspecting or removing the contents thereof without lawful authority, or conspiring with others to have the same done.

B. A person who commits unlawful opening of a ballot box is guilty of a fourth degree felony.

C. Unlawful opening of a voting machine consists of, without lawful authority, opening, unlocking, inspecting, tampering, resetting or adjusting a voting machine which has been certified by the municipal clerk, or conspiring with others to have the same done.

D. A person who commits unlawful opening of a voting machine is guilty of a fourth degree felony.

History: 1978 Comp., 3-8-73, enacted by Laws 1985, ch. 208, 81.



Section 3-8-74 - Unlawful possession of keys; absentee ballot; penalty.

3-8-74. Unlawful possession of keys; absentee ballot; penalty.

A. Unlawful possession of keys consists of the possession at any time by any person of any key to a voting machine or ballot box or possession of an imitation or duplicate thereof or making or causing to be made any imitation or duplicate thereof unless authorized by the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978].

B. A person who commits unlawful possession of keys is guilty of a fourth degree felony.

C. Unlawful possession of an absentee ballot consists of the possession by any person at any time of absentee ballot materials when not authorized by the Municipal Election Code to be in the possession of such materials or when such materials were obtained in an unlawful manner. As used in this section, "absentee ballot materials" means an absentee ballot, absentee ballot envelopes, the absentee ballot register or absentee ballot return.

D. A person who commits unlawful possession of an absentee ballot is guilty of a fourth degree felony.

History: 1978 Comp., 3-8-74, enacted by Laws 1985, ch. 208, 82; 1999, ch. 278, 22; 2003, ch. 244, 11.



Section 3-8-75 - False voting; falsifying election documents; false swearing; penalty.

3-8-75. False voting; falsifying election documents; false swearing; penalty.

A. False voting consists of:

(1) voting or offering to vote with the knowledge of not being a qualified elector;

(2) voting or offering to vote in the name of any other person;

(3) knowingly voting or offering to vote in any precinct except that in which one is registered;

(4) voting or offering to vote more than once in the same election;

(5) inducing, abetting or procuring or attempting to induce, abet or procure a person known not to be a qualified elector to vote; or

(6) inducing, abetting or procuring or attempting to induce, abet or procure a person who has voted once in any election to vote or attempt to vote again at the same election.

B. A person who commits false voting is guilty of a fourth degree felony.

C. Falsifying election documents consists of performing any of the following acts willfully and with knowledge and intent to deceive or mislead any voter, precinct board, municipal clerk or other election official:

(1) printing, causing to be printed, distributing or displaying false or misleading instructions pertaining to voting or the conduct of the election;

(2) printing, causing to be printed, distributing or displaying any official ballot, absentee ballot, sample ballot, facsimile diagram, ballot sheet or pretended ballot that includes the name of any person not entitled by law to be on the ballot or omits or defaces the name of any person entitled by law to be on the ballot or otherwise contains false or misleading information or headings;

(3) defacing, altering, forging, making false entries in or changing any election document, including election returns, a certificate of election registration record or signature rosters, affidavits, certificates or any other election document except as authorized in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978];

(4) withholding any certificate of election, registered voter list, signature roster, election return or any other election document required by or prepared and issued pursuant to the Municipal Election Code; or

(5) preparing or submitting any false certificate of election, signature roster, registered voter list, election return or any other election document.

D. A person who falsifies election documents is guilty of a fourth degree felony.

E. False swearing consists of knowingly taking or giving any oath required by the Municipal Election Code with the knowledge that the thing or matter sworn to is not a true and correct statement.

F. A person who falsely swears is guilty of a fourth degree felony.

History: 1978 Comp., 3-8-75, enacted by Laws 1985, ch. 208, 83; 1999, ch. 278, 23; 2003, ch. 244, 12; 2009, ch. 278, 26.



Section 3-8-76 - Offering a bribe; accepting a bribe; intimidation; penalty.

3-8-76. Offering a bribe; accepting a bribe; intimidation; penalty.

A. Offering a bribe consists of willfully offering, advancing, paying or causing to be paid or promising, directly or indirectly, any money, other valuable consideration, office or employment to any person for any of the following purposes connected with or incidental to any election:

(1) to induce such person to vote or refrain from voting for or against any candidate or question;

(2) to induce such person, if a precinct board member, municipal clerk or other election official, to mark, alter, withhold or otherwise change or falsify any ballot or vote that has been cast, any election return, any certificate of election or any other election document; or

(3) to induce such person to use such payment or promise to bribe others for the purposes specified in this section.

B. A person who offers a bribe is guilty of a fourth degree felony.

C. Accepting a bribe consists of knowingly accepting any payment or promise of payment, directly or indirectly, of money, other valuable consideration, office or employment for the unlawful purposes specified in Subsection A of this section.

D. A person who accepts a bribe is guilty of a fourth degree felony.

E. Intimidation consists of any person, including but not limited to any elected or appointed municipal official or employee, inducing or attempting to induce fear by use of or threatened use of force, violence, infliction of damage, harm or loss to any person or property or any form of economic retaliation upon any person voting or intending to vote, precinct board member, challenger, watcher or municipal clerk to impede or prevent the free, fair and secret exercise of the elective franchise or the impartial and legally correct administration of the election pursuant to the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978].

F. A person who commits intimidation is guilty of a fourth degree felony.

History: 1978 Comp., 3-8-76, enacted by Laws 1985, ch. 208, 84; 1987, ch. 323, 24.



Section 3-8-77 - Electioneering too close to polling place; obstructing polling place; disturbing polling place; penalty.

3-8-77. Electioneering too close to polling place; obstructing polling place; disturbing polling place; penalty.

A. Electioneering too close to the polling place consists of any form of campaigning on election day within one hundred feet of the building in which the polling place is located and includes but is not limited to the display of signs, bumper stickers or distribution of campaign literature.

B. A person who commits electioneering too close to the polling place is guilty of a petty misdemeanor.

C. Obstructing the polling place consists of:

(1) approaching nearer than fifty feet from any polling place during the conduct of the election with the intention of knowingly interfering with the legal conduct of the election; or

(2) willfully blocking an entrance to the polling place so as to prevent free ingress and egress.

D. A person who obstructs the polling place is guilty of a petty misdemeanor.

E. Disturbing the polling place consists of doing one or more of the following acts in the building in which the polling place is located or outside the building in which the polling place is located on election day:

(1) any act which knowingly interferes with or impedes the legal conduct of the election or the legal performance of any election official's duties or any act which unintentionally causes such result if such act is continued after an election judge orders a person to cease and desist such activity; or

(2) any act which knowingly interferes with or impedes a person's right to cast a vote in quiet, secret and orderly surroundings or any act which unintentionally causes such result if such act is continued after an election judge orders a person to cease and desist such activity.

F. A person who disturbs the polling place is guilty of a petty misdemeanor.

History: 1978 Comp., 3-8-77, enacted by Laws 1985, ch. 208, 85; 1997, ch. 266, 17.



Section 3-8-78 - Coercion of employees; permitting prisoners to vote; malfeasance by messengers; unlawful use or possession of liquor or illegal drugs; penalty.

3-8-78. Coercion of employees; permitting prisoners to vote; malfeasance by messengers; unlawful use or possession of liquor or illegal drugs; penalty.

A. Coercion of employees consists of any officer or agent of any corporation, company or association or any person having supervision over or employing persons entitled to vote at any election directly or indirectly discharging or penalizing or threatening to discharge or penalize such employee because of the employee's opinions or beliefs or because of such employee's intention to vote or to refrain from voting for any candidate or for or against any question.

B. A person who commits coercion of employees is guilty of a fourth degree felony.

C. Permitting prisoners to vote consists of any person who has custody of convicts or prisoners taking such convicts or prisoners or permitting them to be taken to any polling place for the purpose of voting in any election.

D. A person who permits prisoners to vote is guilty of a petty misdemeanor and shall be punished by a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500), or by imprisonment for not less than thirty days nor more than ninety days, or both.

E. Subsection C and Subsection D of this section do not prohibit permitting prisoners who are legally qualified to vote to cast an absentee ballot pursuant to the provisions of the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978].

F. Malfeasance by messengers consists of the willful delay or failure of any official messenger to convey or deliver election supplies to the precinct board or municipal clerk, the willful delay or failure of any official messenger to convey or deliver the ballot box, key, election returns or other election materials, documents or supplies to the municipal clerk or precinct board or the willful delay or failure of any official messenger to perform as required by any precinct board member or the municipal clerk who makes a legal demand.

G. Any messenger committing such malfeasance is guilty of a petty misdemeanor.

H. Unlawful use or possession of alcoholic liquor or illegal drugs consists of the use or possession of any alcoholic liquor or illegal drug by any member of the precinct board, challengers, watchers or the municipal clerk prior to or while performing official duties on election day. Unlawful use or possession also consists of the use, possession or carrying of alcoholic liquor or illegal drugs within two hundred feet of the polling place during any election.

I. A person who commits unlawful possession of alcoholic liquor or illegal drugs is guilty of a petty misdemeanor.

History: 1978 Comp., 3-8-78, enacted by Laws 1985, ch. 208, 86; 1997, ch. 266, 18.



Section 3-8-79 - Conspiracy; general penalty; violation by municipal clerk; penalty.

3-8-79. Conspiracy; general penalty; violation by municipal clerk; penalty.

A. Conspiracy to violate the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978] consists of two or more persons knowingly combining, uniting or agreeing to cause or attempt to cause the omission or commission of any duty or act that violates the provisions of the Municipal Election Code.

B. A person who commits conspiracy to violate the Municipal Election Code is guilty of a fourth degree felony.

C. If the Municipal Election Code does not impose a specific penalty for the violation of a provision prohibiting a specific act, a person who knowingly commits such violation is guilty of a misdemeanor.

D. Violation of the Municipal Election Code consists of the willful violation of the Municipal Election Code or the willful failure or refusal to perform any act or duty required by the Municipal Election Code.

E. A member of the municipal governing body, a municipal official or employee, or municipal clerk, deputy or assistant who willfully violates the Municipal Election Code is guilty of a fourth degree felony and, in addition, such violation is sufficient cause for removal from office in a proceeding instituted for that purpose as provided by law.

History: 1978 Comp., 3-8-79, enacted by Laws 1985, ch. 208, 87; 1999, ch. 278, 24.



Section 3-8-80 - Uniform procedure.

3-8-80. Uniform procedure.

The provisions of Sections 3-8-38 through 3-8-79 NMSA 1978 concerning election day matters, post election duties, election challenges and penalties shall apply to all municipal elections, except as otherwise specified.

History: 1978 Comp., 3-8-80, enacted by Laws 1985, ch. 208, 88; 1999, ch. 278, 25.






Article 9 - Absentee Voting

Section 3-9-1 - Definitions.

3-9-1. Definitions.

As used in Chapter 3, Article 9 NMSA 1978:

A. "absentee voting" means the casting of a vote by a qualified elector for any candidate or question prior to election day;

B. "early voter" means a voter who votes in person before election day, and not by mail;

C. "election" means a regular or special municipal election;

D. "federal qualified elector" means:

(1) a uniformed-service voter; or

(2) an overseas voter;

E. "immediate family" means a person's spouse, children, parents, brothers and sisters;

F. "overseas voter" means an individual who is a United States citizen, who is outside the United States and who:

(1) is temporarily absent from the individual's residence in this state;

(2) before leaving the United States, was last eligible to vote in this state and, except for a state residency requirement, otherwise satisfies this state's voter eligibility requirements;

(3) before leaving the United States, would have been last eligible to vote in this state had the voter then been of voting age and, except for a state residency requirement, otherwise satisfies this state's voter eligibility requirements; or

(4) was born outside the United States, is not otherwise described in this subsection and, except for a state residency requirement, otherwise satisfies this state's voter eligibility requirements, if:

(a) the last place where a parent or legal guardian of the individual was, or under the Municipal Election Code would have been, eligible to vote before leaving the United States is within this state; and

(b) the individual has not previously registered to vote in any other state;

G. "uniformed-service voter" means an individual whose voting residence is in this state, who otherwise satisfies this state's voter eligibility requirements and who is:

(1) a member of the active or reserve components of the army, navy, air force, marine corps or coast guard of the United States who is on active duty and who by reason of that active duty is absent from the state;

(2) a member of the merchant marine, the commissioned corps of the United States public health service, the astronaut program of the national aeronautics and space administration or the commissioned corps of the national oceanic and atmospheric administration of the United States and who by reason of that service is absent from the state;

(3) a member on activated status of the national guard or state militia and who by reason of that active duty is absent from the member's county of residence; or

(4) a spouse or dependent of a member referred to in Paragraph (1), (2) or (3) of this subsection and who, by reason of active duty or service of the member, is absent from the state; provided the spouse or dependent is an individual recognized as a spouse or dependent by the entity under which the member is serving; and

H. "voter" means a qualified elector of the municipality.

History: 1953 Comp., 14-8A-2, enacted by Laws 1973, ch. 375, 2; 1978 Comp., 3-9-2, recompiled as 1978 Comp., 3-9-1 by Laws 1985, ch. 208, 89; 2003, ch. 244, 13; 2009, ch. 278, 27; 2015, ch. 145, 87.



Section 3-9-3 - Absentee voting; regular or special municipal elections; right to vote.

3-9-3. Absentee voting; regular or special municipal elections; right to vote.

A. Any voter entitled to vote in the municipal election may vote by absentee ballot for all candidates and on all questions appearing on the ballot at such regular or special election at the voter's assigned polling place, as if the voter were able to cast a ballot in person at such polling place.

B. A federal qualified elector entitled to vote in the municipal election may vote in a municipal election pursuant to the provisions of the Uniform Military and Overseas Voters Act [1-6B-1 through 1-6B-17 NMSA 1978].

C. The provisions of this section shall also apply to a regular or special municipal election held in conjunction with any other political subdivision.

History: 1953 Comp., 14-8A-1 enacted by Laws 1973, ch. 375, 1; 1975, ch. 75, 1; 1978 Comp., 3-9-1, recompiled as 1978 Comp., 3-9-3 by Laws 1985, ch. 208, 91; 1993, ch. 22, 4; 1999, ch. 278, 26; 2009, ch. 278, 29; 2015, ch. 145, 88.



Section 3-9-4 - Absentee ballot application; rejection; acceptance; issuance of absentee ballot.

3-9-4. Absentee ballot application; rejection; acceptance; issuance of absentee ballot.

A. The municipal clerk shall prescribe the form of the absentee ballot application.

B. An application for an absentee ballot may be obtained from the municipal clerk.

C. Upon receipt of a properly completed and delivered application for an absentee ballot, the municipal clerk shall contact the county clerk to determine if the applicant is a qualified elector of the municipality.

D. The municipal clerk shall reject an absentee ballot application for any of the following reasons:

(1) the application is not made on the form provided by the municipal clerk;

(2) the application does not set forth the applicant's full name and address;

(3) the application does not set forth the applicant's date of birth;

(4) the application is not signed by the applicant; or

(5) the applicant:

(a) has no valid affidavit of registration on file with the county clerk; or

(b) has a valid affidavit of registration on file with the county clerk, but is not a resident of the municipality; and

(c) cannot comply with Subparagraph (a) or (b) of this paragraph pursuant to Subsection B of Section 3-8-40 NMSA 1978.

E. If the municipal clerk rejects an absentee ballot application pursuant to Subsection D of this section, the municipal clerk shall mark the application "rejected", enter "rejected" in the absentee ballot register and file the application in a separate file. The municipal clerk shall, within twenty-four hours of rejection of the application, notify the applicant in writing of the reasons for rejection of the application. If the application is incomplete, the municipal clerk shall immediately mail a new application for an absentee ballot.

F. If the application for absentee ballot is accepted, the municipal clerk shall:

(1) mark the application "accepted";

(2) enter the required information in the absentee ballot register; and

(3) issue to the applicant an absentee ballot.

G. The municipal clerk shall deliver the absentee ballot to the applicant in the office of the municipal clerk if the application for absentee ballot has been accepted and if the application is submitted in person by the applicant or mail an absentee ballot to any qualified elector whose application for an absentee ballot was received by mail and has been accepted. The municipal clerk shall notify the county clerk who shall write "absentee ballot" on the signature line of the signature roster next to the name of the person who has been sent an absentee ballot. Names of individuals that have been labeled "absentee ballot" shall appear on a separate list called the "absentee voter list". This list shall be submitted to the municipal clerk by the county clerk in the same manner as provided in Subsection B of Section 3-8-7 NMSA 1978.

H. It is the duty of the municipal clerk to verify the signature roster and absentee voter list to ensure that all names of individuals who have been issued absentee ballots have been labeled "absentee ballot" on the signature roster and their names listed on the absentee voter list. If not, the municipal clerk shall write "absentee ballot" on the signature line of the signature roster next to the name of the person who has been sent an absentee ballot. The municipal clerk shall then enter the name and all required information on the absentee voter list.

I. If the application for an absentee ballot is delivered in person to the municipal clerk during regular hours and days of business and is accepted, the municipal clerk shall issue the voter the absentee ballot and it shall be marked by the applicant in a voting booth in the municipal clerk's office, sealed in the proper envelopes and otherwise properly executed and returned to the municipal clerk or the clerk's authorized representative before the applicant leaves the office of the municipal clerk.

J. The act of marking the absentee ballot in the office of the municipal clerk shall be a convenience to the voter in the delivery of the absentee ballot and does not make the office of the municipal clerk a polling place subject to the requirements of a polling place in the Municipal Election Code other than as provided in this subsection. During the period of time between the date a person may first apply in person for an absentee ballot and the final date for such application and marking of the ballot in the office of the municipal clerk, it is unlawful to solicit votes or display or otherwise make accessible any posters, signs or other forms of campaign literature whatsoever in the clerk's office.

K. Absentee ballots shall be issued to voters whose applications have been approved not earlier than thirty-five days prior to the election and not later than 5:00 p.m. on the Friday immediately prior to the date of the election.

L. No absentee ballot shall be delivered or mailed by the municipal clerk to any person other than the applicant for such ballot.

History: 1953 Comp., 14-8A-3, enacted by Laws 1973, ch. 375, 3; 1978 Comp., 3-9-3, recompiled as 1978 Comp., 3-9-4 by Laws 1985, ch. 208, 92; 1987, ch. 323, 25; 1993, ch. 22, 5; 1999, ch. 278, 27; 2001, ch. 197, 10; 2003, ch. 244, 14; 2009, ch. 278, 30; 2015, ch. 145, 89.



Section 3-9-5 - Absentee ballot register.

3-9-5. Absentee ballot register.

A. For each election, the municipal clerk shall keep an "absentee ballot register" in which the clerk shall enter:

(1) in numerical sequence, the name and municipal address of each absentee ballot applicant;

(2) the date and time of receipt of the application;

(3) whether the application was accepted or rejected;

(4) the date of delivery to the voter in person in the office of the municipal clerk, or mailing of an absentee ballot to the applicant, the method of delivery and, if mailed, the address to which the ballot was mailed;

(5) the applicant's precinct and district number, if applicable;

(6) whether the applicant is a voter, and whether the voter is a uniformed-service voter or an overseas voter;

(7) affidavits of voters who did not receive absentee ballots; and

(8) the date and time the completed ballot was received from the applicant by the municipal clerk.

B. The absentee ballot register is a public record open to public inspection in the municipal clerk's office during regular office hours and shall be preserved for two years after the date of the election. The municipal clerk shall have an updated absentee ballot register available for public inspection Monday through Friday during regular office hours.

History: 1953 Comp., 14-8A-6, enacted by Laws 1973, ch. 375, 6; 1978 Comp., 3-9-6, recompiled as 1978 Comp., 3-9-5 by Laws 1985, ch. 208, 93; 1999, ch. 278, 28; 2001, ch. 105, 2; 2009, ch. 278, 32; 2015, ch. 145, 90.



Section 3-9-6 - Form of absentee ballot; form of absentee ballot envelopes.

3-9-6. Form of absentee ballot; form of absentee ballot envelopes.

A. The form of the absentee ballot shall be, as nearly as practicable, in the same form as prescribed by the municipal clerk for other ballots. However, to reduce weight and bulk for transport of absentee ballots, the size and weight of the paper for envelopes, ballots and instructions shall be reduced as much as is practicable. The ballots shall provide for sequential numbering.

B. Absentee ballots and envelopes shall be delivered by the printer to the municipal clerk not later than thirty-five days prior to the date of the election to be held.

C. The municipal clerk shall prescribe the form of:

(1) official inner envelopes for use in sealing the completed absentee ballot;

(2) official mailing envelopes for use in returning the official inner envelope to the municipal clerk;

(3) absentee ballot instructions, describing proper methods for completion of the ballot and returning it; and

(4) official transmittal envelopes for use by the municipal clerk in mailing absentee ballot materials.

D. Official transmittal envelopes and official mailing envelopes for transmission of absentee ballot materials to and from the municipal clerk and federal qualified electors shall be as prescribed in the Uniform Military and Overseas Voters Act [1-6B-1 through 1-6B-17 NMSA 1978]. Official transmittal envelopes and official mailing envelopes for transmission of absentee ballot materials to and from the municipal clerk shall be printed in green in substantially similar form. All official inner envelopes shall be printed in green.

E. The reverse of each official mailing envelope shall contain a form to be signed by the person completing the absentee ballot. The form shall identify the person and shall contain the following statement: "I will not vote in this election other than by the enclosed ballot. I will not receive or offer any compensation or reward for giving or withholding any vote.".

History: 1953 Comp., 14-8A-7, enacted by Laws 1973, ch. 375, 7; 1978 Comp., 3-9-7, recompiled as 1978 Comp., 3-9-6 by Laws 1985, ch. 208, 94; 1993, ch. 22, 6; 1995, ch. 98, 1; 1997, ch. 266, 19; 1999, ch. 278, 29; 2009, ch. 278, 33; 2015, ch. 145, 91.



Section 3-9-7 - Manner of voting; use of an electronic voting device.

3-9-7. Manner of voting; use of an electronic voting device.

A. Any person voting an absentee ballot under the provisions of the Municipal Election Code shall secretly mark the ballot as instructed on the ballot, place the marked ballot in the official inner envelope and securely seal the envelope. The voter shall then place the official inner envelope inside the official mailing envelope and securely seal the envelope. The voter shall then complete the form on the reverse of the official mailing envelope.

B. A voter, caregiver to that voter or member of that voter's immediate family may deliver that voter's absentee ballot to the municipal clerk in person or by mail, provided that the voter has subscribed the outer envelope of the absentee ballot.

C. When an electronic voting device is used by the voter to cast an absentee vote, the municipal clerk shall ensure that each absentee voting machine is located within the office of the municipal clerk. The area shall be secured by lock and key. Each day during the time the absentee voting machine is used for absentee voting, the municipal clerk shall, in the presence of one other employee of the municipality, unlock the office where the voting machine is located. Each day, at the close of regular office hours, the municipal clerk shall, in the presence of one other municipal employee, secure the office where the voting machine is located. Each day immediately after unlocking or locking the office where the voting machine is located, the municipal clerk and the employee present shall sign or initial the absentee voting daily report. The municipal clerk shall prescribe the form of the absentee voting daily report, which shall include the following information:

(1) the voting machine serial number;

(2) the beginning and ending public counter number for the day;

(3) the beginning and ending protective counter number for the day;

(4) the closing seal number, if any;

(5) the total number of voters for the day; and

(6) a place for the date and signature of the municipal clerk and the municipal employee.

D. Voting shall be conducted substantially in the manner provided in the Municipal Election Code. The absentee voting daily report shall be submitted to the absent voter precinct on election day, along with any voting machines used.

History: 1953 Comp., 14-8A-8, enacted by Laws 1973, ch. 375, 8; 1978 Comp., 3-9-8, recompiled as 1978 Comp., 3-9-7 by Laws 1985, ch. 208, 95; 1995, ch. 98, 2; 1995, ch. 200, 7; 1997, ch. 266, 20; 1999, ch. 278, 30; 2003, ch. 244, 15; 2009, ch. 278, 34; 2015, ch. 145, 92.



Section 3-9-8 - Care of absentee ballots; destruction of unused ballots by municipal clerk.

3-9-8. Care of absentee ballots; destruction of unused ballots by municipal clerk.

A. The municipal clerk shall mark on each completed official outer envelope the date and time of receipt in the municipal clerk's office, record this information in the absentee ballot register and safely and securely keep the official outer envelope unopened until it is delivered on election day to the proper precinct board or until it is canceled and destroyed in accordance with law. Once a ballot is officially accepted by the municipal clerk and recorded in the absentee ballot register, it cannot be returned to the voter for any reason.

B. The municipal clerk shall accept completed official outer envelopes received by mail or delivered in person to the municipal clerk's office by the voter signing the official outer envelope, by a member of the voter's immediate family or by the caregiver to the voter until 7:00 p.m. on election day. Any completed outer envelope received after that time and date shall be marked as to the time and date received, shall not be delivered to the precinct board and shall be preserved until the time for election contests has expired. In the absence of a court order, after the expiration of the time for election contests, the municipal clerk shall destroy all late official mailing envelopes without opening or permitting the contents to be examined, cast, counted or canvassed. Before their destruction, the municipal clerk shall count the numbers of late ballots from voters, uniformed-service voters and overseas voters and record the number from each category in the absentee ballot register.

C. After 5:00 p.m. and not later than 8:00 p.m. on the Friday immediately preceding the date of the election, the municipal clerk shall record the numbers of the unused absentee ballots and shall publicly destroy in the municipal clerk's office all unused ballots. The municipal clerk shall execute a certificate of such destruction, which shall include the numbers on the ballots destroyed, and the certificate shall be placed within the absentee ballot register.

D. At 7:00 p.m. on the day of the election, the municipal clerk shall determine the number of ballots that were mailed and have not been received and execute a "certificate of unreceived absentee ballots". The certificate shall be placed in the absentee ballot register and shall become an official part of the register. The municipal clerk shall determine the form of the certificate of unreceived absentee ballots.

History: 1953 Comp., 14-8A-9, enacted by Laws 1973, ch. 375, 9; 1978 Comp., 3-9-9, recompiled as 1978 Comp., 3-9-8 by Laws 1985, ch. 208, 96; 1999, ch. 278, 31; 2003, ch. 244, 16; 2009, ch. 278, 35; 2015, ch. 145, 93.



Section 3-9-9 - Absent voter precinct.

3-9-9. Absent voter precinct.

For the purposes of absentee voting, the governing body shall create a special absent voter precinct, cause an absent voter precinct board to be appointed consisting of election judges and election clerks as provided in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978] and shall designate a polling place for the counting and tallying of absentee ballots in the election on election day. The municipal clerk shall administer the oath to the election judges. A regular precinct board may be designated to serve as the absent voter precinct board. Members of the absent voter precinct board shall receive the same compensation as other precinct board members, but in no case shall a precinct board member who also serves as a member of the absent voter precinct board be entitled to extra compensation for serving on the absent voter precinct board.

History: 1953 Comp., 14-8A-10, enacted by Laws 1973, ch. 375, 10; 1978 Comp., 3-9-10, recompiled as 1978 Comp., 3-9-9 by Laws 1985, ch. 208, 97; 1995, ch. 200, 8; 1999, ch. 278, 32.



Section 3-9-10 - Delivery of absentee ballots to absent voter precinct.

3-9-10. Delivery of absentee ballots to absent voter precinct.

After 7:00 a.m. on election day, the municipal clerk shall deliver to the absent voter precinct board the absentee ballot register and the absent voter ballots received by the clerk, any electronic voting machines used and all absentee voting daily reports. Prior to 7:00 p.m. on election day, the municipal clerk shall deliver any ballots received on election day to the absent voter precinct board and the precinct board shall note the receipt of ballots in the absentee ballot register and on the absentee voter list. On delivery of the ballots, the municipal clerk or his designee shall remain in the presence of the absent voter precinct board until the clerk has observed the opening of all official mailing envelopes, the deposit of all ballots in the locked ballot box and the listing of the names on all of the official mailing envelopes in the absentee voter list. All functions of the absent voter precinct board shall be conducted in the place designated as the absent voter precinct.

History: 1978 Comp., 3-9-10, enacted by Laws 1985, ch. 208, 98; 1995, ch. 200, 9; 1999, ch. 278, 33; 2003, ch. 244, 17.



Section 3-9-11 - Handling absentee ballots by absent voter precinct boards.

3-9-11. Handling absentee ballots by absent voter precinct boards.

A. Before opening any official mailing envelope, an election judge shall determine that the required signature has been executed on the reverse side of the official mailing envelope.

B. If the signature is missing, an election judge shall write "rejected" on the front of the official mailing envelope. The election clerks shall write the notation "rejected -- missing signature" in the "notations" column on the absentee voter list. An election judge shall place the official mailing envelope unopened in an envelope provided for rejected ballots, seal the envelope, write the voter's name on the front of the envelope and deposit it in the locked ballot box.

C. Declared challengers certified by the municipal clerk may examine the official mailing envelope and may challenge the ballot of any absent voter for the following reasons:

(1) the official mailing envelope has been opened prior to being received by the absent voter precinct board;

(2) the person offering to vote is not a voter as provided in the Municipal Election Code; or

(3) the person offering to vote is not a federal qualified elector authorized to vote in a municipal election.

Upon the challenge of an absentee ballot, an election judge shall generally follow the same procedure as when ballots are challenged when a person offers to vote in person. If a challenged ballot is not to be counted, it shall not be opened and shall be placed in an envelope provided for challenged ballots.

D. If the official mailing envelopes have properly executed signatures and the voters have not been challenged:

(1) an election judge shall open the official mailing envelopes and deposit the ballots in their still sealed official inner envelopes in the locked ballot box; and

(2) the election clerks shall mark the notation "AB" opposite the voter's name in the "notations" column of the absentee voter list.

E. Prior to the closing of the polls, an election judge may remove the absentee ballots from the official inner envelopes and either count and tally the results of absentee balloting by hand or register the results of each absentee ballot on a voting machine the same as if the absent voter had been present and voted in person. It shall be unlawful for any person to disclose the results of such count and tally or such registration on a voting machine of absentee ballots prior to the closing of the polls.

F. The municipal clerk shall, prior to the opening of the polls on election day, notify the absent voter precinct board in writing whether absentee ballots are to be counted and tallied or registered on a voting machine. The procedures shall be such as to ensure the secrecy of the ballot.

G. Absent voter precinct polls shall be closed at 7:00 p.m. on the day of the election by the absent voter precinct board.

History: 1978 Comp., 3-9-11, enacted by Laws 1985, ch. 208, 99; 1995, ch. 98, 3; 1995, ch. 200, 10; 2009, ch. 278, 36; 2015, ch. 145, 94.



Section 3-9-12 - Canvass; recount or recheck; disposition.

3-9-12. Canvass; recount or recheck; disposition.

Where no voting machines are used to register absentee ballots, such ballots shall be canvassed, recounted and disposed of in the manner provided by the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978] for the canvassing, recounting and disposition of paper ballots. Where voting machines are used to register absentee ballots, such ballots shall be canvassed and rechecked in the manner provided by the Municipal Election Code for the canvassing and recheck of ballots cast on a voting machine; provided, in the event of a contest, voting machines used to register absentee ballots shall not be rechecked, but the absentee ballots shall be recounted in the manner provided by the Municipal Election Code.

History: 1978 Comp., 3-9-12, enacted by Laws 1985, ch. 208, 100; 2009, ch. 278, 37.



Section 3-9-13 - Voting in person prohibited.

3-9-13. Voting in person prohibited.

A. No person who has been issued an absentee ballot shall vote in person at that person's regular precinct polling place on election day except as otherwise provided in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978].

B. At any time prior to 5:00 p.m. on the Friday immediately preceding the date of the election, any person whose absentee ballot application has been accepted and who was mailed an absentee ballot but who has not received the absentee ballot may execute, in the office of the municipal clerk of the municipality where that person is registered to vote, a sworn affidavit stating that the person did not receive or vote his absentee ballot. Upon receipt of the sworn affidavit, the municipal clerk shall issue the voter a replacement absentee ballot.

C. The municipal clerk shall prescribe the form of the affidavit and the manner in which the municipal clerk shall void the first ballot mailed to the applicant.

History: 1953 Comp., 14-8A-11, enacted by Laws 1973, ch. 375, 11; 1978 Comp., 3-9-11, recompiled as 1978 Comp., 3-9-13 by Laws 1985, ch. 208, 101; 1999, ch. 278, 34; 2003, ch. 244, 18.



Section 3-9-13.1 - Absentee ballot; conduct of election; when not timely received; emergency procedure for voting and counting.

3-9-13.1. Absentee ballot; conduct of election; when not timely received; emergency procedure for voting and counting.

A. A voter who has submitted an application for an absentee ballot that was accepted by the municipal clerk but who has not received the absentee ballot by mail as of the date of the election may go to the assigned polling place and, after executing an affidavit of nonreceipt of absentee ballot, shall be issued a ballot in lieu of an absentee ballot by the presiding judge, and shall be allowed to mark the ballot.

B. The voter shall place the completed ballot issued in lieu of an absentee ballot in an official inner envelope, substantially in the form prescribed pursuant to Section 3-9-6 NMSA 1978, which shall be sealed by the voter. The official inner envelope shall then be placed by the voter, in the presence of the presiding judge, in an official outer envelope substantially as prescribed for a transmittal envelope or mailing envelope pursuant to Section 3-9-6 NMSA 1978. The presiding judge shall fill in the information on the back of the envelope that identifies the voter by name and signature roster number and contains the printed affidavit that the voter made application for an absentee ballot, which the voter believes to have been accepted by the municipal clerk, that the voter swears an absentee ballot had not been received as of the date of the election and that the voter was issued a ballot in lieu of an absentee ballot, and that the ballot was marked by the voter and submitted to the presiding judge.

C. The presiding judge shall place all ballots issued in lieu of absentee ballots in a special envelope provided for that purpose by the municipal clerk, seal the envelope and return it to the municipal clerk along with the machine tally sheets after the closing of the polls. The sealed envelope shall not be placed in the locked ballot box.

D. The municipal clerk shall, upon receipt of the envelope containing ballots in lieu of absentee ballots, and no later than forty-eight hours after the close of the polls for the election, remove the transmittal envelopes and without removing or opening the inner envelopes, determine:

(1) if the voter did in fact make application for an absentee ballot that was accepted by the municipal clerk;

(2) if an absentee ballot was mailed by the municipal clerk to the voter; and

(3) whether an absentee ballot was received by the municipal clerk from the voter by 7:00 p.m. on election day.

E. If the municipal clerk determines that the ballot in lieu of absentee ballot is valid, that an absentee ballot was mailed to the voter and that no absentee ballot was received from the voter by the municipal clerk, the municipal clerk shall remove the inner envelope without opening it, retain the transmittal envelope with the other election returns and place the inner envelope, unopened, in a secure and locked container to be transmitted to the canvassing board to be tallied and included in the canvass of the election returns for the municipality.

F. If the municipal clerk determines that the ballot in lieu of absentee ballot is not valid because the application for absentee ballot was rejected and no ballot was mailed to the voter, or that a ballot was received from the voter by the municipal clerk not later than 7:00 p.m. on election day, the municipal clerk shall write "rejected invalid ballot" on the front of the transmittal envelope and the transmittal envelope shall not be sent to the canvassing board for counting and tallying. The municipal clerk shall retain the unopened transmittal envelope in a safe and secure manner and shall notify the district attorney in writing of the alleged violation of the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978]. A copy of the notification to the district attorney shall be sent by first class mail to the voter and to the secretary of state.

G. The municipal clerk shall furnish and shall prescribe the form of the necessary envelopes to be used in accordance with the purposes of this section, and shall take steps to preserve the secrecy of any ballots cast pursuant to this section.

History: Laws 2003, ch. 244, 19; 2009, ch. 278, 38.



Section 3-9-15 - Watchers, challengers, and observers for absent voter precinct.

3-9-15. Watchers, challengers, and observers for absent voter precinct.

Watchers, challengers and observers may be appointed to serve on election day for the absent voter precinct in the manner specified for the appointment of watchers, challengers and observers for other precincts used in municipal elections.

History: 1953 Comp., 14-8A-13, enacted by Laws 1973, ch. 375, 13; 1978 Comp., 3-9-13, recompiled as 1978 Comp., 3-9-15 by Laws 1985, ch. 208, 103; 1999, ch. 278, 35.



Section 3-9-16 - Penalties.

3-9-16. Penalties.

A. A person who knowingly votes or offers to vote an absentee ballot to which the person is not lawfully entitled to vote or offer to vote is guilty of a fourth degree felony.

B. A municipal official or employee or any other person who knowingly furnishes absentee ballots to persons who are not entitled to such ballots under the provisions of the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978] is guilty of a fourth degree felony.

C. A municipal official or employee, precinct board member or any other person who knowingly destroys or otherwise disposes of an absentee ballot other than in the manner provided by the Municipal Election Code is guilty of a fourth degree felony.

D. A person who knowingly or willfully makes any false statement in any application for an absentee ballot or in the absentee ballot register or in any certificate required by the Municipal Election Code is guilty of a fourth degree felony.

E. A person who knowingly possesses an executed or unexecuted absentee ballot outside the physical confines of the municipal clerk's office when the ballot is not the personal ballot of that person or who otherwise knowingly authorizes, aids or abets the unlawful removal of an executed or unexecuted absentee ballot from the physical confines of the municipal clerk's office is guilty of a fourth degree felony.

F. A municipal clerk who knowingly possesses an executed or unexecuted absentee ballot outside the physical confines of the municipal clerk's office when that ballot is not the personal ballot of the municipal clerk, or who otherwise knowingly authorizes, aids or abets the unlawful removal of an executed or unexecuted absentee ballot that is not the personal ballot of the municipal clerk from the physical confines of the municipal clerk's office, is guilty of a fourth degree felony.

History: 1953 Comp., 14-8A-14, enacted by Laws 1973, ch. 375, 14; 1978 Comp., 3-9-14, recompiled as 1978 Comp., 3-9-16 by Laws 1985, ch. 208, 104; 1999, ch. 278, 36; 2009, ch. 278, 39.






Article 10 - Municipal Officers; Qualifications; Compensation; Removal from Office

Section 3-10-1 - Officers; elective; term of office.

3-10-1. Officers; elective; term of office.

A. The elective officers of a municipality having a mayor-council form of government are:

(1) one mayor;

(2) the members of the governing body; and

(3) a municipal judge.

B. The elective officers of a municipality having a commission-manager form of government are:

(1) five commissioners; and

(2) a municipal judge.

C. Notwithstanding the provisions of Subsection A of this section, a municipality with a population of five hundred persons or less in the last federal decennial census shall not have a municipal judge if it adopts an effective ordinance in accordance with the provisions of Subsection B of Section 35-14-1 NMSA 1978.

D. In every noncharter municipality, except those noncharter municipalities having a commission-manager form of government or electing members of the governing body from districts, the terms of office for the mayor and members of the governing body shall be four years. The term of office for members of the governing body shall be staggered so that the terms of office for one-half of the members of the governing body will expire every two years.

E. Any elected municipal official whose term of office has expired shall continue in that office until his successor is elected and has taken office pursuant to the provisions of the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978].

History: 1953 Comp., 14-9-1, enacted by Laws 1965, ch. 300; 1984, ch. 30, 1; 1985, ch. 208, 105.



Section 3-10-2 - Officers; oath and bond; failure to qualify.

3-10-2. Officers; oath and bond; failure to qualify.

A. Any officer elected or appointed to any municipal office shall take an oath or affirmation to support the constitution of the United States, the constitution and laws of New Mexico and to faithfully perform the duties of his office.

B. For the care and disposition of municipal funds in the employee's custody and for the faithful discharge of the employee's duties, the governing body of the municipality shall require a corporate surety bond from the treasurer, the police officer and any other employee it designates. In lieu of individual corporate surety bonds, the governing body may secure a blanket corporate surety bond. The municipality shall pay for the surety bond.

C. The governing body of any municipality may declare vacated the office of any person who fails, within ten days after he has been notified of his election or appointment to office, to take the oath of office, or to give bond when required.

History: 1953 Comp., 14-9-2, enacted by Laws 1965, ch. 300.



Section 3-10-3 - Noncharter municipalities; governing bodies; compensation.

3-10-3. Noncharter municipalities; governing bodies; compensation.

A noncharter municipality may provide by ordinance for the compensation of the mayor and other individual members of the governing body.

History: 1953 Comp., 14-9-3, enacted by Laws 1971, ch. 194, 1; 1995, ch. 119, 1.



Section 3-10-6 - Officers; extra compensation; penalty.

3-10-6. Officers; extra compensation; penalty.

Any mayor or member of the governing body of a municipality who receives payment for services rendered by him, contrary to law, is guilty of a misdemeanor. The fine shall be paid into the general fund of the municipality.

History: 1953 Comp., 14-9-6, enacted by Laws 1965, ch. 300.



Section 3-10-7 - Officers; removal for malfeasance in office; complaint; jurisdiction of district court; hearing; serving notice.

3-10-7. Officers; removal for malfeasance in office; complaint; jurisdiction of district court; hearing; serving notice.

Any person elected or appointed to an elective office of a municipality may be removed for malfeasance in office by the district court upon complaint of the mayor or governing body of the municipality. Any such officer is entitled to a hearing at a time fixed by the court after not less than ten days' notice of such proceedings by service, as in the case of summons in civil actions, with a copy of the complaint filed in the proceedings.

History: 1953 Comp., 14-9-8, enacted by Laws 1965, ch. 300.



Section 3-10-8 - Officers; delivery of records.

3-10-8. Officers; delivery of records.

Any officer who vacates his office shall forthwith deliver to his successor all money, records, property or other things in his charge and belonging to the municipality.

History: 1953 Comp., 14-9-9, enacted by Laws 1965, ch. 300.






Article 11 - Mayor-Council Municipality; Mayor

Section 3-11-1 - Powers of mayor; applicability.

3-11-1. Powers of mayor; applicability.

The provisions of Sections 3-11-1 through 3-11-7 NMSA 1978 are applicable only to those municipalities governed under the mayor-council form of government, and which have not elected to be governed under the commission-manager form of government.

History: 1953 Comp., 14-10-1, enacted by Laws 1965, ch. 300.



Section 3-11-2 - Mayor; vacated office; appointment by governing body.

3-11-2. Mayor; vacated office; appointment by governing body.

In case of the death, disability, resignation or change of residence, from the municipality, of the mayor, the governing body shall appoint by majority vote a qualified elector to fill the vacancy for the unexpired term of office.

History: 1953 Comp., 14-10-2, enacted by Laws 1965, ch. 300.



Section 3-11-3 - Mayor; presiding officer of governing body; limitation on vote.

3-11-3. Mayor; presiding officer of governing body; limitation on vote.

The mayor of a municipality is the presiding officer of the governing body. In all municipalities the mayor shall vote only when there is a tie vote.

History: 1953 Comp., 14-10-3, enacted by Laws 1965, ch. 300.



Section 3-11-4 - Mayor; chief executive officer; powers.

3-11-4. Mayor; chief executive officer; powers.

The mayor is the chief executive officer and shall:

A. cause the ordinances and regulations of the municipality to be obeyed;

B. exercise, within the municipality, powers conferred upon sheriffs of counties to suppress disorders and keep the peace; and

C. perform other duties, compatible with his office, which the governing body may require.

History: 1953 Comp., 14-10-4, enacted by Laws 1965, ch. 300.



Section 3-11-5 - Mayor; appointment of officers after election.

3-11-5. Mayor; appointment of officers after election.

A. At the organizational meeting of the governing body, which shall be scheduled pursuant to Section 3-8-33 NMSA 1978 of the Municipal Election Code, the mayor shall submit, for confirmation by the governing body, the names of persons who shall fill the appointive offices of the municipality and the names of persons who shall be employed by the municipality. If the governing body fails to confirm any person as an appointive official or employee of the municipality, the mayor at the next regular meeting of the governing body shall submit the name of another person to fill the appointed office or to be employed by the municipality.

B. Any person holding an appointed office at the time of the municipal election shall continue in that office until his successor has been appointed and is qualified.

History: 1953 Comp., 14-10-5, enacted by Laws 1965, ch. 300; 1985, ch. 208, 106.



Section 3-11-6 - Mayor; authority to appoint, supervise and discharge employees.

3-11-6. Mayor; authority to appoint, supervise and discharge employees.

A. Subject to the approval of a majority of all members of the governing body, the mayor shall:

(1) appoint all officers and employees except those holding elective office; and

(2) designate an employee to perform any service authorized by the governing body.

B. The mayor may appoint temporary employees as required for the proper administration of municipal affairs. The employee shall serve only until the next regular meeting of the governing body at which a quorum is present. The temporary employment shall cease and the employee shall not be reappointed unless his appointment is confirmed by the governing body. A temporary employee is entitled to the usual, ordinary and reasonable compensation for services rendered to the municipality.

C. The mayor shall:

(1) supervise the employees of the municipality;

(2) examine the grounds of reasonable complaint made against any employee; and

(3) cause any violations or neglect of the employees' duties to be corrected promptly or reported to the proper authority for correction and punishment.

D. Subject to the limitation of a merit system ordinance adopted as authorized in Section 3-13-4 NMSA 1978:

(1) the governing body may discharge an appointed official or employee by a majority of all the members of the governing body;

(2) the mayor may discharge an appointed official or employee upon the approval of a majority of all the members of the governing body; or

(3) the mayor may suspend an appointed official or employee until the next regular meeting of the governing body at which time the suspension shall be approved or disapproved by a majority of all the members of the governing body. If the suspension of the appointed official or employee is disapproved by the governing body, the suspended appointed official or employee shall be paid the compensation he was entitled to receive during the time of his suspension.

E. Any appointed official or employee who is discharged shall:

(1) upon his request, be given, by the mayor in writing, a list of reasons for his discharge; and

(2) be paid any vacation pay which he may have accrued.

History: 1953 Comp., 14-10-6, enacted by Laws 1965, ch. 300.



Section 3-11-7 - Additional powers of mayor.

3-11-7. Additional powers of mayor.

The mayor shall sign all commissions, licenses and permits granted by the governing body, and other acts that the law or ordinances may require, or the commissions, licenses and permits may be authenticated as authorized under the Uniform Facsimile Signature of Public Officials Act [6-9-1 to 6-9-6 NMSA 1978].

History: 1953 Comp., 14-10-7, enacted by Laws 1965, ch. 300.






Article 12 - Governing Body of Municipality

Section 3-12-1 - Vacancy on governing body.

3-12-1. Vacancy on governing body.

A. Except as provided in Subsection B of this section, any vacancy on the governing body of a mayor-council municipality shall be filled by appointment of a qualified elector by the mayor of the municipality, with the advice and consent of the governing body. Any qualified elector appointed to fill a vacancy on the governing body shall serve until the next regular municipal election, or any special election called in accordance with Subsection B of this section, at which time a qualified elector shall be elected to fill the remaining unexpired term, if any.

B. A special election, for the purpose of filling a vacancy on the governing body, may be called by the mayor, with the consent of the governing body or by the governing body. Except for the fact that the election need not be held on the date specified in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978] for the regular municipal election, the special election to fill a vacancy shall be conducted in the manner set forth in the Municipal Election Code for regular municipal elections. However, this subsection shall not apply to those municipalities which have adopted a charter under the provisions of Article 10, Section 6 of the constitution of New Mexico or to those counties which have incorporated under the provisions of Article 10, Section 5 of the constitution of New Mexico.

History: 1953 Comp., 14-11-1, enacted by Laws 1965, ch. 300; 1973, ch. 129, 1; 1985, ch. 208, 107.



Section 3-12-1.1 - Election of members of governing bodies; requiring residency.

3-12-1.1. Election of members of governing bodies; requiring residency.

Except as provided in Section 3-12-2 NMSA 1978, members of governing bodies, excluding mayors, of municipalities having a population in excess of ten thousand shall reside in and be elected from single-member districts. If any member of the governing body permanently removes his residence from or maintains no residence in the district from which he was elected, he shall be deemed to have resigned. Once, following every federal decennial census, the governing body of the municipality shall divide the municipality into a number of districts equal to the number of members on the governing body. Such districts shall be compact and contiguous and composed of populations as nearly equal as practicable; provided that the governing body of H class counties and of any municipality having a population of ten thousand or less may provide for single-member districts as provided in this section.

History: 1978 Comp., 3-12-1.1, enacted by Laws 1985, ch. 203, 1; 1987, ch. 287, 1; 1992, ch. 6, 1.



Section 3-12-2 - Governing body; corporate authority; legislative body; members of council and boards of trustees; quorum.

3-12-2. Governing body; corporate authority; legislative body; members of council and boards of trustees; quorum.

A. The corporate authority of a municipality is vested in the governing body that shall constitute the legislative branch of the municipality and shall not perform any executive functions except those functions assigned to it by law.

B. A majority of the members of the governing body is a quorum for the purpose of transacting business.

C. Unless otherwise provided by law, a question before the governing body shall be decided by a majority vote of the members present.

D. The governing body of a municipality having a mayor-council form of government is the council or board of trustees whose members are the mayor and not less than four or more than ten councilmen or trustees. Any governing body of more than six councilmen or trustees may provide by ordinance for the election of two councilmen or trustees for each ward or district or create or abolish wards or districts or alter the boundary of existing wards or districts; provided that only one councilman or trustee shall be elected from a ward or district at any one election.

E. In those municipalities with a mayor-council form of government, when there is a requirement that a certain fraction or percentage of the members of the entire governing body or of all the members of the governing body or of the entire membership of the governing body or other similar language other than the requirement of a simple majority vote for the measure, the mayor shall not be counted in determining the actual number of votes needed but he shall vote to break a tie vote as provided in Section 3-11-3 NMSA 1978 unless he has declared a conflict of interest.

F. The governing body of a municipality may redistrict the municipality whenever redistricting is warranted. Upon petition signed by qualified electors equal in number to the votes cast for the councilman or trustee receiving the greatest number of votes at the last regular municipal election, the governing body of the municipality shall redistrict the municipality.

History: 1953 Comp., 14-11-2, enacted by Laws 1965, ch. 300; 1985, ch. 203, 2; 1992, ch. 6, 2; 2003, ch. 208, 1.



Section 3-12-2.1 - Governing body; mayor-council; change in number of members.

3-12-2.1. Governing body; mayor-council; change in number of members.

A. The number of members on the council or board of trustees of a municipality having a mayor-council form of government may be changed as set forth in this section provided such number shall not be less than or more than that number specified in Subsection D of Section 3-12-2 NMSA 1978.

B. A majority of the members elected to the governing body may adopt an ordinance increasing or decreasing the number of councilmen or trustees of that body and calling a special election on the question of approving or disapproving the change.

C. The governing body of the municipality shall adopt an election resolution calling a special election on the question of approving or disapproving a change in the number of councilmen or trustees if there is filed with the municipal clerk a petition requesting an election on such a change and the petition is signed by at least five percent of the number of registered voters of the municipality. The petition shall specify the number of councilmen in addition to the mayor which shall constitute the governing body of the municipality. The petition shall be validated by the municipal clerk by verification that it contains the required number of signatures of registered voters. The election resolution shall be adopted within ten days after the petition is verified by the municipal clerk.

D. A special election to approve or disapprove a change in the number of councilmen or trustees shall be held within ninety days after the adoption of the ordinance as provided in Subsection B of this section or within ninety days after the date the petition is verified as provided in Subsection C of this section, as the case may be, or the election may be held in conjunction with a regular municipal election if such election occurs within ninety days after the adoption of the ordinance or verification of the petition. The municipality shall pay for the cost of the election.

E. If at an election called pursuant to this section a majority of the registered voters voting on the question of changing the number of councilmen or trustees vote in favor of such change, all councilmen or trustees shall serve until their current term of office expires. At each of the subsequent two regular municipal elections, one-half of the newly required number of councilmen or trustees shall be elected.

F. If a majority of the registered voters voting on the question of changing the number of councilmen or trustees disapproves or approves of such change, then such change in the number of members shall not be considered again for a period of four years from the date of the election.

History: 1978 Comp., 3-12-2.1, enacted by Laws 1981, ch. 198, 1; 1985, ch. 208, 108; 1991, ch. 130, 1.



Section 3-12-3 - Governing body; powers and duties.

3-12-3. Governing body; powers and duties.

A. The governing body of a municipality having a mayor-council form of government shall:

(1) elect one of its members to act as mayor pro tem in the absence of the mayor;

(2) possess all powers granted by law, and other municipal powers not conferred by law or ordinance on another officer of the municipality;

(3) manage and control the finances and all property, real and personal, belonging to the municipality;

(4) determine the time and place of holding its meetings, which shall be open to the public;

(5) determine the rules of its own proceedings;

(6) keep minutes of its proceedings, which shall be open to examination by any citizen;

(7) adopt rules and regulations necessary to effect the powers granted municipalities;

(8) prescribe the compensation and fees to be paid municipal officers and employees; and

(9) prescribe the powers and duties of those officers whose terms of office or powers and duties are not defined by law, and impose additional powers and duties upon those officers whose powers and duties are prescribed by law.

B. The governing body of a municipality having a mayor-council form of government may remit the fine of any person convicted of a violation of a municipal ordinance.

C. The governing body may compel the attendance of absent members in such manner and under such penalties it deems desirable.

D. The mayor or a majority of the members of the governing body may call special meetings by notice to each member of the governing body, personally served or left at his usual place of residence.

History: 1953 Comp., 14-11-3, enacted by Laws 1965, ch. 300; 1967, ch. 146, 4.



Section 3-12-4 - Governing body to provide for creation of certain appointive offices.

3-12-4. Governing body to provide for creation of certain appointive offices.

A. The governing body of each municipality shall provide for the office of clerk, treasurer and police officer. The offices of clerk and treasurer may be combined and one person appointed to perform both functions.

B. The governing body may also provide for the office of an attorney.

C. The governing body may provide for deputy appointed officials who may exercise the powers granted the appointed officials.

History: 1953 Comp., 14-11-4, enacted by Laws 1965, ch. 300.






Article 13 - Clerk, Police Officer, Manager; Duties

Section 3-13-1 - Clerk; duties.

3-13-1. Clerk; duties.

A. The clerk of the municipality shall:

(1) keep in custody all minutes, ordinances and resolutions approved by the governing body;

(2) attend all meetings of the governing body;

(3) record all proceedings, ordinances and resolutions of the governing body; and

(4) upon request, furnish copies of municipal records. The clerk may charge a reasonable fee for the cost of furnishing copies of municipal records.

B. The mayor, with the consent of the governing body may designate other municipal employees to be deputy municipal clerks who shall have the right and duty to perform all of the duties of the municipal clerk, including but not limited to the duties created in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978].

History: 1953 Comp., 14-12-1, enacted by Laws 1965, ch. 300; 1985, ch. 208, 109.



Section 3-13-2 - Police officers.

3-13-2. Police officers.

A. The police officer of a municipality shall:

(1) execute and return all writs and process as directed by the municipal judge of the municipality employing the police officer;

(2) execute and return all criminal process as directed by the municipal judge of any incorporated municipality in the state if the criminal process arises out of a charge of violation of a municipal ordinance prohibiting driving while under the influence of intoxicating liquor or drugs;

(3) serve criminal writs and process specified in Paragraphs (1) and (2) of this subsection in any part of the county wherein the municipality is situated; and

(4) within the municipality:

(a) suppress all riots, disturbances and breaches of the peace;

(b) apprehend all disorderly persons;

(c) pursue and arrest any person fleeing from justice; and

(d) apprehend any person in the act of violating the laws of the state or the ordinances of the municipality and bring him before competent authority for examination and trial.

B. In the discharge of his proper duties, a police officer shall have the same powers and be subject to the same responsibilities as sheriffs in similar cases.

History: 1953 Comp., 14-12-2, enacted by Laws 1965, ch. 300; 1988, ch. 88, 1.



Section 3-13-3 - Appointment of manager; duties and qualifications.

3-13-3. Appointment of manager; duties and qualifications.

The governing body of any municipality having a population of one thousand or more persons may provide for a manager either by ordinance or by an election to be called by the governing body upon the filing of a petition containing the signatures of at least ten percent of the registered voters in the municipality. The office of manager shall carry the same qualifications, duties and responsibilities as provided for a manager under Sections 3-14-13 through 3-14-15 NMSA 1978.

History: 1953 Comp., 14-12-3, enacted by Laws 1965, ch. 300; 1991, ch. 20, 1.



Section 3-13-4 - Municipality may establish a merit system; provisions constitute part of an employment contract.

3-13-4. Municipality may establish a merit system; provisions constitute part of an employment contract.

A. Any municipality may establish by ordinance a merit system for the hiring, promotion, discharge and general regulation of municipal employees. The ordinance may contain reasonable restrictions or prohibitions on political activities which are deemed detrimental to the merit system thereby established. The ordinance may provide for a personnel board or personnel officer to:

(1) administer the ordinance; and

(2) establish rules and regulations pursuant to the ordinance, which may include:

(a) rules governing classification of employees;

(b) service rating of employees;

(c) establishment of pay scales and ranges;

(d) establishment of the number of hours of work per week; and

(e) methods of employment, promotion, demotion, suspension and discharge of the municipal employees.

B. If a personnel board is created, the method of appointment, the number of members and terms of office shall be set forth in the ordinance. The board shall serve without compensation for its service.

C. Following the adoption of a merit system, the contract of employment between the municipality and an employee in a position covered by the merit system shall be subject to the provisions of the ordinance and rules and regulations issued pursuant to the ordinance.

D. Within ten days following the adoption of a merit system, an employee in a position covered by the merit system may file with the clerk a declaration stating that the employee does not desire to have his employment subject to the ordinance together with the rules and regulations issued pursuant to the ordinance. The contract of employment of all other employees employed at the time of the adoption of the merit system, and in positions covered by the merit system, shall be subject to the provisions of the ordinance and all rules and regulations issued pursuant to the ordinance.

History: 1953 Comp., 14-12-4, enacted by Laws 1965, ch. 300.






Article 14 - Commission-Manager Form of Government; Municipalities Over 1,000

Section 3-14-1 - Commission-manager; application to municipalities over three thousand.

3-14-1. Commission-manager; application to municipalities over three thousand.

Any municipality having a population of three thousand or more persons according to the last federal census or any other official census may be organized and governed as a commission-manager municipality if the qualified electors of the municipality elect to be governed under the commission-manager form of government. If the qualified electors of the municipality do not elect to be governed under the commission-manager form of government, the municipality shall be governed under the form of government in existence on the day the election rejecting the commission-manager form was held.

History: 1953 Comp., 14-13-1, enacted by Laws 1965, ch. 300; 1989, ch. 61, 1; 1991, ch. 20, 2.



Section 3-14-2 - Commission-manager; special election for adoption.

3-14-2. Commission-manager; special election for adoption.

A. Upon petition signed by qualified electors, not less in number than fifteen percent of the votes cast for the office of mayor at the last regular municipal election, filed with the municipal clerk and verified by the municipal clerk to contain a sufficient number of legal signatures, the governing body shall within ten days of verification adopt an election resolution calling for the holding of a special election, within ninety days after the verification of the petition, on the question of organizing the municipality under the commission-manager form of government, or the governing body may submit to the qualified electors of the municipality the question of organizing the municipality under the commission-manager form of government.

B. The question to be placed shall read substantially as follows:

"For the commission-manager form of government and providing for the election of five commissioners ________; and

Against the commission-manager form of government and providing for the election of five commissioners ________."

History: 1953 Comp., 14-13-2, enacted by Laws 1965, ch. 300; 1985, ch. 208, 110.



Section 3-14-3 - Commission-manager; certifying results of election; recording; affirmative vote; organization.

3-14-3. Commission-manager; certifying results of election; recording; affirmative vote; organization.

After the results of the election have been canvassed, the governing body shall certify the results to the municipal clerk and they shall be recorded in the minutes book of the municipality. If a majority of the votes cast on the question favor organizing under a commission-manager form of government, the governing body shall proceed to organize the municipality under the commission-manager form of government.

History: 1953 Comp., 14-13-3, enacted by Laws 1965, ch. 300.



Section 3-14-4 - Commission-manager; charter.

3-14-4. Commission-manager; charter.

Municipalities electing to be governed under the commission-manager form of government shall be governed as provided in Sections 3-14-1 through 3-14-19 NMSA 1978.

History: 1953 Comp., 14-13-4, enacted by Laws 1965, ch. 300.



Section 3-14-5 - Commission-manager; boundaries; retention of general powers.

3-14-5. Commission-manager; boundaries; retention of general powers.

Any municipality electing to be governed under the commission-manager form of government shall retain its present boundary except as it may be altered as authorized by statute and shall possess all powers granted by the constitution and statutes of New Mexico to other municipalities, not inconsistent with the provisions of Sections 3-14-1 through 3-14-19 NMSA 1978.

History: 1953 Comp., 14-13-5, enacted by Laws 1965, ch. 300.



Section 3-14-6 - Commission-manager; districts for selection of commissioners; redistricting.

3-14-6. Commission-manager; districts for selection of commissioners; redistricting.

A. The governing body of a municipality organizing under the commission-manager form of government shall district the municipality into five commissioner districts. Each district shall be compact in area and equal in population, as nearly as possible. For all municipalities having a population in excess of ten thousand, a commissioner shall reside in and be elected from each district; provided that the governing body of a municipality having a population of ten thousand or less may provide for single-member districts as provided in this section.

B. The governing body of the municipality may redistrict the municipality whenever redistricting is warranted. Upon petition signed by qualified electors equal in number to the votes cast for the commissioner receiving the greatest number of votes at the last regular municipal election, the governing body of the municipality shall redistrict the municipality.

History: 1953 Comp., 14-13-6, enacted by Laws 1965, ch. 300; 1985, ch. 203, 3.



Section 3-14-7 - Commission-manager; candidates for office; write-in ballots.

3-14-7. Commission-manager; candidates for office; write-in ballots.

If no more candidates qualify for office than there are vacancies to be filled, they shall be declared elected without a vote, upon certification by the municipal clerk. If there is no candidate for office, the ballot shall be printed without names and a voter may write in the name of a qualified elector upon the ballot.

History: 1953 Comp., 14-13-7, enacted by Laws 1965, ch. 300.



Section 3-14-8 - Commissioners; special election; terms.

3-14-8. Commissioners; special election; terms.

A. Within ten days after the adoption of the commission-manager form of government, the governing body shall adopt an election resolution calling for the holding of a special election within one hundred twenty days after the adoption of the commission-manager form of government, for the purpose of electing five commissioners. The election shall be conducted in the same manner as are regular municipal elections pursuant to the terms of the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978]. The commissioners so elected shall determine their terms of office by lot, so that three commissioners shall serve until the next regular municipal election and two commissioners shall serve until the succeeding regular municipal election.

B. Their respective successors shall hold office for staggered periods of four years and until their successors are elected and take office as provided in the Municipal Election Code.

History: 1953 Comp., 14-13-8, enacted by Laws 1965, ch. 300; 1985, ch. 208, 111.



Section 3-14-9 - Vacancies in commission.

3-14-9. Vacancies in commission.

A. Except as provided in Subsection B of this section, if a vacancy occurs in the commission, the remaining elected and appointed commissioners shall, by a majority vote, appoint a qualified elector to fill the vacancy until the next regular municipal election, or any special election called in accordance with Subsection B of this section, at which time a qualified elector shall be elected to fill the remaining unexpired term, if any.

B. A special election, for the purpose of filling a vacancy on the governing body, may be called by the chairman, with the consent of the governing body or by the governing body. Except for the fact that the election need not be held on the date specified in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978] for the regular municipal election, the special election to fill a vacancy shall be conducted in the manner set forth in the Municipal Election Code for regular municipal elections. However, this subsection shall not apply to those municipalities which have adopted a charter under the provisions of Article 10, Section 6 of the constitution of New Mexico or to those counties which have incorporated under the provisions of Article 10, Section 5 of the constitution of New Mexico.

History: 1953 Comp., 14-13-9, enacted by Laws 1965, ch. 300; 1973, ch. 129, 2; 1985, ch. 208, 112.



Section 3-14-10 - Commission-manager; selection of mayor; duties.

3-14-10. Commission-manager; selection of mayor; duties.

At the first meeting of the new commission after each election, or as soon thereafter as practical, the commissioners shall select one of their number as mayor to act for two years, or until a successor is selected and qualified, unless sooner removed by death, resignation or removal from office. The mayor shall preside at all meetings of the commission and perform other duties, consistent with his office, as imposed by the commission. The mayor has all powers and duties of a commissioner, including the right to vote upon all questions considered by the commission. He is the official head of the municipality for all ceremonial purposes, for the purpose of civil process and for military purposes. During his absence or disability, his duties shall be performed by another member of the commission, appointed by a majority of the commission and designated as mayor pro tem.

History: 1953 Comp., 14-13-10, enacted by Laws 1965, ch. 300.



Section 3-14-11 - Commission meetings; disclosure.

3-14-11. Commission meetings; disclosure.

The commission shall meet at least twice each month. Meetings shall be open to the public and the official records of the meetings shall be open to inspection at all times.

History: 1953 Comp., 14-13-11, enacted by Laws 1965, ch. 300.



Section 3-14-12 - Powers vested in commission; duties of commission.

3-14-12. Powers vested in commission; duties of commission.

A. All powers of the municipality are vested in the commission. The commission shall:

(1) pass all ordinances and other measures conducive to the welfare of the municipality;

(2) perform all acts required for the general welfare of the municipality; and

(3) in addition to the office of manager, create all offices necessary for the proper carrying on of the work of the municipality.

B. The commission shall appoint a manager and shall hold him responsible for the proper and efficient administration of the municipal government.

History: 1953 Comp., 14-13-12, enacted by Laws 1965, ch. 300.



Section 3-14-13 - Manager; employment; qualifications; salary.

3-14-13. Manager; employment; qualifications; salary.

The manager shall be the chief administrative officer. He shall be employed for an indefinite term and until a vacancy is created by death, resignation or removal by the commission. The manager shall be appointed solely on the basis of administrative qualifications and his selection shall not be limited by reason of former residence. The manager shall receive a salary to be fixed by the commission.

History: 1953 Comp., 14-13-13, enacted by Laws 1965, ch. 300.



Section 3-14-14 - Manager; duties; attendance at meetings; budget.

3-14-14. Manager; duties; attendance at meetings; budget.

A. The manager shall:

(1) enforce and carry out all ordinances, rules and regulations enacted by the commission;

(2) employ and discharge all persons engaged in the administrative service of the municipality;

(3) prepare and submit an annual budget; and

(4) make recommendations to the commission on all matters concerning the welfare of the municipality.

B. The manager shall have a seat, but no vote, at every meeting of the commission. Except when clearly undesirable or unnecessary, the commission shall request the opinion of the manager on any proposed measure.

History: 1953 Comp., 14-13-14, enacted by Laws 1965, ch. 300.



Section 3-14-15 - Commissioner-manager; departments; directors.

3-14-15. Commissioner-manager; departments; directors.

The administration of the affairs of the municipality shall be divided into as many departments as may be deemed desirable by the commission. Each department shall be under the charge of a person employed by the manager.

History: 1953 Comp., 14-13-15, enacted by Laws 1965, ch. 300.



Section 3-14-16 - Commission-manager; recall; election; ballot; effect; filling vacancies.

3-14-16. Commission-manager; recall; election; ballot; effect; filling vacancies.

A. In any commission-manager municipality, any elective officer is subject to a recall election. Upon petition seeking the recall of an elective officer, signed by the qualified electors in a number more than twenty percent of the average number of voters who voted at the previous four regular municipal elections or more than twenty percent of the number of voters who voted at the previous regular municipal election, whichever is the greater, the commission shall call a special election unless the regular municipal election occurs within sixty days, in which case the qualified electors shall vote on the recall at the regular election.

B. In either case, there shall be a special ballot containing the name of the officer, the office he holds and the dates of the beginning and termination of his official term. Below the name of the officer shall be two phrases:

"For the recall" and

"Against the recall,"

one below the other with a space after each for placing a cross where desired. If a majority of the votes cast favor recall and the number of votes cast favoring a recall are equal to or more than the number the officer received when he was a candidate for office, the office in question is declared vacant.

C. If an officer is recalled, he shall not be eligible for reelection until the term for which he was originally elected has expired.

D. If the recall election results in a failure to secure the votes necessary to recall, the officer in question shall not be subject again to recall until six months have elapsed from the date the previous recall election was held.

E. A vacancy created by a recall election shall be filled in the same manner as other vacancies on the commission are filled. If all commissioners are recalled at the same election, the municipal clerk, or if there is no municipal clerk, the district court shall within three days call an election as provided in Section 3-14-8 NMSA 1978, for the election of five commissioners.

History: 1953 Comp., 14-13-16, enacted by Laws 1965, ch. 300.



Section 3-14-17 - Commission-manager; referendum; subjects petition; election; effect; repeal of emergency measure.

3-14-17. Commission-manager; referendum; subjects petition; election; effect; repeal of emergency measure.

A. If within thirty days following the adoption of an ordinance or resolution, a petition, signed by the qualified electors in a number more than twenty percent of the average number of voters who voted at the previous four regular municipal elections or more than twenty percent of the number of voters who voted at the previous regular municipal election, whichever is the greater, is presented to the commission asking that the ordinance or resolution in question be submitted to a special election for its adoption or rejection, the ordinance or resolution shall become ineffective upon verification of the petition and the commission shall within ten days of verification adopt a resolution calling for the holding of a special election on the measure within ninety days of the verification of the petition.

B. The ballot shall contain the text of the ordinance or resolution in question. Below the text shall be the phrases:

"For the above measure", and

"Against the above measure",

followed by spaces for marking the ballot with a cross or check or other mark necessary for proper counting of the ballot, in order to cast a vote for the phrase desired. If a majority of the votes cast favor the measure, it shall take effect immediately. If a majority of the votes cast are against the measure, it shall not take effect.

C. If an ordinance or resolution is an emergency measure, it shall go into effect immediately, but it may be repealed by an adverse majority at a referendum election.

History: 1953 Comp., 14-13-17, enacted by Laws 1965, ch. 300; 1985, ch. 208, 113.



Section 3-14-18 - Commission-manager; initiative; failure of commission to adopt; election.

3-14-18. Commission-manager; initiative; failure of commission to adopt; election.

A. In any commission-manager municipality, upon petition, signed by the qualified electors in a number more than twenty percent of the average number of voters who voted at the previous four regular municipal elections or more than twenty percent of the number of voters who voted at the previous regular municipal election, whichever is the greater, any measure may be proposed to the commission for enactment within thirty days of the date of verification of the petition. If the commission:

(1) fails to act;

(2) acts adversely; or

(3) amends the proposed measure, the commission shall, within ten days of the expiration of the thirty day period, adopt an election resolution calling for the holding of a special election within ninety days of the expiration of the thirty day period for the purpose of submitting the measure to the electorate.

B. The ballot shall contain the proposed measure and the measure as amended, if the commission amends the proposed measure. After each measure there shall be printed the words:

"For", and

"Against",

followed by spaces for marking the ballot with a cross or check or other mark necessary for proper counting of the ballot, in order to cast a vote for the phrase desired.

C. The measure receiving a majority of the votes cast on that measure in its favor is adopted. If each measure receives a majority of votes cast on that measure in its favor, the measure receiving the greatest number of votes cast in its favor is adopted.

History: 1953 Comp., 14-13-18, enacted by Laws 1965, ch. 300; 1985, ch. 208, 114.



Section 3-14-19 - Abandonment of commission-manager government.

3-14-19. Abandonment of commission-manager government.

A. Within ten days of the verification of a petition submitted to the municipal clerk and signed by thirty percent of the qualified electors of the municipality, the commission shall adopt an election resolution calling for the holding of a special election within ninety days of verification to vote on the question of abandoning the commission-manager form of government.

B. If a majority of the votes cast at the special election favor abandonment of the commission-manager form of government, the form of government reverts to that form of government existing immediately preceding the adoption of the commission-manager form of government after the election and taking office of the new officers, and the commission shall within ten days after the filing of the certificate of canvass in the minute book adopt an election resolution calling for the holding of a special election within one hundred twenty days of such filing to elect new officers.

C. The election shall be held in the same manner as regular municipal elections are held as provided in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978]. The mayor and one-half of the members of the governing body shall hold office until the next regular municipal election and the remaining one-half of the members of the governing body shall hold office until the succeeding regular municipal election. The terms of the members of the governing body shall be determined by lot after their election.

D. No election shall be held upon the question of abandoning the commission-manager form of government within two years after an election has been held adopting the commission-manager form of government or confirming its continued existence.

History: 1953 Comp., 14-13-19, enacted by Laws 1965, ch. 300; 1985, ch. 208, 115.






Article 15 - Municipal Charters

Section 3-15-1 - Short title.

3-15-1. Short title.

Sections 3-15-1 through 3-15-16 NMSA 1978 may be cited as the "Municipal Charter Act."

History: 1953 Comp., 14-14-1, enacted by Laws 1971, ch. 118, 1.



Section 3-15-2 - Qualified electors may adopt charter.

3-15-2. Qualified electors may adopt charter.

The qualified electors of a municipality who wish to be governed pursuant to Article 10, Section 6 of the constitution of New Mexico may adopt, amend or repeal a charter pursuant to the Municipal Charter Act [3-15-1 to 3-15-16 NMSA 1978].

History: 1953 Comp., 14-14-1.1, enacted by Laws 1971, ch. 118, 2.



Section 3-15-3 - Definitions.

3-15-3. Definitions.

As used in the Municipal Charter Act [3-15-1 to 3-15-16 NMSA 1978], "municipality" means any incorporated city, town, village or county, whether incorporated under general act, special act or constitutional provision.

History: 1953 Comp., 14-14-1.2, enacted by Laws 1971, ch. 118, 3.



Section 3-15-4 - Petition; submission to voters; frequency of elections; withdrawal of signatures.

3-15-4. Petition; submission to voters; frequency of elections; withdrawal of signatures.

Upon petition signed by five percent of the qualified electors of the municipality, the presiding officer of the governing body of the municipality shall by proclamation submit to the qualified electors of the municipality the question of adopting a charter for the municipality under the Municipal Charter Act [3-15-1 to 3-15-16 NMSA 1978], at a special election to be held at a specified time, and within sixty days after the charter provided for in Section 3-15-5 NMSA 1978 has been prepared and filed with the clerk of the municipality. If the charter is not adopted at the special election, the question of adopting a charter under the Municipal Charter Act shall not be resubmitted to the voters of the municipality for two years thereafter. No elector who has signed the petition shall be permitted to withdraw his name after the petition has been filed with the clerk of the municipality except where his signature has been procured by fraud.

History: 1953 Comp., 14-14-2, enacted by Laws 1965, ch. 300; 1971, ch. 118, 4.



Section 3-15-5 - Charter commission; appointment; number; qualifications; duties.

3-15-5. Charter commission; appointment; number; qualifications; duties.

Within five days after the filing of the petition, the presiding officer of the governing body shall appoint a charter commission or the governing body of a municipality may appoint a charter commission upon its own initiative at any time. The charter commission shall consist of not less than seven members, no more than a simple majority shall belong to the same political party. The charter commission shall prepare a charter providing for the government of the municipality and shall complete the proposed charter and file it with the clerk of the municipality within one hundred eighty days from the date of its appointment. The commission shall select its own chairman.

History: 1953 Comp., 14-14-3, enacted by Laws 1965, ch. 300; 1971, ch. 118, 5.



Section 3-15-6 - Gratuitous service by committee; expenses.

3-15-6. Gratuitous service by committee; expenses.

The electors shall serve without pay and may expend money for such items as clerical help and stationery in the amount allowed by the municipality.

History: 1953 Comp., 14-14-4, enacted by Laws 1965, ch. 300.



Section 3-15-7 - Charter; provisions; restrictions; prior legislation.

3-15-7. Charter; provisions; restrictions; prior legislation.

The charter may provide for any system or form of government that may be deemed expedient and beneficial to the people of the municipality, including the manner of appointment or election of its officers, the recall of the officers and the petition and referendum of any ordinance, resolution or action of the municipality; provided, that the charter shall not be inconsistent with the constitution of New Mexico, shall not authorize the levy of any tax not specifically authorized by the laws of the state and shall not authorize the expenditure of public funds for other than public purposes. All bylaws, ordinances and resolutions lawfully passed and in force in the municipality before the adoption of the charter shall remain in force until amended or repealed.

History: 1953 Comp., 14-14-5, enacted by Laws 1965, ch. 300.



Section 3-15-8 - Boundaries; prior rights and property; saving clause.

3-15-8. Boundaries; prior rights and property; saving clause.

The territorial limits of the municipality shall remain the same as under its former organization until changed in accordance with law, and all rights and property of every description which were vested in any municipality under its former organization shall remain vested in the municipality under the organization herein contemplated and provided for, and no contract or franchise, and no right or liability, either in favor of or against the municipality, and no suit or prosecution of any kind shall be affected by any such reorganization.

History: 1953 Comp., 14-14-6, enacted by Laws 1965, ch. 300.



Section 3-15-9 - Special election on adoption of charter.

3-15-9. Special election on adoption of charter.

Within five days after the filing with the clerk of the municipality of the charter provided for by Sections 3-15-1 through 3-15-16 NMSA 1978, and the charter being approved by a majority of the members elected to the governing body of the municipality at a regular or special meeting, the presiding officer of the governing body of the municipality shall by proclamation call a special election for the purpose of submitting to the electors of the municipality the question of whether or not the municipality shall adopt the charter prepared by the charter committee. The special election may be called and held at the same time and in conjunction with the regular election for municipal officers. Should the charter filed with the clerk of the municipality fail to be approved by the governing body of the municipality, the charter shall be returned to the chairman of the charter committee together with a letter of transmittal stating the reason why the charter has been rejected by the governing body. The charter committee shall revise the charter in accordance with their instructions in the letter of transmittal and shall refile the same with the clerk of the municipality within sixty days after the chairman of the charter committee shall have had returned to him the rejected charter. If the charter is then approved, the election proclamation shall be issued, or if not approved, the charter shall be returned by the governing body to the charter committee. This procedure shall continue until a charter is presented and approved by the governing body of the municipality.

History: 1953 Comp., 14-14-7, enacted by Laws 1965, ch. 300.



Section 3-15-10 - Qualifications of voters; ballots; conduct of election; effect of adoption.

3-15-10. Qualifications of voters; ballots; conduct of election; effect of adoption.

All qualified electors residing within the municipality shall be qualified to vote at the special election held under Sections 3-15-1 through 3-15-16 NMSA 1978, and the vote shall be by separate ballots, one of which shall be:

"In favor of adoption of charter [ ]" and the other:

"Against adoption of charter [ ]."

The special election shall be conducted in accordance with Sections 3-8-1 through 3-8-19 NMSA 1978 [Chapter 3, Article 8 NMSA 1978], and if a majority of all the votes cast shall favor the adoption of the charter, the same shall take effect immediately insofar as necessary to authorize the election of officers thereunder, but shall not take effect otherwise until such date as may be specified in the charter, which date shall not be less than sixty days after the special election. After the date fixed by the charter, the municipality shall be deemed reorganized under the provisions of the charter, and the powers and duties of all officers elected or appointed under the former laws shall cease.

History: 1953 Comp., 14-14-8, enacted by Laws 1965, ch. 300.



Section 3-15-11 - First election of officers; time; law governing.

3-15-11. First election of officers; time; law governing.

In case the charter is adopted, it shall be the duty of the presiding officer of the governing body of the municipality to issue a proclamation calling a special election for the election of such elective officers as may be provided for in the charter. The election shall be at least ten days before the date specified in the charter for it to go into effect, and the election shall be held in accordance with the provisions of the charter.

History: 1953 Comp., 14-14-9, enacted by Laws 1965, ch. 300.



Section 3-15-12 - Filing and recording certified copies of charter.

3-15-12. Filing and recording certified copies of charter.

In case of adoption of a charter under the provisions of Sections 3-15-1 through 3-15-16 NMSA 1978, the presiding officer of the governing body of the municipality shall transmit to the secretary of state a duly enrolled and engrossed copy of the charter, which shall be authenticated by the signature of the presiding officer of the governing body of the municipality, and the certificate of the clerk of the municipality and the corporate seal of the municipality, and thereupon the secretary of state shall cause the charter to be filed and recorded in his office. A like copy of the charter, authenticated and certified as specified in this section, shall be recorded in the office of the county clerk.

History: 1953 Comp., 14-14-10, enacted by Laws 1965, ch. 300.



Section 3-15-13 - Charter controls when statute is inconsistent; statutory interpretation.

3-15-13. Charter controls when statute is inconsistent; statutory interpretation.

A. A municipality organized under the provisions of the Municipal Charter Act [3-15-1 to 3-15-16 NMSA 1978] shall be governed by the provisions of the charter adopted pursuant to that act, and no law relating to municipalities inconsistent with the provisions of the charter shall apply to any such municipality.

B. A municipality which adopts a charter may exercise all legislative powers and perform all functions not expressly denied charter municipalities by general law or charter. A liberal construction shall be given to the powers of municipalities to provide for maximum local self-government.

History: 1953 Comp., 14-14-11, enacted by Laws 1965, ch. 300; 1984, ch. 65, 173.



Section 3-15-14 - Petitions; qualifications of signers; contents.

3-15-14. Petitions; qualifications of signers; contents.

Petitions provided for in Sections 3-15-1 through 3-15-16 NMSA 1978, shall be signed only by qualified electors of the municipality, and each petition shall contain in addition to the names of the petitioners, the street and house number or place in which the petitioner resides.

History: 1953 Comp., 14-14-12, enacted by Laws 1965, ch. 300.



Section 3-15-15 - Publication of proposed charter.

3-15-15. Publication of proposed charter.

Whenever a proclamation calling for a special election as provided for by Section 3-15-9 NMSA 1978, shall be issued, a copy of the proposed charter shall be published once each week for four consecutive weeks, and the presiding officer of the governing body of the municipality shall cause to be printed for distribution not less than one thousand copies of the proposed charter, the distribution to be not less than three weeks before the date set for the election.

History: 1953 Comp., 14-14-13, enacted by Laws 1965, ch. 300.



Section 3-15-16 - Amendment or repeal of charter; alternate methods.

3-15-16. Amendment or repeal of charter; alternate methods.

The charter of any municipality adopted under the provisions of Article 10, Section 6 of the constitution of New Mexico, by law of the territorial legislature of New Mexico or under the provisions of the Municipal Charter Act [3-15-1 to 3-15-16 NMSA 1978] may be amended or repealed either by a proposal submitted by the governing body of the municipality to the qualified electors or by petition as provided for in Section 3-15-4 NMSA 1978 for the adoption of an original charter at a general or special election and ratified by a majority of the qualified electors voting on the amendment or repeal.

History: 1953 Comp., 14-14-14, enacted by Laws 1965, ch. 300; 1971, ch 118, 6; 1990, ch. 63, 1.






Article 16 - Combined Municipal Organizations

Section 3-16-1 - Combined city-county municipal corporations; definitions.

3-16-1. Combined city-county municipal corporations; definitions.

As used in Sections 3-16-1 through 3-16-18 NMSA 1978:

A. "combined municipal organization" means the combined city and county municipal corporation, whether prior to or subsequent to the completed consolidation, including the area within the exterior boundaries of the municipality and county;

B. "city" means the municipality involved in the city and county consolidation, including the area within the boundary of the city;

C. "county" means the county government including the area within the exterior boundaries of the county involved in the city and county consolidation, and outside the boundary of the city; and

D. "election units" includes the area of the city and county, respectively.

History: 1953 Comp., 14-15-1, enacted by Laws 1965, ch. 300.



Section 3-16-2 - Combined organization; charter committee; proposed charter; election; ballots.

3-16-2. Combined organization; charter committee; proposed charter; election; ballots.

When the total population of any combined municipal organization shall be at least fifty thousand inhabitants, a city-county government may be organized as hereinafter provided. The legislative authority of any city within a combined municipal organization by ordinance, and the county commissioners of a county within the same combined municipal organization, by resolution, may express their desire that the question of the formation of a combined city and county municipal corporation shall be submitted to the voters of the city and the county outside the city, in accordance with Article 10, Section 4 of the constitution of New Mexico, at a special election called and held as hereinafter provided. In the event approval is obtained by ordinance in the city and by resolution of the county commissioners, then the governing body of any city may appoint seven members who are residents of the city, and the county commissioners may appoint seven members who are residents of the county, making a total of fourteen members, which will form a city and county charter committee. Said charter committee shall meet to draft a charter not inconsistent with the constitution and laws of New Mexico pertaining to city charters. The proposed charter must be approved by a majority of the fourteen appointed members of the charter committee. In the event said proposed charter is approved by the committee, it shall be submitted separately to the county commissioners and governing body of the city, and must be approved by a majority vote of each of these bodies. In the event said bodies approve the proposed charter, then, within sixty days, the county commissioners shall call a special election to be held in the combined municipal organization for the purpose of voting upon the question of city-county consolidation and upon the proposed charter therefor. The special election shall be called, conducted and canvassed in the same manner as general elections for the election of county officers are called, conducted and canvassed; provided, that the vote of electors in voting divisions in each election unit upon each proposition shall be separately counted, canvassed and kept. The ballot for such special election shall be substantially as follows:

"City and County Consolidation: Shall the city of ______ (here insert name of city) be consolidated with the remainder of the county of ______ (here insert name of county in which the city is located) as a political subdivision and become a combined city and county government? YES ___ NO ___

Shall the City and County of ______ (here insert name of city and county) adopt the proposed city and county charter? YES ___ NO ___."

A copy of the proposed charter shall be posted at or near the front entrance of each voting division in plain view of the electors desiring to vote thereon. Each registered voter of the city and county shall be entitled to vote in the precinct or election district in which he is registered, and the propositions shall be submitted in such manner that the voters may vote for or against them. If a majority of the voters voting on the propositions in the city and a majority of the voters voting on the propositions in the county outside the city vote in favor of the propositions submitted, a city and county government for the combined municipal organization shall be established in accordance with Sections 3-16-1 through 3-16-18 NMSA 1978. If a majority vote of either election unit is against the proposition of consolidation, the proposition shall not again be submitted to the voters of the combined municipal organization within two years of the date of such election. The cost of the election and preparing the proposed city and county charter shall be apportioned between, and paid by, the city and county in proportion to the number of votes cast on the proposition inside the city and the number of votes cast in the county outside the city.

History: 1953 Comp., 14-15-2, enacted by Laws 1965, ch. 300.



Section 3-16-3 - Approval of charter at election; legislative body for combined organization.

3-16-3. Approval of charter at election; legislative body for combined organization.

If the propositions submitted to the electors shall carry in both election units, and if the charter shall be approved by the majority of electors voting on the question, it may become the organic law of the combined city and county government and shall be effective as hereinafter provided. If the charter is rejected, in the event approval is given for the consolidation, the governing body of the city and county shall, within sixty days thereafter, provide for a new charter committee as hereinbefore set forth for the purpose of framing a new proposed charter which shall be done and submitted to the voters in like manner, and this procedure shall be followed until a proposed charter for such combined city and county government is approved by the electors. The charter, when adopted, may be revised or amended as provided in the charter or bylaw for such charters. The governing body of the city and the board of county commissioners shall be the first legislative authority of the combined municipal organization and they shall continue in office until the terms for which each was elected expires, and no successor shall be elected or appointed under the combined municipal organization charter until the number of said body falls below the number provided in the city and county charter.

History: 1953 Comp., 14-15-3, enacted by Laws 1965, ch. 300.



Section 3-16-4 - Charter; contents.

3-16-4. Charter; contents.

The charter shall designate the number and terms of members of the legislative authority and the name of the combined municipal corporation; the elective officers, the terms of such officers, manner of election and their powers and duties, and may provide for any form of local government for the city and county not inconsistent with the constitution and laws of New Mexico.

History: 1953 Comp., 14-15-4, enacted by Laws 1965, ch. 300.



Section 3-16-5 - Date for commencing operation of new organization; disapproval of charter; effect.

3-16-5. Date for commencing operation of new organization; disapproval of charter; effect.

In the event a combined municipal organization is approved by a majority of the electors in each election unit and a proposed charter therefor has likewise been approved by a majority of the electors in each election unit, the city government and the county government and all offices thereof, except as provided herein, shall terminate, and the new combined municipal organization government shall begin operation in lieu thereof on the first day of July following the adoption of a charter for the combined municipal organization by the governing authority of the combined municipal organization. If approval of the proposed charter is given by a vote of the majority of the electors voting thereon, the governing authority of the combined municipal organization may adopt the same by a majority vote. In the event the electors of either election unit shall disapprove the proposed charter submitted to them for approval for two consecutive elections upon such proposition, subsequent to the first election, then the consolidation, although previously approved, shall not become effective but shall be void, and the proposition for consolidation shall not be again submitted to a vote of the electors in the combined municipal organization for a period of two years after the last election on the question of approval of the charter.

History: 1953 Comp., 14-15-5, enacted by Laws 1965, ch. 300.



Section 3-16-6 - Powers of combined organization.

3-16-6. Powers of combined organization.

Upon the date the new combined municipal organization begins operation as provided herein, and thereafter, the organization shall be a municipal corporation of New Mexico and thereupon and thereafter shall exercise all the powers vested in it by the charter adopted for its government and all powers and duties vested in cities by the constitution and laws of New Mexico, and also all powers vested by law in counties, except as provided in the charter adopted and in Article 10, Section 4 of the constitution of New Mexico.

History: 1953 Comp., 14-15-6, enacted by Laws 1965, ch. 300.



Section 3-16-7 - County officers at time of city and county consolidation; duties.

3-16-7. County officers at time of city and county consolidation; duties.

In the event of a city and county consolidation, any county officer holding office at the time the charter becomes effective shall continue in office for his unexpired term and may exercise such functions or duties for the combined municipal organization as the legislative authority thereof determines, and after expiration of his term the county office shall terminate, except as provided herein.

History: 1953 Comp., 14-15-7, enacted by Laws 1965, ch. 300.



Section 3-16-8 - Justices of the peace magistrates at time of city and county consolidation; duties; vacancies.

3-16-8. Justices of the peace [magistrates] at time of city and county consolidation; duties; vacancies.

Unless otherwise provided for in the combined municipal organization charter, justices of the peace [magistrates] who have been elected and are holding office within the boundaries of the combined municipal organization at the time such government becomes operative, shall continue to hold office as justices of the peace [magistrates] for such combined municipal organization within their respective precincts for the term for which they have been elected, and their successors shall be elected at the time and in the manner and for the term provided by law for justices of the peace [magistrates]. Vacancies in office shall be filled by the governing body of the combined municipal organization for the term as provided for justices of the peace [magistrates] appointed to fill vacancies. Justices of the peace [magistrates] in the combined municipal organization shall exercise the same powers and jurisdiction as is provided by law for justices of the peace [magistrates].

History: 1953 Comp., 14-15-8, enacted by Laws 1965, ch. 300.



Section 3-16-9 - Municipal judges to be provided for in charter.

3-16-9. Municipal judges to be provided for in charter.

If there is a city and county consolidation, there shall be municipal judges who shall exercise the powers and jurisdiction vested by the combined municipal organization charter in municipal courts. They shall be elected and their vacancies filled in the manner provided for in the charter.

History: 1953 Comp., 14-15-9, enacted by Laws 1965, ch. 300.



Section 3-16-10 - Pending cases in courts not to be affected by consolidation.

3-16-10. Pending cases in courts not to be affected by consolidation.

If there is a city and county consolidation, any civil or criminal case filed or pending, in any proper court at the time the combined municipal organization becomes effective, shall not be affected by the consolidation but shall continue and may be tried, dismissed or disposed of in the same manner as if the consolidation had not been made.

History: 1953 Comp., 14-15-10, enacted by Laws 1965, ch. 300.



Section 3-16-11 - Probate judges and district judges at time of consolidation; effect.

3-16-11. Probate judges and district judges at time of consolidation; effect.

A. The probate judge of the county when the consolidation becomes effective shall become the probate judge of the combined municipal organization and shall have the same powers, jurisdiction and duties as provided by law for probate judges of a county, and shall hold office for the remainder of the term for which he was elected. His successor shall be elected at the time and in the manner and for the term provided by law for such office.

B. The district judge or judges acting within and for the county, after the consolidation is complete and operative, shall be district judges within and for the combined municipal organization with the same jurisdiction, powers and duties as if no consolidation had been made.

History: 1953 Comp., 14-15-11, enacted by Laws 1965, ch. 300.



Section 3-16-12 - Real and personal property taxes; assessment, levy and collection.

3-16-12. Real and personal property taxes; assessment, levy and collection.

If there is a city and county consolidation all real and personal property within the combined municipal organization shall be assessed, taxed and taxes levied and collected at the time and in the manner provided by law.

History: 1953 Comp., 14-15-12, enacted by Laws 1965, ch. 300.



Section 3-16-13 - Books and records of combined organization; filing of instruments.

3-16-13. Books and records of combined organization; filing of instruments.

A. If there is a city and county consolidation, and on and after the date the combined municipal organization government becomes operative, adequate books and records shall be provided in the municipal corporation for recording or filing instruments in the municipal corporation, as will be more specifically provided in the combined municipal organization charter. All books and records provided and kept by a county officer prior to the consolidation of the city and county shall continue to be made available to the public by the combined municipal organization and copies thereof furnished as now provided by law by the combined municipal organization official who, under the charter, is required to keep and maintain the records, with the same force and effect as if the consolidation had not occurred.

B. Instruments required or authorized by law to be filed or recorded with county clerks in order to constitute public notice, shall be filed with the clerk of the combined municipal organization or officer designated in the charter for such purposes, and when so filed or recorded shall have the same force and effect and constitute public notice in the same manner and to the same extent as if filed with county clerks of a county.

History: 1953 Comp., 14-15-13, enacted by Laws 1965, ch. 300.



Section 3-16-14 - Assets and liabilities of city and county vest in combined organization; exceptions.

3-16-14. Assets and liabilities of city and county vest in combined organization; exceptions.

If there is a city and county consolidation all property, assets, credits, causes of action or other rights or interests belonging to the city or county at the time the combined municipal organization government becomes operative shall belong to the combined municipal organization, and, if necessary, the combined municipal organization may demand, sue for, recover and enforce the rights in appropriate courts in the name of the combined municipal organization, and all debts and obligations of the city or county existing at the time the combined municipal organization government becomes operative shall become the debt and obligation of the combined municipal organization and shall be assumed and paid by it as and when due; provided, that all bonded indebtedness of the city or county shall remain the separate debt of the city or county, respectively, and the city or county shall respectively retain its separate identity for debt service purposes until the debts of each legal entity have been fully paid. Tax levies shall continue to be made in the city and county for the required debt service. Special assessments and revenue bonds of the city or county shall likewise continue to be paid only as provided originally for the payment thereof and the city or county shall maintain its separate identity for the purpose of the debt service. All budget and cash balances in all funds of the city and county, except interest and sinking funds for debt service, shall likewise vest in and belong to the combined municipal organization and become available for its use in paying current operating expenses.

History: 1953 Comp., 14-15-14, enacted by Laws 1965, ch. 300.



Section 3-16-15 - Continuation of prosecutions, ordinances, rights, privileges and franchises.

3-16-15. Continuation of prosecutions, ordinances, rights, privileges and franchises.

If there is a city and county consolidation all rights, franchises and privileges granted by the city or county and all ordinances of the city effective at the date the combined municipal organization government becomes operative shall continue in full force and effect throughout the combined municipal organization until expiration, repeal, termination, amendment or modification, as authorized by law, and all prosecutions not already commenced for offenses committed before or after the county-city government becomes operative may be made in the name of the combined municipal organization in the proper court.

History: 1953 Comp., 14-15-15, enacted by Laws 1965, ch. 300.



Section 3-16-16 - City and county property vests in combined organization.

3-16-16. City and county property vests in combined organization.

If there is a city and county consolidation, all property, real, personal or mixed, belonging to the city or county shall vest in and become the property of the combined municipal organization government immediately when the combined municipal organization government becomes operative.

History: 1953 Comp., 14-15-16, enacted by Laws 1965, ch. 300.



Section 3-16-17 - Substitution of combined organization in pending court proceedings.

3-16-17. Substitution of combined organization in pending court proceedings.

If any action, suit or proceeding is pending in any court for or against the city or county at the time the combined municipal organization becomes operative, the combined municipal organization shall be substituted as plaintiff or defendant, as the case may be, in such action, suit or proceeding, and the same shall proceed as if the claim, right, debt or demand upon which the action, suit or proceeding was founded, had originally existed in favor of or against the combined municipal organization.

History: 1953 Comp., 14-15-17, enacted by Laws 1965, ch. 300.



Section 3-16-18 - Collection of taxes; budgets; powers and duties of officers of combined organization.

3-16-18. Collection of taxes; budgets; powers and duties of officers of combined organization.

A. The county treasurer shall proceed to collect all taxes assessed against persons or property within the combined municipal organization prior to the effective date of the consolidation, in the same manner as if no consolidation had occurred. When the combined municipal organization becomes operative, all county officers shall deliver to the proper officer of the combined municipal organization designated in the charter to receive the same, all money, property, books and records of the respective offices.

B. After the combined municipal organization becomes operative, budgets for its government and operation shall be made in the same manner, subject to the same limitations as provided by law for budgets of cities and counties. From said date property shall be assessed for taxes and taxes levied and collected thereon by the combined municipal organization in the same manner and subject to the same limitations as provided by law for assessment, levy and collection of taxes in cities and counties including the procedure for collection of delinquent taxes.

C. After the combined municipal organization becomes operative, each officer of the organization designated by the charter to assume the powers and duties in whole or in part of the county officer or city officer whom he supersedes, shall have all of the rights, powers and duties respectively imposed by law upon the superseded county officer or city officer, and the exercise and performance of the functions when done shall be valid and of the same force and effect as if done by the officer superseded.

History: 1953 Comp., 14-15-18, enacted by Laws 1965, ch. 300.






Article 17 - Ordinances

Section 3-17-1 - Ordinances; purposes.

3-17-1. Ordinances; purposes.

The governing body of a municipality may adopt ordinances or resolutions not inconsistent with the laws of New Mexico for the purpose of:

A. effecting or discharging the powers and duties conferred by law upon the municipality;

B. providing for the safety, preserving the health, promoting the prosperity and improving the morals, order, comfort and convenience of the municipality and its inhabitants; and

C. enforcing obedience to the ordinances by prosecution in the municipal court and metropolitan courts and upon conviction the imposition of:

(1) except for those violations of ordinances described in Paragraphs (2) and (3) of this subsection, a fine of not more than five hundred dollars ($500) or imprisonment for not more than ninety days or both;

(2) for a violation of an ordinance prohibiting driving a motor vehicle while under the influence of intoxicating liquor or drugs, a fine of not more than one thousand dollars ($1,000) or imprisonment for not more than three hundred sixty-four days or both; and

(3) for violations of an industrial user wastewater pretreatment ordinance as required by the United States environmental protection agency, a fine of not more than one thousand dollars ($1,000) a day for each violation.

History: 1953 Comp., 14-16-1, enacted by Laws 1965, ch. 300; 1967, ch. 146, 5; 1987, ch. 92, 1; 1989, ch. 234, 1; 1990, ch. 100, 1; 1990, ch. 113, 1; 1993, ch. 66, 1.



Section 3-17-2 - Ordinances; style.

3-17-2. Ordinances; style.

The enacting clause of a municipal ordinance shall be:

"Be it ordained by the governing body of the ............ (here insert name of municipality)."

History: 1953 Comp., 14-16-2, enacted by Laws 1965, ch. 300.



Section 3-17-3 - Notice by publication of certain proposed ordinances.

3-17-3. Notice by publication of certain proposed ordinances.

A. Notice by publication of the title and subject matter of any ordinance proposed for adoption by the governing body of any municipality must take place at least two weeks prior to consideration of final action upon the ordinance in open session of the governing body, except that this section shall not apply to ordinances dealing with an emergency declared by the chairman of the governing body or the mayor, as the case may be, to be an immediate danger to the public health, safety and welfare of the municipality, or to ordinances the subject matter of which is amending a city zoning map, provided the amendment to such zoning map has been considered by, and recommended to, the commission by a planning commission with jurisdiction in the matter. It is sufficient defense to any suit or prosecution to show that no notice by publication was made.

B. Notice of the proposed ordinance shall be published one time as a legal advertisement in a newspaper of general circulation in the municipality.

C. Copies of a proposed ordinance shall be available to interested persons during normal and regular business hours of the municipal clerk upon request and payment of a reasonable charge beginning with the date of publication and continuing to the date of consideration by the municipality's elected commission.

History: 1953 Comp., 14-16-2.1, enacted by Laws 1973, ch. 85, 1.



Section 3-17-4 - Ordinances; roll call vote; adoption.

3-17-4. Ordinances; roll call vote; adoption.

A. If a majority of all the members of the governing body vote in favor of adopting the ordinance or resolution, it is adopted. The municipal clerk shall record in the minutes book the vote of each member of the governing body on each ordinance or resolution.

B. Within three days after the adoption of an ordinance or resolution, the mayor shall validate the ordinance or resolution by endorsing "Approved" upon the ordinance or resolution and signing the ordinance or resolution.

History: 1953 Comp., 14-16-3, enacted by Laws 1965, ch. 300.



Section 3-17-5 - Proof of ordinance; authentication; publication; effective date; codification.

3-17-5. Proof of ordinance; authentication; publication; effective date; codification.

A. An ordinance shall be recorded in a book kept for that purpose, shall be authenticated by the signature of the presiding officer of the governing body and the municipal clerk and shall bear the seal of the municipality. The ordinance shall be published one time either in its entirety or by title and a general summary of the subject matter contained in the ordinance, whichever the governing body elects to do.

B. An ordinance shall not become effective until five days after it has been published, unless otherwise provided by law.

C. If the ordinances of the municipality are codified or codified and revised, it is not necessary to publish the entire codification or codification and revision. An ordinance, referring to the codification or codification and revision by title only and specifying one place in the municipality where the codification or codification and revision may be inspected during the normal and regular business hours of the municipal clerk, may be published instead of the codification or codification and revision.

D. Any court shall accept the following as prima facie evidence that an ordinance has been published:

(1) the book in which the ordinances of the municipality are recorded;

(2) any copy of an ordinance certified by the municipal clerk or his duly authorized deputy;

(3) any ordinance published in book or pamphlet form under the authority of the municipality; or

(4) any codification of ordinances prepared under the authority of the municipality. It is sufficient defense to any suit or prosecution to show that no publication was made.

History: 1953 Comp., 14-16-4, enacted by Laws 1965, ch. 300.



Section 3-17-6 - Codes adopted and enforced by reference; availability.

3-17-6. Codes adopted and enforced by reference; availability.

A. A municipality may adopt by ordinance the conditions, provisions, limitations and terms of:

(1) an administrative code;

(2) an air pollution code;

(3) a building code that includes provisions for plan review, permitting and inspections for general, electrical, mechanical and plumbing construction;

(4) an elevator code;

(5) a fire prevention code;

(6) a health code;

(7) [a] housing code;

(8) a traffic code; or

(9) any other code not in conflict with the laws of New Mexico or valid regulations issued by any board or agency of New Mexico authorized to issue regulations.

Any code so adopted shall provide for minimum requirements at least equal to the state requirements on the same subject.

B. An ordinance adopting any such code need only refer to the proper title and date of the code, without setting forth the code's conditions, provisions, limitations and terms, and may include any exception or deletion to the code by setting forth the exception or deletion to the code. The ordinance shall further specify at least one place within the municipality where the code, so adopted, is available for inspection during the normal and regular business hours of the municipal clerk. A copy of the code shall be available upon request and payment of a reasonable charge.

C. Any amendment to such a code may be adopted in the same manner as other ordinances are adopted.

History: 1953 Comp., 14-16-5, enacted by Laws 1965, ch. 300; 2007, ch. 132, 1.



Section 3-17-7 - Water conservation and drought management plans.

3-17-7. Water conservation and drought management plans.

A municipality shall consider ordinances and codes to encourage water conservation and drought management planning pursuant to the provisions of Section 3 [72-14-3.2 NMSA 1978] of this act.

History: Laws 2003, ch. 138, 1.






Article 18 - Powers of Municipalities

Section 3-18-1 - General powers; body politic and corporate powers.

3-18-1. General powers; body politic and corporate powers.

A municipality is a body politic and corporate under the name and form of government selected by its qualified electors. A municipality may:

A. sue or be sued;

B. enter into contracts or leases;

C. acquire and hold property, both real and personal;

D. have a common seal which may be altered at pleasure;

E. exercise such other privileges that are incident to corporations of like character or degree that are not inconsistent with the laws of New Mexico;

F. protect generally the property of its municipality and its inhabitants;

G. preserve peace and order within the municipality; and

H. establish rates for services provided by municipal utilities and revenue-producing projects, including amounts which the governing body determines to be reasonable and consistent with amounts received by private enterprise in the operation of similar facilities.

History: 1953 Comp., 14-17-1, enacted by Laws 1965, ch. 300; 1969, ch. 251, 2; 1972, ch. 81, 2.



Section 3-18-2 - Prohibition on municipal taxing power.

3-18-2. Prohibition on municipal taxing power.

Unless otherwise provided by law, no municipality may impose:

A. an income tax;

B. a tax on property measured on an ad valorem, per unit or other basis; or

C. any excise tax including but not limited to:

(1) sales taxes;

(2) gross receipts; and

(3) excise taxes on any incident relating to:

(a) tobacco;

(b) liquor;

(c) motor fuels; and

(d) motor vehicles.

D. However, any municipality may impose excise taxes of the sales, gross receipts or any other type on specific products and services, other than those enumerated in Paragraph (3) of Subsection C of this section, if the products and services taxed are each named specifically in the ordinance imposing the tax on them and if the ordinance is approved by a majority vote in the municipality.

E. Subsections C and D of this section shall not be construed to apply to or otherwise affect any occupation tax imposed prior to or after the effective date of this act under Sections 3-38-1 through 3-38-12 NMSA 1978 [3-38-1 to 3-38-6 NMSA 1978], as those sections may be amended from time to time; provided, the provisions of this subsection shall not apply to the sale of motor vehicles.

History: 1953 Comp., 72-4-1.1, enacted by Laws 1972, ch. 26, 1; recompiled as 1953 Comp., 14-17-1.1, by Laws 1973, ch. 258, 154; 1980, ch. 101, 1.



Section 3-18-3 - Animals.

3-18-3. Animals.

A. A municipality may:

(1) prohibit cruelty to animals;

(2) regulate, restrain and prohibit the running at large of any animal within the boundary of the municipality; and

(3) provide by ordinance for the impounding and disposition of animals found running at large. Prior to the time set for disposing of the animal as provided in the ordinance, the owner may regain possession of the animal by paying the poundmaster all costs incurred in connection with impounding the animal.

B. Dogs shall be further regulated as provided in Sections 47-1-2 through 47-1-8 New Mexico Statutes Annotated, 1953 Compilation.

C. A municipality may, by ordinance, provide for the animal control services enumerated in this section to be performed by a contractor and may enter into a contract for the services.

History: 1953 Comp., 14-17-2, enacted by Laws 1965, ch. 300; 1971, ch. 171, 1.



Section 3-18-4 - Buildings; construct, purchase, rehabilitate, care for.

3-18-4. Buildings; construct, purchase, rehabilitate, care for.

A municipality may construct, purchase, rehabilitate, care for and adopt rules and regulations for the management of public buildings.

History: 1953 Comp., 14-17-3, enacted by Laws 1965, ch. 300.



Section 3-18-5 - Dangerous buildings or debris; removal; notice; right of municipality to remove; lien.

3-18-5. Dangerous buildings or debris; removal; notice; right of municipality to remove; lien.

A. Whenever any building or structure is ruined, damaged and dilapidated, or any premise is covered with ruins, rubbish, wreckage or debris, the governing body of a municipality may by resolution find that the ruined, damaged and dilapidated building, structure or premise is a menace to the public comfort, health, peace or safety and require the removal from the municipality of the building, structure, ruins, rubbish, wreckage or debris.

B. A copy of the resolution shall be served on the owner, occupant or agent in charge of the building, structure or premise. If the owner, as shown by the real estate records of the county clerk, occupant or agent in charge of the building, structure or premise cannot be served within the municipality, a copy of the resolution shall be posted on the building, structure or premise and a copy of the resolution shall be published one time.

C. Within ten days of the receipt of a copy of the resolution or of the posting and publishing of a copy of the resolution, the owner, occupant or agent in charge of the building, structure or premise shall commence removing the building, structure, ruin, rubbish, wreckage or debris, or file a written objection with the municipal clerk asking for a hearing before the governing body of the municipality.

D. If a written objection is filed as required in this section, the governing body shall:

(1) fix a date for a hearing on its resolution and the objection;

(2) consider all evidence for and against the removal resolution at the hearing; and

(3) determine if its resolution should be enforced or rescinded.

E. Any person aggrieved by the determination of the governing body may appeal to the district court by:

(1) giving notice of appeal to the governing body within five days after the determination made by the governing body; and

(2) filing a petition in the district court within twenty days after the determination made by the governing body. The district court shall hear the matter de novo and enter judgment in accordance with its findings.

F. If the owner, occupant or agent in charge of the building, structure or premise fails to commence removing the building, structure, ruins, rubbish, wreckage or debris:

(1) within ten days of being served a copy of the resolution or of the posting and publishing of the resolution; or

(2) within five days of the determination by the governing body that the resolution shall be enforced; or

(3) after the district court enters judgment sustaining the determination of the governing body, the municipality may remove the building, structure, ruins, rubbish, wreckage or debris at the cost and expense of the owner. The reasonable cost of the removal shall constitute a lien against the building, structure, ruin, rubbish, wreckage or debris so removed and against the lot or parcel of land from which it was removed. The lien shall be foreclosed in the manner provided in Sections 3-36-1 through 3-36-6 NMSA 1978.

G. The municipality may pay for the costs of removal of any condemned building, structure, wreckage, rubbish or debris by granting to the person removing such materials, the legal title to all salvageable materials in lieu of all other compensation.

H. Any person or firm removing any condemned building, structure, wreckage, rubbish or debris shall leave the premises from which the material has been removed in a clean, level and safe condition, suitable for further occupancy or construction and with all excavations filled.

History: 1953 Comp., 14-17-4, enacted by Laws 1965, ch. 300; 1967, ch. 123, 1; 1977, ch. 126, 1.



Section 3-18-6 - Building construction and restrictions; establishing fire zones.

3-18-6. Building construction and restrictions; establishing fire zones.

A. Within its planning and platting jurisdiction, a municipality may by ordinance:

(1) prescribe standards for constructing and altering buildings;

(2) prescribe the distance a building may be built from the street line;

(3) regulate the construction of partition fences and party walls; and

(4) have exclusive enforcement over permits issued by the municipality when enforced by an approved inspector.

B. A municipality may establish fire zones and prohibit within these zones the construction or addition of structures which do not meet the fire resistance ratings or standards established for each zone.

C. The provisions of Subsection A of this section shall not apply:

(1) to construction specifically exempted by the Construction Industries Licensing Act [Chapter 60, Article 13 NMSA 1978] or regulations adopted pursuant thereto; or

(2) to territory outside the boundary of a municipality if a county by ordinance prescribes standards for constructing and altering buildings.

History: 1953 Comp., 14-17-5, enacted by Laws 1965, ch. 300; 1971, ch. 256, 1.



Section 3-18-7 - Additional county and municipal powers; flood and mudslide hazard areas; flood plain permits; land use control; jurisdiction; agreement.

3-18-7. Additional county and municipal powers; flood and mudslide hazard areas; flood plain permits; land use control; jurisdiction; agreement.

A. For the purpose of minimizing or eliminating damage from floods or mudslides in federal emergency management agency and locally designated flood-prone areas and for the purpose of promoting health, safety and the general welfare, a county or municipality with identified flood or mudslide hazard areas shall by ordinance:

(1) designate and regulate flood plain areas having special flood or mudslide hazards;

(2) prescribe standards for constructing, altering, installing or repairing buildings and other improvements under a permit system within a designated flood or mudslide hazard area;

(3) require review by the local flood plain manager for development within a designated flood or mudslide hazard area; provided that final decisions are approved by the local governing body;

(4) review subdivision proposals and other new developments within a designated flood or mudslide hazard area to ensure that:

(a) all such proposals are consistent with the need to minimize flood damage;

(b) all public utilities and facilities such as sewer, gas, electrical and water systems are designed to minimize or eliminate flood damage; and

(c) adequate drainage is provided so as to reduce exposure to flood hazards;

(5) require new or replacement water supply systems or sanitary sewage systems within a designated flood or mudslide hazard area to be designed to minimize or eliminate infiltration of flood waters into the systems and discharges from the systems into flood waters and require on-site waste disposal systems to be located so as to avoid impairment of them or contamination from them during flooding; and

(6) designate and regulate floodways for the passage of flood waters.

B. A flood plain ordinance adopted pursuant to this section shall substantially conform to the minimum standards prescribed by the federal insurance administration, regulation 1910 issued pursuant to Subsection 7(d), 79 Stat. 670, Section 1361, 82 Stat. 587 and 82 Stat. 575, all as amended.

C. A county or municipality that enacts a flood plain ordinance shall designate a person, certified pursuant to the state-certified flood plain manager program, as the flood plain manager to administer the flood plain ordinance.

D. A county or municipality that has areas designated by the federal emergency management agency and the county or municipality as flood-prone shall participate in the national flood insurance program.

E. A county or municipality shall have exclusive jurisdiction over flood plain permits issued under its respective flood plain ordinance in accordance with this section and so long as all structures built in flood plains are subject to inspection and approval pursuant to the Construction Industries Licensing Act [Chapter 60, Article 13 NMSA 1978]. Notwithstanding Section 3-18-6 NMSA 1978, when a municipality adopts a flood plain ordinance pursuant to Paragraph (2) of Subsection A of this section, the municipality's jurisdiction under the flood plain ordinance may take precedence over a respective county flood plain ordinance within the municipality's boundary and within the municipality's subdividing and platting jurisdiction.

F. A county or municipality shall designate flood plain areas having special flood or mudslide hazards in substantial conformity with areas identified as flood- or mudslide-prone by the federal insurance administration pursuant to the national flood insurance program and may designate areas as flood- or mudslide-prone that may not be so identified by the federal insurance administration.

G. A municipality or county adopting a flood plain ordinance pursuant to this section may enter into reciprocal agreements with any agency of the state, other political subdivisions or the federal government in order to effectively carry out the provisions of this section.

H. The homeland security and emergency management department is designated as the state coordinating agency for the national flood insurance program and may assist counties or municipalities when requested by a county or municipality to provide technical advice and assistance.

History: 1953 Comp., 14-17-5.1, enacted by Laws 1975, ch. 14, 1; 2001, ch. 11, 1; 2003, ch. 310, 1; 2009, ch. 250, 1.



Section 3-18-8 - Cemeteries.

3-18-8. Cemeteries.

A municipality may:

A. cause any cemetery to be removed;

B. prohibit the establishment of a cemetery within one mile of the municipal boundary; and

C. regulate cemeteries within the planning and platting jurisdiction of the municipality.

History: 1953 Comp., 14-17-6, enacted by Laws 1965, ch. 300.



Section 3-18-9 - Census.

3-18-9. Census.

A. A municipality may provide for the taking of a census within the municipal boundary but no census shall be taken by the municipality more than once between the years prescribed by law for the census to be taken by the United States of America.

B. Any census taken under the authority of the municipality shall be verified by oath of the person taking the census. The census shall be approved by resolution of the governing body. One copy of the census shall be filed with the clerk of the municipality and one copy shall be filed with the county clerk.

History: 1953 Comp., 14-17-7, enacted by Laws 1965, ch. 300.



Section 3-18-10 - Power of eminent domain; purposes; proceedings.

3-18-10. Power of eminent domain; purposes; proceedings.

A. Both within the municipal boundary and for a distance not extending beyond the planning and platting jurisdiction of the municipal boundary, a municipality has the power and right of condemnation of private property for public use for the purpose of:

(1) laying out, opening and widening streets, alleys and highways or their approaches; or

(2) constructing, maintaining and operating:

(a) storm drains; or

(b) garbage and refuse disposal areas and plants.

B. A municipality may acquire by eminent domain any property within the municipality:

(1) for park purposes;

(2) to establish cemeteries or mausoleums or to acquire existing cemeteries or mausoleums; or

(3) for the purpose of correcting obsolete or impractical planning and platting of subdivisions. For the purpose of this paragraph, "obsolete or impractical planning and platting" applies only to property that:

(a) was platted prior to 1971;

(b) has remained vacant and unimproved; and

(c) threatens the health, safety and welfare of persons or property due to erosion, flooding and inadequate drainage.

C. Condemnation proceedings pursuant to this section shall be in the manner provided by law.

History: 1953 Comp., 14-17-8, enacted by Laws 1973, ch. 395, 1; 2007, ch. 329, 1; 2007, ch. 330, 1.



Section 3-18-11 - Fire prevention and protection; insurance for volunteer firemen.

3-18-11. Fire prevention and protection; insurance for volunteer firemen.

A. A municipality may by ordinance:

(1) adopt regulations for the prevention of fire;

(2) regulate and prevent the carrying on of manufactories dangerous in causing and promoting fires;

(3) prohibit the deposit of ashes in unsafe places;

(4) cause any building or enclosure which is in a flammable state to be placed in a safe condition;

(5) regulate and prevent the storage and transportation of any combustible or explosive material; and

(6) regulate and prevent the use of illuminating flames and the building of bonfires.

B. A municipality may:

(1) provide proper means for protection from fire;

(2) erect fire stations and provide facilities and implements for the extinguishment of fires; and

(3) provide for the use and management of fire stations, facilities and implements for extinguishing fires by a volunteer fire department, paid fire department or partially paid and volunteer fire department.

C. A municipality having an organized volunteer fire department may purchase with money from the fire fund an accident policy from any insurance company authorized to do business in New Mexico. The accident policy shall provide for the payment to any volunteer fireman a suitable sum for injuries and a gross sum of not less than two thousand dollars ($2,000) for death caused in the course of his duties as a volunteer fireman.

History: 1953 Comp., 14-17-9, enacted by Laws 1965, ch. 300; 1989, ch. 346, 12.



Section 3-18-11.1 - Fingerprinting of fireman applicants required; authorization for municipality to communicate such information to the federal bureau of investigation.

3-18-11.1. Fingerprinting of fireman applicants required; authorization for municipality to communicate such information to the federal bureau of investigation.

After July 1, 1985, anyone applying for the position of fireman in any municipality with a population of more than one hundred thousand shall provide the municipality with copies of his fingerprints. The municipality is authorized by this section to transmit copies of all fingerprints of applicant firemen to the federal bureau of investigation.

History: Laws 1985, ch. 121, 1.



Section 3-18-12 - Food and merchandise; regulation and inspection.

3-18-12. Food and merchandise; regulation and inspection.

A. A municipality may regulate the sale of food and drink, and may provide for the place and manner of selling food.

B. A municipality may provide for the:

(1) inspection and regulation of food;

(2) regulation, inspection, weighing and measuring of any article of merchandise;

(3) inspection and sealing of weights and measures; and

(4) enforcement and use of proper weights and measures by vendors.

History: 1953 Comp., 14-17-10, enacted by Laws 1965, ch. 300.



Section 3-18-13 - Industrial nuisances and nauseous locations; regulation and prohibition.

3-18-13. Industrial nuisances and nauseous locations; regulation and prohibition.

A municipality may within one mile of its boundary direct the location, regulate and prohibit any offensive and unwholesome business or establishment.

History: 1953 Comp., 14-17-11, enacted by Laws 1965, ch. 300.



Section 3-18-14 - Municipal libraries; establishment; contract services; state publications; gifts and bequests.

3-18-14. Municipal libraries; establishment; contract services; state publications; gifts and bequests.

A. A municipality may establish and maintain a free public library under proper regulation and may receive, hold and dispose of a gift, donation, devise or bequest that is made to the municipality for the purpose of establishing, increasing or improving the library. The governing body may apply the use, profit, proceeds, interests and rents accruing from such property in any manner that will best improve the library and its use.

B. After a public library is established, the secretary of state shall furnish to the public library a copy of any work subsequently published under his authority.

C. A municipality establishing a public library may enter into contracts and joint powers agreements with other municipalities, counties, local school boards, post-secondary educational institutions and the library division of the office of cultural affairs for the furnishing of library services. In the interest of establishing a county or regional library, a municipality may convey its library facilities to the county as part of a contract for furnishing library services to the inhabitants of the municipality by the county or regional library.

History: 1953 Comp., 14-17-12, enacted by Laws 1965, ch. 300; 1977, ch. 246, 45; 1980, ch. 151, 1; 1999, ch. 20, 1.



Section 3-18-15 - Works of art; other works; acquisition and maintenance.

3-18-15. Works of art; other works; acquisition and maintenance.

A municipality may acquire works of art and other works of historical, classical or general interest and establish museums or other suitable facilities for their care and preservation. It may, through its appropriate administrative authority, trade, barter and exchange items of value with other museums or persons for items of equal or similar value for such times and on such terms as appear suitable to carry out the public purposes of the museums. It may accept and reject gifts through its appropriate administrative authority subject to the terms and conditions of the gifts.

History: 1953 Comp., 14-17-12.1, enacted by Laws 1967, ch. 149, 1; 1973, ch. 192, 1.



Section 3-18-16 - Markets and market places.

3-18-16. Markets and market places.

A municipality may establish and regulate municipal markets and market places.

History: 1953 Comp., 14-17-13, enacted by Laws 1965, ch. 300.



Section 3-18-17 - Nuisances and offenses; regulation or prohibition.

3-18-17. Nuisances and offenses; regulation or prohibition.

A municipality, including a home rule municipality that has adopted a charter pursuant to Article 10, Section 6 of the constitution of New Mexico, may by ordinance:

A. define a nuisance, abate a nuisance and impose penalties upon a person who creates or allows a nuisance to exist; provided that:

(1) the total amount of assessed penalties, fines, fees and costs imposed by an ordinance for failure to obey a traffic sign or signal, including a red light offense or violation, or for a speeding offense or violation shall not exceed one hundred dollars ($100), provided that the total for unlawful parking in a space or for blocking an access intended for persons with significant mobility limitation shall not be less than or exceed the fines provided in Section 66-7-352.5 NMSA 1978;

(2) in a municipality with a population of two hundred thousand or greater as of the last federal decennial census, the penalties, fines, fees, costs and procedure imposed for failure to obey a traffic sign or signal, including a red light offense or violation, or for a speeding offense or violation shall be subject to the following:

(a) each month, or other period set by contract, the municipality shall retain from the gross total amount of penalties, fines, fees and costs assessed and collected that month or period an amount subject to audit that is equal to the sum of the setup, maintenance, support and processing services fees charged for that month or period pursuant to contractual terms by a vendor providing systems and services that assist the municipality in imposing penalties or fines and costs or fees as provided in Paragraph (1) of this subsection;

(b) less the retention authorized in Subparagraph (a) of this paragraph: 1) one-half of the net total amount assessed in penalties, fines, fees and costs by the municipality shall be remitted to the state treasurer and distributed to the administrative office of the courts, of which ten percent shall be credited to DWI drug court programs and ninety percent shall be transferred to the New Mexico finance authority for deposit into the metropolitan court bond guarantee fund; and 2) one-half shall be retained by the municipality for municipal traffic safety programs and to offset the municipality's reasonable costs directly related to administering a program imposing penalties or fines and costs or fees as provided in Paragraph (1) of this subsection;

(c) in fiscal year 2009, and annually thereafter, the municipality shall cause an audit of the program and contract described in Subparagraph (a) of this paragraph to be conducted by the state auditor or an independent auditor selected by the state auditor;

(d) if in the audit conducted pursuant to Subparagraph (c) of this paragraph it is determined that any amount retained by the municipality pursuant to this paragraph is in excess of the amount the municipality is authorized to retain, the municipality shall remit, when the audit is finalized, the amount in excess to the state treasurer to be distributed and transferred as provided in Item 1) of Subparagraph (b) of this paragraph; and

(e) a hearing provided for a contested nuisance ordinance offense or violation shall be held by a hearing officer appointed by the presiding judge of the civil division of the district court with jurisdiction over the municipality, and the hearing itself shall be conducted following the rules of evidence and civil procedure for the district courts. The burden of proof for violations and defenses is a preponderance of the evidence. A determination by the hearing officer shall not impose a total amount of penalties, fines, fees and costs in excess of that provided in the nuisance ordinance; and

(3) in a municipality other than a municipality with a population of two hundred thousand or greater as of the last federal decennial census, the penalties, fines, fees, costs and procedure imposed for failure to obey a traffic sign or signal, including a red light offense or violation, or for a speeding offense or violation shall be subject to the following:

(a) each month, or other period set by contract, the municipality shall retain from the gross total amount of penalties, fines, fees and costs assessed and collected that month or period an amount subject to audit that is equal to the sum of the setup, maintenance, support and processing services fees charged for that month or period pursuant to contractual terms by a vendor providing systems and services that assist the municipality in imposing penalties or fines and costs or fees as provided in Paragraph (1) of this subsection;

(b) less the retention authorized in Subparagraph (a) of this paragraph: 1) one-half of the net total amount assessed in penalties, fines, fees and costs by the municipality shall be remitted to the state treasurer, of which sixty-five percent shall be credited to the court automation fund, twenty percent to the traffic safety education and enforcement fund and fifteen percent to the judicial education fund; and 2) one-half of the net total amount assessed in penalties, fines, fees and costs shall be retained by the municipality for municipal traffic safety programs and to offset the municipality's reasonable costs directly related to administering a program imposing penalties or fines and costs or fees as provided in Paragraph (1) of this subsection;

(c) in fiscal year 2009, and annually thereafter, the municipality shall cause an audit of the program and contract described in Subparagraph (a) of this paragraph and the money collected and distributed pursuant to this paragraph to be conducted by the state auditor or an independent auditor selected by the state auditor;

(d) if in the audit conducted pursuant to Subparagraph (c) of this paragraph it is determined that any amount retained by the municipality pursuant to this paragraph is in excess of the amount the municipality is authorized to retain, the municipality shall remit, when the audit is finalized, the amount in excess to the state treasurer to be distributed and transferred as provided in Item 1) of Subparagraph (b) of this paragraph; and

(e) a hearing provided for a contested nuisance ordinance offense or violation shall be held by a hearing officer appointed by the presiding judge of the civil division of the district court with jurisdiction over the municipality, and the hearing itself shall be conducted following the rules of evidence and civil procedure for the district courts. The burden of proof for offenses or violations and defenses is a preponderance of the evidence. A determination by the hearing officer shall not impose a total amount of penalties, fines, fees and costs in excess of that provided in the nuisance ordinance;

B. regulate or prohibit any amusement or practice that tends to annoy persons on a street or public ground; and

C. prohibit and suppress:

(1) gambling and the use of fraudulent devices or practices for the purpose of obtaining money or property;

(2) the sale, possession or exhibition of obscene or immoral publications, prints, pictures or illustrations;

(3) public intoxication;

(4) disorderly conduct; and

(5) riots, noises, disturbances or disorderly assemblies in any public or private place.

History: 1953 Comp., 14-17-14, enacted by Laws 1965, ch. 300; 2008, ch. 91, 1; 2009, ch. 121, 1.



Section 3-18-18 - Parks.

3-18-18. Parks.

Within or without the municipal boundary, a municipality may build, beautify and improve public parks and acquire any property for park purposes. The acquisition of property for park purposes which is outside the municipal zoning boundaries, and outside the boundaries of the county in which the municipality is located, shall be subject to the prior approval of the governing body of the local government within whose boundary the property is situated. Any property acquired for park purposes is under the immediate control of the governing body. The governing body may pay any expenses of transfer or conveyance and examination of title for any property given to the municipality for park purposes.

History: 1953 Comp., 14-17-15, enacted by Laws 1965, ch. 300; 1973, ch. 368, 2.



Section 3-18-19 - Park and recreation construction authorized.

3-18-19. Park and recreation construction authorized.

A municipality may create an improvement district as authorized in Sections 3-33-1 through 3-33-43 NMSA 1978 of the new Municipal Code, for the purpose of acquiring and constructing parks and recreation facilities.

History: 1953 Comp., 14-17-15.1, enacted by Laws 1965, ch. 311, 1.



Section 3-18-20 - Police ordinances; county jails.

3-18-20. Police ordinances; county jails.

A municipality may use the county jail for the confinement or punishment of offenders subject to the requirements imposed by law and the board of county commissioners.

History: 1953 Comp., 14-17-16, enacted by Laws 1965, ch. 300.



Section 3-18-21 - Railroads; street railroads; crossings.

3-18-21. Railroads; street railroads; crossings.

A. A municipality may, within its boundary:

(1) regulate the speed of diesel electric locomotives;

(2) license and regulate the laying of railroad tracks;

(3) provide for and change the location, grade and crossing of any railroad;

(4) regulate and prohibit the use of steam engines and diesel electric locomotives; and

(5) require a railroad company to:

(a) fence its railroad or any portion of it;

(b) construct cattleguards at crossings of streets and public roads;

(c) keep its fences and cattleguards in repair;

(d) keep a flagman at railroad crossings of streets;

(e) provide protection against injury to persons and property by the railroad in the use of its property; and

(f) construct and keep in repair ditches, drains, sewers and culverts along and under railroad tracks so that 1) filthy or stagnant pools of water cannot stand on its ground or right-of-way and 2) natural drainage of adjacent property is not impeded.

B. A municipality may, within its boundary, by condemnation or otherwise, extend any street, or municipal utility over, across, under or through any railroad track, right-of-way or land of any railroad company or street railroad company. If no compensation is made to the railroad company, the municipality shall restore the railroad track, right-of-way or land to its former state or in a sufficient manner so that its usefulness is not impaired.

History: 1953 Comp., 14-17-17, enacted by Laws 1965, ch. 300.



Section 3-18-22 - Requirement for sanitary facilities; notice to owners; failure to comply; municipality to perform work; lien; interest.

3-18-22. Requirement for sanitary facilities; notice to owners; failure to comply; municipality to perform work; lien; interest.

A. By general ordinance, a municipality may require the owner, agent or occupant of a building on an isolated tract having facilities available or on land adjoining a street:

(1) where sewer pipe is laid, to install proper plumbing and connect with the sewer;

(2) where no sewer pipe is laid but water pipe is laid, to construct and install proper plumbing and sewage disposal devices; or

(3) where neither sewer nor water pipe is installed within one hundred fifty feet of the isolated tract of land, to construct pit toilets in compliance with plans and specifications approved by the municipality and filed with the municipal clerk.

B. If the owner, agent or occupant of a building on an isolated tract having facilities available, or on land adjoining a street, fails to comply with the ordinance, the governing body may by resolution order the owner, agent or occupant of a building on an isolated tract having facilities available, or on land adjoining a street, to comply with the ordinance. The owner, agent or occupant of the building shall be personally served with written notice of the resolution and shall be given thirty days to commence work. If the owner, as shown by the assessment roll, or agent is not a resident of the municipality, the notice shall be sent to him at his last known address by certified mail, return receipt requested, and a copy of the notice shall be posted on the property.

C. If the owner, agent or occupant fails or refuses to perform the required improvements after being given notice, the municipality may perform the improvements. The cost of the improvements shall be assessed against the owner, agent or occupant of the property and shall be a first and prior lien on the property subject only to the lien of general state and county taxes. The amount so expended for the improvements shall bear interest at the rate of six percent per year from completion of the improvements until paid.

D. After the expiration of one year from the date of completing the improvement, the lien may be enforced in the manner provided in Sections 3-36-1 through 3-36-5 NMSA 1978. Notice of the lien shall be filed in the manner provided in Section 3-36-1 NMSA 1978 and the effect of such filing shall be governed by Section 3-36-2 NMSA 1978.

History: 1953 Comp., 14-17-18, enacted by Laws 1965, ch. 300; 1981, ch. 213, 1.



Section 3-18-23 - Steam boiler inspection.

3-18-23. Steam boiler inspection.

A municipality may provide for the inspection and regulation of steam boilers.

History: 1953 Comp., 14-17-19, enacted by Laws 1965, ch. 300.



Section 3-18-24 - Licensing and regulating secondhand and junk stores.

3-18-24. Licensing and regulating secondhand and junk stores.

A municipality may:

A. regulate, tax or license secondhand dealers and junk store dealers or any person who accepts used merchandise for value;

B. prohibit their purchasing any article from a minor without the written consent of the parent or guardian; and

C. require that a record of purchases be kept and be subject at all times to inspection by the police.

History: 1953 Comp., 14-17-20, enacted by Laws 1965, ch. 300.



Section 3-18-25 - Water systems; sewers; assessments.

3-18-25. Water systems; sewers; assessments.

A. For the purpose of Sections 3-27-1 and 3-49-1 NMSA 1978, a municipality may:

(1) open, construct, repair, keep in order and maintain water mains, laterals, reservoirs, standpipes, sewers and drains; and

(2) assess and collect as other assessments and collections are made the amount necessary to cover the cost of the work.

B. The assessment against the lot or land along or through which the street runs shall be made in such portion as is just and equitable according to the benefits accruing to the lot or land and to its value.

History: 1953 Comp., 14-17-21, enacted by Laws 1965, ch. 300.



Section 3-18-26 - Toll bridges.

3-18-26. Toll bridges.

A municipality may establish, license, regulate and fix the tolls of all toll bridges and ferries.

History: 1953 Comp., 14-17-22, enacted by Laws 1965, ch. 300.



Section 3-18-27 - Trees and shrubs.

3-18-27. Trees and shrubs.

A municipality may, by ordinance, regulate the planting, transplanting, growing, trimming, pruning, preservation and protection of trees, shrubs and vines or create a commission for the purpose of such regulation.

History: 1953 Comp., 14-17-23, enacted by Laws 1965, ch. 300.



Section 3-18-28 - Municipal employees' retirement system.

3-18-28. Municipal employees' retirement system.

A municipality may enter into contracts with private insurance companies to establish a retirement system for its employees.

History: 1953 Comp., 14-17-24, enacted by Laws 1971, ch. 71, 1.



Section 3-18-29 - Foreign-trade zones.

3-18-29. [Foreign-trade zones.]

The governing body of any municipality, pursuant to the federal Foreign-Trade Zones Act, as may be amended from time to time, and regulations adopted pursuant thereto, may:

A. with the prior written approval of the board of economic development, apply for and accept a grant of authority to establish, operate and maintain a foreign-trade zone;

B. provide such facilities and services as may be necessary or desirable in establishing a foreign-trade zone; and

C. exercise such other powers as may be necessary or desirable to establish, operate and maintain a foreign-trade zone.

History: 1953 Comp., 14-17-25, enacted by Laws 1973, ch. 48, 1.



Section 3-18-30 - Parking citations; certain municipalities; administrative cost assessment.

3-18-30. Parking citations; certain municipalities; administrative cost assessment.

A. Each municipality with a population over one hundred thousand which is located in a metropolitan court district may impose by ordinance an administrative cost assessment of one dollar ($1.00) for each parking citation issued pursuant to municipal ordinance.

B. The administrative cost assessment collected pursuant to Subsection A of this section shall be remitted within ninety days by the metropolitan court to the municipality which issued the citation. Administrative cost assessment receipts shall be used solely to provide for enforcement of municipal parking ordinances and administration of a municipal traffic control program.

History: Laws 1986, ch. 31, 1.



Section 3-18-31 - Sale of gasoline; authority of the municipality.

3-18-31. Sale of gasoline; authority of the municipality.

The governing body of the municipality may provide, by ordinance, for the monitoring and inspection of gasoline sales through pumps of service stations located within the territorial boundaries of the municipality in order to monitor the sale of gasoline within its municipality.

History: Laws 1989, ch. 153, 1.



Section 3-18-32 - Limitation of county and municipal restrictions on solar collectors.

3-18-32. Limitation of county and municipal restrictions on solar collectors.

A. A county or municipality shall not restrict the installation of a solar collector as defined pursuant to the Solar Rights Act [47-3-1 through 47-3-5 NMSA 1978], except that placement of solar collectors in historic districts may be regulated or restricted by a county or municipality.

B. A covenant, restriction or condition contained in a deed, contract, security agreement or other instrument, effective after July 1, 1978, affecting the transfer, sale or use of, or an interest in, real property that effectively prohibits the installation or use of a solar collector is void and unenforceable.

History: Laws 2007, ch. 232, 1.






Article 19 - Planning and Platting

Section 3-19-1 - Creation of planning commission.

3-19-1. Creation of planning commission.

A municipality is a planning authority and may, by ordinance:

A. establish a planning commission;

B. delegate to the planning commission:

(1) the power, authority, jurisdiction and duty to enforce and carry out the provisions of law relating to planning, platting and zoning; and

(2) other power, authority, jurisdiction and duty incidental and necessary to carry out the purpose of Sections 3-19-1 through 3-19-12 NMSA 1978;

C. retain to the governing body as much of this power, authority, jurisdiction and duty as it desires; and

D. adopt, amend, extend and carry out a general municipal or master plan which may be referred to as the general or master plan.

History: 1953 Comp., 14-18-1, enacted by Laws 1965, ch. 300.



Section 3-19-2 - Appointment, term, removal of commission.

3-19-2. Appointment, term, removal of commission.

A. A planning commission shall consist of not less than five members who shall be appointed by the mayor with the consent of the governing body of the municipality. Administrative officials of the municipality may be appointed as ex-officio, nonvoting members of the planning commission.

B. On the first planning commission a majority of the members shall be appointed for one-year terms and the balance of the members shall be appointed for two-year terms. Each subsequent term of a member on a planning commission shall be for two years or less in order to maintain the original staggering of terms of membership. A vacancy in the membership of the planning commission shall be filled for the remainder of the unexpired term.

C. After a public hearing and for cause stated in writing and made part of the public record, a mayor with the approval of the governing body may remove a member of the planning commission.

History: 1953 Comp., 14-18-2, enacted by Laws 1965, ch. 300.



Section 3-19-3 - Chairman; regular meetings; records.

3-19-3. Chairman; regular meetings; records.

A planning commission shall:

A. elect one of its members chairman for a one-year term;

B. create and fill other offices;

C. hold at least one regular meeting each month;

D. adopt rules for the transaction of business; and

E. keep a public record of its transactions, findings, resolutions and determinations.

History: 1953 Comp., 14-18-3, enacted by Laws 1965, ch. 300.



Section 3-19-4 - Powers of commission.

3-19-4. Powers of commission.

A. A planning commission shall have such powers as are necessary to:

(1) fulfill and perform its functions;

(2) promote municipal planning; and

(3) carry out the purposes of Sections 3-19-1 through 3-19-12 NMSA 1978.

B. A planning commission may:

(1) make reports and recommendations for the planning and development of the municipality to:

(a) public officials and agencies;

(b) public utility companies;

(c) civic, educational, professional and other organizations; and

(d) citizens; and

(2) recommend to the administrative and governing officials of the municipality programs for public improvements and their financing.

C. Members and employees of the planning commission, in the performance of its function, may:

(1) enter upon any land;

(2) make examinations and surveys; and

(3) place and maintain necessary monuments and markers upon the land.

D. Upon request, a public official shall furnish within a reasonable time available information which the planning commission requires for its work.

History: 1953 Comp., 14-18-4, enacted by Laws 1965, ch. 300.



Section 3-19-5 - Planning and platting jurisdiction.

3-19-5. Planning and platting jurisdiction.

A. Each municipality shall have planning and platting jurisdiction within its municipal boundary. Except as provided in Subsection B of this section, the planning and platting jurisdiction of a municipality:

(1) having a population of twenty-five thousand or more persons includes all territory within five miles of its boundary and not within the boundary of another municipality; or

(2) having a population of fewer than twenty-five thousand persons includes all territory within three miles of its boundary and not within the boundary of another municipality.

B. A municipality located in a class A county with a population of more than three hundred thousand persons shall not have planning and platting jurisdiction in the unincorporated area of the county.

C. If territory not lying within the boundary of a municipality is within the planning and platting jurisdiction of more than one municipality, the planning and platting jurisdiction of each municipality shall terminate equidistant from the boundary of each municipality unless one municipality has a population of fewer than two thousand five hundred persons and another municipality has a population of more than two thousand five hundred persons according to the most recent census. Then the planning and platting jurisdiction of the municipality having the greatest population extends to such territory.

History: 1953 Comp., 14-18-5, enacted by Laws 1965, ch. 300; 1966, ch. 64, 5; 1998, ch. 42, 3; 2003, ch. 438, 3.



Section 3-19-6 - Subdivision regulations.

3-19-6. Subdivision regulations.

A. The planning authority of a municipality shall adopt regulations governing the subdivision of land within the planning and platting jurisdiction of the municipality. The subdivision regulations shall be approved by the governing body before they become effective. The subdivision regulations may provide for:

(1) the harmonious development of the municipality and its environs;

(2) the coordination of streets within the subdivision with existing or planned streets or other features of the master plan or official map of the municipality;

(3) adequate open space for traffic, recreation, drainage, light and air; and

(4) the distribution of population and traffic which tend to create conditions favorable to the health, safety, convenience, prosperity or general welfare of the residents of the municipality.

B. Subdivision regulations may govern:

(1) the width of streets;

(2) the width, depth and arrangement of lots;

(3) land use, including natural drainage;

(4) other matters necessary to carry out the purposes of the Municipal Code; and

(5) the extent and manner in which:

(a) streets are graded and improved; and

(b) water, sewer and other utility facilities are installed as a condition precedent to the approval of a plat.

C. The subdivision regulations or the practice of the planning commission may allow tentative approval of the plat previous to the completion of improvements and the installation of utility facilities but such tentative approval shall not be entered on a plat. In lieu of the completion of improvements and the installation of utility facilities previous to the final approval of a plat, the subdivision regulations may provide for:

(1) assessment or other methods whereby the municipality makes the improvements and installations at the cost of the owner of property within the subdivision; or

(2) acceptance of a bond, in an amount and with surety and conditions satisfactory to the planning commission, securing to the municipality the actual construction and installation of improvements and utility facilities within a period of time specified by the planning commission and expressed in the bond. A municipality may enforce such a bond by all appropriate and legal remedies; or

(3) in lieu of a bond, the municipality may enter into an agreement with a person seeking approval of a subdivision whereby the person seeking approval shall, within two years following final approval of the plat, complete the improvements and the installation of utility facilities provided for in the person's application for subdivision approval, except that the agreement set forth herein may provide that the person seeking approval shall be permitted by the municipality to sell or otherwise dispose of, or improve any lot within the subdivision, to which improvements and utility facilities have been provided by the person seeking approval at any time within the two-year period; any such agreement shall be recorded with the county clerk at the time of filing said plat.

D. The governing body or planning commission of the municipality shall hold a public hearing on the adoption of a subdivision regulation or an amendment to it. Notice of the time and place of the public hearing shall be published once at least fifteen days prior to the date of the public hearing.

E. If the requirement or restriction does not violate the zoning ordinance, the governing body or planning commission of the municipality may agree with a person seeking approval of a subdivision upon the use, height, area or bulk requirement or restriction governing buildings and premises within the subdivision. The requirement or restriction shall:

(1) accompany the plat before it is approved and recorded;

(2) have the force of law;

(3) be enforced; and

(4) be subject to amendment or repeal as the provisions of the zoning ordinance and map are enforced, amended or repealed.

History: 1953 Comp., 14-18-6, enacted by Laws 1965, ch. 300; 1975, ch. 309, 1.



Section 3-19-7 - Platting of street lines by planning commission.

3-19-7. Platting of street lines by planning commission.

A. A planning commission which has adopted a master plan or a major street plan may:

(1) survey for the exact location of the lines of new, extended, widened or narrowed streets within the municipality or its planning and platting jurisdiction; and

(2) certify to the governing body of the municipality a plat of the area surveyed which indicates the location of lines recommended for future streets, street extension, street widening or narrowing.

B. The certification of a plat by the planning commission does not constitute the opening of a street or the taking or accepting of land for street purposes.

History: 1953 Comp., 14-18-7, enacted by Laws 1965, ch. 300.



Section 3-19-8 - Appeal.

3-19-8. Appeal.

Any person in interest dissatisfied with an order or determination of the planning commission, after review of the order or determination by the governing body of the municipality, may commence an appeal in the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: 1953 Comp., 14-18-8, enacted by Laws 1965, ch. 300; 1998, ch. 55, 5; 1999, ch. 265, 5.



Section 3-19-9 - Master plan; purposes.

3-19-9. Master plan; purposes.

A. The planning commission shall prepare and adopt a master plan for the physical development of the municipality and the area within the planning and platting jurisdiction of the municipality which in the planning commission's judgment bears a relationship to the planning of the municipality. The planning commission may amend, extend or add to the plan or carry any part or subject matter into greater detail. In preparing the master plan, the planning commission shall make careful and comprehensive surveys and studies of existing conditions and probable future growth of the municipality and its environs. The plan shall be made with the general purpose of guiding and accomplishing a coordinated, adjusted and harmonious development of the municipality which will, in accordance with existing and future needs, best promote health, safety, morals, order, convenience, prosperity or the general welfare as well as efficiency and economy in the process of development.

B. Among other things, the master plan with accompanying maps, plats and charts; descriptive and explanatory matter; and recommendations of the planning commission for the physical development of the municipality, and for its planning jurisdiction, may include:

(1) the general location, character and extent of streets, bridges, viaducts and parkways; parks and playgrounds, floodways, waterways and waterfront development, airports and other ways, grounds, places and spaces;

(2) the general location of public schools, public buildings and other public property;

(3) the general location and extent of public utilities and terminals, whether publicly or privately owned;

(4) the general location, character, layout and extent of community centers and neighborhood units and the replanning of blighted districts and slum areas; and

(5) the acceptance, widening, removal, extension, relocation, narrowing, vacation, abandonment or change of use of any of the foregoing public ways, grounds, places, spaces, buildings, properties, utilities or terminals.

C. Copies of the master plan shall be available at the office of the municipal clerk and may be purchased at a reasonable price.

History: 1953 Comp., 14-18-9, enacted by Laws 1965, ch. 300; 1970, ch. 52, 1.



Section 3-19-10 - Adoption of a master plan.

3-19-10. Adoption of a master plan.

A. The planning commission may adopt:

(1) the master plan by a single resolution; or

(2) part of the master plan as work progresses on the master plan; provided the part corresponds with one of the functional subdivisions of the subject matter of the plan. Before adoption of the master plan or any part thereof, the planning commission shall hold at least one public hearing. Notice of the time and place of the hearing shall be published one time at least fifteen days before the day of the hearing. Prior to the publication of the notice, copies of the master plan shall be made available to any citizen in the office of the municipal clerk.

B. Adoption of the master plan or any part, amendment or addition to the master plan shall be by a resolution approved by a majority of the members of the planning commission. The resolution shall refer expressly to the maps, descriptive matter and other matters which the planning commission intends to form part or the whole of the master plan. The action taken by the planning commission shall be recorded on the master plan or the part of the plan and shall be endorsed by the chairman and the secretary of the planning commission. A certified copy of the master plan or any part thereof approved by the planning commission shall be given to the governing body of the municipality.

History: 1953 Comp., 14-18-10, enacted by Laws 1965, ch. 300.



Section 3-19-11 - Legal status of master plan.

3-19-11. Legal status of master plan.

A. After a master plan or any part thereof has been approved and within the area of the master plan or any part thereof so approved, the approval of the planning commission is necessary to construct, authorize, accept, widen, narrow, remove, extend, relocate, vacate, abandon, acquire or change the use of any:

(1) park, street or other public way, ground, place or space;

(2) public building or structure; or

(3) utility, whether publicly or privately owned.

B. The failure of the planning commission to act within sixty-five days after the submission of a proposal to it constitutes approval of the proposal unless the proponent agrees to an extension of time. If the planning commission disapproves a proposal, it must state its reasons to the governing body. The governing body may overrule the planning commission and approve the proposal by a two-thirds vote of all its members.

C. None of the provisions of Chapter 3, Article 19 NMSA 1978 shall apply to any existing building, structure, plant or other equipment owned or used by any public utility or the right to its continued use or its reasonable repair or alteration for the purpose for which it was used at the time the master plan or any part thereof affecting the property takes effect. After the adoption of the master plan or any part thereof affecting the property, all extensions, betterments or additions to buildings, structures, plants or other equipment of any public utility shall be made in conformity with the master plan or any part thereof affecting the property and upon the approval of the planning commission. After a public hearing, the state corporation commission [public regulation commission] or the New Mexico public utility commission [public regulation commission] or the regulatory agency having jurisdiction or their successors having jurisdiction, as the case may be, may order that the extensions, betterments or additions to buildings, structures, plants or other equipment are reasonable and that the extensions, betterments or additions may be made even though they conflict with the adopted master plan or any part thereof affecting the property.

D. Any public agency or official, not under the jurisdiction of the governing body of the municipality, authorizing or financing a public way, ground, place, space, building, structure or utility shall submit the proposal to the planning commission. If the planning commission disapproves the proposal, the board of the public agency by a two-thirds vote of all its members or the official may overrule the planning commission and proceed with the proposal subject to the provisions of Subsection C of this section.

History: 1953 Comp., 14-18-11, enacted by Laws 1965, ch. 300; 1993, ch. 282, 3.



Section 3-19-12 - Approval constitutes amendment to master plan.

3-19-12. Approval constitutes amendment to master plan.

Every plat approved by the planning authority is an amendment, addition or a detail of the master plan or any part thereof adopted by the planning commission.

History: 1953 Comp., 14-18-12, enacted by Laws 1965, ch. 300.






Article 20 - Subdivisions; Planning and Platting

Section 3-20-1 - Definitions.

3-20-1. Definitions.

A. "Subdivide" or "subdivision" for the purpose of approval by a municipal planning authority means:

(1) for the area of land within the corporate boundaries of the municipality, the division of land into two or more parts by platting or by metes and bounds description into tracts for the purposes set forth in Subsection B of this section; and

(2) for the area of land within the municipal extraterritorial subdivision and platting jurisdiction, the division of land into two or more parts by platting or by metes and bounds description into tracts of less than five acres in any one calendar year for the purposes set forth in Subsection B of this section.

B. The division of land pursuant to Paragraph (1) or (2) of Subsection A of this section shall be for the purpose of:

(1) sale for building purposes;

(2) laying out a municipality or any part thereof;

(3) adding to a municipality;

(4) laying out suburban lots; or

(5) resubdivision.

C. "Plat" means a map, chart, survey, plan or replat certified by a licensed land surveyor containing a description of the subdivided land with ties to permanent monuments.

History: 1978 Comp., 3-20-1, enacted by Laws 1979, ch. 331, 1.



Section 3-20-2 - Subdivision; description.

3-20-2. Subdivision; description.

Every person who desires to subdivide land shall furnish a plat of the proposed subdivision, prepared by a registered, licensed surveyor of New Mexico; except that the resubdivision of platted tracts, which are less than one acre and which are contiguous with each other, for the purpose of increasing or reducing the size of such contiguous tracts, but not less than the minimum standard size required by the political subdivision, shall not require the furnishing of a plat of the proposed resubdivision, provided that a certificate of survey setting forth the legal description of tracts resulting from such resubdivision shall be filed with the municipal planning commission, the county clerk and the county assessor of that county in which the resubdivision is situated, and such filing shall be considered as a rededication of said described lots in all respects. The plat shall refer to permanent monuments and shall accurately describe each lot, number each lot in progression, give its dimensions and the dimensions of all land dedicated for public use or for the use of the owners of lots fronting or adjacent to the land. Descriptions of the lots by number and plat designation are valid in conveyances and for the purpose of taxation.

History: 1953 Comp., 14-19-2, enacted by Laws 1965, ch. 300; 1969, ch. 141, 1.



Section 3-20-3 - Contents of plat; acknowledgment.

3-20-3. Contents of plat; acknowledgment.

Every plat shall contain a statement that the subdivision of, [(]insert a correct description of the land being subdivided[)], appearing on the plat is with the free consent and in accordance with the desire of the undersigned owner and proprietor of the land and shall be acknowledged by the owner and proprietor or his authorized agent in the manner required for the acknowledgment of deeds. If the plat is filed by a corporation, the acknowledgment shall be made by its president and secretary.

History: 1953 Comp., 14-19-3, enacted by Laws 1965, ch. 300.



Section 3-20-4 - Streets and alleys.

3-20-4. Streets and alleys.

Streets and alleys in any subdivision adjoining a municipality shall be continuous with and correspond in direction and width to the streets and alleys of the municipality.

History: 1953 Comp., 14-19-4, enacted by Laws 1965, ch. 300.



Section 3-20-5 - County and municipal jurisdiction over subdivision; concurrent jurisdiction; acceptance of unapproved streets; exercise of jurisdiction.

3-20-5. County and municipal jurisdiction over subdivision; concurrent jurisdiction; acceptance of unapproved streets; exercise of jurisdiction.

A. For the purpose of approving the subdivision and platting of land:

(1) the jurisdiction of a county includes all territory not within the boundary of a municipality;

(2) except as provided in Paragraph (4) of this subsection, the jurisdiction of a municipality having a population of twenty-five thousand or more persons according to the most recent census includes all territory within five miles of the boundary of the municipality and not within the boundary of another municipality;

(3) the jurisdiction of a municipality having a population of less than twenty-five thousand persons according to the most recent census includes all territory within three miles of the municipal boundary and not within the boundary of another municipality; and

(4) a municipality having a population over two hundred thousand persons according to the most recent census located in a class A county shall share approval authority with the county of subdivisions and platting of land within five miles of the municipal boundary. Approval shall be through the actions of the extraterritorial land use commission and extraterritorial land use authority.

B. Each municipality shall have jurisdiction over the territory within its boundary.

C. If territory not lying within the boundary of a municipality is within the platting jurisdiction of more than one municipality, the platting jurisdiction of each municipality shall terminate equidistant from the boundary of each municipality unless one municipality has a population according to the most recent census of less than two thousand five hundred persons and another municipality has a population according to the most recent census of more than two thousand five hundred persons. Then the platting jurisdiction of the municipality having the greatest population extends to such territory.

D. Except as provided in Paragraph (4) of Subsection A of this section, the county and a municipality shall exercise concurrent jurisdiction over territory within the platting jurisdiction of both the county and the municipality.

E. The governing body of a municipality or the board of county commissioners may not locate, construct or accept any street dedication until the street dedication is first submitted to the planning authority for approval or disapproval. If disapproved by the planning authority, the street dedication may be approved by a two-thirds vote of all the members of the governing body of the municipality having jurisdiction or of the board of county commissioners having jurisdiction. A street dedication accepted by the planning authority or by a two-thirds vote of all the members of the governing body of the municipality having jurisdiction or of the board of county commissioners having jurisdiction shall have the same status as any other public street.

History: 1953 Comp., 14-19-5, enacted by Laws 1965, ch. 300; 1966, ch. 64, 3; 1998, ch. 42, 4.



Section 3-20-6 - Subdivision in unincorporated area; approval of county commission.

3-20-6. Subdivision in unincorporated area; approval of county commission.

Before a plat of any subdivision within the jurisdiction of a county is filed in the office of the county clerk, the plat shall be approved by the board of county commissioners of the county wherein the proposed subdivision lies. The board of county commissioners shall not approve and sign a plat unless the:

A. proposed streets conform to adjoining streets;

B. streets are defined by permanent monuments to the satisfaction of the board of county commissioners; and

C. boundary of the subdivision is defined by permanent monuments.

History: 1953 Comp., 14-19-6, enacted by Laws 1965, ch. 300.



Section 3-20-7 - Subdivision within the platting jurisdiction of a municipality; approval of the planning authority; procedure; filing fee; notice of hearing.

3-20-7. Subdivision within the platting jurisdiction of a municipality; approval of the planning authority; procedure; filing fee; notice of hearing.

A. Before a plat of any subdivision within the jurisdiction of a municipality is filed in the office of the county clerk, the plat shall be submitted to the planning authority of the municipality having jurisdiction for approval.

B. The rules and regulations of the planning authority shall state:

(1) the scale and manner in which the plat is to be prepared;

(2) the number of copies of the plat which shall accompany the original plat;

(3) what other information shall accompany the plat; and

(4) the standards and regulations for subdivisions to which the planning authority may require the subdivider to conform.

C. The person submitting the plat shall pay the necessary filing fee to the municipality, and the planning authority, after approval and endorsement, shall file the plat with the county clerk. If the plat is not approved, the planning authority shall return the filing fee and the plat to the person submitting the plat.

D. A plat submitted for approval by the planning authority shall contain the name and address of the person to whom a notice of hearing shall be sent. Notice of the time and place of a hearing on a plat shall be sent by mail to the address on the plat not less than five days before the day of the hearing. No plat shall be acted upon without a public hearing unless the requirement that a public hearing be held is waived by the person seeking approval of the plat.

E. The planning authority of a municipality shall approve or disapprove a plat within thirty-five days of the day of final submission of the plat. If the planning authority does not act within thirty-five days, the plat is deemed to be approved, and upon demand, the planning authority shall issue a certificate approving the plat. The person seeking approval of the plat may waive this requirement and agree to an extension of this time period. The reason for disapproval of a plat shall be entered upon the recordings of the planning authority.

F. No plat of territory within the planning and platting jurisdiction of a municipality shall be filed and recorded unless it has been approved by the planning commission or the governing body of the municipality pursuant to regulations and procedures adopted by ordinance of the governing body.

History: 1953 Comp., 14-19-7, enacted by Laws 1965, ch. 300; 1999, ch. 137, 1.



Section 3-20-8 - Alternate summary procedure.

3-20-8. Alternate summary procedure.

A. The filing of a survey certified by any licensed, registered surveyor which contains a description of the subdivided land with ties to permanent monuments satisfies the requirements of Section 3-20-7 NMSA 1978.

B. In lieu of the requirements of Section 3-20-7 NMSA 1978, the following procedure may be followed:

(1) the planning authority shall establish a summary procedure for approving:

(a) subdivisions of not more than two parcels of land;

(b) resubdivisions, where the combination or recombination of portions of previously platted lots does not increase the total number of lots; or

(c) subdivisions of two or more parcels of land in areas zoned for industrial use;

(2) any subdivision approved as authorized in this section shall be in substantial conformity with the subdivision regulations of the planning authority;

(3) any administrative officer or planning commission member may be delegated the authority to approve a subdivision by this section;

(4) approval by this summary procedure shall be endorsed on the plat or on the instrument of conveyance in lieu of a plat and such approval shall be conclusive evidence of the approval of the planning authority. The county clerk shall accept the instrument of conveyance for filing or recording.

History: 1953 Comp., 14-19-7.1, enacted by Laws 1966, ch. 64, 6; 1973, ch. 348, 32.



Section 3-20-9 - Subdivision within platting jurisdiction of a county and municipality; dual approval.

3-20-9. Subdivision within platting jurisdiction of a county and municipality; dual approval.

Any person seeking the approval of a plat of a subdivision within the platting jurisdiction of both a county and municipality shall secure an endorsement of approval from both the board of county commissioners and the planning authority of the municipality before the plat is filed in the office of the county clerk.

History: 1953 Comp., 14-19-8, enacted by Laws 1965, ch. 300.



Section 3-20-9.1 - Plat approval; proof of adequate water supply on lands from which irrigation water rights have been severed.

3-20-9.1. Plat approval; proof of adequate water supply on lands from which irrigation water rights have been severed.

A. Before approving the final plat for a subdivision of land from which irrigation water rights appurtenant to the land have been severed, the appropriate approval authority shall require that the subdivider provide proof of a service commitment from a water provider and an opinion from the state engineer that the subdivider can fulfill the requirements of Paragraph (1) of Subsection F of Section 47-6-11 NMSA 1978 or acquire sufficient water rights through a permit issued pursuant to Section 72-5-1, 72-5-23, 72-5-24, 72-12-3 or 72-12-7 NMSA 1978 for subdivision water use. In acting on the permit application, the state engineer shall determine whether the amount of water permitted is sufficient in quantity to fulfill the maximum annual water requirements of the subdivision, including water for indoor and outdoor domestic uses. A final plat shall not be approved unless the state engineer has so issued a permit for the subdivision water use or the subdivider has provided proof of a service commitment from a water provider and the state engineer has provided an opinion that the subdivider can fulfill the requirements of Paragraph (1) of Subsection F of Section 47-6-11 NMSA 1978. The appropriate approval authority shall not approve the final plat based on the use of water from any permit issued pursuant to Section 72-12-1.1 NMSA 1978.

B. The provisions of this section shall only apply to land from which irrigation water rights that are appurtenant to that land are severed after the effective date of this section.

History: Laws 2013, ch. 173, 1.



Section 3-20-10 - Filing in office of county clerk; duties of county clerk.

3-20-10. Filing in office of county clerk; duties of county clerk.

When a plat is submitted for filing in the office of the county clerk, the county clerk shall determine if the proposed subdivision is subject to the provisions of Sections 3-20-1 through 3-20-15 NMSA 1978 and if the required endorsements are on the plat. A county clerk shall not accept for filing any plat which is subject to the provisions of the Municipal Code and which has not been approved by the planning authority of the municipality within whose jurisdiction the proposed subdivision lies. The plat shall contain an affidavit stating that the proposed subdivision does or does not lie within the planning or platting jurisdiction of any municipality.

History: 1953 Comp., 14-19-9, enacted by Laws 1965, ch. 300; 1973, ch. 348, 33.



Section 3-20-11 - Dedication for public use.

3-20-11. Dedication for public use.

The endorsement and filing of a plat is a dedication of the land designated on the plat for public use. Such land is public property. Fee vests in the municipality if the dedicated land lies within the boundaries of a municipality.

History: 1953 Comp., 14-19-10, enacted by Laws 1965, ch. 300; 1973, ch. 348, 34.



Section 3-20-12 - Vacation or partial vacation of plat; approval of government having jurisdiction; duties of county clerk.

3-20-12. Vacation or partial vacation of plat; approval of government having jurisdiction; duties of county clerk.

A. Any plat filed in the office of the county clerk may be vacated or a portion of the plat may be vacated provided:

(1) the owners of the land in the territory proposed to be vacated sign a statement, duly acknowledged, declaring the plat or a portion of the plat to be vacated; and

(2) the statement is endorsed "Approved" by the planning authority of the municipality within whose platting jurisdiction the subdivision lies.

B. In approving the vacation or partial vacation of a plat, the planning authority of the municipality shall consider if the vacation or partial vacation of a plat will adversely affect the interests or rights of persons in contiguous territory or within the subdivision being vacated. In approving the vacation or partial vacation of a plat, the planning authority of the municipality may require that streets dedicated to the municipality in the original plat shall continue to be dedicated to the municipality. The owners of lots on the vacated plat or on the portion of the plat being vacated may enclose in equal proportions the adjoining streets and alleys which are authorized to be abandoned by the planning authority of the municipality.

C. The statement declaring the vacation or partial vacation of a plat and having the proper endorsements shall be filed in the office of the county clerk wherein the original plat is filed. The county clerk shall mark the applicable words "Vacated" or "Partially Vacated" across the plat and shall refer on the plat to the volume and page on which the statement of vacation or partial vacation is recorded.

History: 1953 Comp., 14-19-11, enacted by Laws 1965, ch. 300; 1973, ch. 348, 35.



Section 3-20-13 - Vacation; rights of utility.

3-20-13. Vacation; rights of utility.

The rights of any utility already existing shall not be affected by any vacation or partial vacation of a plat.

History: 1953 Comp., 14-19-12, enacted by Laws 1965, ch. 300.



Section 3-20-14 - Penalties for transferring lots in unapproved subdivisions.

3-20-14. Penalties for transferring lots in unapproved subdivisions.

Any owner, or agent of the owner, of any land located within the platting jurisdiction of the planning commission of any municipality who transfers, sells, agrees to sell, or negotiates to sell the land by reference to or exhibition of or by other use of a plat or subdivision of the land before the plat has been approved as provided in the Municipal Code and recorded in the office of the appropriate county recorder, shall be guilty of a misdemeanor. Upon conviction, the owner or his agent shall pay a penalty of one hundred dollars ($100) for each lot transferred or sold, or agreed or negotiated to be sold. The description by metes and bounds in the instrument of transfer or other document used in the process of selling or transferring shall not exempt the transaction from such penalties. Any municipality, through its attorney or other official designated by its governing body may enjoin the transfer or sale or agreement by action for injunction or may recover the penalty by civil action.

History: 1953 Comp., 14-19-13, enacted by Laws 1966, ch. 64, 4; 1973, ch. 348, 36.



Section 3-20-15 - Approval necessary for utility protection.

3-20-15. Approval necessary for utility protection.

Until a plat has been approved by the planning authority, any official of a municipality or public utility company who shall serve or connect the land within the subdivision and within the planning and platting jurisdiction of a municipality with any public utility such as water, sewer, electric or gas is guilty of a misdemeanor. A municipality may require any utility connected in violation of this section to be disconnected.

History: 1953 Comp., 14-19-14, enacted by Laws 1965, ch. 300.



Section 3-20-16 - Validation of deeds.

3-20-16. Validation of deeds.

All instruments conveying real property which were voided solely under the provisions of Laws 1965, Chapter 300, Section 14-19-13 [3-20-14 NMSA 1978], are validated. After the effective date of this section, no court of this state has jurisdiction to entertain any question based upon the provisions of Laws 1965, Chapter 300, Section 14-19-13.

History: 1953 Comp., 14-19-14.1, enacted by Laws 1966, ch. 64, 8.






Article 21 - Zoning Regulations

Section 3-21-1 - Zoning; authority of county or municipality.

3-21-1. Zoning; authority of county or municipality.

A. For the purpose of promoting health, safety, morals or the general welfare, a county or municipality is a zoning authority and may regulate and restrict within its jurisdiction the:

(1) height, number of stories and size of buildings and other structures;

(2) percentage of a lot that may be occupied;

(3) size of yards, courts and other open space;

(4) density of population; and

(5) location and use of buildings, structures and land for trade, industry, residence or other purposes.

B. The county or municipal zoning authority may:

(1) divide the territory under its jurisdiction into districts of such number, shape, area and form as is necessary to carry out the purposes of Sections 3-21-1 through 3-21-14 NMSA 1978; and

(2) regulate or restrict the erection, construction, reconstruction, alteration, repair or use of buildings, structures or land in each district. All such regulations shall be uniform for each class or kind of buildings within each district, but regulation in one district may differ from regulation in another district.

C. All state-licensed or state-operated community residences for persons with a mental or developmental disability and serving ten or fewer persons may be considered a residential use of property for purposes of zoning and may be permitted use in all districts in which residential uses are permitted generally, including particularly residential zones for single-family dwellings.

D. A board of county commissioners of the county in which the greatest amount of the territory of the petitioning village, community, neighborhood or district lies may declare by ordinance that a village, community, neighborhood or district is a "traditional historic community" upon petition by twenty-five percent or more of the registered qualified electors of the territory within the village, community, neighborhood or district requesting the designation. The number of registered qualified electors shall be based on county records as of the date of the last general election.

E. Any village, community, neighborhood or district that is declared a traditional historic community shall be excluded from the extraterritorial zone and extraterritorial zoning authority of any municipality whose extraterritorial zoning authority extends to include all or a portion of the traditional historic community and shall be subject to the zoning jurisdiction of the county in which the greatest portion of the traditional historic community lies.

F. Zoning authorities, including zoning authorities of home rule municipalities, shall accommodate multigenerational housing by creating a mechanism to allow up to two kitchens within a single-family zoning district, such as conditional use permits.

G. For the purpose of this section, "multigenerational" means any number of persons related by blood, common ancestry, marriage, guardianship or adoption.

History: 1953 Comp., 14-20-1, enacted by Laws 1965, ch. 300; 1977, ch. 279, 20; 1995, ch. 170, 4; 1995, ch. 211, 3; 2007, ch. 46, 3; 2007, ch. 270, 1.



Section 3-21-2 - Jurisdiction of a county or municipal zoning authority.

3-21-2. Jurisdiction of a county or municipal zoning authority.

To carry out the purposes of Sections 3-21-1 through 3-21-14 NMSA 1978:

A. a county zoning authority may adopt a zoning ordinance applicable to all or any portion of the territory within the county that is not within the zoning jurisdiction of a municipality;

B. a municipal zoning authority may adopt a zoning ordinance applicable to the territory within the municipal boundaries and, if not within a class A county with a population of more than three hundred thousand persons according to the last federal decennial census, shall have concurrent authority with the county to zone all or any portion of the territory within its extraterritorial zoning jurisdiction that is within:

(1) two miles of the boundary of any municipality having a population of twenty thousand or more persons, provided such territory is not within the boundary of another municipality;

(2) one mile of the boundary of any municipality having a population of one thousand five hundred or more but less than twenty thousand persons, provided such territory is not within the boundaries of another municipality;

(3) the limits of the boundaries of a municipality having a population of one thousand five hundred persons or less; or

(4) territory not lying within the boundary of a municipality but within the extraterritorial jurisdiction of more than one municipality; provided that the extraterritorial zoning jurisdiction of each municipality shall terminate equidistant from the boundary of each municipality unless one municipality has a population according to the most recent federal decennial census of less than two thousand five hundred and another municipality has a population according to the most recent federal decennial census of more than two thousand five hundred, in which case the extraterritorial zoning jurisdiction of the municipality having the greatest population extends to such territory; and

(5) territory in addition to the extraterritorial zoning jurisdiction provided by Paragraphs (1), (2), (3) and (4) of this subsection that the governing bodies of a county and a municipality agree to place within the extraterritorial zoning jurisdiction of the municipality by agreement entered into pursuant to the provisions of the Joint Powers Agreements Act [11-1-1 to 11-1-7 NMSA 1978], provided such additional territory is not within the boundary of another municipality and is contiguous to the exterior boundaries of the territory within the extraterritorial zoning jurisdiction of the municipality;

C. concurrent authority shall be exercised pursuant to an extraterritorial zoning authority or joint powers agreement; provided, however, this authority may be exercised regardless of whether a county has enacted a comprehensive zoning ordinance; and

D. in the absence of a county zoning ordinance, a qualified elector may file a petition, signed by the qualified electors of the county equal in number to not less than twenty-five percent of the votes cast for the office of governor at the last preceding general election, seeking the adoption of a zoning ordinance by the county zoning authority. Within one year of the filing of the petition seeking the adoption of a county zoning ordinance, the board of county commissioners shall adopt a county zoning ordinance.

History: 1953 Comp., 14-20-2, enacted by Laws 1965, ch. 300; 1966, ch. 64, 7; 1977, ch. 80, 1; 1991, ch. 32, 1; 2003, ch. 438, 4.



Section 3-21-2.1 - Certain municipalities; changing the zoning or use of certain areas; election allowed.

3-21-2.1. Certain municipalities; changing the zoning or use of certain areas; election allowed.

A municipality that has a population of one thousand five hundred or less at the last federal decennial census and that is partially bordered, at the time of that census, by federal land managed by the United States forest service, may change the zoning or use of any land acquired by first submitting the question to the voters at a general election or at a special election called for that purpose if the acquired land:

A. was acquired by the municipality from or with the permission of the United States forest service;

B. lies adjacent to the municipality's geographical boundary; and

C. is zoned or used at the time of acquisition for recreation, school sites, greenbelt or buffer land.

History: Laws 1997, ch. 142, 1.



Section 3-21-3 - Procedure for extraterritorial zoning.

3-21-3. Procedure for extraterritorial zoning.

A. Upon the initiative of any municipal governing body or of the board of county commissioners of any county wherein any portion of the extraterritorial zoning area of the municipality lies, the municipality and the county may enter into an agreement providing for the zoning of that portion of the extraterritorial zoning area lying within the county joining in the agreement. In the absence of such agreement, a petition requesting the zoning of the extraterritorial zoning area and signed by twenty-five percent of the qualified electors residing in the extraterritorial zoning area and within the same county may be filed with the county clerk of the county of the petitioners' residence. Upon the filing of such petition, the governing body of the municipality and the board of county commissioners shall enter into an agreement providing for the zoning of that portion of the extraterritorial zoning area lying within the county joining in the agreement. Any agreement entered into pursuant to the provisions of this subsection may be subsequently amended by agreement of both parties.

B. The agreement entered into pursuant to Subsection A of this section shall provide for an extraterritorial zoning commission consisting of equal numbers of members appointed by the municipal zoning authority and the county commission; provided that at least one-half of these members shall reside in the extraterritorial zone. Additionally, one member from an area of the county not within the zoning jurisdiction of the municipality or within the area of the county affected by the proposed extraterritorial zoning ordinance shall be appointed by a majority of the members appointed by the board of county commissioners and by the municipal zoning authority. The agreement shall also provide for a joint municipal-county zoning authority consisting of one or more members of the municipal governing body and one or more members of the board of county commissioners, provided such authority membership shall contain one more county commission member than municipal governing body member.

C. No zoning ordinance shall be adopted by the joint municipal-county zoning authority unless the ordinance has been recommended by the extraterritorial zoning commission.

D. Within three hundred sixty days of the appointment of the last member to be appointed, the extraterritorial zoning commission shall recommend to the joint municipal-county zoning authority a zoning ordinance applicable to all or any portion of the extraterritorial zoning area lying within the county joining in the agreement pursuant to Subsection A of this section. The ordinance shall also provide, subject to the restrictions of Section 3-21-6 NMSA 1978, for the manner in which zoning regulations, restrictions and the boundaries of districts are:

(1) determined, established and enforced; and

(2) amended, supplemented or repealed.

History: 1953 Comp., 14-20-2.2, enacted by Laws 1977, ch. 80, 2; 2001, ch. 78, 1.



Section 3-21-3.1 - Additional procedures for extraterritorial zoning and subdivision regulation.

3-21-3.1. Additional procedures for extraterritorial zoning and subdivision regulation.

In addition to the powers authorized in Sections 3-21-2, 3-21-3 and 3-21-4 NMSA 1978, any county and any municipality may agree to authorize a joint municipal-county zoning authority to enact ordinances, regulations, or both, relating to approval and regulation of subdivisions within the extraterritorial zoning area as defined by the agreement creating the joint municipal-county zoning authority. Such subdivision ordinances and regulations shall be adopted, amended and enforced pursuant to Sections 3-21-3 and 3-21-4 NMSA 1978, as appropriate. Such subdivision ordinances and regulations may define "subdivision" in a manner which differs from the definitions set forth in Subsection A of Section 3-20-1 NMSA 1978 and in Subsection I of Section 47-6-2 NMSA 1978. The joint municipal-county zoning authority may also modify portions of the comprehensive plan, provided that such modifications leave unchanged those portions in the comprehensive plan that are not in the extraterritorial area.

History: 1978 Comp., 3-21-3.1, enacted by Laws 1988, ch. 91, 1; 1989, ch. 238, 1.



Section 3-21-3.2 - Extraterritorial zoning in class A counties; procedures.

3-21-3.2. Extraterritorial zoning in class A counties; procedures.

A. In a class A county in which a municipality is located that has a population of:

(1) more than three hundred thousand persons according to the last federal decennial census, there shall be no extraterritorial zoning; or

(2) three hundred thousand or fewer people, concurrent extraterritorial zoning jurisdiction between that municipality and the county may be determined by an "extraterritorial land use authority" pursuant to ordinances adopted by the municipal and county governing bodies stating that the county or municipality will create an extraterritorial land use authority. The extraterritorial land use authority shall have the jurisdiction and powers of an extraterritorial zoning authority and shall carry out its duties related to planning and platting jurisdiction, extraterritorial zoning, subdivision approval and annexation approval or disapproval as provided in the Municipal Code. The extraterritorial land use authority shall consist of four county commissioners appointed by the board of county commissioners and three city councilors or two city councilors and the mayor appointed by the municipality. Alternates to the extraterritorial land use authority shall be appointed by the board of county commissioners from among the remaining county commissioners and by the municipality from among the remaining city councilors. The alternates shall be notified prior to a meeting of the extraterritorial land use authority if an appointed member cannot attend. When replacing a member, an alternate shall have the same duties, privileges and powers as other appointed members.

B. The extraterritorial zoning commission in a class A county shall be known as the "extraterritorial land use commission" if it is formed by a municipality and a class A county that have adopted ordinances pursuant to Paragraph (2) of Subsection A of this section stating that the county and municipality will create an extraterritorial land use authority.

C. The extraterritorial zoning commission shall be composed of five members of the county planning commission appointed by the board of county commissioners and five members of the environmental planning commission of the municipality appointed by the city council. Alternates to the extraterritorial land use commission shall be appointed by the board of county commissioners from the remaining members of the county planning commission and by the municipality from the remaining members of the environmental planning commission, who shall be notified prior to a meeting of the extraterritorial land use commission if an appointed member cannot attend. When replacing a member, the alternate shall have the same duties, privileges and powers as other appointed members.

D. The composition of the extraterritorial land use commission shall not affect the composition of any other extraterritorial zoning commission that may be established in that county with any other municipality.

E. The extraterritorial land use commission shall have the authority to carry out duties related to planning and platting jurisdiction, subdivision and extraterritorial zoning.

History: Laws 1998, ch. 42, 5; 1999, ch. 115, 1; 2003, ch. 438, 5.



Section 3-21-3.3 - Extraterritorial zoning jurisdiction; concurrent authority for certain counties.

3-21-3.3. Extraterritorial zoning jurisdiction; concurrent authority for certain counties.

A class A county with a population, as shown by the most recent federal decennial census, of greater than one hundred fifty thousand and less than four hundred thousand and a municipality within that county may exercise concurrent authority pursuant to an extraterritorial zoning authority created under Section 3-21-3 or 3-21-3.2 NMSA 1978 or pursuant to the terms of a joint powers agreement.

History: Laws 2009, ch. 34, 1.



Section 3-21-4 - Extraterritorial zoning ordinance; enforcement and administration; appeals.

3-21-4. Extraterritorial zoning ordinance; enforcement and administration; appeals.

A. A zoning ordinance adopted by a joint municipal-county zoning authority shall be an ordinance of the municipality and an ordinance of the county joining in the agreement pursuant to Subsection A of Section 3-21-3 NMSA 1978 and may be enforced by appropriate procedures of either the municipality or the county. The agreement entered into pursuant to Subsection A of Section 3-21-3 NMSA 1978 may specify whether the municipality or the county shall assume primary enforcement responsibility.

B. The extraterritorial zoning commission shall administer the zoning ordinance adopted by the joint municipal-county zoning authority in the manner provided in Subsection C of Section 3-21-7 NMSA 1978.

C. Appeals from the decisions of the extraterritorial zoning commission shall be taken to the joint municipal-county zoning authority in the manner provided in Section 3-21-8 NMSA 1978, and appeals from the decisions of the joint municipal-county zoning authority shall be taken to the district court in the manner provided in Section 39-3-1.1 NMSA 1978.

History: 1953 Comp., 14-20-2.3, enacted by Laws 1977, ch. 80, 3; 1998, ch. 55, 6; 1999, ch. 265, 6.



Section 3-21-4.1 - Extraterritorial zoning ordinances adopted under former law.

3-21-4.1. Extraterritorial zoning ordinances adopted under former law.

Notwithstanding any other provision of law to the contrary, all zoning ordinances adopted by class A counties pursuant to Section 15-36-26 NMSA 1953 (being Laws 1961, Chapter 21, Section 1, as amended) are valid and enforceable as of their effective dates and as they may have been amended from time to time. Such ordinances may be amended according to their provisions and may be enforced with respect to areas of the county not within the boundaries of a municipality; provided that such ordinances must be in effect as of the effective date of this 1996 act and shall not have been superseded by any municipal ordinance or by any joint ordinance of a county and a municipality adopted pursuant to the provisions of Sections 3-21-2 through 3-21-4 NMSA 1978.

History: 1978 Comp., 3-21-4.1, enacted by Laws 1996, ch. 21, 1.



Section 3-21-5 - Zoning; conformance to comprehensive plan.

3-21-5. Zoning; conformance to comprehensive plan.

A. The regulations and restrictions of the county or municipal zoning authority are to be in accordance with a comprehensive plan and be designed to:

(1) lessen congestion in the streets and public ways;

(2) secure safety from fire, flood waters, panic and other dangers;

(3) promote health and the general welfare;

(4) provide adequate light and air;

(5) prevent the overcrowding of land;

(6) avoid undue concentration of population;

(7) facilitate adequate provision for transportation, water, sewerage, schools, parks and other public requirements; and

(8) control and abate the unsightly use of buildings or land.

B. The zoning authority in adopting regulations and restrictions shall give reasonable consideration, among other things, to the character of the district and its peculiar suitability for particular uses, and to conserving the value of buildings and land and encouraging the most appropriate use of land throughout its jurisdiction.

History: 1953 Comp., 14-20-3, enacted by Laws 1965, ch. 300; 1970, ch. 52, 2.



Section 3-21-6 - Zoning; mode of determining regulations, restrictions and boundaries of district; public hearing required; notice.

3-21-6. Zoning; mode of determining regulations, restrictions and boundaries of district; public hearing required; notice.

A. The zoning authority within its jurisdiction shall provide by ordinance for the manner in which zoning regulations, restrictions and the boundaries of districts are:

(1) determined, established and enforced; and

(2) amended, supplemented or repealed.

B. No zoning regulation, restriction or boundary shall become effective, amended, supplemented or repealed until after a public hearing at which all parties in interest and citizens shall have an opportunity to be heard. Notice of the time and place of the public hearing shall be published, at least fifteen days prior to the date of the hearing, within its respective jurisdiction. Whenever a change in zoning is proposed for an area of one block or less, notice of the public hearing shall be mailed by certified mail, return receipt requested, to the owners, as shown by the records of the county treasurer, of lots of land within the area proposed to be changed by a zoning regulation and within one hundred feet, excluding public right-of-way, of the area proposed to be changed by zoning regulation. Whenever a change in zoning is proposed for an area of more than one block, notice of the public hearing shall be mailed by first class mail to the owners, as shown by the records of the county treasurer, of lots or [of] land within the area proposed to be changed by a zoning regulation and within one hundred feet, excluding public right-of-way, of the area proposed to be changed by zoning regulation. If the notice by first class mail to the owner is returned undelivered, the zoning authority shall attempt to discover the owner's most recent address and shall remit the notice by certified mail, return receipt requested, to that address.

C. If the owners of twenty percent or more of the area of the lots and [of] land included in the area proposed to be changed by a zoning regulation or within one hundred feet, excluding public right-of-way, of the area proposed to be changed by a zoning regulation, protest in writing the proposed change in the zoning regulation, the proposed change in zoning shall not become effective unless the change is approved by a majority vote of all the members of the governing body of the municipality or by a two-thirds vote of all the members of the board of county commissioners.

History: 1953 Comp., 14-20-4, enacted by Laws 1965, ch. 300; 1979, ch. 319, 1; 1981, ch. 91, 1.



Section 3-21-7 - Appointment of a zoning commission; duties; preliminary report and hearing.

3-21-7. Appointment of a zoning commission; duties; preliminary report and hearing.

The zoning authority, within its jurisdiction, may:

A. act as a zoning commission;

B. designate the planning commission to act as a zoning commission; or

C. appoint a zoning commission, which shall recommend the boundaries of the various original districts and the regulations necessary to enforce the zoning restrictions. The zoning commission shall make a preliminary report and hold a hearing on the preliminary report before the report is submitted to the zoning authority for action.

History: 1953 Comp., 14-20-5, enacted by Laws 1965, ch. 300.



Section 3-21-8 - Appeals to zoning authority; grounds; stay of proceedings.

3-21-8. Appeals to zoning authority; grounds; stay of proceedings.

A. The zoning authority shall provide by resolution the procedure to be followed in considering appeals allowed by this section.

B. Any aggrieved person or any officer, department, board or bureau of the zoning authority affected by a decision of an administrative officer, commission or committee in the enforcement of Sections 3-21-1 through 3-21-14 NMSA 1978 or ordinance, resolution, rule or regulation adopted pursuant to these sections may appeal to the zoning authority. An appeal shall stay all proceedings in furtherance of the action appealed unless the officer, commission or committee from whom the appeal is taken certifies that by reason of facts stated in the certificate, a stay would cause imminent peril of life or property. Upon certification, the proceedings shall not be stayed except by order of district court after notice to the official, commission or committee from whom the appeal is taken and on due cause shown.

C. When an appeal alleges that there is error in any order, requirement, decision or determination by an administrative official, commission or committee in the enforcement of Sections 3-21-1 through 3-21-14 NMSA 1978 or any ordinance, resolution, rule or regulation adopted pursuant to these sections, the zoning authority by a majority vote of all its members may:

(1) authorize, in appropriate cases and subject to appropriate conditions and safeguards, variances or special exceptions from the terms of the zoning ordinance or resolution:

(a) that are not contrary to the public interest;

(b) where, owing to special conditions, a literal enforcement of the zoning ordinance will result in unnecessary hardship;

(c) so that the spirit of the zoning ordinance is observed and substantial justice done; and

(d) so that the goals and policies of the comprehensive plan are implemented; or

(2) in conformity with Sections 3-21-1 through 3-21-14 NMSA 1978:

(a) reverse any order, requirement, decision or determination of an administrative official, commission or committee;

(b) decide in favor of the appellant; or

(c) make any change in any order, requirement, decision or determination of an administrative official, commission or committee.

History: 1953 Comp., 14-20-6, enacted by Laws 1965, ch. 300; 1979, ch. 256, 1; 1983, ch. 160, 1; 2008, ch. 64, 1.



Section 3-21-9 - Zoning; appeal.

3-21-9. Zoning; appeal.

A person aggrieved by a decision of the zoning authority or any officer, department, board or bureau of the zoning authority may appeal the decision pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: 1953 Comp., 14-20-7, enacted by Laws 1965, ch. 300; 1998, ch. 55, 7; 1999, ch. 265, 7.



Section 3-21-10 - Zoning enforcement.

3-21-10. Zoning enforcement.

A. Sections 3-21-1 through 3-21-14 NMSA 1978, and any ordinance adopted pursuant to these sections, shall be enforced, by the zoning authority having jurisdiction, as municipal ordinances are enforced.

B. In addition, if any building or structure is erected, constructed, reconstructed, altered, repaired, converted or maintained, or any building, structure or land is used in violation of Sections 3-21-1 through 3-21-14 NMSA 1978, or any ordinance adopted pursuant to these sections, the zoning authority may institute any appropriate action or proceedings to:

(1) prevent such unlawful erection, construction, reconstruction, alteration, repair, conversion, maintenance or use;

(2) restrain, correct or abate the violation;

(3) prevent the occupancy of such building, structure or land; or

(4) prevent any illegal act, conduct, business or use in or about such premises.

C. The ordinances, rules and regulations together with the officially adopted or district zoning map of the county or municipal zoning authority shall be filed in the respective offices of the county clerk or municipal clerk and shall be available for examination by any citizen.

History: 1953 Comp., 14-20-8, enacted by Laws 1965, ch. 300.



Section 3-21-11 - Conflicts between zoning regulations and other statutes and ordinances.

3-21-11. Conflicts between zoning regulations and other statutes and ordinances.

If any other statute or regulation or other local ordinance, resolution or regulation adopted under authority of Sections 3-21-1 through 3-21-14 NMSA 1978 is applicable to the same premises, the provision shall govern which requires:

A. the greater width or size of yards, courts or other open spaces;

B. the lower height of building or a less number of stories;

C. the greater percentage of lot or land to be left unoccupied;

D. or imposes, other higher standards.

History: 1953 Comp., 14-20-9, enacted by Laws 1965, ch. 300.



Section 3-21-12 - County zoning authority; authority to contract.

3-21-12. County zoning authority; authority to contract.

A county zoning authority may contract for staff assistance and the service of another body if the other body is a:

A. state agency;

B. federal agency;

C. private planning agency; or

D. planning or zoning commission of a municipality within the county.

History: 1953 Comp., 14-20-10, enacted by Laws 1965, ch. 300.



Section 3-21-13 - Zoning enforcement by counties.

3-21-13. Zoning enforcement by counties.

A. Counties having authority to regulate building and zoning under Sections 3-21-1 through 3-21-14 NMSA 1978, may enact ordinances to carry out that authority the same as a municipality, except where inconsistent with statutory or constitutional limitations placed on counties. The ordinances are effective only within the zoning jurisdiction of the county.

B. County ordinances enacted under this section may be enforced by prosecution in the district court of the county. Penalties for violations of these ordinances shall not exceed a fine of three hundred dollars ($300) or imprisonment for ninety days, or both.

C. The district attorney and sheriff shall enforce these ordinances.

History: 1953 Comp., 14-20-11, enacted by Laws 1965, ch. 300.



Section 3-21-14 - Adoption of county zoning ordinances.

3-21-14. Adoption of county zoning ordinances.

A. Ordinances authorized under Section 3-21-13 NMSA 1978 may be proposed by any member of the board of county commissioners but shall not be submitted to the board for final passage until after publication.

B. A majority of the board members may order publication of the title and a general summary of a proposed ordinance in a newspaper of general circulation in the county at least once a week for two consecutive weeks prior to the date of the meeting of the board at which the ordinance is to be submitted for final passage. The date of the meeting shall be included in the published notice. The style and form of the ordinance shall be determined by the board.

C. A proposed ordinance shall be passed only by a majority vote of all the members of the board of county commissioners, and an existing ordinance shall be repealed by the same vote.

D. The original copy of the ordinance together with the proof of publication and supporting maps shall be filed in a book kept for that purpose and authenticated by the signature of the county clerk. The county clerk shall keep the book together with supporting maps in his office. The title and a general summary of the ordinance shall be published in a newspaper of general circulation in the county once each week for two consecutive weeks, the last date of publication being not less than fifteen nor more than thirty days prior to the effective date of the ordinance. No ordinance shall take effect until at least fifteen days after the last date of publication. It is a sufficient defense to any prosecution for violation of an ordinance to show that no publication was made. Copies of the proposed ordinance shall be made available to interested persons during normal and regular business hours of the county clerk upon request and payment of a reasonable charge, beginning with the date of publication and continuing to the date of consideration by the board of county commissioners.

E. Whenever the book of ordinances is introduced as evidence, the Rules of Civil Procedure shall govern.

History: 1953 Comp., 14-20-12, enacted by Laws 1965, ch. 300; 1981, ch. 218, 1.



Section 3-21-15 - Special zoning districts; short title.

3-21-15. [Special zoning districts;] short title.

This act [3-21-15 to 3-21-26 NMSA 1978] may be cited as the "Special Zoning District Act."

History: 1953 Comp., 14-20-13, enacted by Laws 1965, ch. 206, 1.



Section 3-21-16 - Purpose of act.

3-21-16. Purpose of act.

The purpose of the Special Zoning District Act [3-21-15 to 3-21-26 NMSA 1978] is to promote the health, safety, morals and general welfare of persons residing in areas outside the boundary limits of incorporated municipalities.

History: 1953 Comp., 14-20-14, enacted by Laws 1965, ch. 206, 2.



Section 3-21-17 - Definitions.

3-21-17. Definitions.

As used in the Special Zoning District Act [3-21-15 to 3-21-26 NMSA 1978]:

A. "person" includes one or more individuals, partnerships, associations, corporations, the state, any political subdivisions of the state and its agencies;

B. "district" means special zoning district;

C. "commission" means zoning commission;

D. "single family dwelling" means a house which is occupied, as a rule, for permanent residence purposes by a person maintaining a household, or two or more persons maintaining a common household.

History: 1953 Comp., 14-20-15, enacted by Laws 1965, ch. 206, 3.



Section 3-21-18 - Special zoning district.

3-21-18. Special zoning district.

A special zoning district is created in an area consisting of no more than twenty thousand contiguous acres that is outside the boundary limits of an incorporated municipality when:

A. there are at least one hundred fifty single family dwellings within the area;

B. at least fifty-one percent of the registered electors residing in the area sign a petition requesting a special zoning district;

C. the signed petition, along with a plat of the area included within the district, is filed in the office of the county clerk of the county or counties in which the area is situate; and

D. no general zoning ordinance applying to all areas in the county outside of incorporated municipalities has been adopted by the county or counties in which the area is situate; provided that any special zoning district in existence upon the effective date of this 1979 act may continue to exist without cost to any county, and any special zoning district created pursuant to this section may continue to exist after adoption of a general zoning ordinance applying to all areas in the county outside of incorporated municipalities by the county or counties in which the district is situate without cost to any county; but no new special zoning districts shall be created in any county after the adoption of such general zoning ordinance by such county.

History: 1953 Comp., 14-20-16, enacted by Laws 1965, ch. 206, 4; 1979, ch. 334, 1; 1993, ch. 264, 1.



Section 3-21-19 - Zoning commission.

3-21-19. Zoning commission.

A zoning commission, consisting of five members, shall be elected by the registered electors residing within the district. Members of the commission shall be residents of the district and each shall be elected for a term of two years. Any vacancy on the commission shall be filled by the remaining members appointing a new member to fill the unexpired term. Members of the commission shall serve without compensation.

History: 1953 Comp., 14-20-17, enacted by Laws 1965, ch. 206, 5.



Section 3-21-20 - Election of members to the commission.

3-21-20. Election of members to the commission.

Within sixty days after the creation of a district, the county commissioners of the county in which the district is situate shall hold an election for members to the commission. When the district is situate in more than one county, the county commissioners of the counties shall cooperate in conducting an election for members to the commission. The election shall be conducted in the same manner as elections for municipal school board members. The cost of conducting elections for members to the commission shall be borne by the county or counties in which the district is situate. Each county shall pay its prorata share, which is determined by the number of registered electors of the district residing within the county.

History: 1953 Comp., 14-20-18, enacted by Laws 1965, ch. 206, 6.



Section 3-21-21 - Powers of the commission.

3-21-21. Powers of the commission.

A. The commission shall have power within the district as part of the building and zoning ordinances, regulations and restrictions adopted by it in the manner otherwise provided by law, to regulate and restrict:

(1) the height, number of stories and size of buildings and other structures;

(2) the percentage of a lot that may be occupied;

(3) the size of yards, courts and other open spaces;

(4) the density of populations;

(5) the location and use of buildings and structures; and

(6) the use of lands for trade, industry, residence or other purposes.

B. The commission shall adopt a comprehensive zoning plan or ordinance for the district that includes a master land use plan.

History: 1953 Comp., 14-20-19, enacted by Laws 1965, ch. 206, 7; 1993, ch. 264, 2.



Section 3-21-22 - Procedures for regulations or restrictions.

3-21-22. Procedures for regulations or restrictions.

The procedure for the commission in establishing, amending or repealing the ordinances, regulations or restrictions provided in the Special Zoning District Act [3-21-15 to 3-21-26 NMSA 1978] shall be the same as for the governing body of counties in Sections 3-21-5 through 3-21-8 NMSA 1978.

History: 1953 Comp., 14-20-20, enacted by Laws 1965, ch. 206, 8; 1993, ch. 264, 3.



Section 3-21-23 - Ordinance; penalty; remedies.

3-21-23. Ordinance; penalty; remedies.

The commission may provide by ordinance for the enforcement of the Special Zoning District Act [3-21-15 to 3-21-26 NMSA 1978]. A violation of the Special Zoning District Act, or any ordinance made thereunder, is a misdemeanor. If the Special Zoning District Act or any ordinance made thereunder is violated, the commission, in addition to other remedies, may institute any appropriate action or proceeding to prevent, abate or restrain the violation.

History: 1953 Comp., 14-20-21, enacted by Laws 1965, ch. 206, 9.



Section 3-21-24 - Enforcement.

3-21-24. Enforcement.

The ordinances enacted under the authority of the Special Zoning District Act [3-21-15 to 3-21-26 NMSA 1978] shall be enforced by the district attorney and the sheriff of the county or counties in which the district is situate.

History: 1953 Comp., 14-20-22, enacted by Laws 1965, ch. 206, 10.



Section 3-21-25 - Judicial review.

3-21-25. Judicial review.

Any person aggrieved by any regulation, restriction, or ordinance made by the commission may file a claim for relief in the district court.

History: 1953 Comp., 14-20-23, enacted by Laws 1965, ch. 206, 11.



Section 3-21-26 - Costs incurred by zoning commission of special zoning district; fees.

3-21-26. Costs incurred by zoning commission of special zoning district; fees.

All necessary costs incurred by the zoning commission of a special zoning district in connection with official acts performed pursuant to the Special Zoning District Act [3-21-15 to 3-21-26 NMSA 1978] shall be borne by the parties in interest. Provided, that the commission may by ordinance impose reasonable fees upon parties in interest and such fees shall be used to defray the costs incurred by the commission.

For purposes of this section, the term "party in interest" means the person who requests a variance or a change in zoning or who requests the amendment or repeal of any regulation, restriction or ordinance adopted pursuant to the Special Zoning District Act.

History: 1978 Comp., 3-21-26, enacted by Laws 1981, ch. 201, 1.






Article 21A - Manufactured Housing and Zoning

Section 3-21A-1 - Short title.

3-21A-1. Short title.

This act [3-21A-1 to 3-21A-8 NMSA 1978] may be cited as the "Manufactured Housing and Zoning Act".

History: Laws 1987, ch. 196, 1.



Section 3-21A-2 - Definitions.

3-21A-2. Definitions.

As used in the Manufactured Housing and Zoning Act :

A. "multi-section manufactured home" means a manufactured home or modular home that is a single-family dwelling with a heated area of at least thirty-six by twenty-four feet and at least eight hundred sixty-four square feet and constructed in a factory to the standards of the United States department of housing and urban development, the National Manufactured Housing Construction and Safety Standards Act of 1974 and the Housing and Urban Development Zone Code 2 or the Uniform Building Code, as amended to the date of the unit's construction, and installed consistent with the Manufactured Housing Act and with the rules made pursuant thereto relating to permanent foundations;

B. "mobile home" means a movable or portable housing structure larger than forty feet in body length, eight feet in width or eleven feet in overall height, designed for and occupied by no more than one family for living and sleeping purposes that is not constructed to the standards of the United States department of housing and urban development, the National Manufactured Housing Construction and Safety Standards Act of 1974 and the Housing and Urban Development Zone Code 2 or Uniform Building Code, as amended to the date of the unit's construction or built to the standards of any municipal building code; and

C. "excavated site" means a site that results in the upper plane of the concrete slab, or similar component of any other authorized permanent foundation system, being below ground level or grade.

History: Laws 1987, ch. 196, 2; 1999, ch. 125, 1; 2001, ch. 22, 1.



Section 3-21A-3 - Manufactured housing; permissible regulations.

3-21A-3. Manufactured housing; permissible regulations.

In the exercise of any of the powers and duties conferred by law, no governing body of a political subdivision of the state or any planning and zoning agency thereunder shall exclude multi-section manufactured homes from a specific-use district in which site-built, single-family housing is allowed or place more severe restrictions upon a multi-section manufactured home than are placed upon single-family, site-built housing within that specific-use district so long as the manufactured housing is built or constructed according to the Housing and Urban Development Zone Code II or the Uniform Building Code. The governing body of any political subdivision of the state or any planning and zoning agency thereunder is authorized to regulate manufactured housing to require that it meets all requirements other than original construction requirements of other single-family dwellings that are site-built homes in the same specific-use district and to further require by ordinance that such manufactured housing be consistent with applicable historic or aesthetic standards.

History: Laws 1987, ch. 196, 3; 1999, ch. 125, 2.



Section 3-21A-4 - Mobile homes; permissible regulations.

3-21A-4. Mobile homes; permissible regulations.

In the exercise of any of the powers and duties conferred by law, a governing body of a political subdivision of the state, or any planning or zoning agency thereunder, may regulate the occupancy or location of dwelling units in such a way as to effect the reasonable regulation of mobile homes. Such regulation may exclude mobile homes from residential-use districts and restrict them to mobile home parks or mobile home subdivisions.

History: Laws 1987, ch. 196, 4.



Section 3-21A-5 - Impermissible regulations.

3-21A-5. Impermissible regulations.

A. No ordinance or regulation authorized by the Manufactured Housing and Zoning Act shall regulate the original construction of the manufactured home or mobile home.

B. No ordinance or regulation otherwise authorized or permitted by the Manufactured Housing and Zoning Act shall be permissible or enforceable if it would have the direct or indirect effect of requiring that a multi-section manufactured home be installed in an excavated site in order to be included in a specific-use district in which site-built, single-family housing is allowed.

History: Laws 1987, ch. 196, 5; 1999, ch. 125, 3; 2001, ch. 22, 2.



Section 3-21A-6 - Private covenants and deed restrictions; local government restrictions.

3-21A-6. Private covenants and deed restrictions; local government restrictions.

A. Nothing in the Manufactured Housing and Zoning Act or any ordinance or regulation adopted pursuant thereto shall be construed as abrogating or limiting a recorded restrictive covenant or deed restriction.

B. The provisions of the Manufactured Housing and Zoning Act shall not be construed as abrogating or limiting the powers of political subdivisions regarding the exercise of zoning, planning and subdivision powers except to the extent the exercise of such powers is inconsistent with the provisions of the Manufactured Housing and Zoning Act and the Manufactured Housing Act [Chapter 60, Article 14 NMSA 1978].

History: Laws 1987, ch. 196, 6; 1999, ch. 125, 4.



Section 3-21A-7 - Existing ordinances.

3-21A-7. Existing ordinances.

The Manufactured Housing and Zoning Act shall apply to all municipalities and counties except that the Manufactured Housing and Zoning Act shall not apply to any ordinance or regulation adopted by a home rule municipality which was adopted prior to January 1, 1987 or an ordinance or regulation adopted by a home rule municipality after January 1, 1987 which is not inconsistent with the Manufactured Housing and Zoning Act. However, if such ordinance or regulation is repealed then the Manufactured Housing and Zoning Act shall apply thereafter to that home rule municipality.

History: Laws 1987, ch. 196, 7.



Section 3-21A-8 - Municipal inspection program; manufactured housing.

3-21A-8. Municipal inspection program; manufactured housing.

Notwithstanding any other provisions of law for inspection of manufactured housing, a municipality over 100,000 in population located in a class "A" county may establish a manufactured housing inspection program to inspect foundations, tie-downs and utility service hookups and lines including but not limited to sewer, water, electrical and gas service. The municipality may establish and collect a reasonable inspection fee. The inspections may be made in addition to any other inspections authorized by law.

History: Laws 1987, ch. 196, 8.






Article 22 - Historic Districts and Landmarks

Section 3-22-1 - Historic District and Landmark Act; short title.

3-22-1. Historic District and Landmark Act; short title.

Chapter 3, Article 22 NMSA 1978 may be cited as the "Historic District and Landmark Act."

History: 1953 Comp., 14-21-1, enacted by Laws 1965, ch. 300; 1983, ch. 178, 1.



Section 3-22-1.1 - Definition.

3-22-1.1. Definition.

As used in the Historic District and Landmark Act, "landmark" means a structure or site of historical interest.

History: 1978 Comp., 3-22-1.1, enacted by Laws 1983, ch. 178, 2.



Section 3-22-2 - Purpose.

3-22-2. Purpose.

The legislature of the state of New Mexico hereby declares that the historical heritage of this state is among its most valued and important assets and that it is the intention of the Historic District and Landmark Act to empower the counties and municipalities of this state with as full and complete powers to preserve, protect and enhance the historic areas and landmarks lying within their respective jurisdictions as it is possible for this legislature to permit under the constitution of the United States and the constitution of New Mexico and subject to the specific duties and responsibilities respecting historical matters already granted or to be granted under other statutes of this state.

History: 1953 Comp., 14-21-2, enacted by Laws 1965, ch. 300; 1983, ch. 178, 3.



Section 3-22-3 - Establishment of historic districts and landmarks by zoning.

3-22-3. Establishment of historic districts and landmarks by zoning.

Any county or municipality otherwise empowered by law to adopt and enforce zoning ordinances, rules and regulations is hereby empowered to create, as part of the building and zoning regulations and restrictions adopted by it in the manner otherwise provided by law and in accordance with a comprehensive zoning plan, a zoning district designating certain areas as historical areas and landmarks and may, for the purpose of preserving, protecting and enhancing such historical areas and landmarks, adopt and enforce regulations and restrictions within such district relating to the erection, alteration and destruction of those exterior features of buildings and other structures subject to public view from any public street, way or other public place.

History: 1953 Comp., 14-21-3, enacted by Laws 1965, ch. 300; 1983, ch. 178, 4.



Section 3-22-4 - Historic areas and landmarks; authorization to expend funds, to enter into agreements and, where necessary, exercise power of eminent domain.

3-22-4. Historic areas and landmarks; authorization to expend funds, to enter [into] agreements and, where necessary, exercise power of eminent domain.

Any county or municipality is hereby empowered to expend public funds for any purposes connected with the preservation, protection or enhancement of historical areas and landmarks, areas related to historical areas or areas otherwise of special architectural or visual interest, including but not limited to the purchase of any or all of such areas and landmarks, if necessary, through the use of eminent domain in the manner provided by law for the acquisition of property for a public purpose, which acquisition is hereby declared to be:

A. the leasing or acquisition of any other title or interest in the same by negotiation or, if necessary, through the use of eminent domain in the manner provided by law, including the acquisition of easements in and related to such areas and landmarks which will permit the county or municipality to control development of the same in a manner consistent with the purposes of the Historic District and Landmark Act [this article];

B. the entering into any reasonable agreement with private persons to promote the objectives of this section; or

C. the enactment of appropriate ordinances or resolutions under which the county or municipality, as the case may be, may be given prior right to acquire any interest in property in such areas and landmarks as over any private person offering an equal price for the same interest or any other similar measures as may be consistent with the purposes of the Historic District and Landmark Act.

History: 1953 Comp., 14-21-4, enacted by Laws 1965, ch. 300; 1983, ch. 178, 5.



Section 3-22-5 - Historic areas and landmarks; construction of this act.

3-22-5. Historic areas and landmarks; construction of this act.

Nothing in the Historic District and Landmark Act shall be construed to limit any existing inherent, statutory or other powers under which any county or municipality has enacted appropriate measures regarding historic areas and landmarks.

History: 1953 Comp., 14-21-5, enacted by Laws 1965, ch. 300; 1983, ch. 178, 6.



Section 3-22-6 - Applicability to state capital outlay projects; limitation.

3-22-6. Applicability to state capital outlay projects; limitation.

A. Recognizing the fragility of the state's historic heritage, the purpose of this section is to establish a procedure under which the state and its municipalities and counties will commit to collaborate in good faith and work jointly to preserve and protect the historic districts of New Mexico.

B. Ordinances enacted by a municipality or county pursuant to the Historic District and Landmark Act shall apply to a state capital outlay project only as provided in this section and only if the ordinances contain special provisions and standards applicable to state buildings, including provisions concerning the design, construction, alteration or demolition of the exterior features of state buildings. If requested by a resolution of the governing body of a municipality or county, the staff of the capitol buildings planning commission shall work jointly with the staff of the municipality or county in developing the provisions and standards required by this subsection.

C. The applicable state agency shall carry out a capital outlay project in a manner that is harmonious and generally compatible with the municipal or county ordinances.

D. Before commencing the design phase of a capital outlay project, the applicable state agency shall consult with the municipality or county as to the design standards in the ordinances and how those design standards would impact costs and the operation or manner in which the capital outlay project will ultimately be expected to function, provided that, if the municipality or county has an agency or other entity review projects within the area zoned as an historic district or landmark, then the consultation shall be with that review agency or other entity. The state agency shall work collaboratively with the municipality or county or its review agency or other entity to arrive at compatibility with the design standards, considering reasonable costs and preserving essential functionality. If the municipality or county has identifiable community groups involved in historic preservation, the agency shall also make every reasonable effort to obtain input from members of those identified groups before commencing the design phase.

E. After the design phase and before soliciting a bid or a proposal for design-build or lease-purchase for a capital outlay project, the applicable state agency shall transmit its plans for review and comment to the municipality or county or its review agency or other entity and shall also conduct a public meeting to receive public input. Notice of the public meeting shall also be given to any identifiable community groups involved in historic preservation in the municipality or county.

F. Within sixty days after the public meeting, the municipality or county or its review agency or other entity, any identifiable historic preservation community group and any other interested party shall communicate recommendations and comments in writing to the state agency. The state agency shall consult with the municipality or county or its review agency or other entity to resolve any issues raised. If, at the end of the sixty-day period, unresolved issues remain, the municipality or county may, within five days after the end of the period, notify the applicable state agency that the issues remain unresolved and should be finally determined pursuant to Subsection G of this section; provided that, if notice is not timely given, the applicable state agency may, after incorporating those provisions to which the state agency and the municipality or county have agreed, proceed with the capital outlay project.

G. If notice is timely given by a municipality or county, pursuant to Subsection F of this section, that issues remain unresolved, those issues shall be decided pursuant to the following provisions:

(1) within five days after the notice, a state-local government historic review board shall be formed, consisting of eight members as follows:

(a) one member appointed by the capitol buildings planning commission, who shall chair the board and who shall vote only if there is a tie among the other board members present;

(b) one member appointed by the cultural properties review committee;

(c) the state historic preservation officer or a designee of the officer;

(d) one member appointed by the agency or other entity that reviews projects within the area zoned as an historic district or landmark, provided that, if the municipality or county has no such agency or other entity, the member shall be appointed by the governing body of the municipality or county;

(e) one member appointed by the agency or entity of the municipality or county that is concerned with historic preservation, provided that, if the municipality or county has no such agency or other entity, the member shall be appointed by the governing body of the municipality or county; and

(f) three public members who have a demonstrated interest in historic preservation appointed as follows: one member appointed by the secretary of general services, one member appointed by the governing body of the municipality or county and one public member appointed by the other two public members;

(2) the staff of the capitol buildings planning commission shall serve as the staff of the state-local government historic review board; and

(3) the state-local government historic review board shall, at a public meeting, consider each of the unresolved issues and, within twenty days of its formation shall, for each issue, make a final decision that is harmonious and generally compatible with the municipal or county ordinance.

H. Appeals from the decisions of the state-local government historic review board shall be taken to the district court in the manner provided in Section 39-3-1.1 NMSA 1978.

I. The state agency shall not take any irrevocable action on the capital project in reliance on the plans until the procedures set forth in Subsections F and G of this section have been followed.

History: Laws 2009, ch. 23, 1.






Article 23 - Public Utilities

Section 3-23-1 - Municipal utility; service charges; deposits; discontinuance of water service for nonpayment of charges; supplemental method.

3-23-1. Municipal utility; service charges; deposits; discontinuance of water service for nonpayment of charges; supplemental method.

A. A municipality, including an entity established pursuant to Section 72-1-10 NMSA 1978, may require a reasonable payment in advance or a reasonable deposit for water, electricity, gas, sewer service, geothermal energy, refuse collection service or street maintenance.

B. If payment of any price, rent, fee or other charge for water, sewer service, refuse collection or street maintenance is not made within thirty days from the date the payment is due, the water service may be discontinued and shall not be again supplied to the person liable for the payment until the arrears with interest and penalties have been fully paid.

C. The provisions of this section are intended to afford an additional method of enforcing payment of charges for water, sewer service, refuse collection or street maintenance furnished by the municipality.

History: 1953 Comp., 14-22-1, enacted by Laws 1965, ch. 300; 1985, ch. 81, 1; 2011, ch. 117, 1.



Section 3-23-2 - Election on question of acquiring utility.

3-23-2. Election on question of acquiring utility.

A. No municipality shall acquire a municipal utility from funds acquired from the issuance of revenue bonds until the question of acquiring the utility is submitted, at a regular municipal election or special election, to a vote of the qualified electors of the municipality, and a majority of the votes cast on the question favor the acquisition of the utility. No special election shall be set for a date ninety days prior to the day of a regular municipal election. The acquisition by a municipality, which owns municipal electric facilities on July 1, 1979, of a generating facility or any interest in a jointly owned generating facility from funds acquired from the issuance of revenue bonds shall not be subject to the election requirement of this section.

B. Each question shall be listed separately on the ballot. The ballot shall:

(1) contain a general description of the property to be acquired; and

(2) allow each voter to indicate whether he favors or opposes the acquisition. The election shall be called and conducted as provided in Sections 3-8-1 through 3-8-19 NMSA 1978 [Chapter 3, Article 8 NMSA 1978].

C. If a majority of the votes cast on the question favor the acquisition of the utility, the governing body may acquire the utility.

D. If, pursuant to Article 9, Section 12 of the New Mexico constitution and Sections 3-30-1 through 3-30-9 NMSA 1978, the qualified electors of the municipality and nonresident municipal electors have voted in favor of creating a debt for the acquisition of a municipal utility and the municipality has incurred the debt, the municipality need not hold the election required in this section and it shall be presumed that the acquisition of a municipal utility has been approved, or, if the municipality has owned and operated a municipal utility for a period of more than one year, it shall be presumed that the acquisition of the municipal utility has been approved.

History: 1953 Comp., 14-22-2, enacted by Laws 1965, ch. 300; 1979, ch. 260, 2.



Section 3-23-3 - Municipal utility; approval of New Mexico public utility commission.

3-23-3. Municipal utility; approval of New Mexico public utility commission.

A. If the acquisition of a utility is to be financed from funds received from the issuance and sale of revenue bonds, the price of the acquisition of the utility shall be approved by the New Mexico public utility commission [public regulation commission] and the commission shall require:

(1) a determination by appraisal or otherwise of the true value of the utility to be purchased; or

(2) an engineer's estimate of the cost of the utility to be constructed.

B. No revenue bonds shall be issued for the acquisition of such a utility until the New Mexico public utility commission [public regulation commission] has approved the issue and its amount, date of issuance, maturity, rate of interest and general provisions.

C. The provisions of Subsections A and B of this section shall not apply to the condemnation by a municipality having a population of twenty-five thousand or more persons according to the 1990 federal decennial census of electricity facilities as authorized by Chapter 3, Article 24 NMSA 1978, sewer facilities as authorized by Chapter 3, Article 26 NMSA 1978 or water facilities as authorized by Chapter 3, Article 27 NMSA 1978.

History: 1953 Comp., 14-22-3, enacted by Laws 1965, ch. 300; 1993, ch. 282, 4; 1995, ch. 67, 1; 1997, ch. 228, 1.



Section 3-23-4 - Municipal utility; use of revenue.

3-23-4. Municipal utility; use of revenue.

A. Income derived from the operation of a municipal utility that has funds received from a revenue bond issue shall be used in the following priority:

(1) to maintain the municipal utility in good repair and to pay legitimate expenses of operation;

(2) to pay interest on revenue bonds issued for the purpose of acquiring, repairing, improving or enlarging the municipal utility;

(3) to create a sinking fund and a reasonable reserve fund as required by the ordinance authorizing the revenue bonds and the law governing their issue; and

(4) to pay the cost of improving and extending the municipal utility and the redemption of revenue bonds prior to their maturity if permitted by the ordinance authorizing their issuance.

B. If the municipal utility annually transfers to an interest and sinking fund for the retirement of outstanding revenue bonds an amount equal to one hundred twenty-five percent of the interest and sinking fund requirements for that year, any income in excess of this amount may then be transferred to the general fund of the municipality and expended as the governing body of the municipality directs. When the balance in the interest and sinking fund is equal to the total amount of interest and sinking fund requirements necessary to retire all such outstanding revenue bonds, the annual transfer of income to the sinking fund is not required.

History: 1953 Comp., 14-22-4, enacted by Laws 1965, ch. 300.



Section 3-23-5 - Municipal utility; duty to maintain and improve.

3-23-5. Municipal utility; duty to maintain and improve.

A. After the qualified electors at a regular or special municipal election have approved the acquisition of a municipal utility, the municipality shall maintain a municipal utility in good repair and improve and enlarge the municipal utility to accomplish the objectives and purposes for which it was designed.

B. A municipality may use other funds to defray the cost of operating or repairing a municipal utility, other than an electric or gas utility, generating facility or its interest in a jointly owned generating facility.

History: 1953 Comp., 14-22-5, enacted by Laws 1965, ch. 300; 1979, ch. 260, 3.



Section 3-23-5.1 - Municipal utility permanent fund.

3-23-5.1. Municipal utility permanent fund.

A. The governing body of a municipality may by ordinance establish a municipal utility permanent fund for each utility owned and operated by the municipality.

B. The municipal utility permanent fund shall be a fund in the municipal treasury into which may be deposited money from the sale of municipal utility assets or any portion of the unappropriated utility fund cash surplus that is in excess of fifty percent of the prior fiscal year's municipal utility budget. Money in the fund may be invested by the municipal board of finance as provided in Sections 6-10-10, 6-10-36 and 6-10-44 NMSA 1978.

C. Earnings from investment of a municipal utility permanent fund may be budgeted and appropriated by the governing body of the municipality for expenditure for any purpose related to the operation, maintenance and improvement of the municipal utility or deposited in the municipal utility permanent fund.

D. Money in the municipal utility permanent fund may be appropriated or expended only pursuant to approval of the voters of the municipality. The municipality may adopt a resolution calling for an election on the question of the expenditure of a specified amount of the municipal utility permanent fund for a specified purpose. The election shall be held within sixty days after the adoption of the resolution by the governing body. The election shall be called, conducted, counted and canvassed substantially in the manner provided by law for special municipal elections pursuant to the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978]. If a majority of the voters of the municipality voting on the question vote to approve the expenditure, that amount of money shall be available for appropriation from the municipal utility permanent fund for expenditure by the municipality for the specified purpose. If a majority of the voters of the municipality voting on the question vote against the expenditure, no money in the municipal utility permanent fund may be appropriated or expended for that purpose. Following an election at which the question was not approved, that question shall not again be submitted to the voters of the municipality for at least one year from the date of that election.

History: Laws 2001, ch. 179, 1.



Section 3-23-6 - Charge for service of municipal utility becomes a lien against the property served; exception.

3-23-6. Charge for service of municipal utility becomes a lien against the property served; exception.

A. Any charge imposed by ordinance for service rendered by a municipal utility, including an entity established pursuant to Section 72-1-10 NMSA 1978, except as indicated in Subsection C of this section, shall be:

(1) payable by the owner, personally, at the time the charge accrues and becomes due; and

(2) a lien upon the tract or parcel of land being served from such time.

B. The lien shall be enforced in the manner provided in Sections 3-36-1 through 3-36-5 NMSA 1978. In any proceedings where pleadings are required, it shall be sufficient to declare generally for the municipal utility service. Notice of the lien shall be filed in the manner provided in Section 3-36-1 NMSA 1978, and the effect of such filing shall be governed by Section 3-36-2 NMSA 1978.

C. Subsection A of this section shall not apply if an owner notifies the municipality that utility charges that may be incurred by a renter will not be the responsibility of the owner. Such notification shall be given in writing prior to the initiation of the debt and shall include the location of the rental property.

History: 1953 Comp., 14-22-6, enacted by Laws 1965, ch. 300; 1971, ch. 225, 1; 1981, ch. 213, 2; 2011, ch. 117, 2.



Section 3-23-7 - Appointment of receiver; qualifications; powers.

3-23-7. Appointment of receiver; qualifications; powers.

A. Upon the failure of any municipality coming within the provisions of Sections 3-23-4, 3-23-7, 3-23-8 and 3-23-9 NMSA 1978, to comply with the provisions of these sections, the district court may at the suit of any resident taxpayer of the municipality appoint a receiver for the municipal utility. Under the court's direction, the receiver shall operate the municipal utility to accomplish the objectives and purposes of Sections 3-23-4, 3-23-7, 3-23-8 and 3-23-9 NMSA 1978.

B. No person shall be appointed a receiver unless he:

(1) has been an actual resident in good faith of the municipality for not less than one year prior to the date of his appointment; and

(2) is a taxpayer and owner of real estate of the value of at least five hundred dollars ($500) within the municipality. Upon petition to remove the receiver signed by not less than fifty-one percent of the qualified electors who are taxpayers resident within the municipality, the district court shall remove the receiver. A receiver shall act until discharged by the district court.

History: 1953 Comp., 14-22-7, enacted by Laws 1965, ch. 300.



Section 3-23-8 - Municipal utility; receiver's certificates.

3-23-8. Municipal utility; receiver's certificates.

A. Upon the order of the district court, the receiver may issue receiver's certificates for the purpose of providing funds to operate, repair, improve or enlarge the municipal utility. Unless otherwise provided by the district court, payment of the receiver's certificates shall be pledged from the net income of the municipal utility and the receiver's certificates are a first lien upon the real and personal property of the municipal utility. The district court shall prescribe the certificates':

(1) form;

(2) term; and

(3) rate of interest.

B. Receiver's certificates are exempt from the operation of any law which regulates the issuance or sale of securities of public utilities.

History: 1953 Comp., 14-22-8, enacted by Laws 1965, ch. 300.



Section 3-23-9 - Municipal utility; levy and collection of taxes not terminated by receivership.

3-23-9. Municipal utility; levy and collection of taxes not terminated by receivership.

The appointment of a receiver as authorized in Section 3-23-7 NMSA 1978, does not release the municipality from its obligation to levy and collect the taxes provided by the terms of bonds or the law governing their issue.

History: 1953 Comp., 14-22-9, enacted by Laws 1965, ch. 300.



Section 3-23-10 - Municipal utility; board of utility commissioners.

3-23-10. Municipal utility; board of utility commissioners.

A. A municipality may establish a municipal board of utility commissioners to manage and operate a municipal utility. The board of utility commissioners is responsible for the administration of the affairs of the utility. Members of the board of utility commissioners shall be appointed by the mayor with the consent of the governing body, and, except in the case of a class H county, each shall represent a commissioner district within the area served by the utility.

B. The ordinance establishing the board of utility commissioners:

(1) shall fix the number of commissioners;

(2) except in the case of a class H county, shall establish commissioner districts within the municipal utility's service area, with each district representing approximately the same number of consumers of the municipal utility;

(3) shall set the term of office for commissioners, which shall not exceed six years;

(4) may provide for staggered terms of office;

(5) shall establish the duties and jurisdiction of the board with respect to the management and administration of the affairs of the utility; and

(6) may contain such terms and provisions, consistent with law, that are reasonably necessary or desirable to accomplish the purposes assigned to the board.

C. Any municipality establishing a board of utility commissioners shall retain and possess all powers with respect to the utility for which the board is established as are consistent with the laws and constitution of New Mexico.

History: 1953 Comp., 14-22-10, enacted by Laws 1965, ch. 300; 1967, ch. 223, 2; 1999, ch. 135, 1.






Article 23A - Municipal Cable Television

Section 3-23A-1 - Short title.

3-23A-1. Short title.

This act [3-23A-1 to 3-23A-6 NMSA 1978] may be cited as the "Municipal Cable Television Act".

History: Laws 1993, ch. 208, 1.



Section 3-23A-2 - Purpose.

3-23A-2. Purpose.

The purpose of the Municipal Cable Television Act is to authorize municipalities to acquire, construct, own or operate cable television systems within the state.

History: Laws 1993, ch. 208, 2.



Section 3-23A-3 - Definition.

3-23A-3. Definition.

As used in the Municipal Cable Television Act, "municipality" means a municipality with a population of more than thirty-three thousand people but less than thirty-five thousand people.

History: Laws 1993, ch. 208, 3.



Section 3-23A-4 - Delegation of authority.

3-23A-4. Delegation of authority.

Municipalities may acquire, construct, own, operate or manage cable television systems or related equipment or facilities.

History: Laws 1993, ch. 208, 4.



Section 3-23A-5 - Service area.

3-23A-5. Service area.

A municipally owned or operated cable television system may operate anywhere within the municipal boundaries of the municipality or within an area not to exceed five miles from its boundaries. A municipally owned or operated cable television system may not operate within the municipal boundaries of another municipality without the consent of the other municipality.

History: Laws 1993, ch. 208, 5.



Section 3-23A-6 - Service charges.

3-23A-6. Service charges.

A municipality owning or operating a cable television system may charge reasonable, nondiscriminatory usage fees to its cable system customers. A municipality may not charge fees based on whether the customer is located inside or outside the municipal boundaries of the municipality owning or operating the system.

History: Laws 1993, ch. 208, 6.






Article 24 - Electric Utility

Section 3-24-1 - Electric utility; municipality may acquire and operate; certain municipalities may acquire by contract or condemnation.

3-24-1. Electric utility; municipality may acquire and operate; certain municipalities may acquire by contract or condemnation.

A. Any municipality may, by ordinance, acquire, operate and maintain an electric utility for the generation and distribution of electricity to persons residing within its service area. The service area of a municipality includes:

(1) territory within the municipality;

(2) territory within five miles of the boundary of the municipality in the case of any municipality heretofore acquiring or operating any municipal electric utility or part thereof in the territory within five miles of the boundary of the municipality;

(3) the sale of electricity to the United States government, the state of New Mexico or any department or agency of these governments; and

(4) as further provided in Section 3-24-8 NMSA 1978.

B. No municipality may sell electric power and energy on a retail basis except as provided in Subsection A of this section.

C. The acquisition of any electric utility facility beyond the municipal boundary shall be financed only by the sale of revenue bonds.

D. Any municipality that owns a generating facility or an interest in a jointly owned generating facility may sell surplus electric power and energy on a wholesale basis either within or outside its service area. Any contract or agreement to sell surplus electric power and energy may be entered into on a public bid basis, a competitive basis or a negotiated basis, as the municipality may determine; provided, however, that subject to the sale or other interchange of power and energy with a joint participant or a co-member of a power pool necessary or convenient to the economical operation of a generating facility or a jointly owned generating facility or contractual requirements of a power pool in which the municipality is a member, such surplus electric power and energy shall be subject to a preference right to purchase by:

(1) first, municipalities that own electric facilities on July 1, 1979;

(2) second, public electric utilities, investor-owned utilities and electric cooperatives subject to general or limited regulation by the New Mexico public utility commission and the United States of America or any of its departments or agencies; and

(3) any other person or entity.

E. Municipalities located within a class A county and having a population of more than sixty thousand, but less than one hundred thousand according to the 1990 federal decennial census, may acquire, maintain, contract for and condemn for use as a municipal utility privately owned electric facilities used or to be used for the furnishing and supply of electricity to the municipality or inhabitants within its service area. The service area of a municipality authorized to acquire, maintain, contract for or condemn private facilities pursuant to this subsection includes customers located in:

(1) territory within the municipality;

(2) territory within five miles of the boundary of the municipality in the case of any municipality heretofore acquiring or operating any municipal electric utility or part thereof in the territory within five miles of the boundary of the municipality;

(3) United States government-owned installations, the state or any department or agency of these governments; and

(4) as further provided in Section 3-24-8 NMSA 1978.

F. A municipality that acquires, maintains, contracts for or condemns privately owned electric facilities for use as a municipal utility pursuant to the provisions of Subsection E of this section shall:

(1) not use revenues earned from the electric facilities for any purposes other than those directly related to the furnishing and supply of electricity to the municipality or inhabitants within the service area;

(2) not restrict use of the electric facilities or distribution system to any person authorized to use the facilities or distribution system pursuant to state law; and

(3) adopt a shared payment policy for line extensions, with public input, that is fair and equitable, requiring reasonable contributions from the persons who will directly benefit from the line extension and not imposing an unreasonable burden on the municipality or inhabitants within the service area that do not directly benefit from the line extension.

G. Condemnation authorized in this section shall be conducted in the manner of proceedings provided by the Eminent Domain Code [42A-1-1 through 42A-1-33 NMSA 1978].

History: 1953 Comp., 14-23-1, enacted by Laws 1965, ch. 300; 1979, ch. 260, 4; 1993, ch. 282, 5; 1997, ch. 228, 2.



Section 3-24-2 - Electric utility; charges.

3-24-2. Electric utility; charges.

A municipality owning and operating an electric utility shall charge only the person receiving the electric service. Charges shall not be limited to measurement by kilowatt or the kilowatt hour. The provisions of this section shall not apply to the sale by a municipality of surplus electric power and energy derived from its generating facility or its interest in a jointly owned generating facility.

History: 1953 Comp., 14-23-2, enacted by Laws 1965, ch. 300; 1979, ch. 260, 5; 1999, ch. 70, 1.



Section 3-24-3 - Electric utility; municipality serving a governmental agency.

3-24-3. Electric utility; municipality serving a governmental agency.

Any municipality maintaining electric transmission lines more than five miles beyond the municipal boundary for the purpose of supplying electricity to the United States government, the state of New Mexico or any department or agency of these governments may:

A. acquire, by purchase, gift or other conveyance, any public utility system using such transmission line in providing service; and

B. acquire, construct, operate and maintain any electric utility system served by and contiguous to such transmission line, in conformity with:

(1) any franchise possessed by the public utility; or

(2) the consent and franchise from the governmental authority controlling the area to be served by the electric utility.

History: 1953 Comp., 14-23-3, enacted by Laws 1965, ch. 300.



Section 3-24-4 - Jurisdiction over land of electric utility.

3-24-4. Jurisdiction over land of electric utility.

A. For the purpose of constructing, operating, maintaining and protecting an electric utility, a municipality has jurisdiction over:

(1) territory, occupied by an electric utility;

(2) all poles, lines, mains, pipes and other facilities of the electric utility; and

(3) that portion of any land upon which is located the electric utility and its facilities, or over which they extend, to the extent reasonably necessary to properly operate, maintain, and protect the facilities.

B. Any municipality is granted:

(1) easements not to exceed twenty feet in width along, upon, and across any land over which an existing distribution line, main, and pipe extends, and parallel to such lines, mains, and pipes, and on any street, road and highway abutting such land;

(2) authority to cut down and trim trees and shrubbery, to the extent necessary to keep them clear of the lines, means, pipes or systems; and

(3) authority to cut down and trim trees which are dead, weak, leaning or dangerous, and tall enough to strike the wire in falling.

History: 1953 Comp., 14-23-4, enacted by Laws 1965, ch. 300.



Section 3-24-5 - Electric utility; eminent domain power.

3-24-5. Electric utility; eminent domain power.

Any municipality owning, operating or proposing to construct an electric utility has the power of eminent domain for the purpose of acquiring property for the use of the electric utility according to the procedure for condemnation as provided by the Eminent Domain Code [42A-1-1 to 42A-1-33 NMSA 1978].

History: 1953 Comp., 14-23-5, enacted by Laws 1965, ch. 300; 1969, ch. 251, 4; 1981, ch. 125, 37.



Section 3-24-6 - Electric utility; power to issue revenue bonds.

3-24-6. Electric utility; power to issue revenue bonds.

A. A municipality may issue electric utility revenue bonds as provided in Sections 3-31-1 through 3-31-12 NMSA 1978. The proceeds from the sale of the electric utility revenue bonds are to be used solely for the purpose of purchasing, acquiring, constructing and making necessary improvements, extensions, repairs and betterments of the electric utility.

B. The electric utility revenue bonds are to be paid solely from the net income derived from the operation of the electric utility.

History: 1953 Comp., 14-23-6, enacted by Laws 1965, ch. 300.



Section 3-24-7 - Limitations on electric utility of municipality.

3-24-7. Limitations on electric utility of municipality.

A. No municipality in the operation of its electric utility may exercise dominion over territory outside its boundary in which rights have been granted to an electric cooperative under the provisions of Section 62-15-3 NMSA 1978.

B. All acts and parts of acts in conflict with Sections 3-24-1 through 3-24-10 NMSA 1978, are repealed, except that these sections shall not be construed as amending or repealing Section 62-9-1 NMSA 1978.

History: 1953 Comp., 14-23-7, enacted by Laws 1965, ch. 300.



Section 3-24-8 - Electric utility; limitation on right to acquire system beyond five-mile limit.

3-24-8. Electric utility; limitation on right to acquire system beyond five-mile limit.

A. The acquisition of any public utility system by a municipality furnishing electric service more than five miles beyond its boundary is subject to the rights and liabilities of the public utility, and the obligations assumed by the municipality shall be paid from the gross revenue ascribable to the electric system so acquired.

B. No municipality shall acquire any public utility system for furnishing electricity more than five miles beyond its boundary in territory receiving similar utility service:

(1) from a public utility subject to the jurisdiction of the New Mexico public utility commission and the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978] without the consent of the public utility or as otherwise provided by law;

(2) within any municipality that already owns or operates its electric utility without the consent of the municipality or as otherwise provided by law; or

(3) within territory receiving similar utility service from a rural electric cooperative without the consent of the rural electric cooperative or as otherwise provided by law.

C. The provisions of this section shall not apply to either the acquisition by a municipality of a generating facility or any interest in a jointly owned generating facility or the sale of electric power and energy derived from any such facility as authorized by Section 3-24-1 NMSA 1978.

History: 1953 Comp., 14-23-8, enacted by Laws 1965, ch. 300; 1979, ch. 260, 6; 1993, ch. 282, 6.



Section 3-24-9 - Electric utility; rates, charges and service conditions beyond five-mile limit; rate, charge and service standards; fees paid by municipality.

3-24-9. Electric utility; rates, charges and service conditions beyond five-mile limit; rate, charge and service standards; fees paid by municipality.

A. Any municipality acquiring, operating or maintaining an electric utility system in that area more than five miles beyond its boundary shall:

(1) establish, maintain and collect rates or charges for service in that area that are just and reasonable; and

(2) furnish adequate, efficient and reasonable service in that area.

B. No municipality acquiring, operating or maintaining an electric utility system in that area more than five miles beyond its boundary shall, as to rates or services:

(1) make or grant any unreasonable preference or advantage to any customer or group of customers;

(2) subject any customer or group of customers to any unreasonable prejudice or disadvantage; or

(3) establish and maintain any unreasonable differences either as between or among areas being served or as between or among customer groups.

C. Prior to implementing general retail rate increases for customers of its electric utility system in that area more than five miles beyond its boundaries, a municipality shall, after reasonable notice by publication in one or more newspapers of general circulation in such area and to the board of county commissioners of each county in which such customers are situated and to the New Mexico public utility commission, provide an opportunity at one or more public forums for affected customers and the board of county commissioners to present their views, comments and data. The New Mexico public utility commission may also appear and present matters within its rate-making expertise. The municipality and board of county commissioners may agree to alternative or additional rate-making procedures for such rate increases.

D. No later than June 1 of each year, the property tax division of the taxation and revenue department shall determine the actual value of all property belonging to the municipality in any electric utility system in that area five miles beyond its boundary and certify to the local assessor in the county in which any property is located the value of such property. The municipality shall pay to the treasurer of that county a fee for extraterritorial operation in that area five miles beyond its boundary, payable in installments and at the dates when taxes levied for ad valorem purposes are payable, equal to the taxes for ad valorem purposes and assessments that would be paid upon the property if privately owned, to be distributed by the county treasurer in the manner provided by law for the distribution of taxes for ad valorem purposes and assessments upon real and personal property.

History: 1953 Comp., 14-23-9, enacted by Laws 1965, ch. 300; 1977, ch. 249, 18; 1987, ch. 170, 1; 1993, ch. 282, 7.



Section 3-24-10 - Contracts with electric utilities for the operation of facilities.

3-24-10. Contracts with electric utilities for the operation of facilities.

A. Any municipality owning and operating facilities for the furnishing of electricity may contract with any electric utility:

(1) to operate and manage all or part of the electric system of the electric utility; or

(2) for the operation and management of the municipal electric facilities by the electric utility upon such terms and conditions as are mutually agreeable to the contracting parties. No utility, by virtue of the contract or the operation and management of the municipal electric facilities, shall acquire any rights, interest or equity in the municipal system nor shall the municipality surrender any of its rights, interest or equity in the municipal system.

B. No municipal funds shall be expended for the operation and management of such system except such funds as are contracted to be reimbursed by the contracting electric utility. Any municipality entering into a contract and operating and managing such electric system shall not acquire any right, interest or equity in such electric utility.

C. No contract entered into by a municipality pursuant to this section shall run for more than ten years.

D. Nothing contained in this section shall operate to prevent a municipality from entering into contracts pursuant to Section 3-24-15 NMSA 1978 for the operation, maintenance and management of a jointly owned generating facility in which such municipality has any interest, nor from entering into a lease agreement or lease-purchase agreement with respect to any of such municipality's electric facilities.

History: 1953 Comp., 14-23-10, enacted by Laws 1965, ch. 300; 1979, ch. 260, 7.



Section 3-24-11 - Short title.

3-24-11. Short title.

Sections 3-24-11 through 3-24-18 NMSA 1978 may be cited as the "Municipal Electric Generation Act".

History: 1978 Comp., 3-24-11, enacted by Laws 1979, ch. 260, 8.



Section 3-24-12 - Legislative intent.

3-24-12. Legislative intent.

It is the intent of the legislature by the passage of the Municipal Electric Generation Act to authorize municipalities which own municipal electric distribution systems on July 1, 1979 to acquire, own and dispose of any generating facility and any undivided or other interest, including without limitation any right to entitlement or capacity, in a jointly owned generating facility and to participate in the operation, maintenance and management of any such facility or contract with respect to the operation, maintenance and management of any such facility for the purpose of meeting present or future electric power and energy necessities.

History: 1978 Comp., 3-24-12, enacted by Laws 1979, ch. 260, 9.



Section 3-24-13 - Limitation on applicability of the Municipal Electric Generation Act.

3-24-13. Limitation on applicability of the Municipal Electric Generation Act.

The powers and rights granted pursuant to the Municipal Electric Generation Act may only be exercised by municipalities which own municipal electric distribution systems on July 1, 1979.

History: 1978 Comp., 3-24-13, enacted by Laws 1979, ch. 260, 10.



Section 3-24-14 - Additional powers conferred on municipalities.

3-24-14. Additional powers conferred on municipalities.

In addition to any other powers which it may now have, a municipality which owns a municipal electric distribution system on July 1, 1979:

A. shall have the power to acquire, own, lease, encumber and dispose of a generating facility and shall have the power to contract with respect to the operation, maintenance and management of such facility;

B. shall have the power to acquire, own, lease, encumber and dispose of any undivided or other interest, including without limitation any right to entitlement or capacity, in a jointly owned generating facility with one or more joint participants and shall have the power to participate in the operation, maintenance and management of such facility or contract with respect to the operation, maintenance and management of such facility;

C. may issue revenue bonds in the manner provided in Sections 3-31-1 through 3-31-6 and 3-31-8 through 3-31-12 NMSA 1978, as amended from time to time, either as generating facility revenue bonds, jointly owned generating facility revenue bonds, electric utility revenue bonds or joint utility revenue bonds for the purpose of:

(1) financing the cost of acquiring, extending, enlarging, bettering, repairing or otherwise improving any generating facility or facilities, or any combination of the foregoing purposes;

(2) financing its share of the cost of acquiring, extending, enlarging, bettering, repairing or otherwise improving any jointly owned generating facility or facilities either individually or jointly, or any combination of the foregoing purposes; and

(3) refinancing, paying and discharging all or any part of any revenue bonds previously issued pursuant to Paragraphs (1) or (2) of Subsection C of this section;

D. may issue such revenue bonds as special obligations and may pledge irrevocably:

(1) any or all of the net revenues derived from one or more of its generating facilities in the case of generating facility revenue bonds;

(2) any or all of the net revenues derived from its interest in one or more jointly owned generating facilities in the case of jointly owned generating facility revenue bonds;

(3) any or all of the net revenues of its electric utility, which utility shall include the municipality's generating facility or facilities or its interest in the jointly owned generating facility or facilities being financed by such bonds, in the case of electric utility revenue bonds; and

(4) any or all of the net revenues of its joint utility, which utility shall include the municipality's generating facility or facilities or its interest in the jointly owned generating facility or facilities being financed by such bonds, in the case of joint utility revenue bonds;

E. may impose rates and charges, including a special generating charge, with respect to each of its generating facilities and each of the jointly owned generating facilities in which it has an interest or with respect to all such facilities;

F. shall, upon issuance of revenue bonds secured in whole or in part by the net revenues of its generating facility or its interest in a jointly owned generating facility, establish rates or charges for services rendered by such facility to provide revenues which when added to any revenues to be received with respect to such facility from the sale of surplus power pursuant to Section 3-24-1 NMSA 1978 will be sufficient to meet the following requirements:

(1) pay all costs and expenses of service, operation and maintenance including funding reasonable reserves and reasonable renewal and replacement funds; and

(2) pay all principal and interest payments on the revenue bonds as they become due, including payments into one or more sinking funds for the retirement of principal of the revenue bonds. Such rates or charges shall remain in effect until the revenue bonds are liquidated;

G. shall have the power of eminent domain necessary to acquire, operate and maintain a generating facility and an interest in a jointly owned generating facility, exercisable in the same manner provided by the laws of this state for the exercise of that power by corporations organized for the generation, production, transmission, distribution, sale or utilization of electricity for lighting, heating, power, manufacturing or other purposes;

H. shall, where it may be necessary to cross the right-of-way of another corporation, person or governmental or private entity, have the power to effect such crossing by mutual agreement or in the manner now provided by law for the crossing of one railroad by another railroad;

I. shall have all rights and powers necessary or incidental to or implied from the specific powers granted in the Municipal Electric Generation Act, subject to constitutional or express legislative restrictions imposed upon such municipality; and

J. may exercise the powers granted by the Municipal Electric Generation Act in the manner provided in the Joint Powers Agreements Act [11-1-1 to 11-1-7 NMSA 1978]. Provided, however, in carrying out the powers granted by the Municipal Electric Generation Act, a municipality shall not issue revenue bonds to finance a generating facility or an interest in a jointly-owned generating facility if the electric power and energy to be derived by the municipality from such facility will be sold to one or more investor-owned utilities under a contract or contracts which have the effect of transferring to such investor-owned utility or utilities benefits of ownership of such facility and the burden of paying the debt service on the revenue bonds issued to finance such facility, so that such bonds would constitute nonexempt industrial development bonds within the meaning of Subsection C of Section 103 of the Internal Revenue Code of 1954 and the regulations promulgated thereunder. The validity of any such revenue bond issue shall not be questioned if, prior to or upon issuance, there has been an internal revenue service revenue ruling that such bonds shall not be industrial development bonds under Subsection C of Section 103 of the Internal Revenue Code of 1954 and the regulations promulgated thereunder.

History: 1978 Comp., 3-24-14, enacted by Laws 1979, ch. 260, 11.



Section 3-24-15 - Contract for participation in and operation and management of jointly owned generating facility; sharing of costs of on proportional basis.

3-24-15. Contract for participation in and operation and management of jointly owned generating facility; sharing of costs of [on] proportional basis.

Any municipality which intends to acquire any interest in [a] jointly owned generating facility shall enter into a contract with the other joint participants which contract shall set forth the respective rights, duties, obligations and responsibilities of each joint participant for the operation, maintenance and management of the jointly owned generating facility and shall further provide that any municipality shall own a percentage of the jointly owned generating facility equal to at least the percentage of the money furnished or the value of the property supplied by it for the acquisition of such jointly owned generating facility and shall own or control, in the case of a generating facility, at least an identical percentage of the electric power and energy output of the jointly owned generating facility. Such contract may include, without limitation, the designation of one joint participant as the agent for other joint participants with respect to the construction, operation, maintenance and management of a jointly owned generating facility and may provide, without limitation, for the sharing of costs, including but not limited to third-party claims, insurance premiums and insurance deductibles, on a proportional basis reflective of ownership. Notwithstanding the provisions of Section 3-24-10 NMSA 1978, any contract entered into pursuant to this section may be for such term as the joint participants deem necessary or convenient.

History: 1978 Comp., 3-24-15, enacted by Laws 1979, ch. 260, 12; 1981, ch. 124, 1.



Section 3-24-16 - Municipal liability.

3-24-16. Municipal liability.

In carrying out the powers granted by the Municipal Electric Generation Act [3-24-11 to 3-24-18 NMSA 1978], a municipality shall be liable only for its own acts with regard to the acquisition, operation, maintenance or management of a jointly owned generating facility in which it has any interest and shall not be liable for the acts, omissions or obligations of any other joint participant. The term "joint participant" as used in this section does not include an agent designated pursuant to Section 3-24-15 NMSA 1978 acting in its capacity as such. The provisions of this section shall not affect the liabilities, immunities, duties, limitations or other provisions affecting a municipality or public employee granted, permitted, required or provided for in the Tort Claims Act [41-4-1 to 41-4-27 NMSA 1978], as amended from time to time, nor the liabilities and duties assumed by the municipality under a contract pursuant to Section 3-24-15 NMSA 1978.

History: 1978 Comp., 3-24-16, enacted by Laws 1979, ch. 260, 13; 1981, ch. 124, 2.



Section 3-24-17 - Application of municipal money or property.

3-24-17. Application of municipal money or property.

No money or other property supplied by a municipality for the acquisition, operation, maintenance or management of a jointly owned generating facility in which the municipality has any interest shall be credited or otherwise applied to the account of any other joint participant.

History: 1978 Comp., 3-24-17, enacted by Laws 1979, ch. 260, 14.



Section 3-24-18 - Exemption from certain acts.

3-24-18. Exemption from certain acts.

The provisions of Sections 6-6-11, 6-6-13 through 6-6-18 and 13-4-1 through 13-4-24 NMSA 1978 and of the Public Purchases Act shall not apply to the acquisition, construction, disposal and operation by a municipality of any generating facility and any undivided or other interest in a jointly owned generating facility, or to any contract, indebtedness or agreement for the operation, maintenance and management of such facility or the sale or other disposal of power or energy therefrom.

History: 1978 Comp., 3-24-18, enacted by Laws 1979, ch. 260, 15.






Article 25 - Gas Utility

Section 3-25-1 - Gas or geothermal utility; acquisition by municipality; intent of legislature; self-liquidating project; liberal construction.

3-25-1. Gas or geothermal utility; acquisition by municipality; intent of legislature; self-liquidating project; liberal construction.

A. It is the intent of the legislature to authorize municipalities to:

(1) obtain the benefits of a natural gas supply, additional supply or supply of geothermal energy for their inhabitants and others within five miles of the municipal boundary;

(2) take proper steps and actions necessary to that end by the acquisition of a natural gas or geothermal system;

(3) finance the acquisition of the natural gas or geothermal system through the issuance of bonds; and

(4) operate and manage a natural gas association, in which it was an organizer, organized by two or more municipalities pursuant to Sections 3-28-1 through 3-28-19 NMSA 1978 if the operating municipality finds that the association can no longer maintain adequate service. The terms and conditions of the operation and management by the municipality shall be set forth in a joint powers agreement between the municipality and the association.

B. Chapter 3, Article 25 NMSA 1978 shall be liberally construed in conformity with the intent of this section.

History: 1953 Comp., 14-24-1, enacted by Laws 1965, ch. 300; 1983, ch. 123, 1; 1985, ch. 81, 2.



Section 3-25-2 - Gas or geothermal utility; authorization to acquire; charges.

3-25-2. Gas or geothermal utility; authorization to acquire; charges.

A. A municipality may, if a satisfactory supply is not otherwise obtainable as determined, by ordinance, acquire and operate natural gas or geothermal energy facilities for the distribution of natural gas or heat.

B. A municipality owning and operating a gas utility shall measure the gas used by the person receiving the service by volume or energy content.

C. A municipality owning and operating a geothermal utility shall measure the heat used by the person receiving the service by fluid volume and temperature or energy content.

History: 1953 Comp., 14-24-2, enacted by Laws 1965, ch. 300; 1985, ch. 81, 3.



Section 3-25-3 - Natural gas or geothermal utility; extent of facilities; distribution to consumers beyond the municipal boundary; within the boundary of another municipality; approval of other municipality and public regulation commission.

3-25-3. Natural gas or geothermal utility; extent of facilities; distribution to consumers beyond the municipal boundary; within the boundary of another municipality; approval of other municipality and public regulation commission.

A. The natural gas or geothermal utility may include but is not limited to:

(1) in the municipality and within one hundred miles of the municipal boundary, facilities appropriate to the transportation, pumping, storage or purification of natural gas or geothermal waters; and

(2) in the municipality and within five miles of the municipal boundary, facilities for the distribution of natural gas or geothermal heat.

The natural gas or geothermal utility shall include any land or real estate needed for the location of the facilities.

B. A municipality shall not acquire and operate natural gas or geothermal distribution facilities in whole or in part within the boundary of another municipality, as then existing, until the:

(1) public regulation commission issues an order authorizing the acquisition and operation of the natural gas or geothermal distribution facilities; and

(2) other municipality authorizes, by ordinance, the acquisition and operation of the natural gas or geothermal distribution facilities.

C. No formal franchise need be granted by the other municipality, and the ordinance granting the consent of the other municipality:

(1) shall be sufficient;

(2) may be adopted on a single reading;

(3) may become immediately effective;

(4) shall not be subject to a referendum; and

(5) shall be valid for such period of years as may be specified in the ordinance.

History: 1953 Comp., 14-24-3, enacted by Laws 1965, ch. 300; 1985, ch. 81, 4; 1993, ch. 282, 8; 2003, ch. 347, 1.



Section 3-25-4 - Financing acquisition of gas or geothermal utility.

3-25-4. Financing acquisition of gas or geothermal utility.

The acquisition of facilities of a municipal gas or geothermal utility shall only be financed from funds received from the issuance and sale of bonds as authorized in Sections 3-30-5 through 3-30-8 and 3-31-1 through 3-31-12 NMSA 1978 except as provided in Section 3-23-4 NMSA 1978.

History: 1953 Comp., 14-24-4, enacted by Laws 1965, ch. 300; 1985, ch. 81, 5.



Section 3-25-5 - Gas or geothermal utility; eminent domain power; procedure.

3-25-5. Gas or geothermal utility; eminent domain power; procedure.

Any municipality acquiring a natural gas or geothermal utility may exercise the power of eminent domain within or without the municipality boundary for the purpose of acquiring property or interest in property for the location of or for the extension of the facilities of a natural gas or geothermal utility. Proceedings to obtain such condemnation shall be in the manner provided by the Eminent Domain Code [42A-1-1 to 42A-1-33 NMSA 1978].

History: 1953 Comp., 14-24-5, enacted by Laws 1965, ch. 300; 1969, ch. 251, 5; 1981, ch. 125, 38; 1985, ch. 81, 6.



Section 3-25-6 - Gas or geothermal utility; lease agreement; operating agreement; option to purchase; election on question of acquisition, issuance of bonds and lease agreement.

3-25-6. Gas or geothermal utility; lease agreement; operating agreement; option to purchase; election on question of acquisition, issuance of bonds and lease agreement.

A. A municipality acquiring a municipal gas or geothermal utility may, by ordinance, contract to lease the gas or geothermal utility to a lessee. The term of the lease shall not exceed twenty-five years, and, consistent with the provisions of this section, the ordinance may contain such provisions and be in such form as the governing body determines.

B. The governing body shall set forth in the ordinance or in the proceedings under which the revenue bonds are proposed to be issued provisions requiring payments to the municipality by the lessee adequate to meet and discharge when due:

(1) all amounts found by the governing body to be necessary in connection with the transaction;

(2) the amount necessary in each year to pay the principal and interest on the revenue bonds proposed to be issued;

(3) the amount necessary to be paid each year into any reserve fund which the governing body deems advisable to establish in connection with the retirement of the proposed bonds or the maintenance of the natural gas or geothermal utility or both; and

(4) the estimated cost to the municipality of maintaining the utility in good repair and keeping it properly insured unless the terms under which the utility is to be leased provide that the lessee shall maintain the utility and carry all proper insurance relating to the utility.

C. The lease agreement shall also:

(1) require the lessee to complete and connect the natural gas or geothermal utility;

(2) require the lessee to place the utility in operation; and

(3) obligate the lessee through the utility to provide the supply and service of natural gas or geothermal energy.

The original lessee and any succeeding holder of the lease shall be subject to regulation as a public utility under the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978].

D. The lease may contain an option to purchase the natural gas or geothermal utility at the election of the lessee upon compliance by the lessee with the terms of the lease. Any option to purchase the natural gas or geothermal utility shall provide for a purchase price not less than the amount:

(1) necessary to discharge in full the principal and interest of any outstanding revenue bonds issued by the municipality to finance the acquisition of the natural gas or geothermal utility; and

(2) of all expenses incurred or to be incurred in completing the transaction.

E. No ordinance providing for the acquisition of a natural gas or geothermal utility, the issuance of revenue bonds and the leasing of the natural gas or geothermal utility to a lessee shall become effective until the question of acquiring the natural gas or geothermal utility, issuing the revenue bonds and leasing the natural gas or geothermal utility, as proposed, has, as a single question, been submitted to the qualified electors at a regular or special municipal election, which election shall be substituted for the election required in Section 3-23-2 NMSA 1978. A special election may be called for the purpose of voting on the question, but no special election shall be called for a date less than ninety days prior to the date of the regular municipal election. The ordinance authorizing the acquisition of the natural gas or geothermal utility, the issuance of revenue bonds for the acquisition of the utility and the leasing of the natural gas or geothermal utility shall be published in full once a week for two successive weeks, and the last publication shall be at least seven days before the date of the election.

F. The ballot provided for the election shall set forth in general terms the question to be voted upon substantially as follows:

"Shall the (city, town or village - choose the applicable term) of ............, New Mexico proceed with the program for acquisition of natural gas or geothermal facilities, the issuance and sale of not to exceed $ ......... principal amount of revenue bonds for the cost thereof and incidental purposes and the leasing of such facilities to .........., a public utility, all according to Ordinance No. ....... adopted on the .. day of ........., 19 ...?"

The ballot shall provide for each voter to indicate whether he favors or opposes such proposition.

G. If a majority of the qualified electors voting on the question approve the proposition, the ordinance shall become effective.

H. No municipality shall pay from its general fund or otherwise contribute any property or asset to pay any part of the cost of acquiring a natural gas or geothermal system which is to be leased as provided in this section; provided that nothing herein shall be construed to prevent a municipality from accepting private donations of property or other assets to be used for defraying any part of the cost of the natural gas or geothermal system.

History: 1953 Comp., 14-24-6, enacted by Laws 1965, ch. 300; 1985, ch. 81, 7.






Article 26 - Sewage Facilities

Section 3-26-1 - Sanitary sewers; authority to acquire; condemnation; jurisdiction over system.

3-26-1. Sanitary sewers; authority to acquire; condemnation; jurisdiction over system.

A. In the manner provided in Section 3-23-2 NMSA 1978, a municipality may, within and without the municipality:

(1) acquire and maintain facilities for the collection, treatment and disposal of sewage;

(2) condemn private property for the construction, maintenance and operation of sewer facilities; and

(3) acquire, maintain, contract for or condemn for use as a municipal utility privately owned sewer facilities used or to be used for the collection, treatment and disposal of sewage of the municipality or its inhabitants.

B. For the purpose of acquiring, maintaining, contracting for, condemning or protecting the sewer facilities, the jurisdiction of the municipality extends to the territory occupied by the sewer facilities; in exercising its jurisdiction to acquire, maintain, contract for or condemn, the municipality shall not act so as to physically isolate and make nonviable any portion of the sewer facilities, within or without the municipality.

C. Proceedings to obtain any condemnation authorized in this section shall be in the manner provided by the Eminent Domain Code [42A-1-1 to 42A-1-33 NMSA 1978].

History: 1953 Comp., 14-25-1, enacted by Laws 1965, ch. 300; 1969, ch. 251, 6; 1994, ch. 99, 1.



Section 3-26-2 - Sanitary sewers; charges and assessments for maintenance and extension; lien.

3-26-2. Sanitary sewers; charges and assessments for maintenance and extension; lien.

A. A municipality, for the purpose of maintaining, enlarging, extending, constructing and repairing sewer facilities and for paying the interest and principal on revenue bonds issued for the acquisition, condemnation or construction of sewer facilities, may levy by general ordinance a just and reasonable service charge upon a front-foot, volume-of-sewage, number-of-outlets or other equitable basis on:

(1) an improved or unimproved lot or land that adjoins a street in which a sewage collection system exists or that is accessible to such a sewage collection system; and

(2) premises and improvements otherwise situated but connected to the sewage collection system.

B. Any charge authorized in Subsection A of this section is a lien co-equal with a similar water lien and superior to all other liens except general property taxes upon the property so charged and is a personal liability of the owner of the property so charged. The lien shall be enforced as provided in Sections 3-36-1 through 3-36-7 NMSA 1978.

History: 1953 Comp., 14-25-2, enacted by Laws 1965, ch. 300; 1967, ch. 146, 6; 1977, ch. 324, 1; 1994, ch. 99, 2.



Section 3-26-3 - Authority to require sewer connections; adoption of rules and regulations; penalties.

3-26-3. Authority to require sewer connections; adoption of rules and regulations; penalties.

A municipality may, by general ordinance:

A. require the owner, agent or occupant of a building on a lot or land adjoining a street in which a sewage collection system exists to connect the building to the sewage collection system; and

B. adopt necessary rules and regulations relating to the connection, use, injury, maintenance, supervision and inspection of the sewage facilities.

History: 1953 Comp., 14-25-3, enacted by Laws 1965, ch. 300.






Article 27 - Water Facilities

Section 3-27-1 - Potable; authority to acquire and operate water facilities.

3-27-1. Potable; authority to acquire and operate water facilities.

A. A municipality, within and without the municipal boundary, may:

(1) acquire water facilities that may include but are not limited to:

(a) wells, cisterns and reservoirs;

(b) distribution pipes and ditches;

(c) pumps;

(d) rights of way;

(e) water treatment plants; and

(f) their necessary appurtenances; and

(2) use and supply water for:

(a) sewer purposes;

(b) private use; and

(c) public use.

B. In acquiring private property pursuant to this section, a municipality may exercise the power of eminent domain pursuant to procedures of the Eminent Domain Code [42A-1-1 to 42A-1-33 NMSA 1978] and subject to any applicable provisions of Section 3-27-2 NMSA 1978.

History: 1953 Comp., 14-26-1, enacted by Laws 1965, ch. 300; 2009, ch. 269, 1.



Section 3-27-2 - Potable; methods of acquisition; condemnation conveyances authorized; land for appurtenances; public and private use; compensation.

3-27-2. Potable; methods of acquisition; condemnation conveyances authorized; land for appurtenances; public and private use; compensation.

A. Subject to the provisions of this section, municipalities within and without the municipal boundary may:

(1) acquire, contract for or condemn:

(a) springs;

(b) wells;

(c) water rights;

(d) other water supplies; and

(e) rights of way or other necessary ownership for the acquisition of water facilities;

(2) acquire, maintain, contract for or condemn for use as a municipal utility privately owned water facilities used or to be used for the furnishing and supply of water to the municipality or its inhabitants; and

(3) change the place of diversion of any water to any place selected by the municipality in order to make the water available to the municipality.

B. Municipalities shall not condemn water sources used by, water stored for use by or water rights owned or served by an acequia, community ditch, irrigation district, conservancy district or political subdivision of the state. The provisions of this subsection apply only to an acequia or community ditch formed before July 1, 2009.

C. For the purposes stated in Section 3-27-3 NMSA 1978, a municipality may take water from any stream, gulch or spring. If the taking of the water materially interferes with or impairs the vested right of any person to the creek, gulch or stream or to any milling or manufacturing on the creek, gulch or stream, the municipality shall obtain the consent of the person with the vested right or acquire the vested right by condemnation and make full compensation or satisfaction for all damages occasioned to the person, subject to the provisions set forth in Subsection B of this section.

D. Any person may lawfully convey to any municipality any water, water right and ditch right or any interest in any water, water right and ditch right held or claimed by the grantor. No change or use of the:

(1) water;

(2) water right;

(3) place of diversion; or

(4) purpose for which the water or water right was originally acquired by the grantor, shall invalidate the right of the municipality to use the water or water right.

E. Proceedings to obtain any condemnation authorized in this section shall be in the manner provided by law.

F. At any time before or after commencement of a condemnation action authorized by Chapter 3, Article 27 NMSA 1978 to condemn any well, cistern, reservoir, distribution pipe or ditch, spring, stream, water or water right, the parties may agree to and carry out a compromise or settlement as to any matter. Within twenty days following the filing of the petition, the condemnee may elect to proceed through an arbitration process pursuant to the Uniform Arbitration Act by filing a written notice with the condemnor. The arbitrators may award an amount they find to be just compensation for the condemnation of the water or water rights. The arbitrators may decide that the interests of justice are not served by permitting the taking of the condemnee's water or water rights and may order that the arbitration be dismissed and that the property not be taken by the municipality. If the award of the arbitrators exceeds the amount offered by the condemnor pursuant to this subsection by more than one hundred fifteen percent, or if the arbitrators decide that no taking shall occur as permitted in this subsection, or if the arbitration is abandoned by the condemnor, then the arbitrators shall award reasonable and necessary arbitration expenses, including attorney fees, to the condemnee.

G. In any condemnation proceeding pursuant to this section, the entity shall have reasonably satisfied the following criteria prior to commencing any such proceeding:

(1) the entity has a requirement for water or water rights for public health or safety purposes; or

(2) the entity has a requirement for water or water rights for other purposes and:

(a) suitable water rights are unavailable for voluntary sale at up to one hundred twenty-five percent of appraised value;

(b) suitable water rights in the public domain are unavailable for purchase at up to one hundred twenty-five percent of appraised value;

(c) the entity has implemented a water conservation plan; and

(d) the acquisition and purpose is consistent with the regional water plan.

History: 1953 Comp., 14-26-2, enacted by Laws 1965, ch. 300; 1969, ch. 251, 7; 1994, ch. 99, 3; 2009, ch. 269, 2.



Section 3-27-3 - Potable; jurisdiction over water facilities and source.

3-27-3. Potable; jurisdiction over water facilities and source.

A. For the purpose of acquiring, maintaining, contracting for, condemning or protecting its water facilities and water from pollution, the jurisdiction of the municipality extends within and without its boundary to:

(1) all territory occupied by the water facilities;

(2) all reservoirs, streams and other sources supplying the reservoirs and streams; and

(3) five miles above the point from which the water is taken.

B. In exercising its jurisdiction to acquire, maintain, contract for or condemn and protect the water facilities, the municipality shall not act so as to physically isolate and make nonviable any portion of the water facilities, within or without the municipality. The municipality may adopt any ordinance and regulation necessary to carry out the power conferred by this section.

History: 1953 Comp., 14-26-3, enacted by Laws 1965, ch. 300; 1994, ch. 99, 4; 2009, ch. 269, 3.



Section 3-27-4 - Potable; charges and assessments for maintenance and extension; lien; frontage tax for water service.

3-27-4. Potable; charges and assessments for maintenance and extension; lien; frontage tax for water service.

A. A municipality owning and operating a water utility may, for the purpose of maintaining, enlarging, extending, constructing and repairing water facilities and for paying the interest and principal on revenue bonds issued for the acquisition, condemnation or construction of water facilities, levy by general ordinance a just and reasonable service charge upon a front-foot, volume-of-water or other reasonable basis on:

(1) an improved or unimproved lot or land that adjoins a street in which a water supply system exists or which is otherwise accessible to such water supply system; and

(2) premises and improvements otherwise situated but connected to the water supply system.

B. The charges authorized in this section shall in no way limit the authority of a municipality to collect an assessment levied for the payment of a special improvement as authorized in Chapter 3, Article 33 NMSA 1978.

C. Any charge authorized in Subsection A of this section is a lien co-equal with a similar sanitary sewer lien and superior to all other liens except general property taxes upon the property so charged and is a personal liability of the owner of the property so charged. The lien shall be enforced as provided in Sections 3-36-1 through 3-36-7 NMSA 1978.

History: 1953 Comp., 14-26-4, enacted by Laws 1965, ch. 300; 1977, ch. 324, 2; 1994, ch. 99, 5.



Section 3-27-5 - Potable; contracts for acquiring and supplementing supply; storage; payments from water charges; joint water supply contracts between two or more municipalities.

3-27-5. Potable; contracts for acquiring and supplementing supply; storage; payments from water charges; joint water supply contracts between two or more municipalities.

A. For the purpose of obtaining, securing or supplementing its water supply and providing for the storage, treatment, distribution and transportation of water, a municipality may by ordinance:

(1) contract over a period of years with:

(a) the United States government or any of its agencies;

(b) the state of New Mexico or any of its agencies, boards or instrumentalities; or

(c) any person or association;

(2) agree to accept any pay for a specified amount of water per annum during the term of the contract; and

(3) adopt and enforce water charges sufficient to meet the payments required by the contract.

B. Payments required by a contract authorized by this section shall be made from any funds of the municipality other than the proceeds from an ad valorem tax and shall be considered an expense of the operation and maintenance of the water utility. In no event shall the obligation to make such payments be considered a general obligation or indebtedness of the municipality within the meaning of any constitutional or statutory provision.

C. Two or more municipalities may become parties to any contract authorized by this section.

History: 1953 Comp., 14-26-5, enacted by Laws 1965, ch. 300.



Section 3-27-6 - Judicial examination, approval and confirmation.

3-27-6. Judicial examination, approval and confirmation.

In their discretion, municipalities through their respective governing bodies, may file a petition at any time in the district court in and for the county in which such municipality is located, praying a judicial examination, approval and confirmation of contracts authorized by Section 3-27-5 NMSA 1978. The petition shall set forth the facts whereon the validity of the contract is founded and shall be verified by an appropriate official of the governing body. The action shall be in the nature of a proceeding in rem, and jurisdiction of all parties interested may be had by publication and posting. The court shall fix the time for the hearing of the petition and shall order the clerk of the court, under the seal thereof, to give notice of the filing of the petition, stating in brief outline the contents of the petition and showing where a full copy of any contract therein mentioned may be examined. The notice shall also state the time and place fixed for the hearing of the petition, and that any owner of property, or any resident, within the limits of the municipality, or any person interested in the contract or in the premises, may at any time, prior to the date fixed for the hearing or within such further time as may be allowed by the court, appear and move to dismiss or answer the petition. The notice shall be served by publication once each week for four consecutive weeks in a newspaper of general circulation published in the county wherein the case is pending, and by posting the notice in the office of the clerk of the municipality, at least thirty days prior to the date fixed in the notice for the hearing of the petition. Jurisdiction shall be complete after the publication and posting. Any owner of property, or any resident, within the limits of the municipality, or any person interested in the contract or in the premises, may appear and move to dismiss or answer the petition at any time prior to the date fixed for the hearing or within any additional time as may be allowed by the court, and the petition shall be taken as confessed by all persons who fail so to appear.

History: 1953 Comp., 14-26-6, enacted by Laws 1965, ch. 310, 1.



Section 3-27-7 - Hearing; costs; review.

3-27-7. Hearing; costs; review.

At the hearing the court shall have power and jurisdiction to examine into and determine all matters and things affecting the question submitted, and shall make findings with reference thereto, and render judgment and decree thereon as the case warrants. Costs may be divided or apportioned among any contesting parties in the discretion of the trial court. Review of the judgment of the court may be had as in other civil action. The Rules of Civil Procedure shall govern in matters of pleading and practice where not otherwise specified. The court shall disregard any error, irregularity or omission which does not affect the substantial rights of the parties. The provisions of Section [Sections] 3-27-6 and 3-27-7 NMSA 1978, shall apply to contracts entered into pursuant to the provisions of Section 3-27-5 NMSA 1978.

History: 1953 Comp., 14-26-7, enacted by Laws 1965, ch. 310, 2.



Section 3-27-8 - Furnishing or selling water outside of corporate limits.

3-27-8. [Furnishing or selling water outside of corporate limits.]

A. Any municipality owning or operating a municipal water utility may furnish or sell, and may contract to furnish or sell, water to any person, association or legal entity, including governmental agencies and political subdivisions, situate without the corporate limits of the municipality.

B. Contracts for the sale of municipal water may be for a term, and upon conditions, acceptable to the municipality, but the contracts shall be entered in the name of the municipality following approval of its governing body.

History: 1953 Comp., 14-26-8, enacted by Laws 1965, ch. 38, 1.



Section 3-27-9 - Emergency water supply fund created; expenditure.

3-27-9. Emergency water supply fund created; expenditure.

The "emergency water supply fund" is created in the state treasury. Expenditures from this fund shall be made upon order of the state board of finance when the board determines that an emergency exists requiring the expenditure in order to provide an adequate and safe drinking water supply for residents of any community of less than 5,000 population in New Mexico using a drinking water supply system in common. Disbursements from the fund shall be upon vouchers signed by the secretary of finance and administration or his authorized representative.

History: 1953 Comp., 14-26-9, enacted by Laws 1972, ch. 25, 1; 1983, ch. 301, 8.






Article 28 - Water or Natural Gas Associations

Section 3-28-1 - Water or natural gas associations; powers.

3-28-1. Water or natural gas associations; powers.

Any combination of two or more municipalities and the board of county commissioners of the county in which the municipalities are located shall have the power by joint or concurring resolution of the governing bodies to appoint three or more commissioners to organize an association for the purpose of acquiring a water or natural gas supply system. The board of county commissioners of any county in which any unincorporated rural community is located that is situate five miles or more from the nearest municipality in which natural gas utility service is available shall have the power by resolution to appoint three or more commissioners from the rural community to organize an association for the purpose of acquiring a natural gas supply system to provide natural gas utility service as provided in Chapter 3, Article 28 NMSA 1978. If commissioners are appointed by the board of county commissioners from two or more rural communities in the county, the commissioners who have been appointed may jointly organize an association for the purpose of acquiring a natural gas supply system to provide natural gas utility service as provided in Chapter 3, Article 28 NMSA 1978. The association may, by resolution of its board of directors, purchase or otherwise acquire any water or natural gas supply system, as the case may be, including distribution and transmission pipelines or other water or natural gas works, as the case may be, whether already constructed or that may be constructed, and to further acquire all the rights, privileges and franchises of any person, persons or corporation owning the same or having any interest or right therein and to hold and operate the same in the same manner as the persons or corporation from whom the same may be acquired and distribute the water or natural gas, as the case may be, in the same manner or as may otherwise be determined by the board of directors from time to time. No association or corporation formed by commissioners appointed by the board of county commissioners shall distribute natural gas in any municipality unless the municipality is incorporated in an area served by the association or corporation after the association or corporation has been formed, nor shall it distribute natural gas outside the county. An association or corporation formed by commissioners appointed by the board of county commissioners may distribute natural gas for domestic or residential, commercial and irrigation purposes but shall not distribute natural gas for industrial purposes except with the consent of any public utility holding a certificate of public convenience and necessity from the New Mexico public utility commission authorizing the same kind of utility service at any location in the county. Any association formed pursuant to this section shall not provide gas service to any customers of a gas utility regulated by the New Mexico public utility commission within any area described in the utility's jurisdictional certificate; provided that an association may serve an area not served in fact, although in the certificated area, but in the case of any dispute, the burden of persuasion shall be upon the association. The corporation is empowered to enter into joint or several agreements for the acquisition of water supply or natural gas transmission and distribution systems, as the case may be, whether existing or to be constructed in the future, with any existing consumer or any other person, firm or corporation, either private or municipal, upon such terms as may be agreed. As used in this section, the term "rural community" means an area that contains not less than fifty inhabitants and has a population density of not less than one person per acre.

History: 1953 Comp., 14-27-1, enacted by Laws 1969, ch. 186, 1; 1981, ch. 203, 1; 1990, ch. 60, 1; 1993, ch. 282, 9.



Section 3-28-2 - Intercommunity water or natural gas supply association; directors.

3-28-2. Intercommunity water or natural gas supply association; directors.

Any association formed under Chapter 3, Article 28 NMSA 1978 shall be designated an intercommunity water or natural gas supply association. The directors of the association shall be composed of the commissioners appointed by and shall serve at the pleasure of the governing body of the municipalities who appoint the commissioners.

History: 1953 Comp., 14-27-2, enacted by Laws 1965, ch. 300; 1990, ch. 60, 2.



Section 3-28-3 - Certificate of association.

3-28-3. Certificate of association.

The incorporators of an association formed under Chapter 3, Article 28 NMSA 1978 shall execute a certificate setting forth:

A. the name of the association. No name shall be assumed that is in use by another association or corporation in this state or so nearly similar as to lead to uncertainty or confusion;

B. the names of the incorporators;

C. the location of its principal office in this state;

D. the objects and purposes of the association, the county or counties in which its operations are to be carried on and the general description of the lands, reservoir, pipelines and water or natural gas supply systems to be used under the management of the association;

E. the amount of capital stock and number and denomination of the shares or, if the incorporators do not desire to issue shares of stock, the plan and manner of acquiring membership and of providing funds or means for the acquisition, construction, improvement and maintenance of its works and for its necessary expenses;

F. the period, if any, limited for the duration of the association; and

G. the number of members to serve upon the board of directors of the association and the duration of their offices, and it may name the persons who shall serve as the board of directors for the first three months or until their successors are duly appointed and qualified.

The certificate or any amendment thereof may also contain any provision not inconsistent with the law of this state that the incorporators may choose to insert for the regulation and conduct of the affairs of the association extending its membership, enlarging or changing the scope of its operations, creating and enforcing a lien upon the reservoirs, works, water rights and pipelines of the association or its members for the cost of the acquisition, construction, repair, improvement and maintenance of same, collecting the necessary funds for expenses and purposes of the association, defining or limiting its powers and for its dissolution and the distribution or other disposition of its property.

History: 1953 Comp., 14-27-3, enacted by Laws 1965, ch. 300; 1990, ch. 60, 3.



Section 3-28-4 - Acknowledgment and filing of original certificate; recording of copy.

3-28-4. Acknowledgment and filing of original certificate; recording of copy.

The certificate of association shall be acknowledged as required for deeds of real estate and shall be filed in the office of the secretary of state, and a copy of the certificate, duly certified by the secretary of state, shall be recorded in the office of the county clerk of the county or counties where the lands or works are located. The certificate or a copy thereof duly certified by the secretary of state or county clerk shall be evidence in all courts and places.

History: 1953 Comp., 14-27-4, enacted by Laws 1965, ch. 300; 1990, ch. 60, 4; 2013, ch. 75, 1.



Section 3-28-5 - Powers of association as body corporate.

3-28-5. Powers of association as body corporate.

Upon the filing of the certificate and copy thereof as provided in Section 3-28-4 NMSA 1978, the persons so associating, their successors and those who may thereafter become members of the association shall constitute a body corporate by the name set forth in the certificate and by such name may sue and be sued and shall have capacity to make contracts, acquire, hold, enjoy, dispose of and convey property, real and personal, and to do any other act or thing necessary or proper for carrying out the purposes of their organization.

History: 1953 Comp., 14-27-5, enacted by Laws 1965, ch. 300; 1990, ch. 60, 5.



Section 3-28-6 - Amendment of certificate of incorporation.

3-28-6. Amendment of certificate of incorporation.

Every association formed under Chapter 3, Article 28 NMSA 1978 may change its name, increase or decrease its capital stock or membership, change the location of its principal office in this state, extend the period of its existence and make such other amendment, change or alteration as may be desired, not inconsistent with Chapter 3, Article 28 NMSA 1978 or other law of this state, by a resolution duly adopted by a two-thirds' vote of the entire membership of the board of directors. A certified copy of such resolution with the affidavit of the president and secretary that the resolution was duly adopted by a two-thirds' vote of the entire membership of the board of directors at a meeting held in accordance with the provisions of its bylaws shall be filed and recorded as provided for filing the original certificate of incorporation, and, thereupon, the certificate of incorporation shall be deemed to be amended accordingly, and a copy of the certificate of amendment certified by the secretary of state and the county clerk shall be accepted as evidence of such change or amendment in all courts and places.

History: 1953 Comp., 14-27-6, enacted by Laws 1965, ch. 300; 1990, ch. 60, 6; 2013, ch. 75, 2.



Section 3-28-7 - Notice of first meeting.

3-28-7. Notice of first meeting.

The first meeting of every association formed under Chapter 3, Article 28 NMSA 1978 shall be called by a notice signed by a majority of the incorporators named in the certificate of incorporation, which notice shall be served personally or by mail at least ten days prior to the date of the meeting.

History: 1953 Comp., 14-27-7, enacted by Laws 1965, ch. 300; 1990, ch. 60, 7.



Section 3-28-8 - Board of directors; powers.

3-28-8. Board of directors; powers.

The power to make and alter bylaws or rules and regulations for the management and operation of the works of the association, and the control and conduct of its business and affairs, shall be in the board of directors.

History: 1953 Comp., 14-27-8, enacted by Laws 1965, ch. 300.



Section 3-28-9 - Officers or agents; manner of appointment.

3-28-9. Officers or agents; manner of appointment.

Associations formed under Chapter 3, Article 28 NMSA 1978 may have such officers or agents chosen or appointed in such manner and for such terms as may be provided by the bylaws except as is otherwise provided in Chapter 3, Article 28 NMSA 1978.

History: 1953 Comp., 14-27-9, enacted by Laws 1965, ch. 300; 1990, ch. 60, 8.



Section 3-28-10 - Revenue bond issues.

3-28-10. Revenue bond issues.

Whenever the board of directors for any intercommunity water or natural gas supply association determines, by resolution, that interest or necessity demands the acquisition, construction, repair, extension, improvement or betterment of any water system or natural gas transmission and distribution system, the association is hereby authorized to make and issue revenue bonds, payable solely out of the net income to be derived from the operation of such system, and to pledge irrevocably such income to the payment of the bonds, the proceeds of the bonds to be used solely for the purchasing, acquiring, constructing and making of necessary improvements, extension, repairs and betterments of the systems or for the purchase and acquiring of wells, cisterns, reservoirs or other sources of supply, rights-of-way, pipelines and pumping plants or other machinery necessary for the operation thereof and the land and real estate upon which the same are situated or to be situated.

History: 1953 Comp., 14-27-10, enacted by Laws 1965, ch. 300; 1981, ch. 203, 2; 1990, ch. 60, 9.



Section 3-28-11 - Terms and provisions of revenue bond issues.

3-28-11. Terms and provisions of revenue bond issues.

A. Revenue bonds issued as provided in Chapter 3, Article 28 NMSA 1978:

(1) shall bear interest at such rates as the association may determine payable annually or semiannually except for the first interest payment which may be for any period not to exceed one year from the date of the bonds;

(2) may be subject to prior redemption at the association's option at such time and upon such terms and conditions with or without payment of a premium as may be provided by the resolution, indenture or other authorizing instrument;

(3) shall be numbered from one upward consecutively;

(4) shall be in such form as may be determined by the association;

(5) shall mature at any time or times not exceeding thirty-five years from the date of such bonds;

(6) may be secured by a bond reserve fund that may be funded by proceeds of the bonds or net revenues of the system or both;

(7) may be secured by municipal bond insurance or other credit facilities;

(8) may be issued pursuant to an indenture of trust or similar instrument with a corporate or other trustee; and

(9) may have such other terms and conditions as the association may provide.

B. Such revenue bonds may be sold at either public or private sale, at, above or below par and at any net effective interest rate as the association may determine; provided that such revenue bonds shall not be sold at any net effective interest rate in excess of twelve percent a year unless the state board of finance at any time prior to delivery of the revenue bonds approves such higher net effective interest rate in writing, based upon the determination of the board that the higher rate is reasonable under existing or anticipated bond market conditions. Any approval of any net effective interest rate in excess of twelve percent shall constitute conclusive authority for the association to issue its revenue bonds at the higher net effective interest rate. As used in this subsection "net effective interest rate" means the interest rate based on the actual price to such association, calculated to maturity according to standard tables of bond values.

History: 1978 Comp., 3-28-11, enacted by Laws 1990, ch. 60, 10.



Section 3-28-12 - Resolution for issuance of bond; execution.

3-28-12. Resolution for issuance of bond; execution.

A. The board of directors of any intercommunity water or natural gas supply association issuing revenue bonds under the provisions of Chapter 3, Article 28 NMSA 1978 may authorize the issuance of revenue bonds by resolution adopted by the affirmative vote of two-thirds of the entire membership of the board of directors at a regular or special meeting called for that purpose wherein the necessity of the revenue bond issue shall be declared, and, when issued, the bonds shall be signed by the president of the board of directors and attested by the secretary, with the seal of the corporation affixed thereto.

B. The bonds may be issued in book entry form, any registered form or bearer form, with or without interest coupons, or any combination thereof, with or without right of conversion to another form and in any denomination with or without right of conversion to any other denomination, subject to such conditions for transfer, as may be provided in the resolution, indenture or other authorizing instrument. The bonds may be made registrable, transferable and payable by the registrar under such terms and conditions as may be provided in the resolution, indenture or other authorizing instrument. Payment at designated due dates or in installments may be by check, draft, warrant or other order for payment or medium of payment and need not be conditioned upon presentation of any security or coupon. The resolution, indenture or other authorizing instrument may require that the public securities be authenticated with the manual or facsimile signature of an officer or other authorized person of the registrar or of any other officer or officers of the public body whose manual or facsimile signature is not otherwise required by law, or by any combination thereof. Any registrar may hold in custody any partially or fully executed public securities if provided by, and to the extent permitted by, the authorizing instrument. As used in this section, "registrar" means any officer of the association, any corporate or other trustee, paying agent or transfer agent within the United States, as may be appointed or designated by the bond resolution, indenture or other authorizing instrument.

C. Any officer of the association or of the registrar, if any, after filing with the secretary of state his manual signature certified by him under oath, may execute or cause to be executed with a facsimile signature in lieu of his manual signature:

(1) any bond, provided that at least one signature required or permitted to be placed thereon by statute, resolution, indenture or other instrument shall be manually subscribed; and

(2) any check, draft, warrant or order for the payment, delivery or transfer of funds.

Upon compliance with this provision by the authorizing officer, his facsimile signature has the same legal effect as his manual signature. As used in this section, "facsimile signature" means a reproduction by engraving, imprinting, stamping or other means of the manual signature of an authorized officer. The seal of the authority may also be printed, engraved, stamped or placed in facsimile on any bond and shall have the same legal effect as a manual impression of the seal thereon.

History: 1953 Comp., 14-27-12, enacted by Laws 1965, ch. 300; 1981, ch. 203, 3; 1990, ch. 60, 11.



Section 3-28-13 - Payment of bonds.

3-28-13. Payment of bonds.

Revenue bonds issued under Chapter 3, Article 28 NMSA 1978 shall not be considered or held to be general obligations of the intercommunity water or natural gas supply association issuing them and shall be collectible only out of the net revenues derived from the operation of the water or natural gas system whose income is so pledged. Each of the bonds of any issue of revenue bonds so issued shall recite on its face that it is payable and collectible solely from the revenues derived from the operations of the water or natural gas system, the income of which is so pledged, and that the holders of the bonds may not look to any general or other fund for the payment of principal or interest of such obligations; provided, further, that such revenue bonds may additionally be secured by a mortgage on the properties of the association and that the properties may be conveyed to a trustee for the benefit and security of the holders of the bonds. To the extent provided in the bond resolution or the trust indenture securing such bonds, additional bonds may be issued on a parity basis with bonds issued previously, and bonds constituting a junior lien on the net revenues or properties may be issued unless prohibited by any such bond resolution or trust indenture.

History: 1953 Comp., 14-27-13, enacted by Laws 1965, ch. 300; 1967, ch. 40, 1; 1990, ch. 60, 12.



Section 3-28-14 - Refunding authorization; terms.

3-28-14. Refunding authorization; terms.

A. Whenever the board of directors for any intercommunity water or natural gas supply association determines, by resolution adopted by an affirmative vote of two-thirds of the entire membership of the board of directors of the association at a regular or special meeting called for that purpose, that it is in the best interest of the association to issue revenue bonds for the purpose of refinancing, refunding and payment of outstanding revenue bonds of the association, the board of directors may issue and sell or issue and exchange refunding revenue bonds for the purpose of refinancing, refunding and paying all or any part of the outstanding revenue bonds of the association.

B. The association may pledge irrevocably, for the payment of interest and principal on refunding bonds, the appropriate pledged revenues which may be pledged to an original issue of bonds as provided in Section 3-28-10 NMSA 1978.

C. In addition to pledging net income derived from the operations of the association for the payment of the refunding bonds, the association may grant by resolution a mortgage on the properties of the association to the bondholder or a trustee for the benefit and security of the holders of the refunding bonds.

D. The terms of refunding bonds issued by the association shall be in accordance with the provisions of Section 3-28-11 NMSA 1978 to the extent not inconsistent with the provisions of this section.

E. The valid adoption, issuance and sale of refunding bonds by any intercommunity water or natural gas supply association shall in no way be adversely or otherwise legally affected by the area of the state in which the association is presently rendering utility service.

F. The proceeds derived from the issuance of any refunding bonds shall be either immediately applied to the payment or redemption and retirement of the bonds to be refunded and the costs and expenses incident to issuance of the refunding bonds, redemption and payment of the bonds refunded and procedures relating thereto, including but not necessarily limited to establishment of a bond reserve fund, or shall immediately be placed in escrow to be applied to the payment of said bonds upon their presentation therefor and to the aforesaid costs and expenses. Any money remaining after providing for the payment of the refunded bonds and any expenses and costs incident therewith shall be used to pay maturing principal and interest on the refunding bonds. Any such escrowed proceeds and any other funds contributed to the refunding by the association, pending such use, may be invested or, if necessary, reinvested only in direct obligations of the United States, or obligations guaranteed by the United States, maturing at such time or times as to ensure the prompt payment of the bonds refunded, the interest accruing thereon and any prior redemption premium in connection therewith. Such escrowed proceeds and investments, together with any interest or other income to be derived from such investments, shall be in an amount that shall be sufficient to pay the bonds refunded as they become due at their respective maturities or as they are called for redemption and payment on prior redemption dates, as to principal, interest, any prior redemption premium due and any charges of the escrow agent payable therefrom. The board of directors of the association shall have the power to enter into escrow agreements and to establish escrow accounts with any commercial bank or trust company within or without the state that possesses and is exercising trust powers and that is a member of the federal deposit insurance corporation.

History: 1953 Comp., 14-27-13.1, enacted by Laws 1968, ch. 27, 1; 1981, ch. 203, 4; 1990, ch. 60, 13.



Section 3-28-14.1 - Publication of notice after adoption of resolutions; limitation of action.

3-28-14.1. Publication of notice after adoption of resolutions; limitation of action.

The association, after its board of directors has adopted a resolution authorizing the issuance of the bonds, shall publish notice of the adoption of such resolution once in a newspaper of general circulation within the area served by the association. After the passage of thirty days from such publication, any action attacking the validity of the bonds, the resolution, indenture or other instrument or any proceedings had or taken by the board of directors or association preliminary to and in the authorization and issuance of the bonds described in the notice, including but not necessarily limited to any attack on the power to issue such bonds, is perpetually barred.

History: 1978 Comp., 3-28-14.1, enacted by Laws 1990, ch. 60, 14.



Section 3-28-15 - Financial assistance.

3-28-15. Financial assistance.

Any association formed under Section 3-28-1 NMSA 1978 to provide natural gas service in an unincorporated rural community or to purchase, acquire, hold and operate a water supply system is authorized to apply for and accept grants, contributions and any other form of financial assistance from the federal government, the state, the county or other public body or from any sources, public or private, for the purposes for which it is organized.

History: 1953 Comp., 14-27-13.2, enacted by Laws 1969, ch. 186, 2; 1990, ch. 60, 15; 1991, ch. 62, 1.



Section 3-28-16 - Establishment of rates or contracts for service; lien against property served.

3-28-16. Establishment of rates or contracts for service; lien against property served.

A. Boards of directors of intercommunity water or natural gas supply associations, while any revenue bonds are outstanding, shall establish rates and charges for services rendered by the water or natural gas supply system to a user of those services other than a city, town, village or other political subdivision or shall enter into such leases or other agreements or any combination of such rates and charges, leases and other agreements as shall be sufficient to provide revenues that are sufficient to meet at least the following requirements:

(1) pay all reasonable expenses of operation and maintenance of such system;

(2) pay all interest on the revenue bonds as it comes due; and

(3) pay the principal of the revenue bonds as it comes due.

Such rates, charges, leases and agreements shall remain in effect until the revenue bonds have been paid or sufficient provision has been fully made for their payment.

B. In the event the board of directors of the intercommunity water or natural gas supply association fails or refuses to establish rates and charges for the system or alternatively to enter into a lease or other agreement where applicable to such system, or both, as required in this section, any bondholder may apply to the district court for a mandatory order requiring the board to establish rates or, if applicable, to enter into such applicable leases or agreements, or both, that will provide revenues adequate to meet the requirements of this section. Any city, town, village or other political subdivision entering into any such lease or agreement with the association is authorized to use and pledge revenues of its water, gas or utility system to such payments pursuant to any such lease or agreement as a part of the operation and maintenance costs of its water, gas or utility system, and its obligations under the lease or agreement shall not constitute an indebtedness of such city, town, village or other political subdivision for purposes of Article 9, Sections 9 through 13 of the constitution of New Mexico.

C. Any rates or charges imposed upon a user other than a city, town, village or other political subdivision for service rendered by a water or natural gas supply system, except as otherwise indicated in this subsection, shall be:

(1) payable by the owner of the tract or parcel of land being served at the time the rate or charge accrues and becomes due; and

(2) a lien upon the tract or parcel of land being served from such time which lien shall be a first and prior lien on the property coequal with municipal liens pursuant to Section 3-36-2 NMSA 1978, but subject only to the lien of general state and county taxes.

D. The lien provided for in Subsection C of this section shall be enforced in the manner prescribed in Sections 3-36-1 through 3-36-5 NMSA 1978; provided, however, that any action to be taken by the municipal clerk or any successor under Sections 3-36-1 through 3-36-5 NMSA 1978 shall, for purposes of this section, be taken by the secretary of the board of directors of the association. In any proceedings where pleadings are required, it shall be sufficient to declare generally for the service supplied by the system. Notice of the lien shall be filed in the manner provided in Section 3-36-1 NMSA 1978, and the effect of such filing shall be governed by Section 3-36-2 NMSA 1978. Paragraphs (1) and (2) of Subsection C of this section shall not apply if an owner notifies the intercommunity water or natural gas supply system that charges that may be incurred by a renter shall not be the responsibility of the owner. Such notification shall be given in writing prior to the initiation of the debt and shall include the location of the rental property.

E. Any law that authorizes the pledge of any or all of the net revenues of a system pledged to the payment of any revenue bonds issued pursuant to Chapter 3, Article 28 NMSA 1978 or any law supplemental thereto or otherwise appertaining thereto shall not be repealed or amended or otherwise directly or indirectly modified in such a manner as to impair adversely any such outstanding revenue bonds, unless such outstanding revenue bonds have been discharged in full or provision has been fully made therefor.

History: 1978 Comp., 3-28-16, enacted by Laws 1990, ch. 60, 16.



Section 3-28-17 - Proceeds from bond issues not to be diverted from purpose.

3-28-17. Proceeds from bond issues not to be diverted from purpose.

Whenever, under the provisions of the laws of this state, any intercommunity water or natural gas supply association obtains or has obtained any money or credits by means of the issue of its bonds or other evidences of indebtedness for the purpose of the purchase, construction or extension or repair of any particular system, it shall be unlawful to divert, use or expend any of the money or credits in the purchase, construction or extension or repair of any other system or for any purpose other than that for which the money or credits were or shall be obtained.

History: 1953 Comp., 14-27-15, enacted by Laws 1965, ch. 300; 1990, ch. 60, 17.



Section 3-28-18 - Violations of act; penalty.

3-28-18. Violations of act; penalty.

The members of any board of directors and any officer or agent of any intercommunity water or natural gas supply association violating the provisions of Chapter 3, Article 28 NMSA 1978 shall be deemed guilty of a misdemeanor and, upon conviction thereof in the district court, shall be subject to a fine not to exceed five hundred dollars ($500) or to imprisonment in the county jail not to exceed six months or both in the discretion of the court trying the case.

History: 1953 Comp., 14-27-16, enacted by Laws 1965, ch. 300; 1990, ch. 60, 18.



Section 3-28-19 - Eminent domain.

3-28-19. Eminent domain.

Associations organized under Chapter 3, Article 28 NMSA 1978 shall have the power of eminent domain as provided by law, except the power of eminent domain shall not be used to acquire any plant or system or extension thereof described in a certificate of public convenience and necessity, or any interest therein, owned or operated by an entity that is regulated by the New Mexico public utility commission or the federal energy regulatory commission or their successors.

History: 1953 Comp., 14-27-17, enacted by Laws 1965, ch. 300; 1969, ch. 251, 8; 1981, ch. 203, 6; 1990, ch. 60, 19; 1993, ch. 282, 10.



Section 3-28-20 - Associations not subject to utility laws.

3-28-20. Associations not subject to utility laws.

No association organized under the provisions of Chapter 3, Article 28 NMSA 1978 is subject to the jurisdiction of the New Mexico public utility commission [public regulation commission] or the terms and provisions of the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978], as amended.

History: 1978 Comp., 3-28-20, enacted by Laws 1981, ch. 203, 7; 1990, ch. 60, 20; 1993, ch. 282, 11.



Section 3-28-21 - New Mexico public utility commission public regulation commission jurisdiction.

3-28-21. New Mexico public utility commission [public regulation commission] jurisdiction.

Any association organized under the provisions of Chapter 3, Article 28 NMSA 1978 may elect by resolution adopted by its board of directors to become subject to the jurisdiction of the New Mexico public utility commission [public regulation commission] in matters of rates, security issues, jurisdictional area and industrial service and to all of the terms and provisions of the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978], as amended. Provided, any association that so elects shall not be subject to any limits on its power of eminent domain as provided in Section 3-28-19 NMSA 1978 nor shall it be prohibited from providing gas service within an area described in any other gas utility's jurisdictional certificate as provided in Section 3-28-1 NMSA 1978.

History: Laws 1981, ch. 203, 8; 1990, ch. 60, 21; 1993, ch. 282, 12.



Section 3-28-22 - Validation; existing association and outstanding bonds.

3-28-22. Validation; existing association and outstanding bonds.

All intercommunity water and natural gas associations established or purportedly established pursuant to Chapter 3, Article 28 NMSA 1978 or any predecessor or similar statute, all prior bonds issued by such associations and all action taken by boards of directors of such associations preliminary to and in the issuance of bonds of such associations pursuant to Chapter 3, Article 28 NMSA 1978 or any predecessor or similar statute, are hereby validated, ratified, approved and confirmed.

History: 1978 Comp., 3-28-22, enacted by Laws 1990, ch. 60, 22.






Article 29 - Sanitary Projects

Section 3-29-1 - Sanitary Projects Act; short title.

3-29-1. Sanitary Projects Act; short title.

Chapter 3, Article 29 NMSA 1978 may be cited as the "Sanitary Projects Act".

History: 1953 Comp., 14-28-1, enacted by Laws 1965, ch. 300; 2001, ch. 200, 1.



Section 3-29-2 - Definitions.

3-29-2. Definitions.

As used in the Sanitary Projects Act:

A. "community" means a rural unincorporated community and includes a combination of two or more rural unincorporated communities when they have been combined for the purposes set forth in the Sanitary Projects Act;

B. "association" includes an association or mutual domestic water consumers association organized under Laws 1947, Chapter 206, Laws 1949, Chapter 79 or Laws 1951, Chapter 52, as well as any association organized under the provisions of the Sanitary Projects Act;

C. "department" means the department of environment;

D. "member" or "membership" means a person who has paid the appropriate fees and has been issued a certificate as required by association bylaws;

E. "person" means a single residence or property owner, as determined by the rules adopted by the association's board of directors; and

F. "project" means a water supply or reuse, storm drainage or wastewater facility owned, constructed or operated by an association.

History: 1953 Comp., 14-28-2, enacted by Laws 1965, ch. 300; 1971, ch. 277, 26; 1977, ch. 253, 44; 2000, ch. 56, 1; 2006, ch. 60, 1.



Section 3-29-3 - Purpose of act.

3-29-3. Purpose of act.

The purpose of the Sanitary Projects Act is to improve the public health of rural communities in New Mexico by providing for the establishment and maintenance of a political subdivision of the state that is empowered by the state to receive public funds for acquisition, construction and improvement of water supply, reuse, storm drainage and wastewater facilities in communities, and to operate and maintain such facilities for the public good.

History: 1953 Comp., 14-28-3, enacted by Laws 1965, ch. 300; 2004, ch. 121, 1; 2006, ch. 60, 2.



Section 3-29-4 - Projects.

3-29-4. Projects.

Plans, specifications and contracts for each project, as appropriate, shall be prepared by a practicing professional engineer licensed under the Engineering and Surveying Practice Act [Chapter 61, Article 23 NMSA 1978] and selected by the association in accordance with the provisions of the Procurement Code [13-1-28 through 13-1-199 NMSA 1978].

History: 1953 Comp., 14-28-4, enacted by Laws 1965, ch. 300; 1969, ch. 192, 1; 1971, ch. 277, 27; 2006, ch. 60, 3.



Section 3-29-5 - Restrictions on forming an association.

3-29-5. Restrictions on forming an association.

A. A new association shall not be formed under the Sanitary Projects Act by original incorporation after January 1, 2000, and a new association shall not be formed by reorganization after January 1, 2000, unless the preceding entity was in existence on January 1, 2000, if the service area of either association includes property contiguous to an incorporated municipality or an unincorporated area currently served by a municipality or by a water and sanitation district. The restrictions on forming an association set forth in this subsection shall not apply if the contiguous incorporated municipality or water and sanitation district does not provide the services or cannot provide the services to be provided by the association at or below the cost proposed by the association.

B. An association shall not construct with state funds a project required in order to allow creation of a subdivision under the provisions of the Land Subdivision Act [47-5-1 through 47-5-8 NMSA 1978], the New Mexico Subdivision Act [Chapter 47, Article 6 NMSA 1978] or Section 47-5-9 NMSA 1978; however, an association may construct a project serving a previously approved subdivision in the service area of the association.

C. After July 1, 2006, a new association shall not be formed as a capital stock corporation.

D. A new association shall not be formed under the Sanitary Projects Act after July 1, 2017 unless the association will service at least fifteen connections or a population of at least twenty-five people for at least six months of the year.

History: 1953 Comp., 14-28-5, enacted by Laws 1965, ch. 300; 1969, ch. 192, 2; 1983, ch. 296, 27; 2000, ch. 56, 2; 2006, ch. 60, 4; 2017, ch. 127, 1.



Section 3-29-6 - Board of directors; powers and duties.

3-29-6. Board of directors; powers and duties.

A. The board of directors of each association shall be responsible for the acquisition or purchase of all property, rights of way, equipment and materials as may be necessary for the completion of a project. The directors shall act on behalf of the association and as its agents. The association, acting through its board of directors, may exercise the right of eminent domain to take and acquire the necessary property or rights of way for the construction, maintenance and operation of water and sewer lines and related facilities, but such property and rights of way shall in all cases be so located as to do the least damage to private and public property consistent with proper use and economical construction. Such property or rights of way shall be acquired in the manner provided by the Eminent Domain Code [42A-1-1 to 42A-1-33 NMSA 1978]. In accordance with Sections 42A-1-8 through 42A-1-12 NMSA 1978, engineers, surveyors and other persons under contract with the board for the purposes of the project shall have the right to enter upon property of the state, its political subdivisions, private persons and private and public corporations for the purpose of making necessary surveys and examinations for selecting and locating suitable routes for water and sewer lines and facilities.

B. The board of directors of the association may set and, from time to time, increase or adjust assessments, water and sewer rates, tolls or charges for services or facilities furnished or made available by the association. The assessments, tolls and charges may include:

(1) membership fees;

(2) a base monthly service fee for each active connection delivering water;

(3) a base monthly service fee for each inactive connection;

(4) a standby charge for the privilege of connecting into the association's water service at some date in the future;

(5) assessments based on the volume of water delivered;

(6) a connection charge; and

(7) an assessment necessary to cover the cost of extending either water or sewer service.

C. The board of directors of the association may place a lien on property to which services have been extended in the amount of all outstanding assessments, charges and fees associated with the services. The board of directors may enforce the lien in a manner provided by the laws of the state. In the event the board of directors is forced to enforce the lien in a court of competent jurisdiction in New Mexico, the board of directors shall be entitled to recover all costs and attorney fees.

D. After notice is given, the board of directors of the association shall shut off unauthorized connections, illegal connections or a connection for which charges are delinquent in payment. The board of directors may file suit in a court of competent jurisdiction to recover costs associated with an unauthorized or illegal connection or delinquent connection, including the cost of water delivered, charges for facility connection and disconnection, damages and attorney fees.

E. The board of directors of the association shall prescribe and enforce rules for the connection to and disconnection from properties of facilities of the association.

F. Each member of the board of directors of the association shall complete training, as determined by rules of the department.

History: 1953 Comp., 14-28-6, enacted by Laws 1965, ch. 300; 1969, ch. 192, 3; 1981, ch. 125, 39; 2006, ch. 60, 5.



Section 3-29-7 - Department powers.

3-29-7. Department powers.

A. Insofar as the department deems it necessary for the purpose of the Sanitary Projects Act, the department may recommend agreements, covenants or rules in regard to operation, maintenance and permanent use of water supply, reclamation, storm drainage and wastewater facilities.

B. The department may:

(1) conduct periodic reviews of the operation of the association;

(2) require the association to submit information to the department;

(3) require submittal of financial reports required pursuant to the Audit Act [12-6-1 through 12-6-14 NMSA 1978];

(4) review and require changes to the rate-setting analysis described in Section 3-29-12 NMSA 1978;

(5) after a hearing, intervene in the operation and management with full powers, including the power to set and collect assessments from members of the association, to set and collect service charges and use the same for the proper operation and management of the association; and

(6) appoint and delegate authority to a representative to oversee operation of the association for a specified period.

C. The department may in its discretion or shall, upon a petition of twenty-five percent of the members of the association, conduct investigations as it deems necessary to determine if the association is being operated and managed in the best interests of all the members of the association.

D. Whenever the department determines that an association violated or is violating the Sanitary Projects Act or a rule adopted pursuant to that act, the department may:

(1) issue a compliance order requiring compliance immediately or within a specified time period, or both; or

(2) commence a civil action in district court for appropriate relief, including injunctive relief.

E. A compliance order shall state with reasonable specificity the nature of the violation.

F. If an association fails to take corrective actions within the time specified in a compliance order, the department may assess a civil penalty of not more than two hundred fifty dollars ($250) for each day of continued noncompliance with the compliance order.

G. Any compliance order issued by the department pursuant to this section shall become final unless, no later than thirty days after the compliance order is served, any association named in the compliance order submits a written request to the department for a public hearing. The department shall conduct a public hearing within ninety days after receipt of a request.

H. The department may appoint an independent hearing officer to preside over any public hearing held pursuant to Subsection G of this section. The hearing officer shall:

(1) make and preserve a complete record of the proceedings; and

(2) forward to the department a report that includes recommendations, if recommendations are requested by the department.

I. The department shall consider the findings of the independent hearing officer and, based on the evidence presented at the hearing, the department shall make a final decision regarding the compliance order.

J. In connection with any proceeding under this section, the department may:

(1) adopt rules for discovery and hearing procedures; and

(2) issue subpoenas for the attendance and testimony of witnesses and for relevant papers, books and documents.

K. Penalties collected pursuant to this section shall be deposited in the general fund.

History: 1953 Comp., 14-28-7, enacted by Laws 1965, ch. 300; 1969, ch. 192, 4; 2004, ch. 121, 2; 2006, ch. 60, 6.



Section 3-29-9 - Rules.

3-29-9. Rules.

For the purposes of the Sanitary Projects Act, the department may perform such acts and prescribe such rules as are deemed necessary to carry out its provisions. Rules shall be drafted in consultation with representatives of the associations.

History: 1953 Comp., 14-28-9, enacted by Laws 1965, ch. 300; 2006, ch. 60, 7.



Section 3-29-11 - Membership.

3-29-11. Membership.

All persons within a community who participate or desire to participate in any project may become members of an association upon complying with the rules and regulations prescribed by the board of directors of the association, such rules and regulations to meet with the approval of the department. Any person or persons who did not participate in an original project shall be admitted to membership in an association upon payment to the association of a reasonable fee as determined by the board of directors and the department.

History: 1953 Comp., 14-28-11, enacted by Laws 1965, ch. 300.



Section 3-29-12 - Local administration of association; board of directors.

3-29-12. Local administration of association; board of directors.

A. The local administration of the association and the operation and maintenance of the project shall be carried out in each community by a board of directors composed of an odd number of at least three members. Members of the board of directors shall:

(1) be elected annually or as specified in the bylaws of the association;

(2) be members in good standing of the association; and

(3) serve staggered terms of up to four years to ensure that terms will end in different election years.

B. The board of directors shall choose among its members a president, a vice president and a secretary-treasurer or a secretary and a treasurer.

C. Funds sufficient to provide for proper operation and maintenance of the association shall be identified through a rate-setting analysis that will ensure enough revenue to cover yearly expenses and emergencies, a reserve fund for non-major capital items and equitable pay for staff. The rate-setting analysis may be reviewed and changed if necessary on a yearly basis, and the funds shall be obtained by the association by a monthly assessment against the users of the facilities, the assessment to be determined by the board of directors.

D. The board of directors of the association shall have power to do all things necessary in the local administration of any project subject to the provisions of the Sanitary Projects Act.

History: 1953 Comp., 14-28-12, enacted by Laws 1965, ch. 300; 1969, ch. 192, 6; 2006, ch. 60, 8.



Section 3-29-13 - Existing associations.

3-29-13. Existing associations.

Associations organized under the provisions of Laws 1947, Chapter 206, Laws 1949, Chapter 79 or Laws 1951, Chapter 52 shall have the same powers and duties as associations organized under the provisions of the Sanitary Projects Act; provided that the articles of incorporation shall be amended in accordance with the provisions of Section 3-29-19 NMSA 1978.

History: 1953 Comp., 14-28-13, enacted by Laws 1965, ch. 300; 2006, ch. 60, 9.



Section 3-29-14 - Existing water systems or water rights unaffected.

3-29-14. Existing water systems or water rights unaffected.

The provisions of the Sanitary Projects Act shall not in any way affect any water systems or water rights under existing law.

History: 1953 Comp., 14-28-14, enacted by Laws 1965, ch. 300.



Section 3-29-15 - Association constitutes a public body corporate.

3-29-15. Association constitutes a public body corporate.

Upon the filing of each certificate and copy thereof as provided in Section 3-29-17 NMSA 1978, the persons so associating, their successors and those who may thereafter become members of the association constitute a public body corporate by the name set forth in the certificate and by such name may sue and be sued, have capacity to make contracts, acquire, hold, enjoy, dispose of and convey property real and personal, accept grants and donations, borrow money, incur indebtedness, impose fees and assessments and do any other act or thing necessary or proper for carrying out the purposes of their organization.

History: 1953 Comp., 14-28-15, enacted by Laws 1965, ch. 300; 1967, ch. 45, 1; 2000, ch. 56, 3; 2006, ch. 60, 10.



Section 3-29-16 - Certificate of association.

3-29-16. Certificate of association.

A. The members of an association shall execute a certificate setting forth:

(1) the name of the association;

(2) the name of the individuals organizing the association;

(3) the location of the principal office of the association in this state;

(4) the objects and purposes of the association;

(5) the address of the initial registered office of the association and the name of the initial registered agent at that address;

(6) the plan and manner of acquiring membership and of providing funds or means for the acquisition, construction, improvement and maintenance of its work and for its necessary expenses;

(7) the duration of existence of the association, which may be perpetual;

(8) the number and manner of electing the board of directors of the association and the length of the terms that the directors will serve;

(9) the definition of a member of the association and the voting rights associated with the membership; and

(10) the manner of dissolution of the association as a public body.

B. Pursuant to the registered agent requirement of Paragraph (5) of Subsection A of this section, there shall be attached to the certificate a statement executed by the registered agent in which the agent acknowledges acceptance of the appointment by the filing association, if the agent is an individual, or a statement executed by an authorized officer of a corporation in which the officer acknowledges the corporation's acceptance of the appointment by the filing association as its registered agent, if the agent is a corporation.

C. The certificate or any amendment thereof made as provided in Section 3-29-19 NMSA 1978 may also contain provisions not inconsistent with the Sanitary Projects Act or other law of this state that the organizers may choose to insert for the regulation and conduct of the business and affairs of the association. There shall accompany each certificate a list to show the total number of members of the association and the total number of dwelling units served by the association at the time of filing.

History: 1953 Comp., 14-28-16, enacted by Laws 1965, ch. 300; 2001, ch. 200, 2; 2003, ch. 318, 1; 2006, ch. 60, 11.



Section 3-29-17 - Filing of certificate and bylaws.

3-29-17. Filing of certificate and bylaws.

The certificate of association and bylaws shall be acknowledged as required for deeds of real estate and shall be filed in the office of the secretary of state. A copy of the certificate, duly certified by the secretary of state or county clerk, shall be evidence in all courts and places.

History: 1953 Comp., 14-28-17, enacted by Laws 1965, ch. 300; 2001, ch. 200, 3; 2006, ch. 60, 12; 2013, ch. 75, 3.



Section 3-29-17.1 - Registered office and registered agent.

3-29-17.1. Registered office and registered agent.

An association shall have and continuously maintain in the state:

A. a registered office, which may be the same as its principal office; and

B. a registered agent that may be:

(1) an individual resident in the state whose business office is identical with the registered office of the association;

(2) a for-profit or not-for-profit domestic corporation having an office identical with the registered office of the association; or

(3) a for-profit or not-for-profit foreign corporation authorized to transact business or conduct affairs in New Mexico and having an office identical with the registered office of the corporation.

History: Laws 2001, ch. 200, 4.



Section 3-29-17.2 - Change of registered office or registered agent.

3-29-17.2. Change of registered office or registered agent.

A. An association may change its registered office or its registered agent, or both, by filing in the office of the secretary of state a statement that includes:

(1) the name of the association;

(2) the address of its registered office;

(3) if the address of the association's registered office is changed, the address to which the registered office is changed;

(4) the name of its registered agent;

(5) if the association's registered agent is changed:

(a) the name of its successor registered agent; and

(b) if the successor registered agent is an individual, a statement executed by the successor registered agent acknowledging acceptance of the appointment by the filing association as its registered agent; or

(c) if the successor registered agent is a corporation, an affidavit executed by the president or vice president of the corporation in which the officer acknowledges the corporation's acceptance of the appointment by the filing association as its registered agent;

(6) a statement that the address of the association's registered office and the address of the office of its registered agent, as changed, will be identical; and

(7) a statement that the change was authorized by resolution duly adopted by its board of directors.

B. The statement made pursuant to the provisions of Subsection A of this section shall be executed by the association by any two members and delivered to the secretary of state. If the secretary of state finds that the statement conforms to the provisions of the Sanitary Projects Act, it shall file the statement in the office of the secretary of state. The change of address of the registered office, or the appointment of a new registered agent, or both, shall become effective upon filing of the statement required by this section.

C. A registered agent of an association may resign as agent upon filing a written notice thereof, executed in duplicate, with the secretary of state. The secretary of state shall mail a copy immediately to the association in care of an officer, who is not the resigning registered agent, at the address of the officer as shown by the most recent annual report of the association. The appointment of the agent shall terminate upon the expiration of thirty days after receipt of the notice by the secretary of state.

History: Laws 2001, ch. 200, 5; 2013, ch. 75, 4.



Section 3-29-17.3 - Service of process on association.

3-29-17.3. Service of process on association.

The registered agent appointed by an association shall be an agent of the association upon whom any process, notice or demand required or permitted by law to be served upon the association may be served. Nothing in this section limits or affects the right for process, notice or demand to be served upon an association in any other manner permitted by law.

History: Laws 2001, ch. 200, 6.



Section 3-29-17.4 - Annual report.

3-29-17.4. Annual report.

A. An association shall file, within the time prescribed by the Sanitary Projects Act, on forms prescribed and furnished by the secretary of state to the association not less than thirty days prior to the date the report is due, an annual report setting forth:

(1) the name of the association;

(2) the address of the registered office of the association in the state and the name of its registered agent in this state at that address;

(3) a brief statement of the character of the affairs that the association is actually conducting; and

(4) the names and respective addresses of the directors and officers of the association.

B. The report shall be signed and sworn to by two of the members of the association. If the association is in the hands of a receiver or trustee, the report shall be executed on behalf of the association by the receiver or trustee. A copy of the report shall be maintained at the association's principal place of business as contained in the report and shall be made available to the general public for inspection during regular business hours.

History: Laws 2001, ch. 200, 7; 2006, ch. 60, 13; 2013, ch. 75, 5.



Section 3-29-17.5 - Filing of annual report; supplemental report; extension of time; penalty.

3-29-17.5. Filing of annual report; supplemental report; extension of time; penalty.

A. The annual report of the association shall be delivered to the public regulation commission on or before the fifteenth day of the fifth month following the end of its fiscal year.

B. A supplemental report shall be filed by the association with the public regulation commission, if, within thirty days after the filing of the annual report required under the Sanitary Projects Act, a change is made in:

(1) the name of the association;

(2) the mailing address, street address or the geographical location of the association's registered office in this state and the name of the agent upon whom process against the association may be served; or

(3) the character of the association's business and its principal place of business within the state.

C. Proof to the satisfaction of the public regulation commission that, prior to the due date of a report required by this section, the report was deposited in the United States mail in a sealed envelope, properly addressed, with postage prepaid, shall be deemed compliance with the requirements of this section. If the commission finds that the report conforms to the requirements of the Sanitary Projects Act, it shall file the report. If the commission finds that it does not conform, it shall promptly return the report to the association for necessary corrections. The penalties prescribed for failure to file the report within the time provided shall not apply if the report is corrected to conform to the requirements of the Sanitary Projects Act and returned to the commission within thirty days from the date on which it was mailed to the association by the commission.

D. The public regulation commission may, upon application by the association and for good cause shown, extend, for no more than a total of twelve months, the date on which an annual report required by the provisions of the Sanitary Projects Act must be filed or the date on which the payment of a fee is required. The commission shall, when an extension of time has been granted an association under the federal Internal Revenue Code of 1986 for the time in which to file a return, grant the association the same extension of time to file the required annual report and to pay the required fees, provided that a copy of the approved federal extension of time is attached to the association's report, and provided further that no such extension shall prevent the accrual of interest as otherwise provided by law.

E. Nothing contained in this section prevents the collection of a fee or penalty due upon the failure of an association to submit the required report.

F. An annual or supplemental report required to be filed under this section shall not be deemed to have been filed if the fees accompanying the report have been paid by check and the check is dishonored upon presentation.

G. An association that fails or refuses to file a report for a year within the time prescribed by the Sanitary Projects Act is subject to a penalty of ten dollars ($10.00) to be assessed by the public regulation commission.

H. An association shall file with the department a member accountability report that shall include:

(1) a financial statement prepared in accordance with generally accepted accounting principles; and

(2) a copy of the Open Meetings Act [Chapter 10, Article 15 NMSA 1978] resolution stating what notice for a public meeting is reasonable. The report shall be signed and sworn to as to accuracy and completeness by all members of the board of directors of the association. A statement shall be included in the consumer confidence report required for water systems that the member accountability report is available to the public upon request. The member accountability report shall be filed with the department with the consumer confidence report no later than July 1 of each year.

History: Laws 2001, ch. 200, 8; 2006, ch. 60, 14.



Section 3-29-19 - Amendment of certificate of association and bylaws; method.

3-29-19. Amendment of certificate of association and bylaws; method.

Every association may make such amendment, change or alteration to its certificate of association or bylaws as may be desired not inconsistent with the Sanitary Projects Act or other law of this state by a resolution adopted by a vote of a majority of the members present at any regular or special meeting duly held upon such notice as the bylaws provide. A certified copy of such resolution with the affidavit of the president and secretary that the resolution was duly adopted by a majority vote of the members at a meeting held in accordance with the provisions of this section shall be filed and recorded as provided for filing and recording the original certificate of association and bylaws, and thereupon the certificate of association and bylaws shall be deemed to be amended accordingly, and a copy of such certificate of amendment certified by the secretary of state or the county clerk shall be accepted as evidence of each change or amendment in all courts and places.

History: 1953 Comp., 14-28-19, enacted by Laws 1965, ch. 300; 2006, ch. 60, 15; 2013, ch. 75, 6.



Section 3-29-19.1 - Bylaws.

3-29-19.1. Bylaws.

A. Members shall adopt bylaws by no less than a majority vote of a quorum of the membership of the association setting forth:

(1) the name of the association;

(2) the requirement of an association seal;

(3) the fiscal year of the association;

(4) guidelines for membership, which shall include the sentence "Membership shall not be denied because of the applicant's race, color, creed, national origin or sex.";

(5) guidelines for meetings of the membership, which shall include the date or time period of a membership meeting, required notice of a meeting, establishment of a quorum and the order of business to be conducted at a meeting of the membership;

(6) the functions of the board of directors, including a conflict of interest policy for the board;

(7) the duties of officers of the board of directors; and

(8) provisions for the board of directors to establish rules to govern the day-to-day operations of the project, including a code of conduct for staff and provisions to establish an annual budget, rate structure, assessments and reserve funds.

B. The bylaws, or any amendment thereof made as provided in Section 3-29-19 NMSA 1978, may also contain provisions not inconsistent with the Sanitary Projects Act or other law of this state that the organizers may choose to insert for the regulation and conduct of the business and affairs of the association.

C. The department may prescribe by rule guidelines for bylaws and rules of an association.

History: Laws 2006, ch. 60, 17.



Section 3-29-20 - Reorganization of cooperative associations and nonprofit corporations pursuant to the Sanitary Projects Act.

3-29-20. Reorganization of cooperative associations and nonprofit corporations pursuant to the Sanitary Projects Act.

A. Cooperative associations formed pursuant to Sections 53-4-1 through 53-4-45 NMSA 1978 and nonprofit corporations formed under the Nonprofit Corporation Act [Chapter 53, Article 8 NMSA 1978] may reorganize under the Sanitary Projects Act upon approval of the reorganization by a majority vote of a quorum of the members of a cooperative association or nonprofit corporation. Notice of the meeting to consider the reorganization and a copy of the proposed certificate of association shall be sent at least fifteen days prior to such meeting by the cooperative association to each member at the member's last known address and by the nonprofit corporation to each member, if any, at the member's last known address. Upon approval of the reorganization by the majority vote of a quorum of the members, the cooperative association or the nonprofit corporation shall execute a certificate of association pursuant to Sections 3-29-16 and 3-29-17 NMSA 1978. The certificate of association shall state that it supersedes the articles of incorporation and all amendments to the articles of incorporation of the cooperative association or the nonprofit corporation.

B. Duplicate originals of the certificate of association shall be filed with the secretary of state. One duplicate original of the certificate of association shall be returned to the association.

C. The certificate of association is effective upon filing and supersedes the articles of incorporation and all amendments to the articles of incorporation of the prior cooperative association or nonprofit corporation. The association shall:

(1) be the surviving entity, and the separate existence of the prior cooperative association or nonprofit corporation shall cease;

(2) have all of the rights, privileges, immunities and powers and shall be subject to all the duties and liabilities of an association organized pursuant to the Sanitary Projects Act;

(3) possess all the rights, privileges, immunities and franchises of the prior cooperative association or nonprofit corporation. All property, real, personal and mixed; all debts due on whatever account; all other choses in action; and all and every other interest of or belonging to or due to the prior cooperative association or nonprofit corporation shall be taken and deemed to be transferred to and vested in the association without further act or deed. The title to any real estate, or any interest therein, vested in the prior cooperative association or nonprofit corporation shall not revert or be in any way impaired by reason of the reorganization; and

(4) be liable for all the liabilities and obligations of the prior cooperative association or nonprofit corporation, and any claim existing or action or proceeding pending by or against the cooperative association or nonprofit corporation may be prosecuted as if the reorganization had not taken place or the new association may be substituted in its place. Neither the rights of creditors nor any liens upon the property of the cooperative association or nonprofit corporation shall be impaired by the reorganization.

D. A cooperative association formed pursuant to the Cooperative Association Act [Chapter 53, Article 4 NMSA 1978] or nonprofit corporation formed pursuant to the Nonprofit Corporation Act that reorganized under Subsection A of this section prior to June 30, 2006 may, within three years of the effective date of this 2006 act, reorganize pursuant to the act under which it had previously been organized upon approval of the reorganization by a two-thirds' vote of the directors of the association or corporation. Notice of the meeting to consider the reorganization and a copy of the proposed articles of incorporation shall be sent by the association or the corporation at least fifteen days prior to the meeting to each member at the member's last known address. Upon approval of the reorganization, the association or corporation shall execute articles of incorporation pursuant to Sections 53-4-5 and 53-4-6 or 53-8-31 and 53-8-32 NMSA 1978. The articles of incorporation shall state that they supersede the certificate of association or incorporation and all amendments thereto of the association or corporation and shall follow the filing procedures of Subsections B and C of this section.

History: Laws 2000, ch. 56, 4; 2006, ch. 60, 16; 2013, ch. 75, 7.



Section 3-29-20.1 - Merger of two or more associations into one association.

3-29-20.1. Merger of two or more associations into one association.

Upon approval by vote of a majority of a quorum of each membership, two or more associations may merge into one association pursuant to a plan of merger approved in the manner provided by this section. The board of directors of each association shall, by resolution adopted by each board, approve a plan of merger setting forth:

A. the names of the associations proposing to merge, and the association into which they propose to merge, which is hereinafter designated as the "surviving association";

B. the terms and conditions of the proposed merger, including transfer of assets and liabilities;

C. the manner and basis of converting each association's obligations or other securities into the surviving association;

D. a statement of any changes in the certificate of association of the surviving association to be affected by the merger; and

E. other provisions with respect to the proposed merger as deemed necessary or desirable.

History: Laws 2006, ch. 60, 19.



Section 3-29-21 - Exemptions from Special District Procedures Act provisions.

3-29-21. Exemptions from Special District Procedures Act provisions.

An association formed pursuant to the provisions of the Sanitary Projects Act may be formed exclusively as provided in that act, and formation of the association shall be exempt from all review and requirements set forth in the Special District Procedures Act [4-53-1 to 4-53-11 NMSA 1978].

History: Laws 2006, ch. 60, 18.






Article 30 - Municipal Debt; Voting on Question

Section 3-30-1 - County constitutes a precinct for purpose of voting on municipal debt; single voting division outside municipality.

3-30-1. County constitutes a precinct for purpose of voting on municipal debt; single voting division outside municipality.

A. For the purpose of voting only on the question of creating a debt of the municipality, all territory within a county in which is situated a municipality holding an election on the question of creating a debt pursuant to Article 9, Section 12 of the constitution of New Mexico is a municipal precinct. All territory in the municipal precinct and not within the boundary of the municipality holding an election on the question of creating a debt shall constitute one voting division to be known as the nonresident voting division.

B. If two or more municipalities situated in the same county hold an election on the same day on the question of creating a debt, the nonresident voting division of each municipality holding an election on the question of creating a debt constitutes a separate and different nonresident voting division for each municipality holding an election on the question of creating a debt and includes the territory within the boundary of any other municipality within the county.

History: 1953 Comp., 14-29-1, enacted by Laws 1965, ch. 300.



Section 3-30-2 - Nonresident municipal elector; qualifications.

3-30-2. Nonresident municipal elector; qualifications.

A "nonresident municipal elector" means any qualified elector who:

A. is registered to vote in the county in which the municipality holding an election on the question of creating a debt is situated;

B. has paid a property tax on property located within the municipality holding an election on the question of creating a debt during the year preceding the election; and

C. has registered with the municipal clerk his intention to vote at the municipal election on the question of creating a municipal debt in the manner provided in Section 3-30-3 NMSA 1978.

History: 1953, Comp., 14-29-2, enacted by Laws 1965, ch. 300.



Section 3-30-3 - Nonresident municipal elector; manner of registering to vote on question of creating a municipal debt; certificate of eligibility.

3-30-3. Nonresident municipal elector; manner of registering to vote on question of creating a municipal debt; certificate of eligibility.

Not more than sixty nor less than fifteen days before the day of a municipal election on the question of creating a debt, any nonresident municipal elector desiring to vote on the question of creating a municipal debt shall file with the municipal clerk a certificate of eligibility which shall be the registration required of the nonresident municipal elector for voting at a municipal election on the question of creating a debt. The certificate of eligibility shall be in substantially the following form:

"I, _____________, (Last Name, First Name, Middle Name), desire to vote at the municipal election to be held on _______ (Insert date of election) and request the county clerk and county treasurer of _________ (Insert name of county) to certify that I am a nonresident municipal elector of the _________ (Insert name of the municipality).

Signed: _________________________

(Signature of nonresident municipal elector)

I hereby certify that the above named nonresident municipal elector is registered to vote in this county.

Signed: _________________________

(County Clerk)

I hereby certify that the above named nonresident municipal elector has paid a tax on property within the _________ (Insert name of the municipality) during the preceding year to wit on the _____ day of ___________, 19 _____.

Signed: _________________________"

(County Treasurer)

History: 1953 Comp., 14-29-3, enacted by Laws 1965, ch. 300.



Section 3-30-4 - Nonresident polling place; duties of the municipal clerk to register nonresident municipal electors.

3-30-4. Nonresident polling place; duties of the municipal clerk to register nonresident municipal electors.

A. In the same manner that polling places are secured for the conduct of a municipal election, the municipal clerk shall provide a polling place within the municipality for nonresident municipal electors desiring to vote on the question of creating a municipal debt. The polling place shall be separate from any other polling place located within the municipality.

B. Not less than five days before the date of an election on the question of creating a municipal debt, the municipal clerk shall place, by name in alphabetical order, all certificates of eligibility filed by nonresident municipal electors in a registration book kept for that purpose. The registration book for nonresident municipal electors shall be delivered to the judge and clerks of the election at the polling place for nonresident municipal electors in the same manner other registration books are delivered to the judges and clerks of the election in the remaining polling places and the certificates of eligibility shall serve as the registration forms for the nonresident municipal elector desiring to vote on the question of creating a debt.

History: 1953, Comp., 14-29-4, enacted by Laws 1965, ch. 300.



Section 3-30-5 - General obligation bonds; authority to issue.

3-30-5. General obligation bonds; authority to issue.

Subject to the limitations and in accordance with Article 9 of the constitution of New Mexico and Sections 6-15-1 and 6-15-2 NMSA 1978, a municipality may issue and dispose of negotiable bonds for the purpose of securing funds for:

A. erecting and operating natural or artificial gas works;

B. erecting and operating electric works;

C. constructing, purchasing, rehabilitating or remodeling, or any combination thereof, public buildings, including additions and improvements thereto;

D. building, beautifying and improving public parks within or without the municipal boundary, but not beyond the planning and platting jurisdiction of the municipality;

E. acquiring land or buildings for playgrounds, recreation centers, zoos and other recreational purposes, and the equipment thereof, or any combination thereof;

F. providing proper means for protecting from fire including but not necessarily limited to purchasing apparatus for fire protection and providing, enlarging and improving fire equipment and facilities;

G. laying off, opening, constructing, repairing, and otherwise improving municipal alleys, streets, public roads and bridges, or any combination thereof;

H. providing apparatus for the collection and disposal of garbage and refuse;

I. acquiring, constructing and maintaining garbage and refuse disposal areas and plants within or without the municipal boundary;

J. constructing or purchasing a system for supplying water or constructing and purchasing such a system, for the municipality, including without limiting the generality of the foregoing, the enlargement, improvement, extension or acquisition of the system, and acquisition of water or water rights, necessary real estate or rights-of-way, bridges and easements, and necessary apparatus for a water system, or any combination of the foregoing;

K. constructing or purchasing a sewer system or the construction and purchase of a sewer system, including without limiting the generality of the foregoing, acquiring, enlarging, improving or extending, or any combination of the foregoing, said system;

L. flood control purposes as provided in Section 3-41-1 NMSA 1978;

M. constructing, purchasing, rehabilitating or remodeling, or any combination thereof, hospitals, including additions and improvements thereto;

N. purchasing, improving or erecting public auditoriums or public buildings of a similar nature for general civic purposes, or for authorizing the improvement or erection of public auditoriums or buildings of a similar nature by agreement, with the officers of the county in which the municipality is located; and

O. acquiring, purchasing, constructing, improving, rehabilitating, or remodeling, or any combination thereof, of cemeteries or mausoleums.

History: 1953 Comp., 14-29-5, enacted by Laws 1973, ch. 395, 2.



Section 3-30-6 - Bond election; qualifications of voters; separation of items; time; publication or posting; ballots.

3-30-6. Bond election; qualifications of voters; separation of items; time; publication or posting; ballots.

A. Before bonds are issued, the governing body of the municipality shall submit to a vote of the registered qualified electors of the municipality and the nonresident municipal electors the question of issuing the bonds. The election may be held at the same time as the regular municipal election or at any special election held pursuant to Article 9, Section 12 of the constitution of New Mexico.

B. The governing body of the municipality shall give notice of the time and place of holding the election and the purpose for which the bonds are to be issued. Notice of a bond election shall be given as required in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978] for special elections. A change in the location of a polling place after notice has been given shall not invalidate a bond election.

C. The question shall state the purpose for which the bonds are to be issued and the amount of the issue. If bonds are to be issued for more than one purpose, a separate question shall be submitted to the voter for each purpose to be voted upon. The ballots shall contain words indicating the purpose of the bond issue and a place for a vote "For . . . (designate type) bonds" and "Against . . . (designate type) bonds" for each bond issue. The ballots shall be deposited in a separate ballot box unless voting machines are used.

History: 1953 Comp., 14-29-6, enacted by Laws 1965, ch. 300; 1977, ch. 28, 5; 1985, ch. 208, 116.



Section 3-30-7 - Canvass of bond election; certification of results; effect.

3-30-7. Canvass of bond election; certification of results; effect.

A. The vote upon each question proposing to issue negotiable bonds shall be canvassed as provided in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978], and the municipal clerk shall certify the results of the election and file the certificate of canvass in the official minute book of the municipality.

B. If a majority of those voting on the question favor the creation of the debt, the governing body of the municipality may proceed to issue the negotiable bonds.

History: 1953 Comp., 14-29-7, enacted by Laws 1965, ch. 300; 1985, ch. 208, 117.



Section 3-30-8 - General obligation bonds; issuance; sale; payable.

3-30-8. General obligation bonds; issuance; sale; payable.

A. The bonds shall be issued and sold in the manner authorized under Sections 6-15-3 through 6-15-10 NMSA 1978.

B. The bonds shall be of such denomination or denominations and shall be payable at such place or places within or without the state or both, shall be in such form, and otherwise shall bear such terms and conditions, as the governing body may determine, except as otherwise provided by law.

C. Said bonds shall be signed by the mayor and by the clerk, and the coupons appertaining thereto shall be signed by the treasurer.

D. The facsimile signature of the treasurer may be engraved, imprinted, stamped or otherwise reproduced on the coupons.

E. The bonds may be executed in the manner provided by the Uniform Facsimile Signature of Public Officials Act [6-9-1 to 6-9-6 NMSA 1978].

History: 1953 Comp., 14-29-8, enacted by Laws 1965, ch. 300.



Section 3-30-9 - Pledge of full faith and credit.

3-30-9. Pledge of full faith and credit.

The full faith and credit of the municipality shall be pledged to the payment of the negotiable bonds. The governing body shall levy and collect, upon all the taxable property within the municipality subject to taxation, such taxes as are necessary to pay the interest on and the principal of the negotiable bonds as the interest and principal become due, without limitation as to rate or amount. The municipality may pay the principal of and interest on any general obligation bonds from any available revenues, and the levy or levies of taxes may be diminished to the extent such other revenues are available for the payment of such principal and interest.

History: 1953 Comp., 14-29-9, enacted by Laws 1965, ch. 300.






Article 31 - Revenue Bonds

Section 3-31-1 - Revenue bonds; authority to issue; pledge of revenues; limitation on time of issuance.

3-31-1. Revenue bonds; authority to issue; pledge of revenues; limitation on time of issuance.

In addition to any other law and constitutional home rule powers authorizing a municipality to issue revenue bonds, a municipality may issue revenue bonds pursuant to Chapter 3, Article 31 NMSA 1978 for the purposes specified in this section. The term "pledged revenues", as used in Chapter 3, Article 31 NMSA 1978, means the revenues, net income or net revenues authorized to be pledged to the payment of particular revenue bonds as specifically provided in Subsections A through J of this section.

A. Utility revenue bonds may be issued for acquiring, extending, enlarging, bettering, repairing or otherwise improving a municipal utility or for any combination of the foregoing purposes. The municipality may pledge irrevocably any or all of the net revenues from the operation of the municipal utility or of any one or more of other such municipal utilities for payment of the interest on and principal of the revenue bonds. These bonds are sometimes referred to in Chapter 3, Article 31 NMSA 1978 as "utility revenue bonds" or "utility bonds".

B. Joint utility revenue bonds may be issued for acquiring, extending, enlarging, bettering, repairing or otherwise improving joint water facilities, sewer facilities, gas facilities or electric facilities or for any combination of the foregoing purposes. The municipality may pledge irrevocably any or all of the net revenues from the operation of these municipal utilities for the payment of the interest on and principal of the bonds. These bonds are sometimes referred to in Chapter 3, Article 31 NMSA 1978 as "joint utility revenue bonds" or "joint utility bonds".

C. For the purposes of this subsection, "gross receipts tax revenue bonds" means gross receipts tax revenue bonds or sales tax revenue bonds. Gross receipts tax revenue bonds may be issued for any one or more of the following purposes:

(1) constructing, purchasing, furnishing, equipping, rehabilitating, making additions to or making improvements to one or more public buildings or purchasing or improving any ground relating thereto, including but not necessarily limited to acquiring and improving parking lots, or any combination of the foregoing;

(2) acquiring or improving municipal or public parking lots, structures or facilities or any combination of the foregoing;

(3) purchasing, acquiring or rehabilitating firefighting equipment or any combination of the foregoing;

(4) acquiring, extending, enlarging, bettering, repairing, otherwise improving or maintaining storm sewers and other drainage improvements, sanitary sewers, sewage treatment plants or water utilities, including but not necessarily limited to the acquisition of rights of way and water and water rights, or any combination of the foregoing;

(5) reconstructing, resurfacing, maintaining, repairing or otherwise improving existing alleys, streets, roads or bridges or any combination of the foregoing or laying off, opening, constructing or otherwise acquiring new alleys, streets, roads or bridges or any combination of the foregoing; provided that any of the foregoing improvements may include but are not limited to the acquisition of rights of way;

(6) purchasing, acquiring, constructing, making additions to, enlarging, bettering, extending or equipping airport facilities or any combination of the foregoing, including without limitation the acquisition of land, easements or rights of way therefor;

(7) purchasing or otherwise acquiring or clearing land or for purchasing, otherwise acquiring and beautifying land for open space;

(8) acquiring, constructing, purchasing, equipping, furnishing, making additions to, renovating, rehabilitating, beautifying or otherwise improving public parks, public recreational buildings or other public recreational facilities or any combination of the foregoing;

(9) acquiring, constructing, extending, enlarging, bettering, repairing, otherwise improving or maintaining solid waste disposal equipment, equipment for operation and maintenance of sanitary landfills, sanitary landfills, solid waste facilities or any combination of the foregoing; and

(10) acquiring, constructing, extending, bettering, repairing or otherwise improving a public transit system or regional transit systems or facilities.

The municipality may pledge irrevocably any or all of the gross receipts tax revenue received by the municipality pursuant to Section 7-1-6.4 or 7-1-6.12 NMSA 1978 to the payment of the interest on and principal of the gross receipts tax revenue bonds for any of the purposes authorized in this section or for specific purposes or for any area of municipal government services, including but not limited to those specified in Subsection C of Section 7-19D-9 NMSA 1978, or for public purposes authorized by municipalities having constitutional home rule charters. A law that imposes or authorizes the imposition of a municipal gross receipts tax or that affects the municipal gross receipts tax, or a law supplemental thereto or otherwise appertaining thereto, shall not be repealed or amended or otherwise directly or indirectly modified in such a manner as to impair adversely any outstanding revenue bonds that may be secured by a pledge of such municipal gross receipts tax unless the outstanding revenue bonds have been discharged in full or provision has been fully made therefor.

Revenues in excess of the annual principal and interest due on gross receipts tax revenue bonds secured by a pledge of gross receipts tax revenue may be accumulated in a debt service reserve account. The governing body of the municipality may appoint a commercial bank trust department to act as trustee of the gross receipts tax revenue and to administer the payment of principal of and interest on the bonds.

D. As used in this section, the term "public building" includes but is not limited to fire stations, police buildings, municipal jails, regional jails or juvenile detention facilities, libraries, museums, auditoriums, convention halls, hospitals, buildings for administrative offices, city halls and garages for housing, repairing and maintaining city vehicles and equipment. As used in Chapter 3, Article 31 NMSA 1978, the term "gross receipts tax revenue bonds" means the bonds authorized in Subsection C of this section, and the term "gross receipts tax revenue" means the amount of money distributed to the municipality as authorized by Section 7-1-6.4 NMSA 1978 or the amount of money transferred to the municipality as authorized by Section 7-1-6.12 NMSA 1978 for any municipal gross receipts tax imposed pursuant to the Municipal Local Option Gross Receipts Taxes Act [Chapter 7, Article 19D NMSA 1978]. As used in Chapter 3, Article 31 NMSA 1978, the term "bond" means any obligation of a municipality issued under Chapter 3, Article 31 NMSA 1978, whether designated as a bond, note, loan, warrant, debenture, lease-purchase agreement or other instrument evidencing an obligation of a municipality to make payments.

E. Gasoline tax revenue bonds may be issued for laying off, opening, constructing, reconstructing, resurfacing, maintaining, acquiring rights of way, repairing and otherwise improving municipal buildings, alleys, streets, public roads and bridges or any combination of the foregoing purposes. The municipality may pledge irrevocably any or all of the gasoline tax revenue received by the municipality to the payment of the interest on and principal of the gasoline tax revenue bonds. As used in Chapter 3, Article 31 NMSA 1978, "gasoline tax revenue bonds" means the bonds authorized in this subsection, and "gasoline tax revenue" means all or portions of the amounts of tax revenues distributed to municipalities pursuant to Sections 7-1-6.9 and 7-1-6.27 NMSA 1978, as from time to time amended and supplemented.

F. Project revenue bonds may be issued for acquiring, extending, enlarging, bettering, repairing, improving, constructing, purchasing, furnishing, equipping and rehabilitating any revenue-producing project, including, where applicable, purchasing, otherwise acquiring or improving the ground therefor, including but not necessarily limited to acquiring and improving parking lots, or for any combination of the foregoing purposes. The municipality may pledge irrevocably any or all of the net revenues from the operation of the revenue-producing project for which the particular project revenue bonds are issued to the payment of the interest on and principal of the project revenue bonds. The net revenues of any revenue-producing project may not be pledged to the project revenue bonds issued for a revenue-producing project that clearly is unrelated in nature; but nothing in this subsection shall prevent the pledge to such project revenue bonds of any revenues received from existing, future or disconnected facilities and equipment that are related to and that may constitute a part of the particular revenue-producing project. A general determination by the governing body that any facilities or equipment is reasonably related to and constitutes a part of a specified revenue-producing project shall be conclusive if set forth in the proceedings authorizing the project revenue bonds. As used in Chapter 3, Article 31 NMSA 1978:

(1) "project revenue bonds" means the bonds authorized in this subsection; and

(2) "project revenues" means the net revenues of revenue-producing projects that may be pledged to project revenue bonds pursuant to this subsection.

G. Fire district revenue bonds may be issued for acquiring, extending, enlarging, bettering, repairing, improving, constructing, purchasing, furnishing, equipping and rehabilitating any fire district project, including where applicable purchasing, otherwise acquiring or improving the ground therefor, or for any combination of the foregoing purposes. The municipality may pledge irrevocably any or all of the revenues received by the fire district from the fire protection fund as provided in the Fire Protection Fund Law [Chapter 59A, Article 53 NMSA 1978] and any or all of the revenues provided for the operation of the fire district project for which the particular bonds are issued to the payment of the interest on and principal of the bonds. The revenues of any fire district project shall not be pledged to the bonds issued for a fire district project that clearly is unrelated in its purpose; but nothing in this section prevents the pledge to such bonds of any revenues received from existing, future or disconnected facilities and equipment that are related to and that may constitute a part of the particular fire district project. A general determination by the governing body of the municipality that any facilities or equipment is reasonably related to and constitutes a part of a specified fire district project shall be conclusive if set forth in the proceedings authorizing the fire district bonds.

H. Law enforcement protection revenue bonds may be issued for the repair and purchase of law enforcement apparatus and equipment that meet nationally recognized standards. The municipality may pledge irrevocably any or all of the revenues received by the municipality from the law enforcement protection fund distributions pursuant to the Law Enforcement Protection Fund Act [Chapter 29, Article 13 NMSA 1978] to the payment of the interest on and principal of the law enforcement protection revenue bonds.

I. Economic development gross receipts tax revenue bonds may be issued for the purpose of furthering economic development projects as defined in the Local Economic Development Act [5-10-1 to 5-10-13 NMSA 1978]. The municipality may pledge irrevocably any or all of the revenue received from the municipal infrastructure gross receipts tax to the payment of the interest on and principal of the economic development gross receipts tax revenue bonds for any of the purposes authorized in this subsection. A law that imposes or authorizes the imposition of a municipal infrastructure gross receipts tax or that affects the municipal infrastructure gross receipts tax, or a law supplemental to or otherwise pertaining to the tax, shall not be repealed or amended or otherwise directly or indirectly modified in such a manner as to impair adversely any outstanding revenue bonds that may be secured by a pledge of the municipal infrastructure gross receipts tax unless the outstanding revenue bonds have been discharged in full or provision has been fully made for their discharge. As used in Chapter 3, Article 31 NMSA 1978, "economic development gross receipts tax revenue bonds" means the bonds authorized in this subsection, and "municipal infrastructure gross receipts tax revenue" means any or all of the revenue from the municipal infrastructure gross receipts tax transferred to the municipality pursuant to Section 7-1-6.12 NMSA 1978.

J. Municipal higher education facilities gross receipts tax revenue bonds may be issued for the purpose of acquisition, construction, renovation or improvement of facilities of a four-year post-secondary public educational institution located in the municipality and acquisition of or improvements to land for those facilities. The municipality may pledge irrevocably any or all of the revenue received from the municipal higher education facilities gross receipts tax to the payment of the interest on and principal of the municipal higher education facilities gross receipts tax revenue bonds. A law that imposes or authorizes the imposition of a municipal higher education facilities gross receipts tax or that affects the municipal higher education facilities gross receipts tax, or a law supplemental to or otherwise pertaining to the tax, shall not be repealed or amended or otherwise directly or indirectly modified in such a manner as to impair adversely any outstanding revenue bonds that may be secured by a pledge of the municipal higher education facilities gross receipts tax unless the outstanding revenue bonds have been discharged in full or provision has been fully made for their discharge. As used in Chapter 3, Article 31 NMSA 1978, "municipal higher education facilities gross receipts tax revenue bonds" means the bonds authorized in this subsection and "municipal higher education facilities gross receipts tax revenue" means any or all of the revenue from the municipal higher education facilities gross receipts tax transferred to the municipality pursuant to Section 7-1-6.12 NMSA 1978.

K. Except for the purpose of refunding previous revenue bond issues, no municipality may sell revenue bonds payable from pledged revenues after the expiration of two years from the date of the ordinance authorizing the issuance of the bonds or, for bonds to be issued and sold to the New Mexico finance authority as authorized in Subsection C of Section 3-31-4 NMSA 1978, after the expiration of two years from the date of the resolution authorizing the issuance of the bonds. However, any period of time during which a particular revenue bond issue is in litigation shall not be counted in determining the expiration date of that issue.

History: 1953 Comp., 14-30-1, enacted by Laws 1973, ch. 395, 3; 1979, ch. 311, 1; 1981, ch. 6, 1; 1982, ch. 38, 1; 1983, ch. 57, 1; 1985, ch. 81, 8; 1985, ch. 86, 1; 1989, ch. 356, 1; 1990, ch. 99, 43; 1991, ch. 9, 8; 1995, ch. 141, 1; 1998, ch. 90, 1; 1999, ch. 199, 1; 2007, ch. 148, 2.



Section 3-31-2 - Use of proceeds of bond issue.

3-31-2. Use of proceeds of bond issue.

It is unlawful to divert, use or expend any money received from the issuance of bonds for any purpose other than the purpose for which the bonds were issued.

History: 1953 Comp., 14-30-2, enacted by Laws 1965, ch. 300.



Section 3-31-3 - Revenue bonds; terms.

3-31-3. Revenue bonds; terms.

Municipal revenue bonds:

A. may have interest, appreciated principal value or any part thereof payable at intervals or at maturity as may be determined by the governing body;

B. may be subject to a prior redemption at the municipality's option at such time or times and upon such terms and conditions with or without the payment of such premium or premiums as may be determined by the governing body;

C. may mature at any time or times not exceeding fifty years after the date of issuance, except municipal revenue bonds issued for reconstructing, resurfacing or repairing existing streets, which may mature at any time or times not exceeding twenty years after the date of issuance;

D. may be serial in form and maturity or may consist of one bond payable at one time or in installments or may be in such other form as may be determined by the governing body;

E. shall be sold for cash at above or below par and at a price that results in a net effective interest rate that does not exceed the maximum permitted by the Public Securities Act [6-14-1 to 6-14-3 NMSA 1978]; and

F. may be sold at public or negotiated sale.

History: 1953 Comp., 14-30-3, enacted by Laws 1965, ch. 300; 1969, ch. 217, 2; 1972, ch. 81, 4; 1979, ch. 311, 2; 1983, ch. 108, 1; 1985, ch. 86, 2; 1989, ch. 355, 1; 1995, ch. 141, 2.



Section 3-31-3.1 - Exemption from taxation.

3-31-3.1. Exemption from taxation.

The bonds authorized by Chapter 3, Article 31 NMSA 1978 and the income from the bonds or any mortgages or other instruments executed as security for the bonds shall be exempt from all taxation by the state or any political subdivision of the state.

History: Laws 2001, ch. 126, 1.



Section 3-31-4 - Ordinance authorizing revenue bonds; three-fourths majority required; resolution authorizing revenue bonds to be issued and sold to the New Mexico finance authority.

3-31-4. Ordinance authorizing revenue bonds; three-fourths majority required; resolution authorizing revenue bonds to be issued and sold to the New Mexico finance authority.

A. At a regular or special meeting called for the purpose of issuing revenue bonds as authorized in Section 3-31-1 NMSA 1978, the governing body may adopt an ordinance that:

(1) declares the necessity for issuing revenue bonds;

(2) authorizes the issuance of revenue bonds by an affirmative vote of three-fourths of all the members of the governing body; and

(3) designates the source of the pledged revenues.

B. If a majority of the governing body, but less than three-fourths of all the members, votes in favor of adopting the ordinance authorizing the issuance of revenue bonds, the ordinance is adopted but shall not become effective until the question of issuing the revenue bonds is submitted to a vote of the qualified electors for their approval at a special or regular municipal election. If an election is necessary, the election shall be conducted in the manner provided in Sections 3-8-1 through 3-8-19 NMSA 1978. Notice of the election shall be given as provided in Section 3-8-2 NMSA 1978 [3-8-35 NMSA 1978].

C. In addition and as an alternative to adopting an ordinance as required by the provisions of Subsections A and B of this section, at a regular or special meeting called for the purpose of issuing revenue bonds as authorized in Section 3-31-1 NMSA 1978, the governing body may authorize the issuance and sale, from time to time, of revenue bonds in amounts not to exceed one million dollars ($1,000,000) at any one time to the New Mexico finance authority by adoption of a resolution that:

(1) declares the necessity for issuing and selling revenue bonds to the New Mexico finance authority;

(2) authorizes the issuance and sale of revenue bonds to the New Mexico finance authority by an affirmative vote of a majority of all the members of the governing body; and

(3) designates the source of the pledged revenues.

At the option of the governing body, revenue bonds in an amount in excess of one million dollars ($1,000,000) may be authorized by an ordinance adopted in accordance with Subsections A and B of this section and issued and sold to the New Mexico finance authority.

D. No ordinance or resolution may be adopted under the provisions of this section that uses as pledged revenues the municipal gross receipts tax authorized by Section 7-19D-9 NMSA 1978 for a purpose that would be inconsistent with the purpose for which that municipal gross receipts tax revenue was dedicated. Any revenue in excess of the amount necessary to meet all principal and interest payments and other requirements incident to repayment of the bonds must be used for the purposes to which the revenue was dedicated.

History: 1953 Comp., 14-30-4, enacted by Laws 1965, ch. 300; 1979, ch. 311, 3; 1995, ch. 141, 3.



Section 3-31-5 - Revenue bonds not general municipal obligations; authentication.

3-31-5. Revenue bonds not general municipal obligations; authentication.

A. Revenue bonds or refunding revenue bonds issued as authorized in Chapter 3, Article 31 NMSA 1978 are:

(1) not general obligations of the municipality; and

(2) collectible only from the proper pledged revenues, and each bond shall state that it is payable solely from the proper pledged revenues and that the bondholders may not look to any other municipal fund for the payment of the interest and principal of the bond.

B. The bonds shall be executed by the mayor and treasurer or the clerk and may be authenticated by any public or private transfer agent or registrar, or its successor, named or otherwise designated by the governing body. The bonds may be executed as provided under the Uniform Facsimile Signature of Public Officials Act [6-9-1 to 6-9-6 NMSA 1978], and the coupons, if any, shall bear the facsimile signature of the treasurer of the municipality.

History: 1953 Comp., 14-30-5, enacted by Laws 1965, ch. 300; 1967, ch. 244, 2; 1985, ch. 86, 3.



Section 3-31-6 - Revenue bonds; mandatory rates for utility, joint utility or revenue-producing project; mandamus; impairment of payment.

3-31-6. Revenue bonds; mandatory rates for utility, joint utility or revenue-producing project; mandamus; impairment of payment.

A. The governing body of any municipality issuing utility revenue bonds, joint utility revenue bonds or project revenue bonds as authorized in Sections 3-31-1 through 3-31-7 NMSA 1978 shall establish rates for services rendered by the municipal utility, joint utility or the applicable revenue-producing project to provide revenue sufficient to meet the following requirements or, where applicable to a revenue-producing project, to enter into such leases or other agreements sufficient to provide revenues which are sufficient to meet the following requirements:

(1) pay all reasonable expenses of operation;

(2) pay all interest on the revenue bonds as it comes due; and

(3) provide a sinking fund adequate to discharge the revenue bonds as they mature. Such rates shall remain in effect until the bond issue is liquidated.

B. In the event the governing body fails or refuses to establish rates for the utility, joint utility or the applicable revenue-producing project, or to enter into a lease or other agreement where applicable to a revenue-producing project, as required in this section, any bondholder may apply to the district court for a mandatory order requiring the governing body to establish rates or to enter into such applicable leases or agreements which will provide revenues adequate to meet the requirements of this section. The provisions of Section 3-23-6 NMSA 1978 shall apply to any rates or charges which may be imposed for services rendered by any applicable revenue-producing project.

C. Any law which authorizes the pledge of any or all of the pledged revenues to the payment of any revenue bonds issued pursuant to Sections 3-31-1 through 3-31-12 NMSA 1978 or which affects the pledged revenues, or any law supplemental thereto or otherwise appertaining thereto, shall not be repealed or amended or otherwise directly or indirectly modified in such a manner as to impair adversely any such outstanding revenue bonds, unless such outstanding revenue bonds have been discharged in full or provision has been fully made therefor.

History: 1953 Comp., 14-30-6, enacted by Laws 1965, ch. 300; 1967, ch. 244, 3; 1972, ch. 81, 5.



Section 3-31-7 - Revenue bonds; mortgaging water utility property.

3-31-7. Revenue bonds; mortgaging water utility property.

If revenue bonds are issued for the acquisition or improvement, betterment or extension of a municipal water utility, the municipality may further assure payment of the revenue bonds by mortgaging and conveying the water utility to a trustee for the benefit and security of the bondholders.

History: 1953 Comp., 14-30-7, enacted by Laws 1965, ch. 300.



Section 3-31-8 - Revenue bonds; refunding authorization; authority to mortgage municipal utility.

3-31-8. Revenue bonds; refunding authorization; authority to mortgage municipal utility.

A. Any municipality having issued revenue bonds as authorized in Sections 3-31-1 through 3-31-7 NMSA 1978 or pursuant to any other laws enabling the governing body of any municipality having issued such revenue bonds payable only out of the pledged revenue may issue refunding revenue bonds for the purpose of refinancing, paying and discharging all or any part of such outstanding bonds of any one or more or all outstanding issues:

(1) for the acceleration, deceleration or other modification of the payment of such obligations, including without limitation any capitalization of any interest thereon in arrears or about to become due for any period not exceeding one year from the date of the refunding bonds;

(2) for the purpose of reducing interest costs or effecting other economies;

(3) for the purpose of modifying or eliminating restrictive contractual limitations pertaining to the issuance of additional bonds, otherwise concerning the outstanding bonds or to any facilities relating thereto; or

(4) for any combination of such purposes.

B. The municipality may pledge irrevocably for the payment of interest and principal on refunding bonds the appropriate pledged revenues, which may be pledged to an original issue of bonds as provided in Section 3-31-1 NMSA 1978. Nothing in this section shall permit the pledge of the gross receipts tax revenue to the payment of bonds that refund utility bonds, joint utility bonds or gasoline tax revenue bonds or the pledge of gasoline tax revenue to the payment of bonds that refund utility bonds, joint utility bonds or gross receipts tax revenue bonds or the pledge of any revenues of any utility or joint utility to the payment of bonds that refund gross receipts tax revenue bonds or gasoline tax revenue bonds.

C. Bonds for refunding and bonds for any purpose permitted by Section 3-31-1 NMSA 1978 may be issued separately or issued in combination in one series or more.

D. In addition to pledging of utility revenues to the payment of the refunding revenue bonds that refund utility bonds or joint utility bonds as provided in Section 3-23-4 NMSA 1978, the municipality may grant by ordinance, or by resolution if the refunding revenue bonds are issued and sold to the New Mexico finance authority pursuant to Subsection C of Section 3-31-4 NMSA 1978, a mortgage of the municipal utility that has been solely financed by revenue bonds to the bondholder or a trustee for the benefit and security of the holders of the refunding revenue bonds.

History: 1953 Comp., 14-30-8, enacted by Laws 1965, ch. 300; 1967, ch. 244, 4; 1969, ch. 179, 1; 1985, ch. 86, 4; 1987, ch. 170, 2; 1995, ch. 141, 4.



Section 3-31-9 - Refunding bonds; escrow; detail.

3-31-9. Refunding bonds; escrow; detail.

A. Refunding bonds issued pursuant to Sections 3-31-1 through 3-31-12 NMSA 1978 shall be authorized by ordinance or by resolution if the refunding bonds are to be issued and sold to the New Mexico finance authority pursuant to Subsection C of Section 3-31-4 NMSA 1978. Any bonds that are refunded under the provisions of this section shall be paid at maturity or on any permitted prior redemption date in the amounts, at the time and places and, if called prior to maturity, in accordance with any applicable notice provisions, all as provided in the proceedings authorizing the issuance of the refunded bonds or otherwise appertaining thereto, except for any such bond that is voluntarily surrendered for exchange or payment by the holder or owner.

B. Provision shall be made for paying the bonds refunded at the time or times provided in Subsection A of this section. The principal amount of the refunding bonds may exceed the principal amount of the refunded bonds and may also be less than or the same as the principal amount of the bonds being refunded so long as provision is duly and sufficiently made for the payment of the refunded bonds.

C. The proceeds of refunding bonds, including any accrued interest and premium appertaining to the sale of refunding bonds, shall either be immediately applied to the retirement of the bonds being refunded or be placed in escrow in a commercial bank or trust company, which possesses and is exercising trust powers and which is a member of the federal deposit insurance corporation, to be applied to the payment of the principal of, interest on and any prior redemption premium due in connection with the bonds being refunded; provided that such refunding bond proceeds, including any accrued interest and any premium appertaining to a sale of refunding bonds, may be applied to the establishment and maintenance of a reserve fund and to the payment of expenses incidental to the refunding and the issuance of the refunding bonds, the interest thereon and the principal thereof or both interest and principal as the municipality may determine. Nothing in this section requires the establishment of an escrow if the refunded bonds become due and payable within one year from the date of the refunding bonds and if the amounts necessary to retire the refunded bonds within that time are deposited with the paying agent for the refunded bonds. Any such escrow shall not necessarily be limited to proceeds of refunding bonds but may include other money available for its purpose. Any proceeds in escrow pending such use may be invested or reinvested in bills, certificates of indebtedness, notes or bonds that are direct obligations of or the principal and interest of which obligations are unconditionally guaranteed by the United States of America or in certificates of deposit of banks that are members of the federal deposit insurance corporation, the par value of which certificates of deposit is collateralized by a pledge of obligations of or the payment of which is unconditionally guaranteed by the United States of America, the par value of which obligations is at least seventy-five percent of the par value of the certificates of deposit. Such proceeds and investments in escrow together with any interest or other income to be derived from any such investment shall be in an amount at all times sufficient as to principal, interest, any prior redemption premium due and any charges of the escrow agent payable therefrom to pay the bonds being refunded as they become due at their respective maturities or due at any designated prior redemption date or dates in connection with which the municipality shall exercise a prior redemption option. Any purchaser of any refunding bond issued under Sections 3-31-1 through 3-31-12 NMSA 1978 is in no manner responsible for the application of the proceeds thereof by the municipality or any of its officers, agents or employees.

D. Refunding bonds may bear such additional terms and provisions as may be determined by the municipality subject to the limitations in this section and Section 3-31-10 NMSA 1978 and, to the extent applicable, Sections 3-31-1 through 3-31-12 NMSA 1978 relating to original bond issues, and the refunding bonds are not subject to the provisions of any other statute except as may be incorporated by reference in Sections 3-31-1 through 3-31-12 NMSA 1978.

E. The municipality shall receive from the department of finance and administration written approval of any gross receipts tax refunding revenue bonds, gasoline tax refunding revenue bonds or project refunding revenue bonds issued pursuant to the provisions of Sections 3-31-8 through 3-31-12 NMSA 1978.

History: 1953 Comp., 14-30-8.1, enacted by Laws 1973, ch. 399, 1; 1974, ch. 2, 1; 1983, ch. 108, 2; 1985, ch. 86, 5; 1995, ch. 141, 5.



Section 3-31-10 - Refunding revenue bonds; terms.

3-31-10. Refunding revenue bonds; terms.

Municipal refunding revenue bonds:

A. may have interest, appreciated principal value or any part thereof payable at intervals or at maturity as may be determined by the governing body;

B. may be subject to prior redemption at the municipality's option at such time or times and upon such terms and conditions with or without the payment of premium or premiums as may be determined by the governing body;

C. may be serial in form and maturity or may consist of a single bond payable in one or more installments or may be in such other form as may be determined by the governing body; and

D. shall be exchanged for the bonds and any matured unpaid interest being refunded at not less than par or sold at public or negotiated sale at, above or below par and at a price that results in a net effective interest rate that does not exceed the maximum permitted by the Public Securities Act [6-14-1 to 6-14-3 NMSA 1978].

History: 1953 Comp., 14-30-9, enacted by Laws 1965, ch. 300; 1969, ch. 179, 2; 1972, ch. 81, 6; 1974, ch. 2, 2; 1983, ch. 108, 3; 1984, ch. 42, 1; 1985, ch. 86, 6; 1989, ch. 355, 2; 1995, ch. 141, 6.



Section 3-31-11 - Refunding revenue bonds; ordinance; resolution.

3-31-11. Refunding revenue bonds; ordinance; resolution.

A. At any regular or special meeting called for the purpose of issuing refunding revenue bonds, the governing body by a majority vote of all the members of the governing body may adopt an ordinance authorizing the issuance of the refunding revenue bonds.

B. At any regular or special meeting called for the purpose of issuing and selling refunding revenue bonds to the New Mexico finance authority, the governing body by an affirmative vote of a majority of all members of the governing body may adopt a resolution authorizing issuance and sale of the refunding revenue bonds to the New Mexico finance authority pursuant to Subsection C of Section 3-31-4 NMSA 1978.

History: 1953 Comp., 14-30-10, enacted by Laws 1965, ch. 300; 1995, ch. 141, 7.



Section 3-31-12 - Refunding revenue bonds; foreclosure of mortgage.

3-31-12. Refunding revenue bonds; foreclosure of mortgage.

A. If any municipality which has granted a mortgage of the municipal utility to a trustee or the holder of the refunding bonds as further assurance of paying the refunding revenue bonds, defaults in payment of the interest or serial maturity of the refunding revenue bonds, the holder of the refunding revenue bonds or trustee to whom the municipal utility has been conveyed by mortgage may foreclose the mortgage against the municipality in the same manner a real estate mortgage is foreclosed. The district court may appoint a receiver to operate the municipal utility during the default period.

B. In the event the mortgage is foreclosed, the governing body shall grant a franchise to the receiver or to the subsequent purchaser upon sale by foreclosure. The franchise shall:

(1) be upon reasonable terms and conditions under which the public utility shall be privately operated;

(2) be for a period of twenty-five years or a less number of years if satisfactory to the trustee or holder of the revenue bonds; and

(3) be subject to the approval of the district court or any other state agency which has jurisdiction.

History: 1953 Comp., 14-30-11, enacted by Laws 1965, ch. 300.






Article 32 - Industrial Revenue Bonds

Section 3-32-1 - Industrial Revenue Bond Act; definitions.

3-32-1. Industrial Revenue Bond Act; definitions.

Wherever used in the Industrial Revenue Bond Act [Chapter 3, Article 32 NMSA 1978] unless a different meaning clearly appears in the context, the following terms whether used in the singular or plural shall be given the following respective interpretations:

A. "municipality" means any city, town or village in the state of New Mexico;

B. "project" means any land and building or other improvements thereon, the acquisition by or for a New Mexico corporation of the assets or stock of an existing business or corporation located outside the state of New Mexico to be relocated within or near the municipality in the state of New Mexico and all real and personal properties deemed necessary in connection therewith, whether or not now in existence, which shall be suitable for use by the following or by any combination of two or more thereof:

(1) any industry for the manufacturing, processing or assembling of any agricultural or manufactured products;

(2) any commercial enterprise in storing, warehousing, distributing or selling products of agriculture, mining or industry but does not include facilities designed for the sale of goods or commodities at retail or distribution to the public of electricity, gas, water or telephone or other services commonly classified as public utilities;

(3) any business in which all or part of the activities of the business involve the supplying of services to the general public or to governmental agencies or to a specific industry or customer but does not include establishments primarily engaged in the sale of goods or commodities at retail;

(4) any water distribution or irrigation system, including without limitation, pumps, distribution lines, transmission lines, towers, dams and similar facilities and equipment, designed to provide water to any vineyard or winery;

(5) any electric generation facility other than one for which both location approval and a certificate of convenience and necessity are required prior to commencing construction or operation of the facility, pursuant to the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978] and Electric Utility Industry Restructuring Act of 1999 [repealed]; and

(6) any 501(c)(3) corporation;

C. "governing body" means the board or body in which the legislative powers of the municipality are vested;

D. "property" means any land, improvements thereon, buildings and any improvements thereto, machinery and equipment of any and all kinds necessary to the project, operating capital and any other personal properties deemed necessary in connection with the project;

E. "mortgage" means a mortgage or a mortgage and deed of trust or the pledge and hypothecation of any assets as collateral security;

F. "health care services" means the diagnosis or treatment of sick or injured persons or medical research and includes the ownership, operation, maintenance, leasing and disposition of health care facilities such as hospitals, clinics, laboratories, x-ray centers and pharmacies and, for any small municipality only, office facilities for physicians;

G. "refinance a hospital or 501(c)(3) corporation project" means the issuance of bonds by a municipality and the use of all or substantially all of the proceeds to liquidate any obligations previously incurred to finance or aid in financing a project of any nonprofit corporation engaged in health care services, including nursing homes, or of any 501(c)(3) corporation, which would constitute a project under the Industrial Revenue Bond Act had it been originally undertaken and financed by a municipality pursuant to the Industrial Revenue Bond Act; and

H. "501(c)(3) corporation" means a corporation that demonstrates to the taxation and revenue department that it has been granted exemption from the federal income tax as an organization described in Section 501(c)(3) of the Internal Revenue Code of 1986, as amended or renumbered.

History: 1953 Comp., 14-31-1, enacted by Laws 1965, ch. 300; 1969, ch. 201, 1; 1974, ch. 50, 1; 1977, ch. 267, 1; 1977, ch. 335, 1; 1981, ch. 45, 1; 1983, ch. 282, 1; 2002, ch. 25, 1; 2002, ch. 37, 1.



Section 3-32-2 - Short title.

3-32-2. Short title.

Chapter 3, Article 32 NMSA 1978 may be cited as the "Industrial Revenue Bond Act".

History: 1953 Comp., 14-31-1.1, enacted by Laws 1967, ch. 84, 1; 1997, ch. 216, 1; 1997, ch. 226, 1.



Section 3-32-3 - Addition to definitions.

3-32-3. Addition to definitions.

As used in the Industrial Revenue Bond Act, project also means:

A. any land and buildings or other improvements thereon and all real and personal property deemed necessary in connection therewith whether or not now in existence which shall be suitable for use by any private institution of higher education or any nonprofit corporation engaged in health care services, including nursing homes, and, for any small municipality only, office facilities for physicians, any mass transit or other transportation activity involving the movement of passengers, any industrial park, any office headquarters and any research and development facility; or

B. urban transit buses, whether or not already in existence, that are:

(1) manufactured or assembled in New Mexico;

(2) equipped to hold at least thirty passengers; and

(3) suitable for use by a commercial enterprise for leasing.

History: 1953 Comp., 14-31-1.2, enacted by Laws 1967, ch. 84, 2; 1974, ch. 50, 2; 1975, ch. 222, 1; 1981, ch. 45, 2; 2005, ch. 9, 1.



Section 3-32-4 - Legislative intent.

3-32-4. Legislative intent.

It is the intent of the legislature by the passage of Sections 3-32-1 through 3-32-16 NMSA 1978 to authorize municipalities to acquire, own, lease or sell projects for the purpose of promoting industry and trade other than retail trade, by inducing manufacturing, industrial and commercial enterprises to locate or expand in this state, promoting the use of the agricultural products and natural resources of this state, and promoting a sound and proper balance in this state between agriculture, commerce and industry. It is intended that each project be self-liquidating. It is not intended hereby to authorize any municipality itself to operate any manufacturing, industrial or commercial enterprise. Sections 3-32-1 through 3-32-16 NMSA 1978 shall be liberally construed in conformity with the said intent.

History: 1953 Comp., 14-31-2, enacted by Laws 1965, ch. 300; 1977, ch. 267, 2.



Section 3-32-5 - Additional legislative intent.

3-32-5. Additional legislative intent.

It is further the legislative intent that the Industrial Revenue Bond Act authorize municipalities to refinance hospital or 501(c)(3) corporation projects and projects of any independent, nonprofit, nonsectarian four-year college or university accredited by the north central association of colleges and schools, to acquire, own, lease or sell projects for the purpose of promoting the local economy and improving local health and the general welfare by inducing private institutions of higher education, nonprofit corporations engaged in health care services, including nursing homes, 501(c)(3) corporations and, for any small municipality only, office facilities for physicians, to provide more adequate facilities of higher education and to provide more adequate health care services in this state and by inducing mass transit or other transportation activities, industrial parks, office headquarters and research and development activities to locate or expand in this state. It is not intended to authorize any municipality to own or lease projects for retail business or by itself to operate any private institution of higher education; nonprofit corporation engaged in health care services, including nursing homes; 501(c)(3) corporation; industrial parks; office headquarters; or research and development facilities.

History: 1953 Comp., 14-31-2.1, enacted by Laws 1967, ch. 84, 3; 1974, ch. 50, 3; 1975, ch. 222, 2; 1977, ch. 267, 3; 1977, ch. 335, 2; 1981, ch. 45, 3; 1994, ch. 134, 1; 2002, ch. 25, 2; 2002, ch. 37, 2.



Section 3-32-5.1 - Small communities; definition; attracting physicians.

3-32-5.1. Small communities; definition; attracting physicians.

It is the legislative intent that small communities have the power to issue municipal revenue bonds for the purpose of constructing office facilities for physicians as a method of attracting physicians. Therefore, for the purposes of Sections 3-32-3, 3-32-5 and Subsection F of Section 3-32-1 NMSA 1978, "small municipality" means an incorporated municipality having a population of less than fifteen thousand as shown by the last preceding official United States census. For limited purposes stated in this section, physicians offices are allowed even though the physicians operate as a profit-making enterprise.

History: 1978 Comp., 3-32-5.1, enacted by Laws 1981, ch. 45, 4.



Section 3-32-6 - Additional powers conferred on municipalities.

3-32-6. Additional powers conferred on municipalities.

In addition to any other powers that it may now have, a municipality shall have the following powers:

A. to acquire, whether by construction, purchase, gift or lease, one or more projects that shall be located within this state and may be located within or without the municipality or partially within or partially without the municipality, but which shall not be located more than fifteen miles outside of the corporate limits of the municipality; provided that:

(1) urban transit buses qualifying as a project pursuant to Subsection B of Section 3-32-3 NMSA 1978 need not be continuously located within this state but the commercial enterprise using the urban transit buses for leasing shall meet the location requirement of this subsection; and

(2) a municipality shall not acquire any electricity generation facility project unless the acquisition is approved by the local school board of the school district in which a project is located and the governing body, the local school board and the person proposing the project negotiate and determine the amount of an annual in-lieu tax payment to be made to the school district by the person proposing the project, for the period that the municipality owns and leases the project, and provided such approval shall not be unreasonably withheld;

B. to sell or lease or otherwise dispose of any or all of its projects upon such terms and conditions as the governing body may deem advisable and as shall not conflict with the provisions of the Industrial Revenue Bond Act;

C. to issue revenue bonds for the purpose of defraying the cost of acquiring by construction and purchase or either any project and to secure the payment of such bonds, all as provided in the Industrial Revenue Bond Act. No municipality shall have the power to operate any project as a business or in any manner except as lessor;

D. to refinance one or more hospital or 501(c)(3) corporation projects and to acquire any such hospital or 501 (c)(3) corporation project whether by construction, purchase, gift or lease, which hospital or 501(c)(3) corporation project shall be located within this state and may be located within or without the municipality or partially within or partially without the municipality, but which shall not be located more than fifteen miles outside of the corporate limits of the municipality, and to issue revenue bonds to refinance and acquire a hospital or 501(c)(3) corporation project and to secure the payment of such bonds, all as provided in the Industrial Revenue Bond Act. A municipality shall not have the power to operate a hospital or 501(c)(3) corporation project as a business or in any manner except as lessor; and

E. to refinance one or more projects of any private institution of higher education and to acquire any such project, whether by construction, purchase, gift or lease; provided that the project shall be located within this state and may be located within or without the municipality or partially within or partially without the municipality, but the project shall not be located more than fifteen miles outside of the corporate limits of the municipality, and to issue revenue bonds to refinance and acquire any project of any private institution of higher education and to secure the payment of such bonds. A municipality shall not have the power to operate a project of a private institution of higher education as a business or in any manner except as lessor.

History: 1953 Comp., 14-31-3, enacted by Laws 1965, ch. 300; 1977, ch. 335, 3; 1994, ch. 134, 2; 2002, ch. 25, 3; 2002, ch. 37, 3; 2005, ch. 9, 2.



Section 3-32-6.1 - Notice to county.

3-32-6.1. Notice to county.

A. Prior to adopting an ordinance issuing industrial revenue bonds, the municipality shall give notice to the board of county commissioners and the county assessor of its intent to consider the matter. The board and the county assessor shall be notified at least thirty days prior to the meeting at which final action is to be taken so that comments can be transmitted to the municipality.

B. The board of county commissioners and the county assessor shall be able to forward their comments and any concerns to the city council, but there is no approval required from the board or the county assessor and they do not have veto over the proposed industrial revenue bond issuance.

C. The municipality and county shall jointly develop criteria for issuance of industrial revenue bonds by either government; provided, however, that industrial revenue bonds may be authorized and issued before development of the criteria is completed.

D. The municipality shall notify the board of county commissioners and the county assessor when an industrial revenue bond has matured, expired or been replaced by a refunding bond.

History: Laws 1997, ch. 216, 2 and Laws 1997, ch. 226, 2; 2003, ch. 221, 1.



Section 3-32-7 - Bonds issued to finance projects.

3-32-7. Bonds issued to finance projects.

A. Bonds issued by a municipality under authority of the Industrial Revenue Bond Act shall not be the general obligation of the municipality within the meaning of Article 9, Sections 12 and 13 of the constitution of New Mexico. The bonds shall be payable solely out of the revenue derived from the projects for which the bonds are issued. Bonds and interest coupons, if any, issued under authority of the Industrial Revenue Bond Act shall never constitute an indebtedness of the municipality within the meaning of any state constitutional provision or statutory limitation and shall never constitute or give rise to a pecuniary liability of the municipality or a charge against its general credit or taxing powers, and such fact shall be plainly stated on the face of each bond.

B. The bonds may be executed and delivered at any time, and from time to time, may be in such form and denominations, may be of such tenor, may be in registered or bearer form either as to principal or interest or both, may be payable in such installments and at such time or times not exceeding thirty years from their date, may be payable at such place or places, may bear interest at such rate or rates payable at such place or places and evidenced in such manner and may contain such provisions not inconsistent with the Industrial Revenue Bond Act, all as shall be provided in the ordinance and proceedings of the governing body under which the bonds are authorized to be issued.

C. Bonds issued under the authority of the Industrial Revenue Bond Act may be sold at public or private sale in such manner and from time to time as may be determined by the governing body to be most advantageous, and the municipality may pay all expenses, attorney, engineering and architects' fees, premiums and commissions that the governing body may deem necessary or advantageous in connection with the authorization, sale and issuance of the bonds.

D. Bonds issued under the authority of the Industrial Revenue Bond Act and all interest coupons applicable thereto, if any, shall be construed to be negotiable.

E. A bond shall not be issued by a municipality having a population of more than forty thousand according to the most recent decennial census to finance a project that is valued at eight million dollars ($8,000,000) or more unless an employer of the project:

(1) offers to its employees and their dependents health insurance coverage that is in compliance with the New Mexico Insurance Code [Chapter 59A, except for Articles 30A and 42A NMSA 1978] or a comparable health benefits plan pursuant to the federal Employee Retirement Income Security Act of 1974; and

(2) contributes not less than fifty percent of the premium for the health care coverage for those employees who choose to enroll; provided that the fifty percent employer contribution shall not be a requirement for the dependent coverage that is offered.

History: 1953 Comp., 14-31-4, enacted by Laws 1965, ch. 300; 1983, ch. 265, 7; 2003, ch. 360, 1.



Section 3-32-8 - Security for bonds.

3-32-8. Security for bonds.

The principal of and interest on any bonds issued under the authority of Sections 3-32-1 through 3-32-16 NMSA 1978, shall be secured by a pledge of the revenues out of which such bonds shall be made payable, may be secured by a mortgage covering all or any part of the project from which the revenues so pledged may be derived, and may be secured by a pledge of the lease of such project. The ordinance and proceedings under which such bonds are authorized to be issued or any such mortgage may contain any agreement and provisions customarily contained in instruments securing bonds, including, without limiting the generality of the foregoing, provisions respecting the fixing and collection of all revenues from any project covered by such proceedings or mortgage, the terms to be incorporated in the lease of such project, the maintenance and insurance of such project, the creation and maintenance of special funds from the revenues from such project, and the rights and remedies available in event of default to the bondholders or to the trustee under a mortgage, all as the governing body shall deem advisable and as shall not be in conflict with the provisions of Sections 3-32-1 through 3-32-16 NMSA 1978; provided, however, that in making any such agreements or provisions a municipality shall not have the power to obligate itself except with respect to the project and the application of the revenues therefrom, and shall not have the power to incur a pecuniary liability or a charge upon its general credit or against its taxing powers. The proceedings authorizing any bonds hereunder and any mortgage securing such bonds may provide the procedure and remedies in the event of default in payment of the principal of or the interest on such bonds or in the performance of any agreement. No breach of any such agreement shall impose any pecuniary liability upon a municipality or any charge upon its general credit or against its taxing powers.

History: 1953 Comp., 14-31-5, enacted by Laws 1965, ch. 300.



Section 3-32-9 - Requirements respecting lease.

3-32-9. Requirements respecting lease.

Prior to the leasing of any project, the governing body must determine and find the following:

A. the amount necessary in each year to pay the principal of and the interest on the bonds proposed to be issued to finance such project; and

B. the amount necessary to be paid each year into any reserve funds which the governing body may deem it advisable to establish in connection with the retirement of the proposed bonds and the maintenance of the project; and unless the terms under which the project is to be leased provide that the lessee shall maintain the project and carry all proper insurance with respect thereto, the estimated cost of maintaining the project in good repair and keeping it properly insured. The determinations and findings of the governing body required to be made in the preceding sentence shall be set forth in the proceedings under which the proposed bonds are to be issued; and prior to the issuance of such bonds, the municipality shall lease or sell the project to a lessee or purchaser under an agreement conditioned upon completion of the project and providing for payment to the municipality of such rentals or payments as, upon the basis of such determinations and findings, will be sufficient:

(1) to pay the principal of and interest on the bonds issued to finance the project;

(2) to build up and maintain any reserve deemed by the governing body to be advisable in connection therewith; and

(3) to pay the costs of maintaining the project in good repair and keeping it properly insured, unless the agreement of lease obligates the lessee to pay for the maintenance and insurance of the project.

History: 1953 Comp., 14-31-6, enacted by Laws 1965, ch. 300.



Section 3-32-10 - Refunding bonds.

3-32-10. Refunding bonds.

A. Any bonds issued hereunder and at any time outstanding may at any time and from time to time be refunded by a municipality by the issuance of its refunding bonds in such amount as the governing body may determine to refund the principal of the bonds so to be refunded, all unpaid accrued and unaccrued interest thereon to the normal maturity date of such bonds or to selected prior redemption dates thereof, any redemption premiums, any commission and all estimated costs incidental to the issuance of such bonds and to such refunding as may be determined by the governing body. The principal amount of any such refunding bonds may be equal to, less than or greater than the principal amount of the bonds to be so refunded. Any such refunding may be effected whether the bonds to be refunded shall have then matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds thereof for the payment of the bonds to be refunded thereby, or by exchange of the refunding bonds for the bonds to be refunded thereby; provided, that the holders of any bonds so to be refunded shall not be compelled without their consent to surrender their bonds for payment or exchange prior to the date on which they are payable or, if they are called for redemption, prior to the date on which they are by their terms subject to redemption. Any refunding bonds issued under the authority of Sections 3-32-1 through 3-32-16 NMSA 1978 shall be payable solely from the revenues out of which other bonds issued under Sections 3-32-1 through 3-32-16 NMSA 1978 may be payable or solely from those amounts derived from an escrow as herein provided, including amounts derived from the investment of refunding bond proceeds and other legally available amounts also as herein provided, or from any combination of the foregoing sources, and shall be subject to the provisions contained in Section 3-32-7 NMSA 1978 and may be secured in accordance with the provisions of Section 3-32-8 NMSA 1978.

B. Proceeds of refunding bonds shall either be applied immediately to the retirement of the bonds being refunded or be placed in escrow in a commercial bank or trust company which possesses and is exercising trust powers. Notwithstanding any provision to the contrary in Section 3-32-11 NMSA 1978 or in any other statute, such escrowed proceeds may be invested in short-term securities, long-term securities or both. Except to the extent inconsistent with the express terms of Sections 3-32-1 through 3-32-16 NMSA 1978, the ordinance and other proceedings under which the bonds to be so refunded were issued, including any mortgage or trust indenture given to secure the same, shall govern the establishment of any escrow in connection therewith and the investment or reinvestment of any escrowed proceeds.

History: 1953 Comp., 14-31-7, enacted by Laws 1965, ch. 300; 1977, ch. 335, 4.



Section 3-32-11 - Use of proceeds from sale of bonds.

3-32-11. Use of proceeds from sale of bonds.

The proceeds from the sale of any bonds issued under authority of Sections 3-32-1 through 3-32-16 NMSA 1978, shall be applied only for the purpose for which the bonds were issued; provided, however, that any accrued interest and premiums received in any such sale shall be applied to the payment of the principal of or the interest on the bonds sold; and provided, further, that if for any reason any portion of such proceeds shall not be needed for the purpose for which the bonds were issued, then such balance of said proceeds shall be applied to the payment of the principal of or the interest on said bonds, and provided, further, that any portion of the proceeds from the sale of said bonds or any accrued interest and premium received in any such sale, may, in the event the money will not be needed, or cannot be effectively used to the advantage of the municipality for the purposes herein provided, be invested in short term, interest-bearing securities if such investment will not interfere with the use of such funds for the primary purpose as herein provided. The cost of acquiring any project shall be deemed to include the following:

A. the actual cost of the construction of any part of a project which may be constructed, including architect's, attorney's and engineer's fee;

B. the purchase price of any part of a project that may be acquired by purchase;

C. the actual cost of the extension of any utility to the project site, all expenses in connection with the authorization, sale and issuance of the bonds to finance such acquisition; and

D. the interest on such bonds for a reasonable time prior to construction, during construction and for not exceeding six months after completion of construction.

History: 1953 Comp., 14-31-8, enacted by Laws 1965, ch. 300.



Section 3-32-12 - No contribution by municipality.

3-32-12. No contribution by municipality.

No municipality shall have the power to pay out of its general funds or otherwise contribute any part of the costs of acquiring a project, and shall not have the power to use land already owned by the municipality, or in which the municipality has an equity, for construction thereon of a project or any part thereof, unless the municipality is fully reimbursed for the value of the land as may be determined by a current appraisal, or unless the city leases the land at an annual rental fee of not less than five percent of the appraised value. The entire cost of acquiring any project must be paid out of the proceeds from the sale of bonds issued under the authority of Sections 3-32-1 through 3-32-16 NMSA 1978; provided, however, that this provision shall not be construed to prevent a municipality from accepting donations of property to be used as a part of any project or money to be used for defraying any part of the cost of any project.

History: 1953 Comp., 14-31-9, enacted by Laws 1965, ch. 300; 1968, ch. 21, 1.



Section 3-32-13 - Bonds made legal investments.

3-32-13. Bonds made legal investments.

Bonds issued under the provisions of Sections 3-32-1 through 3-32-16 NMSA 1978, shall be legal investments for savings banks and insurance companies organized under the laws of this state.

History: 1953 Comp., 14-31-10, enacted by Laws 1965, ch. 300.



Section 3-32-14 - Exemption from taxation.

3-32-14. Exemption from taxation.

The bonds authorized by Sections 3-32-1 through 3-32-16 NMSA 1978, and the income from said bonds, all mortgages or other security instrument executed as security for said bonds, all lease agreements made pursuant to the provisions hereof, and revenue derived from any lease or sale by the municipality thereof shall be exempt from all taxation by the state of New Mexico, or any subdivision thereof.

History: 1953 Comp., 14-31-11, enacted by Laws 1965, ch. 300.



Section 3-32-15 - Construction of act.

3-32-15. Construction of act.

Neither Sections 3-32-1 through 3-32-16 NMSA 1978, nor anything herein contained shall be construed as a restriction or limitation upon any powers which a municipality might otherwise have under any laws of this state, but shall be construed as cumulative; and Sections 3-32-1 through 3-32-16 NMSA 1978, shall not be construed as requiring an election by the voters of a municipality prior to the issuance of bonds hereunder by such municipality.

History: 1953 Comp., 14-31-12, enacted by Laws 1965, ch. 300.



Section 3-32-16 - No notice or publication required.

3-32-16. No notice or publication required.

No notice, consent or approval by any governmental body or public officer shall be required as a prerequisite to the sale or issuance of any bonds or the making of a mortgage under the authority of Sections 3-32-1 through 3-32-16 NMSA 1978, except as provided in these sections.

History: 1953 Comp., 14-31-13, enacted by Laws 1965, ch. 300.






Article 33 - Improvement Districts

Section 3-33-1 - Improvement district; authorization.

3-33-1. Improvement district; authorization.

A. Whenever a governing body determines that the creation of an improvement district is necessary for the public safety, health or welfare, the governing body may create an improvement district for any one or any combination of projects authorized in Chapter 3, Article 33 NMSA 1978 by the:

(1) provisional order method; or

(2) petition method.

B. The governing body may adopt any ordinance or resolution necessary or proper to accomplish the purposes of Chapter 3, Article 33 NMSA 1978.

C. The improvement district shall include, for the purpose of assessment or imposition of an improvement district property tax, all the property that the governing body determines is benefitted by the improvement, including property lying without the municipality creating the improvement district if such property abuts or is served by improvements authorized by Chapter 3, Article 33 NMSA 1978 and including property utilized for public, governmental, charitable or religious purposes, except that of the United States or any agency, instrumentality or corporation thereof, in the absence of a consent of congress.

History: 1953 Comp., 14-32-1, enacted by Laws 1965, ch. 300; 1977, ch. 325, 1; 1991, ch. 199, 1; 2001, ch. 312, 1.



Section 3-33-2 - Improvement district; definitions.

3-33-2. Improvement district; definitions.

As used in Chapter 3, Article 33 NMSA 1978:

A. "adjustment of assessment" means the adjustment in the estimated maximum benefit or assessment resulting from the division of the property to be assessed or assessed into smaller tracts or parcels or the combining of smaller parcels into one or more larger parcels or the changing of the configuration or legal description of such parcels. "Adjustment of assessment" may also include the reallocation of the assessment lien, without loss of priority, among parcels under single ownership that are subject to the assessment lien in order to permit the removal of the lien from one or more parcels where adequate security for the lien is demonstrated by the assessed parcels under such single ownership or provided by the owner;

B. "construct" or "construction" means to plan, design, engineer, construct, reconstruct, install, extend, better, alter, build, rebuild, improve, purchase or otherwise acquire any project authorized in Sections 3-33-3, 3-33-4, 3-33-4.1 and 3-33-6 NMSA 1978, except that it shall not include "to acquire" for the purposes of projects authorized in Section 3-33-6 NMSA 1978;

C. "engineer" means any person who is a professional engineer licensed to practice in New Mexico and who is a permanent employee of the municipality or employed in connection with an improvement by the municipality or by a property owner subject to the improvement district property tax imposed by Section 3-33-14.1 NMSA 1978;

D. "improvement" means any one or any combination of projects in one or more locations authorized in Sections 3-33-3, 3-33-4, 3-33-4.1 and 3-33-6 NMSA 1978;

E. "improvement district" means one or more streets or one or more public grounds or one or more locations wherein the improvement is to be constructed and one or more tracts or parcels of land to be assessed or upon which an improvement district property tax will be imposed to pay for the cost of the improvement; and

F. "premature subdivision" means a subdivision that has been platted and sold into multiple private ownership prior to installation or financial guarantee of all required improvements for land development. Such subdivisions contain one or more developmental inadequacies under current local government standards and requirements, such as, but not limited to:

(1) inadequate street right of way or street access control;

(2) a lack of drainage easements of right of way;

(3) a lack of adequate park, recreation or open space area;

(4) a lack of an overall grading and drainage plan; or

(5) a lack of adequate subdivision grading both on and off the public right of way.

History: 1953 Comp., 14-32-2, enacted by Laws 1965, ch. 300; 1967, ch. 217, 1; 1975, ch. 81, 1; 1987, ch. 47, 1; 1991, ch. 17, 1; 1991, ch. 199, 2; 2001, ch. 312, 2.



Section 3-33-3 - Improvement district; purpose.

3-33-3. Improvement district; purpose.

An improvement district may be created as authorized in Chapter 3, Article 33 NMSA 1978 in order to construct, acquire, repair or maintain in one or more locations any one or any combination of the following projects, including without limitation land served by any project and any right of way, easement or privilege appurtenant or related thereto:

A. a street, road, bridge, walkway, overpass, underpass, pathway, alley, curb, gutter or sidewalk project, including without limitation median and divider strips, parkways and boulevards, ramps and stairways, interchanges, alleys and intersections, arches, support structures and pilings and the grading, regrading, oiling, surfacing, graveling, excavating, macadamizing, paving, repairing, laying, backfilling, leveling, lighting, landscaping, beautifying or in any manner improving of all or any part of one or more streets, roads, bridges, walkways, pathways, curbs, gutters or sidewalks or any combination of the foregoing;

B. a storm sewer project, sanitary sewer project or water project, including without limitation investigating, planning, constructing, acquiring, excavating, laying, leveling, backfilling or in any manner improving all or any part of one or more storm sewers, drains, sanitary sewers, water lines, trunk lines, mains, laterals or property connections and acquiring or improving hydrants, meters, valves, catch basins, inlets, outlets, lift or pumping stations and machinery and equipment incidental thereto or any combination of the foregoing;

C. a flood control or storm drainage project, including without limitation the investigation, planning, construction, improvement, replacement, repair or acquisition of dams, dikes, levees, ditches, canals, basins and appurtenances such as spillways, outlets, syphons and drop structures, channel construction, diversions, rectification and protection with appurtenant structures such as concrete lining, banks, revetments, culverts, inlets, bridges, transitions and drop structures, rundowns and retaining walls, storm sewers and related appurtenances such as inlets, outlets, manholes, catch basins, syphons and pumping stations, appliances, machinery and equipment and property rights connected therewith or incidental thereto convenient and necessary to control floods or provide drainage and lessen their danger and damages;

D. a utility project providing gas, water, electricity or telephone service;

E. railroad spurs, railroad tracks, railyards, rail switches and any necessary real property; or

F. on-site or off-site improvements required as a condition to obtaining required approvals of a development to be served by a project, including the payment of any fees or charges levied as a means of paying for all or part of such on-site or off-site improvements.

History: 1953 Comp., 14-32-3, enacted by Laws 1965, ch. 300; 1967, ch. 90, 1; 1981, ch. 211, 1; 1987, ch. 47, 2; 1991, ch. 199, 3; 2001, ch. 312, 3.



Section 3-33-4 - Improvement district; additional purpose.

3-33-4. Improvement district; additional purpose.

An improvement district may also be created as authorized in Chapter 3, Article 33 NMSA 1978 in order to construct, repair and maintain in one or more locations facilities for the parking of motor vehicles off the public streets or to construct or acquire, repair, operate and maintain one or more of the following inadequacies necessary to bring a premature subdivision into compliance within an improvement district within a municipality:

A. street right-of-way or street access control;

B. drainage easements or right-of-way;

C. park, recreation or open space areas;

D. overall grading and drainage plan; and

E. adequate subdivision grading both on or off the public right-of-way.

History: 1953 Comp., 14-32-3.1, enacted by Laws 1967, ch. 217, 2; 1991, ch. 199, 4.



Section 3-33-4.1 - Improvement district; additional purpose.

3-33-4.1. Improvement district; additional purpose.

An improvement district may also be created as authorized in Chapter 3, Article 33 NMSA 1978:

A. in order to construct, repair or maintain improvements in one or more locations as a means to stimulate manufacturing, industrial, commercial or business development; or

B. by any municipality with a boundary contiguous to an international boundary to construct, repair or maintain international port of entry facilities in one or more locations as a means to stimulate manufacturing, industrial, commercial or business development.

History: 1978 Comp., 3-33-4.1, enacted by Laws 1991, ch. 199, 5; 1992, ch. 98, 1.



Section 3-33-5 - Improvement district; powers of municipality.

3-33-5. Improvement district; powers of municipality.

In addition to other powers granted by Sections 3-33-1 through 3-33-43 NMSA 1978, every municipality shall have all powers necessary or convenient to carry out the purposes of Section 3-33-4 NMSA 1978, including the following:

A. to construct, repair, maintain and operate facilities for the parking of motor vehicles off the public streets, together with public rights of way necessary or convenient therefor;

B. to purchase or acquire by gift, bequest, devise or otherwise, any real or personal property or any interest therein, together with the improvement thereon, to be used as parking facilities or incidental thereto;

C. to insure [and] to provide for the insurance of any parking facility established by the municipality against risks and hazards as the municipality deems desirable; and

D. to receive, control, invest and order the expenditure of all money pertaining to parking facilities.

E. The provisions of this act shall not authorize any municipality to exercise the power of eminent domain for the purposes enumerated in Section 3-33-4 or 3-33-5 NMSA 1978.

History: 1953 Comp., 14-32-3.2, enacted by Laws 1967, ch. 217, 3.



Section 3-33-6 - Improvement district; additional purpose.

3-33-6. Improvement district; additional purpose.

An improvement district may also be created as authorized in Sections 3-33-1 through 3-33-43 NMSA 1978 in order to construct or acquire, operate and maintain a municipally owned electric or gas utility in an H class county or an incorporated county.

History: 1953 Comp., 14-32-3.3, enacted by Laws 1975, ch. 81, 2.



Section 3-33-6.1 - Improvement district; additional purpose.

3-33-6.1. Improvement district; additional purpose.

An improvement district may also be created as authorized in Section 3-33-1 NMSA 1978 in order to construct or acquire, repair, operate and maintain one or more of the following inadequacies necessary to bring a premature subdivision into compliance within an improvement district within a municipality:

A. street right-of-way or street access control;

B. drainage easements or right-of-way;

C. park, recreation, or open space areas;

D. overall grading and drainage plan; or

E. adequate subdivision grading both on or off the public right-of-way.

History: Laws 1991, ch. 17, 2.



Section 3-33-7 - Improvement district; powers of and restrictions upon a county.

3-33-7. Improvement district; powers of and restrictions upon a county.

A. An H class county or incorporated county which constructs, acquires, operates or maintains a utility pursuant to Section 3-33-6 NMSA 1978 may exercise all of the powers exercised by a municipality which constructs, acquires, operates or maintains a utility pursuant to Section 3-24-1 or 3-25-2 NMSA 1978.

B. An H class county or incorporated county which constructs, acquires, operates or maintains a utility pursuant to Section 3-33-6 NMSA 1978 shall be subject to all of the restrictions and limitations as a municipality which constructs, acquires, operates or maintains a utility pursuant to Section 3-24-1 or 3-25-2 NMSA 1978 except:

(1) the H class county or incorporated county need not hold an election prior to the construction of the utility; and

(2) the H class county or incorporated county need not finance the utility by revenue bonds.

C. If an H class county or incorporated county seeks to acquire an existing utility through the creation of indebtedness, the question shall be submitted to a vote pursuant to the procedures established in Section 3-23-2 NMSA 1978.

History: 1953 Comp., 14-32-3.4, enacted by Laws 1975, ch. 81, 3.



Section 3-33-8 - Improvement district; powers of a municipality outside its boundaries.

3-33-8. Improvement district; powers of a municipality outside its boundaries.

Every municipality shall have the power to construct improvements authorized by Chapter 3, Article 33 NMSA 1978 on any location within the boundaries of the county in which the municipality is located.

History: 1953 Comp., 14-32-3.5, enacted by Laws 1977, ch. 325, 2; 1991, ch. 199, 6.



Section 3-33-9 - Improvement district; limitations on powers of a municipality outside its boundaries.

3-33-9. Improvement district; limitations on powers of a municipality outside its boundaries.

Improvements shall be constructed pursuant to the powers granted in Section 3-33-8 NMSA 1978 and assessments shall be levied against property lying without the municipality only if the board of county commissioners of the county in which such improvements are to be made has, by resolution, submitted to the governing body of the municipality, determined:

A. that the construction of such improvements is in the best interests of the county;

B. that the maximum amount of benefit estimated to be conferred on the tracts or parcels of land lying within the county but without the municipality constructing the improvements is determined in the same manner as the maximum amount of benefit estimated to be conferred on the tracts or parcels of land lying within the municipality; and

C. that the owners of real property representing at least fifty-one percent of the total assessed valuation of the property benefited which lies within the county but outside the municipal boundary have not objected in writing to the construction of such improvements within thirty days after having received written notice of the adoption of the provisional order described in Subsection E of Section 3-33-11 NMSA 1978 by the governing body of the municipality. The governing body of the municipality may enter into a joint powers agreement with the board of county commissioners to provide for joint administration of any such improvement district.

History: 1953 Comp., 14-32-3.6, enacted by Laws 1977, ch. 325, 3; 1991, ch. 199, 7.



Section 3-33-10 - Improvement district; limitations on powers of municipality with respect to street or right of way under jurisdiction of state transportation commission.

3-33-10. Improvement district; limitations on powers of municipality with respect to street or right of way under jurisdiction of state transportation commission.

The municipality shall not construct improvements authorized by Section 3-33-3 NMSA 1978 on or through any street or right of way under the jurisdiction of the state transportation commission unless it receives prior written approval from the state transportation commission to undertake such improvements.

History: 1953 Comp., 14-32-3.7, enacted by Laws 1977, ch. 325, 4; 2003, ch. 142, 1.



Section 3-33-11 - Improvement district; provisional order method; procedure; preliminary lien; notice of pendency of district; effect.

3-33-11. Improvement district; provisional order method; procedure; preliminary lien; notice of pendency of district; effect.

A. Whenever the governing body determines that the creation of an improvement district is necessary by the provisional order method, the governing body shall by resolution direct the engineer to prepare preliminary plans and an estimate of cost for the proposed improvement district.

B. The resolution shall:

(1) describe in general terms the property to be included in the improvement district;

(2) require the engineer to prepare:

(a) an assessment plat showing the area to be included in the improvement district; and

(b) an addendum to the assessment plat showing the amount of maximum benefit estimated to be assessed against each tract or parcel in the improvement district on a front-foot, zone, area or other equitable basis, which shall be set forth in the resolution and, if the benefit to a tract or parcel is derived from a combination of improvements, the amount of maximum benefit estimated to be assessed against such tract or parcel may be based upon an appraisal or determination of the value of the improvements as a whole; and

(3) require the engineer to prepare preliminary plans for one or more types of construction showing:

(a) for each type of road, curb, gutter, sidewalk and street, a typical section of the contemplated improvement, the type of material to be used and the approximate thickness and width of the material;

(b) for each type of storm sewer or drain, sanitary sewer or water line, the type of material and approximate diameter of any trunk lines, mains, laterals or house connections; or

(c) for each other type of project or other major component of the foregoing types of projects, a general description.

C. The engineer shall include in the total cost estimate for the improvement district all expenses, including but not limited to advertising, appraising, tax reimbursement, capital improvement, expansion, construction period interest, reserve fund, financing, engineering and printing expenses that the engineer deems necessary to pay the complete cost of the improvement.

D. The engineer shall submit to the municipal clerk the:

(1) assessment plat;

(2) preliminary plans of the type of construction; and

(3) estimate of costs for the improvement.

E. After the governing body examines the assessment plat, preliminary plans and estimates of cost for the improvement district, the governing body may adopt a provisional order which:

(1) orders the improvement to be constructed;

(2) instructs the municipal clerk or engineer to give notice of a hearing on the provisional order; and

(3) orders, if deemed necessary by the governing body and with the consent of the owners of the tracts or parcels to be encumbered with a preliminary assessment lien, the immediate placement of a preliminary assessment lien on tracts or parcels in the improvement district based on the estimated maximum benefit to be assessed against such tracts or parcels in order to facilitate interim financing of the improvement and provides for times and terms of paying the preliminary assessment lien, for the adjustment of the preliminary assessment lien and for the placement of a final assessment lien upon each such tract or parcel pursuant to the provisions of Sections 3-33-22 and 3-33-23 NMSA 1978. Both the preliminary and the final assessment liens shall be coequal with the lien for general ad valorem taxes and the lien of other improvement districts and are superior to all other liens, claims and titles. The consent of any owner in an improvement district to the placement of a preliminary assessment lien on the owner's property shall not alter the assessment on any other tracts or parcels in the improvement district.

F. Upon the adoption of the provisional order by the governing body, the estimated maximum benefit roll showing the legal description of the property to be included in the district and the owners thereof may be recorded with the clerk of the county in which the property is located, which recording shall constitute notice of the pendency of the special assessment district and shall be constructive notice to the owner, purchaser or encumbrancer of the property concerned; and any person whose conveyance is subsequently recorded shall be considered a subsequent purchaser or encumbrancer and shall be subject to and bound by all the proceedings taken after the recording of the notice to the same extent as if he were made a party to such special assessment proceedings.

G. This notice need not be acknowledged to entitle it to be recorded.

H. Nothing herein shall be construed to affect the priority of special assessment liens.

History: 1953 Comp., 14-32-4, enacted by Laws 1965, ch. 300; 1991, ch. 199, 8.



Section 3-33-12 - Improvement district; notice of assessment; protests.

3-33-12. Improvement district; notice of assessment; protests.

A. The notice of the provisional order creating an improvement district shall:

(1) contain the time and place when the governing body shall hold a hearing on the provisional order creating the improvement district;

(2) describe the improvement to be constructed and the general location thereof; and

(3) state that any interested person may ascertain in the office of the municipal clerk:

(a) a description of the property to be assessed; and

(b) the maximum amount of benefit estimated to be conferred on each tract or parcel of land.

B. Not more than thirty days nor less than ten days before the day of the hearing, the municipal clerk, his deputy or the engineer shall mail the notice of the hearing on the provisional order to the owner of the tract or parcel of land being assessed the cost of the improvement at his last-known address. The name and address of the owner of each tract of land shall be obtained from the records of the county assessor or any other source the municipal clerk or engineer deems reliable. Proof of the mailing is to be made by affidavit of the municipal clerk, his deputy or the engineer, which shall be filed in the office of the municipal clerk. Failure to mail any notice shall not invalidate any of the proceedings authorized in Sections 3-33-1 through 3-33-43 NMSA 1978.

C. Notice of the hearing shall also be published once each week for three consecutive weeks and the last publication shall be at least one week prior to the day of the hearing. Such service by publication shall be verified by an affidavit of the publisher which is to be filed in the office of the municipal clerk.

History: 1953 Comp., 14-32-5, enacted by Laws 1965, ch. 300.



Section 3-33-13 - Improvement district; provisional order; protest; appeal to district court.

3-33-13. Improvement district; provisional order; protest; appeal to district court.

A. At the hearing of the governing body on the provisional order creating an improvement district, an interested person or owner of property to be assessed for the improvement may file a written protest or objection questioning the:

(1) propriety and advisability of constructing the improvement;

(2) estimated cost of the improvement;

(3) manner of paying for the improvement; or

(4) estimated maximum benefit to each individual tract or parcel of land.

B. The governing body may recess the hearing from time to time so that all protestants may be heard.

C. Within thirty days after the governing body has, by adoption of a resolution:

(1) concluded the hearing;

(2) determined:

(a) the advisability of constructing the improvement; and

(b) the type and character of the improvement; and

(3) created the improvement district, a person who during the hearing filed a written protest with the governing body protesting the construction of the improvement may appeal the determination of the governing body pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

D. Where no person has filed a written protest during the hearing and all owners of property to be assessed, upon conclusion of the hearing, submit to the governing body written statements in favor of the creation of the improvement district for the types and character of improvements indicated in the provisional order, those owners shall be deemed to have waived their right to bring any action challenging the validity of the proceedings or the amount of benefit to be derived from the improvements.

History: 1953 Comp., 14-32-6, enacted by Laws 1965, ch. 300; 1991, ch. 199, 9; 1998, ch. 55, 8; 1999, ch. 265, 8.



Section 3-33-14 - Improvement district; petition method; requirements; distribution of costs; notice of hearing.

3-33-14. Improvement district; petition method; requirements; distribution of costs; notice of hearing.

A. Whenever the owners of sixty-six and two-thirds percent or more of the total assessed valuation of the property to be benefited, exclusive of any land owned by the United States or the state of New Mexico, petition in writing the governing body to create an improvement district and construct the improvement described in the petition, the governing body may:

(1) create the improvement district;

(2) select the type of material and method of construction to be used; and

(3) proceed with the construction of the improvement as authorized in Section 3-33-18 NMSA 1978 after complying with the requirements for a preliminary hearing required in this section. A governing body, board of county commissioners or local board of education may sign a petition seeking the improvement for any land under its control. The submission of separate petitions for any one improvement district within a six-month period shall be considered as a single petition.

B. The governing body may:

(1) pay the cost of the improvement;

(2) assess the cost of the improvement against the benefiting tracts or parcels of land;

(3) pay part of the cost of the improvement and assess part of the cost of the improvement against the benefiting tracts or parcels of land; or

(4) impose an improvement district property tax pursuant to Section 3-33-14.1 NMSA 1978.

C. If any part or all of the cost of the improvement sought to be constructed as authorized in this section is to be assessed against the benefiting tracts or parcels of land or paid for by the imposition of an improvement district property tax, the governing body shall hold a preliminary hearing on the proposed improvement district and give notice of the preliminary hearing.

History: 1953 Comp., 14-32-7, enacted by Laws 1965, ch. 300; 1991, ch. 199, 10; 2001, ch. 312, 4.



Section 3-33-14.1 - Imposition of improvement district property tax; limitations.

3-33-14.1. Imposition of improvement district property tax; limitations.

A. If in connection with the creation of the improvement district the governing body determines that it is in the best interest of the municipality to finance the district improvements by the imposition of an improvement district property tax and the issuance of improvement district general obligation bonds, the governing body shall enact an ordinance making the determination and provide in the ordinance the improvement district property tax rate to be imposed; the date, which may be a predetermined date or a date to be established in the future after completion of the improvements, of commencement of the tax; the amount of the bonds to be issued to finance the improvements; and any other matters the governing body deems necessary or appropriate. The governing body shall call an election within the improvement district for the purpose of authorizing the governing body to issue general obligation bonds, the proceeds of the sale of which shall be used for constructing the improvements for which the district was created and to impose improvement district property taxes on all taxable property within the district for the purpose of paying the principal, debt service and other expenses incidental to the issuance and sale of the bonds. The ordinance shall also include procedures for the conduct of the election based upon the size of the improvement district and the number of voters entitled to vote.

B. If at the election described in Subsection A of this section the property tax imposition and the issuance of improvement district general obligation bonds are approved by a majority of the voters voting on the issues, the governing body shall impose the tax at a rate sufficient to pay the debt service on the bonds and retire them at maturity.

C. Imposition and collection of the improvement district property tax authorized in this section shall be made at the same time and in the same manner as impositions and collections of property taxes for use by municipalities and counties are made.

D. Bonds issued by the governing body for payment of the specified improvement district improvements shall be sold at a price that does not result in a net effective interest rate exceeding the maximum net effective interest rate permitted by the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978]. The bonds may be sold at public or private sale and may be in denominations that the governing body determines.

E. The form and terms of the bonds, including a final maturity of thirty years and provisions for their payment and redemption, shall be as determined by the governing body. The bonds shall be executed in the name of and on behalf of the improvement district by the mayor and clerk of the municipality. The bonds may be executed and sealed in accordance with the provisions of the Uniform Facsimile Signature of Public Officials Act [6-9-1 through 6-9-6 NMSA 1978].

F. To provide for the payment of the interest and principal of the bonds issued and sold pursuant to this section, the governing body shall annually impose a property tax on all taxable property in the district in an amount sufficient to produce a sum equal to the principal and interest on all bonds as they mature.

G. The bonds authorized in this section are general obligation bonds of the district, and the full faith and credit of the district are pledged to the payment of the bonds. The proceeds obtained from the issuance of the bonds shall not be diverted or expended for any purposes other than those provided in Chapter 3, Article 33 NMSA 1978.

H. All bonds issued by an improvement district shall be fully negotiable and constitute negotiable instruments within the meaning of and for all the purposes of the Uniform Commercial Code [Chapter 55 NMSA 1978]. If lost or completely destroyed, any bond may be reissued in the form and tenor of the lost or destroyed bond upon the owner furnishing to the satisfaction of the governing body:

(1) proof of ownership;

(2) proof of loss or destruction;

(3) a surety bond in twice the face amount of the bond and coupons; and

(4) payment of the cost of preparing and issuing the new bond and coupons.

I. The governing body may in any proceeding authorizing improvement district bonds provide for the initial issuance of one or more bonds aggregating the amount of the entire issue or may make provision for installment payments of the principal amount of any bond as it may consider desirable.

J. The governing body may issue bonds to be denominated refunding bonds, for the purpose of refunding any of the general obligation bonded indebtedness of the improvement district. Whenever the governing body deems it expedient to issue refunding bonds, it shall adopt an ordinance setting out the facts making the issuance of the refunding bonds necessary or advisable, the determination of the necessity or advisability by the governing body and the amount of refunding bonds that the governing body deems necessary and advisable to issue. The ordinance shall fix the form of the bonds; the rate or rates of interest of the bonds, but the net effective interest rate of the bonds shall not exceed the maximum net effective interest rate permitted by the Public Securities Act; the date of the refunding bonds; the denominations of the refunding bonds; the maturity dates; and the place or places of payment within or without the state of both principal and interest. Refunding bonds when issued, except for bonds issued in book entry or similar form without the delivery of physical securities, shall be negotiable in form and shall bear the signature or the facsimile signature of the mayor and clerk of the municipality. All refunding bonds may be exchanged dollar for dollar for the bonds to be refunded or they may be sold as directed by the governing body, and the proceeds of the sale shall be applied only to the purpose for which the bonds were issued and the payment of any incidental expenses.

K. The principal amount of improvement district general obligation bonds that may be issued by the governing body for any improvement district shall not exceed twenty-five percent of the final estimated value of properties in the district after completion of the projects to be financed with the improvement district general obligation bonds and after development of the properties in the improvement district in accordance with their planned use, as determined by the governing body with the assistance of the engineer and other qualified professionals.

L. In connection with an improvement district project to be financed with the proceeds of improvement district general obligation bonds issued pursuant to this section, a property owner subject to the improvement district property tax or the governing body may enter into contracts to design, engineer, finance, construct or acquire a project with contractors and professionals, on such terms and with such persons as a property owner subject to the improvement district property tax or the governing body determines to be appropriate, without following the procedures or meeting the requirements of the Procurement Code [13-1-28 through 13-1-199 NMSA 1978] or the requirements of Sections 6-15-1 through 6-15-22 NMSA 1978.

History: Laws 2001, ch. 312, 5.



Section 3-33-15 - Improvement district; notice of preliminary hearing.

3-33-15. Improvement district; notice of preliminary hearing.

A. The notice of the preliminary hearing required in Section 3-33-14 NMSA 1978 shall contain:

(1) the time and place when the governing body will hold a preliminary hearing on the proposed improvement;

(2) the estimated cost of the improvement;

(3) the boundary of the improvement district;

(4) the route of the improvement by streets or location of the improvements;

(5) the location of the proposed improvement;

(6) a description of each property to be assessed or against which an improvement district property tax is to be imposed;

(7) the estimated amount of the assessment against or improvement district property tax to be imposed upon each tract or parcel of land; and

(8) the amount of the cost to be assumed by the municipality, if any.

B. If the owners are found within the county, the notices shall be personally served on them at least thirty days prior to the day of the hearing. The notice shall also be published in a newspaper published in the municipality once each week for four successive weeks. The last publication shall be at least three days before the day of the preliminary hearing.

History: 1953 Comp., 14-32-8, enacted by Laws 1965, ch. 300; 1991, ch. 199, 11; 2001, ch. 312, 6.



Section 3-33-16 - Improvement district; preliminary hearing; protest; action of the governing body; appeal to district court.

3-33-16. Improvement district; preliminary hearing; protest; action of the governing body; appeal to district court.

A. At the preliminary hearing of the governing body on the question of creating an improvement district as authorized in Section 3-33-14 NMSA 1978, an owner of a tract or parcel of land to be assessed or upon which it is proposed to impose an improvement district property tax may contest:

(1) the proposed assessment or improvement district property tax;

(2) the regularity of the proceedings relating to the improvement;

(3) the benefits of the improvement; or

(4) any other matter relating to the improvement district.

B. The governing body shall not assess the tract or parcel of land an amount greater than the actual benefit to the tract or parcel of land by reason of the enhanced value of the tract or parcel of land as a result of the improvement as ascertained at the hearing. The governing body may allow a fair price, based on its current value, as a set-off against any assessment against a tract or parcel of land if the owner has improved the tract or parcel of land in such a manner that the improvement may be made part of the proposed improvement.

C. At the hearing, the governing body may:

(1) correct a mistake or irregularity in any proceeding relating to the improvement;

(2) correct an assessment made against or an improvement district property tax imposed upon any tract or parcel of land;

(3) in case of any invalidity, reassess the cost of the improvement against a benefiting tract or parcel of land; or

(4) recess the hearing.

D. An owner of a tract or parcel of land assessed or upon which it is proposed to impose an improvement district property tax, whether he appeared at the hearing or not, may commence an appeal in district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: 1953 Comp., 14-32-9, enacted by Laws 1965, ch. 300; 1991, ch. 199, 12; 1998, ch. 55, 9; 1999, ch. 265, 9; 2001, ch. 312, 7.



Section 3-33-17 - Improvement district; municipalities under 25,000; levy and collection of assessments prior to commencing improvement; special fund; misuse; penalty.

3-33-17. Improvement district; municipalities under 25,000; levy and collection of assessments prior to commencing improvement; special fund; misuse; penalty.

A. Whenever the governing body of a municipality having a population of less than twenty-five thousand persons:

(1) elects to order the construction of a street as authorized in Sections 3-33-1 through 3-33-43 NMSA 1978;

(2) uses municipally owned or leased equipment to construct the street; and

(3) determines what portion of the estimated cost of the construction shall be paid by tract or parcel of land benefited or to be benefited by the construction, the assessment may be levied and the installments collected prior to the commencement of work and as work progresses according to the terms of payment fixed by the governing body.

B. The construction shall commence within sixty days after the payment of the first installment of the assessment and be diligently prosecuted so that the construction is completed within one year from the date of commencement. At the end of the one year period, any tract or parcel of land that has not received the benefits provided by this section shall be released of any lien assessed against the tract or parcel of land by reason of this section and all assessment money collected from each owner of a tract or parcel of land so assessed and not benefited shall be returned.

C. All assessment money collected under this section shall be held by the municipal treasurer in a special account as a separate fund and used only for constructing the improvement, including the purchasing or leasing of necessary equipment. The use of the special fund for any purpose other than that required under this section by any public official, treasurer or member of the governing body is prohibited and is a felony punishable by a fine not exceeding one thousand dollars ($1,000) or by imprisonment in the penitentiary for not more than two years or by both fine and imprisonment in the discretion of the court.

History: 1953 Comp., 14-32-10, enacted by Laws 1965, ch. 300; 1971, ch. 56, 1.



Section 3-33-18 - Improvement district; advertising for bids; municipality may do work; contribution by governmental agency.

3-33-18. Improvement district; advertising for bids; municipality may do work; contribution by governmental agency.

A. If a continuous area proposed to be improved on any one street exceeds five hundred feet in length, the governing body, before using municipal equipment and employees to construct the improvement, shall advertise for bids for the construction of the improvement and award the contract for the construction of the improvement to the lowest responsible bidder; provided, however, a municipality may construct the improvement using the same specifications upon which bids were requested if:

(1) the municipality can guarantee to construct the improvement for an amount less than the lowest bid amount and not assess the benefiting tracts or parcels of land an amount in excess of the lowest responsible bid if a bid is received; or

(2) the municipality receives no bids for the construction of the improvement.

B. A municipality using municipally owned or leased equipment and municipal employees in constructing an improvement may cooperate with another governmental agency which contributes money, labor or a portion of the cost of materials towards completion of the improvement.

History: 1953 Comp., 14-32-11, enacted by Laws 1965, ch. 300.



Section 3-33-19 - Notice of bid; acceptance of bid.

3-33-19. Notice of bid; acceptance of bid.

A. After the governing body creates an improvement district, the governing body may proceed as authorized in Section 3-33-17 or 3-33-18 NMSA 1978, or call for sealed bids on the proposed improvement. The notice of the call for bids shall be made in accordance with the provisions of Section 13-1-11 NMSA 1978 [repealed].

B. After advertising for bids, the municipality may make minor alterations or changes in the plans and specifications to correct errors or omissions in the original plans and specifications.

C. The governing body shall award the contract to the lowest responsible bidder unless the governing body:

(1) elects to construct the improvement as authorized in Section 3-33-17 or 3-33-18 NMSA 1978; or

(2) rejects all bids submitted for the construction of the improvement. Such bids shall be rejected in the following manner:

(a) if less than three bids are received, the purchase may be made without bids at the best documented obtainable price; or

(b) if three or more bids are received, the municipality may reject any or all bids but shall readvertise and accept new bids; and

(c) if no new bids are received or if all new bids are rejected, the rejection shall be accompanied by a written statement of the governing body declaring the reasons for such rejection and the municipality may then purchase the required items on the open market at the best documented price.

History: 1953 Comp., 14-32-12, enacted by Laws 1965, ch. 300; 1977, ch. 325, 5.



Section 3-33-20 - Improvement district; assessment of railroad property.

3-33-20. Improvement district; assessment of railroad property.

The governing body may assess the property of any railroad or street railroad which occupies or abuts any street the whole cost of the improvement between or under the rails or tracks and two feet on each side of the rail or track of the railroad or street railroad. The assessment shall be levied as other assessments are levied and shall constitute a lien coequal with the lien of other taxes and prior and superior to all other liens, claims and titles, and which may be enforced by sale of the railroad or street railroad property or by suit against the owner of the railroad or street railroad.

History: 1953 Comp., 14-32-13, enacted by Laws 1965, ch. 300.



Section 3-33-21 - Improvement district; assessment roll; notice of assessment hearing.

3-33-21. Improvement district; assessment roll; notice of assessment hearing.

A. After the contract has been awarded and the governing body determines the total cost of the improvement to the municipality, the governing body shall determine what portion of the total cost of the improvement shall be assessed against the benefited tract or parcel of land. The assessment, including the cost of the improvement at an intersection, shall not exceed the estimated benefit to the tract or parcel of land assessed.

B. With the engineer, the governing body shall prepare and cause to be filed in the office of the municipal clerk an assessment roll containing, among other things:

(1) the name of the last-known owner of the tract or parcel of land to be assessed, or if his name is unknown, state "unknown";

(2) a description of the tract or parcel of land to be assessed; and

(3) the amount of the assessment against each tract or parcel of land.

C. After the filing of the assessment roll, the governing body shall, by resolution, set a time and place for the assessment hearing when an owner may object to the amount of the assessment.

D. Not more than thirty days nor less than ten days before the day of the hearing, the municipal clerk, his deputy or the engineer shall mail the notice of the hearing on the assessment roll to the owner of the tract or parcel of land being assessed the cost of the improvement at his last known address. The name and address of the owner of each tract of land shall be obtained from the records of the county assessor or any other source the municipal clerk or engineer deems reliable. Proof of the mailing is to be made by affidavit of the municipal clerk, his deputy, or the engineer, which shall be filed in the office of the municipal clerk. Failure to mail any notice shall not invalidate any of the proceedings authorized in Sections 3-33-1 through 3-33-43 NMSA 1978. The notice of the hearing shall also be published once each week for three consecutive weeks and the last publication shall be at least one week prior to the day of the hearing. Such service by publication shall be verified by an affidavit of the publisher which is to be filed in the office of the municipal clerk.

History: 1953 Comp., 14-32-14, enacted by Laws 1965, ch. 300.



Section 3-33-22 - Improvement district; filing of objections; assessment hearing; action of the governing body; appeal to district court.

3-33-22. Improvement district; filing of objections; assessment hearing; action of the governing body; appeal to district court.

A. Not later than three days before the date of the hearing on the assessment roll, an owner of a tract or parcel of land that is listed on the assessment roll may file his specific objections in writing with the municipal clerk. Unless presented as required in this section, an objection to the regularity, validity and correctness of:

(1) the proceedings;

(2) the assessment roll;

(3) each assessment contained on the assessment roll; or

(4) the amount of the assessment levied against each tract or parcel of land, is deemed waived.

B. At the hearing, the governing body shall hear all objections that have been filed as provided in this section and may recess the hearing and, by resolution, revise, correct, confirm or set aside an assessment and order another assessment be made de novo.

C. The governing body by ordinance shall, by reference to the assessment roll as so modified, if modified, and as confirmed by the resolution, levy the assessments contained in the assessment roll. The assessments may be levied in stages if preliminary liens are established pursuant to Section 3-33-11 NMSA 1978. The decision, resolution and ordinance of the governing body is:

(1) a final determination of the regularity, validity and correctness of:

(a) the proceedings;

(b) the assessment roll;

(c) each assessment contained on the assessment roll; and

(d) the amount of the assessment levied against each tract or parcel of land; and

(2) conclusive upon the owners of the tract or parcel of land assessed.

D. An owner who has filed an objection as provided in this section may commence an appeal in district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: 1953 Comp., 14-32-15, enacted by Laws 1965, ch. 300; 1967, ch. 146, 7; 1991, ch. 199, 13; 1998, ch. 55, 10; 1999, ch. 265, 10.



Section 3-33-23 - Improvement district; assessments; terms of payment; liens.

3-33-23. Improvement district; assessments; terms of payment; liens.

A. The governing body may, by ordinance:

(1) establish the time and terms of paying the assessment or installments on the assessment, including but not limited to any provision for differing optional time periods over which installments of assessments for the same district may be paid and, at the discretion of the governing body, differing interest rates on such assessments that are payable over different time periods; provided that in the situation where the governing body provides for such optional time periods for payment of assessment installments, the ordinance shall set a limit on the time during which the affected property owner must select one of the specified options in writing and shall provide that failure to so select one of the options within the time limit conclusively establishes the selection of a specific option designated in the ordinance;

(2) set any rate or rates of interest upon deferred payments of the assessment or provide for setting, by resolution, of the rate or rates of interest upon deferred payments after sale of bonds or assignable certificates as provided in Section 3-33-24 NMSA 1978, which shall commence from the date of publication or posting of the ordinance levying the assessment; provided that the same interest rate shall be set for assessments that are payable over the same time period; and provided further that no rate or rates of interest in excess of twelve percent a year upon such deferred payments of the assessment shall become effective unless the state board of finance or any successor thereof at any time approves a higher interest rate or rates in writing based upon the determination of the state board of finance that the higher rate is reasonable under existing or anticipated bond market conditions, which approval shall be conclusive;

(3) fix penalties to be charged for delinquent payment of an assessment;

(4) establish procedures and standards for an adjustment of assessment in order to allow transfer of a parcel free of an assessment lien, accomodate [accommodate] subdivision of an assessed parcel or accommodate property line corrections and adjustments without changing the original payment schedule, the priority or original amount of the assessment. Such an adjustment of assessment may allow the owner of the original tract of land to pay off any pro rata share of the assessment lien in advance of the schedule of payments. The procedures and standards may also provide for the method of assessment on the newly created parcels to vary from the method of assessment used on the original tract; and

(5) provide for the payment of any assessments levied pursuant to Chapter 3, Article 33 NMSA 1978 from other funds received by any owner of a tract or parcel in an improvement district in a location also intended by the governing body for the stimulation of manufacturing, industrial, commercial or business development pursuant to Section 3-33-4.1.

B. After the publication or posting of the ordinance levying an assessment as provided in Section 3-33-22 NMSA 1978, the assessment together with any interest or penalty accruing to the assessment is a lien upon the tract or parcel of land so assessed. Such a lien is coequal with the lien for general ad valorem taxes and the lien of other improvement districts and is superior to all other liens, claims and titles. Unmatured installments are not deemed to be within the terms of any general covenant or warranty. All purchasers, mortgagees or encumbrancers of a tract or parcel of land so assessed shall hold the tract or parcel of land subject to the lien so created unless the assessment lien is adjusted pursuant to this section.

C. Within sixty days after the publication or posting of the ordinance ratifying an assessment roll and levying the assessments, the municipal clerk shall prepare, sign, attest with the municipal seal and record in the office of the county clerk a claim of lien for any unpaid amount due and assessed against a tract or parcel of land.

D. Any tract or parcel so assessed shall not be relieved from the assessment or lien by the sale of the tract or parcel of land for general taxes or any other assessment, subject to the provisions of Section 3-33-30 NMSA 1978. The statute of limitations shall not begin to run against an assessment until after the last installment of the assessment becomes due.

E. The fact that an improvement is omitted for any benefited tract or parcel of land does not invalidate a lien or assessment made against any other tract or parcel of land.

History: 1953 Comp., 14-32-16, enacted by Laws 1965, ch. 300; 1979, ch. 108, 1; 1981, ch. 44, 3; 1991, ch. 199, 14.



Section 3-33-24 - Improvement district; authority to issue bonds or assignable certificates.

3-33-24. Improvement district; authority to issue bonds or assignable certificates.

A. To pay all or any part of the cost of the improvement, including those items set out in Subsection C of Section 3-33-11 NMSA 1978, the governing body may proceed pursuant to the provisions of Section 3-33-14.1 NMSA 1978 or may issue in the name of the municipality bonds in such form as the governing body may determine or assignable certificates in an amount not exceeding the total cost of the improvement and maturing not more than twenty years from the date of issuance. If the bonds or assignable certificates recite that:

(1) the proceedings relating to making the improvement and levying the assessments as provided in Section 3-33-22 NMSA 1978 or placing the preliminary lien as provided in Section 3-33-11 NMSA 1978 to pay for the improvement have been done in compliance with law; and

(2) all prerequisites to the fixing of the assessment lien or placing the preliminary lien against the tract or parcel of land benefited by the improvement have been performed, such recital shall be conclusive evidence of the facts recited.

B. The assignable certificates shall:

(1) declare the liability of the owner of the tract or parcel of land so assessed or the liability of the tract or parcel of land so assessed for payment of the assessment, interest and penalties;

(2) fix the terms and conditions of the certificates; and

(3) accurately describe the tract or parcel of land covered by the certificate.

C. The bonds shall:

(1) recite the terms and conditions for their issuance;

(2) be payable from money collected from the preliminary assessment lien authorized in Section 3-33-11 NMSA 1978 and, if so payable, also payable from the proceeds of bonds payable from the final assessment lien authorized in Section 3-33-22 NMSA 1978; or

(3) be payable from the money collected from the assessments authorized in Section 3-33-22 NMSA 1978; provided that if assessments are made payable over more than one period of time as permitted by Section 3-33-23 NMSA 1978, specified portions of the bonds may be payable from money collected from those assessments payable over that period of time that generally corresponds to the period of time over which such specified portions of the bonds are payable; and

(4) bear a rate or rates of interest that shall not exceed the rate of interest on the deferred installments of the assessments or, if more than one rate of interest is specified for assessments as permitted by Section 3-33-23 NMSA 1978, on that portion of the deferred installments of assessments from which that specified portion of the bonds may be payable. Payment of the bonds issued for the construction of a project described in Subsection A of Section 3-33-3 NMSA 1978 may be supplemented from gasoline tax money in the street improvement fund authorized by Section 3-34-1 NMSA 1978 on or before a date not more than twelve months after the last deferred installment of an assessment is due from the owner of a tract or parcel of land so assessed.

D. The bonds may be issued to the contractor in payment for the construction of the improvement or may be issued and sold:

(1) in payment of the municipality's proportion of the cost of the improvement;

(2) in payment of the proportionate cost if the improvement is done in cooperation with another governmental agency;

(3) in payment of the construction of the improvement done under contract; or

(4) in reimbursement to the municipality if the municipality constructed the improvement with municipally owned or leased equipment and municipal employees.

E. Any municipality creating a street improvement fund as authorized by Section 3-34-1 NMSA 1978 may contract for the issuance and sale of bonds or assignable certificates.

F. Bonds or assignable certificates may be sold at public or private sale at a discount.

History: 1953 Comp., 14-32-17, enacted by Laws 1965, ch. 300; 1970, ch. 51, 1; 1979, ch. 108, 2; 1983, ch. 265, 8; 1991, ch. 199, 15; 2001, ch. 312, 8.



Section 3-33-25 - Improvement district; rights of negotiable bondholders or assignable certificate holders.

3-33-25. Improvement district; rights of negotiable bondholders or assignable certificate holders.

A. If the governing body fails or refuses to foreclose and sell a tract or parcel of land for the delinquent assessment or installment of the assessment as required in Section 3-33-26 NMSA 1978, any holder of a bond or assignable certificate secured by the assessment may foreclose the assessment lien on such delinquent property in the manner provided by law for the foreclosure of mortgages on real estate.

B. Any person holding two or more assignable certificates issued as authorized in Section 3-33-24 NMSA 1978 may sue in the same action on all tracts or parcels of land described in the certificate to enforce the lien against the tract or parcel of land described in the certificate unless the assessment lien has been adjusted pursuant to Section 3-33-23 NMSA 1978.

C. Whenever a governing body, board of county commissioners or local board of education is delinquent in the payment of an assessment, the holder of any assignable certificate issued against the tract or parcel of land of the municipality, county or school district has the rights and remedies for the collection of the assessment as are given by law for the collection of judgments against municipalities, counties and school districts.

History: 1953 Comp., 14-32-18, enacted by Laws 1965, ch. 300; 1991, ch. 199, 16.



Section 3-33-26 - Improvement district; additional duties imposed on municipality.

3-33-26. Improvement district; additional duties imposed on municipality.

A. Whenever an improvement district has been created and bonds or assignable certificates have been issued to finance the improvement, a municipality shall:

(1) act as agent for the collection of the assessments;

(2) collect the assessments when due;

(3) act as trustee for the benefit of the holders of the bonds or assignable certificates;

(4) annually prepare a statement that shall:

(a) be available for inspection in the office of the municipal treasurer;

(b) reflect the financial condition of the improvement district; and

(c) list all the delinquencies existing at that time; and

(5) institute proceedings to foreclose the assessment lien against any tract or parcel of land that is delinquent in the payment of the assessment or installment of an assessment for a period of more than one year.

B. If more than one improvement district is created, the money from assessments in each district shall be kept in a separate fund and used for the payment of principal and interest of the bonds or assignable certificates outstanding against that improvement district.

History: 1953 Comp., 14-32-19, enacted by Laws 1965, ch. 300; 1991, ch. 199, 17.



Section 3-33-27 - Improvement district; acceptance of deed in lieu of foreclosure.

3-33-27. Improvement district; acceptance of deed in lieu of foreclosure.

In lieu of the foreclosure of a lien against any tract or parcel of land which is delinquent in the payment of an assessment or installment of an assessment for a period of more than one year, a municipality may accept a deed to the property subject to the lien if the owner of the property tenders the deed to the municipality.

History: 1953 Comp., 14-32-20, enacted by Laws 1965, ch. 300.



Section 3-33-28 - Improvement district; foreclosure; trustee may purchase at foreclosure of liens; contents of bid.

3-33-28. Improvement district; foreclosure; trustee may purchase at foreclosure of liens; contents of bid.

Any delinquent assessment has the effect of a mortgage and shall be foreclosed and sold in the manner provided by law for the foreclosure of mortgages on real estate. In any action seeking the foreclosure of a lien against any tract or parcel of land assessed by a municipality for the construction of any project after either or both assignable certificates or bonds have been issued, if there is no other purchaser for the tract or parcel of land having a delinquent assessment, the municipality, as trustee of the fund from which the assignable certificates or bonds are to be paid, may:

A. purchase the tract or parcel of land sold at the foreclosure sale; and

B. bid, in lieu of cash, the full amount of the assessment, interest, penalties, attorneys' fees and costs found by the court to be due and payable under the ordinance creating the lien and any cost taxed by the court in the foreclosure proceedings against the property ordered sold.

History: 1953 Comp., 14-32-21, enacted by Laws 1965, ch. 300; 1991, ch. 199, 18.



Section 3-33-29 - Improvement district; title subject to redemption vests in trustee.

3-33-29. Improvement district; title subject to redemption vests in trustee.

Upon the acceptance or purchase of the tract or parcel of land as provided in Section 3-33-27 or 3-33-28 NMSA 1978, title to the tract or parcel of land, subject to the right of redemption provided by Subsection A of Section 3-33-30 NMSA 1978, vests in the trustee of the fund from which the assignable certificates or bonds are payable.

History: 1953 Comp., 14-32-22, enacted by Laws 1965, ch. 300; 1991, ch. 199, 19.



Section 3-33-30 - Improvement district; private or public sale of property; redemption period; disposition of proceeds.

3-33-30. Improvement district; private or public sale of property; redemption period; disposition of proceeds.

A. No real property shall be sold by the trustee to satisfy a delinquent assessment until at least fifteen days after the date of the order, judgment or decree of the court, within which time the owner of the tract or parcel of land may pay off the decree and avoid the sale. Any real estate sold under any order, judgment or decree of court to satisfy the lien may be redeemed at any time within one year of the date of sale by the owner or mortgage holder or other person having an interest, or their assigns by repaying to the purchaser or his assign the amount paid with interest from the date of purchase at the rate of twelve percent per year.

B. After expiration of the fifteen-day period, the trustee may sell the property at a public or private sale subject to the right of redemption, and, if not paid from the proceeds of the sale, subject to the indebtedness claimed under the lien, ad valorem taxes and other special assessments having a lien on the property that is coequal with the lien for ad valorem taxes.

C. The proceeds of the sale of the foreclosed tract or parcel of land at either a private sale or a public sale shall be applied as follows:

(1) first, to the payment of costs in giving notice of the sale and conducting the sale;

(2) second, to costs and fees taxed against the tract or parcel of land in the foreclosure proceedings;

(3) third, on a pro rata basis, to indebtedness claimed under the lien and to ad valorem taxes and other special assessments having a lien on the property that are coequal with the ad valorem taxes; and

(4) fourth, after all such costs, liens and assessments are paid to the former owner, mortgage holder or other parties having an interest in the tract or parcel, upon such persons providing satisfactory proof to the court of an interest and upon approval of the court.

D. Receipts for the satisfaction of the indebtedness claimed under the lien shall be paid into the proper improvement district fund for payment of the interest and the bonds or assignable certificates.

E. In case of the sale of any tract or parcel of land subject to more than one delinquent assessment, such remaining proceeds shall be distributed into the proper improvement district funds for such payment pro rata based upon the total unpaid amount due each such district.

History: 1953 Comp., 14-32-23, enacted by Laws 1965, ch. 300; 1991, ch. 199, 20.



Section 3-33-31 - Improvement district; assessment funds; expenditures; misuse; penalties.

3-33-31. Improvement district; assessment funds; expenditures; misuse; penalties.

A. All money received by the municipality from any special assessment or assessment within an improvement district shall be held in a special fund and used to:

(1) pay the cost of the improvement for which the assessment was made;

(2) reimburse the municipality for any work performed by the municipality in constructing the improvement and for administrative costs associated with the improvement district; or

(3) pay the interest and principal due on any outstanding bonds or assignable certificates.

B. Any person who uses money in an improvement district fund other than as provided in this section is guilty of a felony and shall be punished by a fine not exceeding one thousand dollars ($1,000) or by imprisonment in the state penitentiary for not more than two years or by both such fine and imprisonment in the discretion of the court.

History: 1953 Comp., 14-32-24, enacted by Laws 1965, ch. 300; 1991, ch. 199, 21.



Section 3-33-32 - Transfer of improvement district funds.

3-33-32. Transfer of improvement district funds.

The governing body may transfer to the general fund of the municipality any money obtained from the levy of an assessment for an improvement district if:

A. bonds or assignable certificates were issued to finance the improvement;

B. the proceeds of the bonds or assignable certificates were spent for the improvement;

C. the assessments were levied and collected for the payment of the bonds or assignable certificates; and

D. either the bondholders or assignable certificate holders are barred by the statute of limitations or a court judgment or decree from collecting the indebtedness; or

E. the bonded indebtedness or assignable certificates have been paid.

History: 1953 Comp., 14-32-25, enacted by Laws 1965, ch. 300; 1991, ch. 199, 22.



Section 3-33-33 - Improvement district; reassessment after voiding of assessments; procedure.

3-33-33. Improvement district; reassessment after voiding of assessments; procedure.

A. It is the purpose of Sections 3-33-33 through 3-33-37 NMSA 1978 to:

(1) charge the cost of any improvement payable by the tract or parcel of land benefited by the improvement by making a reassessment for the cost of the improvement; and

(2) permit the making of a reassessment when an original assessment is declared void or the enforcement of the original assessment is refused by a court.

B. Whenever any assessment for improvements is declared void or unenforceable, either directly or indirectly, by a decision of any court for any cause whatever, the governing body shall reassess the tracts or parcels of land which are benefited or will be benefited by the improvement to the extent of the proportionate share of the cost of the improvement of each tract or parcel of land together with accrued interest.

C. The reassessment roll shall be prepared, a hearing held on the reassessment roll and a final determination of the reassessment made by the governing body; all to be conducted in the manner provided in Sections 3-33-21 through 3-33-23 NMSA 1978 for the original assessment.

History: 1953 Comp., 14-32-28, enacted by Laws 1965, ch. 300; 1991, ch. 199, 23.



Section 3-33-34 - Improvement district; reassessment; defects waived; credit for previous payment.

3-33-34. Improvement district; reassessment; defects waived; credit for previous payment.

A. The fact that:

(1) the contract has been let;

(2) an improvement has been wholly or partially constructed;

(3) an omission, failure or neglect of the governing body or municipal officer to comply with the requirements of Sections 3-33-1 through 3-33-23 NMSA 1978; or

(4) any other matter whatsoever connected with the improvement or initial assessment is invalid, shall not invalidate or in any way effect the making of a reassessment as authorized in Section 3-33-33 NMSA 1978, and charging the benefited tract or parcel of land the cost of the improvement.

B. When the reassessment is complete, any money paid on the former attempted assessment against a tract or parcel of land shall be credited to the tract or parcel of land in partial or whole payment of the reassessment.

History: 1953 Comp., 14-32-29, enacted by Laws 1965, ch. 300.



Section 3-33-35 - Improvement district; notice of appeal; appeal to district court.

3-33-35. Improvement district; notice of appeal; appeal to district court.

After an owner has filed a written objection with the municipal clerk to a reassessment as provided in Section 3-33-22 NMSA 1978 and the governing body has determined the reassessment, an owner of a tract or parcel of land that is reassessed may file a notice of appeal to the district court. The appeal shall be filed pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: 1953 Comp., 14-32-30, enacted by Laws 1965, ch. 300; 1998, ch. 55, 11; 1999, ch. 265, 11.



Section 3-33-36 - Improvement district; payment of reassessment; continuing proceedings to collect assessment.

3-33-36. Improvement district; payment of reassessment; continuing proceedings to collect assessment.

A. The governing body shall enforce payment of the reassessment of the tract or parcel of land benefiting from an improvement in the manner provided in Chapter 3, Article 33 NMSA 1978 for the enforcement of the original assessment.

B. If for any reason a reassessment is held to be invalid or uncollectible, the governing body shall continue to reassess the tract or parcel of land as provided in Sections 3-33-33 through 3-33-37 NMSA 1978 until the benefited tract or parcel of land has paid the cost of any improvement chargeable to the benefited tract or parcel of land.

History: 1953 Comp., 14-32-31, enacted by Laws 1965, ch. 300; 1991, ch. 199, 24.



Section 3-33-37 - Improvement district; appeal of reassessment; procedure exclusive.

3-33-37. Improvement district; appeal of reassessment; procedure exclusive.

A. The rights and remedies granted in Section 3-33-22 NMSA 1978, to any owner who objects, contests or appeals the amount, correctness, regularity or validity of the reassessment:

(1) are declared to exclude any other right, remedy, suit or action either at law or in equity which might otherwise be available; and

(2) do afford the owner a sufficient day in court for the redressing of all rights and grievances that he may have in connection with the reassessment.

B. Any person who fails to file an objection to a reassessment in the manner provided in Section 3-33-22 NMSA 1978, or fails to appeal to the district court in the manner provided in Section 3-33-35 NMSA 1978, is forever absolutely barred from objecting to or contesting the amount, correctness, regularity or validity of the reassessment.

History: 1953 Comp., 14-32-32, enacted by Laws 1965, ch. 300.



Section 3-33-38 - Improvement district; application of reassessment fund to outstanding indebtedness.

3-33-38. Improvement district; application of reassessment fund to outstanding indebtedness.

A. Whenever a municipality has:

(1) issued bonds or assignable certificates to obtain money to pay for an improvement that has been constructed; and

(2) reassessed the tract or parcel of land benefiting from the improvement as provided in Sections 3-33-32 through 3-33-35 NMSA 1978, the municipality shall apply all money received from the payment of the reassessment to the payment of the bonds or assignable certificates.

B. Bonds or assignable certificates that have been issued to obtain money to pay for any improvement that has been constructed are:

(1) valid and binding obligations of the municipality; and

(2) payable from the payments received from any reassessment that shall be levied until all obligations of indebtedness of the improvement have been paid in full.

History: 1953 Comp., 14-32-33, enacted by Laws 1965, ch. 300; 1991, ch. 199, 25.



Section 3-33-39 - Improvement district; definition of "bonds"; refunding improvement bonds; authority.

3-33-39. Improvement district; definition of "bonds"; refunding improvement bonds; authority.

A. As used in this section and in Sections 3-33-40 through 3-33-42 NMSA 1978, "bonds", when not modified by the word "refunding", includes assignable certificates.

B. The governing body may issue refunding improvement district bonds to refund all or any part of outstanding improvement district bonds. Refunding bonds may be issued:

(1) to change the payment schedule for the bonds;

(2) to fund principal and interest due on bonds that are in default, or for which there is not and, in the opinion of the governing body, will not be sufficient money available to pay the principal and interest when due;

(3) to reduce interest costs on the bonds or on the assessments providing security for the bonds or to provide other savings;

(4) to modify or eliminate restrictive or burdensome contractural [contractual] limitations concerning the bonds;

(5) to provide enhanced or substitute security for the bonds; or

(6) to provide for any other reasonable and necessary purpose or any combination of the foregoing purposes.

History: 1953 Comp., 14-32-34, enacted by Laws 1965, ch. 300; 1991, ch. 199, 26.



Section 3-33-40 - Refunding bonds; escrow; detail.

3-33-40. Refunding bonds; escrow; detail.

A. Refunding bonds issued pursuant to Sections 3-33-39 through 3-33-42 NMSA 1978 shall be authorized by ordinance. Any bonds that are refunded under the provisions of this section shall be paid at maturity or on any permitted prior redemption date in the amounts, at the time and places and, if called prior to maturity, in accordance with any applicable notice provisions, all as provided in the ordinance authorizing the issuance of the refunded bonds or otherwise appertaining thereto, except for any such bond that is voluntarily surrendered for exchange or payment by the holder or owner.

B. Provision shall be made for paying the refunded bonds at the time or times provided in Subsection A of this section.

C. The proceeds of refunding bonds, including any accrued interest and premium appertaining to the sale of refunding bonds, shall either be immediately applied to the retirement of the refunded bonds or be placed in escrow in a commercial bank or trust company that possesses and is exercising trust powers and that is a member of the federal deposit insurance corporation, to be applied to the payment of the principal of, interest on and any prior redemption premium due in connection with the refunded bonds; provided that such refunding bond proceeds, including any accrued interest and any premium appertaining to a sale of refunding bonds may be applied to the establishment and maintenance of a reserve fund and to the payment of expenses incidental to the refunding and the issuance of the refunding bonds, the interest thereon and the principal thereof or both interest and principal as the municipality may determine. Nothing in this section requires the establishment of an escrow if the refunded bonds become due and payable within one year from the date of the refunding bonds and if the amounts necessary to retire the refunded bonds within that time are deposited with the paying agent for the refunded bonds. Any such escrow shall not necessarily be limited to proceeds of refunding bonds but may include other money available for its purpose. Any proceeds in escrow pending such use may be invested or reinvested in bills, certificates of indebtedness, notes or bonds that are direct obligations of or the principal and interest of which obligations are unconditionally guaranteed by the United States of America or in certificates of deposit of banks that are members of the federal deposit insurance corporation, the par value of which certificates of deposit is collateralized by a pledge of obligations of or the payment of which is unconditionally guaranteed by the United States of America, the par value of which obligations is at least seventy-five percent of the par value of the certificates of deposit. Such proceeds and investments in escrow together with any interest or other income to be derived from any such investment shall be in an amount at all times sufficient as to principal, interest, any prior redemption premium due and any charges of the escrow agent payable therefrom to pay the refunded bonds as they become due at their respective maturities or due at any designated prior redemption date or dates in connection with which the municipality shall exercise a prior redemption option. Any purchaser of any refunding bond issued under Sections 3-33-39 through 3-33-42 NMSA 1978 is in no manner responsible for the application of the proceeds thereof by the municipality or any of its officers, agents or employees.

History: 1978 Comp., 3-33-40, enacted by Laws 1991, ch. 199, 27.



Section 3-33-41 - Improvement district; ordinance for refunding bonds; conditions; sale or exchange.

3-33-41. Improvement district; ordinance for refunding bonds; conditions; sale or exchange.

A. The ordinance authorizing the issuance of refunding bonds for an improvement district shall describe the:

(1) details of the issue;

(2) form of the refunding bonds and interest coupons, if any;

(3) fund from which the principal and interest of the refunding bonds will be paid; and

(4) manner in which the bonds are to be issued.

B. The refunding bonds may:

(1) be issued in an amount less than, equal to or greater than the principal amount of improvement district bonds being refunded;

(2) not bear a rate of interest greater than the rate of interest borne by the assessments providing security for the refunding bonds if secured by assessments;

(3) become due and payable in regular numerical order;

(4) not be issued for a period of more than twenty years from the date of issuance; and

(5) be payable from substitute security or from the same funds that were applicable to the payment of the bonds being refunded.

C. The refunding bonds may be:

(1) sold at a public or private sale at a discount; or

(2) exchanged, dollar for dollar, for the improvement district bonds being refunded.

History: 1953 Comp., 14-32-36, enacted by Laws 1965, ch. 300; 1983, ch. 265, 9; 1991, ch. 199, 28.



Section 3-33-42 - Improvement district; payment of assessment for refunding bond; maximum term; interest; prepayment; liens.

3-33-42. Improvement district; payment of assessment for refunding bond; maximum term; interest; prepayment; liens.

A. In connection with issuance of refunding bonds as provided in Sections 3-33-39 through 3-33-42 NMSA 1978, the governing body may, by ordinance, provide that any unpaid assessment and accrued interest on the assessment shall be paid in not more than twenty years with interest at a rate of interest not less than the rate borne by the refunding bonds and with the penalties as lawfully attached to the original assessment. The owner of a tract or parcel of land that is assessed may at any time pay the assessment in full with interest to the time of payment.

B. The assessment may be collected as provided in Section 3-33-23 NMSA 1978, and the refunding bonds may be secured and enforced as the original lien was established as provided in Section 3-33-23 NMSA 1978.

History: 1953 Comp., 14-32-37, enacted by Laws 1965, ch. 300; 1991, ch. 199, 29.



Section 3-33-43 - Improvement district; construction of Sections 3-33-39 through 3-33-42 NMSA 1978.

3-33-43. Improvement district; construction of Sections 3-33-39 through 3-33-42 NMSA 1978.

Nothing contained in Sections 3-33-39 through 3-33-42 NMSA 1978 shall be construed as:

A. increasing the burden or liability of any tract or parcel of land or the owner of any tract or parcel of land; or

B. except for issuance of the refunding bonds, creating any additional liability of the municipality.

History: 1953 Comp., 14-32-38, enacted by Laws 1965, ch. 300; 1991, ch. 199, 30.






Article 34 - Street Improvement Fund

Section 3-34-1 - Street improvement fund authorization.

3-34-1. Street improvement fund authorization.

The governing body of any municipality may, by ordinance, establish a "street improvement fund" into which may be placed all or any part of the distributions of the amounts of tax revenues distributed to the municipality under the provisions of Section 7-1-6.9 NMSA 1978 as the governing body has, in any ordinance, determined necessary for use as a fund in the financing of street improvement projects within the municipality.

History: 1953 Comp., 14-33-1, enacted by Laws 1965, ch. 300; 1967, ch. 170, 1; 1977, ch. 342, 1; 1983, ch. 211, 1.



Section 3-34-2 - Street improvement fund; use.

3-34-2. Street improvement fund; use.

Bonds or assignable certificates authorized in Section 3-33-24 NMSA 1978 for the construction of a street, alley, curb, gutter or sidewalk project may be purchased by the street improvement fund; provided that the bonds or assignable certificates shall be held in trust by the municipal treasurer, and any receipts from the sale of the bonds or assignable certificates or from the payment of the assessment made to pay the interest and principal of the bonds or assignable certificates shall be credited to the street improvement fund.

History: 1953 Comp., 14-33-2, enacted by Laws 1965, ch. 300; 1983, ch. 265, 10.



Section 3-34-3 - Street improvement fund; repurchasing bonds or certificates; pledging income.

3-34-3. Street improvement fund; repurchasing bonds or certificates; pledging income.

A. The governing body may, by ordinance approved by three-fourths of all the members of the governing body and irrepealable during the term of the contract and for a period not exceeding twenty-one years, contract:

(1) to repurchase bonds or assignable certificates authorized in Section 3-33-24 NMSA 1978 for the construction of a street, alley, curb, gutter or sidewalk project with the money in the street improvement fund; or

(2) to pledge the income of the street improvement fund to pay the interest and principal of bonds or assignable certificates when default in payment may occur by reason of nonpayment of any assessment levied for the payment of a street, alley, curb, gutter or sidewalk project authorized in Section 3-33-3 NMSA 1978.

B. The municipality may anticipate the annual income to be received by the street improvement fund. The amount contracted or pledged to be expended each year as authorized in this section shall not exceed the amount that is accumulated in the street improvement fund.

C. The ordinance authorized in this section shall state that:

(1) all disbursements made pursuant to the contract shall be paid solely from the street improvement fund and from no other source;

(2) the obligations created by the contract are not general obligations of the municipality; and

(3) the contracting parties may not look to any other fund for the performance of the contractual obligation.

D. In the event of disbursement from the street improvement fund pursuant to the obligations created by the contract, the municipality shall be subrogated for the benefit of the street improvement fund to all the rights and remedies of the holders of the securities upon which payment is made.

History: 1953 Comp., 14-33-3, enacted by Laws 1965, ch. 300; 1977, ch. 247, 140; 1979, ch. 108, 3; 1983, ch. 265, 11; 1987, ch. 220, 1.



Section 3-34-4 - Street improvement fund; diverting proceeds from tax.

3-34-4. Street improvement fund; diverting proceeds from tax.

After the adoption of the ordinance creating a contract as authorized in Section 3-34-3 NMSA 1978, and so long as the contract is effective, it is unlawful:

A. to, directly or indirectly, divert any such amounts of tax revenue directed to be credited to the street improvement fund; and

B. without the written approval of the secretary of finance and administration, for the governing body or any municipal employee to expend any money from the street improvement fund for any purpose other than the performance of the contract.

History: 1953 Comp., 14-33-4, enacted by Laws 1978, ch. 51, 1.



Section 3-34-5 - Saving clause.

3-34-5. Saving clause.

The provisions of Sections 3-34-1 through 3-34-4 NMSA 1978 remain in force and apply to obligations issued pursuant thereto prior to July 1, 1967. Distributions of motor fuel excise tax and special fuels use tax revenues to municipalities under the provisions of Section 7-13-9 NMSA 1978 [repealed] replace all gasoline and motor fuel license taxes formerly authorized to be imposed by Sections 14-38-1 through 14-38-4 NMSA 1953 (being Laws 1965, Chapter 300, Sections 14-38-1 through 14-38-4, repealed by Laws 1967, Chapter 170, Section 13). Any irrevocable pledge of municipal revenues effected prior to July 1, 1967, by any municipality under the provisions of Section 3-34-4 NMSA 1978 or Sections 14-38-1 through 14-38-4 NMSA 1953 (being Laws 1965, Chapter 300, Sections 14-38-1 through 14-38-4, repealed by Laws 1967, Chapter 170, Section 13) apply to the aforesaid distributions of motor fuel excise tax and special fuels use tax revenues to the municipality.

History: 1953 Comp., 14-33-5, enacted by Laws 1967, ch. 170, 2; 1977, ch. 342, 3.






Article 35 - Fire-Fighting Facilities

Section 3-35-1 - Fire-fighting facilities; preliminary plans of contemplated improvement; estimate of cost; assessment plat; provisional order.

3-35-1. Fire-fighting facilities; preliminary plans of contemplated improvement; estimate of cost; assessment plat; provisional order.

The governing body of any municipality, when it believes the municipality requires fire stations, fire hydrants or fire-fighting equipment or water, may, by resolution, direct the city engineer or other competent engineer to prepare preliminary plans of the contemplated improvement and a preliminary estimate of the cost. He shall also submit an assessment plat showing the area to be assessed and the amount of maximum benefits estimated to be assessed against each tract or parcel of land in the assessment area, based on a front-foot zone, area or other equitable basis established by the resolution. The resolution may provide for one or more types of construction and the engineer shall separately estimate the cost of each type, either in a lump sum or by unit prices as the engineer thinks more desirable. The total estimate shall also include cost of advertising, appraising, engineering, printing and other necessary expenses. Upon filing with the municipal clerk, the governing body shall examine them and, if satisfactory, make a provisional order that the work of improvement be done.

History: 1953 Comp., 14-34-1, enacted by Laws 1965, ch. 300.



Section 3-35-2 - Hearing on provisional order; notice; description of property to be assessed.

3-35-2. Hearing on provisional order; notice; description of property to be assessed.

In any provisional order, the governing body shall set a time and place for it to hear property owners to be assessed and other interested persons wanting to comment on the order. At least ten days before the hearing, written notice of the hearing shall be mailed to the property owners and proof of mailing made by affidavit of the municipal clerk. Failure to mail the notice does not invalidate the proceedings. Notice of the hearing shall also be given by publication for three consecutive publications, the last to be at least one week prior to the date of the hearing. Each notice shall describe the property to be assessed, and proof of publication made by affidavit of the publisher filed with the municipal clerk.

History: 1953 Comp., 14-34-2, enacted by Laws 1965, ch. 300.



Section 3-35-3 - Hearing on provisional order; protest by property owner or interested person; appeal.

3-35-3. Hearing on provisional order; protest by property owner or interested person; appeal.

At the hearing on a provisional order, a property owner or interested person may file a written protest and may be heard by the governing body on the order. A person filing a written protest may bring an appeal concerning the governing body's determination on the protest pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: 1953 Comp., 14-34-3, enacted by Laws 1965, ch. 300; 1998, ch. 55, 12; 1999, ch. 265, 12.



Section 3-35-4 - Provisional order; determination of advisability; advertising for bids; contract with lowest bidder.

3-35-4. Provisional order; determination of advisability; advertising for bids; contract with lowest bidder.

After the hearing, the governing body shall determine the advisability of the order, the improvements to be made, advertise for bids on the work and equipment, and enter into a contract with the lowest bidder for the work and furnishing of necessary supplies. Where the work is to be done by the municipality, by itself or in cooperation with another governmental agency contributing money, labor or materials, it is not necessary to advertise for bids or enter into contracts.

History: 1953 Comp., 14-34-4, enacted by Laws 1965, ch. 300.



Section 3-35-5 - Assessment of cost; hearing on assessment roll; notice; objections by property owners.

3-35-5. Assessment of cost; hearing on assessment roll; notice; objections by property owners.

A. After making the contracts and determining the net cost to the municipality, the governing body shall:

(1) determine what portion of the costs of the work and equipment, including advertising, appraising, engineering, legal, printing and other costs, shall be paid by the property specially benefited;

(2) together with the engineer, make an assessment roll containing, among other things:

(a) the names of the last known owners of the property to be assessed or, if not known, a statement that the name is unknown;

(b) a description of each tract or parcel of land to be assessed; and

(c) the amount of the assessment on each tract or parcel; and

(3) fix a time and place for hearing and file the roll with the municipal clerk.

B. Assessments may be made on a front-foot zone, area or other equitable basis determined by the governing body, but never exceeding the estimated benefits to the property assessed.

C. The municipal clerk shall give notice of the hearing by publication once a week for two consecutive weeks, the last publication at least one week prior to the date of the hearing. The notice shall include a statement that the assessment roll is on file in his office and the time and place of the hearing when the governing body will consider objections to the assessment roll. Any owner of property to be assessed, whether or not named in the roll, may file his specific written objections with the clerk within ten days of the first publication provided in this section. Any objection to the regularity, validity and correctness of the proceedings, the assessment roll, each assessment on the roll and the amount levied on each tract or parcel of land is waived unless presented at the time and in the manner provided in this section.

History: 1953 Comp., 14-34-5, enacted by Laws 1965, ch. 300.



Section 3-35-6 - Hearing and determination of objections; modification, confirmation or setting aside of assessment; levy of assessments on the assessment roll.

3-35-6. Hearing and determination of objections; modification, confirmation or setting aside of assessment; levy of assessments on the assessment roll.

A. At the time and place designated for the hearing, the governing body shall:

(1) hear and determine all objections filed in accordance with Section 3-35-5 NMSA 1978, but it may adjourn from time to time; and

(2) in its discretion, by resolution, revise, correct, confirm or set aside any assessment and order it be made de novo.

B. The governing body shall, by ordinance referring to the assessment roll as modified or confirmed by the resolution, levy the assessments on the roll and the ordinance is a final determination of the regularity, validity and correctness of the proceedings of the assessment roll, each assessment on the roll and the amount levied on each tract or parcel of land and it is conclusive on the owners of the property assessed unless, within fifteen days of publication of the ordinance, any person who filed a written objection files an action in the district court to correct or set aside the determination, and thereafter all such actions are barred.

History: 1953 Comp., 14-34-6, enacted by Laws 1965, ch. 300.



Section 3-35-7 - Lien for assessment; terms of payment.

3-35-7. Lien for assessment; terms of payment.

The amount assessed, including all installment and interest and penalties, is a lien upon each tract or parcel from the time of the assessment and the lien is coequal with the lien of other taxes and prior and superior to all other liens, claims and titles. The governing body may provide for the time and terms of payment of the assessments, the rate of interest on deferred payments, not exceeding six percent a year, and it shall fix penalties for delinquent payments. No sale of the property to enforce any general taxes or other lien shall extinguish the perpetual lien of the assessment and the statute of limitations does not begin to run against the assessment until after the last installment becomes due.

History: 1953 Comp., 14-34-7, enacted by Laws 1965, ch. 300.



Section 3-35-8 - Certificates of liability; description of property covered by assessment; bonds to pay cost of work; foreclosure of assessment lien.

3-35-8. Certificates of liability; description of property covered by assessment; bonds to pay cost of work; foreclosure of assessment lien.

A. The governing body may issue, in the name of the municipality, assignable certificates declaring the liability of the property for payment of the assessments, interest and penalties and fix the terms of the certificates. The certificates shall accurately describe the property covered by the assessment. The governing body may also issue bonds in such form as the governing body may determine in an amount not exceeding the total assessments levied to pay the cost of the work performed and equipment installed.

B. Recitals in the bonds that the proceedings were regular and that all prerequisites to fixing the assessment lien against the property described have been performed are conclusive evidence of the facts recited.

C. Within sixty days after publication of the assessing ordinance, the municipal clerk shall make, sign, seal and file for record with the county clerk a claim for lien for the unpaid amount assessed against each tract and parcel of land. When delinquent, the assessment may be foreclosed in the same manner as provided by law for foreclosure of mortgages on real estate. In the event of sale, the property may be bought by the municipality for the amount of the balance due on the assessment, principal, interest, penalties and costs if there is no other purchaser.

History: 1953 Comp., 14-34-8, enacted by Laws 1965, ch. 300; 1983, ch. 265, 12.



Section 3-35-9 - Interest on assessments; penalties after delinquency.

3-35-9. Interest on assessments; penalties after delinquency.

Assessments shall bear interest at the rate provided in the ordinance and from the date of the publication of the assessing ordinance until paid. The ordinance shall prescribe when the assessments become due and delinquent, and the penalties payable after delinquency.

History: 1953 Comp., 14-34-9, enacted by Laws 1965, ch. 300.






Article 36 - Municipal Liens

Section 3-36-1 - Municipal lien; filing with county clerk; contents of lien; interest on principal amount of utility lien.

3-36-1. Municipal lien; filing with county clerk; contents of lien; interest on principal amount of utility [lien].

A. The municipal clerk shall file in the office of the county clerk any notice of lien created by ordinance or under authority of law. The notice of lien shall include:

(1) the number of the ordinance under which the lien is established;

(2) the fact that a lien is established;

(3) the general purpose of the lien;

(4) the name of the owner of the property against which the lien is established as determined from the records of the county assessor;

(5) a description of the property against which the lien is established;

(6) the amount of the lien; and

(7) if the lien is for more than one period of time, the date for which the lien is established.

B. A lien for charges or assessments which are provided for or fixed by any one ordinance or under authority of law may be included in the same notice of lien, and it shall not be necessary to file separate liens against the separate properties. The lien shall be attested in the name of the municipal clerk under the seal of the municipality.

C. The principal amount of any lien imposed for a municipal utility charge or assessment shall bear interest at the rate of twelve percent per year from the date of filing the notice of the lien unless otherwise provided by law.

History: 1953 Comp., 14-35-1, enacted by Laws 1965, ch. 300; 1981, ch. 213, 3.



Section 3-36-2 - Effect of filing notice of lien.

3-36-2. Effect of filing notice of lien.

After the filing of the notice of the lien in the office of the county clerk, the municipality shall have a lien upon the property described in the notice of lien. The filing of the notice of the lien shall be notice to all the world of the existence of the lien and of the contents of the notice of lien. No such lien shall affect the title or rights to or in any real estate, of any purchaser, mortgagee in good faith or judgment lien creditor, without knowledge of the existence of such lien, unless the notice of the lien is filed in accordance with Section 3-36-1 NMSA 1978 in the office of the county clerk of the county in which the real estate affected thereby is situated. All municipal liens filed in conformity with Sections 3-36-1 through 3-36-6 NMSA 1978 shall be first and prior liens on the property subject only to the lien of general state and county taxes.

History: 1953 Comp., 14-35-2, enacted by Laws 1965, ch. 300; 1981, ch. 213, 4.



Section 3-36-3 - Manner of releasing lien.

3-36-3. Manner of releasing lien.

The municipal clerk may release a lien against any specific property by:

A. entering and signing a receipt of payment upon the notice of lien filed in the office of the county clerk; or

B. issuing a separate receipt which recites that payment of the lien with any accrued interest and penalty has been made.

History: 1953 Comp., 14-35-3, enacted by Laws 1965, ch. 300.



Section 3-36-4 - Municipal lien; foreclosure; joinder of defendants; contents of complaint; several judgment or decree; lien recitals as prima facie evidence; attorney fee.

3-36-4. Municipal lien; foreclosure; joinder of defendants; contents of complaint; several judgment or decree; lien recitals as prima facie evidence; attorney fee.

A. The municipality or the holder of any lien may, in a single suit, foreclose the liens against all of the persons named in the notice of liens or against the property if the owners are unknown. The complaint filed by the municipality shall:

(1) expressly name each defendant if known;

(2) describe the property against which the lien is established; and

(3) set forth the amount of the lien.

B. The judgment or decree rendered in said cause shall be several against the named defendants and against the several properties for the amounts decreed to be due by each. A lien against real estate may be foreclosed in the same manner that mortgages or other liens against real estate are foreclosed with like rights of redemption. Lien against personal property may be foreclosed in the same manner security interests are foreclosed. At the trial of any case foreclosing any lien, the recitals of the lien or other evidence of indebtedness shall be received in evidence as prima facie true. In the foreclosure of any lien created by municipal ordinance or under authority of law, a reasonable attorney's fee shall be taxed by the court as part of the costs.

History: 1953 Comp., 14-35-4, enacted by Laws 1965, ch. 300.



Section 3-36-5 - Municipal lien; provisions supplementary to other methods of foreclosing liens.

3-36-5. Municipal lien; provisions supplementary to other methods of foreclosing liens.

The provisions of Sections 3-36-1 through 3-36-5 NMSA 1978, are intended to afford another and additional method of filing and enforcing municipal liens and are not intended to be construed as repealing any other method provided by law for the filing and foreclosure of liens.

History: 1953 Comp., 14-35-5, enacted by Laws 1965, ch. 300.



Section 3-36-6 - Special alternative procedure for the foreclosure of municipal liens by action in rem.

3-36-6. Special alternative procedure for the foreclosure of municipal liens by action in rem.

A. As used in this section:

(1) "lien" means any unpaid assessment for a street, alley, curb, gutter, storm sewer, sanitary sewer, off-street parking or any other type of municipal special assessment, together with interest and penalties on all of the foregoing and cost in connection therewith, which is a lien on real property duly recorded in the land records of the county;

(2) "court" means the district court of the county in which the land is situate; and

(3) "municipal clerk" means the clerk of the municipality, his deputy, if any, or his designated representative.

B. The provisions of this section shall be applicable only to liens owned by a municipality and shall not:

(1) affect existing remedy or procedure for the enforcement or foreclosure of liens provided for in this chapter or any other law, but the procedure provided herein for foreclosure by action in rem shall be in addition to any other remedies now provided by law for the foreclosure of any municipal lien and shall not be construed as repealing or amending any existing procedure by implication; and

(2) affect pending actions or proceedings, provided, however, that any pending action or proceeding for the enforcement or foreclosure of municipal liens may, at the election of the municipality, be discontinued without prejudice, and a new action may be instituted pursuant to the provisions of this section in respect to any such lien which new action, if instituted within sixty days, shall relate back for purposes of the statute of limitations to the date of the filing of the original action.

C. The district courts shall have jurisdiction of actions authorized by this section.

D. Whenever it shall appear that a lien as defined herein, or any installments thereon, has been due and unpaid and is delinquent after the date said assessment or other legal charge became a lien, the municipality may elect to declare the total amount due and payable and such lien may be foreclosed in the manner provided herein notwithstanding the provisions of any other general or special law. An election to declare the total amount due and payable shall not constitute an acceleration of the payment for the purpose of the statute of limitation and the statute of limitation shall not commence to run until the last installment would normally come due.

(1) The director of finance or other municipal officer designated by the governing body to collect and receive payments due on municipal liens shall, from time to time, submit to the municipal clerk a list of tracts or parcels of land against which the municipality holds a lien and a payment or any installments due thereon have been unpaid and are delinquent. Such list shall contain the legal description of the parcels concerned and may include one or more separate parcels or tracts with the name and address of the owners, and other parties of interest, if known.

(2) The municipal clerk shall then prepare and sign a notice of foreclosure, which will also bear the signature and mailing address of an attorney representing the municipality. The notice shall be substantially in the following form:

"STATE OF NEW MEXICO COUNTY OF .........................

IN THE DISTRICT COURT

NOTICE OF FORECLOSURE OF LIENS BY THE CITY OF ...................................................,

Plaintiff.

By: Action in rem

To: (List the names and addresses, if known, of all parties having an interest in any of the parcels of land to be described below)

Defendants.

A. List all parcels by legal description with name of the title owner and mortgage holder, and other interested parties if known, with the following information as to each parcel:

1. The date such lien was made of record.

2. The legal basis for the lien, such as assessment district and account number.

3. If lien is imposed by an ordinance, the number and the date of the ordinance.

4. The date of the last payment made on such assessment or charges which constitute the lien.

5. A statement that payments on the assessment or charges or any installment of an assessment are delinquent.

6. The total amount due and payable including penalties and interest to date.

7. A statement that the municipality elects to declare the total unpaid balance now due and payable.

B. A statement to the effect all persons and corporations named above and any and all unknown persons who may have an interest in the lands described are hereby notified that the filing of this notice of foreclosure with the clerk of the district court constitutes the complaint and commencement by the city of ............ of an action in the district court of ............ county to foreclose the liens herein described by foreclosure proceedings in rem, and that the filing of a duplicate original of this notice in the office of the county clerk of the county where the land is situate constitutes notice of pendency of the action against each piece or parcel of land herein described to enforce the payment of such liens. This action is brought against the real property only and is to foreclose the liens described in this notice.

C. All interested parties are hereby notified that a copy of this notice is on file in the office of the municipal clerk and is open to public inspection during normal business hours for a period of sixty (60) days from the date this notice was filed with the district court.

D. And take further notice that any person having or claiming to have an interest in any such parcel or parcels and the legal right thereto, may, on or before sixty (60) days from the date of the filing of this notice with the clerk of the district court, by paying to the municipality all amounts due, including interest and penalties due thereon, computed to the date of payment, attorneys' fees and costs, or at the option of the municipality, by paying to the municipality the amount of the unpaid installments thereon, plus all interest and penalties due thereon computed to the date of payment, attorneys' fees and costs, move for dismissal of the foreclosure with or without prejudice, as applicable.

...............................................................

Municipal Clerk

ATTEST:

..........................................

Attorney for the city of .......................

(mailing address)."

(3) Upon the filing of the notice of foreclosure as provided herein the clerk of the district court shall forthwith issue a summons substantially in the following form:

"SUMMONS

Defendants: Greeting:

You are hereby commanded to appear before the Honorable ........., Division ......, the ... Judicial District of the state of New Mexico, sitting within and for the county of ... that being the county in which the notice of foreclosure of liens herein is filed, within sixty (60) days after the date hereof and then and there answer the notice of foreclosure of liens and show cause why the foreclosure should not be granted.

You are further notified that in the event of failure to pay the total amount due, including interest, penalties, attorneys' fees and costs or at the option of the municipality to pay the unpaid installments due together with interest and penalties computed to date, attorneys' fees and costs or to answer by any person having the right to redeem or answer within the time provided, a judgment of foreclosure shall be entered and ownership of said property shall in due course pass to the city of ...... unless redeemed as provided by law.

WITNESS the Honorable ......, district judge of the .... judicial district court of the state of New Mexico, and the seal of the district court of ...... county this ... day of ..., 19 ...

.................................................................

Clerk

(SEAL) ..................................... By: ...............................................................................

Deputy"

E. The original notice of foreclosure prepared in accordance with Subsection D 1 of this section shall be filed with the clerk of the district court, and such notice shall constitute a complaint, a duplicate original of the notice shall be filed with the county clerk which filing shall constitute constructive notice to all purchasers or encumbrancers of the property concerned, of commencement of the foreclosure action in rem. Upon the filing of the notice of foreclosure the municipal clerk shall forthwith cause a copy thereof to be published once each week for two successive weeks in a newspaper published in or having general circulation within the county in which the property affected is located.

F. Within five days after filing the notice of foreclosure as provided herein, the municipal clerk shall cause a copy of such notice and summons to be mailed by registered or certified mail, return receipt requested, to the last known address of each owner, the mortgage holder, lien holder and all other known persons having an interest in any of the property affected thereby as the same appears upon the records of the county clerk, the county assessor or any other source he deems reliable. An affidavit of such mailing shall be filed with the clerk of the district court. In the event the address of the owner or other persons having an interest, is unknown, the municipal clerk shall so state in his affidavit of mailing which shall be filed with the clerk of the district court, and in such event, a copy of the notice of foreclosure, summons and such affidavit shall be posted in the county courthouse of the county where the land is situated.

G. All affidavits of filing, posting, mailing or other acts required herein shall be filed with the clerk of the district court and together with all other documents required herein, constitute and become part of the court record in such foreclosure action.

H. It shall not be necessary for the municipality to plead or prove the various steps, procedures and notices taken prior to the enactment of an ordinance imposing an assessment, or other lawful charges against the lands described in the notice of foreclosure and all such assessments or other lawful charges shall be presumed to be valid. A defendant alleging any jurisdictional defect or invalidity in the assessment or other lawful charge must particularly specify in his answer such defect or invalidity and must affirmatively establish such defense.

I. If an answer is filed and served upon the municipality within the time provided herein the court shall forthwith hear and determine the issues raised. Upon such trial, proof that such assessment or other charges was [were] paid, together with any penalties and interest costs which may have been due or that the property was not legally subject to the assessment or charges, shall constitute a complete defense. If the court finds for the municipality, it shall issue its judgment foreclosing the liens and transferring title in fee simple to the municipality subject only to unpaid ad valorem taxes, other special assessments having a lien on the property which is coequal with the lien for ad valorem taxes, and the right of redemption as hereinafter provided. A certified copy of the judgment shall be filed for a record with the county clerk.

J. If a defendant fails to answer within the time period provided herein, the court shall find such defendant in default and shall thereupon make a final judgment foreclosing the liens and transferring title in fee simple to the municipality subject only to unpaid ad valorem taxes and other special assessments having a lien on the property which is coequal with the lien for ad valorem taxes, and the right of redemption as hereinafter provided.

K. The owner or mortgage holder or other person having an interest, or their assigns, of any parcel of land foreclosed upon under this procedure to satisfy municipal liens, may redeem said parcel any time within one year after the date the judgment of foreclosure is entered by paying to the municipality the total amount due to satisfy the lien, including all interest and penalties, attorneys' fees and other costs, if any, computed to the date of payment.

L. The municipality may at any time prior to final judgment, withdraw any parcel from a proceeding under this section where the liens and other charges have been paid up to date or paid in full or in cases where a parcel was listed on the notice of foreclosure in error, or where the municipality has accepted a deed in lieu of foreclosure.

M. Sale of property foreclosed under this procedure. No real property foreclosed under this procedure shall be sold to satisfy a delinquent assessment until at least fifteen days after the date of judgment or decree of the court within which time the owner, mortgage holder or other parties having an interest in the tract or parcel of land may pay off the judgment or decree and avoid the sale. Thereafter, the municipality may sell the property at public or private sale, subject to the right of redemption, ad valorem taxes and other special assessments having a lien on the property which is coequal with the lien for ad valorem taxes.

History: 1953 Comp., 14-35-6, enacted by Laws 1973, ch. 379, 1; 1977, ch. 190, 1.



Section 3-36-7 - Application of proceeds from sale of property.

3-36-7. Application of proceeds from sale of property.

The proceeds of the sale of the property by the municipality pursuant to a foreclosure sale on a municipal lien under the provisions of Section 3-36-4 or 3-36-6 NMSA 1978 shall be applied as follows:

A. first, to the payment of costs in giving notice of the sale and of conducting the sale;

B. second, to the indebtedness claimed under the lien and thence to ad valorem taxes and other special assessments having a lien of the property which are coequal with the lien for ad valorem taxes; and

C. third, after all such costs, liens, assessments and taxes are paid, to the former owner, mortgage holder or other parties having an interest in the tract or parcel, upon such person providing satisfactory proof to the court of such interest and upon approval of the court.

History: 1978 Comp., 3-36-7, enacted by Laws 1980, ch. 51, 1.






Article 37 - Municipal Finances

Section 3-37-1 - Governing body is board of finance; duties of clerk and treasurer.

3-37-1. Governing body is board of finance; duties of clerk and treasurer.

A. The governing body is the board of finance of the municipality and the members of the governing body shall serve without compensation additional to the compensation authorized by law for their services as members of the governing body.

B. The municipal clerk shall:

(1) serve as secretary to the board of finance;

(2) keep a record of the proceedings of the board of finance which shall be a public record; and

(3) convene a meeting of the board of finance whenever necessary or whenever requested to do so by any member of the board of finance.

C. The municipal treasurer shall:

(1) supervise the depositing and safekeeping of all money belonging to the municipality; and

(2) with the advice and consent of the municipal board of finance, designate banks qualified to receive on deposit money entrusted to his care.

History: 1953 Comp., 14-36-1, enacted by Laws 1965, ch. 300.



Section 3-37-2 - Finance; authorization.

3-37-2. Finance; authorization.

The governing body shall:

A. control the finances and property of the municipality;

B. appropriate money for municipal purposes only; and

C. provide for payment of debts and expenses of the municipality.

History: 1953 Comp., 14-36-2, enacted by Laws 1965, ch. 300.



Section 3-37-3 - Finance officer; duties; records open to inspection.

3-37-3. Finance officer; duties; records open to inspection.

A. The treasurer shall be the finance officer for the municipality unless another officer is directed by ordinance to be the finance officer. The finance officer shall:

(1) receive all money belonging to the municipality;

(2) keep his accounts and records in the manner prescribed by the governing body;

(3) keep the money of the municipality separate from any other money in his possession;

(4) expend the money only as directed by the governing body;

(5) submit monthly, or oftener if required by the governing body, a report of the receipts and expenditures of the municipality; and

(6) prepare annually, at the close of the fiscal year, a financial report showing the receipts, expenditures and balances for each fund. A copy of the financial report shall be filed in the office of the municipal clerk as a public document.

B. The records of the finance officer shall be open to inspection by any citizen during the regular business hours of the municipality.

History: 1953 Comp., 14-36-3, enacted by Laws 1965, ch. 300.



Section 3-37-4 - Finance receipts.

3-37-4. Finance receipts.

A. A municipal official receiving money for the municipality shall make a receipt in not less than duplicate form which shall show the:

(1) amount received;

(2) date of payment; and

(3) account for which payment is made. One copy shall be made available to the person paying money to the municipality.

B. In lieu of a receipt, a municipal official may mark "paid" and the date paid on the portion of a municipal utility bill or statement to be retained by the payer and on the portion retained by the municipality.

History: 1953 Comp., 14-36-4, enacted by Laws 1965, ch. 300.



Section 3-37-5 - Warrants; execution; registration.

3-37-5. Warrants; execution; registration.

A. No payment of funds shall be made except upon a warrant of the municipality. A warrant shall be signed by the mayor or his authorized representative, and countersigned by the municipal treasurer or as prescribed by the Uniform Facsimile Signature of Public Officials Act [6-9-1 through 6-9-6 NMSA 1978]. A warrant shall state the:

(1) account or account number to which the warrant is chargeable; and

(2) name of the person to whom the warrant is payable.

B. The finance officer shall keep a record of all warrants issued. The record shall show the:

(1) number of the warrant;

(2) date it was issued;

(3) amount of the warrant;

(4) account to which the warrant is chargeable; and

(5) name of the person to whom the warrant was issued.

History: 1953 Comp., 14-36-5, enacted by Laws 1965, ch. 300.



Section 3-37-6 - Accepting or borrowing funds from the federal government.

3-37-6. Accepting or borrowing funds from the federal government.

Pursuant to any act of congress, a municipality may accept or borrow funds from the United States or any of its agencies or instrumentalities for any purpose authorized by the laws of this state.

History: 1953 Comp., 14-36-6, enacted by Laws 1965, ch. 300.



Section 3-37-7 - Determination of uncollectable account; removal from accounts receivable.

3-37-7. Determination of uncollectable account; removal from accounts receivable.

If the finance officer of a municipality states:

A. the manner in which a utility account or any unsecured account has been incurred;

B. the efforts made to collect the utility account or unsecured account and to locate the debtor;

C. that the utility account or unsecured account has been uncollectable for a period of more than four years; and

D. that in his opinion the utility account or unsecured account is uncollectable,

the governing body of a municipality may, by resolution, remove the uncollectable utility account or unsecured account from the list of accounts receivable of the municipality.

History: 1953 Comp., 14-36-7, enacted by Laws 1965, ch. 19, 1.






Article 37A - Small Cities Assistance Fund

Section 3-37A-1 - Short title.

3-37A-1. Short title.

Chapter 3, Article 37A NMSA 1978 may be cited as the "Small Cities Assistance Act".

History: Laws 1979, ch. 284, 1; 2003, ch. 220, 1.



Section 3-37A-2 - Definitions.

3-37A-2. Definitions.

As used in the Small Cities Assistance Act:

A. "municipality" means an incorporated city, town or village, whether incorporated under general act, special act or special charter, and incorporated counties and H-class counties;

B. "municipal share" means one and thirty-five one-hundredths percent of the taxable gross receipts as defined in the Gross Receipts and Compensating Tax Act [Chapter 7, Article 9 NMSA 1978] reported annually for each municipality to the taxation and revenue department during a twelve-month period ending June 30;

C. "total municipal share" means the sum of all municipal shares;

D. "statewide per capita average" means the quotient of the total municipal share divided by the total population in all municipalities;

E. "municipal per capita average" means the quotient of the municipal share divided by the municipality's population;

F. "population" means the most recent official census or estimate determined by the bureau of the census, or, if neither is available, "population" means an estimate as determined by the local government division of the department of finance and administration;

G. "local tax effort" means the amount produced by a one-fourth of one percent municipal gross receipts tax in the previous fiscal year;

H. "qualifying municipality" means a municipality with a population of less than ten thousand that has enacted on or before the last day of the preceding fiscal year an ordinance or ordinances imposing a municipal gross receipts tax pursuant to Section 7-19D-9 NMSA 1978 at a rate of one-fourth of one percent or more;

I. "enacted" means adopted by a majority of the members of the governing body of the municipality pursuant to Section 7-19D-9 NMSA 1978 and:

(1) for which no election has been called in the manner and within the time provided by Section 7-19D-9 NMSA 1978; or

(2) that has been approved by a majority of the registered voters voting on the question pursuant to Section 7-19D-9 NMSA 1978; and

J. "minimum amount" means an amount equal to ninety thousand dollars ($90,000).

History: Laws 1979, ch. 284, 2; 1981, ch. 37, 1; 1981, ch. 215, 1; 1983, ch. 205, 1; 1983, ch. 214, 1; 1999, ch. 170, 1; 2003, ch. 220, 2; 2012, ch. 5, 1.



Section 3-37A-3 - Small cities assistance fund; distribution.

3-37A-3. Small cities assistance fund; distribution.

A. The "small cities assistance fund" is created within the state treasury.

B. On or before January 31, 2004 and on or before January 31 of each subsequent year, the bureau of business and economic research located at the university of New Mexico shall certify to the taxation and revenue department the population of each municipality in the state.

C. On or before the last day of February of 2004 and of each subsequent year, the taxation and revenue department shall compute the amount to be distributed to each qualifying municipality as follows:

(1) the department first shall compute a distribution share for each qualifying municipality. The distribution share shall be an amount equal to the product of the qualifying municipality's population multiplied by the difference between the statewide per capita average and the municipal per capita average less the local tax effort of the qualifying municipality;

(2) in 2004 and subsequent years, the balance in the small cities assistance fund in February immediately after the distribution to the fund pursuant to Section 7-1-6.2 NMSA 1978 for the preceding January will be divided by the number of qualifying municipalities. The quotient will be rounded down to the nearest dollar and may be cited as the "target amount";

(3) if the target amount determined in Paragraph (2) of this subsection is less than or equal to the minimum amount, the target amount is the amount to be distributed to each qualifying municipality; and

(4) if the target amount exceeds the minimum amount, the amount to be distributed to all qualifying municipalities whose distribution share equals or is less than the minimum amount shall equal the minimum amount. The sum to be distributed to such municipalities shall be subtracted from the amount in the fund. The target amount then shall be increased by dividing the balance remaining in the fund by the number of remaining qualifying municipalities. The amount to be distributed to each remaining qualifying municipality shall equal the lesser of the municipality's distribution share or the increased target amount. If the distribution share of one or more of these remaining qualifying municipalities is less than the increased target amount, the balance of the fund is to be further reduced by the amount necessary to provide for a distribution to those municipalities of their distribution shares. The target amount is to be increased again by dividing the recomputed fund balance by the number of qualifying municipalities not yet provided for. Successive iterations of the process to increase the target amount shall occur until no remaining municipality's distribution share is less than the increased target amount.

D. The state treasurer shall distribute from the small cities assistance fund on or before March 1, 2004 and March 1 of each subsequent year to each qualifying municipality the amount certified by the taxation and revenue department for each qualifying municipality for the year.

E. Funds distributed in accordance with this section shall be placed in the general fund of the qualifying municipalities receiving distributions.

History: Laws 1979, ch. 284, 3; 1981, ch. 215, 2; 1983, ch. 214, 2; 1984, ch. 25, 1; 1986, ch. 20, 1; 1987, ch. 291, 1; 1988, ch. 129, 1; 1999, ch. 170, 2; 2003, ch. 220, 3; 2004, ch. 112, 1; 2009, ch. 144, 1.






Article 38 - Licenses and Taxes

Section 3-38-1 - Licensing; business activities.

3-38-1. Licensing; business activities.

The governing body may declare, by ordinance, that the licensing or regulation of a business not otherwise exempt by law is conducive to the promotion of the health and general welfare of the municipality and may impose a license fee on and require a separate license for each place of business conducted by the same person, firm, corporation or association. The license fee shall bear a reasonable relation to the regulation of the business.

History: 1953 Comp., 14-37-1, enacted by Laws 1965, ch. 300; 1981, ch. 37, 2.



Section 3-38-2 - Denial or revocation of license; hearing.

3-38-2. Denial or revocation of license; hearing.

A. For the purpose of regulation and when deemed in the public interest, the governing body may refuse to grant a license but no license shall be refused until the person seeking the license has been given the opportunity of a hearing by the governing body. After such a hearing, the majority of the governing body at the hearing may still refuse to grant a license.

B. Whenever a person is guilty of violating an ordinance relating to the granting of a license, or in the judgment of the governing body the public welfare requires a license be revoked, the governing body may revoke the license.

History: 1953 Comp., 14-37-2, enacted by Laws 1965, ch. 300.



Section 3-38-3 - Authorization for business registration fee.

3-38-3. Authorization for business registration fee.

A. In addition to the licensing authority contained in Section 3-38-1 NMSA 1978, a municipality shall, by ordinance, charge a business registration fee on each place of business conducted within a municipality that is not licensed by the municipality under Section 3-38-1 NMSA 1978. The business registration fee shall not be more than thirty-five dollars ($35.00) a year and may be prorated for businesses conducted for a portion of the year.

B. Notwithstanding the provisions of this section and Section 3-38-1 NMSA 1978:

(1) no license fee or business registration fee shall be imposed on any sanctioned and registered athletic official who officiates for any association or organization which regulates any public school activity and whose rules and regulations are approved by the state board of education; and

(2) a municipality may exempt from the business regulation fee imposed by the municipality any part-time artist whose income from sales of his artwork in the prior taxable year did not exceed one thousand dollars ($1,000).

History: 1978 Comp., 3-38-3, enacted by Laws 1981, ch. 37, 3; 1987, ch. 84, 1; 1988, ch. 36, 1; 1993, ch. 196, 1.



Section 3-38-4 - Business licensing; business registration; application to do business; issuance of license or registration; proration of license fee; renewal of registration; staggered periods for business registration.

3-38-4. Business licensing; business registration; application to do business; issuance of license or registration; proration of license fee; renewal of registration; staggered periods for business registration.

A. Prior to engaging in any business, any person proposing to engage in a business shall pay to the municipality any applicable business registration fee or any applicable business license fee. A municipality may provide by ordinance for the prorating of the business license fee and the issuing of a business license for the remainder of the calendar year in which the business is to be operated.

B. Each year, any person engaging in a business within a municipality shall apply for the renewal of any applicable business license as authorized in Section 3-38-1 NMSA 1978 or any applicable business registration as authorized in Section 3-38-3 NMSA 1978 with the municipal clerk. A municipality may provide by ordinance for a staggered system of business registration.

C. Any person filing an application for issuance or renewal of any business license as authorized in Section 3-38-1 NMSA 1978 or any business registration as authorized in Section 3-38-3 NMSA 1978 shall include on the application his current revenue division taxpayer identification number or evidence of application for a current revenue division taxpayer identification number. No municipality shall issue or renew a business license or a business registration authorizing the conduct of a business to any person who has not furnished to the municipality the information required in this section.

History: 1978 Comp., 3-38-4, enacted by Laws 1981, ch. 37, 4; 1993, ch. 196, 2.



Section 3-38-5 - Collection; enforcement.

3-38-5. Collection; enforcement.

A. Sections 3-38-1 through 3-38-6 NMSA 1978 and any ordinance adopted pursuant to those sections may be enforced by the municipality having jurisdiction as municipal ordinances are enforced.

B. In addition, if any business is conducted in violation of Sections 3-38-1 through 3-38-6 NMSA 1978 or any ordinance adopted pursuant to those sections, the municipality may institute any appropriate action or proceedings to:

(1) prevent the conduct of the business;

(2) restrain, correct or abate the violation;

(3) prevent the occupancy of the building, structure or land on which the business is located; or

(4) charge a late fee of no more than ten dollars ($10.00) per year.

C. In addition to the remedies provided in Subsections A and B of this section, the business license fee and business registration fee may be collected and Sections 3-38-1 through 3-38-6 NMSA 1978 may be enforced by the municipality by suit in district court or under such other regulation as the municipality may provide by ordinance.

D. The municipality may initiate any appropriate action or proceeding as provided in Subsections A and B of this section any time up to four years after the violation.

History: 1978 Comp., 3-38-5, enacted by Laws 1981, ch. 37, 5; 1988, ch. 36, 2.



Section 3-38-6 - Lien for license; priority; payment from proceeds of judicial sale; certificate of liens.

3-38-6. Lien for license; priority; payment from proceeds of judicial sale; certificate of liens.

A. The business license fee constitutes a lien in favor of the municipality upon the personal property of the business. The lien may be enforced as provided in Sections 3-36-1 through 3-36-7 NMSA 1978.

B. Under process or order of court, no person shall sell the property of any business without first ascertaining from the clerk or treasurer of the municipality in which the business is located the amount of any business license fee due the municipality. Any business license fee due the municipality shall be paid from the proceeds of the sale before payment is made to the judgment creditor or other person at whose instance such sale is had.

C. The municipal clerk or treasurer shall furnish to any person applying for a certificate, a certificate showing the amount of all liens on record in the records of the municipality against any business coming under the provisions of Chapter 3, Article 38 NMSA 1978.

History: 1953 Comp., 14-37-11, enacted by Laws 1965, ch. 300; 1978 Comp., 3-38-11, recompiled as 1978 Comp., 3-38-6 by Laws 1981, ch. 37, 6.



Section 3-38-11 - Recompiled.

3-38-11. Recompiled.



Section 3-38-13 - Short title.

3-38-13. Short title.

Sections 3-38-13 through 3-38-24 NMSA 1978 may be cited as the "Lodgers' Tax Act".

History: 1953 Comp., 14-37-14, enacted by Laws 1969, ch. 199, 1; 1996, ch. 58, 1.



Section 3-38-14 - Definitions.

3-38-14. Definitions.

As used in the Lodgers' Tax Act [3-38-13 through 3-38-24 NMSA 1978]:

A. "gross taxable rent" means the total amount of rent paid for lodging, not including the state gross receipts tax or local sales taxes;

B. "lodging" means the transaction of furnishing rooms or other accommodations by a vendor to a vendee who for rent uses, possesses or has the right to use or possess the rooms or other units of accommodations in or at a taxable premises;

C. "lodgings" means the rooms or other accommodations furnished by a vendor to a vendee by a taxable service of lodgings;

D. "occupancy tax" means the tax on lodging authorized by the Lodgers' Tax Act;

E. "person" means a corporation, firm, other body corporate, partnership, association or individual. "Person" includes an executor, administrator, trustee, receiver or other representative appointed according to law and acting in a representative capacity. "Person" does not include the United States of America, the state of New Mexico, any corporation, department, instrumentality or agency of the federal government or the state government or any political subdivision of the state;

F. "rent" means the consideration received by a vendor in money, credits, property or other consideration valued in money for lodgings subject to an occupancy tax authorized in the Lodgers' Tax Act;

G. "taxable premises" means a hotel, apartment, apartment hotel, apartment house, lodge, lodging house, rooming house, motor hotel, guest house, guest ranch, ranch resort, guest resort, mobile home, motor court, auto court, auto camp, trailer court, trailer camp, trailer park, tourist camp, cabin or other premises used for lodging;

H. "tourist" means a person who travels for the purpose of business, pleasure or culture to a municipality or county imposing an occupancy tax;

I. "tourist-related events" means events that are planned for, promoted to and attended by tourists;

J. "tourist-related facilities and attractions" means facilities and attractions that are intended to be used by or visited by tourists;

K. "tourist-related transportation systems" means transportation systems that provide transportation for tourists to and from tourist-related facilities and attractions and tourist-related events;

L. "vendee" means a natural person to whom lodgings are furnished in the exercise of the taxable service of lodging; and

M. "vendor" means a person or his agent furnishing lodgings in the exercise of the taxable service of lodging.

History: 1953 Comp., 14-37-15, enacted by Laws 1969, ch. 199, 2; 1996, ch. 58, 2; 2000, ch. 37, 1.



Section 3-38-15 - Authorization of tax; limitations on use of proceeds.

3-38-15. Authorization of tax; limitations on use of proceeds.

A. A municipality may impose by ordinance an occupancy tax for revenues on lodging within the municipality, and the board of county commissioners of a county may impose by ordinance an occupancy tax for revenues on lodging within that part of the county outside of the incorporated limits of a municipality.

B. The occupancy tax shall not exceed five percent of the gross taxable rent.

C. Every vendor who is furnishing any lodgings within a municipality or county is exercising a taxable privilege.

D. The following portions of the proceeds from the occupancy tax shall be used only for advertising, publicizing and promoting tourist-related attractions, facilities and events:

(1) if the municipality or county imposes an occupancy tax of no more than two percent, not less than one-fourth of the proceeds shall be used for those purposes;

(2) if the occupancy tax imposed is more than two percent and the municipality is not located in a class A county or the county is not a class A county, not less than one-half of the proceeds from the first three percent of the tax and not less than one-fourth of the proceeds from the tax in excess of three percent shall be used for those purposes; and

(3) if the occupancy tax imposed is more than two percent and the municipality is located in a class A county or the county is a class A county, not less than one-half of the proceeds from the tax shall be used for those purposes.

E. The proceeds from the occupancy tax in excess of the amount required to be used for advertising, publicizing and promoting tourist-related attractions, facilities and events may be used for any purpose authorized in Section 3-38-21 NMSA 1978.

F. The proceeds from the occupancy tax that are required to be used to advertise, publicize and promote tourist-related attractions, facilities and events shall be used within two years of the close of the fiscal year in which they were collected and shall not be accumulated beyond that date or used for any other purpose.

G. Notwithstanding the provisions of Paragraph (2) of Subsection D of this section, any use by a municipality or county of occupancy tax proceeds on January 1, 1996 may continue to be so used after July 1, 1996 in accordance with the provisions of this section and Section 3-38-21 NMSA 1978 as they were in effect prior to July 1, 1996; provided, any change in the use of those tax proceeds after July 1, 1996 is subject to the limitations of that paragraph.

H. Notwithstanding the provisions of Paragraph (2) of Subsection D of this section, the payment of principal and interest on outstanding bonds issued prior to January 1, 1996 pursuant to Section 3-38-23 or 3-38-24 NMSA 1978 shall be made in accordance with the retirement schedules of the bonds established at the time of issuance. The amount of expenditures required under Paragraph (2) of Subsection D of this section shall be reduced each year, if necessary, to make the required payments of principal and interest of all outstanding bonds issued prior to January 1, 1996.

History: 1953 Comp., 14-37-16, enacted by Laws 1969, ch. 199, 3; 1976 (S.S.), ch. 34, 1; 1977, ch. 294, 1; 1983, ch. 207, 1; 1987, ch. 9, 1; 1996, ch. 58, 3.



Section 3-38-16 - Exemptions.

3-38-16. Exemptions.

The occupancy tax shall not apply:

A. if a vendee:

(1) has been a permanent resident of the taxable premises for a period of at least thirty consecutive days; or

(2) enters into or has entered into a written agreement for lodgings at the taxable premises for a period of at least thirty consecutive days;

B. if the rent paid by a vendee is less than two dollars ($2.00) a day;

C. to lodging accommodations at institutions of the federal government, the state or any political subdivision thereof;

D. to lodging accommodations at religious, charitable, educational or philanthropic institutions, including accommodations at summer camps operated by such institutions;

E. to clinics, hospitals or other medical facilities;

F. to privately owned and operated convalescent homes or homes for the aged, infirm, indigent or chronically ill; or

G. if the vendor does not offer at least three rooms within or attached to a taxable premises for lodging or at least three other premises for lodging or a combination of these within the taxing jurisdiction.

History: 1953 Comp., 14-37-17, enacted by Laws 1969, ch. 199, 4; 2000, ch. 37, 2.



Section 3-38-17 - Collection of taxes.

3-38-17. Collection of taxes.

A. Every vendor providing lodgings in a municipality or county imposing an occupancy tax shall collect the proceeds thereof on behalf of the municipality or county and shall act as a trustee therefor.

B. The tax shall be collected from vendees in accordance with the ordinance imposing the tax and shall be charged separately from the rent fixed by the vendor for the lodgings.

History: 1953 Comp., 14-37-18, enacted by Laws 1969, ch. 199, 5; 1976 (S.S.), ch. 34, 2.



Section 3-38-17.1 - Audit of vendors.

3-38-17.1. Audit of vendors.

The governing body of any municipality or county collecting over two hundred fifty thousand dollars ($250,000) in occupancy tax proceeds shall select for annual random audits one or more vendors to verify the amount of gross rent subject to the occupancy tax and to ensure that the full amount of occupancy tax on that rent is collected. The governing body of any municipality or county collecting less than two hundred fifty thousand dollars ($250,000) in receipts, per annum, of occupancy tax proceeds shall conduct random audits to verify full payment of occupancy tax receipts. Copies of audits completed shall be filed annually with the local government division of the department of finance and administration.

History: Laws 1992, ch. 12, 2; 1996, ch. 58, 4.



Section 3-38-17.2 - Financial reporting.

3-38-17.2. Financial reporting.

A. The governing body of any municipality or county imposing and collecting an occupancy tax shall furnish to the advisory board that portion of any proposed budget, report or audit filed or received by the governing body pursuant to either Chapter 6, Article 6 NMSA 1978 or the Audit Act [12-6-1 through 12-6-14 NMSA 1978] that relates to the expenditure of occupancy tax funds within ten days of the filing or receipt of such proposed budget, report or audit by the local governing body.

B. The governing body of any municipality or county imposing and collecting an occupancy tax shall report to the local government division of the department of finance and administration on a quarterly basis any expenditure of occupancy tax funds pursuant to Sections 3-38-15 and 3-38-21 NMSA 1978 and shall furnish a copy of this report to the advisory board when it is filed with the division.

History: Laws 1996, ch. 58, 5.



Section 3-38-17.3 - Enforcement.

3-38-17.3. Enforcement.

A. An action to enforce the Lodgers' Tax Act [3-38-13 through 3-38-24 NMSA 1978] may be brought by:

(1) the attorney general or the district attorney in the county of jurisdiction; or

(2) a vendor who is collecting the proceeds of an occupancy tax in the county of jurisdiction.

B. A district court may issue a writ of mandamus or order an injunction or other appropriate remedy to enforce the provisions of the Lodgers' Tax Act.

C. The court shall award costs and reasonable attorneys' fees to the prevailing party in a court action to enforce the provisions of the Lodgers' Tax Act.

History: Laws 1996, ch. 58, 6.



Section 3-38-18 - Collection of delinquencies.

3-38-18. Collection of delinquencies.

A. The governing body of the municipality or county shall, by ordinance, provide that a vendor is liable for the payment of the proceeds of any occupancy tax that the vendor failed to remit to the municipality or county, due to his failure to collect the tax or otherwise, and shall provide for a civil penalty for any such failure in an amount equal to the greater of ten percent of the amount that was not duly remitted to the municipality or county or one hundred dollars ($100).

B. The municipality or county may bring an action in law or equity in the district court for the collection of any amounts due, including without limitation penalties thereon, interest on the unpaid principal at a rate of not exceeding one percent a month, the costs of collection and reasonable attorneys' fees incurred in connection therewith.

History: 1953 Comp., 14-37-19, enacted by Laws 1969, ch. 199, 6; 1976 (S.S.), ch. 34, 3; 1992, ch. 12, 3.



Section 3-38-18.1 - Lien for occupancy tax; payment; certificate of liens.

3-38-18.1. Lien for occupancy tax; payment; certificate of liens.

A. The occupancy tax imposed by a municipality or county constitutes a lien in favor of that municipality or county upon the personal and real property of the vendor providing lodgings in that municipality or county. The lien may be enforced as provided in Sections 3-36-1 through 3-36-7 NMSA 1978. Priority of the lien shall be determined from the date of filing.

B. Under process or order of court, no person shall sell the property of any vendor without first ascertaining from the clerk or treasurer of the municipality or county in which the vendor is located the amount of any occupancy tax due the municipality or county. Any occupancy tax due the municipality or county shall be paid from the proceeds of the sale before payment is made to the judgment creditor or any other person with a claim on the sale proceeds.

C. The clerk or treasurer of the municipality or county shall furnish to any person applying for such a certificate a certificate showing the amount of all liens in the records of the municipality or county against any vendor pursuant to Chapter 3, Article 38 NMSA 1978.

History: Laws 1992, ch. 12, 1.



Section 3-38-19 - Penalties.

3-38-19. Penalties.

The governing body of the municipality or county shall, by ordinance, provide for penalties by creating a misdemeanor and imposing a fine of not more than five hundred dollars ($500) or imprisonment for not more than ninety days or both for a violation by any person of the provisions of the occupancy tax ordinance for a failure to pay the tax, to remit the proceeds thereof to the municipality or county or to account properly for any lodging and the tax proceeds pertaining thereto.

History: 1953 Comp., 14-37-20, enacted by Laws 1969, ch. 199, 7; 1976 (S.S.), ch. 34, 4; 1992, ch. 12, 4.



Section 3-38-20 - Ordinance requirements.

3-38-20. Ordinance requirements.

The ordinance imposing an occupancy tax or any ordinance amendatory thereof or supplemental thereto, except as limited by or otherwise provided in the Lodgers' Tax Act [3-38-13 through 3-38-24 NMSA 1978], shall:

A. provide a procedure for licensing each vendor and for refusing a vendor a license after an opportunity has been given to the vendor of a public hearing thereon by the governing body of the municipality or county, as the case may be;

B. state the rate or other amount of the occupancy tax; the times, place and method for the payment of the occupancy tax proceeds to the municipality or county; the accounts and other records to be maintained in connection with the occupancy tax; a procedure for making refunds and resolving disputes relating to the occupancy tax, including exemptions pertaining thereto; the procedure for preservation and destruction of records and their inspection and investigation; vendor audit requirements; applicable civil and criminal penalties; and a procedure of liens, distraint and sales to satisfy such liens; and

C. provide other rights, privileges, powers, immunities and other details relating to any such vendor licenses, the collection of the occupancy tax and the remittance of the proceeds thereof to the municipality or county.

History: 1953 Comp., 14-37-21, enacted by Laws 1969, ch. 199, 8; 1976 (S.S.), ch. 34, 5; 1992, ch. 12, 5.



Section 3-38-21 - Eligible uses of tax proceeds.

3-38-21. Eligible uses of tax proceeds.

A. Subject to the limitations contained in Section 3-38-15 NMSA 1978, a municipality or county imposing an occupancy tax may use the proceeds from the occupancy tax to defray costs of:

(1) collecting and otherwise administering the occupancy tax, including the performance of audits required by the Lodgers' Tax Act [3-38-13 through 3-38-24 NMSA 1978] pursuant to guidelines issued by the department of finance and administration;

(2) establishing, operating, purchasing, constructing, otherwise acquiring, reconstructing, extending, improving, equipping, furnishing or acquiring real property or any interest in real property for the site or grounds for tourist-related facilities and attractions or tourist-related transportation systems of the municipality, the county in which the municipality is located or the county;

(3) the principal of and interest on any prior redemption premiums due in connection with and any other charges pertaining to revenue bonds authorized by Section 3-38-23 or 3-38-24 NMSA 1978;

(4) advertising, publicizing and promoting tourist-related attractions, facilities and events of the municipality or county and tourist-related facilities, attractions and events within the area;

(5) providing police and fire protection and sanitation service for tourist-related facilities, attractions and events located in the respective municipality or county;

(6) providing a required minimum revenue guarantee for air service to the municipality or county to increase the ability of tourists to easily access the municipality's or county's tourist-related facilities, attractions and events; or

(7) any combination of the foregoing purposes or transactions stated in this section, but for no other municipal or county purpose.

B. As used in this section, "minimum revenue guarantee" is the amount of money guaranteed by a municipality or county to be earned by an airline providing air services to and from that municipality or county, which is the difference between the minimum flight charge revenue specified in the contract between the municipality or county and the airline and the amount of actual flight charge revenue received by the airline that is less than that contractual amount.

History: 1953 Comp., 14-37-22, enacted by Laws 1969, ch. 199, 9; 1976 (S.S.), ch. 34, 6; 1983, ch. 217, 1; 1987, ch. 9, 2; 1989, ch. 203, 1; 1995, ch. 97, 1; 1996, ch. 58, 7; 2016, ch. 30, 1.



Section 3-38-21.1 - Contracting for services.

3-38-21.1. Contracting for services.

A. The governing body of a municipality or county may contract for the management of programs and activities funded with revenue from the tax authorized in Section 3-38-15 NMSA 1978. The governing body shall require periodic reports to the governing body, at least quarterly, listing the expenditures for those periods. Within ten days of receiving the reports, the governing body shall furnish copies of them to the advisory board. Funds provided to the contracting person or governmental agency shall be maintained in a separate account established for that purpose and shall not be commingled with any other money.

B. A person or governmental agency with whom a municipality contracts under this section to conduct an activity authorized by Section 3-38-21 NMSA 1978 shall maintain complete and accurate financial records of each expenditure of the tax revenue made and upon request of the governing body of the municipality or county shall make such records available for inspection.

C. The occupancy tax revenue spent for a purpose authorized by the Lodgers' Tax Act [3-38-13 through 3-38-24 NMSA 1978] may be spent for day-to-day operations, supplies, salaries, office rental, travel expenses and other administrative costs only if those administrative costs are incurred directly for that purpose.

D. A person or governmental agency with whom a local governmental body contracts under this section may subcontract with the approval of the governing body of the municipality or county. A subcontractor shall be subject to the same terms and conditions as the contractor regarding separate financial accounts, periodic reports and inspection of records.

History: Laws 1996, ch. 58, 8.



Section 3-38-22 - Advisory boards created; duties.

3-38-22. Advisory boards created; duties.

A. The mayor of every municipality that imposes an occupancy tax pursuant to the Lodgers' Tax Act [3-38-13 through 3-38-24 NMSA 1978] shall appoint a five-member advisory board that consists of two members who are owners or operators of lodgings subject to the occupancy tax within the municipality, two members who are owners or operators of industries located within the municipality that primarily provide services or products to tourists and one member who is a resident of the municipality and represents the general public.

B. The chairman of every county commission that imposes an occupancy tax pursuant to the Lodgers' Tax Act shall appoint a five-member advisory board that consists of two members who are owners or operators of lodgings subject to the occupancy tax within the unincorporated area of the county, two members who are owners or operators of industries located within the unincorporated area of the county that primarily provide services or products to tourists and one member who is a resident of the unincorporated area of the county who represents the general public.

C. Members of the boards created under Subsections A and B of this section shall serve at the pleasure of the respective appointing authorities. The boards shall advise the respective governing bodies on the expenditure of funds authorized by Section 3-38-15 NMSA 1978 for advertising, publicizing and promoting tourist attractions and facilities in the respective counties and municipalities.

D. The advisory board shall submit to the mayor and council or county commission recommendations for the expenditures of funds authorized pursuant to the Lodgers' Tax Act for advertising, publicizing and promoting tourist-related attractions, facilities and events in the respective counties and municipalities.

History: 1953 Comp., 14-37-22.1, enacted by Laws 1977, ch. 294, 2; 1996, ch. 58, 9.



Section 3-38-23 - Revenue bonds.

3-38-23. Revenue bonds.

A. Revenue bonds may be issued at any time or from time to time by a municipality or county to defray wholly or in part the costs of any one, all or any combination of purposes authorized in Paragraphs (2) through (5) of Subsection A of Section 3-38-21 NMSA 1978.

B. The revenue bonds may be payable from and such payment may be secured by a pledge of and lien on the revenues derived from:

(1) the proceeds of the occupancy tax of the municipality or county after the deduction of those amounts required to be expended pursuant to Subsection D of Section 3-38-15 NMSA 1978 and the administration costs pertaining to the occupancy tax in an amount not to exceed ten percent of the occupancy tax receipts collected by the municipality or county in any fiscal year, excluding from the computation of such costs the administration costs ultimately recovered from delinquent vendors by civil action as penalties, costs of collection and attorney fees but not as interest on unpaid principal;

(2) the tourist-related facilities and attractions or tourist-related transportation systems to which the bonds pertain, after provision is made for the payment of the operation and maintenance expenses of the tourist-related facilities and attractions or tourist-related transportation systems; or

(3) a combination of such net revenues from both sources designated in Paragraphs (1) and (2) of this subsection.

C. The bonds shall bear interest at a rate as authorized in the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978], and the first interest payment may be for any period authorized in the Public Securities Act.

D. Except as otherwise provided in the Lodgers' Tax Act [3-38-13 through 3-38-24 NMSA 1978], revenue bonds authorized in the Lodgers' Tax Act shall be issued in accordance with the provisions of Sections 3-31-2 through 3-31-6 NMSA 1978.

History: 1953 Comp., 14-37-23, enacted by Laws 1969, ch. 199, 10; 1976 (S.S.), ch. 34, 7; 1987, ch. 9, 3; 1996, ch. 58, 10; 2016, ch. 30, 2.



Section 3-38-24 - Refunding bonds.

3-38-24. Refunding bonds.

A. Any municipality or county having issued revenue bonds as authorized in the Lodgers' Tax Act [3-38-13 through 3-38-24 NMSA 1978] may issue refunding revenue bonds payable from pledged revenues therein authorized for the payment of revenue bonds at the time of the refunding or at the time of the issuance of the bonds being refunded as the governing body of the municipality or county may determine, notwithstanding the revenue sources or the pledge of such revenues or both are thereby modified.

B. Refunding bonds may be issued for the purpose of refinancing, paying and discharging all or any part of such outstanding bonds of any one or more or all outstanding issues:

(1) for the acceleration, deceleration or other modification of the payment of such obligations, including without limitation any capitalization of any interest thereon in arrears or about to become due for any period not exceeding one year from the date of the refunding bonds;

(2) for the purpose of reducing interest costs or effecting other economies;

(3) for the purpose of modifying or eliminating restrictive contractual limitations pertaining to the issuance of additional bonds, otherwise concerning the outstanding bonds, or to any facilities relating thereto; or

(4) for any combination of the foregoing purposes.

C. The interest on any bond refunded shall not be increased to any rate in excess of the rate authorized in the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978] and shall be paid as authorized in that act.

D. Bonds for refunding any bonds for any other purpose permitted by the Lodgers' Tax Act may be issued separately or issued in combination in one series or more.

E. Except as otherwise provided in the Lodgers' Tax Act, refunding bonds authorized in the Lodgers' Tax Act shall be issued in accordance with the provisions of Sections 3-31-10 and 3-31-11 NMSA 1978.

History: 1953 Comp., 14-37-24, enacted by Laws 1969, ch. 199, 11; 1976 (S.S.), ch. 34, 8; 1987, ch. 9, 4.






Article 38A - Hospitality Fee

Section 3-38A-1 - Short title. (Repealed effective July 1, 2028.)

3-38A-1. Short title. (Repealed effective July 1, 2028.)

This act [3-38A-1 through 3-38A-12 NMSA 1978] may be cited as the "Hospitality Fee Act".

History: Laws 2003, ch. 417, 1.



Section 3-38A-2 - Definitions. (Repealed effective July 1, 2028.)

3-38A-2. Definitions. (Repealed effective July 1, 2028.)

As used in the Hospitality Fee Act:

A. "gross rent" means the total amount of rent paid for tourist accommodations, not including the state and local option gross receipts taxes paid on the rent receipts;

B. "municipality" means a municipality located in a class A county with a population greater than two hundred fifty thousand according to the most recent federal decennial census;

C. "person" means a corporation, firm, other body corporate, partnership, association or individual, including an executor, administrator, trustee, receiver or other representative appointed according to law and acting in a representative capacity. "Person" does not include the United States of America; the state of New Mexico; any corporation, department, instrumentality or agency of the federal government or the state government; or any political subdivision of the state;

D. "proprietor" means a person who furnishes tourist accommodations to a renter;

E. "rent" means the consideration received by a proprietor in money, credits, property or other consideration valued in money from renters for tourist accommodations, other than:

(1) consideration received from a renter who has been a permanent resident of the tourist accommodation for a period of at least thirty consecutive days or a renter who enters into or has entered into a written agreement for rental of the tourist accommodation for a period of at least thirty consecutive days; or

(2) consideration received from a renter for a room or other unit of accommodation for which the renter has paid less than two dollars ($2.00) per day;

F. "renter" means a person to whom tourist accommodations are furnished;

G. "room" means a room or other unit of accommodation furnished by a proprietor to a renter in a tourist accommodation; and

H. "tourist accommodation" means a hotel, apartment, apartment hotel, apartment house, lodge, lodginghouse, rooming house, motor hotel, guest house, guest ranch, ranch resort, guest resort, mobile home, motor court, auto court, auto camp, trailer court, trailer camp, trailer park, tourist camp, cabin or other premises used for accommodation. "Tourist accommodation" does not include:

(1) accommodations at religious, charitable, educational or philanthropic institutions, including summer camps operated by such institutions;

(2) clinics, hospitals or other medical facilities;

(3) privately owned and operated convalescent homes or homes for the aged, infirm, indigent or chronically ill; or

(4) accommodations that do not have at least three rooms or other units of accommodation.

History: Laws 2003, ch. 417, 2.



Section 3-38A-3 - Hospitality fee authorized; rate; purpose. (Repealed effective July 1, 2028.)

3-38A-3. Hospitality fee authorized; rate; purpose. (Repealed effective July 1, 2028.)

A. A municipality may impose by ordinance a hospitality fee on the gross rent received by proprietors of tourist accommodations within the municipality in an amount not to exceed one percent of the gross rent. The fee imposed by this subsection may be referred to as the "hospitality fee".

B. Proceeds from the hospitality fee shall be used as follows:

(1) fifty percent of the proceeds shall be used to equip and furnish a municipal convention center; and

(2) fifty percent of the proceeds shall be used by the municipality to contract to purchase advertising that publicizes and promotes tourist-related attractions, facilities and events in the municipality and the county and tourist facilities or attractions within the area.

History: Laws 2003, ch. 417, 3; 2007, ch. 233, 2; 2008, ch. 5, 1.



Section 3-38A-4 - Collection of hospitality fee; audit. (Repealed effective July 1, 2028.)

3-38A-4. Collection of hospitality fee; audit. (Repealed effective July 1, 2028.)

A. Every proprietor of a tourist accommodation in a municipality imposing a hospitality fee shall collect the hospitality fee on behalf of the municipality and shall act as a trustee of the fee revenues. The fee shall be collected from proprietors in accordance with the ordinance imposing the fee and shall be charged separately from the rent fixed by the proprietor for the tourist accommodations.

B. The governing body of a municipality imposing a hospitality fee shall select for annual random audits one or more proprietors or tourist accommodations subject to the fee to verify the amount of gross rent subject to the fee and to ensure that the full amount of the fee on that rent is collected. Copies of audits completed shall be filed annually with the local government division of the department of finance and administration.

History: Laws 2003, ch. 417, 4.



Section 3-38A-5 - Financial reporting. (Repealed effective July 1, 2028.)

3-38A-5. Financial reporting. (Repealed effective July 1, 2028.)

The governing body of a municipality imposing a hospitality fee shall:

A. furnish to any municipal advisory board dealing with occupancy, lodging or accommodation taxes or fees information on that portion of a proposed budget report or audit filed or received by the governing body pursuant to either Chapter 6, Article 6 NMSA 1978 or the Audit Act [12-6-1 through 12-6-14 NMSA 1978] that relates to the expenditure of hospitality fee proceeds within ten days of the filing or receipt of that proposed budget, report or audit; and

B. report quarterly to the local government division of the department of finance and administration on the expenditure of hospitality fee proceeds pursuant to Sections 3-38-15 and 3-38-21 NMSA 1978.

History: Laws 2003, ch. 417, 5.



Section 3-38A-6 - Ordinance requirements. (Repealed effective July 1, 2028.)

3-38A-6. Ordinance requirements. (Repealed effective July 1, 2028.)

The ordinance imposing a hospitality fee and, as applicable, any ordinance amending the fee, shall:

A. set out the procedures for licensing a proprietor and for suspending or revoking a license or refusing to license a proprietor after the governing body of the municipality has given the proprietor an opportunity for a public hearing on the suspension, revocation or refusal;

B. state the rate of the hospitality fee; the time, place and method for the payment of the fee to the municipality; the accounts and other records to be maintained in connection with the fee; a procedure for making refunds and resolving disputes relating to the fee; the procedure for preservation and destruction of records pertaining to the fee and their inspection and investigation; audit requirements; applicable civil and criminal penalties; and a procedure for liens, distraint and sales to satisfy such liens; and

C. clearly state any other rights, privileges, powers, immunities and other details relating to proprietor licensure, the collection of the hospitality fee and the remittance of the fee proceeds to the municipality.

History: Laws 2003, ch. 417, 6.



Section 3-38A-7 - Collection of delinquencies; civil penalty. (Repealed effective July 1, 2028.)

3-38A-7. Collection of delinquencies; civil penalty. (Repealed effective July 1, 2028.)

A. A proprietor is liable for the payment of any amount of the hospitality fee proceeds the proprietor has failed to remit to the municipality.

B. A municipality shall provide by ordinance for a civil penalty for failure to remit the hospitality fee due in an amount equal to the greater of ten percent of the amount of the hospitality fee that was not remitted to the municipality or one hundred dollars ($100).

C. The municipality may bring an action in law or equity in the district court for the collection of any amount of hospitality fee due, including without limitation penalties on that amount, interest on the unpaid principal amount at a rate of not exceeding one percent a month, the costs of collection and reasonable attorney fees incurred in connection with such an action.

History: Laws 2003, ch. 417, 7.



Section 3-38A-8 - Lien for hospitality fee; payment; certificate of liens. (Repealed effective July 1, 2028.)

3-38A-8. Lien for hospitality fee; payment; certificate of liens. (Repealed effective July 1, 2028.)

A. The hospitality fee imposed by a municipality constitutes a lien in favor of that municipality upon the personal and real property of the proprietor providing tourist accommodations in that municipality. The lien may be enforced as provided in Sections 3-36-1 through 3-36-7 NMSA 1978. Priority of the lien shall be determined from the date of filing.

B. Under process or order of court, no person shall sell the property of any proprietor of a tourist accommodation without first ascertaining from the clerk or treasurer of the municipality in which the tourist accommodation is located the amount of any hospitality fee due the municipality. The hospitality fee due the municipality shall be paid from the proceeds of the sale before payment is made to the judgment creditor or to any other person with a claim on the sale proceeds.

C. The clerk or treasurer of the municipality shall furnish upon request to any person a certificate showing the amount of all liens in the records of the municipality against a proprietor of a tourist accommodation pursuant to the Hospitality Fee Act.

History: Laws 2003, ch. 417, 8.



Section 3-38A-9 - Enforcement. (Repealed effective July 1, 2028.)

3-38A-9. Enforcement. (Repealed effective July 1, 2028.)

A. An action to enforce the Hospitality Fee Act may be brought by:

(1) the attorney general or the district attorney in the county of jurisdiction; or

(2) a proprietor of a tourist accommodation who is collecting the proceeds of a hospitality fee in the county of jurisdiction.

B. A district court may issue a writ of mandamus or order an injunction or other appropriate remedy to enforce the provisions of the Hospitality Fee Act.

C. The court shall award costs and reasonable attorney fees to the prevailing party in a court action to enforce the provisions of the Hospitality Fee Act.

History: Laws 2003, ch. 417, 9.



Section 3-38A-10 - Penalties; criminal. (Repealed effective July 1, 2028.)

3-38A-10. Penalties; criminal. (Repealed effective July 1, 2028.)

A. It is a violation of the municipal ordinance imposing a hospitality fee and providing for collection and administration of the fee pursuant to the Hospitality Fee Act for any proprietor subject to the fee to fail to pay the hospitality fee, to fail to remit the proceeds of the fee to the municipality or to fail to account properly for a tourist accommodation and the proceeds of the fee pertaining to the accommodation.

B. The governing body of the municipality shall provide by ordinance that a violation of an ordinance imposing and providing for collection and enforcement of the hospitality fee pursuant to the Hospitality Fee Act is a misdemeanor subject to a fine of not more than five hundred dollars ($500) or imprisonment for not more than ninety days, or both.

History: Laws 2003, ch. 417, 10.



Section 3-38A-11 - Revenue bonds. (Repealed effective July 1, 2028.)

3-38A-11. Revenue bonds. (Repealed effective July 1, 2028.)

A. Revenue bonds may be issued at any time by a municipality to defray wholly or in part the costs of equipping or furnishing a municipal convention center.

B. The revenue bonds may be payable from and payment may be secured by a pledge of and lien on the revenues derived from:

(1) the proceeds of the hospitality fee of the municipality after the deduction of the administrative costs pertaining to the fee in an amount not to exceed ten percent of the gross rent fees collected by the municipality in a fiscal year and excluding from the computation of such costs the administrative costs ultimately recovered from delinquent proprietors by civil action as penalties, costs of collection and attorney fees, but not as interest on unpaid principal;

(2) any convention center facility, after provision is made for the payment of the operation and maintenance expenses of the convention center; and

(3) a combination of such net revenues from both sources in Paragraphs (1) and (2) of this subsection.

C. The bonds shall bear interest at a rate or rates as authorized in the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978], and the first interest payment may be for any period authorized in that act.

D. Except as otherwise provided in the Hospitality Fee Act, revenue bonds authorized in the Hospitality Fee Act shall be issued in accordance with the provisions of Sections 3-31-2 through 3-31-6 NMSA 1978.

History: Laws 2003, ch. 417, 11.



Section 3-38A-12 - Refunding bonds. (Repealed effective July 1, 2028.)

3-38A-12. Refunding bonds. (Repealed effective July 1, 2028.)

A. A municipality having issued revenue bonds pursuant to the Hospitality Fee Act may issue refunding bonds payable from pledged revenues therein authorized for the payment of revenue bonds at the time of the refunding or at the time of the issuance of the bonds being refunded as the governing body of the municipality may determine, notwithstanding that the revenue sources or the pledge of such revenues, or both, are thereby modified.

B. Refunding bonds may be issued for the purpose of refinancing, paying and discharging all or any part of such outstanding bonds of any one or more or all outstanding issues:

(1) for the acceleration, deceleration or other modification of the payment of such obligations, including without limitation any capitalization of any interest thereon in arrears or about to become due for any period not exceeding one year from the date of the refunding bonds;

(2) for the purpose of reducing interest costs or effecting other economies;

(3) for the purpose of modifying or eliminating restrictive contractual limitations pertaining to the issuance of additional bonds, otherwise concerning the outstanding bonds, or to any facilities relating thereto; or

(4) for any combination of the foregoing purposes.

C. The interest on any bond refunded shall not be increased to a rate in excess of the rate authorized in the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978] and shall be paid as authorized in that act.

D. Except as otherwise provided in the Hospitality Fee Act, refunding bonds authorized in the Hospitality Fee Act shall be issued in accordance with the provisions of Sections 3-31-10 and 3-31-11 NMSA 1978.

History: Laws 2003, ch. 417, 12.






Article 39 - Municipal Airports

Section 3-39-1 - Municipal Airport Law.

3-39-1. Municipal Airport Law.

Sections 3-39-1 through 3-39-15 NMSA 1978 may be cited as the "Municipal Airport Law."

History: 1953 Comp., 14-40-1, enacted by Laws 1965, ch. 300.



Section 3-39-2 - Purpose of law.

3-39-2. Purpose of law.

The purpose of the Municipal Airport Law is to enable municipalities to acquire and operate municipal airport facilities for the convenience of the public, to promote aviation facilities of all types and to promote the economy of the area by making air transportation available.

History: 1953 Comp., 14-40-2, enacted by Laws 1965, ch. 300; 1989, ch. 174, 1.



Section 3-39-3 - Definitions.

3-39-3. Definitions.

As used in the Municipal Airport Law:

A. "bond" means any bond, note, temporary bond, interim certificate, negotiable instrument or any other evidence of indebtedness issued under the Municipal Airport Law;

B. "obligee" means any bondholder, trustee for any bondholders or lessor or his assignee of property leased to the municipality for use in connection with an airport facility and the state or federal government when a party to a contract with the municipality by which aid is given to the municipality;

C. "federal government" means the United States or any of its agencies; and

D. "airport facility" includes a runway, taxiway, terminal, real estate, parking facility, hanger [hangar] facility, maintenance facility for repair, construction and modification and any other facility related to aircraft or airports.

History: 1953 Comp., 14-40-3, enacted by Laws 1965, ch. 300; 1989, ch. 174, 2.



Section 3-39-4 - Municipal airports.

3-39-4. Municipal airports.

The governing body of any municipality may:

A. acquire by purchase, lease, gift or otherwise, and may establish, construct, improve, maintain and operate an airport or any airport facility either inside or outside the limits of the municipality;

B. insure or provide for insurance of any airport facility of the municipality;

C. provide or arrange for services in connection with any airport facility;

D. acquire by eminent domain either inside or outside the limits of the municipality any property necessary or desirable under the Municipal Airport Law NMSA 1978] in accordance with the procedure set forth by law;

E. sell, lease or otherwise dispose of or allow the use of any real or personal property or any interest acquired or used for the purposes included in the Municipal Airport Law;

F. enact any ordinance, rule or regulation not inconsistent with state or federal law or regulation which provides for the safety, health, prosperity, morals, order, comfort, convenience or welfare of the inhabitants of the municipality and of the general public or for the orderly and efficient management or operation of the airport or any airport facility, and to provide penalties for the violation thereof, all with respect to its airport or any of its airport facilities either inside or outside the limits of the municipality; and

G. perform any other act necessary to carry out the provisions of the Municipal Airport Law.

History: 1953 Comp., 14-40-4, enacted by Laws 1965, ch. 300; 1969, ch. 251, 9.



Section 3-39-5 - Planning and zoning laws.

3-39-5. Planning and zoning laws.

All municipal airport facilities are subject to planning and zoning laws, ordinances and regulations applicable to the area in which the airport facility is located.

History: 1953 Comp., 14-40-5, enacted by Laws 1965, ch. 300.



Section 3-39-6 - Irrepealable bond ordinance.

3-39-6. Irrepealable bond ordinance.

A. Any municipality may issue bonds for:

(1) the purpose of preparing, acquiring, constructing or improving airport facilities;

(2) the purpose of refinancing, refunding and paying any bonds or obligations payable from any revenues of any municipal airport facility as provided in Section 3-39-7 NMSA 1978; or

(3) any combination of the aforesaid purposes set forth in Paragraphs (1) and (2).

B. The bonds are payable solely from a pledge of:

(1) net income derived by the municipality from the airport facility financed with the proceeds;

(2) net income of all or designated municipal airport facilities whether or not financed in whole or in part with the proceeds;

(3) contributions, grants or other financial assistance from the state or federal governments or any other sources;

(4) the additional special funds authorized by Section 3-39-12 NMSA 1978; or

(5) any combination of these sources.

C. The bonds shall be authorized by ordinance which is irrepealable as long as any obligation on the bonds is unpaid by the municipality.

History: 1953 Comp., 14-40-6, enacted by Laws 1965, ch. 300; 1971, ch. 206, 1.



Section 3-39-7 - Refunding bonds.

3-39-7. Refunding bonds.

A. Any bonds issued by any municipality and payable from any revenues of any airport facility may be refunded in the name of the municipality issuing the bonds being refunded, by the issuance of bonds to refund, pay and discharge all or any part of the outstanding bonds, including any interest on the bonds in arrears or about to become due within three years from the date of the refunding bonds and for the purpose of avoiding or terminating any default in the payment of interest on and principal of the bonds, of reducing interest costs or effecting other economies, or of modifying or eliminating restrictive contractual limitations appertaining to the issuance of additional bonds or to any facilities or income appertaining thereto, or for any combination of the foregoing purposes. Refunding bonds shall be authorized by ordinance, shall be payable from a pledge of the net income derived from any or all designated airport facilities, whether or not financed from any bond proceeds, and additionally may be payable from a pledge of any or all of the additional sources permitted by Sections 3-39-6 and 3-39-12 NMSA 1978 and may be issued under the same terms and conditions allowable by the Municipal Airport Law for airport facilities bonds. Any bonds which are refunded under the provisions of this section shall be paid at maturity or on any permitted prior redemption date in the amounts, at the time and places and, if called prior to maturity, in accordance with any applicable notice provisions, all as provided in the proceedings authorizing the issuance of said refunded bonds or otherwise appertaining thereto, except for any such bond which is voluntarily surrendered for exchange or payment by the holder. Refunding bonds may be delivered in exchange for the outstanding bonds refunded or may be sold at either public or private sale.

B. No bonds may be refunded under the Municipal Airport Law unless the bonds either mature or are callable for prior redemption under their terms within fifteen years from the date of issuance of the refunding bonds, or unless the holders thereof voluntarily surrender them for exchange or payment. Provision shall be made for paying the bonds refunded within said period of time. Interest on any bond may be increased. The principal amount of the refunding bonds may exceed the principal amount of the refunded bonds, but only to the extent that any costs incidental to the refunding bonds or any interest on the bonds refunded in arrears or about to become due within three years from the date of the refunding bonds, or both said incidental costs and interest, are capitalized with the proceeds of refunding bonds. The principal amount of the refunding bonds may also exceed the principal amount of the refunded bonds if the aggregate principal and interest costs of the refunding bonds do not exceed such unaccrued costs of the bonds refunded. The principal amount of the refunding bonds may also be less than or the same as the principal amount of the bonds being refunded so long as provision is duly and sufficiently made for the payment of the refunded bonds.

C. The proceeds of refunding bonds shall either be immediately applied to the retirement of the bonds being refunded or be placed in escrow in a commercial bank or trust company, either a state or national banking institution, which possesses and is exercising trust powers, which is located within New Mexico and which is a member of the Federal Deposit Insurance Corporation, to be applied to the payment of the bonds being refunded upon their presentation therefor. To the extent any incidental expenses have been capitalized, such refunding bond proceeds may be used to defray such expenses, and any accrued interest and any premium appertaining to a sale of refunding bonds may be applied to the payment of the interest thereon and the principal thereof, or both interest and principal, or may be deposited in a reserve therefor, as the municipality may determine. Nothing in this section requires the establishment of an escrow if the refunded bonds become due and payable within one year from the date of the refunding bonds and if the amounts necessary to retire the refunded bonds within that time are deposited with the paying agent for said refunded bonds. Any such escrow shall not necessarily be limited to proceeds of refunding bonds but may include other moneys available for its purpose. Any proceeds in escrow, pending such use, may be invested or reinvested in bills, certificates of indebtedness, notes or bonds which are directed obligations of, or the principal and interest of which obligations are unconditionally guaranteed by, the United States of America. Such proceeds and investments in escrow, together with any interest to be derived from any such investment, shall be in an amount at all times sufficient as to principal, interest, any prior redemption premium due and any charges of the escrow agent payable therefrom, to pay the bonds being refunded as they become due at their respective maturities or due at any designated prior redemption date or dates in connection with which the municipality shall exercise a prior redemption option. Any purchaser of any refunding bond issued under the Municipal Airport Law, is in no manner responsible for the application of the proceeds thereof by the municipality or any of its officers, agents or employees.

D. Refunding bonds may bear such additional terms and provisions as may be determined by the municipality subject to the limitations in the Municipal Airport Law for original bond issues and are not subject to the provisions of any other statute except as may be incorporated by reference in the Municipal Airport Law.

E. Municipalities may pledge irrevocably for the payment of interest and principal of refunding bonds, any of such net income of airport facilities, and any such additional special funds and additional security which may be pledged to an original issue of bonds authorized pursuant to the Municipal Airport Law, even if any of such additional special fund and additional security was not pledged to the bonds being refunded.

History: 1953 Comp., 14-40-6.1, enacted by Laws 1971, ch. 206, 2; 1973, ch. 196, 1.



Section 3-39-8 - Impairment of payment.

3-39-8. Impairment of payment.

Any law which authorizes the pledge of any or all of the net income and revenues to the payment of any bonds issued pursuant to the Municipal Airport Law or which affects any of the net income or revenues pledged to such bonds, or any law supplemental thereto or otherwise appertaining thereto, shall not be repealed or amended or otherwise directly or indirectly modified in such a manner as to impair adversely any such outstanding bonds unless such outstanding bonds have been discharged in full or provision has been fully made therefor.

History: 1953 Comp., 14-40-6.2, enacted by Laws 1971, ch. 206, 3.



Section 3-39-9 - Terms of bonds.

3-39-9. Terms of bonds.

A. The ordinance authorizing issuance of bonds pursuant to the Municipal Airport Law shall specify:

(1) issuance in any number of series;

(2) any maturity date or dates, but the final maturity date shall not exceed fifty years from the date of the bonds;

(3) the interest rate or rates the bonds shall bear;

(4) denominations;

(5) form, either coupon or registered;

(6) conversion or registration privileges;

(7) rank or priority;

(8) manner of execution; and

(9) the terms, manner and medium of payment and redemption.

B. No member of the governing body or any person executing bonds is personally liable on any bond. All bonds are payable solely from the special funds allowed by the Municipal Airport Law as specified in the authorizing ordinance. No bond is a debt or general obligation of the issuing municipality.

C. The terms prescribed by the authorizing ordinance and by this section shall be carried on the face of each bond.

History: 1953 Comp., 14-40-7, enacted by Laws 1965, ch. 300; 1971, ch. 206, 4; 1983, ch. 265, 13.



Section 3-39-10 - Sale, exchange and details of bonds.

3-39-10. Sale, exchange and details of bonds.

A. Bonds may be sold at public or private sale at, above or below par and at a price which results in a net effective interest rate which does not exceed the maximum permitted by the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978] or, in the case of municipalities having a population of one hundred thousand or more persons, may be exchanged for property to be used in connection with an airport facility.

B. If any municipal officer whose signature appears on any bond ceases to be an officer before delivery of the bonds, the signature is valid for all purposes as if the officer had remained in office until delivery.

C. All bonds are fully negotiable as provided by Article 8 [55-8-101 through 55-8-511 NMSA 1978] of the Uniform Commercial Code unless the instrument authorizing the bonds expressly provides to the contrary.

History: 1953 Comp., 14-40-8, enacted by Laws 1965, ch. 300; 1971, ch. 206, 5; 1973, ch. 196, 2.



Section 3-39-11 - Construction.

3-39-11. Construction.

The Municipal Airport Law is full authority for authorization and issuance of bonds and no election is necessary. In any proceeding involving the validity and enforceability of any bond or its security, any bond reciting in substance that it was issued by the municipality to aid in financing an airport facility is conclusively presumed to have been issued for an airport facility planned, located and constructed in accordance with the Municipal Airport Law.

History: 1953 Comp., 14-40-9, enacted by Laws 1965, ch. 300.



Section 3-39-12 - Additional security.

3-39-12. Additional security.

To further the marketability of bonds issued pursuant to the Municipal Airport Law, the ordinance authorizing their issue may:

A. secure their payment by deed of trust or mortgage conveying municipally owned land and improvements acquired for the airport facility from the proceeds of the bonds to a trustee for the benefit and security of the bondholders;

B. secure their payment by a pledge of all or any part of the amounts distributed to municipalities pursuant to Section 7-1-6.9 NMSA 1978 as from time to time amended and supplemented; provided any ordinance securing the payment of bonds by a pledge of revenues derived from such distributions may also provide for the creation and terms of a sinking fund into which the municipality shall annually transfer any or all of the revenues obtained from such distributions; and

C. authorize any other security agreement not in conflict with law.

History: 1953 Comp., 14-40-10, enacted by Laws 1965, ch. 300; 1965, ch. 307, 1; 1967, ch. 170, 3; 1977, ch. 342, 4; 1983, ch. 211, 2.



Section 3-39-13 - Foreclosure.

3-39-13. Foreclosure.

If the interest or any serial maturity of any bond is in default, any obligee may foreclose against the municipality under the same procedure provided for foreclosure of real estate mortgages. The district court may appoint a receiver to operate the airport facility in default.

History: 1953 Comp., 14-40-11, enacted by Laws 1965, ch. 300.



Section 3-39-14 - Legal investments.

3-39-14. Legal investments.

Bonds are legal investments for savings banks and insurance companies under the laws of this state. They are bonds, notes or other obligations of a municipal subdivision of this state, issued pursuant to a law of this state, for the purposes of investment or purchase by the state investment officer.

History: 1953 Comp., 14-40-12, enacted by Laws 1965, ch. 300.



Section 3-39-15 - Tax exemptions.

3-39-15. Tax exemptions.

Bonds and their income and all mortgages or other instruments executed as security for them are exempt from all taxation by this state or any of its political subdivisions.

History: 1953 Comp., 14-40-13, enacted by Laws 1965, ch. 300.



Section 3-39-16 - Municipal Airport Zoning Law.

3-39-16. [Municipal Airport Zoning Law.]

Sections 3-39-16 through 3-39-26 NMSA 1978, may be cited as the "Municipal Airport Zoning Law."

History: 1953 Comp., 14-40-14, enacted by Laws 1965, ch. 300.



Section 3-39-17 - Definitions.

3-39-17. Definitions.

As used in the Municipal Airport Zoning Law [3-39-16 through 3-39-26 NMSA 1978], unless the context otherwise requires:

A. "airport" means any area of land or water designated for the landing and taking-off of aircraft and utilized or to be utilized by the public as a point of arrival or departure by air;

B. "airport hazard" means any overhead power line which interferes with radio communication between a publicly owned airport and aircraft approaching or leaving same; or any structure or tree which obstructs the aerial approaches of such an airport or is otherwise hazardous to its use for landing or taking off;

C. an airport is "publicly owned" if the portion thereof used for landing and taking-off of aircraft is owned by a governmental body, political subdivision, public agency or other public corporation;

D. "legislative body" means the legislative or governing body of any county or municipal or political subdivision of the state of New Mexico, having or acquiring a publicly owned airport within its corporate or political limits;

E. "person" means any individual, firm, copartnership, corporation, company, association, joint stock association or body politic, and includes any trustee, receiver, assignee or other similar representative thereof;

F. "structure" means any object constructed or installed by man, including, but without limitation, buildings, towers, smokestacks and overhead transmission lines; and

G. "tree" means any object of natural growth.

History: 1953 Comp., 14-40-15, enacted by Laws 1965, ch. 300.



Section 3-39-18 - Airport hazards not in public interest.

3-39-18. Airport hazards not in public interest.

It is hereby found and declared that an airport hazard endangers the lives and property of users of the airport and of occupants of land in its vicinity, and also, if of the obstruction type, in effect reduces the size of the area available for the landing, taking-off and maneuvering of aircraft, thus tending to destroy or impair the utility of the airport and the public investment therein, and is therefore not in the interest of the public health, public safety or general welfare.

History: 1953 Comp., 14-40-16, enacted by Laws 1965, ch. 300.



Section 3-39-19 - Preparation of airport approach plans.

3-39-19. Preparation of airport approach plans.

The legislative body is hereby empowered to formulate and adopt, and from time to time as may be necessary, revise an airport approach plan for any publicly owned airport within its corporate or political limits. Each such plan shall indicate the hazards, the area within which measures for the protection of the airport's aerial approaches should be taken, and what the height limits and other objectives of such measure should be. In adopting or revising any such plan, the legislative body shall consider, among other things, the character of the flying operations expected to be conducted at the airport, the nature of the terrain, the height of existing structures and trees above the level of the airport, and the possibility of lowering or removing existing obstructions, and the legislative body may obtain and consider the views of the agency of the federal government charged with the fostering of civil aeronautics as to the aerial approaches necessary to safe flying operations at the airport.

History: 1953 Comp., 14-40-17, enacted by Laws 1965, ch. 300.



Section 3-39-20 - Adoption of airport zoning regulations.

3-39-20. Adoption of airport zoning regulations.

A. Every municipality and county or other political subdivision having within its territorial limits an area within which, according to an airport approach plan adopted by the legislative body, measures should be taken for the protection of airport approaches, shall adopt, administer and enforce, under the police power and in the manner and upon the conditions hereinafter prescribed, airport zoning regulations applicable to such area, which regulations shall divide the area into zones and within such zones, specify the land uses permitted, regulate and restrict the height to which structures and trees may be erected or allowed to grow, and impose such other restrictions and requirements as may be necessary to effectuate the legislative body's approach plan for the airport.

B. In the event that a political subdivision has adopted, or hereafter adopts, a general zoning ordinance regulating, among other things, the height of buildings, any airport zoning regulations adopted for the same area or portion thereof under the Municipal Airport Zoning Law [3-39-16 through 3-39-26 NMSA 1978] may be incorporated and made a part of such general zoning regulations, and be administered and enforced in connection therewith, but such general zoning regulations shall not limit the effectiveness or scope of the regulations adopted under this act.

C. Any zoning or other regulations applicable to any area within which, according to an airport approach plan adopted by the legislative body, measures should be taken for the protection of airport approaches, including not only any airport zoning regulations adopted under Sections 3-39-16 through 3-39-26 NMSA 1978, but any zoning or other regulations dealing with the same or similar matters, that have been or may be adopted under authority other than that conferred by Sections 3-39-16 through 3-39-26 NMSA 1978, shall be consistent with, and conform to, the legislative body's approach plan for such area, and shall be amended from time to time as may be necessary to conform to any revision of the plan that may be made by the legislative body.

D. All airport zoning regulations adopted under Sections 3-39-16 through 3-39-26 NMSA 1978, shall be reasonable and none shall require the removal, lowering or other change or alteration of any structure or tree not conforming to the regulations when adopted or amended, or otherwise interfere with the continuance of any nonconforming use, except as provided in Section 3-39-21 NMSA 1978.

History: 1953 Comp., 14-40-18, enacted by Laws 1965, ch. 300.



Section 3-39-21 - Permits and variances.

3-39-21. Permits and variances.

A. When advisable to facilitate the enforcement of the Municipal Airport Zoning Law [3-39-16 through 3-39-26 NMSA 1978], a system may be established for granting permits to establish or construct new structures and other uses. In any event, before any nonconforming structure may be replaced with a taller one or any nonconforming tree allowed to grow higher or be replanted, a permit must be secured from the administrative agency authorized to administer and enforce the regulations, authorizing such replacement or change. No such permit shall be granted that would allow the structure to become a greater hazard to air navigation than it was when the applicable regulation was adopted; and whenever the administrative agency determines that nonconforming structure or tree has been abandoned or more than eighty percent torn down, destroyed, deteriorated or decayed, no permit shall be granted that would allow said structure or tree to exceed the applicable height limit or otherwise deviate from the zoning regulations. Except as indicated, all applications for permits for replacement, change or repair of nonconforming uses shall be granted.

B. Any person desiring to erect any structure, or increase the height of any structure, or permit the growth of any tree, or otherwise use his property, in violation of airport zoning regulations adopted under the Municipal Airport Zoning Law, may apply to the board of appeals, as provided in Section 3-39-22 NMSA 1978, for a variance from the zoning regulations in question. Such variance shall be allowed where a literal application or enforcement of the regulations would result in practical difficulty or unnecessary hardship and the relief granted would not be contrary to the public interest but do substantial justice and be in accordance with the spirit of the regulations.

C. In granting any permit or variance under this section, the administrative agency or board of appeals may, if it deems such action advisable to effectuate the purposes of the Municipal Airport Zoning Law, and reasonable in the circumstances, so condition such permit or variance as to require the owner of the structure or tree in question to permit the political subdivision, at its own expense, to install, operate and maintain suitable obstruction markers and obstruction lights thereon.

History: 1953 Comp., 14-40-19, enacted by Laws 1965, ch. 300.



Section 3-39-22 - Zoning regulations; procedure.

3-39-22. Zoning regulations; procedure.

A. No airport zoning regulations shall be adopted, amended or changed under the Municipal Airport Zoning Law [3-39-16 through 3-39-26 NMSA 1978] except by action of the legislative body of the political subdivision in question, after a public hearing in relation thereto, at which parties in interest and citizens shall have an opportunity to be heard. At least fifteen days' notice of the hearing shall be published in an official paper, or a paper of general circulation, in the political subdivision.

B. The legislative body of any political subdivision adopting airport zoning regulations under the Municipal Airport Zoning Law may delegate the duty of administering and enforcing such regulations to any administrative agency under its jurisdiction, but such administrative agency shall not be or include any member of the board of appeals. The duties of such administrative agency shall include that of hearing and deciding all permits under Section 3-39-21 NMSA 1978, but such agency shall not have or exercise any of the powers delegated to the board of appeals.

C. Airport zoning regulations adopted under the Municipal Airport Zoning Law shall provide for appointment of a board of appeals to have and exercise the following powers:

(1) to hear and decide appeals from any order, requirement, decision or determination made by the administrative agency in the enforcement of Sections 3-39-16 through 3-39-26 NMSA 1978, or of any ordinance adopted pursuant thereto;

(2) to hear and decide special exceptions to the terms of the ordinance upon which such board may be required to pass under such ordinance; and

(3) to hear and decide specific variances under Section 3-39-21 NMSA 1978.

D. Where a zoning board of appeals or adjustment already exists, it may be appointed as the board of appeals. Otherwise, the board of appeals shall consist of five members, each to be appointed for a term of three years and to be removable for cause by the appointing authority upon written charges and after public hearing.

E. The board shall adopt rules in accordance with the provisions of any ordinance adopted under Sections 3-39-16 through 3-39-26 NMSA 1978. Meetings of the board shall be held at the call of the chairman and at such other times as the board may determine. The chairman, or in his absence the acting chairman, may administer oaths and compel the attendance of witnesses. All meetings of the board shall be public. The board shall keep minutes of its proceedings, showing the vote of each member upon each question, or, if absent or failing to vote, indicating such fact, and shall keep records of its examinations and other official actions, all of which shall immediately be filed in the office of the board and shall be a public record.

F. Appeals to the board may be taken by any person aggrieved, or by any other officer, department, board or bureau of the political subdivision affected, by any decision of the administrative agency. An appeal must be taken within a reasonable time, as provided by the rules of the board, by filing with the agency from which the appeal is taken and with the board, a notice of appeal specifying the grounds thereof. The agency from which the appeal is taken shall forthwith transmit to the board all the papers constituting the record upon which the action appealed from was taken.

G. An appeal shall stay all proceedings in furtherance of the action appealed from, unless the agency from which the appeal is taken certifies to the board, after the notice of appeal has been filed with it, that by reason of the facts stated in the certificate a stay would, in its opinion, cause imminent peril to life or property. In such case proceedings shall not be stayed otherwise than by a restraining order which may be granted by the board or by a court of record on application on notice to the agency from which the appeal is taken and on due cause shown.

H. The board shall fix a reasonable time for the hearing of the appeal, give public notice and due notice to the parties in interest, and decide the same within a reasonable time. Upon the hearing any party may appear in person or by agent or by attorney.

I. The board may, in conformity with the provisions of the Municipal Airport Zoning Law, reverse or affirm, wholly or partly, or modify, the order, requirement, decision or determination appealed from and may make such order, requirement, decision or determination as ought to be made, and to that end shall have all the powers of the administrative agency from which the appeal is taken.

J. The concurring vote of a majority of the members of the board shall be sufficient to reverse any order, requirement, decision or determination of the administrative agency, or to decide in favor of the applicant on any matter upon which it is required to pass under any such ordinance, or to effect any variation in such ordinance.

History: 1953 Comp., 14-40-20, enacted by Laws 1965, ch. 300.



Section 3-39-23 - Judicial review.

3-39-23. Judicial review.

A. Any person aggrieved by a decision of the board of appeals, any taxpayer or any officer, department, board or bureau of the political subdivision may file an appeal pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

B. Costs shall not be allowed against the board of appeals unless it appears to the court that it acted with gross negligence, in bad faith or with malice in making the decision appealed from.

History: 1953 Comp., 14-40-21, enacted by Laws 1965, ch. 300; 1998, ch. 55, 13; 1999, ch. 265, 13.



Section 3-39-24 - Enforcement and remedies.

3-39-24. Enforcement and remedies.

Each violation of the Municipal Airport Zoning Law [3-39-16 through 3-39-26 NMSA 1978] or of any regulations, order or ruling promulgated or made pursuant to this act, shall constitute a misdemeanor and shall be punishable by a fine of not more than one hundred dollars ($100) or imprisonment for not more than ninety days or by both such fine and imprisonment, and each day a violation continues to exist shall constitute a separate offense. In addition the legislative body or the political subdivision within which the property is located may institute in any court of competent jurisdiction, an action to prevent, restrain, correct or abate any violation of the Municipal Airport Zoning Law, or of airport zoning regulations adopted under the Municipal Airport Zoning Law, or of any order or ruling made in connection with their administration or enforcement, and the court shall adjudge to the plaintiff such relief, by the way of injunction, which may be mandatory, or otherwise, as may be proper under all the facts and circumstances of the case, in order fully to effectuate the purposes of the Municipal Airport Zoning Law and of the regulations adopted and orders made pursuant thereto.

History: 1953 Comp., 14-40-22, enacted by Laws 1965, ch. 300.



Section 3-39-25 - Removal of airport obstructions by municipalities.

3-39-25. Removal of airport obstructions by municipalities.

Any county, municipality or political subdivision which is authorized by law to establish and maintain an airport or landing field, hereby is authorized and empowered whenever, in the judgment of the legislative body of such county, municipality or other political subdivision, any structure or object located adjacent to such airport or landing field constitutes a hazard to the efficient and safe use of such airport or landing field, or whenever notified of the existence of any such hazard to require the removal and elimination or relocation of such structure or such object, and to acquire all necessary lands or rights-of-way and easements over lands incidental to such removal, elimination or relocation of any such structure or object upon payment to the owner of any land that may be affected by such relocation and the damages occasioned by such removal, elimination or relocation.

History: 1953 Comp., 14-40-23, enacted by Laws 1965, ch. 300.



Section 3-39-26 - Acquisition of air rights.

3-39-26. Acquisition of air rights.

In any case in which:

A. it is desired to remove, lower or otherwise terminate a nonconforming use; or

B. the approach protection necessary according to the legislative body's airport approach plan cannot, because of constitutional limitations, be provided by airport zoning regulations under the Municipal Airport Zoning Law [3-39-16 through 3-39-26 NMSA 1978]; or

C. it appears advisable that the necessary approach protection is provided by acquisition of property rights rather than by airport zoning regulations,

the political subdivision within which the property or nonconforming use is now located, or the political subdivision owning the airport or served by it, may acquire, by purchase, grant or condemnation in the manner provided by the law under which political subdivisions are authorized to acquire real property for public purposes, such an air right, easement or other estate or interest in the property or nonconforming use in question as may be necessary to effectuate the purpose of the Municipal Airport Zoning Law.

History: 1953 Comp., 14-40-24, enacted by Laws 1965, ch. 300.



Section 3-39-27 - Issuance of bonds; purposes.

3-39-27. Issuance of bonds; purposes.

Subject to the limitation and in accordance with Article 9 of the constitution of New Mexico, any municipality may issue and dispose of negotiable bonds thereof, for the purposes of securing funds for the acquisition or construction of an airport or any part of an airport and the rights and properties used and connected with the airport in the manner provided for in Sections 3-30-1 through 3-30-9 NMSA 1978.

History: 1953 Comp., 14-40-25, enacted by Laws 1965, ch. 300.






Article 40 - Municipal Cemeteries

Section 3-40-1 - Cemeteries; authorization.

3-40-1. Cemeteries; authorization.

A. Subject to the provisions of law relating to the maintaining of cemeteries, a municipality may establish, maintain and regulate a municipal cemetery and may acquire within the planning and platting jurisdiction of the municipality, or condemn within the municipality in the manner provided by law, any property for cemetery purposes. Any property acquired for cemetery purposes by condemnation shall be acquired at a location that is in compliance with a municipality's master plan.

B. A municipality may abandon any street within a municipal cemetery, provided that ownership is retained by the municipality and the abandoned street is used for a municipal purpose.

History: 1953 Comp., 14-41-1, enacted by Laws 1973, ch. 395, 4.



Section 3-40-2 - Cemetery board; appointment of members; term; qualifications.

3-40-2. Cemetery board; appointment of members; term; qualifications.

A. A municipality may create by ordinance a "cemetery board" to care for, manage and control a municipal cemetery. The cemetery board shall:

(1) be known as the "cemetery board of .........";

(2) consist of five members; and

(3) be appointed by the mayor with the consent of the governing body.

B. A member of the cemetery board shall:

(1) hold office for a term of two years;

(2) serve without compensation; and

(3) qualify by taking an oath of office to faithfully and impartially discharge the duties of the office.

C. Within ten days of their appointment, the members of the cemetery board shall meet and organize by electing one of the members president of the board. The cemetery board shall adopt regulations governing the time and place of its meeting.

History: 1953 Comp., 14-41-2, enacted by Laws 1973, ch. 395, 5.



Section 3-40-3 - Removal of cemetery board members; filling vacancies.

3-40-3. Removal of cemetery board members; filling vacancies.

The governing body of a municipality may remove a member of the cemetery board for cause and shall fill any vacancy on the cemetery board that may occur.

History: 1953 Comp., 14-41-3, enacted by Laws 1965, ch. 300.



Section 3-40-4 - Cemetery board; duties of municipal clerk.

3-40-4. Cemetery board; duties of municipal clerk.

The municipal clerk shall serve as clerk and treasurer of the cemetery board without additional compensation.

History: 1953 Comp., 14-41-4, enacted by Laws 1965, ch. 300.



Section 3-40-5 - Powers and duties of cemetery board.

3-40-5. Powers and duties of cemetery board.

The cemetery board shall:

A. take charge of the cemetery belonging to the municipality;

B. have the management of the cemetery;

C. recommend rules and regulations for the operation, management, care and custody of the cemetery;

D. employ a sexton and other employees necessary for the care, maintenance and beautification of the cemetery; and

E. prescribe the manner and place of burials.

History: 1953 Comp., 14-41-5, enacted by Laws 1973, ch. 395, 6.



Section 3-40-6 - Cemeteries; ordinance to enforce regulation.

3-40-6. Cemeteries; ordinance to enforce regulation.

Upon the recommendation of the cemetery board or on its own discretion, the governing body of a municipality may provide, by ordinance, penalties for the violation of the rules and regulations of the cemetery board.

History: 1953 Comp., 14-41-7, enacted by Laws 1965, ch. 300.



Section 3-40-7 - Transfer of other cemeteries to cemetery board.

3-40-7. Transfer of other cemeteries to cemetery board.

A. Subject to the approval of the governing body of the municipality, a cemetery board may accept any cemetery within or adjacent to the municipality used as a burial place by the inhabitants of the municipality from any person, corporation or organization owning, controlling or maintaining the cemetery.

B. If the cemetery board accepts a cemetery whose records have been lost or destroyed or are otherwise nonexistent, the cemetery board or the municipality shall not be liable for any liabilities of prior owners.

C. Any cemetery accepted by the cemetery board as provided in this section shall become part of the municipality and shall be governed as any other municipal cemetery is governed.

History: 1953 Comp., 14-41-8, enacted by Laws 1965, ch. 300; 2001, ch. 301, 1.



Section 3-40-8 - Deeds to burial lots; execution.

3-40-8. Deeds to burial lots; execution.

The municipality in disposing of a burial lot may execute a deed conveying title to a purchaser. The deed is to be executed by the mayor and attested to by the clerk and bear the seal of the municipality.

History: 1953 Comp., 14-41-9, enacted by Laws 1973, ch. 395, 7.



Section 3-40-9 - Acquisition or condemnation of an existing cemetery.

3-40-9. Acquisition or condemnation of an existing cemetery.

A. Except as provided in Subsection B of Section 3-40-7 NMSA 1978, a municipality shall not acquire or condemn a cemetery or part of a cemetery unless a detailed audit listing all the assets and liabilities of the cemetery is prepared by a certified public accountant and submitted to the governing body. The municipality shall not be held liable for any liabilities not shown in the audit.

B. Any person, estate, trust, receiver or other group acting as a unit shall transfer to the municipality all records, property, trusts and other relevant material pertaining to the cemetery or part of the cemetery acquired or condemned by the municipality. The acquisition or condemnation and transfer of a cemetery or part of a cemetery shall be in compliance with the Endowed Care Cemetery Act of 1961 [Chapter 58, Article 17 NMSA 1978] and other provisions relating to cemeteries.

History: 1953 Comp., 14-41-10, enacted by Laws 1973, ch. 395, 8; 2001, ch. 301, 2.






Article 41 - Flood Control

Section 3-41-1 - Flood control; authorization.

3-41-1. Flood control; authorization.

A. For the purpose of protecting its inhabitants from damage by flood waters, a municipality may construct and maintain within or without the municipality:

(1) dikes;

(2) dams;

(3) embankments;

(4) ditches;

(5) storm sewers;

(6) structures; or

(7) excavations necessary to prevent flood waters from damaging property or threatening human lives within the municipality.

B. The municipality may change, extend, widen, deepen and raise the natural channel of any stream within or without the municipality or remove any obstruction in any stream within or without the municipality for the purpose of opening a channel and diverting flood waters.

History: 1953 Comp., 14-42-1, enacted by Laws 1965, ch. 300.



Section 3-41-2 - Flood control; tax levy; limitations; election; result; bond issue may supplement; levy.

3-41-2. Flood control; tax levy; limitations; election; result; bond issue may supplement; levy.

A. A municipality may levy a tax upon all property subject to property taxation within the municipality for such length of time as is necessary to accomplish the purpose authorized in Sections 3-41-1 and 3-41-3 NMSA 1978. The rate of the tax authorized by this subsection shall not exceed five dollars ($5.00), or any lower maximum amount required by operation of the rate limitation provisions of Section 7-37-7.1 NMSA 1978 upon a tax levied under this section, on each one thousand dollars ($1,000) of net taxable value, as that term is defined in the Property Tax Code [Chapter 7, Articles 35 through 38 NMSA 1978].

B. Before levying the tax, the municipality shall submit to the qualified electors of the municipality the question of levying the tax. The question may be submitted at any regular or special municipal election called for that purpose. Notice of the election shall be given as provided in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978] for special elections.

C. The municipality shall print the words "For tax levy for flood protection purposes" and "Against tax levy for flood protection purposes" or words of like import. The vote upon the question shall be separately canvassed as other municipal elections are canvassed.

D. If a majority of the votes cast favor the levy of the tax, the governing body shall levy and certify the levy as any other tax is levied for municipal purposes.

E. Nothing in this section shall be construed as prohibiting the issuance of negotiable bonds as authorized in Section 3-30-5 NMSA 1978 to pay the cost of preventing flood damage.

F. If a county has levied a tax for flood control purposes as authorized in Sections 4-50-1 through 4-50-9 NMSA 1978 or any other law, the municipality is not prohibited from levying a tax as authorized in this section.

History: 1953 Comp., 14-42-2, enacted by Laws 1965, ch. 300; 1981, ch. 37, 56; 1985, ch. 208, 118; 1986, ch. 32, 1.



Section 3-41-3 - Flood control; eminent domain; condemnation.

3-41-3. Flood control; eminent domain; condemnation.

A. A municipality may acquire by condemnation land, easements and right-of-way within or without the municipality for any construction as authorized in Section 3-41-1 NMSA 1978, or the removal of any obstruction in a stream.

B. The proceedings for condemnation shall be as authorized by law. If the governing body determines that the compensation awarded by the commissioners, as provided in Section 42-1-3 NMSA 1978 [repealed] is more than the municipality should pay or is able to pay, the municipality, before taking possession of the property or removing any obstruction, may dismiss the proceedings for condemnation and is relieved of any obligation to pay compensation.

History: 1953 Comp., 14-42-3, enacted by Laws 1965, ch. 300; 1969, ch. 251, 10.



Section 3-41-4 - Flood control; right of entry; obstructing.

3-41-4. Flood control; right of entry; obstructing.

A. An employee or representative of a municipality has free and unobstructed ingress and egress on any land or premise if such ingress or egress is necessary to carry out the provisions of Sections 3-41-1 through 3-41-5 NMSA 1978, and is not liable for damages because of such entry except for wanton and malicious injury. Any person obstructing such ingress or egress is guilty of a misdemeanor.

B. If the state engineer files a written objection with the governing body, no dike, embankment, dam, ditch, structure or excavation shall be constructed or maintained in any public stream except in a manner approved by the state engineer.

History: 1953 Comp., 14-42-4, enacted by Laws 1965, ch. 300.



Section 3-41-5 - Flood control; cooperation with other public agencies.

3-41-5. Flood control; cooperation with other public agencies.

A municipality may cooperate with:

A. any other municipality;

B. any county or any flood control authority;

C. the state of New Mexico; or

D. any agency of the United States, in carrying out the objectives of Sections 3-41-1 through 3-41-5 NMSA 1978.

History: 1953 Comp., 14-42-5, enacted by Laws 1965, ch. 300.






Article 42 - Franchises to Public Utilities

Section 3-42-1 - Franchises; authorization.

3-42-1. Franchises; authorization.

A. A municipality may grant, by ordinance, a franchise to any person, firm or corporation for the construction and operation of any public utility.

B. No franchise ordinance shall become effective until at least thirty days after its adoption, during which time the franchise ordinance shall be twice published in full, not less than seven days apart.

C. If, during the thirty-day period, a petition signed by bona fide adult residents of the municipality equal in number to twenty percent of the number of those who voted at the last regular municipal election, and objection to the granting of the franchise is presented to the governing body of the municipality, the governing body of the municipality shall submit the question of granting the franchise to a vote of the qualified electors at a regular or special municipal election. If the date for the next regular municipal election is not more than ninety days after the date the petition is filed, the question shall be submitted at the regular municipal election; otherwise, a special municipal election shall be held.

D. If a majority of the qualified electors voting on the question favor the granting of a franchise, the franchise ordinance becomes effective. If a majority of the qualified electors voting on the question do not favor granting the franchise, the ordinance is repealed and the applicant for the franchise acquires no rights or privileges.

E. The expense of publishing the franchise ordinance and of holding a special election shall be paid by the applicant for the franchise.

F. No franchise ordinance shall be in effect for more than twenty-five years. The municipality may contract with the public utility for such services as are necessary for the health and safety of the municipality and may pay a sum agreed upon by the contracting parties for such services.

History: 1953 Comp., 14-43-1, enacted by Laws 1965, ch. 300.



Section 3-42-2 - New municipality required to grant franchise when right-of-way granted by county commissioners.

3-42-2. New municipality required to grant franchise when right-of-way granted by county commissioners.

A. If previous to the incorporation of a municipality, the board of county commissioners has granted to any person right-of-way over, upon, in and about the streets of the municipality for the erection, construction, maintenance or operation of a public utility, and such person has erected, constructed, or in good faith commenced the erection or construction of such a utility, the governing body shall, without a vote by the electorate:

(1) authorize the completion of the system;

(2) authorize the continued or subsequent operation and maintenance of the system;

(3) recognize the rights acquired by the person erecting or constructing such a system; and

(4) grant such a person a franchise for the maximum term of years allowed by law upon such terms as are fair, just and equitable to all parties concerned.

B. Pending the granting of the franchise, no person shall interfere with the free exercise and enjoyment of the rights acquired by the person erecting or constructing a public utility by the right-of-way granted by the board of county commissioners.

History: 1953 Comp., 14-43-2, enacted by Laws 1965, ch. 300.






Article 43 - Health; Control of Disease



Article 44 - Hospitals

Section 3-44-1 - Hospitals; authority.

3-44-1. Hospitals; authority.

A municipality may:

A. control and regulate hospitals;

B. construct hospitals and medical dispensaries;

C. contribute to the support of any county hospital located within the municipality;

D. own, maintain and operate hospitals;

E. charge for hospital services rendered;

F. lease the hospital, sanitarium or other institution upon such terms and conditions as the governing body may determine to any person, corporation or association for the operation and maintenance of the hospital; provided that the lease may be terminated by the governing body of the municipality without cause upon one hundred eighty days' notice after the first three years of the lease; and further provided that a person, association or corporation demonstrating a consistent history of service to sick and indigent persons may include the value of in-kind services provided to the municipality as a portion of consideration due on any lease for the use of hospital facilities owned by the municipality. The lease agreement must set forth the respective value of services being provided to residents and the relative value of the use of property provided by the municipality;

G. contract with the human services department or the board of county commissioners for the care of sick or indigent persons;

H. accept grants for constructing, equipping and maintaining the hospital; and

I. perform any act or adopt any regulation necessary or expedient to carry out the provisions of this section.

History: 1953 Comp., 14-45-1, enacted by Laws 1965, ch. 300; 1973, ch. 258, 135; 2001, ch. 291, 1; 2007, ch. 196, 1.



Section 3-44-2 - Hospitals; joint operation with county; indebtedness authorized.

3-44-2. Hospitals; joint operation with county; indebtedness authorized.

A. Any municipality may enter into an agreement with the county for the construction, maintenance and operation of a county-municipal hospital.

B. A municipality or county is authorized to issue, separately, general obligation bonds or revenue bonds for the purpose of constructing, maintaining and operating a joint county-municipal hospital. The bonds shall be issued in the manner provided by law for the issuance of bonds for the construction of public buildings or revenue bonds for the construction of a municipal utility.

History: 1953 Comp., 14-45-2, enacted by Laws 1965, ch. 300; 1983, ch. 265, 14.



Section 3-44-3 - Joint county-municipal hospitals.

3-44-3. Joint county-municipal hospitals.

If a county-municipal hospital is authorized, the board of county commissioners and the governing body of the municipality may jointly:

A. lease the hospital upon such terms and conditions as they may determine to a person, firm, corporation, association or the county or municipality for the operation and maintenance of the hospital, provided that the lease may be terminated by the board of county commissioners and the governing body of the municipality without cause upon one hundred eighty days' notice after the first three years of the lease;

B. enter into an agreement with the state human services department for the care of sick or indigent persons;

C. accept gifts, endowments or grants-in-aid for the purpose of constructing, equipping and maintaining the hospital or endowing rooms or wards for sick, needy or indigent persons; or

D. perform any act or adopt any regulation necessary or expedient to carry out the purposes of Sections 3-44-2 through 3-44-4 NMSA 1978.

History: 1953 Comp., 14-45-3, enacted by Laws 1965, ch. 300; 2001, ch. 291, 2.



Section 3-44-4 - County-municipal hospital; board of trustees; powers.

3-44-4. County-municipal hospital; board of trustees; powers.

A. A county-municipal hospital shall be governed by a board of trustees consisting of five members who shall be appointed for two-year terms. Three of the trustees shall be appointed by the board of county commissioners and two of the trustees shall be appointed by the governing body of the municipality.

B. Upon approval by both the board of county commissioners and the governing body of the municipality, the board of trustees shall consist of seven members, appointed for terms of two years. Seven-member boards shall consist of four trustees appointed by the board of county commissioners and three trustees appointed by the governing body of the municipality.

C. The board of trustees has complete control of the management of the hospital. Once each year the board of trustees shall submit to the board of county commissioners and the governing body of the municipality:

(1) a report of its management of the hospital; and

(2) a financial statement showing all money received and expended and the purposes for which the money was expended.

History: 1953 Comp., 14-45-4, enacted by Laws 1965, ch. 300; 1975, ch. 74, 1.



Section 3-44-5 - Hospitals; special charter towns; authority.

3-44-5. Hospitals; special charter towns; authority.

A. Any town incorporated, organized and operating under a special act of the legislature may, by resolution or ordinance:

(1) own, maintain and operate hospitals, sanitariums and other institutions for the care of sick or indigent persons;

(2) issue negotiable bonds for the construction of a hospital, sanitarium or other institution; or

(3) upon such conditions and terms as the governing body of the town may determine:

(a) delegate the operation and maintenance of the hospital, sanitarium or other institution to any person, corporation or association as it selects; or

(b) lease the hospital, sanitarium or other hospital to any person, corporation or association for the care of sick or indigent persons, provided that the lease may be terminated by the governing body of the town without cause upon one hundred eighty days' notice after the first three years of the lease.

B. The provisions of Sections 3-54-1 through 3-54-3 NMSA 1978 relating to the leasing of municipal property are not applicable to this section.

History: 1953 Comp., 14-45-5, enacted by Laws 1965, ch. 300; 1973, ch. 258, 136; 2001, ch. 291, 3.



Section 3-44-6 - Hospitals; expenditure of public funds.

3-44-6. Hospitals; expenditure of public funds.

The use of public funds for the operation and maintenance of a hospital pursuant to a lease authorized by Chapter 3, Article 44 NMSA 1978 is deemed to be funding to the hospital as a public institution, and the hospital facility and lessee thereof are subject to the laws of this state regarding the expenditure of public money.

History: Laws 2001, ch. 291, 4.






Article 45 - Municipal Housing

Section 3-45-1 - Municipal Housing Law; short title.

3-45-1. Municipal Housing Law; short title.

Chapter 3, Article 45 NMSA 1978 may be cited as the "Municipal Housing Law".

History: 1953 Comp., 14-46-1, enacted by Laws 1965, ch. 300; 2009, ch. 226, 1.



Section 3-45-2 - Finding and declaration of necessity.

3-45-2. Finding and declaration of necessity.

It is hereby declared that:

A. unsanitary or unsafe dwelling accommodations exist in the state;

B. persons of low and moderate income are forced to reside in such unsanitary or unsafe accommodations;

C. within the state, there is a shortage of safe or sanitary dwelling accommodations available at rents that persons of low and moderate income can afford and that such persons are forced to occupy overcrowded, congested dwelling accommodations and that the aforesaid conditions cause an increase in and spread of disease and crime and constitute a menace to the health, safety and welfare of the residents of the state and impair economic values;

D. these conditions necessitate excessive and disproportionate expenditures of public funds for crime prevention and punishment, public health and safety, fire and accident protection and other public services and facilities;

E. these areas in the state cannot be cleared nor can the shortage of safe and sanitary dwellings for persons of low and moderate income be relieved through the operation of private enterprise and that the construction of housing projects for persons of low and moderate income, as defined in the Municipal Housing Law, would therefore not be competitive with private enterprise;

F. the clearance, replanning and reconstruction of the areas in which unsanitary or unsafe housing conditions exist and the providing of safe and sanitary dwelling accommodations for persons of low and moderate income are public uses and purposes for which public money may be spent and private property acquired and are governmental functions of state and municipal concern; and

G. it is in the public interest that work on projects for such purposes be commenced as soon as possible in order to relieve a shortage of affordable housing, which now constitutes an emergency; and the necessity in the public interest for the provisions enacted by the Municipal Housing Law is hereby declared as a matter of legislative determination.

History: 1953 Comp., 14-46-2, enacted by Laws 1965, ch. 300; 2009, ch. 226, 2.



Section 3-45-3 - Definitions.

3-45-3. Definitions.

The following terms, wherever used or referred to in the Municipal Housing Law, shall have the following respective meanings:

A. "city" means any municipality and, unless the context otherwise clearly indicates, any county. "The city" means the particular city or county for which a particular housing authority is created. "County" means any county;

B. "governing body" means, in the case of a city, the council or board of commissioners and, in the case of other state public bodies, the council, commissioners, board or other body having charge of the fiscal affairs of the state public body;

C. "mayor" means the mayor of the city or the officer charged with the duties customarily imposed on the mayor or executive head of a city. In the case of a county, the term "mayor" means the board of county commissioners;

D. "clerk" means the city recorder, the county clerk or the officer charged with the duties customarily imposed on the clerk;

E. "area of operation" includes all of the city or, in the case of a county, includes all of the county, except the area shall not include any area that lies within the boundaries of any city that has an established housing authority or housing agency without the consent of the city. Upon approval by the governing bodies of the cities involved, the area of operation of one city pursuant to the Municipal Housing Law may be enlarged to include the area within the boundaries of any other city. Any subsequent withdrawal of consent of a city for operation within its boundaries by another city shall not prohibit the development and operation of any housing projects initiated in the city by another city prior to the date of withdrawal;

F. "authority" or "housing authority" means any agency or other instrumentality of a city or a separate public body politic and corporate created pursuant to the Municipal Housing Law;

G. "state public body" means any county, municipal corporation, commission, district, authority, including a housing authority that is a separate body politic, other subdivision or public body of the state;

H. "federal government" includes the United States of America, the federal department of housing and urban development or any other agency or instrumentality, corporate or otherwise, of the United States of America;

I. "slum" means any area where dwellings predominate that by reason of dilapidation, overcrowding, lack of ventilation, light or sanitary facilities or any combination of these factors, are detrimental to the safety, health or well-being of the occupants or to surrounding properties;

J. "housing project" means any work or undertaking of the city:

(1) to demolish, clear or remove buildings from any slum area. The work or undertaking may embrace the adaptation of the area to public purposes, including parks or other recreational or community purposes;

(2) to provide decent, safe and sanitary dwellings, apartments, single-family dwellings or other affordable living accommodations for persons of low and moderate income. The work or undertaking may include buildings, land, equipment, facilities and other real or personal property for necessary convenient or desirable appurtenances, streets, sewers, water service, parks, site preparation, gardening, administrative, community, health, recreational, welfare or other purposes; or

(3) to accomplish a combination of the foregoing.

The term "housing project" also may be applied to the planning of the buildings and improvements, the acquisition of property or existing structures, the demolition of existing structures, the construction, reconstruction, alteration and repair of the improvements and all other work in connection therewith;

K. "low-income person" means any individual, couple or family whose gross income does not exceed eighty percent of that person's particular area median income and who cannot afford to pay more than thirty-five percent of gross annual income for housing rent or mortgage payments or a "low-income person" as defined by the federal government;

L. "bonds" means any bonds, notes, interim certificates, debentures or other obligations issued pursuant to the Municipal Housing Law;

M. "real property" includes all lands, including improvements and fixtures on the lands and property of any nature appurtenant to the lands or used in connection with the lands, and every estate, interest and right, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage or otherwise and the indebtedness secured by such liens;

N. "obligee" includes any holder of bonds issued pursuant to the Municipal Housing Law, trustees for any such bondholders, or lessor demising to a city property used in connection with a housing project, or any assignee or assignees of the lessor's interest or any part of the lessor's interest and the federal government when it is a party to any contract with a city in regard to a housing project;

O. "affordable housing" means any housing accommodations that serve the needs of low- and moderate-income persons;

P. "affordable housing program" means an ongoing delivery system of affordable housing services that assists persons of low and moderate income;

Q. "moderate-income person" means any individual, couple or family whose gross annual income is not less than eighty percent of that person's particular area median income and does not exceed one hundred twenty percent of that area median income;

R. "multi-jursidictional housing authority" means two or more housing authorities joined or cooperating for the purposes of consolidating administrative duties and obligations and providing more effective and efficient housing projects and programs within their jurisdictions; and

S. "immediate family member" means:

(1) a spouse, including a former spouse, a de facto spouse or a former de facto spouse;

(2) a child or an adult child, including an adopted child, a step-child or an ex-nuptial child;

(3) a parent or a step-parent;

(4) a grandparent;

(5) a grandchild;

(6) a sibling or a step-sibling;

(7) a first cousin;

(8) an aunt or an uncle;

(9) a father-in-law or a mother-in-law;

(10) a sister-in-law or a brother-in-law; and

(11) any other relative who is financially supported.

History: 1953 Comp., 14-46-3, enacted by Laws 1965, ch. 300; 1989, ch. 50, 1; 2009, ch. 226, 3; 2014, ch. 60, 1.



Section 3-45-4 - Powers.

3-45-4. Powers.

A. Every city, in addition to other powers conferred by the Municipal Housing Law, may:

(1) within its area of operation, prepare, carry out, acquire, purchase, lease, construct, reconstruct, improve, alter, extend or repair any housing project or any part of a housing project and operate and maintain the housing project, and for any of those purposes, the governing body of the city may appropriate money and authorize the use of any property of the city;

(2) purchase its bonds issued pursuant to the Municipal Housing Law at a price not more than the principal amount thereof and accrued interest, all bonds so purchased to be canceled;

(3) lease or rent any dwellings, houses, accommodations, lands, buildings, structures or facilities embraced in any housing project and, subject to the limitations contained in the Municipal Housing Law, establish and revise the rents or charges therefor; own, hold and improve real or personal property; purchase, lease, obtain options upon, acquire by gift, grant, bequest, devise or otherwise any real or personal property or any interest in real or personal property; acquire by the exercise of the power of eminent domain any real property; sell, lease, exchange, transfer, assign, pledge or dispose of any real or personal property or any interest in real or personal property; and procure or agree to the procurement of insurance or guarantees from the federal government of the payment of any bonds or parts of any bonds issued pursuant to the Municipal Housing Law, including the power to pay premiums on any such insurance;

(4) enter on any lands, buildings or property for the purpose of making surveys, soundings and examinations in connection with the planning or construction or both of any housing project;

(5) insure or provide for the insurance of any housing project of the city against such risks as the city may deem advisable;

(6) arrange or contract for the furnishing by any person or agency, public or private, of services, privileges, works or facilities for or in connection with a housing project or the occupants of a housing project; and include in any construction contract let in connection with a housing project stipulations requiring that the contractor and any subcontractors comply with employment requirements, including those in the constitution and laws of this state, as to minimum wages and maximum hours of labor and comply with any conditions that the federal government may have attached to its financial aid of the project;

(7) within its area of operation, investigate the living, dwelling and housing conditions and the means and methods of improving the conditions; determine where slum areas exist or where there is a shortage of decent, safe and sanitary dwelling accommodations for persons of low and moderate income; make studies and recommendations relating to the problem of clearing, replanning and reconstructing slum areas and the problem of providing dwelling accommodations for persons of low and moderate income and cooperate with the state or any political subdivision of the state in action taken in connection with the problems; and engage in research, studies and experimentation on the subject of housing and affordable housing programs; and

(8) exercise all or any part or combination of powers herein granted.

B. Any two or more cities or authorities may join or cooperate with one another in the exercise, either jointly or otherwise, of any or all of their powers for the purpose of financing, including the issuance of bonds, notes or other obligations and giving security therefor, or contracting with respect to housing projects or affordable housing programs located within the area of operation of any one or more of the cities or authorities. For that purpose, a city or authority may, by resolution, prescribe and authorize any other city or authority so joining or cooperating with it to act on its behalf with respect to any or all powers, as its agent or otherwise, in the name of the city or authority so joining or cooperating or in its own name.

History: 1953 Comp., 14-46-4, enacted by Laws 1965, ch. 300; 1969, ch. 183, 1; 2009, ch. 226, 4.



Section 3-45-5 - Creation of authority.

3-45-5. Creation of authority.

A. Every city, in addition to other powers conferred by the Municipal Housing Law, shall have power and is authorized, by proper resolution of its governing body, to create an authority to be known as the "housing authority" of the city as a public body politic and corporate separate from the city. The city may delegate to the authority the power to construct, maintain, operate and manage any housing project or affordable housing programs of the city and may delegate to the authority any or all of the powers conferred on the city by the Municipal Housing Law.

B. When the governing body of a city adopts a resolution pursuant to Subsection A of this section:

(1) the mayor shall appoint three, five or seven persons as commissioners of the authority as follows:

(a) at least three commissioners if the municipality is a village, town or county that does not contain a metropolitan statistical area as defined by the United States census; or

(b) at least five but no more than seven commissioners if the municipality is a city or a county that contains a metropolitan statistical area as defined by the United States census; and

(2) the commissioners who are first appointed shall be designated to serve staggered terms of one to five years from the date of their appointment, depending on the size of the authority. Thereafter, commissioners shall be appointed for a term of office of five years, except that all vacancies shall be filled for the unexpired term. A commissioner of an authority shall not hold any other office or employment of the city for which the authority is created. A commissioner shall hold office until a successor has been appointed and has qualified, unless sooner removed according to law. A commissioner may serve two or more successive terms of office. A certificate of the appointment or reappointment of any commissioner shall be filed with the clerk, and the certificate shall be conclusive evidence of the due and proper appointment of the commissioner. A commissioner shall receive no compensation for services for the authority in any capacity, but shall be entitled to the necessary expenses, including traveling expenses, incurred in the discharge of duties.

C. Two or more cities joined together pursuant to Subsection B of Section 3-45-4 NMSA 1978 shall establish their commissioners in accordance with Subsection B of this section, except that each city shall have equitable representation on the commission. The commissioners representing each city shall be appointed by the mayor of the city.

D. Any powers delegated by a city to an authority shall be vested in the commissioners of the authority in office from time to time. A majority of commissioners shall constitute a quorum of the authority for the purpose of conducting its business and exercising its powers and for all other purposes. Action may be taken by the authority upon a vote of a majority of the commissioners present. The commission shall organize itself at its annual meeting each even-numbered year. Any city creating a housing authority may authorize the authority to employ a secretary, who shall be executive director and who shall be removable only for cause. With the delegated authority from the commission, the executive director may hire or terminate, according to the procurement and personnel policies and procedures of the authority, technical experts and such other officers, attorneys, agents and employees, permanent and temporary, as the authority may require; determine their qualifications, duties and compensation; and delegate to one or more of them such powers or duties as the authority may deem proper.

History: 1953 Comp., 14-46-5, enacted by Laws 1965, ch. 300; 1989, ch. 50, 2; 2009, ch. 226, 5; 2014, ch. 60, 2.



Section 3-45-6 - Prohibited actions.

3-45-6. Prohibited actions.

Neither a housing authority nor any of its contractors or their subcontractors may enter into any contract, subcontract or agreement in connection with a housing project under any contract in which any of the following persons has an interest, direct or indirect, during the person's tenure or for one year thereafter:

A. any present or former member of the commission of the housing authority or any member of the member's immediate family. The prohibition established by this subsection does not apply to any member who has not served on the governing body of a resident management corporation and who otherwise has not occupied a policymaking position with the resident management corporation or the housing authority;

B. any employee of the housing authority who formulates policy or who influences decisions with respect to a housing project, any member of the employee's immediate family or any partner of the employee; or

C. any public official, member of a governing body or state legislator, or any member of that person's immediate family, who exercises functions or responsibilities with respect to the housing project or the housing authority.

History: 1953 Comp., 14-46-6, enacted by Laws 1965, ch. 300; 2009, ch. 226, 6.



Section 3-45-7 - Removal of commissioners.

3-45-7. Removal of commissioners.

A commissioner of an authority may be removed by the mayor, but only for inefficiency, neglect of duty or misconduct in office and only after the commissioner has been given a copy of the charges at least ten days prior to the hearing on the charges and has had an opportunity to be heard in person or by counsel. In the event of the removal of any commissioner by the mayor, a record of the proceedings, together with the charges and findings, shall be filed in the office of the clerk. Commissioners may be removed for cause based on noncompliance with housing program regulations.

History: 1953 Comp., 14-46-7, enacted by Laws 1965, ch. 300; 2009, ch. 226, 7.



Section 3-45-8 - Eminent domain.

3-45-8. Eminent domain.

In addition to the other purposes for which a city may appropriate property, a city shall have the right to acquire by the exercise of the power of eminent domain any real property which it may deem necessary for its purposes under the Municipal Housing Law after the adoption by it of a resolution declaring that the acquisition of the real property described therein is necessary for such purposes. A city may exercise the power of eminent domain hereunder in the manner provided by the laws of the state of New Mexico, and acts amendatory thereof or supplementary thereto; or it may exercise the power of eminent domain hereunder in the manner provided by any other applicable statutory provisions for the exercise of the power of eminent domain. Title to property so acquired shall be taken in the name of the city.

History: 1953 Comp., 14-46-8, enacted by Laws 1965, ch. 300.



Section 3-45-9 - Operation not for profit.

3-45-9. Operation not for profit.

It is declared to be the policy of this state that each city shall manage and operate its housing projects and affordable housing programs in an efficient manner so as to enable it to fix the rentals for dwelling accommodations at the lowest possible rates consistent with its providing decent, safe and sanitary dwelling accommodations and that no city shall construct or operate any housing project for profit. To this end, a city shall set the rental rates for dwellings in the housing projects it manages and operates at no higher rates than it finds to be necessary in order to produce revenues that, together with any grants or subsidies from the federal government or other sources for housing projects, will be sufficient:

A. to pay, as they become due, the principal and interest on the bonds or other obligations of the city issued under the Municipal Housing Law;

B. to meet the cost of and to provide for maintaining and operating the housing projects and affordable housing programs, including the cost of any insurance, the administrative expenses of the city incurred in connection with the housing projects and affordable housing programs and the funding of any operational reserves as the authority deems appropriate;

C. to fund such reserves to secure the payment of its bonds as the authority deems appropriate or convenient; and

D. to allow private, profit-making entities to enter into agreements with the authority, and such agreements shall not be deemed to affect the nonprofit status of the authority or conflict with the intent of the creation of the authority.

History: 1953 Comp., 14-46-9, enacted by Laws 1965, ch. 300; 1989, ch. 50, 3; 2009, ch. 226, 8.



Section 3-45-10 - Sales, rentals and tenant selection.

3-45-10. Sales, rentals and tenant selection.

A. In the operation or management of housing projects and affordable housing programs or the sale of any property pursuant to the Municipal Housing Law, a city shall at all times observe the following duties with respect to rentals, property and tenant selection:

(1) it may rent, lease or sell the dwelling accommodations in the housing project and affordable housing programs only to persons falling within federally established standards;

(2) it may rent, lease or sell to a tenant dwelling accommodations consisting of the number of rooms, but no greater number, that it deems necessary to provide safe and sanitary accommodations to the proposed occupants without overcrowding; and

(3) it shall not accept any person as a tenant in any housing program if the person has an annual net income in excess of federally established standards.

B. Nothing contained in this section or Section 3-45-9 NMSA 1978 shall be construed as limiting the power of a city to vest in an obligee the right, in the event of a default by the city, to take possession and operate housing projects or affordable housing programs or cause the appointment of a receiver thereof, free from all the restrictions imposed by this section or Section 3-45-9 NMSA 1978.

History: 1953 Comp., 14-46-10, enacted by Laws 1965, ch. 300; 1989, ch. 50, 4; 2009, ch. 226, 9.



Section 3-45-11 - Bonds.

3-45-11. Bonds.

A. A city shall have power to issue bonds from time to time in its discretion to finance in whole or in part the cost of the preparation, acquisition, purchase, lease, construction, reconstruction, improvement, alteration, extension or repair of any project or undertaking hereunder. A city shall also have power to issue refunding bonds for the purpose of paying or retiring bonds previously issued by it hereunder. In order to carry out the purposes of the Municipal Housing Law, a city may issue, upon proper resolution, bonds on which the principal and interest are payable:

(1) exclusively from the income and revenues of the housing project or projects financed with the proceeds of such bonds; or

(2) exclusively from such income and revenues together with grants and contributions from the federal government or other sources in aid of such project or projects.

B. Neither the governing body of a city nor any person executing the bonds shall be liable personally on any bonds by reason of the issuance thereof hereunder. The bonds issued under the provisions of the Municipal Housing Law shall be payable solely from the sources provided in this section. Such bonds shall not be a general obligation of the city issuing them, and they shall so state on their face. The bonds shall not constitute a debt or indebtedness within the meaning of any constitutional, statutory or charter debt limitation or restriction.

History: 1953 Comp., 14-46-11, enacted by Laws 1965, ch. 300.



Section 3-45-12 - Form and sale of bonds; interest on certain obligations.

3-45-12. Form and sale of bonds; interest on certain obligations.

A. Bonds of a city issued under the Municipal Housing Law shall be authorized by its resolution and may be issued in any one or more series and shall bear such date, mature at such time, bear interest at such rate, be in such denomination, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment at such place and be subject to such terms of redemption, with or without premium, as the resolution, its trust indenture or the bond so issued may provide.

B. Obligations issued by a city that are true loan obligations made to the farm service agency of the United States department of agriculture or the department of housing and urban development may bear interest at a rate of interest not exceeding par.

C. The bonds shall be sold at not less than par at public sale held after notice published once at least five days prior to the sale in a newspaper having a general circulation in the city jurisdiction and in a financial newspaper published in the city of San Francisco, California, or in the city of New York, New York; provided that the bonds may be sold to the federal government at private sale at not less than par, and, in the event less than all of the bonds authorized in connection with any housing project are sold to the federal government, the balance of the bonds may be sold at private sale at not less than par at an interest cost to the city not to exceed the interest cost to the city of the portion of the bonds sold to the federal government.

D. In case any of the officers of the city, the authority or any of its instrumentalities whose signatures appear on any bonds or coupons cease to be officers before the delivery of the bonds, the signatures shall, nevertheless, be valid and sufficient for all purposes the same as if the officers had remained in office until delivery. Any provision of any law to the contrary notwithstanding, any bonds issued pursuant to the Municipal Housing Law shall be fully negotiable.

E. In any suit, action or proceedings involving the validity or enforceability of any bond of a city or the security for the bond, any such bond reciting in substance that it has been issued by the city to aid in financing a housing project to provide dwelling accommodations for persons of low and moderate income shall be conclusively deemed to have been issued for a housing project of that character, and the housing project shall be conclusively deemed to have been planned, located and constructed in accordance with the purposes and provisions of the Municipal Housing Law.

History: 1953 Comp., 14-46-12, enacted by Laws 1965, ch. 300; 1979, ch. 270, 1; 1989, ch. 50, 5; 2009, ch. 226, 10; 2014, ch. 60, 3.



Section 3-45-13 - Provisions of bonds and trust indentures.

3-45-13. Provisions of bonds and trust indentures.

In connection with the issuance of bonds pursuant to the Municipal Housing Law or the incurring of obligations under leases made pursuant to the Municipal Housing Law and in order to secure the payment of such bonds or obligations, a city in addition to its other powers, shall have power:

A. to pledge all or any part of the gross or net rents, fees or revenues of a housing project, financed with the proceeds of such bonds, to which its rights then exist or may thereafter come into existence;

B. to covenant against pledging all or any part of the rents, fees and revenues, or against permitting or suffering any lien on such revenues or property; to covenant with respect to limitations on its right to sell, lease or otherwise dispose of any housing project or any part thereof; and to covenant as to what other, or additional debts or obligations may be incurred by it;

C. to covenant as to the bonds to be issued and as to the issuance of such bonds in escrow or otherwise, and as to the use and disposition of the proceeds thereof; to provide for the replacement of lost, destroyed or mutilated bonds; to covenant against extending the time for the payment of its bonds or interest thereon; and to redeem the bonds, and to covenant for their redemption and to provide the terms and conditions thereof;

D. to covenant, subject to the limitations contained in the Municipal Housing Law, as to the rents and fees to be charged in the operation of a housing project or projects, the amount to be raised each year or other period of time by rents, fees and other revenues, and as to the use and disposition to be made thereof; to create or to authorize the creation of special funds for moneys held for construction or operating costs, debt service, reserves or other purposes, and to covenant as to the use and disposition of the moneys held in such funds;

E. to prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given;

F. to covenant as to the use of any or all of its real or personal property acquired pursuant to the Municipal Housing Law; and to covenant as to the maintenance of such real and personal property, the replacement thereof, the insurance to be carried thereon and the use and disposition of insurance moneys;

G. to covenant as to the rights, liabilities, powers and duties arising upon the breach by it of any covenant, condition or obligation; and to covenant and prescribe as to events of default and terms and conditions upon which such declaration and its consequences may be waived;

H. to vest in a trustee or trustees or the holders of bonds issued pursuant to the Municipal Housing Law, or any specified proportion of them, the right to enforce the payment of such bonds or any covenants securing or relating to such bonds; to vest in a trustee or trustees the right, in the event of a default by said city, to take possession of any housing project or part thereof, and, so long as the city shall continue in default, to retain such possession and use, operate and manage said project, and to collect the rents and revenues arising therefrom and to dispose of such moneys in accordance with the agreement of the city with said trustee; to provide for the powers and duties of a trustee or trustees and to limit the liabilities thereof; and to provide the terms and conditions upon which the trustee or the holders of bonds, or any proportion of them, may enforce any covenant or rights securing or relating to such bonds; and

I. to exercise all or any part or combination of the powers herein granted; to make covenants other than and in addition to the covenants herein expressly authorized, or like or different character; to make such covenants as will tend to make the bonds more marketable notwithstanding that such covenants, acts or things may not be enumerated herein.

History: 1953 Comp., 14-46-13, enacted by Laws 1965, ch. 300.



Section 3-45-14 - Construction of bond provisions.

3-45-14. Construction of bond provisions.

The Municipal Housing Law without reference to other statutes of the state shall constitute full authority for the authorization and issuance of bonds hereunder. No other act or law with regard to the authorization or issuance of bonds that provides for an election, requires an approval or in any way impedes or restricts the carrying out of the acts herein authorized to be done shall be construed as applying to any proceedings taken hereunder or acts done pursuant hereto.

History: 1953 Comp., 14-46-14, enacted by Laws 1965, ch. 300.



Section 3-45-15 - Certification of attorney general.

3-45-15. Certification of attorney general.

A city may submit to the attorney general of the state any bonds to be issued hereunder after all proceedings for the issuance of such bonds have been taken. Upon the submission of such proceedings to the attorney general, it shall be the duty of the attorney general to examine into and pass upon the validity of such bonds and the regularity of all proceedings in connection therewith. If such bonds and proceedings conform to the provisions of the Municipal Housing Law and are otherwise regular in form and if such bonds when delivered and paid for will constitute binding and legal obligations enforceable according to the terms thereof, the attorney general shall certify in substance upon the back of each of said bonds that it is issued in accordance with the constitution and laws of New Mexico.

History: 1953 Comp., 14-46-15, enacted by Laws 1965, ch. 300.



Section 3-45-16 - Remedies of an obligee.

3-45-16. Remedies of an obligee.

An obligee of a city shall have the right in addition to all other rights which may be conferred on such obligee, subject only to any contractual restrictions binding upon such obligee:

A. by mandamus, suit, action or proceeding at law or in equity, to compel said city and the officers, agents or employees thereof to perform each and every term, provision and covenant contained in any contract of said city with or for the benefit of such obligee and to require the carrying out of any or all such covenants and agreements of said city and the fulfillment of all duties imposed upon said city by the Municipal Housing Law; and

B. by suit, action or proceeding in equity, to enjoin any acts or things which may be unlawful, or in violation of any of the rights of such obligee of said city.

History: 1953 Comp., 14-46-16, enacted by Laws 1965, ch. 300.



Section 3-45-17 - Additional remedies conferrable to an obligee.

3-45-17. Additional remedies conferrable to an obligee.

A city shall have the power by its resolution, trust indenture, lease or other contract to confer upon any obligee holding or representing a specified amount in bonds, or holding a lease, the right, in addition to all rights that may otherwise be conferred, upon the happening of an event of default as defined in such resolution or instrument, by suit, action or proceeding in any court of competent jurisdiction:

A. to cause possession of any housing project or any part hereof to be surrendered to any such obligee, which possession may be retained by such bondholder or trustee so long as the city shall continue in default;

B. to obtain the appointment of a receiver of any housing project of said city or any part thereof and of the rents and profits therefrom. If such receiver be appointed, he may enter and take possession of such housing project or any part thereof and, so long as the city shall continue in default, operate and maintain the same, and collect and receive all fees, rents, revenues or other charges thereafter arising therefrom, and shall keep such moneys in a separate account or accounts and apply the same in accordance with the obligations of said city as the court shall direct; and

C. to require said city and the officers and agents thereof to account for the money actually received as if it and they were the trustees of an express trust.

History: 1953 Comp., 14-46-17, enacted by Laws 1965, ch. 300.



Section 3-45-18 - Exemption of property from execution sale.

3-45-18. Exemption of property from execution sale.

All real property owned or held by a city for the purposes of the Municipal Housing Law shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall be issued against the same nor shall any judgment against a city be a charge or lien on such real property; provided, however, that the provisions of this section shall not apply to or limit the right of obligees to pursue any remedies for the enforcement of any pledge or lien given to them on rents, fees or revenues.

History: 1953 Comp., 14-46-18, enacted by Laws 1965, ch. 300.



Section 3-45-19 - Exemption of property from taxation.

3-45-19. Exemption of property from taxation.

The real property of a housing project, as defined in Section 3-45-3 NMSA 1978, is declared to be public property used for essential public and governmental purposes and is property of a city of this state and is exempt from taxation until a deed conveying that property to a nonexempt entity is executed and delivered by the city.

History: 1953 Comp., 14-46-19, enacted by Laws 1965, ch. 300; 1979, ch. 258, 1.



Section 3-45-20 - Aid from state or federal government.

3-45-20. Aid from state or federal government.

In addition to the powers conferred upon a city by other provisions of the Municipal Housing Law, a city is empowered to borrow money or accept contributions, grants or other financial assistance from the state or federal government for, or in aid of, any housing project or affordable housing program within its area of operation and, to these ends, to comply with such conditions, trust indentures, leases or agreements as may be necessary, convenient or desirable. It is the purpose and intent of the Municipal Housing Law to authorize every city to do any and all things necessary, convenient or desirable to secure the financial aid or cooperation of the federal government in the undertaking, acquisition, construction, maintenance or operation of any housing project or affordable housing program of the city.

History: 1953 Comp., 14-46-20, enacted by Laws 1965, ch. 300; 2009, ch. 226, 11.



Section 3-45-21 - Cooperation in undertaking housing projects or affordable housing programs.

3-45-21. Cooperation in undertaking housing projects or affordable housing programs.

A. For the purpose of aiding and cooperating in the planning, undertaking, construction or operation of housing projects or affordable housing programs located within the area in which it is authorized to act, any state public body may, upon such terms, with or without consideration, as it may determine:

(1) dedicate, sell, convey or lease any of its interest in any property or grant easements, licenses or any other rights or privileges therein to any city;

(2) cause parks, playgrounds, recreational, community, educational, water, sewer or drainage facilities or any other works that it is otherwise empowered to undertake to be furnished adjacent to or in connection with housing projects or affordable housing programs;

(3) furnish, dedicate, close, pave, install, grade, regrade, plan or replan streets, roads, roadways, alleys, sidewalks or other places that it is otherwise empowered to undertake;

(4) cause services to be furnished for housing projects or affordable housing programs of the character that the state public body is otherwise empowered to furnish;

(5) enter into agreements with respect to the exercise by the state public body of its powers relating to the repair, elimination or closing of unsafe, unsanitary or unfit dwellings;

(6) do any and all things necessary or convenient to aid and cooperate in the planning, undertaking, construction or operation of such housing projects;

(7) incur the entire expense of any public improvements made by the state public body in exercising the powers granted in the Municipal Housing Law; and

(8) enter into agreements that may extend over any period, notwithstanding any provision or rule of law to the contrary, with any city or multi-jurisdictional housing authority as agent therefor, respecting action to be taken by the state public body pursuant to any of the powers granted by the Municipal Housing Law.

B. Any law or statute to the contrary notwithstanding, any sale, conveyance, lease or agreement provided for in this section may be made by a state public body without appraisal, public notice, advertisement or public bidding.

C. In the event an authority is declared by the federal department of housing and urban development to be in default on its annual contributions contract with that department, the authority may, by resolution of its governing body, transfer its assets and operation to another housing authority, including a multi-jurisdictional housing authority or regional housing authority. The multi-jurisdictional housing authority or regional housing authority shall accept, by resolution of its governing board, a transfer of assets and operations of an authority that has been declared by the federal department of housing and urban development to be in default of the annual contributions contract between that department and the authority.

History: 1953 Comp., 14-46-21, enacted by Laws 1965, ch. 300; 2009, ch. 226, 12.



Section 3-45-22 - Procedure for exercising powers.

3-45-22. Procedure for exercising powers.

The exercise by the city or other state public body of the powers herein granted may be authorized by resolution of the governing body of such state public body adopted by a majority of the members of its governing body present at a meeting of said governing body, which resolution may be adopted at the meeting at which such resolution is introduced. Such a resolution or resolutions shall take effect immediately and need not be laid over or published or posted.

History: 1953 Comp., 14-46-22, enacted by Laws 1965, ch. 300.



Section 3-45-23 - Supplemental nature of the Municipal Housing Law.

3-45-23. Supplemental nature of the Municipal Housing Law.

The powers conferred by the Municipal Housing Law shall be in addition and supplemental to the powers conferred by any other law.

History: 1953 Comp., 14-46-23, enacted by Laws 1965, ch. 300.



Section 3-45-24 - Housing bonds; legal investments; security; negotiable.

3-45-24. Housing bonds; legal investments; security; negotiable.

The state and all public officers, municipal corporations, political subdivisions and public bodies, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds or other obligations issued pursuant to the Municipal Housing Law or issued by any public housing authority or agency in the United States, when such bonds or other obligations are secured by a pledge of annual contributions to be paid by the United States government or any agency thereof, and such bonds and other obligations shall be authorized security for all public deposits and shall be fully negotiable in this state; it being the purpose of the Municipal Housing Law to authorize any persons, firms, corporations, associations, political subdivisions, bodies and officers, public or private, to use any funds owned or controlled by them, including, but not limited to, sinking, insurance, investment, retirement, compensation, pension and trust funds and funds held on deposit, for the purchase of any such bonds or other obligations and that any such bonds or other obligations shall be authorized security for all public deposits and shall be fully negotiable in this state; provided, however, that nothing contained in the Municipal Housing Law shall be construed as relieving any person, firm or corporation from any duty of exercising reasonable care in selecting securities.

History: 1953 Comp., 14-46-24, enacted by Laws 1965, ch. 300.



Section 3-45-25 - Law controlling.

3-45-25. Law controlling.

Insofar as the provisions of the Municipal Housing Law are inconsistent with the provisions of any other law, the provisions of the Municipal Housing Law shall be controlling.

History: 1953 Comp., 14-46-25, enacted by Laws 1965, ch. 300.






Article 46 - Urban Development

Section 3-46-43 - Ordinances relating to repair, closing and demolition of dwellings unfit for human habitation; complaint; service of complaint; appeal.

3-46-43. Ordinances relating to repair, closing and demolition of dwellings unfit for human habitation; complaint; service of complaint; appeal.

A. Whenever a municipality finds that there exist dwellings that are unfit for human habitation due to dilapidation; defects increasing the hazards of fire, accidents or other calamities; lack of ventilation, light or sanitary facilities; or other conditions, including those set forth in Subsection C of this section, rendering the dwellings unsafe and unsanitary or dangerous or detrimental to the health, safety or morals or otherwise inimical to the welfare of the residents of the municipality, power is conferred upon the municipality to require or cause the repair, closing or demolition or removal of the dwellings in the manner provided in this section. "Dwelling" means a building or structure or part thereof used and occupied for human habitation or intended to be so used and includes any appurtenances usually enjoyed in the dwelling.

B. Upon the adoption of an ordinance finding that dwelling conditions of the character described in Subsection A of this section exist, the governing body of the municipality may adopt ordinances relating to the dwellings within the municipality that are unfit for human habitation. The ordinances shall include the following provisions:

(1) a public officer shall be designated or appointed to exercise the powers prescribed by the ordinances;

(2) whenever it appears to the public officer, on the officer's own motion, that a dwelling is unfit for human habitation, the officer shall, if the officer's preliminary investigation discloses a basis for the charges, issue and cause to be served on the owner, every mortgagee of record and all parties in interest in the dwelling, including persons in possession, a complaint stating the charges in that respect. The complaint shall contain a notice that a hearing will be held before the public officer or the officer's designated agent at a place fixed in the complaint not less than ten days nor more than thirty days after the serving of the complaint; that the owner, mortgagee and parties in interest shall be given the right to file an answer to the complaint and to appear in person or otherwise and give testimony at the place and the time fixed in the complaint; and that the rules of evidence prevailing in courts of law or equity shall not be controlling in hearings before the public officer;

(3) if after the notice and hearing the public officer determines that the dwelling under consideration is unfit for human habitation, the officer shall state in writing findings of fact in support of that determination and shall issue and cause to be served upon the owner an order in writing that advises the owner of the owner's rights under Subsection E of this section and that:

(a) if the repair, alteration or improvement of the dwelling can be made at a reasonable cost in relation to the value of the dwelling, the ordinance of the municipality shall fix a certain percentage of the cost as being reasonable for that purpose and require the owner, within the time specified in the order, to repair, alter or improve the dwelling to render it fit for human habitation or to vacate and close the dwelling as a human habitation; or

(b) if the repair, alteration or improvement of the dwelling cannot be made at a reasonable cost in relation to the value of the dwelling, the ordinance of the municipality shall fix a certain percentage of the cost as being reasonable for the purpose, and require the owner, within the time specified in the order, to remove or demolish the dwelling;

(4) if the owner fails to comply with an order to repair, alter or improve or to vacate and close the dwelling, the public officer may cause the dwelling to be repaired, altered or improved or to be vacated and closed;

(5) if the owner fails to comply with an order to remove or demolish the dwelling, the public officer may cause the dwelling to be removed or demolished; and

(6) the amount of the cost of the repairs, alterations or improvements or the vacating and closing or the removal or demolition by the public officer shall be a lien against the real property upon which the cost was incurred. If the dwelling is removed or demolished by the public officer, the officer shall sell the materials of the dwelling and shall credit the proceeds of the sale against the cost of the removal or demolition. Any balance remaining shall be deposited in the district court by the public officer and shall be secured in the manner as may be directed by the court and shall be disbursed by the court to the persons found to be entitled to the balance by final order or decree of the court.

C. An ordinance adopted by a municipality pursuant to this section shall provide that the public officer may determine a dwelling is unfit for human habitation if the officer finds that conditions exist in the dwelling that are dangerous or injurious to the health, safety or morals of the occupants of the dwelling, the occupants of neighboring dwellings or other residents of the municipality or that have a blighting influence on properties in the area. The conditions may include the following without limitations: defects increasing the hazards of fire, accident or other calamities; lack of adequate ventilation, light or sanitary facilities; dilapidation; disrepair; structural defects; uncleanliness; overcrowding; inadequate ingress and egress; inadequate drainage; or any violation of health, fire, building or zoning regulations or any other laws or regulations relating to the use of land and the use and occupancy of buildings and improvements. The ordinance may provide additional standards to guide the public officer or the officer's agents or employees in determining the fitness of a dwelling for human habitation.

D. Complaints or orders issued by a public officer pursuant to an ordinance adopted under the provisions of this section shall be served upon persons either personally or by registered mail. If the whereabouts of the persons are unknown and cannot be ascertained by the public officer in the exercise of reasonable diligence and the public officer makes an affidavit to that effect, the serving of the complaint or order upon the persons may be made by publishing the complaint or order once each week for two consecutive weeks in a newspaper printed and published in the municipality or, in the absence of a newspaper, in one printed and published in the county and circulating in the municipality in which the dwellings are located. A copy of the complaint or order shall be posted in a conspicuous place on the premises affected by the complaint or order. A copy of the complaint or order shall also be filed with the clerk of the county in which the dwelling is located. Filing of the complaint or order shall have the same force and effect as other lis pendens notices provided by law.

E. A person affected by an order issued by the public officer may file an appeal pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

F. An ordinance adopted by the governing body of the municipality may authorize the public officer to exercise powers as may be necessary or convenient to carry out and effectuate the purposes and provisions of this section, including the following powers:

(1) to investigate the dwelling conditions in the municipality in order to determine which dwellings are unfit for human habitation;

(2) to administer oaths and affirmations, examine witnesses and receive evidence;

(3) to enter upon premises for the purpose of making examinations, provided that the entries shall be made in a manner as to cause the least possible inconvenience to the persons in possession, and to obtain an order for this purpose from a court of competent jurisdiction in the event entry is denied or resisted;

(4) to appoint and fix the duties of any officers, agents and employees as the officer deems necessary to carry out the purposes of the ordinances; and

(5) to delegate any functions and powers under the ordinance to officers, agents and employees that the public officer may designate.

G. The governing body of a municipality adopting an ordinance under this section shall, as soon as possible thereafter, prepare an estimate of the annual expenses or costs to provide the equipment, personnel and supplies necessary for periodic examinations and investigations of the dwellings in the municipality for the purpose of determining the fitness of the dwellings for human habitation and for the enforcement and administration of its ordinance or ordinances adopted under this section.

H. Nothing in this section shall be construed to abrogate or impair the powers of the courts or of a department of a municipality to enforce any provisions of its charter or its ordinances or regulations or to prevent or punish violations thereof. The powers conferred by this section shall be in addition and supplemental to the powers conferred by any other law.

I. Nothing in this section shall be construed to impair or limit in any way the power of the municipality to define and declare nuisances and to cause their removal or abatement by summary proceedings or otherwise.

History: 1953 Comp., 14-47-19, enacted by Laws 1965, ch. 300; 1998, ch. 55, 14; 1999, ch. 265, 14; 2007, ch. 329, 2; 2007, ch. 330, 2.






Article 47 - Park Commission

Section 3-47-1 - Park commission; appointment; term; qualification; removal; vacancy.

3-47-1. Park commission; appointment; term; qualification; removal; vacancy.

A. The governing body may appoint a park commission. One commissioner shall serve a one-year term, one commissioner shall serve a two-year term and one commissioner shall serve a three-year term so that after the initial appointments, one commissioner shall be appointed each year for a three-year term. The first three commissioners shall determine by lot their respective terms. Each commissioner shall be a resident of the municipality.

B. The governing body may remove any park commissioner for cause and may fill any vacancy on the park commission for the balance of the unexpired term.

History: 1953 Comp., 14-48-1, enacted by Laws 1965, ch. 300.



Section 3-47-2 - Organization of park commission; powers and duties of officers.

3-47-2. Organization of park commission; powers and duties of officers.

A. The park commission shall meet within ten days after the date of the appointment of any new member or members and elect one member president and one member secretary.

B. The park commission shall submit to the governing body for its approval all matters concerning the management, improvement and development of parks.

C. The secretary shall keep a record of activities and meetings of the park commission.

History: 1953 Comp., 14-48-2, enacted by Laws 1965, ch. 300.






Article 48 - Refuse; Collection and Disposal

Section 3-48-1 - Refuse; yard waste; definitions.

3-48-1. Refuse; yard waste; definitions.

As used in Chapter 3, Article 48 NMSA 1978:

A. "refuse" means any garbage, rejected or waste food, offal, swill, carrion, ashes, dirt, slop, waste paper, trash, rubbish, waste or unwholesome material of any kind; and

B. "yard waste" means yard clippings, grass cuttings, yard cleanings, fallen trees, tree limbs, slash and pine needles.

History: 1953 Comp., 14-49-1, enacted by Laws 1965, ch. 300; 2003, ch. 230, 1.



Section 3-48-2 - Authority to regulate refuse.

3-48-2. Authority to regulate refuse.

A municipality may, by ordinance:

A. acquire and maintain refuse disposal areas or plants within or without the municipal boundary;

B. enforce a general system of refuse collection and disposal;

C. prohibit the deposit of refuse on either public or private property;

D. compel the taking of refuse to designated places;

E. specify the kind, size and material of a refuse receptacle;

F. provide for the destruction of refuse or its use for a beneficial purpose; and

G. require any person owning or controlling any occupied real property to:

(1) provide and maintain suitable refuse receptacles;

(2) deposit all refuse in the receptacles; and

(3) place a receptacle in a place convenient for removal.

History: 1953 Comp., 14-49-2, enacted by Laws 1965, ch. 300.



Section 3-48-3 - Refuse; authority to collect and dispose; fee.

3-48-3. Refuse; authority to collect and dispose; fee.

A. A municipality may, by ordinance, provide for the collection and disposal of refuse by:

(1) the municipality;

(2) contract; or

(3) any other manner deemed suitable by the municipality.

B. A municipality may appoint or contract with a refuse collector and prescribe the duties and compensation of a refuse collector.

C. A municipality may require each person owning or controlling real property to pay a reasonable fee for the collection and disposal of refuse and shall determine if the municipality or the refuse collector shall collect the fee for the collection and disposal of refuse. The refuse collection fee shall only be charged against real property that is occupied or has been previously occupied.

D. A municipality providing for the collection of refuse may require any person owning or controlling real property to pay the refuse collection fee whether or not the refuse collection service is used by the person owning or controlling real property.

E. A municipality providing for the collection and disposal of yard waste may require any person owning or controlling real property to pay a yard waste collection and disposal fee.

History: 1953 Comp., 14-49-3, enacted by Laws 1965, ch. 300; 2003, ch. 230, 2.



Section 3-48-4 - Refuse; failure to place in proper container or use refuse collection service; failure to pay charge; assessment.

3-48-4. Refuse; failure to place in proper container or use refuse collection service; failure to pay charge; assessment.

A. A municipality may remove refuse from real property and make a charge against the real property specially benefited by the removal of the refuse, if:

(1) any person owning or controlling real property allows refuse to be deposited upon his property other than in the proper receptacle and fails to remove the refuse or to place the refuse in the proper receptacle within forty-eight hours after the refuse is deposited on the real property; or

(2) the owner owning or controlling real property refuses to use the refuse collection service provided by the municipality.

B. If any person, owning or controlling the real property, fails or refuses to pay:

(1) the charge imposed for the collection and disposal of refuse; or

(2) the charge made against the real property specially benefited by the removal of refuse, the municipality may make an assessment against the real property.

History: 1953 Comp., 14-49-4, enacted by Laws 1965, ch. 300.



Section 3-48-5 - Refuse; assessment roll; publication of notice of hearing.

3-48-5. Refuse; assessment roll; publication of notice of hearing.

A. To collect the assessment authorized in Section 3-48-4 NMSA 1978, the governing body shall have prepared an assessment roll. The assessment roll shall list, in columns:

(1) the name of the owner, if known, of the parcel of real estate being assessed;

(2) a description of the parcel of real estate being assessed;

(3) the amount assessed against each parcel of real estate; and

(4) describe, in general terms, the removal and what was removed from the real estate being assessed.

B. The municipal clerk shall publish a notice stating that the assessment roll for delinquent refuse collection charges due the municipality is on file in the office of the municipal clerk and the time and place when the governing body will hear appeals or protests by any person aggrieved by the assessment. The notice shall be published once not less than ten nor more than twenty days before the day of the protest hearing. If the address of the owner of the real property is known, a copy of the notice shall be mailed by certified mail, return receipt requested, to the known address of the owner of the real property being assessed.

C. The provisions of this section are intended to afford an additional and not an exclusive method for enforcing payment of charges for refuse collection furnished by the municipality.

History: 1953 Comp., 14-49-5, enacted by Laws 1965, ch. 300; 1967, ch. 146, 9; 1981, ch. 92, 1.



Section 3-48-6 - Refuse; protest meeting; confirmation; finality.

3-48-6. Refuse; protest meeting; confirmation; finality.

A. At the protest hearing authorized in Section 3-48-5 NMSA 1978, any interested person may protest to the governing body the:

(1) regularity of the proceedings;

(2) amount assessed against the real estate; or

(3) correctness of the amount of the assessment.

B. The governing body shall:

(1) determine the regularity of the proceedings;

(2) correct any errors found in the assessment; and

(3) by resolution, confirm the proceedings and the assessments. The proceedings and assessments so confirmed shall be deemed to be the final determination as to the regularity, validity and correctness of the assessment.

History: 1953 Comp., 14-49-6, enacted by Laws 1965, ch. 300.



Section 3-48-7 - Refuse; delinquent assessments; penalty; lien; foreclosure.

3-48-7. Refuse; delinquent assessments; penalty; lien; foreclosure.

On or before October 1, of each year, the municipal clerk shall certify to the governing body a list containing any delinquent assessment with penalty added for nonpayment of the assessment at the rate of one percent per month of any assessment confirmed by resolution as provided in Section 3-48-6 NMSA 1978, and describe the parcel of real estate to which the assessment is applicable. After the certified list is accepted by the governing body, the assessment shall be a lien, when processed, against the parcel of real estate and shall be processed as provided in Sections 3-36-1 to 3-36-5 NMSA 1978. Any such lien shall be a lien superior to all other liens except general property taxes upon the property so charged and a personal liability of the owner of the property so charged.

History: 1953 Comp., 14-49-7, enacted by Laws 1965, ch. 300; 1967, ch. 146, 10.






Article 49 - Streets, Sidewalks and Public Grounds

Section 3-49-1 - Streets; sidewalks; curbs and gutters; public grounds.

3-49-1. Streets; sidewalks; curbs and gutters; public grounds.

A municipality may lay out, establish, open, vacate, alter, repair, widen, extend, grade, pave or otherwise improve streets; including, but not necessarily limited to median and divider strips, parkways and boulevards; alleys, avenues, sidewalks, curbs, gutters and public grounds, and may:

A. regulate their use and use of structures under them;

B. prohibit and remove encroachments or obstructions on them;

C. provide for their lighting, cleaning, beautification, landscaping and maintenance;

D. regulate their opening or repair;

E. require the owner or occupant of any premise to keep the sidewalk, along the premise, free from any snow or other obstruction;

F. regulate and prohibit the throwing or depositing of any offensive matter on them;

G. prohibit injury to them;

H. provide for and regulate crosswalks, curbs and gutters;

I. regulate and prohibit their use for signs, signposts, awnings, awning posts, telegraph poles, horse troughs, posting handbills and advertisements;

J. regulate and prohibit the exhibition or carrying of banners, placards, advertisements or handbills in the streets or upon the sidewalks;

K. regulate and prohibit the flying of banners, flags or signs across the streets or from houses;

L. regulate traffic and sales upon streets, sidewalks and public places;

M. regulate the numbering of lots and houses;

N. name and change the name of any street, alley, avenue or other public place; and

O. with the written consent of the owner, regulate the speed and traffic conditions on private property.

History: 1953 Comp., 14-50-1, enacted by Laws 1965, ch. 300; 1967, ch. 90, 2.



Section 3-49-2 - Straightening or altering streets; exchange of street land for land on new route; consent of owner; deeds.

3-49-2. Straightening or altering streets; exchange of street land for land on new route; consent of owner; deeds.

Whenever it is necessary to straighten or alter any street to facilitate traffic, the governing body may:

A. with the consent of the owner, exchange the land on which the street lies for any land owned and held in fee simple;

B. convert the land received from the owner in fee simple to a street; and

C. execute a deed to the land on which the street lies to the owner who has exchanged his land with the municipality for the land on which the street lies.

History: 1953 Comp., 14-50-2, enacted by Laws 1965, ch. 300.



Section 3-49-3 - Street sprinkling and maintenance; assessment; lien for assessment.

3-49-3. Street sprinkling and maintenance; assessment; lien for assessment.

A. Whenever the governing body determines that the streets shall be watered or maintained in whole or in part at the expense of the owner of any property which abuts upon the streets, the governing body shall determine:

(1) the expense of watering or maintaining the streets;

(2) the proportion of the expense to be borne by the owner of property which abuts upon the streets;

(3) the charge to be assessed against each lineal foot of frontage of the abutting property; and

(4) assess, according to its frontage, each tract or parcel of abutting property its proportionate share of the expense of watering or maintaining the streets.

B. The assessment for the expense of watering or maintaining the streets shall be collected as authorized in Section 3-23-1 NMSA 1978, and shall be a lien against the tract or parcel of property abutting the street and the lien shall be enforced as provided in Sections 3-36-1 through 3-36-5 NMSA 1978.

C. As used in this section the term "streets" shall include both improved and unimproved streets, alleys, parkways, boulevards, thoroughfares, and median and divider strips, or any combination of the foregoing.

History: 1953 Comp., 14-50-3, enacted by Laws 1965, ch. 300; 1967, ch. 90, 3.



Section 3-49-4 - Sidewalks; repairing; improving; constructing.

3-49-4. Sidewalks; repairing; improving; constructing.

A. If the governing body determines that it is necessary to repair, improve or construct a sidewalk fronting an individual tract or parcel of land, the governing body shall adopt a resolution requiring that a sidewalk be repaired, improved or constructed in conformity with the existing sidewalk standards adopted by the municipality.

B. A copy of the resolution shall be served by certified mail at his last known address on the owner or agent in charge of the tract or parcel of land which is contiguous to the sidewalk. If the owner, as shown by the real estate records of the county clerk or agent in charge of the building, structure or premise cannot be served as provided in this subsection, a copy of the resolution shall be posted on the building, structure or tract or parcel of land which is contiguous to the sidewalk and a copy of the resolution shall be published one time.

C. Within fifteen days of the receipt of a copy of the resolution or of the posting and publishing of a copy of the resolution, the owner or agent in charge of the building, structure or premise shall commence repairing, improving or constructing a sidewalk, or file a written objection with the municipal clerk asking for a hearing before the governing body of the municipality.

D. If a written objection is filed as required in this section, the governing body shall:

(1) fix a date for a hearing on its resolution and the objection;

(2) consider all evidence for and against the sidewalk resolution at the hearing; and

(3) determine if its resolution should be enforced or rescinded.

E. Any person aggrieved by the determination of the governing body may appeal to the district court by:

(1) giving notice of appeal to the governing body within five days after the determination made by the governing body; and

(2) filing a petition in the district court within twenty days after the determination made by the governing body. The district court shall hear the matter de novo and enter judgment in accordance with its findings.

F. If the owner or agent in charge of the tract or parcel of land which is contiguous to the sidewalk fails to commence repairing, improving or constructing the sidewalk:

(1) within fifteen days of being served a copy of the resolution or of the posting and publishing of the resolution if no written objection is filed;

(2) within five days of the determination by the governing body that the resolution shall be enforced if no appeal is taken; or

(3) after the district court enters judgment sustaining the determination of the governing body, the municipality may repair, improve or construct the sidewalk at the cost and expense of the owner. The reasonable cost of the repair, improvement or construction shall constitute a lien against the tract or parcel of land which is contiguous to the sidewalk. The lien shall be foreclosed in the manner provided in Sections 3-36-1 through 3-36-5 NMSA 1978.

G. If, within twenty days of the receipt of the final order, the owner of the tract or parcel of land which is contiguous to the sidewalk fails to repair, improve or reconstruct the sidewalk as required in the notice, the owner of the tract or parcel of land contiguous to the sidewalk is liable for any injury received by any person which injury is proximately caused by the negligence of such owner pertaining to such faulty repair, construction or maintenance of the sidewalk and the municipality is not liable.

History: 1953 Comp., 14-50-4, enacted by Laws 1967, ch. 240, 1.



Section 3-49-5 - Streets; public grounds; water systems; sewers; sidewalks; assessments.

3-49-5. Streets; public grounds; water systems; sewers; sidewalks; assessments.

A. For the purpose of Sections 3-49-1 and 3-53-1 NMSA 1978, a municipality may:

(1) open, construct, repair, keep in order and maintain water mains, laterals, reservoirs, standpipes, sewers and drains; and

(2) assess and collect as other assessments and collections are made the amount necessary to cover the cost of such work.

B. The assessment against the lot or land along or through which the street, alley, sidewalk or public ground runs shall be made in such portion as is just and equitable according to the benefits accruing to the lot or land and to its value.

History: 1953 Comp., 14-50-5, enacted by Laws 1965, ch. 300.






Article 50 - Municipal Parking

Section 3-50-1 - Municipal Parking Law; short title.

3-50-1. Municipal Parking Law; short title.

Sections 3-50-1 through 3-50-22 NMSA 1978, may be cited as the "Municipal Parking Law."

History: 1953 Comp., 14-51-1, enacted by Laws 1965, ch. 300.



Section 3-50-2 - Finding and declaration of necessity.

3-50-2. Finding and declaration of necessity.

It is hereby declared:

A. that there exists in cities in the state of New Mexico serious conditions of congestion of street traffic, preventing free circulation of traffic, obstructing access to and use of both public and private property, increasing traffic hazards, impeding rapid and effective fighting of fires and the disposition of police forces and endangering the public peace, health and safety;

B. that this condition is caused in substantial part by insufficiency of space or accommodations for the parking of motor vehicles off the public streets;

C. that the installation of parking meters and the establishment of additional parking facilities, together with all undertakings incidental or advantageous thereto for the improvement of traffic control and regulation, are public uses and purposes for which public money may be spent and private property acquired;

D. that it is in the public interest that work on projects for such purposes be commenced as soon as possible in order to relieve traffic congestion; and the necessity in the public interest for the provisions hereinafter enacted, is hereby declared as a matter of legislative determination.

History: 1953 Comp., 14-51-2, enacted by Laws 1965, ch. 300.



Section 3-50-3 - Definitions.

3-50-3. Definitions.

As used in the Municipal Parking Law:

A. "city" means any municipality having a population of five thousand or more. "The city" means the particular city for which a particular authority is created;

B. "authority" or "parking authority" means any agent or agency of a city created pursuant to the Municipal Parking Law;

C. "governing body" means, in the case of a city, that body in which the legislative powers of the city are vested;

D. "bonds" means any obligation issued by a city pursuant to the Municipal Parking Law;

E. "obligee" includes any bondholder, trustee or trustees for any bondholders, or lessor demising to the authority or city property used in connection with a parking facility or any assignee or assignees of such lessor's interest, or any part thereof, and the state or the United States or any agency of either, when a party to any contract with an authority or city by which aid or a loan is given or made to the city;

F. "project" means any acquisition, improvement, construction or undertaking of any kind authorized in the Municipal Parking Law;

G. "ordinance" means ordinance or resolution which may be passed, adopted or entered into by the governing body of a city;

H. "parking facilities" means any space on the streets or off the streets used for the purpose of parking motor vehicles, and includes buildings erected above or below the land when used for the purpose of increasing accommodations for parking motor vehicles;

I. "federal government" includes the United States of America or any agency or instrumentality, corporate or otherwise, of the United States of America; and

J. "real property" includes all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto, or used in connection therewith, and every estate, interest and right, legal or equitable, therein, including terms for years.

History: 1953 Comp., 14-51-3, enacted by Laws 1965, ch. 300.



Section 3-50-4 - Creation of parking authorities.

3-50-4. Creation of parking authorities.

Every city, in addition to other powers conferred by the Municipal Parking Law, shall have power and may by proper ordinance of its governing body:

A. create as an agent of the city, an authority to be known as the "parking authority" of the city;

B. delegate to said authority any or all of the powers conferred on the city by the Municipal Parking Law, except the power to issue bonds and purchase real property; and

C. prescribe the number of members of said authority, the term of office of said members, their appointment and removal and the powers, rights and duties which they shall have and exercise. Said ordinance shall provide that the authority shall file with the governing body of the city, a detailed report of all its transactions, including a statement of all revenues and expenditures at quarterly, semiannual or annual intervals as the governing body may prescribe.

History: 1953 Comp., 14-51-4, enacted by Laws 1965, ch. 300.



Section 3-50-5 - Powers of city.

3-50-5. Powers of city.

Every city, in addition to other powers conferred by the Municipal Parking Law, shall have power, and it is hereby authorized:

A. to purchase and install, maintain, regulate, operate and manage parking meters and parking spaces upon the streets of said city;

B. to purchase, acquire, lease, rent, construct, reconstruct, improve, alter, repair, maintain, operate and manage parking facilities for the parking of motor vehicles off the public streets together with public rights-of-way necessary or convenient therefor, including the leasing of the operation thereof, and including the leasing of a portion of the space at any such parking facility to private operators for commercial purposes, such as gasoline service stations, which are directly related to the operation of such parking facility when in the judgment of the governing body it is convenient or necessary to permit such leasing in order to utilize the balance of the property as a parking facility;

C. to purchase, acquire by gift, grant, bequest or devise or otherwise, any real or personal property or any interest therein, together with the improvements thereon, to be used as parking facilities or incident thereto;

D. to insure or provide for the insurance of any parking facility established by the city against such risks and hazards as the city may deem advisable;

E. to arrange or contract for the furnishing by any person or agency, public or private, of services, privileges, works or facilities for, or in connection with, a parking facility project;

F. to acquire by the exercise of the power of eminent domain any real property which it deems necessary for its purposes under the Municipal Parking Law after the adoption by it of a resolution declaring that its acquisition is necessary for such purposes. This power shall be exercised in the manner provided by any applicable statutory provisions and laws of the state of New Mexico and acts amendatory thereof or supplementary thereto. Title to property so acquired shall be taken in the name of the city; provided, however, that no existing parking facility shall be acquired by the exercise of the power of eminent domain unless the project to be furnished or constructed by the city will encompass a parking facility not less than three times the area of the existing parking facility and unless the owner or lessor of the existing parking facility shall refuse to furnish or construct a parking facility not less than three times its present area;

G. to sell, lease, exchange, transfer, assign or otherwise dispose of any real or personal property, or any interest therein acquired for the purpose of the Municipal Parking Law;

H. to do any act in order to furnish motor vehicle parking space and to establish parking facilities for motor vehicles parked within the city and to handle and care for any such vehicles parked within any parking space owned, controlled or operated by the city;

I. to receive, control, invest, order the expenditure of, any and all moneys and funds pertaining to parking facilities and parking meters, or related properties;

J. to exercise all or any part or combination of the powers herein granted; and

K. to do and perform any and all other acts and things necessary, convenient, desirable or appropriate to carry out the provisions of the Municipal Parking Law.

History: 1953 Comp., 14-51-5, enacted by Laws 1965, ch. 300.



Section 3-50-6 - Interested officers and employees.

3-50-6. Interested officers and employees.

It is declared to be against public policy for any officer or employee of a city to acquire any interest direct or indirect in any parking facilities or related properties or any commercial enterprise connected or incidental thereto, or to have any interest direct or indirect in any contract or proposed contract related to or affecting parking facilities, unless said officer or employee shall first disclose the same in writing to the governing body of the city. Such disclosures shall be entered upon the minutes of the governing body of the city. Upon such disclosure, such officer or employee shall not participate in any action by the city affecting such property or contract. The failure so to disclose such interest shall constitute misconduct in office, and the governing body may take such action with reference to any such contract or interest as it may deem advisable. Any such contract or interest shall be void at the election of the governing body.

History: 1953 Comp., 14-51-6, enacted by Laws 1965, ch. 300.



Section 3-50-7 - Planning, zoning and building laws.

3-50-7. Planning, zoning and building laws.

All parking facilities of the city shall be subject to planning, zoning, sanitary and building laws, ordinances and regulations applicable to the locality in which the parking facility is situated.

History: 1953 Comp., 14-51-7, enacted by Laws 1965, ch. 300.



Section 3-50-8 - Lease of parking facilities; bids.

3-50-8. Lease of parking facilities; bids.

If a city desires to lease any project acquired by it under the provisions of the Municipal Parking Law, it shall do so by publication of notice and award to the highest responsible bidder. The governing body shall by ordinance prescribe the method of giving notice inviting bids. The notice shall distinctly and specifically describe the project and the facilities in connection therewith which are to be leased, the period of time for which the project is to be leased and the minimum rental to be paid under the lease. The governing body may reject any and all bids presented, and readvertise.

History: 1953 Comp., 14-51-8, enacted by Laws 1965, ch. 300.



Section 3-50-9 - Power to issue bonds.

3-50-9. Power to issue bonds.

A city shall have power to issue bonds from time to time in its discretion to finance in whole or in part the cost of the preparation, acquisition, purchase, lease, construction, reconstruction, improvement, alteration, extension or repair of any project hereunder and including the acquisition, installation and maintenance of parking meters. A city shall also have the power to issue refunding bonds for the purpose of paying or retiring bonds previously issued by it hereunder.

History: 1953 Comp., 14-51-9, enacted by Laws 1965, ch. 300.



Section 3-50-10 - Liability on bonds.

3-50-10. Liability on bonds.

Neither the governing body of a city nor any person executing the bonds shall be liable personally on any bonds by reason of the issuance thereof hereunder. The bonds issued under the provisions of the Municipal Parking Law shall be payable solely from the sources provided in Section 3-50-11 NMSA 1978. Such bonds shall not be a debt, liability or general obligation of the city issuing them, and they shall so state on their face. The bonds shall not constitute a debt or indebtedness within the meaning of any constitutional, statutory or charter debt limitation or restriction.

History: 1953 Comp., 14-51-10, enacted by Laws 1965, ch. 300.



Section 3-50-11 - Types of bonds; sources from which payable.

3-50-11. Types of bonds; sources from which payable.

In order to carry out the purposes of the Municipal Parking Law, a city may issue upon proper resolution, such types of bonds as it may determine, including bonds on which the principal and interest are payable:

A. from the income and revenues of the projects financed with the proceeds of such bonds; or

B. from such income and revenues, together with financial assistance from the state or federal government in aid of such projects; or

C. from the income and revenues of certain designated parking facilities whether or not they were financed in whole or in part with the proceeds of such bonds; or

D. from any contributions, grants or other financial assistance from the state or federal government or from any other source; or

E. from parking meter revenues of the city which may be appropriated by the governing body of the city; or

F. by any combination of these methods. Any such bonds may be additionally secured by a pledge of any parking meter revenues. The governing body of a city may pledge or allocate such parking meter revenues or special taxes for periods of years for the financing or operation of any project authorized by the Municipal Parking Law and the payment of principal and interest on all or any type of bond issued and outstanding pursuant to the Municipal Parking Law, until all of such bonds have been fully paid.

History: 1953 Comp., 14-51-11, enacted by Laws 1965, ch. 300.



Section 3-50-12 - Form and sale of bonds.

3-50-12. Form and sale of bonds.

Bonds of a city issued hereunder, shall be authorized by its resolution and may be issued in any one or more series and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, not exceeding six percent per annum, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption, with or without premium, as such resolution, its trust indenture, or the bonds so issued may provide.

The bonds shall be sold for cash at not less than par at either public or private sale.

In case any of the officers of the city whose signatures appear on any bonds or coupons shall cease to be such officers before the delivery of such bonds, such signatures shall nevertheless be valid and sufficient for all purposes, the same as if such officers had remained in office until such delivery. Any provision of any law to the contrary notwithstanding any bonds issued pursuant to the Municipal Parking Law shall be fully negotiable.

In any suit, action or proceedings involving the validity or enforceability of any bond of a city or the security therefor, any such bond reciting in substance that it has been issued by the city to aid in financing a parking facility project to provide additional facilities for parking motor vehicles off the public streets shall be conclusively presumed to have been issued for a parking facility project of such character, and said project shall be conclusively deemed to have been planned, located and constructed in accordance with the purposes and provisions of the Municipal Parking Law.

History: 1953 Comp., 14-51-12, enacted by Laws 1965, ch. 300.



Section 3-50-13 - Provisions of bonds and trust indentures.

3-50-13. Provisions of bonds and trust indentures.

In connection with the issuance of bonds pursuant to the Municipal Parking Law or in the incurring of obligations under leases made pursuant to the Municipal Parking Law, and in order to secure the payment of such bonds or obligations, a city in addition to its other powers, shall have power:

A. to pledge all or any part of the gross or net rents, fees or revenues of a parking facility project, financed with the proceeds of such bonds, to which its rights then exist or may thereafter come into existence;

B. to covenant against pledging all or any part of the rents, fees and revenues, or against permitting or suffering any lien on such revenues or property; to covenant with respect to limitations on its right to sell, lease or otherwise dispose of any parking facility project or any part thereof; and to covenant as to what other or additional debts or obligations may be incurred by it;

C. to covenant as to the bonds to be issued and as to the issuance of such bonds in escrow or otherwise, and as to the use and disposition of the proceeds thereof; to provide for the replacement of lost, destroyed or mutilated bonds; to covenant against extending the time for the payment of its bonds or interest thereon; and to redeem the bonds, and to covenant for their redemption and to provide the terms and conditions thereof;

D. to covenant as to the rents and fees to be charged in the operation of a parking facility project or projects, the amount to be raised each year or other period of time by rents, fees and other revenues, and as to the use and disposition to be made thereof; to create or to authorize the creation of special funds for moneys held for construction or operating costs, debt service, reserves or other purposes, and to covenant as to the use and disposition of the moneys held in such funds;

E. to covenant and agree on its part as it deems necessary and advisable for the better security of the bonds issued thereunder including a pledge of the project;

F. to prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given;

G. to covenant as to the use of any or all of its real or personal property acquired pursuant to the Municipal Parking Law, and to covenant as to the maintenance of such real and personal property, the replacement thereof, the insurance to be carried thereon and the use and disposition of insurance moneys;

H. to covenant as to the rights, liabilities, powers and duties arising upon the breach by it of any covenant, condition or obligation; and to covenant and prescribe as to events of default and terms and conditions upon which such declaration and its consequences may be waived;

I. to vest in a trustee or trustees or the holders of bonds issued pursuant to the Municipal Parking Law, or any specified proportion of them, the right to enforce the payment of such bonds or any covenants securing or relating to such bonds; to vest in a trustee or trustees the rights, in the event of a default by said city, to take possession of any parking facility project or part thereof, and, so long as the city shall continue in default, to retain such possession and use, operate and manage said project, and to collect the rents and revenues arising therefrom and to dispose of such moneys in accordance with the agreement of the city with such trustee; to provide for the powers and duties of a trustee or trustees and to limit the liabilities thereof; and to provide the terms and conditions upon which the trustee or the holder of bonds, or any proportion of them, may enforce any covenant or rights securing or relating to such bonds; and

J. to exercise all or any part or combination of the powers herein granted; to make covenants other than and in addition to the covenants herein expressly authorized, of like or different character; to make such covenants as will tend to make the bonds more marketable notwithstanding that such covenants, acts or things may not be enumerated herein.

History: 1953 Comp., 14-51-13, enacted by Laws 1965, ch. 300.



Section 3-50-14 - Construction of bond provisions.

3-50-14. Construction of bond provisions.

The Municipal Parking Law, without reference to other statutes of the state, shall constitute full authority for the authorization and issuance of bonds hereunder. No other act or law with regard to the authorization or issuance of bonds that provides for an election, requires an approval or in any way impedes or restricts the carrying out of the acts herein authorized to be done shall be construed as applying to any proceedings taken hereunder or acts done pursuant hereto.

History: 1953 Comp., 14-51-14, enacted by Laws 1965, ch. 300.



Section 3-50-15 - Examination of bond issue by attorney general.

3-50-15. Examination of bond issue by attorney general.

A city may submit to the attorney general of the state any bonds to be issued hereunder after all proceedings for the issuance of such bonds have been taken. Upon the submission of such proceedings to the attorney general, it shall be the duty of the attorney general to examine into and pass upon the validity of such bonds and the regularity of all proceedings in connection therewith. If such bonds and proceedings conform to the provisions of the Municipal Parking Law, and are otherwise regular in form, and if such bonds when delivered and paid for will constitute binding and legal obligations enforceable according to the terms thereof, the attorney general shall certify in substance that such bonds are issued in accordance with the constitution and laws of the state of New Mexico.

History: 1953 Comp., 14-51-15, enacted by Laws 1965, ch. 300.



Section 3-50-16 - Remedies of an obligee.

3-50-16. Remedies of an obligee.

An obligee of a city shall have the right in addition to all other rights which may be conferred upon such obligee, subject only to any contractual restrictions binding upon such obligee:

A. by mandamus, suit, action or proceedings at law or in equity to compel said city and the officers, agents or employees thereof to perform each and every term, provision and covenant contained in any contract of said city with or for the benefit of such obligee and to require the carrying out of any or all such covenants and agreements of said city and the fulfillment of all duties imposed under said city by the Municipal Parking Law; and

B. by suit, action or proceeding in equity, to enjoin any acts or things which may be unlawful, or in violation of any of the rights of such obligee of said city.

History: 1953 Comp., 14-51-16, enacted by Laws 1965, ch. 300.



Section 3-50-17 - Additional remedies conferrable to an obligee.

3-50-17. Additional remedies conferrable to an obligee.

A city shall have the power by its resolution, trust indenture, lease or other contract to confer upon any obligee holding or representing a specified amount in bonds, or holding a lease, the right, in addition to all rights that may be otherwise conferred, upon the happening of an event of default as defined in such resolution or instrument, by suit, action or proceeding in any court of competent jurisdiction:

A. to cause possession of any parking facility project or any part thereof to be surrendered to any such obligee, which possession may be retained by such bondholder or trustee so long as the city shall continue in default;

B. to obtain the appointment of a receiver of any parking facility project of said city or any part thereof and of the rents and profits therefrom. If such receiver be appointed he may enter and take possession of such parking facility project or any part thereof and so long as the city shall continue in default operate and maintain the same, and collect and receive all fees, rents, revenues or other charges thereafter arising therefrom, and shall keep such moneys in a separate account or accounts and apply the same in accordance with the obligations of said city as the court shall direct; and

C. to require said city and the officers and agents thereof to account for the money actually received as if it and they were the trustees of an express trust.

History: 1953 Comp., 14-51-17, enacted by Laws 1965, ch. 300.



Section 3-50-18 - Bonds; exemption from taxation.

3-50-18. Bonds; exemption from taxation.

Bonds and other evidences of indebtedness issued under the provisions of the Municipal Parking Law shall forever be and remain free and exempt from taxation by this state or any subdivision thereof.

History: 1953 Comp., 14-51-18, enacted by Laws 1965, ch. 300.



Section 3-50-19 - Aid from federal government.

3-50-19. Aid from federal government.

In addition to the powers conferred upon a city by other provisions of the Municipal Parking Law, a city is empowered to borrow money or accept contributions, grants or other financial assistance from the federal government for or in aid of any parking facility project within its area of operation; and, to these ends, to comply with such conditions, trust indentures, leases or agreements as may be necessary, convenient or desirable. It is the purpose and intent of the Municipal Parking Law to authorize every city to do any and all things necessary, convenient or desirable to secure the financial aid or cooperation of the federal government in the undertaking, acquisition, construction, maintenance or operation of any parking facility project of such city.

History: 1953 Comp., 14-51-19, enacted by Laws 1965, ch. 300.



Section 3-50-20 - Contracts; leases; increase of revenue.

3-50-20. Contracts; leases; increase of revenue.

Every contract entered into by the authority for the use of any project or the services or facilities thereof acquired, constructed or completed from the proceeds of the sale of revenue bonds shall incorporate by reference the provisions of any ordinance pursuant to which the bonds were issued. Every such contract or lease shall also refer to the provisions of the Municipal Parking Law with respect to the obligation of the city to fix fees and charges to meet the payments provided for in the Municipal Parking Law and the proceedings for the issuance of revenue bonds and all payments required to be made to the authority under such contract shall be subject to increase if and when the authority is required to increase rates or charges to meet its obligations hereunder and under any ordinance providing for the issuance of bonds.

History: 1953 Comp., 14-51-20, enacted by Laws 1965, ch. 300.



Section 3-50-21 - Validity of law.

3-50-21. Validity of law.

If any provision of the Municipal Parking Law, or the application thereof to any person or circumstance is held invalid, the remainder of the law, or the application of such provision to other persons or circumstances, shall not be affected thereby.

History: 1953 Comp., 14-51-21, enacted by Laws 1965, ch. 300.



Section 3-50-22 - Law controlling.

3-50-22. Law controlling.

Insofar as the provisions of the Municipal Parking Law are inconsistent with the provisions of any other law, the provisions of the Municipal Parking Law shall be controlling.

History: 1953 Comp., 14-51-22, enacted by Laws 1965, ch. 300.






Article 51 - Greater Municipality Parking

Section 3-51-1 - Greater Municipality Parking Law; short title.

3-51-1. Greater Municipality Parking Law; short title.

Sections 3-51-1 through 3-51-45 NMSA 1978, may be cited as the "Greater Municipality Parking Law."

History: 1953 Comp., 14-52-1, enacted by Laws 1965, ch. 300.



Section 3-51-2 - Finding and declaration of necessity.

3-51-2. Finding and declaration of necessity.

It is hereby declared that:

A. there exists in cities in the state of New Mexico serious conditions of congestion of street traffic, preventing free circulation of traffic, obstructing access to and use of both public and private property, increasing traffic hazards, impeding rapid and effective fighting of fires and the disposition of police forces and endangering the public peace, health and safety;

B. this condition is caused in substantial part by insufficiency of space or accommodations for the parking of motor vehicles off the public streets;

C. the installation of parking meters and the establishment of additional parking facilities, together with all undertakings incidental or advantageous thereto for the improvement of traffic control and regulation, are public uses and purposes for which public money may be spent and private property acquired;

D. projects for such purposes will, in addition, confer special benefits on property within their environs; and

E. it is in the public interest that work on projects for such purposes be commenced as soon as possible in order to relieve traffic congestion; and the necessity in the public interest for the provisions hereinafter enacted, is hereby declared as a matter of legislative determination.

History: 1953 Comp., 14-52-2, enacted by Laws 1965, ch. 300; 1971, ch. 173, 1.



Section 3-51-3 - Definitions.

3-51-3. Definitions.

The following terms, wherever used or referred to in the Greater Municipality Parking Law, shall have the following respective meaning:

A. "city" or "municipality" means any incorporated city, town or village, whether incorporated under general act, special act or special charter, and H class counties. "The city" means the particular city in which a particular parking district is created;

B. "authority" or "parking authority" means any agent or agency of a city created pursuant to the Greater Municipality Parking Law;

C. "district" or "parking district" means the area or portion of a city which shall be benefited and assessed for the improvements made pursuant to the Greater Municipality Parking Law;

D. "governing body" means, in the case of a city, that body in which the legislative powers of the city are vested;

E. "bonds" means any obligation issued by a city pursuant to the Greater Municipality Parking Law;

F. "obligee" includes any bondholder, trustee or trustees for any bondholders, or lessor demising to the city property used in connection with a parking facility or any assignee or assignees of such lessor's interest, or any part thereof, and the state or the United States or any agency of either, when a party to any contract with a city by which aid or a loan is given or made to the city;

G. "project" means the acquisition, improvement or construction of parking facilities and also means parking facilities which have been acquired, improved or constructed within the area of a parking district not more than five years preceding the formation of the district, or any combination of any of the foregoing;

H. "parking facilities" means any space on the streets or off the streets used for the purpose of parking motor vehicles, and includes buildings erected above or below the surface of the ground;

I. "federal government" includes the United States of America or any agency or instrumentality, corporate or otherwise, of the United States of America; and

J. "real property" or "property" includes all lands, including improvements and fixtures thereon.

History: 1953 Comp., 14-52-3, enacted by Laws 1965, ch. 300; 1971, ch. 173, 2.



Section 3-51-4 - Creation of parking authorities.

3-51-4. Creation of parking authorities.

Every city, in addition to other powers conferred by the Greater Municipality Parking Law, shall have power and is hereby authorized by proper ordinance of its governing body:

A. to create as an agent of the city, an authority to be known as the "Parking Authority" of the city; and

B. to prescribe the number of members of said authority, the term of office of said members, their appointment and removal and the powers, rights and duties which they shall have and exercise.

History: 1953 Comp., 14-52-4, enacted by Laws 1965, ch. 300.



Section 3-51-5 - Powers of city.

3-51-5. Powers of city.

Every city shall have all the powers necessary, convenient, desirable or appropriate to carry out the purposes and provisions of the Greater Municipality Parking Law including the following powers in addition to other powers conferred by the Greater Municipality Parking Law:

A. to purchase and install, maintain, regulate, operate and manage parking meters and parking spaces upon the streets of the city;

B. to purchase, acquire, lease, rent, construct, reconstruct, improve, alter, repair, maintain, operate and manage parking facilities for the parking of motor vehicles off the public streets together with public rights of way necessary or convenient therefor, including the leasing of the operation thereof, and including the leasing of a portion of the space at any such parking facility to private operators for commercial purposes, when in the judgment of the governing body it is convenient or necessary to permit such leasing in order to utilize the balance of the property as a parking facility;

C. to purchase, acquire by gift, grant, bequest or devise or otherwise, any real or personal property or any interest therein, together with the improvement thereon, to be used as parking facilities or incident thereto;

D. to insure or provide for the insurance of any parking facility established by the city against such risks and hazards as the city may deem advisable;

E. to acquire by the exercise of the power of eminent domain any real property or personal property, or any interest therein which it deems necessary for its purposes under the Greater Municipality Parking Law after the adoption by it of an ordinance declaring that its acquisition is necessary for such purposes. This power shall be exercised in the manner provided by any applicable statutory provisions and laws of the state of New Mexico and acts amendatory thereof or supplementary thereto. Title to property so acquired shall be taken in the name of the city;

F. to sell, lease, exchange, transfer, assign or otherwise dispose of any real or personal property, or any interest therein acquired for the purpose of the Greater Municipality Parking Law; and

G. to receive, control, invest, order the expenditure of, any and all moneys and funds pertaining to parking facilities and parking meters, or related properties, if the same are not otherwise committed.

History: 1953 Comp., 14-52-5, enacted by Laws 1965, ch. 300.



Section 3-51-6 - Interested officers and employees.

3-51-6. Interested officers and employees.

It is against public policy for any officer or employee of a city to acquire any interest in any parking facilities or related properties or any commercial enterprise connected or incidental thereto, or to have any interest in any contract or proposed contract related to parking facilities, unless the officer or employee shall first disclose the same in writing to the governing body of the city. Such disclosures shall be entered upon the minutes of the governing body of the city. Upon such disclosure, such officer or employee shall not participate in any action by the city affecting such property or contract. The failure so to disclose such interest shall constitute misconduct in office and the governing body may take such action with reference to any such contract or interest as it deems advisable. Any such contract or interest shall be void at the election of the governing body.

History: 1953 Comp., 14-52-6, enacted by Laws 1965, ch. 300.



Section 3-51-7 - Planning, zoning and building laws.

3-51-7. Planning, zoning and building laws.

All parking facilities of the city shall be subject to planning, zoning, sanitary and building laws, ordinances and regulations applicable to the locality in which the parking facility is situated.

History: 1953 Comp., 14-52-7, enacted by Laws 1965, ch. 300.



Section 3-51-8 - Lease of parking facilities.

3-51-8. Lease of parking facilities.

If a city desires to lease any project acquired by it under the provisions of the Greater Municipality Parking Law it may do so under such procedures as it shall prescribe. The city may accept such lease proposal as it deems to be in the public interest and in furtherance of the purposes of the Greater Municipality Parking Law.

History: 1953 Comp., 14-52-8, enacted by Laws 1971, ch. 173, 3.



Section 3-51-9 - Formation of district by governing body; provisional order.

3-51-9. Formation of district by governing body; provisional order.

A. Whenever the governing body of any city determines that special assessments shall be levied to wholly or partially finance any project, the governing body by resolution shall direct the preparation of:

(1) preliminary plans showing:

(a) a general description of the contemplated project; and

(b) a preliminary estimate of the cost of the project, including incidental costs; and

(2) an assessment plat showing the proposed area to be assessed.

B. The resolution may provide for one or more types of construction and shall separately estimate the cost of each type of construction. The estimate may be made in a lump sum or by unit prices, as may seem most desirable for the project complete in place.

C. The resolution shall describe and locate the project in general terms.

D. The resolution shall state:

(1) what part or portion of the expense thereof is of special benefit and therefore shall be paid by assessments; and

(2) what part, if any, has been or is proposed to be defrayed with moneys derived from other than the levy of assessments.

E. The resolution shall:

(1) by apt description designate the parking district, including the tracts proposed to be assessed; and

(2) state that the assessment is to be made upon all the tracts benefited by the project proportionately to the benefits received.

F. It shall not be necessary in any case to describe minutely in the resolution each particular tract to be assessed, but simply to designate the property, district or the location, so that the various parts to be assessed can be ascertained and determined to be within or without the proposed district.

G. The preliminary plans and assessment plat shall forthwith be prepared and filed with the city clerk.

H. Upon the filing of the plans and plat, the governing body shall examine the same; and if the plans and plat be found to be satisfactory, the governing body by resolution shall make a provisional order to the effect that such parking district shall be formed.

History: 1953 Comp., 14-52-9, enacted by Laws 1971, ch. 173, 4.



Section 3-51-10 - Formation of district by petition.

3-51-10. Formation of district by petition.

A. A district for the construction of any improvement authorized by the Greater Municipality Parking Law may be formed by the filing of a petition in the office of the clerk of the city in which the district is to be formed, signed by the owners of not less than one-half of the assessed value of all the real property within the tentative boundaries of the proposed district, as shown by the last preceding assessment roll of the county wherein such district is proposed to be formed.

B. The petition may be signed by any private corporation or, upon being authorized by the proper court, by a trustee, guardian, executor or administrator of an estate who is appointed as such under the laws of this state and who as such trustee, guardian, executor or administrator is entitled to exercise the rights of ownership of the real property belonging to the estate which he represents.

C. In determining whether a requisite number of property owners have signed the petition, the governing body of the city may rely upon the names appearing in the records of the county assessor, which shall be prima facie evidence of ownership.

D. The petition shall set forth:

(1) a general description of the proposed boundaries of the district;

(2) a general description of the contemplated project and its proposed location;

(3) a request that the governing body of the city declare the formation of a parking district; and

(4) a statement that the petition is filed pursuant to this section.

E. Upon filing of a petition satisfying the requirements of this section, in the office of the clerk of the city, the governing body shall proceed as if the formation of the district had been initiated by the governing body pursuant to Section 3-51-9 NMSA 1978.

History: 1953 Comp., 14-52-10, enacted by Laws 1965, ch. 300; 1971, ch. 173, 5.



Section 3-51-11 - Formation of district; provisional order hearing; notice.

3-51-11. Formation of district; provisional order hearing; notice.

A. In the provisional order the governing body shall set a time at least twenty days thereafter and place at which the owners of the property to be assessed may appear and be heard as to the propriety and advisability of forming the parking district which has been provisionally ordered.

B. Notice shall be given:

(1) by publication in a newspaper of general circulation in the city once each week on the same weekday for two consecutive weeks, the last publication to be at least five days prior to the date of the hearing; and

(2) by mailing a copy of the notice to each of the property owners at his last known address at least ten days before such hearing. The names and addresses of the property owners shall be obtained from the records of the county assessor or from such other sources as the city clerk deems reliable.

C. Proof of publication shall be by affidavit of the publisher.

D. Proof of mailing shall be by affidavit of the person mailing the notice.

E. The notice shall describe:

(1) the project proposed (without mentioning minor details or incidentals);

(2) the estimated cost of the project and the part or portion, if any, to be paid from sources other than assessments;

(3) the fact that assessments shall be in proportion to the special benefits derived to the property comprising the proposed district;

(4) the extent of the proposed district to be assessed (by boundaries or other brief description);

(5) the maximum amount of the preliminary fund assessment, if any, to be levied against the property within the district pursuant to Section 3-51-14 NMSA 1978;

(6) the time and place when and where the governing body will consider the ordering of the proposed project and hear all objections that may be made in writing and filed with the city clerk at least two days prior thereto, or verbally at the hearing, concerning the same, by the owner of any property to be assessed; and

(7) the fact that the description of the property proposed to be assessed and all proceedings in the premises are on file and can be seen and examined at the office of the city clerk during business hours, at any time, by any person so interested.

History: 1953 Comp., 14-52-10.1, enacted by Laws 1971, ch. 173, 6.



Section 3-51-12 - Formation of district; provisional order hearing; conduct; appeal.

3-51-12. Formation of district; provisional order hearing; conduct; appeal.

A. The owner of any property within the proposed district may, not less than two days preceding the hearing, file with the clerk his specific objections in writing. Any objection to the regularity, validity and correctness of the proceedings, including the validity and amount of the preliminary fund assessment, shall be deemed waived unless presented at the time and in the manner specified in this subsection.

B. At the time and place designated for hearing the objections, the governing body of the city shall hear and determine all objections that have been filed. The governing body shall have the power to adjourn the hearing and shall have power by resolution, in its discretion, to revise, correct or confirm any proceedings previously taken.

C. Within fifteen days after the publication of the ordinance forming the parking district, a person who has filed an objection, as provided in Subsection A of this section, shall have the right to appeal to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: 1953 Comp., 14-52-10.2, enacted by Laws 1971, ch. 173, 7; 1998, ch. 55, 15; 1999, ch. 265, 15.



Section 3-51-13 - Formation of district; ordinance forming district.

3-51-13. Formation of district; ordinance forming district.

A. If the governing body determines to proceed, it shall by ordinance form the parking district.

B. The ordinance shall prescribe:

(1) the extent of the district to be assessed, by boundaries or other brief description;

(2) the general nature and location of the proposed project (without mentioning minor details); and

(3) the amount or proportion of the total cost to be defrayed by assessments.

History: 1953 Comp., 14-52-10.3, enacted by Laws 1971, ch. 173, 8.



Section 3-51-14 - Preliminary fund assessment; purpose; limit.

3-51-14. Preliminary fund assessment; purpose; limit.

Upon formation of a parking district, the governing body of the city shall have power by ordinance to levy a uniform special assessment upon all real property within the boundaries for the purpose of paying the expenses of traffic surveys, construction plans and assessment of benefits and damages to the surrounding real property and other incidental expenses incurred prior to receipt of money from the sale of bonds or otherwise. The rate of the assessment authorized by this section shall not exceed six dollars ($6.00), or any lower maximum amount required by operation of the rate limitation provisions of Section 7-37-7.1 NMSA 1978 upon an assessment levied under this section, on each one thousand dollars ($1,000) of net taxable value, as that term is defined in the Property Tax Code [Chapter 7, Articles 35 through 38 NMSA 1978].

History: 1953 Comp., 14-52-11, enacted by Laws 1965, ch. 300; 1971, ch. 173, 9; 1986, ch. 32, 2.



Section 3-51-15 - Levying, collecting and use of preliminary fund assessment.

3-51-15. Levying, collecting and use of preliminary fund assessment.

The preliminary fund assessment shall be levied by an ordinance of the governing body. Within thirty days after publication of the levying ordinance the clerk of the city shall serve notice in writing of the amount of each assessment on each of the property owners to be assessed by mailing to his last known address, the names and addresses of such property owners to be obtained from the records of the county assessor or from such other sources as the clerk deems reliable. The notice shall state where and on what terms the assessment must be paid, and that it is a lien upon the property assessed. Within thirty days after the publication of the levying ordinance, the clerk of the city shall prepare, sign, attest with seal of the city, and file for record with the county clerk of the county in which the property is located, a claim of lien for the unpaid amount assessed against each tract or parcel of real property, and penalties or interest which may arise thereon. If the proceeds of such assessments exceed the preliminary expenses, the surplus shall be placed in the general fund of the district and used to pay the cost of the project.

History: 1953 Comp., 14-52-12, enacted by Laws 1965, ch. 300.



Section 3-51-16 - Determination of location, size and nature of project.

3-51-16. Determination of location, size and nature of project.

Upon formation of a parking district, the governing body of the city shall, by means of traffic surveys, investigations and studies of present and future parking needs and other appropriate means, finally determine the proper location, nature and size of the proposed project.

History: 1953 Comp., 14-52-13, enacted by Laws 1965, ch. 300; 1971, ch. 173, 10.



Section 3-51-17 - Preparation of plans and estimates.

3-51-17. Preparation of plans and estimates.

Upon final determination of the location, nature and size of the proposed project, the governing body of the city shall by resolution direct the city engineer, or some other competent engineer, to prepare detailed plans of the contemplated project and a final cost estimate which shall include the advertising, appraising, engineering, printing and such other expenses as in the judgment of the engineer is necessary or essential to the completion of the project and the payment of the cost thereof. The plans and estimates shall be filed with the clerk of the city upon their completion.

History: 1953 Comp., 14-52-14, enacted by Laws 1965, ch. 300; 1971, ch. 173, 11.



Section 3-51-18 - Appraisers; appointment; term of office; duties; pay; qualifications and replacement.

3-51-18. Appraisers; appointment; term of office; duties; pay; qualifications and replacement.

Upon completion of the plans and cost estimates for the proposed project, the governing body of the city shall appoint a board of appraisers which shall consist of three appraisers, whose terms of office shall run until the appraisals of benefits and damages are filed in the office of the clerk of the city and rendered final by failure of the property owners to protest or by approval after hearing on the protest.

The duties of the board of appraisers shall be to appraise all benefits and damages accruing to all real property within or without the tentative boundaries of the district by reason of the making of the proposed project.

The governing body of the city by ordinance shall prescribe the qualifications and the compensation of the appraisers, the government of the board and methods for filling vacancies on the board or for the replacement of members of the board.

History: 1953 Comp., 14-52-15, enacted by Laws 1965, ch. 300.



Section 3-51-19 - Appraisal of benefits.

3-51-19. Appraisal of benefits.

The amount of the special assessment shall be proportional to the benefits conferred upon the property by the project and, in determining a method of apportioning benefits and assessments, the board of appraisers may consider ad valorem valuation, location, size, use, zoning classification, parking requirements, any other basis, or any combination of the foregoing, which it may deem to be equitable.

History: 1953 Comp., 14-52-16, enacted by Laws 1971, ch. 173, 12.



Section 3-51-20 - Preparation of assessment rolls.

3-51-20. Preparation of assessment rolls.

Upon the filing in the office of the clerk of the city of detailed plans and final cost estimates for the project, the board of appraisers shall make out a special assessment roll, entering and describing therein all of the lots and parcels of real property to be assessed, with the names of the persons, if known, chargeable with the assessments thereon, the amount of the benefits conferred thereon, and the amount to be assessed thereon.

History: 1953 Comp., 14-52-17, enacted by Laws 1965, ch. 300; 1971, ch. 173, 13.



Section 3-51-21 - Inclusion of benefited property not within the proposed boundaries.

3-51-21. Inclusion of benefited property not within the proposed boundaries.

If the special assessment roll includes real property not located within the proposed boundaries of the parking district as being benefited by the proposed project, the governing body of the city shall, if the parking district has been formed by the governing body of the city pursuant to Section 3-51-9 NMSA 1978, by ordinance declare the boundaries of the parking district changed to include such property. If the parking district has been formed by petition, and the special assessment roll includes real property not located within the proposed boundaries of the parking district as benefited by the proposed project, the governing body shall by ordinance declare the boundaries of the parking district changed to include such property if the signatures on the petition were of owners of not less than one-half of the assessed value of all of the real property within the boundaries of the parking district after such change. If the original petition does not contain the signatures of owners of the required amount of property, a supplemental petition may be filed to add signatures of owners of additional property to the original petition. The additional signatures may be of owners of property located within the boundaries as they are proposed to be changed, whether the property is within or without the original proposed boundaries of the parking district.

History: 1953 Comp., 14-52-18, enacted by Laws 1965, ch. 300.



Section 3-51-22 - Notice of hearing; revision or confirmation of assessment; levy; court action.

3-51-22. Notice of hearing; revision or confirmation of assessment; levy; court action.

A. Upon completion of the special assessment roll, it shall be filed in the office of the clerk of the city and the governing body of the city shall set a time and place when objections thereto by the owners of the property to be assessed will be heard.

B. Upon receiving the assessment roll, the clerk of the city shall serve notice in writing of the time and place of such hearing on the owners of the property to be assessed by mailing a copy of the notice to each of the property owners at his last known address, the names and addresses of the property owners to be obtained from the records of the county assessor or from such other sources as the city clerk deems reliable. The notice shall be mailed at least ten days before such hearing.

C. The clerk of the city shall also give notice of the time and place of the hearing by publication in a newspaper of general circulation therein once each week on the same day of the week for two consecutive weeks, the last publication to be at least five days prior to the date of the protest hearing. The notice shall state that such assessment roll is on file in his office, the date of filing the same, the time and place when and where the governing body will hear and consider objections to the assessment roll and to the proposed assessments by the owners of property to be assessed.

D. The owner or owners of any property which is listed in the assessment roll, whether therein named or not, may, not less than two days preceding the hearing, file with the clerk his specific objections in writing. Any objection to the regularity, validity and correctness of the proceedings, of the assessment roll, of each appraisal of benefits, and of the amount thereof to be levied on each tract and parcel of land, shall be deemed waived unless presented at the time and in the manner herein specified.

E. At the time and place so designated for hearing the objections, the governing body of the city shall hear and determine all objections which have been so filed by any property owner to the regularity of the proceedings in making the assessment, and the correctness of the appraisal, or of the amount levied on any particular tract or parcel of real property to be assessed, and said governing body shall have the power to adjourn the hearing from time to time, and shall have power by ordinance, in its discretion, to revise, correct, confirm or set aside any assessment, and to order that the assessment be made de novo.

F. The governing body by ordinance shall, by reference to the assessment roll as so modified, and as confirmed by the ordinance, levy the assessments in the roll; and such decision and ordinance shall be a final determination of the regularity, validity and correctness of the proceedings, of the assessment roll, of each assessment contained herein, and of the amount levied on each tract and parcel of real property. The determination by the governing body shall be conclusive upon the owners of the property assessed.

G. Within fifteen days after the publication of the ordinance, any person who has filed an objection or objections, as hereinbefore provided, shall have the right to appeal to the district court for the county in which the city is located for review of errors of law in the determination; but thereafter all actions or suits attacking the regularity, validity, and correctness of the proceedings, of assessment roll, of each assessment contained therein, and of the amount thereof levied on each tract and parcel of real property, including, without limiting the generality of the foregoing, the defense of confiscation, shall be perpetually barred.

History: 1953 Comp., 14-52-19, enacted by Laws 1965, ch. 300.



Section 3-51-23 - Alternative assessment procedure; annual levies.

3-51-23. Alternative assessment procedure; annual levies.

A. As an alternative to the assessment procedure set forth in Section 3-51-20 and 3-51-22 NMSA 1978, the governing body may elect to levy annual assessments.

B. In each year after the formation of a parking district, the governing body shall meet to determine the amount of special assessments which, together with other available funds, will be required to pay the annual interest on outstanding bonds of the district and the principal thereof as the same may mature or be required to be paid. Thereafter, the board of appraisers shall make out an annual special assessment roll, entering and describing therein all of the lots and parcels of real property to be assessed, with the names of the persons, if known, chargeable with the assessments thereon, and the amount to be assessed thereon in the current year. The method of apportioning benefits and assessments shall be as determined by the board pursuant to Section 3-51-19 NMSA 1978, and shall remain unchanged and be applied uniformly from year to year.

C. Upon the completion and filing of the annual assessment roll in the office of the clerk of the city, a hearing shall be called and conducted thereon in all respects as provided by Section 3-51-22 NMSA 1978. The governing body shall have all powers and duties set forth therein and appeals for review of errors of law in the determinations of the governing body shall be permitted only to the extent and within the times set forth therein.

D. Annual assessments levied as hereinabove provided may be secured and enforced and shall be payable as provided by Sections 3-51-24 through 3-51-28, inclusive, NMSA 1978; provided that annual assessments shall be payable in full within thirty days after publication of the annual assessing ordinance and if not paid by such time shall be delinquent.

History: 1953 Comp., 14-52-20, enacted by Laws 1971, ch. 173, 14.



Section 3-51-24 - Lien for assessments.

3-51-24. Lien for assessments.

The amounts assessed pursuant to the Greater Municipality Parking Law against each tract or parcel of real property, and the interest and penalties thereon, shall be a lien upon the property from the time of publication of the assessment ordinance coequal with the lien of taxes and prior and superior to all other liens, claims and titles, and no sale of the property to enforce any general taxes or other lien shall extinguish the lien of the assessment, nor shall the statute of limitations begin to run against the lien until after the last installment thereof shall become due.

History: 1953 Comp., 14-52-21, enacted by Laws 1965, ch. 300.



Section 3-51-25 - Payment; interest; penalties.

3-51-25. Payment; interest; penalties.

The governing body of the city shall have the power to provide for the time and terms of payment of the assessments and the rate of interest upon deferred payments thereof, which rate shall not exceed eight percent per annum. The assessments shall bear interest from the date of publication of the assessing ordinance. The maximum time for the payment of the assessments on deferred installment payments shall be thirty years.

History: 1953 Comp., 14-52-22, enacted by Laws 1965, ch. 300; 1971, ch. 173, 15.



Section 3-51-26 - Personal liability of owners for indebtedness.

3-51-26. Personal liability of owners for indebtedness.

The assessments levied under the Greater Municipality Parking Law shall be the personal liability of the owner or owners of the property against which the assessments are levied.

History: 1953 Comp., 14-52-23, enacted by Laws 1965, ch. 300.



Section 3-51-27 - Recording of claim of lien.

3-51-27. Recording of claim of lien.

The clerk of the city shall, within sixty days after publication of the assessing ordinance, prepare, sign, attest with the seal of the city, and file for record with the county clerk of the county in which the city is located, a claim of lien for the unpaid amount assessed against each tract or parcel of real property, plus penalties and interest which may arise thereon.

History: 1953 Comp., 14-52-24, enacted by Laws 1965, ch. 300.



Section 3-51-28 - Enforcement of lien.

3-51-28. Enforcement of lien.

The lien of any assessments levied under the Greater Municipality Parking Law shall be enforced, when delinquent, by the method now or hereafter provided by statute for the foreclosure of mortgages on real estate. In the event of a foreclosure sale, the municipality may buy in the property for the amount of the balance due on the assessment, including principal, interest, penalties and costs, unless there are higher bids.

History: 1953 Comp., 14-52-25, enacted by Laws 1965, ch. 300.



Section 3-51-29 - Real property in more than one district.

3-51-29. Real property in more than one district.

The same real property may be included in more than one district and be subject to the provisions of the Greater Municipality Parking Law for each and every district in which it may be included.

History: 1953 Comp., 14-52-26, enacted by Laws 1965, ch. 300.



Section 3-51-30 - Real property in more than one district; maximum assessments.

3-51-30. Real property in more than one district; maximum assessments.

When real property is included within the boundaries of more than one parking district, the maximum total of the assessments which may be levied upon the property by all of the parking districts in which it is included shall be no greater than the total benefits conferred upon the property by the improvements of all the districts in which it is included.

History: 1953 Comp., 14-52-27, enacted by Laws 1965, ch. 300.



Section 3-51-31 - Real property in more than one district; objections; notice; hearing.

3-51-31. Real property in more than one district; objections; notice; hearing.

Objections to the organization of a district in whole or in part within the boundaries of a preexisting district shall be heard at the provisional order hearing called pursuant to Section 3-51-11 NMSA 1978. The notice of hearing to be served and published pursuant to that section shall state that part or all of the property included within the proposed boundaries, as the case may be, is included within a preexisting district. If the governing body determines that the purposes of the Greater Municipality Parking Law will best be accomplished by such district including lands of another district, it shall approve the additional district.

History: 1953 Comp., 14-52-28, enacted by Laws 1965, ch. 300; 1971, ch. 173, 16.



Section 3-51-32 - Power to issue bonds.

3-51-32. Power to issue bonds.

A. A city shall have power to issue bonds from time to time, in its discretion for the purpose of financing, in whole or in part, the cost of any project.

B. A city shall also have the power to issue refunding bonds from time to time for the purpose of refunding, paying and retiring:

(1) any bonds issued by it pursuant to the Greater Municipality Parking Law or pursuant to Laws 1963, Chapter 313, as amended and supplemented;

(2) any bonds authorized for parking facilities and payable from the revenues of any parking facilities;

(3) any bonds authorized for parking facilities and payable from any parking meter revenues;

(4) any sales tax revenue bonds authorized for the purpose of any public building to be used for parking facilities and pursuant to Section 3-31-1C NMSA 1978;

(5) any gasoline tax revenue bonds authorized for the purpose of any public building to be used for parking facilities and pursuant to Section 3-31-1D NMSA 1978 [3-31-1E NMSA 1978];

(6) any bonds authorized for parking facilities and payable from any combination of the income and revenue pledged to the bonds described in Paragraphs (1) through (5) of this Subsection B; or

(7) any bonds which have refunded the bonds described in Paragraphs (1) through (6) of this Subsection B.

C. A city shall also have the power to issue bonds for any combination of the purposes described in this section.

History: 1953 Comp., 14-52-29, enacted by Laws 1971, ch. 173, 17.



Section 3-51-33 - Refunding bonds.

3-51-33. Refunding bonds.

A. Any refunding bonds may be issued to refund, pay, and discharge all or any part of such outstanding bonds which may be refunded pursuant to Section 3-51-32 NMSA 1978, including any interest on such bonds in arrears or about to become due within three years from the date of the refunding bonds and for the purpose of avoiding or terminating any default in the payment of interest on and principal of the bonds, of reducing interest cost or effecting other economies, or of modifying or eliminating restrictive contractual limitations appertaining to the issuance of additional bonds or to any system appertaining thereto, or for any combination of the foregoing purposes. Refunding bonds shall be authorized by ordinance. Any bonds which are refunded under the provisions of the Greater Municipality Parking Law shall be paid at maturity or on any permitted prior redemption date in the amounts, at the time and places and, if called prior to maturity, in accordance with any applicable notice provisions, all as provided in the proceedings authorizing the issuance of said refunded bonds or otherwise appertaining thereto, except for any such bond which is voluntarily surrendered for exchange or payment by the holder. Refunding bonds may be delivered in exchange for the outstanding bonds refunded or may be sold at either public or private sale.

B. No bonds may be refunded under the Greater Municipality Parking Law unless said bonds either mature or are callable for prior redemption under their terms within ten years from the date of issuance of the refunding bonds, or unless the holders thereof voluntarily surrender them for exchange or payment. Provision shall be made for paying the bonds refunded within said period of time. Interest on any bond may be increased. The principal amount of the refunding bonds may exceed the principal amount of the refunded bonds, but only to the extent that any costs incidental to the refunding bonds or any interest on the bonds refunded in arrears of [or] about to become due within three years from the date of the refunding bonds, or both said incidental costs and interest, are capitalized with the proceeds of refunding bonds. The principal amount of the refunding bonds may also exceed the principal amount of the refunded bonds if the aggregate principal and interest costs of the refunding bonds do not exceed such unaccrued costs of the bonds refunded. The principal amount of the refunding bonds may also be less than or the same as the principal amount of the bonds being refunded so long as provision is duly and sufficiently made for the payment of the refunded bonds.

C. The proceeds of refunding bonds shall either be immediately applied to the retirement of the bonds being refunded or be placed in escrow in a commercial bank or trust company, either a state or national banking institution, which possesses and is exercising trust powers, which is located within the state of New Mexico and which is a member of the Federal Deposit Insurance Corporation, to be applied to the payment of the bonds being refunded upon their presentation therefor; provided, to the extent any incidental expenses have been capitalized, such refunding bond proceeds may be used to defray such expenses; and any accrued interest and any premium appertaining to a sale of refunding bonds may be applied to the payment of the interest thereon and the principal thereof, or both interest and principal, or may be deposited in a reserve therefor, as the municipality may determine. Nothing herein shall require the establishment of an escrow if the refunded bonds shall become due and payable within one year from the date of the refunding bonds and if the amounts necessary to retire the refunded bonds within that time is [are] deposited with the paying agent for said refunded bonds. Any such escrow shall not necessarily be limited to proceeds of refunding bonds but may include other moneys available for its purpose. Any proceeds in escrow, pending such use, may be invested or reinvested in bills, certificates of indebtedness, notes, or bonds which are direct obligations of, or the principal and interest of which obligations are unconditionally guaranteed by the United States of America. Such proceeds and investments in escrow, together with any interest to be derived from any such investment, shall be in an amount at all times sufficient as to principal, interest, any prior redemption premium due, and any charges of the escrow agent payable therefrom, to pay the bonds being refunded as they become due at their respective maturities or due at any designated prior redemption date or dates in connection with which the municipality shall exercise a prior redemption option. Any purchaser of any refunding bond issued under the Greater Municipality Parking Law, shall in no manner be responsible for the application of the proceeds thereof by the city or any of its officers, agents, or employees.

D. Refunding bonds may bear such additional terms and provisions as may be determined by the city subject to the limitations in the Greater Municipality Parking Law for original bond issues and are not subject to the provisions of any other statute except as may be incorporated by reference in the Greater Municipality Parking Law.

History: 1953 Comp., 14-52-29.1, enacted by Laws 1971, ch. 173, 18.



Section 3-51-34 - Liability of bonds; prohibition on impairment of payment.

3-51-34. Liability of bonds; prohibition on impairment of payment.

A. Neither the governing body of a city nor any person executing the bonds shall be liable personally on any bonds by reason of the issuance thereof hereunder. The bonds issued under the provisions of the Greater Municipality Parking Law shall be payable solely from the sources provided in Section 3-51-35 NMSA 1978. The bonds shall not be a debt or general obligation of the city issuing them, and they shall so state on their face. The bonds shall not constitute a debt or indebtedness within the meaning of any constitutional, statutory or charter debt limitation or restriction.

B. Any law which authorizes the pledge of any or all of the special funds described in Section 3-51-35 NMSA 1978 to the payment of any bonds issued pursuant to the Greater Municipality Parking Law or which affects any of such special funds pledged to such bonds, or any law supplemental thereto or otherwise appertaining thereto, shall not be repealed or amended or otherwise directly or indirectly modified in such a manner as to impair adversely any such outstanding bonds unless such outstanding bonds have been discharged in full or provision has been fully made therefor.

History: 1953 Comp., 14-52-30, enacted by Laws 1965, ch. 300; 1971, ch. 173, 19.



Section 3-51-35 - Bonds; special funds from which payable.

3-51-35. Bonds; special funds from which payable.

In order to carry out the purposes of the Greater Municipality Parking Law, a city upon enactment of a proper ordinance may issue bonds for any purposes permitted by Section 3-51-32 NMSA 1978 and may pledge irrevocably to the payment of the principal of and interest on such bonds, the following special funds:

A. all or any part of special assessments levied upon real property within a parking district formed for the particular project financed with the proceeds of such bonds; or

B. all or any part of the income and revenues of the particular project financed with the proceeds of the bonds; or

C. all or any part of the income and revenue of certain designated parking facilities whether or not they were financed in whole or in part with the proceeds of the bonds; or

D. all or any part of the parking meter revenues of the city; or

E. all or any part of the amount of money remitted to the city as authorized by Section 7-1-6 NMSA 1978; or

F. all or any part or [of] the proceeds distributed to the city pursuant to Section 64-26-19 NMSA 1953 [repealed]; or

G. all or any part or [of] the proceeds of any tolls, rates, fees, charges, license taxes, other excise taxes, or quasi-excise taxes legally available therefor which the city is empowered to fix, levy and collect; or

H. any combination of these special funds specified in Subsections A through F, even if, in the case of refunding bonds, any of such special funds were not pledged to the payment of the bonds being refunded.

History: 1953 Comp., 14-52-31, enacted by Laws 1971, ch. 173, 20.



Section 3-51-36 - Form and sale of bonds.

3-51-36. Form and sale of bonds.

A. Bonds of a city issued hereunder, shall be authorized by its ordinance and may be issued in one or more series and shall bear the date or dates, mature at such time or times, not exceeding thirty years from the date of issue, bear interest at any coupon rate or rates, of not exceeding the maximum coupon rate permitted by the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978], be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption, with or without premium, as such ordinance, its trust indenture, or the bonds so issued may provide.

B. Any bonds issued under the authority of the Greater Municipality Parking Law may be sold at public or private sale at, above or below par in such manner and at a price which shall result in a net effective interest rate of not exceeding that permitted by the Public Securities Act, and from time to time as may be determined by the governing body to be most advantageous.

C. In case any of the officers of the city whose signatures appear on any bonds or coupons shall cease to be such officers before the delivery of such bonds, the signatures shall nevertheless be valid and sufficient for all purposes, the same as if such officers had remained in office until such delivery. Any provision of any law to the contrary notwithstanding any bonds issued pursuant to the Greater Municipality Parking Law shall be fully negotiable.

D. In any suit, action or proceedings involving the validity or enforceability of any bond of a city or the security therefor, any such bond reciting in substance that it has been issued by the city to aid in financing a parking facility project to provide additional facilities for parking motor vehicles shall be conclusively presumed to have been issued for a parking facility project of such character, and said project shall be conclusively deemed to have been planned, located and constructed in accordance with the purposes and provisions of the Greater Municipality Parking Law.

History: 1953 Comp., 14-52-32, enacted by Laws 1965, ch. 300; 1971, ch. 173, 21.



Section 3-51-37 - Provisions of bonds and trust indentures.

3-51-37. Provisions of bonds and trust indentures.

In connection with the issuance of bonds pursuant to the Greater Municipality Parking Law or in the incurring of obligations under leases made pursuant to the Greater Municipality Parking Law, and to secure the payment of such bonds or obligations, a city, in addition to its other powers, shall have power:

A. to pledge all or any part of the gross or net rents, fees or revenues, of a parking facility project financed with the proceeds of the bonds, to which its rights then exist or may thereafter come into existence;

B. to covenant against pledging all or any part of the rents, fees and revenues, or against permitting or suffering any lien on such revenues or property; to covenant with respect to limitations on its right to sell, lease, or otherwise dispose of any parking facility project or any part thereof; and to covenant as to what other or additional debts or obligations may be incurred by it;

C. to covenant as to the bonds to be issued and as to the issuance of such bonds in escrow or otherwise, and as to the use and disposition of the proceeds thereof; to provide for the replacement of lost, destroyed or mutilated bonds; to covenant against extending the time for the payment of its bonds or interest thereon; and to redeem the bonds, and to covenant for their redemption and to provide the terms and conditions thereof;

D. to covenant as to the rents and fees to be charged in the operation of a parking facility project or projects, the amount to be raised each year or other period of time by rents, fees and other revenues, and as to the use and disposition to be made thereof; to create or to authorize the creation of special funds for moneys held for construction or operating costs, debt service, reserves or other purposes, and to covenant as to the use and disposition of the moneys held in such funds;

E. to covenant and agree on its part as it deems necessary and advisable for the better security of the bonds issued thereunder;

F. to prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given;

G. to covenant as to the use of any or all of its real or personal property acquired pursuant to the Greater Municipality Parking Law, and to covenant as to the maintenance of the real and personal property, the replacement thereof, the insurance to be carried thereon and the use and disposition of insurance moneys;

H. to covenant as to the rights, liabilities, powers and duties arising upon the breach by it of any covenant, condition or obligation; and to covenant and prescribe as to events of default and terms and conditions upon which such declaration and its consequences may be waived;

I. to vest in a trustee or trustees or the holders of bonds issued pursuant to the Greater Municipality Parking Law, or any specified proportion of them the right to enforce the payment of such bonds or any covenants securing or relating to such bonds; to vest in a trustee or trustees the rights, in the event of a default by said city, to take possession of any parking facility project or part thereof, and, so long as the city shall continue in default, to retain such possession and use, operate and manage the project, and to collect the rents and revenues arising therefrom and to dispose of the moneys in accordance with the agreement of the city with the trustee; to provide for the powers and duties of a trustee or trustees and to limit the liabilities thereof; and to provide the terms and conditions upon which the trustee or the holder of bonds, or any proportion of them may enforce any covenant or rights securing or relating to the bonds;

J. to exercise all or any part or combination of the power herein granted; to make covenants other than and in addition to the covenants herein expressly authorized, of like or different character; to make such covenants as will tend to make the bonds more marketable notwithstanding that such covenants, acts or things may not be enumerated herein.

History: 1953 Comp., 14-52-33, enacted by Laws 1965, ch. 300.



Section 3-51-38 - Construction of bond provisions.

3-51-38. Construction of bond provisions.

The Greater Municipality Parking Law, without reference to other statutes of the state, shall constitutes [constitute] full authority for the authorization and issuance of bonds hereunder. No other act or law with regard to the authorization or issuance of bonds that provides for an election requires an approval or in any way impedes or restricts the carrying out of the acts herein authorized to be done shall be construed as applying to any proceedings taken hereunder or acts done pursuant hereto.

History: 1953 Comp., 14-52-34, enacted by Laws 1965, ch. 300.



Section 3-51-39 - Filing proceedings with attorney general.

3-51-39. Filing proceedings with attorney general.

A city shall file with the attorney general of the state a copy of all proceedings in connection with the issue of bonds pursuant to the Greater Municipality Parking Law.

History: 1953 Comp., 14-52-35, enacted by Laws 1965, ch. 300.



Section 3-51-40 - Remedies of an obligee.

3-51-40. Remedies of an obligee.

An obligee shall have the right, in addition to all other rights which may be conferred upon such obligee subject only to any contractual restrictions binding upon such obligee:

A. by mandamus, suit, action or proceedings at law or in equity to compel the city and the officers, agents or employees thereof to perform each and every term, provision and covenant contained in any contract of the city with or for the benefit of the obligee and to require the carrying out of any or all such covenants and agreements of the city and the fulfillment of all duties imposed upon the city by the Greater Municipality Parking Law; and

B. by suit, action or proceeding in equity, to enjoin any acts or things which may be unlawful, or in violation of any of the rights of such obligee.

History: 1953 Comp., 14-52-36, enacted by Laws 1965, ch. 300.



Section 3-51-41 - Additional remedies conferrable to an obligee.

3-51-41. Additional remedies conferrable to an obligee.

A city shall have the power by its ordinance, trust indenture, lease or other contract to confer upon any obligee holding or representing a specified amount in bonds, or holding a lease, the right, in addition to all rights that may be otherwise conferred, upon the happening of an event of default as defined in the ordinance or instrument, to do the following by suit, action or proceeding in any court of competent jurisdiction:

A. obtain the appointment of a receiver of any parking facility project of the city or any part thereof and of the rents and profits therefrom. If the receiver be appointed he may enter and take possession of the parking facility project or any part thereof and so long as the city continues in default operate and maintain the same, and collect and receive all fees, rents, revenues, or other charges thereafter arising therefrom, and shall keep such moneys in a separate account or accounts and apply the same in accordance with the obligations of the city as the court shall direct;

B. require the city and the officers and agents thereof to account for the money actually received as if it and they were the trustees of an express trust.

History: 1953 Comp., 14-52-37, enacted by Laws 1965, ch. 300.



Section 3-51-42 - Bonds; exemption from taxation.

3-51-42. Bonds; exemption from taxation.

Bonds and other evidences of indebtedness issued under the provisions of the Greater Municipality Parking Law shall forever be and remain free and exempt from taxation by this state or any subdivision thereof.

History: 1953 Comp., 14-52-38, enacted by Laws 1965, ch. 300.



Section 3-51-43 - Aid from federal government.

3-51-43. Aid from federal government.

In addition to the powers conferred upon a city by other provisions of the Greater Municipality Parking Law, a city is empowered to borrow money or accept contributions, grants or other financial assistance from the federal government for, or in aid of, any parking facility project within its area of operation; and to these ends, to comply with the conditions, trust indentures, leases or agreements as may be necessary, convenient or desirable. It is the purpose and intent of the Greater Municipality Parking Law to authorize every city to do any and all things necessary, convenient or desirable to secure the financial aid or cooperation of the federal government in the undertaking, acquisition, construction, maintenance or operation of any parking facility project of the city.

History: 1953 Comp., 14-52-39, enacted by Laws 1965, ch. 300.



Section 3-51-44 - Contracts; leases; increase of revenue.

3-51-44. Contracts; leases; increase of revenue.

Every contract entered into by the city for the use of any project or the services or facilities thereof acquired, constructed or completed from the proceeds of the sale of revenue bonds shall incorporate by reference the provisions of any ordinance pursuant to which the bonds were issued. Every such contract or lease shall also refer to the provisions of the Greater Municipality Parking Law with respect to the obligation of the city to fix fees and charges to meet the payments provided for in the Greater Municipality Parking Law and the proceedings for the issuance of revenue bonds and all payments required to be made to the city under such contract shall be subject to increase if and when the city is required to increase rates or charges to meet its obligations hereunder and under any ordinance providing for the issuance of bonds.

History: 1953 Comp., 14-52-40, enacted by Laws 1965, ch. 300.



Section 3-51-45 - Greater Municipality Parking Law controlling.

3-51-45. Greater Municipality Parking Law controlling.

Insofar as the provisions of the Greater Municipality Parking Law are inconsistent with the provisions of any other law, the provisions of the Greater Municipality Parking Law shall be controlling. No other existing law providing for establishment and maintenance of parking facilities contemplated by the Greater Municipality Parking Law shall be repealed thereby, but such laws shall remain in force to be applied by the governing body of the city to which it applies without reference to the Greater Municipality Parking Law.

History: 1953 Comp., 14-52-41, enacted by Laws 1965, ch. 300.



Section 3-51-46 - Passenger motor vehicle of a person with a disability; parking privilege.

3-51-46. Passenger motor vehicle of a person with a disability; parking privilege.

Passenger motor vehicles owned by and carrying a person with a disability and displaying special registration plates, or passenger motor vehicles carrying persons with severe mobility impairment and displaying parking placards, issued pursuant to Section 66-3-16 NMSA 1978, shall be permitted to park for unlimited periods of time in parking zones restricted as to length of time parking is normally permitted and are exempt from payment of any parking fee of the state or its political subdivisions, except that airport parking facilities may charge long-term parking fees for periods of time exceeding twenty-four hours. The provisions of this section shall prevail over any other law, rule or local ordinance but do not apply to zones where stopping, standing or parking is prohibited, zones reserved for special types of vehicles, zones where parking is prohibited during certain hours of the day in order to facilitate traffic during those hours when parking is prohibited and zones subject to similar regulation because parking presents a traffic hazard.

History: 1953 Comp., 14-52-42, enacted by Laws 1973, ch. 22, 3; 1999, ch. 297, 3; 2007, ch. 46, 4; 2009, ch. 227, 1.






Article 52 - Municipal Transit

Section 3-52-1 - Municipal Transit Law; short title.

3-52-1. Municipal Transit Law; short title.

Sections 3-52-1 through 3-52-13 NMSA 1978, may be cited as the "Municipal Transit Law".

History: 1953 Comp., 14-53-1, enacted by Laws 1965, ch. 300.



Section 3-52-2 - Legislative determination.

3-52-2. Legislative determination.

The legislature finds that privately operated public transportation has declined in patronage and use and become less attractive to investment capital than formerly. Growth of population in relation to area, the development of improved highways and intersecting structures, the wider use of the private automobile and the scattering of shopping and employment centers have diverted users to private transportation, provided intense competition for public transportation facilities, and pyramided operating costs of public transit to a point that increases in rates are being required and municipalities formerly and now depending on public transit are threatened with having inadequate facilities for public transportation publicly or privately owned.

History: 1953 Comp., 14-53-2, enacted by Laws 1965, ch. 300.



Section 3-52-3 - Authorization.

3-52-3. Authorization.

A. A municipality may invoke the authority contained in the Municipal Transit Law on finding all of the following state of facts to exist:

(1) general transportation of persons is necessary and convenient;

(2) privately owned public transportation facilities in operation are inadequate;

(3) it is impossible for existing franchise operators to render necessary service with adequate resulting return on the investment of capital; and

(4) assignment of the existing franchise by the holder or release thereof and granting of a new franchise by the city will not afford adequate service.

Such finding, if made, shall be by resolution adopted by the governing body on the affirmative recorded vote of at least two-thirds of the elected members of the governing body. Such resolution shall be published in full in a daily newspaper of general circulation in the municipality. It shall not take effect until thirty days after the publication. If, within the thirty days of the publication, a petition, signed by qualified voters in number equal to twenty percent of the number of voters at the preceding city election on which members of the governing body were elected, asks that the resolution in question be submitted to a vote of the people for adoption or rejection, the measure shall not take effect until an election is held as petitioned. The city governing body may then rescind the resolution or, in its discretion, call an election within ninety days at which time the proposition shall be submitted to the voters. The governing body shall provide for the election in the same manner as for an election at which members of the governing body are chosen. If a majority of the votes cast at such election are against the measure, it shall be void. If a majority of the votes cast favor the measure, the governing body may proceed to acquire and operate a transit system as provided in the Municipal Transit Law. If a majority of those voting on the proposition disapprove the proposition, the matter may not again be submitted by the governing body until the next election at which city commissioners are chosen.

B. Any transit department so established is declared to be a public utility.

History: 1953 Comp., 14-53-3, enacted by Laws 1965, ch. 300; 1971, ch. 11, 1.



Section 3-52-4 - Powers of authorized municipality.

3-52-4. Powers of authorized municipality.

A. Any eligible municipal corporation having elected to invoke the powers set forth in the Municipal Transit Law may engage in the business of transportation of passengers and property within the municipality by whatever means it may decide, and may acquire cars, motor buses and other equipment necessary for carrying on the business. It may acquire land and erect buildings and equip them with all necessary machinery and facilities for operation, maintenance, modification, repair and storage of any buses, cars, trucks or other equipment needed. It may do all things necessary for the acquisition and conduct of the business of transportation.

B. The governing body may provide for the selection of officers, agents, and employees necessary to be employed in connection with the acquisition, construction, maintenance and operation of such system of transportation, define their duties, regulate their compensation, and provide for their removal.

C. The governing body may make, ordain and establish all such ordinances, resolutions, rules and regulations as it may deem necessary and proper for the conduct of the business of transportation and for fixing and collecting all fares, rates and charges for services rendered therein.

D. Any municipality engaging in the business of transportation may extend any system of transportation to points outside the municipality where necessary and incidental to furnishing efficient transportation to points in the municipality.

E. The governing body may lease any system of transportation in whole or in part to any person who will contract to operate it according to rules, time tables and other requirements established by the governing body.

F. Any municipality may furnish transportation service to areas located outside the city limits and within the county in which it is located provided that prior contracts have been made with the county in which the areas are located covering the schedules, rates, service and other pertinent matters before initiation of such service.

G. Power of eminent domain:

(1) is granted to a qualifying municipality for the purpose of acquiring lands and buildings necessary to provide efficient public transit;

(2) is granted to a qualifying municipality for the purpose of acquiring lands, equipment, buses, contracts and other assets of persons holding franchises for public transit therein; and

(3) may be exercised as provided by law.

H. The city, as an operating entity, may enter into contracts for special transportation service, charter buses, advertising and any other function which private enterprise, operating a public transit facility could do or perform for revenue.

I. The governing body may spend public moneys to pay part of the costs of operation of public transit if revenues of the system prove to be insufficient.

J. The municipality is authorized to enter into binding agreements with the United States or any of its officers or agencies, of [or] the state or any of its officers or agencies, or any combination of agencies, departments, or officers of both the United States and the state of New Mexico, for planning, developing, modernizing, studying, improving, financing, operating or otherwise affecting public transit, to accept any loans, grants or payments from such agencies, and to make any commitments or assume any obligations required by such agencies as a condition of receiving the benefits thereof.

History: 1953 Comp., 14-53-4, enacted by Laws 1965, ch. 300; 1969, ch. 251, 11.



Section 3-52-5 - Transportation contracts.

3-52-5. Transportation contracts.

All contracts for work, material or labor in connection with a transportation system shall be let in the manner provided by law for the letting of other contracts by the municipality.

History: 1953 Comp., 14-53-5, enacted by Laws 1965, ch. 300; 1999, ch. 74, 1.



Section 3-52-6 - Bond ordinance.

3-52-6. Bond ordinance.

The governing body may adopt an ordinance providing:

A. for issuance of bonds to enable the municipality to acquire land, buildings, buses or other equipment required for public transit or for refunding bonds previously issued for such purpose or both such purposes;

B. the bonds are payable solely from a pledge of:

(1) gross income derived by the municipality from the transit facilities financed with the proceeds and other transit facilities not so financed; provided that when gross revenues are so pledged, the municipality may apply to the payment of the expense of maintaining and operating the transit facilities, the gross revenues of which are so pledged, the city's revenues derived from sources other than the proceeds of ad valorem taxes and may, in the proceedings authorizing such issue of such bonds, covenant and agree to apply to the payment of such maintenance and operation expenses so much of such revenues as may be necessary for such purposes or as may be specified in the proceedings;

(2) income derived from franchises granted by the governing body of the municipality;

(3) contributions, grants or other financial assistance from the state or federal governments or any other source; or

(4) any combination of these sources; and

C. the ordinance is irrepealable as long as any indebtedness on the bonds is unpaid by the municipality.

History: 1953 Comp., 14-53-6, enacted by Laws 1965, ch. 300; 1965, ch. 309, 1.



Section 3-52-7 - Terms of bonds.

3-52-7. Terms of bonds.

A. The ordinance authorizing issuance of bonds shall specify:

(1) issuance in any number of series;

(2) maturity dates;

(3) interest not exceeding six percent a year;

(4) denominations;

(5) form, either coupon or registered;

(6) conversion or registration privileges;

(7) rank or priority;

(8) manner of execution;

(9) if desirable, features of redemption, prior to maturity with or without premium; and

(10) the terms, manner and medium of payment and redemption.

B. No member of the governing body or any person executing bonds is personally liable on any bond. All bonds are payable solely from the sources allowed by the governing body as specified in the authorizing ordinance. No bond is a debt, liability or general obligation of the issuing municipality.

C. The terms prescribed by the authorizing ordinance and by this section shall be carried on the face of each bond.

History: 1953 Comp., 14-53-7, enacted by Laws 1965, ch. 300.



Section 3-52-8 - Sale of bonds.

3-52-8. Sale of bonds.

A. Bonds may be sold at either public or private sale; provided that no such bonds may be sold at any price which does not result in an actual net interest cost to maturity, computed on the basis of standard tables of bond values, in excess of six percent.

B. If any municipal officer whose signature appears on any bond ceases to be an officer before delivery of the bonds, the signature is valid for all purposes as if the officer had remained in office until delivery.

C. All bonds are fully negotiable.

History: 1953 Comp., 14-53-8, enacted by Laws 1965, ch. 300.



Section 3-52-9 - Construction.

3-52-9. Construction.

The Municipal Transit Law is full authority for authorization and issuance of bonds and no election is necessary. In any proceeding involving the validity and enforceability of any bond or its security, any bond reciting in substance that it was issued by the municipality to aid in financing public transit facilities is conclusively presumed to have been issued for a public transit facility planned, operated and used in accordance with the Municipal Transit Law.

History: 1953 Comp., 14-53-9, enacted by Laws 1965, ch. 300.



Section 3-52-10 - Additional security.

3-52-10. Additional security.

To further the marketability of bonds, the ordinance authorizing their issue may:

A. secure their payment by deed of trust or mortgage conveying municipally owned land and improvements acquired for the public transit facility from the proceeds of the bonds to a trustee for the benefit and security of the bondholders; and

B. authorize any other security agreement not in conflict with law.

History: 1953 Comp., 14-53-10, enacted by Laws 1965, ch. 300.



Section 3-52-11 - Foreclosure.

3-52-11. Foreclosure.

If the interest or any serial maturity of any bond is in default, any obligee may foreclose against the municipality under the same procedure provided for foreclosure of real estate mortgages. The district court may appoint a receiver to operate the transit facilities in default.

History: 1953 Comp., 14-53-11, enacted by Laws 1965, ch. 300.



Section 3-52-12 - Legal investments.

3-52-12. Legal investments.

Bonds are legal investments for savings banks and insurance companies under the laws of this state. They are bonds, notes or other obligations of a municipal subdivision of this state, issued pursuant to a law of this state, for the purposes of investment or purchase by the state investment officer.

History: 1953 Comp., 14-53-12, enacted by Laws 1965, ch. 300.



Section 3-52-13 - Tax exemptions.

3-52-13. Tax exemptions.

Bonds and their income and all mortgages or other instruments executed as security for them are exempt from all taxation by this state or any of its political subdivisions.

History: 1953 Comp., 14-53-13, enacted by Laws 1965, ch. 300.



Section 3-52-14 - Declaration of legislative intent.

3-52-14. Declaration of legislative intent.

The legislature in recognition of the provisions of Public Law 88-365, 88th Congress, 1964, and realizing the importance of modern, efficient, economical transportation facilities in a municipality as an assurance of the convenience to the citizenry and the promotion of economic progress and development, desires to bring existing New Mexico laws in accord with the provisions of the Urban Mass Transportation Act of 1964 and to enable a municipality to qualify for a grant under such law through recognition of, and collective bargaining with, an appropriate union as required under the labor standards provision in Section 10, Paragraph (c) of the above federal law.

History: 1953 Comp., 14-53-14, enacted by Laws 1965, ch. 274, 1.



Section 3-52-15 - Authorization of collective bargaining in municipalities wishing to qualify for grant.

3-52-15. Authorization of collective bargaining in municipalities wishing to qualify for grant.

Any municipality desiring to qualify for a grant under the Urban Mass Transportation Act of 1964 (being Public Law 88-365, 88th Congress) may in order to meet the requirements of Section 10, Paragraph (c) of that act, recognize, and enter into collective bargaining with, an appropriate union representing employees of such municipal transit system with regard to the preservation of employee rights, privileges and benefits under any existing collective bargaining agreements or otherwise; the continuation of collective bargaining rights; the protection of individual employees against a worsening of their positions with respect to their employment; assurances of employment to employees of acquired mass transportation systems and priority of reemployment of employees terminated or laid off; and paid training or retraining programs.

History: 1953 Comp., 14-53-15, enacted by Laws 1965, ch. 274, 2.



Section 3-52-16 - Coercive action prohibited.

3-52-16. Coercive action prohibited.

This act [3-52-14 through 3-52-16 NMSA 1978] shall not be construed as authorizing or permitting such public employees, associations or groups to carry out such collective bargaining by means of strikes, picketing or any other coercive action.

History: 1953 Comp., 14-53-16, enacted by Laws 1965, ch. 274, 3.






Article 53 - Waters; Regulation of Use

Section 3-53-1 - Regulation of watercourses, ponds, wells and cisterns.

3-53-1. Regulation of watercourses, ponds, wells and cisterns.

A municipality may:

A. deepen, widen, dock-cover, wall, alter or change the channel of watercourses;

B. cleanse and purify waters, watercourses and canals;

C. drain or fill ponds on private property to prevent or abate nuisances;

D. construct, repair and regulate the use of vaults, cisterns, hydrants, pumps, bridges, viaducts, tunnels and wells; and

E. regulate and authorize the construction of any ditch carrying water on, through or across any street.

History: 1953 Comp., 14-54-1, enacted by Laws 1965, ch. 300.



Section 3-53-1.1 - New domestic water wells; municipal authority.

3-53-1.1. New domestic water wells; municipal authority.

A. A municipality may, by ordinance, restrict the drilling of new domestic water wells, except for property zoned agricultural, if the property line of the applicant is within three hundred feet of the municipal water distribution lines and the property is located within the exterior boundaries of the municipality.

B. No municipality may deny authorization for a new domestic water well permit to an applicant if the total cost to the applicant of extending the municipal water distribution line, meter and hook-up to the applicant's residence exceeds the cost of drilling a new domestic water well.

C. A municipality that fails to authorize the drilling of a new domestic water well shall provide domestic water service within ninety days to the property owner under the municipal water provider's usual and customary charges and rate schedules.

D. A municipality shall file with the state engineer its municipal ordinance restricting the drilling of new domestic water wells.

E. An applicant for a domestic water well located within the exterior boundaries of a municipality with a new domestic water well drilling ordinance shall obtain a permit to drill the well from the municipality subsequent to the state engineer's approval.

F. A municipality with a domestic water well drilling ordinance shall act upon a new domestic water well permit application within thirty days of receipt of the request.

G. A municipality shall notify the state engineer of all municipal permit denials for domestic well authorization.

H. An applicant may appeal the decision of the municipality to the district court in the county of the municipality.

I. Nothing in this section shall limit the authority of the state engineer to administer water rights as provided by law.

J. The state engineer shall not be liable for actions taken in accordance with a municipal ordinance authorizing restriction of domestic well drilling within the exterior boundaries of a qualified municipality.

History: Laws 2001, ch. 207, 1.



Section 3-53-2 - Regulation of water use.

3-53-2. Regulation of water use.

In order to prevent waste and to conserve the supply of water, a municipality which owns and operates a water utility, or has granted a franchise for the operation of a public water system, may by ordinance regulate and restrict the use of water.

History: 1953 Comp., 14-54-2, enacted by Laws 1965, ch. 300.



Section 3-53-2.1 - Water resources; county or municipal requirements.

3-53-2.1. Water resources; county or municipal requirements.

A. For the purpose of preserving and protecting water resources and to provide an assured water supply for the community, a county or municipality may require:

(1) site development standards to conserve water and minimize water loss;

(2) water harvesting and storage;

(3) low water use landscaping and plant materials;

(4) nonagricultural residential and commercial water use limitations; or

(5) recycling and reuse of water.

B. The provisions of this section shall be implemented consistent with state engineer rules.

C. Agricultural water users or agricultural water rights owners are excluded from the provisions of Subsection A of this section.

History: Laws 2007, ch. 120, 1.



Section 3-53-3 - Irrigation; regulation of public acequias.

3-53-3. Irrigation; regulation of public acequias.

A municipality may regulate the flow and use of water in public acequias for irrigating purposes.

History: 1953 Comp., 14-54-3, enacted by Laws 1965, ch. 300.



Section 3-53-4 - Purchase or lease of canal or ditch; election; assumption of powers and duties when acquired.

3-53-4. Purchase or lease of canal or ditch; election; assumption of powers and duties when acquired.

A. If a majority of the voters at a regular municipal election approve the purchase or lease of any canal or ditch, the governing body may, for the purpose of supplying water for the use of the people of the municipality:

(1) purchase or lease the canal or ditch;

(2) acquire all the rights, privileges [and] franchises of any person owning or having an interest in the canal or ditch;

(3) hold and operate the canal or ditch in the same manner as the person from whom the canal or ditch was purchased or leased; and

(4) repair, improve or enlarge the canal or ditch or any flume, dam or gate connected with the canal or ditch.

B. The municipality purchasing or leasing a canal or ditch shall assume all obligations and other duties which by law had devolved upon the owner from whom the canal or ditch was purchased or leased.

History: 1953 Comp., 14-54-4, enacted by Laws 1965, ch. 300; 1973, ch. 258, 137.



Section 3-53-5 - Irrigation of trees and shrubs; assessment of cost against abutting property; manner of making assessment; lien; irrigation of private property; annual charge; payment in advance.

3-53-5. Irrigation of trees and shrubs; assessment of cost against abutting property; manner of making assessment; lien; irrigation of private property; annual charge; payment in advance.

A. If the governing body determines it is necessary to procure water for the benefit of the shade or ornamental trees in the streets and public grounds within the municipality, the governing body may:

(1) procure water from any available source at the lowest price for which the water may be obtained; and

(2) construct irrigation ditches, laterals, headgates and other works for properly and economically conducting the water to the streets and public grounds for the benefit of the shade and ornamental trees.

B. On or before the first Monday in April of each year, the governing body by resolution shall for the ensuing calendar year:

(1) determine what streets, parts of streets and public grounds shall be irrigated;

(2) estimate the expense of irrigating the shade and ornamental trees which shall include the cost of water, constructing ditches and laterals, keeping the ditches and laterals in repair, and delivering the water throughout the irrigation system; and

(3) equitably assess each tract or parcel of land along, by or in front of which a ditch or lateral runs and conducts water, its proportion cost of the total estimated expense according to the length of the row of trees along the streets contiguous to the lots or tracts of lands.

C. The resolution shall further provide for the manner of giving notice of the assessment and when the assessment is due and payable.

D. If the owner or agent of the tract or parcel of land assessed as provided in this section fails to pay the assessment within the time provided by the resolution required in this section and after notice is given to the owner or agent of the tract or parcel of land assessed, the assessment becomes a lien against the tract or parcel of land so assessed and shall be enforced as provided in Sections 3-36-1 through 3-36-5 NMSA 1978.

E. On or before the first Monday in April of each year, the governing body may establish a charge in addition to the assessment provided for in this section for furnishing water to any tract or parcel of land privately owned within the municipality for irrigation purposes but no water shall be delivered to a tract or parcel of land until the annual charge has been paid in advance.

F. The governing body may by ordinance adopt regulations preventing the waste or excess use of water.

History: 1953 Comp., 14-54-5, enacted by Laws 1965, ch. 300.






Article 54 - Sale or Lease of Property

Section 3-54-1 - Authority to sell or lease municipal utility facilities or real property; notice; referendum.

3-54-1. Authority to sell or lease municipal utility facilities or real property; notice; referendum.

A. A municipality may lease or sell and exchange any municipal utility facilities or real property having a value of twenty-five thousand dollars ($25,000) or less by public or private sale or lease any municipal facility or real property of any value normally leased in the regular operations of such facility or real property, and such sale or lease shall not be subject to referendum.

B. A municipality may lease or sell and exchange any municipal utility facilities or real property having an appraised value in excess of twenty-five thousand dollars ($25,000) by public or private sale or lease, subject to the referendum provisions set forth in this section. The value of municipal utility facilities or real property to be leased or sold and exchanged shall be determined by the appraised value of the municipal utility facilities or real property and not by the value of the lease. An appraisal shall be made by a qualified appraiser and submitted in writing to the governing body. If the sale price is less than the appraised value, the governing body shall cause a detailed written explanation of that difference to be prepared, and the written explanation shall be made available to any interested member of the public upon demand.

C. If a public sale is held, the bid of the highest responsible bidder shall be accepted unless the terms of the bid do not meet the published terms and conditions of the proposed sale, in which event the highest bid which does meet the published terms and conditions shall be accepted; provided, however, a municipality may reject all bids. Terms and conditions for a proposed public sale or lease shall be published at least twice, not less than seven days apart, with the last publication no less than fourteen days prior to the bid opening, and in accordance with the provisions of Subsection J of Section 3-1-2 NMSA 1978.

D. Any sale or lease of municipal utility facilities or real property entered into pursuant to Subsection B of this section shall be by ordinance of the municipality. Such an ordinance shall be effective forty-five days after its adoption, unless a referendum election is held pursuant to this section. The ordinance shall be published prior to adoption pursuant to the provisions of Subsection J of Section 3-1-2 NMSA 1978 and Section 3-17-3 NMSA 1978 and shall be published after adoption at least once within one week after adoption pursuant to the provisions of Subsection J of Section 3-1-2 NMSA 1978. Such publications shall concisely set forth at least:

(1) the terms of the sale or lease;

(2) the appraised value of the municipal utility facilities or real property;

(3) the time and manner of payments on the lease or sale;

(4) the amount of the lease or sale;

(5) the identities of the purchasers or lessees; and

(6) the purpose for the municipality making the lease or sale.

E. In order to call for a referendum election on a sale or lease ordinance, a petition shall be filed with the municipal clerk:

(1) no later than thirty days after the adoption of the sale or lease ordinance;

(2) containing the names, addresses and signatures of at least fifteen percent of the qualified electors of the municipality; and

(3) containing the following heading on each page of the petition reprinted as follows:

"PETITION FOR A REFERENDUM

We, the undersigned registered voters of ............ (insert name of municipality) petition the governing body of ............ (insert name of municipality) to conduct a referendum election on ordinance number ...... Ordinance number ...... would cause a .......... (insert "sale" or "lease") of municipal ............ (insert "real property" or "utility facilities").

Date

Name (printed)

Address

Signature."

F. Section 3-1-5 NMSA 1978 shall apply to all petitions filed calling for a referendum election on a sale or lease ordinance.

G. If the municipal clerk certifies to the municipal governing body that the petition does contain the minimum number of valid names, addresses and signatures required to call a referendum election on the sale or lease ordinance, the municipal governing body shall adopt an election resolution within fourteen days after the date the clerk makes such certification, calling for a referendum election on the sale or lease ordinance. The election resolution shall be adopted and published pursuant to the provisions of the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978] governing special elections and shall also concisely set forth:

(1) the terms of the sale or lease;

(2) the appraised value of the municipal utility facilities or real property;

(3) the time and manner of payments on the lease or sale;

(4) the amount of the lease or sale;

(5) the identities of all purchasers or lessees; and

(6) the purpose for the municipality making the lease or sale.

H. The referendum election on the sale or lease ordinance shall be held not later than ninety days after the election resolution is adopted. Such election shall be held at a special or regular municipal election and shall be conducted as a special election in the manner provided in the Municipal Election Code. Any qualified elector of the municipality may vote in such a referendum election.

I. If a majority of the votes cast are to approve the sale or lease ordinance, the sale or lease ordinance shall be effective after the election results have been canvassed and certified. If a majority of the votes cast are to disapprove the sale or lease ordinance, the ordinance shall not be effective.

History: 1953 Comp., 3-54-1, enacted by Laws 1983, ch. 115, 1; 1985, ch. 208, 119; 1999, ch. 134, 1.



Section 3-54-2 - Sale, exchange and gift of property.

3-54-2. Sale, exchange and gift of property.

A. A municipality may sell personal property for cash at public or private sale without notice where it is shown to the governing body that such property does not exceed the value of two thousand five hundred dollars ($2,500).

B. A municipality may sell personal property having a value of more than two thousand five hundred dollars ($2,500) at public or private sale. If a private sale is held under this subsection, such sale shall be held only after notice is published at least twice, pursuant to the provisions of Subsection J of Section 3-1-2 NMSA 1978, not less than seven days apart, with the last publication not less than fourteen days prior to the sale.

C. If a public sale is held, the bid of the highest responsible bidder shall be accepted unless the terms of the bid do not meet the published terms and conditions of the municipality, in which event the highest bid which does meet the published terms and conditions shall be accepted; provided, however, a municipality may reject all bids. Terms and conditions for a proposed sale or lease shall be published at least twice, not less than seven days apart, with the last publication no less than fourteen days prior to the bid opening, and shall be published according to the provisions of Subsection J of Section 3-1-2 NMSA 1978.

D. A municipality may sell, at a private or public sale, exchange or donate real or personal property to the state, to any of its political subdivisions or to the federal government if such sale, exchange or gift is in the best interests of the public and is approved by the local government division of the department of finance and administration. The provisions of Section 6-6-11 NMSA 1978 shall not apply to such sale, exchange or a donation.

History: 1953 Comp., 14-55-2, enacted by Laws 1967, ch. 126, 1; 1981, ch. 52, 2; 1983, ch. 115, 2; 1989, ch. 380, 2.



Section 3-54-3 - Supplemental method for disposing of municipal property.

3-54-3. Supplemental method for disposing of municipal property.

Sections 3-54-1 and 3-54-2 NMSA 1978 are intended to afford another and additional method of disposing of municipal real and personal property and are not to be construed as repealing or qualifying any other statutory authorization granted a municipality to dispose of or exchange real or personal municipal property or as affecting in any way the sale, lease, exchange or other disposition of real or personal property pursuant to the Local Economic Development Act [5-10-1 through 5-10-13 NMSA 1978].

History: 1953 Comp., 14-55-3, enacted by Laws 1965, ch. 300; 1993, ch. 297, 15.






Article 55 - Unclaimed Property



Article 56 - Regional Planning

Section 3-56-1 - Short title.

3-56-1. Short title.

This act [3-56-1 through 3-56-9 NMSA 1978] may be cited as the "Regional Planning Act."

History: 1953 Comp., 14-57-1, enacted by Laws 1967, ch. 239, 1.



Section 3-56-2 - Creation of regional planning commission.

3-56-2. Creation of regional planning commission.

A. A regional planning commission may be established as follows:

(1) two or more municipalities, two or more adjacent counties, or one or more counties and a municipality or municipalities within or adjacent to the county or counties may, by agreement among their respective governing bodies, create a regional planning commission, if:

(a) the municipality having the greatest population within the regional planning area is a party to the agreement; and

(b) the number of counties and municipalities party to the agreement equals all of the total number of counties and municipalities within the region. The agreement shall be effected through the adoption by each governing body concerned, acting individually, of an appropriate resolution. A copy of the agreement shall be filed with the local government division and the secretary of the department of finance and administration; or

(2) any municipality or county may, by legislative action of its governing body, delegate any or all of its planning powers and functions to a regional planning commission, or a county and one or more municipalities may merge their respective planning powers and functions into a planning commission in accordance with the provisions of the Regional Planning Act.

B. Any additional county, municipality or school district within the regional planning area may become party to the agreement upon request of the regional planning commission.

History: 1953 Comp., 14-57-2, enacted by Laws 1967, ch. 239, 2; 1983, ch. 296, 11.



Section 3-56-3 - Membership and organization.

3-56-3. Membership and organization.

A. Membership of the regional planning commission shall consist of representatives from each participating government, in number and for terms specified in the agreement. Representatives are not required to be members of the local governing body or district they represent but may be selected from among residents of the area within its jurisdiction. A representative of the state government may be designated by the governor to attend meetings of the commission.

B. Members of the commission shall serve without compensation, but shall be reimbursed for expenses incurred in pursuit of their duties on the commission pursuant to the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978]. The commission shall elect its own chairman from among its members, and shall establish its own rules and the committees it deems necessary to carry on its work. Committees may have as members persons other than members of the commission and other than elected officials. The commission shall meet as often as necessary but no less than four times a year.

C. The commission shall adopt an annual budget to be submitted to the participating governments which shall each contribute to the financing of the commission according to a formula specified in the agreement. Subject to approval of the secretary of the department of finance and administration, a regional planning commission may apply for, receive and utilize grants or other aid from the federal government or any of its agencies or from any other source.

History: 1953 Comp., 14-57-3, enacted by Laws 1967, ch. 239, 3; 1977, ch. 247, 142; 1983, ch. 296, 12.



Section 3-56-4 - Staff.

3-56-4. Staff.

The regional planning commission shall appoint a director qualified by training and experience who serves at the pleasure of the commission. The director is the chief administrative and planning officer and regular technical adviser of the commission, and shall appoint and remove the staff of the commission. The director may make agreements with local planning agencies within the jurisdiction of the commission for temporary transfer or joint use of staff employees and may contract for professional or consultant services from other governmental and private agencies.

History: 1953 Comp., 14-57-4, enacted by Laws 1967, ch. 239, 4.



Section 3-56-5 - Powers and duties of regional planning commission.

3-56-5. Powers and duties [of regional planning commission].

The regional planning commission shall:

A. prepare and from time to time revise, amend, extend or add to a plan or plans for the development of the region. The plans shall be based on studies of physical, social, economic and governmental conditions and trends, and shall aim at the coordinated development of the region in order to promote the general health, welfare, convenience and prosperity of its people. The plans shall embody the policy recommendations of the commission and shall include, but not be limited to:

(1) a statement of the objectives, standards and principles sought to be expressed in the plan;

(2) recommendations for the most desirable pattern and intensity of general land use within the region in the light of the best available information concerning natural environmental factors, the present and prospective economic and demographic bases of the region, and the relation of land use within the region to land use in adjoining regions;

(3) recommendations for the general circulation pattern for the region, including land, water and air transportation and communication facilities whether used for movement within the region or to and from adjoining areas;

(4) recommendations concerning the need and proposed general location of public and private works and facilities which, by reason of their function, size, extent or for any other cause, are of a regional, as distinguished from purely local, concern;

(5) recommendations for the long-range programming and financing of capital projects and facilities; and

(6) other appropriate recommendations concerning current and impending problems which may affect the region;

B. prepare studies of the region's resources, both natural and human, with respect to existing and emerging problems of industry, commerce, transportation, population, housing, agriculture, public service, local governments and any other matters relevant to regional planning;

C. collect, process and analyze at regular intervals social and economic statistics for the region necessary to planning studies and make the results available to the public;

D. participate with other government agencies, educational institutions and private organizations in the coordination of regional research activities under Subsections B and C of this section;

E. cooperate with, and provide planning assistance to, county, municipal or other local governments, instrumentalities or planning agencies within the region and coordinate regional planning with the planning activities of the state and of the counties, municipalities, special districts or other government units within the regions, as well as neighboring regions, and the programs of federal departments and agencies;

F. provide information to officials of departments, agencies and instrumentalities of federal, state and local governments, and to the public at large, in order to foster public awareness and understanding of the objectives of the regional plan and the functions of regional and local planning, and to stimulate public interest and participation in the orderly, integrated development of the region;

G. receive and review for compatibility with regional plans all proposed comprehensive land use, circulation and public facilities plans and projects, zoning and subdivision regulations, official maps and building codes of local governments in the geographic area and any amendments or revisions thereof, and make recommendations for their modification where necessary to achieve compatibility;

H. review participating local government applications for capital project financial assistance from state and federal governments, and comment upon their consistency with the regional development plan; and review and comment upon state plans for highways and public works within the area to promote coordination of all intergovernmental activities in the region on a continuing basis;

I. exercise all other powers necessary and proper for the discharge of its duties; and

J. when deemed desirable, exercise its powers jointly or in cooperation with agencies or political subdivisions of this state or any other state, with agencies of the United States, or with Indian reservations, tribes or pueblos, subject to statutory provisions applicable to interjurisdictional agreements.

History: 1953 Comp., 14-57-5, enacted by Laws 1967, ch. 239, 5.



Section 3-56-6 - Implementation of regional plans.

3-56-6. Implementation of regional plans.

All comprehensive regional plans, as well as subdivisions and platting regulations, shall be approved by the regional planning commission after public hearing and certified by the commission to all local governments and special districts within the region. Notice of the public hearing by the regional planning commission shall be published in a newspaper or newspapers of general circulation within the region, not more than fifteen nor less than ten days before the date set for the public hearing. Parties to the agreement shall be the constituent agencies for implementing the plan.

History: 1953 Comp., 14-57-6, enacted by Laws 1967, ch. 239, 6.



Section 3-56-7 - Termination of membership.

3-56-7. Termination of membership.

Any governmental member of the commission may terminate its membership after giving not less than ninety days' notice in writing of its intention to withdraw. The notice shall be served upon the chairman of the commission personally or by mail. The ninety-day period begins to run from the date the notice is received by the chairman. The withdrawal of a member does not abrogate or impair any contract or commitment previously made by the withdrawing governmental agency for the fiscal year.

History: 1953 Comp., 14-57-7, enacted by Laws 1967, ch. 239, 7.



Section 3-56-8 - Cooperation.

3-56-8. Cooperation.

Any local government or special district within the region may, and all participating local governments and special districts shall, file with the regional planning commission all current and proposed plans, zoning ordinances, official maps, building codes, subdivision regulations and project plans for capital facilities and amendments and revisions of any of them as well as copies of their regular and special reports dealing with planning matters. Each governmental unit within the geographic area over which a regional planning commission has jurisdiction shall give the commission a reasonable opportunity to comment upon any proposed plans, zoning, subdivision and platting ordinances, regulations and capital facilities projects and shall consider any comments prior to adopting the plan, ordinance, regulation or project. By appropriate revision of an agreement, the parties may require that, as a condition precedent to their adoption, any or all proposed plans, zoning, subdivision and platting ordinances, regulations and capital facilities projects of their respective jurisdictions be determined by the regional planning commission to be in conformity with the relevant plan of the commission. The sole power to adopt proposed plans, ordinances, regulations or projects remains with the local governing body or special district proposing them.

History: 1953 Comp., 14-57-8, enacted by Laws 1967, ch. 239, 8.



Section 3-56-9 - Annual report of commission.

3-56-9. Annual report [of commission].

The regional planning commission shall submit an annual report to the chief executive officers, legislative bodies and planning agencies of all local governments within the region and to the governor.

History: 1953 Comp., 14-57-9, enacted by Laws 1967, ch. 239, 9.






Article 57 - Metropolitan Boundaries for Class A Counties

Section 3-57-1 - Short title.

3-57-1. Short title.

This act [3-57-1 through 3-57-9 NMSA 1978] may be cited as the "Metropolitan Boundary Act for Class A Counties."

History: 1953 Comp., 14-58-1, enacted by Laws 1967, ch. 248, 1.



Section 3-57-2 - Purpose of act.

3-57-2. Purpose of act.

The purpose of this act [3-57-1 through 3-57-9 NMSA 1978] is to provide for the orderly extension of municipal boundaries, to control the formation of new local public bodies, and to minimize the overlapping of a [sic] local governmental services, within class A counties.

History: 1953 Comp., 14-58-2, enacted by Laws 1967, ch. 248, 2.



Section 3-57-3 - Definitions.

3-57-3. Definitions.

As used in the Metropolitan Boundary Act for Class A Counties:

A. "county" means the county in which the municipality or land is situated;

B. "district court" means the district court of the district in which the municipality or land is situated;

C. "local public body" means every political subdivision of the state which is empowered to receive or expend public money from whatever source derived;

D. "publish" or "publication" means printing in a newspaper which maintains an office in the county and is of general circulation within the county; and

E. "municipality" means all municipalities having a population over one hundred thousand and located within a class A county, but only as to that land located within a conservancy district.

History: 1953 Comp., 14-58-3, enacted by Laws 1967, ch. 248, 3; 1976 (S.S.), ch. 4, 1; 1979, ch. 159, 2.



Section 3-57-4 - Methods of annexation.

3-57-4. Methods of annexation.

There shall be two methods of annexing territory to a municipality within class A counties:

A. by petition to a municipality as provided by Section 3-57-5 NMSA 1978 or, if the municipality has over two hundred thousand persons, as provided by Section 3-7-17.1 NMSA 1978; and

B. by petition to the district court as provided by Sections 3-57-6 through 3-57-8 NMSA 1978.

Any other method provided by the Municipal Code or any other act shall have no application within class A counties.

History: 1953 Comp., 14-58-4, enacted by Laws 1967, ch. 248, 4; 1976 (S.S.), ch. 4, 2; 1998, ch. 42, 6.



Section 3-57-5 - Annexation by petition to municipality.

3-57-5. Annexation by petition to municipality.

A. Whenever a petition:

(1) seeks the annexation of territory to a municipality in a class A county;

(2) is signed by the owners of a majority of the number of acres in such territory;

(3) is signed by a majority of the owners of land in such territory;

(4) is accompanied by a map which shall show the external boundary of the territory proposed to be annexed and the relationship of the territory proposed to be annexed to the existing boundary of the municipality; and

(5) is presented to the governing body of such municipality, the governing body shall by ordinance express its consent or rejection to the annexation of such territory.

B. If the ordinance consents to the annexation of the territory, a copy of the ordinance, with a copy of the plat of the territory so annexed, shall be filed in the office of the county clerk.

C. Within thirty days after the filing of a copy of the ordinance in the office of the county clerk, any person owning land within the territory annexed to the municipality may appeal to the district court questioning the validity of the annexation proceedings. If no appeal to the district court is filed within thirty days after the filing of the ordinance in the office of the county clerk, or if the court renders judgment in favor of the municipality, the annexation shall be deemed complete.

History: 1953 Comp., 14-58-5, enacted by Laws 1967, ch. 248, 5.



Section 3-57-6 - Petition to district court.

3-57-6. Petition to district court.

Whenever a petition is filed in the district court which:

A. seeks the annexation of territory to a municipality in a class A county;

B. is signed by an owner of land in such territory or by the authorized agent of any local public body;

C. is accompanied by a map which shall show the external boundary of the territory proposed to be annexed and the relationship of such territory to the existing boundary of the municipality;

D. names as respondents the county and the board of county commissioners of the county;

E. states that there exists in such territory a particular hazard to the health of persons residing within or without such territory; and

F. alleges that such hazard would be removed or materially alleviated by such municipality upon annexation, and that no other adequate and speedy remedy for the removal or material alleviation of such hazard is available, the district court shall set a date for a nonjury trial to consider the merits of such petition.

History: 1953 Comp., 14-58-6, enacted by Laws 1967, ch. 248, 6.



Section 3-57-7 - Petition to district court; service and publication of notice.

3-57-7. [Petition to district court;] service and publication of notice.

A copy of the petition and the order setting the petition down for hearing shall be served upon the county and each county commissioner, upon the clerk of the municipality, and published once a week for three weeks. Service shall be completed, and the first publication made, not more than sixty days nor less than thirty days prior to the date set for hearing.

History: 1953 Comp., 14-58-7, enacted by Laws 1967, ch. 248, 7.



Section 3-57-8 - Trial and judgment.

3-57-8. Trial and judgment.

The municipality and any owner of real property in such territory may appear in such action and present evidence and argument on all issues involved. During the trial, the district court may take notice of generally recognized technical or scientific facts within the specialized knowledge of physicians and other persons qualified as experts in the field of public health. The judgment of the district court shall state whether all, a part or none of such territory shall be annexed to the municipality. Upon the filing of a copy of a judgment annexing territory in the office of the county clerk, the annexation shall be deemed complete. Except as inconsistent herewith, the Rules of Civil Procedure for the district courts, the court of appeals, and the supreme court shall apply to all actions under Sections 6, 7, and 8 of this act [3-57-6, 3-57-7 and 3-57-8 NMSA 1978].

History: 1953 Comp., 14-58-8, enacted by Laws 1967, ch. 248, 8.



Section 3-57-9 - Formation of local public bodies.

3-57-9. Formation of local public bodies.

No local public body shall be organized within a five-mile radius of the corporate limits of the municipality having the greatest number of inhabitants in a class A county, unless the governing body of such municipality consents thereto. No local public body shall be organized beyond such five-mile radius in a class A county, unless the governing body of such county consents thereto. As a condition to granting such consent, such governing body may require such new local public body to comply with all master plans and all design and construction criteria for public improvements adopted by ordinance by such governing body.

History: 1953 Comp., 14-58-14, enacted by Laws 1967, ch. 248, 14.






Article 58 - Economic Development Promotion

Section 3-58-1 - Short title.

3-58-1. Short title.

This act [3-58-1 and 3-58-2 NMSA 1978] may be cited as the "Economic Development Promotion Act."

History: 1953 Comp., 14-59-1, enacted by Laws 1968, ch. 68, 1.



Section 3-58-2 - Authority to utilize revenues.

3-58-2. Authority to utilize revenues.

The governing board of any municipality or county may budget and utilize revenues for economic development promotion only upon approval by a majority of all of the members of the governing board.

History: 1953 Comp., 14-59-2, enacted by Laws 1968, ch. 68, 2; 1981, ch. 80, 1.






Article 59 - Pollution Control Revenue Bonds

Section 3-59-1 - Short title.

3-59-1. Short title.

This act [3-59-1 through 3-59-14 NMSA 1978] may be cited as the "Pollution Control Revenue Bond Act."

History: 1953 Comp., 14-60-1, enacted by Laws 1973, ch. 397, 1.



Section 3-59-2 - Pollution Control Revenue Bond Act; definitions.

3-59-2. Pollution Control Revenue Bond Act; definitions.

Wherever used in the Pollution Control Revenue Bond Act, unless a different meaning clearly appears in the context, the following terms, whether used in the singular or plural, shall be given the following respective interpretations:

A. "municipality" means any incorporated municipality in New Mexico;

B. "project" means any land, interest in land, building, structure, facility, system, fixture, improvement, appurtenance, machinery, equipment or any combination thereof, or any interest in any one or more of the foregoing, whether or not presently in existence or under construction, used by any individual, partnership, firm, company, corporation (including a public utility), association, trust, estate, political subdivision, state agency or any other legal entity, or its legal representative, agent or assigns, substantially for the reduction, abatement or prevention of pollution, including, but not limited to, the removal of pollutants, contaminants or foreign substances from land, air or water, or for the removal or treatment of any substance in a processed material which otherwise would cause pollution when such material is used;

C. "governing body" means the board or body in which the legislative powers of the municipality are vested;

D. "property" means any land, improvements thereon, buildings and any improvements thereto, machinery and equipment of any and all kinds, whether or not presently in existence or under construction, necessary to the project or projects or substantially related to the project or projects, operating capital and any other personal properties deemed necessary or substantially related to the project or projects, in connection with the said project or projects;

E. "mortgage" means a mortgage or a mortgage and deed of trust, or the pledge and hypothecation of any assets as collateral security; and

F. "pollution" means any form of environmental pollution including, but not limited to, water pollution, air pollution, pollution caused by solid waste disposal, thermal pollution, radiation contamination or noise pollution.

History: 1953 Comp., 14-60-2, enacted by Laws 1973, ch. 397, 2; 1977, ch. 312, 1.



Section 3-59-3 - Legislative intent.

3-59-3. Legislative intent.

It is the intent of the legislature by the passage of the Pollution Control Revenue Bond Act to authorize municipalities to acquire, own, lease or sell projects for the purpose of reducing, abating or preventing pollution, including, but not limited to, removing pollutants, contaminants or foreign substances from land, air or water, or removing or treating any substance in a processed material which otherwise would cause pollution when such material is used, to protect and promote the health, welfare and safety of the citizens of this state and its habitat and wildlife, with the resultant higher level of employment and economic activity and stability. It is not intended hereby to authorize any municipality itself to operate any manufacturing, industrial or commercial enterprise. The provisions of the Pollution Control Revenue Bond Act shall be liberally construed in conformity with this intent.

History: 1953 Comp., 14-60-3, enacted by Laws 1973, ch. 397, 3; 1977, ch. 312, 2.



Section 3-59-4 - Additional powers conferred on municipalities.

3-59-4. Additional powers conferred on municipalities.

In addition to any other powers which it may now have, each municipality shall have the following powers:

A. to acquire, whether by construction, purchase, gift or lease, one or more projects which shall be located within this state and which may be located within or without the municipality, or partially within or partially without the municipality, but which shall not be located more than fifteen miles outside of the corporate limits of the municipality, unless there is no municipality within fifteen miles of the project, in which case any municipality in the county in which the project or projects are or may be located shall have the additional powers referred to in this section;

B. to sell or lease or otherwise dispose of any or all of its projects upon such terms and conditions as the governing body may deem advisable and as shall not conflict with the provisions of the Pollution Control Revenue Bond Act ; and

C. to issue revenue bonds for the purpose of defraying the cost of acquiring, constructing, reconstructing, improving, maintaining, equipping, or furnishing any project or projects and to secure the payment of such bonds, all as hereinafter provided. No municipality shall have the power to operate any project as a business or in any manner except as lessor thereof or seller thereof under an agreement of sale.

History: 1953 Comp., 14-60-4, enacted by Laws 1973, ch. 397, 4; 1977, ch. 312, 3.



Section 3-59-5 - Bonds issued to finance projects.

3-59-5. Bonds issued to finance projects.

Bonds issued by a municipality under authority of the Pollution Control Revenue Bond Act shall not be the general obligation of the municipality within the meaning of Article 9, Sections 12 and 13 of the constitution of New Mexico. The bonds shall be payable solely out of the revenue derived from the project or from the sale or lease of the project to finance which the bonds are issued. Bonds and interest coupons issued under authority of the Pollution Control Revenue Bond Act shall never constitute an indebtedness of the municipality within the meaning of any state constitutional provision or statutory limitation and shall never constitute nor give rise to a pecuniary liability of the municipality or a charge against its general credit or taxing powers, and such fact shall be plainly stated on the face of each bond. The bonds may be executed and delivered at any time and from time to time, may be in such form and denominations, may be of such tenor, may be in registered or bearer form either as to principal or interest or both, may be payable in such installments and at such time or times not exceeding thirty years from their date, may be payable at such place or places, may bear interest payable at such place or places and evidenced in such manner and may contain such provisions not inconsistent with the Pollution Control Revenue Bond Act, all as shall be provided in the ordinance and proceedings of the governing body whereunder the bonds shall be authorized to be issued. Said bonds may bear interest at such rate or rates as shall be provided, or determined in the manner provided, in said ordinance and proceedings. Any bonds issued under the authority of the Pollution Control Revenue Bond Act may be sold at public or private sale in such manner and from time to time as may be determined by the governing body to be most advantageous, and the municipality may pay all expenses, attorneys', engineering and architects' fees and premiums and commissions which the governing body may deem necessary or advantageous in connection with the authorization, sale and issuance of the bonds. All bonds issued under the authority of the Pollution Control Revenue Bond Act and all interest coupons applicable to the bonds shall be construed to be negotiable.

History: 1953 Comp., 14-60-5, enacted by Laws 1973, ch. 397, 5; 1977, ch. 312, 4; 1983, ch. 114, 1.



Section 3-59-6 - Security for bonds.

3-59-6. Security for bonds.

The principal of and interest on any bonds issued under the authority of the Pollution Control Revenue Bond Act shall be secured by a pledge of the revenues out of which such bonds shall be made payable, may be secured by a mortgage covering all or any part of the project or projects from which the revenues so pledged may be derived and may be secured by a pledge of the lease or the agreement of sale of such project or projects. The ordinance and proceedings under which such bonds are authorized to be issued or any such mortgage may contain other agreements and provisions including, without limiting the generality of the foregoing, provisions respecting the fixing and collection of all revenues from any project or projects covered by such proceedings or mortgage, the terms to be incorporated in the lease of such project or projects, the maintenance and insurance of such project or projects, the creation and maintenance of special funds from the revenues from such project or projects and the rights and remedies available in event of default to the bondholders or to the trustee under a mortgage, all as the governing body shall deem advisable and as shall not be in conflict with the provisions of the Pollution Control Revenue Bond Act; provided, that in making any such agreements or provisions, a municipality shall not have the power to obligate itself except with respect to the project or projects and the application of the revenues therefrom and shall not have the power to incur a pecuniary liability or a charge upon its general credit or against its taxing powers. The ordinance and proceedings authorizing any bonds hereunder and any mortgage securing such bonds may provide the procedure and remedies in the event of default in payment of the principal of or the interest on such bonds or in the performance of any agreement. No breach of any such agreement shall impose any pecuniary liability upon a municipality or any charge upon its general credit or against its taxing powers.

History: 1953 Comp., 14-60-6, enacted by Laws 1973, ch. 397, 6; 1977, ch. 312, 5.



Section 3-59-7 - Requirements respecting lease, or agreement of sale.

3-59-7. Requirements respecting lease, or agreement of sale.

Prior to the leasing, selling or other disposition of any project or projects, the governing body must determine and find the following:

A. the amount necessary in each year to pay the principal of and the interest on the bonds proposed to be issued to finance part or all of the cost of such project or projects; and

B. the amount necessary to be paid each year into any reserve fund which the governing body may deem it advisable to establish in connection with the retirement of the proposed bonds and maintenance of the project or projects; and in the case of an agreement of lease or sale unless the terms under which each such project is to be leased or sold provide that the lessee or the purchaser shall maintain the project or projects and carry all proper insurance with respect thereto, the estimated cost of maintaining the project or projects in good repair and keeping it or them properly insured. The determinations and findings of the governing body required to be made in the preceding sentence shall be made and set forth either in an ordinance or, if authorized by ordinance, in a resolution constituting part of the proceedings under which the proposed bonds are to be issued; and prior to the issuance of such bonds, the municipality shall lease or sell the project or projects to a lessee or purchaser under an agreement conditioned upon completion of the project or projects and providing for payment to the municipality of such rentals or payments, as upon the basis of such determinations and findings, will be sufficient:

(1) to pay the principal of and interest on the bonds issued to finance the project or projects;

(2) to build up and maintain any reserve deemed by the governing body to be advisable in connection therewith; and

(3) to pay the costs of maintaining the project or projects in good repair and keeping it or them properly insured, unless the agreement of lease or sale obligates the lessee or purchaser to pay for the maintenance and insurance of the project or projects.

History: 1953 Comp., 14-60-7, enacted by Laws 1973, ch. 397, 7; 1977, ch. 312, 6.



Section 3-59-8 - Refunding bonds.

3-59-8. Refunding bonds.

Any bonds issued hereunder and at any time outstanding may at any time and from time to time be refunded by a municipality by the issuance of its refunding bonds in such amounts as the governing body may deem necessary. The amount of such refunding bonds may be the same as, less than or more than the outstanding principal amount of the bonds being refunded, but shall not exceed an amount which, after including amounts legally available from other sources and income to be received from the investment of such refunding bond proceeds and amounts from other legally available sources, is sufficient to pay promptly as the same become due either at normal maturity dates or at prior redemption dates as the governing body may determine, the principal of the bonds so to be refunded, all unpaid accrued and unaccrued interest thereon to the normal maturity dates of such bonds or to selected prior redemption dates thereof, any redemption premiums and any commissions and all estimated costs incidental to the issuance of such bonds and to such refunding as may be determined by the governing body to be necessary or advisable. Any such refunding may be effected whether the bonds to be refunded shall have then matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds thereof for the payment of the bonds to be refunded thereby, or by exchange of the refunding bonds for the bonds to be refunded thereby; provided, that the holders of any bonds so to be refunded shall not be compelled without their consent to surrender their bonds for payment or exchange prior to the date on which they are payable or, if they are called for redemption, prior to the date on which they are by their terms subject to redemption. Any refunding bonds issued under the authority of the Pollution Control Revenue Bond Act shall be payable solely from the revenues out of which other bonds issued under the Pollution Control Revenue Bond Act may be payable or solely from those amounts derived from an escrow as herein provided, including amounts derived from the investment of refunding bond proceeds and other legally available amounts also as herein provided, or from any combination of the foregoing sources, and shall be subject to the provisions contained in the Pollution Control Revenue Bond Act and may be secured in accordance with the provisions of the Pollution Control Revenue Bond Act.

Proceeds of refunding bonds shall either be applied immediately to the retirement of the bonds being refunded or be placed in escrow in a commercial bank or trust company which possesses and is exercising trust powers. Notwithstanding any provision to the contrary in Section 3-59-9 NMSA 1978 or in any other statute, such escrowed proceeds may be invested in short-term securities, long-term securities or both. Except to the extent inconsistent with the express terms of Sections 3-59-1 through 3-59-14 NMSA 1978, the ordinance and other proceedings under which the bonds to be so refunded were issued, including any mortgage or trust indenture given to secure the same, shall govern the establishment of any escrow in connection with such refunding and the investment and reinvestment of any escrowed proceeds.

History: 1953 Comp., 14-60-8, enacted by Laws 1973, ch. 397, 8; 1977, ch. 312, 7.



Section 3-59-9 - Use of proceeds from sale of bonds.

3-59-9. Use of proceeds from sale of bonds.

The proceeds from the sale of any bonds issued under authority of the Pollution Control Revenue Bond Act shall be applied only for the purpose for which the bonds were issued; provided, that any accrued interest and premiums received in any such sale shall be applied to the payment of the principal of or the interest on the bonds sold; and provided further, that if for any reason any portion of such proceeds shall not be needed for the purpose for which the bonds were issued, then such balance of the proceeds shall be applied to the payment of the principal of or the redemption premium, if any, and interest on the bonds, and provided further, that any portion of the proceeds from the sale of the bonds, including refunding bonds, or any accrued interest and premium, received in any such sale, may, in the event the money currently will not be needed or cannot be effectively used to the advantage of the municipality for the purposes herein provided, be invested, in accordance with the procedures and subject to any restrictions established by the ordinance and other proceedings under which the bonds are issued, in any securities without limitation except as expressly provided to the contrary in Section 3-59-8 NMSA 1978, if such investment will not interfere with the use of such funds for the primary purposes as herein provided. The cost of acquiring any project or projects shall be deemed to include the following:

A. the actual cost of the construction of any part of a project or projects which shall be constructed, including architects', attorneys' and engineers' fees;

B. the purchase price of any part of a project or projects that may be acquired by purchase;

C. the actual cost of the extension of any utility to the project site or sites, all expenses in connection with the authorization, sale and issuance of the bonds to finance such acquisition; and

D. the interest on any bonds issued by the same municipality for the same or any other project or projects for a reasonable time prior to construction, during construction and for not exceeding six months after completion of construction.

History: 1953 Comp., 14-60-9, enacted by Laws 1973, ch. 397, 9; 1977, ch. 312, 8; 1978, ch. 181, 18.



Section 3-59-10 - No contribution by municipality.

3-59-10. No contribution by municipality.

No municipality shall have the power to pay out of its general funds or otherwise contribute any part of the costs of acquiring a project and shall not have the power to use land already owned by the municipality, or in which the municipality has an equity, for construction thereon of a project or any part thereof, unless the municipality is fully reimbursed for the value of the land as may be determined by a current appraisal, or unless the city leases the land at an annual rental fee of not less than five percent of the appraised value. The entire cost of acquiring any project must be paid out of the proceeds from the sale of bonds issued under the authority of the Pollution Control Revenue Bond Act; provided, that this provision shall not be construed to prevent a municipality from accepting donations of property to be used as a part of any project or money to be used for defraying any part of the cost of any project.

History: 1953 Comp., 14-60-10, enacted by Laws 1973, ch. 397, 10.



Section 3-59-11 - Bonds made legal investments.

3-59-11. Bonds made legal investments.

Bonds issued under the provisions of the Pollution Control Revenue Bond Act shall be legal investments for savings banks and insurance companies organized under the laws of this state and shall be eligible for pledging as collateral for public deposits.

History: 1953 Comp., 14-60-11, enacted by Laws 1973, ch. 397, 11.



Section 3-59-12 - Exemption from taxation.

3-59-12. Exemption from taxation.

The bonds authorized by the Pollution Control Revenue Bond Act and the income from said bonds, all mortgages or other security instrument executed as security for said bonds, all lease agreements made pursuant to the provisions hereof and revenue derived from any lease or sale by the municipality thereof shall be exempt from all taxation by New Mexico or any subdivision thereof.

History: 1953 Comp., 14-60-12, enacted by Laws 1973, ch. 397, 12.



Section 3-59-13 - Construction of act.

3-59-13. Construction of act.

Neither the Pollution Control Revenue Bond Act nor anything herein contained shall be construed as a restriction or limitation upon any powers which a municipality might otherwise have under any laws of this state, but shall be construed as cumulative; and the Pollution Control Revenue Bond Act shall not be construed as requiring an election by the voters of a municipality prior to the issuance of bonds hereunder by such municipality, and all other laws of the state relative to public contracts and properties shall have no application to projects or bonds issued under this act.

History: 1953 Comp., 14-60-13, enacted by Laws 1973, ch. 397, 13.



Section 3-59-14 - Proceedings for issuance and sale of bonds; no notice or publication required.

3-59-14. Proceedings for issuance and sale of bonds; no notice or publication required.

Issuance and sale of bonds pursuant to the Pollution Control Revenue Bond Act shall be authorized by ordinance adopted by the governing body of the municipality issuing the bonds, which ordinance shall determine the maximum aggregate principal amount, maximum maturity and maximum interest rate of the bonds to be issued (which maximum interest rate may be used in the determination required by Section 3-59-7 NMSA 1978) and may provide for determinations to be made by resolution adopted by the governing body with respect to the issuance of a lesser aggregate principal amount of bonds, the designation or substitution of a trustee for bondholders or depositary or escrow agent for bond proceeds, the issuance of bonds in one or more series and, with respect to any series of bonds, the principal amount, maturity or maturities, sinking fund provisions, redemption provisions, price or prices, which may be at, above or below par, and interest rate or rates of the bonds of such series. Such resolution may provide for the determination from time to time of such interest rate or rates by a designated entity in accordance with any standard and by any procedure specified in such resolution. The agreement of lease or sale securing the bonds of any series and the execution and delivery thereof may be authorized by resolution adopted by the governing body.

No notice, consent or approval by any governmental body or public officer shall be required as a prerequisite to the sale or issuance of any bonds or the making of a mortgage under the authority of the Pollution Control Revenue Bond Act except as provided in that act.

History: 1953 Comp., 14-60-14, enacted by Laws 1973, ch. 397, 14; 1977, ch. 312, 9; 1983, ch. 114, 2.






Article 60 - Community Development



Article 60A - Metropolitan Redevelopment

Section 3-60A-1 - Short title.

3-60A-1. Short title.

This act [3-60A-1 through 3-60A-13, 3-60A-14 through 3-60A-48 NMSA 1978] may be cited as the "Metropolitan Redevelopment Code",

History: Laws 1979, ch. 391, 1.



Section 3-60A-2 - Findings and declarations of necessity.

3-60A-2. Findings and declarations of necessity.

A. It is found and declared that there exist in municipalities of the state slum areas and blighted areas that constitute a serious and growing menace, injurious to the public health, safety, morals and welfare of the residents of the state; that the existence of these areas contributes substantially to the spread of disease and crime, constitutes an economic and social burden, substantially impairs or arrests the sound and orderly development of municipalities and retards the maintenance and expansion of necessary housing accommodations; that economic and commercial activities are lessened in those areas by the slum or blighted conditions, and the effects of these conditions include less employment in the area and municipality, lower property values, less gross receipts tax revenue for the state and municipalities and reduces the use of buildings, residential dwellings and other facilities in the area that the prevention and elimination of slum areas and blighted areas and the prevention and elimination of conditions that impair the sound and orderly development of municipalities is a matter of state policy and concern in order that the state and its municipalities shall not continue to be endangered by these areas that contribute little to the tax income of the state and its municipalities and that consume an excessive proportion of its revenues because of the extra services required for police, fire, accident, hospitalization or other forms of public protection, services and facilities.

B. Certain slum areas and blighted areas or portions thereof may require land acquisition and clearance by the municipality, since prevailing conditions may make impracticable their reclamation or development; other areas or portions of the slum or blighted area may be suitable for conservation or rehabilitation efforts and the conditions and evils enumerated in Subsection A of this section may be eliminated, remedied or prevented by those efforts; and to the extent feasible, salvageable slum and blighted areas should be conserved and rehabilitated through voluntary action, the regulatory process and, when necessary, by government assistance.

C. The powers conferred by the Metropolitan Redevelopment Code [3-60A-1 to 3-60A-13, 3-60A-14 to 3-60A-48 NMSA 1978] regarding the use of public money are for public uses or purposes for which public money may be expended. The individual benefits accruing to persons as the result of the powers conferred by the Metropolitan Redevelopment Code and projects conducted in accordance with its provisions are found and declared to be incidental to the objectives of that code and are far outweighed by the benefit to the public as a whole. Activities authorized and powers granted by the Metropolitan Redevelopment Code are hereby declared not to result in a donation or aid to any person, association or public or private organization or enterprise. The necessity for these provisions and the power is declared to be in the public interest as a matter of legislative determination.

D. The legislature finds that the problems of the large metropolitan areas are unique in this state because of the size and magnitude of the problems when such large numbers of people are affected. The legislature further finds and declares that the strategies and methods for solving these problems in the large metropolitan areas differ from those in the smaller cities and towns and villages of the state, and it is necessary to authorize those home rule metropolitan areas additional powers and flexibility because of the nature and size of their problems and because the governments of such metropolitan areas have sufficient staff to meet and deal with those problems. Further, these authorizations are merely explanations of the powers of home rule communities in these metropolitan areas that can be exercised under home rule authority notwithstanding any limitations contained in the Metropolitan Redevelopment Code.

History: Laws 1979, ch. 391, 2; 2007, ch. 329, 3; 2007, ch. 330, 3.



Section 3-60A-3 - Legislative intent.

3-60A-3. Legislative intent.

A. It is the intent of the legislature by the passage of the Metropolitan Redevelopment Code [3-60A-1 to 3-60A-13, 3-60A-14 to 3-60A-48 NMSA 1978] to authorize municipalities to acquire, own, lease, improve and dispose of properties in a metropolitan redevelopment area to the end that such municipalities may be able to promote industry and develop trade or other economic activity by inducing profit or nonprofit corporations, federal governmental offices, hospitals and manufacturing, industrial, commercial or business enterprises to locate, expand or remain in such area, to mitigate the serious threat of extensive unemployment in a metropolitan redevelopment area and to secure and maintain a balanced and stable economy in an area declared to be a slum or blighted area.

B. It is the further intent of the legislature to authorize municipalities to acquire, own, lease, improve and dispose of properties so that adequate medical care, residential housing and facilities for the disposal of sewage and solid waste may be provided; and industrial, manufacturing, commercial or business activities may be begun or expanded in these areas; furnishing water, energy and gas may be provided; more adequate facilities for sports events and activities and recreation activities, conventions and trade shows may be provided; more parking facilities or storage or training facilities may be provided; and more adequate research, product-testing and administrative facilities may be provided, all of which promote the public health, welfare, safety, convenience and prosperity.

C. It is, therefore, the intention of the legislature to vest municipalities with all powers, other than the power of eminent domain, that may be necessary to enable them to accomplish such purposes, which powers shall in all respects be exercised for the benefit of the inhabitants of this state and municipalities of the state for the promotion of their health, safety, welfare, convenience and prosperity.

D. It is not intended by the Metropolitan Redevelopment Code to authorize any municipality to operate any manufacturing, industrial, commercial or business enterprise or any research, product-testing or administrative facilities of such enterprise. Nor is it the intent of that code to prohibit the operation by a municipality of residential housing facilities, health care facilities, sewage or solid waste disposal facilities or the furnishing of water, sports or recreation facilities, convention or trade show facilities, airports, public transportation facilities or operations, parking facilities or storage or training facilities by any municipality.

History: Laws 1979, ch. 391, 3; 2007, ch. 329, 4; 2007, ch. 330, 4.



Section 3-60A-4 - Definitions.

3-60A-4. Definitions.

As used in the Metropolitan Redevelopment Code [3-60A-1 to 3-60A-13, 3-60A-14 to 3-60A-48 NMSA 1978]:

A. "public body" means a municipality, board, commission, authority, district or any other political subdivision or public body of the state;

B. "local governing body" means the city council or city commission of a city, the board of trustees of a town or village, the council of an incorporated county or the board of county commissioners of an H class county;

C. "mayor" means the mayor or the chairman of the city commission or other officer or body having the duties customarily imposed on the head of a municipality;

D. "municipality" means any incorporated city, town or village, whether incorporated under general act, special act or special charter, an incorporated county or an H class county;

E. "clerk" means the clerk or other official of the municipality who is the chief custodian of the official records of the municipality;

F. "federal government" includes the United States of America or any agency or instrumentality, corporate or otherwise, of the United States;

G. "state" means the state of New Mexico;

H. "slum area" means an area within the area of operation in which numerous buildings, improvements and structures, whether residential or nonresidential, which, by reason of its dilapidation, deterioration, age, obsolescence or inadequate provision for ventilation, light, air, sanitation or open spaces, high density of population, overcrowding or the existence of conditions that endanger life or property by fire or other causes, is conducive to ill health, transmission of disease, infant mortality, juvenile delinquency or crime and is detrimental to the public health, safety, morals or welfare;

I. "blighted area" means an area within the area of operation other than a slum area that, because of the presence of a substantial number of deteriorated or deteriorating structures, predominance of defective or inadequate street layout, faulty lot layout in relation to size, adequacy, accessibility or usefulness, insanitary or unsafe conditions, deterioration of site or other improvements, diversity of ownership, tax or special assessment delinquency exceeding the fair value of the land, defective or unusual conditions of title, improper subdivision or lack of adequate housing facilities in the area or obsolete or impractical planning and platting or an area where a significant number of commercial or mercantile businesses have closed or significantly reduced their operations due to the economic losses or loss of profit due to operating in the area, low levels of commercial or industrial activity or redevelopment or any combination of such factors, substantially impairs or arrests the sound growth and economic health and well-being of a municipality or locale within a municipality or an area that retards the provisions of housing accommodations or constitutes an economic or social burden and is a menace to the public health, safety, morals or welfare in its present condition and use;

J. "metropolitan redevelopment project" or "project" means an activity, undertaking or series of activities or undertakings designed to eliminate slums or blighted areas in areas designated as metropolitan redevelopment areas and that conforms to an approved plan for the area for slum clearance and redevelopment, rehabilitation and conservation;

K. "slum clearance and redevelopment" means the use of those powers authorized by the Metropolitan Redevelopment Code for the purpose of eliminating slum areas and undertaking activities authorized by the Metropolitan Redevelopment Code to rejuvenate or revitalize those areas so that the conditions that caused those areas to be designated slum areas are eliminated;

L. "rehabilitation" or "conservation" means the restoration and renewal of a slum or blighted area or portion thereof in accordance with any approved plan by use of powers granted by the Metropolitan Redevelopment Code;

M. "metropolitan redevelopment area" means a slum area or a blighted area or a combination thereof that the local governing body so finds and declares and designates as appropriate for a metropolitan redevelopment project;

N. "metropolitan redevelopment plan" means a plan, as it exists from time to time, for one or more metropolitan redevelopment areas or for a metropolitan redevelopment project, which plan shall:

(1) seek to eliminate the problems created by a slum area or blighted area;

(2) conform to the general plan for the municipality as a whole; and

(3) be sufficient to indicate the proposed activities to be carried out in the area, including but not limited to any proposals for land acquisition; proposals for demolition and removal of structures; redevelopment; proposals for improvements, rehabilitation and conservation; zoning and planning changes; land uses, maximum densities, building restrictions and requirements; and the plan's relationship to definite local objectives respecting land uses, improved traffic patterns and controls, public transportation, public utilities, recreational and community facilities, housing facilities, commercial activities or enterprises, industrial or manufacturing use and other public improvements;

O. "real property" includes all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto or used in connection therewith and every estate, interest, right and use, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage or otherwise;

P. "bonds" means any bonds, including refunding bonds, notes, interim certificates, certification of indebtedness, debentures, metropolitan redevelopment bonds or other securities evidencing an obligation and issued under the provisions of the Metropolitan Redevelopment Code or other obligations;

Q. "obligee" includes any bondholder, agent or trustee for any bondholder or lessor demising to the municipality property used in connection with a metropolitan redevelopment project or any assignee or assignees of such lessor's interest or any part thereof;

R. "person" means any individual, firm, partnership, corporation, company, association, joint stock association or body politic or the state or any political subdivision thereof and shall further include any trustee, receiver, assignee or other person acting in a similar representative capacity;

S. "area of operation" means the area within the corporate limits of the municipality and the area outside of the corporate limits but within five miles of such limits or otherwise on municipally owned property wherever located, except that it shall not include any area that lies within the territorial boundaries of another municipality unless an ordinance has been adopted by the governing body of the other municipality declaring a need therefor;

T. "board" or "commission" means a board, commission, department, division, office, body or other unit of the municipality designated by the local governing body to perform functions authorized by the Metropolitan Redevelopment Code as directed by the local governing body; and

U. "public officer" means any person who is in charge of any department or branch of government of the municipality.

History: Laws 1979, ch. 391, 4; 1980, ch. 52, 1; 1983, ch. 32, 1; 2000, ch. 103, 1.



Section 3-60A-5 - Redevelopment Law; short title.

3-60A-5. Redevelopment Law; short title.

Sections 5 through 18 [3-60A-5 through 3-60A-13, 3-60A-14 through 3-60A-18 NMSA 1978] of the Metropolitan Redevelopment Code may be cited as the "Redevelopment Law."

History: Laws 1979, ch. 391, 5.



Section 3-60A-6 - Use of private enterprise and public powers.

3-60A-6. Use of private enterprise and public powers.

A municipality, to the greatest feasible extent, shall afford maximum opportunity for the rehabilitation or redevelopment of the metropolitan redevelopment areas by private enterprise. A municipality shall give consideration to this objective in exercising its powers provided by the Redevelopment Law [3-60A-5 through 3-60A-13, 3-60A-14 through 3-60A-18 NMSA 1978], including the approval of metropolitan redevelopment plans consistent with the general plan for the municipality; the exercise of its zoning powers; the enforcement of other laws, codes and regulations relating to the use of land and the use and occupancy of buildings and improvements; to the disposition of any property acquired; and the provision of necessary public improvements.

History: Laws 1979, ch. 391, 6.



Section 3-60A-7 - Finding of necessity by local government.

3-60A-7. Finding of necessity by local government.

No municipality shall exercise any of the powers conferred upon municipalities by the Redevelopment Law [3-60A-5 through 3-60A-13, 3-60A-14 through 3-60A-18 NMSA 1978] until after its local governing body shall have adopted a resolution finding that:

A. one or more slum areas or blighted areas exist in the municipality; and

B. the rehabilitation, conservation, slum clearance, redevelopment or development, or a combination thereof, of and in such area or areas is necessary in the interest of the public health, safety, morals or welfare of the residents of the municipality.

History: Laws 1979, ch. 391, 7.



Section 3-60A-8 - Designation of a metropolitan redevelopment area.

3-60A-8. Designation of a metropolitan redevelopment area.

A. A municipality shall not prepare a metropolitan redevelopment plan for an area unless the governing body has by resolution determined the area to be a slum area or a blighted area, or a combination thereof, and designated the area as appropriate for a metropolitan redevelopment project, which resolution may be adopted only after the governing body shall have caused to be published in a newspaper of general circulation within the area of operation of the municipality a notice which shall contain a general description of the area and the date, time and place where the governing body shall hold a public hearing to consider the resolution and a notice that any interested party may appear and speak to the issue of the adoption of the resolution.

B. Such notice shall be published at least twice and the last publication shall be not less than twenty days before the hearing. The owner of any real property affected by the resolution shall have the right to file in the district court of the county within which the municipality is located, within twenty days after the adoption of the resolution, an action to set aside the determination made by the governing body of the municipality.

C. A municipality shall not acquire real property for a metropolitan redevelopment project unless the local governing body has approved a metropolitan redevelopment plan relating to the metropolitan redevelopment area in which the real property is located.

History: Laws 1979, ch. 391, 8.



Section 3-60A-9 - Preparation of a metropolitan redevelopment plan.

3-60A-9. Preparation of a metropolitan redevelopment plan.

A. When a municipality has complied with the provisions of the Redevelopment Law [3-60A-5 through 3-60A-13, 3-60A-14 through 3-60A-18 NMSA 1978] concerning public hearing and designation of an area as a metropolitan redevelopment area, it may prepare or cause to be prepared a metropolitan redevelopment plan; however, prior to final consideration of the plan by the local governing body, the plan shall be the subject of at least one public hearing held by the mayor or his designee, or the municipal planning commission, at which time comments from the public as a whole can be gathered and considered by the municipality in its preparation of the final plan. The local governing body may hold a public hearing for purposes of approval of the proposed plan, as provided in Subsection B of this section, only after the hearing required by this subsection.

B. The local governing body shall hold a public hearing on a metropolitan redevelopment plan or substantial modification of an approved plan after public notice thereof by publication in a newspaper having a general circulation in the area of operation of the municipality. The notice shall describe the time, date, place and purpose of the hearing, shall generally identify the area covered by the plan and shall outline the general scope of the metropolitan redevelopment project under consideration. Prior to the public hearing on this matter, notice of the public hearing shall be mailed by first class mail to the owners of real property in the metropolitan redevelopment area. The mailing shall be to the owner's address as shown on the records of the county treasurer. If the notice by first class mail to the owner is returned undelivered, the municipality shall attempt to discover the owner's most recent address and shall remail the notice by certified mail, return receipt requested, to the address.

C. Following the public hearing, the local governing body may approve a metropolitan redevelopment plan if it finds that:

(1) the proposed activities will aid in the elimination or prevention of slum or blight, or the conditions which lead to the development of slum or blight;

(2) a feasible method is included in the plan to provide individuals and families who occupy residential dwellings in the metropolitan redevelopment area, and who may be displaced by the proposed activities, with decent, safe and sanitary dwelling accommodations within their means and without undue hardship to such individuals and families;

(3) the plan conforms to the general plan for the municipality as a whole; and

(4) the plan affords maximum opportunity consistent with the needs of the community for the rehabilitation or redevelopment of the area by private enterprise or persons, and the objectives of the plan justify the proposed activities as public purposes and needs.

D. A metropolitan redevelopment plan may be modified at any time; however, if the plan is modified after the lease or sale by the municipality of real property in the project area, the modification shall be subject to any rights at law or in equity a lessee or purchaser, or his successors in interest, may be entitled to assert. Any proposed modification which will substantially change the plan as previously approved by the local governing body shall be subject to the requirements of this section, including the requirement of a public hearing, before it may be approved.

History: Laws 1979, ch. 391, 9.



Section 3-60A-10 - Powers of municipality.

3-60A-10. Powers of municipality.

A municipality shall have all the powers, other than the power of eminent domain, necessary or convenient to carry out and effectuate the purposes and provisions of the Metropolitan Redevelopment Code [3-60A-1 to 3-60A-13, 3-60A-14 to 3-60A-48 NMSA 1978], including but not necessarily limited to the following powers:

A. to undertake and carry out metropolitan redevelopment projects within its area of operation, including clearance and redevelopment, rehabilitation, conservation and development activities and programs; to make, enter into and execute contracts and other agreements and instruments necessary or convenient to the exercise of its powers under the Redevelopment Law; and to disseminate information regarding slum clearance, prevention of blight and the metropolitan redevelopment projects and areas;

B. to provide, arrange or contract for the furnishing or repair by a public or private person or agency for services, privileges, works, streets, roads, public utilities, public buildings or other facilities for or in connection with a metropolitan redevelopment project; to, within its area of operation, install, acquire, construct, reconstruct, remodel, rehabilitate, maintain and operate streets, utilities, parks, buildings, playgrounds and public buildings, including but not limited to parking facilities, transportation centers, public safety buildings and other public improvements or facilities or improvements for public purposes, as may be required by the municipality, the state or a political subdivision of the state; to agree to conditions that it may deem reasonable and appropriate that are attached to federal financial assistance and imposed pursuant to federal law, including conditions relating to the determination of prevailing salaries or wages or compliance with federal and state labor standards, compliance with federal property acquisition policy and the provision of relocation assistance in accordance with federal law in the undertaking or carrying out of a metropolitan redevelopment project; and to include in a contract let in connection with the project provisions to fulfill these conditions as it may deem reasonable and appropriate; provided, however, that all purchases of personal property shall be in accordance with the Procurement Code [13-1-28 through 13-1-199 NMSA 1978];

C. within its area of operation, to inspect any building or property in a metropolitan redevelopment area in order to make surveys, appraisals, soundings or test borings and to obtain an order for this purpose from a court of competent jurisdiction in the event inspection is denied by the property owner or occupant; to acquire, by purchase, lease, option, gift, grant, bequest, devise or otherwise, any real property or personal property for its administrative or project purposes, together with any improvements thereon; to hold, improve, clear or prepare for redevelopment any such property; to mortgage, pledge, hypothecate or otherwise encumber or dispose of any real property; to insure or provide for the insurance of real or personal property or operations of the municipality against risks or hazards, including the power to pay premiums on that insurance; and to enter into contracts necessary to effectuate the purposes of the Metropolitan Redevelopment Code;

D. to invest metropolitan redevelopment project funds held in reserve, sinking funds or other project funds that are not required for immediate disbursement in property or securities in which municipalities may legally invest funds subject to their control; to redeem bonds as have been issued pursuant to the Metropolitan Redevelopment Code at the redemption price established in the bonds or to purchase the bonds at less than redemption price. Bonds so redeemed or purchased shall be canceled;

E. to borrow or lend money subject to those procedures and limitations as may be provided in the constitution of New Mexico or the Municipal Code and to apply for and accept advances, loans, grants, contributions and other forms of financial assistance from the federal government, the state, the county or other public body or from sources, public or private, for the purposes of the Metropolitan Redevelopment Code; and to give security as may be required and subject to the provisions and limitations of general law except as may otherwise be provided by the Redevelopment Law and to enter into and carry out contracts in connection with that law. A municipality may include in a contract for financial assistance with the federal government for a metropolitan redevelopment project conditions imposed pursuant to federal law that the municipality may deem reasonable or appropriate and that are not inconsistent with the purposes of the Metropolitan Redevelopment Code;

F. within its area of operation, to make plans necessary for the carrying out of the purposes of the Metropolitan Redevelopment Code and to contract with any person, public or private, in making and carrying out such plans and to adopt or approve, modify and amend the plans. The plans may include without limitation:

(1) a general plan for redevelopment of the metropolitan area as a whole;

(2) redevelopment plans for specific areas;

(3) plans for programs of voluntary or assisted repair and rehabilitation of buildings and improvements;

(4) plans for the enforcement of state and local laws, codes and regulations relating to the use of land and the use and occupancy of buildings and improvements and to the compulsory repair, rehabilitation, demolition or removal of buildings and improvements; and

(5) appraisals, title searches, surveys, studies and other preliminary plans and work necessary to prepare for the undertaking of metropolitan redevelopment projects;

G. to develop, test and report methods and techniques and carry out demonstrations and other activities for the prevention and elimination of slums and urban blight and to pay for, accept and use grants of funds from the federal government for those purposes;

H. to prepare plans for the relocation of families displaced from a metropolitan redevelopment area to the extent essential for acquiring possession of and clearing the area or its parts or permit the carrying out of the metropolitan redevelopment project;

I. to appropriate under existing authority the funds and make expenditures necessary to carry out the purposes of the Metropolitan Redevelopment Code and under existing authority to levy taxes and assessments for such purposes; to close, vacate, plan or replan streets, roads, sidewalks, ways or other places; in accordance with applicable law or ordinances, to plan or replan, zone or rezone any part of the municipality or make exceptions from building regulations; and to enter into agreements with a metropolitan redevelopment agency vested with metropolitan redevelopment project powers, which agreements may extend over any period, notwithstanding any provision or rule of law to the contrary, respecting action to be taken by the municipality pursuant to the powers granted by the Redevelopment Law;

J. within its area of operation, to organize, coordinate and direct the administration of the provisions of the Redevelopment Law as they apply to the municipality in order that the objective of remedying slum areas and blighted areas and preventing the causes of those areas within the municipality may be most effectively promoted and achieved and to establish any new office of the municipality or to reorganize existing offices as necessary;

K. to acquire real property that is appropriate for the preservation or restoration of historic sites; the beautification of urban land; the conservation of open spaces, natural resources and scenic areas; or the provision of recreational opportunities; or that is to be used for public purposes;

L. to engage in the following activities as part of a metropolitan redevelopment project:

(1) acquisition, construction, reconstruction or installation of public works, facilities and site or other improvements, including but not limited to neighborhood facilities, senior citizen centers, historic properties, utilities, streets, street lights, water and sewer facilities, including connections for residential users, foundations and platforms for air-rights sites, pedestrian malls and walkways, parks, playgrounds and other recreation facilities, flood and drainage facilities, parking facilities, solid waste disposal facilities and fire protection or health facilities that serve designated areas;

(2) special projects directed to the removal of materials and architectural barriers that restrict the mobility and accessibility of elderly and disabled persons;

(3) provision of public services in the metropolitan redevelopment area that are not otherwise available in the area, including but not limited to the provisions of public services directed to the employment, economic development, crime prevention, child care, health, drug abuse, welfare or recreation needs of the people who reside in the metropolitan redevelopment area;

(4) payment of the nonfederal share of any federal grant-in-aid program to the municipality that will be a part of a metropolitan redevelopment project;

(5) if federal funds are used in the project to provide for payment of relocation costs and assistance to individuals, families, businesses, organizations and farm operations displaced as a direct result of a metropolitan redevelopment project in accordance with applicable law governing such payment;

(6) payment of reasonable administrative costs and carrying charges related to the planning and execution of plans and projects;

(7) economic and marketing studies to determine the economic condition of an area and to determine the viability of certain economic ventures proposed for the metropolitan redevelopment area;

(8) issuance of bonds, grants or loans as authorized by the Metropolitan Redevelopment Code in accordance with the requirements of that code; and

(9) grants to nonprofit corporations, local development corporations or entities organized under Section 301 (d) of the federal Small Business Investment Act of 1958 for the purposes of carrying out the provisions of the Metropolitan Redevelopment Code;

M. if payments are to be made by the municipality or metropolitan redevelopment agency under the terms of a contract for reconstruction or rehabilitation of private property payments shall be made from a special fund created for that purpose and shall not be paid directly to the property owner but shall instead be paid to the contractor by the municipality or agency from such fund upon proper authorization of the property owner and notification that the terms of the contract have been fulfilled. However, those rehabilitation contracts shall be between the property owner and the contractor after a sealed bidding procedure and award of contract approved by the municipality has taken place;

N. in a metropolitan redevelopment project or rehabilitation or conservation undertaking or activity, to exercise the following powers in one or more metropolitan redevelopment areas to include the elimination and prevention of the development or spread of slums or blight and may involve slum clearance and redevelopment in that area or rehabilitation or conservation in that area or any combination or part of those areas in accordance with a metropolitan redevelopment plan and for undertakings or activities of a municipality in a metropolitan redevelopment area to eliminate the conditions that caused an area to be so designated and may include the following:

(1) acquisition of real property within the metropolitan redevelopment area pursuant to any powers and for purposes enumerated in the Metropolitan Redevelopment Code;

(2) clearing the land, grading the land and replatting the land in accordance with the metropolitan redevelopment plan; installation, construction or reconstruction of roads, streets, gutters, sidewalks, storm drainage facilities, water lines or water supply installations, sewer lines and sewage disposal installations, steam, gas and electric lines and installations, airport facilities and construction of any other needed public facilities or buildings whether on or off the site if deemed necessary by the local governing body to prepare the land in the metropolitan redevelopment area for residential, commercial, industrial and public use in accordance with the metropolitan redevelopment plan; and

(3) making the land available for development by private enterprise or public agencies, including sale, initial leasing, leasing or retention by the municipality itself, at its fair market value for uses in accordance with the metropolitan redevelopment plan for the area;

O. the municipality is empowered in a metropolitan redevelopment area to undertake slum clearance and redevelopment that includes:

(1) acquisition of a slum area or a blighted area or portion thereof;

(2) demolition and removal of buildings and improvements;

(3) installation, construction, reconstruction, maintenance and operation of streets, utilities, storm drainage facilities, curbs and gutters, parks, playgrounds, single- or multi-family dwelling units, buildings, public buildings, including but not limited to parking facilities, transportation centers, safety buildings and other improvements, necessary for carrying out in the area the provisions of an approved plan for the area; and

(4) making the real property available for development or redevelopment by private enterprise or public agencies, including sale, leasing or retention by the municipality itself, at its fair value for uses in accordance with the metropolitan redevelopment area plan; and

P. to engage in rehabilitation or conservation that includes the restoration and renewal of a slum or blighted area or portion thereof in accordance with any approved plan, by:

(1) carrying out plans for a program of voluntary or compulsory repair and rehabilitation of buildings or other improvements;

(2) acquisition of real property and demolition or removal of buildings and improvements thereon where necessary to eliminate unhealthful, unsanitary or unsafe conditions, lessen or increase density, eliminate obsolete or other uses detrimental to the public welfare or to otherwise remove or prevent the spread of blight or deterioration or to provide land for needed public facilities;

(3) installation, construction or reconstruction of streets, utilities, parks, playgrounds and other improvements necessary for carrying out in the area the provisions of the Metropolitan Redevelopment Code;

(4) the disposition of any property acquired in such an area, including sale, leasing or retention by the municipality itself, for uses in accordance with such an approved plan;

(5) acquisition of real property in the area which, under a plan, is to be repaired or rehabilitated;

(6) repair or rehabilitation of structures within the area;

(7) power to resell repaired or rehabilitated property;

(8) acquisition, without regard to any requirement that the area be a slum or blighted area, of air-rights in an area consisting principally of land on which is located a highway, railway, bridge or subway tracks or tunnel entrance or other similar facilities that have a blighting influence on the surrounding area and over which air-rights sites are to be developed for the elimination of such blighting influences; and

(9) making loans or grants or authorizing the use of the proceeds of bonds issued pursuant to the Metropolitan Redevelopment Code for the purpose of repairing, remodeling, modifying or otherwise reconstructing a building or buildings located in the metropolitan redevelopment area. Such rehabilitation or conservation with use of funds expended by authority of the Metropolitan Redevelopment Code or by metropolitan revenue bonds authorized by that code shall be authorized only after approval by the local governing body and after it has been determined that such expenditure is in accordance with the metropolitan redevelopment plan for that area.

History: Laws 1979, ch. 391, 10; 2007, ch. 329, 5; 2007, ch. 330, 5.



Section 3-60A-12 - Disposal of property.

3-60A-12. Disposal of property.

A. A municipality may sell, lease or otherwise transfer real property or any interest therein acquired by it in a metropolitan redevelopment area, and may enter into contracts with respect thereto for residential, commercial, industrial or other uses, or for public use, or may retain such property or interest for public use, in accordance with the plan, subject to any covenants, conditions and restrictions including covenants running with the land, and including the incorporation by reference therein of the provisions of a plan or any part thereof, as it may deem to be in the public interest or necessary to carry out the purposes of the metropolitan redevelopment plan. The purchasers or lessees and their successors and assigns shall be obligated to devote the real property only to the uses specified in the metropolitan redevelopment plan for a period of years as set out in the sale or lease agreement and may be obligated to comply with other requirements which the municipality may determine to be in the public interest, including the obligation to begin within a reasonable time any improvements on real property required by the plan. The real property or interest shall be sold, leased, otherwise transferred or retained at not less than its fair value for uses in accordance with the Redevelopment Law [3-6A-5 through 3-60A-13, 3-60A-14 through 3-6A-18 NMSA 1978] as determined by the governing body of the municipality or by the metropolitan redevelopment agency, if so authorized. In determining the fair value of real property for uses in accordance with the plan, a municipality shall take into account and give consideration to the uses provided in the plan; the restrictions upon, and the covenants, conditions and obligations assumed by the purchaser or lessee or by the municipality retaining the property; and the objectives of the plan for the prevention of and recurrence of slum or blighted areas. The municipality in any instrument of conveyance to a private purchaser or lessee may provide that the purchaser or lessee shall be without power to sell, lease or otherwise transfer the real property without the prior written consent of the municipality until he has completed the construction of any and all improvements which he has obligated himself to construct thereon. Real property acquired by a municipality which, in accordance with the provisions of the plan, is to be transferred, shall be transferred consistent with the carrying out of the provisions of the plan. The inclusion in any contract or conveyance to a purchaser or lessee of covenants, restrictions or conditions, including the incorporation by reference therein of the provisions of a metropolitan redevelopment plan or any part thereof, shall not prevent the filing of the contract or conveyance in the land records of the county in a manner as to afford actual or constructive notice thereof.

B. A municipality may dispose of real property in a metropolitan redevelopment area to private persons only in accordance with the procedures set out in this subsection. The municipality shall, prior to entering into any agreement to convey title or an interest in real property, publish a public notice once each week for at least two consecutive weeks of the date, time and place it will receive proposals for the purchase, lease or rental, for development or redevelopment purposes, of the real property or interest therein it intends to dispose of. The public notice shall contain sufficient information to describe the location of the real property, the type of development sought or land use requirement, and the selection criteria the municipality will follow during review of proposals and shall state that details may be obtained at the office designated in the notice. The municipality shall consider all proposals submitted in accordance with the public notice and shall only accept proposals it deems in the public interest and meeting the objectives of the metropolitan redevelopment plan after considering the type of development, redevelopment or use proposed and the financial ability of the persons making such proposals to carry them out.

C. If, after following the procedures set out in Subsection B of this section, a municipality receives no proposals or determines the ones received are not in accordance with the call for proposals or do not meet the objectives of the Metropolitan Redevelopment Code [3-60A-1 through 3-60A-13, 3-60A-14 through 3-60A-48 NMSA 1978], the municipality may reject any proposals received and then dispose of such real property through reasonable negotiating procedures; provided, however, that negotiated sales, leases or transfers must be reported to the local governing body and approved by that body before such sale, lease or transfer may take effect.

D. A municipality may operate and maintain real property acquired in a metropolitan redevelopment area pending the disposition of the property for development or redevelopment without regard to the provisions of Subsection A of this section, for any uses and purposes deemed desirable even though not in conformity with the Redevelopment Law.

History: Laws 1979, ch. 391, 12.



Section 3-60A-13 - Property exempt from taxes and from levy and sale by virtue of an execution.

3-60A-13. Property exempt from taxes and from levy and sale by virtue of an execution.

A. All property of a municipality, including funds, owned or held in fee simple by it for the purposes of the Metropolitan Redevelopment Code [3-60A-1 to 3-60A-13, 3-60A-14 to 3-60A-48 NMSA 1978] shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the property nor shall judgment against a municipality be a charge or lien upon the property; provided, however, that the provisions of this section shall not apply to or limit the right of obligees to pursue any remedies for the enforcement of any pledge or lien given pursuant to the Redevelopment Law [3-60A-5 through 3-60A-13, 3-60A-14 through 3-60A-18 NMSA 1978] by a municipality on its rents, fees, grants, land or revenues from projects.

B. The property of a municipality acquired or held for the purposes of the Metropolitan Redevelopment Code is declared to be public property used for essential public and governmental purposes, and the property shall be exempt from property taxes or assessments of the municipality, the county, the state or any political subdivision thereof; provided that the exemption shall terminate when the municipality transfers its fee simple interest in the property to a purchaser that is not entitled to the exemption with respect to the property. Nothing in this subsection authorizes an exemption or deduction from the imposition of the gross receipts and compensating taxes under the Gross Receipts and Compensating Tax Act [Chapter 7, Article 9 NMSA 1978] on the gross receipts from the sale of property to or the use of property by a municipality or any other person in connection with a metropolitan redevelopment project created under the Metropolitan Redevelopment Code.

History: Laws 1979, ch. 391, 13; 1985, ch. 225, 1.



Section 3-60A-13.1 - Payments in lieu of property taxes and assessments.

3-60A-13.1. Payments in lieu of property taxes and assessments.

A. If interests in project property are exempt from property taxation and assessments under Subsection B of Section 3-60A-13 NMSA 1978 or Section 7-36-3.1 NMSA 1978, then during the period extending from the date of acquisition of the property by the municipality through December 31 of the year in which the seventh anniversary of that acquisition date occurs, any lessee of the project property or owner of a substantial beneficial interest in the project property, in whose ownership the property would not be exempt from property taxation except for the exemption granted under Section 7-36-3.1 NMSA 1978, shall pay to the county treasurer annually, at the same time property tax payments are due under the Property Tax Code [Chapter 7, Articles 35 through 38 NMSA 1978], an amount equal to the sum of:

(1) general property taxes that would have been imposed under Subsection B of Section 7-37-7 NMSA 1978 had it not been exempt and had it been valued at the valuation for property taxation purposes that existed in the year immediately preceding the year of acquisition by the municipality;

(2) amounts that would have been imposed under Subsection C of Section 7-37-7 NMSA 1978 on the project property had it not been exempt and had it been valued at the valuation for property taxation purposes that existed in the year immediately preceding the year of acquisition by the municipality; and

(3) amounts that would have been imposed as benefit assessments on the project property had it not been exempt and had it been valued at the valuation for property taxation purposes that existed in the year immediately preceding the year of acquisition by the municipality if those benefit assessments are authorized by law and are expressed in mills per dollar or dollars per thousand dollars of net taxable value of property, assessed value of property or similar terms.

B. The county treasurer shall distribute all amounts collected under Subsection A of this section in the same manner as the amounts would have been distributed if they had been collected as taxes or assessments on nonexempt property.

C. The provisions of this section shall apply only to project property acquired by a municipality under the provisions of the Metropolitan Redevelopment Code [3-60A-1 to 3-60A-13, 3-60A-14 to 3-60A-48 NMSA 1978] on or after January 1, 1986.

History: 1978 Comp., 3-60A-13.1, enacted by Laws 1985, ch. 225, 2.



Section 3-60A-14 - Cooperation by public bodies.

3-60A-14. Cooperation by public bodies.

A. For the purpose of aiding in the planning, undertaking or carrying out of a metropolitan redevelopment project located within the area in which it is authorized to act, any public body, upon terms, with or without consideration may:

(1) dedicate, sell, convey or lease any of its interest in any property or grant easements, licenses or other rights or privileges therein to a municipality;

(2) incur the entire expense of any public improvements made by the public body in exercising the powers granted in this section;

(3) do any and all things necessary to aid or cooperate in the planning or carrying out of a plan;

(4) lend, grant or contribute funds to a municipality;

(5) enter into agreements, which may extend over any period, notwithstanding any provision or rule of law to the contrary, with a municipality or other public body respecting action to be taken pursuant to any of the powers granted by the Redevelopment Law [3-60A-5 through 3-60A-13, 3-60A-14 through 3-60A-18 NMSA 1978], including the furnishing of funds or other assistance in connection with metropolitan redevelopment; or

(6) cause public buildings and public facilities, including parks, playgrounds, recreational, community, educational, transportation, water, sewer or drainage facilities, or any other works which it is otherwise empowered to undertake to be furnished to the municipality; furnish, dedicate, close, vacate, pave, install, grade, regrade, plan or replan streets, roads, sidewalks, ways or other places; plan or replan, zone or rezone any part of the public property or make exceptions from building regulations; and cause administrative and other services to be furnished to the municipality.

If at any time title to or possession of any redevelopment project is held by any public body or governmental agency, other than the municipality, which is authorized by law to engage in the undertaking, carrying out or administration of development projects, including the federal government, the provisions of the agreements referred to in this section shall inure to the benefit of and may be enforced by such public body or governmental agency. As used in this subsection, the term "municipality" includes a metropolitan redevelopment agency vested with metropolitan redevelopment project powers pursuant to the provisions of the Metropolitan Redevelopment Code [3-60A-1 to 3-60A-13, 3-60A-14 to 3-60A-48 NMSA 1978].

B. For the purpose of aiding in the planning, undertaking or carrying out of the metropolitan redevelopment project by a redevelopment agency hereunder, a municipality may, in addition to its other powers and upon such terms, with or without consideration, perform any or all of the actions or things which, by the provisions of Subsection A of this section, a public body is authorized to do or perform, including the furnishing of financial and other assistance.

C. For the purposes of this section, or for the purpose of aiding in the planning, undertaking or carrying out of a metropolitan redevelopment project of a municipality, the municipality may, in addition to any authority to issue bonds pursuant to the Redevelopment Bonding Law [3-60A-26 through 3-60A-46 NMSA 1978], issue and sell its general obligation or revenue bonds authorized in the Municipal Code. Any bonds issued by a municipality pursuant to this section shall be issued in the manner and within the limitations prescribed by the laws of this state for the issuance and authorization of bonds by such municipality for public purposes generally.

History: Laws 1979, ch. 391, 14.



Section 3-60A-15 - Exercise of powers in carrying out projects.

3-60A-15. Exercise of powers in carrying out projects.

A. The local governing body may directly exercise its metropolitan redevelopment project powers or it may, by ordinance if it determines such action to be in the public interest, elect to delegate the exercise of such powers to the metropolitan redevelopment agency created pursuant to the Redevelopment Law. If the local governing body so determines, the agency shall be vested with all of the powers in the same manner as though all the powers were conferred on the agency or authority instead of the municipality.

B. As used in this section, the term "redevelopment project powers" includes any rights, powers, functions and duties of a municipality authorized by the Redevelopment Law except the following, which are reserved to the local governing body; the power to:

(1) declare an area to be a slum or a blighted area or combination thereof and to designate the area as appropriate for a redevelopment project;

(2) approve or amend redevelopment plans;

(3) approve a general plan for the municipality as a whole;

(4) make findings of necessity prior to preparation of a metropolitan redevelopment plan as provided in the Redevelopment Law and the findings and determinations required prior to approval of a metropolitan redevelopment plan or project as provided in the Redevelopment Law;

(5) issue general obligation bonds and revenue bonds authorized in the Municipal Code;

(6) approve loans or grants;

(7) approve leases of more than one year's duration;

(8) issue municipal redevelopment bonds; and

(9) appropriate funds and levy taxes and assessments.

History: Laws 1979, ch. 391, 15; 2007, ch. 329, 6; 2007, ch. 330, 6.



Section 3-60A-16 - Metropolitan redevelopment agency.

3-60A-16. Metropolitan redevelopment agency.

A. There may be created in each municipality a public body to be known as the "metropolitan redevelopment agency." The metropolitan redevelopment agency shall not transact any business or exercise any powers until the local governing body has adopted an ordinance creating a metropolitan redevelopment agency and has specified the powers and duties of the agency.

B. When the metropolitan redevelopment agency has been authorized to transact business and exercise powers, the mayor, with the advice and consent of the local governing body, shall appoint a board of commissioners of the redevelopment agency which shall consist of five commissioners. The commissioners shall be initially appointed to serve staggered terms as follows from the date of their appointment:

(1) two members for three-year terms;

(2) two members for two-year terms; and

(3) one member for a one-year term.

Thereafter, commissioners shall be appointed for terms of five years each.

C. A commissioner shall receive no compensation for his services but shall be entitled to the necessary expenses, including traveling expenses, incurred in the discharge of his duties. Each commissioner shall hold office until his successor has been appointed and qualified. A certificate of the appointment or reappointment of any commissioner shall be filed with the clerk of the municipality and the certificate shall be conclusive evidence of the due and proper appointment of the commissioner. A commissioner may be removed from office at any time by the mayor.

D. The powers of a metropolitan redevelopment agency shall be exercised by the commissioners. A majority of the appointed commissioners shall constitute a quorum for the purpose of conducting business and exercising the powers of the agency and for all other purposes. Action may be taken by the agency upon a vote of a majority of the commissioners present at a lawful meeting, unless in any case the bylaws shall require a larger number. Any person may be appointed as commissioner if he resides within the area of operation of the agency, which shall be coterminous with the area of operation of the municipality, and is otherwise eligible for such appointment under the Redevelopment Law [3-60A-5 through 3-60A-13, 3-60A-14 through 3-60A-18 NMSA 1978].

E. The mayor shall designate a chairman and vice chairman from among the commissioners. The commission may employ and determine the qualifications, duties and compensation of an executive director, technical experts and such other agents and employees, permanent and temporary, as the metropolitan redevelopment agency may require. For such legal service as the agency may require, the commission may employ or retain for the agency legal counsel and a legal staff. A metropolitan redevelopment agency shall file annually with the local governing body a report of its activities for the preceding fiscal year, which report shall include a complete financial statement setting forth its assets, liabilities, income and operating expenses as of the end of such fiscal year.

History: Laws 1979, ch. 391, 16.



Section 3-60A-17 - Conflict of interest; misconduct.

3-60A-17. Conflict of interest; misconduct.

A. No public official or employee of a municipality, or member of any board or commission thereof, and no commissioner or employee of a metropolitan redevelopment agency which has been vested by a municipality with metropolitan redevelopment project powers by the Redevelopment Law [3-60A-5 through 3-60A-13, 3-60A-14 through 3-60A-18 NMSA 1978] shall voluntarily acquire any interest, direct or indirect, in any such project of the municipality or in any contract or proposed contract in connection with such project. Where the acquisition is not voluntary, the interest acquired shall be immediately disclosed in writing to the local governing body and such disclosure shall be entered upon its minutes. If any such official, commissioner or employee currently owns or controls, or owned or controlled within the preceding two years, any interest, direct or indirect, in any property which he knows is included or planned to be included in a metropolitan redevelopment project, he shall immediately disclose this fact in writing to the local governing body, and this disclosure shall be entered upon the minutes of the governing body, and any such official, commissioner or employee shall not participate in any action by the municipality, or board or commission thereof, affecting such property. Any disclosure required to be made by this section to the local governing body shall concurrently be made to a metropolitan redevelopment agency which has been vested with metropolitan redevelopment project powers by the municipality.

History: Laws 1979, ch. 391, 17.



Section 3-60A-18 - Other powers.

3-60A-18. Other powers.

A. Except as otherwise specifically set forth in Section 15 [3-60A-15 NMSA 1978] of the Redevelopment Law, the local governing body may delegate its metropolitan redevelopment powers in the manner provided for delegation of powers in the Redevelopment Law [3-60A-5 through 3-60A-13, 3-60A-14 through 3-60A-18 NMSA 1978] to a metropolitan redevelopment agency which shall be vested with such powers in the same manner as though the powers were conferred on the agency instead of the municipality.

B. The local governing body may, in the manner required by state law or municipal charter, provide for such ordinances, rules, regulations or by such other means it deems proper, as are necessary to implement the Redevelopment Law. The municipality and the agency shall be empowered to exercise only those powers authorized by this law or otherwise provided by law. Nothing in this law shall be construed to authorize the municipality to operate an electric or gas utility.

History: Laws 1979, ch. 391, 18.



Section 3-60A-19 - Tax Increment Law; short title.

3-60A-19. Tax Increment Law; short title.

Sections 19 through 25 [3-60A-19 through NMSA 1978] of the Metropolitan Redevelopment Code may be cited as the "Tax Increment Law."

History: Laws 1979, ch. 391, 19.



Section 3-60A-20 - Alternative method of financing.

3-60A-20. Alternative method of financing.

A. Effective for tax years beginning on or after January 1, 1980, the local governing body of a municipality may elect by resolution to use the procedures set forth in the Tax Increment Law [3-60A-19 through 3-60A-25 NMSA 1978] for financing metropolitan redevelopment projects. Such procedures may be used in addition to, or in conjunction with, other methods provided by law for financing such projects.

B. The tax increment method, for the purpose of financing metropolitan redevelopment projects, is the dedication for further use in metropolitan redevelopment projects of that increase in property tax revenue directly resulting from the increased net taxable value of a parcel of property attributable to its rehabilitation, redevelopment or other improvement because of its inclusion within an urban renewal, community development or metropolitan redevelopment project.

History: Laws 1979, ch. 391, 20.



Section 3-60A-21 - Tax increment procedures.

3-60A-21. Tax increment procedures.

The procedures to be used in the tax increment method are:

A. the local governing body of the municipality shall, at the time after approval of a metropolitan redevelopment project, notify the county assessor and the taxation and revenue department of the taxable parcels of property within the project;

B. upon receipt of notification pursuant to Subsection A of this section, the county assessor and the taxation and revenue department shall identify the parcels of property within the metropolitan redevelopment project within their respective jurisdictions and certify to the county treasurer the net taxable value of the property at the time of notification as the base value for the distribution of property tax revenues authorized by the Property Tax Code [Chapter 7, Article 35 through 38 NMSA 1978]. If because of acquisition by the municipality the property becomes tax exempt, the county assessor and the taxation and revenue department shall note that fact on their respective records and so notify the county treasurer, but the county assessor, the taxation and revenue department and the county treasurer shall preserve a record of the net taxable value at the time of inclusion of the property within the metropolitan redevelopment project as the base value for the purpose of distribution of property tax revenues when the parcel again becomes taxable. The county assessor is not required by this section to preserve the new taxable value at the time of inclusion of the property within the metropolitan redevelopment project as the base value for the purposes of valuation of the property;

C. if because of acquisition by the municipality the property becomes tax exempt, when the parcel again becomes taxable, the local governing body of the municipality shall notify the county assessor and the taxation and revenue department of the parcels of property that because of their rehabilitation or other improvement are to be revalued for property tax purposes. A new taxable value of this property shall then be determined by the county assessor or by the taxation and revenue department if the property is within the valuation jurisdiction of that department. If no acquisition by the municipality occurs, improvement or rehabilitation of property subject to valuation by the assessor shall be reported to the assessor as required by the Property Tax Code, and the new taxable value shall be determined as of January 1 of the tax year following the year in which the improvement or rehabilitation is completed;

D. current tax rates shall then be applied to the new taxable value. The amount by which the revenue received exceeds that which would have been received by application of the same rates to the base value before inclusion in the metropolitan redevelopment project shall be credited to the municipality and deposited in the metropolitan redevelopment fund. This transfer shall take place only after the county treasurer has been notified to apply the tax increment method to a specific property included in a metropolitan redevelopment area. Unless the entire metropolitan redevelopment area is specifically included by the municipality for purposes of tax increment financing, the payment by the county treasurer to the municipality shall be limited to those properties specifically included. The remaining revenue shall be distributed to participating units of government as authorized by the Property Tax Code; and

E. the procedures and methods specified in this section shall be followed annually for a maximum period of twenty years following the date of notification of inclusion of property as coming under the transfer provisions of this section.

History: Laws 1979, ch. 391, 21; 1987, ch. 316, 1; 2000, ch. 103, 2.



Section 3-60A-22 - Metropolitan redevelopment fund; creation; disbursement.

3-60A-22. Metropolitan redevelopment fund; creation; disbursement.

There is created a "metropolitan redevelopment fund" for purposes of the Metropolitan Redevelopment Code [3-60A-1 to 3-60A-13, 3-60A-14 to 3-60A-48 NMSA 1978]. Money in the metropolitan redevelopment fund shall be disbursed to the municipality to be used as other money is authorized to be used in the Metropolitan Redevelopment Code.

History: Laws 1979, ch. 391, 22.



Section 3-60A-23 - Tax increment method approval.

3-60A-23. Tax increment method approval.

The tax increment method shall be applicable only to the units of government participating in property tax revenue derived from property within a metropolitan redevelopment project and approving the use of the tax increment method for that property and only to the extent of the approval. An approval may be restricted to certain types or sources of tax revenue. The local governing body of each municipality shall request such approval for up to a twenty-year period for property included in the tax increment funding. The governor or his authorized representative shall approve, partially approve or disapprove the use of the method for state government; the governing body of each other participating unit shall approve, partially approve or disapprove by ordinance or resolution the use of the method for their respective units. At the request of a participating unit of government, made within ten days of receipt of the request by the municipality, the municipality shall make a presentation to the governor or his authorized representative and to the governing bodies of all participating units of government, which presentation shall include a description of the metropolitan redevelopment project and the parcels in the project to which the tax increment method will apply, and an estimate of the general effect of the project and the application of the tax increment method on property values and tax revenues. All participating units shall notify the local governing body of the municipality seeking approval within thirty days of receipt of the municipality's request. At the expiration of that time, the alternative method of financing set forth in this section shall be effective for a period of up to twenty tax years.

History: Laws 1979, ch. 391, 23; 1987, ch. 316, 2; 1995, ch. 92, 1; 2000, ch. 103, 3.



Section 3-60A-23.1 - Tax increment bonds.

3-60A-23.1. Tax increment bonds.

A. For the purpose of financing metropolitan redevelopment projects, in whole or in part, a municipality may issue tax increment bonds or tax increment bond anticipation notes that are payable from and secured by real property taxes, in whole or in part, allocated to the metropolitan redevelopment fund pursuant to the provisions of Sections 3-60A-21 and 3-60A-23 NMSA 1978. The principal of, premium, if any, and interest on the bonds or notes shall be payable from and secured by a pledge of such revenues, and the municipality shall irrevocably pledge all or part of such revenues to the payment of the bonds or notes. The revenues deposited in the metropolitan redevelopment fund or the designated part thereof may thereafter be used only for the payment of the principal of, premium, if any, and interest on the bonds or notes, and a holder of the bonds or notes shall have a first lien against the revenues deposited in the metropolitan redevelopment fund or the designated part thereof for the payment of principal of, premium, if any, and interest on such bonds or notes. To increase the security and marketability of the tax increment bonds or notes, the municipality may:

(1) create a lien for the benefit of the bondholders on any public improvements or public works used solely by the metropolitan redevelopment project or portion of a project financed by the bonds or notes, or on the revenues of such improvements or works;

(2) provide that the proceeds from the sale of real and personal property acquired with the proceeds from the sale of bonds or notes issued pursuant to the Tax Increment Law [3-60A-19 through 3-60A-25 NMSA 1978] shall be deposited in the metropolitan redevelopment fund and used for the purposes of repayment of principal of, premium, if any, and interest on such bonds or notes; and

(3) make covenants and do any and all acts not inconsistent with law as may be necessary, convenient or desirable in order to additionally secure the bonds or notes or make the bonds or notes more marketable in the exercise of the discretion of the local governing body.

B. Bonds and notes issued pursuant to this section shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction, shall not be general obligations of the municipality, shall be collectible only from the proper pledged revenues and shall not be subject to the provisions of any other law or charter relating to the authorization, issuance or sale of tax increment bonds or tax increment bond anticipation notes. Bonds and notes issued pursuant to the Tax Increment Law are declared to be issued for an essential public and governmental purpose and, together with interest thereon, shall be exempted from all taxes by the state.

C. The bonds or notes shall be authorized by an ordinance of the municipality; shall be in such denominations, bear such date and mature, in the case of bonds, at such time not exceeding twenty years from their date, and in the case of notes, not exceeding five years from the date of the original note; bear interest at a rate or have appreciated principal value not exceeding the maximum net effective interest rate permitted by the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978]; and be in such form, carry such registration privileges, be executed in such manner, be payable in such place within or without the state, be payable at intervals or at maturity and be subject to such terms of redemption as the authorizing ordinance or supplemental resolution or resolutions of the municipality may provide.

D. The bonds or notes may be sold in one or more series at, below or above par, at public or private sale, in such manner and for such price as the municipality, in its discretion, shall determine; provided that the price at which the bonds or notes are sold shall not result in a net effective interest rate that exceeds the maximum permitted by the Public Securities Act. As an incidental expense of a metropolitan redevelopment project or portion thereof financed with the bonds or notes, the municipality in its discretion may employ financial and legal consultants with regard to the financing of the project.

E. In case any of the public officials of the municipality whose signatures appear on any bonds or notes issued pursuant to the Tax Increment Law shall cease to be public officials before the delivery of the bonds or notes, the signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if the officials had remained in office until delivery. Any provision of law to the contrary notwithstanding, any bonds or notes issued pursuant to the Tax Increment Law shall be fully negotiable.

F. In any suit, action or proceeding involving the validity or enforceability of any bond or note issued pursuant to the Tax Increment Law or the security therefor, any bond or note reciting in substance that it has been issued by the municipality in connection with a metropolitan redevelopment project shall be conclusively deemed to have been issued for such purpose and the project shall be conclusively deemed to have been planned, located and carried out in accordance with the provisions of the Metropolitan Redevelopment Code [3-60A-1 to 3-60A-13, 3-60A-14 to 3-60A-48 NMSA 1978].

G. The proceedings under which tax increment bonds or tax increment bond anticipation notes are authorized to be issued and any mortgage, deed of trust, trust indenture or other lien or security device on real and personal property given to secure the same may contain provisions customarily contained in instruments securing bonds and notes and constituting a covenant with the bondholders.

H. A municipality may issue bonds or notes pursuant to this section with the proceeds from the bonds or notes to be used as other money is authorized to be used in the Metropolitan Redevelopment Code.

I. The municipality shall have the power to issue renewal notes, to issue bonds to pay notes and whenever it deems refunding expedient, to refund any bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured, and to issue bonds partly to refund bonds then outstanding and partly for other purposes in connection with financing metropolitan redevelopment projects, in whole or in part. Refunding bonds issued pursuant to the Tax Increment Law to refund outstanding tax increment bonds shall be payable from real property tax revenues, out of which the bonds to be refunded thereby are payable or from other lawfully available revenues.

J. The proceeds from the sale of any bonds or notes shall be applied only for the purpose for which the bonds or notes were issued and if, for any reason, any portion of the proceeds are not needed for the purpose for which the bonds or notes were issued, the unneeded portion of the proceeds shall be applied to the payment of the principal of or the interest on the bonds or notes.

K. The cost of financing a metropolitan redevelopment project shall be deemed to include the actual cost of acquiring a site and the cost of the construction of any part of a project, including architects' and engineers' fees, the purchase price of any part of a project that may be acquired by purchase and all expenses in connection with the authorization, sale and issuance of the bonds or notes to finance the acquisition, and any related costs incurred by the municipality.

L. No action shall be brought questioning the legality of any contract, mortgage, deed of trust, trust indenture or other lien or security device, proceeding or bonds or notes executed in connection with any project authorized by the Metropolitan Redevelopment Code on and after thirty days from the effective date of the ordinance authorizing the issuance of such bonds or notes.

History: Laws 2000, ch. 103, 4.



Section 3-60A-24 - Tax increment method; base value for distribution.

3-60A-24. Tax increment method; base value for distribution.

If the tax increment method of financing metropolitan redevelopment projects is used, the base value for distribution of property tax revenues shall be the value used in calculating the limit of general obligation indebtedness imposed by the constitution of New Mexico and the statutes of New Mexico.

History: Laws 1979, ch. 391, 24.



Section 3-60A-26 - Redevelopment Bonding Law; short title.

3-60A-26. Redevelopment Bonding Law; short title.

Sections 26 through 46 [3-60A-26 through 3-60A-46 NMSA 1978] of the Municipal Redevelopment Code may be cited as the "Redevelopment Bonding Law."

History: Laws 1979, ch. 391, 26.



Section 3-60A-27 - Definitions.

3-60A-27. Definitions.

As used in the Redevelopment Bonding Law [3-60A-26 trhough 3-60A-46 NMSA 1978]:

A. "revenue bonds" means bonds, notes or other securities evidencing an obligation and issued pursuant to the powers granted by the Metropolitan Redevelopment Code [3-60A-1 to 3-60A-13, 3-60A-14 to 3-60A-48 NMSA 1978] by a municipality for purposes authorized by that code;

B. "finance" or "financing" means the issuing of bonds by a municipality and the use of substantially all of the proceeds therefrom pursuant to a financing agreement with the user to pay, or to reimburse the user or its designee, for the costs of the acquisition or construction of a project, whether these costs are incurred by the municipality, the user or a designee of the user; provided, that title to or in the project may at all times remain in the user, and in such case, the bonds of the municipality may be secured by mortgage or other lien upon the project or upon any other property of the user, or both, granted by the user or by a pledge of one or more notes, debentures, bonds or other secured or unsecured debt obligations of the user, as the governing body deems advisable, but no municipality shall be authorized hereby to pledge any of its property or to otherwise secure the payment of any bonds with its property, except that the municipality may pledge the property of the project or revenues therefrom;

C. "financing agreement" includes a lease, sublease, installment purchase agreement, rental agreement, option to purchase or any other agreement, or any combination thereof, entered into in connection with the financing of a project pursuant to the Metropolitan Redevelopment Code;

D. "mortgage" means a deed of trust or any other security device for both real and personal property;

E. "ordinance" means an ordinance of a municipality financing or refinancing an activity involving or affecting improvement or improvements;

F. "project" means an activity which can be funded or refinanced by revenue bonds issued pursuant to the Redevelopment Bonding Law for the purpose of acquiring, improving, rehabilitating, conserving, financing, or refinancing, erecting or building new or improved facilities, on land, building or buildings or any other improvement or improvements, site or any other activity authorized by the Metropolitan Redevelopment Code for projects or activities located within the boundaries of a metropolitan redevelopment area. The revenue bonds may be used for the projects hereafter enumerated, for any purpose or use in such project, except that no funds shall be used for inventories, raw materials or other working capital, whether or not in existence, suitable or used for or in connection with any of the following projects:

(1) manufacturing, industrial, commercial or business enterprises, including without limitation enterprises engaged in storing, warehousing, distributing, selling or transporting any products of industry, commerce, manufacturing or business, or any utility plant;

(2) hospital, health-care or nursing-home facilities, including without limitation clinics and out-patient facilities and facilities for the training of hospital, health-care or nursing-home personnel;

(3) residential facilities intended for use as the place of residence by the owners or intended occupants;

(4) sewage or solid waste disposal facilities;

(5) facilities for the furnishing of water, if available, on reasonable demand to members of the general public;

(6) facilities for the furnishing of energy or gas;

(7) sports and recreational facilities;

(8) convention or trade show facilities; and

(9) research, product-testing and administrative facilities;

G. "state" means the state of New Mexico;

H. "user" means one or more persons who enter into a financing agreement with a municipality relating to a project, except that the user need not be the person actually occupying, operating or maintaining the project; and

I. "utility plant" means any facility used for or in connection with the generation, production, transmission or distribution of electricity; the production, manufacture, storage or distribution of gas; the transportation or conveyance of gas, oil or other fluid substance by pipeline; or the diverting, developing, pumping, impounding, distributing or furnishing of water.

History: Laws 1979, ch. 391, 27.



Section 3-60A-28 - General powers.

3-60A-28. General powers.

A. In addition to any other powers, each municipality has the following powers:

(1) to acquire, whether by construction, purchase, gift, devise, lease or sublease; to improve and equip; and to finance, sell, lease or otherwise dispose of one or more projects or part thereof. If a municipality issues revenue bonds as provided by the Metropolitan Redevelopment Code [3-60A-1 to 3-60A-13, 3-60A-14 to 3-60A-48 NMSA 1978] to finance or acquire projects, such projects shall be located within the municipality and within a metropolitan redevelopment area;

(2) to enter into financing agreements with others for the purpose of providing revenues to pay the bonds authorized by the Redevelopment Bonding Law [3-60A-26 through 3-60A-46 NMSA 1978]; to lease, sell or otherwise dispose of any or all of its projects to others for such revenues and upon such terms and conditions as the local governing body may deem advisable; and to grant options to renew any lease or other agreement with respect to the project and to grant options to buy any project at such price as the local governing body deems desirable;

(3) to issue revenue bonds for the purpose of defraying the cost of financing, acquiring, improving and equipping any project, including the payment of principal and interest on such bonds for a period not to exceed three years and all other incidental expenses incurred in issuing such bonds; and

(4) to secure payment of such bonds as provided in the Redevelopment Bonding Law.

History: Laws 1979, ch. 391, 28.



Section 3-60A-29 - Revenue bonds; issuance.

3-60A-29. Revenue bonds; issuance.

A. A municipality may issue revenue bonds from time to time in its discretion, to finance the undertaking of any project authorized by the Redevelopment Bonding Law [3-60A-26 through 3-60A-46 NMSA 1978] or the exercise of any power or authority delegated under the Metropolitan Redevelopment Code [3-60A-1 through 3-60A-13, 3-60A-14 through 3-60A-48 NMSA 1978]. These bonds shall be made payable, as to both principal and interest, solely from the income, proceeds, revenues and funds of the project or projects.

B. Bonds issued under this section shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction, and shall not be subject to the provisions of any other law or charter relating to the authorization, issuance or sale of bonds. Bonds issued under the provisions of the Metropolitan Redevelopment Code are declared to be issued for an essential public and governmental purpose and, together with interest thereon and income thereon and income therefrom, shall be exempted from all taxes by the state of New Mexico.

C. Bonds issued under this section must be authorized by resolution of the local governing body, such bonds may be issued in one or more series and shall bear a date or dates; be payable upon demand or mature at a time or times; bear interest at a rate or rates, not exceeding the legally authorized rate; be in a denomination or denominations; be in a form, either coupon or registered; carry conversion or registration privileges; have rank or priority; be executed in a manner; be payable in a medium of payment; at a place or places; be subject to the terms of redemption, with or without premium; be secured in a manner; and have the other characteristics, as may be provided by the resolution or trust indenture or mortgage issued pursuant thereto.

D. The bonds or any portion thereof may be sold at not less than par at public sales held after notice published prior to the sale in a newspaper having a general circulation in the area of operation and in any other medium of publication as the municipality may determine or may be exchanged for other bonds on the basis of par; provided, that the bonds may be sold to the federal government or to the state at private sale at not less than par, and, in the event less than all of the authorized principal amount of the bonds is sold to the federal government or to the state or to political subdivisions thereof, the balance may be sold at private sale at not less than par at an interest cost to the municipality of not to exceed the interest cost to the municipality of the portion of the bonds sold to the federal government.

E. In case any of the public officials of the municipality whose signatures appear on any bonds or coupons issued under the Redevelopment Law [3-60A-5 through 3-60A-13, 3-60A-14 through 3-60A-18 NMSA 1978] shall cease to be public officials before the delivery of the bonds, the signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if the officials had remained in office until delivery. Any provision of any law to the contrary notwithstanding, any bonds issued pursuant to the Redevelopment Law shall be fully negotiable.

F. In any suit, action or proceeding involving the validity or enforceability of any bond issued under the Redevelopment Law or the security therefor, any bond reciting in substance that it has been issued by the municipality in connection with a metropolitan redevelopment project shall be conclusively deemed to have been issued for such purpose and the project shall be conclusively deemed to have been planned, located and carried out in accordance with the provisions of the Redevelopment Law.

History: Laws 1979, ch. 391, 29.



Section 3-60A-30 - Bonds as legal investments.

3-60A-30. Bonds as legal investments.

All banks, trust companies, bankers, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking or investment business; all insurance companies, insurance associations and other persons carrying on an insurance business; and all executors, administrators, curators, trustees and other fiduciaries, may legally invest any sinking funds, money or other funds belonging to them or within their control in any bonds or other obligations issued by a municipality pursuant to the Metropolitan Redevelopment Code [3-60A-1 through 3-60A-13, 3-60A-14 through 3-60A-48 NMSA 1978] or by any agency vested with metropolitan redevelopment project powers under the Redevelopment Law [3-60A-5 through 3-60A-13, 3-60A-14 through 3-60A-18 NMSA 1978]; provided that the bonds and other obligations shall be secured by a pledge of property or revenues or combinations thereof which is of sufficient value to equal the principal and interest of such bonds at maturity. The bonds and other obligations shall be authorized security for all public deposits. Nothing contained in this section with regard to legal investments shall be construed as relieving any person of any duty of exercising reasonable care in selecting securities.

History: Laws 1979, ch. 391, 30.



Section 3-60A-31 - Revenue bonds; issuance; status.

3-60A-31. Revenue bonds; issuance; status.

A. A municipality may issue revenue bonds in connection with a financing agreement for the purposes of financing a project authorized by the provisions of the Redevelopment Bonding Law [3-60A-26 through 3-60A-46 NMSA 1978].

B. A revenue bond shall be a limited obligation of the municipality, the principal and interest of which shall be payable, subject to the mortgage provisions of the Redevelopment Bonding Law, solely out of the revenues derived from the financing, sale or leasing of the project with respect to which the bonds are issued.

C. The revenue bond and interest coupons, if any, appurtenant thereto shall never constitute a debt or indebtedness of the municipality within the meaning of any provision or limitation of the state constitution, statutes of the state or a home rule charter of the municipality, and such bond shall not constitute nor give rise to a pecuniary liability of the municipality or a charge against its general credit or taxing powers. Such limitations shall be plainly stated on the face of each such bond.

History: Laws 1979, ch. 391, 31.



Section 3-60A-32 - Revenue bonds; form and terms.

3-60A-32. Revenue bonds; form and terms.

A. Revenue bonds shall be authorized by ordinance of the municipality; shall be subject to such maximum net effective interest rate; and shall be in such denominations, bear such date, mature at such time not exceeding forty years from their respective dates, bear such interest at a rate, be in such form, carry such registration privileges, be executed in such manner, be payable at such place within or without the state, and be subject to such terms of redemption as the authorizing ordinance or supplemental resolution of the municipality may provide.

B. The revenue bonds may be sold in one or more series at par, or below or above par, at public or private sale, in such manner and for such price as the municipality, in its discretion, shall determine; but the municipality shall not sell such bonds at a price such that the net effective interest rate of the issue of bonds exceeds the maximum net effective interest rate authorized. As an incidental expense of the project, the municipality, in its discretion, may employ financial and legal consultants in regard to the financing of the project.

History: Laws 1979, ch. 391, 32.



Section 3-60A-33 - Revenue bonds; bond security.

3-60A-33. Revenue bonds; bond security.

The principal of, the interest on, and any prior redemption premiums due in connection with the revenue bonds shall be payable from, secure by a pledge of and constitute a lien on the revenues out of which such bonds shall be made payable. In addition, they may be secured by a mortgage covering all or any part of the project or upon any other property of the user, or both, by a pledge of the revenues from or a financing agreement for such project, or both, as the governing body in its discretion may determine, but no municipality shall be authorized hereby to pledge any of its property or to otherwise secure the payment of any bonds with its property; except that the county or municipality may pledge the property of the project or revenues therefrom.

History: Laws 1979, ch. 391, 33.



Section 3-60A-34 - Revenue bonds; terms of proceedings and instruments.

3-60A-34. Revenue bonds; terms of proceedings and instruments.

A. The proceedings under which the revenue bonds are authorized to be issued and any mortgage or trust indenture given to secure the same may contain any provisions customarily contained in instruments securing bonds and constituting a covenant with the bondholders, including, but not limited to:

(1) provisions respecting custody of the proceeds from the sale of the bonds, including their investment and reinvestment until used to defray the cost of the project;

(2) provisions respecting the fixing and collection of revenues from the project;

(3) the terms to be incorporated in the financing agreement and any mortgage or trust indenture for the project, including without limitation provision for subleasing;

(4) the maintenance and insurance of the project;

(5) the creation of funds and accounts into which any bond proceeds, revenues and income may be deposited or credited;

(6) limitation on the purpose to which the proceeds of any bonds then or thereafter to be issued may be applied;

(7) limitation on the issuance of additional bonds, the terms upon which additional bonds are issued and secured, the refunding of bonds and the replacement of bonds;

(8) the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated;

(9) vesting in a trustee such properties, rights, powers and duties in trust as the municipality determines and limiting the rights, duties and powers of such trustees; and

(10) the rights and remedies available in case of a default to the bondholders or to any trustee under the financing agreement, a mortgage or a trust indenture for the project.

History: Laws 1979, ch. 391, 34.



Section 3-60A-35 - Revenue bonds; investments and bank deposits.

3-60A-35. Revenue bonds; investments and bank deposits.

A. The municipality may provide that proceeds from the sale of revenue bonds and special funds from the revenues of the project shall be invested and reinvested in such securities and other investments, whether or not any such investment or reinvestment is authorized under any other law of this state, as may be provided in the proceedings under which the bonds are authorized to be issued, including but not limited to:

(1) bonds or other obligations of the United States;

(2) bonds or other obligations, the payment of the principal and interest of which is unconditionally guaranteed by the United States;

(3) obligations issued or guaranteed as to principal and interest by any agency or person controlled or supervised by and acting as an instrumentality of the United States pursuant to authority granted by the congress of the United States;

(4) obligations issued or guaranteed by any state of the United States or any political subdivision of any such state;

(5) prime commercial paper;

(6) prime finance company paper;

(7) bankers acceptances drawn on and accepted by commercial banks;

(8) repurchase agreements fully secured by obligations issued or guaranteed as to principal and interest by the United States or by any person controlled or supervised by and acting as an instrumentality of the United States pursuant to authority granted by the congress of the United States; and

(9) certificates of deposit issued by commercial banks.

B. The municipality may also provide that the proceeds, funds or investments and the revenues payable under the financing agreement shall be received, held and disbursed by one or more banks or trust companies located within or without this state.

History: Laws 1979, ch. 391, 35.



Section 3-60A-36 - Revenue bonds; acquisition of project.

3-60A-36. Revenue bonds; acquisition of project.

A. The municipality may also provide that:

(1) the project and improvements to be constructed, if any, shall be constructed by the municipality, the user, the user's designee or any one or more of them on real estate owned by the municipality, the user, or the user's designee, as the case may be; and

(2) the bond proceeds shall be disbursed by the trustee bank or trust company during construction upon the estimate, order or certificate of the user or the user's designee.

B. The project, if and to the extent constructed on real estate not owned by the municipality, may be conveyed or leased or an easement therein granted to the municipality at any time.

History: Laws 1979, ch. 391, 36.



Section 3-60A-37 - Revenue bonds; limited obligation.

3-60A-37. Revenue bonds; limited obligation.

In making such agreements or provisions, a municipality shall not obligate itself, except with respect to the project and the application of the revenues therefrom and revenue bond proceeds therefor.

History: Laws 1979, ch. 391, 37.



Section 3-60A-38 - Revenue bonds; rights upon default.

3-60A-38. Revenue bonds; rights upon default.

A. The proceedings authorizing any revenue bonds, or any mortgage securing such bonds, may provide that if there is a default in the payment of the principal of, the interest on, or any prior redemption premiums due in connection with the bonds or in the performance of any agreement contained in such proceedings or mortgage, the payment and performance may be enforced by mandamus or by the appointment of a receiver in equity with power to charge and collect rents and to apply the revenues from the project in accordance with the proceedings or the provisions of the mortgage.

B. Any mortgage to secure bonds issued thereunder may also provide that if there is a default in the payment thereof or a violation of any agreement contained in the mortgage it may be foreclosed and there may be a sale under proceedings in equity or in any other manner permitted by law. Such mortgage may also provide that any trustee under such mortgage or the holder of any bonds secured thereby may become the purchaser at any foreclosure sale if he is the highest bidder and may apply toward the purchase price unpaid bonds at the face value thereof.

History: Laws 1979, ch. 391, 38.



Section 3-60A-39 - Revenue bonds; determination of revenue.

3-60A-39. Revenue bonds; determination of revenue.

A. Prior to entering into a financing agreement for the project and the issuance of revenue bonds in connection therewith, the local governing body shall determine:

(1) the amount necessary in each year to pay the principal of and the interest on the first bonds proposed to be issued to finance such project;

(2) the amount necessary to be paid each year into any reserve funds which the governing body may deem advisable to establish in connection with the retirement of the proposed bonds and the maintenance of the project; and

(3) the estimated cost of maintaining the project in good repair and keeping it properly insured, unless the terms under which the project is to be financed provide that the user shall maintain the project and carry all proper insurance with respect thereto.

B. The determination and findings of the local governing body, required to be made by Subsection A of this section, shall be set forth in the proceedings under which the proposed revenue bonds are to be issued; but the foregoing amounts need not be expressed in dollars and cents in the financing agreement and proceedings under which the bonds are authorized to be issued.

History: Laws 1979, ch. 391, 39.



Section 3-60A-40 - Revenue bonds; financing of project.

3-60A-40. Revenue bonds; financing of project.

Prior to the issuance of any revenue bonds authorized by the Redevelopment Bonding Law [3-60A-26 through 3-60A-46 NMSA 1978], the municipality shall enter into a financing agreement with respect to the project with a user providing for payment to the municipality of such revenues as, upon the basis of such determinations and findings, will be sufficient to pay the principal of and interest on the bonds issued to finance the project, to build up and maintain any reserves deemed advisable by the local governing body in connection therewith, and to pay the costs of maintaining the project in good repair and keeping it properly insured, unless the financing agreement obligates the user to pay for the maintenance of and insurance on the project.

History: Laws 1979, ch. 391, 40.



Section 3-60A-41 - Option to purchase.

3-60A-41. Option to purchase.

A. A lease may grant the user of a project an option to purchase all or a part of the project at a stipulated purchase price or at a price to be determined upon appraisal as is provided in the lease.

B. The option may be exercised at such time as the lease may provide.

C. The municipality and the user may agree and provide in the lease that all or a part of the rentals paid by the user prior to and at the time of the exercise of such option shall be applied toward the purchase price and shall be in full or partial satisfaction thereof.

History: Laws 1979, ch. 391, 41.



Section 3-60A-42 - Revenue bonds; refunding.

3-60A-42. Revenue bonds; refunding.

A. Any revenue bonds issued under the provisions of the Redevelopment Bonding Law [3-60A-26 through 3-60A-46 NMSA 1978] and at any time outstanding may at any time and from time to time be refunded by a municipality by the issuance of its refunding bonds in such amount as the governing body may deem necessary to refund the principal of the bonds to be so refunded, any unpaid interest thereon and any premiums and incidental expenses necessary to be paid in connection therewith.

B. Any such refunding may be effected, whether the bonds to be refunded have matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds thereof, directly or indirectly, to the payment of the bonds to be refunded thereby, or by exchange of the refunding bonds for the bonds to be refunded thereby, but the holders of any bonds to be so refunded shall not be compelled, without their consent, to surrender their bonds for payment or exchange prior to the date on which they are payable by maturity date, option to redeem, or otherwise or if they are called for redemption prior to the date on which they are by their terms subject to redemption by option or otherwise.

C. All refunding bonds issued under authority of the Redevelopment Bonding Law to refund revenue bonds shall be payable solely from revenues out of which bonds to be refunded thereby are payable or from revenues out of which bonds of the same character may be made payable under the Redevelopment Bonding Law or any other law in effect at the time of the refunding.

History: Laws 1979, ch. 391, 42.



Section 3-60A-43 - Revenue bonds; application of proceeds.

3-60A-43. Revenue bonds; application of proceeds.

A. The proceeds from the sale of any revenue bonds shall be applied only for the purpose for which the bonds were issued and if, for any reason, any portion of such proceeds are not needed for the purpose for which the bonds were issued, such unneeded portion of the proceeds shall be applied to the payment of the principal of or the interest on the bonds.

B. The cost of acquiring any project shall be deemed to include the actual cost of acquiring a site and the cost of the construction of any part of a project which may be constructed (including architects' and engineers' fees), the purchase price of any part of a project that may be acquired by purchase, and all expenses in connection with the authorization, sale and issuance of the bonds to finance such acquisition, and any costs incurred by the municipality.

History: Laws 1979, ch. 391, 43.



Section 3-60A-44 - No payment by municipality.

3-60A-44. No payment by municipality.

A. No municipality or public body shall pay out of its general fund or otherwise contribute any part of the costs of acquiring a project and, unless specifically acquired for uses of the character described in the Redevelopment Bonding Law [3-60A-26 tthrough 3-60A-46 NMSA 1978] or unless the land is determined by the governing body to be no longer necessary for other municipal purposes or purposes of a public body, shall not use land already owned by the municipality or public body, or in which the municipality or public body has an equity, for the construction thereon of a project or any part thereof.

B. The entire cost of acquiring any project shall be paid out of the proceeds from the sale of the revenue bonds, but this provision shall not be construed to prevent a municipality or public body from accepting donations of property to be used as a part of any project or money to be used for defraying any part of the cost of any project.

History: Laws 1979, ch. 391, 44.



Section 3-60A-45 - No municipal operation.

3-60A-45. No municipal operation.

A. When all principal of, interest on and any prior redemption premium due in connection with the revenue bonds issued for a project leased to a user have been paid in full and in the event the option to purchase or option to renew the lease, if any, contained in the lease has not been exercised as to all of the property contained in the project, the lease shall terminate and the municipality shall sell such remaining property or devote the same to municipal purposes other than manufacturing, commercial or industrial.

B. Any such sale which is not made pursuant to the exercise of an option to purchase by the user of a project shall be conducted in the same manner as is then provided by law governing the issuer's sale of surplus property.

History: Laws 1979, ch. 391, 45.



Section 3-60A-46 - Limitation of actions.

3-60A-46. Limitation of actions.

No action shall be brought questioning the legality of any contract, financing agreement, mortgage, trust indenture, proceeding or bonds executed in connection with any project or improvements authorized by the Redevelopment Bonding Law [3-60A-26 through 3-60A-46 NMSA 1978] on and after thirty days from the effective date of the resolution or ordinance authorizing the issuance of such bonds.

History: Laws 1979, ch. 391, 46.



Section 3-60A-47 - Sufficiency of code.

3-60A-47. Sufficiency of code.

A. The Metropolitan Redevelopment Code [3-60A-1 through 3-60A-13, 3-60A-14 through 3-60A-48 NMSA 1978], without reference to other statutes of the state, constitutes full authority for the exercise of powers granted herein, including but not limited to the authorization and issuance of bonds under that code.

B. No other act or law with regard to the authorization of issuance of bonds that provides for an election requiring an approval or in any way impeding or restricting the carrying out of the acts authorized in the Metropolitan Redevelopment Code to be done shall be construed as applying to any proceedings taken under or acts done pursuant to that code, except for laws to which reference is expressly made in that code or by necessary implication of that code.

C. The provisions of no other law, either general or local, except as provided in the Metropolitan Redevelopment Code, shall apply to the things authorized to be done pursuant to that code, and no board, agency, bureau, commission or official not designated herein has any authority or jurisdiction over any of the acts authorized in that code to be done, except as otherwise provided by that code.

D. No notice, consent or approval by any public body or officer thereof shall be required as a prerequisite to the sale or issuance of any bonds, the making of any contract or financing agreement or the exercise of any other power under the Metropolitan Redevelopment Code, except as provided herein.

E. The powers conferred by the Metropolitan Redevelopment Code shall be in addition and supplemental to, and not in substitution for, and the limitations imposed by that code shall not affect the powers conferred by any other law.

F. No part of the Metropolitan Redevelopment Code shall repeal or affect any other law or part thereof except to the extent that the provisions of that code are inconsistent with any other law, it being intended that the Metropolitan Redevelopment Code shall provide a separate method of accomplishing its objectives and not an exclusive one; and the Metropolitan Redevelopment Code shall not be construed as repealing, amending or changing any other law except to the extent of such inconsistency.

History: Laws 1979, ch. 391, 47.



Section 3-60A-48 - Liberal interpretation.

3-60A-48. Liberal interpretation.

The Metropolitan Redevelopment Code [3-60A-1 through 3-60A-13, 3-60A-14 through 3-60A-48 NMSA 1978] shall be liberally construed to carry out its purposes.

History: Laws 1979, ch. 391, 48.






Article 60B - Main Street

Section 3-60B-1 - Short title.

3-60B-1. Short title.

Chapter 3, Article 60B NMSA 1978 may be cited as the "Main Street Act".

History: Laws 1985, ch. 88, 1; 2013, ch. 60, 1; 2013, ch. 62, 1.



Section 3-60B-2 - Purpose.

3-60B-2. Purpose.

The purpose of the Main Street Act is to provide for the revitalization of central business districts in New Mexico communities based on the preservation and rehabilitation of existing structures of unique historical and architectural character and the development of progressive marketing and management techniques as an economic development strategy for local governments.

History: Laws 1985, ch. 88, 2.



Section 3-60B-3 - Definitions.

3-60B-3. Definitions.

As used in the Main Street Act:

A. "program" means the state main street program developed in conjunction with the national trust for historic preservation; and

B. "coordinator" means the person responsible for coordinating the program and state and federal activities relevant to the program.

History: Laws 1985, ch. 88, 3.



Section 3-60B-4 - Main street program; created; coordinator; powers and duties.

3-60B-4. Main street program; created; coordinator; powers and duties.

A. There is created the "main street program" in the economic development department. The secretary of economic development shall employ a coordinator to oversee the program.

B. The coordinator shall:

(1) carry out state responsibilities pursuant to contract with the national main street center of the national trust for historic preservation;

(2) coordinate activities of the program in consultation with the historic preservation division of the cultural affairs department;

(3) advise the New Mexico community development council on the development of criteria for requests for proposals and selection of local government grantees for the program to be funded through community development block grants;

(4) monitor the progress of main street projects;

(5) assist local main street project managers;

(6) assist in the development of the frontier communities program; and

(7) perform other duties necessary to carry out the provisions of the Main Street Act.

History: Laws 1985, ch. 88, 4; 1989, ch. 163, 1; 1991, ch. 21, 8; 2013, ch. 60, 2; 2013, ch. 62, 2.






Article 60C - Main Street Revolving Loan

Section 3-60C-1 - Short title.

3-60C-1. Short title.

Chapter 3, Article 60C NMSA 1978 may be cited as the "Main Street Revolving Loan Act".

History: Laws 2007, ch. 103, 1; 2009, ch. 185, 1.



Section 3-60C-2 - Purpose.

3-60C-2. Purpose.

The purpose of the Main Street Revolving Loan Act is to provide owners of eligible properties with low-cost financial assistance, through the creation of a self-sustaining revolving loan program, in the restoration, rehabilitation and repair of those properties if they meet certain eligibility criteria and would contribute substantially to the state's economic well-being and to a sound and proper balance between preservation and development.

History: Laws 2007, ch. 103, 2.



Section 3-60C-3 - Definitions.

3-60C-3. Definitions.

As used in the Main Street Revolving Loan Act:

A. "committee" means the main street revolving loan committee;

B. "division" means the historic preservation division of the cultural affairs department;

C. "eligible property" means a site, structure, building or object that is subject to the Main Street Act or otherwise found pursuant to rule of the committee to merit preservation pursuant to the Main Street Revolving Loan Act;

D. "fund" means the main street revolving loan fund;

E. "lending institution" means a bank, savings and loan association, credit union or nonprofit organization with lending programs as part of its bylaws; and

F. "property owner" means the sole owner, joint owner, owner in partnership or an owner of a leasehold interest with a term of five years or longer of an eligible property.

History: Laws 2007, ch. 103, 3; 2009, ch. 185, 2.



Section 3-60C-4 - Main street revolving loan committee; committee and division duties.

3-60C-4. Main street revolving loan committee; committee and division duties.

A. The "main street revolving loan committee" is created, consisting of six members as follows:

(1) the director of the division or the director's designee;

(2) the coordinator of the main street program under the Main Street Act [3-60B-1 through 3-60B-4 NMSA 1978] or the coordinator's designee;

(3) the chair of the cultural properties review committee or the chair's designee;

(4) the director of the local government division of the department of finance and administration or the director's designee;

(5) a member appointed by the governor with expertise in small loans; and

(6) the chair of the board of directors of friends of New Mexico mainstreet, inc., or the chair's designee.

B. Public members of the committee shall not be paid but shall be reimbursed for per diem and mileage pursuant to the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978].

C. The committee shall:

(1) elect a chair and such other officers as it deems necessary;

(2) meet at the call of the chair but no less than four times per year;

(3) by rule, establish eligibility criteria for properties and owners, establish procedures to govern the application outreach and marketing of the loan program and promulgate such other rules as are necessary to carry out the provisions of the Main Street Revolving Loan Act;

(4) after considering the recommendations of the division, make awards of loans or loan subsidies; and

(5) approve expenditures by the division for marketing, managing and administering the loan program.

D. A member of the committee may participate in a meeting of the committee by means of a conference telephone or other similar communications equipment as provided in the Open Meetings Act [Chapter 10, Article 15 NMSA 1978]. Participation by conference telephone or other similar communications equipment shall constitute presence in person at a meeting.

E. The division shall:

(1) review applications for loans and loan subsidies and make recommendations to the committee;

(2) administer all loans and loan subsidies;

(3) serve as staff to the committee; and

(4) report annually to the governor, the legislative finance committee and the legislature on loans made, loan payments received and all other activities conducted pursuant to the Main Street Revolving Loan Act.

History: Laws 2007, ch. 103, 4; 2009, ch. 185, 3.



Section 3-60C-5 - Main street revolving loan fund.

3-60C-5. Main street revolving loan fund.

A. The "main street revolving loan fund" is created in the state treasury. The fund shall consist of appropriations, loan payments, federal funds received for the purpose of making loans, gifts, grants, donations and bequests made to the fund. Income from the fund shall be credited to the fund, and money in the fund shall not revert or be transferred to any other fund at the end of a fiscal year. Money in the fund is appropriated to the committee for the purposes of:

(1) making revolving loans, including related fees, to property owners, with the loans processed and serviced by a lending institution; and

(2) paying division expenses to market, manage and administer the loan program; provided that no more than ten percent of the annual appropriation or other distribution or transfer made to the fund may be used for marketing, managing and administering the loan program.

B. Expenditures from the fund shall be made on warrant of the secretary of finance and administration pursuant to vouchers signed by the director of the division.

History: Laws 2007, ch. 103, 5; 2009, ch. 185, 4.



Section 3-60C-6 - Loan program; applications; awards.

3-60C-6. Loan program; applications; awards.

A. The division shall administer a program to make direct loans or loan subsidies and shall contract with one or more lending institutions for deposits to be used for the purpose of making or subsidizing loans to property owners for the restoration, rehabilitation or repair of eligible properties.

B. The committee shall adopt a procedure for the priority ranking of applications and projects, both eligible and ineligible for federal funding assistance, for which loan or loan subsidy applications have been received by the division. The procedure shall be based on factors including geographic distribution of recipient projects, severity of deterioration of the eligible property, degree of architectural and construction detail in the loan application demonstrating the feasibility of the proposed restoration, rehabilitation or repair of the eligible property and availability of other funding for the project. All loans or loan subsidies from the fund shall be granted pursuant to the procedure, and the procedure shall be reviewed annually by the division and the committee.

C. Loans or loan subsidies shall be made by the committee pursuant to the following criteria:

(1) loans or loan subsidies from the fund shall be made only to property owners who:

(a) agree to repay the loan in a time period not to exceed ten years;

(b) agree to maintain the eligible property as restored, rehabilitated or repaired for the period specified in the loan or five years, whichever is greater;

(c) agree to maintain complete and proper financial records regarding the eligible property and to make these available to the division and the committee on request;

(d) agree to complete the proposed restoration, rehabilitation or repair work on the eligible property within twenty-four months from the date of loan approval by the committee;

(e) provide sufficient collateral security interest, as determined by the lending institution, to the state in accordance with rules established by the committee;

(f) submit conceptual design and business plans with respect to the use of the loan proceeds, prepared with the assistance of the local main street project organization, the state main street program or other professionals with experience in architecture, design or business and financial planning;

(g) agree to all financial and other commitments, terms and conditions for the loan established by the division or the committee; and

(h) agree to any restrictions on assignments of loans from the fund required by the committee or the division;

(2) a loan shall be made for a period not to exceed ten years with interest on the unpaid balance at a rate not greater than the yield at the time of loan approval on United States treasury bills with a maturity of three hundred sixty-five days plus one-half of one percent. A loan shall be repaid by the property owner in equal installments not less often than annually with the first installment due within one year of the date the loan is issued. If a property owner transfers ownership of the eligible property with respect to which a loan is made, all amounts outstanding under the loan shall become immediately due and payable and the property owner shall make a final interest payment on the principal amount due at a rate equal to the interest rate on the loan plus an additional one percent;

(3) loans shall be made only for eligible costs. Eligible costs include loan servicing fees, architectural, design, graphic design, construction and engineering documents and planning costs, inspection of work in progress, contracted restoration, rehabilitation and repair costs and costs necessary to meet code requirements. Eligible costs do not include costs of land acquisition, legal costs or certain fiscal agents' fees as determined by the committee; and

(4) loans are not assignable.

D. The division shall deposit in the fund all receipts from the repayment of loans made pursuant to the Main Street Revolving Loan Act.

History: Laws 2007, ch. 103, 6; 2009, ch. 185, 5.






Article 61 - Metropolitan Water Boards

Section 3-61-1 - Power to create metropolitan water board; exercise of power.

3-61-1. Power to create metropolitan water board; exercise of power.

In addition to all other powers granted to municipalities and counties, the board of county commissioners of any county and the governing board of any municipality lying totally or partially within the boundaries of that county may, by the passage of identical ordinances that comply with the provisions of Section 3-61-1.1 NMSA 1978, create a metropolitan water board of not more than ten members and grant to that board that portion of the powers of the municipality and the county which pass the identical ordinances necessary to allow the board to:

A. contract for, lease or sublease any supply of water which the municipality and the county in combination with any other entity, public or private, may receive from the United States department of the interior, bureau of reclamation, for municipal, domestic or industrial purposes pursuant to the Reclamation Act of 1902 (32 Stat. 388), the Act of June 13, 1962 (76 Stat. 96) and the Act of April 11, 1956 (70 Stat. 105), all as amended or supplemented;

B. enter into contracts, leases or subleases with other agencies of the United States and the state of New Mexico for purposes related to municipal, industrial and domestic water use, as necessary, pursuant to appropriate federal and state law; and

C. conduct or engage in analysis or studies of the short and long range availability and need of water resources and of ways to accomplish more efficient use of water resources for purposes related to municipal, industrial and domestic water use in order to provide recommendations thereon.

History: 1953 Comp., 14-63-1, enacted by Laws 1976, ch. 47, 1; 1977, ch. 304, 1; 1985, ch. 144, 1; 1989, ch. 358, 1.



Section 3-61-1.1 - Metropolitan water board.

3-61-1.1. Metropolitan water board.

A. Except as provided in Subsection B of this section, a metropolitan water board shall be composed of the following:

(1) seven elected members as provided in Subsection C of this section;

(2) one member who is a registered voter of the municipality appointed by the governing body of the municipality; and

(3) one member who is a registered voter of the county appointed by the governing body of the county.

B. In addition to the members specified in Subsection A of this section, the members of a metropolitan water board that is located in a class B county and a municipality lying totally or partially within the boundaries of that county shall include one additional member appointed by the primary privately owned water company of that municipality if:

(1) the city has a population of more than fifty thousand but less than one hundred thousand according to the last federal decennial census or any subsequent decennial census; or

(2) the county has a population separate of the city of more than twenty-five thousand but less than sixty thousand according to the last federal decennial census or any subsequent decennial census.

C. Elected members of a metropolitan water board shall be elected at a county-wide special election or at a general election by the registered voters of such county and municipality for such terms as are specified in the respective identical ordinances of the municipality and the county, pursuant to Section 3-61-1 NMSA 1978. Public employees may be elected to and serve on the board.

D. For the purpose of electing members of the metropolitan water board, the governing bodies of the municipality and the county shall, in the identical such ordinances pursuant to Section 3-61-1 NMSA 1978, district the county once after each federal decennial census into a number of single-member districts equal to the number of elected board members; provided that in class B counties the board shall consist of no less than seven elected members. The districts shall be of equal populations as nearly as is practicable, and each member of the board shall reside in and be elected from his respective district.

E. Change of residence to a place outside the district from which a metropolitan board member was elected shall automatically terminate the service of that member on the board, and the office shall be declared vacant. The respective governing bodies shall jointly, by appointment, fill any vacancies on the board until the next succeeding regular or special election, other than a school election, which is applicable to the area over which the board has jurisdiction, at which time the position shall be filled by election for the remainder of the unexpired term of the member creating the vacancy.

History: 1978 Comp., 3-61-1.1, enacted by Laws 1985, ch. 144, 2; 1989, ch. 358, 2.



Section 3-61-2 - Approval of budget.

3-61-2. Approval of budget.

A metropolitan water board created by this act [3-61-1 through 3-61-4 NMSA 1978] may incur reasonable costs and expenses in carrying out its power; the budget of the water board shall be included in the budget of the municipality and the county creating the water board and shall be subject to the approval of the New Mexico department of finance and administration as required by Section 6-6-2 et seq., NMSA 1978, as enacted or amended.

History: 1953 Comp., 14-63-2, enacted by Laws 1976, ch. 47, 2.



Section 3-61-3 - Reservation of powers.

3-61-3. Reservation of powers.

A metropolitan water board may acquire, construct and operate a water utility and to accomplish this purpose shall be deemed a municipality for the purpose of Chapter 62 NMSA 1978 and for Articles 23 and 27 of Chapter 3 NMSA 1978.

History: 1978 Comp., 3-61-3, enacted by Laws 1985, ch. 144, 3.



Section 3-61-3.1 - Eminent domain; restriction.

3-61-3.1. Eminent domain; restriction.

A metropolitan water board shall not use the power of eminent domain or dominant eminent domain to condemn the private property of the primary privately owned water company serving a municipality in the area in which a metropolitan water board has jurisdiction.

History: 1978 Comp., 3-61-3.1, enacted by Laws 1989, ch. 358, 3.



Section 3-61-4 - Limitation on powers of water boards.

3-61-4. Limitation on powers of water boards.

No water board created under this act [3-61-1 through 3-61-4 NMSA 1978] shall have the power to enter into a contract which by its terms prohibits any governing body or any local subdivision from abolishing the water board by repeal of the ordinance or ordinances by which the water board was created.

History: 1953 Comp., 14-63-4, enacted by Laws 1976, ch. 47, 4.






Article 62 - Methods of Insurance

Section 3-62-1 - Providers of insurance.

3-62-1. Providers of insurance.

Any insurance authorized by law to be purchased, obtained or provided by a municipality or other political subdivision or local public body or any insurance which a subdivision or body may assist in providing to its employees may be provided by:

A. self-insurance which may be funded by appropriations or contributions to establish or maintain reserves for self-insurance purposes;

B. insurance secured in accordance with any other method provided by law; or

C. any combination of insurance authorized by Sections 3-62-1 and 3-62-2 NMSA 1978.

History: 1978 Comp., 3-62-1, enacted by Laws 1979, ch. 287, 1; 1986, ch. 92, 1.



Section 3-62-2 - Pooling.

3-62-2. Pooling.

A. Two or more municipalities or other political subdivisions or local public bodies may provide insurance for any purpose by any one or more of the methods specified in Chapter 3, Article 62 NMSA 1978. Self-insurance or the pooling of self-insured reserves, claims or losses among subdivisions or bodies as authorized pursuant to Sections 3-62-1 and this section NMSA 1978 shall not be construed to be transacting insurance or otherwise subject to the provisions of the laws of this state regulating insurance or insurance companies. Two or more municipalities or other political subdivisions or local public bodies may also be insured under a master policy or contract of insurance. Premium costs may be set individually for each municipality, political subdivision or local public body or apportioned among participating municipalities as provided in the master policy or contract. Pooling to provide property coverage shall constitute the purchase of insurance for the purpose of Section 13-5-3 NMSA 1978.

B. The pooling of self-insured reserves, claims or losses under this section shall be marketed to municipalities, other political subdivisions and local public bodies only through a licensed insurance agent.

C. An estimated annual standard premium of at least two hundred fifty thousand dollars ($250,000) during first year of operation shall be required for two or more local public bodies to pool for the purposes of this act [3-62-1 and 3-62-2 NMSA 1978].

History: 1978 Comp., 3-62-2, enacted by Laws 1979, ch. 287, 2; 1984, ch. 127, 988.4; 1986, ch. 92, 2.






Article 63 - Business Improvement Districts

Section 3-63-1 - Short title.

3-63-1. Short title.

This act [3-63-1 through 3-63-16 NMSA 1978] may be cited as the "Business Improvement District Act".

History: Laws 1988, ch. 32, 1.



Section 3-63-2 - Purpose of act.

3-63-2. Purpose of act.

The purpose of the Business Improvement District Act is to:

A. promote and restore the economic vitality of areas within municipalities by allowing the establishment of business improvement districts with the powers to provide for the administration and financing of additional and extended services to businesses within business improvement districts;

B. finance local improvements within those districts; and

C. provide municipalities and entrepreneurs a more flexible and proactive vehicle to collaborate in the revitalization efforts of their downtowns, commercial districts and central business districts.

History: Laws 1988, ch. 32, 2; 1999, ch. 204, 1.



Section 3-63-3 - Definitions.

3-63-3. Definitions.

As used in the Business Improvement District Act:

A. "business" means a fixed place of business within an incorporated municipality where one or more persons are employed or engaged in the purchase, sale, provision or manufacturing of commodities, products or services, and includes the ownership of unoccupied real property that is held for commercial investment purposes, for sale or for lease;

B. "council" means the governing body of the incorporated municipality within which the district is found;

C. "district" means an entity having a contiguous area of clearly defined boundaries within an incorporated municipality in which at least three-quarters of the area is zoned and used for business or mixed commercial or retail use, that is established pursuant to the Business Improvement District Act in which the improvements are to be constructed and upon which the business improvement benefit fee for the costs of the improvements is to be imposed;

D. "improvement" means any one or any combination of services or projects in one or more locations authorized pursuant to the Business Improvement District Act;

E. "management committee" means the district management committee as established pursuant to the Business Improvement District Act;

F. "planning group" means a group appointed by the council to prepare the proposed district plans as provided in the Business Improvement District Act; and

G. "real property" means real property that is used to engage in the purchase, sale, provision or manufacturing of commodities, products or services and unoccupied real property that is held for commercial investment purposes, for sale or for lease.

History: Laws 1988, ch. 32, 3.



Section 3-63-4 - District creation; purpose; improvement; authority.

3-63-4. District creation; purpose; improvement; authority.

A district may be created pursuant to the Business Improvement District Act to provide services that shall attempt to restore or promote the economic vitality of the district and the general welfare of the incorporated municipality.

History: Laws 1988, ch. 32, 4.



Section 3-63-5 - District; authority; creation.

3-63-5. District; authority; creation.

A. A district shall assess a business improvement benefit fee on any real property or business located within the district.

B. A district shall include any real property or business that benefits by the improvements set out in the business improvement district plan and that is located within the district's geographic boundaries.

C. The district benefit fee assessment schedule shall not include:

(1) governmentally owned real property;

(2) residential real property that is not multifamily residential rental property with at least four units or homeowners associations of multifamily ownership properties;

(3) real property owned by a nonprofit corporation; or

(4) residential real property, located within an existing district, that became eligible for a business improvement benefit fee assessment after the district was created, unless the ordinance that created the district is amended to include the new business or property after notice is provided and a hearing is held in accordance with Section 3-63-10 NMSA 1978.

D. A district may be created by petition of real property owners or by petition of business owners in a proposed district after notice and public hearing.

History: Laws 1988, ch. 32, 5; 1999, ch. 204, 2; 2009, ch. 172, 2.



Section 3-63-6 - Creation by petition.

3-63-6. Creation by petition.

A. Whenever ten or more business owners comprising at least fifty-one percent of the total business owners in the proposed district or whenever five or more real property owners comprising at least fifty-one percent of the total real property owners in the proposed district, exclusive of any real property owned by the United States or the state or any of its political subdivisions, petition the council in writing to create a district, the council shall refer the petition to a planning group to prepare a plan pursuant to the provisions of the Business Improvement District Act to implement the creation of the district. The plans shall:

(1) state the purpose for the creation of the district;

(2) describe in general terms the real property to be included in the district;

(3) provide an assessment plat of the area to be included in the district showing an estimate of the benefits to such real property and an amount estimated to be assessed against each parcel of real property;

(4) provide such other information as the council deems necessary for the proper evaluation of the plan;

(5) in the case of a petition brought by a majority of business owners within a proposed district, describe in general terms both the real property and the businesses included in the district; and

(6) in the case of a petition brought by a majority of business owners within a proposed district, provide a formula to be used to assess businesses in the district for the business improvement benefit fee to be collected along with the municipal property tax.

B. After the completion of the plan, the planning group shall have the municipal clerk give notice of a hearing on the proposed plan.

C. If after the hearing the planning group recommends to the council the creation of the district as proposed or amended, the council may adopt by ordinance the proposed district requested by petition and as described by the plan.

History: Laws 1988, ch. 32, 6; 1999, ch. 204, 3.



Section 3-63-7 - Ordinance creating the district.

3-63-7. Ordinance creating the district.

The ordinance to create a district shall include:

A. a list of improvements to be provided by the district;

B. the amount of benefit estimated to be conferred on each tract or parcel of real property;

C. a description of the real property or businesses to be assessed a business improvement benefit fee;

D. the assessment method to be used to finance the improvements of the district;

E. the amount of the assessment to be imposed on each real property owner; and

F. the terms of members, method of appointment and duties of the management committee for the district.

History: Laws 1988, ch. 32, 7; 1999, ch. 204, 4.



Section 3-63-9 - Planning group.

3-63-9. Planning group.

Upon the initiation of a proposed district, the council shall appoint a planning group consisting of not more than five members, not less than one of which shall be a business owner and not less than two of which shall be real property owners, subject to the assessment, located within the proposed district.

History: Laws 1988, ch. 32, 9.



Section 3-63-10 - Notice and hearing.

3-63-10. Notice and hearing.

A. The notice of public hearing required by the Business Improvement District Act shall contain:

(1) the time and place where the planning committee will hold a hearing on the proposed district and improvements;

(2) the estimated cost of improvements;

(3) the boundary of the district; and

(4) the recommended formula or the preliminary estimate of assessment of a business improvement benefit fee against each tract or parcel of real property or business.

B. The notice of the public hearing shall be mailed to the affected real property owners or business owners in the proposed district at least thirty days prior to the date of the hearing. In addition, notice shall be published once each week for two successive weeks in a newspaper of general circulation in the municipality in which the proposed district lies. The last publication shall be at least three days before the date of the hearing.

C. Any citizen, business owner or real property owner affected by the proposed district shall be given opportunity to appear at the public hearing and present his views on the creation of the district as outlined in the preliminary plan.

D. Upon completion of the hearing, the planning group shall present its recommendation on the creation of the proposed district. If the recommendation is against the creation of the district, the council may not adopt an ordinance creating the district.

History: Laws 1988, ch. 32, 10; 1999, ch. 204, 5.



Section 3-63-11 - Management committee; creation; duties.

3-63-11. Management committee; creation; duties.

A. The council, upon adoption of an ordinance creating a district, shall appoint a management committee that shall be responsible for the operation of the district in one of the following manners:

(1) the council shall appoint an existing downtown, community or central business district revitalization nonprofit corporation that operates within the boundaries of the district, to administer and implement the business improvement district plan; or

(2) the council shall appoint a management committee to administer and implement the business improvement district plan from nominees submitted by the owners of businesses and the owners of real property located in the district.

B. The management committee shall prepare and file annually with the council for its review and approval a budget and progress report for the district.

C. The management committee shall administer all improvements within the district.

D. The management committee shall recommend the annual assessment to be made by the council.

E. The management committee shall file annually with the council a report of the district activities for the preceding fiscal year, which report shall include a complete financial statement setting forth its assets, liabilities, income and operating expenses as of the end of the fiscal year and the benefits of the district's program to the real property and business owners of the district.

F. The management committee shall be a nonprofit corporation created pursuant to the Nonprofit Corporation Act [Chapter 53, Article 8 NMSA 1978].

History: Laws 1988, ch. 32, 11; 1999, ch. 204, 6.



Section 3-63-12 - Issuance and sale of bonds.

3-63-12. Issuance and sale of bonds.

A. An incorporated municipality shall have power to issue business improvement district revenue bonds from time to time in its discretion to finance the undertaking of any improvement within a district or the exercise of any power, authorized or delegated under the Business Improvement District Act, including but not limited to the issuance of bonds to pay the costs of installation, acquisition, construction or reconstruction of any public facility within the district's area of operation. An incorporated municipality shall also have power to issue refunding bonds for the payment or retirement of bonds previously issued by it pursuant to the Business Improvement District Act. These bonds shall be made payable as to both principal and interest solely from the income, proceeds, revenues and funds of the incorporated municipality derived from or held in connection with its undertakings and carrying out of authorized improvements within a district or activities under the Business Improvement District Act. Payment of these bonds, both as to principal and interest, may be further secured by a pledge of any loan, grant or contribution from the federal government or other source in aid of any improvements within a district under the Business Improvement District Act and by a mortgage or pledge of any of the real property acquired within a district or otherwise pursuant to the authority granted by the Business Improvement District Act.

B. Bonds issued under this section shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction and shall not be subject to the provisions of any other law or charter relating to the authorization, issuance or sale of bonds. Bonds issued under the provisions of the Business Improvement District Act are declared to be issued for an essential public and governmental purpose and the bonds and interest and income from them shall be exempted from all taxes.

C. Bonds issued under this section shall be authorized by ordinance of the council if the authorization and planned issuance of the bonds was included in an improvement approved by the council and may be issued in one or more series and shall bear a date or dates, be payable upon demand or mature at a time or times, bear interest at a rate or rates not exceeding the legally authorized rate, be in a denomination or denominations, be in the form provided by the Supplemental Public Securities Act [6-14-8 through 6-14-11 NMSA 1978] as to registration, have rank or priority, be executed in a manner, be payable in a medium of payment at a place or places, be subject to the terms of redemption, with or without premium, be secured in a manner and have the other characteristics as may be provided by the resolution or trust indenture or mortgage issued pursuant thereto.

D. The bonds or any portion of the bonds may be sold at not less than par at public sales held after notice published prior to the sale in a newspaper having a general circulation in the area of operation and in any other medium of publication as the council may determine. The bonds may be exchanged for other bonds on the basis of par. The bonds may be sold to the federal government or to the state at private sale at not less than par, and, in the event less than all of the authorized principal amount of the bonds is sold to the federal government or to the state, the balance may be sold at private sale at not less than par at an interest cost to the incorporated municipality of not to exceed the interest cost to the incorporated municipality of the portion of the bonds sold to the federal government.

E. In case any of the public officials of the incorporated municipality whose signatures appear on any bonds or coupons issued under the Business Improvement District Act shall cease to be public officials before the delivery of the bonds, the signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if the officials had remained in office until delivery. Any bonds issued pursuant to the Business Improvement District Act shall be fully negotiable.

F. In any suit, action or proceeding involving the validity or enforceability of any bond issued under the Business Improvement District Act or the security therefor, any bond reciting in substance that it has been issued by the incorporated municipality in connection with authorized improvements within a district shall be conclusively deemed to have been issued for that purpose, and the project shall be conclusively deemed to have been planned, located and carried out in accordance with the provisions of the Business Improvement District Act.

History: Laws 1988, ch. 32, 12.



Section 3-63-13 - Annual assessment; special account.

3-63-13. Annual assessment; special account.

A. The council, upon recommendation of the management committee, may annually assess a business improvement benefit fee as defined by the ordinance upon all real property owners and business owners, exclusive of:

(1) governmentally owned real property;

(2) residential real property that is not multifamily residential rental property with at least four units or homeowners associations of multifamily ownership properties;

(3) real property owned by a nonprofit corporation; or

(4) residential real property, located within an existing district, that became eligible for a business improvement benefit fee assessment after the district was created, unless the ordinance that created the district is amended to include the new business or property after notice is provided and a hearing is held in accordance with Section 3-63-10 NMSA 1978.

B. The council may make reasonable classifications regarding real property owners located within the district. The annual assessment may be based on the amount of space used for business purposes, street front footage, building or land square footage or such other factors or combination of factors as shall be deemed reasonable. The annual assessment shall be in addition to any other incorporated municipal-imposed license fees or other taxes, fees or other charges assessed or levied for the general benefit and use of the incorporated municipality.

C. All money received by the municipality from the district assessment shall be held in a special account for the benefit of the district.

D. In the case of a district that was created by a majority of real property owners, the amount owed by a commercial tenant shall be proportional to the square footage of space that the tenant rents but shall not be more than seventy-five percent of the total business improvement benefit fee assessed on the property. The property owner shall pay at least twenty-five percent of the business improvement benefit fee.

E. In the case of a district that was created by a majority of businesses, the business improvement benefit fee shall be collected at the same time that the real property owner's property taxes are collected. Businesses shall be assessed for one hundred percent of the business fee assessed to the property.

History: Laws 1988, ch. 32, 13; 1999, ch. 204, 7; 2009, ch. 172, 3.



Section 3-63-14 - Assessments; terms of payment; liens; foreclosure.

3-63-14. Assessments; terms of payment; liens; foreclosure.

A. The council shall by ordinance:

(1) establish the time and terms of paying the business improvement benefit fee or installments on the fee;

(2) set any rate or rates of interest upon deferred payments of the fee, which shall commence from the last date of publication of the ordinance ratifying the assessment;

(3) fix penalties to be charged for delinquent payment of an assessment;

(4) establish procedures and guidelines for the classification of property for the fee;

(5) set a reasonable charge to recover the municipality's expense for the assessment, collection and administration of the fee; and

(6) provide for the control and investment and order the expenditure of all money pertaining to the district.

B. The same interest rate shall be set for fees which are payable over the same time period. No rate or rates of interest in excess of twelve percent a year upon such deferred payments of the fee shall become effective unless the state board of finance or any successor thereof at any time approves a higher interest rate in writing based upon the determination of the state board of finance that the higher rate is reasonable under existing or anticipated bond market conditions, which approval shall be conclusive.

C. After the publication of the ordinance ratifying the assessment, as provided in the Business Improvement District Act, the assessment together with any interest or penalty accruing to the assessment is a lien upon the tract or parcel of land so assessed. Such a lien is coequal with the lien for general real property taxes and the lien of other improvement districts and all other liens, claims and titles. Unmatured installments are not deemed to be within the terms of any general covenant or warranty. All purchasers, mortgagees or encumbrancers of a tract or parcel of land so assessed shall hold the tract or parcel of land subject to the lien so created.

D. Within sixty days after the publication of the assessment roll for a district, the municipal clerk shall prepare, sign, attest with the municipal seal and record in the office of the county clerk a claim of lien for any unpaid amount due and assessed against a tract or parcel of land.

E. Any tract or parcel so assessed shall not be relieved from the assessment or lien by the sale of the tract or parcel of land for general taxes or any other assessment.

History: Laws 1988, ch. 32, 14.



Section 3-63-15 - District review.

3-63-15. District review.

The council shall review each district every five years, and prior to the issuance of business improvement district revenue bonds other than those issued or committed during the first five-year period, to determine whether the district should remain in existence. If a majority of the council decides that the purpose for which the district was created has been served and that it is in the best interest for the district, the council shall terminate the district's status by ordinance or resolution and record this with the municipal clerk. If upon termination of a district's status there is an outstanding revenue bond obligation, the municipality shall continue to assess the business improvement benefit fee for the life of the outstanding bond.

History: Laws 1988, ch. 32, 15.



Section 3-63-16 - Business improvement benefit fee distribution.

3-63-16. Business improvement benefit fee distribution.

The business improvement benefit fee shall be distributed to the management committee on an annual basis pursuant to rules and guidelines established by the council and in accordance with the approved budget of the management committee.

History: Laws 1988, ch. 32, 16.






Article 64 - Development Incentives

Section 3-64-1 - Short title.

3-64-1. Short title.

Chapter 3, Article 64 NMSA 1978 may be cited as the "Community Development Incentive Act".

History: Laws 1991, ch. 163, 1; 2003, ch. 293, 1; 2003, ch. 405, 1.



Section 3-64-2 - Definitions.

3-64-2. Definitions.

A. As used in the Community Development Incentive Act:

(1) "commencement of commercial operations" occurs when the new business facility is first available for use by the taxpayer or first capable of being used by the taxpayer in the revenue-producing enterprise in which the taxpayer intends to use the new business facility;

(2) "facility" means any factory, mill, plant, refinery, warehouse, dairy, feedlot, building or complex of buildings located within the state, including the land on which the facility is located and all machinery, equipment and other real and tangible personal property located at or within the facility and used in connection with the operation of the facility;

(3) "new business facility" means a facility that satisfies the following requirements:

(a) the facility is employed by the taxpayer in the operation of a revenue-producing enterprise; the facility shall not be considered a "new business facility" in the hands of the taxpayer if the taxpayer's only activity with respect to the facility is to lease it to another person; if the taxpayer employs only a portion of the facility in the operation of a revenue-producing enterprise and leases another portion of the facility to another person or does not otherwise use such other portions in the operation of a revenue-producing enterprise, the portion employed by the taxpayer in the operation of a revenue-producing enterprise shall be considered a "new business facility" if the requirements of Subparagraphs (b), (c) and (d) of this paragraph are satisfied;

(b) the facility is acquired by or leased to the taxpayer on or after July 1, 2003; provided, the facility shall be deemed to have been acquired by or leased to the taxpayer on or after the specified date if the transfer of title to the taxpayer, the transfer of possession pursuant to a binding contract to transfer title to the taxpayer or the commencement of the term of the lease to the taxpayer occurs on or after that date or if the facility is constructed, erected or installed by or on behalf of the taxpayer, the construction, erection or installation is completed on or after that date;

(c) if the facility was acquired by the taxpayer from another person and the facility was employed, immediately prior to the transfer of title to the facility to the taxpayer or to the commencement of the term of the lease of the facility to the taxpayer, by any other person in the operation of a revenue-producing enterprise, the taxpayer does not continue the operation of the same or a substantially identical revenue-producing enterprise at the facility; and

(d) the facility is not a replacement business facility;

(4) "new business facility employee" means a person employed by the taxpayer in the operation of a new business facility during the taxable year for which the exemption authorized by Section 3-64-3 NMSA 1978 is granted; a person shall be considered to have been so employed if the person performs duties in connection with the operation of the new business facility on:

(a) a regular, full-time basis;

(b) a part-time basis if the person is customarily performing the described duties at least twenty hours per week throughout the taxable year; or

(c) a seasonal basis if the person performs the described duties for substantially all of the season customary for the position in which the person is employed.

The number of new business facility employees during any property tax year shall be determined by dividing by twelve the sum of the number of new business facility employees on the last business day of each month of that year. If the new business facility is in operation for less than the entire property tax year, the number of new business facility employees shall be determined by dividing the sum of the number of new business facility employees on the last business day of each full calendar month during the portion of the property tax year during which the new business facility was in operation by the number of full calendar months during that period;

(5) "new business facility investment" means the value of the real and tangible personal property, except inventory or property held for sale to customers in the ordinary course of the taxpayer's business, that constitutes the new business facility or that is used by the taxpayer in the operation of the new business facility during the property tax year for which the exemption authorized by Section 3-64-3 NMSA 1978 is granted and the value of that property during the year shall be:

(a) its original cost if owned by the taxpayer; or

(b) eight times the net annual rental rate if leased by the taxpayer; the "net annual rental rate" is the annual rental rate paid by the taxpayer, less any annual rental rate received by the taxpayer from subrentals;

(6) "related taxpayer" means:

(a) a corporation, partnership, limited liability company, trust or association controlled by the taxpayer;

(b) an individual, corporation, limited liability company, partnership, trust or association under the control of the taxpayer; or

(c) a corporation, limited liability company, partnership, trust or association controlled by an individual, corporation, limited liability company, partnership, trust or association under the control of the taxpayer.

For the purposes of this paragraph, "control of a corporation" means ownership, directly or indirectly, of stock possessing at least eighty percent of the total combined voting power of all classes of stock entitled to vote and at least eighty percent of all other classes of stock of the corporation; "control of a partnership, limited liability company or association" means ownership of at least eighty percent of the capital or profits interest in such partnership, limited liability company or association; and "control of a trust" means ownership, directly or indirectly, of at least eighty percent of the beneficial interest in the principal or income of the trust;

(7) "replacement business facility" means a facility as defined in Paragraph (3) of this subsection and referred to in this paragraph as a "new facility" that replaces another facility, referred to in this paragraph as an "old facility", located within the state in which the taxpayer or a related taxpayer previously operated but discontinued operating on or before the close of the first property tax year in which the exemption authorized by Section 3-64-3 NMSA 1978 is claimed; a new facility shall be deemed to replace an old facility if the following conditions are met:

(a) the old facility was operated by the taxpayer or a related taxpayer for more than three full property tax years out of the five property tax years next preceding the property tax year in which commencement of commercial operations occurs at the new facility; and

(b) the old facility was employed by the taxpayer or a related taxpayer in the operation of a revenue-producing enterprise and the taxpayer continues the operation of the same or a substantially identical revenue-producing enterprise at the new facility.

Notwithstanding the provisions of Subparagraph (a) of this paragraph, a facility shall not be considered a "replacement business facility" if the taxpayer's investment in the new facility exceeds three million dollars ($3,000,000) or, if less, three hundred percent of the investment in the old facility by the taxpayer or related taxpayer. The investment in the new facility and in the old facility shall be determined in the manner provided in Paragraph (5) of this subsection;

(8) "revenue-producing enterprise" means:

(a) the production, assembly, fabrication, manufacture or processing of any agricultural, mineral or manufactured product;

(b) the storage, warehousing, distribution or sale of any products of agriculture, mining or manufacturing;

(c) the feeding of livestock at a feedlot;

(d) the operation of laboratories or other facilities for scientific, agricultural animal husbandry or industrial research development;

(e) the generation of electricity;

(f) the performance of services of any type;

(g) the administrative management of any of the activities listed in Subparagraphs (a) through (f) of this paragraph; or

(h) any combination of any of the activities referred to in Subparagraphs (a) through (g) of this paragraph; and

(9) "same or a substantially identical revenue-producing enterprise" means a revenue-producing enterprise in which the products produced or sold, the services performed or the activities conducted are the same in character and use and are produced, sold, performed or conducted in the same manner and to or for the same types of customers as the products, services or activities produced, sold, performed or conducted in another revenue-producing enterprise.

B. The new business facility investment shall be determined by dividing by twelve the sum of the total value of such property on the last business day of each calendar month of the property tax year. If the new business facility is in operation for less than an entire property tax year, the new business facility investment shall be determined by dividing the sum of the total value of the property on the last business day of each full calendar month during the portion of the property tax year during which the new business facility was in operation by the number of full calendar months during that period.

C. If a facility that does not constitute a new business facility is expanded by the taxpayer, the expansion shall be considered a separate facility eligible for the exemption authorized by Section 3-64-3 NMSA 1978 if:

(1) the taxpayer's investment in the expansion exceeds one million dollars ($1,000,000) or, if less, one hundred percent of its investment in the original facility prior to expansion; and

(2) the expansion otherwise constitutes a new business facility.

The taxpayer's investment in the expansion and in the original facility prior to expansion shall be determined in the manner provided in Paragraph (5) of Subsection A of this section.

D. If a facility that does not constitute a new business facility is expanded by the taxpayer, the expansion shall be considered a separate facility for purposes of the exemption granted by Section 3-64-3 NMSA 1978 if:

(1) the expansion results in the employment of ten or more new business facility employees over and above the average number of employees employed in the county or municipality granting the exemption by the taxpayer during the twelve months immediately prior to the expansion, computed pursuant to Paragraph (4) of Subsection A of this section; and

(2) the expansion otherwise constitutes a new business facility.

History: Laws 1991, ch. 163, 2; 2003, ch. 293, 2; 2003, ch. 405, 2.



Section 3-64-3 - Exemption of certain commercial personal property from property tax by local bodies.

3-64-3. Exemption of certain commercial personal property from property tax by local bodies.

A. The governing body of a county or a municipality may by a majority vote of the members elected to the governing body adopt a resolution exempting commercial personal property of a new business facility located in the county or municipality from the imposition of any property tax on commercial personal property authorized to be imposed by the respective governing body, subject to the limitations of Subsection B of this section.

B. The exemption authorized by Subsection A of this section may be for up to one hundred percent of the value for property taxation purposes of the property exempted.

C. The exemption authorized by Subsection A of this section may be for any period of time not to exceed twenty years. The effective date of any exemption shall be January 1 of the property tax year in which the new business facility commences commercial operations.

History: Laws 1991, ch. 163, 3; 2003, ch. 293, 3; 2003, ch. 405, 3.



Section 3-64-4 - Transmittal of exemption resolution; action of assessor.

3-64-4. Transmittal of exemption resolution; action of assessor.

A. After a resolution of exemption of personal property is adopted by a governing body, copies of it shall be certified by the clerk of the entity; one copy shall be delivered immediately to the county assessors; and one copy shall be sent to the taxation and revenue department.

B. Upon receipt of a certified copy of an exemption resolution, the county assessor of the county in which the exempted property is located shall take appropriate action to enter the exemption in the property tax schedule for the property tax year in which the exemption becomes effective and shall also enter the exemption as appropriate for subsequent years during which the exemption remains in effect.

History: Laws 1991, ch. 163, 4.



Section 3-64-5 - Expiration of exemption; action of assessor.

3-64-5. Expiration of exemption; action of assessor.

An exemption granted under Section 3-64-3 NMSA 1978 shall automatically terminate on the last day of the property tax year in which it expires pursuant to the exemption resolution or on the last day of the property tax year in which a new business facility ceases commercial operations, whichever occurs first.

History: Laws 1991, ch. 163, 5; 2003, ch. 293, 4; 2003, ch. 405, 4.






Article 65 - Minor League Baseball Stadium Funding

Section 3-65-1 - Short title.

3-65-1. Short title.

Sections 1 through 11 [3-65-1 through 3-65-10 NMSA 1978] of this act may be cited as the "Minor League Baseball Stadium Funding Act".

History: Laws 2001, ch. 231, 1.



Section 3-65-2 - Findings and purpose.

3-65-2. Findings and purpose.

A. The legislature finds that:

(1) the costs of land for and of designing, purchasing, constructing, remodeling, rehabilitating, renovating, improving, equipping, furnishing, operating and maintaining minor league baseball stadiums have increased to a level that local financial resources are inadequate to meet all of the costs;

(2) functional and modern minor league baseball stadiums are essential in retaining and attracting minor league baseball teams to the state; and

(3) even after utilizing local financial resources, municipalities need additional means to provide complete funding for functional and modern minor league baseball stadiums.

B. The purpose of the Minor League Baseball Stadium Funding Act is to provide an additional method of accessing the capital markets with the assistance of the New Mexico finance authority to meet the need for a complete funding package for functional and modern minor league baseball stadiums.

History: Laws 2001, ch. 231, 2.



Section 3-65-3 - Definitions.

3-65-3. Definitions.

As used in the Minor League Baseball Stadium Funding Act:

A. "authority" means the New Mexico finance authority;

B. "chief executive officer" means the mayor or chief administrative officer of a municipality when designated in writing by the mayor to perform duties required by the Minor League Baseball Stadium Funding Act;

C. "governing body" means the council, commission or other group of elected officials of a municipality in which is vested the legislative authority of a municipality;

D. "loan" means a loan or other financial arrangement pursuant to which money is lent or otherwise made available by the authority to a municipality to pay for some or all of the costs of land for and designing, purchasing, constructing, remodeling, rehabilitating, renovating, improving, equipping and furnishing a minor league baseball stadium;

E. "loan payments" means all payments of principal, interest, premiums, charges, expenses or other obligations required to be paid by a municipality to the authority to repay the loan;

F. "minor league baseball stadium" means a stadium, including land, buildings and related improvements, primarily designed and intended for use by minor league baseball teams as a venue for playing baseball games;

G. "municipality" means a municipality located in a class A county with a population of more than two hundred thousand according to the 1990 federal decennial census;

H. "stadium surcharge" means a surcharge on tickets, parking, souvenirs, concessions, programs, advertising, merchandise, corporate suites or boxes, broadcast revenues and all other products or services sold at or related to the minor league baseball stadium or related to activities occurring at the stadium;

I. "vendor" means every person, corporation, partnership or other entity, including a division or department of a municipality, providing products or services sold at or related to the minor league baseball stadium; and

J. "vendor contract" means a contract, agreement or other written arrangement between a municipality and a vendor pursuant to which the vendor provides products or services sold at or related to the minor league baseball stadium.

History: Laws 2001, ch. 231, 3.



Section 3-65-4 - Authorization of surcharge; use of proceeds.

3-65-4. Authorization of surcharge; use of proceeds.

A. A municipality may impose a stadium surcharge by majority vote of the governing body. If a stadium surcharge has been imposed, the municipality shall include a stadium surcharge in each vendor contract, and each vendor contract shall be signed by the chief executive officer.

B. Before establishing the amount of the stadium surcharge to be included in each vendor contract, the municipality shall notify the authority in writing of the proposed amount of the loan requested for the minor league baseball stadium and of the proposed amount of the surcharge to be included in each vendor contract. The authority shall review the proposed amount of the stadium surcharge and shall make a written recommendation to a municipality setting forth the minimum amount of the surcharge to be set forth in the loan and related documents. The minimum amount of the stadium surcharge shall never be less than five percent and may be any higher percentage recommended by the authority or otherwise established by the municipality.

C. After receipt of the written recommendation from the authority, a municipality shall establish the amount of the stadium surcharge to be included in each vendor contract, provided that the amount of the surcharge to be set forth in the loan and related documents shall be at least the minimum amount recommended by the authority.

D. The receipts from the stadium surcharge may be used by the municipality for all or any portion of:

(1) loan payments;

(2) costs of constructing, renovating, operating, maintaining or improving the minor league baseball stadium; or

(3) costs of collecting and otherwise administering the surcharge.

E. A municipality shall establish a fund for construction, renovation, operation, maintenance and improvement of a minor league baseball stadium for deposit of all receipts from the stadium surcharge that exceed the required loan payments, and all receipts deposited in that fund shall be used for such purposes and may also be used for the costs of collection and otherwise administering the surcharge.

History: Laws 2001, ch. 231, 4.



Section 3-65-5 - Collection of surcharge; remittance to the municipality.

3-65-5. Collection of surcharge; remittance to the municipality.

A. Every vendor shall collect the stadium surcharge on behalf of the municipality and shall act as a trustee therefor.

B. The stadium surcharge shall be collected by vendors from the users of products or services subject to the surcharge. Users shall be charged separately for the stadium surcharge from the cost of the product or service subject to the surcharge or the vendor shall institute accounting controls or procedures sufficient to identify the amount of the surcharge owed to a municipality for each sale, transaction or exchange subject to the surcharge.

C. All receipts from the stadium surcharge shall be remitted by vendors to the treasurer of the municipality no later than the tenth day of the month following collection of the receipts. The treasurer of the municipality shall deposit the receipts in a separate account and shall act as trustee of the receipts on behalf of the authority so long as any loan is unpaid.

History: Laws 2001, ch. 231, 5.



Section 3-65-6 - Audits.

3-65-6. Audits.

A municipality shall provide by ordinance a method to either audit or otherwise ensure that vendors subject to the stadium surcharge collect and remit to the treasurer of the municipality the full amount of the surcharge receipts due to the municipality.

History: Laws 2001, ch. 231, 6.



Section 3-65-7 - Enforcement; penalties.

3-65-7. Enforcement; penalties.

A. An action to enforce the imposition and collection of a stadium surcharge by a vendor may be brought by a municipality.

B. A district court may issue an appropriate judgment, order or remedy to enforce the provisions of a vendor contract.

C. Any judgment issued by a district court requiring stadium surcharge receipts to be paid to a municipal treasurer by a vendor shall also award interest at twelve percent on past-due amounts, attorney fees and costs to a municipality.

History: Laws 2001, ch. 231, 7.



Section 3-65-8 - Authorization of project.

3-65-8. Authorization of project.

A. Pursuant to the provisions of Section 6-21-6 NMSA 1978, the legislature authorizes the authority to make a loan from the public project revolving fund to a municipality to acquire land for and to design, purchase, construct, remodel, renovate, rehabilitate, improve, equip or furnish a minor league baseball stadium on terms and conditions established by the authority.

B. Prior to receiving the loan, the governing body shall approve the loan and related documents by an ordinance to be adopted by a majority of the members of the governing body. The ordinance shall pledge the stadium surcharge receipts to make the loan payments. In addition to pledging stadium surcharge receipts for making loan payments, the ordinance shall pledge legally available gross receipts tax revenues distributed to a municipality pursuant to Section 7-1-6.4 or 7-1-6.12 NMSA 1978 in an amount satisfactory to the authority and in an amount at least sufficient to make the loan payments. No action shall be brought questioning the legality of the pledge of receipts and revenues, the ordinance, the loan, the proceedings, the stadium surcharge or any other matter concerning the loan after thirty days from the date of publication of the ordinance approving the loan and related documents and pledging stadium surcharge receipts and gross receipts tax revenues of the municipality to make the loan payments.

C. The legislature or a municipality shall not repeal, amend or otherwise modify any law or ordinance that adversely affects or impairs the stadium surcharge or any loan from the authority secured by a pledge of the stadium surcharge and gross receipts tax revenues, unless the loan has been paid in full or provisions have been made for full payment.

History: Laws 2001, ch. 231, 8.



Section 3-65-9 - Cumulative and complete authority.

3-65-9. Cumulative and complete authority.

The Minor League Baseball Stadium Funding Act shall be deemed to provide an additional and alternative method for obtaining funding for a minor league baseball stadium, establishing the stadium surcharge and completing the acts authorized thereby and shall be regarded as supplemental and additional to powers conferred by other laws of the state, without reference to such other laws of the state, and shall constitute full authority for the exercise of powers granted herein, including but not limited to the pledging of stadium surcharge receipts and gross receipts tax revenues by the governing body to make loan payments to the authority.

History: Laws 2001, ch. 231, 9.



Section 3-65-10 - Liberal interpretation.

3-65-10. Liberal interpretation.

The Minor League Baseball Stadium Funding Act, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect the purposes of the act.

History: Laws 2001, ch. 231, 10.






Article 66 - Municipal Event Center Funding

Section 3-66-1 - Short title.

3-66-1. Short title.

Sections 3 through 11 of this act [3-66-1 through 3-66-11 NMSA 1978] may be cited as the "Municipal Event Center Funding Act".

History: Laws 2005, ch. 351, 3.



Section 3-66-2 - Findings and purpose.

3-66-2. Findings and purpose.

A. The legislature finds that:

(1) the costs of acquiring land for and of designing, purchasing, constructing, remodeling, rehabilitating, renovating, improving, equipping, furnishing, operating and maintaining municipal event centers have increased to a level that local financial resources are inadequate to meet all of the costs;

(2) functional and modern municipal event centers are essential in retaining and attracting cultural, educational, entertainment and sporting events to municipalities and the state and are essential for the economic development and prosperity of municipalities and the state; and

(3) even after using local financial resources, municipalities need additional means to provide complete funding for functional and modern municipal event centers.

B. The purpose of the Municipal Event Center Funding Act is to provide an additional method of accessing the capital markets to meet the need for a complete funding package for functional and modern municipal event centers.

History: Laws 2005, ch. 351, 4.



Section 3-66-3 - Definitions.

3-66-3. Definitions.

As used in the Municipal Event Center Funding Act:

A. "bonds" means revenue bonds issued by a municipality to pay for some or all of the costs of acquiring land for and designing, purchasing, constructing, remodeling, rehabilitating, renovating, improving, equipping and furnishing a municipal event center;

B. "chief executive officer" means the mayor or chief administrative officer of a municipality when designated in writing by the mayor to perform duties required by the Municipal Event Center Funding Act;

C. "debt service payments" means rentals, receipts, fees or other charges paid to a municipality for the rights to use, operate or manage a municipal event center by any person, corporation or other entity;

D. "event center revenues" means rentals, receipts, fees or other charges imposed by and paid to a municipality pursuant to the Municipal Event Center Funding Act for the rights to use, operate or manage a municipal event center by any person, corporation or other entity;

E. "event center surcharge" means a surcharge to be included in each vendor contract on tickets, parking, souvenirs, concessions, programs, advertising, merchandise, corporate suites or boxes, broadcast revenues and all other products or services sold at or related to the municipal event center or related to activities occurring at the event center;

F. "governing body" means the council, commission or other group of elected officials of a municipality in which is vested the legislative authority of a municipality;

G. "municipal event center" means an event center providing seating for a minimum of four thousand people, including land, buildings and related improvements, primarily designed and intended for cultural, educational, entertainment and sporting events, but does not include a civic or convention center;

H. "municipality" means a political subdivision of the state, organized and operating under a home-rule charter or the Municipal Code;

I. "vendor" means every person, corporation, partnership or other entity, including a division or department of a municipality, providing products or services sold at or related to the municipal event center; and

J. "vendor contract" means a contract, agreement or other written arrangement between a municipality and a vendor pursuant to which the vendor provides products or services sold at or related to the municipal event center.

History: Laws 2005, ch. 351, 5.



Section 3-66-4 - Authorization of surcharge and other fees; use of proceeds; transfer.

3-66-4. Authorization of surcharge and other fees; use of proceeds; transfer.

A. A municipality in which a municipal event center is located may establish by ordinance an event center surcharge of not less than five percent of each vendor contract entered into by that municipality. As otherwise established by that municipality, the event center surcharge may be any percentage greater than five percent of each vendor contract entered into by the municipality.

B. A municipality shall include an event center surcharge in the terms of each vendor contract into which it enters. A chief executive officer of a municipality shall sign each vendor contract into which that municipality enters.

C. A municipality may establish charges and fees deemed necessary by the governing body or the chief executive officer for the use, operation or management of a municipal event center by a person, corporation or other entity.

D. From the proceeds of the event center surcharge, an amount equal to two percent of each vendor contract entered into by the municipality shall be transferred monthly by the municipality that established the event center surcharge to the tax administration suspense fund.

E. A municipality shall establish a fund for construction, renovation, operation, equipment, maintenance and improvement of a municipal event center for deposit of all event center revenues and event center surcharge proceeds that exceed the required debt service payments, except for event center surcharge proceeds transferred to the tax administration suspense fund pursuant to this section. Money in the fund may be used to pay:

(1) debt service payments;

(2) costs of operating a municipal event center during the life of the bonds issued by the municipality pursuant to the Municipal Event Center Funding Act;

(3) costs of constructing, renovating, equipping, maintaining or improving that municipal event center; or

(4) costs of collecting or administering the event center surcharge.

History: Laws 2005, ch. 351, 6.



Section 3-66-5 - Collection of event center surcharge; remittance to municipality.

3-66-5. Collection of event center surcharge; remittance to municipality.

A. Upon the sale of a product or service subject to the event center surcharge, a vendor shall collect the event center surcharge from the purchaser of that product or service on behalf of the municipality and shall act as a trustee for the surcharge receipts. A purchaser of a product or service subject to the event center surcharge shall be charged separately for the event center surcharge from the cost of the product or service, or the vendor shall institute accounting controls or procedures sufficient to identify the amount of the surcharge owed to a municipality for each sale, transaction or exchange subject to the surcharge. Receipts from the event center surcharge shall be remitted by a vendor to the treasurer of the municipality in which the municipal event center at which the vendor sold the product or service is located no later than the tenth day of the month following the collection of the surcharge.

B. A treasurer of a municipality shall deposit municipal event center revenues and event center surcharge receipts in a separate account and act as trustee of the revenue on behalf of bondholders pursuant to the Municipal Event Center Funding Act so long as any bonds remain outstanding.

History: Laws 2005, ch. 351, 7.



Section 3-66-6 - Audits.

3-66-6. Audits.

A municipality shall provide by ordinance a method to audit or otherwise ensure that vendors subject to the event center surcharge collect and remit to the treasurer of the municipality the full amount of the surcharge receipts due to the municipality.

History: Laws 2005, ch. 351, 8.



Section 3-66-7 - Enforcement; penalties.

3-66-7. Enforcement; penalties.

A. An action to enforce the imposition and collection of an event center surcharge by a vendor may be brought by a municipality.

B. A district court may issue an appropriate judgment, order or remedy to enforce the provisions of a vendor contract.

C. A judgment issued by a district court requiring event center surcharge receipts to be paid to a municipal treasurer by a vendor shall also award interest at an annual rate of twelve percent on past due amounts, attorney fees and costs to a municipality.

History: Laws 2005, ch. 351, 9.



Section 3-66-8 - Issuance of bonds.

3-66-8. Issuance of bonds.

A. A municipality may issue revenue bonds, in accordance with the procedures set forth in Sections 3-31-3 through 3-31-7 NMSA 1978, to acquire land for and to design, purchase, construct, remodel, renovate, rehabilitate, improve, equip or furnish a municipal event center.

B. Revenue bonds issued by a municipality may be secured by event center revenues, event center surcharge receipts or gross receipts tax revenues distributed to that municipality pursuant to Section 7-1-6.4 or 7-1-6.12 NMSA 1978.

C. An action shall not be brought questioning the legality of the pledge of event center revenues, event center surcharge receipts or gross receipts tax revenues, bonds issued pursuant to the Municipal Event Center Funding Act, issuance of those bonds, an event center surcharge included in a vendor contract or any other matter concerning the bonds after thirty days from the date of publication of the ordinance authorizing issuance of the bonds and the pledging of event center receipts, event center surcharge receipts or gross receipts tax revenues of a municipality to make debt service payments.

D. The legislature or a municipality shall not repeal, amend or otherwise modify any law or ordinance that adversely affects or impairs the event center surcharge or any bonds secured by a pledge of the event center revenues, event center surcharge receipts or gross receipts tax revenues, unless the bonds have been paid in full or provisions have been made for full payment.

History: Laws 2005, ch. 351, 10.



Section 3-66-9 - Cumulative and complete authority.

3-66-9. Cumulative and complete authority.

The Municipal Event Center Funding Act shall be deemed to provide an additional and alternative method for obtaining funding for a municipal event center, establishing and collecting event center revenues and the event center surcharge and completing the acts authorized pursuant to that act, and shall be regarded as supplemental and additional to powers conferred by other laws of the state and shall constitute full authority for the exercise of powers granted pursuant to the Municipal Event Center Funding Act.

History: Laws 2005, ch. 351, 11.



Section 3-66-10 - Liberal interpretation.

3-66-10. Liberal interpretation.

The Municipal Event Center Funding Act shall be liberally construed to carry out its purpose.

History: Laws 2005, ch. 351, 12.



Section 3-66-11 - Severability.

3-66-11. Severability.

If any part or application of the Municipal Event Center Funding Act is held invalid, the remainder or its application to other situations or persons shall not be affected.

History: Laws 2005, ch. 351, 13.









Chapter 4 - Counties

Article 1 - Bernalillo County

Section 4-1-1 - Original county boundaries.

4-1-1. [Original county boundaries.]

The boundaries of the county of Bernalillo are as follows: drawing a direct line toward the east toward the Bosque de los Pinos, touching the Canon Infierno, and terminating with the boundaries of the territory, drawing a direct line from the Bosque de los Pinos, crossing the Rio del Norte in the direction of the Quelites del Rio Puerco, and continuing in the direction of the canon of Juan Tafoya, until it terminates with the boundaries of the territory; on the north by the boundaries of Santa Ana and San Miguel; on the east and west by the boundaries of this territory.

History: Laws 1851-1852, p. 292; C.L. 1865, ch. 42, 9; C.L. 1884, 250; C.L. 1897, 516; Code 1915, 1062; C.S. 1929, 33-101; 1941 Comp., 15-101; 1953 Comp., 15-1-1.



Section 4-1-2 - Change in south boundary.

4-1-2. [Change in south boundary.]

All that portion of the county of Bernalillo situated south of a line commencing at a point on the east bank of the Rio Grande where the southern foot of the Loma de Isleta strikes the Rio Grande, and running thence to the Canon del Infierno, and then following the old line of both counties to the east, shall be cut off from the county of Bernalillo, and included within the county of Valencia. All the above-described land shall be annexed to and form part of precinct number fifteen of the county of Valencia.

History: Laws 1869-1870, ch. 16, 1; C.L. 1884, 279; C.L. 1897, 535; Code 1915, 1118; C.S. 1929, 33-3002; 1941 Comp., 15-102; 1953 Comp., 15-1-2.






Article 1A - New County South of Bernalillo County (South Valley)

Section 4-1A-1 to 4-1A-16 - Deleted.

4-1A-1 to 4-1A-16. Deleted.






Article 2 - Catron County

Section 4-2-1 - County boundaries.

4-2-1. [County boundaries.]

That the county of Catron is hereby created out of that portion of the state of New Mexico lying and being situate within the following metes and bounds:

beginning at the corner marking the southeast corner of township 9 south, range 9 west and the southwest corner of township 9 south, range 8 west, New Mexico principal meridian and base lines, as shown by the United States survey, and located on the north boundary of Sierra county; thence north on the range line between range 8 west and range 9 west through townships 9, 8, 7 and 6 south, New Mexico principal meridian and base lines to the United States first standard parallel south line; thence west on said first standard parallel south to the southeast corner of township 5 south, range 9 west, and the southwest corner of township 5 south, range 8 west, New Mexico principal meridian and base lines; thence north on the range line between range 8 west and range 9 west, New Mexico principal meridian and base lines, through townships 5, 4, 3, 2 and 1 south to the New Mexico base line, United States survey; thence west on said New Mexico base line to the southeast corner of township 1 north, range 9 west and the southwest corner of township 1 north, range 8 west, New Mexico principal meridian and base lines; thence north on the range line between range 8 west and range 9 west, New Mexico principal meridian and base lines through townships 1, 2, 3 and 4 north, to the south boundary line of Valencia county; thence westerly along the south boundary line of Valencia county to the boundary line between the states of New Mexico and Arizona; thence southerly along said boundary line between the states of New Mexico and Arizona to a point where the north boundary line of Grant county intersects said state boundary lines; thence easterly along said north boundary line of Grant county to the western boundary line of Sierra county; thence northerly along the western boundary line of Sierra county to the northwest corner of Sierra county, and thence easterly along the north [boundary] line of Sierra county to the place of beginning.

History: Laws 1921, ch. 28, 1; C.S. 1929, 33-201; 1941 Comp., 15-201; 1953 Comp., 15-2-1.



Section 4-2-2 - County seat; courthouse, jail and public buildings.

4-2-2. [County seat; courthouse, jail and public buildings.]

The county seat of said county of Catron shall be established at Reserve, in said county, and the board of county commissioners of said county shall select and designate suitable and convenient places at said county seat for the sites for the erection of a courthouse, jail and other public buildings of said county.

History: Laws 1921, ch. 28, 2; C.S. 1929, 33-202; 1941 Comp., 15-202; 1953 Comp., 15-2-2.



Section 4-2-3 - Courthouse and jail bonds; repayment.

4-2-3. [Courthouse and jail bonds; repayment.]

The county of Catron may issue bonds for courthouse and jail purposes to an amount not exceeding fifteen thousand ($15,000) dollars, which bonds shall be issued in the manner as provided by the constitution of New Mexico, payable absolutely thirty years from their date and at the option of said county twenty years from their date.

History: Laws 1921, ch. 28, 18; C.S. 1929, 33-218; 1941 Comp., 15-204; 1953 Comp., 15-2-4.



Section 4-2-4 - Road and bridge bonds.

4-2-4. [Road and bridge bonds.]

The county of Catron may issue bonds for the purpose of constructing and repairing public roads and bridges in an amount not exceeding twenty-five thousand ($25,000) dollars, which bonds shall be issued in the manner as provided by the constitution of New Mexico, payable absolutely thirty years from their date, and at the option of said county twenty years from their date.

History: Laws 1921, ch. 28, 19; C.S. 1929, 33-219; 1941 Comp., 15-205; 1953 Comp., 15-2-5.






Article 3 - Chaves County

Section 4-3-1 - Original county boundaries.

4-3-1. [Original county boundaries.]

That the counties of Chaves and Eddy are hereby created out of all that portion of Lincoln county, lying eastward of a line drawn through said county as follows, to wit: commencing at the northern boundary line of the county of Lincoln on the line between ranges nineteen and twenty east; thence south on said line to the base line; thence south along the range line between ranges nineteen and twenty east to the first standard parallel south; thence east to the point where the range line between ranges twenty and twenty-one east, south of said first standard parallel intersects said parallel; thence south on the line between said ranges twenty and twenty-one to the second standard parallel south; thence south to the southeast corner of township eleven, south of range twenty east; thence west to the line between ranges twenty and twenty-one south of the second standard parallel, south; thence south to the third standard parallel south along the range line between ranges twenty and twenty-one to intersect the third standard parallel, south; thence east along said parallel to where the line from the south side of same between ranges twenty-one and twenty-two intersect said parallel; thence along said range line between ranges twenty-one and twenty-two to the fourth standard parallel south; thence west along said parallel to the point where the line between ranges twenty-one and twenty-two south of said parallel intersects said parallel, and thence south on said line to the north boundary of the state of Texas.

History: Laws 1889, ch. 87, 1; C.L. 1897, 579; Code 1915, 1064; C.S. 1929, 33-301; 1941 Comp., 15-301; 1953 Comp., 15-3-1.



Section 4-3-2 - Dividing line between Chaves and Eddy.

4-3-2. [Dividing line between Chaves and Eddy.]

All that part of the territory of Lincoln county east of said line and north of the third standard parallel south shall be and constitute the county of Chaves, and the remaining territory east of said line and south of said third standard parallel south, shall be and constitute the county of Eddy.

History: Laws 1889, ch. 87, 3; C.L. 1897, 581; Code 1915, 1065; C.S. 1929, 33-302; 1941 Comp., 15-302; 1953 Comp., 15-3-2.



Section 4-3-3 - Addition to Chaves county.

4-3-3. [Addition to Chaves county.]

The western boundary of the county of Chaves is hereby changed so as to include within said county of Chaves all that portion of Lincoln county, lying south of the line between townships thirteen and fourteen south, of the second standard parallel south on the north, and the fourth standard parallel south on the south, and the range line between ranges fifteen and sixteen east, south of the third standard parallel south and sixteen and seventeen east south of the second standard parallel south on the west and the western boundary line of the county of Eddy on the east.

History: Laws 1899, ch. 3, 8; Code 1915, 1066; C.S. 1929, 33-303; 1941 Comp., 15-303; 1953 Comp., 15-3-3.



Section 4-3-4 - County seats.

4-3-4. [County seats.]

The county seat of the county of Chaves shall be in the town of Roswell in said county and the county seat of Eddy shall be in the town of Carlsbad in said county.

History: Laws 1889, ch. 87, 4; C.L. 1897, 582; Code 1915, 1068; C.S. 1929, 33-305; 1941 Comp., 15-305; 1953 Comp., 15-3-4.






Article 3A - Cibola County

Section 4-3A-1 - Cibola county created.

4-3A-1. Cibola county created.

The county of Cibola is hereby created out of that part of Valencia county lying westerly of the following described line:

begin on the southerly boundary line of Valencia county at its intersection with the line common to ranges 3 and 4 west, N.M.P.M.; then northerly along the line between ranges 3 and 4 west to the intersection with the line common to townships 8 and 9 north; then easterly along the line between townships 8 and 9 north and along the easterly prolongation of this line to its intersection with the westerly boundary line of Bernalillo county, the point of termination.

History: Laws 1981, ch. 24, 1.



Section 4-3A-2 - County seat.

4-3A-2. County seat.

The county seat of Cibola county shall be established at the municipality of Grants. The board of county commissioners of Cibola county after their appointment as provided in this act [4-3A-1 through 4-3A-14 NMSA 1978], shall select, designate and acquire a tract of land within that city as a place upon which shall be built the courthouse and public buildings of the county of Cibola.

History: Laws 1981, ch. 24, 2.



Section 4-3A-3 - Temporary officers.

4-3A-3. Temporary officers.

The governor shall within ten days after the effective date of this act appoint for the county of Cibola the county officers now provided by law for counties of this state. The officers so appointed shall serve until the election and qualification of their successors who shall be elected at the next succeeding general election.

History: Laws 1981, ch. 24, 3.



Section 4-3A-4 - Precincts.

4-3A-4. Precincts.

The precincts now existing in the territory included within the county of Cibola shall remain the same as they are now until changed according to law.

History: Laws 1981, ch. 24, 4.



Section 4-3A-5 - Tax records.

4-3A-5. Tax records.

The county assessor of Valencia county, as soon as practicable after the effective date of this act and officers for the new county have been appointed, shall turn over to the proper officials of Cibola county all tax records, schedules and assessments upon all classes of property that shall have been assessed in and that pertain to the area constituting Cibola county.

History: Laws 1981, ch. 24, 5.



Section 4-3A-6 - Unpaid taxes.

4-3A-6. Unpaid taxes.

The county of Cibola is entitled to all unpaid taxes, which remain unpaid at the effective date of this act upon property within the area embraced by the county of Cibola and any funds in the hands of the treasurer of Valencia county at the time this act [4-3A-1 through 4-3A-14 NMSA 1978] becomes effective, or which thereafter come into the treasurer's hands which are properly transferable by the treasurer of Valencia county to the treasurer of Cibola county, shall be transferred in the regular course in the administration of the office upon the demand from such authority to receive same.

History: Laws 1981, ch. 24, 6.



Section 4-3A-7 - Unpaid indebtedness.

4-3A-7. Unpaid indebtedness.

The county of Cibola shall not be required to pay the county of Valencia any portion of any indebtedness incurred by the county of Valencia for public improvements which are made or contracted for after the effective date of this act.

History: Laws 1981, ch. 24, 7.



Section 4-3A-8 - Transitional functions.

4-3A-8. Transitional functions.

The officers of the county of Valencia from which the county of Cibola has been created, shall exercise the functions of their several offices over Cibola county until the officers of the county of Cibola shall take office.

History: Laws 1981, ch. 24, 8.



Section 4-3A-9 - Judicial matters.

4-3A-9. Judicial matters.

The county of Cibola shall for judicial purposes be attached to the thirteenth judicial district. Until otherwise provided by law, magistrates for the existing county of Valencia shall be the magistrates for the county of Cibola.

History: Laws 1981, ch. 24, 9.



Section 4-3A-10 - Classification.

4-3A-10. Classification.

The county of Cibola, for the purpose of classification and fixing the amounts of salaries of county officers taking office at the organization of the county, shall be classed as a county of the first class having a valuation over $27,000,000 but less than $45,000,000; thereafter the county shall be classed as other counties are classed.

History: Laws 1981, ch. 24, 10.



Section 4-3A-11 - Unexpended funds and securities.

4-3A-11. Unexpended funds and securities.

Upon the effective date of this act, the treasurer of Valencia county shall ascertain the amount of unexpended funds and securities in the treasury of Valencia county and shall also ascertain the amount of unpaid obligations and expenses of Valencia county government which will be required to be paid between the effective date of this act and the end of the sixty-ninth fiscal year. The excess of such unexpended funds and securities over such obligations and Valencia county government expenses shall be divided and paid by the treasurer of Valencia county to Cibola and Valencia counties in the proportion that the assessed valuation of all property in each county, as of January 1, 1981 bears to the total assessed valuation of all property in both counties as of January 1, 1981.

History: Laws 1981, ch. 24, 11.



Section 4-3A-12 - Voting machines.

4-3A-12. Voting machines.

Valencia county, acting by and through its proper officer or officers upon the effective date of this act shall transfer to Cibola county the number of voting machines used in the area segregated into Cibola county in the 1980 general election.

History: Laws 1981, ch. 24, 12.



Section 4-3A-13 - Transfer of property.

4-3A-13. Transfer of property.

Upon the effective date of this act the county of Cibola becomes the owner of all road-working and road-maintaining equipment of every kind and nature, including trucks, pickups and trailers, heretofore assigned to the county commissioner districts lying within the area segregated into Cibola county. In addition, the county of Cibola at such time shall become the owner of all real estate and improvements thereon or appurtenant thereto located within the boundaries of Cibola county, title to which is vested in the county of Valencia. The board of county commissioners of Valencia county shall execute and deliver to the proper officer or officers of Cibola county whatever instruments of transfer are necessary to vest title to all such property in the county of Cibola.

History: Laws 1981, ch. 24, 13.



Section 4-3A-14 - Certificates of indebtedness.

4-3A-14. Certificates of indebtedness.

For the purpose of meeting expenses payable out of the general county fund of the county of Cibola, contracted and payable for the seventieth fiscal year, and not otherwise, the county of Cibola may issue certificates of indebtedness of the county of Cibola not to exceed one million dollars ($1,000,000), and tax levies shall be duly made therefor. The certificates of indebtedness shall be issued in a form to be approved by the state board of finance and shall be payable not more than ten years after date of issue. The certificates of indebtedness shall bear interest at a rate not to exceed that permitted by the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978]. The proceeds of the tax levy shall be pledged to the payment of the principal and interest of the certificates when they fall due.

History: Laws 1981, ch. 24, 14.






Article 4 - Colfax County

Section 4-4-1 - Original county boundaries.

4-4-1. [Original county boundaries.]

All that part of the territory comprised within the following limits, to wit: to the north and east by the boundaries of the territory of New Mexico; to the south the boundaries of the grant made to Carlos Beaubien and Guadalupe Miranda, and known as the Rayado grant, and on the west the boundaries of the county of Taos, shall form and constitute a new county to be known as, and called, Colfax county.

History: Laws 1868-1869, ch. 24, 1; C.L. 1884, 312; C.L. 1897, 555; Code 1915, 1069; C.S. 1929, 33-401; 1941 Comp., 15-401; 1953 Comp., 15-4-1.



Section 4-4-2 - Southern boundary.

4-4-2. [Southern boundary.]

That the boundary line between Mora and Colfax counties be and is hereby established, to wit: starting at a point on the eastern boundary of New Mexico and about fifty-three miles south of the northeast corner of New Mexico, and running west through the center of township twenty-three north from the base line as established by government survey to the western boundary of the counties of Mora and Colfax.

History: Laws 1876, ch. 61, 1; C.L. 1884, 282; C.L. 1897, 537; Code 1915, 1070; C.S. 1929, 33-402; 1941 Comp., 15-402; 1953 Comp., 15-4-2.



Section 4-4-3 - Change in part of southern boundary.

4-4-3. [Change in part of southern boundary.]

The north line of township twenty-three north, along ranges fifteen, sixteen, seventeen, eighteen and nineteen east, as shown by approved United States surveys, shall be the dividing line between Colfax county on the south, Mora county on the north and the range line between ranges nineteen and twenty east, to a point where said range line at present intersects the boundary line between said counties, from which point said boundary line, as now established by said act, January 13, 1876 [4-4-2 NMSA 1978], shall continue east to the west line of the state of Texas.

History: Laws 1882, ch. 72, 1; C.L. 1884, 289; C.L. 1897, 544; Code 1915, 1071; C.S. 1929, 33-403; 1941 Comp., 15-403; 1953 Comp., 15-4-3.






Article 5 - Curry County

Section 4-5-1 - County boundaries.

4-5-1. [County boundaries.]

That there be and is hereby created a county, to be known [as] and called Curry county, out of that portion of the territory of New Mexico, included in the following boundaries as indicated by the United States survey, to wit: commencing on the Texas-New Mexico boundary line at the point of its intersection with the east and west center line of township one north, projected thence west along said east and west center line of township one north, to the point of its intersection with the range line between ranges thirty and thirty-one east, thence north along the range line between thirty and thirty-one east to the northwest corner of township five north of range thirty-one east, thence east along the north line of township five north to the point of its intersection with the range line between thirty-two and thirty-three east, thence north along the range line beeween [between] thirty-two and thirty-three east, to the northwest corner of township six north of range thirty-three east, thence east along the north line of township six north to the point of its intersection with the range line between thirty-three and thirty-four east, thence north along the range line between thirty-three and thirty-four to the northwest corner of township seven north of range thirty-four east, thence [east] along the north line of township seven north to the point of its intersection with the range line of thirty-four and thirty-five east, thence north along the range line between thirty-four and thirty-five east to the northwest corner of township eight north of range thirty-five east, thence east along the north line of township eight north projected to its point of intersection with the Texas-New Mexico boundary line, thence south along the Texas-New Mexico boundary line to the point of beginning.

History: Laws 1909, ch. 6, 1; Code 1915, 1072; C.S. 1929, 33-501; 1941 Comp., 15-501; 1953 Comp., 15-5-1.






Article 6 - De Baca County

Section 4-6-1 - County boundaries.

4-6-1. County boundaries.

That the county of De Baca is hereby created out of that portion of the state of New Mexico, lying and being situate within the following metes and bounds, as indicated by the United States survey, viz.: commencing at the northeast corner of township 4 north, range 28 east; thence south on range line between ranges 28 and 29 east to the southeast corner of township 1 north, range 28 east; thence east on base line to the northeast corner of township 1 south, range 28 east; thence south on range line between ranges 28 and 29 east to the southeast corner of township 2 south, range 28 east; thence west on township line to the southwest corner of township 2 south, range 27 east; thence south on range line between ranges 26 and 27 east to the southeast corner of township 3 south, range 26 east; thence west on township line to the southwest corner of township 3 south of range 21 east; thence north on range line to the southwest corner of township 2 south of range 21 east; thence west on township line to the southwest corner of township 2 south of range 20 east to the Lincoln county line; thence north on range line between ranges 19 and 20 east to the northwest corner of township 1 south of range 20 east; thence west [east] on township line to the southwest corner of township 1 north of range 20 east; thence north on range line between ranges 19 and 20 east to the northwest corner of township 4 north of range 20 east; thence east on township line to the southeast corner of township 5 north of range 23 east; thence north on range line to the northwest corner of township 5 north of range 24 east; thence east on township line to the northeast corner of township 5 north, range 24 east; thence north on range line to the northwest corner of township 6 north of range 25 east; thence east on township line to the northeast corner of township 6 north of range 26 east; thence south on range line between ranges 26 and 27 east to the southeast corner of township 5 north of range 26 east; thence east on township line to the place of beginning.

History: Laws 1917, ch. 11, 1; C.S. 1929, 33-601; 1941 Comp., 15-601; 1953 Comp., 15-6-1.






Article 7 - Dona Ana County

Section 4-7-1 - Original county boundaries.

4-7-1. [Original county boundaries.]

The boundaries of the county of Dona Ana are as follows: the southern boundary, on the left bank of the Rio del Norte, is the boundary of the state of Texas, and on the right, the dividing line between the Republic of Mexico; on the north, the boundary of the county of Socorro, and on the east and west the boundaries of the territory.

History: Laws 1851-1852, p. 292, 10; C.L. 1865, ch. 42, 12; C.L. 1884, 253; C.L. 1897, 519; Code 1915, 1074; C.S. 1929, 33-701; 1941 Comp., 15-701; 1953 Comp., 15-7-1.



Section 4-7-2 - Dividing line between Socorro and Dona Ana counties.

4-7-2. [Dividing line between Socorro and Dona Ana counties.]

The dividing line between the counties of Dona Ana and Socorro, in this territory, is hereby established as follows, to wit: commencing at a point on the Rio Grande one mile south of the dwelling house of Tomas Gonzales, and thence a little southwest to a point one-quarter of a mile to the south of the Ojito del Cuervo, a ranch of the said Tomas Gonzales; thence in a westerly direction to a point one mile west of the Ojo de Berrendo, and running in a northwesterly direction to the ranches respectively known by the name of the Ojo del Berrendo, the Cienega de los Pasenos, Jaraloso, Eucisio, Cienega de los Apaches, Las Perchas and Ojo Caliente, to an equal line with that of the northern line of the county of Grant, so that all the ranches and ojos and ojitos above-mentioned be included in the county of Socorro, and the town and settlement of Hillsboro and Santa Barbara shall be included in the county of Dona Ana; and returning to the Rio Grande at the point of commencement, running thence in a straight line to the corner of the county of Lincoln, a few miles north and west of the town of Tularosa, in the county of Dona Ana.

History: Laws 1880, ch. 42, 1; C.L. 1884, 287; C.L. 1897, 542; Code 1915, 1078; C.S. 1929, 33-705; 1941 Comp., 15-702; 1953 Comp., 15-7-2.



Section 4-7-3 - Territory added to Dona Ana county.

4-7-3. [Territory added to Dona Ana county.]

That all that portion of the territory included within township eighteen south of ranges three and four west, according to the United States survey, shall hereafter be attached to, and constitute a part of the county of Dona Ana in said territory, and, until further provisions be made as to township lines, shall be a part of that precinct in said county, in which the town of Colorado is situated.

History: Laws 1887, ch. 14, 1; C.L. 1897, 573; Code 1915, 1076; C.S. 1929, 33-703; 1941 Comp., 15-703; 1953 Comp., 15-7-3.






Article 8 - Eddy County

Section 4-8-1 - Original county boundaries.

4-8-1. [Original county boundaries.]

That the counties of Chaves and Eddy are hereby created out of all that portion of Lincoln county, lying eastward of a line drawn through said county as follows, to wit: commencing at the northern boundary line of the county of Lincoln on the line between ranges nineteen and twenty east; thence south on said line to the base line; thence south along the range line between ranges nineteen and twenty east to the first standard parallel south; thence east to the point where the range line between ranges twenty and twenty-one east, south of said first standard parallel intersects said parallel; thence south on the line between said ranges twenty and twenty-one to the second standard parallel south; thence south to the southeast corner of township eleven south of range twenty east; thence west to the line between ranges twenty and twenty-one south of the second standard parallel south; thence south to the third standard parallel south along the range line between ranges twenty and twenty-one to intersect the third standard parallel south; thence east along said parallel to where the line from the south side of same between ranges twenty-one and twenty-two intersects said parallel; thence along said range line between ranges twenty-one and twenty-two to the fourth standard parallel south; thence west along said parallel to the point where the line between ranges twenty-one and twenty-two south of said parallel intersects said parallel, and thence south on said line to the north boundary of the state of Texas.

History: Laws 1889, ch. 87, 1; C.L. 1897, 579; Code 1915, 1064; C.S. 1929, 33-301; 1941 Comp., 15-301; 1953 Comp., 15-8-1.



Section 4-8-2 - Dividing line between Chaves and Eddy.

4-8-2. [Dividing line between Chaves and Eddy.]

All that part of the territory of Lincoln county east of said line and north of the third standard parallel south shall be and constitute the county of Chaves, and the remaining territory east of said line and south of said third standard parallel south, shall be and constitute the county of Eddy.

History: Laws 1889, ch. 87, 3; C.L. 1897, 581; Code 1915, 1065; C.S. 1929, 33-302; 1941 Comp., 15-302; 1953 Comp., 15-8-2.



Section 4-8-3 - Western boundary of Eddy county.

4-8-3. [Western boundary of Eddy county.]

That the western boundary line of the county of Eddy, in the territory of New Mexico, shall be and the same is hereby established as follows, to wit: commencing at the closing corner to township sixteen south, between ranges twenty and twenty-one east, on the third standard parallel south of the New Mexico principal meridian; thence south between said ranges twenty and twenty-one east, to the fourth standard parallel south; thence west along said parallel to the point where the line between ranges twenty and twenty-one east, south of said parallel, intersects said parallel, and thence south, on the range line between ranges twenty and twenty-one east, to the south boundary line of the territory of New Mexico.

History: Laws 1895, ch. 11, 1; C.L. 1897, 629; Code 1915, 1067; C.S. 1929, 33-304; 1941 Comp., 15-304; 1953 Comp., 15-8-3.



Section 4-8-4 - County seats.

4-8-4. [County seats.]

The county seat of the county of Chaves shall be in the town of Roswell in said county and the county seat of Eddy shall be in the town of Carlsbad in said county.

History: Laws 1889, ch. 87, 4; C.L. 1897, 582; Code 1915, 1068; C.S. 1929, 33-305; 1941 Comp., 15-305; 1953 Comp., 15-8-4.






Article 9 - Grant County

Section 4-9-1 - Original county boundaries.

4-9-1. [Original county boundaries.]

All that portion of the territory of New Mexico embraced within the following boundaries, to wit: commencing at the corners of townships twenty and twenty-one south, range seven and eight west, which said corners are about four miles northeasterly from Fort Cummings, in Dona Ana county; thence running northerly in a direct line across the summit of the Sierra Mimbres to a point due west of Ojo del Muerto; thence west to the western boundary of the territory; thence south along said boundary to the southwest corner of the territory; thence following the southern boundary of the territory eastwardly to a point on said southern boundary due south of the place of beginning; thence north to the place of beginning, shall form and constitute a new county to be called Grant county.

History: Laws 1867-1868, ch. 20, 1; C.L. 1884, 291; C.L. 1897, 546; Code 1915, 1079; C.S. 1929, 33-801; 1941 Comp., 15-801; 1953 Comp., 15-9-1.



Section 4-9-2 - Boundary between Grant and Catron counties.

4-9-2. [Boundary between Grant and Catron counties.]

That the boundary line between the counties of Socorro [Catron] and Grant be, and the same is, hereby located, fixed and established as follows: beginning at a point upon the western boundary line of the state of New Mexico where said line is intersected by the line between townships 12 and 13 south of the New Mexico principal base line and running thence eastwardly along the line between said townships 12 and 13 south, to the point where the said line intersects the one hundred and eighth (108th) meridian west of Greenwich.

History: Laws 1917, ch. 57, 1; C.S. 1929, 33-803; 1941 Comp., 15-802; 1953 Comp., 15-9-2.






Article 10 - Guadalupe County

Section 4-10-1 - County boundaries.

4-10-1. [County boundaries.]

That out of that portion of the territory of New Mexico, which was formerly embraced within the exterior limits of Guadalupe county, except those portions of said Guadalupe county, out of which the counties of Quay and Roosevelt were established and created, and out of a portion of the county of Valencia which lies immediately west of said Guadalupe county, there is hereby created and established the county of Guadalupe, which said county of Guadalupe is described as follows, as indicated by the United States survey, to wit: commencing at the southeast corner of township two north of range twenty-six east; thence north along the range line between ranges twenty-six and twenty-seven east, to the northeast corner of township eleven north of range twenty-six east; thence west along the north line of township eleven north of range twenty-six east, projected, to the northwest corner of township eleven north of range sixteen east; thence south along the range line between ranges fifteen and sixteen east to the southwest corner of township two north of range sixteen east; thence east along the south line of township two north of range sixteen east, projected, to the southeast corner of township two, north of range twenty-six east, to the point or place of beginning.

History: Laws 1903, ch. 69, 2; 1905, ch. 20, 1; Code 1915, 1081; C.S. 1929, 33-901; 1941 Comp., 15-901; 1953 Comp., 15-10-1.



Section 4-10-2 - County seat.

4-10-2. [County seat.]

That the county seat of the county of Guadalupe shall be and hereby is established at the town of Santa Rosa in said county.

History: Laws 1903, ch. 69, 3; 1905, ch. 20, 1; Code 1915, 1082; C.S. 1929, 33-902; 1941 Comp., 15-902; 1953 Comp., 15-10-2.






Article 11 - Harding County

Section 4-11-1 - County boundaries.

4-11-1. [County boundaries.]

That the county of Harding is hereby created out of that portion of the state of New Mexico lying and being situate within the following metes and bounds, to wit:

beginning at a point on the present west boundary of the county of Union, the same being the township corner of townships 22 and 23 north, ranges 27 and 28 east, thence north 2 [3] miles along the range line between ranges 27 and 28 east to the section corner, and point where the present north boundary of Mora county intersects the present west boundary of Union county; thence west along the present north boundary of Mora county to a point where said north boundary intersects the center of the main channel of Red river; thence southerly meandering the center of the main channel of said Red river to a point where the said center of the main channel of Red river intersects the present south boundary of the county of Mora; thence east along the present south boundary of the county of Mora to a point where said line intersects the present west boundary of the county of Union; thence southerly and southeasterly along the present west boundary of Union county and along the northeast boundary of the Pablo Montoya grant to a point where said eastern boundary intersects the north line of the Baca location no. 2; thence east along the north line of the Baca location no. 2 to the northeast corner of said Baca location no. 2; thence south along the east line of the Baca location no. 2 to a point where said line intersects the township line between townships 13 and 14 north being the third standard parallel north [sic]; thence east along said third standard parallel north [township line] to a point where the same intersects the northwesterly boundary line of the right-of-way of the Rock Island railroad; thence northeasterly along the said north line of said right-of-way to a point where said line intersects the range line between ranges 33 and 34 east; thence north along the range line between ranges 33 and 34 east to a point where said range line intersects the township line between townships 21 and 22 north; thence west along the township line between [townships] 21 and 22 north to its intersection with range line between ranges 29 and 30 east; thence north along the range line between 29 and 30 east to the intersection of said range line with the township line between townships 22 and 23 north; thence west to the intersection of the same with the range line between ranges 27 and 28 east and the point of beginning.

History: Laws 1921, ch. 48, 1; C.S. 1929, 33-1001; 1941 Comp., 15-1001; 1953 Comp., 15-11-1.



Section 4-11-2 - County seat; buildings.

4-11-2. [County seat; buildings.]

The county seat of the county of Harding is hereby established at the town of Mosquero and the board of county commissioners of said county after their appointment as provided in this act shall select and designate a plat of the ground within said town as the place upon which shall be built the courthouse and public buildings of said county of Harding.

History: Laws 1921, ch. 48, 2; C.S. 1929, 33-1002; 1941 Comp., 15-1002; 1953 Comp., 15-11-2.



Section 4-11-3 - Bonds for courthouse and jail.

4-11-3. [Bonds for courthouse and jail.]

The county of Harding may issue bonds for courthouse and jail purposes to an amount not exceeding twenty-five thousand ($25,000) dollars, which bonds shall be issued in the manner as provided by the constitution and the laws of the state of New Mexico, payable absolutely thirty years from their date, and, at the option of the county, twenty years from their date.

History: Laws 1921, ch. 48, 18; C.S. 1929, 33-1018; 1941 Comp., 15-1004; 1953 Comp., 15-11-4.






Article 12 - Hidalgo County

Section 4-12-1 - County boundaries.

4-12-1. [County boundaries.]

That the county of Hidalgo is hereby created out of that portion of the state of New Mexico, lying and situate within the following boundaries:

beginning at the northeast (NE) corner of section 24 in township 28 south of range 14 west of the New Mexico principal meridian, and running thence westwardly along the northerly boundary lines of sections 24, 23, 22, 21, 20 and 19 of said township 28 south of range 14 west, and along the northerly boundary lines of sections 24, 23, 22, 21, 20 and 19 of township 28 south of range 15 west, and along the northerly boundary lines of sections 24, 23, 22, 21, 20 and 19 of township 28 south of range 16 west to the southwest (SW) corner of section 18 of township 28 south of range 16 west; thence northwardly upon the line between ranges 16 west and 17 west to the fifth standard parallel south and thence along the said fifth standard parallel south to the point where the line between ranges 16 and 17 west, north of said fifth standard parallel south intersects the same and thence northwardly along said line between ranges 16 west and 17 west to the northeast (NE) corner of township 21 south of range 17 west; thence westwardly along the line between townships 20 south and 21 south to the southwest (SW) corner of township 20 south of range 17 west, thence northwardly along the line between ranges 17 west and 18 west to the northeast (NE) corner of township 20 south of range 18 west; thence westwardly along the line between townships 19 south and 20 south to the southwest (SW) corner of township 19 south of range 19 west; thence northwardly along the line between ranges 19 west and 20 west to the northeast (NE) corner of township 18 south of range 20 west; thence westwardly along the line between townships 17 south and 18 south to the point where the same intersects the boundary line between the states of New Mexico and Arizona; thence southwardly along said boundary line between the states of New Mexico and Arizona to the point where the same intersects the boundary line between the United States of America and the Republic of Mexico; thence eastwardly along said boundary line between the United States of America and the Republic of Mexico to the point where the same turns northwardly in township 34 south of range 14 west of the New Mexico principal meridian; thence northwardly along said boundary line between the United States of America and the Republic of Mexico to the point where the same turns eastwardly in township 29 south of range 14 [13] west of the New Mexico principal meridian; thence [west] upon a straight line to the southwest (SW) corner of the county of Luna, and thence northwardly along the westerly boundary line of said county of Luna to the point of beginning.

History: Laws 1919, ch. 11, 1; C.S. 1929, 33-1101; 1941 Comp., 15-1101; 1953 Comp., 15-12-1.



Section 4-12-2 - County seat; buildings.

4-12-2. [County seat; buildings.]

The county seat of the said county of Hidalgo shall be established at the village of Lordsburg in said county and the board of county commissioners of said county shall select and designate suitable and convenient places in said village for the sites for the erection of the courthouse, jail and other public buildings of said county.

History: Laws 1919, ch. 11, 2; C.S. 1929, 33-1102; 1941 Comp., 15-1102; 1953 Comp., 15-12-2.






Article 13 - Lea County

Section 4-13-1 - County boundaries.

4-13-1. [County boundaries.]

That the county of Lea is hereby created out of that portion of the state of New Mexico lying and being situate within the following metes and bounds, as indicated by the United States survey, viz.: at the southeast corner of the state of New Mexico, thence north on the line between the state of New Mexico and the state of Texas, in [to] the northeast corner of township nine (9) south of range thirty-eight (38) east; thence west on the line between townships eight (8) and nine (9) south to the northwest corner of township nine (9) south of range thirty-two (32) east; thence south between ranges thirty-one (31) and thirty-two (32) east of [to] the correction line between townships ten (10) and eleven (11) south; thence west on said correction line to the northwest corner of township eleven (11) south of range thirty-two (32) east; thence south, between ranges thirty-one [31] and thirty-two (32) east, to the correction line between townships fifteen (15) and sixteen (16) south; thence west, on said correction line to the northwest corner of township sixteen (16) south of range thirty-two [32] east; thence south, between ranges thirty-one (31) and thirty-two (32) east to the correction line between townships twenty (20) and twenty-one (21) south; thence east on said correction line to the northwest corner of township twenty-one (21) south of range thirty-two (32) east; thence south between ranges thirty-one [31] and thirty-two (32) east to the south boundary of the state of New Mexico; thence east, on said south boundary to the point of beginning.

History: Laws 1917, ch. 23, 1; C.S. 1929, 33-1201; 1941 Comp., 15-1201; 1953 Comp., 15-13-1.



Section 4-13-2 - County seat; buildings.

4-13-2. [County seat; buildings.]

The county seat of the said county of Lea shall be established at the town of Lovington, in said county; and the board of county commissioners of said county, to be appointed as hereinafter provided, shall select and designate the plat of ground known as the public square in said town, being described on the recorded plat of said town of Lovington as block ten (10) thereof, as the place in said town upon which shall be built the courthouse and public buildings of the said county of Lea.

History: Laws 1917, ch. 23, 2; C.S. 1929, 33-1202; 1941 Comp., 15-1202; 1953 Comp., 15-13-2.



Section 4-13-3 - Courthouse and jail bonds.

4-13-3. [Courthouse and jail bonds.]

The county of Lea may issue bonds for courthouse and jail purposes to an amount not exceeding thirty thousand dollars [($30,000)], which bonds shall be issued in the manner as provided by the constitution of New Mexico, payable absolutely thirty years from their date and at the option of said county, twenty years from their date.

History: Laws 1917, ch. 23, 17; C.S. 1929, 33-1217; 1941 Comp., 15-1204; 1953 Comp., 15-13-4.






Article 14 - Lincoln County

Section 4-14-1 - Original county boundaries.

4-14-1. [Original county boundaries.]

All that part of the county of Socorro situated to the eastward of a direct line drawn from north to south, from Malpais, and to be the western line of the new county, is hereby constituted and established, a new county which shall have the name of, and be called the county of Lincoln; the line of the north of said county shall be the dividing line of the county of Valencia; from thence drawing a line eastward without interfering with the boundaries of the county of San Miguel; and on the south a line passing east and west through the head of El Ojo de Tularosa; and this shall be the fixed boundary between the counties of Dona Ana and Lincoln.

History: Laws 1868-1869, ch. 8, 1; C.L. 1884, 303; C.L. 1897, 550; Code 1915, 1083; C.S. 1929, 33-1301; 1941 Comp., 15-1301; 1953 Comp., 15-14-1.



Section 4-14-2 - Changes in western boundary.

4-14-2. [Changes in western boundary.]

That townships eight (8), nine (9) and ten (10) south of the base line in ranges six (6), seven (7) and eight (8) east of the New Mexico principal meridian be and the same are hereby attached to and shall hereafter constitute a part of Lincoln county: provided, that the line between Socorro and Lincoln counties shall be changed so as to run as follows:

beginning at a point where the present westerly county line between Socorro and Lincoln counties intersects the first standard parallel south, thence running east along said first standard parallel to the southeast corner of section thirty-one (31) in township five (5) south of range ten (10) east; thence north along the section line to the base line, and the same shall constitute the line between said Socorro and Lincoln counties north of said first standard parallel.

History: Laws 1909, ch. 112, 1; Code 1915, 1084; C.S. 1929, 33-1302; 1941 Comp., 15-1302; 1953 Comp., 15-14-2.






Article 15 - Los Alamos County

Section 4-15-1 - Los Alamos county; boundaries.

4-15-1. [Los Alamos county; boundaries.]

That the county of Los Alamos is hereby created out of those portions of Sandoval and Santa Fe counties lying and situate within the following boundaries, to wit:

beginning at NE corner of the SE 1/4 of section 13, township 20 north, range 6 east of the New Mexico principal meridian, which point is on the county line between Sandoval county and Santa Fe county, state of New Mexico; thence in a westerly direction along the northern boundary of the S 1/2 of said section 13 to the northwest corner of the SW 1/4 of said section 13; thence in a northerly direction along the eastern boundary of section 14 to the northeast corner thereof; thence in a westerly direction along the northern boundaries of sections 14 and 15 to the northeast corner of section 16; thence in a southerly direction along the eastern boundary of said section 16 to the southeast corner thereof; thence in a westerly direction along the southern boundary of said section 16 to the southwest corner thereof; thence in a southerly direction along the eastern boundary line of section 20 to the NE corner of the SE 1/4 of said section 20; thence in a westerly direction along the north boundary of the S 1/2 of said section 20 to the northwest corner of the SW 1/4 of said section 20; thence in a westerly direction along the north boundary of the S 1/2 of section 19 to the northwest corner of the SW 1/4 of said section 19, all in township 20 north, range 6 east; thence in a westerly direction along the north boundary of the S 1/2 of section 24, to the northwest corner of the SW 1/4 of said section; thence in a westerly direction along the north boundary of the S 1/2 of section 23 to the northwest corner of the SW 1/4 of said section 23; thence in a northerly direction along the eastern boundary of section 22 to the northeast corner thereof; thence in a westerly direction along the northern boundary of said section 22 to a point on the eastern boundary of the Baca location numbered 1, which point is the southwest corner of the Santa Clara Indian reservation; all in township 20 north, range 5 east; thence in a southerly direction along the eastern boundary of the Baca location numbered 1, a distance of approximately 9.1 miles, to the southeast corner of the Baca location numbered 1; thence in a westerly direction approximately 1.3 miles along the southern boundary of the Baca location numbered 1, to the intersection of said boundary with the initial station of the Sawyer Mesa special survey, a survey of a portion of unsubdivided township 18 north, range 5 east, which point is the northwest corner of the Sawyer Mesa tract; thence in a southeasterly direction, along the southwest boundary of the Sawyer Mesa tract, a distance of 5.34 miles, to the intersection of the south boundary of the Sawyer Mesa tract with the west boundary of the Bandelier national monument, which point is the southeast corner of the Sawyer Mesa tract; thence in a general northerly direction approximately 0.8 miles along this boundary to the south boundary of the Ramon Vigil grant, which point is the northwest corner of the Bandelier national monument; thence in a general southeasterly direction for approximately 8.0 miles, along the boundary between the Ramon Vigil grant and the Bandelier national monument, to the intersection of said south boundary of the Ramon Vigil grant with the south end of the east boundary of said grant, which point is the southeast corner of the Ramon Vigil grant and is on the west bank of the Rio Grande river; thence in a general northeasterly direction approximately 7.8 miles along the east boundary of the Ramon Vigil grant, which boundary is parallel to the west bank of the Rio Grande river, to the southeast corner of the tract within the Ramon Vigil grant identified as Tract A in the general land office survey for group no. 406, dated August 15, 1938, and titled plat Ramon Vigil grant, New Mexico, said tract commonly being known as "Sacred Area" or "Indian Sacred Grounds"; thence in a general northwesterly direction approximately 7.7 miles along the southern boundary of said Tract A, to a point on the northern boundary of the Ramon Vigil grant, which point is at the northwest corner of the so-called "Sacred Area"; thence in an easterly direction approximately 1.9 miles along the northern boundary of the Ramon Vigil grant to a point on the Sandoval and Santa Fe county line, which point is the southeast corner of fractional section 25, township 19 north, range 6 east, and the southwest corner of a detached portion of the Bandelier national monument; thence northerly along the east side of said township to the northeast corner of section 1 of said township; thence northerly along the east side of township 20 north, range 6 east to the northeast corner of the SE 1/4 of section 13 of said township, the point of beginning.

History: 1941 Comp., 15-1351, enacted by Laws 1949, ch. 134, 1; 1953 Comp., 15-15-1.



Section 4-15-2 - Designation of county seat.

4-15-2. [Designation of county seat.]

That the county seat of said Los Alamos county shall be established at the community of Los Alamos therein.

History: 1941 Comp., 15-1352, enacted by Laws 1949, ch. 134, 2; 1953 Comp., 15-15-2.






Article 16 - Luna County

Section 4-16-1 - County boundaries.

4-16-1. [County boundaries.]

That a county, which shall be known as Luna county, is hereby created out of that portion of the territory of New Mexico included within the following boundaries, as indicated by United States survey, to wit: commencing at the northwest corner of township twenty-one south, range thirteen west of the New Mexico principal base and meridian; thence east along the north boundary line of township twenty-one south, to the southwest corner of township twenty south, range ten west; thence north along the west boundary line of range ten west to the northwest corner of township twenty south, range ten west; thence east along the north boundary line of township twenty south, to the northeast corner of township twenty south, range five west; thence south along the east boundary line of range five west to the international boundary line of the United States and the Republic of Mexico; thence west along said international boundary line, to the range line between ranges thirteen and fourteen west; thence north on said range line between ranges thirteen and fourteen west, to the northwest corner of township twenty-one south, range thirteen west, the place of beginning.

History: Laws 1901, ch. 38, 1; Code 1915, 1085; C.S. 1929, 33-1401; 1941 Comp., 15-1401; 1953 Comp., 15-16-1.



Section 4-16-2 - County seat.

4-16-2. [County seat.]

That the county seat of said county of Luna shall be established at the town of Deming in said county.

History: Laws 1901, ch. 38, 2; Code 1915, 1086; C.S. 1929, 33-1402; 1941 Comp., 15-1402; 1953 Comp., 15-16-2.






Article 17 - McKinley County

Section 4-17-1 - County boundaries.

4-17-1. [County boundaries.]

The present boundaries of McKinley county, as established by Chapter 19 of the Session Laws of 1899, are hereby enlarged and extended by adding thereto the following territory from the counties of Bernalillo and Valencia, viz.: beginning at the point where the second standard parallel north intersects the boundary line between the territories of Arizona and New Mexico; thence north on said line to the point where the fifth standard parallel north, if projected westward across the Navajo Indian reservation, would intersect the boundary line between New Mexico and Arizona; thence east along the line of said fifth standard parallel north, to the northeast corner of township number twenty north, range number five west of the New Mexico principal meridian; thence south along the line between ranges numbers four and five west of the New Mexico principal meridian, to the point where it intersects the third standard parallel north; thence west along said third standard parallel north, to the southeast corner of township number thirteen north, range number eight west of the New Mexico principal meridian; thence north along the line between ranges numbers seven and eight west of the New Mexico principal meridian, to the corner of sections thirteen, eighteen, nineteen and twenty-four, township number thirteen north, ranges numbers seven and eight west of the New Mexico principal meridian; thence west along the line between sections thirteen and twenty-four, fourteen and twenty-three, fifteen and twenty-two, sixteen and twenty-one, seventeen and twenty and eighteen and nineteen, township number thirteen north, range number eight west, to the point where it intersects the first guide meridian west; thence south along the line of said first guide meridian west, to the point where it intersects the third standard parallel north; thence west on said third standard parallel north, to the northeast corner of township twelve north, range sixteen west of the New Mexico principal meridian; thence south along the line between ranges fifteen and sixteen west, to the point where it intersects the second standard parallel north; thence west along said second standard parallel north, to the point of beginning.

History: Laws 1901, ch. 39, 1; Code 1915, 1089; C.S. 1929, 33-1503; 1941 Comp., 15-1501; 1953 Comp., 15-17-1.



Section 4-17-2 - County seat.

4-17-2. [County seat.]

The county seat of the county of McKinley shall be and the same is hereby located in the town of Gallup in said county.

History: Laws 1899, ch. 19, 2; Code 1915, 1088; C.S. 1929, 33-1502; 1941 Comp., 15-1502; 1953 Comp., 15-17-2.






Article 18 - Mora County

Section 4-18-1 - Original county boundaries.

4-18-1. [Original county boundaries.]

All that portion of the territory embraced within the following boundaries, to wit: on the north and east by the limits of the territory of New Mexico; on the south by the northern limits of the county of San Miguel; and on the west by the tops of the ridge of mountains which divide the valley of Taos from Mora and Rayado, shall form and constitute a new county, to be known [as] and called the county of Mora.

History: Laws 1859-1860, p. 76, 9; C.L. 1865, ch. 42, 18; C.L. 1884, 258; C.L. 1897, 524; Code 1915, 1090; C.S. 1929, 33-1601; 1941 Comp., 15-1601; 1953 Comp., 15-18-1.



Section 4-18-2 - Northwest boundary with Taos county.

4-18-2. [Northwest boundary with Taos county.]

The boundaries dividing the counties of Taos and Mora shall hereafter be as follows, that is to say: west of the valley of Mora, a line running north, commencing at the first hill west of the said valley of Mora, and east of the Jicarita, crossing the Vega del Estillero opposite Canada del Raton, passing through the said canada till it reaches the foot of the Osha hill on the western base thereof; thence continuing north along the eastern base of said range, along the eastern side of the head of the Rio Colorado which runs into the Rio Grande in the county of Taos, and thence in a northeast direction to the limits of the territory of New Mexico and the territory of Colorado.

History: Laws 1867-1868, ch. 24, 1; C.L. 1884, 268; C.L. 1897, 529; Code 1915, 1091; C.S. 1929, 33-1602; 1941 Comp., 15-1602; 1953 Comp., 15-18-2.



Section 4-18-3 - Southern boundary.

4-18-3. [Southern boundary.]

The dividing line to be known as the dividing line of the counties of Mora and San Miguel, shall be as follows: taking as a fixed point five hundred yards north of the house of Leandro Sanchez, at Pena Blanca, in the county of San Miguel; thence running a line directly to the west to the eastern boundary line of the county of Santa Fe; thence running from said point five hundred yards north of the house of Leandro Sanchez on a line directly east to the fall and source of the Arroyo de la Jara; thence following the current of the Arroyo de la Jara to its junction with the Sapello river; thence following down the Sapello river to the old government bridge or crossing over the El Sapellocito; thence running on a direct line east, or as nearly as may be, to the Pinos Altos, leaving all settlements on both sides of the Mora river, and within the valley of said river, in the county of Mora; thence from Pinos Altos in a direct line to the east to the limits of the territory of New Mexico.

History: Laws 1882, ch. 86, 1; C.L. 1884, 290; Laws 1889, ch. 37, 1; C.L. 1897, 576; Code 1915, 1092; C.S. 1929, 33-1603; 1941 Comp., 15-1603; 1953 Comp., 15-18-3.



Section 4-18-4 - County seat; courts.

4-18-4. [County seat; courts.]

The county seat of said county shall be at the plaza of Santa Gertrudes de Mora, and the district and probate courts shall be held at the said county seat at such times and places as may be fixed by law.

History: Laws 1859-1860, p. 76; C.L. 1865, ch. 42, 19; C.L. 1884, 259; C.L. 1897, 525; Code 1915, 1093; C.S. 1929, 33-1604; 1941 Comp., 15-1604; 1953 Comp., 15-18-4.






Article 19 - Otero County

Section 4-19-1 - County boundaries.

4-19-1. [County boundaries.]

That there be and hereby is created out of a part of the counties of Dona Ana, Socorro and Lincoln a new county to be known [as] and called Otero county, which shall embrace all that portion of said counties of Dona Ana, Socorro and Lincoln lying within the following boundaries, viz.: beginning at a point on the boundary line between the territory of New Mexico and the state of Texas where the range line between ranges five and six east of New Mexico principal meridian, projected south, would intersect said boundary line; thence running north on said range line to the third standard parallel south; thence east along the third standard parallel south to the range line between ranges six and seven east; thence north along said range line between ranges six and seven east to the second standard parallel south; thence east along said second standard parallel south to where the same intersects the range line between ranges twelve and thirteen east; thence south along said range line between ranges twelve and thirteen east to the township lying [line] between townships eleven and twelve south; thence east along said township line between said townships eleven and twelve to the intersection of the range line between ranges sixteen and seventeen east; thence south along said range line between ranges sixteen and seventeen east, to the intersection of the same with the third standard parallel south; thence west along said third standard parallel south to the intersection of the range line between ranges fifteen and sixteen east, south of the third standard parallel south; thence south along said range line between ranges fifteen and sixteen east to the fourth standard parallel south; thence east along the fourth standard parallel south to the western boundary of Eddy county; thence south along said western boundary of Eddy county to the boundary line between the territory of New Mexico and the state of Texas; thence west along said boundary line between said territory and state to the place of beginning.

History: Laws 1899, ch. 3, 1; Code 1915, 1094; C.S. 1929, 33-1701; 1941 Comp., 15-1701; 1953 Comp., 15-19-1.



Section 4-19-2 - County seat.

4-19-2. [County seat.]

That the county seat of said county so created is hereby fixed and established at the town of Alamogordo therein.

History: Laws 1899, ch. 3, 2; Code 1915, 1095; C.S. 1929, 33-1702; 1941 Comp., 15-1702; 1953 Comp., 15-19-2.






Article 20 - Quay County

Section 4-20-1 - County boundaries.

4-20-1. [County boundaries.]

That the present county of Quay is hereby abolished and there is hereby created the county of Washington, which said county of Washington shall be described and its boundaries shall be as follows, to wit:

beginning at a point on the boundary line between the states of New Mexico and Texas, the same being the northeast corner of township seventeen (17) north, range thirty-seven (37) east, fractional, N.M. P. M., and running thence west on the township line between townships seventeen (17) and eighteen (18) north to the northwest corner of township seventeen (17) north, range thirty-four (34) east; thence south on the range line between ranges thirty-three (33) and thirty-four (34) east, to a point where the same intersects the northwesterly right-of-way boundary line of the Rock Island railroad; thence southwesterly along said northwesterly right-of-way boundary line of the Rock Island railroad to a point where said line intersects the township line between townships thirteen (13) and fourteen (14) north; thence west on the township line between townships thirteen (13) and fourteen (14) north, to a point where the same intersects the east boundary line of the Baca location no. 2; thence south on the east boundary of the said Baca location no. 2 to the southeast corner of said Baca location no. 2; thence west on the south boundary of the Baca location no. 2 to the southwest corner of the same; thence north on the west boundary of said Baca location no. 2 to a point where the same intersects the southeast boundary line of the Pablo Montoya grant; thence southwesterly along the southeast boundary line of the Pablo Montoya grant to a point where the same intersects the range line between ranges twenty-six (26) and twenty-seven (27) east; thence south on the range line between ranges twenty-six (26) and twenty-seven (27) east to the southwest corner of township five (5) north, range twenty-seven (27) east; thence east on the township line between townships four (4) and five (5) north, to the southeast corner of township five (5) north, range thirty (30) east; thence north on the range line between ranges thirty (30) and thirty-one (31) east to the northeast corner of township five (5) north, range thirty (30) east; thence east on the township line between townships five (5) and six (6) north, to the southeast corner of township six (6) north, range thirty-two (32) east; thence north on the range line between ranges thirty-two (32) and thirty-three (33) east to the southeast corner of township seven (7) north, range thirty-two (32) east; thence east on the township line between townships six (6) and seven (7) north, to the southeast corner of township seven (7) north, range thirty-three (33) east; thence north on the range line between ranges thirty-three (33) and thirty-four (34) east, to the southeast corner of township eight (8) north, range thirty-three (33) east; thence east on the township line between townships seven (7) and eight (8) north, to the southeast corner of township eight (8) north, range thirty-four (34) east; thence north on the range line between ranges thirty-four (34) and thirty-five (35) east to the southeast [northeast] corner of township nine (9) [eight (8)] north, range thirty-four (34) east; thence east on the township line between townships eight (8) and nine (9) north to the boundary line between the states of New Mexico and Texas; thence north on the boundary line between the states of New Mexico and Texas to the intersection of the same with the township line between townships seventeen (17) and eighteen (18) north, N.M. P. M., and the place of beginning.

History: Laws 1923, ch. 141, 1; C.S. 1929, 33-1801; 1941 Comp., 15-1801; 1953 Comp., 15-20-1.



Section 4-20-2 - Present organization to remain; county seat.

4-20-2. [Present organization to remain; county seat.]

That the present organization of the county of Quay as to precincts, school districts, officials and otherwise shall be and become the organization of the new county of Washington; the county seat of the county of Washington shall be and remain at Tucumcari until changed according to law. All officials of Quay county who were duly elected at the last general election and who qualified as required by law and all appointive officials duly qualified shall be and remain the officials of Washington county, holding their respective offices for the time for which they were severally elected or appointed, and qualified, and they shall perform all of the duties relating to their respective offices in the county of Washington hereby created.

History: Laws 1923, ch. 141, 2; C.S. 1929, 33-1802; 1941 Comp., 15-1802; 1953 Comp., 15-20-2.



Section 4-20-3 - Funds, credits and taxes.

4-20-3. [Funds, credits and taxes.]

All funds, monies, rights, credits, licenses and taxes which belong to or were to be paid to the county of Quay shall be and become the property of the county of Washington hereby created, and all such monies and taxes shall be paid to the proper official of Washington county; and any valid and existing indebtedness, liability or obligation of the county of Quay shall be and become an indebtedness, liability or obligation of the said county of Washington.

History: Laws 1923, ch. 141, 3; C.S. 1929, 33-1803; 1941 Comp., 15-1803; 1953 Comp., 15-20-3.



Section 4-20-4 - Precincts and school districts remain.

4-20-4. [Precincts and school districts remain.]

The precincts and school districts heretofore existing in Quay county and the officials thereof shall be and remain the same as they were until changed according to law.

History: Laws 1923, ch. 141, 4; C.S. 1929, 33-1804; 1941 Comp., 15-1804; 1953 Comp., 15-20-4.



Section 4-20-5 - Records and tax rolls.

4-20-5. [Records and tax rolls.]

All records, tax rolls, assessments and tax schedules heretofore belonging or pertaining to the county of Quay shall belong to and become the property of the county of Washington. All things and acts or duties which could have been legally required to be done or performed by any person, firm, corporation, board or official in the county of Quay may also be required from such person, firm, corporation, board or official in the county of Washington.

History: Laws 1923, ch. 141, 5; C.S. 1929, 33-1805; 1941 Comp., 15-1805; 1953 Comp., 15-20-5.



Section 4-20-6 - Salaries of officers.

4-20-6. [Salaries of officers.]

The officials of Washington county shall receive the same salaries respectively as they would have received as officials in Quay county until otherwise provided by law.

History: Laws 1923, ch. 141, 8; C.S. 1929, 33-1808; 1941 Comp., 15-1807; 1953 Comp., 15-20-7.



Section 4-20-7 - Change of name.

4-20-7. [Change of name.]

The name of Washington county, heretofore created, is hereby changed to Quay county.

History: Laws 1923, ch. 150, 1; C.S. 1929, 33-1809; 1941 Comp., 15-1808; 1953 Comp., 15-20-8.






Article 21 - Rio Arriba County

Section 4-21-1 - Original county boundaries.

4-21-1. [Original county boundaries.]

The boundaries of the county of Rio Arriba are as follows: on the south from the Puertecito of Pojuaque, drawing a direct line toward the west in the direction of the mesilla of San Yldefonso; from the mesilla crossing the Rio del Norte toward the west and continuing until it reaches the boundaries of the territory; drawing a direct line from said Puertecito de Pojuaque toward the east until it reaches the last house of the town of Cundiyo, toward the south, continuing the same line until it reaches the highest point of the mountain of Nambe; from thence, following the summit of the mountain toward the north, until it reaches the southern boundary of the county of Taos; this shall constitute the eastern boundary, and on the north the boundary of the county of Taos, and on the west the boundary line of the territory.

History: Laws 1851-1852, p. 291; C.L. 1865, ch. 42, 5; C.L. 1884, 246; C.L. 1897, 512; Code 1915, 1099; C.S. 1929, 33-1901; 1941 Comp., 15-1901; 1953 Comp., 15-21-1.



Section 4-21-2 - Eastern boundary.

4-21-2. [Eastern boundary.]

That the dividing line between the counties of Taos and Rio Arriba shall be changed so as to read as follows: the same shall be a straight line from the point where the present dividing line between said counties crosses the Rio Grande; thence to the north side of the house known as that of Antonio Domingo Lucero, deceased; thence west, crossing the Ojo Caliente river, to the summit of the Hot Springs mountains; and thence north to the junction of the Canada de los Comanches with the Ojo Caliente river, and thence following the wagon road to the crossing of the Tres Piedras arroyo west of the house of Juan Estevan Rodriguez, deceased, at the town of Tres Piedras; thence running west with said arroyo for a distance of one mile; thence north for a distance of one mile; thence east to the present dividing line of said counties; and thence to the southern boundary of the state of Colorado. Provided, that this will not affect any litigation now pending in said counties of Rio Arriba and Taos February 20th, 1905.

History: Laws 1880, ch. 46, 3; C.L. 1884, 286; C.S. 1897, 541; Laws 1905, ch. 11, 1; Code 1915, 1101; C.S. 1929, 33-1903; 1941 Comp., 15-902; 1953 Comp., 15-21-2.






Article 22 - Roosevelt County

Section 4-22-1 - Original county boundaries.

4-22-1. [Original county boundaries.]

That there be and hereby is created a county, to be known as and called Roosevelt county, out of that portion of the territory of New Mexico included in the following boundaries, as indicated by the United States survey, to wit: commencing at the southwest corner of township two south, range twenty-seven east of the New Mexico principal base and meridian; thence north along the range line between [ranges] twenty-six and twenty-seven east to the northwest corner of township four north of range twenty-seven east; thence east along the north line of township four north (projected) to its point of intersection with the Texas-New Mexico boundary line; thence south along the Texas-New Mexico boundary line to the point of its intersection with the first standard parallel south (projected eastward); thence west along the first standard parallel south to the southwest corner of township five south, range thirty-one east; thence north along the range line between ranges thirty and thirty-one east to the southwest corner of township four south, range thirty-one east; thence west along the south line of township four south, range thirty east, to the southwest corner of township four south, range thirty east; thence north along the range line between ranges twenty-nine and thirty east, to the southwest corner of township two south, range thirty east; thence west along the south boundary line of township two south to the point of beginning.

History: Laws 1903, ch. 7, 1; Code 1915, 1102; C.S. 1929, 33-2001; 1941 Comp., 15-2001; 1953 Comp., 15-22-1.



Section 4-22-2 - Addition to Roosevelt county.

4-22-2. [Addition to Roosevelt county.]

That all that portion of the territory described as follows: commencing at the southwest corner of township four south of range thirty east, thence south on range line to the southwest corner of township five south of range thirty east; thence east on said township line which is also the first standard parallel south, to the northwest corner of township six south of range thirty-two east; thence south on range line to the southwest corner of township seven south of range thirty-two east; thence east on township line to the northwest corner of township eight south of range thirty-four east; thence south on range line between ranges thirty-three and thirty-four east to the southwest corner of township eight south of range thirty-four east; thence east along the township line between townships eight and nine south to its intersection with the western boundary line of the state of Texas; thence in a northerly direction along the boundary line between Texas and New Mexico to the southeast corner of Roosevelt county; thence west along township line to the southwest [southeast] corner of township five south of range thirty east; thence north on range line to the northeast corner of township five south, range thirty east; thence west along township line to the place of beginning, be and it hereby is annexed to the county of Roosevelt as a part and portion thereof for every purpose.

History: Laws 1917, ch. 11, 18; C.S. 1929, 33-618; 1941 Comp., 15-2002; 1953 Comp., 15-22-2.



Section 4-22-3 - County seat.

4-22-3. [County seat.]

That the county seat of the said county of Roosevelt shall be established at the town of Portales in said county.

History: Laws 1903, ch. 7, 1; Code 1915, 1103; C.S. 1929, 33-2002; 1941 Comp., 15-2003; 1953 Comp., 15-22-3.






Article 23 - Sandoval County

Section 4-23-1 - County boundaries.

4-23-1. [County boundaries.]

That there be and is hereby created a county, to be known as and called the county of Sandoval, out of that portion of the territory of New Mexico included within the following boundaries, to wit:

beginning at a point three miles north of the southwest corner of township twenty-three north, of range seven west of the New Mexico principal meridian, according to the public land surveys of the United States, and running thence east along the line three miles north of the line between townships twenty-two and twenty-three north to the said principal meridian, which line shall form a part of the southern boundary of Rio Arriba county; thence south along said principal meridian to the fifth standard parallel north; thence east along said fifth standard parallel north to the range line between ranges six and seven east at the northwest corner of township twenty north in range seven east; thence south along said range line between ranges six and seven east; the same being the western boundary of Santa Fe county, to the southeast corner of township twelve north in range six east of said principal meridian; thence west along the township line between townships eleven and twelve north, said line being the northern boundary of Bernalillo county, to the boundary line of Valencia county at the northwestern corner of Bernalillo county; thence in a northwesterly direction along the boundary line of Valencia county to the third standard parallel north; thence west along said third standard parallel north, to the southeastern corner of McKinley county; thence north and along the eastern boundary line of McKinley county to the fifth standard parallel north at the southwest [northwest] corner of township twenty-one [twenty] north in range four west; thence west along said fifth standard parallel north to the southeast corner of San Juan county at the southwest corner of township twenty-one north in range seven west, and thence north along the range line between ranges seven and eight west, said line being the easterly boundary of San Juan county, to the place of beginning.

History: Laws 1905, ch. 10, 2; Code 1915, 1104; C.S. 1929, 33-2101; 1941 Comp., 15-2101; 1953 Comp., 15-23-1.



Section 4-23-2 - County seat.

4-23-2. [County seat.]

The county seat of the said county of Sandoval is hereby established at the town of Bernalillo in said county.

History: Laws 1905, ch. 10, 3; Code 1915, 1105; C.S. 1929, 33-2102; 1941 Comp., 15-2102; 1953 Comp., 15-23-2.






Article 24 - San Juan County

Section 4-24-1 - Original county boundaries.

4-24-1. [Original county boundaries.]

That all of that portion of Rio Arriba county, New Mexico, comprised within the following boundaries, as hereinafter described, shall form and constitute a new county, to be hereafter known as the county of San Juan, to wit: commencing at the state line of Colorado, running along the San Juan river to where the San Juan crosses range line between ranges seven and eight [west; thence south on said range line], to the north line of Bernalillo [McKinley] county; thence west to the line of Arizona; thence running north on the Arizona line to the state of Colorado; thence east to the place of beginning; also to include all the settlements on the San Juan river below the mouth of the Los Pinos river.

History: Laws 1887, ch. 13, 1; C.L. 1897, 569; Code 1915, 1106; C.S. 1929, 33-2201; 1941 Comp., 15-2201; 1953 Comp., 15-24-1.






Article 25 - San Miguel County

Section 4-25-1 - County boundaries.

4-25-1. [County boundaries.]

That the present county of San Miguel is hereby abolished and there is hereby created the county of Jefferson out of the area formerly in San Miguel county and also out of a triangular area within the Pablo Montoya grant, lying between the counties of Guadalupe, Quay and San Miguel as it heretofore existed, which said county of Jefferson shall be described and its boundaries shall be as follows, to wit:

beginning at the southeast corner of the Baca location no. 2; thence west on the south boundary of the Baca location no. 2, to the southwest corner of the same; thence north on the west boundary of said Baca location no. 2, to a point where it intersects the southeast boundary line of the Pablo Montoya grant; thence southwesterly along the southeast boundary line of the Pablo Montoya grant to a point where the same intersects the east boundary line of Guadalupe county; thence north along the eastern boundary line of Guadalupe county to the northeast corner of said county; thence west along the north boundary line of Guadalupe county to the northwest corner of Guadalupe county; thence south along the west boundary line of Guadalupe county to the northeast corner of Torrance county; thence west along the north boundary line of Torrance county to the southeast corner of Santa Fe county; thence north along the east boundary line of Santa Fe county to a point where the same is intersected by the south boundary line of Mora county; thence in an easterly direction following the south boundary lines of Mora and Harding counties to a point where the same intersects [intersect] the northwest boundary line of the Pablo Montoya grant; thence northeasterly along the northwest line of the Pablo Montoya grant to the northeast corner of said grant; thence southeasterly along the easterly boundary line of the Pablo Montoya grant to its points of intersection with the north line of the Baca location no. 2; thence east along the north boundary line of the Baca location no. 2 to the northeast corner of said Baca location no. 2; thence south along the east boundary line of the Baca location no. 2 to the southeast corner of said Baca location no. 2, and place of beginning.

History: Laws 1923, ch. 142, 1; C.S. 1929, 33-2301; 1941 Comp., 15-2301; 1953 Comp., 15-25-1.



Section 4-25-2 - Present organization retained; county seat.

4-25-2. [Present organization retained; county seat.]

That the present organization of the county of San Miguel as to precincts, school districts, officials and otherwise shall be and become the organization of the new county of Jefferson; that the county seat of the county of Jefferson shall be and remain at Las Vegas until changed according to law. All officials of San Miguel county who were duly elected at the last general election and who qualified as required by law and all appointive officials duly qualified shall be and remain the officials of Jefferson county, holding their respective offices for the time for which they were severally elected or appointed, and qualified, and they shall perform all of the duties relating to their respective offices in the county of Jefferson hereby created.

History: Laws 1923, ch. 142, 2; C.S. 1929, 33-2302; 1941 Comp., 15-2302; 1953 Comp., 15-25-2.



Section 4-25-3 - Funds, credits and taxes.

4-25-3. [Funds, credits and taxes.]

All funds, monies, rights, credits, licenses and taxes which belong to or were to be paid to the county of San Miguel shall be and become the property of the county of Jefferson hereby created, and all such monies and taxes shall be paid to the proper official of Jefferson county; and any valid and existing indebtedness, liability or obligation of the county of San Miguel shall be and become an indebtedness, liability or obligation of the said county of Jefferson.

History: Laws 1923, ch. 142, 3; C.S. 1929, 33-2303; 1941 Comp., 15-2303; 1953 Comp., 15-25-3.



Section 4-25-4 - Precincts and school districts remain the same.

4-25-4. [Precincts and school districts remain the same.]

The precincts and school districts heretofore existing in San Miguel county and the officials thereof shall be and remain the same as they were until changed according to law. The area included in the county of Jefferson which is not within any precinct or school district of said county may be organized into precincts or school districts in the manner provided by law.

History: Laws 1923, ch. 142, 4; C.S. 1929, 33-2304; 1941 Comp., 15-2304; 1953 Comp., 15-25-4.



Section 4-25-5 - Records and tax rolls.

4-25-5. [Records and tax rolls.]

All records, tax rolls, assessments and tax schedules heretofore belonging or pertaining to the county of San Miguel shall belong to and become the property of the county of Jefferson. All things and acts or duties which could have been legally required to be done or performed by any person, firm, corporation, board or official in the county of San Miguel may also be required from such person, firm, corporation, board or official in the county of Jefferson. Assessments of lands not assessed for the year 1923 shall be made for said year in the county of Jefferson by the state tax commission.

History: Laws 1923, ch. 142, 5; C.S. 1929, 33-2305; 1941 Comp., 15-2305; 1953 Comp., 15-25-5.



Section 4-25-6 - Salaries remain the same.

4-25-6. [Salaries remain the same.]

The officials of Jefferson county shall receive the same salaries respectively as they would have received as officials in San Miguel county until otherwise provided by law.

History: Laws 1923, ch. 142, 8; C.S. 1929, 33-2308; 1941 Comp., 15-2307; 1953 Comp., 15-25-7.



Section 4-25-7 - Change of name.

4-25-7. [Change of name.]

That the name of the county of Jefferson, heretofore created, is hereby changed to San Miguel county.

History: Laws 1923, ch. 151, 1; C.S. 1929, 33-2309; 1941 Comp., 15-2308; 1953 Comp., 15-25-8.






Article 26 - Santa Fe County

Section 4-26-1 - County boundaries.

4-26-1. [County boundaries.]

The boundaries of Santa Fe county shall be defined as follows: commencing at the southeast corner of township eight north, range eleven east; thence north between ranges eleven and twelve east, to the northeast corner of township twenty north, range eleven east; thence west between townships twenty and twenty-one north, to the northwest corner of township twenty north, range seven east; thence south between ranges six and seven east to the southwest corner of township eight north, range seven east; thence east between townships seven and eight north to the place of beginning.

History: Laws 1889, ch. 127, 1; C.L. 1897, 596; Code 1915, 1108; C.S. 1929, 33-2401; 1941 Comp., 15-2401; 1953 Comp., 15-26-1.



Section 4-26-2 - Espanola precinct attached to Rio Arriba county.

4-26-2. [Espanola precinct attached to Rio Arriba county.]

That all of precinct number sixteen of Santa Fe county, known as Espanola precinct, be and the same is hereby detached from Santa Fe county and made a part of Rio Arriba county and attached to precinct number seven of said Rio Arriba county.

History: Laws 1903, ch. 24, 1; Code 1915, 1100; C.S. 1929, 33-1902; 1941 Comp., 15-2402; 1953 Comp., 15-26-2.






Article 27 - Sierra County

Section 4-27-1 - Original county boundaries.

4-27-1. [Original county boundaries.]

All that part of the territory of New Mexico comprised within the following boundaries and limits, to wit: commencing at the Mule springs, in Mule pass, in Cook's canyon range, in the county of Grant, and running thence in a northwesterly direction along the summit of the Mimbres mountains to the north boundary line of Grant county; thence west on said north boundary line to the one hundred and eighth degree of longitude west of Greenwich; thence north on said degree of longitude to the point where the same intersects the north line of township line ten south, of New Mexico, being along the north line of [sic] township ten south, range eleven west of the [principal] meridian of New Mexico; thence east on said township line to the principal meridian of New Mexico; thence south on said principal meridian to the south line of township seventeen south, of the United States survey; thence west along said south line of said township number seventeen south, to the southwest corner of range four west, New Mexico principal meridian; thence south on the west line of said range line number four west of said principal meridian of New Mexico, to the southwest corner of township number nineteen south, of range four west, New Mexico; thence west along the south line of township number nineteen south, to the southwest corner of township nineteen south, range seven west, New Mexico principal meridian; thence west-northwest to the place of beginning on said south line to the boundary line of Grant county, shall form and constitute a new county, to be known as and called Sierra county: provided, that the property thus separated from the county of Socorro shall not be exempt from its share of taxation to pay the outstanding bonded indebtedness of Socorro county.

History: Laws 1884, ch. 109, 1; C.L. 1884, 321; C.L. 1897, 559; Code 1915, 1109; C.S. 1929, 33-2501; 1941 Comp., 15-2501; 1953 Comp., 15-27-1.



Section 4-27-2 - Boundary between Sierra and Grant counties.

4-27-2. [Boundary between Sierra and Grant counties.]

That the boundary line between the counties of Sierra and Grant be, and the same is hereby located, fixed and established as follows:

beginning at a point where the line between townships 12 and 13 south of the New Mexico principal base line intersects the one hundred and eighth (108th) meridian west of Greenwich, and running thence eastwardly along the said line between said townships 12 and 13 south, to the summit of the Sierra Mimbres, or Black range, and thence southwardly along the summit of said Sierra Mimbres, or Black range, to Mule springs in Mule pass in Cook's canyon range, and thence east-southeast to the southwest corner of township 19 south of range 7 west of the New Mexico principal base and meridian.

History: Laws 1917, ch. 57, 2; C.S. 1929, 33-2502; 1941 Comp., 15-2502; 1953 Comp., 15-27-2.



Section 4-27-3 - County seat.

4-27-3. [County seat.]

The county seat of said county of Sierra is hereby permanently located and established at the town of Hillsborough in said county of Sierra.

History: Laws 1884, ch. 109, 3; C.L. 1884, 323; C.L. 1897, 561; Code 1915, 1110; C.S. 1929, 33-2503; 1941 Comp., 15-2503; 1953 Comp., 15-27-3.






Article 28 - Socorro County

Section 4-28-1 - Original county boundaries.

4-28-1. [Original county boundaries.]

The boundaries of the county of Socorro are as follows: on the south, drawing a direct line to the eastward from the Muerto spring in the Jornada in the direction of La Laguna, and continuing until it terminates with the boundary of the territory; drawing a direct line toward the west from said Muerto spring, crossing the Rio del Norte, and continuing in the same direction until it terminates with the boundary of the territory, shall be the southern boundary, and the northern boundary is the southern extremity of the county of Valencia.

History: Laws 1851-1852, p. 292; C.L. 1865, ch. 42, 11; C.L. 1884, 252; C.L. 1897, 518; Code 1915, 1111; C.S. 1929, 33-2601; 1941 Comp., 15-2601; 1953 Comp., 15-28-1.






Article 29 - Taos County

Section 4-29-1 - Original boundaries.

4-29-1. [Original boundaries.]

The boundaries of the county of Taos are as follows: on the south, from the first house of the town of Embudo, on the upper side, where the canyon of Picuris terminates, drawing a direct line toward the south over the mountain of Bajillo at the town of Rincones, until it reaches the front of the last house of Las Trampas, on the south side; from thence, drawing a direct line toward the east, dividing the mountain, until it reaches the junction of the rivers Mora and Sapello, and from thence to the boundary line of the territory; from the above-mentioned house of Embudo, drawing a line toward the north over the mountain, and dividing the Rio del Norte in the direction of the Tetilla de la Petaca; from thence taking a westward direction until it terminates with the boundary line of the territory; and on the north by the boundary line of the territory of New Mexico.

History: Laws 1851-1852, p. 291; C.L. 1865, ch. 42, 4; C.L. 1884, 245; C.L. 1897, 511; Laws 1901, ch. 52, 1; Code 1915, 1112; C.S. 1929, 33-2701; 1941 Comp., 15-2701; 1953 Comp., 15-29-1.






Article 30 - Torrance County

Section 4-30-1 - County boundaries.

4-30-1. [County boundaries.]

That a county which shall be known as Torrance county is hereby created out of that portion of the territory of New Mexico included within the following boundaries, as indicated by the United States surveys, to wit:

commencing at the standard corner to sections no. 33 and no. 34, township one north, range five east of the New Mexico principal base line, and running thence north through the center of townships one, two and three north to the line between townships three and four north; thence west on the said township line to the southwest corner of township four north, range five east; thence north on the range line between ranges four and five east, to the southwest corner of township eight north, range five east; thence east on the township line between townships seven and eight north to the southeast corner of township eight north, range seven east; thence north on the range line between ranges seven and eight east to the northwest corner of township eight north, range eight east, on the second standard parallel north; thence west on the second standard parallel north to the southwest corner of township nine north, range seven east; thence north on the range line between ranges six and seven east to the northwest corner of township nine north, range seven east; thence east on the township line between townships nine and ten north, to the northeast corner of township nine north, range fifteen east; thence south on the range line between ranges fifteen and sixteen east, to the New Mexico principal base line; and thence west on said New Mexico principal base line to the place of beginning.

History: Laws 1903, ch. 70, 1; 1905, ch. 2, 2; Code 1915, 1113; C.S. 1929, 33-2801; 1941 Comp., 15-2801; 1953 Comp., 15-30-1.



Section 4-30-2 - County seat.

4-30-2. [County seat.]

The county seat of the said county of Torrance shall be, and the same is hereby located at the town of Estancia in said county.

History: Laws 1903, ch. 70, 2; 1905, ch. 2, 3; Code 1915, 1114; C.S. 1929, 33-2802; 1941 Comp., 15-2802; 1953 Comp., 15-30-2.






Article 31 - Union County

Section 4-31-1 - Original county boundaries.

4-31-1. [Original county boundaries.]

That the county of Union is hereby created out of that portion of the territory of New Mexico lying and being situate within the following metes and bounds, to wit: commencing at a point on the line between the state of Colorado and the territory of New Mexico where the range line between ranges twenty-seven and twenty-eight east crosses said line between the territory of New Mexico and state of Colorado; thence from said point, running south on said range line between ranges twenty-seven and twenty-eight east, to the south line of the county of Mora, in said territory; thence east along the south line of the said county of Mora to the east line of what is known and called the Pablo Montoya grant; thence in a southeasterly direction along the easterly line of the said Pablo Montoya grant to the north line of what is called and known as Baca location number two; thence east along the north line of said Baca location number two to the northeast corner of said Baca location number two; thence south along the east line of said Baca location number two to the southeast corner of said Baca location number two; thence continuing south to the township line between townships eleven and twelve north; thence east along said line between townships eleven and twelve north, to the east line of the territory of New Mexico; thence north on the east line of the territory of New Mexico to the northeast corner of said territory of New Mexico; thence west along the north line of said territory of New Mexico, to the range line, between ranges twenty-seven and twenty-eight east, the point of beginning.

History: Laws 1893, ch. 49, 1; 1895, ch. 12, 1; C.L. 1897, 615; Code 1915, 1115; C.S. 1929, 33-2901; 1941 Comp., 15-2901; 1953 Comp., 15-31-1.



Section 4-31-2 - County seat.

4-31-2. [County seat.]

The county seat of the county of Union shall be and the same is hereby located in the town of Clayton in said county.

History: Laws 1893, ch. 49, 2; C.L. 1897, 616; Code 1915, 1116; C.S. 1929, 33-2902; 1941 Comp., 15-2902; 1953 Comp., 15-31-2.






Article 32 - Valencia County

Section 4-32-1 - Original county boundaries.

4-32-1. [Original county boundaries.]

The county of Valencia shall be bounded as follows: on the south, drawing a line from a point between the town of Jose Pino and the house of Jose Antonio Chavez toward the east in the direction of the Bocas de Abo, and continuing said line along the Gabilan mountain until it terminates with the boundaries of the territory; drawing a direct line from the starting point of the eastern line, crossing the Rio del Norte, touching the dividing line between Belen and Sabinal, continuing the line in the direction of the canada of the Alamito del Rio Puerco, and following in the direction of Puerto de la Bolita de Oro, until it terminates with the boundary of the territory; on the north to be bounded by the county of Bernalillo.

History: Laws 1852-1853, p. 292; C.L. 1865, ch. 42, 10; C.L. 1884, 251; C.L. 1897, 517; Code 1915, 1117; C.S. 1929, 33-3001; 1941 Comp., 15-3001; 1953 Comp., 15-32-1.






Article 33 - Creation or Change of Counties

Section 4-33-1 - Annexation of a portion of a county to another county; reasons.

4-33-1. [Annexation of a portion of a county to another county; reasons.]

Whenever, because of the location and conditions of roads, or the existence or nonexistence of transportation facilities, it will be more convenient for the residents of any portion of a county to travel to the county seat of some other contiguous county, and because of such location and condition of roads or the existence or nonexistence of transportation facilities, it will be more convenient and economical for such other county to render governmental services to such portion of such other county, the portion of the county so affected may be annexed to such other county in the following manner.

History: 1941 Comp., 15-3305, enacted by Laws 1947, ch. 196, 1; 1953 Comp., 15-33-1.



Section 4-33-2 - Petition for annexation.

4-33-2. [Petition for annexation.]

A petition executed by at least fifty-one percent (51%) of the qualified electors residing within the portion of the county proposed to be annexed shall be filed with the county commissioners of the county in which such portion is located. Such petition shall set forth the facts showing the existence of the conditions described in Section 1 [4-33-1 NMSA 1978] hereof and shall accurately set out the boundaries of the portion of the county proposed to be annexed.

History: 1941 Comp., 15-3306, enacted by Laws 1947, ch. 196, 2; 1953 Comp., 15-33-2.



Section 4-33-3 - Contest; notice of election.

4-33-3. Contest; notice of election.

Immediately upon the filing of such petition, it shall be the duty of the county commissioners with whom such petition is filed to cause a notice to be published in some newspaper or newspapers of general circulation in each county affected. Within thirty (30) days after the publication of such notice, but not thereafter, any resident of either of the counties affected, on behalf of himself and all others similarly situated, may bring an action in the district court of the county in which such area proposed to be annexed is located, against any one or more of the signers of the petition, alleging that the petition has not been executed by the requisite number of signers or that the description of the area to be annexed is not accurately described or that the conditions described in Section 1 [4-33-1 NMSA 1978] hereof do not exist.

The judge, after hearing, shall make a determination as to whether the allegations of the petition are well taken. If he shall determine that the allegations of the petition are well taken, he shall enter an order, and if the same be not stayed, it shall be the duty of the county commissioners to call an election to be held within 30 days within the county of the area proposed to be annexed, and shall cause a notice of election to be published two (2) times in a newspaper of general circulation in said county, the last publication thereof to be at least seven (7) days before the date set for the election. Such notice shall specify the polling places, which polling places shall be not fewer than there were in said county at the last general election. At such election all qualified electors who reside within said county shall be entitled to vote: provided, however, that this act [section] shall not apply in any case where a petition has been filed with any board of county commissioners under Chapter 196 of New Mexico Session Laws of 1947 [4-33-1 through 4-33-7 NMSA 1978] in accordance with the requirements of said act of 1947 and where such a petition has been filed prior to the effective date of this act, the election shall be held under the provisions of Chapter 196, New Mexico Session Laws of 1947.

History: 1941 Comp., 15-3307, enacted by Laws 1947, ch. 196, 3; 1951, ch. 148, 1; 1953 Comp., 15-33-3.



Section 4-33-4 - Judges for election; form of ballots.

4-33-4. [Judges for election; form of ballots.]

At such election held hereunder there shall be three election judges named by the county commissioners. Ballots shall be printed and furnished by the county commissioners, which ballots shall read as follows:

"Shall the area described in the petition filed with the county commissioners of .... ............ county be annexed to ............ county?

For annexation ............

Against annexation ............ "

History: 1941 Comp., 15-3308, enacted by Laws 1947, ch. 196, 4; 1953 Comp., 15-33-4.



Section 4-33-5 - Counting and canvassing of votes.

4-33-5. [Counting and canvassing of votes.]

The ballots cast shall be counted by the election officials and the results thereof certified to the county commissioners. Within three days after the election held as herein provided, the county commissioners shall meet and canvass the votes cast and if a majority of those voting shall have voted for the annexation, the area as described in the petition shall be annexed to the other county as provided in said petition.

History: 1941 Comp., 15-3309, enacted by Laws 1947, ch. 196, 5; 1953 Comp., 15-33-5.



Section 4-33-6 - Copies of certificate of election; publication; delivery.

4-33-6. Copies of certificate of election; publication; delivery.

Immediately upon canvassing the results of the election held pursuant to Chapter 4, Article 33 NMSA 1978, the board of county commissioners shall cause a certified copy of its certificate of election to be published in a newspaper of general circulation in both counties and shall cause a copy to be delivered to the department of finance and administration, the taxation and revenue department and the county assessor of each county affected.

History: 1941 Comp., 15-3310, enacted by Laws 1947, ch. 196, 6; 1953 Comp., 15-33-6; Laws 1995, ch. 12, 1.



Section 4-33-7 - Effective date of annexation; effect of outstanding indebtedness.

4-33-7. [Effective date of annexation; effect of outstanding indebtedness.]

If the proposition carries, the area described in the petition shall be and become a part of the county to which annexation was made on January 1 of the next odd-numbered year. Provided that whenever there shall be any outstanding indebtedness of the county or school district in which such area was originally located, the annexation shall not be complete for debt service purposes until such indebtedness is discharged in full.

History: 1941 Comp., 15-3311, enacted by Laws 1947, ch. 196, 7; 1953 Comp., 15-33-7.



Section 4-33-8 - Taking part of territory from existing county; indebtedness of existing county; taxation by new county.

4-33-8. [Taking part of territory from existing county; indebtedness of existing county; taxation by new county.]

Whenever a part of the territory embraced within the limits of any county of this state having outstanding indebtedness, bonded or otherwise, is taken to form a new county or to add to the area of a county already in existence, nothing in this article [4-33-8 and 4-33-9 NMSA 1978] shall be construed to release any of the citizens or property, subject at that time or which may thereafter become subject to taxation within the exterior boundaries of the territory so taken, unless such indebtedness has been otherwise provided for, and the board of county commissioners of such new county or of the county to which such territory has been added is hereby authorized and required to levy annually a tax which shall be assessed and collected by the assessor and collector at the time and in the manner that other taxes are assessed, levied and collected in said county upon all the citizens and residents and property subject or which may thereafter become subject to taxation within the limits of the territory so taken as the same legally existed and is established at the time the said territory is taken: provided, that said tax shall be uniform between the county gaining and the county losing the territory. The board of county commissioners of the county whose territory has been taken shall notify the board of county commissioners of such new county to which territory has been added of the amount of the levy and for the purposes above specified immediately upon the same being made; and no adjournment of either board of county commissioners, when convened for making the levies for the purposes of taxation, shall be had until the levy herein provided for in this article shall have been made.

History: Laws 1903, ch. 20, 1; Code 1915, 1119; C.S. 1929, 33-3101; 1941 Comp., 15-3101; 1953 Comp., 15-33-8.



Section 4-33-9 - Disposition of taxes collected.

4-33-9. [Disposition of taxes collected.]

All moneys collected by the collector of such new county or of the county to which said territory has been added pursuant to the levy and assessment provided for in Section 4-33-8 NMSA 1978 shall be paid to the treasurer and collector of the county from which territory was taken, on or before the fifteenth day of each month.

History: Laws 1903, ch. 20, 2; Code 1915, 1120; C.S. 1929, 33-3102; 1941 Comp., 15-3102; 1953 Comp., 15-33-9.



Section 4-33-10 - Taking entire county; indebtedness of old county; taxation.

4-33-10. [Taking entire county; indebtedness of old county; taxation.]

Should an entire county having an outstanding indebtedness, bonded or otherwise, be taken so as to form a new county or be absorbed into another county already existing, it is hereby made the duty of the board of county commissioners of such new county, or of the county into which such entire new county may have been absorbed, annually to levy a tax which shall be assessed and collected by the assessor and collector of said county at the time and in the manner that other taxes are levied, assessed and collected in said county, unless such indebtedness has been otherwise provided for, upon all citizens, residents and property now subject or which may herein be subject to taxation within the limits of the county so taken or absorbed as herein mentioned sufficient to pay the interest or principal or both of such outstanding indebtedness in the same manner and to the same extent as was or would be required of the county commissioners of the county so taken or absorbed had the same not been taken or absorbed.

History: Laws 1903, ch. 20, 3; Code 1915, 1121; C.S. 1929, 33-3301; 1941 Comp., 15-3103; 1953 Comp., 15-33-10.



Section 4-33-11 - Retention of court jurisdiction on creation or change of county.

4-33-11. [Retention of court jurisdiction on creation or change of county.]

The jurisdiction of the courts of this state to proceed to final determination or settlement of all civil and criminal actions and probate proceedings pending therein shall in no wise be affected by the creation of a new county or by any other change of the boundary lines of any county, and the court in which such action or proceeding is then pending shall retain full jurisdiction of such action or proceeding to final judgment or decree, subject only to change of venue or appeals, as provided by law.

History: Laws 1899, ch. 55, 1; Code 1915, 1122; C.S. 1929, 33-3302; Laws 1939, ch. 76, 1; 1941 Comp., 15-3104; 1953 Comp., 15-33-11.



Section 4-33-12 - Transcription of certain records.

4-33-12. [Transcription of certain records.]

That whenever a new county has been created out of any county or counties of the state of New Mexico it shall be the duty of the board of county commissioners of the new county to arrange within thirty days from the time said commissioners qualify, for the transcribing of all that portion of the records on file in the office of the probate clerk and recorder of the original county or counties which affect persons, real estate and personal property situate or being in the new county.

History: Laws 1899, ch. 70, 1; Code 1915, 1123; Laws 1917, ch. 106, 1; C.S. 1929, 33-3303; 1941 Comp., 15-3105; 1953 Comp., 15-33-12.



Section 4-33-13 - Cost of transcription; certificate.

4-33-13. [Cost of transcription; certificate.]

The cost of transcribing such records shall be paid by the new county so created and the board of county commissioners of such county are [is] hereby empowered and directed to provide for such transcribing of records, either by contract let to some competent and responsible person or persons or by hiring responsible and competent persons for such work but in no event shall the price paid therefor exceed the sum of ten (10) cents per hundred (100) words for transcribing deeds and such printed or written matter or the sum of five cents [($.05)] per square inch for the reproduction of maps, plats, etc. Provided, that no instrument shall be required to be transcribed for less than twenty-five (25) cents or any map or plat reproduced for less than one ($1.00) dollar. When the transcription of such records shall have been completed the person or persons making such transcription shall enter, upon the last page of such new records created or upon the face of such plat or maps reproduced, a certificate under oath, that the same are true and correct copies of the instruments as originally recorded.

History: Laws 1899, ch. 70, 2; Code 1915, 1124; Laws 1917, ch. 106, 2; C.S. 1929, 33-3304; 1941 Comp., 15-3106; 1953 Comp., 15-33-13.



Section 4-33-14 - Transcription; effect; evidence.

4-33-14. [Transcription; effect; evidence.]

Upon the completion of the transcription of any such record in the manner provided in the two preceeding [preceding] sections [4-33-12, 4-33-13 NMSA 1978] and the delivery thereof to any such new county, the same shall be taken and deemed in law the equivalent of such original record and be of the same force and effect and impart notice equally with original records, and certified copies of the transcribed records or any part thereof made by the county clerk of said new county shall be receivable in evidence in the same manner certified copies of such original records would have been so received.

History: Laws 1899, ch. 70, 3; Code 1915, 1125; C.S. 1929, 33-3305; 1941 Comp., 15-3107; 1953 Comp., 15-33-14.



Section 4-33-15 - Transcriptions made prior to 1899 validated.

4-33-15. [Transcriptions made prior to 1899 validated.]

Whenever any county created prior to March 16, 1899 has already caused records affecting the property therein to be made from the records of the county or counties, from which the same was created and certified to be such transcription by the county clerk making the same; such transcription shall have the same force and effect and certified copies or any part thereof shall be receivable in evidence as above provided for counties which shall have such transcription after March 16th, 1899.

History: Laws 1899, ch. 70, 4; Code 1915, 1126; C.S. 1929, 33-3306; 1941 Comp., 15-3108; 1953 Comp., 15-33-15.



Section 4-33-16 - Payment for transcription; county clerk; deferred payments.

4-33-16. [Payment for transcription; county clerk; deferred payments.]

The account of such county clerk shall be presented to the board of county commissioners of the new county, said account to be itemized and verified, showing his expenses and services for such work, which shall consist of money, if any, actually expended by him for books of record in which the transcripts had been entered and a charge at the rate of fifteen cents [($.15)] per one hundred words for copying, comparing, indexing and certifying the transcripts of records and he shall be allowed interest on all deferred payments at six percent per annum.

History: Laws 1907, ch. 28, 2; Code 1915, 1128; C.S. 1929, 33-3308; 1941 Comp., 15-3110; 1953 Comp., 15-33-17.



Section 4-33-17 - Annexation by resolution; notification of secretary of state; challenge.

4-33-17. Annexation by resolution; notification of secretary of state; challenge.

If there are no qualified electors residing within the portion of a county proposed to be annexed by another county, resolutions shall be passed by the county commissions of both affected counties approving a transfer of territory from one county to the other. The resolutions shall state the facts permitting such transfer by this method and a description of the territory to be transferred. The county clerks shall forward a copy of each resolution to the secretary of state. The county to which the territory is to be transferred shall place the territory within one or more of its voting precincts and so notify the secretary of state for compliance with election laws. Any aggrieved property owner or qualified elector within the annexed territory may file an action in the district court; if no action is filed within the ninety days, the transfer of the territory shall take place in accordance with the provisions of Section 4-33-7 NMSA 1978.

History: 1978 Comp., 4-33-17, enacted by Laws 1985, ch. 64, 1.






Article 34 - Change of County Seats

Section 4-34-1 - Petition; number of signers; calling of election; deposit in certain cases; deeds to property for buildings; prohibited removals; limitation on elections.

4-34-1. [Petition; number of signers; calling of election; deposit in certain cases; deeds to property for buildings; prohibited removals; limitation on elections.]

Whenever the citizens of any county in this state shall present a petition to the board of county commissioners signed by qualified electors of said county equal in number to at least one-half the legal votes cast at the last preceding general election in said county, asking for the removal of the county seat of said county to some other designated place, which petition shall be duly recorded in the records of said county, said board shall make an order directing that the proposition to remove the county seat to the place named in the petition, be submitted to a vote of the qualified electors of said county at the next general election, if the same is to occur within one year of the time of presenting said petition, otherwise at a special election to be called for that purpose at any time within two months from the date of presenting said petition: provided, that whenever it is proposed to remove a county seat of any county which has public buildings consisting of a courthouse and jail, the original construction of which cost said county more than the sum of thirty thousand dollars ($30,000), such cost to be ascertained from the records of the board of county commissioners of said county, then before said board of commissioners shall make such order so submitting such proposition to remove the county seat, to the qualified voters of said county, [the board of commissioners] shall require from the petitioners or the persons interested in the removal of said county seat a deposit of forty thousand dollars ($40,000) in money, which said deposit shall be placed in the treasury of said county, which said sum of money when so placed in said treasury shall be used in the construction of a courthouse and jail in the event that the proposition for the removal shall receive a majority of the votes cast at such election, but such deposit shall not be required as a condition precedent to submitting such proposition for the removal in counties which have no courthouses and jails, the cost to the county of which, as ascertained from the records of said county commissioners is less than said sum of thirty thousand dollars ($30,000) as aforesaid; but the same shall be required in all cases when it is proposed to remove a county seat from a point situated on a railroad to another point also so situated: provided, further, that the city, town, village or place named in the petition to which it is proposed to remove said county seat shall be at least twenty miles distant from the then county seat of said county and said petitioners or persons interested in the removal of said county seat shall cause to be conveyed to said county, by a good and perfect title, in the event that the proposition for the removal shall receive a majority of the votes cast at such election, sufficient suitable land to be accepted, if containing as much as three-fourths of an acre for courthouse, jail and other buildings for such county, the deed for which shall be filed with and accepted by the board of county commissioners before calling said election which deed to be redelivered to the grantor therein named in case said proposition to remove said county seat fails to receive a majority of the votes cast at such election, and that no proposition to remove a county seat from a city, town, village or place, situated on a railroad, to one not so situated, shall be entertained or voted upon, and that no vote shall be ordered on substantially the same proposition more than once in ten years.

History: Laws 1897, ch. 6, 1; C.L. 1897, 630; Laws 1909, ch. 80, 2; Code 1915, 1140; C.S. 1929, 33-3501; 1941 Comp., 15-3201; 1953 Comp., 15-34-1.



Section 4-34-2 - Notice of election; ballots; canvassing.

4-34-2. [Notice of election; ballots; canvassing.]

The county commissioners shall cause a certified copy of such order to be published in some newspaper of general circulation published in said county for four consecutive weeks immediately prior to such election, and by handbills posted up at three of the most public places in each precinct at least four weeks prior to such election.

The ballots to be voted at such election shall have printed thereon the words: For county seat . . . . . . . . . . . ., with the name of the place for which the voter desires to cast his ballot either printed or written thereon. Such ballots shall be canvassed as in elections for county officers and the returns of such election shall be certified by the county clerk to the secretary of state together with a certified copy of the order of the county commissioners and a sworn certificate of the publication thereof, to be filed in the office of said secretary.

History: Laws 1897, ch. 6, 2; C.L. 1897, 631; Code 1915, 1141; C.S. 1929, 33-3502; 1941 Comp., 15-3202; 1953 Comp., 15-34-2.



Section 4-34-3 - Bonds for new building; bids.

4-34-3. Bonds for new building; bids.

Should a majority of the votes at such election be cast in favor of the place named in the petition, the county seat shall be removed to that place, and it shall be the duty of the board of county commissioners, as soon as the citizens of that place have delivered the deed and paid over the sum of money mentioned in the written guaranty provided for in Section 4-34-1 NMSA 1978, to cause to be erected upon the site so provided a courthouse and jail to cost not to exceed three times the amount paid by the citizens, including said amount.

For the purpose of such construction, the board of county commissioners is hereby authorized to issue bonds of that county in such form as the board of county commissioners shall determine, for such time and bearing such rate of interest as it may deem best, such bonds to be sold at, above or below par as permitted by the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978], or taken at par in payment for such construction. The contract for the construction of such buildings shall be let to the lowest responsible bidder after advertising the time and place of opening sealed bids for the same in a newspaper published in the county once a week for four consecutive weeks, such contractor to furnish a good and sufficient bond for the completion of such buildings according to the plans and specifications.

History: Laws 1897, ch. 6, 3; C.L. 1897, 632; Code 1915, 1142; C.S. 1929, 33-3503; 1941 Comp., 15-3203; 1953 Comp., 15-34-3; Laws 1983, ch. 265, 15.



Section 4-34-4 - Removal to new county seat; neglect of officer; misdemeanor; penalty.

4-34-4. [Removal to new county seat; neglect of officer; misdemeanor; penalty.]

So soon as convenient buildings can be had at such new county seat the courts for said county shall be held therein, and so soon as the new courthouse and jail shall have been completed, the county commissioners shall cause all the county records, county offices and property pertaining thereto, and all county prisoners, to be removed to the new county seat. Any county commissioner or other county officer who shall neglect or refuse to carry out any of the provisions of this section shall be deemed guilty of a misdemeanor and upon conviction thereof, shall be fined in a sum not less than five hundred dollars [($500)] nor more than one thousand dollars [($1,000)], which fine may be collected by a suit on his official bond and shall be paid over to the county treasurer for the general county fund.

History: Laws 1897, ch. 6, 4; C.L. 1897, 633; Code 1915, 1143; C.S. 1929, 33-3504; 1941 Comp., 15-3204; 1953 Comp., 15-34-4.



Section 4-34-5 - Notice of establishment of new county seat; pending actions and proceedings.

4-34-5. [Notice of establishment of new county seat; pending actions and proceedings.]

When a new county seat shall have been established in accordance with this article the county commissioners shall cause due notice thereof to be published in some newspaper of general circulation published in said county for four consecutive weeks, and all suits, actions, process, prosecutions and proceedings already commenced or that may be commenced shall proceed to final judgment and execution at such new county seat.

History: Laws 1897, ch. 6, 5; C.L. 1897, 634; Code 1915, 1144; C.S. 1929, 33-3505; 1941 Comp., 15-3205; 1953 Comp., 15-34-5.



Section 4-34-6 - City cooperating in erection of buildings; bonds; taxation.

4-34-6. [City cooperating in erection of buildings; bonds; taxation.]

Hereafter when the county seat of any county in this state shall be established at any incorporated city and the council of such city shall desire to join with said county in the erection of a public building to be used as a courthouse and jail, as well as for city purposes, such council may issue bonds of such city for the purpose of such construction and the purchase of suitable grounds for such buildings, not to exceed in amount three percent upon the total value of all the taxable property within the limits of such city, as shown by the last preceding general assessment for the purpose of taxation: provided, the total indebtedness of such city, including such bonds, shall not exceed four per centum of the total value of all taxable property within the limits of such city according to such last preceding general assessment.

Such bonds may be payable in such time and manner and with such rate of interest not to exceed six per centum per annum as such council shall prescribe; and it shall be the duty of such council, or the county commissioners of said county, as the case may be, to cause to be levied and collected in the manner and at the time of the levying and collecting other taxes each year and until such bonds and interest thereon shall be fully paid, a special tax upon all taxable property in the said city sufficient in amount to meet the interest and create a sinking fund to pay said bonds at maturity in accordance with the provisions thereof.

History: Laws 1897, ch. 33, 1; C.L. 1897, 635; Code 1915, 1145; C.S. 1929, 33-3506; 1941 Comp., 15-3206; 1953 Comp., 15-34-6.



Section 4-34-7 - City cooperating; amount of bonds required; city to have perpetual use.

4-34-7. [City cooperating; amount of bonds required; city to have perpetual use.]

The county commissioners of such county are hereby authorized to join with the council of such city in the construction of such building: provided, the par value of the bonds so issued and contributed by such city shall equal the cost of the grounds for such building. The [, the] amount of the cash contribution provided by law to be made by the city to which the county seat shall be removed, and a sufficient sum in addition thereto to cover the costs of the additional space to be used for city purposes; and upon completion of said building to give such city a lease for the perpetual use of such portion of said building as it may be entitled to; and also to arrange for the keeping of city prisoners in said jail.

History: Laws 1897, ch. 33, 2; C.L. 1897, 636; Code 1915, 1146; C.S. 1929, 33-3507; 1941 Comp., 15-3207; 1953 Comp., 15-34-7.



Section 4-34-8 - City cooperating; sale of bonds; construction by commissioners; maintenance.

4-34-8. [City cooperating; sale of bonds; construction by commissioners; maintenance.]

Such bonds shall be sold at par or taken at par in payment for grounds or building, and such bonds shall be delivered to the county commissioners or to such person as they may designate to have charge of the construction and payment for such building. The contract for such construction shall be let by the county commissioners, and said grounds and building shall belong to the county, and the county shall have the right to charge and collect from such city its proper share of the cost of maintenance, repair and insurance thereof.

History: Laws 1897, ch. 33, 3; C.L. 1897, 637; Code 1915, 1147; C.S. 1929, 33-3508; 1941 Comp., 15-3208; 1953 Comp., 15-34-8.



Section 4-34-9 - City cooperating; bonds and deeds may be in lieu of cash contribution.

4-34-9. [City cooperating; bonds and deeds may be in lieu of cash contribution.]

Such county commissioners shall receive and accept bonds of such city issued according to this article, together with an agreement duly executed by the owners of suitable grounds for said public building, to execute a good and sufficient deed conveying the same to said county in exchange for a certain amount of said bonds in lieu of the cash contribution and guaranty provided by law in case of removal of county seats.

History: Laws 1897, ch. 33, 4; C.L. 1897, 638; Code 1915, 1148; C.S. 1929, 33-3509; 1941 Comp., 15-3209; 1953 Comp., 15-34-9.



Section 4-34-10 - Tax levy for payment of bonds.

4-34-10. [Tax levy for payment of bonds.]

In case of a removal of the county seat as provided by law and the issue of bonds by any county for the purpose of constructing county buildings, it shall be the duty of the county commissioners of such county to cause to be levied and collected at the time and in the manner of levying and collecting other taxes, each year until said bonds and the interest thereon are fully paid, a special tax upon all taxable property within said county sufficient to pay the interest on such bonds and to create a sinking fund to retire said bonds at maturity in accordance with the provisions thereof.

History: Laws 1897, ch. 33, 5; C.L. 1897, 639; Code 1915, 1149; C.S. 1929, 33-3510; 1941 Comp., 15-3210; 1953 Comp., 15-34-10.






Article 35 - Determination of Boundary Disputes

Section 4-35-1 - Boundaries; dispute; commission to settle.

4-35-1. Boundaries; dispute; commission to settle.

Whenever the location of the boundary line between two or more counties is in dispute, the controversy shall be settled by a boundary commission consisting of the chair of the board of county commissioners and a licensed professional surveyor appointed by the board of county commissioners of each of the counties affected by the dispute and the district attorney of the district in which the counties are situate. If such counties are in more than one judicial district, the district attorney of each district shall be a member of the commission.

History: Laws 1912, ch. 45, 1; Code 1915, 1174; C.S. 1929, 33-4003; 1941 Comp., 15-3301; 1953 Comp., 15-35-1; 2011, ch. 56, 2.



Section 4-35-2 - Survey; plat and field notes.

4-35-2. [Survey; plat and field notes.]

It shall be the duty of such boundary commission to cause a joint survey to be made of such boundary line according to the description thereof in the statutes and to have such line plainly marked by suitable monuments set at convenient intervals and to cause a plat and field notes of such survey to be filed in the office of the county clerk of each of said counties. Such plat and field notes shall be signed and certified by the members of the boundary commission as the official plat and field notes of said boundary line as located by the commission.

History: Laws 1912, ch. 45, 2; Code 1915, 1175; C.S. 1929, 33-4004; 1941 Comp., 15-3302; 1953 Comp., 15-35-2.



Section 4-35-3 - District attorney; duties; payment of expenses.

4-35-3. [District attorney; duties; payment of expenses.]

The district attorney or district attorneys, as the case may be, shall call a meeting of the commission to arrange for making such joint survey.

The officers serving on such boundary commission shall receive no additional compensation for such services. The expense incurred by the commission for transportation, subsistence and the necessary assistants and employes [employees] shall be borne share and share alike by the several counties interested, to be paid upon warrants drawn by the several boards of county commissioners.

History: Laws 1912, ch. 45, 3; Code 1915, 1176; C.S. 1929, 33-4005; 1941 Comp., 15-3303; 1953 Comp., 15-35-3.



Section 4-35-4 - Boundary commission; inability to locate line; procedure for judicial determination.

4-35-4. Boundary commission; inability to locate line[; procedure for judicial determination].

If for any reason the joint boundary commission be unable to locate the boundary line according to the description thereof in the statutes, the commission shall certify such disagreement to the attorney general of the state of New Mexico, and it shall thereupon be the duty of the attorney general of the state of New Mexico to forthwith file petition in the district court of the judicial district wherein the two counties disagreeing as to the boundary are located, or, if said counties are in two judicial districts, said petition shall be filed in either of said judicial districts as may be determined by the said attorney general of the state of New Mexico; such petition shall accurately describe by metes and bounds or by section, township and range, the area in controversy. The judge of the district court in which such petition is filed shall thereupon enter an order fixing a time and place for hearing upon said petition, and cause such notice thereof to be given to interested parties as the court in such order may prescribe. Upon such hearing the court shall receive and hear such competent evidence as may be material to prove the true location of such county line as fixed by the statutes of New Mexico; and the court shall from such evidence determine and fix by judicial decree the boundary line between the two counties, as it may find the same to exist under the laws of the state of New Mexico and shall assess the costs to the parties as to the court may seem just and equitable. The board of county commissioners of either county interested, or any taxpayer of the district or area involved in the controversy may appear at said hearing and introduce evidence as to the true location of such boundary line. In the event such decree shall establish a boundary line different from the line theretofore recognized by either county in the matter of assessment and collection of taxes, or by individual owning real estate in the area thus in controversy in the matter of the filing or recording of instruments of writing affecting such real estate, such decree shall not affect taxes or property already assessed for taxes at the time of the rendition of such decree, and the record of instruments affecting such real estate made in good faith in either county before the rendition of said decree shall not be affected thereby, but such filing or recording of such instruments shall be legal, and have the same effect as if such instruments had been filed or recorded in the proper county as determined by the decree so establishing such boundary line.

History: Laws 1912, ch. 45, 4; Code 1915, 1177; C.S. 1929, 33-4006; Laws 1939, ch. 160, 1; 1941 Comp., 15-3304; 1953 Comp., 15-35-4.






Article 36 - Miscellaneous Powers of Counties

Section 4-36-1 - County public library; secretary of state to furnish publications.

4-36-1. [County public library;] secretary of state to furnish publications.

After a public library is established, the secretary of state shall furnish to the public library a copy of any work published under his authority.

History: 1953 Comp., 15-36-1.2, enacted by Laws 1965, ch. 87, 2.



Section 4-36-2 - County libraries; establishment; contract services; gifts and bequests.

4-36-2. County libraries; establishment; contract services; gifts and bequests.

A. A county may establish and maintain a free public library under proper regulation and may receive, hold and dispose of a gift, donation, devise or bequest that is made to the county for the purpose of establishing, increasing or improving the library. The governing body may apply the use, profit, proceeds, interest and rents accruing from such property in any manner that will best improve the library and its use.

B. A county establishing a public library may enter into contracts and joint powers agreements with other counties, municipalities, local school boards, post-secondary educational institutions and the library division of the office of cultural affairs for the furnishing of regional library services.

History: 1953 Comp., 15-36-1.3, enacted by Laws 1965, ch. 87, 3; 1977, ch. 246, 46; 1980, ch. 151, 2; 1999, ch. 20, 2.



Section 4-36-3 - County power to act as agent; purpose.

4-36-3. County power to act as agent; purpose.

A county may act as an agent of the United States government for the expenditure of money authorized by any act of the United States congress.

History: 1953 Comp., 15-36-1.4, enacted by Laws 1975, ch. 137, 1.



Section 4-36-4 - County property.

4-36-4. [County property.]

Any real or personal property heretofore or which may hereafter be transferred to any county shall be deemed the property of such county.

History: Laws 1876, ch. 1, 2; C.L. 1884, 333; C.L. 1897, 652; Code 1915, 1151; C.S. 1929, 33-3602; 1941 Comp., 15-3402; 1953 Comp., 15-36-2.



Section 4-36-5 - Firefighting; county may purchase from municipalities.

4-36-5. Firefighting; county may purchase from municipalities.

A. Counties may contract with municipalities or individuals for purchase of firefighting services for the county or certain areas in a county where such services are needed when, in the opinion of the board of county commissioners, such services may be more economically provided by such contracts than maintaining firefighting services by the county.

B. The contract price shall be based upon the cost of the services, the depreciation of the equipment and the cost of insurance necessary or desirable to protect the municipality from loss or claim during the time it is engaged in extraterritorial firefighting under a contract with the county. Subject to the agreement between the municipality and the county, the contract may provide for annual, monthly or actual-use payments.

History: 1953 Comp., 15-36-40, enacted by Laws 1967, ch. 115, 1; 2013, ch. 78, 1.



Section 4-36-6 - Parks; county government acquisition.

4-36-6. Parks; county government acquisition.

No county government shall acquire property within the exterior boundaries of any other local government for park purposes unless it has received the prior approval for such acquisition for such purposes from the governing body of the local government within whose boundaries the property is situated.

History: 1953 Comp., 15-36-42, enacted by Laws 1973, ch. 368, 1.



Section 4-36-7 - Foreign trade zones.

4-36-7. Foreign trade zones.

The board of county commissioners of any county, pursuant to the federal Foreign Trade Zones Act, as may be amended from time to time, and regulations adopted pursuant thereto, may:

A. with the prior written approval of the economic development department, apply for and accept a grant of authority to establish, operate and maintain a foreign trade zone;

B. provide such facilities and services as may be necessary or desirable in establishing a foreign trade zone; and

C. exercise such other powers as may be necessary or desirable to establish, operate and maintain a foreign trade zone.

History: Laws 1991, ch. 154, 1.



Section 4-36-8 - Class B county; sewer and water utility.

4-36-8. Class B county; sewer and water utility.

A. Any class B county of the state having a population of more than ninety-eight thousand but less than one hundred thousand, according to the last federal decennial census, and having a net taxable value for rate-setting purposes for the 1991 property tax year of more than one billion four hundred million dollars ($1,400,000,000) but less than one billion five hundred million dollars ($1,500,000,000) shall be permitted to purchase, own, operate and sell sewer and water utilities. Such class B counties shall not purchase, own, operate or sell any other utilities.

B. In the operation of a sewer or water utility by a class B county, the county shall set just and reasonable rates based on cost of service.

History: 1978 Comp., 4-36-8, enacted by Laws 1993, ch. 308, 1.



Section 4-36-9 - Reimbursement for expenses attendant to temporary detention of a child; reimbursement for ancillary services; civil action.

4-36-9. Reimbursement for expenses attendant to temporary detention of a child; reimbursement for ancillary services; civil action.

A. When a child is detained in a facility for the temporary detention of children that is administered or financed by a county and the child subsequently is found to be delinquent or enters into a consent decree, the board of county commissioners may seek reimbursement from the child's parent, guardian or legal custodian for the amount of money expended by the county for the care and support of the child during his period of detention. The child support guidelines set forth in Section 40-4-11.1 NMSA 1978 may be used to calculate a reasonable payment.

B. When a child is detained in a facility for the temporary detention of children that is administered or financed by the county and the child subsequently is found to be delinquent or enters into a consent decree, the board of county commissioners may seek reimbursement from the child's parent, guardian or legal custodian for the amount of money expended by the county for the provision of ancillary services to the child. Ancillary services include psychiatric, psychological or medical services provided by the county to the child. The child support guidelines set forth in Section 40-4-11.1 NMSA 1978 may be used for the purpose of determining the amount of money owed by a parent, guardian or legal custodian for the provision of ancillary services to that parent's child.

C. When a parent, guardian or legal custodian refuses or fails to reimburse a county for the expenses incurred by a county pursuant to Subsection A or B of this section, the board of county commissioners may initiate a civil action against the parent, guardian or legal custodian to recover the amount of money owed to the county.

History: Laws 1993, ch. 243, 1.



Section 4-36-10 - Class A county; sewer and water utility; operation authorization.

4-36-10. Class A county; sewer and water utility; operation authorization.

A. A class A county having a population of more than one hundred thirty-five thousand but less than four hundred eighty-one thousand according to the last federal decennial census, and having a 1993 net taxable value of property, as that term is defined in the Property Tax Code [Chapter 7, Articles 35 through 38 NMSA 1978], of at least one billion one hundred thirty-one million dollars ($1,131,000,000) but not more than five billion two hundred million dollars ($5,200,000,000) may establish, purchase, own and operate sewer and water utilities and sell water and sewer utility service.

B. In the operation of a sewer or water utility, the county shall set just and reasonable rates based on its cost of service.

History: 1978 Comp., 4-36-10, enacted by Laws 1996, ch. 83, 1.



Section 4-36-11 - Findings; declaration of disaster; powers of county commissions.

4-36-11. Findings; declaration of disaster; powers of county commissions.

A. The legislature finds that:

(1) numerous citizens and government officials in the state of New Mexico have repeatedly petitioned the United States forest service both collectively and individually at public meetings, by correspondence and by telephone to request that the forest service take appropriate action to remove or eliminate the conditions that have created a state of emergency caused by a present risk to the lives and property of citizens in and adjacent to national forests within New Mexico;

(2) all the petitions have for all practical purposes been either ignored or discounted by the United States forest service resulting only in what can be reasonably characterized as inaction on the part of the forest service to appropriately reduce, if not remove, the risk to the lives and property of the citizens of New Mexico;

(3) because the United States forest service has failed to exercise its responsibilities as a sovereign to protect the lives and property of the citizens of New Mexico and because it is a fundamental principle under the laws of any just society that the persistent failure of a sovereign to fulfill such obligations constitutes grounds for the forfeiture of jurisdictional supremacy, such a forfeiture must hereby be recognized and declared; and

(4) because of recognition and declaration of this forfeiture of jurisdictional supremacy, a jurisdictional vacuum has been created that requires the state of New Mexico to acknowledge its obligations as a sovereign power to protect the lives and property of its citizens and consequently to authorize any action it presently deems necessary to fill the vacuum created by the federal government by assuming jurisdiction to reduce to acceptable levels, if not remove, the threat of catastrophic fires posed by present conditions in national forests within its borders.

B. The legislature declares a disaster within those areas of the national forests of New Mexico that suffered severe fire damage, as determined by the local board of county commissioners, where large amounts of forest undergrowth have created the potential for damaging fires in the future. The legislature also declares that the disaster is of such magnitude that the police power of the state should be exercised to the extent necessary to provide the resources and services that will end the disaster and mitigate its effects.

C. After consulting with the state forester and the regional United States forester, taking surveys, holding those public hearings as may be necessary and developing a plan to mitigate the effects of the disaster, a board of county commissioners for a county in which a disaster has been declared pursuant to Subsection A of this section may take such actions as are necessary to clear and thin undergrowth and to remove or log fire-damaged trees within the area of the disaster. A county may enter into an agreement with a contractor, licensee or other agent to carry out the purposes of this subsection.

History: Laws 2001, ch. 7, 1.






Article 37 - County Ordinances

Section 4-37-1 - Counties; powers; ordinances.

4-37-1. Counties; powers; ordinances.

All counties are granted the same powers that are granted municipalities except for those powers that are inconsistent with statutory or constitutional limitations placed on counties. Included in this grant of powers to the counties are those powers necessary and proper to provide for the safety, preserve the health, promote the prosperity and improve the morals, order, comfort and convenience of any county or its inhabitants. The board of county commissioners may make and publish any ordinance to discharge these powers not inconsistent with statutory or constitutional limitations placed on counties.

History: 1953 Comp., 15-36A-1, enacted by Laws 1975, ch. 312, 1.



Section 4-37-2 - Areas in which county ordinances are effective.

4-37-2. Areas in which county ordinances are effective.

County ordinances are effective within the boundaries of the county, including privately owned land or land owned by the United States. However, ordinances are not effective within the limits of any incorporated municipality.

History: 1953 Comp., 15-36A-2, enacted by Laws 1975, ch. 312, 2.



Section 4-37-3 - Enforcing county ordinances; jurisdiction.

4-37-3. Enforcing county ordinances; jurisdiction.

A. County ordinances may be enforced by prosecution for violations of those ordinances in any court of competent jurisdiction of the county. Penalties for violations of any county ordinances shall not exceed a fine of three hundred dollars ($300) or imprisonment for ninety days or both the fine and imprisonment; except that a county may enact and enforce ordinances that impose the following penalties in addition to any other penalty provided by law:

(1) no more than one thousand dollars ($1,000) for discarding or disposing of refuse, litter or garbage on public or private property in any manner other than by disposing it in an authorized landfill;

(2) no more than five thousand dollars ($5,000) for the improper or illegal disposal of hazardous materials or waste in any manner other than as provided for in the Hazardous Waste Act [Chapter 74, Article 4 NMSA 1978]; and

(3) no more than imprisonment for three hundred sixty-four days or a fine of one thousand dollars ($1,000), or both, for violation of an ordinance regarding driving while under the influence of intoxicating liquor or drugs.

B. Prosecution of violations under this section may be commenced by the issuance of a citation charging the violation. Citations may be issued by the code enforcement officer of the county or an employee or employees of the county authorized by the board of county commissioners to issue such citations.

History: 1953 Comp., 15-36A-3, enacted by Laws 1975, ch. 312, 3; 1989, ch. 370, 1; 1993, ch. 66, 2.



Section 4-37-4 - Enforcement officers in counties; duties.

4-37-4. Enforcement officers in counties; duties.

A. It is the duty of every county sheriff, deputy sheriff, constable and other county law enforcement officer to:

(1) enforce the provisions of all county ordinances;

(2) diligently file a complaint or information alleging a violation if circumstances would indicate that action to a reasonably prudent person; and

(3) cooperate with the district attorney or other prosecutor in all reasonable ways.

B. Any county law enforcement officer that fails to perform his duty in any material respect is subject to removal from office and payment of all costs of prosecution.

History: 1953 Comp., 15-36A-4, enacted by Laws 1975, ch. 312, 4.



Section 4-37-5 - County ordinances; style and form.

4-37-5. County ordinances; style and form.

The style and form of county ordinances shall be determined by the board of county commissioners.

History: 1953 Comp., 15-36A-5, enacted by Laws 1975, ch. 312, 5.



Section 4-37-6 - Voting on proposed county ordinances; majority vote required for passage or repeal.

4-37-6. Voting on proposed county ordinances; majority vote required for passage or repeal.

A. A proposed county ordinance shall be passed only by a majority vote of all the members of the board of county commissioners, and an existing county ordinance shall be amended or repealed in the same manner. Upon a vote of passage, amendment or repeal of any county ordinance, the yeas and nays shall be called and recorded.

B. Within thirty days of the adoption, amendment or repeal of an ordinance or resolution in an H class county, a petition may be presented to the board of county commissioners asking that the measure be submitted to a special election for its adoption or rejection. The petition must be signed by more than fifteen percent of the number of qualified electors who voted at the previous general election. Only qualified electors may sign the petition. Upon the filing of the petition with the board of county commissioners, the ordinance or resolution becomes ineffective and the board shall provide for an election on the measure within sixty days of the filing of the petition. The ballot shall contain the text of the ordinance or resolution in question. Below the text shall be the phrases: "for the measure" and "against the measure" followed by spaces for marking with a cross the phrase desired. The election may be held using voting machines in which case copies of the ordinance or resolution shall be made available at the polls. If a majority of the votes cast favor the measure, it shall take effect immediately. If a majority of the votes cast are against the measure, it shall not take effect.

History: 1953 Comp., 15-36A-6, enacted by Laws 1975, ch. 312, 6.



Section 4-37-7 - Proposal of ordinances; publication.

4-37-7. Proposal of ordinances; publication.

A. Ordinances may be proposed by any member of the board of county commissioners. Ordinances shall not be submitted to the board for final passage until a majority of the members have directed that the title and a general summary of the subject matter of the proposed ordinances be published one time in a newspaper of general circulation within the county at least two weeks prior to the meeting of the board at which the ordinance is proposed for final passage. The date and time of the meeting at which the ordinance is to be considered shall also be published.

B. Copies of proposed ordinances shall be made available to interested persons during normal and regular business hours of the county clerk upon request and payment of reasonable charge, beginning with the date of publication and continuing to the date of consideration by the county's elected commission.

C. This section shall not apply to ordinances dealing with an emergency declared by the board of county commissioners to be an immediate danger to the public health, safety and welfare of the county or to ordinances the subject matter of which amends a city zoning map if the amendment has been considered by, and recommended to, the board of county commissioners by a planning commission with jurisdiction in the matter.

D. It is a sufficient defense to any suit or prosecution to show that notice by publication was not made.

History: 1953 Comp., 15-36A-7, enacted by Laws 1975, ch. 312, 7; 1981, ch. 218, 2.



Section 4-37-8 - Printed county ordinances; seal; use as evidence.

4-37-8. Printed county ordinances; seal; use as evidence.

County ordinances may be received in evidence without further proof when they are printed and when the ordinance purports to be printed by the county. Ordinances may also be proved by the seal of the board of county commissioners.

History: 1953 Comp., 15-36A-8, enacted by Laws 1975, ch. 312, 8.



Section 4-37-9 - County ordinances; recording and publication; effective date.

4-37-9. County ordinances; recording and publication; effective date.

A. All county ordinances, immediately after their passage, shall be recorded in a book kept for that purpose and shall be authenticated by the signature of the county clerk.

B. No ordinance shall take effect until thirty days after the ordinance has been recorded in the book kept by the county for that purpose.

C. Notwithstanding the provisions of Subsection B of this section, when a board of county commissioners declares that it is necessary for the public peace, health and safety that an ordinance take effect immediately after passage, the ordinance shall take effect when it is recorded in the book kept by the county for that purpose and authenticated by the signature of the county clerk.

History: 1953 Comp., 15-36A-9, enacted by Laws 1975, ch. 312, 9; 1997, ch. 37, 1.



Section 4-37-9.1 - Water conservation and drought management plans.

4-37-9.1. Water conservation and drought management plans.

A county shall consider ordinances and codes to encourage water conservation and drought management planning pursuant to the provisions of Section 3 [72-14-3.2 NMSA 1978] of this act.

History: Laws 2003, ch. 138, 2.



Section 4-37-10 - Short title.

4-37-10. Short title.

This act [4-37-10 through 4-37-13 NMSA 1978] may be cited as the "Home Rule County Validation Act".

History: Laws 1987, ch. 8, 1.



Section 4-37-11 - Validation.

4-37-11. Validation.

All amendments adopted under color of law to a county charter adopted under the provisions of Article 10, Section 5 of the constitution of New Mexico allowing or purporting to allow the county to exercise all legislative powers and perform all functions not expressly denied by general law or charter as provided in Article 10, Section 6 of the constitution of New Mexico and all acts and proceedings heretofore taken under such charter amendments are hereby validated, ratified, approved and confirmed, as of the date of adoption or attempted adoption of such amendments, notwithstanding any lack of power, authority or otherwise, and notwithstanding any defects and irregularities in such acts and proceedings.

History: Laws 1987, ch. 8, 2.



Section 4-37-12 - Effect and limitations.

4-37-12. Effect and limitations.

The Home Rule County Validation Act [4-37-10 through 4-37-13 NMSA 1978] shall operate to supply such legislative authority as may be necessary to validate any amendments to a county charter adopted under Article 10, Section 5 of the constitution of New Mexico allowing the county to exercise the powers provided for in Article 10, Section 6 of the constitution of New Mexico and any acts and proceedings heretofore taken under such charter amendments which the legislature could have supplied or provided for or can now supply or provide for in the law under which such amendments were adopted and such acts and proceedings were taken. The Home Rule County Validation Act, however, shall be limited to the validation of charter amendments, acts and proceedings to the extent to which such validation can be effectuated under the state and federal constitutions. The Home Rule County Validation Act shall not operate to validate, ratify, approve, confirm or legalize any charter amendment, act, proceeding or other matter which has heretofore been determined in any legal proceeding to be illegal, void or ineffective.

History: Laws 1987, ch. 8, 3.



Section 4-37-13 - Construction.

4-37-13. Construction.

The Home Rule County Validation Act [4-37-10 through 4-37-13 NMSA 1978], being necessary to secure the public health, safety, convenience and welfare, shall be liberally construed to carry out its purposes.

History: Laws 1987, ch. 8, 4.






Article 38 - Board of County Commissioners

Section 4-38-1 - Exercise of county powers.

4-38-1. [Exercise of county powers.]

The powers of a county as a body politic and corporate shall be exercised by a board of county commissioners.

History: Laws 1876, ch. 1, 3; C.L. 1884, 334; C.L. 1897, 653; Code 1915, 1188; C.S. 1929, 33-4201; 1941 Comp., 15-3501; 1953 Comp., 15-37-1.



Section 4-38-2 - Members; quorum.

4-38-2. Members; quorum.

A. The board of county commissioners shall consist of either three or five qualified electors who shall be elected according to law. For a three-member board, two members constitute a quorum for the purpose of transacting business. For a five-member board, three members constitute a quorum for the purpose of transacting business.

B. The board of county commissioners of any county having a population of more than one hundred thousand, as shown by the most recent federal decennial census, and having a final, full assessed valuation in excess of seventy-five million dollars ($75,000,000) shall consist of five qualified electors who shall be elected according to law.

History: Laws 1876, ch. 1, 8; C.L. 1884, 339; C.L. 1897, 658; Code 1915, 1189; C.S. 1929, 33-4202; 1941 Comp., 15-3502; 1953 Comp., 15-37-2; Laws 1974, ch. 21, 1; 2002, ch. 61, 1.



Section 4-38-3 - Residence in districts; period for districting; election at large.

4-38-3. Residence in districts; period for districting; election at large.

A. A county having a population greater than thirteen thousand, according to the most recent federal decennial census, shall be divided by the board of county commissioners into as many compact single-member districts as there are board members to be elected. The districts shall be as equal in population as possible and numbered respectively to correspond to the number of board members. One commissioner shall be elected from each district by the voters of the district and shall be a resident of the district from which he is elected. If a commissioner permanently removes his residence from or maintains no residence in the district from which he was elected, he shall be deemed to have resigned. The division of the county into single-member districts shall be made once immediately following each federal decennial census.

B. An H class county or a county having a population of thirteen thousand or fewer according to the most recent federal decennial census, may be divided by the board of county commissioners into single-member districts. If the county is districted, the districts shall be as equal in population as possible and numbered respectively to correspond to the number of board members. A commissioner shall be a resident of the district from which he is elected. If a commissioner permanently removes his residence from or maintains no residence in the district from which he was elected, he shall be deemed to have resigned. The division of the county into single-member districts shall be made once immediately following each federal decennial census. The board of county commissioners in a county with only three board members may require either that:

(1) commissioners shall be elected from each district by the voters of the whole county; or

(2) each commissioner shall be elected by the voters of the district from which that commissioner is running for office.

History: Laws 1876, ch. 1, 10; 1880, ch. 19, 1; C.L. 1884, 341; C.L. 1897, 660; Code 1915, 1190; C.S. 1929, 33-4203; 1941 Comp., 15-3503; 1953 Comp., 15-37-3; Laws 1959, ch. 106, 1; 1961, ch. 27, 1; 1974, ch. 21, 2; 1985, ch. 204, 1; 1987, ch. 290, 1; 1991 (1st S.S.), ch. 5, 1; 2002, ch. 61, 2.



Section 4-38-6 - Election; term.

4-38-6. Election; term.

A. In each county all county commissioners shall be elected to serve four-year terms, subject to the provisions of Subsection B of this section.

B. In those counties that consist of a three-member board of county commissioners, the secretary of state shall designate by lottery the terms for each county commission district, which shall elect two county commissioners for terms of four years and one county commissioner for a term of two years. The terms for two commissioners shall expire in the same year.

C. In those counties that, prior to 1992, have not had four-year terms for elected officials, the assessor, sheriff and probate judge shall be elected to four-year terms and the treasurer and clerk shall be elected to two-year terms in the 1994 general election; thereafter, all elected officials shall be elected for terms of four years. The terms of the assessor, sheriff and probate judge shall expire in the same year, and the terms of the treasurer and clerk shall expire in the same year.

History: Laws 1899, ch. 30, 1; Code 1915, 1191; C.S. 1929, 33-4204; 1941 Comp., 15-3504; 1953 Comp., 15-37-4; Laws 1974, ch. 21, 5; 1983, ch. 126, 3; 1993, ch. 119, 1.



Section 4-38-7 - Holding office until successor is qualified.

4-38-7. [Holding office until successor is qualified.]

Every person appointed county commissioner shall hold his office until the general election, and until his successor shall be qualified and enters upon the duties of such office.

History: Laws 1876, ch. 1, 39; C.L. 1884, 370; C.L. 1897, 689; Code 1915, 1192; C.S. 1929, 33-4205; 1941 Comp., 15-3505; 1953 Comp., 15-37-5.



Section 4-38-8 - Meetings.

4-38-8. Meetings.

The board of county commissioners shall meet, after notice as required by law for meetings of public bodies, at the county seat of each county at quarterly meetings in January, April, July and October in each year and at such other times within the prescribed county as in the opinion of the board the public interests may require. Meetings other than quarterly meetings may be held in the municipality with the largest population concentration in the county, and meetings concerning matters of local interest only may be held in the community affected. All meetings shall be held in a public building owned be [by] the state, county or public schools.

History: Laws 1876, ch. 1, 11; C.L. 1884, 343; C.L. 1897, 662; Code 1915, 1194; C.S. 1929, 33-4208; 1941 Comp., 15-3507; 1953 Comp., 15-37-7; Laws 1975, ch. 30, 1; 1981, ch. 81, 1.



Section 4-38-10 - Chairman.

4-38-10. Chairman.

A. The county commission shall select a chairman in a manner and for a term provided by county ordinance.

B. In the absence of a county ordinance providing for the chairman's selection and term, the county commissioners shall, at the first meeting of each year choose one of their number chairman, who shall preside at that meeting and all other meetings if present; but in case of his absence from any meeting, the members present shall choose one of their number as temporary chairman.

History: Laws 1876, ch. 1, 17; C.L. 1884, 348; C.L. 1897, 667; Code 1915, 1196; C.S. 1929, 33-4210; 1941 Comp., 15-3509; 1953 Comp., 15-37-9; 1990, ch. 13, 1.



Section 4-38-11 - Chairman; powers and duties.

4-38-11. [Chairman; powers and duties.]

The chairman of said board shall have power to administer oaths to any person concerning any matter submitted to the board or connected with their powers and duties and he shall sign all orders on the county treasury.

History: Laws 1876, ch. 1, 18; C.L. 1884, 349; C.L. 1897, 668; Code 1915, 1197; C.S. 1929, 33-4211; 1941 Comp., 15-3510; 1953 Comp., 15-37-10.



Section 4-38-12 - Seal; sessions to be public; rules and regulations.

4-38-12. [Seal; sessions to be public; rules and regulations.]

Every board of county commissioners shall have a seal, or scroll until a seal can be procured, and may alter the same at pleasure. Their sessions shall be public with open doors, and all persons conducting themselves in an orderly manner may attend their meetings, and they may establish rules and regulations to govern the transaction of their business.

History: Laws 1876, ch. 1, 16; C.L. 1884, 347; C.L. 1897, 666; Code 1915, 1198; C.S. 1929, 33-4212; 1941 Comp., 15-3511; 1953 Comp., 15-37-11.



Section 4-38-13 - Powers; property belonging to county.

4-38-13. [Powers; property belonging to county.]

The board of county commissioners shall have power at any session to make such orders concerning the property belonging to the county as they may deem expedient.

History: Laws 1876, ch. 1, 14(1); C.L. 1884, 345(1); C.L. 1897, 664(1); Code 1915, 1199; C.S. 1929, 33-4213; 1941 Comp., 15-3512; 1953 Comp., 15-37-12.



Section 4-38-13.1 - County equipment and property; permitted uses.

4-38-13.1. County equipment and property; permitted uses.

A. Notwithstanding any other provision of law, the board of county commissioners of any county except a class A county may contract for the use of county equipment or property for the benefit of community ditch associations, mutual domestic water associations or other public entities providing services to significant groups of county residents, which services could legally be provided by a governmental entity. In granting this permission, the board shall specifically describe the equipment or property to be used and the entity on whose behalf it will be used.

B. A board of county commissioners may contract for the use of county buildings for the benefit of nonprofit organizations demonstrating a consistent history of service to sick and indigent persons in the county, which service could legally be expected to be provided by a governmental entity, at rates these organizations can be reasonably expected to pay while maintaining their full service commitment to their respective constituencies. These contracts shall set forth the respective value of services being provided to county residents and the relative value of the use of property provided by the county. A contract entered into pursuant to this subsection is exempt from the Procurement Code [13-1-28 through 13-1-199 NMSA 1978] pursuant to Section 13-1-98.2 NMSA 1978.

History: 1978 Comp., 4-38-13.1, enacted by Laws 1984, ch. 43, 1; 2005, ch. 96, 2; 2009, ch. 155, 1.



Section 4-38-13.2 - Legislative findings; community value.

4-38-13.2. Legislative findings; community value.

The legislature finds that without the daily contributions and efforts of the thousands of worthwhile nonprofit organizations dedicated to serving sick and indigent persons in communities throughout New Mexico, the state would be inundated with constant requests for health, human and social services that it does not have revenue or resources to provide. The legislature finds that it is in the best interests of that population, as well as for all residents and taxpayers, that consideration be extended as real value recognition of the indispensable part these services contribute to the fabric of life in New Mexico.

History: Laws 2005, ch. 96, 1.



Section 4-38-14 - County appropriation for state fair authorized.

4-38-14. [County appropriation for state fair authorized.]

That the county commissioners in each respective county of the state may, for the purpose of aiding their county in displaying its products or potential products at the New Mexico state fair in Albuquerque, appropriate and expend out of the general fund of such county a sum not exceeding $1,000 annually.

History: 1941 Comp., 15-3512a, enacted by Laws 1951, ch. 88, 1; 1953 Comp., 15-37-13.



Section 4-38-15 - Agent of county having charge of county exhibit at state fair; appointment.

4-38-15. [Agent of county having charge of county exhibit at state fair; appointment.]

That said county commissioners may appoint a qualified and suitable person to have charge of said county exhibits and to represent their county at the New Mexico state fair, and may if necessary compensate said agent for such services out of said appropriation.

History: 1941 Comp., 15-3512b, enacted by Laws 1951, ch. 88, 2; 1953 Comp., 15-37-14.



Section 4-38-16 - Accounts; county buildings; taxation.

4-38-16. [Accounts; county buildings; taxation.]

To examine and settle all accounts of the receipts and expenses of the county, and to examine and settle, and allow all accounts chargeable against the county, and when so settled they may issue county orders therefor as provided by law.

To build and keep in repair all county buildings, and in case there are no county buildings, to provide suitable rooms for county purposes.

To apportion and order the collection of taxes by law.

History: Laws 1876, ch. 1, 14(2-4); C.L. 1884, 345(2-4); C.L. 1897, 664(2-4); Code 1915, 1200; C.S. 1929, 33-4214; 1941 Comp., 15-3513; 1953 Comp., 15-37-15.



Section 4-38-17 - Tax levy for county general purposes; allocation.

4-38-17. Tax levy for county general purposes; allocation.

Boards of county commissioners are authorized to levy a tax on all taxable property in the county for general county purposes, including salaries and expenses of county officers, deputies and employees, subject to maximum rates provided by law. Proceeds of the tax shall be allocated to appropriate funds, budgeted and expended as provided by law.

History: 1953 Comp., 15-37-15.1, enacted by Laws 1973, ch. 4, 10.



Section 4-38-17.1 - Tax levies authorization; procedures; health purposes.

4-38-17.1. Tax levies authorization; procedures; health purposes.

A. A board of county commissioners may adopt a resolution to submit to the qualified electors of the county the question of whether a property tax at a rate not to exceed the rate specified in the resolution should be imposed upon the net taxable value of property allocated to the county under the Property Tax Code [Chapter 7, Articles 35 through 38 NMSA 1978] for the purpose of providing health care to sick and indigent persons in the county.

B. The resolution shall specify the rate of the proposed tax, which shall not exceed one dollar fifty cents ($1.50) on each one thousand dollars ($1,000) of net taxable value of property allocated to the county under the Property Tax Code and shall:

(1) specify the date of the election at which the question of imposition of the tax to the qualified electors of the county shall be held, which may be a general election or a special election called for that purpose, except that the election may not be held on the same ballot as an election held pursuant to Section 4-48B-15 NMSA 1978; and

(2) limit the imposition of the proposed tax to no more than eight years.

C. The question shall be voted upon as a separate question and shall be called, conducted and canvassed in substantially the same manner as provided by law for general elections. Upon certification, copies of the election shall be mailed immediately to the department of finance and administration and the taxation and revenue department.

D. For purposes of this section, "county" means a class B county with a population of no less than forty-one thousand and no more than forty-five thousand according to the last federal decennial census.

E. The mill levy authorized in this section is not subject to the rate limitation provisions of Section 7-37-7.1 NMSA 1978 and shall not be used to meet a county's obligations pursuant to Section 27-10-4 NMSA 1978.

History: Laws 2004, ch. 113, 1; 2005, ch. 89, 1.



Section 4-38-18 - Management in general.

4-38-18. [Management in general.]

To represent the county and have the care of the county property and the management of the interest of the county in all cases where no other provision is made by law.

History: Laws 1876, ch. 1, 14(5); C.L. 1884, 345(5); C.L. 1897, 664(5); Code 1915, 1201; C.S. 1929, 33-4215; 1941 Comp., 15-3514; 1953 Comp., 15-37-16.



Section 4-38-19 - County commissioners; employing deputies and employees; employing a county manager.

4-38-19. County commissioners; employing deputies and employees; employing a county manager.

A. A board of county commissioners may set the salaries of such employees and deputies as it feels necessary to discharge the functions of the county, except that elected county officials have the authority to hire and recommend the salaries of persons employed by them to carry out the duties and responsibilities of the offices to which they are elected.

B. A board of county commissioners may employ and set the salary of a county manager to conduct the business of the county, to serve as personnel officer, fiscal director, budget officer, property custodian and to act generally as the administrative assistant to the board, aiding and assisting it in the exercise of its duties and responsibilities.

C. All officials, officers, deputies and employees of the county or of an elected official of the county, shall receive their salaries or wages for services rendered on regular paydays, not more than sixteen days apart.

History: 1953 Comp., 15-37-16.1, enacted by Laws 1969, ch. 219, 1; Laws 1971, ch. 191, 1; 1973, ch. 90, 1.



Section 4-38-20 - Precinct boundaries; filing with the secretary of state.

4-38-20. Precinct boundaries; filing with the secretary of state.

The county clerk shall have on file with the secretary of state a certified copy of the current description of the boundaries of each precinct in the county. A copy of the map showing the boundaries of the precincts shall accompany the descriptions.

History: 1953 Comp., 15-37-17, enacted by Laws 1969, ch. 90, 1; Laws 1975, ch. 255, 127.



Section 4-38-21 - Creation of new precincts; petition necessary.

4-38-21. Creation of new precincts; petition necessary.

The board of county commissioners shall not set off or organize any new precinct for any reason other than that provided for in the Election Code [Chapter 1 NMSA 1978] unless a petition is first presented to the board, signed by at least ten percent of the registered voters resident within the boundaries of the proposed new precinct. Precincts so created shall be as compact in form and cover as small an area as practicable and shall be so established and their boundaries so fixed as to have boundaries that comply with the requirements of the Precinct Boundary Adjustment Act [1-3-10 through 1-3-14 NMSA 1978] and that serve the greatest convenience of the voters therein.

History: Laws 1876, ch. 1, 15; C.L. 1884, 346; C.L. 1897, 665; Code 1915, 1207; Laws 1921, ch. 15, 1; 1927, ch. 95, 1; C.S. 1929, 33-4221; 1941 Comp., 15-3516; 1953 Comp., 15-37-18; Laws 1969, ch. 90, 2; 1984 (1st S.S.), ch. 3, 7; 1991 (1st S.S.), ch. 6, 9.



Section 4-38-22 - Change in precincts; map.

4-38-22. Change in precincts; map.

Whenever any board of county commissioners organizes new precincts or alters the boundaries of any precinct in the county, they shall cause a map and record thereof to be made by the county clerk, specifying the names and boundaries of such precinct which map and record shall be kept in the office of the clerk.

History: Laws 1876, ch. 1, 28; C.L. 1884, 359; C.L. 1897, 677; Code 1915, 1208; C.S. 1929, 33-4222; 1941 Comp., 15-3517; 1953 Comp., 15-37-19; Laws 1969, ch. 90, 3; 1975, ch. 255, 128.



Section 4-38-23 - Change in precincts; certificates and map to secretary of state.

4-38-23. Change in precincts; certificates and map to secretary of state.

The county clerk of each county shall, as often as a new precinct shall be organized in his county or the boundaries of any precinct shall be altered, within thirty days, make out and transmit to the secretary of state a certified statement of the names and boundaries of the precincts so organized, and of the boundaries of any precinct the boundaries of which shall have been altered, and a copy of a map showing such organizations or alterations.

History: Laws 1876, ch. 1, 32; C.L. 1884, 363; C.L. 1897, 682; Code 1915, 1239; C.S. 1929, 33-4305; 1941 Comp., 15-3518; 1953 Comp., 15-37-20; Laws 1969, ch. 90, 4; 1975, ch. 255, 129.



Section 4-38-24 - Powers over highways.

4-38-24. Powers over highways.

The board of county commissioners of each county shall have the power to lay out, alter or discontinue any road running through one or more precincts or townships in such county and to perform such other duties respecting roads as may be required by law.

History: Laws 1876, ch. 1, 14(7); C.L. 1884, 345(7); C.L. 1897, 664(7); Code 1915, 1203; C.S. 1929, 33-4217; 1941 Comp., 15-3520; 1953 Comp., 15-37-22; 2011, ch. 137, 108.



Section 4-38-25 - Bridges.

4-38-25. [Bridges.]

They may order and direct the construction of bridges and provide and appropriate funds therefor.

History: Laws 1876, ch. 1, 14(11); C.L. 1884, 345(11); C.L. 1897, 664(11); Code 1915, 1205; C.S. 1929, 33-4219; 1941 Comp., 15-3521; 1953 Comp., 15-37-23.



Section 4-38-26 - Streets in unincorporated county seats.

4-38-26. [Streets in unincorporated county seats.]

The boards of county commissioners in the unincorporated county seats of this state shall have the same powers that were possessed by the boards of trustees and city council in the incorporated towns and cities of New Mexico, on March 7, 1897, with reference to the care, opening, altering, changing and grading of roads and streets in their respective county seats, and with reference to the laying of sidewalks and taking care of the same in such county seat: provided, that the county shall not pay any of the expenses in making such improvements or changes.

History: Laws 1897, ch. 30, 1; C.L. 1897, 664(13); Code 1915, 1206; C.S. 1929, 33-4220; 1941 Comp., 15-3522; 1953 Comp., 15-37-24.



Section 4-38-27 - Receipts and expenditures; publication of report.

4-38-27. [Receipts and expenditures; publication of report.]

The boards of county commissioners of their respective counties at their regular meeting in January in each year shall cause to be prepared a statement of the receipts and expenditures of such county during the year immediately preceding, setting forth the amount of money received from taxes, from licenses and all other sources; setting forth also the amount expended and the particular objects for which in each case every sum of money has been expended; and such statement signed by the chairman and county clerk shall be published.

History: Laws 1876, ch. 1, 26; C.L. 1884, 357; C.L. 1897, 675; Code 1915, 1211; C.S. 1929, 33-4225; 1941 Comp., 15-3524; 1953 Comp., 15-37-26.



Section 4-38-28 - Payments without authority; liability of commissioners.

4-38-28. [Payments without authority; liability of commissioners.]

All moneys, county warrants or other indebtedness paid out or ordered to be paid out by any of the said county commissioners before mentioned, without authority of law, each and every county commissioner so doing shall be liable for and to the county for the amount so by them paid out without authority of law and all the costs and expenses incurred in the recovery of such money, which amount shall be collected and recovered in a suit before the district court, and upon the said bond, in the same manner as other actions.

History: Laws 1887, ch. 8, 2; C.L. 1897, 697; Code 1915, 1215; C.S. 1929, 33-4229; 1941 Comp., 15-3525; 1953 Comp., 15-37-27.



Section 4-38-29 - Approving unauthorized account; penalty; recovery of money.

4-38-29. [Approving unauthorized account; penalty; recovery of money.]

Any county commissioner who shall vote to approve any account, or order any money paid to any officer or individual, except as provided by law, shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined in a sum not exceeding five hundred dollars [($500)], and the money so illegally ordered to be paid shall be recovered in a suit brought in the name of the county on his official bond.

History: Laws 1897, ch. 60, 15 [14]; C.L. 1897, 867(14); Code 1915, 1216; C.S. 1929, 33-4230; 1941 Comp., 15-3526; 1953 Comp., 15-37-28.



Section 4-38-30 - Neglect of duty; penalty.

4-38-30. [Neglect of duty; penalty.]

If any one of the commissioners shall refuse or neglect to perform any of the duties which are or shall be required by law of him as a member of the board of county commissioners without any just cause therefor, he shall for each offense be fined in a sum not less than twenty-five dollars [($25.00)] nor more than one hundred dollars [($100)] on conviction in the district court.

History: Laws 1876, ch. 1, 27; C.L. 1884, 358; C.L. 1897, 676; Code 1915, 1212; C.S. 1929, 33-4226; 1941 Comp., 15-3527; 1953 Comp., 15-37-29.



Section 4-38-31 - Establishment of airports.

4-38-31. [Establishment of airports.]

The boards of county commissioners of the various counties of this state are hereby authorized and empowered to acquire by purchase, condemnation, gift or lease lands for use as an airport and to establish, construct, own, lease, control, equip, improve, maintain and operate an airport, and to lease or grant the use and privilege thereof to others. Such airports and the airstrips and landing fields thereof are hereby declared to be in the nature of public roads in their facilitation of public travel and transportation; and, the buildings and structures necessary to be used in connection therewith are hereby declared to be necessary public buildings, and the exclusive use of any such airport or airports shall not be granted to any person, persons, firm, corporation or association.

History: 1941 Comp., 15-3528, enacted by Laws 1949, ch. 67, 1; 1953 Comp., 15-37-30.



Section 4-38-32 - Eminent domain power for acquiring airports.

4-38-32. Eminent domain power for acquiring airports.

Any property desired for use as an airport by counties under Section 4-38-31 NMSA 1978, may be acquired as for a public purpose and as a matter of public necessity under the power of eminent domain according to the procedure for condemnation provided by the Eminent Domain Code [42A-1-1 through 42A-1-33 NMSA 1978].

History: 1941 Comp., 15-3529, enacted by Laws 1949, ch. 67, 2; 1953 Comp., 15-37-31; 1981, ch. 125, 43.



Section 4-38-33 - Eminent domain power over land contiguous and adjacent to airport.

4-38-33. [Eminent domain power over land contiguous and adjacent to airport.]

The power of eminent domain and right of condemnation granted to counties under the provisions of this act [4-38-31 through 4-38-37 NMSA 1978] shall extend to such land contiguous and adjacent to any such airport or any other lands within one-half mile in any direction from the outer boundaries of said airport as may be necessary to render ingress to and egress from said airport efficient and free from hazard.

History: 1941 Comp., 15-3530, enacted by Laws 1949, ch. 67, 3; 1953 Comp., 15-37-32.



Section 4-38-34 - Joint county-municipal operation of airports.

4-38-34. [Joint county-municipal operation of airports.]

The boards of county commissioners are hereby authorized and empowered to cooperate and join with any municipality located in such county, in the joint operation, financing, maintenance and control of publicly owned or operated airports, under such plan and provisions, as the board of county commissioners and the governing body of such municipality may mutually agree.

History: 1941 Comp., 15-3531, enacted by Laws 1949, ch. 67, 4; 1953 Comp., 15-37-33.



Section 4-38-35 - Federal aid for airports; gifts.

4-38-35. [Federal aid for airports; gifts.]

The respective boards of county commissioners are authorized and empowered to seek and obtain, if possible, from the United States government, or any department or agency thereof, financial aid and assistance to carry into effect the purposes hereof. Such boards are also authorized and empowered in their discretion to accept gifts and donations of any kind or character from any source whatsoever, including, but not limited to a site for such airports.

History: 1941 Comp., 15-3532, enacted by Laws 1949, ch. 67, 5; 1953 Comp., 15-37-34.



Section 4-38-36 - Power to issue bonds for airports.

4-38-36. [Power to issue bonds for airports.]

The boards of county commissioners of the various counties of this state are hereby authorized and empowered to issue and dispose of the negotiable bonds of such county, subject to the limitations and in accordance with Article 9 of the constitution, for the purpose of securing funds for the acquisition and construction of an airport, airplane landing strips and necessary public buildings to be used in connection therewith.

History: 1941 Comp., 15-3533, enacted by Laws 1949, ch. 67, 6; 1953 Comp., 15-37-35.



Section 4-38-37 - Procedure for issuing bonds for airports.

4-38-37. [Procedure for issuing bonds for airports.]

The proceedings for calling, holding and canvassing the results of an election to determine whether such bonds are to be issued, the manner of issuance and the terms and provisions of such bonds, the sale thereof, the levy of taxes for the payment thereof and the manner and time of payment thereof shall all be the same as is now or may hereafter be provided by law with respect to bonds issued for the purpose of building courthouses and, in general, all of the provisions of law with respect to county courthouse bonds shall, so far as applicable, apply to the bonds herein authorized.

History: 1941 Comp., 15-3534, enacted by Laws 1949, ch. 67, 7; 1953 Comp., 15-37-36.



Section 4-38-38 - Creation of county advisory boards.

4-38-38. Creation of county advisory boards.

There is created a county advisory board in each county of the fourth and fifth class. The board shall consist of the county commissioners, the county treasurer, county assessor, sheriff and county clerk.

History: 1953 Comp., 15-37-37, enacted by Laws 1959, ch. 239, 1.



Section 4-38-39 - Duties of board.

4-38-39. Duties of board.

The board shall meet with the county commissioners and advise them on all matters concerning the offices of county officials and on all matters concerning administration of public matters of the county. Each member of the board shall familiarize himself with all matters of a public nature in his respective county, and each member of the advisory board shall make suggestions and recommendations for more efficient administration of county finances, county government or any other function of the county. The advisory board shall encourage cooperation between various county officials and bring about mediation when several county officials fail or neglect to cooperate in exercising their duties whenever the lack of cooperation becomes detrimental to the efficiency of county government.

History: 1953 Comp., 15-37-38, enacted by Laws 1959, ch. 239, 2.



Section 4-38-40 - Executive committee.

4-38-40. Executive committee.

The county treasurer, county assessor and county clerk are ex officio the executive committee of the county advisory board.

History: 1953 Comp., 15-37-39, enacted by Laws 1959, ch. 239, 3.



Section 4-38-41 - Terms of members.

4-38-41. Terms of members.

Terms of members of the county advisory boards in fourth and fifth class counties begin June 15, 1959, and expire with each member's term of elective county office. Terms of successors shall begin and expire with each member's term of elective county office.

History: 1953 Comp., 15-37-40, enacted by Laws 1959, ch. 239, 4.



Section 4-38-42 - Salary ; members of advisory board.

4-38-42. Salary [; members of advisory board].

In addition to salaries received as elective county officers, each member of a county advisory board, except the county commissioners, shall receive six hundred dollars ($600) a year, plus three hundred dollars ($300) additional for deputies. Each county commissioner shall receive three hundred dollars ($300) a year; provided, that only so much of the salaries of each member of the board shall be allowed as the county's valuation will raise for the salary funds within the twenty mill limitation.

History: 1953 Comp., 15-37-41, enacted by Laws 1959, ch. 239, 5.






Article 39 - County Assessor

Section 4-39-2 - Courses in property valuation and property tax administration authorized; issuance of certificates.

4-39-2. Courses in property valuation and property tax administration authorized; issuance of certificates.

The taxation and revenue department, in cooperation with the international association of assessing officers and the real estate appraisers board, may establish four grades of courses in the field of property valuation and property tax administration. The courses shall be graded in order of increasing difficulty and shall be administered by the department. Persons completing a course and passing an examination on a particular grade of property valuation and property tax administration shall be issued an appraiser's certificate of an appropriate grade. A person shall not be issued an appraiser's certificate of a particular grade unless the person has been issued an appraiser's certificate for each one of the lesser grades. The appraiser's certificates shall be denominated "Appraiser 1", "Appraiser 2", "Appraiser 3" and "Appraiser 4" and shall be granted in order of difficulty of the course and examination completed. The "Appraiser 4" certificate shall be granted for completion of the most difficult course. County assessors or appraisers who have been granted an "Appraiser 4" certificate shall be designated "New Mexico certified appraiser" and shall be provided by the taxation and revenue department with a certificate granting this designation.

History: 1953 Comp., 15-38-1.1, enacted by Laws 1978, ch. 47, 1; 1995, ch. 12, 2; 2005, ch. 118, 1.



Section 4-39-3 - Qualifications for appraiser's certificates.

4-39-3. Qualifications for appraiser's certificates.

The taxation and revenue department, in cooperation and in keeping with the standards of the international association of assessing officers and the real estate appraisers board, shall establish the qualifications that are prerequisite to the issuance of each grade of appraiser's certificate.

History: 1953 Comp., 15-38-1.2, enacted by Laws 1969, ch. 269, 2; 1973, ch. 258, 139; 1974, ch. 92, 1; 1977, ch. 249, 25; 1995, ch. 12, 3; 2005, ch. 118, 2.



Section 4-39-4 - Additional compensation to assessors.

4-39-4. Additional compensation to assessors.

In addition to the salaries provided for county assessors in Sections 4-44-4 through 4-44-12 NMSA 1978, county assessors may receive:

A. an additional five hundred dollars ($500) a year for holding an "Appraiser 1" certificate;

B. an additional one thousand dollars ($1,000) a year for holding an "Appraiser 2" certificate;

C. an additional one thousand dollars ($1,000) a year for holding an "Appraiser 3" certificate; and

D. an additional one thousand dollars ($1,000) a year for holding an "Appraiser 4" certificate.

History: 1953 Comp., 15-38-1.3, enacted by Laws 1969, ch. 269, 3; 1977, ch. 138, 1.



Section 4-39-5 - Additional compensation to appraisers.

4-39-5. Additional compensation to appraisers.

A board of county commissioners may provide additional cumulative increments to the salary of any qualifying appraiser employed in the office of the assessor as an incentive for obtaining greater qualification levels up to the following amounts:

A. an additional five hundred dollars ($500) a year for holding an "Appraiser 1" certificate;

B. an additional one thousand five hundred dollars ($1,500) a year for holding an "Appraiser 2" certificate;

C. an additional two thousand five hundred dollars ($2,500) a year for holding an "Appraiser 3" certificate; and

D. an additional three thousand dollars ($3,000) a year for holding an "Appraiser 4" certificate.

History: 1953 Comp., 15-38-1.4, enacted by Laws 1977, ch. 138, 2; 2015, ch. 78, 1.



Section 4-39-6 - Assessors; removal proceedings against; secretary of taxation and revenue may cause to be instituted; district attorney; attorney general.

4-39-6. Assessors; removal proceedings against; secretary of taxation and revenue may cause to be instituted; district attorney; attorney general.

A. The secretary of taxation and revenue may, if grounds appear therefor, cause removal proceedings to be instituted against any assessor by the district attorney for the county for which the assessor was elected, or by the attorney general, in the manner provided by law for the institution and prosecution of removal proceedings against public officers by district attorneys.

B. The secretary of taxation and revenue shall cause removal proceedings to be instituted under Subsection A of this section against any assessor whose functions have been suspended under Section 7-35-6 NMSA 1978 when any suspension under that section continues without interruption for a period of more than sixty days.

C. Nothing in this section shall be construed to repeal or limit any provisions of law relating to the liability of assessors as such or as public officers to fine, imprisonment or removal from office for failure, refusal or neglect to discharge any duty imposed upon them by law, but shall be in addition to them.

History: 1953 Comp., 15-38-7, enacted by Laws 1955, ch. 176, 5; 1973, ch. 258, 140; 1977, ch. 249, 26; 1995, ch. 12, 4.






Article 40 - County Clerk

Section 4-40-2 - County clerk; bond.

4-40-2. County clerk; bond.

The county clerk of each county shall, before entering upon the duties of his office and within ten days after the first day of January following his election, execute a bond to the state of New Mexico, in the penal sum of ten thousand dollars [($10,000)], with sufficient sureties, to be approved by the judge of the district court of said county, conditioned that he will well and faithfully perform all of his duties as such county clerk during his term of office.

History: Laws 1901, ch. 35, 1, 2; Code 1915, 1441; Laws 1919, ch. 10, 1; C.S. 1929, 34-425; 1941 Comp., 15-3702; 1953 Comp., 15-39-2.



Section 4-40-3 - Duties; ex-officio clerk of board of county commissioners.

4-40-3. [Duties; ex-officio clerk of board of county commissioners.]

The county clerk shall be ex-officio clerk of the board of county commissioners, shall attend the sessions of the board in person or by deputy, keep the seals, records and papers of said board of county commissioners and keep a record of the proceedings of said board in a book as required by law, under the direction of the county commissioners.

History: Laws 1876, ch. 1, 19; C.L. 1884, 350; C.L. 1897, 678; Code 1915, 1235; C.S. 1929, 33-4301; 1941 Comp., 15-3704; 1953 Comp., 15-39-4.



Section 4-40-4 - Duties as clerk of county commissioners.

4-40-4. [Duties as clerk of county commissioners.]

It shall be the general duty of the clerk of the board of commissioners:

A. to record in a book to be provided for that purpose all proceedings of the board;

B. to make regular entries of all their resolutions and decisions in all questions concerning the raising of money;

C. to record the vote of each commissioner on any question submitted to the board if required by any member;

D. to sign all orders issued by the board for the payment of money, and to record in a book to be provided for that purpose, the receipts of the county treasurer of the receipts and expenditures of the county;

E. to preserve and file all accounts acted upon by the board with their action thereon, and he shall perform such special duties as are required by law.

History: Laws 1876, ch. 1, 29; C.L. 1884, 360; C.L. 1897, 679; Code 1915, 1236; C.S. 1929, 33-4302; 1941 Comp., 15-3705; 1953 Comp., 15-39-5.



Section 4-40-5 - County clerk; duty regarding accounts.

4-40-5. County clerk; duty regarding accounts.

It shall be the duty of the county clerk to designate upon every account, which shall be audited and approved and allowed by the board of county commissioners, the amount so allowed.

History: Laws 1876, ch. 1, 30; C.L. 1884, 361; C.L. 1897, 680; Code 1915, 1237; C.S. 1929, 33-4303; 1941 Comp., 15-3706; 1953 Comp., 15-39-6; 2011, ch. 134, 1.



Section 4-40-6 - Duties as to orders for money.

4-40-6. [Duties as to orders for money.]

Such clerk shall not sign or issue any county order unless ordered by the board of commissioners authorizing the same; and every such order shall be numbered, and the date, amount and number of the same and the name of the person to whom it is issued shall be entered in a book kept by him in his office for that purpose.

History: Laws 1876, ch. 1, 31; C.L. 1884, 362; C.L. 1897, 681; Code 1915, 1238; C.S. 1929, 33-4304; 1941 Comp., 15-3707; 1953 Comp., 15-39-7.



Section 4-40-7 - Newspaper subscriptions.

4-40-7. [Newspaper subscriptions.]

The county clerks of the several counties of this state are hereby authorized and required to subscribe for such, one copy each of newspapers as are printed and published in their respective counties.

History: Laws 1889, ch. 49, 1; C.L. 1897, 768; Code 1915, 1241; C.S. 1929, 33-4307; 1941 Comp., 15-3708; 1953 Comp., 15-39-8.



Section 4-40-8 - To keep file of newspapers.

4-40-8. To keep file of newspapers.

It shall be the duty of each county clerk to receive and preserve every copy of the paper or papers so subscribed for and from time to time cause the same to be properly arranged and bound in volumes of convenient size and in a substantial manner, and said volumes, when bound, shall be kept in his office for the use of the courts, when needed, of strangers and the inhabitants of the county all of whom shall have access to the same at all times during office hours, free of charge. Provided, that in order to more permanently preserve and to make easily accessible valuable historical source material of state and local history, county clerks may upon the approval of the county commissioners make indefinite loans of the files of newspapers not in current demand, to libraries of state educational institutions, or to public libraries situated within the county. For his services in this behalf the county clerk shall receive the sum of ten dollars [($10.00)] for each volume, and for the neglect of the duties hereby imposed shall forfeit the sum of fifty dollars [($50.00)], to be recovered with costs in a civil action before any court.

History: Laws 1889, ch. 49, 2; C.L. 1897, 769; Code 1915, 1242; C.S. 1929, 33-4308; Laws 1941, ch. 132, 1; 1941 Comp., 15-3709; 1953 Comp., 15-39-9.



Section 4-40-9 - Newspapers; payment of expenses.

4-40-9. [Newspapers; payment of expenses.]

The subscription price of such paper or papers, and the binding of the several volumes thereof, shall be paid out of the general fund of the county in the same manner as other charges are audited and allowed from such fund by the respective boards of county commissioners.

History: Laws 1889, ch. 49, 3; C.L. 1897, 770; Code 1915, 1243; C.S. 1929, 33-4309; 1941 Comp., 15-3710; 1953 Comp., 15-39-10.



Section 4-40-10 - Newspapers; abstraction, mutilation or destruction; penalty.

4-40-10. [Newspapers; abstraction, mutilation or destruction; penalty.]

Any person who shall willfully abstract, destroy, mutilate or deface any number or volume of such newspapers purchased in pursuance of Sections 4-40-7 and 4-40-8 NMSA 1978, shall be deemed guilty of a misdemeanor, and shall be fined in a sum not exceeding five hundred dollars [($500)], or imprisonment [imprisoned] in the county jail not more than six months, or [punished] both by such fine and imprisonment in the discretion of the court.

History: Laws 1889, ch. 49, 4; C.L. 1897, 771; Code 1915, 1244; C.S. 1929, 33-4310; 1941 Comp., 15-3711; 1953 Comp., 15-39-11.






Article 41 - County Sheriff

Section 4-41-2 - Duties.

4-41-2. [Duties.]

The sheriff shall be conservator of the peace within his county; shall suppress assaults and batteries, and apprehend and commit to jail, all felons and traitors, and cause all offenders to keep the peace and to appear at the next term of the court and answer such charges as may be preferred against them.

History: Kearny Code, Sheriffs, 4; C.L. 1865, ch. 99, 3; C.L. 1884, 398; C.L. 1897, 734; Code 1915, 1260; C.S. 1929, 33-4416; 1941 Comp., 15-3802; 1953 Comp., 15-40-2.



Section 4-41-3 - Failure to execute bond and oath; performing duties; penalty.

4-41-3. [Failure to execute bond and oath; performing duties; penalty.]

Any person who shall enter upon or attempt to execute any official duty as sheriff or as ex-officio collector, without having first executed and filed his official bond and oath of office as above required, shall be deemed guilty of a misdemeanor, and upon conviction in the district court, shall be fined in any sum not exceeding three hundred dollars [($300)], in the discretion of the court.

History: Laws 1876, ch. 16, 5; C.L. 1884, 386; C.L. 1897, 724; Code 1915, 1250; C.S. 1929, 33-4406; 1941 Comp., 15-3806; 1953 Comp., 15-40-6.



Section 4-41-4 - Exercising powers after removal; penalty.

4-41-4. [Exercising powers after removal; penalty.]

If any such sheriff, after being removed as provided by law, shall attempt to exercise any of the rights or powers of said office, or shall fail or refuse to turn over the office to the person appointed to succeed him, he shall be deemed guilty of a misdemeanor, and upon conviction thereof in the district court, shall be punished by a fine not exceeding three hundred dollars [($300)], or by imprisonment not exceeding three months, in the discretion of the court before which the cause may be tried.

History: Laws 1876, ch. 16, 9; C.L. 1884, 390; C.L. 1897, 727; Code 1915, 1252; C.S. 1929, 33-4408; 1941 Comp., 15-3808; 1953 Comp., 15-40-8.



Section 4-41-5 - Deputy sheriffs; appointment and term; merit system.

4-41-5. Deputy sheriffs; appointment and term; merit system.

The sheriffs in all the counties of this state shall have power to appoint deputies, who shall remain in office at the pleasure of such sheriffs; except that in counties which have established a merit system by ordinance, the provisions of the ordinance shall control the demotion and discharge of deputies and other employees of the sheriff's office, except for one under-sheriff and an executive secretary, both of whom shall hold exempt positions.

History: Laws 1855-1856, ch. 2, 1; C.L. 1865, ch. 99, 9; C.L. 1884, 401; C.L. 1897, 737; Code 1915, 1255; C.S. 1929, 33-4411; 1941 Comp., 15-3809; 1953 Comp., 15-40-9; Laws 1975, ch. 11, 3.



Section 4-41-6 - Counties authorized to establish merit systems for deputies and personnel in the county sheriff's office.

4-41-6. Counties authorized to establish merit systems for deputies and personnel in the county sheriff's office.

Each county is authorized and empowered to establish by ordinance a merit system for the hiring, promotion, discharge and general regulation of the deputies and the employees of the county sheriff's office. The ordinance may, in the discretion of the board of county commissioners, provide for the classification of deputies and other employees and their probationary periods, service ratings, pay scales and ranges, the number of hours of work per week and the methods of employment, promotion, demotion and discharge of such deputies and employees within the limits provided by law.

History: 1953 Comp., 15-40-9.1, enacted by Laws 1975, ch. 11, 1.



Section 4-41-7 - Provisions of merit system constitute part of employment contract.

4-41-7. Provisions of merit system constitute part of employment contract.

In all cases of employment by county sheriffs of deputies, clerks and other personnel to positions covered by the merit system subsequent to the passage of an ordinance establishing a merit system, the contract of employment between the deputy or employee and the sheriff shall be considered to contain the provisions of the ordinance and all regulations issued pursuant thereto. The provisions of an ordinance and all regulations issued pursuant thereto shall become part of the contract of employment between the sheriff and all employees of the sheriff's office in positions covered by the merit system when the employment relationship exists at the time of the passage of the ordinance, unless the employee files with the county clerk, within ten days of the passage of the ordinance, a declaration stating that the employee does not desire to have the provisions of the ordinance, together with the regulations issued pursuant thereto, included as a part of his contract of employment.

History: 1953 Comp., 15-40-9.2, enacted by Laws 1975, ch. 11, 2.



Section 4-41-8 - Deputy sheriff; qualifications; character; revocation of commission.

4-41-8. [Deputy sheriff; qualifications; character; revocation of commission.]

No person who may be under indictment or may be generally known as a notorious bad character, or as a disturber of the peace shall be eligible to serve as a deputy sheriff, and sheriffs are hereby prohibited from issuing commissions to such persons as deputy sheriffs, and it is hereby made the duty of the judge of the district court upon complaint being made that the provisions of this section have been violated to investigate the same, and if found to be true, such judge of the district court is hereby given authority to revoke any such commission given by any sheriff contrary to the provisions of this section.

History: Laws 1905, ch. 120, 1; Code 1915, 1257; C.S. 1929, 33-4413; 1941 Comp., 15-3810; 1953 Comp., 15-40-10.



Section 4-41-9 - Powers of deputy sheriff.

4-41-9. Powers of deputy sheriff.

Deputies are authorized to discharge all the duties that belong to the office of sheriff that may be placed under their charge by their principals, with the same effect as though they were executed by the respective sheriffs. If there is a vacancy in the office of sheriff, the highest-ranking deputy sheriff or under-sheriff, who is qualified to hold the office of sheriff, shall exercise the powers of sheriff until a sheriff is appointed and qualified.

History: Laws 1855-1856, ch. 2, 3; C.L. 1865, ch. 99, 11; C.L. 1884, 403; C.L. 1897, 740; Code 1915, 1259; C.S. 1929, 33-4415; 1941 Comp., 15-3811; 1953 Comp., 15-40-11; 1978 Comp., 4-41-9, 2017, ch. 56, 1.



Section 4-41-10 - Right to carry arms; deputies; appointment.

4-41-10. Right to carry arms; deputies; appointment.

All sheriffs shall at all times be considered as in the discharge of their duties and be allowed to carry arms on their persons. On the appointment of any regular or permanent deputy sheriff, it shall be the duty of the sheriff to file one notice of the appointment in the office of the county clerk of the sheriff's county and one notice of the appointment in the office of the clerk of the district court of that county, and each of the sheriff's deputies shall file an oath of office in the office of the county clerk. Any sheriff is hereby authorized at any time to appoint respectable and orderly persons as special deputies to serve any particular order, writ or process or when in the opinion of any sheriff the appointment of special deputies is necessary and required for the purpose of preserving the peace, and it shall not be necessary to give or file any notice of such special appointment; however, the provision authorizing the carrying of concealed arms shall not apply to such persons. Provided, no person shall be eligible to appointment as a deputy sheriff unless the person is a citizen of the United States of America. There shall be no additional fees or per diem paid by the counties for any additional deputies other than as provided by law.

History: Laws 1891, ch. 63, 4; C.L. 1897, 738; Laws 1901, ch. 5, 1; Code 1915, 1258; C.S. 1929, 33-4414; 1941 Comp., 15-3812; 1953 Comp., 15-40-12; 1983, ch. 182, 1; 2006, ch. 30, 1.



Section 4-41-10.1 - Right to carry concealed arms.

4-41-10.1. [Right to carry concealed arms.]

Notwithstanding anything contained herein to the contrary, only fully certified sheriffs and full-time certified deputy sheriffs shall be allowed to carry concealed arms.

History: Laws 1983, ch. 182, 2.



Section 4-41-11 - Injuries to sheriff or deputy while making arrest; medical expenses; limitation.

4-41-11. [Injuries to sheriff or deputy while making arrest; medical expenses; limitation.]

Whenever any sheriff or deputy sheriff has been or may be hereafter wounded or injured while in pursuit of or attempting to arrest any person accused of any crime in this state, and shall make affidavit fully setting forth the facts of his said wounding or injury, and shall also make affidavit that he is a poor person and that he is unable to pay for proper medical or surgical attention, or that his family is unable to do so for him or furnish support for himself or family, and said affidavit shall be supported by the affidavit of two disinterested freeholders of the county, not more than one of whom shall be from the same precinct, then upon the presenting of said affidavits to the board of county commissioners of the county wherein said sheriff or deputy sheriff was an officer at the time of his said injury or wounding, they may allow from the county treasury a sum of money, which to them shall seem reasonable, to be used for the benefit of said wounded or injured officer for medical or surgical attention or for the removal of said officer to some hospital or for the immediate relief of his family: provided, that no such sum or sums of money shall altogether exceed five hundred dollars [($500)].

History: Laws 1889, ch. 104, 1; C.L. 1897, 742; Code 1915, 1261; C.S. 1929, 33-4417; 1941 Comp., 15-3813; 1953 Comp., 15-40-13.



Section 4-41-11.1 - Qualifications; waiver.

4-41-11.1. Qualifications; waiver.

A. Court security officers of county sheriff departments of class A counties shall meet all the prerequisites for permanent appointment as peace officers as stated in Section 29-7-8 NMSA 1978 [repealed].

B. All court security officers provided for pursuant to Subsection A of this section shall be commissioned as peace officers with full powers and responsibilities while within the confines of the county courthouse or as otherwise specified by the court.

C. Court security officers employed by county sheriff departments of class A counties on January 1, 1977 shall be exempted from the provisions of Subsection A of this section.

History: Laws 1981, ch. 82, 1.



Section 4-41-12 - Entering other counties; powers.

4-41-12. [Entering other counties; powers.]

The various sheriffs of the several counties of this state shall have the right to enter any county of this state, or any part of this state, for the purpose of arresting any person charged with crime, whether the county so entered be the same to which the sheriff so entering was elected or not; and the deputies of said sheriffs shall have the same power as is conferred on the sheriffs, and any sheriff entering any county as above mentioned, shall have the same power to call out the power of said county to aid him, as is conferred on sheriffs in their own counties.

History: Laws 1868-1869, ch. 33, 1; C.L. 1884, 395; C.L. 1897, 731; Code 1915, 1262; C.S. 1929, 33-4418; 1941 Comp., 15-3814; 1953 Comp., 15-40-14.



Section 4-41-13 - Execution of process of probate court; attendance.

4-41-13. [Execution of process of probate court; attendance.]

It is hereby made the duty of the sheriffs of the several counties of this state to serve and execute all process directed to them by said judges of probate in their respective counties, and shall be subject to fine and amercement as provided by law for the neglect or refusal to discharge the duties required of them; and it is hereby made the duty of the sheriff of each county, or his deputy, to attend the probate court of his county, under the direction of the judge thereof.

History: Laws 1887, ch. 66, 2; C.L. 1897, 753; Code 1915, 1264; C.S. 1929, 33-4420; 1941 Comp., 15-3815; 1953 Comp., 15-40-15.



Section 4-41-14 - Sheriff to serve and execute process and orders of magistrate and municipal courts.

4-41-14. Sheriff to serve and execute process and orders of magistrate [and municipal] courts.

The sheriff or his deputy shall serve and execute, according to law:

A. all process, writs and orders directed to him by the judges of the magistrate courts; and

B. criminal process directed to him by the municipal judge of any incorporated municipality in the state if the criminal process arises out of a charge of violation of a municipal ordinance prohibiting driving while under the influence of intoxicating liquor or drugs and if the municipal judge from whose court the process has issued has made satisfactory arrangements with the sheriff for payment for the services to be rendered.

History: 1953 Comp., 15-40-15.1, enacted by Laws 1975, ch. 242, 1; 1988, ch. 88, 2.



Section 4-41-15 - Fees; payment in advance.

4-41-15. [Fees; payment in advance.]

The party at whose application any civil writ, subpoena or process, except execution, is issued, shall pay in advance, if so demanded by the sheriff, the fees allowed by law for such services.

History: Laws 1895, ch. 35, 3; C.L. 1897, 1801; Code 1915, 1268; C.S. 1929, 33-4424; 1941 Comp., 15-3817; 1953 Comp., 15-40-17.



Section 4-41-16 - Fees; attendance on courts; sessions of county commissioners; hearing before judges.

4-41-16. Fees; attendance on courts; sessions of county commissioners; hearing before judges.

A. The sheriffs of this state shall be allowed, except from the state or any state agency, the following fees and compensations:

(1) for serving every writ, citation, order, subpoena or summons, not more than forty dollars ($40.00);

(2) for every writ of capias or attachment for each defendant, six dollars ($6.00);

(3) for taking and returning every bond required by law, five dollars ($5.00);

(4) for levying every execution and return of same, six dollars ($6.00);

(5) for making, executing and delivering every sheriff's deed, to be paid by the purchaser, six dollars ($6.00);

(6) for every return of non est inventus, fifty cents ($.50); and

(7) for making every return of any process, order, summons, citation or decree of any court, two dollars ($2.00).

No sheriff shall collect more than one of the fees listed in this subsection, regardless of how many documents may be served upon one or more individuals, when those documents are served at the same time and at the same location.

B. In the service of any subpoena or summons for witnesses, the sheriff shall be allowed compensation of one dollar ($1.00) for each of the witnesses so summoned by the sheriff, notwithstanding that the name of the witness may appear in but one copy of the subpoena or summons.

C. It is the duty of the sheriffs of the state to attend:

(1) the sessions of every district court, which attendance shall be paid in the manner now provided by law;

(2) all sessions of the probate court and sessions of the boards of county commissioners, which attendance shall be paid sheriffs out of the general county funds of the county in which the services were rendered; and

(3) at the trial or hearing before magistrates in felony cases, where the arrest is made by the sheriff, either with or without a warrant, which attendance shall be paid as provided in this section out of the general county funds; but sheriffs shall not be allowed any compensation for attending at the trial of any misdemeanor case before any magistrate unless a sheriff made the arrest in the misdemeanor case.

History: Laws 1895, ch. 35, 1; C.L. 1897, 1799; Laws 1907, ch. 19, 1; 1909, ch. 16, 1; Code 1915, 1266; C.S. 1929, 33-4422; 1941 Comp., 15-3818; 1953 Comp., 15-40-18; Laws 1959, ch. 270, 1; 1976, ch. 51, 1; 1977, ch. 94, 1; 1980, ch. 42, 1; 1985, ch. 120, 1; 1987, ch. 300, 1; 1996, ch. 43, 1; 2008, ch. 65, 1.



Section 4-41-17 - Executions; commissions and expenses.

4-41-17. [Executions; commissions and expenses.]

For commissions for receiving or paying moneys on executions, where lands, goods or chattels have been levied upon, advertised and sold, four per centum on the first five hundred dollars [($500)], and two percent on all sums above that; also the actual expenses incurred in taking care of any such goods or chattels so levied upon, between the day of levy and sale; and one-half of said commission, when the money has been paid without making levy or sale.

History: Laws 1895, ch. 35, 2; C.L. 1897, 1800; Code 1915, 1267; C.S. 1929, 33-4423; 1941 Comp., 15-3819; 1953 Comp., 15-40-19.



Section 4-41-18 - Fees; service of jury venire.

4-41-18. [Fees; service of jury venire.]

The sheriff shall receive ten dollars [($10.00)] for the service of any jury venire, and shall be paid the regular rates of mileage hereinafter provided, for each mile actually and necessarily traveled in serving said jury venire.

History: Laws 1895, ch. 35, 4; C.L. 1897, 1802; Code 1915, 1269; C.S. 1929, 33-4425; 1941 Comp., 15-3820; 1953 Comp., 15-40-20.



Section 4-41-19 - County peace officers and constables; mileage; conditions.

4-41-19. County peace officers and constables; mileage; conditions.

A. Peace officers and constables shall be allowed mileage or the distance actually and necessarily traveled by privately owned conveyance in serving any judicial process.

B. In serving any jury venire, a sheriff, deputy sheriff, constables [constable] or other county peace officer shall charge for the actual mileage traveled and necessary in providing service of jury venire.

C. If more than one peace officer or constable travels in one privately owned conveyance in the performance of official business, only the officer owning the conveyance used shall be reimbursed.

History: 1953 Comp., 15-40-21.1, enacted by Laws 1961, ch. 253, 2; 1963, ch. 9, 1.



Section 4-41-20 - Sheriffs, deputy sheriffs and other county peace officers; public transportation; reimbursement.

4-41-20. Sheriffs, deputy sheriffs and other county peace officers; public transportation; reimbursement.

Whenever a sheriff, deputy sheriff or other county peace officer utilizes public transportation in the performance of any official business within or without the state he shall be reimbursed for the actual cost of the fare and shall not be paid mileage. The mode of public transportation used shall be the most economical possible, considering all the expenses and circumstances.

History: 1953 Comp., 15-40-21.2, enacted by Laws 1961, ch. 253, 3.



Section 4-41-21 - More than one subpoena, summons or prisoner; no extra charge.

4-41-21. [More than one subpoena, summons or prisoner; no extra charge.]

It is distinctly provided that when more than one subpoena or summons or service is made or performed upon more than one person in the same town or place, or when more than one prisoner is conducted from one place to another, the sheriff shall not charge more nor receive any mileage in excess of that which he would be entitled to for serving one subpoena in such place, or conducting one prisoner from one place to another: and provided, further, that in service of subpoena or summons in more than one town or place along the same route, the sheriff shall not be entitled to any greater mileage than that of the most distant point actually and necessarily traveled to in the discharge of his duties, with the additional mileage earned in actual and necessary travel from, and in returning to, the place of departure from any general route as aforesaid.

History: Laws 1895, ch. 35, 6; C.L. 1897, 1804; Code 1915, 1272; C.S. 1929, 33-4428; 1941 Comp., 15-3822; 1953 Comp., 15-40-22.



Section 4-41-22 - Other fees.

4-41-22. [Other fees.]

For all other services and expenses, except those mentioned in this article, the sheriff shall receive the fees and compensation fixed by law for such services and expenses.

History: Laws 1895, ch. 35, 8; C.L. 1897, 1806; Code 1915, 1273; C.S. 1929, 33-4429; 1941 Comp., 15-3823; 1953 Comp., 15-40-23.






Article 42 - County Surveyor

Section 4-42-1 - County surveyor.

4-42-1. County surveyor.

The elected office of county surveyor is abolished.

History: Laws 1891, ch. 33, 1; C.L. 1897, 785; Code 1915, 1287; C.S. 1929, 33-4901; 1941 Comp., 15-3901; 1953 Comp., 15-41-1; Laws 1967, ch. 238, 4; 2011, ch. 56, 3.



Section 4-42-3 - Licensed professional surveyor; inquiry as to boundaries; oath to witnesses; report.

4-42-3. Licensed professional surveyor; inquiry as to boundaries; oath to witnesses; report.

When a licensed professional surveyor appointed by the board of county commissioners is called upon to make any survey that is to be used in any court, the surveyor is hereby authorized and required, upon application of either party, to administer an oath or affirmation to any witness who may be brought to prove any corner or line of that survey or any natural or artificial object or mark that may be necessary to identify the same, which testimony shall be reduced to writing and subscribed by the witness and a return made thereof with the return of the surveyor.

History: Laws 1891, ch. 33, 4; C.L. 1897, 783; Code 1915, 1290; C.S. 1929, 33-4904; 1941 Comp., 15-3904; 1953 Comp., 15-41-4; 2011, ch. 56, 4.



Section 4-42-4 - Licensed professional surveyor; office and records.

4-42-4. Licensed professional surveyor; office and records.

A licensed professional surveyor appointed by the board of county commissioners shall keep two books of records that shall be furnished the surveyor by the board of county commissioners for that purpose, which books the surveyor shall transmit to the surveyor's successor in office. One book shall contain the calculations by latitudes and departures of all surveys made by the surveyor or the surveyor's deputies, and each calculation shall have a corresponding number with the plat and field notes to which it refers in the book of records. The other book shall be a book of records and so constituted as to have the left page for diagrams and plats and the right page for notes and remarks, and each diagram and plat shall be numbered progressively. The field notes of the survey so recorded shall contain a full statement of the surveys, with the variations of the magnetic needle, length of lines and location of corners, with description of such corners and description of all witness trees and other marks used as witness marks for such corners, with size, distance and course.

History: Laws 1891, ch. 33, 5; C.L. 1897, 789; Code 1915, 1291; C.S. 1929, 33-4905; 1941 Comp., 15-3905; 1953 Comp., 15-41-5; 2011, ch. 56, 5.



Section 4-42-5 - Licensed professional surveyor; latitudes and departures; following United States instructions.

4-42-5. Licensed professional surveyor; latitudes and departures; following United States instructions.

All calculations to ascertain the contents of a tract of land by a licensed professional surveyor appointed by the board of county commissioners shall be made by latitudes and departures, and on each plat shall be laid down the variations of the magnetic needle from the true meridian. In reestablishing missing corners, the county surveyor shall establish said corners in strict accordance with the manual of instructions of the United States to the United States deputy surveyors.

History: Laws 1891, ch. 33, 6; C.L. 1897, 790; Code 1915, 1292; C.S. 1929, 33-4906; 1941 Comp., 15-3906; 1953 Comp., 15-41-6; 2011, ch. 56, 6.



Section 4-42-6 - Licensed professional surveyor; interference with.

4-42-6. Licensed professional surveyor; interference with.

If a licensed professional surveyor appointed by the board of county commissioners shall be molested or prevented from doing or performing any of the surveyor's official duties by means of threats or improper interference of any person, the surveyor shall call on the sheriff or other peace officer of the county, who shall accompany the surveyor and afford the surveyor all necessary protection against any person thus threatening or improperly interfering with the surveyor while performing official duties. The person so offending shall, on conviction thereof before any court of competent jurisdiction, be fined in a sum not less than five dollars ($5.00) nor exceeding one hundred dollars ($100) and be liable for all damages caused to any person by the hindrance of the surveyor and for all the expenses that may accrue in consequence of the attendance of the sheriff or officer and the delay of the surveyor.

History: Laws 1891, ch. 33, 7; C.L. 1897, 791; Code 1915, 1293; C.S. 1929, 33-4907; 1941 Comp., 15-3907; 1953 Comp., 15-41-7; 2011, ch. 56, 7.



Section 4-42-7 - Fees; purchase of plats of United States surveys; admissibility of certified copies of surveys as evidence; filing copy of surveys.

4-42-7. Fees; purchase of plats of United States surveys; admissibility of certified copies of surveys as evidence; filing copy of surveys.

The expense of the chain carriers and corner man shall be paid in advance, if required by a licensed professional surveyor appointed by the board of county commissioners or the surveyor's deputy, by the party on whose application the survey may be made, and the money so advanced shall be accounted for by the surveyor, and the amount expended to be taxed on the bill of costs. However, each surveyor may retain the return of any survey made by the surveyor until the surveyor is paid the fee established by law and may collect fees by action. The board of county commissioners of each county in this state, at its discretion, may procure copies, duly certified by the surveyor general to be correct, of the field notes and plats of the original surveys by the United States of the lands of its county, and the board shall bind the plats and field notes each substantially in book form and keep them in the county clerk's office for the benefit of the public. The certificate of the licensed professional surveyor appointed by the board of county commissioners or any of the surveyor's deputies as to the correctness or accuracy of any survey, plat or field notes made by the surveyor or any certified copy of them shall be admitted as legal evidence in any court of the state, but only when the surveyor is dead or when it is impossible to obtain the surveyor's evidence either by the surveyor's personal attendance or by means of a deposition taken according to law. This evidence may be explained or rebutted by other evidence. The licensed professional surveyors appointed by the boards of county commissioners of the different counties of this state may administer all oaths or affirmations necessary to be administered to road viewers and for all other purposes necessary to the discharge of their official duties. A copy of all surveys shall be filed with the county clerk by the surveyor.

History: Laws 1891, ch. 33, 8; C.L. 1897, 792; Code 1915, 1294; C.S. 1929, 33-4908; 1941 Comp., 15-3908; Laws 1943, ch. 43, 1; 1953 Comp., 15-41-8; Laws 1969, ch. 219, 2; 2011, ch. 56, 8.



Section 4-42-8 - Survey of lands divided by county line.

4-42-8. Survey of lands divided by county line.

Any person owning or claiming lands divided by a county line and wishing to have the lands surveyed may apply to a licensed professional surveyor appointed by the board of county commissioners of any county in which any part of the land is situate, and, on such application being made, the surveyor is authorized to make a survey, which shall be as valid as though the lands were situate entirely in one county.

History: Laws 1891, ch. 33, 9; C.L. 1897, 793; Code 1915, 1295; C.S. 1929, 33-4909; 1941 Comp., 15-3909; 1953 Comp., 15-41-9; 2011, ch. 56, 9.



Section 4-42-9 - Establishing county line; joint survey.

4-42-9. Establishing county line; joint survey.

Where a boundary line between two counties is to be established, licensed professional surveyors appointed by the board of county commissioners, or their deputies, of the two counties affected by the boundaries shall together make the survey and establish the lines and erect monuments, and all corners set by the surveyors or their deputies shall be made in strict conformity with the manual of instructions of the United States.

History: Laws 1891, ch. 33, 10; C.L. 1897, 794; Code 1915, 1296; C.S. 1929, 33-4910; 1941 Comp., 15-3910; 1953 Comp., 15-41-10; 2011, ch. 56, 10.



Section 4-42-10 - Licensed professional surveyor to do all county work.

4-42-10. Licensed professional surveyor to do all county work.

All county surveying and engineering on roads and bridges shall be performed by a licensed professional surveyor appointed by the board of county commissioners, and the surveyor shall by virtue of the surveyor's office be one of the viewers in the establishing of new roads or the location of bridges.

History: Laws 1891, ch. 33, 11; C.L. 1897, 795; Code 1915, 1297; C.S. 1929, 33-4911; 1941 Comp., 15-3911; 1953 Comp., 15-41-11; 2011, ch. 56, 11.



Section 4-42-11 - Licensed professional surveyor; contracting.

4-42-11. Licensed professional surveyor; contracting.

Private individuals may contract for the work of county surveying.

History: Laws 1891, ch. 33, 12; C.L. 1897, 796; Code 1915, 1298; C.S. 1929, 33-4912; 1941 Comp., 15-3912; 1953 Comp., 15-41-12; Laws 1981, ch. 14, 1; 2011, ch. 56, 12.



Section 4-42-12 - Survey books; admissibility in evidence.

4-42-12. [Survey books; admissibility in evidence.]

All surveys made under and by virtue and in compliance with the provisions of this article [4-42-1 through 4-42-15 NMSA 1978] shall be deemed and taken to be in all counties of this state as prima facie correct, and the survey books in this article provided shall be received in evidence in all courts of this state only when the surveyor may be dead, or when it shall be impossible to obtain his evidence either by his personal attendance or by means of a deposition taken according to law.

History: Laws 1891, ch. 33, 13; C.L. 1897, 797; Code 1915, 1299; C.S. 1929, 33-4913; 1941 Comp., 15-3913; 1953 Comp., 15-41-13.



Section 4-42-13 - Licensed professional surveyor; numbering surveys; assessment for taxation.

4-42-13. Licensed professional surveyor; numbering surveys; assessment for taxation.

All surveys made by the licensed professional surveyors appointed by the board of county commissioners of the several counties in accordance with Chapter 4, Article 42 NMSA 1978, which are not government subdivisions, shall be numbered with a consecutive series of numbers, commencing with thirty-seven, and it shall be the duty of the assessor in each county to enter for taxation in the assessor's book all lands liable for taxation, referring to them by the proper number as designated by the surveyor in the surveyor's records.

History: Laws 1891, ch. 33, 15; C.L. 1897, 799; Code 1915, 1300; C.S. 1929, 33-4914; 1941 Comp., 15-3914; 1953 Comp., 15-41-14; 2011, ch. 56, 13.



Section 4-42-14 - Licensed professional surveyor; not to change established corners or survey private lands.

4-42-14. Licensed professional surveyor; not to change established corners or survey private lands.

Nothing in Chapter 4, Article 42 NMSA 1978 shall be construed to empower any licensed professional surveyor appointed by the board of county commissioners to change the established lines or corners of any land owned or possessed by any person, and no private lands shall be surveyed except by the consent of the owner of the land.

History: Laws 1891, ch. 33, 16; C.L. 1897, 800; Code 1915, 1301; C.S. 1929, 33-4915; 1941 Comp., 15-3915; 1953 Comp., 15-41-15; 2011, ch. 56, 14.



Section 4-42-15 - County surveys.

4-42-15. County surveys.

The board of county commissioners is authorized to have the lands of the county, or any portion thereof, surveyed by a licensed land surveyor under the direction and in accordance with the instructions of the board of county commissioners. The board of county commissioners is authorized to purchase from any licensed professional surveyor any survey and the related plats, maps and field notes with payment to be made from the county general fund.

History: Laws 1912, ch. 34, 1; Code 1915, 1172; C.S. 1929, 33-4001; 1941 Comp., 15-3916; 1953 Comp., 15-41-16; Laws 1973, ch. 4, 11; 1973, ch. 258, 141; 1981, ch. 14, 2; 2011, ch. 56, 15.






Article 43 - County Treasurer

Section 4-43-2 - Duties.

4-43-2. Duties.

The county treasurer shall keep:

A. account of all money received and disbursed;

B. regular accounts of all checks and warrants drawn on the treasury and paid; and

C. the books, papers and money pertaining to his office ready for inspection by the board of county commissioners at all times.

History: Kearny Code, Treas. Dept., 10, 11; Laws 1851-1852, p. 170; C.L. 1865, ch. 21, 6, 7; 1865, ch. 102, 17, 18; C.L. 1884, 408A, 408B; C.L. 1897, 746; Code 1915, 1279; C.S. 1929, 33-4503; 1941 Comp., 15-4003; 1953 Comp., 15-42-3; Laws 1967, ch. 238, 5; 2001, ch. 147, 1.



Section 4-43-3 - Ex-officio collectors.

4-43-3. Ex-officio collectors.

The treasurers of the several counties are ex-officio collectors for their respective counties and have all the powers and duties provided by law for county collectors.

History: Laws 1897, ch. 60, 7; C.L. 1897, 867(7); Code 1915, 1280; C.S. 1929, 33-4504; 1941 Comp., 15-4004; 1953 Comp., 15-42-4; Laws 1967, ch. 238, 6.



Section 4-43-4 - Settlement of accounts upon turning over office to successor; duty of county commissioners.

4-43-4. [Settlement of accounts upon turning over office to successor; duty of county commissioners.]

When a county collector goes out of office he shall make a full and complete settlement with the board of county commissioners, and deliver up in the presence of the county clerk all books, papers, money and all other property appertaining to the office, to his successor, taking his receipt therefor. The board of county commissioners shall make a statement, so far as state revenue is concerned, to the state auditor, showing all charges for whatsoever purposes which have been created against the collector during his term of office, and all credits that have been made, and other unfinished business charged over to his successor, and the amount of money paid over to his successor, showing to what year and to what accounts the amount so paid over belongs. They shall also see that the books of the collector are correctly balanced before passing into the possession of the collector-elect.

History: Laws 1882, ch. 62, 95; C.L. 1884, 2900; C.L. 1897, 4108; Code 1915, 1283; C.S. 1929, 33-4506; 1941 Comp., 15-4005; 1953 Comp., 15-42-5.






Article 44 - Salaries and Provisions Applicable to More Than One Office

Section 4-44-1 - Classification for salary purposes.

4-44-1. Classification for salary purposes.

A. For the purpose of fixing salaries of county officers, the several counties of the state, except "H" class counties, are hereby classified as follows:

(1) those having a final, full assessed valuation of over seventy-five million dollars ($75,000,000) and having a population of one hundred thousand persons or more as determined by the most current annual population data or estimate available from the United States census bureau, as class "A" counties;

(2) those having a final, full assessed valuation in excess of seventy-five million dollars ($75,000,000) with a population of less than one hundred thousand persons as determined by the most current annual population data or estimate available from the United States census bureau, as class "B" counties; and

(3) those having a final, full assessed valuation equal to or less than seventy-five million dollars ($75,000,000) with a population of less than one hundred thousand persons as determined by the most current annual population data or estimate available from the United States census bureau, as class "C" counties.

B. The assessed valuation for each year shall be the full valuation as finally fixed for that year.

History: 1953 Comp., 15-43-1, enacted by Laws 1957, ch. 196, 1; 2009, ch. 224, 1; 2013, ch. 188, 1.



Section 4-44-2 - Biennial determination of classification.

4-44-2. Biennial determination of classification.

From and after January 1, 1962, the classification of counties shall be fixed and governed by the assessed valuation as finally fixed for the preceding year. Provided, one hundred twenty days after January 1, 1962 and one hundred twenty days from January 1 of each second year thereafter, the classification shall be determined by the secretary of finance and administration from the assessed valuation of each county as finally fixed for the preceding year, and the secretary of finance and administration upon making the determination shall notify the board of county commissioners of each county of the class within which each of the counties of this state falls according to the classification, and the classification as so fixed and determined by the secretary of finance and administration shall govern the salaries of the county officers for two years beginning July 1 of the year the classification is determined.

History: Laws 1915, ch. 12, 19; 1923, ch. 49, 1; C.S. 1929, 33-3219; 1941 Comp., 15-4102; Laws 1953, ch. 83, 1; 1953, ch. 117, 2; 1953 Comp., 15-43-2; Laws 1961, ch. 184, 1; 1977, ch. 247, 143; 2009, ch. 224, 2.



Section 4-44-3 - Establishment of H class counties.

4-44-3. Establishment of H class counties.

There is hereby created and established a further and additional classification of counties in New Mexico, which shall be and are hereby declared to be and are described as H class counties. Any county which covers an area of not more than 200 square miles shall be a county of the H class.

History: 1953 Comp., 15-43-3.1, enacted by Laws 1955, ch. 4, 1; 1985, ch. 62, 1.



Section 4-44-4 - Class A counties; salaries.

4-44-4. Class A counties; salaries.

The annual salaries of elected officers of class A counties shall not exceed:

A. county commissioners, thirty-four thousand five dollars ($34,005) each;

B. treasurer, seventy-five thousand three hundred twenty-seven dollars ($75,327);

C. assessor, seventy-five thousand three hundred twenty-seven dollars ($75,327);

D. sheriff, seventy-eight thousand five hundred fifty-five dollars ($78,555);

E. county clerk, seventy-five thousand three hundred twenty-seven dollars ($75,327); and

F. probate judge, thirty-three thousand one hundred forty-three dollars ($33,143).

History: 1953 Comp., 15-43-4, enacted by Laws 1957, ch. 196, 2; 1959, ch. 262, 1; 1961, ch. 247, 1; 1965, ch. 236; 1; 1969, ch. 219, 3; 1970, ch. 83, 1; 1973, ch. 380, 1; 1974, ch. 70, 1; 1976 (S.S.), ch. 14, 1; 1978, ch. 191, 1; 1980, ch. 135, 1; 1982, ch. 39, 1; 1986, ch. 67, 1; 1990, ch. 82, 1; 1994, ch. 38, 1; 1998, ch. 11, 1; 2002, ch. 79, 1; 2006, ch. 87, 1; 2011, ch. 56, 16; 2013, ch. 188, 2.



Section 4-44-4.1 - Class B counties; over three hundred million dollars ($300,000,000) valuation; salaries.

4-44-4.1. Class B counties; over three hundred million dollars (0,000,000) valuation; salaries.

The annual salaries of elected officers of class B counties with an assessed valuation of over three hundred million dollars ($300,000,000) shall not exceed:

A. county commissioners, twenty-six thousand two hundred fifty-seven dollars ($26,257) each;

B. treasurer, sixty-five thousand eight hundred fifty-five dollars ($65,855);

C. assessor, sixty-five thousand eight hundred fifty-five dollars ($65,855);

D. sheriff, sixty-eight thousand six hundred fifty-four dollars ($68,654);

E. county clerk, sixty-five thousand eight hundred fifty-five dollars ($65,855); and

F. probate judge, twenty-three thousand twenty-eight dollars ($23,028).

History: 1978 Comp., 4-44-4.1, enacted by Laws 1986, ch. 67, 2; 1990, ch. 82, 2; 1994, ch. 38, 2; 1998, ch. 11, 2; 2002, ch. 79, 2; 2006, ch. 87, 2; 2011, ch. 56, 17; 2013, ch. 188, 3.



Section 4-44-5 - Class B counties; salaries.

4-44-5. Class B counties; salaries.

The annual salaries of elected officers of class B counties with an assessed valuation of over seventy-five million dollars ($75,000,000) but under three hundred million dollars ($300,000,000) shall not exceed:

A. county commissioners, eighteen thousand seven hundred twenty-five dollars ($18,725) each;

B. treasurer, fifty-six thousand three hundred eighty-six dollars ($56,386);

C. county assessor, fifty-six thousand three hundred eighty-six dollars ($56,386);

D. county sheriff, fifty-eight thousand nine hundred sixty-nine dollars ($58,969);

E. county clerk, fifty-six thousand three hundred eighty-six dollars ($56,386); and

F. probate judge, thirteen thousand one hundred twenty-nine dollars ($13,129).

History: 1953 Comp., 15-43-4.1, enacted by Laws 1957, ch. 196, 3; 1959, ch. 262, 2; 1961, ch. 116, 1; 1965, ch. 236, 2; 1969, ch. 219, 4; 1970, ch. 83, 2; 1973, ch. 380, 2; 1976 (S.S.), ch. 14, 2; 1978, ch. 191, 2; 1980, ch. 135, 2; 1981, ch. 14, 3; 1982, ch. 39, 2; 1986, ch. 67, 3; 1990, ch. 82, 3; 1994, ch. 38, 3; 1998, ch. 11, 3; 2002, ch. 79, 3; 2006, ch. 87, 3; 2011, ch. 56, 18; 2013, ch. 188, 4.



Section 4-44-6 - Class C counties; salaries.

4-44-6. Class C counties; salaries.

The annual salaries of elected officers of class C counties shall not exceed:

A. county commissioners, eighteen thousand seven hundred twenty-five dollars ($18,725) each;

B. county treasurer, fifty-six thousand three hundred eighty-six dollars ($56,386);

C. county assessor, fifty-six thousand three hundred eighty-six dollars ($56,386);

D. county sheriff, fifty-eight thousand nine hundred sixty-nine dollars ($58,969);

E. county clerk, fifty-six thousand three hundred eighty-six dollars ($56,386); and

F. probate judge, thirteen thousand one hundred twenty-nine dollars ($13,129).

History: 1953 Comp., 15-43-4.2, enacted by Laws 1957, ch. 196, 4; 1959, ch. 262, 3; 1961, ch. 116, 2; 1965, ch. 236, 3; 1969, ch. 219, 5; 1970, ch. 83, 3; 1973, ch. 380, 3; 1976 (S.S.), ch. 14, 3; 1978, ch. 191, 3; 1980, ch. 135, 3; 1981, ch. 14, 4; 1982, ch. 39, 3; 1986, ch. 67, 4; 1990, ch. 82, 4; 1994, ch. 38, 4; 1998, ch. 11, 4; 2002, ch. 79, 4; 2006, ch. 87, 4; 2011, ch. 56, 19; 2013, ch. 188, 5.



Section 4-44-12.3 - Legislative intent; uniform salary changes.

4-44-12.3. Legislative intent; uniform salary changes.

A. The intent of the legislature when enacting salary increases for elected county officials is to provide for equitable salary increases.

B. In accordance with Sections 4-44-3 through 4-44-6 NMSA 1978, the majority of a board of county commissioners may provide for salary increases for elected county officials; provided, however, that no salary increase shall take effect until the first day of the term of an elected county official who takes office after the date that salary increase is approved.

History: 1978 Comp., 4-44-12.3, enacted by Laws 1991, ch. 91, 1; 1999, ch. 228, 1; 2013, ch. 188, 6.



Section 4-44-14 - H class counties; salaries and expenses.

4-44-14. H class counties; salaries and expenses.

A. Officers elected or appointed in a county of the H class to an office that is designated as part-time shall receive no more than the following annual salaries:

(1) county commissioners, thirteen thousand seven hundred seventy-seven dollars ($13,777);

(2) treasurer, six thousand eight hundred eighty-nine dollars ($6,889);

(3) assessor, six thousand eight hundred eighty-nine dollars ($6,889);

(4) sheriff, six thousand eight hundred eighty-nine dollars ($6,889);

(5) county clerk, six thousand eight hundred eighty-nine dollars ($6,889); and

(6) probate judge, four thousand thirty-one dollars ($4,031).

B. Officers who are elected or appointed in a county of the H class to an office that is designated as full-time shall receive no more than the following annual salaries:

(1) treasurer, sixty-five thousand eight hundred fifty-five dollars ($65,855);

(2) assessor, sixty-five thousand eight hundred fifty-five dollars ($65,855);

(3) sheriff, sixty-eight thousand six hundred fifty-four dollars ($68,654); and

(4) county clerk, sixty-five thousand eight hundred fifty-five dollars ($65,855).

C. The governing body of an H class county shall designate whether the office of treasurer, assessor, sheriff or county clerk is part-time or full-time; provided, however, that no change in designation shall take effect until the first day of the term of an elected county official who takes office after the designation is approved.

D. The governing body of an H class county shall provide for salaries for the elected officials of the county pursuant to Section 4-44-12.3 NMSA 1978.

History: 1953 Comp., 15-43-5.1, enacted by Laws 1955, ch. 4, 2; 1959, ch. 47, 1; 1969, ch. 219, 12; 1974, ch. 24, 1; 1998, ch. 11, 7; 2002, ch. 79, 7; 2006, ch. 87, 7; 2013, ch. 188, 7; 2016, ch. 36, 1.



Section 4-44-15 - Fees collected by officers of H class counties; disposition.

4-44-15. [Fees collected by officers of H class counties; disposition.]

Any and all fees now or hereafter allowed by statute or collected or received by any of the officers enumerated shall be covered into the general fund of such county and shall be disbursed for public purposes under the supervision and authority of the county commissioners of said county.

History: 1953 Comp., 15-43-7.1, enacted by Laws 1955, ch. 4, 4.



Section 4-44-16 - Powers and duties of officers of H class counties.

4-44-16. [Powers and duties of officers of H class counties.]

All officers elected or appointed under the provisions of this act [4-44-3, 4-44-14 through 4-44-16 NMSA 1978] shall have the same duties, rights, authority and obligations now or hereafter provided by the laws of New Mexico.

History: 1953 Comp., 15-43-8.1, enacted by Laws 1955, ch. 4, 5.



Section 4-44-18 - Sheriffs, deputy sheriffs and guards; expenses incurred in serving process and certain other official business; per diem.

4-44-18. Sheriffs, deputy sheriffs and guards; expenses incurred in serving process and certain other official business; per diem.

A. Sheriffs, their deputies and guards shall be paid per diem expenses at the rate authorized in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] by the counties on behalf of which expenses are incurred in:

(1) service of criminal process issued out of the supreme court or district court;

(2) service of criminal process issued out of a magistrate court when the issuance is approved in writing by the district attorney or his assistants;

(3) service of civil process issued by the district court; and

(4) attempting to discover or arrest a person charged with a felony if written authorization is obtained from the district judge.

B. Expenses authorized pursuant to this section shall be paid on the rendition of sworn accounts filed in the county clerk's office and approved by the board of county commissioners and the district judge.

C. Sheriffs, their deputies and guards shall be paid per diem and mileage expenses at the rate authorized in the Per Diem and Mileage Act for extraditing prisoners from without the state and for transporting persons committed by a court to a state institution or required to be returned by order of the court from a state institution to the county of commitment. Subject to appropriation by the legislature, the county shall be reimbursed by the state for the per diem, costs for mileage and other necessary travel expenses incurred pursuant to this subsection by submitting claims for reimbursement to the department of finance and administration in accordance with the department's regulations. Notwithstanding the provisions of this subsection, a single county shall not receive more than fifty percent of the total amount of money allocated to all counties as reimbursement.

History: 1953 Comp., 15-43-11.1, enacted by Laws 1961, ch. 253, 4; 1973, ch. 364, 1; 2003, ch. 219, 1.



Section 4-44-19 - Prisoners; operating allowance; records and maintenance.

4-44-19. [Prisoners; operating allowance; records and maintenance.]

A. Each county sheriff, jail administrator or independent contractor shall keep a written record showing the exact time of confinement and release of each prisoner incarcerated in the jail under his jurisdiction. As used in this act, "jail administrator" means the person hired by a county, municipality or a combination of these who supervises the entire operation of the jail and reports directly to the administrative head of the local governmental entity or local governing body.

B. The governing body of a jail shall, from appropriate funds, provide the necessary funding to maintain and operate the facility.

C. All fees remitted to the sheriff or jail administrator for federal or other prisoners in his custody shall be promptly deposited in their entirety by the sheriff or jail administrator with the appropriate depository entity. As used in this section, "depository entity" means the treasurer of the particular local governmental entity responsible for management of the jail.

History: 1953 Comp., 15-43-14.1, enacted by Laws 1961, ch. 253, 7; 1969, ch. 187, 1; 1975, ch. 118, 1; 1977, ch. 107, 1; 1983, ch. 181, 1; 1984, ch. 22, 1.



Section 4-44-20 - Prisoners; feeding in transit.

4-44-20. Prisoners; feeding in transit.

A. The county sheriffs shall be reimbursed for the actual expense incurred for the care and feeding of prisoners in transit. Reimbursement shall not be made pursuant to this section without proof of actual expenses incurred by a sheriff or his delegate. The reimbursement for any prisoner shall not exceed the rate set by the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978].

B. Subject to appropriation by the legislature, a county shall be reimbursed by the state for the actual expenses incurred for the care and feeding of prisoners in transit. Notwithstanding the provisions of this subsection, a single county shall not receive more than fifty percent of the total amount of money allocated to all counties as reimbursement.

History: 1953 Comp., 15-43-14.2, enacted by Laws 1961, ch. 253, 8; 1977, ch. 107, 2; 1983, ch. 181, 2; 2003, ch. 219, 2.



Section 4-44-21 - No compensation except as provided by law.

4-44-21. No compensation except as provided by law.

No county officer shall accept or receive to his own use, or for or on account of any deputy or deputies, clerk or clerks appointed by him or employed in his office, or for or on account of expenses incurred by him of [or] by any such deputy or deputies, clerk or clerks, or for or on account of his office, any salary, compensation, allowance, fees or emoluments in any form whatsoever, other than [as] authorized by law.

History: Laws 1915, ch. 12, 6; C.S. 1929, 33-3206; Laws 1939, ch. 58, 1; 1941 Comp., 15-4112; 1953 Comp., 15-43-15.



Section 4-44-28 - Collection of fees, commissions, mileage and per diem; accounts; payment to county treasurer.

4-44-28. [Collection of fees, commissions, mileage and per diem; accounts; payment to county treasurer.]

All county officers shall respectively charge and collect all fees, commissions, mileage and per diem heretofore and now, or which hereafter may be authorized by law to be charged and collected for official services rendered by them, and shall keep an accurate and itemized account thereof, and on or before the tenth day of each month pay the same over to the county treasurer of their respective counties, accompanying each remittance by a verified copy of the itemized account covered thereby, which verified copy shall be retained on file by said treasurer. All such county officers shall in like manner account for and pay over to the county treasurer of their respective counties, all such fees, commissions, mileage and per diem heretofore earned and hereafter collected for official services rendered by them from the respective dates when they qualified as such officers.

History: Laws 1915, ch. 12, 8; C.S. 1929, 33-3208; 1941 Comp., 15-4113; 1953 Comp., 15-43-16.



Section 4-44-29 - Fees to be collected in advance.

4-44-29. [Fees to be collected in advance.]

Every county officer shall collect every fee as prescribed by law for services performed by him in advance, if the amount of the same can be ascertained, and when any officer shall negligently or willfully fail to collect any such fee, double the amount shall be charged to him on account of his salary.

History: Laws 1893, ch. 71, 25; C.L. 1897, 866; Code 1915, 1183; C.S. 1929, 33-4106; Laws 1939, ch. 132, 2; 1941 Comp., 15-4114; 1953 Comp., 15-43-17.



Section 4-44-30 - County treasurer; receipts; accounts of officers.

4-44-30. [County treasurer; receipts; accounts of officers.]

The county treasurer shall issue proper receipts for all monies paid over to him under the requirements of this act, and shall keep an accurate account thereof in proper books of entry to be kept in his office. The official accounts of all county officers shall be subject to inspection and audit, and shall be inspected and audited, by the officer authorized by law to audit the accounts of such officer.

History: Laws 1915, ch. 12, 11; C.S. 1929, 33-3211; 1941 Comp., 15-4116; 1953 Comp., 15-43-19.



Section 4-44-31 - County general fund created.

4-44-31. County general fund created.

There is created in each county a county general fund to which the county treasurer shall credit all revenues not otherwise allocated by law. Expenditures from this fund shall be made only in accordance with budgets approved as provided by law.

History: 1953 Comp., 15-43-20, enacted by Laws 1973, ch. 4, 12.



Section 4-44-32 - Embezzlement; negligence; perjury; penalties.

4-44-32. [Embezzlement; negligence; perjury; penalties.]

Any county officer who shall willfully fail to account for or pay over as required by law any and all fees, commissions, mileage, per diem or moneys earned by him, which heretofore have, or hereafter may, come into his hands by virtue of his office, shall be deemed guilty of embezzlement, and upon conviction thereof shall be punished by a fine of not more than five thousand dollars [($5,000)], or by imprisonment for not more than five years, or both, and in addition thereto shall be summarily removed from office by the court imposing sentence.

And any officer who shall willfully fail or neglect to discharge the duties of his office, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars [($1,000)], or by imprisonment for not more than six months, or both, and in addition thereto shall be summarily removed from office by the court imposing sentence.

Any such officer who shall willfully swear falsely as to any itemized account required by this act to be rendered under oath shall be deemed guilty of perjury, and upon conviction thereof shall be punished by imprisonment for not less than two nor more than five years, and shall be summarily removed from office by the court imposing sentence.

History: Laws 1915, ch. 12, 17; C.S. 1929, 33-3217; Laws 1939, ch. 107, 1; 1941 Comp., 15-4124; 1953 Comp., 15-43-27.



Section 4-44-33 - Stationery, postage and office supplies.

4-44-33. Stationery, postage and office supplies.

The boards of county commissioners shall purchase and provide county officers with all necessary stationery, postage and office supplies, the actual cost thereof to be paid out of the county general fund.

History: Laws 1915, ch. 12, 7; C.S. 1929, 33-3207; Laws 1939, ch. 97, 1; 1941 Comp., 15-4125; 1953 Comp., 15-43-28; Laws 1973, ch. 4, 13.



Section 4-44-34 - Officers to keep office at county seat.

4-44-34. Officers to keep office at county seat.

That all county officers of the various counties in New Mexico shall establish and maintain their offices and headquarters for the transaction of the business of their respective offices at the county seat of their respective counties and shall there keep all the books, papers and official records pertaining to their respective offices; provided, that such offices shall be provided for such officers at the expense of the respective counties.

History: Laws 1903, ch. 38, 1; 1907, ch. 87, 1; Code 1915, 1129; C.S. 1929, 33-3401; Laws 1939, ch. 59, 1; 1941 Comp., 15-4126; 1953 Comp., 15-43-29.



Section 4-44-35 - Deputy county officers; oaths; bonds.

4-44-35. Deputy county officers; oaths; bonds.

Before assuming the duties of his office, each deputy county officer shall take and subscribe the oath of office prescribed by the constitution for county officers. The board of county commissioners may cause to be bonded the deputy or deputies of the various county officials who are not otherwise required to be bonded. These bonds shall be in amounts fixed by the board of county commissioners in a sum equal to twenty percent of the public money handled during the preceding fiscal year and conditioned for the faithful performance of his duties, but in no event shall the amount be greater than the maximum prescribed by law for the appropriate elected officer. The bonds shall be executed by corporate surety companies authorized to do business in this state and the premiums shall be paid from the county general fund. Deputy county officers may be individually bonded or included within the coverage under any schedule or blanket corporate surety bond procured by the board of county commissioners.

History: 1941 Comp., 15-4127, enacted by Laws 1945, ch. 68, 1; 1953 Comp., 15-43-30; Laws 1967, ch. 238, 7.



Section 4-44-36 - Abolishment of certain county offices.

4-44-36. Abolishment of certain county offices.

Any county of the third, fourth or fifth class and H class counties may abolish the offices of county assessor, county clerk and county treasurer and transfer the powers and duties of those offices to the board of county commissioners in the manner prescribed in Sections 4-44-37 through 4-44-45 NMSA 1978.

History: 1941 Comp., 15-3535, enacted by Laws 1953, ch. 167, 1; 1953 Comp., 15-43-31; Laws 1957, ch. 189, 10; 1963, ch. 164, 1; 2011, ch. 56, 22.



Section 4-44-37 - Petition for election on question of abolition.

4-44-37. [Petition for election on question of abolition.]

A petition may be filed with the board of county commissioners of the county requesting that an election be held to determine whether the county offices named in Section 1 [4-44-36 NMSA 1978] are to be abolished and the powers and duties of such offices transferred to the board of county commissioners of the county. Such petition shall be signed by at least ten (10) percent of the registered electors of the county.

History: 1941 Comp., 15-3536, enacted by Laws 1953, ch. 167, 2; 1953 Comp., 15-43-32.



Section 4-44-38 - Notice of petition; challenging sufficiency of petition.

4-44-38. [Notice of petition; challenging sufficiency of petition.]

Immediately upon the filing of such petition, the board of county commissioners with whom the petition was filed shall cause notice that such petition has been filed to be published in some newspaper of general circulation in the county for two (2) consecutive weeks. Within thirty (30) days after the first publication of such notice, but not thereafter, any registered elector of the county may bring an action in the district court of the county, against any one or more signers of the petition, alleging that the petition does not bear the names of the required percentage of registered electors of the county. Such case shall be given a preference on the docket and heard as soon as possible. No jury shall be allowed. The judge, after hearing, shall make determination either that the petition bears the requisite number of signers or does not bear the requisite number of signers. No appeal shall be had from such determination.

History: 1941 Comp., 15-3537, enacted by Laws 1953, ch. 167, 3; 1953 Comp., 15-43-33.



Section 4-44-39 - Calling of election; notice.

4-44-39. [Calling of election; notice.]

The board of county commissioners shall call an election within thirty (30) days after the determination of the judge that the petition bears the requisite number of signatures, or within thirty (30) days after the time for filing an action has elapsed if no action was brought. In calling such election the board of county commissioners shall set a date on which the election shall be held, which date shall be not less than one month nor more than two months from the date on which the board called such election.

The board shall cause a notice of election to be published for two (2) consecutive weeks in a newspaper of general circulation in the county, the last publication thereof to be at least seven (7) days before the date set for the election. Such notice shall specify the voting districts and polling places, which voting districts and polling places shall be designated in accordance with the provisions of Laws 1949, Chapter 20 relating to the calling and conduct of special elections. At such election all registered electors who reside within the county shall be eligible to vote.

History: 1941 Comp., 15-3538, enacted by Laws 1953, ch. 167, 4; 1953 Comp., 15-43-34.



Section 4-44-40 - Election judges and clerks; form of ballot.

4-44-40. Election judges and clerks; form of ballot.

At an election held pursuant to Chapter 4, Article 44 NMSA 1978, there shall be three election judges and two election clerks for each polling place. Ballots shall be printed and furnished by the board of county commissioners, which ballots shall read as follows:

Shall the offices of county assessor, county clerk and county treasurer be abolished and the powers and duties of such officers be transferred to the board of county commissioners?

YES __________

NO __________.

History: 1941 Comp., 15-3539, enacted by Laws 1953, ch. 167, 5; 1953 Comp., 15-43-35; 2011, ch. 56, 23.



Section 4-44-41 - Counting and canvassing of returns.

4-44-41. [Counting and canvassing of returns.]

The ballots shall be counted by the election officials and the results thereof certified to the county commissioners. Within three days after the election held as herein provided, the county commissioners shall meet and canvass the vote cast and if a majority of those voting shall have voted "Yes," the offices named in Section 5 [4-44-40 NMSA 1978] shall be abolished upon the expiration of the terms of the persons holding such offices at the time of such election, and the powers and duties of such offices shall be transferred to the board of county commissioners upon such expiration.

History: 1941 Comp., 15-3540, enacted by Laws 1953, ch. 167, 6; 1953 Comp., 15-43-36.



Section 4-44-42 - Recount of votes.

4-44-42. [Recount of votes.]

Any one hundred (100) registered electors of the county in which such election was held may apply for a recount of the votes cast at such election in accordance with the provisions of Sections 56-618 and 56-619 of the New Mexico Statutes Annotated, 1941 Compilation. Such recount shall be conducted in accordance with the provisions of Section 56-620 of the New Mexico Statutes Annotated, 1941 Compilation, provided, however, that when the district court shall order a recount the judge thereof shall have power to determine at such recount, whether or not any fraudulent, illegal or void ballots have been counted, and if he so determines, he shall have power to order such ballots thrown out and enter judgment in the proceedings accordingly.

History: 1941 Comp., 15-3541, enacted by Laws 1953, ch. 167, 7; 1953 Comp., 15-43-37.



Section 4-44-43 - Results of canvass and any recount to be published.

4-44-43. [Results of canvass and any recount to be published.]

The board of county commissioners shall cause the results of their canvass and the results of any recount proceedings to be published one time in a newspaper of general circulation in the county.

History: 1941 Comp., 15-3542, enacted by Laws 1953, ch. 167, 8; 1953 Comp., 15-43-38.



Section 4-44-44 - Petition for restoration of offices; election.

4-44-44. Petition for restoration of offices; election.

A. Whenever any county has abolished the offices of county assessor, county clerk and county treasurer and transferred the powers and duties of those offices to the board of county commissioners as provided in Chapter 4, Article 44 NMSA 1978, a petition may be filed with the board of county commissioners of that county requesting that an election be held to determine whether the county offices previously abolished are to be reestablished and the powers and duties previously transferred to the board of county commissioners are to be returned to the offices from which they were transferred. The petition shall be signed by at least ten percent of the registered electors of the county.

B. Except as provided in this subsection upon the filing of the petition provided for in this section, the provisions of Sections 4-44-38 through 4-44-43 NMSA 1978 shall be applicable. Ballots for an election to reestablish county offices previously abolished and to return to those offices the powers and duties previously transferred from the offices shall read as follows:

Shall the offices of county assessor, county clerk and county treasurer be reestablished and the powers and duties of those offices previously transferred to the board of county commissioners be returned to the offices from which they were transferred?

YES __________

NO __________.

If a majority of those voting on the above question have voted "Yes", the offices shall be reestablished as of January 1 of the next odd-numbered year, and upon that date all powers and duties previously transferred from the offices shall be returned to the office from which they had been previously transferred.

History: 1941 Comp., 15-3545, enacted by Laws 1953, ch. 167, 11; 1953 Comp., 15-43-41; 2011, ch. 56, 24.



Section 4-44-45 - Elections; costs; limitations.

4-44-45. Elections; costs; limitations.

The costs of all elections authorized herein shall be paid from the county general fund. Elections authorized under the provisions of Sections 4-44-36 to 4-44-45 NMSA 1978 shall not be held more frequently than once in any four-year period and shall not be held after February 1 of any even-numbered year.

History: 1941 Comp., 15-3546, enacted by Laws 1953, ch. 167, 12; 1953 Comp., 15-43-42; Laws 1973, ch. 4, 14.






Article 45 - Accounts and Claims Against Counties

Section 4-45-3 - Accounts to be itemized; board may disapprove.

4-45-3. [Accounts to be itemized; board may disapprove.]

No account shall be approved by the board of county commissioners unless the same shall be made out in separate items, and the nature of each item stated, and where no fees are allowed by law, the time actually and necessarily devoted to the performance of any services, charged in such account so made out shall be verified by affidavit: provided, that nothing in this section shall prevent any board from disapproving any account in whole or in part when so rendered and verified, nor from requiring any other or further evidence of the truth and propriety thereof as they may think proper.

History: Laws 1876, ch. 1, 20; C.L. 1884, 351; C.L. 1897, 669; Code 1915, 1222; C.S. 1929, 33-4236; 1941 Comp., 15-4203; 1953 Comp., 15-44-3.



Section 4-45-4 - County orders for payment from treasury; form and signature.

4-45-4. County orders for payment from treasury; form and signature.

County orders shall be signed by the chairman of the board of county commissioners or his designee and attested by the county clerk and shall specify the nature of the claim of service for which they were issued, and the money shall be paid from the county treasury on such orders and not otherwise. Money may be paid from the county treasury by check or warrant. If money is paid by check, the check must be signed by the chairman of the board of county commissioners or his designee and the county treasurer.

History: Laws 1876, ch. 1, 21; C.L. 1884, 352; C.L. 1897, 670; Code 1915, 1223; C.S. 1929, 33-4237; 1941 Comp., 15-4204; 1953 Comp., 15-44-4; Laws 2001, ch. 147, 2.



Section 4-45-5 - Accounts against county; appeal from disallowance.

4-45-5. Accounts against county; appeal from disallowance.

When a claim of a person against a county is disapproved in whole or in part by the board of county commissioners, that person may appeal the decision of the board to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: Laws 1876, ch. 1, 22; C.L. 1884, 353; C.L. 1897, 671; Code 1915, 1224; C.S. 1929, 33-4238; 1941 Comp., 15-4205; 1953 Comp., 15-44-5; Laws 1998, ch. 55, 16; 1999, ch. 265, 16.



Section 4-45-7 - Examination of canceled orders.

4-45-7. [Examination of canceled orders.]

The board of county commissioners at their annual January session of each year, or oftener if they deem it necessary, shall carefully examine the county orders returned by the county treasurer, by comparing each order with the record of orders in the clerk's office. They shall cause to be entered on said record opposite to the entry of each order issued the date [upon] which the same was canceled. They shall also make a list of such orders so canceled, specifying the number, date, amount and the person to whom the same is payable, and enter the same on the journal of the board.

History: Laws 1876, ch. 1, 25; C.L. 1884, 356; C.L. 1897, 674; Code 1915, 1226; C.S. 1929, 33-4240; 1941 Comp., 15-4207; 1953 Comp., 15-44-7.






Article 46 - Suits by and Against Counties

Section 4-46-1 - Name for purpose of suit.

4-46-1. [Name for purpose of suit.]

In all suits or proceedings by or against a county, the name in which the county shall sue or be sued shall be the board of county commissioners of the county of . . . . . . . . . ., but this provision shall not prohibit county officers, when authorized by law, from suing in their name of office for the benefit of the county.

History: Laws 1876, ch. 1, 4; C.L. 1884, 335; C.L. 1897, 654; Code 1915, 1152; C.S. 1929, 33-3701; 1941 Comp., 15-4301; 1953 Comp., 15-45-1.



Section 4-46-2 - Service of process; duties of county clerk.

4-46-2. [Service of process; duties of county clerk.]

In all legal proceedings against the county, process shall be served on the county clerk, and whenever such suit or proceeding shall be commenced it shall be the duty of the clerk forthwith to notify the district attorney of the judicial district in which the county so sued is situate, and to lay before the board of county commissioners at their next meeting all the information he may have in regard to such suit or proceeding.

History: Laws 1876, ch. 1, 5; C.L. 1884, 336; C.L. 1897, 655; Code 1915, 1153; C.S. 1929, 33-3702; 1941 Comp., 15-4302; 1953 Comp., 15-45-2.



Section 4-46-3 - Inhabitants competent as witnesses and jurors.

4-46-3. [Inhabitants competent as witnesses and jurors.]

On the trial of any suit in which a county may be interested, the inhabitants of such county shall be competent witnesses and jurors, if otherwise competent and qualified according to law.

History: Laws 1876, ch. 1, 6; C.L. 1884, 337; C.L. 1897, 656; Code 1915, 1154; C.S. 1929, 33-3703; 1941 Comp., 15-4303; 1953 Comp., 15-45-3.






Article 47 - Public Buildings and Works

Section 4-47-2 - Sale of county buildings or lands to municipalities and state agencies.

4-47-2. Sale of county buildings or lands to municipalities and state agencies.

Boards of county commissioners within the state of New Mexico are hereby authorized to sell, transfer and convey to any city, town or village located within such county, or to any agency or department or commission of the state of New Mexico, operating facilities within such county, such public buildings and lands on which such buildings are located, or such other lands, lots and additions belonging to the said county, whenever the same are no longer deemed necessary for county purposes, without appraisal, at private sale, for such sum as the said county commissioners may in their judgment determine.

History: 1941 Comp., 15-4405, enacted by Laws 1947, ch. 179, 1; 1953 Comp., 15-46-2; Laws 1961, ch. 85, 1.



Section 4-47-3 - Sale; public auction.

4-47-3. [Sale; public auction.]

That the boards of county commissioners within the state of New Mexico are hereby authorized after having made application therefor to the district court of their respective judicial districts, to sell at public auction all those public buildings, lots or additions belonging to the same, whenever such public buildings, lots or additions have been substituted by other public buildings, lots or additions.

History: Laws 1909, ch. 59, 1; Code 1915, 1348; C.S. 1929, 33-5701; 1941 Comp., 15-4402; 1953 Comp., 15-46-3.



Section 4-47-4 - Sale; appraisers; notice; payment.

4-47-4. [Sale; appraisers; notice; payment.]

The judge of the district court shall appoint three appraisers to appraise such property proposed to be sold as specified in the preceding section and such appraisers shall make and return under oath an appraisement of the actual cash value of such property, and upon return of such appraisement to the district court, the board of commissioners shall proceed to advertise such property for public sale, giving at least three weeks' notice of the hour, time and place of such sale, which notice shall be inserted in some daily or weekly newspaper published in the city or town where such property is located, if one be published therein; if not, in some paper of general circulation therein, and shall cause such property to be offered for sale at the time stated in such notice; and such property shall not be sold for less than two-thirds of the appraised value, and it shall be the duty of such board to require the payment in cash of at least one-half of the purchase price of said property, and they shall require the purchaser in lieu of the remainder of the purchase price, to execute proper security for the amount of the same.

History: Laws 1909, ch. 59, 2; Code 1915, 1349; C.S. 1929, 33-5702; 1941 Comp., 15-4403; 1953 Comp., 15-46-4.






Article 48 - Hospitals

Section 4-48-1 - Recompiled.

4-48-1. Recompiled.



Section 4-48-3 to 4-48-6 - Recompiled.

4-48-3 to 4-48-6. Recompiled.



Section 4-48-10 - Recompiled.

4-48-10. Recompiled.



Section 4-48-11.1, 4-48-11.2 - Recompiled.

4-48-11.1, 4-48-11.2. Recompiled.



Section 4-48-13, 4-48-14 - Recompiled.

4-48-13, 4-48-14. Recompiled.



Section 4-48-16 - Recompiled.

4-48-16. Recompiled.






Article 48A - Special Hospital Districts

Section 4-48A-1 - Short title.

4-48A-1. Short title.

Chapter 4, Article 48A NMSA 1978 may be cited as the "Special Hospital District Act".

History: 1978 Comp., 4-48A-1, enacted by Laws 1978, ch. 29, 1; 1992, ch. 41, 1.



Section 4-48A-2 - Definitions.

4-48A-2. Definitions.

As used in the Special Hospital District Act:

A. "board of trustees" means the governing board of the special hospital district;

B. "qualified elector" means a natural person resident in a proposed or existing special hospital district who is registered to vote in state general elections;

C. "special hospital district" means a district wherein a public hospital is located or is proposed to be created and which:

(1) is composed of contiguous and compact territory lying wholly within a single county; or

(2) is composed of contiguous and compact territory which includes all or a portion of two or more counties or any combination thereof; and

(3) contains within its boundaries one or more incorporated municipalities; or whose boundaries coincide and are concurrent with the territorial areas of one or more political subdivisions within such county or counties;

D. "hospital facility" includes a medical facility or an outpatient clinic or both; and

E. "subdistrict" means, in the case of a special hospital district composed of all or a portion of two or more counties, the portion of the special hospital district which is located in one county.

History: 1978 Comp., 4-48A-2, enacted by Laws 1978, ch. 29, 2; 1979, ch. 134, 1; 1981, ch. 84, 1; 1987, ch. 273, 1.



Section 4-48A-3 - Creation of special hospital district; power of counties to agree to create special hospital districts.

4-48A-3. Creation of special hospital district; power of counties to agree to create special hospital districts.

A. There may be created special hospital districts within any county of this state for the purpose of constructing, acquiring, operating and maintaining one or more public hospital facilities for the benefit of the inhabitants of the district.

B. All counties shall have the power to enter into agreements with one or more other counties to create special hospital districts composed of all or a portion of each county which is a party to the agreement, but no district so created shall include within its territory any territory already included in another special hospital district. In any case, no county shall include the same territory in more than one special hospital district. Such agreement shall provide for generation of funds necessary for establishment and operation of a public hospital facility and for a plan of dissolution. Plans for the dissolution of the special hospital district must provide for the payment of all district debts and liabilities and for the distributing of all remaining assets to the county or counties in which the special hospital district lies.

C. A county may enter into an agreement with the board of trustees of an existing special hospital district to permit all or a portion of the county to become a subdistrict of the special hospital district, after certification of a petition and election as required in Sections 4-48A-4 and 4-48A-5 NMSA 1978. A member of the board of trustees shall be elected from the new subdistrict in the manner provided by law and shall be added to the board of trustees until the next regularly scheduled election, at which time a board member shall be elected as provided in Section 4-48A-6 NMSA 1978.

History: 1978 Comp., 4-48A-3, enacted by Laws 1978, ch. 29, 3; 1981, ch. 84, 2; 1983, ch. 84, 1.



Section 4-48A-3.1 - Artesia special hospital district.

4-48A-3.1. Artesia special hospital district.

The Artesia special hospital district is hereby created by act of the legislature. The district shall consist of all land lying within the Artesia public school district 16 lying within Eddy county. All previous acts and proceedings of the Artesia special hospital district created pursuant to Sections 4-48A-4 and 4-48A-5 NMSA 1978 heretofore had or taken, or purportedly had or taken, are hereby validated, ratified, approved and confirmed.

History: Laws 1989, ch. 7, 1.



Section 4-48A-3.2 - Nor-Lea special hospital district.

4-48A-3.2. Nor-Lea special hospital district.

The Nor-Lea special hospital district is hereby created by act of the legislature. The district shall consist of all land lying within the Lovington and Tatum school districts lying within Lea county. All previous acts and proceedings of the Nor-Lea special hospital district created pursuant to Sections 4-48A-4 and 4-48A-5 NMSA 1978 heretofore had or taken, or purportedly had or taken, are hereby validated, ratified, approved and confirmed.

History: Laws 1989, ch. 7, 2.



Section 4-48A-3.3 - Jal special hospital district.

4-48A-3.3. Jal special hospital district.

The Jal special hospital district is hereby created by act of the legislature. The district shall consist of all land lying within the Jal school district lying within Lea county. All previous acts and proceedings of the Jal special hospital district created pursuant to Sections 4-48A-4 and 4-48A-5 NMSA 1978 heretofore had or taken, or purportedly had or taken, are hereby validated, ratified, approved and confirmed.

History: Laws 1989, ch. 7, 3.



Section 4-48A-4 - Formation of special hospital district; petition.

4-48A-4. Formation of special hospital district; petition.

A. If creation of a special hospital district is proposed, there shall be a petition circulated in the county for the creation of a special hospital district in the county or in each subdistrict of a special hospital district composed of all or portions of two or more counties. Petitions for the creation of a special hospital district shall designate the name of the proposed district and the territorial area within and outside the county to be included within the district and whether the initial board of trustees shall be elected at large or from single-member districts. If the petition calls for election of the board from single-member districts, it shall describe the districts, which shall be contiguous, compact, as equal in population as practicable and otherwise in compliance with applicable law. Each petition shall be signed only by qualified electors of the proposed special hospital district. The name and post office address of each signer shall be indicated on the petition.

B. In the case of a special hospital district lying wholly within a county, the petition shall contain signatures in a number equal to or in excess of ten percent of the votes cast for governor in the territory of the proposed special hospital district in the last preceding general election at which a governor of the state was elected. In the case of a special hospital district composed of all or a portion of two or more counties, the petition for each subdistrict shall contain signatures in a number equal to or greater than ten percent of the votes cast for governor in the territory of the subdistrict in the last preceding general election at which a governor of the state was elected. For the purpose of determining the vote cast for governor in the territory of the proposed special hospital district or subdistrict, any portion of a precinct within the proposed district or subdistrict shall be construed as if the entire precinct were wholly within the territory of the proposed special hospital district.

C. The petition calling for the creation of the special hospital district shall be filed with the county clerk of the county in which the district or subdistrict is proposed. The county clerk shall verify that the petition complies with all the requirements of the Special Hospital District Act. Upon such verification, the county clerk shall certify that fact, along with the petition, to the board of county commissioners. In the case of a special hospital district composed of all or portions of two or more counties, the board of county commissioners shall notify the boards of county commissioners of the other county or counties which are party to the agreement that a petition for the subdistrict within that county complying with all the requirements of the Special Hospital District Act has been certified and filed.

History: 1978 Comp., 4-48A-4, enacted by Laws 1978, ch. 29, 4; 1981, ch. 84, 3; 1990, ch. 12, 1.



Section 4-48A-5 - Formation of special hospital district; election.

4-48A-5. Formation of special hospital district; election.

A. Upon receipt of the county clerk's certification and the petition and, in the case of a special hospital district composed of all or portions of two or more counties, the notification provided for in Section 4-48A-4 NMSA 1978, the board of county commissioners shall issue a proclamation calling for an election to be held not less than sixty nor more than one hundred twenty days from the date of receipt of the county clerk's certification and the petition. The election shall be for the purpose of determining whether such hospital district shall be created and for the selection of members of the board of trustees.

B. Persons desiring to be a candidate in an election for a position on the board of trustees shall file a declaration of candidacy for one of the positions on the board of trustees with the county clerk not later than 5:00 p.m. on the thirtieth day after the issuance of the proclamation by the board of county commissioners. The declaration of candidacy shall be an affidavit as to the qualifications required by law of the declarant for such office. The declaration of candidacy shall be on a form prescribed and furnished by the county clerk.

C. Only qualified electors who reside in the territory of the proposed special hospital district shall vote in such election, and in the case of a special hospital district composed of all or portions of more than one county, only qualified electors who reside in the subdistricts shall vote in such election. In the case of a proposed district wholly within a county and divided into single-member districts, only qualified electors who reside in the territory of the single-member district shall vote on the candidates for trustee from that single-member district.

D. The proclamation of the election shall be published by the county clerk once each week for four consecutive weeks in a newspaper of general circulation in the territory of the proposed special hospital district or subdistrict, the last of such notice being published not more than one week from the date of the election.

E. The election shall be conducted, counted and canvassed in substantially the same manner as general elections are conducted, counted and canvassed in that county.

F. In the event a majority of the qualified electors of the proposed special hospital district voting in the election votes in favor of creating the special hospital district, or in the event a majority of the qualified electors who reside in each subdistrict of a special hospital district composed of all or a portion of two or more counties voting in the election votes in favor of creating a special hospital district, and upon certification of that fact by the county canvassing board or boards, the board of county commissioners of each county shall by resolution declare the district to be created and that each of those candidates for a position on the board of trustees who received the vote of a majority of the qualified electors voting on such positions shall be certified as elected.

G. In the event a majority of the qualified electors of a county voting on the question rejects the creation of the special hospital district, such question shall not again be submitted in the county for a period of two years. In the case of a special hospital district composed of all or a portion of two or more counties, if a majority of the qualified electors of any subdistrict voting on the question rejects the creation of the special hospital district, such question shall not again be submitted in the subdistrict or any part thereof for a period of two years.

H. The expenses of calling and conducting the election shall be borne by each county in which an election is held; provided, if the election results in the creation of a special hospital district, such special hospital district shall reimburse each county for all expenditures made in the course of calling and conducting the election.

History: 1978 Comp., 4-48A-5, enacted by Laws 1978, ch. 29, 5; 1981, ch. 84, 4; 1990, ch. 12, 2.



Section 4-48A-5.1 - Voting in certain special hospital districts after formation.

4-48A-5.1. Voting in certain special hospital districts after formation.

The board of trustees of a special hospital district included wholly within a county may determine, from time to time, whether trustees shall be elected at large or from single-member districts and, if the latter, shall determine, based upon the 1990 or a subsequent federal decennial census, the boundaries of such single-member districts, which shall be contiguous, compact, as equal in population as is practicable and otherwise in compliance with applicable law. The board shall redetermine the boundaries once following every federal decennial census, beginning with the 1990 census, in accordance with the same criteria. The board may change from at large elections to single-member districts or from single-member districts to at large elections and shall determine the procedure for transition from at large to single-member districts or vice versa.

History: 1978 Comp., 4-48A-5.1, enacted by Laws 1990, ch. 12, 3.



Section 4-48A-6 - Board of trustees; terms; vacancies; removal.

4-48A-6. Board of trustees; terms; vacancies; removal.

A. Subject to the requirements of Section 4-48A-3 NMSA 1978, the board of trustees of a special hospital district shall consist of the greater of five members or a number of members equal to the number of counties which agree to form a special hospital district:

(1) in the case of a special hospital district included wholly within a county, the members shall be elected at large or from single-member districts as provided in the Special Hospital District Act; or

(2) in the case of a special hospital district that includes all or a portion of two or more counties, one member of the board shall be elected from each subdistrict by the qualified electors who reside in that subdistrict and the remainder shall be elected at large by the qualified electors who reside in the special hospital district.

B. Members shall be elected as follows:

(1) for the purposes of the first election of a board of trustees, the board of county commissioners shall designate in its proclamation five positions to be filled so that:

(a) two members shall be elected for an initial term of two years;

(b) two members shall be elected for an initial term of four years; and

(c) one member shall be elected for an initial term of five years.

Thereafter, all members shall be elected for five-year terms; and

(2) for the purposes of staggering the terms of any nonstaggered terms of a board of trustees elected under the provisions of the Special Hospital District Act, the board of county commissioners may call an election to provide for five positions to be filled so that:

(a) two members shall be elected for an initial term of two years;

(b) two members shall be elected for an initial term of four years; and

(c) one member shall be elected for an initial term of five years.

Thereafter, all members shall be elected for five-year terms.

C. Vacancies on the board of trustees created by a member elected from a subdistrict or a single-member district shall be filled by the board of county commissioners of the county in which the subdistrict or single-member district is located, and vacancies created by a member elected at large shall be filled by the remaining members of the board of trustees for the remainder of the unexpired term of the member creating the vacancy.

D. Members of the board of trustees shall be suspended or removed from office only as provided in Sections 10-4-1 through 10-4-29 NMSA 1978 or as provided in Section 4-8A-7 NMSA 1978 [4-48A-7 NMSA 1978].

History: 1978 Comp., 4-48A-6, enacted by Laws 1978, ch. 29, 6; 1979, ch. 134, 2; 1981, ch. 84, 5; 1989, ch. 155, 1; 1990, ch. 12, 4; 1993, ch. 23, 1.



Section 4-48A-7 - Board of trustees; qualifications; automatic removal.

4-48A-7. Board of trustees; qualifications; automatic removal.

Each member of the board of trustees shall be a qualified elector, and each member of the board of trustees elected from a subdistrict or a single-member district shall be a resident of the subdistrict or the single-member district of the special hospital district. The office of any member of the board of trustees who does not continue to reside in the special hospital district, and in the case of a member who is elected from a subdistrict or a single-member district, who does not continue to reside in the subdistrict or the single-member district, is automatically declared vacant.

History: 1978 Comp., 4-48A-7, enacted by Laws 1978, ch. 29, 7; 1981, ch. 84, 6; 1990, ch. 12, 5.



Section 4-48A-8 - Board of trustees; organization; bond.

4-48A-8. Board of trustees; organization; bond.

A. The board of trustees shall elect from its membership a chairman and secretary-treasurer.

B. Each member of the board of trustees shall receive no compensation for the performance of his duties, but shall be paid per diem and mileage for attendance at meetings of the board as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978].

C. Each member of the board of trustees shall furnish a corporate surety bond in the penal sum of ten thousand dollars ($10,000) for the faithful performance of his duties and the accounting for all funds which shall come into his possession. Such bond shall run to the benefit of the special hospital district.

D. All authorizations for the payment or expenditure of money in the possession of the special hospital district shall be signed by the chairman and the secretary-treasurer.

History: 1978 Comp., 4-48A-8, enacted by Laws 1978, ch. 29, 8.



Section 4-48A-9 - Board of trustees; powers.

4-48A-9. Board of trustees; powers.

The board of trustees may:

A. acquire, construct, operate or maintain one or more hospital facilities in the special hospital district for the purposes for which the special hospital district was created;

B. receive and expend all funds accruing to the special hospital district pursuant to any provision of the Special Hospital District Act through the sale of bonds or the levy of taxes, paid from any source on account of patients accommodated at the hospital, from any gift or bequest or from any federal, state or private grant;

C. enter into contracts, including contracts with the federal government and the departments and agencies thereof or the state government and the departments, institutions and agencies thereof, for the treatment of or the hospitalization of patients under the jurisdiction of such entities;

D. adopt and use a seal to authenticate its official transactions;

E. sue and be sued;

F. adopt rules and regulations for the governing of the special hospital district;

G. employ and fix the compensation of an executive director of the special hospital district and such other staff and clerical personnel it deems necessary;

H. employ a hospital administrator for hospital facilities under its control and approve or disapprove the recommendations of such administrator pertaining to compensation and employment benefits for hospital employees;

I. fix the mileage reimbursement rate for travel on official business in a privately owned vehicle by employees of hospital facilities under its control, provided that the rate shall not exceed the internal revenue service standard mileage rate for use of a vehicle for business;

J. exercise all powers necessary and requisite for the accomplishment of the purposes for which the special hospital district is created;

K. issue bonds in the manner provided by law for the issuance of special hospital district revenue bonds for the construction, purchase, renovation, remodeling, equipping or re-equipping of hospital facilities under its control and purchasing the necessary land therefor;

L. charge for hospital services rendered;

M. lease a hospital to any person, corporation or association for the operation and maintenance of the hospital upon such terms and conditions as the board of trustees may determine, provided that the lease may be terminated by the board of trustees without cause upon one hundred eighty days' notice after the first three years of the lease;

N. enter into an agreement with another county or counties, another county or counties and another political subdivision or any other person, corporation or association that provides that the parties to the agreement shall join together for the purpose of making some or all purchases necessary for the operation of hospitals owned or operated by the parties; and to designate one of the parties as the central purchasing office, as defined in the Procurement Code [13-1-28 through 13-1-199 NMSA 1978], for the others, to make purchases for the parties to the agreement as they shall deem necessary and to comply with the provisions of the Procurement Code;

O. expend public money to recruit health care personnel to serve the sick of the special hospital district; and

P. enter into an agreement with a state or federal agency, county, municipality, other political subdivision or person for the formation of a legal entity to jointly own or operate a common health care service, subject to the provisions of or exemptions from the Procurement Code.

History: 1978 Comp., 4-48A-9, enacted by Laws 1978, ch. 29, 9; 1981, ch. 84, 7; 2001, ch. 291, 5; 2003, ch. 21, 1; 2005, ch. 92, 1.



Section 4-48A-10 - Board of trustees; duties.

4-48A-10. Board of trustees; duties.

The board of trustees shall:

A. be the governing authority of the special hospital district;

B. comply with the provisions of law for local governments pertaining to the preparation and approval of budgets by the local government division of the department of finance and administration;

C. comply with the provisions of law pertaining to the audit of local governments by the state auditor; and

D. adopt rules and regulations for the management and operation of hospital facilities of the special hospital district.

History: 1978 Comp., 4-48A-10, enacted by Laws 1978, ch. 29, 10.



Section 4-48A-11 - Board of trustees; acquisition of existing hospital facilities; agreements.

4-48A-11. Board of trustees; acquisition of existing hospital facilities; agreements.

A. The board of trustees may acquire by purchase, lease-purchase or lease for the use of the special hospital district, any existing hospital facility (including buildings, property, furniture and equipment).

B. The governing body of a political subdivision situated within the territorial boundaries of a special hospital district and owning a hospital facility already constructed and situated within such territorial boundaries of a special hospital district may, with the approval of the state board of finance, enter into agreement with the board of trustees of the special hospital district for the sale, operation or maintenance of such hospital facility by the special hospital district.

History: 1978 Comp., 4-48A-11, enacted by Laws 1978, ch. 29, 11.



Section 4-48A-12 - Board of trustees; issue of bonds.

4-48A-12. Board of trustees; issue of bonds.

A. Upon approval of a majority of the qualified electors voting upon the question, the board of trustees may issue general obligation bonds of the special hospital district for the purposes of:

(1) constructing, acquiring or purchasing a hospital facility for the special hospital district;

(2) equipping, furnishing, remodeling or renovating a hospital facility owned or operated by the special hospital district;

(3) purchasing or acquiring real property deemed necessary to the construction, operation or maintenance of a hospital facility owned or operated by the special hospital district; or

(4) refunding outstanding general obligation bonded indebtedness.

B. No general obligation bonds of the special hospital district shall be issued which creates a total bonded indebtedness of the special hospital district in excess of three percent of the assessed valuation of the taxable property within the special hospital district as shown by the most recent general assessment. The debt limitation specified in this section shall be in excess of other existing debt limitations provided by law.

C. The board of trustees shall comply with the requirements and procedures set forth in Section 6-15-1 NMSA 1978 with respect to the proposed issuance of general obligation bonds. The local government division of the department of finance and administration shall apply the procedures set forth in Section 6-15-2 NMSA 1978 to the proposed issuance of general obligation bonds by the special hospital district.

History: 1978 Comp., 4-48A-12, enacted by Laws 1978, ch. 29, 12.



Section 4-48A-13 - Bonds; form; interest; maturities.

4-48A-13. Bonds; form; interest; maturities.

A. General obligation bonds issued by a special hospital district shall mature not more than twenty years from their date and be numbered from one upwards consecutively. Interest on all such bonds shall be payable either annually or semiannually, as provided by resolution of the board of trustees; provided, that the first installment of interest coming due may be for any period of time which shall not exceed one year from the date of the bonds.

B. The resolution authorizing the bonds may provide for the creation of a sinking fund to secure payment of principal and interest on the bonds and may provide for mandatory annual payments to be made to the sinking fund from the taxes levied and collected pursuant to Section 14 [4-48A-14 NMSA 1978] of the Special Hospital District Act.

C. The board of trustees shall designate the maximum coupon rate of interest the general obligation bonds shall bear, which shall not be in excess of the maximum coupon rate which is permitted by the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978] as hereafter amended, and shall designate the maximum net effective interest rate which shall not exceed the maximum permitted by the Public Securities Act as hereafter amended.

D. The procedure which shall be followed by the board of trustees for the sale of general obligation bonds shall be the same as that set forth in Section 6-15-5 NMSA 1978 for other political subdivisions.

History: 1978 Comp., 4-48A-13, enacted by Laws 1978, ch. 29, 13.



Section 4-48A-14 - Imposition of tax for payment of bonds.

4-48A-14. Imposition of tax for payment of bonds.

A. The officials now or hereafter charged by law with the duty of levying ad valorem taxes for the payment of bonds and interest shall, in the manner provided by law, make an annual levy sufficient to meet the annual or semiannual payments of principal and interest on the maturing general obligation bonds or the refunding bonds or the mandatory sinking fund payments, if such fund is created by the board of trustees.

B. The provisions of Subsection A of this section shall not be construed as to prevent the special hospital district from applying any other funds that it may have or investment income actually received from sinking fund investments and available for that purpose to the payment of the interest on or the principal of, or any prior redemption premium in connection with, such bonds as the same become due; and upon such payments, the levy or levies provided in this section may thereupon to that extent be diminished.

History: 1978 Comp., 4-48A-14, enacted by Laws 1978, ch. 29, 14.



Section 4-48A-15 - Refunding bonds.

4-48A-15. Refunding bonds.

A. The board of trustees may issue bonds in such form as the board of trustees may determine for the purpose of refunding any of the general obligation bonded indebtedness of the special hospital district which has or may hereafter become due and payable, or which has or may hereafter become payable at the option of the special hospital district or by consent of the bondholder, or by any lawful means.

B. The procedures set forth in Sections 6-15-12 through 6-15-22 NMSA 1978 shall govern the board of trustees with respect to the issuance, sale and payment of principal and interest on refunding bonds of the special hospital district.

History: 1978 Comp., 4-48A-15, enacted by Laws 1978, ch. 29, 15; 1983, ch. 265, 16.



Section 4-48A-16 - Special tax imposed for special hospital district.

4-48A-16. Special tax imposed for special hospital district.

A. In each special hospital district, the board of trustees may adopt a resolution calling for an election for the purpose of authorizing the imposition of an ad valorem tax on all taxable property within the special hospital district. The revenue from such tax shall be used for current operations and maintenance of hospitals, including hospital facilities owned and operated by the special hospital district or for hospitals operated and maintained by the special hospital district pursuant to an agreement with a political subdivision as provided in Subsection B of Section 4-48A-11 NMSA 1978, and to pay the operational costs of the special hospital district.

B. In the case of a special hospital district located wholly within one county, if authorized by a majority of the qualified electors of the special hospital district voting on the question, the board of county commissioners of the county in which the special hospital district is located shall levy such tax at the same time and in the same manner as levies for ad valorem taxes for school districts are made and in the amount certified by the board of trustees as necessary to meet its approved annual budget, but in no event shall the tax levied exceed the rate limitation approved by the voters or the rate limitations provided in Subsection D of this section.

C. In the case of a special hospital district which is composed of all or a portion of two or more counties, if a majority of the qualified electors of each subdistrict voting on the question authorize a tax levy, the boards of county commissioners of the counties which agreed to form the special hospital district shall levy such tax in the manner provided in Subsection B of this section.

D. The tax authorized in this section shall not exceed four dollars twenty-five cents ($4.25), or any lower maximum amount required by operation of the rate limitation provisions of Section 7-37-7.1 NMSA 1978 upon any tax imposed under this section, on each one thousand dollars ($1,000) of net taxable value, as that term is defined in the Property Tax Code [Chapter 7, Articles 35 through 38 NMSA 1978], of all taxable property of the county within the hospital district for a period of time greater than four years. An election upon the question of continuing the levy may be called by the board of trustees immediately prior to the expiration of the period of assessment previously approved by the qualified electors.

History: 1978 Comp., 4-48A-16, enacted by Laws 1978, ch. 29, 16; 1981, ch. 84, 8; 1986, ch. 32, 3; 1987, ch. 273, 2.



Section 4-48A-17 - Election procedures.

4-48A-17. Election procedures.

A. In all elections held pursuant to the provisions of the Special Hospital District Act, except as otherwise provided in that act, the board of trustees shall give notice of the election in a newspaper of general circulation in the special hospital district and, in the case of a special hospital district composed of all or portions of two or more counties, in the subdistrict [subdistricts], at least once a week for three consecutive weeks, the last insertion to be not less than two weeks prior to the proposed election.

B. All elections of the special hospital district, unless otherwise provided in the Special Hospital District Act, shall be called, conducted and canvassed in substantially the same manner as school district elections are called, conducted and canvassed. The board of trustees shall be the canvassing board for such elections.

C. The expenses of elections conducted by the special hospital district shall be budgeted for and paid from the operating funds of the special hospital district.

History: 1978 Comp., 4-48A-17, enacted by Laws 1978, ch. 29, 17; 1981, ch. 84, 9.



Section 4-48A-18 - Dissolution of the special hospital district.

4-48A-18. Dissolution of the special hospital district.

A special hospital district shall be dissolved in the following manner:

A. there shall be submitted a petition for dissolution to the board of county commissioners signed by at least ten percent of the qualified electors residing within the district or, in the case of a special hospital district composed of all or portions of two or more counties, at least ten percent of the qualified electors residing in any subdistrict of the special hospital district. Upon receipt of a proper petition, the board of county commissioners shall call a special election for the purpose of referring to the qualified electors residing in the district or subdistrict the question of dissolution;

B. if the board of county commissioners finds that a majority of the qualified electors voting on the issue at the special election have authorized the dissolution, the board of trustees shall proceed with the approved plan. Upon completion of the plan, the board of trustees shall submit a full report to the board of county commissioners of each county in which the special hospital district is located; and

C. upon receipt of the final report of the board of trustees, the board or boards of county commissioners shall examine the report to determine whether or not any outstanding obligations still exist and whether the terms of the approved plan have been accomplished. If, upon determination by the board or boards of county commissioners, no obligations are yet outstanding and the provisions of the plan have been fulfilled, they shall formally declare the special hospital district dissolved.

History: 1978 Comp., 4-48A-18, enacted by Laws 1978, ch. 29, 18; 1981, ch. 84, 10.



Section 4-48A-19 - Reserved.

4-48A-19. Reserved.



Section 4-48A-20 - Hospital revenue bonds; authority to issue; pledge of revenues.

4-48A-20. Hospital revenue bonds; authority to issue; pledge of revenues.

A. A special hospital district may issue revenue bonds pursuant to the Special Hospital District Act for the purposes of:

(1) constructing, acquiring or purchasing a hospital facility for the special hospital district;

(2) equipping, furnishing, remodeling or renovating a hospital facility owned or operated by the special hospital district; or

(3) purchasing or acquiring real property deemed necessary to the construction, operation or maintenance of a hospital facility owned or operated by the special hospital district.

B. The special hospital district may pledge irrevocably all or a portion of the revenues derived from the ownership and operation of a hospital facility and revenues derived from the leasing of or other contractual arrangement for the operation of a hospital facility for the payment of principal of and interest on such revenue bonds.

C. For the purpose of the Special Hospital District Act, "equipping" or "re-equipping" means the purchase or lease of property of a character subject to the allowance for depreciation under the Internal Revenue Code of 1954 167 and regulations promulgated thereunder, as amended.

History: 1978 Comp., 4-48A-20, enacted by Laws 1981, ch. 84, 11.



Section 4-48A-21 - Use of proceeds of bond issue.

4-48A-21. Use of proceeds of bond issue.

It is unlawful to divert, use or expend any money received from the issuance of bonds for any purpose other than the purpose for which the bonds were issued; provided, however, that bond proceeds may be used for reserves and to pay the costs of issuance.

History: 1978 Comp., 4-48A-21, enacted by Laws 1981, ch. 84, 12.



Section 4-48A-22 - Revenue bonds; terms.

4-48A-22. Revenue bonds; terms.

Special hospital district revenue bonds:

A. shall bear interest payable annually or semiannually and may or may not be evidenced by coupons; provided, the first interest payment date may be for interest accruing for any period not exceeding one year;

B. may be subject to a prior redemption at the option of the special hospital district at such time or times, and upon such terms and conditions, with or without the payment of such premium or premiums, as may be provided by resolution;

C. may mature at any time or times not exceeding thirty years after the date of issuance;

D. may be serial in form and maturity or may consist of one bond payable at one time or in installments or may be in any other form as may be provided in the resolution authorizing the bonds;

E. shall be sold for cash at, above or below par and at a price which results in a net effective interest rate which does not exceed the maximum permitted by the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978]; and

F. may be sold at public or private sale.

History: 1978 Comp., 4-48A-22, enacted by Laws 1981, ch. 84, 13; 1983, ch. 265, 17.



Section 4-48A-23 - Resolution authorizing revenue bonds.

4-48A-23. Resolution authorizing revenue bonds.

At a regular or special meeting called for the purpose of issuing revenue bonds as authorized pursuant to the Special Hospital District Act, the board of trustees may adopt a resolution that:

A. declares the necessity for issuing revenue bonds;

B. authorizes the issuance of revenue bonds by an affirmative vote of a majority of all the members of the board of trustees of the special hospital district; or

C. designates the source of the pledge [pledged] revenues.

History: 1978 Comp., 4-48A-23, enacted by Laws 1981, ch. 84, 14.



Section 4-48A-24 - Revenue bonds not general obligations of special hospital district.

4-48A-24. Revenue bonds not general obligations of special hospital district.

Revenue bonds issued by a special hospital district under the authority of the Special Hospital District Act shall not be construed or held to be general obligations of such special hospital district or the counties in which the special hospital district is located and shall be collectible only out of all or a portion of the revenues derived from the ownership and operation of a hospital facility and the revenues derived from the leasing of or other contractual arrangement for the operation of a hospital facility which revenue is so pledged, and each of the bonds of any issue or revenue bonds so issued shall recite on its face that it is payable and collectible solely from the pledged revenues hereinbefore mentioned and that the holders hereof may not look to any general or other fund for the payment of principal or interest of such obligations.

History: 1978 Comp., 4-48A-24, enacted by Laws 1981, ch. 84, 15.



Section 4-48A-25 - Revenue bonds; security.

4-48A-25. Revenue bonds; security.

A. The principal of and interest on any revenue bonds issued under the authority of the Special Hospital District Act shall be secured by a pledge of the revenues out of which such bonds shall be made payable, and may be secured by a mortgage covering all or any part of the hospital facility from which the revenues so pledged may be derived.

B. The resolution and proceedings under which such revenue bonds are authorized to be issued or any such mortgage may contain any agreement and provisions customarily contained in instruments securing bonds, including, without limiting the generality of the foregoing, provisions respecting the designation and collection of revenues from a hospital facility covered by such proceedings or mortgage, the maintenance and insurance of such hospital facility, the creation and maintenance of special funds derived from the revenues relating to such hospital facility and the rights and remedies available in the event of default to the bondholders or to the trustee under a mortgage, all as the board of trustees of the special hospital district shall deem advisable and as shall not be in conflict with the provisions of the Special Hospital District Act.

History: 1978 Comp., 4-48A-25, enacted by Laws 1981, ch. 84, 16.



Section 4-48A-26 - Revenue bonds; exemption from taxation.

4-48A-26. Revenue bonds; exemption from taxation.

The revenue bonds issued under authority of the Special Hospital District Act and the income from said bonds, all mortgages or other security instruments executed as security for such bonds, shall be exempt from all taxation by the state or any subdivision thereof.

History: 1978 Comp., 4-48A-26, enacted by Laws 1981, ch. 84, 17.



Section 4-48A-27 - Election not required.

4-48A-27. Election not required.

The Special Hospital District Act shall not be construed to require an election by the voters of a special hospital district prior to the issuance of revenue bonds hereunder by the special hospital district.

History: 1978 Comp., 4-48A-27, enacted by Laws 1981, ch. 84, 18.



Section 4-48A-28 - No notice or publication required.

4-48A-28. No notice or publication required.

No notice, consent or approval by any governmental body, commission, board or public officer shall be required as a prerequisite to the sale or issuance of any revenue bonds or the making of a mortgage under the authority of the Special Hospital District Act, except as provided herein.

History: 1978 Comp., 4-48A-28, enacted by Laws 1981, ch. 84, 19.



Section 4-48A-29 - Agreements with the New Mexico hospital equipment loan council; authority; security; restrictions and limitations and other details.

4-48A-29. Agreements with the New Mexico hospital equipment loan council; authority; security; restrictions and limitations and other details.

A. A special hospital district may enter into a lease, loan or other financing agreement, with a term not exceeding thirty years from the date of execution, with the New Mexico hospital equipment loan council created under the Hospital Equipment Loan Act [Chapter 58, Article 23 NMSA 1978] to acquire funds for the construction, purchase, renovation, remodeling, equipping, reequipping or refinancing of hospital facilities under its control, for the purchase of the land necessary therefor and for refunding revenue bonds previously issued for any of the foregoing purposes or for any combination thereof.

B. The special hospital district entering into agreement with the New Mexico hospital equipment loan council may pledge irrevocably all or a portion of the revenues derived from the operation of a hospital facility and revenues derived from the leasing of or other contractual arrangement for the operation of a hospital facility for the payment of rentals, principal and interest and any other amount or obligation required under the lease, loan or other financing agreement with the New Mexico hospital equipment loan council.

C. At a regular or special meeting called for the purpose of approving the execution and delivery of a lease, loan or other financing agreement with the New Mexico hospital equipment loan council as authorized in this section, the board of trustees may adopt a resolution declaring the necessity for entering into the lease, loan or other financing agreement with the New Mexico hospital equipment loan council; authorizing the entering into of the lease, loan or other financing agreement with the New Mexico hospital equipment loan council; and designating the source of the pledged revenues for the payment or repayment of rentals, principal and interest and any other amounts and obligations required under the lease, loan or other financing agreement with the New Mexico hospital equipment loan council.

D. The rentals, principal and interest and any other amounts and obligations owed under a lease, loan or other financing agreement with the New Mexico hospital equipment loan council shall be payable solely out of all or a portion of the revenues derived from the ownership and operation of a hospital facility and revenues derived from the leasing of or other contractual arrangement for the operation of a hospital facility for which the lease, loan or other financing agreement with the New Mexico hospital equipment loan council is entered into. The amount and obligations under a lease, loan or other financing agreement with the New Mexico hospital equipment loan council entered into under the authority of the Special Hospital District Act shall never constitute an indebtedness of the special hospital district or the county or counties in which the special hospital district is located within the meaning of any state constitutional provision or statutory limitation and shall never constitute or give rise to a pecuniary liability of the special hospital district or the county or counties in which the special hospital district is located or charge against its general credit or taxing power.

E. The rentals, principal and interest and any other amounts and obligations owed under a lease, loan or other financing agreement with the New Mexico hospital equipment loan council shall be secured by the pledge of the revenues out of which such rentals, principal and interest and any other amounts and obligations shall be payable and may be secured by a mortgage covering all or any part of a hospital facility from which the revenues so pledged may be derived.

F. The resolution or proceedings under which the lease, loan or other financing agreement are authorized to be entered into or any mortgage relating thereto may contain any agreement and provisions customarily contained in instruments securing leases, loans or other financing arrangements including, without limiting the generality of the foregoing, provisions respecting the designation and collection of the revenues from a hospital facility covered by such proceedings or mortgage, the maintenance and insurance of such hospital facility, the creation and maintenance of special funds derived from the revenues relating to such hospital facility and the rights and remedies available in event of default to the New Mexico hospital equipment loan council under a mortgage, all as the board of trustees shall deem advisable and as shall not conflict with the provisions of the Special Hospital District Act.

G. No notice, consent or approval by any governmental body, commission or public officer shall be required as a prerequisite to the entering into of a lease, loan or other financing agreement with the New Mexico hospital equipment loan council or the making of a mortgage under the authority of the Special Hospital District Act, except as provided in this section.

History: 1978 Comp., 4-48A-29, enacted by Laws 1987, ch. 49, 10; 1992, ch. 41, 2.



Section 4-48A-30 - Refunding revenue bonds.

4-48A-30. Refunding revenue bonds.

The board of trustees of a special hospital district may issue refunding bonds for the purpose of refunding any of the revenue bonds of the special hospital district. The board of trustees shall adopt a resolution stating the facts making the issuance of the refunding bonds necessary or advisable, the determination of the necessity or advisability by the board of trustees and the amount of refunding bonds that the board of trustees concludes as necessary and advisable to issue. The resolution shall establish the form of the bonds; the rate or rates of interest of the bonds, provided the net effective interest rate of the bonds shall not exceed the maximum net effective interest rate permitted by the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978]; the date of the refunding bonds; the denominations of the refunding bonds; the maturity dates, the last of which shall not be more than thirty years from the date of the refunding bonds; and the place or places of payment of both principal and interest either within or outside of the state. Refunding bonds when issued, except for bonds issued in book entry or similar form without the delivery of physical securities, shall be negotiable in form, bear the signature or the facsimile signature of the chairman of the board, bear the seal of the district and be attested by the secretary of the board. All refunding bonds may be exchanged dollar for dollar for the bonds to be refunded or they may be sold at a public or private sale as directed by the board of trustees. The proceeds of the sale shall be applied only to the purpose for which the refunding bonds were issued, including but not limited to establishment and funding of an escrow with a bank or trust company from which the refunded bonds may be paid and the payment of any expenses incidental thereto.

History: 1978 Comp., 4-48A-30, enacted by Laws 1992, ch. 41, 3.






Article 48B - Hospital Funding

Section 4-48B-1 - Short title.

4-48B-1. Short title.

Chapter 4, Article 48B NMSA 1978 may be cited as the "Hospital Funding Act".

History: 1978 Comp., 4-48B-1, enacted by Laws 1981, ch. 83, 1; 1982, ch. 11, 1.



Section 4-48B-2 - Purpose of act.

4-48B-2. Purpose of act.

The purpose of the Hospital Funding Act is:

A. to encourage and enable counties and other political subdivisions to provide appropriate and adequate hospital facilities for the sick of the counties;

B. to provide flexibility in financing construction, operation and maintenance of necessary hospital facilities; and

C. to minimize the cost of constructing new hospital facilities and maintaining adequate hospital facilities in all geographic areas of the state.

History: Laws 1980, ch. 46, 1; 1978 Comp., 4-48-11.2, recompiled as 4-48B-2 by Laws 1981, ch. 83, 2.



Section 4-48B-3 - Definitions.

4-48B-3. Definitions.

As used in the Hospital Funding Act:

A. "another political subdivision" means a political subdivision of New Mexico, including a municipality and a special hospital district organized under the Special Hospital District Act [Chapter 4, Article 48A NMSA 1978], but not including a county;

B. "class A county" means a county having a population of more than two hundred thousand persons according to the last federal decennial census;

C. "contracting hospital" means a hospital located in New Mexico that enters into a health care facilities contract with a county or counties or another political subdivision;

D. "county" means any county of the state;

E. "county commissioners" means the board of county commissioners of a county;

F. "county hospital" means a hospital owned by a county;

G. "health care facilities contract" means an agreement between a hospital and a county or counties, or between a hospital and a county or counties and another political subdivision, that provides for the payment by the county or counties of all or a portion of the proceeds of a mill levy to the hospital in exchange for the agreement by the hospital to use the funds only for nonsectarian purposes and to make available the following for the sick of the county or counties:

(1) hospital facilities that admit and treat patients without regard to race, sex, religion or national origin;

(2) hospital facilities that include x-ray, laboratory services and a pharmacy or drug room;

(3) adequate emergency equipment, personnel and procedures, including:

(a) a standby emergency power system;

(b) at least one person capable and authorized to initiate immediate lifesaving measures;

(c) facilities for emergency laboratory work, including, as a minimum, urinalysis, complete blood count, blood type and cross match; and

(d) diagnostic radiographic facilities;

(4) facilities, procedures and policies for prevention, control and reporting of communicable diseases, including one or more rooms for isolation of patients having or suspected of having communicable diseases;

(5) adequate records, including, as a minimum, a daily census and a register of all births, deliveries, deaths, admissions, emergency room admissions, discharges, operations, outpatients, inpatients and narcotics; and

(6) physical facilities, personnel, equipment and procedures that comply with the regulations promulgated by the public health division of the department of health;

H. "hospital governing board" means the board that governs a county hospital or the board of directors or trustees of a contracting hospital;

I. "mill levy" means the rate of the tax, at a rate specified in the Hospital Funding Act, in terms of dollars per thousand dollars of net taxable value of property subject to taxation within the county;

J. "municipality" means any city, town or village incorporated under a general act, special act or special charter; and

K. "equipping" or "re-equipping" means purchase or lease of property of a character subject to the allowance for depreciation under Section 167 of the Internal Revenue Code of, as amended or renumbered, and regulations promulgated in accordance with that section.

History: 1978 Comp., 4-48B-3, enacted by Laws 1981, ch. 83, 3; 1991, ch. 212, 12; 2003, ch. 285, 1.



Section 4-48B-4 - Annual report.

4-48B-4. Annual report.

Each contracting hospital shall prepare an annual accounting and report to the county or counties, or county or counties and another political subdivision with which the contracting hospital contracts, accounting for the expenditure of mill levy funds for the past year, an annual plan explaining the planned use of such funds for the succeeding year and other reports as the county or counties, or county or counties and another political subdivision, from time to time shall reasonably require.

History: 1978 Comp., 4-48B-4, enacted by Laws 1981, ch. 83, 4; 2001, ch. 291, 6.



Section 4-48B-5 - Power of counties.

4-48B-5. Power of counties.

All counties shall have the following powers:

A. to purchase, own, maintain and operate hospitals;

B. to purchase the land necessary to construct hospitals;

C. to control and regulate county hospitals;

D. to construct county hospitals;

E. to issue general obligation bonds and revenue bonds in the manner provided in the Hospital Funding Act for the construction, purchase, renovation, remodeling, equipping or re-equipping of a county hospital or a jointly owned county-municipal hospital and purchasing the land necessary therefor or for any combination of the foregoing purposes;

F. to charge for hospital services rendered and to reduce any charge made for care of a patient in whole or part when the charges are determined to be disputed in good faith or uncollectible;

G. to lease a hospital to any person, corporation or association for the operation and maintenance of the hospital upon terms and conditions as the county commissioners may determine;

H. to contract with the state, another county or counties, the federal government or its agencies, another political subdivision or a public or private corporation, organization or association for the care of the sick of the county;

I. to receive all funds appropriated from whatever source or paid by or on behalf of any patient of the hospital;

J. notwithstanding any other provision of law, to enter into leases, management or operating contracts, health care facilities contracts and other agreements authorized by the Hospital Funding Act for periods in excess of one year; provided that:

(1) the contract, lease or agreement may be terminated by the county without cause upon one hundred eighty days' notice after the first three years of the contract; and

(2) Paragraph (1) of this subsection shall not apply during the portion of a lease term in which a lessee is obligated under the lease to make debt service payments on revenue bonds that finance all or part of the hospital or equipment for the hospital;

K. to authorize the hospital governing board of a county hospital to exercise all powers that the county is granted by the Hospital Funding Act except the powers to issue bonds, call a mill levy election and levy the annual assessments for the mill levy authorized by the Hospital Funding Act;

L. to enter into a health care facilities contract with one or more hospitals that agree to provide facilities to the sick of the county;

M. to call a mill levy election as authorized by the Hospital Funding Act and to collect and distribute the proceeds of the mill levy pursuant to that act;

N. to distribute the proceeds of the mill levy authorized by the Hospital Funding Act to one or more county hospitals and one or more contracting hospitals or any combination thereof that provide facilities for the sick of the county, whether located within or without the county wherein the mill levy is collected;

O. to accept grants for constructing, equipping, operating and maintaining a county hospital;

P. to enter into an agreement with a municipality for constructing, equipping, operating and maintaining a jointly owned county-municipal hospital;

Q. to enter into an agreement with another county or counties, another county or counties and another political subdivision, an agency of the federal government or any other person, corporation, organization or association that provides that the parties to the agreement shall join together or form a legal entity for the purpose of making some or all purchases necessary for the operation of public hospitals or public and private hospitals subject to provisions of or exemptions from the Procurement Code [13-1-28 through 13-1-199 NMSA 1978];

R. to enter into an agreement with another county or counties, another political subdivision, an agency of the federal government or any other person, corporation, organization or association that provides that parties to the agreement shall join together or form a legal entity for the purpose of creating a network of health care providers or jointly operating a common health care service, subject to provisions of or exemptions from the Procurement Code;

S. to expend public money to recruit health care personnel to serve the sick of the county; and

T. to perform any other act or adopt any regulation necessary or expedient to carry out the provisions of the Hospital Funding Act.

History: 1941 Comp., 15-5001, enacted by Laws 1947, ch. 148, 1; 1953 Comp., 15-48-1; 1978 Comp., 4-48-1, recompiled as 4-48B-5 by Laws 1981, ch. 83, 5; 1993, ch. 355, 1; 1998, ch. 69, 2; 2001, ch. 291, 7.



Section 4-48B-6 - Election on bond question; petition; notice; limitation on holding; election without petition.

4-48B-6. Election on bond question; petition; notice; limitation on holding; election without petition.

Whenever a petition signed by not fewer than two hundred qualified electors of any county in this state shall be presented to the county commissioners of the particular county asking that a vote be taken on the question or proposition of constructing, purchasing, renovating, remodeling, equipping or re-equipping a county hospital or a county-municipal hospital and acquiring the land necessary therefor, setting forth in general terms the object of the petition and the amount of bonds asked to be voted for, it shall be the duty of the county commissioners of that county to which the petition may be presented, within ten days after the presentation, to call an election to be held within sixty days thereafter in that county, and to give notice of such election by publication once a week for at least three consecutive weeks in any newspaper published or of general circulation in the county, which notices shall set forth the time and place of holding the election, the hospital proposed to be purchased, constructed, renovated, remodeled, equipped or re-equipped and the land necessary to be acquired, and which bonds are to be voted for. After the defeat of any proposition once voted for, a second special election upon any question or proposition under the provisions of the Hospital Funding Act shall not be held for a term of two years, unless a petition requesting another election, containing the names of qualified electors of the county equal to ten percent of the vote cast for governor in the last preceding election and otherwise conforming to the requirements of this section, shall be presented to the county commissioners; provided, however, that in no event shall more than two elections upon any proposition or question under the Hospital Funding Act be held in any two-year period. A bond election as provided in this section also may be called by the county commissioners without any petition, after the county commissioners have adopted a resolution calling for such an election, which resolution shall set forth the object of the election and the amount of bonds to be issued.

History: 1941 Comp., 15-5004, enacted by Laws 1947, ch. 148, 4; 1953 Comp., 15-48-4; 1978 Comp., 4-48-3, recompiled as 4-48B-6 by Laws 1981, ch. 83, 6.



Section 4-48B-7 - Power to lease hospitals.

4-48B-7. Power to lease hospitals.

A. All counties shall have the power to authorize the leasing or operating of county hospitals to persons, firms, organizations, corporations or a state educational institution named in Article 12, Section 11 of the constitution of New Mexico upon such terms and conditions as the county commissioners may determine. If the lease is to a state educational institution named in Article 12, Section 11 of the constitution of New Mexico, the payment for the lease shall not exceed one dollar ($1.00) per year. The lease may be for any length of time deemed appropriate by the parties involved, provided that the lease shall contain a cancellation clause.

B. In the event of a lease to or an agreement to operate with a state educational institution named in Article 12, Section 11 of the constitution of New Mexico, the county may delegate its authority to operate and maintain the hospital to that institution.

C. In the event of a lease to or an agreement to operate with a state educational institution named in Article 12, Section 11 of the constitution of New Mexico, the public character of the hospital shall continue, and county funds for the hospital shall be paid by the county to that institution for the operation and maintenance of the hospital. Any county hospital, or outpatient clinics thereof, leased to or operated under an agreement with a state educational institution named in Article 12, Section 11 of the constitution of New Mexico shall continue, during the state educational institution's operation and maintenance of the hospital, to be a local public body for purposes of the Unemployment Compensation Law [Chapter 51 NMSA 1978].

History: 1941 Comp., 15-5005, enacted by Laws 1947, ch. 148, 5; 1953 Comp., 15-48-5; Laws 1978, ch. 168, 1; 1978 Comp., 4-48-4, recompiled as 4-48B-7 by Laws 1981, ch. 83, 7.



Section 4-48B-8 - Sick and indigent persons; agreements for care with state and county agencies.

4-48B-8. Sick and indigent persons; agreements for care with state and county agencies.

Counties, by their county commissioners, are authorized to make agreements with state or county agencies or other agencies for the care of sick and indigent persons.

History: 1941 Comp., 15-5006, enacted by Laws 1947, ch. 148, 6; 1953 Comp., 15-48-6; 1978 Comp., 4-48-5, recompiled as 4-48B-8 by Laws 1981, ch. 83, 8.



Section 4-48B-9 - Joint construction and operation of hospitals by counties; municipal participation; indebtedness authorized.

4-48B-9. Joint construction and operation of hospitals by counties; municipal participation; indebtedness authorized.

A. If two or more counties shall, through their respective county commissioners, deem it advisable to construct, purchase, renovate, remodel, equip, re-equip, maintain or operate a hospital and to acquire the land necessary therefor for the benefit jointly of such counties, the counties jointly shall have the powers and authorities in the Hospital Funding Act granted to any individual county and may issue general obligation bonds in the manner provided in Chapter 4, Article 49 NMSA 1978, and revenue bonds issued pursuant to the Hospital Funding Act shall be bonds of the respective counties issued according to the proportions of their populations as shown in the last census, and such hospital may be located at any point in any of the counties as may be determined by agreement of the county commissioners of the respective counties.

B. One or more counties may enter into an agreement with a municipality located in a county entering into an agreement for the construction, purchase, renovation, remodeling, equipping, re-equipping, maintenance or operation of a jointly owned county-municipal hospital and the acquisition of land necessary therefor or any combination of the foregoing purposes, and such hospital may be located at any point in any of the counties or within the participating municipality as may be determined by agreement of the county commissioners of the respective counties and the governing body of the participating municipality.

C. The county or counties entering into an agreement with a municipality are authorized to issue, separately, general obligation bonds in the manner provided in Chapter 4, Article 49 NMSA 1978 for the purpose of constructing, purchasing, renovating, remodeling, equipping or re-equipping a jointly owned county-municipal hospital and for the acquisition of land necessary therefor, or any combination of the foregoing purposes. The municipality entering into an agreement with one or more counties is authorized to issue, separately, for such purposes, in the manner provided by law, general obligation bonds or revenue bonds as provided under Section 3-44-2 NMSA 1978.

D. Any general obligation bonds or revenue bonds issued pursuant to the Hospital Funding Act shall be bonds of the respective counties and the participating municipality issued according to the proportions of their populations as shown in the last census; provided, however, that the population of the county in which the participating municipality is located shall be reduced for the purpose of determining the amount of bonds to be issued by the county and municipality by the population of the participating municipality or a percentage thereof as determined by agreement of the county commissioners of the county and the governing body of the municipality.

History: 1941 Comp., 15-5007, enacted by Laws 1947, ch. 148, 7; 1953 Comp., 15-48-7; 1978 Comp., 4-48-6, recompiled as 4-48B-9 by Laws 1981, ch. 83, 9.



Section 4-48B-10 - Hospital governing boards for county hospitals; members; appointment; terms; powers; bonds.

4-48B-10. Hospital governing boards for county hospitals; members; appointment; terms; powers; bonds.

A. The county commissioners of a county or counties maintaining or operating a county hospital are authorized to appoint a hospital governing board to be composed of either five, seven or nine members. The hospital governing board so appointed shall have the authority to exercise all powers that the county is granted by the Hospital Funding Act for the operation of such hospitals except the powers to issue bonds, call a mill levy election, levy the annual assessments for the mill levy authorized by the Hospital Funding Act and to dispose of real property of the hospital acquired with the proceeds of any bond issue.

B. Members of the hospital governing board shall be appointed by the board of county commissioners for staggered terms of three years or less. Appointments shall be made in such a manner that the terms of not more than one-third of the members, or as near thereto as possible, expire on June 30 of each year. Vacancies shall be filled for the unexpired term by appointment by the board of county commissioners.

C. The hospital governing board shall select from its membership a president and a secretary. After their appointment, none of the members of the hospital governing board shall be removed except for cause specified in a written charge and after full public hearing on the charge.

D. The hospital governing board shall account annually for the receipt and expenditures of funds received for the operation of the hospital.

E. The county commissioners, by an agreement for the maintenance and operation of a county hospital with another county or counties, another political subdivision, person, association or corporation, may permit the selection of a hospital governing board by the other party to the agreement subject to approval by the county commissioners.

F. All actions taken or purportedly taken or proceedings had or purportedly had by or on behalf of county commissioners with respect to the appointment of or delegation of authority to a hospital governing board, notwithstanding any lack of power, authority or otherwise and notwithstanding any defects and irregularities in the actions or proceedings, are hereby validated, ratified, approved and confirmed. This section shall operate to supply such legislative authority as may be necessary to validate any actions or proceedings by any group acting as a hospital governing board which would have been valid had the provisions of this section been in effect at the time the action or proceedings were taken. This section shall not operate to validate, ratify, approve, confirm or legalize any action or proceeding which has previously been determined in any legal proceeding to be illegal, void or ineffective.

History: 1978 Comp., 4-48B-10, enacted by Laws 1981, ch. 83, 10; 1982, ch. 11, 2.



Section 4-48B-11 - Federal aid.

4-48B-11. Federal aid.

The county commissioners and the hospital governing board shall have full power and authority to accept federal funds for the erection or enlargement of county hospitals and the maintenance and operation thereof, and to contract as a condition to the acceptance of such funds for the perpetual care in such hospitals of Indian patients at a per diem cost to be set out in the contracts between the appropriate agency of the federal government and the hospital governing boards or county commissioners.

History: 1941 Comp., 15-5011, enacted by Laws 1949, ch. 95, 2; 1953 Comp., 15-48-11; 1978 Comp., 4-48-10, recompiled as 4-48B-11 by Laws 1981, ch. 83, 11.



Section 4-48B-12 - Tax levies authorized.

4-48B-12. Tax levies authorized.

A. The county commissioners are authorized to impose a mill levy and collect annual assessments against the net taxable value of the property in a county to pay the cost of operating and maintaining county hospitals or to pay to contracting hospitals in accordance with a health care facilities contract and in class A counties to pay for the county's transfer to the county-supported medicaid fund pursuant to Section 27-10-4 NMSA 1978 as follows:

(1) in class A counties as defined in Section 4-44-1 NMSA 1978, the mill levy shall not exceed a rate of six dollars fifty cents ($6.50), or any lower maximum amount required by operation of the rate limitation provisions of Section 7-37-7.1 NMSA 1978 upon a mill levy imposed pursuant to this paragraph, on each one thousand dollars ($1,000) of net taxable value of property allocated to the county; however, if the county uses any portion, not to exceed one dollar fifty cents ($1.50), of the rate authorized by this paragraph to meet the requirement of Section 27-10-4 NMSA 1978, the provisions of Section 7-37-7.1 NMSA 1978 do not apply to the portion of the rate necessary to produce the revenues required, provided that the portion of the rate does not exceed one dollar fifty cents ($1.50); and

(2) in other counties, the mill levy shall not exceed four dollars twenty-five cents ($4.25), or any lower maximum amount required by operation of the rate limitation provisions of Section 7-37-7.1 NMSA 1978 upon a mill levy imposed pursuant to this paragraph, on each one thousand dollars ($1,000) of net taxable value of property allocated to the county.

B. The mill levies provided in Paragraphs (1) and (2) of Subsection A of this section shall be made at the direction of the county commissioners, but only to the extent that the county commissioners deem it necessary to operate and maintain county hospitals, to pay the amounts required in the performance of any health care facilities contracts made pursuant to the Hospital Funding Act and to provide for a class A county's transfer to the county-supported medicaid fund pursuant to Section 27-10-4 NMSA 1978.

C. In the event that the mill levy provided for in Paragraph (1) of Subsection A of this section is not authorized by the electorate or the resulting mill levy proceeds are not remitted to the entity operating the hospital within a reasonable time period, any lease for operation of the hospital between a county and a state educational institution named in Article 12, Section 11 of the constitution of New Mexico may, at the option of the state educational institution, be terminated immediately. Except as provided in Subsection D of this section, in the event that the mill levy provided for in Paragraph (1) of Subsection A of this section is authorized, an amount not less than the amount that would be produced by a mill levy at the rate of four dollars ($4.00), or any lower amount that would be required by operation of the rate limitation provisions of Section 7-37-7.1 NMSA 1978 upon this rate, on each one thousand dollars ($1,000) of net taxable value of property allocated to the county shall be provided from the proceeds of the mill levy to the state educational institution operating the hospital for hospital purposes unless the institution determines that the amount is not necessary.

D. A class A county imposing the mill levy provided for in Paragraph (1) of Subsection A of this section may enter into a mutual agreement with a state educational institution named in Article 12, Section 11 of the constitution of New Mexico operating the hospital permitting the transfer to the county-supported medicaid fund by the county pursuant to Section 27-10-4 NMSA 1978 of not to exceed the amount that would be produced by a mill levy at a rate of one dollar fifty cents ($1.50) applied to the net taxable value of property allocated to the county for the prior property tax year and also not to exceed the amount that would be produced by imposition of the county health care gross receipts tax.

E. The distribution of the mill levy authorized at the rates specified in Subsection A of this section shall be made to county and contracting hospitals as authorized in the Hospital Funding Act.

History: 1978 Comp., 4-48B-12, enacted by Laws 1981, ch. 83, 12; 1986, ch. 3, 1; 1991, ch. 212, 13; 2003, ch. 285, 2.



Section 4-48B-13 - County hospital; power to lease; expenditure of proceeds from tax levy.

4-48B-13. County hospital; power to lease; expenditure of proceeds from tax levy.

Any county hospital operated and maintained pursuant to a lease as authorized by the Hospital Funding Act which has mill levies levied and collected for its maintenance and operation pursuant to that act may expend those funds for the operation and maintenance of the hospital and the use of the funds is declared to be an incidental benefit to the lessee which is far outweighed by the greater benefits to the public as a whole. The operation and maintenance of a county hospital under lease to the extent of and the use of the funds levied pursuant to that act is deemed to be funding to the hospital as a public institution, and the hospital facility and lessee thereof are subject to the laws of this state regarding the expenditures of public money and the auditing requirements of same and to the provisions of any rules or regulations as are required.

History: 1978 Comp., 4-48-11.1, enacted by Laws 1980, ch. 46, 3; recompiled as 4-48B-13 by Laws 1981, ch. 83, 13.



Section 4-48B-14 - Payment of charges; persons committed by district court.

4-48B-14. Payment of charges; persons committed by district court.

A. Charges for care, treatment and services for any person sent by order of a district court to any county hospital or municipally owned hospital serving as a county hospital which is located outside the county of commitment shall be paid:

(1) by the patient, if he is able to pay; or

(2) by the county from which the patient was committed.

B. When a county is required by this section to pay such charges to another county, it shall levy and collect assessments as provided in the Hospital Funding Act.

History: 1953 Comp., 15-48-12.2, enacted by Laws 1966, ch. 6, 5; 1978 Comp., 4-48-13, amended and recompiled as 4-48B-14 by Laws 1981, ch. 83, 14.



Section 4-48B-15 - Election on special levy.

4-48B-15. Election on special levy.

A. In the event the county commissioners of a county, other than a class A county, desire to provide the mill levy authorized in Paragraph (2) of Subsection A of Section 4-48B-12 NMSA 1978, the county commissioners shall submit to the qualified electors of the county the question of levying those taxes not to exceed four dollars twenty-five cents ($4.25) on each one thousand dollars ($1,000) of net taxable value of property allocated to the county for a period of time not less than four years nor more than eight years.

B. In the event the county commissioners of a class A county desire to provide the mill levy authorized in Paragraph (1) of Subsection A of Section 4-48B-12 NMSA 1978, the county commissioners shall submit to the qualified electors of the county the question of levying those taxes not to exceed six dollars fifty cents ($6.50) on each one thousand dollars ($1,000) of net taxable value of property allocated to the county for a period of time of not less than four years nor more than eight years.

C. The question may be submitted to the electors and voted upon as a separate question at any general election or at any special election called for that purpose by the county commissioners. The election upon the question of a mill levy shall be called, held, conducted and canvassed in substantially the same manner as now or hereafter may be provided by law for general elections.

D. In the event the mill levy submitted under Subsection A or B of this section is voted upon favorably by the electors of the county, the mill levy shall become effective and be made for the ensuing fiscal year and those future years, not less than three nor more than seven, as stated in the question voted upon; provided that the question of continuing the mill levy shall thereafter be submitted to the electors at the general election immediately prior to the expiration of the period of assessment previously approved. The county commissioners shall decrease the rate of any mill levy imposed under the Hospital Funding Act if required by operation of the rate limitation provisions of Section 7-37-7.1 NMSA 1978. Subject to the provisions of Subsection D of Section 4-48B-12 NMSA 1978, the county commissioners may direct that the mill levy be decreased or not be made for any year if, in their judgment, sufficient funds for operation and maintenance of the hospital and transfer to the county-supported medicaid fund, if applicable, are available or will be obtained from other sources and if, relative to a county hospital operated by a state educational institution named in Article 12, Section 11 of the constitution of New Mexico, a decision to decrease the mill levy is agreed to by the state educational institution.

E. In the event that the mill levy approved by the electors is less than the maximum mill levy authorized for the county by Subsection A of Section 4-48B-12 NMSA 1978 and the county commissioners desire to increase the amount of the approved mill levy, the county commissioners shall submit, in accordance with Subsection C of this section, to the qualified electors of the county the questions of levying those additional taxes for a period of time consistent with the expiration of the mill levy previously approved; provided that the additional taxes, when added to the mill levy previously approved, may not exceed the mill levy maximum for the county provided in Subsection A of Section 4-48B-12 NMSA 1978. In the event that the mill levy increase is voted upon favorably by the electors of the county, the increase shall become effective for the years stated in the question voted upon. Nothing in this subsection shall be construed as requiring an election to restore the mill levy to an amount no higher than the mill levy approved by the electors after a reduction in the mill levy made pursuant to Subsection D of this section.

History: 1941 Comp., 15-5013, enacted by Laws 1953, ch. 174, 2; 1953 Comp., 15-48-13; Laws 1955, ch. 224, 2; 1959, ch. 307, 2; 1966, ch. 6, 3; 1967, ch. 129, 1; 1969, ch. 87, 2; 1978, ch. 168, 3; 1981, ch. 37, 57; 1978 Comp., 4-48-14, recompiled as 4-48B-15 by Laws 1981, ch. 83, 15; 1986, ch. 3, 2; 1991, ch. 212, 14.



Section 4-48B-16 - Validation of earlier elections.

4-48B-16. Validation of earlier elections.

All elections authorizing a mill levy assessment for hospital use which were held prior to the effective date of the Hospital Funding Act are declared valid for the use and purposes of that act, and such mill levy may be imposed and collected during the period of the authorization or any continuation thereof, and the funds may be expended in accordance with the provisions of that act. Any institution specifically named in any election is hereby deemed qualified as a county hospital or contracting hospital, as the case may be, and any authorization of the expenditure of public funds by a county hospital in any previous election is declared by the legislature to be authorization of expenditure of mill levy funds for a county hospital or contracting hospital under the provisions of the Hospital Funding Act.

History: 1978 Comp., 4-48B-16, enacted by Laws 1981, ch. 83, 16.



Section 4-48B-17 - Governing boards of county hospitals authorized to establish retirement plans and programs for employees of county hospitals.

4-48B-17. Governing boards of county hospitals authorized to establish retirement plans and programs for employees of county hospitals.

The hospital governing board of a county hospital and regents of a state educational institution operating a county hospital under a contract approved by the state board of finance may establish retirement plans and programs for employees of a county hospital under their control. In establishing a retirement plan or program for county hospital employees, the governing board of the hospital may contract with private insurance companies. Any retirement benefits payable or paid to a county hospital employee resulting from a retirement plan or program authorized under this section are employee benefits and part of consideration for services rendered and are not donations to the employee.

History: 1953 Comp., 15-48-15, enacted by Laws 1973, ch. 343, 1; 1978 Comp., 4-48-16, recompiled as 4-48B-17 by Laws 1981, ch. 83, 17; 1982, ch. 11, 3.



Section 4-48B-18 - Hospital revenue bonds; authority to issue; pledge of revenues.

4-48B-18. Hospital revenue bonds; authority to issue; pledge of revenues.

A. The counties agreeing jointly under Section 8 [9] [4-48B-9 NMSA 1978] of the Hospital Funding Act and the county or counties entering into an agreement with a municipality under Section 9 of the Hospital Funding Act may issue, separately, revenue bonds pursuant to that act for the purpose of constructing, purchasing, renovating, remodeling, equipping or re-equipping a county hospital and a jointly owned county-municipal hospital and the acquisition of land necessary therefor or any combination of the foregoing purposes.

B. The county or counties issuing revenue bonds pursuant to the Hospital Funding Act may pledge irrevocably all or a portion of the revenues derived from the operation of the county hospital or jointly owned county-municipal hospital and revenues derived from the leasing of or other contractual arrangement for the operation of a county hospital or jointly owned county-municipal hospital for the payment of principal and interest on the revenue bonds.

History: 1978 Comp., 4-48B-18, enacted by Laws 1981, ch. 83, 18.



Section 4-48B-19 - Use of proceeds of bond issue.

4-48B-19. Use of proceeds of bond issue.

It is unlawful to divert, use or expend any money received from the issuance of bonds for any purpose other than the purpose for which the bonds were issued.

History: 1978 Comp., 4-48B-19, enacted by Laws 1981, ch. 83, 19.



Section 4-48B-20 - Revenue bonds; terms.

4-48B-20. Revenue bonds; terms.

Hospital revenue bonds:

A. shall bear interest payable annually or semiannually and may or may not be evidenced by coupons; provided the first interest payment date may be for interest accruing for any period not exceeding one year;

B. may be subject to a prior redemption at the option of the county at such time or times and upon such terms and conditions, with or without the payment of such premium or premiums, as may be provided by resolution;

C. may mature at any time not exceeding thirty years after the date of issuance;

D. may be serial in form and maturity or may consist of one bond payable at one time or in installments or may be in any other form as may be provided in the resolution authorizing the bonds;

E. shall be sold for cash at above or below par and at a price which results in a net effective interest rate which does not exceed the maximum permitted by the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978]; and

F. may be sold at a public or private sale.

History: 1978 Comp., 4-48B-20, enacted by Laws 1981, ch. 83, 20; 1983, ch. 265, 18.



Section 4-48B-21 - Ordinance authorizing revenue bonds.

4-48B-21. Ordinance authorizing revenue bonds.

At a regular or special meeting called for the purpose of issuing revenue bonds as authorized pursuant to the Hospital Funding Act, the county commissioners may adopt an ordinance that:

A. declares the necessity for issuing revenue bonds;

B. authorizes the issuance of revenue bonds by an affirmative vote of a majority of the county commissioners of the county; and

C. designates the source of the pledge [pledged] revenues.

History: 1978 Comp., 4-48B-21, enacted by Laws 1981, ch. 83, 21.



Section 4-48B-22 - Hospital revenue bonds not general county obligations.

4-48B-22. Hospital revenue bonds not general county obligations.

Revenue bonds issued by a county under the authority of the Hospital Funding Act shall not be the general obligation of the county within the meaning of Article 9, Sections 10 and 13 of the constitution of New Mexico. The bonds shall be payable solely out of all or a portion of the net revenues derived from the operation of the county hospital or jointly owned county-municipal hospital and revenues derived from the leasing of or other contractual arrangement for the operation of a county hospital or jointly owned county-municipal hospital for which the bonds are issued. Revenue bonds and interest coupons issued under authority of that act shall never constitute an indebtedness of the county within the meaning of any state constitutional provision or statutory limitation and shall never constitute nor give rise to a pecuniary liability of the county or a charge against its general credit or taxing powers, and this fact shall be plainly stated on the face of each bond.

History: 1978 Comp., 4-48B-22, enacted by Laws 1981, ch. 83, 22.



Section 4-48B-23 - Revenue bonds; security; restrictions and limitations.

4-48B-23. Revenue bonds; security; restrictions and limitations.

A. The principal of and interest on any revenue bonds issued under the authority of the Hospital Funding Act shall be secured by a pledge of the revenues out of which such bonds shall be payable and may be secured by a mortgage covering all or any part of the county hospital or jointly owned county-municipal hospital from which the revenues so pledged may be derived.

B. The ordinance and proceedings under which revenue bonds are authorized to be issued or any such mortgage may contain any agreement and provisions customarily contained in instruments securing bonds, including, without limiting the generality of the foregoing, provisions respecting the designation and collection of revenues from the county hospital or jointly owned county-municipal hospital covered by such proceedings or mortgage, the maintenance and insurance of these hospitals, the creation and maintenance of special funds derived from the revenues relating to such hospital, and the rights and remedies available in the event of default to the bondholders or to the trustee under a mortgage, all as the county commissioners shall deem advisable and as shall not be in conflict with the provisions of the Hospital Funding Act; provided, however, that in making any such agreements or provisions a county shall not have the power to obligate itself except with respect to the purposes for which the revenue bonds are issued and application of the revenues pledged from the operation of a county hospital or jointly owned county-municipal hospital and shall not have the power to incur a pecuniary liability or charge upon its general credit or against its taxing powers. The proceedings authorizing any revenue bonds and any mortgage securing those bonds may provide the procedure and remedies in the event of default in payment of the principal of or the interest on the bonds or in the performance of any agreement. No breach of any agreement shall impose any pecuniary liability upon a county or any charge upon its general credit or against its taxing powers.

History: 1978 Comp., 4-48B-23, enacted by Laws 1981, ch. 83, 23.



Section 4-48B-24 - Revenue bonds; exemption from taxation.

4-48B-24. Revenue bonds; exemption from taxation.

The revenue bonds issued under authority of the Hospital Funding Act and the income from the bonds, all mortgages or other security instruments executed as security for the bonds, all agreement [agreements] made pursuant to the provisions of that act and the revenues derived therefrom by a county shall be exempt from all taxation by the state or any political subdivision thereof.

History: 1978 Comp., 4-48B-24, enacted by Laws 1981, ch. 83, 24.



Section 4-48B-25 - Election not required.

4-48B-25. Election not required.

The Hospital Funding Act shall not be construed as requiring an election by the voters of a county prior to the issuance of revenue bonds under that act by a county.

History: 1978 Comp., 4-48B-25, enacted by Laws 1981, ch. 83, 25.



Section 4-48B-26 - No notice or publication required.

4-48B-26. No notice or publication required.

No notice, consent or approval by any governmental body, commission or public officer shall be required as a prerequisite to the sale or issuance of any revenue bonds or the making of a mortgage under the authority of the Hospital Funding Act, except as provided in that act.

History: 1978 Comp., 4-48B-26, enacted by Laws 1981, ch. 83, 26.



Section 4-48B-27 - Hospitals declared necessary public buildings.

4-48B-27. Hospitals declared necessary public buildings.

The legislature declares that hospitals are necessary public buildings with respect to which counties may borrow money for construction, purchase, renovation, remodeling, equipping or re-equipping and acquisition of necessary land.

History: 1978 Comp., 4-48B-27, enacted by Laws 1981, ch. 83, 27.



Section 4-48B-28 - Agreements with the New Mexico hospital equipment loan council; authority; security; restrictions and limitations and other details.

4-48B-28. Agreements with the New Mexico hospital equipment loan council; authority; security; restrictions and limitations and other details.

A. A county or counties agreeing jointly under Section 4-48B-9 NMSA 1978 and a county or counties entering into an agreement with a municipality under Section 4-48B-9 NMSA 1978 may enter into a lease, loan or other financing agreement, with a term not exceeding thirty years from the date of execution, with the New Mexico hospital equipment loan council created under the Hospital Equipment Loan Act [Chapter 58, Article 23 NMSA 1978] to acquire funds for the construction, purchase, renovation, remodeling, equipping, reequipping or refinancing of a county hospital or a jointly owned county-municipal hospital, for purchasing the land necessary therefor and for refunding revenue bonds previously issued for any of the foregoing purposes or for any combination thereof.

B. The county or counties entering into an agreement with the New Mexico hospital equipment loan council may pledge irrevocably all or a portion of the revenues derived from the operation of the county hospital or jointly owned county-municipal hospital and revenues derived from the leasing of or other contractual arrangement for the operation of the county hospital or jointly owned county-municipal hospital for the payment of rentals, principal and interest and any other amount or obligation required under the lease, loan or other financing agreement with the New Mexico hospital equipment loan council.

C. At a regular or special meeting called for the purpose of approving the execution and delivery of a lease, loan or other financing agreement with the New Mexico hospital equipment loan council as authorized in this section, the hospital governing board may adopt a resolution or other proceedings declaring the necessity for entering into the lease, loan or other financing agreement with the New Mexico hospital equipment loan council; authorizing the entering into of the lease, loan or other financing agreement with the New Mexico hospital equipment loan council; and designating the source of the pledged revenues for the payment or repayment of rentals, principal and interest and any other amounts and obligations required under the lease, loan or other financing agreement with the New Mexico hospital equipment loan council.

D. The rentals, principal and interest and any other amounts and obligations owed under a lease, loan or other financing agreement with the New Mexico hospital equipment loan council shall be payable solely out of all or a portion of the revenues derived from the ownership and operation of a county hospital or jointly owned county-municipal hospital and revenues derived from the leasing of or other contractual arrangement for the operation of a county hospital or jointly owned county-municipal hospital for which the lease, loan or other financing agreement with the New Mexico hospital equipment loan council is entered into. The amount and obligations under a lease, loan or other financing agreement with the New Mexico hospital equipment loan council entered into under the authority of the Hospital Funding Act shall never constitute an indebtedness of a county or municipality within the meaning of any state constitutional provision or statutory limitation and shall never constitute or give rise to a pecuniary liability of the county or charge against its general credit or taxing power.

E. The rentals, principal and interest and any other amounts and obligations owed under a lease, loan or other financing agreement with the New Mexico hospital equipment loan council shall be secured by the pledge of the revenues out of which such rentals, principal and interest and any other amounts and obligations shall be payable and may be secured by a mortgage covering all or any part of the county hospital or jointly owned county-municipal hospital from which the revenues so pledged may be derived.

F. The resolution or proceedings under which the lease, loan or other financing agreement are authorized to be entered into or any mortgage relating thereto may contain any agreement and provisions customarily contained in instruments securing leases, loans or other financing arrangements including, without limiting the generality of the foregoing, provisions respecting the designation and collection of the revenues from the county hospital or jointly owned county-municipal hospital covered by such proceedings or mortgage, the maintenance and insurance of those hospitals, the creation and maintenance of special funds derived from the revenues relating to such hospital and the rights and remedies available in event of default to the New Mexico hospital equipment loan council under a mortgage, all as the hospital governing board may deem advisable. The resolution or proceedings authorizing any lease, loan or other financing agreement and any mortgage securing those obligations may provide the procedure and remedies in the event of default and the payment of the rentals, principal and interest or other amounts and obligations thereunder or in the performance of any agreement. No breach of any agreement shall impose any pecuniary liability upon a county or charge against its general credit or taxing power.

G. No notice, consent or approval by any governmental body, commission or public officer shall be required as a prerequisite to the entering into of a lease, loan or other financing agreement with the New Mexico hospital equipment loan council or the making of a mortgage under the authority of the Hospital Funding Act, except as provided in this section.

History: 1978 Comp., 4-48B-26.1, enacted by Laws 1987, ch. 49, 9; 1992, ch. 41, 4.



Section 4-48B-29 - Refunding revenue bonds.

4-48B-29. Refunding revenue bonds.

The county commissioners may issue refunding bonds for the purpose of refunding any of the revenue bonds issued under the Hospital Funding Act. The board shall adopt an ordinance or resolution stating the facts making the issuance of the refunding bonds necessary or advisable, the determination of the necessity or advisability by the county commissioners and the amount of refunding bonds that the county commissioners conclude as necessary and advisable to issue. The ordinance or resolution shall establish the form of the bonds; the rate or rates of interest of the bonds, provided the net effective interest rate of the bonds shall not exceed the maximum net effective interest rate permitted by the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978]; the date of the refunding bonds; the denominations of the refunding bonds; the maturity dates, the last of which shall not be more than thirty years from the date of the refunding bonds; and the place or places of payment of both principal and interest either within or outside of the state. Refunding bonds when issued, except for bonds issued in book entry or similar form without the delivery of physical securities, shall be negotiable in form, bear the signature or the facsimile signature of the chairman of the board of county commissioners, bear the seal of the county and be attested by the clerk of the county. All refunding bonds may be exchanged dollar for dollar for the bonds to be refunded or they may be sold at a public or private sale as directed by the county commissioners. The proceeds of the sale shall be applied only to the purpose for which the refunding bonds were issued, including but not limited to establishment and funding of an escrow with a bank or trust company from which the refunded bonds may be paid and the payment of any expenses incidental thereto.

History: 1978 Comp., 4-48B-29, enacted by Laws 1992, ch. 41, 5.






Article 49 - Bonds for Courthouses, Jails, Bridges, Hospitals and Libraries

Section 4-49-1 - Bonds for remodeling and making additions.

4-49-1. Bonds for remodeling and making additions.

Bonds may be issued under the provisions of Sections 4-49-1 through 4-49-21 NMSA 1978 for the purpose of remodeling and making additions to necessary public buildings and for water, sewer or sanitary landfill systems and airports under the same conditions as provided for issuance of bonds for constructing them. Provided, however, that no money derived from general obligation bonds issued and sold under the provisions of Sections 4-49-1 through 4-49-21 NMSA 1978 shall be used for maintaining existing buildings, and, if used for that purpose, the bonds shall be invalid.

History: 1953 Comp., 15-49-2.1, enacted by Laws 1963, ch. 246, 1; 1983, ch. 184, 1.



Section 4-49-2 - Location of county hospitals; approval of the department of health.

4-49-2. [Location of county hospitals; approval of the department of health.]

The county hospital or hospitals constructed pursuant to the provisions of this act [4-49-2, 4-49-3, 4-49-8 NMSA 1978] shall be situated in the county in such manner as to make hospital service reasonably accessible to all persons in the county, as determined by the county commissioners in each county, subject to the approval of the director of the state department of public health [secretary of health].

History: 1941 Comp., 15-4618, enacted by Laws 1947, ch. 20, 4; 1953 Comp., 15-49-3.



Section 4-49-3 - Two or more counties joining in construction of county hospital; bonds.

4-49-3. [Two or more counties joining in construction of county hospital; bonds.]

If two or more counties shall, through their respective boards of county commissioners, deem it advisable to construct one hospital or isolation ward for the benefit jointly of such counties, the said counties jointly shall have the powers and authorities in this act [4-49-2, 4-49-3, 4-49-8 NMSA 1978] granted to any individual county, and any bonds so issued shall be bonds of the respective counties issued according to the proportions of their populations as shown in the last census, and such hospital and [or] isolation ward may be located at any point in any of the counties as may be determined by agreement of the boards of county commissioners.

History: 1941 Comp., 15-4619, enacted by Laws 1947, ch. 20, 5; 1953 Comp., 15-49-4.



Section 4-49-4 - Bonds for courthouses, jails and bridges.

4-49-4. Bonds for courthouses, jails and bridges.

The bonds authorized in Chapter 4, Article 49 NMSA 1978 to be issued shall be in such form and shall be payable at such place or places as the board of county commissioners may direct, with interest payable semiannually at the same place or places where the principal is made payable. The bonds, except for bonds issued in book entry or similar form without the delivery of physical securities, shall bear the seal of the county issuing them and shall be signed by the chairman of the board of county commissioners and attested by the county clerk.

History: Laws 1891, ch. 83, 2; C.L. 1897, 350; Code 1915, 1157; C.S. 1929, 33-3902; 1941 Comp., 15-4602; 1953 Comp., 15-49-5; 1983, ch. 265, 19.



Section 4-49-5 - Election necessary.

4-49-5. [Election necessary.]

That before any bonds shall be issued under this article, the same shall be ordered by a vote of the qualified electors of such county, in the same manner hereinafter provided.

History: Laws 1891, ch. 83, 3; C.L. 1897, 351; Code 1915, 1158; C.S. 1929, 33-3903; 1941 Comp., 15-4603; 1953 Comp., 15-49-6.



Section 4-49-6 - Legislative declaration; necessary public buildings and public projects.

4-49-6. Legislative declaration; necessary public buildings and public projects.

The legislature declares that courthouses, jails, bridges, hospitals, public libraries, facilities for the holding of county fairs, cultural facilities, juvenile detention homes, athletic facilities, parking structures, administrative facilities, facilities for housing equipment, repairing equipment and servicing equipment and sewerage facilities are necessary public buildings, and the purchase of books or other library resources, construction or repair of public roads, construction and acquisition of water, sewer or sanitary landfill systems and airports are necessary public projects.

History: 1953 Comp., 15-49-6.1, enacted by Laws 1973, ch. 400, 1; 1975, ch. 84, 1; 1976, ch. 42, 1; 1979, ch. 137, 1; 1983, ch. 184, 2; 1985, ch. 50, 1; 1991, ch. 89, 1.



Section 4-49-7 - General obligation bonds; authority to issue.

4-49-7. General obligation bonds; authority to issue.

The boards of county commissioners may issue the general obligation bonds of the county in any sum necessary, not greater than four percent, inclusive of all other bonded indebtedness, of the assessed value of the taxable property of the county, for the purpose of building courthouses, jails, bridges, hospitals, public libraries, facilities for the holding of county fairs, cultural facilities, purchasing books or other library resources, building juvenile detention homes, athletic facilities, parking structures, administrative facilities, facilities for housing equipment, repairing equipment and servicing equipment and sewerage facilities, constructing or repairing public roads and for construction and acquisition of water, sewer or sanitary landfill systems and airports.

History: 1953 Comp., 15-49-6.2, enacted by Laws 1973, ch. 400, 2; 1975, ch. 84, 2; 1976, ch. 42, 2; 1979, ch. 137, 2; 1983, ch. 184, 3; 1985, ch. 50, 2; 1991, ch. 89, 2.



Section 4-49-8 - Election on bond question; petition; notice; election without petition.

4-49-8. Election on bond question; petition; notice; election without petition.

Whenever a petition signed by not less than two hundred qualified electors of any county in this state shall be presented to the board of county commissioners asking that a vote be taken on the question or proposition of building, remodeling or making additions to necessary public buildings or necessary public projects, setting forth in general terms the object of the petition and the amount of bonds asked to be voted for, it shall be the duty of the board of county commissioners of the county to which the petition may be presented, within ten days after the presentation, to call an election to be held within sixty days thereafter in the county. The board shall give notice of the election by publication once a week for at least three consecutive weeks in any newspapers published in the county, which notices shall set forth the time and place of holding the election, the necessary public building or necessary public project proposed and which bonds are to be voted for. Except as provided in Chapter 4, Article 49 NMSA 1978, such elections shall be held and conducted in the same manner as general elections, including recount and contest, and the board of county commissioners shall certify and declare on the records of the county the returns of the election. After the defeat of any proposition once voted for, a second special election upon any question or proposition under the provisions of Chapter 4, Article 49 NMSA 1978 shall not be held for a term of two years, unless a petition requesting another election, containing the names of qualified electors of the county equal to ten percent of the vote cast for governor in the last preceding election and otherwise conforming to the requirements of this section, shall be presented to the board of county commissioners; provided, however, that in no event shall more than two elections upon any proposition or question under Chapter 4, Article 49 NMSA 1978 be held in any term of two years. A bond election as provided in this section may also be called by the board of county commissioners, without any petition, after the board has adopted a resolution calling such an election, which resolution shall set forth the object of the election and the amount of bonds to be issued.

History: Laws 1891, ch. 83, 4; C.L. 1897, 352; Code 1915, 1159; C.S. 1929, 33-3904; Laws 1937, ch. 52, 1; 1941 Comp., 15-4604; Laws 1947, ch. 20, 3; 1951, ch. 83, 3; 1953 Comp., 15-49-7; Laws 1959, ch. 234, 1; 1985, ch. 50, 3.



Section 4-49-9 - Second petition; procedure.

4-49-9. [Second petition; procedure.]

In the event that a second petition is filed, the procedure for the calling of such election, for giving notice thereof and for all other procedure requirements, shall be the same as if no other petition had been filed.

History: Laws 1937, ch. 52, 2; 1941 Comp., 15-4605; 1953 Comp., 15-49-8.



Section 4-49-10 - Conduct of election.

4-49-10. [Conduct of election.]

All such elections as herein provided for shall be held at the usual place of voting in such county, and shall be conducted by the officers or persons provided by law for the holding of ordinary or general elections in any such county, such election to be in all respects governed by, and the result declared according to, the rules and regulations provided by law for holding ordinary or general elections.

History: Laws 1891, ch. 83, 5; C.L. 1897, 353; Code 1915, 1160; C.S. 1929, 33-3905; 1941 Comp., 15-4606; 1953 Comp., 15-49-9.



Section 4-49-11 - Ballots.

4-49-11. [Ballots.]

The vote at all such elections shall be by ballot, on tickets or ballots having written or printed words, "For courthouse bonds," or "Against," [or] any other work of improvement for which bonds are to be voted, as the case may be.

History: Laws 1891, ch. 83, 6; C.L. 1897, 354; Code 1915, 1161; C.S. 1929, 33-3906; 1941 Comp., 15-4607; 1953 Comp., 15-49-10.



Section 4-49-12 - Qualifications of voters.

4-49-12. [Qualifications of voters.]

All qualified electors under the laws of this state who are property taxpayers shall be entitled to vote at all elections provided by this article.

History: Laws 1891, ch. 83, 7; C.L. 1897, 355; Code 1915, 1162; C.S. 1929, 33-3907; 1941 Comp., 15-4608; 1953 Comp., 15-49-11.



Section 4-49-13 - Stream on county boundary; bridge bonds.

4-49-13. [Stream on county boundary; bridge bonds.]

When any two counties are separated by a stream of water, and it is desired to bridge such stream, such counties may join in the construction of the same, and the county commissioners of the aforesaid counties shall determine the proportionate share of bonds to be issued by each, and each county shall bear its proportionate share and expense of cost of constructing and maintaining said bridge, and if the same be a toll bridge, shall receive a proportionate share of tolls collected therefrom: provided, that each county shall vote separately on the issue of the bonds.

History: Laws 1891, ch. 83, 8; C.L. 1897, 356; Code 1915, 1163; C.S. 1929, 33-3908; 1941 Comp., 15-4609; 1953 Comp., 15-49-12.



Section 4-49-14 - Vote for issuance; notice of bids; proposals; place of construction.

4-49-14. [Vote for issuance; notice of bids; proposals; place of construction.]

If the majority of the legal votes cast at any such election herein provided for shall be in favor of the proposition voted for the issuing of bonds, then the county commissioners of such county, if the proposition be for the building of a courthouse or jail or bridge for which bonds were voted, shall without delay give notice in some newspaper of general circulation published in such county, not exceeding thirty days, that sealed proposals will be received until a certain hour in a certain day named in such notice, not to exceed thirty days thereafter, for the building of such courthouse, or jail, or bridge, as the case may be, which notice shall set forth the location of the proposed courthouse or jail or bridge with such particularity of details that an inspection of the premises may be had without difficulty.

Proposals for the building of any such courthouse or jail or bridge, if notices have not been given by the county commissioners of such county that such proposals shall be for the building of such courthouse or jail or bridge, in accordance with the plans and specifications on file in the possession of said county commissioners, such proposals shall be accompanied with complete plans and specifications of the same, the price to be charged therefor in the bonds of the county at par value, or for cash, together with a bond of undertaking, with good and sufficient security double the amount of the proposed cost thereof, conditioned for the faithful execution of the work proposed and the carrying into effect of any contract made in reference thereto. The board of county commissioners are [is] hereby authorized to build courthouses, jails and bridges, in the place designated by the petitioners, if the majority of the voters so decide, and in no other place.

History: Laws 1891, ch. 83, 9; C.L. 1897, 357; Code 1915, 1164; C.S. 1929, 33-3909; 1941 Comp., 15-4610; 1953 Comp., 15-49-13.



Section 4-49-15 - Contracts authorized.

4-49-15. [Contracts authorized.]

The said county commissioners of any county are hereby fully authorized and empowered to enter into any and all contracts necessary to carry into effect the provisions of this article.

History: Laws 1891, ch. 83, 10; C.L. 1897, 358; Code 1915, 1165; C.S. 1929, 33-3910; 1941 Comp., 15-4611; 1953 Comp., 15-49-14.



Section 4-49-16 - Registration of bonds.

4-49-16. [Registration of bonds.]

The county commissioners of any county issuing such bonds shall make a registration thereof in a book to be kept for that purpose, showing the date, amount, number [and] maturity of such bonds, and if issued for the building of a courthouse or a jail or a bridge, what bridge or other work of internal improvement.

History: Laws 1891, ch. 83, 11; C.L. 1897, 359; Code 1915, 1166; C.S. 1929, 33-3911; 1941 Comp., 15-4612; 1953 Comp., 15-49-15.



Section 4-49-17 - Tax levy for payment of bonds.

4-49-17. [Tax levy for payment of bonds.]

It shall be the duty of the board of county commissioners to ascertain from the assessment books of the county the amount of assessed taxable property in each county having issued bonds, and what percentage thereof is required to be levied to pay said amount, and when so ascertained, shall levy such percentage upon the taxable property of such county (to pay the interest and create a sinking fund for the final redemption of such bonds: provided, that there shall be no levy made for the payment of the principal of such bonds until ten years after their issue) as may be responsible for such bonds, and shall place the same upon the tax books and lists of the county in a separate column or columns designating the purpose for which said tax is levied upon any particular county, and said tax shall be accordingly collected by the treasurer of such county in the same manner that other taxes are collected.

History: Laws 1891, ch. 83, 12; C.L. 1897, 360; Code 1915, 1167; C.S. 1929, 33-3912; 1941 Comp., 15-4613; 1953 Comp., 15-49-16.



Section 4-49-18 - Taxes to be paid in cash; use for specified purpose.

4-49-18. [Taxes to be paid in cash; use for specified purpose.]

All taxes for interest on and for the redemption of such bonds shall be paid only in cash, and shall be kept by the county treasurer as a special fund, to be used for the payment of interest on and for the redemption of such bonds only.

History: Laws 1891, ch. 83, 13; C.L. 1897, 361; Code 1915, 1168; C.S. 1929, 33-3913; 1941 Comp., 15-4614; 1953 Comp., 15-49-17.



Section 4-49-19 - Redemption; notice; cancellation.

4-49-19. [Redemption; notice; cancellation.]

It shall be the duty of the county treasurer to keep the interest and sinking fund account of the county separate and distinct, and when there are sufficient funds in his hands to the credit of the redemption fund to pay in full the principal and interest of any such bonds issued under this article by any such county, to immediately call in and pay as many of such bonds, with accrued interest thereon, as such funds in hand will liquidate, as hereinbefore provided. Such bonds shall be paid in the order of their number, and when it is desired to redeem any of such bonds the county treasurer shall cause to be published for thirty days in some newspaper at or nearest the county seat, a notice stating that certain county bonds by numbers and amounts will be paid on presentation, and that at the expiration of thirty days such bonds will cease to bear interest, and when any bonds or coupons issued under this article are redeemed, it shall be the duty of such treasurer to certify his action to the board of county commissioners, who shall cancel the bonds by punching holes through all the signatures of the bonds and coupons, so that they can be plainly identified, and cause record to be made of the same.

History: Laws 1891, ch. 83, 14; C.L. 1897, 362; Code 1915, 1169; C.S. 1929, 33-3914; 1941 Comp., 15-4615; 1953 Comp., 15-49-18.



Section 4-49-20 - Use of funds for specific purpose; misapplication; penalty.

4-49-20. [Use of funds for specific purpose; misapplication; penalty.]

No bonds issued under this article, nor the proceeds thereof, shall be used for any other purpose than that for which they were issued. Any officer who shall apply the same to any other purpose shall be deemed guilty of a misdemeanor, and upon conviction shall be fined not less than double the amount of the bonds so misapplied, and imprisoned not less than one year: provided, that the proceeds of such bonds may be applied for the redemption of the same.

History: Laws 1891, ch. 83, 15; C.L. 1897, 363; Code 1915, 1170; C.S. 1929, 33-3915; 1941 Comp., 15-4616; 1953 Comp., 15-49-19.



Section 4-49-21 - Failure to levy tax; mandamus.

4-49-21. [Failure to levy tax; mandamus.]

If for any cause the board of county commissioners or county clerk, or other authority of any county who is by law charged with the levying of taxes or placing the same upon the tax books, shall fail or neglect to make such levy or place the same in the tax books at the time herein provided, the holder or holders of any such bonds or coupons shall have the right by mandamus to compel the levy and collection of such taxes or the placing of the same on the said tax book. The writ of mandamus herein provided for may be granted either in term time or vacation, and the necessary jurisdiction for that purpose is hereby conferred.

History: Laws 1891, ch. 83, 16; C.L. 1897, 364; Code 1915, 1171; C.S. 1929, 33-3916; 1941 Comp., 15-4617; 1953 Comp., 15-49-20.






Article 50 - Flood Control

Section 4-50-1 - County flood commissioner; appointment; salary.

4-50-1. County flood commissioner; appointment; salary.

Subject to the approval of the board of county commissioners, there is created the office of county flood commissioner in each county through which runs any river or stream which is subject to flood conditions destructive to property or dangerous to human life. County flood commissioners shall be appointed by the governor to serve for a term of two years, or until their successors are appointed and qualify, and they shall each receive a salary of one dollar ($1.00) a year payable from the county flood fund.

History: Laws 1921, ch. 163, 1; C.S. 1929, 33-5001; 1941 Comp., 15-4701; 1953 Comp., 15-50-1; Laws 1967, ch. 238, 8.



Section 4-50-2 - Tax levy; county flood fund; authority to borrow.

4-50-2. Tax levy; county flood fund; authority to borrow.

A board of county commissioners, upon certification of the need and estimated cost by the county flood commissioner, may contract to borrow funds through state or federal agencies or through the New Mexico finance authority for flood control purposes and may levy an annual tax at a rate not to exceed one dollar fifty cents ($1.50), or any lower maximum amount required by operation of the rate limitation provisions of Section 7-37-7.1 NMSA 1978 upon a tax imposed under this section, on each one thousand dollars ($1,000) of net taxable value, as that term is defined in the Property Tax Code [Chapter 7, Articles 35 through 38 NMSA 1978], of all the taxable property located within five miles of both sides of any river or stream which contributes to or is subject to flood conditions destructive to property or dangerous to human life. Such taxes shall be levied and collected for the purpose of creating a fund which shall be used to construct and maintain dikes, dams, embankments, ditches or such other structures or excavations necessary to prevent flood waters from damaging property or human life within such counties or to repay, according to their terms, any state or federal loans obtained for flood control purposes. Such tax shall be assessed, levied and collected as other taxes are collected and when so collected shall be known as the "county flood fund", and such fund shall be maintained in such a manner as to keep separate records of all flood control taxes collected from each stream or river drainage area. The taxes collected shall only be used and disbursed for flood control projects in the drainage area for which they were assessed in accordance with the provisions of Sections 4-50-1 through 4-50-9 NMSA 1978 and shall not be transferred to any other fund or purpose.

History: Laws 1921, ch. 163, 2; C.S. 1929, 33-5002; 1941 Comp., 15-4702; 1953 Comp., 15-50-2; Laws 1969, ch. 72, 1; 1986, ch. 32, 4; 1997, ch. 79, 1.



Section 4-50-3 - Inspection of rivers; construction of works; personnel; contracts for financing.

4-50-3. Inspection of rivers; construction of works; personnel; contracts for financing.

County flood commissioners may inspect rivers and streams in their respective counties where flood waters are liable to cause damage to property or life and in their discretion cause to be constructed and maintained dikes, embankments, dams, ditches or other structures or excavations necessary to control such flood water and protect life and property in their counties against loss and damage. County flood commissioners may employ engineering and other personnel, directly supervise or contract for the construction and maintenance of flood control works and do all other acts necessary to carry into effect the provisions of Sections 4-50-1 through 4-50-9 NMSA 1978. If the money in the county flood fund is insufficient to finance flood control projects and provide for maintenance, the board of county commissioners, upon the recommendation of the county flood commissioner, may contract with any federal or state agency for grants or loans for the purpose of construction and maintenance of dikes, dams, embankments, ditches and other structures and excavations. Any contract for borrowing funds from state or federal agencies may provide that annual installments of principal and interest on the debt shall be paid out of the appropriate account within the county flood fund. The provisions of Sections 6-6-11 through 6-6-18 NMSA 1978 shall not apply to contracts entered into with state or federal agencies for flood control projects under the provisions of this section.

History: Laws 1921, ch. 163, 3; C.S. 1929, 33-5003; 1941 Comp., 15-4703; 1953 Comp., 15-50-3; Laws 1969, ch. 72, 2.



Section 4-50-4 - Entry upon lands; damages; interference; misdemeanor; objections.

4-50-4. [Entry upon lands; damages; interference; misdemeanor; objections.]

Such county flood commissioners, their agents and employes [employees] shall have free and unobstructed ingress and egress to any and all lands and premises where such ingress and egress are necessary to the performance of the duties by this act [4-50-1 through 4-50-9 NMSA 1978] imposed, and shall not be liable for damages because of any such entry, except for wanton and malicious injury, and any person or persons obstructing such ingress or egress shall, upon conviction thereof, be found guilty of a misdemeanor. Provided, however, that no such dikes, embankments, dams and ditches, or other structures or excavations shall be constructed, built or maintained where written objection to such construction, building and maintaining are filed by the state engineer with any commissioner in charge thereof, and except in the manner as, after such objection, shall be approved by said state engineer.

History: Laws 1921, ch. 163, 4; C.S. 1929, 33-5004; 1941 Comp., 15-4704; 1953 Comp., 15-50-4.



Section 4-50-5 - Condemnation of property.

4-50-5. Condemnation of property.

The county flood commissioners shall have the power to condemn property for the purpose of carrying Sections 4-50-1 through 4-50-17 NMSA 1978 into effect, upon petition to the district courts, and in the manner provided by the Eminent Domain Code [42A-1-1 through 42A-1-33 NMSA 1978].

History: Laws 1921, ch. 163, 5; C.S. 1929, 33-5005; 1941 Comp., 15-4705; 1953 Comp., 15-50-5; 1981, ch. 125, 44.



Section 4-50-6 - Limit on indebtedness; payment of expenses.

4-50-6. Limit on indebtedness; payment of expenses.

A. No expense or indebtedness shall be incurred by any county flood commissioner in excess of the amount of any annual levy, excepting where there may be remaining on hand funds arising from previous similar levies; provided, however, that where a board of county commissioners, upon the recommendation of the county flood commissioner, contracts to borrow funds from a state or federal agency or from the New Mexico finance authority for flood control projects and pledges the proceeds of the annual levies for their repayment, the amount which may be borrowed shall be limited by the terms of repayment so that no annual installment of principal and interest shall exceed eighty percent of the amount produced by the annual levy in the year preceding the signing of the loan agreement.

B. All expenses and indebtedness incurred by any county flood commissioner under the provisions of Sections 4-50-1 through 4-50-9 NMSA 1978 shall be subject to the approval of the board of county commissioners. Upon the approval of the board, the expenses and indebtedness incurred shall be paid upon warrant drawn by the board of county commissioners, upon the filing by the county flood commissioner of vouchers for the expenditures and indebtedness with the board of county commissioners. The warrants shall be paid by the county treasurer out of the appropriate separate account within the county flood fund. The county clerk shall file and keep a record of all vouchers filed with the board of county commissioners by the county flood commissioner.

History: Laws 1921, ch. 163, 6; C.S. 1929, 33-5006; 1941 Comp., 15-4706; 1953 Comp., 15-50-6; Laws 1961, ch. 72, 1; 1969, ch. 72, 3; 1997, ch. 79, 2.



Section 4-50-7 - Report to county commissioners.

4-50-7. [Report to county commissioners.]

Between the 15th day of December of each year and the succeeding first day of January each county flood commissioner shall make full and detailed report to the county commissioners of their respective counties, giving a detailed description of all work constructed, built or maintained by them during the current year, together with a full and true account of all expenditures made by such county flood commissioner. A copy of the report by this act [4-50-1 through 4-50-9 NMSA 1978] required shall be filed in the office of the state engineer.

History: Laws 1921, ch. 163, 7; C.S. 1929, 33-5007; 1941 Comp., 15-4707; 1953 Comp., 15-50-7.



Section 4-50-8 - Work in adjoining counties.

4-50-8. [Work in adjoining counties.]

The county flood commissioners are hereby authorized and empowered to jointly expend money with the county flood commissioners of adjoining counties, or to locate dikes, dams, embankments, ditches and other structures and excavations without their counties when such location is deemed necessary for the purpose of protecting property and lives in their counties.

History: Laws 1921, ch. 163, 8; C.S. 1929, 33-5008; 1941 Comp., 15-4708; 1953 Comp., 15-50-8.



Section 4-50-9 - Expenditure of funds raised under prior law.

4-50-9. [Expenditure of funds raised under prior law.]

All county flood funds now on hand shall be held and disbursed subject to the provisions of this act [4-50-1 through 4-50-9 NMSA 1978]. All moneys in the county flood fund of the respective counties affected by this act, levied under the provisions of Section 1308 of the Compiled Laws of 1915, of the state of New Mexico, shall be held, applied and expended in accordance with the terms and provisions of this act.

History: Laws 1921, ch. 163, 9; C.S. 1929, 33-5009; 1941 Comp., 15-4709; 1953 Comp., 15-50-9.



Section 4-50-10 - Emergency flood districts; establishment.

4-50-10. [Emergency flood districts; establishment.]

Each county of the state through which runs any river, stream or arroyo subject to flood conditions destructive to property or dangerous to human life shall be by the board of county commissioners, within thirty days after the passage and approval of this act [4-50-10 through 4-50-17 NMSA 1978], divided into emergency flood districts, and said board shall set out the limits and boundaries of each said district, and cause the same to be properly numbered so that the same may be known and identified.

History: Laws 1921, ch. 169, 1; C.S. 1929, 151-301; 1941 Comp., 15-4710; 1953 Comp., 15-50-10.



Section 4-50-11 - Emergency flood superintendent; appointment; qualifications.

4-50-11. [Emergency flood superintendent; appointment; qualifications.]

It shall be the duty of the board of county commissioners to appoint an emergency flood superintendent for each of said districts. Each emergency flood superintendent shall be a citizen of the United States, and of the state of New Mexico, and shall have resided in the district for which he is appointed not less than two years. The term "superintendent" wherever used in this act [4-50-10 through 4-50-17 NMSA 1978] shall be construed to mean "emergency flood superintendent."

History: Laws 1921, ch. 169, 2; C.S. 1929, 151-302; 1941 Comp., 15-4711; 1953 Comp., 15-50-11.



Section 4-50-12 - Term, oath and bond of superintendent.

4-50-12. [Term, oath and bond of superintendent.]

The term of office of such superintendent shall be for a period of two years, and until his successor is appointed and qualified, and the board of county commissioners shall have power to remove such officer for any cause they shall deem sufficient. Within thirty days from the date of appointment each superintendent shall qualify by taking and filing with the county clerk an oath to faithfully perform his duties as such superintendent, and shall furnish a bond to the county to faithfully perform his duties and to account for all moneys collected by him, which bond shall be in the sum of two thousand dollars [($2,000)], with at least two good and sufficient sureties, to be approved by the board of county commissioners, and filed with the county clerk.

History: Laws 1921, ch. 169, 3; C.S. 1929, 151-303; 1941 Comp., 15-4712; 1953 Comp., 15-50-12.



Section 4-50-13 - Emergency flood workers.

4-50-13. Emergency flood workers.

The superintendent, in all cases where property or life is threatened by flood waters, may, with the consent of the county commissioners, summon all or any part of the able-bodied male persons under the age of sixty years residing within his district and within five miles on each side of the flood river or stream, and require the persons summoned to work in the control and diversion of the flood waters not to exceed five days during any current year, as their services may be needed. All persons having teams may be required to appear and work with their teams for the required number of days as above provided. The services may be rendered in person, or by substitution, or the person summoned may pay in cash the sum of two dollars ($2.00) per day for each day's services required of him, and the sum of three dollars ($3.00) per day for each day's service required of any team belonging to him and summoned hereunder; however, no person or team summoned shall be required to work for more than one day until all of the persons and teams residing in the district have been required to either work or pay.

History: Laws 1921, ch. 169, 4; C.S. 1929, 151-304; 1941 Comp., 15-4713; 1953 Comp., 15-50-13; Laws 1969, ch. 219, 15.



Section 4-50-14 - Service of notice, summons or calls for work; filing list.

4-50-14. [Service of notice, summons or calls for work; filing list.]

Said superintendent shall have the right to serve notice, summons or calls for work upon persons summoned and called hereunder. Such notice shall state time and place where such work is required, and the number of days' work required, and the teams required, and he shall make a correct list of the names of all persons and teams summoned and file the same with the county clerk.

History: Laws 1921, ch. 169, 5; C.S. 1929, 151-305; 1941 Comp., 15-4714; 1953 Comp., 15-50-14.



Section 4-50-15 - Failure to work or pay; penalty; use of fine money.

4-50-15. [Failure to work or pay; penalty; use of fine money.]

Any person summoned and called to do work hereunder as above provided, who shall fail to appear and do said work or to furnish a substitute who shall appear and do said work, or pay to the superintendent the sum or sums herein provided in lieu of said work, shall be guilty of a misdemeanor and upon conviction therefor before any justice of the peace [magistrate] shall be fined in a sum not more than fifty dollars [($50.00)], or imprisoned in the county jail not more than thirty days, or suffer both such fine and imprisonment. All fines collected hereunder shall be deposited in the emergency district flood fund.

History: Laws 1921, ch. 169, 6; C.S. 1929, 151-306; 1941 Comp., 15-4715; 1953 Comp., 15-50-15.



Section 4-50-16 - Emergency district flood fund; superintendent failing to pay amounts collected; penalty; recovery.

4-50-16. [Emergency district flood fund; superintendent failing to pay amounts collected; penalty; recovery.]

All moneys collected under the provisions of this act [4-50-10 through 4-50-17 NMSA 1978] shall be deposited with the county treasurer to the credit of a fund to be known as the "emergency district flood fund," and shall be used and applied solely for the purposes of this act within the districts where such moneys are collected. Each superintendent to whom any money shall be paid in lieu of work shall forthwith deposit the same with the county treasurer and take a receipt therefor, and shall file with the county clerk a correct list of the names of the persons paying such moneys. Any superintendent who shall fail, neglect or refuse to account as required by law for moneys collected by him, or shall fail, neglect or refuse to deposit moneys collected by him as hereinbefore provided, shall be guilty of a misdemeanor, and upon conviction thereof may be fined in any sum not exceeding two hundred dollars [($200)], or imprisoned in the county jail not exceeding ninety days, or suffer both fine and imprisonment. Any moneys which any superintendent shall fail, neglect or refuse to account for may also be recovered in a civil action upon the bond filed by such superintendent.

History: Laws 1921, ch. 169, 7; C.S. 1929, 151-307; 1941 Comp., 15-4716; 1953 Comp., 15-50-16.



Section 4-50-17 - Powers and duties of superintendent.

4-50-17. [Powers and duties of superintendent.]

The said superintendent is hereby authorized and empowered in times of flood emergency to order headgates of ditches to be closed, ditches to be cut, flood waters to be drained through ditches or other channels already cut, or through ditches or channels to be cut for that purpose; dikes, dams, embankments and other structures to be erected, necessary labor to be employed, and necessary materials to be purchased, and generally to do all things according to the necessity and emergency existing. The superintendent and his agents, laborers and employes [employees] shall have the right of entry upon all premises necessary to control and suppress flood emergencies, and shall not be liable for any damage thereto except for any wanton or malicious injury. No expenditures hereunder shall be made by any superintendent in excess of the moneys in the emergency district flood funds at the time such expenditure is made. All moneys paid out of the emergency district flood fund shall be paid by warrants drawn by the board of county commissioners on vouchers filed and approved by the superintendent. Any person who shall willfully hinder, delay or obstruct any superintendent, his agents, laborers or employes [employees] from performing any of the duties imposed by this act [4-50-10 through 4-50-17 NMSA 1978] shall be guilty of a misdemeanor and upon conviction thereof shall be fined in a sum not to exceed fifty dollars [($50.00)], or imprisoned in the county jail not to exceed thirty days, or suffer both such fine and imprisonment.

History: Laws 1921, ch. 169, 8; C.S. 1929, 151-308; 1941 Comp., 15-4717; 1953 Comp., 15-50-17.






Article 51 - County Budget

Section 4-51-1 - Surplus revenues; application.

4-51-1. Surplus revenues; application.

At the close of any calendar year, should the actual revenues exceed the estimated budget estimates of expenses as finally approved and certified, the excess money shall be applied on the budget estimate for the next succeeding year, except as provided in Section 6-6-19 NMSA 1978.

History: Laws 1921, ch. 188, 6; C.S. 1929, 33-5906; 1941 Comp., 15-4806; 1953 Comp., 15-51-6; 1989, ch. 276, 1.



Section 4-51-2 - Violation of act; penalty; liability to county.

4-51-2. [Violation of act; penalty; liability to county.]

Any official or employee violating the provisions of this act [4-51-1 through 4-51-3 NMSA 1978] shall, upon conviction thereof in a court of competent jurisdiction, be deemed guilty of a misdemeanor and punished by a fine not less than one hundred dollars [($100)] nor more than five hundred dollars [($500)], or by imprisonment, in the discretion of the court. Any county commissioner, or any other official whose duty it is to allow claims and issue warrants therefor, who issues warrants or evidences of indebtedness contrary to the provisions of this act shall be liable to the county for such violations, and recovery may be had against the bondsmen of such official. Any county treasurer or other official whose duty it is to pay warrants and evidences of indebtedness, who shall pay such warrants and evidences of indebtedness contrary to the provisions of this act, shall likewise be liable to the county for such violations, and recovery may be had against his bondsmen.

History: Laws 1921, ch. 188, 7; C.S. 1929, 33-5907; 1941 Comp., 15-4807; 1953 Comp., 15-51-7.



Section 4-51-3 - Repeal and saving clause.

4-51-3. [Repeal and saving clause.]

All acts and parts of acts in conflict with this act [4-51-1 through 4-51-3 NMSA 1978] are hereby repealed; provided that nothing herein contained shall be construed as repealing Sections 6-6-11, 6-6-13 to 6-6-18 NMSA 1978 or other existing statutory limitations upon the debt-contracting or tax-levying powers of boards of county commissioners or other boards and officials having such powers.

History: Laws 1921, ch. 188, 8; C.S. 1929, 33-5908; 1941 Comp., 15-4808; 1953 Comp., 15-51-8.






Article 52 - Refuse Disposal Districts

Section 4-52-1 - Short title.

4-52-1. Short title.

This act [4-52-1 through 4-52-10, 4-52-11 through 4-52-15 NMSA 1978] may be cited as the "Refuse Disposal Act".

History: 1953 Comp., 15-52-1, enacted by Laws 1959, ch. 194, 1.



Section 4-52-2 - Definitions.

4-52-2. Definitions.

As used in the Refuse Disposal Act:

A. "garbage" includes all waste food, swill, carrion, slops and all waste from the preparation, cooking and consumption of food and from the handling, storage and sale of food products and the carcasses of animals;

B. "rubbish" includes all waste paper, paper cartons, tree branches, yard trimmings, discarded furniture, tin cans, dirt, ashes, bottles and all other unwholesome material of every kind not included as garbage; and

C. "refuse" includes garbage and rubbish.

History: 1953 Comp., 15-52-2, enacted by Laws 1959, ch. 194, 2.



Section 4-52-3 - Purpose of act.

4-52-3. Purpose of act.

The purpose of the Refuse Disposal Act is to safeguard and improve the public health through the proper disposition of refuse.

History: 1953 Comp., 15-52-3, enacted by Laws 1959, ch. 194, 3.



Section 4-52-4 - Application of act.

4-52-4. Application of act.

A refuse disposal district may be organized and managed as herein provided, and is authorized to exercise the powers expressly granted or necessarily implied by the Refuse Disposal Act.

History: 1953 Comp., 15-52-4, enacted by Laws 1959, ch. 194, 4.



Section 4-52-5 - Area.

4-52-5. Area.

A district must be entirely within one county and may consist of noncontiguous parcels of property, but shall not include any incorporated area.

History: 1953 Comp., 15-52-5, enacted by Laws 1959, ch. 194, 5.



Section 4-52-6 - Petitions.

4-52-6. Petitions.

When fifty or more resident electors of a proposed district, or, if less than one hundred resident electors are involved, a majority of the resident electors of the proposed district, desire to form a district, they shall file a petition with the board of county commissioners. The petition shall define the boundaries of the proposed district and give reasons for requesting creation of the district, the proposed name for the district and other information pertinent to the proposal.

History: 1953 Comp., 15-52-6, enacted by Laws 1959, ch. 194, 6.



Section 4-52-7 - Hearing; notice.

4-52-7. Hearing; notice.

A. Within thirty days after the petition has been filed with the board of county commissioners, it shall cause due notice to be given by publication for three consecutive weeks immediately prior to action in a newspaper of general circulation in the county, or, if no newspaper of general circulation exists, shall post in not less than eight public places within the proposed area a notice of hearing upon the practicability and feasibility of creating the district. All interested parties have the right to attend the hearing and be heard. If it appears at the hearing that other lands should be included or that lands included in the petition should be excluded, the board of county commissioners may permit such inclusion or exclusion.

B. If it appears upon hearing that it is desirable to include within the proposed district, territory outside of the area, within which due notice of hearing has been given, the hearing shall be adjourned and due notice of a further hearing given throughout the entire area considered for inclusion in the district, and a further hearing shall be held. After final hearing, if the board of county commissioners determine upon the facts presented at the hearing and upon other available information that there is need, in the interest of public health, safety and welfare for such a district to function in the territory considered, it shall make and record the determination and define by metes and bounds, or by legal subdivisions, the boundaries of the district.

C. If the board determines after the hearing that it is not feasible for the district to function in the territory considered, it shall make and record the determination and deny the petition.

History: 1953 Comp., 15-52-7, enacted by Laws 1959, ch. 194, 7.



Section 4-52-8 - Referendum.

4-52-8. Referendum.

After the board of county commissioners has made and recorded a determination that there is need, in the interest of public health, safety and welfare, for creation of the proposed district, it shall consider the question whether the operation of a district within the proposed boundaries with the powers conferred upon districts in Section 11 [4-52-11 NMSA 1978] of the Refuse Disposal Act is administratively practicable and feasible. To assist it in this determination, the board shall, within a reasonable time after entry of the finding of need for organization of the district and determination of the boundaries of the district, hold a referendum within the proposed district upon the proposition of creation of the district. Due notice of the referendum shall be given as provided in Section 7 [4-52-7 NMSA 1978] of the Refuse Disposal Act. The notice shall state the date of holding the referendum, the hours of opening and closing the polls, and shall designate one or more places within the proposed district as polling places. The board shall appoint a polling superintendent and other necessary polling officers, giving equal representation to the proponents and opponents of the question involved.

History: 1953 Comp., 15-52-8, enacted by Laws 1959, ch. 194, 8.



Section 4-52-9 - Ballots.

4-52-9. Ballots.

The question to be voted on shall be submitted by ballots upon which appear the following:

"For creation of .............................. Refuse Control District [ ]

Against creation of .......................... Refuse Control District [ ]"

A square shall follow each proposition. The ballot shall also contain a direction to insert an "X" mark in the square following one or the other of the propositions, as the voter may favor or oppose creation of the district. The ballot shall set forth the boundaries of the proposed district as determined by the board of county commissioners and the board's ordinance powers for the proposed district under Section 11 [4-52-11 NMSA 1978]. All electors residing within the boundaries of the territory, as determined by the board, shall be eligible to vote in the referendum.

History: 1953 Comp., 15-52-9, enacted by Laws 1959, ch. 194, 9.



Section 4-52-10 - Votes; results.

4-52-10. Votes; results.

The votes shall be counted by the election officers at the close of the polls and report of the results along with the ballots delivered to the polling superintendent, who shall certify the results to the board of county commissioners. If a majority of votes cast favor creation of the district, the board shall certify the results to the county clerk. Upon proper recording of this action, each district shall be duly created.

History: 1953 Comp., 15-52-10, enacted by Laws 1959, ch. 194, 10.



Section 4-52-10.1 - Creation; alternate procedure.

4-52-10.1. Creation; alternate procedure.

In a class A county, the board of county commissioners may create a refuse disposal district by ordinance. The district shall consist only of contiguous parcels of property. The board shall create the district only after considering the feasibility of the district and the likelihood that services could be provided without the creation of the district. Upon passage of the ordinance, the district is duly created.

History: 1978 Comp., 4-52-10.1, enacted by Laws 1983, ch. 188, 1.



Section 4-52-11 - Powers.

4-52-11. Powers.

The board of county commissioners has power to:

A. establish and fill a position of manager to manage and supervise the manner of storage, collection and disposal of refuse, and fix the compensation attached to the position, or may authorize and direct an administrative official of the county to assume the functions of the manager;

B. provide for employment of personnel to operate and manage facilities for the storage, collection and disposal of refuse within the district;

C. execute contracts on behalf of the district with any firm, corporation or individual to provide for collection and disposal of refuse within the district;

D. execute contracts on behalf of the district with any incorporated village, town, city or other district for the joint operation of any refuse collection system and any sanitary landfill or other disposal method acceptable to the environmental improvement division of the health and environment department [department of environment] for the disposal of refuse;

E. determine that collection and disposal of refuse is in the interest of public health, safety and welfare, and regulate collection and disposal within the district;

F. by district ordinance, adopt on behalf of the district such schedules, rules and regulations and service charge rates imposed upon users as may be necessary for the orderly collection of refuse from the district and for maintenance and operation of sanitary landfills or other satisfactory disposal methods. The board shall, prior to adoption of rules and regulations, obtain approval from the environmental improvement division;

G. acquire by purchase, gift, grant, bequest, devise or through condemnation proceedings, in the manner provided in the Eminent Domain Code [42A-1-1 through 42A-1-33 NMSA 1978], such property, rights-of-way or equipment as is necessary for exercise of any authorized function of the district;

H. plan, construct, improve, operate and maintain such structures as may be necessary for performance of any function authorized by the Refuse Disposal Act; and

I. receive all grants or assistance from and cooperate with county, municipal, state and federal agencies in carrying out the purpose of the Refuse Disposal Act.

History: 1953 Comp., 15-52-11, enacted by Laws 1959, ch. 194, 11; 1981, ch. 125, 45.



Section 4-52-12 - Addition of land.

4-52-12. Addition of land.

A. Resident electors of an area without a district may petition the board of county commissioners to add the area to the district. The petition shall define the boundaries of the land desired to be annexed and give other information pertinent to such proposal. The petition shall be signed by twenty-five or more resident electors of the territory described, if fifty or more resident electors are involved, or by a majority if less than fifty resident electors are involved.

B. Within thirty days after the petition is filed, the board shall cause due notice to be given, as provided in Section 7 [4-52-7 NMSA 1978], of hearing on the petition. All interested parties have a right to attend the hearing and be heard. The board shall determine whether the lands described in the petition or any portion thereof shall be included in the district. If all the resident electors of the territory involved are not petitioners, a referendum shall be held within the territory as provided in Sections 7 through 10 [4-52-7 through 4-52-10 NMSA 1978] of the Refuse Disposal Act, before making a final determination. If it is determined that the land should be added, this fact shall be certified by the board of county commissioners to the county clerk.

History: 1953 Comp., 15-52-12, enacted by Laws 1959, ch. 194, 12.



Section 4-52-13 - Detaching land.

4-52-13. Detaching land.

Resident electors of lands which have not been, are not and cannot be benefited by their inclusion in the district, may petition the board of county commissioners to have the lands detached. The petition shall describe the lands and state the reasons why they should be detached. A hearing shall be held within thirty days after the petition is received. Due notice of hearing, as provided in Section 7 [4-52-7 NMSA 1978], shall be given at least ten days before the hearing. If it is determined by the board that such lands shall be detached, the determination shall be certified to the county clerk.

History: 1953 Comp., 15-52-13, enacted by Laws 1959, ch. 194, 13.



Section 4-52-14 - Discontinuance of districts.

4-52-14. Discontinuance of districts.

A. Any time after five years from the organization of a district, fifty or more resident electors of a district, or, if less than one hundred resident electors are involved, a majority of the resident electors of the district, may file a petition with the board of county commissioners, praying that the existence of the district be discontinued. The petition shall state reasons for discontinuance and that all obligations of the district have been met.

B. After giving notice, as defined in Section 7 [4-52-7 NMSA 1978], the board may conduct such hearings on the petition as may be necessary to assist it in making a determination.

C. Within sixty days after petition is filed, a referendum shall be held under supervision of the board. No informalities in the conduct of the referendum shall invalidate it or its results if notice of the referendum has been given substantially as provided in Subsection B of this section.

D. If a majority of votes cast in the referendum favor discontinuance of the district and it is found that all obligations have been met, the board shall make a determination that the district shall be discontinued. A copy of the determination shall be certified to the county clerk for recording.

E. Any funds remaining after discontinuance shall revert to the county general fund.

History: 1953 Comp., 15-52-14, enacted by Laws 1959, ch. 194, 14.



Section 4-52-15 - Penalty for violation of ordinance.

4-52-15. Penalty [for violation of ordinance].

Violation of any ordinance adopted by the county commissioners on behalf of the district under Section 11 [4-52-11 NMSA 1978] of the Refuse Disposal Act shall be deemed a misdemeanor.

History: 1953 Comp., 15-52-15, enacted by Laws 1959, ch. 194, 15.






Article 53 - Special District Procedures

Section 4-53-1 - Short title.

4-53-1. Short title.

This act [4-53-1 through 4-53-11 NMSA 1978] may be cited as the "Special District Procedures Act".

History: 1953 Comp., 15-53-1, enacted by Laws 1965, ch. 291, 1.



Section 4-53-2 - Definitions.

4-53-2. Definitions.

As used in the Special District Procedures Act:

A. "special district" means any single or multipurpose district organized or that may be organized as a local public body of this state for the purpose of constructing and furnishing any urban-oriented service which another political subdivision of the state is authorized to perform, including but not limited to the services of water for domestic, commercial or industrial uses, sewage, garbage, refuse collection and recreation, but excluding the functions or services of drainage, irrigation, reclamation, soil and water conservation or flood control;

B. "county officer" means an elected county official or a member of the board of county commissioners;

C. "city officer" means a mayor or a member of the governing authority of municipality; and

D. "commission" means a county special district commission.

History: 1953 Comp., 15-53-2, enacted by Laws 1965, ch. 291, 2.



Section 4-53-3 - County special district commission.

4-53-3. County special district commission.

A. There shall be created in each county of the state a "county special district commission" consisting of five members selected as follows:

(1) two members appointed by the board of county commissioners, each of whom shall represent the county and shall be a county officer;

(2) two members appointed by the mayors or chief executives of all municipalities within the county at a joint meeting, each of whom shall represent the municipalities and shall be a city officer; and

(3) one member appointed by the other four members of the commission, who shall be chairman of the commission and shall represent the general public in the county. If within five days following their appointment, the four other members of the commission fail to appoint the fifth member of the commission, the district court of the county in which the commission is located shall appoint the fifth member of the commission within ten days following the date of the appointment of the four other members of the commission.

B. The term of each member shall be four years and until the appointment and qualification of his successor, except that the term of each county officer and each city officer shall expire upon the termination of his county or city office. Any city or county member may be removed by his appointing authority.

C. Vacancies on the commission shall be filled for the unexpired term by the appointing authority which originally appointed the member whose position has become vacant. Commission members shall serve without compensation but shall be reimbursed the actual amounts for their reasonable and necessary expenses incurred in attending meetings and in performing the duties of their office, which amounts shall not exceed the amounts permitted for such purposes in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978].

D. Prior to establishment of a commission in a county, any proposals for the creation of a special district, or petition for the merger, consolidation or dissolution of an existing special district shall be submitted to the county clerk as otherwise provided in the Special District Procedures Act [4-53-1 through 4-53-11 NMSA 1978]. Upon receipt of the proposal or petition the clerk shall immediately notify the board of county commissioners of the county and each of the governing authorities of all municipalities in the county of such receipt. The counties and municipalities shall then proceed to establish a commission.

History: 1953 Comp., 15-53-3, enacted by Laws 1965, ch. 291, 3.



Section 4-53-4 - Powers and duties of commission.

4-53-4. Powers and duties of commission.

The commission may:

A. review and approve, or disapprove with or without amendment, wholly, partially or conditionally, proposals to create special districts within the county;

B. review and approve, or disapprove petitions for the dissolution, consolidation or merger of special districts within the county; and

C. adopt standards and procedures consistent with the provisions of the Special District Procedures Act for the evaluation of proposals for the creation, dissolution, consolidation and merger of special districts.

History: 1953 Comp., 15-53-4, enacted by Laws 1965, ch. 291, 4.



Section 4-53-5 - Proposals for creation of special districts.

4-53-5. Proposals for creation of special districts.

A. Any proposal for the creation of a special district shall be submitted to the commission prior to any election or court hearing provided in the law authorizing the creation of the special district by those parties authorized by law to initiate proceedings for the creation of a special district.

B. Upon receiving notice of a proposal to create a special district, the commission shall direct the county clerk to give notice of the proposal to create a special district to:

(1) each municipality within twenty miles of the territory of the proposed district;

(2) each special district with boundaries adjacent to the proposed boundaries of the proposed district and which is performing the same type of service that the proposed district would perform; and

(3) the board of county commissioners.

C. At the same time the commission shall cause to be published in a newspaper of general circulation in the county an announcement of its receipt of the proposal, and notice of intention to hold a public hearing on a proposal to create the proposed district, which hearing shall be held not less than twenty nor more than forty days from receipt of the notification of the proposal to create the special district.

History: 1953 Comp., 15-53-5, enacted by Laws 1965, ch. 291, 5.



Section 4-53-6 - Merger, consolidation or dissolution of special district.

4-53-6. Merger, consolidation or dissolution of special district.

A. Any municipality, county or special district may by resolution adopted by its governing body, petition the commission requesting the merger, dissolution or consolidation of any special district within the county. Merger or consolidation petitions shall include information as will permit the commission to evaluate the degree to which the proposed action will permit more effective and efficient performance of the service provided by the special district.

B. The resident property owners of any special district may petition the commission requesting the merger, dissolution or consolidation of any special district in which they reside. The petition shall be signed by at least twenty percent of the property owners actually residing within the territory of the special district.

C. Upon receipt of a petition for the merger, dissolution or consolidation of a special district, the commission shall direct the county clerk to notify the governing authorities of each political subdivision specified in Subsection B of Section 5 [4-53-5 NMSA 1978], and the governing body of the special district which is the subject of the petition. At the same time the commission shall cause to be published an announcement of such petition and the hearing to be held thereon in the manner provided in Subsection C of Section 5.

History: 1953 Comp., 15-53-6, enacted by Laws 1965, ch. 291, 6.



Section 4-53-7 - Hearings.

4-53-7. Hearings.

At public hearings held pursuant to the Special District Procedures Act, the commission shall hear any interested party having made a written request to be heard, and shall receive any reports on the proposal before it. The commission may make and enforce any rules and regulations as necessary for the orderly and fair hearing on the issues before it.

History: 1953 Comp., 15-53-7, enacted by Laws 1965, ch. 291, 7.



Section 4-53-8 - Factors to be considered.

4-53-8. Factors to be considered.

A. Factors to be considered in the review of a proposal for creation, consolidation, merger or dissolution of a special district shall include but not be limited to:

(1) population; population density; land area; land use; per capita assessed valuation; topography, natural boundaries and drainage basins; proximity to other populated areas; the likelihood of significant growth in the area, and in adjacent incorporated and unincorporated areas during the next ten years;

(2) need for organized community services; the present cost and adequacy of governmental services and controls in the area; probable future needs for such services and controls; probable effect of the proposed formation and of alternative courses of action on the cost and adequacy of services and controls in the area and adjacent areas; and the probable effect of the proposed action on the total tax and indebtedness burden upon the taxpayers of the area;

(3) the effect of the proposed action, and of alternative actions, on adjacent areas, on mutual social and economic interests and on the local government structure of the county.

B. Any municipality, county or special district receiving notification of hearing to be held by the commission may:

(1) in the case of a petition for creation of a new special district indicate to the commission its willingness and ability to provide the service to be undertaken by the proposed district. The notification shall include references to appropriate statutory authority empowering the municipality, county or special district to assume responsibility for providing the service within the territory of the proposed district and shall include appropriate evidence of its financial ability to provide the services. It may also include reasons why it, rather than the proposed district, should provide the service.

(2) in the case of petition for the dissolution, consolidation or merger of a special district, submit to the commission its recommendations concerning such proposals. If the petition for dissolution, consolidation or merger is based upon a municipality, county or special district assuming the function undertaken by the subject special district, the notification shall include references to appropriate statutory authority empowering the municipality, county or special district to assume responsibility for providing the services with [within] the territory of the subject district and shall include appropriate evidence of its financial ability to provide the services. It may also include reasons why it, rather than the subject district, should provide the services.

History: 1953 Comp., 15-53-8, enacted by Laws 1965, ch. 291, 8.



Section 4-53-9 - Multi-county special districts.

4-53-9. Multi-county special districts.

In the event that the territory of any special district lies in two or more counties, proposals to create, or petitions to merge, consolidate or dissolve special districts shall be forwarded to commissions in each of the counties affected. The commissions shall within ten days agree upon a date and place for a joint public hearing and shall proceed jointly as otherwise directed by the Special District Procedures Act, except that all time spans shall be measured from the date of the agreement.

History: 1953 Comp., 15-53-9, enacted by Laws 1965, ch. 291, 9.



Section 4-53-10 - Decisions of commission.

4-53-10. Decisions of commission.

A. Upon conclusion of the hearing, the commission may take the matter under consideration and shall, within thirty days following conclusion of the hearing, present its decision. The commission may also adjourn a hearing from time to time, but not to exceed a total of thirty days.

B. If the commission approves the formation of the proposed special district, proceedings for its formation may be continued as otherwise provided by law. If the commission approves the proposed formation with modifications or conditions, further proceedings for the special district's formation may be continued only in compliance with such modifications or conditions. If the commission disapproves the formation of the proposed special district no further action shall be taken to create the special district and notice of intention to create such a district may not be presented to the commission for at least two years after the date of disapproval.

C. The commission may order the merger, dissolution or consolidation of a special district where the factors specified in Section 8 [4-53-8 NMSA 1978] indicate the action is appropriate and [it] finds:

(1) that a petitioning municipality, county or existing special district adjacent to the subject district can provide the service to the residents of the subject district more effectively and more economically; or

(2) where it finds that there is no longer a need for the service provided by a subject district.

D. Decisions approving proposals for the merger, consolidation or dissolution of a special district shall provide for the equitable disposition of the assets of the subject district, for the adequate protection of the legal rights of the employees of the special district and for adequate protection of the legal rights of creditors; provided that no provision of the Special District Procedures Act shall be construed as to relieve any bonded indebtedness of a merged, consolidated or dissolved special district which is subject to any tax levied upon property in the district.

History: 1953 Comp., 15-53-10, enacted by Laws 1965, ch. 291, 10.



Section 4-53-11 - Administration.

4-53-11. Administration.

The usual and necessary operating expenses incurred by the commission shall be prorated among the municipalities in the county by an agreement between the county and such municipalities.

History: 1953 Comp., 15-53-11, enacted by Laws 1965, ch. 291, 11.






Article 54 - Community Service Districts

Section 4-54-1 - Short title.

4-54-1. Short title.

This act [4-54-1 through 4-54-5 NMSA 1978] may be cited as the "Community Service District Act".

History: 1953 Comp., 15-54-1, enacted by Laws 1965, ch. 283, 1.



Section 4-54-2 - Definitions.

4-54-2. Definitions.

As used in the Community Service District Act:

A. "community service district" means any single or multipurpose special district organized as a local public body of this state for the purpose of constructing and furnishing any urban-oriented service which another political subdivision of this state is authorized to perform, including but not limited to the services of water for domestic, commercial or industrial uses, sewage, garbage, refuse collection and recreation, but not including the function [functions] or services of drainage, irrigation, reclamation, soil and water conservation or flood control;

B. "governing authority" means any board, commission or other governing body responsible for the conduct of the affairs of the community service district; and

C. "negotiable securities" means any security issued by a community service district representing indebtedness of the district and including but not limited to bonds.

History: 1953 Comp., 15-54-2, enacted by Laws 1965, ch. 283, 2.



Section 4-54-3 - Procedure for issuing negotiable securities.

4-54-3. Procedure for issuing negotiable securities.

A. Any community service district issuing negotiable securities for the construction or acquisition of any facilities necessary to carry on the purpose of the district shall issue the negotiable securities in the manner provided in this section.

B. Prior to the issuing of any negotiable securities, the governing authority of the district shall hold a public hearing on the question of issuing the negotiable securities. Notice of the public hearing shall be published once each week for three successive weeks in a newspaper of general circulation within the community service district and the last publication shall not be less than three nor more than ten days before the date of the public hearing. The notice shall state the purpose of the hearing and the date, time and place where it will be conducted by the governing authority.

C. At the date, time and place specified in the notice, the governing authority shall hold the hearing, at which time it shall determine if the negotiable securities shall be issued. If the governing authority determines that the negotiable securities should be issued, it may issue and sell the negotiable securities in conformity with the provisions of the law authorizing the community service district; provided that:

(1) the negotiable securities of the community service district:

(a) shall bear an interest rate of not more than six percent a year;

(b) are sold at par value; and

(c) are sold at public sale after notice of the proposed sale is published in a newspaper of general circulation within the community service district; and

(2) the total value of the outstanding negotiable securities of the community service district do [does] not exceed in the aggregate, at any one time, more than five percent of the assessed valuation of the community service district.

History: 1953 Comp., 15-54-3, enacted by Laws 1965, ch. 283, 3.



Section 4-54-4 - Tax limitation.

4-54-4. Tax limitation.

The aggregate total of all taxes levied by a community service district for all purposes shall not exceed a rate of ten dollars ($10.00), or any lower maximum amount required by operation of the rate limitation provisions of Section 7-37-7.1 NMSA 1978 upon taxes levied pursuant to the Community Service District Act, on each one thousand dollars ($1,000) of net taxable value, as that term is defined in the Property Tax Code [Chapter 7, Articles 35 through 38 NMSA 1978], of taxable property within this community service district.

History: 1953 Comp., 15-54-4, enacted by Laws 1965, ch. 283, 4; 1986, ch. 32, 5.



Section 4-54-5 - Liberal construction.

4-54-5. Liberal construction.

The Community Service District Act shall be liberally construed to protect the interests and rights of the owners of the taxable property within the community service district.

History: 1953 Comp., 15-54-5, enacted by Laws 1965, ch. 283, 5.






Article 55 - Special Assessment Districts for Improvements in Class A Counties



Article 55A - County Improvement Districts

Section 4-55A-1 - Short title.

4-55A-1. Short title.

Chapter 4, Article 55A NMSA 1978 may be cited as the "County Improvement District Act".

History: Laws 1980, ch. 91, 1; 1998, ch. 47, 1.



Section 4-55A-2 - Improvement district; definitions.

4-55A-2. Improvement district; definitions.

As used in the County Improvement District Act:

A. "adjustment of assessment" means the adjustment in the estimated maximum benefit or assessment resulting from the division of the property to be assessed or assessed into smaller tracts or parcels or the combining of smaller parcels into one or more larger parcels or the changing of the configuration or legal description of such parcels. "Adjustment of assessment" may also include the real location of the assessment lien, without loss of priority, among parcels under single ownership that are subject to the assessment lien in order to permit the removal of the lien from one or more parcels where adequate security for the lien is demonstrated by the assessed parcels under such single ownership or provided by the owner;

B. "board" means the board of county commissioners;

C. "construct" or "construction" means to plan, design, engineer, construct, reconstruct, install, extend, better, alter, build, rebuild, improve, purchase or otherwise acquire any project authorized in the County Improvement District Act;

D. "county" means any county except an H class county;

E. "engineer" means any person who is a professional engineer licensed to practice in New Mexico and who is a permanent employee of the county or employed in connection with an improvement by the county or by a property owner subject to the improvement district property tax imposed by Section 4-55A-12.1 NMSA 1978;

F. "improvement" means any one or any combination of projects in one or more locations authorized in the County Improvement District Act;

G. "improvement district" means one or more streets or one or more public grounds or one or more locations wherein the improvement is to be constructed and one or more tracts or parcels of land to be assessed or upon which an improvement district property tax will be imposed to pay for the cost of the improvement; and

H. "premature subdivision" means a subdivision that has been platted and sold into multiple private ownership prior to installation or financial guarantee of all required improvements for land development. Such subdivisions contain one or more developmental inadequacies under current local government standards and requirements, such as, but not limited to:

(1) inadequate street right of way or street access control;

(2) a lack of drainage easements of right of way;

(3) a lack of adequate park, recreation or open space area;

(4) a lack of an overall grading and drainage plan; or

(5) a lack of adequate subdivision grading both on and off the public right of way.

History: Laws 1980, ch. 91, 2; 1987, ch. 47, 3; 1991, ch. 17, 3; 1991, ch. 199, 31; 1998, ch. 47, 2; 2001, ch. 312, 9.



Section 4-55A-3 - Improvement district; authorization; limitation.

4-55A-3. Improvement district; authorization; limitation.

A. Whenever the board determines that the creation of an improvement district is necessary for the public safety, health or welfare, the board may create an improvement district for any one or any combination of projects authorized in the County Improvement District Act by the:

(1) provisional order method; or

(2) petition method.

B. The board may adopt any ordinance or resolution necessary or proper to accomplish the purposes of the County Improvement District Act.

C. The improvement district shall include for the purpose of assessment or imposition of an improvement district property tax all the property that the board determines is benefited by the improvement authorized by the County Improvement District Act, including property used for public, governmental, charitable or religious purposes, except that of the United States or any agency, instrumentality or corporation thereof in the absence of a consent of congress, but shall not include any property within the exterior boundaries of a municipality except as provided in Section 4-55A-5 NMSA 1978 and for purposes of the imposition of an improvement district, property tax shall not include real property exempt from property taxation.

History: Laws 1980, ch. 91, 3; 1991, ch. 199, 32; 1998, ch. 47, 3.



Section 4-55A-4 - Improvement district; purpose.

4-55A-4. Improvement district; purpose.

An improvement district may be created as authorized in the County Improvement District Act in order to construct, acquire, repair or maintain in one or more locations any one or any combination of the following projects, including land served by any project and any right of way, easement or privilege appurtenant or related thereto:

A. a street, road, bridge, walkway, overpass, underpass, parkway, alley, curb, gutter or sidewalk project, including median and divider strips, parkways and boulevards, ramps and stairways, interchanges, alleys and intersections, arches, support structures and pilings and the grading, regrading, oiling, surfacing, graveling, excavating, macadamizing, paving, repairing, laying, backfilling, leveling, lighting, landscaping, beautifying or in any manner improving of all or any part of one or more streets, roads, bridges, walkways, pathways, curbs, gutters or sidewalks or any combination of the foregoing;

B. any utility project for providing gas, water, electricity or telephone service;

C. any storm sewer project, sanitary sewer project or water project, including investigating, planning, constructing, acquiring, excavating, laying, leveling, backfilling or in any manner improving all or any part of one or more storm sewers, drains, sanitary sewers, water lines, trunk lines, mains, laterals and property connections and acquiring or improving hydrants, meters, valves, catch basins, inlets, outlets, lift or pumping stations and machinery and equipment incidental thereto or any combination of the foregoing;

D. a flood control or storm drainage project, including the investigation, planning, construction, improvement, replacement, repair or acquisition of dams, dikes, levees, ditches, canals, basins and appurtenances such as spillways, outlets, syphons and drop structures, channel construction, diversions, rectification and protection with appurtenant structures such as concrete lining, banks, revetments, culverts, inlets, bridges, transitions and drop structures, rundowns and retaining walls, storm sewers and related appurtenances such as inlets, outlets, manholes, catch basins, syphons and pumping stations, appliances, machinery and equipment and property rights connected therewith or incidental thereto convenient and necessary to control floods or to provide drainage and lessen their danger and damages;

E. railroad spurs, railroad tracks, railyards, rail switches and any necessary real property; or

F. on-site or off-site improvements required as a condition to obtaining required approvals of a development to be served by a project, including the payment of any fees or charges levied as a means of paying for all or part of such on-site or off-site improvements.

History: Laws 1980, ch. 91, 4; 1987, ch. 47, 4; 1991, ch. 199, 33; 2000, ch. 63, 1; 2001, ch. 312, 10.



Section 4-55A-4.1 - Improvement district; additional purpose.

4-55A-4.1. Improvement district; additional purpose.

An improvement district may also be created as authorized in Chapter 4, Article 55A NMSA 1978 in order to construct, repair or maintain improvements in one or more locations as a means to stimulate manufacturing, industrial, commercial or business development or to construct or acquire, repair, operate and maintain one or more of the following inadequacies necessary to bring a premature subdivision into compliance within an improvement district within a municipality:

A. street right-of-way or street access control;

B. drainage easements or right-of-way;

C. park, recreation or open-space areas;

D. overall grading and drainage plan; and

E. adequate subdivision grading both on or off the public right-of-way.

History: Laws 1991, ch. 17, 4; Laws 1991, ch. 199, 34.



Section 4-55A-5 - Improvement district; powers of a county.

4-55A-5. Improvement district; powers of a county.

Every county shall have the power to construct improvements authorized by the County Improvement District Act on any location within the boundaries of the county, a municipality or another county. Improvements shall be constructed pursuant to the powers granted in the County Improvement District Act only if the governing body of the municipality or the board of county commissioners of such other county in which such improvements are to be made has, by resolution submitted to the board of county commissioners of the county, determined:

A. that the construction of such improvements is in the best interests of the municipality or such other county;

B. that the maximum amount of benefit estimated to be conferred on the tracts or parcels of land lying within the municipality or such other county is determined in the same manner as the maximum amount of benefit estimated to be conferred on the tracts or parcels of land lying within the county; and

C. that the owners of real property representing at least fifty-one percent of the total assessed valuation of the property benefited, which lies within the municipality or such other county, have not objected in writing to such improvements within thirty days after having received written notice of the adoption of the provisional order described in Subsection E of Section 4-55A-11 [4-55A-7] NMSA 1978 by the board of county commissioners. The board of county commissioners may enter into a joint powers agreement with the governing body of the municipality or the board of county commissioners of such other county to provide for joint administration of any such improvement district.

History: Laws 1980, ch. 91, 5; 1991, ch. 199, 35.



Section 4-55A-6 - Improvement district; limitations on powers of county with respect to street or right of way under jurisdiction of state transportation commission.

4-55A-6. Improvement district; limitations on powers of county with respect to street or right of way under jurisdiction of state transportation commission.

The county shall not construct improvements on or through any street or right of way under the jurisdiction of the state transportation commission unless it receives prior written approval from the state transportation commission to undertake such improvements.

History: Laws 1980, ch. 91, 6; 2003, ch. 142, 2.



Section 4-55A-7 - Improvement district; provisional order method; procedure; preliminary lien; notice of pendency of district; effect.

4-55A-7. Improvement district; provisional order method; procedure; preliminary lien; notice of pendency of district; effect.

A. Whenever the board determines that the creation of an improvement district is necessary by the provisional order method, the board shall by resolution direct the engineer to prepare preliminary plans and an estimate of cost for the proposed improvement district.

B. The resolution shall:

(1) describe in general terms the property to be included in the improvement district; and

(2) require the engineer to prepare:

(a) an assessment plat showing the area to be included in the improvement district; and

(b) an addendum to the assessment plat showing the amount of maximum benefit estimated to be assessed against each tract or parcel in the improvement district on an equitable basis, which shall be set forth in the resolution; provided, if the benefit to a tract or parcel is derived from a combination of improvements, the amount of maximum benefit estimated to be assessed against such tract or parcel may be based upon an appraisal or determination of the value of the improvements as a whole. As used in this subparagraph, "equitable basis" includes an assessment based on a front-foot, improved or unimproved property, zone or area basis or an assessed valuation basis where each tract or parcel bears the same percentage of total costs as the percentage that the tract's or parcel's assessed value bears to the total assessed value of the property included in the improvement district; and

(3) require the engineer to prepare preliminary plans for one or more types of construction showing:

(a) for each type of road, curb, gutter, sidewalk and street, a typical section of the contemplated improvement, the type of material to be used and the approximate thickness and width of the material;

(b) for each type of storm sewer or drain, sanitary sewer or waterline, the type of material and approximate diameter of any trunk lines, mains, laterals or house connections; or

(c) for each other type of project or other major component of the foregoing types of projects, a general description.

C. The engineer shall include in the total cost estimate for the improvement district all expenses, including but not limited to advertising, appraising, tax reimbursement, capital improvement, expansion, construction period interest, reserve fund, financing, engineering and printing expenses, which the engineer deems necessary to pay the complete cost of the improvement.

D. The engineer shall submit to the county clerk the:

(1) assessment plat;

(2) preliminary plans of the type of construction; and

(3) estimate of costs for the improvement.

E. After the board examines the assessment plat, preliminary plans and estimates of cost for the improvement district, the board may adopt a provisional order which:

(1) orders the improvement to be constructed;

(2) instructs the county clerk or engineer to give notice of a hearing on the provisional order; and

(3) orders, if deemed necessary by the board and with the consent of the owners of the tracts or parcels to be encumbered with a preliminary assessment lien, the immediate placement of a preliminary assessment lien on tracts or parcels in the improvement district based on the estimated maximum benefit to be assessed against such tracts or parcels in order to facilitate interim financing of the improvement and provides for times and terms of paying the preliminary assessment lien, for the adjustment of the preliminary assessment lien and the placement of a final assessment lien upon each such tract or parcel pursuant to the provisions of Sections 4-55A-18 and 4-55A-19 NMSA 1978. Both the preliminary and the final assessment liens shall be coequal with the lien for general ad valorem taxes and the lien of other improvement districts and are superior to all other liens, claims and titles. The consent of any owner in an improvement district to the placement of a preliminary assessment lien on the owner's property shall not alter the assessment on any other tracts or parcels in the improvement district.

F. Upon the adoption of the provisional order by the board, the estimated maximum benefit roll showing the legal description of the property to be included in the district and the owners thereof may be recorded with the clerk of the county in which the property is located, which recording shall constitute notice of the pendency of the special assessment district and shall be constructive notice to the owner, purchaser or encumbrancer of the property concerned; and any person whose conveyance is subsequently recorded shall be considered a subsequent purchaser or encumbrancer and shall be subject to and bound by all the proceedings taken after the recording of the notice to the same extent as if he were made a party to such special assessment proceedings.

G. This notice need not be acknowledged to entitle it to be recorded.

H. Nothing in this section shall be construed to affect the priority of special assessment liens.

History: Laws 1980, ch. 91, 7; 1991, ch. 199, 36; 2001, ch. 342, 1.



Section 4-55A-8 - Improvement district; notice of assessment; protests.

4-55A-8. Improvement district; notice of assessment; protests.

A. The notice of the provisional order creating an improvement district shall:

(1) contain the time and place when the board shall hold a hearing on the provisional order creating the improvement district;

(2) describe the improvement to be constructed and the general location thereof; and

(3) state that any interested person may ascertain in the office of the county clerk:

(a) a description of the property to be assessed; and

(b) the maximum amount of benefit estimated to be conferred on each tract or parcel of land.

B. Not more than thirty days nor less than ten days before the day of the hearing, the county clerk, his deputy or the engineer shall mail the notice of the hearing on the provisional order to the owner of the tract or parcel of land being assessed the cost of the improvement at his last known address. The name and address of the owner of each tract of land shall be obtained from the records of the county assessor or any other source the county clerk or engineer deems reliable. Proof of the mailing is to be made by affidavit of the county clerk, his deputy or the engineer, and shall be filed in the office of the county clerk. Failure to mail any notice shall not invalidate any of the proceedings authorized in the County Improvement District Act.

C. Notice of the hearing shall also be published once each week for three consecutive weeks and the last publication shall be at least one week prior to the day of the hearing. Such service by publication shall be verified by an affidavit of the publisher which is to be filed in the office of the county clerk.

History: Laws 1980, ch. 91, 8.



Section 4-55A-9 - Improvement district; provisional order; protest; action in district court.

4-55A-9. Improvement district; provisional order; protest; action in district court.

A. At the hearing of the board on the provisional order creating an improvement district, any interested person or owner of property to be assessed for the improvement may file a written protest or objection questioning the:

(1) propriety and advisability of constructing the improvement;

(2) estimated cost of the improvement;

(3) manner of paying for the improvement; or

(4) estimated maximum benefit to each individual tract or parcel of land.

B. The board may recess the hearing from time to time so that all protestants may be heard.

C. Within thirty days after the board, by adoption of a resolution, has:

(1) concluded the hearing;

(2) determined:

(a) the advisability of constructing the improvement; and

(b) the type and character of the improvement; and

(3) created the improvement district; any person who during the hearing filed a written protest with the board protesting the construction of the improvement may commence an action in district court to correct or set aside the determination of the board. After the lapse of thirty days after adoption of the resolution by the board, any action attacking the validity of the proceedings and the amount of benefit to be derived from the improvement is perpetually barred. Where no person has filed a written protest during the hearing and all owners of property to be assessed, upon conclusion of the hearing submit to the governing body written statements in favor of the creation of the improvement district for the types and character of improvements indicated in the provisional order, such owners shall be deemed to have waived their right to bring any action challenging the validity of the proceedings or the amount of benefit to be derived from the improvements.

History: Laws 1980, ch. 91, 9; 1991, ch. 199, 37.



Section 4-55A-10 - Improvement district; petition method; requirements; distribution of costs; notice of hearing.

4-55A-10. Improvement district; petition method; requirements; distribution of costs; notice of hearing.

A. Whenever the owners of sixty-six and two-thirds percent or more of the total assessed valuation of the property described in Subsection C of Section 4-55A-3 NMSA 1978, but exclusive of any land owned by the United States or the state of New Mexico, petition the board in writing to create an improvement district and construct the improvement described in the petition, the board may:

(1) create the improvement district;

(2) select the type of material and method of construction to be used; and

(3) proceed with the construction of the improvement as authorized in Section 4-55A-14 NMSA 1978 after complying with the requirements for a preliminary hearing required in this section. A governing body of a municipality, board of county commissioners or local board of education may sign a petition seeking the improvement for any land under its control. The submission of separate petitions for any one improvement district within a six-month period shall be considered as a single petition.

B. The board may:

(1) pay the cost of the improvement;

(2) assess the cost of the improvement against the benefiting tracts or parcels of land;

(3) pay part of the cost of the improvement and assess part of the cost of the improvement against the benefiting tracts or parcels of land; or

(4) impose an improvement district property tax pursuant to the County Improvement District Act.

C. If any part or all of the cost of the improvement sought to be constructed as authorized in this section is to be assessed against the benefiting tracts or parcels of land or paid for by the imposition of an improvement district property tax, the board shall hold a preliminary hearing on the proposed improvement district and give notice of the preliminary hearing.

History: Laws 1980, ch. 91, 10; 1991, ch. 199, 38; 1998, ch. 47, 4.



Section 4-55A-11 - Improvement district; notice of preliminary hearing.

4-55A-11. Improvement district; notice of preliminary hearing.

A. The notice of the preliminary hearing required in Section 4-55A-10 NMSA 1978 shall contain:

(1) the time and place when the board will hold a preliminary hearing on the proposed improvement;

(2) the estimated cost of the improvement;

(3) the boundary of the improvement district;

(4) the route of the improvement by streets or roads or location of the improvements;

(5) the location of the proposed improvement;

(6) a description of each property to be assessed or against which an improvement district property tax is to be imposed;

(7) the estimated amount of the assessment against or property tax imposed upon each tract or parcel of land; and

(8) the amount of the cost to be assumed by the county, if any.

B. If the owners are found within the county, the notices shall be personally served on them at least thirty days prior to the day of the hearing. The notice shall also be published in a newspaper published in the county once each week for four successive weeks. The last publication shall be at least three days before the day of the preliminary hearing.

History: Laws 1980, ch. 91, 11; 1991, ch. 199, 39; 1998, ch. 47, 5.



Section 4-55A-12 - Improvement district; preliminary hearing; protest; action of the board; action in district court.

4-55A-12. Improvement district; preliminary hearing; protest; action of the board; action in district court.

A. At the preliminary hearing of the board on the question of creating an improvement district as authorized in Section 4-55A-10 NMSA 1978, any owner of a tract or parcel of land to be assessed or upon which it is proposed to impose an improvement district property tax may contest:

(1) the proposed assessment or tax;

(2) the regularity of the proceedings relating to the improvement;

(3) the benefits of the improvement; or

(4) any other matter relating to the improvement district.

B. The board shall not assess the tract or parcel of land an amount greater than the actual benefit to the tract or parcel of land by reason of the enhanced value of the tract or parcel of land as a result of the improvement as ascertained at the hearing. The board may allow a fair price, based on its current value, as a setoff against any assessment against a tract or parcel of land if the owner has improved the tract or parcel of land in such a manner that the improvement may be made part of the proposed improvement.

C. At the hearing, the board may:

(1) correct any mistake or irregularity in any proceeding relating to the improvement;

(2) correct an assessment to be made against or an improvement district property tax to be imposed upon any tract or parcel of land;

(3) in case of any invalidity, reassess the cost of the improvement against a benefiting tract or parcel of land; or

(4) recess the hearing from time to time.

D. Within thirty days after the hearing, any owner of a tract or parcel of land to be assessed or upon which it is proposed to impose an improvement district property tax, whether he appeared at the hearing or not, may commence an action in district court seeking an account of any error or invalidity of the proceedings relating to the improvement district to set aside or correct the assessment or any proceedings relating to the improvement district. Thereafter, any owner or his heirs, assigns, successors or personal representatives are perpetually barred from any action or any defense of error or invalidity in the proceedings or assessments. Where no owner of a tract or parcel to be assessed has presented a protest during the hearing and all owners of the property to be assessed, upon conclusion of the hearing, submit written statements in favor of the creation of the improvement district for the types and character of improvements indicated in the petition, such owners shall be deemed to have waived their right to bring any action in district court seeking an account of any error or invalidity of the proceedings relating to the improvement district or to set aside or correct the assessment or any proceedings relating to the improvement district.

History: Laws 1980, ch. 91, 12; 1991, ch. 199, 40; 1998, ch. 47, 6; 2001, ch. 312, 11.



Section 4-55A-12.1 - Imposition of improvement district property tax; limitations.

4-55A-12.1. Imposition of improvement district property tax; limitations.

A. If in connection with the creation of the improvement district the board determines that it is in the best interest of the county to finance the district improvements by the imposition of an improvement district property tax and the issuance of improvement district general obligation bonds, the board shall enact an ordinance making the determination and provide in the ordinance the improvement district property tax rate to be imposed; the date, which may be a predetermined date or a date to be established in the future after completion of the improvements, of commencement of the tax; the amount of the bonds to be issued to finance the improvements; and any other matters the board deems necessary or appropriate. The board shall call an election within the improvement district for the purpose of authorizing the board to issue general obligation bonds, the proceeds of the sale of which shall be used for constructing the improvements for which the district was created and to impose property taxes on all taxable property within the district for the purpose of paying the principal, debt service and other expenses incidental to the issuance and sale of the bonds. The ordinance shall also include procedures for the conduct of the election based upon the size of the improvement district and the number of voters entitled to vote.

B. If at the election described in Subsection A of this section the property tax imposition and the issuance of improvement district general obligation bonds are approved by a majority of the voters voting on the issues, the board shall impose the tax at a rate sufficient to pay the debt service on the bonds and retire them at maturity.

C. Imposition and collection of the improvement district property tax authorized in this section shall be made at the same time and in the same manner as impositions and collections of property taxes for use by counties are made.

D. Bonds issued by the board for payment of the specified improvement district improvements shall be sold at a price that does not result in a net effective interest rate exceeding the maximum net effective interest rate permitted by the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978]. The bonds may be sold at public or private sale and may be in denominations that the board determines.

E. The form and terms of the bonds, including a final maturity of thirty years and provisions for their payment and redemption, shall be as determined by the board. The bonds shall be executed in the name of and on behalf of the improvement district by the chairman of the board. The bonds may be executed and sealed in accordance with the provisions of the Uniform Facsimile Signature of Public Officials Act [6-9-1 through 6-9-6 NMSA 1978].

F. To provide for the payment of the interest and principal of the bonds issued and sold pursuant to this section, the board shall annually impose a property tax on all taxable property in the district in an amount sufficient to produce a sum equal to the principal and interest on all bonds as they mature.

G. The bonds authorized in this section are general obligation bonds of the district, and the full faith and credit of the district are pledged to the payment of the bonds. The proceeds obtained from the issuance of the bonds shall not be diverted or expended for any purposes other than those provided in the County Improvement District Act.

H. All bonds issued by an improvement district shall be fully negotiable and constitute negotiable instruments within the meaning of and for all the purposes of the Uniform Commercial Code [Chapter 55 NMSA 1978]. If lost or completely destroyed, any bond may be reissued in the form and tenor of the lost or destroyed bond upon the owner furnishing to the satisfaction of the board:

(1) proof of ownership;

(2) proof of loss or destruction;

(3) a surety bond in twice the face amount of the bond and coupons; and

(4) payment of the cost of preparing and issuing the new bond and coupons.

I. The board may in any proceedings authorizing improvement district bonds provide for the initial issuance of one or more bonds aggregating the amount of the entire issue or may make provision for installment payments of the principal amount of any bond as it may consider desirable.

J. The board may issue bonds to be denominated refunding bonds, for the purpose of refunding any of the general obligation bonded indebtedness of the district. Whenever the board deems it expedient to issue refunding bonds, it shall adopt a resolution setting out the facts making the issuance of the refunding bonds necessary or advisable, the determination of the necessity or advisability by the board and the amount of refunding bonds that the board deems necessary and advisable to issue. The resolution shall fix the form of the bonds; the rate or rates of interest of the bonds, but the net effective interest rate of the bonds shall not exceed the maximum net effective interest rate permitted by the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978]; the date of the refunding bonds; the denominations of the refunding bonds; the maturity dates; and the place or places of payment within or without the state of both principal and interest. Refunding bonds when issued, except for bonds issued in book entry or similar form without the delivery of physical securities, shall be negotiable in form and shall bear the signature or the facsimile signature of the chairman of the board. All refunding bonds may be exchanged dollar for dollar for the bonds to be refunded or they may be sold as directed by the board, and the proceeds of the sale shall be applied only to the purpose for which the bonds were issued and the payment of any incidental expenses.

K. The principal amount of improvement district general obligation bonds that may be issued by the board for any improvement district shall not exceed twenty-five percent of the final estimated value of properties in the improvement district after completion of the projects to be financed with the improvement district general obligation bonds and after development of the properties in the improvement district in accordance with their planned use, as determined by the board with the assistance of the engineer and other qualified professionals.

L. In connection with an improvement district project to be financed with the proceeds of improvement district general obligation bonds issued pursuant to this section, a property owner subject to the improvement district property tax or the board may enter into contracts to design, engineer, finance, construct or acquire a project with contractors and professionals, on such terms and with such persons as the property owner subject to the improvement district property tax or the board determines to be appropriate, without following the procedures or meeting the requirements of the Procurement Code [13-1-28 through 13-1-199 NMSA 1978] or the requirements of Sections 6-15-1 through 6-15-22 NMSA 1978.

History: 1978 Comp., 4-55A-12.1, enacted by Laws 1998, ch. 47, 7; 2001, ch. 312, 12.



Section 4-55A-13 - Improvement district; levy and collection of assessments prior to commencing improvement; special fund; misuse; penalty.

4-55A-13. Improvement district; levy and collection of assessments prior to commencing improvement; special fund; misuse; penalty.

A. Whenever the board:

(1) elects to order the construction of a street or road as authorized in the County Improvement District Act;

(2) uses county owned or leased equipment to construct the street or road; and

(3) determines what portion of the estimated cost of the construction shall be paid by tract or parcel of land benefited or to be benefited by the construction,

the assessment may be levied and the installments collected prior to the commencement of work and as work progresses according to the terms of payment fixed by the board.

B. The construction shall commence within sixty days after the payment of the first installment of the assessment and be diligently prosecuted so that the construction is completed within one year from the date of commencement. At the end of the one-year period, any tract or parcel of land that has not received the benefits provided by this section shall be released of any lien assessed against the tract or parcel of land by reason of this section and all assessment money collected from each owner of a tract or parcel of land so assessed and not benefited shall be returned.

C. All assessment money collected under this section shall be held by the county treasurer in a special account as a separate fund and used only for constructing the improvement, including the purchasing or leasing of necessary equipment. The use of the special fund for any purpose other than that required under this section by any public official, treasurer or member of the board is prohibited and is a felony punishable by a fine not exceeding one thousand dollars ($1,000) or by imprisonment in the penitentiary for not more than two years or by both fine and imprisonment in the discretion of the court.

History: Laws 1980, ch. 91, 13.



Section 4-55A-14 - Improvement district; advertising for bids; county may do work; contribution by governmental agency.

4-55A-14. Improvement district; advertising for bids; county may do work; contribution by governmental agency.

A. If a continuous area proposed to be improved on any one street or road exceeds five hundred feet in length, the board, before using county equipment and employees to construct the improvement, shall advertise for bids for the construction of the improvement and award the contract for the construction of the improvement to the lowest responsible bidder; provided, however, a county may construct the improvement using the same specifications upon which bids were requested if:

(1) the county can guarantee to construct the improvement for an amount less than the lowest bid amount and not assess the benefiting tracts or parcels of land an amount in excess of the lowest responsible bid if a bid is received; or

(2) the county receives no bids for the construction of the improvement.

B. A county using county owned or leased equipment and county employees in constructing an improvement may cooperate with another governmental agency which contributes money, labor or a portion of the cost of materials towards completion of the improvement.

History: Laws 1980, ch. 91, 14.



Section 4-55A-15 - Notice of bid; acceptance of bid.

4-55A-15. Notice of bid; acceptance of bid.

A. After the board creates an improvement district, the board may proceed as authorized in Section 13 or 14 [4-55A-13 or 4-55A-14 NMSA 1978] of the County Improvement District Act or call for sealed bids on the proposed improvement. The notice of the call for bids shall be made in accordance with the provisions of Section 13-1-11 NMSA 1978.

B. After advertising for bids, the county may make minor alterations or changes in the plans and specifications to correct errors or omissions in the original plans and specifications.

C. The board shall award the contract to the lowest responsible bidder unless the board:

(1) elects to construct the improvement as authorized in Section 13 or 14 [4-55A-13 or 4-55A-14 NMSA 1978] of the County Improvement District Act;

(2) rejects all bids submitted for the construction of the improvement. Such bids shall be rejected in the following manner:

(a) if less than three bids are received, the purchase may be made without bids at the best documented obtainable price; or

(b) if three or more bids are received, the county may reject any or all bids but shall readvertise and accept new bids; and

(c) if no new bids are received or if all new bids are rejected, the rejection shall be accompanied by a written statement of the board declaring the reasons for the rejection and the county may then purchase the required items on the open market at the best documented price.

History: Laws 1980, ch. 91, 15.



Section 4-55A-16 - Improvement district; assessment of railroad property.

4-55A-16. Improvement district; assessment of railroad property.

The board may assess the property of any railroad or street railroad which occupies or abuts any street the whole cost of the improvement between or under the rails or tracks and two feet on each side of the rail or track of the railroad or street railroad. The assessment shall be levied as other assessments are levied and shall constitute a lien coequal with the lien of other taxes and prior and superior to all other liens, claims and titles, and may be enforced by sale of the railroad or street railroad property or by suit against the owner of the railroad or street railroad.

History: Laws 1980, ch. 91, 16.



Section 4-55A-17 - Improvement district; assessment roll; notice of assessment hearing.

4-55A-17. Improvement district; assessment roll; notice of assessment hearing.

A. After the contract has been awarded and the board determines the total cost of the improvement to the county, the board shall determine what portion of the total cost of the improvement shall be assessed against the benefited tract or parcel of land. The assessment, including the cost of the improvement at an intersection, shall not exceed the estimated benefit to the tract or parcel of land assessed.

B. With the engineer, the board shall prepare and cause to be filed in the office of the county clerk an assessment roll containing, among other things:

(1) the name of the last known owner of the tract or parcel of land to be assessed, or if his name is unknown, state "unknown";

(2) a description of the tract or parcel of land to be assessed; and

(3) the amount of the assessment against each tract or parcel of land.

C. After the filing of the assessment roll, the board shall, by resolution, set a time and place for the assessment hearing when an owner may object to the amount of the assessment.

D. Not more than thirty days nor less than ten days before the day of the hearing, the county clerk, his deputy or the engineer shall mail the notice of the hearing on the assessment roll to the owner of the tract or parcel of land being assessed the cost of the improvement at his last known address. The name and address of the owner of each tract of land shall be obtained from the records of the county assessor or any other source the county clerk or engineer deems reliable. Proof of the mailing is to be made by affidavit of the county clerk, his deputy or the engineer and shall be filed in the office of the county clerk. Failure to mail any notice shall not invalidate any of the proceedings authorized in the County Improvement District Act. The notice of the hearing shall also be published once each week for three consecutive weeks and the last publication shall be at least one week prior to the day of the hearing. Such service by publication shall be verified by an affidavit of the publisher which is to be filed in the office of the county clerk.

History: Laws 1980, ch. 91, 17.



Section 4-55A-18 - Improvement district; filing of objections; assessment hearing; action of the board; appeal to district court.

4-55A-18. Improvement district; filing of objections; assessment hearing; action of the board; appeal to district court.

A. Not later than three days before the date of the hearing on the assessment roll, any owner of a tract or parcel of land that is listed on the assessment roll may file his specific objections in writing with the county clerk. Unless presented as required in this subsection, any objection to the regularity, validity and correctness of:

(1) the proceedings;

(2) the assessment roll;

(3) each assessment contained on the assessment roll; or

(4) the amount of the assessment levied against each tract or parcel of land; is waived.

B. At the hearing, the board shall hear all objections which have been filed as provided in this section and may recess the hearing from time to time and, by resolution, revise, correct, confirm or set aside any assessment and order another assessment be made de novo.

C. The board by ordinance shall, by reference to the assessment roll as so modified, if modified, and as confirmed by the resolution, levy the assessments contained in the assessment roll. The assessments may be levied in stages if preliminary liens are established pursuant to Section 4-55A-7 NMSA 1978. The decision, resolution and ordinance of the board shall be:

(1) a final determination of the regularity, validity and correctness of:

(a) the proceedings;

(b) the assessment roll;

(c) each assessment contained on the assessment roll; and

(d) the amount of the assessment levied against each tract or parcel of land; and

(2) conclusive upon the owners of the tract or parcel of land assessed.

D. Within fifteen days after the publication of the title and general summary of the ordinance or posting of the ordinance, any owner who has filed an objection as provided in this section may commence an action in district court to correct or set aside the determination of the board. After the lapse of fifteen days after the publication or posting, all actions which include the defense of confiscation or attack the regularity, validity and correctness of:

(1) the proceedings;

(2) the assessment roll;

(3) each assessment contained on the assessment roll; or

(4) the amount of the assessment levied against each tract or parcel of land; are perpetually barred.

History: Laws 1980, ch. 91, 18; 1991, ch. 199, 41.



Section 4-55A-19 - Improvement district; assessments; terms of payment; liens.

4-55A-19. Improvement district; assessments; terms of payment; liens.

A. The board may, by ordinance:

(1) establish the time and terms of paying the assessment or installments on the assessment, including but not limited to any provision for differing optional time periods over which installments of assessments for the same district may be paid and, at the discretion of the board, differing interest rates on the assessments that are payable over different time periods; provided that in the situation where the board provides for optional time periods for payment of assessment installments, the ordinance shall set a limit on the time during which the affected property owner must select one of the specified options in writing and shall provide that failure to select one of the options within the time limit conclusively establishes the selection of a specific option designated in the ordinance;

(2) set any rate or rates of interest upon deferred payments of the assessment or provide for setting, by resolution, of the rate or rates of interest upon deferred payments after sale of bonds or assignable certificates as provided in Section 4-55A-20 NMSA 1978, which shall commence from the date of publication or posting of the ordinance levying the assessment; provided that the same interest rate shall be set for assessments which are payable over the same time period; and provided further that no rate or rates of interest in excess of twelve percent a year upon such deferred payments of the assessment shall become effective unless the state board of finance or any successor thereof at any time approves such higher rate or rates in writing based upon the determination of the state board of finance that the higher rate is reasonable under existing or anticipated bond market conditions, which approval shall be conclusive;

(3) fix penalties to be charged for delinquent payment of an assessment;

(4) establish procedures and standards for an adjustment of assessment in order to allow transfer of a parcel free of an assessment lien, accomodate [accommodate] subdivision of an assessed parcel or accommodate property line corrections and adjustments without changing the original payment schedule, the priority or original amount of the assessment. Such an adjustment of assessment may allow the owner of the original tract of land to pay off any pro rata share of the assessment lien in advance of the schedule of payments. The procedures and standards may also provide for the method of assessment on the newly created parcels to vary from the method of assessment used on the original tract; and

(5) provide for the payment of any assessments levied pursuant to Chapter 4, Article 55A NMSA 1978 from other funds received by any owner of a tract or parcel in an improvement district in a location also intended by the board for the stimulation of manufacturing, industrial, commercial or business development pursuant to Section 4-55A-4.1 NMSA 1978.

B. After the publication or posting of the ordinance levying an assessment as provided in Section 4-55A-18 NMSA 1978, the assessment together with any interest or penalty accruing to the assessment is a lien upon the tract or parcel of land so assessed. Such a lien is coequal with the lien for general ad valorem taxes and the lien of other improvement districts and is superior to all other liens, claims and titles. Unmatured installments are not deemed to be within the terms of any general covenant or warranty. All purchasers, mortgagees or encumbrancers of a tract or parcel of land so assessed shall hold the tract or parcel of land subject to the lien so created unless the assessment lien is adjusted pursuant to this section.

C. Within sixty days after the publication or posting of the ordinance ratifying an assessment roll and levying the assessments, the county clerk shall prepare, sign, attest and record in his office a claim of lien for any unpaid amount due and assessed against a tract or parcel of land.

D. Any tract or parcel of land so assessed shall not be relieved from the assessment or lien by the sale of the tract or parcel of land for general taxes or any other assessment, subject to the provisions of Section 4-55A-26 NMSA 1978. The statute of limitations shall not begin to run against an assessment until after the last installment of the assessment becomes due.

E. The fact that an improvement is omitted for any benefited tract or parcel of land does not invalidate a lien or assessment made against any other tract or parcel of land.

History: Laws 1980, ch. 91, 19; 1981, ch. 44, 4; 1991, ch. 199, 42.



Section 4-55A-20 - Improvement district; authority to issue bonds or assignable certificates.

4-55A-20. Improvement district; authority to issue bonds or assignable certificates.

A. To pay all or any part of the cost of the improvement, including those items set out in Subsection C of Section 4-55A-7 NMSA 1978, the board may proceed pursuant to the provisions of Section 4-55A-12.1 NMSA 1978 or may issue in the name of the county bonds in such form as the board may determine or assignable certificates in an amount not exceeding the total cost of the improvement and maturing not more than twenty years from the date of issuance. If the bonds or assignable certificates recite that:

(1) the proceedings relating to making the improvement and levying the assessments as provided in Section 4-55A-18 NMSA 1978 or placing the preliminary lien as provided in Section 4-55A-7 NMSA 1978 to pay for the improvement have been done in compliance with law; and

(2) all prerequisites to the fixing of the assessment lien or placing the preliminary lien against the tract or parcel of land benefited by the improvement have been performed, such recital shall be conclusive evidence of the facts recited.

B. The assignable certificates shall:

(1) declare the liability of the owner of the tract or parcel of land so assessed or the liability of the tract or parcel of land so assessed for payment of the assessment, interest and penalties;

(2) fix the terms and conditions of the certificates; and

(3) accurately describe the tract or parcel of land covered by the certificate.

C. The bonds shall:

(1) recite the terms and conditions for their issuance;

(2) be payable from money collected from the preliminary assessment lien authorized in Section 4-55A-7 NMSA 1978 and, if so payable, also payable from the proceeds of bonds payable from the final assessment lien authorized in Section 4-55A-18 NMSA 1978; or

(3) be payable from the money collected from the assessments authorized in Section 4-55A-18 NMSA 1978; provided that if assessments are made payable over more than one period of time as permitted by Section 4-55A-19 NMSA 1978, specified portions of the bonds may be payable from money collected from those assessments payable over that period of time that generally corresponds to the period of time over which such specified portions of the bonds are payable; and

(4) bear a rate or rates of interest that shall not exceed the rate of interest on the deferred installments of the assessments or, if more than one rate of interest is specified for assessments as permitted by Section 4-55A-19 NMSA 1978, on that portion of the deferred installments of assessments from which that specified portion of the bonds may be payable. Payment of the bonds issued for the construction of a project described in Subsection A of Section 4-55A-4 NMSA 1978 may be supplemented from gasoline tax and special fuel excise tax distributed to the county pursuant to Section 7-1-6.39 NMSA 1978 on or before a date not more than twelve months after the last deferred installment of an assessment is due from the owner of a tract or parcel of land so assessed.

D. The bonds may be issued to the contractor in payment for the construction of the improvement or may be issued and sold:

(1) in payment of the county's proportion of the cost of the improvement;

(2) in payment of the proportionate cost, if the improvement is done in cooperation with another governmental agency;

(3) in payment of the construction of the improvement done under contract; or

(4) in reimbursement to the county, if the county constructed the improvement with county-owned or -leased equipment and county employees.

E. Bonds or assignable certificates may be sold at a public or private sale at a discount.

History: Laws 1980, ch. 91, 20; 1983, ch. 265, 20; 1991, ch. 199, 43; 1998, ch. 47, 8.



Section 4-55A-21 - Improvement district; rights of negotiable bondholders or assignable certificate holders.

4-55A-21. Improvement district; rights of negotiable bondholders or assignable certificate holders.

A. If the board fails or refuses to foreclose and sell a tract or parcel of land for the delinquent assessment or installment of the assessment as required in Section 4-55A-22 NMSA 1978, any holder of a bond or assignable certificate secured by the assessment may foreclose the assessment lien on such delinquent property in the manner provided by law for the foreclosure of mortgages on real estate.

B. Any person holding two or more assignable certificates issued as authorized in Section 4-55A-20 NMSA 1978 may sue in the same action on all tracts or parcels of land described in the certificate to enforce the lien against the tract or parcel of land described in the certificate unless the assessment lien has been adjusted pursuant to Section 4-55A-19 NMSA 1978.

C. Whenever a governing body of a municipality, board of county commissioners or local board of education is delinquent in the payment of an assessment, the holder of any assignable certificate issued against the tract or parcel of land of the municipality, county or school district has the rights and remedies for the collection of the assessment as are given by law for the collection of judgments against municipalities, counties and school districts.

History: Laws 1980, ch. 91, 21; 1991, ch. 199, 44.



Section 4-55A-22 - Improvement district; additional duties imposed on county.

4-55A-22. Improvement district; additional duties imposed on county.

A. Whenever an improvement district has been created and bonds or assignable certificates have been issued to finance the improvement, a county shall:

(1) act as agent for the collection of the assessments;

(2) collect the assessments when due;

(3) act as trustee for the benefit of the holders of the bonds or assignable certificates;

(4) annually prepare a statement that shall:

(a) be available for inspection in the office of the county treasurer;

(b) reflect the financial condition of the improvement district; and

(c) list all the delinquencies existing at that time; and

(5) institute proceedings to foreclose the assessment lien against any tract or parcel of land that is delinquent in the payment of the assessment or installment of an assessment for a period of more than one year.

B. If more than one improvement district is created, the money from assessments in each district shall be kept in a separate fund and used for the payment of principal and interest of the bonds or assignable certificates outstanding against that improvement district.

History: Laws 1980, ch. 91, 22; 1991, ch. 199, 45.



Section 4-55A-23 - Improvement district; acceptance of deed in lieu of foreclosure.

4-55A-23. Improvement district; acceptance of deed in lieu of foreclosure.

In lieu of the foreclosure of a lien against any tract or parcel of land which is delinquent in the payment of an assessment or installment of an assessment for a period of more than one year, a county may accept a deed to the property subject to the lien if the owner of the property tenders the deed to the county.

History: Laws 1980, ch. 91, 23.



Section 4-55A-24 - Improvement district; foreclosure; trustee may purchase at foreclosure of liens; contents of bid.

4-55A-24. Improvement district; foreclosure; trustee may purchase at foreclosure of liens; contents of bid.

Any delinquent assessment has the effect of a mortgage and shall be foreclosed and sold in the manner provided by law for the foreclosure of mortgages on real estate. In any action seeking the foreclosure of a lien against any tract or parcel of land assessed by a county for the construction of any project after either or both assignable certificates or bonds have been issued, if there is no other purchaser for the tract or parcel of land having a delinquent assessment, the county as trustee of the fund from which the assignable certificates or bonds are to be paid, may:

A. purchase the tract or parcel of land sold at the foreclosure sale; and

B. bid, in lieu of cash, the full amount of the assessment, interest, penalties, attorneys' fees and costs found by the court to be due and payable under the ordinance creating the lien and any cost taxed by the court in the foreclosure proceedings against the property ordered sold.

History: Laws 1980, ch. 91, 24; 1991, ch. 199, 46.



Section 4-55A-25 - Improvement district; title subject to redemption vests in trustee.

4-55A-25. Improvement district; title subject to redemption vests in trustee.

Upon the acceptance or purchase of the tract or parcel of land as provided in Sections 4-55A-23 and 4-55A-24 NMSA 1978, title to the tract or parcel of land, subject to the right of redemption provided by Subsection A of Section 4-55A-26 NMSA 1978, vests in the trustee of the fund from which the assignable certificates or bonds are payable.

History: Laws 1980, ch. 91, 25; 1991, ch. 199, 47.



Section 4-55A-26 - Improvement district; private or public sale of property; redemption period; application for authorization; appraisement; disposition of proceeds.

4-55A-26. Improvement district; private or public sale of property; redemption period; application for authorization; appraisement; disposition of proceeds.

A. No real property shall be sold by the trustee to satisfy a delinquent assessment until at least fifteen days after the date of the order, judgment or decree of the court, within which time the owner of the tract or parcel of land may pay off the decree and avoid the sale. Any real estate sold under any order, judgment or decree of court to satisfy the lien may be redeemed at any time within one year of the date of sale by the owner or mortgage holder or other person having an interest, or their assigns, by repaying to the purchaser or his assign the amount paid with interest from the date of purchase at the rate of twelve percent per year.

B. After expiration of the fifteen-day period, the trustee may sell the property at a public or private sale subject to the right of redemption, and, if not paid from the proceeds of the sale, subject to the indebtedness claimed under the lien, ad valorem taxes and other special assessments having a lien on the property which is coequal with the lien for ad valorem taxes.

C. The proceeds of the sale of the foreclosed tract or parcel of land at either a private sale or a public sale shall be applied as follows:

(1) first, to the payment of costs in giving notice of the sale and of conducting the sale;

(2) second, to costs and fees taxed against the tract or parcel of land in the foreclosure proceedings;

(3) third, on a pro rata basis, to the indebtedness claimed under the lien and to ad valorem taxes and other special assessments having a lien on the property that are coequal with the ad valorem taxes; and

(4) fourth, after all such costs, liens, assessments and taxes are paid, to the former owner, mortgage holder or other parties having an interest in the tract or parcel, upon such person providing satisfactory proof to the court of such interest and upon approval of the court. Receipts for the satisfaction of the indebtedness claimed under the lien shall be paid into the proper improvement district fund for payment of the interest and the bonds or assignable certificates. In case of the sale of any tract or parcel of land subject to more than one delinquent assessment, such remaining proceeds shall be distributed into the proper improvement district funds for such payment pro rata based upon the total unpaid amount due each such district.

History: Laws 1980, ch. 91, 26; 1991, ch. 199, 48.



Section 4-55A-27 - Improvement district; assessment funds; expenditures; misuse; penalties.

4-55A-27. Improvement district; assessment funds; expenditures; misuse; penalties.

A. All money received by the county from any special assessment or assessment within an improvement district shall be held in a special fund and used to:

(1) pay the cost of the improvement for which the assessment was made;

(2) reimburse the county for any work performed by the county in constructing the improvement and for administrative costs associated with the improvement district; or

(3) pay the interest and principal due on any outstanding bonds or assignable certificates.

B. Any person who uses money in an improvement district fund other than as provided in this section is guilty of a felony and shall be punished by a fine not exceeding one thousand dollars ($1,000) or by imprisonment in the state penitentiary for not more than two years or by both such fine and imprisonment in the discretion of the court.

History: Laws 1980, ch. 91, 27; 1991, ch. 199, 49.



Section 4-55A-28 - Transfer of improvement district funds.

4-55A-28. Transfer of improvement district funds.

The board may transfer to the general fund of the county any money obtained from the levy of an assessment for an improvement district if:

A. bonds or assignable certificates were issued to finance the improvement;

B. the proceeds of the bonds or assignable certificates were spent for the improvement;

C. the assessments were levied and collected for the payment of the bonds or assignable certificates; and

D. either the bondholders or assignable certificate holders are barred by the statute of limitations or a court judgment or decree from collecting the indebtedness; or

E. the bonded indebtedness or assignable certificates have been paid.

History: Laws 1980, ch. 91, 28; 1991, ch. 199, 50.



Section 4-55A-29 - Improvement district; reassessment after voiding of assessments; procedure.

4-55A-29. Improvement district; reassessment after voiding of assessments; procedure.

A. It is the purpose of Sections 4-55A-29 through 4-55A-33 NMSA 1978 to:

(1) charge the cost of any improvement payable by the tract or parcel of land benefited by the improvement by making a reassessment for the cost of the improvement; and

(2) permit the making of a reassessment when an original assessment is declared void or the enforcement of the original assessment is refused by a court.

B. Whenever any assessment for improvements is declared void or unenforceable, either directly or indirectly, by a decision of any court for any cause whatever, the board shall reassess the tracts or parcels of land that are benefited or will be benefited by the improvement to the extent of the proportionate share of the cost of the improvement of each tract or parcel of land together with accrued interest.

C. The reassessment roll shall be prepared, a hearing held on the reassessment roll and a final determination of the reassessment made by the board, all in the manner provided in Sections 4-55A-18 through 4-55A-20 NMSA 1978 for the original assessment.

History: Laws 1980, ch. 91, 29; 1991, ch. 199, 51.



Section 4-55A-30 - Improvement district; reassessment; defects waived; credit for previous payment.

4-55A-30. Improvement district; reassessment; defects waived; credit for previous payment.

A. The fact that:

(1) the contract has been let;

(2) an improvement has been wholly or partially constructed;

(3) an omission, failure or neglect of the board or county officer to comply with the requirements of Sections 1 through 20 [4-55A-1 through 4-55A-20 NMSA 1978] of the County Improvement District Act; or

(4) any other matter whatsoever connected with the improvement or initial assessment is invalid,

shall not invalidate or in any way affect the making of a reassessment as authorized in Section 29 [4-55A-29 NMSA 1978] of the County Improvement District Act and charging the benefited tract or parcel of land the cost of the improvement.

B. When the reassessment is complete, any money paid on the former attempted assessment against a tract or parcel of land shall be credited to the tract or parcel of land in partial or whole payment of the reassessment.

History: Laws 1980, ch. 91, 30.



Section 4-55A-31 - Improvement district; appeal to district court.

4-55A-31. Improvement district; appeal to district court.

After an owner has filed a written objection with the county clerk to any reassessment as provided in Section 4-55A-18 NMSA 1978 and the board has determined the reassessment, any owner of a tract or parcel of land that is reassessed may file a notice of appeal pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: Laws 1980, ch. 91, 31; 1998, ch. 55, 17; 1999, ch. 265, 17.



Section 4-55A-32 - Improvement district; payment of reassessment; continuing proceedings to collect assessment.

4-55A-32. Improvement district; payment of reassessment; continuing proceedings to collect assessment.

A. The board shall enforce payment of the reassessment of the tract or parcel of land benefiting from an improvement in the manner provided in Chapter 4, Article 55A NMSA 1978 for the enforcement of the original assessment.

B. If for any reason a reassessment is held to be invalid or uncollectible, the board shall continue to reassess the tract or parcel of land as provided in Sections 4-55A-29 through 4-55A-38 NMSA 1978 until the benefited tract or parcel of land has paid the cost of any improvement chargeable to the benefited tract or parcel of land.

History: Laws 1980, ch. 91, 32; 1991, ch. 199, 52.



Section 4-55A-33 - Improvement district; appeal of reassessment; procedure exclusive.

4-55A-33. Improvement district; appeal of reassessment; procedure exclusive.

A. The rights and remedies granted in Section 18 [4-55A-18 NMSA 1978] of the County Improvement District Act to any owner who objects, contests or appeals the amount, correctness, regularity or validity of the reassessment;

(1) are declared to exclude any other right, remedy, suit or action either at law or in equity which might otherwise be available; and

(2) do afford the owner a sufficient day in court for the redressing of all rights and grievances that he may have in connection with the reassessment.

B. Any person who fails to file an objection to a reassessment in the manner provided in Section 18 of the County Improvement District Act or fails to appeal to the district court in the manner provided in Section 31 [4-55A-31 NMSA 1978] of that act, is forever absolutely barred from objecting to or contesting the amount, correctness, regularity or validity of the reassessment.

History: Laws 1980, ch. 91, 33.



Section 4-55A-34 - Improvement district; application of reassessment fund to outstanding indebtedness.

4-55A-34. Improvement district; application of reassessment fund to outstanding indebtedness.

A. Whenever a county has:

(1) issued bonds or assignable certificates to obtain money to pay for an improvement that has been constructed; and

(2) reassessed the tract or parcel of land benefiting from the improvement as provided in Sections 4-55A-26 through 4-55A-31 NMSA 1978; the county shall apply all money received from the payment of the reassessment to the payment of the bonds or assignable certificates.

B. Bonds or assignable certificates that have been issued to obtain money to pay for any improvement that has been constructed are:

(1) valid and binding obligations of the county; and

(2) payable from the payments received from any reassessment that shall be levied until all obligations of indebtedness of the improvement have been paid in full.

History: Laws 1980, ch. 91, 34; 1991, ch. 199, 53.



Section 4-55A-35 - Improvement district; refunding improvement bonds; authority.

4-55A-35. Improvement district; refunding improvement bonds; authority.

A. As used in this section and in Sections 4-55A-36 through 4-55A-38 NMSA 1978 "bonds", when not modified by the word "refunding", includes assignable certificates.

B. The board may issue refunding improvement district bonds to refund all or any part of improvement district bonds. Refunding bonds may be issued:

(1) to change the payment schedule for the bonds;

(2) to fund principal and interest due on bonds that are in default or for which there is not and, in the opinion of the governing body, will not be sufficient money available to pay the principal and interest when due;

(3) to reduce interest costs on the bonds or on the assessments providing security for the bonds or to provide other savings;

(4) to modify or eliminate restrictive or burdensome contractural [contractual] limitations concerning the bonds;

(5) to provide enhanced or substitute security for the bonds; or

(6) to provide for any other reasonable and necessary purpose or any combination of the foregoing purposes.

History: Laws 1980, ch. 91, 35; 1991, ch. 199, 54.



Section 4-55A-36 - Refunding bonds; escrow; detail.

4-55A-36. Refunding bonds; escrow; detail.

A. Refunding bonds issued pursuant to Sections 4-55A-35 through 4-55A-38 NMSA 1978 shall be authorized by ordinance. Any bonds that are refunded under the provisions of this section shall be paid at maturity or on any permitted prior redemption date in the amounts at the time and places and, if called prior to maturity, in accordance with any applicable notice provisions, all as provided in the ordinance authorizing the issuance of the refunded bonds or otherwise appertaining thereto, except for any such bond that is voluntarily surrendered for exchange or payment by the holder or owner.

B. Provisions shall be made for paying the refunded bonds at the time or times provided in Subsection A of this section.

C. The proceeds of refunding bonds, including any accrued interest and premium appertaining to the sale of refunding bonds, shall either be immediately applied to the retirement of the refunded bonds or be placed in escrow in a commercial bank or trust company that possesses and is exercising trust powers and that is a member of the federal deposit insurance corporation, to be applied to the payment of the principal of, interest on and any prior redemption premium due in connection with the refunded bonds; provided that such refunding bond proceeds, including any accrued interest and any premium appertaining to a sale of refunding bonds, may be applied to the establishment and maintenance of a reserve fund and to the payment of expenses incidental to the refunding and the issuance of the refunding bonds, the interest thereon and the principal thereof or both interest and principal as the municipality may determine. Nothing in this section requires the establishment of an escrow if the refunded bonds become due and payable within one year from the date of the refunding bonds and if the amounts necessary to retire the refunded bonds within that time are deposited with the paying agent for the refunded bonds. Any such escrow shall not necessarily be limited to proceeds of refunding bonds but may include other money available for its purpose. Any proceeds in escrow pending such use may be invested or reinvested in bills, certificates of indebtedness, notes or bonds that are direct obligations of or the principal and interest of which obligations are unconditionally guaranteed by the United States or in certificates of deposit of banks that are members of the federal deposit insurance corporation, the par value of which certificates of deposit is collateralized by a pledge of obligations of or the payment of which is unconditionally guaranteed by the United States, the par value of which obligations is at least seventy-five percent of the par value of the certificates of deposit. Such proceeds and investments in escrow together with any interest or other income to be derived from any such investment shall be in an amount at all times sufficient as to principal, interest, any prior redemption premium due and any charges of the escrow agent payable therefrom to pay the refunded bonds as they become due at their respective maturities or due at any designated prior redemption date or dates in connections with which the county shall exercise a prior redemption option. Any purchaser of any refunding bond issued under Sections 4-55A-35 through 4-55A-38 NMSA 1978 is in no manner responsible for the application of the proceeds thereof by the county or any of its officers, agents or employees.

History: 1978 Comp., 4-55A-36, enacted by Laws 1991, ch. 199, 55.



Section 4-55A-37 - Improvement district; ordinance for refunding bonds; conditions; sale or exchange.

4-55A-37. Improvement district; ordinance for refunding bonds; conditions; sale or exchange.

A. The ordinance authorizing the issuance of refunding bonds for an improvement district shall describe the:

(1) details of the issue;

(2) form of the refunding bonds and interest coupons, if any;

(3) fund from which the principal and interest of the refunding bonds will be paid; and

(4) manner in which the bonds are to be issued.

B. The refunding bonds may:

(1) be issued in an amount less than, equal to or greater than the principal amount of improvement district bonds being refunded;

(2) not bear a rate of interest greater than the rate of interest borne by the assessments providing security for the refunding bonds if secured by assessments;

(3) become due and payable in regular numerical order;

(4) not be issued for a period of more than twenty years from the date of issuance; and

(5) be payable from substitute security or from the same funds that were applicable to the payment of the bonds being refunded.

C. The refunding bonds may be:

(1) sold at a public or private sale at a discount; or

(2) exchanged, dollar for dollar, for the improvement district bonds being refunded.

History: Laws 1980, ch. 91, 37; 1983, ch. 265, 21; 1991, ch. 199, 56.



Section 4-55A-38 - Improvement district; payment of assessment for refunding bond; maximum term; interest; prepayment; liens.

4-55A-38. Improvement district; payment of assessment for refunding bond; maximum term; interest; prepayment; liens.

A. In connection with issuance of refunding bonds as provided in Sections 4-55A-35 through 4-55A-38 NMSA 1978, the board may by ordinance provide that any unpaid assessment and accrued interest on the assessment shall be paid in not more than twenty years with interest at a rate of interest not less than the rate borne by the refunding bonds and with the penalties as lawfully attached to the original assessment. The owner of a tract or parcel of land that is assessed may at any time pay the assessment in full with interest to the time of payment.

B. The assessment may be collected as provided in Section 4-55A-19 NMSA 1978, and the refunding bonds may be secured and enforced as the original lien was established as provided in that section.

History: Laws 1980, ch. 91, 38; 1991, ch. 199, 57.



Section 4-55A-39 - Improvement district; construction of sections.

4-55A-39. Improvement district; construction of sections.

Nothing contained in Sections 4-55A-35 through 4-55A-38 NMSA 1978 shall be construed as:

A. increasing the burden or liability of any tract or parcel of land or the owner of any tract or parcel of land; or

B. except for issuance of the refunding bonds, creating any additional liability of the county.

History: Laws 1980, ch. 91, 39; 1991, ch. 199, 58.



Section 4-55A-40 - Street and road improvement fund authorization.

4-55A-40. Street and road improvement fund authorization.

In the case of creation of a county improvement district in accordance with the provisions of the County Improvement District Act, the board of county commissioners of any county may, by ordinance, establish a street and road improvement fund into which may be transferred all or any part of the distributions of such amounts of the tax revenues distributed to the county under the provisions of Section 7-1-6.9 NMSA 1978 as the board has, in any ordinance, determined necessary for use as a fund in the financing of improvement projects described in Subsection A of Section 4-55A-4 NMSA 1978.

History: 1978 Comp., 4-55A-40, enacted by Laws 1991, ch. 199, 59.



Section 4-55A-41 - Street and road improvement fund; use.

4-55A-41. Street and road improvement fund; use.

Bonds or assignable certificates authorized in Section 4-55A-20 NMSA 1978 for the construction of a street, road, walkway, bridge, overpass, underpass, pathway, alley, curb, gutter or sidewalk project may be purchased by the street and road improvement fund; provided that the bonds or assignable certificates shall be held in trust by the county treasurer and any receipts from the sale of the bonds or assignable certificates or from the payment of the assessment made to pay the interest and principal of the bonds or assignable certificates shall be held in trust by the county treasurer, and any receipts from the sale of the bonds or assignable certificates or from the payment of the assessment made to pay the interest and principal of the bonds or assignable certificates shall be credited to the street and road improvement fund.

History: 1978 Comp., 4-55A-41, enacted by Laws 1991, ch. 199, 60.



Section 4-55A-42 - Street and road improvement fund; repurchasing bonds or certificates; pledging income.

4-55A-42. Street and road improvement fund; repurchasing bonds or certificates; pledging income.

A. The board of county commissioners may, by ordinance approved by three-fourths of all the members of the board of county commissioners and irrepealable during the term of the contract and for a period not exceeding twenty-one years, contract:

(1) to repurchase bonds or assignable certificates authorized in Section 4-55A-20 NMSA 1978 for construction of a street, road, bridge, walkway, overpass, underpass, pathway, alley, curb, gutter or sidewalk project with the money in the street and road improvement fund; or

(2) to pledge the income of the street and road improvement fund to pay the interest and principal of bonds or assignable certificates when default in payment may occur by reason of nonpayment of any assessment levied for the payment of a street, road, bridge, walkway, overpass, underpass, pathway, alley, curb, gutter or sidewalk project authorized in the County Improvement District Act.

B. The county may anticipate the annual income to be received by the street and road improvement fund. The amount contracted or pledged to be expended each year as authorized in this section shall not exceed the amount that is accumulated in the street and road improvement fund.

C. The ordinance authorized in this section shall state that:

(1) all disbursements made pursuant to the contract shall be paid solely from the street and road improvement fund and from no other source;

(2) the obligations created by the contract are not general obligations of the county; and

(3) the contracting parties may not look to any other fund for the performance of the contractual obligation.

D. In the event of disbursement from the street and road improvement fund pursuant to the obligations created by the contract, the county shall be subrogated for the benefit of the street and road improvement fund to all the rights and remedies of the holders of the securities upon which payment is made.

History: 1978 Comp., 4-55A-42, enacted by Laws 1991, ch. 199, 61.



Section 4-55A-43 - Street and road improvement fund; diverting proceeds from tax.

4-55A-43. Street and road improvement fund; diverting proceeds from tax.

After the adoption of the ordinance creating a contract as authorized in Section 4-55A-3 NMSA 1978 and so long as the contract is effective, it is unlawful:

A. to directly or indirectly divert any such amounts of tax revenue directed to be credited to the street and road improvement fund; and

B. without the written approval of the secretary of finance and administration, for the board or any county employee to expend any money from the street and road improvement fund for any purpose other than the performance of the contract.

History: 1978 Comp., 4-55A-43, enacted by Laws 1991, ch. 199, 62.






Article 55B - Historic Building Improvement Act

Section 4-55B-1 - Short title.

4-55B-1. Short title.

This act [4-55B-1 through 4-55B-5 NMSA 1978] may be cited as the "Historic Building Improvements Act".

History: Laws 1993, ch. 52, 1.



Section 4-55B-2 - Definitions.

4-55B-2. Definitions.

As used in the Historic Building Improvements Act:

A. "county" means an H class county;

B. "governing body" means the board of county commissioners of a county;

C. "historic building improvements" means any repair or maintenance to the exterior or any renovation or other improvement necessary to meet life safety codes of a publicly owned building entered in the state register of cultural properties or the national register of historic places; and

D. "taxable value of property" means the "net taxable value", as that term is defined in the Property Tax Code [Chapter 7, Articles 35 through 38 NMSA 1978], of property subject to taxation under the Property Tax Code.

History: Laws 1993, ch. 52, 2.



Section 4-55B-3 - Authorization for a county to impose an historic building improvements tax; resolution; election required.

4-55B-3. Authorization for a county to impose an historic building improvements tax; resolution; election required.

A. The governing body of a county may adopt a resolution authorizing the imposition of a property tax upon the taxable value of property in the county for the purpose of making historic building improvements. The total tax imposition that may be authorized under the Historical [Historic] Building Improvements Act shall not exceed a rate of one dollar ($1.00) on each one thousand dollars ($1,000) of taxable value of property in the county and shall be imposed for a period not to exceed four years.

B. The tax authorized pursuant to Subsection A of this section shall not be imposed unless the question of authorizing the imposition of the tax is submitted to the voters of the county.

C. The resolution adopted pursuant to Subsection A of this section shall specify:

(1) the rate of the proposed tax;

(2) the date an election will be held to submit the question of imposition of the tax to the voters of the county;

(3) the period of time the tax is authorized to be imposed; and

(4) the proposed use of the revenues from the proposed tax.

History: Laws 1993, ch. 52, 3.



Section 4-55B-4 - Conduct of election; ballot.

4-55B-4. Conduct of election; ballot.

A. The question of authorizing the imposition of a tax under the Historic Building Improvements Act shall be submitted to voters of the county at any general election or special election called for that purpose following the adoption of a resolution pursuant to the Historic Building Improvements Act.

B. The proclamation calling the election shall be filed and published as required pursuant to the provisions of the Election Code [Chapter 1 NMSA 1978] and shall specify:

(1) the date on which the election will be held;

(2) the question that will be put to the voters;

(3) the precincts in the county, the location of each polling place and the hours the polling places will be open; and

(4) the date and time of the closing of the registration books by the county clerk as required by law.

C. The question on the ballot shall read:

"______ For the imposition of an historic building improvements tax at a rate of _______ dollars on each one thousand dollars ($1,000) of taxable value of property in the county for a period of __________________ years; or

______ Against the imposition of an historic building improvements tax at a rate of ________________ dollars on each one thousand dollars ($1,000) of taxable value of property in the county for a period of _____________ years".

D. The election shall be conducted and canvassed pursuant to the provisions of the Election Code.

History: Laws 1993, ch. 52, 4.



Section 4-55B-5 - Imposition of tax; certification by department of finance and administration; discontinuance of tax.

4-55B-5. Imposition of tax; certification by department of finance and administration; discontinuance of tax.

A. If a majority of the voters voting on the question votes for the historic building improvements tax pursuant to a resolution adopted under the Historic Building Improvements Act, the tax shall be imposed for the earliest property tax year for which the tax rate may be certified. The governing body of the county shall notify the department of finance and administration of the results of the election immediately upon completion of the canvass. The tax rate shall be certified by the department of finance and administration and imposed, administered and collected in accordance with the provisions of the Property Tax Code [Chapter 7, Articles 35 through 38 NMSA 1978].

B. If a majority of the voters voting on the question votes against the historic building improvements tax, the tax shall not be imposed. The county shall not adopt another resolution authorizing the imposition of a tax under the Historic Building Improvements Act for at least one year after the date of the resolution that the voters rejected.

C. The governing body of the county may adopt a resolution discontinuing the imposition of the tax authorized and imposed pursuant to the Historic Building Improvements Act. The discontinuance resolution shall be mailed to the department of finance and administration no later than June 15 of the year in which a tax rate pursuant to that act is not to be certified.

History: Laws 1993, ch. 52, 5.






Article 55C - Solar Energy Improvement Special Assessment Act

Section 4-55C-1 - Short title.

4-55C-1. Short title.

This act [4-55C-1 through 4-55C-8 NMSA 1978] may be cited as the "Solar Energy Improvement Special Assessment Act".

History: Laws 2009, ch. 270, 1.



Section 4-55C-2 - Definitions.

4-55C-2. Definitions.

As used in the Solar Energy Improvement Special Assessment Act:

A. "county" means a county, including an H class county;

B. "eligible solar energy improvement" means a photovoltaic or solar thermal system installed on residential or commercial property;

C. "photovoltaic system" means an energy system that collects or absorbs sunlight for conversion into electricity; and

D. "solar thermal system" means an energy system that collects or absorbs solar energy for conversion into heat for the purposes of space heating, space cooling or water heating.

History: Laws 2009, ch. 270, 2.



Section 4-55C-3 - Ordinance imposing solar energy special assessment.

4-55C-3. Ordinance imposing solar energy special assessment.

The board of county commissioners of a county may provide by ordinance for a solar energy improvement special assessment to be imposed on a residential or commercial property within the boundaries of the county if the owner of the property requests the assessment. The purpose of the solar energy improvement special assessment shall be to increase access to the benefits of solar technology improvements by participation in a voluntary special assessment on property, which can be used to facilitate financing arrangements for the eligible solar energy improvements.

History: Laws 2009, ch. 270, 3.



Section 4-55C-4 - Implementation of solar energy improvement special assessment.

4-55C-4. Implementation of solar energy improvement special assessment.

A board of county commissioners enacting an ordinance providing for a solar energy improvement special assessment shall direct the county treasurer to include the solar energy improvement special assessment in the property tax bill for property subject to the assessment and to collect the assessment at the same time and in the same manner as property taxes are levied and collected if:

A. the property owner has submitted a written application, in a format approved by the county treasurer, requesting that the solar energy improvement special assessment be applied to the owner's property for the purpose of financing an eligible solar energy improvement on the property;

B. the county assessor has verified that the property owner requesting the solar energy improvement special assessment is the owner of record of the property with respect to which the solar energy improvement special assessment will be levied and that there are no delinquent taxes on the property;

C. the property owner has submitted certification, in a format approved by the county treasurer, that the improvements to the property:

(1) are eligible solar energy improvements;

(2) comply with guidelines for photovoltaic or solar thermal systems established by the energy, minerals and natural resources department; and

(3) will be installed in compliance with the guidelines established by the energy, minerals and natural resources department for installation of photovoltaic or solar thermal systems;

D. the property owner has submitted documentation, in a format approved by the county treasurer, of the proposed financing agreement for the solar energy improvements to the property to establish:

(1) that the financing will be provided by an entity that has been certified by the financial institutions division of the regulation and licensing department as a solar energy improvement financing institution, pursuant to the provisions of Section 7 [4-55C-7 NMSA 1978] of the Solar Energy Improvement Special Assessment Act;

(2) that the financing is for an amount, including principal, interest and administrative fees to the county, that is no more than forty percent of the assessed value of the property according to current county property tax records and that the administrative fees to the county constitute no more than ten percent of the total financing amount;

(3) the annual amount of the solar energy improvement special assessment necessary to satisfy the financing agreement and the number of years the assessment shall be imposed on the property; and

(4) the conditions by which the property owner may prepay and permanently satisfy the debt owed pursuant to the financing agreement and remove the solar improvement special assessment and lien from the property.

History: Laws 2009, ch. 270, 4.



Section 4-55C-5 - Solar energy improvement special assessment; amount; collection; lien created.

4-55C-5. Solar energy improvement special assessment; amount; collection; lien created.

A. The amount of the solar energy improvement special assessment on a property shall be the amount necessary to finance the eligible solar energy improvements, including payment of principal, interest and administrative fees collected by the county; provided that the administrative fees shall not exceed ten percent of the total financing amount. Agreements entered into by the owner of the property with the solar energy improvement financing institution and submitted pursuant to this section shall be conclusive regarding the amount that may be assessed against the property; provided that, when the underlying debt has been satisfied, the solar energy improvement special assessment shall be removed from the property.

B. The solar energy improvement special assessment shall be levied and collected at the same time and in the same manner as property taxes are levied and collected. Money derived from the imposition and collection of the solar energy improvement special assessment shall be kept separately from other county funds.

C. A solar energy improvement special assessment shall constitute a lien on the property, which shall be effective during the period in which the assessment is imposed and shall have priority co-equal with other property tax liens. The amount of the lien shall not exceed the annual amount of the solar energy improvement special assessment imposed on the property. The lien shall be removed immediately upon satisfaction of the underlying debt giving rise to the assessment and lien.

History: Laws 2009, ch. 270, 5.



Section 4-55C-6 - Solar energy improvement special assessment; disbursement of proceeds.

4-55C-6. Solar energy improvement special assessment; disbursement of proceeds.

A. Proceeds from a solar energy improvement special assessment on a property shall be disbursed by the county treasurer solely for the purpose of financing the solar energy improvements to that property and paying the applicable administrative fees to the county.

B. The county treasurer shall enter into an agreement with the solar energy improvement financing institution providing financing to the property owner specifying the procedures by which the treasurer shall transfer the revenue from the assessment to the institution. The agreement with the solar energy improvement financing institution shall specify that the county is not liable in any way for the debt of the property owner, is not a third party obligor and is not pledging or lending its credit to the property owner or the financing institution.

History: Laws 2009, ch. 270, 6.



Section 4-55C-7 - Solar energy improvement financing institutions; certification of qualified entities.

4-55C-7. Solar energy improvement financing institutions; certification of qualified entities.

The financial institutions division of the regulation and licensing department shall promulgate rules for the certification of financial institutions or other entities as solar energy improvement financing institutions. The rules shall ensure that a solar energy improvement financing institution is a member institution of the federal deposit insurance corporation or the national credit union administration or is an entity that the financial institutions division finds meets generally accepted criteria for financial stability and soundness.

History: Laws 2009, ch. 270, 7.



Section 4-55C-8 - Additional criteria prohibited.

4-55C-8. Additional criteria prohibited.

A county shall not establish additional criteria for participation by property owners in the solar energy improvement special assessment beyond those set forth in the Solar Energy Improvement Special Assessment Act. A county shall not require, as a condition of being subject to a solar energy improvement special assessment, that a property comply with energy efficiency standards such as energy audits, appliance replacement or energy efficiency improvements.

History: Laws 2009, ch. 270, 8.






Article 56 - Refuse; Collection and Disposal

Section 4-56-1 - Definitions.

4-56-1. Definitions.

As used in this act [4-56-1 through 4-56-3 NMSA 1978]:

A. "garbage" includes all waste food, swill, carrion, slops and all waste from the preparation, cooking and consumption of food and from the handling, storage and sale of food products and the carcasses of animals;

B. "rubbish" includes all junked parts or bodies of automobiles, waste paper, paper cartons, tree branches, yard trimmings, discarded furniture, tin cans, dirt, ashes, bottles and all other unwholesome material of every kind not included as garbage; and

C. "refuse" includes garbage and rubbish.

History: 1953 Comp., 15-57-1, enacted by Laws 1967, ch. 79, 1.



Section 4-56-2 - County may collect and dispose of all refuse.

4-56-2. County may collect and dispose of all refuse.

A. A county may establish and maintain, manage and supervise a system of storage, collection and disposal of all refuse. The board of county commissioners may appropriate money for:

(1) the lease, purchase or condemnation of such lands or rights-of-way as are necessary for the storage, collection and disposal of refuse;

(2) the planning, construction, improvement, operation and maintenance of such structures and equipment as may be necessary for the storage, collection and disposal of refuse;

(3) the compensation of the necessary employees;

(4) the payment of the cost of contracting on behalf of the county for the collection and disposal of refuse by any firm, corporation or individual.

History: 1953 Comp., 15-57-2, enacted by Laws 1967, ch. 79, 2.



Section 4-56-3 - Authority of board of county commissions commissioners to administer.

4-56-3. Authority of board of county commissions [commissioners] to administer.

A. The board of county commissioners in any county establishing a system of collection and disposal of refuse may acquire by purchase, gift, grant, bequest, devise or through condemnation proceedings, in the manner provided in Sections 42-1-1 through 42-2-21 NMSA 1978, such lands and rights-of-way as are necessary for the exercise of any authorized function of the county in the collection and disposal of refuse.

B. The board of county commissioners may execute contracts on behalf of the county with any municipality or other county for the joint operation of any refuse collection system and sanitary landfill or other disposal method.

C. The board of county commissioners may determine that the collection and disposal of refuse is in the interest of public health, safety and welfare, and regulate such collection and disposal within the county.

D. The board of county commissioners may receive all grants or assistance from and cooperate with county, municipal, state and federal agencies in carrying out the purpose and function of the collection and disposal of refuse.

E. If the board of county commissioners has acted under this section to establish one or more sanitary landfill sites and is regulating the disposal of refuse in the county, it may establish, assess and collect fees from persons using the refuse disposal sites.

F. If the board of county commissioners has acted under this section to establish a system of collection and disposal of refuse and is regulating the collection and disposal of refuse, it may establish, assess and collect fees from persons who use the disposal system in order to pay the necessary costs of the refuse collection and disposal system. Before taking final action on the establishment of a system of fees, the board of county commissioners shall give at least twenty days' notice of the meeting at which final action to establish a system of fees is to be taken and shall publish that notice once in a newspaper of general circulation in the county at least fifteen days prior to the meeting.

G. The board of county commissioners shall consult with and coordinate solid waste disposal activities with the local health department.

History: 1953 Comp., 15-57-3, enacted by Laws 1967, ch. 79, 3; 1971, ch. 124, 1.






Article 57 - Planning Commission

Section 4-57-1 - Creation of planning commission.

4-57-1. Creation of planning commission.

Any county may by ordinance establish a planning commission. A county planning commission shall consist of not less than five (5) members who shall be appointed by the county commission. Administrative officials of the county may be appointed as ex-officio nonvoting members of the planning commission.

History: 1953 Comp., 15-58-1, enacted by Laws 1967, ch. 150, 1.



Section 4-57-2 - Powers and duties of commission.

4-57-2. Powers and duties of commission.

A. A county planning commission shall have such powers as are necessary and proper to carry out and promote county planning. Such planning shall be made with the general purpose of guiding and accomplishing a coordinated, adjusted and harmonious development of the county which will, in accordance with existing and future needs, best promote health, safety, morals, order, convenience, prosperity or the general welfare as well as efficiency and economy in the process of development.

B. A county planning commission may:

(1) make reports and recommendations for the planning and development of the county to any other individual, partnership, firm, public or private corporation, association, trust, estate, political subdivision or agency of the state or any other legal entity or their legal representatives, agents or assigns;

(2) recommend to the administrative and governing officials of the county, programs for public improvements and their financing.

History: 1953 Comp., 15-58-2, enacted by Laws 1967, ch. 150, 2.



Section 4-57-3 - Planning jurisdiction.

4-57-3. Planning jurisdiction.

Each county shall have exclusive planning jurisdiction within its county boundary except as to any area exclusively within the planning and platting jurisdiction of a municipality and except as to those areas where a county and a municipality may have concurrent jurisdiction, as now or may hereinafter be provided by law.

History: 1953 Comp., 15-58-3, enacted by Laws 1967, ch. 150, 3.






Article 58 - Planning Districts

Section 4-58-1 - Short title.

4-58-1. Short title.

This act [4-58-1 through 4-58-6 NMSA 1978] may be cited as the "Planning District Act".

History: 1953 Comp., 15-59-1, enacted by Laws 1973, ch. 298, 1.



Section 4-58-2 - Purpose.

4-58-2. Purpose.

The purpose of the Planning District Act is to establish state grants-in-aid for financial assistance to designated planning and development districts as created by executive order of the governor and which presently consist of:

A. district 1, consisting of San Juan, McKinley and Cibola counties;

B. district 2, consisting of Rio Arriba, Santa Fe, Taos, Los Alamos, Colfax, Mora and San Miguel counties;

C. district 3, consisting of Sandoval, Bernalillo, Valencia and Torrance counties;

D. district 4, consisting of Union, Harding, Quay, Curry, Roosevelt, Guadalupe and De Baca counties;

E. district 5, consisting of Catron, Hidalgo, Luna and Grant counties;

F. district 6, consisting of Lincoln, Otero, Chaves, Eddy and Lea counties; and

G. district 7, consisting of Socorro, Sierra and Dona Ana counties.

History: 1953 Comp., 15-59-2, enacted by Laws 1973, ch. 298, 2; 1989, ch. 35, 1.



Section 4-58-3 - Limitation.

4-58-3. Limitation.

Nothing in the Planning District Act shall be construed to change or conflict with the status of economic development districts, regional and metropolitan planning commissions or councils of governments established heretofore under the Regional Planning Act [3-56-1 through 3-56-9 NMSA 1978] or the Joint Powers Agreements Act [11-1-1 through 11-1-7 NMSA 1978].

History: 1953 Comp., 15-59-3, enacted by Laws 1973, ch. 298, 3.



Section 4-58-4 - Recognized regional councils.

4-58-4. Recognized regional councils.

A. The governing board of any existing economic development district or council of government is the regional council of the initial planning and development district. No regional council of a planning and development district shall be recognized unless the membership of its governing board complies with the provisions of Subsection B of this section.

B. In order to qualify for the benefits of the provisions of the Planning District Act, the regional council of a planning and development district shall be officially designated by the governor; shall have a governing board of at least fifty percent elected officials of local or county governments and the remainder of the members shall represent economic development organizations and organizations broadly representative of diverse community interests.

C. The operations of regional councils of planning and development districts shall be solely within the discretion and control of the governing boards.

D. Qualification as a regional council and eligibility for grants-in-aid provisions of the Planning District Act shall terminate with respect to any regional council that uses state funds for any purpose not within the intent and purposes of the Planning District Act and shall not be restored until the regional council makes restitution for any misused funds and furnishes proof of compliance with respect to future operations.

History: 1953 Comp., 15-59-4, enacted by Laws 1973, ch. 298, 4.



Section 4-58-5 - State grants-in-aid authorized.

4-58-5. State grants-in-aid authorized.

A. The secretary of the department of finance and administration may, from time to time, make grants-in-aid to officially recognized regional councils of planning and development districts from funds appropriated for that purpose. Payments shall be scheduled as nearly as possible to begin on July 1 of each fiscal year and on the first day of each calendar quarter thereafter.

B. Funds appropriated for grants-in-aid to recognized regional councils of planning and development districts shall be allocated, in equal shares, among the initial seven recognized planning and development districts. If any changes occur in the district boundaries of any of the initial seven districts, allocations of appropriated funds shall be made to the districts in accordance with equitable criteria established by the department of finance and administration and filed under the State Rules Act [Chapter 14, Article 4 NMSA 1978] prior to establishment of the changes.

History: 1953 Comp., 15-59-5, enacted by Laws 1973, ch. 298, 5; 1977, ch. 247, 144; 1983, ch. 296, 13.



Section 4-58-6 - Conditions of grants-in-aid.

4-58-6. Conditions of grants-in-aid.

A. Whenever funds are appropriated to be used for making grants-in-aid authorized in the Planning District Act, the secretary of the department of finance and administration shall notify the respective boards of directors of the regional councils of the amount allocated to the district and shall notify the regional council that applications for grants-in-aid may be made upon forms provided by the secretary. Upon receipt of the application, the secretary shall determine that:

(1) the regional council applying for a grant-in-aid is officially recognized for a designated district;

(2) the governing board of the regional council certifies that a budget has been adopted for the expenditure of state and local funds for purposes consistent with the Planning District Act;

(3) the regional council has obtained nonfederal matching funds or services, or both, from local governments or private sources at least equal to the amount of the state grant-in-aid. The president or treasurer of the board of directors of the regional council shall certify from time to time that the matching funds from local or private sources are on deposit to the organization's own account before quarterly payment of a state grant-in-aid is made to the regional council; and

(4) at the end of each fiscal year, an audited report of expenditures of the regional council will be submitted to the secretary, that any state funds unexpended on June 30 each year will revert to the general fund and that, if the regional council has used any state funds for any purpose not within the purposes of the Planning District Act, the amount shall be reimbursed to the state.

B. The secretary shall review any application for a grant-in-aid, and if it is determined that the regional council is qualified to receive money under the Planning District Act, the grant-in-aid shall be paid to the regional council on a dollar-for-dollar matching basis of funds or services, or both, provided from local or private nonfederal sources, but the total of all grants-in-aid within a planning and development district shall not exceed the amount allocated to that district for the fiscal year. All or part of the state and local funds or services, or both, may be used to qualify for matching federal funds to be used for the purposes of the Planning District Act. If any planning and development district does not qualify for the total amount of grants-in-aid allocated to it during any fiscal year because of the lack of required matching funds or services, or both, from nonfederal local or private sources, the amount thereof for which the district does not qualify shall revert to the state general fund and shall not be apportioned for payment to any other district.

History: 1953 Comp., 15-59-6, enacted by Laws 1973, ch. 298, 6; 1977, ch. 247, 145; 1983, ch. 296, 14.






Article 59 - County Industrial Revenue Bonds

Section 4-59-1 - Short title.

4-59-1. Short title.

Chapter 4, Article 59 NMSA 1978 may be cited as the "County Industrial Revenue Bond Act".

History: 1953 Comp., 15-60-1, enacted by Laws 1975, ch. 286, 1; 1997, ch. 216, 3; 1997, ch. 226, 3.



Section 4-59-2 - Definitions.

4-59-2. Definitions.

As used in the County Industrial Revenue Bond Act, unless the context clearly indicates otherwise:

A. "commission" means the governing body of a county;

B. "county" means a county organized or incorporated in New Mexico;

C. "501(c)(3) corporation" means a corporation that demonstrates to the taxation and revenue department that it has been granted exemption from the federal income tax as an organization described in Section 501(c)(3) of the Internal Revenue Code of 1986, as amended or renumbered;

D. "health care service" means the diagnosis or treatment of sick or injured persons or medical research and includes the ownership, operation, maintenance, leasing and disposition of health care facilities, such as hospitals, clinics, laboratories, x-ray centers and pharmacies;

E. "mortgage" means a mortgage or a mortgage and deed of trust or the pledge and hypothecation of any assets as collateral security;

F. "project" means any land and building or other improvements thereon, the acquisition by or for a New Mexico corporation of the assets or stock of an existing business or corporation located outside the state to be relocated within a county but, except as provided in Paragraph (1) of Subsection A of Section 4-59-4 NMSA 1978, not within the boundaries of any incorporated municipality in the state, and all real and personal properties deemed necessary in connection therewith, whether or not now in existence, which shall be suitable for use by the following or by any combination of two or more thereof:

(1) an industry for the manufacturing, processing or assembling of agricultural or manufactured products;

(2) a commercial enterprise that has received a permit from the energy, minerals and natural resources department for a mine that has not been in operation prior to the issuance of bonds for the project for which the enterprise will be involved;

(3) a commercial enterprise that has received any necessary state permit for a refinery, treatment plant or processing plant of energy products that was not in operation prior to the issuance of bonds for the project for which the enterprise will be involved;

(4) a commercial enterprise in storing, warehousing, distributing or selling products of agriculture, mining or industry, but does not include a facility designed for the sale or distribution to the public of electricity, gas, telephone or other services commonly classified as public utilities, except for:

(a) water utilities; and

(b) any electric generation facility other than one for which both location approval and a certificate of convenience and necessity are required prior to commencing construction or operation of the facility, pursuant to the Public Utility Act [Articles 1 through 6 and 8 through 13 of Chapter 62 NMSA 1978];

(5) a business in which all or part of the activities of the business involve the supplying of services to the general public or to governmental agencies or to a specific industry or customer;

(6) a nonprofit corporation engaged in health care services;

(7) a mass transit or other transportation activity involving the movement of passengers, an industrial park, an office headquarters and a research facility;

(8) a water distribution or irrigation system, including without limitation, pumps, distribution lines, transmission lines, towers, dams and similar facilities and equipment; and

(9) a 501(c)(3) corporation; and

G. "property" means any land, improvements thereon, buildings and any improvements thereto, machinery and equipment of any and all kinds necessary to the project, operating capital and any other personal properties deemed necessary in connection with the project.

History: 1953 Comp., 15-60-2, enacted by Laws 1975, ch. 286, 2; 1979, ch. 389, 1; 1983, ch. 282, 2; 1992, ch. 11, 1; 2001, ch. 284, 1; 2002, ch. 25, 4; 2002, ch. 37, 4; 2003, ch. 221, 2; 2015, ch. 120, 1.



Section 4-59-3 - Legislative intent.

4-59-3. Legislative intent.

It is the intent of the legislature by the passage of the County Industrial Revenue Bond Act to authorize counties to acquire, own, lease or sell projects for the purpose of promoting industry and trade by inducing manufacturing, industrial and commercial enterprises to locate or expand in this state, promoting the use of the agricultural products and natural resources of this state and promoting a sound and proper balance in this state between agriculture, commerce and industry. Further, it is the intent of the legislature that counties may be able to promote the local health and general welfare by inducing nonprofit corporations engaged in health care services and 501(c)(3) corporations to locate, relocate, modernize or expand in this state and by inducing mass transit or other transportation activities, industrial parks, office headquarters and research and development activities to locate or expand in this state. It is intended that each project be self-liquidating. It is not intended that any county itself be authorized to operate any manufacturing, industrial or commercial enterprise or any nonprofit corporation engaged in health care services or any 501(c)(3) corporation or industrial parks, office headquarters or research and development facilities.

History: 1953 Comp., 15-60-3, enacted by Laws 1975, ch. 286, 3; 2002, ch. 25, 5; 2002, ch. 37, 5.



Section 4-59-4 - Additional powers conferred on counties.

4-59-4. Additional powers conferred on counties.

In addition to any other powers that it may now have, each county shall have the following powers:

A. to acquire, whether by construction, purchase, gift or lease, one or more projects, which shall be located within this state and shall be located within the county outside the boundaries of any incorporated municipality; provided, however, that:

(1) a class A county with a population of more than three hundred thousand may acquire projects located anywhere in the county; and

(2) a county shall not acquire any electricity generation facility project unless the acquisition is approved by the local school board of the school district in which a project is located and the board of county commissioners, the local school board and the person proposing the project negotiate and determine the amount of an annual in-lieu tax payment to be made to the school district by the person proposing the project, for the period that the county owns and leases the project, and provided such approval shall not be unreasonably withheld;

B. to sell or lease or otherwise dispose of any or all of its projects upon such terms and conditions as the commission may deem advisable and as shall not conflict with the provisions of the County Industrial Revenue Bond Act; and

C. to issue revenue bonds for the purpose of defraying the cost of acquiring, by construction and purchase or either, any project and to secure the payment of such bonds, all as provided in the County Industrial Revenue Bond Act. No county shall have the power to operate any project as a business or in any manner except as lessor thereof.

History: 1953 Comp., 15-60-4, enacted by Laws 1975, ch. 286, 4; 1979, ch. 389, 2; 1997, ch. 216, 5; 1997, ch. 226, 5; 2001, ch. 284, 2; 2003, ch. 221, 3.



Section 4-59-4.1 - Notice.

4-59-4.1. Notice.

A. Prior to adopting an ordinance issuing county industrial revenue bonds, a county shall give notice to the county assessor and any entity located within the county authorized to levy taxes on property in the county of its intent to consider the matter. The county assessor and entities authorized to levy taxes shall be notified by certified mail, return receipt requested, at least thirty calendar days prior to the meeting at which final action is to be taken so that comments can be transmitted to the county. The notice shall include the amount, the purpose and the time period of the proposed industrial revenue bonds.

B. The county assessor and entities authorized to levy taxes shall be able to forward their comments and any concerns to the board of county commissioners, but there is no approval required from the county assessor or entities authorized to levy taxes and they do not have veto over the proposed county industrial revenue bond issuance.

C. The county and entities authorized to levy taxes shall jointly develop criteria for issuance of industrial revenue bonds; provided, however, that county industrial revenue bonds may be authorized and issued before development of the criteria is completed.

D. The county shall notify the board of county commissioners, the county assessor and any entity levying taxes on property in the county when an industrial revenue bond has matured, expired or been replaced by a refunding bond.

History: Laws 1997, ch. 216, 4; 1997, ch. 226, 4; 2003, ch. 221, 4; 2011, ch. 80, 1; 2011, ch. 82, 1.



Section 4-59-5 - Bonds issued to finance projects.

4-59-5. Bonds issued to finance projects.

A. Bonds issued by a county under authority of the County Industrial Revenue Bond Act shall not be the general obligation of the county within the meaning of Article 9, Sections 10 and 13 of the constitution of New Mexico. The bonds shall be payable solely out of the revenue derived from the projects for which the bonds are issued. Bonds and interest coupons, if any, issued under authority of the County Industrial Revenue Bond Act shall never constitute an indebtedness of the county within the meaning of any state constitutional provision or statutory limitation and shall never constitute or give rise to a pecuniary liability of the county or a charge against its general credit or taxing powers, and such fact shall be plainly stated on the face of each bond.

B. The bonds may be executed and delivered at any time, and from time to time, may be in such form and denominations, may be of such tenor, may be in registered or bearer form either as to principal or interest or both, may be payable in such installments and at such time or times not exceeding thirty years from their date, may be payable at such place or places, may bear interest at such rate payable at such place or places and evidenced in such manner and may contain such provisions not inconsistent with this section, all as shall be provided in the ordinance and proceedings of the commission under which the bonds shall be authorized to be issued.

C. The bonds issued under the authority of the County Industrial Revenue Bond Act may be sold at public or private sale in such manner and from time to time as may be determined by the commission to be most advantageous, and the county may pay all expenses, attorney, engineering and architects' fees, premiums and commissions that the commission may deem necessary or advantageous in connection with the authorization, sale and issuance of the bonds.

D. The bonds issued under the authority of the County Industrial Revenue Bond Act and all applicable interest coupons shall be construed to be negotiable.

E. A bond shall not be issued by a class A county to finance a project unless an employer of the project that is valued at eight million dollars ($8,000,000) or more:

(1) offers to its employees and their dependents health insurance coverage that is in compliance with the New Mexico Insurance Code [Chapter 59A, except for Articles 30A and 42A NMSA 1978]; and

(2) contributes not less than fifty percent of the premium for the health insurance for those employees who choose to enroll; provided that the fifty percent employer contribution shall not be a requirement for the dependent coverage that is offered.

History: 1953 Comp., 15-60-5, enacted by Laws 1975, ch. 286, 5; 1983, ch. 265, 22; 2003, ch. 360, 2.



Section 4-59-6 - Security for bonds.

4-59-6. Security for bonds.

A. The principal of and interest on any bonds issued under the authority of the County Industrial Revenue Bond Act:

(1) shall be secured by a pledge of the revenues out of which such bonds shall be made payable;

(2) may be secured by a mortgage covering all or any part of the project from which the revenues so pledged may be derived; and

(3) may be secured by a pledge of the lease of such project.

B. The ordinance and proceedings under which such bonds are authorized to be issued or any such mortgage may contain any agreement and provisions customarily contained in instruments securing bonds, including, without limiting the generality of the foregoing, provisions respecting the fixing and collection of all revenues from any project covered by such proceedings or mortgage, the terms to be incorporated in the lease of such project, the maintenance and insurance of such project, the creation and maintenance of special funds from the revenues from such project and the rights and remedies available in event of default to the bondholders or to the trustee under a mortgage, all as the governing body shall deem advisable and as shall not be in conflict with the provisions of the County Industrial Revenue Bond Act.

C. In making any such agreements or provisions, a county shall not have the power to obligate itself except with respect to the project and the application of the revenues therefrom, and shall not have the power to incur a pecuniary liability or a charge upon its general credit or against its taxing powers. The proceedings authorizing any bonds and any mortgage securing such bonds may provide the procedure and remedies in the event of default in payment of the principal of or the interest on such bonds or in the performance of any agreement. No breach of any such agreement shall impose any pecuniary liability upon a county or any charge upon its general credit or against its taxing powers.

History: 1953 Comp., 15-60-6, enacted by Laws 1975, ch. 286, 6.



Section 4-59-7 - Requirements respecting lease.

4-59-7. Requirements respecting lease.

Prior to the leasing of any project, the commission must determine and find the following:

A. the amount necessary in each year to pay the principal of and the interest on the bonds proposed to be issued to finance such project; and

B. the amount necessary to be paid each year into any reserve funds which the commission may deem it advisable to establish in connection with the retirement of the proposed bonds and the maintenance of the project; and unless the terms under which the project is to be leased provide that the lessee shall maintain the project and carry all proper insurance with respect to it, the estimated cost of maintaining the project in good repair and keeping it properly insured. The determinations and findings of the commission required to be made in this subsection shall be set forth in the proceedings under which the proposed bonds are to be issued, and, prior to the issuance of such bonds, the county shall lease or sell the project to a lessee or purchaser under an agreement conditioned upon completion of the project and providing for payment to the county of such rentals or payments as, upon the basis of such determinations and findings, will be sufficient:

(1) to pay the principal of and interest on the bonds issued to finance the project;

(2) to build up and maintain any reserve deemed by the commission to be advisable in connection with the project; and

(3) to pay the costs of maintaining the project in good repair and keeping it properly insured, unless the agreement of lease obligates the lessee to pay for the maintenance and insurance of the project.

History: 1953 Comp., 15-60-7, enacted by Laws 1975, ch. 286, 7.



Section 4-59-8 - Refunding bonds.

4-59-8. Refunding bonds.

Any bonds issued hereunder and at any time outstanding may at any time and from time to time be refunded by a county by the issuance of its refunding bonds in such amount as the commission may deem necessary but not exceeding any amount sufficient to refund the principal of the bonds to be refunded, together with any unpaid interest and any premiums and commissions necessary to be paid in connection with them. Any such refunding may be effected whether the bonds to be refunded have matured or mature thereafter, either by sale of the refunding bonds and the application of the proceeds for the payment of the bonds to be refunded, or by exchange of the refunding bonds for the bonds to be refunded. The holders of any bonds to be refunded shall not be compelled without their consent to surrender their bonds for payment or exchange prior to the date on which they are payable, or, if they are called for redemption, prior to the date on which they are by their terms subject to redemption. Any refunding bonds issued under the authority of the County Industrial Revenue Bond Act shall be payable solely from the revenues out of which the bonds to be refunded were payable, and shall be subject to the provisions contained in Section 5 [4-59-5 NMSA 1978] of the County Industrial Revenue Bond Act, and may be secured in accordance with the provisions of Section 6 [4-59-6 NMSA 1978] of the County Industrial Revenue Bond Act.

History: 1953 Comp., 15-60-8, enacted by Laws 1975, ch. 286, 8.



Section 4-59-9 - Use of proceeds from sale of bonds.

4-59-9. Use of proceeds from sale of bonds.

The proceeds from the sale of any bonds issued under authority of the County Industrial Revenue Bond Act shall be applied only for the purpose for which the bonds were issued; any accrued interest and premiums received in any such sale shall be applied to the payment of the principal of or the interest on the bonds sold. If for any reason any portion of such proceeds shall not be needed for the purpose for which the bonds were issued, then such balance of such proceeds shall be applied to the payment of the principal of or the interest on the bonds. Any portion of the proceeds from the sale of the bonds or any accrued interest and premium received in any such sale, may, in the event the money will not be needed or cannot be effectively used to the advantage of the county for the purposes herein provided, be invested in short-term, interest-bearing securities if such investment will not interfere with the use of such funds for the primary purpose as herein provided. The cost of acquiring any project shall include the following:

A. the actual cost of the construction of any part of a project which may be constructed, including architects', attorneys' and engineers' fees;

B. the purchase price of any part of a project that may be acquired by purchase;

C. the actual cost of the extension of any utility to the project site, all expenses in connection with the authorization, sale and issuance of the bonds to finance such acquisition; and

D. the interest on such bonds for a reasonable time prior to construction, during construction and not exceeding six months after completion of construction.

History: 1953 Comp., 15-60-9, enacted by Laws 1975, ch. 286, 9.



Section 4-59-9.1 - Procedure for issuing industrial revenue bonds or refunding bonds.

4-59-9.1. Procedure for issuing industrial revenue bonds or refunding bonds.

Prior to the issuance of industrial revenue bonds or refunding bonds for acquisition or improvement of a water utility or a joint water utility, New Mexico public utility commission approval, as required by the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978], shall be obtained. H class counties shall obtain New Mexico public utility commission approval as required by Section 3-23-3 NMSA 1978.

History: 1978 Comp., 4-59-9.1, enacted by Laws 1992, ch. 11, 2; 1993, ch. 282, 13.



Section 4-59-10 - No contribution by county.

4-59-10. No contribution by county.

No county shall have the power to pay out of its general funds or otherwise contribute any part of the costs of acquiring a project, and shall not have the power to use land, already owned by the county or in which the county has an equity, for construction of a project or any part of it, unless the county is fully reimbursed for the value of the land as may be determined by a current appraisal or unless the county leases the land at an annual rental fee of not less than five percent of the appraised value. The entire cost of acquiring any project must be paid out of the proceeds from the sale of bonds issued under the authority of the County Industrial Revenue Bond Act. This section shall not be construed to prevent a county from accepting donations of property to be used as a part of any project or money to be used for defraying any part of the cost of any project.

History: 1953 Comp., 15-60-10, enacted by Laws 1975, ch. 286, 10.



Section 4-59-11 - Bonds made legal investments.

4-59-11. Bonds made legal investments.

Bonds issued under the provisions of the County Industrial Revenue Bond Act shall be legal investments for savings banks and insurance companies organized under the laws of this state.

History: 1953 Comp., 15-60-11, enacted by Laws 1975, ch. 286, 11.



Section 4-59-12 - Exemption from taxation.

4-59-12. Exemption from taxation.

The bonds authorized by the County Industrial Revenue Bond Act and the income from the bonds, all mortgages or other security instruments executed as security for the bonds, all lease agreements made pursuant to the provisions of the County Industrial Revenue Bond Act, and revenue derived from any lease or sale by the county shall be exempt from all taxation by New Mexico, or any subdivision of it.

History: 1953 Comp., 15-60-12, enacted by Laws 1975, ch. 286, 12.



Section 4-59-13 - Construction of act.

4-59-13. Construction of act.

The County Industrial Revenue Bond Act shall not be construed as a restriction or limitation upon any powers which a county might otherwise have under any laws of this state, but shall be construed as cumulative; and the County Industrial Revenue Bond Act shall not be construed as requiring an election by the voters of a county prior to the issuance of bonds hereunder by a county.

History: 1953 Comp., 15-60-13, enacted by Laws 1975, ch. 286, 13.



Section 4-59-14 - No notice or publication required.

4-59-14. No notice or publication required.

No notice, consent or approval by any commission or public officer shall be required as a prerequisite to the sale or issuance of any bonds or the making of a mortgage under the authority of the County Industrial Revenue Bond Act, except as provided in that act.

History: 1953 Comp., 15-60-14, enacted by Laws 1975, ch. 286, 14.



Section 4-59-15 - State board of finance.

4-59-15. State board of finance.

If any representative of an existing business or enterprise located within the boundaries of the county or within five miles of the proposed project alleges in a written complaint filed with the county governing body within fifteen days of the meeting at which an ordinance or resolution authorizing the issuance of bonds pursuant to the County Industrial Revenue Bond Act is adopted that the proposed project would directly and substantially compete with such an existing business or enterprise located within the boundaries of the county or within five miles of the proposed project, the bonds in connection with that project shall not be issued until the state board of finance has determined that the proposed project will not directly or substantially compete with an existing business or enterprise located within the boundaries of the county or within five miles of the proposed project. The state board of finance shall conduct a hearing and make the determination within ninety days of receiving a request for determination from the county. An existing business or enterprise for which bonds were previously issued by the county pursuant to the County Industrial Revenue Bond Act shall not be entitled to file a complaint pursuant to this section.

History: 1953 Comp., 15-60-15, enacted by Laws 1975, ch. 286, 15; 2015, ch. 120, 2.



Section 4-59-16 - Liberal interpretation.

4-59-16. Liberal interpretation.

The County Industrial Revenue Bond Act shall be liberally construed to carry out its purposes.

History: 1953 Comp., 15-60-16, enacted by Laws 1975, ch. 286, 16.






Article 60 - County Pollution Control Revenue Bonds

Section 4-60-1 - Short title.

4-60-1. Short title.

Sections 1 through 17 [4-60-1 through 4-60-15 NMSA 1978] may be cited as the "County Pollution Control Revenue Bond Act".

History: 1978 Comp., 4-60-1, enacted by Laws 1978, ch. 181, 1.



Section 4-60-2 - Definitions.

4-60-2. Definitions.

Wherever used in the County Pollution Control Revenue Bond Act, unless a different meaning clearly appears in the context, the following terms, whether used in the singular or plural, shall be given the following respective interpretations:

A. "municipality" means any incorporated municipality in New Mexico;

B. "county" means any organized or incorporated county in New Mexico;

C. "project" means any land, interest in land, building, structure, facility, system, fixture, improvement, appurtenance, machinery, equipment or any combination thereof, or any interest in any one or more of the foregoing located outside a municipality in the county, or in the county and an adjoining county if part of the project is located in the county and the balance of the project is located in an adjoining county at a location contiguous thereto whether or not presently in existence or under construction, used by any individual, partnership, firm, company, corporation (including a public utility), association, trust, estate, political subdivision, state agency or any other legal entity, or its legal representative, agent or assigns, substantially for the reduction, abatement or prevention of pollution, including, but not limited to, the removal of pollutants, contaminants or foreign substances from land, air or water or for treatment of any substance in a processed material which otherwise would cause pollution when such material is used;

D. "governing body" means the board of county commissioners;

E. "property" means any land, improvements thereon, buildings and any improvements thereto, machinery and equipment of any and all kinds, whether or not presently in existence or under construction, necessary to the project or projects or substantially related to the project or projects, operating capital and any other personal properties deemed necessary or substantially related to the project or projects, in connection with the said project or projects;

F. "mortgage" means a mortgage or a mortgage and deed of trust, or the pledge and hypothecation of any assets as collateral security; and

G. "pollution" means any form of environmental pollution including, but not limited to, water pollution, air pollution, pollution caused by solid waste disposal, thermal pollution, radiation, contamination or noise pollution.

History: 1978 Comp., 4-60-2, enacted by Laws 1978, ch. 181, 2.



Section 4-60-3 - Legislative intent.

4-60-3. Legislative intent.

It is the intent of the legislature by the passage of the County Pollution Control Revenue Bond Act to authorize counties to acquire, own, lease or sell projects for the purpose of reducing, abating or preventing pollution, including, but not limited to, removing pollutants, contaminants or foreign substances from land, air or water, or removing or treating any substance in a processed material which otherwise would cause pollution when such material is used, to protect and promote the health, welfare and safety of the citizens of this state and its habitat and wildlife, with the resultant higher level of employment and economic activity and stability. It is not intended hereby to authorize any county itself to operate any manufacturing, industrial or commercial enterprise. The provisions of the County Pollution Control Revenue Bond Act shall be liberally construed in conformity with this intent.

History: 1978 Comp., 4-60-3, enacted by Laws 1978, ch. 181, 3.



Section 4-60-4 - Additional powers conferred on counties.

4-60-4. Additional powers conferred on counties.

In addition to any other powers which it may now have, each county shall have the following powers:

A. to acquire, whether by construction, purchase, gift or lease, one or more projects which shall be located within this state and which shall be located outside a municipality in the county or in the county and an adjoining county if part of the project is located in the county and the balance of the project is located in an adjoining county at a location contiguous thereto;

B. to sell or lease or otherwise dispose of any or all of its projects upon such terms and conditions as the governing body may deem advisable and as shall not conflict with the provisions of the County Pollution Control Revenue Bond Act; and

C. to issue revenue bonds for the purpose of defraying the cost of acquiring, constructing, reconstructing, improving, maintaining, equipping or furnishing any project or projects and to secure the payment of such bonds, all as hereinafter provided. No county shall have the power to operate any project as a business or in any manner except as lessor thereof or seller thereof under an agreement of sale.

History: 1978 Comp., 4-60-4, enacted by Laws 1978, ch. 181, 4.



Section 4-60-5 - Bonds issued to finance projects.

4-60-5. Bonds issued to finance projects.

Bonds issued by a county under authority of the County Pollution Control Revenue Bond Act shall not be the general obligation of such county within the meaning of Article 9, Sections 12 and 13 of the constitution of New Mexico. The bonds shall be payable solely out of the revenue derived from the project or projects or from the sale or lease of the project or projects to finance which the bonds are issued. Bonds and interest coupons issued under authority of the County Pollution Control Revenue Bond Act shall never constitute an indebtedness of the county within the meaning of any state constitutional provision or statutory limitation, and shall never constitute nor give rise to a pecuniary liability of the county or a charge against its general credit or taxing powers, and such fact shall be plainly stated on the face of each such bond. Such bonds may be executed and delivered at any time, and from time to time, may be in such form and denominations, may be of such tenor, may be in registered or bearer form either as to principal or interest or both, may be payable in such installments and at such time or times not exceeding thirty years from their date, may be payable at such place or places, may bear interest at such rate or rates, payable at such place or places and evidenced in such manner, and may contain such provisions not inconsistent herewith, all as shall be provided in the resolution and proceedings of the governing body whereunder the bonds shall be authorized to be issued. Any bonds issued under the authority of the County Pollution Control Revenue Bond Act may be sold at public or private sale in such manner and from time to time as may be determined by the governing body to be most advantageous, and the county may pay all expenses, attorneys', engineering and architects' fees, premiums and commissions which the governing body may deem necessary or advantageous in connection with the authorization, sale and issuance thereof. All bonds issued under the authority of the County Pollution Control Revenue Bond Act and all interest coupons applicable thereto shall be construed to be negotiable.

History: 1978 Comp., 4-60-5, enacted by Laws 1978, ch. 181, 5.



Section 4-60-6 - Security for bonds.

4-60-6. Security for bonds.

The principal of and interest on any bonds issued under the authority of the County Pollution Control Revenue Bond Act shall be secured by a pledge of the revenues out of which such bonds shall be made payable, may be secured by a mortgage covering all or any part of the project or projects from which the revenues so pledged may be derived and may be secured by a pledge of the lease or the agreement of sale of such project or projects. The resolution and proceedings under which such bonds are authorized to be issued or any such mortgage may contain other agreements and provisions including, without limiting the generality of the foregoing, provisions respecting the fixing and collection of all revenues from any project or projects covered by such proceedings or mortgage, the terms to be incorporated in the lease of such project or projects, the maintenance and insurance of such project or projects, the creation and maintenance of special funds from the revenues from such project or projects and the rights and remedies available in event of default to the bondholders or to the trustee under a mortgage, all as the governing body shall deem advisable and as shall not be in conflict with the provisions of the County Pollution Control Revenue Bond Act; provided, that in making any such agreements or provisions, a county shall not have the power to obligate itself except with respect to the project or projects and the application of the revenues therefrom and shall not have the power to incur a pecuniary liability or a charge upon its general credit or against its taxing powers. The resolution and proceedings authorizing any bonds hereunder and any mortgage securing such bonds may provide the procedure and remedies in the event of default in payment of the principal of or the interest on such bonds or in the performance of any agreement. No breach of any such agreement shall impose any pecuniary liability upon a county or any charge upon its general credit or against its taxing powers.

History: 1978 Comp., 4-60-6, enacted by Laws 1978, ch. 181, 6.



Section 4-60-7 - Requirements respecting lease or agreement of sale.

4-60-7. Requirements respecting lease or agreement of sale.

Prior to the leasing, selling or other disposition of any project or projects, the governing body shall determine and find the following:

A. the amount necessary in each year to pay the principal of and the interest on the bonds proposed to be issued to finance part or all of the cost of such project or projects; and

B. the amount necessary to be paid each year into any reserve fund which the governing body may deem it advisable to establish in connection with the retirement of the proposed bonds and maintenance of the project or projects; and in the case of an agreement of lease or sale unless the terms under which each such project is to be leased or sold provide that the lessee or the purchaser shall maintain the project or projects and carry all proper insurance with respect thereto, the estimated cost of maintaining the project or projects in good repair and keeping it or them properly insured. The determinations and findings of the governing body required to be made in the preceding sentence shall be made and set forth in a resolution constituting part of the proceedings under which the proposed bonds are to be issued; and prior to the issuance of such bonds, the county shall lease or sell the project or projects to a lessee or purchaser under an agreement conditioned upon completion of the project or projects and providing for payment to the county of such rentals or payments as, upon the basis of such determinations and findings, will be sufficient:

(1) to pay the principal of and interest on the bonds issued to finance the project or projects;

(2) to build up and maintain any reserve deemed by the governing body to be advisable in connection therewith; and

(3) to pay the costs of maintaining the project or projects in good repair and keeping it or them properly insured, unless the agreement of lease or sale obligates the lessee or purchaser to pay for the maintenance and insurance of the project or projects.

History: 1978 Comp., 4-60-7, enacted by Laws 1978, ch. 181, 7.



Section 4-60-8 - Refunding bonds.

4-60-8. Refunding bonds.

Any bonds issued hereunder and at any time outstanding may at any time and from time to time be refunded by a county by the issuance of its refunding bonds in such amounts as the governing body may deem necessary. The amount of such refunding bonds may be the same as, less than or more than the outstanding principal amount of the bonds being refunded, but shall not exceed an amount which, after including amounts legally available from other sources and income to be received from the investment of such refunding bond proceeds and amounts from other legally available sources, is sufficient to pay promptly as the same become due either at normal maturity dates or at prior redemption dates as the governing body may determine, the principal of the bonds so to be refunded, all unpaid accrued and unaccrued interest thereon to the normal maturity dates of such bonds or to selected prior redemption dates thereof any redemption premiums and any commissions and all estimated costs incidential [incidental] to the issuance of such bonds and to such refunding as may be determined by the governing body to be necessary or advisable. Any such refunding may be effected whether the bonds to be refunded shall have then matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds thereof for the payment of the bonds to be refunded thereby, or by exchange of the refunding bonds for the bonds to be refunded thereby; provided that the holders of any bonds so to be refunded shall not be compelled without their consent to surrender their bonds for payment or exchange prior to the date on which they are payable or, if they are called for redemption, prior to the date on which they are by their terms subject to redemption. Any refunding bonds issued under the authority of the County Pollution Control Revenue Bond Act shall be payable solely from the revenues out of which other bonds issued under the County Pollution Control Revenue Bond Act may be payable or solely from those amounts derived from an escrow as herein provided, including amounts derived from the investment of refunding bond proceeds and other legally available amounts also as herein provided, or from any combination of the foregoing sources, and shall be subject to the provisions contained in the County Pollution Control Revenue Bond Act and may be secured in accordance with the provisions of the County Pollution Control Revenue Bond Act.

Proceeds of refunding bonds shall either be applied immediately to the retirement of the bonds being refunded or be placed in escrow in a commercial bank or trust company which possesses and is exercising trust powers. Notwithstanding any provision to the contrary in the County Pollution Control Revenue Bond Act or in any other statute, such escrowed proceeds may be invested in short-term securities, long-term securities or both. Except to the extent inconsistent with the express terms of the County Pollution Control Revenue Bond Act, the resolution and other proceedings under which the bonds to be so refunded were issued, including any mortgage or trust indenture given to secure the same, shall govern the establishment of any escrow in connection with such refunding and the investment and reinvestment of any escrowed proceeds.

History: 1978 Comp., 4-60-8, enacted by Laws 1978, ch. 181, 8.



Section 4-60-9 - Use of proceeds from sale of bonds.

4-60-9. Use of proceeds from sale of bonds.

The proceeds from the sale of any bonds issued under authority of the County Pollution Control Revenue Bond Act shall be applied only for the purpose for which the bonds were issued; provided, that any accrued interest and premiums received in any such sale shall be applied to the payment of the principal of or the interest on the bonds sold; and provided further, that if for any reason any portion of such proceeds shall not be needed for the purpose for which the bonds were issued, then such balance of said proceeds shall be applied to the payment of the principal of or the redemption premium, if any, and interest on said bonds, and provided further, that any portion of the proceeds from the sale of said bonds, including refunding bonds, or any accrued interest and premium received in any such sale, may, in the event the money currently will not be needed or cannot be effectively used to the advantage of the county for the purposes herein provided, be invested, in accordance with the procedures and subject to any restrictions established by the resolution and other proceedings under which the bonds are issued, in any securities without limitation except as expressly provided to the contrary in Section 8 [4-60-8 NMSA 1978] of the County Pollution Control Revenue Bond Act, if such investment will not interfere with the use of such funds for the primary purposes as herein provided. The cost of acquiring any project or projects shall be deemed to include the following:

A. the actual cost of the construction of any part of a project or projects which shall be constructed, including architects', attorneys' and engineers' fees;

B. the purchase price of any part of a project or projects that may be acquired by purchase;

C. the actual cost of the extension of any utility to the project site or sites, all expenses in connection with the authorization, sale and issuance of the bonds to finance such acquisition; and

D. the interest on any bonds issued by the same county for the same or any other project or projects for a reasonable time prior to construction, during construction and for not exceeding six months after completion of construction.

History: 1978 Comp., 4-60-9, enacted by Laws 1978, ch. 181, 9.



Section 4-60-10 - No contribution by county.

4-60-10. No contribution by county.

No county shall have the power to pay out of its general funds or otherwise contribute any part of the costs of acquiring a project and shall not have the power to use land already owned by the county, or in which the county has an equity, for construction thereon of a project or any part thereof, unless the county is fully reimbursed for the value of the land as may be determined by a current appraisal, or unless the county leases the land at an annual rental fee of not less than five percent of the appraised value. The entire cost of acquiring any project must be paid out of the proceeds from the sale of bonds issued under the authority of the County Pollution Control Revenue Bond Act; provided, that this provision shall not be construed to prevent a county from accepting donations of property to be used as a part of any project or money to be used for defraying any part of the cost of any project.

History: 1978 Comp., 4-60-10, enacted by Laws 1978, ch. 181, 10.



Section 4-60-11 - Bonds made legal investments.

4-60-11. Bonds made legal investments.

Bonds issued under the provisions of the County Pollution Control Revenue Bond Act shall be legal investments for savings banks and insurance companies organized under the laws of this state and shall be eligible for pledging as collateral for public deposits.

History: 1978 Comp., 4-60-11, enacted by Laws 1978, ch. 181, 11.



Section 4-60-12 - Exemption from taxation.

4-60-12. Exemption from taxation.

The bonds authorized by the County Pollution Control Revenue Bond Act and the income from said bonds, all mortgages or other security instrument [instruments] executed as security for said bonds, all lease agreements made pursuant to the provisions hereof and revenue derived from any lease or sale by the county thereof shall be exempt from all taxation by New Mexico or any subdivision thereof.

History: 1978 Comp., 4-60-12, enacted by Laws 1978, ch. 181, 12.



Section 4-60-13 - Proceedings for issuance and sale of bonds; no notice or publication required.

4-60-13. Proceedings for issuance and sale of bonds; no notice or publication required.

Issuance and sale of bonds pursuant to the County Pollution Control Revenue Bond Act shall be authorized by resolution adopted by the governing body of the county issuing said bonds, which resolution shall determine the maximum aggregate principal amount, maximum maturity and maximum interest rate of the bonds to be issued thereunder, and may provide for determinations to be made by resolution or resolutions adopted by said governing body with respect to the issuance of a lesser aggregate principal amount of bonds, the designation or substitution of a trustee for bondholders or depositary or escrow agent for bonds proceeds, the issuance of bonds in one or more series and, with respect to any series of bonds, the principal amount, maturity or maturities, sinking fund provisions, redemption provisions, price or prices which may be at, above or below par, and interest rate or rates of the bonds of such series. The agreement of lease or sale securing the bonds of any series, and the execution and delivery thereof, may be authorized by resolution adopted by said governing body.

No notice, consent or approval by any governmental body or public officer shall be required as a prerequisite to the sale or issuance of any bonds or the making of a mortgage under the authority of the County Pollution Control Revenue Bond Act, except as provided in that act.

History: 1978 Comp., 4-60-13, enacted by Laws 1978, ch. 181, 13.



Section 4-60-14 - Construction of act.

4-60-14. Construction of act.

Neither the County Pollution Control Revenue Bond Act nor anything herein contained shall be construed as a restriction or limitation upon any powers which a county might otherwise have under any laws of this state, but shall be construed as cumulative; and the County Pollution Control Revenue Bond Act shall not be construed as requiring an election by the voters of a county prior to the issuance of bonds hereunder by such county, and all other laws of the state relative to public contracts and properties shall have no application to projects or bonds issued under the provisions of the County Pollution Control Revenue Bond Act.

History: 1978 Comp., 4-60-14, enacted by Laws 1978, ch. 181, 14.



Section 4-60-15 - Limitation.

4-60-15. Limitation.

Nothing contained in the County Pollution Control Revenue Bond Act shall be construed as repealing or amending the Pollution Control Revenue Bond Act [3-59-1 through 3-59-14 NMSA 1978].

History: 1978 Comp., 4-60-15, enacted by Laws 1978, ch. 181, 16.






Article 61 - Small Counties Assistance

Section 4-61-1 - Short title.

4-61-1. Short title.

Chapter 4, Article 61 NMSA 1978 may be cited as the "Small Counties Assistance Act".

History: Laws 1982, ch. 44, 1; 2003, ch. 217, 1.



Section 4-61-2 - Definitions.

4-61-2. Definitions.

As used in the Small Counties Assistance Act:

A. "adjustment factor" means a fraction, the numerator of which is the net taxable value of the state for the property tax year prior to the year in which the amount of small counties assistance is being determined and the denominator of which is the net taxable value for property tax year 2002; the adjustment factor shall be calculated without reference to assessed value determined pursuant to the Oil and Gas Ad Valorem Production Tax Act [Chapter 7, Article 32 NMSA 1978], assessed value determined pursuant to the Oil and Gas Production Equipment Ad Valorem Tax Act [Chapter 7, Article 34 NMSA 1978] or taxable value determined pursuant to the Copper Production Ad Valorem Tax Act [Chapter 7, Article 39 NMSA 1978];

B. "ceiling valuation" means:

(1) for the 2002 property tax year, one billion four hundred million dollars ($1,400,000,000); and

(2) for each subsequent property tax year, an amount equal to the product obtained by multiplying one billion four hundred million dollars ($1,400,000,000) by the adjustment factor for the year;

C. "demographer" means the bureau of business and economic research at the university of New Mexico;

D. "inflation factor" means a fraction whose numerator is the annual implicit price deflator index for state and local government purchases of goods and services, as published in the United States department of commerce monthly publication entitled "Survey of Current Business" or any successor publication prepared by an agency of the United States and adopted by the department of finance and administration, for the calendar year one year prior to the year in which the distribution is to be made and whose denominator is the annual index for calendar year 2004; provided that, if the inflation factor is calculated to have a value less than one, it shall be deemed to have a value of one;

E. "population" means the official population shown by the most recent federal decennial census or, if there is a change in boundaries after the date of the census, "population" for each affected unit shall be the most current estimated population for that unit provided in writing by the demographer; provided that after five years from the first day of the calendar year of the most recent federal decennial census, that census shall not be used, and "population" for the period from that date until the date when the next following official final decennial census population data are available shall be the most current estimated population provided in writing by the demographer;

F. "qualifying county" means a county that has:

(1) for the property tax year in which any distribution under the Small Counties Assistance Act is made to the county, imposed a property tax rate for general county purposes pursuant to Paragraph (1) of Subsection B of Section 7-37-7 NMSA 1978 as limited by Section 7-37-7.1 NMSA 1978 of at least eight dollars eighty-five cents ($8.85) per one thousand dollars ($1,000) of net taxable value;

(2) by July 1 of the property tax year in which any distribution under the Small Counties Assistance Act is made to the county, received a written certification from the director of the property tax division of the taxation and revenue department that the county assessor of that county has implemented an acceptable program of maintaining current and correct property values for property taxation purposes as required by Section 7-36-16 NMSA 1978 or has submitted to the director an acceptable plan for the implementation of such a program;

(3) on July 1 of the year in which any distribution under the Small Counties Assistance Act is made to the county, a population of not more than forty-eight thousand;

(4) imposed county gross receipts tax increments authorized pursuant to Section 7-20E-9 NMSA 1978 totaling at least three-eighths percent and has those increments in effect on July 1 of the year in which a distribution is made, provided that this paragraph does not apply to a county if the county's valuation for property taxation purposes does not exceed the product of two hundred thirty million dollars ($230,000,000) multiplied by the adjustment factor for the year; and

(5) a total valuation for the property tax year preceding the year in which a distribution pursuant to the Small Counties Assistance Act for that county is to be made that is no greater than the ceiling valuation for that property tax year;

G. "tax rate factor" means a fraction, the numerator of which is the average rate imposed in Section 7-9-7 NMSA 1978 for the fiscal year one year prior to the fiscal year in which the distribution is to be made and the denominator of which is five percent; and

H. "total valuation" means the sum for a jurisdiction for a property tax year of the net taxable value determined pursuant to the Property Tax Code [Chapter 7, Articles 35 through 38 NMSA 1978], the assessed value determined pursuant to the Oil and Gas Ad Valorem Production Tax Act, the assessed value determined pursuant to the Oil and Gas Production Equipment Ad Valorem Tax Act and the taxable value determined pursuant to the Copper Production Ad Valorem Tax Act.

History: Laws 1982, ch. 44, 2; 1983, ch. 214, 3; 1986, ch. 32, 6; 1987, ch. 205, 1; 1993, ch. 348, 1; 2003, ch. 217, 2; 2004, ch. 105, 1; 2005, ch. 183, 1; 2008, ch. 39, 1; 2010 (2nd S.S.), ch. 7, 1.



Section 4-61-3 - Small counties assistance fund; distribution.

4-61-3. Small counties assistance fund; distribution.

A. The "small counties assistance fund" is created within the state treasury.

B. On or before September 1, 2003 and on or before September 1 of each subsequent year, the demographer shall certify in writing to the department of finance and administration the population of the state and of each county as of June 30 of the year.

C. On or before September 15, 2003 and on or before September 15 of each subsequent year, the secretary of finance and administration shall certify to the state treasurer with respect to each qualifying county:

(1) its population as certified by the demographer;

(2) its total valuation for the preceding property tax year; and

(3) the distribution amount calculated for it.

D. The distribution amount for each qualifying county shall be determined for 2003 and each subsequent year in accordance with the following table; provided that the bracket amounts in the first two columns of the table shall be adjusted annually after 2003 by the adjustment factor. The bracket amounts in the last column shall be adjusted annually after 2005 by the inflation factor and, in 2011 and subsequent years, shall be adjusted by the tax rate factor. The department of finance and administration may round the results of the adjustments made pursuant to this subsection to the nearest one thousand dollars ($1,000).

If the county's total valuation for the preceding property tax year is:

at least:

but less than:

and the county

population is:

then the distribution

amount is:

$ 0

$100,000,000

under 1,000

$515,000

$ 0

$100,000,000

at least 1,000

but under 4,000

$370,000

$ 0

$100,000,000

at least 4,000

$285,000

$100,000,000

$230,000,000

under 12,000

$200,000

$100,000,000

$230,000,000

at least 12,000

$145,000

$230,000,000

$1,400,000,000

under 48,000

$85,000.

E. If the balance in the small counties assistance fund as of the preceding August 31 exceeds the sum of the distributions to be made to qualifying counties pursuant to the provisions of Subsection D of this section, the department of finance and administration shall increase the distribution amount for each county receiving a distribution amount pursuant to the provisions of Subsection D of this section by:

(1) fifty thousand dollars ($50,000) if the county has imposed and has in effect on July 1 of the year in which the distribution is to be made a county correctional facility gross receipts tax at a rate of at least one-eighth percent;

(2) twenty thousand dollars ($20,000) if the county has imposed and has in effect on July 1 of the year in which the distribution is to be made a county gross receipts tax increment of one-sixteenth percent; or

(3) seventy thousand dollars ($70,000) if the county has met the requirements of Paragraphs (1) and (2) of this subsection.

F. If the balance in the small counties assistance fund as of the preceding August 31 is less than the sum of the distributions determined pursuant to Subsection D of this section plus the distribution increases authorized pursuant to Subsection E of this section, the distribution increases pursuant to Subsection E of this section shall be proportionately reduced.

G. If the balance in the small counties assistance fund as of the preceding August 31 is less than the sum of the distributions to be made to qualifying counties, the department of finance and administration shall reduce each qualifying county's calculated distribution by a percentage computed by dividing the amount by which the fund is insufficient by the sum of all the calculated distributions and shall certify the reduced amounts as the qualifying counties' distributions.

H. Any interest accruing from the temporary investment of the small counties assistance fund shall be credited to the general fund.

I. On or before September 30, 2003 and on or before September 30 of each subsequent year, the state treasurer shall distribute to each county for whom a distribution has been certified for that year the amount certified for that county for that year. If the balance in the fund as of the preceding August 31 exceeds the sum of certified amounts distributed, the difference shall revert to the general fund.

J. If any date specified in Subsection B, C or I of this section falls on a Saturday, Sunday or legal holiday, any action required to be performed as provided in those subsections is timely if performed on the next day that is not a Saturday, Sunday or legal holiday.

History: Laws 1982, ch. 44, 3; 1983, ch. 214, 4; 1984, ch. 24, 1; 1987, ch. 205, 2; 1988, ch. 104, 1; 1993, ch. 348, 2; 2003, ch. 217, 3; 2004, ch. 105, 2; 2005, ch. 183, 2; 2010 (2nd S.S.), ch. 7, 2; 2012, ch. 5, 2.






Article 62 - Revenue Bonds

Section 4-62-1 - Revenue bonds; authority to issue; pledge of revenues; limitation on time of issuance.

4-62-1. Revenue bonds; authority to issue; pledge of revenues; limitation on time of issuance.

A. In addition to any other law authorizing a county to issue revenue bonds, a county may issue revenue bonds pursuant to Chapter 4, Article 62 NMSA 1978 for the purposes specified in this section. The term "pledged revenues", as used in Chapter 4, Article 62 NMSA 1978, means the revenues, net income or net revenues authorized to be pledged to the payment of particular revenue bonds as specifically provided in Subsections B through N of this section.

B. Gross receipts tax revenue bonds may be issued for one or more of the following purposes:

(1) constructing, purchasing, furnishing, equipping, rehabilitating, making additions to or making improvements to one or more public buildings or purchasing or improving the ground of the building or buildings;

(2) acquiring or improving county or public parking lots, structures or facilities;

(3) purchasing, acquiring or rehabilitating firefighting equipment;

(4) acquiring, extending, enlarging, bettering, repairing or otherwise improving or maintaining storm sewers and other drainage improvements, sanitary sewers, sewage treatment plants, water utilities or other water, wastewater or related facilities, which may include the acquisition of rights of way and water and water rights;

(5) reconstructing, resurfacing, maintaining, repairing or otherwise improving existing alleys, streets, roads or bridges or laying off, opening, constructing or otherwise acquiring new alleys, streets, roads or bridges, which may include the acquisition of rights of way;

(6) purchasing, acquiring, constructing, making additions to, enlarging, bettering, extending or equipping airport facilities, which may include the acquisition of land, easements or rights of way;

(7) purchasing, otherwise acquiring or clearing land or purchasing, otherwise acquiring or beautifying land for open space;

(8) acquiring, constructing, purchasing, equipping, furnishing, making additions to, renovating, rehabilitating, beautifying or otherwise improving public parks, public recreational buildings or other public recreational facilities;

(9) acquiring, constructing, extending, enlarging, bettering, repairing, otherwise improving or maintaining solid waste disposal equipment, equipment for operation and maintenance of sanitary landfills, sanitary landfills or solid waste facilities; and

(10) acquiring, constructing, extending, bettering, repairing or otherwise improving public transit systems or regional transit systems or facilities.

A county may pledge irrevocably any or all of the revenue from the first one-eighth increment, the third one-eighth increment and the one-sixteenth increment of the county gross receipts tax and any increment of the county infrastructure gross receipts tax and county capital outlay gross receipts tax for payment of principal and interest due in connection with, and other expenses related to, gross receipts tax revenue bonds for any of the purposes authorized in this section or specific purposes or for any area of county government services. If the revenue from the first one-eighth increment, the third one-eighth increment or the one-sixteenth increment of the county gross receipts tax or any increment of the county infrastructure gross receipts tax or county capital outlay gross receipts tax is pledged for payment of principal and interest as authorized by this subsection, the pledge shall require the revenues received from that increment of the county gross receipts tax or any increment of the county infrastructure gross receipts tax or county capital outlay gross receipts tax to be deposited into a special bond fund for payment of the principal, interest and expenses. At the end of each fiscal year, money remaining in the special bond fund after the annual obligations for the bonds are fully met may be transferred to any other fund of the county.

Revenues in excess of the annual principal and interest due on gross receipts tax revenue bonds secured by a pledge of gross receipts tax revenue may be accumulated in a debt service reserve account. The governing body of the county may appoint a commercial bank trust department to act as trustee of the proceeds of the tax and to administer the payment of principal of and interest on the bonds.

C. Fire protection revenue bonds may be issued for acquiring, extending, enlarging, bettering, repairing, improving, constructing, purchasing, furnishing, equipping or rehabilitating an independent fire district project or facility, including, as applicable, purchasing, otherwise acquiring or improving the ground for the project. A county may pledge irrevocably any or all of the county fire protection excise tax revenue for payment of principal and interest due in connection with, and other expenses related to, fire protection revenue bonds. These bonds may be referred to in Chapter 4, Article 62 NMSA 1978 as "fire protection revenue bonds".

D. Environmental revenue bonds may be issued for the acquisition and construction of solid waste facilities, water facilities, wastewater facilities, sewer systems and related facilities. A county may pledge irrevocably any or all of the county environmental services gross receipts tax revenue for payment of principal and interest due in connection with, and other expenses related to, environmental revenue bonds. These bonds may be referred to in Chapter 4, Article 62 NMSA 1978 as "environmental revenue bonds".

E. Gasoline tax revenue bonds may be issued for the acquisition of rights of way for and the construction, reconstruction, resurfacing, maintenance, repair or other improvement of county roads and bridges. A county may pledge irrevocably any or all of the county gasoline tax revenue for payment of principal and interest due in connection with, and other expenses related to, county gasoline tax revenue bonds. These bonds may be referred to in Chapter 4, Article 62 NMSA 1978 as "gasoline tax revenue bonds".

F. Utility revenue bonds or joint utility revenue bonds may be issued for acquiring, extending, enlarging, bettering, repairing or otherwise improving water facilities, sewer facilities, gas facilities or electric facilities. A county may pledge irrevocably any or all of the net revenues from the operation of the utility or joint utility for which the particular utility or joint utility bonds are issued to the payment of principal and interest due in connection with, and other expenses related to, utility or joint utility revenue bonds. These bonds may be referred to in Chapter 4, Article 62 NMSA 1978 as "utility revenue bonds" or "joint utility revenue bonds".

G. Project revenue bonds may be issued for acquiring, extending, enlarging, bettering, repairing, improving, constructing, purchasing, furnishing, equipping or rehabilitating any revenue-producing project, including, as applicable, purchasing, otherwise acquiring or improving the ground for the project and acquiring and improving parking lots. The county may pledge irrevocably any or all of the net revenues from the operation of the revenue-producing project for which the particular project revenue bonds are issued to the payment of the interest on and principal of the project revenue bonds. The net revenues of any revenue-producing project shall not be pledged to the project revenue bonds issued for any other revenue-producing project that is clearly unrelated in nature; but nothing in this subsection prevents the pledge to any of the project revenue bonds of the revenues received from existing, future or disconnected facilities and equipment that are related to and that may constitute a part of the particular revenue-producing project. A general determination by the governing body that facilities or equipment is reasonably related to and constitutes a part of a specified revenue-producing project shall be conclusive if set forth in the proceedings authorizing the project revenue bonds. As used in Chapter 4, Article 62 NMSA 1978:

(1) "project revenue bonds" means the bonds authorized in this subsection; and

(2) "project revenues" means the net revenues of revenue-producing projects that may be pledged to project revenue bonds pursuant to this subsection.

H. Fire district revenue bonds may be issued for acquiring, extending, enlarging, bettering, repairing, improving, constructing, purchasing, furnishing, equipping and rehabilitating a fire district project, including, as applicable, purchasing, otherwise acquiring or improving the ground for the project. The county may pledge irrevocably any or all of the revenues received by the fire district from the fire protection fund as provided in the Fire Protection Fund Law [Chapter 59A, Article 53 NMSA 1978] and any or all of the revenues provided for the operation of the fire district project for which the particular bonds are issued to the payment of the interest on and principal of the bonds. The revenues of a fire district project shall not be pledged to the bonds issued for a fire district project that clearly is unrelated in its purpose; but nothing in this section prevents the pledge to such bonds of revenues received from existing, future or disconnected facilities and equipment that are related to and that may constitute a part of the particular fire district project. A general determination by the governing body of the county that facilities or equipment is reasonably related to and constitutes a part of a specified fire district project shall be conclusive if set forth in the proceedings authorizing the fire district revenue bonds.

I. Law enforcement protection revenue bonds may be issued for the repair and purchase of law enforcement apparatus and equipment that meet nationally recognized standards. The county may pledge irrevocably any or all of the revenues received by the county from the law enforcement protection fund distributions pursuant to the Law Enforcement Protection Fund Act [Chapter 29, Article 13 NMSA 1978] to the payment of the interest on and principal of the law enforcement protection revenue bonds.

J. Hospital emergency gross receipts tax revenue bonds may be issued for acquiring, equipping, remodeling or improving a county hospital or county health facility. A county may pledge irrevocably to the payment of the interest on and principal of the hospital emergency gross receipts tax revenue bonds any or all of the revenues received by the county from a county hospital emergency gross receipts tax imposed pursuant to Section 7-20E-12.1 NMSA 1978 and dedicated to payment of bonds or a loan for acquiring, equipping, remodeling or improving a county hospital or county health facility.

K. Economic development gross receipts tax revenue bonds may be issued for the purpose of furthering economic development projects as defined in the Local Economic Development Act [Chapter 5, Article 10 NMSA 1978]. A county may pledge irrevocably any or all of the county infrastructure gross receipts tax to the payment of the interest on and principal of the economic development gross receipts tax revenue bonds for the purpose authorized in this subsection.

L. County education gross receipts tax revenue bonds may be issued for public school or off-campus instruction program capital projects as authorized in Section 7-20E-20 NMSA 1978. A county may pledge irrevocably any or all of the county education gross receipts tax revenue to the payment of interest on and principal of the county education gross receipts tax revenue bonds for the purpose authorized in this section.

M. County area emergency communications and emergency medical and behavioral health services tax revenue bonds and countywide emergency communications and emergency medical and behavioral health services tax revenue bonds may be issued for the purpose of purchasing emergency communications equipment for an emergency communications center that has been determined by the local government division of the department of finance and administration to be a consolidated public safety answering point if the useful life of the equipment exceeds the term in which the bonds mature. A county may pledge irrevocably any or all of the county area emergency communications and emergency medical and behavioral health services tax revenue and the countywide emergency communications and emergency medical and behavioral health services tax revenue to the payment of interest on and principal of county area emergency communications and emergency medical and behavioral health services tax revenue bonds and countywide emergency communications and emergency medical and behavioral health services tax revenue bonds for the purpose authorized in this section.

N. PILT revenue bonds may be issued by a county to repay all or part of the principal and interest of an outstanding loan owed by the county to the New Mexico finance authority. A county may pledge irrevocably all or part of PILT revenue to the payment of principal of and interest on new loans or preexisting loans provided by the New Mexico finance authority to finance a public project as "public project" is defined in Subsection E of Section 6-21-3 NMSA 1978.

O. Except for the purpose of refunding previous revenue bond issues, no county may sell revenue bonds payable from pledged revenue after the expiration of two years from the date of the ordinance authorizing the issuance of the bonds or, for bonds to be issued and sold to the New Mexico finance authority as authorized in Subsection C of Section 4-62-4 NMSA 1978, after the expiration of two years from the date of the resolution authorizing the issuance of the bonds. However, any period of time during which a particular revenue bond issue is in litigation shall not be counted in determining the expiration date of that issue.

P. No bonds may be issued by a county, other than an H class county, a class B county as defined in Section 4-36-8 NMSA 1978 or a class A county as described in Section 4-36-10 NMSA 1978, to acquire, equip, extend, enlarge, better, repair or construct a utility unless the utility is regulated by the public regulation commission pursuant to the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978] and the issuance of the bonds is approved by the commission. For purposes of Chapter 4, Article 62 NMSA 1978, a "utility" includes a water, wastewater, sewer, gas or electric utility or joint utility serving the public. H class counties shall obtain public regulation commission approvals required by Section 3-23-3 NMSA 1978.

Q. Any law that imposes or authorizes the imposition of a county gross receipts tax, a county environmental services gross receipts tax, a county fire protection excise tax, a county infrastructure gross receipts tax, the county education gross receipts tax, a county capital outlay gross receipts tax, the gasoline tax, the county hospital emergency gross receipts tax, the countywide emergency communications and emergency medical and behavioral health services tax or the county area emergency communications and emergency medical and behavioral health services tax, or that affects any of those taxes, shall not be repealed or amended in such a manner as to impair outstanding revenue bonds that are issued pursuant to Chapter 4, Article 62 NMSA 1978 and that may be secured by a pledge of those taxes unless the outstanding revenue bonds have been discharged in full or for which provision has been fully made.

R. As used in this section:

(1) "county area emergency communications and emergency medical and behavioral health services tax revenue" means the revenue from the county area emergency communications and emergency medical and behavioral health services tax transferred pursuant to Section 7-1-6.13 NMSA 1978;

(2) "county capital outlay gross receipts tax revenue" means the revenue from the county capital outlay gross receipts tax transferred to the county pursuant to Section 7-1-6.13 NMSA 1978;

(3) "county education gross receipts tax revenue" means the revenue from the county education gross receipts tax transferred to the county pursuant to Section 7-1-6.13 NMSA 1978;

(4) "county environmental services gross receipts tax revenue" means the revenue from the county environmental services gross receipts tax transferred to the county pursuant to Section 7-1-6.13 NMSA 1978;

(5) "county fire protection excise tax revenue" means the revenue from the county fire protection excise tax transferred to the county pursuant to Section 7-1-6.13 NMSA 1978;

(6) "county gross receipts tax revenue" means the revenue attributable to the first one-eighth increment, the third one-eighth increment and the one-sixteenth increment of the county gross receipts tax transferred to the county pursuant to Section 7-1-6.13 NMSA 1978 and any distribution related to the first one-eighth increment made pursuant to Section 7-1-6.16 NMSA 1978;

(7) "county infrastructure gross receipts tax revenue" means the revenue from the county infrastructure gross receipts tax transferred to the county pursuant to Section 7-1-6.13 NMSA 1978;

(8) "countywide emergency communications and emergency medical and behavioral health services tax revenue" means the revenue from the countywide emergency communications and emergency medical and behavioral health services tax transferred to the county pursuant to Section 7-1-6.13 NMSA 1978;

(9) "gasoline tax revenue" means the revenue from that portion of the gasoline tax distributed to the county pursuant to Sections 7-1-6.9 and 7-1-6.26 NMSA 1978;

(10) "PILT revenue" means revenue received by the county from the federal government as payments in lieu of taxes; and

(11) "public building" includes fire stations, police buildings, county or regional jails, county or regional juvenile detention facilities, libraries, museums, auditoriums, convention halls, hospitals, buildings for administrative offices, courthouses and garages for housing, repairing and maintaining county vehicles and equipment.

S. As used in Chapter 4, Article 62 NMSA 1978, "bond" means any obligation of a county issued under Chapter 4, Article 62 NMSA 1978, whether designated as a bond, note, loan, warrant, debenture, lease-purchase agreement or other instrument, evidencing an obligation of a county to make payments.

History: 1978 Comp., 4-62-1, enacted by Laws 1992, ch. 95, 1; 1993, ch. 282, 14; 1993, ch. 308, 2; 1995, ch. 141, 8; 1996, ch. 83, 2; 1997, ch. 20, 1; 1998, ch. 90, 2; 1999, ch. 199, 2; 2000, ch. 69, 1; 2001, ch. 172, 3; 2001, ch. 328, 2; 2003, ch. 98, 1; 2010, ch. 82, 1; 2017, ch. 47, 1.



Section 4-62-2 - Use of proceeds of bond issue.

4-62-2. Use of proceeds of bond issue.

It is unlawful to divert, use or expend any money received from the issuance of bonds for any purpose other than the purpose for which the bonds were issued.

History: 1978 Comp., 4-62-2, enacted by Laws 1992, ch. 95, 2.



Section 4-62-3 - Revenue bonds; terms.

4-62-3. Revenue bonds; terms.

County revenue bonds:

A. may have interest, appreciated principal value or any part thereof payable at intervals or at maturity as may be determined by the governing body;

B. may be subject to prior redemption at the county's option at such time and upon such terms and conditions with or without the payment of a premium as may be determined by the governing body;

C. may mature at any time not exceeding fifty years after the date of issuance, except county revenue bonds issued for reconstructing, resurfacing or repairing existing streets, which may mature at any time not exceeding twenty years after the date of issuance;

D. may be serial in form and maturity or may consist of one bond payable at one time or in installments or may be in such other form as may be determined by the governing body;

E. shall be sold for cash at, above or below par and at a price that results in a net effective interest rate that does not exceed the maximum permitted by the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978]; and

F. may be sold at public or negotiated sale.

History: 1978 Comp., 4-62-3, enacted by Laws 1992, ch. 95, 3; 1995, ch. 141, 9.



Section 4-62-3.1 - Exemption from taxation.

4-62-3.1. Exemption from taxation.

The bonds authorized by Chapter 4, Article 62 NMSA 1978 and the income from the bonds or any mortgages or other instruments executed as security for the bonds shall be exempt from all taxation by the state or any political subdivision of the state.

History: Laws 2001, ch. 126, 2.



Section 4-62-4 - Ordinance authorizing revenue bonds; two-thirds majority required; resolution authorizing revenue bonds to be issued and sold to the New Mexico finance authority.

4-62-4. Ordinance authorizing revenue bonds; two-thirds majority required; resolution authorizing revenue bonds to be issued and sold to the New Mexico finance authority.

A. At a regular or special meeting called for the purpose of issuing revenue bonds as authorized in Section 4-62-1 NMSA 1978, the governing body may adopt an ordinance that:

(1) declares the necessity for issuing revenue bonds;

(2) authorizes the issuance of revenue bonds by an affirmative vote of two-thirds of all the members of the governing body; and

(3) designates the source of the pledged revenues.

B. If a majority of a five-member governing body, but fewer than four members, votes in favor of adopting the ordinance authorizing the issuance of revenue bonds, the ordinance is adopted but shall not become effective until the question of issuing the revenue bonds is submitted to a vote of the qualified electors for their approval at a special or regular county election. If an election is necessary, the election shall be conducted in the manner provided in Section 4-49-8 NMSA 1978. Notice of the election shall be given as provided in Section 4-49-8 NMSA 1978.

C. In addition and as alternative to adopting an ordinance as required by the provisions of Subsections A and B of this section, at a regular or special meeting called for the purpose of issuing revenue bonds as authorized in Section 4-62-1 NMSA 1978, the governing body may authorize the issuance and sale, from time to time, of revenue bonds in amounts not to exceed one million dollars ($1,000,000) at any one time to the New Mexico finance authority by adoption of a resolution that:

(1) declares the necessity for issuing and selling revenue bonds to the New Mexico finance authority;

(2) authorizes the issuance and sale of revenue bonds to the New Mexico finance authority by an affirmative vote of a majority of all the members of the governing body; and

(3) designates the source of the pledged revenues.

At the option of the governing body, revenue bonds in an amount in excess of one million dollars ($1,000,000) may be authorized by an ordinance adopted in accordance with Subsections A and B of this section and issued and sold to the New Mexico finance authority.

D. No ordinance or resolution may be adopted under the provisions of this section that uses as pledged revenues the county gross receipts tax for a purpose that would be inconsistent with the purpose for which that county gross receipts tax revenue was dedicated. Any revenue in excess of the amount necessary to meet all annual principal and interest payments and other requirements incident to repayment of the bonds may be transferred to any other fund of the county.

History: 1978 Comp., 4-62-4, enacted by Laws 1992, ch. 95, 4; 1995, ch. 141, 10.



Section 4-62-5 - Revenue bonds not general county obligations; authentication.

4-62-5. Revenue bonds not general county obligations; authentication.

A. Revenue bonds or refunding revenue bonds issued as authorized in Chapter 4, Article 62 NMSA 1978 are:

(1) not general obligations of the county; and

(2) collectible only from the proper pledged revenues, and each bond shall state that it is payable solely from the proper pledged revenues and that the bondholders may not look to any other county fund for the payment of the interest and principal of the bonds.

B. The bonds shall be executed by the chairman of the governing body and treasurer or the clerk and may be authenticated by any public or private transfer agent or registrar, or its successor, named or otherwise designated by the governing body. The bonds may be executed as provided under the Uniform Facsimile Signature of Public Officials Act [6-9-1 through 6-9-6 NMSA 1978], and the coupons, if any, shall bear the facsimile signature of the treasurer of the county.

History: 1978 Comp., 4-62-5, enacted by Laws 1992, ch. 95, 5.



Section 4-62-6 - Revenue bonds; mandatory rates for non-utility revenue-producing projects; mandamus; impairment of payment.

4-62-6. Revenue bonds; mandatory rates for non-utility revenue-producing projects; mandamus; impairment of payment.

A. The governing body of any county issuing non-utility revenue bonds as authorized in Chapter 4, Article 62 NMSA 1978 shall establish rates for services rendered by or use of the applicable non-utility revenue-producing project to provide revenue sufficient to pay the following or, where applicable to a revenue-producing project, to enter into leases or other agreements sufficient to provide revenues that are sufficient to pay the following:

(1) all reasonable expenses of operation; and

(2) all principal of and interest on the revenue bonds as those amounts come due.

B. In the event the governing body fails or refuses to establish rates for the applicable non-utility revenue-producing project, or to enter into a lease or other agreement where applicable to a non-utility revenue-producing project, any bondholder may apply to the district court for a mandatory order requiring the governing body to establish rates or to enter into such applicable leases or agreements that will provide revenues adequate to meet the requirements of this section.

C. Any law that authorized the pledge of any or all of the pledged revenues to the payment of any revenue bonds issued pursuant to Chapter 4, Article 62 NMSA 1978 or that affects the pledged revenues, or any law supplemental thereto or otherwise appertaining thereto, shall not be repealed or amended or otherwise modified in such a manner as to impair any outstanding revenue bonds, unless such outstanding revenue bonds have been discharged in full or provision has been fully made therefor.

History: 1978 Comp., 4-62-6, enacted by Laws 1992, ch. 95, 6.



Section 4-62-7 - Revenue bonds; refunding authorization.

4-62-7. Revenue bonds; refunding authorization.

A. Any county having issued revenue bonds as authorized in Sections 4-62-1 through 4-62-6 NMSA 1978 or pursuant to any other laws enabling the governing body of any county having issued revenue bonds payable only out of the pledged revenue may issue refunding revenue bonds for the purpose of refinancing, paying and discharging all or any part of the outstanding bonds of any outstanding issues:

(1) for the acceleration, deceleration or other modification of the payment of such obligations, including without limitation any capitalization of any interest thereon in arrears or about to become due for any period not exceeding one year from the date of the refunding bonds;

(2) for the purpose of reducing interest costs or effecting other economies;

(3) for the purpose of modifying or eliminating restrictive contractual limitations pertaining to the issuance of additional bonds, otherwise concerning the outstanding bonds or to any facilities relating thereto; or

(4) for any combination of such purposes.

B. The county may pledge irrevocably for the payment of interest and principal on refunding bonds the appropriate pledged revenues that may be pledged to an original issue of bonds as provided in Section 4-62-1 NMSA 1978. This section permits the pledge of revenues from one source to the payment of bonds that refund bonds payable from a different source of revenue.

C. Bonds for refunding and bonds for any purpose permitted by Section 4-62-1 NMSA 1978 may be issued separately or issued in combination in one or more series.

History: 1978 Comp., 4-62-7, enacted by Laws 1992, ch. 95, 7; 1998, ch. 10, 1.



Section 4-62-8 - Refunding bonds; escrow; detail.

4-62-8. Refunding bonds; escrow; detail.

A. Refunding bonds issued pursuant to Chapter 4, Article 62 NMSA 1978 shall be authorized by ordinance or by resolution if the refunding bonds are to be issued and sold to the New Mexico finance authority pursuant to Subsection C of Section 4-62-4 NMSA 1978. Any bonds that are refunded under the provisions of this section shall be paid at maturity or on any permitted prior redemption date in the amounts, at the time and places and, if called prior to maturity, in accordance with any applicable notice provisions, all as provided in the proceedings authorizing the issuance of the refunded bonds or otherwise appertaining thereto, except for any bond that is voluntarily surrendered for exchange or payment by the holder or owner.

B. Provisions shall be made for paying the bonds refunded at the time provided in Subsection A of this section. The principal amount of the refunding bonds may exceed the principal amount of the refunded bonds and may also be less than or the same as the principal amount of the bonds being refunded so long as provision is duly and sufficiently made for the payment of the refunded bonds.

C. The proceeds of refunding bonds, including any accrued interest and premium appertaining to the sale of refunding bonds, shall either be immediately applied to the retirement of the bonds being refunded or be placed in escrow in a commercial bank or trust company that possesses and is exercising trust powers and that is a member of the federal deposit insurance corporation to be applied to the payment of the principal of, interest on and any prior redemption premium due in connection with the bonds being refunded; provided that such refunding bond proceeds, including any accrued interest and any premium appertaining to a sale of refunding bonds, may be applied to the establishment and maintenance of a reserve fund and to the payment of expenses incidental to the refunding and the issuance of the refunding bonds, the interest thereon and the principal thereof or both interest and principal as the county may determine. Nothing in this section requires the establishment of an escrow if the refunded bonds become due and payable within one year from the date of the refunding bonds and if the amounts necessary to retire the refunded bonds within that time are deposited with the paying agent for the refunded bonds. Any escrow shall not be limited to proceeds of refunding bonds but may include the other money available for its purpose. Any proceeds in escrow pending such use may be invested or reinvested in bills, certificates of indebtedness, notes or bonds that are direct obligations of, or the principal and interest of which obligations are unconditionally guaranteed by, the United States or in certificates of deposit of banks that are members of the federal deposit insurance corporation, the par value of which certificates of deposit is collateralized by a pledge of obligations of, or the payment of which is unconditionally guaranteed by, the United States, the par value of which obligations is at least seventy-five percent of the par value of the certificates of deposit. Such proceeds and investments in escrow together with any interest or other income to be derived from any such investment shall be in an amount at all times sufficient as to principal, interest, any prior redemption premium due and any charges of the escrow agent payable therefrom to pay the bonds being refunded as they become due at their respective maturities or due at any designated prior redemption date in connection with which the county shall exercise a prior redemption option. Any purchaser of any refunding bond issued under Chapter 4, Article 62 NMSA 1978 is in no manner responsible for the application of the proceeds thereof by the county or of its officers, agents or employees.

D. Refunding bonds may bear such additional terms and provisions as may be determined by the county subject to the limitations in this section and Section 4-62-9 NMSA 1978 and, to the extent applicable, Sections 4-62-1 through 4-62-6 NMSA 1978 relating to original bond issues, and the refunding bonds are not subject to the provisions of any other statute except as may be incorporated by reference in Chapter 4, Article 62 NMSA 1978.

E. The county shall receive from the department of finance and administration written approval of any non-utility gross receipts tax refunding revenue bonds, gasoline tax refunding revenue bonds, fire protection refunding revenue bonds, environmental refunding revenue bonds or non-utility project refunding revenue bonds issued pursuant to the provisions of Sections 4-62-7 through 4-62-10 NMSA 1978.

History: 1978 Comp., 4-62-8, enacted by Laws 1992, ch. 95, 8; 1995, ch. 141, 11.



Section 4-62-9 - Refunding revenue bonds; terms.

4-62-9. Refunding revenue bonds; terms.

County refunding revenue bonds:

A. may have interest, appreciated principal value or any part thereof payable at intervals or at maturity as may be determined by the governing body;

B. may be subject to prior redemption at the county's option at such time and upon such terms and conditions with or without the payment of a premium as may be determined by the governing body;

C. may be serial in form and maturity or may consist of a single bond payable in one or more installments or may be in such other form as may be determined by the governing body; and

D. shall be exchanged for the bonds and any matured unpaid interest being refunded at not less than par or sold at public or negotiated sale at, above or below par and at a price that results in a net effective interest rate that does not exceed the maximum permitted by the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978].

History: 1978 Comp., 4-62-9, enacted by Laws 1992, ch. 95, 9; 1995, ch. 141, 12.



Section 4-62-10 - Refunding revenue bonds; ordinance; resolution.

4-62-10. Refunding revenue bonds; ordinance; resolution.

A. At any regular or special meeting called for the purpose of issuing refunding revenue bonds, the governing body by a majority vote of all the members of the governing body may adopt an ordinance authorizing the issuance of the refunding revenue bonds.

B. At any regular or special meeting called for the purpose of issuing and selling refunding revenue bonds to the New Mexico finance authority, the governing body by an affirmative vote of a majority of all the members of the governing body may adopt a resolution authorizing issuance and sale of the refunding revenue bonds to the New Mexico finance authority pursuant to Subsection C of Section 4-62-4 NMSA 1978.

History: 1978 Comp., 4-62-10, enacted by Laws 1992, ch. 95, 10; 1995, ch. 141, 13.









Chapter 5 - Municipalities and Counties

Article 1 - Ambulance Service

Section 5-1-1 - Political subdivisions; ambulance service.

5-1-1. Political subdivisions; ambulance service.

A municipality or county may:

A. provide ambulance service to transport sick or injured persons to a place of treatment in the absence of an established ambulance service only as authorized by the state corporation commission [public regulation commission];

B. contract with other political subdivisions or with private ambulance services for the operation of its ambulance service;

C. lease ambulances and other equipment necessary to the operation of its ambulance service;

D. in the course of its operation of an ambulance service, proceed to the scene of a disaster beyond its subdivision boundaries when requested, providing no local established ambulance service is available or if one exists, such local ambulance service deems their capacity inadequate or insufficient for emergency transportation of the disaster victims;

E. transport sick or injured persons from the subdivision boundaries to any place of treatment; and

F. no personal action shall be maintained in any court of this state against any member or officer of a political subdivision for any tort or act done, or attempted to be done, when done by the authority of the political subdivision or in execution of its orders under this section. In all such cases, political subdivisions shall be responsible. Any member or officer of the political subdivision may plead the provisions of this section in bar of such action whether it is now pending or hereafter commenced.

History: 1953 Comp., 12-15-1, enacted by Laws 1967, ch. 167, 1; recompiled as 1953 Comp., 12-27-1, by Laws 1972, ch. 51, 9; Laws 1974, ch. 82, 7.






Article 2 - Television Translator Stations

Section 5-2-1 - Television translator stations; construction by political subdivisions.

5-2-1. Television translator stations; construction by political subdivisions.

Any county or municipality in the state is authorized to appropriate annually from its general fund a reasonable sum for the acquisition, construction, improvement or maintenance of translator stations for the purpose of receiving and transmitting television broadcasting signals.

History: 1953 Comp., 11-6-41, enacted by Laws 1975, ch. 311, 1.



Section 5-2-2 - Appropriation prohibited.

5-2-2. Appropriation prohibited.

No county or municipality shall appropriate from its general fund to acquire, improve or maintain any translator station originally or hereafter constructed or presently or hereafter licensed and maintained by a commercial television station.

History: 1953 Comp., 11-6-42, enacted by Laws 1975, ch. 311, 2.






Article 3 - Auditoriums

Section 5-3-1 - Definitions.

5-3-1. Definitions.

The following terms wherever used or referred to in this act [5-3-1 through 5-3-8 NMSA 1978] shall have the following meanings unless a different meaning clearly appears from the context.

A. The term "municipality" shall mean any incorporated county, city, town or village in the state of New Mexico, having a population of at least five thousand.

B. The term "auditorium" shall mean a public auditorium or building of a similar nature used for general civic purposes.

C. The term "bonds" shall mean bonds, notes, temporary bonds, interim certificates, negotiable instruments or any other evidences of indebtedness of any nature whatsoever.

History: Laws 1935, ch. 51, art. 1, 1; 1941 Comp., 6-301; 1953 Comp., 6-3-1.



Section 5-3-2 - Authority of municipality to acquire auditorium; necessity of elections waived; bonds not general obligations.

5-3-2. [Authority of municipality to acquire auditorium; necessity of elections waived; bonds not general obligations.]

That any municipality shall have power to purchase, improve, erect and maintain public auditoriums, or to authorize the improvement or erection of same by agreement with the officers of the county in which the municipality is located, and shall have power to issue and sell bonds for the purposes herein mentioned. Bonds issued hereunder may be sold by such municipality for cash at one time or from time to time at public or private sale at not less than par. Notwithstanding the provisions of any general, special or local law it shall not be necessary for any governing body of such municipality to submit to the people of such municipality in which said auditorium is proposed to be erected the question as to whether such auditorium shall be erected, nor shall it be necessary to submit to the people of such municipality in which said auditorium is to be erected the issuance of any bonds authorized hereunder to pay for or finance the erection of any such auditorium. Provided, however, that any bonds issued hereunder shall not constitute general obligations of any such municipality, but the payment thereof shall be secured only by a lien against the auditorium and real estate upon which the same is erected and a pledge of the net revenues of said auditorium as hereinafter provided; and provided further that any bonds issued hereunder shall be payable solely and only out of the income derived from the operation of such auditorium and by the property upon which the lien aforesaid is provided.

History: Laws 1935, ch. 51, art. 1, 2; 1941 Comp., 6-302; 1953 Comp., 6-3-2.



Section 5-3-3 - Auditorium revenue bonds; mortgage or lien to secure payment.

5-3-3. [Auditorium revenue bonds; mortgage or lien to secure payment.]

Whenever it shall be declared necessary by the governing body, by ordinance duly adopted, as hereinafter provided, municipalities are hereby authorized to make and issue revenue bonds, payable solely out of the net income to be derived from the operation of an auditorium, and to pledge irrevocably, such income to the payment thereof, and to execute a mortgage or other lien upon the auditorium premises to secure the payment of said bonds.

History: Laws 1935, ch. 51, art. 1, 3; 1941 Comp., 6-303; 1953 Comp., 6-3-3.



Section 5-3-4 - Terms and conditions of bonds; sale.

5-3-4. [Terms and conditions of bonds; sale.]

Revenue bonds issued under the provisions of this act [5-3-1 through 5-3-8 NMSA 1978] shall bear interest at not to exceed four and one-half (4 ) percent per annum, payable annually or semiannually, shall be payable at the option of such municipality at the end of ten years from the date thereof; and due by their terms in not more than twenty years from the date thereof; as determined by the municipality; shall be serial in form and maturity and numbered from one upward, consecutively, and shall be sold for cash, at not less than par, and at either public or private sale.

History: Laws 1935, ch. 51, art. 1, 4; 1941 Comp., 6-304; 1953 Comp., 6-3-4.



Section 5-3-5 - Issuance of bonds; execution.

5-3-5. [Issuance of bonds; execution.]

Governing bodies of municipalities issuing bonds under the provisions of this act [5-3-1 through 5-3-8 NMSA 1978], may authorize the issuance thereof by ordinance adopted by the affirmative vote of two-thirds of all the members of said governing bodies, at either regular or special meeting called for that purpose, wherein the necessity thereof shall be declared and, when issued, shall be signed by the mayor or other executive head and attested by the clerk of said governing body, with the seal of said municipality affixed thereto.

History: Laws 1935, ch. 51, art. 1, 5; 1941 Comp., 6-305; 1953 Comp., 6-3-5.



Section 5-3-6 - Lease of auditorium by municipality.

5-3-6. [Lease of auditorium by municipality.]

That any municipality shall have power to lease any auditorium from the United States of America, the president of the United States of America, the federal emergency administration, the public works administration or such other federal or state agency or agencies as heretofore or may hereafter be designated or created by the United States or the state of New Mexico, and to make contract or contracts of lease with such agencies for the use, occupation and maintenance of such auditorium at such rental and upon such terms and conditions as shall be agreed upon by the parties.

History: Laws 1935, ch. 51, art. 1, 6; 1941 Comp., 6-306; 1953 Comp., 6-3-6.



Section 5-3-7 - Ratification of issuance and sale of bonds by electorate.

5-3-7. [Ratification of issuance and sale of bonds by electorate.]

That where any of the federal or state agencies specified in Paragraph 3 of this act purchase bonds from any municipality as defined herein, for the purpose of enabling such municipality to purchase, improve, erect and maintain public auditoriums, whether the said bonds be issued hereunder or under the provisions of any other act, and such federal or state agency requires that the issuance and sale of such bonds shall be thereafter submitted to the people for ratification and approval, the municipality shall have and it hereby is given the power to pledge to such federal or state agency the good faith of the municipality that said municipality will submit to the vote of the people therein at the time and in the manner required by the constitution of New Mexico the ratification and approval of the issuance and sale of such bonds by such municipality.

History: Laws 1935, ch. 51, art. 1, 7; 1941 Comp., 6-307; 1953 Comp., 6-3-7.



Section 5-3-8 - Public Works Act not affected.

5-3-8. [Public Works Act not affected.]

Nothing herein contained shall be construed to affect in any way any of the provisions of Chapter 6 of the Laws of 1934.

History: Laws 1935, ch. 51, art. 1, 8; 1941 Comp., 6-308; 1953 Comp., 6-3-8.



Section 5-3-9 - Cities of five thousand or more; authority; joint action with county; bond issue; election; form of bonds; installment payments; tax levy; estimate of cost.

5-3-9. Cities of five thousand or more; authority; joint action with county; bond issue; election; form of bonds; installment payments; tax levy; estimate of cost.

A. Any incorporated city, town or village having a population of at least five thousand shall have power to purchase, improve or erect public auditoriums or buildings of a similar nature for general civic purposes, or to authorize the improvement or erection of public auditoriums or buildings of a similar nature by agreement with the officers of the county in which the municipality is located, and shall have power to issue and sell bonds for the purposes mentioned. Provided, that the total indebtedness of any such city, town or village shall not exceed the percentage now provided by law of the value of the taxable property therein as shown by the last preceding assessment for state or county taxes. If a majority of all the legal votes cast at a legal election shall be in favor of the issuance of the bonds, it shall be the duty of the authorities of the city, town or village to have the bonds issued as soon as practicable.

B. Any bonds, lawfully issued, may be issued in serial form or in form of term bonds, and consistent with convenient denominations, the principal of the serial bonds shall be payable serially either in substantial equal annual installments, or in such annual installments as to require a substantially equal levy for principal and interest each year until all the bonds of the issue have been paid in full. Provided, that the first installment shall be payable in not more than five years and the final installment shall be payable in not more than thirty years after the date of the bonds. The bonds shall bear interest at the rate of not to exceed six percent a year, payable either annually or semiannually. The interest payments may be evidenced by coupons in the usual form, payable upon presentation in such place as may be provided in the bonds.

C. After the bonds are duly issued and sold, a special tax shall be levied upon all property within the city, town or village each year until the bonds and interest shall be paid in full. The special tax shall be levied and collected in the same manner as other taxes are levied and collected, sufficient to pay interest thereon and that portion of principal or sinking fund which may be necessary for the payment due upon the bonds during the succeeding year as provided in this section.

D. No election shall be called to vote upon any bond issue until the city, town or village engineer or some other competent engineer shall have filed, under oath, with the clerk or other proper officer of the city, town or village, a carefully prepared estimate of the approximate cost of the proposed improvement to be made, and no bonds shall be issued in excess of the estimate. It shall be the duty of the proper authorities of the city, town or village to provide by ordinance for the levy, collection and payment of a sufficient amount of money each year to meet the interest, sinking fund and principal requirements of the bonds and the ordinance shall not be repealed until the bonds and interest are paid in full.

History: Laws 1927, ch. 29, 1; C.S. 1929, 90-2101; 1941 Comp., 6-309; 1953 Comp., 6-3-9; Laws 1959, ch. 196, 1.



Section 5-3-10 - Use of auditorium.

5-3-10. [Use of auditorium.]

Such public auditorium or building shall be used only for public purposes and shall not be leased, occupied or used for commercial purposes.

History: Laws 1927, ch. 29, 2; C.S. 1929, 90-2102; 1941 Comp., 6-310; 1953 Comp., 6-3-10.



Section 5-3-11 - Counties authorized to issue bonds and erect public auditoriums.

5-3-11. Counties authorized to issue bonds and erect public auditoriums.

The board of county commissioners of the several counties in this state having a population of twenty-five thousand are hereby authorized and empowered to issue the bonds of such counties for the purpose of acquiring suitable sites for public auditorium within their counties, and for the building of such auditoriums. Such public auditoriums are declared to be necessary public buildings.

History: 1941 Comp., 6-311, enacted by Laws 1941, ch. 101, 1; 1953 Comp., 6-3-11; Laws 1955, ch. 254, 1.



Section 5-3-12 - Application of courthouse building laws.

5-3-12. [Application of courthouse building laws.]

The proceedings for calling, holding and canvassing the results of an election to determine whether such bonds are to be issued, the manner of issuance and the terms and provisions of such bonds, the sale thereof, the levy of taxes for the payment thereof, and the manner and time of payment thereof shall all be the same as is now or may hereafter by provided by law with respect to bonds issued for the purpose of building courthouses, and, in general, all of the provisions of law with respect to county courthouse bonds shall, so far as applicable, apply to the bonds herein authorized.

History: 1941 Comp., 6-312, enacted by Laws 1941, ch. 101, 2; 1953 Comp., 6-3-12.



Section 5-3-13 - Federal aid and other donations authorized.

5-3-13. [Federal aid and other donations authorized.]

The respective boards of county commissioners of such counties are authorized and empowered to seek and obtain, if possible, from the United States government, or any department or agency thereof, financial aid and assistance to carry into effect the purposes hereof. Such boards of county commissioners are also authorized and empowered in their discretion to accept gifts and donations of any kind or character from any source whatsoever, including, but not limited to, a site for any such auditorium.

History: 1941 Comp., 6-313, enacted by Laws 1941, ch. 101, 3; 1953 Comp., 6-3-13.



Section 5-3-14 - Contracting power.

5-3-14. [Contracting power.]

The boards of county commissioners of the several counties are hereby authorized and empowered to enter into any and all contracts and to do and perform any and all things necessary and proper to carry into effect the provisions hereof.

History: 1941 Comp., 6-314, enacted by Laws 1941, ch. 101, 4; 1953 Comp., 6-3-14.



Section 5-3-15 - Supervision and control of auditorium.

5-3-15. [Supervision and control of auditorium.]

Any auditorium constructed pursuant hereto shall be under the supervision and control of the board of county commissioners of the county wherein it is located, and shall be maintained and used for such purposes as the boards of county commissioners may from time to time determine.

History: 1941 Comp., 6-315, enacted by Laws 1941, ch. 101, 5; 1953 Comp., 6-3-15.






Article 4 - Playgrounds and Recreational Equipment

Section 5-4-1 - Governmental unit subject to act.

5-4-1. [Governmental unit subject to act.]

This act [5-4-1 through 5-4-9 NMSA 1978] shall apply to all municipalities, counties and school districts of the state of New Mexico.

History: 1941 Comp., 71-1001, enacted by Laws 1945, ch. 67, 1; 1953 Comp., 6-4-1.



Section 5-4-2 - Dedication of lands and buildings as playgrounds and recreation centers.

5-4-2. Dedication of lands and buildings as playgrounds and recreation centers.

The governing body of such municipality or county may dedicate and set apart for use as playgrounds, recreation centers, zoos and other recreation purposes, any lands or buildings, or both, owned or leased by such municipality or county, and not dedicated or devoted to another or inconsistent public use; and authorized or provided by law for the acquisition of lands or buildings for public purposes by such municipality or county, acquire or lease lands or buildings, or both, within or beyond the constituted limits of such municipality or county, for playgrounds, recreation centers, zoos and other public recreational purposes, and when the governing body of the city, town or county, so dedicates, sets apart, acquires or leases lands or buildings for such purposes, it may provide for their conduct, equipment and maintenance according to the provisions of this act [5-4-1 through 5-4-9 NMSA 1978], by making an appropriation from the general municipality or county funds.

History: 1941 Comp., 71-1002, enacted by Laws 1945, ch. 67, 2; 1953 Comp., 6-4-2; Laws 1963, ch. 53, 1.



Section 5-4-3 - Establishing system of supervised recreation; powers of managing boards.

5-4-3. Establishing system of supervised recreation; powers of managing boards.

The governing body of any such municipality or county may establish a system of supervised recreation and it may, by resolution or ordinance, vest the power to provide, maintain and conduct playgrounds, recreation centers, zoos and other recreational activities and facilities in the school board, park board or other existing body or in a playground and recreation board as the governing body may determine. Such governing body or any board so designated shall have the power to maintain and equip playgrounds, recreation centers, zoos and buildings thereon, and it may, for the purpose of carrying out the provisions of this act [5-4-1 through 5-4-9 NMSA 1978], employ play leaders, playground directors, supervisors, recreation superintendents, zoo directors or such other officers or employees as they deem proper; make such expenditures therefor as the board shall deem necessary or advisable, from any fund provided for by said municipality or county, said expenditures not to exceed the amount of such appropriations. Such governing body may determine by ordinance or resolution the method by which zoo animals shall be obtained, traded, loaned, borrowed or disposed of, notwithstanding the provisions of Section 4 [5-4-4 NMSA 1978] of this act, or Sections 6-5-1 through 6-5-9, or Sections 14-47-1 through 14-47-12 NMSA 1953 [repealed].

History: 1941 Comp., 71-1003, enacted by Laws 1945, ch. 67, 3; 1953 Comp., 6-4-3; Laws 1963, ch. 53, 2.



Section 5-4-4 - Petition for establishment of a supervised recreational system; election.

5-4-4. [Petition for establishment of a supervised recreational system; election.]

Whenever a petition signed by at least twenty-five percent (25%) of the qualified and registered voters in the municipality or county shall be filed in the office of the clerk of such municipality or county requesting the governing body of such municipality or county to provide, establish, maintain and conduct a supervised recreation system, it shall be the duty of the governing body of such municipality or county to cause the question petitioned for to be submitted to the voters at a special election to be held in such municipality or county within ninety days from the date of filing of such petition, which election shall be held as now provided by law for the holding of other such elections in municipalities or counties. Provided, that this section shall not limit the power of the governing body of such municipality or county to provide such facilities of its own motion.

History: 1941 Comp., 71-1004, enacted by Laws 1945, ch. 67, 4; 1953 Comp., 6-4-4.



Section 5-4-5 - Establishment of joint recreational systems.

5-4-5. Establishment of joint recreational systems.

Any two or more municipalities or counties may jointly provide, establish, maintain and conduct a recreation system and acquire property for and establish and maintain playgrounds, recreation centers, zoos and other recreational facilities and activities. Any school board may join with any municipality or county in conducting and maintaining a recreational system, and may expend such funds as are included in its maintenance budget for such purpose.

History: 1941 Comp., 71-1005, enacted by Laws 1945, ch. 67, 5; 1953 Comp., 6-4-5; Laws 1963, ch. 53, 3.



Section 5-4-6 - Acceptance of grants and donations by supervisory boards; limitation.

5-4-6. Acceptance of grants and donations by supervisory boards; limitation.

A playground and recreation board or other authority in which is invested the power to provide, establish, maintain and conduct such supervised recreation system may accept any grant or devise or real estate or any gift or bequest of money or other personal property or any donation to be applied, principal or income, for either temporary or permanent use for playgrounds, zoos or recreational purposes, but if the acceptance thereof for such purposes will subject such municipalities or counties to additional expense for improvement, maintenance or removal, the acceptance of any grant or devise of real estate shall be subject to the approval of the governing body of the municipality or county.

History: 1941 Comp., 71-1006, enacted by Laws 1945, ch. 67, 6; 1953 Comp., 6-4-6; Laws 1963, ch. 53, 4.



Section 5-4-7 - Disposition of funds received by gift or bequest.

5-4-7. [Disposition of funds received by gift or bequest.]

Money received for such purpose, unless otherwise provided by the terms of the gift or bequest shall be deposited with the treasurer of such municipality or county, to the account of the playground and recreation board or commission or other body having charge of such work, and the same may be withdrawn and paid out by such body in the same manner as other money appropriated for recreation purposes.

History: 1941 Comp., 71-1007, enacted by Laws 1945, ch. 67, 7; 1953 Comp., 6-4-7.



Section 5-4-8 - Power to issue bonds.

5-4-8. Power to issue bonds.

The governing body of any municipality is hereby authorized to issue and dispose of negotiable bonds thereof, subject to the limitation and in accordance with Article IX of the constitution, for the purpose of securing funds for the acquisition of lands or buildings for playgrounds, recreation centers, zoos and other recreational purposes and the equipment thereof, to the extent and in accordance with the provisions of Sections 14-40-16 through 14-40-21 NMSA 1953 [repealed].

History: 1941 Comp., 71-1008, enacted by Laws 1945, ch. 67, 8; 1953 Comp., 6-4-8; Laws 1963, ch. 53, 5.



Section 5-4-9 - Payment of expenses incurred in equipping, operating and maintaining recreational facilities.

5-4-9. [Payment of expenses incurred in equipping, operating and maintaining recreational facilities.]

All expenses incurred in the equipment, operation and maintenance of such recreational facilities and activities shall be paid from the treasuries of the respective municipality or county, and governing bodies of the same may annually appropriate, and cause to be raised by taxation, money for such purpose.

History: 1941 Comp., 71-1009, enacted by Laws 1945, ch. 67, 9; 1953 Comp., 6-4-9.



Section 5-4-10 - Revenue bonds.

5-4-10. Revenue bonds.

A. The governing body of any municipality or the board of county commissioners of any county may issue recreational revenue bonds, payable solely from the net income derived from the tax on cigarettes authorized by the Cigarette Tax Act [Chapter 7, Article 12 NMSA 1978] and distributed to the municipality or county from the county and municipality recreational fund, and may pledge irrevocably the payment of these revenue bonds from the net income distributed from the county and municipality recreational fund.

B. The proceeds received from the sale of revenue bonds authorized in this section shall be used solely for the purpose of acquiring, constructing, repairing, extending or improving recreational facilities within or without the municipality or county or for refunding recreational bonds payable from the tax on cigarettes as further provided in Section 5-4-11 NMSA 1978. Bonds for such recreational facilities purpose and for refunding may be combined as a single issue.

History: 1953 Comp., 6-4-10, enacted by Laws 1965, ch. 88, 1; 1969, ch. 23, 1; 1975, ch. 226, 1.



Section 5-4-11 - Revenue bonds; refunding authorization; escrow; detail.

5-4-11. Revenue bonds; refunding authorization; escrow; detail.

A. Any municipality or county, having issued recreational revenue bonds payable from the cigarette tax pursuant to Sections 5-4-10 through 5-4-15 NMSA 1978 or pursuant to any other laws thereunto enabling the governing body of any municipality or the board of county commissioners of any county having issued such revenue bonds payable only out of the cigarette tax, may issue refunding revenue bonds for the purpose of refinancing, paying and discharging all or any part of such outstanding bonds of any one or more or [of] all outstanding issues:

(1) for the acceleration, deceleration or other modification of the payment of such obligations, including without limitation any capitalization of any interest thereon in arrears, or about to become due for any period not exceeding one year from the date of the refunding bonds;

(2) for the purpose of reducing interest costs or effecting other economies;

(3) for the purpose of modifying or eliminating restrictive contractual limitations pertaining to the issuance of additional bonds or otherwise concerning the outstanding bonds; or

(4) for any combination of such purposes.

B. There also may be pledged irrevocably for the payment of interest and principal on refunding bonds, the cigarette tax distributed to the municipality or county from the county and municipality recreational fund.

C. Any such refunding bonds shall be paid at maturity or on any permitted prior redemption date in the amounts, at the time and places and, if called prior to maturity, in accordance with any applicable notice provisions, all as provided in the proceedings authorizing the issuance of said refunded bonds or otherwise appertaining thereto, except for any such bond which is voluntarily surrendered for exchange or payment by the holder. Refunding bonds may be delivered in exchange for the outstanding bonds refunded or may be sold at either public or private sale.

D. No bonds may be refunded under Sections 5-4-10 through 5-4-15 NMSA 1978 unless the bonds either mature or are callable for prior redemption under their terms within fifteen years from the date of issuance of the refunding bonds, or unless the holders thereof voluntarily surrender them for exchange or payment. Provision shall be made for paying the bonds refunded within said period of time. Interest on any bond may be increased. The principal amount of the refunding bonds may exceed the principal amount of the refunded bonds, but only to the extent that any costs incidental to the refunding or any interest on the bonds refunded in arrears or about to become due within three years from the date of the refunding bonds, or both said incidental costs and interest, are capitalized with the proceeds of refunding bonds. The principal amount of the refunding bonds may also exceed the principal amount of the refunded bonds if the aggregate principal and interest costs of the refunding bonds do not exceed such unaccrued costs of the bonds refunded. The principal amount of the refunding bonds may also be less than or the same as the principal amount of the bonds being refunded so long as provision is duly and sufficiently made for the payment of the refunded bonds.

E. The proceeds of refunding bonds shall either be immediately applied to the retirement of the bonds being refunded or be placed in escrow in a qualified depository, which is a member of the federal deposit insurance corporation to be applied to the payment of the bonds being refunded upon their presentation therefor. To the extent any incidental expenses have been capitalized, such refunding bond proceeds may be used to defray such expenses, and any accrued interest and any premium appertaining to a sale of refunding bonds may be applied to the payment of the interest thereon and the principal thereof, or both interest and principal, or may be deposited in a reserve therefor, as the municipality may determine. Nothing in this section requires the establishment of an escrow if the refunded bonds become due and payable within one year from the date of the refunding bonds and if the amounts necessary to retire the refunded bonds within that time are deposited with the paying agent for said refunded bonds. Any such escrow shall not necessarily be limited to proceeds of refunding bonds but may include other moneys available for its purpose. Any proceeds in escrow, pending such use, may be invested or reinvested in bills, certificates of indebtedness, notes or bonds which are direct obligations of, or the principal and interest of which obligations are unconditionally guaranteed by, the United States of America. Such proceeds and investments in escrow, together with any interest to be derived from any such investment, shall be in an amount at all times sufficient as to principal, interest, any prior redemption premium due and any charges of the escrow agent payable therefrom, to pay the bonds being refunded as they become due at their respective maturities or due at any designated prior redemption date or dates in connection with which the municipality shall exercise a prior redemption option. Any purchaser of any refunding bond issued under Sections 3-31-1 through 3-31-12 NMSA 1978 is in no manner responsible for the application of the proceeds thereof by the municipality or county or any of their officers, agents or employees.

F. Refunding bonds may bear such additional terms and provisions as may be determined by the municipality or county subject to the limitations in this section and Sections 5-4-10 through 5-4-15 NMSA 1978.

History: 1953 Comp., 6-4-10.1, enacted by Laws 1975, ch. 226, 2.



Section 5-4-12 - Terms of bonds.

5-4-12. Terms of bonds.

A. Recreational revenue bonds issued as authorized in Section 5-4-10 NMSA 1978 shall:

(1) bear interest at a net effective interest rate and a coupon rate or rates of not exceeding the maximum rates permitted by the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978] and such interest shall be payable annually or semiannually;

(2) be serial in form and maturity or may consist of one bond payable one time or in installments;

(3) be numbered consecutively from one upward; and

(4) be sold for cash at a public or private sale.

B. Recreational revenue bonds may be payable at any time or times not exceeding twenty years from the date of the bonds.

History: 1953 Comp., 6-4-11, enacted by Laws 1965, ch. 88, 2; 1975, ch. 226, 3.



Section 5-4-13 - Ordinance or resolution issuing bonds; validation.

5-4-13. Ordinance or resolution issuing bonds; validation.

At any regular or special meeting called for the purpose of issuing recreational revenue bonds, the governing body of the municipality or H-class county by ordinance, or board of county commissioners of a county, by resolution, each adopted by a two-thirds vote of all the members of the governing body or board of county commissioners, whichever is applicable, may issue recreational revenue bonds authorized in Section 5-4-10 NMSA 1978. The revenue bonds shall be:

A. signed by the presiding officer of the governing body of the municipality or board of county commissioners;

B. attested by the municipal clerk or county clerk;

C. validated by the seal of the municipality or county; or the revenue bonds may be authenticated as provided under the Uniform Facsimile Signature of Public Officials Act [6-9-1 through 6-9-6 NMSA 1978]; and

D. if such bonds bear coupons, the coupons shall bear the facsimile signature of the treasurer of the municipality or county.

History: 1953 Comp., 6-4-12, enacted by Laws 1965, ch. 88, 3; 1975, ch. 226, 4.



Section 5-4-14 - Retirement of bonds only from cigarette tax proceeds; tax levy irrevocable.

5-4-14. Retirement of bonds only from cigarette tax proceeds; tax levy irrevocable.

A. Recreational revenue bonds issued under the authority of Sections 5-4-10 through 5-4-15 NMSA 1978 are:

(1) not general obligations of the municipality or county issuing them; and

(2) collectible only from the proportionate income distributed to the county or municipality from the county and municipality recreational fund, which distributions are pledged.

B. Each recreational revenue bond shall state that the bond is collectible solely from the proportionate income distributed from such county and municipality recreational fund which distributions are pledged. The bondholder may not look to any other fund for the payment of principal and interest of such bond.

C. If any recreational revenue bonds are issued under the provisions of Section 5-4-10 NMSA 1978, the law establishing the additional cigarette tax from which money is pledged for the payment of revenue bonds shall not be repealed and the amount of money so received shall not be decreased until the principal amount of the revenue bonds and their interest has been paid.

History: 1953 Comp., 6-4-13, enacted by Laws 1965, ch. 88, 4; 1975, ch, 226, 5.



Section 5-4-15 - Proceeds not to be divested diverted; exclusions of this act.

5-4-15. Proceeds not to be divested [diverted]; exclusions of this act.

A. Any person diverting or expending money received from the sale of recreational revenue bonds for any purpose other than those purposes authorized in Section 5-4-10 NMSA 1978, is guilty of a misdemeanor.

B. The provisions of Sections 5-4-10 through 5-4-15, 7-12-2, 7-12-6 and 7-12-14 [repealed] NMSA 1978 do not apply to any municipality that issued bonds pursuant to the authority granted by Chapter 151 [repealed] of the Laws of 1953 until the bonds have been fully paid.

History: 1953 Comp., 6-4-14, enacted by Laws 1965, ch. 88, 5.



Section 5-4-16 - School districts; community recreational facilities.

5-4-16. School districts; community recreational facilities.

A. A school district may construct, own or operate community recreational facilities within the school district. A school district may operate the community recreational facilities on land owned by the school district or on land acquired by the school district for the community recreational facilities.

B. A local school board of a school district may enter into agreements with any state or federal agency or department to obtain assistance in acquiring, constructing or operating community recreational facilities.

C. Local operational funds may not be expended to purchase land or construct buildings pursuant to this section except as provided in Section 22-8-41 NMSA 1978.

History: 1953 Comp., 6-4-15, enacted by Laws 1967, ch. 233, 1.






Article 5 - Joint City-County Building

Section 5-5-1 - Short title.

5-5-1. Short title.

This act [5-5-1 through 5-5-23, 5-5-25 to 5-5-27 NMSA 1978] shall be known as the "Joint City-County Building Law".

History: 1953 Comp., 6-9-1, enacted by Laws 1959, ch. 300, 1.



Section 5-5-2 - Legislative declaration.

5-5-2. Legislative declaration.

It is hereby declared as a matter of legislative determination that providing counties and cities, towns and villages constituting county seats in the state of New Mexico with the purposes, powers and duties, rights, privileges and immunities provided in this act [5-5-1 through 5-5-23, 5-5-25 through 5-5-27 NMSA 1978] will serve a public use and will promote the health, safety, prosperity, security and general welfare of the inhabitants thereof and of the state of New Mexico; and that the acquisition, improvement, equipment, maintenance and operation of any project herein authorized is in the public interest and constitutes a part of the established and permanent policy of the state of New Mexico. For the accomplishment of these purposes the provisions of this law shall be broadly construed.

History: 1953 Comp., 6-9-2, enacted by Laws 1959, ch. 300, 2.



Section 5-5-3 - Definitions.

5-5-3. Definitions.

As used in the Joint City-County Building Law, the following words or phrases shall be defined as follows:

A. "city" means any incorporated city, town or village which is a county seat in the state of New Mexico, whether incorporated or governed under a general act, special act or special charter of any type and includes any combination of such cities, towns or villages located in adjacent counties;

B. "council" or "city council" means the city council, city commission, board of commissioners, board of trustees or other governing body of a city in which the legislative powers of the city are vested. "Councilmen" means the aldermen or other members of the council;

C. "county" means any county or combination of adjacent counties in the state of New Mexico;

D. "board" means the board of county commissioners. "Commissioners" or "county commissioners" means the members of a board;

E. "municipality" means a city or county;

F. "governing body" means a council or board;

G. "building" means any building for use as a county courthouse, city hall, jail, regional jail, library, museum, utility office, garage for housing county and city vehicles, transportation office, communications office, maintenance shop, warehouse, cafeteria and restaurant facilities for county and city personnel, sheriff's office, police station, fire station, records office and administration building and for similar uses, or any combination thereof, to be acquired and jointly owned by a county and a city as tenants in common;

H. "site" means land and any estate, interest or right therein on which to locate a building. Any building site may include landscaped grounds and off-street parking facilities, including but not limited to improved or unimproved parking lots and buildings erected above or below the surface of the land for the accommodation of parked motor and other vehicles;

I. "acquisition" or "acquire" means the acquisition by purchase, construction, installation, reconstruction, condemnation, lease, rent, gift, grant[,] endowment, bequest, devise, contract and other acquisition as may be deemed necessary or desirable by the board and council, or any combination thereof;

J. "improvement" or "improve" means the extension, betterment, alteration, reconstruction, repair and other improvement as may be deemed necessary or desirable by the board and council, or any combination thereof;

K. "equipment" or "equip" means furnishing all necessary or desirable, related or appurtenant, facilities, or any combination thereof;

L. "project" means any building site therefor, structure, facility and undertaking of any kind which a county and a city are authorized by the Joint City-County Building Law to acquire, improve, equip, maintain and operate. A project may consist of any kind or all kinds of personal and real property, including but not limited to land, improvements and fixtures thereon, property of any nature appurtenant thereto or used in connection therewith and every estate, interest and right therein, legal or equitable, including terms for years, or any combination thereof;

M. "disposition" or "dispose" means the sale, lease, exchange, transfer, assignment and other disposition as may be deemed necessary or desirable by the board and council, or any combination thereof;

N. "federal government" means the United States or any federal agency, instrumentality or corporation;

O. "state" means the state of New Mexico or, except where the subject matter or context is repugnant thereto, any state agency, instrumentality or corporation;

P. "elector" of a municipality means a registered and qualified elector thereof;

Q. "publication" or "publish" means publication once a week for at least three consecutive weeks commencing at least twenty days prior to the election in any newspaper published in a county;

R. for the purpose of computing any period of time prescribed in the Joint City-County Building Law, including but not limited to publications, the day of the first publication, other act or designated time shall be excluded and the day of the last publication, other act or designated time shall be included; and

S. whenever such construction is applicable, words used in the Joint City-County Building Law importing singular or plural number may be construed so that one number includes both; words importing masculine gender shall be construed to apply to the feminine gender as well; and the word "person" may extend to and include a firm and corporation, except in any reference to any election; provided, however, that these rules of construction shall not apply to any part of that law containing express provisions excluding such construction or where the subject matter or context is repugnant thereto.

History: 1953 Comp., 6-9-3, enacted by Laws 1959, ch. 300, 3; 1977, ch. 28, 1; 1983, ch. 264, 1.



Section 5-5-4 - Jointly owned projects.

5-5-4. Jointly owned projects.

Any county and city shall have the power, if so authorized by a resolution adopted at any regular or special meeting by at least two-thirds of all commissioners and by an ordinance adopted at any regular or special meeting by at least three-fifths of all councilmen, to acquire a building or buildings and a site or sites therefor wholly within the county and wholly within the city.

History: 1953 Comp., 6-9-4, enacted by Laws 1959, ch. 300, 4.



Section 5-5-5 - Powers of county and city.

5-5-5. Powers of county and city.

Every county and city having been authorized to acquire any building, in addition to other powers conferred by the Joint City-County Building Law, shall thereafter have the following powers, jointly and severably [severally]:

A. to improve, equip, use, supervise, maintain, control, operate and dispose of the building and site therefor, any part thereof or interest therein; and to acquire, improve, maintain, operate and dispose of a site, equipment, fixtures, other improvements and appurtenances therefor;

B. to insure or provide for the insurance of any project or part thereof against such risks and hazards as the county and city may deem advisable;

C. to exercise the power of eminent domain in the manner provided by the Eminent Domain Code [42A-1-1 through 42A-1-33 NMSA 1978];

D. to receive, control, invest and order the expenditure of any and all money and funds pertaining to any project;

E. to arrange or contract for the furnishing by any person or agency, public or private, of services, privileges, works or facilities for or in connection with any project;

F. to hire and retain independent contractors, agents and employees, including but not limited to engineers, architects, fiscal agents, attorneys at law and any other persons necessary or desirable to effect the purposes of the Joint City-County Building Law and to prescribe their compensation, duties and other terms of employment;

G. to fix and levy and from time to time increase and decrease rates, tolls and charges for commodities, services or facilities furnished by, through or in connection with any project;

H. to make and keep records in connection with any project;

I. to arbitrate any differences arising in connection with any project;

J. to commence, defend, conduct, terminate by settlement or otherwise, and otherwise participate in any litigation or other court, judicial or quasi-judicial action either at law or in equity, by suit, action, mandamus or other proceedings, concerning any project;

K. to use for or in connection with any project money, real or personal property legally available therefor to a municipality, not originally acquired therefor;

L. to levy and collect from year to year for use or in connection with any project general (ad valorem) property taxes in the manner provided by law, including but not necessarily limited to the payment of indebtedness incurred therefor;

M. to use for or in connection with any project the proceeds of any tolls, rates, charges, fees, license taxes, other excise taxes or quasi-excise taxes legally available therefor which the municipality is empowered to fix, levy and collect;

N. to make contracts and execute all instruments necessary or convenient, including but not limited to contracts with the federal government and the state;

O. to acquire any construction work, improvement or improvements of any nature in connection with any project without public advertisement and letting; provided, however, that where the entire cost, value or amount of such work including labor and materials shall exceed five thousand dollars ($5,000) except such work done by employees of the county or city with supplies and materials purchased by either as provided in this section, or except by labor or supplies and materials, or all of such, supplied under agreement with the federal government or state, or both, shall be done only under independent contract to be entered into by the county or city, or by both, with the lowest responsible bidder submitting the lowest and best bid upon proper terms after due public notice by publication has been given asking for competitive bids; the county or city, or both, shall have the right to reject any and all bids and to waive any irregularity in any bid. Any contract may be let on a lump sum or unit basis. No contract shall be entered into for such work unless the contractor shall give an undertaking with a sufficient surety or sureties approved by the board or council or both and in an amount fixed thereby for the faithful performance of the contract. Upon default in the performance of any contract, the proper official may advertise and relet the remainder of the work without further resolution and deduct the cost from the original contract price and recover any excess cost by suit on the original bond, or otherwise. The county or city, or both, shall have the power to make any improvement, or portion thereof, in connection with any project, directly by the officers, agents and employees thereof, with supplies and materials purchased or otherwise acquired therefor. All supplies and materials purchased therefor by the board or council, or both, (but not by a contractor) costing five hundred dollars ($500) or more shall be purchased only after notice by publication for competitive bids. The board or council, or both, shall accept the lowest bid, kind, quality and material being equal, but either or both shall have the right to reject any and all bids, to waive any irregularity in any bid, and to select a single item from any bid; but the provision as to bidding shall not apply to the purchase of patented and manufactured products offered for sale in a noncompetitive market or solely by a manufacturer's authorized dealer;

P. to borrow money and incur indebtedness and other obligations and to evidence the same by the issuance of notes and bonds in accordance with the provisions of the Joint City-County Building Law;

Q. to refund any bonds without an election; provided, however, that the obligation shall not be increased by any refunding except for any extension of the maturity of any bond refunded by not to exceed fifteen years and for any increase in interest rates; and provided further that otherwise the terms and conditions of refunding bonds shall be substantially the same as those of the original issue of bonds, unless authorized by a majority of the taxpaying electors voting upon a proposal authorizing the issuance of the refunding bonds;

R. to exercise all or any part or combination of the powers granted by the Joint City-County Building Law; and

S. to do and perform any and all other acts and things necessary, convenient, desirable or appropriate to carry out the provisions of the Joint City-County Building Law, and to have and exercise all rights and powers necessary or incidental to or implied from the specific powers granted in that act. Such specific powers shall not be considered as a limitation upon any power necessary, convenient, desirable or appropriate to carry out the purposes and intent of that act.

History: 1953 Comp., 6-9-5, enacted by Laws 1959, ch. 300, 5; 1981, ch. 125, 46.



Section 5-5-6 - Agreements between county and city.

5-5-6. Agreements between county and city.

A county and a city may from time to time enter into agreements, long terms and short terms, with each other concerning any project, including but not necessarily limited to agreements concerning any power granted to either or both by this act [5-5-1 through 5-5-23, 5-5-25 through 5-5-27 NMSA 1978], the exercise of such powers, and conditions and limitations thereupon, and including by way of example and not by limitation, a contract allocating a portion of any project to the exclusive use and control of any party thereto, a contract concerning the construction and equipment of a building, the plans and specifications therefor, and the work and materials incidental thereto, including the acquisition or improvement of the site therefor, or both, a contract for the ownership, care, custody, control, improvement, operation and maintenance of any project after its acquisition and for defraying expenses incurred therefor, a contract concerning the appointment of personnel therefor or providing for rules, regulations and orders for the use by the public and charges, if any, therefor, a contract for the allocation between the county and city of the total utilization of said building, the method of effecting such allocation, and delineating the rights, if any, of leasing any space in said building and its facilities, and a contract concerning the maintenance of records of and for any project.

History: 1953 Comp., 6-9-6, enacted by Laws 1959, ch. 300, 6.



Section 5-5-7 - Borrowing money and securities evidencing loans.

5-5-7. Borrowing money and securities evidencing loans.

Any county and city shall each have the power, separately and severably from time to time to borrow money and issue the following securities to evidence such loans, to finance in whole or in part the cost of any project or any part thereof:

short-term notes;

general obligation bonds, maturing serially is [in] not to exceed thirty years from the date thereof; and

revenue bonds, maturing serially is [in] not to exceed forty years from the date thereof.

History: 1953 Comp., 6-9-7, enacted by Laws 1959, ch. 300, 7.



Section 5-5-8 - Short-term notes.

5-5-8. Short-term notes.

A municipality, upon the affirmative vote of at least two-thirds of the members of its governing body present and constituting a quorum, is hereby authorized to borrow money without an election in anticipation of the collection of taxes or other revenues and to issue short-term notes to evidence the amount so borrowed. Such short-term notes shall be payable from the fund for which the money was borrowed; shall mature before the close of the fiscal year in which the money is so borrowed; and shall not be extended or funded except in compliance with the provisions of this act [5-5-1 through 5-5-23, 5-5-25 through 5-5-27 NMSA 1978] concerning the issuance of general obligation bonds.

History: 1953 Comp., 6-9-8, enacted by Laws 1959, ch. 300, 8.



Section 5-5-9 - Limitations upon incurring debts.

5-5-9. Limitations upon incurring debts.

No general obligation bonds or other evidences of indebtedness the payment of which is secured wholly or in part by a pledge of any proceeds of general (ad valorem) property taxes or to which the full faith and credit of a municipality are pledged shall be issued, except as follows:

A. a county shall so borrow only for the purpose of erecting necessary public buildings in connection with any project, and in any such case only after the proposition to create such debt shall have been submitted at a general or special election to the registered qualified electors of the county and approved by a majority of those voting thereon;

B. a city shall so contract any such debt only by an ordinance, which shall be irrepealable until the indebtedness therein provided for shall have been fully paid or discharged, and which shall specify the purposes to which the funds to be raised shall be applied. No such debt shall be created unless the question of incurring the same shall, at a regular election for councilmen or other officers of such city, have been submitted to a vote of the registered qualified electors thereof, and a majority of those voting on the question shall have voted in favor of creating such debt; and

C. no municipality shall ever become indebted to an amount in the aggregate, including existing indebtedness, exceeding four per centum on the value of the taxable property within such municipality as shown by the last preceding assessment for state or county taxes, but excluding debts contracted by a city for the construction or purchase of a system for supplying water or of a sewer system for such city; and all bonds or obligations issued in excess of such amount shall be void.

History: 1953 Comp., 6-9-9, enacted by Laws 1959, ch. 300, 9; 1977, ch. 28, 2.



Section 5-5-10 - General obligation bond and debt elections.

5-5-10. General obligation bond and debt elections.

The governing body of any municipality may fix a date for an election and may order the submission at the election of a question or proposal to authorize the issuance of general obligation bonds or the incurrence of any other indebtedness for any project or part thereof authorized by the Joint City-County Building Law subject to the limitations of Section 5-5-9 NMSA 1978; and notice of the election shall be given by publication, commencing at least twenty days prior to the election. The notice of election shall be signed by the clerk of the municipality and by the chairman of the board, mayor of the city or other titular head of the municipality; and the notice shall contain:

A. the time and place or places of holding the election;

B. the hours during the day in which the polls will be open, which shall be the same as then provided for general elections;

C. the purpose of the proposal for issuing bonds or otherwise incurring an indebtedness;

D. the maximum amount of bonds and the maximum rate of interest, not to exceed six per centum per annum, in the case of any bond proposal; and

E. the maximum number of years, not exceeding thirty, from the date of the bonds or other evidence of indebtedness, during which the bond shall mature or the indebtedness shall be defrayed.

The statement as to the place or places of holding the election may merely refer generally to the place or places theretofore designated for holding the general, regular municipal or other election with which the bond or other debt election may be consolidated, or refer generally to the place or places for holding a previous election, or may consist of some other similarly sufficient statement designating such place or places by reference thereto or a general description thereof.

A special registration shall be held for any qualified elector not registered for any such debt election which is not consolidated with nor held within the sixty days next succeeding an election for which a registration was held. In such event, the special registration shall be held for a ten-day period commencing the twenty-ninth day next preceding the election and ending the twentieth day next prior thereto. The county clerk or other official required by law to conduct registrations for the municipality, upon being given timely notice of the election by the governing body, shall give notice of the special registration by publication, commencing at least thirty-two days next prior to the election, and stating the place and the days and hours the special registration will be held.

Except for notices of elections, except for the necessity of and the time of holding registrations for elections and except for any provisions inconsistent with any provision in the Joint City-County Building Law specifically made or necessarily implied, any debt election for any project shall be held, conducted, canvassed and otherwise governed as nearly as practicable as then provided for a regular municipal election in the case of any city election and as then provided for a general election in the case of a county election.

History: 1953 Comp., 6-9-10, enacted by Laws 1959, ch. 300, 10; 1977, ch. 28, 3.



Section 5-5-11 - Authorization of bonds.

5-5-11. Authorization of bonds.

A board by resolution or a council by ordinance shall authorize the issuance by the municipality, upon the affirmative vote of at least a majority of the members of the governing body present and constituting a quorum, of any general obligation bond series upon being authorized so to do by the electors of the municipality voting thereon, as provided in Chapter 5, Article 5 NMSA 1978 in detail, or the issuance by the municipality or county, upon the affirmative vote of at least two-thirds of the members of its governing body present and constituting a quorum, of any revenue bond series without necessarily being authorized at an election or by any other preliminaries.

History: 1953 Comp., 6-9-11, enacted by Laws 1959, ch. 300, 11; 1977, ch. 28, 4; 1983, ch. 198, 1.



Section 5-5-12 - Payment of bonds.

5-5-12. Payment of bonds.

The principal of and interest on general obligation bonds herein authorized to be issued, and any prior redemption premium or premiums, shall be payable from the proceeds of general (ad valorem) property taxes levied without limitation as to rate or amount, except to the extent other revenues are made available therefor. The principal of and interest on revenue bonds herein authorized to be issued and any prior redemption premium or premiums shall be payable solely from the gross or net revenues derived from the operation of any project for the acquisition or improvement of which the bonds are issued, including without limiting the generality of the foregoing, revenues of a prior existing project which is improved by the expenditure of the bond proceeds, and revenues of improvements theretofore or thereafter acquired for such project which are not acquired by the expenditure of such bond proceeds, and from revenues and proceeds of any tolls, rates, charges, fees, license taxes, other excise taxes or quasi-excise taxes which the municipality is empowered to fix, levy and collect (but excluding any general (ad valorem) property taxes), or any combination of such revenues and proceeds. Any such revenues or proceeds pledged directly or as additional security for the payment of bonds of any one issue or series which revenues are not exclusively pledged therefor may subsequently be pledged directly or as additional security for the payment of the bonds of one or more issues or series subsequently authorized. If more than one series of bonds shall be issued hereunder payable from the same revenues or proceeds, priority of lien thereof on such revenues shall depend on the provisions of the proceedings authorizing the issuance of such bonds, it being within the discretion of the governing body at the time it authorizes the first such series to provide that subsequent series of bonds payable from such revenues may not be issued, that subsequent series of bonds shall be subordinate as to lien or that subsequent series of bonds shall enjoy parity of lien if such conditions and restrictions as may be specified in such proceedings can be met. All bonds of the same issue or series shall be equally and ratably secured without priority by reason of number, date of maturity, date of bonds, of sale, of execution or of delivery, by a lien on said revenues and proceeds in accordance with the provisions of this act [5-5-1 through 5-5-23, 5-5-25 through 5-5-27 NMSA 1978] and the proceedings authorizing said bonds, except to the extent the proceedings shall otherwise specifically provide. All bonds not issued payable solely from such revenues and proceeds shall be the general obligations of the municipality, and the full faith and credit of the municipality shall be pledged for the payment thereof.

History: 1953 Comp., 6-9-12, enacted by Laws 1959, ch. 300, 12.



Section 5-5-13 - Municipality's limited liability on bonds and recital therein.

5-5-13. Municipality's limited liability on bonds and recital therein.

Neither the governing body nor any person executing any bond authorized by this act [5-5-1 through 5-5-23, 5-5-25 through 5-5-27 NMSA 1978] shall be liable personally thereon by reason of its issuance hereunder. Except for general obligation bonds, bonds issued pursuant to this act shall not be a debt, liability or general obligation of the municipality issuing them, and it shall not be liable thereon, nor shall it thereby pledge its full faith and credit for their payment, nor shall the bonds be payable out of any funds other than the revenues and proceeds pledged to the payment thereof; and each such bond shall in substance so state. Such bonds shall not constitute a debt or indebtedness within the meaning of any constitutional, statutory or charter debt limitation or restriction. The payment of bonds shall not be secured by an encumbrance, mortgage or other pledge of property of the municipality, except for revenues and tax proceeds pledged for their payment. No property of the municipality, subject to said exceptions, shall be liable to be forfeited or taken in payment of the bonds.

History: 1953 Comp., 6-9-13, enacted by Laws 1959, ch. 300, 13.



Section 5-5-14 - Incontestable recital in bonds.

5-5-14. Incontestable recital in bonds.

It may be provided in any proceedings authorizing any bonds hereunder that such bond shall recite that it is issued under authority of this act [5-5-1 through 5-5-23, 5-5-25 through 5-5-27 NMSA 1978]. Such recital shall conclusively impart full compliance with all of the provisions of this act, and all bonds issued containing such recital shall be incontestable for any cause whatsoever after their delivery for value.

History: 1953 Comp., 6-9-14, enacted by Laws 1959, ch. 300, 14.



Section 5-5-15 - Form of bonds.

5-5-15. Form of bonds.

Any general obligations bonds or revenue bonds herein authorized to be issued shall bear such date or dates, shall be in such denomination or denominations, and shall mature serially, commencing not later than three years from the date therefrom, at times not exceeding the estimated life of the improvements acquired with the bond proceeds nor the maximum limitation stated in Section 7 [5-5-7 NMSA 1978] hereof, shall bear interest payable annually or semiannually, except that interest on any bond may be first payable for any period not in excess of one year, at such rate or rates not greater than six per centum per annum, shall be payable in such medium of payment at such place or places within or without the state and at the option of the governing body may be in one or more series, may be made subject to prior redemption in such order or by lot in advance of maturity at such time or times without or with the payment of such premium or premiums not exceeding six per centum of the principal amount of each bond redeemed, may provide for the payment of interest thereon from the proceeds thereof for a period not to exceed three years from the date thereof, may be issued with privileges for registration for payment as to principal and as to both principal and interest, or either, and generally shall be issued in such manner, in such form, either coupon or registered, carrying such conversion or registration privileges, with such recitals, terms, covenants and conditions and with such other details as may be provided by the governing body in the proceedings authorizing the bonds, except as herein otherwise provided. Pending preparations of the definitive bonds, interim receipts or certificates in such form and with such provisions as the governing body may determine may be issued. Except for payment provisions herein specifically provided, said bonds and any interest coupons thereto attached shall be fully negotiable and constitute negotiable instruments within the meaning of and for all the purposes of the Negotiable Instruments Law [repealed] as that law is now or may hereafter be in force in the state of New Mexico. If lost or completely destroyed, any bond may be reissued in the form and tenor of the lost or destroyed bond upon the owner furnishing to the satisfaction of the governing body:

A. proof of ownership;

B. proof of loss or destruction;

C. a surety bond in twice the face amount of the bond and coupons; and

D. payment of the cost of preparing and issuing the new bond.

History: 1953 Comp., 6-9-15, enacted by Laws 1959, ch. 300, 15.



Section 5-5-16 - Alternate bond form.

5-5-16. Alternate bond form.

Notwithstanding any other provision of law, the governing body may in any proceedings authorizing bonds hereunder provide for the initial issuance of one or more bonds (in this section called "bond") aggregating the amount of the entire issue and may make such provision for installment payments of the principal amount of any such bond as it may consider desirable and may provide for the making of any such bond payable to bearer or otherwise, registrable as to principal or as to both principal and interest, and where interest accruing thereon is not represented by interest coupons, for the endorsing of payments of interest on such bond. The governing body may further make provisions in any such resolution for the manner and circumstances in and under which any such bond may in the future, at the request of the holder thereof, be converted into bonds of smaller denominations, which bonds of smaller denominations may in turn be either coupon bonds or bonds registrable as to principal or principal and interest.

History: 1953 Comp., 6-9-16, enacted by Laws 1959, ch. 300, 16.



Section 5-5-17 - Execution of bonds.

5-5-17. Execution of bonds.

Any such general obligation bonds or revenue bonds shall be executed in the name of and on behalf of the municipality and signed by the chairman of the board, mayor of the city or other titular head of the municipality with its seal affixed thereto and attested by its clerk. Except for such bonds which are registrable for payment of interest, interest coupons payable to bearer shall be attached to the bonds and shall bear the original or facsimile signature of said two officials. The bonds and coupons bearing the signatures of the officers in office at the time of the signing thereof shall be the valid and binding obligations of the municipality, notwithstanding that before the delivery thereof and payment therefor any or all of the persons whose signatures appear thereon shall have ceased to fill their respective offices.

History: 1953 Comp., 6-9-17, enacted by Laws 1959, ch. 300, 17.



Section 5-5-18 - Sale of bonds.

5-5-18. Sale of bonds.

Any general obligation bonds or revenue bonds shall be sold at public or private sale for not less than the principal amount thereof and accrued interest at a price which will not result in a net interest cost to the municipality of more than six per centum per annum computed to maturity according to standard tables of bond values. Nothing herein contained shall be construed as permitting the sale of bonds for other than lawful money of the United States of America.

History: 1953 Comp., 6-9-18, enacted by Laws 1959, ch. 300, 18.



Section 5-5-19 - Application of proceeds.

5-5-19. Application of proceeds.

All moneys received from the issuance of any bonds herein authorized shall be used solely for the purpose (or purposes) for which issued, including without limiting the generality of the foregoing, the payment of preliminary expenses; provided, however, that any unexpended balance of such bond proceeds remaining after the completion of the acquisition of [or] improvement of the project or part thereof for which such bonds were issued shall be paid immediately into the fund created for the payment of the principal of said bonds and shall be used therefor. The validity of said bonds shall not be dependent on or affected by the validity or regularity of any proceedings relating to the acquisition or improvement of the project for which the bonds are issued; and the purchaser or purchasers of the bonds shall in no manner be responsible for the application of the proceeds of the bonds by the municipality or any of its officers, agents and employees.

History: 1953 Comp., 6-9-19, enacted by Laws 1959, ch. 300, 19.



Section 5-5-20 - Covenants in bond proceedings.

5-5-20. Covenants in bond proceedings.

Any proceedings authorizing the issuance of bonds under this act [5-5-1 through 5-5-23, 5-5-25 through 5-5-27 NMSA 1978] may contain covenants (notwithstanding such covenants may limit the exercise of powers conferred by this act) as to any one or more of the following:

A. the tolls, rates, rentals, charges, license taxes, other excise taxes or quasi-excise taxes, and general taxes to be fixed, charged or levied, the collection, use and disposition thereof, and their sufficiency, including but not limited to joint billing for and the discontinuance of facilities, commodities or projects, the foreclosure of liens for delinquencies and the collection of penalties;

B. the creation and maintenance of reserves or sinking funds and the regulation, use and disposition thereof;

C. a fair and reasonable payment by any municipality from its general fund or other available moneys to the account of a designated project for the facilities or commodities furnished or services rendered thereby to the municipality or any of its departments, boards or agencies;

D. the purpose or purposes to which the proceeds of the sale of bonds may be applied and the use and disposition thereof;

E. the issuance of other or additional bonds payable from or constituting a charge against or lien upon any revenues pledged for the payment of bonds and the creation of future liens and encumbrances thereagainst;

F. the operation and maintenance of any project;

G. the insurance to be carried thereon and use and disposition of insurance moneys;

H. books of account and the inspection and audit thereof;

I. events of default, rights and liabilities arising therefrom, and the rights, liabilities, powers and duties arising upon the breach by the municipality of any covenants, conditions or obligations;

J. the vesting in a trustee or trustees, and the limitation of liabilities thereof, and as to the terms and conditions upon which the holders of the bonds or any portion, percentage or amount of them may enforce any covenants made under this act or duties imposed thereby;

K. the terms and conditions upon which the holders of the bonds or of a specified portion, percentage or amount thereof or any trustee therefor shall be entitled to the appointment of a receiver, which receiver may enter and take possession of any project, operate and maintain the same, prescribe tolls, fees, rates, rentals, charges and taxes, and collect, receive and apply all revenues thereafter arising therefrom in the same manner as the municipality itself might do;

L. a procedure by which the terms of any proceedings authorizing bonds or any other contract with any holders of bonds, including but not limited to an indenture of trust or similar instrument, may be amended or abrogated, and as to the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given;

M. the terms and conditions upon which any or all of the bonds shall become or may be declared due before maturity, and as to the terms and conditions upon which such declaration and its consequences may be waived;

N. the exercise of all or any combination of powers herein granted; and

O. all such acts and things as may be necessary or convenient or desirable in order to secure the bonds of the governing body or, in its discretion, tend to make the bonds more marketable, notwithstanding that such covenant, act or thing of like or different character may not be enumerated herein, it being the intention hereof to give a municipality power to do all things in the issuance of bonds and for their security except as herein specifically limited.

History: 1953 Comp., 6-9-20, enacted by Laws 1959, ch. 300, 20.



Section 5-5-21 - Remedies of bondholders.

5-5-21. Remedies of bondholders.

Subject to any contractual limitations binding upon the holders of any issue or series of bonds, or trustee therefor, including but not limited to the restriction of the exercise of any remedy to a specified proportion, percentage or number of such holders, any holder of bonds or trustee therefor, shall have the right and power, for the equal benefit and protection of all holders of bonds similarly situated:

A. by mandamus or other suit, action or proceeding at law or in equity to enforce his rights against the municipality and its governing body and any of its officers, agents and employees and to require and compel the municipality or its governing body or any such officers, agents or employees to perform and carry out its and their duties, obligations or other commitments under this act [5-5-1 through 5-5-23, 5-5-25 through 5-5-27 NMSA 1978] and its and their covenants and agreements with the bondholders;

B. by action or suit in equity to require the municipality and its governing body to account as if they were the trustee of an express trust;

C. by action or suit in equity to have appointed a receiver, which receiver may enter and take possession of any project revenues from which are pledged for the payment of the bonds, prescribe sufficient tolls, fees, rates, rentals, charges and excise taxes or quasi-excise taxes, and collect, receive and apply all revenues or other moneys pledged for the payment of the bonds in the same manner as the municipality itself might do;

D. by action or suit in equity enjoin any acts or things which may be unlawful or in violation of the rights of the bondholders; and

E. bring suit upon the bonds.

No right or remedy conferred by this act upon any holder of bonds or any trustee therefor is intended to be exclusive of other right or remedy but each such right or remedy is cumulative and in addition to every other right or remedy and may be exercised without exhausting and without regard to any other remedy conferred by this act or by any other law. The failure of any bondholders so to proceed as herein provided shall not relieve the municipality, its governing body or any of its officers, agents and employees of any liability for failure to perform or carry out any duty, obligation or other commitment.

History: 1953 Comp., 6-9-21, enacted by Laws 1959, ch. 300, 21.



Section 5-5-22 - Publication of authorizing proceedings; effect; right to contest legality; time limitation.

5-5-22. Publication of authorizing proceedings; effect; right to contest legality; time limitation.

The governing body may provide for the publication once in a newspaper of general circulation in the municipality of any proceedings adopted by the governing body ordering the issuance of any bonds. For a period of thirty days after the date of such publication, any person in interest shall have the right to contest the legality of any bond which may be authorized thereby (except for any bond delivered for value, containing a recital therein that it is issued under authority of this act [5-5-1 through 5-5-23, 5-5-25 through 5-5-27 NMSA 1978] and thus being incontestable for any cause whatsoever, as herein provided), and of the provisions made for the security and payment of any such bonds and of any other provisions in such proceedings; and after the expiration of such thirty-day period no one shall have any cause of action to contest the regularity, formality or legality thereof for any cause whatsoever.

History: 1953 Comp., 6-9-22, enacted by Laws 1959, ch. 300, 22.



Section 5-5-23 - Revenue bond charges.

5-5-23. Revenue bond charges.

Whenever revenue bonds are issued hereunder, it shall be the duty of the governing body to impose, in connection with the revenues and proceeds pledged for their payment, tolls, rates, charges, fees, license taxes, other excise taxes or quasi-excise taxes fully sufficient to pay the principal of an interest on the bonds, and to carry out all commitments made in the proceedings authorizing their issuance.

History: 1953 Comp., 6-9-23, enacted by Laws 1959, ch. 300, 23.



Section 5-5-24 - Pledging of occupation taxes.

5-5-24. Pledging of occupation taxes.

Occupation taxes authorized by Section 3-38-3 NMSA 1978 may be pledged for the retirement of revenue bonds issued pursuant to the Joint City-County Building Law.

History: 1953 Comp., 6-9-23.1, enacted by Laws 1965, ch. 90, 1.



Section 5-5-25 - Exemption from taxation.

5-5-25. Exemption from taxation.

Bonds issued by any municipality pursuant hereto and the income therefrom shall at all times be free from taxation by the state of New Mexico and any subdivision thereof, except for any estate, inheritance and transfer taxes.

History: 1953 Comp., 6-9-24, enacted by Laws 1959, ch. 300, 24.



Section 5-5-26 - Sufficiency of act.

5-5-26. Sufficiency of act.

This act [5-5-1 through 5-5-23, 5-5-25 through 5-5-27 NMSA 1978], without reference to other statutes of the state except as herein otherwise specifically provided or necessarily implied, shall constitute full authority for the acquisition, improvement, operation and maintenance of any project and the borrowing of money and the authorization and issuance of bonds hereunder. No other act or law with regard to said purposes that provides for an election, requires an approval or in any way impedes or restricts the carrying out of the acts herein authorized to be done, shall be construed as applying to any proceedings taken hereunder or acts done pursuant hereto, it being intended that this act shall provide a separate method of accomplishing its objectives and not an exclusive one; and this act shall not be construed as repealing, amending or changing any such other act or law.

History: 1953 Comp., 6-9-25, enacted by Laws 1959, ch. 300, 25.



Section 5-5-27 - Liberal construction.

5-5-27. Liberal construction.

This act [5-5-1 through 5-5-23, 5-5-25 through 5-5-27 NMSA 1978] being necessary to secure the public health, safety, convenience and welfare, it shall be liberally construed to effect its purposes.

History: 1953 Comp., 6-9-26, enacted by Laws 1959, ch. 300, 26.






Article 6 - Dances



Article 7 - Fire District Bonds

Section 5-7-1 - Short title.

5-7-1. Short title.

This act [5-7-1 through 5-7-7 NMSA 1978] may be cited as the "Fire District Bond Act".

History: Laws 1983, ch. 162, 1.



Section 5-7-2 - Definitions.

5-7-2. Definitions.

As used in the Fire District Bond Act:

A. "fire district bonds" means the bonds authorized in the Fire District Bond Act;

B. "governing body" means the board of county commissioners of a county or the city council, city commission or board of trustees of a municipality;

C. "pledged revenues" means the revenues, net income or net revenues authorized to be pledged to the payment of particular bonds as specifically provided in Section 3 [5-7-3 NMSA 1978] of the Fire District Bond Act; and

D. "project revenues" means the net revenues of the fire district as well as revenues received by the fire district from the fire protection fund as provided in Sections 59-15-1 through 59-15-18 NMSA 1978 [repealed], which may be pledged to fire district bonds pursuant to Subsection B of Section 3 of the Fire District Bond Act.

History: Laws 1983, ch. 162, 2.



Section 5-7-3 - Fire district bonds; authority to issue; pledge of revenues; limitation on time of issuance.

5-7-3. Fire district bonds; authority to issue; pledge of revenues; limitation on time of issuance.

A. In addition to any other law authorizing a county or municipality to issue revenue bonds, a county or municipality may issue fire district bonds pursuant to the Fire District Bond Act for the purposes specified in this section.

B. Fire district bonds may be issued for acquiring, extending, enlarging, bettering, repairing, improving, constructing, purchasing, furnishing, equipping and rehabilitating any fire district project, including, where applicable, purchasing, otherwise acquiring or improving the ground therefor, or for any combination of the foregoing purposes. The county or municipality may pledge irrevocably any or all of the project revenues provided for the operation of the fire district project for which the particular bonds are issued to the payment of the interest on and principal of such bonds. The net revenues of any fire district project shall not be pledged to the bonds issued for any fire district project which clearly is unrelated in its purpose; but nothing in this section shall prevent the pledge to any of such bonds of any such revenues received from any existing, future or disconnected facilities and equipment which are related to and which may constitute a part of the particular fire district project. Any general determination by the governing body of the county or municipality that any facilities or equipment are reasonably related to and shall constitute a part of a specified fire district project shall be conclusive if set forth in the proceedings authorizing such fire district bonds.

History: Laws 1983, ch. 162, 3.



Section 5-7-4 - Use of proceeds of bond issue.

5-7-4. Use of proceeds of bond issue.

It is unlawful to divert, use or expend any money received from the issuance of fire district bonds for any purpose other than the purposes for which the bonds were issued.

History: Laws 1983, ch. 162, 4.



Section 5-7-5 - Fire district bonds; terms.

5-7-5. Fire district bonds; terms.

County or municipal fire district bonds:

A. shall bear interest at a coupon rate or coupon rates not exceeding the maximum coupon rate which is permitted by the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978]; provided that interest shall be payable annually or semiannually and may or may not be evidenced by coupons; and provided further that the first interest payment date may be for interest accruing for any period not exceeding one year;

B. may be subject to a prior redemption at the county's or municipality's option at such time or times and upon such terms and conditions, with or without the payment of such premium or premiums, as may be provided by ordinance;

C. may mature at any time or times not exceeding twenty years after the date of issuance;

D. may be serial in form and maturity or may consist of one bond payable at one time or in installments;

E. shall be sold for cash at, above or below par and at a price which results in a net effective interest rate which does not exceed the maximum permitted by the Public Securities Act; and

F. may be sold at public or private sale.

History: Laws 1983, ch. 162, 5.



Section 5-7-6 - Ordinance authorizing fire district bonds; two-thirds majority required.

5-7-6. Ordinance authorizing fire district bonds; two-thirds majority required.

A. At a regular or special meeting called for the purpose of issuing fire district bonds as authorized in Section 3 [5-7-3 NMSA 1978] of the Fire District Bond Act, the governing body may adopt an ordinance that:

(1) declares the necessity for issuing fire district bonds;

(2) authorizes the issuance of fire district bonds by an affirmative vote of two-thirds of all the members of the governing body; and

(3) designates the source of the pledged revenues.

History: Laws 1983, ch. 162, 6.



Section 5-7-7 - Fire district bonds not general county or municipal obligations; authentication.

5-7-7. Fire district bonds not general county or municipal obligations; authentication.

A. Fire district bonds or refunding bonds issued as authorized in the Fire District Bond Act are:

(1) not general obligations of the county or municipality; and

(2) collectible only from the proper pledged revenues, and each bond shall state that it is payable solely from the proper pledged revenues and that the bondholders may not look to any other county or municipal fund for the payment of the interest and principal of the bonds.

B. The bonds and coupons shall be signed and sealed as provided by the ordinance issuing the same, and the Uniform Facsimile Signature of Public Officials Act shall be applicable.

History: Laws 1983, ch. 162, 7.






Article 8 - Land Development Fees and Rights

Section 5-8-1 - Short title.

5-8-1. Short title.

This act [5-8-1 through 5-8-42 NMSA 1978] may be cited as the "Development Fees Act".

History: Laws 1993, ch. 122, 1.



Section 5-8-2 - Definitions.

5-8-2. Definitions.

As used in the Development Fees Act:

A. "affordable housing" means any housing development built to benefit those whose income is at or below eighty percent of the area median income; and who will pay no more than thirty percent of their gross monthly income towards such housing;

B. "approved land use assumptions" means land use assumptions adopted originally or as amended under the Development Fees Act;

C. "assessment" means a determination of the amount of an impact fee;

D. "capital improvement" means any of the following facilities that have a life expectancy of ten or more years and are owned and operated by or on behalf of a municipality or county:

(1) water supply, treatment and distribution facilities; wastewater collection and treatment facilities; and storm water, drainage and flood control facilities;

(2) roadway facilities located within the service area, including roads, bridges, bike and pedestrian trails, bus bays, rights of way, traffic signals, landscaping and any local components of state and federal highways;

(3) buildings for fire, police and rescue and essential equipment costing ten thousand dollars ($10,000) or more and having a life expectancy of ten years or more; and

(4) parks, recreational areas, open space trails and related areas and facilities;

E. "capital improvements plan" means a plan required by the Development Fees Act that identifies capital improvements or facility expansion for which impact fees may be assessed;

F. "county" means a county of any classification;

G. "facility expansion" means the expansion of the capacity of an existing facility that serves the same function as an otherwise necessary new capital improvement, in order that the existing facility may serve new development. The term does not include the repair, maintenance, modernization or expansion of an existing facility to better serve existing development, including schools and related facilities;

H. "hook-up fee" means a reasonable fee for connection of a service line to an existing gas, water, sewer or municipal or county utility;

I. "impact fee" means a charge or assessment imposed by a municipality or county on new development in order to generate revenue for funding or recouping the costs of capital improvements or facility expansions necessitated by and attributable to the new development. The term includes amortized charges, lump-sum charges, capital recovery fees, contributions in aid of construction, development fees and any other fee that functions as described by this definition. The term does not include hook-up fees, dedication of rights of way or easements or construction or dedication of on-site water distribution, wastewater collection or drainage facilities, or streets, sidewalks or curbs if the dedication or construction is required by a previously adopted valid ordinance or regulation and is necessitated by and attributable to the new development;

J. "land use assumptions" includes a description of the service area and projections of changes in land uses, densities, intensities and population in the service area over at least a five-year period;

K. "municipality" means any incorporated city, town or village, whether incorporated under general act, special act or special charter, and H class counties, including any home rule municipality or H class county chartered under the provisions of Article 10, Section 6 of the constitution of New Mexico;

L. "new development" means the subdivision of land; reconstruction, redevelopment, conversion, structural alteration, relocation or enlargement of any structure; or any use or extension of the use of land; any of which increases the number of service units;

M. "qualified professional" means a professional engineer, surveyor, financial analyst or planner providing services within the scope of his license, education or experience;

N. "roadway facilities" means arterial or collector streets or roads that have been designated on an officially adopted roadway plan of the municipality or county, including bridges, bike and pedestrian trails, bus bays, rights of way, traffic signals, landscaping and any local components of state or federal highways;

O. "service area" means the area within the corporate boundaries or extraterritorial jurisdiction of a municipality or the boundaries of a county to be served by the capital improvements or facility expansions specified in the capital improvements plan designated on the basis of sound planning and engineering standards; and

P. "service unit" means a standardized measure of consumption, use, generation or discharge attributable to an individual unit of development calculated in accordance with generally accepted engineering or planning standards for a particular category of capital improvements or facility expansions.

History: Laws 1993, ch. 122, 2.



Section 5-8-3 - Authorization of fee.

5-8-3. Authorization of fee.

A. Unless otherwise specifically authorized by the Development Fees Act, no municipality or county may enact or impose an impact fee.

B. If it complies with the Development Fees Act, a municipality or county may enact or impose impact fees on land within its respective corporate boundaries.

C. A municipality and county may enter into a joint powers agreement to provide capital improvements within an area subject to both county and municipal platting and subdivision jurisdiction or extraterritorial jurisdiction and may charge an impact fee under the agreement, but if an impact fee is charged in that area, the municipality and county shall comply with the Development Fees Act.

D. A municipality or county may waive impact fee requirements for affordable housing projects.

History: Laws 1993, ch. 122, 3; 2001, ch. 176, 1.



Section 5-8-4 - Items payable by fee.

5-8-4. Items payable by fee.

A. An impact fee may be imposed only to pay the following specified costs of constructing capital improvements or facility expansions:

(1) estimated capital improvements plan cost;

(2) planning, surveying and engineering fees paid to an independent qualified professional who is not an employee of the municipality or county for services provided for and directly related to the construction of capital improvements or facility expansions;

(3) fees actually paid or contracted to be paid to an independent qualified professional, who is not an employee of the municipality or county, for the preparation or updating of a capital improvements plan; and

(4) up to three percent of total impact fees collected for administrative costs for municipal or county employees who are qualified professionals.

B. Projected debt service charges may be included in determining the amount of impact fees only if the impact fees are used for the payment of principal and interest on bonds, notes or other obligations issued to finance construction of capital improvements or facility expansions identified in the capital improvements plan.

History: Laws 1993, ch. 122, 4.



Section 5-8-5 - Items not payable by fee.

5-8-5. Items not payable by fee.

Impact fees shall not be imposed or used to pay for:

A. construction, acquisition or expansion of public facilities or assets that are not capital improvements or facility expansions identified in the capital improvements plan;

B. repair, operation or maintenance of existing or new capital improvements or facility expansions;

C. upgrading, updating, expanding or replacing existing capital improvements to serve existing development in order to meet stricter safety, efficiency, environmental or regulatory standards;

D. upgrading, updating, expanding or replacing existing capital improvements to provide better service to existing development;

E. administrative and operating costs of a municipality or county except as provided in Paragraph (4) of Subsection A of Section 4 [5-8-4 NMSA 1978] of the Development Fees Act;

F. principal payments or debt service charges on bonds or other indebtedness, except as allowed by Section 4 of the Development Fees Act; or

G. libraries, community centers, schools, projects for economic development and employment growth, affordable housing or apparatus and equipment of any kind, except capital improvements defined in Paragraph (3) of Subsection C [D] of Section 2 [5-8-2 NMSA 1978] of the Development Fees Act.

History: Laws 1993, ch. 122, 5.



Section 5-8-6 - Capital improvements plan.

5-8-6. Capital improvements plan.

A. A municipality or county shall use qualified professionals to prepare the capital improvements plan and to calculate the impact fee. The capital improvements plan shall follow the infrastructure capital improvement planning guidelines established by the department of finance and administration and shall address the following:

(1) a description, as needed to reasonably support the proposed impact fee, which shall be prepared by a qualified professional, of the existing capital improvements within the service area and the costs to upgrade, update, improve, expand or replace the described capital improvements to adequately meet existing needs and usage and stricter safety, efficiency, environmental or regulatory standards;

(2) an analysis, which shall be prepared by a qualified professional, of the total capacity, the level of current usage and commitments for usage of capacity of the existing capital improvements;

(3) a description, which shall be prepared by a qualified professional, of all or the parts of the capital improvements or facility expansions and their costs necessitated by and attributable to new development in the service area based on the approved land use assumptions;

(4) a definitive table establishing the specific level or quantity of use, consumption, generation or discharge of a service unit for each category of capital improvements or facility expansions and an equivalency or conversion table establishing the ratio of a service unit to various types of land uses, including residential, commercial and industrial;

(5) the total number of projected service units necessitated by and attributable to new development within the service area based on the approved land use assumptions and calculated in accordance with generally accepted engineering or planning criteria;

(6) the projected demand for capital improvements or facility expansions required by new service units accepted over a reasonable period of time, not to exceed ten years; and

(7) anticipated sources of funding independent of impact fees.

B. The analysis required by Paragraph (2) of Subsection A of this section may be prepared on a system-wide basis within the service area for each major category of capital improvement or facility expansion for the designated service area.

C. The governing body of a municipality or county is responsible for supervising the implementation of the capital improvements plan in a timely manner.

History: Laws 1993, ch. 122, 6.



Section 5-8-7 - Maximum fee per service unit.

5-8-7. Maximum fee per service unit.

The fee shall not exceed the cost to pay for a proportionate share of the cost of system improvements, based upon service units, needed to serve new development.

History: Laws 1993, ch. 122, 7.



Section 5-8-8 - Time for assessment and collection of fee.

5-8-8. Time for assessment and collection of fee.

A. Assessments of an impact fee shall be made at the earliest possible time. Collection of the impact fee shall occur at the latest possible time.

B. For land that has been platted in accordance with the subdivision or platting procedures of a municipality or county before the effective date of the Development Fees Act or for land on which new development occurs or is proposed without platting, the municipality or county may assess the impact fees at the time of development approval or issuance of a building permit, whichever date is earlier. The assessment shall be valid for a period of not less than four years from the date of development approval or issuance of a building permit, whichever date is earlier.

C. For land that is platted after the effective date of the Development Fees Act, the municipality or county shall assess the fees at the time of recording of the subdivision plat and this assessment shall be valid for a period of not less than four years from the date of recording of the plat.

D. Collection of impact fees shall occur no earlier than the date of issuance of a building permit.

E. For new development that is platted in accordance with the subdivision or platting procedures of a municipality or county before the adoption of an impact fee, an impact fee shall not be collected on any service unit for which a valid building permit has been issued.

F. After the expiration of the four-year period described in Subsections B and C of this section, a municipality or county may adjust the assessed impact fee to the level of current impact fees as provided in the Development Fees Act.

History: Laws 1993, ch. 122, 8.



Section 5-8-9 - Additional fee prohibited; exception.

5-8-9. Additional fee prohibited; exception.

Except as provided in Subsection F of Section 8 [5-8-8 NMSA 1978] of the Development Fees Act, after assessment of the impact fees attributable to the new development or execution of an agreement for payment of impact fees, additional impact fees or increases in fees may not be assessed for any reason unless the number of service units to be developed increases. In the event of an increase in the number of service units, the impact fees to be imposed are limited to the amount attributable to the additional service units.

History: Laws 1993, ch. 122, 9.



Section 5-8-10 - Agreement with owner regarding payment.

5-8-10. Agreement with owner regarding payment.

A municipality or county is authorized to enter into an agreement with the owner of a tract of land for which a plat has been recorded providing for a method of payment of the impact fees over an extended period of time otherwise in compliance with the Development Fees Act.

History: Laws 1993, ch. 122, 10.



Section 5-8-11 - Collection of fees if services not available.

5-8-11. Collection of fees if services not available.

Impact fees may be assessed but shall not be collected unless the:

A. collection is made to pay for a capital improvement or facility expansion that has been identified in the capital improvements plan and the municipality or county commits to complete construction within seven years and to have the service available within a reasonable period of time after completion of construction considering the type of capital improvement or facility expansion to be constructed but in no event longer than seven years;

B. municipality or county agrees that the owner of a new development may construct to adopted municipal or county standards or finance the capital improvements or facility expansions and agrees that the costs incurred or funds advanced will be credited against the impact fees otherwise due from the new development or agrees to reimburse the owner for such costs from impact fees paid from other new developments that will use such capital improvements or facility expansions, which fees shall be collected and reimbursed to the property owner of record at the time the plat of the other new development is recorded; or

C. time period set forth in Subsection A of this section can be extended, provided the municipality or county obtains a performance bond or similar surety securing performance of the obligation to construct the capital improvements or facility expansions but in no event longer than seven years from commencement of construction of the capital improvements or facility expansion for which fees have been collected. The municipality or county shall establish written procedures to ensure that the owner of a new development shall not lose the value of the credits. Any refund for fees shall be made as provided in Section 17 [5-8-17 NMSA 1978] of the Development Fees Act.

History: Laws 1993, ch. 122, 11.



Section 5-8-12 - Entitlement to services.

5-8-12. Entitlement to services.

Any new development for which an impact fee has been paid is entitled to the permanent use and benefit of the services for which the fee was exacted and is entitled to receive prompt service from any existing facilities with actual capacity to serve the new service units.

History: Laws 1993, ch. 122, 12.



Section 5-8-13 - Authority of municipality or county to spend funds or enter into agreements to reduce fees.

5-8-13. Authority of municipality or county to spend funds or enter into agreements to reduce fees.

Municipalities or counties may spend funds from any lawful source or pay for all or a part of the capital improvements or facility expansions to reduce the amount of impact fees. A developer and a municipality or county may agree to offset or reduce part or all of the impact fee assessed on that new development, provided that the public policy which supports the reduction is contained in the appropriate planning documents of the municipality or county and provided that the development's new proportionate share of the system improvement is funded with revenues other than impact fees from other new developments.

History: Laws 1993, ch. 122, 13.



Section 5-8-14 - Requirement for governmental entities to pay fees.

5-8-14. Requirement for governmental entities to pay fees.

Governmental entities shall pay all impact fees imposed under the Development Fees Act.

History: Laws 1993, ch. 122, 14.



Section 5-8-15 - Credits against facilities fees.

5-8-15. Credits against facilities fees.

Any construction of, contributions to or dedications of on-site or off-site facilities, improvements, or real or personal property with off-site benefits not required to serve the new development, in excess of minimum municipal and county standards established by a previously adopted and valid ordinance or regulation and required by a municipality or county as a condition of development approval shall be credited against impact fees otherwise due from the development. The credit shall include the value of:

A. dedication of land for parks, recreational areas, open space trails and related areas and facilities or payments in lieu of that dedication; and

B. dedication of rights of way or easements or construction or dedication of on-site water distribution, wastewater collection or drainage facilities, or streets, sidewalks or curbs.

History: Laws 1993, ch. 122, 15.



Section 5-8-16 - Accounting for fees and interest.

5-8-16. Accounting for fees and interest.

A. The order, ordinance or resolution imposing an impact fee shall provide that all money collected through the adoption of an impact fee shall be maintained in separate interest-bearing accounts clearly identifying the payor and the category of capital improvements or facility expansions within the service area for which the fee was adopted.

B. Interest earned on impact fees shall become part of the account on which it is earned and shall be subject to all restrictions placed on the use of impact fees under the Development Fees Act.

C. Money from impact fees may be spent only for the purposes for which the impact fee was imposed as shown by the capital improvements plan and as authorized by the Development Fees Act.

D. The records of the accounts into which impact fees are deposited shall be open for public inspection and copying during ordinary business hours of the municipality or county.

E. As part of its annual audit process, a municipality or county shall prepare an annual report describing the amount of any impact fees collected, encumbered and used during the preceding year by category of capital improvement and service area identified as provided in Subsection A of this section.

History: Laws 1993, ch. 122, 16.



Section 5-8-17 - Refunds.

5-8-17. Refunds.

A. Upon the request of an owner of the property on which an impact fee has been paid, the municipality or county shall refund the impact fee if existing facilities are available and service is not provided or the municipality or county has, after collecting the fee when service was not available, failed to complete construction within the time allowed under Section 11 [5-8-11 NMSA 1978] of the Development Fees Act or service is not available within a reasonable period of time after completion of construction considering the type of capital improvement or facility expansion to be constructed, but in no event later than seven years from the date of payment under Subsection A of Section 11 of the Development Fees Act.

B. Upon completion of the capital improvements or facility expansions identified in the capital improvements plan, the municipality or county shall recalculate the impact fee using the actual costs of the capital improvements or facility expansion. If the impact fee calculated based on actual costs is less than the impact fee paid, including any sources of funding not anticipated in the capital improvements plan, the municipality or county shall refund the difference if the difference exceeds the impact fee paid by more than ten percent, based upon actual costs.

C. The municipality or county shall refund any impact fee or part of it that is not spent as authorized by the Development Fees Act within seven years after the date of payment.

D. A refund shall bear interest calculated from the date of collection to the date of refund at the statutory rate as set forth in Section 56-8-3 NMSA 1978.

E. All refunds shall be made to the record owner of the property at the time the refund is paid. However, if the impact fees were paid by a governmental entity, payment shall be made to the governmental entity.

F. The owner of the property on which an impact fee has been paid or a governmental entity that has paid the impact fee has standing to sue for a refund under this section.

History: Laws 1993, ch. 122, 17.



Section 5-8-18 - Compliance with procedures required.

5-8-18. Compliance with procedures required.

Except as otherwise provided by the Development Fees Act, a municipality or county shall comply with that act to levy an impact fee.

History: Laws 1993, ch. 122, 18.



Section 5-8-19 - Hearing on land use assumptions.

5-8-19. Hearing on land use assumptions.

To impose an impact fee, a municipality or county shall schedule and publish notice of a public hearing to consider land use assumptions within the designated service area that will be used to develop the capital improvements plan.

History: Laws 1993, ch. 122, 19.



Section 5-8-20 - Information about assumptions available to public.

5-8-20. Information about assumptions available to public.

On or before the date of the first publication of the notice of the hearing on land use assumptions, the municipality or county shall make available to the public its land use assumptions, the time period of the projections and a description of the general nature of the capital improvement facilities that may be proposed.

History: Laws 1993, ch. 122, 20.



Section 5-8-21 - Notice of hearing on land use assumptions.

5-8-21. Notice of hearing on land use assumptions.

A. The municipality or county shall publish notice of the hearing conforming to locally adopted regulations governing change-of-zone requests, except as otherwise provided in this section.

B. The notice shall contain:

(1) a headline to read as follows:

"NOTICE OF PUBLIC HEARING ON LAND

USE ASSUMPTIONS RELATING

TO POSSIBLE ADOPTION OF

IMPACT FEES";

(2) the time, date and location of the hearing;

(3) a statement that the purpose of the hearing is to consider the land use assumptions that will be used to develop a capital improvements plan under which an impact fee may be imposed;

(4) an easily understandable map of the service area to which the land use assumptions apply; and

(5) a statement that any member of the public has the right to appear at the hearing and present evidence for or against the land use assumptions.

C. The municipality or county, within thirty days after the date of the public hearing, shall approve or disapprove the land use assumptions.

D. An ordinance, order or resolution approving land use assumptions shall not be adopted as an emergency measure and its adoption must comply with the procedural requirements of the Development Fees Act.

History: Laws 1993, ch. 122, 21.



Section 5-8-22 - System-wide land use assumptions.

5-8-22. System-wide land use assumptions.

A. A municipality or county may adopt system-wide land use assumptions for water supply and treatment facilities in lieu of adopting land use assumptions for each service area for such facilities.

B. Prior to adopting system-wide land use assumptions, a municipality or county shall follow the public notice, hearing and other requirements for adopting land use assumptions.

C. After adoption of system-wide land use assumptions, a municipality or county is not required to adopt additional land use assumptions for a service area for water supply, treatment and distribution facilities or wastewater collection and treatment facilities as a prerequisite to the adoption of a capital improvements plan or impact fee, provided the capital improvements plan and impact fee are consistent with the system-wide land use assumptions.

History: Laws 1993, ch. 122, 22.



Section 5-8-23 - Capital improvements plan required after approval of land use assumptions.

5-8-23. Capital improvements plan required after approval of land use assumptions.

If the governing body adopts an ordinance, order or resolution approving the land use assumptions, the municipality or county shall provide for a capital improvements plan to be developed by qualified professionals using generally accepted engineering and planning practices in accordance with Section 6 [5-8-6 NMSA 1978] of the Development Fees Act.

History: Laws 1993, ch. 122, 23.



Section 5-8-24 - Hearing on capital improvements plan and impact fee.

5-8-24. Hearing on capital improvements plan and impact fee.

Upon completion of the capital improvements plan, the governing body shall schedule and publish notice of a public hearing to discuss the adoption of the capital improvements plan and imposition of the impact fee. The public hearing must be held by the governing body of the municipality or county to discuss the proposed ordinance, order or resolution adopting a capital improvements plan and imposing an impact fee.

History: Laws 1993, ch. 122, 24.



Section 5-8-25 - Information about plan available to public.

5-8-25. Information about plan available to public.

On or before the date of the first publication of the notice of the hearing on the capital improvements plan and impact fee, the plan shall be made available to the public.

History: Laws 1993, ch. 122, 25.



Section 5-8-26 - Notice of hearing on capital improvements plan and impact fee.

5-8-26. Notice of hearing on capital improvements plan and impact fee.

A. The municipality or county shall publish notice of the hearing conforming to locally adopted regulations governing change-of-zone requests, except as otherwise provided in this section.

B. The notice must contain the following:

(1) a headline to read as follows:

"NOTICE OF PUBLIC HEARING ON CAPITAL

IMPROVEMENTS PLAN AND

ADOPTION OF IMPACT

FEES";

(2) the time, date and location of the hearing;

(3) a statement that the purpose of the hearing is to consider the proposed capital improvements plan and the adoption of an impact fee;

(4) an easily understandable map of the service area in which the proposed fee will be imposed;

(5) the amount of the proposed impact fee per service unit; and

(6) a statement that any member of the public has the right to appear at the hearing and present evidence for or against the plan and proposed fee.

History: Laws 1993, ch. 122, 26.



Section 5-8-27 - Advisory committee comments on capital improvements plan and impact fees.

5-8-27. Advisory committee comments on capital improvements plan and impact fees.

The advisory committee created under Section 37 [5-8-37 NMSA 1978] of the Development Fees Act shall file its written comments on the proposed capital improvements plan and impact fees before the fifth business day before the date of the public hearing on the plan and fees.

History: Laws 1993, ch. 122, 27.



Section 5-8-28 - Approval of capital improvements plan and impact fee required.

5-8-28. Approval of capital improvements plan and impact fee required.

A. The municipality or county, within thirty days after the date of the public hearing on the capital improvements plan and impact fee, shall approve, disapprove or modify the adoption of the capital improvements plan and imposition of an impact fee.

B. An ordinance, order or resolution approving the capital improvements plan and imposition of an impact fee shall not be adopted as an emergency measure and its adoption must comply with the procedural requirements of the Development Fees Act.

History: Laws 1993, ch. 122, 28.



Section 5-8-29 - Consolidation of land use assumptions and capital improvements plan.

5-8-29. Consolidation of land use assumptions and capital improvements plan.

A. In lieu of separately adopting the land use assumptions and capital improvements plan for a service area containing not greater than three hundred units, a municipality or county may consolidate the land use assumptions and the capital improvements plan, and adopt the assumptions, the plan and the impact fee simultaneously.

B. If a municipality or county elects to consolidate the land use assumptions and capital improvements plan as authorized by Subsection A of this section, the municipality or county shall first comply with Section 20 [5-8-20 NMSA 1978] of the Development Fees Act and follow the public notice and hearing requirements for adopting a capital improvements plan and impact fee as provided in Section 21 [5-8-21 NMSA 1978] of that act, except:

(1) the headline for the notice by publication shall read as follows:

"NOTICE OF PUBLIC HEARING ON

ADOPTION OF LAND USE

ASSUMPTIONS AND

IMPACT FEES";

(2) the notice shall state that the municipality or county intends to adopt land use assumptions, a capital improvements plan and impact fees at the hearing and does not intend to hold separate hearings to adopt the land use assumptions, capital improvements plan and impact fees;

(3) the notice shall specify a date, not earlier than sixty days after publication of the first notice, and must state that if a person, by not later than the date specified, makes a written request for separate hearings, the governing body shall hold separate hearings to adopt the land use assumptions and capital improvements plan; and

(4) the notice shall provide the name and mailing address of the official of the municipality or county to whom a request for separate hearings shall be sent.

C. In addition to the requirements of Subsection B of this section, the municipality or county shall comply with all other requirements for adopting land use assumptions, a capital improvements plan and an impact fee.

History: Laws 1993, ch. 122, 29.



Section 5-8-30 - Periodic update of land use assumptions and capital improvements plan required.

5-8-30. Periodic update of land use assumptions and capital improvements plan required.

A. A municipality or county imposing an impact fee shall update the land use assumptions and capital improvements plan at least every five years. The initial five-year period begins on the day the capital improvements plan is adopted.

B. The municipality or county shall review and evaluate its current land use assumptions and shall cause an update of the capital improvements plan to be prepared in accordance with the Development Fees Act.

History: Laws 1993, ch. 122, 30.



Section 5-8-31 - Hearing on updated land use assumptions and capital improvements plan.

5-8-31. Hearing on updated land use assumptions and capital improvements plan.

The governing body of the municipality or county shall, within sixty days after the date it receives the update of the land use assumptions and the capital improvements plan, schedule and publish notice of a public hearing to discuss and review the update and shall determine whether to amend the plan.

History: Laws 1993, ch. 122, 31.



Section 5-8-32 - Hearing on amendments to land use assumptions, capital improvements plan or impact fee.

5-8-32. Hearing on amendments to land use assumptions, capital improvements plan or impact fee.

A public hearing shall be held by the governing body of the municipality or county to discuss the proposed ordinance, order or resolution amending land use assumptions, the capital improvements plan or the impact fee. On or before the date of the first publication of the notice of the hearing on the amendments, the land use assumptions and the capital improvements plan, including the amount of any proposed amended impact fee per service unit, shall be made available to the public.

History: Laws 1993, ch. 122, 32.



Section 5-8-33 - Notice of hearing on amendments to land use assumptions, capital improvements plan or impact fee.

5-8-33. Notice of hearing on amendments to land use assumptions, capital improvements plan or impact fee.

A. The municipality or county shall publish notice of the hearing conforming to locally adopted regulations governing change-of-zone requests, except as otherwise provided in this section.

B. The notice must contain the following:

(1) a headline to read as follows:

"NOTICE OF PUBLIC HEARING ON AMENDMENTS

TO LAND USE ASSUMPTIONS, CAPITAL

IMPROVEMENTS PLAN OR

IMPACT FEES";

(2) the time, date and location of the hearing;

(3) a statement that the purpose of the hearing is to consider amendments to land use assumptions, capital improvements plan or impact fees;

(4) an easily understandable description and map of the service area on which the update is being prepared; and

(5) a statement that any member of the public has the right to appear at the hearing and present evidence for or against the update.

History: Laws 1993, ch. 122, 33.



Section 5-8-34 - Advisory committee comments on amendments.

5-8-34. Advisory committee comments on amendments.

The advisory committee created under Section 37 [5-8-37 NMSA 1978] of the Development Fees Act shall file its written comments with the applicable municipality or county on the proposed amendments to the land use assumptions, capital improvements plan or impact fees before the fifth business day before the date of the public hearing on the amendments.

History: Laws 1993, ch. 122, 34.



Section 5-8-35 - Approval of amendments required.

5-8-35. Approval of amendments required.

A. The municipality or county, within thirty days after the date of the public hearing on the amendments, shall approve, disapprove, revise or modify the amendments to the land use assumptions, the capital improvements plan or impact fees.

B. An ordinance, order or resolution approving the amendments to the land use assumptions, the capital improvements plan or impact fees shall not be adopted as an emergency measure and such adoption must comply with the procedural requirements of the Development Fees Act.

History: Laws 1993, ch. 122, 35.



Section 5-8-36 - Determination that no update of land use assumptions, capital improvements plan or impact fee is needed.

5-8-36. Determination that no update of land use assumptions, capital improvements plan or impact fee is needed.

A. If at the time an update under Section 30 [5-8-30 NMSA 1978] of the Development Fees Act is required, the governing body determines that no changes to the land use assumptions, capital improvements plan or impact fees are needed, it may, as an alternative to the updating requirements of Sections 30 through 35 [5-8-30 through 5-8-35 NMSA 1978] of the Development Fees Act, publish notice of its determination conforming to locally adopted regulations governing change-of-zone requests, except as otherwise provided in this section.

B. The notice shall contain the following:

(1) a headline to read as follows:

"NOTICE OF DETERMINATION NOT TO

UPDATE LAND USE ASSUMPTIONS,

CAPITAL IMPROVEMENTS PLAN OR

IMPACT FEES";

(2) a statement that the governing body of the municipality or county has determined that no change to the land use assumptions, capital improvements plan or impact fees are necessary;

(3) an easily understandable description and a map of the service area in which the updating has been determined to be unnecessary;

(4) a statement that if, within a specified date, which date shall be at least sixty days after publication of the notice, a person makes a written request to the designated official of the municipality or county requesting that the land use assumptions, capital improvements plan or impact fees be updated, the governing body may accept or reject such request by following the requirements of Sections 30 through 35 of the Development Fees Act; and

(5) a statement identifying the name and mailing address of the official of the municipality or county to whom a request for an update should be sent.

C. The advisory committee shall file its written comments on the need for updating the land use assumptions, capital improvements plan and impact fees before the fifth business day before the earliest notice of the governing body's decision that no update is necessary is mailed or published.

D. If by the date specified in Paragraph (4) of Subsection B of this section, a person requests in writing that the land use assumptions, capital improvements plan or impact fees be updated, the governing body shall cause, accept or reject an update of the land use assumptions and capital improvements plan to be prepared in accordance with Sections 30 through 35 of the Development Fees Act.

E. An ordinance, order or resolution determining the need for updating land use assumptions, capital improvements plan or impact fees shall not be adopted as an emergency measure and its adoption must comply with the procedural requirements of the Development Fees Act.

History: Laws 1993, ch. 122, 36.



Section 5-8-37 - Advisory committee.

5-8-37. Advisory committee.

A. On or before the date on which the order, ordinance or resolution is adopted under Section 19 [5-8-19 NMSA 1978] of the Development Fees Act, the governing body of a municipality or county shall appoint a capital improvements advisory committee.

B. The advisory committee shall be composed of not less than five members who shall be appointed by a majority vote of the governing body. Not less than forty percent of the membership of the advisory committee must be representative of the real estate, development or building industries. No members shall be employees or officials of a municipality or county or other governmental entity.

C. The advisory committee serves in an advisory capacity and shall:

(1) advise and assist the municipality or county in adopting land use assumptions;

(2) review the capital improvements plan and file written comments;

(3) monitor and evaluate implementation of the capital improvements plan;

(4) file annual reports with respect to the progress of the capital improvements plan and report to the municipality or county any perceived inequities in implementing the plan or imposing the impact fee; and

(5) advise the municipality or county of the need to update or revise the land use assumptions, capital improvements plan and impact fee.

D. The municipality or county shall make available to the advisory committee any professional reports with respect to developing and implementing the capital improvements plan.

E. The governing body of the municipality or county shall adopt procedural rules for the advisory committee to follow in carrying out its duties.

History: Laws 1993, ch. 122, 37.



Section 5-8-38 - Duties to be performed within time limits.

5-8-38. Duties to be performed within time limits.

If the governing body of the municipality or county does not perform a duty imposed under the Development Fees Act within the prescribed period, a person who has paid an impact fee or an owner of land on which an impact fee has been paid has the right to present a written request to the governing body of the municipality or county stating the nature of the unperformed duty and requesting that it be performed within sixty days after the date of the request. If the governing body of the municipality or county finds that the duty is required under the Development Fees Act and is late in being performed, it shall cause the duty to commence within sixty days after the date of the request and continue until completion.

History: Laws 1993, ch. 122, 38.



Section 5-8-39 - Records of hearings.

5-8-39. Records of hearings.

A record shall be made of any public hearing provided for by the Development Fees Act. The record shall be maintained and be made available for public inspection by the municipality or county for at least ten years after the date of the public hearing.

History: Laws 1993, ch. 122, 39.



Section 5-8-40 - Prior impact fees replaced by fees under Development Fees Act.

5-8-40. Prior impact fees replaced by fees under Development Fees Act.

An impact fee that is in place on the effective date of the Development Fees Act shall be replaced by an impact fee imposed under that act by July 1, 1995. Any municipality or county having an impact fee that has not been replaced under that act by July 1, 1995 shall be liable to any party who, after the effective date of that act, pays an impact fee that exceeds the maximum permitted under that act by more than ten percent for an amount equal to two times the difference between the maximum impact fee allowed and the actual impact fee imposed, plus reasonable attorneys' fees and court costs.

History: Laws 1993, ch. 122, 40.



Section 5-8-41 - No effect on taxes or other charges.

5-8-41. No effect on taxes or other charges.

The Development Fees Act does not prohibit, affect or regulate any tax, fee, charge or assessment specifically authorized by state law.

History: Laws 1993, ch. 122, 41.



Section 5-8-42 - Moratorium on development prohibited.

5-8-42. Moratorium on development prohibited.

A moratorium shall not be placed on new development for the sole purpose of awaiting the completion of all or any part of the process necessary to develop, adopt or update impact fees.

History: Laws 1993, ch. 122, 42.



Section 5-8-43 - Purpose; transfer of development rights.

5-8-43. Purpose; transfer of development rights.

A. The purpose of this section is to:

(1) clarify an application of existing authority;

(2) provide guidelines for counties and municipalities to regulate transfers of development rights consistent with comprehensive plans;

(3) encourage the conservation of ecological, agricultural and historical land; and

(4) require public notification of transfers of development rights.

B. A municipality or county may, by ordinance, provide for voluntary transfer of all or partial development rights from one parcel of land to another parcel of land.

C. The ordinance shall identify on a zoning map areas from which development rights may be transferred and areas to which development rights may be transferred.

D. The ordinance shall provide for:

(1) the voluntary transfer of a development right from one parcel of land to increase the intensity of development of another parcel of land;

(2) joint powers agreements, if applicable, for administration of transfers of development rights across jurisdictional boundaries;

(3) the method of transfer of development rights, including methods of determining the accounting for the rights transferred;

(4) the reasonable rules to effect and control transfers and ensure compliance with the provisions of the ordinance; and

(5) public notification to the areas to which development rights may be transferred.

E. Transference of a development right shall be in writing and executed by the owner of the parcel from which the development right is being transferred and acknowledged by the transferor. A development right shall not be subject to condemnation.

F. As used in this section, "development right" means the rights permitted to a lot, parcel or area of land under a zoning ordinance or local law respecting permissible use, area, density or height of improvements executed thereon, and development rights may be calculated and allocated in accordance with density or height limitations or any criteria that will effectively quantify a development right in a reasonable and uniform manner.

G. Nothing in this section shall be construed to authorize a municipality or a county to impair existing property rights.

History: Laws 2003, ch. 229, 1.






Article 9 - Enterprise Zones

Section 5-9-1 - Short title.

5-9-1. Short title.

Sections 1 through 15 [5-9-1 through 5-9-15 NMSA 1978] of this act may be cited as the "Enterprise Zone Act".

History: Laws 1993, ch. 33, 1.



Section 5-9-2 - Purpose.

5-9-2. Purpose.

It is the purpose of the Enterprise Zone Act to provide for the establishment of enterprise zones in a wide variety of geographic areas in order to stimulate the creation of new jobs, particularly for economically disadvantaged workers and long-term unemployed individuals, and to promote revitalization of economically distressed areas by providing or encouraging:

A. tax relief at the state and local levels;

B. zoning relief at the local level; and

C. improvement of local services and betterment of the economic status of enterprise zone residents in their own community, particularly through the increased involvement of private, local and neighborhood organizations.

History: Laws 1993, ch. 33, 2.



Section 5-9-3 - Definitions.

5-9-3. Definitions.

As used in the Enterprise Zone Act:

A. "business facility" means the place of business within an enterprise zone of a business that is established within or begins operations in an enterprise zone;

B. "economically disadvantaged worker" means an employed person whose income as an unrelated individual or whose family income is less than the federally established poverty level and is below seventy percent of the lower living-standard-income level as determined and published by the United States department of labor;

C. "enterprise zone" means any geographical area that is designated as an enterprise zone in accordance with the provisions of the Enterprise Zone Act;

D. "local government" means:

(1) the governing body of any county, incorporated municipality or Indian nation, tribe or pueblo; or

(2) the entity designated as a governing body in a joint powers agreement entered into between or among the entities described in Paragraph (1) of this subsection for the purpose of creating and administering an enterprise zone;

E. "long-term unemployed worker" means a person with limited opportunity for employment or reemployment in the same or similar occupation in the same area in which an individual resides, including any older individuals who may have substantial barriers to employment by reason of age; and

F. "project" means an activity, undertaking or series of activities or undertakings designed to create new jobs, encourage business development and eliminate slums or blighted areas in enterprise zones that conform to an approved enterprise zone plan for job and business development, slum clearance and redevelopment, rehabilitation and preservation in the enterprise zone.

History: Laws 1993, ch. 33, 3.



Section 5-9-4 - Designation of enterprise zones; revocation of designation.

5-9-4. Designation of enterprise zones; revocation of designation.

A. No area shall be designated an enterprise zone until the local government has promulgated an ordinance governing:

(1) the parameters relating to the size and population characteristics of an enterprise zone; and

(2) the contents of an enterprise zone plan.

B. The local government may designate an enterprise zone by duly enacted resolution on or after January 1, 1994.

C. The designation by the local government of an area as an enterprise zone shall remain in effect from the date of the designation until the earliest of:

(1) December 31 of the fifteenth calendar year following the year in which the designation was made;

(2) the termination date specified in the designating resolution; or

(3) the date upon which the local government revokes the designation pursuant to Subsection D of this section.

D. The local government may revoke the designation of an area as an enterprise zone if it determines after notice and a public hearing that the operation and administration of the enterprise zone is not in substantial compliance with the law, ordinance, resolution or the approved enterprise zone plan for that enterprise zone.

E. The secretary of economic development shall have the authority to make performance audits at any time of any designated enterprise zone to determine whether the enterprise zone is in compliance with the Enterprise Zone Act, local zone ordinances, resolutions, joint powers agreements and the enterprise zone plan. If an enterprise zone is determined to be out of compliance, the secretary may immediately revoke the designation of the area as an enterprise zone.

F. Automatic state revocation shall be made by the secretary of economic development if the annual reporting requirements required in Section 8 [5-9-8 NMSA 1978] of the Enterprise Zone Act are not made.

G. If state revocation of an enterprise zone occurs, the local government responsible for the enterprise zone loses its right to designate successor enterprise zones for forty-eight months after the date of the secretary's revocation letter to the local government, and:

(1) all tax increment financing agreements and tax credits then in force shall cease at the end of the calendar year in which revocation occurred; and

(2) all accumulated money in the enterprise zone fund of the revoked enterprise shall revert back proportionately to the units of government originally impacted by the tax increment authorization agreement.

History: Laws 1993, ch. 33, 4.



Section 5-9-5 - Eligibility requirements.

5-9-5. Eligibility requirements.

A. An area may be designated an enterprise zone if the area meets the requirements of this section.

B. The local government may designate as an enterprise zone an area within a municipality:

(1) that has a population not exceeding twenty-five percent of the population of the municipality and a land area not exceeding twenty-five percent of the land area of the municipality;

(2) that, when combined with the population and land area of any existing enterprise zones within that municipality, produces a combined population less than twenty-five percent of the population of the municipality and a combined land area less than twenty-five percent of the land area of the municipality; and

(3) in which there is widespread poverty, unemployment and general distress in the area, as evidenced by substantial deterioration, abandonment or demolition of commercial or residential structures and as evidenced by one or more of the following criteria:

(a) the average rate of unemployment in the area under consideration as an enterprise zone for the most recent eighteen-month period for which data is available exceeds the average rate of unemployment for the state for that period by at least one percentage point; or

(b) at least sixty percent of the households living in the area under consideration as an enterprise zone have income below eighty percent of the median income of households of the municipality as determined pursuant to Section 119 of the federal Housing and Community Development Act of 1974, as that section may be amended or renumbered.

C. The local government may designate as an enterprise zone an area within a county:

(1) that has a population not exceeding twenty-five percent of the population within the unincorporated portion of the county and a land area not exceeding twenty-five percent of the unincorporated land area of the county;

(2) that, when combined with the population and land area of any existing enterprise zones within that county, produces a combined population less than twenty-five percent of the population within the unincorporated portion of the county and a combined land area less than twenty-five percent of the unincorporated land area of the county; and

(3) in which there is widespread poverty, unemployment and general distress in the area under consideration as an enterprise zone, as evidenced by substantial deterioration, abandonment or demolition of commercial or residential structures and one or more of the following criteria:

(a) the average rate of unemployment in the area under consideration as an enterprise zone for the most recent eighteen-month period for which data is available exceeds the average rate of unemployment for the state for that period by at least one percentage point; or

(b) at least sixty percent of the households living in the area under consideration as an enterprise zone have incomes below eighty percent of the median income of households of the county as determined pursuant to Section 119 of the federal Housing and Community Development Act of 1974, as that section may be amended or renumbered.

D. The local government may designate as an enterprise zone an area within an Indian nation, tribe or pueblo:

(1) that has a population not exceeding twenty-five percent of the population of the Indian nation, tribe or pueblo and a land area not exceeding twenty-five percent of the land area of the Indian nation, tribe or pueblo;

(2) that, when combined with the population and land area of any existing enterprise zones within that Indian nation, tribe or pueblo, produces a combined population less than twenty-five percent of the population of the Indian nation, tribe or pueblo and a combined land area less than twenty-five percent of the land area of the Indian nation, tribe or pueblo; and

(3) in which there is widespread poverty, unemployment and general distress in the area under consideration as an enterprise zone, as evidenced by substantial deterioration, abandonment or demolition of commercial or residential structures and as evidenced by one or more of the following criteria:

(a) the average rate of unemployment in the area under consideration as an enterprise zone for the most recent eighteen-month period for which data is available exceeds the average rate of unemployment for the state for that period by at least one percentage point; or

(b) at least sixty percent of the households living in the area under consideration as an enterprise zone have incomes below eighty percent of the median income of households of the Indian nation, tribe or pueblo as determined pursuant to Section 119 of the federal Housing and Community Development Act of 1974, as that section may be amended or renumbered.

E. Copies of all ordinances, resolutions, joint powers agreements and enterprise zone plans of a local government made under the Enterprise Zone Act shall be mailed within ten days after their adoption to the secretary of economic development, the secretary of finance and administration and the secretary of taxation and revenue.

F. An enterprise zone plan shall have been developed and approved by the local government after public hearing and prior to the designation of an area as an enterprise zone.

G. The business assistance and incentives provided under the provisions of the Enterprise Zone Act are prohibited to intrastate business relocations. This limitation does not apply to the expansion of an in-state business entity through the establishment of a new branch, affiliate or subsidiary if:

(1) the establishment of the new branch, affiliate or subsidiary will not result in an increase in unemployment in the area of original location or any other area in New Mexico where the existing business entity conducts business operations; and

(2) there will not be a closing down of operations of the existing business entity in the area of its original in-state location or in any other in-state areas where the existing business entity conducts business operations.

History: Laws 1993, ch. 33, 5.



Section 5-9-6 - Enterprise zone plan; incentives and initiatives.

5-9-6. Enterprise zone plan; incentives and initiatives.

A. The enterprise zone plan shall include:

(1) a map of the enterprise zone;

(2) a narrative describing how the enterprise zone will eliminate economic distress in the enterprise zone;

(3) a description of local incentives and initiatives to be implemented in the enterprise zone;

(4) the concurrences of any other local government or nongovernmental entity involved in providing local incentives and initiatives;

(5) the termination date for the enterprise zone;

(6) a listing of properties within the enterprise zone to which the tax increment procedures authorized by the Enterprise Zone Act are to be applied;

(7) a boundary description of the enterprise zone;

(8) a list of street addresses contained in the enterprise zone; and

(9) any other information the local government requires by ordinance to be included in the plan.

B. The local incentives and initiatives to be implemented may use local funds and, to the extent permitted by law, funds from federal or state programs and may include:

(1) a reduction of taxes or fees applying within the enterprise zone when the reduction is permitted by law;

(2) programs to increase the level of efficiency of local services provided within the enterprise zone;

(3) preferences to be granted to businesses operating within the enterprise zone;

(4) mechanisms to increase the equity ownership of residents and employees of businesses operating within the enterprise zone; and

(5) methods to involve private entities, organizations, neighborhood associations and community groups in the enterprise zone.

C. At any time after an enterprise zone is designated, the local government may change the enterprise zone plan after public hearing on the proposed changes.

History: Laws 1993, ch. 33, 6.



Section 5-9-7 - Administration.

5-9-7. Administration.

The local government that created the enterprise zone shall organize, coordinate and direct the administration of the enterprise zone in accordance with law, applicable ordinances, resolutions, any joint powers agreements and the enterprise zone plan. It may enter into a contract with an appropriate organization to provide the management of the activities of the zone. The local government is solely responsible for meeting the reporting requirements listed in Section 8 [5-9-8 NMSA 1978] of the Enterprise Zone Act.

History: Laws 1993, ch. 33, 7.



Section 5-9-8 - Evaluation and reporting requirements.

5-9-8. Evaluation and reporting requirements.

The local government that designated an enterprise zone shall make an annual progress report to the secretary of economic development due on the second Friday of January in the next calendar year including the following:

A. the number of new jobs created within the enterprise zone;

B. the percentage of jobs filled by economically disadvantaged workers and the percentage of long-term unemployed workers within the enterprise zone;

C. the local and private entity commitments and degree of compliance;

D. compliance with the enterprise zone plan;

E. the impact of the creation of the enterprise zone on the level of distress in the zone; and

F. new dollar investments in the enterprise zone for new or expanded business opportunities.

History: Laws 1993, ch. 33, 8.



Section 5-9-9 - State agency cooperation; business incentives.

5-9-9. State agency cooperation; business incentives.

A. State agencies shall cooperate with, assist, and where possible, give preference in selection to a business located within an enterprise zone for any statutorily authorized state-administered grant and loan programs including, but not limited to, investments and loans through the severance tax permanent fund at market rates, in-plant training program instruction and job training through the federal Job Training Partnership Act, matching funds through community development block grants and such other incentives that are or become available through the economic development department or through any other sources at the state level.

B. The economic development department shall conduct workshops throughout the state for the purpose of explaining the provisions of the Enterprise Zone Act to local governments.

History: Laws 1993, ch. 33, 9.



Section 5-9-10 - Tax increment method of financing.

5-9-10. Tax increment method of financing.

A. Effective for property tax years beginning on or after January 1, 1994, the local government administering an enterprise zone may elect by resolution to use the tax increment procedures set forth in Section 11 [5-9-11 NMSA 1978] of the Enterprise Zone Act for financing enterprise zone projects. Such procedures may be used in addition to or in conjunction with other methods provided by law for financing such projects.

B. The tax increment method of financing enterprise zone projects is the dedication for further use in enterprise zone projects of that increase in property tax revenue directly resulting from the increased net taxable value of a parcel of project property attributable to its rehabilitation, redevelopment or other improvement because of its inclusion within an enterprise zone project.

History: Laws 1993, ch. 33, 10.



Section 5-9-11 - Tax increment procedures.

5-9-11. Tax increment procedures.

A. Upon approval of an enterprise zone project, the local government administering an enterprise zone shall notify the county assessor and the taxation and revenue department of the approval and of the identification of the parcels of property within the project subject to taxation under the Property Tax Code [Chapter 7, Articles 35 through 38 NMSA 1978].

B. Upon receipt of notification pursuant to Subsection A of this section, the county assessor and the taxation and revenue department shall identify the parcels of project property within the enterprise zone within their respective valuation jurisdictions and at the time tax rates are certified under the Property Tax Code shall certify to the county treasurer the net taxable value of the property as of January 1 of the year in which the notification was made. This certified value is the "base value" for the distribution of property tax revenues authorized by the Property Tax Code under the tax increment method. If property within the enterprise zone becomes tax exempt because of acquisition by any local government, the county assessor and the taxation and revenue department shall note that fact on their respective records and so notify the county treasurer, but the county assessor, the taxation and revenue department and the county treasurer shall preserve the record of the base value for the purpose of distribution of property tax revenues when the parcel again becomes taxable.

C. If a property within the enterprise zone that became tax exempt because of acquisition by a local government again becomes taxable, the local government administering the enterprise zone shall notify the county assessor and the taxation and revenue department of the property which, because of improvements to the property, are to be revalued for property tax purposes. A new taxable value of this property shall then be determined by the county assessor or by the taxation and revenue department if the property is within the valuation jurisdiction of that department.

D. The amount by which the general property tax revenue received from the tax on property within an enterprise zone exceeds that which would have been received by application of the same rates to the base value before inclusion in the enterprise zone shall be credited to the local government administering the enterprise zone and deposited in the enterprise zone fund of that local government. This transfer shall take place only after the county treasurer has been notified to apply the tax increment method to a specific property included in an enterprise zone. Unless the entire enterprise zone is specifically included by the local government for purposes of tax increment financing, the payment by the county treasurer to the local government shall be limited to those properties specifically included. The remaining revenue shall be distributed to participating units of government as authorized by the Property Tax Code.

E. The procedures and methods specified in this section shall be followed annually for a maximum period of five years following the date of notification of inclusion of property as coming under the provisions of this section.

History: Laws 1993, ch. 33, 11.



Section 5-9-12 - Enterprise zone fund; creation; use.

5-9-12. Enterprise zone fund; creation; use.

A. Every local government administering an enterprise zone shall create an "enterprise zone fund" for purposes of the Enterprise Zone Act.

B. Enterprise zone fund proceeds shall be used by a local government administering an enterprise zone to acquire property within the enterprise zone, prepare property for redevelopment, provide necessary infrastructure improvements, pay all necessary related expenses to redevelop and finance enterprise zone projects and fund the administration of the enterprise zone in an amount not to exceed ten percent of the funds available annually. None of the proceeds shall be used for the construction of buildings or other improvements that are not owned by a local government participating in an enterprise zone.

History: Laws 1993, ch. 33, 12.



Section 5-9-13 - Tax increment method approval.

5-9-13. Tax increment method approval.

The tax increment method shall be used only upon prior approval by a majority of the units of government participating in property tax revenue derived from property within an enterprise zone project. The local government administering the enterprise zone shall request in writing such approval for a period of no more than five years for property included in the tax increment funding. The governing body of each other participating unit shall approve or disapprove by ordinance or resolution the use of the method for their respective units. All participating units shall notify the local government seeking approval within thirty days of receipt of the request. Upon approval by a majority of the participating units of the tax increment method of financing, it shall be deemed approved for the period requested.

History: Laws 1993, ch. 33, 13.



Section 5-9-14 - Tax increment method; base value for distribution.

5-9-14. Tax increment method; base value for distribution.

If the tax increment method of financing enterprise zone projects is used, the base value shall be the value used in calculating the limit of general obligation indebtedness imposed by the constitution of New Mexico and the statutes of New Mexico.

History: Laws 1993, ch. 33, 14.



Section 5-9-15 - Regulations.

5-9-15. Regulations.

The secretary of finance and administration and the secretary of taxation and revenue are authorized to promulgate such rules and regulations necessary for the proper administration of Sections 10 through 14 [5-9-10 through 5-9-14 NMSA 1978] of the Enterprise Zone Act.

History: Laws 1993, ch. 33, 15.






Article 10 - Local Economic Development

Section 5-10-1 - Short title.

5-10-1. Short title.

Chapter 5, Article 10 NMSA 1978 may be cited as the "Local Economic Development Act".

History: Laws 1993, ch. 297, 1; 2016, ch. 14, 1.



Section 5-10-2 - Findings and purpose of act.

5-10-2. Findings and purpose of act.

A. The legislature finds that:

(1) development of the New Mexico economy is vital to the well-being of the state and its residents;

(2) it is difficult for municipalities and counties in New Mexico to attract and retain businesses capable of enhancing the local and state economy without the resources necessary to compete with other states and locales;

(3) municipalities and counties may need to be able to provide land, buildings and infrastructure as a tool for basic business growth and the introduction of basic business ventures into the state;

(4) it is in the best interest of the state, municipalities and counties to encourage local or regional solutions to economic development; and

(5) the access to public resources needs to be carefully controlled and managed for the continued and future benefit of New Mexico citizens.

B. The purpose of the Local Economic Development Act is to implement the provisions of the 1994 constitutional amendment to Article 9, Section 14 of the constitution of New Mexico to allow public support of economic development to foster, promote and enhance local economic development efforts while continuing to protect against the unauthorized use of public money and other public resources. Further, the purpose of that act is to allow municipalities and counties to enter into joint powers agreements to plan and support regional economic development projects, including investments in arts and cultural districts created pursuant to the Arts and Cultural District Act [15-5A-1 through 15-5A-7 NMSA 1978].

History: Laws 1993, ch. 297, 2; 2007, ch. 160, 8.



Section 5-10-3 - Definitions.

5-10-3. Definitions.

As used in the Local Economic Development Act:

A. "arts and cultural district" means a developed district of public and private uses that is created pursuant to the Arts and Cultural District Act [15-5A-1 through 15-5A-7 NMSA 1978];

B. "broadband telecommunications network facilities" means the electronics, equipment, transmission facilities, fiber-optic cables and any other item directly related to a system capable of transmission of internet protocol or other formatted data at current federal communications commission minimum speed standard, all of which will be owned and used by a provider of internet access services;

C. "cultural facility" means a facility that is owned by the state, a county, a municipality or a qualifying entity that serves the public through preserving, educating and promoting the arts and culture of a particular locale, including theaters, museums, libraries, galleries, cultural compounds, educational organizations, performing arts venues and organizations, fine arts organizations, studios and media laboratories and live-work housing facilities;

D. "department" means the economic development department;

E. "economic development project" or "project" means the provision of direct or indirect assistance to a qualifying entity by a local or regional government and includes the purchase, lease, grant, construction, reconstruction, improvement or other acquisition or conveyance of land, buildings or other infrastructure; rights-of-way infrastructure, including trenching and conduit, for the placement of new broadband telecommunications network facilities; public works improvements essential to the location or expansion of a qualifying entity; payments for professional services contracts necessary for local or regional governments to implement a plan or project; the provision of direct loans or grants for land, buildings or infrastructure; technical assistance to cultural facilities; loan guarantees securing the cost of land, buildings or infrastructure in an amount not to exceed the revenue that may be derived from the municipal infrastructure gross receipts tax or the county infrastructure gross receipts tax; grants for public works infrastructure improvements essential to the location or expansion of a qualifying entity; grants or subsidies to cultural facilities; purchase of land for a publicly held industrial park or a publicly owned cultural facility; and the construction of a building for use by a qualifying entity;

F. "governing body" means the city council, city commission or board of trustees of a municipality or the board of county commissioners of a county;

G. "local government" means a municipality or county;

H. "municipality" means an incorporated city, town or village;

I. "person" means an individual, corporation, association, partnership or other legal entity;

J. "qualifying entity" means a corporation, limited liability company, partnership, joint venture, syndicate, association or other person that is one or a combination of two or more of the following:

(1) an industry for the manufacturing, processing or assembling of agricultural or manufactured products;

(2) a commercial enterprise for storing, warehousing, distributing or selling products of agriculture, mining or industry, but, other than as provided in Paragraph (5), (6) or (9) of this subsection, not including any enterprise for sale of goods or commodities at retail or for distribution to the public of electricity, gas, water or telephone or other services commonly classified as public utilities;

(3) a business, including a restaurant or lodging establishment, in which all or part of the activities of the business involves the supplying of services to the general public or to governmental agencies or to a specific industry or customer, but, other than as provided in Paragraph (5) or (9) of this subsection, not including businesses primarily engaged in the sale of goods or commodities at retail;

(4) an Indian nation, tribe or pueblo or a federally chartered tribal corporation;

(5) a telecommunications sales enterprise that makes the majority of its sales to persons outside New Mexico;

(6) a facility for the direct sales by growers of agricultural products, commonly known as farmers' markets;

(7) a business that is the developer of a metropolitan redevelopment project;

(8) a cultural facility; and

(9) a retail business;

K. "regional government" means any combination of municipalities and counties that enter into a joint powers agreement to provide for economic development projects pursuant to a plan adopted by all parties to the joint powers agreement; and

L. "retail business" means a business that is primarily engaged in the sale of goods or commodities at retail and that is located in a municipality with a population, according to the most recent federal decennial census, of:

(1) ten thousand or less; or

(2) more than ten thousand but less than thirty-five thousand if:

(a) the economic development project is not funded or financed with state government revenues; and

(b) the business created through the project will not directly compete with an existing business that is: 1) in the municipality; and 2) engaged in the sale of the same or similar goods or commodities at retail.

History: Laws 1993, ch. 297, 3; 1998, ch. 90, 3; 1999, ch. 245, 1; 2000, ch. 103, 5; 2007, ch. 160, 9; 2013, ch. 201, 1; 2016, ch. 14, 2; 2017, ch. 6, 1.



Section 5-10-4 - Economic development projects; restrictions on public expenditures or pledges of credit.

5-10-4. Economic development projects; restrictions on public expenditures or pledges of credit.

A. No local or regional government shall provide public support for economic development projects as permitted pursuant to Article 9, Section 14 of the constitution of New Mexico except as provided in the Local Economic Development Act or as otherwise permitted by law.

B. The total amount of public money expended and the value of credit pledged in the fiscal year in which that money is expended by a local government for economic development projects pursuant to Article 9, Section 14 of the constitution of New Mexico and the Local Economic Development Act shall not exceed ten percent of the annual general fund expenditures of the local government in that fiscal year. The limits of this subsection shall not apply to:

(1) the value of any land or building contributed to any project pursuant to a project participation agreement;

(2) revenue generated through the imposition of the municipal infrastructure gross receipts tax pursuant to the Municipal Local Option Gross Receipts Taxes Act [Chapter 7, Article 19D NMSA 1978] for furthering or implementing economic development plans and projects as defined in the Local Economic Development Act or projects as defined in the Statewide Economic Development Finance Act [Chapter 6, Article 25 NMSA 1978]; provided that no more than the greater of fifty thousand dollars ($50,000) or ten percent of the revenue collected shall be used for promotion and administration of or professional services contracts related to the implementation of any such economic development plan adopted by the governing body;

(3) revenue generated through the imposition of a county infrastructure gross receipts tax pursuant to the County Local Option Gross Receipts Taxes Act [Chapter 7, Article 20E NMSA 1978] for furthering or implementing economic development plans and projects as defined in the Local Economic Development Act or projects as defined in the Statewide Economic Development Finance Act; provided that no more than the greater of fifty thousand dollars ($50,000) or ten percent of the revenue collected shall be used for promotion and administration of or professional services contracts related to the implementation of any such economic development plan adopted by the governing body;

(4) the proceeds of a revenue bond issue to which municipal infrastructure gross receipts tax revenue is pledged;

(5) the proceeds of a revenue bond issue to which county infrastructure gross receipts tax revenue is pledged; or

(6) funds donated by private entities to be used for defraying the cost of a project.

C. A regional or local government that generates revenue for economic development projects to which the limits of Subsection B of this section do not apply shall create an economic development fund into which such revenues shall be deposited. The economic development fund and income from the economic development fund shall be deposited as provided by law. Money in the economic development fund may be expended only as provided in the Local Economic Development Act or the Statewide Economic Development Finance Act.

D. In order to expend money from an economic development fund for arts and cultural district purposes, cultural facilities or retail businesses, the governing body of a municipality or county that has imposed a municipal or county local option infrastructure gross receipts tax for furthering or implementing economic development plans and projects, as defined in the Local Economic Development Act, or projects, as defined in the Statewide Economic Development Finance Act, by referendum of the majority of the voters voting on the question approving the ordinance imposing the municipal or county infrastructure gross receipts tax before July 1, 2013 shall be required to adopt a resolution. The resolution shall call for an election to approve arts and cultural districts as a qualifying purpose and cultural facilities or retail businesses as a qualifying entity before any revenue generated by the municipal or county local option gross receipts tax for furthering or implementing economic development plans and projects, as defined in the Local Economic Development Act, or projects, as defined in the Statewide Economic Development Finance Act, can be expended from the economic development fund for arts and cultural district purposes, cultural facilities or retail businesses.

E. The governing body shall adopt a resolution calling for an election within seventy-five days of the date the ordinance is adopted on the question of approving arts and cultural districts as a qualifying purpose and cultural facilities or retail businesses as a qualifying entity eligible to utilize revenue generated by the Municipal Local Option Gross Receipts Taxes Act or the County Local Option Gross Receipts Taxes Act for furthering or implementing economic development plans and projects as defined in the Local Economic Development Act or projects as defined in the Statewide Economic Development Finance Act.

F. The question shall be submitted to the voters of the municipality or county as a separate question at a regular municipal or county election or at a special election called for that purpose by the governing body. A special municipal election shall be called, conducted and canvassed as provided in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978]. A special county election shall be called, conducted and canvassed in substantially the same manner as provided by law for general elections.

G. If a majority of the voters voting on the question approves the ordinance adding arts and cultural districts and cultural facilities or retail businesses as an approved use of the local option municipal or county economic development infrastructure gross receipts tax fund, the ordinance shall become effective on July 1 or January 1, whichever date occurs first after the expiration of three months from the date of the adopted ordinance. The ordinance shall include the effective date.

History: Laws 1993, ch. 297, 4; 1998, ch. 90, 4; 2003, ch. 349, 17; 2007, ch. 160, 10; 2009, ch. 172, 1; 2013, ch. 201, 2.



Section 5-10-5 - Economic development department; technical assistance.

5-10-5. Economic development department; technical assistance.

At the request of a local or regional government, the department shall provide technical assistance in the development of an economic development plan or economic development project or technical assistance to cultural facilities with respect to economic development projects.

History: Laws 1993, ch. 297, 5; 2007, ch. 160, 11.



Section 5-10-6 - Economic development plan; contents; publication.

5-10-6. Economic development plan; contents; publication.

A. Every local or regional government seeking to pursue economic development projects shall adopt an economic development plan or a comprehensive plan that includes an economic development component, and an economic development plan or comprehensive plan may include an analysis of the role of arts and cultural activities in economic development. The plan may be specific to a single economic development goal or strategy or may include several goals or strategies, including any goals or strategies relating to economic development through arts and cultural activities. Any plan or plan amendment shall be adopted by ordinance of the governing body of the local government or each local government of a regional government proposing the plan or plan amendment.

B. The economic development plan or the ordinance adopting the plan may:

(1) describe the local or regional government's economic development and community goals, including any economic development goals with an arts and cultural component, and assign priority to and strategies for achieving those goals;

(2) describe the types of qualifying entities and economic activities that will qualify for economic development projects;

(3) describe the criteria to be used to determine eligibility of an economic development project and a qualifying entity to participate in an economic development project;

(4) describe the manner in which a qualifying entity may submit an economic development project application, including the type of information required from the qualifying entity sufficient to ensure its solvency and ability to perform its contractual obligations, its commitment to remain in the community and its commitment to the stated economic development goals of the local or regional government;

(5) describe the process the local or regional government will use to verify the information submitted on an economic development project application;

(6) if an economic development project is determined to be unsuccessful or if a qualifying entity seeks to leave the area, describe the methods the local or regional government will use to terminate its economic assistance and recoup its investment;

(7) identify revenue sources, including those of the local or regional government, that will be used to support economic development projects;

(8) identify other resources the local or regional government is prepared to offer qualifying entities, including specific land or buildings it is willing to lease, sell or grant a qualifying entity; community infrastructure it is willing to build, extend or expand, including roads, water, sewers or other utilities; and professional services contracts by local or regional governments necessary to provide these resources;

(9) detail the minimum benefit the local or regional government requires from a qualifying entity, including the number and types of jobs to be created; the proposed payroll; repayment of loans, if any; purchase by the qualifying entity of local or regional government-provided land, buildings or infrastructure; the public to private investment ratio; and direct local tax base expansion;

(10) describe the safeguards of public resources that will be ensured, including specific ways the local or regional government can recover any costs, land, buildings or other thing of value if a qualifying entity ceases operation, relocates or otherwise defaults or reneges on its contractual or implied obligations to the local or regional government; and

(11) if a regional government, describe the joint powers agreement, including whether it can be terminated and, if so, how the contractual or other obligations, risks and any property will be assigned or divided among the local governments who are party to the agreement.

C. The economic development plan shall be printed and made available to the residents within the local or regional government area.

History: Laws 1993, ch. 297, 6; 1998, ch. 90, 5; 2007, ch. 160, 12.



Section 5-10-7 - Regional plans; joint powers agreement; regional government.

5-10-7. Regional plans; joint powers agreement; regional government.

A. Two or more municipalities, two or more counties or one or more municipalities and counties may enter into a joint powers agreement pursuant to the Joint Powers Agreements Act [11-1-1 through 11-1-7 NMSA 1978] to develop a regional economic development plan which may consist of existing local plans. The parties to the agreement shall be deemed a regional government for the purposes of the Local Economic Development Act.

B. The joint powers agreement shall require that the governing body of each local government approve each economic development project. The agreement may also provide for appointment of a project manager who shall be responsible for the management of projects and project funds. The agreement may provide for a regional body consisting of representatives from the governing bodies of each local government that is a party to the agreement and may determine the powers and duties of that body in implementing the regional government's plan and projects.

History: Laws 1993, ch. 297, 7.



Section 5-10-8 - Economic development project applications.

5-10-8. Economic development project applications.

A. After the adoption of an economic development plan by a local or regional government, a qualifying entity shall submit to the local or regional government an economic development project application.

B. The application shall be on a form and require such information as the local or regional government deems necessary.

History: Laws 1993, ch. 297, 8.



Section 5-10-9 - Project evaluation; department.

5-10-9. Project evaluation; department.

A. The local or regional government shall review each project application, and projects shall be approved by ordinance.

B. The local or regional government's evaluation of an application shall be based on the provisions of the economic development plan, the financial and management stability of the qualifying entity, the demonstrated commitment of the qualifying entity to the community, a cost-benefit analysis of the project and any other information the local or regional government believes is necessary for a full review of the economic development project application.

C. The local or regional government may negotiate with a qualifying entity on the type or amount of assistance to be provided or on the scope of the economic development project.

History: Laws 1993, ch. 297, 9; 2007, ch. 160, 13.



Section 5-10-10 - Project participation agreement; duties and requirements.

5-10-10. Project participation agreement; duties and requirements.

A. The local or regional government and the qualifying entity shall enter into a project participation agreement.

B. The local or regional government shall require a substantive contribution from the qualifying entity for each economic development project. Public support provided for an economic development project shall be in exchange for a substantive contribution from the qualifying entity. The contribution shall be of value and may be paid in money, in-kind services, jobs, expanded tax base, property or other thing or service of value for the expansion of the economy.

C. The qualifying entity shall provide security to each local or regional government, the state or any other New Mexico governmental entity providing public support for an economic development project. The security shall secure the qualifying entity's obligations based on terms stated in the project participation agreement with the local or regional government and shall reflect the amount of public support provided to the qualifying entity and the substantive contribution expected from the qualifying entity.

D. If a qualifying entity fails to perform its substantive contribution, the local or regional government shall enforce the project participation agreement to recover that portion of the public support for which the qualifying entity failed to provide a substantive contribution. The recovery shall be proportional to the failed performance of the substantive contribution and shall take into account all previous substantive contributions for the economic development project performed by the qualifying entity, based on the terms stated in the project participation agreement. The project participation agreement for an economic development project that uses public support provided by the state to a local or regional government shall include a recapture agreement for the state.

E. The project participation agreement at a minimum shall set out:

(1) the contributions to be made by each party to the participation agreement;

(2) the security provided to each governmental entity that provides public support for an economic development project by the qualifying entity in the form of a lien, mortgage or other indenture and the pledge of the qualifying business's financial or material participation and cooperation to guarantee the qualifying entity's performance pursuant to the project participation agreement;

(3) a schedule for project development and completion, including measurable goals and time limits for those goals; and

(4) provisions for performance review and actions to be taken upon a determination that project performance is unsatisfactory.

History: Laws 1993, ch. 297, 10; 2013, ch. 43, 1.



Section 5-10-11 - Project revenues; special fund; annual audit.

5-10-11. Project revenues; special fund; annual audit.

A. Local or regional government revenues dedicated or pledged for funding or financing of economic development projects shall be deposited in a separate account. Separate accounts shall be established for each separate project. Money in the special account shall be expended only for economic development project purposes, which may include the payment of necessary professional services contract costs.

B. In the case of a regional government, revenues of each local government dedicated or pledged for economic development purposes shall be deposited in a special account of that local government and may be expended only by that local government as provided by the regional government's economic development plan and joint powers agreement.

C. The local or regional government shall provide for an annual independent audit in accordance with the Audit Act [12-6-1 through 12-6-14 NMSA 1978] of each special fund and project account. The audit shall be submitted to the local or regional government. The audit is a public record.

History: Laws 1993, ch. 297, 11.



Section 5-10-12 - Plan and project termination.

5-10-12. Plan and project termination.

A. At any time after approval of an economic development plan, the governing body of the local government or the governing body of each local government in a regional government may enact an ordinance terminating the economic development plan and dissolving or terminating any or all projects. An ordinance repealing an economic development plan shall not be effective unless the ordinance provides for satisfying existing contracts and the rights of the parties arising from those contracts.

B. Any unexpended and unencumbered balances remaining in any project fund or account upon repeal of a plan and termination or dissolution of a project may be transferred to the general fund of the local government holding the fund or account. In the case of funds or accounts of a regional government, the unexpended and unencumbered balances shall be divided among the local governments as provided in the joint powers agreement.

History: Laws 1993, ch. 297, 12.



Section 5-10-13 - Limitations.

5-10-13. Limitations.

Nothing in the Local Economic Development Act shall be construed to affect any other requirements of the constitution or other laws regarding local government debt, issuance of bonds, use of tax revenues or the grant, lease or sale of land or other property.

History: Laws 1993, ch. 297, 13.






Article 11 - Public Improvement District

Section 5-11-1 - Short title.

5-11-1. Short title.

Chapter 5, Article 11 NMSA 1978 may be cited as the "Public Improvement District Act".

History: Laws 2001, ch. 305, 1; 2013, ch. 45, 1.



Section 5-11-2 - Definitions.

5-11-2. Definitions.

As used in the Public Improvement District Act:

A. "allowable base" means the sum of the appraised value, not including the value of public infrastructure improvements, of:

(1) taxable property in a district that is owned by persons other than the applicant or the applicant's related entities;

(2) commercial, industrial or retail property in a district that is owned by the applicant or the applicant's related entities for which a certificate of completion has been issued; and

(3) all other taxable property in a district not described in Paragraphs (1) and (2) of this subsection, to the extent that its appraised value is less than or equal to the appraised value of property described in Paragraph (1) of this subsection;

B. "applicant" means a person that applies for the formation of a district pursuant to the Public Improvement District Act;

C. "clerk" means the clerk of the municipality or county, or any person appointed by the district board to be the district clerk pursuant to Section 5-11-6 NMSA 1978;

D. "county" means a county that forms a public improvement district pursuant to the Public Improvement District Act in an unincorporated area or in an incorporated area with the municipality's consent;

E. "debt service" means the principal of, interest on and premium, if any, on the bonds, when due, whether at maturity or prior redemption; the fees and costs of registrars, trustees, paying agents or other agents necessary to handle the bonds; and the costs of credit enhancement or liquidity support;

F. "development agreement" means an agreement between a property owner or developer and the county, municipality or district, concerning the improvement of specific property within the district, which agreement may be used to establish obligations of the owner or developer, the county or municipality or the district concerning the zoning, subdivision, improvement, impact fees, financial responsibilities and other matters relating to the development, improvement and use of real property within a district;

G. "district" means a public improvement district formed pursuant to the Public Improvement District Act by a municipality or by a county in an unincorporated area or in an incorporated area with the municipality's consent;

H. "district board" means the board of directors of the district, which shall be composed of members of the governing body, ex officio, or, at the option of the governing body, five directors appointed by the governing body of the municipality or county in which the district is located, until replaced by elected directors, which shall occur not later than six years after the date on which the resolution establishing the district is enacted, as provided in Section 5-11-9 NMSA 1978;

I. "election" means an election held in compliance with the provisions of Sections 5-11-6 and 5-11-7 NMSA 1978;

J. "enhanced services" means public services provided by a municipality or county within the district at a higher level or to a greater degree than otherwise available to the land located in the district from the municipality or county, including such services as public safety, fire protection, street or sidewalk cleaning or landscape maintenance in public areas. "Enhanced services" does not include the basic operation and maintenance related to infrastructure improvements financed by the district pursuant to the Public Improvement District Act;

K. "general plan" means the general plan described in Section 5-11-3 NMSA 1978, as the plan may be amended from time to time;

L. "governing body" means the body or board that by law is constituted as the governing body of the municipality or county in which the public improvement district is located;

M. "municipality" means an incorporated city, village or town;

N. "owner" means:

(1) the person who is listed as the owner of real property in the district on the current property tax assessment roll in effect at the time that the action, proceeding, hearing or election has begun. For purposes of voting in elections held pursuant to the Public Improvement District Act, when the owner of record title is a married person, only one spouse in whose name title is held may vote at such election. Where record title is held in more than one name, each owner may vote the number of fractions of acres represented by the owner's legal interest or proportionate share of and in the lands within the district;

(2) the administrator or executor of an estate holding record title to land within the district;

(3) the guardian of a minor or incompetent person holding record title to land within the district, appointed and qualified under the laws of the state;

(4) an officer of a corporation holding record title to land within the district, which officer has been authorized by resolution of the corporation's board of directors to act with respect to such land;

(5) the general partner of a partnership holding record title to land within the district;

(6) the trustee of a trust holding record title to land within the district; or

(7) the manager or member of a limited liability company holding record title to land within the district who has been authorized to represent the company;

O. "person" means any individual, estate, trust, receiver, cooperative association, club, corporation, company, firm, partnership, limited liability company, joint venture, syndicate or other association;

P. "public infrastructure improvements" means all improvements listed in this subsection and includes both on-site improvements and off-site improvements that directly or indirectly benefit the district. Such improvements include necessary or incidental work, whether newly constructed, renovated or existing, and all necessary or desirable appurtenances. "Public infrastructure improvements" includes:

(1) sanitary sewage systems, including collection, transport, storage, treatment, dispersal, effluent use and discharge;

(2) drainage and flood control systems, including collection, transport, diversion, storage, detention, retention, dispersal, use and discharge;

(3) water systems for domestic, commercial, office, hotel or motel, industrial, irrigation, municipal or fire protection purposes, including production, collection, storage, treatment, transport, delivery, connection and dispersal;

(4) highways, streets, roadways, bridges, crossing structures and parking facilities, including all areas for vehicular use for travel, ingress, egress and parking;

(5) trails and areas for pedestrian, equestrian, bicycle or other nonmotor vehicle use for travel, ingress, egress and parking;

(6) pedestrian malls, parks, recreational facilities and open space areas for the use of members of the public for entertainment, assembly and recreation;

(7) landscaping, including earthworks, structures, lakes and other water features, plants, trees and related water delivery systems;

(8) public buildings, public safety facilities and fire protection and police facilities;

(9) electrical generation, transmission and distribution facilities;

(10) natural gas distribution facilities;

(11) lighting systems;

(12) cable or other telecommunications lines and related equipment;

(13) traffic control systems and devices, including signals, controls, markings and signage;

(14) school sites and facilities with the consent of the governing board of the public school district for which the site or facility is to be acquired, constructed or renovated;

(15) library and other public educational or cultural facilities;

(16) equipment, vehicles, furnishings and other personalty related to the items listed in this subsection; and

(17) inspection, construction management and program management costs;

Q. "public infrastructure purpose" means:

(1) planning, design, engineering, construction, acquisition or installation of public infrastructure, including the costs of applications, impact fees and other fees, permits and approvals related to the construction, acquisition or installation of such infrastructure;

(2) acquiring, converting, renovating or improving existing facilities for public infrastructure, including facilities owned, leased or installed by an owner;

(3) acquiring interests in real property or water rights for public infrastructure, including interests of an owner;

(4) establishing, maintaining and replenishing reserves in order to secure payment of debt service on bonds;

(5) funding and paying from bond proceeds interest accruing on bonds for a period not to exceed three years from their date of issuance;

(6) funding and paying from bond proceeds fiscal, financial and legal consultant fees, trustee fees, discount fees, district formation and election costs and all costs of issuance of bonds issued pursuant to the Public Improvement District Act, including, but not limited to, fees and costs for bond counsel, financial advisors, consultants and underwriters, costs of obtaining credit ratings, bond insurance premiums, fees for letters of credit and other credit enhancement costs and printing costs;

(7) providing for the timely payment of debt service on bonds or other indebtedness of the district;

(8) refinancing any outstanding bonds with new bonds, including through the formation of a new public improvement district; and

(9) incurring expenses of the district incident to and reasonably necessary to carry out the purposes specified in this subsection;

R. "related entities" means two or more entities that are owned in an amount greater than fifty percent by the same person, either directly or through one or more persons;

S. "resident qualified elector" means a person who resides within the boundaries of a district or proposed district and who is qualified to vote in the general elections held in the state pursuant to Section 1-1-4 NMSA 1978;

T. "special levy" means a levy imposed against real property within a district that may be apportioned according to direct or indirect benefits conferred upon affected real property, as well as acreage, front footage, the cost of providing public infrastructure for affected real property, or other reasonable method, as determined by the governing body or district board, as applicable; and

U. "treasurer" means the treasurer of the governing body or the person appointed by the district board as the district treasurer pursuant to Section 5-11-6 NMSA 1978.

History: Laws 2001, ch. 305, 2; 2009, ch. 46, 1; 2013, ch. 45, 2.



Section 5-11-2.1 - Formation of a public improvement district; application requirements.

5-11-2.1. Formation of a public improvement district; application requirements.

A. An application for the formation of a district shall be submitted to the governing body. Each application shall be supported by a petition signed by the owners of at least twenty-five percent of the real property by assessed valuation proposed to be included in the district and shall contain, at a minimum, the following:

(1) a description of the proposed district, including:

(a) a legal description of its boundaries;

(b) the identity and addresses of all persons or entities with any interest in the property, including submitting a current title report on the property as evidence of the names of persons with any interest in the property;

(c) the names and addresses of any resident qualified electors located within the proposed boundaries, if applicable;

(d) an explanation as to how the district boundaries were chosen;

(e) adequate information to establish financial parameters for the operation of the district, if applicable; and

(f) information regarding the future ownership and maintenance of the public infrastructure improvements or enhanced services;

(2) a detailed description of the types of public infrastructure improvements or enhanced services to be provided by the district, including, if applicable:

(a) the estimated construction or acquisition costs of the public infrastructure improvements, including costs for repair and replacement of public infrastructure improvements;

(b) the estimated annual operation and maintenance costs of the public infrastructure improvements;

(c) projection of working capital needs for enhanced services; and

(d) any governmental approvals and licenses that are expected to be required for both the public and private improvements to be constructed and operated;

(3) a feasibility study containing the information required in Subsection A of Section 5-11-16 NMSA 1978;

(4) a description of the applicant's professional experience and evidence demonstrating its financial capacity to undertake the development associated with the public infrastructure, enhanced services and private development, as applicable;

(5) a disclosure form to owners describing:

(a) that the applicant intends to file an application for formation of a public improvement district;

(b) the purpose of the proposed public improvement district;

(c) a description of what a public improvement district is; and

(d) the rate, method of apportionment and manner of collection of a special levy, if one is proposed, in sufficient detail to enable each owner or resident within the district to estimate the maximum amount of the proposed levy;

(6) certification that the disclosure pursuant to Paragraph (5) of this subsection has been provided to each owner;

(7) a description of how the proposed district meets the existing development objectives of the municipality or county, to the extent that the municipality or county has adopted policies identifying such objectives, including how the district is consistent with:

(a) the goals of promoting orderly development;

(b) the municipality's or county's comprehensive plan;

(c) growth management policies and zoning requirements; and

(d) the municipality's or county's applicable policies for development, growth management and zoning; and

(8) any other information that the governing body may reasonably require after its initial review of the application.

B. The requirements of Paragraph (5) of Subsection A of this section shall not apply if the petition is signed by the owner of all the land in the district described in the petition submitted to the governing body.

C. The governing body may charge a fee to be applied by the governing body to the costs incurred in connection with the processing and review of the application and formation of the district in accordance with this section. Upon formation of the district, the governing body may charge an additional administrative expense fee to be applied by the governing body to the costs and expenses incurred in the formation of the district, specifically the review of the feasibility study and current appraisal of the project.

History: Laws 2013, ch. 45, 10.



Section 5-11-3 - Resolution declaring intention to form district.

5-11-3. Resolution declaring intention to form district.

A. If the public convenience and necessity require, and on presentation of an application required by Section 10 [5-11-2.1 NMSA 1978] of this 2013 act that is supported by a petition signed by the owners of at least twenty-five percent of the real property by assessed valuation proposed to be included in the district, the governing body may adopt a resolution declaring its intention to form a public improvement district to include contiguous or noncontiguous property, which shall be wholly within the corporate boundaries of the municipality or county. If the governing body fails to act within ninety days following presentation of a petition to create a public improvement district, the petition shall be deemed to have been accepted by the governing body, which shall adopt a resolution and hold a public hearing pursuant to this section. The resolution shall state the following:

(1) the area or areas to be included in the district;

(2) the purposes for which the district is to be formed;

(3) that a general plan for the district is on file with the clerk that includes a map depicting the boundaries of the district and the real property proposed to be included in the district, a general description of anticipated improvements and their locations, general cost estimates, proposed financing methods and anticipated tax levies, special levies or charges, and that may include possible alternatives, modifications or substitutions concerning locations, improvements, financing methods and other information provided in the general plan;

(4) the rate, method of apportionment and manner of collection of a special levy, if one is proposed, in sufficient detail to enable each owner or resident within the district to estimate the maximum amount of the proposed levy;

(5) a notice of public hearing in conformity with the requirements of Section 5-11-4 NMSA 1978;

(6) the place where written objections to the formation of the district may be filed by an owner;

(7) that formation of the district may result in the levy of property taxes or the imposition of special levies to pay the costs of public infrastructure constructed by the district and for their operation and maintenance and may result in the assessment of fees or charges to pay the cost of providing enhanced services;

(8) a reference to the Public Improvement District Act; and

(9) whether the district will be governed by a district board comprised of the members of the governing body, ex officio, or comprised of five directors initially appointed by the governing body.

B. The resolution shall direct that a hearing on formation of the district be scheduled and that notice be mailed and published as provided in Section 5-11-4 NMSA 1978.

C. Before adopting a resolution pursuant to this section, a general plan for the district shall be filed with the clerk.

History: Laws 2001, ch. 305, 3; 2003, ch. 435, 1; 2013, ch. 45, 3.



Section 5-11-4 - Notice and public hearing.

5-11-4. Notice and public hearing.

A. The notice of public hearing to be held concerning the formation of a public improvement district pursuant to the Public Improvement District Act shall be mailed by registered or certified United States mail, postage prepaid, to all owners of real property in the proposed district at least thirty days prior to the date of the hearing. In addition, notice shall be published once each week for two successive weeks in a newspaper of general circulation in the municipality or county in which the proposed district lies. The last publication shall be at least three days before the date of the hearing. The notice shall comply with requirements of Subsections B and C of this section.

B. The clerk shall execute a notice, which shall read substantially as follows:

"To whom it may concern:

The governing body of the (municipality) (county) of __________________, on (Date), adopted the attached resolution declaring its intention to form a tax-levying public improvement district. A hearing on formation will be held on (Date), at (Time) at (Location). All persons owning or claiming an interest in property in the proposed district who object to the inclusion of their land in the district, to the formation of the district or to the contents of the general plan must file a written objection with the undersigned at the following address before the time set for the hearing.

(Date) __________________

________________________

Clerk

________________________

Address

(Name of municipality or county)".

C. A summary of the resolution declaring the governing body's intention to form the district shall be attached to the notice, and the clerk shall cause a copy to be mailed to the owners of real property in the district and to all other persons claiming an interest in such property who have filed a written request for a copy of the notice within the six months preceding or at any time following the adoption of the resolution of intent to form the district. The clerk shall also publish a copy of the notice and resolution summary at least twice in a newspaper of general circulation in the municipality or county in which the proposed district lies. The clerk shall execute an affidavit of mailing stating the date of mailing and the names and addresses of the persons to whom the notices and copies of the resolutions were mailed. The clerk shall obtain an affidavit from the newspaper in which the publication was made. The clerk shall cause both affidavits to be placed in the official records of the municipality or county. The affidavits are conclusive evidence of the mailing and publishing of notice. Notice shall not be held invalid for failure of delivery to the addressee.

D. If the clerk is informed that the person listed on the assessment roll is no longer the owner and the name and address of the successor owner become known, the clerk shall cause a copy of the notice and resolution to be mailed to the successor owner as soon as practicable after learning of the change of ownership.

History: Laws 2001, ch. 305, 4.



Section 5-11-5 - Hearing on objections.

5-11-5. Hearing on objections.

A. Any person claiming an interest in real property that the resolution discloses is situated in the district may file a written objection with the clerk before 5:00 p.m. on the business day preceding the date and time set for the hearing. The objection may raise one or more of the following issues:

(1) that the objector's property would not be substantially benefited, directly or indirectly, from the public infrastructure improvements or enhanced services proposed to be financed, as set forth in the general plan, and that the property should be excluded from the district;

(2) that the district should not be formed, stating the specific reasons; and

(3) that the general plan should be modified, stating the reasons for modification.

B. At the hearing, including any adjournments or continuances, the governing body shall hear and pass on the written objections and the testimony and evidence presented in support of or opposition to the objections. The hearing shall be either transcribed by a court reporter or recorded by a tape recorder. The court reporter's transcript or a tape recording certified to be true and correct by the clerk shall be filed or otherwise preserved in the official records of the governing body.

C. In furtherance of the hearing, the clerk, on written request being presented, shall issue subpoenas or subpoenas duces tecum to compel the attendance and testimony of any person or the submission of any documents at the hearing. Compliance with the subpoena shall be enforced as if the subpoena were issued by a clerk of the state district court.

D. Testimony at the hearing need not be under oath, unless requested by any owner or required by the governing board. Requests by owners that the testimony be under oath must be made in writing and be filed with, or served on, the clerk before the hearing begins or the request is deemed waived.

E. The minutes or a copy of a written transcript or a tape recording of the proceedings of a hearing conducted pursuant to this section shall be open to public inspection three working days after the conclusion of a hearing. Any person may request to examine or be furnished copies, printouts, photographs, transcripts or recordings of a hearing during regular office hours of the governing body. The custodian of the records shall furnish the copies, printouts, photographs, transcripts or recordings and may charge a reasonable fee which does not exceed the actual cost of reproducing the item requested.

History: Laws 2001, ch. 305, 5.



Section 5-11-6 - Order forming district; election.

5-11-6. Order forming district; election.

A. After the hearing, the governing body shall determine whether the district should be formed based upon the interests, convenience or necessity of the owners, residents of the district and citizens of the municipality or county in which the proposed district would be located. If the governing body determines that the district should be formed, it shall adopt a resolution ordering that the district be formed, deleting any property determined not to be directly or indirectly benefited by the district or modifying the general plan and then ordering that an election be held on the question whether to form the district. A resolution ordering a formation of the district shall state that the district will be governed by a district board consisting of members of the governing body, ex officio, or, upon determination of the governing body, five directors appointed by the governing body, and shall contain the names of the five initial directors and the terms of office of each. If the governing body appoints a district board, it shall appoint a treasurer and a clerk from the appointed members.

B. A formation election shall include the owners unless a petition is presented to the governing body pursuant to Subsection I of Section 5-11-7 NMSA 1978. Each owner shall have the number of votes or portions of votes equal to the number of acres or portions of acres rounded upward to the nearest one-fifth of an acre owned by that owner in the submitted district. The right to vote on the question of formation of the district shall not be assigned or delegated to the property owners signing a petition submitted to the governing body for formation of a district or related entities of such property owners. The question shall also be submitted to a vote of the resident qualified electors. The conduct of a formation election shall meet the requirements of Section 5-11-7 NMSA 1978.

History: Laws 2001, ch. 305, 6; 2013, ch. 45, 4.



Section 5-11-7 - Notice and conduct of election; waiver.

5-11-7. Notice and conduct of election; waiver.

A. Any election pursuant to the Public Improvement District Act shall be a nonpartisan election called by posting notices in three public places within the boundaries of the district not less than twenty days before the election. Notice shall also be published in a newspaper of general circulation in the municipality or county, or if there is no newspaper so circulated in the municipality, in a newspaper of general circulation in the county in which the municipality is located once a week for two consecutive weeks before the election. The notice shall state:

(1) the place of holding the election and provisions for voting by mail, if any;

(2) the hours during the day, not less than six, in which the polls will be open;

(3) if the election is a formation election, the boundaries of the proposed district;

(4) if the election is a bond election, the amount of bonds to be authorized for the district, the maximum rate of interest to be paid on the bonds and the maximum term of the bonds, not exceeding thirty years;

(5) if the election is a property tax levy election pursuant to Section 19 [5-11-19 NMSA 1978] of the Public Improvement District Act, the maximum tax rate per one thousand dollars ($1,000) of assessed valuation to be imposed, the purposes for which the revenues raised will be used and the existing maximum tax rate, if any;

(6) that a general plan is on file with the clerk;

(7) the purposes for which the property taxes or the special levies will be imposed, and the revenues raised will be used, including a description of the public improvements to be financed with tax revenues, special levies, district revenues or bond proceeds; and

(8) that the imposition of property taxes or special levies will result in a lien for the payment thereof on property within the district.

B. The district board or, in the case of a formation election, the governing body, shall determine the date of the election and the polling places for the election and may consolidate county precincts. The district board or governing body may establish provisions for voting by mail.

C. Voter lists shall be used to determine the resident qualified electors. If the district includes land lying partly in and partly out of any county election precinct, the voter lists may contain the names of all registered voters in the precinct, and the precinct boards at those precincts shall require that a prospective elector execute an affidavit stating that the elector is also a resident qualified elector.

D. For all elections held pursuant to the Public Improvement District Act, a prospective elector who is not a resident qualified elector shall execute an affidavit stating that the elector is the owner of land in the proposed district and stating the area of land in acres owned by the prospective elector. Precinct board members may administer oaths or take all affirmations for these purposes.

E. Except as otherwise provided by this section, the election shall comply with the general election laws of this state. The ballot material provided to each voter shall include:

(1) for a formation election, an impartial description of the district improvements contemplated and a brief description of arguments for and against the formation of the district, if any;

(2) for an election concerning the imposition of property taxes, an impartial description of the taxes to be imposed, the method of apportionment, collection and enforcement and other details sufficient to enable each elector to determine the amount of tax it will be obligated to pay; a brief description of arguments for and against the imposition of taxes that are the subject of the election, if any; and a statement that the imposition of property taxes is for the provision of certain but not necessarily all public infrastructure improvements and services that may be needed or desirable within the district, and that other taxes, levies or assessments by other governmental entities may be presented for approval by owners and resident qualified electors; and

(3) for a formation election, the ballot, which shall pose the question to [be] voted upon as "district, yes" and "district, no"; for a bond election, "bonds, yes" and "bonds, no"; for a property tax election, if no tax is in place, "property tax, yes" and "property tax, no"; and for an election to change an existing maximum or eliminate an existing tax, "tax change, yes" and "tax change, no", specifying the type of tax to which the proposed change pertains.

F. The governing body or, if after formation, the district board, may provide for the returns of the election to be made in person or by mail.

G. Within thirty days after an election, the governing body, or if after formation, the district board, shall meet and canvass the returns, determining the number of votes properly cast by owners and resident qualified electors. At least a three-fourths majority of the votes cast at the election shall be required for formation, issuing the bonds, imposing the tax or special levy or changing the tax or special levy. The canvass may be continued for an additional period not to exceed thirty days at the election of the governing body or district board for the purpose of completing the canvass. Failure of a majority to vote in favor of the matter submitted shall not prejudice the submission of the same or similar matters at a later election.

H. If a person listed on the assessment roll is no longer the owner of land in the district and the name of the successor owner becomes known and is verified by recorded deed or other similar evidence of transfer of ownership, the successor owner is deemed to be the owner for the purposes of the Public Improvement District Act.

I. Notwithstanding any other provision of the Public Improvement District Act, if a petition for formation is signed by owners of all of the land in the district described in the petition and is approved by the municipality, [or] county, the municipality or county may waive any or all requirements of posting, publication, mailing, notice, hearing and owner election. On receipt of such a petition, and after approval by an election of resident qualified electors, if any, the municipality or county shall declare the district formed without being required to comply with the provisions of the Public Improvement District Act for posting, publication, mailing, notice, hearing or owner election.

J. If no person has registered to vote within the district within fifty days immediately preceding any scheduled election date, any election required to be held pursuant to the Public Improvement District Act shall be held by vote of the owners. Each owner shall have the number of votes or portion of votes equal to the number of acres or portion of acres rounded upward to the nearest one-fifth of an acre owned in the district by that owner.

K. In any election held pursuant to the Public Improvement District Act, an owner who is also a resident qualified elector shall have the number of votes or portion of votes to which he is entitled as an owner and shall not be entitled to an additional vote as a result of residing within the district.

History: Laws 2001, ch. 305, 7.



Section 5-11-8 - Formation; debt limitation.

5-11-8. Formation; debt limitation.

A. If the formation of the district is approved by at least a three-fourths majority of the votes cast at the election, the governing body shall cause a copy of the resolution ordering formation of the district to be delivered to the county assessor and the county in which the district is located and to the taxation and revenue department and the local government division of the department of finance and administration. A notice of the formation showing the number and date of the resolution and giving a description of the land included in the district shall be recorded with the county clerk.

B. Except as otherwise provided in this section, a district shall be a political subdivision of the state, separate and apart from the municipality or county. The amount of indebtedness evidenced by general obligation bonds issued pursuant to Section 19 [5-11-19 NMSA 1978] of the Public Improvement District Act, special levy bonds issued pursuant to Section 20 [5-11-20 NMSA 1978] of that act and revenue bonds issued pursuant to Section 21 [5-11-21 NMSA 1978] of that act shall not exceed the estimated cost of the public infrastructure improvements plus all costs connected with the public infrastructure purposes and issuance and sale of bonds, including, without limitation, formation costs, credit enhancement and liquidity support fees and costs. The total aggregate outstanding amount of bonds and any other indebtedness for which the full faith and credit of the district are pledged shall not exceed sixty percent of the market value of the real property and improvements in the district after the public infrastructure improvements of the district are completed plus the value of the public infrastructure owned or to be acquired by the district with the proceeds of the bonds, and shall not affect the general obligation bonding capacity of the municipality or county in which the district is located.

C. Bonds issued by a district shall not be a general obligation of the state, the county or the municipality in which the district is located and shall not pledge the full faith and credit of the state, the county or the municipality in which the district is located, irrespective of whether the district board is governed by the governing body of the county or municipality in which the district is located.

D. Following formation of the district, the district board shall administer in a reasonable manner the implementation of the general plan for the public infrastructure improvements of the district.

History: Laws 2001, ch. 305, 8.



Section 5-11-9 - Appointment of directors; qualifications; terms; resumption of governance by governing body.

5-11-9. Appointment of directors; qualifications; terms; resumption of governance by governing body.

A. The governing body, at its option, may authorize the appointment of a separate district board. In the case of an appointed district board, three of the appointed directors shall serve an initial term of six years. Two of the appointed directors shall serve an initial term of four years. The resolution forming the district shall state which directors shall serve four-year terms and which shall serve six-year terms. If a vacancy occurs on the district board because of death, resignation or inability of the director to discharge the duties of director, the governing body shall appoint a director to fill the vacancy, who shall hold office for the remainder of the unexpired term until a successor is appointed or elected.

B. A director may be a director of more than one district.

C. At the end of the appointed directors' terms, the governing body shall resume governance of the district as its board either directly or through the governing body's designees or, at the governing body's option, shall hold an election of new directors by majority vote of the qualified electors and owners.

History: Laws 2001, ch. 305, 9; 2009, ch. 46, 2; 2013, ch. 45, 5.



Section 5-11-10 - Powers of a public improvement district.

5-11-10. Powers of a public improvement district.

A. In addition to the powers otherwise granted to a district pursuant to the Public Improvement District Act, the district board, in implementing the general plan, may:

(1) enter into contracts and expend money for any public infrastructure purpose with respect to the district;

(2) enter into development agreements with municipalities, counties or other local government entities in connection with property located within the boundaries of the district;

(3) enter into intergovernmental agreements as provided in the Joint Powers Agreements Act [11-1-1 through 11-1-7 NMSA 1978] for the planning, design, inspection, ownership, control, maintenance, operation or repair of public infrastructure or the provision of enhanced services by the municipality or the county in the district and any other purpose authorized by the Public Improvement District Act;

(4) sell, lease or otherwise dispose of district property if the sale, lease or conveyance is not a violation of the terms of any contract or bond covenant of the district;

(5) reimburse the municipality or county in which the district is located for providing enhanced services in the district;

(6) operate, maintain and repair public infrastructure;

(7) establish, impose and collect special levies for the purposes of funding public infrastructure improvements or enhanced services;

(8) employ staff, counsel and consultants;

(9) reimburse the municipality or county in which the district is located for staff and consultant services and support facilities supplied by the municipality or county;

(10) accept gifts or grants and incur and repay loans for any public infrastructure purpose;

(11) enter into agreements with owners concerning the advance of money by owners for public infrastructure purposes or the granting of real property by the owner for public infrastructure purposes;

(12) levy property taxes, impose special levies or fees and charges for any public infrastructure purpose on any real property located in the district and, in conjunction with the levy of such taxes, fees and charges, set and collect administrative fees;

(13) pay the financial, legal and administrative costs of the district;

(14) enter into contracts, agreements and trust indentures to obtain credit enhancement or liquidity support for its bonds and process the issuance, registration, transfer and payment of its bonds and the disbursement and investment of proceeds of the bonds;

(15) with the consent of the governing body of the municipality or county that formed the district, enter into agreements with persons outside of the district to provide enhanced services to persons and property outside of the district; and

(16) use public easements and rights of way in or across public property, roadways, highways, streets or other thoroughfares and other public easements and rights of way, whether in or out of the geographical limits of the district, the municipality or the county.

B. Public infrastructure improvements other than personalty may be located only in or on lands, easements or rights of way owned by the state, a county, a municipality or the district, whether in or out of the district, the municipality or the county.

C. An agreement pursuant to Paragraph (11) of Subsection A of this section may include agreements to repay all or part of such advances, fees and charges from the proceeds of bonds if issued or from advances, fees and charges collected from other owners or users or those having a right to use any public infrastructure. A person does not have authority to compel the issuance or sale of the bonds of the district or the exercise of any taxing power of the district to make repayment under any agreement.

D. Notwithstanding the provisions of the Procurement Code [13-1-28 through 13-1-199 NMSA 1978], or local procurement requirements that may otherwise be applicable to the municipality or county in which the district is located, the district board, whether appointed or composed of members of the governing body, ex officio, may enter into contracts to carry out any of the district's authorized powers, including the planning, design, engineering, financing, construction and acquisition of public improvements for the district, with a contractor, an owner or other person or entity, on such terms and with such persons as the district board determines to be appropriate.

History: Laws 2001, ch. 305, 10.



Section 5-11-11 - Perpetual succession.

5-11-11. Perpetual succession.

The district has perpetual succession until terminated pursuant to Section 24 [5-11-24 NMSA 1978] of the Public Improvement District Act.

History: Laws 2001, ch. 305, 11.



Section 5-11-12 - Records; board of directors; open meetings.

5-11-12. Records; board of directors; open meetings.

A. The district shall keep the following records, which shall be open to public inspection:

(1) minutes of all meetings of the district board;

(2) all resolutions;

(3) accounts showing all money received and disbursed;

(4) the annual budget; and

(5) all other records required to be maintained by law.

B. The district board shall appoint a clerk and treasurer for the district.

History: Laws 2001, ch. 305, 12.



Section 5-11-13 - Change in district boundaries or general plan.

5-11-13. Change in district boundaries or general plan.

A. After the formation election, an area may be deleted from the district only following a hearing on notice to the owners of land in the district given in the manner prescribed for the formation hearing, adoption of a resolution of intention to do so by the district board and voter approval by the owners and resident qualified electors as provided in Sections 6 and 7 [5-11-6 and 5-11-7 NMSA 1978] of the Public Improvement District Act. Lands within the district that are subject to the lien of property taxes, special levies or other charges imposed pursuant to the Public Improvement District Act shall not be deleted from the district while there are bonds outstanding that are payable by such taxes, special levies or charges.

B. At any time after adoption of a resolution creating a district, an area may be added to the district upon the approval of the owners of land in the proposed addition area and the resident qualified electors residing therein, as well as the owners of land in the district and the resident qualified electors, in the same manner as required for the formation of a district.

C. The district board, following a hearing on notice to the owners of real property located in the district given in the manner prescribed for the formation hearing, may amend the general plan in any manner that it determines will not substantially reduce the benefits to be received by any land in the district from the public infrastructure on completion of the work to be performed under the general plan. No election shall be required solely for the purposes of this subsection.

History: Laws 2001, ch. 305, 13.



Section 5-11-14 - Participation by municipality or county.

5-11-14. Participation by municipality or county.

The governing body of the municipality or county by resolution may summarily provide public services to the district or participate in the costs of any public infrastructure purpose.

History: Laws 2001, ch. 305, 14.



Section 5-11-15 - Other districts or improvements.

5-11-15. Other districts or improvements.

The formation of a district pursuant to the Public Improvement District Act shall not prevent the subsequent establishment of similar districts or the improvement or assessment of land in the district by the municipality or county or the exercise by the municipality or county of any of its powers on the same basis as on all other land in its corporate boundaries.

History: Laws 2001, ch. 305, 15.



Section 5-11-16 - Project approval.

5-11-16. Project approval.

A. Before constructing or acquiring any public infrastructure improvement, the district board shall have approved a study of the feasibility and benefits of the public infrastructure improvement project to be prepared, which shall include:

(1) a description of the public infrastructure improvement to be constructed or acquired and enhanced services to be provided and estimated costs thereof, if any, and other information reasonably necessary to understand the project;

(2) a map showing, in general, the location of the project within the district;

(3) an estimate of the cost to construct, acquire, operate and maintain the project;

(4) an estimated schedule for completion of the project, a map or description of the area to be benefited by the project and a plan for financing the project;

(5) an estimated or projected annual mill or special levy for all owners in the proposed district;

(6) the current, direct and overlapping tax and assessment burden on taxable property that is proposed to be taxed and the assessed valuation of the taxable property as shown on the most recent assessment roll;

(7) the expected market absorption of the development within the district and the effect of the bond issuance by the district on tax rates within the district, calculated at the beginning, middle and end of the market absorption period or based on the phasing of the project to be financed, as applicable;

(8) projections of working capital needs for a period that shall be the longer of:

(a) thirty years following the creation of a tax upon the district taxable property; or

(b) the final maturity date of any bonds issued by the district;

(9) an analysis of:

(a) the impact of the proposed debt financing, operation and maintenance costs, user charges and other district costs on the ultimate end users of the property, including projected property tax rates, special levies, fees, charges and other costs that would be borne by the property in the district;

(b) the impact that the costs described in Subparagraph (a) of this paragraph will have on the marketability of the private development; and

(c) a comparison of proposed tax rates and charges in adjoining and similar areas outside of the proposed district;

(10) a financing plan for any private development in the district that is not to be dedicated to the municipality or county; and

(11) a market absorption study for the private development in the district prepared by an independent consultant, which shall include the ability of the market to absorb the private development and a market absorption calendar for the private development.

B. Prior to approval of a project, the district board shall provide notice and opportunity to comment to the owners and the municipality or county.

C. In the event that project approval and formation of the public improvement district are occurring concurrently, a single feasibility study may be used to satisfy the requirement in Subsection A of this section and Paragraph (3) of Subsection A of Section 10 [5-11-2.1 NMSA 1978] of this 2013 act.

D. For public infrastructure improvement projects undertaken by a district after formation, the district board shall hold a public hearing on the study and provide notice of the hearing by publication not less than two weeks in advance in the official newspaper of the municipality or county or, if there are none in the municipality or county, a newspaper of general circulation in the county. If the district board is composed of members other than the governing body, the notice shall be mailed to the governing body of the municipality or county in which the district is located. After the hearing, the district board may reject, amend or approve the report. If the report is amended substantially, a new hearing shall be held before approval. If the report is approved, the district board shall adopt a resolution approving the public infrastructure improvement of the project, identifying the areas benefited, the expected method of financing and an appropriate system of providing revenues to operate and maintain the project.

History: Laws 2001, ch. 305, 16; 2013, ch. 45, 6.



Section 5-11-17 - Finances.

5-11-17. Finances.

The projects to be constructed or acquired as shown in the general plan may be financed from the following sources of revenue:

A. proceeds received from the sale of bonds of the district;

B. money of the municipality or county contributed to the district;

C. annual property taxes or special levies;

D. state or federal grants or contributions;

E. private contributions;

F. user, landowner and other fees and charges;

G. proceeds of loans or advances; and

H. any other money available to the district by law.

History: Laws 2001, ch. 305, 17.



Section 5-11-18 - Recording documents.

5-11-18. Recording documents.

A. The district shall file and record with the county clerk the resolution ordering formation of the district, the general plan of the district and the canvass of any general obligation bond election.

B. Upon formation of a district, and within thirty days before June 1 and December 1 of each year, a district shall file and record with the county clerk the notice requirements described in Subsection A of Section 11 [5-11-18.1 NMSA 1978] of this 2013 act and include contact information for the district board.

History: Laws 2001, ch. 305, 18; 2013, ch. 45, 7.



Section 5-11-18.1 - Notice obligations to purchaser; requirements; remedies.

5-11-18.1. Notice obligations to purchaser; requirements; remedies.

A. Prior to accepting an offer to purchase, a seller or an agent or broker of a seller of residential real property that is located in a district established pursuant to the Public Improvement District Act has an affirmative duty to provide to the purchaser of the property a written notice of information filed with the county clerk pursuant to Subsection B of Section 5-11-18 NMSA 1978, in addition to the disclosure required by Section 47-13-4 NMSA 1978, that includes:

(1) information that the property is within a public improvement district;

(2) the purpose of the district;

(3) an explanation that the purchaser is obligated to pay any property tax or special levy that is imposed by the district board;

(4) an explanation that the property tax or special levy imposed by the district board is in addition to any other state, county or other local governmental taxes and assessments;

(5) for special levies:

(a) if a special levy has not been authorized by the district board, information that a special levy has not been authorized; or

(b) if a special levy has been authorized by the district board: 1) the maximum special levy that is authorized to be imposed upon the property in the district; or 2) that the special levy to be imposed on the property in the district has been prepaid in full as provided in the rate or method of apportionment;

(6) for general obligation bonds:

(a) if general obligation bonds have not been issued, information that general obligation bonds have not been issued; or

(b) if general obligation bonds have been issued: 1) the amount of general obligation bonds that are outstanding; 2) the amount of annual debt service on outstanding general obligation bonds; 3) that the maximum rate and amount of property taxes that may be imposed upon the property in the district are limited only by the amount of debt outstanding; and 4) the estimated or projected annual mill levy or special levy per one thousand dollars ($1,000) of assessed value as of the date of the disclosure with an explanation that the estimated levy or rate may be increased by the district board when necessary to meet debt obligations;

(7) information that the failure to pay the property tax or special levy could result in the foreclosure of the property;

(8) information that more information concerning the rate of the property tax or the amount of the assessment and the due dates of each may be obtained from the governing body that authorized the formation of the district; and

(9) information that a feasibility study was completed as part of the formation of the district and that the feasibility study is available through the governing body that authorized the formation of the district.

B. The provisions of Paragraphs (5) through (7) of Subsection A of this section shall be set apart in a clear and conspicuous manner and in at least twelve-point bold type.

C. This section does not apply to a transfer:

(1) of property under a court order or foreclosure sale;

(2) of property by a trustee in bankruptcy;

(3) of property to a mortgagee by a mortgagor or successor in interest or to a beneficiary of a deed of trust by a trustor or successor in interest;

(4) of property by a mortgagee or a beneficiary under a deed of trust who has acquired the land at a sale conducted under a power of sale under a deed of trust or a sale under a court-ordered foreclosure or has acquired the land by a deed in lieu of foreclosure;

(5) of property by a fiduciary in the course of the administration of a decedent's estate, guardianship, conservatorship or trust;

(6) of property from one co-owner to another co-owner of an undivided interest in the real property; or

(7) of only a mineral interest or leasehold interest.

D. In the event of a finalized sale, any person who suffers any loss of money or property, real or personal, as a result of a violation of Subsection A or B of this section by a seller or an agent or broker of a seller may bring an action to recover actual damages and may be granted injunctive relief under the principles of equity and on terms that the court considers reasonable. The court shall award attorney fees and costs to the party complaining of a violation if the party prevails and actual damages are awarded. The court shall award attorney fees and costs to the party charged with a violation of Subsection A or B of this section if the court finds that the party complaining of such violation brought an action that was groundless. The relief provided in this subsection is in addition to remedies otherwise available against the same conduct under the common law or other laws of this state.

History: Laws 2013, ch. 45, 11.



Section 5-11-19 - General obligation bonds; tax levy; exception.

5-11-19. General obligation bonds; tax levy; exception.

A. At any time after the hearing on formation of the district, the district board, or, if before formation, the governing body may from time to time order and call a general obligation bond election to submit to the owners and qualified electors the question of authorizing the district to issue general obligation bonds of the district to provide money for any public infrastructure purposes consistent with the general plan. The question shall include authorization for a levy, including a limitation on the levy, of a property tax to pay debt service on the bonds. The election may be held in conjunction with the formation election.

B. If general obligation bonds are approved at an election, the district board may issue and sell general obligation bonds of the district; provided that the district board shall have determined by resolution that the principal amount of all district general obligation bonds currently outstanding and the district general obligation bonds proposed for issuance and sale shall not result in a total annual debt service that exceeds five-tenths percent of the allowable base.

C. Bonds may be sold in a public offering or in a negotiated sale.

D. After the bonds are issued, the district board shall enter in its minutes a record of the bonds sold and their numbers and dates and shall annually levy and cause a property tax to be collected, at the same time and in the same manner as other property taxes are levied and collected on all taxable property in the district, sufficient, together with any money from the sources described in Section 5-11-17 NMSA 1978 to pay debt service on the bonds when due. Money derived from the levy of property taxes that are pledged to pay the debt service on the bonds shall be kept separately from other funds of the district. Property tax revenues not pledged to pay debt service on bonds may be used to pay other costs of the district, including costs of formation, administration, operation and maintenance, services or enhanced services. A district's levy of property taxes shall constitute a lien on all taxable property within the district, including, without limitation, all leased property or improvements to leased land, which shall be subject to foreclosure in the same manner as other property tax liens under the laws of this state. The lien shall include delinquencies and interest thereon at a rate not to exceed ten percent per year, the actual costs of foreclosure and any other costs of the district resulting from the delinquency. The proceeds of any foreclosure sale shall be deposited in the special bond fund for payment of any obligations secured thereby.

E. Subject to the election requirements of this section, a district may issue general obligation bonds at such times and in such amounts as the district deems appropriate to carry out a project or projects in phases.

F. Pursuant to this section, the district may issue and sell refunding bonds to refund general obligation bonds of the district authorized by the Public Improvement District Act. No election is required in connection with the issuance and sale of refunding bonds. Refunding bonds issued pursuant to this section shall have a final maturity date no later than the final maturity date of the bonds being refunded.

History: Laws 2001, ch. 305, 19; 2009, ch. 46, 3; 2013, ch. 45, 8.



Section 5-11-20 - Special levy; bonds; imposition.

5-11-20. Special levy; bonds; imposition.

A. At any time after the hearing on formation of the district, the district board may from time to time order that a hearing be held to determine whether a special levy should be imposed and special levy bonds issued to provide money for any public infrastructure purpose consistent with the general plan. The question of imposing a special levy may be considered at the hearing on district formation upon notice that both issues will be heard at that time, which notice shall include the information required in Subsection B of this section.

B. Notice of hearing shall be provided at least two weeks in advance of the hearing itself in a newspaper of general circulation in the municipality or county in which the district is located. The notice shall include the following:

(1) a description of the method by which the amount of the proposed special levy will be determined for each class of property to which the levy is proposed to apply, in sufficient detail to enable the owner of the affected parcel to determine the amount of the special levy;

(2) a description of the project to be financed with special levy bonds or revenues; and

(3) a statement that any person affected by the proposed special levy may object in writing or in person at the hearing.

C. Prior to issuing special levy bonds, the district board shall set a maximum levy for each class of property that may be imposed for debt service on the special levy bonds.

D. Unless a local government has enacted an ordinance providing a greater limitation, no special levy bonds may be issued if at the time of issuance of such bonds the estimated total tax and assessment obligation for a class of property, including projected ad valorem taxes and special levies as provided in the feasibility study, exceeds one and ninety-five hundredths percent of the anticipated, average market value of each class of property at the time of issuance of a certificate of occupancy as determined by a member appraiser of the appraisal institute.

E. Special levy bonds may be sold in a public offering or in a negotiated sale.

F. After the bonds are issued, the district board shall enter in its minutes a record of the bonds sold and their numbers and dates and shall annually impose and cause a special levy to be collected, at the same time and in the same manner as property taxes are levied and collected on all property within the district that may be subject to the levy, including, without limitation, all leased property or improvements to leased land, sufficient, together with any other money lawfully available to pay debt service on the bonds when due, except to the extent that the district board has provided for other imposition, collection and foreclosure procedures in connection with special levies. Money derived from the imposition of the special levy when collected that is pledged to pay the debt service on the bonds shall be kept separately from other funds of the district. Special levy revenues not pledged to pay debt service on bonds may be used to pay other costs of the district, including costs of formation, administration, operation and maintenance, service or enhanced services.

G. The district board shall specify conditions under which the obligation to pay special levies may be prepaid and permanently satisfied.

H. Special levies against privately owned residential property shall be subject to the following provisions:

(1) the amount of special levy that may be imposed shall not be increased over time by an amount exceeding two percent per year, except that the amount of special levy actually imposed may be increased by up to ten percent as a result of the delinquency or default by the owner of any other parcel within the district, but in no case shall the amount of the special levy imposed exceed the maximum special levy provided in the rate and method of apportionment;

(2) the special levy shall be imposed for a specified time period, after which no further special levy shall be imposed and collected, except that special levies imposed solely to finance the cost of ongoing district services, maintenance or operations or enhanced services may be levied while such services, maintenance or operations or enhanced services are continuing; and

(3) nothing in this subsection shall preclude the establishment of different categories of residential property or changing the amount of the special levies for a parcel whose size or use is changed. A change in the amount of a special levy imposed upon a parcel due to a change in its size or use shall not require voter approval if the method for changing the amount of special levy was approved in the election approving the special levy in sufficient detail to enable the owner of the affected parcel to determine how the change in size or use of the parcel would affect the amount of the special levy.

I. A district's imposition of a special levy shall constitute a lien on the property within the district subject to the special levy, including property acquired by the state or its political subdivisions after imposition of the special levy, which shall be effective during the period in which the special levy is imposed and shall have priority co-equal to the lien of property taxes. A special levy shall be subject to foreclosure by the district at any time after six months following written notice of delinquency to the owner of the real property to which the delinquency applies. The lien shall include delinquencies, penalties and interest thereon at a rate not to exceed the maximum legal rate of interest per year and penalties otherwise applicable for delinquent property taxes, the district's actual costs of foreclosure and any other costs of the district resulting from the delinquency. All rights of redemption applicable to property sold in connection with property tax foreclosures pursuant to the laws of this state shall apply to property sold following foreclosure of a special levy lien. The portion of proceeds of any foreclosure sale necessary to discharge the lien for the special levy shall be deposited in the special bond fund for payment of any obligations secured thereby.

J. No holder of special levy bonds issued pursuant to the Public Improvement District Act may compel any exercise of the taxing power of the district, municipality or county to pay the bonds or the interest on the bonds. Special levy bonds issued pursuant to that act are not a debt of the district, municipality or county, nor is the payment of special levy bonds enforceable out of any money other than the revenue pledged to the payment of the bonds.

K. Subject to the requirements of this section, a district may issue special levy bonds at such times and in such amounts as the district deems appropriate to carry out a project or projects in phases.

L. Pursuant to this section, the district may issue and sell refunding bonds to refund any special levy bonds of the district authorized by the Public Improvement District Act. Refunding bonds issued pursuant to this section shall have a final maturity date no later than the final maturity date of the bonds being refunded.

History: Laws 2001, ch. 305, 20; 2013, ch. 45, 9.



Section 5-11-21 - Revenue bonds; fees and charges.

5-11-21. Revenue bonds; fees and charges.

A. At any time after the hearing on formation of the district, the district board may hold a hearing on the question of authorizing the district board to issue one or more series of revenue bonds of the district to provide money for any public infrastructure purposes consistent with the general plan.

B. If revenue bonds are approved by resolution, the district board may issue and sell revenue bonds of the district.

C. The revenue bonds may be sold in a public offering or in a negotiated sale; however, if the bonds are to be sold in a public offering, no revenue bonds may be issued by the district unless the revenue bonds receive one of the four highest investment grade ratings by a nationally recognized bond rating agency.

D. The district board may pledge to the payment of its revenue bonds any revenues of the district or revenues to be collected by the municipality or county in trust for the district and returned to the district.

E. The district shall prescribe fees and charges, and shall revise them when necessary, to generate revenue sufficient, together with any money from the sources described in Section 17 [5-11-17 NMSA 1978] of the Public Improvement District Act, to pay when due the principal and interest of all revenue bonds for the payment of which revenue has been pledged. The establishment or revision of any rates, fees and charges shall be identified and noticed concurrently with the annual budget process of the district pursuant to Section 23 [5-11-23 NMSA 1978] of the Public Improvement District Act.

F. If, in the resolution of the district board, the revenues to be pledged are limited to certain types of revenues, only those types of revenues may be pledged and only those revenues shall be maintained.

G. No holder of revenue bonds issued pursuant to the Public Improvement District Act may compel any exercise of the taxing power of the district, municipality or county to pay the bonds or the interest on the bonds. Revenue bonds issued pursuant to that act are not a debt of the district, municipality or county, nor is the payment of revenue bonds enforceable out of any money other than the revenue pledged to the payment of the bonds.

H. Subject to the requirements of this section, a district may issue revenue bonds at such times and in such amounts as the district deems appropriate to carry out a project in phases.

I. Pursuant to this section, the district may issue and sell refunding bonds to refund revenue bonds of the district authorized by the Public Improvement District Act. Refunding bonds issued pursuant to this section shall have a final maturity date no later than the final maturity date of the bonds being refunded.

History: Laws 2001, ch. 305, 21.



Section 5-11-22 - Terms of bonds.

5-11-22. Terms of bonds.

For any bonds issued in connection with Section 19, 20 or 21 [5-11-19, 5-11-20 or 5-11-21 NMSA 1978] of the Public Improvement District Act, the district board shall prescribe the denominations of the bonds, the principal amount of each issue and the form of the bonds and shall establish the maturities, which shall not exceed thirty years, interest payment dates and interest rates, whether fixed or variable, not exceeding the maximum rate stated in the notice of the election or the resolution of the district board. The bonds may be sold by competitive bid or negotiated sale for public or private offering at, below or above par. The proceeds of the bonds shall be deposited with the treasurer, or with a trustee or agent designated by the district board, to the credit of the district to be withdrawn for the purposes provided by the Public Improvement District Act. Pending that use, the proceeds may be invested as determined by the district. The bonds shall be made payable as to both principal and interest solely from revenues of the district, and shall specify the revenues pledged for such purposes, and shall contain such other terms, conditions, covenants and agreements as the district board deems proper. The bonds may be payable from any combination of taxes, levies or revenues of the types described in Sections 19, 20 and 21 of the Public Improvement District Act.

History: Laws 2001, ch. 305, 22.



Section 5-11-23 - District taxes; annual financial estimate; annual financial estimate and budget; certification to local government division.

5-11-23. District taxes; annual financial estimate; annual financial estimate and budget; certification to local government division.

A. All property taxes for the operation and maintenance expenses of the district shall not exceed an amount equal to three dollars ($3.00) per one thousand dollars ($1,000) of net taxable value for all real and personal property in the district, unless a higher rate is approved by a vote of the resident qualified electors and owners, voting at an election not less than three years after the date of the formation of the district.

B. Once approved at an election or, in the case of a special levy, by resolution of the district board, the maximum rate of a property tax shall remain in effect until increased or decreased at a subsequent election, and the maximum rate of a special levy shall remain in effect until increased or decreased by resolution of the district board at a subsequent hearing.

C. If a maximum property tax rate is in effect, the district board, on petition of twenty-five percent of the resident qualified electors, or by the owners of twenty-five percent of the land area of the district, shall call an election to reduce the maximum tax rate but not below the lesser of that rate determined by the district board to be necessary to maintain the district's facilities and improvements where the tax was authorized for operation and maintenance, or the actual rate then in effect, but in no event shall the rate be reduced below the rate necessary to satisfy the district's obligations in connection with any outstanding bonds issued pursuant to the Public Improvement District Act.

D. If a maximum special levy is in effect, the district board, on petition of twenty-five percent of the resident qualified electors, or by the owners of twenty-five percent of the land area of the district, shall hold a hearing to determine whether to reduce the maximum special levy but not below the lesser of that rate determined by the district board to be necessary to maintain the district's facilities and improvements, where the special levy was authorized for operation and maintenance, or the actual rate then in effect, but in no event shall the rate be reduced below the rate necessary to satisfy the district's obligations in connection with any outstanding bonds issued pursuant to the Public Improvement District Act.

E. Upon presentation to the district board of a petition signed by the owners of a majority of the property in the district, the district board shall adopt a resolution to reduce or eliminate the portion of the tax or special levy, beginning the next fiscal year, required for one or more services or enhanced services specified in the petition. Signatures on a petition to reduce or eliminate a tax or special levy shall be valid for a period of sixty days.

F. When levying property tax or imposing a special levy, the district board shall make annual statements and estimates of the operation and maintenance expenses of the district, the costs of public improvements to be financed by the taxes or special levy and the amount of all other expenditures for public infrastructure improvements and enhanced services proposed to be paid from the taxes or special levy and of the amount to be raised to pay general obligation bonds of the district or special levy bonds, all of which shall be provided for by the levy and collection of property taxes on the net taxable value of the real property in the district or by the imposition and collection of special levies. The district board shall file the annual statements and estimates with the clerk. The district board shall publish a notice of the filing of the estimate, shall hold hearings on the portions of the estimate not relating to debt service on general obligation bonds or special levy bonds and shall adopt a budget. The district board, on or before the date set by law for certifying the annual budget of the municipality or county, shall fix, levy and assess the amounts to be raised by property taxes or special levies of the district and shall cause certified copies of the order to be delivered to the local government division of the department of finance and administration. All statutes relating to the levy and collection of property taxes, including the collection of delinquent taxes and sale of property for nonpayment of taxes, apply to district property taxes and to special levies, except to the extent that the district board has provided for other imposition, collection and foreclosure procedures in connection with special levies.

History: Laws 2001, ch. 305, 23.



Section 5-11-24 - Dissolution of district.

5-11-24. Dissolution of district.

A. The district shall be dissolved by the district board by a resolution of the district board upon a determination that each of the following conditions exist:

(1) all improvements owned by the district have been, or provision has been made for all improvements to be, conveyed to the municipality or county in which the district is located;

(2) either the district has no outstanding bond obligations or the municipality or county has assumed all of the outstanding bond obligations of the district; and

(3) all obligations of the district pursuant to any development agreement with the municipality or county have been satisfied.

B. All property in the district that is subject to the lien of district taxes or special levies shall remain subject to the lien for the payment of general obligation bonds and special levy bonds, notwithstanding dissolution of the district. The district shall not be dissolved if any revenue bonds of the district remain outstanding unless an amount of money sufficient, together with investment income thereon, to make all payments due on the revenue bonds either at maturity or prior redemption has been deposited with a trustee or escrow agent and pledged to the payment and redemption of the bonds. The district may continue to operate after dissolution only as needed to collect money and make payments on any outstanding bonds.

History: Laws 2001, ch. 305, 24.



Section 5-11-25 - Limitation of liability.

5-11-25. Limitation of liability.

Neither any member of the board of directors of a district nor any person acting on behalf of the district, while acting within the scope of his authority, shall be subject to any personal liability for any action taken or omitted within that scope of authority.

History: Laws 2001, ch. 305, 25.



Section 5-11-26 - Cumulative authority.

5-11-26. Cumulative authority.

The Public Improvement District Act shall be deemed to provide an additional and alternative method for the doing of things authorized by that act and shall be regarded as supplemental and additional to powers conferred by other laws and shall not be regarded as in derogation of any powers now existing; provided that the issuance of bonds under the provisions of the Public Improvement District Act need not comply with the requirements of any other law applicable to the issuance of bonds, except the Public Securities Limitation of Action Act [6-14-4 through 6-14-7 NMSA 1978], which shall apply.

History: Laws 2001, ch. 305, 26; 2009, ch. 46, 4.



Section 5-11-27 - Liberal interpretation.

5-11-27. Liberal interpretation.

The Public Improvement District Act, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect the purposes of that act.

History: Laws 2001, ch. 305, 27.






Article 12 - Radio Towers

Section 5-12-1 - Amateur radio antennas; limit on regulations.

5-12-1. Amateur radio antennas; limit on regulations.

A. Amateur radio antenna towers constructed prior to the effective date of this section are exempted from subsequent changes in zoning regulations by the municipality or county and may be repaired as required.

B. A municipality or county should reasonably accommodate amateur radio service communications by allowing antenna structures to be erected at heights and dimensions sufficient to accommodate amateur radio service communications, but a municipality or county may regulate amateur radio antennas by requiring amateur radio antennas or support structures to meet screening, setback and placement, construction and health and safety standards. However, the regulation should constitute the minimum practicable regulation to accomplish the local municipality's or county's purpose.

C. As used in this section, "amateur radio antenna" means an antenna structure operated by a federally licensed amateur radio operator for amateur radio activities and does not mean citizens band or commercial antennas.

History: Laws 2002, ch. 90, 1.






Article 13 - Convention Center Financing

Section 5-13-1 - Short title.

5-13-1. Short title.

Chapter 5, Article 13 NMSA 1978 may be cited as the "Convention Center Financing Act".

History: Laws 2003, ch. 87, 1; 2014, ch. 15, 1.



Section 5-13-2 - Definitions.

5-13-2. Definitions.

As used in the Convention Center Financing Act:

A. "convention center" includes a civic center or convention center that includes space for rent by the public for the primary purpose of increasing tourism;

B. "convention center fee" means the fee imposed by a local governmental entity pursuant to the Convention Center Financing Act on vendees for the use of lodging facilities;

C. "local governmental entity" means a qualified municipality or a county authorized by the Convention Center Financing Act to impose convention center fees;

D. "lodging facility" means a hotel, motel or motor hotel, a bed and breakfast facility, an inn, a resort or other facility offering rooms for payment of rent or other consideration;

E. "qualified municipality" means an incorporated municipality or an H class county;

F. "room" means a unit of a lodging facility, such as a hotel room;

G. "vendee" means a person who rents or pays consideration to a vendor for use of a room; and

H. "vendor" means a person or the person's agent who furnishes rooms for occupancy for consideration.

History: Laws 2003, ch. 87, 2; 2013, ch. 190, 1; 2014, ch. 15, 2.



Section 5-13-3 - Authorized local governmental entities.

5-13-3. Authorized local governmental entities.

A. The following local governmental entities are authorized to impose convention center fees:

(1) a qualified municipality if the governing body of the qualified municipality has enacted an ordinance to impose a convention center fee; and

(2) a county in which a qualified municipality is located, provided that:

(a) a qualified municipality within the county has enacted an ordinance to impose a convention center fee;

(b) the board of county commissioners of the county has enacted an ordinance to impose a convention center fee;

(c) the qualified municipality and the county have entered into a joint powers agreement pursuant to the Joint Powers Agreements Act [11-1-1 through 11-1-7 NMSA 1978] to collect the revenue from the convention center fee and to expend the revenue as required in the Convention Center Financing Act; and

(d) the fee shall only apply to lodging facilities located within twenty miles of the corporate limits of the qualified municipality.

B. Two qualified municipalities may enter into a joint powers agreement pursuant to the Joint Powers Agreements Act to collect revenue from a convention center fee and to expend the revenue as required by the Convention Center Financing Act if the municipalities:

(1) are located in the same county within twenty miles of the corporate limits of each other; and

(2) have each enacted an ordinance to impose a convention center fee.

History: Laws 2003, ch. 87, 3; 2013, ch. 190, 2.



Section 5-13-4 - Imposition of convention center fee; use of proceeds.

5-13-4. Imposition of convention center fee; use of proceeds.

A. A local governmental entity may impose by ordinance a fee on the use of a room within a lodging facility within the local governmental entity. The fee may be referred to as the "convention center fee". The amount of the convention center fee shall not exceed two dollars fifty cents ($2.50) per room for each day the room is occupied by a vendee.

B. A convention center fee imposed pursuant to this section shall be reviewed by the governing body of the local governmental entity annually. The local governmental entity shall adjust the amount of the convention center fee by ordinance to result in an amount of revenue equivalent to the following percentage of the actual operating and maintenance costs for the preceding fiscal year of the convention center to which the revenue from the fee is dedicated pursuant to Subsection E of this section:

(1) through fiscal year 2025, one hundred twenty percent;

(2) for fiscal year 2026, one hundred percent; and

(3) for fiscal year 2027 and subsequent fiscal years, a percentage that is two percent less than the prior fiscal year.

C. If convention center fees imposed are subject to the provisions of a joint powers agreement between two local governmental entities, the local governmental entities that are parties to the joint powers agreement shall jointly determine changes in the rate of convention center fees to be imposed.

D. A qualified municipality shall not decrease the convention center fee while revenue bonds to which the revenue of the convention center fees is pledged remain outstanding.

E. A local governmental entity shall dedicate the revenue from the convention center fee as provided in this subsection at the time that the ordinance imposing the fee is enacted. A local governmental entity that is a party to a joint powers agreement regarding the imposition of a convention center fee shall enact an ordinance that includes the provisions stated in the joint powers agreement and limit the use of the revenue to the following:

(1) costs of acquisition of land for and the design, construction, equipping, furnishing, landscaping, operation and maintenance of a convention center located within the qualified municipality;

(2) payments of principal, interest or prior redemption premiums due in connection with and any other charges pertaining to revenue bonds authorized by the Convention Center Financing Act; and

(3) costs of collecting and otherwise administering the convention center fee; provided that administration costs shall not be paid until all required payments on the revenue bonds issued pursuant to the Convention Center Financing Act are made and that no more than five percent of the revenue collected in any fiscal year shall be used to pay administration costs.

History: Laws 2003, ch. 87, 4.



Section 5-13-5 - Exemptions.

5-13-5. Exemptions.

The convention center fee shall not apply:

A. if a vendee:

(1) has been a permanent resident of the lodging facility for a period of at least fifteen consecutive days; or

(2) enters into or has entered into a written agreement for a room at a lodging facility for a period of at least fifteen consecutive days;

B. if the local governmental entity by ordinance exempts lodging facilities whose maximum daily room charge is less than the amount stated in the ordinance;

C. to rooms at institutions of the federal government, the state or any political subdivision thereof;

D. to rooms at religious, charitable, educational or philanthropic institutions or other nonprofit organizations, including rooms at summer camps operated by such institutions;

E. to clinics, hospitals or other medical facilities;

F. to privately owned and operated convalescent homes or homes for the aged, infirm, indigent or chronically ill; or

G. if the vendor does not offer at least three rooms at its lodging facility. The convention center fee shall be imposed on the lodging facilities of a vendor that owns three or more lodging facilities within local governmental entities that have imposed a convention center fee, regardless of the number of rooms available for occupancy.

History: Laws 2003, ch. 87, 5; 2004, ch. 98, 1.



Section 5-13-6 - Collection of convention center fee.

5-13-6. Collection of convention center fee.

A. A vendor providing rooms in a local governmental entity that has imposed a convention center fee shall collect the proceeds on behalf of the local governmental entity and shall act as a trustee for the fees collected.

B. The convention center fee shall be collected from vendees in accordance with the ordinance imposing the convention center fee and shall be accounted for separately from the rent fixed by the vendor for rooms.

History: Laws 2003, ch. 87, 6.



Section 5-13-7 - Audit of vendors.

5-13-7. Audit of vendors.

A local governmental entity assessing a convention center fee shall include verification of the collection of the correct convention center fee in any audit of a vendor conducted pursuant to Section 3-38-17.1 NMSA 1978.

History: Laws 2003, ch. 87, 7.



Section 5-13-8 - Financial reporting.

5-13-8. Financial reporting.

The chief executive officer of a local governmental entity assessing a convention center fee shall report to the local government division of the department of finance and administration on a quarterly basis any expenditure of convention center fee funds.

History: Laws 2003, ch. 87, 8.



Section 5-13-9 - Enforcement.

5-13-9. Enforcement.

A. An action to enforce the Convention Center Financing Act may be brought by:

(1) the attorney general or the district attorney in the county of jurisdiction; or

(2) a vendor who is collecting the proceeds of a convention center fee in the county of jurisdiction.

B. A district court may issue a writ of mandamus or order an injunction or other appropriate remedy to enforce the provisions of the Convention Center Financing Act.

C. The court shall award costs and reasonable attorney fees to the prevailing party in a court action to enforce the provisions of the Convention Center Financing Act.

History: Laws 2003, ch. 87, 9.



Section 5-13-10 - Collection of delinquencies.

5-13-10. Collection of delinquencies.

A. A local governmental entity shall by ordinance provide that a vendor is liable for the payment of the proceeds of convention center fees that the vendor failed to remit to the local governmental entity. Failure of the vendor to collect the fee is not cause for the local governmental entity to forgive convention center fees due and owed by the vendor. The ordinance shall provide for a civil penalty for each occurrence of failure to remit convention center fees in an amount equal to the greater of ten percent of the amount that was not duly remitted to the local governmental entity or one hundred dollars ($100).

B. The local governmental entity may bring an action in the district court of the judicial district in which the local governmental entity is located for collection of amounts due, including without limitation, penalties on the amounts due on the unpaid principal at a rate not exceeding one percent per month, the costs of collection and reasonable attorney fees incurred in connection with the court action to collect the unpaid convention center fees.

History: Laws 2003, ch. 87, 10.



Section 5-13-11 - Lien for convention center fee; payment; certificate of lien.

5-13-11. Lien for convention center fee; payment; certificate of lien.

A. The convention center fee assessed by a local governmental entity constitutes a lien in favor of that local governmental entity upon the personal and real property of the vendor providing lodging facilities in that local governmental entity. The lien may be enforced as provided in Sections 3-36-1 through 3-36-7 NMSA 1978. Priority of the lien shall be determined from the date of filing.

B. Under process or order of court, a person shall not sell the property of a vendor without first ascertaining from the clerk or treasurer of the local governmental entity in which the vendor is located the amount of any convention center fees due. Convention center fees due the local governmental entity shall be paid from the proceeds of the sale before payment is made to the judgment creditor or any other person with a claim on the sale proceeds.

C. The clerk or treasurer of the local governmental entity shall furnish a certificate of lien to a person applying for a certificate showing the amount of all liens in the records of the local governmental entity against any vendor pursuant to the Convention Center Financing Act.

History: Laws 2003, ch. 87, 11.



Section 5-13-12 - Ordinance requirements.

5-13-12. Ordinance requirements.

The ordinance imposing a convention center fee or any ordinance amending the imposition of a convention center fee shall:

A. state:

(1) the rate of the convention center fee to be imposed;

(2) the times, place and method for the payment of the convention center fee proceeds to the local governmental entity;

(3) the accounts and other records to be maintained in connection with the convention center fee;

(4) a procedure for making refunds and resolving disputes relating to the convention center fee;

(5) the procedure for preservation and destruction of records and for their inspection and investigation;

(6) vendor audit requirements;

(7) applicable civil and criminal penalties; and

(8) a procedure of liens, distraint and sales to satisfy those liens; and

B. provide other rights, privileges, powers, immunities and other details relating to the collection of the convention center fee and the remittance of the proceeds thereof to the local governmental entity.

History: Laws 2003, ch. 87, 12.



Section 5-13-13 - Revenue bonds.

5-13-13. Revenue bonds.

A. Revenue bonds may be issued at any time by a qualified municipality that has imposed a convention center fee to defray wholly or in part the costs authorized in Paragraph (1) of Subsection E of Section 4 [5-13-4 NMSA 1978] of the Convention Center Financing Act. The revenue bonds may be payable from and payment may be secured by a pledge of and lien on the revenue derived from:

(1) the proceeds of the convention center fee of the qualified municipality and the proceeds of the convention center fee of a local governmental entity that has entered into a joint powers agreement with the qualified municipality to impose a convention center fee, the proceeds of which shall be dedicated to the payment of revenue bonds for a convention center in the qualified municipality;

(2) a convention center to which the bonds pertain, after provision is made for the payment of the operation and maintenance expenses of the convention center;

(3) that portion of the proceeds of the occupancy tax of the qualified municipality available for payment of revenue bonds pursuant to Paragraph (1) of Subsection B of Section 3-38-23 NMSA 1978;

(4) any other legal available revenues of the qualified municipality; or

(5) a combination of revenues from the sources designated in Paragraphs (1) through (4) of this subsection.

B. The bonds shall bear interest at a rate or rates as authorized in the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978], and the first interest payment may be for any period authorized in the Public Securities Act.

C. Except as otherwise provided in the Convention Center Financing Act, revenue bonds authorized in that act shall be issued in accordance with the provisions of Sections 3-31-2 through 3-31-6 NMSA 1978.

History: Laws 2003, ch. 87, 13.



Section 5-13-14 - Refunding bonds.

5-13-14. Refunding bonds.

A. A qualified municipality having issued revenue bonds as authorized in the Convention Center Financing Act may issue refunding revenue bonds payable from pledged revenues authorized for the payment of revenue bonds at the time of the refunding or at the time of the issuance of the bonds being refunded as the governing body of the qualified municipality may determine, notwithstanding that the revenue sources or the pledge of such revenues or both are thereby modified.

B. Refunding bonds may be issued for the purpose of refinancing, paying and discharging all or a part of outstanding bonds of any one or more outstanding bond issues:

(1) for the acceleration, deceleration or other modification of the payment of the obligations, including any capitalization of any interest in arrears or about to become due for any period not exceeding one year from the date of the refunding bonds;

(2) for the purpose of reducing interest costs or effecting other economies;

(3) for the purpose of modifying or eliminating restrictive contractual limitations pertaining to the issuance of additional bonds or otherwise concerning the outstanding bonds; or

(4) for any combination of the purposes specified in Paragraphs (1) through (3) of this subsection.

C. The interest on a bond refunded shall not be increased to a rate in excess of the rate authorized in the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978] and shall be paid as authorized in that act.

D. Refunding bonds for any other purpose permitted by the Convention Center Financing Act may be issued separately or issued in combination in one series or more.

E. Except as otherwise provided in the Convention Center Financing Act, refunding bonds authorized in that act shall be issued in accordance with the provisions of Sections 3-31-10 and 3-31-11 NMSA 1978.

History: Laws 2003, ch. 87, 14.



Section 5-13-15 - Penalties.

5-13-15. Penalties.

A local governmental entity shall by ordinance provide for penalties by creating a misdemeanor and imposing a fine of not more than five hundred dollars ($500) or imprisonment for not more than ninety days or both for a violation by any person of the provisions of the convention center fee ordinance for a failure to pay the fee or to remit the proceeds thereof to the local governmental entity.

History: Laws 2003, ch. 87, 15.






Article 13A - Sports and Recreation Facility Financing Act

Section 5-13A-1 - Short title.

5-13A-1. Short title.

This act [5-13A-1 through 5-13A-14 NMSA 1978] may be cited as the "Sports and Recreation Facility Financing Act".

History: Laws 2008, ch. 76, 1.



Section 5-13A-2 - Definitions.

5-13A-2. Definitions.

As used in the Sports and Recreation Facility Financing Act:

A. "local governing body" means the governing body of a qualified municipality authorized pursuant to the provisions of the Sports and Recreation Facility Financing Act to impose sports and recreation facility fees;

B. "lodging facility" means a hotel, motel or motor hotel; a bed and breakfast facility; an inn; or any other facility offering rooms for payment of rent or other consideration;

C. "qualified municipality" means an incorporated municipality with a population of more than one thousand but less than one thousand one hundred that is located in a class B county with a population of greater than fourteen thousand but less than fifteen thousand according to the most recent federal decennial census;

D. "room" means a unit of a lodging facility, such as a hotel room;

E. "sports and recreation facility fee" means the fee imposed by a local governing body pursuant to the Sports and Recreation Facility Financing Act on vendees for the use of lodging facilities;

F. "vendee" means a person who rents or pays consideration to a vendor for use of a room; and

G. "vendor" means a person or the person's agent who furnishes rooms for occupancy for consideration.

History: Laws 2008, ch. 76, 2.



Section 5-13A-3 - Authorization; sports and recreation facility fee imposition; local governing body.

5-13A-3. Authorization; sports and recreation facility fee imposition; local governing body.

A local governing body may impose a sports and recreation facility fee if the local governing body has enacted an ordinance to impose a sports and recreation facility fee and the ordinance has been approved by referendum as required in the Sports and Recreation Facility Financing Act.

History: Laws 2008, ch. 76, 3.



Section 5-13A-4 - Imposition of sports and recreation facility fee; use of proceeds; referendum.

5-13A-4. Imposition of sports and recreation facility fee; use of proceeds; referendum.

A. A local governing body may impose by ordinance a fee on the use of a room located within a qualified municipality. The fee may be referred to as the "sports and recreation facility fee". The amount of the sports and recreation facility fee shall not exceed two and four-tenths percent of the gross room charge for each day the room is occupied by a vendee. The sports and recreation facility fee shall be imposed for a period of not more than twenty years from the effective date of the ordinance imposing the sports and recreation facility fee.

B. An ordinance imposing the sports and recreation facility fee shall go into effect only after a referendum on the question of imposing the sports and recreation facility fee is held and a majority of the qualified electors voting on the question votes in favor of imposition of the sports and recreation facility fee.

C. The local governing body shall adopt a resolution calling for an election, to be held within seventy-five days of the date the ordinance is adopted, on the question of imposing the sports and recreation facility fee.

D. The question of imposing the sports and recreation facility fee may be submitted to the voters as a separate question at a general election or at a special election called for that purpose by the local governing body. If a special election is called, it shall be called, conducted and canvassed in substantially the same manner as provided by law for municipal elections. If a majority of the voters voting on the question approves the question to impose the sports and recreation facility fee, the ordinance shall become effective in accordance with applicable law. If the question of imposing the sports and recreation facility fee fails, the local governing body shall not again propose the imposition of the sports and recreation facility fee for a period of one year from the date of the election.

E. The question of imposing the sports and recreation facility fee shall include the uses for which the fee will be used.

F. A sports and recreation facility fee imposed pursuant to this section shall be reviewed by the local governing body annually.

G. A local governing body shall not decrease the sports and recreation facility fee while revenue bonds to which the revenue of the sports and recreation facility fee is pledged remain outstanding.

H. A local governing body shall dedicate the revenue from the sports and recreation facility fee at the time that the ordinance imposing the fee is enacted and limit the use of the revenue generated by the fee to the following:

(1) the design, construction, equipping, furnishing, landscaping and other costs associated with the development of a sports and recreation facility located within the qualified municipality;

(2) payments of principal, interest or prior redemption premiums due in connection with and any other charges pertaining to revenue bonds authorized by the Sports and Recreation Facility Financing Act, including payments into a sinking fund or reserve fund required by the revenue bond ordinance;

(3) costs of collecting and otherwise administering the sports and recreation facility fee; provided that the administrative costs shall not be paid if there are current payments due pursuant to Paragraph (2) of this subsection, and provided that no more than ten percent of the revenue collected in a fiscal year shall be used to pay administrative costs;

(4) operation costs of the sports and recreation facility designed, constructed, equipped, furnished, landscaped or otherwise developed with funding generated pursuant to the Sports and Recreation Facility Financing Act; and

(5) payments into a capital reserve fund established for the future payment for capital maintenance and improvements and equipment replacement costs of the sports and recreation facility located within the qualified municipality; provided that no payments shall be made pursuant to this paragraph if there are current payments due pursuant to Paragraph (2) of this subsection.

History: Laws 2008, ch. 76, 4.



Section 5-13A-5 - Exceptions.

5-13A-5. Exceptions.

The sports and recreation facility fee shall not apply:

A. if the local governing body by ordinance exempts lodging facilities whose maximum daily room charge is less than an amount stated in the ordinance;

B. to rooms at institutions of the federal government, the state or any political subdivision of the federal government or the state;

C. to rooms at religious, charitable, educational or philanthropic institutions or other nonprofit organizations, including rooms at summer camps operated by such organizations;

D. to clinics, hospitals or other medical facilities;

E. to privately owned and operated convalescent homes or homes for the aged, infirm, indigent or chronically ill; or

F. if the vendor does not offer at least three rooms at the vendor's lodging facility.

History: Laws 2008, ch. 76, 5.



Section 5-13A-6 - Collection of sports and recreation facility fee.

5-13A-6. Collection of sports and recreation facility fee.

A. A vendor providing rooms in a qualified municipality in which the local governing body has imposed a sports and recreation facility fee shall collect the fee on behalf of the local governing body and shall remit the fees collected to the local governing body on or before the twenty-fifth day of the month following the month in which the fees are collected along with the occupancy tax also collected.

B. The sports and recreation facility fee shall be collected by a vendor from vendees as a room surcharge at the time that rent is collected by the vendor and shall be accounted for separately from the rent fixed by the vendor for the rooms.

History: Laws 2008, ch. 76, 6.



Section 5-13A-7 - Audit of vendors.

5-13A-7. Audit of vendors.

A local governing body imposing a sports and recreation facility fee shall include verification of the collection of the correct sports and recreation facility fee in any audit of a vendor conducted pursuant to Section 3-38-17.1 NMSA 1978.

History: Laws 2008, ch. 76, 7.



Section 5-13A-8 - Financial reporting.

5-13A-8. Financial reporting.

The chief financial officer of a local governing body assessing a sports and recreation facility fee shall report to the local government division of the department of finance and administration on a quarterly basis any expenditure of sports and recreation facility funds.

History: Laws 2008, ch. 76, 8.



Section 5-13A-9 - Enforcement.

5-13A-9. Enforcement.

An action to enforce the Sports and Recreation Facility Financing Act may be brought by:

A. the municipal attorney of the qualified municipality, or a person designated by the qualified municipality, as approved by the local governing body; or

B. a vendor who is collecting the proceeds of a sports and recreation facility fee in the county in which the qualified municipality is located.

History: Laws 2008, ch. 76, 9.



Section 5-13A-10 - Collection of delinquencies.

5-13A-10. Collection of delinquencies.

A. A local governing body shall by ordinance provide that a vendor is liable for the payment of the proceeds of sports and recreation facility fees that the vendor failed to remit to the local governing body. Failure of the vendor to collect the fee is not cause for the local governing body to forgive sports and recreation facility fees due and owed by the vendor. The ordinance shall provide for a civil penalty for each occurrence of failure to remit sports and recreation facility fees in the amount due. The civil penalty shall be an amount equal to the greater of ten percent of the amount that was not duly remitted to the local governing body or one hundred dollars ($100).

B. The local governing body may bring an action in the district court of the judicial district in which the qualified municipality is located for collection of amounts due, including, without limitation, interest on the amounts due on the unpaid principal at a rate not exceeding one percent per month, the costs of collection and reasonable attorney fees incurred in connection with the court action to collect the delinquent sports and recreation facility fees.

History: Laws 2008, ch. 76, 10.



Section 5-13A-11 - Lien for sports and recreation facility fee payment; certificate of lien.

5-13A-11. Lien for sports and recreation facility fee payment; certificate of lien.

A. The sports and recreation facility fee assessed by a local governing body constitutes a lien in favor of that local governing body upon the personal and real property of the vendor providing lodging facilities in that qualified municipality. The lien may be enforced as provided in Sections 3-36-1 through 3-36-7 NMSA 1978.

B. Under process or order of the court, a person shall not sell the property of a vendor without first ascertaining from the clerk or treasurer of the qualified municipality in which the vendor is located the amount of sports and recreation facility fees due. Sports and recreation facility fees due to the local governing body shall be paid from the proceeds of the sale consistent with the lien priorities set forth in Sections 3-36-1 through 3-36-7 NMSA 1978.

C. The clerk or treasurer of the qualified municipality shall furnish a certificate of lien to a person applying for a certificate showing the amount of all liens in the records of the qualified municipality against any vendor pursuant to the Sports and Recreation Facility Financing Act.

History: Laws 2008, ch. 76, 11.



Section 5-13A-12 - Ordinance requirements.

5-13A-12. Ordinance requirements.

The ordinance imposing a sports and recreation facility fee or any ordinance amending the imposition of a sports and recreation facility fee:

A. shall state:

(1) the rate of the sports and recreation facility fee to be imposed;

(2) the time, place and method for the payment of the sports and recreation facility fee proceeds to the local governing body;

(3) the accounts and other records to be maintained in connection with the sports and recreation facility fee;

(4) a procedure for making refunds and resolving disputes relating to the sports and recreation facility fee;

(5) the procedures for preservation, destruction, inspection and investigation of records;

(6) vendor audit requirements;

(7) applicable civil penalties;

(8) a procedure for liens and sales to satisfy those liens;

(9) that the ordinance is not effective until the imposition of the sports and recreation facility fee has been approved pursuant to a referendum in which a majority of voters voting within the qualified municipality votes in favor of imposition of the sports and recreation facility fee; and

(10) that the sports and recreation facility fee shall be imposed for a period not exceeding twenty years from the effective date of the ordinance imposing the sports and recreation facility fee; and

B. shall provide other rights, privileges, powers, immunities and details relating to the collection of the sports and recreation facility fee and the remittance of the proceeds of that fee to the local governing body.

History: Laws 2008, ch. 76, 12.



Section 5-13A-13 - Revenue bonds.

5-13A-13. Revenue bonds.

A. Revenue bonds may be issued at any time by a qualified municipality that has imposed a sports and recreation facility fee to defray wholly or in part the costs authorized by the Sports and Recreation Facility Financing Act. The revenue bonds may be payable from, and payment may be secured by, a pledge of and lien on the revenue derived from:

(1) the proceeds of the sports and recreation facility fee of the qualified municipality dedicated to the payment of revenue bonds for a sports and recreation facility in the qualified municipality;

(2) a sports and recreation facility to which the bonds pertain, after provision is made for the payment of the operation and maintenance expenses of the sports and recreation facility;

(3) that portion of the proceeds of the occupancy tax of the qualified municipality available for payment of revenue bonds pursuant to Section 3-38-23 NMSA 1978;

(4) any other legal available revenues of the qualified municipality; or

(5) a combination of revenues from the sources designated in this subsection.

B. The bonds shall bear interest at a rate or rates as authorized in the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978], and the first interest payment may be for any period authorized in the Public Securities Act.

C. Except as otherwise provided in the Sports and Recreation Facility Financing Act, revenue bonds authorized pursuant to that act shall be issued in accordance with the provisions of Sections 3-31-2 through 3-31-6 NMSA 1978.

History: Laws 2008, ch. 76, 13.



Section 5-13A-14 - Refunding bonds.

5-13A-14. Refunding bonds.

A. A qualified municipality having issued revenue bonds may issue refunding bonds payable from pledged revenues authorized for the payment of the revenue bonds at the time of the refunding or at the time of the issuance of the bonds being refunded, as the local governing body may determine, regardless of whether the revenue sources or the pledge of the revenues or both are modified at the time of the refunding.

B. Refunding bonds may be issued for the purpose of refinancing, paying and discharging all or a part of outstanding bonds of one or more outstanding bond issues:

(1) for the acceleration, deceleration or other modification of the payment of the obligations, including capitalization of interest that is in arrears or about to become due for any period not exceeding one year from the date of the refunding bonds;

(2) for the purpose of reducing interest costs or effecting other economies;

(3) for the purpose of modifying or eliminating restrictive contractual limitations pertaining to the issuance of additional bonds or otherwise concerning the outstanding bonds; or

(4) for any combination of the purposes set forth in this subsection.

C. The interest on a bond refunded shall not be increased to a rate in excess of the rate authorized in the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978] and shall be paid as authorized in that act.

D. Refunding bonds for any other purpose permitted by the Sports and Recreation Facility Financing Act may be issued separately or issued in combination in one series or more.

E. Except as otherwise provided in the Sports and Recreation Facility Financing Act, refunding bonds authorized in that act shall be issued in accordance with the provisions of Sections 3-31-10 and 3-31-11 NMSA 1978.

History: Laws 2008, ch. 76, 14.






Article 14 - Civic and Convention Center Funding

Section 5-14-1 - Short title.

5-14-1. Short title.

This act [5-14-1 through 5-14-15 NMSA 1978] may be cited as the "Civic and Convention Center Funding Act".

History: Laws 2003, ch. 374, 1.



Section 5-14-2 - Definitions.

5-14-2. Definitions.

As used in the Civic and Convention Center Funding Act:

A. "convention center fee" means the fee imposed by a local government entity pursuant to the Civic and Convention Center Funding Act on vendees for the use of lodging facilities;

B. "county" means a county within which a qualified municipality is located;

C. "local governmental entity" means a qualified municipality or a county authorized by the Civic and Convention Center Funding Act to impose convention center fees;

D. "lodging facility" means a hotel, motel or motor hotel, a bed and breakfast facility, an inn, a resort or other facility offering rooms for payment of rent or other consideration;

E. "qualified municipality" means an incorporated municipality that has a population of more than fifty thousand but less than seventy thousand according to the most recent federal decennial census and that is located in a class A county;

F. "room" means a unit of a lodging facility, such as a hotel room;

G. "vendee" means a person who rents or pays consideration to a vendor for use of a room; and

H. "vendor" means a person or his agent who furnishes rooms for occupancy for consideration.

History: Laws 2003, ch. 374, 2.



Section 5-14-3 - Authorized local governmental entities.

5-14-3. Authorized local governmental entities.

The following local governmental entities are authorized to impose a convention center fee:

A. a qualified municipality if the governing body of the qualified municipality has by resolution authorized the development and construction of a civic and convention center within the qualified municipality; and

B. a county, provided that:

(1) a qualified municipality within the county has enacted an ordinance to impose a convention center fee; and

(2) the qualified municipality and the county have entered into a joint powers agreement pursuant to the Joint Powers Agreements Act [11-1-1 through 11-1-7 NMSA 1978] to collect the revenue from the convention center fee and to expend the revenue as required in the Civic and Convention Center Funding Act.

History: Laws 2003, ch. 374, 3.



Section 5-14-4 - Imposition of convention center fee; use of proceeds.

5-14-4. Imposition of convention center fee; use of proceeds.

A. A local governmental entity that has met the requirements of Section 5-14-3 NMSA 1978 may impose by ordinance a fee on the use of a room at a lodging facility within the local governmental entity; provided that a fee imposed by a county shall only apply to lodging facilities located within twenty miles of the corporate limits of the qualified municipality. The fee may be referred to as the "convention center fee". The amount of the convention center fee shall not exceed two percent of the gross room revenue for each day the room is occupied by a vendee. The convention center fee may be imposed in increments and, pursuant to Subsection D of this section, may be decreased in increments.

B. The convention center fee shall be imposed only for the period necessary for payment of principal and interest on revenue bonds issued to accomplish the purpose for which the revenue is dedicated, but the period shall not exceed thirty years from the date of the ordinance imposing the fee.

C. A local governmental entity shall dedicate the revenue from the convention center fee at the time that the ordinance imposing the fee is enacted and limit the use of the revenue to the following:

(1) the design, construction, equipping, furnishing, landscaping and other costs associated with the development of a civic and convention center and adjoining parking garage located within the qualified municipality;

(2) payments of principal, interest or prior redemption premiums due in connection with and any other charges pertaining to revenue bonds authorized by the Civic and Convention Center Funding Act, including payments into any sinking fund or reserve fund required by the revenue bond ordinance;

(3) costs of collecting and otherwise administering the convention center fee; provided that administration costs shall not be paid if there are current payments due pursuant to Paragraph (2) of this subsection and that no more than ten percent of the revenue collected in any fiscal year shall be used to pay administration costs;

(4) operation costs of the civic and convention center and adjoining parking garage located within the qualified municipality; provided that no such costs shall be paid if there are current payments due pursuant to Paragraph (2) of this subsection; and

(5) payments into a capital reserve fund established for the future payment for capital maintenance and improvements and equipment replacement costs of the civic and convention center and adjoining parking garage located within the qualified municipality; provided that:

(a) no payments shall be made pursuant to this paragraph if there are current payments due pursuant to Paragraph (2) of this subsection; and

(b) at least once every five years, the local governmental entity shall compare the amount of money in the fund with the expected future expenditures from the fund and decide if the convention center fee can be reduced pursuant to Subsection D of this section.

D. A local governmental entity may decrease the rate of a convention center fee if:

(1) all required payments have been made pursuant to Subsection C of this section and the required levels of and estimated payments from any reserve fund, sinking fund or capital reserve fund can be sustained at a decreased rate;

(2) the decreased fee will not otherwise directly or indirectly impair outstanding revenue bonds issued under Section 5-14-13 NMSA 1978; and

(3) the local government division of the department of finance and administration finds that the requirements of Paragraphs (1) and (2) of this subsection have been satisfied and otherwise approves the fee decrease.

History: Laws 2003, ch. 374, 4; 2004, ch. 97, 1.



Section 5-14-5 - Exemptions.

5-14-5. Exemptions.

The convention center fee shall not apply:

A. if a vendee:

(1) has been a permanent resident of the lodging facility for a period of at least thirty consecutive days; or

(2) enters into or has entered into a written agreement for a room at a lodging facility for a period of at least thirty consecutive days;

B. if the consideration paid by a vendee is less than two dollars ($2.00) a day;

C. to rooms at institutions of the federal government, the state or any political subdivision thereof;

D. to rooms at religious, charitable, educational or philanthropic institutions, including rooms at summer camps operated by such institutions;

E. to clinics, hospitals or other medical facilities;

F. to privately owned and operated convalescent homes or homes for the aged, infirm, indigent or chronically ill; or

G. if the vendor does not offer at least three rooms at its lodging facility. The convention center fee shall be imposed on the lodging facilities of a vendor that owns three or more lodging facilities within local governmental entities that have imposed a convention center fee, regardless of the number of rooms available for occupancy.

History: Laws 2003, ch. 374, 5.



Section 5-14-6 - Collection of convention center fee.

5-14-6. Collection of convention center fee.

A. A vendor providing rooms within a local governmental entity that has imposed a convention center fee shall collect the proceeds on behalf of the local governmental entity and shall act as a trustee for the fees collected.

B. The convention center fee shall be collected from vendees in accordance with the ordinance imposing the convention center fee and shall be accounted for separately from the rent fixed by the vendor for rooms.

History: Laws 2003, ch. 374, 6.



Section 5-14-7 - Audit of vendors.

5-14-7. Audit of vendors.

A local governmental entity imposing a convention center fee shall include verification of the collection of the correct convention center fee in any audit of a vendor conducted pursuant to Section 3-38-17.1 NMSA 1978.

History: Laws 2003, ch. 374, 7.



Section 5-14-8 - Financial reporting.

5-14-8. Financial reporting.

The chief executive officer of a local governmental entity imposing a convention center fee shall report to the local government division of the department of finance and administration on a quarterly basis any expenditure of convention center fee funds.

History: Laws 2003, ch. 374, 8.



Section 5-14-9 - Enforcement.

5-14-9. Enforcement.

A. An action to enforce the Civic and Convention Center Funding Act may be brought by:

(1) the attorney general or the district attorney in the county of jurisdiction; or

(2) a vendor who is collecting the proceeds of a convention center fee in the county of jurisdiction.

B. A district court may issue a writ of mandamus or order an injunction or other appropriate remedy to enforce the provisions of the Civic and Convention Center Funding Act.

C. The court shall award costs and reasonable attorney fees to the prevailing party in a court action to enforce the provisions of the Civic and Convention Center Funding Act.

History: Laws 2003, ch. 374, 9.



Section 5-14-10 - Collection of delinquencies.

5-14-10. Collection of delinquencies.

A. A local governmental entity shall by ordinance provide that a vendor is liable for the payment of the proceeds of convention center fees that the vendor failed to remit to the local governmental entity. Failure of the vendor to collect the fee is not cause for the local governmental entity to forgive convention center fees due and owed by the vendor. The ordinance shall provide for a civil penalty for each occurrence of failure to remit convention center fees in an amount equal to the greater of ten percent of the amount that was not duly remitted to the local governmental entity or one hundred dollars ($100).

B. The local governmental entity may bring an action in the district court of the judicial district in which the local governmental entity is located for collection of amounts due, including without limitation, penalties on the amounts due on the unpaid principal at a rate not exceeding one percent per month, the costs of collection and reasonable attorney fees incurred in connection with the court action to collect the unpaid convention center fees.

History: Laws 2003, ch. 374, 10.



Section 5-14-11 - Lien for convention center fee; payment; certificate of lien.

5-14-11. Lien for convention center fee; payment; certificate of lien.

A. The convention center fee assessed by a local governmental entity constitutes a lien in favor of that local governmental entity upon the personal and real property of the vendor providing lodging facilities in that local governmental entity. The lien may be enforced as provided in Sections 3-36-1 through 3-36-7 NMSA 1978. Priority of the lien shall be determined from the date of filing.

B. Under process or order of court, a person shall not sell the property of a vendor without first ascertaining from the clerk or treasurer of the local governmental entity in which the vendor is located the amount of any convention center fees due. Convention center fees due the local governmental entity shall be paid from the proceeds of the sale before payment is made to the judgment creditor or any other person with a claim on the sale proceeds.

C. The clerk or treasurer of the local governmental entity shall furnish a certificate of lien to a person applying for a certificate showing the amount of all liens in the records of the local governmental entity against any vendor pursuant to the Civic and Convention Center Funding Act.

History: Laws 2003, ch. 374, 11.



Section 5-14-12 - Ordinance requirements.

5-14-12. Ordinance requirements.

The ordinance imposing a convention center fee or any ordinance amending the imposition of a convention center fee shall:

A. state:

(1) the rate of the convention center fee to be imposed;

(2) the times, place and method for the payment of the convention center fee proceeds to the local governmental entity;

(3) the accounts and other records to be maintained in connection with the convention center fee;

(4) a procedure for making refunds and resolving disputes relating to the convention center fee;

(5) the procedure for preservation and destruction of records and for their inspection and investigation;

(6) vendor audit requirements;

(7) applicable civil and criminal penalties; and

(8) a procedure of liens, distraint and sales to satisfy those liens; and

B. provide other rights, privileges, powers, immunities and other details relating to the collection of the convention center fee and the remittance of the proceeds to the local governmental entity.

History: Laws 2003, ch. 374, 12.



Section 5-14-13 - Revenue bonds.

5-14-13. Revenue bonds.

A. Revenue bonds may be issued at any time by a qualified municipality that has imposed a convention center fee to defray wholly or in part the costs authorized in Paragraph (1) of Subsection C of Section 5-14-4 NMSA 1978. The revenue bonds may be payable from and payment may be secured by a pledge of and lien on the revenue derived from:

(1) the proceeds of the convention center fee of the qualified municipality and the proceeds of the convention center fee of a county that has entered into a joint powers agreement with the qualified municipality to impose a convention center fee, the proceeds of which shall be dedicated to the payment of revenue bonds for a civic and convention center in the qualified municipality;

(2) a civic and convention center to which the bonds pertain, after provision is made for the payment of the operation and maintenance expenses of the civic and convention center;

(3) that portion of the proceeds of the occupancy tax of the qualified municipality available for payment of revenue bonds pursuant to Paragraph (1) of Subsection B of Section 3-38-23 NMSA 1978;

(4) any other legal available revenues of the qualified municipality; or

(5) a combination of revenues from the sources designated in Paragraphs (1) through (4) of this subsection.

B. The bonds shall bear interest at a rate or rates as authorized in the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978], and the first interest payment may be for any period authorized in the Public Securities Act.

C. Except as otherwise provided in the Civic and Convention Center Funding Act, revenue bonds authorized in that act shall be issued in accordance with the provisions of Sections 3-31-2 through 3-31-6 NMSA 1978.

History: Laws 2003, ch. 374, 13; 2004, ch. 97, 2.



Section 5-14-14 - Refunding bonds.

5-14-14. Refunding bonds.

A. A qualified municipality having issued revenue bonds as authorized in the Civic and Convention Center Funding Act may issue refunding revenue bonds payable from pledged revenues authorized for the payment of revenue bonds at the time of the refunding or at the time of the issuance of the bonds being refunded as the governing body of the qualified municipality may determine, notwithstanding that the revenue sources or the pledge of such revenues or both are thereby modified.

B. Refunding bonds may be issued for the purpose of refinancing, paying and discharging all or a part of outstanding bonds of any one or more outstanding bond issues:

(1) for the acceleration, deceleration or other modification of the payment of the obligations, including any capitalization of any interest in arrears or about to become due for any period not exceeding one year from the date of the refunding bonds;

(2) for the purpose of reducing interest costs or effecting other economies;

(3) for the purpose of modifying or eliminating restrictive contractual limitations pertaining to the issuance of additional bonds or otherwise concerning the outstanding bonds; or

(4) for any combination of the purposes specified in Paragraphs (1) through (3) of this subsection.

C. The interest on a bond refunded shall not be increased to a rate in excess of the rate authorized in the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978] and shall be paid as authorized in that act.

D. Refunding bonds for any other purpose permitted by the Civic and Convention Center Funding Act may be issued separately or issued in combination in one series or more.

E. Except as otherwise provided in the Civic and Convention Center Funding Act, refunding bonds authorized in that act shall be issued in accordance with the provisions of Sections 3-31-10 and 3-31-11 NMSA 1978.

History: Laws 2003, ch. 374, 14.



Section 5-14-15 - Penalties.

5-14-15. Penalties.

A local governmental entity shall by ordinance provide for penalties by creating a misdemeanor and imposing a fine of not more than five hundred dollars ($500) or imprisonment for not more than ninety days or both for a violation by any person of the provisions of the convention center fee ordinance for a failure to pay the fee or to remit the proceeds thereof to the local governmental entity.

History: Laws 2003, ch. 374, 15.






Article 15 - Tax Increment for Development

Section 5-15-1 - Short title.

5-15-1. Short title.

Chapter 5, Article 15 NMSA 1978 may be cited as the "Tax Increment for Development Act".

History: Laws 2006, ch. 75, 1; 2009, ch. 179, 1.



Section 5-15-2 - Findings and purpose.

5-15-2. Findings and purpose.

A. The purpose of the Tax Increment for Development Act is to create a mechanism for providing gross receipts tax financing and property tax financing for public infrastructure for the purpose of supporting economic development and job creation.

B. The legislature finds and declares that the powers conferred by the Tax Increment for Development Act are for public uses and purposes for which public money may be expended and the public power exercised, and that it is necessary and in the public interest for the provisions enacted in the Tax Increment for Development Act to be declared as a matter of legislative determination.

History: Laws 2006, ch. 75, 2.



Section 5-15-3 - Definitions.

5-15-3. Definitions.

As used in the Tax Increment for Development Act:

A. "base gross receipts taxes" means:

(1) the total amount of gross receipts taxes collected within a tax increment development district, as estimated by the governing body that adopted a resolution to form that district, in consultation with the taxation and revenue department, in the calendar year preceding the formation of the tax increment development district or, when an area is added to an existing district, the amount of gross receipts taxes collected in the calendar year preceding the effective date of the modification of the tax increment development plan and designated by the governing body to be available as part of the gross receipts tax increment; and

(2) any amount of gross receipts taxes that would have been collected in such year if any applicable additional gross receipts taxes imposed after that year had been imposed in that year;

B. "base property taxes" means:

(1) the portion of property taxes produced by the total of all property tax levied at the rate fixed each year by each governing body levying a property tax on the assessed value of taxable property within the tax increment development area last certified for the year ending immediately prior to the year in which a tax increment development plan is approved for the tax increment development area, or, when an area is added to an existing tax increment development area, "base property taxes" means that portion of property taxes produced by the total of all property tax levied at the rate fixed each year by each governing body levying a property tax upon the assessed value of taxable property within the tax increment development area on the date of the modification of the tax increment development plan and designated by the governing body to be available as part of the property tax increment; and

(2) any amount of property taxes that would have been collected in such year if any applicable additional property taxes imposed after that year had been imposed in that year;

C. "county option gross receipts taxes" means gross receipts taxes imposed by counties pursuant to the County Local Option Gross Receipts Taxes Act [Chapter 7, Article 20E NMSA 1978] and designated by the governing body of the county to be available as part of the gross receipts tax increment;

D. "district" means a tax increment development district;

E. "district board" means a board formed in accordance with the provisions of the Tax Increment for Development Act to govern a tax increment development district;

F. "enhanced services" means public services provided by a municipality or county within the district at a higher level or to a greater degree than otherwise available to the land located in the district from the municipality or county, including such services as public safety, fire protection, street or sidewalk cleaning or landscape maintenance in public areas; provided that "enhanced services" does not include the basic operation and maintenance related to infrastructure improvements financed by the district pursuant to the Tax Increment for Development Act;

G. "governing body" means the city council or city commission of a city, the board of trustees or council of a town or village or the board of county commissioners of a county;

H. "gross receipts tax increment" means the gross receipts taxes collected within a tax increment development district in excess of the base gross receipts taxes collected for the duration of the existence of a tax increment development district and distributed to the district in the same manner as distributions are made under the provisions of the Tax Administration Act [Chapter 7, Article 1 NMSA 1978];

I. "gross receipts tax increment bonds" means bonds issued by a district in accordance with the Tax Increment for Development Act, the pledged revenue for which is a gross receipts tax increment;

J. "local government" means a municipality or county;

K. "municipal option gross receipts taxes" means those gross receipts taxes imposed by municipalities pursuant to the Municipal Local Option Gross Receipts Taxes Act [Chapter 7, Article 19D NMSA 1978] and designated by the governing body of the municipality to be available as part of the gross receipts tax increment;

L. "municipality" means an incorporated city, town or village;

M. "owner" means a person owning real property within the boundaries of a district;

N. "person" means an individual, corporation, association, partnership, limited liability company or other legal entity;

O. "project" means a tax increment development project;

P. "property tax increment" means all property tax collected on real property within the designated tax increment development area that is in excess of the base property tax until termination of the district and distributed to the district in the same manner as distributions are made under the provisions of the Tax Administration Act;

Q. "property tax increment bonds" means bonds issued by a district in accordance with the Tax Increment for Development Act, the pledged revenue for which is a property tax increment;

R. "public improvements" means on-site improvements and off-site improvements that directly or indirectly benefit a tax increment development district or facilitate development within a tax increment development area and that are dedicated to the governing body in which the district lies. "Public improvements" include:

(1) sanitary sewage systems, including collection, transport, treatment, dispersal, effluent use and discharge;

(2) drainage and flood control systems, including collection, transport, storage, treatment, dispersal, effluent use and discharge;

(3) water systems for domestic, commercial, office, hotel or motel, industrial, irrigation, municipal or fire protection purposes, including production, collection, storage, treatment, transport, delivery, connection and dispersal;

(4) highways, streets, roadways, bridges, crossing structures and parking facilities, including all areas for vehicular use for travel, ingress, egress and parking;

(5) trails and areas for pedestrian, equestrian, bicycle or other non-motor vehicle use for travel, ingress, egress and parking;

(6) pedestrian and transit facilities, parks, recreational facilities and open space areas for the use of members of the public for entertainment, assembly and recreation;

(7) landscaping, including earthworks, structures, plants, trees and related water delivery systems;

(8) public buildings, public safety facilities and fire protection and police facilities;

(9) electrical generation, transmission and distribution facilities;

(10) natural gas distribution facilities;

(11) lighting systems;

(12) cable or other telecommunications lines and related equipment;

(13) traffic control systems and devices, including signals, controls, markings and signage;

(14) school sites and facilities with the consent of the governing board of the public school district for which the facility is to be acquired, constructed or renovated;

(15) library and other public educational or cultural facilities;

(16) equipment, vehicles, furnishings and other personal property related to the items listed in this subsection;

(17) inspection, construction management, planning and program management and other professional services costs incidental to the project;

(18) workforce housing; and

(19) any other improvement that the governing body determines to be for the use or benefit of the public;

S. "resident qualified elector" means a person who resides within the boundaries of a tax increment development district or proposed tax increment development district and who is qualified to vote in the general elections held in the state pursuant to Section 1-1-4 NMSA 1978;

T. "state gross receipts tax" means the gross receipts tax imposed pursuant to the Gross Receipts and Compensating Tax Act [Chapter 7, Article 9 NMSA 1978], but does not include that portion distributed to municipalities pursuant to Sections 7-1-6.4 and 7-1-6.46 NMSA 1978 or to counties pursuant to Section 7-1-6.47 NMSA 1978;

U. "sustainable development" means land development that achieves sustainable economic and social goals in ways that can be supported for the long term by conserving resources, protecting the environment and ensuring human health and welfare using mixed-use, pedestrian-oriented, multimodal land use planning;

V. "tax increment development area" means the land included within the boundaries of a tax increment development district;

W. "tax increment development district" means a district formed for the purposes of carrying out tax increment development projects;

X. "tax increment development plan" means a plan for the undertaking of a tax increment development project;

Y. "tax increment development project" means activities undertaken within a tax increment development area to enhance the sustainability of the local, regional or statewide economy; to support the creation of jobs, schools and workforce housing; and to generate tax revenue for the provision of public improvements and may include:

(1) acquisition of land within a designated tax increment development area or a portion of that tax increment development area;

(2) demolition and removal of buildings and improvements and installation, construction or reconstruction of streets, utilities, parks, playgrounds and improvements necessary to carry out the objectives of the Tax Increment for Development Act;

(3) installation, construction or reconstruction of streets, water utilities, sewer utilities, parks, playgrounds and other public improvements necessary to carry out the objectives of the Tax Increment for Development Act;

(4) disposition of property acquired or held by a tax increment development district as part of the undertaking of a tax increment development project at the fair market value of such property for uses in accordance with the Tax Increment Development Act;

(5) payments for professional services contracts necessary to implement a tax increment development plan or project;

(6) borrowing to purchase land, buildings or infrastructure in an amount not to exceed the revenue stream that may be derived from the gross receipts tax increment or the property tax increment estimated to be received by a tax increment development district; and

(7) grants for public improvements essential to the location or expansion of a business;

Z. "taxing entity" means the governing body of a political subdivision of the state, the gross receipts tax increment or property tax increment of which may be used for a tax increment development project; and

AA. "workforce housing" means decent, safe and sanitary dwellings, apartments, single-family dwellings or other living accommodations that are affordable for persons or families earning less than eighty percent of the median income within the county in which the tax increment development project is located; provided that an owner-occupied housing unit is affordable to a household if the expected sales price is reasonably anticipated to result in monthly housing costs that do not exceed thirty-three percent of the household's gross monthly income; provided that:

(1) determination of mortgage amounts and payments are to be based on down payment rates and interest rates generally available to lower- and moderate-income households; and

(2) a renter-occupied housing unit is affordable to a household if the unit's monthly housing costs, including rent and basic utility and energy costs, do not exceed thirty-three percent of the household's gross monthly income.

History: Laws 2006, ch. 75, 3.



Section 5-15-4 - Resolution for formation of a district.

5-15-4. Resolution for formation of a district.

A. A tax increment development plan may be approved by the governing body of the municipality or county within which tax increment development projects are proposed. Upon filing with the clerk of the governing body of an approved tax increment development plan and upon receipt of a petition bearing the signatures of the owners of at least fifty percent of the real property located within a proposed tax increment development area, the governing body may adopt a resolution declaring its intent to form a tax increment development district. Prior to the formation of a district, the owner or developer of the real property located within an area proposed to be designated as a tax increment development area may enter into an agreement with the governing body concerning the improvement of specific property within the district, and that agreement may be used to establish obligations of the owner or developer and the governing body concerning the zoning, subdivision, improvement, impact fees, financial responsibilities and other matters relating to the development, improvement and use of real property within the district.

B. A governing body may adopt a resolution on its own motion upon its finding that a need exists for the formation of a district.

C. The resolution to form a district shall include:

(1) the area or areas to be included within the boundaries of the district;

(2) the purposes for which the district is to be formed;

(3) a statement that a tax increment development plan is on file with the clerk of the governing body and that the plan includes a map depicting the boundaries of the tax increment development area and the real property proposed to be included in the area;

(4) the rate of any proposed property tax levy;

(5) identification of gross receipts tax increment and property tax increment financing mechanisms proposed;

(6) identification of gross receipts tax increments and property tax increments proposed to secure proposed gross receipts tax increment bonds or property tax increment bonds;

(7) requirement of a public hearing for the formation of the district and notice of the hearing;

(8) a statement that formation of a district may result in the use of gross receipts tax increments or property tax increments to pay the costs of construction of public improvements made by the district; and

(9) a reference to the Tax Increment for Development Act.

D. A resolution may direct that, prior to holding a hearing on formation of a district, petitioners for the formation of a district prepare a study of the feasibility, the financing and the estimated costs of improvements, services and benefits to result from the formation of the proposed district. The governing body may require those petitioners to deposit with the clerk or treasurer of the governing body an amount equal to the estimated costs of conducting the study and other estimated formation costs. The deposit shall be reimbursed from the proceeds from the sale of bonds issued by the tax increment development district if the district is formed and if gross receipts tax increment bonds or property tax increment bonds are issued by that district pursuant to the Tax Increment for Development Act.

E. A resolution adopted pursuant to this section shall direct that a public hearing on formation of the district be scheduled and that notice of the hearing be mailed and published.

F. A governing body of the municipality or county within which tax increment development projects are proposed that adopts a resolution to form a district shall notify the secretary of taxation and revenue, the secretary of finance and administration and the director of the legislative finance committee of the governing body's action within ten days following the date on which the resolution was adopted. A copy of the adopted resolution shall be included in the notice sent pursuant to this subsection. All resolution materials, including fiscal and economic studies, shall also be available electronically to the public.

History: Laws 2006, ch. 75, 4; 2009, ch. 179, 2.



Section 5-15-5 - Contents of tax increment development plan.

5-15-5. Contents of tax increment development plan.

A tax increment development plan shall include:

A. a map depicting the geographical boundaries of the area proposed for inclusion within the tax increment development area;

B. the estimated time necessary to complete the tax increment development project;

C. a description and the estimated cost of all public improvements proposed for the tax increment development project;

D. whether it is proposed to use gross receipts tax increment bonds or property tax increment bonds or both to finance all or part of the public improvements;

E. the estimated annual gross receipts tax increment to be generated by the tax increment development project and the portion of that gross receipts tax increment to be allocated during the time necessary to complete the payment of the tax increment development project;

F. the estimated annual property tax increment to be generated by the tax increment development project and the portion of that property tax increment to be allocated during the time necessary to complete the payment of the tax increment development project;

G. the general proposed land uses for the tax increment development project;

H. the number and types of jobs expected to be created by the tax increment development project;

I. the amount and characteristics of workforce housing expected to be created by the tax increment development project;

J. the location and characteristics of public school facilities expected to be created, improved, rehabilitated or constructed by the tax increment development project;

K. a description of innovative planning techniques, including mixed-use transit-oriented development, traditional neighborhood design or sustainable development techniques, that are deemed by the governing body to be beneficial and that will be incorporated into the tax increment development project; and

L. the amount and type of private investment in each tax increment development project.

History: Laws 2006, ch. 75, 5.



Section 5-15-6 - Notice of public hearing.

5-15-6. Notice of public hearing.

A. Upon adoption of a resolution indicating an intent to form a tax increment development district, a governing body shall set a date no sooner than thirty days and no later than sixty days after the adoption of the resolution for a public hearing regarding the formation of the district.

B. Notice of the hearing shall be provided by the governing body by:

(1) publication once each week for two consecutive weeks in a newspaper of general circulation in the municipality or county in which the proposed district is located;

(2) posting in a prominent location on property located within the proposed tax increment development area for fourteen days prior to the hearing; and

(3) written notice via registered or certified United States mail, postage prepaid, no later than ten days prior to the hearing to:

(a) all owners of real property within the proposed tax increment development area; and

(b) the secretary of taxation and revenue, the secretary of finance and administration and the director of the legislative finance committee.

C. The notice of the hearing shall contain:

(1) the date, time and place of the hearing;

(2) information regarding alternative methods for submission of objects or comments;

(3) a statement that the formation of a district is proposed;

(4) a map showing the boundaries of the proposed district;

(5) a statement that a tax increment development plan is on file with the clerk of the governing body and may be reviewed upon request;

(6) a summary of the resolution as set forth in Subsection D of this section; and

(7) a copy of the application.

D. A summary of the resolution declaring the governing body's intent to form a tax increment development district shall be attached to a notice issued pursuant to this section. The clerk of the governing body shall mail a copy of the notice to each owner of real property within the proposed tax increment development area and to all other persons claiming an interest in the property who have filed a written request for a copy of the notice within the six months preceding or at any time following the adoption of the resolution. The clerk of the governing body shall publish a copy of the notice and resolution summary at least twice in a newspaper of general circulation in the municipality or county in which the proposed tax increment development district is located. The clerk of the governing body shall obtain an affidavit from that newspaper after each publication is made. The clerk of the governing body shall cause the affidavits to be placed in the official records of the municipality or county. The affidavits are conclusive evidence of the mailing and publishing of notice. Notice shall not be held invalid for failure of delivery to the addressee.

E. A clerk of a governing body who is informed of a transfer of ownership of real property within a proposed district and who obtains the name and address of the current property owner shall mail a copy of the notice and resolution as soon as practicable after learning of the transfer.

History: Laws 2006, ch. 75, 6; 2009, ch. 179, 3.



Section 5-15-7 - Public hearing.

5-15-7. Public hearing.

A. At a public hearing conducted pursuant to the Tax Increment for Development Act, the governing body shall hear all relevant evidence and testimony and make findings. A record of the hearing shall be kept and may consist of a transcription by a court reporter, an electronic recording or minutes taken by a designated person. The record shall be preserved in the official records of the governing body and shall be open to public inspection pursuant to the Inspection of Public Records Act [14-2-1 through 14-2-12 NMSA 1978].

B. Testimony at a hearing is not required to be given under oath.

C. At the conclusion of a hearing, the governing body shall determine whether the tax increment development district should be formed based upon the interests, convenience or necessity of the owners, the residents of the proposed tax increment development district and the residents of the municipality or county in which the proposed tax increment development district is to be located. The governing body shall make the following findings before adopting a resolution to approve the formation of a district:

(1) the tax increment development plan reasonably protects the interests of the governing body in meeting its goals to support:

(a) job creation;

(b) workforce housing;

(c) public school facility creation and improvement, including the creation and improvement of facilities for charter schools; and

(d) underdeveloped area or historical area redevelopment;

(2) the tax increment development plan demonstrates elements of innovative planning techniques, including mixed-use transit-oriented development, traditional neighborhood design or sustainable development techniques, that are deemed by the governing body to benefit community development;

(3) the tax increment development plan incorporates sustainable development considerations; and

(4) the tax increment development plan conforms to general or long-term planning of the governing body.

D. If the governing body determines that the district should be formed, it shall adopt a resolution ordering that the tax increment development district be formed and shall set the matter for an election or declare that an election is waived, as provided in the Tax Increment for Development Act.

History: Laws 2006, ch. 75, 7.



Section 5-15-8 - Election.

5-15-8. Election.

A. The election procedures set forth in this section shall be used for:

(1) formation of a new tax increment development district;

(2) election of a district board member;

(3) adoption of a property tax levy by a tax increment development district;

(4) use of property tax increment financing by a tax increment development district; or

(5) issuing of property tax increment bonds to be repaid by funds raised by property tax increments.

B. An election may be waived and a tax increment development district shall be formed upon the governing body's adoption of a resolution to form a tax increment development district if a petition is presented to a governing body in accordance with the Tax Increment for Development Act and if the petition contains the signatures of all owners of the real property within the proposed tax increment development area and states that the owners waive the right to an election.

C. An election pursuant to the Tax Increment for Development Act shall be a nonpartisan election called by posting notices in three public places within the boundaries of the district not less than twenty days before the election. Notice shall also be published in a newspaper of general circulation once each week for two consecutive weeks before the election in the municipality or county in which the proposed district is located.

D. The notice shall state:

(1) the place of holding the election and provisions for voting by mail, if any;

(2) the hours during the day during which the polls will be open;

(3) if the election is a formation election, the boundaries of the proposed tax increment development district;

(4) if the election is a bond election, the purpose for which the bonds are to be issued and the amount of the issue;

(5) if the election is a property tax levy election, the maximum tax rate per one thousand dollars ($1,000) of assessed valuation to be imposed, the purposes for which the revenues raised will be used and the existing maximum tax rate, if any;

(6) that an approved tax increment development plan is on file with the clerk of the governing body;

(7) the purposes for which property taxes will be imposed and for which the revenues raised will be used, including a description of the public improvements to be financed with tax revenues, bond proceeds or other revenues of the tax increment development district; and

(8) that the imposition of property taxes will result in a lien for the payment on property within the district.

E. The district board, or, in the case of a formation election, the governing body, shall determine the date of the election and the polling places for the election and may consolidate county precincts. The district board or the governing body may establish provisions for voting by mail.

F. Voter lists shall be used to determine the resident qualified electors. If a district or proposed district includes land lying partly in and partly out of any county election precinct, the voter lists may contain the names of all registered voters in the precinct, and the precinct boards at these precincts shall require that a prospective elector execute an affidavit stating that the elector is also a resident qualified elector.

G. For an election held pursuant to the Tax Increment for Development Act, a prospective elector who is not a resident qualified elector shall execute an affidavit stating that the elector is the owner of land in the proposed or existing district and stating the area of land in acres owned by the prospective elector. If the prospective elector is not an individual, the affidavit shall provide that the individual casting the vote is the designated representative of the corporation, association, partnership, limited liability company or other legal entity entitled to vote in the election. Precinct board members may administer oaths or accept affirmations for those purposes.

H. Except as otherwise provided by this section, the election shall comply with the general election laws of the state. The ballot material provided to each voter shall include:

(1) for a formation election, an impartial description of the tax increment development plan and a brief description of arguments for and against the formation of the tax increment development district, if any;

(2) for an election concerning the imposition of property taxes, an impartial description of the taxes to be imposed, the method of apportionment, collection and enforcement and other details sufficient to enable each resident qualified elector to determine the amount of tax it will be obligated to pay; a brief description of arguments for and against the imposition of taxes that are the subject of the election, if any; and a statement that the imposition of property taxes is for the provision of certain, but not necessarily all, public improvements that may be needed or desirable within the tax increment development district, and that other taxes, levies or assessments by other governmental entities may be presented for approval by owners and resident qualified electors;

(3) for an election concerning the use of property tax increment financing, an impartial description of the estimated increment to be generated over the life of the project and the nature and extent of the public improvements to be constructed and maintained using such financing;

(4) for a formation election, the question to be voted upon as "district, yes" and "district, no";

(5) for a property tax imposition election, the question to be voted upon as "property tax, yes" and "property tax, no";

(6) for an election to change an existing maximum tax or eliminate an existing tax, the question to be voted upon as "tax change, yes" and "tax change, no" and shall specify the type of tax to which the proposed change pertains; and

(7) for an election concerning the use of property tax increment bonds, the ballot shall pose the question to be voted upon as "bonds, yes" and "bonds, no".

I. The governing body or, if after district formation, the district board, may provide for the returns of the election to be made in person or by mail.

J. Within thirty days after an election, the governing body, or if after district formation, the district board, shall meet and canvass the returns, determining the number of votes properly cast by owners and resident qualified electors. A majority of the votes cast at the election shall be required. The canvass may be continued for an additional period not to exceed thirty days at the election of the governing body or district board for the purpose of completing the canvass. Failure of a majority to vote in favor of the matter submitted shall not prejudice the submission of the same or similar matters at a later election; provided that an election on the same question shall not be held within one year of the failure of a majority to vote in favor of that question.

K. If a person transfers real property located in a district and the name of the successor owner becomes known and is verified by recorded deed or other similar evidence of transfer of ownership, the successor owner is deemed to be the owner of the real property for the purposes of the Tax Increment for Development Act.

L. If there are no persons registered to vote within a district or proposed district within fifty days immediately preceding a scheduled election date, an election required to be held pursuant to the Tax Increment for Development Act shall be held by vote of the owners of property within the district or proposed district. Each owner shall have the number of votes or portion of votes equal to the number of acres or portion of acres rounded upward to the nearest one-fifth of an acre owned in the district by that owner.

M. In an election held pursuant to the Tax Increment for Development Act, an owner who is also a resident qualified elector shall have the number of votes or portion of votes equal to the number of acres or portion of acres rounded upward to the nearest one-fifth of an acre owned in the district by that owner and shall not be entitled to an additional vote as a result of residing within the district.

History: Laws 2006, ch. 75, 8.



Section 5-15-9 - Formation of a district.

5-15-9. Formation of a district.

A. If the formation of the tax increment development district is approved by a majority of the voters casting votes at the election, or if an election is held by vote of the owners of property within the district or proposed district, the governing body shall deliver a copy of the resolution ordering formation of the tax increment development district to each of the following persons or entities:

(1) the county assessor and the clerk of the county in which the district is located;

(2) the school district within which any portion of the property located within a tax increment development area lies;

(3) any other taxing entities within which any portion of the property located within a tax increment development area lies;

(4) the taxation and revenue department;

(5) the local government division of the department of finance and administration; and

(6) the director of the legislative finance committee.

B. A notice of the formation showing the number and date of the resolution and giving a description of the land included in the district shall be recorded with the clerk of the county in which the district is located.

C. A tax increment development district shall be a political subdivision of the state, separate and apart from a municipality or county.

History: Laws 2006, ch. 75, 9; 2009, ch. 179, 4.



Section 5-15-10 - Governance of the district.

5-15-10. Governance of the district.

A. Following formation of a tax increment development district, a district board shall administer in a reasonable manner the implementation of the tax increment development plan as approved by the governing body.

B. The district shall be governed by the governing body that adopted a resolution to form the district or by a five-member board composed of four members appointed by that governing body; provided, however, that the fifth member of the five-member board is the secretary of finance and administration or the secretary's designee with full voting privileges.

C. Two of the appointed directors shall serve an initial term of six years. Two of the appointed directors shall serve an initial term of four years. The resolution forming the district shall state which directors shall serve four-year terms and which shall serve six-year terms. If a vacancy occurs on the district board because of the death, resignation or inability of the director to discharge the duties of the director, the governing body shall appoint a director to fill the vacancy, and the director shall hold office for the remainder of the unexpired term until a successor is appointed or elected.

D. A director may be a director of more than one district.

E. In the case of an appointed board of directors that is not the governing body, at the end of the appointed directors' initial terms, the board shall hold an election of new directors by majority vote of owners and qualified resident electors in accordance with the Tax Increment for Development Act. Each owner shall have the number of votes or portion of votes equal to the number of acres or portion of acres rounded upward to the nearest one-fifth of an acre owned in the district by that owner.

History: Laws 2006, ch. 75, 10; 2009, ch. 179, 5.



Section 5-15-11 - Records; open meetings.

5-15-11. Records; open meetings.

A. A district shall keep the following records, which shall be open to the public:

(1) minutes of all meetings of the district board;

(2) all resolutions;

(3) accounts showing all money received and disbursed;

(4) the annual budget; and

(5) all other records required to be maintained by law.

B. A district board shall appoint a clerk and treasurer for the district.

C. All meetings of a district shall be open meetings held in accordance with the Open Meetings Act [10-15-1 through 10-15-4 NMSA 1978].

History: Laws 2006, ch. 75, 11.



Section 5-15-12 - District powers; limitations.

5-15-12. District powers; limitations.

A. In addition to other express or implied authority granted by law, a district shall have the power to:

(1) enter into contracts or expend money for any public purpose with respect to the district;

(2) enter into agreements with a municipality, county or other local government entity in connection with real property located within the district;

(3) enter into an intergovernmental agreement in accordance with the Joint Powers Agreements Act [11-1-1 through 11-1-7 NMSA 1978] for the planning, design, inspection, ownership, control, maintenance, operation or repair of public infrastructure or the provision of enhanced services by the municipality or county in which the district lies or for any other purpose authorized by the Tax Increment for Development Act;

(4) sell, lease or otherwise dispose of district property if the sale, lease or conveyance is not a violation of the terms of any contract or bond covenant of the district;

(5) reimburse a municipality or county in which the tax increment development district is located for providing services within the tax increment development area;

(6) operate, maintain and repair public infrastructure until dedicated to the governing body;

(7) employ staff, counsel, advisors and consultants;

(8) reimburse a municipality or county in which the district is located for staff and consultant services and support facilities supplied by the municipality or county;

(9) accept gifts or grants and incur and repay loans for a public purpose;

(10) enter into an agreement with an owner concerning the advance of money by an owner for a public purpose or the granting of real property by the owner for a public purpose;

(11) levy property taxes in accordance with election requirements of the Tax Increment for Development Act for a public purpose on real property located in the district;

(12) pay the financial, legal and administrative costs of the district;

(13) enter into contracts, agreements and trust indentures to obtain credit enhancement or liquidity support for its bonds and process the issuance, registration, transfer and payment of its bonds and the disbursement and investment of proceeds of the bonds in accordance with the provisions for investment of funds by municipal treasurers;

(14) borrow money within the limits of the Tax Increment for Development Act to fund the construction, operation and maintenance of public improvements until dedicated to the governing body or for any other lawful public purposes related to the purposes of the Tax Increment for Development Act; and

(15) use public easements and rights of way in or across public property, roadways, highways, streets or other thoroughfares and other public easements and rights of way of the district, municipality or county.

B. Notwithstanding the provisions of the Procurement Code [13-1-28 through 13-1-199 NMSA 1978] or local procurement requirements that may otherwise be applicable to the municipality or county in which the district is located, the district board may enter into contracts to carry out any of the tax increment development district's authorized powers, including the planning, design, engineering, financing, construction and acquisition of public improvements for the district, with a contractor, an owner or other person or entity, on such terms and with such persons as the district board determines to be appropriate.

C. A district shall not have the power of eminent domain for any purpose.

D. A casino shall not be located in a district, and a district shall not use the proceeds of property tax increment bonds or gross receipts tax increment bonds to finance public improvements for a casino.

History: Laws 2006, ch. 75, 12.



Section 5-15-13 - Authority to impose property tax levy.

5-15-13. Authority to impose property tax levy.

A district has the power to establish a property tax levy upon real property located within the tax increment development area, with the following limitations:

A. the maximum property tax levy a district may impose is five dollars ($5.00) on each one thousand dollars ($1,000) of net taxable value, as that term is defined in the Property Tax Code [Chapter 7, Articles 35 through 38 NMSA 1978], which may be used for operation, maintenance and capital improvements, in furtherance of the purposes of the Tax Increment for Development Act ;

B. a district may impose a property tax levy only after authorization by a majority of votes cast by the owners of real property and qualified resident electors of a district in an election held in accordance with the Tax Increment for Development Act; and

C. a property tax levy imposed by a district shall not be effective for more than four years.

History: Laws 2006, ch. 75, 13.



Section 5-15-14 - Property tax levy rescission election.

5-15-14. Property tax levy rescission election.

A. A property tax levy imposed by a district may be rescinded within the four-year period during which a property tax levy imposed by a district is effective if:

(1) thirty-three and one-third percent of the number of persons who voted in the election for the imposition of that property tax levy sign a petition to rescind the property tax levy; and

(2) each person who signs the petition is a resident qualified elector of the district or an owner of real property within the tax increment development area.

B. The petition shall be filed with the district board for verification of the signatures, as to both number and qualifications of the persons signing. If the district board verifies that the petition contains the requisite number of signatures by persons qualified to sign the petition pursuant to Subsection A of this section, the question of rescission of the property tax levy imposed by the district shall be placed on the ballot for:

(1) a special election held in accordance with the special election procedures of the Election Code [Chapter 1 NMSA 1978] that is called and held within ninety days; or

(2) the next occurring general election if that election is to be held within less than ninety days.

C. A petition for rescission of a property tax levy imposed by a district may be submitted only once each year during the four-year period during which a property tax levy by a district is effective.

History: Laws 2006, ch. 75, 14.



Section 5-15-15 - Tax increment financing; gross receipts tax increment.

5-15-15. Tax increment financing; gross receipts tax increment.

A. Notwithstanding any law to the contrary, but in accordance with the provisions of the Tax Increment for Development Act, a tax increment development plan, as originally approved or as later modified, may contain a provision that a portion of certain gross receipts tax increments collected within the tax increment development area after the effective date of approval of the tax increment development plan may be dedicated for the purpose of securing gross receipts tax increment bonds pursuant to the Tax Increment for Development Act.

B. As to a district formed by a municipality, a portion of any of the following gross receipts tax increments may be paid by the state directly into a special fund of the district to pay the principal of, the interest on and any premium due in connection with the bonds of, loans or advances to, or any indebtedness incurred by, whether funded, refunded, assumed or otherwise, the authority for financing or refinancing, in whole or in part, a tax increment development project within the tax increment development area:

(1) municipal gross receipts tax authorized pursuant to the Municipal Local Option Gross Receipts Taxes Act [Chapter 7, Article 19D NMSA 1978];

(2) municipal environmental services gross receipts tax authorized pursuant to the Municipal Local Option Gross Receipts Taxes Act;

(3) municipal infrastructure gross receipts tax authorized pursuant to the Municipal Local Option Gross Receipts Taxes Act;

(4) municipal capital outlay gross receipts tax authorized pursuant to the Municipal Local Option Gross Receipts Taxes Act;

(5) municipal regional transit gross receipts tax authorized pursuant to the Municipal Local Option Gross Receipts Taxes Act;

(6) an amount distributed to municipalities pursuant to Sections 7-1-6.4 and 7-1-6.46 NMSA 1978; and

(7) the state gross receipts tax.

C. As to a district formed by a county, all or a portion of any of the following gross receipts tax increments may be paid by the state directly into a special fund of the district to pay the principal of, the interest on and any premium due in connection with the bonds of, loans or advances to or any indebtedness incurred by, whether funded, refunded, assumed or otherwise, the district for financing or refinancing, in whole or in part, a tax increment development project within the tax increment development area:

(1) county gross receipts tax authorized pursuant to the County Local Option Gross Receipts Taxes Act [Chapter 7, Article 20E NMSA 1978];

(2) county environmental services gross receipts tax authorized pursuant to the County Local Option Gross Receipts Taxes Act;

(3) county infrastructure gross receipts tax authorized pursuant to the County Local Option Gross Receipts Taxes Act;

(4) county capital outlay gross receipts tax authorized pursuant to the County Local Option Gross Receipts Taxes Act;

(5) county regional transit gross receipts tax authorized pursuant to the County Local Option Gross Receipts Taxes Act;

(6) the amount distributed to counties pursuant to Section 7-1-6.47 NMSA 1978; and

(7) the state gross receipts tax.

D. The gross receipts tax increment generated by the imposition of municipal or county local option gross receipts taxes specified by statute for particular purposes may nonetheless be dedicated for the purposes of the Tax Increment for Development Act if intent to do so is set forth in the tax increment development plan approved by the governing body, if the purpose for which the increment is intended to be used is consistent with the purposes set forth in the statute authorizing the municipal or county local option gross receipts tax.

E. An imposition of a gross receipts tax increment attributable to the imposition of a gross receipts tax by a taxing entity may be dedicated for the purpose of securing gross receipts tax increment bonds with the agreement of the taxing entity, evidenced by a resolution adopted by a majority vote of that taxing entity. A taxing entity shall not agree to dedicate for the purposes of securing gross receipts tax increment bonds more than seventy-five percent of its gross receipts tax increment attributable to the imposition of gross receipts taxes by the taxing entity. A resolution of the taxing entity to dedicate a gross receipts tax increment or to increase the dedication of a gross receipts tax increment shall become effective only on January 1 or July 1 of the calendar year.

F. An imposition of a gross receipts tax increment attributable to the imposition of the state gross receipts tax within a district less the distributions made pursuant to Section 7-1-6.4 NMSA 1978 may be dedicated for the purpose of securing gross receipts tax increment bonds with the agreement of the state board of finance, evidenced by a resolution adopted by a majority vote of the state board of finance. The state board of finance shall not agree to dedicate more than seventy-five percent of the gross receipts tax increment attributable to the imposition of the state gross receipts tax within the district. The resolution of the state board of finance shall become effective only on January 1 or July 1 of the calendar year and shall find that:

(1) the state board of finance has reviewed the request for the use of the state gross receipts tax;

(2) based upon review by the state board of finance of the applicable tax increment development plan, the dedication by the state board of finance of a portion of the gross receipts tax increment attributable to the imposition of the state gross receipts tax within the district for use in meeting the required goals of the tax increment plan is reasonable and in the best interest of the state; and

(3) the use of the state gross receipts tax is likely to stimulate the creation of jobs, economic opportunities and general revenue for the state through the addition of new businesses to the state and the expansion of existing businesses within the state.

G. The governing body of the jurisdiction in which a tax increment development district has been established shall timely notify the assessor of the county in which the district has been established, the taxation and revenue department and the local government division of the department of finance and administration when:

(1) a tax increment development plan has been approved that contains a provision for the allocation of a gross receipts tax increment;

(2) any outstanding bonds of the district have been paid off; and

(3) the purposes of the district have otherwise been achieved.

History: Laws 2006, ch. 75, 15; 2009, ch. 179, 6.



Section 5-15-16 - Bonding authority; gross receipts tax increment.

5-15-16. Bonding authority; gross receipts tax increment.

A. A district may issue gross receipts tax increment revenue bonds, the pledged revenue for which is a gross receipts tax increment, for any one or more of the purposes authorized by the Tax Increment for Development Act.

B. A district may pledge irrevocably any or all of a gross receipts tax increment received by the district to the payment of the interest on and principal of the gross receipts tax increment bonds for any of the purposes authorized in the Tax Increment for Development Act. A law that imposes or authorizes the imposition of a municipal or county gross receipts tax or that affects the municipal or county gross receipts tax shall not be repealed, amended or otherwise directly or indirectly modified in any manner to adversely impair any outstanding gross receipts increment bonds that may be secured by a pledge of any municipal or county gross receipts tax increment, unless those outstanding bonds have been discharged in full or provision has been fully made for those bonds.

C. Revenues in excess of the annual principal and interest due on gross receipts tax increment bonds secured by a pledge of gross receipts tax increment revenue may be accumulated in a debt service reserve account. The district may appoint a commercial bank trust department to act as paying agent or trustee of the gross receipts tax increment revenue and to administer the payment of principal of and interest on the bonds.

D. Except as otherwise provided in the Tax Increment for Development Act, gross receipts tax increment bonds:

(1) may have interest, principal value or any part thereof payable at intervals or at maturity as may be determined by the governing body;

(2) may be subject to a prior redemption at the district's option at a time and upon terms and conditions, with or without the payment of a premium, as determined by the district board;

(3) may mature at any time not exceeding twenty-five years after the date of issuance;

(4) may be serial in form and maturity, may consist of one bond payable at one time or in installments or may be in another form determined by the district board;

(5) shall be sold for cash at, above or below par and at a price that results in a net effective interest rate that does not exceed the maximum permitted by the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978] and the [Public Securities] Short-Term Interest Rate Act [6-18-1 through 6-18-16 NMSA 1978]; and

(6) may be sold at public or negotiated sale.

E. At a regular or special meeting, the district board may adopt a resolution that:

(1) declares the necessity for issuing gross receipts tax increment bonds;

(2) authorizes the issuance of gross receipts tax increment bonds by an affirmative vote of a majority of all the members of the district board; and

(3) designates the sources of gross receipts taxes or portions thereof to be pledged to the repayment of the gross receipts tax increment bonds.

History: Laws 2006, ch. 75, 16.



Section 5-15-17 - Property tax increment bonds.

5-15-17. Property tax increment bonds.

A. Notwithstanding any law to the contrary, but in accordance with the Tax Increment for Development Act, a tax increment development plan, as originally approved or as later modified, may contain a provision that a portion of property taxes levied after the effective date of the approval of the tax increment development plan upon taxable property within a tax increment development area each year, by or for the benefit of any public body, may be dedicated for securing property tax increment bonds pursuant to the Tax Increment for Development Act, according to the following procedures:

(1) the base property taxes shall be paid into the funds of each public body as are all other taxes collected by or for the public body;

(2) the portion of the property taxes in excess of the base property tax amount shall be allocated to, and, when collected, paid into a special fund of the district to pay the principal of, the interest on and any premiums due in connection with the bonds of, loans or advances to, or indebtedness incurred by, whether funded, refunded, assumed or otherwise, the authority for financing or refinancing, in whole or in part, a tax increment development project within the tax increment development area. Unless and until the total assessed value of the taxable property in a tax increment development area exceeds the base assessed value of the taxable property in the tax increment development area, all of the taxes levied upon the taxable property in the tax increment development area shall be paid into the funds of the respective public bodies; and

(3) when the bonds, loans, advances and indebtedness, if any, including interest thereon and any premiums due in connection with the bonds, loans, advances and indebtedness have been paid, all taxes upon taxable property in a tax increment development area shall be paid into the funds of the respective public bodies.

B. The portion of property taxes in excess of the amount of base property taxes may be irrevocably pledged by the district for the payment of the principal of, the interest on and any premiums due in connection with the bonds, loans, advances and indebtedness.

C. Upon general reassessment of taxable property valuations in a county, including all or part of a tax increment development area in which a property tax increment has been pledged for property tax increment bonds, the portions of valuations for assessment shall be proportionately adjusted in accordance with that reassessment or change.

D. A tax increment development plan, as originally approved or as later modified, may contain a provision that the taxes levied upon taxable property within the tax increment development area may continue to be allocated after the effective date of the adoption of the property tax increment provision if the existing bonds are in default or about to go into default; except that those taxes shall not be allocated after all bonds of the district issued pursuant to the plan, including loans, advances and indebtedness, if any, and interest thereon, and any premiums due in connection with the loans, advances and indebtedness have been paid.

E. The property tax increment generated by the imposition of property taxes may nonetheless be dedicated for the purposes of the Tax Increment for Development Act if intent to do so is set forth in the tax increment development plan approved by the governing body and if the property tax was not approved in an election.

F. The municipality in which a tax increment development district has been established shall timely notify the assessor of the county in which the district has been established when:

(1) a tax increment development plan has been approved;

(2) any outstanding obligation incurred by the district has been paid off; and

(3) the purposes of the district have otherwise been achieved.

G. As used in this section, "taxes" includes all levies authorized to be made on an ad valorem basis upon real and personal property.

H. The increment attributable to a levy by a taxing entity shall not be dedicated for the purpose of securing property tax increment bonds without the agreement of the taxing entity. The agreement shall be evidenced by a resolution adopted by a majority vote of that taxing entity. A taxing entity shall not agree to dedicate for the purpose of securing property tax increment bonds more than seventy-five percent of the property tax increment attributable to a property tax levy by that taxing entity.

History: Laws 2006, ch. 75, 17.



Section 5-15-18 - Bonding authority; property tax increment.

5-15-18. Bonding authority; property tax increment.

A. Subject to the limitations and in accordance with Article 9 of the constitution of New Mexico and Sections 6-15-1 and 6-15-2 NMSA 1978, a district board may issue and dispose of property tax increment bonds for the purpose of securing funds for undertaking tax increment development projects within the purposes of the Tax Increment for Development Act.

B. Before property tax increment bonds are issued, the district board shall submit to a vote of the registered qualified electors within the tax increment development area and the nonresident electors owning property within the tax increment development area the question of issuing the property tax increment bonds.

C. The district board shall give notice of the time and place of holding the election and the purpose for which the property tax increment bonds are to be issued. Notice of a property tax increment bond election shall be given as required by the Tax Increment for Development Act.

D. The question shall state the purpose for which the property tax increment bonds are to be issued and the amount of the issue. If property tax increment bonds are to be issued for more than one purpose, a separate question shall be submitted to the voters for each purpose to be voted upon. The ballots shall contain words indicating the purpose of the bond issued and a place for a vote in favor of or in opposition to each property tax increment bond issue. The ballots shall be deposited in a separate ballot box, unless voting machines are used.

E. Except as otherwise provided in the Tax Increment for Development Act, property tax increment bonds:

(1) may have interest, principal value or any part thereof payable at intervals or at maturity, as determined by the governing body;

(2) may be subject to a prior redemption at the district's option at a time or upon terms and conditions with or without payment of premium or premiums, as determined by the district board;

(3) may mature at any time not exceeding twenty-five years after the date of issuance;

(4) may be serial in form and maturity or may consist of one bond payable at one time or in installments or may be in another form, as determined by the district board;

(5) shall be sold for cash at, above or below par and at a price that results in a net effective interest rate that does not exceed the maximum permitted by the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978] and the [Public Securities] Short-Term Interest Rate Act [6-18-1 through 6-18-16 NMSA 1978]; and

(6) may be sold at public or negotiated sale.

F. Except as otherwise provided by law, the district board shall determine the denominations, places of payment, terms and conditions and the form of property tax increment bonds.

G. The secretary and treasurer of the district board shall sign property tax increment bonds.

H. The property tax increment bonds may be executed in the manner provided by the Uniform Facsimile Signature of Public Officials Act [6-9-1 through 6-9-6 NMSA 1978].

History: Laws 2006, ch. 75, 18.



Section 5-15-19 - Refunding bonds.

5-15-19. Refunding bonds.

A. A district board that has issued bonds in accordance with the Tax Increment for Development Act may issue refunding bonds for the purpose of refinancing, paying and discharging all or any part of outstanding bonds for the:

(1) acceleration, deceleration or other modification of the payment of the outstanding bonds, including, without limitation, any capitalization of any interest thereon in arrears or about to become due for any period not exceeding two years from the date of the refunding bonds;

(2) purpose of reducing interest costs or effecting other economies; or

(3) purpose of modifying or eliminating restrictive contractual limitations:

(a) pertaining to the issuance of additional bonds; or

(b) concerning the outstanding bonds or facilities relating to the outstanding bonds.

B. A district board may pledge irrevocably for the payment of interest, principal and premium, if any, on refunding bonds the appropriate pledged revenues, which may be pledged to an original issue of bonds.

C. Refunding bonds may be issued separately or in combination in one series or more.

D. Refunding bonds shall be authorized by resolution. Bonds that are refunded shall be paid at maturity or on any permitted prior redemption date in the amounts, at the time and places and, if called prior to maturity, in accordance with any applicable notice provisions, all as provided in the proceedings authorizing the issuance of the refunded bonds or otherwise appertaining thereto, except for any such bond that is voluntarily surrendered for exchange or payment by the holder or owner.

E. The principal amount of the refunding bonds may exceed the principal amount of the refunded bonds and may also be less than or the same as the principal amount of the bonds being refunded if provision is duly and sufficiently made for the payment of the refunded bonds.

F. The proceeds of refunding bonds, including accrued interest and premiums appertaining to the sale of refunding bonds, shall be immediately applied to the retirement of the bonds being refunded or placed in escrow in a commercial bank or trust company that possesses and exercises trust powers and that is a member of the federal deposit insurance corporation. The proceeds shall be applied to the principal of, interest on and any prior redemption premium due in connection with the bonds being refunded; provided that the refunding bond proceeds, including accrued interest and premiums appertaining to a sale of refunding bonds, may be applied to the establishment and maintenance of a reserve fund and to the payment of expenses incidental to the refunding and the issuance of the refunding bonds, the interest on those bonds and the principal of those bonds, or both interest and principal as the district board determines. This section does not require the establishment of an escrow if the refunded bonds and the amounts necessary to retire the refunded bonds within that time are deposited with the paying agent for the refunded bonds. Any such escrow shall not necessarily be limited to proceeds of refunding bonds but may include other money available for its purpose. Proceeds in escrow pending such use may be invested or reinvested in bills, certificates of indebtedness, notes or bonds that are direct obligations of, or the principal and interest of which obligations are unconditionally guaranteed by, the United States or in certificates of deposit of banks that are members of the federal deposit insurance corporation; provided that the par value of the certificates of deposit is collateralized by a pledge of obligations or by a pledge of payment that is unconditionally guaranteed by the United States; and further provided that the par value of those obligations is at least seventy-five percent of the par value of the certificates of deposit. Such proceeds and investments in escrow, together with any interest or other income to be derived from any such investment, shall be in an amount at all times sufficient as to principal, interest, any prior redemption premium due and any charges of the escrow agent payable therefrom to pay the bonds being refunded as they become due at their respective maturities or at any designated prior redemption date or dates in connection with which the municipality shall exercise a prior redemption option. A purchaser of a refunding bond issued is not responsible for the application of the proceeds by the district or any of its officers, agents or employees.

G. Refunding bonds may bear additional terms and provisions as determined by the district subject to the limitations in this section relating to original bond issues. Refunding bonds are not subject to the provisions of any other statute.

H. District refunding bonds:

(1) may have interest, principal value or any part thereof payable at intervals or at maturity, as determined by the district board;

(2) may be subject to prior redemption at the district's option at a time or times and upon terms and conditions with or without payment of premium or premiums, as determined by the district board;

(3) may be serial in form and maturity or may consist of a single bond payable in one or more installments or may be in another form, as determined by the district board; and

(4) shall be exchanged for the bonds and any matured unpaid interest being refunded at not less than par or sold at public or negotiated sale at, above or below par and at a price that results in a net effective interest rate that does not exceed the maximum permitted by the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978].

I. At a regular or special meeting, a district board may adopt a resolution by majority vote to authorize the issuance of the refunding bonds.

History: Laws 2006, ch. 75, 19.



Section 5-15-20 - General bonding authority of a tax increment development district; other limitations.

5-15-20. General bonding authority of a tax increment development district; other limitations.

A. Except as otherwise provided in this section, a district board shall not issue bonds against either gross receipts tax increments or property tax increments without the express written authorization of the department of finance and administration, as evidenced by a letter signed by the secretary of finance and administration. A district formed and approved by a class A county or by a municipality within a class A county if the municipality has a population of more than sixty-five thousand persons, according to the most recent federal decennial census, is not required to obtain express written authorization of the department of finance and administration for the issuance of gross receipts tax increment bonds or property tax increment bonds.

B. Prior to the issuance of indebtedness evidenced by the gross receipts tax increment bonds or property tax increment bonds issued by a district pursuant to the Tax Increment for Development Act, the property owners within the district shall contribute a minimum of twenty percent of the initial public infrastructure costs, which may be reimbursed with proceeds of gross receipts tax increment or property tax increment bonds; unless the project to be financed with gross receipts tax increment bonds or property tax increment bonds is a metropolitan redevelopment project pursuant to the Metropolitan Redevelopment Code [3-60A-1 through 3-60A-48 NMSA 1978].

C. The amount of indebtedness evidenced by the gross receipts tax increment bonds or property tax increment bonds issued pursuant to the Tax Development Act shall not exceed the estimated cost of the public improvements plus all costs connected with the public infrastructure purposes and the issuance and sale of bonds, including, without limitation, formation costs, credit enhancement and liquidity support fees and costs.

D. The indebtedness evidenced by the gross receipts tax increment bonds or property tax increment bonds shall not affect the general obligation bonding capacity of the municipality or county in which the tax increment development district is located.

E. The indebtedness evidenced by the gross receipts tax increment bonds or property tax increment bonds shall be payable only from the special funds into which are deposited the gross receipts tax increments and property tax increments as set forth in the Tax Increment for Development Act.

F. Bonds issued by a tax increment development district shall not be a general obligation of the state, the county or the municipality in which the tax increment development district is located and shall not pledge the full faith and credit of the state, the county or the municipality in which the tax increment development district is located.

History: Laws 2006, ch. 75, 20.



Section 5-15-20.1 - Debt service reserve account.

5-15-20.1. Debt service reserve account.

After the retirement of all bonds issued pursuant to the tax increment development plan, any balance in a debt service reserve account established for the payment of those bonds shall be paid to the governments that have dedicated a tax increment to the district in proportion to the amount of tax increment attributable to their dedication.

History: Laws 2009, ch. 179, 8.



Section 5-15-21 - Approval required for issuance of bonds against state gross receipts tax increments.

5-15-21. Approval required for issuance of bonds against state gross receipts tax increments.

In addition to all other requirements of the Tax Increment for Development Act, prior to a district board issuing bonds that are issued in whole or in part against a gross receipts tax increment attributable to the imposition of the state gross receipts tax within a district:

A. the New Mexico finance authority shall review the proposed issuance of the bonds and determine that the proceeds of the bonds will be used for a tax increment development project in accordance with the district's tax increment development plan and present the proposed issuance of the bonds to the legislature for approval; and

B. the issuance of the bonds and the maximum amount of bonds to be issued shall be specifically authorized by law.

History: Laws 2006, ch. 75, 21; 2009, ch. 179, 7.



Section 5-15-22 - Exemption from taxation.

5-15-22. Exemption from taxation.

The bonds authorized by the Tax Increment for Development Act and the income from the bonds or any other instrument executed as security for the bonds shall be exempt from all taxation by the state or any political subdivision of the state.

History: Laws 2006, ch. 75, 22.



Section 5-15-23 - Protection from impairment.

5-15-23. Protection from impairment.

If the provisions set forth in the Tax Increment for Development Act impair the ability of a municipality, county or other public body to meet its principal or interest payment obligations for revenue bonds or general obligation bonds outstanding prior to the effective date of the Tax Increment for Development Act that are secured by the pledge of all or part of the municipality, county or other public body's revenue gross receipts tax or property tax, then the amount otherwise payable to the district pursuant to the Tax Increment for Development Act shall be paid instead to the municipality, county or public body in an amount sufficient to meet any required payment.

History: Laws 2006, ch. 75, 23.



Section 5-15-24 - Tax increment accounting procedures.

5-15-24. Tax increment accounting procedures.

A district board shall separately account for all revenues and indebtedness based on gross receipts tax increments and property tax increments. The district board shall individually account for all gross receipts tax increments.

History: Laws 2006, ch. 75, 24.



Section 5-15-25 - Modification of tax increment development area boundaries or tax increment development plan.

5-15-25. Modification of tax increment development area boundaries or tax increment development plan.

A. After an election to form a district, an area may be eliminated from the tax increment development area only following a hearing conducted upon notice given to the owners of land in the tax increment development area in the manner prescribed for the formation hearing, adoption of a resolution of intention to do so by the district board and voter approval by the owners and resident qualified electors as provided in the Tax Increment for Development Act. Real property within the tax increment development area that is subject to the lien of property taxes, special levies or other charges imposed pursuant to the Tax Increment for Development Act shall not be eliminated from the district while there are bonds outstanding that are payable by those taxes, special levies or charges.

B. At any time after adoption of a resolution creating a district, an area may be added to the district upon the approval of the owners of real property in the proposed additional area and the resident qualified electors residing therein, as well as the owners of real property in the district and resident qualified electors, in the same manner as required for the formation of a district.

C. The district board, following a hearing conducted upon notice given to the owners of real property located in the district in the manner prescribed for the formation hearing, may, subject to the approval of the governing body that approved the district's tax increment development plan, amend the tax increment development plan in any manner that it determines will not substantially reduce the benefits to be received by any land in the district from the public infrastructure on completion of the work to be performed under the general plan. An election shall not be required solely for the purposes of this subsection.

History: Laws 2006, ch. 75, 25.



Section 5-15-25.1 - Base year revision; resolution; comment period; submission of materials.

5-15-25.1. Base year revision; resolution; comment period; submission of materials.

A. A district may revise the base year that the district uses to determine its gross receipts tax increment. To initiate the process of revising its base year, a district board shall:

(1) adopt a resolution declaring that intent; and

(2) forward copies of the adopted resolution to the secretary of taxation and revenue, the secretary of finance and administration, the developer and the local governments that have dedicated a tax increment to the district.

B. The taxation and revenue department, the department of finance and administration, the developer and the local governments that have dedicated a tax increment to the district may submit written comments to the district with copies sent to the state board of finance for fifteen days after receiving a copy of a district board's resolution indicating the board's intent to revise the base year used to determine the district's gross receipts tax increment.

C. No more than forty-five days after adopting the resolution declaring the intent to revise the base year that the district uses to determine its gross receipts tax increment, the district board shall submit to the state board of finance and send copies to the developer and any local government that has dedicated a tax increment to the district:

(1) a copy of the resolution;

(2) all comments on the matter that the district received from the taxation and revenue department, the department of finance and administration, the developer and the local governments that have dedicated a tax increment to the district; and

(3) any other related documentation.

D. As used in this section, "developer" means the owner or developer who has entered into an agreement pursuant to Subsection A of Section 5-15-4 NMSA 1978 with the governing body that formed the district or the owner's or developer's successors or assigns.

History: Laws 2014, ch. 11, 1.



Section 5-15-25.2 - Base year revision; approval.

5-15-25.2. Base year revision; approval.

A. The state board of finance may approve the revision of the base year used to determine a district's gross receipts tax increment:

(1) once during the lifetime of the district;

(2) if the revised year is a calendar year that is completed;

(3) if no gross receipts tax increment bonds attributable to the district have been issued;

(4) if there is no unresolved objection to the revision by the developer or by a local government that has dedicated a tax increment to the district; and

(5) upon a finding that the revision is reasonable and in the best interest of the state.

B. If the state board of finance approves the revision of the base year used to determine a district's gross receipts tax increment, the state board of finance shall notify the district, the secretary of taxation and revenue, the developer and the local governments that have dedicated a tax increment to the district.

C. As used in this section, "developer" means the owner or developer who has entered into an agreement pursuant to Subsection A of Section 5-15-4 NMSA 1978 with the governing body that formed the district or the owner's or developer's successors or assigns.

History: Laws 2014, ch. 11, 2.



Section 5-15-25.3 - Base year revision; effect.

5-15-25.3. Base year revision; effect.

A. Upon notice of the approval of a revision of the base year used to determine a district's gross receipts tax increment, the district shall:

(1) return to the taxation and revenue department any gross receipts tax increment credited to the period between the time that the revenue collection began and the end of the revised base year and distributed to the district;

(2) update the district tax increment development plan to reflect the revision; and

(3) file with the clerk of the governing body that formed the district the revised tax increment development plan.

B. Upon receipt of the revenue identified in Paragraph (1) of Subsection A of this section, the taxation and revenue department shall remit to the taxing entities that have dedicated a gross receipts tax increment to the district an amount of that revenue in proportion to the amount of gross receipts tax increment attributable to their dedication.

History: Laws 2014, ch. 11, 3.



Section 5-15-26 - Termination of tax increment development district.

5-15-26. Termination of tax increment development district.

A. A district shall be terminated by a resolution of the district board that all of the following conditions exist:

(1) all improvements owned by the district have been, or provision has been made for all improvements to be, conveyed to the municipality or county in which the district is located;

(2) either the district does not have any outstanding bond obligations or the municipality or county has assumed all of the outstanding bond obligations of the district; and

(3) all obligations of the district pursuant to any agreement with the municipality or county have been satisfied.

B. Property in the district that is subject to the lien of district taxes shall remain subject to the lien for the payment of bonds, notwithstanding termination of the district. The district shall not be terminated if any bonds of the district remain outstanding unless an amount of money sufficient, together with investment income thereon, to make all payments due on the bonds either at maturity or prior redemption has been deposited with a trustee or escrow agent and pledged to the payment and redemption of the bonds. The district may continue to operate after termination only as needed to collect money and make payments on any outstanding bonds.

History: Laws 2006, ch. 75, 26.



Section 5-15-27 - Dedication of gross receipts tax increment; notice to taxation and revenue department.

5-15-27. Dedication of gross receipts tax increment; notice to taxation and revenue department.

If the state board of finance or a taxing entity approves a dedication or increase in the dedication of a portion of a gross receipts tax increment to a district, the state board of finance or the taxing entity shall notify the taxation and revenue department of that approval at least one hundred twenty days before the effective date of the dedication or increase in the dedication.

History: Laws 2006, ch. 75, 27.



Section 5-15-28 - Bond term expiration.

5-15-28. Bond term expiration.

The terms of bonds issued pursuant to the Tax Increment for Development Act for a district, including refunding bonds, shall expire not more than twenty-five years after the date that the first bonds are issued for that district.

History: Laws 2006, ch. 75, 28.






Article 15A - Mesa del Sol Projects

Section 5-15A-1 - Authorization of issuance of bonds.

5-15A-1. Authorization of issuance of bonds.

Pursuant to the provisions of Section 5-15-21 NMSA 1978, the legislature authorizes the issuance of bonds not to exceed five hundred million dollars ($500,000,000) in net proceeds as adjusted for inflation, secured by a gross receipts tax increment attributed to the imposition of the state gross receipts tax for the Mesa del Sol tax increment development project, subject to (1) the determination that has been made by the New Mexico finance authority that the proceeds of the bonds issued pursuant to this authorization will be used for the Mesa del Sol tax increment development project in accordance with the development plan, (2) the review by the New Mexico finance authority of the master indenture prior to issuance of any bonds and (3) the review by the New Mexico finance authority of any proposed amendments to the master indenture prior to the issuance of any bonds subsequent to such amendments.

History: Laws 2007, ch. 310, 1 and Laws 2007, ch. 313, 1.



Section 5-15A-2 - Duration of authorization.

5-15A-2. Duration of authorization.

The duration of the authorization for issuance of bonds in this act is unlimited, unless and until this act is repealed or modified by the legislature.

History: Laws 2007, ch. 310, 2 and Laws 2007, ch. 313, 2.



Section 5-15A-3 - Certain capital projects prohibited.

5-15A-3. Certain capital projects prohibited.

A. The legislature shall not approve or authorize any capital outlay projects within a Mesa del Sol tax increment development district during the period that any bonds issued pursuant to Section 1 [5-15A-1 NMSA 1978] of this act are outstanding for that specific district, except for those buildings or facilities that are owned by the state or one of its agencies, institutions or political subdivisions and that are:

(1) public school buildings or facilities;

(2) higher education buildings or facilities;

(3) cultural buildings or facilities;

(4) buildings or facilities used for public safety; or

(5) buildings used for other public purposes.

B. Nothing in this section prohibits the legislature from authorizing expenditures, pursuant to law, for economic development projects within a specific Mesa del Sol tax increment development district for which any tax increment development bonds are outstanding.

History: Laws 2007, ch. 310, 3 and Laws 2007, ch. 313, 3.






Article 15B - Taos Ski Valley Projects

Section 5-15B-1 - Authorization of issuance of bonds.

5-15B-1. Authorization of issuance of bonds.

The legislature authorizes the issuance of bonds not to exceed forty-four million dollars ($44,000,000) in net proceeds as adjusted for inflation, secured by tax increments authorized pursuant to the Tax Increment for Development Act [Chapter 5, Article 15 NMSA 1978] to be pledged to pay the principal of and interest on the bonds, including a gross receipts tax increment attributed to the imposition of the state gross receipts tax within the village of Taos Ski Valley tax increment development district, subject to the review and approval by the New Mexico finance authority of:

A. the master indenture prior to issuance of any bonds; and

B. any amendments to the master indenture prior to issuance of any bonds after any amendments are made.

History: Laws 2015, ch. 83, 1.



Section 5-15B-2 - Duration of authorization.

5-15B-2. Duration of authorization.

The duration of the authorization for issuance of bonds in this act shall be twenty-five years from the date of issuance of the first series of tax increment bonds of the district, unless and until this act is repealed or modified by the legislature.

History: Laws 2015, ch. 83, 2.



Section 5-15B-3 - Certain capital projects prohibited.

5-15B-3. Certain capital projects prohibited.

A. The legislature shall not approve or authorize any capital outlay projects within the village of Taos Ski Valley tax increment development district during the period in which any bonds issued by the district pursuant to Section 1 [5-15B-1 NMSA 1978] of this act are outstanding, except for buildings, facilities or infrastructure that are owned by the state or one of its agencies, institutions or political subdivisions and that are:

(1) public school buildings or facilities;

(2) higher education buildings or facilities;

(3) cultural buildings or facilities;

(4) buildings, facilities or infrastructure used for public safety; or

(5) buildings, facilities or infrastructure used for other public purposes.

B. Nothing in this section prohibits the legislature from authorizing expenditures pursuant to law for economic development projects within the village of Taos Ski Valley tax increment development district during the period in which tax increment development bonds are outstanding.

History: Laws 2015, ch. 83, 3.



Section 5-15B-4 - Reduction in state gross receipts tax revenue.

5-15B-4. Reduction in state gross receipts tax revenue.

Once the developer of the village of Taos Ski Valley tax increment development project has been fully reimbursed, regardless of the source of reimbursement, for the costs of eligible infrastructure, the village of Taos Ski Valley tax increment development district shall provide to the state board of finance the estimated amount of state gross receipts tax increment revenue required to pay the debt service on the district's outstanding bonds and to meet any required debt-service coverage and reserve requirements specified in the master indenture for any bonds payable from the state gross receipts tax increment. The board shall:

A. review that estimate;

B. determine:

(1) the reduced amount of state gross receipts tax increment revenue necessary each year to meet those requirements; and

(2) the reduction to the percentage of dedicated state gross receipts tax increment revenue corresponding to that reduced amount; and

C. notify the taxation and revenue department of the amount of that reduction, which shall take effect as soon as practicable after notification.

History: Laws 2015, ch. 83, 4.






Article 16 - Regional Spaceport District

Section 5-16-1 - Short title.

5-16-1. Short title.

Sections 1 through 13 [5-16-1 through 5-16-13 NMSA 1978] of this act may be cited as the "Regional Spaceport District Act".

History: Laws 2006, ch. 15, 1.



Section 5-16-2 - Purposes.

5-16-2. Purposes.

The purposes of the Regional Spaceport District Act are to:

A. serve the public by providing for the development of a southwest regional spaceport;

B. allow multi-jurisdictional cooperation in the creation of a southwest regional spaceport;

C. provide for the promotion of the southwest regional spaceport; and

D. foster tourism in the cities and counties comprising the district.

History: Laws 2006, ch. 15, 2.



Section 5-16-3 - Definitions.

5-16-3. Definitions.

As used in the Regional Spaceport District Act:

A. "authority" means the spaceport authority created pursuant to the Spaceport Development Act [58-31-1 through 58-31-17 NMSA 1978];

B. "board" means the board of directors of a district;

C. "bond" means a revenue bond issued by the authority on behalf of a district;

D. "combination" means two or more governmental units that exercise joint authority;

E. "district" means a regional spaceport district that is a political subdivision of the state created pursuant to the Regional Spaceport District Act;

F. "governmental unit" means the state, a county or a municipality of the state or an Indian nation, tribe or pueblo located within the boundaries of the state;

G. "project" means any land, building or other improvements acquired as part of a spaceport or associated with a spaceport or to aid commerce in connection with a spaceport and all real and personal property deemed necessary in connection with the spaceport;

H. "revenues" means municipal regional spaceport gross receipts tax revenues and county regional spaceport gross receipts tax revenues; and

I. "spaceport" means any facility in New Mexico at which space vehicles may be launched or landed, including all facilities and support infrastructure related to launch, landing or payload processing.

History: Laws 2006, ch. 15, 3.



Section 5-16-4 - Creation of district.

5-16-4. Creation of district.

A. A combination may create a regional spaceport district by contract. Upon the issuance by the authority of a certificate stating that the district has been duly organized according to the provisions of the Regional Spaceport District Act, the district may exercise the functions conferred by the provisions of that act. The authority shall issue the certificate within thirty days of the filing with the authority of a copy of a contract that fulfills all the requirements set forth in this section and a copy of the bylaws and operating procedures of the district. The authority shall cause the certificate to be recorded in each county having territory included in the boundaries of the district. Upon issuance of the certificate by the authority, the district shall constitute a separate political subdivision of the state and shall have all of the duties, privileges, immunities, rights, liabilities and disabilities of a political subdivision.

B. A contract establishing a district shall specify the:

(1) name and purpose of the district;

(2) establishment and organization of the board in which all legislative power of the district is vested;

(3) manner of the appointment, term of service and qualifications, if any, of the directors and the procedure for filling vacancies;

(4) officers of the district, the manner of their appointment and their duties;

(5) voting requirements for action by the board;

(6) provisions for the distribution, disposition or division of the assets of the district;

(7) term of the contract and the method by which it may be terminated or rescinded, but the contract shall not be terminated or rescinded so long as the authority has bonds outstanding;

(8) provisions for amendment of the contract;

(9) limitations on the powers granted by the Regional Spaceport District Act that may be exercised by the district; and

(10) conditions required when adding or deleting parties to the contract.

C. A governmental unit shall not enter into a contract establishing a district without holding at least three public hearings in addition to other requirements imposed by law for public notice. The governmental unit shall give notice of the time, place and purpose of the public hearing by publication in a newspaper of general circulation in the governmental unit at least ten days prior to the date of the public hearing.

D. Upon the approval of the governor and the combination, the state may join in a contract creating a district. The number of directors of the board to which the state is entitled shall be established in the contract, but in no case shall the state be entitled to less than one director. The governor shall appoint, with the confirmation of the senate, the director or directors representing the state on the board for a term as established by the contract that created the district.

History: Laws 2006, ch. 15, 4.



Section 5-16-5 - Board.

5-16-5. Board.

A. All powers, privileges and duties vested in or imposed upon the district shall be exercised and performed by the board. The board may delegate its powers by resolution to an officer or agent of the board, with the exception of the following:

(1) adoption of board policies and procedures;

(2) initiation or continuation of legal action;

(3) establishment of policies regarding the use of revenues; and

(4) request to the authority to issue bonds.

B. Only an elected official may vote on resolutions regarding Paragraph (4) of Subsection A of this section.

C. The board shall adopt rules to govern its conduct and provide meaningful opportunities for public input, which shall include standards and procedures for calling emergency meetings.

D. The board shall be composed of at least one director from each governmental unit that is a member of the district. A director shall be an elected official or the official's designee. A governmental unit shall not have a majority of membership on the board, unless there are three or fewer participating governmental units in the district.

E. A director of the board shall not vote on an issue when the director has a conflict of interest. A director of the board, officer of the board or employee of the board shall not:

(1) acquire a financial interest in a new or existing business venture or business property of any kind when the person believes or has reason to believe that the new financial interest will be directly affected by the official act;

(2) use confidential information acquired by virtue of the person's office or employment for the person's or another's private gain; or

(3) contract with the district without public notice and competitive bidding and full disclosure of the person's financial or other interest in the business that is party to the contract.

F. The attorney general shall investigate and prosecute, when appropriate, a complaint brought to the attorney general's attention involving a violation of Subsection E of this section. Violation of the provisions of Subsection E of this section by a director of the board, officer of the board or employee of the board is grounds for removal or suspension of the director or officer and dismissal, demotion or suspension of the employee.

G. In addition to all other powers conferred by the Regional Spaceport District Act, the board may:

(1) adopt bylaws;

(2) fix the time and place of meetings and the method of providing notice of the meetings;

(3) make and pass orders and resolutions necessary for the government and management of the affairs of the district and the execution of the powers vested in the district;

(4) adopt and use a seal; and

(5) appoint advisory committees and define the duties of the committees.

History: Laws 2006, ch. 15, 5.



Section 5-16-6 - Powers of the district.

5-16-6. Powers of the district.

A. A district is a body politic and corporate. In addition to other powers granted to the district pursuant to the Regional Spaceport District Act, the district may:

(1) have perpetual existence, except as otherwise provided in the contract;

(2) sue and be sued;

(3) enter into contracts and agreements affecting the affairs of the district;

(4) pledge all or a portion of the revenues to the payment of bonds of the authority; and

(5) construct, in connection with the authority, a regional spaceport within the boundaries of the district.

B. After the creation of a district, the board may include property within or exclude property from the boundaries of the district in the manner provided in this section. Property shall not be included within the boundaries of the district unless it is within the boundaries of the members of the combination at the time of the inclusion. Prior to inclusion of property in or exclusion of property from the boundaries of the district, the board shall cause notice of the proposed inclusion or exclusion to be published in a newspaper of general circulation within the boundaries of the district and cause the notice to be mailed to the authority. The notice shall:

(1) describe the property to be included in or excluded from the boundaries of the district;

(2) specify the date, time and place at which the board shall hold a public hearing on the proposed inclusion or exclusion; provided that the date of the public hearing contained in the notice shall be not less than twenty days after publication of the notice; and

(3) state that persons having objections to the inclusion or exclusion may appear at the public hearing to object to the proposed inclusion or exclusion.

C. The board shall hear all objections to the proposed inclusion or exclusion of property at the time and place designated in the notice. The board, upon the affirmative vote of two-thirds of the directors, may adopt a resolution including or excluding all or a portion of the property described in the notice. Upon the adoption of the resolution, the property shall be included within or excluded from the boundaries of the district as set forth in the resolution. The board may adopt the resolution without amending the district's enabling contract. The board shall file the resolution with the authority, which shall cause the resolution to be recorded in the real estate records of each county having territory included in the boundaries of the district.

History: Laws 2006, ch. 15, 6.



Section 5-16-7 - Bonds.

5-16-7. Bonds.

A district may enter into contracts with the authority pursuant to which the authority may issue bonds under the Spaceport Development Act [58-31-1 through 58-31-17 NMSA 1978] for the purpose of financing the planning, designing, engineering and construction of a regional spaceport or spaceport-related project. The district shall request that the authority issue bonds pursuant to resolution of the board, and the bonds shall be payable solely out of all or a specified portion of the revenues as designated by the board.

History: Laws 2006, ch. 15, 7.



Section 5-16-8 - Investments.

5-16-8. Investments.

A board shall invest or deposit funds in accordance with the prudent investor rule set forth in the Uniform Prudent Investor Act [45-7-601 through 45-7-612 NMSA 1978]. The board shall employ the state investment council to invest the funds and may pay reasonable compensation for investment management services from the assets of the applicable funds. The board shall keep accurate and complete records and accounts concerning the investment portfolio.

History: Laws 2006, ch. 15, 8.



Section 5-16-9 - Taxation.

5-16-9. Taxation.

A district has no direct taxation authority.

History: Laws 2006, ch. 15, 9.



Section 5-16-10 - Cooperative powers.

5-16-10. Cooperative powers.

A district may cooperate with a person to:

A. accept legitimate contributions or liens securing obligations of the district from the person with respect to the financing, planning, designing, engineering and construction of a regional spaceport and, in connection with a loan or advance, enter into contracts establishing the repayment terms;

B. enter into contracts regarding the financing, planning, designing, engineering and construction of a regional spaceport; and

C. enter into joint operating contracts with the authority concerning the financing, planning, designing, engineering and construction of a regional spaceport.

History: Laws 2006, ch. 15, 10.



Section 5-16-11 - Notice; opportunity for comment.

5-16-11. Notice; opportunity for comment.

At least seven business days prior to a regularly scheduled meeting, the board shall make available to the public written or electronic notice of the time and agenda of the meeting. The board shall designate during each meeting a public comment period and shall offer the public an opportunity to comment.

History: Laws 2006, ch. 15, 11.



Section 5-16-12 - Addition or withdrawal of territory by a district.

5-16-12. Addition or withdrawal of territory by a district.

A. After the creation of a district, a governmental unit adjacent to but not part of that district may join the district and determine the territorial area to become a part of that district. A two-thirds' affirmative vote by the board shall be required before the governmental unit may join the district.

B. A governmental unit that is a member of a district may withdraw from the district by adopting a resolution to withdraw. The governmental unit shall withdraw its representative from the board. Real property owned by the district within the boundaries of the withdrawing governmental unit shall remain the property of the district. The provisions of withdrawal shall be negotiated and agreed to by the board, the governmental unit and the authority.

History: Laws 2006, ch. 15, 12.



Section 5-16-13 - Use of revenue by governmental units.

5-16-13. Use of revenue by governmental units.

Each governmental unit that is a county or municipality and is a member of a combination shall have enacted a municipal regional spaceport gross receipts tax or a county regional spaceport gross receipts tax prior to December 31, 2008. At least seventy-five percent of the municipal regional spaceport gross receipts tax or county regional spaceport gross receipts tax revenues received by each governmental unit must be used by the district for the financing, planning, designing, engineering and construction of a regional spaceport. No more than twenty-five percent of the municipal regional spaceport gross receipts tax or county regional spaceport gross receipts tax revenues may be used by the governmental unit enacting the tax for spaceport-related projects as approved by resolution of the governmental unit.

History: Laws 2006, ch. 15, 13.






Article 17 - Infrastructure Development Zone Act

Section 5-17-1 - Short title.

5-17-1. Short title.

This act [5-17-1 through 5-17-36 NMSA 1978] may be cited as the "Infrastructure Development Zone Act".

History: Laws 2009, ch. 136, 1.



Section 5-17-2 - Definitions.

5-17-2. Definitions.

As used in the Infrastructure Development Zone Act:

A. "approving authority" means the governing body required by Section 9 or 13 [5-17-9 or 5-17-13 NMSA 1978] of the Infrastructure Development Zone Act to designate an election official to conduct the organization election and exercise other duties pursuant to that act;

B. "board" means the board of directors of an infrastructure development zone;

C. "director" means a member of a board;

D. "eligible elector" means a person who is registered to vote in New Mexico and who:

(1) has been a resident of the infrastructure development zone or the area to be included in the infrastructure development zone for not less than thirty days; or

(2) is a taxpaying elector;

E. "governing body" means the governing body of a municipality or the board of county commissioners of a county;

F. "infrastructure development zone" means a political subdivision organized or acting pursuant to the provisions of the Infrastructure Development Zone Act;

G. "publication" means printing one time, in one newspaper of general circulation in the infrastructure development zone or proposed infrastructure development zone if there is such a newspaper, and, if not, then in a newspaper in the county in which the infrastructure development zone or proposed infrastructure development zone is located. If an infrastructure development zone has territory within more than one county and if publication cannot be made in one newspaper of general circulation in the infrastructure development zone, then one publication is required in a newspaper in each county in which the infrastructure development zone is located and in which the infrastructure development zone also has fifty or more eligible electors;

H. "regular election" means the election on the Tuesday succeeding the first Monday of May in every even-numbered year, held for the purpose of electing members to the board and for submission of other questions, if any;

I. "secretary" means the secretary of a board;

J. "services" means any improvements and facilities listed in this subsection and provided for in the service plan of an infrastructure development zone as approved by the governing body, including both on-site improvements and off-site improvements that directly or indirectly benefit the infrastructure development zone and necessary or incidental work, whether newly constructed, renovated or existing, and all necessary or desirable appurtenances. "Services" include:

(1) sanitary sewage systems, including collection, transport, storage, treatment, dispersal, effluent use and discharge;

(2) drainage and flood control systems, including collection, transport, diversion, storage, detention, retention, dispersal, use and discharge;

(3) water systems for domestic, commercial, office, industrial, irrigation, municipal, fire protection or other purposes, including production, collection, storage, treatment, transport, delivery, connection and dispersal;

(4) highways, streets, roadways, bridges, crossing structures and parking facilities, including all areas for vehicular use for travel, ingress, egress and parking;

(5) trails and areas for pedestrian, equestrian, bicycle or other nonmotor vehicle use for travel, ingress, egress and parking;

(6) pedestrian malls, parks, recreational facilities and open space areas for the use of members of the public for entertainment, assembly and recreation, including programming events for the community and public;

(7) landscaping, including earthworks, structures, lakes and other water features, plants, trees and related water delivery systems;

(8) public buildings, public safety facilities and fire protection and police facilities, subject to the consent of the approving authority;

(9) electrical and energy generation, transmission and distribution facilities, including solar, wind and geothermal;

(10) natural gas distribution facilities;

(11) lighting systems;

(12) cable or other telecommunications lines and related equipment, including fiber optic transmission facilities designed to carry communication signals such as voice, data and video;

(13) traffic control systems and devices, including signals, controls, markings and signage;

(14) public educational or cultural facilities;

(15) equipment, vehicles, furnishings and other personalty related to the items listed in this subsection;

(16) inspection, construction management and program management costs; and

(17) solid waste and garbage collection and disposal; and

K. "taxpaying elector" means a person:

(1) who, or whose spouse, owns taxable real or personal property within the infrastructure development zone or the area to be included in or excluded from the infrastructure development zone, whether the person resides within the infrastructure development zone or not; or

(2) who is obligated to pay taxes under a contract to purchase taxable property within the infrastructure development zone or the area to be included in or excluded from the infrastructure development zone, whether the person resides within the infrastructure development zone or not.

History: Laws 2009, ch. 136, 2.



Section 5-17-3 - Organization of infrastructure development zone; submission of service plan.

5-17-3. Organization of infrastructure development zone; submission of service plan.

A. An infrastructure development zone may be entirely within or entirely without, or partly within and partly without, one or more municipalities or counties, and an infrastructure development zone may consist of noncontiguous tracts or parcels of property within three miles of each other.

B. Persons proposing the organization of an infrastructure development zone shall submit a petition, a service plan and any required processing fee sufficient to defray the costs of the applicable county or municipality to:

(1) the governing body of each municipality within which lies any area within the proposed infrastructure development zone; and

(2) the governing body of each county in which lies any area within the proposed infrastructure development zone that is not within a municipality.

C. The petition shall be signed by not less than thirty percent or four hundred of the taxpaying electors of the proposed infrastructure development zone, whichever number is smaller. The petition shall set forth:

(1) the name of the proposed infrastructure development zone;

(2) a statement as to whether the proposed infrastructure development zone lies wholly or partly within another county, municipality or other infrastructure development zone;

(3) a description of the boundaries of the proposed infrastructure development zone or the territory to be included therein, with such certainty as to enable a property owner to determine whether or not the property owner's property is within the proposed infrastructure development zone;

(4) a request for the organization of the infrastructure development zone; and

(5) a request for the submission to the eligible electors of the proposed infrastructure development zone at the organization election of any questions permitted to be submitted at the organization election pursuant to Section 10 [5-17-10 NMSA 1978] of the Infrastructure Development Zone Act.

D. The service plan shall contain the following:

(1) a description of the proposed services;

(2) a financial plan showing how the proposed services are to be financed, including the proposed operating revenue derived from property taxes for the first budget year of the proposed infrastructure development zone;

(3) a schedule of the proposed indebtedness for the proposed infrastructure development zone indicating the year or years in which the debt is scheduled to be issued;

(4) a preliminary engineering or architectural survey showing how the proposed services are to be provided;

(5) a map of the proposed infrastructure development zone boundaries and an estimate of the population and valuation for assessment of the proposed infrastructure development zone;

(6) a general description of the facilities to be constructed and the standards of the construction, including a statement of how the facility and service standards of the proposed infrastructure development zone are compatible with the facility and service standards of any county or municipality within the zoning jurisdiction of which all or any portion of the proposed infrastructure development zone is to be located;

(7) a general description of the estimated cost of acquiring land, engineering services, legal services, administrative services, initial proposed indebtedness and estimated proposed maximum interest rates and discounts, and other major expenses related to the organization and initial operation of the proposed infrastructure development zone;

(8) a description of any arrangement or proposed agreement with any political subdivision for the performance of any services between the proposed infrastructure development zone and the other political subdivision, including, if the form contract to be used is available, a copy of the contract;

(9) a proposed maximum mill levy that will be assessed by the infrastructure development zone and that, upon approval by the governing body, shall be the limitation on the mill levy that may be assessed for all purposes, including operating expenses and debt service on bonds issued pursuant to Section 28 [5-17-28 NMSA 1978] of the Infrastructure Development Zone Act; and

(10) such additional information as the governing body may require by resolution on which to base its findings pursuant to Section 7 [5-17-7 NMSA 1978] of the Infrastructure Development Zone Act.

History: Laws 2009, ch. 136, 3.



Section 5-17-4 - Public hearing required.

5-17-4. Public hearing required.

A. After receiving a petition and a service plan, the governing body shall set a date within ninety days for a public hearing on the petition and service plan of the proposed infrastructure development zone. The governing body, at the petitioners' expense, shall provide written notice of the date, time and location of the hearing to the petitioners, each resident or property owner of record within the boundaries of the proposed infrastructure development zone and the governing body of any existing county, municipality, school district or other political subdivision that has levied an ad valorem tax within the next preceding tax year and that has boundaries within a radius of three miles of the proposed infrastructure development zone boundaries, which governmental units shall be interested parties for the purposes of Subsection C of this section. Notice shall also be given to any person who has requested that notice be given for any petition filed pursuant to the Infrastructure Development Zone Act. The governing body shall make publication of the date, time, location and purpose of the hearing, the first of which shall be at least twenty days prior to the hearing date. The notice shall also include:

(1) a general description of the land contained within the boundaries of the proposed infrastructure development zone;

(2) information outlining methods and procedures for excluding territory from the proposed infrastructure development zone; and

(3) places, including web sites, where interested persons may obtain a copy of the petition and the service plan.

B. Not more than thirty days nor less than twenty days prior to the hearing held pursuant to this section, the petitioners for the organization of the proposed infrastructure development zone shall send notification by certified mail of the hearing to the property owners within the proposed infrastructure development zone as listed on the records of the county clerk on the date requested unless the petitioners represent one hundred percent of the property owners. The notification shall indicate that it is a notice of a hearing for the organization of an infrastructure development zone and shall indicate the date, time, location and purpose of the hearing, a general description of the type of services that are included in the service plan, the maximum mill levy, if any, or stating that there is no maximum that may be imposed by the proposed infrastructure development zone, and procedures for the filing of a request for exclusion pursuant to Section 6 [5-17-6 NMSA 1978] of the Infrastructure Development Zone Act. The mailing of the notification by certified mail to all addresses within the proposed infrastructure development zone shall constitute a good-faith effort to comply with this subsection, and failure to notify all property owners by certified mail shall not provide grounds for a challenge to the hearing being held.

C. The hearing held by the governing body shall be open to the public, and a record of the proceedings shall be made at the expense of the petitioners. All interested parties shall be afforded an opportunity to be heard under such rules of procedure as may be established by the governing body. Any testimony or evidence that in the discretion of the governing body is relevant to the organization of the proposed infrastructure development zone shall be considered.

History: Laws 2009, ch. 136, 4.



Section 5-17-5 - Objecting petition; plan to be disapproved.

5-17-5. Objecting petition; plan to be disapproved.

No service plan shall be approved if a petition objects to the service plan and is signed by the owners of taxable real and personal property, consisting of more than fifty percent of the total assessed value of all taxable real and personal property to be included in the proposed infrastructure development zone, is filed with the governing body no later than ten days prior to the hearing pursuant to Section 4 [5-17-4 NMSA 1978] of the Infrastructure Development Zone Act, unless the property has been excluded by the governing body under Section 6 [5-17-6 NMSA 1978] of that act.

History: Laws 2009, ch. 136, 5.



Section 5-17-6 - Request for exclusion.

5-17-6. Request for exclusion.

A. The governing body may exclude territory from a proposed infrastructure development zone prior to approval of the service plan. Any person owning property in the proposed infrastructure development zone who requests that the person's property be excluded from the infrastructure development zone prior to approval of the service plan shall submit the request to the governing body no later than ten days prior to the hearing held pursuant to Section 4 [5-17-4 NMSA 1978] of the Infrastructure Development Zone Act. The petitioners who submitted the service plan shall have the burden of proving that the exclusion of the property is not in the best interests of the proposed infrastructure development zone. Any request for exclusion shall be acted upon before final action of the governing body pursuant to Section 7 [5-17-7 NMSA 1978] of the Infrastructure Development Zone Act.

B. The governing board shall exclude property located within any home rule municipality in respect to which a request for exclusion has been filed by the municipality.

History: Laws 2009, ch. 136, 6.



Section 5-17-7 - Action on petition and service plan; criteria.

5-17-7. Action on petition and service plan; criteria.

A. Within sixty days of a hearing held pursuant to Section 4 [5-17-4 NMSA 1978] of the Infrastructure Development Zone Act, the governing body shall disapprove the service plan, approve the service plan as submitted or conditionally approve the service plan subject to the submission of additional information relating to or modifying the proposed service plan.

B. The governing body shall disapprove the service plan unless evidence, satisfactory to the governing body, is presented that:

(1) the required number of taxpaying electors of the proposed infrastructure development zone have signed the petition;

(2) there is sufficient existing or projected need for organized service in the area to be serviced by the proposed infrastructure development zone;

(3) the existing service in the area to be served by the proposed infrastructure development zone is inadequate for present or projected needs;

(4) the proposed infrastructure development zone will be capable of providing economical and sufficient service to the area within its proposed boundaries;

(5) the area to be included in the proposed infrastructure development zone has, or will have, the financial ability to discharge the proposed indebtedness on a reasonable basis; and

(6) the proposed infrastructure development within the infrastructure development zone is in compliance with any applicable comprehensive master plan adopted pursuant to Section 3-19-9 NMSA 1978.

C. The governing body may disapprove the service plan if evidence, satisfactory to the governing body, and at the discretion of the governing body, is not presented that:

(1) adequate service is not, or will not be, available to the area through the municipality, county or other existing political subdivisions, including existing infrastructure development zones, within a reasonable time and on a comparable basis;

(2) the facility and service standards of the proposed infrastructure development zone are compatible with the facility and service standards of each county or municipality within which the proposed infrastructure development zone is to be located;

(3) the proposal is in compliance with any existing municipal, county, regional or state long-range water quality management plan for the area; or

(4) the creation of the proposed infrastructure development zone will be in the best interests of the area proposed to be served.

D. The governing body may conditionally approve the service plan of a proposed infrastructure development zone upon satisfactory evidence that it does not comply with one or more of the criteria enumerated in Subsection C of this section. Final approval shall be contingent upon modification of the service plan to include such changes or additional information as shall be specifically stated in the findings of the governing body.

E. The findings of the governing body shall be based solely upon the service plan and evidence presented at the hearing by the petitioners and any interested party.

History: Laws 2009, ch. 136, 7.



Section 5-17-8 - Approval of service plan; petition granted; election scheduled.

5-17-8. Approval of service plan; petition granted; election scheduled.

A. If the service plan is approved as submitted, the governing body shall issue a resolution of approval to the petitioners. If the service plan is disapproved, the specific detailed reasons for the disapproval shall be set forth in writing. If the service plan is conditionally approved, the changes or modifications to be made in, or additional information relating to, the service plan, together with the reasons for the changes, modifications or additional information, shall also be set forth in writing, and the proceeding shall be continued until the changes, modifications or additional information are incorporated in the service plan. Upon the incorporation of the changes, modifications or additional information in the service plan of the proposed infrastructure development zone, the governing body shall issue a resolution of approval to the petitioners.

B. Upon the approval of the service plan by each governing body to which the service plan and petition were submitted, the petition shall be granted and the approving authority shall designate an election official to take the oath required of precinct board members and conduct an organization election pursuant to Sections 10 and 20 [5-17-10 and 5-17-20 NMSA 1978] of the Infrastructure Development Zone Act, provided that no organization election shall be held if all of the eligible electors were petitioners and if there are no competing candidates for director positions.

C. Any interested party aggrieved by the decision of the governing body may appeal to the district court pursuant to Section 39-3-1.1 NMSA 1978.

History: Laws 2009, ch. 136, 8.



Section 5-17-9 - Designation of approving authority.

5-17-9. Designation of approving authority.

A. The approving authority shall be:

(1) for an infrastructure development zone located entirely within one county and outside a municipality, the governing body of that county;

(2) for an infrastructure development zone located entirely within a municipality, the governing body of that municipality;

(3) except as provided in Subsection B of this section, for an infrastructure development zone that is not described in Paragraph (1) or (2) of this subsection and of which the majority of its acreage lies outside a municipality, the governing body of the county containing the most acreage outside of a municipality; or

(4) except as provided in Subsection B of this section, for an infrastructure development zone that is not described in Paragraph (1) or (2) of this subsection and of which the majority of its acreage lies within a municipality, the governing body of that municipality.

B. For an infrastructure development zone that is not described in Paragraph (1) or (2) of Subsection A of this section, in lieu of the approving authority designated pursuant to Paragraph (3) or (4) of that subsection, all of the governing bodies that approved the petition and service plan of the infrastructure development zone may jointly designate a governing body, in the zoning jurisdiction of which lies any portion of the infrastructure development zone, as the approving authority.

History: Laws 2009, ch. 136, 9.



Section 5-17-10 - Organization election.

5-17-10. Organization election.

A. The election official designated by the approving authority shall conduct the organization election pursuant to this section and Section 20 [5-17-20 NMSA 1978] of the Infrastructure Development Zone Act.

B. At the election, the eligible electors shall vote for or against the organization of the proposed infrastructure development zone, shall vote for five eligible electors of the infrastructure development zone who shall be the initial directors of the board of the infrastructure development zone, if organized and shall vote for or against general obligation bonds or other general obligations if the petition filed pursuant to Section 3 [5-17-3 NMSA 1978] of the Infrastructure Development Zone Act requests that the questions be submitted at the organization election.

C. If the majority of the votes cast at the election are in favor of the organization, the approving authority shall, by resolution, declare the infrastructure development zone organized and give the infrastructure development zone the corporate name designated in the petition, by which it shall thereafter be known in all proceedings, and designate the first board elected. Thereupon the infrastructure development zone shall be a quasi-municipal corporation and a political subdivision of the state with all the powers thereof.

D. The resolution declaring the infrastructure development zone organized shall be deemed final and shall finally and conclusively establish the regular organization of the infrastructure development zone against all persons. No appeal or other remedy shall challenge the resolution except in an action by the attorney general within thirty days after the resolution is passed, and the organization of the infrastructure development zone shall not be directly or collaterally questioned in any suit, action or proceeding except as expressly authorized in this subsection.

History: Laws 2009, ch. 136, 10.



Section 5-17-11 - Filing resolution and service plan.

5-17-11. Filing resolution and service plan.

Within thirty days after the effective date of the resolution declaring that an infrastructure development zone has been organized, the original petitioners shall file the resolution, the approved service plan and a map of the infrastructure development zone with the county clerk in each of the counties in which the infrastructure development zone is located and with the local government division of the department of finance and administration. Thereafter, the infrastructure development zone shall maintain a current, accurate map of its boundaries and shall file the map with each county clerk on or before January 1 of each year.

History: Laws 2009, ch. 136, 11.



Section 5-17-12 - Service area of infrastructure development zones; overlapping districts.

5-17-12. Service area of infrastructure development zones; overlapping districts.

A. Except as provided in Subsection B of this section, no infrastructure development zone may be organized wholly or partly within an existing special district or infrastructure development zone that provides the same service; provided that nothing in this subsection shall prevent an infrastructure development zone that provides different services from organizing wholly or partly within an existing special district or infrastructure development zone.

B. An overlapping district may be authorized to provide the same service as the existing special district or infrastructure development zone that the overlapping district overlaps or will overlap if:

(1) where the service plan of the overlapping district is subject to approval by a governing body, the governing body having jurisdiction over the overlapping territory approves by resolution the inclusion of the service as part of the service plan of the overlapping district;

(2) the improvements or facilities to be financed, established or operated by the overlapping district for the provision of the same service as the existing special district or infrastructure development zone do not duplicate or interfere with any other improvements or facilities already constructed or planned to be constructed within the portion of the existing special district or infrastructure development zone that the overlapping district overlaps or will overlap; and

(3) the board of directors of any special district or infrastructure development zone authorized to provide a service within the boundaries of the overlapping area consents to the overlapping district providing the same service.

C. As used in this section:

(1) "overlapping district" means a new or existing special district or infrastructure development zone located wholly or partly within an existing special district or infrastructure development zone; and

(2) "special district" means any single or multipurpose district organized or that may be organized as a local public body of this state for the purpose of constructing and furnishing any urban-oriented service that another political subdivision of the state is authorized to perform.

History: Laws 2009, ch. 136, 12.



Section 5-17-13 - Approval by an annexing municipality.

5-17-13. Approval by an annexing municipality.

A. If an infrastructure development zone that was not originally approved by the governing body of a municipality becomes wholly contained within the boundaries of a municipality by annexation, the board may petition the governing body of the municipality to accept a designation as the approving authority for the infrastructure development zone. The municipality may accept the designation through the adoption of a resolution of approval by the governing body of the municipality.

B. Upon the adoption of the resolution by the governing body of a municipality pursuant to Subsection A of this section, all powers and authorities vested in the approving authority pursuant to the Infrastructure Development Zone Act shall be transferred to the governing body of the municipality, which shall constitute the approving authority for the infrastructure development zone for all purposes under that act.

History: Laws 2009, ch. 136, 13.



Section 5-17-14 - Service plan; compliance; modification; enforcement.

5-17-14. Service plan; compliance; modification; enforcement.

A. Upon the organization of an infrastructure development zone, the facilities, services and financial arrangements of the infrastructure development zone shall conform so far as practicable to the approved service plan.

B. After the organization of an infrastructure development zone, material modifications of the service plan as originally approved may be made by the board only by petition to and approval by each governing body that approved the original service plan or that became an approving authority under Section 13 [5-17-13 NMSA 1978] of the Infrastructure Development Zone Act in substantially the same manner as is provided for the approval of an original service plan; but the processing fee for the modification procedure shall not exceed the reasonable and actual cost incurred by the governing body. The approval of modifications shall be required only with regard to changes of a basic or essential nature, including:

(1) an addition to the types of services provided by the infrastructure development zone;

(2) a decrease in the level of services;

(3) a decrease in the financial ability of the infrastructure development zone to discharge the existing or proposed indebtedness; or

(4) a decrease in the existing or projected need for organized service in the area.

C. Approval for a modification is not required for changes necessary only for the execution of the original service plan or for changes in the boundary of the infrastructure development zone; except that the inclusion of property that is located in a county or a municipality with no other territory within the infrastructure development zone may constitute a material modification of the service plan or the statement of purposes of the infrastructure development zone. In the event that an infrastructure development zone changes its boundaries to include territory located in a county or a municipality with no other territory within the infrastructure development zone, the board shall notify the governing body of the county or municipality of the inclusion. The governing body may review the inclusion and, if it determines that the inclusion constitutes a material modification, may require the board to file a modification of its service plan in accordance with the provisions of this section.

D. No action may be brought to enjoin the construction of any facility, the issuance of bonds or other financial obligations, the levy of taxes, the imposition of rates, fees, tolls and charges or any other proposed activity of the infrastructure development zone unless the action is commenced within forty-five days after the board has published notice of its intention to undertake the activity. The notice shall describe the activity proposed to be undertaken by the infrastructure development zone and shall provide that any action to enjoin the activity as a material departure from the service plan shall be brought within forty-five days from publication of the notice. The notice shall be published one time in a newspaper of general circulation in the infrastructure development zone. On or before the date of publication of the notice, the board shall also mail the notice to each approving authority.

History: Laws 2009, ch. 136, 14.



Section 5-17-15 - Inclusion of territory; procedure.

5-17-15. Inclusion of territory; procedure.

A. Additional territory may be added to an infrastructure development zone without an election pursuant to the following provisions:

(1) the boundaries of an infrastructure development zone may be altered by the inclusion of additional real property by the fee owners of one hundred percent of any real property capable of being served with facilities of the infrastructure development zone filing with the board a petition in writing requesting that the property be included in the infrastructure development zone. The petition shall include a legal description of the property, shall state that assent to the inclusion of the property in the infrastructure development zone is given by the fee owners thereof and shall be acknowledged by the fee owners in the same manner as required for conveyance of land;

(2) the board shall hear the petition at a public meeting after publication of notice of the filing of the petition, the place, time and date of the meeting, the names and addresses of the petitioners and notice that all persons interested shall appear at the time and place and show cause in writing why the petition should not be granted. There shall be no withdrawal from a petition after publication of notice by the board without the consent of the board. The failure of any municipality or county that may be able to provide service to the real property described in the petition, or of any person in the existing infrastructure development zone to file a written objection, shall be taken as an assent to the inclusion of the area described in the notice;

(3) the board shall grant or deny the petition, in whole or in part, with or without conditions, and the action of the board shall be final and conclusive, except as provided in Paragraph (4) of this subsection. If a municipality or county has filed a written objection to the inclusion, the board shall not grant the petition as to any of the real property to which adequate service is, or will be, available from the municipality or county within a reasonable time and on a comparable basis. If a petition is granted as to all or any of the real property, the board shall make an order to that effect and file the order with the county clerk of each county in which any part of the infrastructure development zone is located, and the property shall thereafter be included in the infrastructure development zone; and

(4) a municipality or county that has filed a written objection to the inclusion and that can provide adequate service to the real property described in the petition within a reasonable time and on a comparable basis may bring an action in the district court for the county in which the land proposed to be included is located, commenced within thirty days after entry of the order of the board, to determine whether the action of the board granting the inclusion was arbitrary, capricious or unreasonable.

B. In addition to the procedures specified in Subsection A of this section, additional territory may also be added to an infrastructure development zone pursuant to the following provisions:

(1) either:

(a) not less than twenty percent or two hundred, whichever number is smaller, of the taxpaying electors of an area that contains twenty-five thousand or more square feet of land may file a petition with the board in writing requesting that the area be included within the infrastructure development zone; except that no single tract of property constituting more than fifty percent of the total area to be included may be included in any infrastructure development zone without the consent of the owner thereof. The petition shall set forth a legal and a general description of the area to be included and shall be acknowledged in the same manner as required for conveyance of land; or

(b) the board may adopt a resolution proposing the inclusion of a specifically described area; but no single tract or parcel of property constituting more than fifty percent of the total area to be included may be included in an infrastructure development zone without the consent of the owner thereof;

(2) nothing in this subsection shall permit the inclusion in an infrastructure development zone of any property if a petition that objects to the inclusion and that is signed by the owners of taxable real and personal property, which property equals more than fifty percent of the total assessed value of all taxable real and personal property to be included, is filed with the board no later than ten days prior to the public meeting held under Paragraph (3) of this subsection;

(3) upon the filing of a petition or the adoption of a resolution pursuant to Paragraph (1) of this subsection, the board shall hear the petition or resolution at a public meeting after publication of notice of the filing of the petition or adoption of the resolution, the place, time and date of the meeting, the names and addresses of the petitioners, if applicable, the description of the area proposed for inclusion and notice that all persons interested and any municipality or county that may be able to provide service to the real property therein described shall appear at the time and place stated and show cause in writing why the petition should not be granted or the resolution not finally adopted. There shall be no withdrawal from a petition after publication of notice by the board without the consent of the board. The failure of any person in the existing infrastructure development zone to file a written objection shall be taken as an assent on that person's part to the inclusion of the area described in the notice;

(4) after a hearing pursuant to Paragraph (3) of this subsection, the board shall grant or deny the petition or finally adopt the resolution, in whole or in part, with or without conditions, and, subject to an election conducted pursuant to Paragraph (6) of this subsection, the action of the board shall be final and conclusive, except as provided in Paragraph (5) of this subsection. If a municipality or county has filed a written objection to the inclusion, the board shall not grant the petition or finally adopt the resolution as to any of the real property to which adequate service is, or will be, available from the municipality or county within a reasonable time and on a comparable basis;

(5) a municipality or county that has filed a written objection to the inclusion and that can provide adequate service to the real property described in the petition within a reasonable time and on a comparable basis may bring an action in the district court for the county in which the area proposed to be included is located, commenced within thirty days after entry of the order of the board, to determine whether the action of the board granting the inclusion was arbitrary, capricious or unreasonable;

(6) upon final action by a board pursuant to Paragraph (4) of this subsection or affirmation by a district court pursuant to Paragraph (5) of this subsection, an election shall be held within the area sought to be included. The secretary shall give published notice of the time and place of the election and of the question to be submitted, together with a summary of any conditions attached to the proposed inclusion. The ballot shall be prepared by the board and shall substantially contain the following words:

"Shall the following described area become a part of the .................. infrastructure development zone upon the following conditions, if any?

(Insert description of area)

(Insert accurate summary of conditions)

For inclusion ........

Against inclusion ........";

(7) if the majority of the votes cast at the election are in favor of inclusion, the election official shall enter an order including any conditions so prescribed and making the area a part of the infrastructure development zone. The validity of the inclusion shall not be questioned directly or indirectly in any suit, action or proceeding; and

(8) nothing in this subsection shall permit the inclusion in an infrastructure development zone of any property that could not be included in the infrastructure development zone at the time of its organization without the written consent of the owners thereof, unless the owners of the property consent in writing to the inclusion of the property in the infrastructure development zone in a petition filed pursuant to this section or unless the property is no longer excludable pursuant to the provisions of Paragraph (4) of this subsection.

C. Nothing in this section shall be construed to permit the inclusion in an infrastructure development zone of any real property located in a municipality or a county outside a municipality unless the governing body of the municipality or county has adopted a resolution authorizing the inclusion or waives its right to require the resolution in its sole discretion. Any resolution of approval so adopted or waiver so given shall be appended to any petition filed pursuant to Paragraph (1) of Subsection A of this section or Subparagraph (a) of Paragraph (1) of Subsection B of this section.

D. Not more than thirty days nor less than twenty days prior to a meeting of the board held pursuant to Paragraph (2) of Subsection A of this section or Paragraph (3) of Subsection B of this section, the secretary shall send notification by certified mail of the meeting to the property owners within the area proposed to be included within the infrastructure development zone as listed on the records of the county clerk on the date requested. The notification shall indicate that it is a notice of a meeting for consideration of the inclusion of real property within an infrastructure development zone and shall indicate the date, time, location and purpose of the meeting, a reference to the services of the infrastructure development zone as described in the service plan, the maximum mill levy, if any, or stating that there is no maximum that may be imposed if the proposed area is included within the infrastructure development zone, and procedures for the filing of a petition for exclusion pursuant to Paragraph (4) of Subsection B of this section. Except as provided in this subsection, the mailing of the notification by certified mail to all addresses within the area proposed to be included within the infrastructure development zone shall constitute a good-faith effort to comply with this section, and failure to notify all electors by certified mail shall not provide grounds for a challenge to the meeting being held.

History: Laws 2009, ch. 136, 15.



Section 5-17-16 - Effect of inclusion order.

5-17-16. Effect of inclusion order.

The following shall be applicable to any proceeding for inclusion accomplished pursuant to Section 15 [5-17-15 NMSA 1978] of the Infrastructure Development Zone Act:

A. nothing in Section 15 of the Infrastructure Development Zone Act shall affect the validity of any area or property included or excluded from an infrastructure development zone by virtue of prior laws;

B. after the date of its inclusion in an infrastructure development zone, the property shall be subject to all of the taxes and charges imposed by the infrastructure development zone and shall be liable for its proportionate share of existing bonded indebtedness of the infrastructure development zone; but it shall not be liable for any taxes or charges levied or assessed prior to its inclusion in the infrastructure development zone nor shall its entry into the infrastructure development zone be made subject to or contingent upon the payment or assumption of any tax, rate, fee, toll or charge other than the taxes, rates, fees, tolls and charges that are uniformly made, assessed or levied for the entire infrastructure development zone, without the prior consent of the fee owners or approval of the electors of the area to be included;

C. in the infrastructure development zone, the included property shall be liable for its proportionate share of annual operation and maintenance charges and the cost of services of the infrastructure development zone and taxes, rates, fees, tolls or charges shall be certified and levied or assessed therefor; provided that nothing in this section shall prevent an agreement between a board and the owners of property sought to be included in an infrastructure development zone with respect to the fees, charges, terms and conditions on which the property may be included;

D. the change of boundaries of the infrastructure development zone shall not impair nor affect its organization nor shall it affect, impair or discharge any contract, obligation, lien or charge on which it might be liable or chargeable had the change of boundaries not been made;

E. the order of any inclusion of territory accomplished pursuant to Section 15 of the Infrastructure Development Zone Act shall be filed in accordance with the provisions of Section 11 [5-17-11 NMSA 1978] of that act; and

F. the infrastructure development zone's facility and service standards that are applied within the included area shall be compatible with the facility and service standards of adjacent municipalities.

History: Laws 2009, ch. 136, 16.



Section 5-17-17 - Exclusion of territory.

5-17-17. Exclusion of territory.

A. The boundaries of an infrastructure development zone may be altered by the exclusion of real property by the fee owners of one hundred percent of any real property situate in the infrastructure development zone filing with the board a petition requesting that the real property of the fee owners be excluded and taken from the infrastructure development zone. The petition shall set forth a legal description of the property, shall state that assent to the exclusion of the property from the infrastructure development zone is given by the fee owners thereof and shall be acknowledged by the fee owners in the same manner as required for conveyance of land.

B. The board shall hear the petition at a public meeting after publication of notice of the filing of the petition, the place, time and date of the meeting, the names and addresses of the petitioners, a general description of the area proposed for exclusion and notice that all persons interested shall appear at the designated time and place and show cause in writing why the petition should not be granted. There shall be no withdrawal from a petition after publication of notice by the board without the consent of the board. The failure of any person in the existing infrastructure development zone to file a written objection shall be taken as an assent on that person's part to the exclusion of the area described in the notice.

C. The board shall take into consideration and make a finding regarding all of the following factors when determining whether to grant or deny the petition or any portion thereof:

(1) the best interests of all of the following:

(a) the property to be excluded;

(b) the infrastructure development zone from which the exclusion is proposed; and

(c) the municipalities and counties in which the infrastructure development zone is located;

(2) the relative cost and benefit to the property to be excluded from the provision of the infrastructure development zone's services;

(3) the ability of the infrastructure development zone to provide economical and sufficient services to both the property to be excluded and all of the properties within the infrastructure development zone's boundaries;

(4) the effect of denying the petition on employment and other economic conditions in the infrastructure development zone and surrounding area;

(5) the economic impact on the region and on the infrastructure development zone, surrounding area and state as a whole if the petition is denied or the resolution is finally adopted;

(6) whether an economically feasible alternative service may be available; and

(7) the additional cost to be levied on other property within the infrastructure development zone if the exclusion is granted.

D. If the board, after considering all of the factors set forth in Subsection C of this section, determines that the property described in the petition or some portion thereof should be excluded from the infrastructure development zone, it shall order that the petition be granted, in whole or in part; provided that:

(1) if the property to be excluded from the infrastructure development zone will be served by a proposed infrastructure development zone that is not yet organized, the board shall not order that the petition be granted until the proposed infrastructure development zone has been organized pursuant to the Infrastructure Development Zone Act, and notwithstanding any other provision of that act to the contrary, the property to be excluded may be included within the boundaries of the proposed infrastructure development zone; and

(2) the order of exclusion shall recite in the findings a description of any bonded indebtedness in existence immediately preceding the effective date of the order for which the excluded property is liable and the date that the bonded indebtedness is then scheduled to be retired; provided that a failure of the order for exclusion to recite the existence and scheduled retirement date of the indebtedness, when due to error or omission by the infrastructure development zone, shall not constitute grounds for correction of the omission of a levy on the excluded property from the assessment roll.

E. If the board, after considering all of the factors set forth in Subsection C of this section, determines that the property described in the petition should not be excluded from the infrastructure development zone, it shall order that the petition be denied, provided that:

(1) any petition that is denied may be appealed to the approving authority for review of the board's decision. The appeal shall be taken no later than thirty days after the decision;

(2) upon appeal, the approving authority shall consider the factors set forth in Subsection C of this section and shall make a determination as to whether to exclude the properties mentioned in the petition or resolution based on the record developed at the hearing before the board;

(3) the decision of the approving authority may be appealed, within thirty days of the approving authority's decision, to the district court for the county in which the proposed excluded area is located; and

(4) upon appeal, the court shall review the record developed at the hearing before the board and, after considering all of the factors set forth in Subsection C of this section, shall make a determination whether to exclude the properties mentioned in the petition or resolution.

History: Laws 2009, ch. 136, 17.



Section 5-17-18 - Effect of exclusion order.

5-17-18. Effect of exclusion order.

A. Territory excluded from an infrastructure development zone pursuant to the provisions of Section 17 [5-17-17 NMSA 1978] of the Infrastructure Development Zone Act shall not be subject to any property tax levied by the board for the operating costs of the infrastructure development zone. For the purpose of retiring the infrastructure development zone's outstanding indebtedness and the interest thereon existing at the effective date of the exclusion order, the infrastructure development zone shall remain intact, and the excluded territory shall be obligated to the same extent as all other property within the infrastructure development zone but only for that proportion of the outstanding indebtedness and the interest thereon existing immediately prior to the effective date of the exclusion order. The board shall levy annually a property tax on all the excluded and remaining property sufficient, together with other funds and revenues of the infrastructure development zone, to pay the outstanding indebtedness and the interest thereon. The board may also establish, maintain, enforce and, from time to time, modify the service charges, tap fees and other rates, fees, tolls and charges, upon residents or users in the area of the infrastructure development zone as it existed prior to the exclusion as may in the discretion of the board be necessary to supplement the proceeds of the tax assessments in the payment of the outstanding indebtedness and the interest thereon. In no event shall excluded territory of an infrastructure development zone become obligated for the payment of any bonded indebtedness created after the date of the court's exclusion order.

B. The change of boundaries of the infrastructure development zone shall not impair nor affect its organization, nor shall it affect, impair or discharge any contract, obligation, lien or charge on which it might be liable or chargeable had the change of boundaries not been made.

History: Laws 2009, ch. 136, 18.



Section 5-17-19 - Dissolution.

5-17-19. Dissolution.

A. The infrastructure development zone shall be dissolved by a resolution of the board upon a determination that each of the following conditions exist:

(1) all improvements owned by the infrastructure development zone have been, or provision has been made for all improvements to be, conveyed to the municipality or county in which the infrastructure development zone, or the applicable part thereof, is located;

(2) either the infrastructure development zone has no outstanding bond obligations or the municipality or county has assumed all of the outstanding bond obligations of the infrastructure development zone; and

(3) all obligations of the infrastructure development zone pursuant to any development agreement with the municipality or county have been satisfied.

B. All property in the infrastructure development zone that is subject to the lien of taxes or special assessments shall remain subject to the lien for the payment of general obligation bonds and special assessment bonds, notwithstanding dissolution of the infrastructure development zone. The infrastructure development zone shall not be dissolved if any revenue bonds of the infrastructure development zone remain outstanding unless an amount of money sufficient, together with investment income thereon, to make all payments due on the revenue bonds either at maturity or prior redemption has been deposited with a trustee or escrow agent and pledged to the payment and redemption of the bonds. The infrastructure development zone may continue to operate after dissolution only as needed to collect money and make payments on any outstanding bonds.

History: Laws 2009, ch. 136, 19.



Section 5-17-20 - Elections.

5-17-20. Elections.

A. Except as provided otherwise in the Infrastructure Development Zone Act, the provisions of the Election Code [Chapter 1 NMSA 1978] shall govern all elections conducted pursuant to the Infrastructure Development Zone Act.

B. At an election for the organization of a new infrastructure development zone, the approving authority shall also order the submission of the proposition of issuing general obligation bonds or creating other general obligation indebtedness if the petition filed pursuant to Section 3 [5-17-3 NMSA 1978] of the Infrastructure Development Zone Act requests that the questions be submitted at the organization election.

C. After an infrastructure development zone is organized and the first board is elected, the board shall govern the conduct of all subsequent regular and special elections of the infrastructure development zone and shall render all interpretations and make all decisions as to controversies or other matters arising in the conduct of the elections.

D. Special elections may be conducted by the board after publication and notice no less than thirty days prior to the date of the election. The notice shall be mailed to all eligible electors and shall state:

(1) the date, time and place of the special election;

(2) a summary of the question or questions to be voted upon; and

(3) how an eligible elector may obtain a copy of the resolution of the board in which the special election was approved.

E. All powers and authority granted to the board by this section for the conduct of regular or special elections may be exercised in the absence of the board by the secretary or by an assistant secretary appointed by the board. The person named by the board who is responsible for the conducting of the election shall be the designated election official.

F. Not less than seventy-five days nor more than ninety days before a regular infrastructure development zone election, the designated election official shall provide notice by publication of a call for nominations for the election. The call shall state the director offices to be voted upon at the election, where a self-nomination and acceptance form may be obtained, the deadline for submitting the self-nomination and acceptance form to the designated election official and information on obtaining an absentee ballot.

G. Not less than sixty-seven days before the date of the regular infrastructure development zone election, any person who desires to be a candidate for the office of a director shall file a self-nomination and acceptance form or letter signed by the candidate and by an eligible elector as a witness to the signature of the candidate.

H. On the date of signing the self-nomination and acceptance form or letter, a candidate for director shall be an eligible elector of the infrastructure development zone.

I. The self-nomination and acceptance form or letter shall state the name of the infrastructure development zone in which the election will be held, the director office sought by the candidate, the term of office sought if more than one length of a director's term is to be voted upon at the election, the date of the election and the full name of the candidate as it is to appear on the ballot. Unless physically unable, all candidates and witnesses shall sign their own signature and shall print their names, their respective residence addresses, including the street number and name, the city or town, the county, telephone number and the date of signature on the self-nomination and acceptance form or letter.

J. The self-nomination and acceptance form or letter shall be filed with the designated election official or, if none has been designated, the presiding officer or the secretary of the board.

K. No person shall be permitted to vote in any election unless that person is an eligible elector.

History: Laws 2009, ch. 136, 20.



Section 5-17-21 - Directors; terms; organization of board.

5-17-21. Directors; terms; organization of board.

A. Of the initial board members, two directors shall serve until they or their successors are elected and qualified at the next regular election occurring in any year following that in which the infrastructure development zone was organized, and three shall serve until they or their successors are elected and qualified at the second regular election after organization. At its first meeting, the directors shall draw lots to determine the initial terms.

B. The basic term of office for directors, after the original terms provided in Subsection A of this section, shall be four years.

C. At its first meeting, the board shall elect one of its members as chair of the board and president of the infrastructure development zone, one of its members as a treasurer of the board and of the infrastructure development zone and a secretary who may be a member of the board. The secretary and the treasurer may be one person, but, if that is the case, the position shall be filled by a member of the board.

D. The secretary shall keep a record of all the board's proceedings, minutes of all meetings, certificates, contracts, bonds given by employees and all corporate acts, which shall be open to inspection of all eligible electors, as well as to all other interested parties.

E. The treasurer shall keep strict and accurate accounts of all money received by and disbursed for and on behalf of the infrastructure development zone in permanent records. The provisions of the Audit Act [12-6-1 through 12-6-14 NMSA 1978] shall apply to all financial affairs of the infrastructure development zone.

F. Each director may receive as compensation for the director's service a sum not to exceed one hundred dollars ($100) per meeting attended or one thousand six hundred dollars ($1,600) per year.

G. The board shall meet regularly at a time and in a place to be designated by the board. Special meetings may be held as often as the needs of the infrastructure development zone require, upon notice to each director. All official business of the board shall be conducted only during regular or special meetings at which a quorum is present, and all meetings shall be open to the public and comply with the Open Meetings Act [10-15-1 through 10-15-4 NMSA 1978].

H. The office of the infrastructure development zone shall be at some fixed place to be determined by the board. All public records of the infrastructure development zone shall be subject to the Inspection of Public Records Act [14-2-1 through 14-2-12 NMSA 1978].

I. Any vacancy on the board shall be filled by appointment by the remaining directors, the appointee to serve until the next regular election, at which time the vacancy shall be filled by election for any remaining unexpired portion of the term. If, within sixty days of the occurrence of any vacancy, the board fails, neglects or refuses to appoint a director from the pool of any duly qualified, willing candidates, the approving authority shall appoint a director to fill the vacancy; provided that, if there are no duly elected directors and if the failure to appoint a new board will result in the interruption of services that are being provided by the infrastructure development zone, then the approving authority shall appoint all directors from the pool of duly qualified, willing candidates.

J. Any director elected to the board of an infrastructure development zone who has actually held office for at least six months may be recalled from office by the eligible electors of the infrastructure development zone. A petition signed by the lesser of three hundred eligible electors or forty percent of the eligible electors demanding the recall of any director named in the petition shall be filed with the board and the election shall be governed by the provisions of Section 20 [5-17-20 NMSA 1978] of the Infrastructure Development Zone Act.

History: Laws 2009, ch. 136, 21.



Section 5-17-22 - General powers.

5-17-22. General powers.

Except as limited by the service plan of the infrastructure development zone, the board has the following powers:

A. to have perpetual existence;

B. to have and use a corporate seal;

C. to sue and be sued and to be a party to suits, actions and proceedings;

D. pursuant to the Procurement Code [13-1-28 through 13-1-199 NMSA 1978], to enter into contracts and agreements affecting the affairs of the infrastructure development zone, except as otherwise provided in the Infrastructure Development Zone Act;

E. to borrow money and incur indebtedness and evidence the same by certificates, notes or debentures, and to issue bonds, including revenue bonds, in accordance with the provisions of Sections 28, 29 and 30 [5-17-28, 5-17-29and 5-17-30 NMSA 1978] of the Infrastructure Development Zone Act, and to invest money of the infrastructure development zone in accordance with law;

F. to acquire, dispose of and encumber real and personal property, including rights and interests in property, leases and easements necessary to the functions or the operation of the infrastructure development zone; provided that the board shall not pay more than fair market value and reasonable settlement costs for any interest in real property and shall not pay for any interest in real property that must otherwise be dedicated for public use or the infrastructure development zone's use in accordance with any governmental ordinance, rule or law;

G. to refund any bonded indebtedness as provided in the Infrastructure Development Zone Act;

H. to have the management, control and supervision of all the business and affairs of the infrastructure development zone and all construction, installation, operation and maintenance of infrastructure development zone improvements;

I. to appoint, hire and retain agents, employees, engineers, managers, attorneys and consultants;

J. to fix and from time to time to increase or decrease fees, rates, tolls, penalties or charges for services, programs or facilities furnished by the infrastructure development zone. The board may pledge the revenue for the payment of any indebtedness of the infrastructure development zone. Until paid, all the fees, rates, tolls, penalties or charges shall constitute a perpetual lien on and against the property served, and any lien may be foreclosed in the same manner as provided by the laws for the foreclosure of mechanics' liens. Notwithstanding any other provision to the contrary, the board may waive or amortize all or part of the tap fees and connection fees or extend the time period for paying all or part of the fees for property within the infrastructure development zone in order to facilitate the construction, ownership and operation of affordable housing on the property. However, the board shall have the authority to condition the waiver, amortization or extension upon the recordation against the property of a deed restriction, lien or other lawful instrument requiring the payment of the fees in the event that the property's use as affordable housing is discontinued;

K. to furnish services and facilities without the boundaries of the infrastructure development zone and to establish fees, rates, tolls, penalties or charges for the services and facilities;

L. to accept, on behalf of the infrastructure development zone, real or personal property for the use of the infrastructure development zone and to accept gifts and conveyances made to the infrastructure development zone upon the terms or conditions as the board may approve;

M. to adopt, amend and enforce bylaws and rules not in conflict with the constitution and laws of this state for carrying on the business, objects and affairs of the board and of the infrastructure development zone;

N. to have and exercise all rights and powers necessary or incidental to or implied from the specific powers granted to infrastructure development zones by the Infrastructure Development Zone Act. The specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes and intent of the Infrastructure Development Zone Act;

O. to authorize the use of electronic records or signatures and adopt rules, standards, policies and procedures for use of electronic records or signatures;

P. to enter into contracts with public utilities, cooperative electric associations and municipalities for the purpose of furnishing street-lighting service;

Q. to erect and maintain, in providing safety protection services, traffic and safety controls and devices on streets and highways and at railroad crossings, and to enter into agreements with each county in which an infrastructure development zone is located or with adjoining counties, the department of transportation or railroad companies for the erection of the safety controls and devices and for the construction of underpasses or overpasses at railroad crossings;

R. to finance line extension charges for new telephone construction for the purpose of furnishing telephone service exclusively in infrastructure development zones that have no property zoned or valued for assessment as residential;

S. to establish, maintain and operate a system to transport the public by bus, rail or any other means of conveyance, or any combination thereof;

T. to furnish security services for any area within the infrastructure development zone. This power may be exercised only after the infrastructure development zone has provided written notification to, consulted with and obtained the written consent of all local law enforcement agencies having jurisdiction within the area. Any local law enforcement agency having jurisdiction within the area may subsequently withdraw its consent after consultation with and providing written notice of the withdrawal to the board;

U. to furnish covenant enforcement and design review services within the infrastructure development zone only if the revenues used to furnish the services are derived from the area in which the service is furnished; and

V. to provide activities in support of business recruitment, management and development within the infrastructure development zone.

History: Laws 2009, ch. 136, 22.



Section 5-17-23 - Park and recreational services; additional powers; limitations.

5-17-23. Park and recreational services; additional powers; limitations.

In addition to the powers specified in Section 22 [5-17-22 NMSA 1978] of the Infrastructure Development Zone Act, if within the scope of the service plan, the board has the following powers for and on behalf of the infrastructure development zone:

A. to operate a system of television relay and translator facilities and to use, acquire, equip and maintain land, buildings and other recreational facilities therefor; and

B. to use the power granted in Section 22 of the Infrastructure Development Zone Act for the establishment of recreational facilities, including leases, easements and other interests in land for the preservation or conservation of sites, scenes, open space and vistas of recreational, scientific, historic, aesthetic or other public interest. As used in this subsection, "interests in land" means any rights and interests in land less than the full fee interest, including future interests, easements, covenants and contractual rights. Every interest in land, held pursuant to this subsection, when recorded shall be deemed to run with the land to which it pertains for the benefit of the park and recreation services of the infrastructure development zone and may be protected and enforced by the infrastructure development zone in any court of general jurisdiction by any proceeding known at law or in equity.

History: Laws 2009, ch. 136, 23.



Section 5-17-24 - Sanitation, water and sanitation or water services; additional powers.

5-17-24. Sanitation, water and sanitation or water services; additional powers.

In addition to the powers specified in Section 22 [5-17-22 NMSA 1978] of the Infrastructure Development Zone Act, the board, if within the scope of the service plan, has the following powers relating to sanitation, water and sanitation and water services for and on behalf of the infrastructure development zone:

A. with the consent of the approving authority, to compel the owner of premises located within the boundaries of the infrastructure development zone, whenever necessary for the protection of public health, to connect the owner's premises, in accordance with the state codes, to the sewer, water and sewer, or water lines, as applicable, of the infrastructure development zone within twenty days after written notice is sent by registered mail, if the sewer or water line is within four hundred feet of the premises. If the connection is not begun within twenty days, the board may thereafter connect the premises to the sewer, water and sewer, or water system, as applicable, of the infrastructure development zone and shall have a perpetual lien on and against the premises for the cost of making the connection. The lien may be foreclosed in the same manner as provided by the laws of this state for the foreclosure of mechanics' liens; provided that nothing in this subsection shall be construed as authorizing the board of an infrastructure development zone to compel any connection with the sewer, water and sewer, or water lines, as applicable, of the infrastructure development zone, by any owner of premises located outside of the infrastructure development zone who utilizes private or nongovernmental persons, services, systems or facilities;

B. to divide the infrastructure development zone into areas according to the water or sanitation services furnished or to be furnished therein. The board has the power to fix different rates, fees, tolls or charges and different rates of levy for tax purposes against all of the taxable property within the several areas of the infrastructure development zone according to the services and facilities furnished or to be furnished therein within a reasonable time;

C. if the board divides an infrastructure development zone into areas according to the facilities and services furnished or to be furnished, to determine the amount of money necessary to be raised by taxation within each area, taking into consideration other sources of revenue within the area, and to fix a levy that, when levied upon every dollar of the valuation for assessment of taxable property within the area of the infrastructure development zone, will supply funds for the payments of the costs of acquiring, operating and maintaining the services or facilities furnished in the area and will pay promptly, when due, the principal or interest on bonds or other obligations issued and its pro rata share of the general operating expenses of the infrastructure development zone;

D. to establish, construct, operate and maintain works and facilities across or along any public street or highway, and in, upon or over any vacant public lands and across any stream of water or watercourse. The governing body of a county in which any public streets or highways are situated, which are to be cut into or excavated in the construction or maintenance of any of the facilities, has authority to adopt by resolution the rules as it deems necessary in regard to the excavations and may require the payment of reasonable fees by the infrastructure development zone as may be fixed by the governing body to ensure proper restoration of the streets or highways;

E. to assess reasonable penalties for delinquency in the payment of rates, fees, tolls or charges or for any violations of the rules of the infrastructure development zone together with interest on delinquencies from any date due at not more than one percent per month or fraction thereof; to shut off or discontinue water or sanitation service for the delinquencies and delinquencies in the payment of taxes or for any violation of the rules of the infrastructure development zone; and to provide for the connection with and the disconnection from the facilities of the infrastructure development zone;

F. to acquire water rights and construct and operate lines and facilities within and without the infrastructure development zone;

G. to fix and from time to time to increase or decrease tap fees. The board may pledge the revenue for the payment of any indebtedness of the infrastructure development zone; and

H. to assess availability of service or facilities charges subject to the following provisions:

(1) no fee, rate, toll or charge for connection to or use of services or facilities of the infrastructure development zone shall be considered an availability of service or facilities charge;

(2) any availability of service or facilities charges shall be made only when a notice, stating that the availability of service or facilities charges are being considered and stating the date, time and place of the meeting at which they are to be considered, has been mailed by first-class United States mail, postage prepaid, to each taxpaying elector of the infrastructure development zone at the taxpaying elector's last-known address, as disclosed by the tax records of the county within which the infrastructure development zone is located;

(3) availability of service or facilities charges shall be assessed solely for the purpose of paying principal of and interest on any outstanding indebtedness or bonds of the infrastructure development zone and shall not be used to pay any operation or maintenance expenses of, nor capital improvements within or for, the infrastructure development zone;

(4) availability of service or facilities charges shall be assessed only where water, sewer or both water and sewer lines are installed and ready for connection within one hundred feet of any property line of the residential lot or residential lot equivalent to be assessed, but to one or both of which line or lines the particular lot or lot equivalent to be assessed is not connected; and

(5) availability of service or facilities charges shall be a percentage, not to exceed fifty percent, of the fees, rates, tolls or charges for use of services or facilities of the infrastructure development zone, said percentage to be determined by the board. If the fees, rates, tolls or charges for the use of services or facilities vary dependent upon quantities of usage, the availability of service or facilities charges shall be a percentage, determined by the board, not to exceed fifty percent, of the average usage derived by dividing the total usage quantity for the infrastructure development zone for the last preceding fiscal year by the total number of users in the infrastructure development zone. In addition, the aggregate amount of revenue budgeted and expected to be derived from availability of service or facilities charges shall not exceed the total amount of principal of and interest on the outstanding indebtedness or bonds of the infrastructure development zone for the service currently budgeted for and to mature or accrue during the annual period within which the availability of service or facilities charges are payable, less the amount budgeted and expected to be produced during the period by the mill levy allocable to the service then being budgeted for and levied and assessed by the infrastructure development zone.

History: Laws 2009, ch. 136, 24.



Section 5-17-25 - Subdistricts.

5-17-25. Subdistricts.

A. The board may divide the infrastructure development zone into one or more areas consistent with the services to be furnished therein. However, any facility operated by the infrastructure development zone within the area may be used by any resident of the infrastructure development zone for the same fee charged to persons residing within the area. Whenever the board divides the infrastructure development zone into one or more areas pursuant to this section, the board shall provide notification of the action to each governing body with zoning jurisdiction over territory included in the infrastructure development zone. Each governing body that is entitled to the notification may elect, within thirty days after the notification, to treat the action as a material modification of the infrastructure development zone service plan in accordance with Section 14 [5-17-14 NMSA 1978] of the Infrastructure Development Zone Act.

B. Any area created pursuant to this section shall be a subdistrict of the infrastructure development zone. A subdistrict shall be an independent political subdivision, shall act pursuant to the provisions of the Infrastructure Development Zone Act and shall possess all of the rights, privileges and immunities of the infrastructure development zone. The subdistrict shall be subject to the service plan of the infrastructure development zone.

C. The board of the infrastructure development zone shall constitute ex officio the board of directors of the subdistrict. The presiding officer of the board shall be ex officio the presiding officer of the subdistrict, the secretary of the board shall be ex officio the secretary of the subdistrict and the treasurer of the board shall be ex officio the treasurer of the subdistrict. The debt of the subdistrict shall be treated separately from the debt of the infrastructure development zone and shall not be treated as debt of the infrastructure development zone; provided that the total debt of the infrastructure development zone and all subdistricts shall not exceed any debt limits specified in the service plan of the infrastructure development zone.

D. The board shall make any determination specified in Subsection A of this section by resolution adopted at a regular or special meeting of the board after publication of notice of the purpose of the public meeting and the place, time and date of the meeting.

E. No resolution dividing the infrastructure development zone into one or more subdistricts shall be adopted by the board if a petition objecting to the division is signed by the owners of taxable real and personal property, consisting of more than fifty percent of the total valuation for assessment of all taxable real and personal property within the proposed subdistrict boundaries, and is filed with the board no later than five days prior to the public meeting; provided, however, that the board may change the geographical boundaries of the subdistrict at the public meeting.

F. If taxes are to be levied or debt is to be created within a subdistrict of the infrastructure development zone, the board shall submit a ballot issue approving the taxes or debt to the eligible electors within the subdistrict at a regular infrastructure development zone election or at a special election.

History: Laws 2009, ch. 136, 25.



Section 5-17-26 - Revenues.

5-17-26. Revenues.

The projects to be constructed or acquired as shown in the service plan may be financed from the following sources of revenue:

A. proceeds received from the sale of bonds of the infrastructure development zone;

B. money of the municipality or county contributed to the infrastructure development zone;

C. annual property taxes or special assessments;

D. state or federal grants or contributions;

E. private contributions;

F. user, landowner and other fees, tolls and charges;

G. proceeds of loans or advances; and

H. any other money available to the infrastructure development zone by law.

History: Laws 2009, ch. 136, 26.



Section 5-17-27 - State capital outlay projects prohibited.

5-17-27. State capital outlay projects prohibited.

An infrastructure development zone shall not request nor receive state funding for a capital outlay project; provided that this prohibition does not apply to buildings or facilities that may be located within an infrastructure development zone but that are owned by the state or one of its agencies, institutions or other political subdivisions or that are financed through the Statewide Economic Development Finance Act [Chapter 6, Article 25 NMSA 1978].

History: Laws 2009, ch. 136, 27.



Section 5-17-28 - General obligation bonds; tax levy; exception.

5-17-28. General obligation bonds; tax levy; exception.

A. At any time after the organization of the infrastructure development zone, the board may order and call a general obligation bond election to submit to the eligible electors the question of authorizing the infrastructure development zone to issue general obligation bonds of the infrastructure development zone to provide money for any services consistent with the service plan. If included in the petition filed pursuant to Section 3 [5-17-3 NMSA 1978] of the Infrastructure Development Zone Act, the question of authorizing general obligations bonds may also be held in conjunction with the organization election.

B. If general obligation bonds are approved at an election, the board may issue and sell general obligation bonds of the infrastructure development zone.

C. Bonds may be sold in a public offering or in a negotiated sale.

D. After the bonds are issued, the board shall enter in its minutes a record of the bonds sold and their numbers and dates and shall annually levy and cause a property tax to be collected, at the same time and in the same manner as other property taxes are levied and collected on all taxable property in the infrastructure development zone, sufficient, together with any money from the sources described in Section 26 [5-17-26 NMSA 1978] of the Infrastructure Development Zone Act to pay debt service on the bonds when due. Money derived from the levy of property taxes that are pledged to pay the debt service on the bonds shall be kept separately from other funds of the infrastructure development zone. Property tax revenues not pledged to pay debt service on bonds may be used to pay other costs of the infrastructure development zone, including costs of organization, administration, operation and maintenance, services or enhanced services. An infrastructure development zone's levy of property taxes shall constitute a lien on all taxable property within the infrastructure development zone, including all leased property or improvements to leased land, which shall be subject to foreclosure in the same manner as other property tax liens under the laws of this state. The lien shall include delinquencies and interest thereon at a rate not to exceed ten percent per year, the actual costs of foreclosure and any other costs of the infrastructure development zone resulting from the delinquency. The proceeds of any foreclosure sale shall be deposited in the special bond fund for payment of any obligations secured thereby.

E. Subject to the election requirements of this section, an infrastructure development zone may issue general obligation bonds at such times and in such amounts as the infrastructure development zone deems appropriate to carry out a project or projects in phases.

F. Pursuant to this section, the infrastructure development zone may issue and sell refunding bonds to refund general obligation bonds of the infrastructure development zone authorized by the Infrastructure Development Zone Act. No election is required in connection with the issuance and sale of refunding bonds. Refunding bonds issued pursuant to this section shall have a final maturity date no later than the final maturity date of the bonds being refunded.

History: Laws 2009, ch. 136, 28.



Section 5-17-29 - Special assessment; bonds; imposition.

5-17-29. Special assessment; bonds; imposition.

A. At any time after the organization of the infrastructure development zone, the board may from time to time order that a hearing be held to determine whether a special assessment should be imposed and special assessment bonds issued to provide money for any services consistent with the service plan. The question of imposing a special assessment may be considered at the hearing on infrastructure development zone organization upon notice that both issues will be heard at that time, which notice shall include the information required in Subsection B of this section.

B. Notice of hearing shall be provided by publication of a notice at least thirty days in advance of the hearing itself. The notice shall include the following:

(1) a description of the method by which the amount of the proposed special assessment will be determined for each class of property to which the levy is proposed to apply, in sufficient detail to enable the owner of the affected parcel to determine the amount of the special assessment;

(2) a description of the project to be financed with special assessment bonds or revenues; and

(3) a statement that any person affected by the proposed special assessment may object in writing or in person at the hearing.

C. After a hearing on the proposed special assessment and the issuance of special assessment bonds, the board shall, based upon the evidence presented at the hearing, issue a decision as to whether to impose a special assessment and, if so, the method of assessment for each class of property and the project to be financed thereby. The decision shall also respond to each objection to the assessment raised at the hearing.

D. Special assessment bonds may be sold in a public offering or in a negotiated sale.

E. After the bonds are issued, the board shall enter in its minutes a record of the bonds sold and their numbers and dates, and shall annually impose and cause a special assessment to be collected, at the same time and in the same manner as property taxes are levied and collected on all property within the infrastructure development zone that may be subject to the assessment, including all leased property or improvements to leased land, sufficient, together with any other money lawfully available to pay debt service on the bonds when due, except to the extent that the board has provided for other imposition, collection and foreclosure procedures in connection with special assessments. Money derived from the imposition of the special assessment when collected that is pledged to pay the debt service on the bonds shall be kept separately from other funds of the infrastructure development zone. Special assessment revenues not pledged to pay debt service on bonds may be used to pay other costs of the infrastructure development zone, including costs of organization, administration, operation and maintenance, service or enhanced services.

F. The board shall specify conditions under which the obligation to pay special assessments may be prepaid and permanently satisfied.

G. Special assessments against privately owned residential property shall be subject to the following provisions:

(1) the maximum amount of special assessment that may be imposed shall not be increased over time by an amount exceeding two percent per year, except that the amount of special assessment actually imposed may be increased by up to ten percent as a result of the delinquency or default by the owner of any other parcel within the infrastructure development zone;

(2) the special assessment shall be imposed for a specified time period, after which no further special assessment shall be imposed and collected, except that special assessments imposed solely to finance the cost of ongoing infrastructure development zone services, maintenance or operations or enhanced services may be levied while such services, maintenance or operations or enhanced services are continuing; and

(3) nothing in this subsection shall preclude the establishment of different categories of residential property or changing the amount of the special assessments for a parcel whose size or use is changed. A change in the amount of a special assessment imposed upon a parcel due to a change in its size or use shall not require voter approval if the method for changing the amount of special assessment was approved in the election approving the special assessment in sufficient detail to enable the owner of the affected parcel to determine how the change in size or use of the parcel would affect the amount of the special assessment.

H. An infrastructure development zone's imposition of a special assessment shall constitute a lien on the property within the infrastructure development zone subject to the special assessment, including property acquired by the state or its political subdivisions after imposition of the special assessment, which shall be effective during the period in which the special assessment is imposed and shall have priority co-equal to the lien of property taxes. A special assessment shall be subject to foreclosure by the infrastructure development zone at any time after six months following written notice of delinquency to the owner of the real property to which the delinquency applies. The lien shall include delinquencies, penalties and interest thereon at a rate not to exceed the maximum legal rate of interest per year and penalties otherwise applicable for delinquent property taxes, the infrastructure development zone's actual costs of foreclosure and any other costs of the infrastructure development zone resulting from the delinquency. All rights of redemption applicable to property sold in connection with property tax foreclosures pursuant to the laws of this state shall apply to property sold following foreclosure of a special assessment lien. The portion of proceeds of any foreclosure sale necessary to discharge the lien for the special assessment shall be deposited in the special bond fund for payment of any obligations secured thereby.

I. No holder of special assessment bonds issued pursuant to the Infrastructure Development Zone Act may compel any exercise of the taxing power of the infrastructure development zone, municipality or county to pay the bonds or the interest on the bonds. Special assessment bonds issued pursuant to that act are not a debt of the infrastructure development zone, municipality or county, nor is the payment of special assessment bonds enforceable out of any money other than the revenue pledged to the payment of the bonds.

J. Subject to the requirements of this section, an infrastructure development zone may issue special assessment bonds at such times and in such amounts as the board deems appropriate to carry out a project or projects in phases.

K. Pursuant to this section, the board may issue and sell refunding bonds to refund any special assessment bonds of the infrastructure development zone authorized by the Infrastructure Development Zone Act. Refunding bonds issued pursuant to this section shall have a final maturity date no later than the final maturity date of the bonds being refunded.

History: Laws 2009, ch. 136, 29.



Section 5-17-30 - Revenue bonds; fees and charges.

5-17-30. Revenue bonds; fees and charges.

A. At any time after the organization of the infrastructure development zone, the board may hold a hearing on the question of authorizing the board to issue one or more series of revenue bonds of the infrastructure development zone to provide money for any public infrastructure purposes consistent with the service plan.

B. If revenue bonds are approved by resolution, the board may issue and sell revenue bonds of the infrastructure development zone.

C. The revenue bonds may be sold in a public offering or in a negotiated sale; however, if the bonds are to be sold in a public offering, no revenue bonds may be issued by the infrastructure development zone unless the revenue bonds receive one of the four highest investment grade ratings by a nationally recognized bond rating agency.

D. The board may pledge to the payment of its revenue bonds any revenues of the infrastructure development zone or revenues to be collected by the municipality or county in trust for the infrastructure development zone and returned to the infrastructure development zone.

E. The infrastructure development zone shall prescribe fees and charges, and shall revise them when necessary, to generate revenue sufficient, together with any money from the sources described in Section 26 [5-17-26 NMSA 1978] of the Infrastructure Development Zone Act, to pay when due the principal and interest of all revenue bonds for the payment of which revenue has been pledged. The establishment or revision of any rates, fees and charges shall be identified and noticed concurrently with the annual budget process of the infrastructure development zone pursuant to Section 32 [5-17-32 NMSA 1978] of the Infrastructure Development Zone Act.

F. If, in the resolution of the board, the revenues to be pledged are limited to certain types of revenues, only those types of revenues may be pledged and only those revenues shall be maintained.

G. No holder of revenue bonds issued pursuant to the Infrastructure Development Zone Act may compel any exercise of the taxing power of the infrastructure development zone, municipality or county to pay the bonds or the interest on the bonds. Revenue bonds issued pursuant to that act are not a debt of the infrastructure development zone, municipality or county, nor is the payment of revenue bonds enforceable out of any money other than the revenue pledged to the payment of the bonds.

H. Subject to the requirements of this section, an infrastructure development zone may issue revenue bonds at such times and in such amounts as the board deems appropriate to carry out a project in phases.

I. Pursuant to this section, the infrastructure development zone may issue and sell refunding bonds to refund revenue bonds of the infrastructure development zone authorized by the Infrastructure Development Zone Act. Refunding bonds issued pursuant to this section shall have a final maturity date no later than the final maturity date of the bonds being refunded.

History: Laws 2009, ch. 136, 30.



Section 5-17-31 - Term of bonds.

5-17-31. Term of bonds.

For any bonds issued in connection with Section 28, 29 or 30 [5-17-28, 5-17-29 or 5-17-30 NMSA 1978] of the Infrastructure Development Zone Act, the board shall prescribe the denominations of the bonds, the principal amount of each issue and the form of the bonds and shall establish the maturities, which shall not exceed thirty years, interest payment dates and interest rates, whether fixed or variable, not exceeding the maximum rate stated in the notice of the election or the resolution of the board. The bonds may be sold by competitive bid or negotiated sale for public or private offering at, below or above par. The proceeds of the bonds shall be deposited with the treasurer, or with a trustee or agent designated by the board, to the credit of the infrastructure development zone to be withdrawn for the purposes provided by the Infrastructure Development Zone Act. Pending that use, the proceeds may be invested as determined by the board. The bonds shall be made payable as to both principal and interest solely from revenues of the infrastructure development zone, and shall specify the revenues pledged for such purposes, and shall contain such other terms, conditions, covenants and agreements as the board deems proper. The bonds may be payable from any combination of taxes, assessments or other revenues collected or received pursuant to the Infrastructure Development Zone Act.

History: Laws 2009, ch. 136, 31.



Section 5-17-32 - Petition for tax reduction; annual financial estimate; budget; certification to local government division.

5-17-32. Petition for tax reduction; annual financial estimate; budget; certification to local government division.

A. Upon presentation to the board of a petition signed by the owners of a majority of the property in the infrastructure development zone, the board shall adopt a resolution to reduce or eliminate the portion of a tax or special assessment, beginning the next fiscal year, required for one or more services specified in the petition. Signatures on a petition to reduce or eliminate a tax or special assessment shall be valid for a period of sixty days.

B. When levying a property tax or imposing a special assessment, the board shall make annual statements and estimates of the operation and maintenance expenses of the infrastructure development zone, the costs of services to be financed by the taxes or special assessment and the amount of all other expenditures for services proposed to be paid from the taxes or special assessment and of the amount to be raised to pay general obligation bonds of the infrastructure development zone or special assessment bonds, all of which shall be provided for by the levy and collection of property taxes on the net taxable value of the real property in the infrastructure development zone or by the imposition and collection of special assessments. The board shall file the annual statements and estimates with the county clerk for each county in the infrastructure development zone. The board shall publish a notice of the filing of the estimate, shall hold hearings on the portions of the estimate not relating to debt service on general obligation bonds or special assessment bonds and shall adopt a budget. The board, on or before the date set by law for certifying the annual budget of the municipality or county, shall fix, levy and assess the amounts to be raised by property taxes or special assessments of the infrastructure development zone and shall cause certified copies of the order to be delivered to the local government division of the department of finance and administration. All statutes relating to the levy and collection of property taxes, including the collection of delinquent taxes and sale of property for nonpayment of taxes, apply to infrastructure development zone property taxes and to special assessments, except to the extent that the board has provided for other imposition, collection and foreclosure procedures in connection with special assessments.

History: Laws 2009, ch. 136, 32.



Section 5-17-33 - Bonds not obligation of state.

5-17-33. Bonds not obligation of state.

Except as otherwise provided in the Infrastructure Development Zone Act, all bonds or other obligations issued pursuant to that act are payable solely from the revenues of the infrastructure development zone that may be pledged to the payment of such obligations, and the bonds or other obligations shall not create an obligation, debt or liability of the state or any other of its political subdivisions. No breach of any pledge, obligation or agreement of an infrastructure development zone shall impose a pecuniary liability or a charge upon the general credit or taxing power of the state or any other of its political subdivisions.

History: Laws 2009, ch. 136, 33.



Section 5-17-34 - Exemption from Community Service District Act and Special District Procedures Act.

5-17-34. Exemption from Community Service District Act and Special District Procedures Act.

Infrastructure development zones and the provisions of the Infrastructure Development Zone Act are exempt from the provisions of the Community Service District Act [4-54-1 through 4-54-5 NMSA 1978] and the Special District Procedures Act [4-53-1 through 4-53-11 NMSA 1978].

History: Laws 2009, ch. 136, 34.



Section 5-17-35 - Cumulative authority.

5-17-35. Cumulative authority.

The Infrastructure Development Zone Act shall be deemed to provide an additional and alternative method for the doing of things authorized by that act, and shall be regarded as supplemental and additional to powers conferred by other laws and shall not be regarded as in derogation of any powers now existing; provided that the issuance of bonds under the provisions of the Infrastructure Development Zone Act need not comply with the requirements of any other law applicable to the issuance of bonds.

History: Laws 2009, ch. 136, 35.



Section 5-17-36 - Liberal interpretation.

5-17-36. Liberal interpretation.

The Infrastructure Development Zone Act, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect the purposes of that act.

History: Laws 2009, ch. 136, 36.






Article 18 - Renewable Energy Financing District Act

Section 5-18-1 - Short title.

5-18-1. Short title.

This act [5-18-1 through 5-18-13 NMSA 1978] may be cited as the "Renewable Energy Financing District Act".

History: Laws 2009, ch. 180, 1.



Section 5-18-2 - Legislative findings.

5-18-2. Legislative findings.

The legislature finds that:

A. the development of renewable energy sources will advance the security, economic well-being and public and environmental health of the state, as well as contributing to the energy independence of the nation and addressing the issue of global climate change;

B. it is in the best interests of the state, municipalities and counties to encourage the development of distributed generation renewable energy sources and the installation by property owners of such energy sources;

C. the high front-end costs of renewable energy installations to real property prevents many property owners from making these improvements, and therefore it is desirable and necessary to authorize alternative financing procedures to promote the installation of the improvements; and

D. the creation and administration of renewable energy financing districts to facilitate the development of renewable energy improvements on property in the district will serve a valid public purpose and is expressly declared to be in the public interest.

History: Laws 2009, ch. 180, 2.



Section 5-18-3 - Definitions.

5-18-3. Definitions.

As used in the Renewable Energy Financing District Act:

A. "county" means any county, including an H class county;

B. "debt service" means the principal of, interest on and premium, if any, on the bonds, when due, whether at maturity or prior redemption and fees and costs of agents necessary to handle the bonds and the costs of credit enhancement or liquidity support;

C. "district" means a renewable energy financing district formed pursuant to the Renewable Energy Financing District Act by a municipality or by a county in an unincorporated area or in an incorporated area with the municipality's consent;

D. "district board" means the board of directors of the district, which shall be composed of the members of the governing body of the municipality or county in which the district is located, or at the option of the governing body, five directors appointed by the governing body, as provided in Section 9 [5-18-9 NMSA 1978] of the Renewable Energy Financing District Act. The board shall serve until replaced by elected directors, which shall occur not later than six years after the date on which the resolution establishing the district is enacted;

E. "election" means an election held in compliance with the provisions of the Renewable Energy Financing District Act;

F. "governing body" means the body or board that by law is constituted as the governing body of the municipality or county in which the district is located;

G. "municipality" means an incorporated city, village or town;

H. "owner" means the person who is listed as the owner of real property in the district on the current property tax assessment roll;

I. "renewable energy improvement" means a photovoltaic, solar thermal, geothermal or wind energy system permanently installed on real property; and

J. "special assessment" means a levy imposed against real property within a district.

History: Laws 2009, ch. 180, 3.



Section 5-18-4 - Renewable energy financing districts authorized.

5-18-4. Renewable energy financing districts authorized.

A. A governing body of a municipality or county may form a district for the purpose of encouraging, accommodating and financing renewable energy improvements on property within the municipality or county. A district shall include only property for which an owner executes an agreement consenting to the inclusion of the property within the district and to the imposition of a special assessment on the property for the purpose of financing renewable energy improvements.

B. A district formed by a municipality shall be wholly within the boundaries of the municipality. A district formed by a county shall be wholly within the boundaries of the county and shall be in the unincorporated area of the county, or may include an incorporated area with the municipality's consent. A district may include contiguous and noncontiguous property.

C. Except as otherwise provided in this section, a district shall be a political subdivision of the state, separate and apart from the municipality or county.

History: Laws 2009, ch. 180, 4.



Section 5-18-5 - Resolution declaring intention to form district.

5-18-5. Resolution declaring intention to form district.

A. A governing body may adopt a resolution declaring its intention to form a district. The resolution shall state the following:

(1) the purposes for which the district is to be formed;

(2) that the district shall include only property for which the owner has agreed to the inclusion of the property within the district, and that inclusion of property may occur subsequent to the adoption of the resolution forming the district;

(3) the process by which a property owner can execute an agreement to include property in the district;

(4) a description of the specific types of renewable energy improvements that will be eligible for the financing provided pursuant to the Renewable Energy Financing District Act;

(5) that inclusion of property in the district will result in the imposition of special assessments on the property to pay the costs of the approved renewable energy improvements, financing and administrative fees;

(6) the method of calculating the amount of the special assessment and the manner of collection of the special assessment;

(7) that standards and requirements will be set by the district board for renewable energy improvements to be installed on property in the district;

(8) a reference to the Renewable Energy Financing District Act; and

(9) that the district will be governed by a district board composed of the members of the governing body or by five directors to be appointed by the governing body.

B. The resolution shall direct that a hearing on formation of the district be scheduled and notice be published as required for public hearings of the governing body.

History: Laws 2009, ch. 180, 5.



Section 5-18-6 - Hearing; formation of a district.

5-18-6. Hearing; formation of a district.

A. At the hearing on formation of a district, the governing body shall accept and pass on written and oral testimony and evidence presented in support of or in opposition to the formation of the district. After hearing the written and oral testimony, the governing body shall determine whether the district should be formed based on the interests, convenience or necessity of the owners of property in the proposed district and the citizens of the municipality or county in which the proposed district would be located.

B. If the governing body determines that the district should be formed, it shall adopt an ordinance ordering that the district be formed and identifying the method by which property owners can execute agreements to have their property included in the district. The ordinance shall state that the district will be governed by a district board consisting of members of the governing body, or upon determination of the governing body, five directors appointed by the governing body. The ordinance shall state that one or more resolutions shall be adopted by the district board to identify the property to be included in the district and the special assessment to be imposed on that property.

C. The governing body shall cause a copy of the ordinance ordering formation of the district to be delivered to the county assessor and county treasurer of the county in which the district is located, the taxation and revenue department and the local government division of the department of finance and administration.

D. Subsequent to the formation of the district, property may be included in the district by execution of an agreement by the owner of the property and the district board, agreeing to the inclusion of the property and the imposition of a special assessment on the property, and the district board shall adopt a resolution to this effect. The district shall deliver a copy of the resolution to the county assessor and county treasurer of the county in which the district is located. A copy of the resolution and a description of the property included in the district shall be recorded with the county clerk of the county in which the district is located.

History: Laws 2009, ch. 180, 6.



Section 5-18-7 - Special assessment; lien created.

5-18-7. Special assessment; lien created.

A. The district board may impose a special assessment on property within the district to facilitate the financing of renewable energy improvements to the property. The special assessment shall be sufficient in the case of each property to pay the costs of the financing of the renewable energy improvements, including the costs of bond issuance, debt service and administrative costs of the district and the municipality or county in which the district is located.

B. The special assessment shall be levied and collected at the same time and in the same manner as property taxes are levied and collected, except to the extent that the district board has provided for other imposition and collection procedures. Money derived from the imposition of the special assessment shall be kept separately from other funds of the governing body.

C. A special assessment shall constitute a lien on the property, which shall be effective during the period in which the assessment is imposed and shall have priority over all other liens except liens for ad valorem property taxes.

D. The obligation to pay the special assessment may be prepaid and permanently satisfied, and the district board shall specify the conditions under which this may be achieved.

History: Laws 2009, ch. 180, 7.



Section 5-18-8 - Special assessment bonds.

5-18-8. Special assessment bonds.

A. A district may issue one or more series of bonds to provide money for renewable energy improvements to property in the district, and the bonds may be payable from the special assessments levied pursuant to one or more assessment resolutions.

B. For any bonds issued pursuant to the Renewable Energy Financing District Act, the district board shall prescribe the denominations of the bonds, the principal amount of each issue and the form of the bonds and shall establish the maturities, which shall not exceed twenty years, interest payment dates and interest rates, whether fixed or variable, not exceeding the maximum rate stated in the resolution of the district board. The bonds may be sold by competitive bid or negotiated sale for public or private offering at, below or above par. The proceeds of the bonds shall be deposited with the treasurer, or with a trustee or agent designated by the district board, to the credit of the district to be withdrawn for the purposes provided by the Renewable Energy Financing District Act. Pending that use, the proceeds may be invested as determined by the district. The bonds shall be made payable as to both principal and interest solely from revenues of the district, and shall specify the revenues pledged for such purposes, and shall contain such other terms, conditions, covenants and agreements as the district board deems proper.

C. No holder of special assessment bonds issued pursuant to the Renewable Energy Financing District Act may compel any exercise of the taxing power of the district, municipality or county to pay the bonds or the interest on the bonds. Special assessment bonds issued pursuant to that act are not a debt or general obligation of the county or the municipality in which the district is located, nor is the payment of special assessment bonds enforceable out of any money other than the revenue pledged to the payment of the bonds.

D. Pursuant to this section, the district may issue and sell refunding bonds to refund any special assessment bonds of the district authorized by the Renewable Energy Financing District Act. Refunding bonds issued pursuant to this section shall have a final maturity date no later than the final maturity date of the bonds being refunded.

History: Laws 2009, ch. 180, 8.



Section 5-18-9 - Appointment of directors; qualifications; terms; resumption of governance by governing body.

5-18-9. Appointment of directors; qualifications; terms; resumption of governance by governing body.

A. The governing body, at its option, may authorize the appointment of a separate district board. In the case of an appointed district board, the directors shall serve an initial term of six years. If a vacancy occurs on the district board because of death, resignation or inability of a director to discharge the duties of director, the governing body shall appoint a director to fill the vacancy, who shall hold office for the remainder of the unexpired term until the appointed director's successor is appointed or elected.

B. At the end of the appointed director's initial term, the governing body shall resume governance of the district as its board, or, at its option, shall hold an election of directors by majority vote of the property owners in the district, pursuant to Section 10 [5-18-10 NMSA 1978] of the Renewable Energy Financing District Act.

History: Laws 2009, ch. 180, 9.



Section 5-18-10 - Notice and conduct of election for district board.

5-18-10. Notice and conduct of election for district board.

A. An election pursuant to the Renewable Energy Financing District Act for the purpose of election of directors of a district board shall be called by mailing notices to the owners of property included in the district not less than twenty days before the election. The property tax assessment rolls shall be used to determine the owners of property included in the district. Notice shall also be published one time in a newspaper of general circulation in the municipality or county. The notice shall state the purpose of the election, the date of the election, the place of holding the election, the hours during the day in which the polls will be open and provisions for voting by mail.

B. Within thirty days after an election, the district board shall meet and canvass the returns, determining the number of votes properly cast. A majority of the votes cast at the election shall be required for election of a member to the district board.

History: Laws 2009, ch. 180, 10.



Section 5-18-11 - Powers and duties of a district.

5-18-11. Powers and duties of a district.

A. The district board shall:

(1) establish guidelines and standards for renewable energy improvements to be made to property included in the district;

(2) establish guidelines and procedures for a property owner to enter into an agreement with the district board to include property in the district;

(3) establish guidelines for the documentation required from a property owner prior to property being included in the district of the owner's contracts or agreements for purchase and installation of renewable energy improvements;

(4) establish the amount of and impose special assessments for the financing of the renewable energy improvements, including the costs of bond issuance, debt service and administrative costs of the district and the municipality or county in which the district is located; and

(5) enter into contracts, agreements and trust indentures to obtain credit enhancement or liquidity support for its bonds and process the issuance, registration, transfer and payment of its bonds and the disbursement and investment of proceeds of the bonds.

B. The district board may enter into contracts to carry out the purposes of the district on such terms and with such persons as the board determines to be appropriate.

History: Laws 2009, ch. 180, 11.



Section 5-18-12 - Change in district.

5-18-12. Change in district.

A. At any time after adoption of a resolution creating a district, property may be added to the district at the request of the owner of the property, upon adoption of a resolution of the district board.

B. Property may be deleted from the district only upon request of the property owner and adoption of a resolution of intention to do so by the district board. Property within the district that is subject to the lien of special assessments or other charges imposed pursuant to the Renewable Energy Financing District Act shall not be deleted from the district while there are bonds outstanding that are payable by such special assessments or charges.

History: Laws 2009, ch. 180, 12.



Section 5-18-13 - Dissolution of district.

5-18-13. Dissolution of district.

The district may be dissolved by the district board by a resolution of the district board upon a determination that the district has no outstanding bond obligations. The district shall not be dissolved if any bonds of the district remain outstanding unless an amount of money sufficient, together with investment income thereon, to make all payments due on the bonds either at maturity or prior redemption has been deposited with a trustee or escrow agent and pledged to the payment and redemption of the bonds. The district may continue to operate after dissolution only as needed to collect money and make payments on any outstanding bonds.

History: Laws 2009, ch. 180, 13.






Article 19 - Franchise and Other Agreements

Section 5-19-1 - Validity of current franchise and right-of-way agreements.

5-19-1. Validity of current franchise and right-of-way agreements.

Municipal and county franchise and other agreements with public utilities, as "public utility" is defined by Subsection G of Section 62-3-3 NMSA 1978, providing access to public rights of way that are in effect as of January 1, 2010, are valid and enforceable agreements, including those that provide for a payment of fees by the public utility expressed as a percentage of the public utility's revenues or otherwise and including expired agreements that have continued to be honored by both the public utility and the local government according to their terms, regardless of the expiration date of the agreements, if both the public utility and the local government continue to abide by the terms of the expired agreement.

History: Laws 2010, ch. 100, 1.









Chapter 6 - Public Finances

Article 1 - State Board of Finance

Section 6-1-1 - Membership of state board of finance; powers and duties; establishment in connection with the board of finance division of the department of finance and administration.

6-1-1. Membership of state board of finance; powers and duties; establishment in connection with the board of finance division of the department of finance and administration.

A. The state board of finance shall consist of seven members:

(1) the governor;

(2) the lieutenant governor;

(3) the state treasurer; and

(4) four members appointed by the governor with the advice and consent of the senate, no more than two of these members to be from the same political party.

B. The terms of office for members appointed by the governor shall be two years. The term of each remaining member shall be coextensive with his term of office. If the office of lieutenant governor becomes vacant, his position on the state board of finance shall remain vacant until the election and qualification of a new lieutenant governor.

C. Members of the state board of finance, other than the governor and the state treasurer, shall be reimbursed for attending meetings of the board as provided in the Per Diem and Mileage Act [10-8-1 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

D. The governor shall be president of the state board of finance, and the board shall annually elect a secretary from its membership. Meetings of the board shall be held at the state capitol at times determined by the governor. Four voting members of the board constitute a quorum for the transaction of business. Minutes of all proceedings and transactions of the board shall be kept in the offices of the department of finance and administration.

E. The state board of finance, in addition to other powers and duties provided by law, has general supervision of the fiscal affairs of the state and of the safekeeping and depositing of all money and securities belonging to or in the custody of the state, and it may make rules and regulations for carrying out the provisions of Sections 6-1-1, 6-10-2, 6-10-3, 6-10-20, 6-10-29, 6-10-37 through 6-10-44, 6-10-46, 6-10-47, 6-10-50, 6-10-52 through 6-10-54, 6-10-58 and 6-10-61 NMSA 1978. The board shall have access to all reports and correspondence relating to the condition of banks, and savings and loan associations whose deposits are insured by an agency of the United States, in this state which are in the financial institutions division or any department or agency of the state. If the board deems action necessary to enable it to perform its duties, it may require the director of the financial institutions division to make a special examination of any state bank or trust company or any state savings and loan association whose deposits are insured by an agency of the United States.

F. The state board of finance may make investigations it deems necessary to enable it to perform the duties imposed on it by law and may instruct the director of the board of finance division to employ experts, auditors, accountants and attorneys as it may, from time to time, deem necessary and prescribe their duties and fix their compensation within the appropriations made for that purpose by the legislature for use by the board.

G. The state board of finance is established in connection with the board of finance division of the department of finance and administration. The secretary of finance and administration, with the approval of the board, shall appoint a director of the division. This subsection shall not be construed to affect the exercise of any board power or duty nor shall it be construed as placing the board under the provisions of the Executive Reorganization Act [9-1-1 NMSA 1978] or the provisions of Section 9-6-5 NMSA 1978.

History: Laws 1923, ch. 76, 3; 1925, ch. 85, 1; C.S. 1929, 112-103; 1941 Comp., 7-101; Laws 1953, ch. 161, [1]; 1953 Comp., 11-1-1; Laws 1957, ch. 47, 1; 1959, ch. 8, 1; 1968, ch. 18, 1; 1969, ch. 56, 1; 1970, ch. 37, 1; 1971, ch. 6, 1; 1977, ch. 247, 93; 1980, ch. 151, 3; 1989, ch. 108, 1.



Section 6-1-2 - State board of finance; loans and grants of emergency funds.

6-1-2. State board of finance; loans and grants of emergency funds.

If the state board of finance determines that an emergency exists that warrants such action, it may lend or grant to any state agency, board, commission, municipal corporation or other political subdivision organized under the laws of the state or any Indian nation, tribe or pueblo located in whole or in part in New Mexico that sum of money the board determines reasonable and appropriate from any funds appropriated to the board for use in meeting emergencies. As used in this section, "emergency" means an unforeseen occurrence or circumstance severely affecting the quality of government services and requiring the immediate expenditure of money that:

A. is not within the available resources of the state agency, board, commission, municipal corporation or other political subdivision or the Indian nation, tribe or pueblo located in whole or in part in New Mexico as determined by the state board of finance; and

B. if subject to appropriation, cannot reasonably await appropriation by the next regular session of the legislature.

History: 1953 Comp., 11-1-1.1, enacted by Laws 1959, ch. 139, 1; 1973, ch. 92, 1; 1997, ch. 5, 1; 2005, ch. 48, 1.



Section 6-1-3 - Loans of emergency funds; terms and conditions for repayment; security and interest.

6-1-3. Loans of emergency funds; terms and conditions for repayment; security and interest.

The state board of finance may prescribe those terms and conditions it deems proper with respect to the repayment of any loan and the application of the proceeds of the loan, and it may require or waive security by way of the pledge of revenues or otherwise and may require or waive interest, as the board determines proper under the circumstances.

History: 1953 Comp., 11-1-1.2, enacted by Laws 1959, ch. 139, 2; 1973, ch. 92, 2.



Section 6-1-4 - Loans or grants obtained by political subdivisions; application of proceeds.

6-1-4. Loans or grants obtained by political subdivisions; application of proceeds.

Any municipal corporation or other political subdivision obtaining a loan or grant shall apply the proceeds thereof only for the purposes stated by the state board of finance in its action approving the loan or grant.

History: 1953 Comp., 11-1-1.3, enacted by Laws 1959, ch. 139, 3; 1973, ch. 92, 3.



Section 6-1-5 - Repayment of loans; disposition of receipts; crediting emergency fund; deposit in general fund.

6-1-5. Repayment of loans; disposition of receipts; crediting emergency fund; deposit in general fund.

Any amount received by the state board of finance in repayment of any emergency loan shall be deposited by the board to the credit of the state board of finance emergency fund if the payment is received during the same fiscal year in which the loan was made. All payments made in any period subsequent to the close of the fiscal year in which the loan was made shall be deposited by the board in the general fund.

History: 1953 Comp., 11-1-1.4, enacted by Laws 1959, ch. 139, 4; 1973, ch. 92, 4.



Section 6-1-6 - Separate accounts.

6-1-6. [Separate accounts.]

Separate accounts shall be kept for every appropriation or fund, showing the date and manner of each payment made out of the funds provided by such appropriation, the name and address of each person, organization, corporation or association, to whom, and for what purpose paid.

History: Laws 1923, ch. 48, 3; C.S. 1929, 134-503; 1941 Comp., 7-105; 1953 Comp., 11-1-6.



Section 6-1-13 - Deposit accounts by state agencies; authorization by state treasurer.

6-1-13. Deposit accounts by state agencies; authorization by state treasurer.

A. A state agency may not open a new deposit account or deposit money in an existing deposit account unless it has submitted a request to the state treasurer in writing on forms prescribed by the state treasurer and received written authorization from the state treasurer for each such account. This section shall not constitute authority for agencies to open demand deposit accounts and shall not apply to deposits made pursuant to Section 6-10-35 NMSA 1978. On the effective date of this act, agency deposit accounts previously authorized shall be governed by the terms of this section.

B. The state treasurer shall establish for each account those conditions and reports appropriate to that account including, without limitation, the period for which the account may be authorized. The provisions of this section shall not apply to investments made by the state treasurer or the state investment council. The state treasurer shall submit to the state board of finance on a quarterly basis a list of all accounts established pursuant to this section.

C. As used in this section, "state agency" means the state of New Mexico or any of its branches, agencies, departments, boards, instrumentalities, or institutions other than state educational institutions designated by Article 12, Section 11 of the constitution of New Mexico.

History: 1978 Comp., 6-1-13, enacted by Laws 1987, ch. 339, 2.






Article 2 - Settling Accounts

Section 6-2-1 - Examination of parties; oath; compelling testimony.

6-2-1. Examination of parties; oath; compelling testimony.

The secretary of finance and administration or the director of the financial control division, whenever he may think it necessary to the proper settlement of any account, may examine the parties, witnesses and others on oath or affirmation, touching any matter material to be known in the settlement of such account, and for that purpose he may issue subpoenas and compel witnesses to attend before him and give evidence in the same manner as courts of law may do, and he is hereby authorized to administer all such oaths or affirmations.

History: Laws 1851-1852, p. 170; C.L. 1865, ch. 102, 13; C.L. 1884, 1762; C.L. 1897, 2592; Code 1915, 5334; C.S. 1929, 134-602; 1941 Comp., 3-203; 1953 Comp., 4-4-3; Laws 1957, ch. 252, 9; 1983, ch. 301, 9.






Article 3 - State Budgets

Section 6-3-1 - State agency defined.

6-3-1. State agency defined.

"State agency" means any department, institution, board, bureau, commission, district or committee of government of the state of New Mexico and means every office or officer of any of the above.

History: 1953 Comp., 11-4-1.1, enacted by Laws 1957, ch. 253, 1.



Section 6-3-2 - Director of state budget division; qualifications.

6-3-2. Director of state budget division; qualifications.

The director of the state budget division shall be skilled in accountancy and auditing, familiar with the operation of educational and other state institutions, budgets and finances. The director shall be appointed by the secretary of finance and administration with the governor's consent.

History: 1953 Comp., 11-4-1.3, enacted by Laws 1957, ch. 253, 3; 1977, ch. 247, 123.



Section 6-3-3 - State budget division; cooperation between state budget division and state agencies; assistance to state agencies.

6-3-3. State budget division; cooperation between state budget division and state agencies; assistance to state agencies.

There shall be full cooperation between the various state agencies and the state budget division. State agencies will give complete access to the division of their books and records if so requested. The budget division will lend assistance to any state agency in the preparation of its budget estimates.

History: 1953 Comp., 11-4-1.4, enacted by Laws 1957, ch. 253, 4.



Section 6-3-4 - State budget division; cooperation with legislature and committees; to supply information to legislature and committees.

6-3-4. State budget division; cooperation with legislature and committees; to supply information to legislature and committees.

The state budget division shall cooperate fully with the legislature and legislative committees, and shall supply them with information relating to the budget requirements of all state departments and institutions.

History: 1953 Comp., 11-4-1.5, enacted by Laws 1957, ch. 253, 5.



Section 6-3-5 - State budget division; research; surveys; reports.

6-3-5. State budget division; research; surveys; reports.

The state budget division is hereby authorized to engage in research and to make administrative and organizational surveys of the executive or administrative departments, boards, institutions, commissions or agencies of the state government to determine whether the activities thereof are essential to good government and are being carried on in an economical and efficient manner and without duplication, for the purpose of determining the feasibility of improving the administration of the state government. Reports concerning the results of such research and surveys, together with recommendations, shall be made to the governor and the legislature.

History: 1953 Comp., 11-4-1.6, enacted by Laws 1957, ch. 253, 6.



Section 6-3-6 - State budget division; periodic allotments.

6-3-6. State budget division; periodic allotments.

A. The state budget division, subject to the approval of the secretary of finance and administration, is authorized to provide rules for the periodic allotment of funds that may be expended by any state agency.

B. The expenditures of any state agency as defined in Section 6-3-1 NMSA 1978, for the first six-month period of each odd-numbered fiscal year shall be limited to one-half of the appropriation or approved budget, whichever is less, for that fiscal year. This restriction does not apply to those agencies whose operations are more efficiently measured by periods other than a fiscal year, including but not limited to the New Mexico legislative council, legislative committees, the intertribal ceremonial and the New Mexico state fair. Expenditures of the intertribal ceremonial office and the New Mexico state fair shall be governed by regulation of the department of finance and administration. The department of finance and administration may also allow expenditure of more than one-half of the appropriation or approved budget for those agencies planning major expenditures for capital outlay in the first six months of the fiscal year, which would result in over-expenditure of the first six-month allocation.

C. Upon the direction of the secretary of finance and administration pursuant to Section 9-6-5.2 NMSA 1978, the state budget division shall temporarily withhold an allotment to a state agency or state institution that has failed to submit an audit report required by the Audit Act [12-6-1 through 12-6-14 NMSA 1978]. The amount withheld and the number of periodic allotments subject to the withholding shall be as directed by the secretary.

History: 1953 Comp., 11-4-1.7, enacted by Laws 1957, ch. 253, 7; 1963, ch. 38, 1; 1977, ch. 247, 124; 2011, ch. 106, 1.



Section 6-3-7 - Annual operating budgets; supervision and control; submission of proposed budgets; approval; review by governor.

6-3-7. Annual operating budgets; supervision and control; submission of proposed budgets; approval; review by governor.

Each state agency shall annually on or before May 1 submit to the state budget division a budget for the ensuing fiscal year, in such form as may be prescribed by the division and containing such information concerning the anticipated receipts, expenditures and balances on hand as may be prescribed by law or by the state budget division. Such budget shall be subject to the approval of the state budget division and no expenditures shall be made by any state agency for the fiscal year covered by said budget until the budget shall have been approved by the state budget division, provided that any action by the division shall be subject to review and modification by the governor.

History: 1953 Comp., 11-4-1.8, enacted by Laws 1957, ch. 253, 8; 1963, ch. 147, 1.



Section 6-3-8 - Violation of expenditure restrictions; penalty.

6-3-8. [Violation of expenditure restrictions; penalty.]

Any public official or employee who shall violate provisions of this act [6-3-6, 6-3-8 NMSA 1978] shall be guilty of a felony and upon conviction thereof shall be punished by a fine of not more than ten thousand dollars ($10,000) nor less than five hundred dollars ($500) or imprisonment for a term of not more than ten years, or both, and in addition thereto, shall be liable for the payment to the state of all amounts expended for any payment made in violation thereof.

History: 1953 Comp., 11-4-1.9, enacted by Laws 1963, ch. 38, 2.



Section 6-3-9 - State agency defined.

6-3-9. State agency defined.

State agency means any department, institution, board, bureau, commission, district or committee of government of the state of New Mexico and means every office or officer of any of the above.

History: 1953 Comp., 11-4-2.1, enacted by Laws 1955, ch. 114, 1.



Section 6-3-10 - Budget defined.

6-3-10. Budget defined.

The budget means a complete statement as to the financial operation of all state agencies for the fiscal year last completed, the current fiscal year and a financial plan for the operation of all state agencies for the succeeding fiscal year.

The budget for the succeeding fiscal year shall set forth in detail the following:

A. all proposed expenditures for the administration, operation and maintenance of all state agencies;

B. all interest and debt redemption charges;

C. all expenditures for capital projects to be undertaken and executed;

D. all anticipated revenues; and

E. means of financing proposed expenditures.

History: 1953 Comp., 11-4-2.2, enacted by Laws 1955, ch. 114, 2; 1977, ch. 247, 125.



Section 6-3-11 - Parts of the budget.

6-3-11. Parts of the budget.

The budget shall contain the following parts:

A. the governor's budget message;

B. summary statements showing the following:

(1) financial condition of the state government at the beginning and at the end of the fiscal year last completed;

(2) financial condition of the state government at the beginning of the current fiscal year and condition anticipated at the end of the current fiscal year;

(3) anticipated financial condition of the state government at the beginning and end of the succeeding fiscal year;

(4) condition of all funds for the fiscal year last completed, the current fiscal year and the succeeding fiscal year, as follows:

(a) balance or anticipated balance at the beginning of the fiscal year;

(b) balance or anticipated balance at the end of the fiscal year;

(c) revenue or anticipated revenue during the fiscal year;

(d) source of revenue or anticipated revenue during the fiscal year; and

(e) expenditures or anticipated expenditures during the fiscal year;

(5) the bonded indebtedness, debts authorized, debts redeemed, interest requirements and the condition of sinking funds;

(6) appropriations recommended by the governor compared with appropriations for the fiscal year last completed and the current fiscal year. Any increase or decrease in the recommended appropriation shall be explained;

(7) anticipated revenue for the succeeding fiscal year, classified according to source of revenue and compared with revenues for the fiscal year last completed and anticipated revenue for the current fiscal year;

(8) other information necessary to make known in practicable detail the financial operation of the state government; and

(9) if anticipated revenue is less than the total of all appropriations recommended in any fiscal year, recommendations as to how the deficit shall be met;

C. a summary statement of requested appropriations by state agencies and recommendations of the state budget division concerning such requested appropriations; and

D. an appropriation bill recommended by the governor. Such bill shall follow budget classification and shall be stated in lump sums according to function or purpose of each agency.

History: 1953 Comp., 11-4-2.3, enacted by Laws 1955, ch. 114, 3; 1977, ch. 247, 126.



Section 6-3-12 - Printing of budget.

6-3-12. Printing of budget.

The budget shall be printed.

History: 1953 Comp., 11-4-2.4, enacted by Laws 1955, ch. 114, 4.



Section 6-3-13 - Index.

6-3-13. Index.

The budget shall be indexed.

History: 1953 Comp., 11-4-2.5, enacted by Laws 1955, ch. 114, 5.



Section 6-3-15 - State budget division director; powers and duties.

6-3-15. State budget division director; powers and duties.

The director of the state budget division shall:

A. administer the provisions of Sections 6-3-1 through 6-3-22 NMSA 1978 and make rules and regulations necessary in that administration;

B. prepare a tentative budget and submit it to the governor;

C. assist the governor in the preparation of the budget;

D. obtain from each state agency information on budgetary and financial problems, including costs of operation, past income and expenditures and present financial condition;

E. require periodic reports from all state agencies giving detailed information regarding applications for federal money or federal grants-in-aid or regarding federal money or federal grants-in-aid received, including details of programs, matching requirements, personnel requirements, salary provisions and program numbers as indicated in the catalog of federal domestic assistance of the federal funds applied for and of those received;

F. review data submitted by any state agency for use in the budget;

G. supervise the printing of the budget;

H. cause the budget to be indexed;

I. examine for budgetary purposes, if he deems it necessary, all bids, contracts, plans, specifications, blueprints, records, invoices, documents and correspondence relating to the enlarging, maintenance and operation of state institutions; and

J. through his agents and employees, visit each state agency whenever it is necessary to determine the financial needs of the agency.

History: 1953 Comp., 11-4-7.1, enacted by Laws 1955, ch. 114, 6; 1976 (S.S.), ch. 28, 2; 1977, ch. 247, 127; 1999, ch. 5, 9; 1999, ch. 15, 9.



Section 6-3-16 - Power to sue.

6-3-16. Power to sue.

The secretary of finance and administration and the state budget division director are hereby authorized to bring suit in the district court for the purpose of securing compliance with the provisions of Sections 6-3-9 through 6-3-13 and 6-3-15 through 6-3-22 NMSA 1978.

History: 1953 Comp., 11-4-7.2, enacted by Laws 1955, ch. 114, 7; 1977, ch. 247, 128.



Section 6-3-17 - Agencies subject to act.

6-3-17. Agencies subject to act.

All state agencies are subject to the provisions of this act [6-3-9 to 6-3-11, 6-3-12, 6-3-13, 6-3-15 to 6-3-22 NMSA 1978].

History: 1953 Comp., 11-4-7.3, enacted by Laws 1955, ch. 114, 8.



Section 6-3-18 - Budget forms.

6-3-18. Budget forms.

On or before June 15 of each year, the state budget division shall send to each state agency forms that provide for the following information:

A. revenue or anticipated revenue, from all sources for the fiscal year last completed, the current fiscal year and for the succeeding fiscal year, including among other things:

(1) grants from the federal government;

(2) gifts and grants from private sources;

(3) income from investments;

(4) proceeds from sale of bonds or other instruments of indebtedness;

(5) income from sale of land;

(6) income from sale of personal property;

(7) income from lease of land or lease of personal property;

(8) income from services;

(9) income from fees, licenses, fines, penalties, tuition, royalties and other charges;

(10) income from athletic activities and related enterprises; and

(11) income from each tax collected;

B. expenditures or anticipated expenditures for the current fiscal year and for the two succeeding fiscal years, including among other things:

(1) capital expenditures consisting of:

(a) additions to plant or office;

(b) repairs and replacements;

(c) permanent equipment; and

(d) other; and

(2) operational expenditures consisting of:

(a) operation and maintenance of institution, office or building;

(b) supplies and equipment;

(c) personal services;

(d) travel; and

(e) other;

C. appropriation requested for the succeeding fiscal year, with a statement as to the functions and activities of each agency, division and bureau;

D. if increased appropriations are requested, the reason therefor; and

E. citation of statutory authority for functions and activities of the agency, a summary statement as to the workload of the agency and such other information as is specified by the state budget division.

History: 1953 Comp., 11-4-7.4, enacted by Laws 1955, ch. 114, 9; 1963, ch. 147, 2; 1977, ch. 247, 129; 1999, ch. 5, 10; 1999, ch. 15, 10.



Section 6-3-19 - Agencies to complete budget forms.

6-3-19. Agencies to complete budget forms.

Each state agency shall fill out the budget forms provided for in Section 6-3-18 NMSA 1978 in the manner prescribed by the state budget division. Each state agency, in completing the budget forms, shall include information for all divisions, subdivisions and offices of the agency. Related agencies, upon approval of the state budget division, may join in submitting one set of budget forms. Completed budget forms shall be returned to the state budget division not later than September 1 in each year.

History: 1953 Comp., 11-4-7.5, enacted by Laws 1955, ch. 114, 10; 1963, ch. 147, 3; 1977, ch. 247, 130; 1999, ch. 5, 11; 1999, ch. 15, 11.



Section 6-3-20 - Review of budget forms.

6-3-20. Review of budget forms.

The state budget division shall review the completed budget forms of all state agencies and shall include recommendations concerning the requested appropriation in the tentative budget. Prior to submission of the tentative budget to the governor, any state agency may be given an informal hearing by the state budget division concerning recommendation of the division pertaining to the requested appropriation of such agency, and shall be given such a hearing if the state budget division proposes to decrease the requested appropriation.

History: 1953 Comp., 11-4-7.6, enacted by Laws 1955, ch. 114, 11; 1977, ch. 247, 131.



Section 6-3-21 - Preparation of the budget.

6-3-21. Preparation of the budget.

A. The governor shall prepare the budget and submit it to the legislative finance committee and each member of the legislature not later than January 5 in even-numbered years and not later than January 10 in odd-numbered years. In the preparation of the budget the governor may:

(1) change the tentative budget by adding new items, increasing or decreasing or eliminating items;

(2) obtain advice and assistance from any state agency; and

(3) hold hearings on the budget.

B. Any budget hearings conducted by the governor shall be open to the public. The governor may require the attendance of any head of an agency, whether elective or appointive. At the hearings, any officer or agency may protest budget items.

History: 1953 Comp., 11-4-7.7, enacted by Laws 1955, ch. 114, 12; 1999, ch. 5, 12; 1999, ch. 15, 12; 2004, ch. 39, 1.



Section 6-3-22 - Copies of the budget.

6-3-22. Copies of the budget.

At the time the budget is submitted, each member of the legislature and each state agency shall be furnished a copy of the budget by the state budget division.

History: 1953 Comp., 11-4-7.8, enacted by Laws 1955, ch. 114, 13; 1977, ch. 247, 132.



Section 6-3-23 - Budget adjustment defined.

6-3-23. Budget adjustment defined.

As used in Chapter 6, Article 3 NMSA 1978, "budget adjustment" means:

A. an increase or decrease in expenditures from other state funds, internal service funds or interagency transfer;

B. a transfer of funds from one division of an agency to other divisions of that agency;

C. a transfer of funds between budget categories within an agency or a division; or

D. an authorization to expend federal funds.

History: 1978 Comp., 6-3-23, enacted by Laws 1992, ch. 2, 1.



Section 6-3-24 - Budget adjustments; authorizations permitted.

6-3-24. Budget adjustments; authorizations permitted.

A. A state agency may be specifically authorized by law to request a budget adjustment. The amount of budget adjustment authorized may be limited by law. All requests for budget adjustments shall be made in accordance with the procedures set forth in Section 6-3-25 NMSA 1978.

B. The state budget division of the department of finance and administration may approve budget adjustments for state agencies as provided by law. If the budget adjustment results in an increased expenditure of other state funds, internal service funds or interagency transfer funds above the amounts appropriated, such funds are hereby appropriated.

History: 1978 Comp., 6-3-24, enacted by Laws 1992, ch. 2, 2.



Section 6-3-25 - Budget adjustment procedure.

6-3-25. Budget adjustment procedure.

A. Except for federal funds, disaster assistance funds and emergency response funds, any budget adjustment request to transfer, decrease or increase funds shall be held in abeyance for ten calendar days after the director of the state budget division of the department of finance and administration has approved the request and has filed the request with the director of the legislative finance committee or his designee. The request shall be accompanied by a statement, in writing, of the conditions under which the budget adjustment request is approved, together with justification for approval.

B. If within ten days the director of the legislative finance committee or his designee objects to the request, the request shall not go into effect until it is reviewed by the legislative finance committee at a public hearing held within thirty-five calendar days of receipt of the proposed budget adjustment by the director of the legislative finance committee or his designee. If the state fiscal year ends prior to the date scheduled for a hearing, the request shall go into effect on the last day of the fiscal year.

C. If within ten days of receipt of a budget adjustment request the director of the legislative finance committee or his designee indicates that no objection will be forthcoming, the proposed budget adjustment request may be implemented immediately. If no public hearing is held within the required thirty-five days, the request may be implemented.

History: 1978 Comp., 6-3-25, enacted by Laws 1992, ch. 2, 3; 2000, ch. 30, 1.






Article 3A - Accountability in Government

Section 6-3A-1 - Short title.

6-3A-1. Short title.

Sections 1 through 8 [Chapter 6, Article 3A NMSA 1978] of this act may be cited as the "Accountability in Government Act".

History: Laws 1999, ch. 5, 1 and 1999, ch. 15, 1.



Section 6-3A-2 - Findings and purpose.

6-3A-2. Findings and purpose.

A. The legislature finds that agencies should:

(1) be granted sufficient statutory authority and flexibility to use their resources in the best possible way in order to better serve the citizens of New Mexico through the efficient delivery of services and products and the effective administration of governmental programs;

(2) be held accountable for the services and products they deliver in accordance with clearly defined missions, goals and objectives;

(3) develop performance measures for evaluating performance and assessing progress in achieving goals and objectives, and those measures should be integrated into the planning and budgeting process and maintained on an ongoing basis;

(4) have incentives to deliver services and products in the most efficient and effective manner and, if appropriate, recommend the restructuring of ineffective programs or the elimination of unnecessary programs;

(5) have their performance in achieving desired outputs and outcomes and in efficiently operating programs measured and evaluated in an effort to improve program coordination, eliminate duplicate programs or activities and provide better information to the governor, the legislature and the public; and

(6) strive to keep the citizens of this state informed of the public benefits derived from the delivery of agency services and products and of the progress agencies are making with regard to improving performance.

B. The purpose of the Accountability in Government Act is to provide for more cost-effective and responsive government services by using the state budget process and defined outputs, outcomes and performance measures to annually evaluate the performance of state government programs.

History: Laws 1999, ch. 5, 2; 1999, ch. 15, 2; 2004, ch. 39, 2.



Section 6-3A-3 - Definitions.

6-3A-3. Definitions.

As used in the Accountability in Government Act:

A. "agency" means a branch, department, institution, board, bureau, commission, district or committee of the state;

B. "approved program" means a program included in an approved list of programs issued by the division pursuant to Section 6-3A-4 NMSA 1978;

C. "baseline data" means the current level of a program's performance measures established pursuant to guidelines established by the division in consultation with the committee;

D. "committee" means the legislative finance committee;

E. "division" means the state budget division of the department of finance and administration;

F. "outcome" means the measurement of the actual impact or public benefit of a program;

G. "output" means the measure of the volume of work completed or the level of actual services or products delivered by a program;

H. "performance-based program budget" means a budget that identifies a total allowed expenditure for a program and includes performance measures, performance standards and program evaluations;

I. "performance measure" means a quantitative or qualitative indicator used to assess the output or outcome of an approved program;

J. "performance target" means the expected level of performance of a program's performance measures; and

K. "program" means a set of activities undertaken in accordance with a plan of action organized to realize identifiable goals and objectives based on legislative authorization.

History: Laws 1999, ch. 5, 3; 1999, ch. 15, 3; 2004, ch. 39, 3.



Section 6-3A-4 - Program identification.

6-3A-4. Program identification.

A. Prior to July 15 of each year, each agency shall submit to the division and the committee proposed changes to its current program structure. The division, in consultation with the committee and the agency, shall review the requested changes, make any necessary revisions and issue approval or disapproval within thirty days of receipt. The division shall send a copy of its approval or disapproval to the committee.

B. The program list submitted by the agency shall be accompanied by:

(1) the constitutional or statutory direction and authority for each program;

(2) identification of the users of each program;

(3) the purpose of each program or the benefit derived by the users of the program; and

(4) other financial information as required by the division in consultation with the committee.

History: Laws 1999, ch. 5, 4; 1999, ch. 15, 4; 2004, ch. 39, 4.



Section 6-3A-5 - Performance measures.

6-3A-5. Performance measures.

A. Prior to June 15 of each year, the division, in consultation with the committee, shall develop instructions for the development of performance measures for evaluating approved programs.

B. Prior to July 15 of each year, each agency shall submit to the division and the committee proposed changes in its performance measures. The agency shall identify the outputs produced by each program, the outcomes resulting from each program and baseline data associated with each performance measure. The division, in consultation with the committee and the agency, shall review the proposed changes, make necessary revisions and issue its approval or disapproval within thirty days of receipt. The division shall send a copy of its approval or disapproval to the committee.

History: Laws 1999, ch. 5, 5; 1999, ch. 15, 5; 2004, ch. 39, 5.



Section 6-3A-6 - Schedule for submission of performance-based program budget requests.

6-3A-6. Schedule for submission of performance-based program budget requests.

No later than September 1 of each year, agencies shall submit performance-based program budget requests for the subsequent fiscal year to the division and to the committee.

History: Laws 1999, ch. 5, 6; 1999, ch. 15, 6; 2004, ch. 39, 6.



Section 6-3A-7 - Performance-based program budget requests.

6-3A-7. Performance-based program budget requests.

A. The division, in consultation with the committee, shall develop instructions for those agencies required to submit performance-based program budget requests. The instructions shall be sent to the agencies on or before June 15 of each year and shall be in addition to any other forms required by Section 6-3-18 NMSA 1978. The instructions shall require that performance-based program budget requests contain the following:

(1) a summary of each approved program, including a justification for the program;

(2) for each approved program, an evaluation of the agency's progress in meeting the performance targets. The evaluation shall be developed as prescribed in the budget instructions;

(3) for each approved program, the outputs, outcomes, baseline data, performance measures and historic and proposed performance targets;

(4) if a performance audit has been conducted on an approved program during either the present or any of the immediately preceding two fiscal years, any responses that the agency may have to the audit and any actions that the agency has taken as a result of the audit; and

(5) any other information that the division believes may be useful to the division or the legislature in developing a budget for the agency.

B. On or before September 1 of each year, each agency shall submit a performance-based program budget request to the division and the committee in the form and manner prescribed in the budget instructions. Budget requests submitted pursuant to this section shall be in lieu of those required by Section 6-3-19 NMSA 1978.

History: Laws 1999, ch. 5, 7; 1999, ch. 15, 7; 2004, ch. 39, 7.



Section 6-3A-8 - Performance-based program budgets.

6-3A-8. Performance-based program budgets.

A. For each agency, the governor's proposed budget submitted pursuant to Section 6-3-21 NMSA 1978 and the committee's budget recommendation pursuant to Section 2-5-4 NMSA 1978 shall contain:

(1) a budget recommendation for each approved program;

(2) a summary, including the outputs and outcomes, of each approved program;

(3) performance measures and performance targets for each approved program;

(4) an evaluation of the performance of each approved program; and

(5) any other criteria deemed relevant by the governor or the committee.

B. For each agency, the governor's proposed budget submitted pursuant to Section 6-3-21 NMSA 1978 and the committee's budget recommendation pursuant to Section 2-5-4 NMSA 1978 may contain recommendations regarding incentives or disincentives for agency performance. Incentives or disincentives may apply to all or part of an agency and may apply to any or all of an agency's approved programs.

C. Pursuant to Section 6-3-7 NMSA 1978, the division shall prescribe forms and approve operating budgets for agencies funded by performance-based program budgets; however, the division shall not take any action that hinders an agency from operating under a performance-based appropriation or that is otherwise inconsistent with the purposes of the Accountability in Government Act. Notwithstanding the provisions of Sections 6-3-23 through 6-3-25 NMSA 1978, and absent specific authorization in the general appropriation act or other act of the legislature, no funds may be transferred either into or out of a performance-based program budget.

D. Each agency shall develop, in consultation with the division, a plan for monitoring and reviewing the agency's programs to ensure that performance data are maintained and supported by agency records.

History: Laws 1999, ch. 5, 8; 1999, ch. 15, 8; 2004, ch. 39, 8.



Section 6-3A-9 - Quarterly reporting.

6-3A-9. Quarterly reporting.

A. The division, in consultation with the committee, shall select agencies and specify performance measures for those agencies that shall be reported on a quarterly basis.

B. Quarterly reports shall compare actual performance for the report period with targeted performance and shall be filed with the division and committee within thirty days of the end of a reporting period.

History: Laws 2004, ch. 39, 9.






Article 4 - State Funds and Capital Programs

Section 6-4-1 - Capital programs; preparation; duties.

6-4-1. Capital programs; preparation; duties.

A. The department of finance and administration and the general services department shall jointly prepare, amend and maintain a four-year program of major state capital improvement projects recommended to be undertaken by the state or to be undertaken with state aid or under state regulation. The program shall classify projects with respect to urgency and need for realization, and it shall recommend a time sequence for construction. The program shall also contain the contract price or estimated cost of each project and it shall indicate probable operating and maintenance costs and probable revenues, if any, as well as existing sources of funds or the need for additional sources of funds for the construction and operation of each project.

B. Heads of departments and other agencies of the state shall transmit to the department of finance and administration on July 1 of each year a statement of all capital projects proposed for the ensuing four years for review and recommendation to the governor with respect to inclusion in the capital program of the state.

History: 1953 Comp., 11-1-37, enacted by Laws 1975, ch. 282, 3; 1983, ch. 301, 10.



Section 6-4-2 - General fund created.

6-4-2. [General fund created.]

There is created a fund to be known as the "general fund" to which the state treasurer shall credit all revenues not otherwise allocated by law. Expenditures from this fund shall be made only in accordance with appropriations authorized by the legislature.

History: 1953 Comp., 11-2-3.1, enacted by Laws 1957, ch. 7, 1.



Section 6-4-2.1 - General fund operating reserve created; authorizing expenditures.

6-4-2.1. General fund operating reserve created; authorizing expenditures.

A. There is hereby created within the general fund the "general fund operating reserve". Notwithstanding any other provision of law to the contrary, there shall be deposited to the general fund operating reserve cash balances in the fund existing pursuant to Laws 1966, Chapter 66, Section 16; Laws 1968, Chapter 71, Section 13; Laws 1970, Chapter 89, Section 4; Laws 1971, Chapter 327, Section 6; Laws 1972, Chapter 98, Section 6; Laws 1973, Chapter 403, Section 6; Laws 1974 (S.S.), Chapter 3, Section 6; Laws 1975 (S.S.), Chapter 17, Section 6; Laws 1976, Chapter 58, Section 7; Laws 1979, Chapter 404, Section 7; Laws 1981, Chapter 38, Section 7; Laws 1983, Chapter 46, Section 8; Laws 1984 (S.S.), Chapter 7, Section 7; and Laws 1986, Chapter 116, Section 1.

B. The general fund operating reserve may be expended only upon specific authorization by the legislature in an amount authorized by the legislature and only in the event general fund revenues and balances, including all other transfers to the general fund authorized by law, are insufficient to meet the level of appropriations authorized.

History: 1978 Comp., 6-4-2.1, enacted by Laws 1987, ch. 184, 1.



Section 6-4-2.2 - General fund tax stabilization reserve.

6-4-2.2. General fund tax stabilization reserve.

A. There is created within the general fund the "tax stabilization reserve".

B. The balance of the tax stabilization reserve shall be those funds directed to it by law and such other funds as the legislature may appropriate from time to time to the reserve.

C. Except as otherwise provided in Subsection D of this section, any balance of the tax stabilization reserve may be:

(1) appropriated only by a two-thirds majority vote of both houses of the legislature following receipt by the legislature of a declaration of the governor that such an appropriation is necessary for the public peace, health and safety; or

(2) expended by the governor only:

(a) pursuant to an appropriation made by a two-thirds majority vote of both houses of the legislature specifying the amount of the appropriation and the purpose of the expenditure; and

(b) if the governor declares that the expenditure is necessary for the public peace, health and safety.

D. In the event that the general fund revenues, including all transfers to the general fund authorized by law, are projected by the governor to be insufficient either to meet the level of appropriations authorized by law from the general fund for the current fiscal year or to meet the level of appropriations recommended in the budget and appropriations bill submitted in accordance with Section 6-3-21 NMSA 1978 for the next fiscal year, the balance in the tax stabilization reserve may be appropriated by the legislature up to the amount of the projected insufficiency for either or both fiscal years.

History: 1978 Comp., 6-4-2.2, enacted by Laws 1987, ch. 264, 3; 1987, ch. 347, 3; 1989, ch. 324, 1; 2002, ch. 109, 1.



Section 6-4-2.3 - Appropriation contingency fund.

6-4-2.3. Appropriation contingency fund.

There is created within the general fund the "appropriation contingency fund".

A. The appropriation contingency fund may be expended only upon specific authorization by the legislature or as provided in Sections 6-7-1 through 6-7-3 NMSA 1978 in the event there is no surplus of unappropriated money in the general fund and in the amount authorized by the legislature.

B. Notwithstanding Section 6-4-4 NMSA 1978, for the seventy-ninth fiscal year, if the revenues of the general fund exceed the total appropriations from the general fund, the excess revenue shall be transferred to the appropriation contingency fund.

C. Five million dollars ($5,000,000) is transferred from the operating reserve fund to the public school state-support reserve fund in the eightieth fiscal year.

D. If revenues and transfers to the general fund, excluding transfers to the operating reserve, appropriation contingency fund and public school state-support reserve, as of the end of the seventy-ninth fiscal year, are not sufficient to meet appropriations, the governor, with state board of finance approval, may transfer at the end of that year the amount necessary to meet the year's obligations from the unencumbered balance remaining in the general fund operating reserve in a total not to exceed sixty million dollars ($60,000,000).

History: Laws 1991, ch. 10, 7.



Section 6-4-2.5 - New Mexico recovery and reinvestment fund.

6-4-2.5. New Mexico recovery and reinvestment fund.

A. The legislature finds that:

(1) the state is not eligible for an increase to the federal medical assistance percentage provided in Subsection (b) or (c) of Section 5001 of the federal American Recovery and Reinvestment Act of 2009 if any amounts attributable, directly or indirectly, to the increase are deposited or credited into any reserve or rainy day fund of the state;

(2) in order to ensure compliance with this requirement, it is desirable to set up a fund separate and apart from the state's general fund to capture unexpended fiscal year 2009, 2010 or 2011 general fund appropriations attributable to an increase to the federal medical assistance percentage provided in Subsection (b) or (c) of Section 5001 of the federal American Recovery and Reinvestment Act of 2009;

(3) the separate fund will also enable the state to clearly account to the federal government regarding earnings and expenditures on unexpended fiscal year 2009, 2010 or 2011 general fund appropriations attributable to an increase to the federal medical assistance percentage provided in Subsection (b) or (c) of Section 5001 of the federal American Recovery and Reinvestment Act of 2009; and

(4) in the period of time during which the fund will be available for expenditure, the fund will be used to stabilize the state's budget in the event of revenue shortfalls and to fund the state's share of the medicaid program, thereby preserving jobs and minimizing reductions in essential services, both of which are stated purposes of the federal American Recovery and Reinvestment Act of 2009.

B. The "New Mexico recovery and reinvestment fund" is created in the state treasury. The fund shall consist of money that is credited to the fund pursuant to Subsection C of this section, reversions to the fund of the unexpended balances of appropriations from the fund, appropriations made to the fund and investment income credited to the fund. Money in the fund shall not revert to any other state fund at the end of any fiscal year and shall not be expended for any purpose except as provided in this section. Income from investment of the fund shall be credited to the fund.

C. Notwithstanding the reversion provisions of general appropriation acts or other laws, at the end of fiscal year 2009, fiscal year 2010 and fiscal year 2011, the unexpended balance of a general fund appropriation shall be credited to the New Mexico recovery and reinvestment fund if the secretary of finance and administration, in consultation with the director of the legislative finance committee, determines that the unexpended balance is attributable to an increase in the federal medical assistance percentage provided in Subsection (b) or (c) of Section 5001 of the federal American Recovery and Reinvestment Act of 2009.

D. If revenue and transfers to the general fund at the end of fiscal year 2009, 2010 or 2011 are not sufficient to meet general fund appropriations, the governor, with state board of finance approval, may transfer to the general fund from the unappropriated balance of the New Mexico recovery and reinvestment fund an amount up to the amount of the insufficiency.

E. Except as provided in Subsection D of this section, the New Mexico recovery and reinvestment fund may be appropriated by the legislature solely for medicaid expenses in fiscal year 2010, fiscal year 2011 and the first quarter of fiscal year 2012; provided that any balance of an appropriation from the fund not expended within the period provided in the appropriation shall revert to the fund.

F. The unexpended balance of the New Mexico recovery and reinvestment fund as of September 30, 2011 shall be returned to the federal government, unless federal law or regulation provides for a different disposition.

History: Laws 2009, ch. 126, 1; 2010, ch. 61, 1.



Section 6-4-3 - State revenue-sharing trust fund created.

6-4-3. State revenue-sharing trust fund created.

A. The "state revenue-sharing trust fund" is created. There shall be deposited in the state revenue-sharing trust fund all money allotted to the state government pursuant to the State and Local Fiscal Assistance Act of 1972 as may be amended from time to time.

B. Money deposited in the fund shall be expended only upon appropriation by the legislature and shall be disbursed upon vouchers signed by the secretary of finance and administration.

History: 1953 Comp., 11-3-7, enacted by Laws 1973, ch. 296, 1; 1977, ch. 247, 122.



Section 6-4-4 - Reservation of excess general fund revenues; appropriation to taxpayers dividend fund.

6-4-4. Reservation of excess general fund revenues; appropriation to taxpayers dividend fund.

For the seventy-seventh and subsequent fiscal years, if the revenues of the general fund exceed the total of appropriations from the general fund, the excess revenue shall be transferred to the operating reserve; provided that if the sum of the excess revenue plus the balance in the operating reserve prior to the transfer is greater than eight percent of the aggregate recurring appropriations from the general fund for the previous fiscal year, then an amount equal to the smaller of either the amount of the excess revenue or the difference between the sum and eight percent of the aggregate recurring appropriations from the general fund for the previous fiscal year shall be transferred to the tax stabilization reserve; provided further that if the total of the amount transferred to the tax stabilization reserve pursuant to the provisions of this section plus the balance in that reserve prior to the transfer is greater than six percent of the aggregate recurring appropriations from the general fund for the previous fiscal year, then an amount equal to the smaller of either the amount transferred or the difference between the total and six percent of the aggregate recurring appropriation from the general fund for the previous fiscal year is appropriated to the taxpayers dividend fund.

History: 1978 Comp., 6-4-4, enacted by Laws 1987, ch. 347, 4; 1989, ch. 71, 1.

6-4-4. Reservation of excess general fund revenues. (Effective July 1, 2018.)

For the seventy-seventh and subsequent fiscal years, if the revenues of the general fund exceed the total of appropriations from the general fund, the excess revenue shall be transferred to the operating reserve; provided that if the sum of the excess revenue plus the balance in the operating reserve prior to the transfer is greater than eight percent of the aggregate recurring appropriations from the general fund for the previous fiscal year, then an amount equal to the smaller of either the amount of the excess revenue or the difference between the sum and eight percent of the aggregate recurring appropriations from the general fund for the previous fiscal year shall be transferred to the tax stabilization reserve.

History: 1978 Comp., 6-4-4, enacted by Laws 1987, ch. 347, 4; 1989, ch. 71, 1; 2017 (1st S.S.), ch. 3, 1.



Section 6-4-5 - Taxpayers dividend fund; created; purpose. (Repealed effective July 1, 2018.)

6-4-5. Taxpayers dividend fund; created; purpose. (Repealed effective July 1, 2018.)

A. There is created hereby in the state treasury the "taxpayers dividend fund".

B. The balance of the taxpayers dividend fund shall be those funds directed to it by law and such other funds as the legislature may appropriate from time to time to the fund.

C. If the balance in the taxpayers dividend fund at the end of the seventy-sixth or any subsequent fiscal year exceeds one percent of the tax liabilities reported to the taxation and revenue department pursuant to the Income Tax Act [Chapter 7, Article 2 NMSA 1978] during that fiscal year, then the governor shall propose to the next session of the legislature a method for refunding the balance to the taxpayers.

D. Balances in the taxpayers dividend fund may be appropriated only for the purpose of refunding those balances to the taxpayers.

History: 1978 Comp., 6-4-5, enacted by Laws 1987, ch. 347, 5.



Section 6-4-6 - Expenditures authorized to maintain cash flow.

6-4-6. Expenditures authorized to maintain cash flow.

For cash flow purposes all amounts that have been appropriated for general government purposes may be used to pay current expenses and obligations of state government regardless of the specific fund or account to which the accounting records of the state government may show those funds or accounts allocated or appropriated. Nothing in this section authorizes:

A. the payment of expenses or obligations of state government from any fund or account unless it may reasonably be expected that at the end of the fiscal year the balances in that fund or account will be fully restored; or

B. the transfer or use of the following amounts to pay current expenses or obligations of state government unless there is a specific authorization for such a transfer or payment in a current law other than this section:

(1) revenues deposited for credit to any permanent fund;

(2) revenues deposited and pledged for the payment of principal and interest on any evidence of indebtedness of the state;

(3) federal revenues deposited for payment for a specific program; and

(4) any income from the permanent fund or from any other fund if the expenditure or transfer of that income would violate a constitutional, enabling act or trust provision.

History: Laws 1991, ch. 132, 1.



Section 6-4-7 - Computer systems enhancement fund; created.

6-4-7. Computer systems enhancement fund; created.

There is created in the state treasury the "computer systems enhancement fund". The state treasurer shall deposit in the fund all amounts appropriated to the fund. The department of finance and administration shall administer the fund for the purpose of enhancing computer programs and systems and providing personnel support for those systems. The department is authorized to transfer any necessary federal or other state funds to serve as matching funds to carry out the purposes of the fund.

History: Laws 1992, ch. 112, 2.



Section 6-4-9 - Tobacco settlement permanent fund; investment; distribution.

6-4-9. Tobacco settlement permanent fund; investment; distribution.

A. The "tobacco settlement permanent fund" is created in the state treasury. The fund shall consist of money distributed to the state pursuant to the master settlement agreement entered into between tobacco product manufacturers and various states, including New Mexico, and executed November 23, 1998 or any money released to the state from a qualified escrow fund or otherwise paid to the state as authorized by Section 6-4-13 NMSA 1978, enacted pursuant to the master settlement agreement or as otherwise authorized by law. Money in the fund shall be invested by the state investment officer in accordance with the limitations in Article 12, Section 7 of the constitution of New Mexico. Income from investment of the fund shall be credited to the fund. Money in the fund shall not be expended for any purpose, except as provided in this section.

B. In fiscal year 2007 and in each fiscal year thereafter, an annual distribution shall be made from the tobacco settlement permanent fund to the tobacco settlement program fund of an amount equal to fifty percent of the total amount of money distributed to the tobacco settlement permanent fund in that fiscal year until that amount is less than an amount equal to four and seven-tenths percent of the average of the year-end market values of the tobacco settlement permanent fund for the immediately preceding five calendar years. Thereafter, the amount of the annual distribution shall be four and seven-tenths percent of the average of the year-end market values of the tobacco settlement permanent fund for the immediately preceding five calendar years. In the event that the actual amount distributed to the tobacco settlement program fund in a fiscal year is insufficient to meet appropriations from that fund for that fiscal year, the secretary of finance and administration shall proportionately reduce each appropriation accordingly.

C. In addition to the distribution made pursuant to Subsection B of this section, in fiscal years 2009 through 2013, 2016 and 2018, the remaining fifty percent of the total amount of money distributed to the tobacco settlement permanent fund in that fiscal year shall be distributed from the tobacco settlement permanent fund to the tobacco settlement program fund.

D. In addition to the distribution made pursuant to Subsections B and E of this section, in fiscal year 2014, twenty-five percent of the total amount of money distributed pursuant to the master settlement agreement to the tobacco settlement permanent fund in that fiscal year shall be distributed from the tobacco settlement permanent fund to the lottery tuition fund.

E. In addition to the distribution made pursuant to Subsections B and D of this section, in fiscal year 2014, twenty-five percent of the total amount of money distributed to the tobacco settlement permanent fund in that fiscal year shall be distributed from the tobacco settlement permanent fund to the tobacco settlement program fund for appropriation for direct services provided by early childhood care and education programs administered by the children, youth and families department.

F. The tobacco settlement permanent fund is a reserve fund of the state. Money in the tobacco settlement permanent fund may be expended:

(1) in the event that general fund balances, including all authorized revenues and transfers to the general fund and balances in the general fund operating reserve, the appropriation contingency fund and the tax stabilization reserve, will not meet the level of appropriations authorized from the general fund for a fiscal year. In that event, in order to avoid an unconstitutional deficit, the legislature may authorize a transfer from the tobacco settlement permanent fund to the general fund but only in an amount necessary to meet general fund appropriations; or

(2) as provided in Laws 2016 (2nd S.S.), Chapter 4, Section 2 and in Section 7 of this 2017 act.

History: Laws 1999, ch. 207, 1; 2000 (2nd S.S.), ch. 9, 1; 2003, ch. 312, 1; 2009, ch. 3, 5; 2010, ch. 49, 1; 2011, ch. 3, 1; 2011, ch. 167, 1; 2013, ch. 228, 1; 2015, ch. 36, 1; 2016 (2nd S.S.), ch. 4, 1; 2017, ch. 2, 6; 2017, ch. 80, 1.



Section 6-4-10 - Tobacco settlement program fund created; purpose.

6-4-10. Tobacco settlement program fund created; purpose.

A. The "tobacco settlement program fund" is created in the state treasury and shall consist of distributions made to the fund from the tobacco settlement permanent fund. Income from investment of the tobacco settlement program fund shall be credited to the fund. Beginning in fiscal year 2002, money in the tobacco settlement program fund may be appropriated by the legislature for any of the purposes specified in Subsection B of this section and after receiving the recommendations of the tobacco settlement revenue oversight committee. Balances in the tobacco settlement program fund at the end of any fiscal year shall remain in the fund.

B. Money may be appropriated from the tobacco settlement program fund for health and educational purposes, including:

(1) support of additional public school programs, including extracurricular and after-school programs designed to involve students in athletic, academic, musical, cultural, civic, mentoring and similar types of activities;

(2) any health or health care program or service for prevention or treatment of disease or illness;

(3) basic and applied research conducted by higher educational institutions or state agencies addressing the impact of smoking or other behavior on health and disease;

(4) public health programs and needs; and

(5) tobacco use cessation and prevention programs, including statewide public information, education and media campaigns.

History: Laws 1999, ch. 207, 2; 2000 (2nd S.S.), ch. 9, 2.



Section 6-4-11 - Tobacco settlement distributions to state; transfer to tobacco settlement permanent fund.

6-4-11. Tobacco settlement distributions to state; transfer to tobacco settlement permanent fund.

The state treasurer shall deposit in the tobacco settlement permanent fund all amounts distributed to the state pursuant to the master settlement agreement entered into between tobacco product manufacturers and various states, including New Mexico, and executed November 23, 1998 or any money released to the state from a qualified escrow fund or otherwise paid to the state as authorized under the model state statute, Sections 6-4-12 and 6-4-13 NMSA 1978, enacted pursuant to the master settlement agreement.

History: Laws 1999, ch. 207, 3; 2000 (2nd S.S.), ch. 9, 3.



Section 6-4-12 - Definitions.

6-4-12. Definitions.

As used in Sections 6-4-12 and 6-4-13 NMSA 1978:

A. "adjusted for inflation" means increased in accordance with the formula for inflation adjustment set forth in Exhibit C to the master settlement agreement;

B. "affiliate" means a person who directly or indirectly owns or controls, is owned or controlled by, or is under common ownership or control with, another person. Solely for purposes of this definition, the terms "owns", "is owned" and "ownership" mean ownership of an equity interest, or the equivalent thereof, of ten percent or more, and the term "person" means an individual, partnership, committee, association, corporation or any other organization or group of persons;

C. "allocable share" means Allocable Share as that term is defined in the master settlement agreement;

D. "cigarette" means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use, and consists of or contains:

(1) any roll of tobacco wrapped in paper or in any substance not containing tobacco;

(2) tobacco, in any form, that is functional in the product, which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette; or

(3) any roll of tobacco wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in Paragraph (1) of this subsection. The term "cigarette" includes "roll-your-own" (i.e., any tobacco which, because of its appearance, type, packaging, or labeling is suitable for use and likely to be offered to, or purchased by, consumers as tobacco for making cigarettes). For purposes of this definition of "cigarette", 0.09 ounces of "roll-your-own" tobacco shall constitute one individual "cigarette";

E. "master settlement agreement" means the settlement agreement (and related documents) entered into on November 23, 1998 by the state and leading United States tobacco product manufacturers;

F. "qualified escrow fund" means an escrow arrangement with a federally or state chartered financial institution having no affiliation with any tobacco product manufacturer and having assets of at least one billion dollars ($1,000,000,000) where such arrangement requires that such financial institution hold the escrowed funds' principal for the benefit of releasing parties and prohibits the tobacco product manufacturer placing the funds into escrow from using, accessing or directing the use of the funds' principal except as consistent with Subsection B of Section 6-4-13 NMSA 1978;

G. "released claims" means Released Claims as that term is defined in the master settlement agreement;

H. "releasing parties" means Releasing Parties as that term is defined in the master settlement agreement;

I. "tobacco product manufacturer" means an entity that after the date of enactment of this act directly (and not exclusively through any affiliate):

(1) manufactures cigarettes anywhere that such manufacturer intends to be sold in the United States, including cigarettes intended to be sold in the United States through an importer (except where such importer is an original participating manufacturer (as that term is defined in the master settlement agreement) that will be responsible for the payments under the master settlement agreement with respect to such cigarettes as a result of the provisions of subsection II(mm) of the master settlement agreement and that pays the taxes specified in subsection II(z) of the master settlement agreement, and provided that the manufacturer of such cigarettes does not market or advertise such cigarettes in the United States);

(2) is the first purchaser anywhere for resale in the United States of cigarettes manufactured anywhere that the manufacturer does not intend to be sold in the United States; or

(3) becomes a successor of an entity described in Paragraph (1) or (2) of this subsection.

The term "tobacco product manufacturer" shall not include an affiliate of a tobacco product manufacturer unless such affiliate itself falls within Paragraph (1), (2) or (3) of this subsection; and

J. "units sold" means the number of individual cigarettes sold in the state by the applicable tobacco product manufacturer (whether directly or through a distributor, retailer or similar intermediary or intermediaries) during the year in question, as measured by excise taxes collected, ounces of "roll-your-own" tobacco sold and sales of products bearing tax-exempt stamps on packs or "roll-your-own" tobacco containers. The secretary of taxation and revenue shall promulgate such rules as are necessary to ascertain the amount of state excise tax paid on the cigarettes of such tobacco product manufacturer for each year.

History: Laws 1999, ch. 208, 1; 2009, ch. 197, 1.



Section 6-4-13 - Requirements. (Contingent repeal.)

6-4-13. Requirements. (Contingent repeal.)

A. Any tobacco product manufacturer selling cigarettes to consumers within the state (whether directly or through a distributor, retailer or similar intermediary or intermediaries) after the date of enactment of this act shall do one of the following:

(1) become a participating manufacturer (as that term is defined in section II(jj) of the master settlement agreement) and generally perform its financial obligations under the master settlement agreement; or

(2) place into a qualified escrow fund by April 15 of the year following the year in question the following amounts (as such amounts are adjusted for inflation):

(a) 1999: $.0094241 per unit sold after the date of enactment of this act;

(b) 2000: $.0104712 per unit sold;

(c) for each of 2001 and 2002: $.0136125 per unit sold;

(d) for each of 2003 through 2006: $.0167539 per unit sold; and

(e) for each of 2007 and each year thereafter: $.0188482 per unit sold.

B. A tobacco product manufacturer that places funds into escrow pursuant to Paragraph (2) of Subsection A of this section shall receive the interest or other appreciation on such funds as earned. Such funds themselves shall be released from escrow only under the following circumstances:

(1) to pay a judgment or settlement on any released claim brought against such tobacco product manufacturer by the state or any releasing party located or residing in the state. Funds shall be released from escrow under this paragraph:

(a) in the order in which they were placed into escrow; and

(b) only to the extent and at the time necessary to make payments required under such judgment or settlement;

(2) to the extent that a tobacco product manufacturer establishes that the amount it was required to place into escrow on account of units sold in the state in a particular year was greater than the master settlement agreement payments, as determined pursuant to section IX(i) of that agreement, including after final determination of all adjustments, that such manufacturer would have been required to make an account of such units sold had it been a participating manufacturer, the excess shall be released from escrow and revert back to such tobacco product manufacturer; or

(3) to the extent not released from escrow under Paragraphs (1) or (2) of this subsection, funds shall be released from escrow and revert back to such tobacco product manufacturer twenty-five years after the date on which they were placed into escrow.

C. Each tobacco product manufacturer that elects to place funds into escrow pursuant to Paragraph (2) of Subsection A of this section shall annually certify to the attorney general that it is in compliance with Paragraph (2) of Subsection A of this section and Subsection B of this section. The attorney general may bring a civil action on behalf of the state against any tobacco product manufacturer that fails to place into escrow the funds required under Paragraph (2) of Subsection A of this section and Subsection B of this section. Any tobacco product manufacturer that fails in any year to place into escrow the funds required under Paragraph (2) of Subsection A of this section and Subsection B of this section shall:

(1) be required within fifteen days to place such funds into escrow as shall bring it into compliance with Paragraph (2) of Subsection A of this section and Subsection B of this section. The court, upon a finding of a violation of Paragraph (2) of Subsection A of this section or Subsection B of this section, may impose a civil penalty to be paid to the state general fund in an amount not to exceed five percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed one hundred percent of the original amount improperly withheld from escrow;

(2) in the case of a knowing violation, be required within fifteen days to place such funds into escrow as shall bring it into compliance with Paragraph (2) of Subsection A of this section and Subsection B of this section. The court, upon a finding of a knowing violation of Paragraph (2) of Subsection A of this section or Subsection B of this section, may impose a civil penalty to be paid to the state general fund in an amount not to exceed fifteen percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed three hundred percent of the original amount improperly withheld from escrow; and

(3) in the case of a second knowing violation, be prohibited from selling cigarettes to consumers within the state (whether directly or through a distributor, retailer or similar intermediary) for a period not to exceed two years.

Each failure to make an annual deposit required under Paragraph (2) of Subsection A of this section shall constitute a separate violation.

History: Laws 1999, ch. 208, 2; 2004, ch. 90, 1.



Section 6-4-13.1 - Severability.

6-4-13.1. Severability.

If the 2004 amendment to Paragraph (2) of Subsection B of Section 6-4-13 NMSA 1978 is held by a court of competent jurisdiction to be unconstitutional, then Paragraph (2) of Subsection B of Section 6-4-13 NMSA 1978 shall be deemed to be repealed in its entirety. If Subsection B of Section 6-4-13 NMSA 1978 is thereafter held by a court of competent jurisdiction to be unconstitutional, then the 2004 amendment shall be deemed repealed and Paragraph (2) of Subsection B of Section 6-4-13 NMSA 1978 shall be restored as if no such amendment had been made. Neither a holding of unconstitutionality nor the repeal of Paragraph (2) of Subsection B of Section 6-4-13 NMSA 1978 shall affect, impair or invalidate any other portion of Sections 6-4-12 and 6-4-13 NMSA 1978, or the application of such sections to any other person or circumstance, and such remaining portions of Sections 6-4-12 and 6-4-13 NMSA 1978 shall at all times continue in full force and effect.

History: Laws 2004, ch. 90, 2.



Section 6-4-14 - Short title.

6-4-14. Short title.

Sections 6-4-14 through 6-4-24 NMSA 1978 may be cited as the "Tobacco Escrow Fund Act".

History: Laws 2003, ch. 114, 1; 2009, ch. 197, 2.



Section 6-4-15 - Findings and purpose.

6-4-15. Findings and purpose.

The legislature finds that violations of Section 6-4-13 NMSA 1978 threaten the integrity of the master settlement agreement and that enacting procedural requirements will safeguard the agreement and aid in its enforcement.

History: Laws 2003, ch. 114, 2.



Section 6-4-16 - Definitions.

6-4-16. Definitions.

As used in the Tobacco Escrow Fund Act [6-4-14 through 6-4-24 NMSA 1978]:

A. "brand family" means all styles of cigarettes sold under the same trademark and differentiated from one another by means of additional modifiers such as "menthol", "lights", "kings" and "100s", and includes the use of a brand name, trademark, logo, symbol, motto, selling message, recognizable pattern of colors or other indicia similar to or identifiable with a previously known brand of cigarettes;

B. "cigarette" means "cigarette" as defined in Subsection D of Section 6-4-12 NMSA 1978;

C. "department" means the taxation and revenue department;

D. "directory" means a listing of tobacco product manufacturers and brand families that is developed, maintained and published by the attorney general;

E. "distributor" means a person required to affix stamps on cigarette packages pursuant to Section 7-12-5 NMSA 1978 or required to pay excise tax imposed on cigarettes pursuant to Section 7-12A-3 NMSA 1978. "Distributor" does not include a retailer of cigarette packages upon which stamps were already affixed when the packages were received by that retailer;

F. "master settlement agreement" means the settlement agreement and related documents entered into on November 23, 1998 by the state and leading United States tobacco product manufacturers;

G. "nonparticipating manufacturer" means a tobacco product manufacturer that is not a participating manufacturer;

H. "participating manufacturer" means a tobacco product manufacturer that is a "participating manufacturer" as defined in Section II(jj) of the master settlement agreement and subsequent amendments to that section;

I. "qualified escrow fund" means "qualified escrow fund" as defined in Subsection F of Section 6-4-12 NMSA 1978;

J. "secretary" means the secretary of taxation and revenue;

K. "tobacco product manufacturer" means "tobacco product manufacturer" as defined in Subsection I of Section 6-4-12 NMSA 1978; and

L. "units sold" means "units sold" as defined in Subsection J of Section 6-4-12 NMSA 1978.

History: Laws 2003, ch. 114, 3.



Section 6-4-17 - Certification by tobacco product manufacturer.

6-4-17. Certification by tobacco product manufacturer.

A. No later than April 30 of each year, a tobacco product manufacturer whose cigarettes are sold in this state, whether directly or through a distributor, retailer or similar intermediary, shall execute and deliver to the attorney general, in the manner and on the form prescribed by the attorney general requesting such information as the attorney general deems reasonably necessary to make the determination required by Section 6-4-18 NMSA 1978, a certification pursuant to this section. The certification shall:

(1) be made under penalty of perjury;

(2) state that as of the date of the certification, the tobacco product manufacturer is either a participating or a nonparticipating manufacturer; and

(3) include the information required pursuant to Subsection B or C of this section.

B. In its certification, a participating manufacturer shall include a complete list of its brand families.

C. In its certification, a nonparticipating manufacturer shall:

(1) certify that it is registered to do business in the state or has appointed an agent for service of process and has provided written notice to the attorney general in accordance with Section 6-4-20 NMSA 1978;

(2) certify that it is in full compliance with Section 6-4-13 NMSA 1978, the Tobacco Escrow Fund Act [6-4-14 through 6-4-24 NMSA 1978] and any rules promulgated pursuant to that act, including all annual payments as may be required by the attorney general;

(3) certify that it has established and maintains a qualified escrow fund governed by a qualified escrow agreement that has been reviewed and approved by the attorney general and provide:

(a) the name, address and telephone number of the financial institution where the fund is established;

(b) the account number of the fund and the subaccount number for the state;

(c) the amounts placed in the fund for cigarettes sold in the state during the preceding calendar year, including the date and amount of each deposit and any other evidence or verification of the amounts as the attorney general deems necessary; and

(d) the amount and date of each withdrawal or transfer of funds made at any time from the fund or from any other qualified escrow fund into which the nonparticipating manufacturer has made escrow payments pursuant to Section 6-4-13 NMSA 1978; and

(4) include a complete list of its brand families and:

(a) separately list the number of units sold in the state for each brand family during the preceding calendar year, indicating any brand family sold in the state during the preceding calendar year that is no longer being sold as of the date of certification; and

(b) indicate all of its brand families that have been sold in the state at any time during the current calendar year, identifying by name and address any other manufacturer of the brand families in the preceding or current calendar year.

D. In its certification, a nonparticipating manufacturer located outside of the United States shall also:

(1) certify that it has provided a declaration, on a form prescribed by the attorney general, from each of its importers into the United States of any of its brand families to be sold in New Mexico that the importer accepts joint and several liability with the nonparticipating manufacturer for all escrow deposits due in accordance with Section 6-4-13 NMSA 1978, for all penalties assessed in accordance with Section 6-4-13 NMSA 1978 and for payment of all costs and attorney fees imposed in accordance with the Tobacco Escrow Fund Act or Section 6-4-13 NMSA 1978; and

(2) certify that it has appointed a resident agent for service of process in New Mexico in accordance with Section 6-4-20 NMSA 1978.

E. A tobacco product manufacturer may not include a brand family in its certification unless:

(1) in the case of a participating manufacturer, the participating manufacturer affirms that the brand family is to be deemed its cigarettes for purposes of calculating its payments under the master settlement agreement for the relevant year in the volume and shares determined pursuant to the master settlement agreement; or

(2) in the case of a nonparticipating manufacturer, the nonparticipating manufacturer affirms that the brand family is to be deemed its cigarettes for purposes of Section 6-4-13 NMSA 1978.

F. A tobacco product manufacturer shall update the list of its brand families thirty days prior to any addition to or modification of its brand families by executing and delivering a supplemental certification to the attorney general.

G. A tobacco product manufacturer shall maintain all invoices and documentation of sales and other information relied upon for its certification to the attorney general for a period of five years, unless otherwise required by law to maintain them for a greater period of time.

H. Nothing in this section shall limit or otherwise affect the state's right to maintain that a brand family constitutes cigarettes of a different tobacco product manufacturer for purposes of calculating payments under the master settlement agreement or for purposes of Section 6-4-13 NMSA 1978.

History: Laws 2003, ch. 114, 4; 2009, ch. 197, 3.



Section 6-4-18 - Directory of tobacco product manufacturers and cigarette brands.

6-4-18. Directory of tobacco product manufacturers and cigarette brands.

A. The attorney general shall develop, maintain and publish on its web site a directory listing all tobacco product manufacturers that have provided current, accurate and complete certifications as required by the Tobacco Escrow Fund Act [6-4-14 through 6-4-24 NMSA 1978] and all brand families that are listed in those certifications. The attorney general shall not include or retain in the directory a name or brand family if:

(1) the participating manufacturer fails to provide the required certification or to make a payment calculated by an independent auditor to be due from it under the master settlement agreement except to the extent that it is disputing such payment;

(2) the nonparticipating manufacturer fails to provide the required certification or the attorney general determines that its certification is not in compliance with Section 6-4-17 NMSA 1978; or

(3) the attorney general concludes that:

(a) all escrow payments required by Section 6-4-13 NMSA 1978 for any period for any brand family, whether or not listed by the nonparticipating manufacturer, have not been fully paid into a qualified escrow fund governed by a qualified escrow agreement that has been approved by the attorney general;

(b) any outstanding final judgments, including interest thereon, for violations of Section 6-4-13 NMSA 1978 have not been fully satisfied for the brand family or the nonparticipating manufacturer;

(c) for a nonparticipating manufacturer or a tobacco product manufacturer that became a participating manufacturer after the master settlement agreement in New Mexico or in any other state, or any of its principals, the nonparticipating manufacturer or tobacco product manufacturer fails to provide reasonable assurance that it will comply with the requirements of the Tobacco Escrow Fund Act; or

(d) the manufacturer has knowingly failed to disclose any material information required or knowingly made any material false statement in the certification of any supporting information or documentation provided.

B. As used in this section, "reasonable assurances" means information and documentation establishing to the satisfaction of the attorney general that a failure to pay in New Mexico or elsewhere was the result of a good faith dispute over the payment obligation.

C. The attorney general shall update the directory as necessary by adding or removing a tobacco product manufacturer or a brand family to keep the directory in conformity with the requirements of the Tobacco Escrow Fund Act.

D. A distributor shall provide a current electronic mail address to the attorney general for the purpose of receiving notifications as may be required pursuant to the Tobacco Escrow Fund Act.

History: Laws 2003, ch. 114, 5; 2009, ch. 197, 4.



Section 6-4-18.1 - Bond requirements for newly qualified and elevated risk nonparticipating manufacturers.

6-4-18.1. Bond requirements for newly qualified and elevated risk nonparticipating manufacturers.

A. The attorney general may require a nonparticipating manufacturer to post a bond for the first three years of the manufacturer's listing in the directory or for a longer period if the manufacturer has been determined to pose an elevated risk for noncompliance with the Tobacco Escrow Fund Act [6-4-14 through 6-4-24 NMSA 1978]. The attorney general may consult with other states to determine the viability of a potential nonparticipating manufacturer and may impose additional requirements to protect state interests.

B. Notwithstanding any other provision of law, if a nonparticipating manufacturer is to be listed in the directory, and if the attorney general reasonably determines that a nonparticipating manufacturer that has filed a certification pursuant to Section 6-4-17 NMSA 1978 poses an elevated risk for noncompliance with the Tobacco Escrow Fund Act, the nonparticipating manufacturer and any of its brand families shall not be included in the directory until the nonparticipating manufacturer, or its United States importer that undertakes joint and several liability for the manufacturer's performance in accordance with Section 6-4-20 NMSA 1978, has posted bond in accordance with this section.

C. The bond shall be posted by a corporate surety located within the United States in an amount equal to the greater of fifty thousand dollars ($50,000) or the amount of escrow the manufacturer, in either its current or predecessor form, was required to deposit as a result of its previous calendar year sales in New Mexico. The bond shall be written in favor of the state of New Mexico and shall be conditioned on the performance by the nonparticipating manufacturer or its United States importer that undertakes joint and several liability for the manufacturer's performance in accordance with all of its obligations under the Tobacco Escrow Fund Act or Section 6-4-13 NMSA 1978 during the year in which the certification is filed and the next succeeding calendar year.

D. A nonparticipating manufacturer may be deemed to pose an elevated risk for noncompliance with this section or Section 6-4-13 NMSA 1978 if:

(1) the nonparticipating manufacturer or any of its affiliates has underpaid an escrow obligation within the past three calendar years, unless:

(a) the manufacturer did not make underpayment knowingly or recklessly and the manufacturer promptly cured the underpayment within one hundred eighty days of notice; or

(b) the underpayment or lack of payment is the subject of a good faith dispute as documented to the satisfaction of the attorney general and the underpayment is cured within one hundred eighty days of entry of a final order establishing the amount of the required escrow payment;

(2) any state has removed the manufacturer or its brands or brand families or an affiliate or any of the affiliate's brands or brand families from the state's tobacco directory for noncompliance with the state law at any time within the past three calendar years; or

(3) any state has litigation pending against, or an unsatisfied judgment against, the manufacturer or any of its affiliates for escrow or for penalties, costs or attorney fees related to noncompliance with the state escrow laws.

E. As used in this section, "newly qualified nonparticipating manufacturer" means a nonparticipating manufacturer that has not previously been listed in the directory.

History: 1978 Comp., 6-4-18.1, as enacted by Laws 2009, ch. 197, 5.



Section 6-4-19 - Maintenance of directory; notice.

6-4-19. Maintenance of directory; notice.

A. If the attorney general determines to remove from or to not include a tobacco product manufacturer or brand family in the directory, the attorney general shall provide by email or other practicable means notice of the preliminary determination to the tobacco product manufacturer's registered agent for service of process in the state; provided, however, that if one of the bases of removal or non-inclusion in the directory is the failure to satisfy Section 7 [6-4-20 NMSA 1978] of the Tobacco Escrow Fund Act [6-4-14 through 6-4-24 NMSA 1978], the determination shall be final and no preliminary notice shall be necessary. The tobacco product manufacturer shall have ten business days from the date of the attorney general's notice of the preliminary determination to the registered agent for service of process in the state to establish, to the attorney general's satisfaction, compliance with Section 6-4-13 NMSA 1978 and the Tobacco Escrow Fund Act.

B. If the tobacco product manufacturer fails to establish said compliance within the ten-day period set forth above, the attorney general shall remove from or not include the tobacco product manufacturer or brand family in the directory. The determination to remove from or to not include a tobacco product manufacturer or brand family in the directory may be appealed to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: Laws 2003, ch. 114, 6.



Section 6-4-20 - Agent for service of process.

6-4-20. Agent for service of process.

A. A nonparticipating manufacturer not registered to do business in the state shall, as a condition precedent to having its name or its brand families listed and retained in the directory, appoint and continually engage without interruption a registered agent in this state for service of process on whom all process and any action or proceeding arising out of the enforcement of the Tobacco Escrow Fund Act [6-4-14 through 6-4-24 NMSA 1978] or Section 6-4-13 NMSA 1978 may be served. The nonparticipating manufacturer shall provide to the attorney general the name, address and telephone number of its agent for service of process and shall provide any other information relating to its agent as may be requested by the attorney general.

B. A nonparticipating manufacturer located outside of the United States shall, as an additional condition precedent to having its brand families listed or retained in the directory, cause each of its importers of any of its brand families to be sold in New Mexico to appoint, and continually engage without interruption, the services of an agent in the state in accordance with the provisions of this section. All obligations of a nonparticipating manufacturer imposed by this section with respect to appointment of its agent shall also apply to the importers with respect to appointment of their agents.

C. A nonparticipating manufacturer shall provide written notice to the attorney general thirty calendar days prior to the termination of the authority of an agent appointed pursuant to Subsections A and B of this section. No less than five calendar days prior to the termination of an existing agent appointment, a nonparticipating manufacturer shall provide to the attorney general the name, address and telephone number of its newly appointed agent for service of process and shall provide any other information relating to the new appointment as may be requested by the attorney general. In the event an agent terminates an agency appointment, the nonparticipating manufacturer shall notify the attorney general of the termination within five calendar days and shall include proof to the satisfaction of the attorney general of the appointment of a new agent.

D. A nonparticipating manufacturer whose products are sold in this state without appointing or designating an agent as required by this section shall be deemed to have appointed the secretary of state as agent and may be proceeded against in the courts of this state by service of process upon the secretary of state; provided that the appointment of the secretary of state as agent shall not satisfy any other requirement of the Tobacco Escrow Fund Act.

History: Laws 2003, ch. 114, 7; 2009, ch. 197, 6.



Section 6-4-20.1 - Joint and several liability.

6-4-20.1. Joint and several liability.

For each nonparticipating manufacturer located outside the United States, each importer into the United States of the nonparticipating manufacturer's brand families that are sold in New Mexico shall bear joint and several liability with the nonparticipating manufacturer for deposit of all escrow amounts due under Section 6-4-13 NMSA 1978, payment of all penalties imposed in accordance with Section 6-4-13 NMSA 1978 and payment of all costs and attorney fees imposed in accordance with the Tobacco Escrow Fund Act [6-4-14 through 6-4-24 NMSA 1978].

History: 1978 Comp., 6-4-20.1, as enacted by Laws 2009, ch. 197, 7.



Section 6-4-21 - Reporting of information; escrow installments.

6-4-21. Reporting of information; escrow installments.

A. A distributor shall submit to the department by the twenty-fifth day of each month a list by brand family of the total number of cigarettes, or equivalent stick count in the case of roll-your-own, for which the distributor affixed tax stamps or otherwise paid the tax due during the previous calendar month, and any other information that the department or attorney general may require. A distributor shall maintain and make available to the department and attorney general all invoices and documentation of sales of all nonparticipating manufacturer cigarettes and any other information relied upon in reporting to the department and attorney general for a period of five years.

B. The department and attorney general shall share information received pursuant to the Tobacco Escrow Fund Act [6-4-14 through 6-4-24 NMSA 1978], and may share information with other federal, state or local agencies for purposes of enforcement of that act, enforcement of Section 6-4-13 NMSA 1978 or enforcement of corresponding laws of other states.

C. The attorney general may require proof from a nonparticipating manufacturer that it has established a qualified escrow fund with verification of the amount of money in the fund exclusive of interest, including the balance, dates and amounts of deposits and dates and amounts of withdrawals.

D. The attorney general and the department may require a distributor or tobacco product manufacturer to submit additional information as necessary to determine compliance with the Tobacco Escrow Fund Act, including samples of the packaging or labeling of each brand family.

E. The attorney general may require a nonparticipating manufacturer to make escrow fund deposits quarterly and may require information sufficient to determine the adequacy of the amount of the quarterly deposit.

F. The attorney general or the department may seek an injunction to compel compliance with this section. In any action brought pursuant to this subsection, the state shall be entitled to recover the costs of investigation, costs of the action and reasonable attorney fees.

History: Laws 2003, ch. 114, 8; 2004, ch. 103, 1.



Section 6-4-22 - Penalties and other remedies.

6-4-22. Penalties and other remedies.

A. It is unlawful for a person to:

(1) affix a tax stamp or otherwise pay the tax due on a package or other container of cigarettes of a tobacco product manufacturer or a brand family that is not included in the directory; or

(2) sell, offer for sale or possess for any purpose other than personal use cigarettes of a tobacco product manufacturer or a brand family that is not included in the directory.

B. The secretary may revoke or suspend the registration or license of a person licensed or registered pursuant to Section 7-12-9.1 or 7-12A-7 NMSA 1978 that violates Subsection A of this section.

C. Each stamp affixed, payment of tobacco tax, offer to sell, possession for any purpose other than personal use or sale of cigarettes in violation of Subsection A of this section constitutes a separate violation. For each violation, the secretary may impose a civil penalty in an amount not to exceed the greater of five thousand dollars ($5,000) or five hundred percent of the retail value of the cigarettes sold, offered for sale or possessed for any purpose other than personal use.

D. Cigarettes that have been sold, offered for sale or possessed for any purpose other than personal use in this state in violation of Subsection A of this section are contraband, are subject to seizure and forfeiture and shall be destroyed.

E. It is unlawful for a person to sell, distribute, acquire, hold, own, possess, transport, import or cause to be imported cigarettes that the person knows or should know are intended for distribution or sale in violation of Subsection A of this section. A person who violates this subsection is guilty of a misdemeanor and shall be sentenced in accordance with Section 31-19-1 NMSA 1978.

F. A tobacco product manufacturer, stamping agent or importer of cigarettes, or any officer, employee or agent of any such entity, who knowingly makes any materially false statement in any record required by the Tobacco Escrow Fund Act [6-4-14 through 6-4-24 NMSA 1978] or Section 6-4-13 NMSA 1978 to be filed with the attorney general is guilty of a fourth degree felony and upon conviction shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

G. The attorney general or the department may seek an injunction to compel compliance with or to restrain a threatened or actual violation of Subsection A of this section. In any action brought pursuant to this subsection, the state shall be entitled to recover the costs of investigation, costs of the action and reasonable attorney fees, if the state prevails.

H. The attorney general may issue a civil investigative demand based on reasonable belief that any person may be in possession, custody or control of an original or copy of any book, record, report, memorandum, paper, communication, tabulation, map, chart, photograph, mechanical transcription or other document or recording relevant to the subject matter of an investigation of a probable violation of the Tobacco Escrow Fund Act. The attorney general may, prior to the institution of a civil proceeding, execute in writing and cause to be served upon the person a civil investigative demand requiring the person to produce documentary material and permit the inspection and copying of the material.

I. For the purposes of this section, fewer than one thousand cigarettes shall be presumed to be for personal use.

History: Laws 2003, ch. 114, 9; 2009, ch. 197, 8.



Section 6-4-23 - General provisions.

6-4-23. General provisions.

A. The attorney general and the secretary shall promulgate rules to effectuate the purposes of the Tobacco Escrow Fund Act [6-4-14 through 6-4-24 NMSA 1978].

B. In an action brought by the state to enforce the provisions of the Tobacco Escrow Fund Act, the state shall be entitled to recover the costs of investigation, costs of the action and reasonable attorney fees, if the state prevails.

C. If a court determines that a person has violated a provision of the Tobacco Escrow Fund Act, the court shall order any profits, gain, gross receipts or other benefit from the violation to be disgorged and paid to the state treasurer for deposit in the general fund.

D. The remedies and penalties provided in the Tobacco Escrow Fund Act are cumulative to each other and to penalties and remedies available under other laws.

History: Laws 2003, ch. 114, 10.



Section 6-4-24 - Construction of act.

6-4-24. Construction of act.

If a court finds that a provision of the Tobacco Escrow Fund Act [6-4-14 through 6-4-24 NMSA 1978] and of Sections 6-4-12 and 6-4-13 NMSA 1978 conflict and cannot be harmonized, Sections 6-4-12 and 6-4-13 NMSA 1978 shall control. If a provision of the Tobacco Escrow Fund Act causes Sections 6-4-12 and 6-4-13 NMSA 1978 to no longer constitute a qualifying or model statute as those terms are defined in the master settlement agreement, that provision shall be invalid.

History: Laws 2003, ch. 114, 11.



Section 6-4-24.1 - Attorney general authority; audit and investigation.

6-4-24.1. Attorney general authority; audit and investigation.

The attorney general or the attorney general's authorized representative may conduct audits and investigations of:

A. a nonparticipating tobacco product manufacturer and its importers;

B. a tobacco product manufacturer as defined in Section 6-4-12 NMSA 1978 that became a participating manufacturer after the master settlement agreement execution date, as defined at section II(aa) of the master settlement agreement, and its importers;

C. exclusive distributors, retail dealers, stamping agents and wholesale dealers; and

D. persons or entities engaged in delivery sales.

History: 1978 Comp., 6-4-24.1, as enacted by Laws 2009, ch. 197, 9.



Section 6-4-24.2 - Presumption.

6-4-24.2. Presumption.

In any action under Section 6-4-13 NMSA 1978, reports of numbers of cigarettes stamped submitted pursuant to Subsection A of Section 6-4-21 NMSA 1978 shall be admissible evidence and shall be presumed to state accurately the number of cigarettes stamped during the time period by the stamping agent that submitted the report, absent a contrary showing by the nonparticipating manufacturer or importer. Nothing in this section shall be construed as limiting or otherwise affecting the state's right to maintain that such reports are incorrect or do not accurately reflect a nonparticipating manufacturer's sales in the state during the time period in question, and the presumption shall not apply in the event that the state does so maintain.

History: 1978 Comp., 6-4-24.2, as enacted by Laws 2009, ch. 197, 10.



Section 6-4-25 - Gasoline and home heating relief fund; created.

6-4-25. Gasoline and home heating relief fund; created.

The "gasoline and home heating relief fund" is created in the state treasury. The fund consists of appropriations, gifts, grants and donations. Balances in the fund at the end of a fiscal year shall not revert to the general fund. The fund is administered by the department of finance and administration and money in the fund is subject to appropriation by the legislature:

A. to provide gasoline price rebates to New Mexico taxpayers burdened as a result of extremely high gasoline prices;

B. to provide economic relief, in accordance with programs existing within New Mexico law, to New Mexico taxpayers suffering from rapidly increasing home heating costs; and

C. for the low income home energy assistance program.

History: Laws 2005 (1st S.S.), ch. 2, 1.






Article 5 - Financial Control

Section 6-5-1 - Definitions.

6-5-1. Definitions.

As used in Chapter 6, Article 5 NMSA 1978:

A. "division" means the financial control division of the department of finance and administration;

B. "central accounting system" means the accounting system used by the division to process and record payments, deposits and other financial transactions for state agencies and departments;

C. "electronic" means electric, digital, magnetic, optical, electronic or similar media;

D. "local public body" means any political subdivision of the state that expends public money from whatever source derived, including counties, county institutions, boards, bureaus or commissions; incorporated cities, towns or villages; drainage, conservancy, irrigation or other districts; charitable institutions for which appropriations are made by the legislature; and every office or officer of any of the above;

E. "model accounting practices" means the accounting methods and procedures used by the state;

F. "processing document" means a form, including supporting documents, submitted by a state agency to the division that will be used by the division to record a financial transaction or make payment;

G. "state agency" means any department, institution, board, bureau, commission, district or committee of the government of the state and means every office or officer of any of the above; and

H. "statewide accounting system network" means the central accounting system, the central payroll system, the central treasury system and all other financial accounting systems operated by state agencies as one system through manual or automated interfaces.

History: 1953 Comp., 11-2-63, enacted by Laws 1957, ch. 252, 1; 2003, ch. 273, 1.



Section 6-5-2 - Financial control division; central system of state accounts; accounting systems; processing documents; model accounting practices; internal accounting controls.

6-5-2. Financial control division; central system of state accounts; accounting systems; processing documents; model accounting practices; internal accounting controls.

A. The division shall maintain a central system of state accounts and shall devise, formulate, approve, control and set standards for the accounting methods and procedures of all state agencies. The division shall prescribe procedures, policies and processing documents for use by state agencies in connection with fiscal matters and may require reports from state agencies as may be necessary to carry out its duties and functions. Procedures and policies issued by the division are exempt from the uniform standards of style and format promulgated by the state commission of public records.

B. The division shall issue a manual of model accounting practices containing the procedures and policies prescribed pursuant to Subsection A of this section and shall annually review and, if necessary, revise and reissue the manual. State agencies shall comply with the model accounting practices established by the division, and the administrative head of each state agency shall ensure that the model accounting practices are followed.

C. State agencies shall implement internal accounting controls designed to prevent accounting errors and violations of state and federal law and rules related to financial matters. In addition, state agencies shall implement controls to prevent the submission of processing documents to the division that contain errors or that are for a purpose not authorized by law.

History: 1953 Comp., 11-2-64, enacted by Laws 1957, ch. 252, 2; 1977, ch. 247, 114; 2003, ch. 273, 2.



Section 6-5-2.1 - Division; additional duties.

6-5-2.1. Division; additional duties.

The division shall:

A. coordinate all procedures for financial administration and financial control and integrate them into an adequate and unified system, including the devising, prescribing and installing of processing documents, records and procedures for state agencies;

B. collect and maintain the necessary information to produce ledgers, journals, registers and other supporting records and analyses;

C. maintain information that adequately supports all entries in the state general ledger;

D. verify and control state agency compliance with allotments;

E. conduct all central accounting and fiscal reporting for the state as a whole and produce interim statewide financial reports and the state's comprehensive annual financial statements;

F. prescribe, develop, operate and maintain a uniform statewide accounting system network;

G. prescribe and approve the installation of any changes in the statewide accounting system network as necessary to secure and maintain internal control and facilitate the recording of accounting data in order to prepare reliable and meaningful statements and reports;

H. prescribe the uniform classification of accounts to be used by state agencies;

I. operate a central payroll system;

J. perform monthly reconciliations with the balances and accounts kept by the state treasurer and adopt and promulgate rules regarding reconciliation for state agencies;

K. prescribe and revise procedures, techniques and formats for electronic data transmission to improve the flow of data among state agencies;

L. monitor reversion of unexpended general fund balances by September 30 of each year;

M. promulgate rules relating to the acceptance of credit, charge and debit cards for the payment of fees, taxes and other charges assessed by state agencies;

N. store and maintain records electronically;

O. establish, with the attorney general's approval, a procedure for electronic signatures;

P. maintain accounts and information as necessary to show the sources of state revenues and the purposes for which expenditures are made and provide proper accounting controls to protect state finances;

Q. make improvements in the state's model accounting practices, systems and procedures;

R. assist state agencies in resolving financial questions or problems;

S. have access to and authority to examine books, accounts, reports, vouchers, correspondence files and other records, bank accounts, money and other property of a state agency; and

T. consult with the state auditor to promote better financial statement reporting.

History: Laws 2003, ch. 273, 9.



Section 6-5-3 - Legality and authority for proposed expenditures determined by division and state agency; encumbering funds.

6-5-3. Legality and authority for proposed expenditures determined by division and state agency; encumbering funds.

Before any vouchers or purchase orders are issued or contracts are entered into involving the expenditure of public funds by a state agency, the authority for the proposed expenditure shall be determined by the division and the state agency. After the authority for the expenditure is determined, the appropriate fund shall be shown by the division to be encumbered to the extent of the proposed expenditure. The division may request, and the state agency shall provide, such documentation and other information as the division deems necessary to justify the state agency's determination of authority. The division may disapprove the proposed expenditure if it determines that the justification is inadequate or is not substantiated by law. The division may perform, on a statistical or stratified basis, internal pre-audit and post-audit procedures to monitor and enforce compliance with the provisions of this section.

History: 1953 Comp., 11-2-65, enacted by Laws 1957, ch. 252, 3; 1977, ch. 247, 115; 2003, ch. 273, 3.



Section 6-5-4.1 - Annual financial report.

6-5-4.1. Annual financial report.

The division shall compile a comprehensive annual financial report. To assist in the compilation of the report, each state agency shall compile, in accordance with generally accepted accounting principles, its financial statements on a schedule established by the division.

History: Laws 2003, ch. 273, 8.



Section 6-5-5 - Warrants issued by secretary; powers and duties of state auditor regarding warrants and transfer of funds imposed upon secretary.

6-5-5. Warrants issued by secretary; powers and duties of state auditor regarding warrants and transfer of funds imposed upon secretary.

All warrants upon the state treasury shall be issued by the secretary. All the powers and duties of the state auditor relating to the issuance of warrants or the transfer of funds are imposed upon the secretary.

History: 1953 Comp., 11-2-67, enacted by Laws 1957, ch. 252, 5; 1977, ch. 247, 117.



Section 6-5-6 - Determinations to be made prior to issuance of warrants.

6-5-6. Determinations to be made prior to issuance of warrants.

A. No warrant upon the state treasury for the disbursement of funds shall be issued except upon the determination of the division and the state agency that the amount of the expenditure:

(1) does not exceed the appropriation made to the state agency; and

(2) does not exceed the periodic allotment made to the state agency or the unencumbered balance of funds at its disposal unless the warrant includes federal funds that will be receipted based upon established warrant-clearing patterns.

B. The division may implement and perform internal pre-audit and post-audit procedures to monitor and enforce compliance with the provisions of this section. The pre-audit and post-audit procedures may be applied on a stratified or statistical basis.

C. A state agency shall determine that a proposed expenditure is for a public benefit and purpose consistent with the related appropriation and is necessary to carry out the statutory mission of the state agency prior to committing the state to the transaction.

History: 1953 Comp., 11-2-68, enacted by Laws 1957, ch. 252, 7; 1977, ch. 247, 118; 1993, ch. 105, 3; 2003, ch. 273, 4.



Section 6-5-7 - Warrant or documentation to show fund from which payment is made; settlement of claims against state; account between state and treasury.

6-5-7. Warrant or documentation to show fund from which payment is made; settlement of claims against state; account between state and treasury.

Every warrant issued or its supporting documentation shall contain the particular fund appropriated by law out of which it is to be paid. The division shall settle all claims against the state payable by law out of the treasury and keep an account between the state and the treasurer.

History: 1953 Comp., 11-2-69, enacted by Laws 1957, ch. 252, 8; 1977, ch. 247, 119; 2006, ch. 24, 1.



Section 6-5-8 - Vouchers.

6-5-8. Vouchers.

All claims for payment of public money shall be made upon a public voucher. All public vouchers shall be in the form and contain the information required by the division. All purchase vouchers for goods and services, other than personnel, shall be accompanied by supporting invoices and documentation required by the division. Vouchers for the reimbursement of public officers and employees shall have receipts attached for all money claimed, except that travel advance or reimbursement vouchers for claims of mileage and per diem at standard rates need not be accompanied by receipts. All vouchers shall be certified as true and correct by the officer or employee designated to approve payments of claims against state agencies and local public bodies, including public schools. The division may require that payroll, travel advance, reimbursement, refund or other vouchers be sworn to by the certifying officer or payee. Certification may be in writing or by electronic media.

History: 1953 Comp., 11-2-70, enacted by Laws 1963, ch. 47, 1; 1967, ch. 92, 1; 1977, ch. 247, 120; 1984, ch. 29, 1; 2003, ch. 273, 5.



Section 6-5-9 - Secretary may authorize state agencies to issue warrants; secretary may except state agencies from submission of proposed vouchers, purchase orders or contracts.

6-5-9. Secretary may authorize state agencies to issue warrants; secretary may except state agencies from submission of proposed vouchers, purchase orders or contracts.

The secretary of finance and administration may, when he determines that efficiency or economy so requires, authorize state agencies to issue warrants and except state agencies from the requirement of prior submission of proposed vouchers, purchase orders or contracts to the financial control division as provided in Section 6-5-3 NMSA 1978. The authorization or exception shall be made annually by the order of the secretary in writing. The order shall state the extent of the authorization or exception and the reasons therefore [therefor]. The department of finance and administration shall promulgate rules providing conditions for agencies to meet before obtaining an authorization or exception pursuant to this section. The department shall annually report to the legislative finance committee on the authorizations and exceptions granted.

History: 1953 Comp., 11-2-71, enacted by Laws 1957, ch. 252, 15; 1977, ch. 247, 121; 2003, ch. 273, 6.



Section 6-5-9.1 - Procurement card project.

6-5-9.1. Procurement card project.

The division shall design and implement a procurement card project that allows state agencies to pay for purchases by using procurement cards. To implement the project, the division may enter into an agreement with a procurement card issuer. The division shall determine the limits of the project, including the number of state agencies that participate and limitations on types of goods and services that may be eligible for purchase through procurement cards.

History: Laws 2003, ch. 273, 10.



Section 6-5-10 - State agency reversions; director powers; compliance with federal rules.

6-5-10. State agency reversions; director powers; compliance with federal rules.

A. Except as provided in Subsections B and C of this section, all unreserved undesignated fund balances in reverting funds and accounts as reflected in the central financial reporting and accounting system as of June 30 shall revert by September 30 to the general fund. The division may adjust the reversion within forty-five days of release of the audit report for that fiscal year.

B. The director of the division may modify a reversion required pursuant to Subsection A of this section if the reversion would violate federal law or rules pertaining to supplanting of state funds with federal funds or other applicable federal provisions.

History: Laws 1994, ch. 11, 1; 2001, ch. 324, 1; 2003, ch. 273, 7.



Section 6-5-11 - "Annual" defined for payroll administration.

6-5-11. "Annual" defined for payroll administration.

For the purpose of administering payroll for all branches of government, "annual" means fifty-two calendar weeks.

History: 1978 Comp., 6-5-11, enacted by Laws 1999, ch. 24, 1.






Article 5A - Requirements for Receiving Funds from Certain Organizations

Section 6-5A-1 - Definitions; requirements for governmental entities that receive funds or property from certain organizations.

6-5A-1. Definitions; requirements for governmental entities that receive funds or property from certain organizations.

A. As used in this section:

(1) "agency" means any state agency, department or board, any public institution of higher education or public post-secondary educational institution and any county, municipality or public school district;

(2) "organization" means an organization that has been granted exemption from the federal income tax by the United States commissioner of internal revenue as an organization described in Section 501(c) of the Internal Revenue Code of 1986, as amended or renumbered, and whose principal and authorized purpose is to complement, contribute to and support or aid the function of or forward the purposes of a single agency through financial support or contribution of services, goods, data or information that help or aid the agency in carrying out its statutory purpose and goals, including, but not limited to, the provision of scholarships to students of educational institutions and the provision of grants to supplement ongoing research or to provide funds for research and programs being carried out by an agency;

(3) "post-secondary educational institution" means an educational institution designated in Article 12, Section 11 of the constitution of New Mexico and includes an academic, vocational, technical, business, professional or other school, college or university or other organization or person offering or purporting to offer courses, instruction, training or education through correspondence or in person to any individual within this state over the compulsory school attendance age, if that post-secondary educational institution is directly supported in whole or in part by state or local taxation; and

(4) "transferred" means given or otherwise transferred, with or without consideration.

B. Prior to an agency accepting property or funds that have been transferred to an agency by an organization, the agency and the organization shall enter into a written agreement that includes at least the following:

(1) a concise statement of the organization's purpose and of how that purpose is supportive of the agency's statutory responsibilities and authority;

(2) provisions explicitly describing the relationship of the agency to the organization in connection with such issues as authority, autonomy and information sharing and reporting;

(3) provisions defining the extent to which the organization may complement and support functions that are the statutory responsibility of the agency;

(4) requirements that the organization:

(a) if its gross annual income exceeds two hundred fifty thousand dollars ($250,000), have a financial accounting system considered adequate under customarily and currently accepted accounting standards and that the financial affairs of the organization be audited annually in accordance with generally accepted governmental auditing standards by an independent professional auditor who would be required to furnish to the agency copies of the annual audit, which, exclusive of any lists of donors or donations, shall be a public record, and to make the associated working papers available to the agency for review upon its written request for a period of three years after the audit report date; or

(b) if its gross annual income is two hundred fifty thousand dollars ($250,000) or less, file a statement with the agency in the form of a balance sheet showing the assets of the organization, its liabilities, its income, classified by general source, and its expenditures, classified by object;

(5) a provision requiring that any funds or property transferred to the agency by the organization be considered subject to all state laws and regulations governing the disbursement and administration of public funds and public property, except to the extent of any specific conditions of the transfer that are acceptable to the agency and do not require actions that are punishable as crimes under state law;

(6) a provision stating that the agency has reviewed the bylaws of the organization and found them acceptable and a provision requiring that the organization furnish copies of the bylaws to the agency;

(7) a provision requiring specification of the consideration that the agency received from the organization for any agency services provided in support of the organization; and

(8) a provision requiring the application by the organization of the standard described in Section 6-8-10 NMSA 1978 as the standard for evaluating investments of the organization.

C. The written agreement required by Subsection B of this section is not required for each transfer but is a precondition of an agency's acceptance of any transfers. The agreement may be amended by mutual written agreement of the agency and the organization.

D. Nothing in this section subjects an organization to the provisions of the Open Meetings Act [Chapter 10, Article 15 NMSA 1978] or makes its records, other than the annual audit required under this section, public records within the purview of Section 14-2-1 NMSA 1978.

History: Laws 1992, ch. 27, 1; 2011, ch. 174, 1.






Article 6 - Local Government Finances

Section 6-6-1 - Definitions.

6-6-1. Definitions.

"Local public body" means every political subdivision of the state that expends public money from whatever source derived, including but not limited to counties, county institutions, boards, bureaus or commissions; incorporated cities, towns or villages; drainage, conservancy, irrigation or other districts; charitable institutions for which an appropriation is made by the legislature; and every office or officer of any of the above. "Local public body" does not include a mutual domestic water consumers association, a land grant, an incorporated municipality or a special district with an annual revenue, exclusive of capital outlay funds, federal or private grants or capital outlay funds disbursed directly by an administrating agency, of less then ten thousand dollars ($10,000), nor county, municipal, consolidated, union or rural school districts and their officers or irrigation districts organized under Sections 73-10-1 through 73-10-47 NMSA 1978.

History: 1953 Comp., 11-2-56, enacted by Laws 1957, ch. 250, 1; 1961, ch. 207, 1; 2009, ch. 283, 1.



Section 6-6-2 - Local government division; powers and duties.

6-6-2. Local government division; powers and duties.

The local government division of the department of finance and administration has the power and duty in relation to local public bodies to:

A. require each local public body to furnish and file with the division, on or before June 1 of each year, a proposed budget for the next fiscal year;

B. examine each proposed budget and, on or before July 1 of each year, approve and certify to each local public body an operating budget for use pending approval of a final budget;

C. hold public hearings on proposed budgets;

D. make corrections, revisions and amendments to the proposed budgets as may be necessary to meet the requirements of law;

E. certify a final budget for each local public body to the appropriate governing body prior to the first Monday in September of each year. The budgets, when approved, are binding upon all tax officials of the state;

F. require periodic financial reports, at least quarterly, of local public bodies. The reports shall contain the pertinent details regarding applications for federal money or federal grants-in-aid or regarding federal money or federal grants-in-aid received, including details of programs, matching funds, personnel requirements, salary provisions and program numbers, as indicated in the catalog of federal domestic assistance, of the federal funds applied for and of those received;

G. notify the secretary of finance and administration if a municipality or county has failed to submit two consecutive financial reports required by Subsection F of this section;

H. upon the approval of the secretary of finance and administration, authorize the transfer of funds from one budget item to another when the transfer is requested and a need exists meriting the transfer and the transfer is not prohibited by law. In case of a need necessitating the expenditure for an item not provided for in the budget, upon approval of the secretary of finance and administration, the budget may be revised to authorize the expenditures;

I. with written approval of the secretary of finance and administration, increase the total budget of any local public body in the event the local public body undertakes an activity, service, project or construction program that was not contemplated at the time the final budget was adopted and approved and which activity, service, project or construction program will produce sufficient revenue to cover the increase in the budget or the local public body has surplus funds on hand not necessary to meet the expenditures provided for in the budget with which to cover the increase in the budget; provided, however, that the attorney general shall review legal questions identified by the secretary arising in connection with such budget increase requests;

J. supervise the disbursement of funds to the end that expenditures will not be made in excess of budgeted items or for items not budgeted and that there will not be illegal expenditures;

K. prescribe the form for all budgets, books, records and accounts for local public bodies; and

L. with the approval of the secretary of finance and administration, make rules relating to budgets, records, reports, handling and disbursement of public funds or in any manner relating to the financial affairs of the local public bodies.

History: 1953 Comp., 11-2-57, enacted by Laws 1957, ch. 250, 2; 1976 (S.S.), ch. 28, 1; 1977, ch. 247, 112; 1987, ch. 261, 1; 2003, ch. 273, 11; 2011, ch. 106, 2.



Section 6-6-3 - Local public bodies; duties.

6-6-3. Local public bodies; duties.

Every local public body shall:

A. keep all the books, records and accounts in their respective offices in the form prescribed by the local government division;

B. make all reports as may be required by the local government division; and

C. conform to the rules and regulations adopted by the local government division.

History: 1953 Comp., 11-2-58, enacted by Laws 1957, ch. 250, 3; 1977, ch. 247, 113.



Section 6-6-4 - Local government division; research and survey; report to governor and legislature.

6-6-4. Local government division; research and survey; report to governor and legislature.

The local government division shall have the power, authority and responsibility to engage in research, conduct surveys and examine the operation and activities, including but not limited to the purchasing practices, of local public bodies, submitting to the governor and the legislature and local public bodies measures to secure greater administrative efficiency and economy, to minimize the duplication of activities, and to effect a better organization and consolidation of functions among local public bodies.

History: 1953 Comp., 11-2-59, enacted by Laws 1957, ch. 250, 4; 1975, ch. 164, 1.



Section 6-6-4.1 - Local government division; additional duties; occupancy tax quarterly reports.

6-6-4.1. Local government division; additional duties; occupancy tax quarterly reports.

The local government division of the department of finance and administration shall promulgate rules and regulations that require the governing body of any municipality or county imposing and collecting an occupancy tax pursuant to the Lodgers' Tax Act [3-38-13 NMSA 1978] to report to the division on a quarterly basis any expenditure of occupancy tax funds pursuant to Sections 3-38-15 and 3-38-21 NMSA 1978.

History: Laws 1996, ch. 58, 11.



Section 6-6-5 - Record of approved budget.

6-6-5. Record of approved budget.

Upon receipt of any budget approved by the local government division, the local public body shall cause such budget to be made a part of the minutes of such body.

History: 1953 Comp., 11-2-60, enacted by Laws 1957, ch. 250, 5.



Section 6-6-6 - Approved budgets; claims or warrants in excess of budget; liability.

6-6-6. Approved budgets; claims or warrants in excess of budget; liability.

When any budget for a local public body has been approved and received by a local public body, it is binding upon all officials and governing authorities, and no governing authority or official shall allow or approve claims in excess thereof, and no official shall pay any check or warrant in excess thereof, and the allowances or claims or checks or warrants so allowed or paid shall be a liability against the officials so allowing or paying those claims or checks or warrants, and recovery for the excess amounts so allowed or paid may be had against the bondsmen of those officials.

History: 1953 Comp., 11-2-61, enacted by Laws 1957, ch. 250, 6; 2001, ch. 147, 3.



Section 6-6-7 - Limitation on county expenditures during year official's term expires; exceptions.

6-6-7. [Limitation on county expenditures during year official's term expires; exceptions.]

It shall be unlawful for the board of county commissioners, the county clerk or any other county official authorized to make purchases to disburse, expend or obligate any sum in excess of fifty per centum of the approved budget for the fiscal year during which the terms of office of any such official will expire; provided, however, that expendtiures or [expenditures for] election expense, record books, necessary office equipment and fuel shall be excepted from the provisions of this act [6-6-7, 6-6-9, and 6-6-10 NMSA 1978]. In the event it may be deemed advisable or advantageous to contract for fuel for the entire year, proper precaution must be exercised that a sufficient supply of fuel will be on hand and available for the needs of the incoming officials, or an amount equal to the sum by which one-half the budget item has been exceeded.

History: 1941 Comp., 7-602, enacted by Laws 1941, ch. 190, 1; 1953 Comp., 11-6-1.



Section 6-6-9 - Limitation on municipal expenditures during year officials' terms expire.

6-6-9. [Limitation on municipal expenditures during year officials' terms expire.]

It shall be unlawful for the governing board or council of any city, town or village in the state of New Mexico to disburse, expend or contract for the expenditure of more than the proportionate share of the fiscal year budget during any fiscal year in which the terms of office of such officials will expire, as the number of months such officials are in office bears to the entire fiscal year.

History: 1941 Comp., 7-604, enacted by Laws 1941, ch. 190, 3; 1953 Comp., 11-6-3.



Section 6-6-10 - Violation of expense limit; penalty.

6-6-10. Violation of expense limit; penalty.

Any member of any board of county commissioners, or of any local school board, or of any governing board or council of any municipality, or any other official who shall violate the provisions of Sections 6-6-7 through 6-6-10 NMSA 1978 [6-6-7, 6-6-9 and 6-6-10 NMSA 1978] shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not more than five hundred dollars ($500) or by imprisonment for not more than six months or both [and] upon conviction under the section the position shall be declared vacant. Any official whose duty it is to allow claims and issue warrants therefor, who issues warrants or evidences of indebtedness contrary to the provisions of Sections 6-6-7 through 6-6-10 NMSA 1978 [6-6-7, 6-6-9 and 6-6-10 NMSA 1978] shall be liable to his respective county, school district or municipality for such violations and recovery may be made against the bondsmen of such official.

History: 1941 Comp., 7-606, enacted by Laws 1941, ch. 190, 5; 1953 Comp., 11-6-5; 1979, ch. 335, 1.



Section 6-6-11 - Yearly expenditures limited to income; Bateman Act.

6-6-11. Yearly expenditures limited to income; Bateman Act.

It is unlawful for any board of county commissioners, municipal governing body or any local school board, for any purpose whatever to become indebted or contract any debts of any kind or nature whatsoever during any current year which, at the end of such current year, is not and cannot then be paid out of the money actually collected and belonging to that current year, and any indebtedness for any current year which is not paid and cannot be paid, as above provided for, is void. Any officer of any county, municipality, school district or local school board, who shall issue any certificate or other form of approval of indebtedness separate from the account filed in the first place or who shall at any time use the fund belonging to any current year for any other purpose than paying the current expenses of that year, or who shall violate any of the provisions of this section, is guilty of a misdemeanor.

History: Laws 1897, ch. 42, 15; C.L. 1897, 299; Code 1915, 1227; C.S. 1929, 33-4241; 1941 Comp., 7-607; 1953 Comp., 11-6-6; Laws 1968, ch. 72, 7.



Section 6-6-12 - Exemptions from Bateman Act.

6-6-12. Exemptions from Bateman Act.

Insurance contracts not exceeding five years, joint projects between two or more local public bodies not exceeding five years, lease-purchase agreements, lease agreements, contracts providing for the operation or provision and operation of a jail by or with another local public body or by an independent contractor entered into by a local public body set out in Section 6-6-11 NMSA 1978 and guaranteed energy savings contracts and installment payment contracts or lease-purchase agreements pursuant to guaranteed energy savings contracts are exempt from the provisions of Section 6-6-11 NMSA 1978, and such contracts, lease-purchase agreements, lease agreements and jail contracts are declared not to constitute the creation of debt.

History: 1953 Comp., 11-6-6.1, enacted by Laws 1968, ch. 72, 8; 1984, ch. 22, 2; 1993, ch. 231, 11; 1999, ch. 198, 1.



Section 6-6-13 - Salaries to be prorated.

6-6-13. Salaries to be prorated.

All fees, salaries and perquisites of officers of counties, municipalities, boards of education, school districts and all other officers shall be reduced if there is an insufficient collection of money with which to pay them as provided by law for their services in any current year so that there is no violation of the provisions of law as to incurring indebtedness for any current year over and above the money actually collected for that current year.

History: Laws 1897, ch. 42, 16; C.L. 1897, 300; Code 1915, 1228; C.S. 1929, 33-4242; 1941 Comp., 7-608; 1953 Comp., 11-6-7; Laws 1968, ch. 69, 3.



Section 6-6-14 - Insufficient funds; prorating salaries and claims; preference for expense of boarding prisoners.

6-6-14. [Insufficient funds; prorating salaries and claims; preference for expense of boarding prisoners.]

In the event that there is an insufficient amount of money collected during any current year with which to pay for the services, fees and salaries of the several officers mentioned in Section 6-6-13 NMSA 1978, then and in that event the said officers and all creditors shall receive in full payment of their respective claims each his pro rata share of the money collected, and the payment of said pro rata part shall be made quarterly between all officers and creditors and in the event of an insufficient amount of money to pay in full for any one quarter the officers and creditors remaining unpaid shall not be paid that amount until the salaries and expenses of the next succeeding quarter or quarters shall have been paid, and in the event all the officers and creditors of any one quarter shall have been paid in full and there then remains any money for the current year, the same shall then be distributed pro rata among the said officers and creditors: provided, that all the actual expenses for boarding county prisoners shall be paid in full before any bill, fees or salaries are paid and before any pro rata is made, and such expenses may be paid at the expiration of each and every quarter.

History: Laws 1897, ch. 42, 17; C.L. 1897, 301; Laws 1901, ch. 36, 1; Code 1915, 1229; C.S. 1929, 33-4243; 1941 Comp., 7-609; 1953 Comp., 11-6-8.



Section 6-6-15 - Void indebtedness; payment from later collections; disposition of surplus.

6-6-15. [Void indebtedness; payment from later collections; disposition of surplus.]

The void indebtedness mentioned in Section 6-6-11 NMSA 1978 shall remain valid to the extent and for the sole purpose of receiving any money which may afterwards be collected and belongs to the current year when they were contracted, and the collection thereof, when made, shall be distributed pro rata among the creditors having the void indebtedness, and in the event all of the valid and void indebtedness of any current year are paid in full and there is money for that current year remaining, the sum shall be converted into the fund for the next succeeding current year.

History: Laws 1897, ch. 42, 18; C.L. 1897, 302; Code 1915, 1230; C.S. 1929, 33-4244; 1941 Comp., 7-610; 1953 Comp., 11-6-9.



Section 6-6-16 - Appealed claims; payment.

6-6-16. [Appealed claims; payment.]

In the event any claimant, during any current year, should appeal from the board of county commissioners, as provided for by law, from the amount allowed him by such board, the commissioners, in making their quarterly payments as above-provided for, shall estimate and allow such claimant the amount allowed him, and in the event the court should allow such claimant a larger sum than was allowed him by the board of county commissioners the amount so allowed by the court shall be considered and paid as above-provided for at the next quarterly settlement after such decision of the court.

History: Laws 1897, ch. 42, 19; C.L. 1897, 303; Code 1915, 1231; C.S. 1929, 33-4245; 1941 Comp., 7-611; 1953 Comp., 11-6-10.



Section 6-6-17 - Current year same as fiscal year.

6-6-17. [Current year same as fiscal year.]

The current year for the purpose of Sections 6-6-11, 6-6-13 to 6-6-16 NMSA 1978 inclusive shall be construed to mean the fiscal year as defined in Section 6-10-1 NMSA 1978.

History: Laws 1897, ch. 42, 20; C.L. 1897, 304; Code 1915, 1232; C.S. 1929, 33-4246; Laws 1939, ch. 56, 1; 1941 Comp., 7-612; 1953 Comp., 11-6-11.



Section 6-6-18 - Current year; disposition of funds.

6-6-18. Current year; disposition of funds.

All money collected from the tax schedule of any one year for county purposes or that should have been collected for that year for that purpose, whether it was placed on the tax schedule or not, except money collected for that year from assessments made for some special purpose and except for money deposited pursuant to the provisions of Section 6-6-19 NMSA 1978, shall constitute the fund for the current year.

History: Laws 1897, ch. 42, 21; C.L. 1897, 305; Code 1915, 1233; C.S. 1929, 33-4247; 1941 Comp., 7-613; 1953 Comp., 11-6-12; Laws 1989, ch. 276, 2.



Section 6-6-19 - Local government permanent fund.

6-6-19. Local government permanent fund.

A. The local governing body of a county or municipality may by ordinance establish a local government permanent fund and a local government income fund.

B. The local government permanent fund shall constitute a fund in the treasury of the county or municipality into which may be deposited at the end of a fiscal year an amount of the unappropriated general fund surplus. The amount that may be deposited into the local government permanent fund is any portion of the unappropriated general fund surplus that is in excess of fifty percent of the prior fiscal year's budget of the county or municipality. Money in the permanent fund may be appropriated or expended only pursuant to approval of the voters of the county or municipality as provided in Subsection E of this section.

C. Money in the local government permanent fund may be invested by the local board of finance for the county or municipality in the types of investments specified in Section 6-10-10 NMSA 1978 and as specified in Sections 6-10-36 and 6-10-44 NMSA 1978, except as provided in Paragraph (2) of Subsection D of this section. Earnings from the investment of the permanent fund shall be deposited in the local government income fund in the treasury of the county or municipality. Money in the income fund may be budgeted and appropriated by the local governing body for expenditure for any purpose of the county or municipality or may be deposited in the permanent fund.

D. Investment authority for a local government permanent fund shall be as follows:

(1) if the fund is less than forty million dollars ($40,000,000), it shall be invested as other funds of the local government; and

(2) if the fund is forty million dollars ($40,000,000) or over, it may be invested as funds of class A counties are invested and, if the fund is managed by an investment advisor that is registered with the federal securities and exchange commission and that currently manages assets with a value of at least five hundred million dollars ($500,000,000), the fund may also be invested in the following:

(a) corporate debt securities, provided that: 1) the total amount invested in securities issued by the same corporation or related corporate affiliates shall not exceed five percent of the market value of the permanent fund; 2) the securities shall be denominated in United States currency; 3) the securities shall be rated AA- or higher by a nationally recognized statistical rating organization; 4) the final maturity of the securities may not exceed five years; and 5) the total amount invested pursuant to this subparagraph and Subparagraph (b) of this paragraph in the aggregate shall not exceed thirty percent of the market value of the permanent fund;

(b) commercial paper, provided that: 1) the total amount invested in securities issued by the same corporation or related corporate affiliates shall not exceed five percent of the market value of the permanent fund; 2) the securities shall be denominated in United States currency; 3) the securities shall be rated in the highest rating category by a nationally recognized statistical rating organization; 4) the final maturity of the securities may not exceed two hundred seventy days; and 5) the total amount invested pursuant to this subparagraph and Subparagraph (a) of this paragraph in the aggregate shall not exceed thirty percent of the market value of the permanent fund; and

(c) asset-backed securities, mortgage-backed securities, collateralized mortgage obligations or commercial mortgage-backed securities, provided that: 1) the total amount invested pursuant to this subparagraph shall not exceed five percent of the market value of the permanent fund; 2) the securities shall be denominated in United States currency; 3) the securities shall be rated AAA by a nationally recognized statistical rating organization; and 4) the final stated maturity of the securities may not exceed ten years.

E. The governing body of a county or municipality may adopt a resolution calling for an election on the question of expenditure of any amount of the local government permanent fund for a specified county or municipal purpose. The election shall be held within sixty days after the action of the governing body. The election shall be called, conducted, counted and canvassed substantially in the manner provided by law for general elections within the county or special municipal elections under the Municipal Election Code [Chapter 3, Article 8 NMSA 1978]. If a majority of the registered voters of the county or municipality voting on the question vote for the expenditure of a specified amount of the local government permanent fund for a specified county or municipal purpose, then that amount of money shall be available for appropriation and expenditure by the county or municipality for that purpose. If a majority of the registered voters of the county or municipality voting on the question vote against the expenditure of a specified amount of the local government permanent fund for a specified county or municipal purpose, then money in the local government permanent fund shall not be expended or appropriated for that purpose. Following an election at which the question was not approved, the question shall not again be submitted to the voters of that county or municipality within one year of the date of that election.

History: 1978 Comp., 6-6-19, enacted by Laws 1989, ch. 276, 3; 2003, ch. 84, 1; 2011, ch. 133, 1.



Section 6-6-20 - Municipal post-employment life insurance benefits trust.

6-6-20. Municipal post-employment life insurance benefits trust.

A. A municipal post-employment life insurance benefits trust may be established, maintained and used by a municipal treasurer with the advice and consent of the municipal board of finance.

B. The municipality's contributions to the municipal post-employment life insurance benefits trust shall be irrevocable, and the money in the trust shall be dedicated exclusively to funding post-employment life insurance benefits pursuant to the provisions of the trust established by the municipal treasurer.

C. Money in a municipal post-employment life insurance benefits trust shall be invested pursuant to the Uniform Prudent Investor Act [45-7-601 through 45-7-612 NMSA 1978] and the provisions of this section. Earnings and income from investment of money in the trust shall be credited to the trust.

D. The municipal treasurer shall serve as the trustee and may use the services of a trust company to manage the investment of money in the municipal post-employment life insurance benefits trust.

E. As used in this section:

(1) "municipal post-employment life insurance benefits trust" means an investment fund established, maintained and used by a municipality exclusively for the purposes permitted by this act; and

(2) "trust company" means an individual or a company, corporation, firm, partnership, state-chartered bank, national bank or other legal entity that provides investment services pursuant to the Trust Company Act [Chapter 58, Article 9 NMSA 1978] and that agrees to adhere to the provisions of the Uniform Prudent Investor Act.

History: Laws 2017, ch. 14, 1.






Article 6A - Leasehold Community Assistance

Section 6-6A-1 - Short title.

6-6A-1. Short title.

This act [Chapter 6, Article 6A NMSA 1978] may be referred to as the "Leasehold Community Assistance Act".

History: Laws 1985, ch. 214, 1.



Section 6-6A-2 - Definition.

6-6A-2. Definition.

As used in the Leasehold Community Assistance Act, "leasehold community" means a community which:

A. is located on an Indian pueblo on lands leased from that pueblo;

B. is chartered by the pueblo;

C. has a mayor-council form of government; and

D. contains lands leased from the pueblo which, together with improvements, has a net property tax valuation of at least five million dollars ($5,000,000).

History: Laws 1985, ch. 214, 2.



Section 6-6A-3 - Leasehold community assistance fund; creation; dispositon disposition.

6-6A-3. Leasehold community assistance fund; creation; dispositon [disposition].

A. There is created in the state treasury the "leasehold community assistance fund". The purpose of the fund is to provide leasehold communities with assistance in meeting their operating budgets.

B. The leasehold community assistance fund shall be administered by the local government division of the department of finance and administration. The division shall determine the funds the leasehold community is eligible to receive from the fund by calculating the amount of money a municipality of similar size receives under all appropriate state laws. Such sources shall include but not be limited to:

(1) property tax levies;

(2) the law enforcement protection fund;

(3) the small cities assistance fund;

(4) the fire protection fund;

(5) gross receipts distribution;

(6) gasoline tax distributions;

(7) cigarette tax distributions; and

(8) motor vehicle fees distributions.

C. Prior to receiving any assistance from the leasehold community assistance fund, the governing body of the community shall agree to be bound by such rules and regulations promulgated by the local government division of the department of finance and administration. That division has the power and duty in relation to leasehold communities to:

(1) require each leasehold community to furnish and file with the division, on or before June 1, of each year, a proposed budget for the next fiscal year;

(2) examine each proposed budget and, on or before July 1 of each year, approve and certify to each leasehold community an operating budget for use pending approval of a final budget;

(3) hold public hearings on proposed budgets;

(4) make corrections, revisions and amendments to the proposed budgets as may be necessary to meet the requirements of law;

(5) certify a final budget for each leasehold community to the appropriate governing body prior to the first Monday in September of each year. The budgets, when approved, are binding upon all tax officials of the state;

(6) require periodic financial reports of leasehold communities. The reports shall contain the pertinent details regarding applications for federal money or federal grants-in-aid or regarding federal money or federal grants-in-aid received, including but not limited to details of programs, matching funds, personnel requirements, salary provisions and program numbers, as indicated in the catalog of federal domestic assistance, of the federal funds applied for and of those received;

(7) with written approval of the secretary of finance and administration and the attorney general, increase the total budget of any leasehold community in the event the leasehold community undertakes an activity, service, project or construction program which was not contemplated at the time the final budget was adopted and approved and which activity, service, project or construction program will produce sufficient revenue to cover the increase in the budget or the leasehold community has surplus funds on hand not necessary to meet the expenditures provided for in the budget with which to cover the increase in the budget;

(8) supervise the disbursement of funds to the end that expenditures will not be made in excess of budgeted items or for items not budgeted and that there will not be illegal expenditures;

(9) prescribe the form for all budgets, books, records and accounts for leasehold communities; and

(10) with the approval of the secretary of finance and administration, make rules and regulations relating to budgets, records, reports, handling and disbursement of public funds or in any manner relating to the financial affairs of the leasehold communities.

History: Laws 1985, ch. 214, 3.



Section 6-6A-4 - Leasehold communities; duties.

6-6A-4. Leasehold communities; duties.

Every leasehold community shall:

A. keep all the books, records and accounts in their respective offices in the form prescribed by the local government division;

B. submit to an audit of its books upon request of the local government division;

C. make all reports as may be required by the local government division; and

D. conform to the rules and regulations adopted by the local government division.

History: Laws 1985, ch. 214, 4.



Section 6-6A-5 - Inclusion of leasehold community assistance fund in the local government division's annual budget.

6-6A-5. Inclusion of leasehold community assistance fund in the local government division's annual budget.

The local government division shall calculate the amount of funds to which all leasehold communities are entitled as provided in Subsection B of Section 3 [6-6A-3B NMSA 1978] of the Leasehold Community Assistance Act and shall include that amount in the division's annual budget in the general appropriation act. These budgeted funds shall be used to replenish annually the money available for distribution from the leasehold community assistance fund.

History: Laws 1985, ch. 214, 5.






Article 7 - Disaster Relief

Section 6-7-1 - Recompiled.

6-7-1. Recompiled.



Section 6-7-2 - Recompiled.

6-7-2. Recompiled.



Section 6-7-3 - Recompiled.

6-7-3. Recompiled.






Article 8 - Investment of Public Money

Section 6-8-1 - Definitions.

6-8-1. Definitions.

As used in Chapter 6, Article 8 NMSA 1978:

A. "council" means the state investment council;

B. "department" means the department of finance and administration;

C. "land grant permanent funds" means the permanent school fund established pursuant to the provisions of Article 12, Section 2 of the constitution of New Mexico and all other permanent funds derived from lands granted or confirmed to the state by the act of congress of June 20, 1910, entitled "An act to enable the people of New Mexico to form a constitution and state government and be admitted into the union on an equal footing with the original states";

D. "permanent funds" means the land grant permanent funds, severance tax permanent fund, tobacco settlement permanent fund and water trust fund;

E. "secretary" means the secretary of finance and administration;

F. "severance tax permanent fund" means the fund established pursuant to the provisions of Article 8, Section 10 of the constitution of New Mexico;

G. "tobacco settlement permanent fund" means the fund established pursuant to the provisions of Section 6-4-9 NMSA 1978; and

H. "water trust fund" means the fund established pursuant to the provisions of Article 16, Section 6 of the constitution of New Mexico.

History: 1953 Comp., 11-2-8.4, enacted by Laws 1957, ch. 179, 1; 1977, ch. 247, 5; 1983, ch. 301, 11; 1983, ch. 306, 1; 1997, ch. 135, 1; 1997, ch. 183, 1; 2015, ch. 95, 1.



Section 6-8-2 - State investment council.

6-8-2. State investment council.

A. There is created a "state investment council". The council shall be composed of:

(1) the governor;

(2) the state treasurer;

(3) the commissioner of public lands;

(4) the secretary;

(5) the chief financial officer of a state institution of higher education appointed by the governor with the advice and consent of the senate;

(6) four members appointed by the New Mexico legislative council with the advice and consent of the senate; provided that no more than two members shall be members of the same political party; and

(7) two members appointed by the governor with the advice and consent of the senate.

B. The chair of the council shall be the governor, and the vice chair shall be selected by the council. All actions of the council shall be by majority vote, and a majority of the members shall constitute a quorum.

C. Members of the council appointed pursuant to Paragraphs (6) and (7) of Subsection A of this section shall be reimbursed per diem and mileage pursuant to the provisions of the Per Diem and Mileage Act [10-8-1 NMSA 1978].

History: 1953 Comp., 11-2-8.5, enacted by Laws 1957, ch. 179, 2; 1977, ch. 247, 96; 1979, ch. 273, 1; 1981, ch. 264, 1; 1983, ch. 306, 2; 2010, ch. 14, 1.



Section 6-8-3 - Council terms and qualifications.

6-8-3. Council terms and qualifications.

A. Members of the council appointed pursuant to Paragraphs (6) and (7) of Subsection A of Section 6-8-2 NMSA 1978, with the advice and consent of the senate, shall serve for staggered terms of five years. Members of the council shall serve until their successors are appointed and have qualified.

B. The members of the council appointed pursuant to Paragraphs (6) and (7) of Subsection A of Section 6-8-2 NMSA 1978 shall be qualified by competence and no less than ten years' experience in the field of investment management, investment risk management, corporate governance, investment accounting or finance. A member of the council shall not have had any contracts to do business with the council, the investment office, the office of the state treasurer, the educational retirement board, the public employees retirement association, the New Mexico finance authority or the state board of finance for a period of two calendar years prior to the person's appointment to the council and shall not enter into any contracts to do business with any of the named state agencies or instrumentalities for a period of two calendar years after the end of the term for which the member was appointed. Members of the council and officers and employees of the council shall be governed by the provisions of the Governmental Conduct Act [Chapter 10, Article 16 NMSA 1978]. Nothing in this section or in the Governmental Conduct Act shall be construed as prohibiting an officer of a financial institution from participating as a member of the council in setting general policies of the council, nor shall any provision of the Governmental Conduct Act prohibit the council or the state treasurer from depositing funds under the jurisdiction of the council in any financial institution. A council member shall not hold an office or employment in a political party.

C. The member appointed pursuant to Paragraph (5) of Subsection A of Section 6-8-2 NMSA 1978 shall serve at the pleasure of the governor. A member of the council appointed pursuant to Paragraphs (6) and (7) of Subsection A of Section 6-8-2 NMSA 1978 may be removed from the council by the appointing person or entity, for failure to attend three consecutive meetings or other cause, in the manner provided for removal of members of boards of regents under Article 12, Section 13 of the constitution of New Mexico. A vacancy in the membership of the council occurring other than by expiration of term shall be filled in the same manner as the original appointment but for the unexpired term only.

History: 1953 Comp., 11-2-8.6, enacted by Laws 1957, ch. 179, 3; 1981, ch. 264, 2; 1983, ch. 306, 3; 2010, ch. 14, 2; 2015, ch. 95, 2.



Section 6-8-4 - Investment office; state investment officer; terms.

6-8-4. Investment office; state investment officer; terms.

A. There is established an "investment office". The chief administrative officer of the office shall be known as the "state investment officer".

B. The state investment officer shall be appointed by the council. The state investment officer shall devote the officer's entire time and attention to the duties of that office and shall not engage in any other occupation or profession or hold any other public office, appointive or elective. The state investment officer shall be an individual qualified by at least ten years of investment and executive experience to direct the work of the investment office. The state investment officer shall appoint a deputy state investment officer, with at least seven years' professional experience in the field of institutional investment management, to serve as the chief investment officer. The state investment officer shall receive a salary to be determined by the council.

C. The state investment officer shall serve at the will of the council.

History: 1953 Comp., 11-2-8.7, enacted by Laws 1957, ch. 179, 4; 1977, ch. 247, 97; 1981, ch. 264, 3; 2010, ch. 14, 3; 2015, ch. 95, 3.



Section 6-8-5 - Bond; staff; budget.

6-8-5. Bond; staff; budget.

A. Before the state investment officer or other responsible employee of the investment office enters upon the officer's or employee's duties, the secretary shall require an individual bond or include the state investment officer and all employees of the investment office under a blanket bond for an amount and for a coverage deemed best to protect the state's interest. The bond premiums shall be paid by the state.

B. The state investment officer shall annually prepare a budget for administering and investing all funds managed by the investment office, which shall be reviewed and approved by the council. Any funds provided for the operating budget of the investment office shall be appropriated by the legislature from the assets of the land grant permanent funds, the severance tax permanent fund, funds available for investment pursuant to Subsection I of Section 6-8-7 NMSA 1978 or any other funds managed by the investment office, as authorized by law.

C. Amounts budgeted or appropriated from the land grant permanent funds and the severance tax permanent fund for the costs of administering and investing those funds shall be in addition to the amounts distributed to the beneficiaries of the land grant permanent funds and to the general fund from the severance tax permanent fund as provided by law.

D. The state investment officer shall appoint all employees of the investment office.

History: 1953 Comp., 11-2-8.8, enacted by Laws 1957, ch. 179, 5; 1976, ch. 6, 1; 1977, ch. 247, 98; 1997, ch. 135, 2; 2015, ch. 95, 4.



Section 6-8-6 - Transfer of investment powers.

6-8-6. Transfer of investment powers.

The functions, powers and duties vested by law relating to the investment or reinvestment of money and the purchase, sale or exchange of investments or securities of the permanent fund are transferred to the state investment officer. The state treasurer shall maintain custody of the state permanent fund but shall at all times render the fund or any part of it available for investment in accordance with the provisions of Sections 6-8-1 through 6-8-18 NMSA 1978.

Any provision of existing law requiring or designating an elected state official to serve by virtue of his office in an active or advisory capacity concerning the investment of the state permanent fund shall be inoperative.

History: 1953 Comp., 11-2-8.9, enacted by Laws 1957, ch. 179, 6; 1977, ch. 247, 99; 1981, ch. 264, 4.



Section 6-8-7 - Powers and duties of the state investment council and state investment officer; investment policy; investment managers.

6-8-7. Powers and duties of the state investment council and state investment officer; investment policy; investment managers.

A. Subject to the limitations, conditions and restrictions contained in policymaking regulations or resolutions adopted by the council, the council may make purchases, sales, exchanges, investments and reinvestments of the assets of all funds in accordance with the Uniform Prudent Investor Act [45-7-601 through 45-7-612 NMSA 1978]. The state investment officer and the council are trustees of all funds under their control and shall see that money invested is at all times handled in the best interests of the state. The council may delegate administrative and investment-related functions to the state investment officer.

B. The state investment officer shall formulate and recommend to the council for approval investment regulations or resolutions pertaining to the kind or nature of investments and limitations, conditions and restrictions upon the methods, practices or procedures for investment, reinvestment, purchase, sale or exchange transactions that should govern the activities of the investment office.

C. The council shall meet at least ten times per year, and as often as exigencies may demand, to consult with the state investment officer concerning the work of the investment office. The council shall have access to all files and records of the investment office and shall require the state investment officer to report on and provide information necessary to the performance of council functions. The council may hire investment management or consulting firms to advise the council with respect to the council's investment decisions for the investment of funds managed by the investment office and pay reasonable compensation for such management or consulting services from the assets of the applicable funds, subject to budgeting and appropriation by the legislature. The terms of any such investment management or consulting services contract shall incorporate the statutory requirements for investment of funds under the council's jurisdiction. Prior to being hired, a prospective investment management, advisory or consulting services firm shall submit to the council a disclosure detailing all campaign contributions made within the last two years by the firm or the principals of the firm to any member of the council, or to a political committee or other entity that is intended to aid or promote the nomination or election of any council member to a political office.

D. The council shall provide an opportunity for public comment at meetings of the council. Advance notice of meetings shall be published on the council's web site and in a newspaper of general circulation at least ten days in advance of the meeting.

E. All funds managed by the state investment officer shall be managed in accordance with the Uniform Prudent Investor Act. The council may form and use committees to study and make recommendations to the council. Prior to commencing work for the council, a committee member who is not a member of the council shall submit to the council a disclosure detailing all campaign contributions made within the last two years to any member of the council or to a political committee or other entity that is intended to aid or promote the nomination or election of any council member to a political office.

F. Fiduciaries of the permanent funds are:

(1) the council;

(2) the state investment officer and investment office staff;

(3) any person providing investment advice to the council, the state investment officer or investment office staff for an investment management, advisory or consulting services fee; and

(4) all persons exercising discretionary authority over or control of funds under the management of the council.

G. The council may contract for legal services for litigation on a contingent or partly contingent fee basis, subject to an expedited solicitation process devised and approved by the council; provided that:

(1) amounts recovered by the legal services contractor shall be deposited in the state investment council suspense fund;

(2) the council shall submit each proposed contract to the attorney general and the department for review of the contingency fee. The attorney general's and the department's review shall take into account the complexity of the factual and legal issues presented by the claims to be pursued under the contract. If the attorney general or the department advises the council that the proposed contingency fee is not reasonable, the council may nevertheless approve the contract and the contingency fee by a majority vote of its members; and

(3) each prospective legal services contractor seeking to represent the council on a contingent or partly contingent fee basis shall file with the council the disclosure required by Section 13-1-191.1 NMSA 1978 disclosing all campaign contributions made to the governor, attorney general, state treasurer or any member of the council, or to a political committee that is intended to aid or promote the nomination or election of any candidate to a state office if the committee is:

(a) established by any of the foregoing persons or their agents;

(b) established in consultation with or at the request of any of the foregoing persons or their agents; or

(c) controlled by one of the foregoing persons or their agents.

H. The council may select and contract for the services of one or more custodian banks for all funds under the council's management. For the purpose of this subsection, "custodian bank" means a financial institution with the general fiduciary duties to manage, control and collect the assets of an investment fund, including receiving all deposits and paying all disbursements as directed by staff, safekeeping of assets, coordination of asset transfers, timely settlement of securities transactions and accurate and timely reporting of the assets by individual account and in total.

I. For funds available for investment for more than one year, the council may contract with any state agency to provide investment advisory or investment management services, separately or through a pooled investment fund; provided that the state agency enters into a joint powers agreement with the council and that the state agency pays at least the direct cost of such services. Notwithstanding any statutory provision governing state agency investments, the council may invest funds available from a state agency pursuant to a joint powers agreement in any type of investment permitted for the land grant permanent funds under the prudent investor rule. In performing investment services for a state agency, the council and the state investment officer and investment office staff are exempt from the New Mexico Uniform Securities Act [58-13C-101 through 58-13C-701 NMSA 1978]. As used in this subsection, "state agency" means any branch, agency, department, board, instrumentality, institution or political subdivision of the state, the New Mexico finance authority, the New Mexico mortgage finance authority and any tax-exempt private endowment entity whose sole beneficiary is a state agency or whose beneficiaries are students attending a public educational institution in the state.

J. The state investment officer shall provide quarterly performance reports to the legislative finance committee. Annually, the state investment officer shall ratify and provide written investment policies, including any amendments, to the legislative finance committee.

K. Council members, the state investment officer and investment office staff and committee members appointed by the council, jointly and severally, shall be indemnified by the state, out of the permanent funds, from all claims, demands, suits, actions, damages, judgments, costs, charges and expenses, including court costs and attorney fees, against all claims, liability, losses or damages arising from any decisions made or actions taken while acting within the scope of duty and pursuant to law as a council member, the state investment officer, investment office staff or a committee member appointed by the council. Following indemnification, if it is shown that the indemnified person acted fraudulently or with intentional malice, the state shall have the right to recover from the indemnified person any amount expended under this subsection.

History: 1953 Comp., 11-2-8.10, enacted by Laws 1957, ch. 179, 7; 1977, ch. 247, 100; 1981, ch. 264, 5; 1983, ch. 306, 4; 1991, ch. 57, 1; 1993, ch. 113, 1; 1997, ch. 135, 3; 2001, ch. 252, 1; 2005, ch. 194, 1; 2005, ch. 240, 1; 2010, ch. 14, 4; 2011, ch. 9, 1; 2015, ch. 95, 5.



Section 6-8-8 - Compromise; adjustment.

6-8-8. Compromise; adjustment.

In the event of default in the payment of principal [of], or interest on, an investment made, the investment officer is authorized to institute proper proceedings to collect matured interest and principal; the investment officer may, after consultation with the investment council, accept for exchange purposes refunding bonds or other evidences of indebtedness at interest rates to be agreed upon with the obligor. The investment officer, after consultation with the council, is authorized to adjust past-due interest or principal in default.

History: 1953 Comp., 11-2-8.11, enacted by Laws 1957, ch. 179, 8; 1977, ch. 247, 101; 1981, ch. 264, 6.



Section 6-8-10 - Investment standards.

6-8-10. Investment standards.

Investments made pursuant to Sections 6-8-1 through 6-8-16 NMSA 1978 shall be made in accordance with the prudent investor rule set forth in the Uniform Prudent Investor Act [45-7-601 NMSA 1978].

History: 1953 Comp., 11-2-8.13, enacted by Laws 1957, ch. 179, 10; 2001, ch. 252, 3.



Section 6-8-11 - Custody of securities.

6-8-11. Custody of securities.

Securities purchased or held by the state investment officer or the council shall be in the custody of a custodian bank contracted pursuant to the provisions of Subsection H of Section 6-8-7 NMSA 1978.

History: 1953 Comp., 11-2-8.14, enacted by Laws 1957, ch. 179, 11; 1975, ch. 211, 3; 1977, ch. 247, 102; 2015, ch. 95, 6.



Section 6-8-13 - Record of investments.

6-8-13. Record of investments.

The investment office shall keep accurate and complete records and accounts concerning the state investment portfolio.

History: 1953 Comp., 11-2-8.16, enacted by Laws 1957, ch. 179, 13, 1977, ch. 247, 103; 2015, ch. 95, 7.



Section 6-8-14 - Monthly reports.

6-8-14. Monthly reports.

No later than twenty days after the end of each month, the state investment officer shall submit to the council a report of the operations of the investment office during the past month. Each report shall include a schedule of cumulative fiscal year actual and budgeted expenditures and a monthly summary of contributions, distributions, fees, income and net gains or losses for each permanent fund and investment pool. The reports shall be published on the web site of the council and the sunshine portal and shall be open for inspection to the public and the press in the investment office.

History: 1953 Comp., 11-2-8.17, enacted by Laws 1957, ch. 179, 14; 1977, ch. 247, 104; 2010, ch. 14, 5; 2015, ch. 95, 8.



Section 6-8-15 - Post-audit.

6-8-15. Post-audit.

The state auditor shall be responsible for conducting a continuous post-audit of the investment transactions of the state, and shall submit annually a special report on his findings to the investment council, the secretary, the governor, and to the appropriate legislative committee.

History: 1953 Comp., 11-2-8.28, enacted by Laws 1957, ch. 179, 15; 1977, ch. 247, 105.



Section 6-8-16 - Annual report.

6-8-16. Annual report.

On or before January 1 of each year, and at such other times as it may deem in the public interest, the investment council shall report to the governor and to the legislature with respect to its review of the work of the investment division [office].

History: 1953 Comp., 11-2-8.19, enacted by Laws 1957, ch. 179, 16; 1977, ch. 247, 106.



Section 6-8-22 - Disclosure of third-party marketers; penalty.

6-8-22. Disclosure of third-party marketers; penalty.

A. Neither the state investment council nor the state investment officer shall make any investment, other than investments in publicly traded equities or publicly traded fixed-income securities, unless the recipient of the investment discloses the identity of any third-party marketer who rendered services on behalf of the recipient in obtaining the investment and also discloses the amount of any fee, commission or retainer paid to the third-party marketer for the services rendered.

B. Information disclosed pursuant to Subsection A of this section shall be included in the monthly reports of the state investment officer and the annual reports of the state investment council.

C. Any person who knowingly withholds information required by Subsection A of this section is guilty of a fourth degree felony and shall be punished by a fine of not more than twenty thousand dollars ($20,000) or by imprisonment for a definite term not to exceed eighteen months or both.

D. As used in this section, "third-party marketer" means a person who, on behalf of an investment fund manager or other person seeking an investment of public money and under a written or implied agreement, receives a fee, commission or retainer for such services from the person seeking an investment of public money.

History: Laws 2009, ch. 152, 1.



Section 6-8-23 - Compensation under contingent fee contracts; suspense fund created.

6-8-23. Compensation under contingent fee contracts; suspense fund created.

A. For the purpose of making disbursements and distributions pursuant to this section, the "state investment council suspense fund" is created in the state treasury.

B. When pursuing a claim and utilizing legal services on a contingent fee basis, all amounts received by the legal services contractor as satisfaction of the claim shall be transferred to the council and deposited into the state investment council suspense fund to the credit of the council. Upon the direction of the state investment officer, the contingent attorney fees due to the legal services contractor shall be disbursed from the suspense fund to the contractor.

C. After a disbursement to a contractor pursuant to Subsection B of this section, the balance of the deposit into the state investment council suspense fund shall be distributed to the appropriate permanent fund or other appropriate fund from which the loss occurred that originated the claim pursued by the legal services contractor.

History: Laws 2011, ch. 9, 2.



Section 6-8-24 - Qui tam plaintiffs.

6-8-24. Qui tam plaintiffs.

Nothing in this 2011 act [6-8-7 and 6-8-23 NMSA 1978] shall prejudice or impair the rights of a qui tam plaintiff pursuant to the Fraud Against Taxpayers Act [44-9-1 NMSA 1978].

History: Laws 2011, ch. 9, 3.



Section 6-8-25 - Accounts for support of persons with disabilities.

6-8-25. Accounts for support of persons with disabilities.

The state treasurer shall establish and maintain the program established pursuant to 26 U.S.C. Section 529A and the Accounts for Persons with Disabilities Act [6-8A-1 through 6-8A-7 NMSA 1978].

History: Laws 2016, ch. 40, 8.






Article 8A - Accounts for Persons with Disabilities

Section 6-8A-1 - Short title.

6-8A-1. Short title.

Sections 1 through 7 [6-8A-1 through 6-8A-7 NMSA 1978] of this act may be cited as the "Accounts for Persons with Disabilities Act".

History: Laws 2016, ch. 40, 1.



Section 6-8A-2 - Definitions.

6-8A-2. Definitions.

As used in the Accounts for Persons with Disabilities Act:

A. "account" means an individual tax-free savings account for a designated beneficiary that is established pursuant to Section 529A of the Internal Revenue Code of 1986, as amended;

B. "account owner" means a person who establishes and owns an account under the Accounts for Persons with Disabilities Act and who is one of the following:

(1) the designated beneficiary of the account;

(2) the parent, guardian or conservator of a minor designated beneficiary; or

(3) the conservator of a designated beneficiary otherwise incapable of handling such beneficiary's financial affairs;

C. "designated beneficiary" means a person for whom an account is established under the Accounts for Persons with Disabilities Act;

D. "disability certification" means a certification deemed sufficient by the United States secretary of the treasury to establish a certain level of physical or mental impairment that meets the requirements of Section 529A of the Internal Revenue Code of 1986, as amended;

E. "eligible person" means, for a taxable year, a person who is either:

(1) entitled during that taxable year to benefits based on blindness or disability under Title 2 or Title 16 of the federal Social Security Act; provided that such blindness or disability occurred before the date on which the individual attained age twenty-six; or

(2) the subject of a disability certification filed with the United States secretary of the treasury;

F. "family member" means a sibling, whether by blood or adoption, including a brother, sister, stepbrother, stepsister, half-brother or half-sister;

G. "fiduciary" means a person authorized to do business in New Mexico and acting as a fiduciary to manage and invest an account; provided that such person is bonded and is not the parent, guardian or conservator of the designated beneficiary of the account;

H. "financial organization" means an organization that is authorized to do business in New Mexico and is:

(1) licensed or chartered by the office of superintendent of insurance;

(2) licensed or chartered by the financial institutions division of the regulation and licensing department; or

(3) subject to the jurisdiction of the federal securities and exchange commission;

I. "office" means the office of the state treasurer;

J. "qualified disability expenses" means any expenses, related to the designated beneficiary's blindness or disability, that include the following:

(1) education;

(2) housing;

(3) transportation;

(4) employment training and support;

(5) assistive technology and personal support services;

(6) health, prevention and wellness;

(7) financial management and administrative services;

(8) legal fees;

(9) expenses for oversight and monitoring;

(10) funeral and burial expenses; and

(11) other expenses approved by the United States secretary of the treasury; and

K. "qualified program" means a program established and maintained by the state or an agency or instrumentality of the state pursuant to 26 U.S.C. Section 529A.

History: Laws 2016, ch. 40, 2.



Section 6-8A-3 - Duties and authority of the office.

6-8A-3. Duties and authority of the office.

A. The office shall:

(1) ensure that an account meets the requirements of a qualified program; and

(2) promulgate rules to implement and administer the qualified program and other requirements of the Accounts for Persons with Disabilities Act.

B. The office may contract with third parties to:

(1) verify the disability certification of each designated beneficiary under the state's qualified program and certify whether expenses paid from such account are qualified disability expenses;

(2) provide such information related to accounts as the state is required to report to the federal social security administration; and

(3) administer and manage the accounts and report account activity to the office on an annual or such other basis as determined by the office.

History: Laws 2016, ch. 40, 3.



Section 6-8A-4 - Accounts.

6-8A-4. Accounts.

A. An account owner may:

(1) establish an account with a financial organization or fiduciary;

(2) close the account and establish an account with another financial organization or fiduciary, no more than twice in any tax year; and

(3) change the owner of an account to a family member of a designated beneficiary; provided that the family member is an eligible person.

B. More than one person may contribute to an account.

C. A person shall not be the designated beneficiary of more than one account.

History: Laws 2016, ch. 40, 4.



Section 6-8A-5 - Duties of financial organization or fiduciary.

6-8A-5. Duties of financial organization or fiduciary.

A. If a designated beneficiary incurs a qualified disability expense, the financial organization or fiduciary shall pay such expense, or reimburse such expense; provided that the account balance is sufficient to do so.

B. If any person attempts to contribute to an account and such contribution would exceed the limits on annual or maximum aggregate contributions to the account pursuant to 26 U.S.C. Section 529A, the financial organization or fiduciary shall return the amount that exceeds such limits to the contributor.

History: Laws 2016, ch. 40, 5.



Section 6-8A-6 - State as creditor of account.

6-8A-6. State as creditor of account.

Subject to any outstanding payments due for qualified disability expenses, upon the death of the designated beneficiary, an amount equal to the total medical assistance paid for the designated beneficiary after the establishment of the account shall be distributed to the state from funds remaining in the account upon filing of a claim for payment by the state. For purposes of this section, the state shall be a creditor of an account and not a beneficiary.

History: Laws 2016, ch. 40, 6.



Section 6-8A-7 - Treatment of accounts under federal means-tested programs.

6-8A-7. Treatment of accounts under federal means-tested programs.

A. Notwithstanding any other provision of federal law that requires consideration of one or more financial circumstances of a person when determining eligibility to receive benefits or determining the amount of assistance, such provisions shall not apply to a designated beneficiary except that, in the case of the supplemental security income program under Title 16 of the federal Social Security Act:

(1) a distribution for housing expenses shall be allowed; and

(2) any amount in an account established pursuant to the Accounts for Persons with Disabilities Act, including earnings on investment of the account, in excess of one hundred thousand dollars ($100,000) shall be considered an excess resource of the designated beneficiary.

B. The benefits of a designated beneficiary under the supplemental security income program under Title 16 of the federal Social Security Act shall not be terminated, but shall be suspended, by reason of excess resources of the designated beneficiary attributable to an amount in the account, within the meaning of Section 529A of the Internal Revenue Code of 1986, as amended.

History: Laws 2016, ch. 40, 7.



Section 6-8A-8 - Disclaimer of liability.

6-8A-8. Disclaimer of liability.

The state shall not be liable for financial losses suffered by any account owner, or designated beneficiary, with respect to an account established pursuant to the Accounts for Persons with Disabilities Act.

History: Laws 2016, ch. 40, 9.






Article 9 - Facsimile Signatures

Section 6-9-1 - Definitions.

6-9-1. Definitions.

As used in the Uniform Facsimile Signature of Public Officials Act:

A. "public security" means a bond, note, certificate of indebtedness or other obligation for the payment of money issued by this state or by any of its departments, agencies, boards or other instrumentalities or by any of its political subdivisions;

B. "instrument of payment" means a check, draft, warrant or order for the payment, delivery or transfer of funds;

C. "authorized officer" means any official of this state or any of its departments, boards, agencies or other instrumentalities, any county, municipality as defined in the Municipal Code [3-1-1 NMSA 1978], school district, other district, educational institution or any other governmental agency, political subdivision or instrumentality of the state or any officer or other authorized person of any corporate or other trustee, registrar, paying agent or transfer agent within the United States whose signature to a public security or instrument of payment is required or permitted by statute or charter or the ordinance, resolution or other official action authorizing the public security; and

D. "facsimile signature" means a reproduction by engraving, imprinting, stamping or other means of the manual signature of an authorized officer.

History: 1953 Comp., 5-9-1, enacted by Laws 1959, ch. 118, 1; 1983, ch. 265, 5.



Section 6-9-2 - Facsimile signature.

6-9-2. Facsimile signature.

Any authorized officer, after filing with the secretary of state his manual signature certified by him under oath, may execute or cause to be executed with a facsimile signature in lieu of his manual signature:

A. any public security, provided that at least one signature required or permitted to be placed thereon by statute, charter or the ordinance, resolution or other official action authorizing the public security shall be manually subscribed; and

B. any instrument of payment.

Upon compliance with the Uniform Facsimile Signature of Public Officials Act by the authorized officer, his facsimile signature has the same legal effect as his manual signature.

History: 1953 Comp., 5-9-2, enacted by Laws 1959, ch. 118, 2; 1983, ch. 265, 6.



Section 6-9-3 - Use of facsimile seal.

6-9-3. Use of facsimile seal.

When the seal of this state or any of its departments, agencies or other instrumentalities or of any of its political subdivisions is required in the execution of a public security or instrument of payment, the authorized officer may cause the seal to be printed, engraved, stamped or otherwise place in facsimile thereon. The facsimile seal has the same legal effect as the impression of the seal.

History: 1953 Comp., 5-9-3, enacted by Laws 1959, ch. 118, 3.



Section 6-9-4 - Violation and penalty.

6-9-4. Violation and penalty.

Any person who with intent to defraud uses on a public security or an instrument of payment:

A. a facsimile signature, or any reproduction of it, of any authorized officer; or

B. any facsimile seal, or any reproduction of it, of this state or any of its departments, agencies or other instrumentalities or of any of its political subdivisions is guilty of a felony.

History: 1953 Comp., 5-9-4, enacted by Laws 1959, ch. 118, 4.



Section 6-9-5 - Uniformity of interpretation.

6-9-5. Uniformity of interpretation.

This act [6-9-1 through 6-9-6 NMSA 1978] shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

History: 1953 Comp., 5-9-5, enacted by Laws 1959, ch. 118, 5.



Section 6-9-6 - Short title.

6-9-6. Short title.

This act [6-9-1 through 6-9-6 NMSA 1978] may be cited as the Uniform Facsimile Signature of Public Officials Act.

History: 1953 Comp., 5-9-6, enacted by Laws 1959, ch. 118, 6.






Article 10 - Public Money

Section 6-10-1 - Fiscal year designated.

6-10-1. Fiscal year designated.

A. The fiscal year for the state and for the counties, cities, towns, villages and school districts thereof begins on July 1 and ends on June 30. The year beginning on July 1, 1925 shall be known as the fourteenth fiscal year.

B. Beginning July 1, 1994, the fiscal year shall be cited by citing the calendar year in which the fiscal year ends. The fiscal year beginning July 1, 1994 shall be fiscal year 1995.

History: Laws 1903, ch. 108, 7; Code 1915, 5330; Laws 1925, ch. 80, 1; C.S. 1929, 134-409; 1941 Comp., 7-201; 1953 Comp., 11-2-1; 1994, ch. 12, 1.



Section 6-10-1.1 - Definitions.

6-10-1.1. Definitions.

As used in Chapter 6, Article 10 NMSA 1978:

A. "department" means the department of finance and administration;

B. "deposit" includes share, share certificate and share draft;

C. "eligible governing body" means a local governing body, the governing authority of a tribe or any other governmental or quasi-governmental body created or authorized to be created pursuant to New Mexico statutes;

D. "finance officer" means the chief financial officer of an eligible governing body or a participating government;

E. "local governing body" means a political subdivision of the state, including a school district or a post-secondary educational institution;

F. "participating government" means an eligible governing body or the state treasurer on behalf of the general fund that has invested money in the local government investment pool;

G. "secretary" means the secretary of finance and administration;

H. "treasury" means the master depository or cash concentration account held at the state's fiscal agent bank and administered by the office of the state treasurer, unless the context otherwise clearly indicates; and

I. "tribe" means a federally recognized Indian nation, tribe or pueblo or a subdivision or agency of a federally recognized Indian nation, tribe or pueblo, located wholly or partially in New Mexico.

History: 1978 Comp., 6-10-1.1, enacted by Laws 1987, ch. 79, 3; 2003, ch. 273, 12; 2008, ch. 23, 1; 2011, ch. 88, 1; 2013, ch. 65, 1.



Section 6-10-1.2 - Payment methods authorized; fee.

6-10-1.2. Payment methods authorized; fee.

A. A state agency or local governing body may accept payment by credit card or electronic means of any amount due under any law or program administered by the agency or local governing body. The state board of finance shall adopt rules on the terms and conditions of a state agency accepting payments by credit card or electronic transfer. The local governing body shall adopt procedures, subject to the approval of the department, on the terms and conditions of accepting payments by credit card or electronic transfer.

B. A state agency or local governing body may charge a uniform convenience fee to cover the approximate costs imposed by a financial institution that are directly related to processing a credit card or electronic transfer transaction. The fee shall be charged to the person using a credit card or electronic transfer. Amounts collected pursuant to this subsection are appropriated to the state agency or local governing body to defray the cost of processing the transaction.

History: Laws 1999, ch. 176, 1; 2009, ch. 218, 1; 2010, ch. 64, 1; 2011, ch. 86, 1.



Section 6-10-2 - Public money; cash books; daily balance; public record.

6-10-2. Public money; cash books; daily balance; public record.

It is the duty of every public official or agency of this state that receives or disburses public money to maintain a cash record in which is entered daily, in detail, all items of receipts and disbursements of public money. The cash record shall be balanced daily so as to show the balance of public money on hand at the close of each day's business. Except as may be otherwise provided by law, the cash record is a public record and is open to public inspection.

History: Laws 1923, ch. 76, 1; C.S. 1929, 112-101; 1941 Comp., 7-202; 1953 Comp., 11-2-2; 2003, ch. 273, 13.



Section 6-10-2.1 - State treasurer; duty.

6-10-2.1. State treasurer; duty.

The state treasurer shall identify and allocate to the general fund all earnings, including realized and unrealized gains and losses, from the investment of all accounts or funds in his custody unless the allocation of the earnings is:

A. otherwise provided by law;

B. prohibited by federal law creating the fund or the account or by specific court order; or

C. from the investment of a permanent fund and the use of the interest and income from the fund is restricted by constitutional or statutory provisions to particular purposes.

History: Laws 1989, ch. 324, 41; 2001, ch. 182, 1; 2002, ch. 57, 1.



Section 6-10-3 - Payment of state money into treasury; suspense funds.

6-10-3. Payment of state money into treasury; suspense funds.

All public money in the custody or under the control of any state official or agency obtained or received by any official or agency from any source, except as in Section 6-10-54 NMSA 1978 provided, shall be paid into the state treasury. It is the duty of every official or person in charge of any state agency receiving any money in cash or by check, draft or otherwise for or on behalf of the state or any agency thereof from any source, except as in Section 6-10-54 NMSA 1978 provided, to forthwith and before the close of the next succeeding business day after the receipt of the money to deliver or remit it to the state treasurer; provided, however, that:

A. the money collected by the state parks division of the energy, minerals and natural resources department and the state monuments division of the cultural affairs department shall be deposited into the state treasury no later than ten days following collection;

B. county treasurers shall remit all money received for taxes for state purposes or that are by law required to be remitted to the department on or before the tenth day of the next succeeding month following the receipt or collection thereof;

C. every official or person in charge of any state agency receiving any money, except as in Section 6-10-54 NMSA 1978 provided, in cash or by check or draft, on deposit, in escrow or in evidence of good faith to secure the performance of any contract or agreement with the state or with any department, institution or agency of the state, which money has not yet been earned so as to become the absolute property of the state, shall deliver or remit to the state treasury within the times and in the manner as in this section provided, which money shall be deposited in a suspense account to the credit of the proper official, person, board or bureau in charge of any state agency so receiving the money; and

D. all money held by the commissioner of public lands on deposit, in escrow or in evidence of good faith to secure the performance of any contract or agreement with the state shall be delivered or remitted to the state treasury within six months from the date this act is approved and at those times, in the amounts and from the various banks in which it is deposited as may be directed by the state board of finance.

History: Laws 1923, ch. 76, 2; C.S. 1929, 112-102; 1941 Comp., 7-203; 1953 Comp., 11-2-3; Laws 1987, ch. 295, 1; 2003, ch. 281, 1; 2011, ch. 88, 2.



Section 6-10-4 - Payment of obligations of prior years from current year appropriations.

6-10-4. Payment of obligations of prior years from current year appropriations.

A. Except as provided in Subsection B of this section, appropriations made for a specific fiscal year may not be used for paying obligations of any prior fiscal year except upon approval of the department. As a condition to the approval, the department shall certify that there existed in the affected state agency's budget at the end of the fiscal year sufficient funds, including uncollected earned revenue, to pay the obligation had the bill been presented prior to the end of that fiscal year. The department shall make quarterly reports to the legislative finance committee concerning all authorizations of payment.

B. Appropriations to the human services department for medicaid payments may be expended by that department for medicaid obligations for prior fiscal years.

History: 1953 Comp., 11-2-3.2, enacted by Laws 1963, ch. 35, 1; 1971, ch. 5, 1; 2003, ch. 273, 14.



Section 6-10-5 - General fund deficiency; certificates of indebtedness.

6-10-5. General fund deficiency; certificates of indebtedness.

In the event of a deficiency in the state general fund, upon prior approval by the state board of finance there shall be issued certificates of indebtedness of the state of New Mexico. These certificates shall be issued in an amount as may be required but not in excess of the constitutional limitation; such certificates shall be in the form prescribed by the attorney general of the state.

History: 1953 Comp., 11-2-3.3, enacted by Laws 1963, ch. 36, 1.



Section 6-10-6 - Issuance of certificates.

6-10-6. Issuance of certificates.

The certificates shall bear interest at a rate to be fixed by the state treasurer at the time of issuance and sale. Such interest shall not exceed three percent a year, payable semiannually on January 1 and July 1 of each year from the state general fund; both principal and interest shall be payable at the office of the state treasurer. The certificates shall be signed by the secretary of finance and administration and by the state treasurer; the coupons attached thereto, if any, for the semiannual interest shall bear the signature of the state treasurer.

The certificates shall be sold at not less than par and when so sold, the amount of the proceeds thereof shall be placed in a special fund and a separate account thereof shall be kept. All payments made from this special fund shall be made on the warrant or transfer order of the department of finance and administration.

History: 1953 Comp., 11-2-3.4, enacted by Laws 1963, ch. 36, 2; 1977, ch. 247, 94.



Section 6-10-7 - Retirement of certificates.

6-10-7. Retirement of certificates.

Such certificates of indebtedness shall be paid within two years after date upon order of the department of finance and administration. Any balance remaining in the special fund created for the proceeds of the issuance and sale of the certificates of indebtedness shall be first applied. Any additional amount required for retirement of such certificates shall be paid from the state general fund.

History: 1953 Comp., 11-2-3.5, enacted by Laws 1963, ch. 36, 3.



Section 6-10-8 - County boards of finance.

6-10-8. County boards of finance.

The board of county commissioners in each county in the state shall, ex officio and without additional compensation, constitute a county board of finance and as such shall, subject to the limitations of this act, have supervision over the determination of the qualifications and selection of banks, savings and loan associations and credit unions, whose deposits are insured by an agency of the United States, to receive the public money of their respective counties and of independent rural school districts, rural school districts and municipal school districts of municipalities having less than twenty-five thousand population according to the next preceding United States census and of any special or other districts in their respective counties for which the respective county treasurers of such counties act as ex-officio tax collectors. The county clerk in each county shall, ex officio and without additional compensation, act as clerk of such county board of finance. Every county board of finance shall hold meetings whenever necessary for the discharge of its duties, and the chairman shall convene such board whenever necessity therefor exists or when requested so to do by two of its members or at any time when the county treasurer shall advise the chairman that he has in his custody public money in excess of the aggregate amount which depositories qualified by law are entitled to hold. A majority of the board shall constitute a quorum for the transaction of business.

The county treasurer of each county in the state shall have supervision of the deposit and safekeeping of the public money of his county and all the money which may at any time come into or be in his possession as county treasurer and ex-officio tax collector for the use and benefit of the state or of any county, municipality or district or of any subdivision of any county or of any state or public institution and by and with the advice and consent of the respective boards of finance having jurisdiction over the respective funds shall designate banks, savings and loan associations and credit unions, whose deposits are insured by an agency of the United States, to receive on deposit all moneys entrusted in his care.

History: Laws 1933, ch. 175, 1; 1941 Comp., 7-204; 1953 Comp., 11-2-4; Laws 1968, ch. 18, 2; 1981, ch. 332, 1; 1987, ch. 79, 4.



Section 6-10-9 - Boards of finance for institutions.

6-10-9. Boards of finance for institutions.

The boards in control of the various public and educational institutions in this state, and all other boards handling funds in any manner whatever, except local boards of education, are hereby designated as boards of finance for such institutions and boards respectively. Each of such boards shall receive, handle and account, as provided by law, for all public moneys received by it, and shall deposit the funds of such institutions or boards in a depository or depositories qualified in accordance with the requirements of this act, equitably and upon the terms and conditions and in like manner and subject to such limitations as in this act prescribed for the deposit of public moneys by other boards of finance.

History: Laws 1933, ch. 175, 3; 1941 Comp., 7-206; 1953 Comp., 11-2-6; Laws 1963, ch. 190, 1; 1981, ch. 332, 2.



Section 6-10-10 - Deposit and investment of funds.

6-10-10. Deposit and investment of funds.

A. Upon the certification or designation of a bank, savings and loan association or credit union whose deposits are insured by an agency of the United States to receive public money on deposit, the state treasurer and county or municipal treasurers who have on hand any public money by virtue of their offices shall make deposit of that money in banks and savings and loan associations and may make deposit of that money in credit unions whose deposits are insured by an agency of the United States, designated by the authority authorized by law to so designate to receive the deposits of all money thereafter received or collected by the treasurers.

B. County or municipal treasurers may deposit money in one or more accounts with any such bank, savings and loan association or credit union located in their respective counties, subject to limitation on credit union accounts.

C. The state treasurer may deposit money in one or more accounts with any such bank, savings and loan association or credit union, subject to the limitation on credit union accounts.

D. Duplicate receipts or deposit slips shall be taken for each deposit made pursuant to Subsection A, B or C of this section. When deposits are made by the state treasurer, one copy of the receipt or deposit slip shall be retained by the state treasurer and the other copy shall be filed monthly on the first day of each month with the financial control division of the department. When deposits are made by the treasurer or any other authorized person making the deposits for a board of finance of a public or educational institution, one copy of the receipt or deposit slip shall be retained by the treasurer or authorized person making the deposit and the other copy shall be filed monthly on the first day of each month with that board of finance. When deposits are made by a county or municipal treasurer, one of the duplicate receipts or deposit slips shall be retained by the treasurer making the deposit and the other copy shall be filed monthly on the first day of each month with the secretary of the board of finance of the county or municipality for which that treasurer is acting.

E. "Deposit", as used in this section, means either investment or deposit and includes share, share certificate and share draft.

F. County or municipal treasurers, with the advice and consent of their respective boards of finance charged with the supervision and control of the respective funds, may invest all sinking funds or money remaining unexpended from the proceeds of any issue of bonds or other negotiable securities of any county, municipality or school district that is entrusted to their care and custody and all money not immediately necessary for the public uses of the counties, municipalities or school districts not invested or deposited in banks, savings and loan associations or credit unions in:

(1) bonds or negotiable securities of the United States, the state or a county, municipality or school district that has a taxable valuation of real property for the last preceding year of at least one million dollars ($1,000,000) and that has not defaulted in the payment of any interest or sinking fund obligation or failed to meet any bonds at maturity at any time within five years last preceding;

(2) securities that are issued and backed by the full faith and credit of the United States government or issued by its agencies or instrumentalities, including securities issued by federal home loan banks; or

(3) federally insured obligations, including brokered certificates of deposit, certificate of deposit account registry service and federally insured cash accounts.

G. The treasurer of a class A county or the treasurer of a municipality having a population of more than sixty-five thousand according to the most recent federal decennial census and located within a class A county, with the advice and consent of the boards of finance charged with the supervision and control of the funds, may invest all sinking funds or money remaining unexpended from the proceeds of any issue of bonds or other negotiable securities of the county or municipality that is entrusted to the treasurer's care and custody and all money not immediately necessary for the public uses of the county or municipality not invested or deposited in banks, savings and loan associations or credit unions in:

(1) shares of a diversified investment company registered pursuant to the federal Investment Company Act of 1940 that invests in fixed-income securities or debt instruments that are listed in a nationally recognized, broad-market, fixed-income-securities market index; provided that the investment company or manager has total assets under management of at least one hundred million dollars ($100,000,000) and provided that the board of finance of the county or municipality may allow reasonable administrative and investment expenses to be paid directly from the income or assets of these investments;

(2) individual, common or collective trust funds of banks or trust companies that invest in fixed-income securities or debt instruments that are listed in a nationally recognized, broad-market, fixed-income-securities market index; provided that the investment company or manager has total assets under management of at least one hundred million dollars ($100,000,000) and provided that the board of finance of the county or municipality may allow reasonable administrative and investment expenses to be paid directly from the income or assets of these investments; or

(3) shares of pooled investment funds managed by the state investment officer, as provided in Subsection I of Section 6-8-7 NMSA 1978; provided that the board of finance of the county or municipality may allow reasonable administrative and investment expenses to be paid directly from the income or assets of these investments.

H. A local public body, with the advice and consent of the body charged with the supervision and control of the local public body's respective funds, may invest all sinking funds or money remaining unexpended from the proceeds of any issue of bonds or other negotiable securities of the investor that is entrusted to the local public body's care and custody and all money not immediately necessary for the public uses of the investor and not otherwise invested or deposited in banks, savings and loan associations or credit unions in contracts with banks, savings and loan associations or credit unions for the present purchase and resale at a specified time in the future of specific securities at specified prices at a price differential representing the interest income to be earned by the investor. The contract shall be fully secured by obligations of the United States or other securities backed by the United States having a market value of at least one hundred two percent of the contract. The collateral required for investment in the contracts provided for in this subsection shall be shown on the books of the financial institution as being the property of the investor and the designation shall be contemporaneous with the investment. As used in this subsection, "local public body" includes all political subdivisions of the state and agencies, instrumentalities and institutions thereof; provided that home rule municipalities that prior to July 1, 1994 had enacted ordinances authorizing the investment of repurchase agreements may continue investment in repurchase agreements pursuant to those ordinances.

I. The state treasurer, with the advice and consent of the state board of finance, may invest money held in demand deposits and not immediately needed for the operation of state government and money held in the local government investment pool, except as provided in Section 6-10-10.1 NMSA 1978. The investments may be made in securities that are issued and backed by the full faith and credit of the United States government or issued by its agencies or instrumentalities, including securities issued by federal home loan banks.

J. The state treasurer, with the advice and consent of the state board of finance, may also invest in contracts for the present purchase and resale at a specified time in the future, not to exceed one year or, in the case of bond proceeds, not to exceed three years, of specific securities at specified prices at a price differential representing the interest income to be earned by the state. Such contract shall not be invested in unless the contract is fully secured by obligations of the United States or its agencies or instrumentalities or by other securities backed by the United States or its agencies or instrumentalities having a market value of at least one hundred two percent of the amount of the contract. The securities required as collateral under this subsection shall be delivered to a third-party custodian bank pursuant to a contract with the state and the counterparty or to the fiscal agent of New Mexico or its designee. Delivery shall be made simultaneously with the transfer of funds or as soon as practicable, but no later than the same day that the funds are transferred.

K. The state treasurer, with the advice and consent of the state board of finance, may also invest in contracts for the temporary exchange of state-owned securities for the use of broker-dealers, banks or other recognized institutional investors in securities, for periods not to exceed one year for a specified fee rate. Such contract shall not be invested in unless the contract is fully secured by exchange of an irrevocable letter of credit running to the state, cash or equivalent collateral of at least one hundred two percent of the market value of the securities plus accrued interest temporarily exchanged. The collateral required by this subsection shall be delivered to the state of New Mexico or its designee simultaneously with the transfer of funds or as soon as practicable, but no later than the same day that the state-owned securities are transferred.

L. Neither of the contracts in Subsection J or K of this section shall be invested in unless the contracting bank, brokerage firm or recognized institutional investor has a net worth in excess of five hundred million dollars ($500,000,000).

M. The state treasurer, with the advice and consent of the state board of finance, may also invest in any of the following investments in an amount not to exceed forty percent of any fund that the state treasurer invests:

(1) commercial paper rated "prime" quality by a national rating service, issued by corporations organized and operating within the United States;

(2) medium-term notes and corporate notes with a maturity not exceeding five years that are rated A or its equivalent or better by a nationally recognized rating service and that are issued by a corporation organized and operating in the United States; or

(3) an asset-backed obligation with a maturity not exceeding five years that is rated AAA or its equivalent by a nationally recognized rating service.

N. The state treasurer, with the advice and consent of the state board of finance, may also invest in:

(1) shares of an open-ended diversified investment company that:

(a) is registered with the United States securities and exchange commission;

(b) complies with the diversification, quality and maturity requirements of Rule 2a-7, or any successor rule, of the United States securities and exchange commission applicable to money market mutual funds; and

(c) assesses no fees pursuant to Rule 12b-1, or any successor rule, of the United States securities and exchange commission, no sales load on the purchase of shares and no contingent deferred sales charge or other similar charges, however designated, provided that the state shall not, at any time, own more than five percent of a money market mutual fund's assets;

(2) individual, common or collective trust funds of banks or trust companies that invest in United States fixed-income securities or debt instruments authorized pursuant to Subsections I, J and M of this section, provided that the investment manager has assets under management of at least one billion dollars ($1,000,000,000) and the investments made by the state treasurer pursuant to this paragraph are less than five percent of the assets of the individual, common or collective trust fund;

(3) the local government investment pool managed by the office of the state treasurer. Investments made pursuant to this paragraph shall, in aggregate, be no more than thirty-five percent of the total assets of the local government investment pool;

(4) securities issued by the state of New Mexico, its agencies, institutions, counties, municipalities, school districts, community college districts or other subdivisions of the state, or as otherwise provided by law; or

(5) securities issued by states other than New Mexico or governmental entities in states other than New Mexico.

O. Public funds to be invested in negotiable securities or loans to financial institutions fully secured by negotiable securities at current market value shall not be paid out unless there is a contemporaneous transfer of the securities at the earliest time industry practice permits, but in all cases, settlement shall be on a same-day basis either by physical delivery or, in the case of uncertificated securities, by appropriate book entry on the books of the issuer, to the purchaser or to a reputable safekeeping financial institution acting as agent or trustee for the purchaser, which agent or trustee shall furnish timely confirmation to the purchaser.

History: Laws 1933, ch. 175, 4; 1941 Comp., 7-207; 1953 Comp., 11-2-7; Laws 1968, ch. 18, 3; 1975, ch. 157, 1; 1979, ch. 262, 1; 1981, ch. 332, 3; 1983, ch. 24, 1; 1987, ch. 79, 5; 1987, ch. 230, 1; 1988, ch. 61, 1; 1989, ch. 39, 1; 1991, ch. 247, 1; 1994, ch. 71, 1; 1997, ch. 128, 1; 1999, ch. 233, 1; 2002, ch. 39, 1; 2003, ch. 271, 1; 2005, ch. 238, 1; 2005, ch. 239, 1; 2006, ch. 80, 1; 2008, ch. 23, 2; 2013, ch. 65, 2; 2016, ch. 50, 1; 2017, ch. 67, 1.



Section 6-10-10.1 - Local government investment pool created; distribution of earnings; report of investments.

6-10-10.1. Local government investment pool created; distribution of earnings; report of investments.

A. There is created in the state treasury the "local government investment pool". The fund shall consist of all deposits from participating governments, including revenues dedicated to repaying bonds, that are placed in the custody of the state treasurer for investment purposes pursuant to this section. The state treasurer shall maintain one or more separate accounts for each participating government having deposits in the local government investment pool and may divide the fund into two or more subfunds, as the state treasurer deems appropriate, for short-term and medium-term investment purposes, including one or more subfunds for bond proceeds deposited by participating governments.

B. If an eligible governing body is unable to receive payment on public money at the rate of interest as set forth in Section 6-10-36 NMSA 1978 from financial institutions within the geographic boundaries of the eligible governing body, or if the eligible governing body is not bound by the terms of Section 6-10-36 NMSA 1978, the finance officer having control of the money of that eligible governing body not required for current expenditure may, with the consent of the board of finance of the eligible governing body if consent is required by the laws or rules of the eligible governing body, remit some or all of the money to the state treasurer for deposit for the purpose of investment as allowed by this section.

C. Before funds are invested or reinvested pursuant to this section, a finance officer shall notify and make the funds available for investment to banks, savings and loan associations and credit unions located within the geographical boundaries of the participating government or the eligible governing body, subject to the limitation on credit union accounts. To be eligible for deposit of the government funds, the financial institution shall pay to the participating government or eligible governing body the rate established by the state treasurer pursuant to a policy adopted by the state board of finance for the investments.

D. A finance officer shall specify the length of time a deposit shall be in the local government investment pool. The state treasurer through the use of the state fiscal agent shall separately track each deposit and shall make information regarding the deposit available to the public upon written request.

E. The state treasurer shall invest the local government investment pool as provided in Section 6-10-10 NMSA 1978 regarding the investment of state funds in investments with a maturity at the time of purchase that does not exceed three years. The state treasurer may elect to have the local government investment pool consolidated for investment purposes with the state funds under the control of the state treasurer; provided that accurate and detailed accounting records are maintained for the account of each participating government and that a proportionate amount of interest earned is credited to each of the separate accounts of a participating government. The fund shall be invested to achieve its objective, which is to realize the maximum return consistent with safe and prudent management.

F. At the end of each month, all net investment income or losses from investment of the local government investment pool shall be distributed by the state treasurer to the accounts of participating governments in amounts directly proportionate to the respective amounts deposited by them in the local government investment pool and the length of time the amounts in each account were invested.

G. The state treasurer shall charge participating governments reasonable audit, administrative and investment expenses and shall deduct those expenses directly from the net investment income for the investment and administrative services provided pursuant to this subsection. The amount of the charges, the manner of the use by the state treasurer and the nature of bond-related services to be offered shall be established in rules adopted and promulgated by the state treasurer subject to approval by the state board of finance.

H. Subject to appropriation by the legislature, amounts deducted from the accounts of participating governments for charges permitted pursuant to this section shall be expended by the state treasurer in fiscal year 2008 and in subsequent fiscal years for the administration and management of the local government investment pool, services provided to participating governments related to investment of their money in that fund and other services authorized by this section. Balances remaining at the end of a fiscal year from the amounts deducted pursuant to this section shall revert to the general fund. Balances in the state treasurer's operating account resulting from deductions taken pursuant to this section in excess of the amount required to provide administration, management and related services required by this subsection or other services authorized by this section shall be offset by reductions in the charges made by the state treasurer to the accounts of participating governments in subsequent deductions from participating governments' accounts.

I. Each fiscal year, the state treasurer shall cause to have the short-term investment portion of the local government investment pool rated by a nationally recognized statistical rating organization. If the rating received by the short-term investment portion of the fund is lower than "AA", the state treasurer shall immediately submit a plan to the state board of finance detailing the steps that will be taken to obtain an "AA" or higher rating.

J. The state treasurer may offer to provide to participating governments services related to requirements of the federal income tax laws applicable to the investment of bond proceeds.

K. A tribe or quasi-governmental body created pursuant to New Mexico statute may become a participating government only if the governing authority of the tribe or quasi-governmental body has adopted a resolution authorizing the tribe or quasi-governmental body to remit money to the state treasurer for investment in the local government investment pool.

L. Deposits by the state treasurer on behalf of the general fund and bond proceeds investment pools shall, in aggregate, be no more than thirty-five percent of the total amount in the local government investment pool at any time.

History: 1978 Comp., 6-10-10.1, enacted by Laws 1988, ch. 61, 2; 1991, ch. 239, 1; 1991, ch. 258, 1; 1992, ch. 61, 32; 1994, ch. 71, 2; 1995, ch. 64, 1; 2001, ch. 241, 1; 2003, ch. 399, 1; 2006, ch. 80, 2; 2008, ch. 23, 3; 2011, ch. 158, 1; 2013, ch. 65, 3.



Section 6-10-10.2 - Statements of condition required to be transmitted to the state cash manager.

6-10-10.2. Statements of condition required to be transmitted to the state cash manager.

As a condition of retaining state deposits or investments, each financial institution certified or designated to receive state public money on deposit shall submit to the state cash manager its quarterly statement of condition at the same time the statement is sent to the federal or state financial authority. The statement shall be certified by an authorized officer of the institution. If the statement is not received by the state cash manager within ten days of its submission to the authority, the manager shall notify the institution of that fact, and the institution shall submit the certified statement within ten days of the notification. Within that twenty-day period, the institution shall not be disqualified from retaining state deposits or investments. If the institution fails to submit the certified statement within the twenty-day period, the state cash manager shall advise the state treasurer, who may withdraw all state funds from the institution in order to protect those state funds.

History: Laws 1993, ch. 105, 2.



Section 6-10-11 - Approval of investment of state funds.

6-10-11. Approval of investment of state funds.

No moneys of this state belonging to any sinking fund or other fund shall be invested by the state treasurer in any form of security without the prior approval of such investment by the state board of finance. The state board of finance, prior to approving any such investment shall make an investigation of the validity of any such security, including the authority for the issuance thereof and all proceedings leading up to such issuance, and of the adequacy of the means provided for the payment of principal and interest of such security, and shall by resolution adopted at a meeting of said board recite its findings on all said matters.

History: Laws 1925, ch. 86, 1; C.S. 1929, 112-301; 1941 Comp., 7-208; 1953 Comp., 11-2-8; Laws 1978, ch. 121, 1.



Section 6-10-12 - Investment of special road fund balances over $10,000.

6-10-12. [Investment of special road fund balances over ,000.]

The state treasurer is hereby authorized and directed to invest, as hereinafter provided, the funds on deposit in the state treasury to the credit of any special road fund, where such balance is in the amount of $10,000 (ten thousand dollars) or more.

History: Laws 1933, ch. 128, 1; 1941 Comp., 7-212; 1953 Comp., 11-2-14.



Section 6-10-13 - Limitation on investment of special road fund.

6-10-13. [Limitation on investment of special road fund.]

Investments mentioned in Section one [6-10-12 NMSA 1978] of this act shall not be made until after funds due the highway department for expenses incurred against such balance, are deducted nor shall such investments be made if the balance in such fund is to be expended by the state highway department within one year from the date that investment may be made.

History: Laws 1933, ch. 128, 2; 1941 Comp., 7-213; 1953 Comp., 11-2-15.



Section 6-10-14 - Securities eligible for special road fund investments.

6-10-14. [Securities eligible for special road fund investments.]

Investments provided for in Section one [6-10-12 NMSA 1978] shall be in securities such as are eligible for investment of common school permanent or other permanent funds, and shall be subject to the same regulations and approval.

History: Laws 1933, ch. 128, 3; 1941 Comp., 7-214; 1953 Comp., 11-2-16.



Section 6-10-15 - Surety for deposits.

6-10-15. Surety for deposits.

No public moneys in the custody of the state treasurer or the treasurer of any county, city or town in this state, or in the custody of any board in control mentioned in Section 6 hereof, shall be deposited in any bank or savings and loan association (except as otherwise herein provided) until such bank or savings and loan association is qualified to receive deposits of public moneys by depositing collateral security or by giving bond, as provided in this act.

Any bank or savings and loan association designated as such depository by the proper treasurer and/or board of finance may qualify by giving a bond or bonds in such sum as may be determined by said treasurer and/or board of finance, for the safekeeping and payment of such moneys, and all interest thereon, which bond or bonds shall run to the state of New Mexico, shall be subject to the approval of the proper board of finance of the state, county, city or town, or board in control, as the case may be, and the district judge of the district within which such county, city, town or board in control is situated and conditioned substantially as follows:

KNOW ALL MEN BY THESE PRESENTS: that we . . . . . . . . . . of . . . . . . . . . . as principal, and . . . . . . . . . . as surety, are held and firmly bound unto the state of New Mexico, in the just and full sum of . . . . . . . . . . . dollars ($ . . . . . .) for the payment of which, well and truly to be made, we bind ourselves and all our heirs, personal representatives, successors and assigns, jointly and severally, firmly by these presents.

Dated the . . . . . day of . . . . . . . . ., A.D., 19 . . . ..

The condition of the foregoing obligation is such that

WHEREAS, the said principal, in consideration of the receipt of certain moneys of . . . . . . . . . . in the state of New Mexico on deposit, (the amount whereof shall be subject to withdrawal or diminution by the treasurer of said . . . . . . . . . . as the requirements of said shall demand, and which amount may be increased or decreased as said treasurer may determine) and for the privilege of keeping the same, has agreed to pay and will pay the said . . . . . . . . . . in the state of New Mexico, interest on all moneys so deposited at the rate fixed by the board of finance of said . . . . . . . . . ., to wit: . . . . . . . . . . . at the rate of per centum per annum, the same to be paid monthly on the first day of each month, upon the average daily balance of the moneys of said . . . . . . . . . . so on deposit for the preceding month or fraction thereof:

NOW THEREFORE, if the said principal shall, from the . . . . . . day of . . . . . . . . . ., A.D., 19 . . . ., on the first of each and every month, render to the treasurer and the board of finance of said . . . . . . . . . . a statement, in duplicate, showing in detail, the daily balance of said moneys, so held by said principal on deposit, and the amount of interest accrued thereon, for the last preceding month, and shall pay over said deposit and said interest, upon the check, order or demand in writing of the officer thereunto duly authorized, and shall calculate, credit and pay interest as aforesaid, at the rate and in the manner aforesaid, and shall, in all respects save and keep the said . . . . . . . . . . safe and harmless by reason of the making of said deposit or deposits, and shall generally do and perform each and everything [every thing] required of depositories of public funds to be done and performed by the provisions of a certain act of the state of New Mexico, entitled, "An Act in Relation to Public Moneys," enacted by the sixth legislature of the state of New Mexico and all amendments thereof and any and all other acts in relation to public moneys then the obligation shall be void and of no effect, otherwise to be and remain in full force and virtue.

It is a further condition of this obligation, however, that said surety shall have the right to terminate its liability hereunder by giving thirty days' notice in writing to the treasurer and to the board of finance of said . . . . . . . . . . of its election so to do, and after the giving of such notice no further moneys shall be deposited with such depositories, and thereupon an accounting shall be immediately had of the liability of such depository for the moneys theretofore deposited with it, and until the payment of all moneys found to be due on such accounting, this bond shall remain in full force and virtue.

WITNESS our hands and seals the day and year first hereinafter written.

Such bond shall be executed as surety by a surety company authorized by compliance with the laws of New Mexico to do business in this state; and neither the state treasurer, nor any county, city or town treasurer, nor the treasurer of any board in control mentioned in Section 6 hereof shall have on deposit at any time more than the penal amount of the bond or bonds given by a depository to secure such deposit.

All bonds given under the provisions of this section to secure state moneys shall, after the approval thereof by the state board of finance be safely kept on file by said state board of finance; and all bonds given hereunder to secure county, city or town moneys, or moneys of any board in control as herein defined, shall, after the approval thereof by the proper board of finance, and the district judge, be kept in the custody of the county clerk of the county wherein is located the board of finance approving the same.

The state board of finance and each county clerk shall keep a record of all such bonds, which record shall be known as "depository bond record" and shall be in form as prescribed by the state board of finance.

Any and all bonds which may be given in pursuance of this act to secure moneys of the state, or moneys of the counties, cities, towns or board [boards] in control, or of moneys lawfully entrusted in the care and custody of the treasurers of such counties, cities, towns or boards in control may be put in suit and prosecuted against all or any one or more of the obligors, principals and sureties named therein in the name of the state of New Mexico for the use and benefit of the state, county, school district, city or town or board in control to secure whose money or any moneys lawfully entrusted to the care and custody of whose treasurers such bond is given.

History: Laws 1933, ch. 175, 5; 1941 Comp., 7-215; 1953 Comp., 11-2-17; 1981, ch. 332, 4.



Section 6-10-16 - Security for deposits of public money.

6-10-16. Security for deposits of public money.

A. Deposits of public money shall be secured by:

(1) securities of the United States, its agencies or instrumentalities;

(2) securities of the state of New Mexico, its agencies, instrumentalities, counties, municipalities or other subdivisions;

(3) securities, including student loans, that are guaranteed by the United States or the state of New Mexico;

(4) revenue bonds that are underwritten by a member of the financial industry regulatory authority, known as FINRA, and are rated "BAA" or above by a nationally recognized bond rating service; or

(5) letters of credit issued by a federal home loan bank.

B. No security is required for the deposit of public money that is insured by the federal deposit insurance corporation or the national credit union administration.

C. All securities shall be accepted as security at market value. The restrictions of Subsection A of this section apply to all securities subject to this subsection.

History: 1953 Comp., 11-2-18.1, enacted by Laws 1969, ch. 243, 1; 1981, ch. 332, 5; 1987, ch. 79, 6; 1987, ch. 307, 1; 2000, ch. 47, 1; 2013, ch. 65, 4.



Section 6-10-16.1 - Security for public deposits.

6-10-16.1. Security for public deposits.

All deposits of public funds shall be secured by securities as defined in Section 6-10-16 NMSA 1978 in the amount required by law or by surety bonds as provided for in Section 6-10-15 NMSA 1978. A surety company that issues a surety bond pursuant to this section shall be rated in the highest category by at least one nationally recognized statistical rating agency.

History: Laws 1981, ch. 332, 20; 2001, ch. 21, 1.



Section 6-10-17 - Amount of security to be deposited.

6-10-17. Amount of security to be deposited.

Any bank or savings and loan association designated as a depository of public money shall deliver securities of the kind specified in Section 6-10-16 NMSA 1978 to a custodial bank described in Section 6-10-21 NMSA 1978 and shall then deliver a joint safekeeping receipt issued by the custodial bank to the public official from whom or the public board from which the public money is received for deposit. The securities delivered shall have an aggregate value equal to one-half the amount of public money to be received in accordance with Subsection B of Section 6-10-16 NMSA 1978. However, any such bank or savings and loan association may deliver a depository bond executed by a surety company as provided in Section 6-10-15 NMSA 1978 as security for any portion of a deposit of public money.

History: 1953 Comp., 11-2-18.2, enacted by Laws 1969, ch. 243, 2; 1971, ch. 31, 1; 1981, ch. 332, 6; 1991, ch. 31, 1.



Section 6-10-17.1 - Noncompliance with collateral requirements; withdrawal of public funds.

6-10-17.1. Noncompliance with collateral requirements; withdrawal of public funds.

When a treasurer, board of finance or board of control finds that a bank or savings and loan association that has been designated as a depository of public money has not maintained qualifying securities as collateral for deposits of public money under the control of that treasurer or board as required by law, the treasurer or board shall request the depository to substitute or provide additional qualifying securities to meet those requirements within ten calendar days. If the bank or savings and loan association does not comply with the request within ten calendar days, the treasurer or board shall withdraw from that depository within the next ten calendar days all deposits of public money under the treasurer's or board's control without penalty to the public depositor, notwithstanding any other provision of law to the contrary.

History: Laws 1991, ch. 31, 8.



Section 6-10-18 - Assignment of securities; disposition.

6-10-18. Assignment of securities; disposition.

A. Any bank or savings and loan association designated as a depository by the proper treasurer, board of finance or board of control, prior to the delivery of securities of the kind specified in Section 6-10-16 NMSA 1978 to secure that deposit, shall enter into a written agreement with the state board of finance or the board of finance of the county, municipality or board of control whose money it desires to receive and hold on deposit. The depository shall provide for a security interest in the deposited securities in favor of the proper treasurer, board of finance or board of control and shall follow all procedures and comply with all provisions necessary to assure that the security interest is not avoidable under any provisions of law or regulations, including the federal Financial Institutions Reform, Recovery and Enforcement Act of 1989, as amended, and the Federal Deposit Insurance Act, as amended. These provisions and procedures shall be incorporated in the terms of the agreement, and the proper treasurer, board of control or board of finance shall take such steps as are necessary to verify compliance by the depository with all necessary provisions and procedures.

B. In case any bank or savings and loan association holding public money on deposit shall, upon proper demand therefor, default in the payment of any such money or the agreed interest on the money or in the performance of its obligations under the written agreement, the payment thereof being secured in whole or in part by a deposit of securities of the kind specified in Section 6-10-16 NMSA 1978, the treasurer, board of finance or board of control shall instruct the custodial bank in possession of the securities to transfer the securities or such portion of the securities as may be required to the treasurer or other official or its designated agent for disposition in accordance with Subsection C or D of this section.

C. The treasurer or other official or agent, upon delivery of the securities from the custodial bank, may sell the securities at public auction at the state capitol, courthouse or city hall or where the office of the official may be to the highest bidder for cash after thirty days' notice of the time and place and terms of the sale, which notice shall be given by publication thereof in a newspaper published in the county in which the sale is to take place; provided that the board of finance or board of control interested in the sale may become a purchaser at any such sale at not less than ninety-five percent of the market value of the securities.

D. The treasurer or other official or agent, upon delivery of securities from the custodial bank, may sell the securities at public or private sale at a broker's board or on any securities exchange in a manner that is customary in the securities industry for the types of securities being sold.

E. The proceeds realized from the sale under Subsection C or D of this section, after payment therefrom of the expenses of the sale, shall be applied to the payment of the amount of public money in which the bank or savings and loan association is in default and for which the securities so sold were pledged, and the remainder, if any, of the proceeds shall be paid over to the bank or savings and loan association. Upon any and all such sales, the securities sold shall be delivered to the purchaser thereof, the official or agent conducting the sale having first caused it to be endorsed in a manner or done other things as may be necessary to vest the title thereto in the purchaser.

History: Laws 1933, ch. 175, 9; 1941 Comp., 7-217; 1953 Comp., 11-2-19; Laws 1977, ch. 219, 1; 1981, ch. 332, 7; 1991, ch. 31, 2.



Section 6-10-19 - Ineligible depository bonds.

6-10-19. Ineligible depository bonds.

No depository bond with personal sureties shall be accepted as security for deposits of public money.

History: Laws 1933, ch. 175, 10; 1941 Comp., 7-218; 1953 Comp., 11-2-20; 1991, ch. 31, 3.



Section 6-10-20 - Additional security.

6-10-20. Additional security.

Any board of finance or board of control may at any time within its discretion require any bank or savings and loan association that has qualified as a depository of public money subject to the control of the board to furnish additional security for the deposit of the kind specified in Section 6-10-16 NMSA 1978.

History: Laws 1923, ch. 76, 21; 1925, ch. 123, 8; C.S. 1929, 112-121; 1941 Comp., 7-219; 1953 Comp., 11-2-21; 1991, ch. 31, 4.



Section 6-10-21 - Security for deposits; safekeeping; regulations of state board of finance.

6-10-21. Security for deposits; safekeeping; regulations of state board of finance.

The state board of finance is authorized and directed to regulate, by general regulation or by special orders applicable to individual cases, the safekeeping of bonds or other securities delivered by any bank or savings and loan association as security for deposits of public money. The bonds or securities shall be delivered to a third-party custodian, which shall be a federal reserve bank or branch thereof or in any other bank designated by the state board of finance and qualified to perform custodial functions in the state of New Mexico. The bank or savings and loan association delivering securities to that custodial bank shall enter into a written agreement with the custodial bank containing such conditions that will adequately protect the interests of the state, county, city, school district or institution interested in the bonds and securities.

History: Laws 1927, ch. 87, 1; C.S. 1929, 13-1020; 1941 Comp., 7-220; 1953 Comp., 11-2-22; 1981, ch. 332, 8; 1991, ch. 31, 5.



Section 6-10-22 - Security for deposits; liability for loss.

6-10-22. Security for deposits; liability for loss.

The state treasurer or any board of finance or the secretary or treasurer of any board of finance charged with the custody of any bonds or securities mentioned in Section 6-10-21 NMSA 1978 who complies with the requirements of the state board of finance with respect to the safekeeping of any bonds or securities shall not be liable for the loss of those bonds or securities except in cases where the loss is due to his willful act or might have been avoided by reasonable care on his part.

History: Laws 1927, ch. 87, 2; C.S. 1929, 13-1021; 1941 Comp., 7-221; 1953 Comp., 11-2-23; 1991, ch. 31, 6.



Section 6-10-23 - Safekeeping of pledged securities; acceptance, release and substitution.

6-10-23. Safekeeping of pledged securities; acceptance, release and substitution.

A. Whenever securities pledged by a depository bank or savings and loan association to secure public money are delivered to a custodial bank for safekeeping, the custodial bank is authorized to comply with the written instructions given by the depository bank or savings and loan association and the treasurer of the state, county, municipality, school district, public institution or board involved in accepting the securities for safekeeping, in releasing and delivering all or any portion of such pledged securities held in safekeeping and in permitting substitutions of other approved securities for those previously held in safekeeping. It is not necessary for the custodial bank to obtain instructions from or approval thereof by the board of finance having control of the public money involved in the particular transaction.

B. In other cases where a depository bank or savings and loan association is entitled to a withdrawal and return to it of securities which have been deposited to secure deposits of public money, the securities may be withdrawn or substitution of other approved securities effected upon the written instructions executed by the depository bank or savings and loan association and by the treasurer of the state, county, municipality, school district, public institution or board involved. It is not necessary for the instructions to be executed by the board of finance having control of the public money involved in the particular transaction.

C. The written instructions specified in Subsections A and B of this section may be contained in the written agreement between the depository bank or savings and loan association and the custodial bank provided for in Section 6-10-21 NMSA 1978.

History: 1941 Comp., 7-221a, enacted by Laws 1947, ch. 34, 1; 1953 Comp., 11-2-24; 1981, ch. 332, 9; 1986, ch. 25, 1; 1991, ch. 31, 7.



Section 6-10-24 - Deposit of public funds in federally insured banks, savings and loan associations and credit unions; conditions.

6-10-24. Deposit of public funds in federally insured banks, savings and loan associations and credit unions; conditions.

A. The state treasurer, the several county and municipal treasurers, the treasurers of any public or educational institution in this state and the treasurers of all irrigation districts and conservancy districts may deposit public funds in any bank of the state of New Mexico insured by the federal deposit insurance corporation up to the amount of the insurance or in any savings and loan association whose deposits are insured by the federal savings and loan insurance corporation up to the amount of the insurance, or in any credit union whose deposits are insured by the national credit union administration up to the amount of the insurance, without requiring the bank, savings and loan association or credit union to qualify as a public depository by giving security as required by the laws of New Mexico relating to public money; provided, however, that a deposit made in any credit union shall not exceed that amount insured by an agency of the United States.

B. The several county and municipal treasurers and the treasures of all irrigation districts and conservancy districts shall not make any deposits outside their respective political subdivisions.

C. All other boards of control handling public funds in any manner whatever may deposit the public funds in any banks in New Mexico insured by the federal deposit insurance corporation up to the amount of the insurance or in any savings and loan association whose deposits are insured by the federal savings and loan insurance corporation up to the amount of the insurance or in any credit union whose deposits are insured by the national credit union administration up to the amount of such insurance, without requiring the bank, savings and loan association or credit union to qualify as a public depository by giving security as required by the laws of New Mexico relating to public money; provided, however, that a deposit made in any credit union shall not exceed that amount insured by an agency of the United States.

History: Laws 1939, ch. 21, 1; 1941 Comp., 7-222; 1953 Comp., 11-2-25; Laws 1968, ch. 18, 4; 1975, ch. 157, 2; 1981, ch. 332, 10; 1987, ch. 79, 7.



Section 6-10-24.1 - State funds; limitation.

6-10-24.1. State funds; limitation.

A. No person depositing or investing state funds in banks or savings and loan associations in New Mexico shall deposit or invest any funds if that deposit or investment when added to state funds already in that bank or savings and loan association would be in excess of four hundred percent of equity capital of the bank or four hundred percent of net worth of the savings and loan association or more than twenty-five percent of the total of that financial institution's deposits, whichever is less, as shown by the most recent quarterly statement of financial condition required by federal or state financial authorities as certified by an authorized officer of that institution. The funds held by the state fiscal agent bank as such fiscal agent bank and demand deposits held by a state checking depository bank shall not be considered in construing these limits. The twenty-five percent of total deposits limitation shall not apply to a newly chartered bank or savings and loan association in the first year of its operation.

B. No person depositing state funds in credit unions in New Mexico shall deposit any funds in excess of that which is insured by an agency of the United States.

C. For the purpose of this section, "state funds" means money in the custody of the state treasurer or deposited or invested by him or by any state agency, department or instrumentality in New Mexico banks, savings and loan associations or credit unions and does not include local funds, which include funds deposited by institutions enumerated in Article 12, Section 11 of the constitution of New Mexico.

D. In the event a bank or savings and loan association exceeds the limitation set forth in Subsection A of this section, any person charged with responsibility for investing or depositing state funds shall not deposit additional new funds, but may renew any maturing certificate of deposit at the interest rate applicable for new state fund deposits and may provide for the staged withdrawal of the amount of funds which exceeds such limitation from the bank or savings and loan association over a reasonable period of time in order to avoid causing the failure of the institution. If, however, withdrawal of the state funds is necessary to prevent loss of such funds, they shall be removed.

History: Laws 1982, ch. 9, 1; 1987, ch. 79, 8; 1987, ch. 266, 1.



Section 6-10-24.2 - Linked deposit program.

6-10-24.2. Linked deposit program.

A. As used in this section:

(1) "financially at risk rural community" means a community with the following characteristics:

(a) no more than one insured bank, thrift institution or credit union within the community; and

(b) a population not exceeding three thousand five hundred; and either

(c) a declining population as evidenced by a decrease in population as shown by the two most recent federal decennial censuses; or

(d) a median household income less than eighty percent of the state median household income;

(2) "linked deposit program" means a depository institution's participation in the deposit program established pursuant to this section;

(3) "market rate" means the rate of return established by the state board of finance for deposits held by qualified depository institutions;

(4) "qualified depository institution" means an insured bank, trust institution or credit union qualified pursuant to Section 6-10-15 NMSA 1978;

(5) "qualifying branch" means an office of a qualified depository institution that is open five days a week, has a night deposit box and provides banking services to residents of the community; and

(6) "state deposits" means public funds under the control of the state treasurer or the state treasurer's designee and held by qualified depository institutions.

B. The state treasurer may invest up to fourteen percent of state deposits, not to exceed forty-nine million dollars ($49,000,000), in qualified depository institutions with a qualifying branch located in a financially at risk rural community. No more than ten million dollars ($10,000,000) may be deposited in any one qualified depository institution pursuant to the linked deposit program. For funds invested in qualified depository institutions pursuant to the linked deposit program, the state treasurer is authorized to accept a rate of return that is not more than one percent below the market rate.

C. The director of the financial institutions division of the regulation and licensing department shall promulgate rules implementing the provisions of this section. Those rules shall address the following areas:

(1) eligibility criteria for qualified depository institutions participating in the linked deposit program;

(2) application procedures for participation in the linked deposit program; and

(3) verification criteria for determining that a qualified depository institution participating in the linked deposit program is meeting the banking service needs of a financially at risk rural community.

History: Laws 2007, ch. 153, 1.



Section 6-10-25 - Declaration of policy.

6-10-25. Declaration of policy.

All moneys of the state, except permanent funds and income derived therefrom and those funds the investment of which is otherwise authorized by law, not needed to meet expenses of state government for the ensuing quarter year should be invested in interest-bearing time deposits or short-term United States government securities. No funds other than those necessary to meet expenses should be permitted to remain in noninterest-bearing account in state depositories.

History: 1953 Comp., 11-2-25.1, enacted by Laws 1955, ch. 140, 1; 1967, ch. 211, 1.



Section 6-10-26 - Quarterly reports of funds on demand deposit; investment in interest-bearing deposits and securities.

6-10-26. Quarterly reports of funds on demand deposit; investment in interest-bearing deposits and securities.

On or before the tenth day of each quarter of the fiscal year the state treasurer and the secretary of finance and administration shall report to the state board of finance the amount of money on deposit in state depositories, the account or funds to which the money is credited, the amount of money necessary in the opinion of each of such officers to be kept on demand deposit to meet expenses for the quarter, and the amount of money available, in the opinion of each of the officers, for investment for the ensuing quarter. The state board of finance, from such reports and other information which may be available to it, shall direct the state treasurer to invest such sums as it may determine as available for investment in interest-paying time deposits or short-term United States government securities, or a combination thereof. It is the further policy of the state of New Mexico to foster the banking business and the savings and loan business, and the board of finance shall not withdraw funds from the various banks and savings and loan associations of New Mexico if it is the banks' and savings and loan associations' desire to pay some reasonable interest rate on the funds. The state board of finance shall determine the rate of interest to be charged on the investments. The interest earned from the investment of this money shall be placed into the general fund of the state.

History: 1953 Comp., 11-2-25.2, enacted by Laws 1955, ch. 140, 2; 1957, ch. 102, 1; 1968, ch. 18, 5; 1977, ch. 247, 107; 1979, ch. 99, 1.



Section 6-10-27 - Provisions inapplicable to permanent and certain other funds.

6-10-27. Provisions inapplicable to permanent and certain other funds.

The provisions of Sections 6-10-25 and 6-10-26 NMSA 1978, shall not apply to the investment of permanent funds or the income derived therefrom nor to the investment of funds otherwise authorized by law.

History: 1953 Comp., 11-2-25.3, enacted by Laws 1955, ch. 140, 3; 1967, ch. 211, 2.



Section 6-10-28 - Investment of bond proceeds.

6-10-28. Investment of bond proceeds.

The state treasurer, upon order of the state board of finance, shall invest the proceeds of state revenue and general obligation bonds until the money is needed for the purpose for which the bonds were authorized and sold. Income from these investments shall be applied to payment of principal of and interest on the bonds, for the purposes for which the bonds were issued or to pay rebate, penalty, interest and other obligations of the state relating to the bonds under the Internal Revenue Code of 1986, as amended, including any regulations applicable under the code.

History: 1953 Comp., 11-2-25.4, enacted by Laws 1967, ch. 211, 3; 1988, ch. 45, 1.



Section 6-10-29 - Banks, savings and loan associations and credit unions to furnish statement of deposits monthly; credit interest monthly; signature to checks.

6-10-29. Banks, savings and loan associations and credit unions to furnish statement of deposits monthly; credit interest monthly; signature to checks.

A. Every bank, savings and loan association and credit union holding public money deposited by the state treasurer shall, on the first day of each month during the time in which it holds such deposits, furnish to the state treasurer and to the financial control division of the department of finance and administration an itemized statement concerning the deposit, showing the daily balance for the last preceding month and interest accrued thereon. These statements shall be filed by the state treasurer and the financial control division and be public records. Every bank, savings and loan association and credit union having public money on deposit other than that deposited by the state treasurer shall furnish to the treasurer depositing the same and to the board of finance which issued the certificate under which it holds such money, on the first day of each month during the time in which it holds any such money on deposit, an itemized statement concerning the deposit, showing the daily balance of the deposit account for the last preceding month and interest accrued thereon, which statement shall be filed in regular order and carefully preserved in the respective offices. Upon the first day of each month, all interest accrued upon the deposit shall by the bank, savings and loan association or credit union be credited to the state, county, municipality or board in control whose money it so holds.

B. All checks drawn against any account of public money deposited or against any interest account shall be signed by the proper officer authorized to sign them and in his official capacity.

C. "Deposit", as used herein, means either investment or deposit and includes share, share certificate and share draft.

History: Laws 1923, ch. 76, 14; C.S. 1929, 112-114; 1941 Comp., 7-223; 1953 Comp., 11-2-26; Laws 1968, ch. 18, 6; 1975, ch. 157, 3; 1987, ch. 79, 9.



Section 6-10-30 - Interest rates set by state board of finance.

6-10-30. Interest rates set by state board of finance.

The state board of finance at any time, but at least once each fiscal year, shall fix the rate of interest to be paid upon all time deposits of public money made by all public officials authorized to make deposits of public money.

History: 1953 Comp., 11-2-27, enacted by Laws 1975, ch. 304, 1; 2001, ch. 55, 1.



Section 6-10-31 - Interest on time deposits.

6-10-31. Interest on time deposits.

Any board of finance may, whenever in its opinion such a course is advisable and the public money under its control, or any part thereof, will not be needed immediately for public purposes, place such funds on time deposit with a bank, savings and loan association or credit union whose deposits are insured by an agency of the United States, taking the certificate of deposit or other evidence of indebtedness of the bank, savings and loan association or credit union receiving the deposit; provided, however, that all such deposits shall be secured as provided by law. No county or municipal board of finance shall make any deposits outside of its county.

History: Laws 1929, ch. 92, 1; C.S. 1929, 112-201; 1941 Comp., 7-225; 1953 Comp., 11-2-28; Laws 1968, ch. 18, 7; 1973, ch. 78, 1; 1975, ch. 157, 4; 1981, ch. 332, 11; 1987, ch. 79, 10.



Section 6-10-32 - Treatment of interest on land grant funds.

6-10-32. Treatment of interest on land grant funds.

All interest collected by the state treasurer on deposits, whether on time deposits or otherwise, in any bank, in any savings and loan association or in any credit union whose deposits are insured by an agency of the United States of money belonging to the common school permanent or income funds or to any other fund derived from lands granted to the state by any act of congress shall be treated by the state treasurer as income of the funds to which that money belongs and as collected by him shall be credited accordingly.

History: Laws 1929, ch. 92, 2; C.S. 1929, 112-202; 1941 Comp., 7-226; 1953 Comp., 11-2-29; Laws 1968, ch. 18, 8; 1987, ch. 79, 11.



Section 6-10-33 - Interest limited to maximum permitted by federal law or regulation.

6-10-33. Interest limited to maximum permitted by federal law or regulation.

No deposit of public funds shall bear interest where any bank, savings and loan association or credit union is precluded from paying interest on the deposit by federal law or the regulations of any agency or instrumentality of the United States, and no deposit of public funds shall bear a greater interest rate than banks, savings and loan associations or credit unions are authorized to pay under such federal laws or regulations.

History: 1953 Comp., 11-2-30, enacted by Laws 1975, ch. 157, 5; 1981, ch. 332, 12; 1987, ch. 79, 12.



Section 6-10-34 - Withdrawal of time deposits subject to federal law or regulation.

6-10-34. Withdrawal of time deposits subject to federal law or regulation.

Notwithstanding any other provision of law, no time deposit of public funds in a member of the federal reserve system, as that term is or may be defined by law or regulation of the board of governors of the federal reserve system, or in a bank or savings and loan association which is a member of the federal home loan bank or the federal savings and loan insurance corporation or in a credit union which is chartered or insured by the national credit union administration may be withdrawn before maturity, except under the conditions as the member bank or savings and loan association or credit union is authorized to repay the deposit before maturity under federal law or regulation, and no time deposit of public funds in a nonmember of the federal reserve system, federal home loan bank system or federal savings and loan insurance corporation, as the term "time deposit" is or may be defined by federal law or regulation of the federal deposit insurance corporation, shall be withdrawn before maturity, except under the conditions as a bank not a member of the federal reserve system, but insured by the federal deposit insurance corporation, is authorized to repay the deposit before maturity under federal law or regulation of the federal deposit insurance corporation.

History: Laws 1937, ch. 19, 2; 1941 Comp., 7-228; 1953 Comp., 11-2-31; 1981, ch. 332, 13; 1987, ch. 79, 13.



Section 6-10-35 - Fiscal agent of New Mexico; state checking depositories; state depositories; designation by board of finance.

6-10-35. Fiscal agent of New Mexico; state checking depositories; state depositories; designation by board of finance.

A. Except as otherwise provided by law, the state board of finance may designate a bank or savings and loan association doing business in this state and having an unimpaired capital and surplus of at least one hundred fifty thousand dollars ($150,000) as the "fiscal agent of New Mexico". The designation is subject to change, from time to time, by the state board of finance; however, the board shall formulate and adopt designation procedures, filed in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978], that shall be adhered to on each occasion of designation. The board, after it has designated the fiscal agent, shall apprise the legislature of its action and, in addition to the name of the designated fiscal agent, the communication shall include a brief description of the designee's particular qualifications.

B. The bank or savings and loan association designated as the fiscal agent of New Mexico shall enter into an agreement with the state, acting through the state board of finance, for:

(1) the collection for the state of all checks and other items received by the state on any account;

(2) the handling of the checking account of the state treasurer;

(3) the handling of all transfers of money in connection with the sale or retirement of bonds or obligations of the state or the purchase by the state of bonds or other securities;

(4) the investment of permanent or other funds of the state;

(5) the safekeeping of bonds or other securities belonging to or held by the state or any official of the state;

(6) the rate of interest to be paid upon average daily balances of state funds; and

(7) acting as the agent of the state in fiscal matters generally, subject always to the supervision and approval of the state board of finance.

C. The agreement shall contain the terms and conditions that are necessary, in the judgment of the state board of finance, for the proper conduct of the fiscal affairs of the state and the safekeeping of the money of the state.

D. The state board of finance shall require the fiscal agent of New Mexico to furnish surety company bond or securities of the kinds specified by law for the security of deposits of public money in an amount not less than two million five hundred thousand dollars ($2,500,000) as security for the safekeeping of the money of the state and the faithful performance of its duties as the fiscal agent. The state board of finance may adjust the amount of bond or security from time to time, but in no event shall the bond or security be in an amount less than two million five hundred thousand dollars ($2,500,000). No other bond or security is required of the fiscal agent for the securing of funds deposited by the state treasurer in the fiscal agency account, and the state treasurer is not liable upon the state treasurer's official bond on account of funds deposited in the fiscal agency account when the account is so secured. Nothing in this section shall prevent the bank or savings and loan association designated as fiscal agent from also qualifying as a state depository pursuant to Chapter 6, Article 10 NMSA 1978.

E. Payment to the fiscal agent of New Mexico for services performed may be made by the state board of finance upon warrants drawn by the secretary upon the state treasury as provided by law for expenditure of state funds or by compensating balances or a combination thereof. The legislature shall appropriate funds to the state board of finance for this purpose annually.

F. The state board of finance may also designate, according to its adopted designation procedures, not more than two other banks or savings and loan associations doing business in this state as "state checking depositories" in which money necessary to meet the current obligations of the state may be deposited in temporary checking accounts. No bank or savings and loan association shall be so designated unless it has an unimpaired capital and surplus of at least one hundred fifty thousand dollars ($150,000). Not more than twenty percent of all the state's money on hand shall be on deposit in all such checking accounts, including the checking account with the fiscal agent of New Mexico, for any period of time longer than is required to distribute the amount above twenty percent to applying, qualified depository banks or savings and loan associations. The state board of finance shall require a designated state checking depository to furnish surety company bond or securities of the kinds specified by law for the security of deposits of public money in an amount established by the board. Nothing in this section shall prevent a bank or savings and loan association designated as a state checking depository from also qualifying as a state depository pursuant to Chapter 6, Article 10 NMSA 1978, and nothing in this section shall prohibit the state treasurer from transferring to out-of-state banks and keeping on deposit with them funds necessary to pay interest upon and principal of those outstanding bonds, debentures and certificates of indebtedness that, with the interest coupons, were made payable at an out-of-state bank.

G. An authorized bank, savings and loan association or credit union desiring to receive public money deposits may file with the board of finance having control of the money its written proposal to receive the money on deposit, together with its agreement to pay interest on daily balances of the deposits at the rate of interest fixed by the state board of finance as prescribed in Section 6-10-30 NMSA 1978. The proposal shall specify whether the deposit is desired as a time deposit. The board of finance shall, at its next meeting after receipt of the proposal, consider the proposal, and, if it is in accordance with Chapter 6, Article 10 NMSA 1978, the board shall thereupon notify the bank or savings and loan association that upon its furnishing security as provided, it will be designated as a "state depository" of public money in an amount to be fixed by the board, which amount shall not exceed seventy-five percent of the capital and surplus of the applicant bank or savings and loan association if the deposit is secured by surety bond. If, after considering the proposal of a credit union and finding it in accordance with Section 6-10-36 NMSA 1978, the board of finance may designate the credit union a "state depository" of public money in an amount to be fixed by the board, which shall not exceed that amount insured by an agency of the United States. Upon furnishing proper bond or other security authorized by Chapter 6, Article 10 NMSA 1978, a certificate shall be issued to the bank or savings and loan association by the board of finance qualifying it as a depository of public money; and, if designated, a certificate shall be issued to a credit union qualifying it as a depository of public money; provided that a bank located outside the state, acting solely in the capacity of a paying bank for the purpose of paying interest upon and principal of state obligations represented by bonds, debentures and certificates of indebtedness and attached interest coupons, is not required to furnish collateral security in excess of one hundred thousand dollars ($100,000) regardless of the amount of state public money on deposit.

History: Laws 1934 (S.S.), ch. 24, 3; 1941 Comp., 7-229; 1953 Comp., 11-2-32; Laws 1957, ch. 35, 2; 1971, ch. 18, 1; 1981, ch. 332, 14; 1987, ch. 79, 14; 1987, ch. 87, 1; 2010, ch. 14, 7.



Section 6-10-36 - Public money deposits of certain governmental units; distribution; interest.

6-10-36. Public money deposits of certain governmental units; distribution; interest.

A. All public money, except that in the custody of the state treasurer, institutions of higher education, technical and vocational institutes, incorporated municipalities and counties that have adopted home rule charters as authorized by the constitution of New Mexico and local school boards that have been designated as boards of finance, shall be deposited in qualified depositories in accordance with the terms of this section or invested as otherwise provided by law.

B. Deposits of funds of a governmental unit may be made in noninterest-bearing checking accounts in one or more banks or savings and loan associations designated as checking depositories located within the geographical boundaries of the governmental unit. In addition, deposits of funds may be in noninterest-bearing accounts in one or more credit unions designated as checking depositories located within the geographical boundaries of the governmental unit to the extent the deposits are insured by an agency of the United States. If there is no checking depository within the geographical boundaries of the governmental unit, one or more banks, savings and loan associations or credit unions within the county in which the principal office of the governmental unit is located may be so designated, but credit union deposits shall be insured by an agency of the United States.

C. Public money placed in interest-bearing deposits in banks and savings and loan associations shall be equitably distributed among all banks and savings and loan associations having their main or staffed branch offices within the geographical boundaries of the governmental unit that have qualified as public depositories by reason of insurance of the account by an agency of the United States or by depositing collateral security or by giving bond as provided by law and that desire a deposit of public money pursuant to this section. The deposits shall be in the proportion that each bank's or savings and loan association's deposits bears to the total deposits of all banks and savings and loan associations that have their main office or staffed branch office within the geographical boundaries of the governmental unit and that desire a deposit of public money pursuant to this section. The deposits of the main office of a savings and loan association and its staffed branch offices within the geographical boundaries of a governmental unit is the total deposits of the association multiplied by the percentage that deposits of the main office and the staffed branch offices located within the geographical boundaries of the governmental unit are of the total deposits of the association, net of any public fund deposits. The deposits of each staffed branch office or aggregate of staffed branch offices of a savings and loan association located outside the geographical boundaries of the governmental unit in which the main office is located is the total deposits of the association multiplied by the percentage that deposits of the branch or the aggregate of branches located outside the geographical boundaries of the governmental unit in which the main office is located are of the total deposits of the association, net of any public fund deposits. The director of the financial institutions division of the regulation and licensing department shall promulgate a formula for determining the deposits of banks' main offices and branches for the purposes of distribution of public money as provided for by this section.

D. Public money may be placed at the discretion of the designated board of finance or treasurer in interest-bearing deposits in credit unions having their main or staffed branch offices within the geographical boundaries of the governmental unit to the extent the deposits are insured by an agency of the United States.

E. The rate of interest for all public money deposited in interest-bearing accounts in banks, savings and loan associations and credit unions shall be set by the state board of finance, but in no case shall the rate of interest be less than one hundred percent of the asked price on United States treasury bills of the same maturity on the day of deposit. Any bank or savings and loan association that fails to pay the minimum rate of interest at the time of deposit provided for in this subsection for any respective deposit forfeits its right to an equitable share of that deposit under this section.

If the deposit is part or all of the proceeds of a bond issue and the interest rate prescribed in this subsection materially exceeds the rate of interest of the bonds, the interest rate prescribed by this subsection shall be reduced on that deposit to an amount not materially exceeding the interest rate of the bonds if the bond issue would lose its tax-exempt status pursuant to the provisions of the Internal Revenue Code of 1986, as amended.

F. Public money in excess of that for which banks, savings and loan associations and credit unions within the geographical boundaries of the governmental unit have qualified may be deposited in qualified depositories in other areas within the state under the same requirements for payment of interest as if the money were deposited within the geographical boundaries of the governmental unit or may be invested as provided by law.

G. The department of finance and administration may monitor the deposits of public money by governmental units to assure full compliance with the provisions of this section.

History: 1953 Comp., 11-2-33, enacted by Laws 1977, ch. 136, 1; 1981, ch. 332, 15; 1983, ch. 191, 1; 1987, ch. 79, 15; 1997, ch. 123, 2; 2007, ch. 228, 1.



Section 6-10-36.1 - Receipts of public money; disposition by certain municipalities.

6-10-36.1. Receipts of public money; disposition by certain municipalities.

A municipality or village having within its boundaries no suitable banking facility in which to deposit collected receipts of public money shall deposit receipts within a period not to exceed five days from the date of collection, except when inclement weather or natural disaster conditions exist, in which case the period is extended to ten days; provided the municipality or village adopts a reasonable administrative policy approved by the local government division of the department of finance and administration establishing procedures for the safeguarding of the public funds prior to deposit.

History: Laws 1997, ch. 161, 1; 2007, ch. 130, 1.



Section 6-10-37 - State treasurer to make deposits.

6-10-37. State treasurer to make deposits.

The state treasurer shall deposit all money in his custody equitably among bank and savings and loan association depositories and, at his discretion in credit unions applying therefor when qualifying under the terms of this Act subject to the control and regulation of the state board of finance as otherwise in this Act provided.

History: Laws 1923, ch. 76, 12; C.S. 1929, 112-112; 1941 Comp., 7-231; 1953 Comp., 11-2-34; Laws 1987, ch. 79, 16.



Section 6-10-38 - Bonds of state treasurer, municipal treasurers and treasurers of boards in control.

6-10-38. Bonds of state treasurer, municipal treasurers and treasurers of boards in control.

The state treasurer shall give an official bond in the sum of five hundred thousand dollars ($500,000). Municipal treasurers and treasurers of any board in control shall give bond in a sum equal to twenty percent of the public moneys received by them during the preceding fiscal year, but in no instance shall the bond of a municipal treasurer be required in excess of fifty thousand dollars ($50,000).

The state treasurer shall appoint a deputy treasurer who shall take the oath of office required of the treasurer and shall receive salary as provided by law. In case of the death of the state treasurer, his deputy shall, unless removed, continue in office and perform the duties of the treasurer until a treasurer is appointed and qualified as required by law.

The state board of finance may enforce the collection of any bond given by any defaulting public official or depository of the state or any of its agencies or political subdivisions. In the case of officers or depositories other than the state, at least four months must have elapsed after the ascertainment of any default by any officer or depository without collection of the amount of the default by the county, municipality or other political subdivision or board in control concerned. The state board of finance may employ attorneys and agents to enforce the collection and to pay them compensation out of any money appropriated for the board of finance.

History: Laws 1923, ch. 76, 16; 1925, ch. 123, 5; C.S. 1929, 112-116; Laws 1933, ch. 36, 1; 1941 Comp., 7-233; 1953 Comp., 11-2-36; Laws 1967, ch. 238, 3.



Section 6-10-39 - Official bonds; payment of premiums; form.

6-10-39. [Official bonds; payment of premiums; form.]

If any state, county, city or town officer or treasurer of any board in control required to give bond by the laws of this state, shall furnish such bond with an authorized surety company as surety thereon, the premium on such bond shall be paid by the state, in the case of state officers, and by the county, city or town in the case of county, city or town officers, and by the board in control in the case of their treasurers. Such bonds shall be in substantially the following form:

BOND

AMOUNT $ ......

Know all men by these presents, that we ......, of ..., as principal, and ......, as surety, are held and firmly bound unto the state of New Mexico, in the penal sum of ... dollars, lawful money of the United States, for the payment of which well and truly to be made, we bind ourselves, our heirs, executors, administrators, successors and assigns, jointly and severally, firmly by these presents.

The condition of this obligation is such, that whereas the said ...... was on the ... day of ...... duly elected (or appointed) to the office of treasurer of ......:

NOW, THEREFORE, if the above bounden ...... shall, from the ...... day of ... well and faithfully perform all his duties as such treasurer during his term of office, and until his successor is elected or appointed, and qualified, and shall exercise all possible diligence and care in the collection of all money which it is his duty by law to collect and shall render true accounts of his office and his doings therein as required by law and pay over all moneys that may come into his hands by virtue of his said office, to the officers and persons authorized by law to receive the same and carefully keep and preserve all books and papers and other property appertaining to his office and deliver same to his successor in office when duly qualified, then this obligation to be void, otherwise to remain in full force and effect, provided however that the surety shall have the right to terminate its suretyship under this obligation by serving notice of its election so to do upon the ... thirty days prior to the date of such termination of suretyship, and thereafter the said surety shall be discharged from any liability hereunder for any default of the principal occurring after such termination of liability.

IN WITNESS WHEREOF, the said principal hath hereunto set his hand and seal and the said surety has caused this bond to be sealed with its corporate seal, attested by the signature of its attorney in fact, this ... day of ......, 19 ....

......................................................(Seal)

Principal

......................................................(Seal)

Surety

Approved

.....................

Acknowledgments of principal and surety.

In event of the giving of bonds with personal sureties the bond shall be substantially in the foregoing form.

History: Laws 1923, ch. 76, 17; C.S. 1929, 112-117; 1941 Comp., 7-234; 1953 Comp., 11-2-37.



Section 6-10-40 - Officials receiving consideration for placing loan or deposit; misusing funds; failure to deposit; penalty.

6-10-40. Officials receiving consideration for placing loan or deposit; misusing funds; failure to deposit; penalty.

Any person holding the office of state treasurer or the office of treasurer of any county, city, town or board in control in this state or any public officer or employee having in his custody or under his control any public money, who directly or indirectly receives from any person or persons or body of persons, association or corporation for himself or otherwise than in behalf of the state, county, city, town or board in control, whose money is so in his custody or under his control, any reward, compensation or profit, either in money or other property or thing of value, in consideration of a loan to or a deposit with any such person or persons or body of persons, association or corporation, of any of the public money so in his custody or under his control, or in consideration of any other agreement or arrangement touching the use of the money or any part thereof or who shall use or permit the use of any of the money for any purpose not authorized by law or who shall willfully neglect or refuse to deposit the money in his custody as required by this act or shall willfully deposit the money in his custody in any bank, federally insured savings and loan association or federally insured credit union not qualified to receive it under the provisions of this act or in excess of the amount for which the bank, federally insured savings and loan association may have qualified shall be deemed guilty of a felony and, upon conviction thereof, shall be punished by a fine of not more than five thousand dollars ($5,000) or by imprisonment for not more than ten years or both.

History: Laws 1923, ch. 76, 18; C.S. 1929, 112-118; 1941 Comp., 7-235; 1953 Comp., 11-2-38; Laws 1975, ch. 157, 7; 1987, ch. 79, 17.



Section 6-10-41 - Suspense account unearned money; transfer.

6-10-41. Suspense account unearned money; transfer.

All unearned moneys deposited in a suspense account with the state treasurer by any state officer or state agency shall, as soon as the same shall become the absolute property of the state of New Mexico, be transferred out of said suspense account to the proper fund by the warrant of the secretary of finance and administration based upon a voucher of the proper state official or agency, as the case may be.

Whenever it shall be finally determined that any moneys so deposited in a suspense account should be returned, repaid or refunded to the person, firm or corporation from whom the same were received, such moneys shall be paid out of the suspense account of the state treasurer upon a warrant drawn by the secretary of finance and administration based upon a voucher from the proper state official or agency, as the case may be.

History: Laws 1923, ch. 76, 22; C.S. 1929, 112-122; 1941 Comp., 7-236; 1953 Comp., 11-2-39; Laws 1977, ch. 247, 108.



Section 6-10-42 - Authorizing fund transfers to address delays in revenue; restrictions.

6-10-42. Authorizing fund transfers to address delays in revenue; restrictions.

The state board of finance shall have power when there is a shortage of money in the funds appropriated by the legislature for any purpose, due to delay in the collection of revenues provided therefor, to direct the transfer from any available fund in the state treasury in which there may be a surplus over current requirements of a sufficient sum to meet the shortage, the same to be replaced as soon as possible from receipts of revenues for such purpose. A transfer from any available fund to the general fund may include an amount not to exceed fifty-five percent of the balance in the tax administration suspense fund.

It is unlawful for any state official or board or officer of any state institution or agency to borrow any money for or on behalf of the state or such institution or agency unless directly authorized by law.

History: Laws 1923, ch. 76, 25; C.S. 1929, 112-125; 1941 Comp., 7-237; 1953 Comp., 11-2-40; Laws 1987, ch. 132, 1; 1988, ch. 50, 1.



Section 6-10-43 - Interest and sinking-fund balances.

6-10-43. Interest and sinking-fund balances.

If a balance remains in an interest or sinking fund of any county, municipality, school district or other political subdivision after the retirement and payment in full of the bonded indebtedness for which the interest and sinking fund was created, upon request of the governing body in charge of the expenditure of the funds, the secretary of finance and administration may approve the transfer of the balance to the fund requested by the county, municipality, school district or other political subdivision. Any balance transferred under this section shall be used for nonrecurring expenditures only.

History: 1953 Comp., 11-2-40.1, enacted by Laws 1971, ch. 105, 1; 1977, ch. 247, 109.



Section 6-10-44 - Temporary investment of excess funds; federal bonds or treasury certificates eligible.

6-10-44. Temporary investment of excess funds; federal bonds or treasury certificates eligible.

If at any time the state treasurer, or the treasurer of any county, incorporated municipality or board in control has on hand more money than can be divided equitably and ratably among qualified depositories, such treasurer may, with the approval of the proper board of finance, temporarily invest such excess funds in United States bonds or treasury certificates under such rules and regulations as may be prescribed by the state board of finance.

History: Laws 1923, ch. 76, 26; 1925, ch. 123, 10; C.S. 1929, 112-126; 1941 Comp., 7-238; 1953 Comp., 11-2-41; Laws 1975, ch. 211, 4.



Section 6-10-44.1 - Deposits in credit unions.

6-10-44.1. Deposits in credit unions.

Notwithstanding the provisions of Sections 6-10-36 or 6-10-44 NMSA 1978 requiring equitable or ratable deposits in banks and savings and loan associations, a treasurer or board of finance, in its discretion may deposit its public money in one or more credit unions as long as each deposit is insured by an agency of the United States.

History: 1978 Comp., 6-10-44.1, enacted by Laws 1987, ch. 79, 18.



Section 6-10-45 - Deposit of local funds with state treasurer to match allotments.

6-10-45. [Deposit of local funds with state treasurer to match allotments.]

The local governing authorities of counties, cities, towns and villages are hereby authorized to deposit with the state treasurer so much of their funds, within the limits of existing statutes, as may be necessary to match allotments of money to the state of New Mexico from public or private sources; provided, that said deposits with the state treasurer are expended entirely for the benefit of, and within the jurisdiction of, the counties, cities, towns and villages making such deposits.

History: Laws 1925, ch. 140, 1; C.S. 1929, 33-4601; 1941 Comp., 7-239; 1953 Comp., 11-2-42.



Section 6-10-46 - Disbursement of state funds; vouchers and warrants.

6-10-46. Disbursement of state funds; vouchers and warrants.

All payments and disbursements of public funds of the state shall be made upon warrants drawn by the secretary upon the treasury of the state based upon itemized vouchers in a form approved by the secretary.

History: Laws 1923, ch. 76, 24; C.S. 1929, 112-124; 1941 Comp., 7-240; 1953 Comp., 11-2-43; Laws 1957, ch. 252, 6; 1977, ch. 247, 110; 2003, ch. 273, 15.



Section 6-10-47 - Safekeeping and insurance of money and securities in state treasury; payment of cost.

6-10-47. [Safekeeping and insurance of money and securities in state treasury; payment of cost.]

The state board of finance shall have power to contract for the safekeeping and insurance of all moneys or securities in the state treasury, the cost of such safekeeping and insurance to be paid out of the interest on deposits fund upon warrants drawn by the state auditor.

History: Laws 1923, ch. 76, 28; C.S. 1929, 112-128; 1941 Comp., 7-244; 1953 Comp., 11-2-47.



Section 6-10-48 - Insolvency of depository institution; profit and loss account.

6-10-48. Insolvency of depository institution; profit and loss account.

Whenever any state funds have been deposited with any depository institution of this state and the depository institution has or will become insolvent at the time the deposit of state funds or any part thereof remains on deposit in that institution and the state board of finance determines that all or any part of the deposit of state funds is uncollectable or the deposit or any part thereof has been rendered uncollectable by reason of compromise or settlement thereof by the state board of finance, under order of court, the state board of finance shall order the state treasurer to transfer the balances of the amounts so deemed to be uncollectable to a profit and loss account and to close the accounts upon his books, specifying in the order the amounts to be credited to the profit and loss account.

History: Laws 1929, ch. 67, 1; C.S. 1929, 13-1201; 1941 Comp., 7-245; 1953 Comp., 11-2-48; Laws 1987, ch. 79, 19.



Section 6-10-49 - Insolvency of banks; state funds; right to recover deposits not impaired.

6-10-49. [Insolvency of banks; state funds; right to recover deposits not impaired.]

That the provisions of this act [6-10-48, 6-10-49 NMSA 1978], or action thereon by the state board of finance shall in no way prevent, interfere with or prejudice the right of the state of New Mexico to proceed with the collection of said amounts against the said depository or the sureties upon the bond of said depository nor shall the provisions of this act or actions thereunder by the said state board of finance, prevent, interfere with or prejudice the right of the said state board of finance to proceed with an action or actions to recover said amounts from said depository or the sureties upon the bond of said depository.

History: Laws 1929, ch. 67, 2; C.S. 1929, 13-1202; 1941 Comp., 7-246; 1953 Comp., 11-2-49.



Section 6-10-50 - Loss of money deposited in qualified banks, savings and loan associations or credit unions; treasurers relieved of liability.

6-10-50. Loss of money deposited in qualified banks, savings and loan associations or credit unions; treasurers relieved of liability.

No treasurer is liable for the loss of public money deposited by him in any bank, savings and loan association or credit union qualified to receive it under the provisions of this article due to the failure of the depository to repay the money except in cases where the loss could have been avoided by the exercise of reasonable care on the part of the treasurer.

Nothing in this section shall be construed as relieving from liability any security given by any bank or savings and loan association under the provisions of this article.

History: Laws 1923, ch. 76, 30; C.S. 1929, 112-130; 1941 Comp., 7-247; 1953 Comp., 11-2-50; Laws 1981, ch. 332, 16; 1987, ch. 79, 20.



Section 6-10-51 - To cover all moneys lawfully intrusted to treasurers.

6-10-51. To cover all moneys lawfully intrusted to treasurers.

All moneys, whether belonging to the state of New Mexico or to any county thereof, or to any city, town, village, municipal school district, union high school district, independent rural school district, rural school district or to any other special or other district, board of [or] institution, when lawfully in the possession or custody or under the control of the state treasurer, or of any county, city, town or village treasurer, or of any person acting as treasurer of any board in control, shall be considered to be moneys of and belonging to the state of New Mexico, or of the county, city, town, village or board in control for which such treasurer or person so in possession lawfully acts.

History: Laws 1933, ch. 175, 11; 1941 Comp., 7-248; 1953 Comp., 11-2-51.



Section 6-10-52 - Failure to comply with specific requirements; penalty.

6-10-52. [Failure to comply with specific requirements; penalty.]

Any person who shall willfully or knowingly fail to perform any act required, and as required by Section 2 [6-10-3 NMSA 1978] or Section 25 [6-10-42 NMSA 1978] hereof, or who shall commit any act in violation of either of said sections, shall be guilty of a felony and upon conviction shall be punished by a fine of not to exceed two thousand dollars ($2,000), or by imprisonment in the penitentiary for a term of not more than three years, or by both such fine and imprisonment.

History: Laws 1923, ch. 76, 29; C.S. 1929, 112-129; 1941 Comp., 7-249; 1953 Comp., 11-2-52.



Section 6-10-53 - Bribery of public treasurers and employees; penalty.

6-10-53. [Bribery of public treasurers and employees; penalty.]

Any person or persons who shall directly or indirectly pay or give, or offer to pay or give, to anyone holding the office of state treasurer or the office of treasurer of any county, city or town, or board in control, in this state, or to any person or persons under such officer's direction for the profit of any such officer or other person or persons, any reward or compensation either in money or other property or thing of value, in consideration of a loan to or deposit with any such person or persons, or body of persons, association or corporation, of any public moneys in the custody or under the control of such state treasurer, or the treasurer of any county, city or town, or board in control, or in consideration of any other agreement or arrangement touching the use of such moneys or any part thereof, for any purpose not authorized by law, shall be deemed guilty of a felony, and upon conviction thereof shall be punished by a fine of not more than five thousand dollars ($5,000) or by imprisonment for not more than ten years or both.

History: Laws 1923, ch. 76, 31; C.S. 1929, 112-131; 1941 Comp., 7-250; 1953 Comp., 11-2-53.



Section 6-10-54 - Institutions exempted from paying over money to state treasurer; liability for failure to make authorized deposit.

6-10-54. [Institutions exempted from paying over money to state treasurer; liability for failure to make authorized deposit.]

The several educational, charitable and penal institutions of the state shall be exempt from the provisions of Section 2 [6-10-3 NMSA 1978] of this act; provided, however, that any treasurer of the board in control of any such institution who shall fail, neglect or refust [refuse] to deposit all the funds, earned or unearned, of such institution in a qualified depository under an agreement to pay interest at the rate specified in Section 10 hereof on daily balances, shall be liable on his official bond for the amount of loss occasioned by the failure to so deposit such funds under an agreement to pay interest at such rate.

History: Laws 1923, ch. 76, 23; 1925, ch. 123, 9; C.S. 1929, 112-123; 1941 Comp., 7-251; 1953 Comp., 11-2-54.



Section 6-10-55 - Short title.

6-10-55. Short title.

This act [6-10-55 through 6-10-57 NMSA 1978] may be cited as the "Warrant Cancellation Act".

History: 1953 Comp., 11-2-43.1, enacted by Laws 1963, ch. 233, 1.



Section 6-10-56 - Definitions.

6-10-56. Definitions.

As used in the Warrant Cancellation Act:

A. "fiscal officer" means:

(1) for the state, the state treasurer, or, for all warrants issued by the department of finance and administration, the secretary of that department, or, for all warrants issued by agencies and institutions other than the department of finance and administration, the legally authorized disbursing officer of the agency or institution;

(2) for a county, the county treasurer;

(3) for a municipality, the municipal treasurer;

(4) for a school district, the legally authorized disbursing officer for the local board of education; and

(5) for a special district, the legally authorized disbursing officer; and

B. "warrant" means any warrant or check issued by the state, its agencies, institutions and political subdivisions.

History: 1953 Comp., 11-2-43.2, enacted by Laws 1963, ch. 233, 2; 1965, ch. 51, 1; 1977, ch. 247, 111.



Section 6-10-57 - Cancellation of warrants.

6-10-57. Cancellation of warrants.

A. Whenever any warrant issued by the state, county, municipality, school district or special district is unpaid for one year after it becomes payable, the fiscal officer shall cancel it.

B. The fiscal officer shall keep a register of all canceled warrants. The register shall show the number, date and amount of each warrant, the name of the person in whose favor it was drawn, the fund out of which it was payable and the date of cancellation.

C. The face amount of each warrant canceled shall revert and be credited to the fund against which the warrant was drawn.

D. Warrants canceled under Subsection A of this section are void and the indebtedness evidenced thereby is extinguished, which is hereby declared to be an express condition of every contract under which state warrants are issued except that:

(1) the department of finance and administration may issue a new warrant on a voucher issued by the commissioner of revenue [director of the revenue division of the taxation and revenue department] if a claim for refund was approved under Section 7-1-26 NMSA 1978, and if a warrant was issued and that warrant canceled under Subsection A of this section on or after January 1, 1970; and

(2) any fiscal officer may issue a new warrant for a canceled payroll warrant upon a voucher issued by the responsible employing authority certifying that the services for which the canceled payroll warrant had been issued were in fact rendered and that payment therefor had not been made, if:

(a) there is sufficient money in the fund from which the original payroll warrant was drawn to cover the new warrant; or

(b) if a suspense fund has been established in accordance with the provisions of Subsection E of this section and there is sufficient money in the suspense fund to cover the new warrant.

E. If any payroll warrant payable from an account which reverts at the end of a fiscal year to a general fund is canceled, the fiscal officer shall create a suspense fund in the amount of the total canceled payroll warrants and withhold that amount from reversion. Canceled payroll warrants shall be paid from the suspense fund.

F. Each warrant issued by the state, county, municipality or school district shall have printed on its face the words, "void after one year from date."

History: 1953 Comp., 11-2-43.3, enacted by Laws 1963, ch. 233, 3; 1971, ch. 29, 1; 1977, ch. 123, 1.



Section 6-10-58 - Signing checks for state funds.

6-10-58. Signing checks for state funds.

From and after the taking effect of this act, all checks drawn against any funds in the hands of the state treasurer shall be signed by the state treasurer or his duly authorized deputy.

History: Laws 1923, ch. 76, 27; C.S. 1929, 112-127; Laws 1937, ch. 133, 1; 1941 Comp., 7-241; 1953 Comp., 11-2-44.



Section 6-10-59 - Loss or destruction of state or political subdivision warrant or order for money; issue of duplicate.

6-10-59. Loss or destruction of state or political subdivision warrant or order for money; issue of duplicate.

In case of the loss or destruction of any warrant, draft, check or order for the payment of money out of the treasury of the state, or of any political subdivision of the state, the officer who drew the original instrument, or his successors in office, shall issue a duplicate as provided in Section 6-10-60 NMSA 1978.

History: Laws 1874, ch. 20, 1; C.L. 1884, 187; C.L. 1897, 399; Code 1915, 791; C.S. 1929, 27-303; 1941 Comp., 7-242; 1953 Comp., 11-2-45; Laws 1965, ch. 50, 1.



Section 6-10-60 - Issuance of duplicate; affidavit; bond to save state or political subdivision harmless.

6-10-60. Issuance of duplicate; affidavit; bond to save state or political subdivision harmless.

A. If the original warrant, draft, check or order has not cleared the treasury of the state or the fiscal agent of any political subdivision of the state and a stop payment has been filed with the treasury or with the fiscal agent by the officer before any duplicate is issued as provided in Section 6-10-59 NMSA 1978, the party applying for the duplicate shall file with the officer an affidavit which shall state that the original warrant, draft, check or order has been lost or destroyed or was never received.

B. If the original warrant, draft, check or order has been paid by the treasurer before any duplicate is issued as provided in Section 6-10-59 NMSA 1978, the party applying for the duplicate shall file with the officer a bond payable to the state or political subdivision, as the case may be in a penalty in the amount of the original warrant, draft, check or order conditioned to save harmless the state or political subdivision from all loss in consequence of the loss of the original warrant, draft, check or order, and the issuing of the duplicate, if the loss to the state or political subdivision is a result of the fraud or negligence of the original payee or a holder in due course. If the bond is a personal surety bond, it shall be sufficient if:

(1) there is one surety for each bond for one hundred dollars ($100) and under, and there are two sureties for each bond over one hundred dollars ($100); no surety for any of these bonds may be proprietor as surety for his proprietorship or partner as surety for his partnership as principal; and

(2) each surety swears in writing that he owns real property in New Mexico having a net value equal to the amount of the bond, and that this net value is not exempt from execution and forced sale over and above all his just debts and liabilities.

History: 1953 Comp., 11-2-46, enacted by Laws 1977, ch. 69, 1.



Section 6-10-61 - Permanent fund investment laws not affected.

6-10-61. [Permanent fund investment laws not affected.]

Nothing in this act shall be construed to prevent the investment in such manner as may be provided by law, of any permanent funds of the state, or of any county, city, town or board in control in the state.

History: Laws 1923, ch. 76, 32; C.S. 1929, 112-132; 1941 Comp., 7-252; 1953 Comp., 11-2-55.



Section 6-10-62 - Destruction of documentary evidence of extinguished debt; certificates of destruction; retention.

6-10-62. Destruction of documentary evidence of extinguished debt; certificates of destruction; retention.

A. When a debt in the form of a bond, note, certificate of indebtedness or interest coupon, incurred by the state, a state agency or institution, or by a political subdivision of the state (hereinafter called the "debtor agency"), has been extinguished by the full payment thereof, the documentary evidence of the debt may be destroyed. When the payment has been made by a bank, savings and loan association or other third-party paying agent, the bank, savings and loan association or other third-party paying agent shall forward to the governing authority of the debtor agency a certificate of destruction on which shall be specified:

(1) the number and maturity date of the bond, note, certificate or coupon;

(2) the date paid; and

(3) any other information required by the debtor agency. The debtor agency shall retain all such certificates of destruction for six years.

B. If the debtor agency is the paying agent, the bond, note, certificate of indebtedness or interest coupon shall be retained for a period of two years following payment, at which time the documentary evidence of the debt may be destroyed and a certificate of destruction prepared containing the same information as that required in Subsection A of this section. The certificate of destruction shall be retained by the debtor agency for six years.

History: 1953 Comp., 11-2-75, enacted by Laws 1975, ch. 117, 1; 1981, ch. 332, 17.



Section 6-10-63 - Electronic fund transfers.

6-10-63. Electronic fund transfers.

Notwithstanding any other provision of law, any public money may be transferred by means of electronic funds transfer between any public body and a public or private entity. The state board of finance shall adopt rules and regulations to carry out the purpose of this section.

History: 1978 Comp., 6-10-63, enacted by Laws 1989, ch. 48, 1.






Article 11 - Acceptance and Disbursement of United States Funds

Section 6-11-1 - Funds from forest reserves; acceptance.

6-11-1. [Funds from forest reserves; acceptance.]

That the terms and conditions of the acts of congress providing for the distribution among the states and territories of the United States of a portion of the revenues derived from forest reserves be, and the same are hereby accepted.

History: Laws 1909, ch. 119, 1; Code 1915, 1350; C.S. 1929, 33-5801; 1941 Comp., 7-301; 1953 Comp., 11-3-1.



Section 6-11-2 - Transmission of money to counties.

6-11-2. [Transmission of money to counties.]

The treasurer of the state of New Mexico shall transmit to the treasurers of the various counties in which forest reserves are situated, the proportion of money in his hands from the source mentioned which shall be due such county, such proportion to be based upon the number of acres of forest reserve in such county.

History: Laws 1909, ch. 119, 2; Code 1915, 1351; C.S. 1929, 33-5802; 1941 Comp., 7-302; 1953 Comp., 11-3-2.



Section 6-11-3 - Application of money to forest reserve school purposes fund and county road fund; expenditure upon roads; building of roads.

6-11-3. Application of money to forest reserve school purposes fund and county road fund; expenditure upon roads; building of roads.

A. Money received under Section 6-11-2 NMSA 1978 shall be applied in the different counties to which it is transmitted as follows:

(1) one-half to the credit of the forest reserve school purposes fund, hereby created; and

(2) one-half to the credit of the county road fund.

B. One-half of the money accruing to any county and duly remitted to the county treasurer to be credited to the county road fund under Subsection A of this section may be expended by the board of county commissioners upon roads within forest reserves in those counties and upon those other roads in the counties deemed by the boards of county commissioners to be necessary or convenient to the public.

History: 1953 Comp., 11-3-3, enacted by Laws 1978, ch. 128, 2.



Section 6-11-4 - Officer not to receive compensation; misapplication of funds; penalty; removal.

6-11-4. [Officer not to receive compensation; misapplication of funds; penalty; removal.]

No officer shall receive any compensation for the receipt, handling or disbursement of said funds, and any officer who shall apply said funds to any other purpose than the purpose mentioned in this article and in the acts of congress referred to, shall forfeit treble the amount so misapplied and shall be immediately removed from office.

History: Laws 1909, ch. 119, 4; Code 1915, 1353; C.S. 1929, 33-5805; 1941 Comp., 7-304; 1953 Comp., 11-3-4.



Section 6-11-5 - Taylor Grazing Act funds; distribution.

6-11-5. [Taylor Grazing Act funds; distribution.]

That all funds received by the state of New Mexico as its distributive share of the amount collected by the United States government under the provisions of the Act of Congress of June 28, 1934 (48 Stat. 1269) Public [Law] No. 482, 73rd Congress, known as the Taylor Grazing Act and any act amendatory thereof, shall be deposited with the state treasurer. Upon receipt of said money, including any such money as may now be on hand, the state treasurer shall ascertain from the records of the proper United States officers having the records of the grazing districts or lands from which such moneys are derived the area of each such grazing district or lands, and the area of each thereof in each county in which the same is located or into which it extends, and the amount of money so derived from each such grazing district or lands, and thereupon shall distribute to each of the counties of the state from such moneys a sum equal to that proportion of the money derived from each grazing district or lands which the area of such district or lands within the county bears to the total area of such district or lands. If any grazing district shall lie partly in this state and partly in another, for the purpose of the computation and apportionment herein prescribed, the area thereof within this state shall be considered as one district.

History: Laws 1939, ch. 125, 1; 1941 Comp., 7-305; 1953 Comp., 11-3-5.



Section 6-11-6 - Farm and range improvement fund; approval of expenditures.

6-11-6. [Farm and range improvement fund; approval of expenditures.]

All money so received by any county shall be placed in a special fund known and designated "the farm and range improvement fund" and shall be expended by the county as herein prescribed for the benefit of the county in the conservation of soil and water, the control of rodents and predatory animals and the extermination of poisonous and noxious weeds, the construction of dipping vats, spraying machines and other structures to control parasites on livestock, and for repair and maintenance of said vats, machines and structures and for the construction and maintenance of secondary roads. In the administration and expenditure of said special fund, the county commissioners shall seek the advice of and may cooperate with state and federal agencies and officials having knowledge of or engaged in activities similar to those for which said special fund may be expended as herein prescribed. Any payment made from said special fund shall first have the approval of the president of the New Mexico college of agriculture and mechanic arts [New Mexico state university], and shall be based on a voucher whereon the items and purposes of the proposed expenditure are stated in detail, and which shall bear in its face the written approval of the president of the New Mexico college of agriculture and mechanic arts [New Mexico state university], or the person who for the time being is performing the duties of that office; provided, however, that such approving officer may designate, by written designation, filed in the office of the county clerk, some person in the county to give, endorse and sign such approval in his name.

History: Laws 1939, ch. 125, 2; 1947, ch. 57, 1; 1941 Comp., 7-306; 1953 Comp., 11-3-6.



Section 6-11-7 - Short title.

6-11-7. Short title.

This act [6-11-7 through 6-11-9 NMSA 1978] may be cited as the "Public Works Grant-in-Aid Act."

History: Laws 1979, ch. 307, 1.



Section 6-11-8 - Public works grant-in-aid fund.

6-11-8. Public works grant-in-aid fund.

There is created in the state treasury the "public works grant-in-aid fund."

History: Laws 1979, ch. 307, 2.



Section 6-11-9 - Administration; limitations.

6-11-9. Administration; limitations.

A. The secretary of the department of finance and administration shall administer the public works grant-in-aid fund and shall process all applications for grants from that fund. Grants may be made from the fund for the purpose of meeting the state matching requirement in public works projects in accordance with the provisions of Section 304, Title 3 of the federal Public Works and Economic Development Act of 1965, as amended.

B. The commerce and industry department shall develop standards and criteria for awarding grants for public works projects for the approval of the governor. Incorporated municipalities or counties sponsoring projects of unincorporated communities, including, but not limited to, Indian communities, shall be entitled to receive funds from the public works grant-in-aid fund. Projects proposed must be in accordance with the provisions of the federal Public Works and Economic Development Act of 1965, as amended. All terminology contained in that act relating to nonprofit organizations shall be disregarded as such entities are not eligible for state financial assistance.

History: Laws 1979, ch. 307, 3; 1983, ch. 296, 22.






Article 12 - State Indebtedness

Section 6-12-1 - Borrowing or investing permanent funds to pay interest on state bonds.

6-12-1. [Borrowing or investing permanent funds to pay interest on state bonds.]

The state treasurer is authorized by this article [6-12-1, 6-12-2 NMSA 1978] in order to provide for the prompt payment of interest on the bonded indebtedness of the state, to borrow money upon the best terms possible, but at a rate of interest not to exceed six percent, and for the shortest practicable time, in quantity sufficient to pay any interest as it accrues, whenever the money in the state treasury, applicable to such payment is insufficient to meet interest coupons as they mature, unless there should be in any one or more of the funds in which are placed the proceeds of the administration of public lands donated to the territory or state of New Mexico by congress, money which is not needed for immediate use for the purposes for which such lands were donated and which is to be invested in accordance with the requirements of the acts of congress and of the constitution, or funds in the permanent school fund, in which case the state treasurer may invest so much of such fund, or funds, as may be necessary for the purpose of meeting the interest-bearing obligations, in an interest-bearing obligation to be executed by him, the interest thereon to run until both principal and interest can be paid back to the fund or funds from which it may have been borrowed.

History: Laws 1913, ch. 45, 1; Code 1915, 4582; C.S. 1929, 109-302; 1941 Comp., 7-501; 1953 Comp., 11-5-1.



Section 6-12-2 - Certificates of indebtedness and interest; treasurer may borrow to pay.

6-12-2. Certificates of indebtedness and interest; treasurer may borrow to pay.

Whenever the money in the funds is insufficient to meet the outstanding certificates of indebtedness and interest coupons as they mature, it shall be the duty of the state treasurer to borrow temporarily a sufficient sum to make such payment, and for such purposes the said treasurer is hereby authorized and empowered to make and negotiate the necessary loan on the best terms obtainable, at a rate of interest not to exceed six per centum per annum; provided, that any surplus money in the interest on deposits fund and any surplus of any other fund on hand not otherwise appropriated shall be first used to pay said deficit before borrowing money to make such payments. The secretary of finance and administration shall countersign any and all necessary papers for the negotiation of such loan, and charge the proceeds to the treasurer, and the treasurer shall redeem such paper out of the interest fund whenever there shall be money in such fund available.

History: Laws 1913, ch. 83, 1; Code 1915, 4581; C.S. 1929, 109-301; 1941 Comp., 7-502; 1953 Comp., 11-5-2; Laws 1977, ch. 247, 133.



Section 6-12-4 - Public sale of securities.

6-12-4. [Public sale of securities.]

Such bonds, debentures and certificates shall, notwithstanding the provisions of any other law, bear the lowest rates of interest obtainable but not exceeding four percent per annum, and shall be sold for not less than par and accrued interest; and if sold to persons other than the state treasurer shall be sold for cash and only to the bidder or bidders offering the highest price, not less than par and accrued interest, or offering to purchase the same at par and accrued interest, or offering to purchase said debentures at par and accrued interest at the lowest rate of interest, and only after advertising the time and place of sale by notice published for two consecutive weeks in one newspaper published in the city of Santa Fe, New Mexico, and one newspaper published in the city of New York, the first publication to be not less than fifteen days prior to the date of sale.

History: 1941 Comp., 7-504, enacted by Laws 1941, ch. 172, 2; 1953 Comp., 11-5-4.



Section 6-12-5 - Application of act.

6-12-5. [Application of act.]

The provisions of this act [6-12-4, 6-12-5 NMSA 1978] shall be applicable to the bonds, debentures or certificates of indebtedness which have been or may be authorized by the fifteenth legislature to be issued by the state of New Mexico, the New Mexico insane asylum [Las Vegas medical center], the 1941 compilation commission, the state office building commission of New Mexico, the New Mexico normal university [New Mexico highlands university] and other state institutions.

History: 1941 Comp., 7-505, enacted by Laws 1941, ch. 172, 3; 1953 Comp., 11-5-5.



Section 6-12-6 - State refunding bonds; authorized; purpose.

6-12-6. State refunding bonds; authorized; purpose.

The state treasurer may, with the approval of the state board of finance, issue bonds in such form as the state treasurer shall determine to be designated refunding bonds for the purpose of refunding any of the bonded indebtedness of the state now existing or hereafter created which has or may hereafter become due and payable at the option of the state or by consent of the bondholders or by any lawful means and for the payment or redemption of which there are insufficient funds available in the state treasury.

History: Laws 1935, ch. 4, 1; 1941 Comp., 7-506; 1953 Comp., 11-5-6; Laws 1983, ch. 265, 23.



Section 6-12-7 - Refunding bond issuance; procedure.

6-12-7. Refunding bond issuance; procedure.

Whenever the state treasurer deems it expedient to issue refunding bonds under the provisions of Sections 6-12-6 through 6-12-14 NMSA 1978, he shall present to the state board of finance in writing a statement of the outstanding bonds proposed to the [be] refunded, setting out in full and in detail in the statement all data and information necessary to a full and clear understanding of the proposal to refund, whereupon the state board of finance if it considers the proposal to be in the best interest of the state and elects to act favorably upon it shall adopt a resolution which shall be recorded in its permanent records, which resolution shall set out the facts making the issuance of the refunding bonds necessary or advisable, the determination of the necessity or advisability by the board and the amount of the refunding bonds which it is deemed necessary and advisable to issue. The resolution shall fix the rate of interest on the refunding bonds, the dates of the refunding bonds, the denomination or denominations thereof, the maturity dates which shall not be more than twenty years from the date of the refunding bonds, the place or places of payment within or without the state of both principal and interest and shall further set out in full the form of the refunding bonds and coupons, if any; provided that where bonds are issued to refund existing and outstanding bonds which may be redeemed prior to their maturity, as set out in the bonds to be refunded, the date of maturity of those refunding bonds shall not extend beyond the date of final maturity of the bonds to be so refunded.

In the event bonds which may be redeemed prior to their maturity are to be called for refunding prior to their maturity date, the state treasurer shall call the bonds for payment on the dates, under the conditions and in the manner provided in the bonds.

History: Laws 1935, ch. 4, 2; 1941 Comp., 7-507; 1953 Comp., 11-5-7; Laws 1983, ch. 265, 24.



Section 6-12-8 - Refunding bonds; formal requisites; registration.

6-12-8. Refunding bonds; formal requisites; registration.

All refunding bonds issued under Sections 6-12-6 through 6-12-14 NMSA 1978 shall recite the title of the act under which they are issued, shall, except for bonds issued in book entry or similar form without the delivery of physical securities, be executed in the name of the state, signed by the governor, attested by the secretary of state under the seal of the state and countersigned by the state treasurer and shall be registered by the state auditor or other authorized registrar in a book or other record to be kept by the state auditor or such other authorized registrar for that purpose, which book or other record shall state the date, number, amount and maturity of each bond. The interest accruing on the refunding bonds shall be payable semiannually and may be evidenced by semiannual interest coupons attached, bearing the facsimile signature of the state treasurer in office at the time the bonds and coupons are prepared and ordered to be engraved or lithographed and, when so executed, such coupons, if any, shall be the binding obligation of the state according to their import. The refunding bonds may also be in registered or other form as provided in the Supplemental Public Securities Act [6-14-8 NMSA 1978], as hereinafter amended and supplemented.

History: Laws 1935, ch. 4, 3; 1941 Comp., 7-508; 1953 Comp., 11-5-8; Laws 1983, ch. 265, 25.



Section 6-12-9 - Manner of payment of principal and interest; maturity in annual installment; schedule of maturities.

6-12-9. [Manner of payment of principal and interest; maturity in annual installment; schedule of maturities.]

Both principal and interest of said bond[s] shall be payable in lawful money of the United States, at the office of the state treasurer, or at such other place as may be designated in said bonds and in the coupons attached thereto, at the option of the holder. The principal of said bonds shall be made to mature in annual installments, to begin not later than two years from the date of said bonds.

The state board of finance shall, by resolution duly adopted, fix the schedule of maturities of principals the end that total annual principal and interest requirements shall be approximately equal in each year when any of the said bonds mature, except that the total requirement for principal and interest in the last year in which any of said bonds mature, may exceed the average of the annual requirements for principal and interest in prior years during which bonds mature, by not exceeding twenty-five percent.

History: Laws 1935, ch. 4, 4; 1941 Comp., 7-509; 1953 Comp., 11-5-9.



Section 6-12-10 - Validity.

6-12-10. [Validity.]

The said bonds signed, countersigned, endorsed and sealed as provided in this act [6-12-6 to 6-12-14 NMSA 1978], and coupons thereto attached, when sold, shall constitute a valid and binding obligation upon the state of New Mexico, although the sale thereof be made at a date or dates after the persons so signing, countersigning and endorsing same shall have ceased to be the incumbents of their respective offices.

History: Laws 1935, ch. 4, 5; 1941 Comp., 7-510; 1953 Comp., 11-5-10.



Section 6-12-11 - Exchange for bonds to be refunded; sale; disposition of proceeds.

6-12-11. [Exchange for bonds to be refunded; sale; disposition of proceeds.]

All such refunding bonds may be exchanged dollar for dollar for the bonds to be refunded, or they may be sold as directed by the state board of finance, and the proceeds thereof shall be applied only to the purpose for which said refunding bonds were issued. When refunding bonds are sold the proceeds shall be deposited in the proper sinking fund, and the state treasurer shall immediately transfer the same to the bank in the city of New York, state of New York, designated as paying agent of the issue maturing or called for redemption prior to maturity, to be held by such bank and to be applied solely to the payment of the principal of and matured interest upon the bonds maturing or called for payment prior to maturity; provided, that any such funds remaining in the bank in the city of New York, state of New York, named as paying agent, at the expiration of two years from the date fixed by the call as date of payment of said bonds shall be returned to the state treasurer and by him held in a special fund for such purposes.

History: Laws 1935, ch. 4, 6; 1941 Comp., 7-511; 1953 Comp., 11-5-11.



Section 6-12-12 - Irrepealable contract; irregularities and defects waived; tax exemption.

6-12-12. [Irrepealable contract; irregularities and defects waived; tax exemption.]

The provisions of this act [6-12-6 to 6-12-14 NMSA 1978] shall constitute an irrepealable contract with the holders of any of the bonds and coupons issued pursuant to this act, for the faithful performance of which the full faith and credit of the state of New Mexico is hereby pledged. The bonds issued under this act and the coupons thereto attached shall have all the qualities of negotiable paper under the Uniform Commercial Code [Chapter 55 NMSA 1978], except that bonds, with attached coupons, issued prior to the passage of that code shall have the qualities of negotiable paper under the existing law at the time of issue. Bonds issued under this act and the attached coupons shall not be invalid for any irregularity or defect in the proceedings for the issue and sale thereof, and shall be incontestable in the hands of bona fide purchasers or holders thereof for value. All bonds issued under the provisions of this act shall be exempt from taxation.

History: Laws 1935, ch. 4, 7; 1941 Comp., 7-512; 1953 Comp., 11-5-12; Laws 1961, ch. 96, 11-102.



Section 6-12-13 - Tax levy for payment; continuance of levies for bonds to be refunded; application of receipts.

6-12-13. [Tax levy for payment; continuance of levies for bonds to be refunded; application of receipts.]

To provide for the payment of the interest and principal of any bonds issued pursuant to the provisions of this act [6-12-6 to 6-12-14 NMSA 1978], the state tax commission [property tax division of the taxation and revenue department] is hereby authorized and directed during each year any of said bonds shall be outstanding to levy on all property in the state of New Mexico which is subject to taxation for state purposes, an annual ad valorem tax sufficient to produce an amount equal to the interest and principal requirements of that year, to be levied, assessed and collected at the same times and in the same manner that other taxes for state purposes are levied, assessed and collected, and provided that the provisions contained in any statute authorizing the issuance of bonds which are refunded by the issuance of bonds under this act and which direct the levy of taxes on any particular property or in any particular manner for the payment of the bonds so refunded, shall not be repealed by the provisions of this act, and any refunding bonds issued to refund such bonds shall be payable from taxes to be levied, assessed and collected in the manner above set forth, in addition to which any other taxes now pledged for the payment of outstanding bonds to be refunded hereunder, shall continue to be pledged for the payment of the refunding bonds authorized to be issued by this act, in the manner provided in the statutes authorizing the issuance of the bonds refunded, and provided further, that the refunding bonds issued under the provisions of this act shall in any event be obligations for the payment of which the full faith and credit of the state of New Mexico are pledged.

History: Laws 1935, ch. 4, 8; 1941 Comp., 7-513; 1953 Comp., 11-5-13.



Section 6-12-14 - Bonds surrendered for refunding; entries; destruction.

6-12-14. [Bonds surrendered for refunding; entries; destruction.]

Upon the surrender of any bonds refunded under the provisions of this act [6-12-6 to 6-12-14 NMSA 1978], there shall be entered on the records of the state auditor the fact of such surrender and the number, amount, date and character of the bonds so surrendered; and such bonds shall be destroyed by the state board of finance and the fact of such destruction shall be likewise entered on such record.

History: Laws 1935, ch. 4, 9; 1941 Comp., 7-514; 1953 Comp., 11-5-14.



Section 6-12-15 - State bond guarantee fund; creation; purposes.

6-12-15. State bond guarantee fund; creation; purposes.

A. There is created within the state treasury the "state bond guarantee fund". The fund is established as an additional source for payments of principal and interest due on state general obligation indebtedness already incurred or incurred in the future or for payments of any other obligations arising in connection with that indebtedness. The fund shall be drawn upon only in the event ad valorem taxes or other revenues of the state available for the described payments are either insufficient or are not received by the state at the time due or anticipated.

B. If it is determined by the department of finance and administration or the state treasurer that there are insufficient ad valorem taxes or other state revenues to meet a payment of principal or interest due on state general obligation indebtedness or to meet any other obligation arising in connection with that indebtedness lawfully payable from ad valorem taxes, or that the receipt of ad valorem taxes or other revenues to be used to make any such payment will be delayed and not be available to make the payment when due, the department of finance and administration or the state treasurer may request the state board of finance to direct a temporary transfer of a sufficient amount of money from the general fund operating reserve, or any other available fund in the state treasury in which there may be a surplus over current requirements, to the state bond guarantee fund so that the payment becoming due may be made and a default avoided. If such a transfer is directed by the state board of finance, the state treasurer shall use the amount transferred to the state bond guarantee fund to make the payment. The amount transferred to the state bond guarantee fund shall be repaid to the fund from which transferred from ad valorem taxes or other revenues of the state that are available for the repayment and which are not otherwise required for subsequent payments of state general obligation indebtedness.

C. Nothing in this section prevents the application of any other funds of the state available for that purpose to the payment of general obligation indebtedness of the state or other obligations arising in connection with that indebtedness.

History: Laws 1989, ch. 124, 1.



Appendix A - to Article 12

Appendix A to Article 12 (2002)

Appendix A to Article 12. General Obligation Bonds

The following laws have authorized the issuance of general obligation bonds in the specified amounts for the specified purposes.

Laws 1953, ch. 159: $4,500,000, state building and state institution bonds for constructing, improving, and equipping buildings for the state, state agencies, state departments and state institutions, not including political subdivisions.

Laws 1959, ch. 315: $8,000,000, state educational institution bonds for erecting, constructing and equipping buildings of certain state educational institutions and the purchase of land for those institutions.

Laws 1963, ch. 228: $8,000,000, state educational institution bonds for erecting, constructing, purchasing, and equipping buildings, land, and utility facilities for certain state educational institutions.

Laws 1965, ch. 238: $6,000,000 in 1967, $8,000,000 in 1969, $9,500,000 in 1971, $9,000,000 in 1973, and $10,000,000 in 1975, state educational institution bonds for erecting, constructing, purchasing, and equipping buildings, land, and utility facilities of the state educational institutions.

Laws 1972, ch. 13: $2,000,000 in 1973, $2,000,000 in 1974, $2,000,000 in 1975, $2,000,000 in 1976, and $2,000,000 in 1977, state educational institution library bonds for providing funds for capital expenditures of the libraries at state educational institutions.

Laws 1984 (S.S.), ch. 6: $64,000,000, educational bonds for capital expenditures at certain state educational institutions and certain post-secondary and public schools.

Laws 1988 (S.S.), ch. 2: capital projects general obligation bonds, $50,550,000 for educational capital improvement and acquisition, $425,000 for land acquisition to the energy, minerals and natural resources department, $1,155,000 for senior citizens' facilities, and $1,525,000 for purchase of books and audio-visual materials for public libraries.

Laws 1990, ch. 133: capital projects general obligation bonds, $45,720,000 for state public educational capital improvements and acquisitions, $625,000 for land acquisition and planning for a new state library, $775,000 for acquisition and improvement of an additional building for the New Mexico museum of natural history, $225,000 for acquisition of unique and ecologically significant habitat lands for rare or endangered species, $275,000 for expansion of the convention center at Red Rock state park, and $1,925,000 for senior citizens' facilities.

Laws 1992, ch. 103: capital projects general obligation bonds, $2,841,700 for senior citizens' facilities, $76,923,700 for state public educational capital improvements, $2,050,000 for hardware, software and equipment for statewide automation of the district and magistrate courts, $1,550,000 to purchase and renovate a building for the New Mexico museum of natural history and to purchase books and audio-visual material for public libraries, $825,000 for health facility improvements and acquisition, $3,050,000 for water rights capital improvements and acquisition in the Pecos river basin, $2,050,000 for construction and modification of wastewater facilities, $1,550,000 for rehabilitation of state parks, and $1,550,000 for state fair renovation and improvements.

Laws 1994, ch. 142: capital projects general obligation bonds, $3,704,732 for senior citizens' facility improvements, $61,251,200 for state public educational improvements and acquisitions, $2,530,000 for public library acquisitions, and $730,000 for hospital equipment acquisition.

Laws 1996, ch. 6, 3, as amended by Laws 2003, ch. 306, 8: $1,000,000, for the purpose of financing information and communication equipment, including computer hardware and software, for the department of insurance.

Laws 1996, ch. 13: capital projects general obligation bonds, $2,544,105 to the state agency on aging for senior citizen facility construction, equipment and improvements, $58,861,337 for public educational capital improvements and acquisitions, $915,105 for state fairgrounds renovations and improvements, $5,025,000 for juvenile correctional and rehabilitative facilities, and $1,015,105 for land acquisition for Petroglyph national monument.

Laws 1998, ch. 87: capital projects general obligation bonds, $6,180,100 to the state agency on aging for senior citizen facility improvements, $72,857,000 for public educational capital improvements and acquisitions, $600,000 to the energy, minerals and natural resources department, for ecologically significant land acquisition, $1,000,000 to the office of cultural affairs for the El Camino Real international heritage center, and $2,225,000 for the state's radio communications system upgrade.

Laws 2000 (2nd S.S.), ch. 21: $5,669,967 to the state agency on aging for senior citizen facility improvements and acquisitions, $58,100,000 for state public educational capital improvements and acquisitions, and $23,144,000 for state facilities and equipment.

Laws 2002, ch. 93: $10,703,668 to the state agency on aging for senior citizen facility improvements and acquisitions, $93,177,707 for state public educational capital improvements and acquisitions, $15,980,000 to the office of cultural affairs for public library acquisitions, $6,500,000 for state facilities improvement and equipment, and $13,011,000 to the office of the state engineer for water projects.

Laws 2004, ch. 117: $6,063,000 to make capital expenditures for certain senior citizen facility improvements and construction projects; $94,892,000 to make capital expenditures for certain higher educational capital improvements; $16,315,000 to make capital expenditures for public library acquisitions; and $5,100,000 kindergarten classroom construction and renovation bonds to make capital expenditures for certain construction and renovation projects.



Appendix B - to Article 12

Appendix B to Article 12 (2002)

Appendix B to Article 12. Revenue Bonds

The following laws have authorized the issuance of revenue bonds for projects other than state institutions or state roads and highways in the specified amounts for the specified purposes.

Laws 1929, ch. 4: in amounts to be determined, debentures for reimbursement of Grant, Luna, Hidalgo, and Santa Fe counties and Silver City of principal and interest on bonds issued by those localities.

Laws 1941, ch. 7: $750,000, certificates of indebtedness to provide for cooperation with the federal government in matters relating to national defense involving the state.

Laws 1961, ch. 127: $1,250,000, voting machine bonds for the voting machine finance fund.

Laws 1964 (1st S.S.), ch. 10 (as amended by Laws 1967, ch. 142, 1): $550,000, motor boat fuel revenue bonds for construction, improvement, and furnishing of boating and related facilities.

Laws 1964 (1st S.S.), ch. 18 (as amended by Laws 1968, ch. 47, 1-4 and by Laws 1976 (S.S.), ch. 52): $2,000,000, game and fish bonds for fish hatcheries and rearing facilities, habitat acquisition, development and improvement projects and other similar capital outlay projects.

Laws 1964 (1st S.S.), ch. 20: $800,000, debentures for acquiring, constructing, improving, furnishing, and improving buildings and land for use by the Supreme Court, other state courts, the administrative office of the courts, Supreme Court law library, and department of justice.

Laws 1965, ch. 280: in amounts to be determined, state park and recreation bonds for developing, operating, and maintaining state parks.

Laws 1993, ch. 367, 73, as amended by Laws 1994, ch. 91: $3,500,000, finance authority revenue bonds for a new building for the Workers' Compensation Administration.

Laws 1995, ch. 214, 2: $50,000,000 to the department of corrections for purposes specified in Paragraphs (1) and (2) of Subsection B of 33-1-17 NMSA 1978.

Laws 1996, ch. 41, 9: $8,500,000, finance authority revenue bonds for financing court automation systems.

Laws 1996, ch. 52, 3: $25,000,000, finance authority revenue bonds for the wastewater facility construction loan fund, the rural infrastructure revolving loan fund, and the solid waste facility grant fund.

Laws 1997, ch. 125: authorizing the issuance of New Mexico Finance Authority revenue bonds for financing the taxation and revenue information management systems project, not to exceed $33,709,800.

Laws 1997, ch. 178, 1: one time revenue bonds for repairing, remodeling, constructing and equipping the New Mexico state library and for relocation-associated renovations in the state capitol of $10,155,000.

Laws 1999, ch. 180, 1: amending Laws 1996, ch. 41, 9 to provide after July 1, 1999, an additional amount not exceeding $3,500,000 for the purpose of financing court automation systems, including acquisition, development and installation of computer hardware and software, for the administrative office of the courts.

Laws 1999, ch. 192, 1: amending Laws 1997, ch. 125, 12 by additionally authorizing the New Mexico finance authority to make an interim cash loan in an amount not to exceed $5,000,000 to the taxation and revenue department to implement the taxation and revenue information management systems project.

Laws 2000, ch. 25, 3: not to exceed $5,000,000 for the water and wastewater project.

Laws 2000, ch. 79, 2: not to exceed $2,500,000 for planning, designing, acquiring, constructing, equipping, and furnishing and administration building for the retire health care authority.

Laws 2001, ch. 95, 3 amends Laws 2000, ch. 5, 2: $11,400,000 to design, construct, furnish, and equip a parking facility adjacent to the Bernalillo county metropolitan court building.

Laws 2001, ch. 166, 2: not to exceed $75,000,000 for the aquisition of properties to be used as state office buildings in Santa Fe county. Laws 2004, ch. 123, 7, effective May 19, 2004, amends Laws 2001, ch. 166, 2 effective May 19, 2004, to add Subsection B appropriating $250,000 to the legislative council service for supporting the work of the capitol buildings planning commission.

Laws 2002, ch. 26, 3: not to exceed $1,000,000 for the water and wastewater planning fund.

Laws 2003, ch. 341, 3: not to exceed sixty million dollars ($60,000,000) for the purpose of designing, constructing, equipping and furnishing additions and improvements to the university of New Mexico hospital and the cancer research and treatment center at the university of New Mexico health sciences center.

Laws 2003, ch. 372, 1: not to exceed not to exceed five million seven hundred sixty thousand dollars ($5,760,000) to issue and sell state museum tax revenue bonds in compliance with the State Building Bonding Act.

Laws 2005, ch. 319, 1, effective April 7, 2005, amends Laws 2003, ch. 341, 3 to change the term of the revenue bonds in Subsection A from fifteen years to twenty years; adds Subsection B to provide that the New Mexico finance authority may issue supplemental revenue bonds for a term not exceeding twenty years in an amount not exceeding $15,000,000 to design, construct, equip and furnish additions and improvements to the university of New Mexico hospital and cancer research and treatment center; and provides in Subsection G that the cigarette tax laws shall not be changed to reduce debt coverage for any outstanding bonds.

Laws 2005, ch. 320, 7, effective June 17, 2005, amends Laws 2003, ch. 341, 4 to provide in Subsection A that the finance authority may issue and sell revenue bonds for land acquisition and the planning, designing, construction and equipping and improving department of health facilities; to provide in Subsection F that the cigarette tax laws shall not be changed to reduce debt coverage for any outstanding bonds; and to add subsection H to provide that the finance authority may purchase revenue bonds issued pursuant to this section with money in the public project revolving fund pursuant to the provisions of Section 6-21-6 NMSA 1978.

Laws 2005, ch. 320, 8, effective June 17, 2005, provides that pursuant to Laws 2003, ch. 341, 4, as amended by Laws 2005, ch. 320, 7, the New Mexico finance authority may issue and sell revenue bonds in an amount not to exceed $39,000,000 plus an amount equal to the cost of issuing the revenue bonds to be allocated as follows: $10,300,000 for improvements at the southern New Mexico rehabilitation center, $11,000,000 for improvements at the Las Vegas medical center, $4,000,000 for improvements at Fort Bayard medical center, and $13,700,000 for use by the property control division of the general services department for land acquisition and the planning, designing, construction and equipping of a state laboratory facility in Bernalillo county for use by the department of health.

Laws 2006, ch. 67, 1, effective March 6, 2006, amends Laws 2005, ch. 320, 8 to change "improvements" to "capitol outlay projects" in Subsections A, B and C, and to change "Las Vegas medical center" to "New Mexico behavioral health institute at Las Vegas" in Subsection B.

Laws 2006, ch. 89, 1, effective May 17, 2006, authorizes the New Mexico finance authority to issue and sell revenue bonds for the purpose of designing, constructing, equipping and furnishing additions and improvements to a regional cancer treatment center at the Gila regional medical center in Grant county and subsequently rural cancer treatment facilities in class B counties.

Laws 2007, ch. 64, 4, effective March 29, 2007, appropriates $600,000 of the state office building tax revenue bonds to the legislative council service for funding the capitol buildings planning commission master plan process.






Article 12A - Short-Term Cash Management

Section 6-12A-1 - Short title.

6-12A-1. Short title.

This act [Chapter 6, Article 12A NMSA 1978] may be cited as the "Short-Term Cash Management Act".

History: Laws 1997, ch. 111, 1.



Section 6-12A-2 - Purpose.

6-12A-2. Purpose.

The purpose of the Short-Term Cash Management Act is to ensure an orderly and uninterrupted flow of money to the general fund by anticipating the receipt of taxes and other state revenues into the general fund and authorizing the state treasurer to issue short-term notes payable from those anticipated receipts.

History: Laws 1997, ch. 111, 2.



Section 6-12A-3 - Definitions.

6-12A-3. Definitions.

As used in the Short-Term Cash Management Act:

A. "anticipated revenue" means tax receipts and other state revenues that are to be credited by law to the general fund;

B. "anticipation notes" means state of New Mexico tax and revenue anticipation notes; and

C. "general fund" means the fund created in Section 6-4-2 NMSA 1978 to which the state treasurer credits all revenue not otherwise allocated by law.

History: Laws 1997, ch. 111, 3.



Section 6-12A-4 - State treasurer certification.

6-12A-4. State treasurer certification.

Whenever the state treasurer deems it necessary to issue anticipation notes pursuant to the Short-Term Cash Management Act, the state treasurer shall certify that:

A. the issuance of anticipation notes is necessary to regulate cash flow in the general fund;

B. the issuance of anticipation notes will not have an adverse impact on the general fund;

C. the issuance of anticipation notes is in the best interest of the state;

D. the amount of anticipation notes proposed for issuance is reasonable under existing and anticipated market conditions and complies with the requirements of the Internal Revenue Code of 1986, as amended, to the extent applicable; and

E. the payment of all interest and principal on anticipation notes can be made on a timely basis.

History: Laws 1997, ch. 111, 4.



Section 6-12A-5 - Anticipation notes; authorization; state board of finance approval.

6-12A-5. Anticipation notes; authorization; state board of finance approval.

A. In order to anticipate the collection and receipt of anticipated revenue and after certifying the need to issue anticipation notes as provided in the Short-Term Cash Management Act, the state treasurer may issue and sell one or more anticipation notes. The anticipation notes shall mature not later than the end of the fiscal year in which the anticipation notes are issued and shall bear interest at rates permitted in the Public Securities Act [6-14-1 NMSA 1978].

B. The state treasurer shall pledge the anticipated revenue to secure the payment of the principal of and interest on the anticipation notes.

C. Anticipation notes may be sold at a public or negotiated sale at, above or below par. Any negotiated sale shall be made with one or more investment bankers whose services are obtained through a competitive proposal process. For any sale, the state treasurer shall also procure through a competitive proposal process the services of any financial adviser and bond counsel, unless the state treasurer contracts with the state board of finance to employ the services of the board's financial adviser or bond counsel under contracts the board may have, from time to time, with those professionals.

D. Anticipation notes may be issued in an aggregate principal amount not to exceed fifty percent of the anticipated revenue that the state treasurer anticipates will be collected by the state and credited to the general fund in the fiscal year in which the notes are issued and will be available to pay the principal of and interest on the anticipation notes.

E. Anticipation notes shall be issued by the state treasurer pursuant to the Short-Term Cash Management Act only upon approval by the state board of finance at a public meeting held prior to the delivery of the anticipation notes.

History: Laws 1997, ch. 111, 5.



Section 6-12A-6 - Source of repayment.

6-12A-6. Source of repayment.

Principal of and interest on anticipation notes shall be payable solely from that portion of anticipated revenue pledged for that purpose and collected by the state for credit to the general fund in the fiscal year in which the anticipation notes are issued.

History: Laws 1997, ch. 111, 6.



Section 6-12A-7 - Anticipation notes debt service fund created.

6-12A-7. Anticipation notes debt service fund created.

The "anticipation notes debt service fund" is created in the state treasury. Upon collection of anticipated revenue that has been pledged for the payment of principal of and interest on the outstanding anticipation notes, the state treasurer shall deposit into the fund that portion of the pledged revenue necessary for payment of the principal of and interest on anticipation notes. Anticipated revenue in the fund is appropriated to the state treasurer for the payment of anticipation notes with interest at maturity. Money in the fund shall be held for the benefit of the registered owner or owners of the anticipation notes and for no other purpose.

History: Laws 1997, ch. 111, 7.



Section 6-12A-8 - Proceeds from anticipation notes; anticipation notes fund created; investment.

6-12A-8. Proceeds from anticipation notes; anticipation notes fund created; investment.

The "anticipation notes fund" is created in the state treasury. All proceeds from the sale of anticipation notes shall be deposited in the fund. The state treasurer shall invest the proceeds of anticipation notes as provided in Section 6-10-10 NMSA 1978.

History: Laws 1997, ch. 111, 8.



Section 6-12A-9 - Anticipation notes; legal investment; tax exemption.

6-12A-9. Anticipation notes; legal investment; tax exemption.

Anticipation notes issued by the state treasurer pursuant to the Short-Term Cash Management Act are legal and authorized investments for banks, savings banks, trust companies, savings and loan associations, insurance companies, fiduciaries, trustees and guardians and for the sinking funds of political subdivisions, departments, institutions and agencies of the state. Anticipation notes are sufficient security for all deposits of state funds and of all funds of any board in control of public money at the par value of the anticipation notes.

History: Laws 1997, ch. 111, 9.



Section 6-12A-10 - Expenses.

6-12A-10. Expenses.

The expenses incurred by the state treasurer related to the issuance and sale of anticipation notes shall be paid out of the proceeds from the sale of the anticipation notes, and all rebate, penalty, interest and other obligations of the state related to the anticipation notes and anticipation notes proceeds under the Internal Revenue Code of 1986, as amended, shall be paid from the earnings on anticipation notes proceeds or any money of the state legally available for such payment.

History: Laws 1997, ch. 111, 10.



Section 6-12A-11 - State treasurer; duty to make payments and keep records.

6-12A-11. State treasurer; duty to make payments and keep records.

The state treasurer shall pay the principal of and interest on outstanding anticipation notes and shall keep a complete register showing the interest paid and principal outstanding on all anticipation notes and such other records as he deems appropriate.

History: Laws 1997, ch. 111, 11.



Section 6-12A-12 - Authority for issuance.

6-12A-12. Authority for issuance.

The Short-Term Cash Management Act, without reference to any other statute, shall be full authority for the issuance and sale of anticipation notes and shall have all the qualities of investment securities under the Uniform Commercial Code [Chapter 55 NMSA 1978].

History: Laws 1997, ch. 111, 12.



Section 6-12A-13 - Action to compel performance of officers.

6-12A-13. Action to compel performance of officers.

Any holder of anticipation notes or any person who is a party in interest may bring an action to enforce and compel the performance of the provisions of the Short-Term Cash Management Act.

History: Laws 1997, ch. 111, 13.



Section 6-12A-14 - Anticipation notes exempt from taxation.

6-12A-14. Anticipation notes exempt from taxation.

Anticipation notes are exempt from taxation by the state or any of its political subdivisions.

History: Laws 1997, ch. 111, 14.



Section 6-12A-15 - Anticipation notes not a general obligation of the state.

6-12A-15. Anticipation notes not a general obligation of the state.

Anticipation notes are not a general obligation of the state, but are payable solely out of anticipated revenues that have been pledged for their payment.

History: Laws 1997, ch. 111, 15.






Article 13 - Institution Bonds

Section 6-13-1 - Short title.

6-13-1. Short title.

Sections 6-13-1 through 6-13-26 NMSA 1978 may be cited as the "Institution Bond Act."

History: 1953 Comp., 11-9-1, enacted by Laws 1963, ch. 298, 1.



Section 6-13-2 - State institutions.

6-13-2. State institutions.

The state institutions, within the meaning of Chapter 6, Article 13 NMSA 1978, are the university of New Mexico, the New Mexico state university, the New Mexico institute of mining and technology, the New Mexico military institute, the New Mexico highlands university, the western New Mexico university, the northern New Mexico state school, the New Mexico school for the deaf, the New Mexico school for the blind and visually impaired, the eastern New Mexico university, the Los Lunas medical center, the penitentiary of New Mexico, the New Mexico behavioral health institute at Las Vegas, the New Mexico boys' school and the miners' hospital.

History: 1941 Comp., 6-254, enacted by Laws 1949, ch. 121, 1; 1953 Comp., 11-9-2, compiled by Laws 1963, ch. 298, 2; 2005, ch. 313, 1.



Section 6-13-3 - General borrowing authority.

6-13-3. General borrowing authority.

For the purpose of erecting, purchasing or otherwise acquiring, altering, improving, furnishing and equipping any necessary buildings or structures at any state institution, or acquiring any necessary land for use of the institution, or for retiring the whole or any part of any series of bonds previously issued by any state institution under the provisions of law, or for any of these purposes, the governing board of the state institution may borrow money in conformity with the terms of the Institution Bond Act.

History: 1941 Comp., 6-255, enacted by Laws 1949, ch. 121, 2; 1953 Comp., 11-9-3, compiled and amended by Laws 1963, ch. 298, 2, 3.



Section 6-13-4 - General bonding authority.

6-13-4. General bonding authority.

Whenever the governing board of any state institution, by affirmative vote of a majority of its members duly entered in the minutes of the board, determines by resolution that it is necessary to erect, purchase or otherwise acquire, alter, improve, furnish or equip any buildings or structures at the institution, or acquire land for its use, or to retire the whole or any part of any series of bonds previously issued in conformity with law, or for any of these purposes, the board may issue and sell bonds of the state institution as provided by the Institution Bond Act.

History: 1941 Comp., 6-256, enacted by Laws 1949, ch. 121, 3; 1953 Comp., 11-9-4, compiled and amended by Laws 1963, ch. 298, 2, 4.



Section 6-13-5 - Bonds; form; terms.

6-13-5. Bonds; form; terms.

Bonds issued under the Institution Bond Act shall be payable not later than fifty years from the date of issue and in consecutive order commencing not later than two years from the date of issue. They shall be in denominations determined by the governing board of the state institution. The form of the bonds shall be determined by the governing board of the state institution and signatures may be affixed in compliance with the Uniform Facsimile Signature of Public Officials Act [6-9-1 NMSA 1978].

History: 1953 Comp., 11-9-5, enacted by Laws 1963, ch. 298, 5; 1983, ch. 265, 26.



Section 6-13-6 - Sale of bonds.

6-13-6. [Sale of bonds.]

That said bonds may be sold at public or private sale, in the discretion of the governing board, provided, however, that no sale shall be made for less than the par value of the bonds, plus accrued interest from the last preceding interest date to the date of delivery of said bonds. Before delivery of the bonds to the purchaser all matured interest coupons shall be detached and cancelled. The state treasurer may, with the approval of the state board of finance and other officials whose approval may be required by law for the investment of public funds, purchase such bonds at par and accrued interest to date of delivery of such investment. Such bonds may be accepted at their par value by all public officials in this state as security for the repayment of all deposits of public moneys of this state, or of any county, municipality or public institution thereof, and as security for the faithful performance of any obligations or duty to guarantee the performance of which such officials are now authorized by law to accept a deposit of the bonds of this state or of the United States of America.

History: 1941 Comp., 6-258, enacted by Laws 1949, ch. 121, 5; 1953 Comp., 11-9-6, compiled by Laws 1963, ch. 298, 2.



Section 6-13-7 - Proceeds from sale of bonds; building and improvement fund; expenditures.

6-13-7. [Proceeds from sale of bonds; building and improvement fund; expenditures.]

That the proceeds from the sale of said bonds shall be paid to the secretary and treasurer of the board issuing same, and shall by such secretary and treasurer be placed in a separate fund to be known as "building and improvement fund" to be used and paid out only for the specific purposes in this act enumerated upon order of the board, or checks signed by the president or vice-president of the board and by the secretary and treasurer thereof, except such portion thereof as may have been received on account of accrued interest of said bonds to date of delivery, which amount shall be placed in the "interest and retirement fund" for the liquidation of said bonds as hereinafter provided. The cost of preparing, advertising and selling said bonds, including any necessary expense for legal opinions thereon, shall be paid out of the proceeds of the sale of said bonds.

History: 1941 Comp., 6-259, enacted by Laws 1949, ch. 121, 6; 1953 Comp., 11-9-7, compiled by Laws 1963, ch. 298, 2.



Section 6-13-8 - Interest and retirement fund; establishment; purpose.

6-13-8. [Interest and retirement fund; establishment; purpose.]

That the governing board issuing said bonds shall, at the time of issuing said bonds, establish for the payment of the principal and interest thereof a fund to be known as "interest and retirement fund" into which fund said board shall immediately place a sum not less than the amount necessary to pay the interest and maturing principal of said bonds for the ensuing twelve months, and annually thereafter shall continue to place in said fund a sufficient amount to pay principal and interest maturing in the succeeding twelve months.

History: 1941 Comp., 6-260, enacted by Laws 1949, ch. 121, 7; 1953 Comp., 11-9-8, compiled by Laws 1963, ch. 298, 2.



Section 6-13-9 - Pledge of income from permanent funds of state institutions.

6-13-9. [Pledge of income from permanent funds of state institutions.]

That for the faithful and prompt payment of all interest and principal of said bonds as and when the same shall mature according to the tenor thereof, the issue thereof shall constitute an irrevocable pledge by said board of so much of each year's income from the permanent funds of such state institution, so issuing bonds hereunder, in the hands of the treasurer as shall be needed to provide the "interest and retirement fund" herein mentioned, for the ensuing year, and at all times fully and faithfully to keep the same in not less than the amount necessary to pay the interest and principal maturing as aforesaid; and in addition thereto the issue of said bonds shall constitute an irrevocable pledge by said board of so much of each year's income from the income and current fund derived from the lease of such of said institution's lands as remain unsold, as may be necessary to fully protect the "interest and retirement fund" for the ensuing year, and keep the same at all times in proper amount as herein provided.

History: 1941 Comp., 6-261, enacted by Laws 1949, ch. 121, 8; 1953 Comp., 11-9-9, compiled by Laws 1963, ch. 298, 2.



Section 6-13-10 - Permanent funds from disposition of lands held in trust for state institutions; investment.

6-13-10. [Permanent funds from disposition of lands held in trust for state institutions; investment.]

That from and after the passage and approval of this act [6-13-1 through 6-13-26 NMSA 1978], all permanent funds thereafter derived from the sale or disposition of the lands held in trust for any of said institutions shall be invested in bonds of the United States or of the state of New Mexico, the income from which shall likewise form a part of the pledged income for the payment of the principal and interest on bonds issued by the board of any such institution under the provisions of this act.

History: 1941 Comp., 6-262, enacted by Laws 1949, ch. 121, 9; 1953 Comp., 11-9-10, compiled by Laws 1963, ch. 298, 2.



Section 6-13-11 - Bond payment.

6-13-11. Bond payment.

It is the duty of the secretary and treasurer of the governing board, where bonds have been issued pursuant to the Institution Bond Act, to forward to the bank at which the bonds are payable, prior to the date on which any installment of interest or any principal amount of any bonds matures, out of the interest and retirement fund, a sufficient sum of money to meet the installment of interest and maturing principal as they become due, plus any service charge which the bank is entitled to receive for its services.

History: 1941 Comp., 6-263, enacted by Laws 1949, ch. 121, 10; 1953 Comp., 11-9-11, compiled by Laws 1963, ch. 298, 2; 1983, ch. 265, 27.



Section 6-13-12 - Income from permanent funds of institutions; payment to interest and retirement fund; duties of state treasurer.

6-13-12. [Income from permanent funds of institutions; payment to interest and retirement fund; duties of state treasurer.]

That it is hereby made the duty of the state treasurer of the state of New Mexico, upon receiving written notice from the secretary and treasurer of any governing board of any state institution that such board has issued bonds as herein provided, forthwith to forward and pay over to the secretary and treasurer of such board out of the income from the permanent funds of such institution, a sum sufficient to make and establish the interest and retirement fund, as herein provided, and annually thereafter to pay over a sufficient amount for said purpose, to the end that said interest and retirement fund shall at all times be kept in the proper amount. In the event there should not be sufficient undistributed income from permanent funds of such institution, then said state treasurer shall use so much of the income and current fund of such institution in his hands and shall be necessary to establish and at all times maintain said interest and retirement fund.

History: 1941 Comp., 6-264, enacted by Laws 1949, ch. 121, 11; 1953 Comp., 11-9-12, compiled by Laws 1963, ch. 298, 2.



Section 6-13-13 - Bonds issued in series.

6-13-13. [Bonds issued in series.]

That in the event the board of any of the institutions aforesaid should find it advisable to issue bonds under this act [6-13-1 through 6-13-26 NMSA 1978] in more than one series, or at different times, for any of the purposes aforesaid, then each series of said bonds shall be designated by the letter "A," "B" or in some other designation to the end that each series shall be kept separate, and all of the requirements of this act shall apply to and be faithfully followed, done and carried out as to each of said series.

History: 1941 Comp., 6-265, enacted by Laws 1949, ch. 121, 12; 1953 Comp., 11-9-13, compiled by Laws 1963, ch. 298, 2.



Section 6-13-14 - Limitation on amount of issue.

6-13-14. [Limitation on amount of issue.]

None of such boards of any state institution shall have power to issue bonds under this act [6-13-1 through 6-13-26 NMSA 1978], the aggregate interest and principal requirements for which, for any year, together with the aggregate interest and principal requirements for all outstanding bonds of such board of such institution for such year, shall exceed the amount of the income from the permanent fund and from the aforesaid income and current fund of such institution received by the state treasurer for the fiscal year next preceding the fiscal year in which any bonds of such board of such institution are authorized to be issued by resolution of the board pursuant to this act.

History: 1941 Comp., 6-266, enacted by Laws 1949, ch. 121, 13; 1953 Comp., 11-9-14, compiled by Laws 1963, ch. 298, 2.



Section 6-13-15 - Exemption from taxation.

6-13-15. [Exemption from taxation.]

That bonds issued under the provisions of this act [6-13-1 through 6-13-26 NMSA 1978], and the income thereupon, being for the sole purpose specified in Section 2 [6-13-3 NMSA 1978] hereof, shall forever be and remain free and exempt from taxation by the state of New Mexico or any subdivision thereof.

History: 1941 Comp., 6-267, enacted by Laws 1949, ch. 121, 14; 1953 Comp., 11-9-15, compiled by Laws 1963, ch. 298, 2.



Section 6-13-16 - Funds derived from sale of bonds; restrictions on use.

6-13-16. [Funds derived from sale of bonds; restrictions on use.]

That none of the funds derived from the sale of bonds issued under the provisions of this act [6-13-1 through 6-13-26 NMSA 1978], except so much thereof as shall be necessary to defray the costs of the issuance of such bonds and the accrued interest from the date thereof to the time of delivery, shall ever be used or expended for any purpose other than those for which the authority to issue the same by this act is given.

History: 1941 Comp., 6-268, enacted by Laws 1949, ch. 121, 15; 1953 Comp., 11-9-16, compiled by Laws 1963, ch. 298, 2.



Section 6-13-17 - Issuance and sale of bonds; approval of state board of finance.

6-13-17. [Issuance and sale of bonds; approval of state board of finance.]

That no bonds shall be finally issued and sold under the provisions of this act [6-13-1 through 6-13-26 NMSA 1978] until the approval of such issue shall have been had by the unanimous vote of the state board of finance in a regular or called meeting.

History: 1941 Comp., 6-269, enacted by Laws 1949, ch. 121, 16; 1953 Comp., 11-9-17, compiled by Laws 1963, ch. 298, 2.



Section 6-13-18 - Security; priority of liens.

6-13-18. Security; priority of liens.

A. All bonds of the same issue under the Institution Bond Act have a prior and paramount lien upon income from the permanent fund and upon the income and current fund of the institution issuing the bonds. This lien is ahead of all bonds of any series secured by a pledge of this income and fund which may be subsequently authorized, and is ahead of any claims or other obligations of any nature against this income and fund subsequently arising or incurred.

B. The bonds are subject to any prior and superior rights of any outstanding bonds, claims or other obligations previously issued, arising or incurred, but the resolution authorizing issuance of bonds under the Institution Bond Act may provide for subsequent authorization of bonds having a lien for payment on income from the permanent fund and on the income and current fund of the institution at a parity with the lien of earlier bonds upon conditions provided in the resolution.

C. Except as otherwise expressly provided in the resolution, all bonds of the same series issued under the Institution Bond Act shall be equally and ratably secured without priority by reason of number, date or [of] bonds, sale, execution or delivery, by a lien on income from the permanent fund and on the income and current fund of the issuing state institution in accordance with the terms of the Institution Bond Act.

History: 1941 Comp., 6-270, enacted by Laws 1949, ch. 121, 17; 1953 Comp., 11-9-18, compiled and amended by Laws 1963, ch. 298, 2, 6.



Section 6-13-19 - Refunding; purposes.

6-13-19. Refunding; purposes.

Any bonds issued under the Institution Bond Act, or under any other act permitting payment of state institution bonds from income from the permanent fund and from the income and current fund of a state institution, may be refunded under the terms of resolutions adopted by the governing board of the state institution, subject to any contractual limitations involved with any outstanding bonds, claims or other obligations. The refunding is:

A. to retire and refund all, or any part, of the institution's outstanding bonds, including any interest in arrears or about to become due;

B. to reduce interest costs or effect other economies;

C. to modify or eliminate restrictive contractual limitations relating to issuance of additional bonds or to income from the permanent fund and the income and current fund of the institution; or

D. for any combination of the reasons stated in Subsections A through C of this section.

History: 1953 Comp., 11-9-19, enacted by Laws 1963, ch. 298, 7.



Section 6-13-20 - Refunding; issuance of bonds.

6-13-20. Refunding; issuance of bonds.

A. Any bonds issued under the Institution Bond Act for refunding purposes may be:

(1) delivered in exchange for the outstanding bonds authorized to be refunded; or

(2) sold at public or private sale for not less than the par value of the bonds, plus accrued interest from the last interest date or, if there is no previous interest date, from the bond date, to the date of delivery of the bonds.

B. The proceeds shall immediately:

(1) be applied to retirement of the bonds to be retired or refunded; or

(2) be placed in escrow to be applied to payment of the bonds upon presentation for payment by the holders.

History: 1953 Comp., 11-9-20, enacted by Laws 1963, ch. 298, 8.



Section 6-13-21 - Refunding; conditions of bonds.

6-13-21. Refunding; conditions of bonds.

Under the Institution Bond Act:

A. no bonds may be retired and refunded unless:

(1) they mature or are callable for prior redemption under their terms within ten years from the date of issuance of the refunding bonds; or

(2) the holders voluntarily surrender them for exchange or payment;

B. no maturity of any bonds refunded may be extended over fifteen years, or interest increased to any rate exceeding six percent a year; and

C. nothing requires the principal amount of the refunding bonds to equal the amount of the outstanding bonds to be retired and refunded as long as the principal amount of the refunding bonds, together with any interest to be derived from investment of the principal, is sufficient for payment of the outstanding bonds, including the principal, interest, any prior-redemption premium and any escrow agent charges, as they become due.

History: 1953 Comp., 11-9-21, enacted by Laws 1963, ch. 298, 9.



Section 6-13-22 - Refunding; escrowed proceeds.

6-13-22. Refunding; escrowed proceeds.

Under the Institution Bond Act, any escrowed proceeds may be invested or reinvested in bonds or notes of the United States or any of its agencies or instrumentalities, or in bonds or notes where the principal and interest is unconditionally guaranteed by the United States. The escrowed proceeds and investments, together with any interest to be derived from the investments, shall always be sufficient for payment of the bonds, refunded as they become due at their respective maturities, or at prior-redemption dates, including the principal, any prior-redemption premium and any escrow agent charges.

History: 1953 Comp., 11-9-22, enacted by Laws 1963, ch. 298, 10.



Section 6-13-23 - Refunding; payment of bonds.

6-13-23. Refunding; payment of bonds.

Refunding bonds issued under the Institution Bond Act may be made payable from income from the permanent fund and from the income and current fund of the issuing institution, regardless of any modification thereby effected of the pledge of these sources for payment of the outstanding bonds to be retired and refunded.

History: 1953 Comp., 11-9-23, enacted by Laws 1963, ch. 298, 11.



Section 6-13-24 - Refunding; bonds retired.

6-13-24. Refunding; bonds retired.

Under the Institution Bond Act, outstanding bonds of more than one issue may be retired and refunded by bonds of one issue. Bonds for refunding and bonds for any other purposes authorized by the Institution Bond Act may be issued separately or in combination in one series or more.

History: 1953 Comp., 11-9-24, enacted by Laws 1963, ch. 298, 12.



Section 6-13-25 - Refunding; priority of liens.

6-13-25. Refunding; priority of liens.

Whenever bonds for refunding and bonds for any other purposes allowed by the Institution Bond Act are issued in combination, the lien of the refunding bonds on income from the permanent fund and on the income and current fund is not prior or superior to any lien on these sources to secure payment of the bonds retired and refunded, or to any lien on them to secure payment of any outstanding bonds payable from them, except as provided in each resolution authorizing issuance of the outstanding bonds which are not being retired and refunded.

History: 1953 Comp., 11-9-25, enacted by Laws 1963, ch. 298, 13.



Section 6-13-26 - Refunding; procedures.

6-13-26. Refunding; procedures.

Except as changed or necessarily implied with reference to refunding, all provisions of the Institution Bond Act apply to the authorization and issuance of refunding bonds, including their terms and security, the bond resolution, taxes, the method of bond payment and other provisions. The determination of the governing board of the institution issuing the refunding bonds that the provisions of the Institution Bond Act have been complied with is conclusive in the absence of fraud or arbitrary and gross abuse of discretion.

History: 1953 Comp., 11-9-26, enacted by Laws 1963, ch. 298, 14.



Appendix to - Article 13

Appendix to Article 13 (1994)

Appendix to Article 13. State Institution Bonds.

The following laws have authorized the issuance of state institution revenue bonds in the specified amounts for the specified purposes.

Laws 1935, ch. 104 (as amended by Laws 1937, ch. 226; Laws 1941, ch. 175): in amounts to be determined, state institution bonds for building and improving designated state institutions.

Laws 1947, ch. 46: $150,000, bonds or debentures for erecting and improving buildings and acquiring equipment for New Mexico insane asylum.

Laws 1949, ch. 111: $250,000, bonds or debentures for erecting and improving buildings and acquiring equipment for New Mexico insane asylum.

Laws 1949, ch. 121: in amounts to be determined, state institution bonds for building, improving and equipping designated state institutions or retiring previously issued bonds.

Laws 1953, ch. 99: $250,000, bonds or debentures for erecting, improving and furnishing buildings and grounds and acquiring equipment at the New Mexico industrial school.

Laws 1953, ch. 149: $3,000,000, bonds or debentures for erecting, improving or furnishing buildings and grounds and acquiring land and equipment for the penitentiary of New Mexico.

Laws 1953, ch. 159: $4,500,000, state building and state institution bonds for constructing, improving, and equipping buildings for the state, state agencies, state departments and state institutions, not including political subdivisions.

Laws 1953, ch. 169: $2,000,000, bonds or debentures for erecting, improving and furnishing buildings and acquiring equipment at the insane asylum of New Mexico.

Laws 1953, ch. 170: $150,000, bonds or debentures for erecting, improving and furnishing buildings and acquiring equipment at the Los Lunas mental hospital.

Laws 1955, ch. 203: $9,500,000, building and institution severance tax bonds to retire all outstanding severance tax bonds previously issued and for erecting, improving, furnishing, and equipping buildings or structures at the New Mexico insane asylum, the penitentiary of New Mexico, the New Mexico reform school, and the Los Lunas mental hospital.

Laws 1959, ch. 315: $8,000,000, state educational institution bonds for erecting, constructing and equipping buildings of certain state educational institutions and the purchase of land for those institutions.

Laws 1961, ch. 89: $1,500,000, bonds for erecting, improving and furnishing buildings at the Los Lunas mental hospital and training school.

Laws 1984 (S.S.), ch. 6: $64,000,000, educational bonds to provide funds for capital expenditures at certain state educational institutions and certain post-secondary and public schools.






Article 14 - Public Securities

Section 6-14-1 - Short title.

6-14-1. Short title.

Sections 6-14-1 through 6-14-3 NMSA 1978 may be cited as the "Public Securities Act."

History: 1953 Comp., 11-10-1, enacted by Laws 1970, ch. 10, 1.



Section 6-14-2 - Definitions.

6-14-2. Definitions.

As used in the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978]:

A. "net effective interest rate" means the interest rate of public securities, compounded semiannually, necessary to discount the scheduled debt service payments of principal and interest to the date of the public securities and to the price paid to the public body for the public securities, excluding any interest accrued to the date of delivery and based upon a year with the same number of days as the number of days for which interest is computed on the public securities;

B. "public body" means this state or any department, board, agency or instrumentality of the state, any county, city, town, village, school district, other district, educational institution or any other governmental agency or political subdivision of the state; and

C. "public securities" means any bonds, notes, warrants or other obligations now or hereafter authorized to be issued by any public body pursuant to the provisions of any general or special law enacted by the legislature, but does not include bonds, notes, warrants or other obligations issued pursuant to:

(1) the Industrial Revenue Bond Act [Chapter 3, Article 32 NMSA 1978];

(2) the County Improvement District Act [Chapter 4, Article 55A NMSA 1978];

(3) Sections 3-33-1 through 3-33-43 NMSA 1978;

(4) the Pollution Control Revenue Bond Act [3-59-1 through 3-59-14 NMSA 1978];

(5) the County Pollution Control Revenue Bond Act [4-60-1 through 4-60-15 NMSA 1978];

(6) the County Industrial Revenue Bond Act [Chapter 4, Article 59 NMSA 1978];

(7) the Metropolitan Redevelopment Code [3-60A-1to 3-60A-13, 3-60A-14 to 3-60A-48 NMSA 1978];

(8) the Supplemental Municipal Gross Receipts Tax Act [7-19-10 through 7-19-18 NMSA 1978];

(9) the Hospital Equipment Loan Act [Chapter 58, Article 23 NMSA 1978]; or

(10) the New Mexico Finance Authority Act [Chapter 6, Article 21 NMSA 1978].

History: 1953 Comp., 11-10-2, enacted by Laws 1970, ch. 10, 2; 1975, ch. 239, 1; 1979, ch. 56, 1; 1979, ch. 270, 2; 1980, ch. 106, 5; 1981, ch. 44, 1; 1986, ch. 60, 1; 1992, ch. 61, 33; 1999, ch. 232, 1.



Section 6-14-3 - Public securities; price.

6-14-3. Public securities; price.

A. A public body may issue and sell its public securities at, above or below par and at any net effective interest rate as the public body may determine subject to the remaining provisions of this section.

B. A public body may not issue its public securities as provided in Subsection A of this section at any net effective interest rate in excess of twelve percent a year, except for general obligation bonds which shall have a net effective interest rate of not more than ten percent a year, unless the state board of finance at any time prior to delivery of the public securities approves such higher net effective interest rate in writing, based upon the determination of the state board of finance that the higher rate is reasonable under existing or anticipated bond market conditions.

C. Any such approval of any such net effective interest rate in excess of twelve percent or not more than ten percent for general obligation bonds shall constitute conclusive authority for the affected public body to issue its public securities at the higher net effective interest rate.

History: 1953 Comp., 11-10-3, enacted by Laws 1970, ch. 10, 3; 1981, ch. 44, 2.



Section 6-14-4 - Short title.

6-14-4. Short title.

This act [6-14-4 through 6-14-7 NMSA 1978] may be cited as the "Public Securities Limitation of Action Act."

History: 1953 Comp., 11-11-1, enacted by Laws 1975, ch. 350, 1.



Section 6-14-5 - Definitions.

6-14-5. Definitions.

As used in the Public Securities Limitation of Action Act [6-14-4 through 6-14-7 NMSA 1978];

A. "public security" means a bond, note, certificate of indebtedness or other obligation for the payment of money, issued by this state or by any public body thereof;

B. "state" means the state of New Mexico and any board, commission, department, corporation, instrumentality or agency thereof; and

C. "public body" of the state means any state educational institution or other state institution, its board of regents or other governing body thereof constituting a body corporate, any county, city, town, village, school district, irrigation district, drainage district, conservancy district, sanitation district, water district, commission, authority or other political subdivision of the state constituting a body corporate.

History: 1953 Comp., 11-11-2, enacted by Laws 1975, ch. 350, 2.



Section 6-14-6 - Publication of notice after adoption of resolution or ordinance.

6-14-6. Publication of notice after adoption of resolution or ordinance.

A public body, or the state, after having adopted a resolution or ordinance authorizing the issuance of public securities, shall publish notice of the adoption of such resolution once in a newspaper of general circulation within the political subdivision, or in the case of the state, of general statewide circulation. Compliance with the Municipal Code [Chapter 3 NMSA 1978, except Article 66] requirements for the publication of ordinances shall constitute compliance by municipalities of the requirements of the Public Securities Limitation of Action Act [6-14-4 through 6-14-7 NMSA 1978].

History: 1953 Comp., 11-11-3, enacted by Laws 1975, ch. 350, 3.



Section 6-14-7 - Validation; limitation of action.

6-14-7. Validation; limitation of action.

After the passage of thirty days from the publication required by Section 3 [6-14-6 NMSA 1978] of the Public Securities Limitation of Action Act, any action attacking the validity of any proceedings had or taken by the state or any public body preliminary to and in the authorization and issuance of the public securities described in the notice is perpetually barred.

History: 1953 Comp., 11-11-4, enacted by Laws 1975, ch. 350, 4.



Section 6-14-8 - Short title.

6-14-8. Short title.

Sections 6-14-8 through 6-14-11 NMSA 1978 may be cited as the "Supplemental Public Securities Act."

History: 1978 Comp., 6-14-8, enacted by Laws 1983, ch. 265, 1.



Section 6-14-9 - Definitions.

6-14-9. Definitions.

As used in the Supplemental Public Securities Act:

A. "authorizing instrument" means the ordinance, resolution, other official action or any applicable combination thereof by which public securities are authorized to be issued by a public body;

B. "public body" means this state or any department, board, agency or instrumentality of the state, any county, city, town, village, school district, other district or educational institution or any other governmental agency or political subdivision of the state or the New Mexico finance authority;

C. "public securities" means any bonds, notes, loans, warrants or other obligations now or hereafter authorized to be issued by any public body pursuant to the provisions of any general or special statute, any constitutional or statutory charter or any other law; and

D. "registrar" means the treasurer or any other officer of the public body or of any other public body or any corporate or other trustee, registrar, paying agent, transfer agent, custodian or other financial intermediary within the United States as may be appointed or designated in the authorizing instrument.

History: 1978 Comp., 6-14-9, enacted by Laws 1983, ch. 265, 2; 2017, ch. 120, 1.



Section 6-14-10 - Form; payment; registrar; transfer; authentication of public securities; records.

6-14-10. Form; payment; registrar; transfer; authentication of public securities; records.

A. Public securities may be issued in book entry form, with or without the delivery of physical securities, any registered form or bearer form, with or without interest coupons, or in any combination thereof, with or without the right of conversion to another form, and in any denomination or denominations, with or without the right of conversion to any other denomination, subject to such conditions for transfer as may be provided in the authorizing instrument.

B. Any public body may appoint a registrar or registrars to perform such duties with respect to the registration, custody, conversion, exchange and transfer of its public securities as may be provided in the authorizing instrument.

C. Public securities may be made registrable, transferable and payable by the registrar under such terms and conditions as may be provided in the authorizing instrument. Payment at designated due dates or in installments may be made by check, draft, warrant or other order for payment or medium of payment and under such other conditions as may be provided in the authorizing instrument.

D. The authorizing instrument may require that the public securities be authenticated with the manual or facsimile signature of an officer or other authorized person of the registrar or of any other officer or officers of the public body whose manual or facsimile signature is not otherwise required by law or by any combination thereof; provided that no manual or facsimile signature is required if the public securities are issued in book entry form without the delivery of physical securities. Any registrar may hold in custody any partially or fully executed public securities if provided by, and to the extent permitted by, the authorizing instrument.

E. Records with regard to the ownership or pledge of public securities are not subject to inspection or copying under any law of this state relating to the right of the public to inspect or copy public records. Registration records of the public body may be maintained at such locations within the United States as may be determined by the authorizing instrument.

History: 1978 Comp., 6-14-10, enacted by Laws 1983, ch. 265, 3.



Section 6-14-10.1 - Investment of proceeds; compliance with Internal Revenue Code of 1986.

6-14-10.1. Investment of proceeds; compliance with Internal Revenue Code of 1986.

Notwithstanding any other provision of law to the contrary, and in addition to any other investments which may be authorized by the laws of New Mexico, a public body may invest the proceeds of public securities, and of any other securities now or hereafter authorized to be issued by any public body pursuant to the provisions of any general or special law enacted by the legislature or pursuant to the home rule powers of any public body in obligations the interest on which is excluded from gross income of the recipient for federal income tax purposes and in any other instrument which does not constitute "investment property" under Section 148 of the Internal Revenue Code of 1986. Any such obligation or instrument shall be rated in any of the three highest major rating categories, without regard to any modification of the rating by the addition of a plus or minus sign or numerical designation to show relative standing within a major rating category, by one or more nationally recognized rating agencies. Income from any such investments may be used to meet rebate, penalty, interest and other obligations of the public body under the code. As used in this section the term "proceeds" includes all amounts treated as proceeds or gross proceeds as defined in Section 148 of the Internal Revenue Code of 1986, as amended, including any regulations applicable thereunder of tax exempt bonds as defined in Section 150 of that code.

History: 1978 Comp., 6-14-10.1, enacted by Laws 1988, ch. 45, 2.



Section 6-14-10.2 - Delegation of authority by public body; authorizing instrument.

6-14-10.2. Delegation of authority by public body; authorizing instrument.

A. A public body may adopt an authorizing instrument that delegates to one or more members, officers or employees of the public body, acting in a fiduciary capacity within the scope of authority and the parameters and conditions for the public securities set forth by the public body in the authorizing instrument as described in Subsection B of this section, the authority to sign a contract for the purchase or sale of public securities or to accept a binding bid for public securities and to determine the final terms for public securities to be issued pursuant to Subsection C of this section. The authorizing instrument shall be effective for one hundred twenty days or for a specified shorter period.

B. An authorizing instrument delegating authority pursuant to Subsection A of this section shall establish the parameters and conditions for the public securities, including:

(1) the public purpose for which the public securities are to be issued;

(2) the maximum par amount of the public securities;

(3) the maximum term for which the public securities may be outstanding;

(4) the maximum interest rate that the public securities may bear;

(5) each tax or revenue source that is pledged to or that shall secure payment for the public securities;

(6) whether the public securities will be sold at a public or a private sale;

(7) the minimum sales price or the maximum sales price of the public securities;

(8) the maximum amount of underwriting discount, if any, as a percentage of the aggregate principal amount of the public securities;

(9) the form of the public securities, subject to the final terms described in Subsection C of this section;

(10) the public securities that may be refunded, if any; and

(11) the appointment of a trustee, paying agent, registrar, escrow agent, tender agent, remarketing agent, dissemination agent or any other agent or service provider required for the sale, issuance and delivery of the public securities and the form of agreement for each appointment.

C. Subject to the parameters and conditions established in Subsection B of this section, a delegatee may be authorized, pursuant to the authorizing instrument, to determine any or all of the following final terms of the public securities:

(1) the interest and principal payment dates;

(2) the principal amount, denominations and maturity amortization;

(3) the sale price;

(4) the interest rate;

(5) the interest payment periods;

(6) the redemption and tender provisions;

(7) the procurement of municipal bond insurance and any related covenants or agreements;

(8) the creation of any capitalized interest or debt service reserve funds, including the size and funding of the funds;

(9) the amount of underwriting discount, if any;

(10) the public securities to be refunded, if any; and

(11) the final terms of agreements, if any, with one or more trustee, paying agent, registrar, escrow agent, tender agent, remarketing agent, dissemination agent or any other agent or service provider required for the purchase, sale, issuance and delivery of the public securities.

D. The public body shall determine and approve any term not listed in Subsection C of this section.

E. The delegatee shall certify in writing, prior to the delivery of the public securities, that the final terms determined pursuant to Subsection C of this section comply with the parameters and conditions established in the authorizing instrument pursuant to Subsection B of this section. The delegatee shall present the written certification containing the final terms of the public securities to the public body in a timely manner, before or after the delivery of the public securities, at a regularly scheduled meeting of the public body held in compliance with the Open Meetings Act [Chapter 10, Article 15 NMSA 1978].

F. A public body need not approve a determination made by the delegatee pursuant to Subsection C of this section if the determination complies with the parameters and conditions established in the authorizing instrument pursuant to Subsection B of this section. A determination made by the delegatee pursuant to this section has the same force and effect as a determination made by the public body. The delegatee, while acting within the scope of the delegatee's authority and the parameters and conditions established in the authorizing instrument pursuant to Subsection B of this section, shall not be subject to any personal liability for any action taken or omitted within that scope of authority.

G. A public body's adoption of an authorizing instrument that includes a delegation of authority pursuant to this section constitutes final passage of the authorizing instrument for the purposes of any applicable general or special law or any constitutional or statutory provision or municipal charter related to any referendum or petition right.

History: Laws 2017, ch. 120, 2.



Section 6-14-11 - Scope of act.

6-14-11. Scope of act.

The Supplemental Public Securities Act [6-14-8 through 6-14-11 NMSA 1978] is cumulative of and in addition to all other laws concerning public securities, and any public body may issue public securities in the manner provided in the Supplemental Public Securities Act notwithstanding any conflict or inconsistency between the provisions of the Supplemental Public Securities Act and the provisions of any other law.

History: 1978 Comp., 6-14-11, enacted by Laws 1983, ch. 265, 4.



Section 6-14-12 - Legislative intent.

6-14-12. Legislative intent.

It is the intent of the legislature that the provisions of the Supplemental Public Securities Act [6-14-8 through 6-14-11 NMSA 1978] be applicable to all public securities of all public bodies of this state, notwithstanding any failure of this act or any other act of the legislature to expressly amend the applicable provisions of any other statute authorizing such public securities.

History: Laws 1983, ch. 265, 63.






Article 15 - Finances of Counties, Municipalities and School Districts

Section 6-15-1 - Bonds payable from ad valorem taxes; notice of proposed issuance.

6-15-1. Bonds payable from ad valorem taxes; notice of proposed issuance.

When any county, city, town, village or school district of the state shall have in contemplation the issuance of any bonds payable in whole or in part from ad valorem taxes, the governing authority thereof shall, before initiating any proceedings for such issue, forward to the local government division, or public school finance division, of the department of finance and administration [office of education of the department of finance and administration], a notice of such proposal in writing.

History: Laws 1925, ch. 131, 1; C.S. 1929, 33-3801; Laws 1935, ch. 91, 1; 1941 Comp., 7-614; 1953 Comp., 11-6-13; Laws 1959, ch. 127, 1.



Section 6-15-2 - Bond issues; local government division, or public school finance division, of the department of finance and administration to furnish information; transcripts of proceedings; disposition.

6-15-2. Bond issues; local government division, or public school finance division, of the department of finance and administration to furnish information; transcripts of proceedings; disposition.

It shall be the duty of the local government division, or public school finance division, of the department of finance and administration [office of education of the department of finance and administration], upon the receipt of the notice mentioned in Section 1 [6-15-1 NMSA 1978] hereof to furnish such governing authorities with all necessary information with reference to the valuation, present outstanding bonded indebtedness, limitations as to tax rates and debt contracting power and such other information as may be useful to such governing authorities and to the voters of such county, city, town, village or school district in the consideration of any proposal to issue bonds. Upon the adoption of a bond issue as provided by law by a county, city, town, village or school district, the governing authorities thereof shall prepare a true and complete transcript of proceedings, also three exact copies of such transcript of the proceedings had in connection with such bond issue. One copy of the transcript of the proceedings shall be immediately filed with the local government division, or public school finance division, of the department of finance and administration, one kept by the governing authorities and one copy to be furnished to the officer approving the bond issue as to its legality as provided by law.

History: Laws 1925, ch. 131, 2; C.S. 1929, 33-3802; 1941 Comp., 7-615; 1953 Comp., 11-6-14; Laws 1959, ch. 127, 2.



Section 6-15-3 - Bonds; forms; interest; maturities.

6-15-3. Bonds; forms; interest; maturities.

A. Hereafter all general obligation bonds, except refunding bonds, issued under lawful authority by any county, city, town, village or school district shall be issued in accordance with the provisions of Sections 6-15-3 through 6-15-8 NMSA 1978. As used in Sections 6-15-3 through 6-15-8 NMSA 1978, the term "bonds" means only such general obligations [obligation] bonds, other than refunding bonds, of any county, city, town, village or school district. The bonds shall mature not more than twenty years from their date and be numbered from one upwards consecutively. Interest on all such bonds shall be payable either annually or semiannually, as may be set forth in the act of the governing body of the issuing municipal corporation; provided, that the first installment of interest coming due may be for any period of time which shall not exceed one year from the date of the bonds.

B. The resolution or ordinance authorizing the bonds may provide for the creation of a sinking fund to secure payment of principal or principal and interest on the bonds and may provide for mandatory annual payments to be made to the sinking fund from the taxes levied and collected pursuant to Section 6-15-4 NMSA 1978.

History: Laws 1929, ch. 201, 1; C.S. 1929, 16-101; 1941 Comp., 7-616; 1953 Comp., 11-6-15; Laws 1973, ch. 393, 1; 1975, ch. 326, 1.



Section 6-15-4 - Tax levy for payment of bonds.

6-15-4. Tax levy for payment of bonds.

The officials now or hereafter charged by law with the duty of levying general (ad valorem) taxes for the payment of bonds and interest shall, in the manner provided by law, make an annual levy sufficient to meet the annual or semiannual payments of principal and interest on the bonds maturing or the mandatory sinking fund payments as in this article provided. Nothing herein contained shall be so construed as to prevent the municipal corporation from applying any other funds that may be in the treasury or investment income actually received from sinking fund investments and available for that purpose to the payment of the interest on or the principal of or any prior redemption premium in connection with such bonds as the same become due; and upon such payments, the levy or levies herein provided may thereupon to that extent be diminished.

History: Laws 1929, ch. 201, 2; C.S. 1929, 16-102; 1941 Comp., 7-617; 1953 Comp., 11-6-16; Laws 1973, ch. 393, 2; 1975, ch. 326, 2.



Section 6-15-5 - Sale of bonds.

6-15-5. Sale of bonds.

A. All of the bonds shall be offered and sold at public sale pursuant to this section or at a negotiated sale on terms determined by the municipal corporation.

B. Bonds maturing in less than thirty days may be sold at private sale to the state at the price and upon such terms and conditions as a municipal corporation and the state may determine.

C. Notwithstanding any law requiring bonds to be sold at a public sale, the following bonds may be sold at a public or private sale:

(1) bonds designated as build America bonds pursuant to Section 1531 of the federal American Recovery and Reinvestment Act of 2009; and

(2) qualified school construction bonds issued pursuant to the Qualified School Construction Bonds Act [22-18B-1 through 22-18B-5 NMSA 1978] and Section 1521 of the federal American Recovery and Reinvestment Act of 2009.

D. Before any bonds issued by a municipal corporation are offered for public sale, the corporate authorities issuing the bonds shall designate the maximum net effective interest rate the bonds shall bear, which shall not exceed the maximum permitted by the Public Securities Act [Sections 6-14-1 through 6-14-3 NMSA 1978]. A notice calling for bids for the purchase of the bonds shall be published once at least one week prior to the date of the sale in a newspaper having local circulation. The notice shall specify a place and designate a day and hour subsequent to the date of the publication when bids shall be received and publicly opened for the purchase of the bonds. The notice shall specify the maximum net effective interest rate permitted for the bonds and the maximum discount if a discount is allowed by the governing body and shall require bidders to submit a bid specifying the lowest rate of interest and any premium or discount if allowed by the governing body at, above or below par at which the bidder will purchase the bonds. The bonds shall be sold to the responsible bidder making the best bid determined by the municipal corporation as set forth in the notice, subject to the right of the governing body to reject any and all bids and readvertise. All bids shall be sealed or sent by facsimile or other electronic transmission to the municipal corporation as set forth in the notice. Except for the bid of the state or the United States, if one is received prior to acceptance by the governing body of the best bid, the best bidder shall make a deposit of not less than two percent of the principal amount of the bonds, either in the form of a financial security bond or in cash or by cashier's or treasurer's check of, or by certified check drawn on, a solvent commercial bank or trust company in the United States, which deposit shall be returned if the bid is not accepted. The financial surety bond or the long-term debt obligations of the issuer or person guarantying the obligations of the issuer of the financial surety bond shall be rated in one of the top two rating categories of a nationally recognized rating agency, without regard to any modification of the rating, and the financial surety bond must be issued by an insurance company licensed to issue such a bond in New Mexico. If the successful bidder does not complete the purchase of the bonds within thirty days following the acceptance of the bidder's bid or within ten days after the bonds are made ready and are offered by the municipal corporation for delivery, whichever is later, the amount of the bidder's deposit shall be forfeited to the municipal corporation issuing the bonds, and, in that event, the governing body may accept the bid of the bidder making the next best bid. If all bids are rejected, the governing body may readvertise the bonds for sale in the same manner as for the original advertisement or sell the bonds at private sale to the state or the United States. If there are two or more equal bids and the bids are the best bids received, the governing body shall determine which bid shall be accepted.

E. Except as provided in this section, bonds to be issued by a municipal corporation for various purposes may be sold and issued as a single combined issue even though they may have been authorized by separate votes at an election or elections. Bonds authorized by any incorporated city, town or village for the construction or purchase of a system for supplying water, a sanitary sewer system or a storm sewer system may be combined with each other and sold and issued as a single issue but may not be combined with bonds to be issued for any other purpose that may be subject to the debt limitation of Article 9, Section 13 of the constitution of New Mexico.

F. The bond underwriter representing the municipal corporation in a negotiated bond sale pursuant to this section shall be selected pursuant to a request for proposals in accordance with the provisions of the Procurement Code.

G. When bonds are sold at a negotiated sale, the terms of the bonds and comparable sale results for similar bonds shall be presented at a public meeting of the governing body of the municipal corporation.

H. For purposes of this section, "negotiated sale" means a sale of the bonds to investors by a bond underwriter or a private placement of the bonds with a bank, financial institution, state instrumentality or other person, with interest rates, maturity dates and other terms that are satisfactory to the municipal corporation.

History: Laws 1929, ch. 201, 3; C.S. 1929, 16-103; Laws 1937, ch. 125, 1; 1941 Comp., 7-618; 1953 Comp., 11-6-17; Laws 1969, ch. 217, 1; 1973, ch. 393, 3; 1983, ch. 265, 28; 1996, ch. 30, 1; 1999, ch. 232, 2; 2005, ch. 158, 1; 2009, ch. 154, 5; 2011, ch. 92, 1; 2013, ch. 158, 1.



Section 6-15-6 - Bids for bonds refused; return of deposits.

6-15-6. [Bids for bonds refused; return of deposits.]

If a bid be accepted the deposits of all other bidders shall be thereupon returned; if all bids be rejected, then all deposits shall be returned forthwith.

History: Laws 1929, ch. 201, 4; C.S. 1929, 16-104; 1941 Comp., 7-619; 1953 Comp., 11-6-18.



Section 6-15-7 - Maturity date of bonds; limitation.

6-15-7. Maturity date of bonds; limitation.

Bonds issued hereunder shall never be issued to run for a longer period than twenty years from the date of the bonds.

History: Laws 1929, ch. 201, 5; C.S. 1929, 16-105; 1941 Comp., 7-620; 1953 Comp., 11-6-19; Laws 1973, ch. 393, 4.



Section 6-15-8 - "Municipal corporation" as used in Sections 6-15-3 to 6-15-8 NMSA 1978 defined.

6-15-8. ["Municipal corporation" as used in Sections 6-15-3 to 6-15-8 NMSA 1978 defined.]

The term municipal corporation shall, for the purpose of this act [6-15-3 to 6-15-8 NMSA 1978], be construed to mean county, incorporated city, incorporated town, incorporated village or school district.

History: Laws 1929, ch. 201, 7; C.S. 1929, 16-107; 1941 Comp., 7-621; 1953 Comp., 11-6-20.



Section 6-15-9 - Bonds authorized at election; time limit on issuance; exceptions.

6-15-9. Bonds authorized at election; time limit on issuance; exceptions.

Bonds shall not be issued or sold by a school district, county or municipality after the expiration of four years from the date of the election authorizing the issue, except for the purpose of refunding previous bond issues or in payment of judgments. The bonds may be sold to the United States or to the state in any case in which the state or the United States has made an offer to purchase the bonds and the offer was accepted prior to the expiration of the four-year period. Any period of time when the validity of bonds or the election therefor is in litigation shall be excluded from the four-year period.

History: Laws 1933, ch. 114, 1; 1934 (S.S.), ch. 12, 1; 1941 Comp., 7-622; 1953 Comp., 11-6-21; Laws 1959, ch. 358, 1; 1975, ch. 224, 1; 1987, ch. 172, 1; 1999, ch. 232, 3; 2003, ch. 188, 1.



Section 6-15-10 - Unissued bonds authorized at election; when void; exceptions.

6-15-10. Unissued bonds authorized at election; when void; exceptions.

In all cases where bond issues by the school districts, counties or municipalities have been authorized by special election and the bonds have not been issued within four years, the time allowed in Section 6-15-9 NMSA 1978 from the date of the special election authorizing the proposed issue, the proposed bond issue is void, except where issued for refunding bonded debt or for payment of judgments against the school district, county or municipality. Such bonds may be sold to the United States or to the state at private sale in any case in which the state or the United States has made an offer to purchase the bonds and the offer was accepted prior to the expiration of the four-year period allowed in Section 6-15-9 NMSA 1978.

History: Laws 1933, ch. 114, 2; 1934 (S.S.), ch. 12, 2; 1941 Comp., 7-623; 1953 Comp., 11-6-22; Laws 1959, ch. 358, 2; 1987, ch. 172, 2; 1999, ch. 232, 4; 2003, ch. 188, 2.



Section 6-15-11 - Refunding bonds of county, municipality or school district; approval of issuance; purpose.

6-15-11. Refunding bonds of county, municipality or school district; approval of issuance; purpose.

The governing body of any county, municipality or school district in this state may, with the approval of the department of finance and administration, issue bonds in such form as the governing body may determine, to be denominated refunding bonds, for the purpose of refunding any of the general obligation bonded indebtedness of the county, municipality or school district which has or will become due and payable or which has or will become payable at the option of the county, municipality or school district or by consent of the bondholders or by any lawful means.

History: Laws 1927, ch. 128, 1; C.S. 1929, 90-1101; 1941 Comp., 7-624; 1953 Comp., 11-6-23; Laws 1963, ch. 234, 1; 1983, ch. 265, 29.



Section 6-15-12 - Ordinance or resolution for refunding bonds; contents; maturities.

6-15-12. Ordinance or resolution for refunding bonds; contents; maturities.

Whenever such governing body shall deem it expedient to issue refunding bonds under the provisions of Sections 6-15-11 to 6-15-22 NMSA 1978, the governing body of a municipality shall adopt an ordinance, and the governing body of a county or school district shall adopt a resolution, which shall be spread on the records of the governing body, which ordinance or resolution shall set out the facts making the issuance of such refunding bonds necessary or advisable, the determination of such necessity or advisability by said governing body and the amount of such refunding bonds which it is deemed necessary and advisable to issue. Such ordinance or resolution shall fix the rate or rates of interest of such bonds, which shall not be in excess of the maximum coupon rate which is permitted by the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978], the date of said refunding bonds, the denomination or denominations thereof, the maturity date or dates, the last of which shall not be more than twenty-five years from the date of said refunding bonds, the place or places of payment within or without the state of New Mexico of both principal and interest, and shall further set out the form of said refunding bonds.

History: Laws 1927, ch. 128, 2; C.S. 1929, 90-1102; 1941 Comp., 7-625; 1953 Comp., 11-6-24; Laws 1963, ch. 234, 2; 1975, ch. 326, 3.



Section 6-15-13 - Execution of refunding bonds; interest coupons; mode of payment; installments.

6-15-13. Execution of refunding bonds; interest coupons; mode of payment; installments.

The refunding bonds shall be in such form as the governing body may determine and, unless issued in book entry or similar form without the delivery of physical securities, shall refer to the act under which they are issued, be executed in the name of the county, municipality or school district, signed by the chairman or president of the governing body, sealed with the seal of the county, municipality or school district and attested by the county, municipal or school district clerk or secretary. The interest accruing on the refunding bonds shall be payable semiannually or annually. Both principal and interest of the bonds shall be payable in lawful money of the United States at such place or places as may be determined by the governing body of the county, municipality or school district. The principal of the bonds shall mature on the date or dates set by the governing body, with or without option of prior redemption, not later than twenty-five years from the date of the bonds.

History: Laws 1927, ch. 128, 3; C.S. 1929, 90-1103; 1941 Comp., 7-626; 1953 Comp., 11-6-25; Laws 1963, ch. 234, 3; 1975, ch. 326, 4; 1983, ch. 265, 30.



Section 6-15-14 - Levy of taxes to pay annual installments and interest.

6-15-14. Levy of taxes to pay annual installments and interest.

The governing body of any county, municipality or school district which shall have issued refunding bonds under the provisions of Sections 6-15-11 to 6-15-22 NMSA 1978, shall, during each year in which any of said bonds shall be outstanding, cause an annual tax to be levied on all property in the county, municipality or school district subject to taxation, sufficient to produce one year's interest on all of said bonds then outstanding, and to pay the annual installment of the principal of said bonds that will become due and payable in the next ensuing year or the annual mandatory sinking fund requirement if the principal is to be paid from a sinking fund. Such taxes shall be levied, assessed and collected at the times and in the manner that other county, municipal or school district taxes are levied, assessed and collected, and the proceeds of such taxes shall be kept in a special fund or sinking fund to be used only for the payment of the interest on and for the redemption of such bonds.

History: Laws 1927, ch. 128, 5; C.S. 1929, 90-1105; 1941 Comp., 7-628; 1953 Comp., 11-6-27; Laws 1975, ch. 326, 5.



Section 6-15-15 - Exchange for bonds to be refunded; sales.

6-15-15. Exchange for bonds to be refunded; sales.

All such refunding bonds may be exchanged dollar for dollar for the bonds to be refunded, or they may be sold as directed by the governing body, and the proceeds thereof shall be applied only to the purpose for which said refunding bonds were issued.

History: Laws 1927, ch. 128, 6; C.S. 1929, 90-1106; 1941 Comp., 7-629; 1953 Comp., 11-6-28; Laws 1963, ch. 234, 4.



Section 6-15-16 - Record of refunding bonds.

6-15-16. [Record of refunding bonds.]

The governing body of any county, municipality or school district issuing bonds under this act [6-15-11 through 6-15-19 NMSA 1978 NMSA 1978] shall keep a record thereof in a book to be kept for that purpose, showing the date, number, amount and maturity of such bonds and all payments of interest or principal of any such bonds.

History: Laws 1927, ch. 128, 7; C.S. 1929, 90-1107; 1941 Comp., 7-630; 1953 Comp., 11-6-29.



Section 6-15-17 - Retired refunding bonds to be destroyed.

6-15-17. [Retired refunding bonds to be destroyed.]

All such refunding bonds paid and retired shall be burned and destroyed by the governing body which retires the same, and a record of such destruction and the number and amount of bonds destroyed shall be entered on the records of such governing body.

History: Laws 1927, ch. 128, 8; C.S. 1929, 90-1108; 1941 Comp., 7-631; 1953 Comp., 11-6-30.



Section 6-15-18 - Bonds surrendered for refunding; record; destruction.

6-15-18. [Bonds surrendered for refunding; record; destruction.]

Upon the surrender of any bonds refunded under the provisions of this act [6-15-11 through 6-15-19 NMSA 1978], there shall be entered on the records of the governing body to whom surrendered the fact of such surrender and the number, amount, date and character of the bonds so surrendered; and such bonds shall be destroyed by such governing body and the fact of such destruction shall be likewise entered on such record.

History: Laws 1927, ch. 128, 9; C.S. 1929, 90-1109; 1941 Comp., 7-632; 1953 Comp., 11-6-31.



Section 6-15-19 - Definition of terms.

6-15-19. [Definition of terms.]

The term "municipality" shall mean any incorporated city, town, or village in this state, whether the same shall have been incorporated by special character [charter] or under the general laws of this state. The term "school district" shall mean and include all municipal independent union high school of rural districts, whether the same shall be under the jurisdiction of a county board of education or municipal boards of education, and shall include districts organized for high school purposes. The term "governing body" shall mean the board of county commissioners, city council, board of trustees, board of commissioners or similar legislative bodies of municipalities, and shall mean the board of education or similar board having control of school affairs.

History: Laws 1927, ch. 128, 10; C.S. 1929, 90-1110; 1941 Comp., 7-633; 1953 Comp., 11-6-32.



Section 6-15-20 - Application of bond proceeds; procedures; limitations.

6-15-20. Application of bond proceeds; procedures; limitations.

A. The proceeds derived from the issuance of any refunding bonds under the provisions of Sections 6-15-11 through 6-15-22 NMSA 1978, shall first be either immediately applied to the payment, or redemption and retirement of the bonds to be refunded and the cost and expense incident to such procedures, or shall immediately be placed in escrow to be applied to the payment of said bonds upon their presentation therefor and the costs and expenses incident to such proceedings. Any money remaining after providing for the payment of the refunded bonds and any expenses and costs incident therewith shall be credited against the initial or subsequent levies required by Section 6-15-14 NMSA 1978 and deposited to the special fund of the political subdivision to be used to pay maturing principal and interest on the refunding bonds.

B. Any such escrowed proceeds, pending such use, may be invested or, if necessary, reinvested only in direct obligation [obligations] of the United States of America, or obligations guaranteed by the United States of America, maturing at such times as to ensure the prompt payment of the bonds refunded under the provisions of this article and the interest accruing thereon. For the purposes of this section, obligations guaranteed by the United States of America shall include but not be limited to the following: farmers home administration certificates of beneficial ownership, export-import bank certificates of beneficial interest, export-import bank participation certificates, export-import bank debentures, government national mortgage association participation certificates and debentures and small business administration debentures.

C. Such escrowed proceeds and investment [investments], together with any interest to be derived from such investments, shall be in an amount which at all times shall be sufficient to pay the bonds refunded as they become due at their respective maturities or as they are called for redemption and payment on prior redemption dates, as to principal, interest, any prior redemption premium due, and any charges of the escrow agent payable therefrom; the computations made in determining such sufficiency shall be verified by a certified or registered public accountant.

D. For the purpose of implementing the provisions of this article, the governing body shall have the power to enter into escrow agreements and to establish escrow accounts with any qualified depository located within the state of New Mexico, which is a member of the federal deposit insurance corporation, under protective covenants and agreements whereby such accounts shall be fully secured by direct obligations of the United States of America or obligations guaranteed by the United States of America or shall be invested in such direct obligations, or guaranteed obligations in such amounts as will be sufficient, and maturing at such times, so as to ensure the prompt payment of the bonds refunded, and the interest accruing thereon, under the provisions of Sections 6-15-11 through 6-15-22 NMSA 1978. All banks are authorized and directed to give such security.

E. In no event shall the aggregate amount of bonded indebtedness of any county, municipality or school district exceed the maximum allowable amount as determined pursuant to the statute applicable to such county, municipality or school district.

F. The issuance of refunding bonds by any county, municipality or school district for the purposes and in the manner authorized by this article or under the provisions of any other law thereunto enabling, shall never be interpreted or taken to be the creation of an indebtedness such that the same would require the approval of the qualified electors of the county, municipality or school district, and no such approval shall be required for the issuance of such refunding bonds except as is specifically required by the law under which said refunding bonds are sought to be issued or have been issued.

G. No bonds may be refunded under the provisions of Sections 6-15-11 through 6-15-22 NMSA 1978 unless the holders thereof voluntarily surrender said bonds for immediate exchange or immediate payment or unless said bonds either mature or are callable for redemption prior to their maturity under their terms within twenty years from the date of issuance of the refunding bonds and provision shall be made for paying or redeeming and discharging all of the bonds refunded within said period of time.

History: 1953 Comp., 11-6-34.1, enacted by Laws 1963, ch. 235, 1; 1975, ch. 326, 6; 1981, ch. 338, 1.



Section 6-15-21 - Contributions securing payment of bonds.

6-15-21. Contributions securing payment of bonds.

In order to provide for the payment of maturing principal and interest, or call premium if any, on any of its general obligation or general obligation refunding bonds a county, municipality or school district may contribute any available money to aid in the purchase of securities to be placed in a trust or escrow created pursuant to Section 6-15-20 NMSA 1978, or may create any such trust or enter into any such escrow agreement if such trust or escrow agreement is to be wholly funded with cash or securities transferred from any fund of such county, municipality or school district, or purchased with the proceeds of any available money from any fund of such county, municipality or school district.

History: 1953 Comp., 11-6-34.2, enacted by Laws 1975, ch. 326, 7.



Section 6-15-22 - Creation of sinking funds to secure payment of bonds.

6-15-22. Creation of sinking funds to secure payment of bonds.

A. Any bonds authorized pursuant to Sections 6-6-7 to 6-6-18 and 6-15-1 to 6-15-22 NMSA 1978 may be secured by a sinking fund which may be created by resolution or ordinance of the governing body either at or prior to the issuance of such bonds. The resolution or ordinance creating the sinking fund may also be combined with any resolution or ordinance pertaining to the issuance of such bonds. The resolution or ordinance may provide for annual mandatory payments to be made into the sinking fund and from the taxes to be issued for the payment of such bonds. When a sinking fund is created, payments into the sinking fund shall be made from the special fund created pursuant to Sections 6-15-4 or 6-15-14 NMSA 1978 at the times and in the manner specified by the governing body in the resolution or ordinance creating the sinking fund. Either principal or interest or both may be paid from the sinking fund but no interest shall be paid therefrom unless specifically provided for in the sinking fund's authorizing resolution or ordinance.

B. All sinking funds created pursuant to this article may be invested and reinvested in any of the following:

(1) bonds or other evidences of indebtedness of the United States of America or any of its agencies or instrumentalities when such obligations are guaranteed as to principal and interest by the United States of America or by any agency or instrumentality thereof; or

(2) bonds or other evidences of indebtedness of this state, or of any of the counties or incorporated cities, towns or duly organized school districts of the state.

C. The treasurer or other chief financial officer of the county, municipality or school district if designated, other than the treasurer, with the consent of the governing body, may enter into an irrevocable depository trust or escrow agreement with any bank doing business in this state. The depository trust agreement may contain any or all of the following provisions:

(1) for the safekeeping and handling of cash and securities of the sinking fund;

(2) such terms and conditions as shall secure the proper safeguarding, inventory, withdrawal and handling of the cash and securities;

(3) the investment and reinvestment or limitation on investment and reinvestment by trustee or escrow agent of all or any part of the sinking fund on a continuing basis, which may extend throughout the life of the agreement;

(4) the terms under which the sinking fund may be expanded to provide for the payment of additional or subsequent bond issues; or

(5) payment of the trustee fees and expenses either from bond proceeds or on a continuing basis.

D. No access to and no deposit or withdrawal of the securities from any place of deposit selected by such officers shall be permitted or made except as the terms of the agreement may provide. The agreement need not require that securities be physically located in New Mexico, if such securities are represented by safekeeping receipts issued for the account of or benefit of the treasurer by a federal reserve bank or any bank located in a reserve city whose combined capital and surplus on the date of the safekeeping receipt equal or exceed the total amount to be deposited in the sinking fund under the terms of the contract.

E. The depository trust agreement may be combined with an escrow agreement pertaining to the issuance of refunding bonds.

F. The trustee or escrow agent of the sinking fund may also be the paying agent on the bonds secured by the sinking fund or any other bonds of the county, municipality or school district.

History: 1953 Comp., 11-6-34.3, enacted by Laws 1975, ch. 326, 8.



Section 6-15-23 - Short title.

6-15-23. Short title.

Sections 6-15-23 through 6-15-28 NMSA 1978 may be cited as the "Bond Election Act."

History: 1953 Comp., 11-6-35, enacted by Laws 1970, ch. 6, 1.



Section 6-15-24 - Definitions.

6-15-24. Definitions.

As used in the Bond Election Act [6-15-23 through 6-15-28 NMSA 1978]:

A. "bonds" means general obligation bonds of any municipality, school district, county, junior college district or branch community college district;

B. "board" means the governing body of any municipality, school district, county, junior college district or branch community college district; and

C. "voter" means any person who is a registered qualified elector of any municipality, school district, county, junior college district or branch community [college] district and, in the case of municipalities, also means any person who is a nonresident municipal elector as defined in Section 3-30-2 NMSA 1978.

History: 1953 Comp., 11-6-36, enacted by Laws 1970, ch. 6, 2; 1971, ch. 132, 1.



Section 6-15-25 - Findings; purpose of act.

6-15-25. Findings; purpose of act.

A. The legislature finds that some of the qualifications of electors at bond elections, as presently prescribed by the constitution or statutes of New Mexico, or both, are invalid and some of such qualifications remain uncertain as to validity because of recent court decisions construing provisions of the constitution of the United States. The legislature recognizes that all or portions of certain sections of Article 9 of the constitution of New Mexico and certain statutes ultimately may be held to violate the constitution of the United States.

B. The purpose of the Bond Election Act [6-15-23 through 6-15-28 NMSA 1978] is to permit the authorization and issuance of bonds during and after the period of uncertainty by requiring an election procedure which will conform with any determination made by the courts as to the validity of qualifications of electors.

History: 1953 Comp., 11-6-37, enacted by Laws 1970, ch. 6, 3; 1971, ch. 132, 2.



Section 6-15-26 - Bond elections.

6-15-26. Bond elections.

A. Each proposition to issue bonds shall be submitted by a single set of ballots to all voters of the municipality, school district, county, junior college district or branch community college district, but the Bond Election Act [6-15-23 through 6-15-28 NMSA 1978] does not prevent the submission of more than one proposition on the same ballot.

B. The ballots shall be deposited in one ballot box for each polling place at any bond election and the vote shall be cast, counted, returned and canvassed so that the board can determine the total number of votes cast at each election for and against each bond proposition.

C. The Bond Election Act does not prevent any board from using one or more voting machines at any polling place for any bond election if the vote is cast, counted, returned and canvassed and the election otherwise is conducted in a manner which is consistent with the Bond Election Act.

D. Except as expressly provided in the Bond Election Act, any bond election shall be called, conducted and canvassed pursuant to applicable statutes governing elections for the bonds, provided, however, absentee ballot provisions in the Election Code [Chapter 1 NMSA 1978] governing regular elections of the board shall apply. A bond election called by a municipality shall be called, conducted and canvassed pursuant to the applicable provisions of the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978] and the absentee ballot provisions of the Municipal Election Code shall apply, provided, however, that the provisions of this act and any applicable statutes governing elections for the bonds shall supersede the Municipal Election Code in the event of a conflict.

History: 1953 Comp., 11-6-38, enacted by Laws 1971, ch. 132, 3; 1975, ch. 36, 1; 1985, ch. 208, 120.



Section 6-15-27 - Scope of act.

6-15-27. Scope of act.

The Bond Election Act is cumulative to all other laws on the subject, except that, when any bonds are being voted pursuant to the Bond Election Act, provisions of the Bond Election Act [6-15-23 through 6-15-28 NMSA 1978] control to the extent of any conflict or inconsistency between its provisions and any provisions of any other law.

History: 1953 Comp., 11-6-39, enacted by Laws 1970, ch. 6, 5.



Section 6-15-28 - Validation.

6-15-28. Validation.

All resolutions, orders, proclamations and other official actions heretofore adopted, made or otherwise accomplished by a board pursuant to the Bond Election Act [6-15-23 through 6-15-28 NMSA 1978] or any other provision of law in calling, conducting and canvassing bond elections, and all bonds and bond proceedings undertaken pursuant thereto, are validated and confirmed.

History: 1953 Comp., 11-6-40, enacted by Laws 1970, ch. 6, 6; 1971, ch. 132, 4.






Article 15A - Education Technology Equipment

Section 6-15A-1 - Short title.

6-15A-1. Short title.

Chapter 6, Article 15A NMSA 1978 may be cited as the "Education Technology Equipment Act".

History: Laws 1997, ch. 193, 1; 2015, ch. 68, 1.



Section 6-15A-2 - Purpose.

6-15A-2. Purpose.

The purpose of the Education Technology Equipment Act is to implement the provision of Article IX, Section 11 of the constitution of New Mexico, as approved by the voters of the state of New Mexico at the general election held in November, 1996, which declares that a school district may create a debt under the constitution of New Mexico by entering into a lease-purchase arrangement to acquire education technology equipment without submitting the proposition to a vote of the qualified electors of the school district.

History: Laws 1997, ch. 193, 2.



Section 6-15A-3 - Definitions.

6-15A-3. Definitions.

As used in the Education Technology Equipment Act:

A. "debt" means an obligation payable from ad valorem property tax revenues or the general fund of a school district and that may be secured by the full faith and credit of a school district and a pledge of its taxing powers;

B. "department" means the public education department;

C. "education technology equipment" means tools used in the educational process that constitute learning and administrative resources and may include:

(1) closed-circuit television systems; educational television and radio broadcasting; cable television, satellite, copper and fiber-optic transmission; computer, network connection devices; digital communications equipment (voice, video and data); servers; switches; portable media such as discs and drives to contain data for electronic storage and playback; and purchase or lease of software licenses or other technologies and services, maintenance, equipment and computer infrastructure information, techniques and tools used to implement technology in schools and related facilities;

(2) improvements, alterations and modifications to, or expansions of, existing buildings or personal property necessary or advisable to house or otherwise accommodate any of the tools listed in Paragraph (1) of this subsection; and

(3) expenditures for technical support and training expenses of school district employees who administer education technology projects funded by a lease-purchase arrangement and may include training by contractors;

D. "eligible charter school" means a locally chartered or state-chartered charter school located within the geographic boundaries of a school district:

(1) that timely provides the information necessary to identify the lease-purchase education technology equipment needed in the charter school to be included in the local school board resolution for lease-purchase of education technology equipment; and

(2) for which the proposed lease-purchase of education technology equipment is included in the school district's approved technology master plan;

E. "lease-purchase arrangement" means a financing arrangement constituting debt of a school district pursuant to which periodic lease payments composed of principal and interest components are to be paid to the holder of the lease-purchase arrangement and pursuant to which the owner of the education technology equipment may retain title to or a security interest in the equipment and may agree to release the security interest or transfer title to the equipment to the school district for nominal consideration after payment of the final periodic lease payment. "Lease-purchase arrangement" also means any debt of the school district incurred for the purpose of acquiring education technology equipment pursuant to the Education Technology Equipment Act whether designated as a general obligation lease, note or other instrument evidencing a debt of the school district;

F. local school board" means the governing body of a school district; and

G. "school district" means an area of land established as a political subdivision of the state for the administration of public schools and segregated geographically for taxation and bonding purposes.

History: Laws 1997, ch. 193, 3; 1999, ch. 89, 1; 2011, ch. 149, 1; 2015, ch. 68, 2.



Section 6-15A-4 - Notice of proposed lease-purchase arrangements.

6-15A-4. Notice of proposed lease-purchase arrangements.

When a school district contemplates entering into a lease-purchase arrangement payable in whole or in part from ad valorem taxes, the local school board, before initiating any proceedings for approval of such lease-purchase arrangement, shall forward to the school budget planning unit of the state department of public education, a written notice of the proposed lease-purchase arrangement.

History: Laws 1997, ch. 193, 4.



Section 6-15A-5 - School budget planning unit of the state department of public education to furnish information, transcripts of proceedings and disposition.

6-15A-5. School budget planning unit of the state department of public education to furnish information, transcripts of proceedings and disposition.

The school budget planning unit of the state department of public education, upon the receipt of the notice mentioned in Section 4 [6-15A-4 NMSA 1978] of the Education Technology Equipment Act shall furnish all necessary information with reference to the valuation, present outstanding bonded indebtedness, present outstanding lease-purchase arrangements and limitations as to tax rates and debt contracting power and other information useful to the local school board in the consideration of a proposed lease-purchase arrangement. Upon entering into a lease-purchase arrangement, the local school board shall prepare two true and complete transcripts of proceedings relating to the lease-purchase arrangement, one to be immediately filed with the school budget planning unit of the [state] department of public education and one to be kept by the local school board.

History: Laws 1997, ch. 193, 5.



Section 6-15A-6 - Tax levy for payment of lease-purchase agreement.

6-15A-6. Tax levy for payment of lease-purchase agreement.

The officials charged by law with the duty of levying ad valorem taxes for the payment of bonds and interest shall, in the manner provided by law, make an annual levy sufficient to meet the payments due on lease-purchase arrangements. Annual payments due on lease-purchase arrangements may be combined with other school district general obligation debt when determining the annual debt service tax levy pursuant to Sections 7-37-8 and 22-18-12 NMSA 1978. Nothing in the Education Technology Equipment Act shall be so construed as to prevent a school district from applying any other legally available funds, including funds that may be in its general fund or investment income actually received from investments, to the payments due on or any prepayment premium payable in connection with such lease-purchase arrangements as the same become due, and upon such payments, the levy or levies provided for in this section may, to that extent, be reduced.

History: Laws 1997, ch. 193, 6; 2001, ch. 349, 1.



Section 6-15A-7 - Lease-purchase arrangements; terms.

6-15A-7. Lease-purchase arrangements; terms.

Lease-purchase arrangements may:

A. have interest, appreciated principal value, or any part thereof, payable at intervals or at maturity as may be determined by the local school board;

B. be subject to prior redemption or prepayment at the option of the local school board as [at] such time or times and upon such terms and conditions with or without the payment of such premium or premiums as may be determined by the local school board;

C. have a final payment date or mature at any time or times not exceeding five years after the date of issuance;

D. be payable at one time or in installments or may be in such other form as may be determined by the local school board;

E. be priced at, above or below par and at a price that results in a net effective interest rate that does not exceed the maximum permitted by the Public Securities Act [6-14-1 NMSA 1978]; and

F. be sold or issued at public sale, negotiated sale or private sale to the New Mexico finance authority.

History: Laws 1997, ch. 193, 7.



Section 6-15A-8 - Authorizing lease-purchase of education technology equipment; preliminary resolution; contents; notice; final resolution of approval.

6-15A-8. Authorizing lease-purchase of education technology equipment; preliminary resolution; contents; notice; final resolution of approval.

A. If a local school board proposes to lease-purchase education technology equipment, it shall comply with the requirements of this section.

B. At a regular meeting or at a special meeting called for the purpose of considering the lease-purchase of education technology equipment, a local school board shall:

(1) make a determination of the necessity for lease-purchasing the education technology equipment;

(2) determine the estimated cost of the equipment needed;

(3) review a summary of the terms of the proposed lease-purchase agreement;

(4) identify the source of funds for the lease-purchase payments;

(5) if all or part of the funds needed requires or anticipates the imposition of a property tax, determine the estimated rate of the tax and what, if any, the percentage increase in property taxes for real property owners in the school district;

(6) set a date not more than four weeks and not less than three weeks in the future for a special meeting to consider a resolution granting final approval to the lease-purchase of education technology equipment; and

(7) direct that notice of the special meeting be published once each week for the two weeks immediately preceding the meeting in a newspaper having general circulation in the school district and that the notice include the information required in Paragraphs (1) through (5) of this subsection.

C. At the special meeting scheduled pursuant to Subsection B of this section, the local school board may adopt a final resolution approving the lease-purchase of education technology equipment only by an affirmative vote of majority of all members of the board.

D. The local school board shall not adopt a resolution for or approve a lease-purchase agreement that exceeds five years.

History: 1978 Comp., 6-15A-8, enacted by Laws 2001, ch. 203, 1.



Section 6-15A-9 - Publication of notice; validation; limitation of action.

6-15A-9. Publication of notice; validation; limitation of action.

A. After adoption of a resolution approving a lease-purchase arrangement, the local school board shall publish notice of the adoption of the resolution once in a newspaper of general circulation in the school district.

B. After the passage of thirty days from the publication required by Subsection A of this section, any action attacking the validity of the proceedings taken by the local school board preliminary to and in the authorization of and entering into the lease-purchase arrangement described in the notice is perpetually barred.

History: Laws 1997, ch. 193, 9.



Section 6-15A-10 - Refunding or refinancing lease-purchase arrangements.

6-15A-10. Refunding or refinancing lease-purchase arrangements.

School districts are authorized to enter into lease-purchase arrangements for the purpose of refunding or refinancing any lease-purchase arrangements then outstanding, including the payment of any prepayment of redemption premiums thereon and any interest accrued or to accrue to the date of purchase, prepayment, redemption or maturity of the outstanding lease-purchase arrangements. Until the proceeds of the lease-purchase arrangements issued for the purpose of refunding or refinancing outstanding lease-purchase arrangements are applied to the purchase, prepayment, redemption or retirement of the outstanding lease-purchase arrangements, the proceeds may be placed in escrow and invested and reinvested. The interest, income and profits, if any, earned or realized on any such investment may, in the discretion of the local school board, also be applied to the payment of the outstanding lease-purchase arrangements to be refunded or refinanced by purchase, prepayment, redemption or retirement, as the case may be. After the terms of the escrow have been fully satisfied and carried out, any balance of such proceeds and interest, if any, earned or realized on the investments thereof may be returned to the local school board to be used for payment of the refunding or refinancing lease-purchase arrangement. All such refunding or refinancing lease-purchase arrangement [arrangements] shall be entered into under, secured and subject to the provisions of the Education Technology Equipment Act in the same manner and to the same extent as any other lease-purchase arrangements entered into pursuant to that act.

History: Laws 1997, ch. 193, 10.



Section 6-15A-11 - Agreement of the state.

6-15A-11. Agreement of the state.

The state does hereby pledge to and agree with the holders of any lease-purchase arrangement entered into under the Education Technology Equipment Act that the state will not limit or alter the rights hereby vested in school districts to fulfill the terms of any lease-purchase arrangement or in any way impair the rights and remedies of the holders of lease-purchase arrangements until the payments due thereon, and all costs and expenses in connection with any action or proceedings by or on behalf of those holders, are fully met and discharged. School districts are authorized to include this pledge and agreement of the state in any lease-purchase arrangement.

History: Laws 1997, ch. 193, 11.



Section 6-15A-12 - Legal investments for public officers and fiduciaries.

6-15A-12. Legal investments for public officers and fiduciaries.

Lease-purchase arrangements entered into under the authority of the Education Technology Equipment Act shall be legal investments in which all insurance companies, banks and savings and loan associations organized under the laws of the state, public officers and public bodies and all administrators, guardians, executors, trustees and other fiduciaries may properly and legally invest funds.

History: Laws 1997, ch. 193, 12.



Section 6-15A-13 - Tax exemption.

6-15A-13. Tax exemption.

The state covenants with the purchasers and all subsequent holders and transferees of lease-purchase arrangements entered into by the local school boards, in consideration of the acceptance of and payment for the lease-purchase arrangements entered into pursuant to [the Education] Technology Equipment Act , that lease-purchase arrangements and the income from the lease-purchase arrangements shall at all times be free from taxation by the state, except for estate or gift taxes and taxes on transfers.

History: Laws 1997, ch. 193, 13.



Section 6-15A-14 - Cumulative and complete authority.

6-15A-14. Cumulative and complete authority.

The Education Technology Equipment Act shall be deemed to provide an additional and alternative method for acquiring education technology equipment and shall be regarded as supplemental and additional to powers conferred by other laws and shall not be regarded as a derogation of any powers now existing. The Education Technology Equipment Act shall be deemed to provide complete authority for acquiring education technology equipment and entering into lease-purchase arrangements. No other approval of any state agency or officer, except as provided in that act, shall be required with respect to any lease-purchase arrangements, and the local school board acting pursuant to provisions of that act need not comply with the requirements of any other law applicable to the issuance of debt by school districts; provided, however, that a local school board may submit to a vote of qualified electors of the school district the question of creating debt by entering into a lease-purchase arrangement; and provided further that the local school board shall abide by the vote of the majority of those persons voting on the question.

History: Laws 1997, ch. 193, 14; 2015, ch. 68, 4.



Section 6-15A-15 - Liberal interpretation.

6-15A-15. Liberal interpretation.

The Education Technology Equipment Act, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to the effect of the purposes of the act.

History: Laws 1997, ch. 193, 15.



Section 6-15A-16 - Severability.

6-15A-16. Severability.

If any part or application of the Education Technology Equipment Act is held invalid, the remainder or its application to other circumstances shall not be affected.

History: Laws 1997, ch. 193, 16.



Section 6-15A-17 - Charter schools; receipt of education technology equipment.

6-15A-17. Charter schools; receipt of education technology equipment.

On or after July 1, 2015, a school district that assumes a debt through a lease-purchase arrangement under the provisions of the Education Technology Equipment Act shall provide, to each eligible charter school in the school district, education technology equipment equal in value to an amount based upon the net proceeds from the debt after payment of the cost of issuing the debt through a lease-purchase arrangement prorated by the number of students enrolled in the school district and in eligible charter schools as reported on the first reporting date of the prior school year; provided that, in the case of an approved eligible charter school that had not commenced classroom instruction in the prior school year, the estimated full-time-equivalent enrollment in the first year of instruction, as shown in the approved charter school application, shall be used to determine the amount, subject to adjustment after the first reporting date.

History: Laws 2015, ch. 68, 3.






Article 16 - Public Securities Validation

Section 6-16-1 - Short title.

6-16-1. Short title.

This act [6-16-1 through 6-16-5 NMSA 1978] may be cited as the "2005 Public Securities Validation Act".

History: Laws 2005, ch. 266, 1.



Section 6-16-2 - Definitions.

6-16-2. Definitions.

As used in the 2005 Public Securities Validation Act:

A. "public body" of the state means any state educational institution or other state institution, its board of regents or other governing body thereof constituting a body corporate, any county, city, town, village, school district, irrigation district, drainage district, conservancy district, sanitation district, water district, commission, authority or other political subdivision of the state constituting a body corporate;

B. "public security" means a bond, note certificate of indebtedness or other obligation for the payment of money, issued by this state or by any public body thereof; and

C. "state" means the state of New Mexico and any board, commission, department, corporation, instrumentality or agency thereof.

History: Laws 1988, ch. 85, 2; 2005, ch. 266, 2.



Section 6-16-3 - Validation.

6-16-3. Validation.

All outstanding public securities of the state and of all public bodies thereof, and all acts and proceedings heretofore had or taken, or purportedly had or taken, by or on behalf of the state or any public body thereof under law or color of law preliminary to and in the authorization, execution, sale, issuance and payment, or any combination thereof, of all such public securities are hereby validated, ratified, approved and confirmed, including but not necessarily limited to, the terms, provisions, conditions and covenants of any resolution or ordinance appertaining thereto, the redemption or refunding of public securities before maturity and provisions therefor, including defeasance and discharge of liens arising from or existing by virtue of public securities redeemed or refunded, the levy and collection of rates, tolls and charges, special assessments, and general and other taxes, and the acquisition and application of other revenues, the pledge and use of the proceeds thereof, and the establishment of liens thereon and funds therefore, appertaining to such public securities, except as hereinafter provided, notwithstanding any lack of power, authority or otherwise, and notwithstanding any defects and irregularities in such public securities, acts and proceedings, and in such authorization, execution, sale, issuance and payment, including, without limiting the generality of the foregoing, such acts and proceedings appertaining to such public securities all or any part of which have heretofore not been issued nor purportedly issued. Such outstanding public securities are and shall be, and such public securities heretofore not issued nor purportedly issued shall be, after their issuance, binding, legal, valid and enforceable obligations of the state or the public body issuing them in accordance with their terms and their authorizing proceedings, subject to the taking or adoption of acts and proceedings heretofore not had nor taken, nor purportedly had nor taken, but required by and in substantial and due compliance with laws appertaining to any such public securities heretofore not issued nor purportedly issued.

History: Laws 1988, ch. 85, 3; 2005, ch. 266, 3.



Section 6-16-4 - Effect and limitations.

6-16-4. Effect and limitations.

The 2005 Public Securities Validation Act shall operate to supply such legislative authority as may be necessary to validate any public securities heretofore issued and any such acts and proceedings heretofore taken that the legislature could have supplied or provided for or can now supply or provide for in the law under which such public securities were issued and such acts or proceedings were taken. The 2005 Public Securities Validation Act, however, shall be limited to the validation of public securities, acts and proceedings to the extent to which the same can be effectuated under the state and federal constitutions.

History: Laws 1988, ch. 85, 4; 2005, ch. 266, 4.



Section 6-16-5 - Construction.

6-16-5. Construction.

This act [6-16-1 through 6-16-5 NMSA 1978] being necessary to secure the public health, safety, convenience and welfare, it shall be liberally construed to effect its purposes.

History: Laws 1988, ch. 85, 5; 2005, ch. 266, 5.






Article 17 - Finances of State Educational Institutions

Section 6-17-1 - Income-producing buildings and improvements; authority to borrow funds.

6-17-1. Income-producing buildings and improvements; authority to borrow funds.

A. Boards of education and boards of regents of the various educational institutions of this state are authorized to borrow money, in conformity with the provisions of this article, for the purpose of purchasing, erecting, altering, improving, repairing, furnishing or equipping any income-producing building, improvement or facility or any group of buildings, improvements or facilities, including any infrastructure improvements necessary for the buildings' improvements or facilities, at and for the use of any public school, state educational institution or any branch thereof already established or to be established or acquired in whole or in part under the provisions of this article and for the acquiring of any necessary and convenient lands for that purpose.

B. All buildings and facilities used in the conduct of any such educational institution, including specifically but without limitation, classroom buildings, administrative buildings, research facilities and development facilities, shall be considered to be within the scope of this article, and the board of regents of any such institution is authorized to impose and collect fees from all or specific classes of students of attendance as it may consider desirable to impose and collect for the use or availability or both of the buildings or facilities, and the proceeds of all such student fees shall be considered to be income and revenues derived from the operation of the buildings or facilities for all purposes of this article. The board of regents of an educational institution may charge fees to persons other than students for the use of the buildings or facilities, and any fees charged any person for the use of the buildings or facilities are considered income and revenue derived from the operation of the buildings or facilities for all purposes of this article.

C. All bonds issued pursuant to this article shall be fully negotiable instruments within the meaning of the Uniform Commercial Code [Chapter 55 NMSA 1978].

History: Laws 1939, ch. 177, 1; 1941 Comp., 55-2701 (1); Laws 1947, ch. 143, 1; 1949, ch. 92, 1; 1951, ch. 150, 1; 1953 Comp., 73-29-1; Laws 1989, ch. 265, 1.



Section 6-17-1.1 - Definitions.

6-17-1.1. Definitions.

As used in Chapter 6, Article 17 NMSA 1978, "state educational institution" means the following:

A. the university of New Mexico;

B. the New Mexico state university;

C. the New Mexico highlands university;

D. the western New Mexico university;

E. the eastern New Mexico university;

F. the New Mexico institute of mining and technology;

G. the northern New Mexico state school;

H. the New Mexico military institute;

I. the New Mexico school for the deaf;

J. the New Mexico school for the visually handicapped;

K. the San Juan college;

L. the New Mexico junior college;

M. the Santa Fe community college; and

N. any post-secondary technical, vocational and area vocational institutes as defined in Sections 21-16-2 and 21-17-2 [repealed] NMSA 1978.

History: 1978 Comp., 6-17-1.1, enacted by Laws 1989, ch. 182, 1.



Section 6-17-2 - Resolution for issuance of bonds for income-producing projects.

6-17-2. Resolution for issuance of bonds for income-producing projects.

Whenever a county, independent rural, union high or municipal board of education or the board of regents of any state educational institution by the affirmative vote of a majority of its members, duly entered in the official minutes of such board, shall by resolution determine that it is necessary to purchase, erect, alter, improve, repair, furnish and/or equip any such income-producing building, improvement or facility or any group of buildings, improvements or facilities and that the same will produce sufficient income to repay all moneys so borrowed and pay off and discharge any and all bonds or other evidences of indebtedness to be issued for the repayment of such money, and the amount required to be borrowed therefor, and upon approval in writing of the board of finance of the state of New Mexico in the case of boards of regents of educational institutions, or the state board of education in the case of county, independent rural, union high and municipal boards of education, such boards of regents or boards of education may proceed to borrow such money and purchase or erect such building or buildings, improvement or improvements and facility or facilities, and make any such alteration, improvement, repair and furnish and equip same under the authority of this act [6-17-1 to 6-17-13 NMSA 1978, except 6-17-1.1 NMSA 1978].

History: Laws 1939, ch. 177, 2; 1941 Comp., 55-2702; Laws 1947, ch. 143, 2; 1949, ch. 98, 2; 1953 Comp., 73-29-2.



Section 6-17-3 - Conditions of income-producing project bonds.

6-17-3. Conditions of income-producing project bonds.

County, independent rural, union high and municipal boards of education or boards of regents may issue bonds or other evidence of indebtedness for the securing of the repayment of any and all money as borrowed, which shall not run for a longer period than forty years from their date and which shall bear interest at a rate not to exceed a net of six percent per year, interest payable semiannually, and which bonds or other evidence of indebtedness shall irrevocably pledge for the prompt payment of the principal and interest thereof, as and when due and payable, the net income from any dormitory, auditorium, dining hall, refectory, stadium, swimming pool or any type of building, improvement or facility or any group of buildings, improvements or facilities for the purchase, erection, alteration, improvement, repair, furnishing or equipment of which the money is borrowed. The form of the bonds or other evidence of indebtedness, the time for which same shall run and times when payment of principal thereof shall be made, which shall be in yearly amounts as to payment of principal beginning not later than two years from and after the time when the money is borrowed and continuing to the end of the time for which the same shall run, and the manner and amount for which the same shall be sold and whether to be sold at public or private sale and the amount which is to be so borrowed for each specific purpose shall be approved by the state board of finance or the state board of education in the case of county, independent rural, union high and municipal boards of education. Despite anything elsewhere contained in this article, any such bonds may be sold at any price which does not result in an actual net interest cost to maturity, computed on the basis of standard tables of bond values, in excess of six percent.

County, independent rural, union high and municipal boards of education or boards of regents are hereby further authorized to execute a purchase-money mortgage or deed of trust or other security instrument constituting a purchase-money mortgage to further secure payment of any bonds issued under the provisions of this article for the purchase of any income-producing property. The purchase-money mortgage, deed of trust or other security instrument constituting a purchase-money mortgage shall limit the mortgagee for the satisfaction of the indebtedness secured solely to the property subject to the purchase-money mortgage, deed of trust or other security instrument.

The terms and conditions of any purchase-money mortgage, deed of trust or other security instrument constituting a purchase-money mortgage herein authorized shall be approved by the state board of finance in the case of a board of regents or by the state board of education in the case of a board of education.

A state educational institution operating a county hospital pursuant to the Hospital Funding Act [Chapter 4, Article 48B NMSA 1978] may, in connection with the issuance of bonds in accordance with the provisions of this article, execute a mortgage, deed of trust or other security instrument covering the state educational institution's ownership or leasehold interest in all or any part of the county hospital and other related health care facilities operated by the state educational institution to further secure payment of bonds issued under the provisions of this article to finance or refinance the purchase, erection, expansion, alteration, improvement, repair, furnishing or equipping of such county hospital or other related health care facilities. The mortgage, deed of trust or security instrument shall limit the right of the mortgagee or other secured party to seek a deficiency judgment against the state educational institution.

History: Laws 1939, ch. 177, 3; 1941 Comp., 55-2703; Laws 1947, ch. 143, 3; 1949, ch. 98, 3; 1951, ch. 44, 1; 1953 Comp., 73-29-3; Laws 1957, ch. 245, 1; 2003, ch. 285, 3.



Section 6-17-4 - Determination of charges relating to income-producing projects.

6-17-4. Determination of charges relating to income-producing projects.

Such board of regents shall be required to make such charges, including the imposition of student fees as above provided, for the use or availability of said building, improvement or facility purchased or erected hereunder and the furnishing of the services for which same is purchased or erected and used as will return annually a sufficient amount to pay the annual requirements for repayment of principal and interest on such bonds or other evidence or [of] indebtedness; and in addition thereto may make additional charges, including the imposition of student fees as above provided, for the use or availability of said building, improvement or facility and services to return a sufficient amount to pay all necessary costs and expenses of maintenance, upkeep and any required repairs thereto and all necessary costs and expenses of furnishing all services in connection therewith, and sufficient to create such reserves for the payment of principal and interest and for contingencies as may be provided in the proceedings authorizing such obligations; but said board of regents shall make no further or additional charges for the use or availability of said building, improvement or facility and the furnishing of the services for which the same is erected or purchased and used, to the members of the student body, faculty, instructors and other employees of such institution.

History: Laws 1939, ch. 177, 4; 1941 Comp., 55-2704 (1); Laws 1947, ch. 143, 4; 1949, ch. 92, 2; 1953 Comp., 73-29-4.



Section 6-17-5 - Determination of charges relating to income-producing projects.

6-17-5. Determination of charges relating to income-producing projects.

Such county, independent rural, union high and municipal board of education or board of regents shall be required to make such charges for the use of said building, improvement or facility purchased or erected hereunder and the furnishing of the services for which same is purchased or erected and used as will return annually a sufficient amount to pay the annual requirement for repayment of principal and interest on such bonds or other evidence of indebtedness; and in addition thereto may make additional charges for the use of said building, improvement or facility and services to return a sufficient amount to pay all necessary costs and expenses of maintenance, upkeep and any required repairs thereto and all necessary costs and expenses of furnishing all services in connection therewith, and sufficient to create a reserve fund not exceeding $10,000.00 to be used for repayment of said indebtedness; but said county, independent rural, union high and municipal board of education or board of regents shall make no further or additional charges for the use of said building, improvement or facility and the furnishing of the services for which the same is erected or purchased and used, to the members of the student body, faculty, instructors and other employees of such institution.

History: Laws 1939, ch. 177, 4; 1941 Comp., 55-2704 (2); Laws 1947, ch. 143, 4; 1949, ch. 98, 4; 1953 Comp., 73-29-5.



Section 6-17-6 - Sale of income-producing project bonds; interest and retirement funds; separation of units.

6-17-6. Sale of income-producing project bonds; interest and retirement funds; separation of units.

No bonds or other evidence of indebtedness authorized hereunder shall be sold for less than the par value thereof, plus accrued interest, and the proceeds from sale of all of said bonds and all money otherwise borrowed hereunder shall be paid to such county, independent rural, union high and municipal board of education or board of regents of said institution and by the treasurer thereof placed in a separate fund to be used and paid out only for the specific purposes for which the same is borrowed, and any amount left after erecting or purchasing any such building, improvement or facility or making any such improvement for which said money is borrowed shall be converted into the "interest and retirement fund" hereinafter created; but all costs incident to issuing and selling any bonds, or otherwise borrowing any such money, the making and delivering of any other certificate or evidence of indebtedness, including legal expense, may be paid out of the money borrowed and provided for herein; and the county, independent rural, union high and municipal board of education or board of regents of such institution at the time of issuing any bonds or other evidence of indebtedness shall establish for the payment of the principal and interest of such bonds or the repayment of all money otherwise borrowed a separate fund to be known as "interest and retirement fund," into which fund shall be placed all net income from the use of any such building, facility or improvement erected, purchased or made with the money so borrowed, and the money so placed in said fund shall be used for the sole purpose of repaying the principal and interest of the money so borrowed, with any necessary service charges; and the issuance of any such bonds and other evidence of indebtedness shall constitute an irrevocable pledge of said county, independent rural, union high and municipal board of education or board of regents of all net income from the use of such building, facility and improvement for which such money was borrowed; provided, each separate building or group of buildings, facility and income-producing improvement erected or purchased and made hereunder shall be a separate unit and all net income therefrom used solely for the repayment of the money borrowed therefor, used in erecting or purchasing such building or facility and making such improvement.

History: Laws 1939, ch. 177, 5; 1941 Comp., 55-2705; Laws 1947, ch. 143, 5; 1949, ch. 98, 5; 1953 Comp., 73-29-6.



Section 6-17-7 - Net income, gross income and operating and maintenance expenses of income-producing projects; definitions.

6-17-7. Net income, gross income and operating and maintenance expenses of income-producing projects; definitions.

The net income from the building, facility or improvement so erected, purchased or made shall be deemed to be the difference between the gross income derived from rentals, meals, charges for services and all other revenues from said buildings, improvements or facilities, less the reasonable operating and maintenance expenses thereof. The reasonable operating and maintenance expenses shall be deemed to include all costs of heating and lighting said buildings, improvements or facilities, insurance, the actual cost of services of employees operating and maintaining said buildings, improvements or facilities, cost of food, repairs, costs of reasonable replacements of equipment and any other incidental costs not herein specifically enumerated, but which are reasonably necessary in the operation and maintenance of said buildings, facilities, improvements and equipment.

History: Laws 1939, ch. 177, 6; 1941 Comp., 55-2706; Laws 1947, ch. 143, 6; 1953 Comp., 73-29-7.



Section 6-17-8 - Records and expenditures for income-producing projects.

6-17-8. Records and expenditures for income-producing projects.

The board shall cause to be kept separate and complete records of all income and revenues from the building, facility or improvements and the use thereof and services rendered therewith; and all of the operating and maintenance expenses thereof, and none of said income and revenues shall be expended except to pay the reasonable operating and maintenance expenses as hereinbefore provided, and to pay principal and interest on bonds issued under the authority of this act [6-17-1 to 6-17-13 NMSA 1978, except 6-17-1.1 NMSA 1978].

History: Laws 1939, ch. 177, 7; 1941 Comp., 55-2707; Laws 1947, ch. 143, 7; 1949, ch. 98, 6; 1953 Comp., 73-29-8.



Section 6-17-9 - Procedure prior to issuance of income-producing project bonds; approval of state board of finance or state board of education.

6-17-9. Procedure prior to issuance of income-producing project bonds; approval of state board of finance or state board of education.

Before any money is borrowed and any bonds or other evidence of indebtedness issued under this act [6-17-1 to 6-17-13 NMSA 1978, except 6-17-1.1 NMSA 1978], the board of regents of such institution shall submit to the board of finance of New Mexico, or in the case of county, independent rural, union high and municipal boards of education to the state board of education, a showing for the need for such building, facility or improvement, an estimate of the costs of the buildings, facilities or improvements to be erected, purchased, altered, improved, furnished and equipped and an estimate of the reasonable amount of income anticipated to be derived from the operation of any such, together with an estimate of all operating and maintenance costs thereof, and an estimate of the net income to be derived from the operation of any such, together with an estimate of all operating and maintenance costs thereof, and an estimate of the net income to be derived from the operation and maintenance of said building, facility or improvement so designated; and no bonds shall be issued or money borrowed hereunder until the state board of finance or the state board of education shall find upon proper investigation and showing that such building, facility or improvement is needed, that the cost thereof is reasonable and that the same should and probably will return sufficient net income to repay the money borrowed with interest as the same is due and payable, and shall approve the borrowing of such money and the amount to be borrowed.

History: Laws 1939, ch. 177, 8; 1941 Comp., 55-2708; Laws 1947, ch. 143, 8; 1949, ch. 98, 7; 1953 Comp., 73-29-9.



Section 6-17-10 - Tax exemption of income-producing project bonds.

6-17-10. [Tax exemption of income-producing project bonds.]

Bonds and all other evidences of indebtedness issued under the provisions of this act [6-17-1 to 6-17-13 NMSA 1978, except 6-17-1.1 NMSA 1978], shall forever be and remain free and exempt from taxation of this state and any subdivision thereof.

History: Laws 1939, ch. 177, 9; 1941 Comp., 55-2709; 1953 Comp., 73-29-10.



Section 6-17-11 - Security for income-producing bonds; rules and regulations.

6-17-11. Security for income-producing bonds; rules and regulations.

All money borrowed and bonds and other evidences of indebtedness issued under this act [6-17-1 to 6-17-13 NMSA 1978, except 6-17-1.1 NMSA 1978] shall be equally and ratably secured, without priority, by a lien on said net income in accordance with the terms of this act. In the event that such county, independent rural, union high and municipal board or the board of regents of any such institution issue any bonds or other evidences of indebtedness under the provisions of this act, they shall thereafter operate the buildings, facilities or improvements named in the resolution authorizing the issuance of said bonds or other evidences of indebtedness from which the income is to be used for the repayment of said bonds in a manner so as to ensure the prompt payment of the principal and interest of such indebtedness as the same becomes due. The said boards are hereby empowered to make such contracts, rules and regulations and to take such action as may be necessary to ensure the prompt payment of the principal and interest of all such bonds and indebtedness and properly to carry out the provisions of this act.

History: Laws 1939, ch. 177, 10; 1941 Comp., 55-2710; Laws 1947, ch. 143, 9; 1949, ch. 98, 8; 1953 Comp., 73-29-11.



Section 6-17-12 - Debt against state not to be created by income-producing project bonds.

6-17-12. Debt against state not to be created by income-producing project bonds.

No obligation created under this article shall ever be or become a charge or debt against the state, but all such obligations, including principal and interest, shall be payable solely from the net income derived from the buildings, facilities and improvements as in this article specified; provided, however, that:

A. any purchase-money mortgage, deed of trust or other security instrument constituting a purchase-money mortgage may be foreclosed against the buildings, facilities or improvements so pledged without the right to a deficiency judgment; and

B. any mortgage, deed of trust or other security instrument given by a state educational institution operating a county hospital pursuant to the Hospital Funding Act [Chapter 4, Article 48B NMSA 1978] may be foreclosed against the buildings, facilities or improvements so pledged without the right to a deficiency judgment.

History: Laws 1939, ch. 177, 11; 1941 Comp., 55-2711; Laws 1947, ch. 143, 10; 1953 Comp., 73-29-12; 2003, ch. 285, 4.



Section 6-17-13 - Institutional bond statutes not affected by income-producing bond law.

6-17-13. [Institutional bond statutes not affected by income-producing bond law.]

This act [6-17-1 to 6-17-13 NMSA 1978, except 6-17-1.1 NMSA 1978] shall not be construed as amending or repealing any existing acts authorizing the issuance of bonds by the board of regents of any such institution.

History: Laws 1939, ch. 177, 12; 1941 Comp., 55-2712; 1953 Comp., 73-29-13.



Section 6-17-14 - Pledge of additional revenue.

6-17-14. Pledge of additional revenue.

A. Any board of education or board of regents issuing bonds under Chapter 73, Article 29 NMSA 1953 may, in addition to the revenues from the buildings and facilities erected or purchased under authority of Sections 6-17-1 through 6-17-13 NMSA 1978, pledge as security for the bonds all or any part of revenues to be derived from buildings, improvements or other facilities already in existence and subject to the control of the board, whether or not the buildings or facilities are to be improved, extended or repaired with the proceeds of the bonds, and the proceeds of payments received or to be received by such board or an institution under its control from the United States or any of its agencies whether received as grants or otherwise, including, but not limited to payments received pursuant to Public Law 90-448, and any amendments thereto. Each such board is hereby authorized to enter into agreements with the United States whereby it or an institution under its control is to receive such payments. Any board of regents may, notwithstanding any other provisions of these sections, pledge to the payment of the bonds the gross revenues to be derived from the operation of any buildings and facilities, the revenues of which are otherwise authorized to be pledged. The board of regents may also pledge to the payment of the bonds any of its revenues derived from sources other than the proceeds of ad valorem taxes, including land grant revenues, income from the permanent fund of the institution and income of the institution derived from the lease or rental of lands or other property of the institution. If gross revenues are so pledged, and if the revenues do not include land grant revenues or income from the permanent fund or income from leases and rentals, the board of regents may apply all or any part of these unpledged sources of revenue to the payment of the expense of maintaining and operating the buildings and facilities, the gross revenues of which are pledged, and may, in the proceedings authorizing the bonds, agree to apply to the payment of the maintenance and operation expenses as much of the revenues as is necessary for these purposes, or as is specified in the proceedings.

B. Where revenues are pledged under this section, the determination required by Section 6-17-2 NMSA 1978 need not be made. References appearing elsewhere in Chapter 73, Article 29 NMSA 1953, to the net revenues or income from buildings, facilities or improvements shall be construed to refer to all revenues pledged under the provisions of the proceedings authorizing the bonds.

C. The requirements of Sections 6-17-4 and 6-17-5 NMSA 1978, with respect to making charges sufficient to effect the purposes therein listed, shall be construed to refer to charges which will make the income and revenue therein referred to, together with additional revenues pledged in the proceedings, sufficient to effect the purposes, and the limitations on making further or additional charges appearing in those sections are not applicable.

D. The state board of finance, in determining whether to approve bonds under the provisions of Section 6-17-9 NMSA 1978, shall consider all revenues pledged to the bonds and to operation and maintenance.

History: 1941 Comp., 55-2713, enacted by Laws 1947, ch. 143, 11; Laws 1949, ch. 98, 9; 1953 Comp., 73-29-14; Laws 1957, ch. 245, 2; 1963, ch. 297, 1; 1969, ch. 49, 1.



Section 6-17-15 - Refunding bonds; convertibility.

6-17-15. Refunding bonds; convertibility.

A. In addition to all other powers granted, any board of education or board of regents may issue bonds for the purpose of refunding, for not less than the principal amount of any bonds issued by it under Chapter 73, Article 29 NMSA 1953, or under any other law. The board may also issue bonds in part for the purpose of refunding the bonds and in part for the purpose of providing additional funds to acquire or construct any building, facility, improvement, alteration, addition or extension or any combination, including furnishings and equipment, for which bonds are authorized to be issued by the board. Except as provided in this section, the bonds shall mature, bear interest, have such details and be authorized and issued in the manner provided for the authorization and issuance of other bonds. Refunding bonds issued may carry forward for the benefit of the refunding bonds the security and sources of payment as were pledged to the payment of the bonds refunded, or may make changes in security and sources of payment deemed advisable by the board. There shall not be pledged to the payment of the bonds any source of revenue not authorized in Chapter 73, Article 29 NMSA 1953, to be pledged to the payment of bonds issued under that chapter.

B. Any bonds issued for refunding purposes may be delivered in exchange for the outstanding bonds authorized to be refunded, or sold at public or private sale for not less than the par value of the bonds, or sold in part and exchanged in part. If sold, the proceeds shall be immediately applied to the retirement of the bonds to be refunded, or the proceeds, or the obligations in which they are invested as permitted by law, shall be placed in escrow to be held and applied to payment of the bonds to be refunded.

History: 1953 Comp., 73-29-14.1, enacted by Laws 1957, ch. 245, 3; 1963, ch. 297, 2.



Section 6-17-16 - Validation.

6-17-16. [Validation.]

That all bonds heretofore issued under authority of the act hereby amended, and the proceedings adopted for the authorization and issuance of such bonds, are hereby validated, ratified and confirmed, and all such bonds and proceedings are hereby found and declared to be fully valid, effective and enforceable in accordance with the terms thereof.

History: 1953 Comp., 73-29-14.2, enacted by Laws 1957, ch. 245, 4.



Section 6-17-17 - Refunding bonds.

6-17-17. Refunding bonds.

A. No bonds may be refunded under Section 6-17-14 through 6-17-18 NMSA 1978, unless they mature or are callable for prior redemption under their terms within fifteen years from the date of issuance of the refunding bonds, or unless the holders voluntarily surrender them for exchange or payment.

B. Outstanding bonds of more than one issue may be refunded by bonds of one or more issues. Bonds for refunding and bonds for any other purposes authorized in Chapter 73, Article 29 NMSA 1953, may be issued separately or in combination in one series or more.

C. If any officer whose signature or facsimile signature appears on any bonds or coupons ceases to hold his office before delivery of the bonds, his signature or its facsimile is valid for all purposes as if he had remained in office until the delivery.

D. Where refunding bonds are sold, the net proceeds may, in the discretion of the issuing board, be invested in obligations of the United States or any of its agencies, or in obligations fully guaranteed by the United States, but the obligations purchased must have maturities and bear rates of interest payable at times to ensure the existence of money sufficient to pay the bonds to be refunded when due or when redeemed pursuant to call for redemption, together with interest and redemption premiums, if any.

E. As used in this section, "net proceeds" means the gross proceeds of the bonds after deduction of all accrued interest and expenses incurred in connection with the authorization and issuance of the bonds and the refunding of the outstanding bonds, including fiscal agent fees and commissions and all discounts incurred in the resale of the refunding bonds by the original purchaser.

F. All obligations purchased with refunding bond proceeds shall be deposited in trust with a bank doing business in this state and a member of the federal deposit insurance corporation, to be held, liquidated and the proceeds of the liquidation paid out for payment of the bonds to be refunded, along with interest and redemption premiums, as the refunded bonds become due or subject to redemption under call for redemption previously made, or upon earlier voluntary surrender with the consent of the issuing board.

G. The determination of the board issuing refunding bonds that the conditions of Chapter 73, Article 29 NMSA 1953, upon the issuance of refunding bonds have been met is conclusive in the absence of fraud or arbitrary and gross abuse of discretion.

History: 1953 Comp., 73-29-14.3, enacted by Laws 1963, ch. 297, 3.



Section 6-17-18 - Exchange of bonds.

6-17-18. Exchange of bonds.

In authorizing bonds, including refunding bonds, under Chapter 73, Article 29 NMSA 1953, any board may provide for exchange of any bonds issued for bonds of larger or smaller denominations in the authorizing resolution. Bonds in changed denominations shall be exchanged for the original bonds in the same aggregate principal amounts and so that no overlapping interest is paid. Bonds in changed denominations shall bear interest at the same rates, mature on the same dates, be in the same form, except for an appropriate recital as to the exchange, and in all other respects, except as to denominations and numbers, be identical with the original bonds surrendered for exchange. Where any exchange is made under this section, the bonds surrendered by the holders at the time of the exchange shall be cancelled. The exchange shall be made only at the request of the holders of the bonds to be surrendered, and the board may require all expenses incurred in connection with the exchange, including those of authorization and issuance of the new bonds, to be paid by the holders.

History: 1953 Comp., 73-29-14.4, enacted by Laws 1963, ch. 297, 4.



Section 6-17-19 - Validation.

6-17-19. Validation.

All bonds issued prior to the effective date of this section by any board of regents under authority of any law, and the proceedings for authorization and issuance of the bonds and the pledges made for their payment, are validated, ratified and confirmed. All such bonds and proceedings are declared fully valid, effective and enforceable in accordance with their terms.

History: 1953 Comp., 73-29-14.5, enacted by Laws 1963, ch. 297, 5.






Article 18 - Public Securities Short-Term Interest Rates

Section 6-18-1 - Short title.

6-18-1. Short title.

This act [6-18-1 through 6-18-16 NMSA 1978] may be cited as the "Public Securities Short-Term Interest Rate Act."

History: Laws 1983, ch. 161, 1.



Section 6-18-2 - Findings and declarations of necessity.

6-18-2. Findings and declarations of necessity.

A. It is found and declared that there exists a substantial financial market for a public body's public securities structured for short-term interest rates which traditionally bear a lesser rate of interest than long-term public securities; that public bodies of this state have not been provided with statutory authority to take advantage of such lower interest rates which has resulted in public bodies paying higher interest rates on their public securities, exacting an unnecessary financial premium from the public bodies and the residents of this state, and impairing the public bodies' ability to obtain responsible, low cost financing for the promotion of the health, safety, security and general welfare of the citizens of the public bodies and of the peoples of the state of New Mexico; that it is a matter of state policy and concern that public bodies shall not continue to pay interest on their public securities at rates higher than those available on bonds issued under the Public Securities Short-Term Interest Rate Act, and that unnecessary consumption of the public bodies' revenue be prevented.

B. It is a matter of state policy and concern that public bodies be provided flexibility in structuring their public securities to take advantage of lower interest rates offered in financial markets for all types and kinds of public securities; that public bodies be authorized and empowered to issue public securities which provide for short-term interest rates, variable interest rates, renewals and refundings of such securities, giving holders the right to put the public security for repurchase before maturity, with related accompanying provisions, and other features which will enhance the marketability of public securities and result in a lower interest cost to the public body.

C. The legislature finds that the ability to take advantage of lower interest rates accorded to public securities structured for short-term interest rates is appropriate for the public bodies of this state because of the size and magnitude of the financing required to support the public bodies. The legislature further finds and declares that the strategies and methods for solving the financing problems of public bodies differ from those in other counties, cities, towns and villages of the state, and it is necessary to authorize public bodies additional powers and flexibility because of the nature and size of their problems and because the governments and governing bodies of such public bodies have sufficient staff to meet and deal with those problems.

History: Laws 1983, ch. 161, 2; 1986, ch. 60, 2.



Section 6-18-3 - Legislative intent.

6-18-3. Legislative intent.

A. It is the intent of the legislature by the passage of the Public Securities Short-Term Interest Rate Act to authorize public bodies to structure their public securities so as to take advantage of the lower interest rates accorded to public securities structured for short-term interest rates by providing for short-term maturities, variable interest rates, renewals and refundings of the public securities, giving holders the right to put the public securities for repurchase before maturity, and other features which will enhance the marketability of public securities and lower the interest cost; all of which will promote the health, safety, security and general welfare of the citizens thereof and of the people of the state of New Mexico.

B. It is the further intent of the legislature to vest public bodies with all powers that may be necessary to enable them to accomplish such purposes, which powers shall in all respects be exercised for the benefit of the inhabitants of this state and public bodies of this state for the promotion of their health, safety, security, welfare, convenience and prosperity.

C. It is the further intent of the legislature that the provisions of the Public Securities Short-Term Interest Rate Act be available for all bonds authorized to be issued pursuant to any law of this state, including general obligation bonds, revenue bonds or any other bonds however secured.

History: Laws 1983, ch. 161, 3; 1986, ch. 60, 3.



Section 6-18-4 - Definitions.

6-18-4. Definitions.

As used in the Public Securities Short-Term Interest Rate Act, unless the context otherwise requires:

A. "bond" means any bond, debenture, note, refunding or renewal bond or note, warrant or other security evidencing an obligation authorized to be issued by a public body pursuant to any provision of law of this state, including the Public Securities Short-Term Interest Rate Act;

B. "governing body" means the city council or other body or officer of a public body in which the legislative powers are vested;

C. "indebtedness" means any debt evidenced by a bond issued by a public body pursuant to any law of this state that constitutes a debt for the purposes of Section 12 or 13 of Article 9 of the constitution of New Mexico and the issuance of which must be submitted to a vote of the qualified electors of the public body pursuant to those sections and any bond issued for the purpose of paying or refunding any such bond;

D. "bond legislation" means an ordinance or a resolution or other appropriate enactment adopted by a governing body of a public body providing for the authorization or sale of bonds and any trust agreement, credit agreement, letter of credit, reimbursement agreement or other credit facility, dealer agreement, issuing or paying agent agreement, purchase commitment agreement, escrow agreement, remarketing agreement, index agent agreement or other agreement with respect to the bonds to which the public body or trustee for the bonds is a party; and

E. "public body" means any municipality, any county, any school district, any special district, any H class county located in New Mexico, the New Mexico hospital equipment loan council, state institutions enumerated in Section 6-13-2 NMSA 1978, the water quality control commission, the state board of finance, the New Mexico finance authority or the state.

History: Laws 1983, ch. 161, 4; 1984, ch. 33, 1; 1986, ch. 60, 4; 1987, ch. 144, 1; 1991, ch. 172, 1; 1992, ch. 61, 34; 1995, ch. 141, 14.



Section 6-18-5 - Applicability.

6-18-5. Applicability.

Every public body authorized to issue any bonds under any of the laws of the state for any purpose may use the provisions of the Public Securities Short-Term Interest Rate Act with respect to such bonds.

History: Laws 1983, ch. 161, 5.



Section 6-18-6 - Short-term bonds.

6-18-6. Short-term bonds.

A public body may authorize short-term bonds, including short-term general obligation bonds, that provide for any or all of the following in or pursuant to the bond legislation:

A. principal maturities may be for any one or more periods of two years or less from the respective dates of issuance;

B. interest may be payable on any one or more dates, or at principal maturity;

C. interest may but need not be represented by coupons;

D. the bonds may be in coupon form, in form registered as to principal or registered as to both principal and interest, or in book entry form, and provision may be made for exchange of one form for another;

E. the bonds may be in form with stated interest or in discount form without stated interest, or a combination thereof;

F. the bond legislation may provide for the renewal or refunding of such bonds, at or before maturity, by the issuance or successive issuance of renewal or refunding bonds under that bond legislation without necessity for further act by the governing body, provided that the maturities of such renewal or refunding bonds shall not exceed two years from their respective dates of issuance. In the bond legislation approved by the governing body, the governing body may authorize or direct one or more officers of the public body to:

(1) fix the interest rate or rates for each issue of bonds and renewal or refunding issues, subject to a maximum rate or rates as a stated interest rate or net effective interest rate, which maximum shall be set forth in such bond legislation or determined from time to time in accordance with a formula, index, data or procedure as provided for in the bond legislation, provided that, whether or not such a formula, index, data or procedure is provided for, bond legislation with respect to indebtedness shall set forth stated maximums of net effective interest rates;

(2) determine the discount for bonds with stated interest and for bonds without stated interest, subject to any limitations thereon provided in the bond legislation;

(3) fix the date of such bonds, which may be stated in such bond legislation as the date or dates of issue and which may be a date on or before the respective date or dates of issuance;

(4) fix the maturity date or dates of such bonds, which shall be within minimum and maximum periods described in such bond legislation; and

(5) designate the denomination of such bonds, subject to minimums and integral multiples of stated amounts provided in such bond legislation;

G. the public body may contract with agents or trustees for services in connection with the issuance, transfer, exchange, registration, record keeping for and the payment of such bonds and matters incidental thereto, and the public body has authority to act under such contracts. Without limiting the generality of the preceding sentence, such contracts may provide:

(1) for the maintenance of a supply of bond forms with the agent or trustee, which forms bear the facsimile of all signatures of officers of the public body necessary for the purpose and, if applicable, the facsimile of the seal of the public body, contain blanks as to owner, date, maturity, denomination, interest rates and original issue discount as appropriate, and provide a form of authentication by the agent or trustee upon issuance;

(2) for the officer or officers of the public body, authorized by the governing body to do so, to direct the agent or trustee with respect to the completion of such blanks and the delivery of the bonds, by oral, electronic or written communication prior to the authentication and delivery of such bonds, and that any such oral or electronic communication thereafter shall be confirmed in writing; and

(3) for the establishment with the agent or trustee of funds, in trust, for payment of the principal of and interest on the bonds and for payments by and on behalf of the public body into such funds, including payments thereto from the proceeds of renewal or refunding bonds;

H. notwithstanding any other provision of law to the contrary, the public body may contract with banks or investment bankers, or others with appropriate capabilities, to provide services, which may be on an exclusive basis, in the placement of the bonds with purchasers, or to purchase the bonds, or both, which contract may provide for all matters incidental thereto and may be a negotiated contract. Contracts pursuant to this subsection may include services for the placement or purchase of short-term general obligation bonds and, for purposes of Section 6-18-7 NMSA 1978, variable rate demand general obligation bonds;

I. the public body may covenant, in the bond legislation, to the holders or owners of the bonds and to the trustee, if any, for the benefit of such holders and owners, that it will issue bonds to renew, or fund or refund, the bonds and any accrued interest thereon, at or before maturity to the extent not provided for from money otherwise available for the purpose. In addition to other reductions permitted in the levy of property taxes for principal or interest on indebtedness, reduction may be made to the extent that principal or interest thereon is to be covered by the proceeds of refunding or renewal bonds;

J. in addition to the authority to issue bonds for such purposes under the Public Securities Short-Term Interest Rate Act, the public body may, to the extent not prohibited by the bond legislation, retire or provide for the payment at any time of the bonds authorized under that act by the issuance of bonds under authority of any other law consistent with the maturities and other terms authorized by such laws and without impediment or other effect thereunder by reason of previously having issued the bonds under the Public Securities Short-Term Interest Rate Act, except as stated in Subsection B of Section 6-18-10 NMSA 1978; and

K. the provisions of Section 6-18-7 NMSA 1978 may be used with respect to any bonds issued pursuant to this section.

History: Laws 1983, ch. 161, 6; 1999, ch. 232, 5; 2005, ch. 158, 2.



Section 6-18-7 - Variable rate demand bonds.

6-18-7. Variable rate demand bonds.

A public body may issue bonds, including variable rate demand general obligation bonds, with any of the following provisions:

A. the owners or holders of the bonds may be granted the right to demand payment of principal and accrued interest prior to the maturity of such bonds at a designated time or at designated times, or upon a specified period of notice by such owner or holder, at par or at such other amount as is provided for in or pursuant to the bond legislation;

B. the owners or holders of the bonds may be granted the right to deliver, or put, the bonds to the public body or to a designated party for purchase by the public body or such party at par and accrued interest or such other price as is provided for in or pursuant to the bond legislation;

C. the public body may contract with a bank, investment banker or other capable party for the remarketing of bonds as to which the owners or holders have exercised such demand or put rights;

D. the bond legislation may provide for variable interest rates to be paid on the bonds, changing from time to time in accordance with one or more formulas, indices, data or procedures as provided for in the bond legislation, provided that where variable interest rates are provided for with respect to indebtedness, the bond legislation shall also prescribe a stated maximum net effective interest rate or rates for different maturities and, if necessary, for credit facilities used pursuant to the authority granted by Section 6-18-8 NMSA 1978;

E. the public body may contract with a competent party to provide an index or indices in relation to which the interest rate of the bonds may be determined from time to time;

F. bonds with provisions under which the holders or owners may demand payment or put the bonds for purchase or repurchase at any time within one year from the date of such bonds, whether or not such rights may also be exercised after such period, may be sold by competitive or negotiated sale;

G. the public body may contract with others to provide to the public body or to the holders or owners of the bonds, or to a trustee or agent on their behalf, a standby or fixed commitment to purchase those bonds at prices provided in or pursuant to such contracts; and

H. the provisions of Subsections B, C, D, E, G, H, I and J of Section 6-18-6 NMSA 1978 are applicable to bonds issued under this section, notwithstanding such bonds may have maturities in excess of two years.

History: Laws 1983, ch. 161, 7; 2005, ch. 158, 3.



Section 6-18-8 - Credit facilities.

6-18-8. Credit facilities.

With respect to any bonds issued under the provisions of Section 6 or 7 [6-18-6 or 6-18-7 NMSA 1978] of the Public Securities Short-Term Interest Rate Act, the public body may, by the use of credit facilities, provide for:

A. additional security for such bonds;

B. a primary or contingent source of payment of or reimbursement for the principal of, interest or any redemption premium on the bonds, or the purchase price upon a put or call, as the case may be, and related costs, with respect to such bonds; and

C. contracts for the purchase or repurchase of bonds.

In connection therewith, the public body may enter into reimbursement agreements, credit agreements, escrow agreements and such other contracts and agreements as are appropriate, pursuant to authorization by the governing body. The public body may do all things as are necessary or appropriate and permitted by law to carry out such agreements, arrangements and contracts, including the issuance of bonds under authority of law, including the Public Securities Short-Term Interest Rate Act, in consideration of advances made under such agreements, arrangements and contracts. The governing body may assign or direct the assignment of the right of the public body with respect to such credit facilities, and may authorize designated agents, or parties, or officers of the public body, to draw upon such credit facilities for the purposes stated in this section.

History: Laws 1983, ch. 161, 8.



Section 6-18-8.1 - Contracts to exchange interest rates, cash flows or limit exposure.

6-18-8.1. Contracts to exchange interest rates, cash flows or limit exposure.

A. A public body that has issued or proposes to issue bonds may enter into contracts authorized in this section if the governing body of that public issuer finds that such a contract would be in the best interests of that public body and, for contracts of the type described in Subsections D and E of this section, if the state board of finance reviews and approves the contract and determines, in its discretion, that the contract results in a long-term financial benefit for the public body.

B. A public body may enter into any contract that the governing body determines to be necessary or appropriate regarding the debt service payable on the bond obligations of the governing body, in whole or in part on the interest rate, cash flow or other basis desired by the governing body, including, without limitation, contracts commonly known as interest rate swap contracts, forward payment conversion contracts, futures, or contracts providing for payments based on levels of or changes in interest rates, or contracts to exchange cash flows or a series of payments, or contracts including, without limitation, options, puts or calls to hedge payment, rate, price spread or similar exposure. A public body may also enter into any contract that provides collateral for securities. Contracts shall be governed by the terms and conditions established by the governing body, subject to the provisions of Subsection C of this section.

C. A public body may enter into a contract pursuant to this section only if:

(1) the long-term obligations of the person with whom the public body enters the contract are rated in one of the two top rating categories of a nationally recognized rating agency, without regard to any modification of the rating; or

(2) the obligations pursuant to the contract of the person with whom the public body enters the contract are either:

(a) guaranteed by a person whose long-term debt obligations are rated in either of the two highest rating categories of a nationally recognized rating agency, without regard to any modification of the rating; or

(b) collateralized by obligations deposited with the public body or an agent of the public body that are rated in either of the two highest rating categories of a nationally recognized rating agency, without regard to any modification of the rating, and that have a market value at the time the contract is made of not less than one hundred percent of the principal amount upon which the exchange of interest rates or other contract permitted by this section is based.

D. A public body may agree, with respect to bonds that the public body has issued or proposes to issue bearing interest at a variable rate, to pay sums equal to interest at a fixed rate or rates or at a different variable rate determined pursuant to a formula set forth in the contract on an amount not to exceed the principal amount of the bonds with respect to which the contract is made in exchange for a contract to pay sums equal to interest on the same principal amount at a variable rate determined pursuant to a formula set forth in the contract. Such contracts may provide for a minimum rate or a maximum rate or both.

E. A public body may agree, with respect to bonds that the public body has issued or proposes to issue bearing interest at a fixed rate or rates, to pay sums equal to interest at a variable rate determined pursuant to a formula set forth in the contract on an amount not to exceed the outstanding principal amount of the bonds with respect to which the contract is made in exchange for a contract to pay sums equal to interest on the same principal amount at a fixed rate or rates set forth in the contract. Such contracts may provide for a minimum rate or a maximum rate or both.

F. The term of a contract shall not exceed the term of the bonds of the public body with respect to which the contract was made.

G. A contract entered into pursuant to this section is not an indebtedness of the public body, and in no case shall the principal amount of any outstanding indebtedness of the public body be increased as a result of the contract.

H. The terms of Section 6-18-14 NMSA 1978 regarding limitations of interest rates and net effective interest rates are applicable to interest rates and net effective interest rates required to be paid by a public body entering into a contract.

I. A public body that has entered into a contract may treat the amount or rate of interest on those bonds as the amount or rate of interest payable after giving effect to the contract for the purpose of calculating:

(1) rates and charges of a revenue-producing enterprise whose revenues are pledged to or used to pay the bonds of the public body;

(2) statutory requirements concerning revenue coverage that are applicable to bonds of the public body;

(3) tax levies and collections to pay debt service on bonds of the public body; and

(4) any other amounts that are based upon the rate of interest of bonds of the public body.

J. Any payments required to be made by the public body under the contract may be made from money pledged to pay debt service on the bonds with respect to which the contract was made or from any other legally available source.

K. Any contract entered into by a public body pursuant to this section shall not impair the contract of that public body with, or impair adversely, the owners of bonds issued by that public body.

History: 1978 Comp., 6-18-8.1, enacted by Laws 1992, ch. 96, 1; 1993, ch. 128, 1; 2001, ch. 54, 1.



Section 6-18-9 - Trust agreements.

6-18-9. Trust agreements.

The public body may, with respect to any bonds issued pursuant to the Public Securities Short-Term Interest Rate Act, enter into trust agreements for the better security of such bonds with any corporate trustee and provide therein for the rights and limitations on rights of the holders and owners of bonds.

History: Laws 1983, ch. 161, 9.



Section 6-18-10 - General provisions.

6-18-10. General provisions.

A. The bond legislation for any bonds authorized under the Public Securities Short-Term Interest Rate Act may make or authorize provision for any of the following:

(1) the call of the bonds for redemption prior to maturity at the option of the public body or at the option of the owner or holder, the redemption prices to be paid on stated dates of redemption, and other terms and conditions of redemption;

(2) the use of facsimiles of the signatures of all officers of the public body required or permitted or sign the bonds if authentication of the bonds, by manual signature, by a trustee or other agent is provided for as a condition of the validity of the bonds, and no such bonds shall be valid unless authenticated, and, if applicable, for the use of a facsimile of the seal of the public body;

(3) the manner of giving notice by publication or otherwise, and the time and effect thereof;

(4) designating agents for receipt of notice or service in other states;

(5) the filing and renewal of any financing statements in any jurisdiction under the Uniform Commercial Code [Chapter 55 NMSA 1978] or comparable law; and

(6) any matter related or incidental to authority elsewhere granted in the Public Securities Short-Term Interest Rate Act and deemed by the legislative body to be necessary or convenient to carry out the purpose of that act.

B. The issuance of the initial bonds under the Public Securities Short-Term Interest Rate Act within the time periods provided for in Section 6-15-9 or Subsection F [Subsection J] of Section 3-31-1 NMSA 1978 or in any other applicable law relating to time limitations on the issuance of bonds shall constitute compliance with any such law as to such bonds and any renewal, refunding or remarketing of such bonds or of such renewal or refunding bonds, notwithstanding that the renewal or refunding bonds are issued or the remarketing of such bonds occurs after such period.

C. Any maximum maturities for bonds provided for by law which otherwise would be applicable to bonds issued under the Public Securities Short-Term Interest Rate Act shall limit the maturities of bonds issued under that act.

D. The remarketing of indebtedness after a demand for payment or delivery or put for purchase or repurchase shall not be deemed to be a new issuance of the indebtedness but shall constitute a continuance of the original indebtedness.

History: Laws 1983, ch. 161, 10.



Section 6-18-11 - Costs.

6-18-11. Costs.

The public body may pay the fees and expenses of, and costs for, agents, trustees, attorneys, credit facilities, placement and sale of bonds, and all other costs and expenses incurred in the authorization, issuance, sale, delivery, call, purchase, remarketing, registration, transfer, exchange, administration and payment of the bonds and interest thereon from the proceeds of the bonds, from sources lawfully available for payment of principal of and interest on the bonds, and from any other sources lawfully available for the purpose, subject to the provisions of the bond legislation and any applicable limitations on indebtedness.

History: Laws 1983, ch. 161, 11.



Section 6-18-12 - Provisions for interest payments; tax levy.

6-18-12. Provisions for interest payments; tax levy.

A. Subject to any applicable limitations on indebtedness, with respect to refunding bonds, there may be included in the principal amount, and paid from the proceeds, of bonds issued pursuant to the Public Securities Short-Term Interest Rate Act capitalized interest for three years or such longer period as may otherwise be authorized by law. The proceeds of any levy of property taxes to the extent levied for interest on indebtedness for any period of time covered by such capitalized interest may be used to reimburse the improvement fund for the previous payment of interest from such fund.

B. To the extent that bonds issued pursuant to the Public Securities Short-Term Interest Rate Act constitute indebtedness, the officials now or hereafter charged by law with the duty of levying general (ad valorem) taxes for the payment of bonds and interest shall, in the manner provided by law, make an annual levy sufficient to meet the payments of principal and interest on such bonds maturing. Nothing herein contained shall be so construed as to prevent the municipal corporation from applying any other funds that may be in the treasury or investment income actually received from sinking fund investments and available for that purpose, or the proceeds of renewal or refunding bonds or any other funds lawfully available therefor to the payment of the interest on or the principal of or any prior redemption premium in connection with such bonds as the same become due; and the levy or levies of taxes may be diminished to the extent such other revenues are or will be available for the payment of principal and interest of the bonds. Any levy of property taxes for interest on indebtedness for any year may be for the maximum interest that may be payable under the applicable bond legislation in the year in which such levy is collected. If, after provision for payment of interest in that year, there is any amount remaining from the collection of property taxes levied for such interest, it shall be used in succeeding years for the payment of interest on the bonds, and the levy for the succeeding years to provide money for the payment of principal of and interest on the bonds shall be reduced accordingly, except that any such remainder may be used at any time for payment of principal of the bonds if and to the extent permitted by the bond proceedings, provided that the bond legislation shall permit the eventual application of all money collected from such levies to the payment of principal of and interest on indebtedness.

History: Laws 1983, ch. 161, 12.



Section 6-18-13 - Finding of necessity by local governments.

6-18-13. Finding of necessity by local governments.

No public body shall exercise any of the powers conferred by the Public Securities Short-Term Interest Rate Act or issue any bonds pursuant hereto until after its local governing body shall have adopted a resolution finding that:

A. the issuance of bonds under that act will result in a savings in interest cost to the public body; and

B. the issuance by the public body of bonds under that act is necessary in the interest of the public health, safety, morals or welfare of the residents of the public body.

History: Laws 1983, ch. 161, 13.



Section 6-18-14 - Interest; refunding; approval by local government; additional findings.

6-18-14. Interest; refunding; approval by local government; additional findings.

Bonds issued under the Public Securities Short-Term Interest Rate Act are not subject to any limitations on interest rates or net effective interest rates or interest rate approval requirements contained in any other laws of this state provided that:

A. the bond legislation shall contain findings by the governing body that any fixed rate or rates of interest or discount on the bonds, or in the case of a variable rate or rates of interest, that the maximum rate or method of determining the maximum rate, and that the maximum net effective interest rate on the bonds, are reasonable under existing or anticipated bond market conditions and necessary and advisable for the marketing and sale of the bonds. The bond legislation shall declare that the governing body has considered all relevant information and data in making its findings. The findings and declarations in the bond legislation shall constitute conclusive authority for the public body to issue the bonds within the interest rate limitations set forth herein and in the bond legislation; and

B. any bonds issued pursuant to the Public Securities Short-Term Interest Rate Act to renew, or fund or refund, any prior issue of bonds, in whole or in part, may be issued notwithstanding the provisions of any other laws of the state, provided that bond legislation pertinent to the bonds shall contain findings that the issuance of such bonds is necessary or advisable, and the amount of such bonds which it is deemed necessary and advisable to issue. The determination of necessity or advisability contained in the bond legislation shall constitute conclusive authority for the public body to issue any such renewal, funding or refunding bonds and no additional approval of any department, board or other officer of the state or any other official approval is required.

History: Laws 1983, ch. 161, 14.



Section 6-18-15 - Liberal construction; alternative authority.

6-18-15. Liberal construction; alternative authority.

The authority granted by the Public Securities Short-Term Interest Rate Act shall be liberally construed so that the purposes and powers provided for may be carried out in effective, efficient and convenient manners by public bodies. The authority granted by that act is supplemental to and provides alternatives for authority granted by other law, and a public body shall have the authority to exercise powers under that act notwithstanding inconsistent provisions of other laws, or may elect to use the authority of that act in part and the authority of other laws in part with respect to an issue of bonds. Home rule municipalities may, at their option, use the provisions of that act for any bonds they are authorized to issue, but nothing herein shall be deemed to restrict their home rule powers.

History: Laws 1983, ch. 161, 15.



Section 6-18-16 - No action maintainable.

6-18-16. No action maintainable.

No action or proceeding, at law or in equity, to review any bond legislation, or to question the validity or enjoin the performance of any bond legislation, bond or act, or the issuance of any bond authorized by the Public Securities Short-Term Interest Rate Act, or for any other relief against the public body, the owners or holders of bonds or any party to any bond legislation, or against any acts or proceedings done or had under that act, whether based upon irregularities or jurisdictional defects, shall be maintained, unless commenced within thirty days after the initial authorization by the governing body of the bonds, or else be thereafter perpetually barred.

History: Laws 1983, ch. 161, 16.






Article 19 - Economic Advancement Districts

Section 6-19-1 - Short title.

6-19-1. Short title.

This act [6-19-1 through 6-19-18 NMSA 1978] may be cited as the "Economic Advancement District Act".

History: Laws 1987, ch. 115, 1.



Section 6-19-2 - Definitions.

6-19-2. Definitions.

As used in the Economic Advancement District Act:

A. "board of trustees" means the governing board of the economic advancement district;

B. "district" means an economic advancement district which is composed of contiguous and compact areas whose boundaries coincide and are concurrent with the territorial areas of one or more school districts of the state lying wholly within any B or C class county;

C. "mortgage" means a mortgage or a mortgage and deed of trust or the pledge and hypothecation of any assets as collateral security;

D. "project" means any land and building or other improvements thereon, to be located within the district in whole or in part, and all real and personal properties deemed necessary in connection with a project, whether or not now in existence, which shall be suitable for use by the following or by any combination thereof:

(1) any industry for the manufacturing, processing or assembling of any agricultural or manufactured products;

(2) any commercial enterprise involved in storing, warehousing, distributing or selling products of agriculture, mining or industry, but which does not include facilities designed for the sale of goods or commodities at retail or distribution to the public of electricity, gas, water or telephone or other services commonly classified as public utilities;

(3) any business in which all or part of the activities of the business involves the supplying of services to the general public or to governmental agencies or to a specific industry or customer, but does not include establishments primarily engaged in the sale of goods or commodities at retail;

(4) any private institution of higher education or any nonprofit corporation engaged in health care services, including nursing homes; or

(5) any water distribution or irrigation system, including without limitation, pumps, distribution lines, transmission lines, towers, dams and similar facilities and equipment designed to provide water to any commercial agricultural activity;

E. "property" means any land, improvements thereon, buildings and any improvements thereto, machinery and equipment of any and all kinds necessary to the project; and

F. "qualified elector" means a natural person resident in a proposed or existing district who is registered to vote in state general elections.

History: Laws 1987, ch. 115, 2; 1988, ch. 86, 1.



Section 6-19-3 - Legislative intent.

6-19-3. Legislative intent.

It is the intent of the legislature by passage of the Economic Advancement District Act to authorize economic advancement districts to acquire, own, lease or sell projects for the purpose of promoting industry and trade, other than retail trade, for the enhancement of the economy of the area encompassed by the district and for the general economy of the state. It is the intent of the legislature that this be accomplished by the inducement of manufacturing, industrial and commercial enterprises to locate and expand in the district and in this state and by the promotion of agricultural products and natural resources of the district and the state.

History: Laws 1987, ch. 115, 3.



Section 6-19-4 - Creation of economic advancement districts.

6-19-4. Creation of economic advancement districts.

A. There may be created economic advancement districts for the purposes of the Economic Advancement District Act.

B. Petitions for the organization of a district shall designate the name of the proposed district and with particularity the proposed territorial area to be included within the district. The proposed district shall comprise and be concurrent with the territorial areas of one or more existing public school districts in the county, other than that area comprising another district; provided, however, that the territorial area encompassed by any proposed district shall in all cases be contiguous.

C. The petition calling for the organization of a district shall be signed by qualified electors residing in each school district within the area of the proposed district in a number equal to or in excess of ten percent of the votes cast for governor in the last preceding general election in each school district within the area of the proposed district. For the purpose of determining the votes cast in such school districts for governor in the last preceding general election, any portion of a precinct within any affected school district shall be construed to be wholly within the proposed district.

D. Upon receipt of the county clerk's certification of receipt of a petition meeting the requirements of Subsection C of this section, the board of county commissioners shall issue a proclamation calling for an election to be held not less than sixty or more than one hundred twenty days from the date of the receipt of the county clerk's certification. The election shall be for the purpose of determining whether the district shall be created and for the establishment of a tax rate of two dollars ($2.00) or any lower maximum amount required by operation of the rate limitation provisions of Section 7-37-7.1 NMSA 1978 on each one thousand dollars ($1,000) of net taxable value as that term is defined in the Property Tax Code [Articles 35 to 38 of Chapter 7 NMSA 1978] for the funding of the district. The debt limitation specified in this section shall be in excess of other existing debt limitations provided by law. No more than ten percent of the funds produced by the imposition of the tax created shall be used for operations of the district. The balance shall be used for the purpose of paying the principal and interest on general obligation bonds authorized pursuant to the Economic Advancement District Act or any other activities authorized for districts. A separate election shall be called for the selection of members of the board of trustees.

E. Only qualified electors who reside in the territory of the proposed district may vote in the election.

F. The proclamation of the election shall be published by the county clerk once each week for four consecutive weeks in a newspaper of general circulation in the territory of the proposed district, the last notice being published not more than one week from the date of the election.

G. The election shall be conducted, counted and canvassed in substantially the same manner as school board elections are conducted, counted and canvassed.

H. A district shall be declared created by the board of county commissioners when a majority of the qualified electors voting on the issue in the area of each school district within the boundaries of the district are certified by the board of county commissioners to have voted in favor of establishing the district.

I. In the event a majority of the qualified electors voting on the issue in the area of a school district within the boundaries of the district shall not approve the creation of the district, the proposal shall fail as to the area of that school district, and no election upon the creation of a district encompassing the area of that school district shall be held within one year of such date.

J. The expense of calling and conducting the election shall be borne by the county in which an election is held; provided, if the election results in the creation of a district, the district shall reimburse the county for all expenditures made in the course of calling and conducting the election.

History: Laws 1987, ch. 115, 4; 1988, ch. 86, 2; 1989, ch. 268, 1.



Section 6-19-5 - Board of trustees; organization; terms; vacancies; removal.

6-19-5. Board of trustees; organization; terms; vacancies; removal.

A. If the required majority of votes were cast in favor of the organization of the district, then the county commission chairman shall declare the organization of the ".....economic advancement district." The county commission shall call for an election of a board of trustees, within not less than sixty days or more than one hundred twenty days, one from each school district participating in the district in the event there are three or more such participating areas, which shall be held at a time and at sites within the district selected by the county commissioners. In the event there are less than three participating areas, there shall be, in the case of a district with two participating areas, two trustees elected from each school district participating and, in the case of a district with one participating area, three trustees elected from the district.

B. Board of trustees members shall be over twenty-one years of age, qualified electors and residents of the district.

C. Persons desiring to be a candidate for a position on the board of trustees shall file a declaration of candidacy for one of the positions on the board of trustees with the county clerk not later than 5:00 p.m. on the thirtieth day after the issuance of the proclamation by the board of county commissioners. The declaration of candidacy shall be an affidavit as to the qualifications required by law of the declarant for such office. The declaration of candidacy shall be on a form prescribed and furnished by the county clerk. The candidates shall file for and be elected to a particular position number. The candidate receiving the highest number of votes for a particular position shall be elected. To provide for staggered terms, either one-year and three-year terms or two-year and four-year terms shall be assigned by lot to the position numbers in such a manner that approximately half the terms expire in the first even-numbered year following the initial election and the remainder in the next succeeding even-numbered year. Board members shall be elected for terms beginning April 1 succeeding their election. Trustees shall thereafter be elected for four-year terms at elections to be held on the first Tuesday of March of each even-numbered year. The elections required by this section shall be held, conducted and canvassed in the same manner as municipal elections, unless otherwise specifically provided in the Economic Advancement District Act. All vacancies caused in any other manner than by expiration of the term of office shall be filled by appointment by the remaining members.

D. Immediately after the election of the members, the board of trustees shall select from its members a chairman and secretary-treasurer who shall serve in these offices until the next regular board of trustees election. After each board of trustees election, the members shall proceed to reorganize.

E. Members of the board of trustees shall be suspended or removed from office only as provided in Sections 10-4-1 through 10-4-29 NMSA 1978.

History: Laws 1987, ch. 115, 5; 1988, ch. 86, 3; 1989, ch. 268, 2.



Section 6-19-6 - Board of trustees; compensation; payment authority; bond.

6-19-6. Board of trustees; compensation; payment authority; bond.

A. Each member of the board of trustees shall receive no compensation for the performance of his duties but shall be paid per diem and mileage for attendance at meetings of the board as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] for nonsalaried public officials.

B. Each member of the board of trustees shall furnish a corporate surety bond in the penal sum of ten thousand dollars ($10,000) for the faithful performance of his duties and the accounting of all funds which shall come into his possession. The bond shall be paid for by and shall run to the benefit of the district.

C. All authorizations for the payment or expenditure of money in the possession of the district shall be signed by the chairman and the secretary-treasurer.

History: Laws 1987, ch. 115, 6.



Section 6-19-7 - Board of trustees; powers.

6-19-7. Board of trustees; powers.

The board of trustees may:

A. perform all functions consistent and necessary to carry out the provisions and purposes of the Economic Advancement District Act;

B. receive and expend all funds accruing to the district pursuant to the provisions of the Economic Advancement District Act from the sale of bonds, the levy of taxes, the lease or sale of property, from any gift or bequest or from any federal, state or private grant;

C. enter into contracts;

D. adopt and use a seal to authenticate its official transactions;

E. sue and be sued;

F. adopt rules and regulations for the governing of the district;

G. issue bonds in the manner set forth by the provisions of the Economic Advancement District Act for the purpose of defraying the cost of acquiring, by construction and purchase, or either, any project and to secure the payment of such bonds as provided in the Economic Advancement District Act;

H. acquire, whether by construction, purchase, gift or lease, one or more projects which shall be located within the district or partially within or partially without the district; provided, no district shall operate any project as a business or in any manner except as lessor thereof;

I. sell or lease or otherwise dispose of any or all of its projects upon such terms and conditions as the board of trustees may deem advisable;

J. refinance one or more projects; and

K. make secured loans for projects as defined in the Economic Advancement District Act.

History: Laws 1987, ch. 115, 7.



Section 6-19-8 - Board of trustees; duties.

6-19-8. Board of trustees; duties.

The board of trustees shall:

A. be the governing authority of the district;

B. comply with the provisions of law for local governments pertaining to the preparation and approval of budgets by the local government division of the department of finance and administration;

C. comply with the provisions of law pertaining to the audit of local governments by the state auditor; and

D. adopt rules and regulations for the operation of the district and comply with the provisions of the State Rules Act [Chapter 14, Article 4 NMSA 1978].

History: Laws 1987, ch. 115, 8.



Section 6-19-9 - General obligation bonds.

6-19-9. General obligation bonds.

A. The board of trustees may issue general obligation bonds of the district for the purposes of:

(1) constructing, acquiring or purchasing property for a project;

(2) equipping, furnishing, remodeling or renovating property for a project;

(3) purchasing or acquiring real property deemed necessary for a project; and

(4) refunding outstanding general obligation bonded indebtedness.

B. The board of trustees shall comply with the requirements and procedures set forth in Section 6-15-1 NMSA 1978 with respect to the proposed issuance of general obligation bonds. The local government division of the department of finance and administration shall apply the procedures set forth in Section 6-15-2 NMSA 1978 to the proposed issuance of general obligation bonds by the district.

History: Laws 1987, ch. 115, 9.



Section 6-19-10 - General obligation bonds; interest; maturities.

6-19-10. General obligation bonds; interest; maturities.

A. General obligation bonds issued by a district shall mature not more than ten years from their date and be numbered from one upwards consecutively. Interest on all such bonds shall be payable either annually or semiannually as provided by resolution of the board of trustees; provided that the first installment of interest coming due may be for any period of time which shall not exceed one year from the date of the bonds.

B. The resolution authorizing the bonds may provide for the creation of a sinking fund to secure payment of principal and interest on the bonds and may provide for mandatory annual payments to be made to the sinking fund from the taxes levied and collected pursuant to the Economic Advancement District Act.

C. The board of trustees shall designate the maximum coupon rate of interest the general obligation bonds shall bear, which shall not be in excess of the maximum coupon rate which is permitted by the Public Securities Act [6-14-1 to 6-14-3 NMSA 1978], and shall designate the maximum net effective interest rate, which shall not exceed the maximum permitted by the Public Securities Act.

D. The procedure which shall be followed by the board of trustees for the sale of general obligation bonds shall be the same as that set forth in Section 6-15-5 NMSA 1978 for political subdivisions.

History: Laws 1987, ch. 115, 10; 1988, ch. 86, 4.



Section 6-19-11 - General obligation bonds; imposition of tax.

6-19-11. General obligation bonds; imposition of tax.

A. The officials now or hereafter charged by law with the duty of levying ad valorem taxes for the payment of bonds and interest shall, in the manner provided by law, make an annual levy sufficient to meet the annual or semiannual payments of principal and interest on the maturing general obligation bonds or the refunding bonds or the mandatory sinking fund payment, if such fund is created by the board of trustees from the revenues derived from the tax created upon the formation of the economic advancement district.

B. The provisions of Subsection A of this section shall not be construed as to prevent the district from applying any other funds that it may have, or investment income actually received from sinking fund investments and available for that purpose, to the payment of the interest and principal of or any prior redemption premium in connection with the bonds as they become due.

History: Laws 1987, ch. 115, 11.



Section 6-19-12 - Refunding bonds.

6-19-12. Refunding bonds.

A. The board of trustees may issue bonds in the form determined by the board of trustees for the purpose of refunding any of the general obligation bonded indebtedness of the district which has or may hereafter become payable at the option of the district or by consent of the bondholder or by any lawful means.

B. The procedures set forth in Sections 6-15-11 through 6-15-22 NMSA 1978 shall govern the board of trustees with respect to the issuance, sale and payment of principal and interest on refunding bonds of the district.

History: Laws 1987, ch. 115, 12.



Section 6-19-13 - Revenue bonds.

6-19-13. Revenue bonds.

A. The board of trustees may issue revenue bonds for the purpose of defraying the cost of acquiring, by construction and purchase, or either, any project and to secure the payment of the bonds as provided in Section 14 [6-19-14 NMSA 1978] of the Economic Advancement District Act.

B. Revenue bonds issued by a district shall not be the general obligation of the district within the meaning of Article 9, Sections 12 and 13 of the constitution of New Mexico. The bonds shall be payable solely out of the revenue derived from the projects for which the bonds are issued. Revenue bonds and interest coupons, if any, issued under authority of the Economic Advancement District Act shall never constitute an indebtedness of the district within the meaning of any state constitutional provision or statutory limitation and shall never constitute or give rise to a pecuniary liability of the district or a charge against its general credit or taxing powers, and such fact shall be plainly stated on the face of each bond.

C. The board of trustees may, in respect to such revenue bonds, determine:

(1) the time for execution and delivery of the bonds;

(2) the form and denomination of the bonds;

(3) the place or places where they are to be payable;

(4) the manner in which they should be evidenced;

(5) what provisions they shall contain, provided the provisions are not inconsistent with the Economic Advancement District Act; and

(6) whether they shall be sold at public or private sale.

History: Laws 1987, ch. 115, 13.



Section 6-19-14 - Security for revenue bonds.

6-19-14. Security for revenue bonds.

The principal or interest on any revenue bonds issued under authority of the Economic Advancement District Act shall be secured by a pledge of the revenues out of which such bonds shall be made payable, may be secured by a mortgage covering all or any part of the project from the revenues so pledged and may be derived and may be secured by a pledge of the lease of the project.

History: Laws 1987, ch. 115, 14.



Section 6-19-15 - Requirements respecting lease.

6-19-15. Requirements respecting lease.

Prior to the leasing of any project, the board of trustees shall determine and find the following:

A. the amount necessary in each year to pay the principal of and the interest on the revenue bonds proposed to be issued to finance the project; and

B. the amount necessary to be paid each year into any reserve funds which the board of trustees may deem it advisable to establish in connection with the retirement of the proposed revenue bonds and the maintenance of the project and, unless the terms under which the project is to be leased provide that the lessee shall maintain the project and carry all proper insurance with respect thereto, the estimated cost of maintaining the project in good repair and keeping it properly insured. The determinations and findings of the board of trustees required by this section shall be set forth in the proceedings under which the proposed revenue bonds are to be issued, and prior to the issuance of the bonds, the district shall lease or sell the project to a lessee or purchaser under an agreement conditioned upon completion of the project and providing for payment to the district of such rentals or payments as, upon the basis of the determinations and findings, will be sufficient to:

(1) pay the principal of and interest on the revenue bonds issued to finance the project;

(2) build up and maintain any reserve deemed by the board of trustees to be advisable in connection with the project; and

(3) pay the costs of maintaining the project in good repair and keeping it properly insured, unless the agreement of lease obligates the lessee to pay for the maintenance and insurance of the project.

History: Laws 1987, ch. 115, 15.



Section 6-19-16 - Revenue bonds; refunding.

6-19-16. Revenue bonds; refunding.

A. Any revenue bonds issued pursuant to the Economic Advancement District Act and at any time outstanding may at any time be refunded by a district by the issuance of refunding bonds, in the amount as the board of trustees may determine, to refund the principal of the revenue bonds, all unpaid accrued and unaccrued interest on the revenue bonds to their normal maturity date or to selected prior redemption dates, any redemption premiums, any commission and all estimated costs incidental to their issuance and to such refunding as may be determined by the board of trustees. The principal amount of the refunding bonds may be equal to, less than or greater than the principal amount of the bonds to be so refunded. Refunding may be effected whether the bonds to be refunded shall have then matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds thereof for the payment of the bonds to be refunded thereby or by exchange of the refunding bonds for the bonds to be refunded thereby; provided, that the holders of any bonds so to be refunded shall not be compelled without their consent to surrender their bonds for payment or exchange prior to the date on which they are by terms subject to redemption. Any refunding bonds issued pursuant to this section shall be payable solely from the revenues out of which the bonds to be refunded may be payable or solely from those amounts derived from an escrow as provided in this section, including amounts derived from the investment of refunding bond proceeds and other legally available amounts or from any combination of the foregoing sources, and shall be secured in accordance with the provisions of the Economic Advancement District Act.

B. Proceeds of refunding bonds shall either be applied immediately to the retirement of the revenue bonds being refunded or be placed in escrow in a commercial bank or trust company which possesses and is exercising trust powers. Notwithstanding any provision to the contrary in any other statute, the escrowed proceeds may be invested in short-term securities, long-term securities or both.

History: Laws 1987, ch. 115, 16.



Section 6-19-17 - Nature of all bonds issued pursuant to act.

6-19-17. Nature of all bonds issued pursuant to act.

Bonds issued pursuant to the authority of the Economic Advancement District Act:

A. shall be legal investments for savings banks and insurance companies organized under the laws of this state; and

B. shall be exempt from all taxation by the state or any political subdivision thereof.

History: Laws 1987, ch. 115, 17.



Section 6-19-18 - Dissolution of district.

6-19-18. Dissolution of district.

A district shall be dissolved in the following manner:

A. there shall be submitted a petition for dissolution to the board of county commissioners signed by at least ten percent of the qualified electors residing within the district. Upon receipt of a proper petition, the board of county commissioners shall call a special election for the purpose of referring to the qualified electors residing in the district the question of dissolution and the board of trustees shall submit a plan for the dissolution of the district to the board of county commissioners for their approval;

B. if the board of county commissioners finds that a majority of the qualified electors voting on the issue of the special election have authorized the dissolution, the board of trustees shall proceed with the approved plan. Upon completion of the plan, the board of trustees shall submit a full report to the board of county commissioners; and

C. upon receipt of the final report of the board of trustees, the board of county commissioners shall examine the report to determine whether or not any outstanding obligations still exist and whether the terms of the approved plan have been accomplished. If, upon determination by the board of county commissioners, no obligations are yet outstanding and the provisions of the plan have been fulfilled, they shall formally declare the district dissolved.

History: Laws 1987, ch. 115, 18.






Article 20 - Private Activity Bonds

Section 6-20-1 - Short title.

6-20-1. Short title.

Sections 1 through 12 [6-20-1 through 6-20-11 NMSA 1978] of this act may be cited as the "Private Activity Bond Act".

History: Laws 1988, ch. 46, 1.



Section 6-20-2 - Definitions.

6-20-2. Definitions.

A. As used in the Private Activity Bond Act:

(1) "allocation" means an allocation of the state ceiling issued by the board to an issuing authority to issue private activity bonds;

(2) "allocation expiration date" means the expiration date for issuance of private activity bonds or making a mortgage credit certificate election set forth in the board allocation which shall be the earlier of one hundred twenty days from the date of issuance of the allocation or the bond issuance expiration date for the calendar year of the allocation; provided, however, that in the case of allocations issued pursuant to Subsection A or B of Section 3 [6-20-3 NMSA 1978] of the Private Activity Bond Act, "allocation expiration date" means July 1 of the calendar year of the allocation;

(3) "board" means the state board of finance;

(4) "bond counsel" means an attorney or a firm of attorneys listed in the most recently available "Directory of Municipal Bond Dealers of the United States", published by the Bond Buyer and commonly known as the "Red Book", in the section listing municipal bond attorneys of the United States or the successor publication thereto;

(5) "bond issuance expiration date" means the date not later than December 26 selected annually by the board upon which all unexpired allocations issued for the calendar year shall expire except to the extent that any unexpired allocation has been used by an issuing authority prior to such date to issue private activity bonds or make a mortgage credit certificate election;

(6) "carryforward election allocation" means an allocation of the state ceiling issued by the board pursuant to the Private Activity Bond Act which an issuing authority may elect to treat as a carryforward under Section 146 of the code;

(7) "carryforward purpose" means:

(a) the purpose of issuing exempt facility bonds;

(b) the purpose of issuing qualified mortgage bonds or mortgage credit certificates;

(c) the purpose of issuing qualified student loan bonds; and

(d) the purpose of issuing qualified redevelopment bonds;

(8) "code" means the Internal Revenue Code of 1986, as amended;

(9) "confirmation" means the confirmation of bond issuance furnished to the board;

(10) "inducement resolution" means a resolution expressing an intent to issue private activity bonds for a project;

(11) "issuing authority" means the state, state agencies, counties and incorporated municipalities;

(12) "mortgage credit certificate election" means an election pursuant to Section 25(c)(2)(A)(ii) of the code, by an issuing authority not to issue qualified mortgage bonds which the issuing authority is otherwise authorized to issue, in exchange for the authority under Section 25 of the code to issue mortgage credit certificates in connection with a qualified mortgage credit certificate within the meaning of Section 25(c)(2) of the code;

(13) "private activity bond" means:

(a) any bond or other obligation which is a qualified private activity bond under Section 141 of the code which is not excluded by Section 146(g), (h) and (i) of the code or a bond or other obligation issued under Section 1312 or 1313 of the Tax Reform Act of 1986; and

(b) the private activity portion of government use bonds allocated by an issuing authority to an issue under Section 141(b)(5) of the code;

(14) "project" means any facilities which can be financed with private activity bonds which are not qualified student loan bonds or qualified mortgage bonds;

(15) "qualified mortgage bond" means a bond or obligation which is issued as part of a qualified mortgage issue under Section 143 of the code;

(16) "qualified student loan bond" means any bond issued as part of an issue of which the applicable percentage or more of the net proceeds thereof are to be used directly or indirectly to make or finance student loans under programs identified by Section 144(b) of the code;

(17) "regulations" means the regulations promulgated by the internal revenue service under the code or under the Internal Revenue Code of 1954, as amended;

(18) "request for allocation" means the request of an issuing authority pursuant to the Private Activity Bond Act;

(19) "request for carryforward election allocation" means the request of an issuing authority pursuant to the Private Activity Bond Act;

(20) "state" means the state of New Mexico;

(21) "state agency" means the New Mexico industrial and agricultural finance authority, the New Mexico educational assistance foundation, the New Mexico mortgage finance authority and any other agency, authority, instrumentality, corporation or body, now existing or hereafter created, which under state law can issue private activity bonds on behalf of the state;

(22) "state ceiling" means, for any calendar year, the greater of an amount equal to fifty dollars ($50.00) multiplied by the state population as shown by the most recent census estimate of the resident population of the state released by the United States bureau of census before the beginning of such calendar year, or one hundred fifty million dollars ($150,000,000) or such different amount as may be provided by Section 146(d) of the code;

(23) "state private activity bond fund" means the fund into which the unallocated and unused state ceiling is set aside on July 1 in each calendar year and from which issuing authorities may receive carryforward election allocations and allocations to fund the issuance of private activity bonds and the making of mortgage credit certificate elections; and

(24) "user" means the user of proceeds of private activity bonds for a project.

B. The word "issue" or "issued" when used in the context of an issuing authority issuing a private activity bond means the physical delivery of the evidences of indebtedness in exchange for the amount of the purchase price.

C. References in the Private Activity Bond Act to particular sections of the code or the regulations shall be deemed also to refer to any successor or recodification sections.

History: Laws 1988, ch. 46, 2.



Section 6-20-3 - Allocation of state ceiling.

6-20-3. Allocation of state ceiling.

A. Until July 1 in any calendar year, forty percent of the state ceiling for the calendar year shall be allocated to state agencies as a group; provided, however, that such allocation shall be made in accordance with directives, rules or regulations governing the distribution of allocations to be established by the board.

B. Until July 1 in any calendar year, sixty percent of the state ceiling for the calendar year shall be allocated to issuing authorities that are not state agencies, as a group; provided, however, that such allocations shall be made in accordance with directives, rules or regulations governing the distribution of allocations to be established by the board.

C. On July 1 of each calendar year, the amount of any allocation issued by the board pursuant to Subsection A or B of Section 3 [this section] of the Private Activity Bond Act shall expire and shall be automatically set aside into the state private activity bond fund, except to the extent that an allocation has been used by an issuing authority prior to July 1 to issue private activity bonds or to make a mortgage credit certificate election.

D. From July 1 through December 31 in any calendar year the board shall prescribe the allocation of the state ceiling.

History: Laws 1988, ch. 46, 3.



Section 6-20-4 - Issuance of private activity bonds.

6-20-4. Issuance of private activity bonds.

A. Except as otherwise provided in the Private Activity Bond Act, all private activity bonds issued by any issuing authority and all mortgage credit certificate elections made by an issuing authority on or after the effective date of the Private Activity Bond Act shall be issued or made pursuant to an unexpired allocation. An issuing authority may issue private activity bonds or make a mortgage credit certificate election using an allocation which has been carried forward from a prior year pursuant to Section 146(f) of the code without obtaining an allocation from the board; provided, however, that the issuing authority shall furnish the board with a confirmation stating that the private activity bonds were issued or the mortgage credit certificate election was made using volume cap which was carried forward from a prior year pursuant to Section 146(f) of the code.

B. At any time in any calendar year any issuing authority may submit to the board a request for allocation seeking an allocation from the state private activity bond fund with respect to a proposed issue of private activity bonds or a proposed mortgage credit certificate election.

History: Laws 1988, ch. 46, 4.



Section 6-20-5 - Request for allocation.

6-20-5. Request for allocation.

A request for allocation may be submitted to the board at any time and shall consist of the following:

A. a letter from the issuing authority or, in the case of a project, a letter from bond counsel for the issuing authority or the user stating the amount of the state ceiling requested in dollars;

B. in the case of a project, a copy of the inducement resolution, certified by an official of the issuing authority, and a statement of bond counsel for the issuing authority or the user that the bonds to be issued are private activity bonds;

C. with respect to a request submitted on or after July 1 in any calendar year, in the case of a project, a project plan containing the following, if applicable:

(1) a description of the project and its specific location;

(2) the estimated number of jobs, both construction and permanent, that can be filled by persons who are residents of the state at the time of submission of the request for allocation;

(3) the current use or conditions of the project site;

(4) the maximum amount of the bonds to be issued;

(5) a proposed starting date and estimated completion date of the construction project;

(6) information relating to the feasibility of the proposed project, showing that the project will generate revenues and cash flow sufficient to make payments under the lease or installment sale agreement;

(7) the amount and source of private capital that will be used for the project in addition to bond financing;

(8) conceptual site plans for the project and a map locating the project area;

(9) in the case of qualified residential rental projects, so-called multifamily housing, an explanation of why the housing needs of individuals whose income will make them eligible under Section 142(d) of the code are not being met by existing multifamily housing;

(10) any other information that the user believes will aid the board in considering the request for allocation; and

(11) any other information specifically requested by the board;

D. in the case of a project, a commitment letter from the proposed purchaser or underwriter of the bonds;

E. in the case of a mortgage credit certificate election, a letter from the issuing authority stating that a qualified mortgage credit certificate program has been adopted by the issuing authority; and

F. such applicable application, allocation and extension fees as are required by rule of the board.

History: Laws 1988, ch. 46, 5; 2005, ch. 153, 1.



Section 6-20-6 - Allocation.

6-20-6. Allocation.

After considering a request for allocation, the board may within a reasonable time, as determined by the board, issue an allocation; provided, however, that an allocation requested by an issuing authority pursuant to Subsection A or B of Section 3 [6-20-3 NMSA 1978] of the Private Activity Bond Act shall be issued by the board within a reasonable time after a request for allocation is submitted to the board. An allocation shall state the amount, in dollars, of the state ceiling allocated, and shall state the allocation expiration date.

History: Laws 1988, ch. 46, 6.



Section 6-20-7 - Carryforward election allocations.

6-20-7. Carryforward election allocations.

An issuing authority may submit to the board a request for carryforward election allocation with respect to private activity bonds proposed to be issued to finance bonds for a specified carryforward purpose. The date for submission of such requests shall be established by the board annually. A separate request must be submitted for each carryforward purpose, except that a request for carryforward election allocation with respect to qualified student loan bonds or qualified mortgage bonds may cover all proposed issuances of student loan bonds and qualified mortgage bonds. Not later than December 26 of a calendar year or the next business day if December 26 is a holiday, the board shall issue carryforward election allocations in amounts determined by the board, to the extent that sufficient amounts are available in the state private activity bond fund and the requirements of the Private Activity Bond Act are satisfied. A request for carryforward election allocation shall contain the same information and materials required to be included in a request for allocation.

History: Laws 1988, ch. 46, 7.



Section 6-20-8 - Confirmation of issuance of private activity bonds and mortgage credit certificate election.

6-20-8. Confirmation of issuance of private activity bonds and mortgage credit certificate election.

Within seven business days after an issuing authority issues any private activity bonds or makes a mortgage credit certificate election, the issuing authority or, in the case of a project, bond counsel for the issuing authority or the user, shall advise the board by letter of the date the bonds were issued and the total aggregate amount of the issue or, in the case of a mortgage credit certificate election, the date and the amount of the election.

History: Laws 1988, ch. 46, 8.



Section 6-20-9 - Assignments of allocations and carryforward election allocations.

6-20-9. Assignments of allocations and carryforward election allocations.

Allocations and carryforward election allocations are not assignable by an issuing authority.

History: Laws 1988, ch. 46, 9.



Section 6-20-10 - Extensions.

6-20-10. Extensions.

The allocation expiration date may be extended by the board for each allocation; provided, however, that the allocation expiration date for any allocation shall automatically be extended for thirty days with respect to that part of the allocation used by an issuing authority for private activity bonds which have been sold but not issued on or before the allocation expiration date.

History: Laws 1988, ch. 46, 10.



Section 6-20-11 - Administrative duties of the board.

6-20-11. Administrative duties of the board.

The board:

A. shall maintain the official state records pertaining to the state ceiling, requests for allocation submitted, requests for carryforward election allocations submitted, allocations issued, carryforward election allocations issued, confirmations submitted and any other records required for administration of the Private Activity Bond Act;

B. may issue, on behalf of the governor, any certification required by the code or the regulations setting forth information concerning the state ceiling and Section 146 of the code; and

C. may, by rule, require a reasonable application fee, allocation deposit and extension fee to be paid by the issuing authority. Application and extension fees collected by the board shall be deposited in the general fund. Allocation deposits shall be held by the board in a liability suspense account and after a determination has been made by the board that the allocation has been used for the intended purpose, may, at the discretion of the board, be refunded in whole or in part to the applicant. Otherwise, the allocation deposit shall be deposited in the general fund.

History: Laws 1988, ch. 46, 11; 2005, ch. 153, 2.






Article 21 - Finance Authority

Section 6-21-1 - Short title.

6-21-1. Short title.

Chapter 6, Article 21 NMSA 1978 may be cited as the "New Mexico Finance Authority Act".

History: Laws 1992, ch. 61, 1; 2003, ch. 325, 1.



Section 6-21-2 - Legislative findings; declaration of purpose.

6-21-2. Legislative findings; declaration of purpose.

A. The legislature finds that:

(1) there are necessary state and local capital improvement and infrastructure needs that cannot be met with existing capital financing methods and funding sources;

(2) there is no coordinating entity or process for accomplishing long-term state and local capital planning, needs assessment or inventory of needs; setting priorities; and making more effective use of existing capital financing methods and funding sources;

(3) the uncertain nature of revenues available from the proceeds of severance tax bonds and other state and local revenues have frustrated state and local government efforts to finance needed state and local capital projects; and

(4) in order to meet public capital and infrastructure needs, a central state mechanism to coordinate the planning and financing of public projects is necessary.

B. It is the purpose of the New Mexico Finance Authority Act to create a governmental instrumentality to coordinate the planning and financing of state and local public projects, to provide for long-term planning and assessment of state and local capital needs and to improve cooperation among the executive and legislative branches of state government and local governments in financing public projects.

C. It is the further purpose of the New Mexico Finance Authority Act to provide financing for public projects in a manner that will not impair the capacity of the public project revolving fund to provide future financing to qualified entities for public projects. Funding shall not be provided from the public project revolving fund unless revenues in an amount sufficient to avoid a negative impact on the financing capacity of the public project revolving fund are contemporaneously pledged or dedicated for deposit to the public project revolving fund. Pursuant to Section 6-21-6.1 NMSA 1978, the authority may provide funding from the public project revolving fund for the purposes of the Wastewater Facility Construction Loan Act [Chapter 74, Article 6A NMSA 1978], the Rural Infrastructure Act [Chapter 75, Article 1 NMSA 1978], the Solid Waste Act [74-9-1 through 74-9-42 NMSA 1978] or the Drinking Water State Revolving Loan Fund Act [Chapter 6, Article 21A NMSA 1978].

History: Laws 1992, ch. 61, 2; 2000, ch. 80, 1.



Section 6-21-3 - Definitions.

6-21-3. Definitions.

As used in the New Mexico Finance Authority Act:

A. "authority" means the New Mexico finance authority;

B. "bond" means any bonds, notes, certificates of participation or other evidence of indebtedness;

C. "bondholder" or "holder" means a person who is the owner of a bond, whether registered or not;

D. "emergency public project" means a public project:

(1) made necessary by an unforeseen occurrence or circumstance threatening the public health, safety or welfare; and

(2) requiring the immediate expenditure of money that is not within the available financial resources of the qualified entity as determined by the authority;

E. "public project" means the acquisition, construction, improvement, alteration or reconstruction of assets of a long-term capital nature by a qualified entity, including land; buildings; water rights; water, sewerage and waste disposal systems; streets; airports; municipal utilities; public recreational facilities; public transportation systems; parking facilities; and machinery, furniture and equipment. "Public project" includes all proposed expenditures related to the entire undertaking. "Public project" also includes the acquisition, construction or improvement of real property, buildings, facilities and other assets by the authority for the purpose of leasing the property;

F. "qualified entity" means the state or an agency or institution of the state or a county, municipality, school district, two-year public post-secondary educational institution, charter school, land grant corporation, acequia association, public improvement district, federally chartered college located in New Mexico, intercommunity water or natural gas supply association or corporation, special water, drainage, irrigation or conservancy district or other special district created pursuant to law, nonprofit foundation or other support organization affiliated with a public university, college or other higher educational institution located in New Mexico, including a university research park corporation, an Indian nation, tribe or pueblo located wholly or partially in New Mexico, including a political subdivision or a wholly owned enterprise of an Indian nation, tribe or pueblo or a consortium of those Indian entities or a consortium of any two or more qualified entities created pursuant to law; and

G. "security" or "securities", unless the context indicates otherwise, means bonds, notes or other evidence of indebtedness issued by a qualified entity or leases or certificates or other evidence of participation in the lessor's interest in and rights under a lease with a qualified entity and that are payable from taxes, revenues, rates, charges, assessments or user fees or from the proceeds of funding or refunding bonds, notes or other evidence of indebtedness of a qualified entity or from certificates or evidence of participation in a lease with a qualified entity.

History: Laws 1992, ch. 61, 3; 1995, ch. 141, 15; 1996, ch. 75, 1; 1997, ch. 90, 1; 1999, ch. 4, 1; 2001, ch. 294, 1; 2003, ch. 25, 1; 2006, ch. 65, 1; 2009, ch. 223, 1.



Section 6-21-4 - New Mexico finance authority created; membership; qualifications; quorum; meetings; compensation; bond.

6-21-4. New Mexico finance authority created; membership; qualifications; quorum; meetings; compensation; bond.

A. There is created a public body politic and corporate, separate and apart from the state, constituting a governmental instrumentality to be known as the "New Mexico finance authority" for the performance of essential public functions.

B. The authority shall be composed of eleven members. The secretary of finance and administration, the secretary of economic development, the secretary of energy, minerals and natural resources, the secretary of environment, the executive director of the New Mexico municipal league and the executive director of the New Mexico association of counties or their designees shall be ex-officio members of the authority with voting privileges. The governor, with the advice and consent of the senate, shall appoint to the authority the chief financial officer of a state higher educational institution and four members who are residents of the state. The appointed members shall serve at the pleasure of the governor.

C. The appointed members of the authority shall be appointed to four-year terms. The initial members shall be appointed to staggered terms of four years or less, so that the term of at least one member expires on January 1 of each year. Vacancies shall be filled by appointment by the governor for the remainder of the unexpired term. Any member of the authority shall be eligible for reappointment.

D. Each appointed member before entering upon the member's duty shall take an oath of office to administer the duties of the member's office faithfully and impartially. A record of the oath shall be filed in the office of the secretary of state.

E. The governor shall designate an appointed member of the authority to serve as chair. The authority shall elect annually one of its members to serve as vice chair. The authority shall appoint and prescribe the duties of such other officers, who need not be members, as the authority deems necessary or advisable, including chief executive officer and a secretary, who may be the same person. The authority may delegate to one or more of its members, officers, employees or agents such powers and duties as it may deem proper and consistent with the New Mexico Finance Authority Act.

F. The chief executive officer of the authority shall direct the affairs and business of the authority, subject to the policies, control and direction of the authority. The secretary of the authority shall keep a record of the proceedings of the authority and shall be custodian of all books, documents and papers filed with the authority, the minute book or journal of the authority and its official seal. The secretary shall make copies of all minutes and other records and documents of the authority and give certificates under the official seal of the authority to the effect that the copies are true copies, and all persons dealing with the authority may rely upon the certificates.

G. Meetings of the authority shall be held at the call of the chair or whenever three members shall so request in writing. A majority of members then serving constitutes a quorum for the transaction of any business. The affirmative vote of at least a majority of a quorum present shall be necessary for any action to be taken by the authority. An ex-officio member may designate in writing another person to attend meetings of the authority and to the same extent and with the same effect act in the ex-officio member's stead. No vacancy in the membership of the authority shall impair the right of a quorum to exercise all rights and perform all duties of the authority.

H. Each member of the authority shall give bond as provided in the Surety Bond Act [10-2-13 through 10-2-16 NMSA 1978]. All costs of the surety bonds shall be borne by the authority.

I. The authority is not created or organized, and its operations shall not be conducted, for the purpose of making a profit. No part of the revenues or assets of the authority shall benefit or be distributable to its members, officers or other private persons. The members of the authority shall receive no compensation for their services, but shall be reimbursed for actual and necessary expenses at the same rate and on the same basis as provided for public officers in the Per Diem and Mileage Act [10-8-1 NMSA 1978].

J. The authority shall not be subject to the supervision or control of any other board, bureau, department or agency of the state except as specifically provided in the New Mexico Finance Authority Act. No use of the terms "state agency" or "instrumentality" in any other law of the state shall be deemed to refer to the authority unless the authority is specifically referred to in the law.

K. The authority is a governmental instrumentality for purposes of the Tort Claims Act [41-4-1 NMSA 1978].

History: Laws 1992, ch. 61, 4; 2001, ch. 294, 2; 2006, ch. 65, 2; 2011, ch. 51, 1.



Section 6-21-5 - Powers of the authority.

6-21-5. Powers of the authority.

The authority is granted all powers necessary and appropriate to carry out and effectuate its public and corporate purposes, including the following powers:

A. to sue or be sued;

B. to adopt and alter an official seal;

C. to make and alter bylaws for its organization and internal management and to adopt, subject to the review and approval of the New Mexico finance authority oversight committee, such rules as are necessary and appropriate to implement the provisions of the New Mexico Finance Authority Act;

D. to appoint officers, agents and employees, prescribe their duties and qualifications and fix their compensation;

E. to make, enter into and enforce all contracts, agreements and other instruments necessary, convenient or desirable in the exercise of the authority's powers and functions and for the purposes of the New Mexico Finance Authority Act;

F. to acquire, construct, hold, improve, grant mortgages of, accept mortgages of, sell, lease, convey or dispose of real and personal property for its public purposes;

G. to acquire, construct or improve real property, buildings and facilities for lease and to pledge rentals and other income received from such leases to the payment of bonds;

H. to make loans, leases and purchase securities and contract to make loans, leases and purchase securities;

I. to make grants to qualified entities to finance public projects; provided that such grants are not made from the public project revolving fund;

J. to procure insurance to secure payment on any loan, lease or purchase payments owed to the authority by a qualified entity in such amounts and from such insurers, including the federal government, as it may deem necessary or desirable and to pay any premiums for such insurance;

K. to fix, revise from time to time, charge and collect fees and other charges in connection with the making of loans, leases and any other services rendered by the authority;

L. to accept, administer, hold and use all funds made available to the authority from any sources;

M. to borrow money and to issue bonds and provide for the rights of the holders of the bonds;

N. to establish and maintain reserve and sinking fund accounts to insure against and have funds available for maintenance of other debt service accounts;

O. to invest and reinvest its funds and to take and hold property as security for the investment of such funds as provided in the New Mexico Finance Authority Act;

P. to employ attorneys, accountants, underwriters, financial advisers, trustees, paying agents, architects, engineers, contractors and such other advisers, consultants and agents as may be necessary and to fix and pay their compensation;

Q. to apply for and accept gifts or grants of property, funds, services or aid in any form from the United States, any unit of government or any person and to comply, subject to the provisions of the New Mexico Finance Authority Act, with the terms and conditions of the gifts or grants;

R. to maintain an office at any place in the state it may determine;

S. subject to any agreement with bondholders, to:

(1) renegotiate any loan, lease or agreement;

(2) consent to any modification of the terms of any loan, lease or agreement; and

(3) purchase bonds, which may upon purchase be canceled; and

T. to do any and all things necessary or convenient to carry out its purposes and exercise the powers given and granted in the New Mexico Finance Authority Act.

History: Laws 1992, ch. 61, 5; 2000, ch. 80, 2; 2001, ch. 294, 3.



Section 6-21-5.1 - Bonds for county correctional facility loans.

6-21-5.1. Bonds for county correctional facility loans.

The authority may issue bonds for a county to design, construct, equip, furnish and otherwise improve a county correctional facility pursuant to the County Correctional Facility Gross Receipts Tax Act [7-20F-3 through 7-20F-12 NMSA 1978] only after a majority of the registered qualified electors of the county has voted to allow the county to impose a county correctional facility gross receipts tax in the amount needed to repay bonds issued by the authority for the purpose of designing, constructing, equipping, furnishing and otherwise improving a county correctional facility.

History: Laws 1998, ch. 65, 1.



Section 6-21-5.2 - Report to legislature; authorizing instrument; delegation of authority for public securities issuances.

6-21-5.2. Report to legislature; authorizing instrument; delegation of authority for public securities issuances.

By September 30 of each year, the authority shall report to the New Mexico finance authority oversight committee about the authority's public securities issuances, completed in the prior twelve months, that involved a delegation of authority through an authorizing instrument pursuant to Section 2 [6-14-10.2 NMSA 1978] of this 2017 act.

History: Laws 2017, ch. 120, 3.



Section 6-21-6 - Public project revolving fund; purpose; administration.

6-21-6. Public project revolving fund; purpose; administration.

A. The "public project revolving fund" is created within the authority. The fund shall be administered by the authority as a separate account, but may consist of such subaccounts as the authority deems necessary to carry out the purposes of the fund. The authority may establish procedures and adopt rules as required to administer the fund in accordance with the New Mexico Finance Authority Act.

B. Except as otherwise provided in the New Mexico Finance Authority Act, money from payments of principal of and interest on loans and payments of principal of and interest on securities held by the authority for public projects authorized specifically by law shall be deposited in the public project revolving fund. The fund shall also consist of any other money appropriated, distributed or otherwise allocated to the fund for the purpose of financing public projects authorized specifically by law.

C. Money appropriated to pay administrative costs, money available for administrative costs from other sources and money from payments of interest on loans or securities held by the authority, including payments of interest on loans and securities held by the authority for public projects authorized specifically by law, that represents payments for administrative costs shall not be deposited in the public project revolving fund and shall be deposited in a separate account of the authority and may be used by the authority to meet administrative costs of the authority.

D. Except as otherwise provided in the New Mexico Finance Authority Act, money in the public project revolving fund is appropriated to the authority to pay the reasonably necessary costs of originating and servicing loans, grants or securities funded by the fund and to make loans or grants and to purchase or sell securities to assist qualified entities in financing public projects in accordance with the New Mexico Finance Authority Act and pursuant to specific authorization by law for each project.

E. Money in the public project revolving fund not needed for immediate disbursement, including money held in reserve, may be deposited with the state treasurer for short-term investment pursuant to Section 6-10-10.1 NMSA 1978 or may be invested in direct and general obligations of or obligations fully and unconditionally guaranteed by the United States, obligations issued by agencies of the United States, obligations of this state or any political subdivision of the state, interest-bearing time deposits, commercial paper issued by corporations organized and operating in the United States and rated "prime" quality by a national rating service, other investments permitted by Section 6-10-10 NMSA 1978 or as otherwise provided by the trust indenture or bond resolution, if money is pledged for or secures payment of bonds issued by the authority.

F. The authority shall establish fiscal controls and accounting procedures that are sufficient to assure proper accounting for public project revolving fund payments, disbursements and balances.

G. Money on deposit in the public project revolving fund may be used to make interim loans for a term not exceeding two years to qualified entities for the purpose of providing interim financing for any project approved or funded by the legislature.

H. Money on deposit in the public project revolving fund may be used to acquire securities or to make loans to qualified entities in connection with the small loan program. As used in this subsection, "small loan program" means the program of the authority designed to provide financing for public projects in amounts not to exceed one million dollars ($1,000,000) per project. A public project financed pursuant to the small loan program shall not require specific authorization by law.

I. Money on deposit in the public project revolving fund may be designated as a reserve for any bonds issued by the authority, including bonds payable from sources other than the public project revolving fund, and the authority may covenant in any bond resolution or trust indenture to maintain and replenish the reserve from money deposited in the public project revolving fund after issuance of bonds by the authority.

J. Money on deposit in the public project revolving fund may be used to purchase bonds issued by the authority, which are payable from any designated source of revenues or collateral. Purchasing and holding the bonds in the public project revolving fund shall not, as a matter of law, result in cancellation or merger of the bonds notwithstanding the fact that the authority as the issuer of the bonds is obligated to make the required debt service payments and the public project revolving fund held by the authority is entitled to receive the required debt service payments.

K. Money on deposit in the public project revolving fund may be used to capitalize other financing programs of the authority authorized by law, either directly or from proceeds of bonds issued by the authority and secured by money in the public project revolving fund.

History: Laws 1992, ch. 61, 6; 1994, ch. 145, 3; 1995, ch. 141, 16; 1996, ch. 28, 1; 2000, ch. 80, 3; 2000, ch. 93, 1; 2002, ch. 53, 1; 2003, ch. 25, 2; 2006, ch. 65, 3.



Section 6-21-6.1 - Public project revolving fund; appropriations to other funds.

6-21-6.1. Public project revolving fund; appropriations to other funds.

A. The authority and the department of environment may enter into a joint powers agreement pursuant to the Joint Powers Agreements Act [11-1-1 through 11-1-7 NMSA 1978] for the purpose of describing and allocating duties and responsibilities with respect to creation of an integrated loan and grant program to be financed through issuance of bonds payable from the public project revolving fund. The bonds may be issued in installments or at one time by the authority in amounts authorized by law. The aggregate amount of bonds authorized and outstanding pursuant to this subsection shall not be greater than the amount of bonds that may be annually repaid from an amount not to exceed thirty-five percent of the governmental gross receipts tax proceeds distributed to the public project revolving fund in the preceding fiscal year. The net proceeds may be used for purposes of the water and wastewater planning fund and the water and wastewater project grant fund as specified in the New Mexico Finance Authority Act or for purposes of the Wastewater Facility Construction Loan Act [Chapter 74, Article 6A NMSA 1978], the Rural Infrastructure Act [Chapter 75, Article 1 NMSA 1978], the Solid Waste Act [Chapter 74, Article 9 NMSA 1978] or the Drinking Water State Revolving Loan Fund Act [Chapter 6, Article 21A NMSA 1978].

B. Public projects funded pursuant to the Wastewater Facility Construction Loan Act, the Rural Infrastructure Act, the Solid Waste Act or the Drinking Water State Revolving Loan Fund Act shall not require specific authorization by law as required in Sections 6-21-6 and 6-21-8 NMSA 1978.

C. At the end of each fiscal year, after all debt service charges, replenishment of reserves and administrative costs on all outstanding bonds, notes or other obligations payable from the public project revolving fund are satisfied, an aggregate amount not to exceed thirty-five percent of the governmental gross receipts tax proceeds distributed to the public project revolving fund in the preceding fiscal year less all debt service charges and administrative costs of the authority paid in the preceding fiscal year on bonds issued pursuant to this section may be appropriated by the legislature from the public project revolving fund to the following funds for local infrastructure financing:

(1) the wastewater facility construction loan fund for purposes of the Wastewater Facility Construction Loan Act;

(2) the rural infrastructure revolving loan fund for purposes of the Rural Infrastructure Act;

(3) the solid waste facility grant fund for purposes of the Solid Waste Act;

(4) the drinking water state revolving loan fund for purposes of the Drinking Water State Revolving Loan Fund Act;

(5) the water and wastewater project grant fund for purposes specified in the New Mexico Finance Authority Act; or

(6) the water and wastewater planning fund for purposes specified in the New Mexico Finance Authority Act.

D. The authority and the department of environment in coordination with the New Mexico finance authority oversight committee may recommend annually to each regular session of the legislature amounts to be appropriated to the funds listed in Subsection C of this section for local infrastructure financing.

History: Laws 1994, ch. 145, 2; 1995, ch. 141, 17; 1996, ch. 52, 2; 1997, ch. 144, 11; 1999, ch. 186, 1; 2002, ch. 26, 1.



Section 6-21-6.2 - Public project revolving fund; emergency public projects.

6-21-6.2. Public project revolving fund; emergency public projects.

A. Money on deposit in the public project revolving fund may be used to acquire securities or to make loans to qualified entities for emergency public projects. The amount of securities acquired from or the loan made to a qualified entity at any one time for any one emergency public project shall not exceed five hundred thousand dollars ($500,000). Emergency public projects are not required to obtain the specific authorization by law required in Sections 6-21-6 and 6-21-8 NMSA 1978; however, each emergency public project must be specifically designated as such by the authority prior to the acquisition of securities or the making of a loan to a qualified entity for the emergency public project. The aggregate amount of loans for emergency public projects that may be made by the authority in any one fiscal year may not exceed three million dollars ($3,000,000).

B. The provisions of this section shall be effective until June 30, 2005.

History: Laws 1999, ch. 4, 2; 2002, ch. 52, 1.



Section 6-21-6.3 - Water and wastewater project grant fund; creation; administration; purposes.

6-21-6.3. Water and wastewater project grant fund; creation; administration; purposes.

A. There is created in the authority the "water and wastewater project grant fund", which shall be administered by the authority. The authority shall adopt, in accordance with the New Mexico Finance Authority Act, rules necessary to administer the fund.

B. The following shall be deposited directly into the water and wastewater project grant fund:

(1) the net proceeds from the sale of bonds issued pursuant to the provisions of Section 6-21-6.1 NMSA 1978 for the purposes of the water and wastewater project grant fund and payable from the public project revolving fund;

(2) money appropriated by the legislature to implement the provisions of this section; and

(3) any other public or private money dedicated to the fund.

C. Money in the water and wastewater project grant fund is appropriated to the authority to make grants to qualified entities for water or wastewater public projects pursuant to specific authorization by law for each project and to pay administrative costs of the water and wastewater project grant program.

D. The authority shall adopt rules governing the terms and conditions of grants made from the water and wastewater project grant fund. Except in the circumstances set forth in Subsection F of this section, grants may be made from the fund only with participation from the qualified entity in the form of a local match, which shall be determined by a sliding scale based on the qualified entity's financial capacity to pay a portion of the project from local resources. Grants from the water and wastewater project grant fund may be made only as all or part of financing for a complete project after the authority has determined that the financing for the complete project is cost effective.

E. The authority may make grants from the water and wastewater project grant fund to qualified entities for emergency public projects without specific authorization by law. Each emergency public project shall be designated as such by the authority prior to making the grant. The aggregate amount of grants for emergency public projects in fiscal years 2003, 2004 and 2005 shall not exceed six million dollars ($6,000,000) for each fiscal year. The aggregate amount of grants for emergency public projects in fiscal year 2006 and subsequent fiscal years shall not exceed three million dollars ($3,000,000) for each fiscal year.

F. To encourage consolidation of water or wastewater systems and to discourage proliferation of multiple water or wastewater systems, the authority may determine the local match requirement based on the financial capacity of:

(1) the residents of the geographic area benefiting from the improvements to be financed with the proceeds of the grant received on their behalf by the qualified entity; or

(2) the qualified entity benefiting from the improvements to be financed with the proceeds of the grant when the benefiting qualified entity agrees to consolidate with the qualified entity receiving the grant.

History: Laws 1999, ch. 186, 2; 2000, ch. 24, 1; 2002, ch. 23, 1; 2003, ch. 61, 1.



Section 6-21-6.4 - Local government planning fund; creation; administration; purposes.

6-21-6.4. Local government planning fund; creation; administration; purposes.

A. The "local government planning fund" is created within the authority and shall be administered by the authority. The authority shall adopt rules necessary to administer the fund.

B. The following shall be deposited directly into the local government planning fund:

(1) the net proceeds from the sale of bonds issued pursuant to the provisions of Section 6-21-6.1 NMSA 1978 for the purposes of the local government planning fund and payable from the public project revolving fund;

(2) money appropriated by the legislature to implement the provisions of this section; and

(3) any other public or private money dedicated to the fund.

C. Money in the local government planning fund is appropriated to the authority to make grants to qualified entities; to evaluate and to estimate the costs of implementing the most feasible alternatives for infrastructure, water and wastewater public project needs or to develop water conservation plans, long-term master plans, economic development plans or energy audits; and to pay the administrative costs of the local government planning program.

D. The authority shall adopt rules governing the terms and conditions of grants made from the local government planning fund.

E. The authority may make grants from the local government planning fund to qualified entities without specific authorization by law for each grant.

History: Laws 2002, ch. 26, 2; 2005, ch. 180, 1; 2012, ch. 49, 1.



Section 6-21-6.5 - New Mexico finance authority revenue bonds; purposes.

6-21-6.5. New Mexico finance authority revenue bonds; purposes.

The New Mexico finance authority may issue and sell revenue bonds payable from the public project revolving fund in compliance with the New Mexico Finance Authority Act in installments or at any one time in an amount not to exceed one million dollars ($1,000,000), the net proceeds of which shall be deposited in the water and wastewater planning fund and used for the purposes of the fund.

History: Laws 2002, ch. 26, 3.



Section 6-21-6.7 - Credit enhancement account created; use of account; release of money to the general fund.

6-21-6.7. Credit enhancement account created; use of account; release of money to the general fund.

A. The "credit enhancement account" is created as a separate account within the authority for use only as provided in this section.

B. All cigarette tax proceeds distributed each month to the authority pursuant to Subsection E of Section 7-1-6.11 NMSA 1978 shall be deposited in the credit enhancement account.

C. Amounts deposited in the credit enhancement account may be pledged irrevocably as additional security for the payment of the principal, interest, premiums and expenses on bonds issued by the authority for:

(1) designing, constructing, equipping and furnishing additions and improvements to the university of New Mexico hospital and the comprehensive cancer center at the university of New Mexico health sciences center; and

(2) land acquisition and the planning, designing, construction and equipping of department of health facilities or improvements to such facilities.

D. The authority shall determine monthly upon receipt of cigarette tax proceeds if the individual amounts of cigarette tax proceeds distributed pursuant to Subsection C or Subsection D, respectively, of Section 7-1-6.11 NMSA 1978 are sufficient to meet the monthly amount required for immediate payment or designation for payment of principal, interest, premiums and expenses on bonds additionally secured by the credit enhancement account. Any insufficient amount shall be paid immediately from the credit enhancement account. A payment from the credit enhancement account shall be reimbursed in succeeding months from the individual amount of cigarette tax proceeds distributed pursuant to Subsection C or Subsection D, as applicable, of Section 7-1-6.11 NMSA 1978 in excess of the amount required for immediate payment or designation for payment of principal, interest, premiums and expenses on bonds. All money in the credit enhancement account in excess of the monthly amount required for immediate payment or designation for payment of principal, interest, premiums and expenses on bonds shall be transferred monthly by the authority to the general fund.

E. Upon payment of all principal, interest, premiums and expenses on bonds additionally secured by a pledge of amounts deposited in the credit enhancement account, the authority shall certify to the secretary of taxation and revenue that all obligations for bonds have been fully discharged and shall direct the secretary of taxation and revenue and the state treasurer to cease distributing cigarette tax proceeds to the authority pursuant to Subsection E of Section 7-1-6.11 NMSA 1978 and to distribute those cigarette tax proceeds to the general fund.

F. Any law authorizing the imposition, collection or distribution of the cigarette tax or that affects the cigarette tax shall not be amended, repealed or otherwise directly or indirectly modified so as to impair or reduce debt service coverage for any outstanding revenue bonds that may be secured by a pledge of those cigarette tax proceeds distributed to the credit enhancement account, unless the revenue bonds have been discharged in full or provisions have been made for a full discharge.

History: Laws 2003, ch. 341, 5; 2005, ch. 320, 5; 2017, ch. 63, 1.



Section 6-21-6.8 - Local transportation infrastructure fund; creation; purpose; administration.

6-21-6.8. Local transportation infrastructure fund; creation; purpose; administration.

A. The "local transportation infrastructure fund" is created within the authority. For the purposes of this section, "fund" means the local transportation infrastructure fund. The fund shall be administered by the authority as a separate account, but may consist of subaccounts if the authority deems them necessary to carry out the purposes of the fund. The authority shall adopt rules in accordance with the New Mexico Finance Authority Act necessary to administer the fund.

B. The following shall be deposited directly into the fund:

(1) beginning July 1, 2005, one-half of the annual administrative fee received by the authority for issuing state transportation bonds pursuant to Sections 67-3-59.3 and 67-3-59.4 NMSA 1978;

(2) money from the payment of principal and interest on loans and payments of principal and interest on securities held by the authority for local transportation projects;

(3) money appropriated by the legislature to implement the provisions of this section; and

(4) other public or private money appropriated, dedicated or allocated to the fund for the purpose of financing local transportation projects.

C. For the purposes of this section, "local transportation projects" means local transportation projects of qualified entities submitted to the authority by the secretary of transportation as provided in Subsection F of this section. The authority may provide grants or other funding support to qualified entities' local transportation projects pursuant to this section without the specific authorization by law for each project otherwise required by the New Mexico Finance Authority Act.

D. Money in the fund is appropriated to the authority to pay the reasonable and necessary costs of originating and servicing loans, grants or securities funded by the fund and to make loans or grants and to purchase or sell securities to assist qualified entities in financing local transportation projects in accordance with the New Mexico Finance Authority Act.

E. The authority may make grants from the fund to qualified entities for local transportation projects when:

(1) a grant is not more than twenty-five percent of the total project cost; and

(2) a qualified entity demonstrates that it has available or a binding commitment from another person to make available for a project the portion of the total project cost not provided by the grant. The qualified entity may enter into a loan agreement or an agreement to sell the qualified entity's securities with the authority, or the qualified entity may use another source of money available for the project, to provide the costs not covered by the grant.

F. Each May, the secretary of transportation, using the department of transportation's metropolitan planning organization and regional planning organization planning process, shall submit a prioritized list of local transportation projects to the authority that the metropolitan planning organizations and regional planning organizations have determined are appropriate for grants or other funding support pursuant to this section. The authority shall act on local transportation projects in the priority presented by the secretary of transportation; provided that the authority, based on the availability of money in the fund, may determine that a qualified entity shall receive a grant or other funding support for a project out of the order of priority it would otherwise have had or that no grant or other funding support be provided for the project. The rules of the authority for administration of the fund may set a maximum amount of grant or other funding support for a local transportation project.

G. Money in the local transportation infrastructure fund not needed for immediate disbursement, including money held in reserve, may be deposited with the state treasurer for short-term investment pursuant to Section 6-10-10.1 NMSA 1978 or may be invested in direct and general obligations of or obligations fully and unconditionally guaranteed by the United States, obligations issued by agencies of the United States, obligations of this state or any political subdivision of the state, interest-bearing time deposits, commercial paper issued by corporations organized and operating in the United States and rated "prime" quality by a national rating service, other investments permitted by Section 6-10-10 NMSA 1978 or as otherwise provided by the trust indenture or bond resolution, if money is pledged for or secures payment of bonds issued by the authority.

H. The authority shall establish fiscal controls and accounting procedures that are sufficient to assure proper accounting for local transportation infrastructure fund payments, disbursements and balances.

History: Laws 2005, ch. 262, 1.



Section 6-21-6.9 - Local transportation project revenue bonds; issuance.

6-21-6.9. Local transportation project revenue bonds; issuance.

A. The authority may issue and sell local transportation project revenue bonds in compliance with the New Mexico Finance Authority Act in an amount outstanding at any one time of not more than twenty million dollars ($20,000,000) payable from the local transportation infrastructure fund. The bonds may be issued at times and on terms established by the authority.

B. The net proceeds from the sale of local transportation project revenue bonds are appropriated to the local transportation infrastructure fund for local transportation projects described in Section 6-21-6.8 NMSA 1978.

C. As security for the payment of the principal, interest or premium, if any, on local transportation project revenue bonds issued by the authority, the authority is authorized to pledge, transfer and assign:

(1) any obligation that is payable to the authority for deposit into the local transportation infrastructure fund;

(2) money in the local transportation infrastructure fund or a subaccount of that fund; and

(3) one-half of the annual administrative fee received by the authority for issuing state transportation bonds pursuant to Sections 67-3-59.3 and 67-3-59.4 NMSA 1978.

D. All local transportation project revenue bonds issued by the authority shall be obligations of the authority payable solely from the revenues, income and money of the authority deposited into the local transportation infrastructure fund. The bonds shall not create an obligation, debt or liability of the state and no breach of any pledge, obligation or agreement of the authority shall impose a pecuniary liability or charge upon the general credit or taxing power of the state or any political subdivision of the state.

E. Any law authorizing or affecting the imposition or distribution of the annual administrative fee received by the authority for issuing state transportation revenue bonds pursuant to Sections 67-3-59.3 and 67-3-59.4 NMSA 1978 or that affects the annual administrative fee shall not be amended, repealed or otherwise directly or indirectly modified so as to impair or reduce debt service coverage for any outstanding local transportation project revenue bonds that may be secured by a pledge of those annual administrative fee revenues, unless the local transportation project revenue bonds have been discharged in full or provisions have been made for a full discharge.

F. The authority may purchase local transportation project revenue bonds with money in the public project revolving fund pursuant to the provisions of Section 6-21-6 NMSA 1978.

History: Laws 2005, ch. 262, 2.



Section 6-21-6.10 - New Mexico finance authority revenue bonds; purpose; appropriation.

6-21-6.10. New Mexico finance authority revenue bonds; purpose; appropriation.

A. The authority may issue and sell revenue bonds in compliance with the New Mexico Finance Authority Act in an amount not exceeding two million five hundred thousand dollars ($2,500,000) for the behavioral health capital fund to make loans to eligible entities for capital projects pursuant to the Behavioral Health Capital Funding Act [6-26-1 through 6-26-8 NMSA 1978].

B. The net proceeds from the sale of the bonds are appropriated to the behavioral health capital fund for the purposes described in Subsection A of this section.

C. The authority may issue and sell revenue bonds in compliance with the New Mexico Finance Authority Act in an amount not to exceed five million dollars ($5,000,000) for acquiring land for and planning, designing, constructing and equipping department of health facilities or improvements to those facilities, upon certification from the secretary of health that such projects are needed. The costs associated with issuing the bonds shall be paid from the net proceeds from the sale of the bonds, and the remainder is appropriated to the facilities management division of the general services department for the projects certified pursuant to this subsection.

D. The cigarette tax proceeds distributed to the authority pursuant to Subsection D [C] of Section 7-1-6.11 NMSA 1978:

(1) are appropriated to the authority to be pledged irrevocably for the payment of the principal, interest, premiums and related expenses of the bonds and for payment of the expenses incurred by the authority related to the issuance, sale and administration of the bonds; and

(2) shall be deposited in a separate fund or account of the authority.

E. Any law authorizing the imposition, collection or distribution of the cigarette tax or that affects the cigarette tax shall not be amended, repealed or otherwise directly or indirectly modified so as to impair or reduce debt service coverage for any outstanding revenue bonds that may be secured by a pledge of those cigarette tax revenues, unless the revenue bonds have been discharged in full or provisions have been made for a full discharge.

F. The authority may secure the revenue bonds issued pursuant to this section by a pledge of money in the public project revolving fund with a lien priority on the money in the public project revolving fund as determined by the authority.

History: Laws 2005, ch. 58, 1; 2016, ch. 75, 1; 2017, ch. 34, 1; 2017, ch. 63, 2.



Section 6-21-6.11 - Rural county cancer treatment fund created; purpose; appropriation.

6-21-6.11. Rural county cancer treatment fund created; purpose; appropriation.

The "rural county cancer treatment fund" is created in the New Mexico finance authority. The fund is composed of appropriations, donations, distributions pursuant to Section 7-1-6.11 NMSA 1978 and money earned from investment of the fund and otherwise accruing to the fund. Money in the fund is appropriated to the New Mexico finance authority to provide a revenue stream to finance the design, construction, equipping and furnishing of additions and improvements to cancer treatment facilities in class B counties. Balances remaining in the fund at the end of a fiscal year shall not revert. The New Mexico finance authority shall administer the fund, and money from the fund may be drawn only on warrants signed by the executive director of the New Mexico finance authority pursuant to vouchers signed by the chief financial officer or the officer's authorized representative.

History: Laws 2006, ch. 89, 4; 2013, ch. 14, 2.



Section 6-21-6.12 - Local government transportation fund; created; distributions.

6-21-6.12. Local government transportation fund; created; distributions.

A. The "local government transportation fund" is created within the authority. The fund shall be administered by the authority as a separate account, but may consist of subaccounts if the authority deems them necessary to carry out the purpose of the fund. The fund shall consist of general fund appropriations and severance tax bond proceeds appropriated to the fund and, except as provided in Subsection E of this section, all earnings of the fund.

B. Except as provided in Subsection D of this section, upon certification by the department of transportation that a project has been approved for payment and upon compliance with the requirements of this section, money in the fund shall be distributed to local governments for projects specifically authorized by the legislature. The authority shall issue payment to the local government named in the project application and certification or to the federal department of transportation, acting as the fiscal agent for the local government.

C. Except as provided in Subsection D of this section, distributions from the fund shall be made pursuant to the following criteria:

(1) projects shall be funded in the order that a completed application from a local government is received if the application shows, to the satisfaction of the department, that the project is ready to proceed and that the local government has, or will timely have, the required match for the distribution;

(2) distributions from the fund shall be used to pay no more than the state's portion of the total cost necessary to develop and construct the project as presented in the approved application;

(3) to qualify for funding, a local government shall apply for funding through the department of transportation's regional or metropolitan planning organizations;

(4) a local government shall show, to the satisfaction of the department of transportation, that it will match the distribution from the local government transportation fund in the following amounts:

(a) for a project with a total cost of less than five hundred thousand dollars ($500,000), the local government shall contribute ten percent of the total project cost;

(b) for a project with a total cost of five hundred thousand dollars ($500,000) or greater, but less than or equal to one million dollars ($1,000,000), the local government shall contribute twenty percent of the total project cost;

(c) for a project with a total cost greater than one million dollars ($1,000,000), but less than or equal to six million dollars ($6,000,000), the local government shall contribute thirty-five percent of the total project cost; and

(d) for a project with a total project cost greater than six million dollars ($6,000,000), the local government shall contribute forty-five percent of the total project cost; and

(5) in determining the sufficiency of a local government's matching contribution, the department shall consider actual funds, in-kind contributions, preconstruction design and development costs and other related expenditures made in the furtherance of the project. Matching fund sources may be any money available to the local government for the project, including:

(a) grants or loans by the authority from the local transportation infrastructure fund;

(b) appropriations from local government road funds;

(c) community development block grants; and

(d) available federal funds.

D. Notwithstanding the requirements of Subsections B and C of this section, up to five hundred thousand dollars ($500,000) of the fund may be expended by the department of transportation for engineering and design services to develop the projects funded with distributions from the fund without a requirement for a local match.

E. Earnings from investing the fund are subject to appropriation by the legislature to the department of transportation to be used for payment of administrative costs associated with the fund, including payment for engineering costs.

F. As used in this section:

(1) "fund" means the local government transportation fund; and

(2) "local government" means a municipality acting within its planning and platting jurisdiction, a county or an Indian nation, tribe or pueblo.

History: Laws 2007 (1st S.S.), ch. 3, 2; 2008, ch. 35, 1.



Section 6-21-6.13 - Metropolitan court bond guarantee fund.

6-21-6.13. Metropolitan court bond guarantee fund.

A. The "metropolitan court bond guarantee fund" is created in the authority. The fund is comprised of appropriations, donations, transfers pursuant to Section 3-18-17 NMSA 1978 and money earned from investment of the fund and otherwise accruing to the fund. Money in the fund is appropriated to the authority as a credit enhancement to the distributions from the court facilities fund in order to guarantee and secure the payment of principal, interest, premiums and expenses on bonds issued pursuant to Section 34-9-16 NMSA 1978 and Laws 2000, Chapter 5, Section 2. Balances remaining in the fund at the end of a fiscal year shall not revert. The authority shall administer the fund, and money from the fund may be drawn only on warrants signed by the chief executive officer of the authority pursuant to vouchers signed by the chief executive officer.

B. Before each due date for payments of principal, interest, premiums or expenses on bonds issued pursuant to Section 34-9-16 NMSA 1978 and Laws 2000, Chapter 5, Section 2, the authority shall determine if the distributions from the court facilities fund will be sufficient to meet the amount due. If the authority determines that distributions from the court facilities fund are not sufficient to meet the total amount due, any insufficient amount shall be paid immediately from the metropolitan court bond guarantee fund. After each due date for a payment on the bonds, the authority shall determine the amount necessary to reserve in the metropolitan court bond guarantee fund as security for future payments and transfer any balance, above the amount reserved, to the traffic safety bureau of the department of transportation. The amounts transferred are appropriated to the bureau for expenditure on statewide efforts to prevent or reduce incidents of driving while intoxicated.

C. Upon payment of all principal, interest, premiums and expenses on bonds guaranteed and secured by amounts in the metropolitan court bond guarantee fund, the authority shall certify to the administrative office of the courts that all obligations for bonds have been fully discharged. Upon the certification, the director of the administrative office of the courts shall cease transferring amounts to the metropolitan court bond guarantee fund and transfer those amounts to the traffic safety bureau of the department of transportation. Such amounts are appropriated to the bureau for the purposes specified in Subsection B of this section.

History: Laws 2008, ch. 91, 2.



Section 6-21-6.14 - Lease purchase revenue bonds; lease purchase agreements.

6-21-6.14. Lease purchase revenue bonds; lease purchase agreements.

A. If specifically authorized by law, the authority may issue and sell lease purchase revenue bonds in compliance with the New Mexico Finance Authority Act and enter into a lease purchase agreement pursuant to the provisions of this section.

B. Lease purchase revenue bonds may be issued at times and on terms established by the authority and shall be paid exclusively from a debt service fund created pursuant to this section. The net proceeds from the sale of lease purchase revenue bonds are appropriated to the authority for the purpose of acquiring by construction or purchase the buildings, land or infrastructure specified in the authorizing law; provided that, if authorized by law, the net proceeds may also be used for debt service payments due before sufficient lease payments have been deposited into the applicable debt service fund.

C. All lease purchase revenue bonds issued by the authority shall be obligations of the authority payable solely from the separate debt service fund created for those bonds. The bonds shall not create an obligation, debt or liability of the state, and no breach of any pledge, obligation or agreement of the authority shall impose a pecuniary liability or charge upon the general credit or taxing power of the state or any political subdivision of the state.

D. The authority may purchase lease purchase revenue bonds with money in the public project revolving fund pursuant to the provisions of Section 6-21-6 NMSA 1978.

E. A debt service fund shall be created in the authority for each authorized issuance of lease purchase revenue bonds. Each fund shall consist of transfers to the fund, legislative appropriations, lease payments made by the facilities management division of the general services department or other lessee pursuant to the authorized lease purchase agreement and money earned from investment of the fund. Balances remaining in a fund at the end of a fiscal year shall not revert. Money in each fund is appropriated to the authority for:

(1) the payment of principal, interest, premiums and expenses on the specific lease purchase revenue bonds that are issued pursuant to the bond authorization; and

(2) if authorized by law, required maintenance and repairs of the building, land or infrastructure if the authority determines that money in the fund is sufficient to meet the requirements of Paragraph (1) of this subsection plus any required reserve.

F. Upon the certification of the authority that all debt service on a specific issuance of lease purchase revenue bonds has been paid in full, any remaining balance of the debt service fund created for those bonds shall be transferred to the general fund.

G. The authority may enter into an agreement with the facilities management division of the general services department or other agency specified by law for the lease purchase of the building acquired with the lease purchase revenue bond proceeds. The agreement shall provide the lessee with an option to purchase for a price that is reduced according to the lease payments made and shall also provide that:

(1) there is no legal obligation for the state to continue the lease from year to year or to purchase the building;

(2) the lease shall be terminated if sufficient appropriations are not available to meet the current lease payments;

(3) if authorized by the legislature, the lease payments include a maintenance component that may escalate annually and, over the length of the agreement, approximate the amount that will be needed for the maintenance and repair of the building; and

(4) if the lessee is the facilities management division of the general services department or an agency under the jurisdiction of the facilities management division, the title to the building shall be issued in the name of the facilities management division if the building is purchased.

H. The provisions of this section apply to state buildings specifically authorized by law to be acquired pursuant to this section through lease purchase agreements with the authority. Nothing in this section limits or otherwise affects the power that the authority has under other laws to incur debt, acquire and dispose of property or enter into agreements.

History: 1978 Comp., 6-21-6.14, as enacted by Laws 2009, ch. 145, 2; 2013, ch. 115, 1.



Section 6-21-7 - Public project finance program; duties of authority.

6-21-7. Public project finance program; duties of authority.

The authority has the following duties:

A. to develop and administer a program to assist qualified entities individually or jointly in financing public projects;

B. to establish a process and procedures for review and assessment of public project needs in the state and report to the New Mexico finance authority oversight committee, the legislature and the governor the authority's public project financing and repayment agreement recommendations; and

C. to cooperate with and exchange services and information with any federal, state or local governmental agency.

History: Laws 1992, ch. 61, 7.



Section 6-21-8 - Public project finance program; loans; purchase or sale of securities.

6-21-8. Public project finance program; loans; purchase or sale of securities.

To implement a program to assist qualified entities in financing public projects, the authority has the powers specified in this section; provided that the authority shall take no action concerning a project financed with money in the public project revolving fund unless the project is specifically authorized by law or authorized pursuant to other provisions of the New Mexico Finance Authority Act. The authority may:

A. make loans to qualified entities that establish one or more dedicated sources of revenue to repay the loan from the authority;

B. make, enter into and enforce all contracts necessary, convenient or desirable for the purposes of the authority or pertaining to:

(1) a loan to a qualified entity;

(2) a grant to a qualified entity from money available to the authority except money in the public project revolving fund;

(3) a purchase or sale of securities individually or on a pooled basis; or

(4) the performance of its duties and execution of its powers under the New Mexico Finance Authority Act;

C. purchase or hold securities at prices and in a manner the authority considers advisable, giving due consideration to the financial capability of the qualified entity, and sell securities acquired or held by it at prices without relation to cost and in a manner the authority considers advisable;

D. prescribe the form of application or procedure required of a qualified entity for a loan or purchase of its securities, fix the terms and conditions of the loan or purchase and enter into agreements with qualified entities with respect to loans or purchases;

E. charge for its costs and services in review or consideration of a proposed loan to a qualified entity or purchase by the authority of securities, whether or not the loan is made or the securities purchased;

F. fix and establish terms and provisions with respect to:

(1) a purchase of securities by the authority, including date and maturities of the securities;

(2) redemption or payment before maturity; and

(3) any other matters that in connection with the purchase are necessary, desirable or advisable in the judgment of the authority;

G. to the extent permitted under its contracts with the holders of bonds of the authority, consent to modification of the rate of interest, time and payment of installment of principal or interest, security or any other term of a bond, contract or agreement of any kind to which the authority is a party;

H. in connection with the purchase of any securities, consider the ability of the qualified entity to secure financing from other sources and the costs of that financing and the particular public project or purpose to be financed or refinanced with the proceeds of the securities to be purchased by the authority;

I. acquire fee simple, leasehold, mortgagor's or mortgagee's interests in real and personal property and to sell, mortgage, convey or lease that property for authority purposes; and

J. in the event of default by a qualified entity, enforce its rights by suit or mandamus or may use all other available remedies under state law.

History: Laws 1992, ch. 61, 8; 2000, ch. 80, 4; 2001, ch. 294, 4; 2003, ch. 325, 2.



Section 6-21-9 - Public project financing; powers of qualified entities.

6-21-9. Public project financing; powers of qualified entities.

A qualified entity may:

A. obligate itself to pay to the authority at periodic intervals a sum sufficient to pay all or part of debt service or other obligation, including fees and other charges imposed by the authority with respect to bonds issued by the authority to fund a public project, and to make such payments to the authority for deposit in the fund or account designated by the authority;

B. fulfill any obligation to pay the authority by the issuance of bonds in accordance with the laws authorizing such issuance by the qualified entity; provided that notwithstanding the provisions of any law to the contrary, such bonds may be sold at private sale to the authority at the price and upon the terms and conditions the qualified entity shall determine;

C. levy, collect and pay to the authority and obligate itself to continue to levy, collect and pay to the authority the proceeds from one or more sources of funds or revenues, including but not limited to charges, licenses, permits, taxes, user or other fees, special assessments or other funds or revenue available to the qualified entity, in accordance with the laws authorizing imposition or levy thereof by the qualified entity;

D. undertake and obligate itself to pay its contractual obligation to the authority solely from the proceeds from any of the sources specified in Subsection C of this section or, in accordance with the laws authorizing issuance of bonds by a qualified entity, impose upon itself a general obligation to impose a property tax to pay bonds held by the authority which may be additionally secured by a pledge of any of the sources specified in Subsection C of this section; provided, however, that any general obligation involving property tax revenues is subject to applicable constitutional debt requirements;

E. lease buildings, facilities and other real and personal property from the authority; and

F. enter into agreements, perform acts and delegate functions and duties that the qualified entity determines are necessary or desirable to enable the authority to assist the qualified entity in financing a public project.

History: Laws 1992, ch. 61, 9; 2001, ch. 294, 5.



Section 6-21-10 - Purchases in name of authority; documentation.

6-21-10. Purchases in name of authority; documentation.

A. All tangible and intangible property, real and personal property and securities purchased, held or owned at any time by the authority shall at all times be purchased and held in the name of the authority or may be mortgaged, assigned or otherwise encumbered as security for the repayment of bonds issued by the authority.

B. All securities purchased at any time by the authority, upon delivery to the authority, shall be accompanied by all documentation required by the authority and shall include an approving opinion of recognized bond counsel and certification and guarantee of signatures and disclosure of any pending litigation.

History: Laws 1992, ch. 61, 10; 2001, ch. 294, 6; 2010, ch. 16, 1.



Section 6-21-11 - Bonds of the authority; use; security.

6-21-11. Bonds of the authority; use; security.

A. The authority may issue and sell bonds in principal amounts it considers necessary to provide sufficient money for any purpose of the New Mexico Finance Authority Act, including:

(1) purchase of securities;

(2) making loans through the purchase of securities;

(3) making grants for public projects from money available to the authority except money in the public project revolving fund;

(4) the acquisition, construction or improvement of public projects, including real and personal property;

(5) the payment, funding or refunding of the principal of or interest or redemption premiums on bonds issued by the authority, whether the bonds or interest to be paid, funded or refunded have or have not become due;

(6) the establishment or increase of reserves or sinking funds to secure or to pay principal, premium, if any, or interest on bonds; and

(7) all other costs or expenses of the authority incident to and necessary or convenient to carry out its corporate purposes and powers.

B. Except as otherwise provided in the New Mexico Finance Authority Act, all bonds or other obligations issued by the authority shall be obligations of the authority payable solely from the revenues, income, fees, charges or funds of the authority that may, pursuant to the provisions of the New Mexico Finance Authority Act, be pledged to the payment of such obligations, and the bonds or other obligations shall not create an obligation, debt or liability of the state. No breach of any pledge, obligation or agreement of the authority shall impose a pecuniary liability or a charge upon the general credit or taxing power of the state or any political subdivision of the state.

C. As security for the payment of the principal, interest or premium, if any, on bonds issued by the authority, the authority is authorized to pledge, transfer and assign:

(1) any obligation that is payable to the authority, including rents and lease payments owing to the authority in connection with the leasing of real or personal property;

(2) the security for the qualified entity's obligations;

(3) money in the public project revolving fund or a subaccount of that fund subject to the provisions of Subsection C of Section 6-21-6 NMSA 1978;

(4) any grant, subsidy or contribution from the United States or any of its agencies or instrumentalities; or

(5) any income, revenues, funds or other money of the authority from any other source authorized for such pledge, transfer or assignment other than from the public project revolving fund under the New Mexico Finance Authority Act.

History: Laws 1992, ch. 61, 11; 2000, ch. 80, 5; 2001, ch. 294, 7.



Section 6-21-12 - Bonds; authorization for issuance; terms and conditions.

6-21-12. Bonds; authorization for issuance; terms and conditions.

A. Bonds of the authority shall be authorized by resolution of the authority and may be issued in one or more series. The bonds shall bear the dates, be in the form, be issued in the denominations, have terms and maturities, bear interest at rates and be payable and evidenced in the manner and times as the resolution of the authority or the trust agreement securing the bonds provides. The bonds may be redeemed with or without premiums prior to maturity, may be ranked or assigned priority status and may contain provisions not inconsistent with this subsection.

B. The bonds issued by the authority may be sold at any time at private or public sale at prices agreed upon by the authority.

C. Bonds may be issued pursuant to the New Mexico Finance Authority Act without obtaining the consent of any agency of the state and without any other proceeding or condition other than the proceedings or conditions specified in that act.

D. The bonds issued by the authority are negotiable instruments for all purposes of the Uniform Commercial Code [Chapter 55 NMSA 1978], subject only to the provisions of the bonds for registrations.

E. Any resolution for the issuance of bonds shall provide that each bond authorized shall recite that it is issued by the authority. The recital shall clearly state that the bonds are in full compliance with all of the provisions of the New Mexico Finance Authority Act.

History: Laws 1992, ch. 61, 12.



Section 6-21-13 - Bonds secured by trust indenture.

6-21-13. Bonds secured by trust indenture.

The bonds may be secured by a trust indenture between the authority and a corporate trustee which may be either a bank having trust powers or a trust company. The trust indenture may contain reasonable provisions for protecting and enforcing the rights and remedies of bondholders, including covenants setting forth the duties of the authority in relation to the exercise of its powers and the custody, use and investment of the money. The authority may provide by the trust indenture for the payment of the proceeds of the bonds and the revenue to the trustee under the trust indenture or other depository for disbursement with such safeguards as the authority determines are necessary.

History: Laws 1992, ch. 61, 13.



Section 6-21-14 - Publication of notice; validation; limitation of action.

6-21-14. Publication of notice; validation; limitation of action.

A. After adoption of a resolution authorizing issuance of bonds, the authority shall publish notice of the adoption of the resolution once in a newspaper of general statewide circulation.

B. After the passage of thirty days from the publication required by Subsection A of this section, any action attacking the validity of the proceedings had or taken by the authority preliminary to and in the authorization and issuance of the bonds described in the notice is perpetually barred.

History: Laws 1992, ch. 61, 14.



Section 6-21-15 - Refunding bonds.

6-21-15. Refunding bonds.

The authority is authorized to issue its bonds for the purpose of refunding any bonds then outstanding, including the payment of any redemption premiums thereon and any interest accrued or to accrue to the date of redemption of the outstanding bonds. Until the proceeds of the bonds issued for the purpose of refunding outstanding bonds are applied to the purchase or retirement of the outstanding bonds or the redemption of the outstanding bonds, the proceeds may be placed in escrow and be invested and reinvested. The interest, income and profits, if any, earned or realized on any such investment may, in the discretion of the authority, also be applied to the payment of the outstanding bonds to be refunded by purchase, retirement or redemption, as the case may be. After the terms of the escrow have been fully satisfied and carried out, any balance of such proceeds and interest, if any, earned or realized on the investments thereof may be returned to the authority for use by it in any lawful manner. All such bonds shall be issued and secured and shall be subject to the provisions of the New Mexico Finance Authority Act in the same manner and to the same extent as any other bonds issued pursuant to the New Mexico Finance Authority Act.

History: Laws 1992, ch. 61, 15.



Section 6-21-16 - Bond anticipation notes.

6-21-16. Bond anticipation notes.

The authority is authorized to issue negotiable bond anticipation notes and may renew the same from time to time, but the maximum maturity of such notes, including renewals of such notes, shall not exceed ten years from the date of issue of the original notes. The notes shall be payable from any money of the authority available for them and not otherwise pledged from loans to or securities issued by a qualified entity or from the proceeds of sale of the bonds of the authority, the state or a qualified entity in anticipation of which such notes were issued. The notes may be issued for any purpose of the authority. All such notes shall be issued and secured and shall be subject to the provisions of the New Mexico Finance Authority Act in the same manner and to the same extent as bonds issued pursuant to the New Mexico Finance Authority Act.

History: Laws 1992, ch. 61, 16; 1995, ch. 141, 18.



Section 6-21-17 - Remedies of bondholders.

6-21-17. Remedies of bondholders.

Any holder of bonds issued pursuant to the New Mexico Finance Authority Act or a trustee under a trust indenture entered into pursuant to that act, except to the extent that his rights are restricted by any bond resolution or trust indenture authorized pursuant to the bond resolution, may protect and enforce, by any suitable form of legal proceedings, any rights under the laws of this state or granted by the bond resolution or trust indenture authorized pursuant to the bond resolution. Such rights include the right to compel the performance of all duties of the authority required by the New Mexico Finance Authority Act or the bond resolution and to enjoin unlawful activities.

History: Laws 1992, ch. 61, 17.



Section 6-21-18 - Agreement of the state.

6-21-18. Agreement of the state.

The state does hereby pledge to and agree with the holders of any bonds or notes issued under the New Mexico Finance Authority Act that the state will not limit or alter the rights hereby vested in the authority to fulfill the terms of any agreements made with the holders thereof or in any way impair the rights and remedies of those holders until the bonds or notes together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of those holders, are fully met and discharged. The authority is authorized to include this pledge and agreement of the state in any agreement with the holders of the bonds or notes.

History: Laws 1992, ch. 61, 18.



Section 6-21-19 - Bonds; legal investments for public officers and fiduciaries.

6-21-19. Bonds; legal investments for public officers and fiduciaries.

The bonds issued under the authority of the New Mexico Finance Authority Act shall be legal investments in which all insurance companies, banks and savings and loan associations organized under the laws of the state, public officers and public bodies and all administrators, guardians, executors, trustees and other fiduciaries may properly and legally invest funds.

History: Laws 1992, ch. 61, 19.



Section 6-21-20 - Tax exemption.

6-21-20. Tax exemption.

A. It is hereby determined that the creation of the authority is in all respects for the benefit of the people of the state, for the improvement of their health and welfare and for the promotion of proposed projects or facilities pursuant to the New Mexico Finance Authority Act, and that these purposes are public purposes and the authority will be performing an essential governmental function in the exercise of the powers conferred upon it by the New Mexico Finance Authority Act. The state covenants with the purchasers and all subsequent holders and transferees of bonds issued by the authority, in consideration of the acceptance of and payment for the bonds, that the bonds issued pursuant to that act and the income from the bonds shall at all times be free from taxation by the state, except for estate or gift taxes and taxes on transfers.

B. The property, income and operations of the authority shall be exempt from taxation of every kind and nature.

History: Laws 1992, ch. 61, 20.



Section 6-21-21 - Money of the authority; expenses; audit; annual report.

6-21-21. Money of the authority; expenses; audit; annual report.

A. All money of the authority, except as otherwise authorized or provided in the New Mexico Finance Authority Act or in a bond resolution, trust indenture or other instrument under which bonds are issued, shall be deposited as soon as practical in a separate account or accounts in banks or trust companies organized under the laws of this state. All deposits of money shall be secured, if required by the authority, in such a manner as the authority determines to be prudent. Banks or trust companies are authorized to give security for deposits of the authority.

B. Subject to the provisions of any contract with bondholders, the authority shall prescribe a system of accounts.

C. Money held by the authority that is not needed for immediate disbursement, including any funds held in reserve, may be deposited with the state treasurer for short-term investment pursuant to Section 6-10-10.1 NMSA 1978 or may be invested in direct and general obligations of or obligations fully and unconditionally guaranteed by the United States, obligations issued by agencies of the United States, obligations of this state or any political subdivision of the state, interest-bearing time deposits, commercial paper issued by corporations organized and operating within the United States and rated "prime" quality by a national rating service, other investments permitted by Section 6-10-10 NMSA 1978 or as otherwise provided by the trust indenture or bond resolution, if the funds are pledged for or secure payment of bonds issued by the authority.

D. The authority shall have an audit of its books and accounts made at least once each year by the state auditor or by a certified public accounting firm whose proposal has been reviewed and approved by the state auditor. The cost of the audit shall be an expense of the authority. Copies of the audit shall be submitted to the governor and the New Mexico finance authority oversight committee and made available to the public.

E. The authority shall submit a report of its activities to the governor and to the legislature not later than December 1 of each year. Each report shall set forth a complete operating and financial statement covering its operations for that year.

History: Laws 1992, ch. 61, 21; 1995, ch. 141, 19; 1996, ch. 28, 2.



Section 6-21-22 - Corporate existence.

6-21-22. Corporate existence.

The authority and its corporate existence shall continue until terminated by law, provided that no such law shall take effect so long as the authority has bonds or other obligations outstanding, unless adequate provision has been made for the payment of such obligations. Upon termination of the existence of the authority, all its rights and properties in excess of its obligations shall pass to and be vested in the state.

History: Laws 1992, ch. 61, 22.



Section 6-21-23 - Prohibited actions.

6-21-23. Prohibited actions.

The authority shall not:

A. lend money or make a grant other than to a qualified entity;

B. purchase securities other than from a qualified entity or other than for investment as provided in the New Mexico Finance Authority Act;

C. lease a public project to any entity other than a qualified entity; except that the authority may lease a public project to any entity following termination of a lease of the public project to a qualified entity if leasing the public project to an entity other than a qualified entity is necessary to avoid forfeiture or impairment of the public project or a default on bonds whose payment is secured, in whole or in part, by the public project or by lease rentals from the public project;

D. deal in securities within the meaning of or subject to any securities law, securities exchange law or securities dealers law of the United States or of the state or of any other state or jurisdiction, domestic or foreign, except as authorized in the New Mexico Finance Authority Act;

E. issue bills of credit or accept deposits of money for time on demand deposit or administer trusts or engage in any form or manner, or in the conduct of, any private or commercial banking business, or act as a savings bank or savings and loan association or any other kind of financial institution except as authorized in the New Mexico Finance Authority Act;

F. engage in any form of private or commercial banking business except as authorized in the New Mexico Finance Authority Act;

G. lend money, issue bonds, including public-private partnership project bonds, or make a grant for the promotion of gaming or a gaming enterprise or for development of infrastructure for a gaming facility; or

H. after December 31, 2005, except in case of an emergency, accept an application for financial assistance from a municipality, county or other covered entity for a water or wastewater project unless it is submitted with a water conservation plan or a water conservation plan is on file with the state engineer in accordance with the provisions of Section 3 [72-14-3.2 NMSA 1978] of this 2003 act.

History: Laws 1992, ch. 61, 23; 1995, ch. 141, 20; 1996, ch. 75, 2; 2001, ch. 294, 8; 2003, ch. 138, 4.



Section 6-21-24 - Conflicts of interest; penalty.

6-21-24. Conflicts of interest; penalty.

A. If any member, officer or employee of the authority has an interest, either direct or indirect, in any contract to which the authority is or is to be a party, such interest shall be disclosed to the authority in writing and shall be set forth in the minutes of the authority. The member, officer or employee having such interest shall not participate in any action by the authority with respect to such contract.

B. Any person who has a conflict of interest as defined in this section and participates in any transaction involving such conflict of interest or fails to notify the authority of such conflict is guilty of a misdemeanor and upon conviction shall be sentenced to imprisonment in the county jail for a definite term of less than one year or to the payment of a fine of not more than one thousand dollars ($1,000), or to both.

History: Laws 1992, ch. 61, 24.



Section 6-21-25 - Limitation of liability.

6-21-25. Limitation of liability.

Neither any member of the authority nor any person acting in its behalf, while acting within the scope of his authority, shall be subject to any personal liability for any action taken or omitted within that scope of authority.

History: Laws 1992, ch. 61, 25.



Section 6-21-26 - Court proceedings; preference; venue.

6-21-26. Court proceedings; preference; venue.

Any action or proceeding to which the authority or the people of the state may be a party in which any question arises as to the validity of the New Mexico Finance Authority Act or project or transaction undertaken by the authority pursuant to that act shall be preferred over all other civil cases in all courts of the state and shall be heard and determined in preference to all other civil business pending therein irrespective of position on the calendar. The same preference shall be granted upon application of counsel to the authority in any action or proceeding seeking a judicial declaration of the validity of the New Mexico Finance Authority Act or any project or transaction undertaken by the authority pursuant to that act. The venue of any such action or proceeding or any other action or proceeding against the authority shall be in the county in which the principal office of the authority is located.

History: Laws 1992, ch. 61, 26; 2001, ch. 294, 9.



Section 6-21-27 - Cumulative authority.

6-21-27. Cumulative authority.

The New Mexico Finance Authority Act shall be deemed to provide an additional and alternative method for the doing of things authorized thereby and shall be regarded as supplemental and additional to powers conferred by other laws and shall not be regarded as in derogation of any powers now existing; provided that the issuance of bonds under the provisions of the New Mexico Finance Authority Act need not comply with the requirements of any other law applicable to the issuance of bonds.

History: Laws 1992, ch. 61, 27.



Section 6-21-28 - Liberal interpretation.

6-21-28. Liberal interpretation.

The New Mexico Finance Authority Act, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect the purposes of that act.

History: Laws 1992, ch. 61, 28.



Section 6-21-29 - Severability.

6-21-29. Severability.

If any part or application of the New Mexico Finance Authority Act is held invalid, the remainder or its application to other situations shall not be affected.

History: Laws 1992, ch. 61, 29.



Section 6-21-30 - New Mexico finance authority oversight committee.

6-21-30. New Mexico finance authority oversight committee.

There is created a joint interim legislative committee that shall be known as the "New Mexico finance authority oversight committee". The legislative council shall determine the membership of the committee and shall appoint the members and designate the chairman and the vice chairman in accordance with legislative council policies. The staff for the committee shall be provided by the legislative council service.

History: Laws 1992, ch. 61, 30.



Section 6-21-31 - Powers and duties.

6-21-31. Powers and duties.

The New Mexico finance authority oversight committee shall:

A. monitor and oversee the operation of the New Mexico finance authority;

B. meet on a regular basis to receive and review reports from the authority on implementation of the provisions of the New Mexico Finance Authority Act and to review and approve regulations proposed for adoption pursuant to that act;

C. monitor and provide assistance and advice on the public project financing program of the New Mexico finance authority;

D. oversee and monitor state and local government capital planning and financing and take testimony from state and local officials on state and local capital needs;

E. provide advice and assistance to the New Mexico finance authority and cooperate with the executive branch of state government and local governments on planning, setting priorities for and financing of state and local capital projects;

F. undertake an ongoing examination of the statutes, constitutional provisions, regulations and court decisions governing state and local government capital financing in New Mexico; and

G. report its findings and recommendations, including recommended legislation or necessary changes, to the governor and to each session of the legislature. The report and proposed legislation shall be made available on or before December 15 each year.

History: Laws 1992, ch. 61, 31.






Article 21A - Drinking Water State Revolving Loan Fund

Section 6-21A-1 - Short title.

6-21A-1. Short title.

Sections 1 through 9 [6-21A-1 through 6-21A-9 NMSA 1978] of this act may be cited as the "Drinking Water State Revolving Loan Fund Act".

History: Laws 1997, ch. 144, 1.



Section 6-21A-2 - Purpose.

6-21A-2. Purpose.

The purpose of the Drinking Water State Revolving Loan Fund Act is to provide local authorities in New Mexico with low-cost financial assistance in the construction and rehabilitation of necessary drinking water facilities through the creation of a self-sustaining revolving loan program so as to improve and protect drinking water quality and public health.

History: Laws 1997, ch. 144, 2.



Section 6-21A-3 - Definitions.

6-21A-3. Definitions.

As used in the Drinking Water State Revolving Loan Fund Act:

A. "authority" means the New Mexico finance authority;

B. "department" means the department of environment;

C. "drinking water facility construction project" means the acquisition, design, construction, improvement, expansion, repair or rehabilitation of all or part of any structure, facility or equipment necessary for a drinking water system or water supply system;

D. "drinking water supply facility" means any structure, facility or equipment necessary for a drinking water system or water supply system;

E. "financial assistance" means loans, the purchase or refinancing of debt obligation of a local authority at an interest rate that is less than or equal to the market interest rate in any case in which a debt obligation is incurred after July 1, 1993, loan guarantees, bond insurance or security for revenue bonds issued by the authority;

F. "fund" means the drinking water state revolving loan fund;

G. "local authority" means any municipality, county, incorporated county, sanitation district, water and sanitation district or any similar district, public or private water cooperative or association or any similar organization, public or private community water system or nonprofit noncommunity water system or any other agency created pursuant to a joint powers agreement acting on behalf of any entity listed in this subsection with a publicly owned drinking water system or water supply system that qualifies as a community water system or nonprofit noncommunity system as defined by the Safe Drinking Water Act. "Local authority" does not include systems owned by federal agencies;

H. "operate and maintain" means to perform all necessary activities, including the replacement of equipment or appurtenances, to assure the dependable and economical function of a drinking water facility in accordance with its intended purpose; and

I. "Safe Drinking Water Act" means the federal Safe Drinking Water Act as amended in 1996 and its subsequent amendments or successor provisions.

History: Laws 1997, ch. 144, 3; 2001, ch. 116, 1.



Section 6-21A-4 - Fund created; administration.

6-21A-4. Fund created; administration.

A. There is created in the authority a revolving loan fund to be known as the "drinking water state revolving loan fund", which shall be administered by the authority. The authority is authorized to establish procedures required to administer the fund in accordance with the Safe Drinking Water Act and state laws. The authority and the department shall, whenever possible, coordinate application procedures and funding cycles with the New Mexico Community Assistance Act [11-6-1 NMSA 1978].

B. The following shall be deposited directly in the fund:

(1) grants from the federal government or its agencies allotted to the state for capitalization of the fund;

(2) funds as appropriated by the legislature to implement the provisions of the Drinking Water State Revolving Loan Fund Act or to provide state matching funds that are required by the terms of any federal grant under the Safe Drinking Water Act;

(3) loan principal, interest and penalty payments if required by the terms of any federal grant under the Safe Drinking Water Act;

(4) any other public or private money dedicated to the fund; and

(5) revenue transferred from other state revolving funds.

C. Money in the fund is appropriated for expenditure by the authority in a manner consistent with the terms and conditions of the federal capitalization grants and the Safe Drinking Water Act and may be used:

(1) to provide loans for the construction or rehabilitation of drinking water facilities;

(2) to buy or refinance the debt obligation of a local authority at an interest rate that is less than or equal to the market interest rate in any case in which a debt obligation is incurred after July 1, 1993;

(3) to guarantee or purchase insurance for obligations of local authorities to improve credit market access or reduce interest rates;

(4) to provide loan guarantees for similar revolving funds established by local authorities; and

(5) to provide a source of revenue or security for the repayment of principal and interest on bonds issued by the authority if the proceeds of the bonds are deposited in the fund or if the proceeds of the bonds are used to make loans to local authorities to the extent provided in the terms of the federal grant.

D. If needed to cover administrative expenses, pursuant to procedures established by the authority, the authority may impose and collect a fee from each local authority that receives financial assistance from the fund, which fee shall be used solely for the costs of administering the fund and which fee shall be kept outside the fund.

E. Money not currently needed for the operation of the fund or otherwise dedicated may be invested pursuant to the New Mexico Finance Authority Act [Chapter 6, Article 21 NMSA 1978] and all interest earned on such investments shall be credited to the fund. Money remaining in the fund at the end of the fiscal year shall not revert to the general fund but shall accrue to the credit of the fund.

F. The authority shall maintain full authority for the operation of the fund in accordance with applicable federal and state law, including, in cooperation with the department, ensuring the loan recipients are on the state priority list or otherwise satisfy the Safe Drinking Water Act requirements.

G. The authority shall establish fiscal controls and accounting procedures that are sufficient to assure proper accounting for fund payments, disbursements and balances and shall provide, in cooperation with the department, a biannual report and an annual independent audit on the fund to the governor and to the United States environmental protection agency as required by the Safe Drinking Water Act.

History: Laws 1997, ch. 144, 4; 2001, ch. 116, 2.



Section 6-21A-5 - Loan program; administration.

6-21A-5. Loan program; administration.

A. The authority shall establish a program to provide financial assistance from the fund to local authorities, individually or jointly, for acquisition, construction or modification of drinking water facilities. The authority is authorized to enter into memoranda of understanding, contracts and other agreements to carry out the provisions of the Drinking Water State Revolving Loan Fund Act, including but not limited to memoranda of understanding, contracts and agreements with federal agencies, the department, local authorities and other parties.

B. The department shall adopt, by regulation, a system for the ranking of drinking water facility construction projects requesting financial assistance and for the development of a priority list which will be part of the annual intended use plan, as required by the Safe Drinking Water Act.

C. The department shall adopt regulations or internal procedures addressing the mechanism for the preparation of the annual intended use plan and the content of such plan and shall prepare such plan, with the assistance of the authority, as required by the Safe Drinking Water Act and the capitalization grant agreement. The department shall review all proposals for drinking water facility construction projects, including, but not limited to, project plans and specifications for compliance with the requirements of the Safe Drinking Water Act and the requirements of state laws and regulations governing the construction and operation of drinking water supply facilities. The department also shall determine whether a local authority has demonstrated adequate technical and managerial capability to operate the drinking water supply facility for its useful life in compliance with the requirements of the Safe Drinking Water Act and with the requirements of state laws and regulations governing the operation of drinking water supply facilities.

D. The department and the authority shall enter into an agreement for the purpose of describing and allocating duties and responsibilities with respect to monitoring the construction of drinking water facility construction projects that have been provided financial assistance pursuant to the provisions of the Drinking Water State Revolving Loan Fund Act to ensure compliance with the requirements of the Safe Drinking Water Act and with the requirements of state laws and regulations governing construction and operation of drinking water supply facilities.

E. The department shall adopt regulations or internal procedures establishing the criteria and method for the distribution of annual capitalization grant funds between the fund and the nonproject activities (set-asides) allowed by the Safe Drinking Water Act and for the description in the intended use plan and annual report of the financial programmatic status of the nonproject activities (set-asides) allowed by the Safe Drinking Water Act.

F. The authority, with the assistance of the department, shall establish procedures to identify affordability criteria for a disadvantaged community and to extend a program to assist such communities.

G. The department shall set up separate accounts outside the fund to use for nonproject (set-asides) activities authorized under the Safe Drinking Water Act, Sections 1452(g) and 1452(k), and the authority shall set up a separate account outside the fund for administration of the fund. The department shall also provide the additional match for Safe Drinking Water Act, Section 1452(g)(2) activities.

H. The department shall prepare and submit applications for capitalization grants to the United States environmental protection agency as required by the Safe Drinking Water Act.

History: Laws 1997, ch. 144, 5.



Section 6-21A-6 - Financial assistance; criteria.

6-21A-6. Financial assistance; criteria.

A. Financial assistance shall be provided only to local authorities that:

(1) meet the requirements for financial capability set by the authority to assure sufficient revenues to operate and maintain the drinking water facility for its useful life and to repay the financial assistance;

(2) appear on the priority list for the fund, developed and maintained by the department, regardless of rank on such list;

(3) are considered by the authority and the department ready to proceed with the project;

(4) demonstrate adequate technical and managerial capability to operate the drinking water facility for its useful life; and

(5) meet other requirements established by the authority and state laws, including, but not limited to, procurement, recordkeeping and accounting.

B. Loans from the fund shall be made by the authority only to local authorities that establish one or more dedicated sources of revenue to repay the money received from the fund and to provide for operation, maintenance and equipment replacement expenses of the drinking water facility proposed for funding.

C. The authority, with assistance from the department, shall establish procedures addressing methods to provide financial assistance to local authorities in accordance with the criteria set forth in the Safe Drinking Water Act, Section 1452(a)(3).

D. Each loan made by the authority shall provide that repayment of the loan shall begin not later than one year after completion of construction of the drinking water facility for which the loan was made and shall be repaid in full no later than twenty years after completion of the construction, except in the case of a disadvantaged community in which case the authority may extend the term of the loan, as long as the extended term:

(1) terminates not later than the date that is thirty years after the date of project completion; and

(2) does not exceed the expected design life of the project.

E. Financial assistance may be made with an annual interest rate which is less than a market rate as determined by procedures established by the authority and reported annually in the intended use plan prepared by the department, with the assistance of the authority.

F. Financial assistance pursuant to the Drinking Water State Revolving Loan Fund Act shall not be given to a local authority, if the authority determines that the financial assistance is for a drinking water facility to be constructed in fulfillment or partial fulfillment of requirements made of a subdivider under the provisions of the Land Subdivision Act [47-5-1 to 47-5-8 NMSA 1978] or the New Mexico Subdivision Act [Chapter 47, Article 6 NMSA 1978].

G. Financial assistance may be made to local authorities that employ or contract with a registered professional engineer to provide and be responsible for engineering services on the drinking water facility. Such services, if the authority determines such services are needed, may include, but are not limited to, an engineering report, facility plans, environmental evaluations, construction contract documents, supervision of construction and start-up services.

H. Financial assistance shall be made only for eligible items as described by authority procedures and as identified pursuant to the Safe Drinking Water Act.

History: Laws 1997, ch. 144, 6.



Section 6-21A-7 - Department duties; powers.

6-21A-7. Department duties; powers.

A. The department with the approval of the governor and as authorized in the intended use plan may transfer up to one-third of a wastewater facility construction loan fund capitalization grant to the drinking water state revolving loan fund; provided the Wastewater Facility Construction Loan Act [Chapter 74, Article 6A NMSA 1978] is amended to allow for such transfer. This provision is available one year after the receipt of the first full capitalization grant for the Drinking Water State Revolving Loan Fund Act and will expire with the capitalization grant of the year 2002. Before the department makes the transfer, the department shall:

(1) outline the transfer in the applicable intended use plans for both the drinking water state revolving loan fund and the wastewater facility construction loan fund; and

(2) report the intended transfer to the legislature.

B. The department in the annual intended use plan shall certify to the United States environmental protection agency the progress made regarding operator certification and capacity development programs as they relate to the receipt of capitalization grants available from the environmental protection agency under the Safe Drinking Water Act.

History: Laws 1997, ch. 144, 7.



Section 6-21A-8 - Authority duties; powers.

6-21A-8. Authority duties; powers.

A. The authority with the approval of the governor and as authorized in the intended use plan may transfer up to one-third of a drinking water state revolving loan fund capitalization grant to the wastewater facility construction loan fund. This provision is available one year after the receipt of the first full capitalization grant and will expire with the capitalization grant of the year 2002. Before the authority makes the transfer, the authority shall:

(1) outline the transfer in the applicable intended use plans for both the drinking water state revolving loan fund and the wastewater facility construction loan fund; and

(2) report the intended transfer to the legislature.

B. The authority will have the power:

(1) to foreclose upon or attach any drinking water facility, property or interest in the facility pledged, mortgaged or otherwise available as security for a project financed in whole or in part pursuant to the Drinking Water State Revolving Loan Fund Act in the event of a default by a local authority;

(2) to acquire and hold title to or leasehold interest in real and personal property and to sell, convey or lease that property for the purpose of satisfying a default or enforcing the provisions of a loan agreement; and

(3) to enforce its rights by suit or mandamus or may utilize all other available remedies under state law in the event of default by a local authority.

C. The authority will have the power to issue bonds or refunding bonds pursuant to the New Mexico Finance Authority Act [Chapter 6, Article 21 NMSA 1978] and the Drinking Water State Revolving Loan Fund Act when the authority determines that a bond issue is required or desirable to implement the provisions of the Drinking Water State Revolving Loan Fund Act.

D. As security for the payment of the principal and interest on bonds issued by the authority, the authority is authorized to pledge, transfer and assign:

(1) any obligations of each local authority, payable to the authority;

(2) the security for the local authority obligations;

(3) any grant, subsidy or contribution from the United States or any of its agencies or instrumentalities; or

(4) any income, revenues, funds or other money of the authority from any other source appropriated or authorized for use for the purpose of implementing the provisions of the Drinking Water State Revolving Loan Fund Act, including the fund.

E. The bonds and other obligations issued by the authority shall be issued and delivered in accordance with the provisions of the New Mexico Finance Authority Act [Chapter 6, Article 21 NMSA 1978] and may be sold at any time the authority determines appropriate. The authority may apply the proceeds of the sale of the bonds to:

(1) the purposes of the Drinking Water State Revolving Loan Fund Act or the purposes for which the fund may be used;

(2) the payment of interest on bonds issued by the authority for a period not to exceed three years from the date of issuance of the bonds; and

(3) the payment of all expenses, including publication and printing charges, attorney fees, financial advisory and underwriter fees and premiums or commissions that the authority determines are necessary or advantageous in connection with the recommendation, advertisement, sale, creation and issuance of bonds.

F. In the event that funds are not available for a loan for a drinking water facility project when application is made, in order to accelerate the completion of any drinking water facility project, the local authority may, with the approval of the authority, obligate such local authority to provide local funds to pay that portion of the cost of the drinking water facility project that the authority agrees to make available by loan, and the authority may reimburse the amount expended on its behalf by the local authority.

G. Authority members or employees and any person executing bonds issued pursuant to the New Mexico Finance Authority Act and Drinking Water State Revolving Loan Fund Act shall not be liable personally on such bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

H. All bonds, notes and certificates issued by the authority shall be special obligations of the authority, payable solely from the revenue, income, fees or charges that may, pursuant to the provisions of the New Mexico Finance Authority Act and the Drinking Water State Revolving Loan Fund Act, be pledged to the payment of such obligations, and the bonds, notes or certificates shall not create an obligation, debt or liability of the state. No breach of any pledge, obligation or agreement of the authority shall impose a pecuniary liability upon the state or a charge upon its general credit or taxing power.

History: Laws 1997, ch. 144, 8.



Section 6-21A-9 - Agreement of the state not to limit or alter rights of obligees.

6-21A-9. Agreement of the state not to limit or alter rights of obligees.

The state hereby pledges to and agrees with the holders of any bonds or other obligations issued under the Drinking Water State Revolving Loan Fund Act and with those parties that enter into contracts or agreements with the department or with the authority pursuant to the provisions of that act, that the state shall not limit, alter, restrict or impair any rights vested in the authority to fulfill the terms of agreements made with the holders of bonds or other obligations issued pursuant to the Drinking Water State Revolving Loan Fund Act and with the parties who may enter into contracts with a local authority, the department or the authority pursuant to the Drinking Water State Revolving Loan Fund Act, and that the state shall not limit, alter, restrict or impair the rights vested in a local authority or in the department or the authority to fulfill the terms of contracts made with the department or the authority and with parties who enter into contracts with such local authorities. The state further agrees that it shall not in any way impair the rights or remedies of the holders of such bonds or other obligations of such parties until such bonds and other obligations, together with interest thereon, with interest on any unpaid installment of interest and all costs and expense in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged and such contracts are fully performed on the part of the authority, the department or the local authorities. Nothing in this subsection precludes such limitation or alteration if and when adequate provision is made by law for the protection of the holders of bonds or other obligations issued by the authority or those entering into such contracts with the authority, or the authority or the department under any contract with a local authority. The authority or the department may include this pledge and undertaking for the state in such bonds or other obligations and in such contracts.

History: Laws 1997, ch. 144, 9.



Section 6-21A-10 - County or municipal authority regarding the environment.

6-21A-10. County or municipal authority regarding the environment.

Nothing in the Drinking Water State Revolving Loan Fund Act limits or is intended to limit any state, county or municipal statute, ordinance or regulation regarding the environment or the protection of health and safety.

History: Laws 1997, ch. 144, 10.






Article 21B - General Services Aviation Equipment Project Fund

Section 6-21B-1 - General services aviation equipment project fund; purpose; administration.

6-21B-1. General services aviation equipment project fund; purpose; administration.

A. The "general services aviation equipment project fund" is created in the state treasury. The fund shall be administered by the general services department and shall consist solely of money received by the general services department pursuant to a lease agreement between the general services department and the physical sciences laboratory of New Mexico state university. No money derived from property taxes, state general fund revenues or general appropriations shall be deposited in the fund. Money in the fund shall not revert to the general fund at the end of a fiscal year.

B. Money in the general services aviation equipment project fund is appropriated for expenditure by the general services department for the purpose of repaying a loan or loans to purchase a research airplane and related equipment.

C. The general services department is authorized to enter into loan agreements and loans payable from the general services aviation equipment project fund with the physical sciences laboratory of New Mexico state university and with the New Mexico finance authority on such terms and conditions deemed necessary or desirable by the general services department.

D. Money in the general services aviation equipment project fund shall be expended only on warrants drawn by the secretary of finance and administration pursuant to vouchers signed by the secretary of general services or his authorized representative.

E. The legislature shall not repeal, amend or otherwise modify any law that affects or impairs the deposit in the general services aviation equipment project fund until all loans payable from the fund are fully paid and discharged or provisions have been made for their full payment and discharge.

History: Laws 1998, ch. 66, 1.






Article 21C - State Building Bonding

Section 6-21C-1 - Short title.

6-21C-1. Short title.

Chapter 6, Article 21C NMSA 1978 may be cited as the "State Building Bonding Act".

History: Laws 2001, ch. 199, 1; 2003, ch. 371, 1.



Section 6-21C-2.1 - Findings and purpose.

6-21C-2.1. Findings and purpose.

A. The legislature finds that the expense of leasing office space for state occupancy has grown to the point that the state would be better served if more state-owned facilities were acquired. The legislature further finds that the state's overall occupancy costs could be reduced even after taking into account the payments necessary on bonds issued to acquire additional facilities and that, therefore, it is economically advantageous for the state to own additional office space and related facilities. Further, in anticipation of the state's future office space needs, the legislature finds it prudent to establish an office acquisition program.

B. The legislature also finds that, in extreme circumstances, it is advantageous for the state to fund certain critical facilities to avoid the need for leasing or paying emergency rents.

C. The purpose of the State Building Bonding Act is to acquire additional state office buildings and related facilities, or critical facilities located within the master planning jurisdiction of the capitol buildings planning commission, by issuing bonds paid for with distributions of gross receipts tax revenue that reflect a portion of the savings that will result from the conversion to more state-owned facilities.

History: Laws 2004, ch. 123, 1; 2005, ch. 320, 2.



Section 6-21C-3 - Definitions.

6-21C-3. Definitions.

As used in the State Building Bonding Act:

A. "acquiring" or "acquisition" includes acquiring or acquisition by purchase, construction or renovation; and

B. "building bonds" means state office building tax revenue bonds.

History: Laws 2001, ch. 199, 3; 2003, ch. 371, 2; 2004, ch. 123, 2.



Section 6-21C-4 - New Mexico finance authority shall issue building bonds; appropriation of proceeds.

6-21C-4. New Mexico finance authority shall issue building bonds; appropriation of proceeds.

A. The New Mexico finance authority is authorized to issue and sell revenue bonds, known as "state office building tax revenue bonds", payable solely from the state building bonding fund, in compliance with the State Building Bonding Act for the purpose of acquiring state office buildings and related facilities and other critical state facilities within the master planning jurisdiction of the capitol buildings planning commission when the acquisition has been reviewed by the capitol buildings planning commission and has been authorized by legislative act and the director of the facilities management division of the general services department has certified the need for the issuance of the bonds; provided that the total amount of state office building tax revenue bonds outstanding at any one time shall not exceed one hundred fifteen million dollars ($115,000,000).

B. The net proceeds from the building bonds are appropriated to the facilities management division of the general services department for the purpose of acquiring state office buildings and related facilities and other critical state facilities within the master planning jurisdiction of the capitol buildings planning commission, the acquisition of which shall be consistent with the State Building Bonding Act and the authorizing legislation.

History: Laws 2001, ch. 199, 4; 2003, ch. 371, 3; 2004, ch. 123, 3; 2005, ch. 320, 3; 2009, ch. 114, 1; 2013, ch. 115, 2.



Section 6-21C-5 - State building bonding fund created; money in the fund pledged.

6-21C-5. State building bonding fund created; money in the fund pledged.

A. The "state building bonding fund" is created as a special fund within the New Mexico finance authority. The fund shall be administered by the New Mexico finance authority as a special account. The fund shall consist of money appropriated and transferred to the fund and gross receipts tax revenues distributed to the fund by law. Earnings of the fund shall be credited to the fund. Balances in the fund at the end of any fiscal year shall remain in the fund, except as provided in this section.

B. Money in the state building bonding fund is pledged for the payment of principal and interest on all building bonds issued pursuant to the State Building Bonding Act. Money in the fund is appropriated:

(1) to the New Mexico finance authority for the purpose of paying debt service, including redemption premiums, on the building bonds and the expenses incurred in the issuance, payment and administration of the bonds; and

(2) if specifically authorized in the law authorizing the acquisition of a building, to the facilities management division of the general services department for expenditures for required maintenance and repairs of that building but only if the authority determines that money in the fund is sufficient to meet the requirements of Paragraph (1) of this subsection.

C. On the last day of January and July of each year, the New Mexico finance authority shall estimate the amount needed to make debt service and other payments during the next twelve months from the state building bonding fund on the building bonds issued pursuant to the State Building Bonding Act plus the amount that may be needed for any required reserves and, if specifically authorized in the law authorizing the acquisition of a building, the amount that may be needed for required maintenance and repairs of that building. The New Mexico finance authority shall transfer to the general fund any balance in the state building bonding fund above the estimated amounts.

D. Any balance remaining in the state building bonding fund shall be transferred to the general fund upon certification by the New Mexico finance authority that:

(1) the director of the facilities management division of the general services department and the New Mexico finance authority have agreed that the building bonds issued pursuant to the State Building Bonding Act have been retired, that no additional obligations of the state building bonding fund exist and that no additional expenditures from the fund are necessary; or

(2) a court of jurisdiction has ruled that the building bonds have been retired, that no additional obligations of the state building bonding fund exist and that no additional expenditures from the fund are necessary.

E. The building bonds issued pursuant to the State Building Bonding Act shall be payable solely from the state building bonding fund or, with the approval of the bondholders, such other special funds as may be provided by law and do not create an obligation or indebtedness of the state within the meaning of any constitutional provision. No breach of any contractual obligation incurred pursuant to that act shall impose a pecuniary liability or a charge upon the general credit or taxing power of the state, and the bonds are not general obligations for which the state's full faith and credit is pledged.

F. The state does hereby pledge that the state building bonding fund shall be used only for the purposes specified in this section and pledged first to pay the debt service on the building bonds issued pursuant to the State Building Bonding Act. The state further pledges that any law authorizing the distribution of taxes or other revenues to the state building bonding fund or authorizing expenditures from the fund shall not be amended or repealed or otherwise modified so as to impair the bonds to which the state building bonding fund is dedicated as provided in this section.

History: Laws 2001, ch. 199, 5; 2003, ch. 371, 4; 2004, ch. 123, 4; 2009, ch. 114, 2; 2013, ch. 115, 3.



Section 6-21C-6 - Authority to refund bonds.

6-21C-6. Authority to refund bonds.

The New Mexico finance authority may issue and sell at public or private sale building bonds to refund outstanding building bonds by exchange, immediate or prospective redemption, cancellation or escrow, including the escrow of debt service funds accumulated for payment of outstanding bonds, or any combination thereof, when, in its opinion, such action will be beneficial to the state.

History: Laws 2001, ch. 199, 6; 2003, ch. 371, 5.



Section 6-21C-7 - Building bonds; form; execution.

6-21C-7. Building bonds; form; execution.

A. The New Mexico finance authority, except as otherwise specifically provided in the State Building Bonding Act, shall determine at its discretion the terms, covenants and conditions of building bonds, including, but not limited to, date of issue, denominations, maturities, rate or rates of interest, call features, call premiums, registration, refundability and other covenants covering the general and technical aspects of the issuance of the bonds.

B. The building bonds shall be in such form as the New Mexico finance authority may determine, and successive issues shall be identified by alphabetical, numerical or other proper series designation.

C. Building bonds shall be signed and attested by the secretary of the New Mexico finance authority and shall be executed with the facsimile signature of the chairman of the New Mexico finance authority and the facsimile seal of the New Mexico finance authority, except for bonds issued in book entry or similar form without the delivery of physical securities. Any interest coupons attached to the bonds shall bear the facsimile signature of the secretary of the New Mexico finance authority, which officer, by the execution of the bonds, shall adopt as his own signature the facsimile thereof appearing on the coupons. Except for bonds issued in book entry or similar form without the delivery of physical securities, the Uniform Facsimile Signature of Public Officials Act [6-9-1 through 6-9-6 NMSA 1978] shall apply, and the New Mexico finance authority shall determine the manual signature to be affixed on the bonds.

History: Laws 2001, ch. 199, 7; 2003, ch. 371, 6.



Section 6-21C-8 - Procedure for sale of building bonds.

6-21C-8. Procedure for sale of building bonds.

A. Building bonds shall be sold by the New Mexico finance authority at such times and in such manner as the authority may elect, consistent with the need of the facilities management division of the general services department, either at private sale for a negotiated price or to the highest bidder at public sale for cash at not less than par and accrued interest.

B. In connection with any public sale of building bonds, the New Mexico finance authority shall publish a notice of the time and place of sale in a newspaper of general circulation in the state and also in a recognized financial journal outside the state. Such publication shall be made once each week for two consecutive weeks prior to the date fixed for such sale, the last publication to be two business days prior to the date of sale. Such notice shall specify the amount, denomination, maturity and description of the bonds to be offered for sale and the place, day and hour at which sealed bids therefor shall be received. All bids, except that of the state, shall be accompanied by a deposit of two percent of the principal amount of the bonds. Deposits of unsuccessful bidders shall be returned upon rejection of the bid. At the time and place specified in such notice, the New Mexico finance authority shall open the bids in public and shall award the bonds, or any part thereof, to the bidder or bidders offering the best price. The New Mexico finance authority may reject any or all bids and readvertise.

C. The New Mexico finance authority may sell a building bond issue, or any part thereof, to the state or to one or more investment bankers or institutional investors at private sale.

History: Laws 2001, ch. 199, 8; 2003, ch. 371, 7; 2004, ch. 123, 5; 2013, ch. 115, 4.



Section 6-21C-9 - State Building Bonding Act is full authority for issuance of bonds; bonds are legal investments.

6-21C-9. State Building Bonding Act is full authority for issuance of bonds; bonds are legal investments.

A. The State Building Bonding Act shall, without reference to any other act of the legislature, be full authority for the issuance and sale of building bonds, which bonds shall have all the qualities of investment securities under the Uniform Commercial Code [Chapter 55 NMSA 1978] and shall not be invalid for any irregularity or defect or be contestable in the hands of bona fide purchasers or holders thereof for value.

B. Building bonds are legal investments for any person or board charged with the investment of any public funds and are acceptable as security for any deposit of public money.

History: Laws 2001, ch. 199, 9; 2003, ch. 371, 8.



Section 6-21C-10 - Suit may be brought to compel performance of officers.

6-21C-10. Suit may be brought to compel performance of officers.

Any holder of building bonds or any person or officer being a party in interest may sue to enforce and compel the performance of the provisions of the State Building Bonding Act.

History: Laws 2001, ch. 199, 10; 2003, ch. 371, 9.



Section 6-21C-11 - Building bonds tax exempt.

6-21C-11. Building bonds tax exempt.

All building bonds shall be exempt from taxation by the state or any of its political subdivisions.

History: Laws 2001, ch. 199, 11; 2003, ch. 371, 10.






Article 21D - Energy Efficiency and Renewable Energy Bonding Act

Section 6-21D-1 - Short title.

6-21D-1. Short title.

Chapter 6, Article 21D NMSA 1978 may be cited as the "Energy Efficiency and Renewable Energy Bonding Act".

History: Laws 2005, ch. 176, 1; 2007, ch. 171, 1.



Section 6-21D-2 - Definitions.

6-21D-2. Definitions.

As used in the Energy Efficiency and Renewable Energy Bonding Act:

A. "authority" means the New Mexico finance authority;

B. "bonds" means energy efficiency bonds;

C. "department" means the energy, minerals and natural resources department;

D. "energy efficiency measure" means a modification or improvement to a building or complex of buildings that is designed to reduce energy consumption or operating costs or that provides a renewable energy source and may include:

(1) insulation of the building structure or systems within the building;

(2) storm windows or doors, caulking or weatherstripping, multiglazed windows or doors, heat-absorbing or heat-reflective glazed and coated window or door systems, additional glazing, reductions in glass area or other window and door system modifications that reduce energy consumption;

(3) automated or computerized energy control systems;

(4) heating, ventilating or air conditioning system modifications or replacements;

(5) replacement or modification of lighting fixtures to increase the energy efficiency of the lighting system;

(6) energy recovery systems;

(7) on-site photovoltaics, solar heating and cooling systems or other renewable energy systems; or

(8) cogeneration or combined heat and power systems that produce steam, chilled water or forms of energy such as heat, as well as electricity, for use primarily within a building or complex of buildings;

E. "fund" means the energy efficiency and renewable energy bonding fund;

F. "school district" means a political subdivision of the state established for the administration of public schools, segregated geographically for taxation and bonding purposes and governed by the Public School Code [Chapter 22 NMSA 1978, except Article 5A];

G. "school district building" means a building, the title to which is held by a school district; and

H. "state building" means a building, the title to which is held by the state or an agency of the state.

History: Laws 2005, ch. 176, 2.



Section 6-21D-3 - Building assessments for energy efficiency measures.

6-21D-3. Building assessments for energy efficiency measures.

A. Upon the request of a state agency or a school district, the department may perform an energy efficiency assessment of a state or school district building to identify the energy efficiency measures that can be installed and operated at a total price that is less than the energy cost savings realized. In addition, the assessment shall include a schedule for funding and installing the energy efficiency measures that will realize significant energy cost savings in the shortest time frame. The department shall develop the assessment of:

(1) state buildings, in conjunction with the facilities management division of the general services department, the staff architect of the division, the capitol buildings planning commission and other state agencies with control and management over buildings; and

(2) school district buildings, in conjunction with the public education department, the public school capital outlay council and the public school facilities authority.

B. State agencies and school districts shall cooperate with the department in the assessment performed pursuant to Subsection A of this section.

History: Laws 2005, ch. 176, 3; 2007, ch. 171, 2; 2013, ch. 115, 5.



Section 6-21D-4 - Contracts for the installation of energy efficiency measures.

6-21D-4. Contracts for the installation of energy efficiency measures.

Pursuant to an energy efficiency assessment performed under Section 6-21D-3 NMSA 1978 and with the approval of the department, a state agency or school district may install or enter into contracts for the installation of energy efficiency measures on the building identified in the assessment. An installation contract shall be entered into pursuant to the Procurement Code [13-1-28 through 13-1-199 NMSA 1978], except that the contract may be entered into for a term of up to ten years. The installation or contracts shall address provisions concerning payment schedules, monitoring, inspecting, measuring and warranties as are necessary to ensure that the energy efficiency measures will be installed and the energy cost savings realized in the manner most beneficial to the state; provided that bonds shall not be issued pursuant to the Energy Efficiency and Renewable Energy Bonding Act without a finding by the department that the energy cost savings realized from the energy efficiency measures will be greater than the debt service due on the bonds issued to finance the energy efficiency measures.

History: Laws 2005, ch. 176, 4; 2007, ch. 171, 3.



Section 6-21D-5 - Energy efficiency and renewable energy bonding fund; pledge of money in the fund.

6-21D-5. Energy efficiency and renewable energy bonding fund; pledge of money in the fund.

A. The "energy efficiency and renewable energy bonding fund" is created as a special fund within the authority. The fund shall be administered by the authority as a special account. The fund shall consist of gross receipts tax revenues distributed to the fund by law, money transferred to the fund pursuant to the provisions of the Energy Efficiency and Renewable Energy Bonding Act and other transfers and appropriations made to the fund. Earnings of the fund shall be credited to the fund. Any unexpended or unencumbered balance in the energy efficiency and renewable energy bonding fund shall revert to the general fund at the end of a fiscal year.

B. Money in the fund shall be pledged irrevocably by the authority for the payment of principal and interest on all bonds issued pursuant to the Energy Efficiency and Renewable Energy Bonding Act. Money in the fund is appropriated to the authority for the purpose of paying debt service, including redemption premiums, on the bonds and the expenses incurred in the issuance, payment and administration of the bonds.

C. On the last day of January and July of each year, the authority shall estimate the amount needed to make debt service payments on the bonds issued pursuant to the Energy Efficiency and Renewable Energy Bonding Act plus the amount that may be needed for any required reserves, administrative expenses or the obligations coming due during the next twelve months from the fund. Amounts that revert to the general fund from the energy efficiency and renewable energy bonding fund may be appropriated by the legislature to the department for the purposes of carrying out the provisions of the Energy Efficiency and Renewable Energy Bonding Act.

D. Upon payment or defeasance of all principal, interest and other expenses or obligations related to the bonds, the authority shall certify to the public education department, the department of finance and administration and the secretary of taxation and revenue that all obligations for the bonds issued pursuant to the Energy Efficiency and Renewable Energy Bonding Act have been discharged and shall direct that distributions cease to the fund pursuant to that act and the Tax Administration Act [Chapter 7, Article 1 NMSA 1978].

E. The bonds issued pursuant to the Energy Efficiency and Renewable Energy Bonding Act shall be payable solely from the fund or such other special funds as may be provided by law and do not create an obligation or indebtedness of the state within the meaning of any constitutional provision. A breach of any contractual obligation incurred pursuant to that act shall not impose a pecuniary liability or a charge upon the general credit or taxing power of the state, and the bonds are not general obligations for which the state's full faith and credit is pledged.

F. The state does hereby pledge that the fund shall be used only for the purposes specified in this section and pledged first to pay the debt service on the bonds issued pursuant to the Energy Efficiency and Renewable Energy Bonding Act. The state further pledges that any law authorizing the distribution of taxes or other revenues to the fund or authorizing expenditures from the fund shall not be amended or repealed or otherwise modified so as to impair the bonds to which the fund is dedicated as provided in this section.

History: Laws 2005, ch. 176, 5.



Section 6-21D-6 - Calculation of cost savings; transfers to energy efficiency and renewable energy bonding fund.

6-21D-6. Calculation of cost savings; transfers to energy efficiency and renewable energy bonding fund.

A. Upon the installation of energy efficiency measures in a state building or school district building, the department shall calculate the estimated energy cost savings, in the form of lower utility payments by the school district or the state, that will be annually realized as a result of the installation of the energy efficiency measures. The department shall certify the estimate to the department of finance and administration and the general services department or other state agency with jurisdiction, in the case of state buildings, and to the department of finance and administration, the public education department and the school district, in the case of school district buildings.

B. In the case of a school district building, when calculating the state equalization guarantee distribution pursuant to Section 22-8-25 NMSA 1978, the public education department shall deduct ninety percent of the amount certified for the school district by the department.

C. Reduction of a school district's state equalization guarantee distribution shall cease when the school district's cumulative reductions equal its proportional share of the cumulative debt service payments necessary to service the bonds issued pursuant to the Energy Efficiency and Renewable Energy Bonding Act.

D. Prior to June 30 of each year, the total amount deducted for all school districts pursuant to Subsection B of this section shall be transferred to the fund.

E. In the case of a state building, the department of finance and administration shall deduct from the operating budget of the agency responsible for paying the utilities of the state building ninety percent of the amount certified for the agency by the department.

F. Deduction from the operating budget of the agency responsible for paying the utilities of the state building shall cease when the agency's cumulative deductions equal its proportional share of the cumulative debt service payments necessary to service the bonds issued pursuant to the Energy Efficiency and Renewable Energy Bonding Act.

G. Prior to June 30 of each year, the total amount deducted for all agencies and all state buildings pursuant to Subsection D of this section shall be transferred from the appropriate funds to the energy efficiency and renewable energy bonding fund.

History: Laws 2005, ch. 176, 6.



Section 6-21D-6.1 - Energy efficiency assessment revolving fund.

6-21D-6.1. Energy efficiency assessment revolving fund.

The "energy efficiency assessment revolving fund" is created in the state treasury. The fund shall consist of appropriations, gifts, grants, donations and bequests made to the fund and reimbursements of costs incurred by the department in performing energy efficiency assessments pursuant to the Energy Efficiency and Renewable Energy Bonding Act. Income from the fund shall be credited to the fund, and money in the fund shall not revert or be transferred to any other fund at the end of a fiscal year. Money in the fund is appropriated to the department for the purposes of performing energy efficiency assessments. Expenditures from the fund shall be made on warrant of the secretary of finance and administration pursuant to vouchers signed by the secretary of energy, minerals and natural resources.

History: Laws 2007, ch. 171, 6.



Section 6-21D-7 - Energy efficiency bonds authorized; conditions; procedure.

6-21D-7. Energy efficiency bonds authorized; conditions; procedure.

A. The authority is authorized to issue and sell from time to time revenue bonds, known as "energy efficiency bonds", in an amount outstanding at any one time not to exceed twenty million dollars ($20,000,000), payable solely from the fund, in compliance with the Energy Efficiency and Renewable Energy Bonding Act and the New Mexico Finance Authority Act [Chapter 6, Article 21 NMSA 1978] for the purpose of installing energy efficiency measures when the department has certified the need for the bonds and the conditions of Subsection C of this section have been satisfied.

B. The net proceeds from the bonds are appropriated to the authority for the purpose of making distributions to one or more state agencies or school districts that, pursuant to an energy efficiency assessment by the department, have committed to install energy efficiency measures or entered into contracts for the installation of the measures. Upon receipt of a distribution, the state agency or school district shall deposit into the energy efficiency assessment revolving fund the cost incurred by the department to make the energy efficiency assessment on the building and shall use the remainder for the installation of energy efficiency measures pursuant to the Energy Efficiency and Renewable Energy Bonding Act, provided that, after the installation of the energy efficiency measures, any unexpended balance of the bond proceeds shall revert to the energy efficiency and renewable energy bonding fund.

C. Bonds shall not be issued pursuant to this section unless:

(1) a state agency or school district has committed to install or has entered into one or more contracts pursuant to Section 6-21D-4 NMSA 1978 for the installation of energy efficiency measures and the department has certified that the resulting energy cost savings will be realized within a reasonable time;

(2) considering the timeliness and amount of energy cost savings estimated to be realized from the energy efficiency measures, the department has certified the approximate date when the energy cost savings are most likely to equal or exceed the debt service due on the bonds to be issued to fund the energy efficiency measures;

(3) the life of energy efficiency measures meets or exceeds the life of the bonds allocable to those energy efficiency measures as determined by the department and the authority; and

(4) based on the department's certification, the debt service on the bonds has been structured by the authority to preclude the annual debt service payments due until the date that the cost savings equal or exceed the debt service.

D. Each series of bonds shall be issued pursuant to the provisions of the New Mexico Finance Authority Act, except as otherwise provided in the Energy Efficiency and Renewable Energy Bonding Act.

History: Laws 2005, ch. 176, 7; 2007, ch. 171, 4.



Section 6-21D-8 - Energy Efficiency and Renewable Energy Bonding Act is full authority for issuance of bonds; bonds are legal investments.

6-21D-8. Energy Efficiency and Renewable Energy Bonding Act is full authority for issuance of bonds; bonds are legal investments.

A. The Energy Efficiency and Renewable Energy Bonding Act and the New Mexico Finance Authority Act [Chapter 6, Article 21 NMSA 1978] shall, without reference to any other act of the legislature, be full authority for the issuance and sale of energy efficiency bonds, which bonds shall have all the qualities of investment securities under the Uniform Commercial Code [Chapter 55 NMSA 1978] and shall not be invalid for any irregularity or defect or be contestable in the hands of bona fide purchasers or holders thereof for value.

B. Energy efficiency bonds are legal investments for any person or board charged with the investment of any public funds and are acceptable as security for any deposit of public money.

History: Laws 2005, ch. 176, 8.



Section 6-21D-9 - Bonds tax exempt.

6-21D-9. Bonds tax exempt.

All energy efficiency bonds shall be exempt from taxation by the state or any of its political subdivisions.

History: Laws 2005, ch. 176, 9.



Section 6-21D-10 - Annual report required.

6-21D-10. Annual report required.

No later than December 1 of each year, the department shall report to the legislature and to the governor on its activities during the previous fiscal year in administering the provisions of the Energy Efficiency and Renewable Energy Bonding Act. The report shall include:

A. details concerning all payments made for the installation of energy efficiency measures;

B. details concerning all expenditures made in administering the provisions of the Energy Efficiency and Renewable Energy Bonding Act;

C. a list of all buildings on which an energy efficiency assessment has been performed and the buildings in which energy efficiency measures were installed;

D. details showing how the energy cost savings were calculated;

E. an analysis of whether the program has been cost-effective;

F. a summary of activities being conducted during the present fiscal year; and

G. any additional information that will assist the legislature and the governor in evaluating the program.

History: Laws 2005, ch. 176, 10; 2007, ch. 171, 5.






Article 21E - Energy Conservation Bonds

Section 6-21E-1 - Qualified energy conservation bonds; allocation; issuance.

6-21E-1. Qualified energy conservation bonds; allocation; issuance.

A. As used in this section:

(1) "board" means the state board of finance;

(2) "federal act" means Section 54D of the federal Internal Revenue Code and includes federal rules and guidelines adopted to carry out the provisions of that section;

(3) "large local government" means:

(a) a municipality or county with a population greater than one hundred thousand, as determined pursuant to the provisions of the federal act; or

(b) an Indian tribal government;

(4) "qualified conservation purpose" means:

(a) capital expenditures incurred for purposes of: 1) reducing energy consumption in publicly owned buildings by at least twenty percent; 2) implementing green community programs, including the use of loans, grants or other repayment mechanisms to implement the programs; 3) rural development involving the production of electricity from renewable energy resources; or 4) any qualified facility, as determined under Section 45 (d) of the federal Internal Revenue Code without regard to Paragraphs (8) and (10) of that subsection and without regard to any placed in service date;

(b) expenditures with respect to research facilities and research grants to support research in: 1) development of cellulosic ethanol or other nonfossil fuels; 2) technologies for the capture and sequestration of carbon dioxide produced through the use of fossil fuel; 3) increasing the efficiency of existing technologies for producing nonfossil fuels; 4) automobile battery technologies and other technologies to reduce fossil fuel consumption in transportation; or 5) technologies to reduce energy use in buildings;

(c) mass commuting facilities and related facilities that reduce the consumption of energy, including expenditures to reduce pollution from vehicles used for mass commuting;

(d) demonstration projects designed to promote the commercialization of: 1) green building technology; 2) conversion of agricultural waste for use in the production of fuel or otherwise; 3) advanced battery manufacturing technologies; 4) technologies to reduce peak use of electricity; or 5) technologies for the capture and sequestration of carbon dioxide emitted from combusting fossil fuels in order to produce electricity; or

(e) public education campaigns to promote energy efficiency;

(5) "qualified energy conservation bond" means a bond of a qualified issuer, the net proceeds from the sale of which are used exclusively for qualified conservation purposes and that meets all of the other requirements of the federal act for a qualified energy conservation bond;

(6) "qualified issuer" means the state, a county, a municipality or an Indian tribal government;

(7) "remaining allocation" means the state allocation:

(a) less the amounts required by the federal act to be allocated to large local governments; and

(b) plus any amount not used by a large local government and reallocated by that large local government to the state; and

(8) "state allocation" means the maximum amount of qualified energy conservation bonds that may be issued by qualified issuers in New Mexico pursuant to the federal act.

B. The board shall determine the amount of the state allocation that is required by the federal act to be allocated to each large local government. The aggregate face amount of all qualified energy conservation bonds issued by a large local government shall not exceed the required allocated amount determined for that large local government unless the large local government applies for and receives an additional allocation pursuant to Subsection D of this section.

C. Excluding qualified energy conservation bonds issued by large local governments from their allocation required by the federal act, the aggregate face amount of all qualified energy conservation bonds issued by qualified issuers shall not exceed the remaining allocation. The board is the state agency responsible for ensuring compliance with the limitation of this subsection and for ensuring compliance with the provisions of the federal act.

D. If a qualified issuer that has been authorized to issue bonds, or is in the process of obtaining authorization to issue bonds, desires to designate all or any portion of the bonds as qualified energy conservation bonds, unless exempted pursuant to Subsection E of this section, it shall submit an application to the board for an allocation distribution. The board shall, by rule, establish deadlines for receiving applications from qualified issuers desiring to designate bonds as qualified energy conservation bonds and deadlines for issuing bonds that have been allocated by the board. The application shall include:

(1) evidence that the requirements of the federal act have been satisfied; and

(2) such other information as is required by rule of the board.

E. A large local government for which an allocation is required by the federal act shall be exempt from the application requirement to the extent that the amount of qualified energy conservation bonds to be issued by that large local government does not exceed the required allocation.

F. In the event that the face amount of all proposed qualified energy conservation bonds in valid, timely submitted applications exceeds the remaining allocation, the board shall decide how the remaining allocation shall be distributed to applicants by considering:

(1) the dates anticipated for the initial expenditure of bond proceeds and for completion of the project;

(2) the percent of the bond proceeds that are likely to be expended within three years of the date of the issuance of the bonds;

(3) whether the bond proceeds, together with all other money available for the project, are sufficient to complete the project; and

(4) such other criteria as deemed by rule of the board to be relevant.

G. If the remaining allocation exceeds the total amount of qualified energy conservation bonds allocated to applicants and issued within the time frame required by the board, the excess shall revert to the board and, together with any unused amount reallocated by a large local government to the state, shall be carried forward and included in another application cycle pursuant to this section, if determined by the board to be necessary.

History: Laws 2013, ch. 46, 1.






Article 22 - State Aid Interception

Section 6-22-1 - Short title.

6-22-1. Short title.

Sections 1 through 3 [6-22-1 through 6-22-3 NMSA 1978] of this act may be cited as the "State Aid Intercept Act".

History: Laws 1992, ch. 105, 1.



Section 6-22-2 - Definitions.

6-22-2. Definitions.

As used in the State Aid Intercept Act:

A. "default" means the actual nonpayment of principal or interest on a local revenue bond when payment is scheduled by the indenture relating the local revenue bond;

B. "local government" means a municipality or county;

C. "local revenue bond" means a bond issued after July 1, 1992 pursuant to Sections 3-33-1 through 3-33-43 NMSA 1978 or Chapter 4, Article 62 NMSA 1978;

D. "qualified local revenue bond" means a local revenue bond for which a state distributions intercept authorization has been granted pursuant to this section;

E. "secretary" means the secretary of finance and administration; and

F. "state distributions" means any or all of the funds distributed to local governments pursuant to Sections 7-1-6.4 and 7-1-6.9 NMSA 1978.

History: Laws 1992, ch. 105, 2; 2017, ch. 63, 3.



Section 6-22-3 - Local revenue bonds; interception of state distributions to make debt service payments; notice.

6-22-3. Local revenue bonds; interception of state distributions to make debt service payments; notice.

A. A local government may receive a state distributions intercept authorization for any local revenue bond as provided in this section. If a local government provides notice prior to default on any interest or principal payment of a local revenue bond qualified for a state distributions intercept authorization, the payment necessary to prevent the default shall be paid from intercepted state distributions as provided in this section.

B. To receive a state distributions intercept authorization for a local revenue bond, the local government shall apply to the secretary for the authorization prior to the submission of preliminary and final documentation for the issuance of the bonds. In determining whether to grant a state distributions intercept authorization, the secretary shall consider such factors as the need for the bond-financed project, the proposed repayment schedule for the local revenue bonds and the general creditworthiness of the local government. Upon a grant of a state distributions intercept authorization by the secretary, the local revenue bonds shall be deemed to be qualified local revenue bonds pursuant to the provisions of this section.

C. Upon a finding by a local government treasurer or other officer designated by bond resolution that the local government will default on any interest or principal payment due on outstanding qualified local revenue bonds, the local government shall submit an affidavit to the secretary no later than sixty days before the payment due date. The affidavit shall be deemed actual notice to the secretary and shall report and verify calculations demonstrating that the local government will be unable or has reason to believe that it will be unable to make any scheduled payment of principal or interest when the payment is due on the qualified local revenue bonds.

D. Upon receipt of notice pursuant to this section, the secretary shall conduct an immediate investigation and review of the possible default. Upon verification of the facts in the affidavit and any other material elements of the notice, the secretary shall direct the secretary of taxation and revenue to intercept the state distributions to the local government that issued the qualified local revenue bonds and withhold the amount necessary to avoid the possible default by making the scheduled payment of interest or principal due on the qualified local revenue bonds. The secretary of taxation and revenue shall transfer that amount to the local government treasurer or other person designated as responsible for payment of debt service on the qualified local revenue bonds.

E. Any local government granted a state distributions intercept authorization for local revenue bonds pursuant to this section shall covenant with the secretary to review its sinking fund balances at least ninety days prior to any scheduled payment date for the qualified local revenue bonds. The local government may include this covenant and the state distributions intercept authorization in any documents, publications or transcripts relating to the qualified local revenue bonds. The local government shall also report quarterly to the secretary the amounts held as debt service reserve funds for the qualified local revenue bonds and their usage, if any. The report shall also specify the amounts of each of its state distributions that are pledged to secure obligations of the local government.

History: Laws 1992, ch. 105, 3.






Article 23 - Public Facility Energy Efficiency

Section 6-23-1 - Short title.

6-23-1. Short title.

Chapter 6, Article 23 NMSA 1978 may be cited as the "Public Facility Energy Efficiency and Water Conservation Act".

History: Laws 1993, ch. 231, 1; 1997, ch. 42, 1; 2001, ch. 247, 1.



Section 6-23-2 - Definitions.

6-23-2. Definitions.

As used in the Public Facility Energy Efficiency and Water Conservation Act:

A. "conservation-related cost savings" means cost savings, other than utility cost savings, in the operating budget of a governmental unit that are a direct result of energy or water conservation measures implemented pursuant to a guaranteed utility savings contract;

B. "energy conservation measure" means a training program or a modification to a facility, including buildings, systems or vehicles, that is designed to reduce energy consumption or conservation-related operating costs and may include:

(1) insulation of the building structure or systems within the building;

(2) storm windows or doors, caulking or weatherstripping, multiglazed windows or doors, heat absorbing or heat reflective glazed and coated window or door systems, additional glazing, reductions in glass area or other window and door system modifications that reduce energy consumption;

(3) automated or computerized energy control systems;

(4) heating, ventilating or air conditioning system modifications or replacements;

(5) replacement or modification of lighting fixtures to increase the energy efficiency of the lighting system without increasing the overall illumination of a facility, unless an increase in illumination is necessary to conform to the applicable state or local building code or nationally accepted standards for the lighting system after the proposed modifications are made;

(6) energy recovery systems;

(7) solar energy generating or heating and cooling systems or other renewable energy systems;

(8) cogeneration or combined heat and power systems that produce steam, chilled water or forms of energy such as heat, as well as electricity, for use primarily within a building or complex of buildings;

(9) energy conservation measures that provide long-term operating cost reductions;

(10) maintenance and operation management systems that provide long-term operating cost reductions;

(11) traffic control systems; or

(12) alternative fuel options or accessories for vehicles;

C. "governmental unit" means an agency, political subdivision, institution or instrumentality of the state, including two- and four-year institutions of higher education, a municipality, a county or a school district;

D. "guaranteed utility savings contract" means a contract for the evaluation and recommendation of energy or water conservation measures and for the implementation of one or more of those measures, and which contract provides that all payments, except obligations on termination of the contract before its expiration, are to be made over time and the savings are guaranteed to the extent necessary to make the payments for the conservation measures;

E. "qualified provider" means a person experienced in the design, implementation and installation of energy or water conservation measures and who meets the experience qualifications developed by the energy, minerals and natural resources department for energy conservation measures or the office of the state engineer for water conservation measures;

F. "utility cost savings" means the amounts saved by a governmental unit in the purchase of energy or water that are a direct result of energy or water conservation measures implemented pursuant to a guaranteed utility savings contract; and

G. "water conservation measures" means a training program, change in maintenance practices or facility or landscape alteration designed to reduce water consumption or conservation-related operating costs.

History: Laws 1993, ch. 231, 2; 1997, ch. 42, 2; 2001, ch. 247, 2; 2009, ch. 138, 1.



Section 6-23-3 - Guaranteed utility savings contracts authorized; energy or water savings guarantee required.

6-23-3. Guaranteed utility savings contracts authorized; energy or water savings guarantee required.

A. A governmental unit may enter into a guaranteed utility savings contract with a qualified provider to reduce energy, water or conservation-related operating costs if, after review of the utility efficiency proposal from the qualified provider, the governmental unit finds that:

(1) the amount the governmental unit would spend on the energy or water conservation measures recommended in the proposal is not likely to exceed the cumulative amount of utility cost savings and conservation-related cost savings of all energy or water conservation measures in the proposal over twenty-five years or over a period not to exceed the expected useful life of the most durable measure in the proposal, whichever period of time is less, from the date of installation if the recommendations in the proposal were followed. The normal periodic repair and replacement of components of an energy or water conservation measure that are required after the measure is installed or completed shall not be considered in the amount a governmental unit would spend on the energy or water conservation measure for purposes of this paragraph; and

(2) the qualified provider can provide a written guarantee that the utility cost savings and conservation-related cost savings will meet or exceed the costs of the conservation measures.

B. A guaranteed utility savings contract shall include:

(1) a written guarantee from the qualified provider that annual utility cost savings and conservation-related cost savings shall meet or exceed the cost of the conservation measures; and

(2) a requirement that the qualified provider maintain a direct financial relationship with the governmental unit, irrespective of the source of financing for the energy or water conservation measures to be implemented.

C. A guaranteed utility savings contract may extend beyond the fiscal year in which it becomes effective and may provide for payments over a period of time not to exceed twenty-five years or the expected useful life of the most durable energy or water conservation measure in the contract, whichever period of time is less; provided, however, only utility cost savings, conservation-related cost savings and special funds authorized pursuant to the Public Facility Energy Efficiency and Water Conservation Act or other law shall be pledged for the payments.

D. A governmental unit may enter into an installment payment contract or lease-purchase agreement for the purchase and installation of energy or water conservation measures pursuant to a guaranteed utility savings contract, but only in accordance with the provisions of the Public Facility Energy Efficiency and Water Conservation Act and Section 13-1-150 NMSA 1978.

E. A governmental unit may enter into a guaranteed utility savings contract pursuant to Section 13-1-129 NMSA 1978 in accordance with the provisions of the Public Facility Energy Efficiency and Water Conservation Act.

History: Laws 1993, ch. 231, 3; 1997, ch. 42, 3; 1999, ch. 257, 1; 2001, ch. 247, 3; 2009, ch. 138, 2.



Section 6-23-4 - Guaranteed utility savings contract; performance guarantee required.

6-23-4. Guaranteed utility savings contract; performance guarantee required.

A governmental unit shall not enter into a guaranteed utility savings contract unless a performance guarantee that meets the requirements of this section is delivered by the qualified provider to the governmental unit and that guarantee becomes binding on the parties upon the execution of the guaranteed utility savings contract. The qualified provider shall provide a performance guarantee in the form of a performance bond, a cash bond, a letter of credit issued by a bank with a Moody's or Standard and Poor's rating of "A" or better or any other surety, including insurance, satisfactory to the governmental unit and its approving agency. The guarantee for each year shall be in an amount equal to the amount of the annual guarantee given by the qualified provider in the guaranteed utility savings contract.

History: Laws 1993, ch. 231, 4; 1997, ch. 42, 4; 2005, ch. 178, 1.



Section 6-23-5 - Contract approval required.

6-23-5. Contract approval required.

A. A governmental unit shall not enter into a guaranteed utility savings contract with a qualified provider or any installment payment contract or lease-purchase agreement pursuant to that contract unless the contracts and agreements are reviewed and approved as follows:

(1) for school districts, by the superintendent of public instruction;

(2) for state agencies:

(a) if the facilities, systems or vehicles are owned, leased or otherwise controlled by the general services department, by the secretary of general services; and

(b) if the facilities, systems or vehicles are not owned, leased or otherwise controlled by the general services department, by the executive head of the state agency;

(3) for municipalities and counties, by the governing body of the municipality or county; and

(4) for all post-secondary educational institutions and the state educational institutions confirmed in Article 12, Section 11 of the constitution of New Mexico, by the commission on higher education.

B. The approval required under this section shall be given upon:

(1) a determination that the contracts and agreements comply with the provisions of the Public Facility Energy Efficiency and Water Conservation Act and other applicable law;

(2) certification by the energy, minerals and natural resources department that the qualified provider of energy conservation measures meets the experience requirements set by the department and the guaranteed energy savings from the energy conservation measures proposed appear to be accurately estimated and reasonable; and

(3) certification by the office of the state engineer that the qualified provider of water conservation measures meets the experience requirements set by that office and the guaranteed water savings from the water conservation measures proposed appear to be accurately estimated and reasonable.

History: Laws 1993, ch. 231, 5; 1997, ch. 42, 5; 1999, ch. 257, 2; 2001, ch. 247, 4.



Section 6-23-6 - Contracts and agreements not a general obligation of the governmental unit.

6-23-6. Contracts and agreements not a general obligation of the governmental unit.

Payment obligations of a governmental unit pursuant to a guaranteed utility savings contract with a qualified provider and any installment payment contract or lease-purchase agreement pursuant to a guaranteed utility savings contract are not general obligations of the governmental unit and are collectible only from utility cost savings and conservation-related cost savings appropriated by the legislature and other revenues pledged for that purpose in accordance with the Public Facility Energy Efficiency and Water Conservation Act.

History: Laws 1993, ch. 231, 6; 1997, ch. 42, 6; 2001, ch. 247, 5.



Section 6-23-6.1 - Reporting and retention of utility cost savings for state agencies.

6-23-6.1. Reporting and retention of utility cost savings for state agencies.

A. A state agency entering into a guaranteed utility savings contract with a qualified provider shall, no later than thirty days after the close of the fiscal year, furnish the energy, minerals and natural resources department a consumption and savings report, in a format established jointly by that department and the department of finance and administration, that estimates any cost savings resulting from the implementation of the guaranteed utility savings contract during the fiscal year. The report shall include:

(1) the name or description of each facility or major utility system covered by the report;

(2) utility account numbers;

(3) a record of monthly consumption of water or energy by fuel type; and

(4) a record of monthly per-unit cost of water or energy by fuel type.

B. If the consumption and savings report for a state agency shows a utility cost savings or conservation-related cost savings at the end of the fiscal year that resulted from implementation of a guaranteed utility savings contract and causes an unexpended and unencumbered balance in the agency's utility line item, and if the utility cost savings or conservation-related cost savings has not been pledged for payments pursuant to the guaranteed utility savings contract, the dollar amount of the utility cost savings or conservation-related cost savings shall be carried over as a reserved designated fund balance to the subsequent fiscal year.

C. Beginning the year after the energy or water conservation measures are implemented, and until any alternative financing for a guaranteed utility savings contract is repaid, or for a period of no more than twenty-five years, whichever is less, all utility budgets and appropriations for the state agency shall be based on:

(1) the energy or water consumption levels, or both, before the energy or water conservation measures were implemented;

(2) the same allowance for escalation or decrease of utility costs given state agencies that did not participate in a guaranteed utility savings contract; and

(3) any adjustments for acquisitions, expansions, sale or disposition of state agency facilities.

D. At the end of the repayment period for the guaranteed utility savings contract, or twenty-five years, whichever is less, new budgets or appropriations for utilities shall again be based upon actual utility consumption.

E. Upon carryover of the dollar amount of utility cost savings or conservation-related cost savings as a reserved designated fund balance to the subsequent fiscal year, state agencies may submit a budget adjustment request to use those funds for the following purposes:

(1) up to one hundred percent of the funds may be used for additional energy or water conservation measures or for payment of guaranteed utility savings contracts; and

(2) after encumbrances for additional energy or water conservation measures or for payment of guaranteed utility savings contracts have been made, up to fifty percent of the remaining funds may be used for purposes consistent with the duties and responsibilities assigned to the state agency, while the remaining funds shall revert to the appropriate fund.

F. For the purposes of this section, "state agency" means an agency, institution or instrumentality of the state of New Mexico. "State agency" does not include a municipality, county or school district.

History: 1978 Comp., 6-23-6.1, enacted by Laws 1997, ch. 42, 7; 1999, ch. 257, 3; 2001, ch. 247, 6; 2009, ch. 138, 3.



Section 6-23-7 - Public school utility conservation fund created; use.

6-23-7. Public school utility conservation fund created; use.

A. The "public school utility conservation fund" is created as a special fund in the state treasury. The fund shall consist of money transferred to the fund, from year to year, from the distribution of the permanent fund and land income of which the common schools are the beneficiary. No other money from any school district or state source shall be deposited or paid into the public school utility conservation fund.

B. Annually, after the calculation of the state equalization guarantee distribution has been made, the superintendent of public instruction shall determine the sum of the deductions made in the state equalization guarantee distribution of school districts pursuant to Paragraph (7) of Subsection D of Section 22-8-25 NMSA 1978 and shall certify that amount to the secretary of finance and administration. Distributions from the permanent fund and land income of which the common schools are the beneficiary equal to that amount shall be transferred from the common school current fund to the public school utility conservation fund.

C. Money in the public school utility conservation fund is appropriated to the state department of public education solely for the purpose of disbursing money to school districts to make payments pursuant to any guaranteed utility savings contract between the school district and a qualified provider or any installment contract or lease-purchase agreement for the purchase and installation of energy or water conservation measures pursuant to that guaranteed utility savings contract.

D. Disbursements from the public school utility conservation fund shall be made only to school districts and only upon certification by the superintendent of public instruction that the disbursement is for a payment authorized by the Public Facility Energy Efficiency and Water Conservation Act.

E. The superintendent of public instruction shall submit to the legislative finance committee prior to each regular legislative session a list of school districts proposing to enter into approved guaranteed utility savings contracts in the succeeding fiscal year. The list shall include information on the amount of the school district's proposed annual payments and specific amounts that utility and operational budget items are guaranteed to be reduced to achieve the savings to make the payments.

F. Any unexpended or unencumbered balance remaining in the public school utility conservation fund at the end of any fiscal year shall be transferred to the public school fund.

History: Laws 1993, ch. 231, 7; 1997, ch. 42, 8; 2001, ch. 247, 7.



Section 6-23-8 - Municipalities; use of certain revenues authorized.

6-23-8. Municipalities; use of certain revenues authorized.

Upon adoption of an ordinance or resolution by an affirmative vote of a majority of the members of the governing body at any regular or special meeting of the governing body called for this purpose, a municipality may pledge utility cost savings, conservation-related cost savings or any or all revenues not otherwise pledged or obligated from gross receipts taxes received by the municipality pursuant to Section 7-1-6.4 NMSA 1978 and Section 7-1-6.12 NMSA 1978 for payments pursuant to a guaranteed utility savings contract with a qualified provider and any installment payment contract or lease-purchase agreement pursuant to that guaranteed utility savings contract. The ordinance or resolution shall declare the necessity for the guaranteed utility savings contract and related contracts or agreements and shall designate the source of the pledged revenues. Any revenues pledged for such contract payments shall be deposited in a special fund, and the municipality shall not use any other revenues to make such payments. At the end of each fiscal year, any money remaining in the special fund after payment obligations are met may be transferred to any other fund of the municipality.

History: Laws 1993, ch. 231, 8; 1997, ch. 42, 9; 2001, ch. 247, 8.



Section 6-23-9 - Counties; use of certain revenues authorized.

6-23-9. Counties; use of certain revenues authorized.

Upon adoption of an ordinance or resolution by an affirmative vote of a majority of the members of the board of county commissioners at any regular or special meeting of the board called for this purpose, a county may pledge utility cost savings, conservation-related cost savings or any or all of the revenue not otherwise pledged or obligated from the first one-eighth of one percent increment and of one-half of the revenue from the third one-eighth of one percent increment of the county gross receipts tax transferred to the county pursuant to Section 7-1-6.13 NMSA 1978 and any or all of the revenue from the distribution related to the first one-eighth of one percent increment made pursuant to Section 7-1-6.16 NMSA 1978 for the purpose of making payments pursuant to a guaranteed utility savings contract with a qualified provider or any installment payment contract or lease-purchase agreement pursuant to that guaranteed utility savings contract. The ordinance or resolution shall declare the necessity for the guaranteed utility savings contract and related contracts or agreements and shall designate the source of the pledged revenues. Any revenues pledged for such contract payments shall be deposited in a special fund and the county shall not use any other county or state revenue to make such payments. At the end of each fiscal year, any money remaining in the special fund after the payment obligations are met may be transferred to any other fund of the county.

History: Laws 1993, ch. 231, 9; 1997, ch. 42, 10; 2001, ch. 247, 9.



Section 6-23-10 - State institutions and buildings; use of certain revenues authorized.

6-23-10. State institutions and buildings; use of certain revenues authorized.

Resulting utility cost savings and conservation-related cost savings, income from lands granted for the use of certain institutions and public buildings and deposited in income funds for such institutions and buildings pursuant to Section 19-1-17 NMSA 1978 or special funds of institutions may be appropriated and pledged for payments pursuant to a guaranteed utility savings contract or related lease-purchase agreement or installment payment contract pursuant to the Public Facility Energy Efficiency and Water Conservation Act. Money appropriated for that purpose shall be deposited in a special fund or account of the institution or fund and that revenue and no other revenue shall be pledged for payments pursuant to the Public Facility Energy Efficiency and Water Conservation Act.

History: Laws 1993, ch. 231, 10; 1997, ch. 42, 11; 1999, ch. 257, 4; 2001, ch. 247, 10; 2009, ch. 138, 4.






Article 24 - New Mexico Lottery

Section 6-24-1 - Short title.

6-24-1. Short title.

Chapter 6, Article 24 NMSA 1978 may be cited as the "New Mexico Lottery Act".

History: Laws 1995, ch. 155, 1; 2007, ch. 72, 1.



Section 6-24-2 - Legislative findings.

6-24-2. Legislative findings.

The legislature finds that:

A. lotteries have been enacted in many states and the revenues generated from those lotteries have contributed to the benefit of the residents of those states;

B. many New Mexicans already participate in other state lotteries and support the establishment of a state lottery in New Mexico; and

C. the most desirable, efficient and effective mechanism for operation of a state lottery is an independent lottery authority organized as a business enterprise separate from state government, without need for state revenues or resources and subject to oversight, audit and accountability by public officials and agencies.

History: Laws 1995, ch. 155, 2.



Section 6-24-3 - Purposes.

6-24-3. Purposes.

The purposes of the New Mexico Lottery Act are to:

A. establish and provide for the conduct of a fair and honest lottery for the entertainment of the public; and

B. provide the maximum amount of revenues, without imposing additional taxes or using other state revenues, for the purpose of providing tuition assistance to resident undergraduates at New Mexico post-secondary educational institutions.

History: Laws 1995, ch. 155, 3; 2001, ch. 300, 1.



Section 6-24-4 - Definitions.

6-24-4. Definitions.

As used in the New Mexico Lottery Act:

A. "authority" means the New Mexico lottery authority;

B. "board" means the board of directors of the authority;

C. "chief executive officer" means the chief executive officer of the authority appointed by the board pursuant to the New Mexico Lottery Act;

D. "lottery" means the New Mexico state lottery established and operated by the authority pursuant to the New Mexico Lottery Act;

E. "lottery contractor" means a person with whom the authority has contracted for the purpose of providing goods or services for the lottery;

F. "lottery game" means any variation of the following types of games, but does not include any video lottery game:

(1) an instant-win game in which disposable tickets contain certain preprinted winners that are determined by rubbing or scraping an area or areas on the tickets to match numbers, letters, symbols or configurations, or any combination thereof, as provided by the rules of the game; provided, an instant-win game may also provide for preliminary and grand prize drawings conducted pursuant to the rules of the game; and

(2) an on-line lottery game in which a lottery game is hooked up to a central computer via a telecommunications system through which a player selects a specified group of numbers or symbols out of a predetermined range of numbers or symbols and purchases a ticket bearing the player-selected numbers or symbols for eligibility in a drawing regularly scheduled in accordance with game rules;

G. "lottery retailer" means a person with whom the authority has contracted for the purpose of selling tickets in lottery games to the public;

H. "lottery vendor" means any person who submits a bid, proposal or offer as part of a major procurement contract and any person who is awarded a major procurement contract; and

I. "person" means an individual or any other legal entity.

History: Laws 1995, ch. 155, 4; 2007, ch. 72, 2.



Section 6-24-5 - New Mexico lottery authority created.

6-24-5. New Mexico lottery authority created.

A. There is created a public body, politic and corporate, separate and apart from the state, constituting a governmental instrumentality to be known as the "New Mexico lottery authority". The authority is created and organized for the purpose of establishing and conducting the New Mexico state lottery to provide revenues for the public purposes designated by the New Mexico Lottery Act.

B. The authority shall be governed by a board of directors composed of seven members who are residents of New Mexico appointed by the governor with the advice and consent of the senate. The members of the board of directors shall be prominent persons in their businesses or professions and shall be appointed so as to provide equitable geographical representation. No more than four members of the board shall be from any one political party. The governor shall consider appointing at least one member who has at least five years experience as a law enforcement officer, at least one member who is an attorney admitted to practice in New Mexico and at least one member who is a certified public accountant certified in New Mexico.

C. Board members shall be appointed for five-year terms. To provide for staggered terms, four of the initially appointed members shall be appointed for terms of five years and three members for terms of three years. Thereafter, all members shall be appointed for five-year terms. A vacancy shall be filled by appointment by the governor for the remainder of the unexpired term. A member shall serve until his replacement is confirmed by the senate. Board members shall be eligible for reappointment.

D. The board shall select one of its members as chairman annually. A chairman may be selected for successive years. Members of the board may be removed by the governor for malfeasance, misfeasance or willful neglect of duty after reasonable notice and a public hearing unless the notice and hearing are expressly waived in writing by the member.

E. The board shall hold regular meetings at the call of the chairman, but not less often than once each calendar quarter. A board meeting may also be called upon the request in writing of three or more board members. A majority of members then in office constitutes a quorum for the transaction of any business and for the exercise of any power or function of the authority.

F. Board members shall receive no compensation for their services but shall be paid expenses incurred in the conduct of authority business as allowed and approved by the authority in accordance with policies adopted by the board.

G. A board member shall be subject to a background check and investigation to determine his fitness for office. The results of that background check shall be made available to the governor and the senate.

History: Laws 1995, ch. 155, 5.



Section 6-24-6 - Powers of the authority.

6-24-6. Powers of the authority.

A. The authority shall have all powers necessary or convenient to carry out and effectuate the purposes and provisions of the New Mexico Lottery Act that are not in conflict with the constitution of New Mexico and that are generally exercised by corporations engaged in entrepreneurial pursuits, including the power to:

(1) sue and be sued;

(2) adopt and alter a seal;

(3) adopt, amend and repeal bylaws, rules, policies and procedures for the conduct of its affairs and its business;

(4) procure or provide insurance;

(5) hold copyrights, trademarks and service marks and enforce its rights with respect thereto;

(6) initiate, supervise and administer the operation of the lottery in accordance with the provisions of the New Mexico Lottery Act and rules, policies and procedures adopted pursuant to that act;

(7) enter into written agreements or contracts for the operation, participation in or marketing or promotion of a joint lottery or joint lottery games with operators of a lottery:

(a) in one or more other states;

(b) in a territory of the United States;

(c) in one or more political subdivisions of another state or territory of the United States;

(d) in a sovereign nation;

(e) in an Indian nation, tribe or pueblo located within the United States; or

(f) legally operated outside of the United States;

(8) acquire or lease real property and make improvements thereon and acquire by lease or by purchase personal property, including computers, mechanical, electronic and on-line equipment and terminals and intangible property, including computer programs, systems and software;

(9) enter into contracts to incur debt and borrow money in its own name and enter into financing agreements with the state, with agencies or instrumentalities of the state or with any commercial bank or credit provider;

(10) receive and expend, in accordance with the provisions of the New Mexico Lottery Act, all money received from any lottery or nonlottery source for effectuating the purposes of the New Mexico Lottery Act;

(11) administer oaths, take depositions, issue subpoenas and compel the attendance of witnesses and the production of books, papers, documents and other evidence relative to any investigation or proceeding conducted by the authority;

(12) appoint and prescribe the duties of officers, agents and employees of the authority, including professional and administrative staff and personnel, and to fix their compensation, pay their expenses and provide a benefit program, including a retirement plan and a group insurance plan;

(13) select and contract with lottery vendors and lottery retailers;

(14) enter into contracts or agreements with state, local or federal law enforcement agencies or private investigators or other persons for the performance of law enforcement, background investigations and security checks;

(15) enter into contracts of all types on such terms and conditions as the authority may determine;

(16) establish and maintain banking relationships, including establishment of checking and savings accounts and lines of credit;

(17) advertise and promote the lottery and lottery games;

(18) act as a lottery retailer, conduct promotions that involve the dispensing of lottery tickets and establish and operate a sales facility to sell lottery tickets and any related merchandise; and

(19) adopt, repeal and amend such rules, policies and procedures as necessary to carry out and implement its powers and duties, organize and operate the authority, conduct lottery games and any other matters necessary or desirable for the efficient and effective operation of the lottery and the convenience of the public.

B. The powers enumerated in this section are cumulative of and in addition to those powers enumerated elsewhere in the New Mexico Lottery Act, and no such powers limit or restrict any other powers of the authority.

History: Laws 1995, ch. 155, 6; 2003, ch. 112, 1.



Section 6-24-7 - Board of directors; duties.

6-24-7. Board of directors; duties.

The board shall provide the authority with the private-sector perspective of a large marketing enterprise and shall make every effort to exercise sound and prudent business judgment in its management and promotion of the lottery. It is the duty of the board to:

A. adopt all rules, policies and procedures necessary for the establishment and operation of the lottery;

B. maximize the revenue for the public purposes of the New Mexico Lottery Act and to that end assure that all rules, policies and procedures adopted further revenue maximization;

C. appoint a chief executive officer, prescribe the chief executive officer's qualifications, duties and salary and set the salaries of the other officers and employees of the authority;

D. approve, disapprove, amend or modify the annual budget recommended by the chief executive officer for the operation of the authority;

E. approve or disapprove all procurements over seventy-five thousand dollars ($75,000);

F. supervise the chief executive officer and the other officers and employees of the authority and meet with the chief executive officer at least once every three months to make and consider recommendations, set policies, determine types and forms of lottery games to be operated by the lottery and transact other necessary business;

G. conduct, with the chief executive officer, a continuing study of the lottery and other state lotteries to improve the efficiency, profitability and security of the authority and the lottery;

H. prepare quarterly and annual reports and maintain records as required under the New Mexico Lottery Act;

I. pursue other matters necessary, desirable or convenient for the efficient and effective operation of lottery games, the continued entertainment and convenience of the public and the integrity of the lottery; and

J. support problem gambling initiatives and provide information to players about where to obtain problem gambling assistance in New Mexico.

History: Laws 1995, ch. 155, 7; 2007, ch. 72, 3.



Section 6-24-8 - Lottery games; adoption of rules, policies and procedures by board.

6-24-8. Lottery games; adoption of rules, policies and procedures by board.

The board may adopt rules, policies and procedures for the conduct of lottery games in general, including, but not limited to the following matters:

A. the type of games to be conducted, which may include any type of lottery game not prohibited by the New Mexico Lottery Act;

B. the percentage of lottery revenues that shall be returned to the public in the form of lottery prizes;

C. the method and location of selecting or validating winning tickets;

D. the manner and time of payment of prizes, which may include lump-sum payments or installments over a period of years;

E. the manner of payments of prizes to the holders of winning tickets;

F. the frequency of games and drawings or selection of winning tickets;

G. the method to be used in selling tickets, which may include the use of electronic or mechanical devices;

H. the price of each ticket and the number and size of prizes;

I. the conduct of drawings and determination of winners of lottery games;

J. requirements governing lottery tickets, including, but not limited to, requirements that all instant-win tickets be recyclable; and

K. any and all other matters necessary, desirable or convenient toward ensuring the efficient and effective operation of lottery games.

History: Laws 1995, ch. 155, 8.



Section 6-24-9 - Legislative oversight; legislative finance committee; duties.

6-24-9. Legislative oversight; legislative finance committee; duties.

A. The legislative finance committee shall oversee the operations of the authority, as well as periodically review and evaluate the success with which the authority is accomplishing its duties and operating the lottery pursuant to the New Mexico Lottery Act. The committee may conduct an independent audit or investigation of the lottery or the authority.

B. The legislative finance committee shall report annually its findings and recommendations on the lottery and the operation of the authority to each regular session of the legislature.

History: Laws 1995, ch. 155, 9; 2001, ch. 91, 1.



Section 6-24-10 - Chief executive officer; compensation; appointment; duties.

6-24-10. Chief executive officer; compensation; appointment; duties.

A. The board shall appoint and set the compensation of a "chief executive officer", who shall serve at the pleasure of the board.

B. The chief executive officer, who shall be an employee of the authority, shall:

(1) manage and direct the operation of the lottery and all administrative and technical activities of the authority in accordance with the provisions of the New Mexico Lottery Act and pursuant to rules, policies and procedures adopted by the board pursuant to that act;

(2) employ and supervise such personnel as deemed necessary;

(3) with the approval of the board and pursuant to rules, policies and procedures adopted by the board, enter into contracts for materials, equipment and supplies to be used in the operation of the lottery, for the design and installation of lottery games, for consultant services and for promotion of the lottery;

(4) contract with lottery retailers pursuant to the New Mexico Lottery Act and board rules;

(5) promote or provide for promotion of the lottery and any functions related to the authority;

(6) hire an executive vice president for security and an internal auditor and take all necessary measures to provide for the security and integrity of the lottery;

(7) prepare an annual budget for the approval of the board;

(8) provide quarterly to the board, the governor and the legislative finance committee a full and complete report of lottery revenues and expenses for the preceding quarter; and

(9) perform such other duties as are necessary to implement and administer the lottery.

C. The chief executive officer may refuse to renew a lottery contract in accordance with the provisions of the New Mexico Lottery Act or the rules, policies and procedures of the board.

D. The chief executive officer or his designee may conduct hearings and administer oaths to persons for the purpose of assuring the security or integrity of lottery operations or to determine the qualifications of or compliance by lottery vendors and lottery retailers.

History: Laws 1995, ch. 155, 10; 2001, ch. 91, 2.



Section 6-24-11 - Employees; conflict of interest; investigations; bonds.

6-24-11. Employees; conflict of interest; investigations; bonds.

A. No employee of the authority shall participate in any decision involving a lottery retailer with whom the employee has a financial interest.

B. No employee of the authority who leaves the employment of the authority may represent any lottery vendor or lottery retailer before the authority for a period of two years following termination of employment with the authority.

C. A background investigation shall be conducted on each applicant who has reached the final selection process prior to employment by the authority. The authority is authorized to pay for the actual cost of such investigations and may contract with the department of public safety for the performance of the investigations.

D. The authority shall bond authority employees with access to authority funds or lottery revenue in an amount determined by the board and may bond other employees as deemed necessary.

History: Laws 1995, ch. 155, 11.



Section 6-24-12 - Executive vice president for security; qualifications; duties.

6-24-12. Executive vice president for security; qualifications; duties.

A. The chief executive officer shall hire an executive vice president for security, who shall be qualified by training and experience, including at least five years of law enforcement experience, and be knowledgeable and experienced in computer security. The executive vice president for security shall take direction as needed from the chief executive officer and shall be accountable to the board.

B. The executive vice president for security shall:

(1) be the chief administrative officer of the security division of the authority, which is designated as a law enforcement agency for the purposes of administering the security provisions of the New Mexico Lottery Act;

(2) be responsible for assuring the security, honesty, fairness and integrity of the operation and administration of the lottery and to that end shall institute all necessary security measures, including an examination of the background of all prospective employees, lottery retailers, lottery vendors and lottery contractors;

(3) in conjunction with the chief executive officer, confer with the attorney general or his designee to promote and ensure the security, honesty, fairness and integrity of the operation and administration of the lottery; and

(4) in conjunction with the chief executive officer, report any alleged violation of law to the attorney general or any other appropriate law enforcement authority for further investigation and action.

C. The executive vice president for security and the employees of the division assigned by him as security agents shall be commissioned by the board as peace officers with full powers of arrest in the performance of their duties. These peace officers shall seek and must obtain certification pursuant to the provisions of the Law Enforcement Training Act [Chapter 29, Article 7 NMSA 1978].

D. The department of public safety in conjunction with the authority shall develop policy and procedures to require background checks. The policy and procedures shall require the fingerprinting of all board members and prospective employees. Fingerprint cards will be submitted to the department of public safety records bureau for processing through the federal bureau of investigation. The department of public safety will not disseminate the criminal history information to the authority.

E. An applicant for consideration shall be fingerprinted and shall provide two fingerprint cards to the department of public safety. Convictions of felonies or misdemeanors contained in the federal bureau of investigation record shall be used in accordance with Section 6-24-18 NMSA 1978. Other information contained in the federal bureau of investigation record supported by independent evidence can form the basis for the denial, suspension or revocation for good and just cause. Such records and any related information shall be privileged and shall not be disclosed to individuals not directly involved in the decisions affecting the specific applicants or employees. The authority shall pay for the cost of obtaining the federal bureau of investigation record. The department of public safety shall implement the provisions of this section on or before July 1, 1999.

History: Laws 1995, ch. 155, 12; 1999, ch. 287, 1.



Section 6-24-13 - Determination of confidential information; applicability of Open Meetings Act; criminal investigations.

6-24-13. Determination of confidential information; applicability of Open Meetings Act; criminal investigations.

A. The authority is specifically authorized to determine which information relating to the operation of the lottery is confidential. Such information is limited to trade secrets and proprietary information; security measures, systems or procedures; security reports; information concerning bids or other contract data during the negotiation process, the disclosure of which would impair the efforts of the authority to contract for goods or services on favorable terms; and information obtained pursuant to investigations that would be protected from public disclosure under the Inspection of Public Records Act [Chapter 14, Article 2 NMSA 1978].

B. The authority is subject to the provisions of the Open Meetings Act [Chapter 10, Article 15 NMSA 1978]; provided that meetings or portions of meetings devoted to discussing information deemed to be confidential pursuant to Subsection A of this section are exempt from the provisions of that act.

C. The authority or its authorized agent shall:

(1) conduct criminal background investigations and credit investigations on all potential lottery retailers and all lottery vendors prior to the execution of any contract with a lottery retailer or a lottery vendor;

(2) supervise ticket validation and lottery drawings;

(3) inspect at times determined solely by the authority the facilities of any lottery vendor or lottery retailer in order to determine the integrity of the lottery vendor's product or the operations of the lottery retailer in order to determine whether the lottery vendor or the lottery retailer is in compliance with its contract;

(4) report any suspected violations of the New Mexico Lottery Act to the appropriate district attorney, the attorney general or to any law enforcement agency having jurisdiction over the violation; and

(5) upon request, provide assistance to any district attorney, the attorney general or a law enforcement agency investigating a violation of the New Mexico Lottery Act.

History: Laws 1995, ch. 155, 13.



Section 6-24-14 - Lottery retailers; contracts; sales commission; bonds.

6-24-14. Lottery retailers; contracts; sales commission; bonds.

A. Lottery tickets shall be sold only by a lottery retailer who, pursuant to a contract with the authority, has been issued a certificate of authority signed by the chief executive officer. The lottery retailer shall display the certificate conspicuously at each authorized location. No lottery retailer shall sell a lottery ticket except from the locations listed in his contract and as evidenced by his certificate of authority unless the authority authorizes in writing any temporary location not listed in his contract.

B. Before entering into a contract with a lottery retailer applicant, the chief executive officer shall consider:

(1) the financial responsibility and security of the applicant and his business or activity;

(2) the accessibility of his place of business or activity to the public; and

(3) the sufficiency of existing licenses to serve the public convenience and the volume of the expected sales.

C. No person shall be a lottery retailer who:

(l) is under eighteen years of age;

(2) is engaged exclusively in the business of selling lottery tickets;

(3) is a lottery vendor or an employee or agent of any lottery vendor doing business in New Mexico;

(4) has been found to have violated any provisions of the New Mexico Lottery Act or any rule adopted by the board pursuant to that act; or

(5) fails to certify to the chief executive officer that his premises are in compliance with the federal Americans with Disabilities Act of 1990.

D. All lottery retailer contracts may be renewable annually in the discretion of the authority unless sooner terminated.

E. The authority to act as a lottery retailer is not assignable or transferable.

F. Lottery retailer applicants shall pay an application fee established by the board to cover the cost of investigating and processing the application.

G. The board shall determine the commission to be paid lottery retailers for their sales of lottery tickets.

H. Each lottery retailer shall keep a complete and current set of records accounting for all of his sales of lottery tickets and shall provide it for inspection upon request of the board, the chief executive officer, the legislative finance committee or the attorney general.

I. Lottery retailers shall make payments to the lottery only by check, bankdraft, electronic fund transfer or other recorded, noncash financial transfer method as determined by the chief executive officer.

J. No lottery retailer shall contract with any person for lottery goods or services except with the approval of the board.

History: Laws 1995, ch. 155, 14.



Section 6-24-15 - Lottery tickets; sales.

6-24-15. Lottery tickets; sales.

A. The price of each lottery ticket shall be clearly stated on the ticket. No person shall sell a ticket at a price other than at the price established by the authority unless authorized in writing by the chief executive officer. No person other than a lottery retailer shall sell lottery tickets, but this subsection shall not be construed to prevent a person who may lawfully purchase tickets from making a gift of lottery tickets. Transactions between individuals on a nonprofit basis are permissible. Nothing in the New Mexico Lottery Act shall be construed to prohibit the authority from designating certain of its agents or employees to sell or give lottery tickets directly to the public.

B. Lottery tickets may be given by merchants as a means of promoting goods or services to customers or prospective customers.

C. Tickets shall not be sold to or purchased by individuals under eighteen years of age. Persons under eighteen years of age may receive lottery tickets as gifts.

D. Tickets may be purchased only with cash or a check and shall not be purchased on credit.

E. The names of elected officials shall not appear on any lottery ticket.

History: Laws 1995, ch. 155, 15.



Section 6-24-16 - Termination of lottery retailer contracts.

6-24-16. Termination of lottery retailer contracts.

A. Any lottery retailer contract executed by the authority pursuant to the New Mexico Lottery Act shall specify the reasons for which a contract may be terminated by the authority, which reasons shall include but not be limited to:

(1) a violation of the New Mexico Lottery Act or any rule, policy or procedure of the board adopted pursuant to that act;

(2) failure to accurately or timely account for lottery tickets, lottery games, revenues or prizes as required by the authority;

(3) commission of any fraud, deceit or misrepresentation;

(4) failure to achieve sales goals established by the lottery;

(5) conduct prejudicial to public confidence in the lottery;

(6) the lottery retailer's filing for or being placed in bankruptcy or receivership;

(7) any material change as determined in the sole discretion of the authority in any matter considered by the authority in executing the contract with the lottery retailer; and

(8) failure to meet any of the objective criteria established by the authority pursuant to the New Mexico Lottery Act.

B. The chief executive officer may terminate a contract with a lottery retailer for violations or actions that according to the terms of the contract, pursuant to Subsection A of this section, require termination.

History: Laws 1995, ch. 155, 16.



Section 6-24-17 - Disclosure of odds.

6-24-17. Disclosure of odds.

The authority shall make adequate disclosure of the odds with respect to each lottery game by stating the odds in lottery game advertisements or by posting the odds at each place in which lottery tickets are sold.

History: Laws 1995, ch. 155, 17.



Section 6-24-18 - Felony and gambling-related convictions; ineligibility for lottery positions.

6-24-18. Felony and gambling-related convictions; ineligibility for lottery positions.

No person who has been convicted of a felony or a gambling-related offense under federal law or the law of any state may be a board member, chief executive officer, officer or employee of the authority, lottery vendor or lottery retailer. Prior to appointment as a board member, chief executive officer or other officer or employee, a person shall submit to the board a full set of fingerprints made at a law enforcement agency by an agent or officer of such agency on forms supplied by the authority. The executive vice president for security may require a lottery retailer to submit fingerprints prior to completing a contract.

History: Laws 1995, ch. 155, 18.



Section 6-24-19 - Procurement; competitive proposals.

6-24-19. Procurement; competitive proposals.

The authority shall enter into a contract for a procurement after evaluating competitive proposals and shall not design requests for proposals to provide only for sole source contracts. The authority shall conduct its own procurement, but the authority shall conduct all procurement in accordance with the Procurement Code [13-1-28 NMSA 1978]. In all procurement decisions, the authority shall take into account the particularly sensitive nature of the lottery and shall act to promote and ensure security, honesty, fairness and integrity in the operation and administration of the lottery and the objectives of raising revenue for the public purposes of the New Mexico Lottery Act. Procurements shall not be artificially divided to reduce the cost of the procurement below the procurement thresholds provided in the Procurement Code.

History: Laws 1995, ch. 155, 19; 2007, ch. 72, 4.



Section 6-24-20 - Disclosures by lottery vendor.

6-24-20. Disclosures by lottery vendor.

A. Any lottery vendor that submits a bid or proposal for a contract to supply lottery equipment, tickets or other material or services for use in the operation of the lottery shall disclose at the time of such bid or proposal:

(1) the lottery vendor's business name and address and the names and addresses of the following:

(a) if the lottery vendor is a partnership, all of the general and limited partners;

(b) if the lottery vendor is a trust, the trustee and all persons entitled to receive income or benefit from the trust;

(c) if the lottery vendor is an association, the members, officers and directors;

(d) if the lottery vendor is a corporation, the officers, directors and each owner or holder, directly or indirectly, of any equity security or other evidence of ownership of any interest in the corporation; except that, in the case of owners or holders of publicly held equity securities of a publicly traded corporation, only the names and addresses of those owning or holding five percent or more of the publicly held securities must be disclosed; and

(e) if the lottery vendor is a subsidiary company, each intermediary company, holding company or parent company involved therewith and the officers, directors and stockholders of each; except that, in the case of owners or holders of publicly held securities of an intermediary company, holding company, or parent company that is a publicly traded corporation, only the names and addresses of those owning or holding five percent or more of the publicly held securities must be disclosed;

(2) if the lottery vendor is a corporation, all the states in which the lottery vendor is authorized to do business and the nature of that business;

(3) other jurisdictions in which the lottery vendor has contracts to supply gaming materials, equipment or services;

(4) the details of any conviction by a federal or any state court of the lottery vendor or any person whose name and address is required under this section for a criminal offense punishable by imprisonment for more than one year and shall submit to the board a full set of fingerprints of such person made at a law enforcement agency by an agent or officer of such agency on forms supplied by the authority;

(5) the details of any disciplinary action taken by any state against the lottery vendor or any person whose name and address are required by this section regarding any matter related to gaming services or the selling, leasing, offering for sale or lease, buying or servicing of gaming materials or equipment;

(6) audited annual financial statements of the lottery vendor for the preceding five years;

(7) a statement of the lottery vendor's gross receipts realized in the preceding year from gaming services and the sale, lease or distribution of gaming materials or equipment to states operating lotteries and to private persons licensed to conduct gambling, differentiating that portion of the gross receipts attributable to transactions with states operating lotteries from that portion of the gross receipts attributable to transactions with private persons licensed to conduct gambling;

(8) the name and address of any source of gaming materials or equipment for the lottery vendor;

(9) the number of years the lottery vendor has been in the business of supplying gaming services or gaming materials or equipment; and

(10) any other information, accompanied by any documents the board by rule may reasonably require as being necessary or appropriate in the public interest to accomplish the purposes of the New Mexico Lottery Act.

B. No contract for supplying goods or services for use in the operation of the lottery is enforceable against the authority unless the requirements of this section have been fulfilled.

History: Laws 1995, ch. 155, 20.



Section 6-24-21 - Drawings for and payment of prizes; unclaimed prizes; applicability of taxation.

6-24-21. Drawings for and payment of prizes; unclaimed prizes; applicability of taxation.

A. All lottery prize drawings shall be open to the public. If the prior written approval of the chief executive officer and the executive vice president for security are obtained, the selection of winning entries may be performed by an employee of the lottery. A member of the board shall not perform the selection of a winning entry. Drawings for a prize of more than five thousand dollars ($5,000) shall be conducted and videotaped by the security division and witnessed by the internal auditor of the authority or his designee. Promotional drawings for a prize of less than five thousand dollars ($5,000) are exempt from the requirements of this subsection if prior written approval is given by the chief executive officer and the executive vice president for security. All lottery drawing equipment used in public drawings to select winning numbers or entries or participants for prizes shall be examined and tested by the chief executive officer's staff and the internal auditor of the authority or his designee prior to and after each public drawing.

B. Any lottery prize is subject to applicable state taxes. The authority shall report to the state and federal taxing authorities any lottery prize exceeding six hundred dollars ($600).

C. The authority shall adopt rules, policies and procedures to conduct fair and equitable drawings and establish a system of verifying the validity of tickets claimed to win prizes and to effect payment of such prizes, provided:

(1) no prize shall be paid upon a ticket purchased or sold in violation of the New Mexico Lottery Act. Any such prize shall constitute an unclaimed prize for purposes of this section;

(2) the authority is discharged from all liability upon payment of a prize;

(3) the board may by rule provide for the payment of prizes by lottery retailers, whether or not the lottery retailer sold the winning ticket, whenever the amount of the prize is less than an amount set by board rule. Payment shall not be made directly to a player by a machine or a mechanical or electronic device;

(4) prizes not claimed within the time period established by the authority are forfeited and shall be paid into the prize fund. No interest is due on a prize when a claim is delayed;

(5) the right to a prize is not assignable, but prizes may be paid to a deceased winner's estate or to a person designated by judicial order;

(6) until a signature or mark is placed on a ticket in the area designated for signature, a ticket is owned by the bearer of the ticket, but after a signature or mark is placed on a ticket in the area designated for signature, a ticket is owned by the person whose signature or mark appears, and that person is entitled to any prize attributable to the owner; and

(7) the authority is not responsible for lost or stolen tickets.

History: Laws 1995, ch. 155, 21; 1999, ch. 287, 2.



Section 6-24-22 - Lien on lottery winnings for debt collected by human services department; payment to department; procedure.

6-24-22. Lien on lottery winnings for debt collected by human services department; payment to department; procedure.

A. The human services department shall periodically certify to the authority the names and social security numbers of persons owing a debt to or collected by the human services department. This list shall include individuals that owe child support being collected by the state's child support enforcement agency pursuant to Title IV-D of the Social Security Act.

B. Prior to the payment of a lottery prize in excess of six hundred dollars ($600), the lottery shall check the name of the winner against the list of names and social security numbers of persons owing a debt to or collected by the human services department.

C. If the prize winner is on the list of persons owing a debt to or collected by the agency, the lottery shall make a good-faith attempt to notify the human services department, and the department then has a lien against the lottery prize in the amount of the debt owed to or collected by the agency. The lottery has no liability to the human services department or the person on whose behalf the department is collecting the debt if the lottery fails to match a winner's name to a name on the list or is unable to notify the department of a match. The department shall provide the lottery with written notice of a lien promptly within five working days after the lottery notifies the department of a match.

D. If the lottery prize is to be paid directly by the authority, the amount of the debt owed to or collected by the human services department shall be held by the lottery for a period of ninety days from the lottery's confirmation of the amount of the debt to allow the department to institute any necessary administrative seizure proceedings in accordance with Section 27-1-11 NMSA 1978. If an administrative seizure a proceeding is not initiated within the ninety-day period, the authority shall release the lottery prize payment to the winner.

E. The human services department, in its discretion, may release or partially release the lien upon written notice to the authority.

F. A lien or administrative seizure established against a lottery prize on behalf of a child support enforcement case shall take first priority over all other liens established by the department.

G. A lien under this section is in addition to any other lien created by law.

History: Laws 1995, ch. 155, 22; 2004, ch. 40, 1.



Section 6-24-23 - Recompiled.

6-24-23. Recompiled.



Section 6-24-24 - Disposition of revenue.

6-24-24. Disposition of revenue.

A. As nearly as practical, an amount equal to at least fifty percent of the gross annual revenue from the sale of lottery tickets shall be returned to the public in the form of lottery prizes.

B. No later than the last business day of each month, the authority shall transmit at least twenty-seven percent of the gross revenue of the previous month until December 31, 2008 and at least thirty percent of the gross revenue of the previous month thereafter to the state treasurer, who shall deposit it in the lottery tuition fund.

C. Operating expenses of the lottery include all costs incurred in the operation and administration of the lottery and all costs resulting from any contracts entered into for the purchase or lease of goods or services required by the lottery, including the costs of supplies, materials, tickets, independent audit services, independent studies, data transmission, advertising, promotion, incentives, public relations, communications, commissions paid to lottery retailers, printing, distribution of tickets, purchases of annuities or investments to be used to pay future installments of winning lottery tickets, debt service and payment of any revenue bonds issued, contingency reserves, transfers to the reserve fund and any other necessary costs incurred in carrying out the provisions of the New Mexico Lottery Act.

History: Laws 1995, ch. 155, 24; 2000, ch. 52, 1; 2001, ch. 300, 3; 2007, ch. 72, 5.



Section 6-24-25 - Prohibition on use of state funds.

6-24-25. Prohibition on use of state funds.

The authority shall be self-sustaining and self-funded. No appropriations, loans or other transfer of state funds shall be made to the authority or used or obligated to pay the expenses of the authority or lottery prizes. No claim for the payment of any lottery expense or lottery prize shall be made against any money other than money credited to the authority.

History: Laws 1995, ch. 155, 25.



Section 6-24-26 - Authorization to issue revenue bonds.

6-24-26. Authorization to issue revenue bonds.

A. In order to provide funds for the initial development and operation of the lottery, the board is authorized to issue lottery revenue bonds in an amount not to exceed three million dollars ($3,000,000) payable solely from revenues of the authority generated from operation of the lottery.

B. The board may issue bonds to refund other bonds issued pursuant to this section.

C. The bonds shall have a maturity of no more than five years from the date of issuance. The board shall determine all other terms, covenants and conditions of the bonds; provided, however, that the bonds may provide for prepayment in part or in full of the balance due at any time without penalty.

D. The bonds shall be executed with the manual or facsimile signature of the chief executive officer or the chairman of the board and attested by another member of the board. The bonds may bear the seal, if any, of the authority.

E. The proceeds of the bonds and the earnings on those proceeds are appropriated to the authority for the initial development and operation of the lottery, to pay expenses incurred in the preparation, issuance and sale of the bonds, to pay any obligations relating to the bonds and the proceeds of the bonds under the Internal Revenue Code of 1986 and for any other lawful purpose.

F. The bonds may be sold either at a public sale or at a private sale to the state investment officer or to the state treasurer. If the bonds are sold at a public sale, the notice of sale and other procedures for the sale shall be determined by the chief executive officer or the board.

G. This section is full authority for the issuance and sale of the bonds, and the bonds shall not be invalid for any irregularity or defect in the proceedings for their issuance and sale and shall be incontestable in the hands of bona fide purchasers or holders of the bonds for value.

H. An amount of money from the sources specified in Subsection A of this section sufficient to pay the principal of and interest on the bonds as they become due in each year shall be set aside, and is hereby pledged, for the payment of the principal and interest on the bonds.

I. The bonds shall be legal investments for any person or board charged with the investment of public funds and may be accepted as security for any deposit of public money, and the bonds and interest thereon are exempt from taxation by the state and any political subdivision or agency of the state.

J. The bonds shall be payable by the authority, which shall keep a complete record relating to the payment of the bonds.

History: Laws 1995, ch. 155, 26.



Section 6-24-27 - Revenue and budget reports; records; independent audits.

6-24-27. Revenue and budget reports; records; independent audits.

A. The board shall:

(1) submit quarterly and annual reports to the governor and the legislative finance committee disclosing the total lottery revenue, prizes, commissions, ticket costs, operating expenses and other revenue of the authority during the reporting period and, in the annual report, describe the organizational structure of the authority and summarize the functions performed by each organizational division within the authority;

(2) maintain weekly or more frequent records of lottery transactions, including the distribution of lottery tickets to retailers, revenue received, claims for prizes, prizes paid, prizes forfeited and other financial transactions of the authority; and

(3) use the state government fiscal year.

B. The board shall provide, for informational purposes, to the department of finance and administration and the legislative finance committee, by December 1 of each year, a copy of the annual proposed operating budget for the authority for the succeeding fiscal year. This budget proposal shall also be accompanied by an estimate of the revenue to be deposited in the lottery tuition fund for the current and succeeding fiscal years.

C. The board shall contract with an independent certified public accountant or firm for an annual financial audit of the authority. The certified public accountant or firm shall have no financial interest in any lottery contractor. The certified public accountant or firm shall present an audit report no later than March 1 for the prior fiscal year. The certified public accountant or firm shall evaluate the internal auditing controls in effect during the audit period. The cost of this financial audit shall be an operating expense of the authority. The legislative finance committee may, at any time, order an audit of any phase of the operations of the authority, at the expense of the authority, and shall receive a copy of the annual independent financial audit. A copy of any audit performed by the certified public accountant or ordered by the legislative finance committee shall be transmitted to the governor, the speaker of the house of representatives, the president pro tempore of the senate, the legislative finance committee and the legislative council service library.

History: Laws 1995, ch. 155, 27; 2001, ch. 91, 3; 2007, ch. 72, 6.



Section 6-24-28 - Internal auditor; appointment; duties.

6-24-28. Internal auditor; appointment; duties.

A. The board, with the recommendation and assistance of the chief executive officer, shall employ an internal auditor. The internal auditor, who shall be an employee of the authority, shall be qualified by training and experience as an auditor and management analyst and have at least five years of auditing experience. The internal auditor shall take direction as needed from the chief executive officer and be accountable to the board.

B. The internal auditor shall conduct and coordinate comprehensive audits for all aspects of the lottery, provide management analysis expertise and carry out any other duties specified by the board and by law. The internal auditor shall specifically:

(1) conduct, or provide for through a competitive bid process, an annual financial audit and observation audits of drawings;

(2) create an annual audit plan to be approved by the board;

(3) search for means of better efficiency and cost savings and waste prevention;

(4) examine the policy and procedure needs of the lottery and determine compliance;

(5) ensure that proper internal controls exist;

(6) perform audits that meet or exceed governmental audit standards; and

(7) submit audit reports on a quarterly basis to the board, the chief executive officer, the state auditor and the legislative finance committee.

C. The internal auditor shall conduct audits as needed in the areas of:

(1) personnel security;

(2) lottery retailer security;

(3) lottery contractor security;

(4) security of manufacturing operations of lottery contractors;

(5) security against lottery ticket counterfeiting and alteration and other means of fraudulently winning;

(6) security of drawings among entries or finalists;

(7) computer security;

(8) data communications security;

(9) database security;

(10) systems security;

(11) lottery premises and warehouse security;

(12) security in distribution;

(13) security involving validation and payment procedures;

(14) security involving unclaimed prizes;

(15) security aspects applicable to each particular lottery game;

(16) security of drawings in games whenever winners are determined by drawings;

(17) the completeness of security against locating winners in lottery games with preprinted winners by persons involved in their production, storage, distribution, administration or sales; and

(18) any other aspects of security applicable to any particular lottery game and to the lottery and its operations.

D. Specific audit findings related to security invasion techniques are confidential and may be reported only to the chief executive officer or his designee, the board, the governor and the attorney general.

History: Laws 1995, ch. 155, 28; 2001, ch. 91, 4.



Section 6-24-29 - Unlawfully influencing and fraud; penalties.

6-24-29. Unlawfully influencing and fraud; penalties.

A. It is unlawful to knowingly:

(1) influence the winning of a prize through the use of coercion, fraud, deception or tampering with lottery equipment or materials;

(2) make a material false statement in any application for selection as a lottery retailer or any lottery vendor proposal or other proposal to conduct lottery activities or to make a material false entry in any book or record that is compiled or maintained or submitted pursuant to the provisions of the New Mexico Lottery Act;

(3) obtain or attempt to obtain access to a computer database or information maintained by the authority without the specific written authorization of the authority; or

(4) obtain or attempt to obtain access to a computer database or information maintained by a person pursuant to a contract with the authority without the specific written authorization of the authority.

B. Any person who violates any provision of Subsection A of this section is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

History: Laws 1995, ch. 155, 29; 1999, ch. 287, 3.



Section 6-24-30 - Conflicts of interest; penalties.

6-24-30. Conflicts of interest; penalties.

A. It is unlawful for the chief executive officer, a board member or any employee of the authority or any person residing in the household of the officer, board member or employee to:

(1) have, directly or indirectly, an interest in a business, knowing that such business contracts with the lottery for a major procurement, whether such interest is as a natural person, partner, member of an association, stockholder or director or officer of a corporation; or

(2) accept or agree to accept any economic opportunity, gift, loan, gratuity, special discount, favor, service or hospitality having an aggregate value of more than twenty dollars ($20.00) in any calendar year, except for food and beverages consumed by the recipient at the time of receipt, from a person, knowing that the person:

(a) contracts or seeks to contract with the state to supply gaming equipment, materials, lottery tickets or consulting services for use in the lottery; or

(b) is a lottery retailer.

B. It is unlawful for a lottery retailer or a lottery vendor to offer, pay, give or make any economic opportunity, gift, loan, gratuity, special discount, favor, service or hospitality having an aggregate value of more than twenty dollars ($20.00) in any calendar year, except food and beverages consumed by the recipient at the time of receipt, to a person, knowing the person is the chief executive officer, a board member or an employee of the authority, or a person residing in the household of the officer, board member or employee.

C. Any person who violates any provision of this section is guilty of a misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978.

D. If a board member, the chief executive officer or an employee of the authority, or any person residing in the household thereof, is convicted of a violation of this section, that board member, chief executive officer or employee shall be removed from office or employment with the authority.

History: Laws 1995, ch. 155, 30; 1999, ch. 287, 4.



Section 6-24-31 - Forgery of lottery ticket; penalty.

6-24-31. Forgery of lottery ticket; penalty.

A. It is unlawful to falsely make, alter, forge, pass, present or counterfeit, with intent to defraud, a lottery ticket, or receipt for the purchase thereof, issued or purported to have been issued by the lottery under the New Mexico Lottery Act.

B. It is unlawful to steal, knowingly possess or attempt to redeem stolen lottery tickets.

C. A person who violates the provisions of Subsection A of this section when:

(1) the value of all things received in return for the forged lottery ticket or forged receipt for the purchase of a lottery ticket is one hundred dollars ($100) or less is guilty of a petty misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978;

(2) the value of all things received in return for the forged lottery ticket or forged receipt for the purchase of a lottery ticket is more than one hundred dollars ($100) but not more than one thousand dollars ($1,000) is guilty of a misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978;

(3) the value of all things received in return for the forged lottery ticket or forged receipt for the purchase of a lottery ticket is more than one thousand dollars ($1,000) but not more than two thousand five hundred dollars ($2,500) is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978;

(4) the value of all things received in return for the forged lottery ticket or forged receipt for the purchase of a lottery ticket is more than two thousand five hundred dollars ($2,500) but not more than twenty thousand dollars ($20,000) is guilty of a third degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978; and

(5) the value of all things received in return for the forged lottery ticket or forged receipt for the purchase of a lottery ticket is more than twenty thousand dollars ($20,000) is guilty of a second degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

D. A person who violates the provisions of Subsection B of this section when:

(1) the face value of the lottery tickets is one hundred dollars ($100) or less is guilty of a petty misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978;

(2) the face value of the lottery tickets is more than one hundred dollars ($100) but not more than one thousand dollars ($1,000) is guilty of a misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978;

(3) the face value of the lottery tickets is more than one thousand dollars ($1,000) but not more than two thousand five hundred dollars ($2,500) is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978;

(4) the face value of the lottery tickets is more than two thousand five hundred dollars ($2,500) but not more than twenty thousand dollars ($20,000) is guilty of a third degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978; and

(5) the face value of the lottery tickets is more than twenty thousand dollars ($20,000) is guilty of a second degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

History: Laws 1995, ch. 155, 31; 1999, ch. 287, 5.



Section 6-24-32 - Unlawful sale of lottery ticket; penalty.

6-24-32. Unlawful sale of lottery ticket; penalty.

A. It is unlawful for:

(1) any person to sell a lottery ticket at a price other than that fixed by the authority pursuant to the New Mexico Lottery Act;

(2) any person other than the authority or a lottery retailer to sell or resell any lottery ticket; and

(3) any person to sell a lottery ticket to any person under eighteen years of age.

B. Notwithstanding the provisions of Subsection A of this section, any person may make a gift of lottery tickets, and the authority or a lottery retailer may make a gift of lottery tickets for promotional purposes.

C. Any person who violates any provision of this section for the first time is guilty of a misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978.

D. Any person who violates any provision of this section for a second or subsequent time is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

History: Laws 1995, ch. 155, 32.



Section 6-24-33 - Unlawful purchase of lottery ticket; penalty.

6-24-33. Unlawful purchase of lottery ticket; penalty.

A. It is unlawful for the following persons to purchase a lottery ticket or to share knowingly in the lottery winnings of another person:

(1) the chief executive officer, a board member or an employee of the authority; or

(2) an owner, officer or employee of a lottery vendor or, in the case of a corporation, an owner of five percent or more of the corporate stock of a lottery vendor.

B. Notwithstanding the provisions of Subsection A of this section, the chief executive officer may authorize in writing any employee of the authority and any employee of a lottery contractor to purchase a lottery ticket for the purposes of verifying the proper operation of the lottery with respect to security, systems operation and lottery retailer contract compliance. Any prize awarded as a result of such ticket purchase shall become the property of the authority and shall be added to the prize pools of subsequent lottery games.

C. Nothing in this section shall prohibit lottery retailers or their employees from purchasing lottery tickets or from being paid a prize for a winning ticket.

D. Certain classes of persons who, because of the unique nature of the supplies or services they provide for use directly in the operation of the lottery, may be prohibited, in accordance with rules adopted by the board, from participating in any lottery in which such supplies or services are used.

E. Any person who violates any provision of this section for the first time is guilty of a misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978.

F. Any person who violates any provision of this section for a second or subsequent time is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

History: Laws 1995, ch. 155, 33; 2001, ch. 91, 5.



Section 6-24-34 - Criminal provisions of act in addition to any existing Criminal Code provisions.

6-24-34. Criminal provisions of act in addition to any existing Criminal Code provisions.

The criminal provisions of the New Mexico Lottery Act are not intended to and do not replace or preempt prosecution for Criminal Code [30-1-1 NMSA 1978] violations based on identical or similar conduct.

History: Laws 1995, ch. 155, 34.






Article 25 - Statewide Economic Development

Section 6-25-1 - Short title.

6-25-1. Short title.

Chapter 6, Article 25 NMSA 1978 may be cited as the "Statewide Economic Development Finance Act".

History: Laws 2003, ch. 349, 1; 2005, ch. 103, 1.



Section 6-25-2 - Findings and purpose.

6-25-2. Findings and purpose.

A. The legislature finds that:

(1) it is important for government to promote, support and assist in developing a thriving economic base within the state; increase opportunities for gainful employment and improved living conditions; assist in promoting a balanced and productive economy; encourage the flow of private capital for investment in productive enterprises; and otherwise improve the prosperity, health and general welfare of the people of the state;

(2) in order to attract and encourage established businesses to locate in New Mexico, to retain and expand existing New Mexico businesses and to provide an environment that supports new and emerging businesses within the state, New Mexico communities must be able to provide basic infrastructure and educational, cultural and recreational facilities that require substantial financial resources beyond those of many New Mexico communities;

(3) other states have agencies dedicated to providing financing for economic development projects, which agencies work directly with the state, municipalities, counties and regional economic development agencies to provide the necessary financing related to retaining and attracting businesses and to provide financing to qualified nonprofit corporations that provide community housing, education, health care and cultural facilities;

(4) it is necessary to provide coordinated planning and financing resources to address community and cultural infrastructure needs; and

(5) the combined expertise and resources of the economic development department and the New Mexico finance authority should be used:

(a) for the effective promotion of economic development within the state;

(b) to increase the gainful employment of the citizens and decrease the cost of social services and unemployment compensation;

(c) to increase the tax base of the state; and

(d) to improve the prosperity, health and welfare of the people of the state.

B. The purpose of the Statewide Economic Development Finance Act is to:

(1) stimulate economic development with needed programs in the public interest that serve necessary and valid public purposes; and

(2) provide one method of implementing the economic development assistance provisions of Subsection D of Article 9, Section 14 of the constitution of New Mexico for state projects.

History: Laws 2003, ch. 349, 2; 2005, ch. 103, 2.



Section 6-25-3 - Definitions.

6-25-3. Definitions.

As used in the Statewide Economic Development Finance Act:

A. "authority" means the New Mexico finance authority;

B. "department" means the economic development department;

C. "community development entity" means an entity designed to take advantage of the federal new markets tax credit program;

D. "economic development assistance provisions" means the economic development assistance provisions of Subsection D of Article 9, Section 14 of the constitution of New Mexico;

E. "project revenue bonds" means bonds, notes or other instruments authorized in Section 6-25-7 NMSA 1978 and issued by the authority pursuant to the Statewide Economic Development Finance Act on behalf of eligible entities;

F. "economic development goal" means:

(1) assistance to rural and underserved areas designed to increase business activity;

(2) retention and expansion of existing business enterprises;

(3) attraction of new business enterprises; or

(4) creation and promotion of an environment suitable for the support of start-up and emerging business enterprises within the state;

G. "economic development revolving fund bonds" means bonds, notes or other instruments payable from the fund and issued by the authority pursuant to the Statewide Economic Development Finance Act;

H. "eligible entity" means a for-profit or not-for-profit business enterprise, including a corporation, limited liability company, partnership or other entity, determined by the department to be engaged in an enterprise that serves an economic development goal and is suitable for financing assistance;

I. "federal new markets tax credit program" means the tax credit program codified as Section 45D of the Internal Revenue Code, as that section may be amended or renumbered, and regulations issued pursuant to that section;

J. "financing assistance" means project revenue bonds, loans, loan participations or loan guarantees provided by the authority to or for eligible entities pursuant to the Statewide Economic Development Finance Act;

K. "fund" means the economic development revolving fund;

L. "mortgage" means a mortgage, deed of trust or pledge of any assets as a collateral security;

M. "opt-in agreement" means an agreement entered into between the department and a qualifying county, a school district and, if applicable, a qualifying municipality that provides for county, school district and, if applicable, municipal approval of a project, subject to compliance with all local zoning, permitting and other land use rules, and for payments in lieu of taxes to the qualifying county, school district and, if applicable, qualifying municipality as provided by the Statewide Economic Development Finance Act;

N. "payment in lieu of taxes" means the total annual payment, including any state in-lieu payment, paid as compensation for the tax impact of a project, in an amount negotiated and determined in the opt-in agreement between the department and the qualifying county, the school district and, if applicable, the qualifying municipality, which payment shall be distributed to the county, municipality and school district in the same proportion as property tax revenues are normally distributed to those recipients;

O. "standard project" means land, buildings, improvements, machinery and equipment, operating capital and other personal property for which financing assistance is provided for adequate consideration, taking into account the anticipated quantifiable benefits of the standard project, for use by an eligible entity as:

(1) industrial or manufacturing facilities;

(2) commercial facilities, including facilities for wholesale sales and services;

(3) health care facilities, including hospitals, clinics, laboratory facilities and related office facilities;

(4) educational facilities, including schools;

(5) arts, entertainment or cultural facilities, including museums, theaters, arenas or assembly halls; and

(6) recreational and tourism facilities, including parks, pools, trails, open space and equestrian facilities;

P. "project" means a standard project or a state project;

Q. "qualifying municipality or county" means a municipality or county that enters into an opt-in agreement;

R. "quantifiable benefits" means a project's advancement of an economic development goal as measured by a variety of factors, including:

(1) the benefits an eligible entity contracts to provide, such as local hiring quotas, job training commitments and installation of public facilities or infrastructure; and

(2) other benefits such as the total number of direct and indirect jobs created by the project, total amount of annual salaries to be paid as a result of the project, total gross receipts and occupancy tax collections, total property tax collections, total state corporate and personal income tax collections and other fee and revenue collections resulting from the project;

S. "school district" means a school district where a project is located that is exempt from property taxes pursuant to the Statewide Economic Development Finance Act;

T. "state in-lieu payment" means an annual payment, in an amount determined by the department, that will be distributed to a qualifying county, a school district and, if applicable, a qualifying municipality in the same proportion as property tax revenues are normally distributed to those recipients;

U. "state project" means land, buildings or infrastructure for facilities to support new or expanding eligible entities for which financing assistance is provided pursuant to the economic development assistance provisions; and

V. "tax impact of a project" means the annual reduction in property tax revenue to affected property tax revenue recipients directly resulting from the conveyance of a project to the department.

History: Laws 2003, ch. 349, 3; 2005, ch. 103, 3; 2006, ch. 64, 1.



Section 6-25-4 - Economic development department; additional powers.

6-25-4. Economic development department; additional powers.

Consistent with the provisions of the Statewide Economic Development Finance Act, the department may:

A. acquire, whether by construction, purchase, gift or lease, and hold fee simple title to or other interest in any project;

B. enter into a lease of property in connection with any project;

C. sell, lease or otherwise dispose of any project;

D. assign lease payments, rents and any other revenues derived from a project to the authority pursuant to leases, mortgages or indentures securing payment of the principal of, interest on and any other charges and expenses relating to project revenue bonds issued by the authority;

E. make state in-lieu payments to a qualifying county, a school district and, if applicable, a qualifying municipality to offset the tax impact of a project; and

F. coordinate with the authority:

(1) for the authority's provision of staffing support and assistance in carrying out the department's responsibilities under the Statewide Economic Development Finance Act; and

(2) to enter into memoranda of understanding or such other agreements as the department and authority determine to be appropriate for such purposes.

History: Laws 2003, ch. 349, 4; 2005, ch. 103, 4.



Section 6-25-5 - Additional duties of the economic development department and the New Mexico finance authority; opt-in agreements.

6-25-5. Additional duties of the economic development department and the New Mexico finance authority; opt-in agreements.

A. For the purpose of recommending projects to the authority for financing assistance, the department and the authority shall coordinate to:

(1) survey potential eligible entities and projects and provide outreach services to local governments and eligible entities, for the purpose of identifying and recommending projects to the authority for financing assistance;

(2) evaluate potential projects for suitability for financing assistance;

(3) formulate recommendations of projects that are suitable for financing assistance; and

(4) obtain input and information relevant to the establishment and implementation of criteria for evaluating potential projects.

B. The department, with such staffing and other assistance from the authority as the department may request, shall propose to enter into opt-in agreements with counties, school districts and municipalities for the purpose of facilitating local government approvals necessary to permit projects to proceed. Opt-in agreements shall provide:

(1) for project compliance with all applicable local land use regulations;

(2) for payments in lieu of taxes to qualifying counties, school districts and, if applicable, qualifying municipalities to mitigate the tax impact of a project;

(3) that financing assistance is conditioned upon compliance with:

(a) all applicable ordinances, regulations and codes of a local government concerning planning, zoning and development permitting; and

(b) such other requirements as the department and the county, school district and municipality may agree to include;

(4) that the payments in lieu of taxes shall be distributed in a manner and in amounts calculated in accordance with the provisions of Section 6-25-14 NMSA 1978; and

(5) that the county, school district or municipality reserves the right to withdraw from the agreement if it determines that the project subject to the agreement does not satisfy the requirements enumerated in the opt-in agreement.

C. The department shall adopt rules for the exercise of its powers and responsibilities pursuant to the Statewide Economic Development Finance Act.

History: Laws 2003, ch. 349, 5; 2005, ch. 103, 5.



Section 6-25-6 - New Mexico finance authority; additional powers and duties.

6-25-6. New Mexico finance authority; additional powers and duties.

A. To implement a program to assist eligible entities in financing projects, the authority has the powers specified in this section.

B. State projects receiving financing assistance with money in the fund shall first be approved by law. To protect public money in the fund or other public resources, rules of the authority relating to state projects shall include provisions to ensure achievement of the economic development goals of the state project and shall describe the means of recovering public money or other public resources if an eligible entity defaults on its obligations to the authority.

C. Standard projects receiving financing assistance with money in the fund shall be approved by the authority pursuant to rules approved by the New Mexico finance authority oversight committee. Beginning July 1, 2019, standard projects shall first be approved by law.

D. The authority may:

(1) issue project revenue bonds on behalf of an eligible entity, payable from the revenues of a project and other revenues authorized as security for the bonds, to finance a project on behalf of an eligible entity;

(2) make loans from the fund for projects to eligible entities that establish one or more dedicated sources of revenue to repay the loan from the authority;

(3) enter into loan participation agreements from the fund for projects, whether in the form of an interest rate buy-down, the purchase of loans or portions of loans originated and underwritten by third-party lenders or other similar arrangements;

(4) provide loan guarantees from the fund for projects;

(5) make, execute and enforce all contracts necessary, convenient or desirable for purposes of the authority or pertaining to project revenue bonds, economic development revolving fund bonds, loans, loan participations or loan guarantees and the Statewide Economic Development Finance Act and pay the reasonable value of services rendered to the authority pursuant to the contracts;

(6) purchase and hold loans and loan participations in the fund at prices and in a manner determined by the authority;

(7) sell loans and loan participations acquired or held by the authority in the fund at prices and in a manner determined by the authority;

(8) prescribe the form of application or procedure required of an eligible entity to apply for financing assistance;

(9) fix the terms and conditions of the financing assistance, including the priority of lien and type of collateral or other security, and enter into agreements with eligible entities with respect to financing assistance;

(10) fix, revise from time to time, charge and collect fees and other charges in connection with the issuance of bonds; the making, purchase, participation in or guarantee of loans; and the review of proposed financing assistance to an eligible entity, whether or not the financing assistance is provided;

(11) employ architects, engineers, accountants and attorneys; construction and financial experts; and such other advisors, consultants and agents as may be necessary in its judgment, and fix and pay their compensation;

(12) to the extent allowed under its contracts with the holders of bonds of the authority, consent to modification of the rate of interest, time and payment of installments of principal or interest, security or any other term of financing assistance;

(13) onsider the ability of the eligible entity to secure financing for a project from other sources and the costs of that financing;

(14) acquire fee simple, leasehold, mortgagor's or mortgagee's interests in real or personal property and sell, mortgage, convey, lease or assign that property for authority purposes; and

(15) in the event of default by an eligible entity, enforce its rights by suit, mandamus and all other remedies available under law.

E. The authority shall adopt rules subject to approval of the New Mexico finance authority oversight committee to:

(1) establish procedures for applying for financing assistance;

(2) establish credit qualifications for eligible entities and establish terms and conditions for financing assistance;

(3) establish economic development goals for projects in consultation with the department;

(4) establish methods for determining quantifiable benefits;

(5) provide safeguards to protect public money and other public resources provided for a state project;

(6) establish procedures by which the authority requests approval by law for projects receiving financing assistance with money in the fund; and

(7) establish fees to pay the costs of evaluating, originating and administering financing assistance.

F. The authority shall coordinate with the department to provide staffing and other assistance to the department in carrying out the department's responsibilities and activities pursuant to the Statewide Economic Development Finance Act.

G. The authority shall report to the New Mexico finance authority oversight committee twice each year regarding the total expenditures from the economic development revolving fund for the previous fiscal year, the purposes for which expenditures were made, an analysis of the progress of the projects funded and proposals for legislative action.

History: Laws 2011, ch. 150, 2; 2013, ch. 106, 2; repealed and reenacted by Laws 2016, ch. 38, 1.



Section 6-25-6.1 - New Mexico finance authority; additional powers; federal new markets tax credit program.

6-25-6.1. New Mexico finance authority; additional powers; federal new markets tax credit program.

In addition to other powers granted to the authority, the authority may form, operate, own or co-own one or more nonprofit or for-profit qualified community development entities for the purpose of participation in the federal new markets tax credit program, and pursuant to participation in the federal new markets tax credit program may:

A. apply for and obtain one or more allocations of new markets tax credits;

B. market and sell qualified equity investments;

C. make qualified low-income community investments; and

D. take all actions necessary or convenient to carry out the purposes of the qualified community development entity or to participate in the federal new markets tax credit program.

History: Laws 2006, ch. 64, 2.



Section 6-25-7 - Project revenue bonds.

6-25-7. Project revenue bonds.

A. The authority may issue project revenue bonds on behalf of an eligible entity to provide funds for a project. Project revenue bonds issued pursuant to the Statewide Economic Development Finance Act shall not be a general obligation of the authority or the state within the meaning of any provision of the constitution of New Mexico and shall never give rise to a pecuniary liability of the authority or the state or a charge against the general credit or taxing powers of the state. Project revenue bonds shall be payable from the revenue derived from a project being financed by the bonds and from other revenues pledged by an eligible entity, and may be secured in such manner as provided in the Statewide Economic Development Finance Act and as determined by the authority. Project revenue bonds may be executed and delivered at any time, may be in such form and denominations, may be payable in installments and at times not exceeding thirty years from their date of delivery, may bear or accrete interest at a rate or rates and may contain such provisions not inconsistent with the Statewide Economic Development Finance Act, all as provided in the resolution and proceedings of the authority authorizing issuance of the bonds. Project revenue bonds issued by the authority pursuant to the Statewide Economic Development Finance Act may be sold at public or private sale in such manner and from time to time as may be determined by the authority, and the authority may pay all expenses that the authority may determine necessary in connection with the authorization, sale and issuance of the bonds. All project revenue bonds issued pursuant to the Statewide Economic Development Finance Act shall be negotiable.

B. The principal of and interest on project revenue bonds issued pursuant to the Statewide Economic Development Finance Act shall be secured by a pledge of the revenues of the project being financed with the proceeds of the bonds, may be secured by a mortgage of all or a part of the project being financed or other collateral pledged by an eligible entity, and may be secured by the lease of such project, which collateral and lease may be assigned, in whole or in part, by the department to the authority or to third parties to carry out the purposes of the Statewide Economic Development Finance Act. The resolution of the authority pursuant to which the project revenue bonds are authorized to be issued or any such mortgage may contain any agreement and provisions customarily contained in instruments securing bonds, including provisions respecting the fixing and collection of all revenues from any project to which the resolution or mortgage pertains, the terms to be incorporated in the lease of the project, the maintenance and insurance of the project, the creation and maintenance of special funds from the revenues of the project and the rights and remedies available in event of default to the bondholders or to the trustee under a mortgage, all as determined by the authority or the department and as shall not be in conflict with the Statewide Economic Development Finance Act; provided, however, that in making any such agreements or provisions, the authority and the department may not obligate themselves except with respect to the project and application of the revenues from the project, and except as expressly permitted by the Statewide Economic Development Finance Act, and shall not have the power to incur a pecuniary liability or a charge, or to pledge the general credit or taxing power of the state. The resolution authorizing the issuance of project revenue bonds may provide procedures and remedies in the event of default in payment of the principal of or interest on the bonds or in the performance of any agreement. No breach of any such agreement shall impose any pecuniary liability upon the authority, the department or the state or any charge against the general credit or taxing powers of the state.

C. The authority may arrange for such other guarantees, insurance or other credit enhancements or additional security provided by an eligible entity as determined by the authority for the project revenue bonds and may provide for the payment of the costs from the proceeds of the bonds, or may require payment of the costs by the eligible entity on whose behalf the bonds are issued.

D. Project revenue bonds issued to finance a project may also be secured by pledging a portion of the qualifying municipal or county infrastructure gross receipts tax revenues by the municipality or county in which the project is located, as permitted by the Local Economic Development Act [5-10-1 through 5-10-13 NMSA 1978].

E. The project revenue bonds and the income from the bonds, all mortgages or other instruments executed as security for the bonds, all lease agreements made pursuant to the provisions of the Statewide Economic Development Finance Act and revenue derived from any sale or lease of a project shall be exempt from all taxation by the state or any political subdivision of the state. The authority may issue project revenue bonds the interest on which is exempt from taxation under federal law.

F. In any calendar year, no more than fifteen percent of the state ceiling allocated pursuant to the Private Activity Bond Act [Chapter 6, Article 20 NMSA 1978] may be used for projects financed pursuant to the Statewide Economic Development Finance Act.

History: Laws 2003, ch. 349, 7; 2005, ch. 103, 7.



Section 6-25-8 - Leases of projects.

6-25-8. Leases of projects.

A. Prior to the department's lease of any project to an eligible entity, the authority shall determine:

(1) the amount necessary in each year to pay the principal of and interest on project revenue bonds to be issued to finance the project;

(2) the amount necessary to be paid each year into any reserve funds the authority establishes in connection with the retirement of the proposed project revenue bonds and the maintenance and repair of the project; and

(3) unless the terms under which the project is to be leased provide that the lessee shall maintain the project and carry all proper insurance with respect to the project, the estimated cost of maintaining the project in good repair and keeping it properly insured.

B. The determinations required by Subsection A of this section shall be set forth in the resolution under which the proposed project revenue bonds are to be issued; and prior to the issuance of the bonds, the department shall lease or sell the project to a lessee or purchaser pursuant to an agreement conditioned upon completion of the project and providing for payment to the department and assigned to the authority or a trustee, of such rentals or payments as will be sufficient to:

(1) pay the principal of and interest on the bonds issued to finance the project;

(2) build up and maintain any reserve established by the authority for the bonds; and

(3) pay the costs of maintaining the project in good repair and keeping it properly insured, unless the lease obligates the lessee to pay for the maintenance and insurance of the project.

History: Laws 2003, ch. 349, 8; 2005, ch. 103, 8.



Section 6-25-9 - Project revenue refunding bonds.

6-25-9. Project revenue refunding bonds.

A. Outstanding project revenue bonds may be refunded by the authority by issuing its refunding bonds in such amounts as the authority may determine to refund all or a portion of the principal of the project revenue bonds, all interest on the bonds to the normal maturity date of such bonds or to selected prior redemption dates, any redemption premiums, any commission and all estimated costs incidental to the issuance of such bonds and to such refunding. The principal amount of project revenue refunding bonds may be equal to, less than or greater than the principal amount of the project revenue bonds to be refunded. Any such refunding may be effected whether the bonds to be refunded have matured or will thereafter mature, either by sale of the refunding bonds and the application of the proceeds for the payment of the bonds to be refunded, or by exchange of the refunding bonds for the bonds to be refunded; provided that the holders of any project revenue bonds to be refunded shall not be compelled without their consent to surrender their bonds for payment or exchange prior to the date on which they are payable or, if they are called for redemption, prior to the date on which they are by their terms subject to redemption. Project revenue refunding bonds shall be payable from the revenues out of which other project revenue bonds are payable or from the amounts derived from an escrow as provided in this section, including amounts derived from the investment of refunding bond proceeds and other legally available amounts, or from any combination of the foregoing sources, and may be secured in the manner that other project revenue bonds issued pursuant to the Statewide Economic Development Finance Act may be secured.

B. Proceeds of project revenue refunding bonds shall either be applied immediately to the retirement of the project revenue bonds being refunded or placed in escrow in a commercial bank or trust company that possesses and is exercising trust powers. Notwithstanding any other provision of law, the escrowed proceeds may be invested in short-term or long-term securities. Except to the extent inconsistent with the express terms of the Statewide Economic Development Finance Act, the resolution of the authority pursuant to which the project revenue bonds to be refunded were issued, including any mortgage or trust indenture securing the bonds, shall govern the establishment of any escrow in connection with the refunding bonds and the investment or reinvestment of any escrowed proceeds.

History: Laws 2003, ch. 349, 9; 2005, ch. 103, 9.



Section 6-25-10 - Use of project revenue bond proceeds.

6-25-10. Use of project revenue bond proceeds.

The proceeds from the sale of project revenue bonds issued pursuant to the Statewide Economic Development Finance Act shall be applied only for the purpose for which the bonds were issued and costs related to the project. The cost of any project shall include the following:

A. all expenses in connection with the authorization, sale and issuance of the bonds; and

B. capitalized interest on the bonds for a reasonable time.

History: Laws 2003, ch. 349, 10; 2005, ch. 103, 10.



Section 6-25-11 - Project revenue bonds legal investments.

6-25-11. Project revenue bonds legal investments.

Project revenue bonds issued pursuant to the Statewide Economic Development Finance Act shall be legal investments in which all insurance companies, banks and savings and loan associations organized under the laws of the state, public officers and public bodies and all administrators, guardians, executors, trustees and other fiduciaries, including the state investment council, may properly and legally invest funds.

History: Laws 2003, ch. 349, 11; 2005, ch. 103, 11.



Section 6-25-13 - Economic development revolving fund.

6-25-13. Economic development revolving fund.

A. The "economic development revolving fund" is created within the authority. The fund shall be administered by the authority as a separate account and may consist of such subaccounts as the authority deems necessary to carry out the purposes of the fund. The authority may establish procedures for administering the fund in accordance with the Statewide Economic Development Finance Act.

B. Except as otherwise provided in the Statewide Economic Development Finance Act, money from payments of principal of, interest on and other fees or charges paid to the authority in connection with economic development revolving fund bonds, loans, project revenue bonds purchased with money on deposit in the fund, loan participations and loan guarantees shall be deposited in the fund.

C. Money in the economic development revolving fund is appropriated to the authority to:

(1) pay the reasonably necessary administrative and other costs incurred by the authority in evaluating, processing, originating and servicing economic development revolving fund bonds, loans, project revenue bonds, loan participations and loan guarantees;

(2) purchase loan participations for projects;

(3) make loans for projects;

(4) make loan guarantees for projects; and

(5) purchase project revenue bonds.

D. Money in the economic development revolving fund that is not needed for immediate disbursement, including money held in reserve, may be deposited or invested in the same manner as other funds administered by the authority.

E. Money on deposit in the economic development revolving fund may be designated as a reserve for economic development revolving fund bonds issued and for financing assistance provided from the fund by the authority pursuant to the Statewide Economic Development Finance Act and the authority may covenant in any resolution or trust indenture to maintain and replenish the reserve from money deposited in the fund.

F. Money in the economic development revolving fund may be used to purchase project revenue bonds issued by the authority pursuant to the Statewide Economic Development Finance Act, which are payable from any designated source of revenues or collateral. Purchasing and holding the bonds shall not result in cancellation or merger of the bonds, notwithstanding the fact that the authority as the issuer of the bonds is obligated to make the required debt service payments and the fund held by the authority is entitled to receive the required debt service payments.

History: Laws 2003, ch. 349, 13; 2005, ch. 103, 12.



Section 6-25-14 - Tax impact fund.

6-25-14. Tax impact fund.

A. The "tax impact fund" is created within the state treasury. The tax impact fund shall consist of money appropriated to the fund and money distributed to the fund by law. Money remaining in the tax impact fund at the end of each fiscal year shall not revert, but shall remain in the fund for the purposes set forth in the Statewide Economic Development Finance Act. For the purpose of mitigating the tax impact of a project, money in the tax impact fund shall be disbursed by warrant of the secretary of finance and administration, upon vouchers submitted by the department, to qualifying counties, school districts and, if applicable, qualifying municipalities as state in-lieu payments in the same proportion as property taxes are distributed.

B. The amount of state in-lieu payments shall be determined by the department, as specified in the opt-in agreement, and shall be subject to the availability of money in the tax impact fund in each fiscal year during the term of the opt-in agreement.

C. In each fiscal year during the term of an opt-in agreement, a county, school district and, if applicable, a municipality shall qualify to receive state in-lieu payments in connection with project when the following conditions are satisfied:

(1) title to the project has been transferred to the department in connection with financing assistance provided pursuant to the Statewide Economic Development Finance Act, resulting in an exemption from property taxes that the qualifying county, school district and, if applicable, qualifying municipality would otherwise have been entitled to receive;

(2) pursuant to an opt-in agreement, the qualifying county, school district and, if applicable, qualifying municipality have certified to the department in advance that they support the project, subject to the project's compliance with the planning, zoning, subdivision, building code and other applicable laws and regulations governing land use;

(3) pursuant to an opt-in agreement, the county, the school district and, if applicable, the municipality and the department have agreed on the amount of the annual payment in lieu of taxes; and

(4) the department has determined that there is sufficient money on deposit in the tax impact fund in the current fiscal year to make distributions of state in-lieu payments for the project.

D. The department shall establish by rule procedures for certification by local governments concerning project support, notification of local school boards concerning financing and qualification for state in-lieu payments.

E. The amount of state in-lieu payments that a qualifying county, school district and, if applicable, qualifying municipality are entitled to receive shall be determined by the department based upon:

(1) the annual reduction in property tax revenue received by the qualifying county, school district and, if applicable, qualifying municipality that results from the transfer of title to the project to the department;

(2) the increase in local revenues that the qualifying county, school district and, if applicable, qualifying municipality are anticipated to receive as a result of the project;

(3) an allocation of the annual revenue deposited to the tax impact fund among the qualifying municipalities, counties and school districts that have qualified to receive state in-lieu payments; and

(4) such adjustments as the department may determine by rule are appropriate and necessary to carry out the purposes of the Statewide Economic Development Finance Act, including, without limitation, adjustments that are necessary or desirable to:

(a) overcome particular barriers to economic expansion in specific locales;

(b) mitigate the tax impact of a project that will not be offset by increased local gross receipts revenue production directly or indirectly resulting from the project; or

(c) encourage job growth in an area in which unemployment is a particular problem.

History: Laws 2003, ch. 349, 14; 2005, ch. 103, 13.



Section 6-25-15 - Cumulative authority.

6-25-15. Cumulative authority.

The Statewide Economic Development Finance Act shall be deemed to provide an additional and alternative method for the accomplishment of the things authorized by that act, shall be interpreted as supplemental and additional to the powers conferred by other laws and shall not be regarded as in derogation of any powers now existing; provided that the issuance of bonds pursuant to the provisions of the Statewide Economic Development Finance Act need not comply with the requirement of any other law applicable to the issuance of bonds or notes.

History: Laws 2003, ch. 349, 15.



Section 6-25-16 - Liberal interpretation.

6-25-16. Liberal interpretation.

The Statewide Economic Development Finance Act, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect the purposes thereof.

History: Laws 2003, ch. 349, 16.



Section 6-25-17 - Economic development revolving fund bonds of the authority; use; security.

6-25-17. Economic development revolving fund bonds of the authority; use; security.

A. The authority may issue and sell economic development revolving fund bonds in principal amounts it determines necessary to provide sufficient money for any purpose of the Statewide Economic Development Finance Act, including:

(1) making loans;

(2) entering into loan participations;

(3) providing loan guarantees;

(4) purchasing project revenue bonds;

(5) paying, funding or refunding of the principal of or interest or redemption premiums on economic development revolving fund bonds issued by the authority, whether the economic development revolving fund bonds or interest to be paid, funded or refunded have or have not become due;

(6) establishing or increasing reserves or sinking funds to secure or to pay principal, premium, if any, or interest on economic development revolving fund bonds; and

(7) paying all other costs or expenses of the authority incident to and necessary or convenient to carry out its duties pursuant to the Statewide Economic Development Finance Act.

B. All economic development revolving fund bonds issued by the authority shall be payable solely from the fund and the revenues, income and fees deposited in the fund, and the economic development revolving fund bonds shall not create an obligation, debt or liability of the state. No breach of any pledge, obligation or agreement of the authority shall impose a pecuniary liability or a charge upon the general credit or taxing power of the state or any political subdivision of the state.

History: Laws 2005, ch. 103, 14.



Section 6-25-18 - Economic development revolving fund bonds; authorization for issuance; terms and conditions.

6-25-18. Economic development revolving fund bonds; authorization for issuance; terms and conditions.

A. Economic development revolving fund bonds of the authority shall be authorized by resolution of the authority and may be issued in one or more series. The economic development revolving fund bonds shall bear the dates, be in the form, be issued in the denominations, have terms and maturities, bear or accrete interest at rates and be payable and evidenced in the manner and times as the resolution of the authority or the trust agreement securing the economic development revolving fund bonds provides. The economic development revolving fund bonds may be redeemed with or without premiums prior to maturity, may be ranked or assigned priority status and may contain provisions not inconsistent with this subsection.

B. The economic development revolving fund bonds issued by the authority may be sold at any time at private or public sale at prices agreed upon by the authority.

C. Economic development revolving fund bonds may be issued pursuant to the Statewide Economic Development Finance Act without obtaining the consent of any agency of the state and without any other proceeding or condition other than the proceedings or conditions specified in that act.

D. The economic development revolving fund bonds issued by the authority are negotiable instruments for all purposes of the Uniform Commercial Code [Chapter 55 NMSA 1978].

E. Any resolution for the issuance of economic development revolving fund bonds shall provide that each economic development revolving fund bond authorized shall recite that it is issued by the authority. The recital shall clearly state that the economic development revolving fund bonds are in full compliance with all of the provisions of the Statewide Economic Development Finance Act.

History: Laws 2005, ch. 103, 15.



Section 6-25-19 - Economic development revolving fund bonds secured by trust indenture.

6-25-19. Economic development revolving fund bonds secured by trust indenture.

Economic development revolving fund bonds may be secured by a trust indenture between the authority and a corporate trustee that may be either a bank having trust powers or a trust company. The trust indenture shall contain reasonable provisions for protecting and enforcing the rights and remedies of bondholders, including covenants setting forth the duties of the authority in relation to the exercise of its powers and the custody, use and investment of the money. The authority shall provide by the trust indenture for the payment of the proceeds of the economic development revolving fund bonds and the revenue to the trustee under the trust indenture or other depository for disbursement with such safeguards as the authority determines are necessary.

History: Laws 2005, ch. 103, 16.



Section 6-25-20 - Publication of notice; validation; limitation of action.

6-25-20. Publication of notice; validation; limitation of action.

A. After adoption of a resolution authorizing issuance of economic development revolving fund bonds or project revenue bonds in accordance with the Statewide Economic Development Finance Act, the authority shall publish notice of the adoption of the resolution once in a newspaper of general statewide circulation.

B. After the passage of thirty days from the publication required by Subsection A of this section, any action attacking the validity of the proceedings taken by the authority preliminary to and in the authorization and issuance of the bonds described in the notice is perpetually barred.

History: Laws 2005, ch. 103, 17.



Section 6-25-21 - Refunding bonds.

6-25-21. Refunding bonds.

The authority is authorized to issue economic development revolving fund bonds for the purpose of refunding any economic development revolving fund bonds then outstanding, including the payment of any redemption premiums and any interest accrued or to accrue to the date of redemption of the outstanding economic development revolving fund bonds. Until the proceeds of the bonds issued for the purpose of refunding outstanding economic development revolving fund bonds are applied to the purchase, retirement or redemption of the outstanding economic development revolving fund bonds, the proceeds may be placed in escrow and be invested and reinvested. The interest, income and profits, if any, earned or realized on any such investment may also be applied to the payment of the outstanding economic development revolving fund bonds to be refunded by purchase, retirement or redemption. After the terms of the escrow have been fully satisfied, any balance may be returned to the authority for use by it in any lawful manner. All such refunding bonds shall be issued and secured and shall be subject to the provisions of the Statewide Economic Development Finance Act in the same manner and to the same extent as any other bonds issued pursuant to that act.

History: Laws 2005, ch. 103, 18.



Section 6-25-22 - Economic development revolving fund and project revenue bond anticipation notes.

6-25-22. Economic development revolving fund and project revenue bond anticipation notes.

The authority is authorized to issue negotiable economic development revolving fund and project revenue bond anticipation notes and may renew the notes from time to time, but the maximum maturity of such notes, including renewals of such notes, shall not exceed ten years from the date of issue of the original notes. The notes shall be payable from any available money of the authority from payments made by an eligible entity or from the proceeds of sale of the bonds of the authority in anticipation of which such notes were issued. The notes may be issued for any purpose of the authority authorized by the Statewide Economic Development Finance Act. All such notes shall be issued and secured and shall be subject to the provisions of that act in the same manner and to the same extent as bonds issued pursuant to that act.

History: Laws 2005, ch. 103, 19.



Section 6-25-23 - Remedies of holders of economic development revolving fund bonds and project revenue bonds.

6-25-23. Remedies of holders of economic development revolving fund bonds and project revenue bonds.

Any holder of economic development revolving fund bonds or project revenue bonds issued by the authority pursuant to the Statewide Economic Development Finance Act or a trustee under a trust indenture entered into pursuant to that act, except to the extent that his rights are restricted by any bond resolution or trust indenture may protect and enforce, by any suitable form of legal proceedings, any rights provided by the laws of this state or granted by the bond resolution or trust indenture. Such rights include the right to compel the performance of all duties of the authority or the department required by the Statewide Economic Development Finance Act, the bond resolution or the trust indenture and to enjoin unlawful activities.

History: Laws 2005, ch. 103, 20.



Section 6-25-24 - Agreement of the state.

6-25-24. Agreement of the state.

The state pledges to and agrees with the holders of any economic development revolving fund bonds, project revenue bonds or notes issued by the authority under the Statewide Economic Development Finance Act that the state will not limit or alter the rights vested in the authority or the department to fulfill the terms of any agreements made with the holders of the economic development revolving fund bonds, project revenue bonds or notes or in any way impair the rights and remedies of those holders until the economic development revolving fund bonds, project revenue bonds or notes together with the interest on the economic development revolving fund bonds, project revenue bonds or notes, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of those holders, are fully met and discharged. The authority may include this pledge and agreement of the state in any agreement with the holders of the economic development revolving fund bonds, project revenue bonds or notes.

History: Laws 2005, ch. 103, 21.



Section 6-25-25 - Economic development revolving fund bonds; legal investments.

6-25-25. Economic development revolving fund bonds; legal investments.

The economic development revolving fund bonds or notes issued under the Statewide Economic Development Finance Act shall be legal investments in which all insurance companies, banks and savings and loan associations organized under the laws of the state, public officers and public bodies and all administrators, guardians, executors, trustees and other fiduciaries, including the state investment council, may properly and legally invest funds.

History: Laws 2005, ch. 103, 22.



Section 6-25-26 - Tax exemption.

6-25-26. Tax exemption.

The promotion of proposed projects pursuant to the Statewide Economic Development Finance Act is a public purpose. The state covenants with the purchasers and all subsequent holders and transferees of bonds issued by the authority, in consideration of the acceptance of and payment for the economic development revolving fund bonds, that the economic development revolving fund bonds issued pursuant to that act and the income from the economic development revolving fund bonds shall at all times be free from taxation by the state, except for estate or gift taxes and taxes on transfers.

History: Laws 2005, ch. 103, 23.



Section 6-25-27 - Proprietary information; confidentiality; penalty.

6-25-27. Proprietary information; confidentiality; penalty.

A. Information obtained by the department or the authority that is proprietary technical or business information or related to the possible relocation or expansion of an eligible entity shall be confidential and not subject to inspection pursuant to the Inspection of Public Records Act [Chapter 14, Article 3 NMSA 1978].

B. It is unlawful for any employee of the department or the authority, or any former employee of the department or the authority to reveal to any person other than another employee of the department or the authority any confidential information obtained by the department or the authority that is proprietary technical or business information or related to the possible relocation or expansion of an eligible entity and not available from public sources, except in response to an order of a district court, an appellate court or a federal court.

C. Any employee or former employee of the department or the authority who reveals to another person any information that he is prohibited from lawfully revealing is guilty of a misdemeanor and shall be sentenced in accordance with the provisions of Section 31-19-1 NMSA 1978.

History: Laws 2005, ch. 103, 24.



Section 6-25-28 - Application of other laws.

6-25-28. Application of other laws.

The Statewide Economic Development Finance Act shall be deemed to provide additional and alternative methods of financing projects authorized in that act and shall be deemed supplemental and additional to powers conferred by other laws.

History: Laws 2005, ch. 103, 25.



Section 6-25-29 - Temporary provision; fund name change; outstanding bonds; fund balances.

6-25-29. Temporary provision; fund name change; outstanding bonds; fund balances.

Nothing in this act shall be deemed to impair economic development bonds or loan participations outstanding on the effective date of this act. The economic development revolving fund is the new name for the statewide loan participation fund and is not a new fund created by this act.

History: Laws 2005, ch. 103, 26.






Article 25A - New Mexico Exposition Center Authority

Section 6-25A-1 - Short title.

6-25A-1. Short title.

This act [6-25A-1 through 6-25A-23 NMSA 1978] may be cited as the "New Mexico Exposition Center Authority Act".

History: Laws 2005, ch. 342, 1.



Section 6-25A-2 - Legislative findings.

6-25A-2. Legislative findings.

The legislature finds that:

A. there is a need for appropriate facilities in this state to enhance, foster, aid, provide and promote transportation, economic development, housing, recreation, education, culture, history and sense of place and for governmental operations necessary to support such activities;

B. there is a need for suitable facilities for expositions, conventions, exhibitions, meetings, banquets and related facilities that will enhance or supplement facilities currently available for these activities in order to promote the state and its counties and municipalities as attractive destinations to convention and visitor industry planners;

C. there is a great tradition in the state involving railway transportation that can be integrated with expositions, conventions and exhibitions and planned commuter rail transportation facilities for the mutual benefit of the state and out-of-state visitors participating in expositions, conventions and exhibitions; and

D. private enterprise alone cannot provide facilities of the type and size to achieve a first-class exposition center, but by establishing an authority to plan, develop, manage and operate a suitable exposition center the state can achieve a great public benefit at the least public cost through the use of leases, concessions and other contractual relationships with private enterprise.

History: Laws 2005, ch. 342, 2.



Section 6-25A-3 - Definitions.

6-25A-3. Definitions.

As used in the New Mexico Exposition Center Authority Act:

A. "authority" means the New Mexico exposition center authority;

B. "bond" means a bond, note, certificate of participation or other evidence of indebtedness;

C. "bondholder" or "holder" means a person who is the owner of a bond, whether registered or not;

D. "exposition center" means real or personal property, or any combination thereof, that is owned, leased or otherwise controlled or financed by the authority, located in the participating jurisdictions, other than property owned by the state, commonly known as the "state fairgrounds", located within the exterior boundaries of the city of Albuquerque, that is related to, useful for or in furtherance of one or more purposes authorized by the New Mexico Exposition Center Authority Act, including facilities used for expositions, conventions, exhibitions, displays, meetings, banquets, trade shows, sporting events, arena events, museums, excursion trains, commuter and long-distance rail stations, trolleys, hotels, parking facilities, connection walkways, transportation maintenance yards, rail crossings and other light and heavy rail transportation activities and operations and related facilities, provided such facilities are available for the use by the general public;

E. "participating jurisdiction" means a department, commission, council, board, committee, institution, legislative body, agency, government corporation or educational institution of the state or a political subdivision of the state that is empowered to receive or expend public money, including municipalities and counties;

F. "project" means planning and design work for and development, construction, reconstruction, enlargement, improvement, installation, rehabilitation, remodeling and renovation of the exposition center; and

G. "security" or means bonds, notes or other evidence of indebtedness issued by participating jurisdictions or leases or certificates or other evidence of participation in the lessor's interest in and rights under a lease with participating jurisdictions that are payable from taxes, revenues, rates, charges, assessments or user fees or from the proceeds of funding or refunding bonds, notes or other evidence of indebtedness of a qualified entity or from certificates or evidence of participation in a lease with participating jurisdictions.

History: Laws 2005, ch. 342, 3.



Section 6-25A-4 - New Mexico exposition center authority created; membership; qualifications; quorum; meetings; compensation; bond.

6-25A-4. New Mexico exposition center authority created; membership; qualifications; quorum; meetings; compensation; bond.

A. There is created a public body politic and corporate, separate and apart from the state, constituting a governmental instrumentality to be known as the "New Mexico exposition center authority" for the performance of essential public functions.

B. The authority shall be composed of fifteen members, including the secretary of finance and administration, the secretary of economic development, the secretary of tourism, the chair of the state transportation commission, the secretary of transportation, the executive director of the New Mexico finance authority, the mayor of the city of Albuquerque, the chair of the Bernalillo county board of county commissioners, the mayor of the city of Santa Fe, the chair of the Santa Fe county board of county commissioners, the executive director of the mid-region council of governments and four members who are residents of the state, at least three of whom are nonresidents of Bernalillo or Santa Fe county, appointed by the governor, with the advice and consent of the senate. The appointed members shall serve at the pleasure of the governor.

C. The appointed members of the authority shall be appointed to four-year terms. The initial members shall be appointed to staggered terms of four years or less, so that the term of at least one member expires on January 1 of each year. Vacancies shall be filled by appointment by the governor for the remainder of the unexpired term. An appointed member shall continue to serve beyond the expiration of the member's term until a new member is appointed. Any member shall be eligible for reappointment.

D. Each appointed member before entering upon the member's duties shall take an oath of office to administer the duties of office faithfully and impartially. A record of the oath shall be filed in the office of the secretary of state.

E. The governor shall designate an appointed member of the authority to serve as chair. The authority shall elect annually one of its members to serve as vice chair. The authority shall appoint and prescribe the duties of such other officers, who need not be members, as the authority deems necessary or advisable, including an executive director and a secretary, who may be the same person. The authority may delegate to one or more of its members, officers, employees or agents such powers and duties as it may deem proper and consistent with the New Mexico Exposition Center Authority Act.

F. The executive director of the authority shall direct the affairs and business of the authority, subject to the policies, control and direction of the authority. The secretary of the authority shall keep a record of the proceedings of the authority and shall be the custodian of all books, documents and papers filed with the authority, the minute book or journal of the authority and its official seal. The secretary shall make copies of all minutes and other records and documents of the authority and give certificates under the official seal of the authority to the effect that the copies are true copies, and all persons dealing with the authority may rely upon the certificates.

G. Meetings of the authority shall be held at the call of the chair or whenever three members shall so request in writing. A majority of members then serving constitutes a quorum for the transaction of any business. The affirmative vote of at least a majority of a quorum present shall be necessary for any action to be taken by the authority. An ex-officio member may designate in writing another person to attend meetings and to act for that member with the same authority as the member. No vacancy in the membership of the authority shall impair the right of a quorum to exercise all rights and perform all duties of the authority.

H. Each member of the authority shall give a bond as provided in the Surety Bond Act [10-2-13 NMSA 1978]. All costs of the surety bonds shall be borne by the authority.

I. The authority is not created or organized, and its operations shall not be conducted, for the purpose of making a profit. No part of the revenues or assets of the authority shall benefit or be distributable to its members, officers or other private persons. The members of the authority shall receive no compensation for their services, but shall be reimbursed for actual and necessary expenses at the same rate and on the same basis as provided for public officers in the Per Diem and Mileage Act [10-8-1 NMSA 1978].

J. The authority shall not be subject to the supervision or control of any other board, bureau, department or agency of the state except as specifically provided in the New Mexico Exposition Center Authority Act. No use of the terms "state agency" or "instrumentality" in any other law of the state shall be deemed to refer to the authority unless the authority is specifically referred to in the law.

K. The authority may operate the exposition center in the participating jurisdictions in accordance with the purposes expressed in the New Mexico Exposition Center Authority Act.

L. The authority shall be included as a "qualified entity" within the meaning of that term pursuant to the New Mexico Finance Authority Act [Chapter 6, Article 21 NMSA 1978].

M. The authority shall be included in the definition of "qualifying entity" pursuant to the Local Economic Development Act [5-10-1 NMSA 1978].

N. The authority shall be included as an "eligible entity" within the meaning of that term pursuant to the Statewide Economic Development Finance Act [Chapter 6, Article 25 NMSA 1978].

O. The authority is a governmental instrumentality for purposes of the Tort Claims Act [41-4-1 NMSA 1978].

History: Laws 2005, ch. 342, 4.



Section 6-25A-5 - Powers of the authority.

6-25A-5. Powers of the authority.

The authority may:

A. sue and be sued;

B. adopt and alter an official seal;

C. make and alter bylaws for its organization and internal management and adopt, subject to the review and approval of the New Mexico exposition center authority oversight committee, rules necessary and appropriate to implement the provisions of the New Mexico Exposition Center Authority Act;

D. appoint officers, agents and employees, prescribe their duties and qualifications and fix their compensation;

E. make, enter into and enforce contracts, agreements and other instruments necessary, convenient or desirable in the exercise of the authority's powers and functions and for the purposes of the New Mexico Exposition Center Authority Act;

F. acquire, construct or improve, grant mortgages of, accept mortgages of, otherwise encumber, sell, lease, convey or dispose of real and personal property for its public uses;

G. acquire, construct, improve or hold land, buildings, improvements and other facilities, including equipment for lease, use or occupancy by private enterprise and pledge rentals and other revenues derived therefrom to the payment of operating costs and expenses and to the payment of bonds;

H. make grants to participating jurisdictions for a project for the exposition center;

I. make loans to or purchase securities from participating jurisdictions and contract to make loans to or purchase securities from participating jurisdictions for the exposition center;

J. procure insurance to secure payment on a loan, lease or payment owed to the authority from insurers, including the federal government or its agencies or instrumentalities, as it may deem necessary or desirable, and pay any premiums for that insurance;

K. carry out projects for the development of the exposition center in the participating jurisdictions;

L. fix, revise from time to time, charge and collect rents, fees and other charges in connection with the making of loans or leases, or for services provided by the authority;

M. accept, administer, hold and use all funds made available to the authority from any source;

N. borrow money and issue bonds and provide for the rights of bondholders;

O. establish and maintain reserve and sinking fund accounts to ensure that funds will be available for maintenance of debt service accounts;

P. invest and reinvest its funds and take and hold property as security for the investment of such funds as provided by the New Mexico Exposition Center Authority Act;

Q. employ attorneys, accountants, underwriters, financial advisors, trustees, paying agents, architects, engineers, contractors and such other advisors, consultants and agents as may be necessary and fix and pay their compensation;

R. apply for and accept gifts, grants or loans of property, funds, services or aid in any form from the United States or its agencies or instrumentalities, from the state or its agencies or instrumentalities or from a person and comply, subject to the provisions of the New Mexico Exposition Center Authority Act, with the terms and conditions of the gifts, grants or loans, including pledges or guarantees that may be required in connection with the gifts, grants or loans;

S. maintain one or more offices in the participating jurisdictions as it may determine;

T. subject to an agreement with bondholders:

(1) renegotiate a loan, lease, agreement or other obligation;

(2) consent to a modification of the terms of a loan, lease, agreement or other obligation; and

(3) purchase bonds, which may upon purchase be canceled;

U. operate and manage the exposition center in one or more participating jurisdictions and pledge the revenues from the exposition center to the payment of bonds in accordance with the provisions of the New Mexico Exposition Center Authority Act;

V. authorize the engagement of a person, public or private, including an entity engaged in the business of managing exposition and convention centers, as the authority may select upon terms and for periods as the authority may deem appropriate;

W. notwithstanding the provisions of the Procurement Code [13-1-28 NMSA 1978], enter into contracts to carry out any of its powers granted in the New Mexico Exposition Center Authority Act, including the planning, design, engineering and financing of exhibition center projects, with a master developer, the developer of a specific exhibition center project, contractors, owners or other persons or entities, on terms that the authority shall determine to be appropriate; and

X. do any and all things necessary or convenient to carry out its purposes and exercise the powers given and granted in the New Mexico Exposition Center Authority Act.

History: Laws 2005, ch. 342, 5.



Section 6-25A-6 - Purchases in name of the authority; documentation.

6-25A-6. Purchases in name of the authority; documentation.

A. All tangible and intangible property, real and personal property and securities purchased, held or owned by the authority shall be purchased and held in the name of the authority, or may be mortgaged, assigned or otherwise encumbered as security for the repayment of bonds issued by the authority.

B. All securities purchased by the authority, upon delivery to the authority, shall be accompanied by all documentation required by the authority and shall include an approving opinion of recognized bond counsel, certification and guarantee of signatures and certification as to no litigation pending as of the date of delivery of the securities challenging the validity or issuance of such securities.

History: Laws 2005, ch. 342, 6.



Section 6-25A-7 - Bonds of the authority; use; security.

6-25A-7. Bonds of the authority; use; security.

A. The authority may issue and sell bonds in principal amounts it considers necessary to provide sufficient money for the purposes of the New Mexico Exposition Center Authority Act, including:

(1) purchase of securities;

(2) making loans through the purchase of securities;

(3) making grants for projects from money available to the authority;

(4) the financing of a project located in whole or in part in a participating jurisdiction for use in connection with the exposition center;

(5) the payment, funding or refunding of the principal of or interest or redemption premiums on bonds issued by the authority, whether the bonds or interest to be paid, funded or refunded have or have not become due;

(6) the establishment or increase of reserves or sinking funds to secure or to pay principal, premium, if any, or interest on bonds issued by the authority; and

(7) the payment of other costs or expenses of the authority incident to and necessary or convenient to carry out its corporate purposes and powers.

B. Except as otherwise provided in the New Mexico Exposition Center Authority Act, bonds issued by the authority shall be obligations of the authority payable solely from revenues, income, fees, charges or funds of the authority that may, pursuant to the provisions of the New Mexico Exposition Center Authority Act, be pledged to the payment of those obligations, and the bonds shall not create an obligation, debt or liability of the state. No breach of a pledge, obligation or agreement of the authority shall impose a pecuniary liability or a charge upon the general credit or taxing power of the state or a political subdivision of the state.

C. As security for the payment of the principal, interest or premium, if any, on bonds issued by the authority, the authority may pledge, transfer and assign:

(1) an obligation that is payable to the authority, including rents, lease payments and other use or occupancy fees or charges owing to the authority in connection with the leasing, use or occupancy of real or personal property;

(2) the revenues of the authority derived from loan payments, rents, fees, charges or other payments, with respect to or derived from any property acquired, constructed, furnished or equipped with the proceeds of bonds after provision for the reasonable cost of operating, maintaining and repairing that property of the authority;

(3) the revenues to meet the costs of operating, maintaining and repairing the real and personal property of the authority and to meet the interest and principal requirements of the bonds issued by the authority and establish and maintain reserves pursuant to covenants of the authority to maintain rates and charges that will produce such revenues;

(4) any grant, subsidy or contribution from the United States or its agencies or instrumentalities; or

(5) any income, revenues, funds or other money of the authority from any other source authorized for that pledge, transfer or assignment.

History: Laws 2005, ch. 342, 7.



Section 6-25A-8 - Bonds; authorization for issuance; terms and conditions.

6-25A-8. Bonds; authorization for issuance; terms and conditions.

A. Bonds of the authority shall be authorized by resolution of the authority and may be issued in one or more series. The bonds shall bear the dates, be in the form, be issued in the denominations, have terms and maturities, bear interest at rates and be payable and evidenced in the manner and times as the resolution of the authority or the trust agreement securing the bonds provides. The bonds may be redeemed with or without premiums prior to maturity, may be ranked or assigned priority status and may contain provisions not inconsistent with this subsection.

B. Bonds issued by the authority may be sold at any time at private or public sale at the prices agreed upon by the authority.

C. Bonds of the authority may be issued pursuant to the New Mexico Exposition Center Authority Act without obtaining the consent of any agency of the state and without any other proceeding or condition other than the proceedings or conditions specified in the New Mexico Exposition Center Authority Act.

D. Bonds issued by the authority are negotiable instruments for all purposes of the Uniform Commercial Code [Chapter 55 NMSA 1978], subject only to the provisions of the bonds for registrations.

E. A resolution for the issuance of bonds shall provide that each bond authorized shall recite that it is issued by the authority. The recital shall clearly state that the bonds are in full compliance with all the provisions of the New Mexico Exposition Center Authority Act.

History: Laws 2005, ch. 342, 8.



Section 6-25A-9 - Bonds secured by trust indenture.

6-25A-9. Bonds secured by trust indenture.

Bonds of the authority may be secured by a trust indenture between the authority and a corporate trustee that may be either a bank having trust powers or a trust company. The trust indenture may contain reasonable provisions for protecting and enforcing the rights and remedies of bondholders, including covenants setting forth the duties of the authority in relation to the exercise of its powers and the custody, use and investment of money. The authority may provide by the trust indenture for the payment of the proceeds of the bonds and the revenue to the trustee under the trust indenture or other depository for disbursement with safeguards as the authority determines necessary.

History: Laws 2005, ch. 342, 9.



Section 6-25A-10 - Publication of notice; validation; limitation of action.

6-25A-10. Publication of notice; validation; limitation of action.

A. After adoption of a resolution authorizing issuance of bonds, the authority shall publish notice of the adoption of the resolution once in a newspaper of general statewide circulation.

B. After the passage of thirty days from the publication required by Subsection A of this section, an action attacking the validity of the proceedings had or taken by the authority preliminary to and in the authorization and issuance of the bonds described in the notice is perpetually barred.

History: Laws 2005, ch. 342, 10.



Section 6-25A-11 - Refunding bonds.

6-25A-11. Refunding bonds.

The authority may issue its bonds for the purpose of refunding bonds then outstanding, including the payment of redemption premiums and interest accrued or to accrue to the date of redemption of the outstanding bonds. Until the proceeds of the bonds issued for the purpose of refunding outstanding bonds are applied to the purchase or retirement of the outstanding bonds or the redemption of the outstanding bonds, the proceeds may be placed in escrow and be invested and reinvested. The interest, income and profits, if any, earned or realized on an investment may, in the discretion of the authority, also be applied to the payment of the outstanding bonds to be refunded by purchase, retirement or redemption, as the case may be. After the terms of the escrow have been fully satisfied and carried out, a balance of proceeds and interest, if any, earned or realized on the investments of proceeds and interest may be returned to the authority for use by it in a lawful manner. Refunding bonds shall be issued and secured and shall be subject to the provisions of the New Mexico Exposition Center Authority Act in the same manner and to the same extent as any other bonds issued pursuant to the New Mexico Exposition Center Authority Act.

History: Laws 2005, ch. 342, 11.



Section 6-25A-12 - Remedies of bondholders.

6-25A-12. Remedies of bondholders.

A holder of bonds issued by the authority or a trustee under a trust indenture entered into pursuant to the New Mexico Exposition Center Authority Act, except to the extent that its rights are restricted by a bond resolution or trust indenture authorized pursuant to the bond resolution, may protect and enforce, by a suitable form of legal proceedings, rights under the laws of this state or granted by the bond resolution or trust indenture authorized pursuant to the bond resolution. These rights include the right to compel the performance of the duties of the authority required by the New Mexico Exposition Center Authority Act or the bond resolution and to enjoin unlawful activities.

History: Laws 2005, ch. 342, 12.



Section 6-25A-13 - Agreement of the state.

6-25A-13. Agreement of the state.

The state pledges to and agrees with the holder of a bond issued pursuant to the New Mexico Exposition Center Authority Act that the state will not limit or alter the rights vested in the authority to fulfill the terms of agreements made with the bondholder or in any way impair the rights and remedies of that bondholder until the bond together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with an action or proceeding by or on behalf of that bondholder, are fully met and discharged. The authority may include this pledge and agreement of the state in any agreement with a bondholder.

History: Laws 2005, ch. 342, 13.



Section 6-25A-14 - Bonds; legal investment for public officers and fiduciaries.

6-25A-14. Bonds; legal investment for public officers and fiduciaries.

Bonds issued by the authority shall be legal investments in which all insurance companies, banks and savings and loan associations organized under the laws of the state, public officers and public bodies and all administrators, guardians, executors, trustees and other fiduciaries may properly and legally invest funds.

History: Laws 2005, ch. 342, 14.



Section 6-25A-15 - Tax exemption.

6-25A-15. Tax exemption.

A. The creation of the authority is in all respects for the benefit of the people of the state, for the improvement of their health and welfare and for the promotion of projects for the exposition center pursuant to the New Mexico Exposition Center Authority Act. These purposes are public purposes and the authority will be performing an essential governmental function in the exercise of its powers with the purchasers and subsequent holders and transferees of bonds issued by the authority, in consideration of the acceptance of and payment for the bonds. Bonds issued pursuant to the New Mexico Exposition Center Authority Act and the income from the bonds shall at all times be free from taxation by the state, except for estate or gift taxes and taxes on transfers.

B. The property, income and operations of the authority shall be exempt from taxation of every kind and nature.

History: Laws 2005, ch. 342, 15.



Section 6-25A-16 - Money of the authority; expenses; audit; annual report.

6-25A-16. Money of the authority; expenses; audit; annual report.

A. Money of the authority, except as otherwise authorized or provided in the New Mexico Exposition Center Authority Act or in a bond resolution, trust indenture or other instrument under which bonds are issued, shall be deposited as soon as practicable in a separate account or accounts in banks or trust companies organized under the laws of this state. Deposits of money shall be secured, if required by the authority, in such a manner as the authority determines to be prudent. Banks or trust companies may give security for deposits of the authority.

B. Subject to the provisions of any contract with bondholders, the authority shall prescribe a system of accounts.

C. Money held by the authority that is not needed for immediate disbursement, including funds held in reserve, may be deposited with the state treasurer for short-term investment pursuant to Section 6-10-10.1 NMSA 1978 or may be invested in direct and general obligations of or obligations fully and unconditionally guaranteed by the United States, obligations issued by agencies of the United States, obligations of this state or any political subdivision of the state, interest-bearing time deposits, commercial paper issued by corporations organized and operating within the United States and rated "prime" quality by a national rating service, other investments permitted by Section 6-10-10 NMSA 1978 or as otherwise provided by the trust indenture or bond resolution, if the funds are pledged for or secure payment of bonds issued by the authority.

D. The authority shall have an audit of its books and accounts made at least once each year by the state auditor or by a certified public accounting firm whose proposal has been reviewed and approved by the state auditor. The cost of the audit shall be an expense of the authority. Copies of the audit shall be submitted to the governor and the New Mexico exposition center authority oversight committee and made available to the public.

E. The authority shall submit a report of its activities to the governor and to the legislature not later than December 1 of each year. Each report shall set forth a complete operating and financial statement covering its operations for that year.

History: Laws 2005, ch. 342, 16.



Section 6-25A-17 - Corporate existence.

6-25A-17. Corporate existence.

The authority and its corporate existence shall continue until terminated by law, provided that no termination by law shall take effect so long as the authority has bonds or other obligations outstanding, unless adequate provision has been made for the payment of those obligations. Upon termination of the existence of the authority, all its rights and properties in excess of its obligations shall pass to and be vested in the state.

History: Laws 2005, ch. 342, 17.



Section 6-25A-18 - Prohibited actions.

6-25A-18. Prohibited actions.

The authority shall not:

A. deal in securities within the meaning of or subject to securities law, securities exchange law or securities dealer law of the United States or the state or of another state or jurisdiction, domestic or foreign, except as authorized in the New Mexico Exposition Center Authority Act; or

B. issue bills of credit or accept deposits of money for time on demand deposit or administer trusts or engage in any form or manner, or in the conduct of, a private or commercial banking business, or act as a savings bank or savings and loan association or another kind of financial institution except as authorized in the New Mexico Exposition Center Authority Act.

History: Laws 2005, ch. 342, 18.



Section 6-25A-19 - Conflicts of interest; penalty.

6-25A-19. Conflicts of interest; penalty.

A. If a member, officer or employee of the authority has an interest, either direct or indirect, in a contract to which the authority is or is to be a party, that interest shall be disclosed to the authority in writing and shall be set forth in the minutes of the authority. The member, officer or employee having that interest shall not participate in an action by the authority with respect to that contract.

B. A person who has a conflict of interest as provided in this section and participates in a transaction involving that conflict of interest or fails to notify the authority of the conflict is guilty of a misdemeanor and upon conviction shall be sentenced to imprisonment in the county jail for a definite term of not more than one year or to the payment of a fine of not more than one thousand dollars ($1,000), or both.

History: Laws 2005, ch. 342, 19.



Section 6-25A-20 - Cumulative authority.

6-25A-20. Cumulative authority.

The New Mexico Exposition Center Authority Act shall be deemed to provide an additional and alternative method for the doing of the things it authorizes and shall be regarded as supplemental and additional to powers conferred by other laws and shall not be regarded as in derogation of any powers now existing; provided that the issuance of bonds under the provisions of the New Mexico Exposition Center Authority Act need not comply with the requirements of any other law applicable to the issuance of bonds.

History: Laws 2005, ch. 342, 20.



Section 6-25A-21 - New Mexico exposition authority oversight committee.

6-25A-21. New Mexico exposition authority oversight committee.

There is created a joint interim legislative committee that shall be known as the "New Mexico exposition center authority oversight committee". The New Mexico legislative council shall determine the membership of the committee and shall appoint the members and designate the chair and the vice chair in accordance with council policies. The staff for the committee shall be provided by the legislative council service.

History: Laws 2005, ch. 342, 21.



Section 6-25A-22 - Committee duties.

6-25A-22. Committee duties.

The New Mexico exposition center authority oversight committee shall:

A. monitor and oversee the operation of the authority;

B. meet on a regular basis to receive and review reports from the authority on implementation of the provisions of the New Mexico Exposition Center Authority Act and to review and approve rules proposed for adoption by the authority;

C. oversee and monitor proposed projects for the exposition center in participating jurisdictions;

D. provide advice and assistance to the authority and cooperate with the executive branch of state government and participating jurisdictions on planning, setting priorities for and financing of projects for the exposition center; and

E. report its findings and recommendations, including recommended legislation, to the governor and to each session of the legislature. The report and proposed legislation shall be made available on or before December 15 each year.

History: Laws 2005, ch. 342, 22.



Section 6-25A-23 - Severability.

6-25A-23. Severability.

If any part or application of the New Mexico Exposition Center Authority Act is held invalid, the remainder or its application to other situations shall not be affected.

History: Laws 2005, ch. 342, 23.






Article 26 - Behavioral Health Capital Funding Act

Section 6-26-1 - Short title.

6-26-1. Short title.

This act [6-26-1 through 6-26-8 NMSA 1978] may be cited as the "Behavioral Health Capital Funding Act".

History: Laws 2004, ch. 71, 1.



Section 6-26-2 - Purpose.

6-26-2. Purpose.

The purpose of the Behavioral Health Capital Funding Act is to provide funding for capital projects to eligible entities in order to increase behavioral health care services to sick and indigent patients.

History: Laws 2004, ch. 71, 2.



Section 6-26-3 - Definitions.

6-26-3. Definitions.

As used in the Behavioral Health Capital Funding Act:

A. "authority" means the New Mexico finance authority;

B. "capital project" means repair, renovation or construction of a behavioral health facility; purchase of land; or acquisition of capital equipment of a long-term nature;

C. "department" means the department of health;

D. "eligible entity" means a nonprofit behavioral health facility that has assets totaling less than ten million dollars ($10,000,000), is a 501(c)(3) nonprofit corporation for federal income tax purposes and serves primarily sick and indigent patients; and

E. "fund" means the behavioral health capital fund.

History: Laws 2004, ch. 71, 3.



Section 6-26-4 - Behavioral health capital fund.

6-26-4. Behavioral health capital fund.

A. The "behavioral health capital fund" is created as a revolving fund in the authority. The fund shall consist of appropriations, loan repayments, gifts, grants, donations and interest earned on investment of the fund. Money in the fund shall not revert at the end of a fiscal year.

B. Money in the fund is appropriated to the authority for the purpose of making loans to eligible entities for capital projects pursuant to the Behavioral Health Capital Funding Act.

C. The fund shall be administered by the authority. Administrative costs of the authority or department shall not be paid from the fund.

History: Laws 2004, ch. 71, 4.



Section 6-26-5 - Department; authority; rules.

6-26-5. Department; authority; rules.

The department, in conjunction with the authority, shall adopt rules to administer and implement the provisions of the Behavioral Health Capital Funding Act, including provisions:

A. establishing procedures and forms for applying for loans for capital projects;

B. specifying the documentation required to be provided by the applicant to justify the need for the capital project;

C. specifying the documentation required to be provided by the applicant to demonstrate that the applicant is an eligible entity;

D. establishing procedures for review, evaluation and approval of loans, including the programmatic, organizational and financial information necessary to review, evaluate and approve an application;

E. for evaluating the ability and competence of an applicant to provide efficiently and adequately for the completion of a proposed capital project;

F. for the approval of loan applications, including provisions that accord priority attention to areas with the greatest need for behavioral health services;

G. that ensure fair geographic distribution of loans;

H. establishing requirements for repayment of loans, including payment schedules, interest rates, loan terms and other requirements;

I. for ensuring the state's interest in any capital project by the filing of a lien equal to the total of the state's financial participation in the project; and

J. for such other requirements deemed necessary by the department and the authority to ensure that the state receives the behavioral health services for which the legislature appropriates money and that the state's interest in a capital project is protected.

History: Laws 2004, ch. 71, 5.



Section 6-26-6 - Department; authority; powers and duties.

6-26-6. Department; authority; powers and duties.

A. The department and the authority shall administer the loan programs established pursuant to the provisions of the Behavioral Health Capital Funding Act. The department and the authority shall:

(1) enter into joint powers agreements with each other or other appropriate public agencies to carry out the provisions of that act; and

(2) apply to any appropriate federal, state or local governmental agency or private organization for grants and gifts to carry out the provisions of that act.

B. The department and the authority may:

(1) make and enter into contracts and agreements necessary to carry out their powers and duties pursuant to the provisions of the Behavioral Health Capital Funding Act; and

(2) do all things necessary or appropriate to carry out the provisions of the Behavioral Health Capital Funding Act.

C. The authority is responsible for all financial duties of the programs, including:

(1) administering the fund;

(2) accounting for all money received, controlled or disbursed for capital projects in accordance with the provisions of the Behavioral Health Capital Funding Act;

(3) evaluating and approving loans, including determining the financial capacity of an eligible entity;

(4) enforcing contract provisions of loans, including the ability to sue to recover money or property owed the state;

(5) determining interest rates and other financial aspects of a loan and relevant terms of a contract for services; and

(6) performing other duties in accordance with the provisions of the Behavioral Health Capital Funding Act, rules promulgated pursuant to that act or joint powers agreements entered into with the department.

D. The department is responsible for the following duties:

(1) defining sick and medically indigent persons for purposes of the Behavioral Health Capital Funding Act;

(2) establishing priorities for loans;

(3) determining the appropriateness of a capital project;

(4) evaluating the capability of an applicant to provide and maintain behavioral health services;

(5) selecting recipients of loans; and

(6) determining that capital projects comply with all state and federal licensing and procurement requirements.

E. The authority may make a loan to an eligible entity to acquire, construct, renovate or otherwise improve a capital project, provided there is a finding:

(1) by the department that the project will provide behavioral health services to sick and indigent persons as defined by the department; and

(2) by the authority that there is adequate protection, including loan guarantees, real property liens, title insurance, security interests in or pledges of accounts and other assets, loan covenants and warranties or restrictions or other encumbrances and pledges for the state funds extended for the loan.

History: Laws 2004, ch. 71, 6.



Section 6-26-7 - Eligible entity; change in status.

6-26-7. Eligible entity; change in status.

If an eligible entity that has received a loan for a capital project ceases to maintain its nonprofit status or ceases to deliver behavioral health services at the site of the capital project for twelve consecutive months, the state may pursue the remedies provided in the loan agreement or as provided by law.

History: Laws 2004, ch. 71, 7.



Section 6-26-8 - Report.

6-26-8. Report.

The department and the authority shall report jointly to the governor and the legislature by December 1 of each year on the behavioral health capital funding program.

History: Laws 2004, ch. 71, 8.






Article 27 - Affordable Housing Act

Section 6-27-1 - Short title.

6-27-1. Short title.

Chapter 6, Article 27 NMSA 1978 may be cited as the "Affordable Housing Act".

History: Laws 2004, ch. 104, 1; 2015, ch. 69, 1.



Section 6-27-2 - Purpose.

6-27-2. Purpose.

The purpose of the Affordable Housing Act is to implement the provisions of Subsections E and F of Article 9, Section 14 of the constitution of New Mexico.

History: Laws 2004, ch. 104, 2; 2015, ch. 69, 2.



Section 6-27-3 - Definitions.

6-27-3. Definitions.

As used in the Affordable Housing Act:

A. "affordable housing" means residential housing primarily for persons or households of low or moderate income;

B. "authority" means the New Mexico mortgage finance authority;

C. "building" means a structure capable of being renovated or converted into affordable housing or a structure that is to be demolished and is located on land that is donated and upon which affordable housing will be constructed;

D. "governmental entity" means the state, including any agency or instrumentality of the state, a county, a municipality or the authority;

E. "household" means one or more persons occupying a housing unit;

F. "housing assistance grant" means the donation, provision or payment by a governmental entity of:

(1) land upon which affordable housing will be constructed;

(2) an existing building that will be renovated, converted or demolished and reconstructed as affordable housing;

(3) the costs of acquisition, development, construction, financing and operating or owning affordable housing; or

(4) the costs of financing or infrastructure necessary to support affordable housing;

G. "infrastructure" includes infrastructure improvements and infrastructure purposes;

H. "infrastructure improvement" includes, but is not limited to:

(1) sanitary sewage systems, including collection, transport, storage, treatment, dispersal, effluent use and discharge;

(2) drainage and flood control systems, including collection, transport, diversion, storage, detention, retention, dispersal, use and discharge;

(3) water systems for domestic purposes, including production, collection, storage, treatment, transport, delivery, connection and dispersal;

(4) areas for motor vehicle use for road access, ingress, egress and parking;

(5) trails and areas for pedestrian, equestrian, bicycle or other nonmotor vehicle use for access, ingress, egress and parking;

(6) parks, recreational facilities and open space areas to be used by residents for entertainment, assembly and recreation;

(7) landscaping, including earthworks, structures, plants, trees and related water delivery systems;

(8) electrical transmission and distribution facilities;

(9) natural gas distribution facilities;

(10) lighting systems;

(11) cable or other telecommunications lines and related equipment;

(12) traffic control systems and devices, including signals, controls, markings and signs;

(13) inspection, construction management and related costs in connection with the furnishing of the items listed in this subsection; and

(14) heating, air conditioning and weatherization facilities, systems or services, and energy efficiency improvements that are affixed to real property;

I. "infrastructure purpose" means:

(1) planning, design, engineering, construction, acquisition or installation of infrastructure, including the costs of applications, impact fees and other fees, permits and approvals related to the construction, acquisition or installation of the infrastructure;

(2) acquiring, converting, renovating or improving existing facilities for infrastructure, including facilities owned, leased or installed by the owner;

(3) acquiring interests in real property or water rights for infrastructure, including interests of the owner; and

(4) incurring expenses incident to and reasonably necessary to carry out the purposes specified in this subsection;

J. "municipality" means an incorporated city, town or village, whether incorporated under general act, special act or special charter, incorporated counties and H class counties;

K. "public post-secondary educational institution" means a state university or a public community college;

L. "qualifying grantee" means:

(1) an individual who is qualified to receive assistance pursuant to the Affordable Housing Act and is approved by the governmental entity; and

(2) a governmental housing agency, regional housing authority, tribal housing agency, corporation, limited liability company, partnership, joint venture, syndicate, association or nonprofit organization that:

(a) is organized under state, local or tribal laws and can provide proof of such organization;

(b) if a nonprofit organization, has no part of its net earnings inuring to the benefit of any member, founder, contributor or individual; and

(c) is approved by the governmental entity; and

M. "residential housing" means any building, structure or portion thereof that is primarily occupied, or designed or intended primarily for occupancy, as a residence by one or more households and any real property that is offered for sale or lease for the construction or location thereon of such a building, structure or portion thereof. "Residential housing" includes congregate housing, manufactured homes, housing intended to provide or providing transitional or temporary housing for homeless persons and common health care, kitchen, dining, recreational and other facilities primarily for use by residents of a residential housing project.

History: Laws 2004, ch. 104, 3; 2007, ch. 49, 1; 2015, ch. 69, 3.



Section 6-27-4 - Eligibility requirements; non-individual and individual qualifying grantees.

6-27-4. Eligibility requirements; non-individual and individual qualifying grantees.

A. To be eligible to receive lands, buildings and infrastructure pursuant to Article 9, Section 14 of the constitution of New Mexico, a nonindividual qualifying grantee shall:

(1) have a functioning accounting system that is operated in accordance with generally accepted accounting principles or shall designate an entity that will maintain such an accounting system consistent with generally accepted accounting principles;

(2) have among its purposes significant activities related to providing housing or services to low- or moderate-income persons or households; and

(3) if it has significant outstanding or unresolved monitoring findings from either the authority or its most recent independent financial audit, have a certified letter from the authority or auditor stating that the findings are in the process of being resolved.

B. To be eligible to receive lands, buildings and infrastructure pursuant to Article 9, Section 14 of the constitution of New Mexico, an individual qualifying grantee shall meet the requirements established by the authority pursuant to the Affordable Housing Act.

History: Laws 2004, ch. 104, 4; 2015, ch. 69, 4.



Section 6-27-5 - State, county, municipalities, instrumentalities of the state and the authority; authorization for affordable housing.

6-27-5. State, county, municipalities, instrumentalities of the state and the authority; authorization for affordable housing.

The state, including any agency or instrumentality of the state, or a county, a municipality or the authority may:

A. donate, provide or pay all, or a portion, of the costs of land for the construction on the land of affordable housing;

B. donate, provide or pay all or a portion of the costs of conversion or renovation of existing buildings into affordable housing;

C. provide or pay the costs of financing or infrastructure necessary to support affordable housing projects; or

D. provide or pay all or a portion of the costs of acquisition, development, construction, financing, operating or owning affordable housing.

History: Laws 2004, ch. 104, 5; 2007, ch. 49, 2; 2015, ch. 69, 5.



Section 6-27-6 - Requirement for specific law authorizing a housing assistance grant from state.

6-27-6. Requirement for specific law authorizing a housing assistance grant from state.

A. The specific grant of authority created in the Affordable Housing Act is the prior approval required pursuant to Article 9, Section 14 of the constitution of New Mexico to allow the state to provide affordable housing assistance.

B. Funding pursuant to this grant of authority shall be appropriated to the department of finance and administration for disbursement by the authority to a qualifying grantee in accordance with rules promulgated by the authority.

C. Rules adopted by the authority may include provisions for matching or using local, private or federal funds in connection with a specific grant, but matching or using federal funds shall not be prohibited.

D. The authority shall seek comment from the Mortgage Finance Authority Act [Chapter 58, Article 18 NMSA 1978] oversight committee prior to its adoption of rules pursuant to this section.

History: Laws 2004, ch. 104, 6; 2015, ch. 69, 6.



Section 6-27-7 - Requirement for enactment of an ordinance by a county or a municipality and review by the authority authorizing housing assistance grants.

6-27-7. Requirement for enactment of an ordinance by a county or a municipality and review by the authority authorizing housing assistance grants.

A. A county or municipality may provide housing assistance grants pursuant to Article 9, Section 14 of the constitution of New Mexico after enactment by its governing body of an ordinance authorizing grants stating the requirements of and purposes of the grants. The ordinance may provide for matching or using local, private or federal funds either through direct participation with a federal agency pursuant to federal law or through indirect participation through programs of the authority. No less than forty-five days prior to enactment, the county or municipality shall submit a proposed ordinance to the authority, which shall review the proposed ordinance to ensure compliance with rules promulgated by the authority pursuant to Section 6-27-8 NMSA 1978. Within fifteen days after enactment of the ordinance, the county or municipality shall submit a certified true copy of the ordinance to the authority. The governing body of the county or municipality shall authorize the transfer or disbursement of housing assistance grant funds only after the qualifying grantee has submitted a budget to the governing body and the governing body has approved the budget.

B. A school district may transfer land or buildings owned by the school district to a county or municipality to be further granted as part or all of an affordable housing grant if the school district and the governing body of the county or municipality enter into a contract that provides the school district with a negotiated number of affordable housing units that will be reserved for employees of the school district.

C. The governing board of a public post-secondary educational institution may transfer land or buildings owned by that institution to a county or municipality; provided that:

(1) the property transferred shall be granted by the county or municipality as part or all of an affordable housing grant; and

(2) the governing board of the public post-secondary educational institution and the governing body of the county or municipality enter into a contract that provides the public post-secondary educational institution with affordable housing units.

D. Agencies or instrumentalities of the state may provide housing assistance grants pursuant to Article 9, Section 14 of the constitution of New Mexico in accordance with rules promulgated by the authority.

E. The authority may provide housing assistance grants pursuant to Article 9, Section 14 of the constitution of New Mexico in accordance with rules promulgated by the authority.

History: Laws 2004, ch. 104, 7; 2007, ch. 49, 3; 2015, ch. 69, 7.



Section 6-27-8 - Provisions to ensure successful completion of affordable housing projects; sale after foreclosure.

6-27-8. Provisions to ensure successful completion of affordable housing projects; sale after foreclosure.

A. State, county and municipal housing assistance grants awarded pursuant to the Affordable Housing Act shall be applied for and awarded to qualifying grantees pursuant to the rules promulgated by the authority subject to the requirements of that act.

B. The authority shall adopt rules in accordance with the Administrative Procedures Act [12-8-1 through 12-8-25 NMSA 1978] to carry out the purposes of the Affordable Housing Act. Concurrence by the New Mexico municipal league is required for rules applicable to municipalities. Concurrence by the New Mexico association of counties is required for rules applicable to counties.

C. The authority shall adopt rules covering:

(1) procedures to ensure that qualifying grantees meet the requirements of the Affordable Housing Act and rules promulgated pursuant to that act both at the time of the award and through the term of the grant;

(2) establishment of an application and award timetable for housing assistance grants to permit the selection of the potential qualifying grantees prior to January of the year in which the grants would be made;

(3) contents of the application, including an independent evaluation of the:

(a) financial and management stability of the applicant;

(b) demonstrated commitment of the applicant to the community;

(c) cost-benefit analysis of the project proposed by the applicant;

(d) benefits to the community of a proposed project;

(e) type or amount of assistance to be provided;

(f) scope of the affordable housing project;

(g) substantive or matching contribution by the applicant to the proposed project; and

(h) performance schedule for the qualifying grantee with performance criteria;

(4) a requirement for long-term affordability of a state, county or municipal project so that a project cannot be sold shortly after completion and taken out of the affordable housing market;

(5) a requirement that a grant for a state or local project must impose a contractual obligation on the qualifying grantee that the housing units in a state or local project developed pursuant to the Affordable Housing Act be occupied by low- or moderate-income households;

(6) provisions for adequate security against the loss of public funds or property in the event that a qualifying grantee defaults on a contractual obligation for the project or abandons or otherwise fails to complete a project;

(7) a requirement for review and approval of a housing grant project budget by the grantor before any expenditure of grant funds or transfer of granted property;

(8) a requirement that, unless the period is extended for good cause shown, the authority shall act on an application within forty-five days of the date of receipt of an application that the authority deems to be complete and, if not acted upon, the application shall be deemed approved;

(9) a requirement that a condition of grant approval be proof of compliance with all applicable state and local laws, rules and ordinances;

(10) provisions defining "low- and moderate-income" and setting out requirements for verification of income levels;

(11) a requirement that a county or municipality that makes a housing assistance grant shall have an existing valid affordable housing plan or housing elements contained in its general plan;

(12) a requirement that the governmental entity enter into a contract with a qualifying grantee consistent with the Affordable Housing Act, which contract shall include remedies and default provisions in the event of the unsatisfactory performance by the qualifying grantee; and

(13) provisions necessary to ensure the timely sale of an affordable housing project on which a qualifying grantee has defaulted on a contractual obligation or abandoned or otherwise failed to complete.

D. The rules adopted by the authority pursuant to Paragraph (13) of Subsection C of this section shall require a governmental entity to:

(1) make a determination that the property is not marketable for a price that would sufficiently recover the public funds invested in the project;

(2) ascertain that the property has a title that has been transferred to the contracting governmental entity through a foreclosure sale, a transfer of title by deed in lieu of foreclosure or any other manner;

(3) exercise reasonable efforts to ensure that all proceeds from the sale of a property pursuant to Paragraph (13) of Subsection C of this section are used solely for purposes pursuant to the Affordable Housing Act and that the qualifying grantee that held title to the property shall not benefit from the sale of the property or from the transfer of the affordable housing project; and

(4) provide the terms for:

(a) the sale of the property at fair market value; and

(b) the removal of the contractual obligation requiring long-term occupancy of the property by low- or moderate-income households.

History: Laws 2004, ch. 104, 8; 2007, ch. 49, 4; 2015, ch. 69, 8.



Section 6-27-9 - Investigation of Affordable Housing Act violations; penalties; remedies.

6-27-9. Investigation of Affordable Housing Act violations; penalties; remedies.

A. The attorney general shall investigate an alleged violation of the Affordable Housing Act reported by the authority. If the attorney general has reasonable belief that a person is in possession, custody or control of an original or copy of a document or recording, including a record, report, memorandum, paper, communication, tabulation, map, chart, photograph, mechanical transcription or other tangible document or recording that the attorney general believes to be relevant to the subject matter of an investigation of a probable violation of the Affordable Housing Act, the attorney general may, prior to the institution of a civil proceeding, execute in writing and cause to be served upon the person a civil investigative demand requiring the person to produce for inspection or copying the document or recording.

B. If the attorney general has reasonable belief that a person has violated a provision of the Affordable Housing Act and that instituting a proceeding against that person would be in the public interest, the attorney general may bring a civil action on behalf of the state alleging a violation of the Affordable Housing Act. The action may be brought in the district court of the county in which the person alleged to have violated that act resides or in which the person's principal place of business is located. The attorney general shall not be required to post bond when seeking a temporary or permanent injunction in the civil action.

C. The attorney general may, in addition to or as an alternative to pursuing a civil action, as provided in this section, pursue criminal charges against a person for an alleged violation of the Affordable Housing Act under the applicable provisions of the Criminal Code. Venue for any criminal action shall be in the judicial district where the violation occurred.

D. In a civil action brought under this section for an alleged violation of the Affordable Housing Act, if a court finds that a person willfully committed an act in violation of the Affordable Housing Act, the attorney general may seek to recover a civil penalty not exceeding the amount of five thousand dollars ($5,000) per violation, in addition to any equitable relief imposed by the court.

E. As used in this section, "person" means an individual, including a municipal or county government employee or elected official, or a corporate entity, including any organization formed under state law to carry out business or other activities.

History: Laws 2015, ch. 69, 9.






Article 28 - Indian Capital Outlay

Section 6-28-1 - Legislative findings and purpose.

6-28-1. Legislative findings and purpose.

A. The legislature finds that many residents of this state living within Indian country are impoverished and are involuntarily living without electric service, indoor plumbing, adequate potable water, telecommunications or related infrastructure due to federal government policies over the decades. This finding is based upon federal decennial census data showing that Native Americans living in Indian country have a long history of income below federal poverty levels and a lack of basic domestic amenities. Living under such adverse circumstances has a negative impact on the education of children at the elementary and secondary school levels and on the health and welfare of Native Americans in general.

B. Since the nineteenth century, the federal government has assumed a trust responsibility for Native Americans, but since New Mexico attained statehood, it has had a responsibility for its Native American residents.

C. The legislature finds it is the policy of the state of New Mexico to improve the basic quality of life of residents within Indian country through the use of any means available.

D. The purpose of this act is in part to enable the state, in compliance with the provisions of the constitution of New Mexico, to provide financial assistance to residents within Indian country so that they may be served by basic residential services such as electric service, indoor plumbing, sewer, adequate potable water, telecommunications and related infrastructure.

E. The state has developed government-to-government relationships and agreements with the twenty-two Indian nations, tribes and pueblos in New Mexico regarding education and other topics. To better provide services to Native Americans, many state agencies have designated divisions or liaisons to work with the nations, tribes and pueblos.

F. The state has worked with Indian nations, tribes and pueblos, of which the Navajo Nation is the largest tribal government, and recognizes that the Navajo Nation is divided into political subdivisions designated as chapters.

G. Due to federal, state and tribal policies related to the implementation of capital outlay and other projects, delays in implementation due to bureaucratic red tape have resulted in the reversion of millions of dollars in capital outlay funds designated for projects in Indian country.

H. Tribal governments and their subdivisions have, through the years, organized nonprofit entities to assist in the provision of education and other basic services.

History: Laws 2006, ch. 105, 1.



Section 6-28-2 - Fiscal agents for Navajo Nation projects.

6-28-2. Fiscal agents for Navajo Nation projects.

The state recognizes the chapters of the Navajo Nation as local tribal entities having the capability and capacity to apply for and implement capital improvement projects. The state also recognizes as local tribal entities those nonprofit entities organized under the supervision of tribal governments whose mission or objective is to provide education and other basic services and who may apply for and implement capital improvement projects. Therefore, the state may contract through a fiscal agent other than the Navajo Nation for the expenditure of state funds on behalf of local tribal entities of the Navajo Nation. Unless otherwise negotiated, an administrative fee of no more than five percent of a project's cost may be charged by the entity that serves as fiscal agent.

History: Laws 2006, ch. 105, 2.



Section 6-28-3 - Public employment programs.

6-28-3. Public employment programs.

Local tribal entities may be considered as vendors when they utilize their own resources to implement capital improvement projects.

History: Laws 2006, ch. 105, 3.



Section 6-28-4 - Direct payments.

6-28-4. Direct payments.

A. In the case of capital outlay projects located within Indian country and authorized to the Indian affairs department or other state agencies, the state may make payments directly to third-party contractors for services rendered or goods supplied regarding such projects. Upon approval by the Indian affairs department or other state agency of a billing statement submitted on behalf of a vendor by a tribal government or a local tribal entity, the department may arrange for payment of that statement directly to the vendor. Capital outlay projects may be invoiced and paid in phases.

B. The department of finance and administration is authorized to make payments directly to third-party contractors for services rendered or goods supplied regarding capital outlay projects located within Indian country and authorized to the Indian affairs department or other state agency.

History: Laws 2006, ch. 105, 4.



Section 6-28-5 - Navajo Nation projects; general fund appropriations.

6-28-5. Navajo Nation projects; general fund appropriations.

Money appropriated from the general fund to several chapters of the Navajo Nation located in New Mexico for the same or similar purposes may be pooled by those chapters to create a regional or centralized project upon review of the Indian affairs department and approval by the state board of finance.

History: Laws 2006, ch. 105, 5.



Section 6-28-6 - Tribal Infrastructure Act.

6-28-6. Tribal Infrastructure Act.

The provisions of this act [6-28-1 to 6-28-8 NMSA 1978] also may be used to implement the provisions of the Tribal Infrastructure Act [Chapter 6, Article 29 NMSA 1978].

History: Laws 2006, ch. 105, 6.



Section 6-28-7 - Presumption of indigency.

6-28-7. Presumption of indigency.

For the purposes of capital outlay projects located within Indian country and authorized to the Indian affairs department, pursuant to Subsection A of Section 14 of Article 9 of the constitution of New Mexico, persons who reside in Indian country who are not served by electric service, water service, indoor plumbing, sewers, telecommunications or related infrastructure are presumed to be indigent. State agencies may contract with and make payment to local tribal entities to assist the indigent in local tribal entities.

History: Laws 2006, ch. 105, 7.



Section 6-28-8 - Rulemaking authority.

6-28-8. Rulemaking authority.

The department of finance and administration or the Indian affairs department [9-21-1 through 9-21-15 NMSA 1978] shall promulgate rules necessary to implement the provisions of this act [6-28-1 to 6-28-8 NMSA 1978].

History: Laws 2006, ch. 105, 8.






Article 29 - Tribal Infrastructure Act

Section 6-29-1 - Short title.

6-29-1. Short title.

This act [6-29-1 through 6-29-9 NMSA 1978] may be cited as the "Tribal Infrastructure Act".

History: 1978 Comp., 9-21-17, enacted by Laws 2005, ch. 146, 1; recompiled as 6-29-1 by Laws 2008, ch. 81, 4.



Section 6-29-2 - Findings and purpose.

6-29-2. Findings and purpose.

A. The legislature finds that:

(1) tribes lack basic infrastructure resulting in poor social, health and economic conditions of tribal communities;

(2) adequate infrastructure such as water and wastewater systems, major water systems, electrical power lines, communications, roads, health and emergency response facilities and infrastructure needed for economic development are essential to improved health, safety and welfare of all New Mexicans, including residents of tribal communities;

(3) local tribal efforts and resources have been insufficient to develop and maintain a consistent and adequate level of infrastructure in tribal communities;

(4) addressing the urgent need of replacing, improving and developing tribal infrastructure through the use of an alternative financing mechanism is a long-term cost savings benefit to both the state and the tribes; and

(5) adequate infrastructure development on tribal land will allow tribal members to achieve the basic conditions necessary to improve the quality of their lives.

B. The purposes of the Tribal Infrastructure Act are to:

(1) ensure adequate financial resources for infrastructure development for tribal communities;

(2) provide for the planning and development of infrastructure in an efficient and cost-effective manner; and

(3) develop infrastructure in tribal communities to improve the quality of life and encourage economic development.

History: 1978 Comp., 9-21-18, enacted by Laws 2005, ch. 146, 2; recompiled as 6-29-2 by Laws 2008, ch. 81, 4.



Section 6-29-3 - Definitions.

6-29-3. Definitions.

As used in the Tribal Infrastructure Act:

A. "board" means the tribal infrastructure board;

B. "department" means the Indian affairs department;

C. "financial assistance" means providing grants or loans on terms and conditions approved by the board;

D. "governor" means the governor of New Mexico;

E. "project fund" means the tribal infrastructure project fund;

F. "qualified project" means a tribal infrastructure project selected by the board for financial assistance pursuant to the Tribal Infrastructure Act;

G. "tribe" means a federally recognized Indian nation, tribe or pueblo located wholly or partially in New Mexico or any of its governmental entities or subdivisions; and

H. "trust fund" means the tribal infrastructure trust fund.

History: 1978 Comp., 9-21-19, enacted by Laws 2005, ch. 146, 3; recompiled as 6-29-3 by Laws 2008, ch. 81, 4.



Section 6-29-4 - Tribal infrastructure board created.

6-29-4. Tribal infrastructure board created.

A. The "tribal infrastructure board" is created and is administratively attached to the department.

B. The board shall consist of nine voting members and four non-voting members.

C. The voting ex-officio members are:

(1) the secretary of Indian affairs, or the secretary's designee from the department, who shall be chair of the board;

(2) the secretary of finance and administration or the secretary's designee from the department of finance and administration;

(3) the secretary of health or the secretary's designee from the department of health;

(4) the secretary of environment or the secretary's designee from the department of environment; and

(5) the executive director of the New Mexico finance authority or the executive director's designee from the New Mexico finance authority.

D. The following four voting members who have experience with capital projects development or administration from tribes shall be appointed by the governor:

(1) one person who is a member of a pueblo;

(2) one person who is a member of the Jicarilla Apache Nation;

(3) one person who is a member of the Mescalero Apache Tribe; and

(4) one person who is a member of the Navajo Nation.

E. There shall be four non-voting members as follows:

(1) one representative from the federal bureau of Indian affairs, Albuquerque area office, designated by the regional director;

(2) one representative from the federal bureau of Indian affairs Navajo area office designated by the regional director;

(3) one representative from the Albuquerque area Indian health services designated by the area director; and

(4) one representative from the Navajo area Indian health services designated by the area director.

F. The board shall meet at the call of the chair or whenever four voting members submit a request in writing to the chair, but not less than twice each calendar year. A majority of members constitutes a quorum for the transaction of business. The affirmative vote of at least a majority of a quorum shall be necessary for an action to be taken by the board.

G. Each member of the board appointed by the governor shall be appointed to a two-year term. Vacancies shall be filled by appointment by the governor for the remainder of the unexpired term.

H. Members of the board appointed by the governor may receive per diem and mileage as provided for non-salaried public officers in the Per Diem and Mileage Act [10-8-1 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

History: 1978 Comp., 9-21-20, enacted by Laws 2005, ch. 146, 4; recompiled as 6-29-4 by Laws 2008, ch. 81, 4.



Section 6-29-5 - Board; duties.

6-29-5. Board; duties.

The board shall:

A. adopt rules governing terms, conditions and priorities for providing financial assistance to tribes, including developing application and evaluation procedures and forms and qualifications for applicants and for projects;

B. provide financial assistance to tribes for qualified projects on terms and conditions established by the board;

C. authorize funding for qualified projects, including:

(1) planning, designing, constructing, improving, expanding or equipping water and wastewater facilities, major water systems, electrical power lines, communications infrastructure, roads, health infrastructure, emergency response facilities and infrastructure needed to encourage economic development;

(2) developing engineering feasibility reports for infrastructure projects;

(3) inspecting construction of qualified projects;

(4) providing special engineering services;

(5) completing environmental assessments or archaeological clearances and other surveys for infrastructure projects;

(6) acquiring land, easements or rights of way; and

(7) paying legal costs and fiscal agent fees associated with development of qualified projects.

History: 1978 Comp., 9-21-21, enacted by Laws 2005, ch. 146, 5; recompiled as 6-29-5 by Laws 2008, ch. 81, 4.



Section 6-29-6 - Tribal infrastructure trust fund; created; investment; distribution.

6-29-6. Tribal infrastructure trust fund; created; investment; distribution.

A. The "tribal infrastructure trust fund" is created in the state treasury. The trust fund shall consist of money that is appropriated, donated or otherwise accrues to it. Money in the trust fund shall be invested by the state investment officer in the manner that land grant permanent funds are invested pursuant to Chapter 6, Article 8 NMSA 1978. Income from investment of the trust fund shall be credited to the fund. Money in the trust fund shall not be expended for any purpose, but an annual distribution from the trust fund shall be made to the project fund pursuant to this section.

B. On July 1 of each year in which adequate money is available in the trust fund, an annual distribution shall be made from the trust fund to the project fund in the amount of ten million dollars ($10,000,000) until the distribution is less than an amount equal to four and seven-tenths percent of the average of the year-end market values of the trust fund for the immediately preceding five calendar years. Thereafter, the amount of the annual distribution shall be four and seven-tenths percent of the average of the year-end market values of the trust fund for the immediately preceding five calendar years.

History: 1978 Comp., 9-21-22, enacted by Laws 2005, ch. 146, 6; recompiled as 6-29-6 by Laws 2008, ch. 81, 4.



Section 6-29-7 - Tribal infrastructure project fund; created; purpose; appropriations.

6-29-7. Tribal infrastructure project fund; created; purpose; appropriations.

A. The "tribal infrastructure project fund" is created in the state treasury and:

(1) the department of finance and administration shall administer the project fund;

(2) the project fund shall consist of:

(a) distributions made to it from the trust fund;

(b) payments of principal and interest on loans for qualified projects;

(c) other money appropriated by the legislature or distributed or otherwise allocated to the project fund for the purpose of supporting qualified projects; and

(d) income from investment of the money in the project fund that shall be credited to the project fund;

(3) balances in the project fund at the end of a fiscal year shall not revert to the trust fund or to the general fund; and

(4) the project fund may consist of subaccounts as determined to be necessary by the department of finance and administration.

B. The department of finance and administration may establish procedures and adopt rules as required to administer the project fund and to originate grants or loans for qualified projects approved by the board.

C. Beginning in fiscal year 2006 and in subsequent years, the lesser of one percent of the project fund or one hundred thousand dollars ($100,000) is appropriated from the project fund to the department of finance and administration for expenditure in the fiscal year in which it is appropriated, to administer the project fund. Any unexpended or unencumbered balance remaining at the end of any fiscal year shall revert to the project fund.

D. Beginning in fiscal year 2006 and in each subsequent year, the lesser of five percent of the project fund or five hundred thousand dollars ($500,000) is appropriated from the project fund to the Indian affairs department for expenditure in the fiscal year in which it is appropriated to administer the Tribal Infrastructure Act, to pay per diem and mileage as required by that act and for operation of the board. Any unexpended or unencumbered balance remaining at the end of any fiscal year shall revert to the project fund.

E. The balance in the project fund not otherwise appropriated in this section is appropriated to the department of finance and administration for expenditure in fiscal year 2006 and in subsequent fiscal years to carry out the provisions of the Tribal Infrastructure Act by providing grants or loans for qualified projects. Any unexpended or unencumbered balance remaining at the end of a fiscal year shall revert to the project fund.

History: 1978 Comp., 9-21-23, enacted by Laws 2005, ch. 146, 7; recompiled as 6-29-7 by Laws 2008, ch. 81, 4.



Section 6-29-8 - Legislative oversight; rule review; report.

6-29-8. Legislative oversight; rule review; report.

A. Rules proposed by the board and the department of finance and administration pursuant to the Tribal Infrastructure Act shall be reviewed by the legislative interim Indian affairs committee prior to approval.

B. The legislative interim Indian affairs committee shall be briefed by the board on grant and loan proposals submitted to the board and shall review, monitor and provide assistance and advice concerning grants and loans proposed by the board.

C. The board shall report to the legislative interim Indian affairs committee no later than October 1 of each year regarding the total expenditures from the project fund for the previous fiscal year, the purposes for which expenditures were made, an analysis of the progress of the projects funded and proposals for legislative action in the subsequent legislative session.

History: 1978 Comp., 9-21-24, enacted by Laws 2005, ch. 146, 8; 2007, ch. 124, 1; recompiled as 6-29-8 by Laws 2008, ch. 81, 4.



Section 6-29-9 - Tribal capital outlay reversions.

6-29-9. Tribal capital outlay reversions.

A. The unexpended balances of a capital outlay appropriation made after January 1, 2007 from the general fund to the department or to the aging and long-term services department for projects located on lands of an Indian nation, tribe or pueblo shall revert to the project fund.

B. For the purpose of this section, "unexpended balance" means the remainder of an appropriation after reserving for unpaid costs and expenses covered by binding written obligations to third parties.

History: Laws 2008, ch. 81, 3.






Article 30 - Colonias Infrastructure

Section 6-30-1 - Short title.

6-30-1. Short title.

Sections 1 through 8 [Chapter 6, Article 30 NMSA 1978] of this act may be cited as the "Colonias Infrastructure Act".

History: Laws 2010, ch. 10, 1.



Section 6-30-2 - Findings and purpose.

6-30-2. Findings and purpose.

A. The legislature finds that:

(1) colonias lack basic infrastructure resulting in poor social, health and economic conditions;

(2) adequate infrastructure such as water and wastewater systems, solid waste disposal facilities, flood and drainage control, roads and housing infrastructure are essential to improved health, safety and welfare of all New Mexicans, including residents of the colonia communities;

(3) local efforts and resources have been insufficient to develop and maintain a consistent and adequate level of infrastructure;

(4) addressing the urgent need of replacing, improving and developing infrastructure through the use of an alternative financing mechanism is a long-term cost savings benefit to both the state and the communities; and

(5) adequate infrastructure development allows colonia residents to achieve the basic conditions necessary to improve the quality of their lives.

B. The purposes of the Colonias Infrastructure Act are to:

(1) ensure adequate financial resources for infrastructure development for colonia recognized communities;

(2) provide for the planning and development of infrastructure in an efficient and cost-effective manner; and

(3) develop infrastructure projects to improve quality of life and encourage economic development.

History: Laws 2010, ch. 10, 2.



Section 6-30-3 - Definitions.

6-30-3. Definitions.

As used in the Colonias Infrastructure Act:

A. "authority" means the New Mexico finance authority;

B. "board" means the colonias infrastructure board;

C. "colonia" means a rural community with a population of twenty-five thousand or less located within one hundred fifty miles of the United States-Mexico border that:

(1) has been designated as a colonia by the municipality or county in which it is located because of a:

(a) lack of potable water supply;

(b) lack of adequate sewage systems; or

(c) lack of decent, safe and sanitary housing;

(2) has been in existence as a colonia prior to November 1990; and

(3) has submitted appropriate documentation to the board to substantiate the conditions of this subsection, including documentation that supports the designation of the municipality or county;

D. "financial assistance" means providing grants or loans on terms and conditions approved by the authority;

E. "project fund" means the colonias infrastructure project fund;

F. "qualified entity" means a county, municipality or other entity recognized as a political subdivision of the state;

G. "qualified project" means a capital outlay project selected by the board for financial assistance that is primarily intended to develop colonias infrastructure. A qualified project may include a water system, a wastewater system, solid waste disposal facilities, flood and drainage control, roads or housing infrastructure; but "qualified project" does not include general operation and maintenance, equipment, housing allowance payments or mortgage subsidies; and

H. "trust fund" means the colonias infrastructure trust fund.

History: Laws 2010, ch. 10, 3.



Section 6-30-4 - Colonias infrastructure board created.

6-30-4. Colonias infrastructure board created.

A. The "colonias infrastructure board" is created.

B. The board shall consist of seven voting members as follows:

(1) the secretary of finance and administration or the secretary's designee from the department of finance and administration;

(2) the secretary of environment or the secretary's designee from the department of environment;

(3) the chief executive officer of the authority or the chief executive officer's designee from the authority;

(4) one member appointed by the president pro tempore of the senate;

(5) one member appointed by the minority leader of the senate;

(6) one member appointed by the speaker of the house of representatives; and

(7) one member appointed by the minority leader of the house of representatives.

C. The members appointed pursuant to Paragraphs (4) through (7) of Subsection B of this section shall be appointed with the advice and consent of the senate, serve at the pleasure of the appointing authority, be residents of the colonias area and have experience in capital project development or administration, and they may receive per diem and mileage as provided for nonsalaried public officers in the Per Diem and Mileage Act [10-8-1 NMSA 1978] but shall receive no other compensation, perquisite or allowance.

D. There shall be five advisory, nonvoting members of the board as follows:

(1) the executive director of the south central council of governments or the director's designee;

(2) the executive director of the southwest New Mexico council of governments or the director's designee;

(3) the executive director of the southeastern New Mexico economic development district or the director's designee;

(4) the executive director of the New Mexico association of counties or the director's designee; and

(5) the executive director of the New Mexico mortgage finance authority or the director's designee.

E. The board shall choose a chair and vice chair from among its members and such other officers as it deems necessary. A majority of members constitutes a quorum for the transaction of business. The affirmative vote of at least a majority of a quorum shall be necessary for an action to be taken by the board. The board shall meet whenever a voting member submits a request in writing to the chair, but not less than quarterly.

F. All meetings of the board shall be open to the public and subject to the Open Meetings Act [Chapter 10, Article 15 NMSA 1978] and, at each meeting, the board shall provide an opportunity for public comment.

History: Laws 2010, ch. 10, 4.



Section 6-30-5 - Board; duties.

6-30-5. Board; duties.

The board shall:

A. promulgate such rules as are necessary to govern the acceptance, evaluation and prioritization of applications submitted by qualified entities for financial assistance;

B. after applications have been processed and evaluated by the authority, prioritize the qualified projects for financial assistance; and

C. upon such terms and conditions as are established by the authority, recommend the prioritized projects to the authority for financial assistance for:

(1) planning, designing, constructing, improving or expanding a qualified project;

(2) developing engineering feasibility reports for qualified projects;

(3) inspecting construction of qualified projects;

(4) providing professional services;

(5) completing environmental assessments or archaeological clearances and other surveys for qualified projects;

(6) acquiring land, water rights, easements or rights of way; or

(7) paying legal costs and fiscal agent fees associated with development of qualified projects.

History: Laws 2010, ch. 10, 5.



Section 6-30-6 - Authority; duties.

6-30-6. Authority; duties.

The authority shall:

A. provide staff support to the board;

B. administer the project fund;

C. at the direction of the board, process, review and evaluate applications for financial assistance from qualified entities; and

D. at the direction of the board, administer qualified projects that receive financial assistance.

History: Laws 2010, ch. 10, 6.



Section 6-30-7 - Colonias infrastructure trust fund; created; investment; distribution.

6-30-7. Colonias infrastructure trust fund; created; investment; distribution.

A. The "colonias infrastructure trust fund" is created in the state treasury. The trust fund shall consist of money that is appropriated, donated or otherwise allocated to it. Money in the trust fund shall be invested by the state investment officer in the manner that land grant permanent funds are invested pursuant to Chapter 6, Article 8 NMSA 1978. Income from investment of the trust fund shall be credited to the fund. Money in the trust fund shall not be expended for any purpose, but an annual distribution from the trust fund shall be made to the project fund pursuant to this section.

B. On July 1 of each year in which adequate money is available in the trust fund, an annual distribution shall be made from the trust fund to the project fund in the amount of ten million dollars ($10,000,000) until the distribution is less than an amount equal to four and seven-tenths percent of the average of the year-end market values of the trust fund for the immediately preceding five calendar years. Thereafter, the amount of the annual distribution shall be four and seven-tenths percent of the average of the year-end market values of the trust fund for the immediately preceding five calendar years.

History: Laws 2010, ch. 10, 7.



Section 6-30-8 - Colonias infrastructure project fund; created; purpose; appropriations.

6-30-8. Colonias infrastructure project fund; created; purpose; appropriations.

A. The "colonias infrastructure project fund" is created in the authority and shall be administered by the authority.

B. The project fund shall consist of:

(1) distributions from the trust fund;

(2) payments of principal and interest on loans for qualified projects;

(3) other money appropriated by the legislature or distributed or otherwise allocated to the project fund for the purpose of supporting qualified projects;

(4) the proceeds of severance tax bonds appropriated to the fund for qualified projects; and

(5) income from investment of the project fund that shall be credited to the project fund.

C. Except for severance tax bond proceeds required to revert to the severance tax bonding fund, balances in the project fund at the end of a fiscal year shall not revert to any other fund.

D. The project fund may consist of subaccounts as determined to be necessary by the authority.

E. The authority may establish procedures and adopt rules as required to:

(1) administer the project fund;

(2) originate grants or loans for qualified projects recommended by the board;

(3) recover from the project fund the costs of administering the fund and originating the grants and loans; and

(4) govern the process through which qualified entities may apply for financial assistance from the project fund.

History: Laws 2010, ch. 10, 8.






Article 31 - Economic Development Grants

Section 6-31-1 - Short title.

6-31-1. Short title.

Sections 1 through 6 [6-31-1 through 6-31-6 NMSA 1978] of this act may be cited as the "Economic Development Grant Act".

History: Laws 2014, ch. 58, 1.



Section 6-31-2 - Purpose.

6-31-2. Purpose.

The purpose of the Economic Development Grant Act is to provide matching state grants to local and regional economic development agencies to expand the economic development and job-creation capacities of those agencies through employment of economic development professionals.

History: Laws 2014, ch. 58, 2.



Section 6-31-3 - Definitions.

6-31-3. Definitions.

As used in the Economic Development Grant Act:

A. "commission" means the economic development commission; and

B. "department" means the economic development department.

History: Laws 2014, ch. 58, 3.



Section 6-31-4 - Economic development grant program; created; oversight.

6-31-4. Economic development grant program; created; oversight.

A. The "economic development grant program" is created in the department. The commission shall oversee the program, and the department shall provide administrative assistance to the commission as needed.

B. The commission shall:

(1) establish and publish deadlines and guidelines for the submission of grant applications;

(2) develop procedures for receipt, review and approval of grant applications;

(3) receive, review and approve grant applications;

(4) award grants to local and regional economic development agencies for up to fifty percent of the cost to the agencies to hire economic development professionals;

(5) monitor local and regional economic development agencies' use of grant money by reviewing annual reports submitted by those agencies to the commission to ensure that grants are used consistently with the agencies' grant applications; and

(6) perform other duties as necessary to carry out the provisions of the Economic Development Grant Act.

History: Laws 2014, ch. 58, 4.



Section 6-31-5 - Grant application; grant recipients; requirements.

6-31-5. Grant application; grant recipients; requirements.

A. A local or regional economic development agency may submit an application to the commission for an economic development grant. An applying agency shall comply with deadlines and guidelines published by the commission. A grant application shall include a statement of:

(1) the amount of money that the local or regional economic development agency has allocated to employ economic development professionals;

(2) the amount of matching grant money that the local or regional economic development agency requests; and

(3) the ways that the local or regional economic development agency's employment of one or more economic development professionals will expand the agency's economic development or job-creation efforts in the agency's local area or region or in the state.

B. During the time that one or more economic development professionals are employed by a local or regional economic development agency using grant money, the agency shall report annually to the commission. A report shall include:

(1) the name, dates of employment and professional credentials of each economic development professional employed by the local or regional economic development agency using grant money; and

(2) detailed information about each economic development professional's role and contributions to the local or regional economic development agency, including:

(a) new jobs in the agency's local area or region or in the state that are attributable to the professional's efforts;

(b) the number of cases that the professional completed;

(c) the number of cases that the professional managed;

(d) the number of job-creation leads generated by the professional; and

(e) the number of job-creation projects sourced through the professional's marketing efforts.

History: Laws 2014, ch. 58, 5.



Section 6-31-6 - Economic development grant fund created.

6-31-6. Economic development grant fund created.

The "economic development grant fund" is created in the state treasury. The fund consists of appropriations, gifts, grants and donations to the fund and income from investment of the fund. Money in the fund shall not revert to any other fund at the end of a fiscal year. The department shall administer the fund, and money in the fund is appropriated to the department to provide matching funds to local and regional development agencies as approved by the commission. Money in the fund shall be disbursed on warrants signed by the secretary of finance and administration pursuant to vouchers signed by the secretary of economic development or the secretary's authorized representative.

History: Laws 2014, ch. 58, 6.









Chapter 7 - Taxation

Article 1 - Administration

Section 7-1-1 - Short title.

7-1-1. Short title.

Chapter 7, Article 1 NMSA 1978 may be cited as the "Tax Administration Act".

History: 1953 Comp., 72-13-13, enacted by Laws 1965, ch. 248, 1; 1979, ch. 144, 1.



Section 7-1-2 - Applicability.

7-1-2. Applicability.

The Tax Administration Act applies to and governs:

A. the administration and enforcement of the following taxes or tax acts as they now exist or may hereafter be amended:

(1) Income Tax Act [Chapter 7, Article 2 NMSA 1978];

(2) Withholding Tax Act [Chapter 7, Article 3 NMSA 1978];

(3) Venture Capital Investment Act [Chapter 7, Article 2D NMSA 1978];

(4) Gross Receipts and Compensating Tax Act [Chapter 7, Article 9 NMSA 1978] and any state gross receipts tax;

(5) Liquor Excise Tax Act [Chapter 7, Article 17 NMSA 1978];

(6) Local Liquor Excise Tax Act [7-24-8 through 7-24-16 NMSA 1978];

(7) any municipal local option gross receipts tax;

(8) any county local option gross receipts tax;

(9) Special Fuels Supplier Tax Act [Chapter 7, Article 16A NMSA 1978];

(10) Gasoline Tax Act [Chapter 7, Article 13 NMSA 1978];

(11) petroleum products loading fee, which fee shall be considered a tax for the purpose of the Tax Administration Act [Chapter 7, Article 1 NMSA 1978];

(12) Alternative Fuel Tax Act [Chapter 7, Article 16B NMSA 1978];

(13) Cigarette Tax Act [Chapter 7, Article 12 NMSA 1978];

(14) Estate Tax Act [7-7-1 through 7-7-12 NMSA 1978];

(15) Railroad Car Company Tax Act [Chapter 7, Article 11 NMSA 1978];

(16) Investment Credit Act [Chapter 7, Article 9A NMSA 1978], rural job tax credit, Laboratory Partnership with Small Business Tax Credit Act [Chapter 7, Article 9E NMSA 1978 ], Technology Jobs and Research and Development Tax Credit Act [Chapter 7, Article 9F NMSA 1978], Film Production Tax Credit Act [Chapter 7, Article 2F NMSA 1978], Affordable Housing Tax Credit Act [Chapter 7, Article 9I NMSA 1978] and high-wage jobs tax credit;

(17) Corporate Income and Franchise Tax Act [Chapter 7, Article 2A NMSA 1978];

(18) Uniform Division of Income for Tax Purposes Act [Chapter 7, Article 4 NMSA 1978];

(19) Multistate Tax Compact [7-5-1 NMSA 1978];

(20) Tobacco Products Tax Act [Chapter 7, Article 12A NMSA 1978]; and

(21) the telecommunications relay service surcharge imposed by Section 63-9F-11 NMSA 1978, which surcharge shall be considered a tax for the purposes of the Tax Administration Act;

B. the administration and enforcement of the following taxes, surtaxes, advanced payments or tax acts as they now exist or may hereafter be amended:

(1) Resources Excise Tax Act [Chapter 7, Article 25 NMSA 1978];

(2) Severance Tax Act [7-26-1 through 7-26-8 NMSA 1978];

(3) any severance surtax;

(4) Oil and Gas Severance Tax Act [Chapter 7, Article 29 NMSA 1978];

(5) Oil and Gas Conservation Tax Act [Chapter 7, Article 30 NMSA 1978];

(6) Oil and Gas Emergency School Tax Act [Chapter 7, Article 31 NMSA 1978];

(7) Oil and Gas Ad Valorem Production Tax Act [Chapter 7, Article 32 NMSA 1978];

(8) Natural Gas Processors Tax Act [Chapter 7, Article 33 NMSA 1978];

(9) Oil and Gas Production Equipment Ad Valorem Tax Act [Chapter 7, Article 34 NMSA 1978];

(10) Copper Production Ad Valorem Tax Act [Chapter 7, Article 39 NMSA 1978];

(11) any advance payment required to be made by any act specified in this subsection, which advance payment shall be considered a tax for the purposes of the Tax Administration Act;

(12) Enhanced Oil Recovery Act [Chapter 7, Article 29A NMSA 1978];

(13) Natural Gas and Crude Oil Production Incentive Act [7-29B-1 through 7-29B-6 NMSA 1978]; and

(14) intergovernmental production tax credit and intergovernmental production equipment tax credit;

C. the administration and enforcement of the following taxes, surcharges, fees or acts as they now exist or may hereafter be amended:

(1) Weight Distance Tax Act [Chapter 7, Article 15A NMSA 1978];

(2) the workers' compensation fee authorized by Section 52-5-19 NMSA 1978, which fee shall be considered a tax for purposes of the Tax Administration Act;

(3) Uniform Unclaimed Property Act (1995) [Chapter 7, Article 8A NMSA 1978];

(4) 911 emergency surcharge and the network and database surcharge, which surcharges shall be considered taxes for purposes of the Tax Administration Act;

(5) the solid waste assessment fee authorized by the Solid Waste Act [74-9-1 NMSA 1978 et seq.], which fee shall be considered a tax for purposes of the Tax Administration Act;

(6) the water conservation fee imposed by Section 74-1-13 NMSA 1978, which fee shall be considered a tax for the purposes of the Tax Administration Act; and

(7) the gaming tax imposed pursuant to the Gaming Control Act [Chapter 60, Article 2E NMSA 1978]; and

D. the administration and enforcement of all other laws, with respect to which the department is charged with responsibilities pursuant to the Tax Administration Act, but only to the extent that the other laws do not conflict with the Tax Administration Act.

History: 1953 Comp., 72-13-14, enacted by Laws 1965, ch. 248, 2; 1966, ch. 54, 1; 1969, ch. 156, 1; 1971, ch. 276, 3; 1973, ch. 346, 1; 1974, ch. 13, 1; 1975, ch. 301, 1; 1978, ch. 182, 22; 1979, ch. 144, 2; 1982, ch. 18, 1; 1983, ch. 211, 3; 1985, ch. 65, 1; 1986, ch. 20, 2; 1987, ch. 45, 20; 1987, ch. 268, 1; 1988, ch. 71, 1; 1988, ch. 73, 1; 1989, ch. 263, 1; 1989, ch. 325, 1; 1989, ch. 326, 10; 1989, ch. 327, 1; 1990, ch. 86, 1; 1990, ch. 88, 1; 1990, ch. 99, 45; 1990, ch. 124, 12; 1990, ch. 125, 1; 1992, ch. 55, 1; 1993, ch. 5, 1; 1994, ch. 51, 1; 1996, ch. 15, 1; 1997, ch. 190, 64; 2000, ch. 28, 1; 2001, ch. 56, 1; 2004, ch. 4, 3; 2006, ch. 25, 1; 2007, ch. 164, 1; 2016, ch. 77, 1.



Section 7-1-3 - Definitions.

7-1-3. Definitions.

Unless the context clearly indicates a different meaning, the definitions of words and phrases as they are stated in this section are to be used, and whenever in the Tax Administration Act these words and phrases appear, the singular includes the plural and the plural includes the singular:

A. "automated clearinghouse transaction" means an electronic credit or debit transmitted through an automated clearinghouse payable to the state treasurer and deposited with the fiscal agent of New Mexico;

B. "department" means the taxation and revenue department, the secretary or any employee of the department exercising authority lawfully delegated to that employee by the secretary;

C. "electronic payment" means a payment made by automated clearinghouse deposit, any funds wire transfer system or a credit card, debit card or electronic cash transaction through the internet;

D. "employee of the department" means any employee of the department, including the secretary, or any person acting as agent or authorized to represent or perform services for the department in any capacity with respect to any law made subject to administration and enforcement under the provisions of the Tax Administration Act;

E. "financial institution" means any state or federally chartered, federally insured depository institution;

F. "hearing officer" means a person who has been designated by the chief hearing officer to serve as a hearing officer and who is:

(1) the chief hearing officer;

(2) an employee of the administrative hearings office; or

(3) a contractor of the administrative hearings office;

G. "Internal Revenue Code" means the Internal Revenue Code of 1986, as that code may be amended or its sections renumbered;

H. "levy" means the lawful power, hereby invested in the secretary, to take into possession or to require the present or future surrender to the secretary or the secretary's delegate of any property or rights to property belonging to a delinquent taxpayer;

I. "local option gross receipts tax" means a tax authorized to be imposed by a county or municipality upon the taxpayer's gross receipts, as that term is defined in the Gross Receipts and Compensating Tax Act [Chapter 7, Article 9 NMSA 1978], and required to be collected by the department at the same time and in the same manner as the gross receipts tax; "local option gross receipts tax" includes the taxes imposed pursuant to the Municipal Local Option Gross Receipts Taxes Act [Chapter 7, Article 19D NMSA 1978], Supplemental Municipal Gross Receipts Tax Act [Sections 7-19-10 through 7-19-18 NMSA 1978], County Local Option Gross Receipts Taxes Act [Chapter 7, Article 20E NMSA 1978], Local Hospital Gross Receipts Tax Act [7-20C-1 through 7-20C-17 NMSA 1978] and County Correctional Facility Gross Receipts Tax Act [7-20F-3 through 7-20F-12 NMSA 1978] and such other acts as may be enacted authorizing counties or municipalities to impose taxes on gross receipts, which taxes are to be collected by the department in the same time and in the same manner as it collects the gross receipts tax;

J. "managed audit" means a review and analysis conducted by a taxpayer under an agreement with the department to determine the taxpayer's compliance with a tax administered pursuant to the Tax Administration Act and the presentation of the results to the department for assessment of tax found to be due;

K. "net receipts" means the total amount of money paid by taxpayers to the department in a month pursuant to a tax or tax act less any refunds disbursed in that month with respect to that tax or tax act;

L. "overpayment" means an amount paid, pursuant to any law subject to administration and enforcement under the provisions of the Tax Administration Act, by a person to the department or withheld from the person in excess of tax due from the person to the state at the time of the payment or at the time the amount withheld is credited against tax due;

M. "paid" includes the term "paid over";

N. "pay" includes the term "pay over";

O. "payment" includes the term "payment over";

P. "person" means any individual, estate, trust, receiver, cooperative association, club, corporation, company, firm, partnership, limited liability company, limited liability partnership, joint venture, syndicate, other association or gas, water or electric utility owned or operated by a county or municipality; "person" also means, to the extent permitted by law, a federal, state or other governmental unit or subdivision, or an agency, department or instrumentality thereof; and "person", as used in Sections 7-1-72 through 7-1-74 NMSA 1978, also includes an officer or employee of a corporation, a member or employee of a partnership or any individual who, as such, is under a duty to perform any act in respect of which a violation occurs;

Q. "property" means property or rights to property;

R. "property or rights to property" means any tangible property, real or personal, or any intangible property of a taxpayer;

S. "return" means any tax or information return, application or form, declaration of estimated tax or claim for refund, including any amendments or supplements to the return, required or permitted pursuant to a law subject to administration and enforcement pursuant to the Tax Administration Act and filed with the secretary or the secretary's delegate by or on behalf of any person;

T. "return information" means a taxpayer's name, address, government-issued identification number and other identifying information; any information contained in or derived from a taxpayer's return; any information with respect to any actual or possible administrative or legal action by an employee of the department concerning a taxpayer's return, such as audits, managed audits, denial of credits or refunds, assessments of tax, penalty or interest, protests of assessments or denial of refunds or credits, levies or liens; or any other information with respect to a taxpayer's return or tax liability that was not obtained from public sources or that was created by an employee of the department; but "return information" does not include statistical data or other information that cannot be associated with or directly or indirectly identify a particular taxpayer;

U. "secretary" means the secretary of taxation and revenue and, except for purposes of Subsection B of Section 7-1-4 NMSA 1978, also includes the deputy secretary or a division director or deputy division director delegated by the secretary;

V. "secretary or the secretary's delegate" means the secretary or any employee of the department exercising authority lawfully delegated to that employee by the secretary;

W. "security" means money, property or rights to property or a surety bond;

X. "state" means any state of the United States, the District of Columbia, the commonwealth of Puerto Rico and any territory or possession of the United States;

Y. "tax" means the total amount of each tax imposed and required to be paid, withheld and paid or collected and paid under provision of any law made subject to administration and enforcement according to the provisions of the Tax Administration Act, including the amount of any interest or civil penalty relating thereto; "tax" also means any amount of any abatement of tax made or any credit, rebate or refund paid or credited by the department under any law subject to administration and enforcement under the provisions of the Tax Administration Act to any person contrary to law, including the amount of any interest or civil penalty relating thereto;

Z. "tax return preparer" means a person who prepares for others for compensation or who employs one or more persons to prepare for others for compensation any return of income tax, a substantial portion of any return of income tax, any claim for refund with respect to income tax or a substantial portion of any claim for refund with respect to income tax; provided that a person shall not be a "tax return preparer" merely because such person:

(1) furnishes typing, reproducing or other mechanical assistance;

(2) is an employee who prepares an income tax return or claim for refund with respect to an income tax return of the employer, or of an officer or employee of the employer, by whom the person is regularly and continuously employed; or

(3) prepares as a trustee or other fiduciary an income tax return or claim for refund with respect to income tax for any person; and

AA. "taxpayer" means a person liable for payment of any tax; a person responsible for withholding and payment or for collection and payment of any tax; a person to whom an assessment has been made, if the assessment remains unabated or the amount thereof has not been paid; or a person who entered into a special agreement pursuant to Section 7-1-21.1 NMSA 1978 to assume the liability of gross receipts tax or governmental gross receipts tax of another person and the special agreement was approved by the secretary pursuant to the Tax Administration Act.

History: 1953 Comp., 72-13-15, enacted by Laws 1965, ch. 248, 3; 1977, ch. 249, 41; 1979, ch. 144, 3; 1982, ch. 18, 2; 1985, ch. 65, 3; 1986, ch. 20, 3; 1987, ch. 169, 1; 1992, ch. 55, 2; 1993, ch. 5, 2; 1994, ch. 51, 2; 1997, ch. 67, 1; 2000, ch. 28, 2; 2001, ch. 16, 2; 2001, ch. 56, 2; 2003, ch. 398, 4; 2009, ch. 243, 1; 2013, ch. 87, 2; 2015, ch. 73, 10; 2017, ch. 63, 4.



Section 7-1-4 - Investigative authority and powers.

7-1-4. Investigative authority and powers.

A. For the purpose of establishing or determining the extent of the liability of any person for any tax, for the purpose of collecting any tax, for the purpose of enforcing any statute administered under the provisions of the Tax Administration Act or for the purpose of investigating possible criminal violations of the revenue laws of this state, including fraud or other crimes that may affect the taxes due to the state, the secretary or the secretary's delegate is authorized to examine equipment and to examine and require the production of any pertinent records, books, information or evidence, to require the presence of any person and to require that person to testify under oath concerning the subject matter of the inquiry and to make a permanent record of the proceedings.

B. As a means for accomplishing the matters referred to in Subsection A of this section, the secretary is hereby invested with the power to issue subpoenas and summonses. In no case shall a subpoena or summons be made returnable less than ten days from the date of service.

C. Any subpoena or summons issued by the secretary shall state with reasonable certainty the nature of the evidence required to be produced, the time and place of the hearing, the nature of the inquiry or investigation and the consequences of failure to obey the subpoena or summons; shall bear the seal of the department; and shall be attested by the secretary.

D. After service of a subpoena or summons upon the person, if any person neglects or refuses to appear in response to the summons or neglects or refuses to produce records or other evidence or to allow the inspection of equipment in response to the subpoena or neglects or refuses to give testimony as required, the department may invoke the aid of the court in the enforcement of the subpoena or summons. In appropriate cases, the court shall issue its order requiring the person to appear and testify or produce books or records and may, upon failure of the person to comply with the order, punish the person for contempt.

E. If a person, the extent of whose tax liability is being established, or that person's agent, nominee or other person acting under the direction or control of that person, files an action with the court to quash a subpoena or summons issued by that court pursuant to this section, the running of the period of limitations pursuant to Sections 7-1-18 and 7-1-19 NMSA 1978 or Section 30-1-8 NMSA 1978 with respect to the tax liability under investigation shall be suspended for the period during which a proceeding and related appeals regarding the enforcement of the subpoena or summons is pending.

History: 1953 Comp., 72-13-22, enacted by Laws 1965, ch. 248, 10; 1971, ch. 276, 4; 1979, ch. 144, 4; 1986, ch. 20, 4. 2005, ch. 108, 1.



Section 7-1-4.1 - New Mexico taxpayer bill of rights created; purpose.

7-1-4.1. New Mexico taxpayer bill of rights created; purpose.

The "New Mexico Taxpayer Bill of Rights" is created. It is the purpose of the New Mexico Taxpayer Bill of Rights to:

A. ensure that the rights of New Mexico taxpayers are adequately safeguarded and protected during the assessment, collection and enforcement of any tax administered by the department pursuant to the Tax Administration Act;

B. ensure that the taxpayer is treated with dignity and respect; and

C. provide brief but comprehensive statements that explain in simple, nontechnical terms the rights of taxpayers as set forth in Section 7-1-4.2 NMSA 1978.

History: Laws 2003, ch. 398, 1; 2017, ch. 63, 5.



Section 7-1-4.2 - New Mexico taxpayer bill of rights.

7-1-4.2. New Mexico taxpayer bill of rights.

The rights afforded New Mexico taxpayers during the assessment, collection and enforcement of any tax administered by the department as set forth in the Tax Administration Act include:

A. the right to available public information and prompt and courteous tax assistance;

B. the right to be represented or advised by counsel or other qualified representatives at any time in administrative interactions with the department in accordance with the provisions of Section 7-1-24 NMSA 1978 or the administrative hearings office in accordance with the provisions of the Administrative Hearings Office Act [7-1B-1 through 7-1B-9 NMSA 1978];

C. the right to have audits, inspections of records and meetings conducted at a reasonable time and place in accordance with the provisions of Section 7-1-11 NMSA 1978;

D. the right to have the department conduct its audits in a timely and expeditious manner and be entitled to the tolling of interest as provided in the Tax Administration Act;

E. the right to obtain nontechnical information that explains the procedures, remedies and rights available during audit, protest, appeals and collection proceedings pursuant to the Tax Administration Act;

F. the right to be provided with an explanation of the results of and the basis for audits, assessments or denials of refunds that identify any amount of tax, interest or penalty due;

G. the right to seek review, through formal or informal proceedings, of any findings or adverse decisions relating to determinations during audit or protest procedures in accordance with the provisions of Section 7-1-24 NMSA 1978 and the Administrative Hearings Office Act;

H. the right to have the taxpayer's tax information kept confidential unless otherwise specified by law, in accordance with Sections 7-1-8 through 7-1-8.11 NMSA 1978;

I. the right to abatement of an assessment of taxes determined to have been incorrectly, erroneously or illegally made, as provided in Section 7-1-28 NMSA 1978 and the right to seek a compromise of an asserted tax liability by obtaining a written determination of liability or nonliability when the secretary in good faith is in doubt of the liability as provided in Section 7-1-20 NMSA 1978;

J. upon receipt of a tax assessment, the right to be informed clearly that if the assessment is not paid, secured, protested or otherwise provided for in accordance with the provisions of Section 7-1-16 NMSA 1978, the taxpayer will be a delinquent taxpayer and, upon notice of delinquency, the right to timely notice of any collection actions that will require sale or seizure of the taxpayer's property in accordance with the provisions of the Tax Administration Act; and

K. the right to procedures for payment of tax obligations by installment payment agreements, in accordance with Section 7-1-21 NMSA 1978.

History: Laws 2003, ch. 398, 2; 2015, ch. 73, 11; 2017, ch. 63, 6.



Section 7-1-4.3 - New Mexico taxpayer bill of rights; notice to the public.

7-1-4.3. New Mexico taxpayer bill of rights; notice to the public.

The department shall develop a publication that states the rights of taxpayers in simple, nontechnical terms and shall disseminate the publication to taxpayers, at a minimum, with the annual income and semiannual combined reporting system tax forms.

History: Laws 2003, ch. 398, 3.



Section 7-1-4.4 - Notice of potential eligibility required.

7-1-4.4. Notice of potential eligibility required.

The department shall include a notice with an income tax refund or other notice sent to a taxpayer whose income is within one hundred thirty percent of federal poverty guidelines as defined by the United States census bureau that the taxpayer may be eligible for food stamps. Included in the notice shall be general information about food stamps, such as where to apply for food stamps, based on information received by the department from the human services department by January 30 of each calendar year.

History: Laws 2005, ch. 138, 1.



Section 7-1-6 - Receipts; disbursements; funds created.

7-1-6. Receipts; disbursements; funds created.

A. All money received by the department with respect to laws administered pursuant to the provisions of the Tax Administration Act shall be deposited with the state treasurer before the close of the next succeeding business day after receipt of the money, except that for 1989 and every subsequent year, money received with respect to the Income Tax Act during the period starting with the fifth day prior to the due date for payment of income tax for the year and ending on the tenth day following that due date shall be deposited before the close of the tenth business day after receipt of the money.

B. Money received or disbursed by the department shall be accounted for by the department as required by law or regulation of the secretary of finance and administration.

C. Disbursements for tax credits, tax rebates, refunds, the payment of interest, the payment of fees charged by attorneys or collection agencies for collection of accounts as agent for the department, attorney fees and costs awarded by a court or hearing officer, as the result of oil and gas litigation, the payment of credit card service charges on payments of taxes by use of credit cards, distributions and transfers shall be made by the department of finance and administration upon request and certification of their appropriateness by the secretary or the secretary's delegate.

D. There are hereby created in the state treasury the "tax administration suspense fund", the "extraction taxes suspense fund" and the "workers' compensation collections suspense fund" for the purpose of making the disbursements authorized by the Tax Administration Act.

E. All revenues collected or received by the department pursuant to the provisions of the taxes and tax acts set forth in Subsection A of Section 7-1-2 NMSA 1978 and, through June 30, 2009, federal funds from the temporary assistance for needy families program pursuant to an agreement that the department and the human services department may enter into for the payment of tax refunds, tax rebates and tax credits to low-income families with dependent children otherwise authorized by state and federal law shall be credited to the tax administration suspense fund and are appropriated for the purpose of making the disbursements authorized in this section or otherwise authorized or required by law to be made from the tax administration suspense fund.

F. All revenues collected or received by the department pursuant to the taxes or tax acts set forth in Subsection B of Section 7-1-2 NMSA 1978 shall be credited to the extraction taxes suspense fund and are appropriated for the purpose of making the disbursements authorized in this section or otherwise authorized or required by law to be made from the extraction taxes suspense fund.

G. All revenues collected or received by the department pursuant to the taxes or tax acts set forth in Subsection C of Section 7-1-2 NMSA 1978 may be credited to the tax administration suspense fund, unless otherwise directed by law to be credited to another fund or agency, and are appropriated for the purpose of making disbursements authorized in this section or otherwise authorized or required by law.

H. All revenues collected or received by the department pursuant to the provisions of Section 52-5-19 NMSA 1978 shall be credited to the workers' compensation collections suspense fund and are appropriated for the purpose of making the disbursements authorized in this section or otherwise authorized or required by law to be made from the workers' compensation collections suspense fund.

I. Disbursements to cover expenditures of the department shall be made only upon approval of the secretary or the secretary's delegate.

J. Miscellaneous receipts from charges made by the department to defray expenses pursuant to the provisions of Section 9-11-6.1 NMSA 1978 and similar charges are appropriated to the department for its use.

K. From the tax administration suspense fund, there may be disbursed each month amounts approved by the secretary or the secretary's delegate necessary to maintain a fund hereby created and to be known as the "income tax suspense fund". The income tax suspense fund shall be used for the payment of income tax refunds.

History: Laws 1965, ch. 248, 12; 1953 Comp., 72-13-24; Laws 1966, ch. 53, 1; 1969, ch. 147, 1; 1970, ch. 57, 1; 1975, ch. 263, 8; 1977, ch. 247, 182; 1977, ch. 315, 2; reenacted by Laws 1978, ch. 55, 1; 1979, ch. 144, 6; 1979, ch. 284, 4; 1981, ch. 37, 7; 1981, ch. 215, 3; 1982, ch. 18, 4; 1983, ch. 211, 5; 1985, ch. 65, 5; 1986, ch. 20, 6; 1988, ch. 72, 1; 1989, ch. 325, 2; 1990, ch. 86, 2; 1992, ch. 55, 3; 2001, ch. 230, 1; 2009, ch. 242, 1; 2017, ch. 63, 7.



Section 7-1-6.1 - Identification of money in tax administration suspense fund; distribution.

7-1-6.1. Identification of money in tax administration suspense fund; distribution.

After the necessary disbursements have been made from the tax administration suspense fund, the money remaining, except for remittances received within the previous sixty days that are unidentified as to source or disposition, in the suspense fund as of the last day of the month shall be identified by tax source and distributed or transferred in accordance with the applicable provisions of the Tax Administration Act. After the necessary distributions and transfers, any balance shall be distributed to the general fund.

History: 1978 Comp., 7-1-6.1, enacted by Laws 1983, ch. 211, 6; 1985, ch. 154, 1; 1986, ch. 20, 7; 1990, ch. 6, 19; 1990, ch. 86, 3; 2007 (1st S.S.), ch. 2, 9.



Section 7-1-6.2 - Distribution; small cities assistance fund.

7-1-6.2. Distribution; small cities assistance fund.

A distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to the small cities assistance fund in an amount equal to fifteen percent of the net receipts attributable to the compensating tax.

History: 1978 Comp., 7-1-6.2, enacted by Laws 1983, ch. 211, 7; 1984, ch. 25, 2; 1988, ch. 129, 2; 2012, ch. 5, 3.



Section 7-1-6.4 - Distribution; municipality from gross receipts tax.

7-1-6.4. Distribution; municipality from gross receipts tax.

A. Except as provided in Subsection B of this section, a distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to each municipality in an amount, subject to any increase or decrease made pursuant to Section 7-1-6.15 NMSA 1978, equal to the product of the quotient of one and two hundred twenty-five thousandths percent divided by the tax rate imposed by Section 7-9-4 NMSA 1978 multiplied by the net receipts for the month attributable to the gross receipts tax from business locations:

(1) within that municipality;

(2) on land owned by the state, commonly known as the "state fairgrounds", within the exterior boundaries of that municipality;

(3) outside the boundaries of any municipality on land owned by that municipality; and

(4) on an Indian reservation or pueblo grant in an area that is contiguous to that municipality and in which the municipality performs services pursuant to a contract between the municipality and the Indian tribe or Indian pueblo if:

(a) the contract describes an area in which the municipality is required to perform services and requires the municipality to perform services that are substantially the same as the services the municipality performs for itself; and

(b) the governing body of the municipality has submitted a copy of the contract to the secretary.

B. If the reduction made by Laws 1991, Chapter 9, Section 9 to the distribution under this section impairs the ability of a municipality to meet its principal or interest payment obligations for revenue bonds outstanding prior to July 1, 1991 that are secured by the pledge of all or part of the municipality's revenue from the distribution made under this section, then the amount distributed pursuant to this section to that municipality shall be increased by an amount sufficient to meet any required payment, provided that the distribution amount does not exceed the amount that would have been due that municipality under this section as it was in effect on June 30, 1992.

C. A distribution pursuant to this section may be adjusted for a distribution made to a tax increment development district with respect to a portion of a gross receipts tax increment dedicated by a municipality pursuant to the Tax Increment for Development Act [Chapter 5, Article 15 NMSA 1978].

History: 1978 Comp., 7-1-6.4, enacted by Laws 1983, ch. 211, 9; 1991, ch. 9, 9; 1992, ch. 42, 1; 2006, ch. 75, 30.



Section 7-1-6.5 - Distribution; small counties assistance fund.

7-1-6.5. Distribution; small counties assistance fund.

A distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to the small counties assistance fund in an amount equal to ten percent of the net receipts attributable to the compensating tax.

History: 1978 Comp., 7-1-6.5, enacted by Laws 1983, ch. 211, 10; 1983, ch. 214, 6; 1984, ch. 24, 2.



Section 7-1-6.6 - Distribution; game protection fund.

7-1-6.6. Distribution; game protection fund.

A distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to the game protection fund of all amounts designated as contributions to that fund under the provisions of Section 7-2-24 NMSA 1978.

History: 1978 Comp., 7-1-6.6, enacted by Laws 1983, ch. 211, 11.



Section 7-1-6.7 - Distributions; state aviation fund.

7-1-6.7. Distributions; state aviation fund.

A. A distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to the state aviation fund in an amount equal to four and seventy-nine hundredths percent of the taxable gross receipts attributable to the sale of fuel specially prepared and sold for use in turboprop or jet-type engines as determined by the department.

B. A distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to the state aviation fund in an amount equal to twenty-six hundredths percent of gasoline taxes, exclusive of penalties and interest, collected pursuant to the Gasoline Tax Act [Chapter 7, Article 13 NMSA 1978].

C. From July 1, 2013 through June 30, 2021, a distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to the state aviation fund in an amount equal to forty-six thousandths percent of the net receipts attributable to the gross receipts tax distributable to the general fund.

D. A distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to the state aviation fund from the net receipts attributable to the gross receipts tax distributable to the general fund in an amount equal to:

(1) eighty thousand dollars ($80,000) monthly from July 1, 2007 through June 30, 2008;

(2) one hundred sixty-seven thousand dollars ($167,000) monthly from July 1, 2008 through June 30, 2009; and

(3) two hundred fifty thousand dollars ($250,000) monthly after July 1, 2009.

History: 1978 Comp., 7-1-6.7, enacted by Laws 1994, ch. 5, 2; 1995, ch. 6, 1; 1995, ch. 36, 1; 2001, ch. 198, 1; 2003, ch. 214, 1; 2004, ch. 58, 1; 2007, ch. 297, 1; 2007, ch. 298, 1; 2013, ch. 19, 1; 2016, ch. 87, 1.



Section 7-1-6.8 - Distribution; motorboat fuel tax fund.

7-1-6.8. Distribution; motorboat fuel tax fund.

A distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to the motorboat fuel tax fund in an amount equal to thirteen hundredths of one percent of the net receipts attributable to the gasoline tax.

History: 1978 Comp., 7-1-6.8, enacted by Laws 1983, ch. 211, 13; 1987, ch. 347, 7; 1988, ch. 72, 3; 1988, ch. 73, 3; 1989, ch. 356, 3; 1993, ch. 357, 2; 1994, ch. 5, 4; 1995, ch. 6, 2.



Section 7-1-6.9 - Distribution of gasoline taxes to municipalities and counties.

7-1-6.9. Distribution of gasoline taxes to municipalities and counties.

A. A distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made in an amount equal to ten and thirty-eight hundredths percent of the net receipts attributable to the taxes, exclusive of penalties and interest, imposed by the Gasoline Tax Act [Chapter 7, Article 13 NMSA 1978].

B. The amount determined in Subsection A of this section shall be distributed as follows:

(1) ninety percent of the amount shall be paid to the treasurers of municipalities and H class counties in the proportion that the taxable motor fuel sales in each of the municipalities and H class counties bears to the aggregate taxable motor fuel sales in all of these municipalities and H class counties; and

(2) ten percent of the amount shall be paid to the treasurers of the counties, including H class counties, in the proportion that the taxable motor fuel sales outside of incorporated municipalities in each of the counties bears to the aggregate taxable motor fuel sales outside of incorporated municipalities in all of the counties.

C. Except as provided in Subsection D of this section, this distribution shall be paid into a separate road fund in the municipal treasury or county road fund for expenditure only for construction, reconstruction, resurfacing or other improvement or maintenance of public roads, streets, alleys or bridges, including right-of-way and materials acquisition. Money distributed pursuant to this section may be used by a municipality or county to provide matching funds for projects subject to cooperative agreements entered into with the department of transportation pursuant to Section 67-3-28 NMSA 1978. Any municipality or H class county that has created or that creates a "street improvement fund" to which gasoline tax revenues or distributions are irrevocably pledged under Sections 3-34-1 through 3-34-4 NMSA 1978 or that has pledged all or a portion of gasoline tax revenues or distributions to the payment of bonds shall receive its proportion of the distribution of revenues under this section impressed with and subject to these pledges.

D. This distribution may be paid into a separate road fund or the general fund of the municipality or county if the municipality has a population less than three thousand or the county has a population less than four thousand.

History: 1978 Comp., 7-1-6.9, enacted by Laws 1991, ch. 9, 11; 1993, ch. 357, 3; 1994, ch. 5, 6; 1995, ch. 6, 3; 1999, ch. 212, 1; 2001, ch. 171, 1; 2017, ch. 63, 8.



Section 7-1-6.10 - Distributions; state road fund.

7-1-6.10. Distributions; state road fund.

A. A distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to the state road fund in an amount equal to the net receipts attributable to the taxes, surcharges, penalties and interest imposed pursuant to the Gasoline Tax Act [Chapter 7, Article 13 NMSA 1978] and to the taxes, surtaxes, fees, penalties and interest imposed pursuant to the Special Fuels Supplier Tax Act [Chapter 7, Article 16A NMSA 1978] and the Alternative Fuel Tax Act [7-16B-1 through 7-16B-10 NMSA 1978] less:

(1) the amount distributed to the state aviation fund pursuant to Subsection B of Section 7-1-6.7 NMSA 1978;

(2) the amount distributed to the motorboat fuel tax fund pursuant to Section 7-1-6.8 NMSA 1978;

(3) the amount distributed to municipalities and counties pursuant to Subsection A of Section 7-1-6.9 NMSA 1978;

(4) the amount distributed to the county government road fund pursuant to Section 7-1-6.19 NMSA 1978;

(5) the amount distributed to the local governments road fund pursuant to Section 7-1-6.39 NMSA 1978;

(6) the amount distributed to the municipalities pursuant to Section 7-1-6.27 NMSA 1978;

(7) the amount distributed to the municipal arterial program of the local governments road fund pursuant to Section 7-1-6.28 NMSA 1978;

(8) the amount distributed to a qualified tribe pursuant to a gasoline tax sharing agreement entered into between the secretary of transportation and the qualified tribe pursuant to the provisions of Section 67-3-8.1 NMSA 1978; and

(9) the amount distributed to the general fund pursuant to Section 7-1-6.44 NMSA 1978.

B. A distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to the state road fund in an amount equal to the net receipts attributable to the taxes, interest and penalties from the Weight Distance Tax Act [Chapter 7, Article 15A NMSA 1978].

History: 1978 Comp., 7-1-6.10, enacted by Laws 1983, ch. 211, 15; 1987, ch. 347, 9; 1988, ch. 70, 8; 1988, ch. 73, 5; 1989, ch. 356, 5; 1990, ch. 86, 4; 1992, ch. 55, 4; 1993, ch. 272, 1; 1993, ch. 357, 4; 1994, ch. 5, 8; 1995, ch. 6, 4; 1995, ch. 16, 11; 1996, ch. 15, 2; 2003, ch. 150, 1; 2003 (1st S.S.), ch. 3, 1; 2004, ch. 109, 1.



Section 7-1-6.11 - Distributions of cigarette taxes.

7-1-6.11. Distributions of cigarette taxes.

A. A distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to the comprehensive cancer center at the university of New Mexico health sciences center in an amount equal to eighty-three hundredths percent of the net receipts, exclusive of penalties and interest, attributable to the cigarette tax.

B. A distribution pursuant to Section 7-1-6.1 NMSA 1978 in an amount equal to eight and eighty-nine hundredths percent of the net receipts, exclusive of penalties and interest, attributable to the cigarette tax, shall be made, on behalf of and for the benefit of the university of New Mexico health sciences center, to the New Mexico finance authority.

C. A distribution pursuant to Section 7-1-6.1 NMSA 1978 in an amount equal to three and seventy-four hundredths percent of the net receipts, exclusive of penalties and interest, attributable to the cigarette tax shall be made to the New Mexico finance authority for land acquisition and the planning, designing, construction and equipping of department of health facilities or improvements to such facilities.

D. A distribution pursuant to Section 7-1-6.1 NMSA 1978 in an amount equal to nine and seventy-seven hundredths percent of the net receipts, exclusive of penalties and interest, attributable to the cigarette tax shall be made to the New Mexico finance authority for deposit in the credit enhancement account created in the authority.

E. A distribution pursuant to Section 7-1-6.1 NMSA 1978 in an amount equal to sixty-two hundredths percent of the net receipts, exclusive of penalties and interest, attributable to the cigarette tax shall be made, on behalf of and for the benefit of the rural county cancer treatment fund, to the New Mexico finance authority.

History: 1978 Comp., 7-1-6.11, enacted by Laws 1983, ch. 211, 16; 1985, ch. 25, 3; 1986, ch. 13, 1; 1993, ch. 358, 1; 2003, ch. 341, 1; 2005, ch. 320, 6; 2006, ch. 89, 2; 2010 (2nd S.S.), ch. 5, 1; 2017, ch. 34, 2; 2017, ch. 63, 9.



Section 7-1-6.12 - Transfer; revenues from municipal local option gross receipts taxes.

7-1-6.12. Transfer; revenues from municipal local option gross receipts taxes.

A. A transfer pursuant to Section 7-1-6.1 NMSA 1978 shall be made to each municipality for which the department is collecting a local option gross receipts tax imposed by that municipality in an amount, subject to any increase or decrease made pursuant to Section 7-1-6.15 NMSA 1978, equal to the net receipts attributable to the local option gross receipts tax imposed by that municipality, less any deduction for administrative cost determined and made by the department pursuant to the provisions of the act authorizing imposition by that municipality of the local option gross receipts tax and any additional administrative fee withheld pursuant to Subsection C of Section 7-1-6.41 NMSA 1978.

B. A transfer pursuant to this section may be adjusted for a distribution made to a tax increment development district with respect to a portion of a gross receipts tax increment dedicated by a municipality pursuant to the Tax Increment for Development Act [Chapter 5, Article 15 NMSA 1978].

History: 1978 Comp., 7-1-6.12, enacted by Laws 1983, ch. 211, 17; 1986, ch. 20, 8; 1990, ch. 99, 46; 1991, ch. 9, 12; 1993, ch. 30, 1; 1997, ch. 125, 2; 2006, ch. 75, 31.



Section 7-1-6.13 - Transfer; revenues from county local option gross receipts taxes.

7-1-6.13. Transfer; revenues from county local option gross receipts taxes.

A. Except as provided in Subsection B of this section, a transfer pursuant to Section 7-1-6.1 NMSA 1978 shall be made to each county for which the department is collecting a local option gross receipts tax imposed by that county in an amount, subject to any increase or decrease made pursuant to Section 7-1-6.15 NMSA 1978, equal to the net receipts attributable to the local option gross receipts tax imposed by that county, less any deduction for administrative cost determined and made by the department pursuant to the provisions of the act authorizing imposition by that county of the local option gross receipts tax and any additional administrative fee withheld pursuant to Subsection C of Section 7-1-6.41 NMSA 1978.

B. A transfer pursuant to this section may be adjusted for a distribution made to a tax increment development district with respect to a portion of a gross receipts tax increment dedicated by a county pursuant to the Tax Increment for Development Act [Chapter 5, Article 15, NMSA 1978].

History: 1978 Comp., 7-1-6.13, enacted by Laws 1983, ch. 211, 18; 1986, ch. 20, 9; 1987, ch. 45, 9; 1989, ch. 326, 11; 1990, ch. 99, 47; 1991, ch. 176, 16; 1993, ch. 30, 2; 1997, ch. 125, 3; 2003, ch. 205, 1; 2005, ch. 338, 1; 2006, ch. 75, 32; 2008, ch. 51, 1; 2014, ch. 79, 1.



Section 7-1-6.15 - Adjustments of distributions or transfers to municipalities or counties.

7-1-6.15. Adjustments of distributions or transfers to municipalities or counties.

A. The provisions of this section apply to:

(1) any distribution to a municipality pursuant to Section 7-1-6.4, 7-1-6.36 or 7-1-6.46 NMSA 1978;

(2) any transfer to a municipality with respect to any local option gross receipts tax imposed by that municipality;

(3) any transfer to a county with respect to any local option gross receipts tax imposed by that county;

(4) any distribution to a county pursuant to Section 7-1-6.16 or 7-1-6.47 NMSA 1978;

(5) any distribution to a municipality or a county of gasoline taxes pursuant to Section 7-1-6.9 NMSA 1978;

(6) any transfer to a county with respect to any tax imposed in accordance with the Local Liquor Excise Tax Act [7-24-8 through 7-24-16 NMSA 1978];

(7) any distribution to a county from the county government road fund pursuant to Section 7-1-6.26 NMSA 1978;

(8) any distribution to a municipality of gasoline taxes pursuant to Section 7-1-6.27 NMSA 1978; and

(9) any distribution to a municipality of compensating taxes pursuant to Section 7-1-6.55 NMSA 1978.

B. Before making a distribution or transfer specified in Subsection A of this section to a municipality or county for the month, amounts comprising the net receipts shall be segregated into two mutually exclusive categories. One category shall be for amounts relating to the current month, and the other category shall be for amounts relating to prior periods. The total of each category for a municipality or county shall be reported each month to that municipality or county. If the total of the amounts relating to prior periods is less than zero and its absolute value exceeds the greater of one hundred dollars ($100) or an amount equal to twenty percent of the average distribution or transfer amount for that municipality or county, then the following procedures shall be carried out:

(1) all negative amounts relating to any period prior to the three calendar years preceding the year of the current month, net of any positive amounts in that same time period for the same taxpayers to which the negative amounts pertain, shall be excluded from the total relating to prior periods. Except as provided in Paragraph (2) of this subsection, the net receipts to be distributed or transferred to the municipality or county shall be adjusted to equal the amount for the current month plus the revised total for prior periods; and

(2) if the revised total for prior periods determined pursuant to Paragraph (1) of this subsection is negative and its absolute value exceeds the greater of one hundred dollars ($100) or an amount equal to twenty percent of the average distribution or transfer amount for that municipality or county, the revised total for prior periods shall be excluded from the distribution or transfers and the net receipts to be distributed or transferred to the municipality or county shall be equal to the amount for the current month.

C. The department shall recover from a municipality or county the amount excluded by Paragraph (2) of Subsection B of this section. This amount may be referred to as the "recoverable amount".

D. Prior to or concurrently with the distribution or transfer to the municipality or county of the adjusted net receipts, the department shall notify the municipality or county whose distribution or transfer has been adjusted pursuant to Paragraph (2) of Subsection B of this section:

(1) that the department has made such an adjustment, that the department has determined that a specified amount is recoverable from the municipality or county and that the department intends to recover that amount from future distributions or transfers to the municipality or county;

(2) that the municipality or county has ninety days from the date notice is made to enter into a mutually agreeable repayment agreement with the department;

(3) that if the municipality or county takes no action within the ninety-day period, the department will recover the amount from the next six distributions or transfers following the expiration of the ninety days; and

(4) that the municipality or county may inspect, pursuant to Section 7-1-8.9 NMSA 1978, an application for a claim for refund that gave rise to the recoverable amount, exclusive of any amended returns that may be attached to the application.

E. No earlier than ninety days from the date notice pursuant to Subsection D of this section is given, the department shall begin recovering the recoverable amount from a municipality or county as follows:

(1) the department may collect the recoverable amount by:

(a) decreasing distributions or transfers to the municipality or county in accordance with a repayment agreement entered into with the municipality or county; or

(b) except as provided in Paragraphs (2) and (3) of this subsection, if the municipality or county fails to act within the ninety days, decreasing the amount of the next six distributions or transfers to the municipality or county following expiration of the ninety-day period in increments as nearly equal as practicable and sufficient to recover the amount;

(2) if, pursuant to Subsection B of this section, the secretary determines that the recoverable amount is more than fifty percent of the average distribution or transfer of net receipts for that municipality or county, the secretary:

(a) shall recover only up to fifty percent of the average distribution or transfer of net receipts for that municipality or county; and

(b) may, in the secretary's discretion, waive recovery of any portion of the recoverable amount, subject to approval by the state board of finance; and

(3) if, after application of a refund claim, audit adjustment, correction of a mistake by the department or other adjustment of a prior period, but prior to any recovery of the department pursuant to this section, the total net receipts of a municipality or county for the twelve-month period beginning with the current month are reduced or are projected to be reduced to less than fifty percent of the average distribution or transfer of net receipts, the secretary may waive recovery of any portion of the recoverable amount, subject to approval by the state board of finance.

F. No later than ninety days from the date notice pursuant to Subsection D of this section is given, the department shall provide the municipality or county adequate opportunity to review an application for a claim for refund that gave rise to the recoverable amount, exclusive of any amended returns that may be attached to the application, pursuant to Section 7-1-8.9 NMSA 1978.

G. On or before September 1 of each year beginning in 2016, the secretary shall report to the state board of finance and the legislative finance committee the total recoverable amount waived pursuant to Subparagraph (b) of Paragraph (2) and Paragraph (3) of Subsection E of this section for each municipality and county in the prior fiscal year.

H. The secretary is authorized to decrease a distribution or transfer to a municipality or county upon being directed to do so by the secretary of finance and administration pursuant to the State Aid Intercept Act [6-22-1 through 6-22-3 NMSA 1978] or to redirect a distribution or transfer to the New Mexico finance authority pursuant to an ordinance or a resolution passed by the county or municipality and a written agreement of the municipality or county and the New Mexico finance authority. Upon direction to decrease a distribution or transfer or notice to redirect a distribution or transfer to a municipality or county, the secretary shall decrease or redirect the next designated distribution or transfer, and succeeding distributions or transfers as necessary, by the amount of the state distributions intercept authorized by the secretary of finance and administration pursuant to the State Aid Intercept Act or by the amount of the state distribution intercept authorized pursuant to an ordinance or a resolution passed by the county or municipality and a written agreement with the New Mexico finance authority. The secretary shall transfer the state distributions intercept amount to the municipal or county treasurer or other person designated by the secretary of finance and administration or to the New Mexico finance authority pursuant to written agreement to pay the debt service to avoid default on qualified local revenue bonds or meet other local revenue bond, loan or other debt obligations of the municipality or county to the New Mexico finance authority. A decrease to or redirection of a distribution or transfer pursuant to this subsection that arose:

(1) prior to an adjustment of a distribution or transfer of net receipts creating a recoverable amount owed to the department takes precedence over any collection of any recoverable amount pursuant to Paragraph (2) of Subsection B of this section, which may be made only from the net amount of the distribution or transfer remaining after application of the decrease or redirection pursuant to this subsection; and

(2) after an adjustment of a distribution or transfer of net receipts creating a recoverable amount owed to the department shall be subordinate to any collection of any recoverable amount pursuant to Paragraph (2) of Subsection B of this section.

I. Upon the direction of the secretary of finance and administration pursuant to Section 9-6-5.2 NMSA 1978, the secretary shall temporarily withhold the balance of a distribution to a municipality or county, net of any decrease or redirected amount pursuant to Subsection H of this section and any recoverable amount pursuant to Paragraph (2) of Subsection B of this section, that has failed to submit an audit report required by the Audit Act [12-6-1 through 12-6-14 NMSA 1978] or a financial report required by Subsection F of Section 6-6-2 NMSA 1978. The amount to be withheld, the source of the withheld distribution and the number of months that the distribution is to be withheld shall be as directed by the secretary of finance and administration. A distribution withheld pursuant to this subsection shall remain in the tax administration suspense fund until distributed to the municipality or county and shall not be distributed to the general fund. An amount withheld pursuant to this subsection shall be distributed to the municipality or county upon direction of the secretary of finance and administration.

J. As used in this section:

(1) "amounts relating to the current month" means any amounts included in the net receipts of the current month that represent payment of tax due for the current month, correction of amounts processed in the current month that relate to the current month or that otherwise relate to obligations due for the current month;

(2) "amounts relating to prior periods" means any amounts processed during the current month that adjust amounts processed in a period or periods prior to the current month regardless of whether the adjustment is a correction of a department error or due to the filing of amended returns, payment of department-issued assessments, filing or approval of claims for refund, audit adjustments or other cause;

(3) "average distribution or transfer amount" means the following amounts; provided that a distribution or transfer that is negative shall not be used in calculating the amounts:

(a) the annual average of the total amount distributed or transferred to a municipality or county in each of the three twelve-month periods preceding the current month;

(b) if a distribution or transfer to a municipality or county has been made for less than three years, the total amount distributed or transferred in the year preceding the current month; or

(c) if a municipality or county has not received distributions or transfers of net receipts for twelve or more months, the monthly average of net receipts distributed or transferred to the municipality or county preceding the current month multiplied by twelve;

(4) "current month" means the month for which the distribution or transfer is being prepared; and

(5) "repayment agreement" means an agreement between the department and a municipality or county under which the municipality or county agrees to allow the department to recover an amount determined pursuant to Paragraph (2) of Subsection B of this section by decreasing distributions or transfers to the municipality or county for one or more months beginning with the distribution or transfer to be made with respect to a designated month. No interest shall be charged.

History: 1978 Comp., 7-1-6.15, enacted by Laws 1983, ch. 211, 20; 1986, ch. 20, 10; 1987, ch. 169, 2; 1988, ch. 72, 5; 1989, ch. 326, 12; 1990, ch. 99, 48; 1991, ch. 9, 13; 1991, ch. 176, 17; 1992, ch. 105, 4; 1993, ch. 30, 3; 1994, ch. 54, 1; 1996, ch. 28, 3; 1999, ch. 189, 1; 2007, ch. 331, 1; 2011, ch. 106, 3; 2015, ch. 89, 1; 2015, ch. 100, 1.



Section 7-1-6.16 - County equalization distribution.

7-1-6.16. County equalization distribution.

A. Beginning on September 15, 1989 and on September 15 of each year thereafter, the department shall distribute to any county that has imposed or continued in effect during the state's preceding fiscal year a county gross receipts tax pursuant to Section 7-20E-9 NMSA 1978 an amount equal to:

(1) the product of a fraction, the numerator of which is the county's population and the denominator of which is the state's population, multiplied by the annual sum for the county; less

(2) the net receipts received by the department during the report year, including any increase or decrease made pursuant to Section 7-1-6.15 NMSA 1978, attributable to the county gross receipts tax at a rate of one-eighth percent; provided that for any month in the report year, if no county gross receipts tax was in effect in the county in the previous month, the net receipts, for the purposes of this section, for that county for that month shall be zero.

B. If the amount determined by the calculation in Subsection A of this section is zero or a negative number for a county, no distribution shall be made to that county.

C. As used in this section:

(1) "annual sum" means for each county the sum of the monthly amounts for those months in the report year that follow a month in which the county had in effect a county gross receipts tax;

(2) "monthly amount" means an amount equal to the product of:

(a) the net receipts received by the department in the month attributable to the state gross receipts tax plus five percent of the total amount of deductions claimed pursuant to Section 7-9-92 NMSA 1978 for the month plus five percent of the total amount of deductions claimed pursuant to Section 7-9-93 NMSA 1978 for the month; and

(b) a fraction, the numerator of which is one-eighth percent and the denominator of which is the tax rate imposed by Section 7-9-4 NMSA 1978 in effect on the last day of the previous month;

(3) "population" means the most recent official census or estimate determined by the United States census bureau for the unit or, if neither is available, the most current estimated population for the unit provided in writing by the bureau of business and economic research at the university of New Mexico; and

(4) "report year" means the twelve-month period ending on the July 31 immediately preceding the date upon which a distribution pursuant to this section is required to be made.

History: 1978 Comp., 7-1-6.16, enacted by Laws 1983, ch. 213, 27; 1986, ch. 20, 11; 1989, ch. 216, 1; 2004, ch. 116, 4.



Section 7-1-6.18 - Distribution; veterans' state cemetery fund.

7-1-6.18. Distribution; veterans' state cemetery fund.

A distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to the veterans' state cemetery fund of the amounts designated pursuant to Section 7-2-28 NMSA 1978 as contributions to that fund after the city of Santa Fe has received the balance of tax refund contributions in the amount of one million seventy thousand dollars ($1,070,000).

History: 1978 Comp., 7-1-6.18, enacted by Laws 1987, ch. 257, 1; 2011, ch. 42, 2; 2016, ch. 7, 1.



Section 7-1-6.19 - Distribution; county government road fund created.

7-1-6.19. Distribution; county government road fund created.

A. There is created in the state treasury the "county government road fund".

B. A distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to the county government road fund in an amount equal to five and seventy-six hundredths percent of the net receipts attributable to the gasoline tax.

History: 1978 Comp., 7-1-6.19, enacted by Laws 1991, ch. 9, 15; 1993, ch. 357, 5; 1994, ch. 5, 9; 1995, ch. 6, 5.



Section 7-1-6.20 - Identification of money in extraction taxes suspense fund; distribution.

7-1-6.20. Identification of money in extraction taxes suspense fund; distribution.

A. Except as provided in Subsection B of this section, after the necessary disbursements have been made from the extraction taxes suspense fund, the money remaining in the suspense fund as of the last day of the month shall be identified by tax source and distributed or transferred in accordance with the provisions of Sections 7-1-6.21 through 7-1-6.23 NMSA 1978. After the necessary distributions and transfers, any balance, except for remittances unidentified as to source or disposition, shall be transferred to the general fund.

B. Payments on assessments issued by the department pursuant to the Oil and Gas Conservation Tax Act [Chapter 7, Article 30 NMSA 1978], the Oil and Gas Emergency School Tax Act [Chapter 7, Article 31 NMSA 1978], the Oil and Gas Ad Valorem Production Tax Act [Chapter 7, Article 32 NMSA 1978] and the Oil and Gas Severance Tax Act [Chapter 7, Article 29 NMSA 1978] shall be held in the extraction taxes suspense fund until the secretary determines that there is no substantial risk of protest or other litigation, whereupon after the necessary disbursements have been made from the extraction taxes suspense fund, the money remaining in the suspense fund as of the last day of the month attributed to these payments shall be identified by tax source and distributed or transferred in accordance with the provisions of Sections 7-1-6.21 through 7-1-6.23 NMSA 1978. After the necessary distributions and transfers, any balance, except for remittance unidentified as to source or disposition, shall be transferred to the general fund.

History: 1978 Comp., 7-1-6.20, enacted by Laws 1985, ch. 65, 6; 2001, ch. 230, 2.

7-1-6.20. Identification of money in extraction taxes suspense fund; distribution. (Effective July 1, 2018.)

A. Except as provided in Subsection B of this section, after the necessary disbursements have been made from the extraction taxes suspense fund, the money remaining in the suspense fund as of the last day of the month shall be identified by tax source and distributed or transferred in accordance with the provisions of Sections 7-1-6.21 through 7-1-6.23 NMSA 1978 and Section 3 of this 2017 act [7-1-6.61 NMSA 1978]. After the necessary distributions and transfers, any balance, except for remittances unidentified as to source or disposition, shall be transferred to the general fund.

B. Payments on assessments issued by the department pursuant to the Oil and Gas Conservation Tax Act [Chapter 7, Article 30 NMSA 1978], the Oil and Gas Emergency School Tax Act [Chapter 7, Article 31 NMSA 1978], the Oil and Gas Ad Valorem Production Tax Act [Chapter 7, Article 32 NMSA 1978] and the Oil and Gas Severance Tax Act [Chapter 7, Article 29 NMSA 1978] shall be held in the extraction taxes suspense fund until the secretary determines that there is no substantial risk of protest or other litigation, whereupon after the necessary disbursements have been made from the extraction taxes suspense fund, the money remaining in the suspense fund as of the last day of the month attributed to these payments shall be identified by tax source and distributed or transferred in accordance with the provisions of Sections 7-1-6.21 through 7-1-6.23 NMSA 1978 and Section 3 of this 2017 act [7-1-6.61 NMSA 1978]. After the necessary distributions and transfers, any balance, except for remittance unidentified as to source or disposition, shall be transferred to the general fund.

History: 1978 Comp., 7-1-6.20, enacted by Laws 1985, ch. 65, 6; 2001, ch. 230, 2; 2017 (1st S.S.), ch. 3, 2.



Section 7-1-6.21 - Distribution to oil and gas reclamation fund.

7-1-6.21. Distribution to oil and gas reclamation fund.

A. With respect to any period for which the rate of the tax imposed by Section 7-30-4 NMSA 1978 is nineteen-hundredths percent, a distribution pursuant to Section 7-1-6.20 NMSA 1978 shall be made to the oil and gas reclamation fund in an amount equal to two-nineteenths of the net receipts attributable to the tax imposed under the Oil and Gas Conservation Tax Act [Chapter 7, Article 30 NMSA 1978].

B. With respect to any period for which the total rate of the tax imposed on oil by Section 7-30-4 NMSA 1978 is twenty-four hundredths percent, a distribution pursuant to Section 7-1-6.20 NMSA 1978 shall be made to the oil and gas reclamation fund in an amount equal to nineteen and seven-tenths percent of the net receipts attributable to the tax imposed under the Oil and Gas Conservation Tax Act.

History: 1978 Comp., 7-1-6.21, enacted by Laws 1985, ch. 65, 7; 1989, ch. 130, 1; 1991, ch. 9, 16; 2003, ch. 433, 1; 2010, ch. 98, 1.



Section 7-1-6.22 - Distributions to oil and gas production tax fund, oil and gas equipment tax fund and copper production tax fund; creation of funds.

7-1-6.22. Distributions to oil and gas production tax fund, oil and gas equipment tax fund and copper production tax fund; creation of funds.

A. A distribution pursuant to Section 7-1-6.20 NMSA 1978 shall be made to the "oil and gas production tax fund", hereby created in the state treasury, of the net receipts including advance payments, attributable to the Oil and Gas Ad Valorem Production Tax Act [Chapter 7, Article 32 NMSA 1978].

B. A distribution pursuant to Section 7-1-6.20 NMSA 1978 shall be made to the "oil and gas equipment tax fund", hereby created in the state treasury, of the net receipts attributable to the Oil and Gas Production Equipment Ad Valorem Tax Act [Chapter 7, Article 34 NMSA 1978].

C. A distribution pursuant to Section 7-1-6.20 NMSA 1978 shall be made to the "copper production tax fund", hereby created in the state treasury, of the net receipts attributable to the Copper Production Ad Valorem Tax Act [Chapter 7, Article 39 NMSA 1978].

History: 1978 Comp., 7-1-6.22, enacted by Laws 1985, ch. 65, 8; 1990, ch. 125, 2; 1991, ch. 9, 17.



Section 7-1-6.23 - Distribution to severance tax bonding fund.

7-1-6.23. Distribution to severance tax bonding fund.

A distribution pursuant to Section 7-1-6.20 NMSA 1978 shall be made to the severance tax bonding fund of the net receipts attributable to the taxes and advance payment imposed pursuant to the Severance Tax Act [7-26-1 through 7-26-8 NMSA 1978] and the Oil and Gas Severance Tax Act [Chapter 7, Article 29 NMSA 1978].

History: 1978 Comp., 7-1-6.23, enacted by Laws 1985, ch. 65, 9; 1991, ch. 9, 18.



Section 7-1-6.24 - Distribution; substance abuse education fund.

7-1-6.24. Distribution; substance abuse education fund.

A distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to the substance abuse education fund of the amounts designated pursuant to Section 7-2-30 NMSA 1978 as contributions to that fund.

History: 1978 Comp., 7-1-6.18, enacted by Laws 1987, ch. 265, 3; 2017, ch. 63, 10.



Section 7-1-6.25 - Distribution of petroleum products loading fee; corrective action fund; local governments road fund.

7-1-6.25. Distribution of petroleum products loading fee; corrective action fund; local governments road fund.

A distribution pursuant to Section 7-1-6.1 NMSA 1978 of the net receipts attributable to the petroleum products loading fee shall be made to each of the following funds in the following amounts:

A. to the local governments road fund an amount equal to the net receipts attributable to a fee of forty dollars ($40.00) per load; and

B. to the corrective action fund the balance, if any, of the net receipts.

History: 1978 Comp., 7-1-6.25, enacted by Laws 1988, ch. 70, 9; 1990, ch. 124, 13; 1993, ch. 298, 1; 1995, ch. 6, 6; 1996, ch. 82, 1.



Section 7-1-6.26 - County government road fund; distribution.

7-1-6.26. County government road fund; distribution.

A. For the purposes of this section, "distributable amount" means the amount in the county government road fund as of the last day of any month for which a distribution is required to be made pursuant to this section in excess of the balance in that fund as of the last day of the preceding month after reduction for any required distributions for the preceding month.

B. The secretary of transportation shall determine and certify on or before July 1 of each year the total miles of public roads maintained by each county pursuant to Section 66-6-23 NMSA 1978. For the purposes of this subsection, if the certified mileage of public roads maintained by a county is less than four hundred miles, the state treasurer shall increase the number of miles of public roads maintained by that county by fifty percent and revise the total miles of public roads maintained by all counties accordingly. Except as provided otherwise in Subsection D of this section, each county shall receive an amount equal to its proportionate share of miles of public roads maintained, as the number of miles for the county may have been revised pursuant to this subsection, to the total miles of public roads maintained by all counties, as that total may have been revised pursuant to this subsection, times fifty percent of the distributable amount in the county government road fund.

C. Except as provided otherwise in Subsection D of this section, each county shall receive a share of fifty percent of the distributable amount in the county government road fund as determined in this subsection. The amount for each county shall be the greater of:

(1) twenty-one cents ($.21) multiplied by the county's population as shown by the most recent federal decennial census; or

(2) the proportionate share that the taxable gallons of gasoline reported for that county for the preceding fiscal year bear to the total taxable gallons of gasoline for all counties in the preceding fiscal year, as determined by the department, multiplied by fifty percent of the distributable amount in the county government road fund.

If the sum of the amounts to be distributed pursuant to Paragraphs (1) and (2) of this subsection exceeds fifty percent of the distributable amount in the county government road fund, the excess shall be eliminated by multiplying the amount determined in Paragraphs (1) and (2) of this subsection for each county by a fraction, the numerator of which is fifty percent of the distributable amount in the county government road fund, and the denominator of which is the sum of amounts determined for all counties in Paragraphs (1) and (2) of this subsection.

D. If the distribution for a class A county or for an H class county determined pursuant to Subsections B and C of this section exceeds an amount equal to one-twelfth of the product of the total taxable gallons of gasoline reported for the county for the preceding fiscal year times one cent ($.01), the distribution for that county shall be reduced to an amount equal to one-twelfth of the product of the total taxable gallons of gasoline reported for the county for the preceding fiscal year times one cent ($.01). Any amount of the reduction shall be shared among the counties whose distribution has not been reduced pursuant to this subsection in the ratio of the amounts computed in Subsections B and C of this section.

E. If a county has not made the required mileage certification pursuant to Section 67-3-28.3 NMSA 1978 by April 1 of every year of the year for which distribution is being made, the secretary of transportation shall estimate the mileage maintained by those counties for the purpose of making distribution to all counties, and the amount calculated to be distributed each month to those counties not certifying mileage shall be reduced by one-third each month for that fiscal year and that amount not distributed to those counties shall be distributed equally to all counties that have certified mileages.

F. Distributions made to counties pursuant to this section shall be deposited in the county road fund to be used for the construction, reconstruction, resurfacing or other improvement or maintenance of the public roads and bridges in the county, including right-of-way and materials acquisition. Money distributed pursuant to this section may be used by the county to provide matching funds for projects subject to cooperative agreements entered into with the department of transportation pursuant to Section 67-3-28 NMSA 1978.

History: Laws 1987, ch. 347, 11; 1988, ch. 106, 1; 1989, ch. 352, 2; 1990, ch. 85, 3; 1992, ch. 55, 5; 1999, ch. 212, 2; 2017, ch. 63, 11.



Section 7-1-6.27 - Distribution; municipal roads.

7-1-6.27. Distribution; municipal roads.

A. A distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to municipalities for the purposes and amounts specified in this section in an aggregate amount equal to five and seventy-six hundredths percent of the net receipts attributable to the gasoline tax.

B. The distribution authorized in this section shall be used for the following purposes:

(1) reconstructing, resurfacing, maintaining, repairing or otherwise improving existing alleys, streets, roads or bridges, or any combination of the foregoing; or laying off, opening, constructing or otherwise acquiring new alleys, streets, roads or bridges, or any combination of the foregoing; provided that any of the foregoing improvements may include, but are not limited to, the acquisition of rights of way;

(2) to provide matching funds for projects subject to cooperative agreements with the state highway and transportation department pursuant to Section 67-3-28 NMSA 1978; and

(3) for expenses of purchasing, maintaining and operating transit operations and facilities, for the operation of a transit authority established by the municipal transit law and for the operation of a vehicle emission inspection program. A municipality may engage in the business of the transportation of passengers and property within the political subdivision by whatever means the municipality may decide and may acquire cars, trucks, motor buses and other equipment necessary for operating the business. A municipality may acquire land, erect buildings and equip the buildings with all the necessary machinery and facilities for the operation, maintenance, modification, repair and storage of the cars, trucks, motor buses and other equipment needed. A municipality may do all things necessary for the acquisition and the conduct of the business of public transportation.

C. For the purposes of this section:

(1) "computed distribution amount" means the distribution amount calculated for a municipality for a month pursuant to Paragraph (2) of Subsection D of this section prior to any adjustments to the amount due to the provisions of Subsections E and F of this section;

(2) "floor amount" means four hundred seventeen dollars ($417);

(3) "floor municipality" means a municipality whose computed distribution amount is less than the floor amount; and

(4) "full distribution municipality" means a municipality whose population at the last federal decennial census was at least two hundred thousand.

D. Subject to the provisions of Subsections E and F of this section, each municipality shall be distributed a portion of the aggregate amount distributable under this section in an amount equal to the greater of:

(1) the floor amount; or

(2) eighty-five percent of the aggregate amount distributable under this section times a fraction, the numerator of which is the municipality's reported taxable gallons of gasoline for the immediately preceding state fiscal year and the denominator of which is the reported total taxable gallons for all municipalities for the same period.

E. Fifteen percent of the aggregate amount distributable under this section shall be referred to as the "redistribution amount". Beginning in August 1990, and each month thereafter, from the redistribution amount there shall be taken an amount sufficient to increase the computed distribution amount of every floor municipality to the floor amount. In the event that the redistribution amount is insufficient for this purpose, the computed distribution amount for each floor municipality shall be increased by an amount equal to the redistribution amount times a fraction, the numerator of which is the difference between the floor amount and the municipality's computed distribution amount and the denominator of which is the difference between the product of the floor amount multiplied by the number of floor municipalities and the total of the computed distribution amounts for all floor municipalities.

F. If a balance remains after the redistribution amount has been reduced pursuant to Subsection E of this section, there shall be added to the computed distribution amount of each municipality that is neither a full distribution municipality nor a floor municipality an amount that equals the balance of the redistribution amount times a fraction, the numerator of which is the computed distribution amount of the municipality and the denominator of which is the sum of the computed distribution amounts of all municipalities that are neither full distribution municipalities nor floor municipalities.

History: 1978 Comp., 7-1-6.27, enacted by Laws 1991, ch. 9, 20; 1992, ch. 55, 6; 1993, ch. 357, 6; 1994, ch. 5, 11; 1995, ch. 6, 7; 1999, ch. 212, 3.



Section 7-1-6.28 - Distribution; municipal arterial program of local governments road fund.

7-1-6.28. Distribution; municipal arterial program of local governments road fund.

A distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to the municipal arterial program of the local governments road fund created in Section 67-3-28.2 NMSA 1978 in an amount equal to one and forty-four hundredths percent of the net receipts attributable to the gasoline tax.

History: 1978 Comp., 7-1-6.28, enacted by Laws 1991, ch. 9, 22; 1993, ch. 357, 7; 1994, ch. 5, 13; 1995, ch. 6, 8.



Section 7-1-6.29 - Money in workers' compensation collections suspense fund; distribution.

7-1-6.29. Money in workers' compensation collections suspense fund; distribution.

A. After the necessary disbursements from the workers' compensation collections suspense fund have been made, money remaining in the suspense fund as of the last day of the month, less any deduction for administrative costs determined and made by the department pursuant to Section 52-5-19 NMSA 1978, less any distribution made pursuant to Subsection B of this section and less any amount determined by the department to be retained in the suspense fund for the purpose of making refunds, shall be distributed to the workers' compensation administration fund.

B. Upon certification by the New Mexico finance authority that a project is sufficiently developed to warrant the issuance of bonds by the authority, the department shall distribute the first forty cents ($.40) of each workers' compensation assessment imposed pursuant to Section 52-5-19 NMSA 1978 to the New Mexico finance authority. Upon certification by the authority, the department shall cease distribution to the authority.

History: 1978 Comp., 7-1-6.27, enacted by Laws 1989, ch. 325, 3; 1993, ch. 367, 74.



Section 7-1-6.30 - Distribution; retiree health care fund.

7-1-6.30. Distribution; retiree health care fund.

A. Beginning January 1, 2017 and prior to July 1, 2019, a distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to the retiree health care fund in an amount equal to one-twelfth of the total amount distributed to the retiree health care fund beginning July 1, 2015 and prior to July 1, 2016.

B. Beginning July 1, 2019, a distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to the retiree health care fund in an amount equal to one-twelfth of one hundred twelve percent of the total amount distributed to the retiree health care fund in the previous fiscal year.

History: 1978 Comp., 7-1-6.30, enacted by Laws 1990, ch. 6, 20; 1992, ch. 55, 7; 2001, ch. 335, 1; 2016 (2nd S.S.), ch. 1, 1.



Section 7-1-6.31 - Distributions; enhanced 911 fund; network and database surcharge fund.

7-1-6.31. Distributions; enhanced 911 fund; network and database surcharge fund.

A. Pursuant to Section 7-1-6.1 NMSA 1978, a distribution shall be made to the enhanced 911 fund in an amount equal to the net receipts attributable to the 911 emergency surcharge.

B. A distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to the network and database surcharge fund of the net receipts attributable to the network and database surcharge imposed pursuant to the Enhanced 911 Act [63-9D-1 through 63-9D-11.1 NMSA 1978].

History: 1978 Comp., 7-1-6.30, enacted by Laws 1990, ch. 86, 5; 1993, ch. 48, 1.



Section 7-1-6.32 - Distribution; solid waste assessment fee.

7-1-6.32. Distribution; solid waste assessment fee.

A distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to the solid waste facility grant fund of the net receipts attributable to the solid waste assessment fee authorized under the Solid Waste Act [74-9-1 NMSA 1978] less any administrative fee withheld pursuant to Section 7-1-6.41 NMSA 1978.

History: Laws 1990, ch. 99, 44; 1997, ch. 125, 4; 2017, ch. 63, 12.



Section 7-1-6.33 - Distribution to county-supported medicaid fund.

7-1-6.33. Distribution to county-supported medicaid fund.

A distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to the county-supported medicaid fund of the net receipts attributable to the taxes imposed pursuant to Section 7-20E-18 NMSA 1978.

History: Laws 1991, ch. 212, 15; 2017, ch. 63, 13.



Section 7-1-6.34 - Distribution; conservation planting revolving fund.

7-1-6.34. Distribution; conservation planting revolving fund.

A distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to the conservation planting revolving fund of all amounts designated as contributions to that fund under the provisions of Section 7-2-24.1 NMSA 1978.

History: 1978 Comp., 7-1-6.34, enacted by Laws 1992, ch. 108, 3.



Section 7-1-6.35 - Distribution; contributions to state political party.

7-1-6.35. Distribution; contributions to state political party.

A distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to the state treasurer in an amount equal to the money designated pursuant to Section 7-2-31 NMSA 1978 as contributions to a state political party, as that term is defined in Section 7-2-31 NMSA 1978. The state treasurer within ten days of receipt of the money from the department shall remit the amount designated for each state political party to that party.

History: Laws 1992, ch. 108, 2; 1993, ch. 30, 4.



Section 7-1-6.36 - Distribution; interstate telecommunications gross receipts tax.

7-1-6.36. Distribution; interstate telecommunications gross receipts tax.

A distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to each municipality in an amount, subject to any increase or decrease made pursuant to Section 7-1-6.15 NMSA 1978, equal to the product of the quotient of one and thirty-five hundredths percent divided by the tax rate imposed by the Interstate Telecommunications Gross Receipts Tax Act [Chapter 7, Article 9C NMSA 1978] times the net receipts for the month attributable to the interstate telecommunications gross receipts tax from business locations:

A. within that municipality;

B. on land owned by the state, commonly known as the "state fairgrounds", within the exterior boundaries of that municipality;

C. outside the boundaries of any municipality on land owned by that municipality; and

D. on an Indian reservation or pueblo grant in an area that is contiguous to that municipality and in which the municipality performs services pursuant to a contract between the municipality and the Indian tribe or Indian pueblo if:

(1) the contract describes an area in which the municipality is required to perform services and requires the municipality to perform services that are substantially the same as the services the municipality performs for itself; and

(2) the governing body of the municipality has submitted a copy of the contract to the secretary.

History: Laws 1992, ch. 50, 13 and Laws 1992, ch. 67, 13.



Section 7-1-6.38 - Distribution; governmental gross receipts tax.

7-1-6.38. Distribution; governmental gross receipts tax.

A. A distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to the public project revolving fund administered by the New Mexico finance authority in an amount equal to seventy-five percent of the net receipts attributable to the governmental gross receipts tax.

B. A distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to the energy, minerals and natural resources department in an amount equal to twenty-four percent of the net receipts attributable to the governmental gross receipts tax. Forty-one and two-thirds percent of the distribution is appropriated to the energy, minerals and natural resources department to implement the provisions of the New Mexico Youth Conservation Corps Act [9-5B-1 through 9-5B-11 NMSA 1978] and fifty-eight and one-third percent of the distribution is appropriated to the energy, minerals and natural resources department for state park and recreation area capital improvements, including the costs of planning, engineering, design, construction, renovation, repair, equipment and furnishings.

C. A distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to the office of cultural affairs in an amount equal to one percent of the net receipts attributable to the governmental gross receipts tax for capital improvements at state museums and monuments administered by the office of cultural affairs.

D. The state pledges to and agrees with the holders of any bonds or notes issued by the New Mexico finance authority or by the energy, minerals and natural resources department and payable from the net receipts attributable to the governmental gross receipts tax distributed to the New Mexico finance authority or the energy, minerals and natural resources department pursuant to this section that the state will not limit, reduce or alter the distribution of the net receipts attributable to the governmental gross receipts tax to the New Mexico finance authority or the energy, minerals and natural resources department or limit, reduce or alter the rate of imposition of the governmental gross receipts tax until the bonds or notes together with the interest thereon are fully met and discharged. The New Mexico finance authority and the energy, minerals and natural resources department are authorized to include this pledge and agreement of the state in any agreement with the holders of the bonds or notes.

History: Laws 1994, ch. 145, 1; 1995, ch. 141, 21; 2003, ch. 430, 1.



Section 7-1-6.39 - Distribution of special fuel excise tax to local governments road fund.

7-1-6.39. Distribution of special fuel excise tax to local governments road fund.

A distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to the local governments road fund in an amount equal to nine and fifty-two hundredths percent of the net receipts attributable to the taxes, exclusive of penalties and interest, from the special fuel excise tax imposed by the Special Fuels Supplier Tax Act [Chapter 7, Article 16A NMSA 1978].

History: 1978 Comp., 7-1-6.39, enacted by Laws 1995, ch. 6, 9; 2003 (1st S.S.), ch. 3, 2.



Section 7-1-6.40 - Distribution of liquor excise tax; local DWI grant fund; certain municipalities; lottery tuition fund.

7-1-6.40. Distribution of liquor excise tax; local DWI grant fund; certain municipalities; lottery tuition fund.

A. A distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to the local DWI grant fund in an amount equal to the following percentages of the net receipts attributable to the liquor excise tax:

(1) prior to July 1, 2015, forty-one and one-half percent;

(2) from July 1, 2015 through June 30, 2018, forty-six percent; and

(3) on and after July 1, 2018, forty-one and one-half percent.

B. A distribution pursuant to Section 7-1-6.1 NMSA 1978 of twenty thousand seven hundred fifty dollars ($20,750) monthly from the net receipts attributable to the liquor excise tax shall be made to a municipality that is located in a class A county and that has a population according to the most recent federal decennial census of more than thirty thousand but less than sixty thousand. The distribution pursuant to this subsection shall be used by the municipality only for the provision of alcohol treatment and rehabilitation services for street inebriates.

C. From July 1, 2015 through June 30, 2017, a distribution pursuant to Section 7-1-6.1 NMSA 1978 of thirty-nine percent of the net receipts attributable to the liquor excise tax shall be made to the lottery tuition fund.

History: Laws 1997, ch. 182, 1; 2000, ch. 83, 1; 2001, ch. 112, 1; 2007, ch. 138, 1; 2008, ch. 93, 1; 2014, ch. 54, 1; 2014, ch. 80, 7; 2015, ch. 8, 1.



Section 7-1-6.41 - Administrative fee imposed; appropriation.

7-1-6.41. Administrative fee imposed; appropriation.

A. The taxation and revenue department is directed to withhold an administrative fee of three percent of the net amount to be distributed under the provisions of:

(1) Section 7-1-6.32 NMSA 1978;

(2) Section 66-12-20 NMSA 1978; and

(3) Section 74-1-13 NMSA 1978.

B. The administrative fee to be withheld pursuant to Subsection A of this section shall be withheld on distributions made on or after July 1, 1997 and shall continue until the earlier of December 31, 2006 or the date on which the New Mexico finance authority certifies to the taxation and revenue department that all obligations for bonds issued pursuant to Section 12 of this 1997 act have been fully discharged and directs the department to cease distributing money to the authority pursuant to this section.

C. The taxation and revenue department is directed to withhold an additional administrative fee at the following percentage of the net amount to be distributed pursuant to the following provisions of law:

(1) two percent of the net amount to be distributed pursuant to Section 7-1-6.12 NMSA 1978; and

(2) six-tenths of one percent of the net amount to be distributed pursuant to Section 7-1-6.13 NMSA 1978.

D. The administrative fee to be withheld under Subsection C of this section shall be withheld on distributions made on or after July 1, 1997 and shall continue until the earlier of July 1, 2000 or the date on which the New Mexico finance authority certifies to the taxation and revenue department that all obligations for bonds issued pursuant to Section 12 of this 1997 act have been fully discharged and directs the department to cease distributing money to the authority pursuant to this section.

E. The administrative fee to be withheld by the taxation and revenue department under Section 7-1-6.12 and 7-1-6.13 NMSA 1978 shall be set at three percent of the net amount to be distributed pursuant to the provisions of those sections.

F. The administrative fee to be withheld under Subsection E of this section shall be withheld on distributions made on or after July 1, 2000 and shall continue until the earlier of December 31, 2006 or the date on which the New Mexico finance authority certifies to the taxation and revenue department that all obligations for bonds issued pursuant to Section 12 of this 1997 act have been fully discharged and directs the department to cease distributing money to the authority pursuant to this section. After the department has been directed by the authority to cease distributing money to the authority pursuant to this section, the administrative fee shall be remitted to the state treasurer for deposit in the state general fund each month.

G. The administrative fee shall be distributed monthly to the New Mexico finance authority to be pledged irrevocably for the payment of principal, interest and any expenses or obligations related to the bonds issued by the authority to finance the taxation and revenue information management systems project.

History: Laws 1997, ch. 125, 1.



Section 7-1-6.42 - Distribution; state building bonding fund; gross receipts tax.

7-1-6.42. Distribution; state building bonding fund; gross receipts tax.

A distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to the state building bonding fund in the amount of five hundred thirty thousand dollars ($530,000) from the net receipts attributable to the gross receipts tax imposed by the Gross Receipts and Compensating Tax Act [Chapter 7, Article 9 NMSA 1978]. The distribution shall be made:

A. after the required distribution pursuant to Section 7-1-6.4 NMSA 1978;

B. contemporaneously with other distributions of net receipts attributable to the gross receipts tax for payment of debt service on outstanding bonds or to a fund dedicated for that purpose; and

C. prior to any other distribution of net receipts attributable to the gross receipts tax.

History: Laws 2001, ch. 199, 12; 2003, ch. 371, 11; 2007, ch. 64, 2.

7-1-6.42. Distribution; state building bonding fund; gross receipts tax. (Contingent effective date. See note below.)

A distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to the state building bonding fund in the amount of six hundred eighty thousand dollars ($680,000) from the net receipts attributable to the gross receipts tax imposed by the Gross Receipts and Compensating Tax Act [Chapter 7, Article 9 NMSA 1978]. The distribution shall be made:

A. after the required distribution pursuant to Section 7-1-6.4 NMSA 1978;

B. contemporaneously with other distributions of net receipts attributable to the gross receipts tax for payment of debt service on outstanding bonds or to a fund dedicated for that purpose; and

C. prior to any other distribution of net receipts attributable to the gross receipts tax.

History: Laws 2001, ch. 199, 12; 2003, ch. 371, 11; 2007, ch. 64, 2; 2009, ch. 114, 3.



Section 7-1-6.43 - Distribution to legislative retirement fund.

7-1-6.43. Distribution to legislative retirement fund.

A. Beginning on July 1, 2019, a distribution pursuant to Section 7-1-6.1 NMSA 1978 from the net receipts attributable to the amount of tax deducted pursuant to the Oil and Gas Proceeds and Pass-Through Entity Withholding Tax Act [Chapter 7, Article 3A NMSA 1978] shall be made to the legislative retirement fund in the amount of seventy-five thousand dollars ($75,000) or, if larger, in an amount equal to one-twelfth of the amount necessary to pay out the retirement benefits due under state legislator member coverage plan 2 and Paragraph (2) of Subsection C of Section 10-11-41 NMSA 1978 for the succeeding calendar year.

B. In regard to the distribution to the legislative retirement fund, in December 2003 and in each December thereafter, except in 2017, the public employees retirement association, with the assistance of the legislative council service, shall determine the amount of retirement benefits for the succeeding calendar year. If the monthly average exceeds seventy-five thousand dollars ($75,000), the association shall immediately notify the department of the average amount.

History: Laws 2003, ch. 86, 1; 2016 (2nd S.S.), ch. 3, 1; 2017 (1st S.S.), ch. 3, 6.



Section 7-1-6.44 - Distribution; gasoline tax sharing agreement.

7-1-6.44. Distribution; gasoline tax sharing agreement.

A. A distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made by the department to each qualified tribe in an amount equal to forty percent of the net receipts attributable to the gasoline tax paid to the department on two million five hundred thousand gallons of gasoline each month. The distribution to each qualified tribe shall be made pursuant to a gasoline tax sharing agreement entered into by the department of transportation and the qualified tribe according to the provisions of Section 67-3-8.1 NMSA 1978.

B. From the balance remaining each month from the gasoline tax revenue on two million five hundred thousand gallons of gasoline per qualified tribe after distributions made pursuant to Subsection A of this section, a distribution of thirty-three thousand three hundred thirty-three dollars ($33,333) shall be made to the general fund.

C. The balance remaining after the distributions from gasoline tax revenue from two million five hundred thousand gallons of gasoline per qualified tribe pursuant to Subsections A and B of this section shall be distributed pursuant to Section 7-1-6.10 NMSA 1978.

D. As used in this section, "qualified tribe" means the Pueblo of Nambe or the Pueblo of Santo Domingo, as long as it owns one hundred percent of a registered Indian tribal distributor pursuant to the Gasoline Tax Act [Chapter 7, Article 13 NMSA 1978], that qualifies for a deduction pursuant to Subsection F of Section 7-13-4 NMSA 1978 and has entered into a gasoline tax sharing agreement pursuant to Section 67-3-8.1 NMSA 1978.

History: Laws 2003, ch. 150, 2; 2004, ch. 109, 2.



Section 7-1-6.46 - Distribution to municipalities; offset for food deduction and health care practitioner services deduction.

7-1-6.46. Distribution to municipalities; offset for food deduction and health care practitioner services deduction.

A. For a municipality that has not elected to impose a municipal hold harmless gross receipts tax through an ordinance and that has a population of less than ten thousand according to the most recent federal decennial census, a distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to a municipality in an amount, subject to any increase or decrease made pursuant to Section 7-1-6.15 NMSA 1978, equal to the sum of:

(1) the total deductions claimed pursuant to Section 7-9-92 NMSA 1978 for the month by taxpayers from business locations attributable to the municipality multiplied by the sum of the combined rate of all municipal local option gross receipts taxes in effect in the municipality for the month plus one and two hundred twenty-five thousandths percent; and

(2) the total deductions claimed pursuant to Section 7-9-93 NMSA 1978 for the month by taxpayers from business locations attributable to the municipality multiplied by the sum of the combined rate of all municipal local option gross receipts taxes in effect in the municipality for the month plus one and two hundred twenty-five thousandths percent.

B. For a municipality not described in Subsection A of this section, a distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to the municipality in an amount, subject to any increase or decrease made pursuant to Section 7-1-6.15 NMSA 1978, equal to the sum of:

(1) the total deductions claimed pursuant to Section 7-9-92 NMSA 1978 for the month by taxpayers from business locations attributable to the municipality multiplied by the sum of the combined rate of all municipal local option gross receipts taxes in effect in the municipality on January 1, 2007 plus one and two hundred twenty-five thousandths percent in the following percentages:

(a) prior to July 1, 2015, one hundred percent;

(b) on or after July 1, 2015 and prior to July 1, 2016, ninety-four percent;

(c) on or after July 1, 2016 and prior to July 1, 2017, eighty-eight percent;

(d) on or after July 1, 2017 and prior to July 1, 2018, eighty-two percent;

(e) on or after July 1, 2018 and prior to July 1, 2019, seventy-six percent;

(f) on or after July 1, 2019 and prior to July 1, 2020, seventy percent;

(g) on or after July 1, 2020 and prior to July 1, 2021, sixty-three percent;

(h) on or after July 1, 2021 and prior to July 1, 2022, fifty-six percent;

(i) on or after July 1, 2022 and prior to July 1, 2023, forty-nine percent;

(j) on or after July 1, 2023 and prior to July 1, 2024, forty-two percent;

(k) on or after July 1, 2024 and prior to July 1, 2025, thirty-five percent;

(l) on or after July 1, 2025 and prior to July 1, 2026, twenty-eight percent;

(m) on or after July 1, 2026 and prior to July 1, 2027, twenty-one percent;

(n) on or after July 1, 2027 and prior to July 1, 2028, fourteen percent; and

(o) on or after July 1, 2028 and prior to July 1, 2029, seven percent; and

(2) the total deductions claimed pursuant to Section 7-9-93 NMSA 1978 for the month by taxpayers from business locations attributable to the municipality multiplied by the sum of the combined rate of all municipal local option gross receipts taxes in effect in the municipality on January 1, 2007 plus one and two hundred twenty-five thousandths percent in the following percentages:

(a) prior to July 1, 2015, one hundred percent;

(b) on or after July 1, 2015 and prior to July 1, 2016, ninety-four percent;

(c) on or after July 1, 2016 and prior to July 1, 2017, eighty-eight percent;

(d) on or after July 1, 2017 and prior to July 1, 2018, eighty-two percent;

(e) on or after July 1, 2018 and prior to July 1, 2019, seventy-six percent;

(f) on or after July 1, 2019 and prior to July 1, 2020, seventy percent;

(g) on or after July 1, 2020 and prior to July 1, 2021, sixty-three percent;

(h) on or after July 1, 2021 and prior to July 1, 2022, fifty-six percent;

(i) on or after July 1, 2022 and prior to July 1, 2023, forty-nine percent;

(j) on or after July 1, 2023 and prior to July 1, 2024, forty-two percent;

(k) on or after July 1, 2024 and prior to July 1, 2025, thirty-five percent;

(l) on or after July 1, 2025 and prior to July 1, 2026, twenty-eight percent;

(m) on or after July 1, 2026 and prior to July 1, 2027, twenty-one percent;

(n) on or after July 1, 2027 and prior to July 1, 2028, fourteen percent; and

(o) on or after July 1, 2028 and prior to July 1, 2029, seven percent.

C. The distribution pursuant to Subsections A and B of this section is in lieu of revenue that would have been received by the municipality but for the deductions provided by Sections 7-9-92 and 7-9-93 NMSA 1978. The distribution shall be considered gross receipts tax revenue and shall be used by the municipality in the same manner as gross receipts tax revenue, including payment of gross receipts tax revenue bonds. A distribution pursuant to this section to a municipality not described in Subsection A of this section or to a municipality that has imposed a gross receipts tax through an ordinance that does not provide a deduction contained in the Gross Receipts and Compensating Tax Act [Chapter 7, Article 9 NMSA 1978] shall not be made on or after July 1, 2029.

D. If the reductions made by this 2013 act to the distributions made pursuant to Subsections A and B of this section impair the ability of a municipality to meet its principal or interest payment obligations for revenue bonds that are outstanding prior to July 1, 2013 and that are secured by the pledge of all or part of the municipality's revenue from the distribution made pursuant to this section, then the amount distributed pursuant to this section to that municipality shall be increased by an amount sufficient to meet the required payment; provided that the total amount distributed to that municipality pursuant to this section does not exceed the amount that would have been due that municipality pursuant to this section as it was in effect on June 30, 2013.

E. For the purposes of this section, "business locations attributable to the municipality" means business locations:

(1) within the municipality;

(2) on land owned by the state, commonly known as the "state fairgrounds", within the exterior boundaries of the municipality;

(3) outside the boundaries of the municipality on land owned by the municipality; and

(4) on an Indian reservation or pueblo grant in an area that is contiguous to the municipality and in which the municipality performs services pursuant to a contract between the municipality and the Indian tribe or Indian pueblo if:

(a) the contract describes an area in which the municipality is required to perform services and requires the municipality to perform services that are substantially the same as the services the municipality performs for itself; and

(b) the governing body of the municipality has submitted a copy of the contract to the secretary.

F. A distribution pursuant to this section may be adjusted for a distribution made to a tax increment development district with respect to a portion of a gross receipts tax increment dedicated by a municipality pursuant to the Tax Increment for Development Act [Chapter 5, Article 15 NMSA 1978].

History: Laws 2004, ch. 116, 1; 2006, ch. 75, 33; 2007, ch. 331, 2; 2013, ch. 160, 1.



Section 7-1-6.47 - Distribution to counties; offset for food deduction and health care practitioner services deduction.

7-1-6.47. Distribution to counties; offset for food deduction and health care practitioner services deduction.

A. For a county that has not elected to impose a county hold harmless gross receipts tax through an ordinance and that has a population of less than forty-eight thousand according to the most recent federal decennial census, a distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to a county in an amount, subject to any increase or decrease made pursuant to Section 7-1-6.15 NMSA 1978, equal to the sum of:

(1) the total deductions claimed pursuant to Section 7-9-92 NMSA 1978 for the month by taxpayers from business locations within a municipality in the county multiplied by the combined rate of all county local option gross receipts taxes in effect for the month that are imposed throughout the county;

(2) the total deductions claimed pursuant to Section 7-9-92 NMSA 1978 for the month by taxpayers from business locations in the county but not within a municipality multiplied by the combined rate of all county local option gross receipts taxes in effect for the month that are imposed in the county area not within a municipality;

(3) the total deductions claimed pursuant to Section 7-9-93 NMSA 1978 for the month by taxpayers from business locations within a municipality in the county multiplied by the combined rate of all county local option gross receipts taxes in effect for the month that are imposed throughout the county; and

(4) the total deductions claimed pursuant to Section 7-9-93 NMSA 1978 for the month by taxpayers from business locations in the county but not within a municipality multiplied by the combined rate of all county local option gross receipts taxes in effect for the month that are imposed in the county area not within a municipality.

B. For a county not described in Subsection A of this section, a distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to the county in an amount, subject to any increase or decrease made pursuant to Section 7-1-6.15 NMSA 1978, equal to the sum of:

(1) the total deductions claimed pursuant to Section 7-9-92 NMSA 1978 for the month by taxpayers from business locations within a municipality in the county multiplied by the combined rate of all county local option gross receipts taxes in effect on January 1, 2007 that are imposed throughout the county in the following percentages:

(a) prior to July 1, 2015, one hundred percent;

(b) on or after July 1, 2015 and prior to July 1, 2016, ninety-four percent;

(c) on or after July 1, 2016 and prior to July 1, 2017, eighty-eight percent;

(d) on or after July 1, 2017 and prior to July 1, 2018, eighty-two percent;

(e) on or after July 1, 2018 and prior to July 1, 2019, seventy-six percent;

(f) on or after July 1, 2019 and prior to July 1, 2020, seventy percent;

(g) on or after July 1, 2020 and prior to July 1, 2021, sixty-three percent;

(h) on or after July 1, 2021 and prior to July 1, 2022, fifty-six percent;

(i) on or after July 1, 2022 and prior to July 1, 2023, forty-nine percent;

(j) on or after July 1, 2023 and prior to July 1, 2024, forty-two percent;

(k) on or after July 1, 2024 and prior to July 1, 2025, thirty-five percent;

(l) on or after July 1, 2025 and prior to July 1, 2026, twenty-eight percent;

(m) on or after July 1, 2026 and prior to July 1, 2027, twenty-one percent;

(n) on or after July 1, 2027 and prior to July 1, 2028, fourteen percent; and

(o) on or after July 1, 2028 and prior to July 1, 2029, seven percent;

(2) the total deductions claimed pursuant to Section 7-9-92 NMSA 1978 for the month by taxpayers from business locations in the county but not within a municipality multiplied by the combined rate of all county local option gross receipts taxes in effect on January 1, 2007 that are imposed in the county area not within a municipality in the following percentages:

(a) prior to July 1, 2015, one hundred percent;

(b) on or after July 1, 2015 and prior to July 1, 2016, ninety-four percent;

(c) on or after July 1, 2016 and prior to July 1, 2017, eighty-eight percent;

(d) on or after July 1, 2017 and prior to July 1, 2018, eighty-two percent;

(e) on or after July 1, 2018 and prior to July 1, 2019, seventy-six percent;

(f) on or after July 1, 2019 and prior to July 1, 2020, seventy percent;

(g) on or after July 1, 2020 and prior to July 1, 2021, sixty-three percent;

(h) on or after July 1, 2021 and prior to July 1, 2022, fifty-six percent;

(i) on or after July 1, 2022 and prior to July 1, 2023, forty-nine percent;

(j) on or after July 1, 2023 and prior to July 1, 2024, forty-two percent;

(k) on or after July 1, 2024 and prior to July 1, 2025, thirty-five percent;

(l) on or after July 1, 2025 and prior to July 1, 2026, twenty-eight percent;

(m) on or after July 1, 2026 and prior to July 1, 2027, twenty-one percent;

(n) on or after July 1, 2027 and prior to July 1, 2028, fourteen percent; and

(o) on or after July 1, 2028 and prior to July 1, 2029, seven percent;

(3) the total deductions claimed pursuant to Section 7-9-93 NMSA 1978 for the month by taxpayers from business locations within a municipality in the county multiplied by the combined rate of all county local option gross receipts taxes in effect on January 1, 2007 that are imposed throughout the county in the following percentages:

(a) prior to July 1, 2015, one hundred percent;

(b) on or after July 1, 2015 and prior to July 1, 2016, ninety-four percent;

(c) on or after July 1, 2016 and prior to July 1, 2017, eighty-eight percent;

(d) on or after July 1, 2017 and prior to July 1, 2018, eighty-two percent;

(e) on or after July 1, 2018 and prior to July 1, 2019, seventy-six percent;

(f) on or after July 1, 2019 and prior to July 1, 2020, seventy percent;

(g) on or after July 1, 2020 and prior to July 1, 2021, sixty-three percent;

(h) on or after July 1, 2021 and prior to July 1, 2022, fifty-six percent;

(i) on or after July 1, 2022 and prior to July 1, 2023, forty-nine percent;

(j) on or after July 1, 2023 and prior to July 1, 2024, forty-two percent;

(k) on or after July 1, 2024 and prior to July 1, 2025, thirty-five percent;

(l) on or after July 1, 2025 and prior to July 1, 2026, twenty-eight percent;

(m) on or after July 1, 2026 and prior to July 1, 2027, twenty-one percent;

(n) on or after July 1, 2027 and prior to July 1, 2028, fourteen percent; and

(o) on or after July 1, 2028 and prior to July 1, 2029, seven percent; and

(4) the total deductions claimed pursuant to Section 7-9-93 NMSA 1978 for the month by taxpayers from business locations in the county but not within a municipality multiplied by the combined rate of all county local option gross receipts taxes in effect on January 1, 2007 that are imposed in the county area not within a municipality in the following percentages:

(a) prior to July 1, 2015, one hundred percent;

(b) on or after July 1, 2015 and prior to July 1, 2016, ninety-four percent;

(c) on or after July 1, 2016 and prior to July 1, 2017, eighty-eight percent;

(d) on or after July 1, 2017 and prior to July 1, 2018, eighty-two percent;

(e) on or after July 1, 2018 and prior to July 1, 2019, seventy-six percent;

(f) on or after July 1, 2019 and prior to July 1, 2020, seventy percent;

(g) on or after July 1, 2020 and prior to July 1, 2021, sixty-three percent;

(h) on or after July 1, 2021 and prior to July 1, 2022, fifty-six percent;

(i) on or after July 1, 2022 and prior to July 1, 2023, forty-nine percent;

(j) on or after July 1, 2023 and prior to July 1, 2024, forty-two percent;

(k) on or after July 1, 2024 and prior to July 1, 2025, thirty-five percent;

(l) on or after July 1, 2025 and prior to July 1, 2026, twenty-eight percent;

(m) on or after July 1, 2026 and prior to July 1, 2027, twenty-one percent;

(n) on or after July 1, 2027 and prior to July 1, 2028, fourteen percent; and

(o) on or after July 1, 2028 and prior to July 1, 2029, seven percent.

C. The distribution pursuant to Subsections A and B of this section is in lieu of revenue that would have been received by the county but for the deductions provided by Sections 7-9-92 and 7-9-93 NMSA 1978. The distribution shall be considered gross receipts tax revenue and shall be used by the county in the same manner as gross receipts tax revenue, including payment of gross receipts tax revenue bonds. A distribution pursuant to this section to a county not described in Subsection A of this section or to a county that has imposed a gross receipts tax through an ordinance that does not provide a deduction contained in the Gross Receipts and Compensating Tax Act [Chapter 7, Article 9 NMSA 1978] shall not be made on or after July 1, 2029.

D. If the reductions made by this 2013 act to the distributions made pursuant to Subsections A and B of this section impair the ability of a county to meet its principal or interest payment obligations for revenue bonds that are outstanding prior to July 1, 2013 and that are secured by the pledge of all or part of the county's revenue from the distribution made pursuant to this section, then the amount distributed pursuant to this section to that county shall be increased by an amount sufficient to meet the required payment; provided that the total amount distributed to that county pursuant to this section does not exceed the amount that would have been due that county pursuant to this section as it was in effect on June 30, 2013.

E. A distribution pursuant to this section may be adjusted for a distribution made to a tax increment development district with respect to a portion of a gross receipts tax increment dedicated by a county pursuant to the Tax Increment for Development Act [Chapter 5, Article 15 NMSA 1978].

History: Laws 2004, ch. 116, 2; 2006, ch. 75, 34; 2007, ch. 331, 3; 2013, ch. 160, 2.



Section 7-1-6.48 - Distribution; contributions to department of health; amyotrophic lateral sclerosis research.

7-1-6.48. Distribution; contributions to department of health; amyotrophic lateral sclerosis research.

A distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to the amyotrophic lateral sclerosis research fund in an amount equal to the money designated pursuant to Section 7-2-30.1 NMSA 1978 as contributions to the amyotrophic lateral sclerosis research fund.

History: Laws 2005, ch. 56, 1; 2017, ch. 63, 14.



Section 7-1-6.49 - Distribution; contributions to the state parks division.

7-1-6.49. Distribution; contributions to the state parks division.

A distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to the energy, minerals and natural resources department in an amount equal to the money designated pursuant to Section 7-2-30.2 NMSA 1978 as contributions to the state parks division of the energy, minerals and natural resources department for the kids in parks education program. The energy, minerals and natural resources department shall remit the amount designated for the state parks division to the state parks division for expenditure for the kids in parks education program.

History: Laws 2005, ch. 87, 1; 2017, ch. 63, 15.



Section 7-1-6.50 - Distribution; contributions for national guard member and family assistance.

7-1-6.50. Distribution; contributions for national guard member and family assistance.

A distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to the department of military affairs in an amount equal to the money designated pursuant to Section 7-2-30.3 NMSA 1978 as contributions for assistance to members of the New Mexico national guard deployed overseas for a period of thirty or more consecutive days and to their families. The department of military affairs shall deposit the money in a temporary suspense account for distribution to members of the New Mexico national guard and to their families.

History: Laws 2005, ch. 220, 1; 2008, ch. 13, 1; 2015, ch. 150, 1; 2017, ch. 63, 16.



Section 7-1-6.51 - Distribution; municipal event center surcharge.

7-1-6.51. Distribution; municipal event center surcharge.

A. A distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to the public project revolving fund administered by the New Mexico finance authority in an amount equal to seventy-five percent of the amount of event center surcharge proceeds transferred to the tax administration suspense fund pursuant to the Municipal Event Center Funding Act [3-66-1 through 3-66-11 NMSA 1978].

B. A distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to the energy, minerals and natural resources department in an amount equal to twenty-four percent of the amount of event center surcharge proceeds transferred to the tax administration suspense fund pursuant to the Municipal Event Center Funding Act.

C. A distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to the cultural affairs department in an amount equal to one percent of the amount of event center surcharge proceeds transferred to the tax administration suspense fund pursuant to the Municipal Event Center Funding Act.

History: Laws 2005, ch. 351, 1.



Section 7-1-6.52 - Distribution adjustment; tax administration suspense fund; credit for certain sales of services for resale.

7-1-6.52. Distribution adjustment; tax administration suspense fund; credit for certain sales of services for resale.

Distributions from the tax administration suspense fund to the general fund of revenue attributable to the gross receipts tax or to the governmental gross receipts tax shall be adjusted for credits issued pursuant to the Gross Receipts and Compensating Tax Act [Chapter 7, Article 9 NMSA 1978] for receipts from the sale of services for resale.

History: Laws 2005, ch. 104, 1.



Section 7-1-6.53 - Distribution; energy efficiency and renewable energy bonding fund; gross receipts tax.

7-1-6.53. Distribution; energy efficiency and renewable energy bonding fund; gross receipts tax.

A distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to the energy efficiency and renewable energy bonding fund from the net receipts attributable to the gross receipts tax imposed by the Gross Receipts and Compensating Tax Act [Chapter 7, Article 9 NMSA 1978] in an amount necessary to make the required bond debt service payments pursuant to the Energy Efficiency and Renewable Energy Bonding Act [Chapter 6, Article 21D NMSA 1978] as determined by the New Mexico finance authority. The distribution shall be made:

A. after the required distribution pursuant to Section 7-1-6.4 NMSA 1978;

B. contemporaneously with other distributions of net receipts attributable to the gross receipts tax for payment of debt service on outstanding bonds or to a fund dedicated for that purpose; and

C. prior to any other distribution of net receipts attributable to the gross receipts tax.

History: Laws 2005, ch. 176, 11.



Section 7-1-6.54 - Distributions; tax increment development districts.

7-1-6.54. Distributions; tax increment development districts.

A distribution to a tax increment development district shall be made by the department, in accordance with a notice that is filed pursuant to the Tax Increment for Development Act [Chapter 5, Article 15 NMSA 1978] with respect to a taxing entity's dedication of a portion of a gross receipts tax increment to the tax increment development district.

History: Laws 2006, ch. 75, 29.



Section 7-1-6.55 - Distribution to municipality equivalent to a portion of compensating tax.

7-1-6.55. Distribution to municipality equivalent to a portion of compensating tax.

A A distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to each municipality in an amount calculated pursuant to Subsection B of this section, subject to any increase or decrease made pursuant to Section 7-1-6.15 NMSA 1978; provided that the distribution shall be phased in according to the following schedule:

(1) from July 1, 2008 until June 30, 2009, the distribution shall be equal to ten percent of the amount calculated according to Subsection B of this section; and

(2) on or after July 1, 2009, the distribution shall be equal to thirty percent of the amount calculated according to Subsection B of this section.

B. The amount of the distribution provided for in this section shall be calculated for each month in the six-month period beginning on each July 1 and January 1 and shall be equal to the reported taxable gross receipts for all business locations in the municipality for the month multiplied by:

(1) the ratio of net compensating tax receipts for the entire six-month period beginning the previous November 1 or May 1, respectively, to the reported taxable gross receipts for all business locations for the entire six-month period beginning the previous November 1 or May 1, respectively; and further multiplied by:

(2) the ratio of one and two hundred twenty-five thousandths percent to the average tax rate imposed by Section 7-9-7 NMSA 1978 in effect for the six-month period beginning on January 1 or July 1, respectively.

History: Laws 2007, ch. 331, 4.



Section 7-1-6.57 - Distribution adjustment; tax administration suspense fund; credit for receipts of hospitals.

7-1-6.57. Distribution adjustment; tax administration suspense fund; credit for receipts of hospitals.

Distributions from the tax administration suspense fund to the general fund of net receipts attributable to the gross receipts tax shall be adjusted for the full cost of credits issued pursuant to the Gross Receipts and Compensating Tax Act [Chapter 7, Article 9 NMSA 1978] for receipts of hospitals licensed by the department of health.

History: Laws 2007, ch. 361, 1.



Section 7-1-6.58 - Distribution; public election fund.

7-1-6.58. Distribution; public election fund.

A distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to the public election fund from the amount deposited pursuant to the provisions of Section 7-8A-13 NMSA 1978 in the amount of one hundred thousand dollars ($100,000) per month during fiscal year 2008 and subsequent fiscal years.

History: Laws 2007 (1st S.S.), ch. 2, 8.



Section 7-1-6.59 - Distribution; Vietnam veterans memorial operation, maintenance and improvement.

7-1-6.59. Distribution; Vietnam veterans memorial operation, maintenance and improvement.

A distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to the veterans' services department in an amount equal to the money designated pursuant to Section 7-2-30.4 NMSA 1978 as contributions to the veterans' services department for the operation, maintenance and improvement of the Vietnam veterans memorial near Angel Fire, New Mexico.

History: Laws 2009, ch. 175, 1; 2017, ch. 63, 17; 2017, ch. 115, 1.



Section 7-1-6.60 - Distribution; county business retention gross receipts tax.

7-1-6.60. Distribution; county business retention gross receipts tax.

Beginning September 1, 2011, an annual distribution pursuant to Section 7-1-6.1 NMSA 1978 shall be made to a county that has imposed and the electors have approved a county business retention gross receipts tax. The distribution shall be in an amount equal to the balance of the net receipts attributable to that tax collected in the prior fiscal year, exclusive of penalties and interest, after the state has deducted an amount for deposit to the general fund equal to the reduction in gaming tax revenue from the gaming operator licensees that are racetracks located in that county resulting from county gaming tax credits allowed in the immediately prior fiscal year for gaming operator licensees located in that county. The total receipts from any county transferred to the general fund in any fiscal year shall not exceed seven hundred fifty thousand dollars ($750,000) or the total amount of the decrease in gaming tax revenue calculated for the county pursuant to this section, whichever is less.

History: Laws 2010, ch. 31, 2.



Section 7-1-6.61 - Distribution; tax stabilization reserve from the oil and gas emergency school tax. (Effective July 1, 2018.)

7-1-6.61. Distribution; tax stabilization reserve from the oil and gas emergency school tax. (Effective July 1, 2018.)

A. A distribution pursuant to Section 7-1-6.20 NMSA 1978 shall be made to the tax stabilization reserve in an amount as calculated pursuant to Subsection B of this section.

B. If the year-to-date amount plus the current net receipts exceeds the annual average amount, the excess shall be distributed to the tax stabilization reserve. If there is not an excess amount, no distribution shall be made to the tax stabilization reserve. Each month the department shall make the calculation to determine if an excess amount should be distributed.

C. As used in this section:

(1) "annual average amount" means the total net receipts attributable to the tax imposed pursuant to Section 7-31-4 NMSA 1978 and distributed pursuant to Section 7-1-6.20 NMSA 1978 in the immediately preceding five fiscal years, divided by five; and

(2) "year-to-date amount" means the cumulative year-to-date net receipts attributable to the tax imposed pursuant to Section 7-31-4 NMSA 1978 and distributed to the general fund in the prior months of the current fiscal year.

History: Laws 2017 (1st S.S.), ch. 3, 3.



Section 7-1-8 - Confidentiality of returns and other information.

7-1-8. Confidentiality of returns and other information.

A. It is unlawful for any person other than the taxpayer to reveal to any other person the taxpayer's return or return information, except as provided in Sections 7-1-8.1 through 7-1-8.11 NMSA 1978.

B. A return or return information revealed under Sections 7-1-8.1 through 7-1-8.11 NMSA 1978:

(1) may only be revealed to a person specifically authorized to receive the return or return information and the employees, directors, officers and agents of such person whose official duties or duties in the course of their employment require the return or return information and to an employee of the department;

(2) may only be revealed for the authorized purpose and only to the extent necessary to perform that authorized purpose;

(3) shall at all times be protected from being revealed to an unauthorized person by physical, electronic or any other safeguards specified by directive by the secretary; and

(4) shall be returned to the secretary or the secretary's delegate or destroyed as soon as it is no longer required for the authorized purpose.

C. If any provision of Sections 7-1-8.1 through 7-1-8.11 NMSA 1978 requires that a return or return information will only be revealed pursuant to a written agreement between a person and the department, the written agreement shall:

(1) list the name and position of any official or employee of the person to whom a return or return information is authorized to be revealed under the provision;

(2) describe the specific purpose for which the return or return information is to be used;

(3) describe the procedures and safeguards the person has in place to ensure that the requirements of Subsection B of this section are met; and

(4) provide for reimbursement to the department for all costs incurred by the department in supplying the returns or return information to, and administering the agreement with, the person.

D. A return or return information that is lawfully made public by an employee of the department or any other person, or that is made public by the taxpayer, is not subject to the provisions of this section once it is made public.

History: 1953 Comp., 72-13-25, enacted by Laws 1965, ch. 248, 13; 1969, ch. 8, 1; 1970, ch. 16, 1; 1971, ch. 276, 5; 1975, ch. 136, 1; 1977, ch. 249, 42; 1979, ch. 144, 7; 1981, ch. 37, 8; 1982, ch. 18, 8; 1983, ch. 211, 21; 1985, ch. 65, 10; 1986, ch. 20, 12; 1987, ch. 169, 3; 1988, ch. 73, 6; 1991, ch. 19, 1; 1993, ch. 5, 3; 1993, ch. 261, 1; 1996, ch. 15, 3; 2000, ch. 28, 3; 2001, ch. 56, 3; 2003, ch. 398, 5; 2003, ch. 439, 1; 2005, ch. 107, 1; 2005, ch. 108, 2; 2005, ch. 109, 2; 2007, ch. 164, 2; 2009, ch. 241, 1; 2009, ch. 242, 2; 2009, ch. 243, 2; 2017, ch. 63, 18.



Section 7-1-8.1 - Information that may be revealed to an employee of the department, a taxpayer or the taxpayer's representative.

7-1-8.1. Information that may be revealed to an employee of the department, a taxpayer or the taxpayer's representative.

An employee of the department may reveal a return or return information:

A. to another employee of the department whose official duties require the return or return information; and

B. to the taxpayer or to the taxpayer's authorized representative; provided, however, that nothing in this section shall be construed to require an employee to testify in a judicial proceeding except as provided in Subsection A of Section 7-1-8.4 NMSA 1978.

History: 1978 Comp., 7-1-8.1, as enacted by Laws 2009, ch. 243, 3.



Section 7-1-8.2 - Information required to be revealed.

7-1-8.2. Information required to be revealed.

A. The department shall:

(1) furnish returns and return information required by a provision of the Tax Administration Act to be made available to the public by the department;

(2) answer all inquiries concerning whether a person is or is not a registered taxpayer for tax programs that require registration, but nothing in this subsection shall be construed to allow the department to answer inquiries concerning whether a person has filed a tax return;

(3) furnish, upon request for inspection by a member of the public pursuant to:

(a) Section 7-1-28 or Section 7-1-29 NMSA 1978, the taxpayer name, abatement, refund or credit amount, tax program or business tax credit and the date the abatement, refund or credit was issued; and

(b) Section 7-1-21 NMSA 1978, the installment agreement; and

(4) with respect to the tax on gasoline imposed by the Gasoline Tax Act [Chapter 7, Article 13 NMSA 1978], make available for public inspection at monthly intervals a report covering the number of gallons of gasoline and ethanol blended fuels received and deducted and the amount of tax paid by each person required to file a gasoline tax return or pay gasoline tax in the state of New Mexico.

B. Nothing in this section shall be construed to require the release of information that would violate an agreement between the state and the federal internal revenue service for sharing of information or any provision or rule of the federal Internal Revenue Code to which a state is subject.

History: 1978 Comp., 7-1-8.2, as enacted by Laws 2009, ch. 243, 4.



Section 7-1-8.3 - Information that may be revealed to public.

7-1-8.3. Information that may be revealed to public.

An employee of the department may reveal:

A. information obtained through the administration of a law not subject to administration and enforcement under the provisions of the Tax Administration Act to the extent that revealing that information is not otherwise prohibited by law;

B. return information with respect to the taxes or tax acts administered pursuant to Subsection B of Section 7-1-2 NMSA 1978, except that:

(1) return information for or relating to a period prior to July 1, 1985 with respect to the Resources Excise Tax Act [Chapter 7, Article 25 NMSA 1978] and the Severance Tax Act [7-26-1 through 7-26-8 NMSA 1978] may be revealed only to a committee of the legislature for a valid legislative purpose;

(2) except as provided in Paragraph (3) of this subsection, contracts and other agreements between the taxpayer and other parties and the proprietary information contained in those contracts and agreements shall not be revealed without the consent of all parties to the contract or agreement; and

(3) audit workpapers and the proprietary information contained in the workpapers shall not be revealed except to:

(a) the bureau of safety and environmental enforcement of the United States department of the interior, if production occurred on federal land;

(b) a person having a legal interest in the property that is subject to the audit;

(c) a purchaser of products severed from a property subject to the audit; or

(d) the authorized representative of any of the persons in Subparagraphs (a) through (c) of this paragraph. This paragraph does not prohibit the revelation of proprietary information contained in the workpapers that is also available from returns or from other sources not subject to the provisions of Section 7-1-8 NMSA 1978;

C. return information with respect to the taxes, surtaxes, advance payments or tax acts administered pursuant to Subsection C of Section 7-1-2 NMSA 1978;

D. a decision and order made by a hearing officer pursuant to the provisions of the Administrative Hearings Office Act [Chapter 7, Article 1B NMSA 1978] with respect to a protest filed with the secretary on or after July 1, 1993;

E. any written ruling on questions of evidence or procedure made by a hearing officer pursuant to the provisions of the Administrative Hearings Office Act; provided that the name and identification number of the taxpayer requesting the ruling shall not be revealed; and

F. return information included in a notice of lien or release or extinguishment of lien.

History: 1978 Comp., 7-1-8.3, as enacted by Laws 2009, ch. 243, 5; 2015, ch. 73, 12.



Section 7-1-8.4 - Information that may be revealed to judicial bodies or with respect to judicial proceedings or investigations and to administrative hearings office.

7-1-8.4. Information that may be revealed to judicial bodies or with respect to judicial proceedings or investigations and to administrative hearings office.

An employee of the department may reveal to:

A. a district court, an appellate court or a federal court, a return or return information:

(1) in response to an order thereof in an action relating to taxes or an action for tax fraud or any other crime that may involve taxes due to the state and in which the information sought is about a taxpayer that is party to the action and is material to the inquiry, in which case only that information may be required to be produced in court and admitted in evidence subject to court order protecting the confidentiality of the information and no more;

(2) in an action in which the department is attempting to enforce an act with which the department is charged or to collect a tax; or

(3) in any matter in which the department is a party and the taxpayer has put the taxpayer's own liability for taxes at issue, in which case only that information regarding the taxpayer that is party to the action may be produced, but this shall not prevent revelation of department policy or interpretation of law arising from circumstances of a taxpayer that is not a party;

B. the Bernalillo county metropolitan court, upon that court's request, the last known address and the date of that address for every person the court certifies to the department as a person who owes fines, fees or costs to the court or who has failed to appear pursuant to a court order or a promise to appear;

C. a magistrate court, upon the magistrate court's request, the last known address and the date of that address for every person the court certifies to the department as a person who owes fines, fees or costs to the court or who has failed to appear pursuant to a court order or a promise to appear;

D. a district attorney, a state district court grand jury or federal grand jury, information for an investigation of or proceeding related to an alleged criminal violation of the tax laws;

E. a third party subject to a subpoena or levy issued pursuant to the provisions of the Tax Administration Act, the identity of the taxpayer involved, the taxes or tax acts involved and the nature of the proceeding; and

F. the administrative hearings office, information in relation to a protest or other hearing, in which case only that information regarding the taxpayer that is a party to the action may be produced, but this shall not prevent revelation of department policy or interpretation of law arising from circumstances of a taxpayer that is not a party. The office shall maintain confidentiality regarding taxpayer information as required by the provisions of Section 7-1-8 NMSA 1978.

History: 1978 Comp., 7-1-8.4, as enacted by Laws 2009, ch. 243, 6; 2015, ch. 73, 13.



Section 7-1-8.5 - Information that may be revealed to national governments or their agencies.

7-1-8.5. Information that may be revealed to national governments or their agencies.

An employee of the department may reveal return information to:

A. a representative of the secretary of the treasury or the secretary's delegate pursuant to the terms of a reciprocal agreement entered into with the federal government for exchange of the information; and

B. the national tax administration agencies of Mexico and Canada; provided the agency receiving the information has entered into a written agreement with the department to use the information for tax purposes only and is subject to a confidentiality statute and penalty similar to Sections 7-1-8 and 7-1-76 NMSA 1978.

History: 1978 Comp., 7-1-8.5, as enacted by Laws 2009, ch. 243, 7.



Section 7-1-8.6 - Information that may be revealed to certain tribal governments.

7-1-8.6. Information that may be revealed to certain tribal governments.

An employee of the department may reveal return information to authorized representatives of an Indian nation, tribe or pueblo, the territory of which is located wholly or partially within New Mexico, pursuant to the terms of a written reciprocal agreement entered into by the department with the Indian nation, tribe or pueblo for the exchange of that information for tax purposes only; provided that the Indian nation, tribe or pueblo has enacted a confidentiality statute and penalty similar to Sections 7-1-8 and 7-1-76 NMSA 1978.

History: 1978 Comp., 7-1-8.6, as enacted by Laws 2009, ch. 243, 8.



Section 7-1-8.7 - Information that may be revealed to other states or multistate administrative bodies.

7-1-8.7. Information that may be revealed to other states or multistate administrative bodies.

An employee of the department may reveal return information to:

A. an authorized representative of another state or an authorized representative of a local government of another state who is charged under the laws of that state with the responsibility for administration of that state's tax laws; provided that the receiving state or local government has entered into a written agreement with the department to use the return information for tax purposes only and that the receiving state has enacted a confidentiality statute and penalty similar to Sections 7-1-8 and 7-1-76 NMSA 1978 to which the representative is subject;

B. the multistate tax commission, the federation of tax administrators or their authorized representatives; provided that the return information is used for tax purposes only and is revealed by the multistate tax commission or the federation of tax administrators only to states that have met the requirements of Subsection A of this section; and

C. another jurisdiction pursuant to an international fuel tax agreement; provided that the return information is used for tax purposes only.

History: 1978 Comp., 7-1-8.7, as enacted by Laws 2009, ch. 243, 9; 2015 (1st S.S.), ch. 2, 1.



Section 7-1-8.8 - Information that may be revealed to other state agencies.

7-1-8.8. Information that may be revealed to other state agencies.

An employee of the department may reveal to:

A. a committee of the legislature for a valid legislative purpose, return information concerning any tax or fee imposed pursuant to the Cigarette Tax Act [Chapter 7, Article 12 NMSA 1978];

B. the attorney general, return information acquired pursuant to the Cigarette Tax Act for purposes of Section 6-4-13 NMSA 1978 and the master settlement agreement defined in Section 6-4-12 NMSA 1978;

C. the commissioner of public lands, return information for use in auditing that pertains to rentals, royalties, fees and other payments due the state under land sale, land lease or other land use contracts;

D. the secretary of human services or the secretary's delegate under a written agreement with the department, the last known address with date of all names certified to the department as being absent parents of children receiving public financial assistance, but only for the purpose of enforcing the support liability of the absent parents by the child support enforcement division or any successor organizational unit;

E. the department of information technology, by electronic media, a database updated quarterly that contains the names, addresses, county of address and taxpayer identification numbers of New Mexico personal income tax filers, but only for the purpose of producing the random jury list for the selection of petit or grand jurors for the state courts pursuant to Section 38-5-3 NMSA 1978;

F. the state courts, the random jury lists produced by the department of information technology under Subsection E of this section;

G. the director of the New Mexico department of agriculture or the director's authorized representative, upon request of the director or representative, the names and addresses of all gasoline or special fuel distributors, wholesalers and retailers;

H. the public regulation commission, return information with respect to the Corporate Income and Franchise Tax Act [Chapter 7, Article 2A NMSA 1978] required to enable the commission to carry out its duties;

I. the state racing commission, return information with respect to the state, municipal and county gross receipts taxes paid by racetracks;

J. the gaming control board, tax returns of license applicants and their affiliates as provided in Subsection E of Section 60-2E-14 NMSA 1978;

K. the director of the workers' compensation administration or to the director's representatives authorized for this purpose, return information to facilitate the identification of taxpayers that are delinquent or noncompliant in payment of fees required by Section 52-1-9.1 or 52-5-19 NMSA 1978;

L. the secretary of workforce solutions or the secretary's delegate, return information for use in enforcement of unemployment insurance collections pursuant to the terms of a written reciprocal agreement entered into by the department with the secretary of workforce solutions for exchange of information;

M. the New Mexico finance authority, information with respect to the amount of municipal and county gross receipts taxes collected by municipalities and counties pursuant to any local option municipal or county gross receipts taxes imposed, and information with respect to the amount of governmental gross receipts taxes paid by every agency, institution, instrumentality or political subdivision of the state pursuant to Section 7-9-4.3 NMSA 1978; and

N. the secretary of human services or the secretary's delegate; provided that a person who receives the confidential return information on behalf of the human services department shall not reveal the information and shall be subject to the penalties in Section 7-1-76 NMSA 1978 if the person fails to maintain the confidentiality required:

(1) that return information needed for reports required to be made to the federal government concerning the use of federal funds for low-income working families; and

(2) the names and addresses of low-income taxpayers for the limited purpose of outreach to those taxpayers; provided that the human services department shall pay the department for expenses incurred by the department to derive the information requested by the human services department if the information requested is not readily available in reports for which the department's information systems are programmed.

History: 1978 Comp., 7-1-8.8, as enacted by Laws 2009, ch. 243, 10; 2015, ch. 30, 1; 2017, ch. 63, 19.



Section 7-1-8.9 - Information that may be revealed to local governments and their agencies.

7-1-8.9. Information that may be revealed to local governments and their agencies.

A. An employee of the department may reveal to:

(1) the officials or employees of a municipality of this state authorized in a written request by the municipality for a period specified in the request within the twelve months preceding the request; provided that the municipality receiving the information has entered into a written agreement with the department that the information shall be used for tax purposes only and specifying that the municipality is subject to the confidentiality provisions of Section 7-1-8 NMSA 1978 and the penalty provisions of Section 7-1-76 NMSA 1978:

(a) the names, taxpayer identification numbers and addresses of registered gross receipts taxpayers reporting gross receipts for that municipality under the Gross Receipts and Compensating Tax Act [Chapter 7, Article 9 NMSA 1978] or a local option gross receipts tax imposed by that municipality. The department may also reveal the information described in this subparagraph quarterly or upon such other periodic basis as the secretary and the municipality may agree in writing;

(b) a range of taxable gross receipts of registered gross receipts paid by taxpayers from business locations attributable to that municipality under the Gross Receipts and Compensating Tax Act or a local option gross receipts tax imposed by that municipality; provided that authorization from the federal internal revenue service to reveal such information has been received. The department may also reveal the information described in this subparagraph quarterly or upon such other periodic basis as the secretary and the municipality may agree in writing; and

(c) information indicating whether persons shown on a list of businesses located within that municipality furnished by the municipality have reported gross receipts to the department but have not reported gross receipts for that municipality under the Gross Receipts and Compensating Tax Act or a local option gross receipts tax imposed by that municipality;

(2) the officials or employees of a county of this state authorized in a written request by the county for a period specified in the request within the twelve months preceding the request; provided that the county receiving the information has entered into a written agreement with the department that the information shall be used for tax purposes only and specifying that the county is subject to the confidentiality provisions of Section 7-1-8 NMSA 1978 and the penalty provisions of Section 7-1-76 NMSA 1978:

(a) the names, taxpayer identification numbers and addresses of registered gross receipts taxpayers reporting gross receipts either for that county in the case of a local option gross receipts tax imposed on a countywide basis or only for the areas of that county outside of any incorporated municipalities within that county in the case of a county local option gross receipts tax imposed only in areas of the county outside of any incorporated municipalities. The department may also reveal the information described in this subparagraph quarterly or upon such other periodic basis as the secretary and the county may agree in writing;

(b) a range of taxable gross receipts of registered gross receipts paid by taxpayers from business locations attributable either to that county in the case of a local option gross receipts tax imposed on a countywide basis or only to the areas of that county outside of any incorporated municipalities within that county in the case of a county local option gross receipts tax imposed only in areas of the county outside of any incorporated municipalities; provided that authorization from the federal internal revenue service to reveal such information has been received. The department may also reveal the information described in this subparagraph quarterly or upon such other periodic basis as the secretary and the county may agree in writing;

(c) in the case of a local option gross receipts tax imposed by a county on a countywide basis, information indicating whether persons shown on a list of businesses located within the county furnished by the county have reported gross receipts to the department but have not reported gross receipts for that county under the Gross Receipts and Compensating Tax Act or a local option gross receipts tax imposed by that county on a countywide basis; and

(d) in the case of a local option gross receipts tax imposed by a county only on persons engaging in business in that area of the county outside of incorporated municipalities, information indicating whether persons on a list of businesses located in that county outside of the incorporated municipalities but within that county furnished by the county have reported gross receipts to the department but have not reported gross receipts for that county outside of the incorporated municipalities within that county under the Gross Receipts and Compensating Tax Act or a local option gross receipts tax imposed by the county only on persons engaging in business in that county outside of the incorporated municipalities; and

(3) officials or employees of a municipality or county of this state, authorized in a written request of the municipality or county, for purposes of inspection, the records of the department pertaining to an increase or decrease to a distribution or transfer made pursuant to Section 7-1-6.15 NMSA 1978 for the purpose of reviewing the basis for the increase or decrease; provided that the municipality or county receiving the information has entered into a written agreement with the department that the information shall be used for tax purposes only and specifying that the municipality or county is subject to the confidentiality provisions of Section 7-1-8 NMSA 1978 and the penalty provisions of Section 7-1-76 NMSA 1978. The authorized officials or employees may only reveal the information provided in this paragraph to another authorized official or employee, to an employee of the department, or a district court, an appellate court or a federal court in a proceeding relating to a disputed distribution and in which both the state and the municipality or county are parties.

B. The department may require that a municipal or county official or employee satisfactorily complete appropriate training on protecting confidential information prior to receiving the information pursuant to Subsection A of this section.

History: 1978 Comp., 7-1-8.9, as enacted by Laws 2009, ch. 243, 11; 2015, ch. 89, 2; 2015, ch. 100, 2.



Section 7-1-8.10 - Information that may be revealed to private persons other than the taxpayer.

7-1-8.10. Information that may be revealed to private persons other than the taxpayer.

An employee of the department may reveal to:

A. a transferee, assignee, buyer or lessor of a liquor license, the amount and basis of an unpaid assessment of tax for which the transferor, assignor, seller or lessee is liable;

B. a purchaser of a business as provided in Sections 7-1-61 through 7-1-63 NMSA 1978, the amount and basis of an unpaid assessment of tax for which the purchaser's seller is liable;

C. a rack operator, importer, blender, distributor or supplier, the identity of a rack operator, importer, blender, supplier or distributor and the number of gallons reported on returns required under the Gasoline Tax Act [Chapter 7, Article 13 NMSA 1978], Special Fuels Supplier Tax Act [Chapter 7, Article 16A NMSA 1978] or Alternative Fuel Tax Act [Chapter 7, Article 16B NMSA 1978], but only when it is necessary to enable the department to carry out its duties under the Gasoline Tax Act, the Special Fuels Supplier Tax Act or the Alternative Fuel Tax Act; and

D. a corporation authorized to be formed under the Educational Assistance Act [Chapter 21, Article 21A NMSA 1978], upon its written request, the last known address and the date of that address of every person certified to the department as an absent obligor of an educational debt due and owed to the corporation or that the corporation has lawfully contracted to collect; this information may only be used by the corporation and its officers and employees to enforce the educational debt obligation of the absent obligors.

History: 1978 Comp., 7-1-8.10, as enacted by Laws 2009, ch. 243, 12.



Section 7-1-8.11 - Information that may be revealed to a water and sanitation district.

7-1-8.11. Information that may be revealed to a water and sanitation district.

A. An employee of the department may reveal to the officials and employees of a water and sanitation district of this state that has in effect a water and sanitation gross receipts tax imposed by the water and sanitation district upon its request for a period specified by that water and sanitation district within the twelve months preceding the request for the information by those officials and employees:

(1) the names, taxpayer identification numbers and addresses of registered gross receipts taxpayers reporting gross receipts for that water and sanitation district; the department may also release the information described in this paragraph quarterly or upon any other periodic basis to which the secretary and the district agree; and

(2) information indicating whether the persons shown on a list of businesses within the water and sanitation district have reported gross receipts to the department but have not reported gross receipts for that water and sanitation district.

B. The officials and employees of water and sanitation districts receiving information as provided in this section shall be subject to the confidentiality provisions of Section 7-1-8 NMSA 1978 and the penalty provisions of Section 7-1-76 NMSA 1978.

History: 1978 Comp., 7-1-8.11, enacted by Laws 2017, ch. 63, 20.



Section 7-1-9 - Address of notices and payments; timely mailing constitutes timely filing or making.

7-1-9. Address of notices and payments; timely mailing constitutes timely filing or making.

A. Any notice required or authorized by the Tax Administration Act to be given by mail is effective if mailed or served by the secretary or the secretary's delegate to the taxpayer or person at the last address shown on his registration certificate or other record of the department. Any notice, return, application or payment required or authorized to be delivered to the secretary or the department by mail shall be addressed to the secretary of taxation and revenue, taxation and revenue department, Santa Fe, New Mexico or in any other manner which the secretary by regulation or instruction may direct.

B. Except as provided otherwise in Section 7-1-13.1 NMSA 1978, all notices, returns, applications or payments authorized or required to be made or given by mail are timely if mailed on or before the date on which they are required. The secretary by regulation may provide that delivery to a private delivery or courier service on or before the date on which mailing is required constitutes timely mailing and may specify standards under which the service's time stamps or other indication of date of delivery to the service are adequate to determine actual time of delivery to the service.

History: 1953 Comp., 72-13-26, enacted by Laws 1965, ch. 248, 14; 1979, ch. 144, 8; 1985, ch. 65, 11; 1986, ch. 20, 13; 1988, ch. 99, 1; 1997, ch. 67, 2.



Section 7-1-10 - Records required by statute; taxpayer records; accounting methods; reporting methods; information returns.

7-1-10. Records required by statute; taxpayer records; accounting methods; reporting methods; information returns.

A. Every person required by the provisions of any statute administered by the department to keep records and documents and every taxpayer shall maintain books of account or other records in a manner that will permit the accurate computation of state taxes or provide information required by the statute under which the person is required to keep records.

B. Methods of accounting shall be consistent for the same business. A taxpayer engaged in more than one business may use a different method of accounting for each business.

C. Prior to changing the method of accounting in keeping books and records for tax purposes, a taxpayer shall first secure the consent of the secretary or the secretary's delegate. If consent is not secured, the department upon audit may require the taxpayer to compute the amount of tax due on the basis of the accounting method earlier used.

D. Prior to changing the method of reporting taxes, other than for changes required by law, a taxpayer shall first secure the consent of the secretary or the secretary's delegate. Consent shall be granted or withheld pursuant to the provisions of Section 7-4-19 NMSA 1978. If consent is not secured, the secretary or the secretary's delegate upon audit may require the taxpayer to compute the amount of tax due on the basis of the reporting method earlier used.

E. Upon the written application of a taxpayer and at the sole discretion of the secretary or the secretary's delegate, the secretary or the secretary's delegate may enter into an agreement with a taxpayer allowing the taxpayer to report values, gross receipts, deductions or the value of property on an estimated basis for gross receipts and compensating tax, oil and gas severance tax, oil and gas conservation tax, oil and gas emergency school tax and oil and gas ad valorem production tax purposes for a limited period of time not to exceed four years. As used in this section, "estimated basis" means a methodology that is reasonably expected to approximate the tax that will be due over the period of the agreement using summary rather than detail data or alternate valuation applications or methods, provided that:

(1) nothing in this section shall be construed to require the secretary or the secretary's delegate to enter into such an agreement; and

(2) the agreement must:

(a) specify the receipts, deductions or values to be reported on an estimated basis and the methodology to be followed by the taxpayer in making the estimates;

(b) state the term of the agreement and the procedures for terminating the agreement prior to its expiration;

(c) be signed by the taxpayer or the taxpayer's representative and the secretary or the secretary's delegate; and

(d) contain a declaration by the taxpayer or the taxpayer's representative that all statements of fact made by the taxpayer or the taxpayer's representative in the taxpayer's application and the agreement are true and correct as to every material matter.

F. The secretary may, by regulation, require any person doing business in the state to submit to the department information reports that are considered reasonable and necessary for the administration of any provision of law to which the Tax Administration Act applies.

History: 1953 Comp., 72-13-27, enacted by Laws 1965, ch. 248, 15; 1971, ch. 276, 6; 1979, ch. 144, 9; 1982, ch. 18, 9; 1983, ch. 211, 22; 1993, ch. 30, 5; 2001, ch. 16, 3; 2007, ch. 275, 1.



Section 7-1-11 - Inspection of books of taxpayers; credentials.

7-1-11. Inspection of books of taxpayers; credentials.

A. To determine the correct amount of tax due, the department shall cause the records and books of account of taxpayers to be inspected or audited at such times as the department deems necessary for the effective execution of the department's responsibilities.

B. Auditors and other officials of the department designated by the secretary are authorized to request and require the production for examination of the records and books of account of a taxpayer. Auditors and officials of the department designated by the secretary shall be furnished with credentials identifying them as such, which they shall display to any taxpayer whose books are sought to be examined.

C. Taxpayers shall upon request make their records and books of account available for inspection at reasonable hours to the secretary or the secretary's delegate who presents proper identification to the taxpayer.

D. If the taxpayer's records and books of account do not exist or are insufficient to determine the taxpayer's tax liability, if any, the department may use any reasonable method of estimating the tax liability, including but not limited to using information about similar persons, businesses or industries to estimate the taxpayer's liability.

E. The secretary or the secretary's delegate shall develop and maintain written audit policies and procedures for all audit programs in which the department routinely conducts field audits of taxpayers, including policies and procedures concerning audit notification, scheduling, records that may be examined, analysis that may be done, sampling procedures, gathering information or evidence from third parties, policies concerning the rights of taxpayers under audit and related matters. Department audit policies and procedures shall be made available to a person who requests them, at a reasonable charge to defray the cost of preparing and distributing those policies and procedures.

F. Nothing in this section shall be construed to require the department to provide the following:

(1) information that is confidential pursuant to Section 7-1-8 NMSA 1978; or

(2) methods, techniques and analysis used to select taxpayers for audit, including the use of:

(a) data analytics;

(b) data mining;

(c) a scoring model;

(d) internal controls; and

(e) metadata used to detect fraud and noncompliance.

G. For purposes of this section:

(1) "data analytics" means the science of examining data with the purpose of drawing conclusions about the information;

(2) "data mining" means the process of analyzing data from different perspectives and summarizing it into useful information by collecting data into data sets for the purpose of discovering patterns;

(3) "scoring model" means a predictive model that can predict the chance of occurring of a fact and its occurrence;

(4) "methods, techniques and methodology" means a systematic way to accomplish a tactic, qualitative or quantitative component of research and the use of a specific method;

(5) "internal controls" means a process of assuring achievement of an organization's objectives in operational effectiveness and efficiency, reliable financial reporting and compliance with laws, regulations and policies; and

(6) "metadata" means data that provides information about other data.

History: 1953 Comp., 72-13-28, enacted by Laws 1965, ch. 248, 16; 1979, ch. 144, 10; 1993, ch. 30, 6; 2001, ch. 16, 4; 2001, ch. 56, 4; 2007, ch. 262, 1; 2017, ch. 63, 21.



Section 7-1-11.1 - Managed audits.

7-1-11.1. Managed audits.

A. A managed audit may be limited in scope to certain periods, activities, lines of business, geographic areas or transactions, including tax on:

(1) the receipts from certain sales;

(2) the value of certain assets;

(3) the value of certain expense items or services used; and

(4) any other category specified in an agreement authorized by this section.

B. Upon the application of the taxpayer, the secretary or the secretary's delegate may enter into a written agreement with a taxpayer for a managed audit. To be effective the written agreement must:

(1) be signed by the taxpayer or the taxpayer's authorized representative and by the secretary or the secretary's delegate;

(2) contain a declaration by the taxpayer or the taxpayer's authorized representative that all statements of fact made by the taxpayer or the taxpayer's representative in the taxpayer's application and the agreement are true and correct as to every material matter;

(3) specify the reporting period or periods, the type of receipts or transactions and tax to be audited, the procedures to be followed in performing the managed audit, the records to be used, the date of commencement of the audit for purposes of Section 7-9-43 NMSA 1978 and the date for the taxpayer's presentation of the results of the managed audit to the department; and

(4) include a waiver by the taxpayer of the limitations on assessments for the reporting period or periods to be audited.

C. The agreement for a managed audit may be modified in writing, provided that the modification meets the requirements of Subsection B of this section.

D. In determining whether to enter into an agreement for a managed audit the secretary or the secretary's delegate may consider, in addition to other relevant factors:

(1) the taxpayer's history of tax compliance;

(2) the amount of time and resources the taxpayer has available to dedicate to the audit;

(3) the extent and availability of the taxpayer's records; and

(4) the taxpayer's ability to pay any expected liability.

E. The decision whether to enter into an agreement for a managed audit rests solely with the secretary or the secretary's delegate.

F. The results of the managed audit shall be presented to the department by the taxpayer on or before any date set for presentation of the results in the managed audit agreement. The department shall assess the tax liability found to be due as the result of a managed audit performed in accordance with a managed audit agreement. The department may review records, documents, schedules or other information to determine if the managed audit substantially conforms to the managed audit agreement.

History: Laws 2001, ch. 16, 1; 2003, ch. 398, 6.



Section 7-1-11.2 - Required audit notices.

7-1-11.2. Required audit notices.

A. Except as provided in Subsection G of this section, prior to or coincident with requesting records and books of account from a taxpayer pursuant to Section 7-1-11 NMSA 1978, as part of an office or field audit, the department shall provide the taxpayer with written dated notice of the commencement of an audit. The notice shall, at a minimum, state the tax programs and reporting periods to be covered and the date on which the audit is commenced.

B. To any taxpayer to whom the department is required to provide a written notice of the commencement of an audit, the department shall also provide a written notice of the outstanding records or books of account that have been requested but not received. If the taxpayer has provided all records and books of account requested, the notice shall so state. The notice of outstanding records or books of account shall be given no sooner than sixty days, unless the taxpayer provides a written request for early completion of the audit, and no later than one hundred eighty days after the date of the commencement of the audit. The notice of outstanding records or books of account shall be dated and shall provide reasonable descriptions of any records or books of account needed or the information expected to be contained in them and shall give the taxpayer ninety days to comply with Section 7-1-11 NMSA 1978. The notice shall state that if the taxpayer does not properly comply within ninety days of the date of the notice, the department will proceed to issue any assessment of tax due on the basis of information available.

C. A taxpayer may request additional time to comply with the notice of outstanding records and books of account. Such request shall be in writing and shall state the amount of time needed.

D. If the department does not issue an assessment within one hundred eighty days after giving a notice of outstanding records or books of account or within ninety days after the expiration of the additional time requested by the taxpayer to comply, if such request was granted, interest shall be computed in accordance with Paragraph (6) of Subsection A of Section 7-1-67 NMSA 1978.

E. Any taxpayer who was not provided a proper notice of outstanding records or books of account is entitled to computation of interest in accordance with Paragraph (7) of Subsection A of Section 7-1-67 NMSA 1978.

F. Nothing in this section shall prevent the department from requesting from the taxpayer a waiver of the statute of limitations for assessment of tax owed. Nothing in this section shall prevent the department from issuing an assessment of tax owed on the basis of the information available.

G. This section does not apply to investigations of fraud.

History: 1978 Comp., 7-1-11.2, enacted by Laws 2003, ch. 398, 7; 2007, ch. 262, 2.



Section 7-1-12 - Identification of taxpayers.

7-1-12. Identification of taxpayers.

A. The secretary by regulation shall establish a system for the registration and identification of taxpayers and shall require taxpayers to comply therewith.

B. The registration system shall be devised so as to facilitate the exchange of information with other states and the United States and to aid in statistical computations.

C. The secretary by regulation also shall provide for a system for the registration and identification of purchasers or lessees who, by reason of their status or the nature of their use of property or service purchased or leased, are ordinarily entitled to make nontaxable purchases or leases of some kinds of property or service and may require such purchasers or lessees to comply therewith.

D. Any document, issued by the department under authority of this section, which is required to be posted on the business premises of the taxpayer shall contain a brief reference to the requirements of Section 7-1-61 NMSA 1978.

History: 1953 Comp., 72-13-29, enacted by Laws 1965, ch. 248, 17; 1966, ch. 52, 1; 1979, ch. 144, 11; 2000, ch. 28, 4.



Section 7-1-12.1 - Department to designate production unit; index; identification by number or symbol.

7-1-12.1. Department to designate production unit; index; identification by number or symbol.

A. The department shall have the power to designate the property that shall constitute a production unit; provided, a production unit shall be a unit of property from which products of common ownership are severed.

B. The department shall compile and keep current an index of all production units by description sufficient to properly identify such production units.

C. The department shall assign to each production unit a number or symbol, and the number or symbol shall serve as a means of identification for the purpose of reporting, tax payment and tax collection of the taxes administered by the department.

History: 1978 Comp., 7-1-12.1, enacted by Laws 1985, ch. 65, 12; 1993, ch. 30, 7.



Section 7-1-12.2 - Notice of identification number assigned; operator may request identification number.

7-1-12.2. Notice of identification number assigned; operator may request identification number.

The department shall inform each operator of a production unit as to the identification number or symbol assigned to such production unit. Such number or symbol may be changed or revised and information regarding such change or revision shall likewise be given the operator. In the creation of a new production unit or in the event of a change of ownership or revision in a production unit, the operator may request the department to assign a new identification number or symbol, and the department shall notify the operator of the identification number or symbol to be used.

History: 1978 Comp., 7-1-12.2, enacted by Laws 1985, ch. 65, 13; 1993, ch. 30, 8; 2017, ch. 63, 22.



Section 7-1-13 - Taxpayer returns; payment of taxes; extension of time.

7-1-13. Taxpayer returns; payment of taxes; extension of time.

A. Taxpayers are liable for tax at the time of and after the transaction or incident giving rise to tax until payment is made. Taxes are due on and after the date on which their payment is required until payment is made.

B. Every taxpayer shall, on or before the date on which payment of any tax is due, complete and file a tax return in a form prescribed and according to the regulations issued by the secretary. Except as provided in Section 7-1-13.1 NMSA 1978 or by regulation, ruling, order or instruction of the secretary, the payment of any tax or the filing of any return may be accomplished by mail. When the filing of a tax return or payment of a tax is accomplished by mail, the date of the postmark shall be considered the date of submission of the return or payment.

C. If any adjustment is made in the basis for computation of any federal tax as a result of an audit by the internal revenue service or the filing of an amended federal return changing a prior election or making any other change for which federal approval is required by the Internal Revenue Code, the taxpayer affected shall, within one hundred eighty days of final determination of the adjustment, file an amended return with the department. Payment of any additional tax due shall accompany the return.

D. Payment of the total amount of all taxes that are due from the taxpayer shall precede or accompany the return. Delivery to the department of a check that is not paid upon presentment does not constitute payment.

E. The secretary or the secretary's delegate may, for good cause, extend in favor of a taxpayer or a class of taxpayers, for no more than a total of twelve months, the date on which payment of any tax is required or on which any return required by provision of the Tax Administration Act shall be filed, but no extension shall prevent the accrual of interest as otherwise provided by law. When an extension of time for income tax has been granted a taxpayer under the Internal Revenue Code, the extension shall serve to extend the time for filing New Mexico income tax provided that a copy of the approved federal extension of time is attached to the taxpayer's New Mexico income tax return. The secretary by regulation may also provide for the automatic extension for no more than six months of the date upon which payment of any New Mexico income tax or the filing of any New Mexico income tax return is required. If the secretary or the secretary's delegate believes it necessary to ensure the collection of the tax, the secretary or the secretary's delegate may require, as a condition of granting any extension, that the taxpayer furnish security in accordance with the provisions of Section 7-1-54 NMSA 1978.

F. As used in this section, "final determination" means:

(1) the taxpayer has:

(a) made payment on any additional income tax liability resulting from the federal audit; and

(b) not filed a petition for redetermination or claim for refund for the portions of the audit on which payment was made;

(2) the taxpayer has received a refund from the United States department of the treasury resulting from the federal audit;

(3) the taxpayer has signed federal form 870 or other internal revenue service form consenting to the deficiency or accepting any overassessment;

(4) the taxpayer's time period for filing a federal petition for redetermination to the United States tax court has expired;

(5) the taxpayer enters into a closing agreement with the internal revenue service as provided in Section 7121 of the Internal Revenue Code; or

(6) a decision from the United States tax court, United States district court, United States court of appeals, United States court of claims or United States supreme court becomes final.

History: 1953 Comp., 72-13-30, enacted by Laws 1965, ch. 248, 18; 1971, ch. 276, 7; 1978, ch. 90, 1; 1979, ch. 144, 12; 1983, ch. 211, 23; 1988, ch. 99, 2; 1989, ch. 325, 4; 1993, ch. 5, 4; 1994, ch. 51, 3; 2007, ch. 127, 1; 2013, ch. 27, 1.



Section 7-1-13.1 - Method of payment of certain taxes due.

7-1-13.1. Method of payment of certain taxes due.

A. Payment of the taxes, including any applicable penalties and interest, described in Paragraph (1), (2), (3) or (4) of this subsection shall be made on or before the date due in accordance with Subsection B of this section if the taxpayer's average tax payment for the group of taxes during the preceding calendar year equaled or exceeded twenty-five thousand dollars ($25,000):

(1) Group 1: all taxes due under the Withholding Tax Act [Chapter 7, Article 3 NMSA 1978], the Gross Receipts and Compensating Tax Act [Chapter 7, Article 9 NMSA 1978], local option gross receipts tax acts, the Interstate Telecommunications Gross Receipts Tax Act [Chapter 7, Article 9C NMSA 1978] and the Leased Vehicle Gross Receipts Tax Act [Chapter 7, Article 14A NMSA 1978];

(2) Group 2: all taxes due under the Oil and Gas Severance Tax Act [Chapter 7, Article 29 NMSA 1978], the Oil and Gas Conservation Tax Act [Chapter 7, Article 30 NMSA 1978], the Oil and Gas Emergency School Tax Act [Chapter 7, Article 31 NMSA 1978] and the Oil and Gas Ad Valorem Production Tax Act [Chapter 7, Article 32 NMSA 1978];

(3) Group 3: the tax due under the Natural Gas Processors Tax Act [Chapter 7, Article 33 NMSA 1978]; or

(4) Group 4: all taxes and fees due under the Gasoline Tax Act [Chapter 7, Article 13 NMSA 1978], the Special Fuels Supplier Tax Act [Chapter 7, Article 16A NMSA 1978] and the Petroleum Products Loading Fee Act [Chapter 7, Article 13A NMSA 1978].

For taxpayers who have more than one identification number issued by the department, the average tax payment shall be computed by combining the amounts paid under the several identification numbers.

B. Taxpayers who are required to make payment in accordance with the provisions of this section shall make payment by one or more of the following means on or before the due date so that funds are immediately available to the state on or before the due date:

(1) electronic payment; provided that a result of the payment is that funds are immediately available to the state of New Mexico on or before the due date;

(2) currency of the United States;

(3) check drawn on and payable at any New Mexico financial institution provided that the check is received by the department at the place and time required by the department at least one banking day prior to the due date; or

(4) check drawn on and payable at any domestic non-New Mexico financial institution provided that the check is received by the department at the time and place required by the department at least two banking days prior to the due date.

C. If the taxes required to be paid under this section are not paid in accordance with Subsection B of this section, the payment is not timely and is subject to the provisions of Sections 7-1-67 and 7-1-69 NMSA 1978.

D. For the purposes of this section, "average tax payment" means the total amount of taxes paid with respect to a group of taxes listed under Subsection A of this section during a calendar year divided by the number of months in that calendar year containing a due date on which the taxpayer was required to pay one or more taxes in the group.

History: 1978 Comp., 7-1-13.1, enacted by Laws 1988, ch. 99, 3; 1989, ch. 76, 1; 1990, ch. 86, 6; 1992, ch. 55, 8; 1993, ch. 5, 5; 2000, ch. 28, 5; 2005, ch. 109, 3.



Section 7-1-13.4 - Electronic payments; reversals.

7-1-13.4. Electronic payments; reversals.

A. The department is authorized to accept payment by automated clearinghouse transaction, federal reserve system wire transfer and such other means of electronic payment as the department, with the concurrence of the state board of finance, may choose.

B. With respect to automated clearinghouse transactions, federal reserve system wire transfers and electronic payments by means the department has chosen, neither the department nor the fiscal agent of New Mexico shall refuse to accept the funds or to reverse the transaction when funds have been received by the fiscal agent designating the department as the payee together with sufficient information to identify the name of the taxpayer. The department or the fiscal agent of New Mexico may refuse to accept such a payment or to cause the reversal of the transaction only when the transaction is not successful in making the funds to be transferred available or in identifying the taxpayer. The department and the fiscal agent of New Mexico may refuse to accept electronic payments tendered by means other than automated clearinghouse deposit, federal reserve system wire transfer or those other means the department has chosen.

C. When an electronic payment transaction is reversed through the taxpayer's action or a check is dishonored by the taxpayer's financial institution, neither the department nor the fiscal agent of New Mexico is obligated to resubmit the transaction or check for payment. If the reversal or dishonoring causes the final payment of taxes to be not timely, then the provisions of Sections 7-1-67 and 7-1-69 NMSA 1978 apply.

History: 1978 Comp., 7-1-13.4, enacted by Laws 2000, ch. 28, 6.



Section 7-1-14 - Secretary may determine where certain gross receipts are to be reported; place of business for construction projects and certain real property sales.

7-1-14. Secretary may determine where certain gross receipts are to be reported; place of business for construction projects and certain real property sales.

A. By regulation, the secretary may require any person maintaining one or more places of business to report the person's taxable gross receipts and deductions for each municipality or county or area within an Indian reservation or pueblo grant in which the person maintains a place of business.

B. For persons engaged in the construction business, the place where the construction project is performed is a "place of business", and all receipts from that project are to be reported from that place of business.

C. The secretary may, by regulation, also require any person maintaining a business outside the boundaries of a municipality on land owned by that municipality to report the person's taxable gross receipts for that municipality.

D. For a person engaged in the business of selling real estate, the location of the real property sold is the "place of business", and all receipts from that sale are to be reported from that place of business.

History: 1953 Comp., 72-13-30.1, enacted by Laws 1969, ch. 145, 1; 1970, ch. 57, 2; 1977, ch. 315, 3; 1979, ch. 144, 13; 1983, ch. 211, 24; 1992, ch. 55, 10; 1995, ch. 100, 1.



Section 7-1-15 - Secretary may set tax reporting and payment intervals.

7-1-15. Secretary may set tax reporting and payment intervals.

The secretary may, pursuant to regulation, allow taxpayers with an anticipated tax liability of less than two hundred dollars ($200) a month to report and pay taxes at intervals which the secretary may specify. However, unless specifically permitted by law, an interval shall not exceed six months. The secretary may also allow direct marketers who have entered into an agreement with the department to collect and remit compensating tax to report and pay on a quarterly or semi-annual basis.

History: 1953 Comp., 72-13-30.1, enacted by Laws 1969, ch. 31, 1; 1979, ch. 144, 14; 1983, ch. 211, 25; 1988, ch. 73, 7; 1991, ch. 138, 1; 1998, ch. 105, 2.



Section 7-1-15.1 - Secretary may permit or require rounding.

7-1-15.1. Secretary may permit or require rounding.

By regulation or instruction, the secretary may permit or require rounding to the nearest whole dollar of tax due provided that, for any tax or tax act the revenues from which are required by the provisions of the Tax Administration Act to be distributed or transferred partly to local governments and partly to state funds, the gain or loss due to rounding shall be attributed to the state funds.

History: 1978 Comp., 7-1-15.1, enacted by Laws 1987, ch. 169, 4.



Section 7-1-15.2 - Agreements; collection of compensating tax.

7-1-15.2. Agreements; collection of compensating tax.

The department may enter into agreements with direct marketers for purposes of enforcing collection of the compensating tax.

History: Laws 1998, ch. 105, 1.



Section 7-1-16 - Delinquent taxpayer.

7-1-16. Delinquent taxpayer.

A. Except as provided in Subsection D of this section, any taxpayer to whom taxes have been assessed as provided in Section 7-1-17 NMSA 1978 or upon whom demand for payment has been made as provided in Section 7-1-63 NMSA 1978 who does not within ninety days after the date of assessment or demand for payment make payment, protest the assessment or demand for payment as provided by Section 7-1-24 NMSA 1978 or furnish security for payment as provided by Section 7-1-54 NMSA 1978 becomes a delinquent taxpayer and remains such until:

(1) payment of the total amount of all such taxes is made;

(2) security is furnished for payment; or

(3) no part of the assessment remains unabated.

B. Any taxpayer who fails to provide security as required by Subsection D of Section 7-1-54 NMSA 1978 shall be deemed to be a delinquent taxpayer.

C. If a taxpayer files a protest as provided in Section 7-1-24 NMSA 1978, the taxpayer nevertheless becomes a delinquent taxpayer upon failure of the taxpayer to appear, in person or by authorized representative, at the hearing set or upon failure to perfect an appeal from any decision or part thereof adverse to the taxpayer to the next higher appellate level, as provided in that section, unless the taxpayer makes payment of the total amount of all taxes assessed and remaining unabated or furnishes security for payment.

D. A taxpayer does not become a delinquent taxpayer if the taxpayer has been issued an assessment as a result of a managed audit but is still within the allowed time period to pay the tax due as specified in Paragraph (4) of Subsection A of Section 7-1-67 NMSA 1978.

History: 1953 Comp., 72-13-31, enacted by Laws 1965, ch. 248, 19; 1979, ch. 144, 15; 1985, ch. 65, 14; 1989, ch. 325, 5; 1993, ch. 5, 6; 1999, ch. 84, 1; 2007, ch. 262, 3; 2013, ch. 27, 2.



Section 7-1-17 - Assessment of tax; presumption of correctness.

7-1-17. Assessment of tax; presumption of correctness.

A. If the secretary or the secretary's delegate determines that a taxpayer is liable for taxes in excess of twenty-five dollars ($25.00) that are due and that have not been previously assessed to the taxpayer, the secretary or the secretary's delegate shall promptly assess the amount thereof to the taxpayer.

B. Assessments of tax are effective:

(1) when a return of a taxpayer is received by the department showing a liability for taxes;

(2) when a document denominated "notice of assessment of taxes", issued in the name of the secretary, is mailed or delivered in person to the taxpayer against whom the liability for tax is asserted, stating the nature and amount of the taxes assertedly owed by the taxpayer to the state, demanding of the taxpayer the immediate payment of the taxes and briefly informing the taxpayer of the remedies available to the taxpayer; or

(3) when an effective jeopardy assessment is made as provided in the Tax Administration Act.

C. Any assessment of taxes or demand for payment made by the department is presumed to be correct.

D. When taxes have been assessed to any taxpayer and remain unpaid, the secretary or the secretary's delegate may demand payment at any time except as provided otherwise by Section 7-1-19 NMSA 1978.

History: 1953 Comp., 72-13-32, enacted by Laws 1965, ch. 248, 20; 1969, ch. 32, 1; 1979, ch. 144, 16; 1992, ch. 55, 11; 2007, ch. 45, 1.



Section 7-1-17.1 - Tax liability; spouse or former spouse.

7-1-17.1. Tax liability; spouse or former spouse.

A. If the secretary determines that, taking into account all the facts and circumstances, it is inequitable to hold the spouse or former spouse of a taxpayer liable for payment of all or part of any unpaid tax, assessment or other deficiency for a tax administered under the Tax Administration Act, the secretary may decline to bring an action or proceeding to collect such taxes against the spouse or former spouse of the taxpayer.

B. Nothing in Subsection A of this section shall be construed to authorize the abatement of taxes or enforcement of any provisions of the Tax Administration Act against the taxpayer.

C. The secretary shall adopt and promulgate regulations as necessary for making the determinations pursuant to this section.

History: Laws 2003, ch. 398, 15.



Section 7-1-18 - Limitation on assessment by department.

7-1-18. Limitation on assessment by department.

A. Except as otherwise provided in this section, no assessment of tax may be made by the department after three years from the end of the calendar year in which payment of the tax was due, and no proceeding in court for the collection of such tax without the prior assessment thereof shall be begun after the expiration of such period.

B. In case of a false or fraudulent return made by a taxpayer with intent to evade tax, the amount thereof may be assessed at any time within ten years from the end of the calendar year in which the tax was due, and no proceeding in court for the collection of such tax without the prior assessment thereof shall be begun after the expiration of such period.

C. In case of the failure by a taxpayer to complete and file any required return, the tax relating to the period for which the return was required may be assessed at any time within seven years from the end of the calendar year in which the tax was due, and no proceeding in court for the collection of such tax without the prior assessment thereof shall be begun after the expiration of such period.

D. If a taxpayer in a return understates by more than twenty-five percent the amount of liability for any tax for the period to which the return relates, appropriate assessments may be made by the department at any time within six years from the end of the calendar year in which payment of the tax was due.

E. If any adjustment in the basis for computation of any federal tax is made as a result of an audit by the internal revenue service or the filing of an amended federal return changing a prior election or making any other change for which federal approval is required by the Internal Revenue Code that results in liability for any tax, the amount thereof may be assessed at any time, but not after three years from the end of the calendar year in which filing of an amended return is required by Subsection C of Section 7-1-13 NMSA 1978.

F. If the taxpayer has signed a waiver of the limitations on assessment imposed by this section, an assessment of tax may be made or a proceeding in court begun without regard to the time at which payment of the tax was due.

History: 1953 Comp., 72-13-33, enacted by Laws 1965, ch. 248, 21; 1970, ch. 18, 1; 1979, ch. 144, 17; 1983, ch. 211, 26; 1993, ch. 5, 7; 1994, ch. 51, 4; 2013, ch. 27, 3.



Section 7-1-19 - Limitation of actions.

7-1-19. Limitation of actions.

No action or proceeding shall be brought to collect taxes administered under the provisions of the Tax Administration Act and due under an assessment or notice of the assessment of taxes after the later of either ten years from the date of such assessment or notice or, with respect to undischarged amounts in a bankruptcy proceeding, one year after the later of the issuance of the final order or the date of the last scheduled payment.

History: 1953 Comp., 72-7-35.1, enacted by Laws 1971, ch. 21, 1; 1972, ch. 73, 2; recompiled as 1953 Comp., 72-13-33.1, by Laws 1973, ch. 258, 154; 1979, ch. 144, 18; 1986, ch. 20, 14; 2000, ch. 28, 7; 2013, ch. 27, 4.



Section 7-1-20 - Compromise of taxes; closing agreements.

7-1-20. Compromise of taxes; closing agreements.

A. At any time after the assessment of any tax, if the secretary in good faith is in doubt of the liability for the payment thereof, the secretary may, with the written approval of the attorney general, compromise the asserted liability for taxes by entering with the taxpayer into a written agreement that adequately protects the interests of the state.

B. The agreement provided for in this section is to be known as a "closing agreement". If entered into after any court acquires jurisdiction of the matter, the agreement shall be part of a stipulated order or judgment disposing of the case.

C. As a condition for entering into a closing agreement, the secretary may require the taxpayer to furnish security for payment of any taxes due according to the terms of the agreement.

D. A closing agreement is conclusive as to liability or nonliability for payment of assessed taxes relating to the periods referred to in the agreement, and except upon a showing of fraud or malfeasance, or misrepresentation or concealment of a material fact:

(1) the agreement shall not be modified by any officer, employee or agent of the state; and

(2) in any suit, action or proceeding, the agreement or any determination, assessment, collection, payment, abatement, refund or credit made in accordance therewith shall not be annulled, modified, set aside or disregarded.

History: 1953 Comp., 72-13-34, enacted by Laws 1965, ch. 248, 22; 1979, ch. 144, 19; 1995, ch. 70, 1.



Section 7-1-21 - Installment payments of taxes; installment agreements.

7-1-21. Installment payments of taxes; installment agreements.

A. Whenever justified by the circumstances, the secretary or the secretary's delegate may enter into a written agreement with a taxpayer in which the taxpayer admits conclusive liability for the entire amount of taxes due and agrees to make monthly installment payments according to the terms of the agreement, but not for a period longer than seventy-two months. No installment agreement shall prevent the accrual of interest otherwise provided by law.

B. The agreement provided for in this section is to be known as an "installment agreement". If entered into after a court acquires jurisdiction over the matter, the agreement shall be part of a stipulated order or judgment disposing of the case.

C. At the time of entering into an installment agreement, the secretary shall require the affected taxpayer or person to furnish security for payment of the taxes admitted to be due according to the terms of the agreement, but if the taxpayer does not provide security, the secretary shall cause a notice of lien to be filed in accordance with the provisions of Section 7-1-38 NMSA 1978, and when so filed it shall constitute a lien upon all the property or rights to property of the taxpayer in that county in the same manner as in the case of the lien provided for in Section 7-1-37 NMSA 1978.

D. An installment agreement is conclusive as to liability for payment of the amount of taxes specified therein but does not preclude the assessment of any additional tax.

E. After entering into the agreement, except in unusual circumstances as require the secretary in the secretary's discretion to take further action to protect the interests of the state, no further attempts to enforce payment of the tax by levy or injunction shall be made; however, if installment payments are not made on or before the times specified in the agreement, if any other condition contained in the agreement is not met or if the taxpayer does not make payment of all other taxes for which the taxpayer becomes liable as they are due, the secretary may proceed to enforce collection of the tax as if the agreement had not been made or may proceed, as provided in Section 7-1-54 NMSA 1978, against the security furnished.

F. Records of installment agreements in excess of one thousand dollars ($1,000) shall be available for inspection by the public. The department shall keep the records for a minimum of three years from the date of the installment agreement.

History: 1953 Comp., 72-13-35, enacted by Laws 1965, ch. 248, 23; 1979, ch. 144, 20; 1987, ch. 169, 5; 2003, ch. 439, 2; 2017, ch. 63, 23.



Section 7-1-21.1 - Special agreements; alternative gross receipts taxpayer.

7-1-21.1. Special agreements; alternative gross receipts taxpayer.

A. To allow the payment of gross receipts tax by a person who is not the liable taxpayer, the secretary may approve a request by a person to assume the liability for gross receipts tax or governmental gross receipts tax owed by another provided that the person requesting approval agrees to assume the rights and responsibilities as taxpayer pursuant to the Tax Administration Act for:

(1) an agreement to collect and pay over taxes for persons in a business relationship, which is an agreement that may be entered into by persons who wish to remit gross receipts tax on behalf of another person with whom the taxpayer has a business relationship;

(2) an agreement to collect and pay over taxes for a direct sales company:

(a) which agreement may be entered into by a direct sales company that has distributors of tangible personal property in New Mexico; and

(b) in which the direct sales company agrees to pay the gross receipts tax liability of the distributor at the same time the company remits its own gross receipts tax; and

(3) a manufacturer's agreement to pay gross receipts tax or governmental gross receipts tax on behalf of a utility company, which agreement:

(a) allows a person engaged in manufacturing in New Mexico to pay gross receipts tax or governmental gross receipts tax on behalf of a utility company on receipts from sales of utilities that are: 1) not consumed in the manufacturing process; or 2) not otherwise deductible; and

(b) is only applicable to transactions between a manufacturer and a utility company that are associated with the gross receipts tax deduction pursuant to Subsection B of Section 7-9-46 NMSA 1978.

B. To enter into the agreements authorized in this section, a person shall complete a form prescribed by the secretary and provide any additional information or documentation required by department rules or instructions that will assist in the approval of agreements listed in Subsection A of this section.

C. Once approved, an agreement shall be effective only for the period of time specified in each agreement. Any person entering into an agreement to pay tax on behalf of another person shall fulfill all of the requirements set out in the agreement. Failure to fulfill all of the requirements set out in the agreement may result in the revocation of the agreement by the department. An approved agreement may only be revoked prior to expiration by written notification to all persons who are party to the agreement and shall be applied beginning on the first day of a month that occurs at least one month following the date on which the agreement is revoked.

D. A person approved by the secretary to pay the gross receipts tax or governmental gross receipts tax pursuant to Subsection A of this section shall be deemed to be the taxpayer with respect to that tax pursuant to the Tax Administration Act with respect to all rights and responsibilities related to that tax, except that:

(1) the person shall not be entitled to take any credit against the tax for which the person has assumed liability pursuant to this section; and

(2) the person shall not claim a refund of tax on the basis that the person is not statutorily liable to pay the tax.

E. The department shall relieve from liability and hold harmless from the payment of a tax assumed by another person pursuant to an agreement approved pursuant to this section a taxpayer that would otherwise be liable for that tax.

History: Laws 2013, ch. 87, 1.



Section 7-1-22 - Exhaustion of administrative remedies.

7-1-22. Exhaustion of administrative remedies.

No court of this state has jurisdiction to entertain any proceeding by a taxpayer in which the taxpayer calls into question the taxpayer's liability for any tax or the application to the taxpayer of any provision of the Tax Administration Act, except as a consequence of the appeal by the taxpayer to the court of appeals from the order of a hearing officer, or except as a consequence of a claim for refund as specified in Section 7-1-26 NMSA 1978.

History: 1953 Comp., 72-13-36, enacted by Laws 1965, ch. 248, 24; 1966, ch. 30, 1; 1979, ch. 144, 21; 1995, ch. 70, 2; 2015, ch. 73, 14.



Section 7-1-23 - Disputing liabilities; election of remedies.

7-1-23. Disputing liabilities; election of remedies.

Any taxpayer must elect to dispute the taxpayer's liability for the payment of taxes either by protesting the assessment thereof as provided in Section 7-1-24 NMSA 1978 without making payment of the disputed tax liability or by claiming a refund thereof as provided in Section 7-1-26 NMSA 1978 after making payment of the disputed tax liability. The pursuit of one of the two remedies described herein constitutes an unconditional waiver of the right to pursue the other.

History: 1953 Comp., 72-13-37, enacted by Laws 1965, ch. 248, 25; 1979, ch. 144, 22; 2013, ch. 27, 5; 2017, ch. 63, 24.



Section 7-1-24 - Disputing liabilities; administrative protest.

7-1-24. Disputing liabilities; administrative protest.

A. A taxpayer may dispute:

(1) the assessment to the taxpayer of any amount of tax;

(2) the application to the taxpayer of any provision of the Tax Administration Act except the issuance of a subpoena or summons; or

(3) the denial of or failure either to allow or to deny a:

(a) credit or rebate; or

(b) claim for refund made in accordance with Section 7-1-26 NMSA 1978.

B. The taxpayer may dispute a matter described in Subsection A of this section by filing with the secretary a written protest. Every protest shall identify the taxpayer and the tax credit, rebate, property or provision of the Tax Administration Act involved and state the grounds for the taxpayer's protest and the affirmative relief requested. The statement of grounds for protest shall specify individual grounds upon which the protest is based and evidence supporting each ground asserted; provided that the taxpayer may supplement the statement at any time prior to ten days before the hearing conducted on the protest pursuant to the provisions of the Administrative Hearings Office Act [7-1B-1 through 7-1B-9 NMSA 1978] or, if a scheduling order has been issued, in accordance with the scheduling order. The secretary may, in appropriate cases, provide for an informal conference before a hearing of the protest is set by the administrative hearings office or before acting on a claim for refund.

C. In the case of an assessment of tax by the department, a protest may be filed without making payment of the amount assessed; provided that, if only a portion of the assessment is in dispute, any unprotested amounts of tax, interest or penalty shall be paid, or, if applicable, an installment agreement pursuant to Section 7-1-21 NMSA 1978 shall be entered into for the unprotested amounts, on or before the due date for the protest.

D. A protest by a taxpayer shall be filed within ninety days of the date of the mailing to or service upon the taxpayer by the department of the notice of assessment or other peremptory notice or demand, the date of mailing or filing a return, the date of the application to the taxpayer of the applicable provision of the Tax Administration Act, the date of denial of a claim pursuant to Section 7-1-26 NMSA 1978 or the last date upon which the department was required to take action on the claim but failed to take action.

E. If a protest to a notice of assessment is not filed within the time required:

(1) the amount of tax determined to be due becomes final;

(2) the taxpayer is deemed to have waived and abandoned the right to question the amount of tax determined to be due, unless the taxpayer pays the tax and claims a refund of the tax pursuant to Section 7-1-26 NMSA 1978; and

(3) the secretary may proceed to enforce collection of any tax if the taxpayer is delinquent within the meaning of Section 7-1-16 NMSA 1978.

F. The fact that the department did not mail the assessment or other peremptory notice or demand by certified or registered mail or otherwise demand and receive acknowledgment of receipt by the taxpayer shall not be deemed to demonstrate the taxpayer's inability to protest within the required time.

G. No proceedings other than those to enforce collection of an amount assessed as tax and to protect the interest of the state by injunction, as provided in Sections 7-1-31, 7-1-33, 7-1-34, 7-1-40, 7-1-53, 7-1-56 and 7-1-58 NMSA 1978, are stayed by timely filing of a protest pursuant to the provisions of this section.

H. Nothing in this section shall be construed to authorize a criminal proceeding or to authorize an administrative protest of the issuance of a subpoena or summons.

History: 1953 Comp., 72-13-38, enacted by Laws 1965, ch. 248, 26; 1966, ch. 30, 2; 1971, ch. 276, 8; 1979, ch. 144, 23; 1982, ch. 18, 10; 1986, ch. 20, 15; 1989, ch. 325, 6; 1993, ch. 5, 8; 2000, ch. 28, 8; 2003, ch. 398, 8; 2013, ch. 27, 6; 2015, ch. 73, 15; 2017, ch. 63, 25.



Section 7-1-25 - Appeals from hearing officer’s decision and order.

7-1-25. Appeals from hearing officer s decision and order.

A. If the protestant or secretary is dissatisfied with the decision and order of the hearing officer, the party may appeal to the court of appeals for further relief, but only to the same extent and upon the same theory as was asserted in the hearing before the hearing officer. All such appeals shall be upon the record made at the hearing and shall not be de novo. All such appeals to the court of appeals shall be taken within thirty days of the date of mailing or delivery of the written decision and order of the hearing officer to the protestant, and, if not so taken, the decision and order are conclusive.

B. The procedure for perfecting an appeal under this section to the court of appeals shall be as provided by the Rules of Appellate Procedure.

C. Upon appeal, the court shall set aside a decision and order of the hearing officer only if found to be:

(1) arbitrary, capricious or an abuse of discretion;

(2) not supported by substantial evidence in the record; or

(3) otherwise not in accordance with the law.

D. If the secretary appeals a decision of the hearing officer and the court's decision, from which either no appeal is taken or no appeal may be taken, upholds the decision of the hearing officer, the court shall award reasonable attorney fees to the protestant. If the decision upholds the hearing officer's decision only in part, the award shall be limited to reasonable attorney fees associated with the portion upheld.

History: 1953 Comp., 72-13-39, enacted by Laws 1965, ch. 248, 27; 1966, ch. 30, 3; 1973, ch. 167, 1; 1979, ch. 144, 24; 1985, ch. 65, 15; 1986, ch. 20, 16; 1989, ch. 325, 7; 2015, ch. 73, 16.



Section 7-1-26 - Disputing liabilities; claim for credit, rebate or refund.

7-1-26. Disputing liabilities; claim for credit, rebate or refund.

A. A person who believes that an amount of tax has been paid by or withheld from that person in excess of that for which the person was liable, who has been denied any credit or rebate claimed or who claims a prior right to property in the possession of the department pursuant to a levy made under authority of Sections 7-1-31 through 7-1-34 NMSA 1978 may claim a refund by directing to the secretary, within the time limited by the provisions of Subsections F and G of this section, a written claim for refund. At the time the written claim is submitted, except as provided in Subsection K of this section, a refund claim shall include:

(1) the taxpayer's name, address and identification number;

(2) the type of tax for which a refund is being claimed, the credit or rebate denied or the property levied upon;

(3) the sum of money or other property being claimed;

(4) with respect to refund, the period for which overpayment was made;

(5) a brief statement of the facts and the law on which the claim is based, which may be referred to as the "basis for the refund", which shall include documentation that substantiates the written claim and supports the taxpayer's basis for the refund; and

(6) a copy of an amended return for each tax period for which the refund is claimed.

B. A claim for refund that meets the requirements of Subsection A of this section shall be deemed to be properly before the department for consideration, regardless of whether the department requests additional documentation after receipt of the claim for refund; provided that the claim for refund is filed within the time limitations provided in Subsections F and G of this section.

C. If the department requests additional relevant documentation from a taxpayer who has submitted a claim for refund, the claim for refund will not be considered complete until the taxpayer provides the requested documentation. The provisions of Paragraph (2) of Subsection D of this section and of Section 7-1-68 NMSA 1978 do not apply until a refund claim is complete.

D. The secretary or the secretary's delegate may allow the claim in whole or in part or may deny the claim. If the:

(1) claim is denied in whole or in part in writing, no claim may be refiled with respect to that which was denied, but the person, within ninety days after either the mailing or delivery of the denial of all or any part of the claim, may elect to pursue one, but not more than one, of the remedies in Subsection E of this section; and

(2) department has neither granted nor denied any portion of a complete claim for refund within one hundred eighty days of the date the claim was mailed or otherwise delivered to the department, the person may elect to treat the claim as denied and elect to pursue one, but not more than one, of the remedies provided in Subsection D [E] of this section.

E. A person may elect to pursue no more than one of the remedies in Paragraphs (1) and (2) of this subsection. A person who timely pursues more than one remedy shall be deemed to have elected the first remedy invoked. The person may:

(1) direct to the secretary, pursuant to the provisions of Section 7-1-24 NMSA 1978, a written protest that shall set forth:

(a) the circumstances of: 1) an alleged overpayment; 2) a denied credit; 3) a denied rebate; or 4) a denial of a prior right to property levied upon by the department;

(b) an allegation that, because of that overpayment or denial, the state is indebted to the taxpayer for a specified amount, including any allowed interest, or for the property;

(c) demanding the refund to the taxpayer of that amount or that property; and

(d) reciting the facts of the claim for refund; or

(2) commence a civil action in the district court for Santa Fe county by filing a complaint setting forth the circumstance of the claimed overpayment, denied credit or rebate or denial of a prior right to property levied upon by the department alleging that on account thereof the state is indebted to the plaintiff in the amount or property stated, together with any interest allowable, demanding the refund to the plaintiff of that amount or property and reciting the facts of the claim for refund. The plaintiff or the secretary may appeal from any final decision or order of the district court to the court of appeals.

F. Except as otherwise provided in Subsection G of this section, no credit or refund of any amount may be allowed or made to any person unless as the result of a claim made by that person as provided in this section:

(1) within three years of the end of the calendar year in which:

(a) the payment was originally due or the overpayment resulted from an assessment by the department pursuant to Section 7-1-17 NMSA 1978, whichever is later;

(b) the final determination of value occurs with respect to any overpayment that resulted from a disapproval by any agency of the United States or the state of New Mexico or any court of increase in value of a product subject to taxation under the Oil and Gas Severance Tax Act [Chapter 7, Article 29 NMSA 1978], the Oil and Gas Conservation Tax Act [Chapter 7, Article 30 NMSA 1978], the Oil and Gas Emergency School Tax Act [Chapter 7, Article 31 NMSA 1978], the Oil and Gas Ad Valorem Production Tax Act [Chapter 7, Article 32 NMSA 1978] or the Natural Gas Processors Tax Act [Chapter 7, Article 33 NMSA 1978];

(c) property was levied upon pursuant to the provisions of the Tax Administration Act; or

(d) an overpayment of New Mexico tax resulted from: 1) an internal revenue service audit adjustment or a federal refund paid due to an adjustment of an audit by the internal revenue service or an amended federal return; or 2) making a change to a federal return for which federal approval is required by the Internal Revenue Code;

(2) when an amount of a claim for credit under the provisions of the Investment Credit Act [Chapter 7, Article 9A NMSA 1978], Laboratory Partnership with Small Business Tax Credit Act [Chapter 7, Article 9E NMSA 1978] or Technology Jobs and Research and Development Tax Credit Act [7-9F-1 through 7-9F-12 NMSA 1978] or for the rural job tax credit pursuant to Section 7-2E-1.1 NMSA 1978 or similar credit has been denied, the taxpayer may claim a refund of the credit no later than one year after the date of the denial;

(3) when a taxpayer under audit by the department has signed a waiver of the limitation on assessments on or after July 1, 1993 pursuant to Subsection F of Section 7-1-18 NMSA 1978, the taxpayer may file a claim for refund of the same tax paid for the same period for which the waiver was given, until a date one year after the later of the date of the mailing of an assessment issued pursuant to the audit, the date of the mailing of final audit findings to the taxpayer or the date a proceeding is begun in court by the department with respect to the same tax and the same period;

(4) if the payment of an amount of tax was not made within three years of the end of the calendar year in which the original due date of the tax or date of the assessment of the department occurred, a claim for refund of that amount of tax can be made within one year of the date on which the tax was paid; or

(5) when a taxpayer has been assessed a tax on or after July 1, 1993 under Subsection B, C or D of Section 7-1-18 NMSA 1978 and when the assessment applies to a period ending at least three years prior to the beginning of the year in which the assessment was made, the taxpayer may claim a refund for the same tax for the period of the assessment or for any period following that period within one year of the date of the assessment unless a longer period for claiming a refund is provided in this section.

G. No credit or refund shall be allowed or made to any person claiming a refund of gasoline tax under Section 7-13-11 NMSA 1978 unless notice of the destruction of the gasoline was given to the department within thirty days of the actual destruction and the claim for refund is made within six months of the date of destruction. No credit or refund shall be allowed or made to any person claiming a refund of gasoline tax under Section 7-13-17 NMSA 1978 unless the refund is claimed within six months of the date of purchase of the gasoline and the gasoline has been used at the time the claim for refund is made.

H. If as a result of an audit by the department or a managed audit covering multiple periods an overpayment of tax is found in any period under the audit, that overpayment may be credited against an underpayment of the same tax found in another period under audit pursuant to Section 7-1-29 NMSA 1978, provided that the taxpayer files a claim for refund for the overpayments identified in the audit.

I. Any refund of tax paid under any tax or tax act administered under Subsection B of Section 7-1-2 NMSA 1978 may be made, at the discretion of the department, in the form of credit against future tax payments if future tax liabilities in an amount at least equal to the credit amount reasonably may be expected to become due.

J. For the purposes of this section, "oil and gas tax return" means a return reporting tax due with respect to oil, natural gas, liquid hydrocarbons, carbon dioxide, helium or nonhydrocarbon gas pursuant to the Oil and Gas Severance Tax Act, the Oil and Gas Conservation Tax Act, the Oil and Gas Emergency School Tax Act, the Oil and Gas Ad Valorem Production Tax Act, the Natural Gas Processors Tax Act or the Oil and Gas Production Equipment Ad Valorem Tax Act [Chapter 7, Article 34 NMSA 1978].

K. The filing of a fully completed original income tax return, corporate income tax return, corporate income and franchise tax return, estate tax return or special fuel excise tax return that shows a balance due the taxpayer or a fully completed amended income tax return, an amended corporate income tax return, an amended corporate income and franchise tax return, an amended estate tax return, an amended special fuel excise tax return or an amended oil and gas tax return that shows a lesser tax liability than the original return constitutes the filing of a claim for refund for the difference in tax due shown on the original and amended returns.

History: 1953 Comp., 72-13-40, enacted by Laws 1965, ch. 248, 28; 1966, ch. 30, 4; 1971, ch. 276, 9; 1974, ch. 32, 1; 1975, ch. 213, 2; 1979, ch. 144, 25; 1982, ch. 18, 11; 1983, ch. 211, 27; 1985, ch. 65, 16; 1986, ch. 20, 17; 1989, ch. 325, 8; 1990, ch. 86, 7; 1993, ch. 5, 9; 1994, ch. 51, 5; 1996, ch. 15, 4; 1997, ch. 67, 3; 1999, ch. 84, 2; 2000, ch. 28, 9; 2001, ch. 16, 5; 2003, ch. 398, 9; 2007, ch. 275, 2; 2013, ch. 27, 8; 2015, ch. 73, 17; 2017, ch. 63, 26.



Section 7-1-27 - Conclusiveness of court order on liability for payment of tax.

7-1-27. Conclusiveness of court order on liability for payment of tax.

Whenever the jurisdiction of the district court of Santa Fe county or the court of appeals is invoked according to the provisions of Section 7-1-25, 7-1-26 or 7-1-59 NMSA 1978, or whenever the jurisdiction of any federal court is invoked or whenever the jurisdiction of any district court of this state is invoked according to the provisions of Section 7-1-58 NMSA 1978, a final decision of that court or of any higher court which reviews the matter and from which decision no appeal or review is successfully taken is conclusive as regards the liability or nonliability of any person for payment of any tax.

History: 1953 Comp., 72-13-41, enacted by Laws 1965, ch. 248, 29; 1966, ch. 30, 5; 1999, ch. 84, 3.



Section 7-1-28 - Authority for abatements of assessments of tax.

7-1-28. Authority for abatements of assessments of tax.

A. In response to a written protest against an assessment, submitted in accordance with the provisions of Section 7-1-24 NMSA 1978, but before any court acquires jurisdiction of the matter, or when a "notice of assessment of taxes" is incorrect, the secretary or the secretary's delegate may abate any part of an assessment determined by the secretary or the secretary's delegate to have been incorrectly, erroneously or illegally made. An abatement in the amount of twenty thousand dollars ($20,000) or more shall be made with the prior approval of the attorney general; except that the secretary or the secretary's delegate may make abatements with respect to the Oil and Gas Severance Tax Act [Chapter 7, Article 29 NMSA 1978], the Oil and Gas Conservation Tax Act [Chapter 7, Article 30 NMSA 1978], the Oil and Gas Emergency School Tax Act [Chapter 7, Article 31 NMSA 1978], the Oil and Gas Ad Valorem Production Tax Act [Chapter 7, Article 32 NMSA 1978], the Natural Gas Processors Tax Act [Chapter 7, Article 33 NMSA 1978] or the Oil and Gas Production Equipment Ad Valorem Tax Act [Chapter 7, Article 34 NMSA 1978], abatements of gasoline tax made under Section 7-13-17 NMSA 1978 and abatements of cigarette tax made under the Cigarette Tax Act [Chapter 7, Article 12 NMSA 1978] without the prior approval of the attorney general regardless of the amount.

B. Pursuant to the final order of the district court, the court of appeals, the supreme court of New Mexico or any federal court, from which order, appeal or review is not successfully taken by the department, adjudging that any person is not required to pay any portion of tax assessed to that person, the secretary or the secretary's delegate shall cause that amount of the assessment to be abated.

C. Pursuant to a compromise of taxes agreed to by the secretary and according to the terms of the closing agreement formalizing the compromise, the secretary or the secretary's delegate shall cause the abatement of the appropriate amount of any assessment of tax.

D. The secretary or the secretary's delegate shall cause the abatement of the amount of an assessment of tax that is equal to the amount of fee paid to or retained by an out-of-state attorney or collection agency from a judgment or the amount collected by the attorney or collection agency pursuant to Section 7-1-58 NMSA 1978.

E. Records of abatements made in excess of ten thousand dollars ($10,000) shall be available for inspection by the public. The department shall keep such records for a minimum of three years from the date of the abatement.

F. In response to a timely protest pursuant to Section 7-1-24 NMSA 1978 of an assessment by the department and notwithstanding any other provision of the Tax Administration Act, the secretary or the secretary's delegate may abate that portion of an assessment of tax, including applicable penalties and interest, representing the amount of tax previously paid by another person on behalf of the taxpayer on the same transaction; provided that the requirements of equitable recoupment are met. For purposes of this subsection, the protest pursuant to Section 7-1-24 NMSA 1978 of the department's assessment may be made by the taxpayer to whom the assessment was issued or by the other person who claims to have previously paid the tax on behalf of the taxpayer.

History: 1953 Comp., 72-13-42, enacted by Laws 1965, ch. 248, 30; 1966, ch. 30, 6; 1971, ch. 32, 1; 1975, ch. 116, 2; 1977, ch. 297, 1; 1979, ch. 144, 26; 1986, ch. 20, 18; 1996, ch. 15, 5; 2000, ch. 28, 10; 2003, ch. 439, 3; 2013, ch. 27, 9.



Section 7-1-29 - Authority to make refunds or credits.

7-1-29. Authority to make refunds or credits.

A. In response to a claim for refund, credit or rebate made as provided in Section 7-1-26 NMSA 1978, but before a court acquires jurisdiction of the matter, the secretary or the secretary's delegate may authorize payment to a person in the amount of the credit or rebate claimed or refund an overpayment of tax determined by the secretary or the secretary's delegate to have been erroneously made by the person, together with allowable interest. A payment of a credit rebate claimed or a refund of tax and interest erroneously paid amounting to twenty thousand dollars ($20,000) or more shall be made with the prior approval of the attorney general, except that the secretary or the secretary's delegate may make refunds with respect to the Oil and Gas Severance Tax Act [Chapter 7, Article 29 NMSA 1978], the Oil and Gas Conservation Tax Act [Chapter 7, Article 30 NMSA 1978], the Oil and Gas Emergency School Tax Act [Chapter 7, Article 31 NMSA 1978], the Oil and Gas Ad Valorem Production Tax Act [Chapter 7, Article 32 NMSA 1978], the Natural Gas Processors Tax Act [Chapter 7, Article 33 NMSA 1978] or the Oil and Gas Production Equipment Ad Valorem Tax Act [Chapter 7, Article 34 NMSA 1978], Section 7-13-17 NMSA 1978 and the Cigarette Tax Act [Chapter 7, Article 12 NMSA 1978] without the prior approval of the attorney general regardless of the amount.

B. Pursuant to the final order of the district court, the court of appeals, the supreme court of New Mexico or a federal court, from which order, appeal or review is not successfully taken, adjudging that a person has properly claimed a credit or rebate or made an overpayment of tax, the secretary shall authorize the payment to the person of the amount thereof.

C. In the discretion of the secretary, any amount of credit or rebate to be paid or tax to be refunded may be offset against any amount of tax for which the person due to receive the credit, rebate payment or refund is liable. The secretary or the secretary's delegate shall give notice to the taxpayer that the credit, rebate payment or refund will be made in this manner, and the taxpayer shall be entitled to interest pursuant to Section 7-1-68 NMSA 1978 until the tax liability is credited with the credit, rebate or refund amount.

D. In an audit by the department or a managed audit covering multiple reporting periods in which both underpayments and overpayments of a tax have been made in different reporting periods, the department shall credit the tax overpayments against the underpayments, provided that the taxpayer files a claim for refund of the overpayments. An overpayment shall be applied as a credit first to the earliest underpayment and then to succeeding underpayments. An underpayment of tax to which an overpayment is credited pursuant to this section shall be deemed paid in the period in which the overpayment was made or the period to which the overpayment was credited against an underpayment, whichever is later. If the overpayments credited pursuant to this section exceed the underpayments of a tax, the amount of the net overpayment for the periods covered in the audit shall be refunded to the taxpayer.

E. When a taxpayer makes a payment identified to a particular return or assessment, and the department determines that the payment exceeds the amount due pursuant to that return or assessment, the secretary may apply the excess to the taxpayer's other liabilities pursuant to the tax acts to which the return or assessment applies, without requiring the taxpayer to file a claim for a refund. The liability to which an overpayment is applied pursuant to this section shall be deemed paid in the period in which the overpayment was made or the period to which the overpayment was applied, whichever is later.

F. If the department determines, upon review of an original or amended income tax return, corporate income and franchise tax return, estate tax return, special fuels excise tax return or oil and gas tax return, that there has been an overpayment of tax for the taxable period to which the return or amended return relates in excess of the amount due to be refunded to the taxpayer pursuant to the provisions of Subsection K of Section 7-1-26 NMSA 1978, the department may refund that excess amount to the taxpayer without requiring the taxpayer to file a refund claim.

G. Records of refunds and credits made in excess of ten thousand dollars ($10,000) shall be available for inspection by the public. The department shall keep such records for a minimum of three years from the date of the refund or credit.

H. In response to a timely refund claim pursuant to Section 7-1-26 NMSA 1978 and notwithstanding any other provision of the Tax Administration Act, the secretary or the secretary's delegate may refund or credit a portion of an assessment of tax paid, including applicable penalties and interest representing the amount of tax previously paid by another person on behalf of the taxpayer on the same transaction, provided that the requirements of equitable recoupment are met. For purposes of this subsection, the refund claim may be filed by the taxpayer to whom the assessment was issued or by another person who claims to have previously paid the tax on behalf of the taxpayer. Prior to granting the refund or credit, the secretary may require a waiver of all rights to claim a refund or credit of the tax previously paid by another person paying a tax on behalf of the taxpayer.

History: 1953 Comp., 72-13-43, enacted by Laws 1965, ch. 248, 31; 1966, ch. 30, 7; 1970, ch. 17, 1; 1975, ch. 116, 3; 1977, ch. 297, 2; 1979, ch. 144, 27; 1982, ch. 18, 12; 1989, ch. 325, 9; 1992, ch. 55, 12; 2001, ch. 16, 6; 2002, ch. 11, 1; 2003, ch. 398, 11; 2003, ch. 439, 4; 2006, ch. 38, 1; 2013, ch. 27, 10; 2017, ch. 63, 27.



Section 7-1-29.1 - Awarding of costs and fees.

7-1-29.1. Awarding of costs and fees.

A. In any administrative or court proceeding that is brought by or against the taxpayer on or after July 1, 2003 in connection with the determination, collection or refund of any tax, interest or penalty for a tax governed by the provisions of the Tax Administration Act, the taxpayer shall be awarded a judgment or a settlement for reasonable administrative costs incurred in connection with an administrative proceeding with the department or the administrative hearings office or reasonable litigation costs incurred in connection with a court proceeding, if the taxpayer is the prevailing party.

B. As used in this section:

(1) "administrative proceeding" means any procedure or other action before the department or the administrative hearings office;

(2) "court proceeding" means any civil action brought in state district court;

(3) "reasonable administrative costs" means:

(a) any administrative fees or similar charges imposed by the department or the administrative hearings office; and

(b) actual charges for: 1) filing fees, court reporter fees, service of process fees and similar expenses; 2) the services of expert witnesses; 3) any study, analysis, report, test or project reasonably necessary for the preparation of the party's case; and 4) fees and costs paid or incurred for the services in connection with the proceeding of attorneys or of certified public accountants who are authorized to practice in the context of an administrative proceeding; and

(4) "reasonable litigation costs" means:

(a) reasonable court costs; and

(b) actual charges for: 1) filing fees, court reporter fees, service of process fees and similar expenses; 2) the services of expert witnesses; 3) any study, analysis, report, test or project reasonably necessary for the preparation of the party's case; and 4) fees and costs paid or incurred for the services of attorneys in connection with the proceeding.

C. For purposes of this section:

(1) the taxpayer is the prevailing party if the taxpayer has:

(a) substantially prevailed with respect to the amount in controversy; or

(b) substantially prevailed with respect to most of the issues involved in the case or the most significant issue or set of issues involved in the case;

(2) the taxpayer shall not be treated as the prevailing party if, prior to July 1, 2015, the department establishes or, on or after July 1, 2015, the hearing officer finds that the position of the department in the proceeding was based upon a reasonable application of the law to the facts of the case. For purposes of this paragraph, the position of the department shall be presumed not to be based upon a reasonable application of the law to the facts of the case if:

(a) the department did not follow applicable published guidance in the proceeding; or

(b) the assessment giving rise to the proceeding is not supported by substantial evidence determined at the time of the issuance of the assessment;

(3) as used in Subparagraph (a) of Paragraph (2) of this subsection, "applicable published guidance" means:

(a) department or administrative hearings office regulations, information releases, instructions, notices, technical advice memoranda and announcements; and

(b) private letter rulings and letters issued by the department to the taxpayer; and

(4) the determination of whether the taxpayer is the prevailing party and the amount of reasonable litigation costs or reasonable administrative costs shall be made by agreement of the parties or:

(a) in the case where the final determination with respect to the tax, interest or penalty is made in an administrative proceeding, by the hearing officer; or

(b) in the case where the final determination is made by the court, the court.

D. An order granting or denying in whole or in part an award for reasonable litigation costs pursuant to Subsection A of this section in a court proceeding may be incorporated as a part of the decision or judgment in the court proceeding and shall be subject to appeal in the same manner as the decision or judgment. A decision or order granting or denying in whole or in part an award for reasonable administrative costs pursuant to Subsection A of this section by a hearing officer shall be reviewable in the same manner as a decision of a hearing officer.

E. No agreement for or award of reasonable administrative costs or reasonable litigation costs in any administrative or court proceeding pursuant to Subsection A of this section shall exceed the lesser of twenty percent of the amount of the settlement or judgment or fifty thousand dollars ($50,000). A taxpayer awarded administrative litigation costs pursuant to this section may not receive an award of attorney fees pursuant to Subsection D of Section 7-1-25 NMSA 1978.

History: 1978 Comp., 7-1-29.1, enacted by Laws 2003, ch. 398, 12; 2015, ch. 73, 18.



Section 7-1-29.2 - Credit claims.

7-1-29.2. Credit claims.

Any taxpayer who requests approval of a statutory tax credit is deemed to have received such approval if the request has not been granted or denied within one hundred eighty days of the date it was filed. Nothing in this section shall be construed to prevent the department from auditing taxes paid or from assessing taxes owed, including any tax resulting from tax credits found not to be valid.

History: Laws 2003, ch. 398, 10.



Section 7-1-30 - Collection of penalties and interest.

7-1-30. Collection of penalties and interest.

Any amount of civil penalty and interest may be collected in the same manner as, and concurrently with, the amount of tax to which it relates, without assessment or separate proceedings of any kind.

History: 1953 Comp., 72-13-44, enacted by Laws 1965, ch. 248, 32.



Section 7-1-31 - Seizure of property by levy for collection of taxes.

7-1-31. Seizure of property by levy for collection of taxes.

A. The secretary or secretary's delegate may proceed to collect tax from a delinquent taxpayer by levy upon all property or rights to property of the delinquent taxpayer and convert the property or rights to property to money by appropriate means.

B. A levy is made by taking possession of property pursuant to authority contained in a warrant of levy or by the service, by the secretary or secretary's delegate or any sheriff or certified law enforcement employee of the department of public safety, of the warrant upon the taxpayer or other person in possession of property or rights to property of the taxpayer, upon the taxpayer's employer or upon any person or depositary owing or who will owe money to or holding funds of the taxpayer, ordering the taxpayer or other person to reveal the extent thereof and surrender it to the secretary or secretary's delegate forthwith or agree to surrender it or the proceeds therefrom in the future, but in any case on the terms and conditions stated in the warrant.

C. Upon agreement between the department and a financial institution, the department may serve a warrant of levy on the financial institution in electronic format pursuant to the Electronic Authentication of Documents Act [14-15-1 through 14-15-6 NMSA 1978] and the Uniform Electronic Transactions Act [Chapter 14, Article 16 NMSA 1978].

History: 1953 Comp., 72-13-45, enacted by Laws 1965, ch. 248, 33; 1979, ch. 144, 28; 1993, ch. 242, 1; 2015, ch. 15, 1.



Section 7-1-32 - Contents of warrant of levy.

7-1-32. Contents of warrant of levy.

A warrant of levy shall:

A. bear on its face a statement of the authority for its service and compelling compliance with its terms, shall be attested by the secretary by electronic signature, if necessary, unless the warrant is served in electronic format upon a financial institution pursuant to the Electronic Authentication of Documents Act [14-15-1 through 14-15-6 NMSA 1978] and the Uniform Electronic Transactions Act [Chapter 14, Article 16 NMSA 1978] and shall bear the seal of the department;

B. identify the taxpayer whose liability for taxes is sought to be enforced, the amount thereof and the date or approximate date on which the tax became due;

C. order the person on whom it is served to reveal the amount of property or rights to property in the person's possession that belong to the taxpayer and the extent of the person's interest therein and to reveal the amount and kind of property or rights to property of the taxpayer that are, to the best of the person's knowledge, in the possession of others;

D. order the person on whom it is served to surrender the property forthwith but may allow the person to agree in writing to surrender the property or the proceeds therefrom on a certain date in the future when the taxpayer's right to it would otherwise mature;

E. order the employer of the taxpayer to surrender wages or salary of the taxpayer in excess of the amount exempt under Section 7-1-36 NMSA 1978 owed by the employer to the taxpayer at the time of service of the levy and that may become owed by the employer to the taxpayer subsequent to the service of the levy until the full amount of the liability stated on the levy is satisfied or until notified by the secretary or the secretary's delegate;

F. state on its face the penalties for willful failure by any person upon whom it is served to comply with its terms; and

G. state that the state of New Mexico claims a lien for the entire amount of tax asserted to be due, including applicable interest and penalties.

History: 1953 Comp., 72-13-46, enacted by Laws 1965 , ch. 248, 34; 1979, ch. 144, 29; 1986, ch. 20, 19; 1993, ch. 242, 2; 2015, ch. 15, 2.



Section 7-1-33 - Successive seizures.

7-1-33. Successive seizures.

Whenever any property or right to property upon which levy has been made by virtue of Section 7-1-31 NMSA 1978 is not sufficient to satisfy the claim for which levy is made, the secretary or secretary's delegate may thereafter, and as often as may be necessary, proceed to levy in like manner upon any other property or rights to property subject to levy of the person against whom the claim exists, until the amount due from him is fully paid. Successive levies are not necessary in the case of a levy served on an employer of the taxpayer with respect to wages or salary of the taxpayer.

History: 1953 Comp., 72-13-47, enacted by Laws 1965, ch. 248, 35; 1979, ch. 144, 30; 1993, ch. 242, 3.



Section 7-1-34 - Surrender of property subject to levy; penalty.

7-1-34. Surrender of property subject to levy; penalty.

A. Any person in possession of or obligated with respect to property or rights to property subject to levy upon which a levy has been made shall surrender the property or rights, or discharge such obligation, to the secretary or the secretary's delegate, except that part of the property or right as is, at the time of such demand, the subject of a bona fide attachment, execution, levy or other similar process, unless the person is entitled to and does redeem it according to the provisions of Section 7-1-47 NMSA 1978.

B. Upon demand of the secretary or the secretary's delegate, any employer owing a taxpayer wages or salary subject to levy upon which a levy has been made shall surrender to the secretary or the secretary's delegate each subsequent pay period that portion of the taxpayer's wages or salary not exempted under Section 7-1-36 NMSA 1978 and not subject to a prior bona fide attachment, execution, levy, garnishment or similar process, until the amount of the levy is satisfied in full or until notified by the secretary or the secretary's delegate. The secretary or secretary's delegate shall notify the employer promptly when the levy has been satisfied.

C. Any person who wrongfully fails or refuses to surrender or redeem, as required by this section, any property or rights to property levied upon, upon demand by the secretary or the secretary's delegate, is liable for a civil penalty in an amount equal to the lesser of the value of the property or rights not so surrendered or the amount of the taxes for the collection of which such levy has been made.

D. Notwithstanding any other provision of law, the surrender by a person in possession of or obligated with respect to property, rights to property or proceeds from the sale or other disposition of property subject to levy upon which a levy has been made by the secretary or the secretary's delegate of such property or rights to property, discharges such obligation to the department. A surrender by a person shall be a defense against the assertion of any obligation or liability to the delinquent taxpayer or any other person with respect to such property or rights to property arising from a surrender or payment.

E. The term "person", as used in this section, includes an officer or employee of a corporation or a member or employee of a partnership, who, as such officer, employee or member, is under a duty to surrender the property or rights to property or to discharge the obligation.

History: 1953 Comp., 72-13-48, enacted by Laws 1965, ch. 248, 36; 1979, ch. 144, 31; 1986, ch. 20, 20; 1993, ch. 242, 4.



Section 7-1-35 - Stay of levy.

7-1-35. Stay of levy.

Levy shall not be made on the property or rights to property of any taxpayer who furnishes security in accordance with the provisions of Section 7-1-54 NMSA 1978. A levy made under authority of Section 7-1-31 NMSA 1978 shall be released as otherwise provided in the Tax Administration Act upon compliance by a taxpayer with the pertinent provisions of Section 7-1-54 NMSA 1978.

History: 1953 Comp., 72-13-49, enacted by Laws 1965, ch. 248, 37; 1969, ch. 9, 1.



Section 7-1-36 - Property exempt from levy.

7-1-36. Property exempt from levy.

A. There shall be exempt from levy the money or property of a delinquent taxpayer in a total amount or value not in excess of one thousand dollars ($1,000).

B. In addition to the property exempt under Subsection A of this section, there shall also be exempt from levy on an employer of the taxpayer the greater of the following portions of the taxpayer's disposable earnings:

(1) seventy-five percent of the taxpayer's disposable earnings for any pay period; or

(2) an amount each week equal to forty times the federal minimum hourly wage rate.

The superintendent of the regulation and licensing department shall provide a table giving equivalent exemptions for pay periods of other than one week.

C. As used in this section:

(1) "disposable earnings" means that part of a taxpayer's wages or salary remaining after deducting the amounts that are required by law to be withheld; and

(2) "federal minimum hourly wage" means the current highest federal minimum hourly wage rate for an eight-hour day and a forty-hour week. It is immaterial whether the employer is exempt under federal law from paying the federal minimum hourly wage rate.

History: 1953 Comp., 72-13-50, enacted by Laws 1965, ch. 248, 38; 1993, ch. 242, 5.



Section 7-1-37 - Assessment as lien.

7-1-37. Assessment as lien.

A. If any person liable for any tax neglects or refuses to pay the tax after assessment and demand for payment as provided in Section 7-1-17 NMSA 1978 or if any person liable for tax pursuant to Section 7-1-63 NMSA 1978 neglects or refuses to pay after demand has been made, unless and only so long as such a person is entitled to the protection afforded by a valid order of a United States court entered pursuant to Section 362 or 1301 of Title 11 of the United States Code, as amended or renumbered, the amount of the tax shall be a lien in favor of the state upon all property and rights to property of the person.

B. The lien imposed by Subsection A of this section shall arise at the time both assessment and demand, as provided in Section 7-1-17 NMSA 1978, have been made or at the time demand has been made pursuant to Section 7-1-63 NMSA 1978 and shall continue until the liability for payment of the amount demanded is satisfied or extinguished.

C. As against any mortgagee, pledgee, purchaser, judgment creditor, person claiming a lien under Sections 48-2-1 through 48-11-9 NMSA 1978, lienor for value or other encumbrancer for value, the lien imposed by Subsection A of this section shall not be considered to have arisen or have any effect whatever until notice of the lien has been filed as provided in Section 7-1-38 NMSA 1978.

History: 1953 Comp., 72-13-51, enacted by Laws 1965, ch. 248, 39; 1979, ch. 144, 32; 1982, ch. 18, 13; 1993, ch. 242, 6.



Section 7-1-38 - Notice of lien.

7-1-38. Notice of lien.

A notice of the lien provided for in Section 7-1-37 NMSA 1978 may be recorded in any county in the state in the tax lien index established by Sections 48-1-1 through 48-1-7 NMSA 1978 and a copy thereof shall be sent to the taxpayer affected. Any county clerk to whom the notices are presented shall record them as requested without charge. The notice of lien shall identify the taxpayer whose liability for taxes is sought to be enforced and the date or approximate date on which the tax became due and shall state that New Mexico claims a lien for the entire amount of tax asserted to be due, including applicable interest and penalties. Recording of the notice of lien shall be effective as to all property and rights to property of the taxpayer.

History: 1953 Comp., 72-13-52, enacted by Laws 1965, ch. 248, 40; 1979, ch. 144, 33; 1996, ch. 15, 6.



Section 7-1-39 - Release or extinguishment of lien; limitation on actions to enforce lien.

7-1-39. Release or extinguishment of lien; limitation on actions to enforce lien.

A. When any substantial part of the amount of tax due from a taxpayer is paid, the department shall immediately file, in the same county in which a notice of lien was filed, and in the same records, a document completely or partially releasing the lien. The county clerk to whom such a document is presented shall record it without charge.

B. The department may file, in the same county as the notice of lien was filed, a document releasing or partially releasing any lien filed in accordance with Section 7-1-38 NMSA 1978 when the filing of the lien was premature or did not follow requirements of law or when release or partial release would facilitate collection of taxes due. The county clerk to whom the document is presented shall record it without charge.

C. In all cases when a notice of lien for taxes, penalties and interest has been filed under Section 7-1-38 NMSA 1978 and a period of ten years has passed from the date the lien was filed, as shown on the notice of lien, the taxes, penalties and interest for which the lien is claimed shall be conclusively presumed to have been paid and the lien is thereby extinguished. No action shall be brought to enforce any lien extinguished in accordance with this subsection.

History: 1953 Comp., 72-13-53, enacted by Laws 1965, ch. 248, 41; 1972, ch. 73, 1; 1979, ch. 144, 34; 1985, ch. 58, 1; 1986, ch. 20, 21; 1997, ch. 67, 4; 2013, ch. 214, 1.



Section 7-1-40 - Foreclosure of lien.

7-1-40. Foreclosure of lien.

The liens provided for in the Tax Administration Act may be foreclosed or satisfied by seizure and sale of property or rights to property as provided in the Tax Administration Act, except the lien provided for in Section 7-1-47 NMSA 1978.

History: 1953 Comp., 72-13-54, enacted by Laws 1965, ch. 248, 42; 1979, ch. 144, 35.



Section 7-1-41 - Notice of seizure.

7-1-41. Notice of seizure.

As soon as practicable after the levy, the secretary or the secretary's delegate shall notify the owner thereof of the amount and kind of property seized and of the total amount demanded in payment of tax.

History: 1953 Comp., 72-13-55, enacted by Laws 1965, ch. 248, 43; 1979, ch. 144, 36; 2001, ch. 56, 5.



Section 7-1-42 - Notice of sale.

7-1-42. Notice of sale.

As soon as practicable after the levy, the secretary or the secretary's delegate shall decide on a time and place for the sale of the property, shall make a diligent inquiry as to the identity and whereabouts of the owner of the property and persons having an interest therein and shall notify the owner and persons having an interest therein of the time and place for the sale. The fact that any person entitled thereto does not receive the notice provided for in this section does not affect the validity of the sale.

History: 1953 Comp., 72-13-56, enacted by Laws 1965, ch. 248, 44; 1979, ch. 144, 37; 2001, ch. 56, 6.



Section 7-1-43 - Sale of indivisible property.

7-1-43. Sale of indivisible property.

If any property of the taxpayer subject to levy is not divisible so as to enable the secretary or the secretary's delegate by sale of a part thereof to raise the whole amount of the tax and expenses, the whole of the taxpayer's interest in the property shall be sold but is always subject to redemption before sale according to the provisions of Section 7-1-47 NMSA 1978.

History: 1953 Comp., 72-13-57, enacted by Laws 1965, ch. 248, 45; 1979, ch. 144, 38; 2001, ch. 56, 7.



Section 7-1-44 - Requirements of sale.

7-1-44. Requirements of sale.

No sale of imperishable property shall be held until after the expiration of thirty days from the date of the levy thereon, and no sale of imperishable property shall be held until after publication of notice thereof in a newspaper of general circulation in the county wherein the property was located when levied upon once each week for three successive weeks stating the time and place of the sale and describing the property to be sold. Perishable property may be sold immediately after seizure without publication or notice of the sale. The department shall make special efforts to give notice of the sale to persons with a particular interest in special property and shall, apart from the requirements stated above, advertise the sale in a manner appropriate to the kind of property to be sold.

History: 1953 Comp., 72-13-58, enacted by Laws 1965, ch. 248, 46; 1971, ch. 276, 10; 1979, ch. 144, 39; 1986, ch. 20, 22.



Section 7-1-45 - Manner of sale or conversion to money.

7-1-45. Manner of sale or conversion to money.

All property levied upon, not consisting of money, shall be sold at public auction at one o'clock in the afternoon on the steps or in front of the courthouse of the county in which the property was located when levied upon or may be consigned to an auctioneer for sale. Payment may be accepted only in full and immediately after the acceptance of a bid for the property. Stocks, bonds, securities and similar property may be negotiated or surrendered for money in accordance with uniform regulations issued by the secretary, notwithstanding the above.

History: 1953 Comp., 72-13-59, enacted by Laws 1965, ch. 248, 47; 1979, ch. 144, 40; 2001, ch. 56, 8.



Section 7-1-46 - Minimum prices.

7-1-46. Minimum prices.

Before the sale, the secretary or the secretary's delegate shall determine a minimum price for which the property shall be sold, and if no person offers for the property at the sale the amount of the minimum price, the property shall not be sold but the sale shall be readvertised and held at a later time. In determining the minimum price, the secretary or the secretary's delegate shall take into account and determine the expense of making the levy and sale.

History: 1953 Comp., 72-13-60, enacted by Laws 1965, ch. 248, 48; 1979, ch. 144, 41; 2001, ch. 56, 9.



Section 7-1-47 - Redemption before sale.

7-1-47. Redemption before sale.

Any person whose property has been levied upon shall have the right to pay the amount due, together with the expenses of the proceeding, or furnish acceptable security for the payment thereof according to the provisions of Section 7-1-54 NMSA 1978 to the department at any time prior to the sale thereof, and upon payment or furnishing of security, the secretary or the secretary's delegate shall restore the property to that person, and all further proceedings in connection with the levy on the property shall cease from the time of the payment. Any person who has a sufficient interest in property or rights to property levied upon to entitle the person to redeem it from sale, according to the provisions of this section, who does pay the amount due and accomplishes the redemption shall have a lien against the property in the amount paid and may file a notice thereof in the records of any county in the state in which the property is located and may foreclose the lien as provided by law.

History: 1953 Comp., 72-13-61, enacted by Laws 1965, ch. 248, 49; 1979, ch. 144, 42; 2001, ch. 56, 10.



Section 7-1-48 - Documents of title.

7-1-48. Documents of title.

In case property is sold as above provided, the department, after payment for the property is received, shall prepare and deliver to the purchaser thereof a certificate of sale, in the case of personalty, or, in the case of realty, a deed, in a form as the secretary shall by regulation prescribe. Such documents of title shall recite the authority for the transaction, the date of the sale, the interest in the property that is conveyed and the price paid therefor.

History: 1953 Comp., 72-13-62, enacted by Laws 1965, ch. 248, 50; 1979, ch. 144, 43; 2001, ch. 56, 11.



Section 7-1-49 - Legal effect of certificate of sale.

7-1-49. Legal effect of certificate of sale.

In all cases of sale of property other than real property, the certificate of sale provided for in Section 7-1-48 NMSA 1978 shall:

A. be prima facie evidence of the right of the department to make the sale and conclusive evidence of the regularity of the proceedings in making the sale;

B. transfer to the purchaser all right, title and interest of the delinquent taxpayer in and to the property sold, subject to all outstanding prior interests and encumbrances of record and free of any subsequent encumbrance;

C. if such property consists of stock certificates, be notice, when received, to any corporation, company or association of such transfer and be authority to such corporation, company or association to record the transfer on its books and records in the same manner as if the stock certificates were transferred or assigned by the record owner;

D. if the subject of sale is securities or other evidences of debt, be a good and valid receipt to the person holding the same, as against any person holding or claiming to hold possession of the securities or other evidences of debt; and

E. if such property consists of a motor vehicle as represented by its title, be notice, when received, to any public official charged with the registration of title to motor vehicles of the transfer and be authority to that official to record the transfer on the official's books and records in the same manner as if the certificate of title to the motor vehicle were transferred or assigned by the record owner.

History: 1953 Comp., 72-13-63, enacted by Laws 1965, ch. 248, 51; 1979, ch. 144, 44; 2001, ch. 56, 12.



Section 7-1-50 - Legal effect of deed to real property.

7-1-50. Legal effect of deed to real property.

In the case of the sale of real property:

A. the deed of sale given pursuant to Section 7-1-48 NMSA 1978 shall be prima facie evidence of the facts therein stated;

B. if the proceedings have been substantially in accordance with the provisions of law, the deed shall be considered and operate as a conveyance of all the right, title and interest of the delinquent taxpayer in and to the real property thus sold at the time the notice of lien was filed as provided in Section 7-1-38 NMSA 1978 or immediately before the sale, whichever is earlier; and

C. neither the taxpayer nor anyone claiming through or under him shall bring an action after one year from the date of sale to challenge the conveyance.

History: 1953 Comp., 72-13-64, enacted by Laws 1965, ch. 248, 52; 1979, ch. 144, 45.



Section 7-1-51 - Proceeds of levy and sale.

7-1-51. Proceeds of levy and sale.

A. Money realized by levy or sale under provision of the Tax Administration Act shall be first applied against the expenses of the proceedings;

B. The amount, if any, remaining shall then be applied to the liability for tax in respect of which the levy was made; and

C. The balance, if any, remaining shall be returned to a person legally entitled thereto.

History: 1953 Comp., 72-13-65, enacted by Laws 1965, ch. 248, 53.



Section 7-1-52 - Release of levy.

7-1-52. Release of levy.

It shall be lawful for the secretary or the secretary's delegate, under regulations prescribed by the secretary, to release the levy upon all or part of the property or rights to property levied upon if the secretary or the secretary's delegate determines that such action will facilitate the collection of the liability, but the release shall not operate to prevent any subsequent levy.

History: 1953 Comp., 72-13-66, enacted by Laws 1965, ch. 248, 54; 1979, ch. 144, 46; 2001, ch. 56, 13.



Section 7-1-53 - Enjoining delinquent taxpayer from continuing in business.

7-1-53. Enjoining delinquent taxpayer from continuing in business.

A. To ensure or to compel payment of taxes and to aid in the enforcement of the provisions of the Tax Administration Act, the secretary may apply to a district court of this state to have any delinquent taxpayer or person who may be or may become liable for payment of any tax enjoined from engaging in business until the delinquent taxpayer ceases to be a delinquent taxpayer or until the delinquent taxpayer or person complies with other requirements, reasonably necessary to protect the revenues of the state, placed on the delinquent taxpayer or person by the secretary.

B. Upon application to a court for an injunction against a delinquent taxpayer, the court may forthwith issue an order temporarily restraining the delinquent taxpayer from doing business. The court shall hear the matter within fifteen days. Upon written request of the taxpayer, the hearing may be held earlier. Upon a showing by a preponderance of the evidence that the taxpayer is delinquent and has been given notice of the hearing as required by law, the court may enjoin the taxpayer from engaging in business in New Mexico until the taxpayer ceases to be a delinquent taxpayer. Upon issuing an injunction, the court may also order the business premises of the taxpayer sealed by the sheriff and may allow the taxpayer access thereto only upon approval of the court.

C. Upon application to a court for an injunction against a person other than a delinquent taxpayer, the court:

(1) may issue an order temporarily restraining the person other than the delinquent taxpayer from engaging in business;

(2) shall hear the matter within fifteen days, except that the hearing may be held earlier if requested in writing by the person who is the subject of the temporary restraining order; and

(3) may without delay issue an injunction to the taxpayer in terms commanding the person who is the subject of the temporary restraining order to refrain from engaging in business until that person complies in full with the demand of the department to furnish security, if there is a showing that:

(a) the person who is the subject of the temporary restraining order has been given notice of the hearing for the injunction as required by law;

(b) a demand by the department has been made upon the taxpayer to furnish security;

(c) the taxpayer has not furnished security; and

(d) the secretary considers the collection from the person primarily responsible for the total amount of tax due or reasonably expected to become due to be in jeopardy.

D. A temporary restraining order or injunction shall not issue by provision of this section against any person who has furnished security in accordance with the provisions of Section 7-1-54 NMSA 1978. Upon a showing to the court by any person against whom a temporary restraining order or writ of injunction has issued by provision of this section that that person has furnished security in accordance with the provisions of Section 7-1-54 NMSA 1978, the court shall dissolve or set aside the temporary restraining order or injunction.

History: 1953 Comp., 72-13-67, enacted by Laws 1965, ch. 248, 55; 1979, ch. 144, 47; 2001, ch. 56, 14; 2003, ch. 439, 5.



Section 7-1-54 - Security for payment of tax.

7-1-54. Security for payment of tax.

A. Whenever it is necessary to ensure payment of any tax due or reasonably expected to become due, the department is authorized to require or allow any person subject to the provisions of the Tax Administration Act to furnish an acceptable surety bond in an appropriate amount, payable to the state and conditioned upon the payment to the state of the taxes therein identified on a date no later than that on which his liability for the payment thereof becomes conclusive, or to furnish other acceptable security in an appropriate amount and to require any person to furnish additional security as becomes necessary.

B. If, after notice of a requirement that he furnish security, any person neglects or refuses to comply, the department may demand of him by certified mail or in person that he furnish security in a stated amount. Upon the failure of any person to comply within ten days of the date of the making of such demand upon him for the furnishing of security, the secretary may institute a proceeding to enjoin him from doing business as provided in Section 7-1-53 NMSA 1978.

C. When a serious and immediate risk exists that an amount of tax due or reasonably expected to become due will not be paid, the secretary may require any person liable or prospectively liable for tax to furnish security as otherwise provided in the Tax Administration Act, and, upon a refusal by the person immediately to comply with the requirement, the secretary may without further notice of any kind apply to any district court of the state for an injunction as provided in Section 7-1-53 NMSA 1978.

D. The secretary may require taxpayers who protest, in accordance with Section 7-1-24 NMSA 1978, an assessment or the payment of any tax administered by the department under Subsection B of Section 7-1-2 NMSA 1978 to furnish security pursuant to this section with respect to amounts in excess of two hundred thousand dollars ($200,000) whenever the total amount protested, whether by a single protest or a series of protests by a single taxpayer with respect to one or more tax acts administered by the department under Subsection B of Section 7-1-2 NMSA 1978, exceeds two hundred thousand dollars ($200,000). If the taxpayer fails to provide security as required by this subsection, the department may take all appropriate actions authorized by the Tax Administration Act to collect the amount assessed, provided that any proceeds collected shall be held as the security required by this subsection until the protest is resolved.

History: 1953 Comp., 72-13-68, enacted by Laws 1965, ch. 248, 56; 1971, ch. 276, 11; 1979, ch. 144, 48; 1985, ch. 65, 17; 1986, ch. 20, 23.



Section 7-1-55 - Contractor's bond for gross receipts; tax; penalty.

7-1-55. Contractor's bond for gross receipts; tax; penalty.

A. A person engaged in the construction business who does not have a principal place of business in New Mexico and who enters into a prime construction contract to be performed in this state shall, at the time such contract is entered into, furnish the secretary or the secretary's delegate with a surety bond, or other acceptable security, in a sum equivalent to the gross receipts to be paid under the contract multiplied by the sum of the applicable rate of the gross receipts tax imposed by Section 7-9-4 NMSA 1978 plus the applicable rate or rates of tax imposed pursuant to local option gross receipts taxes to secure payment of the tax imposed on the gross receipts from the contract and shall obtain a certificate from the secretary or the secretary's delegate that the requirements of this subsection have been met.

B. If the total sum to be paid under the contract is changed by ten percent or more subsequent to the date the surety bond or other acceptable security is furnished to the secretary or the secretary's delegate, such person shall increase or decrease, as the case may be, the amount of the bond or security within fourteen days after the change.

C. If a person fails to comply with Subsection A or B of this section, the secretary or the secretary's delegate:

(1) may demand of the person by certified mail or in person that the person comply. Upon the failure of the person to comply within ten days of the date of the mailing of such demand, the secretary may institute a proceeding to enjoin the person from doing business as provided in Section 7-1-53 NMSA 1978; or

(2) may, when a serious and immediate risk exists that an amount of tax due or reasonably expected to become due from the person on gross receipts from a prime construction contract will not be paid, request the person to comply with Subsections A and B of this section, and, upon failure immediately to comply, the secretary may, without further notice of any kind, apply to any district court of the state for an injunction as provided in Section 7-1-53 NMSA 1978.

D. Subsections A, B and C of this section shall not apply if the total gross receipts to be paid under the construction contract, including any change in such amount, are less than fifty thousand dollars ($50,000).

E. As used in this section, "construction" shall have the meaning set forth in Section 7-9-3.4 NMSA 1978 and "engaging in business" shall have the meaning set forth in Section 7-9-3.3 NMSA 1978.

F. A municipality or other political subdivision of the state or any agency of the state shall not issue a building or other construction permit to any person subject to the requirements of Subsection A of this section without first having been furnished by the construction contractor with the certificate from the secretary or the secretary's delegate specified in Subsection A of this section. Any person who issues any such permit before receiving the certificate shall be deemed guilty of a misdemeanor and, upon conviction, be fined not less than fifty dollars ($50.00) nor more than one hundred dollars ($100) for each offense.

History: 1953 Comp., 72-13-68.1, enacted by Laws 1975, ch. 251, 3; 1979, ch. 144, 49; 1986, ch. 20, 24; 1992, ch. 55, 13; 2003, ch. 272, 1.



Section 7-1-56 - Sale of or proceedings against security.

7-1-56. Sale of or proceedings against security.

If liability for any tax for the payment of which security has been furnished becomes conclusive, the department may:

A. redeem for cash or, as specified in the Tax Administration Act for sale of property levied upon, sell such security; or

B. compel the surety directly to discharge the liability for payment of the principal debtor by serving demand upon him therefor.

History: 1953 Comp., 72-13-69, enacted by Laws 1965, ch. 248, 57; 1979, ch. 144, 50; 2001, ch. 56, 15.



Section 7-1-57 - Surety bonds.

7-1-57. Surety bonds.

Surety bonds accepted by the secretary as security in compliance with the provisions of Sections 7-1-54 and 7-1-55 NMSA 1978 shall be payable to the state of New Mexico upon demand by the secretary or the secretary's delegate and a showing to the surety that the principal debtor is a delinquent taxpayer.

History: 1953 Comp., 72-13-70, enacted by Laws 1965, ch. 248, 58; 1970, ch. 15, 1; 1975, ch. 251, 4; 1979, ch. 144, 51; 2001, ch. 56, 16.



Section 7-1-58 - Permanence of tax debt; civil actions to collect tax.

7-1-58. Permanence of tax debt; civil actions to collect tax.

The total amount of all taxes due and assessed is a personal debt of the taxpayer to the state of New Mexico until paid and may be collected by civil action to that end commenced subject to the limitations in Section 7-1-19 NMSA 1978 by the secretary or attorney general in district court or in federal courts. Final judgments for taxes may be enforced in appropriate courts of other states by the secretary or the attorney general pursuant to agreement between the other state and this state or by attorneys or other agents in that state retained by the department or the attorney general. This remedy is in addition to any other remedy provided by law.

History: 1953 Comp., 72-13-71, enacted by Laws 1965, ch. 248, 59; 1971, ch. 32, 2; 1979, ch. 144, 52; 1992, ch. 55, 14.



Section 7-1-59 - Jeopardy assessments.

7-1-59. Jeopardy assessments.

A. If the secretary at any time reasonably believes that the collection of any tax for which a taxpayer is liable will be jeopardized by delay, the secretary may immediately make a jeopardy assessment of the amount of tax the payment of which to the state the secretary believes to be in jeopardy.

B. A jeopardy assessment is effective upon the delivery, in person or by certified mail, to the taxpayer against whom the liability for tax is asserted, of a document entitled "notice of jeopardy assessment of taxes", issued in the name of the secretary, stating the nature and amount of the taxes assertedly owed by the taxpayer to the state, demanding of the taxpayer the immediate payment of that amount of tax and briefly informing the taxpayer of the steps that may be taken against the taxpayer as well as of the remedies available to the taxpayer.

C. Notwithstanding any other provision of the Tax Administration Act, if any taxpayer against whom a jeopardy assessment has been made neglects or refuses either to pay the amount of tax demanded of the taxpayer or furnish satisfactory security therefor within five days of the service upon the taxpayer of the notice of jeopardy assessment, the secretary may immediately proceed to collect the tax by levy, as provided in Section 7-1-31 NMSA 1978, on sufficient property of the taxpayer to satisfy the deficiency, protect the interests of the state by, as provided in Section 7-1-53 NMSA 1978, enjoining the taxpayer from doing business in New Mexico or both.

D. A taxpayer to whom a jeopardy assessment has been made may cause the procedure of levy or injunction as set forth in Subsection C of this section to be stayed by filing with the department acceptable security in an amount equal to the amount of taxes assessed, as provided in Section 7-1-54 NMSA 1978. A taxpayer to whom a jeopardy assessment has been made may dispute the jeopardy assessment either by furnishing security and otherwise following the procedures set forth in Section 7-1-24 NMSA 1978 or by paying the tax and claiming a refund as provided by Section 7-1-26 NMSA 1978.

History: 1953 Comp., 72-13-72, enacted by Laws 1965, ch. 248, 60; 1979, ch. 144, 53; 1993, ch. 30, 9.



Section 7-1-60 - Estoppel against state.

7-1-60. Estoppel against state.

In any proceeding pursuant to the provisions of the Tax Administration Act, the department shall be estopped from obtaining or withholding the relief requested if it is shown by the party adverse to the department that the party's action or inaction complained of was in accordance with any regulation effective during the time the asserted liability for tax arose or in accordance with any ruling addressed to the party personally and in writing by the secretary, unless the ruling had been rendered invalid or had been superseded by regulation or by another ruling similarly addressed at the time the asserted liability for tax arose.

History: 1953 Comp., 72-13-73, enacted by Laws 1965, ch. 248, 61; 1979, ch. 144, 54; 1993, ch. 30, 10.



Section 7-1-61 - Duty of successor in business.

7-1-61. Duty of successor in business.

A. As used in Sections 7-1-61 through 7-1-63 NMSA 1978, "tax" means the amount of tax due, including penalties and interest, imposed by provisions of the taxes or tax acts set forth in Subsections A and B of Section 7-1-2 NMSA 1978, except the Income Tax Act.

B. The tangible and intangible property used in any business remains subject to liability for payment of the tax due on account of that business to the extent stated herein, even though the business changes hands.

C. If any person liable for any amount of tax from operating a business transfers that business to a successor, the successor shall place in a trust account sufficient money from the purchase price or other source to cover such amount of tax until the secretary or secretary's delegate issues a certificate stating that no amount is due, or the successor shall pay over the amount due to the department upon proper demand for, or assessment of, that amount due by the secretary.

History: 1953 Comp., 72-13-74, enacted by Laws 1965, ch. 248, 62; 1966, ch. 56, 1; 1968, ch. 52, 1; 1975, ch. 116, 4; 1979, ch. 144, 55; 1983, ch. 211, 28; 1989, ch. 325, 10; 1997, ch. 67, 5; 2017, ch. 63, 28.



Section 7-1-62 - Duty of secretary; release of successor.

7-1-62. Duty of secretary; release of successor.

A. Within thirty days after receiving from the successor a written request for a certificate, or within thirty days from the date the former owner's records are made available for audit, whichever period expires the later, but in any event not later than sixty days after receiving the request, the secretary or secretary's delegate shall either issue the certificate or mail a notice to the successor of the amount of tax due from operating the business for which the former owner is liable and which must be paid as a condition of issuing the certificate.

B. Failure of the department to mail or deliver the notice of tax due within the required time releases the successor from any obligation as a successor under Section 7-1-61 NMSA 1978.

History: 1953 Comp., 72-13-75, enacted by Laws 1965, ch. 248, 63; 1979, ch. 144, 56; 1997, ch. 67, 6.



Section 7-1-63 - Assessment of tax due; application of payment.

7-1-63. Assessment of tax due; application of payment.

A. If, after any business is transferred to a successor, any tax from operating the business for which the former owner is liable remains due, the successor shall pay the amount due within thirty days. If the successor fails to pay within thirty days of the date notice provided for in Section 7-1-62 NMSA 1978 was mailed or if a certificate was not requested, the department shall assess the successor the amount due.

B. Upon the payment of the amount due from the amount placed in a trust account as provided by Subsection C of Section 7-1-61 NMSA 1978, the balance, if any, remaining may be released to the former owner or otherwise lawfully disposed of. The former owner shall be credited with the payment of tax.

C. A successor may discharge an assessment made pursuant to this section by paying to the department the full value of the transferred tangible and intangible property. The successor shall remain liable for the amount assessed, however, until the amount is paid if:

(1) the business has been transferred to evade or defeat any tax;

(2) the transfer of the business amounts to a de facto merger, consolidation or mere continuation of the transferor's business; or

(3) the successor has assumed the liability.

History: 1953 Comp., 72-13-76, enacted by Laws 1965, ch. 248, 64; 1979, ch. 144, 57; 1997, ch. 67, 7.



Section 7-1-65 - Reciprocal enforcement of tax judgments.

7-1-65. Reciprocal enforcement of tax judgments.

A. The courts of the state shall recognize and enforce the tax judgments of other jurisdictions to the same extent to which the courts of the other jurisdictions would recognize and enforce similar tax judgments of this state or its political subdivisions, agencies or instrumentalities, except as provided in Subsection C of this section.

B. The secretary, with the permission of the attorney general, or the attorney general may employ on a contingency fee basis only members of the bars of other jurisdictions to recover taxes due this state.

C. All property in this state of a judgment debtor is exempt from execution issuing from a tax judgment of another jurisdiction that is in favor of any state for failure to pay that state's income tax on benefits received from a pension or other retirement plan.

History: 1953 Comp., 72-13-78, enacted by Laws 1965, ch. 248, 66; 1992, ch. 55, 15; 1994, ch. 48, 1.



Section 7-1-66 - Immunity of property of Indian nations, tribes or pueblos and of the United States.

7-1-66. Immunity of property of Indian nations, tribes or pueblos and of the United States.

Liens will attach or levy may be made by terms of any provision of the Tax Administration Act to or on property belonging to the United States of America or to an Indian nation, tribe or pueblo or to any Indian only to the extent allowed by law.

History: 1953 Comp., 72-13-79, enacted by Laws 1965, ch. 248, 67; 1995, ch. 70, 3.



Section 7-1-67 - Interest on deficiencies.

7-1-67. Interest on deficiencies.

A. If a tax imposed is not paid on or before the day on which it becomes due, interest shall be paid to the state on that amount from the first day following the day on which the tax becomes due, without regard to any extension of time or installment agreement, until it is paid, except that:

(1) for income tax imposed on a member of the armed services of the United States serving in a combat zone under orders of the president of the United States, interest shall accrue only for the period beginning the day after any applicable extended due date if the tax is not paid;

(2) if the amount of interest due at the time payment is made is less than one dollar ($1.00), then no interest shall be due;

(3) if demand is made for payment of a tax, including accrued interest, and if the tax is paid within ten days after the date of the demand, no interest on the amount paid shall be imposed for the period after the date of the demand;

(4) if a managed audit is completed by the taxpayer on or before the date required, as provided in the agreement for the managed audit, and payment of any tax found to be due is made in full within one hundred eighty days of the date the secretary has mailed or delivered an assessment for the tax to the taxpayer, no interest shall be due on the assessed tax;

(5) when, as the result of an audit or a managed audit, an overpayment of a tax is credited against an underpayment of tax pursuant to Section 7-1-29 NMSA 1978, interest shall accrue from the date the tax was due until the tax is deemed paid;

(6) if the department does not issue an assessment for the tax program and period within the time provided in Subsection D of Section 7-1-11.2 NMSA 1978, interest shall be paid from the first day following the day on which the tax becomes due until the tax is paid, excluding the period between either:

(a) the one hundred eightieth day after giving a notice of outstanding records or books of account and the date of the assessment of the tax; or

(b) the ninetieth day after the expiration of the additional time requested by the taxpayer to comply pursuant to Section 7-1-11.2 NMSA 1978, if such request was granted, and the date of the assessment of the tax; and

(7) if the taxpayer was not provided with proper notices as required in Section 7-1-11.2 NMSA 1978, interest shall be paid from the first day following the day on which the tax becomes due until the tax is paid, excluding the period between one hundred eighty days prior to the date of assessment and the date of assessment.

B. Interest due to the state under Subsection A or D of this section shall be at the underpayment rate established for individuals pursuant to Section 6621 of the Internal Revenue Code computed on a daily basis; provided that if a different rate is specified by a compact or other interstate agreement to which New Mexico is a party, that rate shall be applied to amounts due under the compact or other agreement.

C. Nothing in this section shall be construed to impose interest on interest or interest on the amount of any penalty.

D. If any tax required to be paid in accordance with Section 7-1-13.1 NMSA 1978 is not paid in the manner required by that section, interest shall be paid to the state on the amount required to be paid in accordance with Section 7-1-13.1 NMSA 1978. If interest is due under this subsection and is also due under Subsection A of this section, interest shall be due and collected only pursuant to Subsection A of this section.

History: 1953 Comp., 72-13-80, enacted by Laws 1965, ch. 248, 68; 1982, ch. 18, 14; 1990, ch. 86, 8; 1991, ch. 97, 1; 1993, ch. 5, 10; 1996, ch. 15, 7; 2000, ch. 28, 11; 2001, ch. 16, 7; 2003, ch. 398, 13; 2007, ch. 45, 2; 2007, ch. 262, 4; 2013, ch. 27, 11.



Section 7-1-68 - Interest on overpayments.

7-1-68. Interest on overpayments.

A. As provided in this section, interest shall be allowed and paid on the amount of tax overpaid by a person that is subsequently refunded or credited to that person.

B. Interest on overpayments of tax shall accrue and be paid at the underpayment rate established pursuant to Section 6621 of the Internal Revenue Code, computed on a daily basis; provided that if a different rate is specified by a compact or other interstate agreement to which New Mexico is a party, that rate shall apply to amounts due under the compact or other agreement.

C. Unless otherwise provided by this section, interest on an overpayment not arising from an assessment by the department shall be paid from the date of the claim for refund until a date preceding by not more than thirty days the date of the credit or refund to any person; and interest on an overpayment arising from an assessment by the department shall be paid from the date of overpayment until a date preceding by not more than thirty days the date of the credit or refund to any person.

D. No interest shall be allowed or paid with respect to an amount credited or refunded if:

(1) the amount of interest due is less than one dollar ($1.00);

(2) the credit or refund is made within:

(a) fifty-five days of the date of the complete claim for refund of income tax, pursuant to either the Income Tax Act [Chapter 7, Article 2 NMSA 1978] or the Corporate Income and Franchise Tax Act [Chapter 7, Article 2A NMSA 1978] for the tax year immediately preceding the tax year in which the claim is made;

(b) sixty days of the date of the complete claim for refund of any tax not provided for in this paragraph;

(c) seventy-five days of the date of the complete claim for refund of gasoline tax to users of gasoline off the highways;

(d) one hundred twenty days of the date of the complete claim for refund of tax imposed pursuant to the Resources Excise Tax Act [Chapter 7, Article 25 NMSA 1978], the Severance Tax Act [7-26-1 through 7-26-8 NMSA 1978], the Oil and Gas Severance Tax Act [Chapter 7, Article 29 NMSA 1978], the Oil and Gas Conservation Tax Act [Chapter 7, Article 30 NMSA 1978], the Oil and Gas Emergency School Tax Act [Chapter 7, Article 31 NMSA 1978], the Oil and Gas Ad Valorem Production Tax Act [Chapter 7, Article 32 NMSA 1978], the Natural Gas Processors Tax Act [Chapter 7, Article 33 NMSA 1978] or the Oil and Gas Production Equipment Ad Valorem Tax Act [Chapter 7, Article 34 NMSA 1978]; or

(e) one hundred twenty days of the date of the complete claim for refund of income tax, pursuant to the Income Tax Act or the Corporate Income and Franchise Tax Act, for any tax year more than one year prior to the year in which the claim is made;

(3) Sections 6611(f) and 6611(g) of the Internal Revenue Code, as those sections may be amended or renumbered, prohibit payment of interest for federal income tax purposes;

(4) the credit results from overpayments found in an audit of multiple reporting periods and applied to underpayments found in that audit or refunded as a net overpayment to the taxpayer pursuant to Section 7-1-29 NMSA 1978;

(5) the department applies the credit or refund to an intercept program, to the taxpayer's estimated payment prior to the due date for the estimated payment or to offset prior liabilities of the taxpayer pursuant to Subsection E of Section 7-1-29 NMSA 1978;

(6) the credit or refund results from overpayments the department finds pursuant to Subsection F of Section 7-1-29 NMSA 1978 that exceed the refund claimed by the taxpayer on the return; or

(7) the refund results from a tax credit pursuant to the Investment Credit Act [Chapter 7, Article 9A NMSA 1978], Laboratory Partnership with Small Business Tax Credit Act [Chapter 7, Article 9E NMSA 1978], Technology Jobs and Research and Development Tax Credit Act [Chapter 7, Article 9F NMSA 1978], Film Production Tax Credit Act [Chapter 7, Article 2F NMSA 1978], Affordable Housing Tax Credit Act [Chapter 7, Article 9I NMSA 1978] or a rural job tax credit or high-wage jobs tax credit.

E. Nothing in this section shall be construed to require the payment of interest upon interest.

History: 1953 Comp., 72-13-81, enacted by Laws 1965, ch. 248, 69; 1971, ch. 266, 1; 1979, ch. 144, 59; 1982, ch. 18, 15; 1989, ch. 325, 11; 1994, ch. 44, 1; 1996, ch. 15, 8; 2000, ch. 28, 12; 2001, ch. 16, 8; 2002, ch. 13, 1; 2003, ch. 2, 1; 2003, ch. 439, 6; 2007, ch. 45, 3; 2011, ch. 177, 1; 2013, ch. 27, 12; 2016 (2nd S.S.), ch. 3, 2; 2017, ch. 63, 29.



Section 7-1-69 - Civil penalty for failure to pay tax or file a return.

7-1-69. Civil penalty for failure to pay tax or file a return.

A. Except as provided in Subsection C of this section, in the case of failure due to negligence or disregard of department rules and regulations, but without intent to evade or defeat a tax, to pay when due the amount of tax required to be paid, to pay in accordance with the provisions of Section 7-1-13.1 NMSA 1978 when required to do so or to file by the date required a return regardless of whether a tax is due, there shall be added to the amount assessed a penalty in an amount equal to the greater of:

(1) two percent per month or any fraction of a month from the date the tax was due multiplied by the amount of tax due but not paid, not to exceed twenty percent of the tax due but not paid;

(2) two percent per month or any fraction of a month from the date the return was required to be filed multiplied by the tax liability established in the late return, not to exceed twenty percent of the tax liability established in the late return; or

(3) a minimum of five dollars ($5.00), but the five-dollar ($5.00) minimum penalty shall not apply to taxes levied under the Income Tax Act [Chapter 7, Article 2 NMSA 1978] or taxes administered by the department pursuant to Subsection B of Section 7-1-2 NMSA 1978.

B. No penalty shall be assessed against a taxpayer if the failure to pay an amount of tax when due results from a mistake of law made in good faith and on reasonable grounds.

C. If a different penalty is specified in a compact or other interstate agreement to which New Mexico is a party, the penalty provided in the compact or other interstate agreement shall be applied to amounts due under the compact or other interstate agreement at the rate and in the manner prescribed by the compact or other interstate agreement.

D. In the case of failure, with willful intent to evade or defeat a tax, to pay when due the amount of tax required to be paid, there shall be added to the amount fifty percent of the tax or a minimum of twenty-five dollars ($25.00), whichever is greater, as penalty.

E. If demand is made for payment of a tax, including penalty imposed pursuant to this section, and if the tax is paid within ten days after the date of such demand, no penalty shall be imposed for the period after the date of the demand with respect to the amount paid.

F. If a taxpayer makes electronic payment of a tax but the payment does not include all of the information required by the department pursuant to the provisions of Section 7-1-13.1 NMSA 1978 and if the department does not receive the required information within five business days from the later of the date a request by the department for that information is received by the taxpayer or the due date, the taxpayer shall be subject to a penalty of two percent per month or any fraction of a month from the fifth day following the date the request is received. If a penalty is imposed under Subsection A of this section with respect to the same transaction for the same period, no penalty shall be imposed under this subsection.

G. No penalty shall be imposed on:

(1) tax due in excess of tax paid in accordance with an approved estimated basis pursuant to Section 7-1-10 NMSA 1978;

(2) tax due as the result of a managed audit; or

(3) tax that is deemed paid by crediting overpayments found in an audit or managed audit of multiple periods pursuant to Section 7-1-29 NMSA 1978.

History: 1953 Comp., 72-13-82, enacted by Laws 1965, ch. 248, 70; 1970, ch. 20, 1; 1973, ch. 146, 1; 1982, ch. 18, 16; 1985, ch. 65, 18; 1986, ch. 20, 25; 1987, ch. 169, 6; 1988, ch. 99, 4; 1990, ch. 86, 9; 1992, ch. 55, 16; 1996, ch. 15, 9; 1997, ch. 67, 8; 2000, ch. 28, 13; 2001, ch. 16, 9; 2003, ch. 398, 14; 2007, ch. 45, 4.



Section 7-1-69.1 - Civil penalty for failure to file an information return.

7-1-69.1. Civil penalty for failure to file an information return.

A taxpayer, wholesaler, retailer or rack operator who fails to file an information return on time pursuant to the Gasoline Tax Act [Chapter 7, Article 13 NMSA 1978] or the Special Fuels Supplier Tax Act [Chapter 7, Article 16A NMSA 1978] shall pay a penalty of fifty dollars ($50.00) for each late report. This penalty shall be in addition to other applicable penalties.

History: Laws 2005, ch. 109, 1; 2007, ch. 45, 5.



Section 7-1-69.2 - Civil penalty for failure to correctly file certain deductions.

7-1-69.2. Civil penalty for failure to correctly file certain deductions.

In the case of a taxpayer that deducts gross receipts pursuant to Section 7-9-92 or 7-9-93 NMSA 1978 instead of deducting or exempting gross receipts pursuant to another applicable provision of the Gross Receipts and Compensating Tax Act [Chapter 7, Article 9 NMSA 1978] as required by those sections, there shall be assessed a penalty on the taxpayer in an amount equal to twenty percent of the value of the hold harmless distribution resulting from the incorrect deduction.

History: Laws 2016 (2nd S.S.), ch. 3, 3.



Section 7-1-70 - Civil penalty for bad checks.

7-1-70. Civil penalty for bad checks.

If any payment required to be made by provision of the Tax Administration Act is attempted to be made by check that is not paid upon presentment, such dishonor is presumptive of negligence. The penalty shall never be less than ten dollars ($10.00). This penalty is in addition to any other penalty imposed by law.

History: 1953 Comp., 72-13-83, enacted by Laws 1965, ch. 248, 71; 1996, ch. 15, 10.



Section 7-1-71 - Civil penalty for failure to collect and pay over tax.

7-1-71. Civil penalty for failure to collect and pay over tax.

If any person required to collect and pay over any tax fails, neglects or refuses to collect such tax or to account for and pay over such tax, he shall either pay the amount of tax himself or he shall pay a penalty equal to the total amount of the tax not collected or not accounted for and paid over, in either case in addition to other penalties provided by law.

History: 1953 Comp., 72-13-84, enacted by Laws 1965, ch. 248, 72.



Section 7-1-71.1 - Tax return preparers; requirements; penalties.

7-1-71.1. Tax return preparers; requirements; penalties.

A. The secretary may require by regulation any tax return preparer with respect to any return of income tax or claim for refund with respect to income tax to sign such return or claim for refund.

B. The secretary may require by regulation any tax return preparer with respect to any return of income tax or claim for refund with respect to income tax to furnish the tax return preparer's identification number on such return or claim for refund.

C. Any tax return preparer with respect to any return of income tax or claim for refund with respect to income tax who is required by regulations promulgated by the secretary to sign a return or claim for refund or to furnish an identification number on such return or claim for refund and who fails to sign such return or claim for refund or to furnish an identification number on such return or claim for refund shall pay a penalty of twenty-five dollars ($25.00) for such failure unless it is shown that such failure is due to reasonable cause and not due to willful neglect.

D. Any tax return preparer who endorses or otherwise negotiates, either directly or through an agent, any warrant in respect of the Income Tax Act [Chapter 7, Article 2 NMSA 1978] issued to a taxpayer, other than the tax return preparer, shall pay a penalty of five hundred dollars ($500) with respect to each such warrant; provided that the provisions of this subsection shall not apply with respect to the deposit by a bank, savings and loan association, credit union or other financial corporation of the full amount of the warrant in the taxpayer's account for the benefit of the taxpayer.

E. For the purposes of this section, any penalty determined to be due shall be considered to be tax due.

History: 1978 Comp., 7-1-71.1, enacted by Laws 1985, ch. 65, 19; 2001, ch. 56, 17.



Section 7-1-71.3 - Willful failure to collect and pay over taxes.

7-1-71.3. Willful failure to collect and pay over taxes.

A. A person who is required to collect, account for and pay over a tax imposed by the state and who willfully, with the intent to defraud, fails to collect or truthfully account for and pay over the tax due to the state is guilty of a felony, and upon conviction thereof, shall be fined not more than five thousand dollars ($5,000) or imprisoned for a period of not less than six months and not more than three years, or both, together with the costs of prosecution.

B. As used in this section:

(1) "tax" does not include civil penalties or interest; and

(2) "willfully" means intentionally, deliberately or purposely, but not necessarily maliciously.

History: Laws 2005, ch. 108, 4.



Section 7-1-71.4 - Tax return preparer; electronic filing requirement; penalty.

7-1-71.4. Tax return preparer; electronic filing requirement; penalty.

A. In taxable years beginning on or after January 1, 2008, a tax return preparer who prepares over twenty-five personal income tax returns for a taxable year shall ensure that each return is submitted to the department by a department-approved electronic media, unless a person for whom the preparer files a return requests, in a form prescribed by the department, that the return be filed by other means in accordance with department rule.

B. A tax return preparer shall pay to the department a penalty not to exceed five dollars ($5.00) for each tax return filed in violation of this section.

History: Laws 2007, ch. 127, 2.



Section 7-1-72 - Attempts to evade or defeat tax.

7-1-72. Attempts to evade or defeat tax.

Any person who willfully attempts to evade or defeat any tax or the payment thereof is, in addition to other penalties provided by law, guilty of a felony and, upon conviction thereof, shall be fined not less than one thousand dollars ($1,000) nor more than ten thousand dollars ($10,000), or imprisoned not less than one year nor more than five years, or both such fine and imprisonment, together with the costs of prosecution.

History: 1953 Comp., 72-13-85, enacted by Laws 1965, ch. 248, 73.



Section 7-1-72.1 - Civil penalty; willful attempt to cause evasion of another's tax.

7-1-72.1. Civil penalty; willful attempt to cause evasion of another's tax.

Any person other than the taxpayer who willfully causes or attempts to cause the evasion of a taxpayer's obligation to report and pay tax may be assessed a civil penalty in an amount equal to the amount of the tax, penalty and interest attempted to be evaded.

History: Laws 1997, ch. 67, 9.



Section 7-1-73 - Tax fraud.

7-1-73. Tax fraud.

A. A person is guilty of tax fraud if the person:

(1) willfully makes and subscribes any return, statement or other document that contains or is verified by a written declaration that it is true and correct as to every material matter and that the person does not believe it to be true and correct as to every material matter;

(2) willfully assists in, willfully procures, willfully advises or willfully provides counsel regarding the preparation or presentation of a return, affidavit, claim or other document pursuant to or in connection with any matter arising under the Tax Administration Act or a tax administered by the department, knowing that it is fraudulent or knowing that it is false as to a material matter, whether or not that fraud or falsity is with knowledge or consent of:

(a) the taxpayer or other person liable for taxes owed on the return; or

(b) a person who signs a document stating that the return, affidavit, claim or other document is true, correct and complete to the best of that person's knowledge;

(3) files any return electronically, knowing the information in the return is not true and correct as to every material matter; or

(4) with intent to evade or defeat the payment or collection of any tax, or, knowing that the probable consequences of the person's act will be to evade or defeat the payment or collection of any tax, removes, conceals or releases any property on which levy is authorized or that is liable for payment of tax under the provisions of Section 7-1-61 NMSA 1978, or aids in accomplishing or causes the accomplishment of any of the foregoing.

B. Whoever commits tax fraud when the amount of the tax owed is two hundred fifty dollars ($250) or less is guilty of a petty misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978.

C. Whoever commits tax fraud when the amount of the tax owed is over two hundred fifty dollars ($250) but not more than five hundred dollars ($500) is guilty of a misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978.

D. Whoever commits tax fraud when the amount of the tax owed is over five hundred dollars ($500) but not more than two thousand five hundred dollars ($2,500) is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

E. Whoever commits tax fraud when the amount of the tax owed is over two thousand five hundred dollars ($2,500) but not more than twenty thousand dollars ($20,000) is guilty of a third degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

F. Whoever commits tax fraud when the amount of the tax owed is over twenty thousand dollars ($20,000) is guilty of a second degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

G. In addition to the fines imposed pursuant to this section, a person who commits tax fraud shall pay the costs of the prosecution of the person's case.

H. As used in this section:

(1) "tax" does not include civil penalties or interest; and

(2) "willfully" means intentionally, deliberately or purposely, but not necessarily maliciously.

History: 1953 Comp., 72-13-86, enacted by Laws 1965, ch. 248, 74; 1979, ch. 144, 60; 1989, ch. 325, 12; 1992, ch. 55, 17; 2005, ch. 108, 3; 2006, ch. 29, 1.



Section 7-1-74 - Interference or attempts corruptly, forcibly or by threat to interfere with administration of revenue laws.

7-1-74. Interference or attempts corruptly, forcibly or by threat to interfere with administration of revenue laws.

Whoever forcibly, or by bribe, threat or other corrupt practice obstructs or impedes or attempts to obstruct or impede the due administration of the provisions of the Tax Administration Act shall, upon conviction thereof, be fined not less than two hundred fifty dollars ($250) nor more than ten thousand dollars ($10,000) or imprisoned for not less than three months nor more than one year, or both, together with costs of prosecution.

History: 1953 Comp., 72-13-87, enacted by Laws 1965, ch. 248, 75.



Section 7-1-75 - Assault and battery of a department employee.

7-1-75. Assault and battery of a department employee.

Whoever assaults and batters or attempts to assault and batter an employee of the department acting within the scope of his employment shall, upon conviction thereof, be fined not less than one hundred dollars ($100) nor more than five hundred dollars ($500) or be imprisoned for not less than three days nor more than six months, or both, together with costs of prosecution. Jurisdiction over actions brought under this section is hereby granted to magistrate courts.

History: 1953 Comp., 72-13-87.1, enacted by Laws 1971, ch. 276, 12; 1979, ch. 144, 61.



Section 7-1-76 - Revealing information concerning taxpayers.

7-1-76. Revealing information concerning taxpayers.

A person who reveals to another person any return or return information that is prohibited from being revealed pursuant to Section 7-1-8 NMSA 1978 or who uses a return or return information for any purpose that is not authorized by Sections 7-1-8 through 7-1-8.11 NMSA 1978 is guilty of a misdemeanor and shall, upon conviction thereof, be fined not more than one thousand dollars ($1,000) or imprisoned up to one year, or both, together with costs of prosecution, and shall not be employed by the state for a period of five years after the date of the conviction.

History: 1953 Comp., 72-13-88, enacted by Laws 1965, ch. 248, 76; 1979, ch. 144, 62; 2009, ch. 243, 13; 2017, ch. 63, 30.



Section 7-1-77 - Timeliness when last day for performance falls on Saturday, Sunday or legal holiday.

7-1-77. Timeliness when last day for performance falls on Saturday, Sunday or legal holiday.

When by any provision of the Tax Administration Act the last day for performing any act falls on Saturday, Sunday or a legal state or national holiday, the performance of the act shall be considered timely if it is performed on the next succeeding day which is not a Saturday, Sunday or a legal state or national holiday.

History: 1953 Comp., 72-13-89, enacted by Laws 1965, ch. 248, 80.



Section 7-1-78 - Burden of proof in fraud cases.

7-1-78. Burden of proof in fraud cases.

In any proceeding involving the issue of whether any person has been guilty of fraud or corruption, the burden of proof in respect of such issue shall be upon the secretary or the state.

History: 1953 Comp., 72-13-90, enacted by Laws 1965, ch. 248, 81; 1979, ch. 144, 63; 2001, ch. 56, 18.



Section 7-1-79 - Enforcement officials.

7-1-79. Enforcement officials.

Every individual to whom the director delegates the function of enforcing any of the provisions of the Tax Administration Act:

A. shall be furnished with credentials identifying him; and

B. may request the assistance of any sheriff or deputy sheriff or of the state police in order to perform his duties, which assistance shall be afforded in appropriate circumstances.

History: 1953 Comp., 72-13-91, enacted by Laws 1965, ch. 248, 82; 1979, ch. 144, 64.



Section 7-1-80 - Dissolution or withdrawal of corporation.

7-1-80. Dissolution or withdrawal of corporation.

The secretary of state shall not issue any certificate of dissolution to any taxpayer or allow any corporate taxpayer to withdraw from the state until:

A. the taxpayer files with the secretary of state a certificate signed by the secretary of taxation and revenue or the secretary of taxation and revenue's delegate stating that as of a certain date the taxpayer is not liable for any tax and containing a statement verified by a responsible official of the corporation to the effect that the taxpayer has not engaged in business after the date above specified. If the taxpayer has so engaged in business, any certificate of dissolution or withdrawal shall be of no effect and all liabilities of the corporation shall continue as if no certificate had been granted;

B. a successor, acceptable to the secretary of taxation and revenue or the secretary's delegate, to any corporation requesting dissolution or withdrawal enters into a binding agreement by provision of which the successor assumes full liability for payment of all taxes due or expected to become due from the corporation and certification thereof is given by the secretary of taxation and revenue or the secretary's delegate; or

C. satisfactory security for payment of the taxes due or expected to become due from the corporation is furnished in accordance with the provisions of Section 7-1-54 NMSA 1978 and certification thereof is given by the secretary of taxation and revenue or the secretary's delegate.

History: 1953 Comp., 72-13-92, enacted by Laws 1965, ch. 248, 83; 1979, ch. 144, 65; 1985, ch. 65, 20; 1993, ch. 30, 11; 2013, ch. 75, 8.



Section 7-1-82 - Transfer, assignment, sale, lease or renewal of liquor license.

7-1-82. Transfer, assignment, sale, lease or renewal of liquor license.

A. The director of the alcohol and gaming division of the regulation and licensing department shall not allow the transfer, assignment, lease or sale of any liquor license pursuant to the provisions of the Liquor Control Act [60-3A-1 NMSA 1978 et seq.] until the director receives written notification from the secretary or secretary's delegate that:

(1) the licensee or any person authorized to use the license is not a delinquent taxpayer as defined in Section 7-1-16 NMSA 1978; or

(2) the transferee, assignee, buyer or lessee has entered into a written agreement with the secretary or secretary's delegate in which the transferee, assignee, buyer or lessee has assumed full liability for payment of all taxes due or which may become due from engaging in business authorized by the liquor license.

B. The director of the alcohol and gaming division of the regulation and licensing department shall not allow the renewal of any liquor license pursuant to the provisions of the Liquor Control Act until the director receives notification from the secretary or secretary's delegate that on a certain date:

(1) there is no assessed tax liability from engaging in business authorized by the liquor license or, if there is assessed tax liability, the licensee is not a delinquent taxpayer; and

(2) there are no unfiled tax returns due from engaging in business authorized by the liquor license.

History: 1953 Comp., 72-13-94, enacted by Laws 1973, ch. 179, 1; 1975, ch. 116, 5; 1979, ch. 144, 66; 1995, ch. 70, 4.



Section 7-1-83 - Business and employee status during disaster response period.

7-1-83. Business and employee status during disaster response period.

A. An out-of-state business that conducts operations within the state for purposes of performing disaster- or emergency-related work in response to a declared state disaster or emergency during the disaster response period shall not be considered to have established a level of presence that would require that business to register, file or remit state or local taxes or fees, including gross receipts taxes or property tax on equipment brought into the state temporarily for use during the disaster response period and subsequently removed from the state. For purposes of any state or local tax on or measured by, in whole or in part, net or gross income or receipts, all activity of the out-of-state business that is conducted in this state pursuant to this section shall be disregarded with respect to any filing requirements for such tax, including the filing required for a unitary or combined group of which the out-of-state business may be a part. For the purpose of apportioning income, revenue or receipts, the performance by an out-of-state business of any work in accordance with this section shall not be sourced to or otherwise impact or increase the amount of income, revenue or receipts apportioned to this state.

B. An out-of-state employee shall not be considered to have established residency or a presence in the state that would require that person or that person's employer to file and pay income taxes or to be subjected to tax withholdings or to file and pay any other state or local tax or fee during the disaster response period. This includes any related state or local employer withholding and remittance obligations but does not include any transaction taxes or fees pursuant to Subsection C of this section.

C. Out-of-state businesses and out-of-state employees shall be required to pay transaction taxes and fees, including fuel taxes or gross receipts taxes on materials or services consumed or used in the state subject to gross receipts tax, hotel taxes, car rental taxes or fees that the out-of-state affiliated business or out-of-state employee purchases for use or consumption in the state during the disaster response period, unless such taxes are otherwise exempted during a disaster response period.

D. An out-of-state business or out-of-state employee that remains in the state after the disaster response period will become subject to the state's normal standards for establishing residency or presence or doing business in the state and will therefore become responsible for any business or employee tax requirements that ensue.

E. As used in this section:

(1) "critical infrastructure" means property, equipment and related support facilities that service multiple customers or residents, including real and personal property such as buildings, offices, lines, poles, pipes, structures and equipment that is owned or used by:

(a) communications networks;

(b) electric generation, transmission and distribution systems;

(c) natural gas and natural gas liquids gathering, processing, storage, transmission and distribution systems;

(d) crude oil and refined product pipelines; and

(e) water pipelines;

(2) "declared state disaster or emergency" means a disaster or emergency event for which:

(a) a governor's state of emergency proclamation has been issued;

(b) a presidential declaration of a federal major disaster or emergency has been issued; or

(c) another authorized official of the state receives notification from a registered business of a disaster or emergency and that official designates the event as a declared state disaster or emergency, thereby invoking the provisions of this section;

(3) "disaster- or emergency-related work" means repairing, renovating, installing, building, rendering services or conducting other business activities that relate to critical infrastructure that has been damaged, impaired or destroyed by a declared state disaster or emergency;

(4) "disaster response period" means a period that begins ten days prior to the first day of the governor's proclamation, the president's declaration or the designation by another authorized official of the state of a declared state disaster or emergency and that extends sixty calendar days after the declared state disaster or emergency;

(5) "out-of-state business" means a business entity that, except for disaster- or emergency-related work, has no presence in the state and that conducts no business in the state and whose services are requested by a registered business or by a state or local government for purposes of performing disaster- or emergency-related work in the state. "Out-of-state business" includes a business entity that is affiliated with a registered business in the state solely through common ownership and that has no registrations or tax filings or nexus in the state other than disaster- or emergency-related work during the tax year immediately preceding the declared state disaster or emergency;

(6) "out-of-state employee" means an employee who does not work in the state, except for disaster- or emergency-related work during the disaster response period; and

(7) "registered business in the state" means a business entity that is currently registered to do business in the state prior to the declared state disaster or emergency.

History: Laws 2016, ch. 59, 2.






Article 1A - Project Mainstream Employment Tax Credit



Article 1B - Administrative Hearings Office

Section 7-1B-1 - Short title.

7-1B-1. Short title.

Sections 1 through 9 [7-1B-1 through 7-1B-9 NMSA 1978] of this act may be cited as the "Administrative Hearings Office Act".

History: Laws 2015, ch. 73, 1.



Section 7-1B-2 - Administrative hearings office; created.

7-1B-2. Administrative hearings office; created.

The "administrative hearings office" is created and is administratively attached pursuant to the provisions of Section 9-1-7 NMSA 1978 to the department of finance and administration.

History: Laws 2015, ch. 73, 2.



Section 7-1B-3 - Chief hearing officer; appointment.

7-1B-3. Chief hearing officer; appointment.

The head of the administrative hearings office is the "chief hearing officer", who shall be appointed for a term of six years, except that the initial term shall begin on July 1, 2015 and shall end on December 31, 2015. The chief hearing officer may be reappointed to successive terms. An appointed chief hearing officer shall serve and have all the duties, responsibilities and authority of that office during the period of time prior to appointment of a new chief hearing officer. The initial chief hearing officer shall be the person who is the chief of the hearings bureau of the taxation and revenue department on July 1, 2015. The chief hearing officer shall be removed only for malfeasance, misfeasance or abuse of office.

History: Laws 2015, ch. 73, 3.



Section 7-1B-4 - Chief hearing officer selection committee; duties.

7-1B-4. Chief hearing officer selection committee; duties.

A. The "chief hearing officer selection committee" is created and consists of nine members, including:

(1) four members who are selected by the New Mexico legislative council, no more than two of whom are from the same political party;

(2) four members who are selected by the governor, no more than two of whom are from the same political party; and

(3) a committee chair, whom a majority of the other eight members select and who is:

(a) not a candidate for the position of chief hearing officer; and

(b) either a former chief of the hearings bureau of the taxation and revenue department, a former chief hearing officer or another person with extensive knowledge of the tax law.

B. The chief hearing officer selection committee shall meet exclusively for the purpose of nominating persons to fill a current or impending vacancy in the position of chief hearing officer of the administrative hearings office. The committee shall actively solicit, accept and evaluate applications for the position of chief hearing officer and may require applicants to submit any information that the committee deems relevant to the consideration of applications. Within ninety days before the date on which the term of a chief hearing officer ends or no later than thirty days after the occurrence of a vacancy in the chief hearing officer position, the chief hearing officer selection committee shall convene and, within thirty days after convening, submit to the governor the names of persons who:

(1) are attorneys licensed to practice law in New Mexico or another state;

(2) have knowledge of the tax law and substantial experience making the record in an administrative hearing suitable for judicial review; and

(3) are recommended for appointment to the position by a majority of the committee.

C. Immediately after receiving nominations for chief hearing officer, the governor may make one request of the committee for submission of additional names. The committee shall promptly submit those additional names if a majority of the committee finds that additional persons would be qualified and recommends those persons for appointment as chief hearing officer. The governor shall fill a vacancy or appoint a successor to fill an impending vacancy in the office of chief hearing officer within thirty days after receiving final nominations from the committee by appointing one of the persons nominated by the committee.

D. The chief hearing officer selection committee is administratively attached pursuant to the provisions of Section 9-1-7 NMSA 1978 to the department of finance and administration.

History: Laws 2015, ch. 73, 4.



Section 7-1B-5 - Chief hearing officer; powers and duties; employees of the office.

7-1B-5. Chief hearing officer; powers and duties; employees of the office.

A. The chief hearing officer may:

(1) adopt and promulgate rules pertaining to administrative hearings; and

(2) subject to appropriations, hire and contract for such professional, technical and support staff as needed to carry out the functions of the administrative hearings office; provided that such hiring and contracting be without regard to party affiliation and solely on the grounds of competence and fitness to perform the duties of the position. Employees of the administrative hearings office, except the chief hearing officer, are subject to the provisions of the Personnel Act [Chapter 10, Article 9 NMSA 1978].

B. The chief hearing officer shall:

(1) oversee the administrative hearings office; and

(2) considering the knowledge and experience of particular hearing officers, efficiency in the hearing process and potential conflicts of interest, assign and distribute the work of the office.

History: Laws 2015, ch. 73, 5.



Section 7-1B-6 - Hearing officer code of conduct; independence.

7-1B-6. Hearing officer code of conduct; independence.

A. The chief hearing officer shall:

(1) adopt and promulgate a hearing officer code of conduct; and

(2) periodically evaluate each hearing officer's performance for competency, efficiency and professional demeanor in accord with relevant legal standards and the hearing officer code of conduct.

B. The chief hearing officer shall ensure that each hearing officer has decisional independence; however, the chief hearing officer may:

(1) consult with a hearing officer about a genuine question of law; and

(2) review with a hearing officer any issue on appeal addressed by a court of this state.

C. The administrative hearings office shall:

(1) hear all tax protests pursuant to the provisions of the Tax Administration Act [Chapter 7, Article 1 NMSA 1978];

(2) hear property tax protests pursuant to the provisions of the Property Tax Code [Articles 35 through 38 of Chapter 7];

(3) hear all certificate-denial protests pursuant to the provisions of Section 13-1-22 NMSA 1978;

(4) conduct all adjudicatory hearings pursuant to the Motor Vehicle Code [Articles 1 through 8 of Chapter 66 NMSA 1978 except 66-7-102.1 NMSA 1978];

(5) conduct all driver's license revocation hearings pursuant to the provisions of the Implied Consent Act [66-8-105 through 66-8-112 NMSA 1978];

(6) make and preserve a complete record of all proceedings; and

(7) maintain confidentiality regarding taxpayer information as required by the provisions of Section 7-1-8 NMSA 1978.

D. In hearings conducted pursuant to the Tax Administration Act, Section 13-1-22 NMSA 1978 and the Motor Vehicle Code:

(1) the Rules of Evidence do not apply. The hearing officer may require reasonable substantiation of statements or records tendered, the accuracy or truth of which is in reasonable doubt, to rule on the admissibility of evidence. A taxpayer or the taxation and revenue department may request a written ruling on a contested question of evidence in a matter in which the taxpayer has filed a written protest and for which that protest is pending. The administrative hearings office shall issue a copy of its written ruling to the taxation and revenue department at the time the ruling is issued to the taxpayer;

(2) the Rules of Civil Procedure for the District Courts do not apply. The hearing officer shall conduct a hearing to allow the ample and fair presentation of complaints and defenses. The hearing officer shall hear arguments, permit discovery, entertain and dispose of motions, require written expositions of the case as the circumstances justify and render a decision in accordance with the law and the evidence presented and admitted. A taxpayer or the taxation and revenue department may request a written ruling on a contested question of procedure in a matter in which the taxpayer has filed a written protest and for which that protest is pending. The administrative hearings office shall issue a copy of its written ruling to the taxation and revenue department at the time the ruling is issued to the taxpayer; and

(3) the hearing officer may administer oaths and issue subpoenas for the attendance of witnesses and the production of relevant books and papers, and for hearings conducted for a license suspension pursuant to Section 66-5-30 NMSA 1978, the hearing officer may require a reexamination of the licensee.

History: Laws 2015, ch. 73, 6.



Section 7-1B-7 - Certain actions prohibited.

7-1B-7. Certain actions prohibited.

A hearing officer shall not:

A. engage or participate in any way in the enforcement or formulation of general tax policy other than to conduct hearings. A taxpayer or the taxation and revenue department may request that the chief hearing officer determine whether a hearing officer has engaged or participated in the enforcement or formulation of general tax policy and whether that engagement or participation affects the hearing officer's impartiality in a particular matter. To avoid actual or apparent prejudice, the chief hearing officer may designate another hearing officer for the matter; and

B. engage in ex-parte communications concerning the substantive issues of any matter that has been protested while that matter is pending. If the chief hearing officer determines that a hearing officer has engaged in prohibited ex-parte communications, the chief hearing officer shall designate another hearing officer for that matter.

History: Laws 2015, ch. 73, 7.



Section 7-1B-8 - Tax protests; procedures.

7-1B-8. Tax protests; procedures.

A. Upon timely receipt of a tax protest filed pursuant to the provisions of Section 7-1-24 NMSA 1978, the taxation and revenue department shall promptly acknowledge the protest by letter to the protesting taxpayer or the taxpayer's representative. If the protest is not filed in accordance with the provisions of Section 7-1-24 NMSA 1978, the department shall inform the taxpayer of the deficiency and the opportunity to correct it. Within forty-five days after receipt of a protest filed pursuant to the provisions of Section 7-1-24 NMSA 1978 that has not been resolved, the taxation and revenue department shall request from the administrative hearings office a hearing and shall send to the office a copy of the protest. The chief hearing officer shall promptly designate a hearing officer and shall set a date for a hearing to take place within ninety days after receipt of a protest filed pursuant to Section 7-1-24 NMSA 1978.

B. A taxpayer may appear at the hearing on the taxpayer's own behalf or may be represented by a bona fide employee, an attorney, a certified public accountant or, with respect only to tax imposed pursuant to the Income Tax Act [Chapter 7, Article 2 NMSA 1978], a person who is an enrolled agent for federal income tax purposes. If the taxation and revenue department and the taxpayer agree, the hearing may be conducted via videoconference. At the beginning of the hearing, the hearing officer shall inform the taxpayer of the taxpayer's right to representation. A hearing shall not be open to the public except upon request of the taxpayer. A hearing officer may postpone or continue a hearing at the hearing officer's discretion.

C. Within thirty days after the hearing, the hearing officer shall inform the taxation and revenue department and the taxpayer in writing of the decision and, pursuant to the provisions of Section 7-1-25 NMSA 1978, of the aggrieved party's right to, and the requirements for perfection of, an appeal from the decision to the court of appeals and of the consequences of a failure to appeal. The written decision shall embody an order granting or denying the relief requested or granting or denying a part of the relief requested, as appropriate.

D. A taxpayer with two or more protests containing related issues may request that the protests be combined and heard jointly. The hearing officer shall grant the request to combine protests unless it would create an unreasonable burden on the administrative hearings office or the taxation and revenue department.

E. Nothing in this section shall be construed to authorize a criminal proceeding or to authorize an administrative protest of the issuance of a subpoena or summons.

History: Laws 2015, ch. 73, 8.



Section 7-1B-9 - Motor vehicle administrative hearings; procedures.

7-1B-9. Motor vehicle administrative hearings; procedures.

A. A person may dispute the denial of or failure to either allow or deny a license, permit, placard or registration provided for in the Motor Vehicle Code [Articles 1 through 8 of Chapter 66 NMSA 1978 except 66-7-102.1 NMSA 1978]. Upon timely receipt of a protest, the chief hearing officer shall promptly designate a hearing officer to conduct a hearing and shall set a date for the hearing. On that date, the hearing officer shall hear the protest.

B. A person may appear at a hearing set pursuant to the provisions of Subsection A of this section for the person's self or be represented by a bona fide employee or an attorney. A hearing shall not be open to the public except if held pursuant to the provisions of the Implied Consent Act [66-8-105 through 66-8-112 NMSA 1978] or upon request of the person. A hearing officer may postpone or continue a hearing.

C. At the beginning of the hearing, the hearing officer shall inform the person of the person's right to representation. Within thirty days after the hearing, the hearing officer shall inform the protestant in writing of the decision and of the protestant's right to, and the requirements for perfection of, an appeal from the decision to the district court and of the consequences of a failure to appeal. The written decision shall embody an order granting or denying the relief requested or granting such part of the relief requested, as appropriate.

D. If the protestant or the secretary of taxation and revenue is dissatisfied with the decision and order of the hearing officer, the party may appeal pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

E. No court of this state has jurisdiction to entertain a proceeding by any person in which the person calls into question the application to that person of any provision of the Motor Vehicle Code, except as a consequence of the appeal by that person to the district court from the action and order of the hearing officer as provided for in this section.

F. Nothing in this section shall be construed to authorize a criminal proceeding or to authorize an administrative protest of the issuance of a subpoena or summons.

History: Laws 2015, ch. 73, 9.






Article 2 - Income Tax General Provisions

Section 7-2-1 - Short title.

7-2-1. Short title.

Chapter 7, Article 2 NMSA 1978 may be cited as the "Income Tax Act".

History: 1953 Comp., 72-15A-1, enacted by Laws 1965, ch. 202, 1; 1979, ch. 92, 1.



Section 7-2-2 - Definitions.

7-2-2. Definitions.

For the purpose of the Income Tax Act and unless the context requires otherwise:

A. "adjusted gross income" means adjusted gross income as defined in Section 62 of the Internal Revenue Code, as that section may be amended or renumbered;

B. "base income":

(1) means, for estates and trusts, that part of the estate's or trust's income defined as taxable income and upon which the federal income tax is calculated in the Internal Revenue Code for income tax purposes plus, for taxable years beginning on or after January 1, 1991, the amount of the net operating loss deduction allowed by Section 172(a) of the Internal Revenue Code, as that section may be amended or renumbered, and taken by the taxpayer for that year;

(2) means, for taxpayers other than estates or trusts, that part of the taxpayer's income defined as adjusted gross income plus, for taxable years beginning on or after January 1, 1991, the amount of the net operating loss deduction allowed by Section 172(a) of the Internal Revenue Code, as that section may be amended or renumbered, and taken by the taxpayer for that year;

(3) includes, for all taxpayers, any other income of the taxpayer not included in adjusted gross income but upon which a federal tax is calculated pursuant to the Internal Revenue Code for income tax purposes, except amounts for which a calculation of tax is made pursuant to Section 55 of the Internal Revenue Code, as that section may be amended or renumbered; "base income" also includes interest received on a state or local bond; and

(4) includes, for all taxpayers, an amount deducted pursuant to Section 7-2-32 NMSA 1978 in a prior taxable year if:

(a) such amount is transferred to another qualified tuition program, as defined in Section 529 of the Internal Revenue Code, not authorized in the Education Trust Act [Chapter 21, Article 21K NMSA 1978]; or

(b) a distribution or refund is made for any reason other than: 1) to pay for qualified higher education expenses, as defined pursuant to Section 529 of the Internal Revenue Code; or 2) upon the beneficiary's death, disability or receipt of a scholarship;

C. "compensation" means wages, salaries, commissions and any other form of remuneration paid to employees for personal services;

D. "department" means the taxation and revenue department, the secretary or any employee of the department exercising authority lawfully delegated to that employee by the secretary;

E. "fiduciary" means a guardian, trustee, executor, administrator, committee, conservator, receiver, individual or corporation acting in any fiduciary capacity;

F. "filing status" means "married filing joint returns", "married filing separate returns", "head of household", "surviving spouse" and "single", as those terms are generally defined for federal tax purposes;

G. "fiscal year" means any accounting period of twelve months ending on the last day of any month other than December;

H. "head of household" means "head of household" as generally defined for federal income tax purposes;

I. "individual" means a natural person, an estate, a trust or a fiduciary acting for a natural person, trust or estate;

J. "Internal Revenue Code" means the United States Internal Revenue Code of 1986, as amended;

K. "lump-sum amount" means, for the purpose of determining liability for federal income tax, an amount that was not included in adjusted gross income but upon which the five-year-averaging or the ten-year-averaging method of tax computation provided in Section 402 of the Internal Revenue Code, as that section may be amended or renumbered, was applied;

L. "modified gross income" means all income of the taxpayer and, if any, the taxpayer's spouse and dependents, undiminished by losses and from whatever source, including:

(1) compensation;

(2) net profit from business;

(3) gains from dealings in property;

(4) interest;

(5) net rents;

(6) royalties;

(7) dividends;

(8) alimony and separate maintenance payments;

(9) annuities;

(10) income from life insurance and endowment contracts;

(11) pensions;

(12) discharge of indebtedness;

(13) distributive share of partnership income;

(14) income in respect of a decedent;

(15) income from an interest in an estate or a trust;

(16) social security benefits;

(17) unemployment compensation benefits;

(18) workers' compensation benefits;

(19) public assistance and welfare benefits;

(20) cost-of-living allowances; and

(21) gifts;

M. "modified gross income" excludes:

(1) payments for hospital, dental, medical or drug expenses to or on behalf of the taxpayer;

(2) the value of room and board provided by federal, state or local governments or by private individuals or agencies based upon financial need and not as a form of compensation;

(3) payments pursuant to a federal, state or local government program directly or indirectly to a third party on behalf of the taxpayer when identified to a particular use or invoice by the payer; or

(4) payments for credits and rebates pursuant to the Income Tax Act and made for a credit pursuant to Section 7-3-9 NMSA 1978;

N. "net income" means, for estates and trusts, base income adjusted to exclude amounts that the state is prohibited from taxing because of the laws or constitution of this state or the United States and means, for taxpayers other than estates or trusts, base income adjusted to exclude:

(1) an amount equal to the standard deduction allowed the taxpayer for the taxpayer's taxable year by Section 63 of the Internal Revenue Code, as that section may be amended or renumbered;

(2) an amount equal to the itemized deductions defined in Section 63 of the Internal Revenue Code, as that section may be amended or renumbered, allowed the taxpayer for the taxpayer's taxable year less the amount excluded pursuant to Paragraph (1) of this subsection and less the amount of state and local income and sales taxes included in the taxpayer's itemized deductions;

(3) an amount equal to the product of the exemption amount allowed for the taxpayer's taxable year by Section 151 of the Internal Revenue Code, as that section may be amended or renumbered, multiplied by the number of personal exemptions allowed for federal income tax purposes;

(4) income from obligations of the United States of America less expenses incurred to earn that income;

(5) other amounts that the state is prohibited from taxing because of the laws or constitution of this state or the United States;

(6) for taxable years that began prior to January 1, 1991, an amount equal to the sum of:

(a) net operating loss carryback deductions to that year from taxable years beginning prior to January 1, 1991 claimed and allowed, as provided by the Internal Revenue Code; and

(b) net operating loss carryover deductions to that year claimed and allowed;

(7) for taxable years beginning on or after January 1, 1991 and prior to January 1, 2013, an amount equal to the sum of any net operating loss carryover deductions to that year claimed and allowed, provided that the amount of any net operating loss carryover from a taxable year beginning on or after January 1, 1991 and prior to January 1, 2013 may be excluded only as follows:

(a) in the case of a timely filed return, in the taxable year immediately following the taxable year for which the return is filed; or

(b) in the case of amended returns or original returns not timely filed, in the first taxable year beginning after the date on which the return or amended return establishing the net operating loss is filed; and

(c) in either case, if the net operating loss carryover exceeds the amount of net income exclusive of the net operating loss carryover for the taxable year to which the exclusion first applies, in the next four succeeding taxable years in turn until the net operating loss carryover is exhausted for any net operating loss carryover from a taxable year prior to January 1, 2013; in no event shall a net operating loss carryover from a taxable year beginning prior to January 1, 2013 be excluded in any taxable year after the fourth taxable year beginning after the taxable year to which the exclusion first applies;

(8) for taxable years beginning on or after January 1, 2013, an amount equal to the sum of any net operating loss carryover deductions to that year claimed and allowed; provided that the amount of any net operating loss carryover may be excluded only as follows:

(a) in the case of a timely filed return, in the taxable year immediately following the taxable year for which the return is filed; or

(b) in the case of amended returns or original returns not timely filed, in the first taxable year beginning after the date on which the return or amended return establishing the net operating loss is filed; and

(c) in either case, if the net operating loss carryover exceeds the amount of net income exclusive of the net operating loss carryover for the taxable year to which the exclusion first applies, in the next nineteen succeeding taxable years in turn until the net operating loss carryover is exhausted for any net operating loss carryover from a taxable year beginning on or after January 1, 2013; in no event shall a net operating loss carryover from a taxable year beginning: 1) prior to January 1, 2013 be excluded in any taxable year after the fourth taxable year beginning after the taxable year to which the exclusion first applies; and 2) on or after January 1, 2013 be excluded in any taxable year after the nineteenth taxable year beginning after the taxable year to which the exclusion first applies; and

(9) for taxable years beginning on or after January 1, 2011, an amount equal to the amount included in adjusted gross income that represents a refund of state and local income and sales taxes that were deducted for federal tax purposes in taxable years beginning on or after January 1, 2010;

O. "net operating loss" means any net operating loss, as defined by Section 172(c) of the Internal Revenue Code, as that section may be amended or renumbered, for a taxable year as further increased by the income, if any, from obligations of the United States for that year less related expenses;

P. "net operating loss carryover" means the amount, or any portion of the amount, of a net operating loss for any taxable year that, pursuant to Paragraph (6), (7) or (8) of Subsection N of this section, may be excluded from base income;

Q. "nonresident" means every individual not a resident of this state;

R. "person" means any individual, estate, trust, receiver, cooperative association, club, corporation, company, firm, partnership, limited liability company, joint venture, syndicate or other association; "person" also means, to the extent permitted by law, any federal, state or other governmental unit or subdivision or agency, department or instrumentality thereof;

S. "resident" means an individual who is domiciled in this state during any part of the taxable year or an individual who is physically present in this state for one hundred eighty-five days or more during the taxable year; but any individual, other than someone who was physically present in the state for one hundred eighty-five days or more during the taxable year, who, on or before the last day of the taxable year, changed the individual's place of abode to a place without this state with the bona fide intention of continuing actually to abide permanently without this state is not a resident for the purposes of the Income Tax Act for periods after that change of abode;

T. "secretary" means the secretary of taxation and revenue or the secretary's delegate;

U. "state" means any state of the United States, the District of Columbia, the commonwealth of Puerto Rico, any territory or possession of the United States or any political subdivision of a foreign country;

V. "state or local bond" means a bond issued by a state other than New Mexico or by a local government other than one of New Mexico's political subdivisions, the interest from which is excluded from income for federal income tax purposes under Section 103 of the Internal Revenue Code, as that section may be amended or renumbered;

W. "surviving spouse" means "surviving spouse" as generally defined for federal income tax purposes;

X. "taxable income" means net income less any lump-sum amount;

Y. "taxable year" means the calendar year or fiscal year upon the basis of which the net income is computed under the Income Tax Act and includes, in the case of the return made for a fractional part of a year under the provisions of the Income Tax Act, the period for which the return is made; and

Z. "taxpayer" means any individual subject to the tax imposed by the Income Tax Act.

History: 1978 Comp., 7-2-2, enacted by Laws 1986, ch. 20, 26; 1987, ch. 277, 1; 1988, ch. 41, 1; 1990, ch. 49, 1; 1991, ch. 9, 24; 1993, ch. 307, 1; 2003, ch. 13, 1; 2003, ch. 275, 1; 2007, ch. 45, 7; 2010 (2nd S.S.), ch. 7, 7; 2014, ch. 53, 1.



Section 7-2-3 - Imposition and levy of tax.

7-2-3. Imposition and levy of tax.

A tax is imposed at the rates specified in the Income Tax Act upon the net income of every resident individual and upon the net income of every nonresident individual employed or engaged in the transaction of business in, into or from this state, or deriving any income from any property or employment within this state.

History: 1953 Comp., 72-15A-3, enacted by Laws 1965, ch. 202, 3; 1979, ch. 92, 2; 1981, ch. 37, 14.



Section 7-2-4 - Exemptions.

7-2-4. Exemptions.

No income tax shall be imposed upon:

A. a trust organized or created in the United States and forming part of a stock bonus, pension or profit-sharing plan of an employer for the exclusive benefit of his employees or their beneficiaries, which trust is exempt from taxation under the provisions of the Internal Revenue Code; or

B. religious, educational, benevolent or other organizations not organized for profit which are exempt from income taxation under the Internal Revenue Code except to the extent that such income is subject to federal income taxation as "unrelated business income" under the Internal Revenue Code.

History: 1953 Comp., 72-15A-4, enacted by Laws 1965, ch. 202, 4; 1969, ch. 152, 2; 1971, ch. 20, 2; 1981, ch. 37, 15.



Section 7-2-5.2 - Exemption; income of persons sixty-five and older or blind.

7-2-5.2. Exemption; income of persons sixty-five and older or blind.

Any individual sixty-five years of age or older or who, for federal income tax purposes, is blind may claim an exemption in an amount specified in Subsections A through C of this section not to exceed eight thousand dollars ($8,000) of income includable except for this exemption in net income. Individuals having income both within and without this state shall apportion this exemption in accordance with regulations of the secretary:

A. for married individuals filing separate returns, for any taxable year beginning on or after January 1, 1987:

If adjusted

gross income is:

The maximum amount of

exemption allowable under

this section shall be:

Not over $15,000

$8,000

Over $15,000 but not over $16,500

$7,000

Over $16,500 but not over $18,000

$6,000

Over $18,000 but not over $19,500

$5,000

Over $19,500 but not over $21,000

$4,000

Over $21,000 but not over $22,500

$3,000

Over $22,500 but not over $24,000

$2,000

Over $24,000 but not over $25,500

$1,000

Over $25,500

0.

B. for heads of household, surviving spouses and married individuals filing joint returns, for any taxable year beginning on or after January 1, 1987:

If adjusted

gross income is:

The maximum amount of

exemption allowable under

this section shall be:

Not over $30,000

$8,000

Over $30,000 but not over $33,000

$7,000

Over $33,000 but not over $36,000

$6,000

Over $36,000 but not over $39,000

$5,000

Over $39,000 but not over $42,000

$4,000

Over $42,000 but not over $45,000

$3,000

Over $45,000 but not over $48,000

$2,000

Over $48,000 but not over $51,000

$1,000

Over $51,000

0.

C. for single individuals, for any taxable year beginning on or after January 1, 1987:

If adjusted

gross income is:

The maximum amount of

exemption allowable under

this section shall be:

Not over $18,000

$8,000

Over $18,000 but not over $19,500

$7,000

Over $19,500 but not over $21,000

$6,000

Over $21,000 but not over $22,500

$5,000

Over $22,500 but not over $24,000

$4,000

Over $24,000 but not over $25,500

$3,000

Over $25,500 but not over $27,000

$2,000

Over $27,000 but not over $28,500

$1,000

Over $28,500

0.

History: 1978 Comp., 7-2-5.2, enacted by Laws 1985, ch. 114, 1; 1987, ch. 264, 6.



Section 7-2-5.5 - Exemption; earnings by Indians, their Indian spouses and Indian dependents on Indian lands.

7-2-5.5. Exemption; earnings by Indians, their Indian spouses and Indian dependents on Indian lands.

Income earned by a member of a New Mexico federally recognized Indian nation, tribe, band or pueblo, his spouse or dependent, who is a member of a New Mexico federally recognized Indian nation, tribe, band or pueblo, is exempt from state income tax if the income is earned from work performed within and the member, spouse or dependent lives within the boundaries of the Indian member's or the spouse's reservation or pueblo grant or within the boundaries of lands held in trust by the United States for the benefit of the member or spouse or his nation, tribe, band or pueblo, subject to restriction against alienation imposed by the United States.

History: Laws 1995, ch. 42, 1.



Section 7-2-5.6 - Exemption; medical care savings accounts.

7-2-5.6. Exemption; medical care savings accounts.

Except as provided in Section 6 [59A-23D-6 NMSA 1978] of this act, employer and employee contributions to medical care savings accounts established pursuant to the Medical Care Savings Account Act [Chapter 59A, Article 23D NMSA 1978], the interest earned on those accounts and money reimbursed to an employee for eligible medical expenses from those accounts or money advanced to the employee by the employer for eligible medical expenses pursuant to that act are exempt from taxation.

History: Laws 1995, ch. 93, 8.



Section 7-2-5.7 - Exemption; income of individuals one hundred years of age or older.

7-2-5.7. Exemption; income of individuals one hundred years of age or older.

The income of an individual who is a natural person, who is one hundred years of age or older and who is not a dependent of another individual is exempt from state income tax.

History: Laws 2002, ch. 58, 1.



Section 7-2-5.8 - Exemption for low- and middle-income taxpayers.

7-2-5.8. Exemption for low- and middle-income taxpayers.

A. An individual may claim an exemption in an amount specified in Subsections B through D of this section not to exceed an amount equal to the number of federal exemptions multiplied by two thousand five hundred dollars ($2,500) of income includable, except for this exemption, in net income.

B. For a married individual filing a separate return with adjusted gross income up to twenty-seven thousand five hundred dollars ($27,500):

(1) if the adjusted gross income is not over fifteen thousand dollars ($15,000), the amount of the exemption pursuant to this section shall be two thousand five hundred dollars ($2,500) for each federal exemption; and

(2) if the adjusted gross income is over fifteen thousand dollars ($15,000) but not over twenty-seven thousand five hundred dollars ($27,500), the amount of the exemption pursuant to this section for each federal exemption shall be calculated as follows:

(a) two thousand five hundred dollars ($2,500); less

(b) twenty percent of the amount obtained by subtracting fifteen thousand dollars ($15,000) from the adjusted gross income.

C. For single individuals with adjusted gross income up to thirty-six thousand six hundred sixty-seven dollars ($36,667):

(1) if the adjusted gross income is not over twenty thousand dollars ($20,000), the amount of the exemption pursuant to this section shall be two thousand five hundred dollars ($2,500) for each federal exemption; and

(2) if the adjusted gross income is over twenty thousand dollars ($20,000) but not over thirty-six thousand six hundred sixty-seven dollars ($36,667), the amount of the exemption pursuant to this section for each federal exemption shall be calculated as follows:

(a) two thousand five hundred dollars ($2,500); less

(b) fifteen percent of the amount obtained by subtracting twenty thousand dollars ($20,000) from the adjusted gross income.

D. For married individuals filing joint returns, surviving spouses or for heads of households with adjusted gross income up to fifty-five thousand dollars ($55,000):

(1) if the adjusted gross income is not over thirty thousand dollars ($30,000), the amount of the exemption pursuant to this section shall be two thousand five hundred dollars ($2,500) for each federal exemption; and

(2) if the adjusted gross income is over thirty thousand dollars ($30,000) but not over fifty-five thousand dollars ($55,000), the amount of the exemption pursuant to this section for each federal exemption shall be calculated as follows:

(a) two thousand five hundred dollars ($2,500); less

(b) ten percent of the amount obtained by subtracting thirty thousand dollars ($30,000) from the adjusted gross income.

History: Laws 2005, ch. 104, 5; 2007, ch. 45, 8.



Section 7-2-5.9 - Exemption; unreimbursed or uncompensated medical care expenses of individuals sixty-five years of age or older.

7-2-5.9. Exemption; unreimbursed or uncompensated medical care expenses of individuals sixty-five years of age or older.

A. Any individual sixty-five years of age or older may claim an additional exemption from income includable, except for this exemption, in net income in an amount equal to three thousand dollars ($3,000) for medical care expenses paid by the individual for that individual or for the individual's spouse or dependent during the taxable year if those medical care expenses exceed twenty-eight thousand dollars ($28,000) and if the medical care expenses are not reimbursed or compensated for by insurance or otherwise.

B. As used in this section:

(1) "dependent" means "dependent" as defined in Section 152 of the Internal Revenue Code;

(2) "health care facility" means a hospital, outpatient facility, diagnostic and treatment center, rehabilitation center, freestanding hospice or other similar facility at which medical care is provided;

(3) "medical care" means the diagnosis, cure, mitigation, treatment or prevention of disease or for the purpose of affecting any structure or function of the body;

(4) "medical care expenses" means amounts paid for:

(a) the diagnosis, cure, mitigation, treatment or prevention of disease or for the purpose of affecting any structure or function of the body if provided by a physician or in a health care facility;

(b) prescribed drugs or insulin;

(c) qualified long-term care services as defined in Section 7702B(c) of the Internal Revenue Code;

(d) insurance covering medical care, including amounts paid as premiums under Part B of Title 18 of the Social Security Act or for a qualified long-term care insurance contract defined in Section 7702B(b) of the Internal Revenue Code, if the insurance or other amount is paid from income included in the taxpayer's adjusted gross income for the taxable year;

(e) specialized treatment or the use of special therapeutic devices if the treatment or device is prescribed by a physician and the patient can show that the expense was incurred primarily for the prevention or alleviation of a physical or mental defect or illness; and

(f) care in an institution other than a hospital, such as a sanitarium or rest home, if the principal reason for the presence of the person in the institution is to receive the medical care available; provided that if the meals and lodging are furnished as a necessary part of such care, the cost of the meals and lodging are "medical care expenses";

(5) "physician" means a medical doctor, osteopathic physician, dentist, podiatrist, chiropractic physician or psychologist licensed or certified to practice in New Mexico; and

(6) "prescribed drug" means a drug or biological that requires a prescription of a physician for its use by an individual.

History: Laws 2005, ch. 104, 6.



Section 7-2-5.10 - Exemption; New Mexico national guard member premiums paid for group life insurance.

7-2-5.10. Exemption; New Mexico national guard member premiums paid for group life insurance.

An individual who receives reimbursement from the service members' life insurance reimbursement fund may claim an exemption in the amount of that reimbursement, from income includable, except for this exemption, in net income.

History: Laws 2006, ch. 50, 1.



Section 7-2-5.11 - Exemption; armed forces salaries.

7-2-5.11. Exemption; armed forces salaries.

A salary paid by the United States to a taxpayer for active duty service in the armed forces of the United States is exempt from state income taxation.

History: Laws 2007, ch. 45, 11.



Section 7-2-7 - Individual income tax rates. (Effective January 1, 2006 through December 31, 2007.)

7-2-7. Individual income tax rates. (Effective January 1, 2006 through December 31, 2007.)

The tax imposed by Section 7-2-3 NMSA 1978 shall be at the following rates for taxable years beginning in 2006 or 2007:

A. For married individuals filing separate returns:

If the taxable income is:

The tax shall be:

Not over $4,000

1.7% of taxable income

Over $ 4,000 but not over $ 8,000

$ 68.00 plus 3.2% of excess over $ 4,000

Over $ 8,000 but not over $ 12,000

$ 196 plus 4.7% of excess over $ 8,000

Over $ 12,000

$ 384 plus 5.3% of excess over $ 12,000.

B. For heads of household, surviving spouses and married individuals filing joint returns:

If the taxable income is:

The tax shall be:

Not over $8,000

1.7% of taxable income

Over $ 8,000 but not over $ 16,000

$ 136 plus 3.2% of excess over $ 8,000

Over $ 16,000 but not over $ 24,000

$ 392 plus 4.7% of excess over $ 16,000

Over $ 24,000

$ 768 plus 5.3% of excess over $ 24,000.

C. For single individuals and for estates and trusts:

If the taxable income is:

The tax shall be:

Not over $5,500

1.7% of taxable income

Over $ 5,500 but not over $ 11,000

$ 93.50 plus 3.2% of excess over $ 5,500

Over $ 11,000 but not over $ 16,000

$ 269.50 plus 4.7% of excess over $ 11,000

Over $ 16,000

$ 504.50 plus 5.3% of excess over $ 16,000.

D. The tax on the sum of any lump-sum amounts included in net income is an amount equal to five multiplied by the difference between:

(1) the amount of tax due on the taxpayer's taxable income; and

(2) the amount of tax that would be due on an amount equal to the taxpayer's taxable income and twenty percent of the taxpayer's lump-sum amounts included in net income.

History: 1953 Comp. 72-15A-5; 1994, ch. 5, 20; 2003, ch. 2, 2; repealed and reenacted by Laws 2003, ch. 2, 3; repealed and reenacted by Laws 2003, ch. 2, 4; 2005 (1st S.S.) ch. 3, 1; repealed and reenacted by Laws 2005 (1st S.S.) ch. 3, 2.

7-2-7. Individual income tax rates. (Effective January 1, 2008.)

The tax imposed by Section 7-2-3 NMSA 1978 shall be at the following rates for any taxable year beginning on or after January 1, 2008:

A. For married individuals filing separate returns:

If the taxable income is:

The tax shall be:

Not over $4,000

1.7% of taxable income

Over $ 4,000 but not over $ 8,000

$ 68.00 plus 3.2% of excess over $ 4,000

Over $ 8,000 but not over $ 12,000

$ 196 plus 4.7% of excess over $ 8,000

Over $ 12,000

$ 384 plus 4.9% of excess over $ 12,000.

B. For heads of household, surviving spouses and married individuals filing joint returns:

If the taxable income is:

The tax shall be:

Not over $8,000

1.7% of taxable income

Over $ 8,000 but not over $ 16,000

$ 136 plus 3.2% of excess over $ 8,000

Over $ 16,000 but not over $ 24,000

$ 392 plus 4.7% of excess over $ 16,000

Over $ 24,000

$ 768 plus 4.9% of excess over $ 24,000.

C. For single individuals and for estates and trusts:

If the taxable income is:

The tax shall be:

Not over $5,500

1.7% of taxable income

Over $ 5,500 but not over $ 11,000

$ 93.50 plus 3.2% of excess over $ 5,500

Over $ 11,000 but not over $ 16,000

$ 269.50 plus 4.7% of excess over $ 11,000

Over $ 16,000

$ 504.50 plus 4.9% of excess over $ 16,000.

D. The tax on the sum of any lump-sum amounts included in net income is an amount equal to five multiplied by the difference between:

(1) the amount of tax due on the taxpayer's taxable income; and

(2) the amount of tax that would be due on an amount equal to the taxpayer's taxable income and twenty percent of the taxpayer's lump-sum amounts included in net income.

History: Laws 2005, ch. 104, 4.



Section 7-2-7.1 - Tax tables.

7-2-7.1. Tax tables.

In lieu of the tax rate computations required in Section 7-2-7 NMSA 1978, the secretary may adopt regulations requiring taxpayers to pay taxes in accordance with tax rate tables. The tax tables may be established either by regulation or by instruction but shall be computed substantially on the basis of the rates prescribed in Section 7-2-7 NMSA 1978. The secretary may by regulation or instruction exclude from the application of this section taxpayers having net incomes in excess of an amount to be determined by the secretary and may exclude taxpayers in any net-income class having more exemptions than the number of exemptions specified by the secretary for that category.

History: 1978 Comp., 7-2-7.1, enacted by Laws 1980, ch. 102, 1; 1981, ch. 37, 18; 1990, ch. 49, 3; 1995, ch. 11, 2.



Section 7-2-7.2 - Tax rebate; 2005 taxable year. (Effective for 2005 tax year.)

7-2-7.2. Tax rebate; 2005 taxable year. (Effective for 2005 tax year.)

A. Except as otherwise provided in this section, any resident who files an individual New Mexico income tax return and who is not a dependent of another individual is entitled to a tax rebate during the 2005 taxable year for a portion of state and local taxes to which the person has been subject during the 2005 taxable year, even if the resident has no income taxable pursuant to the Income Tax Act.

B. For the purposes of this section, the total number of exemptions for which a tax rebate may be claimed or allowed is determined by adding the number of federal exemptions allowable for federal income tax purposes for each individual; provided that, in the case of a husband and wife who have filed a joint return where only one individual is a New Mexico resident, the number of exemptions shall be reduced by one.

C. Except as otherwise provided in Subsection D of this section, the tax rebate provided for in this section is allowed for the amount shown in the following table:

Adjusted Gross Income is:

And the total number of exemptions is:

Over

But Not Over

1

2

3

4

5

6

or more

$0

$10,000

$139

$179

$214

$244

$269

$289

10,000

20,000

124

164

189

214

234

249

20,000

35,000

109

139

164

184

199

209

35,000

45,000

94

119

139

154

164

169

45,000

60,000

79

104

124

139

149

154

60,000

64

84

99

109

114

119.

D. If a resident's adjusted gross income is less than or equal to zero, the resident is entitled to a rebate in the amount shown in the first row of the table appropriate for the resident's number of exemptions.

E. Except as otherwise provided in this section, the secretary shall make an advance payment of the tax rebate provided for in this section not later than November 15, 2005 to each resident who filed a 2004 New Mexico personal income tax return. Advance payment amounts shall be based on the number of federal exemptions allowable for federal income tax purposes on the 2004 New Mexico personal income tax return of the resident for whom a rebate is allowed pursuant to this section and on the federal adjusted gross income reported by that resident on the same return. A resident who does not receive an advance payment may claim the tax rebate provided for in this section on that resident's 2005 New Mexico personal income tax return based on the federal adjusted gross income and on the number of federal exemptions allowable for federal income tax purposes reported on that return.

F. The department shall not make an advance payment of the tax rebate provided for in this section to a person who:

(1) was an inmate of a public institution for more than six months during the 2004 taxable year; or

(2) was not a resident of New Mexico on the last day of the 2004 taxable year.

G. The department shall not allow a tax rebate provided in this section to a person who claims the rebate on that person's 2005 personal income tax return, but:

(1) was an inmate of a public institution for more than six months during the 2005 taxable year; or

(2) was not a resident of New Mexico on the last day of the 2005 taxable year.

H. The secretary may adopt regulations necessary to administer the provisions of this section.

I. For purposes of this section, "dependent" means "dependent" as defined by Section 152 of the Internal Revenue Code, but also includes any minor child or stepchild of the resident who would be a dependent for federal income tax purposes if the public assistance contributing to the support of the child or stepchild was considered to have been contributed by the resident.

History: Laws 2005 (1st S.S.), ch. 3, 3.



Section 7-2-7.3 - Exemption; 2005 taxable year rebate. (Effective for 2005 tax year.)

7-2-7.3. Exemption; 2005 taxable year rebate. (Effective for 2005 tax year.)

The tax rebate made for the 2005 taxable year pursuant to this 2005 act is exempt from state income tax.

History: Laws 2005 (1st S.S.), ch. 3, 4.



Section 7-2-9 - Tax computation; alternative method.

7-2-9. Tax computation; alternative method.

For those taxpayers who do not compute an amount upon which the federal income tax is calculated or who do not compute their federal income tax payable for the taxable year, the secretary shall prescribe such regulations or instructions as the secretary may deem necessary to enable them to compute their state income tax due.

History: 1953 Comp., 72-15A-7, enacted by Laws 1965, ch. 202, 7; 1981, ch. 37, 19; 1990, ch. 49, 4.



Section 7-2-10 - Income taxes applied to individuals on federal areas.

7-2-10. Income taxes applied to individuals on federal areas.

To the extent permitted by law, no individual shall be relieved from liability for income tax by reason of his residing within a federal area or receiving income from transactions occurring or work or services performed in such area.

History: 1953 Comp., 72-15A-8, enacted by Laws 1965, ch. 202, 8; 1981, ch. 37, 20.



Section 7-2-11 - Tax credit; income allocation and apportionment.

7-2-11. Tax credit; income allocation and apportionment.

A. Net income of any individual having income that is taxable both within and without this state shall be apportioned and allocated as follows:

(1) during the first taxable year in which an individual incurs tax liability as a resident, only income earned on or after the date the individual became a resident and, in addition, income earned in New Mexico while a nonresident of New Mexico shall be allocated to New Mexico;

(2) except as provided otherwise in Paragraph (1) of this subsection, income other than compensation or gambling winnings shall be allocated and apportioned as provided in the Uniform Division of Income for Tax Purposes Act [Chapter 7, Article 4 NMSA 1978], but if the income is not allocated or apportioned by that act, then it may be allocated or apportioned in accordance with instructions, rulings or regulations of the secretary;

(3) except as provided otherwise in Paragraph (1) of this subsection, compensation and gambling winnings of a resident taxpayer shall be allocated to this state;

(4) compensation of a nonresident taxpayer shall be allocated to this state to the extent that such compensation is for activities, labor or personal services within this state; provided that the compensation may be allocated to the taxpayer's state of residence:

(a) if the activities, labor or services are performed in this state for fifteen or fewer days during the taxpayer's taxable year;

(b) if the compensation is for activities, labor or services performed for a business in the manufacturing industry in New Mexico that is located within twenty miles of an international border, that has a minimum of five full-time employees who are New Mexico residents, that is not receiving development training funds under Section 21-19-7 NMSA 1978 and that meets the qualifications of one of Items 1) through 4) of this subparagraph: 1) the business had no payroll in New Mexico during the previous calendar year; 2) the business had a payroll in New Mexico for less than the entire previous calendar year, and the first payroll of the new calendar year includes payments to New Mexico residents exceeding the highest monthly payroll for such residents in the previous calendar year; 3) the business had a payroll in New Mexico for the entire previous calendar year, and the first payroll of the new calendar year includes payments to New Mexico residents exceeding by at least ten percent both the payroll for all employees in January 2001 and the payroll for New Mexico residents twelve months prior to the commencement of the new calendar year; or 4) the business had a payroll in New Mexico for the entire previous calendar year, but had no payroll in New Mexico within one year prior to January 1, 2001, and the first payroll of the new calendar year includes payments to New Mexico residents exceeding by at least ten percent the payroll for such residents twelve months earlier; or

(c) if the activities, labor or services are performed in this state for disaster- or emergency-related critical infrastructure work in response to a declared state disaster or emergency during a disaster response period, as defined in the Tax Administration Act [Chapter 7, Article 1 NMSA 1978];

(5) gambling winnings of a nonresident shall be allocated to this state if the gambling winnings arose from a source within this state; and

(6) other deductions and exemptions allowable in computing net income and not specifically allocated in the Uniform Division of Income for Tax Purposes Act shall be equitably allocated or apportioned in accordance with instructions, rulings or regulations of the secretary.

B. For the purposes of this section, "non-New Mexico percentage" means the percentage determined by dividing the difference between the taxpayer's net income and the sum of the amounts allocated or apportioned to New Mexico by that net income.

C. A taxpayer may claim a credit in an amount equal to the amount of tax determined to be due under Section 7-2-7 or 7-2-7.1 NMSA 1978 multiplied by the non-New Mexico percentage.

History: 1953 Comp., 72-15A-9, enacted by Laws 1965, ch. 202, 9; 1969, ch. 152, 5; 1974, ch. 56, 1; 1981, ch. 37, 21; 1986, ch. 20, 28; 1990, ch. 49, 5; 1995, ch. 11, 3; 1996, ch. 16, 1; 2001, ch. 329, 1; 2016, ch. 59, 1.



Section 7-2-12 - Taxpayer returns; payment of tax.

7-2-12. Taxpayer returns; payment of tax.

A. Every resident of this state and every individual deriving income from any business transaction, property or employment within this state and not exempt from tax under the Income Tax Act who is required by the laws of the United States to file a federal income tax return shall file a complete tax return with the department in form and content as prescribed by the secretary. Except as provided in Subsection B of this section, a resident or any individual who is required by the provisions of the Income Tax Act to file a return or pay a tax shall, on or before the due date of the resident's or individual's federal income tax return for the taxable year, file the return and pay the tax imposed for that year.

B. When the department approves electronic media for use by a taxpayer whose taxable year is a calendar year, the taxpayer who uses electronic media for both filing and payment must submit the required return and the tax imposed on residents and individuals under the Income Tax Act on or before the last day of the month in which the resident's or individual's federal income tax return is originally due for the taxable year. The due date provided in this subsection does not apply to residents or individuals who have received a filing extension from New Mexico or an automatic extension from the federal internal revenue service for the same taxable year.

History: 1953 Comp., 72-15A-10, enacted by Laws 1965, ch. 202, 10; 1971, ch. 20, 3; 1981, ch. 37, 22; 1990, ch. 49, 6; 2003, ch. 275, 2; 2016, ch. 15, 1.



Section 7-2-12.1 - Limitation on claiming of credits and tax rebates.

7-2-12.1. Limitation on claiming of credits and tax rebates.

A. Except as provided otherwise in this section, a credit or tax rebate provided in the Income Tax Act that is claimed shall be disallowed if the claim for the credit or tax rebate was first made after the end of the third calendar year following the calendar year in which the return upon which the credit or tax rebate was first claimable was initially due.

B. Subsection A of this section does not apply to:

(1) the credit authorized by Section 7-2-13 NMSA 1978 for income taxes paid another state; or

(2) the credit authorized by Section 7-2-19 NMSA 1978 [repealed] for income taxes paid another state.

History: 1978 Comp., 7-2-12.1, enacted by Laws 1990, ch. 23, 1.



Section 7-2-12.2 - Estimated tax due; payment of estimated tax; penalty.

7-2-12.2. Estimated tax due; payment of estimated tax; penalty.

A. Except as otherwise provided in this section, an individual who is required to file an income tax return under the Income Tax Act shall pay the required annual payment in installments through either withholding or estimated tax payments.

B. For the purposes of this section:

(1) "required annual payment" means the lesser of:

(a) ninety percent of the tax shown on the return of the taxable year or, if no return is filed, ninety percent of the tax for the taxable year; or

(b) one hundred percent of the tax shown on the return for the preceding taxable year if the preceding taxable year was a taxable year of twelve months and the taxpayer filed a New Mexico tax return for that preceding taxable year; and

(2) "tax" means the tax imposed under Section 7-2-3 NMSA 1978 less any amount allowed for applicable credits and rebates provided by the Income Tax Act.

C. There shall be four required installments for each taxable year. If a taxpayer is not liable for estimated tax payments on March 31, but becomes liable for estimated tax at some point after March 31, the taxpayer must make estimated tax payments as follows:

(1) if the taxpayer becomes required to pay estimated tax after March 31 and before June 1, fifty percent of the required annual payment must be paid on or before June 15, twenty-five percent on September 15 and twenty-five percent on or before January 15 of the following taxable year;

(2) if the taxpayer becomes required to pay estimated tax after May 31, but before September 1, the taxpayer must pay seventy-five percent of the required annual payment on or before September 15 and twenty-five percent on or before January 15 of the following taxable year; and

(3) if the taxpayer becomes required to pay estimated tax after August 31, the taxpayer must pay one hundred percent of the required annual payment on or before January 15 of the following taxable year.

D. Except as otherwise provided in this section, for taxpayers reporting on a calendar year basis, estimated payments of the required annual payment are due on or before April 15, June 15 and September 15 of the taxable year and January 15 of the following taxable year. For taxpayers reporting on a fiscal year other than a calendar year, the due dates for the installments are the fifteenth day of the fourth, sixth and ninth months of the fiscal year and the fifteenth day of the first month following the fiscal year.

E. A rancher or farmer who expects to receive at least two-thirds of the rancher's or farmer's gross income for the taxable year from ranching or farming, or who has received at least two-thirds of the rancher's or farmer's gross income for the previous taxable year from ranching or farming, may:

(1) pay the required annual payment for the taxable year in one installment on or before January 15 of the following taxable year; or

(2) on or before March 1 of the following taxable year, file a return for the taxable year and pay in full the amount computed on the return as payable.

A penalty under Subsection G of this section shall not be imposed unless the rancher or farmer underpays the tax by more than one-third. If a joint return is filed, a rancher or farmer must consider the rancher's or farmer's spouse's gross income in determining whether at least two-thirds of gross income is from ranching or farming.

F. For the purposes of this section, the amount of tax deducted and withheld with respect to a taxpayer under the Withholding Tax Act [Chapter 7, Article 3 NMSA 1978] or the Oil and Gas Proceeds and Pass-Through Entity Withholding Tax Act [Chapter 7, Article 3A NMSA 1978] shall be deemed a payment of estimated tax. An equal part of the amount of withheld tax shall be deemed paid on each due date for the applicable taxable year unless the taxpayer establishes the dates on which all amounts were actually withheld. In that case, the amounts withheld shall be deemed payments of estimated tax on the dates on which the amounts were actually withheld. The taxpayer may apply the provisions of this subsection separately to wage withholding and any other amounts withheld under the Withholding Tax Act or the Oil and Gas Proceeds and Pass-Through Entity Withholding Tax Act. Amounts of tax paid by taxpayers pursuant to Section 7-3A-3 NMSA 1978 shall not be deemed a payment of estimated tax.

G. Except as otherwise provided in this section, in the case of an underpayment of the required annual payment by a taxpayer, there shall be added to the tax a penalty determined by applying the rate specified in Subsection B of Section 7-1-67 NMSA 1978 to the amount of the underpayment for the period of the underpayment, provided:

(1) the amount of the underpayment shall be the excess of the amount of the required annual payment over the amount, if any, paid on or before the due date for the installment;

(2) the period of the underpayment runs from the due date for the installment to whichever of the following dates is earlier:

(a) the fifteenth day of the fourth month following the close of the taxable year; or

(b) with respect to any portion of the underpayment, the date on which the portion was paid; and

(3) a payment of estimated tax shall be credited against unpaid or underpaid installments in the order in which the installments are required to be paid.

H. No penalty shall be imposed under Subsection G of this section for any taxable year if:

(1) the difference between the following is less than one thousand dollars ($1,000):

(a) the tax shown on the return for the taxable year or, when no return is filed, the tax for the taxable year; and

(b) any amount withheld under the provisions of the Withholding Tax Act or the Oil and Gas Proceeds and Pass-Through Entity Withholding Tax Act for that taxpayer for that taxable year;

(2) the taxpayer's preceding taxable year was a taxable year of twelve months, the taxpayer did not have a tax liability for the preceding taxable year and the taxpayer was a resident of New Mexico for the entire taxable year;

(3) through either withholding or estimated tax payments, the taxpayer paid the required annual payment as defined in Subsection B of this section; or

(4) the secretary determines that the underpayment was not due to fraud, negligence or disregard of rules and regulations.

I. If on or before January 31 of the following taxable year the taxpayer files a return for the taxable year and pays in full the amount computed on the return as payable, then a penalty under Subsection G of this section shall not be imposed on an underpayment of the fourth required installment for the taxable year.

J. This section applies to taxable years of less than twelve months and to taxpayers reporting on a fiscal year other than a calendar year in the manner determined by regulation or instruction of the secretary.

K. Except as otherwise provided in Subsection L of this section, this section applies to any estate or trust.

L. This section does not apply to any trust that is subject to the tax imposed by Section 511 of the Internal Revenue Code or that is a private foundation. For a taxable year that ends before the date two years after the date of the decedent's death, this section does not apply to:

(1) the estate of the decedent; or

(2) any trust all of which was treated under Subpart E of Part I of Subchapter J of Chapter 1 of the Internal Revenue Code as owned by the decedent and to which the residue of the decedent's estate will pass under the decedent's will or, if no will is admitted to probate, that is the trust primarily responsible for paying debts, taxes and expenses of administration.

M. The provisions of this section do not apply to first-year residents.

History: Laws 1996, ch. 17, 1; 1997, ch. 63, 1; 1999, ch. 47, 2; 2003, ch. 275, 3; 2010, ch. 53, 1; 2011, ch. 116, 1.



Section 7-2-13 - Credit for taxes paid other states by resident individuals.

7-2-13. Credit for taxes paid other states by resident individuals.

When a resident individual is liable to another state for tax upon income derived from sources outside this state but also included in net income under the Income Tax Act as income allocated or apportioned to New Mexico pursuant to Section 7-2-11 NMSA 1978, the individual, upon filing with the secretary satisfactory evidence of the payment of the tax to the other state, shall receive a credit against the tax due this state in the amount of the tax paid the other state with respect to income that is required to be either allocated or apportioned to New Mexico. However, in no case shall the credit exceed the amount of the taxpayer's New Mexico income tax liability on that portion of income that is required to be either allocated or apportioned to New Mexico on which the tax payable to the other state was determined. The credit provided by this section does not apply to or include income taxes paid to any municipality, county or other political subdivision of a state.

History: 1953 Comp., 72-15A-11, enacted by Laws 1965, ch. 202, 11; 1970, ch. 34, 1; 1973, ch. 133, 1; 1974, ch. 56, 2; 1981, ch. 37, 23; 1990, ch. 49, 7; 1992, ch. 78, 1; 2013, ch. 179, 1.



Section 7-2-14 - Low-income comprehensive tax rebate.

7-2-14. Low-income comprehensive tax rebate.

A. Except as otherwise provided in Subsection B of this section, any resident who files an individual New Mexico income tax return and who is not a dependent of another individual may claim a tax rebate for a portion of state and local taxes to which the resident has been subject during the taxable year for which the return is filed. The tax rebate may be claimed even though the resident has no income taxable under the Income Tax Act. A husband and wife who file separate returns for a taxable year in which they could have filed a joint return may each claim only one-half of the tax rebate that would have been allowed on a joint return.

B. No claim for the tax rebate provided in this section shall be filed by a resident who was an inmate of a public institution for more than six months during the taxable year for which the tax rebate could be claimed or who was not physically present in New Mexico for at least six months during the taxable year for which the tax rebate could be claimed.

C. For the purposes of this section, the total number of exemptions for which a tax rebate may be claimed or allowed is determined by adding the number of federal exemptions allowable for federal income tax purposes for each individual included in the return who is domiciled in New Mexico plus two additional exemptions for each individual domiciled in New Mexico included in the return who is sixty-five years of age or older plus one additional exemption for each individual domiciled in New Mexico included in the return who, for federal income tax purposes, is blind plus one exemption for each minor child or stepchild of the resident who would be a dependent for federal income tax purposes if the public assistance contributing to the support of the child or stepchild was considered to have been contributed by the resident.

D. The tax rebate provided for in this section may be claimed in the amount shown in the following table:

Modified Gross

Income is:

And the total number of exemptions is:

Over

But Not

Over

1

2

3

4

5

6 or

More

$ 0

$ 500

$120

$160

$200

$240

$280

$320

500

1,000

135

195

250

310

350

415

1,000

1,500

135

195

250

310

350

435

1,500

2,000

135

195

250

310

350

450

2,000

2,500

135

195

250

310

350

450

2,500

3,000

135

195

250

310

350

450

3,000

3,500

135

195

250

310

350

450

3,500

4,000

135

195

250

310

355

450

4,000

4,500

135

195

250

310

355

450

4,500

5,000

125

190

240

305

355

450

5,000

5,500

115

175

230

295

355

430

5,500

6,000

105

155

210

260

315

410

6,000

7,000

90

130

170

220

275

370

7,000

8,000

80

115

145

180

225

295

8,000

9,000

70

105

135

170

195

240

9,000

10,000

65

95

115

145

175

205

10,000

11,000

60

80

100

130

155

185

11,000

12,000

55

70

90

110

135

160

12,000

13,000

50

65

85

100

115

140

13,000

14,000

50

65

85

100

115

140

14,000

15,000

45

60

75

90

105

120

15,000

16,000

40

55

70

85

95

110

16,000

17,000

35

50

65

80

85

105

17,000

18,000

30

45

60

70

80

95

18,000

19,000

25

35

50

60

70

80

19,000

20,000

20

30

40

50

60

65

20,000

21,000

15

25

30

40

50

55

21,000

22,000

10

20

25

35

40

45.

E. If a taxpayer's modified gross income is zero, the taxpayer may claim a credit in the amount shown in the first row of the table appropriate for the taxpayer's number of exemptions.

F. The tax rebates provided for in this section may be deducted from the taxpayer's New Mexico income tax liability for the taxable year. If the tax rebates exceed the taxpayer's income tax liability, the excess shall be refunded to the taxpayer.

G. For purposes of this section, "dependent" means "dependent" as defined by Section 152 of the Internal Revenue Code of 1986, as that section may be amended or renumbered, but also includes any minor child or stepchild of the resident who would be a dependent for federal income tax purposes if the public assistance contributing to the support of the child or stepchild was considered to have been contributed by the resident.

History: 1953 Comp., 72-15A-11.1, enacted by Laws 1972, ch. 20, 2; 1973, ch. 336, 1; 1974, ch. 17, 1; 1975, ch. 213, 1; 1977, ch. 197, 1; 1978, ch. 145, 1; 1981, ch. 37, 24; 1986, ch. 20, 29; 1986 (3d S.S.), ch. 1, 1; 1987, ch. 264, 7; 1990, ch. 49, 8; 1992, ch. 78, 2; 1994, ch. 5, 21; 1998, ch. 99, 2.



Section 7-2-14.3 - Tax rebate of part of property tax due from low-income taxpayer; local option; refund.

7-2-14.3. Tax rebate of part of property tax due from low-income taxpayer; local option; refund.

A. The tax rebate provided by this section may be claimed for the taxable year for which the return is filed by an individual who:

(1) has his principal place of residence in a county that has adopted an ordinance pursuant to Subsection G of this section;

(2) is not a dependent of another individual;

(3) files a return; and

(4) incurred a property tax liability on his principal place of residence in the taxable year.

B. The tax rebate provided by this section shall be allowed for any individual eligible to claim the refund pursuant to Subsection A of this section and who:

(1) was not an inmate of a public institution for more than six months during the taxable year;

(2) was physically present in New Mexico for at least six months during the taxable year for which the rebate is claimed; and

(3) is eligible for the rebate as a low-income property taxpayer in accordance with the provisions of Subsection D of this section.

C. A husband and wife who file separate returns for the taxable year in which they could have filed a joint return may each claim only one-half of the tax rebate that would have been allowed on the joint return.

D. As used in the table in this subsection, "property tax liability" means the amount of property tax resulting from the imposition of the county and municipal property tax operating impositions on the net taxable value of the taxpayer's principal place of residence calculated for the year for which the rebate is claimed. The tax rebate provided in this section is as specified in the following table:

LOW-INCOME TAXPAYER'S PROPERTY TAX REBATE TABLE

Taxpayer's Modified Gross Income

Property Tax Rebate

Over

But Not

Over

$0

$8,000

75% of property tax liability

8,000

10,000

70% of property tax liability

10,000

12,000

65% of property tax liability

12,000

14,000

60% of property tax liability

14,000

16,000

55% of property tax liability

16,000

18,000

50% of property tax liability

18,000

20,000

45% of property tax liability

20,000

22,000

40% of property tax liability

22,000

24,000

35% of property tax liability.

E. If a taxpayer's modified gross income is zero, the taxpayer may claim a tax rebate in the amount shown in the first row of the table. The tax rebate provided for in this section shall not exceed three hundred fifty dollars ($350) per return and, if a return is filed separately that could have been filed jointly, the tax rebate shall not exceed one hundred seventy-five dollars ($175). No tax rebate shall be allowed any taxpayer whose modified gross income exceeds twenty-four thousand dollars ($24,000).

F. The tax rebate provided for in this section may be deducted from the taxpayer's New Mexico income tax liability for the taxable year. If the tax rebate exceeds the taxpayer's income tax liability, the excess shall be refunded to the taxpayer.

G. In January of every odd-numbered year in which a county does not have in effect an ordinance adopted pursuant to this subsection, the board of county commissioners of the county shall conduct a public hearing on the question of whether the property tax rebate provided in this section benefiting low-income property taxpayers in the county should be made available through adoption of a county ordinance. Notice of the public hearing shall be published once at least two weeks prior to the hearing date in at least one newspaper of general circulation in the county and broadcast at some time within the week before the hearing on at least one radio station with substantial broadcasting coverage in the county. At the public hearing, the board shall take action on the question and if a majority of the members elected votes to adopt an ordinance, it shall be adopted no later than thirty days after the public hearing.

H. An ordinance adopted pursuant to Subsection G of this section shall specify the taxable years to which it is applicable. The board of county commissioners adopting an ordinance shall notify the department of the adoption of the ordinance and furnish a copy of the ordinance to the department no later than September 1 of the first taxable year to which the ordinance applies.

I. No later than December 31 of the year immediately following the first year in which the low-income taxpayer property tax rebate provided in the Income Tax Act is in effect for a county, and no later than December 31 of each year thereafter in which the tax rebate is in effect, the department shall certify to the county the amount of the loss of income tax revenue to the state for the previous taxable year attributable to the allowance of property tax rebates to taxpayers of that county. The county shall promptly pay the amount certified to the department. If a county fails to pay the amount certified within thirty days of the date of certification, the department may enforce collection of the amount by action against the county and may withhold from any revenue distribution to the county, not dedicated or pledged, amounts up to the amount certified.

J. As used in this section, "principal place of residence" means the dwelling owned and occupied by the taxpayer and so much of the land surrounding it, not to exceed five acres, as is reasonably necessary for use of the dwelling as a home and may consist of a part of a multidwelling or a multipurpose building and a part of the land upon which it is built.

History: Laws 1994, ch. 111, 1; 1997, ch. 196, 1; 2003, ch. 275, 4.



Section 7-2-14.4 - Authorization to fund property tax rebate for low-income taxpayers; tax imposition; election.

7-2-14.4. Authorization to fund property tax rebate for low-income taxpayers; tax imposition; election.

A. The board of county commissioners of any county may adopt a resolution to submit to the qualified electors of the county the question of whether a property tax at a rate not to exceed one dollar ($1.00) per thousand dollars ($1,000) of taxable value of property should be imposed for the purpose of providing the necessary funding for the property tax rebate for low-income taxpayers provided in the Income Tax Act if the county has adopted an ordinance providing the property tax rebate.

B. The resolution shall:

(1) specify the rate of the proposed tax, which shall not exceed one dollar ($1.00) per thousand dollars ($1,000) of taxable value of property;

(2) specify the date an election will be held to submit the question of imposition of the tax to the qualified electors of the county;

(3) impose the tax for one, two, three, four or five property tax years and limit the imposition of the proposed tax to no more than five property tax years; and

(4) pledge the revenue from the tax solely for the payment of the income tax revenue reduction resulting from the implementation of the property tax rebate for low-income taxpayers.

C. The resolution authorized in Subsection A of this section shall be adopted no later than May 15 in the year prior to the year in which the tax is proposed to be imposed. By adoption of an appropriate resolution, the board of county commissioners may submit the question of imposing the tax for successive periods of one, two, three, four or five years to the qualified electors of the county. The procedures for the election and for the imposition of the tax for subsequent periods shall be the same as those applying to the initial imposition of the tax. The election shall be scheduled so that the imposition of the tax for successive periods results in continuity of the tax.

D. An election on the question of imposing the tax authorized pursuant to this section may be held in conjunction with a general election or may be conducted as or held in conjunction with a special election, but the election shall be held by the date necessary to assure that the results of the election on the question of imposing the tax may be certified no later than July 1 of the first property tax year in which the tax is proposed to be imposed. Conduct of the election shall be as provided by the Election Code [Chapter 1 NMSA 1978].

E. As used in this section, "taxable value of property" means the combined total of net taxable value of property allocated to the county under the Property Tax Code [Chapter 7, Articles 35 to 38 NMSA 1978]; the assessed value of products severed and sold in the county for the calendar year preceding the year for which a determination is made as determined under the Oil and Gas Ad Valorem Production Tax Act [Chapter 7, Article 32 NMSA 1978]; the assessed value of equipment in the county as determined under the Oil and Gas Production Equipment Ad Valorem Tax Act [Chapter 7, Article 34 NMSA 1978]; and the taxable value of copper mineral property in the county pursuant to Section 7-39-7 NMSA 1978.

History: Laws 1994, ch. 111, 2; 2000, ch. 33, 1.



Section 7-2-14.5 - Imposition of tax; limitations.

7-2-14.5. Imposition of tax; limitations.

A. If, as a result of an election held on the question of imposing a property tax to fund the property tax rebate for low-income taxpayers provided in the Income Tax Act, a majority of the qualified electors voting on the question votes in favor of the imposition of the tax, the tax rate shall be certified by the department of finance and administration for any year in which the tax is imposed. The rate certified shall be the rate specified in the authorizing resolution or any lower rate required by operation of the rate limitation provisions of Section 7-37-7.1 NMSA 1978. The tax shall be imposed at the rate certified unless the board of county commissioners determines that the tax imposition be decreased or not made pursuant to Subsection B of this section. The revenue produced by the tax shall be placed in a separate fund in the county treasury and is pledged solely for the payment of the income tax revenue reduction resulting from the implementation of the property tax rebate for low-income taxpayers.

B. A tax imposed pursuant to Subsection A of this section shall be imposed for one, two, three, four or five years commencing with the property tax year in which the tax rate is first imposed. The board of county commissioners may direct that the rate of imposition of the tax be decreased for any year if, in its judgment, imposition of the total rate is not necessary for such year. The board of county commissioners shall direct that the imposition not be made for any property tax year for which the property tax rebate for low-income taxpayers is not provided or for any year in which the county has imposed a property transfer tax pursuant to the Transfer Tax Act.

History: Laws 1994, ch. 111, 3.



Section 7-2-18 - Tax rebate of property tax due that exceeds the elderly taxpayer's maximum property tax liability; refund.

7-2-18. Tax rebate of property tax due that exceeds the elderly taxpayer's maximum property tax liability; refund.

A. Any resident who has attained the age of sixty-five and files an individual New Mexico income tax return and is not a dependent of another individual may claim a tax rebate for the taxable year for which the return is filed. The tax rebate shall be the amount of property tax due on the resident's principal place of residence for the taxable year that exceeds the property tax liability indicated by the table in Subsection F or G, as appropriate, of this section, based upon the taxpayer's modified gross income.

B. Any resident otherwise qualified under this section who rents a principal place of residence from another person may calculate the amount of property tax due by multiplying the gross rent for the taxable year by six percent. The tax rebate shall be the amount of property tax due on the taxpayer's principal place of residence for the taxable year that exceeds the property tax liability indicated by the table in Subsection F or G, as appropriate, of this section, based upon the taxpayer's modified gross income.

C. As used in this section, "principal place of residence" means the resident's dwelling, whether owned or rented, and so much of the land surrounding it, not to exceed five acres, as is reasonably necessary for use of the dwelling as a home and may consist of a part of a multidwelling or a multipurpose building and a part of the land upon which it is built.

D. No claim for the tax rebate provided in this section shall be allowed a resident who was an inmate of a public institution for more than six months during the taxable year or who was not physically present in New Mexico for at least six months during the taxable year for which the tax rebate could be claimed.

E. A husband and wife who file separate returns for a taxable year in which they could have filed a joint return may each claim only one-half of the tax rebate that would have been allowed on a joint return.

F. For taxpayers whose principal place of residence is in a county that does not have in effect for the taxable year a resolution in accordance with Subsection J of this section, the tax rebate provided for in this section may be claimed in the amount of the property tax due each taxable year that exceeds the amount shown as property tax liability in the following table:

ELDERLY HOMEOWNERS' MAXIMUM PROPERTY TAX LIABILITY TABLE

Taxpayers' Modified Gross Income

Property Tax

Liability

Over

But Not

Over

$ 0

$ 1,000

$ 20

1,000

2,000

25

2,000

3,000

30

3,000

4,000

35

4,000

5,000

40

5,000

6,000

45

6,000

7,000

50

7,000

8,000

55

8,000

9,000

60

9,000

10,000

75

10,000

11,000

90

11,000

12,000

105

12,000

13,000

120

13,000

14,000

135

14,000

15,000

150

15,000

16,000

180.

G. For taxpayers whose principal place of residence is in a county that has in effect for the taxable year a resolution in accordance with Subsection J of this section, the tax rebate provided for in this section may be claimed in the amount of the property tax due each taxable year that exceeds the amount shown as property tax liability in the following table:

ELDERLY HOMEOWNERS' MAXIMUM PROPERTY TAX LIABILITY TABLE

Taxpayers' Modified Gross Income

Property Tax

Liability

Over

But Not

Over

$ 0

$ 1,000

$ 20

1,000

2,000

25

2,000

3,000

30

3,000

4,000

35

4,000

5,000

40

5,000

6,000

45

6,000

7,000

50

7,000

8,000

55

8,000

9,000

60

9,000

10,000

75

10,000

11,000

90

11,000

12,000

105

12,000

13,000

120

13,000

14,000

135

14,000

15,000

150

15,000

16,000

165

16,000

17,000

180

17,000

18,000

195

18,000

19,000

210

19,000

20,000

225

20,000

21,000

240

21,000

22,000

255

22,000

23,000

270

23,000

24,000

285

24,000

25,000

300.

H. If a taxpayer's modified gross income is zero, the taxpayer may claim a tax rebate based upon the amount shown in the first row of the appropriate table. The tax rebate provided for in this section shall not exceed two hundred fifty dollars ($250) per return, and, if a return is filed separately that could have been filed jointly, the tax rebate shall not exceed one hundred twenty-five dollars ($125). No tax rebate shall be allowed any taxpayer whose modified gross income exceeds sixteen thousand dollars ($16,000) for taxpayers whose principal place of residence is in a county that does not have in effect for the taxable year a resolution in accordance with Subsection J of this section and twenty-five thousand dollars ($25,000) for all other taxpayers.

I. The tax rebate provided for in this section may be deducted from the taxpayer's New Mexico income tax liability for the taxable year. If the tax rebate exceeds the taxpayer's income tax liability, the excess shall be refunded to the taxpayer.

J. The board of county commissioners may adopt a resolution authorizing otherwise qualified taxpayers whose principal place of residence is in the county to claim the rebate provided by this section in the amounts set forth in Subsection G of this section. The resolution must also provide that the county will reimburse the state for the additional amount of tax rebates paid to such taxpayers over the amount that would have been paid to such taxpayers under Subsection F of this section. The resolution may apply to one or more taxable years and shall specify the period of time for which the rebate provided by this section may be claimed by qualified taxpayers. The county must adopt the resolution and notify the department of the adoption by no later than September 1 of the taxable year to which the resolution first applies. The department shall determine the additional amounts paid to taxpayers of the county for each taxable year and shall bill the county for the amount at the time and in the manner determined by the department. If the county fails to pay any bill within thirty days, the department may deduct the amount due from any amount to be transferred or distributed to the county by the state, other than debt interceptions.

History: 1953 Comp., 72-15A-11.4, enacted by Laws 1977, ch. 196, 1; 1981, ch. 37, 28; 1993, ch. 307, 2; 1997, ch. 117, 1; 1999, ch. 47, 3; 2003, ch. 275, 5.



Section 7-2-18.1 - Credit for expenses for dependent child day care necessary to enable gainful employment to prevent indigency.

7-2-18.1. Credit for expenses for dependent child day care necessary to enable gainful employment to prevent indigency.

A. As used in this section:

(1) "caregiver" means a corporation or an individual eighteen years of age or over who receives compensation from a resident for providing direct care, supervision and guidance to a qualifying dependent of the resident for less than twenty-four hours daily and includes related individuals of the resident but does not include a dependent of the resident;

(2) "cost of maintaining a household" means the expenses incurred for the mutual benefit of the occupants thereof by reason of its operation as the principal place of abode of such occupants, including property taxes, mortgage interest, rent, utility charges, upkeep and repairs, property insurance and food consumed on the premises. "Cost of maintaining a household" shall not include expenses otherwise incurred, including cost of clothing, education, medical treatment, vacations, life insurance, transportation and mortgages;

(3) "dependent" means "dependent" as defined by Section 152 of the Internal Revenue Code, as that section may be amended or renumbered, but also includes any minor child or stepchild of the resident who would be a dependent for federal income tax purposes if the public assistance contributing to the support of the child or stepchild was considered to have been contributed by the resident;

(4) "disabled person" means a person who has a medically determinable physical or mental impairment, as certified by a licensed physician or an advanced practice registered nurse, certified nurse-midwife or physician assistant working within that person's scope of practice, that renders such person unable to engage in gainful employment;

(5) "gainfully employed" means working for remuneration for others, either full time or part time, or self-employment in a business or partnership; and

(6) "qualifying dependent" means a dependent under the age of fifteen at the end of the taxable year who receives the services of a caregiver.

B. Any resident who files an individual New Mexico income tax return and who is not a dependent of another taxpayer may claim a credit for child day care expenses incurred and paid to a caregiver in New Mexico during the taxable year by such resident if the resident:

(1) singly or together with a spouse furnishes over half the cost of maintaining the household for one or more qualifying dependents for any period in the taxable year for which the credit is claimed;

(2) is gainfully employed for any period for which the credit is claimed or, if a joint return is filed, both spouses are gainfully employed or one is disabled for any period for which the credit is claimed;

(3) compensates a caregiver for child day care for a qualifying dependent to enable such resident together with the resident's spouse, if any and if not disabled, to be gainfully employed;

(4) is not a recipient of public assistance under a program of aid to families with dependent children, a program under the New Mexico Works Act [Chapter 27, Article 2B NMSA 1978] or any successor program during any period for which the credit provided by this section is claimed; and

(5) has a modified gross income, including child support payments, if any, of not more than the annual income that would be derived from earnings at double the federal minimum wage.

C. The credit provided for in this section shall be forty percent of the actual compensation paid to a caregiver by the resident for a qualifying dependent not to exceed four hundred eighty dollars ($480) for each qualifying dependent or a total of one thousand two hundred dollars ($1,200) for all qualifying dependents for a taxable year. For the purposes of computing the credit, actual compensation shall not exceed eight dollars ($8.00) per day for each qualifying dependent.

D. The caregiver shall furnish the resident with a signed statement of compensation paid by the resident to the caregiver for day care services. Such statements shall specify the dates and the total number of days for which payment has been made.

E. If the resident taxpayer has a federal tax liability, the taxpayer shall claim from the state not more than the difference between the amount of the state child care credit for which the taxpayer is eligible and the federal credit for child and dependent care expenses the taxpayer is able to deduct from federal tax liability for the same taxable year; provided, for first year residents only, the amount of the federal credit for child and dependent care expenses may be reduced to an amount equal to the amount of federal credit for child and dependent care expenses the resident is able to deduct from federal tax liability multiplied by the ratio of the number of days of residence in New Mexico during the resident's taxable year to the total number of days in the resident's taxable year.

F. The credit provided for in this section may be deducted from the taxpayer's New Mexico income tax liability for the taxable year. If the credit exceeds the taxpayer's income tax liability, the excess shall be refunded to the taxpayer.

G. A husband and wife maintaining a household for one or more qualifying dependents and filing separate returns for a taxable year for which they could have filed a joint return:

(1) may each claim only one-half of the credit that would have been claimed on a joint return; and

(2) are eligible for the credit provided in this section only if their joint modified gross income, including child support payments, if any, is not more than the annual income that would be derived from earnings at double the federal minimum wage.

History: Laws 1981, ch. 170, 1; 1990, ch. 49, 10; 1995, ch. 11, 4; 1999, ch. 47, 4; 2015, ch. 116, 1.



Section 7-2-18.2 - Credit for preservation of cultural property; refund.

7-2-18.2. Credit for preservation of cultural property; refund.

A. Tax credits for the preservation of cultural property may be claimed as follows:

(1) to encourage the restoration, rehabilitation and preservation of cultural properties, a taxpayer who files an individual New Mexico income tax return and who is not a dependent of another individual and who is the owner of a cultural property listed on the official New Mexico register of cultural properties, with the taxpayer's consent, may claim a credit not to exceed a maximum aggregate of twenty-five thousand dollars ($25,000) in an amount equal to one-half of the cost of restoration, rehabilitation or preservation of a cultural property listed on the official New Mexico register; or

(2) if a cultural property, whose owner may otherwise claim the credit set forth in Paragraph (1) of this subsection is also located within an arts and cultural district certified by the state or a municipality pursuant to the Arts and Cultural District Act [15-5A-1 through 15-5A-7 NMSA 1978], the owner of that cultural property may claim a credit not to exceed fifty thousand dollars ($50,000), including any credit claimed pursuant to Paragraph (1) of this subsection, in an amount equal to one-half of the cost of restoration, rehabilitation or preservation of the cultural property.

B. The taxpayer may claim the credit if:

(1) the taxpayer submitted a plan and specifications for restoration, rehabilitation or preservation to the committee and received approval from the committee for the plan and specifications prior to commencement of the restoration, rehabilitation or preservation;

(2) the taxpayer received certification from the committee after completing the restoration, rehabilitation or preservation, or committee-approved phase, that it conformed to the plan and specifications and preserved and maintained those qualities of the property that made it eligible for inclusion in the official register; and

(3) the project is completed within twenty-four months of the date the project is approved by the committee in accordance with Paragraph (1) of this subsection.

C. A taxpayer may claim the credit provided in this section for each taxable year in which restoration, rehabilitation or preservation is carried out. Except as provided in Subsection F of this section, claims for the credit provided in this section shall be limited to three consecutive years, and the maximum aggregate credit allowable shall not exceed twenty-five thousand dollars ($25,000) if governed by Paragraph (1) of Subsection A of this section, or fifty thousand dollars ($50,000) if governed by Paragraph (2) of Subsection A of this section, for any single restoration, rehabilitation or preservation project for any cultural property listed on the official New Mexico register certified by the committee.

D. A husband and wife who file separate returns for a taxable year in which they could have filed a joint return may each claim only one-half of the credit that would have been allowed on a joint return.

E. A taxpayer who otherwise qualifies and claims a credit on a restoration, rehabilitation or preservation project on property owned by a partnership of which the taxpayer is a member may claim a credit only in proportion to the taxpayer's interest in the partnership. The total credit claimed by all members of the partnership shall not exceed twenty-five thousand dollars ($25,000) in the aggregate if governed by Paragraph (1) of Subsection A of this section, or fifty thousand dollars ($50,000) in the aggregate if governed by Paragraph (2) of Subsection A of this section, for any single restoration, rehabilitation or preservation project for any cultural property listed on the official New Mexico register certified by the committee.

F. The credit provided in this section may only be deducted from the taxpayer's income tax liability. Any portion of the maximum tax credit provided by this section that remains unused at the end of the taxpayer's taxable year may be carried forward for four consecutive years; provided, however, the total tax credits claimed under this section shall not exceed twenty-five thousand dollars ($25,000) if governed by Paragraph (1) of Subsection A of this section, or fifty thousand dollars ($50,000) if governed by Paragraph (2) of Subsection A of this section, for any single restoration, preservation or rehabilitation project for any cultural property listed on the official New Mexico register.

G. The historic preservation division shall promulgate regulations for the implementation of Subsection B of this section.

H. As used in this section:

(1) "committee" means the cultural properties review committee created in Section 18-6-4 NMSA 1978; and

(2) "historic preservation division" means the historic preservation division of the cultural affairs department created in Section 18-6-8 NMSA 1978.

History: 1978 Comp., 7-2-18.2, enacted by Laws 1984, ch. 34, 1; 2007, ch. 160, 14.



Section 7-2-18.4 - Qualified business facility rehabilitation credit; income tax credit.

7-2-18.4. Qualified business facility rehabilitation credit; income tax credit.

A. To stimulate the creation of new jobs and revitalize economically depressed areas within New Mexico enterprise zones, any taxpayer who files an individual New Mexico income tax return, who is not a dependent of another individual and who is the owner of a qualified business facility may claim a credit in an amount equal to one-half of the cost, not to exceed fifty thousand dollars ($50,000), incurred to restore, rehabilitate or renovate a qualified business facility.

B. A taxpayer may claim the credit provided in this section for each taxable year in which restoration, rehabilitation or renovation is carried out. Except as provided in Subsection E of this section, claims for the credit provided in this section shall be limited to three consecutive years, and the maximum aggregate credit allowable shall not exceed fifty thousand dollars ($50,000) for any single restoration, rehabilitation or renovation project for any qualified business facility. Each claim for a qualified business facility rehabilitation credit shall be accompanied by documentation and certification as the department may require by regulation or instruction.

C. No credit may be claimed or allowed pursuant to the provisions of this section for any costs incurred for a restoration, rehabilitation or renovation project for which a credit may be claimed pursuant to the provisions of Section 7-2-18.2 or Section 7-9A-1 NMSA 1978.

D. A husband and wife who file separate returns for a taxable year in which they could have filed a joint return may each claim only one-half of the credit that would have been allowed on a joint return.

E. A taxpayer who otherwise qualifies and claims a credit on a restoration, rehabilitation or renovation project on a building owned by a partnership or other business association of which the taxpayer is a member may claim a credit only in proportion to his interest in the partnership or association. The total credit claimed by all members of the partnership or association shall not exceed fifty thousand dollars ($50,000) in the aggregate for any single restoration, rehabilitation or renovation project for a qualified business facility.

F. The credit provided in this section may only be deducted from the taxpayer's income tax liability. Any portion of the maximum tax credit provided by this section that remains unused at the end of the taxpayer's taxable year may be carried forward for four consecutive taxable years; provided, the total tax credits claimed under this section shall not exceed fifty thousand dollars ($50,000) for any single restoration, rehabilitation or renovation project for a qualified business facility.

G. As used in this section:

(1) "qualified business facility" means a building located in a New Mexico enterprise zone that is suitable for use and is put into service by a person in the manufacturing, distribution or service industry immediately following the restoration, rehabilitation or renovation project; provided, the building must have been vacant for the twenty-four month period immediately preceding the commencement of the restoration, rehabilitation or renovation project; and

(2) "restoration, rehabilitation or renovation" includes:

(a) the construction services necessary to ensure that a building is in compliance with applicable zoning codes, is safe for occupancy and meets the operating needs of a person in the manufacturing, distribution or service industry; and

(b) expansion of or an addition to a building if the expansion or addition does not increase the usable square footage of the building by more than ten percent of the usable square footage of the building prior to the restoration, rehabilitation or renovation project.

History: Laws 1994, ch. 115, 1.



Section 7-2-18.5 - Welfare-to-work tax credit.

7-2-18.5. Welfare-to-work tax credit.

A. Any taxpayer who files an individual New Mexico income tax return and is not a dependent of another taxpayer and is entitled to claim the federal welfare-to-work credit provided by 26 U.S.C. Section 51A with respect to a state-qualified employee in a state-qualified job may take a tax credit equal to fifty percent of the amount of the welfare-to-work credit claimed and allowed under 26 U.S.C. Section 51A with respect to that employee in that job.

B. To be eligible for the credit provided by this section, a taxpayer must be in compliance with the following provisions:

(1) the hiring of any state-qualified employee shall not result in the displacement of any currently employed worker or position, including partial displacement such as a reduction in the hours of nonovertime work, wages or employment benefits, or in any infringement of the promotional opportunities of any currently employed individual;

(2) the hiring of any state-qualified employee shall not impair existing contracts for services or collective bargaining agreements, and no employment under the terms of this act [7-2-1 to 7-2-34 NMSA 1978] shall be inconsistent with the terms of a collective bargaining agreement or involve the performance of duties covered under a collective bargaining agreement unless the employer and the labor organization concur in writing;

(3) a state-qualified employee may fill or perform the duties of an employment position only in a manner that is consistent with existing laws, personnel procedures and collective bargaining contracts;

(4) no state-qualified employee shall be employed or assigned:

(a) when any other individual is on layoff from the same or any substantially equivalent job;

(b) if the employer has terminated the employment of any regular employee or otherwise caused an involuntary reduction of its work force with the effect of filling the vacancy so created with a state-qualified employee; or

(c) to any position at a particular work site when there is an ongoing strike or lockout at that particular work site;

(5) state-qualified employees shall be paid a wage that is substantially like the wage paid for similar jobs with the employer with appropriate adjustments for experience and training but not less than the federal minimum hourly wage; and

(6) employers shall:

(a) maintain health, safety and working conditions not less than those of comparable jobs offered by the employer; and

(b) maintain standard and customary entry-level wages and benefits and apply historical and normal increases in wages and benefits appropriate for experience and training of the state-qualified employee.

C. For the purposes of this section:

(1) "high-unemployment county" means a county in which the unemployment rate as reported by the labor department exceeds ten percent in six or more months of the calendar year preceding the year for which the tax credit provided by this section is claimed;

(2) "state-qualified employee" means a "long-term family assistance recipient", as that term is defined in 26 U.S.C. Section 51A(c), who resides in a high-unemployment county during the period of employment for which the welfare-to-work credit provided by 26 U.S.C. Section 51A applies with respect to that employee; and

(3) "state-qualified job" means a job established by the taxpayer that:

(a) when first occupied by a state-qualified employee results in the total number of the taxpayer's employees exceeding the average number of the taxpayer's employees during the taxpayer's preceding tax year; or

(b) was a position previously filled by a state-qualified employee and was vacant prior to the hiring of the new state-qualified employee in that position.

D. The labor department shall determine whether the employee is a state-qualified employee and whether the job is a state-qualified job and, if the employee is a state-qualified employee and the job is a state-qualified job, certify that fact to the employer. The taxpayer claiming the tax credit provided by this section shall provide a copy of the certification with respect to each employee for which the tax credit is claimed.

E. By July 1, 1998 and by January 31 of each subsequent year, the labor department shall certify to the taxation and revenue department the high-unemployment counties for the preceding calendar year.

F. A husband and wife who file separate returns for a taxable year in which they could have filed a joint return may each claim only one-half of the tax credit provided by this section that would have been allowed on a joint return.

G. A taxpayer who otherwise qualifies may claim his pro rata share of the tax credit provided by this section with respect to state-qualified employees employed by a partnership or other business association of which the taxpayer is a member. The total tax credit claimed by all members of the partnership or association shall not exceed the amount of tax credit provided pursuant to Subsection A of this section with respect to each state-qualified employee for which the credit is allowed.

H. The tax credit provided by this section may only be deducted from the taxpayer's income tax liability. Any portion of the tax credit provided by this section that remains unused at the end of the taxpayer's taxable year may be carried forward for three consecutive taxable years.

History: Laws 1998, ch. 97, 2.



Section 7-2-18.7 - Tax rebate of property tax paid on property eligible for disabled veteran exemption; refund; limitation.

7-2-18.7. Tax rebate of property tax paid on property eligible for disabled veteran exemption; refund; limitation.

A. Any resident who files an individual New Mexico income tax return and paid property tax for the 1999 property tax year on property eligible for the property tax exemption authorized by Article 8, Section 15 of the constitution of New Mexico may claim a tax rebate for the amount of property tax paid.

B. The tax rebate provided for in this section may be deducted from the taxpayer's New Mexico income tax liability for taxable year 2000. If the tax rebate exceeds the taxpayer's income tax liability, the excess shall be refunded to the taxpayer.

C. The rebate provided for in this section may be claimed only on a return filed for taxable year 2000.

D. A husband and wife who file separate returns for taxable year 2000 and could have filed a joint return for taxable year 2000 may each claim only one-half of the tax rebate that would have been allowed on the joint return.

History: Laws 2000, ch. 64, 1 and Laws 2000, ch. 78, 1.



Section 7-2-18.8 - Credit; certain electronic equipment.

7-2-18.8. Credit; certain electronic equipment.

A. A taxpayer who files an individual New Mexico income tax return, who is not a dependent of another individual, is licensed by the state to sell cigarettes, other tobacco products or alcoholic beverages and has purchased and has in use equipment that electronically reads identification cards to verify age, may claim a one-time credit in an amount equal to three hundred dollars ($300) for each business location the taxpayer has such equipment in use.

B. The credit provided in this section may only be deducted from the taxpayer's New Mexico income tax liability for the taxable year.

C. A husband and wife who file separate returns for a taxable year in which they could have filed a joint return may each claim only one-half of the credit provided in this section that would have been allowed on a joint return.

D. A taxpayer who otherwise qualifies and claims a credit pursuant to this section for equipment owned by a partnership or other business association of which the taxpayer is a member may claim a credit only in proportion to his interest in the partnership or association. The total credit claimed by all members of the partnership or association shall not exceed three hundred dollars ($300) in the aggregate for each business location for which the partnership or association has purchased equipment and has it in use.

History: Laws 2001, ch. 73, 1.



Section 7-2-18.10 - Tax credit; certain conveyances of real property.

7-2-18.10. Tax credit; certain conveyances of real property.

A. There shall be allowed as a credit against the tax liability imposed by the Income Tax Act, an amount equal to fifty percent of the fair market value of land or interest in land that is conveyed for the purpose of open space, natural resource or biodiversity conservation, agricultural preservation or watershed or historic preservation as an unconditional donation in perpetuity by the landowner or taxpayer to a public or private conservation agency eligible to hold the land and interests therein for conservation or preservation purposes. The fair market value of qualified donations made pursuant to this section shall be substantiated by a "qualified appraisal" prepared by a "qualified appraiser", as those terms are defined under applicable federal laws and regulations governing charitable contributions.

B. The amount of the credit that may be claimed by a taxpayer shall not exceed one hundred thousand dollars ($100,000) for a conveyance made prior to January 1, 2008 and shall not exceed two hundred fifty thousand dollars ($250,000) for a conveyance made on or after that date. In addition, in a taxable year the credit used may not exceed the amount of individual income tax otherwise due. A portion of the credit that is unused in a taxable year may be carried over for a maximum of twenty consecutive taxable years following the taxable year in which the credit originated until fully expended. A taxpayer may claim only one tax credit per taxable year.

C. Qualified donations shall include the conveyance in perpetuity of a fee interest in real property or a less-than-fee interest in real property, such as a conservation restriction, preservation restriction, agricultural preservation restriction or watershed preservation restriction, pursuant to the Land Use Easement Act [47-12-1 through 47-12-6 NMSA 1978] and provided that the less-than-fee interest qualifies as a charitable contribution deduction under Section 170(h) of the Internal Revenue Code. Dedications of land for open space for the purpose of fulfilling density requirements to obtain subdivision or building permits shall not be considered as qualified donations pursuant to the Land Conservation Incentives Act [75-9-1 through 75-9-6 NMSA 1978].

D. Qualified donations shall be eligible for the tax credit if the donations are made to the state of New Mexico, a political subdivision thereof or a charitable organization described in Section 501(c)(3) of the Internal Revenue Code and that meets the requirements of Section 170(h)(3) of that code.

E. To be eligible for treatment as qualified donations under this section, land or interests in lands must be certified by the secretary of energy, minerals and natural resources as fulfilling the purposes as set forth in Section 75-9-2 NMSA 1978. The use and protection of the lands, or interests therein, for open space, natural area protection, biodiversity habitat conservation, land preservation, agricultural preservation, historic preservation or similar use or purpose of the property shall be assured in perpetuity.

F. A taxpayer may apply for certification of eligibility for the tax credit provided by this section from the energy, minerals and natural resources department. If the energy, minerals and natural resources department determines that the application meets the requirements of this section and that the property conveyed will not adversely affect the property rights of contiguous landowners, it shall issue a certificate of eligibility to the taxpayer, which shall include a calculation of the maximum amount of tax credit for which the taxpayer would be eligible. The energy, minerals and natural resources department may issue rules governing the procedure for administering the provisions of this subsection.

G. To receive a credit pursuant to this section, a person shall apply to the taxation and revenue department on forms and in the manner prescribed by the department. The application shall include a certificate of eligibility issued by the energy, minerals and natural resources department pursuant to Subsection F of this section. If all of the requirements of this section have been complied with, the taxation and revenue department shall issue to the applicant a document granting the tax credit. The document shall be numbered for identification and declare its date of issuance and the amount of the tax credit allowed for the qualified donation made pursuant to this section.

H. The tax credit represented by a document issued pursuant to Subsection G of this section for a conveyance made on or after January 1, 2008, or an increment of that tax credit, may be sold, exchanged or otherwise transferred, and may be carried forward for a period of twenty taxable years following the taxable year in which the credit originated until fully expended. A tax credit or increment of a tax credit may only be transferred once. The credit may be transferred to any taxpayer. A taxpayer to whom a credit has been transferred may use the credit for the taxable year in which the transfer occurred and unused amounts may be carried forward to succeeding taxable years, but in no event may the transferred credit be used more than twenty years after it was originally issued.

I. A tax credit issued pursuant to this section shall be transferred through a qualified intermediary. The qualified intermediary shall, by means of a sworn notarized statement, notify the taxation and revenue department of the transfer and of the date of the transfer within ten days of the transfer. Credits shall only be transferred in increments of ten thousand dollars ($10,000) or more. The qualified intermediary shall keep an account of the credits and have the authority to issue sub-numbers registered with the taxation and revenue department and traceable to the original credit.

J. If a charitable deduction is claimed on the taxpayer's federal income tax for any contribution for which the credit provided by this section is claimed, the taxpayer's itemized deductions for New Mexico income tax shall be reduced by the amount of the deduction for the contribution in order to determine the New Mexico taxable income of the taxpayer.

K. For the purposes of this section:

(1) "qualified intermediary" does not include a person who has been previously convicted of a felony, who has had a professional license revoked, who is engaged in the practice defined in Section 61-28B-3 NMSA 1978 and who is identified in Section 61-29-2 NMSA 1978, and does not include any entity owned wholly or in part or employing any of the foregoing persons; and

(2) "taxpayer" means a citizen or resident of the United States, a domestic partnership, a limited liability company, a domestic corporation, an estate, including a foreign estate, or a trust.

History: 1978 Comp., 7-2-18.10, enacted by Laws 2003, ch. 331, 7; 2007, ch. 335, 1.



Section 7-2-18.11 - Job mentorship tax credit.

7-2-18.11. Job mentorship tax credit.

A. To encourage New Mexico businesses to hire youth participating in career preparation education programs, a taxpayer who files an individual New Mexico income tax return, who is not a dependent of another individual and who is an owner of a New Mexico business may claim a credit in an amount equal to fifty percent of gross wages paid to qualified students who are employed by the business during the taxable year for which the return is filed. The tax credit provided by this section may be referred to as the "job mentorship tax credit".

B. A taxpayer who is an owner of a New Mexico business may claim the job mentorship tax credit for each taxable year in which the business employs one or more qualified students. The maximum aggregate credit allowable shall not exceed fifty percent of the gross wages paid to not more than ten qualified students employed by the business for up to three hundred twenty hours of employment of each qualified student in each taxable year for a maximum of three taxable years for each qualified student. In no event shall a taxpayer claim a credit in excess of twelve thousand dollars ($12,000) in any taxable year. The taxpayer shall certify that hiring the qualified student does not displace or replace a current employee.

C. The department shall issue job mentorship tax credit certificates upon request to any accredited New Mexico secondary school that has a school-sanctioned career preparation education program. The maximum number of certificates that may be issued in a school year to any one school is equal to the number of qualified students in the school-sanctioned career preparation education program on October 15 of that school year, as certified by the school principal.

D. A job mentorship tax credit certificate may be executed by a school principal with respect to a qualified student, and the executed certificate may be transferred to a New Mexico business that employs that student. By executing the certificate with respect to a student, the school principal certifies that the school has a school-sanctioned career preparation education program and the student is a qualified student.

E. To claim the job mentorship tax credit, the taxpayer must submit with respect to each employee for whom the credit is claimed:

(1) a properly executed job mentorship tax credit certificate;

(2) information required by the secretary with respect to the employee's employment by the business during the taxable year for which the credit is claimed; and

(3) information required by the secretary that the employee was not also employed in the same taxable year by another New Mexico business qualifying for and claiming a job mentorship tax credit for that employee pursuant to this section or the Corporate Income and Franchise Tax Act [Chapter 7, Article 2A NMSA 1978].

F. The job mentorship tax credit may only be deducted from the taxpayer's New Mexico income tax liability for the taxable year. Any portion of the maximum credit provided by this section that remains unused at the end of the taxpayer's taxable year may be carried forward for three consecutive taxable years; provided the total credits claimed under this section shall not exceed the maximum allowable pursuant to Subsection B of this section.

G. A husband and wife who file separate returns for a taxable year in which they could have filed a joint return may each claim only one-half of the credit that would have been allowed on a joint return.

H. A taxpayer who otherwise qualifies for and claims a job mentorship tax credit for employment of qualified students by a partnership, limited partnership, limited liability company, S corporation or other business association of which the taxpayer is a member may claim a credit only in proportion to his interest in the partnership, limited partnership, limited liability company, S corporation or association. The total credit claimed by all members of the business shall not exceed the maximum credit allowable pursuant to Subsection B of this section.

I. As used in this section:

(1) "career preparation education program" means a work-based learning or school-to-career program designed for secondary school students to create academic and career goals and objectives and find employment in a job meeting those goals and objectives;

(2) "New Mexico business" means a partnership, limited partnership, limited liability company treated as a partnership for federal income tax purposes, S corporation or sole proprietorship that carries on a trade or business in New Mexico and that employs in New Mexico fewer than three hundred full-time employees at any one time during the taxable year; and

(3) "qualified student" means an individual who is at least fourteen years of age but not more than twenty-one years of age who is attending full time an accredited New Mexico secondary school and who is a participant in a career preparation education program sanctioned by the secondary school.

History: Laws 2003, ch. 400, 1.



Section 7-2-18.13 - Credit; unreimbursed or uncompensated medical care expenses of individuals sixty-five years of age or older.

7-2-18.13. Credit; unreimbursed or uncompensated medical care expenses of individuals sixty-five years of age or older.

A. A taxpayer who files an individual New Mexico income tax return, who is sixty-five years of age or older and who is not a dependent of another taxpayer may claim a credit in an amount equal to two thousand eight hundred dollars ($2,800) for medical care expenses paid by the taxpayer for that taxpayer or for the taxpayer's spouse or dependent if those expenses equal twenty-eight thousand dollars ($28,000) or more within a taxable year and if those expenses are not reimbursed or compensated for by insurance or otherwise.

B. A husband and wife who file separate returns for a taxable year in which they could have filed a joint return may each claim only one-half of the credit that would have been allowed on a joint return.

C. The credit provided in this section may be deducted from the taxpayer's income tax liability. If the credit exceeds the income tax liability for the taxable year, the excess shall be refunded to the taxpayer.

D. As used in this section:

(1) "dependent" means "dependent" as defined in Section 152 of the Internal Revenue Code;

(2) "health care facility" means a hospital, outpatient facility, diagnostic and treatment center, rehabilitation center, freestanding hospice or other similar facility at which medical care is provided;

(3) "medical care" means the diagnosis, cure, mitigation, treatment or prevention of disease or for the purpose of affecting any structure or function of the body;

(4) "medical care expenses" means the amounts paid for:

(a) the diagnosis, cure, mitigation, treatment or prevention of disease or for the purpose of affecting any structure or function of the body, if provided by a physician or in a health care facility;

(b) prescribed drugs or insulin;

(c) qualified long-term care services as defined in Section 7702B(c) of the Internal Revenue Code;

(d) insurance covering medical care, including amounts paid as premiums under Part B of Title 18 of the Social Security Act or for a qualified long-term care insurance contract defined in Section 7702B(b) of the Internal Revenue Code, if the insurance or other amount is paid from income included in the taxpayer's adjusted gross income for the taxable year;

(e) specialized treatment or the use of special therapeutic devices if the treatment or device is prescribed by a physician and the patient can show that the expense was incurred primarily for the prevention or alleviation of a physical or mental defect or illness; and

(f) care in an institution other than a hospital, such as a sanitarium or rest home, if the principal reason for the presence of the person in the institution is to receive the medical care available; provided that if the meals and lodging are furnished as a necessary part of such care, the cost of meals and lodging are "medical care expenses";

(5) "physician" means a medical doctor, osteopathic physician, dentist, podiatrist, chiropractic physician or psychologist licensed or certified to practice in New Mexico; and

(6) "prescribed drug" means a drug or biological that requires a prescription of a physician for its use by an individual.

History: Laws 2005, ch. 267, 1.



Section 7-2-18.14 - Solar market development tax credit; residential and small business solar thermal and photovoltaic market development tax credit.

7-2-18.14. Solar market development tax credit; residential and small business solar thermal and photovoltaic market development tax credit.

A. Except as provided in Subsection C of this section, a taxpayer who files an individual New Mexico income tax return for a taxable year beginning on or after January 1, 2006 and who purchases and installs after January 1, 2006 but before December 31, 2016 a solar thermal system or a photovoltaic system in a residence, business or agricultural enterprise in New Mexico owned by that taxpayer may apply for, and the department may allow, a solar market development tax credit of up to ten percent of the purchase and installation costs of the system.

B. The total solar market development tax credit allowed for either a photovoltaic system or a solar thermal system shall not exceed nine thousand dollars ($9,000). The department shall allow solar market development tax credits only for solar thermal systems and photovoltaic systems certified by the energy, minerals and natural resources department.

C. Solar market development tax credits may not be claimed or allowed for:

(1) a heating system for a swimming pool or a hot tub; or

(2) a commercial or industrial photovoltaic system other than an agricultural photovoltaic system on a farm or ranch that is not connected to an electric utility transmission or distribution system.

D. The department may allow a maximum annual aggregate of:

(1) two million dollars ($2,000,000) in solar market development tax credits for solar thermal systems; and

(2) three million dollars ($3,000,000) in solar market development tax credits for photovoltaic systems.

E. A portion of the solar market development tax credit that remains unused in a taxable year may be carried forward for a maximum of ten consecutive taxable years following the taxable year in which the credit originates until fully expended.

F. Prior to July 1, 2006, the energy, minerals and natural resources department shall adopt rules establishing procedures to provide certification of solar thermal systems and photovoltaic systems for purposes of obtaining a solar market development tax credit. The rules shall address technical specifications and requirements relating to safety, code and standards compliance, solar collector orientation and sun exposure, minimum system sizes, system applications and lists of eligible components. The energy, minerals and natural resources department may modify the specifications and requirements as necessary to maintain a high level of system quality and performance.

G. As used in this section:

(1) "photovoltaic system" means an energy system that collects or absorbs sunlight for conversion into electricity; and

(2) "solar thermal system" means an energy system that collects or absorbs solar energy for conversion into heat for the purposes of space heating, space cooling or water heating.

History: Laws 2006, ch. 93, 1; 2009, ch. 280, 1.



Section 7-2-18.15 - Working families tax credit.

7-2-18.15. Working families tax credit.

A. A resident who files an individual New Mexico income tax return may claim a credit in an amount equal to ten percent of the federal income tax credit for which that individual is eligible for the same taxable year pursuant to Section 32 of the Internal Revenue Code. The credit provided in this section may be referred to as the "working families tax credit".

B. The working families tax credit may be deducted from the income tax liability of an individual who claims the credit and qualifies for the credit pursuant to this section. If the credit exceeds the individual's income tax liability for the taxable year, the excess shall be refunded to the individual.

History: Laws 2007, ch. 45, 9; 2008 (2nd S.S.), ch. 4, 1.



Section 7-2-18.16 - Credit; special needs adopted child tax credit; created; qualifications; duration of credit.

7-2-18.16. Credit; special needs adopted child tax credit; created; qualifications; duration of credit.

A. A taxpayer who files an individual New Mexico income tax return, who is not a dependent of another individual and who adopts a special needs child on or after January 1, 2007 or has adopted a special needs child prior to January 1, 2007, may claim a credit against the taxpayer's tax liability imposed pursuant to the Income Tax Act. The credit authorized pursuant to this section may be referred to as the "special needs adopted child tax credit".

B. A taxpayer may claim and the department may allow a special needs adopted child tax credit in the amount of one thousand dollars ($1,000) to be claimed against the taxpayer's tax liability for the taxable year imposed pursuant to the Income Tax Act.

C. A taxpayer may claim a special needs adopted child tax credit for each year that the child may be claimed as a dependent for federal taxation purposes by the taxpayer.

D. If the amount of the special needs adopted child tax credit due to the taxpayer exceeds the taxpayer's individual income tax liability, the excess shall be refunded.

E. A husband and wife who file separate returns for a taxable year in which they could have filed a joint return may each claim only one-half of the special needs adopted child tax credit provided in this section that would have been allowed on a joint return.

F. As used in this section, "special needs adopted child" means an individual who may be over eighteen years of age and who is certified by the children, youth and families department or a licensed child placement agency as meeting the definition of a "difficult to place child" pursuant to the Adoption Act [Chapter 32A, Article 5 NMSA 1978]; provided, however, if the classification as a "difficult to place child" is based on a physical or mental impairment or an emotional disturbance the physical or mental impairment or emotional disturbance shall be at least moderately disabling.

History: Laws 2007, ch. 45, 10.



Section 7-2-18.17 - Angel investment credit.

7-2-18.17. Angel investment credit.

A. A taxpayer who files a New Mexico income tax return, is not a dependent of another taxpayer, is an accredited investor and makes a qualified investment may claim a credit in an amount not to exceed twenty-five percent of the qualified investment; provided that a credit for each qualified investment shall not exceed sixty-two thousand five hundred dollars ($62,500). The tax credit provided in this section shall be known as the "angel investment credit".

B. A taxpayer may claim the angel investment credit for not more than one qualified investment per investment round. A taxpayer may claim the angel investment credit for qualified investments in no more than five qualified businesses per taxable year.

C. A taxpayer may claim the angel investment credit no later than one year following the end of the calendar year in which the qualified investment was made; provided that a claim for the credit may not be made or allowed with respect to any investment made after December 31, 2025.

D. A taxpayer shall apply for certification of eligibility for the angel investment credit from the economic development department. Completed applications shall be considered in the order received. If the economic development department determines that the taxpayer is an accredited investor and the investment is a qualified investment, it shall issue a certificate of eligibility to the taxpayer, subject to the limitation in Subsection E of this section. The certificate shall be dated and shall include a calculation of the amount of the angel investment credit for which the taxpayer is eligible. The economic development department may issue rules governing the procedure for administering the provisions of this subsection.

E. The economic development department may issue a certificate of eligibility pursuant to Subsection D of this section only if the total amount of angel investment credits represented by certificates of eligibility issued by the economic development department in any calendar year will not exceed two million dollars ($2,000,000). If the applications for certificates of eligibility for angel investment credits represent an aggregate amount exceeding two million dollars ($2,000,000) for any calendar year, certificates shall be issued in the order that completed applications were received. The excess applications that would have been certified, but for the limit imposed by this subsection, shall be certified, subject to the same limit, in subsequent calendar years.

F. The economic development department shall report annually to the legislative finance committee on the utilization and effectiveness of the angel investment credit. The report shall include, at a minimum: the number of accredited investors to whom certificates of eligibility were issued by the economic development department in the previous year; the names of those investors; the amount of angel investment credit for which each investor was certified eligible; and the number and names of the businesses that the economic development department has determined are qualified businesses for purposes of an investment by an accredited investor. The report shall also include an evaluation of the success of the angel investment credit as an incubator of new businesses in New Mexico and of the continued viability and operation in New Mexico of businesses in which investments eligible for the angel investment credit have been made.

G. To claim the angel investment credit, the taxpayer must provide to the taxation and revenue department a certificate of eligibility issued by the economic development department pursuant to Subsection D of this section and any other information the taxation and revenue department may require to determine the amount of the tax credit due the taxpayer. If the requirements of this section have been complied with, the taxation and revenue department shall approve the claim for the credit.

H. A taxpayer who otherwise qualifies for and claims a credit pursuant to this section for a qualified investment made by a partnership or other business association of which the taxpayer is a member may claim a credit only in proportion to the taxpayer's interest in the partnership or business association.

I. A husband and wife who file separate returns for a taxable year in which they could have filed a joint return may each claim one-half of the credit that would have been allowed on a joint return.

J. The angel investment credit may only be deducted from the taxpayer's income tax liability. Any portion of the tax credit provided by this section that remains unused at the end of the taxpayer's taxable year may be carried forward for five consecutive years.

K. As used in this section:

(1) "accredited investor" means a person who is an accredited investor within the meaning of Rule 501 issued by the federal securities and exchange commission pursuant to the federal Securities Act of 1933, as amended;

(2) "business" means a corporation, general partnership, limited partnership, limited liability company or other similar entity, but excludes an entity that is a government or a nonprofit organization designated as such by the federal government or any state;

(3) "equity" means common or preferred stock of a corporation, a partnership interest in a limited partnership or a membership interest in a limited liability company, including debt subject to an option in favor of the creditor to convert the debt into common or preferred stock, a partnership interest or a membership interest;

(4) "investment round" means an offer and sale of securities and all other offers and sales of securities that would be integrated with such offer and sale of securities under Regulation D issued by the federal securities and exchange commission pursuant to the federal Securities Act of 1933, as amended;

(5) "manufacturing" means combining or processing components or materials to increase their value for sale in the ordinary course of business, but does not include:

(a) construction;

(b) farming;

(c) processing natural resources, including hydrocarbons; or

(d) preparing meals for immediate consumption, on- or off-premises;

(6) "qualified business" means a business that:

(a) maintains its principal place of business and employs a majority of its full-time employees, if any, in New Mexico and a majority of its tangible assets, if any, are located in New Mexico;

(b) engages in qualified research or manufacturing activities in New Mexico;

(c) is not primarily engaged in or is not primarily organized as any of the following types of businesses: credit or finance services, including banks, savings and loan associations, credit unions, small loan companies or title loan companies; financial brokering or investment; professional services, including accounting, legal services, engineering and any other service the practice of which requires a license; insurance; real estate; construction or construction contracting; consulting or brokering; mining; wholesale or retail trade; providing utility service, including water, sewerage, electricity, natural gas, propane or butane; publishing, including publishing newspapers or other periodicals; broadcasting; or providing internet operating services;

(d) has not issued securities registered pursuant to Section 6 of the federal Securities Act of 1933, as amended; has not issued securities traded on a national securities exchange; is not subject to reporting requirements of the federal Securities Exchange Act of 1934, as amended; and is not registered pursuant to the federal Investment Company Act of 1940, as amended, at the time of the investment;

(e) has one hundred or fewer employees calculated on a full-time-equivalent basis in the taxable year in which the investment was made; and

(f) has not had gross revenues in excess of five million dollars ($5,000,000) in any fiscal year ending on or before the date of the investment;

(7) "qualified investment" means a cash investment in a qualified business for equity, but does not include an investment by a taxpayer if the taxpayer, a member of the taxpayer's immediate family or an entity affiliated with the taxpayer receives compensation from the qualified business in exchange for services provided to the qualified business within one year of investment in the qualified business; and

(8) "qualified research" means "qualified research" as defined by Section 41 of the Internal Revenue Code.

History: Laws 2007, ch. 172, 1; 2012, ch. 38, 1; 2015 (1st S.S.), ch. 2, 2.



Section 7-2-18.18 - Renewable energy production tax credit.

7-2-18.18. Renewable energy production tax credit.

A. The tax credit provided in this section may be referred to as the "renewable energy production tax credit". The tax credit provided in this section may not be claimed with respect to the same electricity production for which a tax credit pursuant to Section 7-2A-19 has been claimed.

B. A taxpayer who files an individual New Mexico income tax return and who is not a dependent of another taxpayer is eligible for the renewable energy production tax credit if the taxpayer:

(1) holds title to a qualified energy generator that first produced electricity on or before January 1, 2018; or

(2) leases property upon which a qualified energy generator operates from a county or municipality under authority of an industrial revenue bond and if the qualified energy generator first produced electricity on or before January 1, 2018.

C. The amount of the tax credit shall equal one cent ($.01) per kilowatt-hour of the first four hundred thousand megawatt-hours of electricity produced by the qualified energy generator in the taxable year using a wind- or biomass-derived qualified energy resource, provided that the total amount of tax credits claimed by all taxpayers for a single qualified energy generator in a taxable year using a wind- or biomass-derived qualified energy resource shall not exceed one cent ($.01) per kilowatt-hour of the first four hundred thousand megawatt-hours of electricity produced by the qualified energy generator.

D. The amount of the tax credit for electricity produced by a qualified energy generator in the taxable year using a solar-light-derived or solar-heat-derived qualified energy resource shall be at the amounts specified in Paragraphs (1) through (10) of this subsection; provided that the total amount of tax credits claimed for a taxable year by all taxpayers for a single qualified energy generator using a solar-light-derived or solar-heat-derived qualified energy resource shall be limited to the first two hundred thousand megawatt-hours of electricity produced by the qualified energy generator in the taxable year:

(1) one and one-half cents ($.015) per kilowatt-hour in the first taxable year in which the qualified energy generator produces electricity using a solar-light-derived or solar-heat-derived qualified energy resource;

(2) two cents ($.02) per kilowatt-hour in the second taxable year in which the qualified energy generator produces electricity using a solar-light-derived or solar-heat-derived qualified energy resource;

(3) two and one-half cents ($.025) per kilowatt-hour in the third taxable year in which the qualified energy generator produces electricity using a solar-light-derived or solar-heat-derived qualified energy resource;

(4) three cents ($.03) per kilowatt-hour in the fourth taxable year in which the qualified energy generator produces electricity using a solar-light-derived or solar-heat-derived qualified energy resource;

(5) three and one-half cents ($.035) per kilowatt-hour in the fifth taxable year in which the qualified energy generator produces electricity using a solar-light-derived or solar-heat-derived qualified energy resource;

(6) four cents ($.04) per kilowatt-hour in the sixth taxable year in which the qualified energy generator produces electricity using a solar-light-derived or solar-heat-derived qualified energy resource;

(7) three and one-half cents ($.035) per kilowatt-hour in the seventh taxable year in which the qualified energy generator produces electricity using a solar-light-derived or solar-heat-derived qualified energy resource;

(8) three cents ($.03) per kilowatt-hour in the eighth taxable year in which the qualified energy generator produces electricity using a solar-light-derived or solar-heat-derived qualified energy resource;

(9) two and one-half cents ($.025) per kilowatt-hour in the ninth taxable year in which the qualified energy generator produces electricity using a solar-light-derived or solar-heat-derived qualified energy resource; and

(10) two cents ($.02) per kilowatt-hour in the tenth taxable year in which the qualified energy generator produces electricity using a solar-light-derived or solar-heat-derived qualified energy resource.

E. A taxpayer eligible for a renewable energy production tax credit pursuant to Subsection B of this section shall be eligible for the renewable energy production tax credit for ten consecutive years, beginning on the date the qualified energy generator begins producing electricity.

F. As used in this section:

(1) "biomass" means organic material that is available on a renewable or recurring basis, including:

(a) forest-related materials, including mill residues, logging residues, forest thinnings, slash, brush, low-commercial-value materials or undesirable species, salt cedar and other phreatophyte or woody vegetation removed from river basins or watersheds and woody material harvested for the purpose of forest fire fuel reduction or forest health and watershed improvement;

(b) agricultural-related materials, including orchard trees, vineyard, grain or crop residues, including straws and stover, aquatic plants and agricultural processed co-products and waste products, including fats, oils, greases, whey and lactose;

(c) animal waste, including manure and slaughterhouse and other processing waste;

(d) solid woody waste materials, including landscape or right-of-way tree trimmings, rangeland maintenance residues, waste pallets, crates and manufacturing, construction and demolition wood wastes, excluding pressure-treated, chemically treated or painted wood wastes and wood contaminated with plastic;

(e) crops and trees planted for the purpose of being used to produce energy;

(f) landfill gas, wastewater treatment gas and biosolids, including organic waste byproducts generated during the wastewater treatment process; and

(g) segregated municipal solid waste, excluding tires and medical and hazardous waste;

(2) "qualified energy generator" means a facility with at least one megawatt generating capacity located in New Mexico that produces electricity using a qualified energy resource and that sells that electricity to an unrelated person; and

(3) "qualified energy resource" means a resource that generates electrical energy by means of a fluidized bed technology or similar low-emissions technology or a zero-emissions generation technology that has substantial long-term production potential and that uses only the following energy sources:

(a) solar light;

(b) solar heat;

(c) wind; or

(d) biomass.

G. A person that holds title to a facility generating electricity from a qualified energy resource or a person that leases such a facility from a county or municipality pursuant to an industrial revenue bond may request certification of eligibility for the renewable energy production tax credit from the energy, minerals and natural resources department, which shall determine if the facility is a qualified energy generator. The energy, minerals and natural resources department may certify the eligibility of an energy generator only if the total amount of electricity that may be produced annually by all qualified energy generators that are certified pursuant to this section and pursuant to Section 7-2A-19 NMSA 1978 will not exceed a total of two million megawatt-hours plus an additional five hundred thousand megawatt-hours produced by qualified energy generators using a solar-light-derived or solar-heat-derived qualified energy resource. Applications shall be considered in the order received. The energy, minerals and natural resources department may estimate the annual power-generating potential of a generating facility for the purposes of this section. The energy, minerals and natural resources department shall issue a certificate to the applicant stating whether the facility is an eligible qualified energy generator and the estimated annual production potential of the generating facility, which shall be the limit of that facility's energy production eligible for the tax credit for the taxable year. The energy, minerals and natural resources department may issue rules governing the procedure for administering the provisions of this subsection and shall report annually to the appropriate interim legislative committee information that will allow the legislative committee to analyze the effectiveness of the renewable energy production tax credit, including the identity of qualified energy generators, the energy production means used, the amount of energy produced by those qualified energy generators and whether any applications could not be approved due to program limits.

H. A taxpayer may be allocated all or a portion of the right to claim a renewable energy production tax credit without regard to proportional ownership interest if:

(1) the taxpayer owns an interest in a business entity that is taxed for federal income tax purposes as a partnership;

(2) the business entity:

(a) would qualify for the renewable energy production tax credit pursuant to Paragraph (1) or (2) of Subsection B of this section;

(b) owns an interest in a business entity that is also taxed for federal income tax purposes as a partnership and that would qualify for the renewable energy production tax credit pursuant to Paragraph (1) or (2) of Subsection B of this section; or

(c) owns, through one or more intermediate business entities that are each taxed for federal income tax purposes as a partnership, an interest in the business entity described in Subparagraph (b) of this paragraph;

(3) the taxpayer and all other taxpayers allocated a right to claim the renewable energy production tax credit pursuant to this subsection own collectively at least a five percent interest in a qualified energy generator;

(4) the business entity provides notice of the allocation and the taxpayer's interest to the energy, minerals and natural resources department on forms prescribed by that department; and

(5) the energy, minerals and natural resources department certifies the allocation in writing to the taxpayer.

I. Upon receipt of notice of an allocation of the right to claim all or a portion of the renewable energy production tax credit, the energy, minerals and natural resources department shall promptly certify the allocation in writing to the recipient of the allocation.

J. A husband and wife who file separate returns for a taxable year in which they could have filed a joint return may each claim only one-half of the credit that would have been allowed on a joint return.

K. A taxpayer may claim the renewable energy production tax credit by submitting to the taxation and revenue department the certificate issued by the energy, minerals and natural resources department, pursuant to Subsection G or H of this section, documentation showing the taxpayer's interest in the facility, documentation of the amount of electricity produced by the facility in the taxable year and any other information the taxation and revenue department may require to determine the amount of the tax credit due the taxpayer.

L. If the requirements of this section have been complied with, the department shall approve the renewable energy production tax credit. The credit may be deducted from a taxpayer's New Mexico income tax liability for the taxable year for which the credit is claimed. If the amount of tax credit exceeds the taxpayer's income tax liability for the taxable year:

(1) the excess may be carried forward for a period of five taxable years; or

(2) if the tax credit was issued with respect to a qualified energy generator that first produced electricity using a qualified energy resource on or after October 1, 2007, the excess shall be refunded to the taxpayer.

M. Once a taxpayer has been granted a renewable energy production tax credit for a given facility, that taxpayer shall be allowed to retain the facility's original date of application for tax credits for that facility until either the facility goes out of production for more than six consecutive months in a year or until the facility's ten-year eligibility has expired.

History: Laws 2007, ch. 204, 2.



Section 7-2-18.19 - Sustainable building tax credit.

7-2-18.19. Sustainable building tax credit.

A. The tax credit provided by this section may be referred to as the "sustainable building tax credit". The sustainable building tax credit shall be available for the construction in New Mexico of a sustainable building, the renovation of an existing building in New Mexico into a sustainable building or the permanent installation of manufactured housing, regardless of where the housing is manufactured, that is a sustainable building. The tax credit provided in this section may not be claimed with respect to the same sustainable building for which the sustainable building tax credit provided in the Corporate Income and Franchise Tax Act [Chapter 7, Article 2A NMSA 1978] has been claimed.

B. The purpose of the sustainable building tax credit is to encourage the construction of sustainable buildings and the renovation of existing buildings into sustainable buildings.

C. A taxpayer who files an income tax return is eligible to be granted a sustainable building tax credit by the department if the taxpayer submits a document issued pursuant to Subsection J of this section with the taxpayer's income tax return.

D. For taxable years ending on or before December 31, 2016, the sustainable building tax credit may be claimed with respect to a sustainable commercial building. The credit shall be calculated based on the certification level the building has achieved in the LEED green building rating system and the amount of qualified occupied square footage in the building, as indicated on the following chart:

LEED Rating Level

Qualified

Occupied

Square Footage

Tax Credit

per Square

Foot

LEED-NC Silver

First 10,000

Next 40,000

Over 50,000

up to 500,000

$3.50

$1.75

$.70

LEED-NC Gold

First 10,000

Next 40,000

Over 50,000

up to 500,000

$4.75

$2.00

$1.00

LEED-NC Platinum

First 10,000

Next 40,000

Over 50,000

up to 500,000

$6.25

$3.25

$2.00

LEED-EB or CS Silver

First 10,000

Next 40,000

Over 50,000

up to 500,000

$2.50

$1.25

$.50

LEED-EB or CS Gold

First 10,000

Next 40,000

Over 50,000

up to 500,000

$3.35

$1.40

$.70

LEED-EB or CS Platinum

First 10,000

Next 40,000

Over 50,000

up to 500,000

$4.40

$2.30

$1.40

LEED-CI Silver

First 10,000

Next 40,000

Over 50,000

up to 500,000

$1.40

$.70

$.30

LEED-CI Gold

First 10,000

Next 40,000

Over 50,000

up to 500,000

$1.90

$.80

$.40

LEED-CI Platinum

First 10,000

Next 40,000

Over 50,000

up to 500,000

$2.50

$1.30

$.80

E. For taxable years ending on or before December 31, 2016, the sustainable building tax credit may be claimed with respect to a sustainable residential building. The credit shall be calculated based on the amount of qualified occupied square footage, as indicated on the following chart:

Qualified

Occupied

Square Footage

Tax Credit

per Square

Foot

LEED-H Silver or Build

Green NM Silver

LEED-H Gold or Build

Green NM Gold

LEED-H Platinum or Build

Green NM Emerald

EPA ENERGY STAR

Manufactured Housing

First 2,000

Next 1,000

First 2,000

Next 1,000

First 2,000

Next 1,000

Up to 3,000

$5.00

$2.50

$6.85

$3.40

$9.00

$4.45

$3.00.

F. A person that is a building owner may apply for 1a certificate of eligibility for the sustainable building tax credit from the energy, minerals and natural resources department after the construction, installation or renovation of the sustainable building is complete. Applications shall be considered in the order received. If the energy, minerals and natural resources department determines that the building owner meets the requirements of this subsection and that the building with respect to which the tax credit application is made meets the requirements of this section as a sustainable residential building or a sustainable commercial building, the energy, minerals and natural resources department may issue a certificate of eligibility to the building owner, subject to the limitation in Subsection G of this section. The certificate shall include the rating system certification level awarded to the building, the amount of qualified occupied square footage in the building and a calculation of the maximum amount of sustainable building tax credit for which the building owner would be eligible. The energy, minerals and natural resources department may issue rules governing the procedure for administering the provisions of this subsection. If the certification level for the sustainable residential building is awarded on or after January 1, 2007, the energy, minerals and natural resources department may issue a certificate of eligibility to a building owner who is:

(1) the owner of the sustainable residential building at the time the certification level for the building is awarded; or

(2) the subsequent purchaser of a sustainable residential building with respect to which no tax credit has been previously claimed.

G. The energy, minerals and natural resources department may issue a certificate of eligibility only if the total amount of sustainable building tax credits represented by certificates of eligibility issued by the energy, minerals and natural resources department pursuant to this section and pursuant to the Corporate Income and Franchise Tax Act shall not exceed in any calendar year an aggregate amount of one million dollars ($1,000,000) with respect to sustainable commercial buildings and an aggregate amount of four million dollars ($4,000,000) with respect to sustainable residential buildings; provided that no more than one million two hundred fifty thousand dollars ($1,250,000) of the aggregate amount with respect to sustainable residential buildings shall be for manufactured housing. If for any taxable year the energy, minerals and natural resources department determines that the applications for sustainable building tax credits with respect to sustainable residential buildings for that taxable year exceed the aggregate limit set in this section, the energy, minerals and natural resources department may issue certificates of eligibility under the aggregate annual limit for sustainable commercial buildings to owners of sustainable residential buildings that meet the requirements of the energy, minerals and natural resources department and of this section; provided that applications for sustainable building credits for other sustainable commercial buildings total less than the full amount allocated for tax credits for sustainable commercial buildings.

H. Installation of a solar thermal system or a photovoltaic system eligible for the solar market development tax credit pursuant to Section 7-2-18.14 NMSA 1978 may not be used as a component of qualification for the rating system certification level used in determining eligibility for the sustainable building tax credit, unless a solar market development tax credit pursuant to Section 7-2-18.14 NMSA 1978 has not been claimed with respect to that system and the building owner and the taxpayer claiming the sustainable building tax credit certify that such a tax credit will not be claimed with respect to that system.

I. To be eligible for the sustainable building tax credit, the building owner shall provide to the taxation and revenue department a certificate of eligibility issued by the energy, minerals and natural resources department pursuant to the requirements of Subsection F of this section and any other information the taxation and revenue department may require to determine the amount of the tax credit for which the building owner is eligible.

J. If the requirements of this section have been complied with, the department shall issue to the building owner a document granting a sustainable building tax credit. The document shall be numbered for identification and declare its date of issuance and the amount of the tax credit allowed pursuant to this section. The document may be submitted by the building owner with that taxpayer's income tax return, if applicable, or may be sold, exchanged or otherwise transferred to another taxpayer. The parties to such a transaction shall notify the department of the sale, exchange or transfer within ten days of the sale, exchange or transfer.

K. If the total approved amount of all sustainable building tax credits for a taxpayer in a taxable year represented by the documents issued pursuant to Subsection J of this section is:

(1) less than one hundred thousand dollars ($100,000), a maximum of twenty-five thousand dollars ($25,000) shall be applied against the taxpayer's income tax liability for the taxable year for which the credit is approved and the next three subsequent taxable years as needed depending on the amount of credit; or

(2) one hundred thousand dollars ($100,000) or more, increments of twenty-five percent of the total credit amount in each of the four taxable years, including the taxable year for which the credit is approved and the three subsequent taxable years, shall be applied against the taxpayer's income tax liability.

L. If the sum of all sustainable building tax credits that can be applied to a taxable year for a taxpayer, calculated according to Paragraph (1) or (2) of Subsection K of this section, exceeds the taxpayer's income tax liability for that taxable year, the excess may be carried forward for a period of up to seven years.

M. A taxpayer who otherwise qualifies and claims a sustainable building tax credit with respect to a sustainable building owned by a partnership or other business association of which the taxpayer is a member may claim a credit only in proportion to that taxpayer's interest in the partnership or association. The total credit claimed in the aggregate by all members of the partnership or association with respect to the sustainable building shall not exceed the amount of the credit that could have been claimed by a sole owner of the property.

N. A husband and wife who file separate returns for a taxable year in which they could have filed a joint return may each claim only one-half of the sustainable building tax credit that would have been allowed on a joint return.

O. The department shall compile an annual report on the sustainable building tax credit created pursuant to this section that shall include the number of taxpayers approved by the department to receive the tax credit, the aggregate amount of tax credits approved and any other information necessary to evaluate the effectiveness of the tax credit. Beginning in 2015 and every five years thereafter, the department shall compile and present the annual reports to the revenue stabilization and tax policy committee and the legislative finance committee with an analysis of the effectiveness and cost of the tax credit and whether the tax credit is performing the purpose for which it was created.

P. For the purposes of this section:

(1) "build green New Mexico rating system" means the certification standards adopted by the homebuilders association of central New Mexico;

(2) "LEED-CI" means the LEED rating system for commercial interiors;

(3) "LEED-CS" means the LEED rating system for the core and shell of buildings;

(4) "LEED-EB" means the LEED rating system for existing buildings;

(5) "LEED gold" means the rating in compliance with, or exceeding, the second-highest rating awarded by the LEED certification process;

(6) "LEED" means the most current leadership in energy and environmental design green building rating system guidelines developed and adopted by the United States green building council;

(7) "LEED-H" means the LEED rating system for homes;

(8) "LEED-NC" means the LEED rating system for new buildings and major renovations;

(9) "LEED platinum" means the rating in compliance with, or exceeding, the highest rating awarded by the LEED certification process;

(10) "LEED silver" means the rating in compliance with, or exceeding, the third-highest rating awarded by the LEED certification process;

(11) "manufactured housing" means a multisectioned home that is:

(a) a manufactured home or modular home;

(b) a single-family dwelling with a heated area of at least thirty-six feet by twenty-four feet and a total area of at least eight hundred sixty-four square feet;

(c) constructed in a factory to the standards of the United States department of housing and urban development, the National Manufactured Housing Construction and Safety Standards Act of 1974 and the Housing and Urban Development Zone Code 2 or New Mexico construction codes up to the date of the unit's construction; and

(d) installed consistent with the Manufactured Housing Act [Chapter 60, Article 14 NMSA 1978] and rules adopted pursuant to that act relating to permanent foundations;

(12) "qualified occupied square footage" means the occupied spaces of the building as determined by:

(a) the United States green building council for those buildings obtaining LEED certification;

(b) the administrators of the build green New Mexico rating system for those homes obtaining build green New Mexico certification; and

(c) the United States environmental protection agency for ENERGY STAR-certified manufactured homes;

(13) "person" does not include state, local government, public school district or tribal agencies;

(14) "sustainable building" means either a sustainable commercial building or a sustainable residential building;

(15) "sustainable commercial building" means a multifamily dwelling unit, as registered and certified under the LEED-H or build green New Mexico rating system, that is certified by the United States green building council as LEED-H silver or higher or by build green New Mexico as silver or higher and has achieved a home energy rating system index of sixty or lower as developed by the residential energy services network or a building that has been registered and certified under the LEED-NC, LEED-EB, LEED-CS or LEED-CI rating system and that:

(a) is certified by the United States green building council at LEED silver or higher;

(b) achieves any prerequisite for and at least one point related to commissioning under LEED "energy and atmosphere", if included in the applicable rating system; and

(c) has reduced energy consumption, as follows: 1) through 2011, a fifty percent energy reduction will be required based on the national average for that building type as published by the United States department of energy; and beginning January 1, 2012, a sixty percent energy reduction will be required based on the national average for that building type as published by the United States department of energy; and 2) is substantiated by the United States environmental protection agency target finder energy performance results form, dated no sooner than the schematic design phase of development;

(16) "sustainable residential building" means:

(a) a building used as a single-family residence as registered and certified under the build green New Mexico or LEED-H rating system that: 1) is certified by the United States green building council as LEED-H silver or higher or by build green New Mexico as silver or higher; and 2) has achieved a home energy rating system index of sixty or lower as developed by the residential energy services network; or

(b) manufactured housing that is ENERGY STAR-qualified by the United States environmental protection agency; and

(17) "tribal" means of, belonging to or created by a federally recognized Indian nation, tribe or pueblo.

History: Laws 2007, ch. 204, 3; 2009, ch. 59, 1; 2013, ch. 92, 1.



Section 7-2-18.21 - Credit; blended biodiesel fuel.

7-2-18.21. Credit; blended biodiesel fuel.

A. A taxpayer who is liable for payment of the special fuel excise tax pursuant to Subsections A through D of Section 7-16A-2.1 NMSA 1978 and who files a New Mexico income tax return is eligible to claim a credit against income tax liability for each gallon of blended biodiesel fuel on which that person paid the special fuel excise tax in the taxable year, or would have paid the special fuel excise tax in the taxable year but for the deductions allowed pursuant to Subsections B through F of Section 7-16A-10 NMSA 1978 or the treaty exemption for north Atlantic treaty organization use. The credit shall be in the following amounts for the following periods:

(1) from January 1, 2007 until December 31, 2010, at a rate of three cents ($.03) per gallon;

(2) from January 1, 2011 until December 31, 2011, at a rate of two cents ($.02) per gallon; and

(3) from January 1, 2012 until December 31, 2012, at a rate of one cent ($.01) per gallon.

B. The tax credit provided by this section may not be claimed with respect to the same blended biodiesel fuel for which a credit has been claimed pursuant to the Corporate Income and Franchise Tax Act [Chapter 7, Article 2A NMSA 1978] or for which a credit or refund has been claimed pursuant to Section 7-16A-13 NMSA 1978.

C. A taxpayer who otherwise qualifies for and claims a credit pursuant to this section for blended biodiesel fuel on which special fuel excise tax has been paid by a partnership or other business association of which the taxpayer is a member may claim a credit only in proportion to the taxpayer's interest in the partnership or business association. The total credit claimed in the aggregate by all members of the partnership or business association shall not exceed the amount of credit allowed pursuant to Subsection A of this section.

D. A husband and wife who file separate returns for a taxable year in which they could have filed a joint return may each claim only one-half of the credit that would have been allowed on a joint return.

E. The tax credit provided by this section may only be applied against the income tax liability of the person who paid the special fuel excise tax on the blended biodiesel fuel with respect to which the credit is provided, or who would have paid the special fuel excise tax but for the deductions allowed pursuant to Subsections B through F of Section 7-16A-10 NMSA 1978 or the treaty exemption for north Atlantic treaty organization use. If the credit exceeds the person's income tax liability for the taxable year in which the credit is granted, the credit may be carried forward for five years.

F. A taxpayer claiming a credit pursuant to this section shall provide documentation of eligibility in form and content as determined by the department.

G. For the purposes of this section:

(1) "biodiesel" means renewable, biodegradable, monoalkyl ester combustible liquid fuel that is derived from agricultural plant oils or animal fats and that meets American society for testing and materials D 6751 standard specification for biodiesel B100 blend stock for distillate fuels;

(2) "blended biodiesel fuel" means a diesel fuel that contains at least two percent biodiesel; and

(3) "diesel fuel" means any diesel-engine fuel used for the generation of power to propel a motor vehicle.

History: Laws 2007, ch. 204, 7.



Section 7-2-18.22 - Tax credit; rural health care practitioner tax credit.

7-2-18.22. Tax credit; rural health care practitioner tax credit.

A. A taxpayer who files an individual New Mexico tax return, who is not a dependent of another individual, who is an eligible health care practitioner and who has provided health care services in New Mexico in a rural health care underserved area in a taxable year, may claim a credit against the tax liability imposed by the Income Tax Act. The credit provided in this section may be referred to as the "rural health care practitioner tax credit".

B. The rural health care practitioner tax credit may be claimed and allowed in an amount that shall not exceed five thousand dollars ($5,000) for all eligible physicians, osteopathic physicians, dentists, clinical psychologists, podiatrists and optometrists who qualify pursuant to the provisions of this section, except the credit shall not exceed three thousand dollars ($3,000) for all eligible dental hygienists, physician assistants, certified nurse-midwives, certified registered nurse anesthetists, certified nurse practitioners and clinical nurse specialists.

C. To qualify for the rural health care practitioner tax credit, an eligible health care practitioner shall have provided health care during a taxable year for at least two thousand eighty hours at a practice site located in an approved, rural health care underserved area. An eligible rural health care practitioner who provided health care services for at least one thousand forty hours but less than two thousand eighty hours at a practice site located in an approved rural health care underserved area during a taxable year is eligible for one-half of the credit amount.

D. Before an eligible health care practitioner may claim the rural health care practitioner tax credit, the practitioner shall submit an application to the department of health that describes the practitioner's clinical practice and contains additional information that the department of health may require. The department of health shall determine whether an eligible health care practitioner qualifies for the rural health care practitioner tax credit, and shall issue a certificate to each qualifying eligible health care practitioner. The department of health shall provide the taxation and revenue department appropriate information for all eligible health care practitioners to whom certificates are issued.

E. A taxpayer claiming the credit provided by this section shall submit a copy of the certificate issued by the department of health with the taxpayer's New Mexico income tax return for the taxable year. If the amount of the credit claimed exceeds a taxpayer's tax liability for the taxable year in which the credit is being claimed, the excess may be carried forward for three consecutive taxable years.

F. As used in this section:

(1) "eligible health care practitioner" means:

(a) a certified nurse-midwife licensed by the board of nursing as a registered nurse and licensed by the public health division of the department of health to practice nurse-midwifery as a certified nurse-midwife;

(b) a dentist or dental hygienist licensed pursuant to the Dental Health Care Act [Chapter 61, Article 5A NMSA 1978];

(c) an optometrist licensed pursuant to the provisions of the Optometry Act [Chapter 61, Article 2 NMSA 1978];

(d) an osteopathic physician licensed pursuant to the provisions of Chapter 61, Article 10 NMSA 1978 or an osteopathic physician assistant licensed pursuant to the provisions of the Osteopathic Physicians' Assistants Act [Chapter 61, Article 10A NMSA 1978];

(e) a physician or physician assistant licensed pursuant to the provisions of Chapter 61, Article 6 NMSA 1978;

(f) a podiatrist licensed pursuant to the provisions of the Podiatry Act [Chapter 61, Article 8 NMSA 1978];

(g) a clinical psychologist licensed pursuant to the provisions of the Professional Psychologist Act [Chapter 61, Article 9 NMSA 1978]; and

(h) a registered nurse in advanced practice who has been prepared through additional formal education as provided in Sections 61-3-23.2 through 61-3-23.4 NMSA 1978 to function beyond the scope of practice of professional registered nursing, including certified nurse practitioners, certified registered nurse anesthetists and clinical nurse specialists;

(2) "health care underserved area" means a geographic area or practice location in which it has been determined by the department of health, through the use of indices and other standards set by the department of health, that sufficient health care services are not being provided;

(3) "practice site" means a private practice, public health clinic, hospital, public or private nonprofit primary care clinic or other health care service location in a health care underserved area; and

(4) "rural" means an area or location identified by the department of health as falling outside of an urban area.

History: Laws 2007, ch. 361, 2.



Section 7-2-18.23 - Refundable credit; 2007 taxable year.

7-2-18.23. Refundable credit; 2007 taxable year.

A. Except as otherwise provided in Subsection B of this section, a taxpayer who for the 2007 taxable year files a New Mexico income tax return, is a full-year or first-year resident of New Mexico and is not a trust, estate or a dependent of another taxpayer is allowed a credit in the amount determined under Subsection C of this section. The credit may be allowed even though the taxpayer has no income taxable under the Income Tax Act for the 2007 taxable year.

B. A claim for the refundable tax credit provided in this section is not allowed for a resident who was an inmate of a public institution for more than six months during the 2007 taxable year.

C. The tax credit allowed in this section shall be in the amount determined from the following tables for:

(1) married taxpayers filing jointly:

Adjusted Gross Income

Credit Amount

for Taxpayer

and Spouse

Additional Credit

Amount for Each

Dependent

Over

Not Over

0

$30,000

$100

$50.00

$30,000

$50,000

$ 80.00

$40.00

$50,000

$70,000

$ 50.00

$25.00

$70,000

$ 0.00

$ 0.00; or

(2) taxpayers filing as single, head of household, married filing separately or as a surviving spouse:

Adjusted Gross Income

Credit Amount

for Taxpayer

Additional

Credit Amount

for Each

Dependent

Over

Not Over

0

$30,000

$50.00

$50.00

$30,000

$50,000

$40.00

$40.00

$50,000

$70,000

$25.00

$25.00

$70,000

$ 0.00

$ 0.00.

D. The tax credit allowed in this section may be credited by the department against the taxpayer's New Mexico income tax liability. If the taxpayer is liable for interest and penalties on the taxpayer's income tax liability for the 2007 taxable year prior to the effective date of this section, the amount of interest and penalties shall not be recomputed due to the credit provided by this section but may be satisfied by applying the credit to the penalty or interest due. Notwithstanding the provisions of Section 7-1-68 NMSA 1978, interest in the amount established by Subsection B of Section 7-1-68 NMSA 1978 shall only be allowed and paid on the amount to be refunded under Subsection E of this section if not refunded or credited within one hundred twenty days after the effective date of this section or the applicable period established in Subsection D of Section 7-1-68 NMSA 1978, whichever is later.

E. If the tax credit exceeds the taxpayer's income tax liability, the excess shall be refunded to the taxpayer.

F. For purposes of this section, "dependent" means "dependent" as defined by Section 152 of the Internal Revenue Code.

History: Laws 2008 (2nd S.S.), ch. 3, 1.



Section 7-2-18.24 - Geothermal ground-coupled heat pump tax credit.

7-2-18.24. Geothermal ground-coupled heat pump tax credit.

A. A taxpayer who files an individual New Mexico income tax return for a taxable year beginning on or after January 1, 2010 and who purchases and installs after January 1, 2010 but before December 31, 2020 a geothermal ground-coupled heat pump in a residence, business or agricultural enterprise in New Mexico owned by that taxpayer may apply for, and the department may allow, a tax credit of up to thirty percent of the purchase and installation costs of the system. The credit provided in this section may be referred to as the "geothermal ground-coupled heat pump tax credit". The total geothermal ground-coupled heat pump tax credit allowed to a taxpayer shall not exceed nine thousand dollars ($9,000). The department shall allow a geothermal ground-coupled heat pump tax credit only for geothermal ground-coupled heat pumps certified by the energy, minerals and natural resources department.

B. A portion of the geothermal ground-coupled heat pump tax credit that remains unused in a taxable year may be carried forward for a maximum of ten consecutive taxable years following the taxable year in which the credit originates until the credit is fully expended.

C. Prior to July 1, 2010, the energy, minerals and natural resources department shall adopt rules establishing procedures to provide certification of geothermal ground-coupled heat pumps for purposes of obtaining a geothermal ground-coupled heat pump tax credit. The rules shall address technical specifications and requirements relating to safety, building code and standards compliance, minimum system sizes, system applications and lists of eligible components. The energy, minerals and natural resources department may modify the specifications and requirements as necessary to maintain a high level of system quality and performance.

D. The department may allow a maximum annual aggregate of two million dollars ($2,000,000) in geothermal ground-coupled heat pump tax credits. Applications for the credit shall be considered in the order received by the department.

E. A taxpayer who otherwise qualifies and claims a geothermal ground-coupled heat pump tax credit with respect to property owned by a partnership or other business association of which the taxpayer is a member may claim a credit only in proportion to that taxpayer's interest in the partnership or association. The total credit claimed in the aggregate by all members of the partnership or association with respect to the property shall not exceed the amount of the credit that could have been claimed by a sole owner of the property.

F. A husband and wife who file separate returns for a taxable year in which they could have filed a joint return may each claim only one-half of the credit that would have been allowed on a joint return.

G. As used in this section, "geothermal ground-coupled heat pump" means a system that uses energy from the ground, water or, ultimately, the sun for distribution of heating, cooling or domestic hot water; that has either a minimum coefficient of performance of three and four-tenths or an efficiency ratio of sixteen or greater; and that is installed by an accredited installer certified by the international ground source heat pump association.

History: Laws 2009, ch. 271, 1.



Section 7-2-18.25 - Advanced energy income tax credit.

7-2-18.25. Advanced energy income tax credit.

A. The tax credit that may be claimed pursuant to this section may be referred to as the "advanced energy income tax credit".

B. A taxpayer who holds an interest in a qualified generating facility located in New Mexico and who files an individual New Mexico income tax return may claim an advanced energy income tax credit in an amount equal to six percent of the eligible generation plant costs of a qualified generating facility, subject to the limitations imposed in this section. The tax credit claimed shall be verified and approved by the department.

C. An entity that holds an interest in a qualified generating facility may request a certificate of eligibility from the department of environment to enable the requester to apply for an advanced energy income tax credit. The department of environment:

(1) shall determine if the facility is a qualified generating facility;

(2) shall require that the requester provide the department of environment with the information necessary to assess whether the requester's facility meets the criteria to be a qualified generating facility;

(3) shall issue a certificate to the requester stating that the facility is or is not a qualified generating facility within one hundred eighty days after receiving all information necessary to make a determination;

(4) shall:

(a) issue a schedule of fees in which no fee exceeds one hundred fifty thousand dollars ($150,000); and

(b) deposit fees collected pursuant to this paragraph in the state air quality permit fund created pursuant to Section 74-2-15 NMSA 1978; and

(5) shall report annually to the appropriate interim legislative committee information that will allow the legislative committee to analyze the effectiveness of the advanced energy tax credits, including the identity of qualified generating facilities, the energy production means used, the amount of emissions identified in this section reduced and removed by those qualified generating facilities and whether any requests for certificates of eligibility could not be approved due to program limits.

D. A taxpayer who holds an interest in a qualified generating facility may be allocated the right to claim the advanced energy income tax credit without regard to the taxpayer's relative interest in the qualified generating facility if:

(1) the business entity making the allocation provides notice of the allocation and the taxpayer's interest in the qualified generating facility to the department on forms prescribed by the department;

(2) allocations to the taxpayer and all other taxpayers allocated a right to claim the advanced energy tax credit shall not exceed one hundred percent of the advanced energy tax credit allowed for the qualified generating facility; and

(3) the taxpayer and all other taxpayers allocated a right to claim the advanced energy tax credits collectively own at least a five percent interest in the qualified generating facility.

E. To claim the advanced energy income tax credit, a taxpayer shall submit with the taxpayer's New Mexico income tax return a certificate of eligibility from the department of environment stating that the taxpayer may be eligible for advanced energy tax credits. The taxation and revenue department shall provide credit claims forms. A credit claim form shall accompany any return in which the taxpayer wishes to apply for an approved credit, and the claim shall specify the amount of credit intended to apply to each return. The taxation and revenue department shall determine the amount of advanced energy income tax credit for which the taxpayer may apply.

F. Upon receipt of the notice of an allocation of the right to claim all or a portion of the advanced energy income tax credit, the department shall verify the allocation due to the recipient.

G. A husband and wife who file separate returns for a taxable year in which they could have filed a joint return may each claim only one-half of the advanced energy income tax credit that would have been allowed on a joint return.

H. The total amount of all advanced energy tax credits claimed shall not exceed the total amount determined by the department to be allowable pursuant to this section, the Corporate Income and Franchise Tax Act [Chapter 7, Article 2A NMSA 1978] and Section 7-9G-2 NMSA 1978.

I. Any balance of the advanced energy income tax credit that the taxpayer is approved to claim may be claimed by the taxpayer as an advanced energy combined reporting tax credit allowed pursuant to Section 7-9G-2 NMSA 1978. If the advanced energy income tax credit exceeds the amount of the taxpayer's tax liabilities pursuant to the Income Tax Act and Section 7-9G-2 NMSA 1978 in the taxable year in which it is claimed, the balance of the unpaid credit may be carried forward for ten years and claimed as an advanced energy income tax credit or an advanced energy combined reporting tax credit. The advanced energy income tax credit is not refundable.

J. A taxpayer claiming the advanced energy income tax credit pursuant to this section is ineligible for credits pursuant to the Investment Credit Act [Chapter 7, Article 9A NMSA 1978] or any other credit that may be taken pursuant to the Income Tax Act or credits that may be taken against the gross receipts tax, compensating tax or withholding tax for the same expenditures.

K. The aggregate amount of all advanced energy tax credits that may be claimed with respect to a qualified generating facility shall not exceed sixty million dollars ($60,000,000).

L. As used in this section:

(1) "advanced energy tax credit" means the advanced energy income tax credit, the advanced energy corporate income tax credit and the advanced energy combined reporting tax credit;

(2) "coal-based electric generating facility" means a new or repowered generating facility and an associated coal gasification facility, if any, that uses coal to generate electricity and that meets the following specifications:

(a) emits the lesser of: 1) what is achievable with the best available control technology; or 2) thirty-five thousandths pound per million British thermal units of sulfur dioxide, twenty-five thousandths pound per million British thermal units of oxides of nitrogen and one hundredth pound per million British thermal units of total particulates in the flue gas;

(b) removes the greater of: 1) what is achievable with the best available control technology; or 2) ninety percent of the mercury from the input fuel;

(c) captures and sequesters or controls carbon dioxide emissions so that by the later of January 1, 2017 or eighteen months after the commercial operation date of the coal-based electric generating facility, no more than one thousand one hundred pounds per megawatt-hour of carbon dioxide is emitted into the atmosphere;

(d) all infrastructure required for sequestration is in place by the later of January 1, 2017 or eighteen months after the commercial operation date of the coal-based electric generating facility;

(e) includes methods and procedures to monitor the disposition of the carbon dioxide captured and sequestered from the coal-based electric generating facility; and

(f) does not exceed a name-plate capacity of seven hundred net megawatts;

(3) "eligible generation plant costs" means expenditures for the development and construction of a qualified generating facility, including permitting; site characterization and assessment; engineering; design; carbon dioxide capture, treatment, compression, transportation and sequestration; site and equipment acquisition; and fuel supply development used directly and exclusively in a qualified generating facility;

(4) "entity" means an individual, estate, trust, receiver, cooperative association, club, corporation, company, firm, partnership, limited liability company, limited liability partnership, joint venture, syndicate or other association or a gas, water or electric utility owned or operated by a county or municipality;

(5) "geothermal electric generating facility" means a facility with a name-plate capacity of one megawatt or more that uses geothermal energy to generate electricity, including a facility that captures and provides geothermal energy to a preexisting electric generating facility using other fuels in part;

(6) "interest in a qualified generating facility" means title to a qualified generating facility; a leasehold interest in a qualified generating facility; an ownership interest in a business or entity that is taxed for federal income tax purposes as a partnership that holds title to or a leasehold interest in a qualified generating facility; or an ownership interest, through one or more intermediate entities that are each taxed for federal income tax purposes as a partnership, in a business that holds title to or a leasehold interest in a qualified generating facility;

(7) "name-plate capacity" means the maximum rated output of the facility measured as alternating current or the equivalent direct current measurement;

(8) "qualified generating facility" means a facility that begins construction not later than December 31, 2015 and is:

(a) a solar thermal electric generating facility that begins construction on or after July 1, 2007 and that may include an associated renewable energy storage facility;

(b) a solar photovoltaic electric generating facility that begins construction on or after July 1, 2009 and that may include an associated renewable energy storage facility;

(c) a geothermal electric generating facility that begins construction on or after July 1, 2009;

(d) a recycled energy project if that facility begins construction on or after July 1, 2007; or

(e) a new or repowered coal-based electric generating facility and an associated coal gasification facility;

(9) "recycled energy" means energy produced by a generation unit with a name-plate capacity of not more than fifteen megawatts that converts the otherwise lost energy from the exhaust stacks or pipes to electricity without combustion of additional fossil fuel;

(10) "sequester" means to store, or chemically convert, carbon dioxide in a manner that prevents its release into the atmosphere and may include the use of geologic formations and enhanced oil, coalbed methane or natural gas recovery techniques;

(11) "solar photovoltaic electric generating facility" means an electric generating facility with a name-plate capacity of one megawatt or more that uses solar photovoltaic energy to generate electricity; and

(12) "solar thermal generating facility" means an electric generating facility with a name-plate capacity of one megawatt or more that uses solar thermal energy to generate electricity, including a facility that captures and provides solar energy to a preexisting electric generating facility using other fuels in part.

History: Laws 2009, ch. 279, 1.



Section 7-2-18.26 - Agricultural biomass income tax credit.

7-2-18.26. Agricultural biomass income tax credit.

A. A taxpayer who owns a dairy or feedlot and who files an individual New Mexico income tax return for a taxable year beginning on or after January 1, 2011 and ending prior to January 1, 2020 may apply for, and the department may allow, a tax credit equal to five dollars ($5.00) per wet ton of agricultural biomass transported from the taxpayer's dairy or feedlot to a facility that uses agricultural biomass to generate electricity or make biocrude or other liquid or gaseous fuel for commercial use. The tax credit created in this section may be referred to as the "agricultural biomass income tax credit".

B. If the requirements of this section have been complied with, the department shall issue to the taxpayer a document granting an agricultural biomass income tax credit. The document shall be numbered for identification and declare its date of issuance and the amount of the tax credit allowed pursuant to this section. The document may be submitted by the taxpayer with that taxpayer's income tax return or may be sold, exchanged or otherwise transferred to another taxpayer. The parties to such a transaction shall notify the department of the sale, exchange or transfer within ten days of the sale, exchange or transfer.

C. Any portion of the agricultural biomass income tax credit that remains unused in a taxable year may be carried forward for a maximum of four consecutive taxable years following the taxable year in which the credit originates until fully expended.

D. A taxpayer who otherwise qualifies and claims an agricultural biomass income tax credit with respect to a dairy or feedlot owned by a partnership or other business association of which the taxpayer is a member may claim the credit only in proportion to that taxpayer's interest in the partnership or business association. The total agricultural biomass income tax credits claimed in the aggregate with respect to the same dairy or feedlot by all members of the partnership or business association shall not exceed the amount of the credit that could have been claimed by a single owner of the dairy or feedlot.

E. A husband and wife who file separate returns for a taxable year in which they could have filed a joint return may each claim only one-half of the credit that would have been allowed on a joint return.

F. Prior to July 1, 2011, the energy, minerals and natural resources department shall adopt rules establishing procedures to provide certification of transportation of agricultural biomass to a qualified facility that uses agricultural biomass to generate electricity or make biocrude or other liquid or gaseous fuel for commercial use for purposes of obtaining an agricultural biomass income tax credit. The rules may be modified as determined necessary by the energy, minerals and natural resources department to determine accurate recording of the quantity of agricultural biomass transported and used for the purpose allowable in this section.

G. A taxpayer who claims an agricultural biomass income tax credit shall not also claim an agricultural biomass corporate income tax credit for transportation of the same agricultural biomass on which the claim for that agricultural biomass income tax credit is based.

H. The department shall limit the annual combined total of all agricultural biomass income tax credits and all agricultural biomass corporate income tax credits allowed to a maximum of five million dollars ($5,000,000). Applications for the credit shall be considered in the order received by the department.

I. As used in this section:

(1) "agricultural biomass" means wet manure meeting specifications established by the energy, minerals and natural resources department from either a dairy or feedlot commercial operation;

(2) "biocrude" means a nonfossil form of energy that can be transported and refined using existing petroleum refining facilities and that is made from biologically derived feedstocks and other agricultural biomass;

(3) "feedlot" means an operation that fattens livestock for market; and

(4) "dairy" means a facility that raises livestock for milk production.

History: Laws 2010, ch. 84, 1.



Section 7-2-18.27 - Credit; physician participation in cancer treatment clinical trials.

7-2-18.27. Credit; physician participation in cancer treatment clinical trials.

A. A taxpayer who files an individual New Mexico income tax return, who is not a dependent of another taxpayer, who is an oncologist who is a physician licensed pursuant to the Medical Practice Act [Chapter 61, Article 6 NMSA 1978] and whose practice is located in rural New Mexico may claim, and the department may allow, a tax credit of one thousand dollars ($1,000) for each patient participating in a cancer clinical trial under the taxpayer's supervision for a maximum credit allowed for all cancer clinical trials conducted by that taxpayer during the taxable year of four thousand dollars ($4,000). The tax credit provided in this section may be referred to as the "cancer clinical trial tax credit".

B. The purpose of the cancer clinical trial tax credit is to encourage physicians in New Mexico to participate as clinical trial investigators by performing cancer clinical trials of new cancer treatments in New Mexico and making cancer clinical trials more readily available to cancer patients in the state.

C. The cancer clinical trial tax credit may only be claimed for the taxable year in which the physician participates as an investigator in a clinical trial.

D. A partnership or business association in which one or more members qualifies for a cancer clinical trial tax credit may claim only one cancer clinical trial tax credit. The total cancer clinical trial tax credit allowed by the department for all the members of a partnership or business association shall not exceed the amount of cancer clinical trial tax credit that could have been claimed by one physician conducting, supervising or participating in the cancer clinical trial for which the credit is allowed.

E. A husband and wife who file separate returns for a taxable year in which they could have filed a joint return may each claim only one-half of the cancer clinical trial tax credit that would have been allowed on a joint return.

F. The department shall compile an annual report that includes the number of taxpayers approved by the department to receive a cancer clinical trial tax credit in the taxable year, the amount of cancer clinical trial tax credits allowed in the taxable year, the number of patients who participated in the taxable year in cancer clinical trials and the locations of the cancer clinical trials for which cancer clinical trial tax credits were claimed.

G. As used in this section:

(1) "cancer clinical trial" means a clinical trial:

(a) conducted for the purposes of the prevention of or the prevention of reoccurrence of cancer or the early detection or treatment of cancer for which no equally or more effective standard cancer treatment exists;

(b) that is not designed exclusively to test toxicity or disease pathophysiology and has a therapeutic intent;

(c) provided in this state as part of a scientific study of a new therapy or intervention and is for the prevention, prevention of reoccurrence, early detection, treatment or palliation of cancer in humans and in which the scientific study includes all of the following: 1) specific goals; 2) a rationale and background for the study; 3) criteria for patient selection; 4) specific direction for administering the therapy or intervention and for monitoring patients; 5) a definition of quantitative measures for determining treatment response; 6) methods for documenting and treating adverse reactions; and 7) a reasonable expectation that the treatment will be at least as efficacious as standard cancer treatment;

(d) that is being conducted with approval of at least one of the following: 1) one of the federal national institutes of health; 2) a federal national institutes of health cooperative group or center; 3) the United States department of defense; 4) the federal food and drug administration in the form of an investigational new drug application; 5) the United States department of veterans affairs; or 6) a qualified research entity that meets the criteria established by the federal national institutes of health for grant eligibility;

(e) that is considered part of a cancer clinical trial;

(f) that has been reviewed and approved by an institutional review board that has an active federal-wide assurance of protection for human subjects; and

(g) in which the personnel conducting the clinical trial are working within their scope of practice, experience and training and are capable of providing the clinical trial because of their experience, training and volume of patients treated to maintain their expertise; and

(2) "rural New Mexico" means a class B county in which no municipality has a population of sixty thousand or more according to the most recent federal decennial census and includes the municipalities within that county.

History: Laws 2011, ch. 89, 1.



Section 7-2-18.28 - Veteran employment tax credit.

7-2-18.28. Veteran employment tax credit.

A. A taxpayer who is not a dependent of another individual and who employs a qualified military veteran in New Mexico is eligible for a credit against the taxpayer's tax liability imposed pursuant to the Income Tax Act in an amount up to one thousand dollars ($1,000) of the gross wages paid to each qualified military veteran by the taxpayer during the taxable year for which the return is filed. A taxpayer who employs a qualified military veteran for less than the full taxable year is eligible for a credit amount equal to one thousand dollars ($1,000) multiplied by the fraction of a full year for which the qualified military veteran was employed. The tax credit provided by this section may be referred to as the "veteran employment tax credit".

B. The purpose of the veteran employment tax credit is to encourage the full-time employment of qualified military veterans within two years of discharge from the armed forces of the United States.

C. A taxpayer may claim the veteran employment tax credit provided in this section for each taxable year in which the taxpayer employs one or more qualified military veterans; provided that the taxpayer may not claim the veteran employment tax credit for any individual qualified military veteran for more than one calendar year from the date of hire.

D. That portion of a veteran employment tax credit approved by the department that exceeds a taxpayer's income tax liability in the taxable year in which the veteran employment tax credit is claimed shall not be refunded to the taxpayer but may be carried forward for up to three years. The veteran employment tax credit shall not be transferred to another taxpayer.

E. A husband and wife filing separate returns for a taxable year for which they could have filed a joint return may each claim only one-half of the veteran employment tax credit that would have been claimed on a joint return.

F. A taxpayer may be allocated the right to claim a veteran employment tax credit in proportion to its ownership interest if the taxpayer owns an interest in a business entity that is taxed for federal income tax purposes as a partnership and that business entity has met all of the requirements to be eligible for the credit. The total credit claimed by all members of the partnership or limited liability company shall not exceed the allowable credit pursuant to Subsection A of this section.

G. The taxpayer shall submit to the department with respect to each employee for whom the veteran employment tax credit is claimed information required by the department with respect to the veteran's employment by the taxpayer during the taxable year for which the veteran employment tax credit is claimed, including information establishing that the employee is a qualified military veteran that can be used to determine that the employee was not also employed in the same taxable year by another taxpayer claiming a veteran employment tax credit for that employee pursuant to this section or the Corporate Income and Franchise Tax Act [Chapter 7, Article 2A NMSA 1978].

H. The department shall adopt rules establishing procedures to certify qualified military veterans for purposes of obtaining a veteran employment tax credit. The rules shall ensure that not more than one veteran employment tax credit per qualified military veteran shall be allowed in a taxable year and that the credits allowed per qualified military veteran are limited to a maximum of one year's employment.

I. As used in this section, "qualified military veteran" means an individual who is hired within two years of receipt of an honorable discharge from a branch of the United States military, who works at least forty hours per week during the taxable year for which the veteran employment tax credit is claimed and who was not previously employed by the taxpayer prior to the individual's deployment.

History: Laws 2012, ch. 55, 1.



Section 7-2-18.29 - New sustainable building tax credit.

7-2-18.29. New sustainable building tax credit.

A. The tax credit provided by this section may be referred to as the "new sustainable building tax credit". The new sustainable building tax credit shall be available for the construction in New Mexico of a sustainable building, the renovation of an existing building in New Mexico into a sustainable building or the permanent installation of manufactured housing, regardless of where the housing is manufactured, that is a sustainable building. The tax credit provided in this section may not be claimed with respect to the same sustainable building for which the new sustainable building tax credit provided in the Corporate Income and Franchise Tax Act [Chapter 7, Article 2A NMSA 1978] has been claimed.

B. The purpose of the new sustainable building tax credit is to encourage the construction of sustainable buildings and the renovation of existing buildings into sustainable buildings.

C. A taxpayer who files an income tax return is eligible to be granted a new sustainable building tax credit by the department if the taxpayer submits a document issued pursuant to Subsection K of this section with the taxpayer's income tax return.

D. For taxable years ending on or before December 31, 2026, the new sustainable building tax credit may be claimed with respect to a sustainable commercial building. The credit shall be calculated based on the certification level the building has achieved in the LEED green building rating system and the amount of qualified occupied square footage in the building, as indicated on the following chart:

LEED Rating Level

Qualified

Occupied

Square Footage

Tax Credit

per Square

Foot

LEED-NC Silver

First 10,000

Next 40,000

Over 50,000

up to 500,000

$3.50

$1.75

$ .70

LEED-NC Gold

First 10,000

Next 40,000

Over 50,000

up to 500,000

$4.75

$2.00

$1.00

LEED-NC Platinum

First 10,000

Next 40,000

Over 50,000

up to 500,000

$6.25

$3.25

$2.00

LEED-EB or CS Silver

First 10,000

Next 40,000

Over 50,000

up to 500,000

$2.50

$1.25

$ .50

LEED-EB or CS Gold

First 10,000

Next 40,000

Over 50,000

up to 500,000

$3.35

$1.40

$ .70

LEED-EB or CS Platinum

First 10,000

Next 40,000

Over 50,000

up to 500,000

$4.40

$2.30

$1.40

LEED-CI Silver

First 10,000

Next 40,000

Over 50,000

up to 500,000

$1.40

$ .70

$ .30

LEED-CI Gold

First 10,000

Next 40,000

Over 50,000

up to 500,000

$1.90

$ .80

$ .40

LEED-CI Platinum

First 10,000

Next 40,000

Over 50,000

up to 500,000

$2.50

$1.30

$ .80.

E. For taxable years ending on or before December 31, 2026, the new sustainable building tax credit may be claimed with respect to a sustainable residential building. The credit shall be calculated based on the amount of qualified occupied square footage, as indicated on the following chart:

Rating System/Level

Qualified

Occupied

Square Footage

Tax Credit

per Square

Foot

LEED-H Silver or Build

Green NM Silver

Up to 2,000

$3.00

LEED-H Gold or Build

Green NM Gold

Up to 2,000

$4.50

LEED-H Platinum or Build

Green NM Emerald

Up to 2,000

$6.50

Manufactured Housing

Up to 2,000

$3.00.

F. A person that is a building owner may apply for a certificate of eligibility for the new sustainable building tax credit from the energy, minerals and natural resources department after the construction, installation or renovation of the sustainable building is complete. Applications shall be considered in the order received. If the energy, minerals and natural resources department determines that the building owner meets the requirements of this subsection and that the building with respect to which the tax credit application is made meets the requirements of this section as a sustainable residential building or a sustainable commercial building, the energy, minerals and natural resources department may issue a certificate of eligibility to the building owner, subject to the limitations in Subsection G of this section. The certificate shall include the rating system certification level awarded to the building, the amount of qualified occupied square footage in the building and a calculation of the maximum amount of new sustainable building tax credit for which the building owner would be eligible. The energy, minerals and natural resources department may issue rules governing the procedure for administering the provisions of this subsection. If the certification level for the sustainable residential building is awarded on or after January 1, 2017, the energy, minerals and natural resources department may issue a certificate of eligibility to a building owner who is:

(1) the owner of the sustainable residential building at the time the certification level for the building is awarded; or

(2) the subsequent purchaser of a sustainable residential building with respect to which no tax credit has been previously claimed.

G. Except as provided in Subsection H of this section, the energy, minerals and natural resources department may issue a certificate of eligibility only if the total amount of new sustainable building tax credits represented by certificates of eligibility issued by the energy, minerals and natural resources department pursuant to this section and pursuant to the Corporate Income and Franchise Tax Act [Chapter 7, Article 2A NMSA 1978] shall not exceed in any calendar year an aggregate amount of:

(1) one million two hundred fifty thousand dollars ($1,250,000) with respect to sustainable commercial buildings;

(2) three million three hundred seventy-five thousand dollars ($3,375,000) with respect to sustainable residential buildings that are not manufactured housing; and

(3) three hundred seventy-five thousand dollars ($375,000) with respect to sustainable residential buildings that are manufactured housing.

H. For any taxable year that the energy, minerals and natural resources department determines that applications for sustainable building tax credits for any type of sustainable building pursuant to Paragraph (1), (2) or (3) of Subsection G of this section are less than the aggregate limit for that type of sustainable building for that taxable year, the energy, minerals and natural resources department shall allow the difference between the aggregate limit and the applications to be added to the aggregate limit of another type of sustainable building for which applications exceeded the aggregate limit for that taxable year. Any excess not used in a taxable year shall not be carried forward to subsequent taxable years.

I. Installation of a solar thermal system or a photovoltaic system eligible for the solar market development tax credit pursuant to Section 7-2-18.14 NMSA 1978 may not be used as a component of qualification for the rating system certification level used in determining eligibility for the new sustainable building tax credit, unless a solar market development tax credit pursuant to Section 7-2-18.14 NMSA 1978 has not been claimed with respect to that system and the building owner and the taxpayer claiming the new sustainable building tax credit certify that such a tax credit will not be claimed with respect to that system.

J. To be eligible for the new sustainable building tax credit, the building owner shall provide to the taxation and revenue department a certificate of eligibility issued by the energy, minerals and natural resources department pursuant to the requirements of Subsection F of this section and any other information the taxation and revenue department may require to determine the amount of the tax credit for which the building owner is eligible.

K. If the requirements of this section have been complied with, the department shall issue to the building owner a document granting a new sustainable building tax credit. The document shall be numbered for identification and declare its date of issuance and the amount of the tax credit allowed pursuant to this section. The document may be submitted by the building owner with that taxpayer's income tax return, if applicable, or may be sold, exchanged or otherwise transferred to another taxpayer. The parties to such a transaction shall notify the department of the sale, exchange or transfer within ten days of the sale, exchange or transfer.

L. If the approved amount of a new sustainable building tax credit for a taxpayer in a taxable year represented by a document issued pursuant to Subsection K of this section is:

(1) less than one hundred thousand dollars ($100,000), a maximum of twenty-five thousand dollars ($25,000) shall be applied against the taxpayer's income tax liability for the taxable year for which the credit is approved and the next three subsequent taxable years as needed depending on the amount of credit; or

(2) one hundred thousand dollars ($100,000) or more, increments of twenty-five percent of the total credit amount in each of the four taxable years, including the taxable year for which the credit is approved and the three subsequent taxable years, shall be applied against the taxpayer's income tax liability.

M. If the sum of all new sustainable building tax credits that can be applied to a taxable year for a taxpayer, calculated according to Paragraph (1) or (2) of Subsection L of this section, exceeds the taxpayer's income tax liability for that taxable year, the excess may be carried forward for a period of up to seven years.

N. A taxpayer who otherwise qualifies and claims a new sustainable building tax credit with respect to a sustainable building owned by a partnership or other business association of which the taxpayer is a member may claim a credit only in proportion to that taxpayer's interest in the partnership or association. The total credit claimed in the aggregate by all members of the partnership or association with respect to the sustainable building shall not exceed the amount of the credit that could have been claimed by a sole owner of the property.

O. Married individuals who file separate returns for a taxable year in which they could have filed a joint return may each claim only one-half of the new sustainable building tax credit that would have been allowed on a joint return.

P. The department shall compile an annual report on the new sustainable building tax credit created pursuant to this section that shall include the number of taxpayers approved by the department to receive the tax credit, the aggregate amount of tax credits approved and any other information necessary to evaluate the effectiveness of the tax credit. Beginning in 2019 and every three years thereafter that the credit is in effect, the department shall compile and present the annual reports to the revenue stabilization and tax policy committee and the legislative finance committee with an analysis of the effectiveness and cost of the tax credit and whether the tax credit is performing the purpose for which it was created.

Q. For the purposes of this section:

(1) "build green New Mexico rating system" means the certification standards adopted by build green New Mexico in November 2014, which include water conservation standards;

(2) "LEED-CI" means the LEED rating system for commercial interiors;

(3) "LEED-CS" means the LEED rating system for the core and shell of buildings;

(4) "LEED-EB" means the LEED rating system for existing buildings;

(5) "LEED gold" means the rating in compliance with, or exceeding, the second-highest rating awarded by the LEED certification process;

(6) "LEED" means the most current leadership in energy and environmental design green building rating system guidelines developed and adopted by the United States green building council;

(7) "LEED-H" means the LEED rating system for homes;

(8) "LEED-NC" means the LEED rating system for new buildings and major renovations;

(9) "LEED platinum" means the rating in compliance with, or exceeding, the highest rating awarded by the LEED certification process;

(10) "LEED silver" means the rating in compliance with, or exceeding, the third-highest rating awarded by the LEED certification process;

(11) "manufactured housing" means a multisectioned home that is:

(a) a manufactured home or modular home;

(b) a single-family dwelling with a heated area of at least thirty-six feet by twenty-four feet and a total area of at least eight hundred sixty-four square feet;

(c) constructed in a factory to the standards of the United States department of housing and urban development, the National Manufactured Housing Construction and Safety Standards Act of 1974 and the Housing and Urban Development Zone Code 2 or New Mexico construction codes up to the date of the unit's construction; and

(d) installed consistent with the Manufactured Housing Act [Chapter 60, Article 14 NMSA 1978] and rules adopted pursuant to that act relating to permanent foundations;

(12) "qualified occupied square footage" means the occupied spaces of the building as determined by:

(a) the United States green building council for those buildings obtaining LEED certification;

(b) the administrators of the build green New Mexico rating system for those homes obtaining build green New Mexico certification; and

(c) the United States environmental protection agency for ENERGY STAR-certified manufactured homes;

(13) "person" does not include state, local government, public school district or tribal agencies;

(14) "sustainable building" means either a sustainable commercial building or a sustainable residential building;

(15) "sustainable commercial building" means a multifamily dwelling unit, as registered and certified under the LEED-H or build green New Mexico rating system, that is certified by the United States green building council as LEED-H silver or higher or by build green New Mexico as silver or higher and has achieved a home energy rating system index of sixty or lower as developed by the residential energy services network or a building that has been registered and certified under the LEED-NC, LEED-EB, LEED-CS or LEED-CI rating system and that:

(a) is certified by the United States green building council at LEED silver or higher;

(b) achieves any prerequisite for and at least one point related to commissioning under LEED "energy and atmosphere", if included in the applicable rating system; and

(c) has reduced energy consumption beginning January 1, 2012, by sixty percent based on the national average for that building type as published by the United States department of energy as substantiated by the United States environmental protection agency target finder energy performance results form, dated no sooner than the schematic design phase of development;

(16) "sustainable residential building" means:

(a) a building used as a single-family residence as registered and certified under the build green New Mexico or LEED-H rating system that: 1) is certified by the United States green building council as LEED-H silver or higher or by build green New Mexico as silver or higher; 2) has achieved a home energy rating system index of sixty or lower as developed by the residential energy services network; 3) has indoor plumbing fixtures and water-using appliances that, on average, have flow rates equal to or lower than the flow rates required for certification by WaterSense; 4) if landscape area is available at the front of the property, has at least one water line outside the building below the frost line that may be connected to a drip irrigation system; and 5) if landscape area is available at the rear of the property, has at least one water line outside the building below the frost line that may be connected to a drip irrigation system; or

(b) manufactured housing that is ENERGY STAR-qualified by the United States environmental protection agency;

(17) "tribal" means of, belonging to or created by a federally recognized Indian nation, tribe or pueblo; and

(18) "WaterSense" means a program created by the federal environmental protection agency that certifies water-using products that meet the environmental protection agency's criteria for efficiency and performance.

History: Laws 2015, ch. 130, 1.



Section 7-2-20 - Information returns.

7-2-20. Information returns.

A. Pursuant to regulation, the secretary may require any person doing business in this state and making payments in the course of business to another person to file information returns with the department.

B. The provisions of this section also apply to payments made by the state of New Mexico, by the governing bodies of any political subdivision of the state of New Mexico, by any agency, department or instrumentality of the state or of any political subdivision thereof and, to the extent permitted by law or pursuant to any agreement entered into by the secretary, to payments made by any other governmental body or by an agency, department or instrumentality thereof.

History: 1953 Comp., 72-15A-13, enacted by Laws 1965, ch. 202, 13; 1981, ch. 37, 30; 1983, ch. 213, 6; 1990, ch. 49, 11.



Section 7-2-21 - Fiscal years permitted.

7-2-21. Fiscal years permitted.

Any individual who files income tax returns under the Internal Revenue Code on the basis of a fiscal year shall report income under the Income Tax Act on the same basis.

History: 1953 Comp., 72-15A-14, enacted by Laws 1965, ch. 202, 14; 1981, ch. 37, 31.



Section 7-2-21.1 - Accounting methods.

7-2-21.1. Accounting methods.

A taxpayer shall use the same accounting methods for reporting income for New Mexico income tax purposes as are used in reporting income for federal income tax purposes.

History: 1978 Comp., 7-2-21.1, enacted by Laws 1981, ch. 37, 32.



Section 7-2-22 - Administration.

7-2-22. Administration.

The Income Tax Act shall be administered pursuant to the provisions of the Tax Administration Act [Chapter 7, Article 1 NMSA 1978].

History: 1953 Comp., 72-15A-15, enacted by Laws 1965, ch. 202, 18; 1981, ch. 37, 33.



Section 7-2-23 - Finding ; wildlife funds.

7-2-23. Finding [; wildlife funds].

The legislature finds that it is in the public interest to provide additional wildlife funds to perpetuate the renewable wildlife resource of New Mexico that gives so much pleasure and recreation to all New Mexicans. This act [7-2-23 to 7-2-25 NMSA 1978] provides a means by which additional wildlife funds may be provided from a voluntary check-off designation of tax refunds due the taxpayer on the state income tax form. It is the intent of the legislature that this program of income tax refund check-off is supplemental to any other funding and is in no way intended to take the place of the funding that would otherwise be appropriated for this purpose.

History: Laws 1981, ch. 343, 1.



Section 7-2-24 - Optional designation of tax refund contribution ; game protection fund.

7-2-24. Optional designation of tax refund contribution [; game protection fund].

A. Except as otherwise provided in Subsection C of this section, any individual whose state income tax liability after application of allowable credits and tax rebates in any year is lower than the amount of money held by the department to the credit of such individual for that tax year may designate any portion of the income tax refund due him to be paid into the game protection fund. In the case of a joint return, both individuals must make such designation.

B. The department shall revise the state income tax form to allow the designation of such contributions in substantially the following form:

"New Mexico Game Protection Fund - Check [ ]

if you wish to contribute a part or all

of your tax refund to the Game Protection

Fund. Enter here $ ____________ the amount of your contribution."

C. The provisions of this section do not apply to income tax refunds subject to interception under the provisions of the Tax Refund Intercept Program Act [Chapter 7, Article 2C NMSA 1978] and any designation made under the provisions of this section to such refunds is void.

History: Laws 1981, ch. 343, 2; 1987, ch. 277, 4.



Section 7-2-24.1 - Optional designation of tax refund contribution for tree plantings.

7-2-24.1. Optional designation of tax refund contribution for tree plantings.

A. Except as otherwise provided in Subsection C of this section, any individual whose state income tax liability after application of allowable credits and tax rebates in any year is lower than the amount of money held by the department to the credit of such individual for that tax year may designate any portion of the income tax refund due him to be paid into the conservation planting revolving fund. In the case of a joint return, both individuals must make such designation.

B. The department shall revise the state income tax form to allow the designation of such contributions in substantially the following form:

"Conservation Planting Revolving Fund - Check if you wish to [ ]

contribute a part or all of your tax refund to the Conservation Planting Revolving Fund to pay for the planting of trees in New Mexico. Enter here $ __________ the amount of your contribution."

C. The provisions of this section do not apply to income tax refunds subject to interception under the provisions of the Tax Refund Intercept Program Act [Chapter 7, Article 2C NMSA 1978] and any designation made under the provisions of this section to such refunds is void.

History: 1978 Comp., 7-2-24.1, enacted by Laws 1992, ch. 108, 4.



Section 7-2-28 - Optional designation of tax refund contribution.

7-2-28. Optional designation of tax refund contribution.

A. Any individual whose state income tax liability in any year is lower than the amount of money held by the department to the credit of such individual for that tax year may designate any portion of the income tax refund due to be paid into the veterans' state cemetery fund. In the case of a joint return, both individuals must make such designation.

B. The secretary shall revise the state income tax form to allow the designation by individual taxpayers of such contributions in substantially the following form:

"New Mexico Veterans' State Cemetery Fund Check [ ] if you wish to contribute a part or all of your tax refund to the Veterans' State Cemetery Fund. Enter here $___________ the amount of your contribution.".

C. The provisions of this section do not apply to refund amounts intercepted under the Tax Refund Intercept Program Act [Chapter 7, Article 2C NMSA 1978], and any designation under the provisions of this section with respect to such intercepted refunds is void.

History: 1978 Comp., 7-2-28, enacted by Laws 1987, ch. 257, 3; 2011, ch. 42, 3; 2016, ch. 7, 2.



Section 7-2-28.1 - Veterans' state cemetery fund; created.

7-2-28.1. Veterans' state cemetery fund; created.

The "veterans' state cemetery fund" is created as a nonreverting fund in the state treasury. The fund consists of appropriations, gifts, grants, donations and amounts designated pursuant to Section 7-2-28 NMSA 1978. Money in the fund at the end of a fiscal year shall not revert to any other fund. The veterans' services department shall administer the fund, and money in the fund is appropriated to the veterans' services department.

History: Laws 2011, ch. 42, 1; 2016, ch. 7, 3.



Section 7-2-29 - Finding.

7-2-29. Finding.

The legislature finds that it is in the public interest to provide additional funds to ensure that substance abuse educational programs are provided in New Mexico schools. This act provides a means by which additional substance abuse education funds may be provided from a voluntary check-off designation of tax refunds due the taxpayer on the state income tax form. It is the intent of the legislature that this program of income tax refund check-off is supplemental to any other funding and is in no way intended to take the place of the funding that would otherwise be appropriated for this purpose.

History: Laws 1987, ch. 265, 1.



Section 7-2-30 - Optional designation of tax refund contribution ; substance abuse education fund.

7-2-30. Optional designation of tax refund contribution [; substance abuse education fund].

A. Any individual whose state income tax liability in any year is lower than the amount of money held by the taxation and revenue department to the credit of such individual for that tax year may designate any portion of the income tax refund due him to be paid into the substance abuse education fund. In the case of a joint return, both individuals must make such designation.

B. The secretary of the department shall revise the state income tax form to allow the designation by individual taxpayers of such contributions in substantially the following form:

"New Mexico Substance Abuse Education Fund - Check [ ]

if you wish to contribute a part or all

of your tax refund to the Substance Abuse

Education Fund. Enter here $ ____________ the amount of your contribution.".

C. The provisions of this section do not apply to refund amounts intercepted under the tax refund intercept program and any designation under the provisions of this section with respect to such intercepted refunds is void.

History: Laws 1987, ch. 265, 2.



Section 7-2-30.1 - Optional designation of tax refund contribution; amyotrophic lateral sclerosis research fund.

7-2-30.1. Optional designation of tax refund contribution; amyotrophic lateral sclerosis research fund.

A. Except as otherwise provided in Subsection C of this section, any individual whose state income tax liability after application of allowable credits and tax rebates in any year is lower than the amount of money held by the department to the credit of such individual for that tax year may designate any portion of the income tax refund due to the individual to be paid to the amyotrophic lateral sclerosis research fund. In the case of a joint return, both individuals must make such a designation.

B. The department shall revise the state income tax form to allow the designation of such contributions in the following form:

"Amyotrophic Lateral Sclerosis Research Fund -

Check [ ] if you wish to contribute a part or all of your tax refund to the amyotrophic lateral sclerosis research fund for amyotrophic lateral sclerosis (Lou Gehrig's disease) research. Enter here $_________ the amount of your contribution.".

C. The provisions of this section do not apply to income tax refunds subject to interception under the provisions of the Tax Refund Intercept Program Act [Chapter 7, Article 2C NMSA 1978], and any designation made under the provisions of this section to such refunds is void.

History: Laws 2005, ch. 56, 2.



Section 7-2-30.2 - Optional designation of tax refund contribution; energy, minerals and natural resources department; state parks division.

7-2-30.2. Optional designation of tax refund contribution; energy, minerals and natural resources department; state parks division.

A. Except as otherwise provided in Subsection C of this section, an individual whose state income tax liability after application of allowable credits and tax rebates in a year is lower than the amount of money held by the department to the credit of such individual for that tax year may designate a portion of the income tax refund due to the individual to be paid to the state parks division of the energy, minerals and natural resources department for the kids in parks education program. In the case of a joint return, both individuals must make such designation.

B. The department shall revise the state income tax form to allow the designation of such contributions in the following form:

"State Parks Division Check if you wish to contribute a part or all [ ]

of your tax refund to the state parks division of the energy, minerals and

natural resources department for the kids in parks education program.

Enter here $__________ the amount of your contribution."

C. The provisions of this section do not apply to income tax refunds subject to interception under the provisions of the Tax Refund Intercept Program Act [Chapter 7, Article 2C NMSA 1978], and any designation made under the provisions of this section to such refunds is void.

History: Laws 2005, ch. 87, 2.



Section 7-2-30.3 - Optional designation of tax refund contribution; national guard member and family assistance.

7-2-30.3. Optional designation of tax refund contribution; national guard member and family assistance.

A. Except as otherwise provided in Subsection C of this section, an individual whose state income tax liability after application of allowable credits and tax rebates in a year is lower than the amount of money held by the department to the credit of the individual for that tax year may designate a portion of the income tax refund due to the individual to be contributed for assistance to members of the New Mexico national guard activated for overseas service and to their families. In the case of a joint return, both individuals must make such a designation.

B. The department shall revise the state income tax form to allow the designation of such contributions in the following form:

"National Guard Member and Family Assistance - Check [ ]

if you wish to contribute a part or all of your tax refund for assistance to members

of the New Mexico national guard activated for overseas service and to their families.

Enter here $_____ the amount of your contribution.".

C. The provisions of this section do not apply to income tax refunds subject to interception under the provisions of the Tax Refund Intercept Program Act [Chapter 7, Article 2C NMSA 1978], and any designation made under the provisions of this section to such refunds is void.

History: Laws 2005, ch. 220, 2; 2015, ch. 150, 2.



Section 7-2-30.4 - Optional designation of tax refund contribution; Vietnam veterans memorial.

7-2-30.4. Optional designation of tax refund contribution; Vietnam veterans memorial.

A. Except as otherwise provided in Subsection C of this section, any individual whose state income tax liability after application of allowable credits and tax rebates in any year is lower than the amount of money held by the taxation and revenue department to the credit of such individual for that tax year may designate any portion of the income tax refund due to the individual to be paid to the veterans' services department for the operation, maintenance and improvement of the Vietnam veterans memorial near Angel Fire, New Mexico. In the case of a joint return, both individuals must make such a designation.

B. The department shall revise the state income tax form to allow the designation of such contributions in the following form:

"Vietnam Veterans Memorial - Check [ ] if you wish to contribute a part or all of your tax refund to the veterans' services department for the operation, maintenance and improvement of the Vietnam Veterans Memorial near Angel Fire, New Mexico. Enter here $_________ the amount of your contribution.".

C. The provisions of this section do not apply to income tax refunds subject to interception under the provisions of the Tax Refund Intercept Program Act [Chapter 7, Article 2C NMSA 1978], and any designation made under the provisions of this section to such refunds is void.

History: Laws 2009, ch. 175, 2; 2017, ch. 115, 2.



Section 7-2-30.5 - Optional designation of tax refund contribution; veterans' enterprise fund.

7-2-30.5. Optional designation of tax refund contribution; veterans' enterprise fund.

A. Except as otherwise provided in Subsection C of this section, any individual whose state income tax liability after application of allowable credits and tax rebates in any year is lower than the amount of money held by the department to the credit of such individual for that tax year may designate any portion of the income tax refund due to the individual to be paid to the veterans' enterprise fund. In the case of a joint return, both individuals must make such a designation.

B. The department shall revise the state income tax form to allow the designation of such contributions in the following form:

"Veterans' Enterprise Fund - Check [ ] if you wish to contribute a part or all of your tax refund to the veterans' enterprise fund to carry out the programs, duties or services of the veterans' services department. Enter here $_________ the amount of your contribution.".

C. The provisions of this section do not apply to income tax refunds subject to interception under the provisions of the Tax Refund Intercept Program Act [Chapter 7, Article 2C NMSA 1978], and any designation made under the provisions of this section to such refunds is void.

History: Laws 2012, ch. 7, 1.



Section 7-2-30.6 - Optional designation of tax refund contribution; lottery tuition fund.

7-2-30.6. Optional designation of tax refund contribution; lottery tuition fund.

A. Except as otherwise provided in Subsection C of this section, any individual whose state income tax liability after application of allowable credits and tax rebates in any year is lower than the amount of money held by the department to the credit of such individual for that tax year may designate any portion of the income tax refund due to the individual to be paid to the lottery tuition fund. In the case of a joint return, both individuals must make such a designation.

B. The department shall revise the state income tax form to allow the designation of such contributions in the following form:

"Lottery Tuition Fund - Check [ ] if you wish to contribute a part or all of your tax refund to the lottery tuition fund to provide tuition assistance for New Mexico resident undergraduates. Enter here $_________ the amount of your contribution.".

C. The provisions of this section do not apply to income tax refunds subject to interception under the provisions of the Tax Refund Intercept Program Act [Chapter 7, Article 2C NMSA 1978], and any designation made under the provisions of this section to such refunds is void.

History: Laws 2012, ch. 57, 1.



Section 7-2-30.7 - Optional designation of tax refund contribution; horse shelter rescue fund.

7-2-30.7. Optional designation of tax refund contribution; horse shelter rescue fund.

A. Any individual whose state income tax liability after application of allowable credits and tax rebates in any year is lower than the amount of money held by the department to the credit of such individual for that tax year may designate any portion of the income tax refund due to the individual to be paid to the horse shelter rescue fund. In the case of a joint return, both individuals must make such a designation.

B. The department shall revise the state income tax form to allow the designation of such contributions in the following form:

"Horse Shelter Rescue Fund - Check [ ] if you wish to contribute a part or all of your tax refund to the horse shelter rescue fund. Enter here $_________ the amount of your contribution.".

C. The provisions of this section do not apply to income tax refunds subject to interception under the provisions of the Tax Refund Intercept Program Act [Chapter 7, Article 2C NMSA 1978], and any designation made under the provisions of this section to such refunds is void.

History: Laws 2013, ch. 49, 2.



Section 7-2-30.8 - Finding; optional designation of tax refund contribution; senior services.

7-2-30.8. Finding; optional designation of tax refund contribution; senior services.

A. The legislature finds that it is in the public interest to provide additional money to enhance or expand vital services to New Mexico's elderly population. This section provides a means by which individuals may donate all or a portion of their income tax refund, through a voluntary check-off designation, to provide supplemental funding through the non-metro area agency on aging to senior service providers throughout the state. It is the intent of the legislature that this program of income tax refund check-off is supplemental to any other funding and is in no way intended to take the place of the funding that would otherwise be appropriated for this purpose.

B. Except as otherwise provided in Subsection D of this section, an individual whose state income tax liability after application of allowable credits and tax rebates in a year is lower than the amount of money held by the department to the credit of such individual for that tax year may designate a portion of the income tax refund due to the individual to be paid to the aging and long-term services department for distribution statewide through the area agencies on aging for the provision of supplemental senior services throughout the state, including senior services provided through the north central New Mexico economic development district as the non-metro area agency on aging, the city of Albuquerque/Bernalillo county area agency on aging, the Indian area agency on aging and the Navajo area agency on aging. In the case of a joint return, both individuals must make the designation.

C. The department shall revise the state income tax form to allow the designation of such contributions in the following form:

"Supplemental Senior Services Check[ ]

if you wish to contribute a part or all of your tax

refund to provide supplemental funding to enhance or

expand senior services throughout the state.

Enter here $_____________ the amount of your contribution.".

D. The provisions of this section do not apply to income tax refunds subject to interception under the provisions of the Tax Refund Intercept Program Act, and any designation made under the provisions of this section to such refunds is void.

E. The department shall distribute one hundred percent of the tax refund contributions pursuant to this section to the aging and long-term services department for distribution statewide through the area agencies on aging. The agencies on aging shall cooperatively establish a grant program based on need that is available to all senior service providers in the state that meet the requirements of the program. The agencies shall seek input from senior service providers in developing the grant program.

History: Laws 2015, ch. 50, 1.



Section 7-2-30.9 - Optional designation of tax refund contribution; animal care and facility fund.

7-2-30.9. Optional designation of tax refund contribution; animal care and facility fund.

A. An individual whose state income tax liability after application of allowable credits and tax rebates in any year is lower than the amount of money held by the department to the credit of that individual for that tax year may designate a portion of the income tax refund due to the individual to be paid to the animal care and facility fund to carry out the statewide dog and cat spay and neuter program. In the case of a joint return, both individuals must make that designation.

B. The department shall revise the state income tax form to allow the designation of a contribution in the following form:

"Statewide Dog and Cat Spay and Neuter Program - Check [ ] if you wish to contribute a part or all of your tax refund to the Animal Care and Facility Fund to carry out the statewide dog and cat spay and neuter program. Enter here $_________ the amount of your contribution.".

C. The provisions of this section do not apply to an income tax refund subject to interception under the provisions of the Tax Refund Intercept Program Act [Chapter 7, Article 2C NMSA 1978], and a designation made pursuant to the provisions of this section to that refund is void.

History: Laws 2015, ch. 82, 1.



Section 7-2-30.10 - Optional designation of tax refund contribution; sexual assault examination kit processing grant fund; sexual assault services. (Repealed effective January 1, 2023.)

7-2-30.10. Optional designation of tax refund contribution; sexual assault examination kit processing grant fund; sexual assault services. (Repealed effective January 1, 2023.)

A. An individual whose state income tax liability after application of allowable credits and tax rebates in any year is lower than the amount of money held by the department to the credit of that individual for that tax year may designate a portion of the income tax refund due to the individual to be paid to the sexual assault examination kit processing grant fund for the department of public safety to award grants to law enforcement agencies for the processing of sexual assault examination kits and to the department of health to fund sexual assault services provided by sexual assault service providers. In the case of a joint return, both individuals must make that designation.

B. The department shall revise the state income tax form to allow the designation of a contribution in the following form:

"Sexual Assault Examination Kit Processing Grant Fund and Sexual Assault Services - Check [ ] if you wish to contribute a part or all of your tax refund to the Sexual Assault Examination Kit Processing Grant Fund for the processing of sexual assault examination kits and to the Department of Health for the provision of sexual assault services by sexual assault service providers. Enter here $_________ the amount of your contribution.".

C. Instructional materials shall provide that contributions to the sexual assault examination kit processing grant fund may be made directly to the department of public safety and contributions to fund sexual assault services by sexual assault service providers may be made directly to the department of health.

D. The provisions of this section do not apply to an income tax refund subject to interception under the provisions of the Tax Refund Intercept Program Act [Chapter 7, Article 2C NMSA 1978], and a designation made pursuant to the provisions of this section to that refund is void.

E. The department shall distribute the tax refund contributions pursuant to this section as follows:

(1) fifty percent to the state treasury for credit to the sexual assault examination kit processing grant fund for distribution by the department of public safety to law enforcement agencies pursuant to the sexual assault examination kit processing grant program; and

(2) fifty percent to the department of health to fund sexual assault services provided by sexual assault service providers.

History: Laws 2017, ch. 116, 1.



Section 7-2-31 - Optional designation of tax refund contribution.

7-2-31. Optional designation of tax refund contribution.

A. Any individual whose state income tax liability in any year is lower than the amount of money held by the taxation and revenue department to the credit of that individual for that tax year may designate two dollars ($2.00) of the income tax refund due the individual to be paid to a state political party. "State political party", for the purposes of this section, means those parties that on January 1 of the taxable year for which the return is filed meet the requirements of Section 1-7-2(A) NMSA 1978. In the case of a joint return, each individual may make a designation.

B. The secretary of taxation and revenue shall revise the state income tax form to allow on the face of the form the designation by individual taxpayers of contributions to state political parties in substantially the following form:

"New Mexico Political Party Income Tax Refund Check-Off - Check if you wish to contribute two dollars ($2.00) of your income tax refund to a state political party that qualifies as such under Section 1-7-2 NMSA 1978. My contribution should be made to the

______________________________ party."

(name of state political party)

C. The secretary of taxation and revenue shall provide a list on the state income tax form of the qualified state political parties to which the taxpayer may make a contribution.

D. The provisions of this section do not apply to income tax refunds subject to interception under the provisions of the Tax Refund Intercept Program Act [Chapter 7, Article 2C NMSA 1978], and any designation made under the provisions of this section to such refunds is void.

History: Laws 1992, ch. 108, 1.



Section 7-2-31.1 - Optional refund contribution provisions; conditional repeal.

7-2-31.1. Optional refund contribution provisions; conditional repeal.

A. By August 31, 2000, and by August 31 of every succeeding year, the secretary shall determine the total amount contributed through the preceding July 31 on returns filed for taxable years ending in the preceding calendar year pursuant to each provision of the Income Tax Act that allows a taxpayer the option of directing the department to contribute all or any part of an income tax refund due the taxpayer to a specified account, fund or entity.

B. If the secretary's determination pursuant to Subsection A of this section regarding an optional refund contribution provision is that the total amount contributed is less than five thousand dollars ($5,000), exclusive of directions for contributions disregarded under Subsection C of this section, the secretary shall certify that fact to the secretary of state. Any optional refund contribution provision for which a certification is made for three consecutive years is repealed, effective on the January 1 following the third certification.

C. The department shall disregard a direction on a return to make an optional refund contribution if the amount of refund due on the return is determined by the department to be less than the sum of the amounts directed to be contributed.

D. Notwithstanding the provisions of Section 7-1-26 NMSA 1978, a taxpayer may not claim and the department may not allow a refund with respect to any optional refund contribution that was made by the department at the direction of the taxpayer.

History: Laws 1999, ch. 47, 5.



Section 7-2-32 - Deduction-payments into education trust fund.

7-2-32. Deduction-payments into education trust fund.

A taxpayer may claim a deduction from net income in an amount equal to the payments made by the taxpayer into the education trust fund pursuant to a college investment agreement or prepaid tuition contract under the Education Trust Act [Chapter 21, Article 21K NMSA 1978] in the taxable year for which the deduction is being claimed. The amount of payments made on behalf of any one beneficiary that may be deducted shall not exceed in the aggregate the cost of attendance at the applicable institution of higher education, as determined by the education trust board. A husband and wife who file separate returns for the taxable year in which they could have filed a joint return may each claim only one-half of the deduction that would have been allowed on the joint return. Individuals having income both within and without this state shall apportion this deduction in accordance with regulations of the secretary.

History: Laws 1997, ch. 259, 8.



Section 7-2-34 - Deduction; net capital gain income.

7-2-34. Deduction; net capital gain income.

A. Except as provided in Subsection C of this section, a taxpayer may claim a deduction from net income in an amount equal to the greater of:

(1) the taxpayer's net capital gain income for the taxable year for which the deduction is being claimed, but not to exceed one thousand dollars ($1,000); or

(2) the following percentage of the taxpayer's net capital gain income for the taxable year for which the deduction is being claimed:

(a) for a taxable year beginning in 2003, ten percent;

(b) for a taxable year beginning in 2004, twenty percent;

(c) for a taxable year beginning in 2005, thirty percent;

(d) for a taxable year beginning in 2006, forty percent; and

(e) for taxable years beginning on or after January 1, 2007, fifty percent.

B. A husband and wife who file separate returns for a taxable year in which they could have filed a joint return may each claim only one-half of the deduction provided by this section that would have been allowed on the joint return.

C. A taxpayer may not claim the deduction provided in Subsection A of this section if the taxpayer has claimed the credit provided in Section 7-2D-8.1 NMSA 1978.

D. As used in this section, "net capital gain" means "net capital gain" as defined in Section 1222 (11) of the Internal Revenue Code.

History: Laws 1999, ch. 205, 1; 2003, ch. 2, 7.



Section 7-2-35 - Deleted.

7-2-35. Deleted.



Section 7-2-36 - Deduction; expenses related to organ donation.

7-2-36. Deduction; expenses related to organ donation.

A. A taxpayer may claim a deduction from net income in an amount not to exceed ten thousand dollars ($10,000) of organ donation-related expenses, including lost wages, lodging expenses and travel expenses, incurred during the taxable year by the taxpayer or the taxpayer's dependent as a result of the taxpayer's or dependent's donation of a human organ to another person for transfer of that human organ to the body of another person.

B. A husband and wife who file separate returns for a taxable year in which they could have filed a joint return may each claim only one-half of the deduction provided by this section that would have been allowed on a joint return.

C. For the purposes of this section:

(1) "dependent" means "dependent" as defined by Section 152 of the Internal Revenue Code, as that section may be amended or renumbered; and

(2) "human organ" means all or part of a heart, liver, pancreas, kidney, intestine, lung or bone marrow.

History: Laws 2005, ch. 113, 1.



Section 7-2-37 - Deduction; unreimbursed or uncompensated medical care expenses.

7-2-37. Deduction; unreimbursed or uncompensated medical care expenses.

A. Prior to January 1, 2025, a taxpayer may claim a deduction from net income in an amount determined pursuant to Subsection B of this section for medical care expenses paid during the taxable year for medical care of the taxpayer, the taxpayer's spouse or a dependent if the expenses are not reimbursed or compensated for by insurance or otherwise and have not been included in the taxpayer's itemized deductions, as defined in Section 63 of the Internal Revenue Code, for the taxable year.

B. The deduction provided in Subsection A of this section may be claimed in an amount equal to the following percentage of medical care expenses paid during the taxable year based on the taxpayer's filing status and adjusted gross income as follows:

(1) for surviving spouses and married individuals filing joint returns:

If adjusted gross income is:

The following percent of

medical care expenses

paid may be deducted:

Not over $30,000

25 percent

More than $30,000 but not more than

$70,000

15 percent

Over $70,000

10 percent;

(2) for single individuals and married individuals filing separate returns:

If adjusted gross income is:

The following percent of

medical care expenses

paid may be deducted:

Not over $15,000

25 percent

More than $15,000 but not more than

$35,000

15 percent

Over $35,000

10 percent; and

(3) for heads of household:

If adjusted gross income is:

The following percent of

medical care expenses

paid may be deducted:

Not over $20,000

25 percent

More than $20,000 but not more than

$50,000

15 percent

Over $50,000

10 percent.

C. As used in this section:

(1) "dependent" means "dependent" as defined in Section 152 of the Internal Revenue Code;

(2) "health care facility" means a hospital, outpatient facility, diagnostic and treatment center, rehabilitation center, free-standing hospice or other similar facility at which medical care is provided;

(3) "medical care" means the diagnosis, cure, mitigation, treatment or prevention of disease or for the purpose of affecting any structure or function of the body;

(4) "medical care expenses" means amounts paid for:

(a) the diagnosis, cure, mitigation, treatment or prevention of disease or for the purpose of affecting any structure or function of the body, excluding cosmetic surgery, if provided by a physician or in a health care facility;

(b) prescribed drugs or insulin;

(c) qualified long-term care services as defined in Section 7702B(c) of the Internal Revenue Code;

(d) insurance covering medical care, including amounts paid as premiums under Part B of Title 18 of the Social Security Act or for a qualified long-term care insurance contract defined in Section 7702B(b) of the Internal Revenue Code, if the insurance or other amount is paid from income included in the taxpayer's adjusted gross income for the taxable year;

(e) nursing services, regardless of where the services are rendered, if provided by a practical nurse or a professional nurse licensed to practice in the state pursuant to the Nursing Practice Act [Chapter 61, Article 3 NMSA 1978];

(f) specialized treatment or the use of special therapeutic devices if the treatment or device is prescribed by a physician and the patient can show that the expense was incurred primarily for the prevention or alleviation of a physical or mental defect or illness; and

(g) care in an institution other than a hospital, such as a sanitarium or rest home, if the principal reason for the presence of the person in the institution is to receive the medical care available; provided that if the meals and lodging are furnished as a necessary part of such care, the cost of the meals and lodging are "medical care expenses";

(5) "physician" means a medical doctor, osteopathic physician, dentist, podiatrist, chiropractic physician or psychologist licensed or certified to practice in New Mexico; and

(6) "prescribed drug" means a drug or biological that requires a prescription of a physician for its use by an individual.

History: Laws 2015 (1st S.S.), ch. 2, 3.






Article 2A - Corporate Income and Franchise Tax

Section 7-2A-1 - Short title.

7-2A-1. Short title.

Chapter 7, Article 2A NMSA 1978 may be cited as the "Corporate Income and Franchise Tax Act".

History: 1978 Comp., 7-2A-1, enacted by Laws 1981, ch. 37, 34; 1986, ch. 20, 32.



Section 7-2A-2 - Definitions.

7-2A-2. Definitions.

For the purpose of the Corporate Income and Franchise Tax Act and unless the context requires otherwise:

A. "affiliated group" means that term as it is used in the Internal Revenue Code;

B. "bank" means any national bank, national banking association, state bank or bank holding company;

C. "base income" means that part of the taxpayer's income defined as taxable income and upon which the federal income tax is calculated in the Internal Revenue Code for income tax purposes plus:

(1) for taxable years beginning on or after January 1, 1991, the amount of the net operating loss deduction allowed by Section 172(a) of the Internal Revenue Code, as that section may be amended or renumbered, and claimed by the taxpayer for that year;

(2) interest received on a state or local bond; and

(3) the amount of any deduction claimed in calculating taxable income for all expenses and costs directly or indirectly paid, accrued or incurred to a captive real estate investment trust;

D. "captive real estate investment trust" means a corporation, trust or association taxed as a real estate investment trust pursuant to Section 857 of the Internal Revenue Code, the shares or beneficial interests of which are not regularly traded on an established securities market; provided that more than fifty percent of any class of beneficial interests or shares of the real estate investment trust are owned directly, indirectly or constructively by the taxpayer during all or a part of the taxpayer's taxable year;

E. "corporation" means corporations, joint stock companies, real estate trusts organized and operated under the Real Estate Trust Act [47-2-1 through 47-2-6 NMSA 1978], financial corporations and banks, other business associations and, for corporate income tax purposes, partnerships and limited liability companies taxed as corporations under the Internal Revenue Code;

F. "department" means the taxation and revenue department, the secretary of taxation and revenue or any employee of the department exercising authority lawfully delegated to that employee by the secretary;

G. "fiscal year" means any accounting period of twelve months ending on the last day of any month other than December;

H. "Internal Revenue Code" means the United States Internal Revenue Code of 1986, as amended;

I. "net income" means base income adjusted to exclude:

(1) income from obligations of the United States less expenses incurred to earn that income;

(2) other amounts that the state is prohibited from taxing because of the laws or constitution of this state or the United States;

(3) for taxable years that began prior to January 1, 1991, an amount equal to the sum of:

(a) net operating loss carryback deductions to that year from taxable years beginning prior to January 1, 1991 claimed and allowed, as provided by the Internal Revenue Code; and

(b) net operating loss carryover deductions to that year claimed and allowed;

(4) for taxable years beginning on or after January 1, 1991 and prior to January 1, 2013, an amount equal to the sum of any net operating loss carryover deductions to that year claimed and allowed; provided that the amount of any net operating loss carryover from a taxable year beginning on or after January 1, 1991 and prior to January 1, 2013 may be excluded only as follows:

(a) in the case of a timely filed return, in the taxable year immediately following the taxable year for which the return is filed; or

(b) in the case of amended returns or original returns not timely filed, in the first taxable year beginning after the date on which the return or amended return establishing the net operating loss is filed; and

(c) in either case, if the net operating loss carryover exceeds the amount of net income exclusive of the net operating loss carryover for the taxable year to which the exclusion first applies, in the next four succeeding taxable years in turn until the net operating loss carryover is exhausted for any net operating loss carryover from a taxable year prior to January 1, 2013; in no event may a net operating loss carryover from a taxable year beginning prior to January 1, 2013 be excluded in any taxable year after the fourth taxable year beginning after the taxable year to which the exclusion first applies; and

(5) for taxable years beginning on or after January 1, 2013, an amount equal to the sum of any net operating loss carryover deductions to that year claimed and allowed; provided that the amount of any net operating loss carryover may be excluded only as follows:

(a) in the case of a timely filed return, in the taxable year immediately following the taxable year for which the return is filed; or

(b) in the case of amended returns or original returns not timely filed, in the first taxable year beginning after the date on which the return or amended return establishing the net operating loss is filed; and

(c) in either case, if the net operating loss carryover exceeds the amount of net income exclusive of the net operating loss carryover for the taxable year to which the exclusion first applies, in the next nineteen succeeding taxable years in turn until the net operating loss carryover is exhausted for any net operating loss carryover from a taxable year beginning on or after January 1, 2013; in no event shall a net operating loss carryover from a taxable year beginning: 1) prior to January 1, 2013 be excluded in any taxable year after the fourth taxable year beginning after the taxable year to which the exclusion first applies; and 2) on or after January 1, 2013 be excluded in any taxable year after the nineteenth taxable year beginning after the taxable year to which the exclusion first applies;

J. "net operating loss" means any net operating loss, as defined by Section 172(c) of the Internal Revenue Code, as that section may be amended or renumbered, for a taxable year as further increased by the income, if any, from obligations of the United States for that year less related expenses;

K. "net operating loss carryover" means the amount, or any portion of the amount, of a net operating loss for any taxable year that, pursuant to Paragraph (3), (4) or (5) of Subsection I of this section, may be excluded from base income;

L. "person" means any individual, estate, trust, receiver, cooperative association, club, corporation, company, firm, partnership, limited liability company, joint venture, syndicate or other association; "person" also means, to the extent permitted by law, any federal, state or other governmental unit or subdivision or agency, department or instrumentality thereof;

M. "real estate investment trust" has the meaning ascribed to the term in Section 856 of the Internal Revenue Code, as that section may be amended or renumbered;

N. "secretary" means the secretary of taxation and revenue or the secretary's delegate;

O. "state" means any state of the United States, the District of Columbia, the commonwealth of Puerto Rico, any territory or possession of the United States or political subdivision thereof or any political subdivision of a foreign country;

P. "state or local bond" means a bond issued by a state other than New Mexico or by a local government other than one of New Mexico's political subdivisions, the interest from which is excluded from income for federal income tax purposes under Section 103 of the Internal Revenue Code, as that section may be amended or renumbered;

Q. "taxable year" means the calendar year or fiscal year upon the basis of which the net income is computed under the Corporate Income and Franchise Tax Act and includes, in the case of the return made for a fractional part of a year under the provisions of that act, the period for which the return is made;

R. "taxpayer" means any corporation subject to the taxes imposed by the Corporate Income and Franchise Tax Act; and

S. "unitary corporations" means two or more integrated corporations, other than any foreign corporation incorporated in a foreign country and not engaged in trade or business in the United States during the taxable year, that are owned in the amount of more than fifty percent and controlled by the same person and for which at least one of the following conditions exists:

(1) there is a unity of operations evidenced by central purchasing, advertising, accounting or other centralized services;

(2) there is a centralized management or executive force and centralized system of operation; or

(3) the operations of the corporations are dependent upon or contribute property or services to one another individually or as a group.

History: 1978 Comp., 7-2A-2, enacted by Laws 1986, ch. 20, 33; 1991, ch. 9, 25; 1993, ch. 307, 3; 1993, ch. 309, 1; 1995, ch. 11, 5; 1999, ch. 47, 6; 2014, ch. 53, 2; 2017, ch. 95, 1.



Section 7-2A-3 - Imposition and levy of taxes.

7-2A-3. Imposition and levy of taxes.

A. A tax to be known as the "corporate income tax" is imposed at the rate specified in the Corporate Income and Franchise Tax Act upon the net income of every domestic corporation and upon the net income of every foreign corporation employed or engaged in the transaction of business in, into or from this state or deriving any income from any property or employment within this state.

B. A tax to be known as the "corporate franchise tax" is imposed in the amount specified in the Corporate Income and Franchise Tax Act upon every domestic corporation and upon every foreign corporation employed or engaged in the transaction of business in, into or from this state or deriving any income from any property or employment within this state and upon every domestic or foreign corporation, whether engaged in active business or not, but having or exercising its corporate franchise in this state.

History: 1978 Comp., 7-2A-3, enacted by Laws 1981, ch. 37, 36; 1986, ch. 20, 34.



Section 7-2A-4 - Exemptions.

7-2A-4. Exemptions.

No corporate income or franchise tax shall be imposed upon:

A. insurance companies, reciprocal or inter-insurance exchanges which pay a premium tax to the state;

B. a trust organized or created in the United States and forming part of a stock bonus, pension or profit-sharing plan of an employer for the exclusive benefit of his employees or their beneficiaries, which trust is exempt from taxation under the provisions of the Internal Revenue Code; or

C. religious, educational, benevolent or other organizations not organized for profit which are exempt from income taxation under the Internal Revenue Code unless the organization receives income which is subject to federal income taxation as "unrelated business income" under the Internal Revenue Code, in which case the organization is subject to the corporate franchise tax, and the corporate income tax applies to the unrelated business income.

History: 1978 Comp., 7-2A-4, enacted by Laws 1981, ch. 37, 37; 1986, ch. 20, 35; 1989, ch. 111, 1.



Section 7-2A-5 - Corporate income tax rates.

7-2A-5. Corporate income tax rates.

The corporate income tax imposed on corporations by Section 7-2A-3 NMSA 1978 shall be at the rates specified in the following tables:

A. For taxable years beginning prior to January 1, 2014:

If the net income is:

The tax shall be:

Not over $500,000

4.8% of net income

Over $500,000 but not over $1,000,000

$24,000 plus 6.4% of excess over $500,000

Over $1,000,000

$56,000 plus 7.6% of excess over $1,000,000.

B. For taxable years beginning on or after January 1, 2014 and prior to January 1, 2015:

If the net income is:

The tax shall be:

Not over $500,000

4.8% of net income

Over $500,000 but not over $1,000,000

$24,000 plus 6.4% of excess over $500,000

Over $1,000,000

$56,000 plus 7.3% of excess over $1,000,000.

C. For taxable years beginning on or after January 1, 2015 and prior to January 1, 2016:

If the net income is:

The tax shall be:

Not over $500,000

4.8% of net income

Over $500,000 but not over $1,000,000

$24,000 plus 6.4% of excess over $500,000

Over $1,000,000

$56,000 plus 6.9% of excess over $1,000,000.

D. For taxable years beginning on or after January 1, 2016 and prior to January 1, 2017:

If the net income is:

The tax shall be:

Not over $500,000

4.8% of net income

Over $500,000 but not over $1,000,000

$24,000 plus 6.4% of excess over $500,000

Over $1,000,000

$56,000 plus 6.6% of excess over $1,000,000.

E. For taxable years beginning on or after January 1, 2017 and prior to January 1, 2018:

If the net income is:

The tax shall be:

Not over $500,000

4.8% of net income

Over $500,000

$24,000 plus 6.2% of excess over $500,000.

F. For taxable years beginning on or after January 1, 2018:

If the net income is:

The tax shall be:

Not over $500,000

4.8% of net income

Over $500,000

$24,000 plus 5.9% of excess over $500,000.

History: 1978 Comp., 7-2A-5, enacted by Laws 1981, ch. 37, 38; 1981, ch. 176, 1; 1983, ch. 213, 8; 1986, ch. 20, 36; 1987, ch. 277, 5; 2013, ch. 160, 3.



Section 7-2A-5.1 - Corporate franchise tax amount.

7-2A-5.1. Corporate franchise tax amount.

The corporate franchise tax amount imposed on a corporation by Section 7-2A-3 NMSA 1978 shall be fifty dollars ($50.00) per taxable year or any fraction thereof.

History: Laws 1986, ch. 20, 37; 1992, ch. 78, 3.



Section 7-2A-6 - Tax computation; alternative method.

7-2A-6. Tax computation; alternative method.

For those taxpayers who do not compute an amount upon which the federal income tax is calculated or who do not compute their federal income tax payable for the taxable year, the secretary shall prescribe such regulations or instructions as he may deem necessary to enable them to compute their corporate income tax due.

History: 1978 Comp., 7-2A-6, enacted by Laws 1981, ch. 37, 39; 1986, ch. 20, 38.



Section 7-2A-7 - Taxes applied to corporations on federal areas.

7-2A-7. Taxes applied to corporations on federal areas.

To the extent permitted by law, no corporation shall be relieved from liability for corporate income tax or corporate franchise tax by reason of receiving income from transactions occurring or work or services performed within a federal area.

History: 1978 Comp., 7-2A-7, enacted by Laws 1981, ch. 37, 40; 1986, ch. 20, 39.



Section 7-2A-8 - Credit; income allocation and apportionment.

7-2A-8. Credit; income allocation and apportionment.

A. Net income of any taxpayer having income that is taxable both within and without this state shall be apportioned and allocated as follows:

(1) except as otherwise provided in Paragraphs (2) through (4) of this subsection, income shall be allocated and apportioned as provided in the Uniform Division of Income for Tax Purposes Act [Chapter 7, Article 4 NMSA 1978];

(2) except for gambling winnings, nonbusiness income as defined in the Uniform Division of Income for Tax Purposes Act not otherwise allocated or apportioned under the Uniform Division of Income for Tax Purposes Act shall be equitably allocated or apportioned in accordance with instructions, rulings or regulations of the secretary;

(3) other deductions and exemptions allowable in computing federal taxable income and not specifically allocated in the Uniform Division of Income for Tax Purposes Act shall be equitably allocated or apportioned in accordance with instructions, rulings or regulations of the secretary; and

(4) gambling winnings that are nonbusiness income and arise from sources within this state shall be allocated to this state.

B. For the purposes of this section, "non-New Mexico percentage" means the percentage determined by dividing the difference between the taxpayer's net income and the sum of the amounts allocated or apportioned to New Mexico by that net income.

C. A taxpayer may claim a credit in an amount equal to the amount of tax determined to be due under Section 7-2A-5 NMSA 1978 multiplied by the non-New Mexico percentage.

History: 1978 Comp., 7-2A-8, enacted by Laws 1981, ch. 37, 41; 1983, ch. 213, 9; 1986, ch. 20, 40; 1990, ch. 49, 12; 1995, ch. 11, 6; 1996, ch. 16, 2.



Section 7-2A-8.3 - Combined returns.

7-2A-8.3. Combined returns.

A. A unitary corporation that is subject to taxation under the Corporate Income and Franchise Tax Act and that has not previously filed a combined return pursuant to this section or a consolidated return pursuant to Section 7-2A-8.4 NMSA 1978 may elect to file a combined return with other unitary corporations as though the entire combined net income were that of one corporation; provided, however, that for taxable years beginning on or after January 1, 2014, a unitary corporation that provides retail sales of goods in a facility of more than thirty thousand square feet under one roof in New Mexico shall file a combined return with other unitary corporations as though the entire combined net income were that of one corporation. The return filed under this method of reporting shall include the net income of all the unitary corporations. Transactions among the unitary corporations may be eliminated by applying the appropriate rules for reporting income for a consolidated federal income tax return. Any corporation that has filed an income tax return with New Mexico pursuant to Section 7-2A-8.4 NMSA 1978 shall not file pursuant to this section unless the secretary gives prior permission to file on a combined return basis.

B. Once corporations have reported net income through a combined return for any taxable year, they shall file combined returns for subsequent taxable years, so long as they remain unitary corporations, unless the corporations elect to file pursuant to Section 7-2A-8.4 NMSA 1978 or unless the secretary grants prior permission for one or more of the corporations to file individually.

C. For taxable years beginning on or after January 1, 1993, no unitary corporation once included in a combined return may elect, or be granted permission by the secretary, for any subsequent taxable year to separately account pursuant to Paragraph (4) of Subsection A of Section 7-2A-8 NMSA 1978.

D. Notwithstanding Subsection A of this section, a unitary corporation shall not be required to file a combined return pursuant to this section if that unitary corporation:

(1) has operations in New Mexico at facilities that do not provide retail sales of goods; and

(2) employs at least seven hundred fifty employees in New Mexico at such facilities.

History: 1978 Comp., 7-2A-8.3, enacted by Laws 1983, ch. 213, 12; 1986, ch. 20, 43; 1993, ch. 307, 4; 1993, ch. 309, 2; 2013, ch. 160, 4.



Section 7-2A-8.4 - Consolidated returns.

7-2A-8.4. Consolidated returns.

A. Any corporation that is subject to taxation under the Corporate Income and Franchise Tax Act and that reports to the internal revenue service for federal income tax purposes its net income consolidated with the net income of one or more other corporations may elect to report to New Mexico on the same basis.

B. Once a corporation has been included in a consolidated return to New Mexico, the corporation shall not elect to file a New Mexico return under any other method without prior permission of the secretary, unless the change in reporting method is required or allowed under the Internal Revenue Code. Furthermore, such a corporation shall not elect nor shall the secretary grant it permission to separately account for income in New Mexico pursuant to Paragraph (4) of Subsection A of Section 7-2A-8 NMSA 1978.

History: 1978 Comp., 7-2A-8.4, enacted by Laws 1983, ch. 213, 13; 1986, ch. 20, 44; 1993, ch. 307, 5; 1993, ch. 309, 3.



Section 7-2A-8.6 - Credit for preservation of cultural property; corporate income tax credit.

7-2A-8.6. Credit for preservation of cultural property; corporate income tax credit.

A. Tax credits for the preservation of cultural property may be claimed as follows:

(1) to encourage the restoration, rehabilitation and preservation of cultural properties, a taxpayer that files a corporate income tax return and that is the owner of a cultural property listed on the official New Mexico register of cultural properties, with its consent, may claim a credit not to exceed twenty-five thousand dollars ($25,000) in an amount equal to one-half of the cost of restoration, rehabilitation or preservation of the cultural property; or

(2) if a cultural property, whose owner may otherwise claim the credit set forth in Paragraph (1) of this subsection is also located within an arts and cultural district designated by the state or a municipality pursuant to the Arts and Cultural District Act [15-5A-1 through 15-5A-7 NMSA 1978], the owner of that cultural property may claim a credit not to exceed fifty thousand dollars ($50,000), including any credit claimed pursuant to Paragraph (1) of this subsection, in an amount equal to one-half of the cost of restoration, rehabilitation or preservation of the cultural property.

B. The taxpayer may claim the credit if:

(1) it submitted a plan and specifications for restoration, rehabilitation or preservation to the committee and received approval from the committee for the plan and specifications prior to commencement of the restoration, rehabilitation or preservation;

(2) it received certification from the committee after completing the restoration, rehabilitation or preservation, or committee-approved phase, that it conformed to the plan and specifications and preserved and maintained those qualities of the property that made it eligible for inclusion in the official register; and

(3) the project is completed within twenty-four months of the date the project is approved by the committee in accordance with Paragraph (1) of this subsection.

C. A taxpayer may claim the credit provided in this section for each taxable year in which preservation, restoration or rehabilitation is carried out. Claims for the credit provided in this section shall be limited to three consecutive years, and the maximum aggregate credit allowable shall not exceed twenty-five thousand dollars ($25,000) if governed by Paragraph (1) of Subsection A of this section, or fifty thousand dollars ($50,000) if governed by Paragraph (2) of Subsection A of this section, for any single restoration, rehabilitation or preservation project certified by the committee for any cultural property listed on the official New Mexico register. No single project may extend beyond a period of more than two years.

D. A taxpayer who otherwise qualifies and claims a credit on a restoration, rehabilitation or preservation project on property owned by a partnership of which the taxpayer is a member may claim a credit only in proportion to the taxpayer's interest in the partnership. The total credit claimed by all members of the partnership shall not exceed twenty-five thousand dollars ($25,000) if governed by Paragraph (1) of Subsection A of this section, or fifty thousand dollars ($50,000) if governed by Paragraph (2) of Subsection A of this section, in the aggregate for any single restoration, preservation or rehabilitation project for any cultural property listed on the official New Mexico register approved by the committee.

E. The credit provided in this section may only be deducted from the taxpayer's corporate income tax liability. Any portion of the maximum tax credit provided by this section that remains unused at the end of the taxpayer's taxable year may be carried forward for four consecutive years; provided, however, the total tax credits claimed under this section shall not exceed twenty-five thousand dollars ($25,000) if governed by Paragraph (1) of Subsection A of this section, or fifty thousand dollars ($50,000) if governed by Paragraph (2) of Subsection A of this section, for any single restoration, rehabilitation or preservation project for any cultural property listed on the official New Mexico register.

F. The historic preservation division shall promulgate regulations for the implementation of this section.

G. As used in this section:

(1) "committee" means the cultural properties review committee created in Section 18-6-4 NMSA 1978; and

(2) "historic preservation division" means the historic preservation division of the cultural affairs department created in Section 18-6-8 NMSA 1978.

History: 1978 Comp., 7-2A-8.6, enacted by Laws 1984, ch. 34, 2; 1986, ch. 20, 46; 2007, ch. 160, 15.



Section 7-2A-8.8 - Welfare-to-work tax credit.

7-2A-8.8. Welfare-to-work tax credit.

A. Any taxpayer who files a New Mexico corporate income tax return and who is entitled to claim the federal welfare-to-work credit provided by 26 U.S.C. Section 51A with respect to a state-qualified employee in a state-qualified job may take against the taxpayer's corporate income tax liability a tax credit equal to fifty percent of the amount of the welfare-to-work credit claimed and allowed under 26 U.S.C. Section 51A with respect to that employee in that job.

B. To be eligible for the credit provided by this section, a taxpayer must be in compliance with the following provisions:

(1) the hiring of any state-qualified employee shall not result in the displacement of any currently employed worker or position, including partial displacement such as a reduction in the hours of nonovertime work, wages or employment benefits, or in any infringement of the promotional opportunities of any currently employed individual;

(2) the hiring of any state-qualified employee shall not impair existing contracts for services or collective bargaining agreements, and no employment under the terms of this act [7-2A-1 to 7-2A-16 NMSA 1978] shall be inconsistent with the terms of a collective bargaining agreement or involve the performance of duties covered under a collective bargaining agreement unless the employer and the labor organization concur in writing;

(3) a state-qualified employee may fill or perform the duties of an employment position only in a manner that is consistent with existing laws, personnel procedures and collective bargaining contracts;

(4) no state-qualified employee shall be employed or assigned:

(a) when any other individual is on layoff from the same or any substantially equivalent job;

(b) if the employer has terminated the employment of any regular employee or otherwise caused an involuntary reduction of its work force with the effect of filling the vacancy so created with a state-qualified employee; or

(c) to any position at a particular work site when there is an ongoing strike or lockout at that particular work site;

(5) state-qualified employees shall be paid a wage that is substantially like the wage paid for similar jobs with the employer with appropriate adjustments for experience and training but not less than the federal minimum hourly wage; and

(6) employers shall:

(a) maintain health, safety and working conditions not less than those of comparable jobs offered by the employer; and

(b) maintain standard and customary entry-level wages and benefits and apply historical and normal increases in wages and benefits appropriate for experience and training of the state-qualified employee.

C. For the purposes of this section:

(1) "high-unemployment county" means a county in which the unemployment rate as reported by the labor department exceeds ten percent in six or more months of the calendar year preceding the year for which the tax credit provided by this section is claimed;

(2) "state-qualified employee" means a "long-term family assistance recipient", as that term is defined in 26 U.S.C. Section 51A(c), who resides in a high-unemployment county during the period of employment for which the welfare-to-work credit provided by 26 U.S.C. Section 51A applies with respect to that employee; and

(3) "state-qualified job" means a job established by the taxpayer that:

(a) when first occupied by a state-qualified employee results in the total number of the taxpayer's employees exceeding the average number of the taxpayer's employees during the taxpayer's preceding tax year; or

(b) was a position previously filled by a state-qualified employee and was vacant prior to the hiring of the new state-qualified employee in that position.

D. The labor department shall determine whether the employee is a state-qualified employee and whether the job is a state-qualified job and, if the employee is a state-qualified employee and the job is a state-qualified job, certify that fact to the employer. The taxpayer claiming the tax credit provided by this section shall provide a copy of the certification with respect to each employee for which the tax credit is claimed.

E. By July 1, 1998 and by January 31 of each subsequent year, the labor department shall certify to the taxation and revenue department the high-unemployment counties for the preceding calendar year.

F. The tax credit provided in this section may only be deducted from the taxpayer's corporate income tax liability. Any portion of the tax credit provided by this section that remains unused at the end of the taxpayer's taxable year may be carried forward for three consecutive taxable years.

History: Laws 1998, ch. 97, 3.



Section 7-2A-8.9 - Tax credit; certain conveyances of real property.

7-2A-8.9. Tax credit; certain conveyances of real property.

A. There shall be allowed as a credit against the tax liability imposed by the Corporate Income and Franchise Tax Act an amount equal to fifty percent of the fair market value of land or interest in land that is conveyed for the purpose of open space, natural resource or biodiversity conservation, agricultural preservation or watershed or historic preservation as an unconditional donation in perpetuity by the landowner or taxpayer to a public or private conservation agency eligible to hold the land and interests therein for conservation or preservation purposes. The fair market value of qualified donations made pursuant to this section shall be substantiated by a "qualified appraisal" prepared by a "qualified appraiser", as those terms are defined under applicable federal laws and regulations governing charitable contributions.

B. The amount of the credit that may be claimed by a taxpayer shall not exceed one hundred thousand dollars ($100,000) for a conveyance made prior to January 1, 2008 and shall not exceed two hundred fifty thousand dollars ($250,000) for a conveyance made on or after that date. In addition, in a taxable year the credit used may not exceed the amount of corporate income tax otherwise due. A portion of the credit that is unused in a taxable year may be carried over for a maximum of twenty consecutive taxable years following the taxable year in which the credit originated until fully expended. A taxpayer may claim only one tax credit per taxable year.

C. Qualified donations shall include the conveyance in perpetuity of a fee interest in real property or a less-than-fee interest in real property, such as a conservation restriction, preservation restriction, agricultural preservation restriction or watershed preservation restriction, pursuant to the Land Use Easement Act [47-12-1 through 47-12-6 NMSA 1978]; provided that the less-than-fee interest qualifies as a charitable contribution deduction under Section 170(h) of the Internal Revenue Code. Dedications of land for open space for the purpose of fulfilling density requirements to obtain subdivision or building permits shall not be considered as qualified donations pursuant to the Land Conservation Incentives Act [75-9-1 through 75-9-6 NMSA 1978].

D. Qualified donations shall be eligible for the tax credit if the donations are made to the state of New Mexico, a political subdivision thereof or a charitable organization described in Section 501(c)(3) of the Internal Revenue Code and that meets the requirements of Section 170(h)(3) of that code.

E. To be eligible for treatment as qualified donations under this section, land or interests in lands must be certified by the secretary of energy, minerals and natural resources as fulfilling the purposes as set forth in Section 5-9-2 NMSA 1978. The use and protection of the lands, or interests therein, for open space, natural area protection, biodiversity habitat conservation, land preservation, agricultural preservation, historic preservation or similar use or purpose of the property shall be assured in perpetuity.

F. A taxpayer may apply for certification of eligibility for the tax credit provided by this section from the energy, minerals and natural resources department. If the energy, minerals and natural resources department determines that the application meets the requirements of this section and that the property conveyed will not adversely affect the property rights of contiguous landowners, it shall issue a certificate of eligibility to the taxpayer, which shall include a calculation of the maximum amount of tax credit for which the taxpayer would be eligible. The energy, minerals and natural resources department may issue rules governing the procedure for administering the provisions of this subsection.

G. To receive a credit pursuant to this section, a person shall apply to the taxation and revenue department on forms and in the manner prescribed by the department. The application shall include a certificate of eligibility issued by the energy, minerals and natural resources department pursuant to Subsection F of this section. If all of the requirements of this section have been complied with, the taxation and revenue department shall issue to the applicant a document granting the tax credit. The document shall be numbered for identification and declare its date of issuance and the amount of the tax credit allowed for the qualified donation made pursuant to this section.

H. The tax credit represented by a document issued pursuant to Subsection G of this section for a conveyance made on or after January 1, 2008, or an increment of that tax credit, may be sold, exchanged or otherwise transferred, and may be carried forward for a period of twenty taxable years following the taxable year in which the credit originated until fully expended. A tax credit or increment of a tax credit may only be transferred once. The credit may be transferred to any taxpayer. A taxpayer to whom a credit has been transferred may use the credit for the taxable year in which the transfer occurred and unused amounts may be carried forward to succeeding taxable years, but in no event may the transferred credit be used more than twenty years after it was originally issued.

I. A tax credit issued pursuant to this section shall be transferred through a qualified intermediary. The qualified intermediary shall, by means of a sworn notarized statement, notify the taxation and revenue department of the transfer and of the date of the transfer within ten days of the transfer. Credits shall only be transferred in increments of ten thousand dollars ($10,000) or more. The qualified intermediary shall keep an account of the credits and have the authority to issue sub-numbers registered with the taxation and revenue department and traceable to the original credit.

J. If a charitable deduction is claimed on the taxpayer's federal income tax for any contribution for which the credit provided by this section is claimed, the taxpayer's itemized deductions for New Mexico income tax shall be reduced by the amount of the deduction for the contribution in order to determine the New Mexico taxable income of the taxpayer.

K. For the purposes of this section:

(1) "qualified intermediary" does not include a person who has been previously convicted of a felony, who has had a professional license revoked, who is engaged in the practice defined in Section 61-28B-3 NMSA 1978 and who is identified in Section 61-29-2 NMSA 1978, and does not include any entity owned wholly or in part or employing any of the foregoing persons; and

(2) "taxpayer" means a citizen or resident of the United States, a domestic partnership, a limited liability company, a domestic corporation, an estate, including a foreign estate, or a trust.

History: 1978 Comp., 7-2A-8.9, enacted by Laws 2003, ch. 331, 8; 2007, ch. 335, 2.



Section 7-2A-9 - Taxpayer returns; payment of tax.

7-2A-9. Taxpayer returns; payment of tax.

A. Every corporation deriving income from any business transaction, property or employment within this state, that is not exempt from tax under the Corporate Income and Franchise Tax Act and that is required by the laws of the United States to file a federal income tax return shall file a complete tax return with the department in form and content as prescribed by the secretary. Except as provided in Subsection C of this section, a corporation that is required by the provisions of the Corporate Income and Franchise Tax Act to file a return or pay a tax shall, on or before the due date of the corporation's federal corporate income tax return for the taxable year, file the return and pay the tax imposed for that year.

B. Every domestic or foreign corporation that is not exempt from tax under the Corporate Income and Franchise Tax Act, that is employed or engaged in the transaction of business in, into or from this state or that derives any income from property or employment within this state and every domestic or foreign corporation, regardless of whether it is engaged in active business, that has or exercises its corporate franchise in this state and that is not exempt from tax under the Corporate Income and Franchise Tax Act shall file a return in the form and content as prescribed by the secretary and pay the tax levied pursuant to Subsection B of Section 7-2A-3 NMSA 1978 in the amount for each corporation as specified in Section 7-2A-5.1 NMSA 1978. Returns and payment of tax for corporate franchise tax for a taxable year shall be filed and paid on the date specified in Subsection A or C of this section for payment of corporate income tax for the preceding taxable year.

C. A corporation that is required by the provisions of the Corporate Income and Franchise Tax Act to file a return or pay a tax and that is approved by the department to use electronic media for filing and paying taxes shall, if using electronic media for filing and paying taxes, file the return and pay the tax levied for that taxable year on or before the last day of the month in which the corporation's federal corporate income tax return is originally due for the taxable year. The due date provided by this subsection does not apply to corporations that have received a filing extension from New Mexico or an extension from the federal internal revenue service for the same taxable year.

History: 1978 Comp., 7-2A-9, enacted by Laws 1981, ch. 37, 42; 1986, ch. 20, 47; 1989, ch. 111, 2; 2015 (1st S.S.), ch. 2, 4; 2016, ch. 15, 2.



Section 7-2A-9.1 - Estimated tax due; payment of estimated tax; penalty; exemption.

7-2A-9.1. Estimated tax due; payment of estimated tax; penalty; exemption.

A. Every taxpayer shall pay estimated corporate income tax to the state of New Mexico during its taxable year if its tax after applicable credits is five thousand dollars ($5,000) or more in the current taxable year. A taxpayer to which this section applies shall calculate estimated tax by one of the following methods:

(1) estimating the amount of tax due, net of any credits, for the current taxable year, provided that the estimated amount is at least eighty percent of the amount determined to be due for the taxable year;

(2) using as the estimate an amount equal to one hundred percent of the tax due for the previous taxable year, if the previous taxable year was a full twelve-month year;

(3) using as the estimate an amount equal to one hundred ten percent of the tax due for the taxable year immediately preceding the previous taxable year, if the taxable year immediately preceding the previous taxable year was a full twelve-month year and the return for the previous taxable year has not been filed and the extended due date for filing that return has not occurred at the time the first installment is due for the taxable year; or

(4) estimating the amount of tax due, net of any credits, for each fiscal quarter of the current taxable year, provided that the estimated amount is at least eighty percent of the amount determined to be due for that quarter.

B. If Subsection A of this section applies, the amount of estimated tax shall be paid in installments as provided in this subsection. Twenty-five percent of the estimated tax calculated under Paragraph (1), (2) or (3) of Subsection A of this section or one hundred percent of the estimated tax calculated under Paragraph (4) of Subsection A of this section is due on or before the following dates: the fifteenth day of the fourth month of the taxable year, the fifteenth day of the sixth month of the taxable year, the fifteenth day of the ninth month of the taxable year and the fifteenth day of the twelfth month of the taxable year. Application of this subsection to a taxable year that is a fractional part of a year shall be determined by regulation of the secretary.

C. Every taxpayer to which Subsection A of this section applies that fails to pay the estimated tax when due or that makes estimated tax payments during the taxable year that are less than the lesser of eighty percent of the income tax imposed on the taxpayer under the Corporate Income and Franchise Tax Act or the amount required by Paragraph (2), (3) or (4) of Subsection A of this section shall be subject to the interest and penalty provisions of Sections 7-1-67 and 7-1-69 NMSA 1978 on the underpayment.

D. For purposes of this section, the amount of underpayment shall be the excess of the amount of the installment that would be required to be paid if the estimated tax were equal to eighty percent of the tax shown on the return for the taxable year or the amount required by Paragraph (2), (3) or (4) of Subsection A of this section or, if no return was filed, eighty percent of the tax for the taxable year for which the estimated tax is due less the amount, if any, of the installment paid on or before the last date prescribed for payment.

E. For purposes of this section, the period of underpayment shall run from the date the installment was required to be paid to whichever of the following dates is earlier:

(1) the fifteenth day of the third month following the end of the taxable year; or

(2) with respect to any portion of the underpayment, the date on which such portion is paid. For the purposes of this paragraph, a payment of estimated tax on any installment date shall be applied as a payment of any previous underpayment only to the extent such payment exceeds the amount of the installment determined under Subsection D of this section due on such installment date.

F. For the purposes of this section, the amount of tax deducted and withheld with respect to a taxpayer under the Withholding Tax Act [Chapter 7, Article 3 NMSA 1978] or the Oil and Gas Proceeds and Pass-Through Entity Withholding Tax Act [Chapter 7, Article 3A NMSA 1978] shall be deemed a payment of estimated tax. An equal amount of the amount of withheld tax shall be deemed paid on each due date for the applicable taxable year unless the taxpayer establishes the dates on which all amounts were actually withheld, in which case the amounts withheld shall be deemed payments of estimated tax on the dates on which the amounts were actually withheld. The taxpayer may apply the provisions of this subsection separately to amounts withheld under the Withholding Tax Act or the Oil and Gas Proceeds and Pass-Through Entity Withholding Tax Act. Amounts of tax paid by taxpayers pursuant to Section 7-3A-3 NMSA 1978 shall not be deemed a payment of estimated tax.

History: 1978 Comp., 7-2A-9.1, enacted by Laws 1986, ch. 5, 1; 1990, ch. 49, 13; 1992, ch. 78, 4; 1995, ch. 11, 7; 1997, ch. 60, 1; 2003, ch. 86, 2; 2003, ch. 295, 1; 2009, ch. 4, 1; 2010, ch. 53, 2.



Section 7-2A-9.2 - Limitation on claiming of credits and tax rebates.

7-2A-9.2. Limitation on claiming of credits and tax rebates.

A credit or tax rebate provided in the Corporate Income and Franchise Tax Act that is claimed shall be disallowed if the claim for the credit or tax rebate was first made after the end of the third calendar year following the calendar year in which the return upon which the credit or rebate was first claimable was initially due.

History: 1978 Comp., 7-2A-9.2, enacted by Laws 1990, ch. 23, 2.



Section 7-2A-10 - Information returns.

7-2A-10. Information returns.

A. Pursuant to regulation, the secretary may require any person doing business in this state and making payments in the course of business to another person to file information returns with the department.

B. The provisions of this section also apply to payments made by the state of New Mexico, by the governing bodies of any political subdivision of the state of New Mexico, by any agency, department or instrumentality of the state or of any political subdivision thereof and, to the extent permitted by law or pursuant to any agreement entered into by the secretary, to payments made by any other governmental body or by an agency, department or instrumentality thereof.

History: 1978 Comp., 7-2A-10, enacted by Laws 1981, ch. 37, 43; 1983, ch. 213, 14; 1986, ch. 20, 48.



Section 7-2A-11 - Accounting methods.

7-2A-11. Accounting methods.

A taxpayer shall use the same accounting methods for reporting income for corporate income tax purposes as are used in reporting income for federal income tax purposes.

History: 1978 Comp., 7-2A-11, enacted by Laws 1981, ch. 37, 44; 1986, ch. 20, 49.



Section 7-2A-12 - Fiscal years permitted.

7-2A-12. Fiscal years permitted.

Any corporation which files income tax returns under the Internal Revenue Code on the basis of a fiscal year shall report income under the Corporate Income and Franchise Tax Act on the same basis.

History: 1978 Comp., 7-2A-12, enacted by Laws 1981, ch. 37, 45; 1986, ch. 20, 50.



Section 7-2A-13 - Administration.

7-2A-13. Administration.

The Corporate Income and Franchise Tax Act shall be administered pursuant to the provisions of the Tax Administration Act [Chapter 7, Article 1 NMSA 1978].

History: 1978 Comp., 7-2A-13, enacted by Laws 1981, ch. 37, 46; 1986, ch. 20, 51.



Section 7-2A-14 - Corporate-supported child care; credits allowed.

7-2A-14. Corporate-supported child care; credits allowed.

A. A taxpayer that pays for child care services in New Mexico for dependent children of an employee of the taxpayer during the employee's hours of employment may claim a credit against the corporate income tax imposed pursuant to the Corporate Income and Franchise Tax Act in an amount equal to thirty percent of the total expenses, net of any reimbursements, for child care services incurred and paid by the taxpayer in the taxable year.

B. A taxpayer that operates a child care facility in New Mexico used primarily by the dependent children of the taxpayer's employees may also claim a credit against the corporate income tax imposed pursuant to the Corporate Income and Franchise Tax Act in an amount equal to thirty percent of the net cost of operating the child care facility for the taxable year. If two or more taxpayers share in the cost of operating a child care facility primarily for the dependent children of the taxpayers' employees, each taxpayer shall be allowed a credit in relation to the taxpayer's share of the cost of operating the child care facility. Each taxpayer's share of the tax credit shall be determined by dividing the employer's share of the net cost of operating the child care facility by the number of children served and multiplying the result by the number of the taxpayer's employees' children served. The credit allowed pursuant to this subsection may be taken only if the child care facility is operated under the authority of a license issued pursuant to the Public Health Act [Chapter 24, Article 1 NMSA 1978] and is operated without profit by the taxpayer. For the purposes of this section, the term "net cost" means the cost of operating a child care facility less any amounts collected as fees for use of the facility, any federal tax credits with respect to the facility or its operation and any other payment or reimbursement from any other source other than the credit provided by this section.

C. For the purposes of this section, "dependent children" means children under twelve years of age.

D. The credits provided for by Subsections A and B of this section may only be deducted from the taxpayer's corporate income tax liability for the taxable year in which the expenditures occurred. The credit may not exceed thirty thousand dollars ($30,000) in any taxable year. If the credit amount exceeds the corporate income tax liability, the excess may be carried forward for three consecutive years; provided that in no event shall the annual credit amount exceed thirty thousand dollars ($30,000).

History: Laws 1983, ch. 218, 1; 1986, ch. 20, 52; 1995, ch. 11, 8.



Section 7-2A-15 - Qualified business facility rehabilitation credit; corporate income tax credit.

7-2A-15. Qualified business facility rehabilitation credit; corporate income tax credit.

A. To stimulate the creation of new jobs and revitalize economically distressed areas within New Mexico enterprise zones, any taxpayer who files a corporate income tax return and who is the owner of a qualified business facility may claim a credit in an amount equal to one-half of the cost, not to exceed fifty thousand dollars ($50,000), incurred to restore, rehabilitate or renovate a qualified business facility.

B. A taxpayer may claim the credit provided in this section for each taxable year in which restoration, rehabilitation or renovation is carried out. Except as provided in Subsection D of this section, claims for the credit provided in this section shall be limited to three consecutive years, and the maximum aggregate credit allowable shall not exceed fifty thousand dollars ($50,000) for any single restoration, rehabilitation or renovation project for any qualified business facility. Each claim for a qualified business facility rehabilitation credit shall be accompanied by documentation and certification as the department may require by regulation or instruction.

C. No credit may be claimed or allowed pursuant to the provisions of this section for any costs incurred for a restoration, rehabilitation or renovation project for which a credit may be claimed pursuant to the provisions of Section 7-2A-8.6 or Section 7-9A-1 NMSA 1978.

D. A taxpayer who otherwise qualifies and claims a credit on a restoration, rehabilitation or renovation project on a building owned by a partnership or other business association of which the taxpayer is a member may claim a credit only in proportion to his interest in the partnership or association. The total credit claimed by all members of the partnership or association shall not exceed fifty thousand dollars ($50,000) in the aggregate for any single restoration, rehabilitation or renovation project for a qualified business facility.

E. The credit provided in this section may only be deducted from the taxpayer's corporate income tax liability. Any portion of the maximum tax credit provided by this section that remains unused at the end of the taxpayer's taxable year may be carried forward for four consecutive taxable years; provided, the total tax credits claimed under this section shall not exceed fifty thousand dollars ($50,000) for any single restoration, rehabilitation or renovation project for a qualified business facility.

F. As used in this section:

(1) "qualified business facility" means a building located in a New Mexico enterprise zone that is suitable for use and is put into service by a person in the manufacturing, distribution or service industry immediately following the restoration, rehabilitation or renovation project; provided, the building must have been vacant for the twenty-four month period immediately preceding the commencement of the restoration, rehabilitation or renovation project; and

(2) "restoration, rehabilitation or renovation" includes:

(a) the construction services necessary to ensure that a building is in compliance with applicable zoning codes, is safe for occupancy and meets the operating needs of a person in the manufacturing, distribution or service industry; and

(b) expansion of or additions to a building if the expansion or addition does not increase the usable square footage of the building by more than ten percent of the usable square footage of the building prior to the restoration, rehabilitation or renovation.

History: Laws 1994, ch. 115, 2.



Section 7-2A-16 - Intergovernmental business tax credit.

7-2A-16. Intergovernmental business tax credit.

A. With respect to the net income of a taxpayer engaged in the transaction of business occurring after July 1, 1997 from a new business on Indian land, the person who is liable for the payment of the corporate income tax may claim a credit as provided in Subsection D of this section against the corporate income tax for the aggregate amount of tax paid to an Indian nation, tribe or pueblo located in whole or in part within New Mexico.

B. The credit provided by this section may be referred to as the "intergovernmental business tax credit".

C. As used in this section:

(1) "aggregate amount of tax" means the total of all taxes imposed by an Indian nation, tribe or pueblo located in whole or in part in New Mexico on income derived from the new business's activity on Indian land, except a tax shall not be included in that total if the tax is eligible for a credit pursuant to the provisions of Section 7-29C-1 NMSA 1978 or any other intergovernmental tax credit that provides a similar tax credit;

(2) "Indian land" means all land in New Mexico that on March 1, 1997 was:

(a) within the exterior boundaries of an Indian reservation or pueblo grant; or

(b) lands held in trust by the United States for an individual Indian nation, tribe or pueblo;

(3) "new business" means a manufacturer or processor that occupies a new business facility or a grower that commences operation in New Mexico on or after July 1, 1997; and

(4) "new business facility" means a facility on Indian land that satisfies the following requirements:

(a) the facility is employed by the taxpayer in the operation of a revenue-producing enterprise. The facility shall not be considered a "new business facility" in the hands of the taxpayer if the taxpayer's only activity with respect to the facility is to lease it to another person;

(b) the facility is acquired by or leased to the taxpayer on or after January 1, 1997. The facility shall be deemed to have been acquired by or leased to the taxpayer on or after the specified date if the transfer of title to the taxpayer, the transfer of possession pursuant to a binding contract to transfer title to the taxpayer or the commencement of the term of the lease to the taxpayer occurs on or after that date or if the facility is constructed, erected or installed by or on behalf of the taxpayer, the construction, erection or installation is completed on or after that date;

(c) the facility is a newly acquired facility in which the taxpayer is not continuing the operation of the same or a substantially identical revenue-producing enterprise that previously was in operation on the Indian land of the Indian nation, tribe or pueblo where the facility is now located; a facility is a "newly acquired facility" if the facility was acquired or leased by the taxpayer from another person even if the facility was employed in a revenue-producing enterprise on the Indian land of the same Indian nation, tribe or pueblo immediately prior to the transfer of the title to the facility to the taxpayer or immediately prior to the commencement of the term of the lease of the facility to the taxpayer by another person provided that the revenue-producing enterprise of the previous occupant was not the same or substantially identical to the taxpayer's revenue-producing enterprise; and

(d) the facility is not a replacement business facility for a business facility that existed on the Indian land of the Indian nation, tribe or pueblo where the business is now located.

D. The intergovernmental business tax credit shall be determined separately for each reporting period and shall be equal to fifty percent of the lesser of:

(1) the aggregate amount of tax paid by a taxpayer; or

(2) the amount of the taxpayer's corporate income tax due for the reporting period from the new business's activity conducted on Indian land.

E. The department shall administer and interpret the provisions of this section in accordance with the provisions of the Tax Administration Act [Chapter 7, Article 1 NMSA 1978].

F. The burden of showing entitlement to a credit authorized by this section is on the taxpayer claiming it, and the taxpayer shall furnish to the appropriate tax collecting agency, in the manner determined by the department, proof of payment of the aggregate amount of tax on which the credit is based.

G. For a taxpayer qualifying for the credit provided by this section that conducts business in New Mexico both on and off Indian land, the taxpayer's corporate income tax liability derived from the new business activity conducted on Indian land shall be equal to the sum of the products of one-half of the taxpayer's New Mexico corporate income tax liability before application of the credit provided by this section multiplied by the payroll factor and one-half of the taxpayer's New Mexico corporate income tax liability before application of the credit provided by this section multiplied by the property factor. The factors shall be determined as follows:

(1) the payroll factor is a fraction, the numerator of which is the amount of compensation paid to employees employed during the tax period by the taxpayer in his new business on Indian land, and the denominator of which is the total amount of compensation paid to employees employed during the tax period by the taxpayer in all of New Mexico, including Indian land; and

(2) the property factor is a fraction, the numerator of which is the average value of the taxpayer's real and tangible personal property owned or rented and used in the new business on Indian land in New Mexico during the tax period and the denominator of which is the average value of all the taxpayer's real and tangible property owned or rented and used in New Mexico, including on Indian land, during the tax period.

History: Laws 1997, ch. 58, 1.



Section 7-2A-17.1 - Job mentorship tax credit.

7-2A-17.1. Job mentorship tax credit.

A. To encourage New Mexico businesses to hire youth participating in career preparation education programs, a taxpayer that is a New Mexico business and that files a corporate income tax return may claim a credit in an amount equal to fifty percent of gross wages paid to qualified students who are employed by the taxpayer during the taxable year for which the return is filed. The tax credit provided by this section may be referred to as the "job mentorship tax credit".

B. A taxpayer may claim the job mentorship tax credit provided in this section for each taxable year in which the taxpayer employs one or more qualified students. The maximum aggregate credit allowable shall not exceed fifty percent of the gross wages paid to not more than ten qualified students employed by the taxpayer for up to three hundred twenty hours of employment of each qualified student in each taxable year for a maximum of three taxable years for each qualified student. In no event shall a taxpayer claim a credit in excess of twelve thousand dollars ($12,000) in any taxable year. The employer shall certify that hiring the qualified student does not displace or replace a current employee.

C. The department shall issue job mentorship tax credit certificates upon request to any accredited New Mexico secondary school that has a school-sanctioned career preparation education program. The maximum number of certificates that may be issued in a school year to any one school is equal to the number of qualified students in the school-sanctioned career preparation education program on October 15 of that school year, as certified by the school principal.

D. A job mentorship tax credit certificate may be executed by a school principal with respect to a qualified student, and the executed certificate may be transferred to a New Mexico business that employs that student. By executing the certificate with respect to a student, the school principal certifies that the school has a school-sanctioned career preparation education program and the student is a qualified student.

E. To claim the job mentorship tax credit, the taxpayer must submit with respect to each employee for whom the credit is claimed:

(1) a properly executed job mentorship tax credit certificate;

(2) information required by the secretary with respect to the employee's employment by the taxpayer during the taxable year for which the credit is claimed; and

(3) information required by the secretary that the employee was not also employed in the same taxable year by another New Mexico business qualifying for and claiming a job mentorship tax credit for that employee pursuant to this section or the Income Tax Act [Chapter 7, Article 2 NMSA 1978].

F. The job mentorship tax credit may only be deducted from the taxpayer's corporate income tax liability for the taxable year. Any portion of the maximum credit provided by this section that remains unused at the end of the taxpayer's taxable year may be carried forward for three consecutive taxable years; provided the total credits claimed pursuant to this section shall not exceed the maximum allowable under Subsection B of this section.

G. As used in this section:

(1) "career preparation education program" means a work-based learning or school-to-career program designed for secondary school students to create academic and career goals and objectives and find employment in a job meeting those goals and objectives;

(2) "New Mexico business" means a corporation that carries on a trade or business in New Mexico and that employs in New Mexico fewer than three hundred full-time employees during the taxable year; and

(3) "qualified student" means an individual who is at least fourteen years of age but not more than twenty-one years of age who is attending full time an accredited New Mexico secondary school and who is a participant in a career preparation education program sanctioned by the secondary school.

History: Laws 2003, ch. 400, 2.



Section 7-2A-18 - Credit; certain electronic equipment.

7-2A-18. Credit; certain electronic equipment.

A. A taxpayer who files a New Mexico corporate income tax return, is licensed by the state to sell cigarettes, other tobacco products or alcoholic beverages and has purchased and has in use equipment that electronically reads identification cards to verify age, may claim a one-time credit in an amount equal to three hundred dollars ($300) for each business location the taxpayer has such equipment in use.

B. The credit provided in this section may only be deducted from the taxpayer's New Mexico income tax liability for the taxable year.

C. A taxpayer who otherwise qualifies and claims a credit pursuant to this section for equipment owned by a partnership or other business association of which the taxpayer is a member may claim a credit only in proportion to his interest in the partnership or association. The total credit claimed by all members of the partnership or association shall not exceed three hundred dollars ($300) in the aggregate for each business location the partnership or association has purchased equipment and has it in use.

History: Laws 2001, ch. 73, 2.



Section 7-2A-19 - Renewable energy production tax credit; limitations; definitions; claiming the credit.

7-2A-19. Renewable energy production tax credit; limitations; definitions; claiming the credit.

A. The tax credit provided in this section may be referred to as the "renewable energy production tax credit". The tax credit provided in this section may not be claimed with respect to the same electricity production for which the renewable energy production tax credit provided in the Income Tax Act [Chapter 7, Article 2 NMSA 1978] has been claimed.

B. A person is eligible for the renewable energy production tax credit if the person:

(1) holds title to a qualified energy generator that first produced electricity on or before January 1, 2018; or

(2) leases property upon which a qualified energy generator operates from a county or municipality under authority of an industrial revenue bond and if the qualified energy generator first produced electricity on or before January 1, 2018.

C. The amount of the tax credit shall equal one cent ($.01) per kilowatt-hour of the first four hundred thousand megawatt-hours of electricity produced by the qualified energy generator in the taxable year using a wind-or biomass-derived qualified energy resource, provided that the total amount of tax credits claimed by all taxpayers for a single qualified energy generator in a taxable year using a wind- or biomass-derived qualified energy resource shall not exceed one cent ($.01) per kilowatt-hour of the first four hundred thousand megawatt-hours of electricity produced by the qualified energy generator.

D. The amount of the tax credit for electricity produced by a qualified energy generator in the taxable year using a solar-light-derived or solar-heat-derived qualified energy resource shall be at the amounts specified in Paragraphs (1) through (10) of this subsection; provided that the total amount of tax credits claimed for a taxable year by all taxpayers for a single qualified energy generator using a solar-light-derived or solar-heat-derived qualified energy resource shall be limited to the first two hundred thousand megawatt-hours of electricity produced by the qualified energy generator in the taxable year:

(1) one and one-half cents ($.015) per kilowatt-hour in the first taxable year in which the qualified energy generator produces electricity using a solar-light-derived or solar-heat-derived qualified energy resource;

(2) two cents ($.02) per kilowatt-hour in the second taxable year in which the qualified energy generator produces electricity using a solar-light-derived or solar-heat-derived qualified energy resource;

(3) two and one-half cents ($.025) per kilowatt-hour in the third taxable year in which the qualified energy generator produces electricity using a solar-light-derived or solar-heat-derived qualified energy resource;

(4) three cents ($.03) per kilowatt-hour in the fourth taxable year in which the qualified energy generator produces electricity using a solar-light-derived or solar-heat-derived qualified energy resource;

(5) three and one-half cents ($.035) per kilowatt-hour in the fifth taxable year in which the qualified energy generator produces electricity using a solar-light-derived or solar-heat-derived qualified energy resource;

(6) four cents ($.04) per kilowatt-hour in the sixth taxable year in which the qualified energy generator produces electricity using a solar-light-derived or solar-heat-derived qualified energy resource;

(7) three and one-half cents ($.035) per kilowatt-hour in the seventh taxable year in which the qualified energy generator produces electricity using a solar-light-derived or solar-heat-derived qualified energy resource;

(8) three cents ($.03) per kilowatt-hour in the eighth taxable year in which the qualified energy generator produces electricity using a solar-light-derived or solar-heat-derived qualified energy resource;

(9) two and one-half cents ($.025) per kilowatt-hour in the ninth taxable year in which the qualified energy generator produces electricity using a solar-light-derived or solar-heat-derived qualified energy resource; and

(10) two cents ($.02) per kilowatt-hour in the tenth taxable year in which the qualified energy generator produces electricity using a solar-light-derived or solar-heat-derived qualified energy resource.

E. A taxpayer eligible for a renewable energy production tax credit pursuant to Subsection B of this section shall be eligible for the renewable energy production tax credit for ten consecutive years, beginning on the date the qualified energy generator begins producing electricity.

F. As used in this section:

(1) "biomass" means organic material that is available on a renewable or recurring basis, including:

(a) forest-related materials, including mill residues, logging residues, forest thinnings, slash, brush, low-commercial value materials or undesirable species, salt cedar and other phreatophyte or woody vegetation removed from river basins or watersheds and woody material harvested for the purpose of forest fire fuel reduction or forest health and watershed improvement;

(b) agricultural-related materials, including orchard trees, vineyard, grain or crop residues, including straws and stover, aquatic plants and agricultural processed co-products and waste products, including fats, oils, greases, whey and lactose;

(c) animal waste, including manure and slaughterhouse and other processing waste;

(d) solid woody waste materials, including landscape or right-of-way tree trimmings, rangeland maintenance residues, waste pallets, crates and manufacturing, construction and demolition wood wastes, excluding pressure-treated, chemically treated or painted wood wastes and wood contaminated with plastic;

(e) crops and trees planted for the purpose of being used to produce energy;

(f) landfill gas, wastewater treatment gas and biosolids, including organic waste byproducts generated during the wastewater treatment process; and

(g) segregated municipal solid waste, excluding tires and medical and hazardous waste;

(2) "qualified energy generator" means a facility with at least one megawatt generating capacity located in New Mexico that produces electricity using a qualified energy resource and that sells that electricity to an unrelated person; and

(3) "qualified energy resource" means a resource that generates electrical energy by means of a fluidized bed technology or similar low-emissions technology or a zero-emissions generation technology that has substantial long-term production potential and that uses only the following energy sources:

(a) solar light;

(b) solar heat;

(c) wind; or

(d) biomass.

G. A person that holds title to a facility generating electricity from a qualified energy resource or a person that leases such a facility from a county or municipality pursuant to an industrial revenue bond may request certification of eligibility for the renewable energy production tax credit from the energy, minerals and natural resources department, which shall determine if the facility is a qualified energy generator. The energy, minerals and natural resources department may certify the eligibility of an energy generator only if the total amount of electricity that may be produced annually by all qualified energy generators that are certified pursuant to this section and pursuant to the Income Tax Act will not exceed a total of two million megawatt-hours plus an additional five hundred thousand megawatt-hours produced by qualified energy generators using a solar-light-derived or solar-heat-derived qualified energy resource. Applications shall be considered in the order received. The energy, minerals and natural resources department may estimate the annual power-generating potential of a generating facility for the purposes of this section. The energy, minerals and natural resources department shall issue a certificate to the applicant stating whether the facility is an eligible qualified energy generator and the estimated annual production potential of the generating facility, which shall be the limit of that facility's energy production eligible for the tax credit for the taxable year. The energy, minerals and natural resources department may issue rules governing the procedure for administering the provisions of this subsection and shall report annually to the appropriate interim legislative committee information that will allow the legislative committee to analyze the effectiveness of the renewable energy production tax credit, including the identity of qualified energy generators, the energy production means used, the amount of energy produced by those qualified energy generators and whether any applications could not be approved due to program limits.

H. A taxpayer may be allocated all or a portion of the right to claim a renewable energy production tax credit without regard to proportional ownership interest if:

(1) the taxpayer owns an interest in a business entity that is taxed for federal income tax purposes as a partnership;

(2) the business entity:

(a) would qualify for the renewable energy production tax credit pursuant to Paragraph (1) or (2) of Subsection B of this section;

(b) owns an interest in a business entity that is also taxed for federal income tax purposes as a partnership and that would qualify for the renewable energy production tax credit pursuant to Paragraph (1) or (2) of Subsection B of this section; or

(c) owns, through one or more intermediate business entities that are each taxed for federal income tax purposes as a partnership, an interest in the business entity described in Subparagraph (b) of this paragraph;

(3) the taxpayer and all other taxpayers allocated a right to claim the renewable energy production tax credit pursuant to this subsection own collectively at least a five percent interest in a qualified energy generator;

(4) the business entity provides notice of the allocation and the taxpayer's interest to the energy, minerals and natural resources department on forms prescribed by that department; and

(5) the energy, minerals and natural resources department certifies the allocation in writing to the taxpayer.

I. Upon receipt of notice of an allocation of the right to claim all or a portion of the renewable energy production tax credit, the energy, minerals and natural resources department shall promptly certify the allocation in writing to the recipient of the allocation.

J. A taxpayer may claim the renewable energy production tax credit by submitting to the taxation and revenue department the certificate issued by the energy, minerals and natural resources department, pursuant to Subsection G or H of this section, documentation showing the taxpayer's interest in the facility, documentation of the amount of electricity produced by the facility in the taxable year and any other information the taxation and revenue department may require to determine the amount of the tax credit due the taxpayer.

K. If the requirements of this section have been complied with, the department shall approve the renewable energy production tax credit. The credit may be deducted from a taxpayer's New Mexico corporate income tax liability for the taxable year for which the credit is claimed. If the amount of tax credit exceeds the taxpayer's corporate income tax liability for the taxable year:

(1) the excess may be carried forward for a period of five taxable years; or

(2) if the tax credit was issued with respect to a qualified energy generator that first produced electricity using a qualified energy resource on or after October 1, 2007, the excess shall be refunded to the taxpayer.

L. Once a taxpayer has been granted a renewable energy production tax credit for a given facility, that taxpayer shall be allowed to retain the facility's original date of application for tax credits for that facility until either the facility goes out of production for more than six consecutive months in a year or until the facility's ten-year eligibility has expired.

History: Laws 2002, ch. 59, 1; 2003, ch. 419, 1; 2005, ch. 104, 7; 2005, ch. 181, 1; 2007, ch. 204, 1.



Section 7-2A-21 - Sustainable building tax credit.

7-2A-21. Sustainable building tax credit.

A. The tax credit provided by this section may be referred to as the "sustainable building tax credit". The sustainable building tax credit shall be available for the construction in New Mexico of a sustainable building, the renovation of an existing building in New Mexico into a sustainable building or the permanent installation of manufactured housing, regardless of where the housing is manufactured, that is a sustainable building. The tax credit provided in this section may not be claimed with respect to the same sustainable building for which the sustainable building tax credit provided in the Income Tax Act [Chapter 7, Article 2 NMSA 1978] has been claimed.

B. The purpose of the sustainable building tax credit is to encourage the construction of sustainable buildings and the renovation of existing buildings into sustainable buildings.

C. A taxpayer that files a corporate income tax return is eligible to be granted a sustainable building tax credit by the department if the taxpayer submits a document issued pursuant to Subsection J of this section with the taxpayer's corporate income tax return.

D. For taxable years ending on or before December 31, 2016, the sustainable building tax credit may be claimed with respect to a sustainable commercial building. The credit shall be calculated based on the certification level the building has achieved in the LEED green building rating system and the amount of qualified occupied square footage in the building, as indicated on the following chart:

LEED Rating Level

Qualified

Occupied

Square Footage

Tax Credit per

Square Foot

LEED-NC Silver

First 10,000

Next 40,000

Over 50,000

up to 500,000

$3.50

$1.75

$.70

LEED-NC Gold

First 10,000

Next 40,000

Over 50,000

up to 500,000

$4.75

$2.00

$1.00

LEED-NC Platinum

First 10,000

Next 40,000

Over 50,000

up to 500,000

$6.25

$3.25

$2.00

LEED-EB or CS Silver

First 10,000

Next 40,000

Over 50,000

up to 500,000

$2.50

$1.25

$.50

LEED-EB or CS Gold

First 10,000

Next 40,000

Over 50,000

up to 500,000

$3.35

$1.40

$.70

LEED-EB or CS

Platinum

First 10,000

Next 40,000

Over 50,000

up to 500,000

$4.40

$2.30

$1.40

LEED-CI Silver

First 10,000

Next 40,000

Over 50,000

up to 500,000

$1.40

$.70

$.30

LEED-CI Gold

First 10,000

Next 40,000

Over 50,000

up to 500,000

$1.90

$.80

$.40

LEED-CI Platinum

First 10,000

Next 40,000

Over 50,000

up to 500,000

$2.50

$1.30

$.80

E. For taxable years ending on or before December 31, 2016, the sustainable building tax credit may be claimed with respect to a sustainable residential building. The credit shall be calculated based on the amount of qualified occupied square footage, as indicated on the following chart:

Qualified

Occupied

Square Footage

Tax Credit

per Square

Foot

LEED-H Silver or Build

Green NM Silver

LEED-H Gold or Build

Green NM Gold

LEED-H Platinum or Build

Green NM Emerald

EPA ENERGY STAR

Manufactured Housing

First 2,000

Next 1,000

First 2,000

Next 1,000

First 2,000

Next 1,000

Up to 3,000

$5.00

$2.50

$6.85

$3.40

$9.00

$4.45

$3.00.

F. A person that is a building owner may apply for a certificate of eligibility for the sustainable building tax credit from the energy, minerals and natural resources department after the construction, installation or renovation of the sustainable building is complete. Applications shall be considered in the order received. If the energy, minerals and natural resources department determines that the building owner meets the requirements of this subsection and that the building with respect to which the tax credit application is made meets the requirements of this section as a sustainable residential building or a sustainable commercial building, the energy, minerals and natural resources department may issue a certificate of eligibility to the building owner, subject to the limitation in Subsection G of this section. The certificate shall include the rating system certification level awarded to the building, the amount of qualified occupied square footage in the building and a calculation of the maximum amount of sustainable building tax credit for which the building owner would be eligible. The energy, minerals and natural resources department may issue rules governing the procedure for administering the provisions of this subsection. If the certification level for the sustainable residential building is awarded on or after January 1, 2007, the energy, minerals and natural resources department may issue a certificate of eligibility to a building owner who is:

(1) the owner of the sustainable residential building at the time the certification level for the building is awarded; or

(2) the subsequent purchaser of a sustainable residential building with respect to which no tax credit has been previously claimed.

G. The energy, minerals and natural resources department may issue a certificate of eligibility only if the total amount of sustainable building tax credits represented by certificates of eligibility issued by the energy, minerals and natural resources department pursuant to this section and pursuant to the Income Tax Act shall not exceed in any calendar year an aggregate amount of one million dollars ($1,000,000) with respect to sustainable commercial buildings and an aggregate amount of four million dollars ($4,000,000) with respect to sustainable residential buildings; provided that no more than one million two hundred fifty thousand dollars ($1,250,000) of the aggregate amount with respect to sustainable residential buildings shall be for manufactured housing. If for any taxable year the energy, minerals and natural resources department determines that the applications for sustainable building tax credits with respect to sustainable residential buildings for that taxable year exceed the aggregate limit set in this section, the energy, minerals and natural resources department may issue certificates of eligibility under the aggregate annual limit for sustainable commercial buildings to owners of sustainable residential buildings that meet the requirements of the energy, minerals and natural resources department and of this section; provided that applications for sustainable building credits for other sustainable commercial buildings total less than the full amount allocated for tax credits for sustainable commercial buildings.

H. Installation of a solar thermal system or a photovoltaic system eligible for the solar market development tax credit pursuant to Section 7-2-18.14 NMSA 1978 may not be used as a component of qualification for the rating system certification level used in determining eligibility for the sustainable building tax credit, unless a solar market development tax credit pursuant to Section 7-2-18.14 NMSA 1978 has not been claimed with respect to that system and the building owner and the taxpayer claiming the sustainable building tax credit certify that such a tax credit will not be claimed with respect to that system.

I. To be eligible for the sustainable building tax credit, the building owner shall provide to the taxation and revenue department a certificate of eligibility issued by the energy, minerals and natural resources department pursuant to the requirements of Subsection F of this section and any other information the taxation and revenue department may require to determine the amount of the tax credit for which the building owner is eligible.

J. If the requirements of this section have been complied with, the department shall issue to the building owner a document granting a sustainable building tax credit. The document shall be numbered for identification and declare its date of issuance and the amount of the tax credit allowed pursuant to this section. The document may be submitted by the building owner with that taxpayer's income tax return, if applicable, or may be sold, exchanged or otherwise transferred to another taxpayer. The parties to such a transaction shall notify the department of the sale, exchange or transfer within ten days of the sale, exchange or transfer.

K. If the total approved amount of all sustainable building tax credits for a taxpayer in a taxable year represented by the documents issued pursuant to Subsection J of this section is:

(1) less than one hundred thousand dollars ($100,000), a maximum of twenty-five thousand dollars ($25,000) shall be applied against the taxpayer's corporate income tax liability for the taxable year for which the credit is approved and the next three subsequent taxable years as needed depending on the amount of credit; or

(2) one hundred thousand dollars ($100,000) or more, increments of twenty-five percent of the total credit amount in each of the four taxable years, including the taxable year for which the credit is approved and the three subsequent taxable years, shall be applied against the taxpayer's corporate income tax liability.

L. If the sum of all sustainable building tax credits that can be applied to a taxable year for a taxpayer, calculated according to Paragraph (1) or (2) of Subsection K of this section, exceeds the taxpayer's corporate income tax liability for that taxable year, the excess may be carried forward for a period of up to seven years.

M. A taxpayer that otherwise qualifies and claims a sustainable building tax credit with respect to a sustainable building owned by a partnership or other business association of which the taxpayer is a member may claim a credit only in proportion to that taxpayer's interest in the partnership or association. The total credit claimed in the aggregate by all members of the partnership or association with respect to the sustainable building shall not exceed the amount of the credit that could have been claimed by a sole owner of the property.

N. The department shall compile an annual report on the sustainable building tax credit created pursuant to this section that shall include the number of taxpayers approved by the department to receive the tax credit, the aggregate amount of tax credits approved and any other information necessary to evaluate the effectiveness of the tax credit. Beginning in 2015 and every five years thereafter, the department shall compile and present the annual reports to the revenue stabilization and tax policy committee and the legislative finance committee with an analysis of the effectiveness and cost of the tax credit and whether the tax credit is performing the purpose for which it was created.

O. For the purposes of this section:

(1) "build green New Mexico rating system" means the certification standards adopted by the homebuilders association of central New Mexico;

(2) "LEED-CI" means the LEED rating system for commercial interiors;

(3) "LEED-CS" means the LEED rating system for the core and shell of buildings;

(4) "LEED-EB" means the LEED rating system for existing buildings;

(5) "LEED gold" means the rating in compliance with, or exceeding, the second-highest rating awarded by the LEED certification process;

(6) "LEED" means the most current leadership in energy and environmental design green building rating system guidelines developed and adopted by the United States green building council;

(7) "LEED-H" means the LEED rating system for homes;

(8) "LEED-NC" means the LEED rating system for new buildings and major renovations;

(9) "LEED platinum" means the rating in compliance with, or exceeding, the highest rating awarded by the LEED certification process;

(10) "LEED silver" means the rating in compliance with, or exceeding, the third-highest rating awarded by the LEED certification process;

(11) "manufactured housing" means a multisectioned home that is:

(a) a manufactured home or modular home;

(b) a single-family dwelling with a heated area of at least thirty-six feet by twenty-four feet and a total area of at least eight hundred sixty-four square feet;

(c) constructed in a factory to the standards of the United States department of housing and urban development, the National Manufactured Housing Construction and Safety Standards Act of 1974 and the Housing and Urban Development Zone Code 2 or New Mexico construction codes up to the date of the unit's construction; and

(d) installed consistent with the Manufactured Housing Act [Chapter 60, Article 14 NMSA 1978] and rules adopted pursuant to that act relating to permanent foundations;

(12) "qualified occupied square footage" means the occupied spaces of the building as determined by:

(a) the United States green building council for those buildings obtaining LEED certification;

(b) the administrators of the build green New Mexico rating system for those homes obtaining build green New Mexico certification; and

(c) the United States environmental protection agency for ENERGY STAR-certified manufactured homes;

(13) "person" does not include state, local government, public school district or tribal agencies;

(14) "sustainable building" means either a sustainable commercial building or a sustainable residential building;

(15) "sustainable commercial building" means a multifamily dwelling unit, as registered and certified under the LEED-H or build green New Mexico rating system, that is certified by the United States green building council as LEED-H silver or higher or by build green New Mexico as silver or higher and has achieved a home energy rating system index of sixty or lower as developed by the residential energy services network or a building that has been registered and certified under the LEED-NC, LEED-EB, LEED-CS or LEED-CI rating system and that:

(a) is certified by the United States green building council at LEED silver or higher;

(b) achieves any prerequisite for and at least one point related to commissioning under LEED "energy and atmosphere", if included in the applicable rating system; and

(c) has reduced energy consumption, as follows: 1) through 2011, a fifty percent energy reduction will be required based on the national average for that building type as published by the United States department of energy; and beginning January 1, 2012, a sixty percent energy reduction will be required based on the national average for that building type as published by the United States department of energy; and 2) is substantiated by the United States environmental protection agency target finder energy performance results form, dated no sooner than the schematic design phase of development;

(16) "sustainable residential building" means:

(a) a building used as a single-family residence as registered and certified under the build green New Mexico or LEED-H rating systems that: 1) is certified by the United States green building council as LEED-H silver or higher or by build green New Mexico as silver or higher; and 2) has achieved a home energy rating system index of sixty or lower as developed by the residential energy services network; or

(b) manufactured housing that is ENERGY STAR-qualified by the United States environmental protection agency; and

(17) "tribal" means of, belonging to or created by a federally recognized Indian nation, tribe or pueblo.

History: Laws 2007, ch. 204, 4; 2009, ch. 59, 2; 2013, ch. 92, 2.



Section 7-2A-23 - Credit; blended biodiesel fuel.

7-2A-23. Credit; blended biodiesel fuel.

A. A taxpayer that is liable for payment of the special fuel excise tax pursuant to Subsections A through D of Section 7-16A-2.1 NMSA 1978 and that files a New Mexico corporate income tax return is eligible to claim a credit against corporate income tax liability for each gallon of blended biodiesel fuel on which that person paid the special fuel excise tax in the taxable year or who would have paid the special fuel excise tax in the taxable year but for the deductions allowed pursuant to Subsections B through F of Section 7-16A-10 NMSA 1978 or the treaty exemption for north Atlantic treaty organization use. The credit shall be in the following amounts for the following periods:

(1) from January 1, 2007 until December 31, 2010, at a rate of three cents ($.03) per gallon;

(2) from January 1, 2011 until December 31, 2011, at a rate of two cents ($.02) per gallon; and

(3) from January 1, 2012 until December 31, 2012, at a rate of one cent ($.01) per gallon.

B. The tax credit provided by this section may not be claimed with respect to the same blended biodiesel fuel for which a credit has been claimed pursuant to the Income Tax Act [Chapter 7, Article 2 NMSA 1978] or for which a credit or refund has been claimed pursuant to Section 7-16A-13 NMSA 1978.

C. A taxpayer that otherwise qualifies for and claims a credit pursuant to this section for blended biodiesel fuel on which special fuel excise tax has been paid by a partnership or other business association of which the taxpayer is a member may claim a credit only in proportion to the taxpayer's interest in the partnership or business association. The total credit claimed in the aggregate by all members of the partnership or business association shall not exceed the amount of credit allowed pursuant to Subsection A of this section.

D. The tax credit provided by this section may only be applied against the corporate income tax liability of the person that paid the special fuel excise tax on the blended biodiesel fuel with respect to which the credit is provided or that would have paid the special fuel excise tax but for the deductions allowed pursuant to Subsections B through F of Section 7-16A-10 NMSA 1978 or the treaty exemption for north Atlantic treaty organization use. If the credit exceeds the person's corporate income tax liability for the taxable year in which the credit is granted, the credit may be carried forward for five years.

E. A taxpayer claiming a credit pursuant to this section shall provide documentation of eligibility in form and content as determined by the department.

F. For the purposes of this section:

(1) "biodiesel" means renewable, biodegradable, monoalkyl ester combustible liquid fuel that is derived from agricultural plant oils or animal fats and that meets American society for testing and materials D 6751 standard specification for biodiesel B100 blend stock for distillate fuels;

(2) "blended biodiesel fuel" means a diesel fuel that contains at least two percent biodiesel; and

(3) "diesel fuel" means any diesel-engine fuel used for the generation of power to propel a motor vehicle.

History: Laws 2007, ch. 204, 8.



Section 7-2A-24 - Geothermal ground-coupled heat pump tax credit.

7-2A-24. Geothermal ground-coupled heat pump tax credit.

A. A taxpayer that files a New Mexico corporate income tax return for a taxable year beginning on or after January 1, 2010 and that purchases and installs after January 1, 2010 but before December 31, 2020 a geothermal ground-coupled heat pump in a property owned by the taxpayer may claim against the taxpayer's corporate income tax liability, and the department may allow, a tax credit of up to thirty percent of the purchase and installation costs of the system. The credit provided in this section may be referred to as the "geothermal ground-coupled heat pump tax credit". The total geothermal ground-coupled heat pump tax credit allowed to a taxpayer shall not exceed nine thousand dollars ($9,000). The department shall allow a geothermal ground-coupled heat pump tax credit only for geothermal ground-coupled heat pumps certified by the energy, minerals and natural resources department.

B. A portion of the geothermal ground-coupled heat pump tax credit that remains unused in a taxable year may be carried forward for a maximum of ten consecutive taxable years following the taxable year in which the credit originates until the credit is fully expended.

C. Prior to July 1, 2010, the energy, minerals and natural resources department shall adopt rules establishing procedures to provide certification of geothermal ground-coupled heat pumps for purposes of obtaining a geothermal ground-coupled heat pump tax credit. The rules shall address technical specifications and requirements relating to safety, building code and standards compliance, minimum system sizes, system applications and lists of eligible components. The energy, minerals and natural resources department may modify the specifications and requirements as necessary to maintain a high level of system quality and performance.

D. The department may allow a maximum annual aggregate of two million dollars ($2,000,000) in geothermal ground-coupled heat pump tax credits. Applications for the credit shall be considered in the order received by the department.

E. As used in this section, "geothermal ground-coupled heat pump" means a reversible refrigerator device that provides space heating, space cooling, domestic hot water, processed hot water, processed chilled water or any other application where hot air, cool air, hot water or chilled water is required and that utilizes ground water or water circulating through pipes buried in the ground as a condenser in the cooling mode and an evaporator in the heating mode.

History: Laws 2009, ch. 271, 2.



Section 7-2A-25 - Advanced energy corporate income tax credit.

7-2A-25. Advanced energy corporate income tax credit.

A. The tax credit that may be claimed pursuant to this section may be referred to as the "advanced energy corporate income tax credit".

B. A taxpayer that holds an interest in a qualified generating facility located in New Mexico and that files a New Mexico corporate income tax return may claim an advanced energy corporate income tax credit in an amount equal to six percent of the eligible generation plant costs of a qualified generating facility, subject to the limitations imposed in this section. The tax credit claimed shall be verified and approved by the department.

C. An entity that holds an interest in a qualified generating facility may request a certificate of eligibility from the department of environment to enable the requester to apply for an advanced energy corporate income tax credit. The department of environment:

(1) shall determine if the facility is a qualified generating facility;

(2) shall require that the requester provide the department of environment with the information necessary to assess whether the requester's facility meets the criteria to be a qualified generating facility;

(3) shall issue a certificate to the requester stating that the facility is or is not a qualified generating facility within one hundred eighty days after receiving all information necessary to make a determination;

(4) shall:

(a) issue a schedule of fees in which no fee exceeds one hundred fifty thousand dollars ($150,000); and

(b) deposit fees collected pursuant to this paragraph in the state air quality permit fund created pursuant to Section 74-2-15 NMSA 1978; and

(5) shall report annually to the appropriate interim legislative committee information that will allow the legislative committee to analyze the effectiveness of the advanced energy tax credits, including the identity of qualified generating facilities, the energy production means used, the amount of emissions identified in this section reduced and removed by those qualified generating facilities and whether any requests for certificates of eligibility could not be approved due to program limits.

D. A taxpayer that holds an interest in a qualified generating facility may be allocated the right to claim the advanced energy corporate income tax credit without regard to the taxpayer's relative interest in the qualified generating facility if:

(1) the business entity making the allocation provides notice of the allocation and the taxpayer's interest in the qualified generating facility to the department on forms prescribed by the department;

(2) allocations to the taxpayer and all other taxpayers allocated a right to claim the advanced energy tax credit shall not exceed one hundred percent of the advanced energy tax credit allowed for the qualified generating facility; and

(3) the taxpayer and all other taxpayers allocated a right to claim the advanced energy tax credits collectively own at least a five percent interest in the qualified generating facility.

E. Upon receipt of the notice of an allocation of the right to claim all or a portion of the advanced energy corporate income tax credit, the department shall verify the allocation due to the recipient.

F. To claim the advanced energy corporate income tax credit, a taxpayer shall submit with the taxpayer's New Mexico corporate income tax return a certificate of eligibility from the department of environment stating that the taxpayer may be eligible for advanced energy tax credits. The taxation and revenue department shall provide credit claim forms. A credit claim form shall accompany any return in which the taxpayer wishes to apply for an approved credit, and the claim shall specify the amount of credit intended to apply to each return. The taxation and revenue department shall determine the amount of advanced energy corporate income tax credit for which the taxpayer may apply.

G. The total amount of all advanced energy tax credits claimed shall not exceed the total amount determined by the department to be allowable pursuant to this section, the Income Tax Act [Chapter 7, Article 2 NMSA 1978] and Section 7-9G-2 NMSA 1978.

H. Any balance of the advanced energy corporate income tax credit that the taxpayer is approved to claim may be claimed by the taxpayer as an advanced energy combined reporting tax credit allowed pursuant to Section 7-9G-2 NMSA 1978. If the advanced energy corporate income tax credit exceeds the amount of the taxpayer's tax liabilities pursuant to the Corporate Income and Franchise Tax Act and Section 7-9G-2 NMSA 1978 in the taxable year in which it is claimed, the balance of the unpaid credit may be carried forward for ten years and claimed as an advanced energy corporate income tax credit or an advanced energy combined reporting tax credit. The advanced energy corporate income tax credit is not refundable.

I. A taxpayer claiming the advanced energy corporate income tax credit pursuant to this section is ineligible for credits pursuant to the Investment Credit Act [Chapter 7, Article 9A NMSA 1978] or any other credit that may be taken pursuant to the Corporate Income and Franchise Tax Act or credits that may be taken against the gross receipts tax, compensating tax or withholding tax for the same expenditures.

J. The aggregate amount of all advanced energy tax credits that may be claimed with respect to a qualified generating facility shall not exceed sixty million dollars ($60,000,000).

K. As used in this section:

(1) "advanced energy tax credit" means the advanced energy income tax credit, the advanced energy corporate income tax credit and the advanced energy combined reporting tax credit;

(2) "coal-based electric generating facility" means a new or repowered generating facility and an associated coal gasification facility, if any, that uses coal to generate electricity and that meets the following specifications:

(a) emits the lesser of: 1) what is achievable with the best available control technology; or 2) thirty-five thousandths pound per million British thermal units of sulfur dioxide, twenty-five thousandths pound per million British thermal units of oxides of nitrogen and one hundredth pound per million British thermal units of total particulates in the flue gas;

(b) removes the greater of: 1) what is achievable with the best available control technology; or 2) ninety percent of the mercury from the input fuel;

(c) captures and sequesters or controls carbon dioxide emissions so that by the later of January 1, 2017 or eighteen months after the commercial operation date of the coal-based electric generating facility, no more than one thousand one hundred pounds per megawatt-hour of carbon dioxide is emitted into the atmosphere;

(d) all infrastructure required for sequestration is in place by the later of January 1, 2017 or eighteen months after the commercial operation date of the coal-based electric generating facility;

(e) includes methods and procedures to monitor the disposition of the carbon dioxide captured and sequestered from the coal-based electric generating facility; and

(f) does not exceed a name-plate capacity of seven hundred net megawatts;

(3) "eligible generation plant costs" means expenditures for the development and construction of a qualified generating facility, including permitting; site characterization and assessment; engineering; design; carbon dioxide capture, treatment, compression, transportation and sequestration; site and equipment acquisition; and fuel supply development used directly and exclusively in a qualified generating facility;

(4) "entity" means an individual, estate, trust, receiver, cooperative association, club, corporation, company, firm, partnership, limited liability company, limited liability partnership, joint venture, syndicate or other association or a gas, water or electric utility owned or operated by a county or municipality;

(5) "geothermal electric generating facility" means a facility with a name-plate capacity of one megawatt or more that uses geothermal energy to generate electricity, including a facility that captures and provides geothermal energy to a preexisting electric generating facility using other fuels in part;

(6) "interest in a qualified generating facility" means title to a qualified generating facility; a leasehold interest in a qualified generating facility; an ownership interest in a business or entity that is taxed for federal income tax purposes as a partnership that holds title to or a leasehold interest in a qualified generating facility; or an ownership interest, through one or more intermediate entities that are each taxed for federal income tax purposes as a partnership, in a business that holds title to or a leasehold interest in a qualified generating facility;

(7) "name-plate capacity" means the maximum rated output of the facility measured as alternating current or the equivalent direct current measurement;

(8) "qualified generating facility" means a facility that begins construction not later than December 31, 2015 and is:

(a) a solar thermal electric generating facility that begins construction on or after July 1, 2007 and that may include an associated renewable energy storage facility;

(b) a solar photovoltaic electric generating facility that begins construction on or after July 1, 2009 and that may include an associated renewable energy storage facility;

(c) a geothermal electric generating facility that begins construction on or after July 1, 2009;

(d) a recycled energy project if that facility begins construction on or after July 1, 2007; or

(e) a new or repowered coal-based electric generating facility and an associated coal gasification facility;

(9) "recycled energy" means energy produced by a generation unit with a name-plate capacity of not more than fifteen megawatts that converts the otherwise lost energy from the exhaust stacks or pipes to electricity without combustion of additional fossil fuel;

(10) "sequester" means to store, or chemically convert, carbon dioxide in a manner that prevents its release into the atmosphere and may include the use of geologic formations and enhanced oil, coalbed methane or natural gas recovery techniques;

(11) "solar photovoltaic electric generating facility" means an electric generating facility with a name-plate capacity of one megawatt or more that uses solar photovoltaic energy to generate electricity; and

(12) "solar thermal electric generating facility" means an electric generating facility with a name-plate capacity of one megawatt or more that uses solar thermal energy to generate electricity, including a facility that captures and provides solar energy to a preexisting electric generating facility using other fuels in part.

History: Laws 2009, ch. 279, 2.



Section 7-2A-26 - Agricultural biomass corporate income tax credit.

7-2A-26. Agricultural biomass corporate income tax credit.

A. A taxpayer that files a New Mexico corporate income tax return for a taxable year beginning on or after January 1, 2011 and ending prior to January 1, 2020 for a dairy or feedlot owned by the taxpayer may claim against the taxpayer's corporate income and franchise tax liability, and the department may allow, a tax credit equal to five dollars ($5.00) per wet ton of agricultural biomass transported from the taxpayer's dairy or feedlot to a facility that uses agricultural biomass to generate electricity or make biocrude or other liquid or gaseous fuel for commercial use. The credit provided in this section may be referred to as the "agricultural biomass corporate income tax credit".

B. If the requirements of this section have been complied with, the department shall issue to the taxpayer a document granting an agricultural biomass corporate income tax credit. The document shall be numbered for identification and declare its date of issuance and the amount of the tax credit allowed pursuant to this section. The document may be submitted by the taxpayer with that taxpayer's corporate income tax return or may be sold, exchanged or otherwise transferred to another taxpayer. The parties to such a transaction shall notify the department of the sale, exchange or transfer within ten days of the sale, exchange or transfer.

C. A portion of the agricultural biomass corporate income tax credit that remains unused in a taxable year may be carried forward for a maximum of four consecutive taxable years following the taxable year in which the credit originates until the credit is fully expended.

D. Prior to July 1, 2011, the energy, minerals and natural resources department shall adopt rules establishing procedures to provide certification of transportation of agricultural biomass to a qualified facility that uses agricultural biomass to generate electricity or make biocrude or other liquid or gaseous fuel for commercial use for purposes of obtaining an agricultural biomass corporate income tax credit. The rules may be modified as determined necessary by the energy, minerals and natural resources department to determine accurate recording of the quantity of agricultural biomass transported and used for the purpose allowable in this section.

E. A taxpayer that claims an agricultural biomass corporate income tax credit shall not also claim an agricultural biomass income tax credit for transportation of the same agricultural biomass on which the claim for that agricultural biomass income tax credit is based.

F. The department shall limit the annual combined total of all agricultural biomass income tax credits and all agricultural biomass corporate income tax credits allowed to a maximum of five million dollars ($5,000,000). Applications for the credit shall be considered in the order received by the department.

G. As used in this section:

(1) "agricultural biomass" means wet manure meeting specifications established by the energy, minerals and natural resources department from either a dairy or feedlot commercial operation;

(2) "biocrude" means a nonfossil form of energy that can be transported and refined using existing petroleum refining facilities and that is made from biologically derived feedstocks and other agricultural biomass;

(3) "feedlot" means an operation that fattens livestock for market; and

(4) "dairy" means a facility that raises livestock for milk production.

History: Laws 2010, ch. 84, 2.



Section 7-2A-27 - Veteran employment tax credit.

7-2A-27. Veteran employment tax credit.

A. A taxpayer that employs a qualified military veteran in New Mexico is eligible for a credit against the taxpayer's tax liability imposed pursuant to the Corporate Income and Franchise Tax Act in an amount up to one thousand dollars ($1,000) of the gross wages paid to each qualified military veteran by the taxpayer during the taxable year for which the return is filed. A taxpayer that employs a qualified military veteran for less than the full taxable year is eligible for a credit amount equal to one thousand dollars ($1,000) multiplied by the fraction of a full year for which the qualified military veteran was employed. The tax credit provided by this section may be referred to as the "veteran employment tax credit".

B. The purpose of the veteran employment tax credit is to encourage the full-time employment of qualified military veterans within two years of discharge from the armed forces of the United States.

C. A taxpayer may claim the veteran employment tax credit provided in this section for each taxable year in which the taxpayer employs one or more qualified military veterans; provided that the taxpayer may not claim the veteran employment tax credit for any individual qualified military veteran for more than one calendar year from the date of hire.

D. That portion of a veteran employment tax credit approved by the department that exceeds a taxpayer's corporate income tax liability in the taxable year in which the credit is claimed shall not be refunded to the taxpayer but may be carried forward for up to three years. The veteran employment tax credit shall not be transferred to another taxpayer.

E. The taxpayer shall submit to the department with respect to each employee for whom the veteran employment tax credit is claimed information required by the department with respect to the veteran's employment by the taxpayer during the taxable year for which the veteran employment tax credit is claimed, including information establishing that the employee is a qualified military veteran that can be used to determine that the employee was not also employed in the same taxable year by another taxpayer claiming a veteran employment tax credit for that employee pursuant to this section or the Income Tax Act [Chapter 7, Article 2 NMSA 1978].

F. The department shall adopt rules establishing procedures to certify qualified military veterans for purposes of obtaining a veteran employment tax credit. The rules shall ensure that not more than one veteran employment tax credit per qualified military veteran shall be allowed in a taxable year and that the credits allowed per qualified military veteran are limited to a maximum of one year's employment.

G. The department shall compile an annual report for the revenue stabilization and tax policy committee and the legislative finance committee that sets forth the number of taxpayers approved to receive the veteran employment tax credit, the aggregate amount of credits approved and the average and median amounts of credits approved. The department shall advise those committees in 2015 whether the veteran employment tax credit is performing the purpose for which it was enacted.

H. Acceptance of the veteran employment tax credit is authorization to the department to reveal the amount of the tax credit claimed by the taxpayer and other information from the taxpayer's tax reports as needed to report fully as required by this section to the revenue stabilization and tax policy committee and the legislative finance committee.

I. As used in this section, "qualified military veteran" means an individual who is hired within two years of receipt of an honorable discharge from a branch of the United States military, who works at least forty hours per week during the taxable year for which the veteran employment tax credit is claimed and who was not previously employed by the taxpayer prior to the individual's deployment.

History: Laws 2012, ch. 55, 2.



Section 7-2A-28 - New sustainable building tax credit.

7-2A-28. New sustainable building tax credit.

A. The tax credit provided by this section may be referred to as the "new sustainable building tax credit". The new sustainable building tax credit shall be available for the construction in New Mexico of a sustainable building, the renovation of an existing building in New Mexico into a sustainable building or the permanent installation of manufactured housing, regardless of where the housing is manufactured, that is a sustainable building. The tax credit provided in this section may not be claimed with respect to the same sustainable building for which the new sustainable building tax credit provided in the Income Tax Act [Chapter 7, Article 2 NMSA 1978] has been claimed.

B. The purpose of the new sustainable building tax credit is to encourage the construction of sustainable buildings and the renovation of existing buildings into sustainable buildings.

C. A taxpayer that files a corporate income tax return is eligible to be granted a new sustainable building tax credit by the department if the taxpayer submits a document issued pursuant to Subsection K of this section with the taxpayer's corporate income tax return.

D. For taxable years ending on or before December 31, 2026, the new sustainable building tax credit may be claimed with respect to a sustainable commercial building. The credit shall be calculated based on the certification level the building has achieved in the LEED green building rating system and the amount of qualified occupied square footage in the building, as indicated on the following chart:

LEED Rating Level

Qualified

Occupied

Square Footage

Tax Credit

per Square

Foot

LEED-NC Silver

First 10,000

Next 40,000

Over 50,000

up to 500,000

$3.50

$1.75

$ .70

LEED-NC Gold

First 10,000

Next 40,000

Over 50,000

up to 500,000

$4.75

$2.00

$1.00

LEED-NC Platinum

First 10,000

Next 40,000

Over 50,000

up to 500,000

$6.25

$3.25

$2.00

LEED-EB or CS Silver

First 10,000

Next 40,000

Over 50,000

up to 500,000

$2.50

$1.25

$ .50

LEED-EB or CS Gold

First 10,000

Next 40,000

Over 50,000

up to 500,000

$3.35

$1.40

$ .70

LEED-EB or CS Platinum

First 10,000

Next 40,000

Over 50,000

up to 500,000

$4.40

$2.30

$1.40

LEED-CI Silver

First 10,000

Next 40,000

Over 50,000

up to 500,000

$1.40

$ .70

$ .30

LEED-CI Gold

First 10,000

Next 40,000

Over 50,000

up to 500,000

$1.90

$ .80

$ .40

LEED-CI Platinum

First 10,000

Next 40,000

Over 50,000

up to 500,000

$2.50

$1.30

$ .80.

E. For taxable years ending on or before December 31, 2026, the new sustainable building tax credit may be claimed with respect to a sustainable residential building. The credit shall be calculated based on the amount of qualified occupied square footage, as indicated on the following chart:

Rating System/Level

Qualified

Occupied

Square Footage

Tax Credit

per Square

Foot

LEED-H Silver or Build

Green NM Silver

Up to 2,000

$3.00

LEED-H Gold or Build

Green NM Gold

Up to 2,000

$4.50

LEED-H Platinum or Build

Green NM Emerald

Up to 2,000

$6.50

Manufactured Housing

Up to 2,000

$3.00.

F. A person that is a building owner may apply for a certificate of eligibility for the new sustainable building tax credit from the energy, minerals and natural resources department after the construction, installation or renovation of the sustainable building is complete. Applications shall be considered in the order received. If the energy, minerals and natural resources department determines that the building owner meets the requirements of this subsection and that the building with respect to which the tax credit application is made meets the requirements of this section as a sustainable residential building or a sustainable commercial building, the energy, minerals and natural resources department may issue a certificate of eligibility to the building owner, subject to the limitations in Subsection G of this section. The certificate shall include the rating system certification level awarded to the building, the amount of qualified occupied square footage in the building and a calculation of the maximum amount of new sustainable building tax credit for which the building owner would be eligible. The energy, minerals and natural resources department may issue rules governing the procedure for administering the provisions of this subsection. If the certification level for the sustainable residential building is awarded on or after January 1, 2017, the energy, minerals and natural resources department may issue a certificate of eligibility to a building owner who is:

(1) the owner of the sustainable residential building at the time the certification level for the building is awarded; or

(2) the subsequent purchaser of a sustainable residential building with respect to which no tax credit has been previously claimed.

G. Except as provided in Subsection H of this section, the energy, minerals and natural resources department may issue a certificate of eligibility only if the total amount of new sustainable building tax credits represented by certificates of eligibility issued by the energy, minerals and natural resources department pursuant to this section and pursuant to the Income Tax Act [Chapter 7, Article 2 NMSA 1978] shall not exceed in any calendar year an aggregate amount of:

(1) one million two hundred fifty thousand dollars ($1,250,000) with respect to sustainable commercial buildings;

(2) three million three hundred seventy-five thousand dollars ($3,375,000) with respect to sustainable residential buildings that are not manufactured housing; and

(3) three hundred seventy-five thousand dollars ($375,000) with respect to sustainable residential buildings that are manufactured housing.

H. For any taxable year that the energy, minerals and natural resources department determines that applications for sustainable building tax credits for any type of sustainable building pursuant to Paragraph (1), (2) or (3) of Subsection G of this section are less than the aggregate limit for that type of sustainable building for that taxable year, the energy, minerals and natural resources department shall allow the difference between the aggregate limit and the applications to be added to the aggregate limit of another type of sustainable building for which applications exceeded the aggregate limit for that taxable year. Any excess not used in a taxable year shall not be carried forward to subsequent taxable years.

I. Installation of a solar thermal system or a photovoltaic system eligible for the solar market development tax credit pursuant to Section 7-2-18.14 NMSA 1978 may not be used as a component of qualification for the rating system certification level used in determining eligibility for the new sustainable building tax credit, unless a solar market development tax credit pursuant to Section 7-2-18.14 NMSA 1978 has not been claimed with respect to that system and the building owner and the taxpayer claiming the new sustainable building tax credit certify that such a tax credit will not be claimed with respect to that system.

J. To be eligible for the new sustainable building tax credit, the building owner shall provide to the taxation and revenue department a certificate of eligibility issued by the energy, minerals and natural resources department pursuant to the requirements of Subsection F of this section and any other information the taxation and revenue department may require to determine the amount of the tax credit for which the building owner is eligible.

K. If the requirements of this section have been complied with, the department shall issue to the building owner a document granting a new sustainable building tax credit. The document shall be numbered for identification and declare its date of issuance and the amount of the tax credit allowed pursuant to this section. The document may be submitted by the building owner with that taxpayer's income tax return, if applicable, or may be sold, exchanged or otherwise transferred to another taxpayer. The parties to such a transaction shall notify the department of the sale, exchange or transfer within ten days of the sale, exchange or transfer.

L. If the approved amount of a new sustainable building tax credit for a taxpayer in a taxable year represented by a document issued pursuant to Subsection K of this section is:

(1) less than one hundred thousand dollars ($100,000), a maximum of twenty-five thousand dollars ($25,000) shall be applied against the taxpayer's corporate income tax liability for the taxable year for which the credit is approved and the next three subsequent taxable years as needed depending on the amount of credit; or

(2) one hundred thousand dollars ($100,000) or more, increments of twenty-five percent of the total credit amount in each of the four taxable years, including the taxable year for which the credit is approved and the three subsequent taxable years, shall be applied against the taxpayer's corporate income tax liability.

M. If the sum of all new sustainable building tax credits that can be applied to a taxable year for a taxpayer, calculated according to Paragraph (1) or (2) of Subsection L of this section, exceeds the taxpayer's corporate income tax liability for that taxable year, the excess may be carried forward for a period of up to seven years.

N. A taxpayer that otherwise qualifies and claims a new sustainable building tax credit with respect to a sustainable building owned by a partnership or other business association of which the taxpayer is a member may claim a credit only in proportion to that taxpayer's interest in the partnership or association. The total credit claimed in the aggregate by all members of the partnership or association with respect to the sustainable building shall not exceed the amount of the credit that could have been claimed by a sole owner of the property.

O. The department shall compile an annual report on the new sustainable building tax credit created pursuant to this section that shall include the number of taxpayers approved by the department to receive the tax credit, the aggregate amount of tax credits approved and any other information necessary to evaluate the effectiveness of the tax credit. Beginning in 2019 and every three years thereafter that the credit is in effect, the department shall compile and present the annual reports to the revenue stabilization and tax policy committee and the legislative finance committee with an analysis of the effectiveness and cost of the tax credit and whether the tax credit is performing the purpose for which it was created.

P. For the purposes of this section:

(1) "build green New Mexico rating system" means the certification standards adopted by build green New Mexico in November 2014, which include water conservation standards;

(2) "LEED-CI" means the LEED rating system for commercial interiors;

(3) "LEED-CS" means the LEED rating system for the core and shell of buildings;

(4) "LEED-EB" means the LEED rating system for existing buildings;

(5) "LEED gold" means the rating in compliance with, or exceeding, the second-highest rating awarded by the LEED certification process;

(6) "LEED" means the most current leadership in energy and environmental design green building rating system guidelines developed and adopted by the United States green building council;

(7) "LEED-H" means the LEED rating system for homes;

(8) "LEED-NC" means the LEED rating system for new buildings and major renovations;

(9) "LEED platinum" means the rating in compliance with, or exceeding, the highest rating awarded by the LEED certification process;

(10) "LEED silver" means the rating in compliance with, or exceeding, the third-highest rating awarded by the LEED certification process;

(11) "manufactured housing" means a multisectioned home that is:

(a) a manufactured home or modular home;

(b) a single-family dwelling with a heated area of at least thirty-six feet by twenty-four feet and a total area of at least eight hundred sixty-four square feet;

(c) constructed in a factory to the standards of the United States department of housing and urban development, the National Manufactured Housing Construction and Safety Standards Act of 1974 and the Housing and Urban Development Zone Code 2 or New Mexico construction codes up to the date of the unit's construction; and

(d) installed consistent with the Manufactured Housing Act [Chapter 60, Article 14 NMSA 1978] and rules adopted pursuant to that act relating to permanent foundations;

(12) "qualified occupied square footage" means the occupied spaces of the building as determined by:

(a) the United States green building council for those buildings obtaining LEED certification;

(b) the administrators of the build green New Mexico rating system for those homes obtaining build green New Mexico certification; and

(c) the United States environmental protection agency for ENERGY STAR-certified manufactured homes;

(13) "person" does not include state, local government, public school district or tribal agencies;

(14) "sustainable building" means either a sustainable commercial building or a sustainable residential building;

(15) "sustainable commercial building" means a multifamily dwelling unit, as registered and certified under the LEED-H or build green New Mexico rating system, that is certified by the United States green building council as LEED-H silver or higher or by build green New Mexico as silver or higher and has achieved a home energy rating system index of sixty or lower as developed by the residential energy services network or a building that has been registered and certified under the LEED-NC, LEED-EB, LEED-CS or LEED-CI rating system and that:

(a) is certified by the United States green building council at LEED silver or higher;

(b) achieves any prerequisite for and at least one point related to commissioning under LEED "energy and atmosphere", if included in the applicable rating system; and

(c) has reduced energy consumption beginning January 1, 2012, by sixty percent based on the national average for that building type as published by the United States department of energy as substantiated by the United States environmental protection agency target finder energy performance results form, dated no sooner than the schematic design phase of development;

(16) "sustainable residential building" means:

(a) a building used as a single-family residence as registered and certified under the build green New Mexico or LEED-H rating systems that: 1) is certified by the United States green building council as LEED-H silver or higher or by build green New Mexico as silver or higher; 2) has achieved a home energy rating system index of sixty or lower as developed by the residential energy services network; 3) has indoor plumbing fixtures and water-using appliances that, on average, have flow rates equal to or lower than the flow rates required for certification by WaterSense; 4) if landscape area is available at the front of the property, has at least one water line outside the building below the frost line that may be connected to a drip irrigation system; and 5) if landscape area is available at the rear of the property, has at least one water line outside the building below the frost line that may be connected to a drip irrigation system; or

(b) manufactured housing that is ENERGY STAR-qualified by the United States environmental protection agency;

(17) "tribal" means of, belonging to or created by a federally recognized Indian nation, tribe or pueblo; and

(18) "WaterSense" means a program created by the federal environmental protection agency that certifies water-using products that meet the environmental protection agency's criteria for efficiency and performance.

History: Laws 2015, ch. 130, 2.






Article 2B - Solar Capital Investments

Section 7-2B-1 - Recompiled.

7-2B-1. Recompiled.






Article 2C - Tax Refund Intercept Program

Section 7-2C-1 - Short title.

7-2C-1. Short title.

Chapter 7, Article 2C NMSA 1978 may be cited as the "Tax Refund Intercept Program Act".

History: Laws 1985, ch. 106, 1; 1993, ch. 30, 12.



Section 7-2C-2 - Purpose.

7-2C-2. Purpose.

A. The purpose of the Tax Refund Intercept Program Act is to comply with state and federal law:

(1) by enhancing the enforcement of child support and medical support obligations;

(2) to aid collection of outstanding debts owed for:

(a) overpayment of public assistance and overissuance of food stamps;

(b) overpayment of unemployment compensation benefits and nonpayment of contributions or payments in lieu of contributions or other amounts due under the Unemployment Compensation Law [Chapter 51 NMSA 1978];

(c) nonpayment of reimbursements owed to the uninsured employers' fund under the Workers' Compensation Act [Chapter 52, Article 1 NMSA 1978]; and

(d) nonpayment of the workers' compensation fee due under the Workers' Compensation Administration Act [Chapter 52, Article 5 NMSA 1978];

(3) to promote repayment of educational loans;

(4) to aid collection of fines, fees and costs owed to the district, magistrate and municipal courts;

(5) to aid collection of fines, fees and costs owed to the Bernalillo county metropolitan court; and

(6) to aid in the payment to the state investment officer of film production tax credit amounts owed to the state investment officer due to loans made against the credit pursuant to Subsection D of Section 7-27-5.26 NMSA 1978.

B. Efforts to accomplish the purpose of the Tax Refund Intercept Program Act may be enhanced by establishing a system to collect debts, in particular, outstanding child support obligations, educational loans, amounts due under the Unemployment Compensation Law, the Workers' Compensation Act and the Workers' Compensation Administration Act, fines, fees and costs owed to the district, magistrate and municipal courts, film production tax credit amounts owed to the state investment officer and fines, fees and costs owed to the Bernalillo county metropolitan court, by setting off the amount of such debts against the state income tax refunds or film production tax credit amounts due the debtors.

History: Laws 1985, ch. 106, 2; 1987, ch. 125, 1; 1988, ch. 49, 1; 1991, ch. 184, 1; 1993, ch. 261, 2; 1994, ch. 76, 1; 1997, ch. 210, 1; 2005, ch. 101, 1; 2006, ch. 52, 1; 2006, ch. 53, 1.



Section 7-2C-3 - Definitions.

7-2C-3. Definitions.

As used in the Tax Refund Intercept Program Act:

A. "claimant agency" means the taxation and revenue department or any of its divisions, the human services department, the workforce transition services division of the workforce solutions department, the higher education department, the workers' compensation administration, any corporation authorized to be formed under the Educational Assistance Act [Chapter 21, Article 21A NMSA 1978], a district, magistrate or municipal court or the Bernalillo county metropolitan court;

B. "debt" means a legally enforceable obligation of an employer subject to the Unemployment Compensation Law [Chapter 51 NMSA 1978], the Workers' Compensation Act [Chapter 52, Article 1 NMSA 1978] and the Workers' Compensation Administration Act [Chapter 52, Article 5 NMSA 1978], or an individual to pay a liquidated amount of money that:

(1) is equal to or more than one hundred dollars ($100);

(2) is due and owing a claimant agency, which a claimant agency is obligated by law to collect or which, in the case of an educational loan, a claimant agency has lawfully contracted to collect;

(3) has accrued through contract, tort, subrogation or operation of law; and

(4) either:

(a) has been secured by a warrant of levy and lien for amounts due under the Unemployment Compensation Law or workers' compensation fees due under the Workers' Compensation Administration Act; or

(b) has been reduced to judgment for all other cases;

C. "debtor" means any employer subject to the Unemployment Compensation Law, the Workers' Compensation Act and the Workers' Compensation Administration Act, or any individual owing a debt;

D. "department" or "division" means, unless the context indicates otherwise, the taxation and revenue department, the secretary of taxation and revenue or any employee of the department exercising authority lawfully delegated to that employee by the secretary;

E. "educational loan" means any loan for educational purposes owned by a public post-secondary educational institution, originated and owned by the higher education department or owned or guaranteed by any corporation authorized to be formed under the Educational Assistance Act;

F. "medical support" means amounts owed to the human services department pursuant to the provisions of Subsection B of Section 40-4C-12 NMSA 1978;

G. "public post-secondary educational institution" means a publicly owned or operated institution of higher education or other publicly owned or operated post-secondary educational facility located within New Mexico;

H. "spouse" means an individual who is or was a spouse of the debtor and who has joined with the debtor in filing a joint return of income tax pursuant to the provisions of the Income Tax Act [Chapter 7, Article 2 NMSA 1978], which joint return has given rise to a refund that may be subject to the provisions of the Tax Refund Intercept Program Act; and

I. "refund" means a refund, including any amount of tax rebates or credits, under the Income Tax Act or the Corporate Income and Franchise Tax Act [Chapter 7, Article 2A NMSA 1978] that the department has determined to be due to an individual or corporation.

History: Laws 1985, ch. 106, 3; 1986, ch. 20, 53; 1987, ch. 125, 2; 1988, ch. 49, 2; 1991, ch. 141, 1; 1991, ch. 184, 2; 1993, ch. 261, 3; 1994, ch. 56, 1; 1994, ch. 76, 2; 1997, ch. 210, 2; 2006, ch. 52, 2; 2006, ch. 53, 2; 2017, ch. 82, 1.



Section 7-2C-4 - Remedy additional.

7-2C-4. Remedy additional.

The remedies of a claimant agency under the Tax Refund Intercept Program Act are in addition to and not in substitution for any other remedies available by law.

History: Laws 1985, ch. 106, 4.



Section 7-2C-5 - Department to aid in collection of debts through setoff.

7-2C-5. Department to aid in collection of debts through setoff.

Subject to the limitations contained in the Tax Refund Intercept Program Act, the department, upon request, shall render assistance in the collection of any debt owed to a claimant agency or any debt that a claimant agency is obligated by law to collect. This assistance shall be provided by withholding from any refund due to the debtor pursuant to the Income Tax Act [Chapter 7, Article 2 NMSA 1978] the amount of debt meeting the requirements of the Tax Refund Intercept Program Act and paying over to the claimant agency the amount withheld.

History: Laws 1985, ch. 106, 5; 1994, ch. 56, 2.



Section 7-2C-6 - Procedures for setoff; notifications to debtor.

7-2C-6. Procedures for setoff; notifications to debtor.

A. Each year a claimant agency seeking to collect a debt through setoff shall notify the department in the manner and by the date required by the department, which date shall be in the period from November 1 through December 15. The notice to the department shall include the amount of the debt, the name and identification number of the debtor and such other information as the department may require. The notice shall also include certification that the debt is due and owing the claimant agency or that the claimant agency is obligated by law to collect the debt. This notice shall be effective only to initiate setoff against refunds that would be made in the calendar year subsequent to the year in which notification is made to the department.

B. The claimant agency shall inform the department within one week of any changes in the status of any debt submitted by the claimant agency for setoff.

C. Upon proper and timely notification from the claimant agency, the department shall determine whether the debtor is entitled to a refund of at least fifty dollars ($50.00). The department shall notify the claimant agency in writing, or in such other manner as the department and the claimant agency may agree, with respect to each debt accepted for setoff whether the debtor is due a refund of fifty dollars ($50.00) or more and, if so, the amount of refund, the address of the debtor entered upon the return and, if the refund arises from a joint return, the name and address of the spouse as entered upon the return.

D. Within ten days after receiving the notification from the department pursuant to Subsection C of this section, the claimant agency shall send a notice by first class mail to the debtor at the debtor's last known address. The notice required by this subsection shall include:

(1) a statement that a transfer of the refund will be made and that the claimant agency intends to set off the amount of the transfer against a claimed debt;

(2) the amount of the debt asserted and a description of how the debt asserted arose;

(3) the name, address and telephone number of the claimant agency;

(4) the amount of refund to be set off against the debt asserted;

(5) a statement that the debtor has thirty days from the date indicated on the notice to contest the setoff by applying to the claimant agency for a hearing with respect to the validity of the debt asserted by that agency; and

(6) a statement that failure of the debtor to apply for a hearing within thirty days will be deemed a waiver of the opportunity to contest the setoff and to a hearing.

E. If the refund against which a debt is intended to be set off results from a joint tax return, the claimant agency shall send a notice by first class mail to the spouse named on the return within ten days after receiving the notification from the department pursuant to Subsection C of this section. The notice to the spouse shall contain the following information:

(1) a statement that a transfer of the refund will be made and that the claimant agency intends to set off the amount of the transfer against a claimed debt;

(2) the total amount of the refund and the amount of each claimed debt;

(3) the name, address and telephone number of the claimant agency;

(4) a statement that no debt is claimed against the spouse and that the spouse may be entitled to receive all or part of the refund regardless of the claimed debt against the debtor spouse;

(5) a statement that to assert a claim to all or part of the refund, the spouse shall apply to the claimant agency for a hearing within thirty days from the date indicated on the notice with respect to the entitlement of the spouse to all or part of the refund from which a transfer will be made at the request of the claimant agency; and

(6) a statement that failure of the spouse to apply for a hearing within thirty days may be deemed a waiver of any claim of the spouse with respect to the refund.

F. A debtor may contest the setoff of a debt by applying to the claimant agency for a hearing within thirty days of the date the notice required by Subsection D of this section is sent to the debtor. Failure of the debtor to apply for a hearing within the time required shall constitute a waiver of the right to contest the debt or the setoff of the debt.

G. A spouse may contest the setoff of a debt against a refund to which the spouse claims entitlement in whole or in part by applying to the claimant agency for a hearing within thirty days of the date the notice required by Subsection E of this section was sent to the spouse. Failure of the spouse to apply for a hearing within the time required shall constitute a waiver of the right to contest the setoff of the debt against a refund to which the spouse may claim entitlement.

H. The department shall apply against the refund the amount of the claimed debt, not to exceed the amount of the refund, and shall transfer that amount to the claimant agency with an accounting of the amount transferred. When the amount of refund due exceeds the amount of all applied debts, the department shall treat the excess as it does other refunds relating to income taxes.

I. Whether or not the refund due the debtor exceeds the amount of the applied debt, the department shall notify the debtor at the time of the transfer to the claimant agency of:

(1) the fact of the transfer and that the claimant agency intends to set off the amount of the transfer against the asserted debt;

(2) the total amount of the refund;

(3) the amount of debt asserted by the claimant agency; and

(4) the name, address and telephone number of the claimant agency.

J. Once the department has sent to the debtor the notice required by Subsection I of this section, together with any excess of the amount of refund over the amount of asserted debts, the department shall be deemed to have made the refund required by the Income Tax Act [Chapter 7, Article 2 NMSA 1978] or the Corporate Income and Franchise Tax Act [Chapter 7, Article 2A NMSA 1978].

History: Laws 1985, ch. 106, 6; 1994, ch. 56, 3; 2006, ch. 52, 3; 2006, ch. 53, 3.



Section 7-2C-7 - Suspense account.

7-2C-7. Suspense account.

Upon receipt of money transferred from the department pursuant to Subsection H of Section 7-2C-6 NMSA 1978, the claimant agency shall deposit and hold the money in the suspense account until a final determination of the setoff is made.

History: Laws 1985, ch. 106, 7; 1994, ch. 56, 4.



Section 7-2C-8 - Interest becomes obligation of claimant agency.

7-2C-8. Interest becomes obligation of claimant agency.

Once a transfer is made by the department pursuant to Subsection H of Section 7-2C-6 NMSA 1978, notwithstanding any other provision of law to the contrary, the department, except in its capacity as a claimant agency, is not obligated in any manner for the payment of interest to the debtor or to the claimant agency with respect to that portion of the refund against which the asserted debt was applied for any period after the date of transfer. Any interest subsequently determined to be due the debtor with respect to any refund against which the asserted debt was applied for any period after the date of transfer is the responsibility of the claimant agency; provided, however, compliance by the department and claimant agency with the provisions of the Tax Refund Intercept Program Act bars accrual of interest, notwithstanding the provisions of Section 7-1-68 NMSA 1978.

History: Laws 1985, ch. 106, 8; 1994, ch. 56, 5.



Section 7-2C-9 - Administrative hearing required of claimant agency; department exempted.

7-2C-9. Administrative hearing required of claimant agency; department exempted.

A. The claimant agency shall provide notice and opportunity for hearing, consistent with due process, as required by Subsections F and G of Section 7-2C-6 NMSA 1978.

B. Notwithstanding any other provision of law, the department, except in its capacity as a claimant agency, is not obligated to grant, and will not grant, a hearing to any debtor or spouse with respect to any action taken or any issue arising under the provisions of the Tax Refund Intercept Program Act.

History: Laws 1985, ch. 106, 9; 1994, ch. 56, 6.



Section 7-2C-10 - Final determination and notice of setoff.

7-2C-10. Final determination and notice of setoff.

A. The determination of the validity and the amount of the setoff asserted or the application of setoff to a refund to which a debtor or spouse asserts entitlement in whole or in part under the provisions of the Tax Refund Intercept Program Act shall be final upon the exhaustion of the administrative or appellate process as applicable.

B. If, during application of setoff procedures, any changes occur in the amount of the refund subject to setoff, including any changes resulting from the filing of amended returns or the filing of additional returns during the calendar year for which the claimant agency has requested setoff with respect to the debtor, the department shall notify the claimant agency of these changes. The department shall promulgate regulations or other appropriate administrative directives to set forth the procedures by which such notice shall be made and by which the amount held in suspense shall be adjusted when required.

C. Upon final determination of the entitlement of a debtor or spouse to any or all of that portion of a refund that has been transferred to the claimant agency, as the amount transferred may be adjusted in accordance with Subsection B of this section, the claimant agency shall remit to the debtor or spouse from the suspense fund the amount determined to be due, with an appropriate accounting. A copy of the accounting shall be sent to the department.

D. Upon final determination, the claimant agency shall remit to itself from the suspense account that amount determined to be due the claimant agency and shall credit that amount against the debt. In the case that the amount remitted is not sufficient to extinguish the debt, the claimant agency shall have the right to pursue collection of the remaining debt through any available remedy, including a proceeding under the Tax Refund Intercept Program Act for other calendar years.

E. Upon remittance from the suspense fund to the credit of the debtor's account pursuant to Subsection D of this section, the claimant agency shall notify the debtor in writing of the final determination of the setoff. A copy of the notice shall be sent to the department. The notice shall include:

(1) a final accounting of the refund against which the debt was set off, including the amount of the refund to which the debtor was entitled prior to setoff;

(2) the final determination of the amount of the debt that has been satisfied and the amount of debt, if any, still due and owing; and

(3) the amount of the refund in excess of the debt finally determined to be due and owing and the amount of any interest due.

F. Upon remittance from the suspense fund to the credit of the debtor's account pursuant to Subsection D of this section, any amount finally determined to be due to the debtor with respect to the refund amount shall be promptly paid by the claimant agency from the suspense account to the debtor with an appropriate accounting. Interest due the debtor with respect to the amount of refund finally determined to be due the debtor for any period after the transfer to the suspense fund by the department pursuant to Subsection H of Section 7-2C-6 NMSA 1978 is authorized to be paid by the claimant agency from any funds available to it for this purpose.

History: Laws 1985, ch. 106, 10; 1994, ch. 56, 7.



Section 7-2C-11 - Priority of claims.

7-2C-11. Priority of claims.

A. Claims of the department take precedence over the claim of any competing claimant agency, whether the department asserts a claim or sets off an asserted debt under the provisions of the Tax Refund Intercept Program Act or under the provisions of any other law that authorizes the department to apply amounts of tax owed against any refund due an individual pursuant to the Income Tax Act [Chapter 7, Article 2 NMSA 1978].

B. After claims of the department, claims shall take priority in the following order before claims of any competing claimant agency:

(1) claims of the human services department resulting from child support enforcement liabilities;

(2) claims of the human services department resulting from medical support liabilities;

(3) claims resulting from educational loans made under the Educational Assistance Act [Chapter 21, Article 21A NMSA 1978];

(4) claims of the human services department resulting from temporary assistance for needy families liabilities;

(5) claims of the human services department resulting from supplemental nutrition assistance program liabilities;

(6) claims of the workforce transition services division of the workforce solutions department arising under the Unemployment Compensation Law [Chapter 51 NMSA 1978];

(7) claims of a district court for fines, fees or costs owed to that court;

(8) claims of a magistrate court for fines, fees or costs owed to that court;

(9) claims of the Bernalillo county metropolitan court for fines, fees or costs owed to that court;

(10) claims of a municipal court for fines, fees or costs owed to that court;

(11) claims of the workers' compensation administration arising under the Workers' Compensation Act [Chapter 52, Article 1 NMSA 1978] or the Workers' Compensation Administration Act [Chapter 52, Article 5 NMSA 1978]; and

(12) claims from educational loans made by the higher education department.

History: Laws 1985, ch. 106, 11; 1988, ch. 49, 3; 1991, ch. 184, 3; 1993, ch. 261, 4; 1994, ch. 76, 3; 1997, ch. 210, 3; 2006, ch. 52, 4; 2006, ch. 53, 4; 2017, ch. 82, 2.



Section 7-2C-12 - Administrative costs; charges appropriated to department.

7-2C-12. Administrative costs; charges appropriated to department.

A. The department shall charge claimant agencies an administrative fee of three percent of the debts for the claimant agencies pursuant to the Tax Refund Intercept Program Act.

B. The administrative fee authorized pursuant to Subsection A of this section shall be withheld on all debts set off and collected by the department on or after July 1, 1997 and shall be distributed monthly to the New Mexico finance authority to be pledged irrevocably for the payment of the principal, interest and expenses or other obligations related to the bonds for the taxation and revenue information management systems project. That distribution shall continue until the earlier of December 31, 2005 or the date on which the New Mexico finance authority certifies to the department that all obligations for bonds issued pursuant to Section 12 of this 1997 act have been fully discharged or provision has been made for their discharge and directs the department to cease distributing the money from the fee pursuant to Subsection A of this section to the authority. Thereafter, the administrative fees are appropriated to the department for use in administering the Tax Refund Intercept Program Act.

History: Laws 1985, ch. 106, 12; 1994, ch. 56, 8; 1997, ch. 125, 5.



Section 7-2C-13 - Confidentiality; exemption.

7-2C-13. Confidentiality; exemption.

A. The information obtained by a claimant agency from the department in accordance with the provisions of the Tax Refund Intercept Program Act shall be confidential and shall be used by the claimant agency only in pursuit of the collection of a debt under the provisions of the Tax Refund Intercept Program Act. Any employee or former employee of a claimant agency who unlawfully discloses any information obtained from the department is guilty of a misdemeanor and shall, upon conviction, be fined not more than one thousand dollars ($1,000) or imprisoned not more than one year or both and shall not be employed by the state for a period of five years after the date of conviction.

B. Notwithstanding other provisions of law prohibiting disclosure by the department of information from a taxpayer's return, the department may provide to a claimant agency any information deemed necessary by the department to accomplish the purposes of the Tax Refund Intercept Program Act.

History: Laws 1985, ch. 106, 13; 1994, ch. 56, 9.






Article 2D - Venture Capital Investments

Section 7-2D-1 - Short title.

7-2D-1. Short title.

Chapter 7, Article 2D NMSA 1978 may be cited as the "Venture Capital Investment Act".

History: Laws 1993, ch. 313, 1; 1995, ch. 89, 1.



Section 7-2D-2 - Definitions.

7-2D-2. Definitions.

As used in the Venture Capital Investment Act:

A. "capital gain tax differential" equals either:

(1) an amount equal to fifty percent of the federal income tax paid by the taxpayer on qualified diversifying business net capital gains; or

(2) in the event that the taxpayer makes an election pursuant to Section 7-2D-13 NMSA 1978, and the taxpayer has not previously paid federal income tax on the qualified diversifying business net capital gain that accrued prior to that election, then an amount equal to fifty percent of the federal income tax paid by the taxpayer on the gain on the sale of that qualified diversifying business stock times the percentage derived by dividing the gain on such stock accruing since the election by the total gain on the stock accruing since its original acquisition without regard to the election;

B. "department" means the taxation and revenue department, the secretary of taxation and revenue or any employee of the department exercising authority lawfully delegated to that employee by the secretary;

C. "Internal Revenue Code" means the federal Internal Revenue Code of 1986, as amended or renumbered;

D. "manufacturing business" means the manufacture of, and the business activities related to the manufacture of, all nondurable and durable goods;

E. "New Mexico income tax" means the tax imposed pursuant to the Income Tax Act [Chapter 7, Article 2 NMSA 1978];

F. "qualified diversifying business net capital gain" means the net capital gain for the taxable year determined under the Internal Revenue Code by taking into account only gains or losses from sales or exchanges of qualified diversifying business stock with a holding period of more than five years at the time of the sale or exchange;

G. "secretary" means the secretary of taxation and revenue or the secretary's delegate;

H. "taxpayer" means any individual subject to the tax imposed pursuant to the Income Tax Act; and

I. "testing period" means the five-year period a stock is held by a taxpayer, beginning with the first day of the taxpayer's holding period for the stock.

History: Laws 1993, ch. 313, 2; 1995, ch. 89, 2.



Section 7-2D-4 - Additional definition; qualified diversifying business stock.

7-2D-4. Additional definition; qualified diversifying business stock.

A. For purposes of the Venture Capital Investment Act, "qualified diversifying business stock" means, except as otherwise provided in Section 7-2D-13 NMSA 1978, any stock in a corporation that is originally issued after June 30, 1994 but before July 1, 2001, if:

(1) on the date of issuance the corporation is a qualified diversifying business;

(2) except as otherwise provided in Subsection B of this section and in Sections 7-2D-9 and 7-2D-10 NMSA 1978, the stock is acquired by the taxpayer at its original issue, either:

(a) in exchange for money or other property, not including stock; or

(b) as compensation for services, other than services performed as an underwriter of such stock; and

(3) the corporation throughout the testing period is an active manufacturing business and a New Mexico business and at the end of the testing period is a successful business.

B. For purposes of Paragraph (2) of Subsection A of this section, stock shall not be treated as acquired by the taxpayer at its original issue if:

(1) it is issued directly or indirectly in redemption of, or otherwise in exchange for, stock that is not qualified diversifying business stock; or

(2) it is issued in an exchange described in Section 35l of the Internal Revenue Code in exchange for property other than qualified diversifying business stock if, immediately after the exchange, both the issuer and transferee of the stock are members of the same controlled group of corporations as defined in Section 1563 of the Internal Revenue Code.

History: Laws 1993, ch. 313, 4; 1995, ch. 89, 3.



Section 7-2D-5 - Additional definition; qualified diversifying business.

7-2D-5. Additional definition; qualified diversifying business.

A. For purposes of the Venture Capital Investment Act, "qualified diversifying business" means, except as otherwise provided in Section 7-2D-13 NMSA 1978, any domestic corporation that has its commercial domicile in New Mexico and with respect to which the aggregate amount of money, other property and services received by the corporation for stock, as a contribution to capital and as paid-in surplus, plus the accumulated earnings and profits of the corporation, does not exceed twenty-five million dollars ($25,000,000); provided:

(1) the aggregate amount shall be determined at the time of issuance and shall include amounts received in the issuance and all prior issuances; and

(2) in the case of stock issued in a calendar year after 1993, the aggregate amount shall not exceed an amount equal to twenty-five million dollars ($25,000,000) multiplied by the cost-of-living adjustment determined under Section 1 (f)(3) of the Internal Revenue Code for that calendar year by substituting "1992" for "1987" in Subparagraph (B) of that section.

B. For the purpose of determining the aggregate amount in Subsection A of this section:

(1) the amount taken into account with respect to any property other than money shall be an amount equal to the adjusted basis of that property for determining capital gain:

(a) reduced to not below zero by any liability to which the property was subject or that was assumed by the corporation; and

(b) determined at the time the property was received by the corporation; and

(2) the amount taken into account with respect to stock issued for services shall be the value of those services.

History: Laws 1993, ch. 313, 5; 1995, ch. 89, 4.



Section 7-2D-6 - Additional definition; active manufacturing business.

7-2D-6. Additional definition; active manufacturing business.

A. Except as otherwise provided in this section, for the purposes of the Venture Capital Investment Act, "active manufacturing business" means a corporation that throughout the testing period:

(1) either:

(a) is engaged in the active conduct of a manufacturing business; and

(b) uses substantially all of its assets in the active conduct of a manufacturing trade or business; provided, rights to computer software that produce income described in Section 543(d) of the Internal Revenue Code and any assets that are held for investment and are to be used to finance future research and experimentation or working capital needs of the corporation shall be treated as assets used in the active conduct of a manufacturing business; or

(2) is engaged in any of the following activities, whether or not the corporation has any gross income from such activities at the time of the determination:

(a) start-up activities described in Section 195(c)(l)(A) of the Internal Revenue Code;

(b) activities resulting in the payment or incurring of expenditures that may be treated as research and experimental expenditures under Section 174 of the Internal Revenue Code; or

(c) activities with respect to in-house research expenses described in Section 41(b)(4) of the Internal Revenue Code.

B. A corporation shall not be considered an active manufacturing business if at any time during the testing period:

(1) more than ten percent of the value of its assets in excess of liabilities consists of stock in other corporations that are not subsidiaries of that corporation; provided:

(a) for purposes of this section, stock and debt in any subsidiary corporation shall be disregarded and the parent corporation shall be deemed to own its ratable share of the subsidiary's assets and to conduct its ratable share of the subsidiary's activities; and

(b) a corporation shall be considered a subsidiary if the parent owns at least fifty percent of the combined voting power of all classes of stock entitled to vote or at least fifty percent in value of all outstanding stock of that corporation; or

(2) more than ten percent of the total value of its assets is real property that is not used in the active conduct of a manufacturing business. The ownership of, dealing in or renting of real property shall not be treated as the active conduct of a manufacturing business.

History: Laws 1993, ch. 313, 6; 1995, ch. 89, 5.



Section 7-2D-7 - Additional definition; New Mexico business.

7-2D-7. Additional definition; New Mexico business.

For the purposes of the Venture Capital Investment Act, "New Mexico business" means a corporation that throughout the testing period meets these conditions:

A. the corporation has its commercial domicile in New Mexico and all of its corporate directors who are also employees of the corporation are full-time residents of New Mexico;

B. at least two-thirds of all of the corporation's employees, at least two-thirds of its employees who perform research, development or design activities and at least two-thirds of its employees who perform manufacturing activities are full-time residents of New Mexico;

C. the corporation maintains an employee stock purchase plan, incentive stock option plan or similar plan pursuant to which employees of the corporation have the opportunity to acquire equity ownership in the corporation; and

D. the corporation employs on a full-time basis an average of at least fifty full-time New Mexico residents.

History: Laws 1993, ch. 313, 7; 1995, ch. 89, 6.



Section 7-2D-8 - Additional definition; successful business.

7-2D-8. Additional definition; successful business.

For the purposes of the Venture Capital Investment Act, "successful business" means a corporation that, at the end of the taxpayer's holding period, has experienced a net increase in valuation of at least fifteen million dollars ($15,000,000); provided:

A. the increase in valuation shall be calculated by subtracting the valuation of the corporation at the time it was determined to be a qualified diversifying business from the current valuation of the corporation at the time of the transfer giving rise to the qualified diversifying business net capital gain;

B. the current valuation of the corporation at the time of the transfer giving rise to the qualified diversifying business net capital gain equals the per-share value of the money and property received by the taxpayer on the transfer multiplied by the outstanding shares of the corporation, as calculated using the number of shares that would be outstanding if all outstanding convertible securities were fully converted and all outstanding options and warrants were fully exercised; and

C. in the case of any stock issued in a calendar year after 1994, the net increase in valuation required shall be an amount equal to fifteen million dollars ($15,000,000) multiplied by the cost-of-living adjustment determined under Section 1(f)(3) of the Internal Revenue Code for that calendar year by substituting "1992" for "1987" in Subparagraph (B) of that section.

History: Laws 1993, ch. 313, 8; 1995, ch. 89, 7.



Section 7-2D-8.1 - Tax credit.

7-2D-8.1. Tax credit.

A. Any taxpayer who pays federal income tax on a qualified diversifying business net capital gain may claim a credit against the taxpayer's New Mexico income tax liability equal to a capital gain tax differential, if the taxpayer allocates the qualified diversifying business net capital gain to New Mexico.

B. The tax credit provided in Subsection A of this section may only be deducted from the taxpayer's New Mexico income tax liability. Any portion of the credit that remains unused at the end of the taxpayer's taxable year may be carried forward and deducted from the taxpayer's New Mexico income tax liability in succeeding years.

History: 1978 Comp., 7-2D-8.1, enacted by Laws 1995, ch. 89, 8.



Section 7-2D-9 - Special rules for options, warrants and certain convertible investments.

7-2D-9. Special rules for options, warrants and certain convertible investments.

A. In the case of stock that is acquired by the taxpayer through the exercise of a nontransferable option or warrant issued in exchange for the performance of services for the corporation issuing it, through the conversion of convertible debt or in exchange for securities of the corporation in a transaction described in Section 368 of the Internal Revenue Code:

(1) the stock shall be treated as acquired by the taxpayer at original issue; and

(2) the stock shall be treated as having been held during the period that the option, warrant or debt was held or that the security was outstanding.

B. For purposes of Subsection A of Section 7-2D-5 NMSA 1978 and notwithstanding Subsection B of that section, in the case of a debt instrument converted to stock or stock issued in exchange for securities in a transaction described in Section 368 of the Internal Revenue Code, such stock shall be treated as issued for an amount equal to the sum of:

(1) the principal amount of the debt or security at the time of the conversion or exchange; and

(2) accrued but unpaid interest on that loan or security.

History: Laws 1993, ch. 313, 9; 1995, ch. 89, 9.



Section 7-2D-10 - Certain tax-free and other transfers.

7-2D-10. Certain tax-free and other transfers.

A. This section applies to the following transfers of stock:

(1) by gift;

(2) at death;

(3) to the extent that the basis of the property in the hands of the transferee is determined by reference to the basis of the property in the hands of the transferor by reason of Sections 334(b), 723 or 732 of the Internal Revenue Code; and

(4) of qualified diversifying business stock for other qualified diversifying business stock in a transaction described in Section 351 of the Internal Revenue Code or a reorganization described in Section 368 of the Internal Revenue Code.

B. In the case of a transfer of stock to which this section applies, the transferee shall be treated as having acquired the stock in the same manner as the transferor and as having held such stock during any continuous period immediately preceding the transfer during which it was held or treated as held under this section by the transferor.

C. In the case of a transaction described in Section 351 of the Internal Revenue Code or a reorganization described in Section 368 of the Internal Revenue Code, if a qualified diversifying business stock is transferred for other stock that is not qualified diversifying business stock, the transfer shall be treated as a transfer to which this section applies solely with respect to the person receiving such other stock.

D. This section applies to the sale or exchange of stock treated as qualified diversifying business stock by reason of Subsection C of this section only to the extent of the gain, if any, that would have been recognized at the time of the transfer described in Subsection C of this section if Section 351 or 368 of the Internal Revenue Code had not applied at that time.

E. For purposes of this subsection, stock treated as qualified diversifying business stock under Subsection C of this section shall be so treated for subsequent transactions or reorganizations, except that the limitation of Subsection D of this section shall be applied as of the time of the first transfer to which Subsection C of this section applied.

F. Except in the case of a transaction described in Section 368 of the Internal Revenue Code, this section applies only if, immediately after the transaction, the corporation issuing the stock owns, directly or indirectly, stock representing control, within the meaning of Section 368(c) of the Internal Revenue Code, of the corporation whose stock was transferred.

History: Laws 1993, ch. 313, 10.



Section 7-2D-11 - Stock exchanged for property.

7-2D-11. Stock exchanged for property.

For purposes of the Venture Capital Investment Act, in the case where the taxpayer transfers property other than money or stock to a corporation in exchange for stock in that corporation:

A. the stock shall be treated as having been acquired by the taxpayer on the date of that exchange; and

B. the basis of the stock in the hands of the taxpayer shall be treated as equal to the fair market value of the property exchanged.

History: Laws 1993, ch. 313, 11.



Section 7-2D-12 - Pass-thru entities.

7-2D-12. Pass-thru entities.

For purposes of the Venture Capital Investment Act, any gain or loss of a pass-thru entity that is treated for purposes of that act as a gain or loss of any person holding an interest in that entity shall retain its character as qualified diversifying business capital gain or loss in the hands of that person.

History: Laws 1993, ch. 313, 12.



Section 7-2D-13 - Election.

7-2D-13. Election.

A. On any date after June 30, 1993, a taxpayer who holds any stock of a corporation that has its commercial domicile in New Mexico and meets the requirements of this section may elect to have the stock treated as a qualified diversifying business stock in accordance with the provisions of this section for purposes of claiming the tax credit pursuant to the Venture Capital Investment Act.

B. On any date after June 30, 1994, if a taxpayer holds any stock of a corporation that has its commercial domicile in New Mexico on that date and which stock, at the time it was issued, would have been treated as qualified diversifying business stock pursuant to the Venture Capital Investment Act but for the facts that the stock was issued on or before June 30, 1994 and that the stock was issued by a corporation that at the time did not have its commercial domicile in New Mexico and the value of such stock on that date exceeds its adjusted basis, the taxpayer may elect to set that date as the election date and treat the stock as having been sold on that date for an amount equal to its value on that date and as having been reacquired on that date for an amount equal to such value.

C. For purposes of determining the tax credit pursuant to Section 7-2D-8.1 NMSA 1978 and whether or not the taxpayer actually incurs federal or New Mexico income tax liability, the gain from sales determined in Subsection B of this section shall be treated as received or accrued and the holding period of the reacquired stock shall be treated as beginning on that election date. Such stock shall be treated after such reacquisition as acquired in the same manner and at the same time as the original acquisition. Neither the requirement of Subsection A of Section 7-2D-4 NMSA 1978 that the stock must have been issued after June 30, 1994 nor the requirement of Subsection A of Section 7-2D-5 NMSA 1978 that the issuing corporation have its commercial domicile in New Mexico shall apply.

D. An election under this section with respect to any stock shall be made in the manner the secretary prescribes. Such an election, once made with respect to any stock, is irrevocable.

E. Notwithstanding the provisions of this section, no credit shall be allowed or claimed on any qualified diversifying business net capital gain arising from the sale of stock prior to July 1, 1998.

History: Laws 1993, ch. 313, 13; 1995, ch. 89, 10.



Section 7-2D-14 - Administration of act.

7-2D-14. Administration of act.

The Venture Capital Investment Act shall be administered pursuant to the provisions of the Tax Administration Act [Chapter 7, Article 1 NMSA 1978].

History: Laws 1993, ch. 313, 14.






Article 2E - Rural Job Tax Credits

Section 7-2E-1.1 - Tax credit; rural job tax credit.

7-2E-1.1. Tax credit; rural job tax credit.

A. The tax credit created by this section may be referred to as the "rural job tax credit". Every eligible employer may apply for, and the taxation and revenue department may allow, a tax credit for each qualifying job the employer creates. The maximum tax credit amount with respect to each qualifying job is equal to:

(1) twenty-five percent of the first sixteen thousand dollars ($16,000) in wages paid for the qualifying job if the job is performed or based at a location in a tier one area; or

(2) twelve and one-half percent of the first sixteen thousand dollars ($16,000) in wages paid if the qualifying job is performed or based at a location in a tier two area.

B. The purpose of the rural job tax credit is to encourage businesses to start new businesses in rural areas of the state.

C. The amount of the rural job tax credit shall be six and one-fourth percent of the first sixteen thousand dollars ($16,000) in wages paid for the qualifying job in a qualifying period. The rural job tax credit may be claimed for each qualifying job for a maximum of:

(1) four qualifying periods for each qualifying job performed or based at a location in a tier one area; and

(2) two qualifying periods for each qualifying job performed or based at a location in a tier two area.

D. With respect to each qualifying job for which an eligible employer seeks the rural job tax credit, the employer shall certify the amount of wages paid to each eligible employee during each qualifying period, the number of weeks during the qualifying period the position was occupied and whether the qualifying job was in a tier one or tier two area.

E. The economic development department shall determine which employers are eligible employers and shall report the listing of eligible businesses to the taxation and revenue department in a manner and at times the departments shall agree upon.

F. To receive a rural job tax credit with respect to any qualifying period, an eligible employer must apply to the taxation and revenue department on forms and in the manner the department may prescribe. The application shall include a certification made pursuant to Subsection D of this section. If all the requirements of this section have been complied with, the taxation and revenue department may issue to the applicant a document granting a tax credit for the appropriate qualifying period. The tax credit document shall be numbered for identification and declare its date of issuance and the amount of rural job tax credit allowed for the respective jobs created. The tax credit documents may be sold, exchanged or otherwise transferred and may be carried forward for a period of three years from the date of issuance. The parties to such a transaction to sell, exchange or transfer a rural job tax credit document shall notify the department of the transaction within ten days of the sale, exchange or transfer.

G. The holder of the tax credit document may apply all or a portion of the rural job tax credit granted by the document against the holder's modified combined tax liability, personal income tax liability or corporate income tax liability. Any balance of rural job tax credit granted by the document may be carried forward for up to three years from the date of issuance of the tax credit document. No amount of rural job tax credit may be applied against a gross receipts tax imposed by a municipality or county.

H. Notwithstanding the provisions of Section 7-1-8 NMSA 1978, the taxation and revenue department may disclose to any person the balance of rural job tax credit remaining on any tax credit document and the balance of credit remaining on that document for any period.

I. The secretary of economic development, the secretary of taxation and revenue and the secretary of workforce solutions or their designees shall annually evaluate the effectiveness of the rural job tax credit in stimulating economic development in the rural areas of New Mexico and make a joint report of their findings to each session of the legislature so long as the rural job tax credit is in effect.

J. An eligible employer that creates a qualifying job in the period beginning on or after July 1, 2006 but before July 1, 2007 or creates a qualifying job, the qualifying period of which includes a part of the period between July 1, 2006 and July 1, 2007, for which the eligible employer has not received a rural job tax credit document pursuant to this section may submit an application for, and the taxation and revenue department may issue to the eligible employer applying, a document granting a tax credit for the appropriate qualifying period. Claims for a rural job tax credit submitted pursuant to the provisions of this subsection shall be submitted within three years from the date of issuance of the rural job tax credit document.

K. A qualifying job shall not be eligible for a rural job credit pursuant to this section if:

(1) the job is created due to a business merger, acquisition or other change in organization;

(2) the eligible employee was terminated from employment in New Mexico by another employer involved in the merger, acquisition or other change in organization; and

(3) the job is performed by:

(a) the person who performed the job or its functional equivalent prior to the business merger, acquisition or other change in organization; or

(b) a person replacing the person who performed the job or its functional equivalent prior to the business merger, acquisition or other change in organization.

L. Notwithstanding Subsection K of this section, a qualifying job that was created by another employer and for which the rural job tax credit claim was received by the taxation and revenue department prior to July 1, 2013 and is under review or has been approved shall remain eligible for the rural job tax credit for the balance of the qualifying periods for which the job qualifies by the new employer that results from a business merger, acquisition or other change in the organization.

M. A job shall not be eligible for a rural job tax credit pursuant to this section if the job is created due to an eligible employer entering into a contract or becoming a subcontractor to a contract with a governmental entity that replaces one or more entities performing functionally equivalent services for the governmental entity in New Mexico unless the job is a qualifying job that was not being performed by an employee of the replaced entity.

N. As used in this section:

(1) "eligible employee" means any individual other than an individual who:

(a) bears any of the relationships described in Paragraphs (1) through (8) of 26 U.S.C. Section 152(a) to the employer or, if the employer is a corporation, to an individual who owns, directly or indirectly, more than fifty percent in value of the outstanding stock of the corporation or, if the employer is an entity other than a corporation, to any individual who owns, directly or indirectly, more than fifty percent of the capital and profits interests in the entity;

(b) if the employer is an estate or trust, is a grantor, beneficiary or fiduciary of the estate or trust or is an individual who bears any of the relationships described in Paragraphs (1) through (8) of 26 U.S.C. Section 152(a) to a grantor, beneficiary or fiduciary of the estate or trust; or

(c) is a dependent, as that term is described in 26 U.S.C. Section 152(a)(9), of the employer or, if the taxpayer is a corporation, of an individual who owns, directly or indirectly, more than fifty percent in value of the outstanding stock of the corporation or, if the employer is an entity other than a corporation, of any individual who owns, directly or indirectly, more than fifty percent of the capital and profits interests in the entity or, if the employer is an estate or trust, of a grantor, beneficiary or fiduciary of the estate or trust;

(2) "eligible employer" means an employer who is eligible for in-plant training assistance pursuant to Section 21-19-7 NMSA 1978;

(3) "metropolitan statistical area" means a metropolitan statistical area in New Mexico as determined by the United States bureau of the census;

(4) "modified combined tax liability" means the total liability for the reporting period for the gross receipts tax imposed by Section 7-9-4 NMSA 1978 together with any tax collected at the same time and in the same manner as that gross receipts tax, such as the compensating tax, the withholding tax, the interstate telecommunications gross receipts tax, the surcharges imposed by Section 63-9D-5 NMSA 1978 and the surcharge imposed by Section 63-9F-11 NMSA 1978, minus the amount of any credit other than the rural job tax credit applied against any or all of these taxes or surcharges; but "modified combined tax liability" excludes all amounts collected with respect to local option gross receipts taxes;

(5) "qualifying job" means a job established by the employer that is occupied by an eligible employee for at least forty-eight weeks of a qualifying period;

(6) "qualifying period" means the period of twelve months beginning on the day an eligible employee begins working in a qualifying job or the period of twelve months beginning on the anniversary of the day an eligible employee began working in a qualifying job;

(7) "rural area" means any part of the state other than:

(a) an H class county;

(b) the state fairgrounds;

(c) an incorporated municipality within a metropolitan statistical area if the municipality's population is thirty thousand or more according to the most recent federal decennial census; and

(d) any area within ten miles of the exterior boundaries of a municipality described in Subparagraph (c) of this paragraph;

(8) "tier one area" means:

(a) any municipality within the rural area if the municipality's population according to the most recent federal decennial census is fifteen thousand or less; or

(b) any part of the rural area that is not within the exterior boundaries of a municipality;

(9) "tier two area" means any municipality within the rural area if the municipality's population according to the most recent federal decennial census is more than fifteen thousand; and

(10) "wages" means all compensation paid by an eligible employer to an eligible employee through the employer's payroll system, including those wages the employee elects to defer or redirect, such as the employee's contribution to 401(k) or cafeteria plan programs, but not including benefits or the employer's share of payroll taxes.

History: Laws 2007, ch. 172, 2; 2013, ch. 58, 1.






Article 2F - Film Production Tax Credit

Section 7-2F-1 - Film production tax credit; film production companies that commence principal photography prior to January 1, 2016.

7-2F-1. Film production tax credit; film production companies that commence principal photography prior to January 1, 2016.

A. The tax credit created by this section may be referred to as the "film production tax credit".

B. Except as otherwise provided in this section, an eligible film production company may apply for, and the taxation and revenue department may allow, subject to the limitation in this section, a tax credit in an amount equal to twenty-five percent of:

(1) direct production expenditures made in New Mexico that:

(a) are directly attributable to the production in New Mexico of a film or commercial audiovisual product;

(b) are subject to taxation by the state of New Mexico;

(c) exclude direct production expenditures for which another taxpayer claims the film production tax credit; and

(d) do not exceed the usual and customary cost of the goods or services acquired when purchased by unrelated parties. The secretary of taxation and revenue may determine the value of the goods or services for purposes of this section when the buyer and seller are affiliated persons or the sale or purchase is not an arm's length transaction; and

(2) postproduction expenditures made in New Mexico that:

(a) are directly attributable to the production of a commercial film or audiovisual product;

(b) are for services performed in New Mexico;

(c) are subject to taxation by the state of New Mexico;

(d) exclude postproduction expenditures for which another taxpayer claims the film production tax credit; and

(e) do not exceed the usual and customary cost of the goods or services acquired when purchased by unrelated parties. The secretary of taxation and revenue may determine the value of the goods or services for purposes of this section when the buyer and seller are affiliated persons or the sale or purchase is not an arm's length transaction.

C. In addition to the percentage applied pursuant to Subsection B of this section, another five percent shall be applied in calculating the amount of the film production tax credit to direct production expenditures:

(1) on a standalone pilot intended for series television in New Mexico or on series television productions intended for commercial distribution with an order for at least six episodes in a single season; provided that the New Mexico budget for each of those six episodes is fifty thousand dollars ($50,000) or more; or

(2) on a production with a total New Mexico budget of the following amounts; provided that the expenditures are directly attributable and paid to a New Mexico resident who is hired as industry crew, or who is hired as a producer, writer or director working directly with the physical production and has filed a New Mexico income tax return as a resident in the two previous taxable years:

(a) not more than thirty million dollars ($30,000,000) that shoots at least ten principal photography days in New Mexico at a qualified production facility; provided that a film production company in principal photography on or after April 10, 2015 shall: 1) shoot at least seven of those days at a sound stage that is a qualified production facility and the remaining number of required days, if any, at a standing set that is a qualified production facility; and 2) for each of the ten days, include industry crew working on the premises of those facilities for a minimum of eight hours within a twenty-four-hour period; or

(b) thirty million dollars ($30,000,000) or more that shoots at least fifteen principal photography days in New Mexico at a qualified production facility; provided that a film production company in principal photography on or after April 10, 2015 shall: 1) shoot at least ten of those days at a sound stage that is a qualified production facility and the remaining number of required days, if any, at a standing set that is a qualified production facility; and 2) for each day of the fifteen days, include industry crew working on the premises of the facility for a minimum of eight hours within a twenty-four-hour period.

D. With respect to expenditures attributable to a production for which the film production company receives a tax credit pursuant to the federal new markets tax credit program, the percentage to be applied in calculating the film production tax credit is twenty percent.

E. A claim for film production tax credits shall be filed as part of a return filed pursuant to the Income Tax Act [Chapter 7, Article 2 NMSA 1978] or the Corporate Income and Franchise Tax Act [Chapter 7, Article 2A NMSA 1978] or an information return filed by a pass-through entity. The date a credit claim is received by the department shall determine the order that a credit claim is authorized for payment by the department. Except as otherwise provided in this section, the aggregate amount of claims for a credit provided by the Film Production Tax Credit Act that may be authorized for payment in any fiscal year is fifty million dollars ($50,000,000) with respect to the direct production expenditures or postproduction expenditures made on film or commercial audiovisual products. A film production company that submits a claim for a film production tax credit that is unable to receive the tax credit because the claims for the fiscal year exceed the limitation in this subsection shall be placed for the subsequent fiscal year at the front of a queue of credit claimants submitting claims in the subsequent fiscal year in the order of the date on which the credit was authorized for payment.

F. If, in fiscal years 2013 through 2015, the aggregate amount in each fiscal year of the film production tax credit claims authorized for payment is less than fifty million dollars ($50,000,000), then the difference in that fiscal year or ten million dollars ($10,000,000), whichever is less, shall be added to the aggregate amount of the film production tax credit claims that may be authorized for payment pursuant to Subsection E of this section in the immediately following fiscal year.

G. Except as otherwise provided in this section, credit claims authorized for payment pursuant to the Film Production Tax Credit Act shall be paid pursuant to provisions of the Tax Administration Act [Chapter 7, Article 1 NMSA 1978] to the taxpayer as follows:

(1) a credit claim amount of less than two million dollars ($2,000,000) per taxable year shall be paid immediately upon authorization for payment of the credit claim;

(2) a credit claim amount of two million dollars ($2,000,000) or more but less than five million dollars ($5,000,000) per taxable year shall be divided into two equal payments, with the first payment to be made immediately upon authorization of the payment of the credit claim and the second payment to be made twelve months following the date of the first payment; and

(3) a credit claim amount of five million dollars ($5,000,000) or more per taxable year shall be divided into three equal payments, with the first payment to be made immediately upon authorization of payment of the credit claim, the second payment to be made twelve months following the date of the first payment and the third payment to be made twenty-four months following the date of the first payment.

H. For a fiscal year in which the amount of total credit claims authorized for payment is less than the aggregate amount of credit claims that may be authorized for payment pursuant to this section, the next scheduled payments for credit claims authorized for payment pursuant to Subsection G of this section shall be accelerated for payment for that fiscal year and shall be paid to a taxpayer pursuant to the Tax Administration Act and in the order in which outstanding payments are scheduled in the queue established pursuant to Subsections E and G of this section; provided that the total credit claims authorized for payment shall not exceed the aggregate amount of credit claims that may be authorized for payment pursuant to this section. If a partial payment is made pursuant to this subsection, the difference owed shall retain its original position in the queue.

I. Any amount of a credit claim that is carried forward pursuant to Subsection G of this section shall be subject to the limit on the aggregate amount of credit claims that may be authorized for payment pursuant to Subsections E and F of this section in the fiscal year in which that amount is paid.

J. A credit claim shall only be considered received by the department if the credit claim is made on a complete return filed after the close of the taxable year. All direct production expenditures and postproduction expenditures incurred during the taxable year by a film production company shall be submitted as part of the same income tax return and paid pursuant to this section. A credit claim shall not be divided and submitted with multiple returns or in multiple years.

K. For purposes of determining the payment of credit claims pursuant to this section, the secretary of taxation and revenue may require that credit claims of affiliated persons be combined into one claim if necessary to accurately reflect closely integrated activities of affiliated persons.

L. The film production tax credit shall not be claimed with respect to direct production expenditures or postproduction expenditures for which the film production company has delivered a nontaxable transaction certificate pursuant to Section 7-9-86 NMSA 1978.

M. A production for which the film production tax credit is claimed pursuant to Paragraph (1) of Subsection B of this section shall contain an acknowledgment to the state of New Mexico in the end screen credits that the production was filmed in New Mexico, and a state logo provided by the division shall be included and embedded in the end screen credits of long-form narrative film productions and television episodes, unless otherwise agreed upon in writing by the film production company and the division.

N. To be eligible for the film production tax credit, a film production company shall submit to the division information required by the division to demonstrate conformity with the requirements of the Film Production Tax Credit Act, including detailed information on each direct production expenditure and each postproduction expenditure. A film production company shall make reasonable efforts, as determined by the division, to contract with a specialized vendor that provides goods and services, inventory or services directly related to that vendor's ordinary course of business. A film production company shall provide to the division a projection of the film production tax credit claim the film production company plans to submit in the fiscal year. In addition, the film production company shall agree in writing:

(1) to pay all obligations the film production company has incurred in New Mexico;

(2) to post a notice at completion of principal photography on the web site of the division that:

(a) contains production company information, including the name of the production, the address of the production company and contact information that includes a working phone number, fax number and email address for both the local production office and the permanent production office to notify the public of the need to file creditor claims against the film production company; and

(b) remains posted on the web site until all financial obligations incurred in the state by the film production company have been paid;

(3) that outstanding obligations are not waived should a creditor fail to file;

(4) to delay filing of a claim for the film production tax credit until the division delivers written notification to the taxation and revenue department that the film production company has fulfilled all requirements for the credit; and

(5) to submit a completed application for the film production tax credit and supporting documentation to the division within one year of making the final expenditures in New Mexico that were incurred for the registered project and that are included in the credit claim.

O. The division shall determine the eligibility of the company and shall report this information to the taxation and revenue department in a manner and at times the economic development department and the taxation and revenue department shall agree upon. The division shall also post on its web site all information provided by the film production company that does not reveal revenue, income or other information that may jeopardize the confidentiality of income tax returns, including that the division shall report quarterly the projected amount of credit claims for the fiscal year.

P. To provide guidance to film production companies regarding the amount of credit capacity remaining in the fiscal year, the taxation and revenue department shall post monthly on that department's web site the aggregate amount of credits claimed and processed for the fiscal year.

Q. To receive a film production tax credit, a film production company shall apply to the taxation and revenue department on forms and in the manner the department may prescribe. The application shall include a certification of the amount of direct production expenditures or postproduction expenditures made in New Mexico with respect to the film production for which the film production company is seeking the film production tax credit; provided that for the film production tax credit, the application shall be submitted within one year of the date of the last direct production expenditure in New Mexico or the last postproduction expenditure in New Mexico. If the amount of the requested tax credit exceeds five million dollars ($5,000,000), the application shall also include the results of an audit, conducted by a certified public accountant licensed to practice in New Mexico, verifying that the expenditures have been made in compliance with the requirements of this section. If the requirements of this section have been complied with, subject to the provisions of Subsection E of this section, the taxation and revenue department shall approve the film production tax credit and issue a document granting the tax credit.

R. The film production company may apply all or a portion of the film production tax credit granted against personal income tax liability or corporate income tax liability. If the amount of the film production tax credit claimed exceeds the film production company's tax liability for the taxable year in which the credit is being claimed, the excess shall be refunded.

S. That amount of a film production tax credit for total payments as applied to direct production expenditures for the services of performing artists shall not exceed five million dollars ($5,000,000) for services rendered by nonresident performing artists and featured resident principal performing artists in a production. This limitation shall not apply to the services of background artists and resident performing artists who are not cast in industry standard featured principal performer roles.

T. As used in this section, "direct production expenditure":

(1) except as provided in Paragraph (2) of this subsection, means a transaction that is subject to taxation in New Mexico, including:

(a) payment of wages, fringe benefits or fees for talent, management or labor to a person who is a New Mexico resident;

(b) payment for wages and per diem for a performing artist who is not a New Mexico resident and who is directly employed by the film production company; provided that the film production company deducts and remits, or causes to be deducted and remitted, income tax from the first day of services rendered in New Mexico at the maximum rate pursuant to the Withholding Tax Act [Chapter 7, Article 3 NMSA 1978];

(c) payment to a personal services business for the services of a performing artist if: 1) the personal services business pays gross receipts tax in New Mexico on the portion of those payments qualifying for the tax credit; and 2) the film production company deducts and remits, or causes to be deducted and remitted, income tax at the maximum rate in New Mexico pursuant to Subsection H of Section 7-3A-3 NMSA 1978 on the portion of those payments qualifying for the tax credit paid to a personal services business where the performing artist is a full or part owner of that business or subcontracts with a personal services business where the performing artist is a full or part owner of that business; and

(d) any of the following provided by a vendor: 1) the story and scenario to be used for a film; 2) set construction and operations, wardrobe, accessories and related services; 3) photography, sound synchronization, lighting and related services; 4) editing and related services; 5) rental of facilities and equipment; 6) leasing of vehicles, not including the chartering of aircraft for out-of-state transportation; however, New Mexico-based chartered aircraft for in-state transportation directly attributable to the production shall be considered a direct production expenditure; provided that only the first one hundred dollars ($100) of the daily expense of leasing a vehicle for passenger transportation on roadways in the state may be claimed as a direct production expenditure; 7) food or lodging; provided that only the first one hundred fifty dollars ($150) of lodging per individual per day is eligible to be claimed as a direct production expenditure; 8) commercial airfare if purchased through a New Mexico-based travel agency or travel company for travel to and from New Mexico or within New Mexico that is directly attributable to the production; 9) insurance coverage and bonding if purchased through a New Mexico-based insurance agent, broker or bonding agent; 10) services for an external audit upon submission of an application for a film production tax credit by an accounting firm that submits the application pursuant to this section; and 11) other direct costs of producing a film in accordance with generally accepted entertainment industry practice; and

(2) does not include an expenditure for:

(a) a gift with a value greater than twenty-five dollars ($25.00);

(b) artwork or jewelry, except that a work of art or a piece of jewelry may be a direct production expenditure if: 1) it is used in the film production; and 2) the expenditure is less than two thousand five hundred dollars ($2,500);

(c) entertainment, amusement or recreation;

(d) subcontracted goods or services provided by a vendor when subcontractors are not subject to state taxation, such as equipment and locations provided by the military, government and religious organizations; or

(e) a service provided by a person who is not a New Mexico resident and employed in an industry crew position, excluding a performing artist, where it is the standard entertainment industry practice for the film production company to employ a person for that industry crew position, except when the person who is not a New Mexico resident is hired or subcontracted by a vendor; and when the film production company, as determined by the division and when applicable in consultation with industry, provides: 1) reasonable efforts to hire resident crew; and 2) financial or promotional contributions toward education or work force development efforts in New Mexico, including at least one of the following: a payment to a New Mexico public education institution that administers at least one industry-recognized film or multimedia program, as determined by the division, in an amount equal to two and one-half percent of payments made to nonresidents in approved positions employed by the vendor; promotion of the New Mexico film industry by directors, actors or executive producers affiliated with the production company's project through social media that is managed by the state; radio interviews facilitated by the division; enhanced screen credit acknowledgments; or related events that are facilitated, conducted or sponsored by the division.

U. As used in this section, "film production company" means a person that produces one or more films or any part of a film and that commences principal photography prior to January 1, 2016.

V. As used in this section, "vendor" means a person who sells or leases goods or services that are related to standard industry craft inventory, who has a physical presence in New Mexico and is subject to gross receipts tax pursuant to the Gross Receipts and Compensating Tax Act [Chapter 7, Article 9 NMSA 1978] and income tax pursuant to the Income Tax Act [Chapter 7, Article 2 NMSA 1978] or corporate income tax pursuant to the Corporate Income and Franchise Tax Act [Chapter 7, Article 2A NMSA 1978] but excludes a personal services business and services provided by nonresidents hired or subcontracted if the tasks and responsibilities are associated with:

(1) the standard industry job position of:

(a) a director;

(b) a writer;

(c) a producer;

(d) an associate producer;

(e) a co-producer;

(f) an executive producer;

(g) a production supervisor;

(h) a director of photography;

(i) a motion picture driver whose sole responsibility is driving;

(j) a production or personal assistant;

(k) a designer;

(l) a still photographer; or

(m) a carpenter and utility technician at an entry level; and

(2) nonstandard industry job positions and personal support services.

History: Laws 2002, ch. 36, 1; 2003, ch. 127, 1; 2005, ch. 104, 9; 2006, ch. 78, 1; 2007, ch. 172, 3; 2011, ch. 165, 1; 2011, ch. 177, 2; 2013, ch. 160, 5; 2015, ch. 143, 1.



Section 7-2F-1.1 - Short title.

7-2F-1.1. Short title.

Chapter 7, Article 2F NMSA 1978 may be cited as the "Film Production Tax Credit Act".

History: Laws 2011, ch. 165, 2 and Laws 2011, ch. 177, 3.



Section 7-2F-2 - Definitions.

7-2F-2. Definitions.

As used in the Film Production Tax Credit Act:

A. "affiliated person" means a person who directly or indirectly owns or controls, is owned or controlled by or is under common ownership or control with another person through ownership of voting securities or other ownership interests representing a majority of the total voting power of the entity;

B. "background artist" means a person who is not a performing artist but is a person of atmospheric business whose work includes atmospheric noise, normal actions, gestures and facial expressions of that person's assignment; or a person of atmospheric business whose work includes special abilities that are not stunts; or a substitute for another actor, whether photographed as a double or acting as a stand-in;

C. "commercial audiovisual product" means a film or a videogame intended for commercial exploitation;

D. "division" means the New Mexico film division of the economic development department;

E. "federal new markets tax credit program" means the tax credit program codified as Section 45D of the United States Internal Revenue Code of 1986, as amended;

F. "film" means a single medium or multimedia program, excluding advertising messages other than national or regional advertising messages intended for exhibition, that:

(1) is fixed on film, a digital medium, videotape, computer disc, laser disc or other similar delivery medium;

(2) can be viewed or reproduced;

(3) is not intended to and does not violate a provision of Chapter 30, Article 37 NMSA 1978; and

(4) is intended for reasonable commercial exploitation for the delivery medium used;

G. "fiscal year" means the state fiscal year beginning on July 1;

H. "industry crew" means a person in a position that is off-camera and who provides technical services during the physical production of a film. "Industry crew" does not include a writer, director, producer, background artist or performing artist;

I. "New Mexico resident" means an individual who is domiciled in this state during any part of the taxable year or an individual who is physically present in this state for one hundred eighty-five days or more during the taxable year; but any individual, other than someone who was physically present in the state for one hundred eighty-five days or more during the taxable year and who, on or before the last day of the taxable year, changed the individual's place of abode to a place without this state with the bona fide intention of continuing actually to abide permanently without this state is not a resident for the purposes of the Film Production Tax Credit Act for periods after that change of abode;

J. "performing artist" means an actor, on-camera stuntperson, puppeteer, pilot who is a stuntperson or actor, specialty foreground performer or narrator; and who speaks a line of dialogue, is identified with the product or reacts to narration as assigned. "Performing artist" does not include a background artist;

K. "personal services business" means a business organization, with or without physical presence, that receives payments pursuant to the Film Production Tax Credit Act for the services of a performing artist;

L. "physical presence" means a physical address in New Mexico from which a vendor conducts business, stores inventory or otherwise creates, assembles or offers for sale the product purchased or leased by a film production company and the business owner or an employee of the business is a resident;

M. "postproduction expenditure" means an expenditure for editing, Foley recording, automatic dialogue replacement, sound editing, special effects, including computer-generated imagery or other effects, scoring and music editing, beginning and end credits, negative cutting, soundtrack production, dubbing, subtitling or addition of sound or visual effects; but not including an expenditure for advertising, marketing, distribution or expense payments;

N. "principal photography" means the production of a film during which the main visual elements are created; and

O. "qualified production facility" means a building, or complex of buildings, building improvements and associated back-lot facilities in which films are or are intended to be regularly produced and that contain at least one:

(1) sound stage with contiguous, clear-span floor space of at least seven thousand square feet and a ceiling height of no less than twenty-one feet; or

(2) standing set that includes at least one interior, and at least five exteriors, built or re-purposed for film production use on a continual basis and is located on at least fifty acres of contiguous space designated for film production use.

History: 1978 Comp., 7-2F-2, enacted by Laws 2003, ch. 127, 2; 2005, ch. 104, 10; 2006, ch. 78, 2; 2007, ch. 172, 4; 2011, ch. 177, 4; 2013, ch. 160, 6; 2015, ch. 143, 2.



Section 7-2F-2.1 - Additional definitions.

7-2F-2.1. Additional definitions.

As used in Sections 7-2F-6 through 7-2F-12 NMSA 1978:

A. "direct production expenditure":

(1) except as provided in Paragraph (2) of this subsection, means a transaction that is subject to taxation in New Mexico, including:

(a) payment of wages, fringe benefits or fees for talent, management or labor to a person who is a New Mexico resident;

(b) payment for standard industry craft inventory when provided by a resident industry crew in addition to its industry crew services;

(c) payment for wages and per diem for a performing artist who is not a New Mexico resident and who is directly employed by a film production company; provided that the film production company deducts and remits, or causes to be deducted and remitted, income tax from the first day of services rendered in New Mexico at the maximum rate pursuant to the Withholding Tax Act [Chapter 7, Article 3 NMSA 1978];

(d) payment to a personal services business on the wages and per diem paid to a performing artist of the personal services business if: 1) the personal services business pays gross receipts tax in New Mexico on the portion of those payments qualifying for the tax credit; and 2) the film production company deducts and remits, or causes to be deducted and remitted, income tax at the maximum rate in New Mexico pursuant to Subsection H of Section 7-3A-3 NMSA 1978 on the portion of those payments qualifying for the tax credit paid to a personal services business where the performing artist is a full or part owner of that business or subcontracts with a personal services business where the performing artist is a full or part owner of that business; and

(e) any of the following provided by a vendor: 1) the story and scenario to be used for a film; 2) set construction and operations, wardrobe, accessories and related services; 3) photography, sound synchronization, lighting and related services; 4) editing and related services; 5) rental of facilities and equipment; 6) leasing of vehicles, not including the chartering of aircraft for out-of-state transportation; however, New Mexico-based chartered aircraft for in-state transportation directly attributable to the production shall be considered a direct production expenditure; provided that only the first one hundred dollars ($100) of the daily expense of leasing a vehicle for passenger transportation on roadways in the state may be claimed as a direct production expenditure; 7) food or lodging; provided that only the first one hundred fifty dollars ($150) of lodging per individual per day is eligible to be claimed as a direct production expenditure; 8) commercial airfare if purchased through a New Mexico-based travel agency or travel company for travel to and from New Mexico or within New Mexico that is directly attributable to the production; 9) insurance coverage and bonding if purchased through a New Mexico-based insurance agent, broker or bonding agent; 10) services for an external audit upon submission of an application for a film production tax credit by an accounting firm that submits the application pursuant to Subsection I of Section 7-2F-6 NMSA 1978; and 11) other direct costs of producing a film in accordance with generally accepted entertainment industry practice; and

(2) does not include an expenditure for:

(a) a gift with a value greater than twenty-five dollars ($25.00);

(b) artwork or jewelry, except that a work of art or a piece of jewelry may be a direct production expenditure if: 1) it is used in the film production; and 2) the expenditure is less than two thousand five hundred dollars ($2,500);

(c) entertainment, amusement or recreation; or

(d) subcontracted goods or services provided by a vendor when subcontractors are not subject to state taxation, such as equipment and locations provided by the military, government and religious organizations;

B. "film production company" means a person that produces one or more films or any part of a film and that commences principal photography on or after January 1, 2016; and

C. "vendor" means a person who sells or leases goods or services that are related to standard industry craft inventory, who has a physical presence in New Mexico and is subject to gross receipts tax pursuant to the Gross Receipts and Compensating Tax Act [Chapter 7, Article 9 NMSA 1978] and income tax pursuant to the Income Tax Act [Chapter 7, Article 2 NMSA 1978] or corporate income tax pursuant to the Corporate Income and Franchise Tax Act [Chapter 7, Article 2A NMSA 1978] but excludes a personal services business.

History: Laws 2015, ch. 143, 4; 2016, ch. 77, 2.



Section 7-2F-3 - Purposes; goals.

7-2F-3. Purposes; goals.

The purposes and goals of the Film Production Tax Credit Act are to:

A. establish the film industry as a permanent component of the economic base of New Mexico;

B. develop a pool of trained professionals and businesses in New Mexico to supply and support the film industry in the state;

C. increase employment of New Mexico residents;

D. improve the economic success of existing businesses in New Mexico; and

E. develop the infrastructure in the state necessary for a thriving film industry.

History: Laws 2011, ch. 165, 4; 2016, ch. 77, 3.



Section 7-2F-4 - Reporting; accountability.

7-2F-4. Reporting; accountability.

A. The economic development department shall:

(1) collect data to be used in an econometric tool that objectively assesses the effectiveness of the credits provided by the Film Production Tax Credit Act;

(2) track the direct expenditures for the credits;

(3) with the support and assistance of the legislative finance committee staff and the taxation and revenue department, review and assess the analysis developed in Paragraph (1) of this subsection and create a report for presentation to the revenue stabilization and tax policy committee and the legislative finance committee that provides an objective assessment of the effectiveness of the credits; and

(4) report annually to the revenue stabilization and tax policy committee and the legislative finance committee on aggregate approved tax credits made pursuant to the Film Production Tax Credit Act.

B. The division shall develop a form on which the taxpayer claiming a credit pursuant to the Film Production Tax Credit Act shall submit a report to accompany the taxpayer's application for that credit.

C. With respect to the production on which the application for a credit is based, the film production company shall report to the division at a minimum the following information:

(1) the total aggregate wages of the members of the New Mexico resident crew;

(2) the number of New Mexico residents employed;

(3) the total amount of gross receipts taxes paid;

(4) the total number of hours worked by New Mexico residents;

(5) the total expenditures made in New Mexico that do not qualify for the credit;

(6) the aggregate wages paid to the members of the nonresident crew while working in New Mexico; and

(7) other information deemed necessary by the division and economic development department to determine the effectiveness of the credit.

D. For purposes of assessing the effectiveness of a credit, the inability of the economic development department to aggregate data due to sample size shall not relieve the department of the requirement to report all relevant data to the legislature. The division shall provide notice to a film production company applying for a credit that information provided to the division may be revealed by the department in reports to the legislature.

History: Laws 2011, ch. 165, 5; 2015, ch. 143, 3; 2016, ch. 77, 4.



Section 7-2F-5 - Assignment.

7-2F-5. Assignment.

A. A film production company that is eligible to receive a credit pursuant to the Film Production Tax Credit Act may assign the payment of an authorized film production tax credit or a film and television tax credit to a third-party financial institution, or to an authorized third party, one time in a full or partial amount. If the parties to the assignment have complied with the procedures established by the taxation and revenue department for the assignment of a film production tax credit payment, the department shall remit to the institution that amount of tax credit approved by the department that would otherwise be remitted to the company.

B. For the purposes of this section:

(1) "authorized third party" means an entity that:

(a) holds the rights to a film for which a film production tax credit may be claimed; and

(b) initiates that film's production; and

(2) "financial institution" means:

(a) a fund purposely created to produce a film; or

(b) a bank, savings institution or credit union that is organized or chartered pursuant to the laws of New Mexico or the United States and that files a New Mexico income tax return.

History: Laws 2015, ch. 62, 1; 2016, ch. 77, 5.



Section 7-2F-6 - Film and television tax credit; film production companies that commence principal photography on or after January 1, 2016.

7-2F-6. Film and television tax credit; film production companies that commence principal photography on or after January 1, 2016.

A. The tax credit created by this section may be referred to as the "film and television tax credit".

B. An eligible film production company may apply for, and the taxation and revenue department may allow, subject to the limitation in Section 7-2F-12 NMSA 1978, a tax credit in an amount equal to twenty-five percent of:

(1) direct production expenditures made in New Mexico that:

(a) are directly attributable to the production in New Mexico of a film or commercial audiovisual product;

(b) are subject to taxation by the state of New Mexico;

(c) exclude direct production expenditures for which another taxpayer claims the film and television tax credit; and

(d) do not exceed the usual and customary cost of the goods or services acquired when purchased by unrelated parties. The secretary of taxation and revenue may determine the value of the goods or services for purposes of this section when the buyer and seller are affiliated persons or the sale or purchase is not an arm's length transaction; and

(2) postproduction expenditures made in New Mexico that:

(a) are directly attributable to the production of a commercial film or audiovisual product;

(b) are for postproduction services performed in New Mexico;

(c) are subject to taxation by the state of New Mexico;

(d) exclude postproduction expenditures for which another taxpayer claims the film and television tax credit; and

(e) do not exceed the usual and customary cost of the goods or services acquired when purchased by unrelated parties. The secretary of taxation and revenue may determine the value of the goods or services for purposes of this section when the buyer and seller are affiliated persons or the sale or purchase is not an arm's length transaction.

C. With respect to expenditures attributable to a production for which the film production company receives a tax credit pursuant to the federal new markets tax credit program, the percentage to be applied in calculating the film and television tax credit is twenty percent.

D. The film and television tax credit shall not be claimed with respect to direct production expenditures or postproduction expenditures for which the film production company has delivered a nontaxable transaction certificate pursuant to Section 7-9-86 NMSA 1978.

E. A production for which the film and televison tax credit is claimed pursuant to Paragraph (1) of Subsection B of this section shall contain an acknowledgment to the state of New Mexico in the end screen credits that the production was filmed in New Mexico, and a state logo provided by the division shall be included and embedded in the end screen credits of long-form narrative film productions and television episodes, unless otherwise agreed upon in writing by the film production company and the division.

F. To be eligible for the film and television tax credit, a film production company shall submit to the division information required by the division to demonstrate conformity with the requirements of the Film Production Tax Credit Act, including detailed information on each direct production expenditure and each postproduction expenditure. A film production company shall provide to the division a projection of the film and television tax credit claim the film production company plans to submit in the fiscal year. In addition, the film production company shall agree in writing:

(1) to pay all obligations the film production company has incurred in New Mexico;

(2) to post a notice at completion of principal photography on the website of the division that:

(a) contains production company information, including the name of the production, the address of the production company and contact information that includes a working phone number, fax number and email address for both the local production office and the permanent production office to notify the public of the need to file creditor claims against the film production company; and

(b) remains posted on the website until all financial obligations incurred in the state by the film production company have been paid;

(3) that outstanding obligations are not waived should a creditor fail to file;

(4) to delay filing of a claim for the film and television tax credit until the division delivers written notification to the taxation and revenue department that the film production company has fulfilled all requirements for the credit; and

(5) to submit a completed application for the film and television tax credit and supporting documentation to the division within one year of the close of the film production company's taxable year in which the expenditures in New Mexico were incurred for the registered project and that are included in the credit claim.

G. The division shall determine the eligibility of the company and shall report this information to the taxation and revenue department in a manner and at times the economic development department and the taxation and revenue department shall agree upon. The division shall also post on its website all information provided by the film production company that does not reveal revenue, income or other information that may jeopardize the confidentiality of income tax returns, including that the division shall report quarterly the projected amount of credit claims for the fiscal year.

H. To provide guidance to film production companies regarding the amount of credit capacity remaining in the fiscal year, the taxation and revenue department shall post monthly on that department's website the aggregate amount of credits claimed and processed for the fiscal year.

I. To receive a film and television tax credit, a film production company shall apply to the taxation and revenue department on forms and in the manner the department may prescribe. The application shall include a certification of the amount of direct production expenditures or postproduction expenditures made in New Mexico with respect to the film production for which the film production company is seeking the film and television tax credit; provided that for the film and television tax credit, the application shall be submitted within one year of the date of the last direct production expenditure in New Mexico or the last postproduction expenditure in New Mexico incurred within the film production company's taxable year. If the amount of the requested tax credit exceeds five million dollars ($5,000,000), the application shall also include the results of an audit, conducted by a certified public accountant licensed to practice in New Mexico, verifying that the expenditures have been made in compliance with the requirements of this section. If the requirements of this section have been complied with, subject to the provisions of Section 7-2F-12 NMSA 1978, the taxation and revenue department shall approve the film and television tax credit and issue a document granting the tax credit.

J. The film production company may apply all or a portion of the film and television tax credit granted against personal income tax liability or corporate income tax liability. If the amount of the film and television tax credit claimed exceeds the film production company's tax liability for the taxable year in which the credit is being claimed, the excess shall be refunded.

History: Laws 2015, ch. 143, 5; 2016, ch. 77, 6.



Section 7-2F-7 - Additional credit; television pilots and series.

7-2F-7. Additional credit; television pilots and series.

A. In addition to the credit provided by Section 7-2F-6 NMSA 1978, an additional five percent shall be applied in calculating the amount of the film and television tax credit to direct production expenditures, except as provided in Subsections C and D of this section, on:

(1) a standalone pilot intended for series television in New Mexico; and

(2) series television productions intended for commercial distribution with an order for at least six episodes in a single season; provided that the New Mexico budget for each of those six episodes is fifty thousand dollars ($50,000) or more.

B. A film production company applying for an additional credit pursuant to this section shall not be eligible for the additional credit pursuant to Section 7-2F-8 NMSA 1978.

C. Direct production expenditures that are payments to a nonresident performing artist in a standalone pilot shall not be eligible for the additional credit pursuant to this section.

D. Payments to a nonresident performing artist for a television series may be eligible for the additional credit pursuant to this section; provided that:

(1) a television series completes at least one season of the scheduled episodes for that series in New Mexico;

(2) the film production company certifies the intention to produce a subsequent season to the series described in Paragraph (1) of this subsection in New Mexico; and

(3) the film production company, or its parent company, produces or begins production of an additional eligible television series in New Mexico during the same film production company's taxable year as the television series. Payments to a nonresident performing artist for the additional television series may also be eligible for the additional credit pursuant to this section.

History: Laws 2015, ch. 143, 6; 2016, ch. 77, 7.



Section 7-2F-8 - Additional credit; qualified production facilities.

7-2F-8. Additional credit; qualified production facilities.

A. In addition to the credit provided by Section 7-2F-6 NMSA 1978, an additional five percent shall be applied in calculating the amount of the film and television tax credit to direct production expenditures that are directly attributable and paid to a New Mexico resident who is hired as industry crew, or who is hired as a producer, writer or director working directly with the physical production and has filed a New Mexico income tax return as a resident in the two previous taxable years. The direct production expenditures shall be on a production with a total new budget of:

(1) not more than thirty million dollars ($30,000,000) that shoots at least ten principal photography days in New Mexico at a qualified production facility; provided that a film production company shall:

(a) shoot at least seven of those days at a sound stage that is a qualified production facility and the remaining number of required days, if any, at a standing set that is a qualified production facility; and

(b) for each of the ten days, include industry crew working on the premises of those facilities for a minimum of eight hours within a twenty-four-hour period; or

(2) thirty million dollars ($30,000,000) or more that shoots at least fifteen principal photography days in New Mexico at a qualified production facility; provided that a film production company shall:

(a) shoot at least ten of those days at a sound stage that is a qualified production facility and the remaining number of required days, if any, at a standing set that is a qualified production facility; and

(b) for each day of the fifteen days, include industry crew working on the premises of the facility for a minimum of eight hours within a twenty-four-hour period.

B. A film production company that receives an additional credit pursuant to Section 7-2F-7 NMSA 1978 shall not be eligible for the additional credit pursuant to this section.

History: Laws 2015, ch. 143, 7; 2016, ch. 77, 8.



Section 7-2F-9 - Additional credit; nonresident industry crew.

7-2F-9. Additional credit; nonresident industry crew.

A film production company may apply for, and the taxation and revenue department may allow, subject to the limitation in this section, a tax credit in an amount equal to fifteen percent of the payment of wages, fringe benefits and per diem for nonresident industry crew; provided that:

A. the service for which payment is made is rendered in New Mexico;

B. payments for nonresident industry crew exclude payments for production designer, director of photography, line producer, costume designer, still unit photographer and driver whose sole responsibility is driving;

C. the number of nonresident industry crew shall be employed by the film production company in New Mexico, and shall be, as calculated by the division upon receipt of the first application for a film production tax credit and review of the project's New Mexico budget:

(1) four positions for up to two million dollars ($2,000,000) of the final New Mexico budget;

(2) one additional position for each additional one million dollars ($1,000,000) of the project's final New Mexico budget of at least two million dollars ($2,000,000) up to ten million dollars ($10,000,000);

(3) one additional position for each additional five million dollars ($5,000,000) of the project's final New Mexico budget of at least ten million dollars ($10,000,000) up to fifty million dollars ($50,000,000);

(4) one additional position for every additional ten million dollars ($10,000,000) of the project's final New Mexico budget of at least fifty million dollars ($50,000,000) and thereafter;

(5) eight additional positions, above the number of positions described in this subsection, for a television pilot episode that has not been ordered to series at the time of New Mexico production; provided that the film production company certifies to the division that the series is intended to be produced in New Mexico if the pilot is ordered to series; and

(6) no more than thirty positions; provided that, at the discretion of the division, up to and including ten additional positions may be permitted if five other films are being produced in New Mexico at the time of the film production company's production; and

D. the film production company makes financial or promotional contributions toward educational or work force development efforts in New Mexico as determined by the division, including:

(1) a payment to a New Mexico educational institution that administers at least one industry-recognized film or multimedia program, as determined by the division, equal to at least two and one-half percent of the direct production expenditures for the payment of wages, fringe benefits and per diem for nonresident industry crew made by the film production company to nonresident industry crew; or

(2) promotion of the New Mexico film industry by directors, actors or producers affiliated with the film production company's project through:

(a) social media that is managed by the state;

(b) radio interviews facilitated by the division;

(c) enhanced screen credit acknowledgments; or

(d) related events that are facilitated, conducted or sponsored by the division.

History: Laws 2015, ch. 143, 8.



Section 7-2F-10 - Payments for performing artists; credit limitation.

7-2F-10. Payments for performing artists; credit limitation.

That amount of a film and television tax credit for the total payments of direct production expenditures for the services of performing artists shall not exceed five million dollars ($5,000,000) for services rendered by nonresident performing artists and featured resident principal performing artists in a production. This limitation shall not apply to the services of background artists and resident performing artists who are not cast in industry standard featured principal performer roles.

History: Laws 2015, ch. 143, 9.



Section 7-2F-11 - Requirements to contract with certain vendors.

7-2F-11. Requirements to contract with certain vendors.

A. A film production company shall make reasonable efforts, as determined by the division, to contract with a specialized vendor whose ordinary course of business directly relates to a standard industry craft inventory and that:

(1) provides services;

(2) provides inventory, for sale or lease, that is maintained in New Mexico and represented by the specialized vendor; or

(3) subcontracts similar standard industry craft inventory from other businesses with or without physical presence.

B. If a film production company does not contract with a specialized vendor, but contracts with a vendor that provides services, does not sell or lease standard industry craft inventory and outsources inventory from out-of-state businesses for a film production company, the film production company shall provide documentation of reasonable efforts made to find a specialized vendor.

History: Laws 2015, ch. 143, 10.



Section 7-2F-12 - Credit claims; aggregate amount of claims allowed.

7-2F-12. Credit claims; aggregate amount of claims allowed.

A. A claim for a film and television tax credit shall be filed as part of a return filed pursuant to the Income Tax Act [Chapter 7, Article 2 NMSA 1978] or the Corporate Income and Franchise Tax Act [Chapter 7, Article 2A NMSA 1978] or an information return filed by a pass-through entity. The date a credit claim is received by the department shall determine the order that a credit claim is authorized for payment by the department. The aggregate amount of claims for a credit provided by the Film Production Tax Credit Act that may be authorized for payment in any fiscal year is fifty million dollars ($50,000,000) with respect to the direct production expenditures or postproduction expenditures made on film or commercial audiovisual products. A film production company that submits a claim for a film and television tax credit that is unable to receive the tax credit because the claims for the fiscal year exceed the limitation in this subsection shall be placed for the subsequent fiscal year at the front of a queue of credit claimants submitting claims in the subsequent fiscal year in the order of the date on which the credit was authorized for payment.

B. Except as otherwise provided in this section, credit claims authorized for payment pursuant to the Film Production Tax Credit Act shall be paid pursuant to provisions of the Tax Administration Act [Chapter 7, Article 1 NMSA 1978] to the taxpayer as follows:

(1) a credit claim amount of less than two million dollars ($2,000,000) per taxable year shall be paid immediately upon authorization for payment of the credit claim;

(2) a credit claim amount of two million dollars ($2,000,000) or more but less than five million dollars ($5,000,000) per taxable year shall be divided into two equal payments, with the first payment to be made immediately upon authorization of the payment of the credit claim and the second payment to be made twelve months following the date of the first payment; and

(3) a credit claim amount of five million dollars ($5,000,000) or more per taxable year shall be divided into three equal payments, with the first payment to be made immediately upon authorization of payment of the credit claim, the second payment to be made twelve months following the date of the first payment and the third payment to be made twenty-four months following the date of the first payment.

C. For a fiscal year in which the amount of total credit claims authorized for payment is less than the aggregate amount of credit claims that may be authorized for payment pursuant to this section, the next scheduled payments for credit claims authorized for payment pursuant to Subsection B of this section shall be accelerated for payment for that fiscal year and shall be paid to a taxpayer pursuant to the Tax Administration Act and in the order in which outstanding payments are scheduled in the queue established pursuant to Subsections A and B of this section; provided that the total credit claims authorized for payment shall not exceed the aggregate amount of credit claims that may be authorized for payment pursuant to this section. If a partial payment is made pursuant to this subsection, the difference owed shall retain its original position in the queue.

D. Any amount of a credit claim that is carried forward pursuant to Subsection B of this section shall be subject to the limit on the aggregate amount of credit claims that may be authorized for payment pursuant to Subsection A of this section in the fiscal year in which that amount is paid.

E. A credit claim shall only be considered received by the department if the credit claim is made on a complete return filed after the close of the taxable year. All direct production expenditures and postproduction expenditures incurred during the taxable year by a film production company shall be submitted as part of the same income tax return and paid pursuant to this section. A credit claim shall not be divided and submitted with multiple returns or in multiple years.

F. For purposes of determining the payment of credit claims pursuant to this section, the secretary of taxation and revenue may require that credit claims of affiliated persons be combined into one claim if necessary to accurately reflect closely integrated activities of affiliated persons.

History: Laws 2015, ch. 143, 11.






Article 2G - New Mexico Filmmaker Tax Credit



Article 2H - Native American Veterans' Income Tax Settlement Fund

Section 7-2H-1 - Legislative findings.

7-2H-1. Legislative findings.

A. Native Americans have had a long history of serving their country through active duty in the armed forces of the United States during periods of both war and peace and have made great sacrifices in serving their country through active duty in the military during periods of war and peace.

B. Native American veterans domiciled within the boundaries of their tribal lands or their spouse's tribal lands during their periods of active military service may have been exempt from paying state personal income taxes on their military income, but may have had state personal income taxes withheld from their military income.

C. Native American veterans now are barred by the state statute of limitations from claiming refunds of state personal income taxes that may have been withheld from their military income when they were domiciled within the boundaries of their tribal lands or their spouse's tribal lands during the period of their active military duty, and even if not barred by the statute of limitations, the passage of time extending to decades will make it difficult for many Native American veterans to meet strict standards of proof that they are entitled to a refund of withheld state personal income taxes.

D. It is incumbent upon the state to ensure that it was not unjustly enriched by the withholding of state personal income taxes from Native American veterans who were domiciled within the boundaries of their tribal lands or their spouse's tribal lands during the period of their active military duty, and the state should implement a feasible means of refunding to Native American veterans any state personal income taxes that were withheld from military income while they were domiciled within the boundaries of their tribal lands or their spouse's tribal lands during the period of their active military duty.

History: Laws 2008, ch. 89, 1; 2009, ch. 289, 1.



Section 7-2H-2 - Definition.

7-2H-2. Definition.

As used in Chapter 7, Article 2H NMSA 1978, "fund" means the Native American veterans' income tax settlement fund.

History: Laws 2008, ch. 89, 2; 2009, ch. 289, 2.



Section 7-2H-3 - Native American veterans' income tax settlement fund; created; purpose; appropriations.

7-2H-3. Native American veterans' income tax settlement fund; created; purpose; appropriations.

A. The "Native American veterans' income tax settlement fund" is created as a nonreverting fund in the state treasury and shall be administered by the taxation and revenue department. The fund shall consist of money that is appropriated or donated or that otherwise accrues to the fund.

B. The taxation and revenue department shall establish procedures and adopt rules as required to administer the fund and to make settlement payments from the fund as approved by the secretary of taxation and revenue.

C. Money in the fund is appropriated to the taxation and revenue department to make settlement payments to Native American veterans who were domiciled within the boundaries of their tribal lands or their spouse's tribal lands during the period of their active military duty and had state personal income taxes withheld from their military income, or to their heirs pursuant to applicable law. Settlement payments shall include the amount of state personal income taxes withheld from eligible Native American veterans that have not been previously refunded to the veterans and interest on the amount withheld from the date of withholding computed on a daily basis at the rate specified for individuals pursuant to Section 6621 of the Internal Revenue Code of 1986. No settlement payments shall be made for any taxable year for which a refund claim may be timely filed with the taxation and revenue department, or for which an application for settlement is received after December 31, 2012. Money shall be disbursed from the fund only on warrant of the secretary of finance and administration upon vouchers signed by the secretary of taxation and revenue or the secretary's authorized representative. Any unexpended or unencumbered balance remaining in the fund at the end of a fiscal year shall not revert to the general fund.

D. Beginning in fiscal year 2010 and in subsequent fiscal years, not more than five percent of the fund is appropriated from the fund to the taxation and revenue department for expenditure in the fiscal year in which it is appropriated to administer the fund. Any unexpended or unencumbered balance remaining at the end of any fiscal year shall revert to the fund.

E. Beginning in fiscal year 2010 and in subsequent fiscal years, not more than five percent of the fund is appropriated from the fund to the veterans' services department for expenditure in the fiscal year in which it is appropriated to assist in outreach and public relations and in determining eligibility for settlement payments. Any unexpended or unencumbered balance remaining at the end of any fiscal year shall revert to the fund.

History: Laws 2008, ch. 89, 3; 2009, ch. 289, 3.



Section 7-2H-4 - Duties of the secretary.

7-2H-4. Duties of the secretary.

A. The secretary of veterans' services shall conduct a study in cooperation with the taxation and revenue department to determine whether Native American veterans who were domiciled within the boundaries of their tribal lands or their spouse's tribal lands during the period of their active military duty had state personal income taxes withheld from their military income and if so, to determine the amount of such state personal income taxes withheld and the number and identity of Native American veterans or their survivors affected by the withholding of such state personal income taxes.

B. The secretary of taxation and revenue and the secretary of veterans' services shall promulgate rules for a state program to compensate Native American veterans or their survivors for state personal income taxes withheld from military income while on active military duty and domiciled within the boundaries of the veteran's or the veteran's spouse's tribal lands.

C. The secretary of taxation and revenue shall report to the appropriate interim legislative committee no later than October 1 of each year regarding estimates of the amount of state personal income taxes withheld from the military income of Native American veterans domiciled on their respective tribal lands, the number of Native American veterans or their survivors affected by such withholding of state personal income taxes, total expenditures from the fund for the previous fiscal year and the anticipated appropriations to the fund needed to pay for settlements to be entered into for the next fiscal year.

History: Laws 2008, ch. 89, 4; 2009, ch. 289, 4.






Article 3 - Income Tax Withholding

Section 7-3-1 - Short title.

7-3-1. Short title.

Chapter 7, Article 3 NMSA 1978 may be cited as the "Withholding Tax Act".

History: 1953 Comp., 72-15-49, enacted by Laws 1961, ch. 243, 1; 1979, ch. 29, 1.



Section 7-3-2 - Definitions.

7-3-2. Definitions.

As used in the Withholding Tax Act:

A. "department" means the taxation and revenue department, the secretary of taxation and revenue or any employee of the department exercising authority lawfully delegated to that employee by the secretary;

B. "employee" means either an individual domiciled within the state who performs services either within or without the state for an employer or, to the extent permitted by law, an individual domiciled outside of the state who performs services within the state for an employer;

C. "employer" means a person or an officer, agent or employee of that person having control of the payment of wages, doing business in or deriving income from sources within the state for whom an individual performs or performed any service as the employee of that person, except that if the person for whom the individual performs or performed the services does not have control over the payment of the wages for such services, "employer" means the person having control of the payment of wages;

D. "Internal Revenue Code" means the Internal Revenue Code of 1986, as amended;

E. "payee" means an individual to whom a payor is making a pension or annuity payment;

F. "payor" means a person making payment of a pension or annuity to an individual domiciled in New Mexico;

G. "payroll period" means a period for which a payment of wages is made to an employee by the employee's employer;

H. "person" means an individual, a club, a company, a cooperative association, a corporation, an estate, a firm, a joint venture, a partnership, a receiver, a syndicate, a trust or other association, a limited liability company, a limited liability partnership or a gas, water or electric utility owned or operated by a county or municipality and, to the extent permitted by law, a federal, state or other governmental unit or subdivision or an agency, a department or an instrumentality thereof;

I. "wagerer" means any person who receives winnings that are subject to withholding;

J. "wages" means remuneration in cash or other form for services performed by an employee for an employer;

K. "winnings that are subject to withholding" means "winnings which are subject to withholding" as that term is defined in Section 3402 of the Internal Revenue Code;

L. "withholdee" means:

(1) an individual domiciled in New Mexico receiving a pension or annuity from which an amount of tax is deducted and withheld pursuant to the Withholding Tax Act;

(2) an employee; and

(3) a wagerer; and

M. "withholder" means a payor, an employer or any person required to deduct and withhold from winnings that are subject to withholding.

History: 1978 Comp., 7-3-2, enacted by Laws 1990, ch. 64, 1; 1996, ch. 16, 3; 1999, ch. 14, 1; 2000, ch. 33, 3; 2002, ch. 9, 1; 2010, ch. 53, 3.



Section 7-3-3 - Tax withheld at source.

7-3-3. Tax withheld at source.

A. Every employer who deducts and withholds a portion of an employee's wages for payment of income tax under the provisions of the Internal Revenue Code shall deduct and withhold an amount for each payroll period computed from a state withholding tax table furnished by the department; provided:

(1) if the employee instructs the employer to withhold a greater amount, the employer shall deduct and withhold the greater amount;

(2) if the employee is not a resident of New Mexico and is to perform services in New Mexico for fifteen or fewer days cumulatively during the calendar year, the employer is not required to deduct and withhold an amount from that employee's wages; and

(3) if the aggregate monthly amount withheld under this section would be less than one dollar ($1.00) for an employee, the employer shall not be required to deduct and withhold wages in regard to that employee.

B. The department shall devise and furnish a state withholding tax table based on statutes made and provided to employers required to withhold amounts under this section. This table shall be devised to provide for a yearly aggregate withholding that will approximate the state income tax liability of average taxpayers in each exemption category.

C. If an individual requests in writing that the payor deduct and withhold an amount from the amount of the pension or annuity due the individual, the payor making payment of a pension or annuity to an individual domiciled in New Mexico shall deduct and withhold the amount requested to be deducted and withheld, provided that the payor is not required to deduct and withhold any amount less than ten dollars ($10.00) per payment. The written request shall include the payee's name, current address, taxpayer identification number and, if applicable, the contract, policy or account number to which the request applies.

D. Every person in New Mexico who is required by the provisions of the Internal Revenue Code to deduct and withhold federal tax from payment of winnings that are subject to withholding shall deduct and withhold from such payment a tax in an amount equal to six percent of the winnings, except that an Indian nation, tribe or pueblo or an agency, department, subdivision or instrumentality thereof is not required to deduct or withhold from payments made to members or spouses of members of that Indian nation, tribe or pueblo.

History: 1953 Comp., 72-15-51, enacted by Laws 1961, ch. 243, 3; 1990, ch. 64, 2; 1995, ch. 11, 9; 1996, ch. 16, 4.



Section 7-3-4 - Deductions considered taxes.

7-3-4. Deductions considered taxes.

Amounts deducted under the provisions of the Withholding Tax Act shall be a collected tax. No employee shall have a right of action against the employer for any amount deducted and withheld from the employee's wages. No individual who has instructed a payor to deduct and withhold an amount from the pension or annuity due that individual shall have a right of action against a payor for any amount deducted and withheld pursuant to the instruction. No wagerer who receives winnings that are subject to withholding shall have a right of action against the person who deducted and withheld an amount from the wagerer's winnings for the amount deducted and withheld.

History: 1953 Comp., 72-15-52, enacted by Laws 1961, ch. 243, 4; 1971, ch. 27, 1; 1990, ch. 64, 3; 1996, ch. 16, 5.



Section 7-3-5 - Withholder liable for amounts deducted and withheld; exceptions.

7-3-5. Withholder liable for amounts deducted and withheld; exceptions.

Every withholder shall be liable for amounts required to be deducted and withheld by the Withholding Tax Act regardless of whether the amounts were in fact deducted and withheld, except that:

A. if the withholder fails to deduct and withhold the required amounts and if the tax against which the required amounts would have been credited is paid, the withholder shall not be liable for those amounts not deducted and withheld; or

B. if the withholder's failure to deduct and withhold the required amounts was due to reasonable cause, the withholder shall not be liable for amounts not deducted and withheld.

History: 1953 Comp., 72-15-53, enacted by Laws 1961, ch. 243, 5; 1990, ch. 64, 4; 1999, ch. 14, 2; 2010, ch. 53, 4.



Section 7-3-6 - Date payment due.

7-3-6. Date payment due.

Taxes withheld under the provisions of the Withholding Tax Act must be paid on or before the twenty-fifth day of the month following the month when the taxes were required to be withheld.

History: 1978 Comp., 7-3-6, enacted by Laws 1969, ch. 25, 1; 2000, ch. 33, 4; 2010, ch. 53, 5.



Section 7-3-7 - Statements of withholding.

7-3-7. Statements of withholding.

A. Except for employers required to file quarterly withholding information returns pursuant to the Withholding Tax Act or required to file a wage and contribution report to the workforce solutions department pursuant to Section 51-1-12 NMSA 1978, every employer shall file an annual statement of withholding for each employee. This statement shall be in a form prescribed by the department and shall be filed with the department on or before the last day of February of the year following that for which the statement is made. It shall include the total compensation paid the employee and the total amount of tax withheld for the calendar year or portion of a calendar year if the employee has worked less than a full calendar year.

B. Except for payors who file the quarterly withholding information returns pursuant to the Withholding Tax Act, every payor shall file an annual statement of withholding for each individual from whom some portion of a pension or an annuity has been deducted and withheld by that payor. This statement shall be in a form prescribed by the department and shall be filed with the department on or before the last day of February of the year following that for which the statement is made. It shall include the total amount of pension or annuity paid to the individual and the amount of tax withheld for the calendar year.

C. Every person required to deduct and withhold tax from a payment of winnings that are subject to withholding shall file an annual statement of withholding for each wagerer from whom some portion of a payment of winnings has been deducted and withheld by that person. The statement shall be in a form prescribed by the department and shall be filed with the department on or before the last day of February of the year following that for which the statement is made. It shall include the total amount of winnings paid to the individual and the amount of tax withheld for the calendar year. The department may also require any person who is required to submit an information return to the internal revenue service regarding the winnings of another person to submit copies of the return to the department.

History: 1953 Comp., 72-15-56, enacted by Laws 1961, ch. 243, 8; 1990, ch. 64, 5; 1996, ch. 16, 6; 2010, ch. 53, 6.



Section 7-3-8 - Copy of the statement of withholding to be furnished the withholdee.

7-3-8. Copy of the statement of withholding to be furnished the withholdee.

A copy of the annual statement of withholding shall be furnished to the withholdee by the withholder on or before January 31 of the year following that for which the statement is made.

History: 1953 Comp., 72-15-57, enacted by Laws 1961, ch. 243, 9; 1990, ch. 64, 6.



Section 7-3-9 - Withheld amounts credited against tax.

7-3-9. Withheld amounts credited against tax.

The entire amount of income upon which tax was deducted and withheld shall be included in the gross income of the withholdee for state income tax purposes. The amount of tax deducted and withheld under the provisions of the Withholding Tax Act during the taxable year shall be credited against any state income tax liability for that taxable year.

History: 1953 Comp., 72-15-59, enacted by Laws 1961, ch. 243, 11; 1990, ch. 64, 7.



Section 7-3-10 - Voluntary submission to act.

7-3-10. Voluntary submission to act.

Any employee whose participation under the Withholding Tax Act is not mandatory may subject himself or herself to its provisions with the consent of the employer.

History: 1953 Comp., 72-15-66, enacted by Laws 1961, ch. 243, 18; 1990, ch. 64, 8.



Section 7-3-11 - Acts to be performed by agents; liability of third parties.

7-3-11. Acts to be performed by agents; liability of third parties.

A. When a fiduciary, agent or other person has the control, receipt, custody or disposal of or pays the wages of an employee or group of employees employed by one or more employers and the fiduciary, agent or other person has been designated by the United States secretary of the treasury to perform such acts as are required of employers for federal withholding purposes under the Internal Revenue Code, the fiduciary, agent or other person shall perform the acts required of employers by the provisions of the Withholding Tax Act. All provisions of Chapter 7 NMSA 1978 applicable in respect to an employer shall be applicable to a fiduciary, agent or other person so designated, but the employer, unless provided otherwise by law, for whom the fiduciary, agent or other person acts shall remain subject to the provisions of Chapter 7 NMSA 1978 applicable in respect to employers.

B. For purposes of the Withholding Tax Act, if a lender, surety or other person who is not an employer under the Withholding Tax Act with respect to an employee or group of employees, pays wages directly to the employee or group of employees employed by one or more employers or to an agent on behalf of the employee or employees, the lender, surety or other person shall be liable in its own person and estate to the state of New Mexico in a sum equal to the taxes required to be deducted and withheld from those wages by the employer. Any amount paid pursuant to this subsection shall be credited against the liability of the employer.

History: 1978 Comp., 7-3-11, enacted by Laws 1990, ch. 64, 9.



Section 7-3-13 - Withholding information return required; penalty.

7-3-13. Withholding information return required; penalty.

A. An employer that has more than fifty employees and is not required to file an unemployment insurance tax form with the workforce solutions department or a payor shall file quarterly a withholding information return with the department on or before the last day of the month following the close of the calendar quarter.

B. The quarterly withholding information return required by this section shall contain all information required by the department, including:

(1) each employee's or payee's social security number;

(2) each employee's or payee's name;

(3) each employee's or payee's gross wages, pensions or annuity payments;

(4) each employee's or payee's state income tax withheld; and

(5) the workers' compensation fees due on behalf of each employee or payee.

C. Each quarterly withholding information return shall be filed with the department using a department-approved electronic medium.

D. Any employer or payor required to file the quarterly withholding information return who fails to do so by the due date or to file the return in accordance with Subsection C of this section is subject to a penalty in the amount of fifty dollars ($50.00).

History: Laws 2010, ch. 53, 7.






Article 3A - Oil and Gas Proceeds and Pass-Through Entity Withholding Tax

Section 7-3A-1 - Short title.

7-3A-1. Short title.

Chapter 7, Article 3A NMSA 1978 may be referred to as the "Oil and Gas Proceeds and Pass-Through Entity Withholding Tax Act".

History: 1978 Comp., 7-3A-1, enacted by Laws 2003, ch. 86, 4; 2010, ch. 53, 8.



Section 7-3A-2 - Definitions.

7-3A-2. Definitions.

As used in the Oil and Gas Proceeds and Pass-Through Entity Withholding Tax Act:

A. "department" means the taxation and revenue department, the secretary of taxation and revenue or any employee of the department exercising authority lawfully delegated to that employee by the secretary;

B. "Internal Revenue Code" means the Internal Revenue Code of 1986, as amended;

C. "net income" means, for any pass-through entity:

(1) in the case of an owner that is taxed as a corporation for federal income tax purposes, "net income" as defined in the Corporate Income and Franchise Tax Act [Chapter 7, Article 2A NMSA 1978]; and

(2) for all other owners, "net income" as defined in the Income Tax Act;

D. "oil and gas" means crude oil, natural gas, liquid hydrocarbons or any combination thereof, or carbon dioxide;

E. "oil and gas proceeds" means any amount derived from oil and gas production from any well located in New Mexico and payable as royalty interest, overriding royalty interest, production payment interest, working interest or any other obligation expressed as a right to a specified interest in the cash proceeds received from the sale of oil and gas production or in the cash value of that production, subject to all taxes withheld therefrom pursuant to law; "oil and gas proceeds" excludes "net profits interest" and other types of interest the extent of which cannot be determined with reference to a specified share of the oil and gas production and excludes any amounts deducted by the remitter from payments to interest owners or paid by interest owners to the remitter that are for expenses related to the production from the well or cessation of production from the well for which the interest owner is liable;

F. "owner" means a partner in a partnership not taxed as a corporation for federal income tax purposes for the taxable year, a shareholder of an S corporation or of a corporation other than an S corporation that is not taxed as a corporation for federal income tax purposes for the taxable year, a member of a limited liability company or any similar person holding an ownership interest in any pass-through entity. "Owner" also means a performing artist to whom payments are due from a personal services business;

G. "partnership" means a combination of persons, including a partnership, joint venture, common trust fund, association, pool or working agreement, or any other combination of persons that is treated as a partnership for federal income tax purposes;

H. "pass-through entity" means a personal services business or any other business association other than:

(1) a sole proprietorship;

(2) an estate or trust that does not distribute income to beneficiaries;

(3) a corporation, limited liability company, partnership or other entity not a sole proprietorship taxed as a corporation for federal income tax purposes for the taxable year;

(4) a partnership that is organized as an investment partnership in which the partners' income is derived solely from interest, dividends and sales of securities;

(5) a single member limited liability company that is treated as a disregarded entity for federal income tax purposes; or

(6) a publicly traded partnership as defined in Subsection (b) of Section 7704 of the Internal Revenue Code;

I. "person" means an individual, club, company, cooperative association, corporation, estate, firm, joint venture, partnership, receiver, syndicate, trust or other association, limited liability company, limited liability partnership or gas, water or electric utility owned or operated by a county or municipality and, to the extent permitted by law, a federal, state or other governmental unit or subdivision or an agency, a department or an instrumentality thereof;

J. "personal services business" means a business organization that receives payments for the services of a performing artist for purposes of the film production tax credit;

K. "remittee" means a person that is entitled to payment of oil and gas proceeds by a remitter; and

L. "remitter" means a person that pays oil and gas proceeds to any remittee.

History: 1978 Comp., 7-3A-2, enacted by Laws 2003, ch. 86, 5; 2010, ch. 53, 9; 2011, ch. 177, 5; 2012, ch. 40, 1.



Section 7-3A-3 - Withholding from oil and gas proceeds and net income.

7-3A-3. Withholding from oil and gas proceeds and net income.

A. Except as otherwise provided in this section, a remitter shall deduct and withhold from each payment of oil and gas proceeds being made to a remittee for each quarter an amount equal to the rate specified in Subsection D of this section multiplied by the amount prior to withholding that otherwise would have been payable to the remittee.

B. Except as otherwise provided in this section, a pass-through entity shall deduct and withhold from each owner's allocable share of net income for that calendar year an amount equal to the rate specified in Subsection D of this section multiplied by the owner's allocable share of that net income, reduced, but not below zero, by the amount required to be withheld from the owner's allocable share of net income under Subsection A of this section.

C. The obligation to deduct and withhold from payments or allocable net income as provided in Subsections A and B of this section does not apply to payments that are made to:

(1) a corporation whose principal place of business is in New Mexico or an individual who is a resident of New Mexico;

(2) remittees with a New Mexico address as shown on internal revenue service form 1099-Misc or a successor form or on a pro forma 1099-Misc or a successor form for those entities that do not receive an internal revenue service form 1099-Misc;

(3) the United States, this state or any agency, instrumentality or political subdivision of either;

(4) any federally recognized Indian nation, tribe or pueblo or any agency, instrumentality or political subdivision thereof; or

(5) organizations that have been granted exemption from the federal income tax by the United States commissioner of internal revenue as organizations described in Section 501(c)(3) of the Internal Revenue Code. However, the obligation to deduct and withhold from payments of allocable net income to organizations identified in this paragraph applies if that income constitutes unrelated business income.

D. Except as provided in Subsection H of this section, the rate of withholding shall be set by a department directive; provided that the rate may not exceed the higher of the maximum bracket rate set by Section 7-2-7 NMSA 1978 for the taxable year or the maximum bracket rate set by Section 7-2A-5 NMSA 1978 for the taxable year; and provided further that remitters shall be given ninety days' notice of a change in the rate.

E. If a remitter receives oil and gas proceeds from which an amount has been deducted and withheld pursuant to the Oil and Gas Proceeds and Pass-Through Entity Withholding Tax Act or a pass-through entity has deducted and withheld an amount pursuant to the Oil and Gas Proceeds and Pass-Through Entity Withholding Tax Act from the allocable share of net income of an owner that is also a pass-through entity, the remitter or payee pass-through entity may take credit for that amount in determining the amount the remitter or payee pass-through entity must withhold and deduct pursuant to this section.

F. If the amount to be withheld from all payments to a remittee in a calendar quarter has not exceeded thirty dollars ($30.00) and a payment to a remittee is less than ten dollars ($10.00), no withholding is required. If the amount to be withheld from an owner's allocable share of net income in any calendar year is less than one hundred dollars ($100), no withholding is required.

G. Except as provided in Subsection H of this section, at the option of a remitter or pass-through entity, a remitter or pass-through entity may agree with a remittee or an owner that the remittee or owner pay the amount that the remitter or pass-through entity would have been required to withhold and remit to the department on behalf of the remittee or owner pursuant to the Oil and Gas Proceeds and Pass-Through Entity Withholding Tax Act. The payments by the remittee or owner shall be remitted on the dates set forth in Section 7-3A-6 NMSA 1978 on forms and in the manner required by the department.

H. Excluding wages, a personal services business shall deduct and withhold an amount equal to the owner's allocable share of net income multiplied by the highest rate for single individuals provided in Section 7-2-7 NMSA 1978.

I. If the remittee or owner is an insurance company and falls under the provisions of Section 59A-6-6 NMSA 1978, no withholding is required pursuant to this section.

History: 1978 Comp., 7-3A-3, enacted by Laws 2003, ch. 86, 6; 2010, ch. 53, 10; 2011, ch. 177, 6; 2012, ch. 40, 2.



Section 7-3A-4 - Deductions considered taxes.

7-3A-4. Deductions considered taxes.

Amounts deducted under the provisions of the Oil and Gas Proceeds and Pass-Through Entity Withholding Tax Act are a collected tax. A remittee who receives payment of oil and gas proceeds or an owner with an allocable share of net income does not have a right of action against the remitter or pass-through entity for the amount deducted and withheld from the oil and gas proceeds or an allocable share of net income.

History: 1978 Comp., 7-3A-4, enacted by Laws 2003, ch. 86, 7; 2010, ch. 53, 11; 2012, ch. 40, 3.



Section 7-3A-5 - Remitters and pass-through entities liable for amounts deducted and withheld; exceptions.

7-3A-5. Remitters and pass-through entities liable for amounts deducted and withheld; exceptions.

A. Every remitter or pass-through entity is liable for:

(1) amounts required to be deducted and withheld by the Oil and Gas Proceeds and Pass-Through Entity Withholding Tax Act regardless of whether the amounts were in fact deducted and withheld; and

(2) for the amounts that a remittee or an owner has agreed to remit pursuant to Subsection G of Section 7-3A-3 NMSA 1978, once the department has notified the remitter or pass-through entity that the remittee or owner has failed to remit.

B. A remitter or pass-through entity is not liable for amounts required to be deducted and withheld by the Oil and Gas Proceeds and Pass-Through Entity Withholding Tax Act but not deducted or withheld if:

(1) the remitter or pass-through entity fails to deduct and withhold the required amounts and if the tax against which the required amounts would have been credited is paid; or

(2) the remitter's or pass-through entity's failure to deduct and withhold the required amounts is due to reasonable cause.

History: 1978 Comp., 7-3A-5, enacted by Laws 2003, ch. 86, 8; 2010, ch. 53, 12; 2012, ch. 40, 4.



Section 7-3A-6 - Date payment due; form.

7-3A-6. Date payment due; form.

A. Amounts withheld under the provisions of the Oil and Gas Proceeds and Pass-Through Entity Withholding Tax Act by a remitter are due on or before the twenty-fifth day of the month following the end of the calendar quarter when the taxes were required to be withheld.

B. Amounts withheld under the provisions of the Oil and Gas Proceeds and Pass-Through Entity Withholding Tax Act by a pass-through entity are due on or before the due date of the federal tax return required for the pass-through entity.

C. The amount withheld shall be remitted on a form and in a manner required by the department, provided that amounts withheld and remitted from oil and gas proceeds are kept distinct from every other tax or withheld amount.

History: 1978 Comp., 7-3A-6, enacted by Laws 2003, ch. 86, 9; 2010, ch. 53, 13; 2012, ch. 40, 5.



Section 7-3A-7 - Statements of withholding.

7-3A-7. Statements of withholding.

A. Every remitter shall:

(1) file an annual statement of withholding for each remittee that:

(a) is in electronic format and includes a form 1099-Misc or a successor form or on a pro forma 1099-Misc or a successor form for those entities that do not receive an internal revenue service form 1099-Misc;

(b) is filed with the department on or before the last day of February of the year following that for which the statement is made; and

(c) includes the total oil and gas proceeds paid to the remittee and the total amount of tax withheld for the calendar year; and

(2) provide a copy of the annual statement of withholding to the remittee on or before February 15 of the year following the year for which the statement is made.

B. The department shall develop and adopt rules regarding the filing of a report pursuant to this section and the attachment of form 1099-Misc or a successor form or a pro forma 1099-Misc or a successor form, if the remitter is not able to file those forms in an electronic format.

C. Every remitter shall file an electronic report of the remittees who have certified that the remittee is responsible for filing the remittee's own oil and gas proceeds tax report and for paying the remittee's oil and gas proceeds tax liability due.

D. Every pass-through entity doing business in New Mexico shall:

(1) file an annual information return with the department that:

(a) is filed on or before: 1) the due date of the entity's federal return for the taxable year; or 2) if the entity's taxable year is a calendar year, if the entity is approved by the department to use electronic media for filing and if the entity uses electronic media to file the annual information return, the end of the month in which the entity's federal return is due;

(b) is signed by the business manager or one of the owners of the pass-through entity; and

(c) contains all information required by the department, including the pass-through entity's gross income; the pass-through entity's net income; the amount of each owner's allocable share of the pass-through entity's net income; and the name, address and tax identification number of each owner entitled to an allocable share of net income; and

(2) provide to each of its owners sufficient information to enable the owner to comply with the provisions of the Income Tax Act [Chapter 7, Article 2 NMSA 1978] and the Corporate Income and Franchise Tax Act [Chapter 7, Article 2A NMSA 1978] with respect to the owner's allocable share of net income.

E. The department shall compile each year the annual statements of withholding received from the remitters and the annual information returns received from pass-through entities and compare the compilations with the records of corporations, individuals, estates or trusts filing income tax returns.

History: 1978 Comp., 7-3A-7, enacted by Laws 2003, ch. 86, 10; 2010, ch. 53, 14; 2012, ch. 40, 6; 2015 (1st S.S.), ch. 2, 5.



Section 7-3A-8 - Withheld amounts credited against income tax.

7-3A-8. Withheld amounts credited against income tax.

The entire amount of oil and gas proceeds and an allocable share of net income upon which the tax was deducted and withheld or upon which payments were made by owners in lieu of withholding shall be included in the base income of the remittee for purposes of the Income Tax Act [Chapter 7, Article 2 NMSA 1978] and the Corporate Income and Franchise Tax Act [Chapter 7, Article 2A NMSA 1978]. The amount of tax deducted and withheld or payments made by owners in lieu of withholding pursuant to the Oil and Gas Proceeds and Pass-Through Entity Withholding Tax Act during the taxable year shall be credited against any income tax or corporate income tax due from the remittee or owner.

History: 1978 Comp., 7-3A-8, enacted by Laws 2003, ch. 86, 11; 2010, ch. 53, 15; 2012, ch. 40, 7.



Section 7-3A-9 - Interpretation of act; administration and enforcement of act; report to legislature.

7-3A-9. Interpretation of act; administration and enforcement of act; report to legislature.

A. The department shall interpret the provisions of the Oil and Gas Proceeds and Pass-Through Entity Withholding Tax Act.

B. The department shall administer and enforce the Oil and Gas Proceeds and Pass-Through Entity Withholding Tax Act, and the Tax Administration Act applies to the administration and enforcement of the Oil and Gas Proceeds and Pass-Through Entity Withholding Tax Act.

C. No later than December 1 of each year, the department shall submit a report to the legislature showing:

(1) the total amount of taxes withheld by remitters and paid to the department during the previous calendar year pursuant to the Oil and Gas Proceeds and Pass-Through Entity Withholding Tax Act; and

(2) the amount of taxes withheld by remitters pursuant to the Oil and Gas Proceeds and Pass-Through Entity Withholding Tax Act that were credited against income taxes or corporate income taxes by remittees during the previous calendar year.

History: 1978 Comp., 7-3A-9, enacted by Laws 2003, ch. 86, 12; 2010, ch. 53, 16; 2011, ch. 139, 1.






Article 4 - Division of Income for Tax Purposes

Section 7-4-1 - Short title.

7-4-1. Short title.

Chapter 7, Article 4 NMSA 1978 may be cited as the "Uniform Division of Income for Tax Purposes Act".

History: 1953 Comp., 72-15A-16, enacted by Laws 1965, ch. 203, 1; 1981, ch. 37, 47.



Section 7-4-2 - Definitions.

7-4-2. Definitions.

As used in the Uniform Division of Income for Tax Purposes Act:

A. "business income" means income arising from transactions and activity in the regular course of the taxpayer's trade or business and income from the disposition or liquidation of a business or segment of a business. "Business income" includes income from tangible and intangible property if the acquisition, management or disposition of the property constitute integral parts of the taxpayer's regular trade or business operations;

B. "commercial domicile" means the principal place from which the trade or business of the taxpayer is directed or managed;

C. "compensation" means wages, salaries, commissions and any other form of remuneration paid to employees for personal services;

D. "department" means the taxation and revenue department, the secretary of taxation and revenue or any employee of the department exercising authority lawfully delegated to that employee by the secretary;

E. "nonbusiness income" means all income other than business income;

F. "sales" means all gross receipts of the taxpayer not allocated under Sections 7-4-5 through 7-4-9 NMSA 1978 of the Uniform Division of Income for Tax Purposes Act;

G. "secretary" means the secretary of taxation and revenue or a division director delegated by the secretary; and

H. "state" means any state of the United States, the District of Columbia, the commonwealth of Puerto Rico, any territory or possession of the United States, and any foreign country or political subdivision thereof.

History: 1953 Comp., 72-15A-17, enacted by Laws 1965, ch. 203, 2; 1986, ch. 20, 55; 1999, ch. 47, 7.



Section 7-4-3 - Allocation and apportionment of income in general.

7-4-3. Allocation and apportionment of income in general.

Except as otherwise provided by law any taxpayer having income which is taxable both within and without this state, other than the rendering of purely personal services by an individual shall allocate and apportion his net income as provided in the Uniform Division of Income for Tax Purposes Act.

History: 1953 Comp., 72-15A-18, enacted by Laws 1965, ch. 203, 3; 1981, ch. 37, 48.



Section 7-4-4 - When taxable in another state.

7-4-4. When taxable in another state.

For purposes of allocation and apportionment of income under the Uniform Division of Income for Tax Purposes Act, a taxpayer is taxable in another state if:

A. in that state he is subject to a net income tax, a franchise tax measured by net income, a franchise tax for the privilege of doing business, or a corporate stock tax; or

B. that state has jurisdiction to subject the taxpayer to a net income tax, regardless of whether the state does or does not.

History: 1953 Comp., 72-15A-19, enacted by Laws 1965, ch. 203, 4.



Section 7-4-5 - Allocation of certain nonbusiness income.

7-4-5. Allocation of certain nonbusiness income.

Rents and royalties from real or tangible personal property, capital gains, interest, dividends, or patent or copyright royalties, to the extent that they constitute nonbusiness income, shall be allocated as provided in Sections 6 through 9 [7-4-6 to 7-4-9 NMSA 1978] of the Uniform Division of Income for Tax Purposes Act.

History: 1953 Comp., 72-15A-20, enacted by Laws 1965, ch. 203, 5.



Section 7-4-6 - Allocation of rents and royalties.

7-4-6. Allocation of rents and royalties.

A. Net rents and royalties from real property located in this state are allocable to this state.

B. Net rents and royalties from tangible personal property are allocable to this state:

(1) if and to the extent that the property is utilized in this state; or

(2) in their entirety if the taxpayer's commercial domicile is in this state and the taxpayer is not organized under the laws of or taxable in the state in which the property is utilized.

C. The extent of utilization of tangible personal property in a state is determined by multiplying the rents and royalties by a fraction, the numerator of which is the number of days of physical location of the property in the state during the rental or royalty period in the taxable year and the denominator of which is the number of days of physical location of the property everywhere during all rental or royalty periods in the taxable year. If the physical location of the property during the rental or royalty period is unknown or unascertainable by the taxpayer, tangible personal property is utilized in the state in which the property was located at the time the rental or royalty payer obtained possession.

History: 1953 Comp., 72-15A-21, enacted by Laws 1965, ch. 203, 6.



Section 7-4-7 - Allocation of capital gains and losses.

7-4-7. Allocation of capital gains and losses.

A. Capital gains and losses from sales of real property located in this state are allocable to this state.

B. Capital gains and losses from sales of tangible personal property are allocable to this state if:

(1) the property had a situs in this state at the time of the sale; or

(2) the taxpayer's commercial domicile is in this state and the taxpayer is not taxable in the state in which the property had a situs.

C. Capital gains and losses from sales of intangible personal property are allocable to this state if the taxpayer's commercial domicile is in this state.

History: 1953 Comp., 72-15A-22, enacted by Laws 1965, ch. 203, 7.



Section 7-4-8 - Allocation of interest and dividends.

7-4-8. Allocation of interest and dividends.

Interest and dividends are allocable to this state if the taxpayer's commercial domicile is in this state.

History: 1953 Comp., 72-15A-23, enacted by Laws 1965, ch. 203, 8.



Section 7-4-9 - Allocation of patent and copyright royalties.

7-4-9. Allocation of patent and copyright royalties.

A. Patent and copyright royalties are allocable to this state:

(1) if and to the extent that the patent or copyright is utilized by the payer in this state; or

(2) if and to the extent that the patent or copyright is utilized by the payer in a state in which the taxpayer is not taxable and the taxpayer's commercial domicile is in this state.

B. A patent is utilized in a state to the extent that it is employed in production, fabrication, manufacturing, or other processing in the state or to the extent that a patented product is produced in the state. If the basis of receipts from patent royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the patent is utilized in the state in which the taxpayer's commercial domicile is located.

C. A copyright is utilized in a state to the extent that printing or other publication originates in the state. If the basis of receipts from copyright royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the copyright is utilized in the state in which the taxpayer's commercial domicile is located.

History: 1953 Comp., 72-15A-24, enacted by Laws 1965, ch. 203, 9.



Section 7-4-10 - Apportionment of business income.

7-4-10. Apportionment of business income.

A. Except as provided in Subsections B and C of this section, all business income shall be apportioned to this state by multiplying the income by a fraction, the numerator of which is the property factor plus the payroll factor plus the sales factor and the denominator of which is three.

B. A taxpayer whose principal business activity in New Mexico is manufacturing may elect to have business income apportioned to this state:

(1) in the taxable year beginning on or after January 1, 2014 and prior to January 1, 2015, by multiplying the income by a fraction, the numerator of which is twice the sales factor plus the property factor plus the payroll factor and the denominator of which is four;

(2) in the taxable year beginning on or after January 1, 2015 and prior to January 1, 2016, by multiplying the income by a fraction, the numerator of which is three multiplied by the sales factor plus the property factor plus the payroll factor and the denominator of which is five;

(3) in the taxable year beginning on or after January 1, 2016 and prior to January 1, 2017, by multiplying the income by a fraction, the numerator of which is seven multiplied by the sales factor plus one and one-half multiplied by the property factor plus one and one-half multiplied by the payroll factor and the denominator of which is ten;

(4) in the taxable year beginning on or after January 1, 2017 and prior to January 1, 2018, by multiplying the income by a fraction, the numerator of which is eight multiplied by the sales factor plus the property factor plus the payroll factor and the denominator of which is ten; and

(5) in taxable years beginning on or after January 1, 2018, by multiplying the income by a fraction, the numerator of which is the total sales of the taxpayer in New Mexico during the taxable year and the denominator of which is the total sales of the taxpayer from any location within or outside of the state during the taxable year.

C. A taxpayer whose principal business activity in New Mexico is a headquarters operation may elect to have business income apportioned to this state by multiplying the income by a fraction, the numerator of which is the total sales of the taxpayer in New Mexico during the taxable year and the denominator of which is the total sales of the taxpayer from any location within or outside of the state during the taxable year.

D. To elect the method of apportionment provided by Subsection B or C of this section, the taxpayer shall notify the department of the election, in writing, no later than the date on which the taxpayer files the return for the first taxable year to which the election will apply. The election will apply to that taxable year and to each taxable year thereafter until the taxpayer notifies the department, in writing, that the election is terminated, except that the taxpayer shall not terminate the election until the method of apportioning business income provided by Subsection B or C of this section has been used by the taxpayer for at least three consecutive taxable years, including a total of at least thirty-six calendar months. The election will apply to the separately filed return of the taxpayer or the combined or consolidated return the taxpayer has elected to be included pursuant to Section 7-2A-8.3 or 7-2A-8.4 NMSA 1978.

E. For purposes of this section:

(1) "headquarters operation" means:

(a) the center of operations of a business: 1) where corporate staff employees are physically employed; 2) where centralized functions are performed, including administrative, planning, managerial, human resources, purchasing, information technology and accounting, but not including operating a call center; 3) the function and purpose of which is to manage and direct most aspects and functions of the business operations within a subdivided area of the United States; 4) from which final authority over regional or subregional offices, operating facilities and any other offices of the business are issued; and 5) including national and regional headquarters if the national headquarters is subordinate only to the ownership of the business or its representatives and the regional headquarters is subordinate to the national headquarters; or

(b) the center of operations of a business: 1) the function and purpose of which is to manage and direct most aspects of one or more centralized functions; and 2) from which final authority over one or more centralized functions is issued; and

(2) "manufacturing" means combining or processing components or materials to increase their value for sale in the ordinary course of business, but does not include:

(a) construction;

(b) farming;

(c) power generation, except for electricity generation at a facility other than one for which both location approval and a certificate of convenience and necessity are required prior to commencing construction or operation of the facility, pursuant to the Public Utility Act [Articles 1 through 6 and 8 through 13 of Chapter 62 NMSA 1978]; or

(d) processing natural resources, including hydrocarbons.

History: 1978 Comp., 7-4-10, enacted by Laws 1993, ch. 153, 1; 2001, ch. 57, 1; 2001, ch. 284, 3; 2001, ch. 337, 1; 2002, ch. 37, 6; 2009, ch. 147, 1; 2013, ch. 160, 7; 2015 (1st S.S.), ch. 2, 6.



Section 7-4-11 - Property factor for apportionment of business income.

7-4-11. Property factor for apportionment of business income.

The property factor is a fraction, the numerator of which is the average value of the taxpayer's real and tangible personal property owned or rented and used in this state during the tax period and the denominator of which is the average value of all the taxpayer's real and tangible personal property owned or rented and used during the tax period.

History: 1953 Comp., 72-15A-26, enacted by Laws 1965, ch. 203, 11.



Section 7-4-12 - Valuation of property for inclusion in property factor.

7-4-12. Valuation of property for inclusion in property factor.

Property owned by the taxpayer is valued at its original cost. Property rented by the taxpayer is valued at eight times the net annual rental rate. Net annual rate is the annual rental paid by the taxpayer less any annual rental rate received by the taxpayer from subrentals.

History: 1953 Comp., 72-15A-27, enacted by Laws 1965, ch. 203, 12.



Section 7-4-13 - Determination of average value of property for inclusion in property factor.

7-4-13. Determination of average value of property for inclusion in property factor.

The average value of property shall be determined by averaging the values at the beginning and ending of the tax period, but the department may require the averaging of monthly values during the tax period if reasonably required to reflect properly the average value of the taxpayer's property.

History: 1953 Comp., 72-15A-28, enacted by Laws 1965, ch. 203, 13; 1986, ch. 20, 56.



Section 7-4-14 - Payroll factor for apportionment of business income.

7-4-14. Payroll factor for apportionment of business income.

The payroll factor is a fraction, the numerator of which is the total amount paid in this state during the tax period by the taxpayer for compensation, and the denominator of which is the total compensation paid everywhere during the tax period.

History: 1953 Comp., 72-15A-29, enacted by Laws 1965, ch. 203, 14.



Section 7-4-15 - Determination of compensation for inclusion in payroll factor.

7-4-15. Determination of compensation for inclusion in payroll factor.

Compensation is paid in this state if:

A. the individual's service is performed entirely within the state; or

B. the individual's service is performed both within and without the state, but the service performed without the state is incidental to the individual's service within the state; or

C. some of the service is performed in the state and:

(1) the base of operations, or, if there is no base of operations, the place from which the service is directed or controlled is in the state; or

(2) the base of operations or the place from which the service is directed or controlled is not in any state in which some part of the service is performed, but the individual's residence is in this state.

History: 1953 Comp., 72-15A-30, enacted by Laws 1965, ch. 203, 15.



Section 7-4-16 - Sales factor for apportionment of business income.

7-4-16. Sales factor for apportionment of business income.

The sales factor is a fraction, the numerator of which is the total sales of the taxpayer in this state during the tax period, and the denominator of which is the total sales of the taxpayer everywhere during the tax period.

History: 1953 Comp., 72-15A-31, enacted by Laws 1965, ch. 203, 16.



Section 7-4-17 - Determination of sales in this state of tangible personal property for inclusion in sales factor.

7-4-17. Determination of sales in this state of tangible personal property for inclusion in sales factor.

Sales of tangible personal property are in this state if:

A. the property is delivered or shipped to a purchaser other than the United States government within this state regardless of the f. o. b. point or other conditions of the sale; or

B. the property is shipped from an office, store, warehouse, factory or other place of storage in this state and:

(1) the purchaser is the United States government; or

(2) the taxpayer:

(a) is not taxable in the state of the purchaser; and

(b) did not make an election for apportionment of business income pursuant to Subsection B or C of Section 7-4-10 NMSA 1978.

History: 1953 Comp., 72-15A-32, enacted by Laws 1965, ch. 203, 17; 2013, ch. 160, 8; 2015 (1st S.S.), ch. 2, 7.



Section 7-4-18 - Determination of sales in this state of other than tangible personal property for inclusion in sales factor.

7-4-18. Determination of sales in this state of other than tangible personal property for inclusion in sales factor.

Sales, other than sales of tangible personal property, are in this state if:

A. the income-producing activity is performed in this state; or

B. the income-producing activity is performed both in and outside this state and a greater proportion of the income-producing activity is performed in this state than in any other state, based on costs of performance.

History: 1953 Comp., 72-15A-33, enacted by Laws 1965, ch. 203, 18.



Section 7-4-19 - Equitable adjustment of standard allocation or apportionment.

7-4-19. Equitable adjustment of standard allocation or apportionment.

If the allocation and apportionment provisions of the Uniform Division of Income for Tax Purposes Act do not fairly represent the extent of the taxpayer's business activity in this state, the taxpayer may petition for, or the department may require, in respect to all or any part of the taxpayer's business activity, if reasonable:

A. separate accounting;

B. the exclusion of any one or more of the factors;

C. the inclusion of one or more additional factors which will fairly represent the taxpayer's business activity in this state; or

D. the employment of any other method to effectuate an equitable allocation and apportionment of the taxpayer's income.

History: 1953 Comp., 72-15A-34, enacted by Laws 1965, ch. 203, 19; 1977, ch. 249, 46; 1986, ch. 20, 57.



Section 7-4-20 - Agreements authorized in unusual cases.

7-4-20. Agreements authorized in unusual cases.

In circumstances within the scope of Section 7-4-19 NMSA 1978 and in other circumstances where the revenues of this state would not be adversely affected, the secretary is authorized to enter into an agreement in writing with any person with respect to apportionment and allocation of that person's income. Except upon a showing of fraud or misrepresentation of a material fact or a change in the statutory law, such agreement shall be conclusive. Any agreement, however, may be terminated by either party by written notice thereof to the other party at least ninety days before the beginning of the taxable year to which the termination applies.

History: 1953 Comp., 72-15A-35, enacted by Laws 1965, ch. 203, 20; 1981, ch. 37, 49; 1986, ch. 20, 58.



Section 7-4-21 - Construction of act.

7-4-21. Construction of act.

The Uniform Division of Income for Tax Purposes Act shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

History: 1953 Comp., 72-15A-36, enacted by Laws 1965, ch. 203, 21.






Article 5 - Multistate Tax Compact

Section 7-5-1 - Compact enacted and entered into.

7-5-1. Compact enacted and entered into.

The "Multistate Tax Compact" is enacted into law and entered into with all jurisdictions legally joining therein, in the form substantially as follows:

"MULTISTATE TAX COMPACT

Article I. Purposes.

The purposes of this compact are to:

1. Facilitate proper determination of state and local tax liability of multistate taxpayers, including the equitable apportionment of tax bases and settlement of apportionment disputes.

2. Promote uniformity or compatibility in significant components of tax systems.

3. Facilitate taxpayer convenience and compliance in the filing of tax returns and in other phases of tax administration.

4. Avoid duplicative taxation.

Article II. Definitions.

As used in this compact:

1. "State" means a state of the United States, the District of Columbia, the commonwealth of Puerto Rico, or any territory or possession of the United States.

2. "Subdivision" means any governmental unit or special district of a state.

3. "Taxpayer" means any corporation, partnership, firm, association, governmental unit or agency or person acting as a business entity in more than one state.

4. "Income tax" means a tax imposed on or measured by net income including any tax imposed on or measured by an amount arrived at by deducting expenses from gross income, one or more forms of which expenses are not specifically and directly related to particular transactions.

5. "Capital stock tax" means a tax measured in any way by the capital of a corporation considered in its entirety.

6. "Gross receipts tax" means a tax, other than a sales tax, which is imposed on or measured by the gross volume of business, in terms of gross receipts or in other terms, and in the determination of which no deduction is allowed which would constitute the tax an income tax.

7. "Sales tax" means a tax imposed with respect to the transfer for a consideration of ownership, possession or custody of tangible personal property or the rendering of services measured by the price of the tangible personal property transferred or services rendered and which is required by state or local law to be separately stated from the sales price by the seller, or which is customarily separately stated from the sales price, but does not include a tax imposed exclusively on the sale of a specifically identified commodity or article or class of commodities or articles.

8. "Use tax" means a nonrecurring tax, other than a sales tax, which (a) is imposed on or with respect to the exercise or enjoyment of any right or power over tangible personal property incident to the ownership, possession or custody of that property or the leasing of that property from another including any consumption, keeping, retention, or other use of tangible personal property and (b) is complementary to a sales tax.

9. "Tax" means an income tax, capital stock tax, gross receipts tax, sales tax, use tax, and any other tax which has a multistate impact, except that the provisions of Articles III, IV and V of this compact shall apply only to the taxes specifically designated therein and the provisions of Article IX of this compact shall apply only in respect to determinations pursuant to Article IV.

Article III. Elements of Income Tax Laws.

Taxpayer Option, State and Local Taxes.

1. Any taxpayer subject to an income tax whose income is subject to apportionment and allocation for tax purposes pursuant to the laws of a party state or pursuant to the laws of subdivisions in two or more party states may elect to apportion and allocate his income in the manner provided by the laws of such state or by the laws of such states and subdivisions without reference to this compact, or may elect to apportion and allocate in accordance with Article IV. This election for any tax year may be made in all party states or subdivisions thereof or in any one or more of the party states or subdivisions thereof without reference to the election made in the others. For the purposes of this paragraph, taxes imposed by subdivisions shall be considered separately from state taxes and the apportionment and allocation also may be applied to the entire tax base. In no instance wherein Article IV is employed for all subdivisions of a state may the sum of all apportionments and allocations to subdivisions within a state be greater than the apportionment and allocation that would be assignable to that state if the apportionment or allocation were being made with respect to a state income tax.

Taxpayer Option, Short Form.

2. Each party state or any subdivision thereof which imposes an income tax shall provide by law that any taxpayer required to file a return, whose only activities within the taxing jurisdiction consist of sales and do not include owning or renting real estate or tangible personal property, and whose dollar volume of gross sales made during the tax year within the state or subdivision, as the case may be, is not in excess of $100,000 may elect to report and pay any tax due on the basis of a percentage of such volume, and shall adopt rates which shall produce a tax which reasonably approximates the tax otherwise due. The multistate tax commission, not more than once in five years, may adjust the $100,000 figure in order to reflect such changes as may occur in the real value of the dollar, and such adjusted figure, upon adoption by the commission, shall replace the $100,000 figure specifically provided herein. Each party state and subdivision thereof may make the same election available to taxpayers additional to those specified in this paragraph.

Coverage.

3. Nothing in this Article relates to the reporting or payment of any tax other than an income tax.

Article IV. Division of Income.

1. As used in this Article, unless the context otherwise requires:

(a) "Business income" means income arising from transactions and activity in the regular course of the taxpayer's trade or business and includes income from tangible and intangible property if the acquisition, management, and disposition of the property constitute integral parts of the taxpayer's regular trade or business operations.

(b) "Commercial domicile" means the principal place from which the trade or business of the taxpayer is directed or managed.

(c) "Compensation" means wages, salaries, commissions and any other form of remuneration paid to employees for personal services.

(d) "Financial organization" means any bank, trust company, savings bank, industrial bank, land bank, safe deposit company, private banker, savings and loan association, credit union, cooperative bank, small loan company, sales finance company, investment company, or any type of insurance company.

(e) "Nonbusiness income" means all income other than business income.

(f) "Public utility" means any business entity (1) which owns or operates any plant, equipment, property, franchise, or license for the transmission of communications, transportation of goods or persons, except by pipeline, or the production, transmission, sale, delivery, or furnishing of electricity, water or steam; and (2) whose rates of charges for goods or services have been established or approved by a federal, state or local government or governmental agency.

(g) "Sales" means all gross receipts of the taxpayer not allocated under paragraphs of this Article.

(h) "State" means any state of the United States, the District of Columbia, the commonwealth of Puerto Rico, any territory or possession of the United States, and any foreign country or political subdivision thereof.

(i) "This state" means the state in which the relevant tax return is filed or, in the case of application of this Article to the apportionment and allocation of income for local tax purposes, the subdivision or local taxing district in which the relevant tax return is filed.

2. Any taxpayer having income from business activity which is taxable both within and without this state, other than activity as a financial organization or public utility or the rendering of purely personal services by an individual, shall allocate and apportion his net income as provided in this Article. If a taxpayer has income from business activity as a public utility but derives the greater percentage of his income from activities subject to this Article, the taxpayer may elect to allocate and apportion his entire net income as provided in this Article.

3. For purposes of allocation and apportionment of income under this Article, a taxpayer is taxable in another state if (1) in that state he is subject to a net income tax, a franchise tax measured by net income, a franchise tax for the privilege of doing business, or a corporate stock tax, or (2) that state has jurisdication [jurisdiction] to subject the taxpayer to a net income tax regardless of whether, in fact, the state does or does not.

4. Rents and royalties from real or tangible personal property, capital gains, interest, dividends or patent or copyright royalties, to the extent that they constitute nonbusiness income, shall be allocated as provided in paragraphs 5 through 8 of this Article.

5. (a) Net rents and royalties from real property located in this state are allocable to this state.

(b) Net rents and royalties from tangible personal property are allocable to this state: (1) if and to the extent that the property is utilized in this state, or (2) in their entirety if the taxpayer's commercial domicile is in this state and the taxpayer is not organized under the laws of or taxable in the state in which the property is utilized.

(c) The extent of utilization of tangible personal property in a state is determined by multiplying the rents and royalties by a fraction, the numerator of which is the number of days of physical location of the property in the state during the rental or royalty period in the taxable year and the denominator of which is the number of days of physical location of the property everywhere during all rental or royalty periods in the taxable year. If the physical location of the property during the rental or royalty period is unknown or unascertainable by the taxpayer, tangible personal property is utilized in the state in which the property was located at the time the rental or royalty payer obtained possession.

6. (a) Capital gains and losses from sales of real property located in this state are allocable to this state.

(b) Capital gains and losses from sales of tangible personal property are allocable to this state if (1) the property had a situs in this state at the time of the sale, or (2) the taxpayer's commercial domicile is in this state and the taxpayer is not taxable in the state in which the property had a situs.

(c) Capital gains and losses from sales of intangible personal property are allocable to this state if the taxpayer's commercial domicile is in this state.

7. Interest and dividends are allocable to this state if the taxpayer's commercial domicile is in this state.

8. (a) Patent and copyright royalties are allocable to this state: (1) if and to the extent that the patent or copyright is utilized by the payer in this state, or (2) if and to the extent that the patent [or] copyright is utilized by the payer in a state in which the taxpayer is not taxable and the taxpayer's commercial domicile is in this state.

(b) A patent is utilized in a state to the extent that it is employed in production, fabrication, manufacturing, or other processing in the state or to the extent that a patented product is produced in the state. If the basis of receipts from patent royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the patent is utilized in the state in which the taxpayer's commercial domicile is located.

(c) A copyright is utilized in a state to the extent that printing or other publication originates in the state. If the basis of receipts from copyright royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the copyright is utilized in the state in which the taxpayer's commercial domicile is located.

9. All business income shall be apportioned to this state by multiplying the income by a fraction, the numerator of which is the property factor plus the payroll factor plus the sales factor, and the denominator of which is three.

10. The property factor is a fraction, the numerator of which is the average value of the taxpayer's real and tangible personal property owned or rented and used in this state during the tax period and the denominator of which is the average value of all the taxpayer's real and tangible personal property owned or rented and used during the tax period.

11. Property owned by the taxpayer is valued at its original cost. Property rented by the taxpayer is valued at eight times the net annual rental rate. Net annual rental rate is the annual rental rate paid by the taxpayer less any annual rental rate received by the taxpayer from subrentals.

12. The average value of property shall be determined by averaging the values at the beginning and ending of the tax period but the tax administrator may require the averaging of monthly values during the tax period if reasonably required to reflect properly the average value of the taxpayer's property.

13. The payroll factor is a fraction, the numerator of which is the total amount paid in this state during the tax period by the taxpayer for compensation and the denominator of which is the total compensation paid everywhere during the tax period.

14. Compensation is paid in this state if:

(a) the individual's service is performed entirely within the state;

(b) the individual's service is performed both within and without the state, but the service performed without the state is incidental to the individual's service within the state; or

(c) some of the service is performed in the state and (1) the base of operations or, if there is no base of operations, the place from which the service is directed or controlled is in the state, or (2) the base of operations or the place from which the service is directed or controlled is not in any state in which some part of the service is performed, but the individual's residence is in this state.

15. The sales factor is a fraction, the numerator of which is the total sales of the taxpayer in this state during the tax period, and the denominator of which is the total sales of the taxpayer everywhere during the tax period.

16. Sales of tangible personal property are in this state if:

(a) the property is delivered or shipped to a purchaser, other than the United States government, within this state regardless of the f.o.b. point or other conditions of the sale; or

(b) the property is shipped from an office, store, warehouse, factory or other place of storage in this state and (1) the purchaser is the United States government or (2) the taxpayer is not taxable in the state of the purchaser.

17. Sales, other than sales of tangible personal property, are in this state if:

(a) the income-producing activity is performed in this state; or

(b) the income-producing activity is performed both in and outside this state and a greater proportion of the income-producing activity is performed in this state than in any other state, based on costs of performance.

18. If the allocation and apportionment provisions of this Article do not fairly represent the extent of the taxpayer's business activity in this state, the taxpayer may petition for or the tax administrator may require, in respect to all or any part of the taxpayer's business activity, if reasonable:

(a) separate accounting;

(b) the exclusion of any one or more of the factors;

(c) the inclusion of one or more additional factors which will fairly represent the taxpayer's business activity in this state; or

(d) the employment of any other method to effectuate an equitable allocation and apportionment of the taxpayer's income.

Article V. Elements of Sales and Use Tax Laws.

Tax Credit.

1. Each purchaser liable for a use tax on tangible personal property shall be entitled to full credit for the combined amount or amounts of legally imposed sales or use taxes paid by him with respect to the same property to another state and any subdivision thereof. The credit shall be applied first against the amount of any use tax due the state, and any unused portion of the credit shall then be applied against the amount of any use tax due a subdivision.

Exemption Certificates, Vendors May Rely.

2. Whenever a vendor receives and accepts in good faith from a purchaser a resale or other exemption certificate or other written evidence of exemption authorized by the appropriate state or subdivision taxing authority, the vendor shall be relieved of liability for a sales or use tax with respect to the transaction.

Article VI. The Commission.

Organization and Management.

1. (a) The multistate tax commission is hereby established. It shall be composed of one "member" from each party state who shall be the head of the state agency charged with the administration of the types of taxes to which this compact applies. If there is more than one such agency the state shall provide by law for the selection of the commission member from the heads of the relevant agencies. State law may provide that a member of the commission be represented by an alternate but only if there is on file with the commission written notification of the designation and identity of the alternate. The attorney general of each party state or his designee, or other counsel if the laws of the party state specifically provide, shall be entitled to attend the meetings of the commission, but shall not vote. Such attorneys general, designees, or other counsel shall receive all notices of meetings required under paragraph 1(e) of this Article.

(b) Each party state shall provide by law for the selection of representatives from its subdivisions affected by this compact to consult with the commission member from that state.

(c) Each member shall be entitled to one vote. The commission shall not act unless a majority of the members are present, and no action shall be binding unless approved by a majority of the total number of members.

(d) The commission shall adopt an official seal to be used as it may provide.

(e) The commission shall hold an annual meeting and such other regular meetings as its bylaws may provide and such special meetings as its executive committee may determine. The commission bylaws shall specify the dates of the annual and any other regular meetings, and shall provide for the giving of notice of annual, regular and special meetings. Notices of special meetings shall include the reasons therefor and an agenda of the items to be considered.

(f) The commission shall elect annually, from among its members, a chairman, a vice chairman and a treasurer. The commission shall appoint an executive director who shall serve at its pleasure, and it shall fix his duties and compensation. The executive director shall be secretary of the commission. The commission shall make provision for the bonding of such of its officers and employees as it may deem appropriate.

(g) Irrespective of the civil service, personnel or other merit system laws of any party state, the executive director shall appoint or discharge such personnel as may be necessary for the performance of the functions of the commission and shall fix their duties and compensation. The commission bylaws shall provide for personnel policies and programs.

(h) The commission may borrow, accept or contract for the services of personnel from any state, the United States, or any other governmental entity.

(i) The commission may accept for any of its purposes and functions any and all donations and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any governmental entity, and may utilize and dispose of the same.

(j) The commission may establish one or more offices for the transacting of its business.

(k) The commission shall adopt bylaws for the conduct of its business. The commission shall publish its bylaws in convenient form, and shall file a copy of the bylaws and any amendments thereto with the appropriate agency or officer in each of the party states.

(l) The commission annually shall make to the governor and legislature of each party state a report covering its activities for the preceding year. Any donation or grant accepted by the commission or services borrowed shall be reported in the annual report of the commission, and shall include the nature, amount and conditions, if any, of the donation, gift, grant or services borrowed and the identity of the donor or lender. The commission may make additional reports as it may deem desirable.

Committees.

2. (a) To assist in the conduct of its business when the full commission is not meeting, the commission shall have an executive committee of seven members, including the chairman, vice chairman, treasurer and four other members elected annually by the commission. The executive committee, subject to the provisions of this compact and consistent with the policies of the commission, shall function as provided in the bylaws of the commission.

(b) The commission may establish advisory and technical committees, membership on which may include private persons and public officials, in furthering any of its activities. Such committees may consider any matter of concern to the commission, including problems of special interest to any party state and problems dealing with particular types of taxes.

(c) The commission may establish such additional committees as its bylaws may provide.

Powers.

3. In addition to powers conferred elsewhere in this compact, the commission shall have power to:

(a) Study state and local tax systems and particular types of state and local taxes.

(b) Develop and recommend proposals for an increase in uniformity or compatibility of state and local tax laws with a view toward encouraging the simplification and improvement of state and local tax law and administration.

(c) Compile and publish information as in its judgment would assist the party states in implementation of the compact and taxpayers in complying with state and local tax laws.

(d) Do all things necessary and incidental to the administration of its functions pursuant to this compact.

Finance.

4. (a) The commission shall submit to the governor or designated officer or officers of each party state a budget of its estimated expenditures for such period as may be required by the laws of that state for presentation to the legislature thereof.

(b) Each of the commission's budgets of estimated expenditures shall contain specific recommendations of the amounts to be appropriated by each of the party states. The total amount of appropriations requested under any such budget shall be apportioned among the party states as follows: one-tenth in equal shares; and the remainder in proportion to the amount of revenue collected by each party state and its subdivisions from income taxes, capital stock taxes, gross receipts taxes, sales and use taxes. In determining such amounts, the commission shall employ such available public sources of information as, in its judgment, present the most equitable and accurate comparisons among the party states. Each of the commission's budgets of estimated expenditures and requests for appropriations shall indicate the sources used in obtaining information employed in applying the formula contained in this paragraph.

(c) The commission shall not pledge the credit of any party state. The commission may meet any of its obligations in whole or in part with funds available to it under paragraph (1)(i) of this Article: provided that the commission takes specific action setting aside such funds prior to incurring any obligation to be met in whole or in part in such manner. Except where the commission makes use of funds available to it under paragraph 1(i), the commission shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same.

(d) The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established under its bylaws. All receipts and disbursements of funds handled by the commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the commission.

(e) The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the commission.

(f) Nothing contained in this Article shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the commission.

Article VII. Uniform Regulations and Forms.

1. Whenever any two or more party states, or subdivisions of party states, have uniform or similar provisions of law relating to an income tax, capital stock tax, gross receipts tax, sales or use tax, the commission may adopt uniform regulations for any phase of the administration of such law, including assertion of jurisdiction to tax, or prescribing uniform tax forms. The commission may also act with respect to the provisions of Article IV of this compact.

2. Prior to the adoption of any regulation, the commission shall:

(a) As provided in its bylaws, hold at least one public hearing on due notice to all affected party states and subdivisions thereof and to all taxpayers and other persons who have made timely request of the commission for advance notice of its regulation-making proceedings.

(b) Afford all affected party states and subdivisions and interested persons an opportunity to submit relevant written data and views, which shall be considered fully by the commission.

3. The commission shall submit any regulations adopted by it to the appropriate officials of all party states and subdivisions to which they might apply. Each such state and subdivision shall consider any such regulation for adoption in accordance with its own laws and procedures.

Article VIII. Interstate Audits.

1. This Article shall be in force only in those party states that specifically provide therefor by statute.

2. Any party state or subdivision thereof desiring to make or participate in an audit of any accounts, books, papers, records or other documents may request the commission to perform the audit on its behalf. In responding to the request, the commission shall have access to and may examine, at any reasonable time, such accounts, books, papers, records, and other documents and any relevant property or stock of merchandise. The commission may enter into agreements with party states or their subdivisions for assistance in performance of the audit. The commission shall make charges, to be paid by the state or local government or governments for which it performs the service, for any audits performed by it in order to reimburse itself for the actual costs incurred in making the audit.

3. The commission may require the attendance of any person within the state where it is conducting an audit or part thereof at a time and place fixed by it within such state for the purpose of giving testimony with respect to any account, book, paper, document, other record, property or stock of merchandise being examined in connection with the audit. If the person is not within the jurisdiction, he may be required to attend for such purpose at any time and place fixed by the commission within the state of which he is a resident; provided that such state has adopted this Article.

4. The commission may apply to any court having power to issue compulsory process for orders in aid of its powers and responsibilities pursuant to this Article and any and all such courts shall have jurisdiction to issue such orders. Failure of any person to obey any such order shall be punishable as contempt of the issuing court. If the party or subject matter on account of which the commission seeks an order is within the jurisdiction of the court to which application is made, such application may be to a court in the state or subdivision on behalf of which the audit is being made or a court in the state in which the object of the order being sought is situated. The provisions of this paragraph apply only to courts in a state that has adopted this Article.

5. The commission may decline to perform any audit requested if it finds that its available personnel or other resources are insufficient for the purpose or that, in the terms requested, the audit is impracticable of satisfactory performance. If the commission, on the basis of its experience, has reason to believe that an audit of a particular taxpayer, either at a particular time or on a particular schedule, would be of interest to a number of party states or their subdivisions, it may offer to make the audit or audits, the offer to be contingent on sufficient participation therein as determined by the commission.

6. Information obtained by any audit pursuant to this Article shall be confidential and available only for tax purposes to party states, their subdivisions or the United States. Availability of information shall be in accordance with the laws of the states or subdivisions on whose account the commission performs the audit, and only through the appropriate agencies or officers of such states or subdivisions. Nothing in this Article shall be construed to require any taxpayer to keep records for any period not otherwise required by law.

7. Other arrangements made or authorized pursuant to law for cooperative audit by or on behalf of the party states or any of their subdivisions are not superseded or invalidated by this Article.

8. In no event shall the commission make any charge against a taxpayer for an audit.

9. As used in this Article, "tax," in addition to the meaning ascribed to it in Article II, means any tax or license fee imposed in whole or in part for revenue purposes.

Article IX. Arbitration.

1. Whenever the commission finds a need for settling disputes concerning apportionments and allocations by arbitration, it may adopt a regulation placing this Article in effect, notwithstanding the provisions of Article VII.

2. The commission shall select and maintain an arbitration panel composed of officers and employees of state and local governments and private persons who shall be knowledgeable and experienced in matters of tax law and administration.

3. Whenever a taxpayer who has elected to employ Article IV, or whenever the laws of the party state or subdivision thereof are substantially identical with the relevant provisions of Article IV, the taxpayer, by written notice to the commission and to each party state or subdivision thereof that would be affected, may secure arbitration of an apportionment or allocation, if he is dissatisfied with the final administrative determination of the tax agency of the state or subdivision with respect thereto on the ground that it would subject him to double or multiple taxation by two or more party states or subdivisions thereof. Each party state and subdivision thereof hereby consents to the arbitration as provided herein, and agrees to be bound thereby.

4. The arbitration board shall be composed of one person selected by the taxpayer, one by the agency or agencies involved, and one member of the commission's arbitration panel. If the agencies involved are unable to agree on the person to be selected by them, such person shall be selected by lot from the total membership of the arbitration panel. The two persons selected for the board in the manner provided by the foregoing provisions of this paragraph shall jointly select the third member of the board. If they are unable to agree on the selection, the third member shall be selected by lot from among the total membership of the arbitration panel. No member of a board selected by lot shall be qualified to serve if he is an officer or employee or is otherwise affiliated with any party to the arbitration proceeding. Residence within the jurisdiction of a party to the arbitration proceeding shall not constitute affiliation within the meaning of this paragraph.

5. The board may sit in any state or subdivision party to the proceeding, in the state of the taxpayer's incorporation, residence or domicile, in any state where the taxpayer does business, or in any place that it finds most appropriate for gaining access to evidence relevant to the matter before it.

6. The board shall give due notice of the times and places of its hearings. The parties shall be entitled to be heard, to present evidence, and to examine and cross-examine witnesses. The board shall act by majority vote.

7. The board shall have power to administer oaths, take testimony, subpoena and require the attendance of witnesses and the production of accounts, books, papers, records, and other documents, and issue commissions to take testimony. Subpoenas may be signed by any member of the board. In case of failure to obey a subpoena, and upon application by the board, any judge of a court of competent jurisdiction of the state in which the board is sitting or in which the person to whom the subpoena is directed may be found may make an order requiring compliance with the subpoena, and the court may punish failure to obey the order as a contempt. The provisions of this paragraph apply only in states that have adopted this Article.

8. Unless the parties otherwise agree the expenses and other costs of the arbitration shall be assessed and allocated among the parties by the board in such manner as it may determine. The commission shall fix a schedule of compensation for members of arbitration boards and of other allowable expenses and costs. No officer or employee of a state or local government who serves as a member of a board shall be entitled to compensation therefor unless he is required on account of his service to forego the regular compensation attaching to his public employment, but any such board member shall be entitled to expenses.

9. The board shall determine the disputed apportionment or allocation and any matters necessary thereto. The determinations of the board shall be final for the purposes of making the apportionment or allocation, but for no other purpose.

10. The board shall file with the commission and with each tax agency represented in the proceeding: the determination of the board; the board's written statement of its reasons therefor; the record of the board's proceedings; and any other documents required by the arbitration rules of the commission to be filed.

11. The commission shall publish the determinations of boards together with the statements of the reasons therefor.

12. The commission shall adopt and publish rules of procedure and practice and shall file a copy of such rules and of any amendment thereto with the appropriate agency or officer in each of the party states.

13. Nothing contained herein shall prevent at any time a written compromise of any matter or matters in dispute, if otherwise lawful, by the parties to the arbitration proceeding.

Article X. Entry Into Force and Withdrawal.

1. This compact shall enter into force when enacted into law by any seven states. Thereafter, this compact shall become effective as to any other state upon its enactment thereof. The commission shall arrange for notification of all party states whenever there is a new enactment of the compact.

2. Any party state may withdraw from this compact by enacting a statute repealing the same. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

3. No proceeding commenced before an arbitration board prior to the withdrawal of a state and to which the withdrawing state or any subdivision thereof is a party shall be discontinued or terminated by the withdrawal, nor shall the board thereby lose jurisdiction over any of the parties to the proceeding necessary to make a binding determination therein.

Article XI. Effect on Other Laws and Jurisdiction.

Nothing in this compact shall be construed to:

(a) Affect the power of any state or subdivision thereof to fix rates of taxation, except that a party state shall be obligated to implement Article III 2 of this compact.

(b) Apply to any tax or fixed fee imposed for the registration of a motor vehicle or any tax on motor fuel, other than a sales tax; provided that the definition of "tax" in Article VIII 9 may apply for the purposes of that Article and the commission's powers of study and recommendation pursuant to Article VI 3 may apply.

(c) Withdraw or limit the jurisdiction of any state or local court or administrative officer or body with respect to any person, corporation or other entity or subject matter, except to the extent that such jurisdiction is expressly conferred by or pursuant to this compact upon another agency or body.

(d) Supersede or limit the jurisdiction of any court of the United States.

Article XII. Construction and Severability.

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters."

History: 1953 Comp., 72-15A-37, enacted by Laws 1967, ch. 56, 1.



Section 7-5-2 - Election of alternative tax.

7-5-2. Election of alternative tax.

Any person:

A. who is required by the Income Tax Act [Chapter 7, Article 2 NMSA 1978] or the Corporate Income and Franchise Tax Act [Chapter 7, Article 2A NMSA 1978] to file a return;

B. whose only activities in New Mexico consist of making sales;

C. who does not own or rent real estate within the state of New Mexico; and

D. whose annual gross sales in or into New Mexico amount to not more than one hundred thousand dollars ($100,000)

may elect to pay a tax of three-fourths of one percent of his annual gross receipts derived from sales in or into New Mexico in lieu of paying an income tax.

History: 1953 Comp., 72-15A-38, enacted by Laws 1967, ch. 56, 2; 1971, ch. 20, 4; 1981, ch. 37, 50; 1987, ch. 277, 6.



Section 7-5-3 - Appointment of multistate tax commission member.

7-5-3. Appointment of multistate tax commission member.

The governor shall appoint the member of the multistate tax commission to represent New Mexico from among the persons made eligible by Article VI 1(a) of the compact [7-5-1 NMSA 1978].

History: 1953 Comp., 72-15A-39, enacted by Laws 1967, ch. 56, 3.



Section 7-5-4 - Alternate designated by commissioner.

7-5-4. Alternate designated by commissioner.

The member representing New Mexico on the multistate tax commission may be represented thereon by an alternate designated by him. Any such alternate shall be a principal deputy or assistant of the member of the commission in the agency which the member heads.

History: 1953 Comp., 72-15A-40, enacted by Laws 1967, ch. 56, 4.



Section 7-5-5 - Counsel to be designated.

7-5-5. Counsel to be designated.

The member of the commission for New Mexico shall designate either the attorney general, one of the attorney general's assistants, or special counsel working for the agency of which the member is head, as his counsel in respect to his functions as a member of the multistate tax commission.

History: 1953 Comp., 72-15A-41, enacted by Laws 1967, ch. 56, 5.



Section 7-5-6 - Local government advisers.

7-5-6. Local government advisers.

The governor, after consultation with representatives of local governments, shall appoint three persons who are representative of subdivisions affected or likely to be affected by the Multistate Tax Compact. The member of the commission representing New Mexico, and any alternate designated by him, shall consult regularly with these appointees, in accordance with Article VI 1(b) of the compact.

History: 1953 Comp., 72-15A-42, enacted by Laws 1967, ch. 56, 6.



Section 7-5-7 - Interaudits provisions made applicable.

7-5-7. Interaudits provisions made applicable.

Article VIII of the Multistate Tax Compact relating to interaudits shall be in force in and with respect to New Mexico.

History: 1953 Comp., 72-15A-44, enacted by Laws 1967, ch. 56, 8.






Article 5A - Streamlined Sales and Use Tax Administration

Section 7-5A-1 - Short title.

7-5A-1. Short title.

This act may be cited as the "Streamlined Sales and Use Tax Administration Act".

History: Laws 2005, ch. 225, 1.



Section 7-5A-2 - Legislative findings.

7-5A-2. Legislative findings.

The legislature finds that a simplified sales tax and use tax system that treats transactions in a competitively neutral manner will strengthen and preserve sales taxes and use taxes as vital revenue sources for this state and its local governments and will help preserve the fiscal sovereignty of this state. The legislature also finds that such a system will substantially reduce the administrative burdens of collection for sellers. While states have the sovereign right to set their own tax policies, states should cooperatively develop a streamlined sales tax and use tax system that is simplified, uniform and fair.

History: Laws 2005, ch. 225, 2.



Section 7-5A-3 - Definitions.

7-5A-3. Definitions.

As used in the Streamlined Sales and Use Tax Administration Act:

A. "agreement" means the streamlined sales and use tax agreement;

B. "certified automated system" means software certified jointly by member states to:

(1) calculate the sales tax imposed by each jurisdiction on a transaction;

(2) determine the amount of tax to remit to the appropriate state; and

(3) maintain a record of the transaction;

C. "certified service provider" means an agent that performs all of the sales tax functions of a seller and that is certified jointly by member states to perform all of the sales tax functions of the seller;

D. "member state" means a state of the United States that enters into the agreement with another state and the District of Columbia if it enters into the agreement with another state;

E. "person" means an individual, trust, estate, fiduciary, partnership, limited liability company, limited liability partnership, corporation and any other legal entity;

F. "sales tax" means the gross receipts tax levied pursuant to the Gross Receipts and Compensating Tax Act [Chapter 7, Article 9 NMSA 1978] or a tax imposed by a state on the sale of goods or services;

G. "seller" means a person making sales, leases and rentals of personal property and services; and

H. "use tax" means the compensating tax levied pursuant to the Gross Receipts and Compensating Tax Act.

History: Laws 2005, ch. 225, 3.



Section 7-5A-4 - Authority to enter agreement.

7-5A-4. Authority to enter agreement.

A. The secretary of taxation and revenue may enter into the agreement with one or more member states to simplify and modernize sales tax and use tax administration and to reduce the burden of tax compliance for sellers.

B. The secretary of taxation and revenue is authorized to:

(1) act jointly with member states to establish standards for a certified automated system and establish performance standards for multistate sellers pursuant to the agreement;

(2) take actions reasonably required to implement the provisions of the Streamlined Sales and Use Tax Administration Act; and

(3) adopt rules with member states pursuant to the agreement.

C. The secretary of taxation and revenue or the secretary's designee is authorized to represent this state before member states.

History: Laws 2005, ch. 225, 4.



Section 7-5A-5 - Relationship to state law.

7-5A-5. Relationship to state law.

A provision of the agreement does not invalidate or amend any provision of state law. Implementation of a condition of the agreement shall be adopted by the legislature.

History: Laws 2005, ch. 225, 5.



Section 7-5A-6 - Agreement requirements.

7-5A-6. Agreement requirements.

The secretary of taxation and revenue shall not enter into the agreement unless the agreement:

A. sets restrictions to achieve more uniform state tax rates by limiting:

(1) the number of member state tax rates;

(2) the application of maximums on the amount of member state taxes due on transactions; and

(3) the application of thresholds on the application of member state taxes;

B. establishes uniform standards for:

(1) sourcing transactions to taxing jurisdictions;

(2) administering exempt sales; and

(3) providing allowances that a seller can receive for bad debts;

C. requires member states to develop and adopt uniform definitions of sales tax and use tax terms that enable the member states to make policy choices consistent with the definitions;

D. provides for a certified automated system that allows a seller to register to collect and remit sales taxes and use taxes for each member state;

E. provides that registration with the certified automated system and the collection of a sales tax and a use tax in a member state will not be used to determine if the seller has a nexus with a member state for tax purposes;

F. provides for reduction of the burden of complying with local sales taxes and use taxes by:

(1) restricting variances between the member state and local tax bases;

(2) requiring each member state to administer the sales tax and use tax levied by a local jurisdiction within the member state so that a seller collecting and remitting the taxes will not be required to register or file a return with, remit funds to or be subject to an independent audit from a local taxing jurisdiction;

(3) restricting change in each local sales tax rate and use tax rate and setting an effective date for a change in the boundaries of a local taxing jurisdiction; and

(4) providing notice of a change in each local sales tax rate and use tax rate and of a change in the boundaries of a local taxing jurisdiction;

G. outlines monetary allowances provided by member states to sellers and certified service providers;

H. requires each state to certify compliance with the terms of the agreement before becoming a member state and to maintain compliance with provisions of the agreement pursuant to the law of the member state while a member state;

I. requires each member state to adopt a uniform policy for certified service providers that protects the privacy of consumers and maintains the confidentiality of tax information; and

J. provides for the appointment of an advisory council of private sector representatives and an advisory council of nonmember state representatives with which to consult with respect to the administration of the agreement.

History: Laws 2005, ch. 225, 6.



Section 7-5A-7 - Member states.

7-5A-7. Member states.

The agreement is an accord among member states in furtherance of their governmental functions. The agreement permits each member state to establish and maintain a cooperative, uniform, simplified system to apply sales taxes and use taxes pursuant to the law of the member state.

History: Laws 2005, ch. 225, 7.



Section 7-5A-8 - Limited binding and beneficial effect.

7-5A-8. Limited binding and beneficial effect.

A. The agreement binds and benefits only this state and other member states. Only a member state is an intended beneficiary of the agreement. A benefit to a person other than a member state is established by the law of this state and member states and not by the terms of the agreement.

B. A person shall not:

(1) have a cause of action or a defense pursuant to the agreement; and

(2) challenge an action or inaction of a department, agency, political subdivision or instrumentality of this state on the grounds that the action or inaction is not consistent with the agreement.

C. A law of this state or the application of the law is valid despite the inconsistency of the law or its application with the agreement.

History: Laws 2005, ch. 225, 8.



Section 7-5A-9 - Liability.

7-5A-9. Liability.

A. A certified service provider is liable for sales taxes and use taxes due from each member state on each sales transaction that it processes for the seller, except as otherwise provided by this section. A seller that contracts with the certified service provider is not liable to this state for sales tax or use tax due on a transaction processed by the certified service provider unless the seller misrepresents the type of item it sells or commits fraud. In the absence of probable cause that the seller has committed fraud or made a material misrepresentation, the seller is not subject to audit on transactions processed by the certified service provider. A seller is subject to audit for a transaction not processed by the certified service provider. Member states acting jointly may:

(1) audit data pertaining to the seller that is stored in the certified automated system; and

(2) review procedures of the seller to determine if the certified automated system functions properly and the extent to which the transactions of the seller are processed by this certified service provider.

B. A certified service provider is responsible for the proper functioning of a certified automated system and is liable to this state for underpayments of tax attributable to system errors. A seller that uses a certified automated system is liable to this state for reporting and remitting tax.

C. A seller that has a proprietary system for determining the amount of tax due on a transaction and has agreed to establish a performance standard for the system is liable for failure of the system to meet the standard.

History: Laws 2005, ch. 225, 9.






Article 6 - Banking and Financial Corporations Tax



Article 7 - Estate Tax

Section 7-7-1 - Short title.

7-7-1. Short title.

Sections 7-7-1 through 7-7-12 NMSA 1978 may be cited as the "Estate Tax Act".

History: 1953 Comp., 72-33-1, enacted by Laws 1973, ch. 345, 1; 1989, ch. 122, 1.



Section 7-7-2 - Definitions.

7-7-2. Definitions.

As used in the Estate Tax Act [7-7-1 through 7-7-12 NMSA 1978]:

A. "department" means the taxation and revenue department, the secretary of taxation and revenue or any employee of the department exercising authority lawfully delegated to that employee by the secretary;

B. "certificate" means a certificate of no tax due or a receipt for payment of the tax due under the Estate Tax Act;

C. "decedent" means a deceased individual;

D. "federal credit" means the maximum amount of the credit for estate death taxes allowed by Section 2011 for the decedent's net estate;

E. "gross estate" means "gross estate" as defined and used in Section 2031 of the United States Internal Revenue Code of 1986, as amended or renumbered;

F. "net estate" means "taxable estate" as defined in Section 2051 of the United States Internal Revenue Code of 1986, as amended or renumbered;

G. "nonresident" means a decedent who was domiciled outside New Mexico at his death;

H. "person" means any individual, estate, trust, receiver, cooperative association, club, corporation, company, firm, partnership, joint venture, syndicate or other entity and, to the extent permitted by law, any federal, state or other governmental unit or subdivision or agency, department or instrumentality thereof;

I. "personal representative" means the executor or administrator of a decedent or, if no executor or administrator is appointed, qualified and acting, any person who has possession of any property;

J. "property" means property included in the gross estate;

K. "resident" means a decedent who was domiciled in New Mexico at his death;

L. "Section 2011" means Section 2011 of the United States Internal Revenue Code of 1986, as amended or renumbered; and

M. "transfer" means "transfer" as defined and used in Section 2001 of the United States Internal Revenue Code of 1986, as amended or renumbered.

History: 1953 Comp., 72-33-2, enacted by Laws 1973, ch. 345, 2; 1974, ch. 27, 1; 1977, ch. 249, 63; 1986, ch. 20, 59; 1989, ch. 122, 2.



Section 7-7-3 - Residents; tax imposed; credit for tax paid other state.

7-7-3. Residents; tax imposed; credit for tax paid other state.

A. A tax in an amount equal to the federal credit is imposed on the transfer of the net estate of every resident.

B. If any property of a resident is subject to a death tax imposed by another state for which a credit is allowed by Section 2011, and if the tax imposed by the other state is not qualified by a reciprocal provision allowing the property to be taxed in the state of decedent's domicile, the amount of the tax due under this section shall be credited with the lesser of:

(1) the amount of the death tax paid the other state and credited against the federal estate tax; or

(2) an amount computed by multiplying the federal credit by a fraction, the numerator of which is the value of the property subject to the death tax imposed by the other state and the denominator of which is the value of the decedent's gross estate.

History: 1953 Comp., 72-33-3, enacted by Laws 1973, ch. 345, 3.



Section 7-7-4 - Nonresidents; tax imposed; exemption.

7-7-4. Nonresidents; tax imposed; exemption.

A. Tax in an amount computed as provided in this section is imposed on the transfer of the net estate located in New Mexico of every nonresident.

B. The tax shall be computed by multiplying the federal credit by a fraction, the numerator of which is the value of the property located in New Mexico and the denominator of which is the value of the decedent's gross estate.

C. For purposes of this section, the following is included as property located in New Mexico:

(1) debts arising from transactions in, or having a business situs in, New Mexico; and

(2) the securities of any corporation or other entity organized under the laws of New Mexico.

D. The transfer of the personal property of a nonresident is exempt from the tax imposed by this section to the extent that the personal property of residents is exempt from taxation under the laws of the state in which the nonresident is domiciled.

History: 1953 Comp., 72-33-4, enacted by Laws 1973, ch. 345, 4; 1999, ch. 47, 8.



Section 7-7-5 - Tax return.

7-7-5. Tax return.

The personal representative of every estate subject to the tax imposed by the Estate Tax Act [7-7-1 through 7-7-12 NMSA 1978] who is required by the laws of the United States to file a federal estate tax return shall file with the department on or before the date the federal estate tax return is required to be filed, including any extension of time for filing the federal estate tax return:

A. a return for the taxes due under the Estate Tax Act; and

B. a copy of the federal estate tax return.

History: 1953 Comp., 72-33-5, enacted by Laws 1973, ch. 345, 5; 1989, ch. 122, 3.



Section 7-7-6 - Date payment due.

7-7-6. Date payment due.

The taxes imposed by the Estate Tax Act [7-7-1 through 7-7-12 NMSA 1978] shall be paid by the personal representative on or before the date the return for the taxes is required by Section 7-7-5 NMSA 1978 to be filed.

History: 1953 Comp., 72-33-6, enacted by Laws 1973, ch. 345, 6; 1989, ch. 122, 4.



Section 7-7-7 - Interest on amount due; extension of time to file federal return.

7-7-7. Interest on amount due; extension of time to file federal return.

Interest, as provided in the Tax Administration Act [Chapter 7 Article 1 NMSA 1978], shall be paid to the state on the amount of tax due under the Estate Tax Act [7-7-1 through 7-7-12 NMSA 1978], from the first day following the day on which payment of the tax would be due in the absence of an extension of time, until the day paid, whether or not the personal representative is granted an extension of time within which to file the federal estate tax return.

History: 1953 Comp., 72-33-7, enacted by Laws 1973, ch. 345, 7.



Section 7-7-8 - Department to file certificate; final settlement of account.

7-7-8. Department to file certificate; final settlement of account.

A. Except as otherwise provided in Subsection B of this section, the department shall file a certificate with the clerk of the county in which the estate or any part of it is located when:

(1) no taxes imposed by the Estate Tax Act [7-7-1 through 7-7-12 NMSA 1978] are due; or

(2) the taxes due under the Estate Tax Act have been paid.

B. If the estate is not required to file a federal estate tax return, the filing of a certificate by the department is not required.

C. No court shall allow the final settlement of the account of any personal representative until either a certificate is filed as provided in this section if the estate is required to file a federal estate tax return or the personal representative demonstrates that the estate was not required to file a federal estate tax return.

History: 1953 Comp., 72-33-8, enacted by Laws 1973, ch. 345, 8; 1989, ch. 122, 5.



Section 7-7-9 - Administration not applied for; application or waiver by the department.

7-7-9. Administration not applied for; application or waiver by the department.

A. If no person interested in the estate of a decedent applies for letters testamentary or of administration within thirty days after the death of the decedent, the department may apply to the probate court having jurisdiction for the appointment of an administrator and after a hearing, the probate court shall appoint an administrator of the estate of the decedent.

B. If the administration of the estate of a decedent is not necessary, the department may waive administration. The department shall not waive administration until the taxes due under the Estate Tax Act [7-7-1 through 7-7-12 NMSA 1978] are paid.

History: 1953 Comp., 72-33-9, enacted by Laws 1973, ch. 345, 9; 1989, ch. 122, 6.



Section 7-7-10 - Administration.

7-7-10. Administration.

The Estate Tax Act [7-7-1 through 7-7-12 NMSA 1978] shall be administered and enforced as provided in the Tax Administration Act [Chapter 7, Article 1 NMSA 1978].

History: 1953 Comp., 72-33-10, enacted by Laws 1973, ch. 345, 10.



Section 7-7-11 - Sale of property to pay tax.

7-7-11. Sale of property to pay tax.

A personal representative may sell so much of any property as is necessary to pay the taxes due under the Estate Tax Act [7-7-1 through 7-7-12 NMSA 1978]. A personal representative may sell so much of any property specifically bequeathed or devised as is necessary to pay the proportionate amount of the taxes due on the transfer of the property and the fees and expenses of the sale, unless the legatee or devisee pays the personal representative the proportionate amount of the taxes due.

History: 1953 Comp., 72-33-11, enacted by Laws 1973, ch. 345, 11.



Section 7-7-12 - Liability for failure to pay tax before distribution or delivery.

7-7-12. Liability for failure to pay tax before distribution or delivery.

A. Any personal representative who distributes any property without first paying, securing another's payment of, or furnishing security for payment of the taxes due under the Estate Tax Act [7-7-1 through 7-7-12 NMSA 1978] is personally liable for the taxes due to the extent of the value of any property that may come or may have come into his possession. Security for payment of the taxes due under the Estate Tax Act shall be in an amount equal to or greater than the value of all property that is or has come into the possession of such personal representative, as of the time such security is furnished.

B. Any person who has the control, custody or possession of any property and who delivers any of the property to the personal representative or legal representative of the decedent outside New Mexico without first paying, securing another's payment of, or furnishing security for payment of the taxes due under the Estate Tax Act is liable for the taxes due under the Estate Tax Act to the extent of the value of the property delivered. Security for payment of the taxes due under the Estate Tax Act shall be in an amount equal to or greater than the value of all property delivered to the personal representative or legal representative of the decedent outside New Mexico by such a person.

C. For the purposes of this section, persons who do not have possession of a decedent's property (absent special circumstances) include mortgagees or pledgees, stockbrokers or stock transfer agents, bank and other depositories of checking and savings accounts, safe-deposit companies and life insurance companies.

History: 1953 Comp., 72-33-12, enacted by Laws 1973, ch. 345, 12; 1975, ch. 257, 8-126.



Section 7-7-13, 7-7-14 - Reserved.

7-7-13, 7-7-14. Reserved.



Section 7-7-15 - Short title.

7-7-15. Short title.

Sections 7-7-15 through 7-7-20 NMSA 1978 may be cited as the "Art Acceptance Act".

History: 1978 Comp., 7-7-15, enacted by Laws 1983, ch. 209, 1; 1993, ch. 30, 13.



Section 7-7-16 - Definitions.

7-7-16. Definitions.

As used in the Art Acceptance Act [7-7-15 through 7-7-20 NMSA 1978]:

A. "board" means the board of regents of the museum of New Mexico;

B. "decedent" means the deceased individual;

C. "division" or "department" means the taxation and revenue department, the secretary of taxation and revenue or any employee of the department exercising authority lawfully delegated to that employee by the secretary;

D. "museum" means the museum of New Mexico;

E. "personal representative" means the executor or administrator of a decedent or, if no executor or administrator is appointed, qualified and acting, any person who has possession of any property of the decedent; and

F. "work of art" includes any painting, drawing, print, photograph, sculpture, carving, textile, basketry, artifact, natural specimen, rare book, authors' papers, objects of historical or technical interest or other article of intrinsic cultural value.

History: 1978 Comp., 7-7-16, enacted by Laws 1983, ch. 209, 2; 1986, ch. 20, 60; 1987, ch. 164, 1.



Section 7-7-17 - Payment of estate tax in works of art.

7-7-17. Payment of estate tax in works of art.

A decedent's estate may pay all or part of any tax owed by the decedent's estate to the state by payment in the form of one or more works of art in the manner provided by the Art Acceptance Act [7-7-15 through 7-7-20 NMSA 1978], provided:

A. the decedent has so directed by a will; or

B. in the absence of a direction in the decedent's will, the personal representative finds that this method of payment is advantageous to the estate.

History: 1978 Comp., 7-7-17, enacted by Laws 1983, ch. 209, 3.



Section 7-7-18 - Procedure for payment in works of art.

7-7-18. Procedure for payment in works of art.

A. The personal representative desiring to pay all or part of an estate tax owed the state in the form of one of or more works of art shall first obtain an appraisal of the work acceptable to the federal internal revenue service and shall then notify the museum director in writing of the desire to offer the work to the museum. The board shall, within a reasonable period of time and upon the recommendation of the museum director, notify the personal representative and the division in writing as to whether in the judgment of the board it would be advantageous to the state to accept the one or more works of art as payment or partial payment for the estate tax. The board's decision shall be final and not appealable.

B. Acceptance of a work of art shall be deemed advantageous to the state if its acceptance meets the following criteria:

(1) it encourages growth of the museum's collections by the addition of significant and original works of art;

(2) it furthers the preservation and understanding of the arts traditions which exist in New Mexico;

(3) it furthers the appreciation of arts and cultures by the people of New Mexico; or

(4) it is compatible with the standards and collections policies of the museum.

History: 1978 Comp., 7-7-18, enacted by Laws 1983, ch. 209, 4.



Section 7-7-19 - Agreement on valuation.

7-7-19. Agreement on valuation.

A. If the board finds that it would be advantageous for the state to accept payment in one or more works of art as payment or partial payment for the estate tax, the personal representative shall, as a condition of state acceptance of this method of payment, forward a copy of the proposed valuation to the division. The division shall have forty-five days from the date of the notification of the proposed valuation to object to that valuation.

B. If the division objects to the proposed valuation, it shall set forth the objection in writing and forward it to the personal representative. The personal representative may take into account the division's objections and submit a new valuation for the division's approval. If the division rejects the new valuation within forty-five days of its submission, the state shall be deemed not to accept the proposed method of payment in works of art.

C. If the division does not object to a submitted valuation of a work of art within forty-five days of its submission, the state shall be deemed to have accepted the work of art for the museum collection as complete or partial payment of the estate tax owed and the board shall assume title to that work of art as soon as practicable.

History: 1978 Comp., 7-7-19, enacted by Laws 1983, ch. 209, 5.



Section 7-7-20 - Credit against tax.

7-7-20. Credit against tax.

A. Upon assumption of title to a work of art by the board, the department shall credit against the amount owed by the estate the valuation of that work of art as agreed upon under Section 7-7-19 NMSA 1978. In no case shall any credit allowed by the Art Acceptance Act [7-7-15 through 7-7-20 NMSA 1978] be greater than the amount of the estate tax owed by the decedent's estate.

B. The board shall not during any fiscal year assume title to works of art which have an aggregate value of more than five million dollars ($5,000,000).

History: 1978 Comp., 7-7-20, enacted by Laws 1983, ch. 209, 6; 1987, ch. 164, 2.






Article 8 - Uniform Unclaimed Property Act

Section 7-8-1 to 7-8-40 - Repealed and Recompiled.

7-8-1 to 7-8-40. Repealed and Recompiled.






Article 8A - Uniform Unclaimed Property Act

Section 7-8A-1 - Definitions.

7-8A-1. Definitions.

As used in the Uniform Unclaimed Property Act (1995):

(1) "administrator" means the taxation and revenue department, the secretary of taxation and revenue or any employee of the department who exercises authority lawfully delegated to him by the secretary;

(2) "apparent owner" means a person whose name appears on the records of a holder as the person entitled to property held, issued, or owing by the holder;

(3) "business association" means a corporation, joint stock company, investment company, partnership, unincorporated association, joint venture, limited liability company, business trust, trust company, land bank, safe deposit company, safekeeping depository, financial organization, insurance company, mutual fund, utility, or other business entity consisting of one or more persons, whether or not for profit;

(4) "domicile" means the state of incorporation of a corporation and the state of the principal place of business of a holder other than a corporation;

(5) "financial organization" means a savings and loan association, building and loan association, savings bank, industrial bank, bank, banking organization or credit union;

(6) "holder" means a person obligated to hold for the account of, or deliver or pay to, the owner property that is subject to the Uniform Unclaimed Property Act (1995);

(7) "insurance company" means an association, corporation or fraternal or mutual benefit organization, whether or not for profit, engaged in the business of providing life endowments, annuities or insurance, including accident, burial, casualty, credit life, contract performance, dental, disability, fidelity, fire, health, hospitalization, illness, life, malpractice, marine, mortgage, surety, wage protection and workers' compensation insurance;

(8) "mineral" means gas; oil; coal; other gaseous, liquid and solid hydrocarbons; oil shale; cement material; sand and gravel; road material; building stone; chemical raw material; gemstone; fissionable and nonfissionable ores; colloidal and other clay; steam and other geothermal resource; or any other substance defined as a mineral by the law of New Mexico;

(9) "mineral proceeds" means amounts payable for the extraction, production or sale of minerals, or, upon the abandonment of those payments, all payments that become payable thereafter. The term includes amounts payable:

(i) for the acquisition and retention of a mineral lease, including bonuses, royalties, compensatory royalties, shut-in royalties, minimum royalties and delay rentals;

(ii) for the extraction, production or sale of minerals, including net revenue interests, royalties, overriding royalties, extraction payments and production payments; and

(iii) under an agreement or option, including a joint operating agreement, unit agreement, pooling agreement and farm-out agreement;

(10) "money order" includes an express money order and a personal money order, on which the remitter is the purchaser. The term does not include a bank money order or any other instrument sold by a financial organization if the seller has obtained the name and address of the payee;

(11) "owner" means a person who has a legal or equitable interest in property subject to the Uniform Unclaimed Property Act (1995) or the person's legal representative. The term includes a depositor in the case of a deposit, a beneficiary in the case of a trust other than a deposit in trust and a creditor, claimant or payee in the case of other property;

(12) "person" means an individual; business association; financial organization; estate; trust; government; governmental subdivision, agency, or instrumentality; or any other legal or commercial entity;

(13) "property" means tangible property described in Section 7-8A-3 NMSA 1978 or a fixed and certain interest in intangible property that is held, issued, or owed in the course of a holder's business, or by a government, governmental subdivision, agency, or instrumentality, and all income or increments therefrom, but excludes child, spousal or medical support received by the child support enforcement division of the human services department, the New Mexico IV-D agency. The term includes property that is referred to as or evidenced by:

(i) money, a check, draft, deposit, interest or dividend;

(ii) credit balance, customer's overpayment, gift certificate, security deposit, refund, credit memorandum, unpaid wage, unused ticket, mineral proceeds or unidentified remittance;

(iii) stock or other evidence of ownership of an interest in a business association or financial organization;

(iv) a bond, debenture, note or other evidence of indebtedness;

(v) money deposited to redeem stocks, bonds, coupons or other securities or to make distributions;

(vi) an amount due and payable under the terms of an annuity or insurance policy, including policies providing life insurance, property and casualty insurance, workers' compensation insurance or health and disability insurance; and

(vii) an amount distributable from a trust or custodial fund established under a plan to provide health, welfare, pension, vacation, severance, retirement, death, stock purchase, profit sharing, employee savings, supplemental unemployment insurance or similar benefits;

(14) "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(15) "state" means a state of the United States, the District of Columbia, the commonwealth of Puerto Rico or any territory or insular possession subject to the jurisdiction of the United States; and

(16) "utility" means a person who owns or operates for public use any plant, equipment, real property, franchise, or license for the transmission of communications or the production, storage, transmission, sale, delivery or furnishing of electricity, water, steam or gas.

History: Laws 1997, ch. 25, 1; 2003, ch. 283, 1.



Section 7-8A-2 - Presumptions of abandonment.

7-8A-2. Presumptions of abandonment.

A. Property is presumed abandoned if it is unclaimed by the apparent owner during the time set forth below for the particular property:

(1) traveler's check, fifteen years after issuance;

(2) money order, seven years after issuance;

(3) stock or other equity interest in a business association or financial organization, including a security entitlement under Article 8 [55-8-101 NMSA 1978] of the Uniform Commercial Code, five years after the earlier of:

(a) the date of the most recent dividend, stock split or other distribution unclaimed by the apparent owner; or

(b) the date of the second mailing of a statement of account or other notification or communication that was returned as undeliverable or after the holder discontinued mailings, notifications or communications to the apparent owner;

(4) debt of a business association or financial organization, other than a bearer bond or an original issue discount bond, five years after the date of the most recent interest payment unclaimed by the apparent owner;

(5) a demand, savings or time deposit, including a deposit that is automatically renewable, five years after the earlier of maturity or the date of the last indication by the owner of interest in the property; but a deposit that is automatically renewable is deemed matured for purposes of this section upon its initial date of maturity, unless the owner has consented to a renewal at or about the time of the renewal and the consent is in writing or is evidenced by a memorandum or other record on file with the holder;

(6) money or credits owed to a customer as a result of a retail business transaction, three years after the obligation accrued;

(7) gift certificate, five years after December 31 of the year in which the certificate was sold, but if redeemable in merchandise only, the amount abandoned is deemed to be sixty percent of the certificate's face value;

(8) amount owed by an insurer on a life or endowment insurance policy or an annuity that has matured or terminated, three years after the obligation to pay arose or, in the case of a policy or annuity payable upon proof of death, three years after the insured has attained, or would have attained if living, the limiting age under the mortality table on which the reserve is based;

(9) property distributable by a business association or financial organization in a course of dissolution, one year after the property becomes distributable;

(10) property received by a court as proceeds of a class action and not distributed pursuant to the judgment, one year after the distribution date;

(11) property held by a court, government, governmental subdivision, agency or instrumentality, one year after the property becomes distributable;

(12) wages or other compensation for personal services, one year after the compensation becomes payable;

(13) deposit or refund owed to a subscriber by a utility, one year after the deposit or refund becomes payable;

(14) property in an individual retirement account, defined benefit plan or other account or plan that is qualified for tax deferral under the income tax laws of the United States, three years after the earliest of the date of the distribution or attempted distribution of the property, the date of the required distribution as stated in the plan or trust agreement governing the plan or the date, if determinable by the holder, specified in the income tax laws of the United States by which distribution of the property must begin in order to avoid a tax penalty; and

(15) all other property, five years after the owner's right to demand the property or after the obligation to pay or distribute the property arises, whichever first occurs.

B. At the time that an interest is presumed abandoned under Subsection A of this section, any other property right accrued or accruing to the owner as a result of the interest, and not previously presumed abandoned, is also presumed abandoned.

C. Property is unclaimed if, for the applicable period set forth in Subsection A of this section, the apparent owner has not communicated in writing or by other means reflected in a contemporaneous record prepared by or on behalf of the holder, with the holder concerning the property or the account in which the property is held and has not otherwise indicated an interest in the property. A communication with an owner by a person other than the holder or its representative who has not in writing identified the property to the owner is not an indication of interest in the property by the owner.

D. An indication of an owner's interest in property includes:

(1) the presentment of a check or other instrument of payment of a dividend or other distribution made with respect to an account or underlying stock or other interest in a business association or financial organization or, in the case of a distribution made by electronic or similar means, evidence that the distribution has been received;

(2) owner-directed activity in the account in which the property is held, including a direction by the owner to increase, decrease or change the amount or type of property held in the account;

(3) the making of a deposit to or withdrawal from a bank account; and

(4) the payment of a premium with respect to a property interest in an insurance policy; but the application of an automatic premium loan provision or other nonforfeiture provision contained in an insurance policy does not prevent a policy from maturing or terminating if the insured has died or the insured or the beneficiary of the policy has otherwise become entitled to the proceeds before the depletion of the cash surrender value of a policy by the application of those provisions.

E. Property is payable or distributable for purposes of the Uniform Unclaimed Property Act (1995) notwithstanding the owner's failure to make demand or present an instrument or document otherwise required to obtain payment.

History: Laws 1997, ch. 25, 2; 2007, ch. 125, 2.



Section 7-8A-3 - Contents of safe deposit box or other safekeeping depository.

7-8A-3. Contents of safe deposit box or other safekeeping depository.

Tangible property held in a safe deposit box or other safekeeping depository in this state in the ordinary course of the holder's business and proceeds resulting from the sale of the property permitted by other law, are presumed abandoned if the property remains unclaimed by the owner for more than five years after expiration of the lease or rental period on the box or other depository.

History: Laws 1997, ch. 25, 3.



Section 7-8A-4 - Rules for taking custody.

7-8A-4. Rules for taking custody.

Except as otherwise provided in the Uniform Unclaimed Property Act (1995) or by other statute of this state, property that is presumed abandoned, whether located in this or another state, is subject to the custody of this state if:

(1) the last known address of the apparent owner, as shown on the records of the holder, is in this state;

(2) the records of the holder do not reflect the identity of the person entitled to the property and it is established that the last known address of the person entitled to the property is in this state;

(3) the records of the holder do not reflect the last known address of the apparent owner and it is established that:

(i) the last known address of the person entitled to the property is in this state; or

(ii) the holder is domiciled in this state or is a government or governmental subdivision, agency, or instrumentality of this state and has not previously paid or delivered the property to the state of the last known address of the apparent owner or other person entitled to the property;

(4) the last known address of the apparent owner, as shown on the records of the holder, is in a state that does not provide for the escheat or custodial taking of the property and the holder is domiciled in this state or is a government or governmental subdivision, agency, or instrumentality of this state;

(5) the last known address of the apparent owner, as shown on the records of the holder, is in a foreign country and the holder is domiciled in this state or is a government or governmental subdivision, agency, or instrumentality of this state;

(6) the transaction out of which the property arose occurred in this state, the holder is domiciled in a state that does not provide for the escheat or custodial taking of the property, and the last known address of the apparent owner or other person entitled to the property is unknown or is in a state that does not provide for the escheat or custodial taking of the property; or

(7) the property is a traveler's check or money order purchased in this state, or the issuer of the traveler's check or money order has its principal place of business in this state and the issuer's records show that the instrument was purchased in a state that does not provide for the escheat or custodial taking of the property, or does not show the state in which the instrument was purchased.

History: Laws 1997, ch. 25, 4.



Section 7-8A-5 - Dormancy charge.

7-8A-5. Dormancy charge.

A holder may deduct from property presumed abandoned a charge imposed by reason of the owner's failure to claim the property within a specified time only if there is a valid and enforceable written contract between the holder and the owner under which the holder may impose the charge and the holder regularly imposes the charge, which is not regularly reversed or otherwise canceled. The amount of the deduction is limited to an amount that is not unconscionable.

History: Laws 1997, ch. 25, 5.



Section 7-8A-6 - Burden of proof as to property evidenced by record of check or draft.

7-8A-6. Burden of proof as to property evidenced by record of check or draft.

A record of the issuance of a check, draft or similar instrument is prima facie evidence of an obligation. In claiming property from a holder who is also the issuer, the administrator's burden of proof as to the existence and amount of the property and its abandonment is satisfied by showing issuance of the instrument and passage of the requisite period of abandonment. Defenses of payment, satisfaction, discharge and want of consideration are affirmative defenses that must be established by the holder.

History: Laws 1997, ch. 25, 6.



Section 7-8A-7 - Report of abandoned property.

7-8A-7. Report of abandoned property.

A. A holder of property presumed abandoned shall make a report to the administrator concerning the property.

B. The report must be verified and must contain:

(1) a description of the property;

(2) except with respect to a traveler's check or money order, the name, if known, and last known address, if any, and the social security number or taxpayer identification number, if readily ascertainable, of the apparent owner of property of the value of fifty dollars ($50.00) or more;

(3) an aggregated amount of items valued under fifty dollars ($50.00) each;

(4) in the case of an amount of fifty dollars ($50.00) or more held or owing under an annuity or a life or endowment insurance policy, the full name and last known address of the annuitant or insured and of the beneficiary;

(5) in the case of property held in a safe deposit box or other safekeeping depository, an indication of the place where it is held and where it may be inspected by the administrator and any amounts owing to the holder;

(6) the date, if any, on which the property became payable, demandable or returnable and the date of the last transaction with the apparent owner with respect to the property; and

(7) other information that the administrator by rule prescribes as necessary for the administration of the Uniform Unclaimed Property Act (1995).

C. If a holder of property presumed abandoned is a successor to another person who previously held the property for the apparent owner or the holder has changed its name while holding the property, the holder shall file with the report its former names, if any, and the known names and addresses of all previous holders of the property.

D. The report must be filed before November 1 of each year and cover the twelve months next preceding July 1 of that year, but a report with respect to a life insurance company must be filed before May 1 of each year for the calendar year next preceding.

E. A holder of more than twenty-five properties presumed abandoned shall report the properties in an electronic media and in a format determined by the administrator to be compatible with computer programming and equipment used by the administrator for processing.

F. The holder of property presumed abandoned shall send written notice to the apparent owner, not more than one hundred twenty days or less than sixty days before filing the report, stating that the holder is in possession of property subject to the Uniform Unclaimed Property Act (1995), if:

(1) the holder has in its records an address for the apparent owner which the holder's records do not disclose to be inaccurate;

(2) the claim of the apparent owner is not barred by a statute of limitations; and

(3) the value of the property is fifty dollars ($50.00) or more.

G. Before the date for filing the report, the holder of property presumed abandoned may request the administrator to extend the time for filing the report. The administrator may grant the extension for good cause. The holder, upon receipt of the extension, may make an interim payment on the amount the holder estimates will ultimately be due, which terminates the accrual of additional interest on the amount paid.

H. The holder of property presumed abandoned shall file with the report an affidavit stating that the holder has complied with Subsection F of this section.

History: Laws 1997, ch. 25, 7; 2006, ch. 37, 1.



Section 7-8A-8 - Payment or delivery of abandoned property.

7-8A-8. Payment or delivery of abandoned property.

(a) Except for property held in a safe deposit box or other safekeeping depository, upon filing the report required by Section 7 [7-8A-7 NMSA 1978] of the Uniform Unclaimed Property Act (1995), the holder of property presumed abandoned shall pay, deliver, or cause to be paid or delivered to the administrator the property described in the report as unclaimed, but if the property is an automatically renewable deposit, and a penalty or forfeiture in the payment of interest would result, the time for compliance is extended until a penalty or forfeiture would no longer result. Tangible property held in a safe deposit box or other safekeeping depository may not be delivered to the administrator until one hundred twenty days after filing the report required by Section 7 of the Uniform Unclaimed Property Act (1995).

(b) If the property reported to the administrator is a security or security entitlement under Article 8 [55-8-101 NMSA 1978] of the Uniform Commercial Code, the administrator is an appropriate person to make an indorsement, instruction, or entitlement order on behalf of the apparent owner to invoke the duty of the issuer or its transfer agent or the securities intermediary to transfer or dispose of the security or the security entitlement in accordance with Article 8 of the Uniform Commercial Code.

(c) If the holder of property reported to the administrator is the issuer of a certificated security, the administrator has the right to obtain a replacement certificate pursuant to Section 55-8-405 NMSA 1978, but an indemnity bond is not required.

(d) An issuer, the holder, and any transfer agent or other person acting pursuant to the instructions of and on behalf of the issuer or holder in accordance with this section is not liable to the apparent owner and must be indemnified against claims of any person in accordance with Section 10 [7-8A-10 NMSA 1978] of the Uniform Unclaimed Property Act (1995).

History: Laws 1997, ch. 25, 8.



Section 7-8A-9 - Notice and publication of lists of abandoned property.

7-8A-9. Notice and publication of lists of abandoned property.

(a) The administrator shall publish a notice not later than November 30 of the year next following the year in which abandoned property has been paid or delivered to the administrator. The notice must be published in a newspaper of general circulation in the county of this state in which is located the last known address of any person named in the notice. If a holder does not report an address for the apparent owner, or the address is outside this state, the notice must be published in the county in which the holder has its principal place of business within this state or another county that the administrator reasonably selects. The advertisement must be in a form that, in the judgment of the administrator, is likely to attract the attention of the apparent owner of the unclaimed property. The form must contain:

(1) the name of each person appearing to be the owner of the property, as set forth in the report filed by the holder;

(2) the last known address or location of each person appearing to be the owner of the property, if an address or location is set forth in the report filed by the holder;

(3) a statement explaining that property of the owner is presumed to be abandoned and has been taken into the protective custody of the administrator; and

(4) a statement that information about the property and its return to the owner is available to a person having a legal or beneficial interest in the property, upon request to the administrator.

(b) The administrator is not required to advertise the name and address or location of an owner of property having a total value less than fifty dollars ($50.00), or information concerning a traveler's check, money order or similar instrument.

History: Laws 1997, ch. 25, 9.



Section 7-8A-10 - Custody by state; recovery by holder; defense of holder.

7-8A-10. Custody by state; recovery by holder; defense of holder.

(a) In this section, payment or delivery is made in "good faith" if:

(1) payment or delivery was made in a reasonable attempt to comply with the Uniform Unclaimed Property Act (1995);

(2) the holder was not then in breach of a fiduciary obligation with respect to the property and had a reasonable basis for believing, based on the facts then known, that the property was presumed abandoned; and

(3) there is no showing that the records under which the payment or delivery was made did not meet reasonable commercial standards of practice.

(b) Upon payment or delivery of property to the administrator, the state assumes custody and responsibility for the safekeeping of the property. A holder who pays or delivers property to the administrator in good faith is relieved of all liability arising thereafter with respect to the property.

(c) A holder who has paid money to the administrator pursuant to the Uniform Unclaimed Property Act (1995) may subsequently make payment to a person reasonably appearing to the holder to be entitled to payment. Upon a filing by the holder of proof of payment and proof that the payee was entitled to the payment, the administrator shall promptly reimburse the holder for the payment without imposing a fee or other charge. If reimbursement is sought for a payment made on a negotiable instrument, including a traveler's check or money order, the holder must be reimbursed upon filing proof that the instrument was duly presented and that payment was made to a person who reasonably appeared to be entitled to payment. The holder must be reimbursed for payment made even if the payment was made to a person whose claim was barred under Section 19(a) [7-8A-19(a) NMSA 1978] of the Uniform Unclaimed Property Act (1995).

(d) A holder who has delivered property other than money to the administrator pursuant to the Uniform Unclaimed Property Act (1995) may reclaim the property if it is still in the possession of the administrator, without paying any fee or other charge, upon filing proof that the apparent owner has claimed the property from the holder.

(e) The administrator may accept a holder's affidavit as sufficient proof of the holder's right to recover money and property under this section.

(f) If a holder pays or delivers property to the administrator in good faith and thereafter another person claims the property from the holder or another state claims the money or property under its laws relating to escheat or abandoned or unclaimed property, the administrator, upon written notice of the claim, shall defend the holder against the claim and indemnify the holder against any liability on the claim resulting from payment or delivery of the property to the administrator.

(g) Property removed from a safe deposit box or other safekeeping depository is received by the administrator subject to the holder's right to be reimbursed for the cost of the opening and to any valid lien or contract providing for the holder to be reimbursed for unpaid rent or storage charges. The administrator shall reimburse the holder out of the proceeds remaining after deducting the expense incurred by the administrator in selling the property.

History: Laws 1997, ch. 25, 10.



Section 7-8A-10.1 - Exercise of due diligence; liability; notice.

7-8A-10.1. Exercise of due diligence; liability; notice.

A. Notwithstanding any other provisions of the Uniform Unclaimed Property Act (1995), the holder of unclaimed intangible property in the form of checks in payment of royalty interests, working interests or other interests payable out of oil and gas production with a value of fifty dollars ($50.00) or more who fails to exercise due diligence in attempting to locate the apparent owner of such property during the running of the period specified under Section 2 [7-8A-2 NMSA 1978] of the Uniform Unclaimed Property Act (1995) constituting a presumption of abandonment of such intangible property is subject to payment to the owner if such property is successfully claimed within the time specified by the Uniform Unclaimed Property Act (1995) or to the state of New Mexico upon payment or delivery of the property to the administrator, interest at the annual rate of interest computed as provided in Subsection B of Section 7-1-67 NMSA 1978 on the value of the intangible property, such interest running from the date commencing after the first year in which the property remained unclaimed to the date of payment or delivery.

B. Proof of the exercise of due diligence to locate the apparent owner shall be:

(1) evidence of written notice mailed to the last known address of the apparent owner; and

(2) proof of publication of notice to the apparent owner made between the end of the first year in which the property remained unclaimed and the end of the third year in which the property remained unclaimed. The publication of the notice required by this subsection for property presumed to be abandoned under the provisions of Section 7 [7-8A-7 NMSA 1978] of the Uniform Unclaimed Property Act (1995) shall be made at least thirty days, but not more than ninety days, prior to the due date on which the report of abandoned property is required to be filed.

C. Publication as required in Subsection B of this section consists of publication in a newspaper of general circulation in the county of this state in which is located the last known address of the apparent owner, or if no address is listed or the address is outside the state, in a newspaper published in the county in which the holder of the property has his principal place of business within the state. The notice shall be published at least once a week for two consecutive weeks and shall be entitled:

"NOTICE OF THE NAME OF A PERSON APPEARING TO BE THE OWNER OF ABANDONED PROPERTY".

D. The published notice shall contain:

(1) the name and last known address, if any, of the person entitled to notice as specified in this section;

(2) a statement that information concerning the unclaimed property may be obtained from the holder of the property;

(3) the name and address of the holder of the property; and

(4) a statement that if proof of claim is not presented by the owner to the holder and the owner's right to receive the property is not established to the holder's satisfaction before the expiration of the period specified by the Uniform Unclaimed Property Act (1995) for the presumption of abandonment, the intangible property will be placed in the custody of the state of New Mexico and subject to escheat to the general fund of the state.

E. The provisions of this section shall not apply to the United States or any agency or instrumentality of the United States or to the state of New Mexico or any agency or political subdivision of the state.

F. Any holder of property that has been presumed to be abandoned for more than three years as of January 1, 1990 shall not be presumed to be negligent by the failure to publish a notice in a newspaper of general circulation as required by this section.

History: Laws 1990, ch. 98, 1; 1978 Comp., 7-8-20.1, recompiled and amended as 1978 Comp., 7-8A-10.1 by Laws 1997, ch. 25, 32.



Section 7-8A-11 - Crediting of dividends, interest and increments to owner's account.

7-8A-11. Crediting of dividends, interest and increments to owner's account.

If property other than money is delivered to the administrator under the Uniform Unclaimed Property Act (1995), the owner is entitled to receive from the administrator any income or gain realized or accruing on the property at or before liquidation or conversion of the property into money. If the property was an interest-bearing demand, savings, or time deposit, including a deposit that is automatically renewable, the administrator shall pay interest at a rate of five percent a year or any lesser rate the property earned while in the possession of the holder. Interest begins to accrue when the property is delivered to the administrator and ceases on the earlier of the expiration of ten years after delivery or the date on which payment is made to the owner. Interest on interest-bearing property is not payable for any period before the effective date of the Uniform Unclaimed Property Act (1995), unless authorized by law superseded by that act.

History: Laws 1997, ch. 25, 11.



Section 7-8A-12 - Public sale of abandoned property.

7-8A-12. Public sale of abandoned property.

A. Except as otherwise provided in this section, the administrator, within three years after the receipt of abandoned property, shall sell it to the highest bidder at public sale at a location in this state or by any reasonable method, which in the judgment of the administrator affords the most favorable market for the property. The administrator may decline the highest bid and re-offer the property for sale if the administrator considers the bid to be insufficient. The administrator need not offer the property for sale if the administrator considers that the probable cost of sale will exceed the proceeds of the sale. A sale held under this section must be preceded by a single publication of notice, at least three weeks before sale, in a newspaper of general circulation in the county in which the property is to be sold.

B. Securities listed on an established stock exchange must be sold at prices prevailing on the exchange at the time of sale. Other securities may be sold over the counter at prices prevailing at the time of sale or by any reasonable method selected by the administrator. If securities are sold by the administrator before the expiration of three years after their delivery to the administrator, a person making a claim under the Uniform Unclaimed Property Act (1995) before the end of the three-year period is entitled to the proceeds of the sale of the securities or the market value of the securities at the time the claim is made, whichever is greater, plus dividends, interest and other increments thereon up to the time the claim is made, less any deduction for expenses of sale. A person making a claim under the Uniform Unclaimed Property Act (1995) after the expiration of the three-year period is entitled to receive the securities delivered to the administrator by the holder, if they still remain in the custody of the administrator, or the net proceeds received from sale and is not entitled to receive any appreciation in the value of the property occurring after delivery to the administrator except in a case of intentional misconduct or malfeasance by the administrator.

C. A purchaser of property at a sale conducted by the administrator pursuant to the Uniform Unclaimed Property Act (1995) takes the property free of all claims of the owner or previous holder and of all persons claiming through or under them. The administrator shall execute all documents necessary to complete the transfer of ownership.

History: Laws 1997, ch. 25, 12; 2006, ch. 37, 2.



Section 7-8A-13 - Deposit of funds.

7-8A-13. Deposit of funds.

A. Except as otherwise provided by this section, the administrator shall promptly deposit in the tax administration suspense fund for distribution pursuant to the provisions of the Tax Administration Act [Chapter 7, Article 1 NMSA 1978] all money received under the Uniform Unclaimed Property Act (1995), including the proceeds from the sale of abandoned property under Section 7-8A-12 NMSA 1978. The administrator shall retain in the unclaimed property fund at least one hundred thousand dollars ($100,000) for the purposes of the Uniform Unclaimed Property Act (1995), from which the administrator shall pay claims duly allowed. The administrator shall record the name and last known address of each person appearing from the holders' reports to be entitled to the property and the name and last known address of each insured person or annuitant and beneficiary and with respect to each policy or annuity listed in the report of an insurance company, its number, the name of the company and the amount due.

B. Before making a deposit to the tax administration suspense fund, the administrator may deduct:

(1) expenses of sale of abandoned property;

(2) costs of mailing and publication in connection with abandoned property;

(3) reasonable service charges; and

(4) expenses incurred in examining records of holders of property and in collecting the property from those holders.

History: Laws 1997, ch. 25, 13; 2007 (1st S.S.), ch. 2, 10.



Section 7-8A-14 - Claim of another state to recover property.

7-8A-14. Claim of another state to recover property.

(a) After property has been paid or delivered to the administrator under the Uniform Unclaimed Property Act (1995), another state may recover the property if:

(1) the property was paid or delivered to the custody of this state because the records of the holder did not reflect a last known location of the apparent owner within the borders of the other state and the other state establishes that the apparent owner or other person entitled to the property was last known to be located within the borders of that state and under the laws of that state the property has escheated or become subject to a claim of abandonment by that state;

(2) the property was paid or delivered to the custody of this state because the laws of the other state did not provide for the escheat or custodial taking of the property, and under the laws of that state subsequently enacted the property has escheated or become subject to a claim of abandonment by that state;

(3) the records of the holder were erroneous in that they did not accurately identify the owner of the property and the last known location of the owner within the borders of another state and under the laws of that state the property has escheated or become subject to a claim of abandonment by that state;

(4) the property was subjected to custody by this state under Section 4(6) [7-8A-4(6) NMSA 1978] of the Uniform Unclaimed Property Act (1995), and under the laws of the state of domicile of the holder the property has escheated or become subject to a claim of abandonment by that state; or

(5) the property is a sum payable on a traveler's check, money order or similar instrument that was purchased in the other state and delivered into the custody of this state under Section 4(7) [7-8A-4(7) NMSA 1978] of the Uniform Unclaimed Property Act (1995), and under the laws of the other state the property has escheated or become subject to a claim of abandonment by that state.

(b) A claim of another state to recover escheated or abandoned property must be presented in a form prescribed by the administrator, who shall decide the claim within ninety days after it is presented. The administrator shall allow the claim upon determining that the other state is entitled to the abandoned property under Subsection (a) of this section.

(c) The administrator shall require another state, before recovering property under this section, to agree to indemnify this state and its officers and employees against any liability on a claim to the property.

History: Laws 1997, ch. 25, 14.



Section 7-8A-15 - Filing claim with administrator; handling of claims by administrator.

7-8A-15. Filing claim with administrator; handling of claims by administrator.

(a) A person, excluding another state, claiming property paid or delivered to the administrator may file a claim on a form prescribed by the administrator and verified by the claimant.

(b) Within ninety days after a claim is filed, the administrator shall allow or deny the claim and give written notice of the decision to the claimant. If the claim is denied, the administrator shall inform the claimant of the reasons for the denial and specify what additional evidence is required before the claim will be allowed. The claimant may then file a new claim with the administrator or maintain an action under Section 16 of the Uniform Unclaimed Property Act (1995).

(c) Within thirty days after a claim is allowed, the property or the net proceeds of a sale of the property must be delivered or paid by the administrator to the claimant, together with any dividend, interest or other increment to which the claimant is entitled under Sections 11 and 12 [7-8A-11 and 7-8A-12 NMSA 1978] of the Uniform Unclaimed Property Act (1995).

(d) A holder who pays the owner for property that has been delivered to the state and which, if claimed from the administrator by the owner would be subject to an increment under Sections 11 and 12 of the Uniform Unclaimed Property Act (1995), may recover from the administrator the amount of the increment.

History: Laws 1997, ch. 25, 15.



Section 7-8A-16 - Appeal; action to establish claim.

7-8A-16. Appeal; action to establish claim.

A. A person aggrieved by a decision of the administrator may file an appeal pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

B. A person whose claim has not been acted upon within ninety days after its filing may maintain an original action to establish the claim in the district court for the first judicial district, naming the administrator as a defendant.

C. If the aggrieved person establishes the claim in an action against the administrator, the court may award the claimant reasonable attorney fees.

History: Laws 1997, ch. 25, 16; 1998, ch. 55, 18; 1999, ch. 265, 18.



Section 7-8A-17 - Election to take payment or delivery.

7-8A-17. Election to take payment or delivery.

(a) The administrator may decline to receive property reported under the Uniform Unclaimed Property Act (1995) which the administrator considers to have a value less than the expenses of notice and sale.

(b) A holder, with the written consent of the administrator and upon conditions and terms prescribed by the administrator, may report and deliver property before the property is presumed abandoned. Property so delivered must be held by the administrator and is not presumed abandoned until it otherwise would be presumed abandoned under the Uniform Unclaimed Property Act (1995).

History: Laws 1997, ch. 25, 17.



Section 7-8A-18 - Destruction or disposition of property having no substantial commercial value; immunity from liability.

7-8A-18. Destruction or disposition of property having no substantial commercial value; immunity from liability.

If the administrator determines after investigation that property delivered under the Uniform Unclaimed Property Act (1995) has no substantial commercial value, the administrator may destroy or otherwise dispose of the property at any time. An action or proceeding may not be maintained against the state or any officer or against the holder for or on account of an act of the administrator under this section, except for intentional misconduct or malfeasance.

History: Laws 1997, ch. 25, 18.



Section 7-8A-19 - Periods of limitation.

7-8A-19. Periods of limitation.

(a) The expiration, before or after the effective date of the Uniform Unclaimed Property Act (1995), of a period of limitation on the owner's right to receive or recover property, whether specified by contract, statute or court order, does not preclude the property from being presumed abandoned or affect a duty to file a report or to pay or deliver or transfer property to the administrator as required by the Uniform Unclaimed Property Act (1995).

(b) An action or proceeding may not be maintained by the administrator to enforce the Uniform Unclaimed Property Act (1995) in regard to the reporting, delivery, or payment of property more than ten years after the holder specifically identified the property in a report filed with the administrator or gave express notice to the administrator of a dispute regarding the property. In the absence of such a report or other express notice, the period of limitation is tolled. The period of limitation is also tolled by the filing of a report that is fraudulent.

History: Laws 1997, ch. 25, 19.



Section 7-8A-20 - Requests for reports and examination of records.

7-8A-20. Requests for reports and examination of records.

(a) The administrator may require a person who has not filed a report, or a person whom the administrator believes has filed an inaccurate, incomplete or false report, to file a verified report in a form specified by the administrator. The report must state whether the person is holding property reportable under the Uniform Unclaimed Property Act (1995), describe property not previously reported or as to which the administrator has made inquiry, and specifically identify and state the amounts of property that may be in issue.

(b) The administrator, at reasonable times and upon reasonable notice, may examine the records of any person to determine whether the person has complied with the Uniform Unclaimed Property Act (1995). The administrator may conduct the examination even if the person believes it is not in possession of any property that must be reported, paid or delivered under the Uniform Unclaimed Property Act (1995). The administrator may contract with any other person to conduct the examination on behalf of the administrator.

(c) The administrator at reasonable times may examine the records of an agent, including a dividend disbursing agent or transfer agent, of a business association or financial association that is the holder of property presumed abandoned if the administrator has given the notice required by Subsection (b) of this section to both the association or organization and the agent at least ninety days before the examination.

(d) Documents and working papers obtained or compiled by the administrator, or the administrator's agents, employees or designated representatives, in the course of conducting an examination are confidential and are not public records, but the documents and papers may be:

(1) used by the administrator in the course of an action to collect unclaimed property or otherwise enforce the Uniform Unclaimed Property Act (1995);

(2) used in joint examinations conducted with or pursuant to an agreement with another state, the federal government, or any other governmental subdivision, agency or instrumentality;

(3) produced pursuant to subpoena or court order; or

(4) disclosed to the abandoned property office of another state for that state's use in circumstances equivalent to those described in this subsection, if the other state is bound to keep the documents and papers confidential.

(e) If an examination of the records of a person results in the disclosure of property reportable under the Uniform Unclaimed Property Act (1995), the administrator may assess the cost of the examination against the holder at the rate of two hundred dollars ($200) a day for each examiner, or a greater amount that is reasonable and was incurred, but the assessment may not exceed the value of the property found to be reportable. The cost of an examination made pursuant to Subsection (c) of this section may be assessed only against the business association or financial organization.

(f) If, after the effective date of the Uniform Unclaimed Property Act (1995), a holder does not maintain the records required by Section 21 [7-8A-21 NMSA 1978] of that act and the records of the holder available for the periods subject to that act are insufficient to permit the preparation of a report, the administrator may require the holder to report and pay to the administrator the amount the administrator reasonably estimates, on the basis of any available records of the holder or by any other reasonable method of estimation, should have been but was not reported.

History: Laws 1997, ch. 25, 20.



Section 7-8A-21 - Retention of records.

7-8A-21. Retention of records.

(a) Except as otherwise provided in Subsection (b) of this section, a holder required to file a report under Section 7 [7-8A-7 NMSA 1978] of the Uniform Unclaimed Property Act (1995) shall maintain the records containing the information required to be included in the report for ten years after the holder files the report, unless a shorter period is provided by rule of the administrator.

(b) A business association or financial organization that sells, issues, or provides to others for sale or issue in this state, traveler's checks, money orders, or similar instruments other than third-party bank checks, on which the business association or financial organization is directly liable, shall maintain a record of the instruments while they remain outstanding, indicating the state and date of issue, for three years after the holder files the report.

History: Laws 1997, ch. 25, 21.



Section 7-8A-22 - Enforcement.

7-8A-22. Enforcement.

The administrator may maintain an action in this or another state to enforce the Uniform Unclaimed Property Act (1995). The court may award reasonable attorney's fees to the prevailing party.

History: Laws 1997, ch. 25, 22.



Section 7-8A-23 - Interstate agreements and cooperation; joint and reciprocal actions with other states.

7-8A-23. Interstate agreements and cooperation; joint and reciprocal actions with other states.

(a) The administrator may enter into an agreement with another state to exchange information relating to abandoned property or its possible existence. The agreement may permit the other state, or another person acting on behalf of a state, to examine records as authorized in Section 20 [7-8A-20 NMSA 1978] of the Uniform Unclaimed Property Act (1995). The administrator by rule may require the reporting of information needed to enable compliance with an agreement made under this section and prescribe the form.

(b) The administrator may join with another state to seek enforcement of the Uniform Unclaimed Property Act (1995) against any person who is or may be holding property reportable under that act.

(c) At the request of another state, the attorney general of this state may maintain an action on behalf of the other state to enforce, in this state, the unclaimed property laws of the other state against a holder of property subject to escheat or a claim of abandonment by the other state, if the other state has agreed to pay expenses incurred by the attorney general in maintaining the action.

(d) The administrator may request that the attorney general of another state or another attorney commence an action in the other state on behalf of the administrator. With the approval of the attorney general of this state, the administrator may retain any other attorney to commence an action in this state on behalf of the administrator. This state shall pay all expenses, including attorney's fees, in maintaining an action under this subsection. With the administrator's approval, the expenses and attorney's fees may be paid from money received under the Uniform Unclaimed Property Act (1995). The administrator may agree to pay expenses and attorney's fees based in whole or in part on a percentage of the value of any property recovered in the action. Any expenses or attorney's fees paid under this subsection may not be deducted from the amount that is subject to the claim by the owner under the Uniform Unclaimed Property Act (1995).

History: Laws 1997, ch. 25, 23.



Section 7-8A-24 - Interest and penalties.

7-8A-24. Interest and penalties.

(a) A holder who fails to report, pay or deliver property within the time prescribed by the Uniform Unclaimed Property Act (1995) shall pay to the administrator interest at the annual rate set forth in Section 7-1-67 NMSA 1978 on the property or value thereof from the date the property should have been reported, paid or delivered.

(b) Except as otherwise provided in Subsection (c) of this section, a holder who fails to report, pay or deliver property within the time prescribed by the Uniform Unclaimed Property Act (1995), or fails to perform other duties imposed by that act, shall pay to the administrator, in addition to interest as provided in Subsection (a) of this section, a civil penalty of one hundred dollars ($100) for each day the report, payment or delivery is withheld, or the duty is not performed, up to a maximum of five thousand dollars ($5,000).

(c) A holder who willfully fails to report, pay or deliver property within the time prescribed by the Uniform Unclaimed Property Act (1995), or willfully fails to perform other duties imposed by that act, shall pay to the administrator, in addition to interest as provided in Subsection (a) of this section, a civil penalty of two hundred fifty dollars ($250) for each day the report, payment or delivery is withheld, or the duty is not performed, up to a maximum of seven thousand five hundred dollars ($7,500), plus twenty-five percent of the value of any property that should have been but was not reported.

(d) A holder who makes a fraudulent report shall pay to the administrator, in addition to interest as provided in Subsection (a) of this section, a civil penalty of five hundred dollars ($500) for each day from the date a report under the Uniform Unclaimed Property Act (1995) was due, up to a maximum of twelve thousand five hundred dollars ($12,500), plus twenty-five percent of the value of any property that should have been but was not reported.

(e) The administrator for good cause may waive, in whole or in part, penalties under Subsections (b) and (c) of this section, and shall waive penalties if the holder acted in good faith and without negligence.

History: Laws 1997, ch. 25, 24.



Section 7-8A-25 - Agreement to locate property.

7-8A-25. Agreement to locate property.

A. An agreement by an owner, the primary purpose of which is to locate, deliver, recover or assist in the recovery of property that is presumed abandoned, is void and unenforceable if it was entered into during the period commencing on the date the property was presumed abandoned and extending to a time that is forty-eight months after the date the property is paid or delivered to the administrator. This subsection does not apply to an owner's agreement with an attorney to file a claim as to identified property or contest the administrator's denial of a claim.

B. An agreement by an owner, the primary purpose of which is to locate, deliver, recover or assist in the recovery of property, is enforceable only if the agreement is in writing, clearly sets forth the nature of the property and the services to be rendered, is signed by the apparent owner and states the value of the property before and after the fee or other compensation has been deducted.

C. If an agreement covered by this section applies to mineral proceeds and the agreement contains a provision to pay compensation that includes a portion of the underlying minerals or any mineral proceeds not then presumed abandoned, the provision is void and unenforceable.

D. An agreement covered by this section which provides for compensation that is unconscionable is unenforceable except by the owner. An owner who has agreed to pay compensation that is unconscionable or the administrator on behalf of the owner may maintain an action to reduce the compensation to a conscionable amount. The court may award reasonable attorney fees to an owner who prevails in the action.

E. This section does not preclude an owner from asserting that an agreement covered by this section is invalid on grounds other than unconscionable compensation.

History: Laws 1997, ch. 25, 25; 2006, ch. 37, 3.



Section 7-8A-26 - Foreign transactions.

7-8A-26. Foreign transactions.

The Uniform Unclaimed Property Act (1995) does not apply to:

(1) property held, due and owing in a foreign country and arising out of a foreign transaction;

(2) funds in a member's share account in a credit union if the bylaws of the credit union provide for unclaimed funds to be used for educational or charitable uses; and

(3) patronage capital or other tangible ownership interest in a rural electric cooperative, a telephone cooperative, a water cooperative or an agricultural cooperative, if the bylaws of the cooperative provide for unclaimed patronage capital to be used for educational scholarships or other charitable uses.

History: Laws 1997, ch. 25, 26.



Section 7-8A-27 - Transitional provisions.

7-8A-27. Transitional provisions.

(a) An initial report filed under the Uniform Unclaimed Property Act (1995) for property that was not required to be reported before the effective date of that act, but which is subject to that act, must include all items of property that would have been presumed abandoned during the ten-year period next preceding the effective date of the Uniform Unclaimed Property Act (1995) as if that act had been in effect during that period.

(b) The Uniform Unclaimed Property Act (1995) does not relieve a holder of a duty that arose before the effective date of that act to report, pay or deliver property. Except as otherwise provided in Section 19(b) [7-8A-19(b) NMSA 1978] of the Uniform Unclaimed Property Act (1995), a holder who did not comply with the law in effect before the effective date of that act is subject to the applicable provisions for enforcement and penalties which then existed, which are continued in effect for the purpose of this section.

History: Laws 1997, ch. 25, 27.



Section 7-8A-28 - Rules.

7-8A-28. Rules.

The administrator may adopt pursuant to the State Rules Act [Chapter 14, Article 4 NMSA 1978] rules necessary to carry out the Uniform Unclaimed Property Act (1995).

History: Laws 1997, ch. 25, 28.



Section 7-8A-29 - Uniformity of application and construction.

7-8A-29. Uniformity of application and construction.

The Uniform Unclaimed Property Act (1995) shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of that act among states enacting it.

History: Laws 1997, ch. 25, 29.



Section 7-8A-30 - Short title.

7-8A-30. Short title.

Chapter 7, Article 8A NMSA 1978 may be cited as the "Uniform Unclaimed Property Act (1995)".

History: Laws 1997, ch. 25, 30; 2006, ch. 37, 4.



Section 7-8A-31 - Severability clause.

7-8A-31. Severability clause.

If any provision of the Uniform Unclaimed Property Act (1995) or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of that act which can be given effect without the invalid provision or application, and to this end the provisions of the act are severable.

History: Laws 1997, ch. 25, 31.






Article 9 - Gross Receipts and Compensating Tax

Section 7-9-1 - Short title.

7-9-1. Short title.

Chapter 7, Article 9 NMSA 1978 may be cited as the "Gross Receipts and Compensating Tax Act".

History: 1953 Comp., 72-16A-1, enacted by Laws 1966, ch. 47, 1; 1979, ch. 90, 1.



Section 7-9-2 - Purpose.

7-9-2. Purpose.

The purpose of the Gross Receipts and Compensating Tax Act is to provide revenue for public purposes by levying a tax on the privilege of engaging in certain activities within New Mexico and to protect New Mexico businessmen from the unfair competition that would otherwise result from the importation into the state of property without payment of a similar tax.

History: 1953 Comp., 72-16A-2, enacted by Laws 1966, ch. 47, 2.



Section 7-9-3 - Definitions.

7-9-3. Definitions.

As used in the Gross Receipts and Compensating Tax Act:

A. "buying" or "selling" means a transfer of property for consideration or the performance of service for consideration;

B. "department" means the taxation and revenue department, the secretary of taxation and revenue or an employee of the department exercising authority lawfully delegated to that employee by the secretary;

C. "financial corporation" means a savings and loan association or an incorporated savings and loan company, trust company, mortgage banking company, consumer finance company or other financial corporation;

D. "initial use" or "initially used" means the first employment for the intended purpose and does not include the following activities:

(1) observation of tests conducted by the performer of services;

(2) participation in progress reviews, briefings, consultations and conferences conducted by the performer of services;

(3) review of preliminary drafts, drawings and other materials prepared by the performer of the services;

(4) inspection of preliminary prototypes developed by the performer of services; or

(5) similar activities;

E. "leasing" means an arrangement whereby, for a consideration, property is employed for or by any person other than the owner of the property, except that the granting of a license to use property is licensing and is not a lease;

F. "local option gross receipts tax" means a tax authorized to be imposed by a county or municipality upon the taxpayer's gross receipts and required to be collected by the department at the same time and in the same manner as the gross receipts tax; "local option gross receipts tax" includes the taxes imposed pursuant to the Municipal Local Option Gross Receipts Taxes Act [Chapter 7, Article 19D NMSA 1978], Supplemental Municipal Gross Receipts Tax Act [7-19-10 through 7-19-18 NMSA 1978], County Local Option Gross Receipts Taxes Act [Chapter 7, Article 20E NMSA 1978], Local Hospital Gross Receipts Tax Act [7-20C-1 through 7-20C-17 NMSA 1978], County Correctional Facility Gross Receipts Tax Act [Chapter 7, Article 20F NMSA 1978] and such other acts as may be enacted authorizing counties or municipalities to impose taxes on gross receipts, which taxes are to be collected by the department;

G. "manufactured home" means a movable or portable housing structure for human occupancy that exceeds either a width of eight feet or a length of forty feet constructed to be towed on its own chassis and designed to be installed with or without a permanent foundation;

H. "manufacturing" means combining or processing components or materials to increase their value for sale in the ordinary course of business, but does not include construction;

I. "person" means:

(1) an individual, estate, trust, receiver, cooperative association, club, corporation, company, firm, partnership, limited liability company, limited liability partnership, joint venture, syndicate or other entity, including any gas, water or electric utility owned or operated by a county, municipality or other political subdivision of the state; or

(2) a national, federal, state, Indian or other governmental unit or subdivision, or an agency, department or instrumentality of any of the foregoing;

J. "property" means real property, tangible personal property, licenses other than the licenses of copyrights, trademarks or patents and franchises. Tangible personal property includes electricity and manufactured homes;

K. "research and development services" means an activity engaged in for other persons for consideration, for one or more of the following purposes:

(1) advancing basic knowledge in a recognized field of natural science;

(2) advancing technology in a field of technical endeavor;

(3) developing a new or improved product, process or system with new or improved function, performance, reliability or quality, whether or not the new or improved product, process or system is offered for sale, lease or other transfer;

(4) developing new uses or applications for an existing product, process or system, whether or not the new use or application is offered as the rationale for purchase, lease or other transfer of the product, process or system;

(5) developing analytical or survey activities incorporating technology review, application, trade-off study, modeling, simulation, conceptual design or similar activities, whether or not offered for sale, lease or other transfer; or

(6) designing and developing prototypes or integrating systems incorporating the advances, developments or improvements included in Paragraphs (1) through (5) of this subsection;

L. "secretary" means the secretary of taxation and revenue or the secretary's delegate;

M. "service" means all activities engaged in for other persons for a consideration, which activities involve predominantly the performance of a service as distinguished from selling or leasing property. "Service" includes activities performed by a person for its members or shareholders. In determining what is a service, the intended use, principal objective or ultimate objective of the contracting parties shall not be controlling. "Service" includes construction activities and all tangible personal property that will become an ingredient or component part of a construction project. That tangible personal property retains its character as tangible personal property until it is installed as an ingredient or component part of a construction project in New Mexico. Sales of tangible personal property that will become an ingredient or component part of a construction project to persons engaged in the construction business are sales of tangible personal property; and

N. "use" or "using" includes use, consumption or storage other than storage for subsequent sale in the ordinary course of business or for use solely outside this state.

History: Laws 1978, ch. 46, 1; 1979, ch. 338, 1; 1981, ch. 184, 1; 1983, ch. 220, 1; 1984, ch. 2, 1; 1986, ch. 20, 62; 1986, ch. 52, 1; 1989, ch. 262, 1; 1991, ch. 197, 1; 1991, ch. 203, 1; 1992, ch. 39, 1; 1992, ch. 50, 14; 1992, ch. 67, 14; 1993, ch. 31, 1; 1994, ch. 45, 1; 1998, ch. 92, 4; 1998, ch. 95, 1; 1998, ch. 99, 3; 1999, ch. 231, 1; 2000, ch. 84, 1; 2000, ch. 101, 1; 2001, ch. 65, 1; 2001, ch. 343, 1; 2002, ch. 28, 1; 2002, ch. 45, 1; 2002, ch. 49, 1; 2003, ch. 272, 2 ; 2006, ch. 39, 1; 2007, ch. 339, 1.



Section 7-9-3.2 - Additional definition.

7-9-3.2. Additional definition.

A. As used in the Gross Receipts and Compensating Tax Act, "governmental gross receipts" means receipts of the state or an agency, institution, instrumentality or political subdivision from:

(1) the sale of tangible personal property other than water from facilities open to the general public;

(2) the performance of or admissions to recreational, athletic or entertainment services or events in facilities open to the general public;

(3) refuse collection or refuse disposal or both;

(4) sewage services;

(5) the sale of water by a utility owned or operated by a county, municipality or other political subdivision of the state; and

(6) the renting of parking, docking or tie-down spaces or the granting of permission to park vehicles, tie-down aircraft or dock boats.

"Governmental gross receipts" includes receipts from the sale of tangible personal property handled on consignment when sold from facilities open to the general public but excludes cash discounts taken and allowed, governmental gross receipts tax payable on transactions reportable for the period and any type of time-price differential.

B. As used in this section, "facilities open to the general public" does not include point of sale registers or electronic devices at a bookstore owned or operated by a public post-secondary educational institution when the registers or devices are utilized in the sale of textbooks or other materials required for courses at the institution to a student enrolled at the institution who displays a valid student identification card.

History: 1978 Comp., 7-9-3.2, enacted by Laws 1991, ch. 8, 1; 1992, ch. 100, 1; 2003, ch. 125, 1; 2004, ch. 69, 1.



Section 7-9-3.3 - Definition; engaging in business.

7-9-3.3. Definition; engaging in business.

As used in the Gross Receipts and Compensating Tax Act, "engaging in business" means carrying on or causing to be carried on any activity with the purpose of direct or indirect benefit, except that:

A. "engaging in business" does not include having a worldwide web site as a third-party content provider on a computer physically located in New Mexico but owned by another nonaffiliated person; and

B. "engaging in business" does not include using a nonaffiliated third-party call center to accept and process telephone or electronic orders of tangible personal property or licenses primarily from non-New Mexico buyers, which orders are forwarded to a location outside New Mexico for filling, or to provide services primarily to non-New Mexico customers.

History: 1978 Comp., 7-9-3.3, enacted by Laws 2003, ch. 272, 4.



Section 7-9-3.4 - Definitions; construction and construction materials.

7-9-3.4. Definitions; construction and construction materials.

As used in the Gross Receipts and Compensating Tax Act:

A. "construction" means:

(1) the building, altering, repairing or demolishing in the ordinary course of business any:

(a) road, highway, bridge, parking area or related project;

(b) building, stadium or other structure;

(c) airport, subway or similar facility;

(d) park, trail, athletic field, golf course or similar facility;

(e) dam, reservoir, canal, ditch or similar facility;

(f) sewerage or water treatment facility, power generating plant, pump station, natural gas compressing station, gas processing plant, coal gasification plant, refinery, distillery or similar facility;

(g) sewerage, water, gas or other pipeline;

(h) transmission line;

(i) radio, television or other tower;

(j) water, oil or other storage tank;

(k) shaft, tunnel or other mining appurtenance;

(l) microwave station or similar facility;

(m) retaining wall, wall, fence, gate or similar structure; or

(n) similar work;

(2) the leveling or clearing of land;

(3) the excavating of earth;

(4) the drilling of wells of any type, including seismograph shot holes or core drilling; or

(5) similar work; and

B. "construction material" means tangible personal property that becomes or is intended to become an ingredient or component part of a construction project, but "construction material" does not include a replacement fixture when the replacement is not construction or a replacement part for a fixture.

History: 1978 Comp., 7-9-3.4, enacted by Laws 2003, ch. 272, 5.



Section 7-9-3.5 - Definition; gross receipts.

7-9-3.5. Definition; gross receipts.

A. As used in the Gross Receipts and Compensating Tax Act:

(1) "gross receipts" means the total amount of money or the value of other consideration received from selling property in New Mexico, from leasing or licensing property employed in New Mexico, from granting a right to use a franchise employed in New Mexico, from selling services performed outside New Mexico, the product of which is initially used in New Mexico, or from performing services in New Mexico. In an exchange in which the money or other consideration received does not represent the value of the property or service exchanged, "gross receipts" means the reasonable value of the property or service exchanged;

(2) "gross receipts" includes:

(a) any receipts from sales of tangible personal property handled on consignment;

(b) the total commissions or fees derived from the business of buying, selling or promoting the purchase, sale or lease, as an agent or broker on a commission or fee basis, of any property, service, stock, bond or security;

(c) amounts paid by members of any cooperative association or similar organization for sales or leases of personal property or performance of services by such organization;

(d) amounts received from transmitting messages or conversations by persons providing telephone or telegraph services;

(e) amounts received by a New Mexico florist from the sale of flowers, plants or other products that are customarily sold by florists where the sale is made pursuant to orders placed with the New Mexico florist that are filled and delivered outside New Mexico by an out-of-state florist; and

(f) the receipts of a home service provider from providing mobile telecommunications services to customers whose place of primary use is in New Mexico if: 1) the mobile telecommunications services originate and terminate in the same state, regardless of where the services originate, terminate or pass through; and 2) the charges for mobile telecommunications services are billed by or for a customer's home service provider and are deemed provided by the home service provider. For the purposes of this section, "home service provider", "mobile telecommunications services", "customer" and "place of primary use" have the meanings given in the federal Mobile Telecommunications Sourcing Act; and

(3) "gross receipts" excludes:

(a) cash discounts allowed and taken;

(b) New Mexico gross receipts tax, governmental gross receipts tax and leased vehicle gross receipts tax payable on transactions for the reporting period;

(c) taxes imposed pursuant to the provisions of any local option gross receipts tax that is payable on transactions for the reporting period;

(d) any gross receipts or sales taxes imposed by an Indian nation, tribe or pueblo; provided that the tax is approved, if approval is required by federal law or regulation, by the secretary of the interior of the United States; and provided further that the gross receipts or sales tax imposed by the Indian nation, tribe or pueblo provides a reciprocal exclusion for gross receipts, sales or gross receipts-based excise taxes imposed by the state or its political subdivisions;

(e) any type of time-price differential;

(f) amounts received solely on behalf of another in a disclosed agency capacity; and

(g) amounts received by a New Mexico florist from the sale of flowers, plants or other products that are customarily sold by florists where the sale is made pursuant to orders placed with an out-of-state florist for filling and delivery in New Mexico by a New Mexico florist.

B. When the sale of property or service is made under any type of charge, conditional or time-sales contract or the leasing of property is made under a leasing contract, the seller or lessor may elect to treat all receipts, excluding any type of time-price differential, under such contracts as gross receipts as and when the payments are actually received. If the seller or lessor transfers the seller's or lessor's interest in any such contract to a third person, the seller or lessor shall pay the gross receipts tax upon the full sale or leasing contract amount, excluding any type of time-price differential.

History: 1978 Comp., 7-9-3.5, enacted by Laws 2003, ch. 272, 3; 2006, ch. 39, 2; 2007, ch. 339, 2.



Section 7-9-4 - Imposition and rate of tax; denomination as "gross receipts tax".

7-9-4. Imposition and rate of tax; denomination as "gross receipts tax".

A. For the privilege of engaging in business, an excise tax equal to five and one-eighth percent of gross receipts is imposed on any person engaging in business in New Mexico.

B. The tax imposed by this section shall be referred to as the "gross receipts tax".

History: 1953 Comp., 72-16A-4, enacted by Laws 1966, ch. 47, 4; 1969, ch. 144, 2; 1978, ch. 151, 2; 1981, ch. 37, 9; 1983, ch. 213, 15; 1986, ch. 20, 63; 1990 (1st S.S.), ch. 1, 2; 2010 (2nd S.S.), ch. 7, 9.



Section 7-9-4.3 - Imposition and rate of tax; denomination as "governmental gross receipts tax".

7-9-4.3. Imposition and rate of tax; denomination as "governmental gross receipts tax".

For the privilege of engaging in certain activities by governments, there is imposed on every agency, institution, instrumentality or political subdivision of the state, except any school district and any entity licensed by the department of health that is principally engaged in providing health care services, an excise tax of five percent of governmental gross receipts. The tax imposed by this section shall be referred to as the "governmental gross receipts tax".

History: 1978 Comps., 7-9-4.1, enacted by Laws 1991, ch. 8, 2; 1992, ch. 49, 1; 1992, ch. 100, 2; 1993, ch. 332, 1; 1993, ch. 352, 1.



Section 7-9-5 - Presumption of taxability.

7-9-5. Presumption of taxability.

A. To prevent evasion of the gross receipts tax and to aid in its administration, it is presumed that all receipts of a person engaging in business are subject to the gross receipts tax. Any person engaged solely in transactions specifically exempt under the provisions of the Gross Receipts and Compensating Tax Act shall not be required to register or file a return under that act.

B. If receipts from nontaxable charges for mobile telecommunications services are aggregated with and not separately stated from taxable charges for mobile telecommunications services, then the charges for nontaxable mobile telecommunications services shall be subject to gross receipts tax unless the home service provider can reasonably identify nontaxable charges in its books and records that are kept in the regular course of business. For the purposes of this subsection, "charges for mobile telecommunications services", "home service provider" and "mobile telecommunications services" have the meanings given in the federal Mobile Telecommunications Sourcing Act.

History: 1953 Comp., 72-16A-5, enacted by Laws 1966, ch. 47, 5; 2002, ch. 18, 3.



Section 7-9-6 - Separately stating the gross receipts tax.

7-9-6. Separately stating the gross receipts tax.

When the gross receipts tax is stated separately on the books of the seller or lessor, and if the total amount of tax that is stated separately on transactions reportable within one reporting period is in excess of the amount of gross receipts tax otherwise payable on the transactions on which the tax was stated separately, the excess amount of tax stated on the transactions within that reporting period shall be included in gross receipts.

History: 1953 Comp., 72-16A-6, enacted by Laws 1966, ch. 47, 6; 1970, ch. 28, 1.



Section 7-9-7 - Imposition and rate of tax; denomination as "compensating tax".

7-9-7. Imposition and rate of tax; denomination as "compensating tax".

A. For the privilege of using tangible property in New Mexico, there is imposed on the person using the property an excise tax equal to five and one-eighth percent of the value of tangible property that was:

(1) manufactured by the person using the property in the state;

(2) acquired inside or outside of this state as the result of a transaction with a person located outside this state that would have been subject to the gross receipts tax had the tangible personal property been acquired from a person with nexus with New Mexico; or

(3) acquired as the result of a transaction that was not initially subject to the compensating tax imposed by Paragraph (2) of this subsection or the gross receipts tax but which transaction, because of the buyer's subsequent use of the property, should have been subject to the compensating tax imposed by Paragraph (2) of this subsection or the gross receipts tax.

B. For the purpose of Subsection A of this section, value of tangible property shall be the adjusted basis of the property for federal income tax purposes determined as of the time of acquisition or introduction into this state or of conversion to use, whichever is later. If no adjusted basis for federal income tax purposes is established for the property, a reasonable value of the property shall be used.

C. For the privilege of using services rendered in New Mexico, there is imposed on the person using such services an excise tax equal to five percent of the value of the services at the time they were rendered. The services, to be taxable under this subsection, must have been rendered as the result of a transaction that was not initially subject to the gross receipts tax but which transaction, because of the buyer's subsequent use of the services, should have been subject to the gross receipts tax.

D. The tax imposed by this section shall be referred to as the "compensating tax".

History: 1953 Comp., 72-16A-7, enacted by Laws 1966, ch. 47, 7; 1969, ch. 144, 3; 1978, ch. 151, 3; 1981, ch. 37, 10; 1983, ch. 213, 16; 1986, ch. 20, 64; 1990 (1st S.S.), ch. 1, 4; 1993, ch. 31, 2; 1995, ch. 50, 1; 2010 (2nd S.S.), ch. 7, 10; 2011, ch. 175, 1.



Section 7-9-7.1 - Department barred from taking collection actions with respect to certain compensating tax liabilities.

7-9-7.1. Department barred from taking collection actions with respect to certain compensating tax liabilities.

A. The department shall take no action to enforce collection of compensating tax due on purchases made by an individual if:

(1) the property is used only for nonbusiness purposes;

(2) the property is not a manufactured home; and

(3) the individual is not an agent for collection of compensating tax pursuant to Section 7-9-10 NMSA 1978.

B. The prohibition in Subsection A of this section does not prevent the department from enforcing collection of compensating tax on purchases from persons who are not individuals, who are agents for collection pursuant to Section 7-9-10 NMSA 1978 or who use the property in the course of engaging in business in New Mexico or from enforcing collection of compensating tax due on purchase of manufactured homes.

History: 1978 Comp., 7-9-7.1, enacted by Laws 1993, ch. 45, 1; 1994, ch. 34, 1; 1995, ch. 50, 2.



Section 7-9-8 - Presumption of taxability and value.

7-9-8. Presumption of taxability and value.

A. To prevent evasion of the compensating tax and the duty to collect it, it is presumed that property bought or sold by any person for delivery into this state is bought or sold for a taxable use in this state.

B. In determining the amount of compensating tax due on the use of property, it is presumed, in the absence of preponderant evidence of another value, that the value means the total amount of money or the reasonable value of other consideration paid for property exclusive of any type of time-price differential. However, in an exchange in which the amount of money paid does not represent the value of the property or property and service purchased, the compensating tax shall be imposed on the reasonable value of the property or property and service purchased.

C. In determining the amount of compensating tax due on the use of a service, it is presumed, in the absence of preponderant evidence of another value, that the value means the total amount of money or the reasonable value of other consideration paid for the service exclusive of any type of time-price differential. However, in an exchange in which the amount paid does not represent the value of the service purchased, the compensating tax shall be imposed on the reasonable value of the service purchased.

History: 1953 Comp., 72-16A-8, enacted by Laws 1966, ch. 47, 8; 1969, ch. 144, 4; 1972, ch. 85, 2.



Section 7-9-9 - Liability of user for payment of compensating tax.

7-9-9. Liability of user for payment of compensating tax.

Any person in New Mexico using property on the value of which compensating tax is payable but has not been paid is liable to the state for payment of the compensating tax, but this liability is discharged if the buyer has paid the compensating tax to the seller for payment over to the department.

History: 1953 Comp., 72-16A-9, enacted by Laws 1966, ch. 47, 9; 1983, ch. 220, 2; 1990, ch. 41, 1.



Section 7-9-10 - Agents for collection of compensating tax; duties.

7-9-10. Agents for collection of compensating tax; duties.

A. Every person carrying on or causing to be carried on any activity within this state attempting to exploit New Mexico's markets who sells property or sells property and service for use in this state and who is not subject to the gross receipts tax on receipts from these sales shall collect the compensating tax from the buyer and pay the tax collected to the department. "Activity", for the purposes of this section, includes but is not limited to engaging in any of the following in New Mexico: maintaining an office or other place of business; soliciting orders through employees or independent contractors; soliciting orders through advertisements placed in newspapers or magazines published in New Mexico or advertisements broadcast by New Mexico radio or television stations, soliciting orders through programs broadcast by New Mexico radio or television stations or transmitted by cable systems in New Mexico; canvassing, demonstrating, collecting money, warehousing or storing merchandise or delivering or distributing products as a consequence of an advertising or other sales program directed at potential customers. "Activity", for the purposes of this section, does not include having a world wide web site as a third-party provider on a computer physically located in New Mexico but owned by another nonaffiliated person, and "activity" does not include using a nonaffiliated third-party call center to accept and process telephone or electronic orders of tangible personal property or licenses primarily from non-New Mexico buyers, which orders are forwarded to a location outside New Mexico for filling, or to provide services primarily to non-New Mexico customers.

B. To ensure orderly and efficient collection of the public revenue, if any application of this section is held invalid, the section's application to other situations or persons shall not be affected.

History: 1953 Comp., 72-16A-10, enacted by Laws 1966, ch. 47, 10; 1983, ch. 220, 3; 1990, ch. 41, 2; 1998, ch. 92, 5; 2000, ch. 101, 2; 2001, ch. 65, 2.



Section 7-9-11 - Date payment due.

7-9-11. Date payment due.

The taxes imposed by the Gross Receipts and Compensating Tax Act are to be paid on or before the twenty-fifth day of the month following the month in which the taxable event occurs.

History: 1953 Comp., 72-16A-11, enacted by Laws 1966, ch. 47, 11; 1969, ch. 25, 2.



Section 7-9-12 - Exemptions.

7-9-12. Exemptions.

Exemptions from either the gross receipts tax or the compensating tax are not exemptions from both taxes unless explicitly stated otherwise by law.

History: 1978 Comp., 7-9-12, enacted by Laws 1969, ch. 144, 5; 1970, ch. 60, 1; 1972, ch. 61, 1; 1973, ch. 67, 1; 1984, ch. 2, 2; 2017 (1st S.S.), ch. 3, 14.



Section 7-9-13 - Exemption; gross receipts tax; governmental agencies.

7-9-13. Exemption; gross receipts tax; governmental agencies.

A. Except as otherwise provided in this section, exempted from the gross receipts tax are receipts of:

(1) the United States or any agency, department or instrumentality thereof;

(2) the state of New Mexico or any political subdivision thereof;

(3) any Indian nation, tribe or pueblo from activities or transactions occurring on its sovereign territory; or

(4) any foreign nation or agency, instrumentality or political subdivision thereof, but only when required by a treaty in force to which the United States is a party.

B. Receipts from the sale of gas or electricity by a utility owned or operated by a county, municipality or other political subdivision of a state are not exempted from the gross receipts tax.

C. Receipts from the operation of a cable television system owned or operated by a municipality are not exempted from the gross receipts tax.

History: 1953 Comp., 72-16A-12.1, enacted by Laws 1969, ch. 144, 6; 1991, ch. 8, 4; 1993, ch. 31, 3; 1993, ch. 208, 7; 1994, ch. 45, 2; 1998, ch. 89, 1.



Section 7-9-13.1 - Exemption; gross receipts tax; services performed outside the state the product of which is initially used in New Mexico; exceptions.

7-9-13.1. Exemption; gross receipts tax; services performed outside the state the product of which is initially used in New Mexico; exceptions.

A. Except as provided otherwise in Subsection B of this section, exempted from the gross receipts tax are the receipts from selling services performed outside New Mexico the product of which is initially used in New Mexico.

B. The exemption provided by this section does not apply to research and development services other than research and development services:

(1) sold between affiliated corporations;

(2) sold to the United States by persons, other than organizations described in Subsection A of Section 7-9-29 NMSA 1978, who are prime contractors operating facilities in New Mexico designated as national laboratories by act of congress; or

(3) sold to persons, other than organizations described in Subsection A of Section 7-9-29 NMSA 1978, who are prime contractors operating facilities in New Mexico designated as national laboratories by act of congress.

C. An "affiliated corporation" means a corporation that directly or indirectly through one or more intermediaries controls, is controlled by or is under common control with the subject corporation. "Control" means ownership of stock in a corporation which represents at least eighty percent of the total voting power of that corporation and has a stated or par value equal to at least eighty percent of the total stated or par value of the stock of that corporation.

History: 1978 Comp., 7-9-13.1, enacted by Laws 1989, ch. 262, 4.



Section 7-9-13.2 - Exemption; governmental gross receipts tax; receipts subject to certain other taxes.

7-9-13.2. Exemption; governmental gross receipts tax; receipts subject to certain other taxes.

Exempted from the governmental gross receipts tax are receipts from transactions involving tangible personal property or services on which receipts or transactions the gross receipts tax, compensating tax, motor vehicle excise tax, gasoline tax, special fuel tax, special fuel excise tax, oil and gas emergency school tax, resources tax, processors tax, service tax or the excise tax imposed under Section 66-12-6.1 NMSA 1978 is imposed.

History: Laws 1992, ch. 100, 3; 1993, ch. 31, 4.



Section 7-9-13.3 - Exemption; gross receipts tax and governmental gross receipts tax; stadium surcharge.

7-9-13.3. Exemption; gross receipts tax and governmental gross receipts tax; stadium surcharge.

Exempted from the gross receipts tax and from the governmental gross receipts tax are the receipts from selling tickets, parking, souvenirs, concessions, programs, advertising, merchandise, corporate suites or boxes, broadcast revenues and all other products, services or activities sold at, related to or occurring at a minor league baseball stadium on which a stadium surcharge is imposed pursuant to the Minor League Baseball Stadium Funding Act [3-65-1 through 3-65-10 NMSA 1978].

History: Laws 2001, ch. 231, 12.



Section 7-9-13.4 - Exemption; gross receipts tax; sale of textbooks from certain bookstores to enrolled students.

7-9-13.4. Exemption; gross receipts tax; sale of textbooks from certain bookstores to enrolled students.

Exempted from the gross receipts tax are the receipts from the sale of textbooks and other materials that are required for courses at a public post-secondary educational institution if the sale is by a bookstore located on the campus of the institution and operated pursuant to a contractual agreement with that institution and the sale is to a student enrolled at the institution who displays a valid student identification card.

History: Laws 2002, ch. 20, 1.



Section 7-9-13.5 - Exemption; gross receipts tax and governmental gross receipts tax; event center surcharge.

7-9-13.5. Exemption; gross receipts tax and governmental gross receipts tax; event center surcharge.

Exempted from the gross receipts tax and from the governmental gross receipts tax are the receipts from selling tickets, parking, souvenirs, concessions, programs, advertising, merchandise, corporate suites or boxes, broadcast revenues and all other products or services sold at or related to a municipal event center or related to activities occurring at the event center on which an event center surcharge is imposed pursuant to the Municipal Event Center Funding Act [3-66-1 through 3-66-11 NMSA 1978].

History: Laws 2005, ch. 351, 2.



Section 7-9-14 - Exemption; compensating tax; governmental agencies; Indians.

7-9-14. Exemption; compensating tax; governmental agencies; Indians.

A. Except as otherwise provided in this subsection, there is exempted from the compensating tax the use of property by the United States or the state of New Mexico or any governmental unit or subdivision, agency, department or instrumentality thereof. The exemption provided by this subsection does not apply to:

(1) the use of property that is or will be incorporated into a metropolitan redevelopment project under the Metropolitan Redevelopment Code [Chapter 3, Article 60A NMSA 1978]; or

(2) the use of construction material.

B. Exempted from the compensating tax is the use of property by any Indian nation, tribe or pueblo or any governmental unit, subdivision, agency, department or instrumentality thereof on Indian reservations or pueblo grants.

History: 1953 Comp., 72-16A-12.2, enacted by Laws 1969, ch. 144, 7; 1985, ch. 225, 3; 1990, ch. 41, 3; 1993, ch. 31, 5; 2001, ch. 343, 2.



Section 7-9-15 - Exemption; compensating tax; certain organizations.

7-9-15. Exemption; compensating tax; certain organizations.

Exempted from the compensating tax is the use of property by organizations that demonstrate to the department that they have been granted exemption from the federal income tax by the United States commissioner of internal revenue as organizations described in Section 501(c)(3) of the United States Internal Revenue Code of 1954, as amended or renumbered, in the conduct of functions described in Section 501(c)(3). The use of property as an ingredient or component part of a construction project is not a use in the conduct of functions described in Section 501(c)(3). This section does not apply to the use of property in an unrelated trade or business as defined in Section 513 of the United States Internal Revenue Code of 1954, as amended or renumbered.

History: 1953 Comp., 72-16A-12.3, enacted by Laws 1969, ch. 144, 8; reenacted by Laws 1970, ch. 12, 1; 1983, ch. 220, 4; 1990, ch. 41, 4.



Section 7-9-16 - Exemption; gross receipts tax; certain nonprofit facilities.

7-9-16. Exemption; gross receipts tax; certain nonprofit facilities.

Exempted from the gross receipts tax are the receipts of nonprofit entities from the operation of facilities designed and used for providing accommodations for retired elderly persons.

History: 1953 Comp., 72-16A-12.4, enacted by Laws 1969, ch. 144, 9; 1970, ch. 12, 2; 1975, ch. 54, 1.



Section 7-9-17 - Exemption; gross receipts tax; wages.

7-9-17. Exemption; gross receipts tax; wages.

Exempted from the gross receipts tax are the receipts of employees from wages, salaries, commissions or from any other form of remuneration for personal services.

History: 1953 Comp., 72-16A-12.5, enacted by Laws 1969, ch. 144, 10.



Section 7-9-18 - Exemption; gross receipts tax and governmental gross receipts tax; agricultural products.

7-9-18. Exemption; gross receipts tax and governmental gross receipts tax; agricultural products.

A. Exempted from the gross receipts tax and from the governmental gross receipts tax are the receipts from selling livestock and receipts of growers, producers, trappers or nonprofit marketing associations from selling livestock, live poultry, unprocessed agricultural products, hides or pelts. Persons engaged in the business of buying and selling wool or mohair or of buying and selling livestock on their own account are producers for the purposes of this section.

B. Receipts from selling dairy products at retail are not exempted from the gross receipts tax.

C. As used in this section, "livestock" means all domestic or domesticated animals that are used or raised on a farm or ranch, including the carcasses thereof, and also includes horses, asses, mules, cattle, sheep, goats, swine, bison, poultry, ostriches, emus, rheas, camelids and farmed cervidae upon any land in New Mexico; provided that for the purposes of Chapter 77, Article 9 NMSA 1978, "animals" or "livestock" have the meaning defined in that article. "Animals" or "livestock" does not include canine or feline animals. For the purpose of the rules governing meat inspection, wild animals, poultry and birds used for human consumption shall also be included within the meaning of "animals" or "livestock".

History: 1953 Comp., 72-16A-12.6, enacted by Laws 1969, ch. 144, 11; 1991, ch. 9, 27; 1992, ch. 48, 1; 1993, ch. 31, 6; 2011, ch. 81, 1.



Section 7-9-18.1 - Exemption; gross receipts tax; food stamps.

7-9-18.1. Exemption; gross receipts tax; food stamps.

Exempted from the gross receipts tax are the receipts of a taxpayer who is approved for participation in the food stamp program authorized by U.S.C. Title 7, Chapter 51, as that chapter may be amended or renumbered, from the lawful acceptance and deposit with a financial institution of food stamps issued by the United States department of agriculture pursuant to the food stamp program.

History: 1978 Comp., 7-9-18.1, enacted by Laws 1987, ch. 264, 13 and Laws 1987, ch. 304, 1.



Section 7-9-19 - Exemption; gross receipts tax; livestock feeding.

7-9-19. Exemption; gross receipts tax; livestock feeding.

A. Exempted from the gross receipts tax are the receipts of any person derived from feeding or pasturing livestock.

B. Receipts derived from penning or handling livestock prior to sale are receipts derived from feeding livestock for the purposes of this section.

C. Receipts derived from training livestock are receipts derived from feeding livestock for the purposes of this section.

History: 1953 Comp., 72-16A-12.7, enacted by Laws 1969, ch. 144, 12; 1974, ch. 19, 1; 1991, ch. 9, 28; 1992, ch. 48, 2.



Section 7-9-20 - Exemption; gross receipts tax; certain receipts of homeowners associations.

7-9-20. Exemption; gross receipts tax; certain receipts of homeowners associations.

Exempted from the gross receipts tax are those receipts of homeowners associations defined in Section 528(c)(1) (A thru D), (2), (3) and (4) (A, B and D) of the Internal Revenue Code, as amended, which are received as membership fees, dues or assessments from members who are owners of residential units, residences or residential lots except for owners of time-share interests, for payment of taxes, insurance, utility expenses, management and improvement, maintenance or rehabilitation of those common areas, elements or facilities appurtenant thereto which are for the sole use of the owners and their guests.

History: 1978 Comp., 7-9-20, enacted by Laws 1988, ch. 82, 1.



Section 7-9-22 - Exemption; gross receipts tax; vehicles.

7-9-22. Exemption; gross receipts tax; vehicles.

Exempted from the gross receipts tax are the receipts from selling vehicles on which a tax is imposed by the Motor Vehicle Excise Tax Act [Chapter 7, Article 14 NMSA 1978], vehicles subject to registration under Section 66-3-16 NMSA 1978 and vehicles exempt from the motor vehicle excise tax pursuant to Subsection F of Section 7-14-6 NMSA 1978.

History: 1953 Comp., 72-16A-12.10, enacted by Laws 1969, ch. 144, 15; 1976 (S.S.), ch. 36, 2; 1981, ch. 184, 2; 1988, ch. 73, 8; 2004, ch. 66, 1.



Section 7-9-22.1 - Exemption; gross receipts tax; boats.

7-9-22.1. Exemption; gross receipts tax; boats.

Exempted from the gross receipts tax are the receipts from selling boats on which a tax is imposed by Section 66-12-6.1 NMSA 1978.

History: 1978 Comp., 7-9-22.1, enacted by Laws 1987, ch. 247, 1.



Section 7-9-23 - Exemption; compensating tax; vehicles.

7-9-23. Exemption; compensating tax; vehicles.

Exempted from the compensating tax is the use of vehicles on which the tax imposed by the Motor Vehicle Excise Tax Act [Chapter 7, Article 14 NMSA 1978] has been paid, the use of vehicles subject to registration under Section 66-3-16 NMSA 1978 and the use of vehicles exempt from the motor vehicle excise tax pursuant to Subsection F of Section 7-14-6 NMSA 1978.

History: 1953 Comp., 72-16A-12.11, enacted by Laws 1969, ch. 144, 16; 1976 (S.S.), ch. 36, 3; 1983, ch. 220, 5; 1988, ch. 73, 9; 2004, ch. 66, 2.



Section 7-9-23.1 - Exemption; compensating tax; boats.

7-9-23.1. Exemption; compensating tax; boats.

Exempted from the compensating tax is the use of boats on which the tax imposed by Section 66-12-6.1 NMSA 1978 has been paid.

History: 1978 Comp., 7-9-23.1, enacted by Laws 1987, ch. 247, 2.



Section 7-9-24 - Exemption; gross receipts tax; insurance companies.

7-9-24. Exemption; gross receipts tax; insurance companies.

Exempted from the gross receipts tax are the receipts of insurance companies or any agent thereof from premiums and any consideration received by a property bondsman, as that person is defined in Section 59A-51-2 NMSA 1978, as security or surety for a bail bond in connection with a judicial proceeding.

History: 1953 Comp., 72-16A-12.12, enacted by Laws 1969, ch. 144, 17; 1988, ch. 74, 1.



Section 7-9-25 - Exemption; gross receipts tax; dividends and interest.

7-9-25. Exemption; gross receipts tax; dividends and interest.

Exempted from the gross receipts tax are the receipts received as interest on money loaned or deposited, receipts received as dividends or interest from stocks, bonds or securities or receipts from the sale of stocks, bonds or securities.

History: 1953 Comp., 72-16A-12.13, enacted by Laws 1969, ch. 144, 18.



Section 7-9-26 - Exemption; gross receipts and compensating tax; fuel.

7-9-26. Exemption; gross receipts and compensating tax; fuel.

Exempted from the gross receipts and compensating tax are the receipts from selling and the use of gasoline, special fuel or alternative fuel on which the tax imposed by Section 7-13-3, 7-16-3 or 7-16A-3 NMSA 1978 or the Alternative Fuel Tax Act has been paid and not refunded.

History: 1953 Comp., 72-16A-12.14, enacted by Laws 1969, ch. 144, 19; 1971, ch. 176, 1; 1980, ch. 105, 2; 1981, ch. 175, 1; 1983, ch. 225, 1; 1993, ch. 31, 7; 1995, ch. 16, 12.



Section 7-9-26.1 - Exemption; gross receipts tax and compensating tax; fuel for space vehicles.

7-9-26.1. Exemption; gross receipts tax and compensating tax; fuel for space vehicles.

A. Exempted from the gross receipts tax are the receipts from selling fuel, oxidizer or a substance that combines fuel and oxidizer to propel space vehicles or to operate space vehicle launchers.

B. Exempted from the compensating tax is the use of fuel, oxidizer or a substance that combines fuel and oxidizer to propel space vehicles or to operate space vehicle launchers.

History: 1978 Comp., 7-9-26.1, enacted by Laws 2003, ch. 62, 1.



Section 7-9-27 - Exemption; compensating tax; personal effects.

7-9-27. Exemption; compensating tax; personal effects.

Exempted from the compensating tax is the use by an individual of personal or household effects brought into the state in connection with the establishment by him of an initial residence in this state and the use of property brought into the state by a nonresident for his own nonbusiness use while temporarily within this state.

History: 1953 Comp., 72-16A-12.15, enacted by Laws 1969, ch. 144, 20.



Section 7-9-28 - Exemption; gross receipts tax; occasional sale of property or services.

7-9-28. Exemption; gross receipts tax; occasional sale of property or services.

Exempted from the gross receipts tax are the receipts from the isolated or occasional sale of or leasing of property or a service by a person who is neither regularly engaged nor holding himself out as engaged in the business of selling or leasing the same or similar property or service.

History: 1953 Comp., 72-16A-12.16, enacted by Laws 1969, ch. 144, 21.



Section 7-9-29 - Exemption; gross receipts tax; certain organizations.

7-9-29. Exemption; gross receipts tax; certain organizations.

A. Exempted from the gross receipts tax are the receipts of organizations that demonstrate to the department that they have been granted exemption from the federal income tax by the United States commissioner of internal revenue as organizations described in Section 501(c)(3) of the United States Internal Revenue Code of 1954, as amended or renumbered.

B. Exempted from the gross receipts tax are the receipts from carrying on chamber of commerce, visitor bureau and convention bureau functions of organizations that demonstrate to the department that they have been granted exemption from the federal income tax by the United States commissioner of internal revenue as organizations described in Section 501(c)(6) of the United States Internal Revenue Code of 1954, as amended or renumbered.

C. This section does not apply to receipts derived from an unrelated trade or business as defined in Section 513 of the United States Internal Revenue Code of 1954, as amended or renumbered.

History: 1978 Comp., 7-9-29, enacted by Laws 1970, ch. 12, 3; 1983, ch. 220, 6; 1988, ch. 139, 1; 1990, ch. 41, 5.



Section 7-9-30 - Exemption; compensating tax; railroad equipment, aircraft and space vehicles.

7-9-30. Exemption; compensating tax; railroad equipment, aircraft and space vehicles.

A. Exempted from the compensating tax is the use of railroad locomotives, trailers, containers, tenders or cars procured or bought for use in railroad transportation.

B. Exempted from the compensating tax is the use of commercial aircraft bought or leased primarily for use in the transportation of passengers or property for hire in interstate commerce.

C. Exempted from the compensating tax is the use of space vehicles for transportation of persons or property in, to or from space.

History: 1953 Comp., 72-16A-12.18, enacted by Laws 1969, ch. 144, 23; 1988, ch. 148, 1; 2003, ch. 62, 2.



Section 7-9-31 - Exemption; gross receipts and compensating tax; resale activities of an armed forces instrumentality.

7-9-31. Exemption; gross receipts and compensating tax; resale activities of an armed forces instrumentality.

Exempted from the gross receipts and compensating tax are the receipts from selling tangible personal property and the use of property by any instrumentality of the armed forces of the United States engaged in resale activities.

History: 1953 Comp., 72-16A-12.19, enacted by Laws 1969, ch. 144, 24.



Section 7-9-32 - Exemption; gross receipts tax; oil and gas or mineral interests.

7-9-32. Exemption; gross receipts tax; oil and gas or mineral interests.

Exempted from the gross receipts tax are the receipts from the sale of or leasing of oil, natural gas or mineral interests.

History: 1953 Comp., 72-16A-12.20, enacted by Laws 1969, ch. 144, 25.



Section 7-9-33 - Exemption; gross receipts tax; products subject to Oil and Gas Emergency School Tax Act.

7-9-33. Exemption; gross receipts tax; products subject to Oil and Gas Emergency School Tax Act.

A. Exempted from the gross receipts tax are receipts from the sale of products the severance of which is subject to the tax imposed by the Oil and Gas Emergency School Tax Act [Chapter 7, Article 31 NMSA 1978] except that receipts from the sale of products other than for subsequent resale in the ordinary course of business, for consumption outside the state, or for use as an ingredient or component part of a manufactured product are subject to the Gross Receipts and Compensating Tax Act as well as to the Oil and Gas Emergency School Tax Act.

B. No gross receipts tax or compensating tax pursuant to the Gross Receipts and Compensating Tax Act shall apply to storing crude oil, natural gas or liquid hydrocarbons, individually or any combination, or to the use of such products for fuel in the operation of a "production unit" as defined by the Oil and Gas Emergency School Tax Act.

History: 1953 Comp., 72-16A-12.21, enacted by Laws 1969, ch. 144, 26; 1975, ch. 133, 1; 1984, ch. 2, 3; 1989, ch. 115, 1.



Section 7-9-34 - Exemption; gross receipts tax; refiners and persons subject to Natural Gas Processors Tax Act.

7-9-34. Exemption; gross receipts tax; refiners and persons subject to Natural Gas Processors Tax Act.

A. Exempted from the gross receipts tax are receipts from the sale or processing of products the processing of which is subject to the privilege tax imposed by the Natural Gas Processors Tax Act [Chapter 7, Article 34 NMSA 1978] except that receipts from the sale of products other than for subsequent resale in the ordinary course of business, for consumption outside the state, or for use as an ingredient or component part of a manufactured product are subject to the Gross Receipts and Compensating Tax Act as well as to the Natural Gas Processors Tax Act.

B. No gross receipts tax or compensating tax pursuant to the Gross Receipts and Compensating Tax Act shall apply to receipts from storing or using crude oil, natural gas or liquid hydrocarbons, individually or any combination, when stored or used in New Mexico by a "processor", as defined by the Natural Gas Processors Tax Act, or by a person engaged in the business of refining oil, natural gas or liquid hydrocarbons who stores or uses the crude oil, natural gas or liquid hydrocarbons in the regular course of his refining business.

History: 1953 Comp., 72-16A-12.22, enacted by Laws 1969, ch. 144, 27; 1970, ch. 13, 1; 1975, ch. 133, 2; 1984, ch. 2, 4; 1989, ch. 115, 2.



Section 7-9-35 - Exemption; gross receipts tax; natural resources subject to Resources Excise Tax Act.

7-9-35. Exemption; gross receipts tax; natural resources subject to Resources Excise Tax Act.

Exempted from the gross receipts tax are receipts from the sale or processing of natural resources the severance or processing of which are subject to the taxes imposed by the Resources Excise Tax Act [Chapter 7, Article 25 NMSA 1978] except as otherwise provided in Section 7-25-8 NMSA 1978.

History: 1953 Comp., 72-16A-12.23, enacted by Laws 1969, ch. 144, 28; 1984, ch. 2, 5; 1989, ch. 115, 3.



Section 7-9-36 - Exemption; gross receipts tax; oil and gas consumed in the pipeline transportation of oil and gas products.

7-9-36. Exemption; gross receipts tax; oil and gas consumed in the pipeline transportation of oil and gas products.

Exempted from the gross receipts tax are receipts from the sale of oil, natural gas, liquid hydrocarbon or any combination thereof consumed as fuel in the pipeline transportation of such products.

History: 1953 Comp., 72-16A-12.24, enacted by Laws 1969, ch. 144, 29.



Section 7-9-37 - Exemption; compensating tax; use of oil and gas in the pipeline transportation of oil and gas products.

7-9-37. Exemption; compensating tax; use of oil and gas in the pipeline transportation of oil and gas products.

Exempted from the compensating tax is the use of oil, natural gas, liquid hydrocarbon or any combination thereof as fuel in the pipeline transportation of such products.

History: 1953 Comp., 72-16A-12.25, enacted by Laws 1969, ch. 144, 30.



Section 7-9-38 - Exemption; compensating tax; use of electricity in the production, conversion and transmission of electricity.

7-9-38. Exemption; compensating tax; use of electricity in the production, conversion and transmission of electricity.

Exempted from the compensating tax is electricity used in the production and transmission of electricity, including transmission using voltage source conversion technology.

History: 1953 Comp., 72-16A-12.26, enacted by Laws 1969, ch. 144, 31; 2012, ch. 12, 1.



Section 7-9-38.1 - Exemption; gross receipts tax; interstate telecommunications services.

7-9-38.1. Exemption; gross receipts tax; interstate telecommunications services.

Exempted from the gross receipts tax are receipts from the sale or provision of interstate telecommunications services subject to the Interstate Telecommunications Gross Receipts Tax Act [Chapter 7, Article 9C NMSA 1978].

History: Laws 1992, ch. 50, 12 and Laws 1992, ch. 67, 12; 1993, ch. 31, 8.



Section 7-9-38.2 - Exemption; gross receipts tax; sale of certain telecommunications services.

7-9-38.2. Exemption; gross receipts tax; sale of certain telecommunications services.

Exempted from the gross receipts tax are receipts of a home service provider from providing mobile telecommunications services to persons whose place of primary use is outside New Mexico, regardless of where the mobile telecommunications services originate, terminate or pass through. For the purposes of this section, "home service provider", "mobile telecommunications services" and "place of primary use" have the meanings given in the federal Mobile Telecommunications Sourcing Act.

History: Laws 2002, ch. 18, 2.



Section 7-9-39 - Exemption; gross receipts tax; fees from social organizations.

7-9-39. Exemption; gross receipts tax; fees from social organizations.

A. Exempted from the gross receipts tax are the receipts from dues and registration fees of nonprofit social, fraternal, political, trade, labor or professional organizations and business leagues.

B. For the purposes of this section:

(1) "dues" means amounts that a member of an organization pays at recurring intervals to retain membership in an organization where such amounts are used for the general maintenance and upkeep of the organization; and

(2) "registration fees" means amounts paid by persons to attend a specific event sponsored by an organization to defray the cost of the event.

History: 1953 Comp., 72-16A-12.27, enacted by Laws 1969, ch. 144, 32; 1977, ch. 141, 1.



Section 7-9-40 - Exemption; gross receipts tax; purses and jockey remuneration at New Mexico racetracks; receipts from gross amounts wagered.

7-9-40. Exemption; gross receipts tax; purses and jockey remuneration at New Mexico racetracks; receipts from gross amounts wagered.

A. Exempted from the gross receipts tax are the receipts of horsemen, jockeys and trainers from race purses at New Mexico horse racetracks subject to the jurisdiction of the state racing commission.

B. Exempted from the gross receipts tax are the receipts of a racetrack from the commissions and other amounts authorized by Section 60-1-10 NMSA 1978 to be retained by a racetrack conducting horse races under the authority of a license from the state racing commission.

History: 1953 Comp., 72-16A-12.28, enacted by Laws 1970, ch. 60, 2; 1971, ch. 145, 1; 1985, ch. 137, 1; 1989, ch. 260, 1.



Section 7-9-41 - Exemption; gross receipts tax; religious activities.

7-9-41. Exemption; gross receipts tax; religious activities.

Exempted from the gross receipts tax are the receipts of a minister of a religious organization, which organization has been granted an exemption from federal income tax by the United States commissioner of internal revenue as an organization described in Section 501(c)(3) of the United States Internal Revenue Code of 1954, as amended or renumbered, from religious services provided by the minister to an individual recipient of the service.

History: 1953 Comp., 72-16A-12.29, enacted by Laws 1972, ch. 61, 2.



Section 7-9-41.1 - Exemption; gross receipts tax and governmental gross receipts tax; athletic facility surcharge.

7-9-41.1. Exemption; gross receipts tax and governmental gross receipts tax; athletic facility surcharge.

Exempted from the gross receipts tax and from the governmental gross receipts tax are the receipts of a university from an athletic facility surcharge imposed pursuant to the University Athletic Facility Funding Act [21-30-1 through 21-30-10 NMSA 1978].

History: Laws 2007, ch. 117, 1.



Section 7-9-41.2 - Deleted.

7-9-41.2. Deleted.



Section 7-9-41.3 - Exemption; receipts from sales by disabled street vendors.

7-9-41.3. Exemption; receipts from sales by disabled street vendors.

A. Exempt from payment of the gross receipts tax are receipts from the sale of goods by a disabled street vendor.

B. As used in this section:

(1) "disabled" means to be blind or permanently disabled with medical improvement not expected pursuant to 42 USCA 421 for purposes of the federal Social Security Act or to have a permanent total disability pursuant to the Workers' Compensation Act [Chapter 52, Article 1 NMSA 1978]; and

(2) "street vendor" means a person licensed by a local government to sell items of tangible personal property by newly setting up a sales site daily or selling the items from a moveable cart, tray, blanket or other device.

History: Laws 2007, ch. 45, 13 and 2007, ch. 237, 1.



Section 7-9-41.4 - Exemption; officiating at New Mexico activities association-sanctioned school events.

7-9-41.4. Exemption; officiating at New Mexico activities association-sanctioned school events.

Exempted from the gross receipts tax are the receipts from refereeing, umpiring, scoring or other officiating at school events sanctioned by the New Mexico activities association.

History: Laws 2009, ch. 62, 1.



Section 7-9-43 - Nontaxable transaction certificates and other evidence required to entitle persons to deductions.

7-9-43. Nontaxable transaction certificates and other evidence required to entitle persons to deductions.

A. All nontaxable transaction certificates of the appropriate series executed by buyers or lessees should be in the possession of the seller or lessor for nontaxable transactions at the time the return is due for receipts from the transactions. If the seller or lessor is not in possession of the required nontaxable transaction certificates within sixty days from the date that the notice requiring possession of these nontaxable transaction certificates is given the seller or lessor by the department, deductions claimed by the seller or lessor that require delivery of these nontaxable transaction certificates shall be disallowed except as provided in Subsection E of this section. The nontaxable transaction certificates shall contain the information and be in a form prescribed by the department. The department by regulation may deem to be nontaxable transaction certificates documents issued by other states or the multistate tax commission to taxpayers not required to be registered in New Mexico. Only buyers or lessees who have a registration number or have applied for a registration number and have not been refused one under Subsection C of Section 7-1-12 NMSA 1978 shall execute nontaxable transaction certificates issued by the department. If the seller or lessor has been given an identification number for tax purposes by the department, the seller or lessor shall disclose that identification number to the buyer or lessee prior to or upon acceptance of a nontaxable transaction certificate. When the seller or lessor accepts a nontaxable transaction certificate within the required time and in good faith that the buyer or lessee will employ the property or service transferred in a nontaxable manner, the properly executed nontaxable transaction certificate shall be conclusive evidence, and the only material evidence, that the proceeds from the transaction are deductible from the seller's or lessor's gross receipts.

B. Properly executed documents required to support the deductions provided in Sections 7-9-57, 7-9-58 and 7-9-74 NMSA 1978 should be in the possession of the seller at the time the return is due for receipts from the transactions. If the seller is not in possession of these documents within sixty days from the date that the notice requiring possession of these documents is given to the seller by the department, deductions claimed by the seller or lessor that require delivery of these documents shall be disallowed. These documents shall contain the information and be in a form prescribed by the department. When the seller accepts these documents within the required time and in good faith that the buyer will employ the property or service transferred in a nontaxable manner, the properly executed documents shall be conclusive evidence, and the only material evidence, that the proceeds from the transaction are deductible from the seller's gross receipts.

C. Notice, as used in this section, is sufficient if the notice is mailed or served as provided in Subsection A of Section 7-1-9 NMSA 1978. Notice by the department under this section shall not be given prior to the commencement of an audit of the seller required to be in possession of the documents.

D. To exercise the privilege of executing appropriate nontaxable transaction certificates, a buyer or lessee shall apply to the department for permission to execute nontaxable transaction certificates, except with respect to documents issued by other states or the multistate tax commission that the department has deemed to be nontaxable transaction certificates. If a person is shown on the department's records to be a delinquent taxpayer or to have a non-filed period, the department may refuse to approve the application of the person until the person has filed returns for all non-filed periods and is no longer shown to be a delinquent taxpayer, and the taxpayer may protest that refusal pursuant to Section 7-1-24 NMSA 1978. Upon the department's approval of the application, the buyer or lessee may request appropriate nontaxable transaction certificates for execution by the buyer or lessee; provided that if a person is shown on the department's records to be a delinquent taxpayer or to have a non-filed period, the department may refuse to issue nontaxable transaction certificates to the person until the person has filed returns for all non-filed periods and is no longer shown to be a delinquent taxpayer. The taxpayer may protest that refusal pursuant to Section 7-1-24 NMSA 1978. The department may require a buyer or lessee requesting and receiving nontaxable transaction certificates for execution by that buyer or lessee to report to the department the names, addresses and identification numbers assigned by the department of the sellers and lessors to whom they have delivered nontaxable transaction certificates. The department may require a seller or lessor engaged in business in New Mexico to report to the department the names, addresses and federal employer identification numbers or state identification numbers for tax purposes issued by the department of the buyers or lessees from whom the seller or lessor has accepted nontaxable transaction certificates.

E. The secretary or secretary's delegate may accept other evidence, as specified by rule, to support the deduction provided pursuant to Section 7-9-47 NMSA 1978 for the sale of tangible personal property if a taxpayer is unable to provide a nontaxable transaction certificate within the sixty-day period specified in Subsection A of this section:

(1) prior to the issuance of an audit assessment; or

(2) if the audit assessment is protested, prior to either the taxpayer's withdrawal of the protest or the formal hearing of the protest; provided, however, that the protest in this paragraph is acknowledged by the department prior to December 31, 2011.

History: 1953 Comp., 72-16A-13, enacted by Laws 1966, ch. 47, 13; 1969, ch. 144, 33; 1973, ch. 219, 1; 1983, ch. 220, 7; 1990, ch. 41, 6; 1991, ch. 9, 29; 1992, ch. 39, 3; 1993, ch. 31, 9; 1994, ch. 94, 1; 1994, ch. 98, 1; 1997, ch. 72, 1; 1998, ch. 89, 3; 2001, ch. 332, 1; 2003, ch. 330, 1; 2005, ch. 12, 1; 2011, ch. 148, 1.



Section 7-9-43.1 - Nontaxable transaction certificates not required by liquor wholesalers.

7-9-43.1. Nontaxable transaction certificates not required by liquor wholesalers.

Notwithstanding the provisions of Section 7-9-43 NMSA 1978, a liquor wholesaler licensed as a wholesaler by the superintendent of regulation and licensing pursuant to the Liquor Control Act [60-3A-1 NMSA 1978 et seq.] is not required to obtain a nontaxable transaction certificate from a person issued a retailer's, dispenser's, restaurant, public service or governmental license by the superintendent of regulation and licensing pursuant to the Liquor Control Act for the purpose of taking deductions under the Gross Receipts and Compensating Tax Act.

History: Laws 1981, ch. 333, 1; 1992, ch. 39, 4.



Section 7-9-44 - Suspension of the right to use a nontaxable transaction certificate.

7-9-44. Suspension of the right to use a nontaxable transaction certificate.

A. The secretary may suspend for not more than one year the privilege of a person to execute nontaxable transaction certificates if that person:

(1) fails to pay, within one year of the date the tax is due, the compensating tax on the subsequent use of property or services purchased through the execution of a nontaxable transaction certificate; or

(2) executes with the seller or lessor a nontaxable transaction certificate inapplicable to the transaction when no compensating tax is due on that buyer's or lessee's use of the property or service.

B. The secretary may suspend for not more than six months the privilege of a person to execute nontaxable transaction certificates, to claim deductions on the basis of nontaxable transaction certificates accepted by that person or both if that person fails to account in the manner and time required by the department, in accordance with Subsection E of Section 7-9-43 NMSA 1978, for the certificates executed or accepted by that person.

C. A suspension under this section voids the department's approval of the person's application for the privilege of executing nontaxable transaction certificates and, prior to resumption of the privilege, the person whose privilege to execute nontaxable transaction certificates has been suspended shall reapply for the privilege of executing such certificates in accordance with Section 7-9-43 NMSA 1978.

D. Notwithstanding the provisions of Section 7-1-8 NMSA 1978, the department may notify the public or provide for notice to the public of the suspension of a person's privilege to execute nontaxable transaction certificates.

History: 1953 Comp., 72-16A-13.1, enacted by Laws 1969, ch. 144, 34; 1983, ch. 220, 8; 1990, ch. 41, 7; 1992, ch. 39, 5; 1993, ch. 31, 10; 2001, ch. 343, 3.



Section 7-9-45 - Deductions.

7-9-45. Deductions.

A. Receipts may only be deducted once from gross receipts or governmental gross receipts when computing the gross receipts tax or governmental gross receipts tax due.

B. The same receipts shall not be both exempt from the gross receipts tax and deducted from gross receipts.

C. The same receipts shall not be both exempt from the governmental gross receipts tax and deducted from governmental gross receipts.

History: 1978 Comp., 7-9-45, enacted by Laws 1969, ch. 144, 35; 1970, ch. 77, 1; 1970, ch. 78, 1; 1971, ch. 217, 1; 1972, ch. 39, 1; 1977, ch. 288, 1; 1979, ch. 338, 2; 1984, ch. 129, 1; 1989, ch. 262, 5; 1994, ch. 45, 3; 1995, ch. 70, 5; 1999, ch. 231, 2; 2017 (1st S.S.), ch. 3, 16.



Section 7-9-46 - Deduction; gross receipts tax; governmental gross receipts; sales to manufacturers.

7-9-46. Deduction; gross receipts tax; governmental gross receipts; sales to manufacturers.

A. Receipts from selling tangible personal property may be deducted from gross receipts or from governmental gross receipts if the sale is made to a person engaged in the business of manufacturing who delivers a nontaxable transaction certificate to the seller. The buyer delivering the nontaxable transaction certificate must incorporate the tangible personal property as an ingredient or component part of the product that the buyer is in the business of manufacturing.

B. Receipts from selling tangible personal property that is a consumable and used in such a way that it is consumed in the manufacturing process of a product, provided that the tangible personal property is not a tool or equipment used to create the manufactured product, to a person engaged in the business of manufacturing that product and who delivers a nontaxable transaction certificate to the seller may be deducted in the following percentages from gross receipts or from governmental gross receipts:

(1) twenty percent of receipts received prior to January 1, 2014;

(2) forty percent of receipts received in calendar year 2014;

(3) sixty percent of receipts received in calendar year 2015;

(4) eighty percent of receipts received in calendar year 2016; and

(5) one hundred percent of receipts received on or after January 1, 2017.

C. The purpose of the deductions provided in this section is to encourage manufacturing businesses to locate in New Mexico and to reduce the tax burden, including reducing pyramiding, on the tangible personal property that is consumed in the manufacturing process and that is purchased by manufacturing businesses in New Mexico.

D. The department shall annually report to the revenue stabilization and tax policy committee the aggregate amount of deductions taken pursuant to this section, the number of taxpayers claiming each of the deductions and any other information that is necessary to determine that the deductions are performing the purposes for which they are enacted.

E. A taxpayer deducting gross receipts pursuant to this section shall report the amount deducted separately for each deduction provided in this section and attribute the amount of the deduction to the appropriate authorization provided in this section in a manner required by the department that facilitates the evaluation by the legislature of the benefit to the state of these deductions.

F. As used in Subsection B of this section, "consumable" means tangible personal property that is incorporated into, destroyed, depleted or transformed in the process of manufacturing a product:

(1) including electricity, fuels, water, manufacturing aids and supplies, chemicals, gases, repair parts, spares and other tangibles used to manufacture a product; but

(2) excluding tangible personal property used in:

(a) the generation of power;

(b) the processing of natural resources, including hydrocarbons; and

(c) the preparation of meals for immediate consumption on- or off-premises.

History: 1953 Comp., 72-16A-14.1, enacted by Laws 1969, ch. 144, 36; 1992, ch. 100, 4; 2012, ch. 5, 4; 2013, ch. 160, 9.



Section 7-9-47 - Deduction; gross receipts tax; governmental gross receipts tax; sale of tangible personal property or licenses for resale.

7-9-47. Deduction; gross receipts tax; governmental gross receipts tax; sale of tangible personal property or licenses for resale.

Receipts from selling tangible personal property or licenses may be deducted from gross receipts or from governmental gross receipts if the sale is made to a person who delivers a nontaxable transaction certificate to the seller. The buyer delivering the nontaxable transaction certificate must resell the tangible personal property or license either by itself or in combination with other tangible personal property or licenses in the ordinary course of business.

History: 1953 Comp., 72-16A-14.2, enacted by Laws 1969, ch. 144, 37; 1992, ch. 39, 6; 1992, ch. 100, 5; 1994, ch. 45, 4.



Section 7-9-48 - Deduction; gross receipts tax; governmental gross receipts; sale of a service for resale.

7-9-48. Deduction; gross receipts tax; governmental gross receipts; sale of a service for resale.

Receipts from selling a service for resale may be deducted from gross receipts or from governmental gross receipts if the sale is made to a person who delivers a nontaxable transaction certificate to the seller. The buyer delivering the nontaxable transaction certificate must resell the service in the ordinary course of business and the resale must be subject to the gross receipts tax or governmental gross receipts tax.

History: 1953 Comp., 72-16A-14.3, enacted by Laws 1969, ch. 144, 38; 1992, ch. 100, 6; 2000, ch. 84, 2.



Section 7-9-49 - Deduction; gross receipts tax; sale of tangible personal property and licenses for leasing.

7-9-49. Deduction; gross receipts tax; sale of tangible personal property and licenses for leasing.

A. Except as otherwise provided by Subsection B of this section, receipts from selling tangible personal property and licenses may be deducted from gross receipts if the sale is made to a person who delivers a nontaxable transaction certificate to the seller. The buyer delivering the nontaxable transaction certificate shall be engaged in a business that derives a substantial portion of its receipts from leasing or selling tangible personal property or licenses of the type sold. The buyer may not utilize the tangible personal property or license in any manner other than holding it for lease or sale or leasing or selling it either by itself or in combination with other tangible personal property or licenses in the ordinary course of business.

B. The deduction provided by this section shall not apply to receipts from selling:

(1) furniture or appliances, the receipts from the rental or lease of which are deductible under Subsection C of Section 7-9-53 NMSA 1978;

(2) coin-operated machines; or

(3) manufactured homes.

History: 1953 Comp., 72-16A-14.4, enacted by Laws 1969, ch. 144, 39; 1972, ch. 80, 1; 1975, ch. 160, 1; 1979, ch. 338, 3; 1983, ch. 220, 9; 1989, ch. 115, 4; 1991, ch. 203, 3; 1992, ch. 39, 7.



Section 7-9-50 - Deduction; gross receipts tax; lease for subsequent lease.

7-9-50. Deduction; gross receipts tax; lease for subsequent lease.

A. Except as provided otherwise in Subsection B of this section, receipts from leasing tangible personal property or licenses may be deducted from gross receipts if the lease is made to a lessee who delivers a nontaxable transaction certificate to the lessor. The lessee delivering the nontaxable transaction certificate may not use the tangible personal property or license in any manner other than for subsequent lease in the ordinary course of business.

B. The deduction provided by this section does not apply to receipts from leasing:

(1) furniture or appliances, the receipts from the rental or lease of which are deductible under Subsection C of Section 7-9-53 NMSA 1978;

(2) coin-operated machines; or

(3) manufactured homes.

History: 1953 Comp., 72-16A-14.5, enacted by Laws 1969, ch. 144, 40; 1972, ch. 80, 2; 1975, ch. 160, 2; 1979, ch. 338, 4; 1983, ch. 220, 10; 1991, ch. 203, 4; 1992, ch. 39, 8.



Section 7-9-51 - Deduction; gross receipts tax; sale of construction material to persons engaged in the construction business.

7-9-51. Deduction; gross receipts tax; sale of construction material to persons engaged in the construction business.

A. Receipts from selling construction material may be deducted from gross receipts if the sale is made to a person engaged in the construction business who delivers a nontaxable transaction certificate to the seller.

B. The buyer delivering the nontaxable transaction certificate must incorporate the construction material as:

(1) an ingredient or component part of a construction project that is subject to the gross receipts tax upon its completion or upon the completion of the overall construction project of which it is a part;

(2) an ingredient or component part of a construction project that is subject to the gross receipts tax upon the sale in the ordinary course of business of the real property upon which it was constructed; or

(3) an ingredient or component part of a construction project that is located on the tribal territory of an Indian nation, tribe or pueblo.

History: 1953 Comp., 72-16A-14.6, enacted by Laws 1969, ch. 144, 41; 2000, ch. 84, 3; 2000, ch. 98, 1; 2001, ch. 343, 4.



Section 7-9-52 - Deduction; gross receipts tax; sale of construction services and construction-related services to persons engaged in the construction business.

7-9-52. Deduction; gross receipts tax; sale of construction services and construction-related services to persons engaged in the construction business.

A. Receipts from selling a construction service or a construction-related service may be deducted from gross receipts if the sale is made to a person engaged in the construction business who delivers a nontaxable transaction certificate to the person performing the construction service or a construction-related service.

B. The buyer delivering the nontaxable transaction certificate shall have the construction services or construction-related services directly contracted for or billed to:

(1) a construction project that is subject to the gross receipts tax upon its completion or upon the completion of the overall construction project of which it is a part;

(2) a construction project that is subject to the gross receipts tax upon the sale in the ordinary course of business of the real property upon which it was constructed; or

(3) a construction project that is located on the tribal territory of an Indian nation, tribe or pueblo.

C. As used in this section, "construction-related service" means a service directly contracted for or billed to a specific construction project, including design, architecture, drafting, surveying, engineering, environmental and structural testing, security, sanitation and services required to comply with governmental construction-related regulations; but "construction-related service" excludes general business services such as legal or accounting services, equipment maintenance and real estate sales commissions.

History: 1953 Comp., 72-16A-14.7, enacted by Laws 1969, ch. 144, 42; 2000, ch. 84, 4; 2000, ch. 98, 2; 2012, ch. 5, 5.



Section 7-9-52.1 - Deduction; gross receipts tax; lease of construction equipment to persons engaged in the construction business.

7-9-52.1. Deduction; gross receipts tax; lease of construction equipment to persons engaged in the construction business.

A. Receipts from leasing construction equipment may be deducted from gross receipts if the construction equipment is leased to a person engaged in the construction business who delivers a nontaxable transaction certificate to the person leasing the construction equipment.

B. The lessee delivering the nontaxable transaction certificate shall only use the construction equipment at the construction location of:

(1) a construction project that is subject to the gross receipts tax upon its completion or upon the completion of the overall construction project of which it is a part;

(2) a construction project that is subject to the gross receipts tax upon the sale in the ordinary course of business of the real property upon which it was constructed; or

(3) a construction project that is located on the tribal territory of an Indian nation, tribe or pueblo.

C. As used in this section, "construction equipment" means equipment used on a construction project, including trash containers, portable toilets, scaffolding and temporary fencing.

History: Laws 2012, ch. 5, 6.



Section 7-9-53 - Deduction; gross receipts tax; sale or lease of real property and lease of manufactured homes.

7-9-53. Deduction; gross receipts tax; sale or lease of real property and lease of manufactured homes.

A. Receipts from the sale or lease of real property and from the lease of a manufactured home as provided in Subsection B of this section, other than receipts from the sale or lease of oil, natural gas or mineral interests exempted by Section 7-9-32 NMSA 1978, may be deducted from gross receipts. However, that portion of the receipts from the sale of real property which is attributable to improvements constructed on the real property by the seller in the ordinary course of his construction business may not be deducted from gross receipts.

B. Receipts from the rental of a manufactured home for a period of at least one month may be deducted from gross receipts. Receipts received by hotels, motels, rooming houses, campgrounds, guest ranches, trailer parks or similar facilities, except receipts received by trailer parks from the rental of a space for a manufactured home or recreational vehicle for a period of at least one month, from lodgers, guests, roomers or occupants are not receipts from leasing real property for the purposes of this section.

C. Receipts attributable to the inclusion of furniture or appliances furnished as part of a leased or rented dwelling house, manufactured home or apartment by the landlord or lessor may be deducted from gross receipts.

History: 1953 Comp., 72-16A-14.8, enacted by Laws 1969, ch. 144, 43; 1972, ch. 80, 3; 1973, ch. 205, 1; 1975, ch. 160, 3; 1979, ch. 338, 5; 1983, ch. 220, 11; 1991, ch. 203, 5; 1998, ch. 94, 1.



Section 7-9-54 - Deduction; gross receipts tax; governmental gross receipts tax; sales to governmental agencies.

7-9-54. Deduction; gross receipts tax; governmental gross receipts tax; sales to governmental agencies.

A. Receipts from selling tangible personal property to the United States or New Mexico or a governmental unit, subdivision, agency, department or instrumentality thereof may be deducted from gross receipts or from governmental gross receipts. Unless contrary to federal law, the deduction provided by this subsection does not apply to:

(1) receipts from selling metalliferous mineral ore;

(2) receipts from selling tangible personal property that is or will be incorporated into a metropolitan redevelopment project created under the Metropolitan Redevelopment Code [3-60A-1 through 3-60A-13, 3-60A-14 through 3-60A-48 NMSA 1978];

(3) receipts from selling construction material; or

(4) that portion of the receipts from performing a "service" that reflects the value of tangible personal property utilized or produced in performance of such service.

B. Receipts from selling tangible personal property for any purpose to an Indian tribe, nation or pueblo or a governmental unit, subdivision, agency, department or instrumentality thereof for use on Indian reservations or pueblo grants may be deducted from gross receipts or from governmental gross receipts.

C. When a seller, in good faith, deducts receipts for tangible personal property sold to the state or a governmental unit, subdivision, agency, department or instrumentality thereof, after receiving written assurances from the buyer's representative that the property sold is not construction material, the department shall not assert in a later assessment or audit of the seller that the receipts are not deductible pursuant to Paragraph (3) of Subsection A of this section.

History: 1953 Comp., 72-16A-14.9, enacted by Laws 1969, ch. 144, 44; 1976, ch. 25, 2; 1985, ch. 225, 4; 1989, ch. 115, 5; 1992, ch. 100, 7; 1993, ch. 31, 11; 1995, ch. 50, 3; 2000, ch. 84, 5; 2000, ch. 98, 3; 2001, ch. 343, 5; 2003, ch. 272, 6; 2003, ch. 330, 2.



Section 7-9-54.1 - Deduction; gross receipts from sale of aerospace services to certain organizations.

7-9-54.1. Deduction; gross receipts from sale of aerospace services to certain organizations.

A. As used in this section:

(1) "aerospace services" means research and development services sold to or for resale to an organization for resale by the organization to the United States air force; and

(2) "organization" means an organization described in Subsection A of Section 7-9-29 NMSA 1978 other than a prime contractor operating facilities in New Mexico designated as a national laboratory by act of congress.

B. Receipts from performing or selling, on or after October 1, 1995, an aerospace service for resale may be deducted from gross receipts if the sale is made to a buyer who delivers a nontaxable transaction certificate. The buyer delivering the nontaxable transaction certificate shall separately state the value of the aerospace service purchased in the buyer's charge for the aerospace service on its subsequent sale to an organization or, if the buyer is an organization, on the organization's subsequent sale to the United States, and the subsequent sale shall be in the ordinary course of business of selling aerospace services to an organization or to the United States.

C. A percentage of the receipts from selling aerospace services to or for resale to an organization may be deducted from gross receipts in accordance with the following table:

Deductible

Receipts During the Period

Percentage

October 1, 1995 through September 30, 1996

10%

October 1, 1996 through September 30, 1997

25%

October 1, 1997 through September 30, 1999

50%

October 1, 1999 and thereafter

100%.

History: Laws 1992, ch. 40, 1; 1993, ch. 310, 1; 1994, ch. 45, 5; 1995, ch. 183, 1.



Section 7-9-54.2 - Gross receipts; deduction; spaceport operation; space operations; launching, operating and recovering space vehicles or payloads; payload services; operationally responsive space program services.

7-9-54.2. Gross receipts; deduction; spaceport operation; space operations; launching, operating and recovering space vehicles or payloads; payload services; operationally responsive space program services.

A. Receipts from launching, operating or recovering space vehicles or payloads in New Mexico may be deducted from gross receipts.

B. Receipts from preparing a payload in New Mexico are deductible from gross receipts.

C. Receipts from operating a spaceport in New Mexico are deductible from gross receipts.

D. Receipts from the provision of research, development, testing and evaluation services for the United States air force operationally responsive space program may be deducted from gross receipts.

E. As used in this section:

(1) "operationally responsive space program" means a program authorized pursuant to 10 U.S.C. 2273a;

(2) "payload" means a system, subsystem or other mechanical structure or material to be conveyed into space that is designed, constructed or intended to perform a function in space;

(3) "space" means any location beyond altitudes of sixty thousand feet above the earth's mean sea level;

(4) "space operations" means the process of commanding and controlling payloads in space; and

(5) "spaceport" means an installation and related facilities used for the launching, landing, operating, recovering, servicing and monitoring of vehicles capable of entering or returning from space.

F. Receipts from the sale of tangible personal property that will become an ingredient or component part of a construction project or from performing construction services may not be deducted under this section.

History: Laws 1995, ch. 183, 2; 1997, ch. 73, 1; 2001, ch. 18, 1; 2003, ch. 62, 3; 2007, ch. 172, 5.



Section 7-9-54.3 - Deduction; gross receipts tax; wind and solar generation equipment; sales to governments.

7-9-54.3. Deduction; gross receipts tax; wind and solar generation equipment; sales to governments.

A. Receipts from selling wind generation equipment or solar generation equipment to a government for the purpose of installing a wind or solar electric generation facility may be deducted from gross receipts.

B. The deduction allowed pursuant to this section shall not be claimed for receipts from an expenditure for which a taxpayer claims a credit pursuant to Section 7-2-18.25, 7-2A-25 or 7-9G-2 NMSA 1978.

C. As used in this section:

(1) "government" means the United States or the state or a governmental unit or a subdivision, agency, department or instrumentality of the federal government or the state;

(2) "related equipment" means transformers, circuit breakers and switching and metering equipment used to connect a wind or solar electric generation plant to the electric grid;

(3) "solar generation equipment" means solar thermal energy collection, concentration and heat transfer and conversion equipment; solar tracking hardware and software; photovoltaic panels and inverters; support structures; turbines and associated electrical generating equipment used to generate electricity from solar thermal energy; and related equipment; and

(4) "wind generation equipment" means wind generation turbines, blades, nacelles, rotors and supporting structures used to generate electricity from wind and related equipment.

History: Laws 2002, ch. 37, 8; 2010, ch. 77, 2; 2010, ch. 78, 2.



Section 7-9-54.4 - Deduction; compensating tax; space-related test articles.

7-9-54.4. Deduction; compensating tax; space-related test articles.

A. The value of space-related test articles used in New Mexico exclusively for research or testing, placing on public display after research or testing or storage for future research, testing or public display may be deducted in computing compensating tax due. This subsection does not apply to any other use of a space-related test article.

B. The value of equipment and materials used in New Mexico for research or testing, or for supporting the research or testing of, space-related test articles or for storage of such equipment or materials for research or testing, or supporting the research and testing of, space-related test articles may be deducted in computing compensating tax due. This subsection does not apply to any other use of such equipment and materials.

C. As used in this section, a "space-related test article" is a material or device intended to be used primarily in research or testing to determine properties and qualities of the material or properties, qualities or functioning of a device or technology when the principal use of the material, device or technology is intended to be in space or as part of, or associated with, a space vehicle.

History: 1978 Comp., 7-9-54.4, enacted by Laws 2003, ch. 62, 4.



Section 7-9-54.5 - Deduction; compensating tax; test articles.

7-9-54.5. Deduction; compensating tax; test articles.

A. The value of test articles upon which research or testing is conducted in New Mexico pursuant to a contract with the United States department of defense may be deducted in computing the compensating tax due.

B. As used in this section, "test article" means a material or device upon which research or testing is conducted to determine the properties and qualities of the material or the properties, qualities or functioning of the device or a technology used with the device.

C. The deduction provided by this section does not apply to the value of property purchased by a prime contractor operating a facility designated as a national laboratory by an act of congress.

History: Laws 2004, ch. 16, 3.



Section 7-9-55 - Deduction; gross receipts tax; governmental gross receipts tax; transaction in interstate commerce.

7-9-55. Deduction; gross receipts tax; governmental gross receipts tax; transaction in interstate commerce.

A. Receipts from transactions in interstate commerce may be deducted from gross receipts to the extent that the imposition of the gross receipts tax would be unlawful under the United States constitution.

B. Receipts from transactions in interstate commerce may be deducted from governmental gross receipts.

C. Receipts from transmitting messages or conversations by radio other than from one point in this state to another point in this state and receipts from the sale of radio or television broadcast time when the advertising message is supplied by or on behalf of a national or regional seller or advertiser not having its principal place of business in or being incorporated under the laws of this state, may be deducted from gross receipts. Commissions of advertising agencies from performing services in this state may not be deducted from gross receipts under this section.

History: 1953 Comp., 72-16A-14.10, enacted by Laws 1969, ch. 144, 45; Laws 1986, ch. 20, 65; Laws 1986, ch. 52, 2; 1993, ch. 31, 12.



Section 7-9-56 - Deduction; gross receipts tax; intrastate transportation and services in interstate commerce.

7-9-56. Deduction; gross receipts tax; intrastate transportation and services in interstate commerce.

A. Receipts from transporting persons or property from one point to another in this state may be deducted from gross receipts when such persons or property, including any special or extra service reasonably necessary in connection therewith, is being transported in interstate or foreign commerce under a single contract.

B. Receipts from handling, storage, drayage or packing of property or any other accessorial services on property, which property has moved or will move in interstate or foreign commerce, when such services are performed by a local agent for a carrier or by a carrier and when such services are performed under a single contract in relation to transportation services, may be deducted from gross receipts.

C. Receipts from providing telephone or telegraph services in this state that will be used by other persons in providing telephone or telegraph services to the final user may be deducted from gross receipts.

History: 1978 Comp., 7-9-56, enacted by Laws 1994, ch. 112, 2.



Section 7-9-56.1 - Deduction; gross receipts tax; internet services.

7-9-56.1. Deduction; gross receipts tax; internet services.

On and after July 1, 1998, receipts from providing leased telephone lines, telecommunications services, internet services, internet access services or computer programming that will be used by other persons in providing internet access and related services to the final user may be deducted from gross receipts if the sale is made to a person who is subject to the gross receipts tax or the interstate telecommunications gross receipts tax.

History: Laws 1998, ch. 92, 1; 2000, ch. 84, 6.



Section 7-9-56.2 - Deduction; gross receipts tax; hosting world wide web sites.

7-9-56.2. Deduction; gross receipts tax; hosting world wide web sites.

Receipts from hosting world wide web sites may be deducted from gross receipts. For purposes of this section, "hosting" means storing information on computers attached to the internet.

History: Laws 1998, ch. 92, 2.



Section 7-9-56.3 - Deduction; gross receipts; trade-support company in a border zone.

7-9-56.3. Deduction; gross receipts; trade-support company in a border zone.

A. The receipts of a trade-support company may be deducted from gross receipts if:

(1) the trade-support company first locates in New Mexico within twenty miles of a port of entry on New Mexico's border with Mexico on or after July 1, 2003 but before July 1, 2013 or on or after January 1, 2016 but before January 1, 2021;

(2) the receipts are received by the company within a five-year period beginning on the date the trade-support company locates in New Mexico and the receipts are derived from its business activities and operations at its border zone location; and

(3) the trade-support company employs at least two employees in New Mexico.

B. A taxpayer allowed a deduction pursuant to this section shall report the amount of the deduction separately in a manner required by the department.

C. The department shall compile an annual report on the deduction created pursuant to this section that shall include the number of taxpayers approved by the department to receive the deduction, the aggregate amount of deductions approved and any other information necessary to evaluate the effectiveness of the deduction. Beginning in 2016 and every four years thereafter that the deduction is in effect, the department shall compile and present the annual reports to the revenue stabilization and tax policy committee and the legislative finance committee with an analysis of the effectiveness and cost of the deduction.

D. As used in this section:

(1) "employee" means an individual, other than an individual who:

(a) bears any of the relationships described in Paragraphs (1) through (8) of 26 U.S.C. Section 152(a) to the employer or, if the employer is a corporation, to an individual who owns, directly or indirectly, more than fifty percent in value of the outstanding stock of the corporation or, if the employer is an entity other than a corporation, to an individual who owns, directly or indirectly, more than fifty percent of the capital and profits interests in the entity;

(b) if the employer is an estate or trust, is a grantor, beneficiary or fiduciary of the estate or trust or is an individual who bears any of the relationships described in Paragraphs (1) through (8) of 26 U.S.C. Section 152(a) to a grantor, beneficiary or fiduciary of the estate or trust; or

(c) is a dependent, as that term is described in 26 U.S.C. Section 152(a)(9), of the employer, or, if the taxpayer is a corporation, of an individual who owns, directly or indirectly, more than fifty percent in value of the outstanding stock of the corporation or, if the employer is an entity other than a corporation, an individual who owns, directly or indirectly, more than fifty percent of the capital and profits interests in the entity or, if the employer is an estate or trust, of a grantor, beneficiary or fiduciary of the estate or trust;

(2) "port of entry" means an international port of entry in New Mexico at which customs services are provided by United States customs and border protection; and

(3) "trade-support company" means a customs brokerage firm or a freight forwarder.

History: Laws 2003, ch. 232, 1; 2007, ch. 172, 6; 2015 (1st S.S.), ch. 2, 8.



Section 7-9-57 - Deduction; gross receipts tax; sale of certain services to an out-of-state buyer.

7-9-57. Deduction; gross receipts tax; sale of certain services to an out-of-state buyer.

A. Receipts from performing a service may be deducted from gross receipts if the sale of the service is made to an out-of-state buyer who delivers to the seller either an appropriate nontaxable transaction certificate or other evidence acceptable to the secretary unless the buyer of the service or any of the buyer's employees or agents makes initial use of the product of the service in New Mexico or takes delivery of the product of the service in New Mexico.

B. Receipts from performing a service that initially qualified for the deduction provided in this section but that no longer meets the criteria set forth in Subsection A of this section shall be deductible for the period prior to the disqualification.

History: 1953 Comp., 72-16A-14.12, enacted by Laws 1969, ch. 144, 47; 1973, ch. 132, 1; 1977, ch. 86, 1; 1983, ch. 220, 12; 1988, ch. 118, 1; 1989, ch. 262, 6; 1998, ch. 89, 4; 2000, ch. 84, 7.



Section 7-9-57.1 - Deduction; gross receipts tax; sales through world wide web sites.

7-9-57.1. Deduction; gross receipts tax; sales through world wide web sites.

Receipts of any person derived from the sale of a service or property made through a world wide web site to a person with a billing address outside New Mexico may be deducted from gross receipts.

History: Laws 1998, ch. 92, 3.



Section 7-9-57.2 - Deduction; gross receipts tax; sale of software development services.

7-9-57.2. Deduction; gross receipts tax; sale of software development services.

A. To stimulate new business development, the receipts of an eligible software development company from the sale of software development services that are performed in a qualified area may be deducted from gross receipts.

B. As used in this section:

(1) "eligible software development company" means a taxpayer who is not a successor in business of another taxpayer and whose primary business in New Mexico is established after the effective date of this section, is providing software development services and who had no business location in New Mexico other than in a qualified area during the period for which a deduction under this section is sought;

(2) "qualified area" means the state of New Mexico except for an incorporated municipality with a population of more than fifty thousand according to the most recent federal decennial census; and

(3) "software development services" means custom software design and development and web site design and development but does not include software implementation or support services.

History: Laws 2002, ch. 10, 1.



Section 7-9-58 - Deduction; gross receipts tax; feed; fertilizers.

7-9-58. Deduction; gross receipts tax; feed; fertilizers.

A. Receipts from selling feed for livestock, including the baling wire or twine used to contain the feed, fish raised for human consumption, poultry or animals raised for their hides or pelts and from selling seeds, roots, bulbs, plants, soil conditioners, fertilizers, insecticides, germicides, insects used to control populations of other insects, fungicides or weedicides or water for irrigation purposes may be deducted from gross receipts if the sale is made to a person who states in writing that he is regularly engaged in the business of farming, ranching or raising animals for their hides or pelts.

B. Receipts of auctioneers from selling livestock or other agricultural products at auction may also be deducted from gross receipts.

History: 1953 Comp., 72-16A-14.13, enacted by Laws 1969, ch. 144, 48; 1977, ch. 231, 1; 1983, ch. 220, 13; 1991, ch. 9, 30; 1991, ch. 203, 6; 1992, ch. 48, 3; 2002, ch. 29, 1.



Section 7-9-59 - Deduction; gross receipts tax; warehousing, threshing, harvesting, growing, cultivating and processing agricultural products.

7-9-59. Deduction; gross receipts tax; warehousing, threshing, harvesting, growing, cultivating and processing agricultural products.

A. Receipts from warehousing grain or other agricultural products may be deducted from gross receipts.

B. Receipts from threshing, cleaning, growing, cultivating or harvesting agricultural products, including the ginning of cotton, testing and transporting milk for the producer or nonprofit marketing association from the farm to a milk processing or dairy product manufacturing plant or processing for growers, producers or nonprofit marketing associations of agricultural products raised for food and fiber, including livestock, may be deducted from gross receipts.

History: 1953 Comp., 72-16A-14.14, enacted by Laws 1969, ch. 144, 49; 1970, ch. 27, 1; 2000, ch. 26, 1; 2000, ch. 87, 1.



Section 7-9-60 - Deduction; gross receipts tax; governmental gross receipts tax; sales to certain organizations.

7-9-60. Deduction; gross receipts tax; governmental gross receipts tax; sales to certain organizations.

A. Except as provided otherwise in Subsection B of this section, receipts from selling tangible personal property to 501(c)(3) organizations may be deducted from gross receipts or from governmental gross receipts if the sale is made to an organization that delivers a nontaxable transaction certificate to the seller. The buyer delivering the nontaxable transaction certificate shall employ the tangible personal property in the conduct of functions described in Section 501(c)(3) and shall not employ the tangible personal property in the conduct of an unrelated trade or business as defined in Section 513 of the United States Internal Revenue Code of 1986, as amended or renumbered.

B. The deduction provided by this section does not apply to receipts from selling construction material or from selling metalliferous mineral ore; except that receipts from selling construction material or from selling metalliferous mineral ore to a 501(c)(3) organization that is organized for the purpose of providing homeownership opportunities to low-income families may be deducted from gross receipts. Receipts may be deducted under this subsection only if the buyer delivers a nontaxable transaction certificate to the seller. The buyer shall use the property in the conduct of functions described in Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, and shall not employ the tangible personal property in the conduct of an unrelated trade or business as defined in Section 513 of that code.

C. For the purposes of this section, "501(c)(3) organization" means an organization that has been granted exemption from the federal income tax by the United States commissioner of internal revenue as an organization described in Section 501(c)(3) of the United States Internal Revenue Code of 1986, as amended or renumbered.

History: 1953 Comp., 72-16A-14.15; Laws 1970, ch. 12, 4; 1992, ch. 100, 8; 1995, ch. 50, 4; 2001, ch. 343, 6; 2007, ch. 45, 12.



Section 7-9-61.1 - Deductions; gross receipts tax; certain receipts.

7-9-61.1. Deductions; gross receipts tax; certain receipts.

Receipts from charges made in connection with the origination, making or assumption of a loan or from charges made for handling loan payments may be deducted from gross receipts.

History: 1978 Comp., 7-9-61.1, enacted by Laws 1981, ch. 37, 52.



Section 7-9-61.2 - Deduction; receipts from sales to state-chartered credit unions.

7-9-61.2. Deduction; receipts from sales to state-chartered credit unions.

Receipts from selling tangible personal property to credit unions chartered under the provisions of the Credit Union Act [Chapter 58, Article 11 NMSA 1978] are deductible to the same extent that receipts from the sale of tangible personal property to federal credit unions may be deducted pursuant to the provisions of Section 7-9-54 NMSA 1978.

History: 1978 Comp., 7-9-61.2, enacted by Laws 2000, ch. 48, 1.



Section 7-9-62 - Deduction; gross receipts tax; agricultural implements; aircraft manufacturers; vehicles that are not required to be registered; aircraft parts and maintenance services; reporting requirements.

7-9-62. Deduction; gross receipts tax; agricultural implements; aircraft manufacturers; vehicles that are not required to be registered; aircraft parts and maintenance services; reporting requirements.

A. Except for receipts deductible under Subsection B of this section, fifty percent of the receipts from selling agricultural implements, farm tractors, aircraft or vehicles that are not required to be registered under the Motor Vehicle Code [Chapter 66, Articles 1 through 8 NMSA 1978] may be deducted from gross receipts; provided that, with respect to agricultural implements, the sale is made to a person who states in writing that the person is regularly engaged in the business of farming or ranching. Any deduction allowed under Section 7-9-71 NMSA 1978 must be taken before the deduction allowed by this subsection is computed.

B. Receipts of an aircraft manufacturer or affiliate from selling aircraft or from selling aircraft flight support, pilot training or maintenance training services may be deducted from gross receipts. Any deduction allowed under Section 7-9-71 NMSA 1978 must be taken before the deduction allowed by this subsection is computed.

C. Receipts from selling aircraft parts or maintenance services for aircraft or aircraft parts may be deducted from gross receipts. Any deduction allowed under Section 7-9-71 NMSA 1978 must be taken before the deduction allowed by this subsection is computed.

D. A taxpayer allowed a deduction pursuant to this section shall report the amount of the deduction separately in a manner required by the department.

E. The department shall compile an annual report on the deductions provided by this section that shall include the number of taxpayers approved by the department to receive the deductions, the aggregate amount of deductions approved and any other information necessary to evaluate the effectiveness of the deductions. Beginning in 2019 and every five years thereafter that the deductions are in effect, the department shall compile and present the annual reports to the revenue stabilization and tax policy committee and the legislative finance committee with an analysis of the effectiveness and cost of the deductions.

F. As used in this section:

(1) "affiliate" means a business entity that directly or indirectly through one or more intermediaries controls, is controlled by or is under common control with the aircraft manufacturer;

(2) "agricultural implement" means a tool, utensil or instrument that is depreciable for federal income tax purposes and that is:

(a) designed to irrigate agricultural crops above ground or below ground at the place where the crop is grown; or

(b) designed primarily for use with a source of motive power, such as a tractor, in planting, growing, cultivating, harvesting or processing agricultural crops at the place where the crop is grown; in raising poultry or livestock; or in obtaining or processing food or fiber, such as eggs, milk, wool or mohair, from living poultry or livestock at the place where the poultry or livestock are kept for this purpose;

(3) "aircraft manufacturer" means a business entity that in the ordinary course of business designs and builds private or commercial aircraft certified by the federal aviation administration;

(4) "business entity" means a corporation, limited liability company, partnership, limited partnership, limited liability partnership or real estate investment trust, but does not mean an individual or a joint venture;

(5) "control" means equity ownership in a business entity that:

(a) represents at least fifty percent of the total voting power of that business entity; and

(b) has a value equal to at least fifty percent of the total equity of that business entity; and

(6) "flight support" means providing navigation data, charts, weather information, online maintenance records and other aircraft or flight-related information and the software needed to access the information.

History: 1953 Comp., 72-16A-14.17, enacted by Laws 1969, ch. 144, 52; 1975, ch. 159, 1; 1998, ch. 89, 5; 2000 (2nd S.S.), ch. 4, 1; 2007, ch. 172, 7; 2014, ch. 19, 1.



Section 7-9-62.1 - Deduction; gross receipts tax; aircraft sales and services; reporting requirements.

7-9-62.1. Deduction; gross receipts tax; aircraft sales and services; reporting requirements.

A. Receipts from the sale of or from maintaining, refurbishing, remodeling or otherwise modifying a commercial or military carrier over ten thousand pounds gross landing weight may be deducted from gross receipts.

B. A taxpayer allowed a deduction pursuant to this section shall report the amount of the deduction separately in a manner required by the department.

C. The department shall compile an annual report on the deduction provided by this section that shall include the number of taxpayers approved by the department to receive the deduction, the aggregate amount of deductions approved and any other information necessary to evaluate the effectiveness of the deduction. Beginning in 2019 and every five years thereafter that the deduction is in effect, the department shall compile and present the annual reports to the revenue stabilization and tax policy committee and the legislative finance committee with an analysis of the effectiveness and cost of the deduction.

History: Laws 2000 (2nd S.S.), ch. 4, 2; 2005, ch. 104, 24; 2014, ch. 8, 1.



Section 7-9-63 - Deduction; gross receipts tax; publication sales.

7-9-63. Deduction; gross receipts tax; publication sales.

Receipts from publishing newspapers or magazines, except from selling advertising space, may be deducted from gross receipts.

Receipts from selling magazines at retail may not be deducted from gross receipts.

History: 1953 Comp., 72-16A-14.18, enacted by Laws 1969, ch. 144, 53.



Section 7-9-64 - Deduction; gross receipts tax; newspaper sales.

7-9-64. Deduction; gross receipts tax; newspaper sales.

Receipts from selling newspapers, except from selling advertising space, may be deducted from gross receipts.

History: 1953 Comp., 72-16A-14.19, enacted by Laws 1969, ch. 144, 54.



Section 7-9-65 - Deduction; gross receipts tax; chemicals and reagents.

7-9-65. Deduction; gross receipts tax; chemicals and reagents.

Receipts from selling chemicals or reagents to any mining, milling or oil company for use in processing ores or oil in a mill, smelter or refinery or in acidizing oil wells, and receipts from selling chemicals or reagents in lots in excess of eighteen tons may be deducted from gross receipts. Receipts from selling explosives, blasting powder or dynamite may not be deducted from gross receipts.

History: 1953 Comp., 72-16A-14.21, enacted by Laws 1969, ch. 144, 56.



Section 7-9-66 - Deduction; gross receipts tax; commissions.

7-9-66. Deduction; gross receipts tax; commissions.

A. Receipts derived from commissions on sales of tangible personal property which are not subject to the gross receipts tax may be deducted from gross receipts.

B. Receipts of the owner of a dealer store derived from commissions received for performing the service of selling from the owner's dealer store a principal's tangible personal property may be deducted from gross receipts.

C. As used in this section, "dealer store" means a merchandise facility open to the public that is owned and operated by a person who contracts with a principal to act as an agent for the sale from that facility of merchandise owned by the principal.

History: 1953 Comp., 72-16A-14.22, enacted by Laws 1969, ch. 144, 57; 1999, ch. 169, 1.



Section 7-9-66.1 - Deduction; gross receipts tax; certain real estate transactions.

7-9-66.1. Deduction; gross receipts tax; certain real estate transactions.

A. Receipts from real estate commissions on that portion of the transaction subject to gross receipts tax pursuant to Subsection A of Section 7-9-53 NMSA 1978 may be deducted from gross receipts if the person claiming the deduction submits to the department evidence that the secretary finds substantiates the deduction.

B. For the purposes of this section, "commissions on that portion of the transaction subject to gross receipts tax" means that portion of the commission that bears the same relationship to the total commission as the amount of the transaction subject to gross receipts tax does to the total purchase price.

History: 1978 Comp., 7-9-76.2, enacted by Laws 1984, ch. 129, 2; 1990, ch. 41, 8.



Section 7-9-67 - Deduction; gross receipts tax; governmental gross receipts tax; refunds; uncollectible debts.

7-9-67. Deduction; gross receipts tax; governmental gross receipts tax; refunds; uncollectible debts.

A. Refunds and allowances made to buyers or amounts written off the books as an uncollectible debt by a person reporting gross receipts tax on an accrual basis may be deducted from gross receipts. If debts reported uncollectible are subsequently collected, such receipts shall be included in gross receipts in the month of collection.

B. Refunds and allowances made to buyers or amounts written off the books as an uncollectible debt by a person reporting governmental gross receipts tax on an accrual basis may be deducted from governmental gross receipts. If debts reported uncollectible are subsequently collected, such receipts shall be included in governmental gross receipts in the month of collection.

History: 1953 Comp., 72-16A-14.23, enacted by Laws 1969, ch. 144, 58; 1994, ch. 45, 6.



Section 7-9-68 - Deduction; gross receipts tax; warranty obligations.

7-9-68. Deduction; gross receipts tax; warranty obligations.

Receipts of a dealer from furnishing goods or services to the purchaser of tangible personal property to fulfill a warranty obligation of the manufacturer of the property may be deducted from gross receipts.

History: 1953 Comp., 72-16A-14.25, enacted by Laws 1969, ch. 144, 60.



Section 7-9-69 - Deduction; gross receipts tax; administrative and accounting services.

7-9-69. Deduction; gross receipts tax; administrative and accounting services.

A. Receipts of a business entity for administrative, managerial, accounting and customer services performed by it for an affiliate upon a nonprofit or cost basis and receipts of a business entity from an affiliate for the joint use or sharing of office machines and facilities upon a nonprofit or cost basis may be deducted from gross receipts.

B. For the purposes of this section:

(1) "affiliate" means a business entity that directly or indirectly through one or more intermediaries controls, is controlled by or is under common control with another business entity;

(2) "business entity" means a corporation, limited liability company, partnership, limited partnership, limited liability partnership or real estate investment trust, but does not mean an individual or a joint venture; and

(3) "control" means equity ownership in a business entity that:

(a) represents at least fifty percent of the total voting power of that business entity; or

(b) has a value equal to at least fifty percent of the total equity of that business entity.

History: 1953 Comp., 72-16A-14.26, enacted by Laws 1969, ch. 144, 61; 1990, ch. 43, 1; 1993, ch. 149, 1; 1998, ch. 112, 1; 2002, ch. 21, 1; 2015, ch. 38, 1.



Section 7-9-70 - Deduction; gross receipts tax; rental or lease of vehicles used in interstate commerce.

7-9-70. Deduction; gross receipts tax; rental or lease of vehicles used in interstate commerce.

Receipts from the rental or leasing of vehicles used in the transportation of passengers or property for hire in interstate commerce under the regulations or authorization of any agency of the United States may be deducted.

History: 1953 Comp., 72-16A-14.27, enacted by Laws 1969, ch. 144, 62.



Section 7-9-71 - Deduction; gross receipts tax; trade-in allowance.

7-9-71. Deduction; gross receipts tax; trade-in allowance.

That portion of the receipts of a seller that is represented by a trade-in of tangible personal property of the same type being sold, except for the receipts represented by a trade-in of a manufactured home, may be deducted from gross receipts.

History: 1953 Comp., 72-16A-14.28, enacted by Laws 1969, ch. 144, 63; 1979, ch. 338, 6; 1991, ch. 203, 7.



Section 7-9-73 - Deduction; gross receipts tax; governmental gross receipts; sale of prosthetic devices.

7-9-73. Deduction; gross receipts tax; governmental gross receipts; sale of prosthetic devices.

Receipts from selling prosthetic devices may be deducted from gross receipts or from governmental gross receipts if the sale is made to a person who is licensed to practice medicine, osteopathic medicine, dentistry, podiatry, optometry, chiropractic or professional nursing and who delivers a nontaxable transaction certificate to the seller. The buyer delivering the nontaxable transaction certificate must deliver the prosthetic device incidental to the performance of a service and must include the value of the prosthetic device in his charge for the service.

History: 1953 Comp., 72-16A-14.30, enacted by Laws 1970, ch. 78, 2; 1992, ch. 100, 10.



Section 7-9-73.1 - Deduction; gross receipts; hospitals.

7-9-73.1. Deduction; gross receipts; hospitals.

Fifty percent of the receipts of hospitals licensed by the department of health may be deducted from gross receipts; provided, this deduction may be applied only to the taxable gross receipts remaining after all other appropriate deductions have been taken.

History: Laws 1991, ch. 8, 3; 1993, ch. 56, 1; 1995, ch. 50, 5.



Section 7-9-73.2 - Deduction; gross receipts tax and governmental gross receipts tax; prescription drugs; oxygen.

7-9-73.2. Deduction; gross receipts tax and governmental gross receipts tax; prescription drugs; oxygen.

A. Receipts from the sale of prescription drugs and oxygen and oxygen services provided by a licensed medicare durable medical equipment provider may be deducted from gross receipts and governmental gross receipts.

B. For the purposes of this section, "prescription drugs" means insulin and substances that are:

(1) dispensed by or under the supervision of a licensed pharmacist or by a physician or other person authorized under state law to do so;

(2) prescribed for a specified person by a person authorized under state law to prescribe the substance; and

(3) subject to the restrictions on sale contained in Subparagraph 1 of Subsection (b) of 21 USCA 353.

History: Laws 1998, ch. 95, 2; Laws 1998, ch. 99, 4; 2003, ch. 272, 7; 2007, ch. 361, 3.



Section 7-9-73.3 - Deduction; gross receipts tax and governmental gross receipts tax; durable medical equipment; medical supplies.

7-9-73.3. Deduction; gross receipts tax and governmental gross receipts tax; durable medical equipment; medical supplies.

A. Receipts from transactions occurring prior to July 1, 2020 that are from the sale or rental of durable medical equipment and medical supplies may be deducted from gross receipts and governmental gross receipts.

B. The purpose of the deduction provided in this section is to help protect jobs and retain businesses in New Mexico that sell or rent durable medical equipment and medical supplies.

C. A taxpayer allowed a deduction pursuant to this section shall report the amount of the deduction separately in a manner required by the department.

D. The deduction provided in this section shall be taken only by a taxpayer participating in the New Mexico medicaid program whose gross receipts are no less than ninety percent derived from the sale or rental of durable medical equipment, medical supplies or infusion therapy services, including the medications used in infusion therapy services.

E. Acceptance of a deduction provided by this section is authorization by the taxpayer receiving the deduction for the department to reveal information to the revenue stabilization and tax policy committee and the legislative finance committee necessary to analyze the effectiveness and cost of the deduction and whether the deduction is performing the purpose for which it was created.

F. The department shall compile an annual report on the deduction provided by this section that shall include the number of taxpayers approved by the department to receive the deduction, the aggregate amount of deductions approved and any other information necessary to evaluate the effectiveness of the deduction. Beginning in 2019 and every five years thereafter, the department shall compile and present the annual reports to the revenue stabilization and tax policy committee and the legislative finance committee with an analysis of the effectiveness and cost of the deduction and whether the deduction is performing the purpose for which it was created.

G. As used in this section:

(1) "durable medical equipment" means a medical assistive device or other equipment that:

(a) can withstand repeated use;

(b) is primarily and customarily used to serve a medical purpose and is not useful to an individual in the absence of an illness, injury or other medical necessity, including improved functioning of a body part;

(c) is appropriate for use at home exclusively by the eligible recipient for whom the durable medical equipment is prescribed; and

(d) is prescribed by a physician or other person licensed by the state to prescribe durable medical equipment;

(2) "infusion therapy services" means the administration of prescribed medication through a needle or catheter;

(3) "medical supplies" means items for a course of medical treatment, including nutritional products, that are:

(a) necessary for an ongoing course of medical treatment;

(b) disposable and cannot be reused; and

(c) prescribed by a physician or other person licensed by the state to prescribe medical supplies; and

(4) "prescribe" means to authorize the use of an item or substance for a course of medical treatment.

History: Laws 2014, ch. 26, 1.



Section 7-9-74 - Deduction; gross receipts tax; sale of property used in the manufacture of jewelry.

7-9-74. Deduction; gross receipts tax; sale of property used in the manufacture of jewelry.

Receipts from selling tangible personal property may be deducted from gross receipts if the sale is made to a person who states in writing that he will use the property so purchased in manufacturing jewelry. The buyer must incorporate the tangible personal property as an ingredient or component part of the jewelry that he is in the business of manufacturing. The deduction allowed a seller under this section shall not exceed five thousand dollars ($5,000) during any twelve-month period attributable to purchases by a single purchaser.

History: 1953 Comp., 72-16A-14.31, enacted by Laws 1971, ch. 217, 2; 1975, ch. 322, 1; 1994, ch. 94, 2.



Section 7-9-75 - Deduction; gross receipts tax; sale of certain services performed directly on product manufactured.

7-9-75. Deduction; gross receipts tax; sale of certain services performed directly on product manufactured.

Receipts from selling the service of combining or processing components or materials may be deducted from gross receipts if the sale is made to a person engaged in the business of manufacturing who delivers a nontaxable transaction certificate to the seller. The buyer delivering the nontaxable transaction certificate must have the service performed directly upon tangible personal property which he is in the business of manufacturing or upon ingredients or component parts thereof.

History: 1953 Comp., 72-16A-14.32, enacted by Laws 1972, ch. 39, 2.



Section 7-9-76 - Deduction; gross receipts tax; travel agents' commissions paid by certain entities.

7-9-76. Deduction; gross receipts tax; travel agents' commissions paid by certain entities.

Receipts of travel agents derived from commissions paid by maritime transportation companies and interstate airlines, railroads and passenger buses for booking, referral, reservation or ticket services may be deducted from gross receipts.

History: 1953 Comp., 72-16A-14.33, enacted by Laws 1977, ch. 288, 2.



Section 7-9-76.1 - Deduction; gross receipts tax; certain manufactured homes.

7-9-76.1. Deduction; gross receipts tax; certain manufactured homes.

Receipts from the resale of a manufactured home may be deducted from gross receipts if the sale is made of a manufactured home that was subject to the gross receipts, compensating or motor vehicle excise tax upon its initial sale or use in New Mexico. The seller shall retain and furnish proof satisfactory to the department that a gross receipts, compensating or motor vehicle excise tax was paid upon the initial sale or use in New Mexico of a manufactured home, and in the absence of such proof, it is presumed that the tax was not paid. Proof that a New Mexico certificate of title was issued for a manufactured home in 1972 or a prior year or proof that a manufactured home for which a New Mexico certificate of title has been issued was manufactured in 1967 or a prior year is proof that a motor vehicle excise tax was paid on the initial sale or use in New Mexico of that manufactured home.

History: 1978 Comp., 7-9-76.1, enacted by Laws 1979, ch. 338, 7; 1980, ch. 103, 1; 1990, ch. 41, 9; 1991, ch. 203, 8.



Section 7-9-76.2 - Deduction; gross receipts tax; films and tapes.

7-9-76.2. Deduction; gross receipts tax; films and tapes.

Receipts from the leasing or licensing of theatrical and television films and tapes to a person engaged in the business of providing public or commercial entertainment from which gross receipts are derived may be deducted from gross receipts.

History: 1978 Comp., 7-9-76.2, enacted by Laws 1984, ch. 2, 6.



Section 7-9-77 - Deductions; compensating tax.

7-9-77. Deductions; compensating tax.

A. Fifty percent of the value of agricultural implements, farm tractors, aircraft not exempted under Section 7-9-30 NMSA 1978 or vehicles that are not required to be registered under the Motor Vehicle Code [Chapter 66, Articles 1 through 8 NMSA 1978] may be deducted from the value in computing the compensating tax due; provided that, with respect to use of agricultural implements, the person using the property is regularly engaged in the business of farming or ranching. Any deduction allowed under Subsection B of this section is to be taken before the deduction allowed by this subsection is computed. As used in this subsection, "agricultural implement" means a tool, utensil or instrument that is:

(1) designed primarily for use with a source of motive power, such as a tractor, in planting, growing, cultivating, harvesting or processing agricultural produce at the place where the produce is grown; in raising poultry or livestock; or in obtaining or processing food or fiber, such as eggs, milk, wool or mohair, from living poultry or livestock at the place where the poultry or livestock are kept for this purpose; and

(2) depreciable for federal income tax purposes.

B. That portion of the value of tangible personal property on which an allowance was granted to the buyer for a trade-in of tangible personal property of the same type that was bought may be deducted from the value in computing the compensating tax due.

History: 1953 Comp., 72-16A-15, enacted by Laws 1966, ch. 47, 15; 1969, ch. 144, 64; 1975, ch. 159, 2; 1988, ch. 148, 2; 1998, ch. 89, 6.



Section 7-9-77.1 - Deduction; gross receipts tax; certain medical and health care services.

7-9-77.1. Deduction; gross receipts tax; certain medical and health care services.

A. Receipts of a health care practitioner from payments by the United States government or any agency thereof for provision of medical and other health services by a health care practitioner or of medical or other health and palliative services by hospices or nursing homes to medicare beneficiaries pursuant to the provisions of Title 18 of the federal Social Security Act may be deducted from gross receipts.

B. Receipts of a health care practitioner from payments by a third-party administrator of the federal TRICARE program for provision of medical and other health services by medical doctors and osteopathic physicians to covered beneficiaries may be deducted from gross receipts.

C. Receipts of a health care practitioner from payments by or on behalf of the Indian health service of the United States department of health and human services for provision of medical and other health services by medical doctors and osteopathic physicians to covered beneficiaries may be deducted from gross receipts.

D. Receipts of a clinical laboratory from payments by the United States government or any agency thereof for medical services provided by the clinical laboratory to medicare beneficiaries pursuant to the provisions of Title 18 of the federal Social Security Act may be deducted from gross receipts.

E. Receipts of a home health agency from payments by the United States government or any agency thereof for medical, other health and palliative services provided by the home health agency to medicare beneficiaries pursuant to the provisions of Title 18 of the federal Social Security Act may be deducted from gross receipts.

F. Prior to July 1, 2024, receipts of a dialysis facility from payments by the United States government or any agency thereof for medical and other health services provided by the dialysis facility to medicare beneficiaries pursuant to the provisions of Title 18 of the federal Social Security Act may be deducted from gross receipts.

G. A taxpayer allowed a deduction pursuant to this section shall report the amount of the deduction separately in a manner required by the department. A taxpayer who has receipts that are deductible pursuant to this section and Section 7-9-93 NMSA 1978 shall deduct the receipts under this section prior to calculating the receipts that may be deducted pursuant to Section 7-9-93 NMSA 1978.

H. The department shall compile an annual report on the deductions created pursuant to this section that shall include the number of taxpayers approved by the department to receive each deduction, the aggregate amount of deductions approved and any other information necessary to evaluate the effectiveness of the deductions. The department shall compile and present the annual reports to the revenue stabilization and tax policy committee and the legislative finance committee with an analysis of the effectiveness and cost of the deductions and whether the deductions are providing a benefit to the state.

I. For the purposes of this section:

(1) "clinical laboratory" means a laboratory accredited pursuant to 42 USCA 263a;

(2) "dialysis facility" means an end-stage renal disease facility as defined pursuant to 42 C.F.R. 405.2102;

(3) "health care practitioner" means:

(a) an athletic trainer licensed pursuant to the Athletic Trainer Practice Act [Chapter 61, Article 14D NMSA 1978];

(b) an audiologist licensed pursuant to the Speech-Language Pathology, Audiology and Hearing Aid Dispensing Practices Act [Chapter 61, Article 14B NMSA 1978];

(c) a chiropractic physician licensed pursuant to the Chiropractic Physician Practice Act [Chapter 61, Article 4 NMSA 1978];

(d) a counselor or therapist practitioner licensed pursuant to the Counseling and Therapy Practice Act [Chapter 61, Article 9A NMSA 1978];

(e) a dentist licensed pursuant to the Dental Health Care Act [Chapter 61, Article 5A NMSA 1978];

(f) a doctor of oriental medicine licensed pursuant to the Acupuncture and Oriental Medicine Practice Act [Chapter 61, Article 14A NMSA 1978];

(g) an independent social worker licensed pursuant to the Social Work Practice Act [Chapter 61, Article 31 NMSA 1978];

(h) a massage therapist licensed pursuant to the Massage Therapy Practice Act [Chapter 61, Article 12C NMSA 1978];

(i) a naprapath licensed pursuant to the Naprapathic Practice Act [61-12F-1 through 61-12F-11 NMSA 1978];

(j) a nutritionist or dietitian licensed pursuant to the Nutrition and Dietetics Practice Act [61-7A-1 through 61-7A-15 NMSA 1978];

(k) an occupational therapist licensed pursuant to the Occupational Therapy Act [Chapter 61, Article 12A NMSA 1978];

(l) an optometrist licensed pursuant to the Optometry Act [Chapter 61, Article 2 NMSA 1978];

(m) an osteopathic physician licensed pursuant to the Osteopathic Medicine Act [Chapter 61, Article 10 NMSA 1978];

(n) a pharmacist licensed pursuant to the Pharmacy Act [Chapter 61, Article 11 NMSA 1978];

(o) a physical therapist licensed pursuant to Physical Therapy Act [61-12D-1 through 61-12D-19 NMSA 1978];

(p) a physician licensed pursuant to the Medical Practice Act [Chapter 61, Article 6 NMSA 1978];

(q) a podiatrist licensed pursuant to the Podiatry Act [Chapter 61, Article 8 NMSA 1978];

(r) a psychologist licensed pursuant to the Professional Psychologist Act [Chapter 61, Article 9 NMSA 1978];

(s) a radiologic technologist licensed pursuant to the Medical Imaging and Radiation Therapy Health and Safety Act [Chapter 61, Article 14E NMSA 1978];

(t) a registered nurse licensed pursuant to the Nursing Practice Act [Chapter 61, Article 3 NMSA 1978];

(u) a respiratory care practitioner licensed pursuant to the Respiratory Care Act [Chapter 61, Article 12B NMSA 1978]; and

(v) a speech-language pathologist licensed pursuant to the Speech-Language Pathology, Audiology and Hearing Aid Dispensing Practices Act [Chapter 61, Article 14B NMSA 1978];

(4) "home health agency" means a for-profit entity that is licensed by the department of health and certified by the federal centers for medicare and medicaid services as a home health agency and certified to provide medicare services;

(5) "hospice" means a for-profit entity licensed by the department of health as a hospice and certified to provide medicare services;

(6) "nursing home" means a for-profit entity licensed by the department of health as a nursing home and certified to provide medicare services; and

(7) "TRICARE program" means the program defined in 10 U.S.C. 1072(7).

History: 1978 Comp., 7-9-77.1, enacted by Laws 1998, ch. 96, 1; 2000 (2nd S.S.), ch. 16, 1; 2003, ch. 350, 1; 2003, ch. 351, 1; 2005, ch. 91, 1; 2007, ch. 361, 4; 2014, ch. 56, 1; 2016 (2nd S.S.), ch. 3, 4.



Section 7-9-78 - Deductions; compensating tax; use of tangible personal property for leasing.

7-9-78. Deductions; compensating tax; use of tangible personal property for leasing.

A. Except as provided otherwise in Subsection B of this section, the value of tangible personal property may be deducted in computing the compensating tax due if the person using the tangible personal property:

(1) is engaged in a business which derives a substantial portion of its receipts from leasing or selling tangible personal property of the type leased;

(2) does not use the tangible personal property in any manner other than holding it for lease or sale or leasing or selling it either by itself or in combination with other tangible personal property in the ordinary course of business; and

(3) does not use the tangible personal property in a manner incidental to the performance of a service.

B. The deduction provided by this section shall not apply to the value of:

(1) furniture or appliances furnished as part of a leased or rented dwelling house or apartment by the landlord or lessor;

(2) coin-operated machines; or

(3) manufactured homes.

History: 1953 Comp., 72-16A-15.1, enacted by Laws 1969, ch. 144, 65; 1973, ch. 245, 1; 1975, ch. 160, 4; 1979, ch. 338, 8; 1981, ch. 184, 3; 1984, ch. 2, 7; 1991, ch. 203, 9.



Section 7-9-78.1 - Deduction; compensating tax; uranium enrichment plant equipment.

7-9-78.1. Deduction; compensating tax; uranium enrichment plant equipment.

The value of equipment and replacement parts for that equipment may be deducted in computing the compensating tax due if the person uses the equipment and replacement parts to enrich uranium in a uranium enrichment plant.

History: Laws 1999, ch. 231, 4.



Section 7-9-79 - Credit; compensating tax.

7-9-79. Credit; compensating tax.

A. If on property bought outside this state, a gross receipts, sales, compensating or similar tax has been levied by another state or political subdivision thereof on the transaction by which the person using the property in New Mexico acquired the property or a compensating, use or similar tax has been levied by another state on the use of the property subsequent to its acquisition by the person using the property in New Mexico and such tax has been paid, the amount of such tax paid may be credited against any compensating tax due this state on the same property.

B. When the receipts from the sale of real property constructed by a person in the ordinary course of his construction business are subject to the gross receipts tax, the amount of compensating tax previously paid by the person on materials which became an ingredient or component part of the construction project and on construction services performed upon the construction project may be credited against the gross receipts tax due on the sale.

History: 1953 Comp., 72-16A-16, enacted by Laws 1966, ch. 47, 16; 1973, ch. 342, 1; 1991, ch. 203, 10.



Section 7-9-79.1 - Credit; gross receipts tax; services.

7-9-79.1. Credit; gross receipts tax; services.

If on services performed outside the state a gross receipts sales or similar tax has been levied by another state or a political subdivision thereof and such tax has been paid, the amount of the tax paid may be credited against any gross receipts tax due this state on the receipts after July 1, 1989 from the sale in New Mexico of the product of the services performed outside this state. The amount of credit shall not exceed an amount equal to the rate of tax imposed under Section 7-9-4 NMSA 1978 multiplied by the amount subject to tax by both New Mexico and the other state or political subdivision of that state.

History: 1978 Comp., 7-9-79.1, enacted by Laws 1989, ch. 262, 8; 1994, ch. 45, 7.



Section 7-9-79.2 - Gross receipts tax; compensating tax; biodiesel blending facility tax credit.

7-9-79.2. Gross receipts tax; compensating tax; biodiesel blending facility tax credit.

A. A taxpayer who is a rack operator as defined in the Special Fuels Supplier Tax Act [Chapter 7, Article 16A NMSA 1978] and who installs biodiesel blending equipment in property owned by the taxpayer for the purpose of establishing or expanding a facility to produce blended biodiesel fuel is eligible to claim a credit against gross receipts tax or compensating tax. The credit shall be an amount equal to thirty percent of the purchase cost of the equipment plus thirty percent of the cost of installing that equipment. The credit provided by this section may be referred to as the "biodiesel blending facility tax credit".

B. The biodiesel blending facility tax credit shall not exceed fifty thousand dollars ($50,000) with respect to equipment installed at any one facility.

C. Upon application from a taxpayer wishing to claim the biodiesel blending facility tax credit, the energy, minerals and natural resources department shall determine if the equipment for which the tax credit will be claimed meets the requirements of this section and if purchase and installation costs reported by the taxpayer are legitimate. Upon these determinations being made in favor of the taxpayer, the energy, minerals and natural resources department shall issue a dated certificate of eligibility containing this information and an estimate of the amount of the biodiesel blending facility tax credit for which the taxpayer is eligible.

D. To claim the biodiesel blending facility tax credit, the taxpayer shall provide to the taxation and revenue department the certificate of eligibility from the energy, minerals and natural resources department. Upon receipt of the certificate, the taxation and revenue department shall approve the claim for the credit if the total cumulative amount of approved claims for the credit for all taxpayers for the calendar year does not exceed one million dollars ($1,000,000). The department shall maintain a record of the cumulative amount of claims for the credit that have been approved and when it determines that this cumulative amount has reached one million dollars ($1,000,000), it shall cease approving any additional claims for the biodiesel blending facility tax credit.

E. If a taxpayer who has received the biodiesel blending facility tax credit ceases biodiesel blending without completing at least one hundred eighty days of availability of the facility within the first three hundred sixty-five days after the issuance of the certificate of eligibility from the energy, minerals and natural resources department, any amount of approved credit not applied against the taxpayer's gross receipts tax or compensating tax liability shall be extinguished. The taxpayer must amend the taxpayer's return, self-assess the tax owed and return any biodiesel blending facility tax credit received within four hundred twenty-five days of the date of issuance of the certificate of eligibility.

F. The tax credit provided by this section may only be applied against the taxpayer's gross receipts tax liability or compensating tax liability. If the credit exceeds the taxpayer's tax liability in the reporting period for which it is granted, the credit may be carried forward for four years from the date of the certificate of eligibility.

G. For the purposes of this section:

(1) "biodiesel" means renewable, biodegradable, monoalkyl ester combustible liquid fuel that is derived from agricultural plant oils or animal fats and that meets American society for testing and materials D 6751 standard specification for biodiesel B100 blend stock for distillate fuels;

(2) "biodiesel blending equipment" means equipment necessary for the process of blending biodiesel with diesel fuel to produce blended biodiesel fuel;

(3) "blended biodiesel fuel" means a diesel fuel that contains at least two percent biodiesel; and

(4) "diesel fuel" means any diesel-engine fuel used for the generation of power to propel a motor vehicle."

History: Laws 2007, ch. 204, 9.



Section 7-9-83 - Deduction; gross receipts tax; jet fuel.

7-9-83. Deduction; gross receipts tax; jet fuel.

A. From July 1, 2003 through June 30, 2017, fifty-five percent of the receipts from the sale of fuel specially prepared and sold for use in turboprop or jet-type engines as determined by the department may be deducted from gross receipts.

B. After June 30, 2017, forty percent of the receipts from the sale of fuel specially prepared and sold for use in turboprop or jet-type engines as determined by the department may be deducted from gross receipts.

History: Laws 1993, ch. 364, 1; 2003, ch. 214, 2; 2006, ch. 51, 1; 2011, ch. 74, 1.



Section 7-9-84 - Deduction; compensating tax; jet fuel.

7-9-84. Deduction; compensating tax; jet fuel.

A. From July 1, 2003 through June 30, 2017, fifty-five percent of the value of the fuel specially prepared and sold for use in turboprop or jet-type engines as determined by the department may be deducted in computing the compensating tax due.

B. After June 30, 2017, forty percent of the value of the fuel specially prepared and sold for use in turboprop or jet-type engines as determined by the department may be deducted in computing the compensating tax due.

History: Laws 1993, ch. 364, 2; 2003, ch. 214, 3; 2006, ch. 51, 2; 2011, ch. 74, 2.



Section 7-9-85 - Deduction; gross receipts tax; certain organization fundraisers.

7-9-85. Deduction; gross receipts tax; certain organization fundraisers.

Receipts from not more than two fundraising events annually conducted by an organization that is exempt from the federal income tax as an organization described in Section 501(c), other than an organization described in Section 501(c)(3), of the United States Internal Revenue Code of 1986, as amended may be deducted from gross receipts.

History: Laws 1994, ch. 43, 1.



Section 7-9-86 - Deduction; gross receipts tax; sales to qualified film production company.

7-9-86. Deduction; gross receipts tax; sales to qualified film production company.

A. Receipts from selling or leasing property and from performing services may be deducted from gross receipts or from governmental gross receipts if the sale, lease or performance is made to a qualified production company that delivers a nontaxable transaction certificate to the seller, lessor or performer.

B. For the purposes of this section:

(1) "film" means a single media or multimedia program, including an advertising message, that:

(a) is fixed on film, digital medium, videotape, computer disc, laser disc or other similar delivery medium;

(b) can be viewed or reproduced;

(c) is not intended to and does not violate a provision of Chapter 30, Article 37 NMSA 1978; and

(d) is intended for reasonable commercial exploitation for the delivery medium used;

(2) "production company" means a person that produces one or more films for exhibition in theaters, on television or elsewhere;

(3) "production costs" means the costs of the following:

(a) a story and scenario to be used for a film;

(b) salaries of talent, management and labor, including payments to personal services corporations for the services of a performing artist;

(c) set construction and operations, wardrobe, accessories and related services;

(d) photography, sound synchronization, lighting and related services;

(e) editing and related services;

(f) rental of facilities and equipment; or

(g) other direct costs of producing the film in accordance with generally accepted entertainment industry practice; and

(4) "qualified production company" means a production company that meets the provisions of this section and has registered or will register with the New Mexico film division of the economic development department.

C. A qualified production company may deliver the nontaxable transaction certificates authorized by this section only with respect to production costs.

History: Laws 1995, ch. 80, 1; 2003, ch. 127, 3.



Section 7-9-87 - Deduction; gross receipts tax; lottery retailer receipts.

7-9-87. Deduction; gross receipts tax; lottery retailer receipts.

Receipts of a lottery game retailer from selling lottery tickets pursuant to the New Mexico Lottery Act [Chapter 6, Article 24 NMSA 1978] may be deducted from gross receipts.

History: Laws 1995, ch. 155, 35.



Section 7-9-88.1 - Credit; gross receipts tax; tax paid to certain tribes.

7-9-88.1. Credit; gross receipts tax; tax paid to certain tribes.

A. If on a taxable transaction taking place on tribal land a qualifying gross receipts, sales or similar tax has been levied by the tribe, the amount of the tribe's tax may be credited against gross receipts tax due this state or its political subdivisions pursuant to the Gross Receipts and Compensating Tax Act and a local option gross receipts tax on the same transaction. The amount of the credit shall be equal to the lesser of seventy-five percent of the tax imposed by the tribe on the receipts from the transaction or seventy-five percent of the revenue produced by the sum of the rate of tax imposed pursuant to the Gross Receipts and Compensating Tax Act and the total of the rates of local option gross receipts taxes imposed on the receipts from the same transaction. Notwithstanding any other provision of law to the contrary, the amount of credit taken and allowed shall be applied proportionately against the amount of the gross receipts tax and local option gross receipts taxes and against the amount of distribution of those taxes pursuant to Section 7-1-6.1 NMSA 1978.

B. A qualifying gross receipts, sales or similar tax levied by the tribe shall be limited to a tax that:

(1) is substantially similar to the gross receipts tax imposed by the Gross Receipts and Compensating Tax Act;

(2) does not unlawfully discriminate among persons or transactions based on membership in the tribe;

(3) is levied on the taxable transaction at a rate not greater than the total of the gross receipts tax rate and local option gross receipts tax rates imposed by this state and its political subdivisions located within the exterior boundaries of the tribe;

(4) provides a credit against the tribe's tax equal to the lesser of twenty-five percent of the tax imposed by the tribe on the receipts from the transactions or twenty-five percent of the tax revenue produced by the sum of the rate of tax imposed pursuant to the Gross Receipts and Compensating Tax Act and the total of the rates of the local option gross receipts taxes imposed on the receipts from the same transactions; and

(5) is subject to a cooperative agreement between the tribe and the secretary entered into pursuant to Section 9-11-12.1 NMSA 1978 and in effect at the time of the taxable transaction.

C. For purposes of the tax credit allowed by this section:

(1) "pueblo" means the Pueblo of Acoma, Cochiti, Isleta, Jemez, Laguna, Nambe, Picuris, Pojoaque, Sandia, San Felipe, San Ildefonso, San Juan, Santa Ana, Santa Clara, Santo Domingo, Taos, Tesuque, Zia or Zuni or the nineteen New Mexico pueblos acting collectively;

(2) "tribal land" means all land that is owned by a tribe located within the exterior boundaries of a tribe's reservation or grant and all land held by the United States in trust for that tribe; and

(3) "tribe" means a pueblo, the Jicarilla Apache Nation or the Mescalero Apache Tribe.

History: Laws 1999, ch. 223, 2; 2000, ch. 62, 1; 2001, ch. 42, 1; 2003, ch. 414, 1.



Section 7-9-88.2 - Credit; gross receipts tax; tax paid to Navajo Nation on receipts from selling coal.

7-9-88.2. Credit; gross receipts tax; tax paid to Navajo Nation on receipts from selling coal.

A. If on receipts from selling coal severed from Navajo Nation land a qualifying gross receipts, sales, business activity or similar tax has been levied by the Navajo Nation, the amount of the Navajo Nation tax paid and not refunded may be credited against any gross receipts tax due this state or its political subdivisions pursuant to the Gross Receipts and Compensating Tax Act and any local option gross receipts tax on the same receipts. The amount of the credit shall be equal to:

(1) for the period from July 1, 2001 through June 30, 2002, the lesser of thirty-seven and one-half percent of the tax imposed by the Navajo Nation on the receipts or thirty-seven and one-half percent of the revenue produced by the sum of the rate of tax imposed pursuant to the Gross Receipts and Compensating Tax Act and the total of the rates of local option gross receipts taxes imposed on the same receipts; and

(2) after June 30, 2002, the lesser of seventy-five percent of the tax imposed by the Navajo Nation on the receipts or seventy-five percent of the revenue produced by the sum of the rate of tax imposed pursuant to the Gross Receipts and Compensating Tax Act and the total of the rates of local option gross receipts taxes imposed on the same receipts.

B. Notwithstanding any other provision of law to the contrary, the amount of credit taken and allowed shall be applied proportionately against the amounts of the distributions made pursuant to Section 7-1-6.1 NMSA 1978 of the gross receipts tax and local option gross receipts taxes imposed on those receipts.

C. A qualifying gross receipts, sales, business activity or similar tax levied by the Navajo Nation shall be limited to a tax that:

(1) is substantially similar to the gross receipts tax imposed by the Gross Receipts and Compensating Tax Act;

(2) does not unlawfully discriminate among persons or transactions based on membership in the Navajo Nation;

(3) is levied on the receipts from selling coal at a rate not greater than the total of the gross receipts tax rate and local option gross receipts tax rates imposed by this state and its political subdivisions located within the exterior boundaries of the Navajo Nation;

(4) provides a credit against the Navajo Nation tax equal to:

(a) for the period from July 1, 2001 through June 30, 2002, the lesser of twelve and one-half percent of the tax imposed by the Navajo Nation on the receipts from selling coal severed from Navajo Nation land or twelve and one-half percent of the tax revenue produced by the sum of the rate of tax imposed pursuant to the Gross Receipts and Compensating Tax Act and the total of the rates of the local option gross receipts taxes imposed on the same receipts; and

(b) after June 30, 2002, the lesser of twenty-five percent of the tax imposed by the Navajo Nation on the receipts from selling coal severed from Navajo Nation land or twenty-five percent of the tax revenue produced by the sum of the rate of tax imposed pursuant to the Gross Receipts and Compensating Tax Act and the total of the rates of the local option gross receipts taxes imposed on the same receipts;

(5) is not used to calculate an intergovernmental coal severance tax credit with respect to the same receipts or time period; and

(6) is subject to a cooperative agreement between the Navajo Nation and the secretary entered into pursuant to Section 9-11-12.2 NMSA 1978 and in effect at the time of the taxable transaction.

D. For purposes of the tax credit allowed by this section, "Navajo Nation land" means all land in New Mexico that, on March 1, 2001, was located within the exterior boundaries of the Navajo Nation reservation or within a dependent community of the Navajo Nation or was land held by the United States in trust for the Navajo Nation.

History: 1978 Comp., 7-9-88.2, enacted by Laws 2001, ch. 134, 1.



Section 7-9-89 - Deduction; gross receipts tax; sales to certain accredited diplomats and missions.

7-9-89. Deduction; [gross receipts tax;] sales to certain accredited diplomats and missions.

Receipts from selling or leasing property to, or from performing services for, an accredited foreign mission or an accredited member of a foreign mission may be deducted from gross receipts when a treaty in force to which the United States is a party requires forbearance of tax when the legal incidence is upon the buyer or when the tax is customarily passed on to the buyer.

History: Laws 1998, ch. 89, 2.



Section 7-9-90 - Deductions; gross receipts tax; sales of uranium hexafluoride and enrichment of uranium.

7-9-90. Deductions; gross receipts tax; sales of uranium hexafluoride and enrichment of uranium.

A. Receipts from selling uranium hexafluoride and from providing the service of enriching uranium may be deducted from gross receipts.

B. The department shall annually report to the revenue stabilization and tax policy committee aggregate amounts of deductions taken pursuant to this section, the number of taxpayers claiming the deduction and any other information that is necessary to determine that the deduction is performing a purpose that is beneficial to the state.

C. A taxpayer deducting gross receipts pursuant to this section shall report the amount deducted separately and attribute the amount of the deduction to the authorization provided in this section in a manner required by the department that facilitates the evaluation by the legislature for the benefit to the state of this deduction.

History: Laws 1999, ch. 231, 3; 2012, ch. 13, 1.



Section 7-9-91 - Deduction; compensating tax; contributions of inventory to certain organizations and governmental agencies.

7-9-91. Deduction; compensating tax; contributions of inventory to certain organizations and governmental agencies.

A. Except as provided otherwise in Subsection D of this section, the value of tangible personal property that is removed from inventory and contributed to organizations that have been granted exemption from the federal income tax by the United States commissioner of internal revenue as organizations described in Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, may be deducted in computing the compensating tax due, provided that the contribution is deductible for federal income tax purposes by the person from whose inventory the property was withdrawn or, if the person from whose inventory the property was withdrawn is a pass-through entity as that term is defined in Section 7-3-2 NMSA 1978, the contribution is deductible by the owner or owners of the pass-through entity.

B. Except as provided otherwise in Subsection D of this section, the value of tangible personal property that is removed from inventory and contributed to the United States or New Mexico or any governmental unit or subdivision, agency, department or instrumentality thereof may be deducted in computing the compensating tax due.

C. Except as provided otherwise in Subsection D of this section, the value of tangible personal property that is removed from inventory and contributed to an Indian tribe, nation or pueblo or any governmental subdivision, agency, department or instrumentality thereof for use on that Indian reservation or pueblo grant may be deducted in computing the compensating tax due.

D. Unless contrary to federal law, the deduction provided by this section does not apply to:

(1) a contribution of metalliferous mineral ore;

(2) a contribution of tangible personal property that is or will be incorporated into a metropolitan redevelopment project created under the Metropolitan Redevelopment Code [Chapter 3, Article 60A NMSA 1978];

(3) a contribution of tangible personal property that will become an ingredient or component part of a construction project; or

(4) a contribution of tangible personal property utilized or produced in the performance of a service.

E. For purposes of this section:

(1) "inventory" means tangible personal property held for sale or lease in the ordinary course of business; and

(2) "contributed" or "contribution" means a transfer of ownership without consideration. Public acknowledgment of the contribution does not constitute consideration for the purpose of this section.

History: Laws 2001, ch. 135, 1.



Section 7-9-92 - Deduction; gross receipts; sale of food at retail food store.

7-9-92. Deduction; gross receipts; sale of food at retail food store.

A. Receipts from the sale of food at a retail food store that are not exempt from gross receipts taxation and are not deductible pursuant to another provision of the Gross Receipts and Compensating Tax Act may be deducted from gross receipts. The deduction provided by this section shall be separately stated by the taxpayer.

B. For the purposes of this section:

(1) "food" means any food or food product for home consumption that meets the definition of food in 7 USCA 2012(g)(1) for purposes of the federal food stamp program; and

(2) "retail food store" means an establishment that sells food for home preparation and consumption and that meets the definition of retail food store in 7 USCA 2012(k)(1) for purposes of the federal food stamp program, whether or not the establishment participates in the food stamp program.

History: Laws 2004, ch. 116, 5.



Section 7-9-93 - Deduction; gross receipts; certain receipts for services provided by health care practitioner.

7-9-93. Deduction; gross receipts; certain receipts for services provided by health care practitioner.

A. Receipts of a health care practitioner for commercial contract services or medicare part C services paid by a managed health care provider or health care insurer may be deducted from gross receipts if the services are within the scope of practice of the health care practitioner providing the service. Receipts from fee-for-service payments by a health care insurer may not be deducted from gross receipts.

B. The deduction provided by this section shall be applied only to gross receipts remaining after all other allowable deductions available under the Gross Receipts and Compensating Tax Act have been taken and shall be separately stated by the taxpayer.

C. For the purposes of this section:

(1) "commercial contract services" means health care services performed by a health care practitioner pursuant to a contract with a managed health care provider or health care insurer other than those health care services provided for medicare patients pursuant to Title 18 of the federal Social Security Act or for medicaid patients pursuant to Title 19 or Title 21 of the federal Social Security Act;

(2) "health care insurer" means a person that:

(a) has a valid certificate of authority in good standing pursuant to the New Mexico Insurance Code [Chapter 59A NMSA 1978] to act as an insurer, health maintenance organization or nonprofit health care plan or prepaid dental plan; and

(b) contracts to reimburse licensed health care practitioners for providing basic health services to enrollees at negotiated fee rates;

(3) "health care practitioner" means:

(a) a chiropractic physician licensed pursuant to the provisions of the Chiropractic Physician Practice Act [Chapter 61, Article 4 NMSA 1978];

(b) a dentist or dental hygienist licensed pursuant to the Dental Health Care Act [Chapter 61, Article 5A NMSA 1978];

(c) a doctor of oriental medicine licensed pursuant to the provisions of the Acupuncture and Oriental Medicine Practice Act [Chapter 61, Article 14A NMSA 1978];

(d) an optometrist licensed pursuant to the provisions of the Optometry Act [Chapter 61, Article 2 NMSA 1978];

(e) an osteopathic physician or an osteopathic physician's assistant licensed pursuant to the provisions of the Osteopathic Medicine Act [Chapter 61, Article 10 NMSA 1978];

(f) a physical therapist licensed pursuant to the provisions of the Physical Therapy Act [61-12D-1 through 61-12D-19 NMSA 1978];

(g) a physician or physician assistant licensed pursuant to the provisions of the Medical Practice Act [Chapter 61, Article 6 NMSA 1978];

(h) a podiatrist licensed pursuant to the provisions of the Podiatry Act [Chapter 61, Article 8 NMSA 1978];

(i) a psychologist licensed pursuant to the provisions of the Professional Psychologist Act [Chapter 61, Article 9 NMSA 1978];

(j) a registered lay midwife registered by the department of health;

(k) a registered nurse or licensed practical nurse licensed pursuant to the provisions of the Nursing Practice Act [Chapter 61, Article 3 NMSA 1978];

(l) a registered occupational therapist licensed pursuant to the provisions of the Occupational Therapy Act [Chapter 61, Article 12A NMSA 1978];

(m) a respiratory care practitioner licensed pursuant to the provisions of the Respiratory Care Act [Chapter 61, Article 12B NMSA 1978];

(n) a speech-language pathologist or audiologist licensed pursuant to the Speech-Language Pathology, Audiology and Hearing Aid Dispensing Practices Act [Chapter 61, Article 14B NMSA 1978];

(o) a professional clinical mental health counselor, marriage and family therapist or professional art therapist licensed pursuant to the provisions of the Counseling and Therapy Practice Act [Chapter 61, Article 9A NMSA 1978] who has obtained a master's degree or a doctorate;

(p) an independent social worker licensed pursuant to the provisions of the Social Work Practice Act [Chapter 61, Article 31 NMSA 1978]; and

(q) a clinical laboratory that is accredited pursuant to 42 U.S.C. Section 263a but that is not a laboratory in a physician's office or in a hospital defined pursuant to 42 U.S.C. Section 1395x;

(4) "managed health care provider" means a person that provides for the delivery of comprehensive basic health care services and medically necessary services to individuals enrolled in a plan through its own employed health care providers or by contracting with selected or participating health care providers. "Managed health care provider" includes only those persons that provide comprehensive basic health care services to enrollees on a contract basis, including the following:

(a) health maintenance organizations;

(b) preferred provider organizations;

(c) individual practice associations;

(d) competitive medical plans;

(e) exclusive provider organizations;

(f) integrated delivery systems;

(g) independent physician-provider organizations;

(h) physician hospital-provider organizations; and

(i) managed care services organizations; and

(5) "medicare part C services" means services performed pursuant to a contract with a managed health care provider for medicare patients pursuant to Title 18 of the federal Social Security Act.

History: Laws 2004, ch. 116, 6; 2006, ch. 36, 1; 2007, ch. 361, 5; 2016 (2nd S.S.), ch. 3, 5.



Section 7-9-94 - Deduction; gross receipts; military transformational acquisition programs.

7-9-94. Deduction; gross receipts; military transformational acquisition programs.

A. Receipts from transformational acquisition programs performing research and development, test and evaluation at New Mexico major range and test facility bases pursuant to contracts entered into with the United States department of defense may be deducted from gross receipts through June 30, 2025.

B. As used in this section, "transformational acquisition program" means a military acquisition program authorized by the office of the secretary of defense force transformation and not physically tested in New Mexico on or before July 1, 2005.

C. The deduction provided in this section does not apply to receipts of a prime contractor operating facilities designated as a national laboratory by act of congress and is not applicable to current force programs as of July 1, 2005.

D. The department shall compile an annual report on the deduction provided by this section that shall include the number of taxpayers that claimed the deduction, the aggregate amount of deductions claimed and any other information necessary to evaluate the effectiveness of the deduction. No later than December 1 of each year that the deduction is in effect, the department shall compile and present the annual report to the revenue stabilization and tax policy committee and the legislative finance committee with an analysis of the cost and benefit to the state of the deduction.

History: Laws 2005, ch. 104, 23; 2006, ch. 72, 1; 2015, ch. 18, 1.



Section 7-9-95 - Deduction; gross receipts tax; sales of certain tangible personal property; limited period.

7-9-95. Deduction; gross receipts tax; sales of certain tangible personal property; limited period.

Receipts from the sale at retail of the following types of tangible personal property may be deducted if the sale of the property occurs during the period beginning at 12:01 a.m. on the first Friday in August and ending at midnight on the following Sunday:

A. an article of clothing or footwear designed to be worn on or about the human body if the sales price of the article is less than one hundred dollars ($100) except:

(1) any special clothing or footwear that is primarily designed for athletic activity or protective use and that is not normally worn except when used for the athletic activity or protective use for which it is designed; and

(2) accessories, including jewelry, handbags, luggage, umbrellas, wallets, watches and similar items worn or carried on or about the human body, without regard to whether worn on the body in a manner characteristic of clothing;

B. a desktop, laptop or notebook computer if the sales price of the computer does not exceed one thousand dollars ($1,000) and any associated monitor, speaker or set of speakers, printer, keyboard, microphone or mouse if the sales price of the device does not exceed five hundred dollars ($500); and

C. school supplies that are items normally used by students in a standard classroom for educational purposes, including notebooks, paper, writing instruments, crayons, art supplies, rulers, book bags, backpacks, handheld calculators, maps and globes, but not including watches, radios, compact disc players, headphones, sporting equipment, portable or desktop telephones, copiers, office equipment, furniture or fixtures.

History: Laws 2005, ch. 104, 25.



Section 7-9-96 - Credit; gross receipts tax; governmental gross receipts tax; certain sales for resale.

7-9-96. Credit; gross receipts tax; governmental gross receipts tax; certain sales for resale.

A. A taxpayer may claim a credit against gross receipts tax or governmental gross receipts tax due for each reporting period beginning after June 2005 in an amount equal to ten percent of the receipts from selling a service for resale multiplied by:

(1) three and seven hundred seventy-five thousandths percent if the taxpayer's business location is within a municipality; or

(2) five percent if the taxpayer's business location is in the unincorporated area of a county.

B. A taxpayer may claim a credit pursuant to Subsection A of this section only if:

(1) the buyer resells the service in the ordinary course of business;

(2) the resale is not subject to the gross receipts tax or the governmental gross receipts tax; and

(3) the buyer delivers to the seller documentation in a form prescribed by the department clarifying that the service is purchased for resale in the ordinary course of business.

C. A credit permitted pursuant to this section does not apply to receipts from selling a service to a governmental entity or to a person who is a prime contractor that operates a facility in New Mexico designated as a national laboratory by an act of congress.

History: Laws 2005, ch. 104, 26.



Section 7-9-96.1 - Credit; gross receipts tax; receipts of certain hospitals.

7-9-96.1. Credit; gross receipts tax; receipts of certain hospitals.

A. A hospital licensed by the department of health may claim a credit for each reporting period against the gross receipts tax due for that reporting period as follows:

(1) for a hospital located in a municipality:

(a) on or after July 1, 2007 but before July 1, 2008, in an amount equal to seven hundred fifty-five thousandths percent of the hospital's taxable gross receipts for that reporting period after all applicable deductions have been taken;

(b) on or after July 1, 2008 but before July 1, 2009, in an amount equal to one and fifty-one hundredths percent of the hospital's taxable gross receipts for that reporting period after all applicable deductions have been taken;

(c) on or after July 1, 2009 but before July 1, 2010, in an amount equal to two and two hundred sixty-five thousandths percent of the hospital's taxable gross receipts for that reporting period after all applicable deductions have been taken;

(d) on or after July 1, 2010 but before July 1, 2011, in an amount equal to three and two hundredths percent of the hospital's taxable gross receipts for that reporting period after all applicable deductions have been taken; and

(e) on or after July 1, 2011, in an amount equal to three and seven hundred seventy-five thousandths percent of the hospital's taxable gross receipts for that reporting period after all applicable deductions have been taken; and

(2) for a hospital located in the unincorporated area of a county:

(a) on or after July 1, 2007 but before July 1, 2008, in an amount equal to one percent of the hospital's taxable gross receipts for that reporting period after all applicable deductions have been taken;

(b) on or after July 1, 2008, but before July 1, 2009, in an amount equal to two percent of the hospital's taxable gross receipts for that reporting period after all applicable deductions have been taken;

(c) on or after July 1, 2009 but before July 1, 2010, in an amount equal to three percent of the hospital's taxable gross receipts for that reporting period after all applicable deductions have been taken;

(d) on or after July 1, 2010 but before July 1, 2011, in an amount equal to four percent of the hospital's taxable gross receipts for that reporting period after all applicable deductions have been taken; and

(e) on or after July 1, 2011, in an amount equal to five percent of the hospital's taxable gross receipts for that reporting period after all applicable deductions have been taken.

B. For the purposes of this section, "hospital" means a facility providing emergency or urgent care, inpatient medical care and nursing care for acute illness, injury, surgery or obstetrics and includes a facility licensed by the department of health as a critical access hospital, general hospital, long-term acute care hospital, psychiatric hospital, rehabilitation hospital, limited services hospital and special hospital.

History: Laws 2007, ch. 361, 7.



Section 7-9-96.2 - Credit; gross receipts tax; unpaid charges for services provided in a hospital.

7-9-96.2. Credit; gross receipts tax; unpaid charges for services provided in a hospital.

A. A licensed medical doctor or licensed osteopathic physician may claim a credit against gross receipts taxes due in the following amounts:

(1) from July 1, 2007 through June 30, 2008, thirty-three percent of the value of unpaid qualified health care services;

(2) from July 1, 2008 through June 30, 2009, sixty-seven percent of the value of unpaid qualified health care services; and

(3) on and after July 1, 2009, one hundred percent of the value of unpaid qualified health care services.

B. As used in this section:

(1) "qualified health care services" means medical care services provided by a licensed medical doctor or licensed osteopathic physician while on call to a hospital; and

(2) "value of unpaid qualified health care services" means the amount that is charged for qualified health care services, not to exceed one hundred thirty percent of the reimbursement rate for the services under the medicaid program administered by the human services department, that remains unpaid one year after the date of billing and that the licensed medical doctor or licensed osteopathic physician has reason to believe will not be paid because:

(a) at the time the services were provided, the person receiving the services had no health insurance or had health insurance that did not cover the services provided;

(b) at the time the services were provided, the person receiving the services was not eligible for medicaid; and

(c) the charges are not reimbursable under a program established pursuant to the Indigent Hospital and County Health Care Act [Chapter 27, Article 5 NMSA 1978].

History: Laws 2007, ch. 361, 8.



Section 7-9-97 - Deduction; gross receipts tax; receipts from certain purchases by or on behalf of the state.

7-9-97. Deduction; gross receipts tax; receipts from certain purchases by or on behalf of the state.

Receipts from the sale of property or services purchased by or on behalf of the state from funds obtained from the forfeiture of financial assurance pursuant to the New Mexico Mining Act [Chapter 69, Article 36 NMSA 1978] or the forfeiture of financial responsibility pursuant to the Water Quality Act [Chapter 74, Article 6 NMSA 1978] may be deducted from gross receipts.

History: Laws 2005, ch. 169, 1.



Section 7-9-98 - Deduction; compensating tax; biomass-related equipment; biomass materials.

7-9-98. Deduction; compensating tax; biomass-related equipment; biomass materials.

A. The value of a biomass boiler, gasifier, furnace, turbine-generator, storage facility, feedstock processing or drying equipment, feedstock trailer or interconnection transformer may be deducted in computing the compensating tax due.

B. The value of biomass materials used for processing into biopower, biofuels or biobased products may be deducted in computing the compensating tax due.

C. As used in this section:

(1) "biobased products" means products created from plant- or crop-based resources such as agricultural crops and crop residues, forestry, pastures and rangelands that are normally made from petroleum

(2) "biofuels" means biomass converted to liquid or gaseous fuels such as ethanol, methanol, methane and hydrogen;

(3) "biomass material" means organic material that is available on a renewable or recurring basis, including:

(a) forest-related materials, including mill residues, logging residues, forest thinnings, slash, brush, low commercial value materials or undesirable species, salt cedar and other phreatophyte or woody vegetation removed from river basins or watersheds and woody material harvested for the purpose of forest fire fuel reduction or forest health and watershed improvement;

(b) agricultural-related materials, including orchard trees, vineyard, grain or crop residues, including straws and stover, aquatic plants and agricultural processed co-products and waste products, including fats, oils, greases, whey and lactose;

(c) animal waste, including manure and slaughterhouse and other processing waste;

(d) solid woody waste materials, including landscape or right-of-way tree trimmings, range land maintenance residues, waste pallets, crates and manufacturing, construction and demolition wood wastes, excluding pressure-treated, chemically treated or painted wood wastes and wood contaminated with plastic;

(e) crops and trees planted for the purpose of being used to produce energy;

(f) landfill gas, wastewater treatment gas and biosolids, including organic waste byproducts generated during the wastewater treatment process; and

(g) segregated municipal solid waste, excluding tires and medical and hazardous waste; and

(4) "biopower" means biomass converted to produce electrical and thermal energy.

History: Laws 2005, ch. 179, 1.



Section 7-9-99 - Deduction; gross receipts tax; sale of engineering, architectural and new facility construction services used in construction of certain public health care facilities.

7-9-99. Deduction; gross receipts tax; sale of engineering, architectural and new facility construction services used in construction of certain public health care facilities.

Receipts from selling an engineering, architectural or construction service used in the new facility construction of a sole community provider hospital [qualifying hospital] that is located in a federally designated health professional shortage area may be deducted from gross receipts if the sale of the engineering, architectural or construction service is made to a foundation or a nonprofit organization that:

A. has entered into a written agreement with a county to pay at least ninety-five percent of the costs of new facility construction of that sole community provider hospital [qualifying hospital]; and

B. delivers to the seller of the engineering, architectural or construction service either an appropriate nontaxable transaction certificate or other evidence acceptable to the secretary of a written agreement made in accordance with Subsection A of this section.

History: Laws 2006, ch. 35, 1.



Section 7-9-100 - Deduction; gross receipts tax; sale of construction equipment and construction materials used in new facility construction of a sole community provider hospital qualifying hospital that is located in a federally designated health professional s

7-9-100. Deduction; gross receipts tax; sale of construction equipment and construction materials used in new facility construction of a sole community provider hospital [qualifying hospital] that is located in a federally designated health professional shortage area.

Receipts from selling construction equipment or construction materials used in the new facility construction of a sole community provider hospital [qualifying hospital] that is located in a federally designated health professional shortage area may be deducted from gross receipts if the sale of the construction equipment or construction materials is made to a foundation or a nonprofit organization that:

A. has entered into a written agreement with a county to pay at least ninety-five percent of the costs of new facility construction of that sole community provider hospital [qualifying hospital]; and

B. delivers to the seller either an appropriate nontaxable transaction certificate or other evidence acceptable to the secretary of a written agreement made in accordance with Subsection A of this section.

History: Laws 2006, ch. 35, 2.



Section 7-9-101 - Deduction; gross receipts; equipment for certain electric transmission or storage facilities.

7-9-101. Deduction; gross receipts; equipment for certain electric transmission or storage facilities.

Receipts from selling equipment to the New Mexico renewable energy transmission authority or an agent or lessee of the authority may be deducted from gross receipts if the equipment is installed as part of an electric transmission facility or an interconnected storage facility acquired by the authority pursuant to the New Mexico Renewable Energy Transmission Authority Act [Chapter 62, Article 16A NMSA 1978].

History: Laws 2007, ch. 3, 16.



Section 7-9-102 - Deduction; compensating tax; equipment for certain electric transmission or storage facilities.

7-9-102. Deduction; compensating tax; equipment for certain electric transmission or storage facilities.

The value of equipment installed as part of an electric transmission facility or an interconnected storage facility acquired by the New Mexico renewable energy transmission authority pursuant to the New Mexico Renewable Energy Transmission Authority Act [Chapter 62, Article 16A NMSA 1978] may be deducted in computing compensating tax due.

History: Laws 2007, ch. 3, 17.



Section 7-9-103 - Deduction; gross receipts; services provided for certain electric transmission and storage facilities.

7-9-103. Deduction; gross receipts; services provided for certain electric transmission and storage facilities.

Receipts from providing services to the New Mexico renewable energy transmission authority or an agent or lessee of the authority for the planning, installation, repair, maintenance or operation of an electric transmission facility or an interconnected storage facility acquired by the authority pursuant to the New Mexico Renewable Energy Transmission Authority Act [Chapter 62, Article 16A NMSA 1978] may be deducted from gross receipts.

History: Laws 2007, ch. 3, 18.



Section 7-9-103.1 - Deduction; gross receipts tax; converting electricity.

7-9-103.1. Deduction; gross receipts tax; converting electricity.

A. Receipts from the transmission of electricity where voltage source conversion technology is employed to provide such services and from ancillary services may be deducted from gross receipts.

B. The department shall report annually to the interim revenue stabilization and tax policy committee on the expansion of voltage source conversion technology use in the transmission of electricity in New Mexico and the use of the deduction provided in this section.

C. As used in this section, "ancillary services" means services that are supplied from or in connection with facilities employing voltage source conversion technology and that are used to support or enhance the efficient and reliable operation of the electric system.

History: Laws 2012, ch. 12, 2.



Section 7-9-103.2 - Deduction; gross receipts; electricity exchange.

7-9-103.2. Deduction; gross receipts; electricity exchange.

A. Receipts from operating a market or exchange for the sale or trading of electricity, rights to electricity and derivative products and from providing ancillary services may be deducted from gross receipts.

B. The department shall report annually to the interim revenue stabilization and tax policy committee on use of the deduction provided in this section.

C. As used in this section, "ancillary services" means services that are supplied from or in connection with facilities employing voltage source conversion technology and that are used to support or enhance the efficient and reliable operation of the electric system.

History: Laws 2012, ch. 12, 3.



Section 7-9-104 - Deduction; gross receipts; nonathletic special event at post-secondary educational institution.

7-9-104. Deduction; gross receipts; nonathletic special event at post-secondary educational institution.

Receipts received from July 1, 2007 through June 30, 2022 from admissions to a nonathletic special event held at a venue that is located on the campus of a post-secondary educational institution within fifty miles of the New Mexico border and that accommodates at least ten thousand persons may be deducted from gross receipts or from governmental gross receipts.

History: Laws 2007, ch. 33, 1; 2012, ch. 22, 1; 2017, ch. 46, 1.



Section 7-9-105 - Credit for penalty pursuant to Section 7-1-71.2 NMSA 1978.

7-9-105. Credit for penalty pursuant to Section 7-1-71.2 NMSA 1978.

A. A taxpayer who paid a penalty pursuant to the provisions of Section 7-1-71.2 NMSA 1978 in effect prior to July 1, 2007 may claim a credit for the amount of the penalty.

B. To claim the credit provided in Subsection A of this section, the taxpayer shall apply to the taxation and revenue department prior to July 1, 2010, on forms and in the manner prescribed by the department, and shall supply documentation as required by the department.

C. The amount of credit provided in Subsection A of this section may be claimed against the taxpayer's gross receipts tax, compensating tax and withholding tax due in a reporting period. Any amount of available credit that exceeds the taxpayer's gross receipts tax, compensating tax and withholding tax due for a reporting period may be claimed in subsequent reporting periods, for a period of three years.

History: Laws 2007, ch. 45, 6.



Section 7-9-106 - Deduction; military construction services.

7-9-106. Deduction; military construction services.

A. Receipts from military construction services provided at New Mexico military installations to implement special operations mission transition projects pursuant to contracts entered into with the United States department of defense may be deducted from gross receipts; provided that the military installation is located in a class B county with a population greater than forty-two thousand according to the most recent federal decennial census and with a net taxable value for rate-setting purposes of less than one billion dollars ($1,000,000,000) as determined by the local government division of the department of finance and administration for the 2006 property tax year.

B. The deduction provided in this section applies to reporting periods beginning July 1, 2007 and ending December 31, 2010.

History: Laws 2007, ch. 172, 8.



Section 7-9-107 - Deduction; gross receipts tax; production or staging of professional contests.

7-9-107. Deduction; gross receipts tax; production or staging of professional contests.

Receipts from producing or staging a professional boxing, wrestling or martial arts contest that occurs in New Mexico, including receipts from ticket sales and broadcasting, may be deducted from gross receipts.

History: Laws 2007, ch. 172, 9.



Section 7-9-108 - Deduction; gross receipts; receipts from performing management or investment advisory services for mutual funds, hedge funds or real estate investment trusts.

7-9-108. Deduction; gross receipts; receipts from performing management or investment advisory services for mutual funds, hedge funds or real estate investment trusts.

A. Receipts from fees received for performing management or investment advisory services for a mutual fund, hedge fund or real estate investment trust may be deducted from gross receipts.

B. As used in this section:

(1) "hedge fund" means a private investment fund or pool, the assets of which are managed by a professional management firm, that:

(a) trades or invests, through public market or private transactions, in securities, commodities, currency, derivatives or similar classes of financial assets; or

(b) is not an investment company pursuant to the provisions of 15 U.S.C. 80a-3(c)(1) or 15 U.S.C. 80a-3(c)(7);

(2) "mutual fund" means an entity registered pursuant to the federal Investment Company Act of 1940, as amended; and

(3) "real estate investment trust" means an entity described in Section 856(a) of the Internal Revenue Code of 1986, as amended, the investments of which are limited to interests in mortgages on real property and shares of or transferable certificates of beneficial interest in an entity described in Section 856(a) of the Internal Revenue Code of 1986, as amended.

History: Laws 2007, ch. 172, 10.



Section 7-9-109 - Deduction; gross receipts tax; veterinary medical services, medicine or medical supplies used in medical treatment of cattle.

7-9-109. Deduction; gross receipts tax; veterinary medical services, medicine or medical supplies used in medical treatment of cattle.

A. Receipts from sales of veterinary medical services, medicine or medical supplies used in the medical treatment of cattle may be deducted from gross receipts if the sale is made to a person who states in writing that the person is regularly engaged in the business of ranching or farming, including dairy farming, in New Mexico or if the sale is made to a veterinarian who holds a valid license pursuant to the Veterinary Practice Act [Chapter 61, Article 14 NMSA 1978] and who is providing veterinary medical services, medicine or medical supplies in the treatment of cattle owned by that person.

B. As used in this section, "cattle" means animals of the genus bos, including dairy cattle, and does not include any other kind of livestock.

History: Laws 2007, ch. 172, 11.



Section 7-9-110 - Deleted.

7-9-110. Deleted.



Section 7-9-110.1 - Deduction; gross receipts tax; locomotive engine fuel.

7-9-110.1. Deduction; gross receipts tax; locomotive engine fuel.

Receipts from the sale of fuel to a common carrier to be loaded or used in a locomotive engine may be deducted from gross receipts. For the purposes of this section, "locomotive engine" means a wheeled vehicle consisting of a self-propelled engine that is used to draw trains along railway tracks.

History: Laws 2011, ch. 60, 1 and Laws 2011, ch. 61, 1.



Section 7-9-110.2 - Deduction; compensating tax; locomotive engine fuel.

7-9-110.2. Deduction; compensating tax; locomotive engine fuel.

The value of fuel to be loaded or used by a common carrier in a locomotive engine may be deducted in computing the compensating tax due. For the purposes of this section, "locomotive engine" means a wheeled vehicle consisting of a self-propelled engine that is used to draw trains along railway tracks.

History: Laws 2011, ch. 60, 2 and Laws 2011, ch. 61, 2.



Section 7-9-110.3 - Purpose and requirements of locomotive fuel deduction.

7-9-110.3. Purpose and requirements of locomotive fuel deduction.

A. The purpose of the deduction on fuel loaded or used by a common carrier in a locomotive engine from gross receipts and from compensating tax is to encourage the construction, renovation, maintenance and operation of railroad locomotive refueling facilities and other railroad capital investments in New Mexico.

B. To be eligible for the deduction on fuel loaded or used by a common carrier in a locomotive engine from compensating tax, the fuel shall be used or loaded by a common carrier that:

(1) after July 1, 2011, made a capital investment of one hundred million dollars ($100,000,000) or more in new construction or renovations at the railroad locomotive refueling facility in which the fuel is loaded or used; or

(2) on or after July 1, 2012, made a capital investment of fifty million dollars ($50,000,000) or more in new railroad infrastructure improvements, including railroad facilities, track, signals and supporting railroad network, located in New Mexico; provided that the new railroad infrastructure improvements are not required by a regulatory agency to correct problems, such as regular or preventive maintenance, specifically identified by that agency as requiring necessary corrective action.

C. To be eligible for the deduction on fuel loaded or used by a common carrier in a locomotive engine from gross receipts, a common carrier shall deliver an appropriate nontaxable transaction certificate to the seller and the sale shall be made to a common carrier that:

(1) after July 1, 2011, made a capital investment of one hundred million dollars ($100,000,000) or more in new construction or renovations at the railroad locomotive refueling facility in which the fuel is sold; or

(2) on or after July 1, 2012, made a capital investment of fifty million dollars ($50,000,000) or more in new railroad infrastructure improvements, including railroad facilities, track, signals and supporting railroad network, located in New Mexico; provided that the new railroad infrastructure improvements are not required by a regulatory agency to correct problems, such as regular or preventative maintenance, specifically identified by that agency as requiring necessary corrective action.

D. The economic development department shall promulgate rules for the issuance of a certificate of eligibility for the purposes of claiming a deduction on fuel loaded or used by a common carrier in a locomotive engine from gross receipts or compensating tax. A common carrier may request a certificate of eligibility from the economic development department to provide to the taxation and revenue department to establish eligibility for a nontaxable transaction certificate for the deduction on fuel loaded or used by a common carrier in a locomotive engine from gross receipts. The taxation and revenue department shall issue nontaxable transaction certificates to a common carrier upon the presentation of a certificate of eligibility obtained from the economic development department pursuant to this subsection.

E. The economic development department shall keep a record of temporary and permanent jobs from all railroad activity where a capital investment is made by a common carrier that claims a deduction on fuel loaded or used by a common carrier in a locomotive engine from gross receipts or from compensating tax. The economic development department and the taxation and revenue department shall estimate the amount of state revenue that is attributable to all railroad activity where a capital investment is made by a common carrier that claims a deduction on fuel loaded or used by a common carrier in a locomotive engine from gross receipts or from compensating tax.

F. The economic development department and the taxation and revenue department shall compile an annual report with the number of taxpayers who claim the deduction on fuel loaded or used by a common carrier in a locomotive engine from gross receipts and from compensating tax, the number of jobs created as a result of that deduction, the amount of that deduction approved, the net revenue to the state as a result of that deduction and any other information required by the legislature to aid in evaluating the effectiveness of that deduction. A taxpayer who claims a deduction on fuel loaded or used by a common carrier in a locomotive engine from gross receipts or from compensating tax shall provide the economic development department and the taxation and revenue department with the information required to compile that report. The economic development department and the taxation and revenue department shall present that report before the legislative interim revenue stabilization and tax policy committee and the legislative finance committee by November of each year. Notwithstanding any other section of law to the contrary, the economic development department and the taxation and revenue department may disclose the number of applicants for the deduction on fuel loaded or used by a common carrier in a locomotive engine from gross receipts and from compensating tax, the amount of the deduction approved, the number of employees of the taxpayer and any other information required by the legislature or the taxation and revenue department to aid in evaluating the effectiveness of that deduction.

G. An appropriate legislative committee shall review the effectiveness of the deduction for each taxpayer who claims the deduction on fuel loaded or used by a common carrier in a locomotive engine from gross receipts and from compensating tax every six years beginning in 2019.

History: Laws 2011, ch. 60, 3; 2011, ch. 61, 3; 2013, ch. 123, 1.



Section 7-9-111 - Deduction; gross receipts; hearing aids and vision aids and related services.

7-9-111. Deduction; gross receipts; hearing aids and vision aids and related services.

A. Receipts that are not exempt from gross receipts taxation and are not deductible pursuant to another provision of the Gross Receipts and Compensating Tax Act that are from the sale of vision aids or hearing aids or related services may be deducted from gross receipts.

B. As used in this section:

(1) "hearing aid" means a small electronic prescription device that amplifies sound and is usually worn in or behind the ear of a person that compensates for impaired hearing, including cochlear implants, amplification systems or other devices that are:

(a) specifically designed for use by and marketed to persons with hearing loss; and

(b) not normally used by a person who does not have a hearing loss;

(2) "low vision" means impaired vision with a significant reduction in visual function that cannot be corrected with conventional glasses or contact lenses;

(3) "related services" means services required to fit or dispense hearing aids or vision aids;

(4) "vision aid" means closed circuit television systems, monoculars, magnification systems, speech output devices or other systems that are:

(a) specifically designed for use by and marketed to persons with low vision or visual impairments; and

(b) not normally used by a person who does not have low vision or a visual impairment; and

(5) "visual impairment" means a central visual acuity of 20/200 or less in the better eye with the use of a correcting lens or a limitation in the fields of vision so that the widest diameter of the visual field subtends an angle of twenty degrees or less.

History: Laws 2007, ch. 361, 6.



Section 7-9-112 - Deduction; gross receipts; solar energy systems.

7-9-112. Deduction; gross receipts; solar energy systems.

A. Receipts from the sale and installation of solar energy systems may be deducted from gross receipts.

B. As used in this section, "solar energy system" means an installation that is used to provide space heat, hot water or electricity to the property in which it is installed and is:

(1) an installation that utilizes solar panels that are not also windows, including the solar panels and all equipment necessary for the installation and operation of the solar panels;

(2) a dark-colored water tank exposed to sunlight, including all equipment necessary for the installation and operation of the water tank as a part of the overall water system of the property; or

(3) a non-vented trombe wall, including all equipment necessary for the installation and operation of the trombe wall.

History: Laws 2007, ch. 204, 10.



Section 7-9-114 - Advanced energy deduction; gross receipts and compensating taxes.

7-9-114. Advanced energy deduction; gross receipts and compensating taxes.

A. Receipts from selling or leasing tangible personal property or services that are eligible generation plant costs to a person that holds an interest in a qualified generating facility may be deducted from gross receipts if the holder of the interest delivers an appropriate nontaxable transaction certificate to the seller or lessor. The department shall issue nontaxable transaction certificates to a person that holds an interest in a qualified generating facility upon presentation to the department of a certificate of eligibility obtained from the department of environment pursuant to Subsection G of this section for the deduction created in this section or a certificate of eligibility pursuant to Section 7-2-18.25, 7-2A-25 or 7-9G-2 NMSA 1978. The deduction created in this section may be referred to as the "advanced energy deduction".

B. The purpose of the advanced energy deduction is to encourage the construction and development of qualified generating facilities in New Mexico and to sequester or control carbon dioxide emissions.

C. The value of eligible generation plant costs from the sale or lease of tangible personal property to a person that holds an interest in a qualified generating facility for which the department of environment has issued a certificate of eligibility pursuant to Subsection G of this section may be deducted in computing the compensating tax due.

D. The maximum tax benefit allowed for all eligible generation plant costs from a qualified generating facility shall be sixty million dollars ($60,000,000) total for eligible generation plant costs deducted or claimed pursuant to this section or Section 7-2-18.25, 7-2A-25 or 7-9G-2 NMSA 1978.

E. Deductions taken pursuant to this section shall be reported separately on a form approved by the department. The nontaxable transaction certificates used to obtain tax-deductible tangible personal property or services shall display clearly a notice to the taxpayer that the deduction shall be reported separately from any other deductions claimed from gross receipts. A taxpayer deducting eligible generation plant costs from the costs on which compensating tax is imposed shall report those eligible generation plant costs that are being deducted.

F. The deductions allowed for a qualified generating facility pursuant to this section shall be available for a ten-year period for purchases and a twenty-five-year period for leases from the year development of the qualified generating facility begins and expenditures are made for which nontaxable transaction certificates authorized pursuant to this section are submitted to sellers or lessors for eligible generation plant costs or deductions from the costs on which compensating tax are calculated are first taken for eligible generation plant costs.

G. An entity that holds an interest in a qualified generating facility may request a certificate of eligibility from the department of environment to enable the requester to obtain a nontaxable transaction certificate for the advanced energy deduction. The department of environment shall:

(1) determine if the facility is a qualified generating facility;

(2) require that the requester provide the department of environment with the information necessary to assess whether the requester's facility meets the criteria to be a qualified generating facility;

(3) issue a certificate from sequentially numbered certificates to the requester stating that the facility is or is not a qualified generating facility within one hundred eighty days after receiving all information necessary to make a determination;

(4) issue:

(a) rules governing the procedures for administering the provisions of this subsection; and

(b) a schedule of fees in which no fee exceeds one hundred fifty thousand dollars ($150,000);

(5) deposit fees collected pursuant to this subsection in the state air quality permit fund created pursuant to Section 74-2-15 NMSA 1978; and

(6) report annually to the appropriate interim legislative committee information that will allow the legislative committee to analyze the effectiveness of the advanced energy deduction, including the identity of qualified generating facilities, the energy production means used, the amount of emissions identified in this section reduced and removed by those qualified generating facilities and whether any requests for certificates of eligibility could not be approved due to program limits.

H. The economic development department shall keep a record of temporary and permanent jobs at all qualified generating facilities in New Mexico. The economic development department and the taxation and revenue department shall measure the amount of state revenue that is attributable to activity at each qualified generating facility in New Mexico. The economic development department shall coordinate with the department of environment to report annually to the appropriate interim legislative committee on the effectiveness of the advanced energy deduction. A taxpayer who claims an advanced energy deduction shall provide the economic development department, the department of environment and the taxation and revenue department with the information required to compile the report required by this section. Notwithstanding any other section of law to the contrary, the economic development department, the department of environment and the taxation and revenue department may disclose the number of applicants for the advanced energy deduction, the amount of the deduction approved, the number of employees of the taxpayer and any other information required by the legislature or the taxation and revenue department to aid in evaluating the effectiveness of that deduction.

I. If the department of environment issues a certificate of eligibility to a taxpayer stating that the taxpayer holds an interest in a qualified generating facility and the taxpayer does not sequester or control carbon dioxide emissions to the extent required by this section by the later of January 1, 2017 or eighteen months after the commercial operation date of the qualified generating facility, the taxpayer's certification as a qualified generating facility shall be revoked by the department of environment and the taxpayer shall repay to the state tax deductions granted pursuant to this section; provided that, if the taxpayer demonstrates to the department of environment that the taxpayer made every effort to sequester or control carbon dioxide emissions to the extent feasible and the facility's inability to meet the sequestration requirements of a qualified generating facility was beyond the facility's control, the department of environment shall determine, after a public hearing, the amount of tax deduction that should be repaid to the state. The department of environment, in its determination, shall consider the environmental performance of the facility and the extent to which the inability to meet the sequestration requirements of a qualified generating facility was in the control of the taxpayer. The repayment as determined by the department of environment shall be paid within one hundred eighty days following a final order by the department of environment.

J. The advanced energy deduction allowed pursuant to this section shall not be claimed for the same qualified expenses for which a taxpayer claims a credit pursuant to Section 7-2-18.25, 7-2A-25 or 7-9G-2 NMSA 1978 or a deduction pursuant to Section 7-9-54.3 NMSA 1978.

K. An appropriate legislative committee shall review the effectiveness of the advanced energy deduction every four years beginning in 2015.

L. As used in this section:

(1) "coal-based electric generating facility" means a new or repowered generating facility and an associated coal gasification facility, if any, that uses coal to generate electricity and that meets the following specifications:

(a) emits the lesser of: 1) what is achievable with the best available control technology; or 2) thirty-five thousandths pound per million British thermal units of sulfur dioxide, twenty-five thousandths pound per million British thermal units of oxides of nitrogen and one hundredth pound per million British thermal units of total particulate in the flue gas;

(b) removes the greater of: 1) what is achievable with the best available control technology; or 2) ninety percent of the mercury from the input fuel;

(c) captures and sequesters or controls carbon dioxide emissions so that by the later of January 1, 2017 or eighteen months after the commercial operation date of the coal-based electric generating facility, no more than one thousand one hundred pounds per megawatt-hour of carbon dioxide is emitted into the atmosphere;

(d) all infrastructure required for sequestration is in place by the later of January 1, 2017 or eighteen months after the commercial operation date of the coal-based electric generating facility;

(e) includes methods and procedures to monitor the disposition of the carbon dioxide captured and sequestered from the coal-based electric generating facility; and

(f) does not exceed a name-plate capacity of seven hundred net megawatts;

(2) "eligible generation plant costs" means expenditures for the development and construction of a qualified generating facility, including permitting; lease payments; site characterization and assessment; engineering; design; carbon dioxide capture, treatment, compression, transportation and sequestration; site and equipment acquisition; and fuel supply development used directly and exclusively in a qualified generating facility;

(3) "entity" means an individual, estate, trust, receiver, cooperative association, club, corporation, company, firm, partnership, limited liability company, limited liability partnership, joint venture, syndicate or other association or a gas, water or electric utility owned or operated by a county or municipality;

(4) "geothermal electric generating facility" means a facility with a name-plate capacity of one megawatt or more that uses geothermal energy to generate electricity, including a facility that captures and provides geothermal energy to a preexisting electric generating facility using other fuels in part;

(5) "interest in a qualified generating facility" means title to a qualified generating facility; a lessee's interest in a qualified generating facility; and a county or municipality's interest in a qualified generating facility when the county or municipality issues an industrial revenue bond for construction of the qualified generating facility;

(6) "name-plate capacity" means the maximum rated output of the facility measured as alternating current or the equivalent direct current measurement;

(7) "qualified generating facility" means a facility that begins construction not later than December 31, 2015 and is:

(a) a solar thermal electric generating facility that begins construction on or after July 1, 2010 and that may include an associated renewable energy storage facility;

(b) a solar photovoltaic electric generating facility that begins construction on or after July 1, 2010 and that may include an associated renewable energy storage facility;

(c) a geothermal electric generating facility that begins construction on or after July 1, 2010;

(d) a recycled energy project if that facility begins construction on or after July 1, 2010; or

(e) a new or repowered coal-based electric generating facility and an associated coal gasification facility;

(8) "recycled energy" means energy produced by a generation unit with a name-plate capacity of not more than fifteen megawatts that converts the otherwise lost energy from the exhaust stacks or pipes to electricity without combustion of additional fossil fuel;

(9) "sequester" means to store, or chemically convert, carbon dioxide in a manner that prevents its release into the atmosphere and may include the use of geologic formations and enhanced oil, coaled methane or natural gas recovery techniques;

(10) "solar photovoltaic electric generating facility" means an electric generating facility with a name-plate capacity of one megawatt or more that uses solar photovoltaic energy to generate electricity; and

(11) "solar thermal electric generating facility" means an electric generating facility with a name-plate capacity of one megawatt or more that uses solar thermal energy to generate electricity, including a facility that captures and provides solar thermal energy to a preexisting electric generating facility using other fuels in part.

History: Laws 2010, ch. 77, 1; 2010, ch. 78, 1; 2011, ch. 115, 1.



Section 7-9-115 - Deduction; gross receipts tax; goods and services for the department of defense related to directed energy and satellites.

7-9-115. Deduction; gross receipts tax; goods and services for the department of defense related to directed energy and satellites.

A. Prior to January 1, 2021, receipts from the sale by a qualified contractor of qualified research and development services and qualified directed energy and satellite-related inputs may be deducted from gross receipts when sold pursuant to a contract with the United States department of defense.

B. The purposes of the deduction allowed in this section are to promote new and sophisticated technology, enhance the viability of directed energy and satellite projects, attract new projects and employers to New Mexico and increase high-technology employment opportunities in New Mexico.

C. A taxpayer allowed a deduction pursuant to this section shall report the amount of the deduction separately in a manner required by the department.

D. The department shall compile an annual report on the deduction provided by this section that shall include the number of taxpayers that claimed the deduction, the aggregate amount of deductions claimed and any other information necessary to evaluate the effectiveness of the deduction. Beginning in 2017 and each year thereafter that the deduction is in effect, the department and the economic development department shall present the annual report to the revenue stabilization and tax policy committee and the legislative finance committee with an analysis of the effectiveness and cost of the deduction and whether the deduction is performing the purpose for which it was created.

E. As used in this section:

(1) "directed energy" means a system, including related services, that enables the use of the frequency spectrum, including radio waves, light and x-rays;

(2) "inputs" means systems, subsystems, components, prototypes and demonstrators or products and services involving optics, photonics, electronics, advanced materials, nanoelectromechanical and microelectromechanical systems, fabrication materials and test evaluation and computer control systems related to directed energy or satellites;

(3) "qualified contractor" means a person other than an organization designated as a national laboratory by act of congress or an operator of national laboratory facilities in New Mexico; provided that the operator may be a qualified contractor with respect to the operator's receipts not connected with operating the national laboratory;

(4) "qualified directed energy and satellite-related inputs" means inputs supplied to the department of defense pursuant to a contract with that department entered into on or after January 1, 2016;

(5) "qualified research and development services" means research and development services related to directed energy or satellites provided to the department of defense pursuant to a contract with that department entered into on or after January 1, 2016; and

(6) "satellite" means composite systems assembled and packaged for use in space, including launch vehicles and related products and services.

History: Laws 2015 (1st S.S.), ch. 2, 9.






Article 9A - Investment Credit

Section 7-9A-1 - Short title.

7-9A-1. Short title.

Chapter 7, Article 9A NMSA 1978 may be cited as the "Investment Credit Act".

History: Laws 1979, ch. 347, 1; 1991, ch. 159, 1; 1991, ch. 162, 1.



Section 7-9A-2 - Purpose of act.

7-9A-2. Purpose of act.

It is the purpose of the Investment Credit Act to provide a favorable tax climate for manufacturing businesses and to promote increased employment in New Mexico.

History: Laws 1979, ch. 347, 2; 1983, ch. 206, 1.



Section 7-9A-2.1 - Legislative oversight.

7-9A-2.1. Legislative oversight.

The interim revenue stabilization and tax policy committee during the 2005 interim shall conduct a review of the use of the investment credit and the effectiveness of the credit in meeting the state's economic development and tax policy objectives. Following the study, the committee shall determine whether changes are necessary in the Investment Credit Act and report its findings and recommendations to the second session of the forty-seventh legislature.

History: Laws 2001, ch. 57, 2 and Laws 2001, ch. 337, 2.



Section 7-9A-3 - Definitions.

7-9A-3. Definitions.

As used in the Investment Credit Act:

A. "department" means the taxation and revenue department, the secretary of taxation and revenue or any employee of the department exercising authority lawfully delegated to that employee by the secretary;

B. "equipment" means an essential machine, mechanism or tool, or a component or fitting thereof, used directly and exclusively in a manufacturing operation and subject to depreciation for purposes of the Internal Revenue Code by the taxpayer carrying on the manufacturing operation. "Equipment" does not include any vehicle that leaves the site of the manufacturing operation for purposes of transporting persons or property or any property for which the taxpayer claims the credit pursuant to Section 7-9-79 NMSA 1978;

C. "manufacturing" means combining or processing components or materials, including recyclable materials, to increase their value for sale in the ordinary course of business, including genetic testing and production, but not including:

(1) construction;

(2) farming;

(3) power generation, except for electricity generation at a facility other than one for which both location approval and a certificate of convenience and necessity are required prior to commencing construction or operation of the facility, pursuant to the Public Utility Act [Chapter 62, Articles 1 to 6 and 8 to 13 NMSA 1978] and the Electric Utility Industry Restructuring Act of 1999 [repealed]; or

(4) processing natural resources, including hydrocarbons;

D. "manufacturing operation" means a plant, including a genetic testing and production facility, employing personnel to perform production tasks, in conjunction with equipment not previously existing at the site, to produce goods;

E. "recyclable materials" means materials that would otherwise become solid waste if not recycled and that can be collected, separated or processed and placed in use in the form of raw materials or products; and

F. "taxpayer" means a person liable for payment of any tax, a person responsible for withholding and payment over or for collection and payment over of any tax or a person to whom an assessment has been made, if the assessment remains unabated or the amount thereof has not been paid.

History: Laws 1979, ch. 347, 3; 1983, ch. 206, 2; 1986, ch. 20, 69; 1990, ch. 3, 1; 1991, ch. 159, 2; 1991, ch. 162, 2; 2001, ch. 284, 4; 2002, ch. 37, 7.



Section 7-9A-4 - Administration of the act.

7-9A-4. Administration of the act.

The department is charged with the administration of the Investment Credit Act.

History: Laws 1979, ch. 347, 4; 1991, ch. 159, 3; 1991, ch. 162, 3.



Section 7-9A-5 - Investment credit; amount; claimant.

7-9A-5. Investment credit; amount; claimant.

The investment credit provided for in the Investment Credit Act is an amount equal to the percent of the compensating tax rate provided for in the Gross Receipts and Compensating Tax Act [Chapter 7, Article 9 NMSA 1978] applied to the value of the qualified equipment and may be claimed by the taxpayer carrying on a manufacturing operation in New Mexico.

History: Laws 1979, ch. 347, 5; 1983, ch. 206, 3; 1990, ch. 3, 2; 1991, ch. 159, 4; 1991, ch. 162, 4.



Section 7-9A-6 - Qualified equipment.

7-9A-6. Qualified equipment.

Equipment not previously used in New Mexico and not previously approved for a credit under the Investment Credit Act that is owned by the taxpayer or owned by the United States or an agency or instrumentality thereof or the state or a political subdivision thereof and leased or subleased to the taxpayer is qualified equipment if it is in New Mexico and is incorporated or to be incorporated within one year into a manufacturing operation.

History: Laws 1979, ch. 347, 6; 1983, ch. 206, 4; 1990, ch. 3, 4.



Section 7-9A-7 - Value of qualified equipment.

7-9A-7. Value of qualified equipment.

A. Prior to July 1, 2020, the value of qualified equipment shall be the adjusted basis established for the equipment under the applicable provisions of the Internal Revenue Code of 1986.

B. After June 30, 2020, the value of qualified equipment shall be the purchase price of the equipment unless the equipment is introduced into New Mexico and has been owned for more than one year prior to its introduction into New Mexico by the taxpayer applying for the credit, in which case the value shall be the reasonable value of the equipment at the time of its introduction into New Mexico; provided that no taxpayer shall for any taxable year claim a value of qualified equipment greater than two million dollars ($2,000,000).

History: Laws 1979, ch. 347, 7; 1983, ch. 206, 5; 1990, ch. 3, 5; 1991, ch. 159, 5; 1991, ch. 162, 5; 2001, ch. 57, 3; 2001, ch. 337, 3; 2009, ch. 147, 2.



Section 7-9A-7.1 - Employment requirements.

7-9A-7.1. Employment requirements.

A. Prior to July 1, 2020, to be eligible to claim a credit pursuant to the Investment Credit Act, the taxpayer shall employ the equivalent of one full-time employee who has not been counted to meet this employment requirement for any prior claim in addition to the number of full-time employees employed on the day one year prior to the day on which the taxpayer applies for the credit for every:

(1) five hundred thousand dollars ($500,000), or portion of that amount, in value of qualified equipment claimed by the taxpayer in a taxable year in the same claim, up to a value of thirty million dollars ($30,000,000); and

(2) one million dollars ($1,000,000), or portion of that amount, in value of qualified equipment over thirty million dollars ($30,000,000) claimed by the taxpayer in a taxable year in the same claim.

B. After June 30, 2020, for every one hundred thousand dollars ($100,000) in value of qualified equipment claimed by a taxpayer in a taxable year, the taxpayer shall employ the equivalent of one full-time employee in addition to the number of full-time employees employed on the day one year prior to the day on which the taxpayer applies for credit.

C. The department may require evidence showing compliance with this section. The department may find that an additional employee meets the requirements of this section, although employed earlier than one year prior to the day on which the taxpayer applies for the credit, if the employee was only being trained prior to that date or the employee's employment was necessitated by the use of the qualified equipment.

History: 1978 Comp., 7-9A-7.1, as enacted by Laws 1983, ch. 206, 6; 1990, ch. 3, 7; 1991, ch. 159, 6; 1991, ch. 162, 6; 2001, ch. 57, 4; 2001, ch. 337, 4; 2003, ch. 402, 1; 2009, ch. 147, 3.



Section 7-9A-8 - Claiming the credit for certain taxes.

7-9A-8. Claiming the credit for certain taxes.

A. A taxpayer shall apply for approval for a credit within one year following the end of the calendar year in which the qualified equipment for the manufacturing operation is purchased or introduced into New Mexico.

B. A taxpayer having applied for and been granted approval for a credit by the department pursuant to the Investment Credit Act may claim an amount of available credit against the taxpayer's compensating tax, gross receipts tax or withholding tax due to the state of New Mexico; provided that no taxpayer may claim, except as provided in Subsection C of this section, an amount of available credit for any reporting period that exceeds eighty-five percent of the sum of the taxpayer's gross receipts tax, compensating tax and withholding tax due for that reporting period. Any amount of available credit not claimed against the taxpayer's gross receipts tax, compensating tax or withholding tax due for a reporting period may be claimed in subsequent reporting periods.

C. A taxpayer may apply by September 30 of the current calendar year for a refund of the unclaimed balance of the available credit up to a maximum of two hundred fifty thousand dollars ($250,000) if on January 1 of the current calendar year:

(1) the taxpayer's available credit is less than five hundred thousand dollars ($500,000); and

(2) the sum of the taxpayer's gross receipts tax, compensating tax and withholding tax due for the previous calendar year was less than thirty-five percent of the taxpayer's available credit but more than ten thousand dollars ($10,000).

History: Laws 1979, ch. 347, 8; 1983, ch. 206, 7; 1988, ch. 123, 1; 1990, ch. 3, 9; 1997, ch. 62, 1; 2000, ch. 45, 1.



Section 7-9A-9 - Credit claim forms.

7-9A-9. Credit claim forms.

The department shall provide credit claim forms. A credit claim shall accompany any return to which the taxpayer wishes to apply an approved credit, and the claim shall specify the amount of credit intended to apply to each return.

History: Laws 1979, ch. 347, 9; 1991, ch. 159, 7; 1991, ch. 162, 7.



Section 7-9A-11 - Transition provisions.

7-9A-11. Transition provisions.

A. The provisions of this section apply on the date that changes to the provisions in the Investment Credit Act become effective limiting the amount of qualified equipment that may be claimed and increasing the employment requirements with respect to qualified equipment.

B. The amount of any available credit unclaimed on the effective date of the changes described in Subsection A of this section may be claimed, until exhausted, in accordance with the provisions of Section 7-9A-8 NMSA 1978 immediately prior to the effective date of the changes described in Subsection A of this section.

C. After the effective date described in Subsection A of this section, the department shall approve claims submitted prior to that effective date but not approved by that effective date if the claim meets the requirements of the Investment Credit Act in effect immediately prior to that effective date. The claimant may claim the amount of any available credit so approved in accordance with the provisions of Section 7-9A-8 NMSA 1978 immediately prior to the effective date of the event described in Subsection A of this section.

D. After the effective date of the changes described in Subsection A of this section, a claimant may submit and the department shall approve claims submitted on or after that effective date if the claim is with respect to qualified equipment located in the state prior to that effective date that otherwise meets the requirements of the Investment Credit Act in effect immediately prior to that effective date. The claimant may claim the amount of any available credit so approved in accordance with the provisions of Section 7-9A-8 NMSA 1978 immediately prior to the effective date of the changes described in Subsection A of this section.

E. After the effective date of the changes described in Subsection A of this section, the department may approve claims submitted on or after that effective date with respect to equipment not located in the state until after that effective date only in accordance with the provisions of the Investment Credit Act in effect after that effective date.

History: Laws 1997, ch. 62, 2.






Article 9B - Filmmaker's Credit



Article 9C - Interstate Telecommunications Gross Receipts Tax

Section 7-9C-1 - Short title.

7-9C-1. Short title.

Chapter 7, Article 9C NMSA 1978 may be cited as the "Interstate Telecommunications Gross Receipts Tax Act".

History: Laws 1992, ch. 50, 1 and Laws 1992, ch. 67, 1; 1993, ch. 30, 15.



Section 7-9C-2 - Definitions.

7-9C-2. Definitions.

As used in the Interstate Telecommunications Gross Receipts Tax Act:

A. "charges for mobile telecommunications services" has the meaning given in the federal Mobile Telecommunications Sourcing Act;

B. "department" means the taxation and revenue department, the secretary of taxation and revenue or any employee of the department exercising authority lawfully delegated to that employee by the secretary;

C. "engaging in interstate telecommunications business" means carrying on or causing to be carried on the business of providing interstate telecommunications service;

D. "home service provider" has the meaning given in the federal Mobile Telecommunications Sourcing Act;

E. "interstate telecommunications gross receipts" means the total amount of money or the value of other consideration received from providing:

(1) interstate telecommunications services, other than mobile telecommunications services, that either originate or terminate in New Mexico and are charged to a telephone number or account in New Mexico, regardless of where the bill for such services is actually delivered; and

(2) mobile telecommunications services that originate in one state and terminate in any location outside that state, whether within or outside the United States, to a customer with a place of primary use in New Mexico. "Interstate telecommunications gross receipts" excludes mobile telecommunications services provided to a customer with a place of primary use outside of New Mexico, cash discounts allowed and taken and interstate telecommunications gross receipts tax payable for the reporting period. Also excluded from "interstate telecommunications gross receipts" are any gross receipts or sales taxes imposed by any Indian nation, tribe or pueblo; provided that the tax is approved, if approval is required by federal law or regulation, by the secretary of the interior of the United States; and provided further that the gross receipts or sales tax imposed by the Indian nation, tribe or pueblo provides a reciprocal exclusion for gross receipts, sales or gross receipts-based excise taxes imposed by the state or its political subdivisions;

F. "interstate telecommunications service" means the service of originating or receiving in New Mexico interstate and international telephone and telegraph service, including but not limited to the transmission of voice, messages and data by way of electronic or similar means between or among points by wire, cable, fiber-optic, laser, microwave, radio, satellite or similar facilities;

G. "mobile telecommunications services" has the meaning given in the federal Mobile Telecommunications Sourcing Act;

H. "person" means any individual, estate, trust, receiver, cooperative association, club, corporation, company, firm, partnership, limited liability company, joint venture, syndicate or other entity; the United States or any agency or instrumentality of the United States; or the state of New Mexico or any political subdivision of the state;

I. "place of primary use" has the meaning given in the federal Mobile Telecommunications Sourcing Act;

J. "private communications service" means a dedicated service for a single customer that entitles the customer to exclusive or priority use of a communications channel or group of channels between a location within New Mexico and one or more specified locations outside New Mexico; and

K. "wide-area telephone service" means a telephone service that entitles the subscriber, upon payment of a flat rate charge dependent on the total duration of all such calls and the geographic area selected by the subscriber, to either make or receive a large volume of telephonic communications to or from persons located in specified geographical areas.

History: Laws 1992, ch. 50, 2 and Laws 1992, ch. 67, 2; 1993, ch. 30, 16; 2002, ch. 18, 4.



Section 7-9C-3 - Imposition and rate of tax; denomination as interstate telecommunications gross receipts tax.

7-9C-3. Imposition and rate of tax; denomination as interstate telecommunications gross receipts tax.

A. For the privilege of engaging in interstate telecommunications business, an excise tax equal to four and one-fourth percent of interstate telecommunications gross receipts is imposed upon any person engaging in interstate telecommunications business in New Mexico.

B. The tax imposed by this section shall be referred to as the "interstate telecommunications gross receipts tax".

History: Laws 1992, ch. 50, 3 and Laws 1992, ch. 67, 3.



Section 7-9C-4 - Presumption of taxability.

7-9C-4. Presumption of taxability.

A. To prevent evasion of the interstate telecommunications gross receipts tax and to aid in its administration, it is presumed that all receipts of a person engaging in interstate telecommunications business are subject to the interstate telecommunications gross receipts tax.

B. If receipts from nontaxable charges for mobile telecommunications services are aggregated with and not separately stated from taxable charges for mobile telecommunications services, then the charges for nontaxable mobile telecommunications services shall be subject to interstate telecommunications gross receipts tax unless the home service provider can reasonably identify nontaxable charges in its books and records that are kept in the regular course of business.

History: Laws 1992, ch. 50, 4 and Laws 1992, ch. 67, 4; 2002, ch. 18, 5.



Section 7-9C-5 - Date payment due.

7-9C-5. Date payment due.

The interstate telecommunications gross receipts tax is to be paid to the department on or before the twenty-fifth day of the month following the month in which the taxable event occurs.

History: Laws 1992 ch. 50, 5 and Laws 1992, ch. 67, 5.



Section 7-9C-6 - Deduction; certain telephone services.

7-9C-6. Deduction; certain telephone services.

Receipts from the provision of wide-area telephone service and private communications service in this state may be deducted from interstate telecommunications gross receipts.

History: Laws 1992, ch. 50, 6 and Laws 1992, ch. 67, 6; 1993, ch. 30, 17.



Section 7-9C-7 - Deduction; sale of a service for resale.

7-9C-7. Deduction; sale of a service for resale.

A. Receipts from providing an interstate telecommunications service in this state that will be used by other persons in providing telephone or telegraph services to the final user may be deducted from interstate telecommunications gross receipts if the sale is made to a person who is subject to the interstate telecommunications gross receipts tax or to the gross receipts tax or the compensating tax.

B. Receipts during the period July 1, 1998 through June 30, 2000 from providing leased telephone lines, telecommunications services, internet access services or computer programming that will be used by other persons in providing internet access and related services to the final user may be deducted from interstate telecommunications gross receipts if the sale is made to a person who is subject to the interstate telecommunications gross receipts tax, the gross receipts tax or the compensating tax.

History: Laws 1992, ch. 50, 7 and Laws 1992, ch. 67, 7; 1998, ch. 92, 6.



Section 7-9C-8 - Deductions; telecommunications providers.

7-9C-8. Deductions; telecommunications providers.

A. Receipts from interstate telecommunications services that are provided by a corporation to itself or to an affiliated corporation may be deducted from interstate telecommunications gross receipts.

B. For the purposes of this section:

(1) "affiliated corporation" means a corporation that directly or indirectly through one or more intermediaries controls, is controlled by or is under common control with the subject corporation; and

(2) "control" means ownership of stock in a corporation that represents at least eighty percent of the total voting power of the corporation and has a value equal to at least eighty percent of the total value of the stock of that corporation.

History: Laws 1992, ch. 50, 8 and Laws 1992, ch. 67, 8; 1993, ch. 30, 18.



Section 7-9C-9 - Deduction; bad debts.

7-9C-9. Deduction; bad debts.

Refunds and allowances made to buyers of interstate telecommunications services or amounts written off the books as an uncollectible debt by a person reporting interstate telecommunications gross receipts tax on an accrual basis may be deducted from interstate telecommunications gross receipts. If debts reported as uncollectible are subsequently collected, such receipts shall be included in interstate telecommunications gross receipts in the month of collection.

History: Laws 1992, ch. 50, 9 and Laws 1992, ch. 67, 9.



Section 7-9C-10 - Credit; services performed outside the state.

7-9C-10. Credit; services performed outside the state.

To prevent actual multi-jurisdictional taxation of the privilege of engaging in business of providing interstate telecommunications services, any taxpayer, upon proof that the taxpayer has paid a sales, use, gross receipts or similar tax on the same interstate telecommunications gross receipts subject to the interstate telecommunications gross receipts tax, shall be allowed a credit against the interstate telecommunications gross receipts tax to the extent of the amount of sales, use, gross receipts or similar tax properly due and paid to such other state or political subdivision of that state.

History: Laws 1992, ch. 50, 10 and Laws 1992, ch. 67, 10.



Section 7-9C-11 - Administration.

7-9C-11. Administration.

A. The department shall interpret the provisions of the interstate telecommunications gross receipts tax.

B. The department shall administer and enforce the collection of the interstate telecommunications gross receipts tax, and the Tax Administration Act [Chapter 7, Article 1 NMSA 1978] applies to the administration and enforcement of the tax.

History: Laws 1992, ch. 50, 11 and Laws 1992, ch. 67, 11.






Article 9D - Capital Equipment Tax Credit



Article 9E - Laboratory Partnership with Small Business Tax Credit

Section 7-9E-1 - Short title.

7-9E-1. Short title.

Chapter 7, Article 9E NMSA 1978 may be cited as the "Laboratory Partnership with Small Business Tax Credit Act".

History: Laws 2000 (2nd S.S.), ch. 20, 1; 2007, ch. 172, 14.



Section 7-9E-2 - Purpose of act.

7-9E-2. Purpose of act.

It is the purpose of the Laboratory Partnership with Small Business Tax Credit Act to bring the technology and expertise of the national laboratories to small businesses in New Mexico to promote economic development in the state, with an emphasis on rural areas.

History: Laws 2000 (2nd S.S.), ch. 20, 2.



Section 7-9E-3 - Definitions.

7-9E-3. Definitions.

As used in the Laboratory Partnership with Small Business Tax Credit Act [Chapter 7, Article 9E NMSA 1978]:

A. "contractor":

(1) means a person that:

(a) has the capability to provide small business assistance; and

(b) may enter into a contract with a national laboratory to provide small business assistance; and

(2) includes:

(a) a gas, water or electric utility owned or operated by a county, municipality or other political subdivision of the state; or

(b) a national, federal, state, Indian or other governmental unit or subdivision, or an agency, department or instrumentality of any of the foregoing;

B. "department" means the taxation and revenue department, the secretary of taxation and revenue or an employee of the department exercising authority lawfully delegated to that employee by the secretary;

C. "national laboratory" means a prime contractor designated as a national laboratory by act of congress that is operating a facility in New Mexico;

D. "qualified expenditure" means an expenditure by a national laboratory in providing small business assistance, limited to the following expenditures incurred in providing the assistance:

(1) employee salaries, wages, fringe benefits and employer payroll taxes;

(2) administrative costs related directly to the provision of small business assistance, the total of which is limited to forty-nine percent of employee salaries, wages, fringe benefits and employer payroll taxes;

(3) in-state travel expenses, including per diem and mileage at the internal revenue service standard rates; and

(4) supplies and services of contractors related to the provision of small business assistance;

E. "rural area" means an area of the state outside of the exterior boundaries of a class A county that has a net taxable value for rate-setting purposes for any property tax year of more than seven billion dollars ($7,000,000,000);

F. "small business" means a business in New Mexico that conforms to the definition of small business found in the federal Small Business Act; and

G. "small business assistance" means assistance rendered by a national laboratory related to the transfer of technology, including software, manufacturing, mining, oil and gas, environmental, agricultural, information and solar and other alternative energy source technologies. "Small business assistance" includes nontechnical assistance related to expanding the New Mexico base of suppliers, including training and mentoring individual small businesses; assistance in developing business systems to meet audit, reporting and quality assurance requirements; and other supplier development initiatives for individual small businesses.

History: Laws 2000 (2nd S.S.), ch. 20, 3; 2007, ch. 172, 15.



Section 7-9E-4 - Administration of act.

7-9E-4. Administration of act.

The department shall administer the Laboratory Partnership with Small Business Tax Credit Act pursuant to the Tax Administration Act [Chapter 7, Article 1 NMSA 1978].

History: Laws 2000 (2nd S.S.), ch. 20, 4.



Section 7-9E-5 - Eligibility requirements.

7-9E-5. Eligibility requirements.

A national laboratory is eligible for a tax credit in an amount equal to qualified expenditures if:

A. the small business assistance is rendered to a small business located in New Mexico;

B. the small business assistance is completed;

C. the small business certifies to the national laboratory that the small business assistance provided is not otherwise available to the small business at a reasonable cost through private industry;

D. the national laboratory provides written notice to each small business to which it is providing small business assistance of the option that the small business has to obtain ownership of or license to tangible or intangible property developed from the small business assistance;

E. the national laboratory requires small businesses to which it is providing small business assistance to acknowledge only after the small business assistance is completed that the small business assistance has been rendered; and

F. the national laboratory provides forms for small business requests and for completion of small business assistance that are in accordance with the Laboratory Partnership with Small Business Tax Credit Act and other applicable state and federal laws.

History: Laws 2000 (2nd S.S.), ch. 20, 5; 2007, ch. 172, 16.



Section 7-9E-6 - Administration by the national laboratory.

7-9E-6. Administration by the national laboratory.

To qualify for tax credits pursuant to the Laboratory Partnership with Small Business Tax Credit Act, a national laboratory shall:

A. establish a small business assistance program;

B. establish a revolving fund with initial funding from a source other than tax credits. Money from the revolving fund shall be used to pay for qualified expenditures, and the fund shall be replenished with an amount equal to the tax credits taken pursuant to the Laboratory Partnership with Small Business Tax Credit Act;

C. consult with the secretary of economic development to seek advice on improvements in the operation of the small business assistance program; and

D. establish a methodology to utilize contractors who have demonstrated the capability to provide small business assistance.

History: Laws 2000 (2nd S.S.), ch. 20, 6.



Section 7-9E-7 - Tax credits; amounts.

7-9E-7. Tax credits; amounts.

A tax credit provided pursuant to the Laboratory Partnership with Small Business Tax Credit Act shall be in an amount equal to the qualified expenditure incurred by the national laboratory to provide small business assistance to a specific small business, not to exceed ten thousand dollars ($10,000) for each small business located outside of a rural area for which small business assistance is rendered in a calendar year or twenty thousand dollars ($20,000) if the small business assistance was provided to a small business located in a rural area.

History: Laws 2000 (2nd S.S.), ch. 20, 7; 2007, ch. 172, 17.



Section 7-9E-8 - Claiming the tax credit; limitation.

7-9E-8. Claiming the tax credit; limitation.

A. A national laboratory eligible for the tax credit pursuant to the Laboratory Partnership with Small Business Tax Credit Act may claim the amount of each tax credit by crediting that amount against gross receipts taxes otherwise due pursuant to the Gross Receipts and Compensating Tax Act [Chapter 7, Article 9 NMSA 1978]. The tax credit shall be taken on each monthly gross receipts tax return filed by the laboratory against gross receipts taxes due the state and shall not impact any local government tax distribution. In no event shall the tax credits taken by an individual national laboratory exceed two million four hundred thousand dollars ($2,400,000) in a given calendar year.

B. Tax credits claimed pursuant to the Laboratory Partnership with Small Business Tax Credit Act by all national laboratories in the aggregate for qualified expenditures for a specific small business not located in a rural area shall not exceed ten thousand dollars ($10,000).

C. Tax credits claimed pursuant to the Laboratory Partnership with Small Business Tax Credit Act by all national laboratories in the aggregate for qualified expenditures for a specific small business located in a rural area shall not exceed twenty thousand dollars ($20,000).

History: Laws 2000 (2nd S.S.), ch. 20, 8; 2007, ch. 172, 18.



Section 7-9E-9 - Termination of the revolving fund.

7-9E-9. Termination of the revolving fund.

Should the revolving fund established pursuant to Section 6 [7-9E-6 NMSA 1978] of the Laboratory Partnership with Small Business Tax Credit Act cease to be used for the purposes stated in that act, any amounts remaining in the revolving fund, excluding initial funding from nontax credit sources, shall be paid over to the department as additional gross receipts taxes due. Such payment of additional gross receipts taxes due shall be made in the second month following the month a determination is made that the revolving fund ceases to be used for the purposes stated in that act.

History: Laws 2000 (2nd S.S.), ch. 20, 9.



Section 7-9E-10 - Coordination between national laboratories.

7-9E-10. Coordination between national laboratories.

If more than one national laboratory is eligible for a tax credit pursuant to the Laboratory Partnership with Small Business Tax Credit Act, a national laboratory shall not file a tax credit claim pursuant to the Laboratory Partnership with Small Business Tax Credit Act until:

A. coordination is developed between the national laboratories providing small business assistance pursuant to the Laboratory Partnership with Small Business Tax Credit Act that generates a joint small business assistance operational plan and a plan to ensure that the small business assistance provided by a national laboratory suits the small business's needs and challenges; and

B. a written copy of each plan formed pursuant to this section is provided to the department.

History: Laws 2007, ch. 172, 19.



Section 7-9E-11 - Reporting.

7-9E-11. Reporting.

A. By October 15 of each year, a national laboratory that has claimed a tax credit pursuant to the Laboratory Partnership with Small Business Tax Credit Act for the previous calendar year shall submit an annual report in writing to the department, the economic development department and an appropriate legislative interim committee.

B. If more than one national laboratory claims a tax credit pursuant to the Laboratory Partnership with Small Business Tax Credit Act for the previous calendar year, those laboratories shall jointly submit an annual report to the department, the economic development department and an appropriate legislative interim committee no later than October 15 following the calendar year in which the small business assistance was provided.

C. An annual report shall summarize activities related to and the results of the small business assistance programs that were provided by one or more national laboratories and shall include:

(1) a summary of the program results and the number of small businesses assisted in each county;

(2) a description of the projects involving multiple small businesses;

(3) results of surveys of small businesses to which small business assistance is provided;

(4) the total amount of the tax credits claimed pursuant to the Laboratory Partnership with Small Business Tax Credit Act for the year on which the report is based; and

(5) an economic impact study of jobs created, jobs retained, cost savings and increased sales generated by small businesses for which small business assistance is provided.

D. At any time after receipt of an annual report required pursuant to this section from one or more national laboratories eligible for tax credits authorized pursuant to the Laboratory Partnership with Small Business Tax Credit Act, the department or the economic development department may provide written instructions to a national laboratory identifying future improvements in the laboratory's small business assistance program for which it receives that tax credit.

History: Laws 2007, ch. 172, 20.






Article 9F - Technology Jobs and Research and Development Tax Credit

Section 7-9F-1 - Short title.

7-9F-1. Short title.

Chapter 7, Article 9F NMSA 1978 may be cited as the "Technology Jobs and Research and Development Tax Credit Act".

History: Laws 2000 (2nd S.S.), ch. 22, 1; 2015 (1st S.S.), ch. 2, 10.



Section 7-9F-2 - Purpose of act.

7-9F-2. Purpose of act.

It is the purpose of the Technology Jobs and Research and Development Tax Credit Act to provide a favorable tax climate for technology-based businesses engaging in research, development and experimentation and to promote increased employment and higher wages in those fields in New Mexico.

History: Laws 2000 (2nd S.S.), ch. 22, 2; 2015 (1st S.S.), ch. 2, 11.



Section 7-9F-3 - Definitions.

7-9F-3. Definitions.

As used in the Technology Jobs and Research and Development Tax Credit Act:

A. "affiliate" means a person who directly or indirectly owns or controls, is owned or controlled by or is under common ownership or control with another person through ownership of voting securities or other ownership interests representing a majority of the total voting power of the entity;

B. "annual payroll expense" means the wages paid or payable to employees in the state by the taxpayer in the taxable year for which the taxpayer applies for an additional credit pursuant to the Technology Jobs and Research and Development Tax Credit Act;

C. "base payroll expense" means the wages paid or payable by the taxpayer in the taxable year prior to the taxable year for which the taxpayer applies for an additional credit pursuant to the Technology Jobs and Research and Development Tax Credit Act, adjusted for any increase from the preceding taxable year in the consumer price index for the United States for all items as published by the United States department of labor in the taxable year for which the additional credit is claimed. In a taxable year during which a taxpayer has been part of a business merger or acquisition or other change in business organization, the taxpayer's base payroll expense shall include the payroll expense of all entities included in the reorganization for all positions that are included in the business entity resulting from the reorganization;

D. "department" means the taxation and revenue department, the secretary of taxation and revenue or any employee of the department exercising authority lawfully delegated to that employee by the secretary;

E. "facility" means a factory, mill, plant, refinery, warehouse, dairy, feedlot, building or complex of buildings located within the state, including the land on which it is located and all machinery, equipment and other real and tangible personal property located at or within it and used in connection with its operation;

F. "local option gross receipts tax" means a tax authorized to be imposed by a county or municipality upon the taxpayer's gross receipts, as that term is defined in the Gross Receipts and Compensating Tax Act [Chapter 7, Article 9 NMSA 1978], and required to be collected by the department at the same time and in the same manner as the gross receipts tax; "local option gross receipts tax" includes the taxes imposed pursuant to the Municipal Local Option Gross Receipts Taxes Act [Chapter 7, Article 19D NMSA 1978], Supplemental Municipal Gross Receipts Tax Act [Sections 7-19-10 through 7-19-18 NMSA 1978], County Local Option Gross Receipts Taxes Act [Chapter 7, Article 20E NMSA 1978], Local Hospital Gross Receipts Tax Act [7-20C-1 through 7-20C-17 NMSA 1978], County Correctional Facility Gross Receipts Tax Act [7-20F-3 through 7-20F-12 NMSA 1978] and such other acts as may be enacted authorizing counties or municipalities to impose taxes on gross receipts, which taxes are to be collected by the department in the same time and in the same manner as it collects the gross receipts tax;

G. "qualified expenditure" means an expenditure or an allocated portion of an expenditure by a taxpayer in connection with qualified research at a qualified facility, including expenditures for depletable land and rent paid or incurred for land, improvements, the allowable amount paid or incurred to operate or maintain a facility, buildings, equipment, computer software, computer software upgrades, consultants and contractors performing work in New Mexico, payroll, technical books and manuals and test materials, but not including any expenditure on property that is owned by a municipality or county in connection with an industrial revenue bond project, property for which the taxpayer has received any credit pursuant to the Investment Credit Act [Chapter 7, Article 9A NMSA 1978], property that was owned by the taxpayer or an affiliate before July 3, 2000 or research and development expenditures reimbursed by a person who is not an affiliate of the taxpayer. If a "qualified expenditure" is an allocation of an expenditure, the cost accounting methodology used for the allocation of the expenditure shall be the same cost accounting methodology used by the taxpayer in its other business activities;

H. "qualified facility" means a facility in New Mexico at which qualified research is conducted other than a facility operated by a taxpayer for the United States or any agency, department or instrumentality thereof;

I. "qualified research" means research:

(1) that is undertaken for the purpose of discovering information:

(a) that is technological in nature; and

(b) the application of which is intended to be useful in the development of a new or improved business component of the taxpayer; and

(2) substantially all of the activities of which constitute elements of a process of experimentation related to a new or improved function, performance, reliability or quality, but not related to style, taste or cosmetic or seasonal design factors;

J. "qualified research and development small business" means a taxpayer that:

(1) employed no more than fifty employees as determined by the number of employees for which the taxpayer was liable for unemployment insurance coverage in the taxable year for which an additional credit is claimed;

(2) had total qualified expenditures of no more than five million dollars ($5,000,000) in the taxable year for which an additional credit is claimed; and

(3) did not have more than fifty percent of its voting securities or other equity interest with the right to designate or elect the board of directors or other governing body of the business owned directly or indirectly by another business;

K. "rural area" means any area of the state other than the state fairgrounds, an incorporated municipality with a population of thirty thousand or more according to the most recent federal decennial census and any area within three miles of the external boundaries of an incorporated municipality with a population of thirty thousand or more according to the most recent federal decennial census;

L. "taxpayer" means any of the following persons, other than a federal, state or other governmental unit or subdivision or an agency, department, institution or instrumentality thereof:

(1) a person liable for payment of any tax;

(2) a person responsible for withholding and payment or collection and payment of any tax;

(3) a person to whom an assessment has been made if the assessment remains unabated or the assessed amount has not been paid; or

(4) for purposes of the additional credit against the taxpayer's income tax pursuant to the Technology Jobs and Research and Development Tax Credit Act and to the extent of their respective interest in that entity, the shareholders, members, partners or other owners of:

(a) a small business corporation that has elected to be treated as an S corporation for federal income tax purposes; or

(b) an entity treated as a partnership or disregarded entity for federal income tax purposes; and

M. "wages" means remuneration for services performed by an employee in New Mexico for an employer.

History: Laws 2000 (2nd S.S.), ch. 22, 3; 2015 (1st S.S.), ch. 2, 12.



Section 7-9F-4 - Administration of act.

7-9F-4. Administration of act.

The department shall administer the Technology Jobs and Research and Development Tax Credit Act pursuant to the Tax Administration Act.

History: Laws 2000 (2nd S.S.), ch. 22, 4; 2015 (1st S.S.), ch. 2, 13.



Section 7-9F-5 - Basic credit; additional credit; amounts; claimant.

7-9F-5. Basic credit; additional credit; amounts; claimant.

A. The basic credit provided for in the Technology Jobs and Research and Development Tax Credit Act is an amount equal to five percent of the amount of qualified expenditures made by a taxpayer conducting qualified research at a qualified facility.

B. The additional credit provided for in the Technology Jobs and Research and Development Tax Credit Act is an amount equal to five percent of the amount of qualified expenditures made by a taxpayer conducting qualified research at a qualified facility.

History: Laws 2000 (2nd S.S.), ch. 22, 5; 2015 (1st S.S.), ch. 2, 14.



Section 7-9F-6 - Eligibility requirements.

7-9F-6. Eligibility requirements.

A. A taxpayer conducting qualified research at a qualified facility and making qualified expenditures is eligible to claim the basic credit pursuant to the Technology Jobs and Research and Development Tax Credit Act.

B. A taxpayer conducting qualified research at a qualified facility and making qualified expenditures is eligible to claim the additional credit pursuant to the Technology Jobs and Research and Development Tax Credit Act if:

(1) the taxpayer increases the taxpayer's annual payroll expense at the qualified facility by at least seventy-five thousand dollars ($75,000) over the base payroll expense of the taxpayer;

(2) the increase in Paragraph (1) of this subsection has not previously been used to meet the requirements of this subsection; and

(3) there is at least a seventy-five-thousand-dollar ($75,000) increase in the taxpayer's annual payroll expense for every one million dollars ($1,000,000) in qualified expenditures claimed by the taxpayer in a taxable year in the same claim.

History: Laws 2000 (2nd S.S.), ch. 22, 6; 2015 (1st S.S.), ch. 2, 15.



Section 7-9F-8 - Rural areas.

7-9F-8. Rural areas.

The amount of the basic and additional credit for which a taxpayer is otherwise eligible shall be doubled if the qualified expenditures were incurred with respect to a qualified facility in a rural area.

History: Laws 2000 (2nd S.S.), ch. 22, 8.



Section 7-9F-9 - Claiming the basic credit.

7-9F-9. Claiming the basic credit.

A. A taxpayer may apply for approval of a credit within one year following the end of the reporting period in which the qualified expenditure was made.

B. A taxpayer having applied for and been granted approval for a basic credit by the department pursuant to the Technology Jobs and Research and Development Tax Credit Act may claim the amount of the approved basic credit against the taxpayer's compensating tax, withholding tax or gross receipts tax, excluding local option gross receipts tax, due to the state of New Mexico; provided that no taxpayer may claim an amount of approved basic credit for a reporting period in which the basic credit is being claimed that exceeds the sum of the taxpayer's compensating tax, withholding tax and gross receipts tax, excluding local option gross receipts tax, due for that reporting period.

C. Any amount of approved basic credit not claimed against the taxpayer's compensating tax, withholding tax or gross receipts tax, excluding local option gross receipts tax, due may be claimed in subsequent reporting periods for a period of up to three years from the date of the original claim.

History: Laws 2000 (2nd S.S.), ch. 22, 9; 2015 (1st S.S.), ch. 2, 16.



Section 7-9F-9.1 - Claiming the additional credit.

7-9F-9.1. Claiming the additional credit.

A. A taxpayer may apply for approval of an additional credit pursuant to the Technology Jobs and Research and Development Tax Credit Act within one year following the end of the taxable year in which the qualified expenditure was made.

B. A taxpayer that has applied for and been granted approval for an additional credit by the department pursuant to the Technology Jobs and Research and Development Tax Credit Act may claim the amount of the approved additional credit against the taxpayer's income tax or corporate income tax liability. Except as provided in Subsection C of this section, no taxpayer may claim an amount of approved additional credit for a taxable year in which the additional credit is being claimed that exceeds the amount of the taxpayer's income tax or corporate income tax due for that taxable year.

C. If a taxpayer is a qualified research and development small business and the amount of approved additional credit for the taxable year in which the additional credit is being claimed exceeds the taxpayer's income tax liability or corporate income tax liability, the excess shall be refunded to the taxpayer pursuant to Paragraphs (1) through (3) of this subsection. If the taxpayer's total qualified expenditures for the taxable year for which the claim is made is:

(1) less than three million dollars ($3,000,000), the excess additional credit shall be refunded to the taxpayer;

(2) greater than or equal to three million dollars ($3,000,000) and less than four million dollars ($4,000,000), two-thirds of the excess additional credit shall be refunded to the taxpayer; and

(3) greater than or equal to four million dollars ($4,000,000) and less than or equal to five million dollars ($5,000,000), one-third of the excess additional credit shall be refunded to the taxpayer.

D. Any amount of approved additional credit not claimed against the taxpayer's income tax or corporate income tax due for a taxable year or refunded to the taxpayer may be claimed in subsequent reporting periods for a period of up to three years from the date of the original claim.

E. Married individuals filing separate returns for a taxable year for which they could have filed a joint return may each claim only one-half of the additional credit that would have been claimed on a joint return.

History: 1978 Comp., 7-9F-9.1, enacted by Laws 2015 (1st S.S.) ch. 2, 17.



Section 7-9F-10 - Credit claim forms.

7-9F-10. Credit claim forms.

The department shall provide credit claim forms. A credit claim shall accompany any return in which the taxpayer wishes to apply for an approved basic or additional credit, and the claim shall specify the amount and type of credit intended to apply to each return.

History: Laws 2000 (2nd S.S.), ch. 22, 10.



Section 7-9F-11 - Recapture.

7-9F-11. Recapture.

If the taxpayer or a successor in business of the taxpayer ceases operations in New Mexico for at least one hundred eighty consecutive days within a two-year period after the taxpayer has claimed a basic credit or an additional credit at a facility with respect to which the taxpayer has claimed the basic credit or the additional credit, the department shall grant no further basic credit or additional credit to the taxpayer with respect to that facility. In addition, any amount of approved basic credit not claimed against the taxpayer's gross receipts tax, compensating tax or withholding tax and any amount of approved additional credit not claimed against the taxpayer's income tax or corporate income tax shall be extinguished, and within thirty days after the one hundred eightieth day of the cessation of operations, the taxpayer shall pay the amount of any gross receipts tax, compensating tax or withholding tax for which an approved basic credit was taken and any income tax or corporate income tax against which an approved additional credit was taken. For purposes of this section, a taxpayer shall not be deemed to have ceased operations during reasonable periods for maintenance or retooling or for the repair or replacement of facilities damaged or destroyed or during the continuance of labor disputes.

History: Laws 2000 (2nd S.S.), ch. 22, 11.



Section 7-9F-12 - Department report.

7-9F-12. Department report.

In October 2003 and each year thereafter, the department shall report to the legislative finance committee and the revenue stabilization and tax policy committee on the fiscal and economic impacts of the Technology Jobs Tax Credit Act [Technology Jobs and Research and Development Tax Credit Act] using the most recently available data for the two prior fiscal years. The report shall include the number of taxpayers who have received basic credits or additional credits under the Technology Jobs Tax Credit Act [Technology Jobs and Research and Development Tax Credit Act], the amounts of the basic credits and additional credits, the geographic locations of the qualified facilities and the payroll increases of taxpayers related to additional credits, subject to the confidentiality provisions of Section 7-1-8 NMSA 1978.

History: Laws 2000 (2nd S.S.), ch. 22, 12.



Section 7-9F-13 - Taxpayer reporting requirement.

7-9F-13. Taxpayer reporting requirement.

A taxpayer claiming a credit pursuant to the Technology Jobs and Research and Development Tax Credit Act shall file reports with the department. The reports shall be submitted on or before June 30 of the year following a calendar year in which the taxpayer claims a basic or additional credit and by June 30 of each of the two succeeding years. The reports shall contain information describing the taxpayer's business operations in New Mexico that is sufficient for the department to enforce the recapture provision pursuant to Section 7-9F-11 NMSA 1978. If a taxpayer fails to submit a required report, the amount of any basic or additional credit claimed for that year shall be subject to the recapture provision.

History: Laws 2015 (1st S.S.), ch. 2, 18.






Article 9G - Other Tax Credits

Section 7-9G-1 - High-wage jobs tax credit; qualifying high-wage jobs.

7-9G-1. High-wage jobs tax credit; qualifying high-wage jobs.

A. A taxpayer who is an eligible employer may apply for, and the department may allow, a tax credit for each new high-wage economic-based job. The credit provided in this section may be referred to as the "high-wage jobs tax credit".

B. The purpose of the high-wage jobs tax credit is to provide an incentive for urban and rural businesses to create and fill new high-wage economic-based jobs in New Mexico.

C. The high-wage jobs tax credit may be claimed and allowed in an amount equal to ten percent of the wages distributed to an eligible employee in a new high-wage economic-based job, but shall not exceed twelve thousand dollars ($12,000) per job per qualifying period. The high-wage jobs tax credit may be claimed by an eligible employer for each new high-wage economic-based job performed for the year in which the new high-wage economic-based job is created and for the three consecutive qualifying periods as provided in this section.

D. To receive a high-wage jobs tax credit, a taxpayer shall file an application for approval of the credit with the department once per calendar year on forms and in the manner prescribed by the department. The annual application shall contain the certification required by Subsection K of this section and shall contain all qualifying periods that closed during the calendar year for which the application is made. Any qualifying period that did not close in the calendar year for which the application is made shall be denied by the department. The application for a calendar year shall be filed no later than December 31 of the following calendar year. If a taxpayer fails to file the annual application within the time limits provided in this section, the application shall be denied by the department. The department shall make a determination on the application within one hundred eighty days of the date on which the application was filed; provided that the one-hundred-eighty-day period shall not begin until the application is complete, as determined by the department.

E. A new high-wage economic-based job shall not be eligible for a credit pursuant to this section for the initial qualifying period unless the eligible employer's total number of employees with threshold jobs on the last day of the initial qualifying period at the location at which the job is performed or based is at least one more than the number of threshold jobs on the day prior to the date the new high-wage economic-based job was created. A new high-wage economic-based job shall not be eligible for a credit pursuant to this section for a consecutive qualifying period unless the total number of threshold jobs at a location at which the job is performed or based on the last day of that qualifying period is greater than or equal to the number of threshold jobs at that same location on the last day of the initial qualifying period for the new high-wage economic-based job.

F. Any consecutive qualifying period for a new high-wage economic-based job shall not be eligible for a credit pursuant to this section unless the wage, the forty-eight-week occupancy and the residency requirements for a new high-wage economic-based job are met for each consecutive qualifying period. If any consecutive qualifying period for a new high-wage economic-based job does not meet the wage, the forty-eight-week occupancy and the residency requirements, all subsequent qualifying periods are ineligible.

G. Except as provided in Subsection H of this section, a new high-wage economic-based job shall not be eligible for a credit pursuant to this section if:

(1) the new high-wage economic-based job is created due to a business merger or acquisition or other change in business organization;

(2) the eligible employee was terminated from employment in New Mexico by another employer involved in the business merger or acquisition or other change in business organization with the taxpayer; and

(3) the new high-wage economic-based job is performed by:

(a) the person who performed the job or its functional equivalent prior to the business merger or acquisition or other change in business organization; or

(b) a person replacing the person who performed the job or its functional equivalent prior to a business merger or acquisition or other change in business organization.

H. A new high-wage economic-based job that was created by another employer and for which an application for the high-wage jobs tax credit was received and is under review by the department prior to the time of the business merger or acquisition or other change in business organization shall remain eligible for the high-wage jobs tax credit for the balance of the consecutive qualifying periods. The new employer that results from a business merger or acquisition or other change in business organization may only claim the high-wage jobs tax credit for the balance of the consecutive qualifying periods for which the new high-wage economic-based job is otherwise eligible.

I. A new high-wage economic-based job shall not be eligible for a credit pursuant to this section if the job is created due to an eligible employer entering into a contract or becoming a subcontractor to a contract with a governmental entity that replaces one or more entities performing functionally equivalent services for the governmental entity unless the job is a new high-wage economic-based job that was not being performed by an employee of the replaced entity.

J. A new high-wage economic-based job shall not be eligible for a credit pursuant to this section if the eligible employer has more than one business location in New Mexico from which it conducts business and the requirements of Subsection E of this section are satisfied solely by moving the job from one business location of the eligible employer in New Mexico to another business location of the eligible employer in New Mexico.

K. With respect to each annual application for a high-wage jobs tax credit, the employer shall certify and include:

(1) the amount of wages paid to each eligible employee in a new high-wage economic-based job during the qualifying period;

(2) the number of weeks each position was occupied during the qualifying period;

(3) whether the new high-wage economic-based job was in a municipality with a population of sixty thousand or more or with a population of less than sixty thousand according to the most recent federal decennial census and whether the job was in the unincorporated area of a county;

(4) whether the application pertains to the first, second, third or fourth qualifying period for each eligible employee;

(5) the total number of employees employed by the employer at the job location on the day prior to the qualifying period and on the last day of the qualifying period;

(6) the total number of threshold jobs performed or based at the eligible employer's location on the day prior to the qualifying period and on the last day of the qualifying period;

(7) for an eligible employer that has more than one business location in New Mexico from which it conducts business, the total number of threshold jobs performed or based at each business location of the eligible employer in New Mexico on the day prior to the qualifying period and on the last day of the qualifying period;

(8) whether the eligible employer is receiving or is eligible to receive development training program assistance pursuant to Section 21-19-7 NMSA 1978;

(9) whether the eligible employer has ceased business operations at any of its business locations in New Mexico; and

(10) whether the application is precluded by Subsection O of this section.

L. Any person who willfully submits a false, incorrect or fraudulent certification required pursuant to Subsection K of this section shall be subject to all applicable penalties under the Tax Administration Act [Chapter 7, Article 1 NMSA 1978], except that the amount on which the penalty is based shall be the total amount of credit requested on the application for approval.

M. Except as provided in Subsection N of this section, an approved high-wage jobs tax credit shall be claimed against the taxpayer's modified combined tax liability and shall be filed with the return due immediately following the date of the credit approval. If the credit exceeds the taxpayer's modified combined tax liability, the excess shall be refunded to the taxpayer.

N. If the taxpayer ceases business operations in New Mexico while an application for credit approval is pending or after an application for credit has been approved for any qualifying period for a new high-wage economic-based job, the department shall not grant an additional high-wage jobs tax credit to that taxpayer, except as provided in Subsection O of this section, and shall extinguish any amount of credit approved for that taxpayer that has not already been claimed against the taxpayer's modified combined tax liability.

O. A taxpayer that has received a high-wage jobs tax credit shall not submit a new application for a credit for a minimum of five calendar years from the closing date of the last qualifying period for which the taxpayer received the credit if the taxpayer:

(1) lost eligibility to claim a tax credit from a previous application pursuant to Subsection E or N of this section; or

(2) reduces its total full-time employees in New Mexico by more than five percent after the date on which the last qualifying period on the taxpayer's previous application ends.

P. The economic development department and the taxation and revenue department shall report to the appropriate interim legislative committee each year the cost of this tax credit to the state and its impact on company recruitment and job creation.

Q. As used in this section:

(1) "benefits" means all remuneration for work performed that is provided to an employee in whole or in part by the employer, other than wages, including the employer's contributions to insurance programs, health care, medical, dental and vision plans, life insurance, employer contributions to pensions, such as a 401(k), and employer-provided services, such as child care, offered by an employer to the employee;

(2) "consecutive qualifying periods" means the three qualifying periods successively following the qualifying period in which the new high-wage economic-based job was created;

(3) "department" means the taxation and revenue department;

(4) "domicile" means the sole place where an individual has a true, fixed, permanent home. It is the place where the individual has a voluntary, fixed habitation of self and family with the intention of making a permanent home;

(5) "eligible employee" means an individual who is employed in New Mexico by an eligible employer and who is a resident of New Mexico; "eligible employee" does not include an individual who:

(a) bears any of the relationships described in Paragraphs (1) through (8) of 26 U.S.C. Section 152(a) to the employer or, if the employer is a corporation, to an individual who owns, directly or indirectly, more than fifty percent in value of the outstanding stock of the corporation or, if the employer is an entity other than a corporation, to an individual who owns, directly or indirectly, more than fifty percent of the capital and profits interest in the entity;

(b) if the employer is an estate or trust, is a grantor, beneficiary or fiduciary of the estate or trust or is an individual who bears any of the relationships described in Paragraphs (1) through (8) of 26 U.S.C. Section 152(a) to a grantor, beneficiary or fiduciary of the estate or trust;

(c) is a dependent, as that term is described in 26 U.S.C. Section 152(a)(9), of the employer or, if the taxpayer is a corporation, of an individual who owns, directly or indirectly, more than fifty percent in value of the outstanding stock of the corporation or, if the employer is an entity other than a corporation, of an individual who owns, directly or indirectly, more than fifty percent of the capital and profits interest in the entity or, if the employer is an estate or trust, of a grantor, beneficiary or fiduciary of the estate or trust; or

(d) is working or has worked as an employee or as an independent contractor for an entity that, directly or indirectly, owns stock in a corporation of the eligible employer or other interest of the eligible employer that represents fifty percent or more of the total voting power of that entity or has a value equal to fifty percent or more of the capital and profits interest in the entity;

(6) "eligible employer" means an employer that:

(a) sold and delivered more than fifty percent of its goods produced in New Mexico or non-retail services performed in New Mexico to persons outside New Mexico for use or resale outside New Mexico during the applicable qualifying period; provided that the fifty percent of those goods or services is measured by the eligible employer's gross receipts;

(b) is receiving or is eligible to receive development training program assistance pursuant to Section 21-19-7 NMSA 1978 during the applicable qualifying period; and

(c) whose principal business activities at the location in New Mexico for which the high-wage jobs tax credit is being claimed consist of manufacturing or performing non-retail services during the applicable qualifying period;

(7) "for use or resale outside New Mexico" means that the person who purchases the eligible employer's goods or services uses or resells the goods or services outside New Mexico or makes initial use of the goods or services outside New Mexico. If the purchaser conducts business in multiple states, goods and services are deemed for use or resale outside New Mexico, unless New Mexico is the primary market for the purchaser's goods or services;

(8) "full-time employee" means an employee who works for the same employer an average of at least thirty-two hours per week for at least forty-eight weeks per year;

(9) "manufacturing" means "manufacturing" as that term is used in Section 7-9A-3 NMSA 1978;

(10) "modified combined tax liability" means the total liability for the reporting period for the gross receipts tax imposed by Section 7-9-4 NMSA 1978 together with any tax collected at the same time and in the same manner as the gross receipts tax, such as the compensating tax, the withholding tax, the interstate telecommunications gross receipts tax, the surcharges imposed by Section 63-9D-5 NMSA 1978 and the surcharge imposed by Section 63-9F-11 NMSA 1978, minus the amount of any credit other than the high-wage jobs tax credit applied against any or all of these taxes or surcharges; but "modified combined tax liability" excludes all amounts collected with respect to local option gross receipts taxes;

(11) "new high-wage economic-based job" means a new job created in New Mexico by an eligible employer on or after July 1, 2004 and prior to July 1, 2020 that is occupied for at least forty-eight weeks of a qualifying period by an eligible employee who is paid wages calculated for the qualifying period to be at least:

(a) for a new high-wage economic-based job created prior to July 1, 2015: 1) forty thousand dollars ($40,000) if the job is performed or based in or within ten miles of the external boundaries of a municipality with a population of sixty thousand or more according to the most recent federal decennial census or in a class H county; and 2) twenty-eight thousand dollars ($28,000) if the job is performed or based in a municipality with a population of less than sixty thousand according to the most recent federal decennial census or in the unincorporated area, that is not within ten miles of the external boundaries of a municipality with a population of sixty thousand or more, of a county other than a class H county; and

(b) for a new high-wage economic-based job created on or after July 1, 2015: 1) sixty thousand dollars ($60,000) if the job is performed or based in or within ten miles of the external boundaries of a municipality with a population of sixty thousand or more according to the most recent federal decennial census or in a class H county; and 2) forty thousand dollars ($40,000) if the job is performed or based in a municipality with a population of less than sixty thousand according to the most recent federal decennial census or in the unincorporated area, that is not within ten miles of the external boundaries of a municipality with a population of sixty thousand or more, of a county other than a class H county;

(12) "non-retail service" means a specialized service, excluding a construction service of any type, that is sold to another business or business entity and is used by the business or business entity to develop products for or deliver services to its customers. "Non-retail service" is not provided by direct individual-to- individual interaction and is not offered to the general public by the business or business entity. "Non-retail service" includes:

(a) research, development, engineering and testing services performed for a manufacturer that uses the product of the service to develop new or improve existing products;

(b) software and software application development services performed for a business;

(c) data processing and hosting services performed for a business that uses the service to deliver products or service to its own customers;

(d) digital film production services and post-film production services performed for a business that will market the digital product or film;

(e) customer or call center services performed for a business, if those services do not support retail activities of the eligible employer; and

(f) professional services, such as accounting, engineering, legal and information technology services, if the eligible employer does not offer those services for sale to the general public;

(13) "performed in New Mexico" means that the labor, activities, property and equipment necessary to complete, but not to deliver, a service all occur or are utilized within New Mexico;

(14) "produced in New Mexico" means the creation, bringing into existence or making available a good or product for commercial sale through the expense of labor or capital, or both, within New Mexico;

(15) "qualifying period" means the period of twelve months beginning on the day an eligible employee begins working in a new high-wage economic-based job or the period of twelve months beginning on the anniversary of the day an eligible employee began working in a new high-wage economic-based job;

(16) "resident" means a natural person whose domicile is in New Mexico at the time of hire or within one hundred eighty days of the date of hire;

(17) "threshold job" means a job that is occupied for at least forty-eight weeks of a calendar year by an eligible employee and that meets the wage requirements for a "new high-wage economic-based job"; and

(18) "wages" means all compensation paid by an eligible employer to an eligible employee through the employer's payroll system, including those wages that the employee elects to defer or redirect or the employee's contribution to a 401(k) or cafeteria plan program, but "wages" does not include benefits or the employer's share of payroll taxes, social security or medicare contributions, federal or state unemployment insurance contributions or workers' compensation.

History: Laws 2004, ch. 15, 1; 2007, ch. 172, 21; 2008, ch. 27, 1; 2013, ch. 160, 10; 2016 (2nd S.S.), ch. 3, 6.



Section 7-9G-2 - Advanced energy combined reporting tax credit; gross receipts tax; compensating tax; withholding tax.

7-9G-2. Advanced energy combined reporting tax credit; gross receipts tax; compensating tax; withholding tax.

A. Except as otherwise provided in this section, a taxpayer that holds an interest in a qualified generating facility located in New Mexico may claim a credit to be computed pursuant to the provisions of this section. The credit provided by this section may be referred to as the "advanced energy combined reporting tax credit".

B. As used in this section:

(1) "advanced energy tax credit" means the advanced energy income tax credit, the advanced energy corporate income tax credit and the advanced energy combined reporting tax credit;

(2) "coal-based electric generating facility" means a new or repowered generating facility and an associated coal gasification facility, if any, that uses coal to generate electricity and that meets the following specifications:

(a) emits the lesser of: 1) what is achievable with the best available control technology; or 2) thirty-five thousandths pound per million British thermal units of sulfur dioxide, twenty-five thousandths pound per million British thermal units of oxides of nitrogen and one hundredth pound per million British thermal units of total particulates in the flue gas;

(b) removes the greater of: 1) what is achievable with the best available control technology; or 2) ninety percent of the mercury from the input fuel;

(c) captures and sequesters or controls carbon dioxide emissions so that by the later of January 1, 2017 or eighteen months after the commercial operation date of the coal-based electric generating facility, no more than one thousand one hundred pounds per megawatt-hour of carbon dioxide is emitted into the atmosphere;

(d) all infrastructure required for sequestration is in place by the later of January 1, 2017 or eighteen months after the commercial operation date of the coal-based electric generating facility;

(e) includes methods and procedures to monitor the disposition of the carbon dioxide captured and sequestered from the coal-based electric generating facility; and

(f) does not exceed a name-plate capacity of seven hundred net megawatts;

(3) "department" means the taxation and revenue department, the secretary of taxation and revenue or any employee of the department exercising authority lawfully delegated to that employee by the secretary;

(4) "eligible generation plant costs" means expenditures for the development and construction of a qualified generating facility, including permitting; site characterization and assessment; engineering; design; carbon dioxide capture, treatment, compression, transportation and sequestration; site and equipment acquisition; and fuel supply development used directly and exclusively in a qualified generating facility;

(5) "entity" means an individual, estate, trust, receiver, cooperative association, club, corporation, company, firm, partnership, limited liability company, limited liability partnership, joint venture, syndicate or other association or a gas, water or electric utility owned or operated by a county or municipality;

(6) "geothermal electric generating facility" means a facility with a name-plate capacity of one megawatt or more that uses geothermal energy to generate electricity, including a facility that captures and provides geothermal energy to a preexisting electric generating facility using other fuels in part;

(7) "gross receipts tax due to the state" means the taxpayer's gross receipts liability for the reporting period that is:

(a) determined by, if the taxpayer's business location is described in Subsection A of Section 7-1-6.4 NMSA 1978, multiplying the taxpayer's taxable gross receipts for the reporting period by the difference between the gross receipts tax rate specified in Section 7-9-4 NMSA 1978 and one and two hundred twenty-five thousandths percent; or

(b) equal to, if the taxpayer's business location is not described in Subsection A of Section 7-1-6.4 NMSA 1978, the gross receipts tax rate specified in Section 7-9-4 NMSA 1978;

(8) "interest in a qualified generating facility" means title to a qualified generating facility; a leasehold interest in a qualified generating facility; an ownership interest in a business or entity that is taxed for federal income tax purposes as a partnership that holds title to or a leasehold interest in a qualified generating facility; or an ownership interest, through one or more intermediate entities that are each taxed for federal income tax purposes as a partnership, in a business that holds title to or a leasehold interest in a qualified generating facility;

(9) "name-plate capacity" means the maximum rated output of the facility measured as alternating current or the equivalent direct current measurement;

(10) "qualified generating facility" means a facility that begins construction not later than December 31, 2015 and is:

(a) a solar thermal electric generating facility that begins construction on or after July 1, 2007 and that may include an associated renewable energy storage facility;

(b) a solar photovoltaic electric generating facility that begins construction on or after July 1, 2009 and that may include an associated renewable energy storage facility;

(c) a geothermal electric generating facility that begins construction on or after July 1, 2009;

(d) a recycled energy project if that facility begins construction on or after July 1, 2007; or

(e) a new or repowered coal-based electric generating facility and an associated coal gasification facility;

(11) "recycled energy" means energy produced by a generation unit with a name-plate capacity of not more than fifteen megawatts that converts the otherwise lost energy from the exhaust stacks or pipes to electricity without combustion of additional fossil fuel;

(12) "sequester" means to store, or chemically convert, carbon dioxide in a manner that prevents its release into the atmosphere and may include the use of geologic formations and enhanced oil, coalbed methane or natural gas recovery techniques;

(13) "solar photovoltaic electric generating facility" means an electric generating facility with a name-plate capacity of one megawatt or more that uses solar photovoltaic energy to generate electricity; and

(14) "solar thermal electric generating facility" means an electric generating facility with a name-plate capacity of one megawatt or more that uses solar thermal energy to generate electricity, including a facility that captures and provides solar energy to a preexisting electric generating facility using other fuels in part.

C. A taxpayer that holds an interest in a qualified generating facility may be allocated the right to claim the advanced energy combined reporting tax credit without regard to the taxpayer's relative interest in the qualified generating facility if:

(1) the business entity making the allocation provides notice of the allocation and the taxpayer's interest in the qualified generating facility to the department on forms prescribed by the department;

(2) allocations to the taxpayer and all other taxpayers allocated a right to claim the advanced energy tax credit shall not exceed one hundred percent of the advanced energy tax credit allowed for the qualified generating facility; and

(3) the taxpayer and all other taxpayers allocated a right to claim the advanced energy tax credits collectively own at least a five percent interest in the qualified generating facility.

D. Upon receipt of the notice of an allocation of the right to claim all or a portion of the advanced energy combined reporting tax credit, the department shall verify the allocation due to the recipient.

E. Subject to the limit imposed in Subsection K of this section, the advanced energy combined reporting tax credit with respect to a qualified generating facility shall equal six percent of the eligible generation plant costs of the qualified generating facility. Taxpayers eligible to claim an advanced energy combined reporting tax credit holding less than one hundred percent of the interest in the qualified generating facility shall designate an individual to report annually to the department. That designated individual shall report the eligible generation plant costs incurred during the calendar year and the relative interest of those costs attributed to each eligible interest holder. The taxpayers shall submit a copy of the relative interests attributed to each interest holder to the department, and any change to the apportioned interests shall be submitted to the department. The designated person and the department may identify a mutually acceptable reporting schedule.

F. A taxpayer may apply for the advanced energy combined reporting tax credit by submitting to the taxation and revenue department a certificate issued by the department of environment pursuant to Subsection K of this section, documentation showing the taxpayer's interest in the qualified generating facility identified in the certificate, documentation of all eligible generation plant costs incurred by the taxpayer prior to the date of the application by the taxpayer for the advanced energy combined reporting tax credit and any other information the taxation and revenue department requests to determine the amount of tax credit due to the taxpayer.

G. A taxpayer having applied for and been granted approval to claim an advanced energy combined reporting tax credit by the department pursuant to this section may claim an amount of available credit against the taxpayer's gross receipts tax, compensating tax or withholding tax due to the state. Any balance of the advanced energy combined reporting tax credit that the taxpayer is approved to claim after applying that tax credit against the taxpayer's gross receipts tax, compensating tax or withholding tax liabilities may be claimed by the taxpayer against the taxpayer's tax liability pursuant to the Income Tax Act by claiming an advanced energy income tax credit or against the taxpayer's tax liability pursuant to the Corporate Income and Franchise Tax Act [Chapter 7, Article 2A NMSA 1978] by claiming an advanced energy corporate income tax credit. The advanced energy combined reporting tax credit is not refundable. The total amount of tax credit claimed pursuant to this section, when combined with the advanced energy tax credits claimed pursuant to the Income Tax Act [Chapter 7, Article 2 NMSA 1978] and the Corporate Income and Franchise Tax Act, shall not exceed the total amount of advanced energy tax credits approved by the department for the qualified generating facility.

H. A taxpayer that is liable for the payment of gross receipts or compensating tax with respect to the ownership, development, construction, maintenance or operation of a new coal-based electric generating facility that does not meet the criteria for a qualified generating facility and that begins construction after January 1, 2007 shall not claim an advanced energy tax combined reporting credit pursuant to this section or a gross receipts tax credit, a compensating tax credit or a withholding tax credit pursuant to any other state law.

I. If the amount of the advanced energy tax credit approved by the department exceeds the taxpayer's liability, the excess may be carried forward for up to ten years.

J. The aggregate amount of advanced energy tax credit that may be claimed with respect to each qualified generating facility shall not exceed sixty million dollars ($60,000,000).

K. An entity that holds an interest in a qualified generating facility may request a certificate of eligibility from the department of environment to enable the requester to apply for the advanced energy combined reporting tax credit. The department of environment:

(1) shall determine if the facility is a qualified generating facility;

(2) shall require that the requester provide the department of environment with the information necessary to assess whether the requester's facility meets the criteria to be a qualified generating facility;

(3) shall issue a certificate to the requester stating that the facility is or is not a qualified generating facility within one hundred eighty days after receiving all information necessary to make a determination;

(4) shall:

(a) issue rules governing the procedure for administering the provisions of this subsection and Subsection L of this section and for providing certificates of eligibility for advanced energy tax credits;

(b) issue a schedule of fees in which no fee exceeds one hundred fifty thousand dollars ($150,000); and

(c) deposit fees collected pursuant to this paragraph in the state air quality permit fund created pursuant to Section 74-2-15 NMSA 1978; and

(5) shall report annually to the appropriate interim legislative committee information that will allow the legislative committee to analyze the effectiveness of the advanced energy tax credits, including the identity of qualified generating facilities, the energy production means used, the amount of emissions identified in this section reduced and removed by those qualified generating facilities and whether any requests for certificates of eligibility could not be approved due to program limits.

L. If the department of environment issues a certificate of eligibility to a taxpayer stating that the taxpayer holds an interest in a qualified generating facility and the taxpayer does not sequester or control carbon dioxide emissions to the extent required by this section by the later of January 1, 2017 or eighteen months after the commercial operation date of the qualified generating facility, the taxpayer's certification as a qualified generating facility shall be revoked by the department of environment and the taxpayer shall repay to the state tax credits granted pursuant to this section; provided that if the taxpayer demonstrates to the department of environment that the taxpayer made every effort to sequester or control carbon dioxide emissions to the extent feasible and the facility's inability to meet the sequestration requirements of a qualified generating facility was beyond the facility's control, in which case the department of environment shall determine, after a public hearing, the amount of the tax credit that should be repaid to the state. The department of environment, in its determination, shall consider the environmental performance of the facility and the extent to which the inability to meet the sequestration requirements of a qualified generating facility was in the control of the taxpayer. The repayment as determined by the department of environment shall be paid within one hundred eighty days following a final order by the department of environment.

M. Expenditures for which a taxpayer claims an advanced energy combined reporting tax credit pursuant to this section are ineligible for credits pursuant to the provisions of the Investment Credit Act [Chapter 7, Article 9A NMSA 1978] or any other credit against personal income tax, corporate income tax, compensating tax, gross receipts tax or withholding tax.

N. A taxpayer shall apply for approval for a credit within one year following the end of the calendar year in which the eligible generation plant costs are incurred.

History: Laws 2007, ch. 229, 1; 2009, ch. 279, 3.






Article 9H - Research and Development Small Business Tax Credit



Article 9I - Affordable Housing Tax Credit Act

Section 7-9I-1 - Short title.

7-9I-1. Short title.

Chapter 7, Article 9I NMSA 1978 may be cited as the "Affordable Housing Tax Credit Act".

History: Laws 2005, ch. 104, 17; 2010, ch. 17, 1.



Section 7-9I-2 - Definitions.

7-9I-2. Definitions.

As used in the Affordable Housing Tax Credit Act:

A. "affordable housing project" means land acquisition, construction, building acquisition, remodeling, improvement, rehabilitation, conversion or weatherization for residential housing that is approved by the authority and that includes single-family housing or multifamily housing;

B. "authority" means the New Mexico mortgage finance authority;

C. "department" means the taxation and revenue department;

D. "modified combined tax liability" means the total liability for the reporting period for the gross receipts tax imposed by Section 7-9-4 NMSA 1978 together with any tax collected at the same time and in the same manner as the gross receipts tax, such as the compensating tax, the withholding tax, the interstate telecommunications gross receipts tax, the surcharges imposed by Section 63-9D-5 NMSA 1978 and the surcharge imposed by Section 63-9F-11 NMSA 1978, minus the amount of any credit other than the affordable housing tax credit applied against any or all of these taxes or surcharges; but "modified combined tax liability" excludes all amounts collected with respect to local option gross receipts taxes and governmental gross receipts taxes; and

E. "person" means an individual, tribal government, housing authority, corporation, limited liability company, partnership, joint venture, syndicate, association or nonprofit organization.

History: Laws 2005, ch. 104, 18; 2010, ch. 17, 2; 2015, ch. 17, 1.



Section 7-9I-3 - Investment vouchers; issuance; transfer.

7-9I-3. Investment vouchers; issuance; transfer.

A. The authority may issue an investment voucher to a person who has made an investment of land, buildings, materials, cash or services for an affordable housing project approved by the authority or for a trust fund administered by the authority. The value of the voucher shall equal fifty percent of the amount of cash invested or the fair market value of the land, buildings, materials or services invested by that person. The authority may approve an investment voucher for any affordable housing project in accordance with Subsection B of this section and in accordance with rules adopted by the authority. An investment voucher that is approved for an affordable housing project shall equal fifty percent of the amount of cash invested or the fair market value of land, buildings, materials or services invested in that affordable housing project by a person upon issuance of that investment voucher.

B. During the calendar year:

(1) beginning on January 1, 2006, the authority may issue or approve investment vouchers in an amount that shall not exceed two hundred thousand dollars ($200,000) in aggregate value;

(2) beginning on January 1, 2007, the authority may issue or approve investment vouchers in an amount that shall not exceed five hundred thousand dollars ($500,000) in aggregate value; and

(3) beginning on January 1, 2008 and during each subsequent calendar year, the authority may issue or approve investment vouchers for each calendar year in an amount that shall not exceed an aggregate value of a base rate of one dollar eighty-five cents ($1.85) adjusted annually to account for inflation, multiplied by the state population during the calendar year as determined by the United States census bureau.

C. Any limitation on the issuance or approval of investment vouchers for a calendar year pursuant to Subsection B of this section shall not apply to an investment voucher issued by the authority during that calendar year that was approved by the authority during a previous calendar year.

D. At the beginning of each calendar year that begins on or after January 1, 2009, the department shall make an adjustment for inflation pursuant to Paragraph (3) of Subsection B of this section by multiplying the base rate by a fraction, the numerator of which is the consumer price index for the previous calendar year and the denominator of which is the same index for the 2007 calendar year prior to the calendar year for which a maximum aggregate value is determined for the issuance of investment vouchers pursuant to Paragraph (3) of Subsection B of this section.

E. An investment voucher issued by the authority shall be numbered for identification and may be sold, exchanged or otherwise transferred once in whole or in part to one or more persons. The parties to such a transaction shall notify the department and the authority of the sale, exchange or transfer within ten days of the sale, exchange or transfer.

F. The authority shall adopt rules for the approval, issuance and administration of investment vouchers pursuant to this section.

History: Laws 2005, ch. 104, 19; 2010, ch. 17, 3.



Section 7-9I-4 - Affordable housing project completion notice.

7-9I-4. Affordable housing project completion notice.

The authority shall certify to the department approval of an affordable housing project for which an investment voucher is issued pursuant to the Affordable Housing Tax Credit Act within twenty days of issuance of that voucher.

History: Laws 2005, ch. 104, 20.



Section 7-9I-5 - Affordable housing tax credit.

7-9I-5. Affordable housing tax credit.

A. The tax credit provided in this section may be referred to as the "affordable housing tax credit". Except as otherwise provided by the Affordable Housing Tax Credit Act, a holder of an investment voucher that submits the investment voucher to the department may apply for, and the department may allow, a tax credit in an amount not to exceed the value of the investment voucher during the tax year in which the authority certifies to the department:

(1) completion of a service for which an investment voucher has been issued pursuant to the Affordable Housing Tax Credit Act; or

(2) approval by the authority or completion of an affordable housing project for which a land, building or cash donation has been made and for which an investment voucher has been issued pursuant to the Affordable Housing Tax Credit Act.

B. A holder of an investment voucher may apply all or a portion of the affordable housing tax credit against the holder's modified combined tax liability, personal income tax liability or corporate income tax liability. Any balance of the affordable housing tax credit claimed may be carried forward for up to five years from the calendar year during which the authority certifies to the department approval of the affordable housing project for which the investment voucher used to claim the affordable housing tax credit is issued. No amount of the affordable housing tax credit may be applied against a local option gross receipts tax imposed by a municipality or county or against the government gross receipts tax.

C. Notwithstanding the provisions of Section 7-1-8 NMSA 1978, the department may disclose to a person the balance of the affordable housing tax credit remaining with respect to any investment voucher submitted by that person.

History: Laws 2005, ch. 104, 21.



Section 7-9I-6 - Administration of the act.

7-9I-6. Administration of the act.

Unless otherwise provided by the Affordable Housing Tax Credit Act, the department shall administer the Affordable Housing Tax Credit Act pursuant to the Tax Administration Act [Chapter 7, Article 1 NMSA 1978].

History: Laws 2005, ch. 104, 22.






Article 9J - Alternative Energy Product Manufacturers Tax Credit Act

Section 7-9J-1 - Short title.

7-9J-1. Short title.

Sections 11 through 18 of this act [7-9J-1 through 7-9J-8 NMSA 1978] may be cited as the "Alternative Energy Product Manufacturers Tax Credit Act".

History: Laws 2007, ch. 204, 11.



Section 7-9J-2 - Definitions.

7-9J-2. Definitions.

As used in the Alternative Energy Product Manufacturers Tax Credit Act:

A. "alternative energy product" means an alternative energy vehicle, fuel cell system, renewable energy system or any component of an alternative energy vehicle, fuel cell system or renewable energy system; components for integrated gasification combined cycle coal facilities and equipment related to the sequestration of carbon from integrated gasification combined cycle plants; or, beginning in taxable year 2011 and ending in taxable year 2019, a product extracted from or secreted by a single cell photosynthetic organism;

B. "alternative energy vehicle" means a motor vehicle manufactured by an original equipment manufacturer that fully warrants and certifies that the motor vehicle meets the federal motor vehicle safety standards and is designed to be propelled in whole or in part by electricity; "alternative energy vehicle" includes a gasoline-electric hybrid motor vehicle exempt from the motor vehicle excise tax pursuant to Subsection G of Section 7-14-6 NMSA 1978;

C. "component" means a part, assembly of parts, material, ingredient or supply that is incorporated directly into an end product;

D. "department" means the taxation and revenue department, the secretary of taxation and revenue or an employee of the department exercising authority lawfully delegated to that employee by the secretary;

E. "fuel cell system" means a system that converts hydrogen, natural gas or waste gas to electricity without combustion, including:

(1) a fuel cell or a system used to generate or reform hydrogen for use in a fuel cell; or

(2) a system used to generate or reform hydrogen for use in a fuel cell, including:

(a) electrolyzers that use renewable energy; and

(b) reformers that use natural gas as the feedstock;

F. "manufacturing" means combining or processing components or materials to increase their value for sale in the ordinary course of business, but "manufacturing" does not include construction, farming, power generation or processing natural resources;

G. "manufacturing equipment" means an essential machine, mechanism or tool or a component of an essential machine, mechanism or tool used directly and exclusively in a taxpayer's manufacturing operation and that is subject to depreciation pursuant to the Internal Revenue Code of 1986 by the taxpayer carrying on the manufacturing; provided that "manufacturing equipment" does not include a vehicle that leaves the site of a manufacturing operation for the purpose of transporting persons or property, including property for which the taxpayer claims a credit pursuant to Section 7-9-79 NMSA 1978;

H. "manufacturing operation" means a plant employing personnel to perform production tasks, in conjunction with manufacturing equipment not previously existing at the site, to produce alternative energy products;

I. "modified combined tax liability" means the total liability for the reporting period for the gross receipts tax imposed by Section 7-9-4 NMSA 1978 together with any tax collected at the same time and in the same manner as that gross receipts tax, such as the compensating tax, the withholding tax, the interstate telecommunications gross receipts tax, the surcharge imposed by Section 63-9D-5 NMSA 1978 and the surcharge imposed by Section 63-9F-11 NMSA 1978, minus the amount of any credit other than the alternative energy product manufacturers tax credit applied against any or all of those taxes or surcharges; provided that "modified combined tax liability" excludes all amounts collected with respect to local option gross receipts taxes;

J. "pass-through entity" means a business association other than:

(1) a sole proprietorship;

(2) an estate or trust;

(3) a corporation, limited liability company, partnership or other entity that is not a sole proprietorship taxed as a corporation for federal income tax purposes for the taxable year; or

(4) a partnership that is organized as an investment partnership in which the partner's income is derived solely from interest, dividends and sales of securities;

K. "qualified expenditure" means an expenditure for the purchase of manufacturing equipment made after July 1, 2006 by a taxpayer approved by the department;

L. "renewable energy" means energy from solar heat, solar light, wind, geothermal energy, landfill gas or biomass either singly or in combination that produces low or zero emissions and has substantial long-term production potential;

M. "renewable energy system" means a system using only renewable energy to produce hydrogen or to generate electricity, including related cogeneration systems that create mechanical energy or that produce heat or steam for space or water heating and agricultural or small industrial processes and includes a:

(1) photovoltaic energy system;

(2) solar-thermal energy system;

(3) biomass energy system;

(4) wind energy system;

(5) hydrogen production system; or

(6) battery cell energy system; and

N. "taxpayer" means a person, including a shareholder, member, partner or other owner of a pass-through entity, that is liable for payment of a tax or to whom an assessment has been made if the assessment remains unabated or the amount thereof has not been paid.

History: Laws 2007, ch. 204, 12; 2011, ch. 108, 1.



Section 7-9J-3 - Administration.

7-9J-3. Administration.

The department shall administer the Alternative Energy Product Manufacturers Tax Credit Act pursuant to the Tax Administration Act [Chapter 7, Article 1 NMSA 1978].

History: Laws 2007, ch. 204, 13.



Section 7-9J-4 - Alternative energy product manufacturers tax credit.

7-9J-4. Alternative energy product manufacturers tax credit.

A. A tax credit to be known as the "alternative energy product manufacturers tax credit" may be claimed by a taxpayer in an amount:

(1) for which the taxpayer has been granted approval by the department pursuant to the Alternative Energy Product Manufacturers Tax Credit Act; and

(2) not to exceed five percent of the taxpayer's qualified expenditures.

B. The alternative energy product manufacturers tax credit may only be deducted from the taxpayer's modified combined tax liability. Any portion of the alternative energy product manufacturers tax credit that remains unused at the end of the taxpayer's reporting period may be carried forward for five years.

History: Laws 2007, ch. 204, 14.



Section 7-9J-5 - Eligibility requirements; employment.

7-9J-5. Eligibility requirements; employment.

To be eligible to claim a credit pursuant to the Alternative Energy Product Manufacturers Tax Credit Act, the taxpayer shall employ a number of full-time employees equal to one full-time employee in addition to the number of full-time employees employed one year prior to the day on which the taxpayer applies for the credit for every:

A. five hundred thousand dollars ($500,000), or a portion of that amount, of qualified expenditures claimed by the taxpayer in a taxable year in the same claim, up to a value of thirty million dollars ($30,000,000); and

B. one million dollars ($1,000,000), or a portion of that amount, in value of qualified expenditures over thirty million dollars ($30,000,000) claimed by the taxpayer in a taxable year in the same claim.

History: Laws 2007, ch. 204, 15.



Section 7-9J-6 - Approval of credit; issuance and denial; application; deadlines.

7-9J-6. Approval of credit; issuance and denial; application; deadlines.

A. The department shall issue or deny approval for an alternative energy product manufacturers tax credit in response to a taxpayer's application for approval for the credit. The department shall issue approval for a credit claimed by a taxpayer who satisfies the requirements of the Alternative Energy Product Manufacturers Tax Credit Act.

B. The department may require a taxpayer who claims an alternative energy product manufacturers tax credit to produce evidence of the taxpayer's compliance with the Alternative Energy Product Manufacturers Tax Credit Act.

C. A taxpayer may apply for approval of an alternative energy product manufacturers tax credit on or before the last day of the year following the end of the calendar year in which the qualified expenditure is made. The department shall not issue approval for the alternative energy product manufacturers tax credit if the taxpayer applies for approval after the last day of the year following the end of the calendar year in which the qualified expenditure is made.

History: Laws 2007, ch. 204, 16.



Section 7-9J-7 - Recapture.

7-9J-7. Recapture.

If the taxpayer or a successor in the business of the taxpayer ceases operations at a facility in New Mexico for at least one hundred eighty consecutive days within a two-year period after the taxpayer has claimed an alternative energy product manufacturers tax credit, the department shall not grant additional alternative energy product manufacturers tax credits with respect to that facility. Any amount of the approved credit with respect to that facility that is not claimed against the taxpayer's modified combined tax liability shall be extinguished, and within thirty days after the one hundred eightieth day of cessation of operations, the taxpayer shall pay the modified income tax liability against which an approved credit was taken. For the purposes of this section, a taxpayer shall not be deemed to have ceased operations during reasonable periods for maintenance or retooling, for the repair or replacement of facilities damaged or destroyed or during labor disputes.

History: Laws 2007, ch. 204, 17.



Section 7-9J-8 - Credit claim forms.

7-9J-8. Credit claim forms.

The department shall provide credit claim forms and instructions. A credit claim form shall accompany any return in which the taxpayer claims a credit, and the claim shall specify the amount of credit intended to apply to each return.

History: Laws 2007, ch. 204, 18.






Article 10 - Gross Receipts Tax Registration

Section 7-10-1 - Short title.

7-10-1. Short title.

Chapter 7, Article 10 NMSA 1978 may be cited as the "Gross Receipts Tax Registration Act".

History: 1953 Comp., 72-16A-30, enacted by Laws 1970, ch. 26, 1; 1995, ch. 70, 7.



Section 7-10-2 - Purpose of act.

7-10-2. Purpose of act.

The purpose of the Gross Receipts Tax Registration Act is to ensure that all persons doing business with the state, whether leasing property employed in New Mexico, performing services in New Mexico or selling property in New Mexico, are registered with the department for payment of the gross receipts tax.

History: 1953 Comp., 72-16A-31, enacted by Laws 1970, ch. 26, 2; 1995, ch. 70, 8.



Section 7-10-3 - Definitions.

7-10-3. Definitions.

As used in the Gross Receipts Tax Registration Act:

A. "department" means the taxation and revenue department, the secretary of taxation and revenue or any employee of the department exercising authority lawfully delegated to that employee by the secretary;

B. "person" means any individual, estate, trust, receiver, cooperative association, club, corporation, company, firm, partnership, joint venture, syndicate or other entity; and

C. "state" means any state agency, department or office that has authority to contract in the name of the state or to make payments from state funds.

History: 1953 Comp., 72-16A-32, enacted by Laws 1970, ch. 26, 3; 1977, ch. 249, 51; 1986, ch. 20, 70; 1995, ch. 70, 9.



Section 7-10-4 - Persons doing business with the state; registration to pay the gross receipts tax required.

7-10-4. Persons doing business with the state; registration to pay the gross receipts tax required.

Any person leasing or selling property to the state or performing services for the state, as those terms are used in the Gross Receipts and Compensating Tax Act, shall be registered with the department to pay the gross receipts tax unless that person has no business location, employees or property in New Mexico and does not conduct business in New Mexico through agents or contractors.

History: 1953 Comp., 72-16A-33, enacted by Laws 1970, ch. 26, 4; 1995, ch. 70, 10.



Section 7-10-5 - Penalty for noncompliance.

7-10-5. Penalty for noncompliance.

If any person required to register under the provisions of Section 7-10-4 NMSA 1978 is not registered to pay the gross receipts tax, the state shall withhold payment of the amount due until the person has presented evidence of registration with the department to pay the gross receipts tax.

History: 1953 Comp., 72-16A-34, enacted by Laws 1970, ch. 26, 5; 1995, ch. 70, 11.






Article 11 - Railroad Car Company Tax

Section 7-11-1 - Short title.

7-11-1. Short title.

Chapter 7, Article 11 NMSA 1978 may be cited as the "Railroad Car Company Tax Act".

History: 1978 Comp., 7-11-1, enacted by Laws 1982, ch. 18, 17.



Section 7-11-2 - Definitions.

7-11-2. Definitions.

As used in the Railroad Car Company Tax Act:

A. "department" means the taxation and revenue department, the secretary of taxation and revenue or any employee of the department exercising authority lawfully delegated to that employee by the secretary;

B. "gross earnings" means the total income received from all sources by an organization from the use or operation of railway cars within the state;

C. "organization" means every foreign or domestic car or car line company, every foreign or domestic joint-stock company, every foreign or domestic mercantile company, every foreign or domestic corporation of any other class, every foreign organization classed as a New England, Massachusetts or business trust, every association for profit, every partnership and every individual who owns one or more railway cars other than a railroad company operating its own or leased lines; and

D. "railway car" means any passenger, sleeping, parlor, refrigerator, tank, observation, dining, freight or coal car.

History: 1978 Comp., 7-11-1; reenacted as 1978 Comp., 7-11-2, enacted by Laws 1982, ch. 18, 18; 1986, ch. 20, 71; 1988, ch. 95, 1.



Section 7-11-3 - Imposition of tax; tax rate; tax in lieu of property taxes.

7-11-3. Imposition of tax; tax rate; tax in lieu of property taxes.

A. There is imposed on the gross earnings of each organization for the 1996 and subsequent calendar years a tax of one and one-half percent.

B. The tax imposed in Subsection A of this section is in lieu of all property taxes on railway cars owned by an organization.

History: 1978 Comp., 7-11-3, enacted by Laws 1982, ch. 18, 19; 1987, ch. 108, 1; 1997, ch. 92, 1.



Section 7-11-4 - Situs of railway cars; gross earnings.

7-11-4. Situs of railway cars; gross earnings.

A. For the purpose of taxation, any railway car owned by an organization and used exclusively within this state or used partially within and partially without this state has situs within this state.

B. The term "gross earnings" shall be construed to mean all earnings on business beginning and ending within this state and on a proportion, based on the division of mileage in this state by the entire mileage over which business is done, of all interstate business passing through, into or out of this state.

History: 1978 Comp., 7-11-4, enacted by Laws 1982, ch. 18, 20.



Section 7-11-5 - Withholding and payment of tax; duty of railroads using or leasing cars to make reports.

7-11-5. Withholding and payment of tax; duty of railroads using or leasing cars to make reports.

Every railroad company using or leasing the railway cars of any organization, upon making payment to such organization for the use or lease of railway cars, shall withhold from such payment an amount equal to the product of the tax rate specified in Subsection A of Section 7-11-3 NMSA 1978 multiplied by the gross earnings. On or before March 1 of each year, such railroad company shall report to the department on a form prescribed by the department the amounts of such payments and the amounts withheld for the preceding calendar year. The amounts withheld shall be remitted with the report.

History: Laws 1982, ch. 18, 21; 1988, ch. 95, 2.



Section 7-11-6 - Liability of organizations.

7-11-6. Liability of organizations.

Every organization is liable for any difference between an amount equal to the product of the tax rate specified in Subsection A of Section 7-11-3 NMSA 1978 multiplied by its gross earnings and the sum of withheld taxes remitted for that organization by one or more railroad companies for that year.

History: 1978 Comp., 7-11-6, enacted by Laws 1982, ch. 18, 22; 1988, ch. 95, 3.






Article 12 - Cigarette Tax

Section 7-12-1 - Cigarette Tax Act; short title.

7-12-1. Cigarette Tax Act; short title.

Chapter 7, Article 12 NMSA 1978 may be cited as the "Cigarette Tax Act".

History: 1953 Comp., 72-14-1, enacted by Laws 1971, ch. 77, 1; 1985, ch. 25, 1.



Section 7-12-2 - Definitions.

7-12-2. Definitions.

As used in the Cigarette Tax Act:

A. "cigarette" means:

(1) any roll of tobacco or any substitute for tobacco wrapped in paper or in any substance not containing tobacco;

(2) any roll of tobacco that is wrapped in any substance containing tobacco, other than one hundred percent natural leaf tobacco, which, because of its appearance, the type of tobacco used in the filler, its packaging and labeling, or its marketing and advertising, is likely to be offered to, or purchased by, consumers as a cigarette, as described in Paragraph (1) of this subsection;

(3) bidis and kreteks; or

(4) any other roll of tobacco that is defined as a "cigarette" in Subsection D of Section 6-4-12 NMSA 1978;

B. "close of business" means that time when a business ceases to operate for the remainder of the day or 12:00 a.m., if the business is open and conducting business at 12:00 a.m.;

C. "contraband cigarettes" means cigarette packages with counterfeit stamps, counterfeit cigarettes, cigarettes that have false or fraudulent manufacturing labels, cigarettes not sold in packages of five, ten, twenty or twenty-five, cigarette packages without the tax, tax-credit or tax-exempt stamps required by the Cigarette Tax Act and cigarettes produced by a manufacturer or in a brand family not included in the directory;

D. "department" means the taxation and revenue department, the secretary of taxation and revenue or any employee of the department exercising authority lawfully delegated to that employee;

E. "directory" means a listing of tobacco product manufacturers and brand families that is developed, maintained and published by the attorney general under the Tobacco Escrow Fund Act [6-4-14 through 6-4-24 NMSA 1978];

F. "distributor" means a person licensed pursuant to the Cigarette Tax Act to sell or distribute cigarettes in New Mexico. "Distributor" does not include:

(1) a retailer;

(2) a cigarette manufacturer, export warehouse proprietor or importer with a valid permit pursuant to 26 U.S.C. 5713, if that person sells cigarettes in New Mexico only to distributors that hold valid licenses under the laws of a state or sells to an export warehouse proprietor or to another manufacturer; or

(3) a common or contract carrier transporting cigarettes pursuant to a bill of lading or freight bill, or a person who ships cigarettes through the state by a common or contract carrier pursuant to a bill of lading or freight bill;

G. "license" means a license granted pursuant to the Cigarette Tax Act that authorizes the holder to conduct business as a manufacturer or distributor of cigarettes;

H. "manufacturer" means a person that manufactures, fabricates, assembles, processes or labels a cigarette or that imports from outside the United States, directly or indirectly, a finished cigarette for sale or distribution in the United States;

I. "master settlement agreement" means the settlement agreement and related documents entered into on November 23, 1998 by the state and leading United States tobacco product manufacturers;

J. "package" means an individual pack, box or other container; "package" does not include a container that itself contains other containers, such as a carton of cigarettes;

K. "qualifying tribal cigarette tax" means an excise, privilege or similar tax at a minimum rate of:

(1) three and seventy-five hundredths cents ($.0375) per cigarette if the cigarettes are packaged in lots of twenty or twenty-five;

(2) seven and one-half cents ($.075) per cigarette if the cigarettes are packaged in lots of ten; or

(3) fifteen cents ($.15) per cigarette if the cigarettes are packaged in lots of five;

L. "retailer" means a person, whether located within or outside of New Mexico, that sells cigarettes at retail to a consumer in New Mexico and the sale is not for resale;

M. "stamp" means an adhesive label issued and authorized by the department to be affixed to cigarette packages for excise tax purposes and upon which is printed a serial number and the words "State of New Mexico" and "tobacco tax";

N. "tax stamp" means a stamp that has a specific cigarette tax value pursuant to the Cigarette Tax Act;

O. "tax-credit stamp" means a stamp that indicates the cigarette package bearing the stamp is to be or has been sold by a retailer located on land of a tribe that has imposed a qualifying tribal cigarette tax;

P. "tax-exempt stamp" means a stamp that indicates a tax-exempt status pursuant to the Cigarette Tax Act;

Q. "tribal member" means a person who is recognized by the governing body of an Indian tribe to be an enrolled member of that Indian tribe;

R. "tribe" means a federally recognized Indian nation, tribe or pueblo located wholly or partially in New Mexico, including:

(1) a political subdivision, agency or department of a tribe;

(2) an incorporated or unincorporated enterprise of a tribe, one or more tribes or a political subdivision of a tribe; or

(3) a corporation considered to be an Indian or a tribe by the federal government or the state; and

S. "tribe's land" means the reservation, pueblo grant or trust land of a tribe and property held by the United States in trust jointly for the nineteen New Mexico Indian pueblos pursuant to Public Law 95-232.

History: Laws 1943, ch. 95, 1; 1941 Comp. Supp., 76-1601; Laws 1947, ch. 84, 1; 1949, ch. 180, 1; 1953 Comp., 72-14-1; Laws 1957, ch. 28, 1; 1970, ch. 70, 1; reenacted as 1953 Comp., 72-14-2 by Laws 1971, ch. 77, 2; 1977, ch. 249, 43; 1984, ch. 51, 1; 1986, ch. 20, 72; 1995, ch. 70, 12; 2006, ch. 91, 1; 2007, ch. 182, 1; 2009, ch. 197, 11; 2010 (2nd S.S.), ch. 5, 2.



Section 7-12-3 - Excise tax on cigarettes; rates.

7-12-3. Excise tax on cigarettes; rates.

A. For the privilege of selling, giving or consuming cigarettes in New Mexico, there is levied an excise tax at the following rates for each cigarette sold, given or consumed in this state:

(1) eight and three-tenths cents ($.083) if the cigarettes are packaged in lots of twenty or twenty-five;

(2) sixteen and six-tenths cents ($.166) if the cigarettes are packaged in lots of ten; or

(3) thirty-three and two-tenths cents ($.332) if the cigarettes are packaged in lots of five.

B. The tax imposed by this section shall be referred to as the "cigarette tax".

History: Laws 1943, ch. 95, 2; 1941 Comp. Supp., 76-1602; Laws 1947, ch. 111, 1; 1949, ch. 180, 2; 1953 Comp., 72-14-2; Laws 1955, ch. 263, 1; 1961, ch. 244, 1; 1962 (S.S.), ch. 5, 1; 1968, ch. 50, 2; reenacted as 1953 Comp., 72-14-3 by Laws 1971, ch. 77, 3; 1984, ch. 52, 1; 1985, ch. 25, 1, 2, 5; 1986, ch. 13, 2; 1993, ch. 30, 19; 1993, ch. 358, 2; 1995, ch. 70, 13; 2003, ch. 341, 2; 2007, ch. 182, 2; 2010 (2nd S.S.), ch. 5, 3.



Section 7-12-3.1 - Cigarette inventory tax; imposition of tax; date payment of tax due.

7-12-3.1. Cigarette inventory tax; imposition of tax; date payment of tax due.

A. A tax that may be identified as the "cigarette inventory tax" is imposed on a distributor that has in its possession tax-exempt stamps, tax-credit stamps or tax stamps, whether or not affixed to packages of cigarettes, at the close of business on the day prior to the date on which an increase in the cigarette tax imposed by Section 7-12-3 NMSA 1978 is effective.

B. The cigarette inventory tax due from the distributor is calculated by multiplying the number of tax stamps in the distributor's possession by the increase in the excise tax. Tax-exempt stamps and tax-credit stamps are not included in the calculation to determine the amount of cigarette inventory tax to be paid by a distributor.

C. The cigarette inventory tax is to be paid to the department on or before the twenty-fifth day of the month following the month in which the increase in the cigarette tax is effective.

History: 1978 Comp., 7-12-3.1, enacted by Laws 1986, ch. 13, 3; 1995, ch. 70, 14; 2006, ch. 91, 2; 2010 (2nd S.S.), ch. 5, 4.



Section 7-12-3.2 - Cigarette inventories.

7-12-3.2. Cigarette inventories.

A. At the close of business on the day prior to any date on which the cigarette tax imposed by Section 7-12-3 NMSA 1978 is increased, each distributor shall take inventory of tax-exempt stamps, tax-credit stamps and tax stamps on hand, including stamps affixed to packages of cigarettes.

B. Each distributor shall report the total number of tax-exempt stamps, tax-credit stamps and tax stamps in inventory at the close of business on the day prior to the date on which the cigarette tax increases and pay the cigarette inventory tax due.

History: 1978 Comp., 7-12-3.2, enacted by Laws 1986, ch. 13, 4; 2006, ch. 91, 3; 2010 (2nd S.S.), ch. 5, 5.



Section 7-12-4 - Exemption.

7-12-4. Exemption.

A. Exempted from the cigarette tax are sales of cigarettes:

(1) to the United States or any agency or instrumentality thereof or the state of New Mexico or any political subdivision thereof;

(2) to a tribe, or to a tribal member licensed by the governing body of a tribe for use or sale on that tribe's land, if the tribe has in place a qualifying tribal cigarette tax; and

(3) sales that the state is prohibited from taxing by a provision of the United States constitution or the constitution of the state of New Mexico.

B. As used in this section, the term "agency or instrumentality" does not include persons who are agents or instrumentalities of the United States for a particular purpose or only when acting in a particular capacity or corporate agencies or instrumentalities.

History: Laws 1943, ch. 95, 13; 1941 Comp. Supp., 76-1613; reenacted as 1953 Comp., 72-14-4 by Laws 1971, ch. 77, 4; 1992, ch. 37, 1; 2010 (2nd S.S.), ch. 5, 6.



Section 7-12-4.1 - Cigarette tax; tribal sales; tax-credit stamps.

7-12-4.1. Cigarette tax; tribal sales; tax-credit stamps.

A. A distributor shall obtain from the department tax-credit stamps to affix to packages of cigarettes sold to a tribe or a tribal member licensed or otherwise approved by a tribe to sell cigarettes under the authority of the tribe on that tribe's land; provided that the tribe has certified to the department that the tribe has in effect a qualifying tribal cigarette tax.

B. Cigarettes sold by a tribe or tribal member bearing a tax-credit stamp shall be sold for use or sale on that tribe's land or on the land of another tribe or for use but not for resale in the state or at a location off any tribe's land.

History: Laws 2010 (2nd S.S.), ch. 5, 7.



Section 7-12-5 - Affixing stamps.

7-12-5. Affixing stamps.

A. Except as provided in Section 7-12-6 NMSA 1978, all cigarettes shall be placed in packages or containers to which a stamp shall be affixed. Only a distributor with a valid license issued pursuant to the Cigarette Tax Act may purchase or obtain unaffixed tax-exempt stamps, tax-credit stamps or tax stamps. A distributor shall not sell or provide unaffixed stamps to another distributor, manufacturer, export warehouse proprietor or importer with a valid permit pursuant to 26 U.S.C. 5713 or any other person.

B. Stamps shall be affixed by the distributor to each package of cigarettes to be sold or distributed in New Mexico within thirty days of receipt of those packages.

C. A distributor shall apply stamps only to packages of cigarettes that the distributor has received directly from another distributor or from a manufacturer or importer of cigarettes that possesses a valid and current permit pursuant to 26 U.S.C. 5713.

D. A distributor shall not affix a stamp to a package of cigarettes of a manufacturer or a brand family that is not included in the directory or sell, offer or possess for sale cigarettes of a manufacturer or brand family that is not included in the directory.

E. Packages shall contain cigarettes in lots of five, ten, twenty or twenty-five.

F. Unless the requirements of this section are waived pursuant to Section 7-12-6 NMSA 1978, a tax stamp shall be affixed to each package of cigarettes subject to the cigarette tax, a tax-credit stamp shall be affixed to each package of cigarettes subject to a qualifying tribal cigarette tax, and a tax-exempt stamp shall be affixed to each package of cigarettes not subject to the cigarette tax pursuant to Section 7-12-4 NMSA 1978.

G. A tax-exempt stamp or tax-credit stamp is not an excise tax stamp for purposes of determining units sold pursuant to Section 6-4-12 NMSA 1978.

H. Stamps shall be affixed inside the boundaries of New Mexico, unless the department has granted a license allowing a person to affix stamps outside New Mexico.

History: Laws 1943, ch. 95, 3; 1941 Comp. Supp., 76-1603; Laws 1949, ch. 180, 3; 1953 Comp., 72-14-3; reenacted as 1953 Comp., 72-14-5 by Laws 1971, ch. 77, 5; 1984, ch. 51, 2; 1988, ch. 95, 4; 2001, ch. 175, 1; 2006, ch. 91, 4; 2007, ch. 182, 3; 2009, ch. 197, 12; 2010 (2nd S.S.), ch. 5, 8.



Section 7-12-6 - Waiver of requirement that stamps be affixed.

7-12-6. Waiver of requirement that stamps be affixed.

The requirement imposed in Section 7-12-5 NMSA 1978 that stamps be affixed to packages or containers of cigarettes is waived if the cigarettes are:

A. distributed by a manufacturer pursuant to federal regulations and are exempt from tax pursuant to 26 U.S.C. 5704; and

B. not subsequently imported into New Mexico.

History: Laws 1943, ch. 95, 6; 1947, ch. 84, 4; 1949, ch. 180, 6; 1941 Comp. Supp., 76-1606; 1953 Comp., 72-14-6; Laws 1955, ch. 263, 2; 1957, ch. 166, 1; 1962 (S.S.), ch. 14, 1; 1970, ch. 70, 4; reenacted by Laws 1971, ch. 77, 6; 1984, chs. 51, 63; 1995, ch. 70, 15; 2006, ch. 91, 5; 2009, ch. 197, 13.



Section 7-12-7 - Sale of stamps; prices.

7-12-7. Sale of stamps; prices.

A. Only the department shall sell stamps. Stamps may be sold by the department only to a distributor.

B. Stamps shall display a serial number. Stamps bearing the same serial number shall not be sold to more than one distributor. The department shall keep records of the serial numbers of the stamps provided to each distributor.

C. A stamp shall be affixed to a package of cigarettes in such a manner as to clearly display the serial number at the point of sale.

D. Tax stamps shall be sold at their face value with the following discounts:

(1) fifty-five hundredths percent less than the face value of the first thirty thousand dollars ($30,000) of stamps purchased in one calendar month;

(2) forty-four hundredths percent less than the face value of the second thirty thousand dollars ($30,000) of stamps purchased in one calendar month; and

(3) twenty-seven hundredths percent less than the face value of stamps purchased in excess of sixty thousand dollars ($60,000) in one calendar month.

E. Tax-credit stamps shall be provided only to distributors and shall be provided free of charge; provided that the distributor is in full compliance with the reporting requirements of the Cigarette Tax Act and rules adopted pursuant to that act.

F. If the face value of tax stamps sold in a single sale is less than one thousand dollars ($1,000), the discount provided for in this section shall not be allowed.

G. Payment for tax stamps shall be made on or before the twenty-fifth day of the month following the month in which the sale of stamps by the department is made.

H. Tax-exempt stamps shall be provided only to distributors and shall be free of charge; provided that the distributor is in full compliance with the reporting requirements of the Cigarette Tax Act and rules adopted pursuant to that act.

History: Laws 1943, ch. 95, 5; 1941 Comp. Supp., 76-1605; Laws 1947, ch. 84, 3; 1949, ch. 180, 5; 1953 Comp., 72-14-5; Laws 1963, ch. 106, 1; 1968, ch. 50, 3; 1970, ch. 70, 3; reenacted as 1953 Comp., 72-14-7 by Laws 1971, ch. 77, 7; 1988, ch. 95, 5; 2006, ch. 89, 3; 2006, ch. 91, 6; 2010 (2nd S.S.), ch. 5, 9.



Section 7-12-8 - Redemption of stamps.

7-12-8. Redemption of stamps.

The department shall redeem unused or destroyed stamps at the price paid by the buyer, provided acceptable proof of such destruction is provided the department. It is presumed that the stamps presented for redemption were the last stamps bought in the month in which the sale of the stamps was made. If the month in which the sale was made is unknown, the amount to be paid by the department upon redemption shall be computed as if the stamps presented for redemption were the last stamps bought in the average monthly number of stamps bought during the preceding calendar year.

History: Laws 1943, ch. 95, 12; 1941 Comp. Supp., 76-1612; 1953 Comp., 72-14-12; Laws 1970, ch. 70, 6; reenacted as 1953 Comp., 72-14-8 by Laws 1971, ch. 77, 8; 1988, ch. 95, 6.



Section 7-12-9.1 - Licensing; general licensing provisions.

7-12-9.1. Licensing; general licensing provisions.

A. A person shall not engage in the manufacture or distribution of cigarettes in New Mexico without a license issued by the department.

B. The department shall issue or renew a license for a term not to exceed one year.

C. The department may charge a license fee of up to one hundred dollars ($100) for each manufacturer's or distributor's license issued or renewed.

D. An application for a license or renewal of a license shall be submitted on a form determined by the department and shall include:

(1) the name and address of the applicant and:

(a) if the applicant is a firm, partnership or association, the name and address of each of its members; or

(b) if the applicant is a corporation, the name and address of each of its officers;

(2) the address of the applicant's principal place of business and every location where the applicant's business is conducted; and

(3) any other information the department may require.

E. The department may issue a distributor's license and a manufacturer's license to the same person.

F. Persons licensed as manufacturers or distributors may sell stamped cigarettes at retail.

G. A license may not be granted, maintained or renewed if one or more of the following conditions applies to an applicant:

(1) the applicant owes five hundred dollars ($500) or more in delinquent cigarette taxes;

(2) the applicant has had a manufacturer's or distributor's license revoked by the department or any other state within the past two years;

(3) the applicant is convicted of a crime related to contraband cigarettes, stolen cigarettes or counterfeit stamps;

(4) the applicant is a manufacturer but not a participating manufacturer as defined in Section II(jj) of the master settlement agreement and the applicant is not in compliance with the provisions of Section 6-4-13 NMSA 1978 or the Tobacco Escrow Fund Act; or

(5) the applicant is a manufacturer and imports cigarettes into the United States that are in violation of 19 U.S.C. 1681a or manufactures cigarettes that do not comply with the Federal Cigarette Labeling and Advertising Act.

H. In addition to a civil or criminal penalty provided by law, upon a finding that a licensee has violated a provision of the Cigarette Tax Act or the Tobacco Escrow Fund Act [6-4-14 through 6-4-24 NMSA 1978] or a rule adopted pursuant to either act, the department may revoke or suspend the license or licenses of the licensee.

I. As used in this section, "applicant" includes a person or persons owning, directly or indirectly, in the aggregate, more than ten percent of the ownership interest in the business holding or applying for a license pursuant to the Cigarette Tax Act.

History: Laws 2006, ch. 91, 8; 2009, ch. 197, 15.



Section 7-12-9.2 - Distributor's license.

7-12-9.2. Distributor's license.

A. A person shall not distribute stamped packages of cigarettes for resale or sell stamped packages of cigarettes at wholesale without first obtaining a distributor's license from the department.

B. A person licensed to distribute cigarettes is authorized to:

(1) receive unstamped packages of cigarettes from a manufacturer or a distributor;

(2) purchase tax stamps and receive tax-exempt stamps and tax-credit stamps from the department;

(3) affix tax stamps, tax-credit stamps or tax-exempt stamps to unstamped packages of cigarettes;

(4) sell stamped packages of cigarettes to a retailer for resale or to a distributor; and

(5) sell unstamped packages of cigarettes to a person licensed to distribute cigarettes outside of New Mexico or to a distributor.

History: Laws 2006, ch. 91, 8; 2009, ch. 197, 15; 2010 (2nd S.S.), ch. 5, 10.



Section 7-12-9.3 - Manufacturer's license.

7-12-9.3. Manufacturer's license.

A. A person shall not manufacture cigarettes in New Mexico unless licensed by the department.

B. A person licensed to manufacture cigarettes in New Mexico is authorized to:

(1) manufacture, produce and package cigarettes;

(2) receive imported cigarettes;

(3) sell unstamped cigarettes to a distributor, another manufacturer or an export warehouse proprietor; and

(4) sell unstamped cigarettes outside of New Mexico.

History: Laws 2006, ch. 91, 9.



Section 7-12-9.4 - Retail sale of cigarettes.

7-12-9.4. Retail sale of cigarettes.

A retailer of cigarettes shall:

A. only obtain cigarettes for resale from a distributor;

B. only obtain stamped cigarettes;

C. not sell cigarettes at wholesale or for resale unless the retailer is also a distributor; and

D. comply with the provisions of the Cigarette Tax Act or any law or rule that applies to retailers of cigarettes.

History: Laws 2006, ch. 91, 10.



Section 7-12-10.1 - Retention of invoices and records; inspection by department.

7-12-10.1. Retention of invoices and records; inspection by department.

A. A manufacturer, distributor or retailer shall maintain copies of invoices for each of its facilities for every transaction involving a cigarette sale, purchase, transfer, receipt or consignment, except that a retailer need not retain copies of invoices for sales of cigarettes to consumers. An invoice shall show:

(1) the names and addresses of all persons involved in the transaction, including the seller, purchaser, consignor and consignee. If a transaction involves an additional facility of the same manufacturer, distributor or retailer, the invoice shall also show the address of the additional facility;

(2) the date;

(3) the price; and

(4) the quantity of each brand of cigarettes involved in each transaction.

B. Records required to be maintained pursuant to Subsection A of this section shall be preserved on the premises described in the license in a manner that ensures permanency and accessibility for inspection at reasonable hours by the department.

C. The records required to be maintained pursuant to Subsection A of this section shall be retained for a period of three years from the end of the year in which the transaction occurred, unless otherwise required by law to be retained for a longer period of time.

D. The department and the secretary of the United States department of the treasury, or a designee, may inspect the reports and records required pursuant to the Cigarette Tax Act along with any stock of cigarettes in the possession of the manufacturer, distributor or retailer. The department, at its sole discretion, may share those records and reports with law enforcement officials of the federal government, other states and international authorities.

History: Laws 2006, ch. 91, 11; 2009, ch. 197, 16.



Section 7-12-11 - Export sellers; physical segregation of cigarettes to be exported.

7-12-11. Export sellers; physical segregation of cigarettes to be exported.

A. A distributor selling and shipping cigarettes outside New Mexico may maintain unstamped packages of cigarettes on the distributor's premises if the unstamped packages to be shipped outside the state are kept in a separate part of the distributor's place of business, physically segregated from packages of cigarettes to be sold inside New Mexico and clearly identified as packages of cigarettes for shipment outside the state. If packages of cigarettes to be sold outside New Mexico are intermingled with packages of cigarettes to be sold inside New Mexico, they shall be stamped and treated for purposes of the Cigarette Tax Act as packages of cigarettes to be sold inside New Mexico.

B. Unstamped packages of cigarettes shall not be transferred by a distributor to another facility of the distributor's or to another person within New Mexico.

C. A person doing business as both a distributor and a retailer or both a distributor and a manufacturer shall maintain separate areas for stamped and unstamped packages of cigarettes.

History: 1953 Comp., 72-14-11, enacted by Laws 1971, ch. 77, 11; 2006, ch. 91, 12.



Section 7-12-12 - Shipment of unstamped cigarettes in New Mexico.

7-12-12. Shipment of unstamped cigarettes in New Mexico.

A. A person that ships unstamped packages of cigarettes into New Mexico other than to a distributor shall first file a notice of the shipment with the department.

B. A person that transports unstamped packages of cigarettes into or within New Mexico shall carry, in the transporting vehicle, invoices or equivalent documents applicable to all cigarettes in the shipment. The invoices or documents shall show:

(1) the name and address of the consignor or seller;

(2) the name and address of the consignee or purchaser; and

(3) the quantity of each brand of cigarettes transported.

C. The provisions of Subsections A and B of this section shall not apply to a common or contract carrier transporting cigarettes through New Mexico to another location pursuant to a proper bill of lading or freight bill that states the quantity, source and destination of the cigarettes.

D. The department may, by regulation, require and prescribe the contents of reports to be filed with the department by persons transporting unstamped packages of cigarettes in New Mexico.

History: 1953 Comp., 72-14-12, enacted by Laws 1971, ch. 77, 12; 1988, ch. 95, 9; 2006, ch. 91, 13.



Section 7-12-13.1 - Civil penalties.

7-12-13.1. Civil penalties.

A. Whoever knowingly fails, neglects or refuses to comply with the provisions of the Cigarette Tax Act shall be liable for, in addition to any other penalty provided in that act:

(1) for a first offense, a penalty of up to one thousand dollars ($1,000);

(2) for a second offense, a penalty of not less than one thousand five hundred dollars ($1,500) and no more than two thousand five hundred dollars ($2,500); and

(3) for a third or subsequent offense, a penalty of not less than five thousand dollars ($5,000).

B. Whoever fails to pay a tax imposed pursuant to the Cigarette Tax Act at the time the tax is due shall, in addition to any other penalty provided in that act, be liable for a penalty of five hundred percent of the tax due but unpaid.

C. Contraband cigarettes in New Mexico and the equipment used to manufacture, package or stamp them are subject to seizure, forfeiture and destruction by the department, its revenue officers or its agents or by other state or local peace officers.

D. Counterfeit stamps for use in New Mexico in the possession of any person and the equipment used to produce them are subject to seizure by the department, its revenue officers or its agents or by other state or local peace officers.

History: Laws 2006, ch. 91, 16.



Section 7-12-13.2 - Criminal offenses; criminal penalties; seizure and destruction of evidence.

7-12-13.2. Criminal offenses; criminal penalties; seizure and destruction of evidence.

A. Whoever violates a provision of the Cigarette Tax Act or a rule adopted pursuant to that act is guilty of a misdemeanor and shall be sentenced in accordance with the provisions of Section 31-19-1 NMSA 1978.

B. Whoever, with intent to defraud, fails to comply with a licensing, reporting or stamping requirement of the Cigarette Tax Act or with a licensing, reporting or stamping rule adopted pursuant to that act is guilty of a fourth degree felony and upon conviction shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

C. Whoever packages cigarettes for sale in New Mexico or whoever sells cigarettes in New Mexico, in packages of other than five, ten, twenty or twenty-five cigarettes is:

(1) for the first offense, guilty of a misdemeanor and when convicted shall be sentenced pursuant to Section 31-19-1 NMSA 1978; and

(2) for the second or subsequent offense, guilty of a fourth degree felony and when convicted shall be sentenced pursuant to Section 31-18-15 NMSA 1978.

D. Whoever purchases or otherwise knowingly obtains counterfeit stamps or whoever produces, uses or causes counterfeit stamps to be used is guilty of a fourth degree felony and upon conviction shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

E. Whoever sells or possesses for the purpose of sale contraband cigarettes is in violation of the Cigarette Tax Act and shall have the product and related equipment seized. If convicted of selling or possessing for sale contraband cigarettes, the person shall be sentenced as follows:

(1) a violation with a quantity of fewer than two cartons of contraband cigarettes, or the equivalent, is a petty misdemeanor and is punishable in accordance with the provisions of Section 31-19-1 NMSA 1978;

(2) a first violation with a quantity of two cartons or more of contraband cigarettes, or the equivalent, is a misdemeanor and is punishable in accordance with the provisions of Section 31-19-1 NMSA 1978; and

(3) a second or subsequent violation with a quantity of two cartons or more of contraband cigarettes, or the equivalent, is a fourth degree felony and is punishable by a fine not to exceed fifty thousand dollars ($50,000) or imprisonment for a definite term not to exceed eighteen months, or both, and shall also result in the revocation by the department of the manufacturer's or distributor's license, if any.

F. Contraband cigarettes or counterfeit stamps seized by the department or by a law enforcement agency shall be retained as evidence to the extent necessary. Contraband cigarettes or counterfeit stamps no longer needed as evidence shall be destroyed.

G. Prosecution for a violation of a provision of this section does not preclude prosecution under other applicable laws.

History: Laws 2006, ch. 91, 17; 2009, ch. 197, 17.



Section 7-12-15 - County and municipality recreational fund; distribution.

7-12-15. County and municipality recreational fund; distribution.

A. There is created in the state treasury a fund to be known as the "county and municipality recreational fund." At the end of each month the state treasurer shall distribute all sums remaining in the county and municipality recreational fund to each county and municipality in the state as follows:

(1) to each county in the proportion that the sales of cigarettes made within the county borders, exclusive of sales within any municipality in that county, bears to the total sales of cigarettes in the state during such month; and

(2) to each municipality in the proportion that the sales of cigarettes made within the municipality during such month bears to the total sales of cigarettes in the state for such month.

B. The funds distributed to the counties and municipalities under this section shall be used for recreational facilities and salaries of instructors and other employees necessary to the operation of such facilities. Such recreational facilities shall be for the use of all persons, and juveniles and elderly persons shall not be excluded. Each county or municipality shall establish a fund to be known as the "recreational fund" into which all moneys received from the county and municipality recreational fund shall be deposited. As used in this section, "juvenile" means every person under the age of majority and "elderly person" means every person over the age of sixty years.

History: 1953 Comp., 72-14-14.1, enacted by Laws 1968, ch. 50, 5; 1969, ch. 23, 2; 1973, ch. 138, 28.



Section 7-12-16 - County and municipal cigarette tax fund; distribution.

7-12-16. County and municipal cigarette tax fund; distribution.

A. There is created in the state treasury a fund to be known as the "county and municipal cigarette tax fund." At the end of each month the state treasurer shall distribute all sums remaining in the county and municipal cigarette tax fund to each county and municipality in the state as follows:

(1) to each county in the proportion that the sales of cigarettes made within the county borders, exclusive of the sales within any municipality in that county, bears to the total sales of cigarettes in the state during such month; and

(2) to each municipality in the proportion that the sales of cigarettes made within the municipality during such month bears to the total sales of cigarettes in the state for such month.

B. The funds so distributed to the counties and municipalities under this section shall be deposited in the general fund of such counties and municipalities; provided, the cigarette tax revenues distributed under the provision of this section shall not be earmarked or otherwise obligated under the terms or provisions of any prior law, prior local ordinance or prior bond agreement which pledges cigarette tax revenues to the payment of any principal or interest of revenue bonds issued pursuant to such prior law, prior local ordinance or prior bond agreement.

History: 1953 Comp., 72-14-14.2, enacted by Laws 1968, ch. 50, 6.



Section 7-12-17 - Reporting requirements; penalty.

7-12-17. Reporting requirements; penalty.

A. Each person who sells in New Mexico cigarettes manufactured by that person or who receives on consignment or buys cigarettes either directly from the manufacturer or from any out-of-state person for resale in New Mexico shall report to the department by the twenty-fifth day of each month that person's sales of cigarettes during the preceding month in each municipality and within that portion of each county outside of the municipalities located in that county. The department shall then advise the state treasurer of the proportion of the total sales of cigarettes for the month within each municipality and within that portion of each county outside of municipalities, including sales of cigarettes to tribes or tribal members in a county or municipality. The reports of such persons shall, upon receipt by the department, become public records.

B. Any person who sells in New Mexico cigarettes manufactured by that person or who receives on consignment or buys cigarettes for resale in New Mexico who willfully fails to render accurately the reports required by this section and any municipal or county officer who approves any expenditure or expends funds distributed from the county and municipality recreational fund for any purposes other than permitted by Section 7-12-15 NMSA 1978 is guilty of a petty misdemeanor.

C. Any tobacco product manufacturer, stamping agent or importer of cigarettes, or any officer, employee or agent of any such entity, who knowingly makes a materially false statement in any record required to be kept by the Cigarette Tax Act, or in any report or return required to be filed with the department by the Cigarette Tax Act, is guilty of a fourth degree felony.

History: Laws 1971, ch. 77, 14; 1988, ch. 95, 11; 2009, ch. 197, 18; 2010 (2nd S.S.), ch. 5, 11.



Section 7-12-18 - Reports.

7-12-18. Reports.

A. A distributor shall submit periodic reports to the department, in the manner and on the form prescribed by the department. A distributor shall submit a separate report for each of its facilities. The information in the report shall be itemized and shall clearly disclose cigarette brands, quantities and the type of stamp applied to the packages of cigarettes. A report shall include:

(1) an inventory of stamped and unstamped packages of cigarettes held for sale or distribution within New Mexico at the beginning of the reporting period;

(2) the quantity of stamped packages of cigarettes held for sale or distribution within New Mexico that were received from another person during the reporting period and the name and address of each person from whom each quantity was received;

(3) the quantity of New Mexico stamped packages of cigarettes that were distributed or shipped to another distributor or retailer within New Mexico during the reporting period and the name and address of each person to whom each quantity was distributed or shipped;

(4) the quantity of unstamped packages of cigarettes that were distributed or shipped to another distributor within New Mexico during the reporting period and the name and address of each person to whom each quantity was distributed or shipped;

(5) the quantity of New Mexico stamped packages of cigarettes that were distributed or shipped to another facility of the same distributor within New Mexico during the reporting period and the address of that facility;

(6) the quantity of stamped cigarette packages that were distributed or shipped within New Mexico to a tribe or tribal member or to instrumentalities of the federal government during the reporting period and the name and address of each person, entity or instrumentality to whom each quantity was distributed or shipped;

(7) an inventory of stamped and unstamped packages of cigarettes held for sale or distribution within New Mexico at the end of the reporting period;

(8) an inventory of stamped and unstamped packages of cigarettes for sale or distribution outside of New Mexico at the beginning of the reporting period;

(9) the quantity of packages of cigarettes held for sale or distribution outside of New Mexico that were received from another person during the reporting period and the name and address of each person from whom each quantity was received;

(10) the quantity of packages of cigarettes that were distributed or shipped outside New Mexico during the reporting period;

(11) an inventory of packages of cigarettes held for sale or distribution outside of New Mexico at the end of the reporting period;

(12) the number of each type of stamp on hand at the beginning of the reporting period;

(13) the number of each type of stamp purchased or received during the reporting period;

(14) the number of each type of stamp applied during the reporting period; and

(15) the number of each type of stamp on hand at the end of the reporting period.

B. A manufacturer shall submit periodic reports in the manner and on the form prescribed by the department. The information in the report shall be itemized to clearly disclose cigarette brands and quantities. The reports shall be provided separately with respect to each of the facilities operated by the manufacturer. A report shall contain the quantity of packages of cigarettes that were distributed or shipped:

(1) to a manufacturer, distributor or retailer within New Mexico during the reporting period and the name and address of each person to whom each quantity was distributed or shipped;

(2) to another facility within New Mexico of the same manufacturer during the reporting period and the address of the facility; and

(3) within New Mexico to a tribe or tribal member or to instrumentalities of the federal government during the reporting period and the name and address of each person, entity or instrumentality to whom each quantity was distributed or shipped.

C. The department may require additional information to be submitted. The department shall establish the reporting period, which shall be no longer than three calendar months and no shorter than one calendar month.

History: Laws 2006, ch. 91, 14; 2009, ch. 197, 19; 2010 (2nd S.S.), ch. 5, 12.



Section 7-12-19 - Intergovernmental agreements; no waiver of sovereign immunity.

7-12-19. Intergovernmental agreements; no waiver of sovereign immunity.

A. The department may enter into an intergovernmental agreement with a tribe to:

(1) enforce, administer or otherwise implement the provisions of the Cigarette Tax Act;

(2) increase the ability of the department to account for packages of cigarettes imported into, sold or transferred within and exported from the state; and

(3) provide for cooperative tax collection or tax administration of the cigarette tax.

B. Nothing in the Cigarette Tax Act shall be construed to waive or restrict the sovereign immunity of a tribe or the state.

History: Laws 2006, ch. 91, 15; 2010 (2nd S.S.), ch. 5, 13.






Article 12A - Tobacco Products Tax

Section 7-12A-1 - Short title.

7-12A-1. Short title.

Chapter 7, Article 12A NMSA 1978 may be cited as the "Tobacco Products Tax Act".

History: 1978 Comp., 7-12A-1, enacted by Laws 1986, ch. 112, 2.



Section 7-12A-2 - Definitions.

7-12A-2. Definitions.

As used in the Tobacco Products Tax Act:

A. "department" means the taxation and revenue department, the secretary or any employee of the department exercising authority lawfully delegated to that employee by the secretary;

B. "distribute" means to sell or to give;

C. "engaging in business" means carrying on or causing to be carried on any activity with the purpose of direct or indirect benefit;

D. "first purchaser" means a person engaging in business in New Mexico who manufactures tobacco products or who purchases or receives on consignment tobacco products from any person outside of New Mexico, which tobacco products are to be distributed in New Mexico in the ordinary course of business;

E. "person" means any individual, estate, trust, receiver, cooperative association, club, corporation, company, firm, partnership, joint venture, syndicate, limited liability company, limited liability partnership, other association or gas, water or electric utility owned or operated by a county or municipality or other entity of the state; "person" also means, to the extent permitted by law, a federal, state or other governmental unit or subdivision or an agency, department or instrumentality;

F. "product value" means the amount paid, net of any discounts taken and allowed, for tobacco products or, in the case of tobacco products received on consignment, the value of the tobacco products received or, in the case of tobacco products manufactured and sold in New Mexico, the proceeds from the sale by the manufacturer of the tobacco products; and

G. "tobacco product" means any product, other than cigarettes, made from or containing tobacco.

History: 1978 Comp., 7-12A-2, enacted by Laws 1986, ch. 112, 3; 1988, ch. 95, 12; 2009, ch. 197, 20.



Section 7-12A-3 - Imposition and rate of tax; denomination as "tobacco products tax"; date payment of tax due.

7-12A-3. Imposition and rate of tax; denomination as "tobacco products tax"; date payment of tax due.

A. For the manufacture or acquisition of tobacco products in New Mexico to be distributed in the ordinary course of business and for the consumption of tobacco products in New Mexico, there is imposed an excise tax at the rate of twenty-five percent of the product value of the tobacco products.

B. The tax imposed by Subsection A of this section may be referred to as the "tobacco products tax".

C. The tobacco products tax shall be paid by the first purchaser on or before the twenty-fifth day of the month following the month in which the taxable event occurs.

History: 1978 Comp., 7-12A-3, enacted by Laws 1986, ch. 112, 4; 1988, ch. 95, 13; 2009, ch. 197, 21.



Section 7-12A-4 - Exemption; tobacco products tax.

7-12A-4. Exemption; tobacco products tax.

A. Exempted from the tobacco products tax is the product value of tobacco products sold:

(1) to or by the United States or any agency or instrumentality thereof;

(2) to the governing body or any enrolled tribal member licensed by the governing body of an Indian nation, tribe or pueblo to be distributed on the reservation or pueblo grant of that Indian nation, tribe or pueblo; or

(3) the state of New Mexico or any political subdivision thereof.

B. As used in this section, the term "agency or instrumentality" does not include persons who are agents or instrumentalities of the United States for a particular purpose or only when acting in a particular capacity or corporate agencies or instrumentalities.

History: 1978 Comp., 7-12A-4, enacted by Laws 1986, ch. 112, 5; 2009, ch. 197, 22.



Section 7-12A-5 - Deduction; interstate sales.

7-12A-5. Deduction; interstate sales.

The product value of tobacco products sold and shipped or given and shipped to a person in another state may be deducted from the product value subject to the tax imposed by the Tobacco Products Tax Act; provided that the department may require the person to submit proof satisfactory to the department that the tobacco products have been sold and shipped or given and shipped to a person in another state.

History: 1978 Comp., 7-12A-5, enacted by Laws 1986, ch. 112, 6.



Section 7-12A-6 - Refund or credit of tax.

7-12A-6. Refund or credit of tax.

The department shall allow a claim for refund or credit, as provided in Sections 7-1-26 and 7-1-29 NMSA 1978, for tobacco products tax paid on tobacco products destroyed or returned to the seller by the first purchaser as spoiled or otherwise unfit for sale or consumption; provided that the department may require proof satisfactory to the department that the tobacco products have been destroyed or returned and that the person claiming the refund is the person who paid the tobacco products tax on the destroyed or returned tobacco products.

History: 1978 Comp., 7-12A-6, enacted by Laws 1986, ch. 112, 7; 1988, ch. 95, 14.



Section 7-12A-7 - Registration necessary to engage in business of selling tobacco products in New Mexico.

7-12A-7. Registration necessary to engage in business of selling tobacco products in New Mexico.

Each person engaged in the business of selling tobacco products in New Mexico shall register and comply with the provisions of Section 7-1-12 NMSA 1978. Every person selling tobacco products in New Mexico shall furnish such information as may be requested by the department concerning the person's vending machines or other places of business where tobacco products are sold.

History: 1978 Comp., 7-12A-7, enacted by Laws 1986, ch. 112, 8.



Section 7-12A-8 - Retention of invoices and records; inspection by department.

7-12A-8. Retention of invoices and records; inspection by department.

A. Each person who sells tobacco products in New Mexico for resale in New Mexico shall maintain a file of copies of the invoices of sale for three years from the end of the year the sale was made. The invoices shall indicate the date of sale of the tobacco products, quantity of tobacco products sold, the price received and the name and address of the purchaser.

B. Each person who sells tobacco products in New Mexico shall maintain a file of copies of invoices under which the person purchased tobacco products for three years from the end of the year during which tobacco products were purchased. The invoices shall indicate the date of purchase, the quantity of tobacco products purchased, the price paid and the name and address of the seller.

C. All invoices required to be kept under this section may be inspected by the department along with any stock of tobacco products in the possession of the purchaser or seller.

History: 1978 Comp., 7-12A-8, enacted by Laws 1986, ch. 112, 9; 1988, ch. 95, 15.



Section 7-12A-9 - Penalties.

7-12A-9. Penalties.

Any person selling tobacco products in New Mexico and required by the provisions of Section 7-12A-8 NMSA 1978 to retain invoices who willfully fails to retain the invoices shall, upon conviction thereof, be fined not less than fifty dollars ($50.00) or more than five hundred dollars ($500). Jurisdiction over such actions is hereby granted to the magistrate courts.

History: 1978 Comp., 7-12A-9, enacted by Laws 1986, ch. 112, 10.



Section 7-12A-10 - Prohibition.

7-12A-10. Prohibition.

The provisions of the Tobacco Products Tax Act shall not apply in any case in which New Mexico is prohibited from taxing under the constitution of New Mexico or the constitution or laws of the United States.

History: 1978 Comp., 7-12A-10, enacted by Laws 1986, ch. 112, 11.






Article 13 - Gasoline Tax

Section 7-13-1 - Gasoline tax; short title.

7-13-1. Gasoline tax; short title.

Chapter 7, Article 13 NMSA 1978 may be cited as the "Gasoline Tax Act".

History: 1953 Comp., 72-27-1, enacted by Laws 1971, ch. 207, 1; 1983, ch. 204, 1.



Section 7-13-2 - Definitions.

7-13-2. Definitions.

As used in the Gasoline Tax Act:

A. "aviation gasoline" means gasoline sold for use in aircraft propelled by engines other than turbo-prop or jet-type engines;

B. "department" means the taxation and revenue department, the secretary of taxation and revenue or any employee of the department exercising authority lawfully delegated to that employee by the secretary;

C. "distributor" means any person, not including the United States of America or any of its agencies except to the extent now or hereafter permitted by the constitution and laws thereof, who receives gasoline in this state. "Distributor" shall be construed so that a person simultaneously may be both a distributor and a retailer or importer;

D. "drip gasoline" means a combustible hydrocarbon liquid formed as a product of condensation from either associated or nonassociated natural or casing head gas and that remains a liquid at room temperature and pressure;

E. "ethanol blended fuel" means gasoline containing a minimum of ten percent by volume of denatured ethanol, of at least one hundred ninety-nine proof, exclusive of denaturants;

F. "fuel supply tank" means any tank or other receptacle in which or by which fuel may be carried and supplied to the fuel-furnishing device or apparatus of the propulsion mechanism of a motor vehicle when the tank or receptacle either contains gasoline or gasoline is delivered into it;

G. "gallon" means the quantity of liquid necessary to fill a standard United States gallon liquid measure or that same quantity adjusted to a temperature of sixty degrees fahrenheit at the election of any distributor, but a distributor shall report on the same basis for a period of at least one year;

H. "gasoline" means any flammable liquid hydrocarbon used primarily as fuel for the propulsion of motor vehicles, motorboats or aircraft except for diesel engine fuel, kerosene, liquefied petroleum gas, compressed or liquefied natural gas and products specially prepared and sold for use in aircraft propelled by turbo-prop or jet-type engines;

I. "government-licensed vehicle" means a motor vehicle lawfully displaying a registration plate, as defined in the Motor Vehicle Code [Chapter 66, Articles 1 through 8 NMSA 1978], issued by the United States or any state, identifying the motor vehicle as belonging to the United States or any of its agencies or instrumentalities or an Indian nation, tribe or pueblo or any of its political subdivisions, agencies or instrumentalities;

J. "highway" means every road, highway, thoroughfare, street or way, including toll roads, generally open to the use of the public as a matter of right for the purpose of motor vehicle travel regardless of whether it is temporarily closed for the purpose of construction, reconstruction, maintenance or repair;

K. "motor vehicle" means any self-propelled vehicle or device that is either subject to registration under Section 66-3-1 NMSA 1978 or used or that may be used on the public highways in whole or in part for the purpose of transporting persons or property and includes any connected trailer or semitrailer;

L. "person" means an individual or any other entity, including, to the extent permitted by law, any federal, state or other government or any department, agency, instrumentality or political subdivision of any federal, state or other government;

M. "rack operator" means the operator of a refinery in this state or the owner of gasoline stored at a pipeline terminal in this state;

N. "registered Indian tribal distributor" means an Indian nation, tribe or pueblo recognized by the United States whose reservation or pueblo grant lies wholly or partly in this state, a corporation or other enterprise wholly owned by that Indian nation, tribe or pueblo or a corporation or other enterprise wholly owned by one or more members of that Indian nation, tribe or pueblo that is registered with the department as a distributor pursuant to the Gasoline Tax Act; provided that the department shall register a corporation or other enterprise as an Indian tribal distributor only upon certification by the Indian nation, tribe or pueblo that the corporation or other enterprise is wholly owned by that nation, tribe or pueblo or wholly owned by one or more of its members;

O. "retailer" means a person who sells gasoline generally in quantities of thirty-five gallons or less and delivers such gasoline into the fuel supply tanks of motor vehicles. "Retailer" shall be construed so that a person simultaneously may be both a retailer and a distributor or wholesaler;

P. "secretary" means the secretary of taxation and revenue or the secretary's delegate;

Q. "taxpayer" means a person required to pay gasoline tax;

R. "unloaded" means removal of gasoline from tank cars, tank trucks, tank wagons or other types of transportation equipment into a nonmobile container at the place at which the unloading takes place; and

S. "wholesaler" means a person who is not a distributor and who sells gasoline in quantities of thirty-five gallons or more and does not deliver such gasoline into the fuel supply tanks of motor vehicles. "Wholesaler" shall be construed so that a person simultaneously may be a wholesaler and a retailer.

History: 1953 Comp., 72-27-2, enacted by Laws 1971, ch. 207, 2; 1977, ch. 249, 59; 1979, ch. 166, 5; 1983, ch. 204, 2; 1986, ch. 20, 73; 1987, ch. 46, 1; 1993, ch. 32, 1; 1997, ch. 192, 1; 1999, ch. 190, 1.



Section 7-13-2.1 - When gasoline received and by whom.

7-13-2.1. When gasoline received and by whom.

A. Gasoline that is produced, refined, manufactured, blended or compounded at a refinery in this state or stored at a pipeline terminal in this state by a person is received by that person when it is loaded there into tank cars, tank trucks, tank wagons or other types of transportation equipment, or when it is placed there into a tank or other container from which sales or deliveries not involving transportation are made; however:

(1) when gasoline is delivered at the refinery or pipeline terminal to a person registered as a distributor pursuant to the Gasoline Tax Act, then it is received there by the distributor to whom it is delivered at the time of the delivery;

(2) when gasoline is delivered at the refinery or pipeline terminal to a person not registered as a distributor pursuant to the Gasoline Tax Act for the account of a person that is registered as a distributor, it is received there by the distributor for whose account it is delivered at the time of delivery; and

(3) gasoline is not received when it is shipped from one refinery or pipeline terminal to another refinery or pipeline terminal.

B. Gasoline imported into New Mexico by any means other than in the fuel supply tank of a motor vehicle or by pipeline is received at the time and place it is imported into this state. The person who owns the gasoline at the time of importation receives the gasoline at the time and place of importation unless the gasoline is delivered to a person who is registered as a distributor pursuant to the Gasoline Tax Act, in which case the distributor is deemed to have received the gasoline at the time and place of importation.

C. Any product other than gasoline that is blended in this state to produce gasoline other than at a refinery or pipeline terminal is received by the person who is the owner of the gasoline at the time and place the blending is completed.

D. If gasoline is received within the exterior boundaries of an Indian reservation or pueblo grant and the gasoline tax is not paid with respect to the gasoline by the person receiving the gasoline within the exterior boundaries of the Indian reservation or pueblo grant, the gasoline is also received when the gasoline is transported off the reservation or pueblo grant by any means other than in the fuel supply tank of a motor vehicle. In such a case, the person who owns the gasoline immediately after the time of transportation off the reservation or pueblo grant or, if the gasoline is delivered to a person registered as a distributor pursuant to the Gasoline Tax Act, the distributor receives the gasoline at the time and place the gasoline is transported off the reservation or pueblo grant.

History: 1978 Comp., 7-13-2.1, enacted by Laws 1999, ch. 190, 2.



Section 7-13-3 - Imposition and rate of tax; denomination as "gasoline tax".

7-13-3. Imposition and rate of tax; denomination as "gasoline tax".

A. For the privilege of receiving gasoline in this state, there is imposed an excise tax at a rate provided in Subsection B of this section on each gallon of gasoline received in New Mexico.

B. The tax imposed by Subsection A of this section shall be seventeen cents ($.17) per gallon received in New Mexico.

C. The tax imposed by this section may be called the "gasoline tax".

History: 1953 Comp., 72-27-3, enacted by Laws 1971, ch. 207, 3; 1978, ch. 182, 23; 1979, ch. 166, 6; 1985, ch. 35, 1; 1987, ch. 347, 12; 1989, ch. 356, 9; 1993, ch. 32, 2; 1993, ch. 357, 9; 1994, ch. 5, 22; 1995, ch. 6, 10.



Section 7-13-3.1 - Gasoline inventory tax; imposition of tax; date payment of tax due.

7-13-3.1. Gasoline inventory tax; imposition of tax; date payment of tax due.

A. A gasoline inventory tax is imposed measured by the quantity of gallons of gasoline in the possession of a distributor or wholesaler on the day in which an increase in the excise tax imposed by Section 7-13-3 NMSA 1978 is effective. The taxable event is the existence of an inventory in the possession of a distributor or wholesaler on the day prior to the day in which an increase in the excise tax imposed by Section 7-13-3 NMSA 1978 is effective. The rate of the gasoline inventory tax to apply on each gallon of gasoline held in inventory by a distributor or wholesaler, as provided in Section 7-13-3.2 NMSA 1978, shall be the difference between the gasoline excise tax rate imposed on the day prior to the day in which the gasoline excise tax is increased subtracted from the gasoline excise tax rate imposed on the day that the gasoline excise tax rate increase is effective, expressed in cents per gallon.

B. The gasoline inventory tax is to be paid to the department on or before the twenty-fifth day of the month following the month in which the taxable event occurs.

History: 1978 Comp., 7-13-3.1, enacted by Laws 1979, ch. 166, 7; 1993, ch. 32, 3.



Section 7-13-3.2 - Gasoline inventories.

7-13-3.2. Gasoline inventories.

A. On the day prior to the day that the excise tax imposed by Section 7-13-3 NMSA 1978 is increased, each distributor, wholesaler and retailer shall take inventory of the gallons of gasoline on hand.

B. Distributors and wholesalers shall report total gallons of gasoline in inventory on the day prior to the day that an increase in the gasoline tax rate is effective and pay any tax due imposed by Section 7-13-3.1 NMSA 1978.

C. Retailers shall maintain a record of the total gallons of gasoline in inventory on the day prior to the day that an increase in the gasoline tax rate is effective and shall not increase the price of the gasoline sold until the inventory is disposed of in the ordinary course of business.

History: 1978 Comp., 7-13-3.2, enacted by Laws 1979, ch. 166, 8; 1985, ch. 35, 2; 1993, ch. 32, 4; 1994, ch. 5, 24; 1995, ch. 70, 16.



Section 7-13-3.5 - Bond required of taxpayers.

7-13-3.5. Bond required of taxpayers.

A. Except as provided in Subsection H of this section, every taxpayer shall file with the department a bond on a form approved by the attorney general with a surety company authorized by the state corporation commission [public regulation commission] to transact business in this state as a surety and upon which bond the taxpayer is the principal obligor and the state the obligee. The bond shall be conditioned upon the prompt filing of true reports and the payment by the taxpayer to the department of all taxes levied by the Gasoline Tax Act, together with all applicable penalties and interest thereon.

B. In lieu of the bond, the taxpayer may elect to file with the department cash or bonds of the United States or New Mexico or of any political subdivision of the state.

C. The total amount of the bond, cash or securities required of any taxpayer shall be fixed by the department and may be increased or reduced by the department at any time, subject to the limitations provided in this section.

D. In fixing the total amount of the bond, cash or securities required of any taxpayer required to post bond, the department shall require an equivalent in total amount to at least two times the amount of the department's estimate of the taxpayer's monthly gasoline tax, determined in such manner as the secretary may deem proper; provided, however, the total amount of bond, cash or securities required of a taxpayer shall never be less than one thousand dollars ($1,000).

E. In the event the department decides that the amount of the existing bond, cash or securities is insufficient to insure payment to this state of the amount of the gasoline tax and any penalties and interest for which the taxpayer is or may at any time become liable, then the taxpayer, upon written demand of the department mailed to the last known address of the taxpayer as shown on the records of the department, shall file an additional bond, cash or securities in the manner, form and amount determined by the department to be necessary to secure at all times the payment by the taxpayer of all taxes, penalties and interest due under the Gasoline Tax Act.

F. A surety on a bond furnished by a taxpayer as required by this section shall be released and discharged from all liability accruing on the bond after the expiration of ninety days from the date upon which the surety files with the department a written request to be released and discharged; provided, however, that such request shall not operate to release or discharge the surety from any liability already accrued or that shall accrue before the expiration of the ninety-day period, unless a new bond is filed during the ninety-day period, in which case the previous bond may be canceled as of the effective date of the new bond. On receipt of notice of such request, the department promptly shall notify the taxpayer who furnished the bond that the taxpayer, on or before the expiration of the ninety-day period, shall file with the department a new bond with a surety satisfactory to the department in the amount and form required in this section.

G. The taxpayer required to file bond with or provide cash or securities to the department in accordance with this section and who is required by another state law to file another bond with or provide cash or securities to the department may elect to file a combined bond or provide cash or securities applicable to the provisions of both this section and the other law, with the approval of the secretary. The amount of the combined bond, cash or securities shall be determined by the department, and the form of the combined bond shall be approved by the attorney general.

H. Every taxpayer who, for the twenty-four month period immediately preceding July 1, 1994, has not been a delinquent taxpayer pursuant to the Gasoline Tax Act is exempt from the requirement pursuant to this section to file a bond. A taxpayer required to file a bond pursuant to the provisions of this section who, for a twenty-four consecutive month period ending after July 1, 1994, has not been a delinquent taxpayer pursuant to the Gasoline Tax Act may request to be exempt from the requirement to file a bond beginning with the first day of the first month following the end of the twenty-four month period. If a taxpayer exempted pursuant to this subsection subsequently becomes a delinquent taxpayer under the Gasoline Tax Act, the department may terminate the exemption and require the filing of a bond in accordance with this section. If the department terminates the exemption, the termination shall not be effective any earlier than ten days after the date the department notifies the taxpayer in writing of the termination.

History: Laws 1997, ch. 192, 3.



Section 7-13-4 - Deductions; gasoline tax.

7-13-4. Deductions; gasoline tax.

In computing the gasoline tax due, the following amounts of gasoline may be deducted from the total amount of gasoline received in New Mexico during the tax period, provided satisfactory proof thereof is furnished to the department:

A. gasoline received in New Mexico, but exported from this state by a rack operator, distributor or wholesaler other than in the fuel supply tank of a motor vehicle or sold for export by a rack operator or distributor; provided that, in either case:

(1) the person exporting the gasoline is registered in or licensed by the destination state to pay that state's gasoline or equivalent fuel tax;

(2) proof is submitted that the destination state's gasoline or equivalent fuel tax has been paid or is not due with respect to the gasoline; or

(3) the destination state's gasoline or equivalent fuel tax is paid to New Mexico in accordance with the terms of an agreement entered into pursuant to Section 9-11-12 NMSA 1978 with the destination state;

B. gasoline received in New Mexico sold to the United States or an agency or instrumentality thereof for the exclusive use of the United States or an agency or instrumentality thereof. Gasoline sold to the United States includes gasoline delivered into the supply tank of a government-licensed vehicle of the United States;

C. gasoline received in New Mexico sold to an Indian nation, tribe or pueblo or a political subdivision, agency or instrumentality of that Indian nation, tribe or pueblo for the exclusive use of the Indian nation, tribe or pueblo or a political subdivision, agency or instrumentality thereof. Gasoline sold to an Indian nation, tribe or pueblo includes gasoline delivered into the supply tank of a government-licensed vehicle of the Indian nation, tribe or pueblo;

D. gasoline received in New Mexico, dyed in accordance with department regulations and used in a manner other than for propulsion of motor vehicles on the highways of this state or motorboats or activities ancillary to that propulsion;

E. gasoline received in New Mexico and sold at retail by a registered Indian tribal distributor if:

(1) the sale occurs on the Indian reservation, pueblo grant or trust land of the distributor's Indian nation, tribe or pueblo;

(2) the gasoline is placed into the fuel supply tank of a motor vehicle on that reservation, pueblo grant or trust land; and

(3) the Indian nation, tribe or pueblo has certified to the department that it has in effect an excise, privilege or similar tax on the gasoline; provided that the volume of gasoline deducted pursuant to this subsection shall be the total gallons sold in accordance with the provisions of this subsection multiplied by a fraction the numerator of which is the rate of the tribal tax certified to the department by the Indian nation, tribe or pueblo and the denominator of which is the rate of the gasoline tax imposed pursuant to the Gasoline Tax Act, but if the fraction exceeds one, it shall be one for purposes of determining the deduction;

F. gasoline received in New Mexico and sold by a registered Indian tribal distributor from a nonmobile storage container located within that distributor's Indian reservation, pueblo grant or trust land for resale outside that distributor's Indian reservation, pueblo grant or trust land; provided the department certifies that the distributor claiming the deduction sold no less than one million gallons of gasoline from a nonmobile storage container located within that distributor's Indian reservation, pueblo grant or trust land for resale outside that distributor's Indian reservation, pueblo grant or trust land during the period of May through August 1998; and provided further that the amount of gasoline deducted by a registered Indian tribal distributor pursuant to this subsection shall not exceed two million five hundred thousand gallons per month, calculated as a monthly average during the calendar year. Volumes deducted pursuant to Subsection E of this section shall not be deducted pursuant to this subsection; and

G. gasoline received in New Mexico on which New Mexico gasoline tax was paid by the out-of-state terminal at which the gasoline was loaded, provided that documentation that the gasoline was to be imported into New Mexico was provided to the terminal operator by the person receiving the fuel.

History: 1978 Comp., 7-13-4, enacted by Laws 1991, ch. 9, 32; 1997, ch. 192, 2; 1998, ch. 44, 1; 1999, ch. 190, 3; 2007, ch. 110, 1.



Section 7-13-4.4 - Additional deduction; certain retail sales on an Indian reservation, pueblo grant or trust land.

7-13-4.4. Additional deduction; certain retail sales on an Indian reservation, pueblo grant or trust land.

In computing the gasoline tax due, a person other than a registered Indian tribal distributor may deduct from the total amount of gasoline received in New Mexico during the tax period, provided satisfactory proof is provided to the department, gasoline received in New Mexico and sold at retail in New Mexico if:

A. the sale occurs on an Indian reservation, pueblo grant or trust land;

B. the gasoline is placed into the fuel supply tank of a motor vehicle on that reservation, pueblo grant or trust land;

C. the Indian nation, tribe or pueblo has certified to the department that it has in effect an excise, privilege or similar tax on gasoline; provided that the gallons of gasoline deducted pursuant to this section shall be the total gallons sold in accordance with the provisions of this section multiplied by a fraction, the numerator of which is the rate of the tribal tax certified to the department by the Indian nation, tribe or pueblo and the denominator of which is the rate of the gasoline tax imposed pursuant to the Gasoline Tax Act, but, if the fraction exceeds one, the fraction shall be deemed to be one for purposes of determining the deduction; and

D. the person is subject to and in compliance with the tax on gasoline imposed by the Indian nation, tribe or pueblo where the sale occurs.

History: 1978 Comp., 7-13-4.4, enacted by Laws 2000, ch. 50, 1.



Section 7-13-5 - Tax returns; payment of tax.

7-13-5. Tax returns; payment of tax.

Distributors shall file gasoline tax returns in form and content as prescribed by the secretary on or before the twenty-fifth day of the month following the month in which gasoline is received in New Mexico. Such returns shall be accompanied by payment of the amount of gasoline tax due. The department may require that the tax returns be provided through electronic means as long as an exception is provided for distributors with limited amounts of fuel distributed.

History: 1953 Comp., 72-27-5, enacted by Laws 1971, ch. 207, 5; 1983, ch. 204, 5; 1993, ch. 32, 6; 2005, ch. 109, 6.



Section 7-13-6 - Returns by wholesalers; exception.

7-13-6. Returns by wholesalers; exception.

Wholesalers shall file information returns in form and content as prescribed by the department on or before the twenty-fifth day of the month following the month in which gasoline is sold in New Mexico. The department may require that the information returns be provided through electronic means as long as an exception is provided for wholesalers with limited amounts of fuel sold. Sales of gasoline in quantities of thirty-five gallons or more delivered into the fuel tanks of aircraft are not wholesale sales for the purposes of this section, and information returns on such sales need not be filed with the department.

History: 1953 Comp., 72-27-6, enacted by Laws 1971, ch. 207, 6; 1977, ch. 154, 1; 1983, ch. 204, 6; 1993, ch. 32, 7; 2005, ch. 109, 7.



Section 7-13-6.1 - Returns by retailers; requirements; exception.

7-13-6.1. Returns by retailers; requirements; exception.

Retailers shall file information returns in form and content as prescribed by the department on or before the twenty-fifth day of the month following the month in which gasoline is sold in New Mexico. The department may require that the information returns be provided through electronic means if the department provides an exception from that requirement for retailers that purchase limited amounts of fuel.

History: Laws 2005, ch. 109, 4.



Section 7-13-6.2 - Returns by rack operators; requirements.

7-13-6.2. Returns by rack operators; requirements.

Rack operators shall file information returns in form and content as prescribed by the department on or before the twenty-fifth day of the month following the month in which gasoline is sold in New Mexico. The department may require that an information return be provided through electronic means if the department provides an exception from that requirement for rack operators that distribute limited amounts of fuel.

History: Laws 2005, ch. 109, 5.



Section 7-13-7 - Registration necessary to engage in business as distributor, wholesaler or retailer.

7-13-7. Registration necessary to engage in business as distributor, wholesaler or retailer.

Each person engaged in the business of selling gasoline in New Mexico as a distributor, wholesaler or retailer shall register as such under the provisions of Section 7-1-12 NMSA 1978.

History: 1953 Comp., 72-27-7, enacted by Laws 1971, ch. 207, 7; 1983, ch. 204, 7.



Section 7-13-8 - Misdemeanor for anyone other than producer, refiner or pipeline company to transport or store drip gasoline; misdemeanor to use drip gasoline in vehicle operated on highways of this state; enforcement by state police; magistrate court jurisdiction

7-13-8. Misdemeanor for anyone other than producer, refiner or pipeline company to transport or store drip gasoline; misdemeanor to use drip gasoline in vehicle operated on highways of this state; enforcement by state police; magistrate court jurisdiction.

A. Any person other than a recognized producer, refiner or pipeline company who transports or stores drip gasoline in New Mexico without having in his possession an instrument in writing issued and signed by a recognized seller of gasoline stating the names and addresses of the seller and purchaser, the date of sale and the amount sold and price paid therefor shall, upon conviction thereof, be fined not less than one hundred dollars ($100.00) nor more than one thousand dollars ($1,000) or confined in the county jail for a period of not longer than six months, or both, together with costs of prosecution.

B. Whoever uses drip gasoline in a motor vehicle operated on the highways of this state shall, upon conviction thereof, be fined not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) or confined in the county jail for a period of not longer than six months, or both, together with costs of prosecution.

C. The New Mexico state police shall have the responsibility of enforcing the provisions of this section.

D. Jurisdiction over actions brought under this section is granted to magistrate courts.

History: 1953 Comp., 72-27-8, enacted by Laws 1971, ch. 207, 8; 1974, ch. 14, 1.



Section 7-13-10 - Validation of pledges.

7-13-10. Validation of pledges.

All prior pledges of any amounts distributed to municipalities and counties pursuant to Section 64-26-19 NMSA 1953 (being Laws 1967, Chapter 170, Section 8 repealed by Laws 1971, Chapter 207, Section 16) which heretofore have been made to the payment of bonds of municipalities and counties pursuant to Sections 3-31-1, 3-33-24, 3-34-1 through 3-34-4 or 3-39-12 NMSA 1978 or any other statute, and all action of the governing bodies of such municipalities and counties preliminary to and in the authorization of such pledges are validated, ratified, approved and confirmed.

History: 1953 Comp., 72-27-9.1, enacted by Laws 1977, ch. 342, 5; 1983, ch. 204, 8.



Section 7-13-11 - Claim for refund or credit of gasoline tax paid; on gasoline destroyed by fire, accident or acts of God before retail sale; on gasoline previously received from a source other than a refiner or pipeline terminal.

7-13-11. Claim for refund or credit of gasoline tax paid; on gasoline destroyed by fire, accident or acts of God before retail sale; on gasoline previously received from a source other than a refiner or pipeline terminal.

A. Upon the submission of proof satisfactory to the department, the department shall allow a claim for refund or credit as provided in Sections 7-1-26 and 7-1-29 NMSA 1978 for tax paid on gasoline destroyed by fire, accident or acts of God while in the possession of a distributor, wholesaler or retailer.

B. Upon the submission of proof satisfactory to the department, a rack operator may submit, and the department may allow, a claim for refund of a New Mexico tax paid on gasoline previously received in New Mexico from a source other than a refiner or pipeline terminal in this state and placed in a terminal from which it will be loaded into tank cars, tank trucks, tank wagons or other types of transportation equipment.

C. No person may submit claims for refund pursuant to the provisions of this section more frequently than quarterly. No claim for refund may be submitted or allowed on less than one hundred gallons.

D. The department may prescribe the documents necessary to support a claim for refund pursuant to the provisions of this section.

History: 1953 Comp., 72-27-10, enacted by Laws 1971, ch. 207, 10; 1983, ch. 204, 9; 1993, ch. 32, 8; 2015 (1st S.S.), ch. 2, 19.



Section 7-13-12 - Manifest or bill of lading required when transporting gasoline.

7-13-12. Manifest or bill of lading required when transporting gasoline.

Every person transporting gasoline from a refinery or pipeline terminal in this state, importing gasoline into this state or exporting gasoline from this state, other than by pipeline or in the fuel supply tanks of motor vehicles, shall carry a manifest or bill of lading in form and content as prescribed by or acceptable to the department. The manifest or bill of lading shall be signed by the consignor and by every person accepting the gasoline or any part of it, with a notation as to the amount accepted. If a manifest or bill of lading is not required to be carried by the terms of this section, any person transporting gasoline without such a manifest or bill of lading shall, upon demand, furnish proof acceptable to the department that the gasoline so transported was legally acquired by a registered distributor who assumed liability for payment of the tax imposed by the Gasoline Tax Act.

History: 1953 Comp., 72-27-11, enacted by Laws 1971, ch. 207, 11; 1983, ch. 204, 10; 1993, ch. 32, 9.



Section 7-13-17 - Permit to purchase undyed gasoline for certain off-road use and to claim refund of tax.

7-13-17. Permit to purchase undyed gasoline for certain off-road use and to claim refund of tax.

A. Any person using gasoline in the operation of a clothes cleaning establishment, in stoves or other appliances burning gasoline, or operators of aircraft using aviation gasoline exclusively in the operation of aircraft, upon proper showing of the permit provided for in this section, may purchase gasoline to which dye has not been added and may claim a refund thereon under the provisions of this section.

B. Upon submission of proof satisfactory to the department that the requirements of this subsection have been met, the department shall allow a claim for refund of gasoline tax paid on gasoline purchased and used in the manner described in Subsection A of this section by holders of permits issued under this section. The individual purchases of gasoline, other than that used for aviation fuel, must have been made in quantities of fifty gallons or more. Purchasers of aviation fuel may accumulate invoices to reach the fifty gallon minimum. No claim for refund may be presented or allowed on less than one hundred gallons so purchased. The secretary may prescribe by regulation or instruction the documents necessary to support a claim for refund made pursuant to the provisions of this subsection.

C. The department shall create permits, in form and content as the secretary may prescribe, that will allow persons to purchase gasoline to which dye has not been added for the uses specified in Subsection A of this section. The secretary shall prescribe the method by which a person may apply for a permit.

D. The secretary, upon notice and after hearing, may suspend for a period of up to one year or revoke the gasoline tax refund permit of any person who makes any false statement on an application for a permit or on a claim for refund made pursuant to the provisions of this section, who uses the gasoline in a motor boat or in a vehicle registered to operate on the highways of this state or who violates any other provision of the Gasoline Tax Act.

History: Laws 1998, ch. 44, 2.



Section 7-13-18 - Dyed gasoline; permissible uses; penalties for misuse.

7-13-18. Dyed gasoline; permissible uses; penalties for misuse.

A. Gasoline distributors and wholesalers who are registered as distributors or wholesalers with the department may sell gasoline to be used other than in motor boats or in vehicles licensed to operate on the highways. These distributors and wholesalers shall mix with the gasoline an identifying dye in a manner consistent with state and federal law and regulations. The department shall furnish without charge the dye upon request. Such dyed gasoline may not be used in motor boats or in vehicles registered to be operated upon the highways of this state.

B. Any person who uses dyed gasoline in a motor boat or in a vehicle registered to be operated upon the highways of this state is liable for a civil penalty for each occurrence in an amount equal to the greater of one hundred dollars ($100) or the rate of the gasoline tax multiplied by the capacity in gallons of the fuel supply tank or tanks of the motor boat or vehicle.

History: Laws 1998, ch. 44, 3.






Article 13A - Petroleum Products Loading Fee

Section 7-13A-1 - Short title.

7-13A-1. Short title.

Chapter 7, Article 13A NMSA 1978 may be cited as the "Petroleum Products Loading Fee Act".

History: 1978 Comp., 7-13A-1, enacted by Laws 1990, ch. 124, 14.



Section 7-13A-2 - Definitions.

7-13A-2. Definitions.

As used in the Petroleum Products Loading Fee Act :

A. "department" means the taxation and revenue department, the secretary of taxation and revenue or any employee of the department exercising authority lawfully delegated to that employee by the secretary;

B. "distributor" means any person registered or required to be registered as a rack operator or distributor for purposes of the Gasoline Tax Act [Chapter 7, Article 13 NMSA 1978] and any person registered or required to be registered as a rack operator or special fuel supplier for purposes of the Special Fuels Supplier Tax Act [Chapter 7, Article 16A NMSA 1978];

C. "gallon" means the quantity of liquid necessary to fill a standard United States gallon liquid measure, which is approximately 3.785 liters, or that same quantity adjusted to a temperature of sixty degrees fahrenheit at the election of any distributor, but a distributor shall report on the same basis for a period of at least one year;

D. "load" means eight thousand gallons of petroleum product;

E. "loading" means the act of placing or causing to be placed any petroleum product that is produced, refined, manufactured, blended or compounded at a refinery in this state or stored at a pipeline terminal in this state into tank cars, tank trucks, tank wagons or other types of transportation equipment or into any tank or other container from which sales or deliveries not involving transportation are made;

F. "person" means an individual or any other legal entity, including any gas, water or electric utility owned or operated by a county, municipality or other political subdivision of the state. "Person" also means, to the extent permitted by law, any federal, state or other government or any department, agency or instrumentality of the state, county, municipality or any political subdivision thereof;

G. "petroleum product" means gasoline as defined in the Gasoline Tax Act and special fuel as defined in the Special Fuels Supplier Tax Act; and

H. "secretary" means, unless the context indicates another meaning, the secretary of taxation and revenue or the secretary's delegate; and

I. "unobligated balance of the corrective action fund" means corrective action fund equity less all known or anticipated liabilities against the fund.

History: 1978 Comp., 7-13A-2, enacted by Laws 1990, ch. 124, 15; 1995, ch. 16, 13; 1997, ch. 192, 4.



Section 7-13A-3 - Imposition and rate of fee; denomination as "petroleum products loading fee".

7-13A-3. Imposition and rate of fee; denomination as "petroleum products loading fee".

A. For the privilege of loading gasoline or special fuel from a rack at a refinery or pipeline terminal in this state into a cargo tank, there is imposed a fee on the distributor at a rate provided in Subsection C of this section on each gallon of gasoline or special fuel loaded in New Mexico on which the petroleum products loading fee has not been previously paid.

B. For the privilege of importing gasoline or special fuel into this state for resale or consumption in this state there is imposed a fee determined as provided in Subsection C of this section on each load of gasoline or special fuel imported into New Mexico for resale or consumption on which the petroleum products loading fee has not been previously paid. For the purposes of this section, "load" means eight thousand gallons of gasoline or special fuel. To determine how many loads a person is to report under the provisions of this section, the person shall divide by eight thousand the total gallons of gasoline reported for the purposes of Section 7-13-3 NMSA 1978 as adjusted under the provisions of Section 7-13-4 NMSA 1978 and the total gallons of special fuels received in New Mexico less any gallons exempted under Section 7-13A-4 NMSA 1978. Loads shall be calculated to the nearest one-hundredth of a load.

C. The fee imposed by this section is and may be referred to as the "petroleum products loading fee" and shall be one hundred fifty dollars ($150) per load or whichever of the following applies:

(1) in the event the secretary of environment certifies that the unobligated balance of the corrective action fund at the end of the prior fiscal year equals or exceeds eighteen million dollars ($18,000,000) the fee shall be set at forty dollars ($40.00) per load;

(2) in the event the secretary of environment certifies that the unobligated balance of the corrective action fund at the end of the prior fiscal year exceeds twelve million dollars ($12,000,000) but is less than eighteen million dollars ($18,000,000) the fee shall be set at eighty dollars ($80.00) per load;

(3) in the event the secretary of environment certifies that the unobligated balance of the corrective action fund at the end of the prior fiscal year exceeds six million dollars ($6,000,000) but is less than twelve million dollars ($12,000,000) the fee shall be set at one hundred twenty dollars ($120) per load; and

(4) in the event the secretary of environment certifies that the unobligated balance of the corrective action fund at the end of the prior fiscal year is less than six million dollars ($6,000,000) the fee shall be set at one hundred fifty dollars ($150) per load.

D. The amount of the petroleum products loading fee set pursuant to Paragraph (1), (2), (3) or (4) of Subsection C of this section shall be imposed on the first day of the month following expiration of ninety days after the end of the fiscal year for which the certification was made.

E. As used in this section, "unobligated balance of the corrective action fund" means corrective action fund equity less all known or anticipated liabilities against the fund."

History: 1978 Comp., 7-13A-3, enacted by Laws 1990, ch. 124, 16; 1996, ch. 82, 2.



Section 7-13A-4 - Exemptions.

7-13A-4. Exemptions.

A. Petroleum products that are either loaded into cargo tanks in New Mexico and exported for resale and consumption outside of New Mexico or are imported into New Mexico and subsequently exported for resale and consumption outside of New Mexico are exempt from the imposition of the petroleum products loading fee.

B. Petroleum products sold to the United States or any agency or instrumentality thereof for the exclusive use of the United States or any agency or instrumentality thereof are exempt from the imposition of the petroleum products loading fee.

History: 1978 Comp., 7-13A-4, enacted by Laws 1991, ch. 9, 34.



Section 7-13A-5 - Deduction; gasoline or special fuels returned; biodiesel for subsequent blending or resale by a rack operator.

7-13A-5. Deduction; gasoline or special fuels returned; biodiesel for subsequent blending or resale by a rack operator.

A. Refunds and allowances made to buyers for gasoline or special fuels returned to the refiner, pipeline terminal operator or distributor or amounts of gasoline or special fuels, the payment for which has not been collected and has been determined to be uncollectible pursuant to provisions of regulations issued by the secretary may be deducted from gallons used to determine loads for the purposes of calculating the petroleum products loading fee. If such a payment is subsequently collected, the gallons represented shall be included in determining loads. The deduction under the provisions of this section shall not be allowed if the petroleum products loading fee has not been paid previously on the petroleum products that were returned to the seller or the sale of which created an uncollectible debt.

B. Biodiesel, as defined in the Special Fuels Supplier Tax Act [Chapter 7, Article 16A NMSA 1978], loaded in or imported into New Mexico and delivered to a rack operator for subsequent blending or resale by a rack operator may be deducted from gallons used to determine loads for the purposes of calculating the petroleum products loading fee.

C. A taxpayer that deducts an amount of biodiesel pursuant to Subsection B of this section shall report the deducted amount separately with the taxpayer's return in a manner prescribed by the department.

D. The department shall calculate the aggregate amount, in dollars, of the difference between the amount of the petroleum products loading fee that would have been collected in a fiscal year if not for the deduction allowed pursuant to Subsection B of this section and the amount of the petroleum products loading fee actually collected. The department shall compile an annual report that includes the aggregate amount, the number of taxpayers that deducted an amount of biodiesel pursuant to Subsection B of this section and any other information necessary to evaluate the deduction. Beginning in 2019 and every five years thereafter, the department shall compile and present the annual reports to the revenue stabilization and tax policy committee and the legislative finance committee with an analysis of the costs and benefits to the state of the deduction.

E. For purposes of this section, "rack operator" means the operator of a refinery in this state or the owner of special fuel stored at a pipeline terminal in this state.

History: 1978 Comp., 7-13A-5, enacted by Laws 1990, ch. 124, 18; 2014, ch. 18, 1.



Section 7-13A-6 - Fee returns; payment of fee.

7-13A-6. Fee returns; payment of fee.

Any person who either loads gasoline or special fuel in New Mexico and any person who imports gasoline or special fuel into New Mexico for resale or consumption in New Mexico shall file petroleum products loading fee returns in form and content as prescribed by the secretary on or before the twenty-fifth day of the month following the month in which petroleum products are either loaded in New Mexico or imported into New Mexico. Such returns shall be accompanied by payment of the amount of the petroleum products loading fee due.

History: 1978 Comp., 7-13A-6, enacted by Laws 1990, ch. 124, 19.



Section 7-13A-7 - Claim for refund of petroleum products loading fee on products previously loaded from a source other than a refiner or pipeline terminal.

7-13A-7. Claim for refund of petroleum products loading fee on products previously loaded from a source other than a refiner or pipeline terminal.

A. Upon the submission of proof satisfactory to the department, a distributor may claim, and the department may allow, a claim for refund of the petroleum products loading fee paid on petroleum products previously loaded in New Mexico from a source other than a refiner or pipeline terminal in this state and placed in a terminal from which it will be loaded into tank cars, tank trucks, tank wagons or other types of transportation equipment.

B. No person may submit claims for refund pursuant to this section more frequently than quarterly. No claim for refund may be submitted or allowed on less than one hundred gallons.

C. The department may prescribe the documents necessary to support a claim for refund pursuant to the provisions of this section.

History: Laws 2015 (1st S.S.), ch. 2, 20.






Article 14 - Motor Vehicle Excise Tax

Section 7-14-1 - Short title.

7-14-1. Short title.

Chapter 7, Article 14 NMSA 1978 may be cited as the "Motor Vehicle Excise Tax Act".

History: 1978 Comp., 7-14-1, enacted by Laws 1988, ch. 73, 11.



Section 7-14-2 - Definitions.

7-14-2. Definitions.

As used in the Motor Vehicle Excise Tax Act:

A. "department" means the taxation and revenue department, the secretary of taxation and revenue or an employee of that department exercising authority lawfully delegated to that employee by the secretary;

B. "manufactured home" means a structure that exceeds either a width of eight feet or a length of thirty-two feet, when equipped for the road;

C. "motor vehicle" means every vehicle which is self-propelled and every vehicle which is propelled by electric power obtained from batteries or from overhead trolley wires but not operated upon rails;

D. "person" means any individual, estate, trust, receiver, cooperative association, club, corporation, company, firm, partnership, joint venture or syndicate; "person" also means, to the extent permitted by law, any federal, state or other governmental unit or subdivision or an agency, department or instrumentality thereof;

E. "secretary" means the secretary of taxation and revenue or the secretary's delegate;

F. "tax" means the motor vehicle excise tax imposed under the Motor Vehicle Excise Tax Act; and

G. "vehicle" means every device in, upon or by which any person or property is or may be transported or drawn upon a highway, including any frame, chassis or body of any vehicle or motor vehicle, except devices moved by human power or used exclusively upon stationary rails or tracks.

History: 1978 Comp., 7-14-2, enacted by Laws 1988, ch. 73, 12.



Section 7-14-3 - Imposition of motor vehicle excise tax.

7-14-3. Imposition of motor vehicle excise tax.

An excise tax, subject to the credit provided by Section 7-14-7.l, is imposed upon the sale in this state of every vehicle, except as otherwise provided in Section 7-14-7.1 NMSA 1978 and manufactured homes, required under the Motor Vehicle Code [Chapter 66, Articles 1 through 8 NMSA 1978] to be registered in this state. To prevent evasion of the excise tax imposed by the Motor Vehicle Excise Tax Act and the duty to collect it, it is presumed that the issuance of every original and subsequent certificate of title for vehicles of a type required to be registered under the provisions of the Motor Vehicle Code constitutes a sale for tax purposes, unless specifically exempted by the Motor Vehicle Excise Tax Act or unless there is shown proof satisfactory to the department that the vehicle for which the certificate of title is sought came into the possession of the applicant as a voluntary transfer without consideration or as a transfer by operation of law. The excise tax imposed by this section shall be known as the "motor vehicle excise tax".

History: 1978 Comp., 7-14-3, enacted by Laws 1988, ch. 73, 13; 1991, ch. 197, 3.



Section 7-14-4 - Determination of amount of motor vehicle excise tax.

7-14-4. Determination of amount of motor vehicle excise tax.

The rate of the motor vehicle excise tax is three percent and is applied to the price paid for the vehicle. If the price paid does not represent the value of the vehicle in the condition that existed at the time it was acquired, the tax rate shall be applied to the reasonable value of the vehicle in such condition at such time. However, allowances granted for vehicle trade-ins may be deducted from the price paid or the reasonable value of the vehicle purchased.

History: 1978 Comp., 7-14-4, enacted by Laws 1988, ch. 73, 14.



Section 7-14-5 - Time of payment of tax.

7-14-5. Time of payment of tax.

The tax shall be paid to the department by the applicant for the certificate of title at the time of application for issuance of the certificate.

History: 1978 Comp., 7-14-5, enacted by Laws 1988, ch. 73, 15.



Section 7-14-6 - Exemptions from tax.

7-14-6. Exemptions from tax.

A. A person who acquires a vehicle out of state thirty or more days before establishing a domicile in this state is exempt from the tax if the vehicle was acquired for personal use.

B. A person applying for a certificate of title for a vehicle registered in another state is exempt from the tax if the person has previously registered and titled the vehicle in New Mexico and has owned the vehicle continuously since that time.

C. A vehicle with a certificate of title owned by this state or any political subdivision is exempt from the tax.

D. A person is exempt from the tax if the person has a disability at the time the person purchases a vehicle and can prove to the motor vehicle division of the department or its agent that modifications have been made to the vehicle that are:

(1) due to that person's disability; and

(2) necessary to enable that person to drive that vehicle or be transported in that vehicle.

E. A person is exempt from the tax if the person is a bona fide resident of New Mexico who served in the armed forces of the United States and who suffered, while serving in the armed forces or from a service-connected cause, the loss or complete and total loss of use of:

(1) one or both legs at or above the ankle; or

(2) one or both arms at or above the wrist.

F. A person who acquires a vehicle for subsequent lease shall be exempt from the tax if:

(1) the person does not use the vehicle in any manner other than holding it for lease or sale or leasing or selling it in the ordinary course of business;

(2) the lease is for a term of more than six months;

(3) the receipts from the subsequent lease are subject to the gross receipts tax; and

(4) the vehicle does not have a gross vehicle weight of over twenty-six thousand pounds.

G. From July 1, 2004 through June 30, 2009, vehicles that are gasoline-electric hybrid vehicles with a United States environmental protection agency fuel economy rating of at least twenty-seven and one-half miles per gallon are eligible for a one-time exemption from the tax at the time of the issuance of the original certificate of title for the vehicle.

History: 1978 Comp., 7-14-6, enacted by Laws 1988, ch. 73, 16; 1990, ch. 24, 1; 1994, ch. 139, 1; 2004, ch. 66, 3; 2007, ch. 319, 1.



Section 7-14-7 - Credit against tax.

7-14-7. Credit against tax.

If a vehicle has been acquired through an out-of-state transaction upon which a gross receipts, sales, compensating or similar tax was levied by another state or political subdivision thereof, the amount of the tax paid may be credited against the tax due this state on the same vehicle.

History: 1978 Comp., 7-14-7, enacted by Laws 1988, ch. 73, 17.



Section 7-14-7.1 - Credit; vehicles used for short-term leasing; requirements; reports.

7-14-7.1. Credit; vehicles used for short-term leasing; requirements; reports.

A. Upon application of the owner, the secretary shall suspend payment of the tax and issue a certificate of title without payment of the tax for any vehicle the leasing of which is subject to the Leased Vehicle Gross Receipts Tax Act [Chapter 7, Article 14A NMSA 1978], if:

(1) the vehicle is acquired by the owner on or after July 1, 1991;

(2) the vehicle is required to be registered in this state;

(3) the owner presents proof satisfactory to the secretary that the owner is registered with the department to pay the leased vehicle gross receipts tax; and

(4) the owner declares that the vehicle for which issuance of a certificate of title is being applied will be part of a vehicle fleet of at least five vehicles, will be used primarily as a short-term rental vehicle and that each period of rental or lease will not exceed six months.

B. If an owner has paid the motor vehicle excise tax after July 1, 1991 with respect to a vehicle that qualifies for suspension of the motor vehicle excise tax pursuant to Subsection A of this section, the owner may apply for a refund of the motor vehicle excise tax paid, but the application for refund must be made within one year of the date certificate of title was issued to the owner for the vehicle. If application is made after that time, the claim for refund is not timely and the motor vehicle excise tax paid shall not be refunded.

C. On or before the twenty-fifth day of the month following the close of the calendar year, the owner shall submit to the department in a form prescribed by the secretary a report indicating the total collections of leased vehicle gross receipts tax collected in lieu of the tax. The report shall also indicate the amount of tax that would have been paid in the state of New Mexico for the preceding calendar year.

D. If the total amount of leased vehicle gross receipts tax is less than the amount of tax that would have been collected, the owner shall pay the difference to the department at the time of filing the report required by Subsection B of this section.

E. Once the total amount of leased vehicle gross receipts tax credited with respect to a vehicle for which payment of the motor vehicle excise tax is suspended pursuant to Subsection A of this section equals or exceeds the amount of motor vehicle excise tax due on that vehicle, or the owner has paid the difference pursuant to Subsection D of this section, the secretary shall cause the records of the department to indicate that the motor vehicle excise tax due with respect to that vehicle is paid in full and that payment is no longer suspended.

History: 1978 Comp., 7-14-7.1, enacted by Laws 1991, ch. 197, 4; 1993, ch. 347, 1; 1994, ch. 104, 1.



Section 7-14-8 - Imposition of penalty for failure to make timely application.

7-14-8. Imposition of penalty for failure to make timely application.

A penalty of fifty percent of the tax is imposed on any person who is:

A. domiciled in this state and accepts transfer in this state, but fails to apply for a certificate of title within ninety days of the date on which ownership of the vehicle was transferred to the person; or

B. domiciled in this state but accepts transfer outside this state and fails to apply for a certificate of title within ninety days of the date on which the vehicle is brought into this state.

History: 1978 Comp., 7-14-8, enacted by Laws 1988, ch. 73, 18.



Section 7-14-9 - Refunds; procedures.

7-14-9. Refunds; procedures.

A. If any person believes that the person has made payment of any motor vehicle excise tax in excess of that for which the person was liable or has been denied any credit against motor vehicle excise tax, that person may claim a refund by directing to the secretary a claim for refund in accordance with the provisions of Section 7-1-26 NMSA 1978.

B. The department may authorize refunds of the motor vehicle excise tax in accordance with the provisions of Section 7-1-29 NMSA 1978.

History: 1978 Comp., 7-14-9, enacted by Laws 1988, ch. 73, 19; 1993, ch. 347, 2.



Section 7-14-9.1 - Protests.

7-14-9.1. Protests.

A. Any person upon whom a penalty is imposed by the Motor Vehicle Excise Tax Act may protest the imposition of the penalty in accordance with the provisions of Sections 7-1-24 and 7-1-25 NMSA 1978.

B. Any person whose claim for refund of motor vehicle excise tax is denied in whole or in part may protest the denial in accordance with the provisions of Sections 7-1-24 and 7-1-25 NMSA 1978.

History: Laws 1993, ch. 347, 4.



Section 7-14-9.2 - Penalties for failure to submit report or to pay; interest.

7-14-9.2. Penalties for failure to submit report or to pay; interest.

A. Any person required to submit the report required by Subsection C of Section 7-14-7.1 NMSA 1978 who does not file the report in the manner and by the date required shall pay a penalty in an amount equal to five percent of the total amount of tax suspended pursuant to Subsection A of Section 7-14-7.1 NMSA 1978 for vehicles required to be included in the report.

B. Any person required to pay any amount pursuant to Subsection D of Section 7-14-7.1 NMSA 1978 who fails to pay the amount by the date required is liable for penalty in an amount equal to the greater of five dollars ($5.00) or two percent per month or any fraction of a month from the date the amount was due multiplied by the amount of tax due but not paid, not to exceed a maximum of ten percent of the tax due but not paid.

C. If any person required to pay any amount pursuant to Subsection D of Section 7-14-7.1 NMSA 1978 fails to pay the amount by the date required, interest shall be paid to the state on such amount in accordance with the provisions of Section 7-1-67 NMSA 1978.

History: Laws 1993, ch. 347, 5; 1994, ch. 104, 2.



Section 7-14-10 - Distribution of proceeds.

7-14-10. Distribution of proceeds.

The receipts from the tax and any associated interest and penalties shall be deposited in the "motor vehicle suspense fund", hereby created in the state treasury. As of the end of each month, the net receipts attributable to the tax and associated penalties and interest shall be distributed to the general fund.

History: 1978 Comp., 7-14-10, enacted by Laws 1988, ch. 73, 20; 1991, ch. 9, 35; 1993, ch. 347, 3; 1994, ch. 5, 25.



Section 7-14-11 - Administration by department; authority of department.

7-14-11. Administration by department; authority of department.

A. The department has the authority and duty to administer the Motor Vehicle Excise Tax Act and to impose, collect and enforce the motor vehicle excise tax.

B. The department has the authority to interpret the provisions of the Motor Vehicle Excise Tax Act and to promulgate regulations with respect to that act. The extent to which regulations will have retroactive effect shall be stated and, if no such statement is made, they will be applied prospectively only.

History: 1978 Comp., 7-14-11, enacted by Laws 1988, ch. 73, 21.






Article 14A - Leased Vehicle Gross Receipts Tax

Section 7-14A-1 - Short title.

7-14A-1. Short title.

Chapter 7, Article 14A NMSA 1978 may be cited as the "Leased Vehicle Gross Receipts Tax Act".

History: Laws 1991, ch. 197, 5; 1993, ch. 30, 20.



Section 7-14A-2 - Definitions.

7-14A-2. Definitions.

As used in the Leased Vehicle Gross Receipts Tax Act:

A. "department" means the taxation and revenue department, the secretary of taxation and revenue or any employee of the department exercising authority lawfully delegated to that employee by the secretary;

B. "engaging in business" means carrying on or causing to be carried on the leasing of vehicles with the purpose of direct or indirect benefit;

C. "gross receipts" means the total amount of money or the value of other consideration received from leasing vehicles used in New Mexico, but excludes cash discounts allowed and taken, leased vehicle gross receipts tax payable on transactions for the reporting period, gross receipts tax payable pursuant to the Gross Receipts and Compensating Tax Act [Chapter 7, Article 9 NMSA 1978] on transactions for the reporting period and taxes imposed pursuant to the provisions of any local option gross receipts tax, as that term is defined in the Tax Administration Act [Chapter 7, Article 1 NMSA 1978], that is payable on transactions for the reporting period and any type of time-price differential. Also excluded from "gross receipts" are any gross receipts or sales taxes imposed by an Indian nation, tribe or pueblo, provided that the tax is approved, if approval is required by federal law or regulation, by the secretary of the interior of the United States, and provided further that the gross receipts or sales tax imposed by the Indian nation, tribe or pueblo provides a reciprocal exclusion for gross receipts, sales or gross receipts-based excise taxes imposed by the state or its political subdivisions. In an exchange in which the money or other consideration received does not represent the value of the lease of the vehicle, "gross receipts" means the reasonable value of the lease of the vehicle. When the leasing of vehicles is made under a leasing contract, the seller or lessor may elect to treat all receipts under those contracts as gross receipts as and when the payments are actually received. "Gross receipts" also includes amounts paid by members of any cooperative association or similar organization for the lease of vehicles by that organization;

D. "leasing" means any arrangement whereby, for a consideration, a vehicle without a driver furnished by the lessor or owner is employed for or by any person other than the owner of the vehicle for a period of not more than six months;

E. "person" means any individual, estate, trust, receiver, cooperative association, club, corporation, company, firm, partnership, joint venture, syndicate or other entity; and

F. "vehicle" means a passenger automobile designed to accommodate six or fewer adlt [adult] human beings that is part of a fleet of five or more passenger automobiles owned by the same person.

History: Laws 1991, ch. 197, 6; 1995, ch. 70, 17.



Section 7-14A-3 - Imposition and rate of tax; denomination as "leased vehicle gross receipts tax".

7-14A-3. Imposition and rate of tax; denomination as "leased vehicle gross receipts tax".

A. For the privilege of engaging in business, an excise tax equal to five percent of gross receipts is imposed on any person engaging in business in New Mexico.

B. The tax imposed by this section shall be referred to as the "leased vehicle gross receipts tax".

History: Laws 1991, ch. 197, 7.



Section 7-14A-3.1 - Imposition and rate; leased vehicle surcharge.

7-14A-3.1. Imposition and rate; leased vehicle surcharge.

A. Except as provided in Subsection B of this section, there is imposed a surcharge on the leasing of a vehicle to another person by a person engaging in business in New Mexico if the lease is subject to the leased vehicle gross receipts tax. The amount of this surcharge is two dollars ($2.00) for each day the vehicle is leased by the person. The surcharge may be referred to as the "leased vehicle surcharge".

B. The leased vehicle surcharge imposed in Subsection A of this section shall not apply to the lease of a temporary replacement vehicle if the lessee signs a statement that the temporary replacement vehicle is to be used as a replacement for another vehicle that is being repaired, serviced or replaced. For the purposes of this section, "temporary replacement vehicle" means a vehicle that is:

(1) used by an individual in place of another vehicle that is unavailable for use by the individual due to loss, damage, mechanical breakdown or need for servicing; and

(2) leased temporarily by or on behalf of the individual or loaned temporarily to the individual by a vehicle repair facility or dealer while the other vehicle is being repaired, serviced or replaced.

History: Laws 1993, ch. 359, 1; 2007, ch. 172, 22.



Section 7-14A-4 - Presumption of taxability.

7-14A-4. Presumption of taxability.

To prevent evasion of the leased vehicle gross receipts tax and the leased vehicle surcharge and to aid in their administration, it is presumed that all receipts of a person engaging in business are subject to the leased vehicle gross receipts tax and that all vehicles leased by that person are subject to the leased vehicle surcharge.

History: Laws 1991, ch. 197, 8; 1993, ch. 359, 2.



Section 7-14A-5 - Separately stating the leased vehicle gross receipts tax.

7-14A-5. Separately stating the leased vehicle gross receipts tax.

When the leased vehicle gross receipts tax is stated separately on the books of the lessor and if the total amount of tax that is stated separately on transactions reportable within one reporting period is in excess of the amount of leased vehicle gross receipts tax otherwise payable on the transactions on which the tax was separately stated, the excess amount of tax stated on the transactions within that reporting period shall be included in gross receipts.

History: Laws 1991, ch. 197, 9.



Section 7-14A-6 - Date payment due.

7-14A-6. Date payment due.

The tax and the surcharge imposed by the Leased Vehicle Gross Receipts Tax Act are to be paid on or before the twenty-fifth day of the month following the month in which the taxable event occurs.

History: Laws 1991, ch. 197, 10; 1993, ch. 359, 3.



Section 7-14A-7 - Deduction; transactions in interstate commerce.

7-14A-7. Deduction; transactions in interstate commerce.

Receipts from transactions in interstate commerce may be deducted from gross receipts to the extent that the imposition of the leased vehicle gross receipts tax would be unlawful under the United States constitution.

History: Laws 1991, ch. 197, 11.



Section 7-14A-8 - Deduction; trade-in allowance.

7-14A-8. Deduction; trade-in allowance.

Receipts represented by allowances granted for vehicle trade-ins may be deducted from gross receipts.

History: Laws 1991, ch. 197, 12.



Section 7-14A-9 - Exemption; vehicles titled before July 1, 1991.

7-14A-9. Exemption; vehicles titled before July 1, 1991.

The receipts from the leasing by the owner of vehicles that were acquired by the owner prior to July 1, 1991 and with respect to which the excise tax pursuant to Section 7-14-3 NMSA 1978 was paid and a certificate of title issued prior to July 1, 1991 are exempt from the tax imposed by Section 7 [7-14A-3 NMSA 1978] of this act.

History: Laws 1991, ch. 197, 13.



Section 7-14A-10 - Distribution of proceeds.

7-14A-10. Distribution of proceeds.

At the end of each month, the net receipts attributable to the leased vehicle gross receipts tax and any associated penalties and interest shall be distributed as follows:

A. one-fourth to the local governments road fund; and

B. three-fourths to the highway infrastructure fund.

History: Laws 1991, ch. 197, 14; 1999 (1st S.S.), ch. 9, 1.



Section 7-14A-11 - Administration.

7-14A-11. Administration.

A. The department shall interpret the provisions of the Leased Vehicle Gross Receipts Tax Act.

B. The department shall administer and enforce the collection of the leased vehicle gross receipts tax and the leased vehicle surcharge, and the Tax Administration Act applies to the administration and enforcement of the tax and the surcharge.

History: Laws 1991, ch. 197, 15; 1993, ch. 359, 4.






Article 15 - Trip Tax

Section 7-15-1 - Recompiled.

7-15-1. Recompiled.



Section 7-15-1.1 - Short title.

7-15-1.1. Short title.

Chapter 7, Article 15 NMSA 1978 may be cited as the "Trip Tax Act".

History: 1978 Comp., 7-15-1.1, enacted by Laws 1988, ch. 73, 22.



Section 7-15-2.1 - Definitions.

7-15-2.1. Definitions.

As used in the Trip Tax Act:

A. "combination gross vehicle weight" means the sum total of the gross vehicle weights of all units of a combination;

B. "commercial motor carrier vehicle" means any motor vehicle with a gross weight of twelve thousand pounds or more used or reserved for use in the transportation of persons, property or merchandise for hire, compensation or profit or in the furtherance of a commercial enterprise or any vehicle used or maintained primarily for the transportation of property or merchandise or for drawing other vehicles so used or maintained;

C. "department" means the department of public safety, the secretary of public safety and any employee of that department exercising authority lawfully delegated to that employee by the secretary;

D. "gross vehicle weight" means the weight of a vehicle without load, plus the weight of any load thereon;

E. "motor vehicle" means every vehicle which is self-propelled and every vehicle which is propelled by electric power obtained from batteries or from overhead trolley wires, but not operated upon rails;

F. "registrant" means the person who has registered the vehicle pursuant to the laws of this state or another state;

G. "trip tax" means the use fee imposed under the Trip Tax Act; and

H. "vehicle" means every device in, upon or by which any person or property is or may be transported or drawn upon a highway, including any frame, chassis or body of any vehicle or motor vehicle, except devices moved by human power or used exclusively upon stationary rails or tracks.

History: 1978 Comp., 7-15-2.1, enacted by Laws 1988, ch. 73, 23; 1998 (1st S.S.), ch. 10, 1.



Section 7-15-3.1 - Trip tax; computation.

7-15-3.1. Trip tax; computation.

A. For the purpose of providing funds for the construction, maintenance, repair and reconstruction of this state's public highways, a use fee, to be known as the "trip tax", is imposed in lieu of registration fees and the weight distance tax on the registrant, owner or operator of any foreign-based commercial motor carrier vehicle that is:

(1) not registered in this state under interstate registration;

(2) not registered in this state under proportional registration;

(3) not subject to a valid reciprocity agreement;

(4) not registered as a foreign commercial motor carrier vehicle under short-term registration;

(5) not registered under an allocation of one-way rental fleet vehicles; and

(6) not exempted from registration and the payment of any registration fees and not exempted from the payment of the trip tax under Section 65-5-3 NMSA 1978.

B. Except as provided otherwise in Subsections C and D of this section, the trip tax shall be computed as follows:

(1) when the gross vehicle weight or combination gross vehicle weight exceeds twelve thousand pounds but does not exceed twenty-six thousand pounds, seven cents ($.07) a mile for mileage to be traveled on the public highways within New Mexico, measured from the point of entering the state to the point of destination or place of leaving the state;

(2) when the gross vehicle weight or combination gross vehicle weight exceeds twenty-six thousand pounds and does not exceed fifty-four thousand pounds, twelve cents ($.12) a mile for mileage to be traveled on the public highways within New Mexico, measured from the point of entering the state to the point of destination or place of leaving the state;

(3) when the gross vehicle weight or combination gross vehicle weight exceeds fifty-four thousand pounds and does not exceed seventy-two thousand pounds, fifteen cents ($.15) a mile for mileage to be traveled on the public highways within New Mexico, measured from the point of entering the state to the point of destination or place of leaving the state; and

(4) when the gross vehicle weight or combination gross vehicle weight exceeds seventy-two thousand pounds, sixteen cents ($.16) a mile for mileage to be traveled on the public highways within New Mexico, measured from the point of entering the state to the point of destination or place of leaving the state.

C. The department, by regulation, shall establish a procedure for the issuance of prepaid trip permits for:

(1) trips by a single vehicle or a fleet of vehicles for the purpose of:

(a) custom harvesting operations; or

(b) the transportation of goods or passengers between the state and Mexico; or

(2) any vehicle that is unable to declare at the time of entering the state the point of destination or place of leaving the state.

D. Prepaid trip permits established pursuant to Subsection C of this section shall be sold in increments of no less than fifty dollars ($50.00). Any portion not used prior to one year from the date of issuance shall not be refundable. Prepaid trip permits shall not be transferable between a registrant, owner or operator and another registrant, owner or operator. Charges against the prepaid trip permit shall be based on the computations specified in Subsection B of this section.

History: 1941 Comp., 68-1531, enacted by Laws 1943, ch. 125, 12; 1953 Comp., 64-30-12; Laws 1972, ch. 7, 30; 1980, ch. 59, 1; 1987, ch. 347, 13; 1978 Comp., 7-15-1, recompiled as 1978 Comp., 7-15-3.1 by Laws 1988, ch. 73, 24; 1993, ch. 30, 21; 1994, ch. 49, 1; 2005, ch. 258, 1.



Section 7-15-3.2 - Exemption from tax.

7-15-3.2. Exemption from tax.

Exempted from imposition of the trip tax is the use of the highways of this state by commercial motor carrier vehicles while operating exclusively within ten miles of a border with Mexico in conjunction with crossing the border with Mexico.

History: Laws 2006, ch. 44, 1.



Section 7-15-4 - Interest; penalties.

7-15-4. Interest; penalties.

A. If any trip tax is not paid when due, interest shall be paid to the state on such amount from the date on which the trip tax becomes due until it is paid. Interest shall be due to the state at the rate of fifteen percent a year, computed at the rate of one and one-quarter percent per month or any fraction thereof, except that, if the amount of interest due at the time payment is made is less than one dollar ($1.00), then no interest shall be due. Nothing in this subsection shall be construed to impose interest on interest or interest on penalty.

B. In the case of failure, due to negligence or disregard of rules and regulations, but without intent to defraud, to pay when due any amount of trip tax required to be paid, there shall be added to the amount as penalty two percent per month, or any fraction thereof, from the date on which the trip tax becomes due until the time payment is made, provided that the total penalty shall not exceed ten percent of the amount nor shall it be less than a minimum of five dollars ($5.00).

C. In the case of failure to pay when due any amount of trip tax required to be paid, with intent to defraud the state, there shall be added to the amount fifty percent thereof or a minimum of twenty-five dollars ($25.00), whichever is greater, as penalty.

History: 1978 Comp., 7-15-4, enacted by Laws 1988, ch. 73, 25.



Section 7-15-5 - Distribution of proceeds.

7-15-5. Distribution of proceeds.

The receipts from permit fees established pursuant to Subsection C of Section 7-15-3.1 NMSA 1978, the trip tax and any associated interest and penalties shall be deposited into the "motor vehicle suspense fund", hereby created in the state treasury. As of the end of each month, the net receipts attributable to the permit fees established pursuant to Subsection C of Section 7-15-3.1 NMSA 1978, trip tax and penalties and interest associated with the trip tax shall be distributed to the state road fund.

History: 1978 Comp., 7-15-5, enacted by Laws 1988, ch. 73, 26.



Section 7-15-6 - Administration by department; authority of department.

7-15-6. Administration by department; authority of department.

A. The department has the authority and duty to administer the Trip Tax Act and to impose, collect and enforce the trip tax.

B. The department has the authority to interpret the provisions of the Trip Tax Act and to promulgate regulations with respect to the Trip Tax Act. The extent to which regulations will have retroactive effect shall be stated and, if no such statement is made, they will be applied prospectively only.

History: 1978 Comp., 7-15-6, enacted by Laws 1988, ch. 73, 27.






Article 15A - Weight Distance Tax

Section 7-15A-1 - Short title.

7-15A-1. Short title.

Chapter 7, Article 15A NMSA 1978 may be cited as the "Weight Distance Tax Act".

History: 1978 Comp., 7-15A-1, enacted by Laws 1988, ch. 73, 28.



Section 7-15A-2 - Definitions.

7-15A-2. Definitions.

As used in the Weight Distance Tax Act:

A. "bus" means a motor vehicle designed and used for the transportation of a person and a motor vehicle, other than a taxicab, designed and used for the transportation of a person for compensation;

B. "declared gross weight" means the declared gross weight for purposes of the Motor Transportation Act [Chapter 65, Articles 1, 3 and 5 NMSA 1978];

C. "department" means the taxation and revenue department, the secretary of taxation and revenue or an employee of that department exercising authority lawfully delegated to that employee by the secretary;

D. "gross vehicle weight" means the weight of a vehicle without load, plus the weight of a load upon the vehicle;

E. "motor vehicle" means a vehicle that is self-propelled and a vehicle that is propelled by electric power obtained from batteries or from overhead trolley wires, but not operated upon rails;

F. "person" means:

(1) an individual, estate, trust, receiver, cooperative association, club, corporation, company, firm, partnership, joint venture, syndicate or other association; and

(2) to the extent permitted by law, a federal, state or other governmental unit or subdivision or an agency, department or instrumentality of the federal, state or other governmental unit;

G. "registrant" means a person who has registered the vehicle pursuant to the laws of this state or another state;

H. "secretary" means the secretary of taxation and revenue or the secretary's delegate;

I. "tax" means the weight distance tax imposed by the Weight Distance Tax Act;

J. "vehicle" means a device in, upon or by which a person or property is or may be transported or drawn upon a highway, including a frame, chassis or body of a vehicle or motor vehicle, except a device moved by human power or used exclusively upon stationary rails or tracks; and

K. "weight distance tax identification permit" means an administrative certificate that is issued by the department and that identifies a specific vehicle as subject to the tax imposed pursuant to the Weight Distance Tax Act.

History: 1978 Comp., 7-15A-2, enacted by Laws 1988, ch. 73, 29; 2003 (1st S.S.), ch. 3, 3.



Section 7-15A-3 - Imposition of weight distance tax.

7-15A-3. Imposition of weight distance tax.

A tax is imposed upon the registrants, owners and operators for the use of the highways of this state by all motor vehicles having a declared gross weight or gross vehicle weight in excess of twenty-six thousand pounds and registered in this state, registered under proportional registration or qualified under the provisions of Sections 65-1-32 and 65-1-33 NMSA 1978. This tax shall be known as the "weight distance tax".

History: 1978 Comp., 7-15A-3, enacted by Laws 1988, ch. 73, 30.



Section 7-15A-4 - Responsibility for payment of tax.

7-15A-4. Responsibility for payment of tax.

The tax shall be paid by the registrant, owner or operator of a motor vehicle registered in this state to which the tax applies.

History: 1978 Comp., 7-15A-4, enacted by Laws 1988, ch. 73, 31.



Section 7-15A-5 - Exemption from tax.

7-15A-5. Exemption from tax.

Exempted from imposition of the weight distance tax is the use of the highways of this state by:

A. school buses;

B. buses used exclusively for the transportation of agricultural laborers;

C. buses operated by religious or nonprofit charitable organizations; and

D. commercial motor carrier vehicles as defined in Subsection B of Section 7-15-2.1 NMSA 1978 while operating exclusively within ten miles of a border with Mexico in conjunction with crossing the border with Mexico.

History: 1978 Comp., 7-15A-5, enacted by Laws 1988, ch. 73, 32; 2006, ch. 44, 2.



Section 7-15A-6 - Tax rate for motor vehicles other than buses; reduction of rate for one-way hauls.

7-15A-6. Tax rate for motor vehicles other than buses; reduction of rate for one-way hauls.

A. For on-highway operations of motor vehicles other than buses, the weight distance tax shall be computed in accordance with the following schedule:

Declared Gross Weight

Tax Rate

(Gross Vehicle Weight)

(Mills per Mile)

26,001 to 28,000

11.01

28,001 to 30,000

11.88

30,001 to 32,000

12.77

32,001 to 34,000

13.64

34,001 to 36,000

14.52

36,001 to 38,000

15.39

38,001 to 40,000

16.73

40,001 to 42,000

18.05

42,001 to 44,000

19.36

44,001 to 46,000

20.69

46,001 to 48,000

22.01

48,001 to 50,000

23.33

50,001 to 52,000

24.65

52,001 to 54,000

25.96

54,001 to 56,000

27.29

56,001 to 58,000

28.62

58,001 to 60,000

29.93

60,001 to 62,000

31.24

62,001 to 64,000

32.58

64,001 to 66,000

33.90

66,001 to 68,000

35.21

68,001 to 70,000

36.52

70,001 to 72,000

37.86

72,001 to 74,000

39.26

74,001 to 76,000

40.71

76,001 to 78,000

42.21

78,001 and over

43.78.

B. All motor vehicles for which the tax is computed under Subsection A of this section shall pay a tax that is two-thirds of the tax computed under Subsection A of this section if:

(1) the motor vehicle is customarily used for one-way haul;

(2) forty-five percent or more of the mileage traveled by the motor vehicle for a registration year is mileage that is traveled empty of all load; and

(3) the registrant, owner or operator of the vehicle attempting to qualify under this subsection has made a sworn application to the department to be classified under this subsection for a registration year and has given whatever information is required by the department to determine the eligibility of the vehicle to be classified under this subsection and the vehicle has been so classified.

History: 1978 Comp., 7-15A-6, enacted by Laws 1988, ch. 73, 33; 2003 (1st S.S.), ch. 3, 4; 2004, ch. 59, 1.



Section 7-15A-7 - Tax rate for buses.

7-15A-7. Tax rate for buses.

For all buses, the weight distance tax shall be computed in accordance with the following schedule:

Declared Gross Weight

Tax Rate

(Gross Vehicle Weight)

(Mills per Mile)

26,001 to 28,000

11.01

28,001 to 30,000

11.88

30,001 to 32,000

12.77

32,001 to 34,000

13.64

34,001 to 36,000

14.52

36,001 to 38,000

15.39

38,001 to 40,000

16.73

40,001 to 42,000

18.05

42,001 to 44,000

19.36

44,001 to 46,000

20.69

46,001 to 48,000

22.01

48,001 to 50,000

23.33

50,001 to 52,000

24.65

52,001 to 54,000

25.96

54,001 and over

27.29.

History: 1978 Comp., 7-15A-7, enacted by Laws 1988, ch. 73, 34; 2003 (1st S.S.), ch. 3, 5; 2004, ch. 59, 2.



Section 7-15A-8 - Mileage and weights to be used for computing tax.

7-15A-8. Mileage and weights to be used for computing tax.

A. The total number of miles traveled on New Mexico highways during the tax payment period by the motor vehicle subject to the tax shall be used in computing the tax.

B. Registrants, owners and operators of all motor vehicles to which the tax applies shall report to the department, in the manner required by the department, the total mileage traveled in New Mexico and the total mileage traveled in all states during the tax payment period applicable to that registrant, owner or operator.

C. All motor vehicles subject to the tax shall be registered in accordance with law at the highest gross vehicle weight or combined gross vehicle weight at which the vehicle will be operated for that registration year in this state.

D. It is unlawful and a violation of the Weight Distance Tax Act for any motor vehicle to be operated on New Mexico highways at a gross vehicle weight higher than that at which the registrant declared for registration purposes pursuant to either the Motor Vehicle Code [Chapter 66, Articles 1 through 8 NMSA 1978] or the Motor Transportation Act [Chapter 65, Articles 1, 3 and 5 NMSA 1978]. The operator of a motor vehicle operated on highways of this state at a gross weight or combination gross weight higher than that declared for registration purposes shall be subject to the penalty provisions of Section 66-7-411 NMSA 1978.

History: 1978 Comp., 7-15A-8, enacted by Laws 1988, ch. 73, 35.



Section 7-15A-9 - Weight distance tax; payment to department; record-keeping requirements.

7-15A-9. Weight distance tax; payment to department; record-keeping requirements.

A. Except as provided in Subsection B of this section, the weight distance tax shall be paid to the department by April 30 for the first quarterly period of January 1 through March 31, by July 31 for the second quarterly period of April 1 through June 30, by October 31 for the third quarterly period of July 1 through September 30 and by January 31 for the fourth quarterly period of October 1 through December 31 of each year.

B. Any registrant, owner or operator not liable for the special fuel tax whose total weight distance tax for the previous calendar year was less than five hundred dollars ($500) may elect to pay the tax on an annual basis. Any registrant, owner or operator liable for the special fuel tax whose total combined liability for the weight distance tax and the special fuel tax for the previous calendar year was less than five hundred dollars ($500) may elect to pay the weight distance tax on an annual basis. Election shall be made by filing a written statement of such election with the department on or before April 1 of the first year in which the election is made. Upon filing the written election with the department, the total weight distance tax due for the current calendar year shall be paid to the department by January 31 of the following year. If, however, any registrant, owner or operator is or becomes delinquent in excess of thirty days in any payment of the weight distance tax, that person shall make all future payments according to the schedule of Subsection A of this section. If any person who has made an election under this subsection has a liability for total weight distance tax or total combined weight distance tax and special fuel tax, as applicable, of five hundred dollars ($500) or more for any calendar year, that person shall make the succeeding year's payments pursuant to Subsection A of this section.

C. Any registrant, owner or operator not liable for the special fuel tax who has not previously been liable for the weight distance tax and whose liability for the weight distance tax is expected to be less than five hundred dollars ($500) annually may, with the approval of the secretary, pay the weight distance tax as provided in Subsection B of this section. Any registrant, owner or operator liable for the special fuel tax who has not previously been liable for the weight distance tax and whose total combined liability for the special fuel tax and weight distance tax is expected to be less than five hundred dollars ($500) annually may, with the approval of the secretary, pay the weight distance tax as provided in Subsection B of this section. If, however, the total annual liability or combined liability, as applicable, is expected to be five hundred dollars ($500) or more, the registrant, owner or operator shall make payments pursuant to Subsection A of this section.

D. All registrants, owners or operators required to pay the weight distance tax shall preserve the records upon which the periodic payments required by Subsections A and B of this section are based for four years following the period for which a payment is made. Upon request of the department, the registrant, owner or operator shall make the records available to the department at the owner's office for audit as to accuracy of computations and payments. If the registrant, owner or operator keeps the records at any place outside this state, the department or the department's authorized agent may examine them at the place where they are kept. The department may make arrangements with agencies of other jurisdictions administering motor vehicle laws for joint audits of any such registrants, owners or operators.

History: 1953 Comp., 64-6-30, enacted by Laws 1978, ch. 35, 365; 1987 Comp., 66-6-30, recompiled as 1978 Comp., 7-15A-9 by Laws 1988, ch. 73, 36; 1989, ch. 148, 1; 1999, ch. 200, 1.



Section 7-15A-12 - Weight distance tax identification permits; suspension and renewal.

7-15A-12. Weight distance tax identification permits; suspension and renewal.

A. An operator of a motor vehicle registered in this state and subject to the weight distance tax shall display a weight distance tax identification permit issued for that vehicle to an enforcement officer of the department of public safety upon demand of that employee and when the vehicle passes through a port of entry.

B. The department may suspend or decline to renew a weight distance tax identification permit for a motor vehicle if the owner or operator of the vehicle does not comply with the provisions of the Weight Distance Tax Act.

History: Laws 2003 (1st S.S.), ch. 3, 6.



Section 7-15A-13 - Weight distance tax identification permit administrative fee.

7-15A-13. Weight distance tax identification permit administrative fee.

A. A person that obtains a weight distance tax identification permit shall pay an administrative fee to the department for the reasonable and necessary expense that the department incurs for processing and issuing a weight distance tax identification permit. The fee shall be paid in addition to a weight distance tax, special fuel excise tax and other use fee imposed for the use of public highways of this state. The department shall determine the amount of the fee pursuant to regulation. The fee shall not exceed ten dollars ($10.00).

B. The department shall deposit to the weight distance tax identification permit administration fund all proceeds from administrative fees collected by the department pursuant to this section.

History: Laws 2003 (1st S.S.), ch. 3, 7.



Section 7-15A-14 - Weight distance tax identification permit fund.

7-15A-14. Weight distance tax identification permit fund.

The "weight distance tax identification permit fund" is created in the state treasury. The purpose of the fund is to provide an account from which the department, the department of public safety and the department of transportation may pay the costs of issuing and administering weight distance tax identification permits and of enforcing weight distance tax compliance. The fund shall consist of administrative fees collected pursuant to the Weight Distance Tax Act. Money in the fund shall be appropriated to the department, the department of public safety and the department of transportation to pay for the cost of issuance and administration of weight distance tax identification permits and of enforcement by the department, the department of public safety and the department of transportation of weight distance tax compliance for motor carriers with the provisions of the Weight Distance Tax Act. Disbursements from the fund shall be by warrant of the secretary of finance and administration upon vouchers signed by the secretary or the secretary's authorized representative. Money in the fund shall not revert to the general fund at the end of a fiscal year.

History: Laws 2003 (1st S.S.), ch. 3, 8; 2006, ch. 33, 1; 2017, ch. 60, 1.



Section 7-15A-15 - Taxpayers of weight distance tax; surety bond required; exceptions.

7-15A-15. Taxpayers of weight distance tax; surety bond required; exceptions.

A. Except as required in Subsection H of this section, every taxpayer with a commercial domicile not located in an International Fuel Tax Agreement jurisdiction shall file with the department a bond on a form approved by the attorney general with a surety company authorized by the public regulation commission to transact business in New Mexico as a surety and upon which bond the taxpayer is the principal obligor and the state the obligee. The bond shall be conditioned upon the prompt filing of true reports and the payment by the taxpayer to the department of all taxes levied by the Weight Distance Tax Act, together with all applicable penalties and interest on the taxes.

B. In lieu of the bond, the taxpayer may elect to file with the department cash or bonds of the United States or New Mexico or of any political subdivision of the state.

C. The total amount of the bond, cash or securities required of a taxpayer shall be fixed by the department and may be increased or reduced by the department at any time, subject to the limitations provided in this section.

D. In fixing the total amount of the bond, cash or securities required of a taxpayer required to post a bond, the department shall require an amount equivalent to the total estimated tax due for two quarters; provided, however, that the total amount of bond, cash or securities required of a taxpayer shall never be less than five hundred dollars ($500) per motor vehicle on which the weight distance tax is imposed.

E. In the event the department determines that the amount of the existing bond, cash or securities is insufficient to ensure payment to New Mexico of the amount of the weight distance tax and penalties and interest for which a taxpayer is or may at any time become liable, the taxpayer, upon written demand from the department mailed to the last known address of the taxpayer as shown on the records of the department, shall file an additional bond, cash or securities in the manner, form and amount determined by the department to be necessary to secure at all times the payment by the taxpayer of all taxes, penalties and interest due pursuant to the Weight Distance Tax Act.

F. A surety on a bond furnished by a taxpayer as required by this section shall be released and discharged from all liability accruing on the bond after the expiration of ninety days from the date upon which the surety files with the department a written request to be released and discharged; provided, however, that the request shall not operate to release or discharge the surety from liability already accrued or that shall accrue before the expiration of the ninety-day period, unless a new bond is filed during the ninety-day period, in which case the previous bond may be canceled as of the effective date of the new bond. On receipt of notice of the request to cancel the bond due to filing of a new bond, the department shall promptly notify the taxpayer who furnished the bond that the taxpayer, on or before the expiration of the ninety-day period, shall file with the department a new bond with a surety satisfactory to the department in the amount and form required in this section.

G. A taxpayer who is required to file a bond with or provide cash or securities to the department in accordance with this section and who is required by another state law to file another bond with or provide cash or securities to the department may elect to file a combined bond or provide cash or securities applicable to the provision of both this section and the other law, with the approval of the secretary. The amount of the combined bond, cash or securities shall be determined by the department, and the form of the combined bond shall be approved by the attorney general.

H. A taxpayer who is required to file a bond pursuant to the provisions of this section and who for the eight consecutive quarters preceding the date of request has not been a delinquent taxpayer pursuant to the Weight Distance Tax Act may request to be exempt from the requirement to file a bond beginning with the first day of the first quarter following the end of the eight-quarter period. If a taxpayer exempted pursuant to this subsection subsequently becomes a delinquent taxpayer, the department may terminate the exemption and require the filing of a bond in accordance with this section. If the department terminates the exemption, the termination shall not be effective any earlier than ten days after the date the department notifies the taxpayer in writing of the termination.

I. As used in this section, "taxpayer" means a registrant, owner or operator of a motor vehicle on whom the weight distance tax is imposed.

History: Laws 2007, ch. 110, 2.



Section 7-15A-16 - Civil penalties; under-mileage reporters; under-weight reporters.

7-15A-16. Civil penalties; under-mileage reporters; under-weight reporters.

Any person required to file a report pursuant to Subsection B of Section 7-15A-8 NMSA 1978 that is determined to have reported less than the mileage actually traveled on New Mexico highways during a tax payment period or less than the actual gross vehicle weight traveled during a tax payment period shall, in addition to any other applicable fees, penalties and interest, pay an additional penalty computed in accordance with the following schedule:

Weight Distance Tax

Owed Per Period

Penalty

$1 to $99

$ 100

$100 to $499

$ 500

$500 to $999

$1,000

$1,000 to $1,499

$1,500

$1,500 to $1,999

$2,000

$2,000 to $2,499

$2,500

$2,500 to $2,999

$3,000

$3,000 and over

$4,000.

History: Laws 2009, ch. 196, 1.






Article 16 - Special Fuels Tax



Article 16A - Special Fuels Supplier Tax

Section 7-16A-1 - Short title.

7-16A-1. Short title.

Chapter 7, Article 16A NMSA 1978 may be cited as the "Special Fuels Supplier Tax Act".

History: Laws 1992, ch. 51, 1; 1993, ch. 272, 3.



Section 7-16A-2 - Definitions.

7-16A-2. Definitions.

As used in the Special Fuels Supplier Tax Act:

A. "biodiesel" means a renewable, biodegradable, mono alkyl ester combustible liquid fuel that is derived from agricultural plant oils or animal fats and that meets the American society for testing and materials specifications for biodiesel fuel, B100 or B99 blend stock for distillate fuels;

B. "blended biodiesel" means a diesel engine fuel that contains at least two percent biodiesel;

C. "bulk storage" means the storage of special fuels in any tank or receptacle, other than a supply tank, for the purpose of sale by a dealer or for use by a user or for any other purpose;

D. "bulk storage user" means a user who operates, owns or maintains bulk storage in this state from which the user places special fuel into the supply tanks of motor vehicles owned or operated by that user;

E. "dealer" means any person who sells and delivers special fuel to a user;

F. "department" means the taxation and revenue department, the secretary of taxation and revenue or any employee of the department exercising authority lawfully delegated to that employee by the secretary;

G. "government-licensed vehicle" means a motor vehicle lawfully displaying a registration plate, as defined in the Motor Vehicle Code [Chapter 66, Articles 1 through 8 NMSA 1978] issued by:

(1) the United States or any state, identifying the motor vehicle as belonging to the United States or any of its agencies or instrumentalities;

(2) the state of New Mexico, identifying the vehicle as belonging to the state of New Mexico or any of its political subdivisions, agencies or instrumentalities; or

(3) any state, identifying the motor vehicle as belonging to an Indian nation, tribe or pueblo or an agency or instrumentality thereof;

H. "gross vehicle weight" means the weight of a motor vehicle or combination motor vehicle without load, plus the weight of any load on the vehicle;

I. "highway" means every road, highway, thoroughfare, street or way, including toll roads, generally open to the use of the public as a matter of right for the purpose of motor vehicle travel and notwithstanding that the same may be temporarily closed for the purpose of construction, reconstruction, maintenance or repair;

J. "motor vehicle" means any self-propelled vehicle or device that is either subject to registration pursuant to Section 66-3-1 NMSA 1978 or is used or may be used on the public highways in whole or in part for the purpose of transporting persons or property and includes any connected trailer or semitrailer;

K. "person" means an individual or any other entity, including, to the extent permitted by law, any federal, state or other government or any department, agency, instrumentality or political subdivision of any federal, state or other government;

L. "rack operator" means the operator of a refinery in this state, any person who blends special fuel in this state or the owner of special fuel stored at a pipeline terminal in this state;

M. "registrant" means any person who has registered a motor vehicle pursuant to the laws of this state or of another state;

N. "retailer" means a person who sells special fuel generally in quantities of less than two hundred fifty gallons and delivers the special fuel into the supply tanks of motor vehicles;

O. "sale" means any delivery, exchange, gift or other disposition;

P. "secretary" means the secretary of taxation and revenue or the secretary's delegate;

Q. "special fuel" means any diesel-engine fuel, biodiesel, blended biodiesel or kerosene used for the generation of power to propel a motor vehicle, except for gasoline, liquefied petroleum gas, compressed or liquefied natural gas and products specially prepared and sold for use in aircraft propelled by turbo-prop or jet engines;

R. "special fuel user" means any user who is a registrant, owner or operator of a motor vehicle using special fuel and having a gross vehicle weight in excess of twenty-six thousand pounds;

S. "state" or "jurisdiction" means a state, territory or possession of the United States, the District of Columbia, the commonwealth of Puerto Rico, a foreign country or a state or province of a foreign country;

T. "supplier" means any person, but not including a rack operator or the United States or any of its agencies except to the extent now or hereafter permitted by the constitution of the United States and laws thereof, who receives special fuel;

U. "supply tank" means any tank or other receptacle in which or by which fuel may be carried and supplied to the fuel-furnishing device or apparatus of the propulsion mechanism of a motor vehicle when the tank or receptacle either contains special fuel or special fuel is delivered into it;

V. "tax" means the special fuel excise tax imposed pursuant to the Special Fuels Supplier Tax Act, and, with respect to a special fuel user, "tax" includes any special fuel tax paid to another jurisdiction pursuant to a cooperative agreement to which the state is a party pursuant to Section 9-11-12 NMSA 1978;

W. "user" means any person other than the United States government or any of its agencies or instrumentalities; the state of New Mexico or any of its political subdivisions, agencies or instrumentalities; or an Indian nation, tribe or pueblo or any agency or instrumentality of an Indian nation, tribe or pueblo, who uses special fuel to propel a motor vehicle on the highways; and

X. "wholesaler" means a person who is not a supplier and who sells special fuel in quantities of two hundred fifty gallons or more and does not deliver special fuel into the supply tanks of motor vehicles.

History: 1978 Comp., 7-16A-2, enacted by Laws 1992, ch. 51, 2; 1993, ch. 272, 4; 1995, ch. 16, 14; 1997, ch. 192, 5; 2005, ch. 109, 8; 2013, ch. 109, 1.



Section 7-16A-2.1 - When special fuel received or used; who is required to pay tax.

7-16A-2.1. When special fuel received or used; who is required to pay tax.

A. A rack operator receives special fuel at the time and place when the rack operator first loads the special fuel at the refinery or pipeline terminal into tank cars, tank trucks, tank wagons or any other type of transportation equipment or when the rack operator places the special fuel into any tank or other container in this state from which sales or deliveries not involving transportation are made. A rack operator who receives special fuel is required to pay special fuel excise tax on the special fuel received, except as provided otherwise in Subsection B of this section. Special fuel is not received when it is shipped from one refinery or pipeline terminal to another refinery or pipeline terminal.

B. When the rack operator first loads special fuel at the refinery or pipeline terminal into tank cars, tank trucks, tank wagons or any other type of transportation equipment for the account of another person who is registered with the department as a supplier and is taxable under the Special Fuels Supplier Tax Act, however, that person receives the special fuel and is required to pay the special fuel excise tax.

C. Special fuel imported into New Mexico by any means other than in the supply tank of a motor vehicle or by pipeline is received at the time and place it is imported into this state. The person who owns the special fuel at the time of importation receives the special fuel and is required to pay the special fuel excise tax.

D. If special fuel is received within the exterior boundaries of an Indian reservation or pueblo grant and the person required to pay the special fuel excise tax is immune from state taxation, the special fuel is also received when the special fuel is transported off the reservation or pueblo grant by any means other than in the fuel supply tank of a motor vehicle or by pipeline. Any person who owns special fuel after the special fuel is transported off the reservation or pueblo grant receives the special fuel and is the person required to pay the special fuel excise tax, unless the special fuel excise tax has been paid by a previous owner.

E. Special fuel is used in New Mexico when it is put into the supply tank of any motor vehicle registered, owned or operated by a special fuel user, consumed by a special fuel user in the propulsion of a motor vehicle on the highways of this state or any activity ancillary to that propulsion, or imported into the state in the fuel supply tank of any motor vehicle for the propulsion of the motor vehicle on New Mexico highways.

History: 1978 Comp., 7-16A-2.1, enacted by Laws 1997, ch. 192, 6.



Section 7-16A-3 - Imposition and rate of tax; denomination as special fuel excise tax.

7-16A-3. Imposition and rate of tax; denomination as special fuel excise tax.

A. For the privilege of receiving or using special fuel in this state, there is imposed an excise tax at a rate provided in Subsection B of this section on each gallon of special fuel received in New Mexico.

B. The tax imposed by Subsection A of this section shall be twenty-one cents ($.21) per gallon of special fuel received or used in New Mexico.

C. The tax imposed by this section may be called the "special fuel excise tax".

History: Laws 1992, ch. 51, 3; 1993, ch. 357, 10; 2003 (1st S.S.), ch. 3, 9.



Section 7-16A-4 - Special fuel inventory tax; imposition of tax; date payment of tax due.

7-16A-4. Special fuel inventory tax; imposition of tax; date payment of tax due.

A. A "special fuel inventory tax" is imposed measured by the quantity of gallons of special fuel in the possession of a supplier or bulk storage user on the day in which an increase in the special fuel excise tax rate is effective. The taxable event is the existence of an inventory in the possession of a supplier or bulk storage user on the day prior to the day in which an increase in the special fuel excise tax rate is effective. The rate of the special fuel inventory tax applicable to each gallon of special fuel held in inventory by a supplier or bulk storage use, as provided in Section 5 [7-16A-5 NMSA 1978] of the Special Fuels Supplier Tax Act, shall be the difference between the special fuel excise tax rate imposed on the day prior to the day in which the special fuel excise tax rate is increased, subtracted from the special fuel excise tax rate imposed on the day in which the special fuel excise tax rate increase is effective, expressed in cents per gallon.

B. The special fuel inventory tax is to be paid to the department on or before the twenty-fifth day of the month following the month in which the taxable event occurs.

History: Laws 1992, ch. 51, 4.



Section 7-16A-5 - Special fuel inventories.

7-16A-5. Special fuel inventories.

A. On the day prior to the day in which the special fuel excise tax rate is increased or decreased, each supplier, dealer and bulk storage user shall take inventory of the gallons of special fuel on hand.

B. Suppliers and bulk storage users shall report total gallons of special fuel in inventory on the day prior to the day in which an increase in the special fuel excise tax rate is effective and pay any special fuel inventory tax due.

History: Laws 1992, ch. 51, 5; 2005, ch. 109, 9.



Section 7-16A-5.1 - Manifest or bill of lading required when transporting special fuels.

7-16A-5.1. Manifest or bill of lading required when transporting special fuels.

Every person transporting special fuels from a refinery or other facility at which special fuel is produced, refined, manufactured, blended or compounded or from a pipeline terminal in this state, importing special fuels into this state or exporting special fuels from this state, other than by pipeline or in the fuel supply tanks of motor vehicles, shall carry a manifest or bill of lading in form and content as prescribed by or acceptable to the department. The manifest or bill of lading shall be signed by the consignor and by every person accepting the special fuel or any part of it, with a notation as to the amount accepted. If a manifest or bill of lading is not required to be carried by the terms of this section, any person transporting special fuels without such a manifest or bill of lading shall, upon demand, furnish proof acceptable to the department that the special fuels so transported were legally acquired by a registered supplier who assumed liability for payment of the tax imposed by the Special Fuels Supplier Tax Act.

History: Laws 1997, ch. 192, 14.



Section 7-16A-6 - Special fuel inventory tax refund.

7-16A-6. Special fuel inventory tax refund.

A "special fuel inventory tax refund" is established measured by the quantity of gallons of special fuel in the possession of a supplier or bulk storage user on the day in which a decrease in the special fuel excise tax rate is effective. The refund event is the existence of an inventory in the possession of a supplier or bulk storage user on the day prior to the day in which a decrease in the special fuel excise tax rate is effective. The refund is to be calculated by determining the difference between the special fuel excise tax rate imposed on the day prior to the day in which the special fuel excise tax rate is decreased, subtracted from the special fuel excise tax rate imposed on the day in which the special fuel excise tax rate decrease is effective, expressed in cents per gallon. The refund rate so determined is then multiplied by each gallon in inventory as determined under Section 5 [7-16A-5 NMSA 1978] of the Special Fuels Supplier Tax Act.

History: Laws 1992, ch. 51, 6.



Section 7-16A-9 - Tax returns; payment of tax.

7-16A-9. Tax returns; payment of tax.

Rack operators and special fuel suppliers shall file tax returns in form and content as prescribed by the secretary on or before the twenty-fifth day of the month following the month in which special fuel is received in New Mexico. Payment of the tax shall be made with or prior to filing of the return. The department may require that the tax returns be provided through electronic means as long as an exception is provided for rack operators with limited amounts of fuel sold and for suppliers with limited amounts of fuel received.

History: Laws 1992, ch. 51, 9; 1997, ch. 192, 8; 2005, ch. 109, 10.



Section 7-16A-9.1 - Returns by retailers; requirements.

7-16A-9.1. Returns by retailers; requirements.

Retailers shall file information returns in form and content as prescribed by the department on or before the twenty-fifth day of the month following the month in which special fuel is purchased in New Mexico. The department may require that the information returns be provided through electronic means if the department provides an exception from that requirement for retailers that purchase limited amounts of fuel.

History: Laws 2005, ch. 109, 12.



Section 7-16A-9.2 - Returns by wholesalers.

7-16A-9.2. Returns by wholesalers.

Wholesalers shall file information returns in form and content as prescribed by the department on or before the twenty-fifth day of the month following the month in which special fuel is sold in New Mexico. The department may require that the information returns be provided through electronic means as long as an exception is provided for wholesalers with limited amounts of fuel sold.

History: Laws 2005, ch. 109, 13.



Section 7-16A-9.3 - Returns by rack operators; requirements.

7-16A-9.3. Returns by rack operators; requirements.

Rack operators shall file information returns in form and content as prescribed by the department on or before the twenty-fifth day of the month following the month in which special fuel is distributed in New Mexico. The department may require that the information returns be provided through electronic means if the department provides an exception from that requirement for rack operators that distribute limited amounts of fuel.

History: Laws 2005, ch. 109, 14.



Section 7-16A-9.4 - Reporting requirements; special fuel deduction; biodiesel.

7-16A-9.4. Reporting requirements; special fuel deduction; biodiesel.

A. A taxpayer that deducts an amount of special fuel that is biodiesel from the total amount of special fuel received in New Mexico pursuant to Paragraph (2) of Subsection H of Section 7-16A-10 NMSA 1978 shall report the deducted amount separately with the taxpayer's return in a manner prescribed by the department.

B. The department shall calculate the aggregate amount, in dollars, of the difference between the amount of special fuel excise tax that would have been collected in a fiscal year if not for the deduction allowed pursuant to Paragraph (2) of Subsection H of Section 7-16A-10 NMSA 1978 and the amount of special fuel excise tax actually collected. The department shall compile an annual report that includes the aggregate amount, the number of taxpayers that deducted an amount of special fuel pursuant to Paragraph (2) of Subsection H of Section 7-16A-10 NMSA 1978 and any other information necessary to evaluate the deduction. Beginning in 2017 and every five years thereafter, the department shall compile and present the annual reports to the revenue stabilization and tax policy committee and the legislative finance committee with an analysis of the costs and benefits of the deduction to the state.

History: Laws 2013, ch. 109, 3.



Section 7-16A-10 - Deductions; special fuel excise tax; special fuel suppliers.

7-16A-10. Deductions; special fuel excise tax; special fuel suppliers.

In computing the tax due, the following amounts of special fuel may be deducted from the total amount of special fuel received in New Mexico during the tax period, provided that satisfactory proof thereof is furnished to the department:

A. special fuel received in New Mexico, but exported from this state by a rack operator, special fuel supplier or dealer, other than in the fuel supply tank of a motor vehicle or sold for export by a rack operator or distributor; provided that, in either case:

(1) the person exporting the special fuel is registered in or licensed by the destination state to pay that state's special fuel or equivalent fuel tax;

(2) proof is submitted that the destination state's special fuel or equivalent fuel tax has been paid or is not due with respect to the special fuel; or

(3) the destination state's special fuel or equivalent fuel tax is paid to New Mexico in accordance with the terms of an agreement entered into pursuant to Section 9-11-12 NMSA 1978 with the destination state;

B. special fuel sold to the United States or any agency or instrumentality thereof for the exclusive use of the United States or any agency or instrumentality thereof. Special fuel sold to the United States includes special fuel delivered into the supply tank of a government-licensed vehicle;

C. special fuel sold to the state of New Mexico or any political subdivision, agency or instrumentality thereof for the exclusive use of the state of New Mexico or any political subdivision, agency or instrumentality thereof. Special fuel sold to the state of New Mexico includes special fuel delivered into the supply tank of a government-licensed vehicle;

D. special fuel sold to an Indian nation, tribe or pueblo or any agency or instrumentality thereof for the exclusive use of the Indian nation, tribe or pueblo or any agency or instrumentality thereof. Special fuel sold to an Indian nation, tribe or pueblo includes special fuel delivered into the supply tank of a government-licensed vehicle;

E. special fuel dyed in accordance with federal regulations;

F. special fuel that is number 2 diesel fuel sold for the generation of power to propel a vehicle authorized by contract with the public education department as a school bus; provided that the fuel has a distillation temperature of five hundred degrees Fahrenheit at a ten percent recovery point and six hundred forty degrees Fahrenheit at a ninety percent recovery point;

G. special fuel received in New Mexico on which New Mexico special fuel excise tax was paid by the out-of-state terminal at which the special fuel was loaded, provided that documentation that the special fuel was to be imported into New Mexico was provided to the terminal operator by the person receiving the fuel; and

H. special fuel received in New Mexico that:

(1) prior to July 1, 2014, consists of at least ninety-nine percent vegetable oil or animal fat; provided that the use is restricted to an auxiliary fuel system that is subject to a certificate of conformity pursuant to the federal Clean Air Act; or

(2) is biodiesel received or manufactured and delivered to a rack operator that is within the state for blending or resale.

History: Laws 1992, ch. 51, 10; 1993, ch. 272, 6; 1997, ch. 192, 9; 1998, ch. 44, 4; 2001, ch. 43, 1; 2005, ch. 232, 1; 2006, ch. 74, 1; 2007, ch. 110, 3; 2009, ch. 99, 2; 2009, ch. 99, 3; 2013, ch. 109, 2.



Section 7-16A-11 - Tax returns; payment of tax; special fuel users.

7-16A-11. Tax returns; payment of tax; special fuel users.

A. Except as otherwise provided in this section, a special fuel user shall file a special fuel excise tax return in form and content as prescribed by the secretary to conform to the due date for the special fuel excise tax return required by an interstate agreement to which the state is a party.

B. A special fuel user may elect to file and pay the special fuel excise tax annually by conforming to the annual filing requirements of an international fuel tax agreement to which the state is a party.

C. A special fuel user shall file a return in accordance with the conditions and terms of the international fuel tax agreement to which the state is a party.

History: Laws 1992, ch. 51, 11; 2005, ch. 109, 11.



Section 7-16A-12 - Credit; special fuel excise tax; special fuel users.

7-16A-12. Credit; special fuel excise tax; special fuel users.

In computing any special fuel excise tax due, all special fuel excise tax paid on special fuel used during the reporting period may be credited against the calculated special fuel excise tax due for that reporting period, provided that satisfactory proof of the special fuel excise tax paid is furnished to the department.

History: Laws 1992, ch. 51, 12; 1997, ch. 192, 10.



Section 7-16A-13 - Claim for refund or credit of special fuel excise tax paid; on special fuel destroyed by fire, accident or acts of God before retail sale; on special fuel previously received from a source other than a refiner or pipeline terminal.

7-16A-13. Claim for refund or credit of special fuel excise tax paid; on special fuel destroyed by fire, accident or acts of God before retail sale; on special fuel previously received from a source other than a refiner or pipeline terminal.

A. Upon the submission of proof satisfactory to the department, the department shall allow a claim for refund or credit of any special fuel excise tax or special fuel inventory tax paid on special fuel destroyed by fire, accident or acts of God while in the possession of a supplier, bulk storage user or dealer.

B. Upon the submission of proof satisfactory to the department, a rack operator may submit, and the department may allow, a claim for refund of a New Mexico tax paid on special fuel previously received in New Mexico from a source other than a refiner or pipeline terminal in this state and placed in a terminal from which it will be loaded into tank cars, tank trucks, tank wagons or other types of transportation equipment.

C. No person may submit claims for refund pursuant to the provisions of this section more frequently than quarterly. No claim for refund may be submitted or allowed on less than one hundred gallons.

D. The department may prescribe the documents necessary to support a claim for refund pursuant to the provisions of this section.

History: Laws 1992, ch. 51, 13; 2015 (1st S.S.), ch. 2, 21.



Section 7-16A-13.1 - Claim for refund of special fuel excise tax paid on special fuel.

7-16A-13.1. Claim for refund of special fuel excise tax paid on special fuel.

A. Upon the submission of proof satisfactory to the department, a user of special fuel may submit and the department may allow a claim for refund of tax paid on special fuel used to propel a vehicle authorized by contract with the public education department or with a public school district as a school bus, to propel a vehicle off-road, to operate auxiliary equipment by a power take-off from the main engine or transmission of a vehicle or to operate a non-automotive apparatus mounted on a vehicle when the special fuel used for such purposes and the special fuel used to propel the vehicle on the highways are drawn from a common supply tank. The vehicle must be registered with the department. The user must be registered with the department for purposes of reporting and paying gross receipts tax.

B. No person may submit claims for refund pursuant to the provisions of this section more frequently than quarterly. No claim for refund may be submitted or allowed on less than one hundred gallons.

C. The department may prescribe the documents necessary to support a claim for refund pursuant to the provisions of this section. The department may prescribe the use of types of monitoring or measuring equipment.

D. This section applies to special fuel purchased on or after July 1, 2001, except for the refund for special fuel used to propel a school bus, which applies to special fuel purchased on or after July 1, 2005.

History: 1978 Comp., 7-16A-13.1, enacted by Laws 2001, ch. 43, 2; 2005, ch. 232, 2; 2006, ch. 73, 1; 2006, ch. 74, 2.



Section 7-16A-14 - Registration necessary to engage in business as rack operator, special fuel supplier or dealer.

7-16A-14. Registration necessary to engage in business as rack operator, special fuel supplier or dealer.

Each person engaged in the business of selling special fuel in New Mexico as a rack operator, special fuel supplier or dealer shall register as such under the provisions of Section 7-1-12 NMSA 1978.

History: Laws 1992, ch. 51, 14; 1997, ch. 192, 11.



Section 7-16A-15 - Bond required of supplier.

7-16A-15. Bond required of supplier.

A. Except as provided in Subsection H of this section, every supplier shall file with the department a bond on a form approved by the attorney general with a surety company authorized by the state corporation commission [public regulation commission] to transact business in this state as a surety and upon which bond the supplier is the principal obligor and the state the obligee. The bond shall be conditioned upon the prompt filing of true reports and the payment by the supplier to the department of all taxes levied by the Special Fuels Supplier Tax Act, together with all applicable penalties and interest thereon.

B. In lieu of the bond, the supplier may elect to file with the department cash or bonds of the United States or New Mexico or of any political subdivision of the state.

C. The total amount of the bond, cash or securities required of any supplier shall be fixed by the department and may be increased or reduced by the department at any time, subject to the limitations provided in this section.

D. In fixing the total amount of the bond, cash or securities required of any supplier required to post bond, the department shall require an equivalent in total amount to at least two times the amount of the department's estimate of the supplier's monthly special fuel excise tax, determined in such manner as the secretary may deem proper; provided, however, the total amount of bond, cash or securities required of a supplier shall never be less than one thousand dollars ($1,000).

E. In the event the department decides that the amount of the existing bond, cash or securities is insufficient to insure payment to this state of the amount of the special fuel excise tax and any penalties and interest for which the supplier is or may at any time become liable, then the supplier shall forthwith, upon written demand of the department mailed to the last known address of the supplier as shown on the records of the department, file an additional bond, cash or securities in the manner, form and amount determined by the department to be necessary to secure at all times the payment by the supplier of all taxes, penalties and interest due pursuant to the Special Fuels Supplier Tax Act.

F. Any surety on any bond furnished by any supplier as required by this section shall be released and discharged from all liability accruing on the bond after the expiration of ninety days from the date upon which the surety files with the department a written request to be released and discharged; provided, however, the request shall not operate to release or discharge the surety from any liability already accrued or that shall accrue before the expiration of the ninety-day period, unless a new bond is filed during the ninety-day period, in which case the previous bond may be canceled as of the effective date of the new bond. On receipt of notice of such request, the department shall notify promptly the supplier who furnished the bond that the supplier shall, on or before the expiration of the ninety-day period, file with the department a new bond with a surety satisfactory to the department in the amount and form required in this section.

G. The supplier required to file bond with or provide cash or securities to the department in accordance with this section and who is required by any other state law to file another bond with or provide cash or securities to the department may elect to file a combined bond or provide cash or securities applicable to the provisions of both this section and the other law, with the approval of the secretary. The amount of the combined bond, cash or securities shall be determined by the department, and the form of the combined bond shall be approved by the attorney general.

H. On July 1, 1994, every supplier who, for the twenty-four month period immediately preceding that date, has not been a delinquent taxpayer under the Special Fuels Supplier Tax Act or the Special Fuels Tax Act [repealed] is exempt from the requirement pursuant to this section to file a bond. A supplier required to file a bond pursuant to the provisions of this section who, for a twenty-four consecutive month period ending after July 1, 1994, has not been a delinquent taxpayer pursuant to either the Special Fuels Supplier Tax Act or the Special Fuels Tax Act [repealed] may request to be exempt from the requirement to file a bond beginning with the first day of the first month following the end of the twenty-four month period. If a supplier exempted pursuant to this subsection subsequently becomes a delinquent taxpayer pursuant to the Special Fuels Supplier Tax Act, the department may terminate the exemption and require the filing of a bond in accordance with this section. If the department terminates the exemption, the termination shall not be effective any earlier than ten days after the date the department notifies the supplier in writing of the termination.

History: Laws 1992, ch. 51, 15; 1994, ch. 7, 1; 1997, ch. 192, 12.



Section 7-16A-15.1 - Special fuel users; surety bond required; exceptions.

7-16A-15.1. Special fuel users; surety bond required; exceptions.

A. Except as required in Subsection H of this section, every special fuel user with a commercial domicile not located in an International Fuel Tax Agreement jurisdiction shall file with the department a bond on a form approved by the attorney general with a surety company authorized by the public regulation commission to transact business in New Mexico as a surety and upon which bond the special fuel user is the principal obligor and the state the obligee. The bond shall be conditioned upon the prompt filing of true reports and the payment by the special fuel user to the department of all taxes levied by the Special Fuels Supplier Tax Act, together with all applicable penalties and interest on the taxes.

B. In lieu of the bond, the special fuel user may elect to file with the department cash or bonds of the United States or New Mexico or of any political subdivision of the state.

C. The total amount of the bond, cash or securities required of a special fuel user shall be fixed by the department and may be increased or reduced by the department at any time, subject to the limitations provided in this section.

D. In fixing the total amount of the bond, cash or securities required of a special fuel user required to post a bond, the department shall require an amount equivalent to the total estimated tax due for two quarters; provided, however, that the total amount of bond, cash or securities required of a special fuel user shall never be less than five hundred dollars ($500).

E. In the event the department determines that the amount of the existing bond, cash or securities is insufficient to ensure payment to New Mexico of the amount of the special fuel excise tax and penalties and interest for which a special fuel user is or may at any time become liable, the special fuel user, upon written demand from the department mailed to the last known address of the special fuel user as shown on the records of the department, shall file an additional bond, cash or securities in the manner, form and amount determined by the department to be necessary to secure at all times the payment by the special fuel user of all taxes, penalties and interest due pursuant to the Special Fuels Supplier Tax Act.

F. A surety on a bond furnished by a special fuel user as required by this section shall be released and discharged from all liability accruing on the bond after the expiration of ninety days from the date upon which the surety files with the department a written request to be released and discharged; provided, however, that the request shall not operate to release or discharge the surety from liability already accrued or that shall accrue before the expiration of the ninety-day period, unless a new bond is filed during the ninety-day period, in which case the previous bond may be canceled as of the effective date of the new bond. On receipt of notice of the request to cancel the bond due to filing of a new bond, the department shall promptly notify the special fuel user who furnished the bond that the special fuel user, on or before the expiration of the ninety-day period, shall file with the department a new bond with a surety satisfactory to the department in the amount and form required in this section.

G. A special fuel user who is required to file a bond with or provide cash or securities to the department in accordance with this section and who is required by another state law to file another bond with or provide cash or securities to the department may elect to file a combined bond or provide cash or securities applicable to the provision of both this section and the other law, with the approval of the secretary. The amount of the combined bond, cash or securities shall be determined by the department, and the form of the combined bond shall be approved by the attorney general.

H. A special fuel user who is required to file a bond pursuant to the provisions of this section and who for the eight consecutive quarters preceding the date of request has not been delinquent filing reports or paying special fuel excise taxes pursuant to the Special Fuels Supplier Tax Act may request to be exempt from the requirement to file a bond beginning with the first day of the first quarter following the end of the eight-quarter period. If a special fuel user exempted pursuant to this subsection subsequently becomes delinquent, the department may terminate the exemption and require the filing of a bond in accordance with this section. If the department terminates the exemption, the termination shall not be effective any earlier than ten days after the date the department notifies the special fuel user in writing of the termination.

History: Laws 2007, ch. 110, 4.



Section 7-16A-16 - Delivery and use of special fuel prohibited in certain cases.

7-16A-16. Delivery and use of special fuel prohibited in certain cases.

It is a violation of the Special Fuels Supplier Tax Act to do any of the following acts:

A. operate any motor vehicle upon the highways of this state with a connection between a cargo or other tank or container, not considered in the Special Fuels Supplier Tax Act as being the motor vehicle's fuel supply tank, and a carburetor or other fuel supplying device; fuel supply tanks, including auxiliary fuel supply tanks, shall be separate and apart from cargo tanks or other containers, with no connection by pipe, tube, valve or otherwise;

B. sell or deliver to any person or motor vehicle special fuel from any special fuel supply tank or auxiliary special fuel supply tank; or

C. deliver special fuel from a cargo tank into the special fuel supply tank of a motor vehicle; provided, however, delivery of liquefied petroleum gases may be made into the special fuel supply tank of a motor vehicle carrying a valid permit under the Special Fuels Supplier Tax Act by a registered and licensed liquefied petroleum gas dealer who is also a special fuel dealer when made by that dealer from the cargo tank of a vehicle operated by that dealer, which tank is specially designed to make this type of special fuel delivery.

History: Laws 1992, ch. 51, 16.



Section 7-16A-19 - Temporary special fuel user permits.

7-16A-19. Temporary special fuel user permits.

A. To prevent evasion of the special fuel excise tax, special fuel users whose vehicles are not registered with the department shall acquire a temporary special fuel user permit from the department before operating the unregistered motor vehicle on the highways of New Mexico. The temporary special fuel user permit shall be valid for one entrance and one exit of the state, within a period that shall not exceed forty-eight hours from the time of issuance.

B. The fee for a temporary special fuel user permit is five dollars ($5.00) for each motor vehicle.

C. It is a violation of the Special Fuels Supplier Tax Act for any person to act as a temporary special fuel user without obtaining a valid temporary special fuel user permit from the department.

History: Laws 1992, ch. 51, 19; 1993, ch. 272, 7; 1997, ch. 192, 13.



Section 7-16A-20 - Administration and enforcement of act.

7-16A-20. Administration and enforcement of act.

The department shall interpret the provisions of the Special Fuels Supplier Tax Act. The department shall administer and enforce the collection of the special fuel excise tax, the special fuel inventory taxes and the tax on liquefied petroleum gas, and the Tax Administration Act [Chapter 7, Article 1 NMSA 1978] applies to the administration and enforcement of those taxes.

History: Laws 1992, ch. 51, 20.



Section 7-16A-20.1 - Special fuels; authority of secretary to terminate interstate agreements.

7-16A-20.1. Special fuels; authority of secretary to terminate interstate agreements.

The secretary may terminate:

A. a cooperative agreement involving the taxation of special fuels into which the secretary enters with another state, the District of Columbia, the commonwealth of Puerto Rico or any territory or possession of the United States; or

B. a multistate agreement involving the taxation of special fuels into which the secretary enters.

History: Laws 2005, ch. 109, 15.



Section 7-16A-21 - Temporary provision; continuity of actions.

7-16A-21. Temporary provision; continuity of actions.

A. All taxes due but not paid on liquefied petroleum gas or natural gas or on motor vehicles propelled by such a fuel under the Special Fuels Supplier Tax Act on the effective date of the Alternative Fuel Tax Act [Chapter 7, Article 16B NMSA 1978] remain due until paid or until a final determination is made that the taxes are not due.

B. Any protests, claims for refund, court proceedings or other actions ongoing with respect to liquefied petroleum gas or natural gas or to motor vehicles propelled by such a fuel pursuant to the provisions of the Special Fuels Supplier Tax Act on the effective date of the Alternative Fuel Tax Act shall be finally determined with respect to the applicable provisions of the Special Fuels Supplier Tax Act.

History: Laws 1995, ch. 16, 15.






Article 16B - Alternative Fuel Tax

Section 7-16B-1 - Short title.

7-16B-1. Short title.

Chapter 7, Article 16B NMSA 1978 may be cited as the "Alternative Fuel Tax Act".

History: Laws 1995, ch. 16, 1; 2014, ch. 34, 1.



Section 7-16B-2 - Purpose.

7-16B-2. Purpose.

To encourage the use of alternative fuel for the propulsion of motor vehicles on the roads of New Mexico, thereby increasing the market for supplies of New Mexico natural gas and reducing harmful environmental emissions, it is the purpose of the Alternative Fuel Tax Act to provide for fair taxation of alternative fuel used for such purposes.

History: Laws 1995, ch. 16, 2.



Section 7-16B-3 - Definitions.

7-16B-3. Definitions.

As used in the Alternative Fuel Tax Act:

A. "alternative fuel" means liquefied petroleum gas, compressed natural gas, liquefied natural gas or a water-phased hydrocarbon fuel emulsion consisting of a hydrocarbon base and water in an amount not less than twenty percent by volume of the total water-phased fuel emulsion, all of which may be used for the generation of power to propel a motor vehicle on the highways;

B. "alternative fuel user" means any user who is a registrant, owner or operator of a motor vehicle propelled by alternative fuel;

C. "department" means the taxation and revenue department, the secretary of taxation and revenue or any employee of the department exercising authority lawfully delegated to that employee by the secretary;

D. "distributor" means any person who delivers or dispenses alternative fuel into the supply tank of a motor vehicle;

E. "gallon" means:

(1) for liquid alternative fuel, the quantity of liquid necessary to fill a standard United States gallon liquid measure, which is approximately 3.785 liters; provided that:

(a) in the case of a water-phased hydrocarbon fuel emulsion, a gallon shall be measured only with respect to the hydrocarbon base portion of the emulsion and not to the water base portion; and

(b) in the case of liquefied natural gas, a gallon shall be 6.06 pounds of liquefied natural gas; or

(2) for nonliquid alternative fuel, one hundred fourteen cubic feet; provided that in the case of compressed natural gas, a gallon shall be 5.66 pounds or 126.67 standard cubic feet of compressed natural gas;

F. "gross vehicle weight" means the weight of a motor vehicle or a combination motor vehicle without load, plus the weight of any load on the motor vehicle;

G. "highway" means every road, highway, thoroughfare, street or way, including toll roads, generally open to the use of the public as a matter of right for the purpose of motor vehicle travel and notwithstanding that the same may be temporarily closed for the purpose of construction, reconstruction, maintenance or repair;

H. "motor vehicle" means any self-propelled vehicle or device subject to registration under Section 66-3-1 NMSA 1978 that is used or may be used on the public highways in whole or in part for the purpose of transporting persons or property and includes any connected trailer or semitrailer;

I. "person" means an individual or any other legal entity; "person" also means, to the extent permitted by law, any federal, state or other government or any department, agency or instrumentality of the state, county, municipality or any political subdivision thereof;

J. "registrant" means any person who has registered a motor vehicle pursuant to the laws of this state or of another state;

K. "sale" means any delivery, exchange, gift or other disposition;

L. "secretary" means the secretary of taxation and revenue or the secretary's delegate;

M. "supply tank" means any tank or other receptacle in which or by which fuel may be carried and supplied to the fuel-furnishing device or apparatus of the propulsion mechanism of a motor vehicle when the tank or receptacle either contains alternative fuel or alternative fuel is delivered into it;

N. "use" means:

(1) the receipt or placing of alternative fuel by an alternative fuel user into the fuel supply tank of any motor vehicle registered, owned or operated by the alternative fuel user;

(2) the consumption by an alternative fuel user of alternative fuel in the propulsion of a motor vehicle on the highways of this state and any activity ancillary to that propulsion; or

(3) the importation of alternative fuel in the fuel supply tank of any motor vehicle as fuel for the propulsion of the motor vehicle on the highways;

O. "user" means any person other than the United States government or any of its agencies or instrumentalities; the state of New Mexico or any of its political subdivisions, agencies or instrumentalities; or an Indian nation, tribe or pueblo or any agency or instrumentality of an Indian nation, tribe or pueblo who uses alternative fuel to propel a motor vehicle on the highways; and

P. the definitions of "alternative fuel user" and "distributor" shall be construed so that a person may at the same time be an alternative fuel user and a distributor.

History: Laws 1995, ch. 16, 3; 1997, ch. 24, 1; 2014, ch. 34, 2.



Section 7-16B-4 - Imposition and rate of tax; denomination as alternative fuel excise tax.

7-16B-4. Imposition and rate of tax; denomination as alternative fuel excise tax.

A. For the privilege of distributing alternative fuel in this state, there is imposed an excise tax at a rate provided in Subsection C of this section on each gallon of alternative fuel distributed in New Mexico.

B. The tax imposed by this section may be called the "alternative fuel excise tax".

C. For each gallon of alternative fuel distributed in New Mexico, the tax imposed by Subsection A of this section shall be:

(1) for the period beginning January 1, 1996 and ending December 31, 1997, three cents ($0.03) per gallon;

(2) for the period beginning January 1, 1998 and ending December 31, 1999, six cents ($0.06) per gallon;

(3) for the period beginning January 1, 2000 and ending December 31, 2001, nine cents ($0.09) per gallon;

(4) for the period beginning January 1, 2002 and ending June 30, 2014, twelve cents ($0.12) per gallon; and

(5) for the period beginning July 1, 2014 and thereafter:

(a) for alternative fuel that is compressed natural gas, thirteen and three-tenths cents ($.133) per gallon;

(b) for alternative fuel that is liquefied natural gas, twenty and six-tenths cents ($.206) per gallon; and

(c) for alternative fuel not described in Subparagraph (a) or (b) of this paragraph, twelve cents ($.12) per gallon.

D. Alternative fuel purchased for distribution shall not be subject to the alternative fuel excise tax at the time of purchase or acquisition, but the tax shall be due on any alternative fuel at the time it is dispensed or delivered into the supply tank of a motor vehicle that is operated on the highways of this state.

History: Laws 1995, ch. 16, 4; 2014, ch. 34, 3.



Section 7-16B-5 - Exemptions; alternative fuel excise tax.

7-16B-5. Exemptions; alternative fuel excise tax.

A. Alternative fuel distributed to or used by the United States or any agency or instrumentality thereof for the exclusive use of the United States or any agency or instrumentality thereof is exempt from the imposition of the alternative fuel excise tax.

B. Alternative fuel distributed to or used by the state of New Mexico or any political subdivision, agency or instrumentality thereof for the exclusive use of the state of New Mexico or any political subdivision, agency or instrumentality thereof is exempt from the imposition of the alternative fuel excise tax.

C. Alternative fuel distributed to or used by an Indian nation, tribe or pueblo or any agency or instrumentality thereof for the exclusive use of the Indian nation, tribe or pueblo or any agency or instrumentality thereof is exempt from the imposition of the alternative fuel excise tax.

History: Laws 1995, ch. 16, 5.



Section 7-16B-6 - Tax returns; payment of tax; alternative fuel distributors.

7-16B-6. Tax returns; payment of tax; alternative fuel distributors.

A. Alternative fuel distributors shall file alternative fuel excise tax returns in form and content as prescribed by the secretary on or before the twenty-fifth day of the month following the month in which alternative fuel is distributed in New Mexico. Payment of the alternative fuel excise tax shall be made with or prior to filing of the return.

B. In computing the alternative fuel excise tax due, amounts of alternative fuel distributed to an alternative fuel user may be deducted from the total amount of alternative fuel distributed in New Mexico during the tax period provided the alternative fuel user can establish proof of compliance with the provisions of Section 7 [7-16B-7 NMSA 1978] of the Alternative Fuel Tax Act.

History: Laws 1995, ch. 16, 6.



Section 7-16B-7 - Tax returns; payment of tax; alternative fuel user permit.

7-16B-7. Tax returns; payment of tax; alternative fuel user permit.

A. Alternative fuel users who elect to be subject to the provisions of Subsection D of Section 4 [7-16B-4 NMSA 1978] of the Alternative Fuel Tax Act shall pay the annual tax concurrent with vehicle registration.

B. The department shall issue an alternative fuel user permit in a form designed by the department valid for one year from the month of issuance to each alternative fuel user upon the filing of an application by the alternative fuel user acceptable to the department.

C. The department may revoke, after due notice and hearing, the alternative fuel user permit of any alternative fuel user found to be in violation of any provision of the Alternative Fuel Tax Act.

History: Laws 1995, ch. 16, 7.



Section 7-16B-8 - Alternative fuel distributor license required.

7-16B-8. Alternative fuel distributor license required.

A. The department shall issue a license valid for up to three years to each alternative fuel distributor upon the filing of an application by the alternative fuel distributor acceptable to the department.

B. To secure an alternative fuel distributor license, an applicant shall:

(1) register as an alternative fuel distributor under the provisions of Section 7-1-12 NMSA 1978;

(2) file with the department on a form furnished by the department an application for an alternative fuel distributor license; and

(3) accompany the application with payment of an alternative fuel distributor fee in the amount of twenty-five dollars ($25.00).

C. The department may revoke, after due notice and hearing, the alternative fuel distributor license of any alternative fuel distributor found to be in violation of any provision of the Alternative Fuel Tax Act.

History: Laws 1995, ch. 16, 8.



Section 7-16B-9 - Delivery and use of alternative fuel; prohibited acts.

7-16B-9. Delivery and use of alternative fuel; prohibited acts.

It is a violation of the Alternative Fuel Tax Act to:

A. operate a motor vehicle upon the highways of this state with a connection between a cargo or other tank or container, not considered in the Alternative Fuel Tax Act as being the motor vehicle's fuel supply tank, and a carburetor or other fuel supply device. Fuel supply tanks, including auxiliary fuel supply tanks, shall be separate and apart from cargo tanks or other containers, with no connection by pipe, tube, valve or otherwise;

B. sell or deliver to any person alternative fuel from any alternative fuel supply tank or auxiliary alternative fuel supply tank;

C. deliver alternative fuel from a cargo tank into the alternative fuel supply tank of a motor vehicle; provided, however, delivery of liquefied alternative fuels may be made into the alternative fuel supply tank of a motor vehicle by a registered and licensed alternative fuel distributor when made by that distributor from the cargo tank of a vehicle operated by that distributor, which tank is specially designed to make this type of alternative fuel delivery; or

D. engage in the business of distributing alternative fuel in New Mexico without obtaining an alternative fuel distributor license under the provisions of Section 8 [7-16B-8 NMSA 1978] of the Alternative Fuel Tax Act.

History: Laws 1995, ch. 16, 9.



Section 7-16B-10 - Administration and enforcement of act.

7-16B-10. Administration and enforcement of act.

The department shall interpret the provisions of the Alternative Fuel Tax Act. The department shall administer and enforce the collection of the alternative fuel excise tax, and the Tax Administration Act [Chapter 7, Article 1 NMSA 1978] applies to the administration and enforcement of the tax.

History: Laws 1995, ch. 16, 10.






Article 17 - Liquor Excise Tax

Section 7-17-1 - Short title.

7-17-1. Short title.

Chapter 7, Article 17 NMSA 1978 may be cited as the "Liquor Excise Tax Act".

History: 1953 Comp., 46-7-15, enacted by Laws 1966, ch. 49, 1; recompiled as 1953 Comp., 72-32-1, by Laws 1973, ch. 166, 2; 1984, ch. 85, 1.



Section 7-17-2 - Definitions.

7-17-2. Definitions.

As used in the Liquor Excise Tax Act:

A. "alcoholic beverages" means distilled or rectified spirits, potable alcohol, brandy, whiskey, rum, gin, aromatic bitters or any similar beverage, including blended or fermented beverages, dilutions or mixtures of one or more of the foregoing containing more than one-half of one percent alcohol by volume, but "alcoholic beverages" does not include medicinal bitters;

B. "beer" means an alcoholic beverage obtained by the fermentation of any infusion or decoction of barley, malt and hops or other cereals in water and includes porter, beer, ale and stout;

C. "cider" means an alcoholic beverage made from the normal alcoholic fermentation of the juice of sound, ripe apples that contains not less than one-half of one percent of alcohol by volume and not more than seven percent of alcohol by volume;

D. "department" means the taxation and revenue department, the secretary of taxation and revenue or any employee of the department exercising authority lawfully delegated to that employee by the secretary;

E. "fortified wine" means wine containing more than fourteen percent alcohol by volume when bottled or packaged by the manufacturer, but "fortified wine" does not include:

(1) wine that is sealed or capped by cork closure and aged two years or more;

(2) wine that contains more than fourteen percent alcohol by volume solely as a result of the natural fermentation process and that has not been produced with the addition of wine spirits, brandy or alcohol; or

(3) vermouth and sherry;

F. "microbrewer" means:

(1) for years prior to 2014, a person who produces fewer than five thousand barrels of beer in a year;

(2) for years 2014 through 2023, a person who produces fewer than fifteen thousand barrels of beer in a year; and

(3) for year 2024 and subsequent years, a person who produces fewer than five thousand barrels of beer in a year;

G. "person" includes, to the extent permitted by law, a federal, state or other governmental unit or subdivision or an agency, department, institution or instrumentality thereof;

H. "small winegrower" means a winegrower who produces less than one million five hundred thousand liters of wine in a year;

I. "spirituous liquor" means alcoholic beverages, except fermented beverages such as wine, beer, cider and ale;

J. "wholesaler" means a person holding a license issued under Section 60-6A-1 NMSA 1978 or a person selling alcoholic beverages that were not purchased from a person holding a license issued under Section 60-6A-1 NMSA 1978;

K. "wine" means an alcoholic beverage other than cider that is obtained by the fermentation of the natural sugar contained in fruit or other agricultural products, with or without the addition of sugar or other products, and that does not contain more than twenty-one percent alcohol by volume; and

L. "winegrower" means a person licensed pursuant to Section 60-6A-11 NMSA 1978.

History: 1953 Comp., 46-7-16, enacted by Laws 1966, ch. 49, 2; recompiled as 1953 Comp., 72-32-2, by Laws 1973, ch. 166, 2; 1984, ch. 85, 2; 1986, ch. 20, 74; 1991, ch. 161, 1; 1993, ch. 65, 6; 1994, ch. 52, 1; 1995, ch. 70, 18; 1995, ch. 74, 1; 1996, ch. 49, 1; 1997, ch. 143, 1; 2000 (2nd S.S.), ch. 8, 1; 2008, ch. 82, 1; 2013, ch. 94, 1; 2013, ch. 95, 1.



Section 7-17-5 - Imposition and rate of liquor excise tax.

7-17-5. Imposition and rate of liquor excise tax.

A. There is imposed on a wholesaler who sells alcoholic beverages on which the tax imposed by this section has not been paid an excise tax, to be referred to as the "liquor excise tax", at the following rates on alcoholic beverages sold:

(1) on spirituous liquors, one dollar sixty cents ($1.60) per liter;

(2) on beer, except as provided in Paragraph (5) of this subsection, forty-one cents ($.41) per gallon;

(3) on wine, except as provided in Paragraphs (4) and (6) of this subsection, forty-five cents ($.45) per liter;

(4) on fortified wine, one dollar fifty cents ($1.50) per liter;

(5) on beer manufactured or produced by a microbrewer and sold in this state, provided that proof is furnished to the department that the beer was manufactured or produced by a microbrewer, eight cents ($.08) per gallon on the first ten thousand barrels sold and twenty-eight cents ($.28) per gallon for all barrels sold over ten thousand barrels but fewer than fifteen thousand barrels;

(6) on wine manufactured or produced by a small winegrower and sold in this state, provided that proof is furnished to the department that the wine was manufactured or produced by a small winegrower:

(a) ten cents ($.10) per liter on the first eighty thousand liters sold;

(b) twenty cents ($.20) per liter on each liter sold over eighty thousand liters but not over nine hundred fifty thousand liters; and

(c) thirty cents ($.30) per liter on each liter sold over nine hundred fifty thousand liters but not over one million five hundred thousand liters; and

(7) on cider, forty-one cents ($.41) per gallon.

B. The volume of wine transferred from one winegrower to another winegrower for processing, bottling or storage and subsequent return to the transferor shall be excluded pursuant to Section 7-17-6 NMSA 1978 from the taxable volume of wine of the transferee. Wine transferred from an initial winegrower to a second winegrower remains a tax liability of the transferor, provided that if the wine is transferred to the transferee for the transferee's use or for resale, the transferee then assumes the liability for the tax due pursuant to this section.

C. A transfer of wine from a winegrower to a wholesaler for distribution of the wine transfers the liability for payment of the liquor excise tax to the wholesaler upon the sale of the wine by the wholesaler.

History: 1978 Comp., 7-17-5, enacted by Laws 1993, ch. 65, 8; 1994, ch. 52, 2; 1995, ch. 74, 2; 1996, ch. 49, 2; 1997, ch. 143, 2; 2000, ch. 43, 1; 2000 (2nd S.S.), ch. 8, 2; 2008, ch. 82, 2; 2013, ch. 94, 2; 2013, ch. 95, 2.



Section 7-17-6 - Deduction; interstate sales; winegrower-to-winegrower transfers.

7-17-6. Deduction; interstate sales; winegrower-to-winegrower transfers.

A. A wholesaler may deduct the liters of spirituous liquors, gallons of beer and liters of wine sold and shipped to a person in another state from the units of alcoholic beverages subject to the tax imposed by the Liquor Excise Tax Act; provided that the department may require the wholesaler to submit evidence satisfactory to the department that the units have been sold and shipped to a person in another state.

B. A winegrower may deduct the liters of wine transferred to the winegrower from another winegrower for processing, bottling or storage and subsequent return to the transferor from the units of wine subject to the liquor excise tax on the licensed premises of the winegrower.

History: 1978 Comp., 7-17-6, enacted by Laws 1984, ch. 85, 4; 1995, ch. 70, 19; 2008, ch. 82, 3.



Section 7-17-9 - Exemption; certain sales to or by instrumentalities of armed forces.

7-17-9. Exemption; certain sales to or by instrumentalities of armed forces.

Exempted from the tax imposed by Section 7-17-5 NMSA 1978 are alcoholic beverages sold to or by any instrumentality of the armed forces of the United States engaged in resale activities.

History: 1953 Comp., 46-7-21, enacted by Laws 1966, ch. 49, 7; recompiled as 1953 Comp., 72-32-9, by Laws 1973, ch. 166, 2; 1984, ch. 85, 5; 1985, ch. 57, 1.



Section 7-17-10 - Date payment due.

7-17-10. Date payment due.

The tax imposed by the Liquor Excise Tax Act is to be paid on or before the twenty-fifth day of the month following the month in which the taxable event occurs.

History: 1953 Comp., 46-7-22, enacted by Laws 1966, ch. 49, 8; 1971, ch. 22, 3; recompiled as 1953 Comp., 72-32-10, by Laws 1973, ch. 166, 2; 1984, ch. 85, 6.



Section 7-17-11 - Refund or credit of tax.

7-17-11. Refund or credit of tax.

The department shall allow a claim for refund or credit as provided in Sections 7-1-26 and 7-1-29 NMSA 1978 for the tax imposed by Section 7-17-5 NMSA 1978 and paid on alcoholic beverages destroyed in shipment, spoiled or otherwise damaged as to be unfit for sale or consumption upon submission of proof satisfactory to the department of such destruction, spoilage or damage.

History: Laws 1968, ch. 22, 1; 1953 Comp., 46-7-23; reenacted by Laws 1969, ch. 80, 1; 1971, ch. 22, 4; recompiled as 1953 Comp., 72-32-11 and amended by Laws 1973, ch. 166, 1; 1977, ch. 249, 62; 1984, ch. 85, 7; 1995, ch. 70, 20.



Section 7-17-12 - Interpretation of act; administration and enforcement of tax.

7-17-12. Interpretation of act; administration and enforcement of tax.

A. The department shall interpret the provisions of the Liquor Excise Tax Act.

B. The department shall administer and enforce the collection of the liquor excise tax, and the Tax Administration Act [Chapter 7, Article 1 NMSA 1978] applies to the administration and enforcement of the tax.

History: 1978 Comp., 71-7-12, enacted by Laws 1984, ch. 85, 8; 1995, ch. 70, 21.






Article 18 - Electrical Energy Tax



Article 18A - Controlled Substance Tax



Article 19 - Supplemental Municipal Gross Receipts Tax

Section 7-19-4 - Recompiled.

7-19-4. Recompiled.



Section 7-19-10 - Short title.

7-19-10. Short title.

Sections 7-19-10 through 7-19-18 NMSA 1978 may be cited as the "Supplemental Municipal Gross Receipts Tax Act".

History: Laws 1979, ch. 397, 1; 1983, ch. 211, 32.



Section 7-19-11 - Definitions.

7-19-11. Definitions.

As used in the Supplemental Municipal Gross Receipts Tax Act:

A. "department" or "division" means the taxation and revenue department, the secretary of taxation and revenue or any employee of the department exercising authority lawfully delegated to that employee by the secretary;

B. "governing body" means the city council or city commission of a municipality;

C. "municipality" means any incorporated city, town or village having previously qualified to impose and did impose the tax pursuant to the provisions of the Supplemental Municipal Gross Receipts Tax Act in effect prior to this 1997 act;

D. "person" means an individual or any other legal entity;

E. "refunding bonds" means bonds issued pursuant to the provisions of the Supplemental Municipal Gross Receipts Tax Act to refund supplemental municipal gross receipts tax bonds issued pursuant to the provisions of that act;

F. "state gross receipts tax" means the gross receipts tax imposed under the Gross Receipts and Compensating Tax Act [Chapter 7, Article 9 NMSA 1978]; and

G. "supplemental municipal gross receipts tax" means the tax authorized to be imposed under the Supplemental Municipal Gross Receipts Tax Act.

History: Laws 1979, ch. 397, 2; 1980, ch. 106, 1; 1986, ch. 20, 79; 1997, ch. 219, 1.



Section 7-19-12 - Authorization to impose supplemental municipal gross receipts tax; authorization for issuance of supplemental municipal gross receipts bonds; election required.

7-19-12. Authorization to impose supplemental municipal gross receipts tax; authorization for issuance of supplemental municipal gross receipts bonds; election required.

A. The majority of the members elected to the governing body of a municipality may enact an ordinance imposing an excise tax on any person engaging in business in the municipality for the privilege of engaging in business in the municipality. This tax is to be referred to as the "supplemental municipal gross receipts tax". The rate of the tax shall not exceed one percent of the gross receipts of the person engaging in business and shall be imposed in one-fourth percent increments if less than one percent.

B. The governing body of a municipality enacting an ordinance imposing the tax authorized in Subsection A of this section shall submit the question of imposing such tax and the question of the issuance of supplemental municipal gross receipts bonds in an amount not to exceed nine million dollars ($9,000,000), for which the revenue from the supplemental municipal gross receipts tax is dedicated, to the qualified electors of the municipality at a regular or special election.

C. The questions referred to in Subsection B of this section shall be submitted to a vote of the qualified electors of the municipality as two separate ballot questions which shall be substantially in the following form:

(1) "Shall the municipality be authorized to issue supplemental municipal gross receipts bonds in an amount of not exceeding __________________ dollars for the purpose of constructing and equipping and otherwise acquiring a municipal water supply system?

For ____________ Against ____________"; and

(2) "Shall the municipality impose an excise tax for the privilege of engaging in business in the municipality which shall be known as the "supplemental municipal gross receipts tax" and which shall be imposed at a rate of ____________ percent of the gross receipts of the person engaging in business, the proceeds of which are dedicated to the payment of supplemental municipal gross receipts bonds?

For ____________ Against ____________".

D. Only those voters who are registered electors who reside within the municipality shall be permitted to vote on these two questions. The procedures for conducting the election shall be substantially the same as the applicable provisions in Sections 3-30-1, 3-30-6 and 3-30-7 NMSA 1978 relating to municipal debt.

E. If at an election called pursuant to this section a majority of the voters voting on each of the two questions vote in the affirmative on each such question, then the ordinance imposing the supplemental municipal gross receipts tax shall be approved. If at such election a majority of the voters voting on such questions fail to approve any of the questions, then the ordinance imposing the tax shall be disapproved and the questions required to be submitted by Subsection B of this section shall not be submitted to the voters for a period of one year from the date of the election.

F. Any ordinance enacted under the provisions of this section shall include an effective date of either July 1 or January 1, whichever date occurs first after the expiration of at least five months from the date of the election. A certified copy of any ordinance imposing a supplemental municipal gross receipts tax shall be mailed to the division within five days after the ordinance is adopted by the approval by the electorate. Any ordinance repealing the imposition of a tax under the provisions of the Supplemental Municipal Gross Receipts Tax Act shall become effective on either July 1 or January 1, after the expiration of at least five months from the date the ordinance is repealed by the governing body.

G. Nothing in this section is intended to or does alter the effectiveness or validity of any actions taken in accordance with Subsection G of Section 80 of Chapter 20 of Laws 1986.

History: Laws 1979, ch. 397, 3; 1980, ch. 106, 2; 1986, ch. 6, 1; 1986, ch. 20, 80; 1997, ch. 219, 2.



Section 7-19-13 - Ordinance must conform to certain provisions of the Gross Receipts and Compensating Tax Act and requirements of the division.

7-19-13. Ordinance must conform to certain provisions of the Gross Receipts and Compensating Tax Act and requirements of the division.

A. Any ordinance imposing a supplemental municipal gross receipts tax shall adopt by reference the same definitions and the same provisions relating to exemptions and deductions as are contained in the Gross Receipts and Compensating Tax Act [Chapter 7, Article 9 NMSA 1978] then in effect and as it may be amended from time to time.

B. The governing body of any municipality imposing or increasing the supplemental municipal gross receipts tax must adopt the language of the model ordinance furnished to the municipality by the division for the portion of the ordinance relating to the tax.

History: Laws 1979, ch. 397, 4.



Section 7-19-14 - Specific exemptions.

7-19-14. Specific exemptions.

No supplemental municipal gross receipts tax shall be imposed on the gross receipts arising from:

A. transporting persons or property for hire by railroad, motor vehicle, air transportation or any other means from one point within the municipality to another point outside the municipality; or

B. a business located outside the boundaries of a municipality on land owned by that municipality for which a gross receipts tax distribution is made pursuant to Section 7-1-6.4 NMSA 1978.

History: Laws 1979, ch. 397, 5; 1983, ch. 211, 33; 1994, ch. 101, 1.



Section 7-19-15 - Collection by department; transfer of proceeds; deductions.

7-19-15. Collection by department; transfer of proceeds; deductions.

A. The department shall collect the supplemental municipal gross receipts tax in the same manner and at the same time it collects the state gross receipts tax.

B. The department shall withhold an administrative fee pursuant to Section 1 [7-1-6.41 NMSA 1978] of this 1997 act. The department shall transfer to each municipality for which it is collecting a supplemental municipal gross receipts tax the amount of the tax collected less the administrative fee withheld and less any disbursements for tax credits, refunds and the payment of interest applicable to the supplemental municipal gross receipts tax. Transfer of the tax to a municipality shall be made within the month following the month in which the tax is collected.

History: Laws 1979, ch. 397, 6; 1983, ch. 211, 34; 1997, ch. 125, 6.



Section 7-19-16 - Interpretation of act; administration and enforcement of tax.

7-19-16. Interpretation of act; administration and enforcement of tax.

A. The division shall interpret the provisions of the Supplemental Municipal Gross Receipts Tax Act.

B. The division shall administer and enforce the collection of the supplemental municipal gross receipts tax, and the Tax Administration Act [Chapter 7, Article 1 NMSA 1978] applies to the administration and enforcement of the tax.

History: Laws 1979, ch. 397, 7.



Section 7-19-17 - Issuance of bonds; purposes.

7-19-17. Issuance of bonds; purposes.

A. If the ordinance imposing the supplemental municipal gross receipts tax is approved as provided in Subsection E of Section 7-19-12 NMSA 1978, the governing body of a municipality may issue bonds pursuant to the Supplemental Municipal Gross Receipts Tax Act in an amount not to exceed nine million dollars ($9,000,000). The supplemental municipal gross receipts bonds shall be issued for the purpose of constructing and equipping and otherwise acquiring a municipal water supply system, including the purchase of water rights and easements, equipment and professional fees related thereto, to be paid back from the proceeds of the supplemental municipal gross receipts tax imposed.

B. Supplemental municipal gross receipts bonds shall be issued and sold as provided in the Supplemental Municipal Gross Receipts Tax Act. The governing body of the municipality shall determine at its discretion the terms, covenants and conditions of the supplemental municipal gross receipts bonds, including but not limited to, date of issuance, denomination, maturity, coupon rates, call features, premium, registration, refundability and other matters covering the general and technical aspects of their issuance. These bonds may be either serial or term and may be sold by the governing body of the municipality at the time and in the manner as the governing body may elect, at either public or private sale. The supplemental municipal gross receipts bonds shall not be considered or held to be general obligations of the municipality issuing them and are payable solely from the revenue accruing from the revenue of the supplemental municipal gross receipts tax. The ordinance authorizing the tax shall be irrepealable until these bonds are fully paid.

History: Laws 1979, ch. 397, 8; 1980, ch. 106, 3; 1986, ch. 6, 2.



Section 7-19-17.1 - Refunding bonds; authorization.

7-19-17.1. Refunding bonds; authorization.

A. Any municipality may issue refunding bonds for the purpose of refinancing, paying and discharging all or any part of outstanding supplemental municipal gross receipts tax bonds of any one or more or all outstanding issues:

(1) for the acceleration, deceleration or other modification of the payment of such obligations, including without limitation any capitalization of any interest thereon in arrears or about to become due for any period not exceeding one year from the date of the refunding bonds;

(2) for the purpose of reducing interest costs or affecting other economies;

(3) for the purpose of modifying or eliminating restrictive contractual limitations pertaining to the issuance of additional bonds, otherwise concerning the outstanding bonds or to any facilities relating thereto; or

(4) for any combination of such purposes.

B. The municipality may pledge irrevocably for the payment of interest and principal on refunding bonds the appropriate pledged revenues, which may be pledged to an original issue of bonds as provided in the Supplemental Municipal Gross Receipts Tax Act. Nothing in this section shall permit the pledge of the gross receipts tax revenue to the payment of bonds that refund bonds issued under any other provision of law.

C. Refunding bonds may be issued separately or issued in combination in one series or more.

D. Refunding bonds issued pursuant to the Supplemental Municipal Gross Receipts Tax Act shall be authorized by ordinance. Any bonds that are refunded under the provisions of this section shall be paid at maturity or on any permitted prior redemption date in the amounts, at the time and places and, if called prior to maturity, in accordance with any applicable notice provisions, all as provided in the proceedings authorizing the issuance of the refunded bonds, or otherwise appertaining thereto, except for any such bond that is voluntarily surrendered for exchange or payment by the holder or owner.

E. Provision shall be made for paying the bonds refunded at the time or places provided in Subsection D of this section. The principal amount of the refunding bonds shall not exceed, but may be less than or be the same as the principal amount of the bonds being refunded so long as provision is duly and sufficiently made for the payment of the refunded bonds.

F. The proceeds of refunding bonds, including any accrued interest and premium appertaining to the sale of refunding bonds, shall either be immediately applied to the retirement of the bonds being refunded or be placed in escrow in a commercial bank or trust company that possesses and is exercising trust powers and that is a member of the federal deposit insurance corporation, to be applied to the payment of the principal of, interest on and any prior redemption premium due in connection with the bonds being refunded; provided that such refunding bond proceeds, including any accrued interest and any premium appertaining to a sale of refunding bonds, may be applied to the establishment and maintenance of a reserve fund and to the payment of expenses incidental to the refunding and the issuance of the refunding bonds, the interest on the refunding bonds and the principal of the refunding bonds or both interest and principal as the municipality may determine. Nothing in this section requires the establishment of an escrow if the refunded bonds become due and payable within one year from the date of the refunding bonds and if the amounts necessary to retire the refunded bonds within that time are deposited with the paying agent for the refunded bonds. Any such escrow shall not necessarily be limited to proceeds of refunding bonds but may include other money available for its escrow purpose. Any proceeds in escrow pending such use may be invested or reinvested in bills, certificates of indebtedness, notes or bonds that are direct obligations of or the principal and interest of which obligations are unconditionally guaranteed by the United States or in certificates of deposit of banks that are members of the federal deposit insurance corporation, the par value of which certificates of deposit is collateralized by a pledge of obligations of or the payment of which is unconditionally guaranteed by the United States, the par value of which obligations is [at] least seventy-five percent of the par value of the certificates of deposit. Such proceeds and investments in escrow together with any interest or other income to be derived from any such investment shall be in an amount at all times sufficient as to principal, interest, any prior redemption premium due and any charges of the escrow agent payable therefrom to pay the bonds being refunded as they become due at their respective maturities or due at any designated prior redemption date in connection with which the municipality shall exercise a prior redemption option. Any purchaser of any refunding bond issued pursuant to the provisions of the Supplemental Municipal Gross Receipts Tax Act is in no manner responsible for the application of the proceeds thereof by the municipality or any of its officers, agents or employees.

G. Refunding bonds may be sold at a public or negotiated sale and may bear such additional terms and provisions as may be determined by the municipality subject to limitations in the Supplemental Municipal Gross Receipts Tax Act. The terms, provisions and authorization of the refunding bonds are not subject to the provisions of any other statute, provided that the Public Securities Limitation of Action Act [6-14-4 through 6-14-7 NMSA 1978] shall be fully applicable to the issuance of refunding bonds.

H. The municipality shall receive from the department of finance and administration written approval of any refunding bonds issued pursuant to the provisions of this section.

History: Laws 1997, ch. 219, 4.



Section 7-19-18 - Supplemental municipal gross receipts tax; use of proceeds; restriction.

7-19-18. Supplemental municipal gross receipts tax; use of proceeds; restriction.

A. The proceeds from the supplemental municipal gross receipts tax shall be deposited in a special improvement account of the municipality and shall be used only for:

(1) the payment of the principal of, interest on, any prior redemption premiums due in connection with and other expenses related to the supplemental municipal gross receipts bonds issued pursuant to the Supplemental Municipal Gross Receipts Tax Act;

(2) the funding of any reserves and other accounts in connection with such bonds;

(3) refunding bonds; and

(4) to the extent not needed for those purposes, the improvement of the municipality's water system.

B. When any issue of supplemental municipal gross receipts bonds is fully paid, the supplemental municipal gross receipts tax shall cease to be imposed for that issue, but may continue to be imposed for bonds enacted and approved pursuant to Section 7-19-12 NMSA 1978 and thereafter issued, or for refunding bonds issued pursuant to Section 4 [7-19-17.1 NMSA 1978] of this 1997 act. Any money remaining in a special improvement account after the obligations for supplemental municipal gross receipts bonds and refunding bonds, are fully paid may be transferred to any other fund of the municipality.

History: Laws 1979, ch. 397, 9; 1980, ch. 106, 4; 1986, ch. 6, 3; 1997, ch. 219, 3.






Article 19A - Special Municipal Gross Receipts Tax



Article 19B - Municipal Environmental Services Gross Receipts Tax

Section 7-19B-3 - Recompiled.

7-19B-3. Recompiled.






Article 19C - Municipal Infrastructure Gross Receipts Tax

Section 7-19C-3 - Recompiled.

7-19C-3. Recompiled.






Article 19D - Municipal Local Option Gross Receipts Taxes

Section 7-19D-1 - Short title.

7-19D-1. Short title.

Chapter 7, Article 19D NMSA 1978 may be cited as the "Municipal Local Option Gross Receipts Taxes Act".

History: 1978 Comp., 7-19D-1, enacted by Laws 1993, ch. 346, 1.



Section 7-19D-2 - Definitions.

7-19D-2. Definitions.

As used in the Municipal Local Option Gross Receipts Taxes Act:

A. "department" means the taxation and revenue department, the secretary of taxation and revenue or any employee of the department exercising authority lawfully delegated to that employee by the secretary;

B. "governing body" means the city council or city commission of a city, the board of trustees of a town or village and the board of county commissioners of H-class counties;

C. "municipality" means any incorporated city, town or village, whether incorporated under general act, special act or special charter, and an H-class county;

D. "person" means an individual or any other legal entity; and

E. "state gross receipts tax" means the gross receipts tax imposed under the Gross Receipts and Compensating Tax Act [Chapter 7, Article 9 NMSA 1978].

History: 1978 Comp., 7-19D-2, enacted by Laws 1993, ch. 346, 2.



Section 7-19D-3 - Effective date of ordinance.

7-19D-3. Effective date of ordinance.

An ordinance imposing, amending or repealing a tax or an increment of tax authorized by the Municipal Local Option Gross Receipts Taxes Act shall be effective on July 1 or January 1, whichever date occurs first after the expiration of at least three months from the date the adopted ordinance is mailed or delivered to the department. The ordinance shall include that effective date.

History: 1978 Comp., 7-19D-3, enacted by Laws 1993, ch. 346, 3.



Section 7-19D-4 - Ordinance shall conform to certain provisions of the Gross Receipts and Compensating Tax Act and requirements of the department.

7-19D-4. Ordinance shall conform to certain provisions of the Gross Receipts and Compensating Tax Act and requirements of the department.

A. An ordinance imposing a tax under the provisions of the Municipal Local Option Gross Receipts Taxes Act shall adopt by reference the same definitions and the same provisions relating to exemptions and deductions as are contained in the Gross Receipts and Compensating Tax Act [Chapter 7, Article 9 NMSA 1978] then in effect and as it may be amended from time to time.

B. The governing body of any municipality imposing a tax under the Municipal Local Option Gross Receipts Taxes Act shall impose the tax by adopting the model ordinance with respect to the tax furnished to the municipality by the department. An ordinance that does not conform substantially to the model ordinance of the department is not valid.

History: 1978 Comp., 7-19D-4, enacted by Laws 1993, ch. 346, 4.



Section 7-19D-5 - Specific exemptions.

7-19D-5. Specific exemptions.

No tax authorized by the provisions of the Municipal Local Option Gross Receipts Taxes Act shall be imposed on the gross receipts arising from:

A. transporting persons or property for hire by railroad, motor vehicle, air transportation or any other means from one point within the municipality to another point outside the municipality; or

B. a business located outside the boundaries of a municipality on land owned by that municipality for which a state gross receipts tax distribution is made pursuant to Section 7-1-6.4 NMSA 1978.

History: 1978 Comp., 7-19D-5, enacted by Laws 1993, ch. 346, 5; 1994, ch. 101, 3.



Section 7-19D-6 - Copy of ordinance to be submitted to department.

7-19D-6. Copy of ordinance to be submitted to department.

A certified copy of the ordinance imposing or repealing a tax authorized under the Municipal Local Option Gross Receipts Taxes Act or changing the tax rate imposed shall be mailed or delivered to the department within five days after the later of the date the ordinance is adopted or the date the results of any election held with respect to the ordinance are certified to be in favor of the ordinance.

History: 1978 Comp., 7-19D-6, enacted by Laws 1993, ch. 346, 6.



Section 7-19D-7 - Collection by department; transfer of proceeds; deductions.

7-19D-7. Collection by department; transfer of proceeds; deductions.

A. The department shall collect each tax imposed pursuant to the provisions of the Municipal Local Option Gross Receipts Taxes Act in the same manner and at the same time it collects the state gross receipts tax.

B. Except as provided in Subsection C of this section, the department shall withhold an administrative fee pursuant to Section 1 [7-1-6.41 NMSA 1978] of this 1997 act. The department shall transfer to each municipality for which it is collecting a tax pursuant to the provisions of the Municipal Local Option Gross Receipts Taxes Act the amount of each tax collected for that municipality, less the administrative fee withheld and less any disbursements for tax credits, refunds and the payment of interest applicable to the tax. The transfer to the municipality shall be made within the month following the month in which the tax is collected.

C. With respect to the municipal gross receipts tax imposed by a municipality pursuant to Section 7-19D-9 NMSA 1978, the department shall withhold the administrative fee pursuant to Section 1 [7-1-6.41 NMSA 1978] of this 1997 act only on that portion of the municipal gross receipts tax arising from a municipal gross receipts tax rate in excess of one-half of one percent.

History: 1978 Comp., 7-19D-7, enacted by Laws 1993, ch. 346, 7; 1997, ch. 125, 7.



Section 7-19D-8 - Interpretation of act; administration and enforcement of act.

7-19D-8. Interpretation of act; administration and enforcement of act.

A. The department shall interpret the provisions of the Municipal Local Option Gross Receipts Taxes Act.

B. The department shall administer and enforce the collection of each tax authorized under the provisions of the Municipal Local Option Gross Receipts Taxes Act, and the Tax Administration Act [Chapter 7, Article 1 NMSA 1978] applies to the administration and enforcement of each tax.

History: 1978 Comp., 7-19D-8, enacted by Laws 1993, ch. 346, 8.



Section 7-19D-9 - Municipal gross receipts tax; authority to impose rate.

7-19D-9. Municipal gross receipts tax; authority to impose rate.

A. The majority of the members of the governing body of any municipality may impose by ordinance an excise tax not to exceed a rate of one and one-half percent of the gross receipts of any person engaging in business in the municipality for the privilege of engaging in business in the municipality. A tax imposed pursuant to this section shall be imposed by the enactment of one or more ordinances, each imposing any number of municipal gross receipts tax rate increments, but the total municipal gross receipts tax rate imposed by all ordinances shall not exceed an aggregate rate of one and one-half percent of the gross receipts of a person engaging in business. Municipalities may impose increments of one-eighth of one percent.

B. The tax imposed pursuant to Subsection A of this section may be referred to as the "municipal gross receipts tax".

C. The governing body of a municipality may, at the time of enacting an ordinance imposing the tax authorized in Subsection A of this section, dedicate the revenue for a specific purpose or area of municipal government services, including but not limited to police protection, fire protection, public transportation or street repair and maintenance. If the governing body proposes to dedicate such revenue, the ordinance and, if any election is held, the ballot shall clearly state the purpose to which the revenue will be dedicated, and any revenue so dedicated shall be used by the municipality for that purpose unless a subsequent ordinance is adopted to change the purpose to which dedicated or to place the revenue in the general fund of the municipality.

D. An election shall be called on the questions of disapproval or approval of any ordinance enacted pursuant to Subsection A of this section or any ordinance amending such ordinance:

(1) if the governing body chooses to provide in the ordinance that it shall not be effective until the ordinance is approved by the majority of the registered voters voting on the question at an election to be held pursuant to the provisions of a home-rule charter or on a date set by the governing body and pursuant to the provisions of the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978] governing special elections; or

(2) if the ordinance does not contain a mandatory election provision as provided in Paragraph (1) of this subsection, upon the filing of a petition requesting such an election if the petition is filed:

(a) pursuant to the requirements of a referendum provision contained in a municipal home-rule charter and signed by the number of registered voters in the municipality equal to the number of registered voters required in its charter to seek a referendum; or

(b) in all other municipalities, with the municipal clerk within thirty days after the adoption of such ordinance and the petition has been signed by a number of registered voters in the municipality equal to at least five percent of the number of the voters in the municipality who were registered to vote in the most recent regular municipal election.

E. The signatures on the petition filed in accordance with Subsection D of this section shall be verified by the municipal clerk. If the petition is verified by the municipal clerk as containing the required number of signatures of registered voters, the governing body shall adopt an election resolution calling for the holding of a special election on the question of approving or disapproving the ordinance unless the ordinance is repealed before the adoption of the election resolution. An election held pursuant to Subparagraph (a) or (b) of Paragraph (2) of Subsection D of this section shall be called, conducted and canvassed as provided in the Municipal Election Code for special elections, and the election shall be held within seventy-five days after the date the petition is verified by the municipal clerk or it may be held in conjunction with a regular municipal election if such election occurs within seventy-five days after the date of verification by the municipal clerk.

F. If at an election called pursuant to Subsection D of this section a majority of the registered voters voting on the question approves the ordinance imposing the tax, the ordinance shall become effective in accordance with the provisions of the Municipal Local Option Gross Receipts Taxes Act. If at such an election a majority of the registered voters voting on the question disapproves the ordinance, the ordinance imposing the tax shall be deemed repealed and the question of imposing any increment of the municipal gross receipts tax authorized in this section shall not be considered again by the governing body for a period of one year from the date of the election.

G. Any municipality that has lawfully imposed by the requirements of the Special Municipal Gross Receipts Tax Act a rate of at least one-fourth of one percent shall be deemed to have imposed one-fourth of one percent municipal gross receipts tax pursuant to this section. Any rate of tax deemed to be imposed pursuant to this subsection shall continue to be dedicated to the payment of outstanding bonds issued by the municipality that pledged the tax revenues by ordinance until such time as the bonds are fully paid. A municipality may by ordinance change the purpose for any rate of tax deemed to be imposed at any time the revenues are not committed to payment of bonds.

H. Any law that imposes or authorizes the imposition of a municipal gross receipts tax or that affects the municipal gross receipts tax, or any law supplemental thereto or otherwise appertaining thereto, shall not be repealed or amended or otherwise directly or indirectly modified in such a manner as to impair adversely any outstanding revenue bonds that may be secured by a pledge of such municipal gross receipts tax unless such outstanding revenue bonds have been discharged in full or provision has been fully made therefor.

History: Laws 1978, ch. 151, 1; 1979, ch. 155, 1; 1981, ch. 37, 11; 1982, ch. 3, 2; 1983, ch. 213, 18; 1985, ch. 208, 121; 1986, ch. 20, 76; 1987, ch. 323, 26; 1988, ch. 120, 1; 1978, Comp., 7-19-4, amended and recompiled as 1978 Comp., 7-19D-9 by Laws 1993, ch. 346, 9; 2007, ch. 331, 5.



Section 7-19D-10 - Municipal environmental services gross receipts tax; authority to impose; ordinance requirements.

7-19D-10. Municipal environmental services gross receipts tax; authority to impose; ordinance requirements.

A. Except as otherwise provided in this section, the majority of the members of the governing body of a municipality may enact an ordinance imposing an excise tax on any person engaging in business in the municipality for the privilege of engaging in business. The rate of the tax shall be one-sixteenth of one percent of the gross receipts of the person engaging in business.

B. The tax imposed in accordance with Subsection A of this section may be referred to as the "municipal environmental services gross receipts tax". The imposition of a municipal environmental services gross receipts tax is not subject to referendum.

C. The governing body of a municipality shall, at the time of enacting an ordinance imposing the rate of the tax authorized in Subsection A of this section, dedicate the revenue for acquisition, construction, operation and maintenance of solid waste facilities, water facilities, wastewater facilities, sewer systems and related facilities.

D. The governing body of a municipality in a class B county with a net taxable value used for rate-setting purposes for the 2008 property tax year of greater than seven hundred fifty million dollars ($750,000,000) and a population in the entire county according to the most recent federal decennial census of less than twenty-five thousand may enact an ordinance imposing an excise tax on any person engaging in business in the municipality for the privilege of engaging in business; provided that:

(1) the rate of the tax imposed shall not exceed one-half of one percent of the gross receipts of the person engaging in business;

(2) the tax is imposed in one-fourth of one percent increments; and

(3) the population of the municipality imposing the municipal environmental services gross receipts tax according to the most recent federal decennial census is:

(a) more than seven thousand five hundred but less than seven thousand eight hundred; or

(b) more than one thousand five hundred but less than two thousand.

History: Laws 1990, ch. 99, 51; 1978 Comp., 7-19B-3, amended and recompiled as 1978 Comp., 7-19D-10 by Laws 1993, ch. 346, 10; 2009, ch. 284, 1.



Section 7-19D-11 - Municipal infrastructure gross receipts tax; authority by municipality to impose; ordinance requirements; election.

7-19D-11. Municipal infrastructure gross receipts tax; authority by municipality to impose; ordinance requirements; election.

A. A majority of the members of the governing body of a municipality may enact an ordinance imposing an excise tax on any person engaging in business in the municipality for the privilege of engaging in business. The rate of the tax shall not exceed one-fourth of one percent of the gross receipts of the person engaging in business and may be imposed in one-sixteenth of one percent increments by separate ordinances. Any ordinance enacting any increment of the first one-eighth of one percent of the tax is not subject to a referendum of any kind, notwithstanding any requirement of any charter municipality, except that an increment that is imposed after July 1, 1998 for economic development purposes set forth in Paragraph (5) of Subsection C of this section shall be subject to a referendum as provided in Subsection D of this section.

B. The tax imposed pursuant to Subsection A of this section may be referred to as the "municipal infrastructure gross receipts tax".

C. The governing body of a municipality, at the time of enacting any ordinance imposing the rate of the tax authorized in Subsection A of this section, may dedicate the revenue for:

(1) payment of special obligation bonds issued pursuant to a revenue bond act;

(2) repair, replacement, construction or acquisition of infrastructure improvements, including sanitary sewer lines, storm sewers and other drainage improvements, water, water rights, water lines and utilities, streets, alleys, rights of way, easements, international ports of entry and land within the municipality or within the extraterritorial zone of the municipality;

(3) municipal general purposes;

(4) acquiring, constructing, extending, bettering, repairing or otherwise improving or operating or maintaining public transit systems or regional transit systems or authorities; and

(5) furthering or implementing economic development plans and projects as defined in the Local Economic Development Act [5-10-1 through 5-10-13 NMSA 1978] or projects as defined in the Statewide Economic Development Finance Act [Chapter 6, Article 25 NMSA 1978], and use of not more than the greater of fifty thousand dollars ($50,000) or ten percent of the revenue collected for promotion and administration of or professional services contracts related to implementation of an economic development plan adopted by the governing body pursuant to the Local Economic Development Act and in accordance with law.

D. An ordinance imposing any increment of the municipal infrastructure gross receipts tax in excess of the first one-eighth of one percent or any increment imposed after July 1, 1998 for economic development purposes set forth in Paragraph (5) of Subsection C of this section shall not go into effect until after an election is held and a majority of the voters of the municipality voting in the election votes in favor of imposing the tax. The governing body shall adopt a resolution calling for an election within seventy-five days of the date the ordinance is adopted on the question of imposing the tax. The question shall be submitted to the voters of the municipality as a separate question at a regular municipal election or at a special election called for that purpose by the governing body. A special municipal election shall be called, conducted and canvassed as provided in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978]. If a majority of the voters voting on the question approves the ordinance imposing the municipal infrastructure gross receipts tax, then the ordinance shall become effective in accordance with the provisions of the Municipal Local Option Gross Receipts Taxes Act. If the question of imposing the municipal infrastructure gross receipts tax fails, the governing body shall not again propose the imposition of any increment of the tax in excess of the first one-eighth of one percent for a period of one year from the date of the election.

History: Laws 1991, ch. 9, 3; 1992, ch. 98, 2; 1978 Comp., 7-19C-3, amended and recompiled as 1978 Comp., 7-19D-11 by Laws 1993, ch. 346, 11; 1998, ch. 90, 6; 2003, ch. 349, 18.



Section 7-19D-12 - Municipal capital outlay gross receipts tax; purposes; referendum.

7-19D-12. Municipal capital outlay gross receipts tax; purposes; referendum.

A. The majority of the members of the governing body of a municipality may enact an ordinance imposing an excise tax at a rate not to exceed one-fourth of one percent of the gross receipts of any person engaging in business in the municipality for the privilege of engaging in business. The tax may be imposed in increments of one-sixteenth of one percent not to exceed an aggregate rate of one-fourth of one percent.

B. The tax imposed pursuant to Subsection A of this section may be referred to as the "municipal capital outlay gross receipts tax".

C. The governing body, at the time of enacting an ordinance imposing a rate of tax authorized in Subsection A of this section, may dedicate the revenue for any municipal infrastructure purpose, including:

(1) the design, construction, acquisition, improvement, renovation, rehabilitation, equipping or furnishing of public buildings or facilities, including parking facilities, the acquisition of land for the public buildings or facilities and the acquisition or improvement of the grounds surrounding public buildings or facilities;

(2) acquisition, construction or improvement of water, wastewater or solid waste systems or facilities and related facilities, including water or sewer lines and storm sewers and other drainage improvements;

(3) acquisition, rehabilitation or improvement of firefighting equipment;

(4) construction, reconstruction or improvement of municipal streets, alleys, roads or bridges, including acquisition of rights of way;

(5) design, construction, acquisition, improvement or equipping of airport facilities, including acquisition of land, easements or rights of way for airport facilities;

(6) acquisition of land for open space, public parks or public recreational facilities and the design, acquisition, construction, improvement or equipping of parks and recreational facilities; and

(7) payment of gross receipts tax revenue bonds issued pursuant to Chapter 3, Article 31 NMSA 1978 for infrastructure purposes.

D. An ordinance imposing the municipal capital outlay gross receipts tax shall not go into effect until after an election is held on the question of imposing the tax for the purpose for which the revenue is dedicated and a majority of the voters in the municipality voting in the election votes in favor of imposing the tax. The governing body shall adopt a resolution calling for an election within seventy-five days of the date the ordinance is adopted on the question of imposing the tax. The question shall be submitted to the voters of the municipality as a separate question at a general election or at a special election called for that purpose by the governing body. A special election shall be called, conducted and canvassed in substantially the same manner as provided by law for general elections. If a majority of the voters voting on the question approves the question of imposing the municipal capital outlay gross receipts tax, then the ordinance shall become effective in accordance with the provisions of the Municipal Local Option Gross Receipts Taxes Act. If the question of imposing the municipal capital outlay gross receipts tax fails, the governing body shall not again propose the imposition of the tax for a period of one year from the date of the election.

History: Laws 2001, ch. 172, 1; 2005, ch. 129, 1; 2010, ch. 44, 1.



Section 7-19D-14 - Quality of life gross receipts tax; authority to impose; ordinance requirements; use of revenue; election.

7-19D-14. Quality of life gross receipts tax; authority to impose; ordinance requirements; use of revenue; election.

A. Prior to January 1, 2016, the majority of the members of the governing body of a municipality may enact an ordinance imposing an excise tax at a rate not to exceed one-fourth percent of the gross receipts of a person engaging in business in the municipality for the privilege of engaging in business. The tax may be imposed in one or more increments of one-sixteenth percent not to exceed an aggregate rate of one-fourth percent. The tax shall be imposed for a period of not more than ten years from the effective date of the ordinance imposing the tax. Having enacted an ordinance imposing the tax prior to January 1, 2016 pursuant to the provisions of this section, the governing body may enact subsequent ordinances for succeeding periods of not more than ten years; provided that each ordinance meets the requirements of this section and of the Municipal Local Option Gross Receipts Taxes Act. The tax imposed pursuant to the provisions of this section may be referred to as the "quality of life gross receipts tax".

B. The governing body, at the time of enacting an ordinance imposing the quality of life gross receipts tax, shall dedicate the revenue to cultural programs and activities provided by a local government and to cultural programs, events and activities provided by contract or operating agreement with nonprofit or publicly owned cultural organizations and institutions.

C. An ordinance imposing any increment of the quality of life gross receipts tax shall not go into effect until after an election is held and a majority of the voters in the municipality voting in the election votes in favor of imposing the tax. The governing body shall adopt a resolution calling for an election within ninety days of the date the ordinance is adopted on the question of imposing the tax. The question may be submitted to the voters as a separate question at a general election or at a special election called for that purpose by the governing body. A special election shall be called, conducted and canvassed in substantially the same manner as provided by law for general elections. In any election held, the ballot shall clearly state the purpose to which the revenue will be dedicated pursuant to this section. If a majority of the voters voting on the question approves the ordinance imposing the quality of life gross receipts tax, the ordinance shall become effective in accordance with the provisions of the Municipal Local Option Gross Receipts Taxes Act. If the question of imposing the quality of life gross receipts tax fails, the governing body shall not again propose the imposition of the tax for a period of one year from the date of the election.

D. The quality of life gross receipts tax revenue shall be used to meet the following goals: promoting and preserving cultural diversity; enhancing the quality of cultural programs and activities; fostering greater access to cultural opportunities; promoting culture in order to further economic development within the municipality; and supporting programs, events and organizations with direct, identifiable and measurable public benefit to residents of the municipality. It is the objective of the quality of life gross receipts tax that the revenue from the tax be used to expand and sustain existing programs and to develop new programs, events and activities, rather than to replace other funding sources for existing programs, events and activities.

E. The governing body of a municipality that imposes the quality of life gross receipts tax shall, within sixty days of the election approving the imposition of the tax, appoint a municipal cultural advisory board consisting of between nine and fifteen members. Persons appointed to the board shall be residents of the municipality who are knowledgeable about the activities eligible for quality of life tax funding. The members of the board shall be appointed for fixed terms and shall not be removed during their terms except for malfeasance. The terms of the initial board members shall be staggered so that one-third of the members are appointed for one-year terms, one-third are appointed for two-year terms and one-third are appointed for three-year terms. Subsequent appointments to the board shall be for three-year terms. If a vacancy on the board occurs, the governing body shall appoint a replacement member for the remainder of the unexpired term. A board member shall not serve for more than two consecutive terms.

F. The municipal cultural advisory board shall have the responsibility of overseeing the distribution of the quality of life gross receipts tax revenue for the goals listed in Subsection D of this section. The board shall:

(1) biennially submit recommendations to the governing body for expenditures of revenue from the quality of life gross receipts tax that are allocated pursuant to this section through contracts for services with appropriate organizations and institutions;

(2) establish and publicize the necessary qualifications for organizations and institutions to receive quality of life gross receipts tax funding; and

(3) develop guidelines and procedures for applying for funding through a request for proposals process and the criteria by which contracts will be awarded. The evaluation process shall include a public review component.

G. The municipal cultural advisory board shall establish reporting requirements for recipients of the quality of life gross receipts tax revenue. The board shall provide to the governing body an annual evaluation of the use of revenue from the quality of life gross receipts tax to ensure that it is meeting the goals listed in Subsection D of this section.

H. Every four years, the municipal cultural advisory board shall review and revise as necessary:

(1) the guidelines and procedures for applying for funding; and

(2) the criteria by which applications for funding will be evaluated.

I. As used in this section:

(1) "cultural organizations and institutions" means organizations or institutions that have as a primary purpose the advancement or preservation of zoology, museums, library sciences, art, music, theater, dance, literature or the humanities; and

(2) "municipality" means an incorporated municipality except for an incorporated municipality with a population in excess of two hundred fifty thousand according to the most recent federal decennial census.

History: Laws 2005, ch. 212, 2.



Section 7-19D-15 - Municipal regional spaceport gross receipts tax; authority to impose; rate; election required.

7-19D-15. Municipal regional spaceport gross receipts tax; authority to impose; rate; election required.

A. A majority of the members of the governing body of a municipality that desires to become a member of a regional spaceport district pursuant to the Regional Spaceport District Act [5-16-1 through 5-16-13 NMSA 1978] shall impose by ordinance an excise tax at a rate not to exceed one-half percent of the gross receipts of a person engaging in business in the municipality for the privilege of engaging in business. A tax imposed pursuant to this section may be imposed by one or more ordinances, each imposing any number of tax rate increments, but an increment shall not be less than one-sixteenth percent of the gross receipts of a person engaging in business in the municipality, and the aggregate of all rates shall not exceed one-half percent of the gross receipts of a person engaging in business in the municipality. The tax may be referred to as the "municipal regional spaceport gross receipts tax".

B. A governing body, at the time of enacting an ordinance imposing a tax authorized in Subsection A of this section, shall dedicate a minimum of seventy-five percent of the revenue to a regional spaceport district for the financing, planning, designing, engineering and construction of a regional spaceport pursuant to the Regional Spaceport District Act and may dedicate no more than twenty-five percent of the revenue for spaceport-related projects as approved by resolution of the governing body of the municipality.

C. An ordinance imposing a municipal regional spaceport gross receipts tax shall not go into effect until after an election is held and a majority of the voters of the municipality voting in the election votes in favor of imposing the tax. The governing body shall adopt a resolution calling for an election within seventy-five days of the date the ordinance is adopted on the question of imposing the tax. The question shall be submitted to the voters of the municipality as a separate question at a regular municipal election or at a special election called for that purpose by the governing body. A special municipal election shall be called, conducted and canvassed as provided in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978]. If a majority of the voters voting on the question approves the ordinance imposing the municipal regional spaceport gross receipts tax, the ordinance shall become effective in accordance with the provisions of the Municipal Local Option Gross Receipts Taxes Act. If the question of imposing the municipal regional spaceport gross receipts tax fails, the governing body shall not again propose the imposition of an increment of the tax for a period of one year from the date of the election.

D. The governing body of a municipality imposing the municipal regional spaceport gross receipts tax shall transfer a minimum of seventy-five percent of all proceeds from the tax to the regional spaceport district of which it is a member for regional spaceport purposes in accordance with the provisions of the Regional Spaceport District Act. The governing body of a municipality imposing the municipal regional spaceport gross receipts tax may retain no more than twenty-five percent of the municipal regional spaceport gross receipts tax for spaceport-related projects as approved by resolution of the governing body.

History: Laws 2006, ch. 15, 14.



Section 7-19D-16 - Municipal higher education facilities gross receipts tax.

7-19D-16. Municipal higher education facilities gross receipts tax.

A. The majority of the members of the governing body of an eligible municipality may impose by ordinance an excise tax at a rate not to exceed one-fourth of one percent of the gross receipts of a person engaging in business in the municipality for the privilege of engaging in business. The tax may be imposed in increments of one-sixteenth of one percent not to exceed an aggregate rate of one-fourth of one percent. The tax shall be imposed for a period of not more than twenty years from the effective date of the ordinance imposing the tax.

B. The tax imposed pursuant to this section may be referred to as the "municipal higher education facilities gross receipts tax".

C. The governing body, at the time of enacting an ordinance imposing a rate of tax authorized in Subsection A of this section, shall dedicate the revenue only for:

(1) acquisition, construction, renovation or improvement of facilities of a four-year post-secondary public educational institution located in the municipality and acquisition of or improvements to land for those facilities; or

(2) payment of municipal higher education facilities gross receipts tax revenue bonds issued pursuant to Chapter 3, Article 31 NMSA 1978.

D. An ordinance imposing any increment of the municipal higher education facilities gross receipts tax shall not go into effect until after an election is held and a majority of the voters of the municipality voting in the election votes in favor of imposing the tax. The governing body shall adopt a resolution calling for an election on the question of imposing the tax at the next regular municipal election. The question shall be submitted to the voters of the municipality as a separate question. If a majority of the voters voting on the question approves the ordinance imposing the municipal higher education facilities gross receipts tax, the ordinance shall become effective in accordance with the provisions of the Municipal Local Option Gross Receipts Taxes Act. If the question of imposing the municipal higher education facilities gross receipts tax fails, the governing body shall not again propose the imposition of any increment of the tax for a period of one year from the date of the election.

E. For the purposes of this section, "eligible municipality" means a municipality that has a population greater than fifty thousand according to the most recent federal decennial census and that is located in a class B county having a net taxable value for rate-setting purposes for the 2006 property tax year or any subsequent year of more than two billion dollars ($2,000,000,000).

History: Laws 2007, ch. 148, 1.



Section 7-19D-17 - Federal water project gross receipts tax; authorization; use of revenue; referendum.

7-19D-17. Federal water project gross receipts tax; authorization; use of revenue; referendum.

A. A majority of the members of the governing body of a municipality may enact an ordinance imposing an excise tax on any person engaging in business in the municipality for the privilege of engaging in business. The rate of the tax shall not exceed one-fourth percent of the gross receipts of the person engaging in business. An ordinance enacting the tax authorized by this section is subject to a positive referendum.

B. The tax imposed pursuant to this section may be referred to as the "federal water project gross receipts tax".

C. The governing body of a municipality, at the time of enacting an ordinance imposing the rate of the tax authorized in this section, shall dedicate the revenue for the repayment of loan obligations to the federal government for the construction, expansion, operation and maintenance of a water delivery system and for the expansion, operation and maintenance of that water delivery system after the loan obligation to the federal government is retired or repaid. The revenue from the federal water project gross receipts tax shall not be dedicated to repay revenue bonds or any other form of bonds.

D. An ordinance imposing the federal water project gross receipts tax shall not go into effect until an election is held and a majority of the voters of the municipality voting in the election votes in favor of imposing the tax. The governing body shall adopt a resolution calling for an election within seventy-five days of the date the ordinance is adopted on the question of imposing the tax. The question shall be submitted to the voters of the municipality as a separate question at a regular municipal election or at a special election called for that purpose by the governing body. A special municipal election shall be called, conducted and canvassed as provided in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978]. If a majority of the voters voting on the question approves the ordinance imposing the federal water project gross receipts tax, then the ordinance shall become effective on January 1 or July 1 in accordance with the provisions of the Municipal Local Option Gross Receipts Taxes Act. If the question of imposing the federal water project gross receipts tax fails, the governing body shall not again propose the imposition of the tax for a period of one year from the date of the election.

E. A municipality that imposed a federal water project gross receipts tax pursuant to this section shall not also impose a municipal capital outlay gross receipts tax.

F. As used in this section, "municipality" means an incorporated municipality that has a population pursuant to the most recent federal decennial census of greater than twenty thousand but less than twenty-five thousand and is located in a class B county.

History: Laws 2012, ch. 58, 1.



Section 7-19D-18 - Municipal hold harmless gross receipts tax.

7-19D-18. Municipal hold harmless gross receipts tax.

A. The majority of the members of the governing body of any municipality may impose by ordinance an excise tax not to exceed a rate of three-eighths percent of the gross receipts of any person engaging in business in the municipality for the privilege of engaging in business in the municipality. A tax imposed pursuant to this section shall be imposed by the enactment of one or more ordinances, each imposing any number of gross receipts tax rate increments, but the total gross receipts tax rate imposed by all ordinances pursuant to this section shall not exceed an aggregate rate of three-eighths percent of the gross receipts of a person engaging in business. Municipalities may impose increments of one-eighth of one percent.

B. The tax imposed pursuant to Subsection A of this section may be referred to as the "municipal hold harmless gross receipts tax". The imposition of a municipal hold harmless gross receipts tax is not subject to referendum.

C. The governing body of a municipality may, at the time of enacting an ordinance imposing the tax authorized in Subsection A of this section, dedicate the revenue for a specific purpose or area of municipal government services, including but not limited to police protection, fire protection, public transportation or street repair and maintenance. If the governing body proposes to dedicate such revenue, the ordinance and any revenue so dedicated shall be used by the municipality for that purpose unless a subsequent ordinance is adopted to change the purpose to which the revenue is dedicated or to place the revenue in the general fund of the municipality.

D. Any law that imposes or authorizes the imposition of a municipal hold harmless gross receipts tax or that affects the municipal hold harmless gross receipts tax, or any law supplemental thereto or otherwise appertaining thereto, shall not be repealed or amended or otherwise directly or indirectly modified in such a manner as to impair adversely any outstanding revenue bonds that may be secured by a pledge of such municipal hold harmless gross receipts tax unless such outstanding revenue bonds have been discharged in full or provision has been fully made therefor.

History: Laws 2013, ch. 160, 11.






Article 20 - County Gross Receipts Tax

Section 7-20-3, 7-20-3.1 - Recompiled.

7-20-3, 7-20-3.1. Recompiled.



Section 7-20-5 - Recompiled.

7-20-5. Recompiled.



Section 7-20-8 - Recompiled.

7-20-8. Recompiled.



Section 7-20-21 - Recompiled.

7-20-21. Recompiled.



Section 7-20-26 - Recompiled.

7-20-26. Recompiled.






Article 20A - County Fire Protection Excise Tax

Section 7-20A-3 - Recompiled.

7-20A-3. Recompiled.



Section 7-20A-8 - Recompiled.

7-20A-8. Recompiled.






Article 20B - County Environmental Services Gross Receipts Tax

Section 7-20B-3 - Recompiled.

7-20B-3. Recompiled.






Article 20C - Local Hospital Gross Receipts Tax

Section 7-20C-1 - Short title.

7-20C-1. Short title.

Sections 1 through 15 [7-20C-1 through 7-20C-17 NMSA 1978] of this act may be cited as the "Local Hospital Gross Receipts Tax Act".

History: Laws 1991, ch. 176, 1.



Section 7-20C-2 - Definitions.

7-20C-2. Definitions.

As used in the Local Hospital Gross Receipts Tax Act:

A. "county" means:

(1) a class B county having a population of less than twenty-five thousand according to the most recent federal decennial census and having a net taxable value for rate-setting purposes for the 1990 property tax year or any subsequent year of more than two hundred fifty million dollars ($250,000,000);

(2) a class B county having a population of less than forty-seven thousand but more than forty-four thousand according to the 1990 federal decennial census and having a net taxable value for rate-setting purposes for the 1992 property tax year of more than three hundred million dollars ($300,000,000) but less than six hundred million dollars ($600,000,000);

(3) a class B county having a population of less than ten thousand according to the most recent federal decennial census and having a net taxable value for rate-setting purposes for the 1990 property tax year or any subsequent year of more than one hundred million dollars ($100,000,000);

(4) a class B county having a population of less than twenty-five thousand according to the 1990 federal decennial census and having a net taxable value for rate-setting purposes for the 1993 property tax year of more than ninety-one million dollars ($91,000,000) but less than one hundred twenty-five million dollars ($125,000,000);

(5) a class B county having a population of more than seventeen thousand but less than twenty thousand according to the 1990 federal decennial census and having a net taxable value for rate-setting purposes for the 1993 property tax year of more than one hundred fifty-three million dollars ($153,000,000) but less than one hundred fifty-six million dollars ($156,000,000);

(6) a class B county having a population of more than fifteen thousand according to the 1990 federal decennial census and having a net taxable value for rate-setting purposes for the 1996 property tax year of more than one hundred fifty million dollars ($150,000,000) but less than one hundred seventy-five million dollars ($175,000,000);

(7) an H class county;

(8) a class A county having a population of less than one hundred fifteen thousand according to the 2000 federal decennial census or any subsequent federal decennial census and having a net taxable value for rate-setting purposes for the 2001 property tax year or any subsequent year of more than three billion dollars ($3,000,000,000); or

(9) a class B county having a population of more than three thousand five hundred but less than ten thousand five hundred according to the 2000 federal decennial census or any subsequent federal decennial census and having a net taxable value for rate-setting purposes for the 2005 property tax year or any subsequent year of more than one hundred million dollars ($100,000,000) and less than one hundred sixteen million five hundred thousand dollars ($116,500,000);

B. "department" means the taxation and revenue department, the secretary of taxation and revenue or any employee of the department exercising authority lawfully delegated to that employee by the secretary;

C. "governing body" means the board of county commissioners of a county;

D. "health care facilities contract" means an agreement between a hospital or health clinic not owned by the county and a county imposing the tax authorized by the Local Hospital Gross Receipts Tax Act that obligates the county to pay to the hospital revenue generated by the tax authorized in that act as consideration for the agreement by the hospital or health clinic to use the funds only for nonsectarian purposes and to make health care services available for the benefit of the county;

E. "hospital facility revenues" means all or a portion of the revenues derived from a lease of a hospital facility acquired, constructed or equipped pursuant to and operated in accordance with the Local Hospital Gross Receipts Tax Act;

F. "local hospital gross receipts tax" means the tax authorized to be imposed under the Local Hospital Gross Receipts Tax Act;

G. "person" means an individual or any other legal entity; and

H. "state gross receipts tax" means the gross receipts tax imposed under the Gross Receipts and Compensating Tax Act [Chapter 7, Article 9 NMSA 1978].

History: Laws 1991, ch. 176, 2; 1993, ch. 306, 1; 1996, ch. 18, 1; 1996 (1st S.S.), ch. 6, 1; 1997, ch. 54, 1; 1997, ch. 129, 1; 2000, ch. 33, 6; 2002, ch. 17, 1; 2003, ch. 50, 1; 2007, ch. 80, 1.



Section 7-20C-3 - Local hospital gross receipts tax; authority to impose; ordinance requirements.

7-20C-3. Local hospital gross receipts tax; authority to impose; ordinance requirements.

A. A majority of the members elected to the governing body of a county may enact an ordinance imposing an excise tax on a person engaging in business in the county for the privilege of engaging in business. This tax is to be referred to as the "local hospital gross receipts tax". The rate of the tax shall be:

(1) one-half percent of the gross receipts of the person engaging in business if the tax is initially imposed before January 1, 1993;

(2) one-eighth percent of the gross receipts of the person engaging in business if the tax is initially imposed after January 1, 1993; and

(3) a rate not to exceed one-half percent of the gross receipts of the person engaging in business if the tax is imposed after July 1, 1996 in a county described in Paragraph (4), (6), (7) or (8) of Subsection A of Section 7-20C-2 NMSA 1978; provided the tax may be imposed in any number of increments of one-eighth percent not to exceed an aggregate rate of one-half percent of gross receipts.

B. The local hospital gross receipts tax imposed:

(1) initially before January 1, 1993 shall be imposed only once for the period necessary for payment of the principal and interest on revenue bonds issued to accomplish the purpose for which the revenue is dedicated, but the period shall not exceed ten years from the effective date of the ordinance imposing the tax; or

(2) after July 1, 1996 in a county described in Paragraph (4) or (8) of Subsection A of Section 7-20C-2 NMSA 1978 shall be imposed for the period necessary for payment of the principal and interest on revenue bonds issued to accomplish the purpose for which the revenue is dedicated, but the period shall not exceed forty years from the effective date of the ordinance imposing the tax; provided, however, that the governing body of a county described in Paragraph (8) of Subsection A of Section 7-20C-2 NMSA 1978 that has enacted an ordinance imposing an increment of the local hospital gross receipts tax pursuant to the provisions of this paragraph may, prior to the date of the delayed repeal of the ordinance, enact an ordinance to modify the period of imposition of the tax and modify the purposes for which the revenue from the tax is dedicated, consistent with one or more of the purposes permitted pursuant to Paragraph (6) of Subsection D of this section. The ordinance shall be subject to the election requirement of Subsection E of this section.

C. No local hospital gross receipts tax authorized in Subsection A of this section shall be imposed initially after January 1, 1993 in a county described in Paragraph (2), (3) or (5) of Subsection A of Section 7-20C-2 NMSA 1978 unless:

(1) in a county described in Paragraph (2) of Subsection A of Section 7-20C-2 NMSA 1978, the voters of the county have approved the issuance of general obligation bonds of the county sufficient to pay at least one-half of the costs of the county hospital facility or county twenty-four-hour urgent care or emergency facility for which the local hospital gross receipts tax revenues are dedicated, including the costs of all acquisition, renovation and equipping of the facility; or

(2) in a county described in Paragraph (3) or (5) of Subsection A of Section 7-20C-2 NMSA 1978, the county will not have in effect at the same time a county hospital emergency gross receipts tax and the voters of the county have approved the imposition of a property tax at a rate of one dollar ($1.00) on each one thousand dollars ($1,000) of taxable value of property in the county for the purpose of operation and maintenance of a hospital owned by the county and operated and maintained either by the county or by another party pursuant to a lease with the county.

D. The governing body of a county enacting an ordinance imposing a local hospital gross receipts tax shall dedicate the revenue from the tax as provided in this subsection. In any election held, the ballot shall clearly state the purpose to which the revenue will be dedicated and the revenue shall be used by the county for that purpose. The revenue shall be dedicated as follows:

(1) prior to January 1, 1993, the governing body, at the time of enacting an ordinance imposing the rate of the tax authorized in Subsection A of this section, shall dedicate the revenue for acquisition of land for and the design, construction, equipping and furnishing of a county hospital facility to be operated by the county or operated and maintained by another party pursuant to a lease with the county;

(2) if the governing body of a county described in Paragraph (2), (3) or (5) of Subsection A of Section 7-20C-2 NMSA 1978 is enacting the ordinance imposing the tax after July 1, 1993, the governing body shall dedicate the revenue for acquisition, renovation and equipping of a building for a county hospital facility or a county twenty-four-hour urgent care or emergency facility or for operation and maintenance of that facility, whether operated and maintained by the county or by another party pursuant to a lease or management contract with the county, for the period of time the tax is imposed not to exceed ten years;

(3) if the governing body of a county described in Paragraph (4) or (8) of Subsection A of Section 7-20C-2 NMSA 1978 is enacting the ordinance imposing the tax after July 1, 1995, the governing body shall dedicate the revenue for acquisition of land or buildings for and the renovation, design, construction, equipping or furnishing of a county hospital facility or health clinic to be operated by the county or operated and maintained by another party pursuant to a health care facilities contract, lease or management contract with the county; provided, however, that the governing body of a county described in Paragraph (8) of Subsection A of Section 7-20C-2 NMSA 1978 that has imposed an increment of the local hospital gross receipts tax prior to January 1, 2009 and dedicated the revenue from that imposition pursuant to the provisions of this paragraph may, prior to the date of the delayed repeal of the ordinance imposing the increment of the tax, enact an ordinance to modify the period of imposition of the tax and modify the purposes for which the revenue from the tax is dedicated, consistent with one or more of the purposes permitted pursuant to Paragraph (6) of this subsection. The ordinance shall be subject to the election requirement of Subsection E of this section;

(4) if the governing body of a county described in Paragraph (6) or (9) of Subsection A of Section 7-20C-2 NMSA 1978 is enacting the ordinance imposing the tax after July 1, 1997, the governing body shall dedicate the revenue for either or a combination of the following:

(a) acquisition of land or buildings for and the design, construction, renovation, equipping or furnishing of a hospital facility or health clinic owned by the county or a hospital or health clinic with which the county has entered into a health care facilities contract lease or management contract; or

(b) operations and maintenance of a hospital or health clinic owned by the county or a hospital or a health clinic with which the county has entered into a health care facilities contract;

(5) if the governing body of a county described in Paragraph (7) of Subsection A of Section 7-20C-2 NMSA 1978 is enacting the ordinance imposing the tax after January 1, 2002, the governing body shall dedicate the revenue for acquisition, lease, renovation or equipping of a hospital facility or for operation and maintenance of that facility, whether operated and maintained by the county or by another party pursuant to a health care facilities contract, lease or management contract with the county; and

(6) if the governing body of a county described in Paragraph (8) of Subsection A of Section 7-20C-2 NMSA 1978 is enacting the ordinance imposing one or more increments of the tax after January 1, 2009, the governing body shall dedicate the revenue for either or both of the following:

(a) payment of the principal and interest on revenue bonds, including refunding bonds, issued for acquisition of land or buildings for and the renovation, design, construction, equipping or furnishing of hospital facilities or health care clinic facilities to be operated by the county or operated and maintained by another party pursuant to a health care facilities contract, lease or management contract with the county; and

(b) use as matching funds for state or federal programs benefiting the facilities.

E. The ordinance shall not go into effect until after an election is held and a simple majority of the qualified electors of the county voting in the election vote in favor of imposing the local hospital gross receipts tax and, in the case of a county described in Paragraph (3) or (5) of Subsection A of Section 7-20C-2 NMSA 1978, also vote in favor of a property tax at a rate of one dollar ($1.00) for each one thousand dollars ($1,000) of taxable value of property in the county. The governing body shall adopt a resolution calling for an election within seventy-five days of the date the ordinance is adopted on the question of imposing the tax. The question may be submitted to the qualified electors and voted on as a separate question in a general election or in any special election called for that purpose by the governing body. A special election on the question shall be called, held, conducted and canvassed in substantially the same manner as provided by law for general elections. If the question of imposing a local hospital gross receipts tax fails or if the question of imposing both a local hospital gross receipts tax and a property tax fails, the governing body shall not again propose a local hospital gross receipts tax for a period of one year after the election. A certified copy of any ordinance imposing a local hospital gross receipts tax shall be mailed to the department within five days after the ordinance is adopted in an election called for that purpose.

F. An ordinance enacted pursuant to the provisions of Subsection A of this section shall include an effective date of either July 1 or January 1, whichever date occurs first after the expiration of at least three months from the date the ordinance is approved by the electorate.

G. An ordinance repealed under the provisions of the Local Hospital Gross Receipts Tax Act shall be repealed effective on either July 1 or January 1.

H. As used in this section, "taxable value of property" means the sum of:

(1) the net taxable value, as that term is defined in the Property Tax Code [Chapter 7, Articles 35 to 38 NMSA 1978], of property subject to taxation under the Property Tax Code;

(2) the assessed value of products, as those terms are defined in the Oil and Gas Ad Valorem Production Tax Act [Chapter 7, Article 32 NMSA 1978];

(3) the assessed value of equipment, as those terms are defined in the Oil and Gas Production Equipment Ad Valorem Tax Act [Chapter 7, Article 34 NMSA 1978]; and

(4) the taxable value of copper mineral property, as those terms are defined in the Copper Production Ad Valorem Tax Act [Chapter 7, Article 39 NMSA 1978], subject to taxation under the Copper Production Ad Valorem Tax Act.

History: Laws 1991, ch. 176, 3; 1993, ch. 306, 2; 1994, ch. 14, 2; 1994, ch. 101, 4; 1995, ch. 70, 22; 1996 (1st S.S.), ch. 6, 2; 1997, ch. 54, 2; 2002, ch. 17, 2; 2003, ch. 50, 2; 2007, ch. 80, 2; 2009, ch. 16, 1.



Section 7-20C-4 - Ordinance shall conform to certain provisions of the Gross Receipts and Compensating Tax Act and requirements of the department.

7-20C-4. Ordinance shall conform to certain provisions of the Gross Receipts and Compensating Tax Act and requirements of the department.

A. Any ordinance imposing the local hospital gross receipts tax shall adopt by reference the same definitions and the same provisions relating to exemptions and deductions as are contained in the Gross Receipts and Compensating Tax Act [Chapter 7, Article 9 NMSA 1978] then in effect and as it may be amended from time to time.

B. The governing body of any county imposing the tax shall adopt the model ordinances furnished to the county by the department.

History: Laws 1991, ch. 176, 4.



Section 7-20C-5 - Specific exemptions.

7-20C-5. Specific exemptions.

No local hospital gross receipts tax shall be imposed on the gross receipts arising from transporting persons or property for hire by railroad, motor vehicle, air transportation or any other means from one point within the county to another point outside the county.

History: Laws 1991, ch. 176, 5; 1994, ch. 101, 5.



Section 7-20C-6 - Collection by department; transfer of proceeds; deductions.

7-20C-6. Collection by department; transfer of proceeds; deductions.

A. The department shall collect the local hospital gross receipts tax in the same manner and at the same time it collects the state gross receipts tax.

B. The department shall withhold an administrative fee pursuant to Section 7-1-6.41 NMSA 1978. The department shall transfer to each county for which it is collecting such tax the amount of the tax collected less the administrative fee withheld and less any disbursements for tax credits, refunds and the payment of interest applicable to the tax. Transfer of the tax to a county shall be made within the month following the month in which the tax is collected.

History: Laws 1991, ch. 176, 6; 1997, ch. 125, 8; 2003, ch. 205, 2; 2005, ch. 338, 2.



Section 7-20C-7 - Interpretation of act; administration and enforcement of tax.

7-20C-7. Interpretation of act; administration and enforcement of tax.

A. The department shall interpret the provisions of the Local Hospital Gross Receipts Tax Act.

B. The department shall administer and enforce the collection of the local hospital gross receipts tax, and the Tax Administration Act [Chapter 7, Article 1 NMSA 1978] applies to the administration and enforcement of the tax.

History: Laws 1991, ch. 176, 7.



Section 7-20C-8 - Distribution.

7-20C-8. Distribution.

The net receipts from the local hospital gross receipts tax shall be administered by the governing body and disbursed by the county treasurer subject to the approval by the governing body in accordance with the provisions of the Local Hospital Gross Receipts Tax Act.

History: Laws 1991, ch. 176, 8.



Section 7-20C-9 - Local hospital revenue bonds; authority to issue; pledge of revenues.

7-20C-9. Local hospital revenue bonds; authority to issue; pledge of revenues.

A. A county, other than a county described in Paragraph (2) of Subsection A of Section 7-20C-2 NMSA 1978, may issue local hospital revenue bonds pursuant to the Local Hospital Gross Receipts Tax Act for the purpose of acquiring land for and designing, constructing, equipping and furnishing a county hospital facility or health clinic to be operated by the county or by another party pursuant to a lease or management contract with the county, or a hospital facility or health clinic with whom the county has entered into a health care facilities contract.

B. The county issuing the local hospital revenue bonds pursuant to the Local Hospital Gross Receipts Tax Act shall pledge irrevocably all of the net receipts derived from the imposition of the local hospital gross receipts tax and may pledge irrevocably any combination of hospital facility revenues and any other revenues as necessary for the payment of principal and interest on the revenue bonds.

History: Laws 1991, ch. 176, 9; 1993, ch. 306, 3; 1996, ch. 18, 2; 1996 (1st S.S.), ch. 6, 3; 1997, ch. 54, 3.



Section 7-20C-9.1 - New Mexico finance authority; revenue bonds.

7-20C-9.1. New Mexico finance authority; revenue bonds.

A. For a county described in Paragraph (2) of Subsection A of Section 7-20C-2 NMSA 1978, the provisions of this section shall govern the financing of the acquisition, renovation or equipping of a building for a county hospital facility or a county twenty-four-hour urgent care or emergency facility.

B. Upon approval of the voters pursuant to Section 7-20C-3 NMSA 1978, the county shall determine if the issuance of revenue bonds is necessary to finance that portion of the local hospital facility that will not otherwise be financed with general obligation bonds and local revenues. Upon a determination that the issuance of revenue bonds is necessary, the county shall enter into an agreement with the New Mexico finance authority for issuance and sale of New Mexico finance authority revenue bonds for the purpose of the acquisition, renovation or equipping of a county hospital facility or twenty-four-hour urgent care or emergency care facility in that county and for transfer of local hospital gross receipts tax proceeds to the authority in the amount necessary for that purpose.

C. Local hospital gross receipts tax proceeds transferred to the authority shall be pledged irrevocably for the payment of principal, interest, any premiums and the expenses related to issuance and sale of the bonds and shall be deposited into a special bond fund or account of the authority. To the extent such revenues are not needed to meet current debt service requirements, including any reserve fund requirements, the authority shall transfer such excess to the county to be used for the purpose for which the local hospital gross receipts tax is dedicated. The legislature shall not repeal, amend or otherwise modify any law that affects or impairs any revenue bonds of the New Mexico finance authority secured by a pledge of local hospital gross receipts tax revenues.

History: 1978 Comp., 7-20C-9.1, enacted by Laws 1993, ch. 306, 4.



Section 7-20C-10 - Ordinance authorizing revenue bonds.

7-20C-10. Ordinance authorizing revenue bonds.

At a regular or special meeting called for the purpose of issuing revenue bonds as authorized pursuant to the Local Hospital Gross Receipts Tax Act, the governing body may adopt an ordinance that:

A. declares the necessity for issuing revenue bonds;

B. authorizes the issuance of revenue bonds by an affirmative vote of a majority of the governing body; and

C. designates the source of the pledged revenues.

History: Laws 1991, ch. 176, 10.



Section 7-20C-11 - Revenue bonds; terms.

7-20C-11. Revenue bonds; terms.

Local hospital revenue bonds:

A. may have interest, appreciated principal value or any part thereof payable at intervals or at maturity as may be determined by the governing body in the ordinance;

B. may be subject to a prior redemption at the option of the county at such times and upon such terms and conditions, with or without the payment of such premiums, as may be provided by the ordinance authorizing the bonds;

C. may mature at any time not exceeding twenty years after the date of issuance;

D. may be serial in form and maturity or may consist of one bond payable at one time or in installments or may be in any other form as may be provided in the ordinance authorizing the bonds;

E. shall be sold for cash at, above or below par and at a price that results in a net effective interest rate that does not exceed the maximum permitted by the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978]; and

F. may be sold at a public or negotiated sale.

History: Laws 1991, ch. 176, 11; 1994, ch. 4, 1; 1996 (1st S.S.), ch. 6, 4.



Section 7-20C-12 - Local hospital revenue bonds not general county obligations.

7-20C-12. Local hospital revenue bonds not general county obligations.

Revenue bonds issued by a county under the authority of the Local Hospital Gross Receipts Tax Act shall not be the general obligation of the county within the meaning of Article 9, Sections 10 and 13 of the constitution of New Mexico. The bonds shall be payable solely out of all or a portion of the net revenues derived from the imposition of the local hospital gross receipts tax. Revenue bonds and interest coupons issued under authority of that act shall never constitute an indebtedness of the county within the meaning of any state constitutional provision or statutory limitation and shall never constitute or give rise to a pecuniary liability of the county or a charge against its general credit or taxing powers, and this fact shall be plainly stated on the face of each bond.

History: Laws 1991, ch. 176, 12.



Section 7-20C-13 - Revenue bonds; exemption from taxation.

7-20C-13. Revenue bonds; exemption from taxation.

The local hospital revenue bonds issued under authority of the Local Hospital Gross Receipts Tax Act and the income from the bonds shall be exempt from all taxation by the state or any political subdivision of the state.

History: Laws 1991, ch. 176, 13.



Section 7-20C-14 - Use of proceeds of bond issue.

7-20C-14. Use of proceeds of bond issue.

It is unlawful to divert, use or expend any money received from the issuance of local hospital revenue bonds for any purpose other than the purpose for which the bonds were issued.

History: Laws 1991, ch. 176, 14.



Section 7-20C-15 - No notice or publication required.

7-20C-15. No notice or publication required.

No notice, consent or approval by any governmental body or public officer shall be required as a prerequisite to the sale or issuance of any local hospital revenue bonds under the authority of the Local Hospital Gross Receipts Tax Act, except as provided in that act.

History: Laws 1991, ch. 176, 15.



Section 7-20C-16 - Revenue bonds; refunding authorization.

7-20C-16. Revenue bonds; refunding authorization.

A. Any county having issued revenue bonds as authorized in the Local Hospital Gross Receipts Tax Act may issue refunding revenue bonds pursuant to an ordinance adopted by majority vote of the governing body for the purpose of refinancing, paying and discharging all or any part of such outstanding revenue bonds of any one or more or all outstanding issues:

(1) for the acceleration, deceleration or other modification of the payment of such obligations, including without limitation any capitalization of any interest thereon in arrears or about to become due for any period not exceeding one year from the date of the refunding bonds;

(2) for the purpose of reducing interest costs or effecting other economies;

(3) for the purpose of modifying or eliminating restrictive contractual limitations pertaining to the issuance of additional bonds, otherwise concerning the outstanding bonds or to any facilities relating thereto; or

(4) for any combination of such purposes.

B. To pay the principal and interest on refunding bonds, the county may pledge irrevocably revenues authorized to be pledged to revenue bonds issued pursuant to the Local Hospital Gross Receipts Tax Act.

C. Bonds for refunding and bonds for any purpose permitted by the Local Hospital Gross Receipts Tax Act may be issued separately or issued in combination in one series or more.

History: Laws 1996, ch. 18, 3.



Section 7-20C-17 - Refunding bonds; escrow; detail.

7-20C-17. Refunding bonds; escrow; detail.

A. Refunding bonds issued pursuant to the provisions of the Local Hospital Gross Receipts Tax Act shall be authorized by ordinance. Any revenue bonds that are refunded under the provisions of this section shall be paid at maturity or on any permitted prior redemption date in the amounts, at the time and places, and if called prior to maturity, in accordance with any applicable notice provisions, all as provided in the proceedings authorizing the issuance of the refunded bonds or otherwise appertaining thereto, except for any such bond that is voluntarily surrendered for exchange or payment by the holder or owner.

B. Provision shall be made for paying the bonds refunded at the time or places provided in Subsection A of this section. The principal amount of the refunding bonds may exceed, be less than or be the same as the principal amount of the bonds being refunded as long as provision is duly and sufficiently made for the payment of the refunded bonds.

C. The proceeds of refunding bonds, including any accrued interest and premium appertaining to the sale of refunding bonds, shall either be immediately applied to the retirement of the bonds being refunded or be placed in escrow in a commercial bank or trust company that possesses and is exercising trust powers and that is a member of the federal deposit insurance corporation, to be applied to the payment of the principal of, interest on and any prior redemption premium due in connection with the bonds being refunded; provided that such refunding bond proceeds, including any accrued interest and any premium appertaining to a sale of refunding bonds, may be applied to the establishment and maintenance of a reserve fund and to the payment of expenses incidental to the refunding and the issuance of the refunding bonds, the interest on the refunding bonds and the principal of the refunding bonds or both interest and principal as the county may determine. Nothing in this section requires the establishment of an escrow if the refunded bonds become due and payable within one year from the date of the refunding bonds and if the amounts necessary to retire the refunded bonds within that time are deposited with the paying agent for the refunded bonds. Any such escrow shall not necessarily be limited to proceeds of refunding bonds but may include other money available to retire the refunded bonds. Any proceeds in escrow pending such use may be invested in bills, certificates of indebtedness, notes or bonds that are direct obligations of, or the principal and interest of which obligations are unconditionally guaranteed by the United States of America or in certificates of deposit of banks that are members of the federal deposit insurance corporation, the par value of which certificates of deposit is collateralized by a pledge of obligations of, or the payment of which is unconditionally guaranteed by, the United States of America, the par value of which obligations is at least seventy-five percent of the par value of the certificates of deposit. Such proceeds and investments in escrow together with any interest or other income to be derived from any such investment shall be in an amount at all times sufficient as to principal, interest, any prior redemption premium due and any charges of the escrow agent payable therefrom to pay the bonds being refunded as they become due at their respective maturities or due at any designated prior redemption date or dates in connection with which the county shall exercise a prior redemption option. Any purchaser of any refunding bond issued pursuant to the provisions of the Local Hospital Gross Receipts Tax Act is in no manner responsible for the application of the proceeds thereof by the county or any of its officers, agents or employees.

D. Refunding bonds may be sold at a public or negotiated sale and may bear such additional terms and provisions as may be determined by the county subject to the limitations in the Local Hospital Gross Receipts Tax Act. The terms, provisions and authorization of the refunding bonds are not subject to the provisions of any other statute, provided that the Public Securities Limitation of Action Act [6-14-4 through 6-14-7 NMSA 1978] shall be fully applicable to the issuance of refunding bonds.

History: Laws 1996, ch. 18, 4.






Article 20D - County Health Care Gross Receipts Tax

Section 7-20D-3 - Recompiled.

7-20D-3. Recompiled.






Article 20E - County Local Option Gross Receipts Taxes

Section 7-20E-1 - Short title.

7-20E-1. Short title.

Chapter 7, Article 20E NMSA 1978 may be cited as the "County Local Option Gross Receipts Taxes Act".

History: 1978 Comp., 7-20E-1, enacted by Laws 1993, ch. 354, 1.



Section 7-20E-2 - Definitions.

7-20E-2. Definitions.

As used in the County Local Option Gross Receipts Taxes Act:

A. "county" means, unless specifically defined otherwise in the County Local Option Gross Receipts Taxes Act, a county, including an H class county;

B. "county area" means that portion of a county located outside the boundaries of any municipality, except that for H class counties, "county area" means the entire county;

C. "department" means the taxation and revenue department, the secretary of taxation and revenue or any employee of the department exercising authority lawfully delegated to that employee by the secretary;

D. "governing body" means the county commission of the county or the county council of an H class county;

E. "person" means an individual or any other legal entity; and

F. "state gross receipts tax" means the gross receipts tax imposed under the Gross Receipts and Compensating Tax Act [Chapter 7, Article 9 NMSA 1978].

History: 1978 Comp., 7-20E-2, enacted by Laws 1993, ch. 354, 2; 1994, ch. 93, 1; 1994, ch. 97, 1.



Section 7-20E-3 - Optional referendum selection; effective date of ordinance.

7-20E-3. Optional referendum selection; effective date of ordinance.

A. The governing body of a county imposing a tax or an increment of tax authorized by the County Local Option Gross Receipts Taxes Act or any other county local option gross receipts tax act that is subject to optional referendum selection shall select, when enacting the ordinance imposing the tax, one of the following referendum options:

(1) the ordinance imposing the tax or increment of tax shall go into effect on July 1 or January 1 in accordance with the provisions of the County Local Option Gross Receipts Taxes Act, but an election may be called in the county on the question of approving or disapproving that ordinance as follows:

(a) an election shall be called when: 1) in a county having a referendum provision in its charter, a petition requesting such an election is filed pursuant to the requirements of that provision in the charter and signed by the number of registered voters in the county equal to the number of registered voters required in its charter to seek a referendum; and 2) in all other counties, a petition requesting such an election is filed with the county clerk within sixty days of enactment of the ordinance by the governing body and the petition has been signed by a number of registered voters in the county equal to at least five percent of the number of the voters in the county who were registered to vote in the most recent general election;

(b) the signatures on the petition requesting an election shall be verified by the county clerk. If the petition is verified by the county clerk as containing the required number of signatures of registered voters, the governing body shall adopt a resolution calling an election on the question of approving or disapproving the ordinance. The election shall be held within sixty days after the date the petition is verified by the county clerk, or it may be held in conjunction with a general election if that election occurs within sixty days after the date of the verification. The election shall be called, held, conducted and canvassed in substantially the same manner as provided by law for general elections; and

(c) if a majority of the registered voters voting on the question approves the ordinance, the ordinance shall go into effect on July 1 or January 1 in accordance with the provisions of the County Local Option Gross Receipts Taxes Act. If at such an election a majority of the registered voters voting on the question disapproves the ordinance, the ordinance imposing the tax shall be deemed repealed and the question of imposing the tax or increment of tax shall not be considered again by the governing body for a period of one year from the date of the election; or

(2) the ordinance imposing the tax or increment of tax shall not go into effect until after an election is held and a simple majority of the registered voters of the county voting on the question votes in favor of imposing the tax or increment of tax. The governing body shall adopt a resolution calling for an election within seventy-five days of the date the ordinance is adopted on the question of imposing the tax or increment of tax. Such question may be submitted to the voters and voted upon as a separate question at any general election or at any special election called for that purpose by the governing body. The election upon the question shall be called, held, conducted and canvassed in substantially the same manner as may be provided by law for general elections. If the question of imposing the tax or increment of tax fails, the governing body shall not again propose the tax or increment of tax for a period of one year after the election.

B. An ordinance imposing, amending or repealing a tax or an increment of tax authorized by the County Local Option Gross Receipts Taxes Act shall be effective on July 1 or January 1, whichever date occurs first after the expiration of at least three months from the date the adopted ordinance is mailed or delivered to the department. The ordinance shall include that effective date.

History: 1978 Comp., 7-20E-3, enacted by Laws 1993, ch. 354, 3; 2004, ch. 110, 1.



Section 7-20E-4 - Ordinance shall conform to certain provisions of the Gross Receipts and Compensating Tax Act and requirements of the department.

7-20E-4. Ordinance shall conform to certain provisions of the Gross Receipts and Compensating Tax Act and requirements of the department.

A. An ordinance imposing a tax under the provisions of the County Local Option Gross Receipts Taxes Act shall adopt by reference the same definitions and the same provisions relating to exemptions and deductions as are contained in the Gross Receipts and Compensating Tax Act [Chapter 7, Article 9 NMSA 1978] then in effect and as it may be amended from time to time.

B. The governing body of any county imposing a tax under the County Local Option Gross Receipts Taxes Act shall impose the tax by adopting the model ordinance with respect to the tax furnished to the county by the department. An ordinance that does not conform substantially to the model ordinance of the department is not valid.

History: 1978 Comp., 7-20E-4, enacted by Laws 1993, ch. 354, 4.



Section 7-20E-5 - Specific exemptions.

7-20E-5. Specific exemptions.

No tax authorized under the provisions of the County Local Option Gross Receipts Taxes Act shall be imposed on the gross receipts arising from transporting persons or property for hire by railroad, motor vehicle, air transportation or any other means from one point within the county to another point outside the county.

History: 1978 Comp., 7-20E-5, enacted by Laws 1993, ch. 354, 5; 1994, ch. 101, 6.



Section 7-20E-6 - Copy of ordinance to be submitted to department.

7-20E-6. Copy of ordinance to be submitted to department.

A certified copy of any ordinance imposing or repealing a tax or an increment of a tax authorized under the County Local Option Gross Receipts Taxes Act or changing the tax rate imposed shall be mailed or delivered to the department within five days after the later of the date the ordinance is adopted or the date the results of any election held with respect to the ordinance are certified to be in favor of the ordinance.

History: 1978 Comp., 7-20E-6, enacted by Laws 1993, ch. 354, 6.



Section 7-20E-7 - Collection by department; transfer of proceeds; deductions.

7-20E-7. Collection by department; transfer of proceeds; deductions.

A. The department shall collect each tax imposed pursuant to the provisions of the County Local Option Gross Receipts Taxes Act in the same manner and at the same time it collects the state gross receipts tax.

B. The department shall withhold an administrative fee pursuant to Section 7-1-6.41 NMSA 1978. The department shall transfer to each county for which it is collecting a tax pursuant to the provisions of the County Local Option Gross Receipts Taxes Act the amount of each tax collected for that county, less the administrative fee withheld and less any disbursements for tax credits, refunds and the payment of interest applicable to the tax. The transfer to the county shall be made within the month following the month in which the tax is collected.

History: 1978 Comp., 7-20E-7, enacted by Laws 1993, ch. 354, 7; 1997, ch. 125, 9; 2008, ch. 51, 2; 2014, ch. 79, 2.



Section 7-20E-8 - Interpretation of act; administration and enforcement of act.

7-20E-8. Interpretation of act; administration and enforcement of act.

A. The department shall interpret the provisions of the County Local Option Gross Receipts Taxes Act.

B. The department shall administer and enforce the collection of each tax authorized under the provisions of the County Local Option Gross Receipts Taxes Act, and the Tax Administration Act [Chapter 7, Article 1 NMSA 1978] applies to the administration and enforcement of each tax.

History: 1978 Comp., 7-20E-8, enacted by Laws 1993, ch. 354, 8.



Section 7-20E-9 - County gross receipts tax; authority to impose rate; county health care assistance fund requirements.

7-20E-9. County gross receipts tax; authority to impose rate; county health care assistance fund requirements.

A. Except as provided in Subsection E of this section, a majority of the members of the governing body of a county may enact an ordinance imposing an excise tax not to exceed a rate of seven-sixteenths percent of the gross receipts of any person engaging in business in the county for the privilege of engaging in business in the county. An ordinance imposing an excise tax pursuant to this subsection shall impose the tax in three independent increments of one-eighth percent and one independent increment of one-sixteenth percent, which shall be separately denominated as "the first one-eighth increment", "the second one-eighth increment", "the third one-eighth increment" and "the one-sixteenth increment", respectively, not to exceed an aggregate amount of seven-sixteenths percent.

B. The tax authorized by this section is to be referred to as the "county gross receipts tax".

C. A class A county with a county hospital operated and maintained pursuant to a lease or operating agreement with a state educational institution named in Article 12, Section 11 of the constitution of New Mexico enacting the second one-eighth increment of county gross receipts tax shall provide, each year that the tax is in effect, not less than one million dollars ($1,000,000) in funds, and that amount shall be dedicated to the support of indigent patients who are residents of that county. Funds for indigent care shall be made available each month of each year the tax is in effect in an amount not less than eighty-three thousand three hundred thirty-three dollars thirty-three cents ($83,333.33). The interest from the investment of county funds for indigent care may be used for other assistance to indigent persons, not to exceed twenty thousand dollars ($20,000) for all other assistance in any year.

D. A county, except a class A county with a county hospital operated and maintained pursuant to a lease or operating agreement with a state educational institution named in Article 12, Section 11 of the constitution of New Mexico, imposing the second one-eighth increment of county gross receipts tax shall be required to dedicate the entire amount of revenue produced by the imposition of the second one-eighth increment for the support of indigent patients who are residents of that county. The revenue produced by the imposition of the third one-eighth increment and the one-sixteenth increment may be used for general purposes. Any county that has imposed the second one-eighth increment or the third one-eighth increment, or both, on January 1, 1996 for support of indigent patients in the county or, after January 1, 1996, imposes the second one-eighth increment or imposes the third one-eighth increment and dedicates one-half of that increment for county indigent patient purposes shall deposit the revenue dedicated for county indigent purposes that is transferred to the county in the county health care assistance fund, and such revenues shall be expended pursuant to the Indigent Hospital and County Health Care Act.

E. Until June 30, 2017, in addition to the increments authorized pursuant to Subsection A of this section, the majority of the members of the governing body of a county, except a class A county with a hospital that is operated and maintained pursuant to a lease or operating agreement with a state educational institution named in Article 12, Section 11 of the constitution of New Mexico, may enact an ordinance imposing an excise tax of one-sixteenth percent or one-twelfth percent of the gross receipts of any person engaging in business in the county for the privilege of engaging in business in the county.

History: Laws 1983, ch. 213, 30; 1986, ch. 20, 84; 1989, ch. 169, 1; 1991, ch. 212, 16; 1978 Comp., 7-20-3, amended and recompiled as 1978 Comp., 7-20E-9 by Laws 1993, ch. 354, 9; 1996, ch. 29, 1; 1998, ch. 90, 8; 2004, ch. 110, 2; 2008, ch. 51, 3; 2014, ch. 79, 3.



Section 7-20E-10 - County gross receipts tax; referendum requirements.

7-20E-10. County gross receipts tax; referendum requirements.

A. An ordinance enacting the first or third one-eighth increment or the one-sixteenth increment of county gross receipts tax pursuant to Section 7-20E-9 NMSA 1978 shall be subject to optional referendum selection by the governing body, pursuant to Subsection A of Section 7-20E-3 NMSA 1978.

B. Imposition by any county of the second one-eighth increment of county gross receipts tax shall not be subject to a referendum of any kind unless prescribed by the county charter or the governing body of the county.

History: Laws 1983, ch. 213, 32; 1986, ch. 20, 85; 1978 Comp., 7-20-5, amended and recompiled as 1978 Comp., 7-20E-10 by Laws 1993, ch. 354, 10; 1994, ch. 101, 7; 2004, ch. 110, 3.



Section 7-20E-11 - County gross receipts tax; use of proceeds from first one-eighth increment.

7-20E-11. County gross receipts tax; use of proceeds from first one-eighth increment.

A. Each county shall establish a reserve fund to be known as the "county reserve fund". From the net receipts from the county gross receipts tax attributable to the first one-eighth increment imposed pursuant to Subsection A of Section 7-20E-9 NMSA 1978, one-fourth of the net receipts each month shall be deposited in the county reserve fund. The balance of the monthly net receipts shall be placed in either the general fund or road fund, or both, of the county. Except as provided in Subsections B through D of this section, the portions of the net receipts deposited in the county reserve fund shall remain on deposit in that fund until the sixteenth day of the month following the end of the state fiscal year in which the deposits were made, at which time the amount deposited from net receipts for the previous fiscal year shall be placed in either the general fund or road fund, or both, of the county.

B. If the actual amount of the distribution to a county in any state fiscal year of federal in lieu of taxes payments under the provisions of Sections 6901 through 6906 of Title 31 of the United States Code, as amended or renumbered, is less than the actual distribution to that county in the seventy-first state fiscal year or is no longer available to that county, the county may transfer from its reserve fund to its general fund or road fund, or both, an amount equal to the difference between the actual federal in lieu of taxes payments received in the seventy-first fiscal year and the payments received in the year in which the reduction occurred. The local government division of the department of finance and administration shall certify the amount to be transferred from the reserve fund.

C. If the actual amount of the distribution to a county in any state fiscal year of national forest reserves receipts under the provisions of Section 500 of Title 16 of the United States Code, as amended or renumbered, is less than the actual amount distributed to that county in the seventy-first state fiscal year, the county may transfer from its reserve fund to its general fund or road fund, or both, an amount equal to the difference between the actual national forest reserves receipts distributed to the county in the seventy-first fiscal year and the receipts distributed in the year in which the reduction occurred. The local government division of the department of finance and administration shall certify the amount to be transferred from the reserve fund.

D. If the actual amount of any quarterly distribution to a county in any state fiscal year of federal revenue sharing entitlement payments made under the provisions of Sections 6701 through 6724 of Title 31 of the United States Code, as amended or renumbered, is less than the actual quarterly amount distributed to that county in the first federal quarter of the federal 1982-83 fiscal year, the county may transfer from its reserve fund to its general fund or road fund, or both, an amount equal to the difference between the actual federal revenue sharing quarterly entitlement payment distributed to the county in the first federal quarter of the federal 1982-83 fiscal year and the entitlement payment distributed to the county in the quarter in which the reduction occurred. The local government division of the department of finance and administration shall certify the amount to be transferred from the reserve fund.

History: Laws 1983, ch. 213, 35; 1986, ch. 20, 87; 1978 Comp., 7-20-8, amended and recompiled as 1978 Comp., 7-20E-11 by Laws 1993, ch. 354, 11.



Section 7-20E-12 - County emergency gross receipts tax; authority to impose in lieu of property tax.

7-20E-12. County emergency gross receipts tax; authority to impose in lieu of property tax.

A. The majority of the members of the governing body of any county may enact an ordinance or ordinances imposing an excise tax not to exceed a rate of three-eighths of one percent of the gross receipts of any person engaging in business in the county for the privilege of engaging in business in the county. Any ordinance imposing an excise tax pursuant to this section shall impose the tax in any number of increments of one-eighth percent not to exceed an aggregate amount of three-eighths of one percent. Any ordinance adopted under this section shall be in effect only for the twelve-month period beginning with the effective date of the ordinance and shall expire on the date one year after its effective date.

B. The tax imposed by this section may be referred to as the "county emergency gross receipts tax".

C. The tax authorized by this section may be imposed only in a property tax year for which the property taxes not admitted to be due in the aggregate claims for refund filed under the provisions of Section 7-38-40 NMSA 1978 for property taxes imposed in the county under the provisions of Paragraph (1) of Subsection B of Section 7-37-7 NMSA 1978 for that property tax year are more than ten percent of property taxes imposed in the county under the cited provisions for that property tax year.

D. As used in this section, "county" means a class B county of the state with:

(1) a population of not less than thirty thousand and not more than thirty thousand seven hundred according to the most recent federal decennial census and a net taxable value for rate-setting purposes for the 1988 property tax year or any subsequent year of more than ninety-two million dollars ($92,000,000) but less than one hundred twenty-five million dollars ($125,000,000);

(2) a population of not less than fifty-six thousand and not more than fifty-six thousand seven hundred according to the most recent federal decennial census and a net taxable value for rate-setting purposes for the 1988 property tax year or any subsequent year of more than five hundred million dollars ($500,000,000) but less than five hundred fifty million dollars ($550,000,000); and

(3) a population of not less than eighty-one thousand and not more than eighty-one thousand seven hundred according to the most recent federal decennial census and a net taxable value for rate-setting purposes for the 1988 property tax year or any subsequent year of more than one billion five hundred million dollars ($1,500,000,000) but less than two billion dollars ($2,000,000,000).

E. The governing body prior to the month in which the proceeds of this tax will first be distributed may request the department to make an advance distribution. Upon concurrence of the department of finance and administration, the department shall make the advance distribution. An advance distribution is an amount equal to the product of the net receipts with respect to the gross receipts tax reported from business locations in the county for the month multiplied by a fraction the numerator of which is the rate imposed by the county under this section and the denominator of which is the rate imposed for the month by Section 7-9-4 NMSA 1978. The aggregate amount of advance distributions made to the county shall be recovered by the department by reducing the monthly amount transferable to the county as a result of the imposition of a tax under this section by one-twelfth of the aggregate amount of advance distributions made.

History: 1978 Comp., 7-20-3.1, enacted by Laws 1989, ch. 239, 1; 1978 Comp., 7-20-3.1, amended and recompiled as 1978 Comp., 7-20E-12 by Laws 1993, ch. 354, 12.



Section 7-20E-12.1 - County hospital emergency gross receipts tax; authority to impose; use of proceeds.

7-20E-12.1. County hospital emergency gross receipts tax; authority to impose; use of proceeds.

A. A majority of the members of a governing body may enact an ordinance imposing an excise tax on a person engaging in business in the county for the privilege of engaging in business. The rate of the tax shall be one-fourth of one percent of the gross receipts of the person engaging in business. The tax shall be imposed for a period of not more than two years from the effective date of the ordinance imposing the tax. The tax may be imposed for an additional period not to exceed three years from the date of the ordinance imposing the tax for that period. On or after July 1, 1997:

(1) in a county described in Paragraph (1) of Subsection D of this section, the tax may be imposed for the period necessary for payment of bonds or a loan for acquisition of land or buildings for and the design, construction, equipping, remodeling or improvement of a county hospital facility, but the period shall not exceed twenty years from the effective date of the ordinance imposing the tax for that period; provided, however, that a majority of the members of a governing body that has enacted an ordinance imposing the tax pursuant to the provisions of this paragraph may, prior to the date of the delayed repeal of the ordinance, enact an ordinance to extend the period of imposition of the previously imposed tax for an additional twenty years and modify the purposes for which the revenue from the tax is dedicated, consistent with one or more of the purposes permitted pursuant to this paragraph; and

(2) in a county described in Paragraph (2) of Subsection D of this section, the tax may be imposed for the period necessary for payment of bonds or a loan for acquisition, equipping, remodeling or improvement of a county health facility, but the period shall not exceed twenty years from the effective date of the ordinance imposing the tax for that period.

B. The tax imposed by this section may be referred to as the "county hospital emergency gross receipts tax".

C. At the time of enacting the ordinance imposing the tax authorized in this section:

(1) if the effective date of the tax is prior to July 1, 1997, the governing body shall dedicate the revenue for current operations and maintenance of a hospital owned by the county or a hospital with which the county has entered into a health care facilities contract; provided that a majority of the members of a governing body may enact an ordinance to change the purposes for which the revenue from a previously imposed tax is dedicated and to dedicate that revenue during the remainder of the tax imposition period to payment of bonds or a loan for acquisition of land or buildings for, and the design, construction, equipping, remodeling or improvement of, a county hospital facility; and

(2) if the effective date of the tax is on or after July 1, 1997:

(a) the governing body of a county described in Paragraph (1) of Subsection D of this section shall dedicate the revenue for the period of time the tax is imposed to payment of a bond or loan for acquisition, equipping, remodeling and improvement of a county hospital facility; provided, however, that a majority of the members of a governing body that has imposed the tax and dedicated the revenue from that imposition pursuant to the provisions of this paragraph may, prior to the date of the delayed repeal of the ordinance imposing the tax, enact an ordinance to extend the period of imposition of the tax as provided in Paragraph (1) of Subsection A of this section and modify the purposes for which the revenue from the previously imposed tax is dedicated, and dedicate that revenue to payment of bonds or a loan for acquisition of land or buildings for, and the design, construction, equipping, remodeling or improvement of, a county hospital facility; and

(b) the governing body of a county described in Paragraph (2) of Subsection D of this section shall dedicate the revenue for the period of time the tax is imposed to payment of a bond or loan for acquisition, equipping, remodeling and improvement of a county health facility.

D. As used in this section, "county" means:

(1) a class B county with a population of less than ten thousand according to the 1990 federal decennial census and with a net taxable value for rate-setting purposes for the 1993 property tax year in excess of one hundred million dollars ($100,000,000); or

(2) a class B county with a population of less than ten thousand according to the 1990 federal decennial census and with a net taxable value for rate-setting purposes for the 1997 property tax year of more than one hundred million dollars ($100,000,000) but less than one hundred twenty million dollars ($120,000,000).

History: Laws 1994, ch. 14, 1; 1996, ch. 34, 1; 1997, ch. 20, 2; 2000, ch. 69, 2; 2010, ch. 75, 1.



Section 7-20E-13 - Special county hospital gross receipts tax; authority to impose; ordinance requirements.

7-20E-13. Special county hospital gross receipts tax; authority to impose; ordinance requirements.

A. The majority of the members of the governing body may enact an ordinance imposing an excise tax on any person engaging in business in the county for the privilege of engaging in business. The rate of the tax shall be one-eighth of one percent of the gross receipts of the person engaging in business. The tax shall be imposed for a period of not more than five years from the effective date of the ordinance imposing the tax. Having once enacted an ordinance under this section, the governing body may enact subsequent ordinances for succeeding periods of not more than five years; provided that each such ordinance meets the requirements of the County Local Option Gross Receipts Taxes Act with respect to the tax imposed by this section.

B. The tax imposed by this section may be referred to as the "special county hospital gross receipts tax".

C. For the purposes of this section, "county" means:

(1) a county:

(a) having a population of more than ten thousand but less than ten thousand six hundred, according to the last federal decennial census or any subsequent decennial census, and having a net taxable value for rate-setting purposes for the 1986 property tax year or any subsequent year of more than eighty-two million dollars ($82,000,000) but less than eighty-two million three hundred thousand dollars ($82,300,000);

(b) that has imposed a rate of one dollar fifty cents ($1.50) to each one thousand dollars ($1,000) of net taxable value of property as defined in the Property Tax Code [Chapter 7, Articles 35 to 38 NMSA 1978] for property taxation purposes in the county and to each one thousand dollars ($1,000) of the assessed value of products severed and sold in the school district as determined under the Oil and Gas Ad Valorem Production Tax Act [Chapter 7, Article 32 NMSA 1978] and the Oil and Gas Production Equipment Ad Valorem Tax Act [Chapter 7, Article 34 NMSA 1978] or has made an appropriation of funds or has imposed another tax that produces an amount not less than the revenue that would be produced by applying a rate of one dollar fifty cents ($1.50) to each one thousand dollars ($1,000) of net taxable value of property as defined in the Property Tax Code for property taxation purposes in the school district and to each one thousand dollars ($1,000) of the assessed value of products severed and sold in the school district as determined under the Oil and Gas Ad Valorem Production Tax Act and the Oil and Gas Production Equipment Ad Valorem Tax Act. The proceeds of any tax imposed or appropriation made shall be dedicated for current operations and maintenance of a hospital owned and operated by the county or operated and maintained by another party pursuant to a lease with the county; and

(c) having qualified at any time under this definition shall continue to be qualified as a county and authorized to implement the provisions of this section; and

(2) a class B county having a population of more than seventeen thousand five hundred but less than nineteen thousand according to the 1990 federal decennial census and having a net taxable value for property tax rate-setting purposes of under three hundred million dollars ($300,000,000).

D. The governing body of a county described in Paragraph (1) of Subsection C of this section shall, at the time of enacting an ordinance imposing the rate of the tax authorized in Subsection A of this section, dedicate the revenue for current operations and maintenance of a hospital owned and operated by the county or operated and maintained by another party pursuant to a lease with the county, and the use of these proceeds shall be for the care and maintenance of sick and indigent persons and shall be an expenditure for a public purpose. In any election held, the ballot shall clearly state the purpose to which the revenue will be dedicated, and the revenue shall be used by the county for that purpose.

E. The governing body of a county described in Paragraph (2) of Subsection C of this section shall, at the time of enacting an ordinance imposing the rate of the tax authorized in Subsection A of this section, dedicate the revenue for county ambulance transport costs or for operation of a rural health clinic. In any election held, the ballot shall clearly state the purposes to which the revenue will be dedicated, and the revenue shall be used by the county for those purposes.

F. Any ordinance enacted under the provisions of Subsection A of this section shall include an effective date of either July 1 or January 1 in accordance with the provisions of the County Local Option Gross Receipts Taxes Act.

G. The ordinance shall not go into effect until after an election is held and a simple majority of the qualified electors of the county voting in the election votes in favor of imposing the special county hospital gross receipts tax. The governing body shall adopt a resolution calling for an election within seventy-five days of the date the ordinance is adopted on the question of imposing the tax. The question may be submitted to the qualified electors and voted upon as a separate question in a general election or in any special election called for that purpose by the governing body. A special election upon the question shall be called, held, conducted and canvassed in substantially the same manner as provided by law for general elections. If the question of imposing a special county hospital gross receipts tax fails, the governing body shall not again propose a special county hospital gross receipts tax for a period of one year after the election. A certified copy of any ordinance imposing a special county hospital gross receipts tax shall be mailed to the department within five days after the ordinance is adopted in any election called for that purpose.

H. A single election may be held on the question of imposing a special county hospital gross receipts tax as authorized in this section on the question of imposing a special county hospital gasoline tax as authorized in the Special County Hospital Gasoline Tax Act [Chapter 7, Article 24B NMSA 1978] and on the question of imposing a mill levy pursuant to the Hospital Funding Act [Chapter 4, Article 48B NMSA 1978].

History: Laws 1987, ch. 45, 3; 1992, ch. 80, 2; 1978 Comp., 7-20-21, amended and recompiled as 1978 Comp., 7-20E-13 by Laws 1993, ch. 354, 13; 1994, ch. 101, 8; 2000, ch. 68, 1.



Section 7-20E-14 - Special county hospital gross receipts tax; use of proceeds.

7-20E-14. Special county hospital gross receipts tax; use of proceeds.

The funds provided through the special county hospital gross receipts tax shall be administered by the governing body of the county. In a county described in Paragraph (1) of Subsection C of Section 7-20E-13 NMSA 1978, the funds shall be disbursed by the county treasurer to a hospital within the county, subject to the approval by the governing body of a budget or plan for use of the funds submitted by that hospital's governing board.

History: Laws 1987, ch. 45, 8; 1978 Comp., 7-20-26, amended and recompiled as 1978 Comp., 7-20E-14 by Laws 1993, ch. 354, 14; 2000, ch. 68, 2.



Section 7-20E-15 - County fire protection excise tax; authority to impose; ordinance requirements.

7-20E-15. County fire protection excise tax; authority to impose; ordinance requirements.

A. The majority of the members of the governing body may enact an ordinance imposing an excise tax on any person engaging in business in the county area for the privilege of engaging in business. The rate of the tax shall be one-fourth percent or one-eighth percent of the gross receipts of the person engaging in business.

B. This tax is to be referred to as the "county fire protection excise tax".

C. The governing body of a county shall, at the time of enacting an ordinance imposing the rate of the tax authorized in Subsection A of this section, dedicate the revenue for the purpose of financing the operational expenses, ambulance services or capital outlay costs of independent fire districts or ambulance services provided by the county. In any election held, the ballot shall clearly state the purpose to which the revenue will be dedicated and shall be used by the county for that purpose.

D. Any ordinance enacted under the provisions of Subsection A of this section shall include an effective date of either July 1 or January 1 in accordance with the provisions of the County Local Option Gross Receipts Taxes Act.

E. The ordinance shall not go into effect until after an election is held and a simple majority of the qualified electors of the county area voting in the election votes in favor of imposing the county fire protection excise tax. The governing body shall adopt a resolution calling for an election within seventy-five days of the date the ordinance is adopted on the question of imposing the tax. Such question may be submitted to the qualified electors and voted upon as a separate question at any special election called for that purpose by the governing body. The election upon the question shall be called, held, conducted and canvassed in substantially the same manner as provided by law for general elections. If the question of imposing a county fire protection excise tax fails, the governing body shall not again propose a county fire protection excise tax for a period of one year after the election.

History: Laws 1979, ch. 398, 3; 1983, ch. 222, 2; 1993, ch. 302, 1; 1978 Comp., 7-20A-3, amended and recompiled as 1978 Comp., 7-20E-15 by Laws 1993, ch. 354, 15; 1994, ch. 101, 9; 2004, ch. 110, 4.



Section 7-20E-16 - County fire protection excise tax; use of proceeds; budget limitation.

7-20E-16. County fire protection excise tax; use of proceeds; budget limitation.

A. The money provided through passage of the county fire protection excise tax shall be disbursed and allotted through the governing body to the county fire districts within the county; provided that no part of any distribution shall be used to pay any salary, compensation or remuneration to any employee of the state, the county or the independent fire district.

B. The governing body of any county adopting a county fire protection excise tax shall not reduce the level of funding of any independent fire district more than ten percent from the approved budget of such fire district for the prior year. The department of finance and administration shall not approve the budget of any county which violates the provisions of this subsection.

History: Laws 1979, ch. 398, 8; 1983, ch. 222, 3; 1978 Comp., 7-20A-8, amended and recompiled as 1978 Comp., 7-20E-16 by Laws 1993, ch. 354, 16.



Section 7-20E-17 - County environmental services gross receipts tax; authority to impose rate; use of funds.

7-20E-17. County environmental services gross receipts tax; authority to impose rate; use of funds.

A. The majority of the members of the governing body of any county may enact an ordinance imposing an excise tax at a rate of one-eighth of one percent of the gross receipts of any person engaging in business in the county area for the privilege of engaging in business.

B. This tax is to be referred to as the "county environmental services gross receipts tax".

C. Imposition by any county of the county environmental services gross receipts tax shall not be subject to a referendum of any kind unless prescribed by the county charter.

D. Any county, at the time of enacting an ordinance imposing a county environmental services gross receipts tax, shall dedicate the entire amount of revenue produced by the tax for the acquisition, construction, operation and maintenance of solid waste facilities, water facilities, wastewater facilities, sewer systems and related facilities.

E. Any ordinance enacted under the provisions of Subsection A of this section shall include an effective date of either July 1 or January 1 in accordance with the provisions of the County Local Option Gross Receipts Taxes Act.

History: Laws 1990, ch. 99, 58; 1978 Comp., 7-20B-3, amended and recompiled as 1978 Comp., 7-20E-17 by Laws 1993, ch. 354, 17.



Section 7-20E-18 - County health care gross receipts tax; authority to impose rate.

7-20E-18. County health care gross receipts tax; authority to impose rate.

A. The majority of the members of the governing body of any county may enact an ordinance imposing an excise tax at a rate of one-sixteenth percent of the gross receipts of any person engaging in business in the county for the privilege of engaging in business in the county. Any ordinance imposing an excise tax pursuant to this section shall not be subject to a referendum. The governing body of a county shall, at the time of enacting an ordinance imposing the tax, dedicate the revenue to the county-supported medicaid fund. This tax is to be referred to as the "county health care gross receipts tax".

B. In addition to the imposition of the county health care gross receipts tax authorized by Subsection A of this section, the majority of the members of the governing body of a county having a population of more than five hundred thousand persons according to the most recent federal decennial census may enact an ordinance imposing an additional one-sixteenth percent increment of county health care gross receipts tax; provided that the imposition of the additional increment shall be for a period that ends no later than June 30, 2009. To continue an increment after June 30, 2009 or beyond any five-year period for which the increment has been imposed, the members of the governing body shall review the need for the increment and if the majority of the members vote in favor of continuing the increment imposed pursuant to this subsection, the increment shall be imposed for an additional period of five years. The governing body of the county shall, at the time of enacting an ordinance imposing the additional increment of county health care gross receipts tax, dedicate the revenue to the support of indigent patients.

C. Any ordinance enacted pursuant to the provisions of Subsection A or B of this section shall include an effective date of either July 1 or January 1 in accordance with the provisions of the County Local Option Gross Receipts Taxes Act.

History: Laws 1991, ch. 212, 7; 1978 Comp., 7-20D-3, amended and recompiled as 1978 Comp., 7-20E-18 by Laws 1993, ch. 354, 18; 2006, ch. 9, 1.; 2009, ch. 61, 1.



Section 7-20E-19 - County infrastructure gross receipts tax; authority to impose rate; use of funds; election.

7-20E-19. County infrastructure gross receipts tax; authority to impose rate; use of funds; election.

A. The majority of the members of the governing body of a county may enact an ordinance imposing an excise tax at a rate not to exceed one-eighth of one percent of the gross receipts of any person engaging in business in the county area for the privilege of engaging in business. The tax may be imposed in increments of one-sixteenth of one percent not to exceed an aggregate rate of one-eighth of one percent.

B. The tax imposed pursuant to Subsection A of this section may be referred to as the "county infrastructure gross receipts tax".

C. The governing body, at the time of enacting an ordinance imposing a rate of tax authorized in Subsection A of this section, may dedicate the revenue for:

(1) county general purposes;

(2) payment of gross receipts tax revenue bonds issued pursuant to Chapter 4, Article 62 NMSA 1978;

(3) repair, replacement, construction or acquisition of any county infrastructure improvements;

(4) acquisition, construction, operation or maintenance of solid waste facilities, water facilities, wastewater facilities, sewer systems and related facilities;

(5) acquiring, constructing, extending, bettering, repairing or otherwise improving or operating or maintaining public transit systems or regional transit systems or authorities;

(6) planning, design, construction, equipping, maintenance or operation of a county jail or juvenile detention facility; planning, assessment, design or operation of a regional system of juvenile services, including secure detention and nonsecure alternatives, that serves multiple contiguous counties; planning, design, construction, maintenance or operation of multipurpose regional adult jails or juvenile detention facilities; housing of county prisoners or juvenile offenders in any county jail or detention facility; or substance abuse, mental health or other programs for county prisoners or other inmates in county jails or for juvenile offenders in county or regional detention facilities; and

(7) furthering or implementing economic development plans and projects as defined in the Local Economic Development Act [5-10-1 through 5-10-13 NMSA 1978] or projects as defined in the Statewide Economic Development Finance Act [Chapter 6, Article 25 NMSA 1978], and use of not more than the greater of fifty thousand dollars ($50,000) or ten percent of the revenue collected for promotion and administration of or professional services contracts related to implementation of an economic development plan adopted by the governing body pursuant to the Local Economic Development Act and in accordance with law.

D. An ordinance imposing the county infrastructure gross receipts tax shall not go into effect until after an election is held and a majority of the voters in the county area voting in the election votes in favor of imposing the tax. The governing body shall adopt a resolution calling for an election within seventy-five days of the date the ordinance is adopted on the question of imposing the tax. The question shall be submitted to the voters of the county area as a separate question at a general election or at a special election called for that purpose by the governing body. A special election shall be called, conducted and canvassed in substantially the same manner as provided by law for general elections. If a majority of the voters voting on the question approves the ordinance imposing the county infrastructure gross receipts tax, then the ordinance shall become effective in accordance with the provisions of the County Local Option Gross Receipts Taxes Act. If the question of imposing the county infrastructure gross receipts tax fails, the governing body shall not again propose the imposition of the tax for a period of one year from the date of the election.

History: Laws 1998, ch. 90, 7; 2003, ch. 349, 19.



Section 7-20E-20 - County education gross receipts tax; authority to impose; rate; election; use of revenue.

7-20E-20. County education gross receipts tax; authority to impose; rate; election; use of revenue.

A. Upon submission of a resolution to the governing body pursuant to Subsection D of this section, the governing body of a county shall enact an ordinance imposing or reimposing an excise tax at a rate of one-half of one percent on any person engaging in business in the county for the privilege of engaging in business in the county. The tax imposed pursuant to this section may be referred to as the "county education gross receipts tax".

B. The governing body, at the time of enacting an ordinance imposing a county education gross receipts tax pursuant to this section shall dedicate the revenue only for the payment of county education gross receipts tax bonds for public school capital projects and off-campus instruction program capital projects, if any, in the county. The tax shall be imposed for the period necessary for payment of the principal and interest on the county education gross receipts tax revenue bonds issued to accomplish the purpose for which the revenue is dedicated, but the period shall not exceed ten years from the effective date of the ordinance imposing the tax.

C. The governing body may reimpose a county education gross receipts tax to be effective upon termination of a previously imposed county education gross receipts tax by following the procedures set forth in this section.

D. Upon a finding of need, the boards of every school district in a county that is either located wholly within the exterior boundaries of the county or that has a student membership no more than ten percent of whom reside outside the exterior boundaries of the county may enter into a joint agreement to submit a resolution to the governing body of the county requiring the governing body to impose a county education gross receipts tax and to issue county education gross receipts tax revenue bonds for funding public school capital projects and, if applicable, off-campus instruction program capital projects. The boards must agree to provide at least one-fourth of the bond proceeds for capital projects for an off-campus instruction program, if one of the school districts in the county has established such a program. The remaining revenues shall be distributed proportionately to each school district for public school capital outlay projects, including capital projects at charter schools and state-chartered charter schools within the district, based on the ratio that the population of each school district, according to the 2010 federal decennial census, bears to the population of all of the school districts in the county that are parties to the agreement.

E. An ordinance imposing the county education gross receipts tax shall not go into effect until after an election is held and a majority of the voters in the county voting in the election votes in favor of imposing the tax. The governing body shall adopt a resolution calling for an election within sixty days of the date the ordinance is adopted on the question of imposing the tax. The question shall be submitted to the voters of the county as a separate question at a general election or at a special election called for that purpose by the governing body. A special election shall be called, conducted and canvassed in substantially the same manner as provided by law for general elections. If a majority of the voters voting on the question approves the ordinance imposing the county education gross receipts tax, then the ordinance shall become effective in accordance with the provisions of the County Local Option Gross Receipts Taxes Act. If the question of imposing the county education gross receipts tax fails, a resolution from the boards of school districts in the county may not again be proposed to the governing body requesting imposition of the tax for a period of one year from the date of the election.

F. The proceeds from county education gross receipts tax revenue bonds shall be administered by the governing body and disbursed by the county treasurer to the respective school districts in the amounts and for the purposes authorized in this section and as set out in the resolution submitted by the boards to the governing body.

G. As used in this section:

(1) "board" means the governing body of a school district;

(2) "capital projects" means the designing, constructing and equipping of new buildings; the remodeling, renovating or making additions to and equipping existing buildings; or the improving or equipping of the grounds surrounding buildings;

(3) "county" means:

(a) a class B county with a population of less than twenty-five thousand according to the 1990 federal decennial census and a net taxable value for property tax purposes for the 1999 property tax year of more than five hundred million dollars ($500,000,000);

(b) a county that has imposed a local hospital gross receipts tax pursuant to the Local Hospital Gross Receipts Tax Act [Chapter 7, Article 20C NMSA 1978], which tax will expire on December 31, 2001; and

(c) a county that has previously imposed a county education gross receipts tax; and

(4) "off-campus instruction program" means a program established by a school district pursuant to the Off-Campus Instruction Act [21-14A-1 through 21-14A-10 NMSA 1978].

History: 1978 Comp., 7-20E-20, enacted by Laws 2001, ch. 328, 1; 2012, ch. 39, 1.



Section 7-20E-21 - County capital outlay gross receipts tax; purposes; referendum.

7-20E-21. County capital outlay gross receipts tax; purposes; referendum.

A. The majority of the members of the governing body of a county may enact an ordinance imposing an excise tax at a rate not to exceed one-fourth of one percent of the gross receipts of any person engaging in business in the county for the privilege of engaging in business. The tax may be imposed in increments of one-sixteenth of one percent not to exceed an aggregate rate of one-fourth of one percent.

B. The tax imposed pursuant to Subsection A of this section may be referred to as the "county capital outlay gross receipts tax".

C. The governing body, at the time of enacting an ordinance imposing a rate of tax authorized in Subsection A of this section, may dedicate the revenue for any county infrastructure purpose, including:

(1) the design, construction, acquisition, improvement, renovation, rehabilitation, equipping or furnishing of public buildings or facilities, including parking facilities, the acquisition of land for the public buildings or facilities and the acquisition or improvement of the grounds surrounding public buildings or facilities;

(2) acquisition, construction or improvement of water, wastewater or solid waste systems or facilities and related facilities, including water or sewer lines and storm sewers and other drainage improvements;

(3) design, construction, acquisition, improvement or equipping of a county jail, juvenile detention facility or other county correctional facility or multipurpose regional adult jail or juvenile detention facility;

(4) construction, reconstruction or improvement of roads, streets or bridges, including acquisition of rights of way;

(5) design, construction, acquisition, improvement or equipping of airport facilities, including acquisition of land, easements or rights of way for airport facilities;

(6) acquisition of land for open space, public parks or public recreational facilities and the design, acquisition, construction, improvement or equipping of parks and recreational facilities; and

(7) payment of gross receipts tax revenue bonds issued pursuant to Chapter 4, Article 62 NMSA 1978 for infrastructure purposes.

D. An ordinance imposing the county capital outlay gross receipts tax shall not go into effect until after an election is held on the question of imposing the tax for the purpose for which the revenue is dedicated and a majority of the voters in the county voting in the election votes in favor of imposing the tax. The governing body shall adopt a resolution calling for an election within seventy-five days of the date the ordinance is adopted on the question of imposing the tax. The question shall be submitted to the voters of the county as a separate question at a general election or at a special election called for that purpose by the governing body. A special election shall be called, conducted and canvassed in substantially the same manner as provided by law for general elections. If a majority of the voters voting on the question approves the question of imposing the county capital outlay gross receipts tax, then the ordinance shall become effective in accordance with the provisions of the County Local Option Gross Receipts Taxes Act. If the question of imposing the county capital outlay gross receipts tax fails, the governing body shall not again propose the imposition of the tax for a period of one year from the date of the election.

History: Laws 2001, ch. 172, 2; 2005, ch. 129, 2; 2010, ch. 44, 2.



Section 7-20E-22 - County emergency communications and emergency medical and behavioral health services tax; authority to impose countywide or only in the county area; ordinance requirements; use of revenue; election.

7-20E-22. County emergency communications and emergency medical and behavioral health services tax; authority to impose countywide or only in the county area; ordinance requirements; use of revenue; election.

A. The majority of the members of the governing body of an eligible county that does not have in effect a tax imposed pursuant to Subsection B of this section may enact an ordinance imposing an excise tax at a rate not to exceed one-fourth percent of the gross receipts of a person engaging in business in the county for the privilege of engaging in business. The tax imposed by this subsection may be referred to as the "countywide emergency communications and emergency medical and behavioral health services tax".

B. The majority of the members of the governing body of an eligible county that does not have in effect a tax imposed pursuant to Subsection A of this section may enact an ordinance imposing an excise tax at a rate not to exceed one-fourth percent of the gross receipts of a person engaging in business in the county area for the privilege of engaging in business. The tax imposed by this subsection may be referred to as the "county area emergency communications and emergency medical and behavioral health services tax".

C. The taxes authorized in Subsections A and B of this section may be imposed in one or more increments of one-sixteenth percent not to exceed an aggregate rate of one-fourth percent.

D. The governing body, at the time of enacting an ordinance imposing a rate of tax authorized in Subsection A or B of this section, shall dedicate the revenue to one or more of the following purposes:

(1) operation of an emergency communications center that has been determined by the local government division of the department of finance and administration to be a consolidated public safety answering point. That operation may include the purchase of emergency communications equipment for the center;

(2) operation of emergency medical services provided by the county; or

(3) provision of behavioral health services, including alcohol abuse and substance abuse treatment.

E. An ordinance imposing any increment of the countywide emergency communications and emergency medical and behavioral health services tax or the county area emergency communications and emergency medical and behavioral health services tax shall not go into effect until after an election is held and a majority of the voters voting in the election votes in favor of imposing the tax. In the case of an ordinance imposing an increment of the countywide emergency communications and emergency medical and behavioral health services tax, the election shall be conducted countywide. In the case of an ordinance imposing the county area emergency communications and emergency medical and behavioral health services tax, the election shall be conducted only in the county area. The governing body shall adopt a resolution calling for an election within seventy-five days of the date the ordinance is adopted on the question of imposing the tax. The question may be submitted to the voters as a separate question at a general election or at a special election called for that purpose by the governing body. A special election shall be called, conducted and canvassed in substantially the same manner as provided by law for general elections. In any election held, the ballot shall clearly state the purpose to which the revenue will be dedicated pursuant to Subsection D of this section. If a majority of the voters voting on the question approves the imposition of the countywide emergency communications and emergency medical and behavioral health services tax or the county area emergency communications and emergency medical and behavioral health services tax, the ordinance shall become effective in accordance with the provisions of the County Local Option Gross Receipts Taxes Act. If the question of imposing the tax fails, the governing body shall not again propose the imposition of any increment of either tax for a period of one year from the date of the election.

F. For the purposes of this section, "eligible county" means:

(1) a county that operates or, pursuant to a joint powers agreement, is served by an emergency communications center that has been determined by the local government division of the department of finance and administration to be a consolidated public safety answering point; or

(2) in the case of a county imposing the tax for the purposes provided in Paragraph (3) of Subsection D of this section, a county that operates or contracts for the operation of a behavioral health services facility providing alcohol abuse, substance abuse and inpatient and outpatient behavioral health treatment.

History: Laws 2002, ch. 14, 1; 2003, ch. 70, 1; 2004, ch. 110, 5; 2007, ch. 230, 1; 2017, ch. 47, 2.



Section 7-20E-23 - County regional transit gross receipts tax; authority to impose; rate; election required.

7-20E-23. County regional transit gross receipts tax; authority to impose; rate; election required.

A. Upon a request by resolution of the board of directors of a regional transit district, a majority of the members of the governing body of each county that is within the district shall impose by identical ordinances an excise tax at the rate specified in the resolution, but not to exceed one-half percent of the gross receipts of any person engaging in business in the district for the privilege of engaging in business. A tax imposed pursuant to this section may be imposed by one or more ordinances, each imposing any number of tax rate increments, but an increment shall not be less than one-sixteenth percent of the gross receipts of any person engaging in business in the district and the aggregate of all rates shall not exceed one-half percent of the gross receipts of any person engaging in business in the district. The tax may be referred to as the "county regional transit gross receipts tax".

B. Each governing body, at the time of enacting an ordinance imposing the tax authorized in Subsection A of this section, shall dedicate the revenue for the purposes authorized by the Regional Transit District Act [Chapter 73, Article 25 NMSA 1978].

C. An ordinance imposing a county regional transit gross receipts tax shall not go into effect until after a joint election is held by all counties within the district and a majority of the voters of the district voting in the election votes in favor of imposing the tax. Each governing body shall adopt an ordinance calling for a joint election within seventy-five days of the date the resolution is adopted on the question of imposing the tax. The question shall be submitted to the voters of the district as a separate question at a general election or at a joint special election called for that purpose by each governing body. A joint special election shall be called, conducted and canvassed substantially in the same manner as provided by law for general elections. If a majority of the voters in the district voting on the question approves the ordinance imposing the county regional transit gross receipts tax, the ordinance shall become effective in accordance with the provisions of the County Local Option Gross Receipts Taxes Act. If the question of imposing the county regional transit gross receipts tax fails, the governing bodies shall not again propose the imposition of any increment of the tax for a period of one year from the date of the election.

D. The governing body of a county imposing a county regional transit gross receipts tax shall transfer all proceeds from the tax to the regional transit district for the purposes specified in the ordinance and in accordance with the provisions of the Regional Transit District Act [Chapter 73, Article 25 NMSA 1978].

E. As used in this section, "county within the district" means a county within which lies any portion of a regional transit district.

History: Laws 2004, ch. 17, 2; 2007, ch. 199, 1.



Section 7-20E-24 - Quality of life gross receipts tax; authority to impose; ordinance requirements; use of revenue; election.

7-20E-24. Quality of life gross receipts tax; authority to impose; ordinance requirements; use of revenue; election.

A. Prior to January 1, 2016, the majority of the members of the governing body of a county may enact an ordinance imposing an excise tax at a rate not to exceed one-fourth percent of the gross receipts of a person engaging in business in the county area for the privilege of engaging in business. The tax may be imposed in one or more increments of one-sixteenth percent not to exceed an aggregate rate of one-fourth percent. The tax shall be imposed for a period of not more than ten years from the effective date of the ordinance imposing the tax. Having enacted an ordinance imposing the tax prior to January 1, 2016 pursuant to the provisions of this section, the governing body may enact subsequent ordinances for succeeding periods of not more than ten years; provided that each ordinance meets the requirements of this section and of the County Local Option Gross Receipts Taxes Act. The tax imposed pursuant to the provisions of this section may be referred to as the "quality of life gross receipts tax".

B. The governing body, at the time of enacting an ordinance imposing the quality of life gross receipts tax, shall dedicate the revenue to cultural programs and activities provided by a local government and to cultural programs, events and activities provided by contract or operating agreement with nonprofit or publicly owned cultural organizations and institutions.

C. The governing body of a class A county with a population of more than two hundred fifty thousand according to the most recent federal decennial census, when dedicating revenue pursuant to Subsection B of this section, shall specify that:

(1) the revenue may not be used for capital expenditures, endowments or fundraising;

(2) at least one percent but not more than three percent of the revenue shall be used for public education on the use of the revenue;

(3) at least three percent but not more than five percent of the revenue shall be dedicated to administration of the revenue; and

(4) at least one percent but not more than three percent of the revenue shall be used for implementation of the goals of the cultural plan for the county and the largest municipality located within the exterior boundaries of the county.

D. An ordinance imposing any increment of the quality of life gross receipts tax shall not go into effect until after an election is held and a majority of the voters in the county voting in the election vote in favor of imposing the tax. The governing body shall adopt a resolution calling for an election within ninety days of the date the ordinance is adopted on the question of imposing the tax. The question may be submitted to the voters as a separate question at a general election or at a special election called for that purpose by the governing body. A special election shall be called, conducted and canvassed in substantially the same manner as provided by law for general elections. In any election held, the ballot shall clearly state the purpose to which the revenue will be dedicated pursuant to this section. If a majority of the voters voting on the question approves the ordinance imposing the quality of life gross receipts tax, the ordinance shall become effective in accordance with the provisions of the County Local Option Gross Receipts Taxes Act. If the question of imposing the quality of life gross receipts tax fails, the governing body shall not again propose the imposition of the tax for a period of one year from the date of the election.

E. The quality of life gross receipts tax revenue shall be used to meet the following goals: promoting and preserving cultural diversity; enhancing the quality of cultural programs and activities; fostering greater access to cultural opportunities; promoting culture in order to further economic development within the county; and supporting programs, events and organizations with direct, identifiable and measurable public benefit to residents of the county. It is the objective of the quality of life gross receipts tax that the revenue from the tax be used to expand and sustain existing programs and to develop new programs, events and activities, rather than to replace other funding sources for existing programs, events and activities.

F. The governing body of a county that imposes the quality of life gross receipts tax shall, within sixty days of the election approving the imposition of the tax, appoint a county cultural advisory board consisting of between nine and fifteen members. Persons appointed to the board shall be residents of the county who are knowledgeable about the activities eligible for quality of life tax funding. At least one member of the board shall be appointed by the governing body of the most populous municipality within the county. The members of the board shall be appointed for fixed terms and shall not be removed during their terms except for malfeasance. The terms of the initial board members shall be staggered so that one-third of the members are appointed for one-year terms, one-third are appointed for two-year terms and one-third are appointed for three-year terms. Subsequent appointments to the board shall be for three-year terms. If a vacancy on the board occurs, the governing body shall appoint a replacement member for the remainder of the unexpired term. A board member shall not serve for more than two consecutive terms.

G. The county cultural advisory board shall have the responsibility of overseeing the distribution of the quality of life gross receipts tax revenue for the goals listed in Subsection E of this section. The board shall:

(1) biennially submit recommendations to the governing body for expenditures of revenue from the quality of life gross receipts tax that are allocated pursuant to this section through contracts for services with appropriate organizations and institutions;

(2) establish and publicize the necessary qualifications for organizations and institutions to receive quality of life gross receipts tax funding; and

(3) develop guidelines and procedures for applying for funding through a request for proposals process and the criteria by which contracts will be awarded. The evaluation process shall include a public review component.

H. The cultural advisory board shall establish reporting requirements for recipients of the quality of life gross receipts tax revenue. The board shall provide to the governing body an annual evaluation of the use of revenue from the quality of life gross receipts tax to ensure that it is meeting the goals listed in Subsection E of this section.

I. If the quality of life gross receipts tax is enacted in a class A county with a population of more than two hundred fifty thousand according to the most recent federal decennial census, the net revenue from the tax remaining after distributions pursuant to Subsection C of this section shall be distributed as follows subject to the recommendations of the county cultural advisory board pursuant to Subsection G of this section:

(1) for the purpose of enhancing cultural programs and activities, sixty-five percent to a municipality for cultural programs and activities within the exterior boundaries of the county and five percent to the county for cultural programs and activities within the unincorporated areas of the county; provided that:

(a) the funds are distributed according to a plan that takes into consideration progress indicators that include current budgets, fiscal responsibility and attendance;

(b) educational institutions serving kindergarten through twelfth grade are not eligible for distributions pursuant to this paragraph; and

(c) a portion of the funds may be expended by the municipality pursuant to an operating agreement with an organization that operates a facility owned by the municipality;

(2) for the purpose of providing cultural programs and services to the residents of the county, sixteen percent may be distributed through contracts for services with private nonprofit organizations with an annual operating budget of more than one hundred thousand dollars ($100,000) and two percent may be distributed through contracts for services with private nonprofit organizations with an annual operating budget of one hundred thousand dollars ($100,000) or less. To be eligible for a distribution pursuant to this paragraph, an organization shall have:

(a) been granted for the prior three consecutive years exemption from the federal income tax by the United States commissioner of the internal revenue as an organization described in Section 501(c)(3) of the Internal Revenue Code of 1986;

(b) as its primary purpose cultural programs; and

(c) its principal office located within the exterior boundaries of the county; and

(3) for the purpose of providing cultural programs to residents of the county, twelve percent to:

(a) organizations that have a strong cultural program but do not have culture as their primary purpose; or

(b) foundations that are affiliated with state or federally owned institutions and that do not otherwise qualify for funding pursuant to this section but that offer cultural programs to the general public.

J. Every four years, the cultural advisory board shall review and revise as necessary:

(1) the guidelines and procedures for applying for funding;

(2) the criteria by which applications for funding will be evaluated; and

(3) the percentages specified in Paragraph (1) of Subsection I of this section for distribution of net revenue to municipally owned or county-owned institutions.

K. As used in this section:

(1) "county area" means that portion of a county located outside the boundaries of any municipality, except that for H class counties and class A counties with a population in excess of two hundred fifty thousand, according to the most recent federal decennial census, "county area" means the entire county; and

(2) "cultural organizations and institutions" means organizations and institutions that have as a primary purpose the advancement or preservation of zoology, museums, library sciences, art, music, theater, dance, literature or the humanities.

History: Laws 2005, ch. 212, 1.



Section 7-20E-25 - County regional spaceport gross receipts tax; authority to impose; rate; election required.

7-20E-25. County regional spaceport gross receipts tax; authority to impose; rate; election required.

A. A majority of the members of the governing body of a county that desires to become a member of a regional spaceport district pursuant to the Regional Spaceport District Act [5-16-1 through 5-16-13 NMSA 1978] shall impose by ordinance an excise tax at a rate not to exceed one-half percent of the gross receipts of a person engaging in business in the district area of the county for the privilege of engaging in business. A tax imposed pursuant to this section may be imposed by one or more ordinances, each imposing any number of tax rate increments, but an increment shall not be less than one-sixteenth percent of the gross receipts of a person engaging in business in the district area of the county, and the aggregate of all rates shall not exceed one-half percent of the gross receipts of a person engaging in business in the district area of the county. The tax may be referred to as the "county regional spaceport gross receipts tax".

B. A governing body, at the time of enacting an ordinance imposing the tax authorized in Subsection A of this section, shall dedicate a minimum of seventy-five percent of the proceeds of the revenue to the regional spaceport district for the financing, planning, designing and engineering and construction of a spaceport or for projects or services of the district pursuant to the Regional Spaceport District Act and may dedicate no more than twenty-five percent of the revenue for spaceport-related projects as approved by resolution of the governing body of the county.

C. An ordinance imposing a county regional spaceport gross receipts tax shall not go into effect until after an election is held and a majority of the voters of the district area of the county voting in the election votes in favor of imposing the tax. The governing body shall adopt an ordinance calling for an election within seventy-five days of the date the resolution is adopted on the question of imposing the tax. The question shall be submitted to the voters of the district area of the county as a separate question at a general election or at a special election called for that purpose by the governing body. A special election shall be called, conducted and canvassed substantially in the same manner as provided by law for general elections. If a majority of the voters voting on the question approves the ordinance imposing the county regional spaceport gross receipts tax, the ordinance shall become effective in accordance with the provisions of the County Local Option Gross Receipts Taxes Act. If the question of imposing the county regional spaceport gross receipts tax fails, the governing body shall not again propose the imposition of an increment of the tax for a period of one year from the date of the election.

D. The governing body of a county imposing a county regional spaceport gross receipts tax shall transfer a minimum of seventy-five percent of all proceeds from the tax to the regional spaceport district of which it is a member for the purposes in accordance with the provisions of the Regional Spaceport District Act. The governing body of a county imposing a county regional spaceport gross receipts tax may retain no more than twenty-five percent of the county regional spaceport gross receipts tax for spaceport-related projects as approved by the resolution of the governing body of the county.

E. As used in this section, "district area of the county" means that portion of a county that is outside the boundaries of a municipality and that is within the boundaries of a regional spaceport district of which the county is a member; provided that if no municipality within the county has imposed a municipal regional spaceport gross receipts tax, "district area of the county" may mean the area within the boundaries of the county that is within the boundaries of a regional spaceport district of which the county is a member.

History: Laws 2006, ch. 15, 15.



Section 7-20E-26 - Water and sanitation gross receipts tax; authority to impose; rate; election; use of revenue.

7-20E-26. Water and sanitation gross receipts tax; authority to impose; rate; election; use of revenue.

A. An excise tax imposed by a governing body pursuant to this section may be referred to as the "water and sanitation gross receipts tax". The water and sanitation gross receipts tax shall be imposed by a governing body as set forth in this section, contingent upon a majority of the voters voting in an election on the question of whether to impose a water and sanitation gross receipts tax voting in favor of the imposition.

B. Upon receipt of a resolution adopted and submitted by the board of directors of a water and sanitation district that requests the governing body to impose a water and sanitation gross receipts tax on behalf of the water and sanitation district, a governing body shall enact an ordinance imposing a water and sanitation gross receipts tax in that water and sanitation district. The ordinance shall impose the tax at a rate of one-fourth percent on a person engaging in business within the area of the county located within the water and sanitation district for the privilege of engaging in business within that water and sanitation district within the county.

C. The governing body, at the time of enacting an ordinance imposing a water and sanitation gross receipts tax authorized pursuant to Subsection A of this section, shall dedicate the revenue only for the operation of the water and sanitation district for which the tax is imposed. The tax shall be imposed for six years from the date on which the water and sanitation gross receipts tax goes into effect.

D. Within sixty days of the date the ordinance is adopted by the governing body, the governing body shall adopt a resolution calling for an election on the question of whether to impose a water and sanitation gross receipts tax. The question shall be submitted to the voters of the water and sanitation district requesting the county to impose the tax. A special election shall be called, conducted and canvassed in substantially the same manner as provided by law for general elections. If a majority of the voters voting on the question approves the ordinance imposing the water and sanitation gross receipts tax, then the ordinance shall become effective in accordance with the provisions of the County Local Option Gross Receipts Taxes Act on either January 1 or July 1 following the election approving the imposition of the tax. If the question of imposing the water and sanitation gross receipts tax fails, a resolution from the board of directors of the water and sanitation district initiating the request to the county to impose a water and sanitation gross receipts tax may not again be submitted to the governing body for a period of one year from the date of the election.

E. The proceeds from the water and sanitation gross receipts tax shall be administered by the governing body and disbursed by the county treasurer to the appropriate water and sanitation district in amounts and for the purposes authorized in this section and as set out in the resolution submitted by the board of directors to the governing body. An agreement shall be entered into between the water and sanitation district and the governing body that sets out the responsibilities of both parties regarding administration, distribution and use of the revenue from the water and sanitation gross receipts tax.

History: Laws 2007, ch. 346, 1.



Section 7-20E-27 - County business retention gross receipts tax; imposition; rate.

7-20E-27. County business retention gross receipts tax; imposition; rate.

A. A majority of the members of a governing body may enact an ordinance imposing an excise tax on a person engaging in business in the county for the privilege of engaging in business in the county to provide funds to retain local businesses in the county. The maximum rate of the tax shall be one-fourth percent of the gross receipts of the person engaging in business. The tax may be imposed in its entirety or in increments of one-sixteenth percent not to exceed an aggregate rate of one-fourth percent.

B. The tax imposed pursuant to this section may be referred to as the "county business retention gross receipts tax".

C. An ordinance imposing the county business retention gross receipts tax shall not go into effect until after an election is held and a majority of the voters in the county voting in the election vote in favor of imposing the tax. The governing body shall adopt a resolution calling for an election within seventy-five days of the date the ordinance is adopted on the question of imposing the tax. The question may be submitted to the voters of the county as a separate question at a general election or at a special election called for that purpose by the governing body. A special election shall be called, conducted and canvassed in substantially the same manner as provided by law for general elections. If a majority of the voters voting on the question approves the ordinance imposing the county business retention gross receipts tax, then the ordinance shall become effective in accordance with the provisions of the County Local Option Gross Receipts Taxes Act. If the question of imposing the county business retention gross receipts tax fails, the governing body shall not again propose the imposition of the tax for a period of one year from the date of the election.

D. The governing body shall include in the ordinance that:

(1) an amount not to exceed seven hundred fifty thousand dollars ($750,000) of the money from the county business retention gross receipts tax shall be distributed to the state to reduce the impact to the general fund of gaming tax lost to the state from the county from reduced gaming tax revenue due to decreased economic activity in the county; and

(2) the remainder of the revenue from the county business retention gross receipts tax shall be distributed back to the county for use for promotion or administration of the county, instructional or general purposes for a public post-secondary educational institution in the county, capital outlay to expand or relocate a public post-secondary educational institution in the county or funding professional services contracts related to implementing an economic development plan adopted by the governing body that shall be updated on an annual basis during the period in which the tax is imposed.

E. The county shall notify the department within thirty days of adopting an ordinance and inform the department of the date on which the tax will be imposed for collection purposes.

F. The governing body of a county that has imposed a county business retention gross receipts tax pursuant to this section may adopt by a majority vote an ordinance repealing that tax as of either July 1 or January 1, as stated in the ordinance. If the county business retention gross receipts tax is repealed, the governing body shall notify the department within thirty days of the repeal and of the date on which the repeal becomes effective.

G. An ordinance enacted pursuant to the provisions of this section shall include an effective date of either July 1 or January 1 as required by the County Local Option Gross Receipts Taxes Act.

H. A county business retention gross receipts tax imposed pursuant to this section shall be in effect for no more than five years from the effective date of the tax as stated in the county ordinance.

I. As used in this section, "county" means a county containing gaming operator licensees that are racetracks.

History: Laws 2010, ch. 31, 1.



Section 7-20E-28 - County hold harmless gross receipts tax.

7-20E-28. County hold harmless gross receipts tax.

A. The majority of the members of the governing body of any county may impose by ordinance an excise tax not to exceed a rate of three-eighths percent of the gross receipts of any person engaging in business in the county for the privilege of engaging in business in the county. A tax imposed pursuant to this section shall be imposed by the enactment of one or more ordinances, each imposing any number of gross receipts tax rate increments, but the total gross receipts tax rate imposed by all ordinances pursuant to this section shall not exceed an aggregate rate of three-eighths percent of the gross receipts of a person engaging in business. Counties may impose increments of one-eighth of one percent.

B. The tax imposed pursuant to Subsection A of this section may be referred to as the "county hold harmless gross receipts tax". The imposition of a county hold harmless gross receipts tax is not subject to referendum.

C. The governing body of a county may, at the time of enacting an ordinance imposing the tax authorized in Subsection A of this section, dedicate the revenue for a specific purpose or area of county government services, including but not limited to police protection, fire protection, public transportation or street repair and maintenance. If the governing body proposes to dedicate such revenue, the ordinance and any revenue so dedicated shall be used by the county for that purpose unless a subsequent ordinance is adopted to change the purpose to which the revenue is dedicated or to place the revenue in the general fund of the county.

D. Any law that imposes or authorizes the imposition of a county hold harmless gross receipts tax or that affects the county hold harmless gross receipts tax, or any law supplemental thereto or otherwise appertaining thereto, shall not be repealed or amended or otherwise directly or indirectly modified in such a manner as to impair adversely any outstanding revenue bonds that may be secured by a pledge of such county hold harmless gross receipts tax unless such outstanding revenue bonds have been discharged in full or provision has been fully made therefor.

History: Laws 2013, ch. 160, 12.






Article 20F - County Correctional Facility Gross Receipts Tax

Section 7-20F-1 - Short title.

7-20F-1. Short title.

Sections 3 through 14 [7-20F-3 through 7-20F-12 NMSA 1978] of this act may be cited as the "County Correctional Facility Gross Receipts Tax Act".

History: Laws 1993, ch. 303, 1.



Section 7-20F-2 - Definitions.

7-20F-2. Definitions.

As used in the County Correctional Facility Gross Receipts Tax Act:

A. "county" means a county of New Mexico;

B. "county board" means the board of county commissioners of a county;

C. "department" means the taxation and revenue department, the secretary of taxation and revenue or any employee of the department exercising authority lawfully delegated to that employee by the secretary;

D. "judicial-correctional facility" means a facility for housing and use by judicial and corrections agencies, including housing for persons confined in county correctional facilities; however, none of the facilities are required to be located on the same or contiguous parcels of land;

E. "municipality" means any incorporated city, town or village, whether incorporated under general act, special act or special charter;

F. "person" means an individual or any other legal entity;

G. "pledged revenues" means the revenue, net income or net revenues authorized to be pledged to the payment of revenue bonds issued pursuant to the provisions of the County Correctional Facility Gross Receipts Tax Act;

H. "refunding bond" means a refunding revenue bond issued pursuant to the provisions of the County Correctional Facility Gross Receipts Tax Act to refund revenue bonds issued pursuant to the provisions of that act; and

I. "revenue bond" means a county correctional facility gross receipts tax revenue bond.

History: Laws 1993, ch. 303, 2; 1998, ch. 65, 2; 2004, ch. 110, 6.



Section 7-20F-3 - County correctional facility gross receipts tax; authority to impose; rate; ordinance requirements; referendum.

7-20F-3. County correctional facility gross receipts tax; authority to impose; rate; ordinance requirements; referendum.

A. The majority of the members elected to the county board may enact an ordinance imposing on a countywide basis an excise tax not to exceed a rate of one-eighth percent of the gross receipts of any person engaging in business in the county, including all municipalities within the county.

B. The tax imposed pursuant to Subsection A of this section may be referred to as the "county correctional facility gross receipts tax".

C. Any ordinance imposing a county correctional facility gross receipts tax pursuant to this section shall:

(1) impose the tax in any number of increments of one-sixteenth percent not to exceed an aggregate amount of one-eighth percent;

(2) specify that the imposition of the tax will begin on either July 1 or January 1, whichever occurs first after the expiration of at least three months from the date that the department is notified personally or by mail by the county of adoption of the ordinance; and

(3) dedicate the revenue from the county correctional facility gross receipts tax:

(a) for the purpose of operating, maintaining, constructing, purchasing, furnishing, equipping, rehabilitating, expanding or improving a judicial-correctional or a county correctional facility or the grounds of a judicial-correctional or county correctional facility, including acquiring and improving parking lots, landscaping or any combination of the foregoing;

(b) for the purpose of transporting or extraditing prisoners; or

(c) to payment of principal and interest on revenue bonds or refunding bonds issued pursuant to the provisions of the County Correctional Facility Gross Receipts Tax Act.

D. An ordinance imposing a county correctional facility gross receipts tax pursuant to this section shall be subject to optional referendum selection by the governing body, as provided in Subsection A of Section 7-20E-3 NMSA 1978.

E. If the county has pledged the revenue from imposition of the county correctional facilities gross receipts tax to the repayment of bonds or other indebtedness, revenue produced by the imposition of a county correctional facility gross receipts tax that is in excess of the annual principal and interest due on bonds secured by a pledge of the county correctional facility gross receipts tax may be accumulated in a debt service reserve account until an amount equal to the maximum amount permitted pursuant to the provisions of the United States treasury regulations is accumulated in the debt service reserve account. After the debt service reserve account requirements have been met, the excess revenue shall be accumulated in an extraordinary mandatory redemption fund and annually used to redeem the bonds prior to their stated maturity date.

F. If the county has pledged the revenue from imposition of the county correctional facilities gross receipts tax to the repayment of bonds or other indebtedness, when all outstanding bonds have been paid, whether from the debt service reserve, the redemption fund or maturity, the ordinance shall be repealed if the county correctional facility gross receipts tax revenue is no longer required for the purposes for which it may be used pursuant to the provisions of the County Correctional Facility Gross Receipts Tax Act.

G. The repeal of an ordinance imposing a county correctional facility gross receipts tax shall state that the repeal shall be effective on January 1 or July 1, whichever occurs first following the date the department is notified personally or by mail by the county of the repeal.

History: Laws 1993, ch. 303, 3; 1994, ch. 101, 10; 1998, ch. 65, 3; 2004, ch. 110, 7.



Section 7-20F-4 - Ordinance shall conform to certain provisions of the Gross Receipts and Compensating Tax Act and requirements of the department.

7-20F-4. Ordinance shall conform to certain provisions of the Gross Receipts and Compensating Tax Act and requirements of the department.

A. Any ordinance imposing the county correctional facility gross receipts tax shall adopt by reference the same definitions and the same provisions relating to exemptions and deductions as are contained in the Gross Receipts and Compensating Tax Act [Chapter 7, Article 9 NMSA 1978] then in effect and as it may be amended from time to time.

B. The governing body of any county imposing the county correctional facility gross receipts tax shall adopt the model ordinances furnished to the county by the department.

History: Laws 1993, ch. 303, 4.



Section 7-20F-5 - Collection by department; transfer of proceeds; deductions.

7-20F-5. Collection by department; transfer of proceeds; deductions.

A. The department shall collect the county correctional facility gross receipts tax in the same manner and at the same time it collects the state gross receipts tax.

B. The department shall remit to each county for which it is collecting a county correctional facility gross receipts tax the amount of the tax collected, less any disbursement for tax credits, refunds and the payment of interest applicable to the county correctional facility gross receipts tax. Transfer of the tax to a county shall be made within the month following the month in which the tax is collected.

History: Laws 1993, ch. 303, 5.



Section 7-20F-6 - Specific exemptions.

7-20F-6. Specific exemptions.

No county correctional facility gross receipts tax shall be imposed on the gross receipts arising from transporting persons or property for hire by railroad, motor vehicle, air transportation or any other means from one point within the county to another point outside the county.

History: Laws 1993, ch. 303, 6; 1994, ch. 101, 11.



Section 7-20F-7 - Revenue bonds; authority to issue; ordinance authorizing issue; pledge of revenue.

7-20F-7. Revenue bonds; authority to issue; ordinance authorizing issue; pledge of revenue.

A. In addition to any other law authorizing a county to issue revenue bonds, a county may issue revenue bonds pursuant to the County Correctional Facility Gross Receipts Tax Act, for the purposes specified in that act. Revenue bonds issued pursuant to the County Correctional Facility Gross Receipts Tax Act may be referred to as "county correctional facility gross receipts tax revenue bonds".

B. A county board, by majority vote, may adopt an ordinance providing for issuance of revenue bonds pursuant to the provisions of the County Correctional Facility Gross Receipts Tax Act, the principal and interest of which shall be paid from the revenue derived by the county from the county correctional facility gross receipts tax and any other revenue that the county may dedicate to the payment of the revenue bonds.

C. Revenue bonds or refunding revenue bonds issued as authorized pursuant to the County Correctional Facility Gross Receipts Tax Act are:

(1) not general obligations of the county; and

(2) collectible only from the county correctional facility gross receipts tax and, if authorized, other properly pledged revenues, and each bond shall be payable solely from the properly pledged revenues and the bondholders shall not look to any other county fund for the payment of the interest and principal of the bonds.

History: Laws 1993, ch. 303, 7.



Section 7-20F-8 - Revenue bonds; execution; nonrepealable; issuance time limitation.

7-20F-8. Revenue bonds; execution; nonrepealable; issuance time limitation.

A. The revenue bonds authorized pursuant to the County Correctional Facility Gross Receipts Tax Act shall be executed by the chairman of the county board and either the county treasurer or the county clerk and may be authenticated by any public or private transfer agent or registrar, or its successor, named or otherwise designated by the governing body. The bonds may be executed as provided under the Uniform Facsimile Signature of Public Officials Act [6-9-1 through 6-9-6 NMSA 1978], and the coupons, if any, shall bear the facsimile signature of the county treasurer.

B. Any law that authorizes the pledge of any or all of the pledged revenues to the payment of any revenue bonds issued pursuant to the County Correctional Facility Gross Receipts Tax Act or that affects the pledged revenues, or any law supplemental thereto or otherwise appertaining thereto, shall not be repealed or amended or otherwise directly or indirectly modified in such a manner as to impair adversely any such outstanding revenue bonds, unless such outstanding revenue bonds have been discharged in full or provision for full discharge has been made.

C. Except for the purpose of refunding previous revenue bond issues, no county shall sell revenue bonds payable from pledged revenues after the expiration of two years from the date of the ordinance authorizing the issuance of the bonds. However, any period of time during which a particular revenue bond issue is in litigation shall not be counted in determining the expiration date of that issue.

History: Laws 1993, ch. 303, 8.



Section 7-20F-9 - Revenue bonds; purpose of issue; use of proceeds.

7-20F-9. Revenue bonds; purpose of issue; use of proceeds.

A. Revenue bonds may be issued pursuant to the provisions of the County Correctional Facility Gross Receipts Tax Act for the purposes of constructing, purchasing, furnishing, equipping, rehabilitating, expanding or improving a judicial-correctional facility or the grounds of a judicial-correctional facility, including but not limited to acquiring and improving parking lots, landscaping or any combination of the foregoing.

B. No county shall divert, use or expend any money received from the issuance of bonds for any purpose other than the purpose for which the bonds were issued.

History: Laws 1993, ch. 303, 9.



Section 7-20F-10 - Revenue bonds; terms.

7-20F-10. Revenue bonds; terms.

Revenue bonds issued pursuant to provisions of the County Correctional Facility Gross Receipts Tax Act:

A. may have interest, appreciated principal value or any part thereof payable at intervals or at maturity as may be determined by the county board in the ordinance;

B. shall be subject to a prior redemption at the county's option at such time or times and upon such terms and conditions without the payment of premiums;

C. may mature at any time or times not exceeding twenty-five years after the date of issuance;

D. may be serial in form and maturity or may consist of one bond payable at one time or in installments or may be in such other form as may be determined by the county board;

E. shall be sold for cash at above or below par and at a price that results in a net effective interest rate that does not exceed the maximum permitted by the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978]; and

F. may be sold at public or negotiated sale.

History: Laws 1993, ch. 303, 10; 2006, ch. 66, 1.



Section 7-20F-11 - Revenue bonds; refunding authorization.

7-20F-11. Revenue bonds; refunding authorization.

A. Any county having issued revenue bonds as authorized in the County Correctional Facility Gross Receipts Tax Act may issue refunding revenue bonds pursuant to an ordinance adopted by majority vote of the county board for the purpose of refinancing, paying and discharging all or any part of such outstanding revenue bonds of any one or more or all outstanding issues:

(1) for the acceleration, deceleration or other modification of the payment of such obligations, including without limitation any capitalization of any interest thereon in arrears or about to become due for any period not exceeding one year from the date of the refunding bonds;

(2) for the purpose of reducing interest costs or effecting other economies;

(3) for the purpose of modifying or eliminating restrictive contractual limitations pertaining to the issuance of additional bonds, otherwise concerning the outstanding bonds or to any facilities relating thereto; or

(4) for any combination of such purposes.

B. To pay the principal and interest on refunding bonds, the county may pledge irrevocably the pledged revenues from the revenue bonds originally issued pursuant to the County Correctional Facility Gross Receipts Tax Act.

C. Bonds for refunding and bonds for any purpose permitted by the County Correctional Facility Gross Receipts Tax Act may be issued separately or issued in combination in one series or more.

History: Laws 1993, ch. 303, 11.



Section 7-20F-12 - Refunding bonds; escrow; detail.

7-20F-12. Refunding bonds; escrow; detail.

A. Refunding bonds issued pursuant to the provisions of the County Correctional Facility Gross Receipts Tax Act shall be authorized by ordinance. Any revenue bonds that are refunded under the provisions of this section shall be paid at maturity or on any permitted prior redemption date in the amounts, at the time and places and, if called prior to maturity, in accordance with any applicable notice provisions, all as provided in the proceedings authorizing the issuance of the refunded bonds or otherwise appertaining thereto, except for any such bond that is voluntarily surrendered for exchange or payment by the holder or owner.

B. Provision shall be made for paying the bonds refunded at the time or times provided in Subsection A of this section. The principal amount of the refunding bonds may exceed the principal amount of the refunded bonds and may also be less than or the same as the principal amount of the bonds being refunded so long as provision is duly and sufficiently made for the payment of the refunded bonds.

C. The proceeds of refunding bonds, including any accrued interest and premium appertaining to the sale of refunding bonds, shall either be immediately applied to the retirement of the bonds being refunded or be placed in escrow in a commercial bank or trust company that possesses and is exercising trust powers and that is a member of the federal deposit insurance corporation, to be applied to the payment of the principal of, interest on and any prior redemption premium due in connection with the bonds being refunded; provided that such refunding bond proceeds including any accrued interest and any premium appertaining to a sale of refunding bonds may be applied to the establishment and maintenance of a reserve fund and to the payment of expenses incidental to the refunding and the issuance of the refunding bonds, the interest on the refunding bonds and the principal of the refunding bonds or both interest and principal as the county may determine. Nothing in this section requires the establishment of an escrow if the refunded bonds become due and payable within one year from the date of the refunding bonds and if the amounts necessary to retire the refunded bonds within that time are deposited with the paying agent for the refunded bonds. Any such escrow shall not necessarily be limited to proceeds of refunding bonds but may include other money available to retire the refunded bonds. Any proceeds in escrow pending such use may be invested or reinvested in bills, certificates of indebtedness, notes or bonds that are direct obligations of or the principal and interest of which obligations are unconditionally guaranteed by the United States of America or in certificates of deposit of banks that are members of the federal deposit insurance corporation, the par value of which certificates of deposit is collateralized by a pledge of obligations of or the payment of which is unconditionally guaranteed by the United States of America, the par value of which obligations is at least seventy-five percent of the par value of the certificates of deposit. Such proceeds and investments in escrow together with any interest or other income to be derived from any such investment shall be in an amount at all times sufficient as to principal, interest, any prior redemption premium due and any charges of the escrow agent payable therefrom to pay the bonds being refunded as they become due at their respective maturities or due at any designated prior redemption date or dates in connection with which the county shall exercise a prior redemption option. Any purchaser of any refunding bond issued pursuant to the provisions of the County Correctional Facility Gross Receipts Tax Act is in no manner responsible for the application of the proceeds thereof by the county or any of its officers, agents or employees.

D. Refunding bonds may be sold at a public or private sale and may bear such additional terms and provisions as may be determined by the county subject to the limitations in the County Correctional Facility Gross Receipts Tax Act. Refunding bonds are not subject to the provisions of any other statute.

History: Laws 1993, ch. 303, 12.






Article 21 - County Sales Tax



Article 22 - Occupational Licenses



Article 23 - Exemption of Producers from Licenses

Section 7-23-1 - Producers exempt from license or occupation tax; sellers of meat; keeping of hides; notification of intent to slaughter.

7-23-1. [Producers exempt from license or occupation tax; sellers of meat; keeping of hides; notification of intent to slaughter.]

That any resident of this state, selling wood, fruits, farm and garden produce of his own raising, exclusively, or fresh meats, butchered from animals of his own raising only, shall not be required to pay an occupation tax or to obtain a peddler's or itinerant vendor's license to engage in such sales; provided, that when beef, veal or mutton is offered for sale the person so offering such beef, veal or mutton for sale shall have in his immediate possession at the time and place of offering such meat for sale the hide or pelt of the slaughtered animal, the meat of which is being offered for sale, so that such hide may be examined and inspected by any authorized cattle inspector, peace officer, or any other person demanding to inspect the same. The provisions of this section, relative to the sale of fresh meat shall apply only to owners of livestock who do not make a business of peddling; provided that any person desiring to slaughter any meat animal for the purpose of selling the meat thereof, shall before slaughtering notify in writing the nearest justice of the peace [magistrate] or brand inspector of the New Mexico cattle sanitary board [livestock board] of such intent, giving descriptions of brand, sex, color and age of such animal.

History: Laws 1915, ch. 83, 1; 1927, ch. 58, 1; C.S. 1929, 81-116; Laws 1933, ch. 90, 1; 1941 Comp., 62-301; 1953 Comp., 60-3-1.



Section 7-23-2 - Penalty for violation.

7-23-2. [Penalty for violation.]

The penalty for the violation of this act [7-23-1, 7-23-2 NMSA 1978] shall be a fine of not less than fifty dollars ($50.00) nor more than one hundred dollars ($100.00), or not more than six (6) months in jail, or both such fine and imprisonment in the discretion of the court.

History: Laws 1927, ch. 58, 2; C.S. 1929, 81-117; 1941 Comp., 62-302; 1953 Comp., 60-3-2.






Article 24 - Municipal and County Gross Receipts Tax on Liquor

Section 7-24-1 - License tax imposed by municipalities.

7-24-1. License tax imposed by municipalities.

Municipalities within or composing local option districts may, by duly adopted ordinance, impose an annual, nonprohibitive municipal license tax upon the privilege of persons holding state licenses under the provisions of the Liquor Control Act [60-3A-1 NMSA 1978 et seq.] to operate within such municipalities as retailers, dispensers, canopy licensees, restaurant licensees or club licensees. The amount of the license tax, which shall not exceed two hundred fifty dollars ($250), and the dates and manner of payment shall be fixed on or before June 1 of each year by the ordinance imposing the tax. In case any municipality permits the payment in installments, no bond shall be required to secure the payment of the deferred installments, but the remedy for the collection shall be that provided in Section 7-24-3 NMSA 1978.

History: Laws 1939, ch. 236, 1103; 1941 Comp., 61-402; 1953 Comp., 46-4-2; Laws 1969, ch. 163; 1981, ch. 39, 124; 1990, ch. 76, 1; 1993, ch. 68, 1.



Section 7-24-2 - License tax imposed by boards of county commissioners.

7-24-2. License tax imposed by boards of county commissioners.

The boards of county commissioners of counties composing local option districts are empowered, by resolution duly adopted, on or before the first day of June of each year to impose an annual, nonprohibitive license tax upon the privileges of persons holding state licenses under the provisions of the Liquor Control Act [60-3A-1 NMSA 1978 et seq.] to operate within such counties, outside of the municipalities that are local option districts, as retailers, dispensers, canopy licensees, restaurant licensees or club licensees. The amount of the license tax, which shall not exceed two hundred fifty dollars ($250), and the dates and manner of the payment shall be fixed by the resolution imposing the tax; provided, that in case the county permits the payment in installments, no bond shall be required to secure the payment of the deferred installments, but the remedy for the collection shall be that provided in Section 7-24-3 NMSA 1978.

History: Laws 1939, ch. 236, 1104; 1941 Comp., 61-403; 1953 Comp., 46-4-3; Laws 1981, ch. 39, 125; 1994, ch. 46, 1.



Section 7-24-3 - Payment of municipal or county tax required; closing establishment.

7-24-3. [Payment of municipal or county tax required; closing establishment.]

This act shall not be construed as permitting any retailer, dispenser or club to operate in any county or municipality without having paid the municipality or county, whichever the case may be, the license tax according to the provisions of the ordinance or resolution imposing the same; and the sheriff of any county upon the written order of the board of county commissioners, duly entered of record, shall close up the place of business of any retailer, dispenser or club who has not paid or tendered the county license tax according to the resolution imposing the same; and any police officer of any municipality, upon the written order of the city council or city commissioners, duly entered, shall forthwith close up the place of business of any retailer, dispenser or club who has not paid or tendered the municipal license tax according to the terms of the ordinance imposing the same.

History: Laws 1939, ch. 236, 1105; 1941 Comp., 61-404; 1953 Comp., 46-4-4.



Section 7-24-4 - License tax period; revocation or suspension of license; effect.

7-24-4. [License tax period; revocation or suspension of license; effect.]

The license tax period contemplated by Sections 1102 and 1103 shall begin July first of each year and end June thirtieth of the following year, and such tax may not be prorated except in the manner and for the periods set out in Section 704 as applicable to state licenses; and the revocation or suspension of any retail, dispensary or club license shall not entitle the licensee to the refund of any portion of any municipal or county license tax which such licensee has paid or relieve such licensee of the obligation for the payment of any deferred installment thereof.

History: Laws 1939, ch. 236, 1106; 1941 Comp., 61-405; 1953 Comp., 46-4-5.



Section 7-24-5 - Assignment and transfer of license; effect.

7-24-5. [Assignment and transfer of license; effect.]

In case of the assignment and transfer of any license under the provisions of Section 702 (c) or 702 (f) of this act, no refund shall be made by any municipality or county to the original licensee for the unexpired portion of such license, but such assignment and transfer shall vest in the assignee and transferee the right to operate under the license tax so paid by the original licensee for the period covered by the paid license tax and to pay the balance of such license tax upon the same terms and conditions as if such assignee or transferee were the original licensee.

History: Laws 1939, ch. 236, 1108; 1941 Comp., 61-406; 1953 Comp., 46-4-6.



Section 7-24-8 - Short title.

7-24-8. Short title.

Sections 7-24-8 through 7-24-16 NMSA 1978 may be cited as the "Local Liquor Excise Tax Act".

History: Laws 1989, ch. 326, 1; 1993, ch. 30, 23.



Section 7-24-9 - Definitions.

7-24-9. Definitions.

As used in the Local Liquor Excise Tax Act [7-24-8 through 7-24-16 NMSA 1978]:

A. "alcoholic beverages" means distilled or rectified spirits, potable alcohol, brandy, whiskey, rum, gin and aromatic bitters or any similar alcoholic beverage, including blended or fermented beverages, dilutions or mixtures of one or more of the foregoing containing more than one-half of one percent alcohol, but excluding medicinal bitters;

B. "county" means a class B county having a population of more than fifty-six thousand but less than seventy-five thousand, according to the most recent federal decennial census or any subsequent decennial census and having a net taxable value for rate-setting purposes for the 1988 or any subsequent property tax year of more than five hundred million dollars ($500,000,000) but less than seven hundred million dollars ($700,000,000);

C. "department" means the taxation and revenue department, the secretary of taxation and revenue or any employee of the department exercising authority lawfully delegated to that employee by the secretary;

D. "governing body" means the board of county commissioners of a county;

E. "person" means any individual, estate, trust, receiver, cooperative association, club, corporation, company, firm, partnership, joint venture, syndicate or other association; "person" also means, to the extent permitted by law, any federal, state or other governmental unit or subdivision or agency, department or instrumentality thereof;

F. "price" means the total amount of money or the reasonable value of other consideration or both paid for alcoholic beverages, inclusive of the amount of any tax paid pursuant to the Liquor Excise Tax Act [Chapter 7, Article 17 NMSA 1978]; and

G. "retailer" means any person having a place of business within the county who sells, offers for sale or possesses for the purpose of selling alcoholic beverages within the county.

History: Laws 1989, ch. 326, 2.



Section 7-24-10 - Authorization to impose local liquor excise tax; rate; use of proceeds; election required.

7-24-10. Authorization to impose local liquor excise tax; rate; use of proceeds; election required.

A. The majority of the members elected to the governing body may enact an ordinance imposing on any retailer an excise tax on the price paid by the retailer for alcoholic beverages purchased by the retailer upon which the tax imposed by this section has not been paid. The tax may be imposed at a rate not to exceed six percent, provided that any lower rate shall be an even multiple of one percent. The tax imposed under this section may be referred to as the "local liquor excise tax". Any tax imposed under this section shall be for a period of not more than three years from the effective date of the ordinance imposing the tax.

B. The governing body at the time of enacting an ordinance imposing the tax authorized in Subsection A of this section shall dedicate the revenue to fund educational programs and prevention and treatment, including social detoxification, of alcoholism and drug abuse within the county and for no other purpose. After approval of the imposition of a local liquor excise tax by the voters but before the effective date of the ordinance, the governing body shall hold a public meeting for the purpose of inviting comment on and suggestions for the most appropriate programs on which to expend the revenue produced by the tax. The governing body shall invite representatives from the appropriate Indian tribes, nations and pueblos to the meeting. If the governing body awards any contract using funds derived from the local liquor excise tax, it shall do so only through a selection process requiring submission of sealed bids or proposals after public notice of the opportunity to submit the sealed bids or proposals.

C. The governing body enacting an ordinance imposing the local liquor excise tax shall submit the question of imposing the tax to the qualified voters of the county at a regular or special election.

D. Only those voters who are registered within the county shall be permitted to vote. The election shall be called, conducted and canvassed in substantially the same manner as provided by law for general elections.

E. If at an election called pursuant to this section the majority of the voters voting on the question vote in the affirmative on the question, then the ordinance imposing the local liquor excise tax shall be approved. If at such an election the majority of the voters voting on the question fail to approve the question, then the ordinance shall be disapproved and the question required to be submitted by Subsection B of this section shall not be submitted to the voters for a period of at least one year from the date of the election.

F. Any ordinance enacted under the provisions of this section that imposes a local liquor excise tax or changes the rate of tax imposed shall include an effective date that is the first day of any month that begins no earlier than ninety days after the date of the election. A certified copy of any ordinance imposing a local liquor excise tax shall be mailed or personally delivered to the department within five days after the ordinance is certified to have been approved by the voters.

G. Any ordinance repealing the imposition of a tax under the provisions of this section shall contain an effective date that is the first day of any month beginning no earlier than sixty days from the date the ordinance repealing the tax is adopted by the governing body. A certified copy of any ordinance repealing a local liquor excise tax shall be mailed or personally delivered to the department within five days of the date the ordinance is adopted.

History: Laws 1989, ch. 326, 3; 2013, ch. 218, 1.



Section 7-24-10.1 - Use of tax proceeds; local liquor excise tax committee; joint powers agreement; community participation.

7-24-10.1. Use of tax proceeds; local liquor excise tax committee; joint powers agreement; community participation.

A. Prior to an election on the question of imposing a local liquor excise tax pursuant to the provisions of the Local Liquor Excise Tax Act [7-24-8 through 7-24-16 NMSA 1978], the governing body of a county shall enter into a joint powers agreement with the governing body of the most populated municipality and the governing bodies of any other municipalities in the county that choose to be parties to the agreement to provide for the use and administration of the tax proceeds. The agreement shall provide for the establishment and appointment of a local liquor excise tax committee to provide advice, assist in preventing duplication and supplanting of program funding and make recommendations to the governing body of the county and the municipal governing bodies that are parties to the agreement on the use of the tax proceeds. The agreement shall:

(1) clearly specify the use of the proceeds of the proposed local liquor excise tax, including the identification of specific local programs, agencies or entities that will be funded from the tax proceeds;

(2) determine the allocation of election expenses among the parties to the agreement;

(3) clearly specify that the detoxification center located within a municipality with a population of not less than fifteen thousand and not more than thirty-five thousand according to the most recent federal decennial census providing social detoxification treatment with the greatest numbers of adult clients shall receive the funding necessary to provide social detoxification of alcohol and drug treatment for adults;

(4) provide that the remaining proceeds of the proposed local liquor excise tax shall be used to fund social detoxification of alcohol and drugs for juveniles and other prevention and treatment programs as recommended by the local liquor excise tax committee; and

(5) clearly specify that each specific local program, agency or entity that is funded from the tax proceeds shall be audited at its own expense and provide accountability reports to the governing body of the county and municipal governing bodies that are parties to the agreement within thirty days of the end of each quarter of the calendar year, including an itemized breakdown of program services and expenditures.

B. Prior to the agreement by the governing body of a county and the municipal governing bodies for use of the proposed local liquor excise tax proceeds, the local liquor excise tax committee established pursuant to the provisions of Subsection A of this section shall conduct a public hearing for the purpose of inviting public comment on use of the proposed local liquor excise tax proceeds. The committee shall make every effort to provide public notice of the hearing and to invite a broad cross-section of community representatives and groups to comment on community needs. Following the hearing, the committee shall make its funding recommendations to the governing body of the county and the municipal governing bodies.

C. On or before April 1 of each calendar year, the governing body of a county or municipality that has entered into an agreement pursuant to Subsection A of this section shall submit to the department of finance and administration a report itemizing the receipts, expenditures and number of clients served pursuant to any such agreement for the preceding calendar year. On or before July 1 of each year, the department of finance and administration shall complete an audit of the county's report submitted pursuant to this section and shall report its findings to the appropriate interim legislative committee before September 1 of that year.

D. If a local program, agency or entity receiving funds from local liquor excise tax proceeds fails to timely submit an accountability report pursuant to Paragraph (5) of Subsection A of this section, the county or municipality shall be immediately prohibited from disbursing any further funds to such local program, agency or entity until the delinquent accountability report has been submitted to and accepted by the governing board of the county and the municipal governing bodies.

History: 1978 Comp., 7-24-10.1, enacted by Laws 1992, ch. 35, 1; 2013, ch. 218, 2.



Section 7-24-11 - Date payment due.

7-24-11. Date payment due.

The tax imposed by the Local Liquor Excise Tax Act [7-24-8 through 7-24-16 NMSA 1978] is to be paid on or before the twenty-fifth day of the month following the month in which the taxable event occurs.

History: Laws 1989, ch. 326, 4.



Section 7-24-12 - Exemption.

7-24-12. Exemption.

Exempted from the local liquor excise tax is the purchase of alcoholic beverages by any instrumentality of the armed forces of the United States engaged in resale activities.

History: Laws 1989, ch. 326, 5.



Section 7-24-13 - Exemption; purchases for resale.

7-24-13. Exemption; purchases for resale.

Exempted from any local liquor excise tax are purchases for sale to retailers for resale.

History: Laws 1989, ch. 326, 6.



Section 7-24-14 - Refund or credit of tax.

7-24-14. Refund or credit of tax.

An ordinance imposing a local liquor excise tax shall provide for and the department shall allow a claim for refund, in accordance with the provisions of the Tax Administration Act [Chapter 7, Article 1 NMSA 1978], for the local liquor excise tax paid on alcoholic beverages destroyed in shipment, or otherwise damaged so as to be unfit for sale or consumption, or shipped out of the county, upon submission of proof satisfactory to the department of such destruction, damage or out-of-county shipment.

History: Laws 1989, ch. 326, 7.



Section 7-24-15 - Administrative charge.

7-24-15. Administrative charge.

The department may deduct an amount not to exceed five percent of the proceeds of a local liquor excise tax as a charge for the administrative costs of collection, which amount shall be retained by the department for use in administration of the Local Liquor Excise Tax Act [7-24-8 through 7-24-16 NMSA 1978].

History: Laws 1989, ch. 326, 8.



Section 7-24-16 - Interpretation of act; administration and enforcement of the tax.

7-24-16. Interpretation of act; administration and enforcement of the tax.

A. The department shall interpret the provisions of the Local Liquor Excise Tax Act [7-24-8 through 7-24-16 NMSA 1978].

B. The department shall administer and enforce the Local Liquor Excise Tax Act, and the Tax Administration Act [Chapter 7, Article 1 NMSA 1978] applies to the collection and enforcement of the local liquor excise tax.

History: Laws 1989, ch. 326, 9.






Article 24A - County and Municipal Gasoline Tax

Section 7-24A-1 - Short title.

7-24A-1. Short title.

Chapter 7, Article 24A NMSA 1978 may be cited as the "County and Municipal Gasoline Tax Act".

History: 1978 Comp., 7-24A-1, enacted by Laws 1978, ch. 182, 1; 1990, ch. 88, 2.



Section 7-24A-2 - Definitions.

7-24A-2. Definitions.

As used in the County and Municipal Gasoline Tax Act:

A. "county" means a class A county or an H class county;

B. "governing body" means the city council or city commission of a city, the board of trustees of a town or village or the board of county commissioners of a class A county or an H class county;

C. "municipality" means any incorporated city, town or village, whether incorporated under general act, special act or special charter located within a class A county or an H class county;

D. "person" means:

(1) any individual, estate, trust, receiver, cooperative association, club, corporation, company, firm, partnership, joint venture, syndicate or other entity, including any utility owned or operated by a county, municipality or other political subdivision of the state; or

(2) to the extent permitted by law, the United States or any agency or instrumentality thereof or the state of New Mexico or any political subdivision thereof;

E. "transit route" means a road, highway or street normally used in the operation of a public transportation system; and

F. "vehicle emission inspection program" means a vehicle emission inspection program designed to reduce pollutants emitted by motor vehicles of less than ten thousand pounds pursuant to a county or municipal ordinance.

History: 1978 Comp., 7-24A-2, enacted by Laws 1991, ch. 156, 2.



Section 7-24A-3 - Use of proceeds.

7-24A-3. Use of proceeds.

A. The proceeds of a county or municipal gasoline tax shall be used for bridge and road projects or public transportation related trails and for expenses of purchasing, maintaining and operating transit operations and facilities, for the operation of a transit authority established by the Municipal Transit Law [3-52-1 through 3-52-13 NMSA 1978] or as provided in the County and Municipal Gasoline Tax Act, for operation of a vehicle emission inspection program or for road, street or highway construction, repair or maintenance in the county or municipality. The proceeds of a county or municipal gasoline tax may be pledged for the payment of bonds issued pursuant to the County and Municipal Gasoline Tax Act. A county or municipality may engage in the business of transportation of passengers and property within the political subdivision by whatever means it may decide and may acquire cars, motor buses and other equipment necessary for carrying on the business. It may acquire land and erect buildings and equip them with all necessary machinery and facilities for operation, maintenance, modification, repair and storage of any buses, cars, trucks or other equipment needed. It may do all things necessary for the acquisition and conduct of the business of public transportation.

B. A governing body may enact ordinances and resolutions and promulgate rules as it may deem necessary and proper for the conduct of the business of transportation and for fixing and collecting all fares, rates and charges for services rendered.

C. Any county or municipality engaging in the business of transportation may extend any system of transportation to points outside its boundaries where necessary and incidental to furnishing efficient transportation to points within the county or municipality.

D. A governing body may lease any system of transportation in whole or in part to any person who will contract to operate it according to the rules, time tables and other requirements established by the governing body.

E. Any county or municipality may furnish transportation service to areas located outside its boundaries, provided that prior contracts have been entered into with the county or municipality in which the areas are located covering the schedules, rates, service and other pertinent matters before initiation of such service.

F. The power of eminent domain is granted to a participating county or municipality for the purpose of acquiring lands and buildings necessary to provide efficient public transit or a vehicle emission inspection program to be exercised in the manner provided by law.

G. A county or municipality, as an operating entity, may enter into contracts for special transportation service, charter buses, advertising and any other function that a private enterprise operating a public transit facility could do or perform for revenue.

H. A governing body may spend any public funds to pay the costs of operation of public transit or a vehicle emission inspection program if revenues of the system prove to be insufficient.

I. A county or municipality is authorized to enter into binding agreements with the United States or any of its officers or agencies or the state or any of its officers or agencies or any combination of agencies, departments or officers of both the United States and the state for planning, developing, modernizing, studying, improving, financing, operating or otherwise affecting public transit; to accept any loans, grants or payments from any of these agencies; and to make any commitments or assume any obligations required by any of these agencies as a condition of receiving the benefits thereof.

History: 1978 Comp., 7-24A-3, enacted by Laws 1978, ch. 182, 3; 1985, ch. 196, 2; 1993, ch. 190, 1; 1999, ch. 226, 1.



Section 7-24A-4 - Limitations on power.

7-24A-4. Limitations on power.

A. All contracts for work, material or labor in connection with such transportation shall be let in the manner provided by law for the letting of other contracts by the county or municipality.

B. Transit service may not be extended to points outside the county in which a city is located or outside the boundaries of the county unless prior approval is obtained from the state corporation commission [public regulation commission] and other regulatory bodies having jurisdiction in the matter.

History: 1978 Comp., 7-24A-4, enacted by Laws 1978, ch. 182, 4.



Section 7-24A-5 - County gasoline tax; authorization; imposition; rate.

7-24A-5. County gasoline tax; authorization; imposition; rate.

A. The majority of the members of the governing body of a county may adopt an ordinance imposing a tax of up to two cents ($.02) a gallon on all gasoline sold at retail within the boundaries of the county on all property not lying within the boundaries of a municipality and upon which gasoline taxes are imposed in accordance with the Gasoline Tax Act [Chapter 7, Article 13 NMSA 1978]. The tax imposed by this section is to be referred to as the "county gasoline tax" and is in addition to the tax imposed in the Gasoline Tax Act.

B. If the governing body of a county adopts an ordinance imposing a county gasoline tax, the governing body shall submit the question of levying the tax to the qualified electors in the county residing outside the boundaries of a municipality.

C. The gasoline tax may be imposed in increments of one cent ($.01) per gallon up to a maximum of two cents ($.02) per gallon. The amount of the tax and the specific purposes for which the proceeds shall be used shall be stated in the ordinance adopted by the governing body of the county as provided in Subsection A of this section. The gasoline tax shall not be imposed for the purpose of funding a vehicle emissions inspection program if a re-registration fee that funds a vehicle emissions inspection and maintenance program has been imposed pursuant to Subsection C of Section 74-2-4 NMSA 1978.

History: 1978 Comp., 7-24A-5, enacted by Laws 1978, ch. 182, 5; 1985, ch. 196, 3; 1990, ch. 88, 4.



Section 7-24A-6 - County gasoline tax; procedure for adoption of ordinance; election.

7-24A-6. County gasoline tax; procedure for adoption of ordinance; election.

A. The ordinance imposing a county gasoline tax shall not go into effect until after an election is held and a simple majority of the qualified electors of the county residing outside the boundaries of a municipality vote in favor of imposing the county gasoline tax. The governing body of the county shall provide for an election on the question of imposing a county gasoline tax within sixty days after the day the ordinance is adopted. Such question may be submitted to the electors and voted upon as a separate question at any general election or at any special election called for that purpose by the governing body. The election upon the question shall be called, held, conducted and canvassed in substantially the same manner as provided by law for general elections. If the question of imposing a county gasoline tax fails, the governing body shall not again propose a county gasoline tax ordinance for a period of one year after the election.

B. Within five days after passage of a county gasoline tax ordinance, the governing body of the county shall submit a certified copy of the ordinance to the taxation and revenue department.

History: 1978 Comp., 7-24A-6, enacted by Laws 1978, ch. 182, 6; 1985, ch. 196, 4; 1990, ch. 88, 5.



Section 7-24A-6.1 - County-wide gasoline tax; authorization; imposition; rate; election.

7-24A-6.1. County-wide gasoline tax; authorization; imposition; rate; election.

A. A county-wide gasoline tax may be imposed on each gallon of gasoline sold at retail within the county in increments of one cent ($.01) per gallon up to a maximum of two cents ($.02) per gallon for the purpose of funding a vehicle emissions inspection program and other programs as specified in Subsection D of this section when the governing bodies of a county and a municipality adopt identical ordinances submitting the question to the qualified electors in the county in a joint election.

B. The procedures of the County and Municipal Gasoline Tax Act shall apply unless otherwise provided in this section.

C. The ordinance shall not go into effect until after a joint election is held pursuant to Section 7-24A-21 NMSA 1978 and a simple majority of the qualified electors of the county voting on the issue vote in favor of imposing a county-wide gasoline tax. If the ordinance is approved by a majority of the qualified electors of the county voting on the issue, the gasoline tax shall be imposed county-wide, both within and outside the boundaries of any municipality within the county.

D. If the qualified electors of the county vote in favor of an ordinance imposing a county-wide gasoline tax pursuant to Subsection C of Section 7-24A-21 NMSA 1978 and any proceeds of the tax are dedicated by the ordinance to a vehicle emissions inspection program, then the proceeds of the tax imposed shall be used first for the vehicle emissions inspection program and the balance shall be used for other environmental programs such as water quality or air quality programs. That balance shall be distributed to the municipality and the county based on the proportions that the population of the municipality and the population of the county outside the boundaries of the municipality bear to the total population of the county. The municipality and county shall reimburse the motor vehicle division of the taxation and revenue department for actual costs incurred in administering any plan that involves the motor vehicle division in the enforcement of denial of motor vehicle registration for noncompliance with a vehicle emissions inspection program. The costs reimbursed are appropriated to the motor vehicle division for that purpose.

History: 1978 Comp., 7-24A-6.1, enacted by Laws 1986, ch. 74, 1; 1990, ch. 88, 6.



Section 7-24A-7 - Ordinance must conform to certain provisions of the Gasoline Tax Act.

7-24A-7. Ordinance must conform to certain provisions of the Gasoline Tax Act.

Any ordinance imposing a county, county-wide or municipal gasoline tax shall contain or adopt by reference the same definitions and the same provisions relating to deductions, refunds and credits as are contained in the Gasoline Tax Act 7-13-1 NMSA 1978].

History: 1978 Comp., 7-24A-7, enacted by Laws 1978, ch. 182, 7; 1990, ch. 88, 7.



Section 7-24A-7.1 - Registration required.

7-24A-7.1. Registration required.

Each person selling gasoline at retail in a county which imposes a county or county-wide gasoline tax or in a municipality which imposes a municipal gasoline tax shall register with the county or the municipality, as appropriate, as a seller of gasoline at retail.

History: 1978 Comp., 7-24A-7.1, enacted by Laws 1990, ch. 88, 8.



Section 7-24A-8 - Collection of county gasoline tax.

7-24A-8. Collection of county gasoline tax.

The county shall collect the county gasoline tax imposed by the County and Municipal Gasoline Tax Act. Every person subject to the imposition of the county gasoline tax shall file a return on forms provided by and with the information required by the county and shall pay the tax due on or before the twenty-fifth day of the month following the month in which the gasoline is sold at retail within the boundaries of the county.

History: 1978 Comp., 7-24A-8, enacted by Laws 1978, ch. 182, 8; 1983, ch. 211, 36; 1990, ch. 88, 9.



Section 7-24A-10 - Municipal gasoline tax; authorization; imposition; rate.

7-24A-10. Municipal gasoline tax; authorization; imposition; rate.

A. The majority of the members of the governing body of a municipality may adopt an ordinance imposing a tax of up to two cents ($.02) a gallon on all gasoline sold at retail within the boundaries of the municipality and upon which gasoline taxes are imposed in accordance with the Gasoline Tax Act [Chapter 7, Article 13 NMSA 1978]. The tax imposed by this section is to be referred to as the "municipal gasoline tax" and is in addition to the tax imposed in the Gasoline Tax Act.

B. If the governing body of a municipality adopts an ordinance imposing a municipal gasoline tax, the governing body shall submit the question of levying the tax to the qualified electors in the municipality.

C. The gasoline tax may be imposed in increments of one cent ($.01) per gallon up to a maximum of two cents ($.02) per gallon. The amount of the tax and the specific purposes for which the proceeds shall be used shall be stated in the ordinance adopted by the governing body of the municipality as provided in Subsection A of this section. The gasoline tax shall not be imposed for the purpose of funding a vehicle emissions inspection program if a re-registration fee that funds a vehicle emissions inspection and maintenance program has been imposed pursuant to Subsection C of Section 74-2-4 NMSA 1978.

History: 1978 Comp., 7-24A-10, enacted by Laws 1978, ch. 182, 10; 1985, ch. 196, 5; 1990, ch. 88, 10.



Section 7-24A-11 - Municipal gasoline tax; procedure for adoption of ordinance; election.

7-24A-11. Municipal gasoline tax; procedure for adoption of ordinance; election.

A. The ordinance imposing a municipal gasoline tax shall not go into effect until after an election is held and a simple majority of the qualified electors of the municipality voting on the question vote in favor of imposing the municipal gasoline tax. The governing body of the municipality shall provide for an election on the question of imposing the municipal gasoline tax within sixty days after the day the ordinance is adopted. Such question may be submitted to the electors and voted upon as a separate question at any regular or special election or at any special election called for that purpose by the governing body. The election upon the question shall be called, held, conducted and canvassed in substantially the same manner as provided by law for special municipal elections as provided in the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978]. If the question of imposing a municipal gasoline tax fails, the governing body shall not again propose a municipal gasoline tax ordinance for a period of one year after the election.

B. After passage of a municipal gasoline tax ordinance, the governing body of the municipality shall submit a certified copy of the ordinance to the taxation and revenue department.

History: 1978 Comp., 7-24A-11, enacted by Laws 1978, ch. 182, 11; 1985, ch. 196, 6; 1985, ch. 208, 123; 1986, ch. 74, 2; 1990, ch. 88, 11.



Section 7-24A-12 - Collection of municipal gasoline tax.

7-24A-12. Collection of municipal gasoline tax.

The municipality shall collect the municipal gasoline tax imposed by the County and Municipal Gasoline Tax Act. Every person subject to the imposition of the municipal gasoline tax shall file a return on forms provided by and with the information required by the municipality and shall pay the tax due on or before the twenty-fifth day of the month following the month in which the gasoline is sold at retail within the boundaries of the municipality.

History: 1978 Comp., 7-24A-12, enacted by Laws 1978, ch 182, 12; 1983, ch. 211, 37; 1990, ch. 88, 12.



Section 7-24A-14 - Bond ordinance.

7-24A-14. Bond ordinance.

A. The governing body may adopt an ordinance providing for issuance of bonds to enable the county or municipality to acquire land, buildings, buses or other equipment required for public transit, a vehicle emission inspection program or for road, street or highway construction, repair or maintenance or for refunding bonds previously issued for such purpose or any such purposes.

B. The bonds are payable solely from a pledge of:

(1) gross income derived by the county or municipality from the transit facilities or vehicle emission inspection facilities financed with the proceeds and other transit facilities not so financed; provided that when gross revenues are so pledged, the county or municipality may apply to the payment of the expense of maintaining and operating the transit facilities, the gross revenues of which are so pledged, the county's or municipality's revenues derived from sources other than the proceeds of ad valorem taxes and may, in the proceedings authorizing the issue of bonds, covenant and agree to apply to the payment of the maintenance and operation expenses so much of the revenues as may be necessary for such purposes or as may be specified in the proceedings;

(2) income derived from franchises granted by the governing body of a county or municipality;

(3) contributions, grants or other financial assistance from the state or federal government or any other source;

(4) county or municipal gasoline tax revenue; or

(5) any one or a combination of these sources.

C. The ordinance is irrepealable as long as any indebtedness on the bonds is unpaid by the county or municipality.

History: 1978 Comp., 7-24A-14, enacted by Laws 1978, ch. 182, 14; 1985, ch. 196, 7; 1999, ch. 226, 2.



Section 7-24A-15 - Terms of bonds.

7-24A-15. Terms of bonds.

A. The ordinance authorizing issuance of bonds shall specify:

(1) issuance in any number of series;

(2) maturity dates;

(3) interest payable on the bonds;

(4) denominations;

(5) form, either coupon or registered;

(6) conversion or registration privileges;

(7) rank or priority;

(8) manner of execution;

(9) if desirable, features of redemption, prior to maturity with or without premium; and

(10) the terms, manner and medium of payment and redemption.

B. No member of the governing body or any person executing bonds is personally liable on any bond. All bonds are payable solely from the sources specified in the authorizing ordinance. No bond is a debt, liability or general obligation of the issuing county or municipality.

C. The terms prescribed by the authorizing ordinance and by this section shall be carried on the face of each bond.

History: 1978 Comp., 7-24A-15, enacted by Laws 1978, ch. 182, 15; 1985, ch. 196, 8.



Section 7-24A-16 - Sale of bonds.

7-24A-16. Sale of bonds.

A. Bonds may be sold at either public or private sale; provided that no such bonds may be sold at any price which does not result in an actual net interest cost to maturity, computed on the basis of standard tables of bond values, in excess of the maximum net effective interest rate permitted by the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978] or the Public Securities Short-term Interest Rate Act [6-18-1 through 6-18-16 NMSA 1978], as applicable.

B. If any county or municipal officer whose signature appears on any bond ceases to be an officer before delivery of the bonds, the signature is valid for all purposes as if the officer had remained in office until delivery.

C. All bonds are fully negotiable.

History: 1978 Comp., 7-24A-16, enacted by Laws 1978, ch. 182, 16; 1985, ch. 196, 9.



Section 7-24A-17 - Construction.

7-24A-17. Construction.

The County and Municipal Gasoline Tax Act is full authority for authorization and issuance of bonds. If [In] any proceeding involving the validity and enforceability of any bond or its security, any bond reciting in substance that it was issued by the county or municipality to aid in financing public transit or transportation projects or any other purpose authorized by the County and Municipal Gasoline Tax Act is conclusively presumed to have been issued for a county or municipal transit or transportation project or other purpose in accordance with that act.

History: 1978 Comp., 7-24A-17, enacted by Laws 1978, ch. 182, 17.



Section 7-24A-18 - Additional security.

7-24A-18. Additional security.

To further the marketability of bonds, the ordinance authorizing their issue may:

A. secure their payment by deed of trust or mortgage conveying county or municipally owned land and improvements acquired for the public transit facility operation or use from the proceeds of the bonds to a trustee for the benefit and security of the bondholders; and

B. authorize any other security agreement not in conflict with law.

History: 1978 Comp., 7-24A-18, enacted by Laws 1978, ch. 182, 18.



Section 7-24A-19 - Foreclosure.

7-24A-19. Foreclosure.

If the interest or any serial maturity of any bond is in default, any obligee may foreclose against the county or municipality under the same procedure provided for foreclosure of real estate mortgages. The district court may appoint a receiver to operate the transit facilities or operation in default.

History: 1978 Comp., 7-24A-19, enacted by Laws 1978, ch. 182, 19.



Section 7-24A-20 - Legal investments.

7-24A-20. Legal investments.

Bonds are legal investments for savings banks and insurance companies under the laws of this state. They are bonds, notes or other obligations of a county or municipality of this state, issued pursuant to a law of this state, for the purposes of investment or purchase by the state investment officer.

History: 1978 Comp., 7-24A-20, enacted by Laws 1978, ch. 182, 20.



Section 7-24A-21 - Joint election.

7-24A-21. Joint election.

A. If an election is held by one or more municipalities within a county or a municipality and the county concerning adoption of the county and municipal gasoline taxes, such election may be held jointly by such county and municipality, or municipalities, and may be held at any election except a primary election.

B. The election may be conducted using paper ballots. Consolidated voter precincts may be used if the board of county commissioners determines that such a consolidation would provide for a cost-effective and efficient election process and such consolidation would insure the integrity of the election process.

C. If a joint election is held by a municipality and a county pursuant to Section 7-24A-6.1 NMSA 1978 and a simple majority of the qualified electors of the county voting on the issue vote in favor of imposing the county-wide gasoline tax, the tax shall be imposed by the division and collected pursuant to the County and Municipal Gasoline Tax Act.

History: 1978 Comp., 7-24A-21, enacted by Laws 1978, ch. 182, 21; 1985, ch. 196, 10; 1986, ch. 74, 3.






Article 24B - Special County Hospital Gasoline Tax

Section 7-24B-1 - Short title.

7-24B-1. Short title.

Chapter 7, Article 24B NMSA 1978 may be cited as the "Special County Hospital Gasoline Tax Act".

History: Laws 1987, ch. 45, 10; 1990, ch. 88, 13.



Section 7-24B-2 - Definitions.

7-24B-2. Definitions.

As used in the Special County Hospital Gasoline Tax Act:

A. "county" means:

(1) a county of the state of New Mexico having a population of more than ten thousand but less than ten thousand six hundred, according to the last federal decennial census or any subsequent decennial census, and having a net taxable value for rate-setting purposes for the 1986 property tax year or any subsequent year of more than eighty-two million dollars ($82,000,000) but less than eighty-two million three hundred thousand dollars ($82,300,000); and

(2) a county that has imposed a rate of one dollar fifty cents ($1.50) to each one thousand dollars ($1,000) of net taxable value of property as defined in the Property Tax Code [Chapter 7, Articles 35 to 38 NMSA 1978] for property taxation purposes in the county and to each one thousand dollars ($1,000) of the assessed value of products severed and sold in the school district as determined under the Oil and Gas Ad Valorem Production Tax Act [Chapter 7, Article 32 NMSA 1978] and the Oil and Gas Production Equipment Ad Valorem Tax Act [Chapter 7, Article 34 NMSA 1978] or has made an appropriation of funds or has imposed another tax which produces an amount not less than the revenue that would be produced by applying a rate of one dollar fifty cents ($1.50) to each one thousand dollars ($1,000) of net taxable value of property as defined in the Property Tax Code for property taxation purposes in the school district and to each one thousand dollars ($1,000) of the assessed value of products severed and sold in the school district as determined under the Oil and Gas Ad Valorem Production Tax Act and the Oil and Gas Production Equipment Ad Valorem Tax Act. The proceeds of any tax imposed or appropriation made shall be dedicated for current operations and maintenance of a hospital owned and operated by the county or operated and maintained by another party pursuant to a lease with the county.

A county qualifying at any time under this definition shall continue to be qualified as a county and authorized to implement the provisions of the Special County Hospital Gasoline Tax Act;

B. "governing body" means the board of county commissioners of a county; and

C. "person" means:

(1) any individual, estate, trust, receiver, cooperative association, club, corporation, company, firm, partnership, joint venture, syndicate or other entity, including any utility owned or operated by a county, municipality or other political subdivision of the state; or

(2) to the extent permitted by law, the United States or any agency or instrumentality thereof or the state of New Mexico or any political subdivision thereof.

History: Laws 1987, ch. 45, 11; 1990, ch. 88, 14.



Section 7-24B-3 - Use of proceeds.

7-24B-3. Use of proceeds.

The proceeds of the special county hospital gasoline tax shall be used for current operations and maintenance of a hospital owned and operated by the county or operated and maintained by another party pursuant to a lease with the county and the use of these proceeds shall be for the care and maintenance of sick and indigent persons and shall be an expenditure for a public purpose.

History: Laws 1987, ch. 45, 12; 2003, ch. 205, 3; 2005, ch. 338, 3.



Section 7-24B-4 - Special county hospital gasoline tax; authorization; imposition; rate.

7-24B-4. Special county hospital gasoline tax; authorization; imposition; rate.

A. The majority of the members of the governing body of a county may adopt an ordinance imposing a tax of up to two cents ($.02) a gallon on all gasoline sold at retail in the county and upon which gasoline taxes are imposed in accordance with the Gasoline Tax Act [Chapter 7, Article 13 NMSA 1978]. The tax imposed by this section is to be referred to as the "special county hospital gasoline tax" and is in addition to the tax imposed in the Gasoline Tax Act.

B. The special county hospital gasoline tax may be imposed by the governing body of a county regardless of whether the county has imposed a tax on gasoline pursuant to the County and Municipal Gasoline Tax Act [Chapter 7, Article 24A NMSA 1978].

C. The special county hospital gasoline tax may be imposed in increments of one cent ($.01) per gallon up to a maximum of two cents ($.02) per gallon. The amount of the tax and the specific purposes for which the proceeds shall be used shall be stated in the ordinance adopted by the governing body of the county.

D. The special county hospital gasoline tax shall be imposed for a period of not more than five years from the effective date of the ordinance imposing the tax. This authorization may be extended for additional five-year periods provided all requirements for enactment of the first ordinance are met.

History: Laws 1987, ch. 45, 13; 1990, ch. 88, 15.



Section 7-24B-5.1 - Registration required.

7-24B-5.1. Registration required.

Each person selling gasoline at retail in a county that imposes a special county hospital gasoline tax shall register with the county as a seller of gasoline at retail.

History: 1978 Comp., 7-24B-5.1, enacted by Laws 1990, ch. 88, 16.



Section 7-24B-6 - Ordinance shall conform to certain provisions of the Gasoline Tax Act.

7-24B-6. Ordinance shall conform to certain provisions of the Gasoline Tax Act.

Any ordinance imposing a special county hospital gasoline tax shall contain or adopt by reference the same definitions and the same provisions relating to deductions, refunds and credits as are contained in the Gasoline Tax Act [Chapter 7, Article 13 NMSA 1978].

History: Laws 1987, ch. 45, 15; 1990, ch. 88, 17.



Section 7-24B-7 - Referendum requirements.

7-24B-7. Referendum requirements.

A. The ordinance shall not go into effect until after an election is held and a simple majority of the qualified electors of the county voting in the election vote in favor of imposing the special county hospital gasoline tax. The governing body shall provide for an election on the question of imposing the tax within sixty days after the date the ordinance is adopted. The question may be submitted to the qualified electors and voted upon as a separate question in a general election or in any special election called for that purpose by the governing body. A special election upon the question shall be called, held, conducted and canvassed in substantially the same manner as provided by law for general elections. If the question of imposing a special county hospital gasoline tax fails, the governing body shall not again propose a special county hospital gasoline tax for a period of one year after the election.

B. A single election may be held on the question of imposing a special county hospital gasoline tax as authorized in the Special County Hospital Gasoline Tax Act, on the question of imposing a special county hospital gross receipts tax as authorized in the Special County Hospital Gross Receipts Tax Act and on the question of imposing a mill levy pursuant to the Hospital Funding Act [Chapter 4, Article 48B NMSA 1978].

History: Laws 1987, ch. 45, 16; 1990, ch. 88, 18; 1993, ch. 30, 24.



Section 7-24B-8 - Collection of special county hospital gasoline tax.

7-24B-8. Collection of special county hospital gasoline tax.

The county shall collect the special county hospital gasoline tax imposed by the Special County Hospital Gasoline Tax Act. Every person subject to the imposition of the special county hospital gasoline tax shall file a return on forms provided by and with the information required by the county and shall pay the tax due on or before the twenty-fifth day of the month following the month in which the gasoline is sold at retail within the county.

History: Laws 1987, ch. 45, 17; 1990, ch. 88, 19.



Section 7-24B-9 - Interpretation of Special County Hospital Gasoline Tax Act.

7-24B-9. Interpretation of Special County Hospital Gasoline Tax Act.

The county shall interpret the provisions of the Special County Hospital Gasoline Tax Act.

History: Laws 1987, ch. 45, 18; 1990, ch. 88, 20.






Article 25 - Resources Excise Tax

Section 7-25-1 - Short title.

7-25-1. Short title.

Chapter 7, Article 25 NMSA 1978 may be cited as the "Resources Excise Tax Act".

History: 1953 Comp., 72-16A-20, enacted by Laws 1966, ch. 48, 1; 1985, ch. 65, 21.



Section 7-25-2 - Purpose.

7-25-2. Purpose.

The purpose of the Resources Excise Tax Act is to provide revenue for public purposes by levying a tax on the privilege of severing and processing natural resources within New Mexico.

History: 1953 Comp., 72-16A-21, enacted by Laws 1966, ch. 48, 2.



Section 7-25-3 - Definitions.

7-25-3. Definitions.

As used in the Resources Excise Tax Act:

A. "department" means the taxation and revenue department, the secretary of taxation and revenue or any employee of the department exercising authority lawfully delegated to that employee by the secretary;

B. "natural resource" means timber and any product thereof and any metalliferous or nonmetalliferous mineral product, combination or compound thereof, severed in New Mexico but does not include oil, natural gas, liquid hydrocarbon individually or any combination thereof, carbon dioxide, helium or nonhydrocarbon gas;

C. "person" means any individual, estate, trust, receiver, cooperative association, club, corporation, company, firm, partnership, joint venture, syndicate or other entity;

D. "processing" means smelting, leaching, refining, reducing, compounding or otherwise preparing for sale or commercial use any natural resource so that its character or condition is materially changed in mills or plants located in New Mexico;

E. "processor" means any person engaging in the business of processing natural resources that the person owns, or any person who is the owner of natural resources and who has another person perform the processing of such natural resources;

F. "service charge" means the total amount of money or the reasonable value of other consideration received for severing or processing any natural resource by any person who is not the owner of the natural resource. However, if the money received does not represent the value of the severing or processing performed, "service charge" means the reasonable value of the severing or processing performed;

G. "severer" means any person engaging in the business of severing natural resources that the person owns, or any person who is the owner of natural resources and who has another person perform the severing of such natural resources;

H. "severing" means mining, quarrying, extracting, felling or producing any natural resource in New Mexico for sale, profit or commercial use; and

I. "taxable value" means the value after severing or processing, without deduction of any kind other than specified in this subsection, of any natural resource severed or processed in New Mexico. It is presumed, in the absence of preponderant evidence of another value, that the taxable value means the total amount of money or the reasonable value of other consideration received for the severed or processed natural resource. However, if the amount of money received does not represent the value of the severed or processed natural resource or if the severed or processed natural resource is not sold, the taxable value shall be the reasonable value of the severed or processed natural resource. All natural resources severed or processed in New Mexico shall be included in determining taxable value, regardless of the place of sale or the fact that delivery may be made to points outside of New Mexico. If any person shall ship, transmit or transport natural resources out of New Mexico without making sale of them or shall ship, transmit or transport natural resources out of New Mexico in an unfinished condition, the value of the natural resources in the condition in which they existed when shipped, transmitted or transported out of New Mexico and before they enter interstate commerce, without deduction of any kind other than specified in this subsection, shall be the basis for determining the taxable value. Amounts received from selling natural resources, other than metalliferous mineral ores, whether processed or unprocessed, to the United States or any agency or instrumentality thereof, the state of New Mexico or any political subdivision thereof, or to organizations that have demonstrated to the department that they have been granted exemption from the federal income tax by the United States commissioner of internal revenue as organizations described in Section 501 (c) (3) of the United States Internal Revenue Code of 1954, as amended or renumbered, which employ the natural resource in the conduct of functions described in Section 501 (c) (3) and not in the conduct of an unrelated trade or business as defined in Section 513 of the United States Internal Revenue Code of 1954, as amended or renumbered, may be deducted from taxable value. Any royalty or other similar interest, whether payable in cash or in kind, paid to the United States or any agency or instrumentality thereof, or the state of New Mexico or any political subdivision thereof, or any Indian tribe, Indian pueblo or Indian that is a ward of the United States may be deducted from taxable value. In computing taxable value, any owner of natural resources may deduct any service charge on which the service tax imposed by Section 7-25-6 NMSA 1978 is payable.

History: 1953, Comp., 72-16A-22, enacted by Laws 1966, ch. 48, 3; 1968, ch. 58, 1; 1969, ch. 267, 1; 1970, ch. 14, 1; 1971, ch. 23, 1; 1972, ch. 37, 1; 1977, ch. 249, 50; 1979, ch. 255, 1; 1985, ch. 65, 22; 1986, ch. 20, 91; 2007, ch. 275, 3.



Section 7-25-4 - Rate and measure of tax; denomination as "resources tax".

7-25-4. Rate and measure of tax; denomination as "resources tax".

A. For the privilege of severing natural resources, there is imposed on any severer of natural resources in New Mexico an excise tax at the following rates on the taxable value of the natural resources:

(1) all natural resources except potash and molybdenum, three-fourths of one percent;

(2) potash, one-half of one percent; and

(3) molybdenum, one-eighth of one percent.

B. The tax imposed by this section shall be referred to as the "resources tax".

History: 1953 Comp., 72-16A-23, enacted by Laws 1966, ch. 48, 4; 1970, ch. 8, 3; 1973, ch. 144, 1; 1999, ch. 177, 1; repealed and reenacted by 1999, ch. 177, 2.



Section 7-25-5 - Rate and measure of tax; denomination as "processors tax".

7-25-5. Rate and measure of tax; denomination as "processors tax".

A. For the privilege of processing natural resources, there is imposed on any processor of natural resources in New Mexico an excise tax at the following rates on the taxable value of the natural resources:

(1) all natural resources except timber, potash and molybdenum, three-fourths of one percent;

(2) timber, three-eighths of one percent;

(3) potash, one-eighth of one percent; and

(4) molybdenum, one-eighth of one percent.

B. The tax imposed by this section shall be referred to as the "processors tax".

History: 1978 Comp., 7-25-5, enacted by Laws 1985, (1st S.S.), ch. 3, 1, 2; 1999, ch, 177, 3; repealed and reenacted by Laws 1999, ch. 177, 4.



Section 7-25-6 - Rate and measure of tax; denomination as "service tax".

7-25-6. Rate and measure of tax; denomination as "service tax".

A. For the privilege of severing or processing in New Mexico natural resources that are owned by another person and are not otherwise taxed by Sections 7-25-4 and 7-25-5 NMSA 1978, there is imposed on the service charge of any person severing or processing natural resources that are owned by another person an excise tax at the same rate that would be imposed on an owner of natural resources for performing the same function.

B. The tax imposed by this section shall be referred to as the "service tax".

History: 1953 Comp., 72-16A-25, enacted by Laws 1966, ch. 48, 6; 1993, ch. 30, 25.



Section 7-25-7 - Exemption; resources tax.

7-25-7. Exemption; resources tax.

Exempted from the resources tax is the taxable value of any natural resource that is processed in New Mexico and on whose taxable value the processors tax is paid.

History: 1953 Comp., 72-16A-26, enacted by Laws 1966, ch. 48, 7.



Section 7-25-8 - Sales of natural resources subject to Gross Receipts and Compensating Tax Act.

7-25-8. Sales of natural resources subject to Gross Receipts and Compensating Tax Act.

In addition to being subject to the Resources Excise Tax Act, any person who sells nonfissionable natural resources other than for subsequent sale in the ordinary course of business or for use as an ingredient or component part of a manufactured product is also subject to the provisions of the Gross Receipts and Compensating Tax Act [Chapter 7, Article 9 NMSA 1978] on such sales.

History: 1953 Comp., 72-16A-27, enacted by Laws 1966, ch. 48, 8; 1984, ch. 2, 8.



Section 7-25-9 - Date payment due.

7-25-9. Date payment due.

The taxes imposed by the Resources Excise Tax Act are to be paid on or before the twenty-fifth day of the month following the month in which the first of the following occurs: sale, transportation out of New Mexico or consumption.

History: 1953 Comp., 72-16A-28, enacted by Laws 1966, ch. 48, 9; 1970, ch. 43, 1; 1977, ch. 235, 1.






Article 26 - Severance Tax

Section 7-26-1 - Short title.

7-26-1. Short title.

Sections 7-26-1 through 7-26-8 NMSA 1978 may be cited as the "Severance Tax Act".

History: Laws 1971, ch. 65, 1; 1953 Comp., 72-18-1; Laws 1977, ch. 102, 3; 1985, ch. 65, 23.



Section 7-26-2 - Definitions.

7-26-2. Definitions.

As used in the Severance Tax Act:

A. "department" means the taxation and revenue department, the secretary of taxation and revenue or any employee of the department exercising authority lawfully delegated to that employee by the secretary;

B. "natural resource" means timber and any metalliferous or nonmetalliferous mineral product, combination or compound thereof but does not include oil, natural gas, liquid hydrocarbon, individually or any combination thereof, or carbon dioxide;

C. "severer" means any person engaging in the business of severing natural resources that the person owns or any person who is the owner of natural resources and has another person perform the severing of such natural resources;

D. "severing" means mining, quarrying, extracting, felling or producing any natural resources in New Mexico;

E. "owner", when used in connection with the severing of any of the natural resources covered by the Severance Tax Act under any lease or contract with the state or United States, includes any person having the right to sever those resources; and

F. "director" or "secretary" means the secretary of taxation and revenue.

History: Laws 1937, ch. 103, 2; C.S. 1929, 97-4A-102; 1941 Comp., 76-1302; Laws 1949, ch. 65, 2; 1951, ch. 24, 1; 1953 Comp., 72-18-2; Laws 1957, ch. 79, 1; 1959, ch. 52, 27; 1961, ch. 98, 2; 1970, ch. 8, 2; 1974, ch. 61, 1; 1977, ch. 102, 4; 1985, ch. 65, 24; 1986, ch. 20, 92.



Section 7-26-3 - Imposition of tax; denomination as "severance tax".

7-26-3. Imposition of tax; denomination as "severance tax".

For the privilege of severing natural resources, there is imposed on any severer of natural resources in New Mexico an excise tax on the taxable value or the quantity of natural resources severed and saved by or for him as determined under, and at the rates provided in the Severance Tax Act. The tax imposed by this section shall be known as the "severance tax".

History: 1953 Comp., 72-18-3, enacted by Laws 1971, ch. 65, 5; 1977, ch. 102, 5.



Section 7-26-4 - Determination of taxable value of natural resources.

7-26-4. Determination of taxable value of natural resources.

A. Except as otherwise provided in Subsections C, E, F and G of this section, the "taxable event" is the severance of a natural resource whose taxable value is determined under the provisions of this section.

B. For all natural resources except potash or potash products described under Subsection C of this section, molybdenum or molybdenum products described under Subsection D of this section, copper, lead or zinc described in Subsection E of this section, gold described in Subsection F of this section, silver described in Subsection G of this section, coal and uranium, the gross value of the natural resource is the sales value of the severed and saved product at the first marketable point without any deductions, except that:

(1) for those products having a posted field or market price at the point of production, the gross value is its posted field or market price, except that the gross value of potash is forty percent of the posted field or market price, less those expenses of hoisting, crushing and loading necessary to place the severed product in marketable form and at a marketable place, but the allowable deductions for hoisting, loading and crushing shall not exceed fifty percent of the posted field or market price; and

(2) for those products that must be processed or beneficiated before sale, the gross value is the sales value after deducting freight charges from the point of severance to the point of first sale and the cost of processing or beneficiation.

C. The gross value for each type of potash and potash product requiring processing or beneficiation (other than sizing), regardless of the form in which the product is actually sold, shall be thirty-three and one-third percent of the proceeds realized from the sale of muriate of potash and sulphate of potash magnesia, as standard grades, and thirty-three and one-third percent of the value of such products consumed in the production of other potash products, less fifty percent of such reported value as a deduction for expenses of hoisting, loading, crushing, processing and beneficiation. For purposes of this subsection, the taxable event occurs when products are sold or consumed. Any potash or potash products, the value of which is computed under this subsection, shall not also have their value computed by the use of any of the provisions of Subsection B of this section.

D. The gross value for each type of molybdenum and molybdenum product requiring processing or beneficiation, regardless of the form in which the product is actually sold, shall be the value of molybdenum contained in concentrates shipped or sold from a mine site, but in no event a value less than the value that bona fide sales which reflect current market conditions would yield for the same quantity of molybdenum products contained in concentrates at the mine site, less fifty percent of that value as a deduction for the expenses of hoisting, loading, crushing, processing and beneficiation.

E. The gross value for copper, lead and zinc shall be sixty-six and two-thirds percent of the sales value established from published price data, as further described in this subsection, of the quantity of copper, lead or zinc recoverable from the concentrate or other product which is sold or is shipped, transmitted or transported out of New Mexico without sale, less fifty percent of the sales value as a deduction for the expenses of hoisting, loading, crushing, processing and beneficiation. For purposes of this subsection, the taxable event occurs when the severer sells copper, lead or zinc in New Mexico or when the severer ships, transmits or transports copper, lead or zinc out of New Mexico without first making sale of it. The secretary shall designate by regulation which published price index shall be used to establish the sales value for each resource. The sales value for each resource shall be the monthly average price published for each resource for the month in which the taxable event occurs. When the taxable event is sale, the recoverable quantity of copper, lead or zinc shall be reported as the provisional quantity determined by presale assay, and the reported quantity may be adjusted in a report filed after final assay, if necessary. When the taxable event is shipment, transmission or transportation out of New Mexico without sale, the recoverable quantity of copper, lead or zinc shall be reported as the provisional quantity determined after preshipment assay. Copper, lead or zinc shall not be considered saved for the purposes of the Severance Tax Act unless the copper, lead or zinc can economically be separated and saved from the dominant resource, which is the resource subject to sale by the severer. Any copper, lead or zinc the value of which is computed under this subsection shall not also have its value computed by the use of any of the provisions of Subsection B of this section.

F. The gross value for gold shall be the sales value established from published price data, as further described in this subsection, of the quantity of gold recoverable from the concentrate or other product which is sold or is shipped, transmitted or transported out of New Mexico without sale, less fifty percent of the sales value as a deduction for the expenses of hoisting, loading, crushing, processing and beneficiation. For purposes of this subsection, the taxable event occurs when the severer sells gold in New Mexico or when the severer ships, transmits or transports gold out of New Mexico without first making sale of it. The secretary shall designate by regulation which published price index shall be used to establish the sales value for gold. The sales value for gold shall be the monthly average price published for gold for the month in which the taxable event occurs. When the taxable event is sale, the recoverable quantity of gold shall be reported as the provisional quantity determined by presale assay, and the reported quantity may be adjusted in a report filed after final assay, if necessary. When the taxable event is shipment, transmission or transportation out of New Mexico without sale, the recoverable quantity of gold shall be reported as the provisional quantity determined after preshipment assay. For purposes of the Severance Tax Act, gold shall not be considered saved unless the gold can economically be separated and saved from the dominant resource, which is the resource subject to sale by the severer. Any gold the value of which is computed under this subsection shall not also have its value computed by the use of any of the provisions of Subsection B of this section.

G. The gross value for silver shall be eighty percent of the sales value established from published price data, as further described in this subsection, of the quantity of silver recoverable from the concentrate or other product which is sold or is shipped, transmitted or transported out of New Mexico without sale, less fifty percent of the sales value as a deduction for the expenses of hoisting, loading, crushing, processing and beneficiation. For purposes of this subsection, the taxable event occurs when the severer sells silver in New Mexico or when the severer ships, transmits or transports silver out of New Mexico without first making sale of it. The secretary shall designate by regulation which published price index shall be used to establish the sales value for silver. The sales value for silver shall be the monthly average price published for silver for the month in which the taxable event occurs. When the taxable event is sale, the recoverable quantity of silver shall be reported as the provisional quantity determined by presale assay, and the reported quantity may be adjusted in a report filed after final assay, if necessary. When the taxable event is shipment, transmission or transportation out of New Mexico without sale, the recoverable quantity of silver shall be reported as the provisional quantity determined after preshipment assay. For purposes of the Severance Tax Act, silver shall not be considered saved unless the silver can economically be separated and saved from the dominant resource, which is the resource subject to sale by the severer. Any silver the value of which is computed under this subsection shall not also have its value computed by the use of any of the provisions of Subsection B of this section.

H. The taxable value of all severed natural resources except coal and uranium is the gross value of the severed resource determined under this section less rental or royalty payments belonging to the United States or the state.

I. The taxable value to be reported for severed and saved uranium-bearing material is the sales price per pound of the content of U3O8 contained in the severed and saved or processed uranium, regardless of the form in which the product is actually disposed of, reduced by fifty percent for the purposes of Section 7-26-7 NMSA 1978. It is presumed, in the absence of preponderant evidence of another value, that the sales price means the total amount of money and the reasonable value of other consideration received, or either of them, for the severed and saved uranium ore or processed uranium "yellowcake" concentrate without deduction of any kind. However, if the severed and saved uranium ore or "yellowcake" concentrate is not sold as ore or concentrate, the sales price shall be the value of U3O8 in ore or "yellowcake" concentrate represented in the final product.

History: Laws 1971, ch. 65, 6; 1953 Comp., 72-18-4; Laws 1972, ch. 47, 2; 1977, ch. 102, 6; 1981, ch. 169, 1; 1983, ch. 210, 1; 1984, ch. 84, 1; 1986, ch. 20, 93.



Section 7-26-5 - Tax rates on severed natural resources except coal and uranium.

7-26-5. Tax rates on severed natural resources except coal and uranium.

The severance tax is imposed at the following rates on the taxable value determined under Section 7-26-4 NMSA 1978 of the following natural resources:

A. potash 2 1/2%

B. copper 1/2%

C. timber 1/8%

D. pumice, gypsum, sand, gravel, clay, fluorspar and other nonmetallic minerals 1/8%

E. lead, zinc, thorium, molybdenum, manganese, rare earth and other metals 1/8%

F. gold and silver 1/5%

History: 1953 Comp., 72-18-5, enacted by Laws 1977, ch. 102, 7; 1984, ch. 84, 2.



Section 7-26-6 - Severance tax on coal; surtax.

7-26-6. Severance tax on coal; surtax.

A. The severance tax on coal is measured by the quantity of coal severed and saved. The taxable event is sale, transportation out of New Mexico or consumption of the coal, whichever first occurs. Upon each short ton (two thousand pounds) of coal severed and saved, there shall be imposed on the severer a severance tax. For the period commencing on July 1, 1982, the severance tax rate shall be:

(1) surface coal, fifty-seven cents ($.57); and

(2) underground coal, fifty-five cents ($.55).

B. The severance tax on coal shall be increased by a surtax, hereby imposed. The surtax shall be imposed on the unit of quantity of such product or natural resource at the following rates:

(1) surface coal, sixty cents ($.60); and

(2) underground coal, fifty-eight cents ($.58).

C. The surtax rate on coal shall be increased on July 1, 1994, and on July 1 of each succeeding year by an amount equal to the product of the dollar amount of the severance tax imposed on each ton of coal by a percentage equal to the percentage rise in the producer price index for coal from the calendar year 1992 to the calendar year just prior to the year in which the surtax rates are computed, but in no case shall the surtax rate be decreased. The rates so computed shall be computed by the department in April of 1994 and in April of each year thereafter and published on or before May 1, 1994 and on or before May 1 of each year thereafter.

If the producer price index for coal is substantially revised or if the base year used as an index of one hundred is changed, the department shall make an adjustment in the percentage used to compute the surtax rates that would produce results equivalent, as nearly as possible, to those that would have been obtained if the producer price index for coal had not been so revised or if the base year had not been changed. If this index ceases to become available, then a comparable index based upon changes in the price of coal shall be adopted by the department by regulation.

D. As used in this section:

(1) "producer price index for coal" means the commodity code 05-1 as reported annually by the bureau of labor statistics at the United States department of labor in their annual producer price indexes data;

(2) "surface coal" means coal that is severed using surface mining methods;

(3) "surface mining" means the extraction of coal from the earth by removing the material overlying a coal seam and then removing the coal by common methods, including, but not limited to, contour mining, strip mining, mountain top removal mining, box cut mining, open pit mining and area mining; and

(4) "underground coal" means all coal that is not surface coal.

History: 1978 Comp., 7-26-6, enacted by Laws 1982, ch. 77, 1; 1989, ch. 261, 1; 1993, ch. 89, 1.



Section 7-26-6.2 - Coal surtax exemption; qualification requirements.

7-26-6.2. Coal surtax exemption; qualification requirements.

A. The following coal is exempt from the surtax imposed on coal under the provisions of Section 7-26-6 NMSA 1978:

(1) coal sold and delivered pursuant to coal sales contracts that are entered into on or after July 1, 1990, under which deliveries start after July 1, 1990, if the sales contracts are not the result of:

(a) a producer and purchaser mutually rescinding an existing contract and negotiating a revised contract under substantially similar terms and conditions;

(b) a purchaser establishing an affiliated company to purchase coal on behalf of the purchaser; or

(c) a purchaser independently abrogating a contract that was in effect on July 1, 1990 with a producer for the purpose of securing the benefits of the exemption granted by this section; and

(2) coal sold and delivered pursuant to a contract in effect on July 1, 1990 that exceeds the average calendar year deliveries under the contract during production years 1987, 1988 and 1989 or the highest contract minimum during 1987, 1988 and 1989, whichever is greater.

B. If a contract existing on July 1, 1990 is renegotiated between a producer and a purchaser after May 20, 1992 and if that renegotiated contract requires the purchaser to take annual coal deliveries in excess of the greater of the average calendar year deliveries under the contract during production years 1987, 1988 and 1989 or the highest contract minimum during 1987, 1988 and 1989, the surtax imposed by Subsection B of Section 7-26-6 NMSA 1978 shall not apply to such excess deliveries for the remaining term of the renegotiated contract.

C. For coal exempt under the provisions of Paragraph (2) of Subsection A of this section, if the contract involved was for a lesser term during the production years specified, then actual deliveries shall be annualized to establish average calendar year deliveries, and in the event that coal sold and delivered in a calendar year after June 30, 2009 falls below the average calendar year deliveries during 1987, 1988 and 1989, the exemption shall no longer apply unless the deliveries are reduced due to causes beyond the reasonable control of either party to the contract.

D. The taxpayer, prior to taking the exemption provided by this section, shall register any contract for the sale of coal that qualifies for the exemption from the surtax under the provisions of this section with the department on forms provided by the secretary. If upon examination of the contract or upon audit or inspection of transactions occurring under the contract the secretary or the secretary's delegate determines that a person who is a party to the contract has taken an action to circumvent the intent and purpose of this section, the exemption shall be disallowed.

History: 1978 Comp., 7-26-6.2, enacted by Laws 1990, ch. 83, 1 and Laws 1990, ch. 84, 1; 1992, ch. 65, 1; 1992, ch. 115, 1; 1994, ch. 73, 1; 1995, ch. 53, 1; 1997, ch. 61, 1; 1999, ch. 86, 1.



Section 7-26-7 - Severance tax on uranium.

7-26-7. Severance tax on uranium.

The severance tax on uranium is measured by the quantity of U3O8 contained in and recoverable from severed and saved uranium-bearing material whether that material is ore or solution, measured in a standard manner established by regulation of the director. The taxable event is the sale, transportation out of New Mexico or consumption of the uranium-bearing material, whichever first occurs. Upon each pound of severed and saved U3O8 contained in severed uranium-bearing material, there shall be collected from the severer a severance tax equal to three and one-half percent of taxable value.

History: 1953 Comp., 72-18-7, enacted by Laws 1977, ch. 102, 9; 1980, ch. 62, 2; 1981, ch. 169, 2; 1983, ch. 210, 2; 1985, ch. 65, 25.



Section 7-26-8 - Date payment of tax due.

7-26-8. Date payment of tax due.

The severance tax is to be paid on or before the twenty-fifth day of the month following the month in which the taxable event occurs.

History: 1953 Comp., 72-18-8, enacted by Laws 1977, ch. 102, 10.






Article 27 - Severance Tax Bonding Act

Section 7-27-1 - Short title.

7-27-1. Short title.

Sections 7-27-1 through 7-27-27 NMSA 1978 may be cited as the "Severance Tax Bonding Act".

History: 1953 Comp., 72-18-29, enacted by Laws 1961, ch. 5, 2; 2000, ch. 97, 1.



Section 7-27-2 - Severance tax bonding fund created.

7-27-2. Severance tax bonding fund created.

There is created the "severance tax bonding fund" into which shall be distributed, in accordance with the Tax Administration Act [Chapter 7, Article 1 NMSA 1978], the net receipts from taxes levied upon natural resource products severed and saved from the soil in accordance with the provisions of the Severance Tax Act [7-26-1 through 7-26-8 NMSA 1978] and the Oil and Gas Severance Tax Act [Chapter 7, Article 29 NMSA 1978] and into which shall be deposited such other money as the legislature may from time to time determine.

History: 1953 Comp., 72-18-30, enacted by Laws 1961, ch. 5, 3; 1973, ch. 294, 1; 1985, ch. 65, 26.



Section 7-27-3 - Severance tax permanent fund created.

7-27-3. Severance tax permanent fund created.

There is created in the state treasury the "severance tax permanent fund".

History: 1953 Comp., 72-18-30.1, enacted by Laws 1973, ch. 294, 2; 1996, ch. 3, 1.



Section 7-27-3.1 - Transfer of investment powers.

7-27-3.1. Transfer of investment powers.

The functions, powers and duties vested by law relating to the investment or reinvestment of money and the purchase, sale or exchange of investments or securities of the severance tax permanent fund are transferred to the council. The state treasurer shall maintain custody of the severance tax permanent fund but shall at all times render the fund or any part of it available for investment in accordance with the provisions of Sections 7-27-1 through 7-27-48 NMSA 1978.

History: 1978 Comp., 7-27-3.1, enacted by Laws 1983, ch. 306, 5.



Section 7-27-3.2 - Definition.

7-27-3.2. Definition.

As used in Sections 7-27-1 through 7-27-48 NMSA 1978, "council" means the state investment council.

History: 1978 Comp., 7-27-3.2, enacted by Laws 1983, ch. 306, 6.



Section 7-27-3.3 - Severance tax permanent fund; annual distributions.

7-27-3.3. Severance tax permanent fund; annual distributions.

The secretary of finance and administration shall make annual distributions from the severance tax permanent fund in the amount authorized by and calculated pursuant to the provisions of Article 8, Section 10 of the constitution of New Mexico. One-twelfth of the amount authorized to be distributed in a fiscal year shall be distributed each month to the general fund.

History: Laws 1999, ch. 88, 1.



Section 7-27-5 - Investment of severance tax permanent fund.

7-27-5. Investment of severance tax permanent fund.

The severance tax permanent fund shall be invested in separate differential rate and market rate investment classes. "Differential rate investments" are permitted in Sections 7-27-5.3 through 7-27-5.5, 7-27-5.13 through 7-27-5.17, 7-27-5.22 and 7-27-5.24 through 7-27-5.26 NMSA 1978 and are intended to stimulate the economy of New Mexico and to provide income to the severance tax permanent fund. "Market rate investments" are investments that are not differential rate investments and are intended to provide income to the severance tax permanent fund. All market rate investments and differential rate investments shall be invested in accordance with the Uniform Prudent Investor Act [45-7-601 through 45-7-612 NMSA 1978] and shall be accounted for in accordance with generally accepted accounting principles.

History: 1978 Comp., 7-27-5, enacted by Laws 1983, ch. 306, 7; 1987, ch. 219, 1; 1988, ch. 133, 2; 1988, ch. 134, 6; 1989, ch. 265, 2; 1990, ch. 126, 2; 1990, ch. 127, 9; 1990 (2nd S.S.), ch. 3, 1; 1991, ch. 83, 2; 1995, ch. 215, 1; 1997, ch. 178, 2; 2000, ch. 5, 3; 2000 (2nd S.S.), ch. 6, 1; 2005, ch. 240, 3.



Section 7-27-5.3 - Conventional mortgage pass-through securities.

7-27-5.3. Conventional mortgage pass-through securities.

A. The severance tax permanent fund may be invested in conventional mortgage pass-through securities secured by real estate situated in New Mexico. In the initial twelve-month period, the aggregate face amount of such securities shall not exceed one hundred million dollars ($100,000,000), and in no succeeding fiscal year shall the face amount of pass-through securities authorized by the council in that fiscal year exceed one hundred million dollars ($100,000,000).

B. The council shall establish the yield on investments in conventional mortgage pass-through securities, which yield shall be in effect from the effective date of this act until July 1, 1986. After that date, the yield shall not be less than one-half of one percent of the investment below, and shall be determined by reference to, the yield on comparable term and type government national mortgage association securities. Such yield shall not be less than one-half of one percent of the investment below, and shall be determined by reference to, the yield on comparable term and type government national mortgage association securities.

C. The council may purchase conventional mortgage pass-through securities created and issued by a mortgage pooling corporation which has purchased eligible mortgages from mortgage lenders authorized to originate mortgages in New Mexico and which maintains a permanent manned office within New Mexico; provided, however, the council may, in its discretion, purchase such conventional mortgage pass-through securities directly from such qualified mortgage lenders.

D. Conventional mortgage pass-through securities eligible for purchase by the council shall be limited to such securities issued by the federal national mortgage association or issued by a governmental agency, representing an undivided ownership interest in a pool of mortgage loans.

E. The mortgage pooling corporation and the qualified mortgage lender shall be subject to such regulations as the council may promulgate and shall enter into written agreements specifying the powers and duties of the respective parties. The council shall further establish guidelines for mortgage loans eligible for inclusion in the pass-through security, provided such guidelines do not contradict the eligibility requirements set forth in Subsection F of this section.

F. To be eligible for inclusion in a conventional mortgage pass-through security, the mortgage loan shall:

(1) be originated by a qualified mortgage lender;

(2) be secured by a single-family dwelling to be occupied by the owner;

(3) be a conventional mortgage, deed of trust or other security instrument creating a first lien against the fee simple in real estate situated in New Mexico upon which there is constructed a permanent structure;

(4) have a maximum original term not to exceed thirty years;

(5) be made to a person domiciled in New Mexico who is eighteen years of age or older;

(6) contain no prepayment penalties; and

(7) not exceed the dollar limit for federal national mortgage association approved mortgages.

G. To be eligible for purchase by the council, the securities shall be based on mortgage loans on new construction for at least sixty percent of the dollar amount of the securities.

History: 1978 Comp., 7-27-5.3, enacted by Laws 1983, ch. 306, 10; 1984, ch. 131, 2; 1985, ch. 222, 1; 1987, ch. 229, 1.



Section 7-27-5.4 - New Mexico business investments.

7-27-5.4. New Mexico business investments.

No more than twenty percent of the book value of the severance tax permanent fund may be invested in the following investments and in the following amounts:

A. no more than ten percent of the book value of the severance tax permanent fund may be invested in notes or obligations securing loans to New Mexico businesses made by farm credit entities, banks and savings and loan associations and mortgages approved by the department of housing and urban development pursuant to the act of congress of July 30, 1953 known as the Small Business Act of 1953, as amended, and notes or obligations pursuant to the act of congress of August 14, 1946 known as the Farmers' Home Administration Act of 1946, as amended, only to the extent that both principal and interest are guaranteed by the United States government. The effective yield of these loans shall be a market rate not less than the yield available on the planned amortized class tranche of collateralized mortgage obligations guaranteed by the federal national mortgage association or the federal home loan mortgage corporation with an average life comparable to the maturity of the loan. The state investment officer may enter into conventional agreements for the servicing of the loans and the administration of the receipts therefrom. Any servicing agreement may contain reasonable and customary provisions, including servicing fees not to exceed one hundred fifty basis points, as may be agreed upon; provided, in no event shall the rate paid by the borrower on the loan, together with servicing fees, exceed the maximum rate permitted by the applicable federal guarantee program; and

B. no more than ten percent of the book value of the fund may be invested in bonds, notes, debentures or other evidence of indebtedness, excluding commercial paper rated not less than Baa or BBB or the equivalent by a national rating service of any corporation organized and operating within the United States, excluding regulated public utility corporations, which as a condition of receiving the proceeds of such evidence of indebtedness will use such proceeds to establish or expand business outlets or ventures in New Mexico, provided that:

(1) the investment in the bonds, notes or debentures or other evidence of indebtedness of any one corporation shall not exceed one hundred percent of the cost of the expansion venture or new outlet or twenty million dollars ($20,000,000), whichever is less;

(2) the rate of interest to be paid on the bonds, notes or debentures or other evidence of indebtedness shall be established by the council, but shall not be less than the equivalent yield available on United States treasury issues of a comparable maturity plus one hundred basis points;

(3) the indebtedness shall be approved prior to purchase by the council; and

(4) the guidelines for initiation of the purchase by the council of the bonds, notes, debentures or other evidence of indebtedness and the terms thereof shall be established by the council.

History: 1978 Comp., 7-27-5.4, enacted by Laws 1983, ch. 306, 11; 1984, ch. 131, 3; 1987, ch. 306, 2; 1988, ch. 132, 2; 1989, ch. 271, 1; 1990, ch. 68, 1; 1994, ch. 78, 1; 1999, ch. 88, 2.



Section 7-27-5.5 - Educational loan notes.

7-27-5.5. Educational loan notes.

The severance tax permanent fund may be invested in educational loan notes issued pursuant to the Educational Assistance Act [Chapter 21, Article 21A NMSA 1978]; provided that in no event shall the principal amount of such notes purchased in any twelve-month period exceed ten million dollars ($10,000,000), and in no event shall the total amount of such notes held by the severance tax permanent fund exceed ten percent of the book value of the severance tax permanent fund. If any educational loan note is sold by the severance tax permanent fund, the sale shall be without recourse to the fund or the state.

History: 1978 Comp., 7-27-5.5, enacted by Laws 1983, ch. 306, 12.



Section 7-27-5.13 - Educational institution research and development facilities revenue bonds.

7-27-5.13. Educational institution research and development facilities revenue bonds.

No more than ten percent of the book value of the severance tax permanent fund may be invested in educational institution revenue bonds described in this section.

A. The revenue bonds shall have been issued by one of the following educational institutions:

(1) the university of New Mexico;

(2) the New Mexico state university;

(3) the New Mexico highlands university;

(4) the western New Mexico university;

(5) the eastern New Mexico university; and

(6) the New Mexico institute of mining and technology.

B. The revenue bonds shall have been issued under the authority of Chapter 6, Article 17 NMSA 1978.

C. The revenue bonds shall have been issued to provide funds for the construction, furnishing and equipping of a research or development facility, including any infrastructure improvements necessary to the construction of the facility. The facility shall be one that will:

(1) provide space for operations of an already funded research or development project;

(2) be income-producing when completed and occupied; and

(3) provide both the local community in which it is located and the state generally with economic benefits including, but not limited to, employment for students of post-secondary educational institutions.

History: 1978 Comp., 7-27-5.13, enacted by Laws 1989, ch. 265, 3.



Section 7-27-5.14 - Findings and purpose.

7-27-5.14. Findings and purpose.

The legislature finds that the health of the New Mexico economy is heavily dependent on the establishment and expansion of small businesses and that the lack of available private equity is an impediment to the start-up and growth of businesses in the state. The legislature further finds that the commercialization of technology conceived in the universities and the federal scientific and engineering laboratories and test facilities in the state is likely to occur elsewhere unless sources of local private equity are developed. The purpose of Section 7-27-5.15 NMSA 1978 is to provide a mechanism whereby the establishment of private equity funds, whose investment policies are supportive of the economic welfare of New Mexico, will be stimulated.

History: 1978 Comp., 7-27-5.14, enacted by Laws 1990, ch. 126, 4; 2001, ch. 252, 9; 2016, ch. 48, 1.



Section 7-27-5.15 - New Mexico private equity funds and New Mexico business investments.

7-27-5.15. New Mexico private equity funds and New Mexico business investments.

A. No more than nine percent of the market value of the severance tax permanent fund may be invested in New Mexico private equity funds or New Mexico businesses under this section.

B. In making investments pursuant to Subsection A of this section, the council shall make investments in New Mexico private equity funds or New Mexico businesses whose investments or enterprises enhance the economic development objectives of the state.

C. The state investment officer shall make investments pursuant to Subsection A of this section only upon approval of the council and within guidelines and policies established by the council.

D. As used in this section:

(1) "New Mexico business" means, in the case of a corporation or limited liability company, a business with its principal office and a majority of its full-time employees located in New Mexico or, in the case of a limited partnership, a business with its principal place of business and eighty percent of its assets located in New Mexico; and

(2) "New Mexico private equity fund" means an entity that makes, manages or sources potential investments in New Mexico businesses and that:

(a) has as its primary business activity the investment of funds in return for equity in or debt of businesses for the purpose of providing capital for start-up, expansion, product or market development, recapitalization or similar business purposes;

(b) holds out the prospects for capital appreciation from such investments;

(c) has at least one full-time manager with at least three years of professional experience in assessing the growth prospects of businesses or evaluating business plans;

(d) is committed to investing or helps secure investing by others, in an amount at least equal to the total investment made by the state investment officer in that fund pursuant to this section, in businesses with a principal place of business in New Mexico and that hold promise for attracting additional capital from individual or institutional investors nationwide for businesses in New Mexico; and

(e) accepts investments only from accredited investors as that term is defined in Section 2 of the federal Securities Act of 1933, as amended (15 USCA Section 77(b)), and rules and regulations promulgated pursuant to that section, or federally recognized Indian tribes, nations and pueblos with at least five million dollars ($5,000,000) in overall investment assets.

E. The state investment officer is authorized to make investments in New Mexico businesses to create new job opportunities and to support new, emerging or expanding businesses in a manner consistent with the constitution of New Mexico if:

(1) the investments are made:

(a) in conjunction with cooperative investment agreements with parties that have demonstrated abilities and relationships in making investments in new, emerging or expanding businesses;

(b) in a New Mexico aerospace business that has received an award from the United States government or one of its agencies or instrumentalities: 1) in an amount, not less than one hundred million dollars ($100,000,000), that is equal to at least ten times the investment from the severance tax permanent fund; and 2) for the purpose of stimulating commercial enterprises; or

(c) in a New Mexico business that: 1) is established to perform technology transfer, research and development, research commercialization, manufacturing, training, marketing or public relations in any field of science or technology, including but not limited to energy, security, defense, aerospace, automotives, electronics, telecommunications, computer and information science, environmental science, biomedical science, life science, physical science, materials science or nanoscience, using research developed in whole or in part by a state institution of higher education or a prime contractor designated as a national laboratory by an act of congress that is operating a facility in the state, or an affiliated entity; and 2) has an agreement to operate the business on state lands;

(2) an investment in any one business does not exceed ten percent of the amount available for investment pursuant to this section; and

(3) the investments represent no more than fifty-one percent of the total investment capital in a business; provided, however, that nothing in this subsection prohibits the ownership of more than fifty-one percent of the total investment capital in a New Mexico business if the additional ownership interest:

(a) is due to foreclosure or other action by the state investment officer pursuant to agreements with the business or other investors in that business;

(b) is necessary to protect the investment; and

(c) does not require an additional investment of the severance tax permanent fund.

F. The state investment officer shall make a commitment to the small business investment corporation pursuant to the Small Business Investment Act [Chapter 58, Article 29 NMSA 1978] to invest one percent of the market value of the severance tax permanent fund to create new job opportunities by providing capital for land, buildings or infrastructure for facilities to support new or expanding businesses and to otherwise make investments to create new job opportunities to support new or expanding businesses in a manner consistent with the constitution of New Mexico. On July 1 of each year, the state investment officer shall determine whether the invested capital in the small business investment corporation is less than one percent of the market value of the severance tax permanent fund. If the invested capital in the small business investment corporation equals less than one percent of the market value of the severance tax permanent fund, further commitments shall be made until the invested capital is equal to one percent of the market value of the fund.

G. The state investment officer shall report semiannually on the investments made pursuant to this section. Annually, a report shall be submitted to the legislature prior to the beginning of each regular legislative session and a second report no later than October 1 each year to the legislative finance committee, the revenue stabilization and tax policy committee and any other appropriate interim committee. Each report shall provide the amounts invested in each New Mexico private equity fund, as well as information about the objectives of the funds, the companies in which each private equity fund is invested and how each private equity investment enhances the economic development objectives of the state. Each report also shall provide the amounts invested in each New Mexico business.

History: 1978 Comp., 7-27-5.15, enacted by Laws 1990, ch. 126, 5; 1997, ch. 70, 1; 2000, ch. 76, 1; 2000, ch. 97, 2; 2001, ch. 238, 1; 2001, ch. 252, 10; 2003, ch. 399, 2; 2003, ch. 401, 1; 2003, ch. 406, 1; 2004, ch. 57, 1; 2005, ch. 63, 1; 2006, ch. 10, 1; 2007, ch. 355, 1; 2007, ch. 359, 1; 2007, ch. 360, 1; 2013, ch. 181, 1; 2015, ch. 95, 9; 2016, ch. 48, 2.



Section 7-27-5.17 - Employers mutual company revenue bonds.

7-27-5.17. Employers mutual company revenue bonds.

The severance tax permanent fund may be invested in revenue bonds issued by the employers mutual company under the authority of the Employers Mutual Company Act [52-9-1 through 52-9-24 NMSA 1978], provided that the amount invested shall not exceed ten million dollars ($10,000,000) and provided further that the bonds shall bear interest at a market rate not less than the existing rate of return for ten-year United States treasury bonds on the date of the bond sale.

History: 1978 Comp., 7-27-5.17, enacted by Laws 1990 (2nd S.S.), ch. 3, 2.



Section 7-27-5.18 - Purpose.

7-27-5.18. Purpose.

It is the purpose of this act to encourage economic development in New Mexico by linking deposit of the severance tax permanent fund in New Mexico financial institutions to an increase in loans to New Mexico businesses and investment in New Mexico government entities and to encourage financial institutions to make the type of loans that meet business needs not addressed by conventional loans and loans guaranteed by federal, state or local agencies.

History: Laws 1993, ch. 267, 1.



Section 7-27-5.19 - Deposits in New Mexico financial institutions; limitations.

7-27-5.19. Deposits in New Mexico financial institutions; limitations.

A. No more than twenty percent of the book value of the severance tax permanent fund may be invested in deposits in New Mexico financial institutions under terms and conditions set by the council in accordance with the provisions of this section.

B. To be eligible for deposits under this section, a financial institution's loans and investments shall equal in the aggregate at least one hundred thousand dollars ($100,000). If eligible, a financial institution may qualify for deposits as follows:

(1) a financial institution may qualify for deposits in an amount equal to new loans and investments made by that financial institution after July 1, 1993;

(2) the financial institution shall provide the state investment officer with the necessary documentation and information for each new loan or investment and the state investment officer shall verify that each such loan or investment meets the requirements of this section and the regulations, guidelines and investment policies adopted pursuant to this section; and

(3) in any calendar year, the state investment officer may increase the deposits in any financial institution only to the extent new loans and investments made by the financial institution have increased over the same period of the prior year.

C. Notwithstanding any other collateral, interest rate or other provisions of law to the contrary governing deposit of public money in Chapter 6, Article 10 NMSA 1978, deposits of the severance tax permanent fund made pursuant to this section shall be governed by the regulations, guidelines and investment policies established by the council and shall not be made until such regulations, guidelines and policies are adopted. Those policies shall provide:

(1) the terms and conditions for pledging of collateral security and the amount and kind of collateral security to be pledged; provided:

(a) no collateral shall be required for deposits of financial institutions rated "A" by the council pursuant to its risk assessment analysis, unless the council in its sole discretion deems it necessary to protect the severance tax permanent fund;

(b) financial institutions not rated "A" by the council shall secure each severance tax permanent fund deposit with security having an aggregate value equal to seventy-five percent of the amount of money deposited by that institution or any greater percentage determined by the council in its sole discretion to be necessary to protect the severance tax permanent fund;

(c) secured deposits shall be secured by: 1) securities of the United States or its agencies or instrumentalities, the state or its agencies or instrumentalities or political subdivisions of the state; 2) securities guaranteed by agencies or instrumentalities of the United States; or 3) New Mexico residential mortgages;

(d) to be rated "A" by the council, a bank shall at a minimum have: 1) primary capital at least equal to six percent of assets; 2) net income after taxes at least equal to sixty-one hundredths of one percent of the average assets of the bank for the current quarter and for each of the three previous quarters; and 3) an aggregate amount of nonperforming loans, defined as loans that are at least ninety days past due, that does not exceed thirty-four and nine-tenths percent of primary capital; provided the council in its sole discretion may increase any of the requirements of this paragraph to protect the severance tax permanent fund; and

(e) to be rated "A" by the council, a savings and loan association shall have a regulatory net worth equal to at least three percent of total assets and net income after taxes equal to at least thirty hundredths of one percent of average assets for the current quarter and for each of the previous three quarters; provided the council may increase these requirements or add additional criteria for nonperforming loans as a percentage of primary capital or net worth that are similar to the criteria for banks, as necessary to conform to changing applicable federal regulatory requirements or to protect the severance tax permanent fund;

(2) the rate at which severance tax permanent fund deposits shall bear interest, payable monthly, which shall be at a fixed market rate determined by the council, but in no event shall the rate of interest paid be less than the yield available on comparable maturities of obligations of the United States government, its agencies or instrumentalities or obligations guaranteed by the United States government, its agencies or instrumentalities, whichever is higher;

(3) the terms of maturity, renewal or withdrawal; provided that in no event shall the maturity exceed eight years and the council may withdraw any deposit before maturity without penalty if more than seventy-five percent collateral is required by the rules and regulations adopted by the council; and

(4) such other terms, including the financial condition of the financial institution, as the council deems prudent to protect the severance tax permanent fund and to implement efficiently and effectively the deposit program.

D. In making deposits in New Mexico financial institutions pursuant to this section, the state investment officer shall not deposit from the severance tax permanent fund an amount that exceeds two hundred percent of the total equity capital in the case of banks or two hundred percent of the net worth in the case of savings and loan associations or ten percent of the total of that bank's or the savings and loan association's deposits, whichever is less. These limits shall be based on the most recently published statement of financial condition required by federal or state financial authorities as certified by an authorized officer of the financial institution unless the council has more current reliable information from the financial institution. In the event a financial institution exceeds the limitations set forth in this subsection, the state investment officer may withdraw without penalty the deposits that exceed that limitation. The maximum funds on deposit or the deposit limit in this subsection shall not apply to the state fiscal agent bank as to the funds held by the fiscal agent bank or demand deposits held by a state checking depository bank approved by the state board of finance in accordance with the provisions of Section 6-10-35 NMSA 1978.

E. As used in this section:

(1) "financial institution" means a New Mexico bank, a branch of a bank doing business in New Mexico or a savings and loan association that is qualified as an insured public depository;

(2) "investment" means a New Mexico municipal bond or a New Mexico industrial revenue bond; and

(3) "loan" means a loan of any term that is secured or unsecured and is made for business purposes. "Loan" does not include a loan that is a renewal or restructuring of a loan existing on or before July 1, 1993, a loan of more than three million dollars ($3,000,000) to one borrower, a student loan, a consumer loan or a loan to purchase or provide permanent financing on a personal residence, but does include a loan that is made to "persons of low or moderate income" as that term is defined in the Mortgage Finance Authority Act [Chapter 58, Article 18 NMSA 1978], is secured by real estate and is held and serviced by the original lending financial institution in New Mexico. For purposes of this paragraph, "business" includes but is not limited to manufacturing; construction; transportation; communications; publishing; wholesale or retail business; restaurants; entertainment; architectural, engineering and other professional services; medical and health services; food processing; farming or ranching; mining and natural resource exploration and development; and research and technology development.

History: Laws 1993, ch. 267, 2; 1997, ch. 220, 1.



Section 7-27-5.20 - Deposits in New Mexico credit unions.

7-27-5.20. Deposits in New Mexico credit unions.

The severance tax permanent fund may be invested in deposits in New Mexico credit unions, provided each deposit is insured by an agency of the United States and the credit union offers interest on such deposits at least equal to that offered to its members for similar deposits. Such deposits may be invested for a term of maturity of eight years or less at an interest rate to be set by the council. Such deposits shall be made and administered by the council and state investment officer in accordance with the law governing deposits of public money, including, but not limited to, Sections 6-10-10, 6-10-16, 6-10-24.1 and 6-10-29 NMSA 1978. As used in this section, "deposit" includes share, share certificate and share draft.

History: Laws 1993, ch. 267, 3.



Section 7-27-5.21 - New Mexico lottery revenue bonds.

7-27-5.21. New Mexico lottery revenue bonds.

The severance tax permanent fund may be invested in revenue bonds issued by the New Mexico lottery authority pursuant to the provisions of the New Mexico Lottery Act [Chapter 6, Article 24 NMSA 1978]. The amount invested shall not exceed three million dollars ($3,000,000).

History: Laws 1995, ch. 155, 36.



Section 7-27-5.22 - Severance tax permanent fund; investment in obligations issued under Section 33-1-19 NMSA 1978 for corrections facilities.

7-27-5.22. Severance tax permanent fund; investment in obligations issued under Section 33-1-19 NMSA 1978 for corrections facilities.

Subject to the approval of the state investment council, the severance tax permanent fund may be invested in bonds, certificates of participation or other obligations issued pursuant to Section 33-1-19 NMSA 1978 for corrections related facilities.

History: 1978 Comp., 7-27-5.22, enacted by Laws 1995, ch. 215, 2.



Section 7-27-5.24 - Severance tax permanent fund; investment in obligations issued for state capitol buildings and renovations.

7-27-5.24. Severance tax permanent fund; investment in obligations issued for state capitol buildings and renovations.

Subject to the approval of the state investment council, the severance tax permanent fund may be invested in revenue bonds issued by the New Mexico finance authority for state capitol buildings and relocation-associated renovations in the state capitol. The amount invested shall not exceed ten million one hundred fifty-five thousand dollars ($10,155,000).

History: 1978 Comp., 7-27-5.24, enacted by Laws 1997, ch. 178, 3.



Section 7-27-5.26 - Investment in films to be produced in New Mexico.

7-27-5.26. Investment in films to be produced in New Mexico.

A. No more than six percent of the market value of the severance tax permanent fund may be invested in New Mexico film private equity funds or a New Mexico film project under this section.

B. If an investment is made under this section, not more than fifteen million dollars ($15,000,000) of the amount authorized for investment pursuant to Subsection A of this section shall be invested in any one New Mexico film private equity fund or any one New Mexico film project.

C. The state investment officer shall make investments pursuant to this section only upon approval of the council after a review by the New Mexico film division of the economic development department. The state investment officer may make debt or equity investments pursuant to this section only in New Mexico film projects or New Mexico film private equity funds that invest only in film projects that:

(1) are filmed wholly or substantially in New Mexico;

(2) have shown to the satisfaction of the New Mexico film division that a distribution contract is in place with a reputable distribution company;

(3) have agreed that, while filming in New Mexico, a majority of the production crew will be New Mexico residents;

(4) have posted a completion bond that has been approved by the New Mexico film division; provided that a completion bond shall not be required if the fund or project is guaranteed pursuant to Paragraph (5) of this subsection; and

(5) have obtained a full, unconditional and irrevocable guarantee of repayment of the invested amount in favor of the severance tax permanent fund:

(a) from an entity that has a credit rating of not less than Baa or BBB by a national rating agency;

(b) from a substantial subsidiary of an entity that has a credit rating of not less than Baa or BBB by a national rating agency;

(c) by providing a full, unconditional and irrevocable letter of credit from a United States incorporated bank with a credit rating of not less than A by a national rating agency; or

(d) from a substantial and solvent entity as determined by the council in accordance with its standards and practices; or

(6) if not guaranteed pursuant to Paragraph (5) of this subsection, have obtained no less than one-third of the estimated total production costs from other sources as approved by the state investment officer.

D. The state investment officer may loan at a market rate of interest, with respect to an eligible New Mexico film project, up to eighty percent of an expected and estimated film production tax credit available to a film production company pursuant to the provisions of Section 7-2F-1 NMSA 1978; provided that the film production company agrees to name the state investment officer as its agent for the purpose of filing an application for the film production tax credit to which the company is entitled if the company does not apply for the film production tax credit. The New Mexico film division of the economic development department shall determine the estimated amount of a film production tax credit. The council shall establish guidelines for the state investment officer's initiation of a loan and the terms of the loan.

E. As used in this section:

(1) "film project" means a single media or multimedia program, including advertising messages, fixed on film, videotape, computer disc, laser disc or other similar delivery medium from which the program can be viewed or reproduced and that is intended to be exhibited in theaters; licensed for exhibition by individual television stations, groups of stations, networks, cable television stations or other means or licensed for the home viewing market; and

(2) "New Mexico film private equity fund" means any limited partnership, limited liability company or corporation organized and operating in the United States that

(a) has as its primary business activity the investment of funds in return for equity in film projects produced wholly or partly in New Mexico;

(b) holds out the prospects for capital appreciation from such investments; and

(c) accepts investments only from accredited investors as that term is defined in Section 2 of the federal Securities Act of 1933, as amended, and rules promulgated pursuant to that section.

History: 1978 Comp., 7-27-5.26, enacted by Laws 2000 (2nd S.S.), ch. 6, 2; 2001, ch. 252, 12; 2002, ch. 60, 1; 2003, ch. 56, 1; 2005, ch. 101, 2; 2005, ch. 106, 1; 2007, ch. 340, 1; 2015, ch. 95, 10.



Section 7-27-6 - Severance tax bonding fund pledged.

7-27-6. Severance tax bonding fund pledged.

A. The money in the severance tax bonding fund is first pledged for the payment of principal and interest on all severance tax bonds issued after the enactment of the Severance Tax Bonding Act.

B. The money in the severance tax bonding fund is second pledged, on a basis subordinate to any severance tax bonds then or thereafter outstanding, for the payment of principal and interest on all supplemental severance tax bonds issued after the enactment of the Severance Tax Bonding Act.

History: 1953 Comp., 72-18-31, enacted by Laws 1961, ch. 5, 4; 1999 (1st S.S.), ch. 6, 1.



Section 7-27-7 - Special income to retire bonds.

7-27-7. Special income to retire bonds.

When a law authorizing a severance tax bond issue or supplemental severance tax bond issue contemplates the income of money for the retirement of the bond issue other than or in addition to the money in the severance tax bonding fund, then the money derived from such income shall be paid to the state treasurer and be credited to the specific bond issue account and deposited in the severance tax bonding fund.

History: 1953 Comp., 72-18-32, enacted by Laws 1961, ch. 5, 5; 1999 (1st S.S.), ch. 6, 2.



Section 7-27-8 - Transfer of money to severance tax permanent fund.

7-27-8. Transfer of money to severance tax permanent fund.

On each December 31 and each June 30 the state treasurer shall transfer to the severance tax permanent fund all money in the severance tax bonding fund except the amount necessary to meet all principal and interest payments on bonds payable from the severance tax bonding fund on the next two ensuing semiannual payment dates.

History: 1953 Comp., 72-18-33, enacted by Laws 1961, ch. 5, 6; 1973, ch. 294, 3.



Section 7-27-9 - Bonds to be known as severance tax bonds and supplemental severance tax bonds.

7-27-9. Bonds to be known as severance tax bonds and supplemental severance tax bonds.

A. Prior to July 1, 1999, all bonds issued wherein the money in the severance tax bonding fund is pledged for their retirement shall be known as "New Mexico severance tax bonds".

B. After July 1, 1999, there shall be two categories of bonds issued by the state board of finance wherein the money in the severance tax bonding fund is pledged for their retirement. Those bonds shall be known as "New Mexico severance tax bonds" and as "New Mexico supplemental severance tax bonds".

History: 1953 Comp., 72-18-34, enacted by Laws 1961, ch. 5, 7; 1999 (1st S.S.), ch. 6, 3.



Section 7-27-10 - State board of finance shall issue bonds.

7-27-10. State board of finance shall issue bonds.

A. The state board of finance is authorized to issue and sell severance tax bonds within the provisions of the Severance Tax Bonding Act, and no other agency of the state is authorized to issue or sell severance tax bonds.

B. The state board of finance may issue and sell supplemental severance tax bonds within the provisions of the Severance Tax Bonding Act, and no other agency of the state is authorized to issue or sell supplemental severance tax bonds.

History: 1953 Comp., 72-18-35, enacted by Laws 1961, ch. 5, 8; 1999 (1st S.S.), ch. 6, 4.



Section 7-27-10.1 - Bonding capacity; authorization for severance tax bonds; priority for water projects and tribal infrastructure projects.

7-27-10.1. Bonding capacity; authorization for severance tax bonds; priority for water projects and tribal infrastructure projects.

A. By January 15 of each year, the division shall estimate the amount of bonding capacity available for severance tax bonds to be authorized by the legislature.

B. For each year except 2017, the division shall allocate nine percent of the estimated bonding capacity each year for water projects, and the legislature authorizes the state board of finance to issue severance tax bonds in the annually allocated amount for use by the water trust board to fund water projects statewide. The water trust board shall certify to the state board of finance the need for issuance of bonds for water projects. The state board of finance may issue and sell the bonds in the same manner as other severance tax bonds in an amount not to exceed the authorized amount provided for in this subsection. If necessary, the state board of finance shall take the appropriate steps to comply with the federal Internal Revenue Code of 1986, as amended. Proceeds from the sale of the bonds are appropriated to the water project fund in the New Mexico finance authority for the purposes certified by the water trust board to the state board of finance.

C. The division shall allocate the following percentage of the estimated bonding capacity for tribal infrastructure projects:

(1) in 2016, six and one-half percent; and

(2) in 2017 and each subsequent year, four and one-half percent.

D. The legislature authorizes the state board of finance to issue severance tax bonds in the amount provided for in this section for use by the tribal infrastructure board to fund tribal infrastructure projects. The tribal infrastructure board shall certify to the state board of finance the need for issuance of bonds for tribal infrastructure projects. The state board of finance may issue and sell the bonds in the same manner as other severance tax bonds in an amount not to exceed the authorized amount provided for in this section. If necessary, the state board of finance shall take the appropriate steps to comply with the federal Internal Revenue Code of 1986, as amended. Proceeds from the sale of the bonds are appropriated to the tribal infrastructure project fund for the purposes certified by the tribal infrastructure board to the state board of finance.

E. Money from the severance tax bonds provided for in this section shall not be used to pay indirect project costs. Any unexpended balance from proceeds of severance tax bonds issued for a water project or a tribal infrastructure project shall revert to the severance tax bonding fund within six months of completion of the project. The New Mexico finance authority shall monitor and ensure proper reversions of the bond proceeds appropriated for water projects, and the department of finance and administration shall monitor and ensure proper reversions of the bond proceeds appropriated for tribal infrastructure projects.

F. As used in this section:

(1) "division" means the board of finance division of the department of finance and administration;

(2) "tribal infrastructure project" means a qualified project under the Tribal Infrastructure Act [6-29-1 through 6-29-9 NMSA 1978]; and

(3) "water project" means a capital outlay project for:

(a) the storage, conveyance or delivery of water to end users;

(b) the implementation of federal Endangered Species Act of 1973 collaborative programs;

(c) the restoration and management of watersheds;

(d) flood prevention; or

(e) conservation, recycling, treatment or reuse of water.

History: Laws 2003, ch. 134, 1; 2009, ch. 22, 1; 2010, ch. 37, 1; 2015, ch. 63, 1; 2016 (2nd S.S.), ch. 5, 9; 2017 (1st S.S.), ch. 1, 4.



Section 7-27-11 - Authority to refund bonds.

7-27-11. Authority to refund bonds.

A. The state board of finance may issue and sell at public or private sale severance tax bonds to refund outstanding severance tax bonds by exchange, immediate or prospective redemption, cancellation or escrow, including the escrow of debt service funds accumulated for payment of outstanding bonds, or any combination thereof when, in its opinion, such action will be beneficial to the state.

B. The state board of finance may issue and sell at public or private sale supplemental severance tax bonds to refund outstanding supplemental severance tax bonds by exchange, immediate or prospective redemption, cancellation or escrow, including the escrow of debt service funds accumulated for payment of outstanding supplemental severance tax bonds, or any combination thereof when, in its opinion, such action will be beneficial to the state.

History: 1953 Comp., 72-18-36, enacted by Laws 1961, ch. 5, 9; 1985 (1st S.S.), ch. 15, 13; 1999 (1st S.S.), ch. 6, 5.



Section 7-27-12 - When severance tax bonds to be issued.

7-27-12. When severance tax bonds to be issued.

A. The state board of finance shall issue and sell all severance tax bonds when authorized to do so by any law that sets out the amount of the issue and the recipient of the money.

B. The state board of finance shall also issue and sell severance tax bonds authorized by Sections 72-14-36 through 72-14-42 NMSA 1978, and such authority as has been given to the interstate stream commission to issue and sell such bonds is transferred to the state board of finance. The state board of finance shall issue and sell all severance tax bonds only when so instructed by resolution of the governing body or by written direction from an authorized officer of the recipient of the bond money.

C. Except as provided in Subsection D of this section, proceeds from supplemental severance tax bonds shall be used only for public school capital outlay projects pursuant to the Public School Capital Outlay Act [Chapter 22, Article 24 NMSA 1978] or the Public School Capital Improvements Act [Chapter 22, Article 25 NMSA 1978].

D. Proceeds from supplemental severance tax bonds issued pursuant to Paragraph (2) of Subsection A of Section 19 of Chapter 6 of Laws 1999 (1st S.S.) and Section 1 of this 2017 act shall be used for the purposes specified in those provisions.

E. Except as provided in Subsection F of this section, the state board of finance shall issue and sell all supplemental severance tax bonds when so instructed by resolution of the public school capital outlay council pursuant to Section 7-27-12.2 NMSA 1978.

F. The state board of finance shall issue and sell the supplemental severance tax bonds authorized by:

(1) Paragraph (2) of Subsection A of Section 19 of Chapter 6 of Laws 1999 (1st S.S.) when so instructed by resolution of the commission on higher education; and

(2) Section 1 of this 2017 act upon certification by the secretary of finance and administration of the need to use proceeds from those bonds as outlined in that section.

History: 1953 Comp., 72-18-37, enacted by Laws 1961, ch. 5, 10; 1984, ch. 4, 2; 1999 (1st S.S.), ch. 6, 6; 2001, ch. 37, 1; 2001, ch. 338, 1; 2017 (1st S.S.), ch. 1, 5.



Section 7-27-12.1 - Severance tax bonds; purpose for which issued; appropriation of proceeds.

7-27-12.1. Severance tax bonds; purpose for which issued; appropriation of proceeds.

The state board of finance may issue and sell severance tax bonds in fiscal years 2001 through 2010 in compliance with the Severance Tax Bonding Act in an amount not exceeding a total of twenty million dollars ($20,000,000) when the local government division of the department of finance and administration certifies the need for the issuance of the bonds; provided that no more than four million dollars ($4,000,000) may be issued in fiscal year 2001 and no more than two million dollars ($2,000,000) may be issued in any one fiscal year thereafter. The state board of finance shall schedule the issuance and sale of the bonds in the most expeditious and economical manner possible upon a finding by the board that the project has been developed sufficiently to justify the issuance and that the project can proceed to contract within a reasonable time. The state board of finance shall further take the appropriate steps necessary to comply with the Internal Revenue Code of 1986, as amended. The proceeds from the sale of the bonds are appropriated to the local government division of the department of finance and administration for the purpose of financing water and sewer distribution and collection systems in the developed and underserved areas of Bernalillo county, including areas in the city of Albuquerque. The certification and issuance of bonds for any fiscal year is contingent upon the secretary of finance and administration receiving certification from the governing body of the city of Albuquerque and the board of county commissioners of Bernalillo county that funding in an amount equal to one and one-half times the amount of bonds issued pursuant to this section, including the amount of bonds proposed to be issued for that fiscal year, has been secured from federal, city and county sources to construct the water and sewer distribution and collection systems. Any funding from federal, city and county sources in excess of the amount required for certification in any fiscal year may be carried forward and credited against the amount required in subsequent fiscal years. Any unexpended or unencumbered balance remaining at the end of fiscal year 2012 shall revert to the severance tax bonding fund. If the local government division of the department of finance and administration has not certified the need for the issuance of the bonds by the end of fiscal year 2010, the authorization provided in this section shall expire.

History: Laws 1999 (1st S.S.), ch. 5, 1; 2000 (2nd S.S.), ch. 18, 1; 2002, ch. 66, 1.



Section 7-27-12.2 - Supplemental severance tax bonds; public school capital outlay and other projects.

7-27-12.2. Supplemental severance tax bonds; public school capital outlay and other projects.

A. The public school capital outlay council is authorized to certify by resolution that proceeds of supplemental severance tax bonds are needed for expenditures relating to public school capital outlay projects pursuant to the Public School Capital Outlay Act [Chapter 22, Article 24 NMSA 1978] or for the state distribution for public school capital improvements pursuant to the Public School Capital Improvements Act [Chapter 22, Article 25 NMSA 1978]. The resolution shall specify the total amount needed.

B. The state board of finance may issue and sell supplemental severance tax bonds in compliance with the Severance Tax Bonding Act when the public school capital outlay council certifies by resolution the need for the issuance of the bonds or when the secretary of public education certifies the need for the issuance of the bonds pursuant to Section 22-24-4 NMSA 1978 or Section 3 of this 2016 act. The amount of the bonds sold at each sale shall not exceed the lesser of:

(1) the total of the amounts certified by the council and the secretary of public education; or

(2) the amount that may be issued pursuant to the restrictions of Section 7-27-14 NMSA 1978.

C. The state board of finance shall schedule the issuance and sale of the bonds in the most expeditious and economical manner possible.

D. The proceeds from the sale of the bonds are appropriated as follows:

(1) the amount certified by the secretary of public education as necessary to make the distribution pursuant to Section 22-25-9 NMSA 1978 is appropriated to the public school capital improvements fund for the purpose of carrying out the provisions of the Public School Capital Improvements Act; and

(2) the remainder of the proceeds is appropriated to the public school capital outlay fund for the purpose of carrying out the provisions of the Public School Capital Outlay Act.

History: 1978 Comp., 7-27-12.2, enacted by Laws 2001, ch. 338, 2; 2004, ch. 125, 1; 2016 (2nd S.S.), ch. 2, 1.



Section 7-27-12.3 - Administration of certain bond proceeds appropriated to the public school capital outlay fund.

7-27-12.3. Administration of certain bond proceeds appropriated to the public school capital outlay fund.

Proceeds of severance tax bonds and supplemental severance tax bonds previously or hereafter issued by the state board of finance that are appropriated to the public school capital outlay fund for the purpose of carrying out the provisions of the Public School Capital Outlay Act [Chapter 22, Article 24 NMSA 1978] shall, except to the extent that the proceeds are derived from any bonds the interest on which is excluded from federal income tax, be transferred by the state board of finance immediately upon receipt to the public school capital outlay fund. All money so transferred shall be administered for disbursement purposes by the public school capital outlay council consistent with the requirements of the Public School Capital Outlay Act.

History: Laws 2005, ch. 274, 1.



Section 7-27-12.4 - Authorization for severance tax bonds for severance tax transportation fund; appropriation of proceeds.

7-27-12.4. Authorization for severance tax bonds for severance tax transportation fund; appropriation of proceeds.

A. The state board of finance may issue and sell severance tax bonds in fiscal years 2007 through 2009 in compliance with the Severance Tax Bonding Act in an amount not exceeding a total of one hundred fifty million dollars ($150,000,000) when the department of transportation certifies the need for the issuance of the bonds; provided that:

(1) in fiscal year 2007, no more than fifty million dollars ($50,000,000) in bonds shall be issued; and

(2) in each of fiscal years 2008 and 2009, no more than the lesser of fifty million dollars ($50,000,000) or twelve and one-half percent of severance tax bonding capacity, as determined pursuant to Section 7-27-10.1 NMSA 1978, shall be issued.

B. The state board of finance shall schedule the issuance and sale of the bonds in the most expeditious and economical manner possible upon a finding by the board that, based upon a certification from the department of transportation, the proceeds of the bonds are needed and that the projects can proceed to contract within a reasonable time. The state board of finance shall further take the appropriate steps necessary to comply with the federal Internal Revenue Code of 1986, as amended. The state board of finance may issue and sell the bonds in the same manner as other severance tax bonds in an amount not to exceed the authorized amount provided for in this subsection.

C. The proceeds from the sale of the bonds are appropriated as follows:

(1) proceeds of the bonds issued in fiscal year 2007 are appropriated to the local government transportation fund for distribution as directed by the department of transportation for projects pursuant to Section 6-21-6.12 NMSA 1978;

(2) twenty percent of the proceeds of the bonds issued in fiscal years 2008 and 2009 are appropriated to the department of transportation to perform routine maintenance on state highways;

(3) forty percent of the proceeds of the bonds issued in fiscal years 2008 and 2009 are appropriated to the local government transportation fund for distribution as directed by the department of transportation for projects pursuant to Section 6-21-6.12 NMSA 1978; and

(4) forty percent of the proceeds of the bonds issued in fiscal years 2008 and 2009 are appropriated to the department of transportation for the purpose of completing those projects authorized in Paragraphs (1) and (3) through (38) of Subsection A of Laws 2003 (1st S.S.), Chapter 3, Section 27, provided that the department shall comply with the requirements of Subsections C, D and E of Section 67-3-59.4 NMSA 1978.

D. Money from the severance tax bonds provided for in this section shall not be used to pay indirect costs. If the department of transportation has not certified the need for the issuance of the bonds by July 1, 2009, the authorization provided in this section shall expire.

History: Laws 2007 (1st S.S.), ch. 3, 1.



Section 7-27-12.5 - Authorization for severance tax bonds; priority for infrastructure projects for colonias.

7-27-12.5. Authorization for severance tax bonds; priority for infrastructure projects for colonias.

A. After the annual estimate of severance tax bonding capacity pursuant to Subsection A of Section 7-27-10.1 NMSA 1978, the board of finance division of the department of finance and administration shall allocate the following percentages of the estimated bonding capacity for colonias infrastructure projects:

(1) in 2016, six and one-half percent; and

(2) in 2017 and each subsequent year, four and one-half percent.

B. The legislature authorizes the state board of finance to issue severance tax bonds in the amount allocated pursuant to this section for use by the colonias infrastructure board to fund the projects. The colonias infrastructure board shall certify to the state board of finance the need for issuance of bonds for colonias infrastructure projects. The state board of finance may issue and sell the bonds in the same manner as other severance tax bonds in an amount not to exceed the authorized amount provided for in this subsection. If necessary, the state board of finance shall take the appropriate steps to comply with the federal Internal Revenue Code of 1986, as amended. Proceeds from the sale of the bonds are appropriated to the colonias infrastructure project fund for the purposes certified by the colonias infrastructure board to the state board of finance.

C. Money from the severance tax bonds provided for in this section shall not be used to pay indirect project costs. Any unexpended balance from proceeds of severance tax bonds issued for a colonias infrastructure project shall revert to the severance tax bonding fund within six months of completion of the project. The colonias infrastructure board shall monitor and ensure proper reversions of the bond proceeds appropriated for the projects.

D. As used in this section, "colonias infrastructure project" means a qualified project under the Colonias Infrastructure Act [Chapter 6, Article 30 NMSA 1978].

History: Laws 2010, ch. 10 9; 2015, ch. 63, 2; 2016 (2nd S.S.), ch. 5, 10.



Section 7-27-13 - Reserved.

7-27-13. Reserved.



Section 7-27-14 - Amount of tax; security for bonds.

7-27-14. Amount of tax; security for bonds.

A. The legislature shall provide for the continued assessment, levy, collection and deposit into the severance tax bonding fund of the tax or taxes upon natural resource products severed and saved from the soil of the state that, together with such other income as may be deposited to the fund, will be sufficient to produce an amount that is at least the amount necessary to meet annual debt service charges on all outstanding severance tax bonds and supplemental severance tax bonds.

B. Except as otherwise specifically provided by law, the state board of finance shall issue no severance tax bonds unless the aggregate amount of severance tax bonds outstanding, and including the issue proposed, can be serviced with not more than the following percentages of the annual deposits into the severance tax bonding fund, as determined by the lesser of the deposits during the preceding fiscal year or the deposits during the current fiscal year as estimated by the division:

(1) for fiscal year 2016, forty-nine and four-tenths percent;

(2) for fiscal year 2017, forty-eight and eight-tenths percent;

(3) for fiscal year 2018, forty-eight and two-tenths percent; and

(4) for fiscal year 2019 and subsequent fiscal years, forty-seven and six-tenths percent.

C. The state board of finance shall issue no supplemental severance tax bonds with a term that extends beyond the fiscal year in which the bonds are issued unless the aggregate amount of severance tax bonds and supplemental severance tax bonds outstanding, and including the issue proposed, can be serviced with not more than the following percentages of the annual deposits into the severance tax bonding fund, as determined by the lesser of the deposits during the preceding fiscal year or the deposits during the current fiscal year as estimated by the division:

(1) for fiscal year 2016, sixty-one and nine-tenths percent;

(2) for fiscal year 2017, sixty-one and three-tenths percent;

(3) for fiscal year 2018, sixty and seven-tenths percent; and

(4) for fiscal year 2019 and subsequent fiscal years, sixty and one-tenth percent.

D. Except as otherwise specifically provided by law, the state board of finance may issue supplemental severance tax bonds with a term that does not extend beyond the fiscal year in which they are issued if the debt service on such supplemental severance tax bonds when added to the debt service previously paid or scheduled to be paid during that fiscal year on severance tax bonds and supplemental severance tax bonds does not exceed the following percentages of the lesser of the deposits into the severance tax bonding fund during the preceding fiscal year or the deposits into the severance tax bonding fund during the current fiscal year as estimated by the division:

(1) for fiscal year 2016, ninety-four and four-tenths percent;

(2) for fiscal year 2017, ninety-three and eight-tenths percent;

(3) for fiscal year 2018, ninety-three and two-tenths percent;

(4) for fiscal year 2019, ninety-one percent;

(5) for fiscal year 2020, eighty-nine and four-tenths percent;

(6) for fiscal year 2021, eighty-seven and eight-tenths percent; and

(7) for fiscal year 2022 and subsequent fiscal years, eighty-six and two-tenths percent.

E. The provisions of this section shall not be modified by the terms of any severance tax bonds or supplemental severance tax bonds hereafter issued.

F. For the purposes of this section, "division" means the board of finance division of the department of finance and administration.

History: 1953 Comp., 72-18-38, enacted by Laws 1961, ch. 5, 11; 1999 (1st S.S.), ch. 6, 7; 2000, ch. 95, 1; 2000 (2nd S.S.), ch. 11, 2; 2003, ch. 238, 1; 2004, ch. 125, 2; 2015, ch. 63, 3.



Section 7-27-15 - Majority approval necessary for board action.

7-27-15. Majority approval necessary for board action.

Any action taken hereunder by the state board of finance must be approved by a majority of its members.

History: 1953 Comp., 72-18-39, enacted by Laws 1961, ch. 5, 12.



Section 7-27-16 - Form of bonds.

7-27-16. Form of bonds.

A. The state board of finance, except as otherwise specifically provided in the Severance Tax Bonding Act, shall determine at its discretion the terms, covenants and conditions of severance tax bonds and supplemental severance tax bonds, including but not limited to: date of issue, denominations, maturities, rate or rates of interest, call features, call premiums, registration, refundability and other covenants covering the general and technical aspects of the issuance of the bonds.

B. The bonds shall be in such form as the state board of finance may determine, and successive issues shall be identified by alphabetical, numerical or other proper series designation.

History: 1953, Comp., 72-18-40, enacted by Laws 1961, ch. 5, 13; 1983, ch. 265, 31; 1999 (1st S.S.), ch. 6, 8.



Section 7-27-17 - Execution of bonds.

7-27-17. Execution of bonds.

Severance tax bonds and supplemental severance tax bonds shall be signed and attested by the state treasurer and shall be executed with the facsimile signature of the governor and the facsimile seal of the state, except for bonds issued in book entry or similar form without the delivery of physical securities. Any interest coupons attached to the bonds shall bear the facsimile signature of the state treasurer, which officer, by the execution of the bonds, shall adopt as his own signature the facsimile thereof appearing on the coupons. Except for bonds issued in book entry or similar form without the delivery of physical securities, the Uniform Facsimile Signature of Public Officials Act [6-9-1 through 6-9-6 NMSA 1978] shall apply, and the state board of finance shall determine the manual signature to be affixed on the bonds.

History: 1953 Comp., 72-18-41, enacted by Laws 1961, ch. 5, 14; 1961, ch. 79, 1; 1969, ch. 63, 1; 1983, ch. 265, 32; 1984, ch. 4, 3; 1999 (1st S.S.), ch. 6, 9.



Section 7-27-18 - Procedure for sale of bonds.

7-27-18. Procedure for sale of bonds.

A. Severance tax bonds and supplemental severance tax bonds shall be sold by the state board of finance at such times and in such manner as the board may elect, consistent with the need of the board, commission or agency that is the recipient of the bond money, to the highest bidder for cash at not less than par and accrued interest.

B. The state board of finance shall publish a notice of the time and place of sale in a newspaper of general circulation in the state, and also in a recognized financial journal outside the state. Such publication shall be made once at least five business days prior to the date fixed for such sale. Such notice shall specify the amount, denomination, maturity and description of the bonds to be offered for sale and the place, day and hour at which bids therefor shall be received and publicly examined. All bids shall be sealed or sent by facsimile or other electronic transmission to the state board of finance as set forth in the notice. All bids, except that of the state, shall be accompanied by a deposit of two percent of the bid price, either in the form of a financial surety bond or in cash or by cashier's check or treasurer's check of, or by certified check drawn on, a solvent commercial bank or trust company in the United States. The financial surety bond or the long-term debt obligations of the issuer or person guarantying the obligations of the issuer of the financial surety bond shall be rated in one of the top two rating categories of a nationally recognized rating agency, without regard to any modification of the rating, and the financial surety bond shall be issued by an insurance company licensed to issue such a bond in New Mexico. Deposits of unsuccessful bidders shall be returned upon rejection of the bid.

C. At the time and place specified in such notice, bids shall be publicly examined and the bonds, or any part thereof, shall be awarded to the bidder or bidders offering the best price therefor. Before delivering any bonds sold, the state treasurer shall detach therefrom and cancel all interest coupons that may have matured prior to the date of delivery. The state board of finance may reject any or all bids and readvertise. The state board of finance may sell a severance tax bond or supplemental severance tax bond issue, or any part thereof, to the state at private sale.

History: 1953 Comp., 72-18-42, enacted by Laws 1961, ch. 5, 15; 1999 (1st S.S.), ch. 6, 10; 2001, ch. 37, 2.



Section 7-27-19 - Severance tax bonds and supplemental severance tax bonds legal investments.

7-27-19. Severance tax bonds and supplemental severance tax bonds legal investments.

Severance tax bonds and supplemental severance tax bonds are legal investments for any person or board charged with the investment of any public funds and are acceptable as security for any deposit of public money.

History: 1953 Comp., 72-18-43, enacted by Laws 1961, ch. 5, 16; 1999 (1st S.S.), ch. 6, 11.



Section 7-27-20 - Expenses paid from severance tax bonding fund.

7-27-20. Expenses paid from severance tax bonding fund.

The expense incurred in the issuance of severance tax bonds and supplemental severance tax bonds shall be paid from the severance tax bonding fund.

History: 1953 Comp., 72-18-44, enacted by Laws 1961, ch. 5, 17; 1999 (1st S.S.), ch. 6, 12.



Section 7-27-21 - Treasurer to make bond payments and keep records.

7-27-21. Treasurer to make bond payments and keep records.

Severance tax bonds and supplemental severance tax bonds payable from the severance tax bonding fund shall be paid by the state treasurer who shall keep a complete bond register showing severance tax bonds and supplemental severance tax bonds, coupons paid and outstanding on the bonds and such other records as the state board of finance shall require.

History: 1953 Comp., 72-18-45, enacted by Laws 1961, ch. 5, 18; 1999 (1st S.S.), ch. 6, 13.



Section 7-27-22 - Severance tax bonding act to be full authority for issuance of bonds.

7-27-22. Severance tax bonding act to be full authority for issuance of bonds.

The Severance Tax Bonding Act shall, without reference to any other act of the legislature, be full authority for the issuance and sale of severance tax bonds and supplemental severance tax bonds, which bonds and the coupons attached thereto shall have all the qualities of investment securities under the Uniform Commercial Code [Chapter 55 NMSA 1978] and shall not be invalid for any irregularity or defect or be contestable in the hands of bona fide purchasers or holders thereof for value.

History: 1953 Comp., 72-18-46, enacted by Laws 1961, ch. 5, 19; 1961, ch. 79, 2; 1984, ch. 4, 4; 1999 (1st S.S.), ch. 6, 14.



Section 7-27-23 - Suit may be brought to compel performance of officers.

7-27-23. Suit may be brought to compel performance of officers.

Any holder of severance tax bonds or supplemental severance tax bonds or any person or officer being a party in interest may sue to enforce and compel the performance of the provisions of the Severance Tax Bonding Act.

History: 1953 Comp., 72-18-47, enacted by Laws 1961, ch. 5, 20; 1999 (1st S.S.), ch. 6, 15.



Section 7-27-24 - Bonds tax free.

7-27-24. Bonds tax free.

All severance tax bonds and supplemental severance tax bonds shall be exempt from taxation by the state or any of its political subdivisions.

History: 1953 Comp., 72-18-48, enacted by Laws 1961, ch. 5, 21; 1999 (1st S.S.), ch. 6, 16.



Section 7-27-25 - No impairment of obligation of contract.

7-27-25. No impairment of obligation of contract.

Nothing in this Severance Tax Bonding Act shall be construed as impairing or authorizing the impairment of the contract between the state and the holders of the outstanding Building and Institution Severance Tax Bonds, Series July 1, 1955.

History: 1953 Comp., 72-18-49, enacted by Laws 1961, ch. 5, 25.



Section 7-27-26 - Severance tax bonding fund continued.

7-27-26. Severance tax bonding fund continued.

The severance tax bonding fund created by Laws 1959, Chapter 323 is hereby continued as the severance tax bonding fund created by and referred to in the Severance Tax Bonding Act.

History: 1953 Comp., 72-18-50, enacted by Laws 1961, ch. 5, 26; 1986, ch. 20, 95.



Section 7-27-27 - Purpose and intent.

7-27-27. Purpose and intent.

The purpose of the Severance Tax Bonding Act is to establish the authority who shall issue and sell all severance tax bonds for financing specific projects authorized by the legislature and all supplemental severance tax bonds pursuant to Section 7-27-12.2 NMSA 1978 and to guarantee redemption of such bonds by revenue derived from the receipts from taxes levied upon natural resource products severed and saved from the soil and such other money as the legislature may from time to time determine. It is intended that projects to be financed from the fund shall include the construction of public school buildings, other buildings for state institutions and water resource projects; and it is further intended that the income from water resource projects in excess of the amount required for operation and maintenance of the project shall be used to repay the severance tax bonding fund.

History: 1953 Comp., 72-18-51, enacted by Laws 1961, ch. 5, 27; 1986, ch. 20, 96; 1999 (1st S.S.), ch. 6, 17; 2001, ch. 338, 3.



Section 7-27-31 - Severance tax income bond retirement fund created.

7-27-31. Severance tax income bond retirement fund created.

There is created the "severance tax income bond retirement fund." Transfers from the severance tax income fund shall be made monthly to the severance tax income bond retirement fund in an amount sufficient, when added to the balance in the fund, to meet all principal and interest payments on bonds payable from the severance tax income bond retirement fund during the next twelve months.

History: Laws 1981 (1st S.S.), ch. 9, 4.



Section 7-27-32 - Severance tax income bond retirement fund pledged.

7-27-32. Severance tax income bond retirement fund pledged.

The money in the severance tax income bond retirement fund is pledged for the principal and interest on all severance tax income bonds issued after the effective date of the Severance Tax Income Bonding Act.

History: Laws 1981 (1st S.S.), ch. 9, 5.



Section 7-27-42 - Severance tax income bonds; legal investments.

7-27-42. Severance tax income bonds; legal investments.

Severance tax income bonds are legal investments for any person or board charged with the investment of any public funds and are acceptable as security for any deposit of public money.

History: Laws 1981 (1st S.S.), ch. 9, 15.



Section 7-27-43 - Expenses paid from severance tax income bond retirement fund.

7-27-43. Expenses paid from severance tax income bond retirement fund.

The expense incurred in the issuance of severance tax income bonds shall be paid from the severance tax income bond retirement fund.

History: Laws 1981 (1st S.S.), ch. 9, 16.



Section 7-27-44 - Treasurer to make bond payments and keep records.

7-27-44. Treasurer to make bond payments and keep records.

Bonds payable from the severance tax income bond retirement fund shall be paid by the state treasurer who shall keep a complete bond register showing bonds and coupons paid and outstanding and such other records as the state board of finance requires.

History: Laws 1981 (1st S.S.), ch. 9, 17; 1986, ch. 20, 97.



Section 7-27-46 - Suit may be brought to compel performance of officers.

7-27-46. Suit may be brought to compel performance of officers.

Any holder of severance tax income bonds, or any person or officer being a party in interest, may sue to enforce and compel the performance of the provisions of the Severance Tax Income Bonding Act.

History: Laws 1981 (1st S.S.), ch. 9, 19.



Section 7-27-47 - Bonds tax-free.

7-27-47. Bonds tax-free.

Interest earned on all severance tax income bonds shall be exempt from taxation by the state or any of its political subdivisions.

History: Laws 1981 (1st S.S.), ch. 9, 20.



Section 7-27-48 - Temporary provision; no impairment of obligation of contract.

7-27-48. Temporary provision; no impairment of obligation of contract.

Nothing in this act shall be construed as impairing or authorizing the impairment of the contract between the state and the holders of severance tax bonds authorized or issued, or both, prior to the effective date of this act.

History: Laws 1981 (1st S.S.), ch. 9, 22.



Appendix to - Article 27

Appendix to Article 27

Authorized Severance Tax Bonds

Appx., Art. 27

The New Mexico Legislature has, since 1968, authorized issuance of the following severance tax bonds:

Laws 1993, ch. 367, 1 to 38, as amended by Laws 1996, ch. 14, 32, and Laws 2003, ch. 429, 92 various amounts for various capital improvements.

Laws 1994, ch. 148, 9, as amended by Laws 1996, ch. 24, 1 and Laws 2003, ch. 429 55 $24,979,270 for various local capital projects.

Laws 1994, ch. 148, 10, as reauthorized by Laws 1996, ch. 14, 13, and as amended by Laws 2002, ch. 99, 58, and Laws 2002, ch. 110, 62, for a senior center at Tesuque pueblo in Santa Fe county.

Laws 1994, ch. 148, 13, as amended by Laws 2002, ch. 99, 8, $22,762,000 for general services department capital projects, including construction of a multipurpose recreational center at the Sequoyah adolescent treatment center in Bernalillo county, construction of a visitor, control and administrative center and improve security at the New Mexico boys' school in Springer in Colfax county, renovation of the old national guard site in Santa Fe county, continuation of phase two of construction of state library, archives and records center in Santa Fe county, expansion of the New Mexico law enforcement academy in Santa Fe County, and construction of a minimum security unit and a building to house the corrections industries programs near the southern New Mexico correctional facility in Dona Ana county.

Laws 1994, ch. 148, 16, as amended by Laws 2003, ch. 429, 106 $2,044,564 for New Mexico office of Indian affairs capital projects.

Laws 1995, ch. 214, 3, $16,000,000 as reauthorized by Laws 1996, ch. 4, 23A, amended by Laws 1996 (1st S.S.), ch. 4, 42; Laws 1998, ch. 7, 46, 50 as further reauthorized by Laws 2000 (2nd S.S.), ch. 23, 89, 101, as amended by Laws 2002, ch. 99, 77 and Laws 2002, ch. 110, 83 for various purposes.

Laws 1996 (1st S.S.), ch. 4, 3, as extended by Laws 1998, ch. 118, 41, and amended by Laws 2002, ch. 99, 72, and Laws 2002, ch. 110, 78, $290,000 to the office of cultural affairs for the purpose of constructing El Camino Real state monument for the museum of New Mexico located in Socorro county, planning or designing a cultural museum in the city of Santa Fe, and making renovations addressing accessibility concerns at the New Mexico museum of natural history and science in Albuquerque.

Laws 1996 (1st S.S.), ch. 4, 5, as amended by Laws 2003, ch. 429, 167 $11,175,000 to the local government division of the department of finance and administration for various purposes and making some appropriations contingent upon matching funds.

Laws 1996 (1st S.S.), ch. 4, 7, as amended by Laws 2000 (2nd S.S.), ch. 23, 109 and Laws 2002, ch. 99, 15, $12,312,750 to the property control division of the general services department (and then the capital program fund) for various purposes.

Laws 1998, ch. 7, 4, as amended by Laws 2002, ch. 99, 38, $1,970,000 to the office of cultural affairs for various purposes throughout the state.

Laws 1998, ch. 7, 8, as amended by Laws 2002, ch. 99, 59, and Laws 2002, ch. 110, 63, $2,540,250 to the department of environment for various improvements and installations of wells, water and wastewater systems and water filtration systems throughout the state.

Laws 1998, ch. 7, 9, as amended by Laws 1999 (1st S.S.), ch. 2, 91, Laws 2000 (2nd S.S.), ch. 23, 116 and Laws 2002, ch. 99, 22, 23, 40, 51, 55, and Laws 2003, ch. 429, 136, 155, 178, $13,761,800 to the local government division of the department of finance and administration (and the office of Indian affairs) for various purposes throughout the state.

Laws 1998, ch. 7, 10, as amended by Laws 2002, ch. 99, 7, $18,620,700 to the capital program fund for renovations and improvements to various facilities and buildings throughout the state.

Laws 1998, ch. 7, 12, as amended by Laws 2002, ch. 99, 42, 44, 48, 50, and Laws 2003, ch. 429, 206 $1,633,000 to New Mexico office of Indian affairs for various purposes.

Laws 1998, ch. 118, 2, as amended by Laws 2003, ch. 429, 118 $1,647,000 to the state agency on aging to be used by various senior citizen centers throughout the state.

Laws 1998, ch. 118, 9, as amended by Laws 2002, ch. 99, 59, and Laws 2003, ch. 429, 129, 130 $6,103,000 to the department of environment for various water and sewer construction and improvement projects throughout the state, and to carry out the purposes of the Wastewater Facility Construction Loan Act.

Laws 1998, ch. 118, 11, as amended by Laws 2002, ch. 99, 19, 33, 34, 62, 68, and Laws 2002, ch. 110, 67, 73, and Laws 2003, ch. 429, 84, 85, 154 $21,595,600 to the local government division of the department of finance and administration for construction of new public service centers and parks, and equipment, improvements and additions to various existing parks, community service centers, and various other community facilities throughout the state.

Laws 1998, ch. 118, 14, as amended by Laws 2002, ch. 99, 53, $10,697,300 to the capital program fund for various purposes.

Laws 1998, ch. 118, 18, as reauthorized by Laws 1999 (1st S.S.), ch. 2, 90 and amended by Laws 2002, ch. 99, 41, 43, 56, 76, and Laws 2002, ch. 110, 82, and Laws 2003, ch. 429, 104 $3,408,000 to the New Mexico office of Indian affairs for various purposes.

Laws 1998, ch. 118, 19, as amended by Laws 2003, ch. 429, 109, 110 $13,209,175 to the state department of public education for construction of and various improvements and equipment for schools, including installation of educational technology, throughout the state.

Laws 1999 (1st S.S.), ch. 2, 5, as amended by Laws 2003, ch. 429, 122, 124, 126, 127, $6,245,000 to the capital program fund for various purposes.

Laws 1999 (1st S.S.), ch. 2, 9, as amended by Laws 2002, ch. 99, 10, 11, $647,500 to the office of the state engineer for various improvements throughout the state.

Laws 1999 (1st S.S.), ch. 2, 10, as amended by Laws 2002, ch. 99, 13, and Laws 2003, ch. 429, 48, 134, $4,953,188 to the department of environment for various water and sewer construction and improvement projects throughout the state.

Laws 1999 (1st S.S.), ch. 2, 13, as amended by Laws 2002, ch. 99, 14, and Laws 2003, ch. 429, 131 $335,000 to the department of health to purchase equipment and make capital improvements throughout the state.

Laws 1999 (1st S.S.), ch. 2, 14, as amended by Laws 2002, ch. 99, 61, 71, and Laws 2002, ch. 110, 65, 77 and Laws 2003, ch. 429, 61 $5,978,321 to the state highway and transportation department for improvements throughout the state.

Laws 1999 (1st S.S.), ch. 2, 15, as amended by Laws 2002, ch. 99, 49, 73, and Laws 2003, ch. 429, 88, 89, 91, 95, 96 to 100, 102, 103, 107, 201, 204, 205, $2,790,901 to New Mexico office of Indian affairs to purchase equipment and make improvements at various sites throughout the state.

Laws 1999 (1st S.S.), ch. 2, 17, as amended by Laws 2002, ch. 99, 21, 47 and Laws 2003, ch. 429, 66, 74, 75, 80, 82, 101, 108, 147, 151, 163, 174, 176, 179, 181, 182, 185, 186, 187, 197, $18,920,170 to the local government division for the purchase of equipment, new construction, and to make improvements to various sites throughout the state.

Laws 1999 (1st S.S.), ch. 2, 19, as amended by Laws 2003, ch. 429, 111, 112, 121, 180, 190 $12,670,326 to the state department of public education for educational technology and improvements at various schools throughout the state.

Laws 1999 (1st S.S.), ch. 2, 30, as amended by Laws 2002, ch. 99, 5 and Laws 2003, ch. 429, 123 from irrigation works construction fund to capital program fund.

Laws 1999 (1st S.S.), ch. 2, 31, as amended by Laws 2003, ch. 429, 125, from the public buildings repair fund to the capital program fund.

Laws 2000 (2nd S.S.), ch. 23, 4, as amended by Laws 2002, ch. 99, 69, and Laws 2002, ch. 110, 75, and Laws 2003, ch. 429, 119 $898,500 for the state agency on aging and local government division of the department of finance and administration for various purposes.

Laws 2000 (2nd S.S.), ch. 23, 6, as amended by Laws 2002, ch. 99, 26, $2,310,000 to the office of cultural affairs for various purposes.

Laws 2000 (2nd S.S.), ch. 23, 8, as amended by Laws 2002, ch. 99 and Laws 2003, ch. 429, 184, 12, $4,514,495 to the department of the environment for various purposes.

Laws 2000 (2nd S.S.), ch. 23, 12, as amended by Laws 2002, ch. 99, 16, and Laws 2003, ch. 429, 59 $6,965,784 to the state highway and transportation department for various road improvements throughout the state.

Laws 2000 (2nd S.S.), ch. 23, 13, as amended by Laws 2002, ch. 99, 39, 52, 74, and Laws 2002, ch. 110, 80, $3,644,940 to the New Mexico office of Indian affairs for various purposes.

Laws 2000 (2nd S.S.), ch. 23, 15, as amended by Laws 2002, ch. 99, 9, 20, 23, 25, 28, 29, 30, 32, 35, 57, 63, 64, 66, 70, and Laws 2002, ch. 110, 68, 69, 71, 74, 76, and Laws 2003, ch. 429, 54, 64, 117, 142, 144, 145, 150, 153, 158, 162, 164, 168, 183, 193 $21,491,665 to the local government division of the department of finance and administration for various purposes.

Laws 2000 (2nd S.S.), ch. 23, 16, as amended by Laws 2002, ch. 99, 46, and Laws 2002, ch. 110, 84, $10,550,080 to the state department of public education for various school improvements and programs.

Laws 2000 (2nd S.S.), ch. 23, 19, as amended by Laws 2002, ch. 99, 2 to 4, $4,000,000 to the public buildings repair fund for various capital projects throughout the state.

Laws 2002, ch. 110, 1 to 38, as amended by Laws 2003, ch. 429 44 to 47, 49 to 51, 53, 56, 57, 60, 62, 63, 65, 67 to 73, 76, 77, 79, 81, 83, 86, 87, 90, 94, 113 to 116, 128, 132, 133, 135, 137, 140, 143, 146, 148, 152, 156, 157, 159 to 161, 165, 166, 169 to 173, 175, 177, 188, 189, 192, 194 to 196, 198 to 200, 202, 203, 207 to 214, 216, 217 varying amounts for aging projects, armory projects, court projects, district attorney projects, railroad projects, museum and cultural projects, historic preservation projects, statewide e-commerce projects, energy, minerals and natural resources projects, water projects, environment projects, state fair projects, digital technology projects, health facility projects, highway projects, Indian affairs projects, acequia projects, local projects, public education projects, state buildings, tourism projects, higher education projects, dam rehabilitation projects.

Laws 2002, ch. 110, 56, effective March 6, 2002, appropriates $6,666,667 from the capital projects fund to the public buildings repair fund and from the public buildings repair fund to the capital program fund for expenditure in fiscal years 2002 through 2007 to make various capital improvments at public buildings throughout the state.

Laws 2003, ch. 429, 3, effective April 10, 2003, appropriates $25,000 to the office on African-American affairs for the purchase of artifacts, exhibits and art of the African-American culture and heritage.

Laws 2003, ch. 429, 4, effective April 10, 2003, appropriates varying amounts for varying projects to the state agency on aging.

Laws 2003, ch. 429, 5, effective April 10, 2003, appropriates $270,000 to the state armory board for repair and renovation of state armory and national guard armory facilities.

Laws 2003, ch. 429, 6, effective April 10, 2003, appropriates varying amounts to the border authority for construction of facilities.

Laws 2003, ch. 429, 7, effective April 10, 2003, appropriates $38,000 to the thirteenth judicial district court for purchase of an automobile and electronic equipment.

Laws 2003, ch. 429, 8, effective April 10, 2003, appropriates $120,000 to the Cumbres and Toltec scenic railroad commission for federal match to rebuild locomotives.

Laws 2003, ch. 429, 9, effective April 10, 2003, appropriates varying amounts for varying purposes to the office of cultural affairs.

Laws 2003, ch. 429, 10, effective April 10, 2003, appropriates $225,000 to the economic development department for city hall in Las Vegas and a statewide feasibility study.

Laws 2003, ch. 429, 11, effective April 10, 2003, appropriates varying amounts for the construction and maintenance of parks to the state parks division of the energy, minerals and natural resources department.

Laws 2003, ch. 429, 12, effective April 10, 2003, appropriates varying amounts for varying purposes to the office of the state engineer.

Laws 2003, ch. 429, 13, effective April 10, 2003, appropriates varying amounts for varying purposes to the interstate stream commission.

Laws 2003, ch. 429, 14, effective April 10, 2003, appropriates varying amounts for varying purposes to the department of environment.

Laws 2003, ch. 429, 15, effective April 10, 2003, appropriates $3,000,000 for the construction of wastewater facilities to the wastewater facility construction loan fund.

Laws 2003, ch. 429, 16, effective April 10, 2003, appropriates varying amount for varying projects to the state fair commission.

Laws 2003, ch. 429, 17, effective April 10, 2003, appropriates $2,000,000 for the development of digital microwave communications to the general services department.

Laws 2003, ch. 429, 18, effective April 10, 2003, appropriates varying amounts for varying projects to the state highway and transportation department.

Laws 2003, ch. 429, 19, effective April 10, 2003, appropriates $155,000 for hangar construction to the aviation division of the state highway and transportation department.

Laws 2003, ch. 429, 20, effective April 10, 2003, appropriates $600,000 for energy-efficient improvements to dwellings of low-income persons to the department of finance and administration.

Laws 2003, ch. 429, 21, effective April 10, 2003, appropriates varying amount for varying projects to the New Mexico office of Indian affairs.

Laws 2003, ch. 429, 22, effective April 10, 2003, appropriates varying amounts for varying purposes to the local government division of the department of finance and administration.

Laws 2003, ch. 429, 23, effective April 10, 2003, appropriates varying amounts for varying purposes to the state department of education.

Laws 2003, ch. 429, 24, effective April 10, 2003, appropriates varying amount for varying projects to the capital program fund.

Laws 2003, ch. 429, 25, effective April 10, 2003, appropriates $8,000,000 for repair of state-owned facilities to the property control division of the general services department and $8,000,000 for building repair from the public buildings repair fund to the capital program fund.

Laws 2003, ch. 429, 26, effective April 10, 2003, appropriates varying amounts for varying purposes to agencies of learning.

Laws 2003, ch. 429, 27, effective April 10, 2003, appropriates $4,000,000 for the purchase of helicopters for the use of the New Mexico state police to the secretary of public safety and $5,000,000 for varying purposes to the office of cultural affairs.

Laws 2003, ch. 429, 28, effective April 10, 2003, appropriates $28,011,000 from the general fund to the capital projects fund.

Laws 2003, ch. 429, 29, effective April 10, 2003, appropriates varying amounts for varying purposes from the capital projects fund to the state agency on aging.

Laws 2003, ch. 429, 30, effective April 10, 2003, appropriates $210,800 for varying purposes from the capital projects fund to the office of cultural affairs.

Laws 2003, ch. 429, 31, effective April 10, 2003, appropriates $550,000 for varying purposes from the capital projects fund to the economic development department.

Laws 2003, ch. 429, 32, effective April 10, 2003, appropriates varying amounts for varying purposes from the capital projects fund to the department of environment.

Laws 2003, ch. 429, 33, effective April 10, 2003, appropriates varying amounts for varying purposes from the capital projects fund to the office of the state engineer.

Laws 2003, ch. 429, 34, effective April 10, 2003, appropriates varying amounts for varying road improvements from the capital projects fund to the state highway and transportation department.

Laws 2003, ch. 429, 35, effective April 10, 2003, appropriates varying amounts for varying purposes from the capital projects fund to the New Mexico office of Indian affairs.

Laws 2003, ch. 429, 36, effective April 10, 2003, appropriates $30,000 for the purchase of sculpture from the capital projects fund to the state land office.

Laws 2003, ch. 429, 37, effective April 10, 2003, appropriates varying amounts for varying purposes from the capital projects fund to the local government division of the department of finance and administration.

Laws 2003, ch. 429, 38, effective April 10, 2003, appropriates varying amounts for public education projects from the capital projects fund to the state department of public education.

Laws 2003, ch. 429, 39, effective April 10, 2003, appropriates varying amounts for varying higher education projects from the capital projects fund to varying agencies of higher learning.

Laws 2003, ch. 429, 40, effective April 10, 2003, appropriates $165,000 for various improvements to the state capitol from legislative cash to the legislative council service.

Laws 2003, ch. 429, 41, effective April 10, 2003, appropriates varying amounts for game and fish projects from the game protection fund to the department of game and fish.

Laws 2003, ch. 429, 42, effective April 10, 2003, appropriates $5,000,000 for an addition and renovations to the miners' Colfax medical center from the miners' trust fund to the board of trustees of the Colfax medial center.

Laws 2003, ch. 429, 43, effective April 10, 2003, appropriates $4,500,000 for highway projects from the state road fund to the state highway and transportation department.

Laws 2004, ch. 126, 3, effective March 10, 2004, authorizes the issuance of severance bonds for aging projects.

Laws 2004, ch. 126, 4, effective March 10, 2004, authorizes the issuance of severance bonds for the third judicial district court.

Laws 2004, ch. 126, 5, effective March 10, 2004, authorizes the issuance of severance bonds for the twelfth judicial district court.

Laws 2004, ch. 126, 6, effective March 10, 2004, authorizes the issuance of severance bonds for cultural affairs projects.

Laws 2004, ch. 126, 7, effective March 10, 2004, authorizes the issuance of severance bonds for economic development projects.

Laws 2004, ch. 126, 8, effective March 10, 2004, authorizes the issuance of severance bonds for the Tularosa water projects.

Laws 2004, ch. 126, 9, effective March 10, 2004, authorizes the issuance of severance bonds for environment projects.

Laws 2004, ch. 126, 10, effective March 10, 2004, authorizes the issuance of severance bonds for state fair projects.

Laws 2004, ch. 126, 11, effective March 10, 2004, authorizes the issuance of $10,000,000 in severance bonds for a statewide human resources, accounting and management reporting project.

Laws 2004, ch. 126, 12, effective March 10, 2004, authorizes the issuance of severance bonds for Indian Affairs projects.

Laws 2004, ch. 126, 13, effective March 10, 2004, authorizes the issuance of severance bonds for local government projects.

Laws 2004, ch. 126, 14, effective March 10, 2004, authorizes the issuance of severance bonds for public education projects.

Laws 2004, ch. 126, 15, effective March 10, 2004, authorizes the issuance of severance bonds for public transportation projects.

Laws 2004, ch. 126, 16, effective March 10, 2004, authorizes the issuance of severance bonds for Mesilla Valley bosque state park in Dona Ana county.

Laws 2004, ch. 126, 17, effective March 10, 2004, authorizes the issuance of severance bonds for university projects.

Laws 2004, ch. 126, 18, effective March 10, 2004, authorizes the issuance of severance bonds for Fort Stanton.

Laws 2004, ch. 126, 19, effective March 10, 2004, authorizes the issuance of $127,530,943 severance bonds for capital projects fund projects.

Laws 2004, ch. 126, 49, 51 to 53, 56 to 60, 63, 65 to 69, 71 to 73, 75 to 78, 82 to 93, 95 to 102, 105, 108 to 115, 117 to 120 and 139, effective March 10, 2004, authorize or reauthorize severance tax bond projects.

Laws 2004, ch. 126, 151, effective March 10, 2004, authorizes the issuance of $10,000,000 in severance bonds for the statewide human resources, accounting and management project.

Laws 2005, ch. 347, 3, effective April 8, 2005, authorizes the issuance of severance tax bonds for thirty-one aging projects.

Laws 2005, ch. 347, 4, effective April 8, 2005, authorizes the issuance of severance tax bonds for national guard armories in Dona Ana and Taos counties.

Laws 2005, ch. 347, 5, effective April 8, 2005, authorizes the issuance of severance tax bonds for Bernalillo county district court.

Laws 2005, ch. 347, 6, effective April 8, 2005, authorizes the issuance of $70,000 of severance tax bonds for two court projects.

Laws 2005, ch. 347, 7, effective April 8, 2005, authorizes the issuance of severance tax bonds for 9 different cultural affairs projects.

Laws 2005, ch. 347, 8, effective April 8, 2005, authorizes the issuance of $150,000 of severance tax bonds for economic development projects.

Laws 2005, ch. 347, 9, effective April 8, 2005, authorizes the issuance of severance tax bonds for water projects.

Laws 2005, ch. 347, 10, effective April 8, 2005, authorizes the issuance of $10,100,000 of severance tax bonds for the Pecos river and two other interstate stream water projects.

Laws 2005, ch. 347, 11, effective April 8, 2005, authorizes the issuance of $100,000 of severance tax bonds for Shakespeare Ghost Town state park in Lordsburg.

Laws 2005, ch. 347, 12, effective April 8, 2005, authorizes the issuance of severance tax bonds for 84 different environment projects statewide.

Laws 2005, ch. 347, 13, effective April 8, 2005, authorizes the issuance of severance tax bonds for 3 health department projects.

Laws 2005, ch. 347, 14 and 15, effective April 8, 2005, authorize the issuance of severance tax bonds for state fair and Indian affairs projects.

Laws 2005, ch. 347, 16, effective April 8, 2005, authorizes the issuance of severance tax bonds for 298 local government projects some of which were vetoed by the Governor.

Laws 2005, ch. 347, 18, effective April 8, 2005, authorizes the issuance of severance tax bonds for to purchase vehicles for the New Mexico youth challenge program in Roswell in Chaves county.

Laws 2005, ch. 347, 19, effective April 8, 2005, authorizes the issuance of severance tax bonds for 135 different public education projects.

Laws 2005, ch. 347, 20, effective April 8, 2005, authorizes the issuance of severance tax bonds for 118 transportation projects.

Laws 2005, ch. 347, 21, effective April 8, 2005, authorizes the issuance of severance tax bonds for higher education projects.

Laws 2005, ch. 347, 22, effective April 8, 2005, authorizes the issuance of severance tax bonds for state building projects.

Laws 2005, ch. 347, 23, effective April 8, 2005, authorizes the issuance of severance tax bonds for 193 aging projects.

Laws 2005, ch. 347, 24, effective April 8, 2005, authorizes the issuance of severance tax bonds for armory projects.

Laws 2005, ch. 347, 25, effective April 8, 2005, authorizes the issuance of severance tax bonds for children, youth and families projects.

Laws 2005, ch. 347, 64 to 295, effective April 8, 2005, reauthorize and change the purpose of the balances of previously funded capital projects.

Laws 2006, ch. 107, 7 to 10, 16 to 21, 24, 25, 28, 31 to 33, 35, 39 to 43, 45 to 47, 49, 53, 54, 56, 60 to 62, 69, 71, to 74, 77, 82, 88 to 91, 93 to 97, 99 to 106, 108, 110, 111, 114 to 117, 120, 122 to 124, 126, 128, 129, 131, 136, 140, 143, 147, 150, 152, 155, 156, 158, 160 to 161, 166, 169, 177, 178, 179 to 181, effective May 17, 2006, reauthorize or reappropriate balances, expand or change purposes and establish conditions for severance tax bond proceeds for capital outlay projects.

Laws 2007, ch. 42, 1 to 102, effective March 15, 2007, authorize the issuance of severance tax bonds and make appropriations for capital outlay expenditures.

Laws 2008 (2nd S.S.), ch. 9, 1, effective September 2, 2008, authorized the issuance of $150,000,000 in severance tax bonds for certain road projects enumerated in Laws 2003 (1st S. S.), ch. 3, 27.

Laws 2009, ch. 5, 2, effective February 6, 2009, changed certain severance tax bond authorizations and appropriations.

Laws 2009, ch. 125, 1 and 3 through 40, effective June 19, 2009, authorized the issuance of severance tax bonds and make appropriations for capital outlay expenditures.

Authorized Supplemental Severance Tax Bonds

The New Mexico Legislature has, since 1999, authorized issuance of the following supplemental severance tax bonds:

Laws 2004, ch. 125, 15, effective May 19, 2004: fifty-seven million dollars ($57,000,000) for completing projects that have been partially funded by the public school capital outlay council in September 2003 and for making awards of grant assistance for correcting deficiencies pursuant to the Public School Capital Outlay Act.

Laws 2006, ch. 111, 3, effective March 8, 2006, authorizes the issuance of severance tax bonds for eleven aging projects.

Laws 2006, ch. 111, 4, effective March 8, 2006, authorizes the issuance of severance tax bonds for the fifth, seventh and eleventh judicial district court.

Laws 2006, ch. 111, 5, effective March 8, 2006, authorizes the issuance of severance tax bonds for security equipment in the supreme court building.

Laws 2006, ch. 111, 6, effective March 8, 2006, authorizes the issuance of severance tax bonds for 5 different cultural affairs projects.

Laws 2006, ch. 111, 7, effective March 8, 2006, authorizes the issuance of $500,000 of severance tax bonds for a wood harvesting project in San Miguel county.

Laws 2006, ch. 111, 8, effective March 8, 2006, authorizes the issuance of severance tax bonds for public school specific capital projects throughout the state.

Laws 2006, ch. 111, 9, effective March 8, 2006, authorizes the issuance of severance tax bonds for the vocational rehabilitation division to purchase vehicles.

Laws 2006, ch. 111, 10, effective March 8, 2006, authorizes the issuance of $4,000,000 in severance tax bonds to the for wildfire protection.

Laws 2006, ch. 111, 11, effective March 8, 2006, authorizes the issuance of severance tax bonds for water projects, including a $9,000,000 for purchasing water rights, land and infrastructure projects as part of the long-term strategy for compliance with the Pecos River Compact and Texas v. New Mexico.

Laws 2006, ch. 111, 12, effective March 8, 2006, authorizes the issuance of severance tax bonds for acequia projects.

Laws 2006, ch. 111, 13, effective March 8, 2006, authorizes the issuance of severance tax bonds for the department of environment for statewide water and wastewater projects.

Laws 2006, ch. 111, 14, effective March 8, 2006, authorizes the issuance of $1,550,000 for the state fair African-American performing arts project.

Laws 2006, ch. 111, 15, effective March 8, 2006, authorizes the issuance of $426,000 for affordable housing, $5,000,000 for Canon air force base projects and $5,000,000 for tribal infrastructure projects.

Laws 2006, ch. 111, 16, effective March 8, 2006, authorizes the issuance of severance tax bonds for Indian affairs department projects.

Laws 2006, ch. 111, 17, effective March 8, 2006, authorizes the issuance of severance tax bonds for legislative web casting.

Laws 2006, ch. 111, 18, effective March 8, 2006, authorizes the issuance of severance tax bonds for local government capital projects throughout the state.

Laws 2006, ch. 111, 19, effective March 8, 2006, authorizes the issuance of severance tax bonds for a civil air patrol hangar at Las Cruces.

Laws 2006, ch. 111, 20, effective March 8, 2006, authorizes the issuance of severance tax bonds for natural resource department projects, including $500,000 for the Rio Grande nature center in Albuquerque.

Laws 2006, ch. 111, 21, effective March 8, 2006, authorizes the issuance of $500,0000 in severance tax bonds for department of public safety communications project for disaster communications.

Laws 2006, ch. 111, 22, effective March 8, 2006, authorizes the issuance of severance tax bonds for department of transportation projects throughout the state.

Laws 2006, ch. 111, 23, effective March 8, 2006, authorizes the issuance of severance tax bonds for community college projects.

Laws 2006, ch. 111, 24, effective March 8, 2006, authorizes the issuance of severance tax bonds for universities, colleges and special constitutional schools

Laws 2006, ch. 111, 25, effective March 8, 2006, authorizes the issuance of severance tax bonds for property control division projects.

Laws 2006, ch. 111, 68, effective March 8, 2006, authorizes the issuance of a total of $100,000,000 in severance tax bonds for a regional spaceport in Sierra county, $33,000,000 to be issued in fiscal year 2006, and, subject to certain conditions, the issuance of $33,000,000 in severance tax bonds the proceeds of which may be expended in fiscal year 2007 and the issuance of $34,000,000 in severance tax bonds the proceeds of which may be expended in fiscal year 2008.

Laws 2007, ch. 341, 1 to 308, effective April 2, 2007, reauthorize and reappropriate balances, expand of change purposes, extend expenditure periods, change agencies and establish conditions for the reversion of unexpended cash balances of capital outlay projects approved by the legislature in prior years.

Laws 2009, ch. 128, 1 through 556, effective April 7, 2009, reauthorized and reappropriated balances, expanded or changed purposes, extended expenditure periods, changed agencies and established conditions for the reversion of unexpended cash balances of capital outlay projects approved by the legislature in prior years and funded by the severance tax bonding fund, general fund and capital projects fund.






Article 28 - Oil and Gas Accounting



Article 29 - Oil and Gas Severance Tax

Section 7-29-1 - Title.

7-29-1. Title.

Chapter 7, Article 29 NMSA 1978 may be cited as the "Oil and Gas Severance Tax Act".

History: 1953 Comp., 72-19-1, enacted by Laws 1959, ch. 52, 1; 1985, ch. 65, 27.



Section 7-29-2 - Definitions.

7-29-2. Definitions.

As used in the Oil and Gas Severance Tax Act:

A. "commission", "department", "division" or "oil and gas accounting division" means the taxation and revenue department, the secretary of taxation and revenue or any employee of the department exercising authority lawfully delegated to that employee by the secretary;

B. "production unit" means a unit of property designated by the department from which products of common ownership are severed;

C. "severance" means the taking from the soil of any product in any manner whatsoever;

D. "value" means the actual price received for products at the production unit, except as otherwise provided in the Oil and Gas Severance Tax Act;

E. "product" or "products" means oil, natural gas or liquid hydrocarbon, individually or any combination thereof, carbon dioxide, helium or a non-hydrocarbon gas;

F. "operator" means any person:

(1) engaged in the severance of products from a production unit; or

(2) owning an interest in any product at the time of severance who receives a portion or all of such product for his interest;

G. "primary recovery" means the displacement of oil and of other liquid hydrocarbons removed from natural gas at or near the wellhead from an oil well or pool as classified by the oil conservation division of the energy, minerals and natural resources department pursuant to Paragraph (11) of Subsection B of Section 70-2-12 NMSA 1978 into the wellbore by means of the natural pressure of the oil well or pool, including but not limited to artificial lift;

H. "purchaser" means a person who is the first purchaser of a product after severance from a production unit, except as otherwise provided in the Oil and Gas Severance Tax Act;

I. "person" means any individual, estate, trust, receiver, business trust, corporation, firm, co-partnership, cooperative, joint venture, association or other group or combination acting as a unit, and the plural as well as the singular number;

J. "interest owner" means a person owning an entire or fractional interest of whatsoever kind or nature in the products at the time of severance from a production unit, or who has a right to a monetary payment that is determined by the value of such products;

K. "new production natural gas well" means a producing crude oil or natural gas well proration unit that begins its initial natural gas production on or after May 1, 1987 as determined by the oil conservation division of the energy, minerals and natural resources department;

L. "qualified enhanced recovery project", prior to January 1, 1994, means the use or the expanded use of carbon dioxide, when approved by the oil conservation division of the energy, minerals and natural resources department pursuant to the Enhanced Oil Recovery Act [Chapter 7, Article 29A NMSA 1978], for the displacement of oil and of other liquid hydrocarbons removed from natural gas at or near the wellhead from an oil well or pool classified by the oil conservation division pursuant to Paragraph (11) of Subsection B of Section 70-2-12 NMSA 1978;

M. "qualified enhanced recovery project", on and after January 1, 1994, means the use or the expanded use of any process approved by the oil conservation division of the energy, minerals and natural resources department pursuant to the Enhanced Oil Recovery Act for the displacement of oil and of other liquid hydrocarbons removed from natural gas at or near the wellhead from an oil well or pool classified by the oil conservation division pursuant to Paragraph (11) of Subsection B of Section 70-2-12 NMSA 1978, other than a primary recovery process; the term includes but is not limited to the use of a pressure maintenance process, a water flooding process and immiscible, miscible, chemical, thermal or biological process or any other related process;

N. "production restoration project" means the use of any process for returning to production a natural gas or oil well that had thirty days or less of production in any period of twenty-four consecutive months beginning on or after January 1, 1993, as approved and certified by the oil conservation division of the energy, minerals and natural resources department pursuant to the Natural Gas and Crude Oil Production Incentive Act [7-29B-1 through 7-29B-6 NMSA 1978];

O. "well workover project" means any procedure undertaken by the operator of a natural gas or crude oil well that is intended to increase the production from the well and that has been approved and certified by the oil conservation division of the energy, minerals and natural resources department pursuant to the Natural Gas and Crude Oil Production Incentive Act;

P. "stripper well property" means a crude oil or natural gas producing property that is assigned a single production unit number by the department and is certified by the oil conservation division of the energy, minerals and natural resources department pursuant to the Natural Gas and Crude Oil Production Incentive Act to have produced in the preceding calendar year:

(1) if a crude oil producing property, an average daily production of less than ten barrels of oil per eligible well per day;

(2) if a natural gas producing property, an average daily production of less than sixty thousand cubic feet of natural gas per eligible well per day; or

(3) if a property with wells that produce both crude oil and natural gas, an average daily production of less than ten barrels of oil per eligible well per day, as determined by converting the volume of natural gas produced by the well to barrels of oil by using a ratio of six thousand cubic feet to one barrel of oil;

Q. "average annual taxable value" means as applicable:

(1) the average of the taxable value per one thousand cubic feet, determined pursuant to Section 7-31-5 NMSA 1978, of all natural gas produced in New Mexico for the specified calendar year as determined by the department; or

(2) the average of the taxable value per barrel, determined pursuant to Section 7-31-5 NMSA 1978, of all oil produced in New Mexico for the specified calendar year as determined by the department; and

R. "tax" means the oil and gas severance tax.

History: 1953 Comp., 72-29-2, enacted by Laws 1959, ch. 52, 2; 1977, ch. 249, 53; 1980, ch. 97, 1; 1986, ch. 20, 98; 1987, ch. 315, 2; 1992, ch. 38, 6; 1995, ch. 15, 7; 1999, ch. 7, 1; 1999, ch. 256, 1; 2005, ch. 130, 1.



Section 7-29-4 - Oil and gas severance tax imposed; collection; interest owner's liability to state; Indian liability.

7-29-4. Oil and gas severance tax imposed; collection; interest owner's liability to state; Indian liability.

A. There is imposed and shall be collected by the department a tax on all products that are severed and sold, except as provided in Subsection B of this section. The measure of the tax and the rates are:

(1) on natural gas severed and sold, except as provided in Paragraphs (4), (6) and (7) of this subsection, three and three-fourths percent of the taxable value determined pursuant to Section 7-29-4.1 NMSA 1978;

(2) on oil and on other liquid hydrocarbons removed from natural gas at or near the wellhead, except as provided in Paragraphs (3), (5), (8) and (9) of this subsection, three and three-fourths percent of taxable value determined pursuant to Section 7-29-4.1 NMSA 1978;

(3) on oil and on other liquid hydrocarbons removed from natural gas at or near the wellhead produced from a qualified enhanced recovery project, one and seven-eighths percent of the taxable value determined pursuant to Section 7-29-4.1 NMSA 1978, provided that the annual average price of west Texas intermediate crude oil, determined by the department by averaging the posted prices in effect on the last day of each month of the twelve-month period ending on May 31 prior to the fiscal year in which the tax rate is to be imposed, was less than twenty-eight dollars ($28.00) per barrel;

(4) on the natural gas from a well workover project that is certified by the oil conservation division of the energy, minerals and natural resources department in its approval of the well workover project, two and forty-five hundredths percent of the taxable value determined pursuant to Section 7-29-4.1 NMSA 1978, provided that the annual average price of west Texas intermediate crude oil, determined by the department by averaging the posted prices in effect on the last day of each month of the twelve-month period ending on May 31 prior to the fiscal year in which the tax rate is to be imposed, was less than twenty-four dollars ($24.00) per barrel;

(5) on the oil and on other liquid hydrocarbons removed from natural gas at or near the wellhead from a well workover project that is certified by the oil conservation division of the energy, minerals and natural resources department in its approval of the well workover project, two and forty-five hundredths percent of the taxable value determined pursuant to Section 7-29-4.1 NMSA 1978, provided that the annual average price of west Texas intermediate crude oil, determined by the department by averaging the posted prices in effect on the last day of each month of the twelve-month period ending on May 31 prior to the fiscal year in which the tax rate is to be imposed, was less than twenty-four dollars ($24.00) per barrel;

(6) on the natural gas from a stripper well property, one and seven-eighths percent of the taxable value determined pursuant to Section 7-29-4.1 NMSA 1978, provided the average annual taxable value of natural gas was equal to or less than one dollar fifteen cents ($1.15) per thousand cubic feet in the calendar year preceding July 1 of the fiscal year in which the tax rate is to be imposed;

(7) on the natural gas from a stripper well property, two and thirteen-sixteenths percent of the taxable value determined pursuant to Section 7-29-4.1 NMSA 1978, provided that the average annual taxable value of natural gas was greater than one dollar fifteen cents ($1.15) per thousand cubic feet but not more than one dollar thirty-five cents ($1.35) per thousand cubic feet in the calendar year preceding July 1 of the fiscal year in which the tax rate is to be imposed;

(8) on the oil and on other liquid hydrocarbons removed from natural gas at or near the wellhead from a stripper well property, one and seven-eighths percent of the taxable value determined pursuant to Section 7-29-4.1 NMSA 1978, provided that the average annual taxable value of oil was equal to or less than fifteen dollars ($15.00) per barrel in the calendar year preceding July 1 of the fiscal year in which the tax rate is to be imposed;

(9) on the oil and on other liquid hydrocarbons removed from natural gas at or near the wellhead from a stripper well property, two and thirteen-sixteenths percent of the taxable value determined pursuant to Section 7-29-4.1 NMSA 1978, provided that the average annual taxable value of oil was greater than fifteen dollars ($15.00) per barrel but not more than eighteen dollars ($18.00) per barrel in the calendar year preceding July 1 of the fiscal year in which the tax rate is to be imposed; and

(10) on carbon dioxide, helium and non-hydrocarbon gases, three and three-fourths percent of the taxable value determined pursuant to Section 7-29-4.1 NMSA 1978.

B. The tax imposed in Subsection A of this section shall not be imposed on:

(1) natural gas severed and sold from a production restoration project during the first ten years of production following the restoration of production, provided that the annual average price of west Texas intermediate crude oil, determined by the department by averaging the posted prices in effect on the last day of each month of the twelve-month period ending on May 31 prior to each fiscal year in which the tax exemption is to be effective, was less than twenty-four dollars ($24.00) per barrel; and

(2) oil and other liquid hydrocarbons removed from natural gas at or near the wellhead from a production restoration project during the first ten years of production following the restoration of production, provided that the annual average price of west Texas intermediate crude oil, determined by the department by averaging the posted prices in effect on the last day of each month of the twelve-month period ending on May 31 prior to each fiscal year in which the tax exemption is to be effective, was less than twenty-four dollars ($24.00) per barrel.

C. Every interest owner shall be liable for the tax to the extent of his interest in such products. Any Indian tribe, Indian pueblo or Indian shall be liable for the tax to the extent authorized or permitted by law.

D. The tax imposed by this section may be referred to as the "oil and gas severance tax".

History: 1978 Comp., 7-29-4, enacted by Laws 1980, ch. 62, 3, 5; 1987, ch. 315, 3; 1989, ch. 130, 2; 1992, ch. 38, 7; 1995, ch. 15, 8; 1999, ch. 256, 2; 2005, ch. 130, 2.



Section 7-29-4.1 - Taxable value; method of determining.

7-29-4.1. Taxable value; method of determining.

To determine the taxable value of oil and of other liquid hydrocarbons removed from natural gas at or near the wellhead, of carbon dioxide, of helium, of non-hydrocarbon gases, of natural gas from new production natural gas wells and of natural gas severed after June 30, 1990, there shall be deducted from the value of products:

A. royalties paid or due the United States or the state of New Mexico;

B. royalties paid or due any Indian tribe, Indian pueblo or Indian that is a ward of the United States of America; and

C. the reasonable expense of trucking any product from the production unit to the first place of market.

History: 1978 Comp., 7-29-4.1, enacted by Laws 1980, ch. 62, 6; 1989, ch. 130, 3; 2005, ch. 130, 3.



Section 7-29-4.2 - Value may be determined by department; standard.

7-29-4.2. Value may be determined by department; standard.

The department may determine the value of products severed from a production unit when:

A. the operator and purchaser are affiliated persons;

B. the sale and purchase of products is not an arm's length transaction; or when

C. products are severed and removed from a production unit and a value as defined in the Oil and Gas Severance Tax Act is not established for such products.

The value determined by the department shall be commensurate with the actual price received for products of like quality, character and use which are severed in the same field or area. If there are no sales of products of like quality, character and use severed in the same field or area, then the department shall establish a reasonable value.

History: 1978 Comp., 7-29-4.2, enacted by Laws 1980, ch. 62, 7; 1989, ch. 130, 4.



Section 7-29-4.3 - Price increase subject to approval of agency of United States of America, state of New Mexico or court; refund.

7-29-4.3. Price increase subject to approval of agency of United States of America, state of New Mexico or court; refund.

When an increase in the value of any product is subject to the approval of any agency of the United States of America or the state of New Mexico or any court, the increased value shall be subject to this tax. In the event the increase in value is disapproved, either in whole or in part, then the amount of tax which has been paid on the disapproved part of the value shall be considered excess tax. Any person who has paid any such excess tax may apply for a refund of that excess tax in accordance with the provisions of Section 7-1-26 NMSA 1978.

History: 1978 Comp., 7-29-4.3, enacted by Laws 1980, ch. 62, 8; 1985, ch. 65, 28.



Section 7-29-5 - Products on which tax has been levied; regulation by commission.

7-29-5. Products on which tax has been levied; regulation by commission.

This tax shall not be levied more than once on the same product. Reporting of products on which this tax has been paid shall be subject to the regulation of the commission.

History: 1953 Comp., 72-19-8, enacted by Laws 1959, ch. 52, 8.



Section 7-29-6 - Operator or purchaser to withhold interest owner's tax; commission may require withholding of tax; tax withheld to be remitted to the state; operator or purchaser to be reimbursed.

7-29-6. Operator or purchaser to withhold interest owner's tax; commission may require withholding of tax; tax withheld to be remitted to the state; operator or purchaser to be reimbursed.

Any operator making a monetary payment to an interest owner for his portion of the value of products from a production unit shall withhold from such payment the amount of tax due from the interest owner.

Any purchaser who, by express or implied agreement with the operator, makes a monetary payment to an interest owner for his portion of the value of products from a production unit, shall withhold from such payment the amount of tax due from the interest owner.

The commission may require any purchaser making a monetary payment to an interest owner for his portion of the value of products from a production unit to withhold from such payment the amount of tax due from the interest owner.

Any operator or purchaser who pays any tax due from an interest owner shall be entitled to reimbursement from the interest owner for the tax so paid and may take credit for such amount from any monetary payment to the interest owner for the value of products.

History: 1953 Comp., 72-19-9, enacted by Laws 1959, ch. 52, 9.



Section 7-29-7 - Operator's report; tax remittance; additional information.

7-29-7. Operator's report; tax remittance; additional information.

Each operator shall, in the form and manner required by the division, make a return to the division showing the total value, volume and kind of products sold from each production unit for each calendar month. All taxes due, or to be remitted, by the operator shall accompany this return. The return shall be filed on or before the twenty-fifth day of the second month after the calendar month for which the return is required. Any additional report or information the division may deem necessary for the proper administration of the Oil and Gas Severance Tax Act may be required.

History: 1953 Comp., 72-19-10, enacted by Laws 1959, ch. 52, 10; 1986, ch. 5, 2.



Section 7-29-8 - Purchaser's report; tax remittance; additional information.

7-29-8. Purchaser's report; tax remittance; additional information.

Each purchaser shall in the form and manner required by the division make a return to the division showing the total value, volume and kind of products purchased by him from each production unit for each calendar month. All taxes due, or to be remitted, by the purchaser shall accompany this return. The return shall be filed on or before the twenty-fifth day of the second month after the calendar month for which the return is required. Any additional reports or information the division may deem necessary for the proper administration of the Oil and Gas Severance Tax Act may be required.

History: 1953 Comp., 72-19-11, enacted by Laws 1959, ch. 52, 11; 1986, ch. 5, 3.



Section 7-29-23 - Advance payment required.

7-29-23. Advance payment required.

A. Any person required to make payment of tax pursuant to Section 7-29-7 or 7-29-8 NMSA 1978 shall make the advance payment required by this section.

B. For the purposes of this section:

(1) "advance payment" means the payment required to be made by this section in addition to any oil and gas severance tax, penalty or interest due; and

(2) "average tax" means the aggregate amount of tax, net of any refunds or credits, paid by a person during the twelve-month period ending March 31 pursuant to the Oil and Gas Severance Tax Act divided by the number of months during that period for which the person made payment.

C. Each year, prior to July 1, each person required to pay tax pursuant to the Oil and Gas Severance Tax Act shall compute the average tax for the period ending March 31 of that year. The average tax calculated for a year shall be used during the twelve-month period beginning with July of that year and ending with June of the following year as the basis for making the advance payments required by Subsection D of this section.

D. Every month, beginning with July 1991, every person required to pay tax in a month pursuant to the Oil and Gas Severance Tax Act shall pay, in addition to any amount of tax, interest or penalty due, an advance payment in an amount equal to the applicable average tax, except:

(1) if the person is making a final return under the Oil and Gas Severance Tax Act, no advance payment pursuant to this subsection is due for that return; and

(2) as provided in Subsection F of this section.

E. Every month, beginning with tax payments due in August 1991, every person required to pay tax pursuant to the Oil and Gas Severance Tax Act may claim a credit equal to the amount of advance payment made in the previous month, except as provided in Subsection F of this section.

F. If, in any month, a person is not required to pay tax pursuant to the Oil and Gas Severance Tax Act, that person is not required to pay the advance payment and may not claim a credit pursuant to Subsection E of this section provided that, in any succeeding month when the person has liability under the Oil and Gas Severance Tax Act, the person may claim a credit for any advance payment made and not credited.

G. In the event that the date by which a person is required to pay the tax pursuant to the Oil and Gas Severance Tax Act is accelerated to a date earlier than the twenty-fifth day of the second month following the month of production, the advance payment provision contained in this section is null and void and any money held as advance payments shall be credited to the taxpayers' accounts.

History: Laws 1991, ch. 9, 36.






Article 29A - Enhanced Oil Recovery

Section 7-29A-1 - Short title.

7-29A-1. Short title.

Chapter 7, Article 29A NMSA 1978 may be cited as the "Enhanced Oil Recovery Act".

History: Laws 1992, ch. 38, 1; 1993, ch. 30, 26.



Section 7-29A-2 - Definitions.

7-29A-2. Definitions.

As used in the Enhanced Oil Recovery Act:

A. "crude oil" means oil and other liquid hydrocarbons removed from natural gas at or near the wellhead;

B. "division" means the oil conservation division of the energy, minerals and natural resources department;

C. "enhanced recovery project" means the use or the expanded use of any process for the displacement of crude oil from an oil well or pool classified by the division pursuant to Paragraph (11) of Subsection B of Section 70-2-12 NMSA 1978 other than a primary recovery process, including but not limited to the use of a pressure maintenance process, a water flooding process, an immiscible, miscible, chemical, thermal or biological process or any other related process;

D. "expansion or expanded use" means a significant change or modification, as determined by the oil conservation division in:

(1) the technology or process used for the displacement of crude oil from an oil well or pool classified by the division pursuant to Paragraph (11) of Subsection B of Section 70-2-12 NMSA 1978; or

(2) the expansion, extension or increase in size of the geologic area or adjacent geologic area that could reasonably be determined to represent a new or unique area of activity;

E. "operator" means the person responsible for the actual physical operation of an enhanced recovery project;

F. "person" means any individual, estate, trust, receiver, business trust, corporation, firm, copartnership, cooperative, joint venture, association or other group or combination acting as a unit, and the plural as well as the singular number;

G. "positive production response" means that the rate of oil production from the wells or pools affected by an enhanced recovery project is greater than the rate that would have occurred without the project;

H. "primary recovery" means the displacement of crude oil from an oil well or pool classified by the division pursuant to Paragraph (11) of Subsection B of Section 70-2-12 NMSA 1978 into the well bore by means of the natural pressure of the oil well or pool, including but not limited to artificial lift;

I. "recovered oil tax rate" means that tax rate, as set forth in Paragraph (3) of Subsection A of Section 7-29-4 NMSA 1978, on crude oil produced from an enhanced recovery project;

J. "secondary recovery project" means an enhanced recovery project that:

(1) occurs subsequent to the completion of primary recovery and is not a tertiary recovery project;

(2) involves the application, in accordance with sound engineering principles, of carbon dioxide miscible fluid displacement, pressure maintenance, water flooding or any other secondary recovery method accepted and approved by the division pursuant to the provisions of Paragraph (14) of Subsection B of Section 70-2-12 NMSA 1978 that can reasonably be expected to result in an increase, determined in light of all facts and circumstances, in the amount of crude oil that may ultimately be recovered; and

(3) encompasses a pool or portion of a pool the boundaries of which can be adequately defined and controlled;

K. "severance" means the taking from the soil of any product in any manner whatsoever;

L. "termination" means the discontinuance of an enhanced recovery project by the operator; and

M. "tertiary recovery project" means an enhanced recovery project that:

(1) occurs subsequent to the completion of a secondary recovery project;

(2) involves the application, in accordance with sound engineering principles, of carbon dioxide miscible fluid displacement, pressure maintenance, water flooding or any other tertiary recovery method accepted and approved by the division pursuant to the provisions of Paragraph (14) of Subsection B of Section 70-2-12 NMSA 1978 that can reasonably be expected to result in an increase, determined in light of all facts and circumstances, in the amount of crude oil that may ultimately be recovered; and

(3) encompasses a pool or portion of a pool the boundaries of which can be adequately defined and controlled.

History: Laws 1992, ch. 38, 2.



Section 7-29A-3 - Procedures for qualifying for the recovered oil tax rate.

7-29A-3. Procedures for qualifying for the recovered oil tax rate.

A. Crude oil severed and sold from an enhanced recovery project or the expansion of an existing project shall qualify for the recovered oil tax rate if, before the enhanced recovery project or expansion begins operation, the division approves the project or expansion and designates the area to be affected by the project or expansion, but no project or expansion approved by the division prior to the effective date of the Enhanced Oil Recovery Act shall qualify for the recovered oil tax rate.

B. The operator of a proposed enhanced recovery project or expansion shall apply to the division for approval of the proposed enhanced recovery project or expansion and shall provide the division with any relevant information the division requires for that approval.

C. If approval by the division of a unitization agreement as set forth in Chapter 70, Article 7 NMSA 1978 is required for purposes of carrying out the enhanced recovery project or expansion, the division shall not approve the enhanced recovery project or expansion unless it approves the unitization agreement.

D. An operator may apply for approval of a proposed enhanced recovery project or expansion concurrently with an application for approval of a unitization agreement as set forth in Chapter 70, Article 7 NMSA 1978 for the purposes of carrying out the proposed enhanced recovery project or expansion.

E. The division shall only approve a proposed enhanced recovery project or expansion if it determines that the application for approval has not been prematurely filed either for economic or technical reasons and that the area to be affected by the enhanced recovery project or expansion has been so depleted that it is prudent to apply enhanced recovery techniques to maximize the ultimate recovery of crude oil from the well or pool.

F. Upon the approval of the application for an enhanced recovery project or expansion, the division shall issue a certification of approval to the operator and designate the area to be affected by the enhanced recovery project or expansion.

G. The recovered oil tax rate shall apply only to the crude oil produced from the area the division certifies to be affected by the enhanced recovery project or expansion.

H. The operator shall file an application for certification of a positive production response with the division to be eligible to receive the recovered oil tax rate.

I. The recovered oil tax rate shall only apply to crude oil produced from an enhanced recovery project or the expansion of an existing project beginning the first day of the month following the date the division certifies that a positive production response has occurred and if the application for certification of positive production response is filed:

(1) not later than five years from the date the division issues the certification of approval of the enhanced recovery project or expansion if the enhanced recovery project or expansion is designated a secondary recovery project; or

(2) not later than seven years from the date the division issues the certification of approval of the enhanced recovery project or expansion if the enhanced recovery project or expansion is designated a tertiary recovery project.

J. Qualification for the recovered oil tax rate ends on the first day of the first calendar month that begins on or after the ninety-first day following the termination of the enhanced recovery project or expansion.

K. If the active operation of an approved enhanced recovery project or expansion is terminated, the operator shall notify the division and the secretary of taxation and revenue in writing, not later than the thirtieth day after the termination of the enhanced recovery project or expansion.

L. In addition to the powers enumerated in Section 70-2-12 NMSA 1978, the division shall adopt, promulgate and enforce rules and regulations concerning the approval of the applications, the designation of the affected areas and the operation, expansion and termination of the enhanced recovery projects as provided for in the Enhanced Oil Recovery Act.

History: Laws 1992, ch. 38, 3.



Section 7-29A-4 - Notification to the secretary of taxation and revenue; duties of the secretary.

7-29A-4. Notification to the secretary of taxation and revenue; duties of the secretary.

A. The division shall immediately notify the secretary of taxation and revenue upon:

(1) certifying that a positive production response has occurred for an enhanced oil recovery project, in which case the notice shall contain the date certification was made and the date positive production response occurred;

(2) receiving notification of termination of an enhanced recovery project, in which case the notice shall contain the date of termination; and

(3) adopting and promulgating rules and regulations pursuant to the provisions of the Enhanced Oil Recovery Act.

B. The secretary of taxation and revenue shall adopt and promulgate rules and regulations to enforce the provisions of the Enhanced Oil Recovery Act.

History: Laws 1992, ch. 38, 4.



Section 7-29A-5 - Secretary of taxation and revenue approval; refund.

7-29A-5. Secretary of taxation and revenue approval; refund.

A. The person responsible for paying the oil and gas severance tax on production from the enhanced recovery project shall not qualify to receive the recovered oil tax rate unless that person:

(1) applies to the secretary of taxation and revenue in the form and manner prescribed by the secretary for approval to pay the oil and gas severance tax on crude oil severed and saved from the enhanced recovery project at the recovered oil tax rate;

(2) includes the certifications from the division of approval and designation of the affected areas of the enhanced recovery project and of a positive production response from the enhanced recovery project; and

(3) provides all relevant material that the secretary of taxation and revenue considers necessary to administer the applicable provisions of the Enhanced Oil Recovery Act.

B. An approval of the secretary of taxation and revenue in accordance with Subsection A of this section shall be applicable to crude oil severed and sold from the enhanced recovery project on and after the first day of the month following the month in which the division certifies that a positive production response with respect to the enhanced recovery project has occurred. If the oil and gas severance tax is paid at a rate imposed in Paragraph (2) of Subsection A of Section 7-29-4 NMSA 1978 on crude oil severed and saved from the enhanced recovery project after the month in which the division certifies that a positive production response with respect to the enhanced recovery project has occurred, a claim for refund may be filed in accordance with Section 7-1-26 NMSA 1978 for the excess in tax over the amount due using the recovered oil tax rate. Notwithstanding the provisions of Subsection E [Subsection F] of Section 7-1-26 NMSA 1978 any such refund granted shall be made in the form of a credit against future oil and gas severance tax liabilities.

History: Laws 1992, ch. 38, 5.






Article 29B - Natural Gas and Crude Oil Production Incentives

Section 7-29B-1 - Short title.

7-29B-1. Short title.

Sections 1 through 6 [7-29B-1 through 7-29B-6 NMSA 1978] of this act may be cited as the "Natural Gas and Crude Oil Production Incentive Act".

History: Laws 1995, ch. 15, 1.



Section 7-29B-2 - Definitions.

7-29B-2. Definitions.

As used in the Natural Gas and Crude Oil Production Incentive Act:

A. "average annual taxable value" means the average of the taxable value per barrel, determined pursuant to Section 7-31-5 NMSA 1978, of all oil produced in New Mexico for the specified calendar year as determined by the department;

B. "average daily production" means, for any crude oil or natural gas property assigned a single production number by the department, the number derived by dividing the total volume of crude oil or natural gas production from the property reported to the division during a calendar year by the sum of the number of days each eligible well within the property produced or injected during that calendar year;

C. "department" means the taxation and revenue department;

D. "division" means the oil conservation division of the energy, minerals and natural resources department;

E. "eligible well" means a crude oil or natural gas well that produces or an injection well that injects and is integral to production for any period of time during the preceding calendar year;

F. "natural gas" means any combustible vapor composed chiefly of hydrocarbons occurring naturally;

G. "operator" means the person responsible for the actual physical operation of a natural gas or oil well;

H. "person" means any individual or other legal entity, including any group or combination of individuals or other legal entities acting as a unit;

I. "production restoration incentive tax exemption" means the tax exemption set forth in Subsection B of Section 7-29-4 NMSA 1978 for natural gas or oil produced from a production restoration project;

J. "production restoration project" means the use of any process for returning to production a natural gas or oil well that had thirty days or less of production in any period of twenty-four consecutive months beginning on or after January 1, 1993 as approved and certified by the division;

K. "severance" means the taking from the soil of any product in any manner whatsoever;

L. "stripper well property" means a crude oil or natural gas producing property that is assigned a single production unit number by the department and:

(1) if a crude oil producing property, produced an average daily production of less than ten barrels of oil per eligible well per day for the preceding calendar year;

(2) if a natural gas producing property, produced an average daily production of less than sixty thousand cubic feet of natural gas per eligible well per day during the preceding calendar year; or

(3) if a property with wells that produce both crude oil and natural gas, produced an average daily production of less than ten barrels of oil per eligible well per day for the preceding calendar year, as determined by converting the volume of natural gas produced by the well to barrels of oil by using a ratio of six thousand cubic feet to one barrel of oil;

M. "stripper well incentive tax rates" means the tax rates set forth in Paragraphs (6) through (9) of Subsection A of Section 7-29-4 NMSA 1978 and in Paragraphs (4) through (7) of Subsection A of Section 7-31-4 NMSA 1978 for natural gas or oil produced from a well within a stripper well property;

N. "well workover incentive tax rate" means the tax rate set forth in Paragraphs (4) and (5) of Subsection A of Section 7-29-4 NMSA 1978 on the natural gas or oil produced from a well workover project; and

O. "well workover project" means any procedure undertaken by the operator of a natural gas or oil well that is intended to increase the production from the well and that has been approved and certified by the division.

History: Laws 1995, ch. 15, 2; 1999, ch. 7, 2; 1999, ch. 256, 3.



Section 7-29B-3 - Approval of production restoration projects, well workover projects and stripper well properties.

7-29B-3. Approval of production restoration projects, well workover projects and stripper well properties.

A. A natural gas or oil well shall be approved by the division as a production restoration project if:

(1) the operator of the well makes application to the division in accordance with the provisions of the Natural Gas and Crude Oil Production Incentive Act and rules adopted pursuant to that act for approval of a production restoration project and the application is made within twelve months of the completion of the production restoration project; and

(2) the division records show that the well had thirty days or less of production in any period of twenty-four consecutive months beginning on or after January 1, 1993.

B. A natural gas or oil well shall be approved by the division as a well workover project if:

(1) the operator of the well makes application to the division in accordance with the provisions of the Natural Gas and Crude Oil Production Incentive Act and rules adopted pursuant to that act for approval of a well workover project;

(2) the division determines that the procedure performed by the operator of the well is a procedure to increase the production from the well, but is not routine maintenance performed by a prudent operator to maintain the well in operation. Such procedures may include, but are not limited to:

(a) re-entry into the well to drill deeper, to sidetrack to a different location or to recomplete for production;

(b) recompletion by reperforation of a zone from which natural gas or oil has been produced or by perforation of a different zone;

(c) repair or replacement of faulty or damaged casing or related downhole equipment;

(d) fracturing, acidizing or installing compression equipment; or

(e) squeezing, cementing or installing equipment necessary for removal of excessive water, brine or condensate from the well bore in order to establish, continue or increase production from the well; and

(3) the operator of the well submits to the division evidence of a positive production increase over the production rate of the well prior to the workover. The operator must submit a production curve or tabulation made up of at least twelve months' production prior to the workover and at least three months' production following the workover that reflects a positive production increase from the workover. The production curve or tabulation must be certified by the operator as that of the well on which a workover was performed.

C. A natural gas or crude oil producing property shall be approved and certified by the division as a stripper well property if the division records show that the property is assigned a single production unit number by the department and:

(1) if a crude oil producing property, produced an average daily production of less than ten barrels of oil per eligible well per day for the preceding calendar year;

(2) if a natural gas producing property, produced an average daily production of less than sixty thousand cubic feet of natural gas per eligible well per day during the preceding calendar year; or

(3) if a property with wells that produce both crude oil and natural gas, produced an average daily production of less than ten barrels of oil per eligible well per day for the preceding calendar year, as determined by converting the volume of natural gas produced by the well to barrels of oil by using a ratio of six thousand cubic feet to one barrel of oil.

History: Laws 1995, ch. 15, 3; 1999, ch. 7, 3; 1999, ch. 256, 4.



Section 7-29B-4 - Application procedures; certification of approval; rules; administration.

7-29B-4. Application procedures; certification of approval; rules; administration.

A. The operator of a proposed production restoration project or well workover project shall apply to the division for approval of a production restoration project or a well workover project in the form and manner prescribed by the division and shall provide any relevant material and information the division requires for that approval.

B. Upon a determination that the project complies with the provisions of the Natural Gas and Crude Oil Production Incentive Act and rules adopted pursuant to that act, the division shall approve the application and shall issue a certification of approval to the operator and designate the natural gas or oil well as a production restoration project or well workover project, as applicable.

C. In addition to the powers enumerated in Section 70-2-12 NMSA 1978, the division shall adopt, promulgate and enforce rules to carry out the provisions of the Natural Gas and Crude Oil Production Incentive Act.

D. The division shall consider and approve applications for approval of a production restoration project or well workover project without holding hearings on the applications. If the division denies approval of an application pursuant to such a process, the division, upon the request of the applicant, shall set a hearing of the application before an examiner appointed by the division to conduct the hearing. The hearing shall be conducted in accordance with the provisions of the Oil and Gas Act [Chapter 70, Article 2 NMSA 1978] for such hearings.

History: Laws 1995, ch. 15, 4; 1999, ch. 256, 5.



Section 7-29B-5 - Notice to secretary of taxation and revenue.

7-29B-5. Notice to secretary of taxation and revenue.

The division shall notify immediately the secretary of taxation and revenue upon:

A. adoption of rules pursuant to the provisions of the Natural Gas and Crude Oil Production Incentive Act;

B. certification of the date that production has been restored on a production restoration project;

C. certification of the date that a well workover project has been completed; and

D. certification of the stripper well properties for the fiscal year.

History: Laws 1995, ch. 15, 5; 1999, ch. 256, 6.



Section 7-29B-6 - Qualification for production restoration incentive tax exemption and well workover and stripper well property incentive tax rate; secretary of taxation and revenue approval; refund.

7-29B-6. Qualification for production restoration incentive tax exemption and well workover and stripper well property incentive tax rate; secretary of taxation and revenue approval; refund.

A. The person responsible for paying the oil and gas severance tax on natural gas or oil produced from a production restoration project shall qualify to receive a ten-year production restoration incentive tax exemption upon:

(1) application to the department in the form and manner prescribed by the department for approval for the ten-year production restoration incentive tax exemption;

(2) submission of the certification of approval from the division and designation of the natural gas or oil well as a production restoration project; and

(3) submission of any other relevant material that the secretary of taxation and revenue deems necessary to administer the applicable provisions of the Natural Gas and Crude Oil Production Incentive Act.

B. The person responsible for payment of the oil and gas severance tax on natural gas or oil produced from a well workover project shall qualify for the well workover incentive tax rate on all the natural gas or oil produced by that project upon:

(1) application to the department in the form and manner prescribed by the department for approval to apply the well workover incentive tax rate to the natural gas or oil produced from a well workover project;

(2) submission of the certification from the division of approval and designation of the natural gas or oil well as a well workover project; and

(3) any other relevant material that the department considers necessary to administer the applicable provisions of the Natural Gas and Crude Oil Production Incentive Act.

C. The person responsible for paying the oil and gas severance tax and the oil and gas emergency school tax on natural gas and crude oil produced from a stripper well property shall qualify to receive the stripper well property incentive tax rate for the fiscal year following certification by the division in the form and manner agreed to by the division and the department designating the property as a stripper well property. The division shall certify stripper well properties for calendar year 1998 no later than June 30, 1999 and no later than June 1 of each succeeding year for the preceding calendar year.

D. The production restoration incentive tax exemption shall apply to natural gas or oil produced from a production restoration project beginning the first day of the month following the date the division certifies that production has been restored and ending the last day of the tenth year of production following that date. The well workover incentive tax rate applies to the natural gas or oil produced from a well workover project beginning the first day of the month following the date the division certifies that the well workover project has been completed. The stripper well property incentive tax rates apply to the natural gas or oil produced from a stripper well property in the twelve months beginning May 1 prior to July 1 of the fiscal year to which the certification of the property as a stripper well property applies.

E. The person responsible for payment of the oil and gas severance tax on natural gas or oil production from an approved well workover project may file a claim for credit against current tax liability or for refund in accordance with Section 7-1-26 NMSA 1978 for taxes paid in excess of the amount due using the well workover incentive tax rate. Notwithstanding the provisions of Subsection E [Subsection F] of Section 7-1-26 NMSA 1978, any such refund granted shall be made in the form of a credit against any future oil and gas severance tax liabilities incurred by the taxpayer.

F. Well workover projects certified prior to July 1, 1999 shall be deemed to be approved and certified in accordance with the provisions of this 1999 act and natural gas or oil produced from those projects shall be eligible for the well workover incentive tax rate effective beginning July 1, 1999.

G. The secretary of taxation and revenue may adopt and promulgate rules to enforce the provisions of this section.

History: Laws 1995, ch. 15, 6; 1999, ch. 256, 7.






Article 29C - Intergovernmental Tax Credits

Section 7-29C-1 - Intergovernmental tax credits.

7-29C-1. Intergovernmental tax credits.

A. Any person who is liable for the payment of the oil and gas severance tax, the oil and gas conservation tax, the oil and gas emergency school tax or the oil and gas ad valorem production tax imposed on products severed from Indian tribal land or imposed on the privilege of severing products from Indian tribal land shall be entitled to a credit to be computed under this section and to be deducted from the payment of the indicated taxes with respect to products from qualifying wells. The credit provided by this subsection may be referred to as the "intergovernmental production tax credit".

B. Any person who is liable for the payment of the oil and gas production equipment ad valorem tax imposed on equipment located on Indian tribal land shall be entitled to a credit to be computed under this section and to be deducted from the payment of the indicated taxes with respect to equipment at qualifying wells. The credit provided by this subsection may be referred to as the "intergovernmental production equipment tax credit".

C. For the purposes of this section:

(1) "equipment" means wells and nonmobile equipment used at a well in connection with severance, treatment or storage of well products;

(2) "Indian tribal land" means all land that on March 1, 1995 was within the exterior boundaries of an Indian reservation or pueblo grant or held in trust by the United States for an Indian person, nation, tribe or pueblo;

(3) "product" means oil, natural gas or liquid hydrocarbon, individually or in combination, or carbon dioxide; and

(4) "qualifying well" means a well on Indian tribal land, the actual drilling of which commenced on or after July 1, 1995.

D. The intergovernmental production tax credit shall be determined separately for each calendar month and shall be equal to seventy-five percent of the lesser of:

(1) the aggregate amount of severance, privilege, ad valorem or similar tax in effect on March 1, 1995 that is imposed by the Indian nation, tribe or pueblo upon the products severed from qualifying wells or upon the privilege of severing products from qualifying wells; or

(2) the aggregate amount of the oil and gas severance tax, the oil and gas conservation tax, the oil and gas emergency school tax and the oil and gas ad valorem production tax imposed by this state upon the products severed from qualifying wells or upon the privilege of severing products from qualifying wells.

E. The intergovernmental production equipment tax credit shall be determined annually for the equipment at qualifying wells and shall be equal to seventy-five percent of the lesser of:

(1) the amount of ad valorem or similar tax in effect on March 1, 1995 that is imposed by the Indian nation, tribe or pueblo upon the equipment for the calendar year; or

(2) the amount of the oil and gas production equipment ad valorem tax imposed by this state upon the equipment for the calendar year.

F. If, after March 1, 1995, an Indian nation, tribe or pueblo increases any severance, privilege, ad valorem or similar tax applicable to products or equipment to which the tax credits provided by this section apply, the amount of the intergovernmental production tax credit for any month to which the increase applies shall be reduced by the difference between the aggregate amount of tax due to the Indian nation, tribe or pueblo for the production month and the aggregate amount of tax that would have been imposed by the terms of the tax or taxes in effect on March 1, 1995, and the intergovernmental production equipment tax credit shall be reduced by the difference between the aggregate amount of tax due to the Indian nation, tribe or pueblo for the year and the aggregate amount of tax that would have been imposed for the year by the terms of the tax or taxes in effect on March 1, 1995.

G. Notwithstanding any other provision of law to the contrary, the amount of credit taken and allowed shall be applied proportionately against the amount of oil and gas severance tax, oil and gas conservation tax, oil and gas emergency school tax, oil and gas ad valorem production tax and oil and gas production equipment ad valorem tax due with respect to the products, severance of products or equipment taxed.

H. The taxation and revenue department shall administer and interpret the provisions of this section in accordance with the provisions of the Tax Administration Act [Chapter 7, Article 1 NMSA 1978].

I. The burden of showing entitlement to a credit authorized by this section is on the taxpayer claiming it, and he shall furnish to the appropriate tax collecting agency, in the manner determined by the taxation and revenue department, proof of payment of any tribal tax on which the credit is based.

History: Laws 1995, ch. 171, 1; 1999, ch. 108, 1.



Section 7-29C-2 - Intergovernmental tax credit; severance tax on coal.

7-29C-2. Intergovernmental tax credit; severance tax on coal.

A. Any person who is liable pursuant to Section 7-26-6 NMSA 1978 for the payment of the severance tax on coal severed and saved from tribal land is entitled to a credit to be computed under this section and to be deducted from the payment of the indicated tax. The credit provided by this section may be referred to as the "intergovernmental coal severance tax credit".

B. For the purposes of this section, "tribal land" means all land in New Mexico that, on March 1, 2001, was within the exterior boundaries of the reservation or pueblo grant of an Indian nation, tribe or pueblo, was within a dependent Indian community of the Indian nation, tribe or pueblo or was held in trust by the United States for the Indian nation, tribe or pueblo.

C. The intergovernmental coal severance tax credit shall be determined separately for each calendar month and shall be equal to seventy-five percent of the lesser of:

(1) the aggregate amount of tax due under one or more taxes in effect on March 1, 2001 imposed by the Indian nation, tribe or pueblo upon coal severed and saved from the tribal land of that Indian nation, tribe or pueblo, the value of coal severed and saved, the privilege of severing coal or the value of the leasehold interest; or

(2) the aggregate amount of severance tax and surtax due the state pursuant to Section 7-26-6 NMSA 1978 upon coal severed and saved from the tribal land of the Indian nation, tribe or pueblo.

D. If, after March 1, 2001, an Indian nation, tribe or pueblo increases any severance, privilege, possessory interest or similar tax applicable to coal to which the tax credits provided by this section apply, the amount of the intergovernmental coal severance tax credit for any month to which the increase applies shall be reduced by the difference between the aggregate amount of tax due to the Indian nation, tribe or pueblo for the month and the aggregate amount of tax that would have been imposed by the terms of the tax or taxes in effect on March 1, 2001. The expiration of a partial or total waiver from the tribal tax granted prior to March 1, 2001 does not constitute an increase in the tribal tax.

E. Notwithstanding any other provision of law to the contrary, the amount of credit taken and allowed shall be applied proportionately against the amount of severance tax and the amount of surtax due.

F. The burden of showing entitlement to a credit authorized by this section is on the taxpayer claiming it, and the taxpayer shall furnish to the appropriate tax collecting agency, in the manner determined by the taxation and revenue department, proof of payment of any tribal tax on which the credit is based.

G. The taxation and revenue department is authorized to promulgate rules or instructions prescribing the method by which a taxpayer may allocate credit for a tax imposed by the Indian nation, tribe or pueblo on a basis other than monthly against the monthly amounts of severance tax and surtax due.

History: 1978 Comp., 7-29C-2, enacted by Laws 2001, ch. 134, 2.






Article 30 - Oil and Gas Conservation Tax

Section 7-30-1 - Title.

7-30-1. Title.

Chapter 7, Article 30 NMSA 1978 may be cited as the "Oil and Gas Conservation Tax Act".

History: 1953 Comp., 72-20-1, enacted by Laws 1959, ch. 53, 1; 1985, ch. 65, 30.



Section 7-30-2 - Definitions.

7-30-2. Definitions.

As used in the Oil and Gas Conservation Tax Act:

A. "department" means the taxation and revenue department, the secretary of taxation and revenue or any employee of the department exercising authority lawfully delegated to that employee by the secretary;

B. "production unit" means a unit of property designated by the department from which products of common ownership are severed;

C. "severance" means the taking from the soil of any product in any manner whatsoever;

D. "value" means the actual price received for products at the production unit, except as otherwise provided in the Oil and Gas Conservation Tax Act;

E. "product" or "products" means oil, natural gas or liquid hydrocarbon, individually or any combination thereof, uranium, coal, geothermal energy, carbon dioxide, helium or a non-hydrocarbon gas;

F. "operator" means any person:

(1) engaged in the severance of products from a production unit; or

(2) owning an interest in any product at the time of severance who receives a portion or all of such product for his interest;

G. "purchaser" means a person who is the first purchaser of a product after severance from a production unit, except as otherwise provided in the Oil and Gas Conservation Tax Act;

H. "person" means any individual, estate, trust, receiver, business trust, corporation, firm, copartnership, cooperative, joint venture, association or other group or combination acting as a unit, and the plural as well as the singular number;

I. "interest owner" means a person owning an entire or fractional interest of whatsoever kind or nature in the products at the time of severance from a production unit or who has a right to a monetary payment that is determined by the value of such products; and

J. "tax" means the oil and gas conservation tax.

History: 1953 Comp., 72-20-2, enacted by Laws 1959, ch. 53, 2; 1975, ch. 289, 14; 1977, ch. 249, 54; 1980, ch. 97, 4; 1986, ch. 20, 99; 1989, ch. 130, 5; 2005, ch. 130, 4.



Section 7-30-4 - Oil and gas conservation tax levied; collected by department; rate; interest owner's liability to state; Indian liability.

7-30-4. Oil and gas conservation tax levied; collected by department; rate; interest owner's liability to state; Indian liability.

A. There is levied and shall be collected by the department a tax on all products that are severed and sold. The measure and rate of the tax shall be nineteen-hundredths percent of the taxable value of sold products. Every interest owner shall be liable for this tax to the extent of the owner's interest in the value of the products or to the extent of the owner's interest as may be measured by the value of the products. An Indian tribe, Indian pueblo or Indian shall be liable for this tax to the extent authorized or permitted by law.

B. When the average price of west Texas intermediate crude in the previous quarter exceeds seventy dollars ($70.00) per barrel, an additional tax to that provided pursuant to Subsection A of this section is levied and shall be collected by the department on oil that is severed and sold in the ensuing quarter. The measure and rate of the total tax on oil shall be twenty-four hundredths percent of the taxable value of the sold product. Every interest owner shall be liable for this tax to the extent of the owner's interest in the value of the products or to the extent of the owner's interest as may be measured by the value of the products. An Indian tribe, Indian pueblo or Indian shall be liable for this tax to the extent authorized or permitted by law.

History: 1953 Comp., 72-20-4, enacted by Laws 1959, ch. 53, 4; 1975, ch. 289, 15; 1977, ch. 237, 6; 1985, ch. 65, 31; 1989, ch. 130, 6; 1996, ch. 72, 1; 2003, ch. 433, 2; 2007, ch. 97, 1; 2010, ch. 98, 2.



Section 7-30-5 - Taxable value; method of determining.

7-30-5. Taxable value; method of determining.

A. To determine the taxable value of oil, natural gas or liquid hydrocarbon, individually or any combination thereof, carbon dioxide, helium or non-hydrocarbon gases, there shall be deducted from the value of products:

(1) royalties paid or due the United States or the state of New Mexico;

(2) royalties paid or due any Indian tribe, Indian pueblo or Indian that is a ward of the United States; and

(3) the reasonable expense of trucking any product from the production unit to the first place of market.

B. The taxable value of coal shall be the taxable value determined under Section 7-25-3 NMSA 1978, less royalties paid or due any Indian tribe, Indian pueblo or Indian that is a ward of the United States.

C. The taxable value of uranium shall be twenty-five percent of an amount equal to the difference between:

(1) the taxable value determined under Section 7-25-3 NMSA 1978; and

(2) royalties paid or due any Indian tribe, Indian pueblo or Indian that is a ward of the United States.

D. The taxable value of geothermal energy shall be the value at the point of first sale, less the cost of transporting it from the point of severance to the point of the first sale, less the royalties paid or due the United States or the state of New Mexico or any Indian tribe, Indian pueblo or Indian that is a ward of the United States.

History: 1953 Comp., 72-20-5, enacted by Laws 1959, ch. 53, 5; 1975, ch. 289, 16; 1977, ch. 102, 2; 1980, ch. 97, 5; 1985, ch. 65, 32; 2005, ch. 130, 5.



Section 7-30-6 - Value may be determined by department; standard.

7-30-6. Value may be determined by department; standard.

The department may determine the value of products severed from a production unit when:

A. the operator and purchaser are affiliated persons;

B. the sale and purchase of products is not an arm's length transaction; or when

C. products are severed and removed from a production unit and a value as defined in this act is not established for such products.

The value determined by the department shall be commensurate with the actual price received for products of like quality, character and use which are severed in the same field or area.

History: 1953 Comp., 72-20-6, enacted by Laws 1959, ch. 53, 6; 1989, ch. 130, 7.



Section 7-30-7 - Price increase subject to approval of agency of United States of America, state of New Mexico or court; refund.

7-30-7. Price increase subject to approval of agency of United States of America, state of New Mexico or court; refund.

When an increase in the value of any product is subject to the approval of any agency of the United States of America or the state of New Mexico, or any court, the increased value shall be subject to this tax. In the event the increase in value is disapproved, either in whole or in part, then the amount of tax which has been paid on the disapproved part of the value shall be considered excess tax. Any person who has paid any such excess tax may apply for a refund of that excess tax in accordance with the provisions of Section 7-1-26 NMSA 1978.

History: 1953 Comp., 72-20-7, enacted by Laws 1959, ch. 53, 7; 1985, ch. 65, 33.



Section 7-30-8 - Products on which tax has been levied; regulation by department.

7-30-8. Products on which tax has been levied; regulation by department.

This tax shall not be levied more than once on the same product. Reporting of products on which this tax has been paid shall be subject to the regulation of the department.

History: 1953 Comp., 72-20-8, enacted by Laws 1959, ch. 53, 8; 1989, ch. 130, 8.



Section 7-30-9 - Operator or purchaser to withhold interest owner's tax; department may require withholding of tax; tax withheld to be remitted to the state; operator or purchaser to be reimbursed.

7-30-9. Operator or purchaser to withhold interest owner's tax; department may require withholding of tax; tax withheld to be remitted to the state; operator or purchaser to be reimbursed.

A. Any operator making a monetary payment to an interest owner for his portion of the value of products from a production unit shall withhold from such payment the amount of tax due from the interest owner.

B. Any purchaser who, by express or implied agreement with the operator, makes a monetary payment to an interest owner for his portion of the value of products from a production unit, shall withhold from such payment the amount of tax due from the interest owner.

C. The department may require any purchaser making a monetary payment to an interest owner for his portion of the value of products from a production unit to withhold from such payment the amount of tax due from the interest owner.

D. Any operator or purchaser who pays any tax due from an interest owner shall be entitled to reimbursement from the interest owner for the tax so paid, and may take credit for such amount from any monetary payment to the interest owner for the value of products.

History: 1953 Comp., 72-20-9, enacted by Laws 1959, ch. 53, 9; 1989, ch. 130, 9.



Section 7-30-10 - Operator's report; tax remittance; additional information.

7-30-10. Operator's report; tax remittance; additional information.

Each operator shall, in the form and manner required by the department, make a return to the department showing the total value, volume and kind of products sold from each production unit for each calendar month. All taxes due or to be remitted by the operator shall accompany this return. The return shall be filed on or before the twenty-fifth day of the second month after the calendar month for which the return is required. A uranium or a coal return shall be filed on or before the twenty-fifth day of the month following the month in which the taxable event occurs pursuant to Section 7-26-6 or 7-26-7 NMSA 1978. Any additional report or information the department may deem necessary for the proper administration of the Oil and Gas Conservation Tax Act may be required.

History: 1953 Comp., 72-20-10, enacted by Laws 1959, ch. 53, 10; 1986, ch. 5, 4; 1989, ch. 130, 10; 2005, ch. 130, 6.



Section 7-30-11 - Purchaser's report; tax remittance; additional information.

7-30-11. Purchaser's report; tax remittance; additional information.

Each purchaser shall, in the form and manner required by the department, make a return to the department showing the total value, volume and kind of products purchased by him from each production unit for each calendar month. All taxes due or to be remitted by the purchaser shall accompany this return. The return shall be filed on or before the twenty-fifth day of the second month after the calendar month for which the return is required. Any additional reports or information the department may deem necessary for the proper administration of the Oil and Gas Conservation Tax Act may be required.

History: 1953 Comp., 72-20-11, enacted by Laws 1959, ch. 53, 11; 1986, ch. 5, 5; 1989, ch. 130, 11.



Section 7-30-14 - Recompiled.

7-30-14. Recompiled.



Section 7-30-27 - Advance payment required.

7-30-27. Advance payment required.

A. Any person required to make payment of tax pursuant to Section 7-30-10 or 7-30-11 NMSA 1978 shall make the advance payment required by this section.

B. For the purposes of this section:

(1) "advance payment" means the payment required to be made by this section in addition to any oil and gas conservation tax, penalty or interest due; and

(2) "average tax" means the aggregate amount of tax, net of any refunds or credits, paid by a person during the twelve-month period ending March 31 pursuant to the Oil and Gas Conservation Tax Act divided by the number of months during that period for which the person made payment.

C. Each year, prior to July 1, each person required to pay tax pursuant to the Oil and Gas Conservation Tax Act shall compute the average tax for the period ending March 31 of that year. The average tax calculated for a year shall be used during the twelve-month period beginning with July of that year and ending with June of the following year as the basis for making the advance payments required by Subsection D of this section.

D. Every month, beginning with July 1991, every person required to pay tax in a month pursuant to the Oil and Gas Conservation Tax Act shall pay, in addition to any amount of tax, interest or penalty due, an advance payment in an amount equal to the applicable average tax, except:

(1) if the person is making a final return under the Oil and Gas Conservation Tax Act, no advance payment pursuant to this subsection is due for that return; and

(2) as provided in Subsection F of this section.

E. Every month, beginning with tax payments due in August 1991, every person required to pay tax pursuant to the Oil and Gas Conservation Tax Act may claim a credit equal to the amount of advance payment made in the previous month, except as provided in Subsection F of this section.

F. If, in any month, a person is not required to pay tax pursuant to the Oil and Gas Conservation Tax Act, that person is not required to pay the advance payment and may not claim a credit pursuant to Subsection E of this section provided that, in any succeeding month when the person has liability under the Oil and Gas Conservation Tax Act, the person may claim a credit for any advance payment made and not credited.

G. In the event that the date by which a person is required to pay the tax pursuant to the Oil and Gas Conservation Tax Act is accelerated to a date earlier than the twenty-fifth day of the second month following the month of production, the advance payment provision contained in this section is null and void and any money held as advance payments shall be credited to the taxpayers' accounts.

History: Laws 1991, ch. 9, 37.






Article 31 - Oil and Gas Emergency School Tax

Section 7-31-1 - Title.

7-31-1. Title.

Chapter 7, Article 31 NMSA 1978 may be cited as the "Oil and Gas Emergency School Tax Act".

History: 1953 Comp., 72-21-1, enacted by Laws 1959, ch. 54, 1; 1985, ch. 65, 34.



Section 7-31-2 - Definitions.

7-31-2. Definitions.

As used in the Oil and Gas Emergency School Tax Act:

A. "commission", "department" or "division" means the taxation and revenue department, the secretary of taxation and revenue or any employee of the department exercising authority lawfully delegated to that employee by the secretary;

B. "production unit" means a unit of property designated by the department from which products of common ownership are severed;

C. "severance" means the taking from the soil of any product in any manner whatsoever;

D. "value" means the actual price received from products at the production unit, except as otherwise provided in the Oil and Gas Emergency School Tax Act;

E. "product" or "products" means oil, natural gas or liquid hydrocarbon, individually or any combination thereof, carbon dioxide, helium or a non-hydrocarbon gas;

F. "operator" means any person:

(1) engaged in the severance of products from a production unit; or

(2) owning an interest in any product at the time of severance who receives a portion or all of such product for his interest;

G. "purchaser" means a person who is the first purchaser of a product after severance from a production unit, except as otherwise provided in the Oil and Gas Emergency School Tax Act;

H. "person" means any individual, estate, trust, receiver, business trust, corporation, firm, copartnership, cooperative, joint venture, association, limited liability company or other group or combination acting as a unit, and the plural as well as the singular number;

I. "interest owner" means a person owning an entire or fractional interest of whatsoever kind or nature in the products at the time of severance from a production unit or who has a right to a monetary payment that is determined by the value of such products;

J. "stripper well property" means a crude oil or natural gas producing property that is assigned a single production unit number by the department and is certified by the oil conservation division of the energy, minerals and natural resources department pursuant to the Natural Gas and Crude Oil Production Incentive Act [7-29B-1 through 7-29B-6 NMSA 1978] to have produced in the preceding calendar year:

(1) if a crude oil producing property, an average daily production of less than ten barrels of oil per eligible well per day;

(2) if a natural gas producing property, an average daily production of less than sixty thousand cubic feet of natural gas per eligible well per day; or

(3) if a property with wells that produce both crude oil and natural gas, an average daily production of less than ten barrels of oil per eligible well per day, as determined by converting the volume of natural gas produced by the well to barrels of oil by using a ratio of six thousand cubic feet to one barrel of oil;

K. "average annual taxable value" means as applicable:

(1) the average of the taxable value per one thousand cubic feet, determined pursuant to Section 7-31-5 NMSA 1978, of all natural gas produced in New Mexico for the specified calendar year as determined by the department; or

(2) the average of the taxable value per barrel, determined pursuant to Section 7-31-5 NMSA 1978, of all oil produced in New Mexico for the specified calendar year as determined by the department; and

L. "tax" means the oil and gas emergency school tax.

History: 1953 Comp., 72-21-2, enacted by Laws 1959, ch. 54, 2; 1977, ch. 249, 55; 1980, ch. 97, 6; 1986, ch. 20, 100; 1993, ch. 360, 1; 1999, ch. 256, 8; 2005, ch. 130, 7.



Section 7-31-4 - Privilege tax levied; collected by department; rate; interest owner's liability to state; Indian liability.

7-31-4. Privilege tax levied; collected by department; rate; interest owner's liability to state; Indian liability.

A. There is levied and shall be collected by the department a privilege tax on the business of every person severing products in this state. The measure of the tax shall be:

(1) on oil and on oil and other liquid hydrocarbons removed from natural gas at or near the wellhead, except as provided in Paragraphs (4) and (5) of this subsection, three and fifteen hundredths percent of the taxable value determined pursuant to Section 7-31-5 NMSA 1978;

(2) on carbon dioxide, helium and non-hydrocarbon gases, three and fifteen hundredths percent of the taxable value determined pursuant to Section 7-31-5 NMSA 1978;

(3) on natural gas, except as provided in Paragraphs (6) and (7) of this subsection, four percent of the taxable value determined pursuant to Section 7-31-5 NMSA 1978;

(4) on the oil and on other liquid hydrocarbons removed from natural gas at or near the wellhead from a stripper well property, one and fifty-eight hundredths percent of the taxable value determined pursuant to Section 7-31-5 NMSA 1978, provided that the average annual taxable value of oil was equal to or less than fifteen dollars ($15.00) per barrel in the calendar year preceding July 1 of the fiscal year in which the tax rate is to be imposed;

(5) on the oil and on other liquid hydrocarbons removed from natural gas at or near the wellhead from a stripper well property, two and thirty-six hundredths percent of the taxable value determined pursuant to Section 7-31-5 NMSA 1978, provided that the average annual taxable value of oil was greater than fifteen dollars ($15.00) per barrel but not more than eighteen dollars ($18.00) per barrel in the calendar year preceding July 1 of the fiscal year in which the tax rate is to be imposed;

(6) on the natural gas removed from a stripper well property, two percent of the taxable value determined pursuant to Section 7-31-5 NMSA 1978, provided that the average annual taxable value of natural gas was equal to or less than one dollar fifteen cents ($1.15) per thousand cubic feet in the calendar year preceding July 1 of the fiscal year in which the tax rate is to be imposed; and

(7) on the natural gas removed from a stripper well property, three percent of the taxable value determined pursuant to Section 7-31-5 NMSA 1978, provided that the average annual taxable value of natural gas was greater than one dollar fifteen cents ($1.15) per thousand cubic feet but not more than one dollar thirty-five cents ($1.35) per thousand cubic feet in the calendar year preceding July 1 of the fiscal year in which the tax rate is to be imposed.

B. Every interest owner, for the purpose of levying this tax, is deemed to be in the business of severing products and is liable for this tax to the extent of his interest in the value of the products or to the extent of his interest as may be measured by the value of the products.

C. Any Indian tribe, Indian pueblo or Indian is liable for this tax to the extent authorized or permitted by law.

History: 1953 Comp., 72-21-4, enacted by Laws 1959, ch. 54, 4; 1963, ch. 179, 24; 1983, ch. 213, 21; 1993, ch. 360, 2; 1999, ch. 256, 9; 2005, ch. 130, 8.



Section 7-31-5 - Taxable value; method of determining.

7-31-5. Taxable value; method of determining.

To determine the taxable value there shall be deducted from the value of products:

A. royalties paid or due the United States or the state of New Mexico;

B. royalties paid or due any Indian tribe, Indian pueblo or Indian that is a ward of the United States of America; and

C. the reasonable expense of trucking any product from the production unit to the first place of market.

History: 1953 Comp., 72-21-5, enacted by Laws 1959, ch. 54, 5; 1963, ch. 179, 25.



Section 7-31-6 - Value may be determined by commission; standard.

7-31-6. Value may be determined by commission; standard.

The commission may determine the value of products severed from a production unit when:

A. the operator and purchaser are affiliated persons; or when

B. the sale and purchase of products is not an arm's length transaction; or when

C. products are severed and removed from a production unit and a value as defined in this act is not established for such products.

The value determined by the commission shall be commensurate with the actual price received for products of like quality, character and use which are severed in the same field or area.

History: 1953 Comp., 72-21-6, enacted by Laws 1959, ch. 54, 6.



Section 7-31-7 - Price increase subject to approval of agency of United States of America, state of New Mexico or court; refund.

7-31-7. Price increase subject to approval of agency of United States of America, state of New Mexico or court; refund.

When an increase in the value of any product is subject to the approval of any agency of the United States of America or the state of New Mexico or any court, the increased value shall be subject to this tax. In the event the increase in value is disapproved, either in whole or in part, then the amount of tax which has been paid on the disapproved part of the value shall be considered excess tax. Any person who has paid any such excess tax may apply for a refund of that excess tax in accordance with the provisions of Section 7-1-26 NMSA 1978.

History: 1953 Comp., 72-21-7, enacted by Laws 1959, ch. 54, 7; 1985, ch. 65, 35.



Section 7-31-8 - Products on which tax has been levied; regulation by commission.

7-31-8. Products on which tax has been levied; regulation by commission.

This tax shall not be levied more than once on the same product. Reporting of products on which this tax has been paid shall be subject to the regulation of the commission.

History: 1953 Comp., 72-21-8, enacted by Laws 1959, ch. 54, 8.



Section 7-31-9 - Operator or purchaser to withhold interest owner's tax; commission may require withholding of tax; tax withheld to be remitted to the state; operator or purchaser to be reimbursed.

7-31-9. Operator or purchaser to withhold interest owner's tax; commission may require withholding of tax; tax withheld to be remitted to the state; operator or purchaser to be reimbursed.

Any operator making a monetary payment to an interest owner for his portion of the value of products from a production unit shall withhold from such payment the amount of tax due from any interest owner.

Any purchaser, who, by express or implied agreement with the operator, makes a monetary payment to an interest owner for his portion of the value of products from a production unit, shall withhold from such payment the amount of tax due from the interest owner.

The commission may require any purchaser making a monetary payment to an interest owner for his portion of the value of products from a production unit to withhold from such payment the amount of tax due from the interest owner.

Any operator or purchaser who pays any tax due from an interest owner shall be entitled to reimbursement from the interest owner for the tax so paid, and may take credit for such amount from any monetary payment to the interest owner for the value of products.

History: 1953 Comp., 72-21-9, enacted by Laws 1959, ch. 54, 9.



Section 7-31-10 - Operator's report; tax remittance; additional information.

7-31-10. Operator's report; tax remittance; additional information.

Each operator shall in the form and manner required by the division make a return to the division showing the total value, volume and kind of products sold from each production unit for each calendar month. All taxes due or to be remitted by the operator shall accompany this return. The return shall be filed on or before the twenty-fifth day of the second month after the calendar month for which the return is required. Any additional report or information the division may deem necessary for the proper administration of the Oil and Gas Emergency School Tax Act may be required.

History: 1953 Comp., 72-21-10, enacted by Laws 1959, ch. 54, 10; 1986, ch. 5, 6.



Section 7-31-11 - Purchaser's report; tax remittance; additional information.

7-31-11. Purchaser's report; tax remittance; additional information.

Each purchaser shall in the form and manner required by the division make a return to the division showing the total value, volume and kind of products purchased by him from each production unit for each calendar month. All taxes due or to be remitted by the purchaser shall accompany this return. The return shall be filed on or before the twenty-fifth day of the second month after the calendar month for which the return is required. Any additional reports or information the division may deem necessary for the proper administration of the Oil and Gas Emergency School Tax Act may be required.

History: 1953 Comp., 72-21-11, enacted by Laws 1959, ch. 54, 11; 1986, ch. 5, 7.



Section 7-31-26 - Advance payment required.

7-31-26. Advance payment required.

A. Any person required to make payment of tax pursuant to Section 7-31-10 or 7-31-11 NMSA 1978 shall make the advance payment required by this section.

B. For the purposes of this section:

(1) "advance payment" means the payment required to be made by this section in addition to any oil and gas emergency school tax, penalty or interest due; and

(2) "average tax" means the aggregate amount of tax, net of any refunds or credits, paid by a person during the twelve-month period ending March 31, pursuant to the Oil and Gas Emergency School Tax Act divided by the number of months during that period for which the person made payment.

C. Each year, prior to July 1, each person required to pay tax pursuant to the Oil and Gas Emergency School Tax Act shall compute the average tax for the period ending March 31 of that year. The average tax calculated for a year shall be used during the twelve-month period beginning with July of that year and ending with June of the following year as the basis for making the advance payments required by Subsection D of this section.

D. Every month, beginning with July 1991, every person required to pay tax in a month pursuant to the Oil and Gas Emergency School Tax Act shall pay, in addition to any amount of tax, interest or penalty due, an advance payment in an amount equal to the applicable average tax, except:

(1) if the person is making a final return under the Oil and Gas Emergency School Tax Act, no advance payment pursuant to this subsection is due for that return; and

(2) as provided in Subsection F of this section.

E. Every month, beginning with tax payments in August 1991, every person required to pay tax pursuant to the Oil and Gas Emergency School Tax Act may claim a credit equal to the amount of advance payment made in the previous month, except as provided in Subsection F of this section.

F. If, in any month, a person is not required to pay tax pursuant to the Oil and Gas Emergency School Tax Act, that person is not required to pay the advance payment and may not claim a credit pursuant to Subsection E of this section provided that, in any succeeding month when the person has liability under the Oil and Gas Emergency School Tax Act, the person may claim a credit for any advance payment made and not credited.

G. In the event that the date by which a person is required to pay the tax pursuant to the Oil and Gas Emergency School Tax Act is accelerated to a date earlier than the twenty-fifth day of the second month following the month of production, the advance payment provision contained in this section is null and void and any money held as advance payments shall be credited to the taxpayers' accounts.

History: Laws 1991, ch. 9, 38.



Section 7-31-27 - Jicarilla Apache tribal capital improvements tax credit.

7-31-27. Jicarilla Apache tribal capital improvements tax credit.

A. A person who is liable for the payment of the oil and gas emergency school tax imposed on products severed from Jicarilla Apache tribal land or imposed on the privilege of severing products from Jicarilla Apache tribal land shall be entitled to a credit to be computed pursuant to this section and to be deducted from the payment of those taxes with respect to products from qualifying wells. The credit provided by this section may be referred to as the "Jicarilla Apache tribal capital improvements tax credit".

B. As used in this section:

(1) "Jicarilla Apache tribal land" means land within the state of New Mexico that on March 1, 2002 was within the exterior boundaries of a Jicarilla Apache reservation or was held in trust by the United States for the Jicarilla Apache Nation;

(2) "product" means oil, natural gas or liquid hydrocarbon, individually or in combination, or carbon dioxide;

(3) "qualifying well" means a well on Jicarilla Apache tribal land; and

(4) "Jicarilla Apache tribal capital improvements tax" means a tax imposed after the effective date of this section by the Jicarilla Apache Nation that is exclusively dedicated to fund capital improvement projects on Jicarilla Apache tribal land and that is not available to finance the construction of buildings used for commercial activity.

C. The Jicarilla Apache tribal capital improvements tax credit shall be determined separately for each calendar month and shall be equal to the lesser of:

(1) the amount of the Jicarilla Apache tribal capital improvements tax imposed by the Jicarilla Apache Nation upon the products severed from qualifying wells or upon the privilege of severing products from qualifying wells; or

(2) seven-tenths of one percent of the taxable value of the products severed from qualifying wells as determined by applicable state law.

D. A credit pursuant to this section shall be allowed by the taxation and revenue department only if the Jicarilla Apache Nation has entered into a cooperative agreement with the secretary of taxation and revenue for the exchange of information necessary for the administration of the Jicarilla Apache tribal capital improvements tax credit.

E. Notwithstanding any other provision of law to the contrary, the amount of credit taken and allowed shall be applied against the amount of the oil and gas emergency school tax due with respect to the products or severance of products taxed.

F. The credit provided by this section shall be in addition to any credit claimed by the taxpayer or allowed by the taxation and revenue department pursuant to Section 7-29C-1 NMSA 1978 with respect to the same products or the severance of the same products. A Jicarilla Apache tribal capital improvements tax that qualifies for the credit provided by this section shall constitute an increase in tribal taxes for purposes of Subsection F of Section 7-29C-1 NMSA 1978 only to the extent that it exceeds the amount identified in Paragraph (2) of Subsection C of this section.

G. The taxation and revenue department shall administer and interpret the provisions of this section in accordance with the provisions of the Tax Administration Act [Chapter 7, Article 1 NMSA 1978].

H. The burden of showing entitlement to a credit authorized by this section is on the taxpayer claiming it, and the taxpayer shall furnish to the appropriate tax collecting agency, in a manner determined by the taxation and revenue department, proof of payment of the Jicarilla Apache tribal capital improvements tax on which the credit is based.

History: Laws 2002, ch. 15, 1.






Article 32 - Oil and Gas Ad Valorem Production Tax

Section 7-32-1 - Title.

7-32-1. Title.

Chapter 7, Article 32 NMSA 1978 may be cited as the "Oil and Gas Ad Valorem Production Tax Act".

History: 1953 Comp., 72-22-1, enacted by Laws 1959, ch. 55, 1; 1985, ch. 65, 36.



Section 7-32-2 - Definitions.

7-32-2. Definitions.

As used in the Oil and Gas Ad Valorem Production Tax Act:

A. "commission", "department" or "division" means the taxation and revenue department, the secretary of taxation and revenue or any employee of the department exercising authority lawfully delegated to that employee by the secretary;

B. "production unit" means a unit of property designated by the department from which products of common ownership are severed;

C. "severance" means the taking from the soil any product in any manner whatsoever;

D. "value" means the actual price received for products at the production unit, except as otherwise provided in the Oil and Gas Ad Valorem Production Tax Act;

E. "product" or "products" means oil, natural gas or liquid hydrocarbon, individually or any combination thereof, carbon dioxide, helium or a non-hydrocarbon gas;

F. "operator" means any person:

(1) engaged in the severance of products from a production unit; or

(2) owning an interest in any product at the time of severance who receives a portion or all of such product for his interest;

G. "purchaser" means a person who is the first purchaser of a product after severance from a production unit, except as otherwise provided in the Oil and Gas Ad Valorem Production Tax Act;

H. "person" means any individual, estate, trust, receiver, business trust, corporation, firm, copartnership, cooperative, joint venture, association or other group or combination acting as a unit, and the plural as well as the singular number;

I. "interest owner" means a person owning an entire or fractional interest of whatsoever kind or nature in the products at the time of severance from a production unit or who has a right to a monetary payment that is determined by the value of such products;

J. "assessed value" means the value against which tax rates are applied; and

K. "tax" means the oil and gas ad valorem production tax.

History: 1953 Comp., 72-22-2, enacted by Laws 1959, ch. 55, 2; 1977, ch. 249, 56; 1980, ch. 97, 7; 1986, ch. 20, 101; 2005, ch. 130, 9.



Section 7-32-4 - Ad valorem tax levied; collected by division; rate; interest owner's liability to state; Indian liability.

7-32-4. Ad valorem tax levied; collected by division; rate; interest owner's liability to state; Indian liability.

There is levied and shall be collected by the division an ad valorem tax on the assessed value of products which are severed and sold from each production unit at the rate certified to the division by the department of finance and administration under the provisions of Section 7-37-7 NMSA 1978. Such rate shall be levied for each month following its certification and shall be levied monthly thereafter until a new rate is certified. Every interest owner shall be liable for this tax to the extent of his interest in the value of such products, or to the extent of his interest as may be measured by the value of such products. Provided, any Indian tribe, Indian pueblo or Indian shall be liable for this tax to the extent authorized or permitted by law.

History: 1953 Comp., 72-22-4, enacted by Laws 1959, ch. 55, 4; 1981, ch. 37, 58.



Section 7-32-5 - Assessed value; method of determining.

7-32-5. Assessed value; method of determining.

A. The taxable value of products is an amount equal to one hundred fifty percent of the value of products after deducting:

(1) royalties paid or due the United States or the state of New Mexico;

(2) royalties paid or due any Indian tribe, Indian pueblo or Indian that is a ward of the United States; and

(3) the reasonable expense of trucking any product from the production unit to the first place of market.

B. The assessed value of products shall be determined by applying the uniform assessment ratio to the taxable value of products. The method prescribed by this section shall be the exclusive method for determining the assessed value of products. The tax imposed by Section 7-32-4 NMSA 1978 of the Oil and Gas Ad Valorem Production Tax Act, together with the tax imposed by Section 7-34-4 NMSA 1978 of the Oil and Gas Production Equipment Ad Valorem Tax Act [Chapter 7, Article 34 NMSA 1978], shall be the full and exclusive measure of ad valorem tax liability on the interests of all persons, including the operator and interest owners, in the production unit. Any other ad valorem tax on the production unit or on products severed therefrom is void.

History: 1953 Comp., 72-22-5, enacted by Laws 1959, ch. 55, 5; 1972, ch. 59, 1.



Section 7-32-6 - Value may be determined by commission; standard.

7-32-6. Value may be determined by commission; standard.

The commission may determine the value of products severed from a production unit when:

A. the operator and purchaser are affiliated persons; or when

B. the sale and purchase of products is not an arm's length transaction; or when

C. products are severed and removed from a production unit and a value as defined in this act is not established for such products.

The value determined by the commission shall be commensurate with the actual price received for products of like quality, character and use which are severed in the same field or area.

History: 1953 Comp., 72-22-6, enacted by Laws 1959, ch. 55, 6.



Section 7-32-7 - Price increase subject to approval of agency of United States of America, state of New Mexico or court; refund.

7-32-7. Price increase subject to approval of agency of United States of America, state of New Mexico or court; refund.

When an increase in the value of any product is subject to the approval of any agency of the United States of America or the state of New Mexico or any court, the increased value shall be subject to this tax. In the event the increase in value is disapproved, either in whole or in part, then the amount of tax which has been paid on the disapproved part of the value shall be considered excess tax. Any person who has paid any such excess tax may apply for a refund of that excess tax in accordance with the provisions of Section 7-1-26 NMSA 1978.

History: 1953 Comp., 72-22-7, enacted by Laws 1959, ch. 55, 7; 1985, ch. 65, 37.



Section 7-32-8 - Products on which tax has been levied; regulation by commission.

7-32-8. Products on which tax has been levied; regulation by commission.

This tax shall not be levied more than once on the same product. Reporting of products on which this tax has been paid shall be subject to the regulation of the commission.

History: 1953 Comp., 72-22-8, enacted by Laws 1959, ch. 55, 8.



Section 7-32-9 - Operator or purchaser to withhold interest owner's tax; commission may require withholding of tax; tax withheld to be remitted to the state; operator or purchaser to be reimbursed.

7-32-9. Operator or purchaser to withhold interest owner's tax; commission may require withholding of tax; tax withheld to be remitted to the state; operator or purchaser to be reimbursed.

Any operator making a monetary payment to an interest owner for his portion of the value of products from a production unit shall withhold from such payment the amount of tax due from any interest owner.

Any purchaser, who, by express or implied agreement with the operator, makes a monetary payment to an interest owner for his portion of the value of products from a production unit, shall withhold from such payment the amount of tax due from the interest owner.

The commission may require any purchaser making a monetary payment to an interest owner for his portion of the value of products from a production unit to withhold from such payment the amount of tax due from the interest owner.

Any operator or purchaser who pays any tax due from an interest owner shall be entitled to reimbursement from the interest owner for the tax so paid, and may take credit for such amount from any monetary payment to the interest owner for the value of products.

History: 1953 Comp., 72-22-9, enacted by Laws 1959, ch. 55, 9.



Section 7-32-10 - Operator's report; tax remittance; additional information.

7-32-10. Operator's report; tax remittance; additional information.

Each operator shall in the form and manner required by the division make a return to the division showing the total value, volume and kind of products sold from each production unit for each calendar month. All taxes due or to be remitted by the operator shall accompany this return. The return shall be filed on or before the twenty-fifth day of the second month after the calendar month for which the return is required. Any additional report or information the division may deem necessary for the proper administration of the Oil and Gas Ad Valorem Production Tax Act may be required.

History: 1953 Comp., 72-22-10, enacted by Laws 1959, ch. 55, 10; 1986, ch. 5, 8.



Section 7-32-11 - Purchaser's report; tax remittance; additional information.

7-32-11. Purchaser's report; tax remittance; additional information.

Each purchaser shall in the form and manner required by the division make a return to the division showing the total value, volume and kind of products purchased by him from each production unit for each calendar month. All taxes due or to be remitted by the purchaser shall accompany this return. The return shall be filed on or before the twenty-fifth day of the second month after the calendar month for which the return is required. Any additional reports or information the division may deem necessary for the proper administration of the Oil and Gas Ad Valorem Production Tax Act may be required.

History: 1953 Comp., 72-22-11, enacted by Laws 1959, ch. 55, 11; 1986, ch. 5, 9.



Section 7-32-13 - Division shall prepare schedules and forward to assessors; assessor shall deliver schedule to treasurer.

7-32-13. Division shall prepare schedules and forward to assessors; assessor shall deliver schedule to treasurer.

By the last day of each month, the division shall prepare and certify a schedule to the respective counties in which production units are located. The schedules shall reflect the accounting of the preceding month and shall list each production unit, and by production unit show the assessed value, taxing district, extension of tax levies, tax payments and other information as the director of the division deems appropriate. The schedules shall be forwarded to the assessors of the respective counties who upon receipt thereof shall accept them as the assessment of property as required in the Oil and Gas Ad Valorem Production Tax Act and shall deliver them to the county treasurer as the oil and gas ad valorem schedule for the county.

History: 1953 Comp., 72-22-13, enacted by Laws 1959, ch. 55, 13; 1985, ch. 65, 38.



Section 7-32-14 - Monthly report to department of finance and administration; remittance to state and county treasurers; state and county treasurers may distribute funds.

7-32-14. Monthly report to department of finance and administration; remittance to state and county treasurers; state and county treasurers may distribute funds.

A. By the last day of each month, the department shall prepare and certify a report to the secretary of finance and administration. The report shall be for the preceding month and shall show the amount of taxes collected and distributed to the oil and gas production tax fund, the amount due the state and each taxing district imposing a tax as reflected by the schedules prepared pursuant to Section 7-32-13 NMSA 1978 and any other information required by the secretary of finance and administration. The secretary of finance and administration shall forthwith remit the appropriate amounts from the oil and gas production tax fund to the state treasurer and the respective county treasurers. The state treasurer and the county treasurers shall, upon receipt of such remittance, make appropriate distribution of the proceeds thereof, except as provided in Subsection B of this section.

B. If the board of county commissioners notifies the secretary of finance and administration that the county elects not to distribute the proceeds of the oil and gas ad valorem production tax due the municipalities, community college districts and school districts within the county, the secretary of finance and administration shall pay amounts due directly to municipalities, community college districts and school districts within the county.

History: 1953 Comp., 72-22-14, enacted by Laws 1959, ch. 55, 14; 1963, ch. 88, 1; 1977, ch. 247, 186; 1983, ch. 221, 1; 1985, ch. 65, 39; 1993, ch. 131, 1.



Section 7-32-15 - Determination of assessed values for taxing districts.

7-32-15. Determination of assessed values for taxing districts.

To determine for any purpose the total assessed value of property required to be assessed under the Oil and Gas Ad Valorem Production Tax Act for any taxing district, the assessed value of the taxing district as is reflected by the oil and gas ad valorem production tax schedules of the twelve months of the calendar year preceding the determination shall be used.

History: 1953 Comp., 72-22-15, enacted by Laws 1959, ch. 55, 15; 1985, ch. 65, 40.



Section 7-32-28 - Advance payment required.

7-32-28. Advance payment required.

A. Any person required to make payment of tax pursuant to Section 7-32-10 or 7-32-11 NMSA 1978 shall make the advance payment required by this section.

B. For the purposes of this section:

(1) "advance payment" means the payment required to be made by this section in addition to any oil and gas ad valorem production tax, penalty or interest due; and

(2) "average tax" means the aggregate amount of tax, net of any refunds or credits, paid by a person during the twelve-month period ending March 31 pursuant to the Oil and Gas Ad Valorem Production Tax Act divided by the number of months during that period for which the person made payment.

C. Each year, prior to July 1, each person required to pay tax pursuant to the Oil and Gas Ad Valorem Production Tax Act shall compute the average tax for the period ending March 31 of that year. The average tax calculated for a year shall be used during the twelve-month period beginning with July of that year and ending with June of the following year as the basis for making the advance payments required by Subsection D of this section.

D. Every month, beginning with July 1991, every person required to pay tax in a month pursuant to the Oil and Gas Ad Valorem Production Tax Act shall pay, in addition to any amount of tax, interest or penalty due, an advance payment in an amount equal to the applicable average tax, except:

(1) if the person is making a final return under the Oil and Gas Ad Valorem Production Tax Act, no advance payment pursuant to this subsection is due for that return; and

(2) as provided in Subsection F of this section.

E. Every month, beginning with tax payments due in August 1991, every person required to pay tax pursuant to the Oil and Gas Ad Valorem Production Tax Act may claim a credit equal to the amount of advance payment made in the previous month, except as provided in Subsection F of this section.

F. If, in any month, a person is not required to pay tax pursuant to the Oil and Gas Ad Valorem Production Tax Act, that person is not required to pay the advance payment and may not claim a credit pursuant to Subsection E of this section provided that, in any succeeding month when the person has liability under the Oil and Gas Ad Valorem Production Tax Act, the person may claim a credit for any advance payment made and not credited.

G. In the event that the date by which a person is required to pay the tax pursuant to the Oil and Gas Ad Valorem Production Tax Act is accelerated to a date earlier than the twenty-fifth day of the second month following the month of production, the advance payment provision contained in this section is null and void and any money held as advance payments shall be credited to the taxpayers' accounts.

History: Laws 1991, ch. 9, 39.






Article 33 - Natural Gas Processors Tax

Section 7-33-1 - Short title.

7-33-1. Short title.

Chapter 7, Article 33 NMSA 1978 may be cited as the "Natural Gas Processors Tax Act".

History: 1953 Comp., 72-23-1, enacted by Laws 1963, ch. 179, 1; 1970, ch. 13, 2; 1985, ch. 65, 41.



Section 7-33-2 - Definitions.

7-33-2. Definitions.

As used in the Natural Gas Processors Tax Act:

A. "average annual taxable value" means the average of the taxable value per mcf, determined pursuant to Section 7-31-5 NMSA 1978, of all natural gas produced in New Mexico for the specified calendar year as determined by the department;

B. "department" means the taxation and revenue department, the secretary of taxation and revenue or any employee of the department exercising authority lawfully delegated to that employee by the secretary;

C. "fiscal year" means the period starting July 1 and ending June 30 of the succeeding calendar year;

D. "mcf" means one thousand cubic feet;

E. "mmbtu" means one million British thermal units;

F. "natural gas" means any hydrocarbon that at atmospheric conditions of temperature and pressure is in a gaseous state, and includes non-hydrocarbon gases that are in combination with hydrocarbon gases;

G. "natural gas processing plant" means a facility used to extract liquid hydrocarbons and non-hydrocarbon gaseous or liquid substances, individually or in any combination, from natural gas, but does not include a facility that refines or processes oil, natural gas or liquid hydrocarbons or that extracts substances from natural gas through a field or lease operation;

H. "person" means any individual, estate, trust, receiver, business trust, corporation, firm, copartnership, cooperative, joint venture, association or other group or combination acting as a unit;

I. "processor" means a person who operates a natural gas processing plant; and

J. "tax" means the natural gas processors tax.

History: 1953 Comp., 72-23-2, enacted by Laws 1963, ch. 179, 2; 1970, ch. 13, 3; 1977, ch. 249, 57; 1986, ch. 20, 102; 1998, ch. 102, 1.



Section 7-33-4 - Privilege tax levied; collected by department; rate.

7-33-4. Privilege tax levied; collected by department; rate.

A. There is levied and shall be collected by the department a privilege tax on processors for the privilege of operating a natural gas processing plant in New Mexico. This tax may be referred to as the "natural gas processors tax".

B. The tax shall be imposed on the amount of mmbtus of natural gas delivered to the processor at the inlet of the natural gas processing plant after subtracting the mmbtu deductions authorized in Subsection E of this section. The tax shall be imposed at the rate per mmbtu determined in Subsection C or D of this section, as applicable.

C. The tax rate for the six-month period beginning on January 1, 1999 shall be determined by multiplying the rate of sixty-five hundredths of one cent ($.0065) per mmbtu by a fraction, the numerator of which is the annual average taxable value per mcf of natural gas produced in New Mexico during the 1997 calendar year and the denominator of which is one dollar thirty-three cents ($1.33) per mcf. The resulting tax rate shall be rounded to the nearest one-hundredth of one cent per mmbtu.

D. The tax rate for each fiscal year beginning on or after July 1, 1999 shall be determined by multiplying the rate of sixty-five hundredths of one cent ($.0065) per mmbtu by a fraction, the numerator of which is the annual average taxable value per mcf of natural gas produced in New Mexico during the preceding calendar year and the denominator of which is one dollar thirty-three cents ($1.33) per mcf. The resulting tax rate shall be rounded to the nearest one-hundredth of one cent per mmbtu.

E. A processor may deduct from the amount of mmbtus of natural gas subject to the tax the mmbtus of natural gas that are:

(1) used for natural gas processing by the processor;

(2) returned to the lease from which it is produced;

(3) legally flared by the processor; or

(4) lost as a result of natural gas processing plant malfunctions or other incidences of force majeur.

F. On or before June 15, 1999 and June 15 of each succeeding year, the department shall inform each processor in writing of the tax rate applicable for the succeeding fiscal year.

G. Any Indian nation, tribe or pueblo or Indian is liable for the tax to the extent authorized or permitted by law.

History: 1953 Comp., 72-23-4, enacted by Laws 1963, ch. 179, 4; 1970, ch. 13, 5; 1984, ch. 2, 9; 1998, ch. 102, 2.



Section 7-33-6 - Refund.

7-33-6. Refund.

Any person who has overpaid the tax may apply for a refund of that overpayment in accordance with the provisions of Section 7-1-26 NMSA 1978.

History: 1953 Comp., 72-23-6, enacted by Laws 1963, ch. 179, 6; 1985, ch. 65, 42; 1998, ch. 102, 3.



Section 7-33-7 - Natural gas on which tax has been levied; regulation by department.

7-33-7. Natural gas on which tax has been levied; regulation by department.

The tax shall not be levied more than once on the same natural gas. Reporting of natural gas on which the tax has been paid is subject to the regulation of the department.

History: 1953 Comp., 72-23-7, enacted by Laws 1963, ch. 179, 7; 1998, ch. 102, 4.



Section 7-33-8 - Tax return; tax remittance; additional information.

7-33-8. Tax return; tax remittance; additional information.

A. Each processor shall submit a return monthly to the department in the form and manner required by the department showing for the month the total mmbtus of natural gas received by the processor at the inlet of the natural gas processing plant and the total mmbtus of natural gas deducted pursuant to the Natural Gas Processors Tax Act. All tax due or to be remitted by the processor shall accompany the return.

B. The return required by this section shall be filed on or before the twenty-fifth day of the month after the calendar month for which the return is required.

C. The department may require additional reports or information as necessary for the proper administration of the Natural Gas Processors Tax Act.

History: 1953 Comp., 72-23-8, enacted by Laws 1963, ch. 179, 8; 1970, ch. 13, 7; 1998, ch. 102, 5.






Article 34 - Oil and Gas Production Equipment Ad Valorem Tax

Section 7-34-1 - Short title.

7-34-1. Short title.

Chapter 7, Article 34 NMSA 1978 may be cited as the "Oil and Gas Production Equipment Ad Valorem Tax Act".

History: 1953 Comp., 72-24-1, enacted by Laws 1969, ch. 119, 1; 1985, ch. 65, 43.



Section 7-34-2 - Definitions.

7-34-2. Definitions.

As used in the Oil and Gas Production Equipment Ad Valorem Tax Act:

A. "commission", "department" or "division" means the taxation and revenue department, the secretary of taxation and revenue or any employee of the department exercising authority lawfully delegated to that employee by the secretary;

B. "person" means any individual, estate, trust, receiver, business trust, corporation, firm, copartnership, cooperative, joint venture, association or other group or combination acting as a unit;

C. "operator" means any person engaged in the severance of products from a production unit;

D. "product" means oil, natural gas or liquid hydrocarbon, individually or any combination thereof, carbon dioxide, helium or a non-hydrocarbon gas;

E. "severance" means taking any product from the soil in any manner;

F. "production unit" means a unit of property designated by the department from which products of common ownership are severed;

G. "equipment" means wells and nonmobile equipment used at a production unit in connection with severance, treatment or storage of production unit products;

H. "value" means the actual price received for products at the production unit as established under the Oil and Gas Ad Valorem Production Tax Act;

I. "assessed value" means the value against which tax rates are applied; and

J. "tax" means the oil and gas production equipment ad valorem tax.

History: 1953 Comp., 72-24-2, enacted by Laws 1969, ch. 119, 2; 1977, ch. 249, 58; 1980, ch. 97, 8; 1986, ch. 20, 103; 2005, ch. 130, 10.



Section 7-34-3 - Method of determining assessed value.

7-34-3. Method of determining assessed value.

A. Annually the commission shall compute the value of products of each production unit for the previous calendar year.

B. The taxable value of equipment of each production unit is an amount equal to twenty-seven percent of the value of products of each production unit.

C. The assessed value of equipment of each production unit shall be determined by applying the uniform assessment ratio to the taxable value of equipment of each production unit.

History: 1953 Comp., 72-24-3, enacted by Laws 1969, ch. 119, 3; 1972, ch. 60, 1.



Section 7-34-4 - Ad valorem tax levied.

7-34-4. Ad valorem tax levied.

An ad valorem tax is levied on the assessed value of the equipment at each production unit. The tax shall be at the rate certified to the division by the department of finance and administration under the provisions of Section 7-37-7 NMSA 1978.

History: 1953 Comp., 72-24-4, enacted by Laws 1969, ch. 119, 4; 1981, ch. 37, 59.



Section 7-34-5 - Oil and gas production equipment ad valorem tax to be exclusive measure of ad valorem tax liability.

7-34-5. Oil and gas production equipment ad valorem tax to be exclusive measure of ad valorem tax liability.

The tax levied by Section 7-34-4 NMSA 1978 shall be the full and exclusive measure of ad valorem tax liability for equipment used at a production unit for the calendar year 1969 and all subsequent years. Any other ad valorem tax on equipment used at a production unit is void.

History: 1953 Comp., 72-24-5, enacted by Laws 1969, ch. 119, 5; 1985, ch. 65, 44.



Section 7-34-6 - Tax statement; tax due date.

7-34-6. Tax statement; tax due date.

Annually the commission shall compute the assessed value of equipment for each production unit and extend the applicable rates against the assessed value to determine the amount of tax due. The commission shall prepare a tax statement for each production unit showing the production unit identification, the taxing district in which it is located, calendar-year value, assessed value, district rates and the amount of tax due. The tax statement shall be sent to the operator on or before October 15th and payment shall be made to the commission on or before November 30.

History: 1953 Comp., 72-24-6, enacted by Laws 1969, ch. 119, 6.



Section 7-34-7 - Commission shall report to county; tax roll.

7-34-7. Commission shall report to county; tax roll.

On or before December 30, the commission shall deliver a report to each county in which production units are located, identifying each production unit, the taxing district in which it is located, the value, assessed value, district rates and the amount of tax paid.

History: 1953 Comp., 72-24-7, enacted by Laws 1969, ch. 119, 7.



Section 7-34-9 - Monthly report to department of finance and administration; remittances to state and county treasurers; state and county treasurers may distribute funds.

7-34-9. Monthly report to department of finance and administration; remittances to state and county treasurers; state and county treasurers may distribute funds.

A. By the last day of each month, the department shall prepare and certify a report to the secretary of finance and administration. The report shall be for the preceding month and shall show the amount of taxes distributed to the oil and gas equipment tax fund, the amount due the state and each taxing district imposing a tax and any other information required by the secretary of finance and administration. The secretary of finance and administration shall forthwith remit the appropriate amounts from the oil and gas equipment tax fund to the state treasurer and the county treasurers who shall make the appropriate distribution, except as provided in Subsection B of this section.

B. If the board of county commissioners notifies the secretary of finance and administration that the county elects not to distribute the proceeds of the oil and gas ad valorem production equipment tax due the municipalities, community college districts and school districts in the county, the secretary of finance and administration shall pay amounts due directly to municipalities, community college districts and school districts within the county.

History: 1953 Comp., 72-24-9, enacted by Laws 1969, ch. 119, 9; 1977, ch. 247, 188; 1983, ch. 221, 2; 1985, ch. 65, 45; 1993, ch. 131, 2.






Article 35 - Property Tax

Section 7-35-1 - Short title.

7-35-1. Short title.

Articles 35 through 38 of Chapter 7 NMSA 1978 may be cited as the "Property Tax Code".

History: 1953 Comp., 72-28-1, enacted by Laws 1973, ch. 258, 1; 1982, ch. 28, 1.



Section 7-35-2 - Definitions.

7-35-2. Definitions.

As used in the Property Tax Code:

A. "department" or "division" means the taxation and revenue department, the secretary of taxation and revenue or any employee of the department exercising authority lawfully delegated to that employee by the secretary;

B. "director" means the secretary;

C. "livestock" means cattle, buffalo, horses, mules, sheep, goats, swine, ratites and other domestic animals useful to man;

D. "manufactured home" means a manufactured home as that term is defined in Section 66-1-4.11 NMSA 1978;

E. "net taxable value" means the value of property upon which the tax is imposed and is determined by deducting from taxable value the amount of any exemption authorized by the Property Tax Code;

F. "nonresidential property" means property that is not residential property;

G. "owner" means the person in whom is vested any title to property;

H. "person" means an individual or any other legal entity;

I. "property" means tangible property, real or personal;

J. "residential property" means property consisting of one or more dwellings together with appurtenant structures, the land underlying both the dwellings and the appurtenant structures and a quantity of land reasonably necessary for parking and other uses that facilitate the use of the dwellings and appurtenant structures; as used in this subsection, "dwellings" includes both manufactured homes and other structures when used primarily for permanent human habitation, but the term does not include structures when used primarily for temporary or transient human habitation such as hotels, motels and similar structures;

K. "secretary" means the secretary of taxation and revenue and, except for purposes of Section 7-35-6 NMSA 1978 and Paragraphs (1) and (2) of Subsection B of Section 7-38-90 [repealed] NMSA 1978, also includes the deputy secretary or a division director or deputy division director delegated by the secretary;

L. "tax" means the property tax imposed under the Property Tax Code;

M. "taxable value" means the value of property determined by applying the tax ratio to the value of the property determined for property taxation purposes;

N. "tax rate" means the rate of the tax expressed in terms of dollars per thousand dollars of net taxable value of property;

O. "tax ratio" means the percentage established under the Property Tax Code that is applied to the value of property determined for property taxation purposes in order to derive taxable value; and

P. "tax year" means the calendar year.

History: 1953 Comp., 72-28-2, enacted by Laws 1973, ch. 258, 2; 1977, ch. 249, 60; 1981, ch. 37, 60; 1985, ch. 109, 1; 1986, ch. 20, 104; 1991, ch. 166, 1; 1993, ch. 39, 1; 1994, ch. 9, 1; 1994, ch. 9, 2.



Section 7-35-2.1 - Additional definition.

7-35-2.1. Additional definition.

As used in the Property Tax Code, "costs" means the expenses incurred by the department in connection with collecting delinquent taxes. As applied to a particular property, "costs" may be, in the discretion of the department, either the sum of the expenses incurred specifically in connection with that property or the uniform charge applied to the class of delinquent properties of which the property is a member.

History: Laws 1995, ch. 12, 5.



Section 7-35-3 - Director's supervisory power over county assessors; duty to evaluate performance and provide technical assistance; property valuation fund created.

7-35-3. Director's supervisory power over county assessors; duty to evaluate performance and provide technical assistance; property valuation fund created.

A. The director has general supervisory authority over county assessors for the purposes of assuring implementation of and compliance with the provisions of the Property Tax Code and applicable regulations, orders, rulings and instructions of the department. He shall implement procedures for evaluation of the performance of county assessors' functions on a regular basis and shall also provide, subject to the availability of resources within the department and from the property valuation fund created in Subsection B of this section, appropriate technical assistance to county assessors.

B. A revolving fund, to be called the "property valuation fund", is created.

(1) The fund shall consist of:

(a) all money which on January 1, 1975 remained in the special reappraisal fund which was created pursuant to Section 72-2-21.1 NMSA 1953 [repealed] and the reappraisal loan fund which was created pursuant to Section 72-2-21.11 NMSA 1953 [repealed];

(b) all repayments of outstanding loans made or committed to be made from the special reappraisal fund and the reappraisal loan fund; and

(c) all money appropriated to the fund.

(2) The fund shall not be used to supplement the general operating budget of the department. The fund may be used by the department for:

(a) providing a county with technical assistance services pursuant to Section 7-36-19 NMSA 1978 in the valuation of major industrial or commercial properties subject to valuation by the assessor;

(b) providing a county with technical assistance services in keeping appraised values current for valuation purposes;

(c) providing other major technical assistance to a county;

(d) installing necessary maps and other increments of the property description system in a county pursuant to Section 7-38-10 NMSA 1978; and

(e) meeting prior commitments for loans of money in the reappraisal loan fund for assistance to a county in which reappraisal has not been completed.

(3) Amounts from the property valuation fund may be expended by the director only after approval by the state board of finance. Approval by the state board of finance, fully setting forth the reasons for the expenditure, must be requested in writing by either the director or the county assessor of the county requesting department assistance. A request by the county assessor must be concurred in by the board of county commissioners and the director.

(4) Any amount in the property valuation fund not currently needed for the purpose of the fund shall be invested by the state treasurer in such manner and for such times as will make the funds available when needed for the purposes of the fund.

(5) Any amount expended from the property valuation fund shall be reimbursed in full to the fund by the county requesting assistance or to which assistance has been provided; the reimbursement shall not be reduced by the director pursuant to Section 7-35-8 NMSA 1978; and the reimbursement shall be upon terms and conditions prescribed by the director and approved by the state board of finance.

(6) In any county which has not completed reappraisal by June 30, 1977, no political subdivision shall be eligible to receive any funds distributed from the following unless specific appropriations are made by the legislature:

(a) public school fund, supplemental distributions pursuant to Section 22-8-30 NMSA 1978; or

(b) any discretionary distributions made by the board of finance.

(7) There is appropriated to the property valuation fund all money which on January 1, 1975 remained in the special reappraisal fund and the reappraisal loan fund and all repayments of outstanding loans made or committed to be made from the special reappraisal fund and the reappraisal loan fund.

History: 1953 Comp., 72-28-6, enacted by Laws 1973, ch. 258, 6; 1975, ch. 153, 1; 1989, ch. 324, 2.



Section 7-35-4 - Department to provide manuals and other materials.

7-35-4. Department to provide manuals and other materials.

The department shall prepare, issue and periodically revise valuation manuals, cost and valuation schedules, bulletins and annotated digests of property tax laws and regulations in handbook form for the use of its employees, the county assessors and their employees and other persons involved in the administration and collection of the property tax. The department shall make the foregoing materials available to members of the public and may charge a fee for the materials to offset the cost of physical preparation. Any amounts collected are appropriated to the department for its operation.

History: 1953 Comp., 72-28-7, enacted by Laws 1973, ch. 258, 7.



Section 7-35-5 - Training programs; attendance by assessor.

7-35-5. Training programs; attendance by assessor.

A. The department shall conduct or sponsor special courses of instruction and in-service and intern training programs on the technical, legal and administrative aspects of property taxation. The department may cooperate with educational institutions and appropriate organizations interested in the property valuation or taxation field in the conduct or sponsorship of training programs. The department may reimburse the expenses incurred by assessors and employees of the state and its political subdivisions who attend training programs with the approval of the department.

B. The department shall establish a training program for persons elected or appointed as county assessors who have not held office as a county assessor within the ten years prior to the beginning of the term for which the person was elected or from the date of appointment. The department shall require attendance and satisfactory completion of such a program by such persons elected or appointed after the effective date of this 1991 act.

History: 1953 Comp., 72-28-8, enacted by Laws 1973, ch. 258, 8; 1991, ch. 166, 2.



Section 7-35-6 - Suspension of county assessor's functions; department's performance of county assessor's functions.

7-35-6. Suspension of county assessor's functions; department's performance of county assessor's functions.

A. If the secretary finds after informal efforts to obtain compliance have failed that a county assessor is not complying with the Property Tax Code or with the regulations, orders, rulings or other administrative directives of the department under the Property Tax Code, the secretary shall notify the county assessor and the board of county commissioners of the county involved by certified mail of the noncompliance and of the action required to remedy the noncompliance.

B. If the failure has not been remedied within sixty days after the notice is mailed, the secretary shall issue an order requiring the county assessor and the board of county commissioners to show cause why the county assessor's functions should not be suspended. The secretary shall set a time and place for a hearing on the order and shall send by certified mail to the county assessor and to the board of county commissioners copies of the order and the notice of hearings.

C. If the secretary determines after a hearing that a county assessor has failed to comply with the Property Tax Code or regulations, orders, rulings or instructions of the department or of the department of finance and administration pursuant to the Property Tax Code, the secretary may suspend in whole or in part any of the county assessor's functions. The suspension shall be by written order of the secretary and shall continue until the secretary finds that the county assessor is both willing and able to comply with the Property Tax Code and the regulations, orders, rulings or instructions of the department or of the department of finance and administration pursuant to the Property Tax Code.

D. During a suspension, the department succeeds to and shall carry out the functions from which the county assessor has been suspended. The county shall reimburse the department for all costs incurred in performing the functions. In the event that the county does not make reimbursement within a reasonable time, the department, notwithstanding any other provision of law, may obtain reimbursement by retaining ten percent of each distribution or transfer required by law to be made to the county from money collected by the department until the total retained equals the amount to be reimbursed. All amounts received or retained by the department under this subsection are appropriated to the department for its use in carrying out its duties under the Property Tax Code.

E. No less than thirty days after the date of any suspension order, the board of county commissioners may make a written request to the secretary to terminate the suspension order on the grounds that it is no longer justified because of the county assessor's willingness and ability to comply with the Property Tax Code or regulations, orders, rulings or instructions of the department or of the department of finance and administration pursuant to the Property Tax Code. Upon receipt of a request to terminate a suspension order, the secretary shall set a time and place for a hearing on the request. The date of the hearing shall be not more than thirty days after the receipt of the request, and the secretary shall notify the board of county commissioners and the county assessor of the time and place of the hearing by certified mail. If the secretary determines after a hearing that the county assessor is both willing and able to comply with the Property Tax Code and the regulations, orders, rulings or instructions of the department or of the department of finance and administration pursuant to the Property Tax Code, the secretary shall terminate the suspension by written order, which order must be made within ten days of the hearing. In the absence of such a finding, the secretary shall deny the request for termination of the suspension, which denial must be made by written order within ten days of the hearing. Nothing in this subsection prohibits the secretary from terminating an order of suspension issued in accordance with Subsection C of this section without a request for a hearing, or a hearing, on the issue of termination of suspension. Repeated requests for the termination of a suspension may be made, but no request may be made less than thirty days after the date of the secretary's denial of a previous request for termination of a suspension.

History: Laws 1981, ch. 37, 61; 1991, ch. 166, 3.



Section 7-35-7 - Suspension of county treasurer's functions; department of finance and administration's performance of county treasurer's functions.

7-35-7. Suspension of county treasurer's functions; department of finance and administration's performance of county treasurer's functions.

A. If the secretary of finance and administration finds that a county treasurer has failed to comply with the Property Tax Code or regulations, orders, rulings or instructions of the department or of the department of finance and administration, he shall notify the county treasurer and the board of county commissioners by certified mail of the fact and nature of the failure.

B. If the failure has not been remedied within sixty days after the notice is mailed, the secretary of finance and administration shall issue an order requiring the county treasurer and the board of county commissioners to show cause why the county treasurer's functions should not be suspended. The secretary of finance and administration shall set a time and place for a hearing on the order and shall send by certified mail to the county treasurer and to the board of county commissioners copies of the order and the notice of the hearing.

C. If the secretary of finance and administration determines after a hearing that a county treasurer has failed to comply with the Property Tax Code or regulations, orders, rulings or instructions of the department or of the department of finance and administration, the secretary of finance and administration may suspend in whole or in part any of the county treasurer's functions. The suspension shall be by written order of the secretary of finance and administration and shall continue until he finds that the county treasurer is both willing and able to comply with the Property Tax Code and the regulations, orders, rulings or instructions of the department or of the department of finance and administration.

D. During a suspension, the department of finance and administration succeeds to and shall carry out the functions from which the county treasurer has been suspended. The county shall reimburse the department of finance and administration for all costs incurred in performing the functions. All amounts received by the department of finance and administration under this subsection shall be deposited with the state treasurer for credit to the state general fund.

E. No less than thirty days after the date of any suspension order, the board of county commissioners may make a written request to the secretary of finance and administration to terminate the suspension order on the grounds that it is no longer justified because of the county treasurer's willingness and ability to comply with the Property Tax Code or regulations, orders, rulings or instructions of the department or of the department of finance and administration. Upon receipt of a request to terminate a suspension order, the secretary of finance and administration shall set a time and place for a hearing on the request. The date of the hearing shall be not more than thirty days after the receipt of the request, and the secretary of finance and administration shall notify the board of county commissioners and the county treasurer of the time and place of the hearing by certified mail. If the secretary of finance and administration determines after a hearing that the county treasurer is both willing and able to comply with the Property Tax Code and the regulations, orders, rulings or instructions of the department or of the department of finance and administration, he shall terminate the suspension by written order, which must be made within ten days of the hearing. In the absence of such a finding, he shall deny the request for termination of the suspension, which denial must be made by written order within ten days of the hearing. Nothing in this subsection prohibits the secretary of finance and administration from terminating an order of suspension in accordance with Subsection C of this section without a request for a hearing, or a hearing, on the issue of termination of suspension. Repeated requests for the termination of a suspension may be made, but no request may be made less than thirty days after the date of the secretary of finance and administration's denial of a previous request for termination of a suspension.

F. Copies of suspension orders and orders terminating suspensions shall be sent to the department at the time they are made.

History: 1953 Comp., 72-28-10, enacted by Laws 1973, ch. 258, 10; 1974, ch. 92, 3; 1977, ch. 247, 189.



Section 7-35-8 - Authority for director to reduce amount required to be reimbursed to department by counties for services provided by department.

7-35-8. Authority for director to reduce amount required to be reimbursed to department by counties for services provided by department.

When any provision of the Property Tax Code requires a county to reimburse the department for the costs of services provided by the department, the director may reduce the amount required to be reimbursed to less than actual costs of the services.

History: 1953 Comp., 72-28-11, enacted by Laws 1973, ch. 258, 11.



Section 7-35-10 - Division to furnish valuation services to state agencies and political subdivisions of the state.

7-35-10. Division to furnish valuation services to state agencies and political subdivisions of the state.

The division shall provide, subject to the availability of resources within the division, assistance services to state agencies and political subdivisions in the valuation of property owned or being considered for purchase by the state or by political subdivisions. Agencies and political subdivisions that are not funded from the state general fund shall reimburse the division for the actual cost incurred in the valuation of the property.

History: 1953 Comp., 72-28-13, enacted by Laws 1975, ch. 172, 1; 1982, ch. 28, 2.






Article 36 - Valuation of Property

Section 7-36-1 - Provisions for valuation of property; applicability.

7-36-1. Provisions for valuation of property; applicability.

The provisions of this article apply to and govern the determination of value of all property subject to valuation for property taxation purposes under the Property Tax Code.

History: 1953 Comp., 72-29-1, enacted by Laws 1973, ch. 258, 13.



Section 7-36-2 - Allocation of responsibility for valuation and determining classification of property for property taxation purposes; county assessor and department.

7-36-2. Allocation of responsibility for valuation and determining classification of property for property taxation purposes; county assessor and department.

A. The county assessor is responsible and has the authority for the valuation of all property subject to valuation for property taxation purposes in the county except the property specified by Subsections B and C of this section.

B. The department is responsible and has the authority for the valuation of all property subject to valuation for property taxation purposes and used in the conduct of the following businesses:

(1) railroad;

(2) communications system as that term is defined in Section 7-36-30 NMSA 1978;

(3) pipeline;

(4) public utility; and

(5) airline.

C. The department is responsible and has the authority for the valuation of property subject to valuation for property taxation purposes when that property is:

(1) an electricity generating plant, whether or not owned by a public utility, if all or part of the electricity is generated for ultimate sale to the consuming public;

(2) mineral property and property held or used in connection with mineral property as defined in Sections 7-36-22 through 7-36-25 NMSA 1978; or

(3) machinery, equipment and other personal property of all resident and nonresident persons customarily engaged in construction that involves the use during a tax year of the machinery, equipment and other personal property in more than one county. For the purposes of this paragraph, "construction" means leveling or clearing land, excavating earth, drilling wells of any type, including seismograph shot holes or core drilling, or similar work, or building, altering, repairing or demolishing any:

(a) road, highway, bridge, parking area or related project;

(b) building, fence, stadium or other structure;

(c) airport, subway or similar facility;

(d) park, trail, athletic field, golf course or similar facility;

(e) dam, reservoir, canal, ditch or similar facility;

(f) sewerage or water treatment facility, power generating plant, pump station, natural gas compressing station, gas processing plant, coal gasification plant, refinery, distillery or similar facility;

(g) sewerage, water, gas or other pipeline;

(h) transmission line;

(i) radio, television or other tower;

(j) water, oil or other storage tank;

(k) shaft, tunnel or other mining appurtenance; or

(l) similar work.

D. The entity having responsibility and authority for valuing the property described in Subsections A through C of this section shall also have responsibility and authority for classifying that property as either residential or nonresidential under the provisions of Section 7-36-2.1 NMSA 1978.

E. The secretary by regulation may delegate authority to the county assessor for the valuation and classification of property subject to valuation for property taxation purposes for which the department is responsible pursuant to Subsections B through D of this section only if:

(1) the property is held or used in connection with the transmission, storage, measurement or distribution of water and the transmission, storage, measurement and distribution is conducted by a single person entirely within a single county; or

(2) the property is held or used in connection with a communications system as defined in Section 7-36-30 NMSA 1978 and the system operates entirely within a single county.

F. The department is authorized to enter into one or more agreements with each county assessor, subject to approval of each agreement by the appropriate board of county commissioners, under which the county assessor agrees to perform the valuation of property for which the department is responsible under Subsection B of this section but which property is not subject to the special methods of valuation set forth in Sections 7-36-27, 7-36-28 and 7-36-30 through 7-36-32 NMSA 1978.

History: 1953 Comp., 72-29-2, enacted by Laws 1973, ch. 258, 14; 1974, ch. 92, 5; 1975, ch. 156, 1; 1975, ch. 165, 1; 1981, ch. 37, 62; 1985, ch. 109, 2; 1995, ch. 12, 6.



Section 7-36-2.1 - Classification of property.

7-36-2.1. Classification of property.

A. Property subject to valuation for property taxation purposes shall be classified as either residential property or nonresidential property.

B. The department by regulation, ruling, order or other directive shall provide for the implementation of a classification system and shall include a method for apportioning the value of multiple-use properties between residential and nonresidential components.

History: 1978 Comp., 7-36-2.1, enacted by Laws 1981, ch. 37, 63; 1995, ch. 12, 7.



Section 7-36-3 - Industrial revenue bond, pollution control bond and economic development bond project property; health-related equipment; tax status.

7-36-3. Industrial revenue bond, pollution control bond and economic development bond project property; health-related equipment; tax status.

A. Property interests of a lessee in project property held under a lease from a county or a municipality under authority of an industrial revenue bond or pollution control revenue bond act or the Statewide Economic Development Finance Act [Chapter 6, Article 25 NMSA 1978] are exempt from property taxation for as long as there is an outstanding bonded indebtedness under the terms of the revenue bonds issued for the acquisition of the project property, but in no event for a period of more than thirty years from the date of execution of the first lease of the project to the lessee by the county or municipality.

B. Property interests of a person, other than a public utility, arising out of the purchase of a project authorized by the Industrial Revenue Bond Act [Chapter 3, Article 32 NMSA 1978], the County Industrial Revenue Bond Act [Chapter 4, Article 59 NMSA 1978], the Pollution Control Revenue Bond Act [3-59-1 through 3-59-14 NMSA 1978] or the Statewide Economic Development Finance Act are exempt from property taxation for as long as the project purchaser remains liable to the project seller for any part of the purchase price, but not to exceed thirty years from the date of execution of the sale agreement.

C. Property interests of a participating health facility in health-related equipment purchased, acquired, leased, financed or refinanced with the proceeds of bonds issued under the Hospital Equipment Loan Act [Chapter 58, Article 23 NMSA 1978] are exempt from property taxation for as long as the participating health facility remains liable for any amount under any lease, loan or other agreement securing the bonds, but not to exceed thirty years from the date the bonds were issued for the health-related equipment.

D. The exemptions from property taxation under this section are not cumulative; provided, however, that the exemptions may be applied consecutively if subsequent exemptions relate to the financing of a new project or new health-related equipment.

History: 1953 Comp., 72-29-2.1, enacted by Laws 1975, ch. 218, 1; 1977, ch. 137, 1; 2003, ch. 349, 20; 2006, ch. 90, 1; 2006, ch. 92, 1.



Section 7-36-3.1 - Metropolitan redevelopment property; tax status of lessee's interests.

7-36-3.1. Metropolitan redevelopment property; tax status of lessee's interests.

Property interests of a lessee in project property held under a lease with respect to a project authorized by the Metropolitan Redevelopment Code [Chapter 3, Article 60A NMSA 1978] and acquired or held by a municipality prior to January 1, 1986 under the provisions of that code are exempt from property taxation for as long as there is an outstanding bonded indebtedness, but in any event for a period not to exceed ten years from the date of execution of the first lease of the project by the municipality. Property interests of a lessee of or an owner of a substantial beneficial interest in project property acquired or held by a municipality on or after January 1, 1986 with respect to a project authorized by the Metropolitan Redevelopment Code are exempt from property taxation for a period extending from the date of acquisition of the project property by the municipality through December 31 of the year in which the seventh anniversary of that acquisition date occurs.

History: 1978 Comp., 7-36-3.1, enacted by Laws 1979, ch. 56, 2; 1985, ch. 225, 5.



Section 7-36-3.2 - Enterprise zone property; tax status of lessee's interests.

7-36-3.2. Enterprise zone property; tax status of lessee's interests.

Property interests of a lessee in project property held under a lease with respect to a project authorized by the Enterprise Zone Act [5-9-1 through 5-9-15 NMSA 1978] and acquired or held by a local government are exempt from property taxation for a period not to exceed ten years from the date of execution of the first lease of the project by the local government.

History: 1978 Comp., 7-36-3.2, enacted by Laws 1993, ch. 33, 16.



Section 7-36-4 - Fractional property interests; definitions; taxation and valuation of fractional interests.

7-36-4. Fractional property interests; definitions; taxation and valuation of fractional interests.

A. As used in this section:

(1) "fractional interest" means a tangible interest in real property, except for mineral property as defined in Section 7-36-22 NMSA 1978, that is less than the total of the interests existing in the property, but "fractional interest" does not include those property interests described in Sections 7-36-3, 7-36-3.1 and 7-36-3.2 NMSA 1978 nor does it include the lessee's interest under a lease when the term of the lease is more than seventy-five years;

(2) "exempt entity" means any person whose real property is exempt from taxation under the constitution of New Mexico or the Enabling Act (36 Stat. 557, as amended) by reason of ownership;

(3) "exempt property" means property that is exempt from property taxation pursuant to Article 8, Section 3 of the constitution of New Mexico by reason of use;

(4) "improvements" includes surface and subsurface structures, fixtures, transmission lines, pipelines and other works, but "improvements" does not include:

(a) that property either included or specifically excluded under the terms "property used in connection with mineral property" under Section 7-36-23 NMSA 1978, "property used in connection with potash mineral property" under Section 7-36-24 NMSA 1978 and "property used in connection with uranium mineral property" under Section 7-36-25 NMSA 1978;

(b) a dwelling occupied by a low-income resident in a housing project authorized under the provisions of the Municipal Housing Law [Chapter 3, Article 45 NMSA 1978]; and

(c) those property interests described in Sections 7-36-3, 7-36-3.1 and 7-36-3.2 NMSA 1978;

(5) "nonexempt entity" means any person that is not an exempt entity; and

(6) "nonexempt property" means property that is not exempt property.

B. Fractional interests of nonexempt entities in real property of exempt entities are exempt from property taxation under the Property Tax Code, but this exemption shall not apply to the following property:

(1) improvements of land of an exempt entity if the improvements are owned or leased by a nonexempt entity; these improvements are subject to valuation for property taxation purposes and to property taxation to be paid by the nonexempt entity; and

(2) property interests of nonexempt entities held under equitable title in the property of exempt entities.

C. When fractional interests are created in property:

(1) fractional interests that are nonexempt property shall be reported to the appropriate valuation authority by the fractional interest owners for valuation for property tax purposes if the owner is a nonexempt entity; and

(2) except for fractional interests owned by the United States, an Indian nation, tribe or pueblo, the state of New Mexico or a political subdivision of the state, fractional interests that are owned by a nonexempt entity but are claimed to be exempt property shall be reported by the owner to the appropriate valuation authority for a determination of exemption status and valuation if determined to be nonexempt property.

D. Fractional interests that are nonexempt property shall be valued by the applicable method of valuation pursuant to the Property Tax Code, and if fractional interests that are exempt property have been created, the value of the remaining nonexempt fractional interests shall be determined in the property tax year following the creation of the interests as the value of the property in the property tax year immediately prior to the year in which creation of the fractional interests occurred, increased or decreased by the value directly attributable to the creation of the fractional interests that are exempt property. For subsequent property tax years, the nonexempt fractional interests shall be valued pursuant to the applicable methods of valuation.

History: 1953 Comp., 72-29-2.2, enacted by Laws 1976, ch. 61, 1; 1977, ch. 285, 1; 1985, ch. 109, 3; 1985, ch. 225, 6; 1995, ch. 12, 8; 1998, ch. 49, 1.



Section 7-36-7 - Property subject to valuation for property taxation purposes.

7-36-7. Property subject to valuation for property taxation purposes.

A. Except for the property listed in Subsection B of this section or exempt pursuant to Section 7-36-8 NMSA 1978, all property is subject to valuation for property taxation purposes under the Property Tax Code if it has a taxable situs in the state.

B. The following property is not subject to valuation for property taxation purposes under the Property Tax Code:

(1) property exempt from property taxation under the federal or state constitution, federal law, the Property Tax Code or other laws, but:

(a) this does not include property all or a part of the value of which is exempt because of the application of the veteran, disabled veteran or head-of-family exemption;

(b) this provision does not excuse an owner from obligations to report the owner's property as required by regulation of the department adopted under Section 7-38-8.1 NMSA 1978 or to claim its exempt status under Subsection C of Section 7-38-17 NMSA 1978;

(c) this includes property of a museum that: 1) has been granted exemption from the federal income tax by the United States commissioner of internal revenue as an organization described in Section 501(c)(3) of the Internal Revenue Code of 1986, as amended or renumbered; 2) is used to provide educational services; and 3) grants free admission to each student who attends a public school in the county in which the museum is located; and

(d) this includes property that is operated either as a community to which the Continuing Care Act [Chapter 24, Article 17 NMSA 1978] applies or as a facility licensed by the department of health to operate as a nursing facility, a skilled nursing facility, an adult residential care facility, an intermediate care facility or an intermediate care facility for the developmentally disabled; and is owned by a charitable nursing, retirement or long-term care organization that: 1) has been granted exemption from the federal income tax by the United States commissioner of internal revenue as an organization described in Section 501(c)(3) of the Internal Revenue Code of 1986, as amended or renumbered; 2) donates or renders gratuitously a portion of its services or facilities; and 3) uses all funds remaining after payment of its usual and necessary expenses of operation, including the payment of liens and encumbrances upon its property, to further its charitable purpose, including the maintenance, improvement or expansion of its facilities;

(2) oil and gas property subject to valuation and taxation under the Oil and Gas Ad Valorem Production Tax Act [Chapter 7, Article 32 NMSA 1978] and the Oil and Gas Production Equipment Ad Valorem Tax Act [Chapter 7, Article 34 NMSA 1978]; and

(3) productive copper mineral property subject to valuation and taxation under the Copper Production Ad Valorem Tax Act [Chapter 7, Article 39 NMSA 1978]; for the purposes of this section, "copper mineral property" means all mineral property and property held in connection with mineral property when seventy-five percent or more, by either weight or value, of the salable mineral extracted from or processed by the mineral property is copper.

History: 1953 Comp., 72-29-3, enacted by Laws 1973, ch. 258, 15; 1981, ch. 37, 53; 1982, ch. 28, 3; 1990, ch. 125, 3; 1995, ch. 12, 9; 2000, ch. 92, 2; 2000, ch. 94, 2; 2001, ch. 217, 1; 2008, ch. 46, 1.



Section 7-36-8 - Tangible personal property exempt from property tax; exceptions.

7-36-8. Tangible personal property exempt from property tax; exceptions.

A. Except as provided in Subsection B of this section, tangible personal property owned by a person is exempt from property taxation.

B. The following tangible personal property owned by a person is subject to valuation and taxation under the Property Tax Code:

(1) livestock;

(2) manufactured homes;

(3) aircraft not registered under the Aircraft Registration Act [64-4-1 through 64-4-15 NMSA 1978];

(4) private railroad cars, the earnings of which are not taxed under the provisions of the Railroad Car Company Tax Act [Chapter 7, Article 11 NMSA 1978];

(5) tangible personal property subject to valuation under Sections 7-36-22 through 7-36-25 and 7-36-27 through 7-36-32 NMSA 1978;

(6) vehicles not registered under the provisions of the Motor Vehicle Code [Chapter 66, Articles 1 through 8 NMSA 1978] and for which the owner has claimed a deduction for depreciation for federal income tax purposes during any federal income taxable year occurring in whole or in part during the twelve months immediately preceding the first day of the property tax year; and

(7) other tangible personal property not specified in Paragraphs (1) through (6) of this subsection:

(a) that is used, produced, manufactured, held for sale, leased or maintained by a person for purposes of the person's profession, business or occupation; and

(b) for which the owner has claimed a deduction for depreciation for federal income tax purposes during any federal income taxable year occurring in whole or in part during the twelve months immediately preceding the first day of the property tax year.

History: 1953 Comp., 72-1-21, enacted by Laws 1973, ch. 373, 1 and recompiled as 72-29-3.1 by Laws 1974, ch. 92, 35; 1975, ch. 53, 1; 1983, ch. 295, 1; 1991, ch. 166, 4; 1992, ch. 34, 1; 1993, ch. 8, 1; 1995, ch. 12, 10.



Section 7-36-11 - Reserved.

7-36-11. Reserved.



Section 7-36-14 - Taxable situs; allocation of value of property.

7-36-14. Taxable situs; allocation of value of property.

A. Property has a taxable situs in the state if:

(1) it is real property and is located in the state;

(2) it is an interest in real property and the real property is located in the state;

(3) it is personal property and is physically present in the state on the date when it is required to be valued for property taxation purposes except for:

(a) property being transported in interstate commerce that is physically present in the state only while being transported through or over the state;

(b) property that is consigned to a warehouse or factory in the state from outside the state for the purpose of storage, manufacturing, processing or fabricating and which is in transit to a final destination outside the state, whether the destination is specified before or after the original transportation begins; or

(c) wool, mohair, hides, pelts and farm crops when owned by the person that originally produced them, but only during the tax year in which produced and the following tax year;

(4) it is personal property that is a part of a communications system as that term is defined in Section 7-36-30 NMSA 1978 and, even though not physically present in the state on the date when it is required to be valued for property taxation purposes, it is an integral part of the system and substantial property that is on that date a part of the communications system is physically present in New Mexico; or

(5) it is personal property and, even though not physically present in the state on the date when it is required to be valued for property taxation purposes, it is subject to valuation in accordance with the provisions of Section 7-36-31 or 7-36-32 NMSA 1978.

B. Real property and interests in real property having a taxable situs in the state shall be valued in and have their value allocated to the governmental units in which the real property is located unless a different method of allocation is specified under the Property Tax Code or by regulation of the department.

C. Personal property having a taxable situs in the state shall be valued in and have its value allocated to the governmental units in which the property is located on the date it is required to be valued unless a different method of allocation is specified under the Property Tax Code or by regulation of the department.

History: 1953 Comp., 72-29-4, enacted by Laws 1973, ch. 258, 16; 1985, ch. 109, 4.



Section 7-36-15 - Methods of valuation for property taxation purposes; general provisions.

7-36-15. Methods of valuation for property taxation purposes; general provisions.

A. Property subject to valuation for property taxation purposes under this article of the Property Tax Code shall be valued by the methods required by this article of the Property Tax Code whether the determination of value is made by the department or the county assessor. The same or similar methods of valuation shall be used for valuation of the same or similar kinds of property for property taxation purposes.

B. Unless a method or methods of valuation are authorized in Sections 7-36-20 through 7-36-33 NMSA 1978, the value of property for property taxation purposes shall be its market value as determined by application of the sales of comparable property, income or cost methods of valuation or any combination of these methods. In using any of the methods of valuation authorized by this subsection, the valuation authority:

(1) shall apply generally accepted appraisal techniques; and

(2) in determining the market value of residential housing, shall consider any decrease in the value that would be realized by the owner in a sale of the property because of the effects of any affordable housing subsidy, covenant or encumbrance imposed pursuant to a federal, state or local affordable housing program that restricts the future use of the property or the resale price of the property or would otherwise prohibit the owner from fully benefitting from any enhanced value of the property. As used in this paragraph:

(a) "subsidy, covenant or encumbrance imposed pursuant to a federal, state or local affordable housing program" includes those imposed by a nonprofit entity approved by a governmental entity as a qualifying grantee pursuant to the Affordable Housing Act [6-27-1 through 6-27-8 NMSA 1978]; and

(b) "residential housing" means any building, structure or portion thereof that is primarily occupied, or designed or intended primarily for occupancy, as a residence by one or more households and any real property that is offered for sale or lease for the construction or location thereon of such a building, structure or portion thereof. "Residential housing" includes congregate housing, manufactured homes, housing intended to provide or providing transitional or temporary housing for homeless persons and common health care, kitchen, dining, recreational and other facilities primarily for use by residents of a residential housing project.

C. Dams, reservoirs, tanks, canals, irrigation wells, installed irrigation pumps, stock-watering wells and pumps, similar structures and equipment used for irrigation or stock-watering purposes, water rights and private roads shall not be valued separately from the land they serve. The foregoing improvements and rights shall be considered as appurtenances to the land they serve, and their value shall be included in the determination of value of the land.

D. The department shall adopt regulations to implement the methods of valuation authorized in this article of the Property Tax Code.

History: Laws 1973, ch. 258, 17; 1953 Comp., 72-29-5; reenacted by Laws 1975, ch. 165, 2; 1995, ch. 12, 11; 2008, ch. 77, 1.



Section 7-36-16 - Responsibility of county assessors to determine and maintain current and correct values of property.

7-36-16. Responsibility of county assessors to determine and maintain current and correct values of property.

A. County assessors shall determine values of property for property taxation purposes in accordance with the Property Tax Code and the regulations, orders, rulings and instructions of the department. Except as limited in Section 7-36-21.2 NMSA 1978, they shall also implement a program of updating property values so that current and correct values of property are maintained and shall have sole responsibility and authority at the county level for property valuation maintenance, subject only to the general supervisory powers of the director.

B. The director shall implement a program of regular evaluation of county assessors' valuation activities with particular emphasis on the maintenance of current and correct values.

C. Upon request of the county assessor, the director may contract with a board of county commissioners for the department to assume all or part of the responsibilities, functions and authority of a county assessor to establish or operate a property valuation maintenance program in the county. The contract shall be in writing and shall include provisions for the sharing of the program costs between the county and the department. The contract must include specific descriptions of the objectives to be reached and the tasks to be performed by the contracting parties. The initial term of any contract authorized under this subsection shall not extend beyond the end of the fiscal year following the fiscal year in which it is executed, but contracts may be renewed for additional one-year periods for succeeding years.

D. The department of finance and administration shall not approve the operating budget of any county in which there is not an adequate allocation of funds to the county assessor for the purpose of fulfilling his responsibilities for property valuation maintenance under this section. If the department of finance and administration questions the adequacy of any allocation of funds for this purpose, it shall consult with the department, the board of county commissioners and the county assessor in making its determination of adequacy.

E. To aid the board of county commissioners in determining whether a county assessor is operating an efficient program of property valuation maintenance and in determining the amount to be allocated to him for this function, the county assessor shall present with his annual budget request a written report setting forth improvements of property added to valuation records during the year, additions of new property to valuation records during the year, increases and decreases of valuation during the year, the relationship of sales prices of property sold to values of the property for property taxation purposes and the current status of the overall property valuation maintenance program in the county. The county assessor shall send a copy of this report to the department.

History: 1953 Comp., 72-29-6, enacted by Laws 1973, ch. 258, 18; 2000, ch. 10, 1.



Section 7-36-18 - Collection and publication of property valuation data.

7-36-18. Collection and publication of property valuation data.

To promote uniformity and measure overall compliance by each county with the Property Tax Code and department valuation regulations, orders, rulings, instructions, schedules and other directives, the department shall prepare and publish annually comprehensive sales-ratio studies comparing the values of property determined for property taxation purposes by each county assessor with the values of the same property as established by sales prices.

History: 1953 Comp., 72-29-7, enacted by Laws 1973, ch. 258, 19.



Section 7-36-19 - Valuation of major industrial and commercial properties; specialists' services furnished to county assessor by department.

7-36-19. Valuation of major industrial and commercial properties; specialists' services furnished to county assessor by department.

At the request of a county assessor, concurred in by the board of county commissioners, the director may provide a county assessor with technical assistance services in the valuation of major industrial or commercial properties subject to valuation by the assessor. The director shall take into account the ability of the county assessor to value the property with the resources at his disposal when deciding whether the requested services should be furnished. The county shall reimburse the department for the costs incurred in the valuation of the property.

History: 1953 Comp., 72-29-8, enacted by Laws 1973, ch. 258, 20.



Section 7-36-20 - Special method of valuation; land used primarily for agricultural purposes.

7-36-20. Special method of valuation; land used primarily for agricultural purposes.

A. The value of land used primarily for agricultural purposes shall be determined on the basis of the land's capacity to produce agricultural products. Evidence of bona fide primary agricultural use of land for the tax year preceding the year for which determination is made of eligibility for the land to be valued under this section creates a presumption that the land is used primarily for agricultural purposes during the tax year in which the determination is made. If the land was valued under this section in one or more of the three tax years preceding the year in which the determination is made and the use of the land has not changed since the most recent valuation under this section, a presumption is created that the land continues to be entitled to that valuation.

B. For the purpose of this section:

(1) "agricultural products" means plants, crops, trees, forest products, orchard crops, livestock, poultry, captive deer or elk, or fish; and

(2) "agricultural use" means the:

(a) use of land for the production of agricultural products;

(b) use of land that meets the requirements for payment or other compensation pursuant to a soil conservation program under an agreement with an agency of the federal government;

(c) resting of land to maintain its capacity to produce agricultural products; or

(d) resting of land as the direct result of at least moderate drought conditions as designated by the United States department of agriculture, if the drought conditions occurred in the county within which the land is located for at least eight consecutive weeks during the previous tax year; provided that the land was used in the tax year immediately preceding the previous tax year primarily for a purpose identified pursuant to this paragraph.

C. The department shall adopt rules for determining whether land is used primarily for agricultural purposes. The rules shall provide that the use of land for the lawful taking of game shall not be considered in determining whether land is used primarily for agricultural purposes.

D. The department shall adopt rules for determining the value of land used primarily for agricultural purposes. The rules shall:

(1) specify procedures to use in determining the capacity of land to produce agricultural products and the derivation of value of the land based upon its production capacity;

(2) establish carrying capacity as the measurement of the production capacity of land used for grazing purposes, develop a system of determining carrying capacity through the use of an animal unit concept and establish carrying capacities for the land in the state classified as grazing land;

(3) provide that land the bona fide and primary use of which is the production of captive deer or elk shall be valued as grazing land and that captive deer shall be valued and taxed as sheep and captive elk shall be valued and taxed as cattle;

(4) provide for the consideration of determinations of any other governmental agency concerning the capacity of the same or similar lands to produce agricultural products;

(5) assure that land determined under the rules to have the same or similar production capacity shall be valued uniformly throughout the state; and

(6) provide for the periodic review by the department of determined production capacities and capitalization rates used for determining annually the value of land used primarily for agricultural purposes.

E. All improvements, other than those specified in Section 7-36-15 NMSA 1978, on land used primarily for agricultural purposes shall be valued separately for property taxation purposes, and the value of these improvements shall be added to the value of the land determined under this section.

F. The owner of the land shall make application to the county assessor in a tax year in which the valuation method of this section is first claimed to be applicable to the land or in a tax year immediately subsequent to a tax year in which the land was not valued under this section. Application shall be made under oath, shall be in a form and contain the information required by department rules and shall be made no later than thirty days after the date of mailing by the assessor of the notice of valuation. Once land is valued under this section, application need not be made in subsequent tax years as long as there is no change in the use of the land.

G. The owner of land valued under this section shall report to the county assessor whenever the use of the land changes so that it is no longer being used primarily for agricultural purposes. This report shall be made on a form prescribed by department rules and shall be made by the last day of February of the tax year immediately following the year in which the change in the use of the land occurs.

H. Any person who is required to make a report under the provisions of Subsection G of this section and who fails to do so is personally liable for a civil penalty in an amount equal to the greater of twenty-five dollars ($25.00) or twenty-five percent of the difference between the property taxes ultimately determined to be due and the property taxes originally paid for the tax years for which the person failed to make the required report.

History: 1953 Comp., 72-29-9, enacted by Laws 1973, ch. 258, 21; 1975, ch. 165, 3; 1997, ch. 162, 1; 2005, ch. 231, 1; 2013, ch. 219, 1; 2015, ch. 92, 1.



Section 7-36-21 - Special method of valuation; livestock.

7-36-21. Special method of valuation; livestock.

A. All livestock located in the state on January 1 of the tax year shall be valued for property taxation purposes as of January 1.

B. All livestock not located in the state on January 1 but brought into the state and located there for more than twenty days subsequent to January 1 shall be valued for property taxation purposes as of the first day of the month following the month in which they have remained in the state for more than twenty days.

C. The owner of livestock subject to valuation for property taxation purposes shall report the livestock for valuation to the county assessor of the county in which they are located on the valuation date specified in Subsection A or B of this section. However, if an importation or movement report is made by the livestock board under the provisions of Section 7-38-45 NMSA 1978, the owner of livestock is relieved of his responsibility to report the livestock covered by the livestock board report, and that report fulfills the owner's responsibility for reporting the livestock under this section. The owner's report shall be in a form and contain the information required by department regulations and shall be made no later than:

(1) the last day of February for livestock required to be valued as of the first day of January or February of the tax year; or

(2) ten days after the valuation date determined under Subsection B of this section for livestock required to be valued as of dates other than those in Paragraph (1) of this subsection.

D. The department shall establish for each tax year the various classes of livestock and the value of each class. This determination shall be implemented by an order of the director, and the order shall be made no later than December 1 of the year prior to the tax year to which the classification and values apply.

E. The department shall adopt regulations for the allocation of value of livestock, which regulations shall provide for:

(1) a basic allocation formula that prorates value on the basis of the amount of time that livestock are in the state and subject to valuation for property taxation purposes;

(2) determining proration of value under Paragraph (1) of this subsection using estimates of the amount of time that livestock will be in the state to cover those situations in which livestock are imported for an indeterminate time during a tax year or in which resident livestock are exported for an indeterminate time during a tax year but are returned during the same tax year; and

(3) a method of allocating value of livestock, both resident and transient, among different governmental units when the livestock range on land in more than one governmental unit.

F. Any person who intentionally refuses to make a report required of him under this section or who knowingly makes a false statement in a report required under this section is guilty of a misdemeanor and shall be punished by the imposition of a fine of not more than one thousand dollars ($1,000).

G. Any person who fails to make a report required of him under this section is liable for a civil penalty in an amount equal to five percent of the property taxes ultimately determined to be due on the property for the tax year or years for which he failed to make the required report.

H. Any person who intentionally refuses to make a report required of him under this section with the intent to evade any tax or who fails to make a report required of him under this section with the intent to evade any tax is liable for a civil penalty in an amount equal to twenty-five percent of the property taxes ultimately determined to be due on the property for the tax year or years for which he refused or failed to make the required report.

I. The civil penalties authorized under Subsections G and H of this section shall be imposed and collected at the time and in the manner that the tax is imposed and collected. In order to assist in the imposition and collection of the penalties, the person having responsibility for determining the value of the property shall make an entry in the valuation records indicating the liability for any penalties due under this section.

History: 1953 Comp., 72-29-10, enacted by Laws 1973, ch. 258, 22; 1975, ch. 115, 1.



Section 7-36-21.2 - Limitation on increases in valuation of residential property.

7-36-21.2. Limitation on increases in valuation of residential property.

A. Residential property shall be valued at its current and correct value in accordance with the provisions of the Property Tax Code; provided that for the 2001 and subsequent tax years, the value of a property in any tax year shall not exceed the higher of one hundred three percent of the value in the tax year prior to the tax year in which the property is being valued or one hundred six and one-tenth percent of the value in the tax year two years prior to the tax year in which the property is being valued. This limitation on increases in value does not apply to:

(1) a residential property in the first tax year that it is valued for property taxation purposes;

(2) any physical improvements, except for solar energy system installations, made to the property during the year immediately prior to the tax year or omitted in a prior tax year; or

(3) valuation of a residential property in any tax year in which:

(a) a change of ownership of the property occurred in the year immediately prior to the tax year for which the value of the property for property taxation purposes is being determined; or

(b) the use or zoning of the property has changed in the year prior to the tax year.

B. If a change of ownership of residential property occurred in the year immediately prior to the tax year for which the value of the property for property taxation purposes is being determined, the value of the property shall be its current and correct value as determined pursuant to the general valuation provisions of the Property Tax Code.

C. To assure that the values of residential property for property taxation purposes are at current and correct values in all counties prior to application of the limitation in Subsection A of this section, the department shall determine for the 2000 tax year the sales ratio pursuant to Section 7-36-18 NMSA 1978 or, if a sales ratio cannot be determined pursuant to that section, conduct a sales-ratio analysis using both independent appraisals by the department and sales. If the sales ratio for a county for the 2000 tax year is less than eighty-five, as measured by the median ratio of value for property taxation purposes to sales price or independent appraisal by the department, the county shall not be subject to the limitations of Subsection A of this section and shall conduct a reassessment of residential property in the county so that by the 2003 tax year, the sales ratio is at least eighty-five. After such reassessment, the limitation on increases in valuation in this section shall apply in those counties in the earlier of the 2004 tax year or the first tax year following the tax year that the county has a sales ratio of eighty-five or higher, as measured by the median ratio of value for property taxation purposes to sales value or independent appraisal by the department. Thereafter, the limitation on increases in valuation of residential property for property taxation purposes in this section shall apply to subsequent tax years in all counties.

D. The provisions of this section do not apply to residential property for any tax year in which the property is subject to the valuation limitation in Section 7-36-21.3 NMSA 1978.

E. As used in this section, "change of ownership" means a transfer to a transferee by a transferor of all or any part of the transferor's legal or equitable ownership interest in residential property except for a transfer:

(1) to a trustee for the beneficial use of the spouse of the transferor or the surviving spouse of a deceased transferor;

(2) to the spouse of the transferor that takes effect upon the death of the transferor;

(3) that creates, transfers or terminates, solely between spouses, any co-owner's interest;

(4) to a child of the transferor, who occupies the property as that person's principal residence at the time of transfer; provided that the first subsequent tax year in which that person does not qualify for the head of household exemption on that property, a change of ownership shall be deemed to have occurred;

(5) that confirms or corrects a previous transfer made by a document that was recorded in the real estate records of the county in which the real property is located;

(6) for the purpose of quieting the title to real property or resolving a disputed location of a real property boundary;

(7) to a revocable trust by the transferor with the transferor, the transferor's spouse or a child of the transferor as beneficiary; or

(8) from a revocable trust described in Paragraph (7) of this subsection back to the settlor or trustor or to the beneficiaries of the trust.

F. As used in this section, "solar energy system installation" means an installation that is used to provide space heat, hot water or electricity to the property in which it is installed and is:

(1) an installation that uses solar panels that are not also windows;

(2) a dark-colored water tank exposed to sunlight; or

(3) a non-vented trombe wall.

History: Laws 2000, ch. 10, 2; 2001, ch. 321, 1; 2003, ch. 118, 1; 2010, ch. 30, 1.



Section 7-36-21.3 - Limitation on increase in value for single-family dwellings occupied by low-income owners sixty-five years of age or older or disabled; requirements; penalties.

7-36-21.3. Limitation on increase in value for single-family dwellings occupied by low-income owners sixty-five years of age or older or disabled; requirements; penalties.

A. For the 2001 and subsequent tax years, the valuation for property taxation purposes of a single-family dwelling owned and occupied by a person who is sixty-five years of age or older and whose modified gross income, as defined in the Income Tax Act [Chapter 7, Article 2 NMSA 1978], for the prior taxable year did not exceed the greater of eighteen thousand dollars ($18,000) or the amount calculated pursuant to Subsection I of this section shall not be greater than the valuation of the property for property taxation purposes in the:

(1) 2001 tax year;

(2) year in which the owner's sixty-fifth birthday occurs, if that is after 2001; or

(3) tax year following the tax year in which an owner who turns sixty-five or is sixty-five years of age or older first owns and occupies the property, if that is after 2001.

B. For the 2009 and subsequent tax years, the valuation for property taxation purposes of a single-family dwelling owned and occupied by a person who is sixty-five years of age or older or disabled and whose modified gross income, as defined in the Income Tax Act, for the prior taxable year did not exceed the greater of thirty-two thousand dollars ($32,000) or the amount calculated pursuant to Subsection I of this section shall not be greater than the valuation of the property for property taxation purposes in:

(1) the 2009 tax year, if the person owns and occupies the property in the 2009 tax year;

(2) the tax year in which the owner's sixty-fifth birthday occurs, if that is after 2009; or

(3) the tax year following the tax year in which an owner who is sixty-five years of age or older first owns and occupies the property, if that is after 2009.

C. For the 2003 and subsequent tax years, the valuation for property taxation purposes of a single-family dwelling owned and occupied by a person who is disabled and whose modified gross income, as defined in the Income Tax Act, for the prior taxable year did not exceed the greater of eighteen thousand dollars ($18,000) or the amount calculated pursuant to Subsection I of this section shall not be greater than the valuation of the property for property taxation purposes in the:

(1) 2003 tax year;

(2) year in which the owner is determined to be disabled, if that is after 2003; or

(3) tax year following the tax year in which an owner who is disabled or who is determined in that year to be disabled first owns and occupies the property, if that is after 2003.

D. An owner who is entitled to a limitation in valuation pursuant to more than one subsection of this section may designate the subsection pursuant to which the limitation shall be applied.

E. The limitation of value specified in Subsections A, B and C of this section shall be claimed in order to be allowed. The limitations may be claimed by filing proof of eligibility with the county assessor on an application form for the limitation furnished by the assessor. The application form shall be designed by the department and shall provide for proof of age or disability, occupancy and income eligibility. An owner who applies for the limitation of value specified in this section and files proof of income eligibility for the three consecutive years immediately prior to the tax year for which the application is made need not claim the limitation for subsequent tax years if there is no change in eligibility. The county assessor shall apply that limitation automatically in subsequent tax years until a change in eligibility occurs.

F. An owner who has claimed and been allowed the limitation of value specified in this section for the three consecutive tax years immediately prior to the 2014 tax year need not claim the limitation for subsequent tax years if there is no change in eligibility. The county assessor shall apply that limitation automatically in subsequent tax years until a change in eligibility occurs.

G. A person who has had a limitation applied to a tax year and subsequently becomes ineligible for the limitation because of a change in the person's status or income or a change in the ownership of the property against which the limitation was applied shall notify the county assessor of the loss of eligibility for the limitation by the last day of February of the tax year immediately following the year in which loss of eligibility occurs.

H. A person who knowingly violates the provisions of this section by intentionally claiming and receiving the benefit of a limitation to which the person is not entitled or who fails to comply with the provisions of Subsection G of this section shall be liable for all taxes due, interest and a civil penalty of no more than three times the amount of additional taxes due.

I. For the 2002 tax year and each subsequent tax year, the maximum amount of modified gross income in Subsections A, B and C of this section shall be adjusted to account for inflation. The department shall make the adjustment by multiplying the maximum amount for tax year 2000 by a fraction, the numerator of which is the consumer price index ending during the prior tax year and the denominator of which is the consumer price index ending in tax year 2000. The result of the multiplication shall be rounded down to the nearest one hundred dollars ($100), except that if the result would be an amount less than the corresponding amount for the preceding tax year, then no adjustment shall be made. For purposes of this subsection, "consumer price index" means the consumer price index for all urban consumers published by the United States department of labor for the month ending September 30. The department shall publish annually the amount determined by the calculation and distribute it to each county assessor no later than December 1 of each tax year.

J. The limitation of value specified in Subsections A, B and C of this section does not apply to:

(1) a change in valuation resulting from any physical improvements made to the property during the year immediately prior to the tax year or a change in the permitted use or zoning of the property during the year immediately prior to the tax year; or

(2) a residential property in the first tax year that is valued for property taxation purposes.

K. As used in this section, "disabled" means a person who has been determined to be blind or permanently disabled with medical improvement not expected pursuant to 42 USCA 421 for purposes of the federal Social Security Act or is determined to have a permanent total disability pursuant to the Workers' Compensation Act [Chapter 52, Article 1 NMSA 1978].

History: Laws 2000, ch. 21, 1; 2001, ch. 321, 2; 2003, ch. 78, 1; 2008, ch. 26, 1; 2013, ch. 161, 1.



Section 7-36-22 - Mineral property; definitions and classifications for valuation purposes.

7-36-22. Mineral property; definitions and classifications for valuation purposes.

As used in this article, "mineral property" does not include oil and gas property or productive copper mineral property and means:

A. "class one productive mineral property", which means mineral lands, all mineral reserves and interests in minerals in mineral lands and all severed mineral products from mineral lands when the mineral lands are held under private ownership in fee and the property is mined or operated in good faith for its mineral values with a reasonable degree of continuity during the year preceding the tax year in which its value is determined and to an extent in keeping with the market demand and conditions affecting the extraction and disposition of the product;

B. "class one nonproductive mineral property", which means mineral lands, all mineral reserves and interests in minerals in mineral lands and all severed mineral products from mineral lands when the mineral lands are held under private ownership in fee and the property is known to contain minerals in commercially workable quantities of such a character as add present value to the land in addition to its values for other purposes but is not operated so as to fall in the class of class one productive mineral property;

C. "class two mineral property", which means the severed mineral products from mineral lands held by possessory title under the laws of the United States; and

D. "class three mineral property", which means severed mineral products from leasehold or contract mineral rights in mineral lands, the fee of which is vested in the United States or the state.

History: 1953 Comp., 72-29-11, enacted by Laws 1973, ch. 258, 23; 1975, ch. 218, 2; 1990, ch. 125, 4.



Section 7-36-23 - Special method of valuation; mineral property and property used in connection with mineral property; exception for potash and uranium mineral property and property used in connection with potash and uranium mineral property.

7-36-23. Special method of valuation; mineral property and property used in connection with mineral property; exception for potash and uranium mineral property and property used in connection with potash and uranium mineral property.

A. The provisions of this section apply to the valuation of all mineral property and property used in connection with mineral property except potash and uranium mineral property and property used in connection with potash and uranium mineral property, the methods of valuation for which are provided in Sections 7-36-24 and 7-36-25 NMSA 1978.

B. The following kinds of property held or used in connection with mineral property shall be valued under the methods of valuation required by the Property Tax Code:

(1) improvements, equipment, materials, supplies and other personal property held or used in connection with all classes of mineral property; "improvements" as used in this section includes surface and subsurface structures, but does not include pits, shafts, drifts and other similar artificial changes in the physical condition of the surface or subsurface of the earth produced solely by the removal or rearrangement of earth or minerals for the purpose of exposing or removing ore from a mine; and

(2) the surface value for agricultural or other purposes of class one productive or nonproductive mineral property when the surface interest is held in the same ownership as the mineral interests.

C. The value for property taxation purposes of class one productive mineral property is an amount equal to three hundred percent of the annual net production value of the mineral property.

D. The value for property taxation purposes of class two and class three mineral property is an amount equal to three hundred percent of the annual net production value.

E. The value for property taxation purposes of class one nonproductive mineral property shall be determined by applying a per acre value to the surface acres of the property being valued. The per acre value of class one nonproductive mineral property shall be determined under regulations adopted by the department, which regulations shall establish a per acre value based upon bonus bids accepted by the commissioner of public lands for the latest one year period in which bonus bids were accepted for the sale of mineral leases, which per acre value may be determined by geographical areas.

F. For purposes of this section, "annual net production value" means either:

(1) the average of five years' net production value from the mineral property for the five years immediately preceding the tax year in which value is being determined, or so much of the period during which the property has been in operation, with each year's net production value being determined by taking the year's market value of production of all minerals, including any bonus or subsidy payments, and deducting from that value:

(a) any royalties paid or due the United States, the state or any Indian tribe, Indian pueblo or Indian who is a ward of the United States;

(b) the direct costs, exclusive of depreciation, determined under generally accepted accounting principles consistently applied by the taxpayer, of extracting, milling, treating, reducing, transporting and selling the minerals; and

(c) the costs of depreciation, determined under generally accepted accounting principles consistently applied by the taxpayer, of property actually used in the extracting, milling, treating, reducing and transporting of the minerals; or

(2) the net production value from the mineral property for the year immediately preceding the tax year in which value is being determined, with that year's net production value being determined by taking the year's market value of production of all minerals, including any bonus or subsidy payments, and deducting from that value:

(a) any royalties paid or due the United States, the state or any Indian tribe, Indian pueblo or Indian who is a ward of the United States;

(b) the direct costs, exclusive of depreciation, determined under generally accepted accounting principles consistently applied by the taxpayer, of extracting, milling, treating, reducing, transporting and selling the minerals; and

(c) the cost of depreciation, determined under generally accepted accounting principles consistently applied by the taxpayer, of property actually used in the extracting, milling, treating, reducing and transporting of the minerals.

G. Annual net production value shall be determined under Paragraph (1) of Subsection F of this section unless the taxpayer elects to have it determined under Paragraph (2) of that subsection. To be effective, an election must be exercised by written notification to the department at the time the mineral property is reported to the department for valuation in a tax year. Once an election is exercised, a taxpayer may not change from the elected method without the prior approval of the department.

H. The department shall adopt regulations specifying procedures to be followed under, and the details of, the method for valuation of mineral property specified in this section.

History: 1953 Comp., 72-29-12, enacted by Laws 1973, ch. 258, 24; 1975, ch. 165, 4.



Section 7-36-24 - Special method of valuation; mineral property and property used in connection with mineral property when the primary production from the mineral property is potash.

7-36-24. Special method of valuation; mineral property and property used in connection with mineral property when the primary production from the mineral property is potash.

A. The provisions of this section apply to valuation of all mineral property and property used in connection with mineral property when the primary production from the mineral property is potash.

B. The value for property taxation purposes of improvements, equipment, materials, supplies and other personal property held or used in connection with all classes of potash mineral property is an amount equal to the market value of all mineral production from the potash mineral property for the prior year, less any royalties paid or due the United States, the state or any Indian tribe, Indian pueblo or Indian who is a ward of the United States. "Improvements" as used in this section includes surface and subsurface structures, but does not include pits, shafts, drifts and other similar artificial changes in the physical condition of the surface or subsurface of the earth produced solely by the removal or rearrangement of earth or minerals for the purpose of exposing or removing ore from a mine.

C. The value for property taxation purposes of the surface value for agricultural or other purposes held in connection with class one productive or nonproductive potash mineral property, when the surface interest is held in the same ownership as the mineral interests, shall be determined under the methods of valuation required by the Property Tax Code.

D. The value for property taxation purposes of class one productive potash mineral property is an amount equal to fifty percent of the market value of all mineral production from the potash mineral property for the prior year.

E. The value for property taxation purposes of class two and class three potash mineral property is an amount equal to fifty percent of the amount derived by deducting from the market value of all mineral production from the potash mineral property for the prior year any royalties paid or due the United States, the state or any Indian tribe, Indian pueblo or Indian who is a ward of the United States.

F. The value for property taxation purposes of class one nonproductive potash mineral property shall be determined under Subsection E of Section 7-36-23 NMSA 1978.

G. If a taxpayer severs potash in one or more governmental units and processes the severed potash in another governmental unit, the value of all interests in minerals shall be allocated to the governmental unit or units in which the potash is severed, and the value of improvements, equipment, materials, supplies and personal property shall be allocated among the governmental units in which the property is located on the basis of the original cost of the property.

H. The department shall adopt regulations specifying procedures to be followed under, and the details of, the method for valuation of potash mineral property specified in this section. The department shall also adopt regulations for the allocation of values of potash mineral property among the governmental units.

History: 1953 Comp., 72-29-13, enacted by Laws 1973, ch. 258, 25; 1975, ch. 165, 5.



Section 7-36-25 - Special method of valuation; mineral property and property used in connection with mineral property when the primary production from the mineral property is uranium.

7-36-25. Special method of valuation; mineral property and property used in connection with mineral property when the primary production from the mineral property is uranium.

A. The provisions of this section apply to the valuation of all mineral property and property used in connection with mineral property when the primary production from the mineral property is uranium.

B. The following kinds of property held or used in connection with uranium mineral property shall be valued under the methods of valuation required by the Property Tax Code:

(1) improvements, equipment, materials, supplies and other personal property held or used in connection with all classes of uranium mineral property; "improvements" as used in this section includes surface and subsurface structures, but does not include pits, shafts, drifts or other similar artificial changes in the physical condition of the surface or subsurface of the earth produced solely by the removal or rearrangement of earth or minerals for the purpose of exposing or removing ore from a mine; and

(2) the surface value for agricultural or other purposes of class one productive or nonproductive uranium mineral property when the surface interest is held in the same ownership as the mineral interests.

C. The value for property taxation purposes of class one productive, class two and class three uranium mineral property is the annual net production value of the uranium mineral property.

D. The value for property taxation purposes of class one nonproductive uranium mineral property shall be determined under Subsection E of Section 7-36-23 NMSA 1978.

E. For the purposes of this section, the "annual net production value" means:

(1) the sales price of uranium-bearing material disposed of as ore or solution, less fifty percent of that sales price as a deduction for the cost of producing and bringing the output to the surface and of transporting and selling it; or

(2) in the case of uranium-bearing material not disposed of as ore or solution but processed or beneficiated (other than by sizing and blending), regardless of the form in which the product is actually disposed of, the value of U3O8 contained in ore or solution determined on the basis of the U3O8 content of the ore or solution at fifty percent of the taxpayer's average unit sales price during the preceding calendar year of U3O8 contained in the concentrate form commonly known as "yellowcake" (or if the uranium concentrate has not been sold in the preceding calendar year, at fifty percent of the representative sales price for U3O8 contained in the concentrate form commonly known as "yellowcake" at the place and time of processing or beneficiation into that concentrate), plus fifty percent of the representative sales price of all other minerals produced and saved from such uranium-bearing material, less fifty percent of the value as a deduction for the cost of producing and bringing the output to the surface from an underground mine.

F. In determining annual net production value of class two and class three uranium mineral property, a deduction may be taken for royalties paid or due the United States, the state or any Indian tribe, Indian pueblo or Indian who is a ward of the United States, but the deduction allowed by this subsection must be subtracted from one hundred percent of the applicable sales price before applying any other reductions in or deductions from that sales price.

History: 1953 Comp., 72-29-14, enacted by Laws 1973, ch. 258, 26; 1975, ch. 165, 6; 1982, ch. 29, 1.



Section 7-36-26 - Special method of valuation; manufactured homes.

7-36-26. Special method of valuation; manufactured homes.

A. The owner of a manufactured home subject to valuation for property taxation purposes shall report the manufactured home annually for valuation to the county assessor of the county in which the manufactured home is located on January 1. The report shall be in a form and contain the information required by department regulation and shall be made no later than the last day of February of the tax year in which the property is subject to valuation.

B. The valuation method used for determining the value of manufactured homes for property taxation purposes shall be a cost method applying generally accepted appraisal techniques and shall generally provide for:

(1) the determination of initial cost of a manufactured home based upon classifications of manufactured homes and sales prices for the various classifications;

(2) deductions from initial cost for allowable depreciation, which allowances for depreciation shall be developed by the division; and

(3) deduction from initial cost of other justifiable factors, including but not limited to functional and economic obsolescence.

C. Whether or not the presence of a manufactured home is declared and reported by the owner to a county assessor as required by this section, the county assessor shall determine the value for property taxation purposes of each manufactured home located in the county and subject to valuation. County assessors shall use the information required to be furnished them under Sections 66-6-10 and 66-7-413 NMSA 1978 to assure that accurate records of locations of manufactured homes are maintained.

D. Any person who intentionally refuses to make a report required of him under this section or who knowingly makes a false statement in a report required under this section is guilty of a misdemeanor and shall be punished by the imposition of a fine of not more than one thousand dollars ($1,000).

E. Any person who fails to make a report required of him under this section is liable for a civil penalty in an amount equal to five percent of the property taxes ultimately determined to be due on the property for the tax year or years for which he failed to make the required report.

F. Any person who intentionally refuses to make a report required of him under this section with the intent to evade any tax or who fails to make a report required of him under this section with the intent to evade any tax is liable for a civil penalty in an amount equal to twenty-five percent of the property taxes ultimately determined to be due on the property for the tax year or years for which he refused or failed to make the required report.

G. The civil penalties authorized under Subsections E and F of this section shall be imposed and collected at the time and in the manner that the tax is imposed and collected. In order to assist in the imposition and collection of the penalties, the assessor having responsibility for determining the value of the property shall make an entry in the valuation records indicating the liability for any penalties due under this section.

History: 1953 Comp., 72-29-15, enacted by Laws 1973, ch. 258, 27; 1975, ch. 165, 7; 1983, ch. 295, 2; 1991, ch. 166, 6.



Section 7-36-27 - Special method of valuation; pipelines, tanks, sales meters and plants used in the processing, gathering, transmission, storage, measurement or distribution of oil, natural gas, carbon dioxide or liquid hydrocarbons.

7-36-27. Special method of valuation; pipelines, tanks, sales meters and plants used in the processing, gathering, transmission, storage, measurement or distribution of oil, natural gas, carbon dioxide or liquid hydrocarbons.

A. All pipelines, tanks, sales meters and plants used in the processing, gathering, transmission, storage, measurement or distribution of oil, natural gas, carbon dioxide or liquid hydrocarbons subject to valuation for property taxation purposes shall be valued in accordance with the provisions of this section.

B. As used in this section:

(1) "construction work in progress" means the total of the balances of work orders for pipelines, plants, large industrial sales meters and tanks, in the process of construction on the last day of the preceding calendar year, exclusive of land and land rights and equipment, machinery or devices that are used or are available for use to construct pipelines, plants, large industrial sales meters and tanks but that are not incorporated into the pipelines, plants, large industrial sales meters or tanks;

(2) "depreciation" means straight line depreciation over the useful life of the item of property;

(3) "direct customer distribution pipeline" means a low or intermediate pressure distribution system pipeline of four inches or smaller diameter situated in urban areas;

(4) "economic obsolescence" means, with respect to valuation for property taxation purposes, loss in value of a property caused by unfavorable economic influences or factors outside of the property; "economic obsolescence" is a loss in value in addition to a loss in value attributable to physical depreciation;

(5) "functional obsolescence" means, with respect to valuation for property taxation purposes, loss in value of a property caused by functional inadequacies or deficiencies caused by factors within the property; "functional obsolescence" is a loss in value in addition to a loss in value attributable to physical depreciation;

(6) "large industrial sales meter" means a sales meter having an installed tangible property cost in excess of two thousand five hundred dollars ($2,500);

(7) "other justifiable factors" includes, but is not limited to, functional obsolescence and economic obsolescence;

(8) "pipeline" means all pipe, appurtenances and devices used in systems for gathering, transmission or distribution, but excludes sales meters, a pipeline operated exclusively for and constituting a part of a plant and a direct customer distribution pipeline;

(9) "plant" means any refinery, gasoline plant, extraction plant, purification plant, compressor or pumping station or similar plant, including all structures, equipment, pipes and other related facilities, excluding residential housing, office buildings and warehouses;

(10) "sales meter" means the meter, regulator and all appurtenances and devices used for measuring sales to customers and includes the service pipe to the customer's property line from the point of connection with the pipeline;

(11) "schedule value" means a fixed value of an individual property unit within a mass of similar or like units established by determining the total tangible property cost of a substantial sample of such property and deducting therefrom an average related accumulated provision for depreciation and allocating a proportionate part of the remainder to individual taxable property units;

(12) "tangible property cost" means the actual cost of acquisition or construction of property, excluding construction work in progress, including additions, retirements, adjustments and transfers, but without deduction of related accumulated provision for depreciation, amortization or other purposes and excluding any amount attributable to oil or gas reserves dedicated to such item of property; and

(13) "tank" means any storage tank or container, other than a natural reservoir, for storage that is not a component part of a plant.

C. Sales meters, other than large industrial sales meters, shall be valued as follows:

(1) the department may periodically determine the average tangible property cost of a substantial sample of sales meters in general use in the state;

(2) such average tangible property cost shall then be reduced by the average related accumulated provision for depreciation applicable to the sample of sales meters; and

(3) from the determinations pursuant to Paragraphs (1) and (2) of this subsection, a schedule of value for sales meters for property taxation purposes shall be determined and set forth in a rule adopted by the department.

D. Pipelines, direct customer distribution pipelines, large industrial sales meters, tanks and plants shall be valued as follows:

(1) the valuation authority shall first establish the tangible property cost of each item of property;

(2) from such tangible property cost shall be deducted the related accumulated provision for depreciation and any other justifiable factors that further affect the tangible property value of each item of property; and

(3) notwithstanding the determination of value for property taxation purposes in Paragraphs (1) and (2) of this subsection, the value for property taxation purposes of each item of property valued under this subsection shall not be less than twenty percent of the tangible property cost of such item of property.

E. Construction work in progress shall be valued at fifty percent of the amount expended and entered upon the accounting records of the taxpayer as of December 31 of the preceding year as construction work in progress.

F. Each item of property having a taxable situs in the state and valued under this section shall have its net taxable value allocated to the governmental units in which the property is located.

G. A reduction in value asserted by a taxpayer as attributable to economic obsolescence or functional obsolescence shall contain an obsolescence factor along with a brief statement of the facts that support the reduction, together with supporting documentation. The documentation may include items such as monthly throughput volumes from the prior year; comparisons to a documented industry standard; comparisons to a close competitor; and an engineer's or appraiser's valuation. The department may adopt rules that include other types of objective evidence of functional obsolescence or economic obsolescence.

H. If the department determines that a taxpayer has not established, based on the brief statement of facts and the supporting documentation provided, that the reduction for functional obsolescence or economic obsolescence is in accordance with the law or rules adopted by the department, the department shall notify the taxpayer of the department's determination in writing setting forth the reasons for its determination and specifying the supporting information that the department requires. The department shall provide the notice by April 1 or thirty days after the return is filed but no later than April 15 of the tax year. If the taxpayer does not file the report by March 15 of the property tax year, the department shall not be required to furnish a timely notice of deficiency by April 15 of the property tax year. In the case of properties regulated by the federal energy regulatory commission, the notice of deficiency shall be provided to the taxpayer within fifteen days after the filing of the report and the taxpayer shall then have ten days within which to correct the deficiency.

I. The department shall adopt rules to implement the provisions of this section.

History: Laws 1973, ch. 258, 28; 1953 Comp., 72-29-16; Laws 1975, ch. 165, 8; 1982, ch. 28, 4; 1985, ch. 109, 5; 2007, ch. 273, 1.



Section 7-36-28 - Special method of valuation; pipelines, tanks, collection systems, meters, plants and hydrants used in the collection, transmission, storage, treatment, discharge, measurement or distribution of water or wastewater.

7-36-28. Special method of valuation; pipelines, tanks, collection systems, meters, plants and hydrants used in the collection, transmission, storage, treatment, discharge, measurement or distribution of water or wastewater.

A. Except as provided in Subsection F [G] of this section, all pipelines, tanks, meters, lift stations, treatment facilities, plants and hydrants used in the collection, transmission, storage, measurement, treatment, discharge or distribution of water or wastewater subject to valuation for property taxation purposes shall be valued in accordance with the provisions of this section.

B. As used in this section:

(1) "commercial water property" means privately owned pipelines, tanks, meters, plants, hydrants, materials and supplies, whether in service, in stock or under construction, owned and operated as a utility for the purpose of transmitting, storing, measuring or distributing water for sale to the consuming public, excluding general buildings and improvements;

(2) "commercial wastewater property" means privately owned pipelines, collection systems, lift stations, meters, treatment facilities, materials and supplies, whether in service, in stock or under construction, owned and operated as a utility for the purpose of collecting, transmitting, measuring, treating or discharging wastewater used for the purpose of providing wastewater service to the public, excluding general buildings and improvements;

(3) "depreciation" means straight line depreciation over the useful life of the item of property;

(4) "general buildings and improvements" means buildings of the nature of offices, residential housing, warehouses, shops and associated improvements in general use by the taxpayer but not directly associated with the collection, transmission, storage, measurement, treatment, discharge or distribution of water or wastewater;

(5) "gallons" means the measurement of water sold or the measurement of wastewater discharged to a third party's treatment facility or the measurement of wastewater treated and discharged;

(6) "revenue" means gross utility operating revenue;

(7) "closed system" means a commercial water system in which water is gathered primarily by wells and stored in closed reservoirs and tanks; and

(8) "combination system" means a commercial water system in which water is gathered both in open reservoirs and by wells and is stored both in open reservoirs and closed reservoirs and tanks.

C. The value of commercial water property shall be determined as follows:

(1) a factor of two and forty-nine one hundredths per thousand gallons is to be used for a closed system and three and twenty-five one hundredths is to be used for a combination system;

(2) the department shall determine the type of system into which the taxpayer's commercial water properties should be categorized;

(3) the department shall then ascertain the number of thousand gallons sold to consumers by the taxpayer during each of the three immediately preceding calendar years and the taxpayer's water revenue from the immediately preceding calendar year;

(4) a simple average of the three-year thousand gallon sales shall be computed and compared to the actual thousand gallons sold to consumers during the immediately preceding calendar year. The higher of the average thousand gallons or the immediately preceding year's actual thousand gallons shall be the basis for value calculations;

(5) the thousand gallon figure determined in Paragraph (4) of this subsection shall then be multiplied by the appropriate per thousand gallon factor from Paragraph (1) of this subsection. The result of this calculation is the value of commercial water property for property taxation purposes; and

(6) notwithstanding the calculations provided for in Paragraphs (1) through (5) of this subsection, the value of the taxpayer's commercial water property shall not be greater than four and one-half times the revenue derived during the immediately preceding calendar year from the operation of the commercial water property.

D. The value of commercial wastewater property shall be determined as follows:

(1) a factor of two and forty-nine one hundredths per thousand gallons shall be used;

(2) the department shall then ascertain the number of thousand gallons wastewater discharged to a third party's treatment facility or the number of thousand gallons wastewater treated and discharged during each of the three immediately preceding calendar years and the taxpayer's wastewater revenue from the immediately preceding calendar year;

(3) a simple average of the three-year thousand gallons shall be computed and compared to the actual thousand gallons during the immediately preceding calendar year. The higher of the average thousand gallons or the immediately preceding year's actual thousand gallons shall be the basis for value calculations;

(4) the thousand gallon figure determined in Paragraph (3) of this subsection shall then be multiplied by the factor provided in Paragraph (1) of this subsection. The result of this calculation is the value of commercial wastewater property for property taxation purposes; and

(5) notwithstanding the calculations provided for in this subsection, the value of the taxpayer's commercial wastewater property shall not be greater than four and one-half times the revenue derived during the immediately preceding calendar year from the operation of the commercial wastewater property.

E. Each item of property having a taxable situs in the state and valued pursuant to this section shall have its net taxable value allocated to the governmental units in which the property is located on the basis of the percentage of the taxpayer's total investment in each governmental unit.

F. The department shall adopt regulations to implement the provisions of this section.

G. Commercial water property owned or sold by a nonprofit mutual domestic water association is exempt from valuation for property taxation purposes.

History: Laws 1973, ch. 258, 29; 1953 Comp., 72-29-17; Laws 1975, ch. 165, 9; 1978 Comp., 7-36-28; 2009, ch. 246, 1; 2009, ch. 247, 1.



Section 7-36-29 - Special method of valuation; property used for the generation, transmission or distribution of electric power or energy.

7-36-29. Special method of valuation; property used for the generation, transmission or distribution of electric power or energy.

A. All property used for the generation, transmission or distribution of electric power or energy subject to valuation for property taxation purposes shall be valued in accordance with the provisions of this section.

B. As used in this section:

(1) "depreciation" means straight line depreciation over the useful life of the item of property;

(2) "electric plant" means all property situated in this state used or useful for the generation, transmission or distribution of electric power or energy, but does not include land, land rights, general buildings and improvements, construction work in progress, materials and supplies and licensed vehicles;

(3) "construction work in progress" means the total of the balances of work orders for an electric plant in process of construction on the last day of the preceding calendar year exclusive of land, land rights and licensed vehicles;

(4) "general buildings and improvements" means buildings of the nature of offices, residential housing, warehouses, shops and associated improvements in general use by the taxpayer and not directly associated with generation, transmission or distribution of electric power or energy;

(5) "materials and supplies" means the cost, including sales, use and excise taxes, and transportation costs to point of delivery in this state, less purchases and trade discounts, of all unapplied material and supplies on hand in this state as of December 31 of the preceding calendar year; and

(6) "tangible property cost" means the actual cost of acquisition or construction of property, including additions, retirements, adjustments and transfers, but without deduction of related accumulated provision for depreciation, amortization or other purposes; "tangible property cost" excludes the cost of property contributed to, or acquired with funds contributed to, a utility by or on behalf of a ratepayer or potential ratepayer for the expansion, improvement or replacement of property used for the transmission or distribution of electric power of the utility.

C. An electric plant shall be valued as follows:

(1) the department shall determine the tangible property cost of the electric plant;

(2) such tangible property cost shall then be reduced by the related accumulated provision for depreciation and any other justifiable factors, including functional and economic obsolescence, such as the limitation on the use of the property based on the available reserves committed to the property; and

(3) notwithstanding the foregoing determination of value for property taxation purposes, the value for property taxation purposes of an electric plant shall not be less than twenty percent of the tangible property cost of the electric plant.

D. The value of construction work in progress shall be fifty percent of the amount expended and entered upon the accounting records of the taxpayer as of December 31 of the preceding calendar year as construction work in progress.

E. The value of materials and supplies shall be the tangible property cost for such property as of December 31 of the preceding calendar year.

F. Each item of property having a taxable situs in the state and valued under this section shall have its net taxable value allocated to the governmental units in which the property is located.

G. The department shall adopt regulations under Section 7-38-88 NMSA 1978 [repealed] to implement the provisions of this section.

History: Laws 1973, ch. 258, 30; 1953 Comp., 72-29-18, repealed and reenacted by Laws 1975, ch. 165, 10; 2016, ch. 49, 1.



Section 7-36-30 - Special methods of valuation; property that is part of a communications system.

7-36-30. Special methods of valuation; property that is part of a communications system.

A. All property that is part of a communications system and is subject to valuation for property taxation purposes shall be valued in accordance with the provisions of this section.

B. As used in this section:

(1) "communications system" means a system for the transmission and reception of information by the use of electronic, magnetic or optical means or any combination thereof and which system or any portion thereof is available for use by another person for consideration;

(2) "depreciation" means straight line depreciation over the useful life of the item of property;

(3) "other justifiable factors" includes but is not limited to wear and tear of the property not covered by depreciation, inadequacy, changes in demand and requirements of public authorities attributable to the applicable decrease in value and functional or economic obsolescence;

(4) "plant" means all tangible property located in this state and used or useful for the provision of communication service as reflected by the uniform system of accounting in use by the taxpayer, but does not include construction work in progress or materials and supplies;

(5) "construction work in progress" means the total of the balance of work orders for plant in process of construction on the last day of the preceding calendar year, exclusive of land and land rights;

(6) "tangible property cost" means the actual cost of acquisition or construction of property, including additions, retirements, adjustments and transfers, but without deduction of related accumulated provision for depreciation, amortization or other purposes; and

(7) "materials and supplies" means the cost, including sales, use and excise taxes, and transportation costs to point of delivery in this state, less purchases and trade discounts, of all unapplied materials and supplies on hand in this state as of December 31 of the preceding calendar year.

C. Each taxpayer having property subject to valuation under this section shall elect to have that property valued by the department in accordance with either Subsection D or Subsection F of this section. The election shall be effective for subsequent property tax years unless prior permission of the secretary is obtained to change the election for good cause shown. A taxpayer may not seek permission to change an election unless the prior election has been effective for at least three consecutive property tax years. The secretary shall find that good cause exists to change the election upon a showing satisfactory to the secretary by the taxpayer that:

(1) the net result of all amendments to the property tax statutes and regulations with effective dates commencing within the property tax year has a substantial adverse effect on the valuation for property tax purposes under the alternative elected for the property for that year relative to what the valuation for property tax purposes would have been under the other alternative in the absence of the amendments;

(2) the net result of all changes in law or circumstances but excluding acquisition or sale of property subject to valuation under this section, including changes which do not affect property tax liability, occurring within the property tax year has a substantial adverse effect on the valuation for property tax purposes under the alternative elected for the property for that year relative to what the valuation for property tax purposes for the property would have been under the other alternative in the absence of the changes; or

(3) changes in property tax statutes or regulations which are effective prior to the property tax year have a substantial adverse effect on the valuation for property tax purposes under the alternative elected for the property relative to what the valuation for property tax purposes would have been under the other alternative.

D. Communications system property valued under this subsection shall be valued in accordance with Paragraphs (1), (2) and (3) of this subsection:

(1) plant shall be valued in the following manner:

(a) the department shall first establish the tangible property cost of the plant;

(b) from such tangible property cost shall be deducted the related accumulated provision for depreciation and other justifiable factors; and

(c) notwithstanding the foregoing determination of value for property taxation purposes, the value for property taxation purposes of the plant shall not be less than twenty percent of the tangible property cost of the plant;

(2) construction work in progress shall have a value for property taxation purposes equal to fifty percent of the actual amounts expended and entered upon the accounting records of the taxpayer as of December 31 of the preceding calendar year for construction work in progress; and

(3) the value of materials and supplies shall be the tangible property cost for such property as of December 31 of the preceding calendar year.

E. Each item of property having a taxable situs in the state and valued under this section shall have its net taxable value allocated to the governmental units in which the property is located.

F. Communications system property valued under this subsection shall be valued using one or more or a combination of the following methods of valuation and applying the unit rule of appraisal to the property:

(1) capitalization of earnings;

(2) market value of stock and debt; or

(3) cost less depreciation and obsolescence.

G. The department shall adopt regulations under Section 7-38-88 NMSA 1978 [repealed] to implement the provisions of this section.

History: 1978 Comp., 7-36-30, enacted by Laws 1975, ch. 165, 11; 1985, ch. 109, 6; 1987, ch. 206, 1; 1989, ch. 112, 1.



Section 7-36-31 - Special method of valuation; operating railroad property.

7-36-31. Special method of valuation; operating railroad property.

A. All property owned or leased and used by an operating railroad in its operation if the operating railroad has operations in New Mexico is subject to valuation for property taxation purposes and shall be valued in accordance with the provisions of this section, except for land and land rights other than operating railroad rights-of-way, sidings and marshalling yards and general buildings and improvements determined not to be an active part of an operating railroad.

B. The division shall value operating railroad property using the following methods of valuation and applying the unit rule of appraisal to the property:

(1) capitalization of earnings;

(2) market value of stock and debt; or

(3) original cost less depreciation and obsolescence.

C. The division may use one or more, or a combination of, the methods of valuation specified in Paragraphs (1), (2) and (3) of Subsection B of this section in valuing operating railroad property.

D. Land, land rights other than operating railroad rights-of-way, sidings and marshalling yards, general buildings and improvements determined not to be an active part of an operating railroad shall be valued under the provisions of this article of the Property Tax Code applicable to the property.

E. The division shall adopt regulations providing for the allocation of net taxable values of operating railroad property to New Mexico and to the governmental units within the state.

F. The division shall adopt regulations pursuant to Section 7-38-88 NMSA 1978 [repealed] to implement the methods of valuation for operating railroad property specified in this section.

History: Laws 1973, ch. 258, 32; 1953 Comp., 72-29-20; Laws 1985, ch. 109, 7.



Section 7-36-32 - Special method of valuation; commercial aircraft.

7-36-32. Special method of valuation; commercial aircraft.

A. All commercial aircraft used by commercial airline companies in the operation of their businesses and subject to valuation for property taxation purposes shall be valued in accordance with the provisions of this section.

B. The department shall value commercial aircraft as follows:

(1) all gasoline engine propeller driven aircraft shall be valued at ten percent of original cost regardless of age; and

(2) all jet propelled aircraft shall have an assumed life of twelve years and shall be valued by deducting from eighty percent of the original cost of the aircraft depreciation computed on a monthly basis, but no aircraft valued under this paragraph shall have computed a value of less than twenty percent of its original cost.

C. The department shall adopt regulations providing for the allocation of net taxable values of commercial aircraft to New Mexico and to the governmental units in the state, which regulations shall include allocation factors related to ground time in New Mexico compared to total ground time within the airline system and flight time over New Mexico compared to total flight time within the airline system, exclusive of flight time outside the continental limits of the United States.

D. The department shall adopt regulations pursuant to Section 7-38-88 NMSA 1978 [repealed] to implement the method of valuation of commercial aircraft specified in this section.

History: Laws 1973, ch. 258, 33; 1953 Comp., 72-29-21; Laws 1975, ch. 165, 13.



Section 7-36-33 - Special method of valuation; certain industrial and commercial personal property.

7-36-33. Special method of valuation; certain industrial and commercial personal property.

A. The following kinds of property shall be valued for property taxation purposes in accordance with the provisions of this section;

(1) all property used in connection with mineral property and defined in Paragraph (1) of Subsection B of Section 7-36-23 NMSA 1978 and Paragraph (1) of Subsection B of Section 7-36-25 NMSA 1978;

(2) all industrial, manufacturing, construction and commercial machinery, equipment, furniture, materials and supplies subject to valuation for property taxation purposes and not subject to valuation under the provisions of Sections 7-36-22 through 7-36-32 NMSA 1978;

(3) all other business personal property subject to valuation for property taxation purposes and not subject to valuation under the provisions of Sections 7-36-22 through 7-36-32 NMSA 1978; and

(4) construction work in progress that includes any of the items of property specified in Paragraphs (1), (2) or (3) of this subsection.

B. As used in this section:

(1) "depreciation" means the straight line method of computing the depreciation allowance over the useful life of the item of property;

(2) "useful life of the item of property" means the "class life" for same or similar kinds of property as defined and used in Section 167 of the United States Internal Revenue Code of 1954, as amended or renumbered;

(3) "other justifiable factors" includes, but is not limited to, functional and economic obsolescence;

(4) "schedule value" means a fixed value of an individual property unit within a mass of similar or like units established by determining the average unit tangible property cost of a substantial sample of such property and deducting therefrom an average related accumulated provision for depreciation per unit and an average of other justifiable factors per unit;

(5) "tangible property cost" means the actual cost of acquisition or construction of property including additions, retirements, adjustments and transfers, but without deduction of related accumulated provision for depreciation, amortization or other purposes; and

(6) "construction work in progress" means the total of the balance of work orders for property in process of construction on the last day of the preceding calendar year but does not include the equipment, machinery or devices used or available to construct such property but not incorporated therein.

C. The value of individual items of property subject to valuation under this section, except construction work in progress, shall be determined as follows:

(1) the valuation authority shall first establish the tangible property cost of each item of property;

(2) from the tangible property cost shall be deducted the related accumulated provision for depreciation and any other justifiable factors; and

(3) notwithstanding the foregoing determination of value for property taxation purposes, the value for property taxation purposes of each item of property valued under this subsection shall never be less than twelve and one-half percent of the tangible property cost of such item of property so long as the property is used and useful in a business activity.

D. Construction work in progress shall be valued at fifty percent of the actual amounts expended and entered upon the accounting records of the taxpayer as of December 31 of the preceding calendar year as construction work in progress.

E. The division may establish a schedule value for the same or similar kinds of property to be valued under Subsection C of this section for property taxation purposes. In arriving at a schedule value, the division shall:

(1) determine the average unit tangible property cost of a substantial sample of the same or similar kinds of property;

(2) such unit average tangible property cost shall then be reduced by the average related accumulated provision for depreciation per unit applicable to the sample of the same or similar kinds of property and shall then be further reduced by an average of other justifiable factors per unit applicable to the same or similar kinds of property; and

(3) from the foregoing determination a schedule value for the same or similar kinds of property shall be determined and set forth in a regulation adopted pursuant to Section 7-38-88 NMSA 1978 [repealed].

F. The division shall adopt a schedule value for the following kinds of property:

(1) drilling rigs; and

(2) large off-the-road highway construction equipment.

G. Each item of property having a taxable situs in the state and valued under this section shall have its net taxable value allocated to the governmental unit in which the property is located.

H. The division shall adopt regulations under Section 7-38-88 NMSA 1978 [repealed] to implement the provisions of this section.

History: 1953 Comp., 72-29-22, enacted by Laws 1975, ch. 165, 14; 1982, ch. 28, 5.






Article 37 - Imposition of Property Tax

Section 7-37-1 - Provisions for imposition of tax; applicability.

7-37-1. Provisions for imposition of tax; applicability.

The provisions of Chapter 7, Article 37 NMSA 1978 apply to and govern the imposition of the property tax. Except for Sections 7-37-7 and 7-37-7.1 NMSA 1978, the provisions of that article do not apply to:

A. impositions or levies of taxes on specific classes of property authorized by laws outside of the Property Tax Code; and

B. special benefit assessments authorized by laws outside of the Property Tax Code.

History: 1953 Comp., 72-30-1, enacted by Laws 1973, ch. 258, 34; 1986, ch. 32, 7.



Section 7-37-2 - Imposition of the tax.

7-37-2. Imposition of the tax.

A tax is imposed upon all property subject to valuation for property taxation purposes under Article 36 of Chapter 7 NMSA 1978. The tax shall be imposed at the rates authorized and in the manner and for the purposes specified in this article.

History: 1953 Comp., 72-30-2, enacted by Laws 1973, ch. 258, 35; 1982, ch. 28, 6.



Section 7-37-3 - Tax ratio established.

7-37-3. Tax ratio established.

The tax ratio is thirty-three and one-third percent.

History: 1953 Comp., 72-30-3, enacted by Laws 1973, ch. 258, 36.



Section 7-37-4 - Head-of-family exemption.

7-37-4. Head-of-family exemption.

A. Up to two thousand dollars ($2,000) of the taxable value of residential property subject to the tax is exempt from the imposition of the tax if the property is owned by the head of a family who is a New Mexico resident or if the property is held in a grantor trust established under Sections 671 through 677 of the Internal Revenue Code, as those sections may be amended or renumbered, by a head of a family who is a New Mexico resident. The exemption allowed shall be in the following amounts for the specified property tax years:

(1) for the property tax years 1989 and 1990, the exemption shall be eight hundred dollars ($800);

(2) for the property tax years 1991 and 1992, the exemption shall be one thousand four hundred dollars ($1,400); and

(3) for the 1993 and subsequent tax years, the exemption shall be two thousand dollars ($2,000).

B. The exemption shall be deducted from taxable value of property to determine net taxable value of property.

C. The head-of-family exemption shall be applied only if claimed and allowed in accordance with Section 7-38-17 NMSA 1978 and regulations of the department.

D. As used in this section, "head of a family" means an individual New Mexico resident who is either:

(1) a married person, but only one spouse in a household may qualify as a head of a family;

(2) a widow or a widower;

(3) a head of household furnishing more than one-half the cost of support of any related person;

(4) a single person, but only one person in a household may qualify as a head of family; or

(5) a member of a condominium association or like entity who pays property tax through the association.

E. A head of a family is entitled to the exemption allowed by this section only once in any tax year and may claim the exemption in only one county in any tax year even though the claimant may own property subject to valuation for property taxation purposes in more than one county.

History: 1953 Comp., 72-30-4, enacted by Laws 1973, ch. 258, 37; 1983, ch. 219, 1; 1989, ch. 81, 1; 1991, ch. 228, 1; 1993, ch. 343, 1.



Section 7-37-5 - Veteran exemption.

7-37-5. Veteran exemption.

A. Up to four thousand dollars ($4,000) of the taxable value of property, including the community or joint property of husband and wife, subject to the tax is exempt from the imposition of the tax if the property is owned by a veteran or the veteran's unmarried surviving spouse if the veteran or surviving spouse is a New Mexico resident or if the property is held in a grantor trust established under Sections 671 through 677 of the Internal Revenue Code of 1986, as those sections may be amended or renumbered, by a veteran or the veteran's unmarried surviving spouse if the veteran or surviving spouse is a New Mexico resident. The exemption shall be deducted from the taxable value of the property to determine the net taxable value of the property. The exemption allowed shall be in the following amounts for the specified tax years:

(1) for tax year 2004, the exemption shall be three thousand dollars ($3,000);

(2) for tax year 2005, the exemption shall be three thousand five hundred dollars ($3,500); and

(3) for tax year 2006 and each subsequent tax year, the exemption shall be four thousand dollars ($4,000).

B. The veteran exemption shall be applied only if claimed and allowed in accordance with Section 7-38-17 NMSA 1978 and regulations of the department. For taxpayers who became eligible for a veteran exemption due to the approval of the amendment to Article 8, Section 5 of the constitution of New Mexico in November 2004, a county assessor shall, at the time of determining the net taxable value of the taxpayer's property for the 2005 property tax year, in addition to complying with the provisions of Section 7-38-17 NMSA 1978, determine the net taxable value of the taxpayer's property that would result from the application of the veteran exemption for the 2004 property tax year had the deadline for applying for the veteran exemption in 2004 occurred after the amendment was certified. The veteran exemption for 2004 shall not be credited against the 2005 property value of a taxpayer until the taxpayer has paid in full the taxpayer's property tax liability for the 2004 property tax year.

C. As used in this section, "veteran" means an individual who:

(1) has been honorably discharged from membership in the armed forces of the United States; and

(2) except as provided in this section, served in the armed forces of the United States on active duty continuously for ninety days.

D. For the purposes of Subsection C of this section, a person who would otherwise be entitled to status as a veteran except for failure to have served in the armed forces continuously for ninety days is considered to have met that qualification if the person served for less than ninety days and the reason for not having served for ninety days was a discharge brought about by service-connected disablement.

E. For the purposes of Subsection C of this section, a person has been "honorably discharged" unless the person received either a dishonorable discharge or a discharge for misconduct.

F. For the purposes of this section, a person whose civilian service has been recognized as service in the armed forces of the United States under federal law and who has been issued a discharge certificate by a branch of the armed forces of the United States shall be considered to have served in the armed forces of the United States.

History: 1953 Comp., 72-30-5, enacted by Laws 1973, ch. 258, 38; 1975, ch. 3, 1; 1975, ch. 77, 1; 1977, ch. 140, 1; 1977, ch. 168, 1; 1981, ch. 187, 1; 1983, ch. 330, 1; 1986, ch. 104, 1; 1989, ch. 236, 1; 1989, ch. 353, 1; 1991, ch. 228, 2; 1992, ch. 68, 1; 2000, ch. 17, 1; 2003, ch. 57, 1; 2005, ch. 230, 1.



Section 7-37-5.1 - Disabled veteran exemption.

7-37-5.1. Disabled veteran exemption.

A. As used in this section:

(1) "disabled veteran" means an individual who:

(a) has been honorably discharged from membership in the armed forces of the United States or has received a discharge certificate from a branch of the armed forces of the United States for civilian service recognized pursuant to federal law as service in the armed forces of the United States; and

(b) has been determined pursuant to federal law to have a one hundred percent permanent and total service-connected disability; and

(2) "honorably discharged" means discharged from the armed forces pursuant to a discharge other than a dishonorable or bad conduct discharge.

B. The property of a disabled veteran, including joint or community property of the veteran and the veteran's spouse, is exempt from property taxation if it is occupied by the disabled veteran as the veteran's principal place of residence. Property held in a grantor trust established under Sections 671 through 677 of the Internal Revenue Code of 1986, as those sections may be amended or renumbered, by a disabled veteran or the veteran's surviving spouse is also exempt from property taxation if the property otherwise meets the requirements for exemption in this subsection or Subsection C of this section.

C. The property of the surviving spouse of a disabled veteran is exempt from property taxation if:

(1) the surviving spouse and the disabled veteran were married at the time of the disabled veteran's death; and

(2) the surviving spouse continues to occupy the property continuously after the disabled veteran's death as the spouse's principal place of residence.

D. Upon the transfer of the principal place of residence of a disabled veteran or of a surviving spouse of a disabled veteran entitled to and granted a disabled veteran exemption, the disabled veteran or the surviving spouse may choose to:

(1) maintain the exemption for that residence for the remainder of the year, even if the residence is transferred during the year; or

(2) remove the exemption for that residence and apply it to the disabled veteran's or the disabled veteran's surviving spouse's new principal place of residence, regardless of whether the exemption was applied for and claimed within thirty days of the mailing of the county assessor's notice of valuation made pursuant to the provisions of Section 7-38-20 NMSA 1978.

E. The exemption provided by this section may be referred to as the "disabled veteran exemption".

F. The disabled veteran exemption shall be applied only if claimed and allowed in accordance with Section 7-38-17 NMSA 1978 and the rules of the department.

G. The veterans' services department shall assist the department and the county assessors in determining which veterans qualify for the disabled veteran exemption.

History: Laws 2000, ch. 92, 1; 2000, ch. 94, 1; 2003, ch. 29, 1; 2003, ch. 57, 2; 2004, ch. 19, 21; 2015, ch. 126, 1.



Section 7-37-5.2 - Deleted.

7-37-5.2. Deleted.



Section 7-37-5.3 - Veterans' organization exemption.

7-37-5.3. Veterans' organization exemption.

The property of a veterans' organization chartered by the United States congress and that is used primarily for the benefit of veterans and their families is exempt from property taxation. The exemption provided by this section may be referred to as the "veterans' organization exemption". The veterans' organization exemption shall be applied only if claimed and allowed pursuant to Section 7-38-17 NMSA 1978 and the rules of the department. The veterans' services department shall assist the taxation and revenue department and the county assessors in determining which veterans' organizations qualify for the veterans' organization exemption.

History: Laws 2011, ch. 102, 1.



Section 7-37-5.4 - Property owned by a disabled veteran is exempt from a special benefit assessment.

7-37-5.4. Property owned by a disabled veteran is exempt from a special benefit assessment.

A. Property owned by a disabled veteran, including joint or community property of the veteran and the veteran's spouse, is exempt from the imposition of a special benefit assessment if the property is occupied by the disabled veteran as the veteran's principal place of residence. Property held in a grantor trust established under Sections 671 through 677 of the Internal Revenue Code of 1986, as those sections may be amended or renumbered, by a disabled veteran or the veteran's surviving spouse is also exempt from the imposition of a special benefit assessment if the property otherwise meets the requirements for exemption in this subsection or Subsection B of this section.

B. The property of the surviving spouse of a disabled veteran is exempt from the imposition of a special benefit assessment if:

(1) the surviving spouse and the disabled veteran were married at the time of the disabled veteran's death;

(2) the surviving spouse continues to occupy the property continuously after the disabled veteran's death as the spouse's principal place of residence; and

(3) the surviving spouse has remained unmarried since the time of the disabled veteran's death.

C. For purposes of this section:

(1) "disabled veteran" means an individual who:

(a) has been honorably discharged from membership in the armed forces of the United States or has received a discharge certificate from a branch of the armed forces of the United States for civilian service recognized pursuant to federal law as service in the armed forces of the United States; and

(b) has been determined pursuant to federal law to have a one hundred percent permanent and total service-connected disability;

(2) "honorably discharged" means discharged from the armed forces pursuant to a discharge other than a dishonorable or bad conduct discharge; and

(3) "special benefit assessment" means an assessment or levy authorized by law for benefits, damages, construction, improvements or maintenance on property that is specially benefited by the benefits, damages, construction, improvements or maintenance; and includes an assessment or levy authorized by The Conservancy Act of New Mexico [73-14-1 NMSA 1978], the Public Improvement District Act [Chapter 5, Article 11 NMSA 1978], the Tax Increment for Development Act [Chapter 5, Article 15 NMSA 1978] and other similar laws outside the Property Tax Code.

History: Laws 2015, ch. 115, 1.



Section 7-37-6 - Rate of tax cumulative; determination; governmental units' entitlement to tax.

7-37-6. Rate of tax cumulative; determination; governmental units' entitlement to tax.

A. The rate of the tax is cumulative and shall be determined for application against any property in a tax year by adding all of the rates authorized by this article and set by the department of finance and administration for the use of the governmental units to which the net taxable value of the property is allocated.

B. Each governmental unit that is authorized a rate under this article is entitled to that portion of the tax collected by applying the governmental unit's rate set for the tax year to the net taxable value of property allocated to the governmental unit.

C. For the purposes of this section and Section 7-37-7 NMSA 1978, the net taxable value of all property subject to the tax is considered allocated to the state when determining or applying tax rates authorized for the use of the state.

History: 1953 Comp., 72-30-6, enacted by Laws 1973, ch. 258, 39.



Section 7-37-7 - Tax rates authorized; limitations.

7-37-7. Tax rates authorized; limitations.

A. The tax rates specified in Subsection B of this section are the maximum rates that may be set by the department of finance and administration for the use of the stated governmental units for the purposes stated in that subsection. The tax rates set for residential property for county, school district or municipal general purposes or for the purposes authorized in Paragraph (2) of Subsection C of this section shall be the same as the tax rates set for nonresidential property for those governmental units for those purposes unless different rates are required because of limitations imposed by Section 7-37-7.1 NMSA 1978. The department of finance and administration may set a rate at less than the maximum in any tax year. In addition to the rates authorized in Subsection B of this section, the department of finance and administration shall also determine and set the necessary rates authorized in Subsection C of this section. The tax rates authorized in Paragraphs (1), (3) and (4) of Subsection C of this section shall be set at the same rate for both residential and nonresidential property. Rates shall be set after the governmental units' budget-making and approval process is completed and shall be set in accordance with Section 7-38-33 NMSA 1978. Orders imposing the rates set for all units of government shall be made by the boards of county commissioners after rates are set and certified to the boards by the department of finance and administration. The department of finance and administration shall also certify the rates set for nonresidential property in governmental units to the department for use in collecting taxes imposed under the Oil and Gas Ad Valorem Production Tax Act [Chapter 7, Article 32 NMSA 1978], the Oil and Gas Production Equipment Ad Valorem Tax Act [Chapter 7, Article 34 NMSA 1978] and the Copper Production Ad Valorem Tax Act [Chapter 7, Article 39 NMSA 1978].

B. The following tax rates for the indicated purposes are authorized:

(1) for the use of each county for general purposes for the 1987 and subsequent property tax years, a rate of eleven dollars eighty-five cents ($11.85) for each one thousand dollars ($1,000) of net taxable value of both residential and nonresidential property allocated to the county;

(2) for the use of each school district for general operating purposes, a rate of fifty cents ($.50) for each one thousand dollars ($1,000) of net taxable value of both residential and nonresidential property allocated to the school district; and

(3) for the use of each municipality for general purposes for the 1987 and subsequent property tax years, a rate of seven dollars sixty-five cents ($7.65) for each one thousand dollars ($1,000) of net taxable value of both residential and nonresidential property allocated to the municipality.

C. In addition to the rates authorized in Subsection B of this section, there are also authorized:

(1) those rates or impositions authorized under provisions of law outside of the Property Tax Code that are for the use of the governmental units indicated in those provisions and are for the stated purpose of paying principal and interest on a public general obligation debt incurred under those provisions of law;

(2) those rates or impositions authorized under provisions of law outside of the Property Tax Code that are for the use of the governmental units indicated in those provisions, are for the stated purposes authorized by those provisions and have been approved by the voters of the governmental unit in the manner required by law;

(3) those rates or impositions necessary for the use of a governmental unit to pay a tort or workers' compensation judgment for which a county, municipality or school district is liable, subject to the limitations in Subsection B of Section 41-4-25 NMSA 1978, but, except as provided in Paragraph (4) of this subsection, no rate or imposition shall be authorized to pay any judgment other than one arising from a tort or workers' compensation claim; and

(4) those rates or impositions ordered by a court pursuant to Section 22-24-5.5 NMSA 1978 and for the use of a school district to pay a judgment pursuant to that section.

D. The rates and impositions authorized under Subsection C of this section shall be on the net taxable value of both residential and nonresidential property allocated to the unit of government specified in the provisions of the other laws or the judgments.

History: 1953 Comp., 72-30-7, enacted by Laws 1973, ch. 258, 40; 1974, ch. 92, 6; 1975, ch. 132, 1; 1981, ch. 176, 2; 1986, ch. 20, 110; 1990, ch. 125, 5; 2004, ch. 125, 3.



Section 7-37-7.1 - Additional limitations on property tax rates.

7-37-7.1. Additional limitations on property tax rates.

A. Except as provided in Subsections D and E of this section, in setting the general property tax rates for residential and nonresidential property authorized in Subsection B of Section 7-37-7 NMSA 1978, the other rates and impositions authorized in Paragraphs (2) and (3) of Subsection C of Section 7-37-7 NMSA 1978, except the portion of the rate authorized in Paragraph (1) of Subsection A of Section 4-48B-12 NMSA 1978 used to meet the requirements of Section 27-10-4 NMSA 1978, and benefit assessments authorized by law to be levied upon net taxable value of property, assessed value or a similar term, neither the department of finance and administration nor any other entity authorized to set or impose a rate or assessment shall set a rate or impose a tax or assessment that will produce revenue from either residential or nonresidential property in a particular governmental unit in excess of the sum of a dollar amount derived by multiplying the appropriate growth control factor by the revenue due from the imposition on residential or nonresidential property, as appropriate, for the prior property tax year in the governmental unit of the rate, imposition or assessment for the specified purpose plus, for the calculation for the rate authorized for county operating purposes by Subsection B of Section 7-37-7 NMSA 1978 with respect to residential property, any applicable tax rebate adjustment. The calculation described in this subsection shall be separately made for residential and nonresidential property. Except as provided in Subsections D and E of this section, no tax rate or benefit assessment that will produce revenue from either class of property in a particular governmental unit in excess of the dollar amount allowed by the calculation shall be set or imposed. The rates imposed pursuant to Sections 7-32-4 and 7-34-4 NMSA 1978 shall be the rates for nonresidential property that would have been imposed but for the limitations in this section. As used in this section, "growth control factor" is a percentage equal to the sum of "percent change I" plus V where:

(1)

V

=

(base year value + net new value),

base year value

expressed as a percentage, but if the percentage calculated is less than one hundred percent, then V shall be set and used as one hundred percent;

(2) "base year value" means the value for property taxation purposes of all residential or nonresidential property, as appropriate, subject to valuation under the Property Tax Code in the governmental unit for the specified purpose in the prior property tax year;

(3) "net new value" means the additional value of residential or nonresidential property, as appropriate, for property taxation purposes placed on the property tax schedule in the current year resulting from the elements in Subparagraphs (a) through (d) of this paragraph reduced by the value of residential or nonresidential property, as appropriate, removed from the property tax schedule in the current year and, if applicable, the reductions described in Subparagraph (e) of this paragraph:

(a) residential or nonresidential property, as appropriate, valued in the current year that was not valued at all in the prior year;

(b) improvements to existing residential or nonresidential property, as appropriate;

(c) additions to residential or nonresidential property, as appropriate, or values that were omitted from previous years' property tax schedules even if part or all of the property was included on the schedule, but no additions of values attributable to valuation maintenance programs or reappraisal programs shall be included;

(d) additions to nonresidential property due to increases in annual net production values of mineral property valued in accordance with Section 7-36-23 or 7-36-25 NMSA 1978 or due to increases in market value of mineral property valued in accordance with Section 7-36-24 NMSA 1978; and

(e) reductions to nonresidential property due to decreases in annual net production values of mineral property valued in accordance with Section 7-36-23 or 7-36-25 NMSA 1978 or due to decreases in market value of mineral property valued in accordance with Section 7-36-24 NMSA 1978; and

(4) "percent change I" means a percent not in excess of five percent that is derived by dividing the annual implicit price deflator index for state and local government purchases of goods and services, as published in the United States department of commerce monthly publication entitled "survey of current business" or any successor publication, for the calendar year next preceding the prior calendar year into the difference between the prior year's comparable annual index and that next preceding year's annual index if that difference is an increase, and if the difference is a decrease, the "percent change I" is zero. In the event that the annual implicit price deflator index for state and local government purchases of goods and services is no longer prepared or published by the United States department of commerce, the department shall adopt by regulation the use of any comparable index prepared by any agency of the United States.

B. If, as a result of the application of the limitation imposed under Subsection A of this section, a property tax rate for residential or nonresidential property, as appropriate, authorized in Subsection B of Section 7-37-7 NMSA 1978 is reduced below the maximum rate authorized in that subsection, no governmental unit or entity authorized to impose a tax rate under Paragraph (2) of Subsection C of Section 7-37-7 NMSA 1978 shall impose any portion of the rate representing the difference between a maximum rate authorized under Subsection B of Section 7-37-7 NMSA 1978 and the reduced rate resulting from the application of the limitation imposed under Subsection A of this section.

C. If the net new values necessary to make the computation required under Subsection A of this section are not available for any governmental unit at the time the calculation must be made, the department of finance and administration shall use a zero amount for net new values when making the computation for the governmental unit.

D. Any part of the maximum tax rate authorized for each governmental unit for residential and nonresidential property by Subsection B of Section 7-37-7 NMSA 1978 that is not imposed for a governmental unit for any property tax year for reasons other than the limitation required under Subsection A of this section may be authorized by the department of finance and administration to be imposed for that governmental unit for residential and nonresidential property for the following tax year subject to the restriction of Subsection D of Section 7-38-33 NMSA 1978.

E. If the base year value necessary to make the computation required under Subsection A of this section is not available for any governmental unit at the time the calculation must be made, the department of finance and administration shall set a rate for residential and nonresidential property that will produce in that governmental unit a dollar amount that is not in excess of the property tax revenue due for all property for the prior property tax year for the specified purpose of that rate in that governmental unit.

F. For the purposes of this section:

(1) "nonresidential property" does not include any property upon which taxes are imposed pursuant to the Oil and Gas Ad Valorem Production Tax Act [Chapter 7, Article 32 NMSA 1978], the Oil and Gas Production Equipment Ad Valorem Tax Act [Chapter 7, Article 34 NMSA 1978] or the Copper Production Ad Valorem Tax Act [Chapter 7, Article 39 NMSA 1978]; and

(2) "tax rebate adjustment" means, for those counties that have an ordinance in effect providing the property tax rebate pursuant to the Income Tax Act [Chapter 7, Article 2 NMSA 1978] for the property tax year and that have not imposed for the property tax year either a property tax, the revenue from which is pledged for payment of the income tax revenue reduction resulting from the provision of the property tax rebate, or a property transfer tax, the estimated amount of the property tax rebate to be allowed with respect to the property tax year, and for any other governmental unit or purpose, zero; provided that any estimate of property tax rebate to be allowed is subject to review for appropriateness and approval by the department of finance and administration.

History: 1978 Comp., 7-37-7.1, enacted by Laws 1979, ch. 268, 1; 1981, ch. 37, 66; 1983, ch. 213, 23; 1985 (1st S.S.), ch. 12, 1; 1986, ch. 32, 8; 1989, ch. 198, 2; 1990, ch. 125, 6; 1991, ch. 212, 17; 1994, ch. 111, 4.



Section 7-37-8 - School tax rates.

7-37-8. School tax rates.

No later than August 15 of each year, the state department of public education shall submit to the secretary of finance and administration the property tax rates for the succeeding tax year for each school district and the commission on higher education [higher education department] shall submit to the secretary of finance and administration the property tax rates for the succeeding tax year for each technical and vocational district, area vocational school district, junior college district and branch community college district. The rates required to be submitted pursuant to this section shall separately state by county and by school district the rate to be levied for operational purposes and the rate to be levied for payment of principal and interest on general obligation debt issued or entered into by the district.

History: 1978 Comp., 7-37-8, enacted by Laws 1978, ch. 128, 1; 1983, ch. 301, 12; 1988, ch. 64, 1; 1997, ch. 193, 17.






Article 38 - Administration and Enforcement of Property Taxes

Section 7-38-1 - Applicability.

7-38-1. Applicability.

This article applies to the administration and enforcement of all taxes imposed under the Property Tax Code.

History: 1953 Comp., 72-31-1, enacted by Laws 1973, ch. 258, 41.



Section 7-38-2 - Investigative authority and powers.

7-38-2. Investigative authority and powers.

A. The director may issue subpoenas, returnable in not less than ten days, to require the production of any pertinent records or to require any person to appear and testify under oath concerning the subject matter of an inquiry for the purposes of:

(1) determining whether property is subject to property taxation;

(2) establishing or determining the value of any property for property taxation purposes;

(3) determining the extent of liability for and the amount of any property tax due from any person; and

(4) enforcing any statute administered by the department or administered by county officers under the supervision of the department.

B. At any time after the service of a subpoena and prior to its return date, a person to whom a subpoena is issued may file an action in the district court to quash the subpoena on the grounds that it was improperly issued.

C. In order to carry out their respective responsibilities under the Property Tax Code, county assessors and their employees, and the director and employees of the department may at reasonable times and after displaying identity credentials:

(1) with the permission of a property owner or his authorized agent, examine those records that relate to the valuation of the property; and

(2) with the permission of a property owner or his authorized agent, enter or inspect any property that is subject to valuation for property taxation purposes.

D. If a person fails to appear, produce records or refuses to testify in response to a subpoena issued under Subsection A, or if a person refuses permission to allow examination of records, entry or inspection of property authorized under Subsection C, the director, or the county assessor in the case where he or his employees have been refused examination, entry or inspection, may invoke the aid of the district court by filing an action to require appearance or testimony or to allow examination, entry or inspection. The court may, after notice, hearing and good cause shown, require the person to appear and testify, to produce records, to allow examination of records or to allow entry or inspection of property. If the person fails to comply with the court's order, the court may punish him for contempt.

History: 1953 Comp., 72-31-2, enacted by Laws 1973, ch. 258, 42.



Section 7-38-3 - Information reports.

7-38-3. Information reports.

For the purpose of establishing or determining the value of property for property taxation purposes, the director may promulgate regulations requiring any property owner or his authorized agent to report information concerning the property to the department or the county assessor at the times and in the manner required by the director.

History: 1953 Comp., 72-31-3, enacted by Laws 1973, ch. 258, 43.



Section 7-38-4 - Confidentiality of information.

7-38-4. Confidentiality of information.

A. Except as specifically authorized in this section or as otherwise provided by law, it is unlawful for the secretary, any employee or any former employee of the department to reveal to any person other than the secretary, an employee of the department, a county assessor or an employee of a county assessor any information gained during his employment about a specific property or a property taxpayer gained as a result of a report or information furnished the department or a county assessor by a taxpayer or as a result of an examination of property or records of a taxpayer. Except as specifically authorized in this section or as otherwise provided by law, it is unlawful for any county assessor or any employee or former employee of a county assessor to reveal to any person other than county assessors or their employees or the secretary or an employee of the department any information furnished by the department about a specific property or property owner or any other information gained during that person's employment about a specific property or a property taxpayer gained as a result of a report or information furnished the department or a county assessor by a taxpayer or as a result of an examination of property or records of a taxpayer. Information described in this subsection may be released:

(1) that is limited to the information contained in those valuation records that are public records and the identity of the owner or person in possession of the property;

(2) to an authorized representative of another state; provided that the receiving state has entered into a written agreement with the department to use the information for tax purposes only;

(3) to a state district or appellate court or a federal court or county valuation protests board:

(a) in response to an order made in an action relating to taxation in which the state or a governmental unit is a party and in which the information is material to the inquiry; or

(b) in any action in which the department or a county is attempting to enforce the provisions of the Property Tax Code or to collect a property tax or in any matter in which the taxpayer has put the taxpayer's own property valuation or liability for taxes at issue;

(4) to the property owner or a representative authorized in writing by the owner to obtain the information;

(5) if used for statistical purposes in a way that the information revealed is not identified or identifiable as applicable to any property owner or person in possession of the property;

(6) to a representative of the secretary of the treasury or the secretary's delegate pursuant to the terms of a reciprocal agreement entered into with the federal government for exchange of such information; or

(7) to the multistate tax commission or its authorized representative; provided that the information is used for tax purposes only and is disclosed by the multistate tax commission only to states which have met the requirements of Paragraph (2) of this subsection.

B. The secretary, any employee or any former employee of the department or any other person subject to the provisions of this section who willfully releases information in violation of this section is guilty of a misdemeanor and shall be fined not more than one thousand dollars ($1,000) or imprisoned for a definite term of less than one year or both. Any person convicted of a violation of this section shall not be employed by the state for a period of five years after the date of conviction.

History: 1953 Comp., 72-31-4, enacted by Laws 1973, ch. 258, 44; 1977, ch. 249, 61; 1982, ch. 28, 7; 1986, ch. 20, 113; 1990, ch. 22, 2; 1991, ch. 166, 7.



Section 7-38-6 - Presumption of correctness.

7-38-6. Presumption of correctness.

Values of property for property taxation purposes determined by the division or the county assessor are presumed to be correct. Determinations of tax rates, classification, allocations of net taxable values of property to governmental units and the computation and determination of property taxes made by the officer or agency responsible therefor under the Property Tax Code are presumed to be correct.

History: 1953 Comp., 72-31-6, enacted by Laws 1973, ch. 258, 46; 1981, ch. 37, 67.



Section 7-38-7 - Valuation date.

7-38-7. Valuation date.

All property subject to valuation for property taxation purposes shall be valued as of January 1 of each tax year, except that livestock shall be valued as of the date and in the manner prescribed under Section 7-36-21 NMSA 1978 and tangible personal property of construction contractors shall be valued as of the date and in the manner prescribed under Section 1 [7-38-7.1 NMSA 1978] of this act.

History: 1953 Comp., 72-31-7, enacted by Laws 1973, ch. 258, 47; 1997, ch. 68, 2.



Section 7-38-7.1 - Valuation date; tangible personal property; construction contractors.

7-38-7.1. Valuation date; tangible personal property; construction contractors.

A. All tangible personal property of construction contractors located in the state shall be valued for property taxation purposes as of January 1, except as provided in Subsection B of this section.

B. All tangible personal property of construction contractors not located in the state on January 1 but brought into the state and located there for more than twenty days subsequent to January 1 shall be valued for property taxation purposes as of the first day of the month following the month in which they have remained in the state for more than twenty days.

C. The construction contractor whose tangible personal property is subject to valuation for property taxation purposes shall report the property for valuation to the entity having responsibility for valuation of the property in accordance with Section 7-36-2 NMSA 1978 on the valuation date specified in Subsection A or B of this section and shall include in the report the actual or estimated time period during which the property has been and will be located in the state. The contractor's report shall be in a form and contain the information required by the department regulations and shall be made no later than:

(1) the last day of February for tangible personal property required to be valued as of the first day of January of the tax year; or

(2) ten days after the valuation date determined under Subsection B of this section for tangible personal property required to be valued as of a date other than that in Paragraph (1) of this subsection.

D. The department shall adopt regulations for the allocation of the value of tangible personal property of construction contractors, which regulations shall provide for:

(1) a basic allocation formula that prorates value on the basis of the amount of time that the tangible personal property is in the state and subject to valuation for property taxation purposes;

(2) determining proration of value under Paragraph (1) of this subsection using estimates of the amount of time that the tangible personal property will be in the state to cover those situations in which tangible personal property is imported for an indeterminate time during a tax year; and

(3) a method of allocating the value of the tangible personal property among different governmental units when the tangible personal property is located in more than one governmental unit.

E. Any person who intentionally refuses to make a report required of him under this section or who knowingly makes a false statement in a report required under this section is guilty of a misdemeanor and shall be punished by imposition of a fine of not more than one thousand dollars ($1,000).

F. Any person who fails to make a report required of him under this section is liable for a civil penalty in an amount equal to five percent of the property taxes ultimately determined to be due on the property for the tax year or years for which he failed to make the required report.

G. Any person who intentionally refuses to make a report required of him under this section with the intent to evade any tax or who fails to make a report required of him under this section with the intent to evade any tax is liable for a civil penalty in an amount equal to twenty-five percent of the property taxes ultimately determined to be due on the property for the tax year or years for which he refused or failed to make the required report.

H. The civil penalties authorized under Subsections F and G of this section shall be imposed and collected at the time and in the manner that the tax is imposed and collected. In order to assist in the imposition and collection of the penalties, the person having responsibility for determining the value of the property shall make an entry in the valuation records indicating the liability for any penalties due under this section.

History: Laws 1997, ch. 68, 1.



Section 7-38-8 - Reporting of property for valuation; penalties for failure to report.

7-38-8. Reporting of property for valuation; penalties for failure to report.

A. All property subject to valuation for property taxation purposes by the department shall be reported annually to the department. The report required by this subsection shall be made by the owner of the property or such other person as may be authorized by rules of the department. The report shall be in a form and contain the information required by rules of the department. It shall be made not later than the last day of February in the tax year in which the property is subject to valuation. Claims of economic obsolescence or functional obsolescence on properties not regulated by the federal government shall be made at the time the annual report is filed; however, the department shall accept supplements to the annual report containing claims of economic obsolescence or functional obsolescence on properties regulated by the federal energy regulatory commission or its successor agency at the time the annual commission report becomes available, but no later than April 15 of the tax year or at a later time allowed by an extension granted by the department. In the case of the failure or refusal to file the report required under this subsection, the department shall determine the value of the property subject to valuation from the best information available.

B. Except as provided in Subsection D of this section, all property subject to valuation for property taxation purposes by the county assessor shall be reported as follows:

(1) property valued in the 1974 tax year by the county assessor need not be reported for any subsequent tax year unless required to be reported under Paragraph (3) of this subsection;

(2) property not valued in the 1974 tax year by the county assessor but that becomes subject to valuation by the county assessor in any subsequent tax year shall be reported to the county assessor not later than the last day of February of the tax year in which it becomes subject to valuation, but such property need not be reported for any year subsequent to the year in which initially reported unless required to be reported under Paragraph (3) of this subsection;

(3) property once valued by a county assessor in a tax year, but which is not valued for a year subsequent to the year of initial valuation because it is not subject to valuation for that subsequent year by the county assessor, shall be reported to the county assessor not later than the last day of February in a tax year in which it again becomes subject to valuation by the county assessor; and

(4) reports required under Paragraphs (2) and (3) of this subsection shall be in a form and contain the information required by rules of the department.

C. Not later than the last day of February of each tax year, every owner of real property who made, or caused to be made, in the preceding calendar year improvements costing more than ten thousand dollars ($10,000) to that real property shall report to the county assessor the property improved, the improvements made, the cost of the improvements and such other information as the department may require.

D. Manufactured homes, livestock and land used for agricultural purposes shall be reported for valuation for property taxation purposes to the county assessor at the times and in the manner prescribed under Sections 7-36-26, 7-36-21 and 7-36-20 NMSA 1978 and rules promulgated by the department.

E. Property subject to valuation by the county assessor for property taxation purposes and improvements to such property that are required to be reported under Subsection C of this section shall be reported to the county assessor of the county in which the property is required to be valued under Section 7-36-14 NMSA 1978. Reports shall be made either by the owner of the property, the owner's authorized agent or any person having control or management of the property and shall be in a form and contain the information required by rules of the department.

F. Reports required by this section shall be made by the declarant under oath, and the secretary, employees of the department, the assessor and the assessor's employees are empowered to administer oaths for this purpose.

G. A person who intentionally refuses to make a report required under the provisions of Subsection A, B or C of this section or who knowingly makes a false statement in a report required under the provisions of Subsection A, B or C of this section is guilty of a misdemeanor and upon conviction shall be punished by the imposition of a fine of not more than one thousand dollars ($1,000).

H. A person who fails to make a report required under the provisions of Subsection A or B of this section is liable for a civil penalty in an amount equal to five percent of the property taxes ultimately determined to be due on the property for the tax year or years for which the person failed to make the required report.

I. A person who intentionally refuses to make a report required under the provisions of Subsection A or B of this section with the intent to evade any tax or who fails to make a report required under the provisions of Subsection A or B of this section with the intent to evade any tax is liable for a civil penalty in an amount equal to twenty-five percent of the property taxes ultimately determined to be due on the property for the tax year or years for which the person refused or failed to make the required report.

J. A person who is required to make a report under the provisions of Subsection C of this section and who fails to do so is personally liable for a civil penalty in an amount equal to the greater of twenty-five dollars ($25.00) or twenty-five percent of the difference between the property taxes ultimately determined to be due and the property taxes originally paid for the tax year or years for which the person failed to make the required report. This penalty shall not be considered a delinquent property tax, and the provisions of the Property Tax Code for the enforcement and collection of delinquent property taxes through the sale of the property do not apply. However, the county treasurer may use all other methods provided by law to collect the property tax or penalty due. Notwithstanding any other provision of the Property Tax Code, amounts collected pursuant to the penalty provided by this subsection shall be distributed among jurisdictions imposing tax on the property in the same proportion as the amount of tax ultimately determined to be due for the jurisdiction bears to the total due for all such jurisdictions.

K. The civil penalties authorized under Subsections H and I of this section shall be imposed and collected at the time and in the manner that the tax is imposed and collected. In order to assist in the imposition and collection of the penalties, the persons having responsibility for determining the value of the property shall make an entry in the valuation records indicating the liability for any penalties due under this section.

L. For the purposes of this section:

(1) "improvement" means the construction of any new structure permanently affixed to the land or the repair, rehabilitation or alteration of an existing structure permanently affixed to the land that, for property used for any commercial purpose, is required or allowed to be capitalized under the Internal Revenue Code and, for other properties, any similar construction, repair, rehabilitation or alteration; and

(2) "owner of real property" includes every owner of improvements who does not own the land upon which the improvements are made.

History: 1953 Comp., 72-31-8, enacted by Laws 1973, ch. 258, 48; 1974, ch. 92, 7; 1985, ch. 109, 8; 1991, ch. 213, 1; 2007, ch. 273, 2.



Section 7-38-8.1 - Division to adopt regulations to require reporting of exempt property.

7-38-8.1. Division to adopt regulations to require reporting of exempt property.

The division shall adopt regulations to insure that all real property owned by any nongovernmental entity and claimed to be exempt from property taxation under the provisions of Paragraph (1) of Subsection B of Section 7-36-7 NMSA 1978 shall be reported for valuation purposes to the appropriate valuation authority. These regulations shall include provisions for initial reporting of the property and claiming of the exempt status pursuant to Subsection C of Section 7-38-17 NMSA 1978.

History: 1978 Comp., 7-38-8.1, enacted by Laws 1982, ch. 28, 8.



Section 7-38-9 - Description of property for property taxation purposes.

7-38-9. Description of property for property taxation purposes.

A. Property shall be described for property taxation purposes by a description sufficiently adequate and accurate to identify it. Real property shall be described under a uniform system of real property description in accordance with regulations of the department. The department shall promulgate regulations establishing a uniform system of real property description to be used by the department and all assessors. The system shall include requirements for a comprehensive mapping or geographic information system, the use of uniform property record documents and uniform coding of real property descriptions.

B. Real property that has been valued for property taxation purposes prior to the effective date of the Property Tax Code by a description consisting of a mere reference to the time and place of filing or recording in the office of the county clerk of any map or other instrument describing the property with sufficient preciseness to permit its identification shall be considered to have been sufficiently described for property taxation purposes. All prior assessments, records and instruments maintained or issued by property taxation officers which describe the property by such a reference are validated and given the same force and effect as if a description of the property had been used that would comply with this section.

History: 1953 Comp., 72-31-9, enacted by Laws 1973, ch. 258, 49; 1999, ch. 215, 1.



Section 7-38-10 - Department may insure compliance with mapping and description of real property regulations by departmental installation of required system; reimbursement by county of costs incurred.

7-38-10. Department may insure compliance with mapping and description of real property regulations by departmental installation of required system; reimbursement by county of costs incurred.

Whenever the director determines that it is necessary to insure compliance with departmental regulations relating to comprehensive mapping or geographic information systems and real property description or to correct county deficiencies in this regard, he shall order the installation by the department of the necessary maps and other increments of the property description system in the county. The director may require the county to reimburse the department for costs incurred by the department in the installation or correction of a property description system.

History: 1953 Comp., 72-31-10, enacted by Laws 1973, ch. 258, 50; 1999, ch. 215, 2.



Section 7-38-11 - Property reported in the wrong county.

7-38-11. Property reported in the wrong county.

If property is reported for valuation for property taxation purposes in a county different from the county in which it is required to be reported by law and the regulations of the department, the county assessor to whom the erroneous report is made shall send a copy of the report to the county assessor of the county in which the report is required to be made and shall, at the same time, notify the person making the erroneous report of his obligation to make the required report to the appropriate county. A person making a report to the wrong county assessor is not relieved of his responsibility to make the required report to the correct county assessor because of the provisions of this section.

History: 1953 Comp., 72-31-11, enacted by Laws 1973, ch. 258, 51.



Section 7-38-12 - Property transfers; copies of documents to be furnished to assessor; penalty for violation.

7-38-12. Property transfers; copies of documents to be furnished to assessor; penalty for violation.

A. Whenever a deed or real estate contract transferring an interest in real property is received by a county clerk for recording, a copy of the deed or real estate contract shall be given to the county assessor by the clerk.

B. A county clerk who willfully fails to comply with this section is guilty of a petty misdemeanor, punishable in accordance with the Criminal Code [Chapter 30 NMSA 1978].

History: Laws 1973, ch. 258, 52; 1953 Comp., 72-31-12; Laws 1974, ch. 92, 8; 1982, ch. 28, 9.



Section 7-38-12.1 - Residential property transfers; affidavit to be filed with assessor.

7-38-12.1. Residential property transfers; affidavit to be filed with assessor.

A. After January 1, 2004, a transferor or the transferor's authorized agent or a transferee or the transferee's authorized agent presenting for recording with a county clerk a deed, real estate contract or memorandum of real estate contract transferring an interest in real property classified as residential property for property taxation purposes shall also file with the county assessor within thirty days of the date of filing with the county clerk an affidavit signed and completed in accordance with the provisions of Subsection B of this section.

B. The affidavit required for submission shall be in a form approved by the department and signed by the transferors or their authorized agents or the transferees or their authorized agents of any interest in residential real property transferred by deed or real estate contract. The affidavit shall contain only the following information to be used only for analytical and statistical purposes in the application of appraisal methods:

(1) the complete names of all transferors and transferees;

(2) the current mailing addresses of all transferors and transferees;

(3) the legal description of the real property interest transferred as it appears in the document of transfer;

(4) the full consideration, including money or any other thing of value, paid or exchanged for the transfer and the terms of the sale including any amount of seller incentives; and

(5) the value and a description of personal property that is included in the sale price.

C. Upon receipt of the affidavit required by Subsection A of this section, the county assessor shall place the date of receipt on the original affidavit and on a copy of the affidavit. The county assessor shall retain the original affidavit as a confidential record and as proof of compliance and shall return the copy marked with the date of receipt to the person presenting the affidavit. The assessor shall index the affidavits in a manner that permits cross-referencing to other records in the assessor's office pertaining to the specific property described in the affidavit. The affidavit and its contents are not part of the valuation record of the assessor.

D. The affidavit required by Subsection A of this section shall not be required for:

(1) a deed transferring nonresidential property;

(2) a deed that results from the payment in full or forfeiture by a transferee under a recorded real estate contract or recorded memorandum of real estate contract;

(3) a lease of or easement on real property, regardless of the length of term;

(4) a deed, patent or contract for sale or transfer of real property in which an agency or representative of the United States, New Mexico or any political subdivision of the state is the named grantor or grantee and authorized transferor or transferee;

(5) a quitclaim deed to quiet title or clear boundary disputes;

(6) a conveyance of real property executed pursuant to court order;

(7) a deed to an unpatented mining claim;

(8) an instrument solely to provide or release security for a debt or obligation;

(9) an instrument that confirms or corrects a deed previously recorded;

(10) an instrument between husband and wife or parent and child with only nominal actual consideration therefor;

(11) an instrument arising out of a sale for delinquent taxes or assessments;

(12) an instrument accomplishing a court-ordered partition;

(13) an instrument arising out of a merger or incorporation;

(14) an instrument by a subsidiary corporation to its parent corporation for no consideration, nominal consideration or in sole consideration of the cancellation or surrender of the subsidiary's stock;

(15) an instrument from a person to a trustee or from a trustee to a trust beneficiary with only nominal actual consideration therefor;

(16) an instrument to or from an intermediary for the purpose of creating a joint tenancy estate or some other form of ownership; or

(17) an instrument delivered to establish a gift or a distribution from an estate of a decedent or trust.

E. The affidavit required by Subsection A of this section shall not be construed to be a valuation record pursuant to Section 7-38-19 NMSA 1978.

F. Prior to November 1, 2003, the department shall print and distribute to each county assessor affidavit forms for distribution to the public upon request.

History: Laws 2003, ch. 118, 2; 2005, ch. 24, 1.



Section 7-38-12.2 - Penalties.

7-38-12.2. Penalties.

A. A person who intentionally refuses to make a required report within the time period specified under the provisions of Section 7-38-12.1 NMSA 1978 or who knowingly makes a false statement on an affidavit required under the provisions of Section 7-38-12.1 NMSA 1978 is guilty of a misdemeanor and upon conviction shall be punished by the imposition of a fine of not more than one thousand dollars ($1,000).

B. The secretary, any employee or any former employee of the department or any other person subject to the provisions of Section 7-38-12.1 NMSA 1978 who willfully releases information in violation of that section, except as provided in Section 7-38-4 NMSA 1978 or as part of a protest proceeding as defined in Section 7-38-24 NMSA 1978, is guilty of a misdemeanor and shall be fined not more than one thousand dollars ($1,000).

History: Laws 2003, ch. 118, 3.



Section 7-38-13 - Statement of decrease in value of property subject to local valuation.

7-38-13. Statement of decrease in value of property subject to local valuation.

A. No later than the last day of February of a tax year, any owner of property subject to valuation by the county assessor who believes that the value of his property has decreased in the previous tax year may file with the county assessor a signed statement describing the property affected, the cause and nature of the decrease in value and the amount by which the owner contends the valuation of the property has been decreased. Prior to determining the value of the property, the county assessor or an employee of the assessor must view the property described in the statement. The county assessor shall note on the back of the statement the date the property was viewed, by whom it was viewed and any action taken or to be taken as a result. The provisions of this subsection include a decrease in valuation of property due to a change in ownership, location or existence of personal property subject to local valuation, and in those cases the assessor or his employee shall verify the alleged change and make an appropriate notation of the date of verification, the person who made it and any action taken or to be taken as a result.

B. Reports required or authorized under this section to be filed by the owner of property may be filed by the owner's authorized agent.

History: 1953 Comp., 72-31-13, enacted by Laws 1973, ch. 258, 53; 1991, ch. 213, 2.



Section 7-38-14 - Tabulation of construction permits; information required to be furnished to county assessors.

7-38-14. Tabulation of construction permits; information required to be furnished to county assessors.

A. By the tenth day of each month, the trade boards operating under the Construction Industries Licensing Act [Chapter 60, Article 13 NMSA 1978] shall furnish the assessor of each county with a tabulation of all permits which they have issued in the assessor's county in the previous month for all construction projects, the cost of each of which exceeded one thousand dollars ($1,000). The tabulation shall include the name of the owner of the property for which a permit was issued, the construction location and the cost of the construction project for which the permit was issued. A copy of the tabulation shall be sent to the department.

B. By the tenth day of each month, each county or municipality issuing building permits shall furnish the assessor of the county issuing the permit or the county in which the municipality is located with a tabulation of all building permits issued in the previous month for all construction projects, the cost of each of which exceeded one thousand dollars ($1,000). The tabulation shall include the name of the owner of the property for which a permit was issued, the construction location and the cost of the construction project for which the permit was issued. A copy of the tabulation shall be sent to the department.

C. Upon receiving the information required to be furnished under this section, the county assessors and the department shall enter any required changes in their valuation or other records.

History: 1953 Comp., 72-31-14, enacted by Laws 1973, ch. 258, 54.



Section 7-38-15 - Information on real property sold, purchased, contracted to be sold or purchased, or exchanged by governmental bodies to be sent to or obtained by the department; department to compile and send information to county assessors.

7-38-15. Information on real property sold, purchased, contracted to be sold or purchased, or exchanged by governmental bodies to be sent to or obtained by the department; department to compile and send information to county assessors.

A. By the twentieth day of each month, the department shall obtain from appropriate agencies of the United States the following information relating to real property transactions occurring during the preceding month:

(1) a list by legal description of each parcel of real property in the state that was sold, purchased, contracted to be sold or purchased, or exchanged by agencies of the United States government; and

(2) the names and addresses of each of the transferors and transferees of the property required to be listed under Paragraph (1) of this subsection.

B. By the twentieth day of each month, each state agency and the governing body of each of the state's political subdivisions shall report to the department the following information relating to real property transactions occurring during the preceding month:

(1) a list by legal description of each parcel of real property in the state that was sold, purchased, contracted to be sold or purchased, or exchanged by the state agency or the political subdivisions; and

(2) the names and addresses of each of the transferors and transferees of the property listed under Paragraph (1) of this subsection.

C. The information gathered by the department on real property that is subject to local valuation for property taxation purposes shall be compiled and sent immediately to the county assessors of the counties in which the reported property is located. The county assessor receiving the information shall enter any required changes in the valuation or other records and shall also take any action that is required under the Property Tax Code as a result of the receipt of the information.

D. The information gathered by the department on real property that is subject to valuation for property taxation purposes by the department shall be compiled and retained by the department. The department shall enter any required changes in its valuation or other records and shall also take any action that is required under the Property Tax Code as a result of the receipt of the information.

History: 1953 Comp., 72-31-15, enacted by Laws 1973, ch. 258, 55.



Section 7-38-16 - Condemnation proceedings; duty of condemning authority to notify county assessor.

7-38-16. Condemnation proceedings; duty of condemning authority to notify county assessor.

A. Upon the issuance of a court order making permanent an order of preliminary entry in any condemnation proceeding brought by any governmental authority in this state exercising the power of eminent domain, or upon the issuance of a final order of condemnation if no order allowing preliminary entry is issued, the condemning authority shall notify the county assessor of the county in which the land subject to condemnation is situated of:

(1) the fact of the issuance of an order making permanent an order of preliminary entry or an order of final condemnation and the date of the order;

(2) the description and ownership of the land subject to the order; and

(3) the date that physical possession of the land was or will be assumed by the condemning authority under a preliminary entry order.

B. Upon receipt of the notification required under Subsection A, the county assessor shall make appropriate changes in his valuation records to indicate as owner of the land for property taxation purposes the condemning authority as of the date of possession or the date of a final order of condemnation. If the land involved is subject to valuation for property taxation purposes by the department, the county assessor shall notify the department of the changes.

C. This section does not authorize the proration of taxes for a tax year in which ownership changes as a result of condemnation proceedings, but a condemning authority may contract or stipulate with an owner of land subject to condemnation for the proration of the owner's tax liability.

History: 1953 Comp., 72-31-16, enacted by Laws 1973, ch. 258, 56.



Section 7-38-17 - Claiming exemptions; requirements; penalties.

7-38-17. Claiming exemptions; requirements; penalties.

A. Subject to the requirements of Subsection E of this section, head-of-family exemptions, veteran exemptions, disabled veteran exemptions or veterans' organization exemptions claimed and allowed in a tax year need not be claimed for subsequent tax years if there is no change in eligibility for the exemption nor any change in ownership of the property against which the exemption was claimed. Head-of-family, veteran and veterans' organization exemptions allowable under this subsection shall be applied automatically by county assessors in the subsequent tax years.

B. Other exemptions of real property specified under Section 7-36-7 NMSA 1978 for nongovernmental entities shall be claimed in order to be allowed. Once such exemptions are claimed and allowed for a tax year, they need not be claimed for subsequent tax years if there is no change in eligibility. Exemptions allowable under this subsection shall be applied automatically by county assessors in subsequent tax years.

C. Except as set forth in Subsection H of this section, an exemption required to be claimed under this section shall be applied for no later than thirty days after the mailing of the county assessor's notices of valuation pursuant to Section 7-38-20 NMSA 1978 in order for it to be allowed for that tax year.

D. A person who has had an exemption applied to a tax year and subsequently becomes ineligible for the exemption because of a change in the person's status or a change in the ownership of the property against which the exemption was applied shall notify the county assessor of the loss of eligibility for the exemption by the last day of February of the tax year immediately following the year in which loss of eligibility occurs.

E. Exemptions may be claimed by filing proof of eligibility for the exemption with the county assessor. The proof shall be in a form prescribed by regulation of the department. Procedures for determining eligibility of claimants for any exemption shall be prescribed by regulation of the department, and these regulations shall include provisions for requiring the veterans' services department to issue certificates of eligibility for veteran and veterans' organization exemptions in a form and with the information required by the department. The regulations shall also include verification procedures to assure that veteran exemptions in excess of the amount authorized under Section 7-37-5 NMSA 1978 are not allowed as a result of multiple claiming in more than one county or claiming against more than one property in a single tax year.

F. The department shall consult and cooperate with the veterans' services department in the development, adoption and promulgation of regulations under Subsection E of this section. The veterans' services department shall comply with the promulgated regulations. The veterans' services department shall collect a fee of five dollars ($5.00) for the issuance of a duplicate certificate of eligibility to a veteran or to a veterans' organization.

G. A person who violates the provisions of this section by intentionally claiming and receiving the benefit of an exemption to which the person is not entitled or who fails to comply with the provisions of Subsection D of this section is guilty of a misdemeanor and shall be punished by a fine of not more than one thousand dollars ($1,000). A county assessor or the assessor's employee who knowingly permits a claimant for an exemption to receive the benefit of an exemption to which the claimant is not entitled is guilty of a misdemeanor and shall be punished by a fine of not more than one thousand dollars ($1,000) and shall also be automatically removed from office or dismissed from employment upon conviction under this subsection.

H. A veteran or the veteran's unmarried surviving spouse who became eligible to receive a property tax exemption due to the expansion of the class of eligible veterans resulting from approval by the electorate in November 2004 of an amendment to Article 8, Section 5 of the constitution of New Mexico shall apply at the time the veteran or the veteran's unmarried surviving spouse applies for the 2005 veteran exemption, to the county assessor of the county in which the property of the veteran or the veteran's unmarried surviving spouse is located to have the veteran exemptions for the 2004 and 2005 property tax years applied to the 2005 taxable value of the property. The same form of documentation required for a veteran's property exemption for property tax year 2005 is required to be presented to the county assessor for property tax year 2004.

History: 1953 Comp., 72-31-17, enacted by Laws 1973, ch. 258, 57; 1974, ch. 92, 9; 1975, ch. 9, 1; 1982, ch. 28, 10; 2000, ch. 92, 3; 2000, ch. 94, 3; 2003, ch. 26, 1; 2004, ch. 19, 22; 2005, ch. 230, 2; 2011, ch. 102, 2.



Section 7-38-17.1 - Presumption of nonresidential classification; declaration of residential classification.

7-38-17.1. Presumption of nonresidential classification; declaration of residential classification.

A. Property subject to valuation for property taxation purposes for the 1982 and succeeding tax years is presumed to be nonresidential and will be so recorded by the appropriate valuation authority unless the property owner declares the property to be residential. This declaration will be made on a form prescribed by the division, signed by the owner or his agent and mailed to the valuation authority not later than the last day of February of the property tax year to which it applies. The form for the declaration shall be mailed by the valuation authority to property owners no later than January 31 of each property tax year and shall include the property owner's name and address and the description or identification of the property. It may be included as part of a preliminary notice of valuation form or any other similar form mailed to property owners during the appropriate time period. The valuation authority will take reasonable steps to verify any such declaration. Once the declaration is accepted, the valuation authority will make appropriate entries on the valuation records. Declarations, once accepted by the valuation authority, need not be made in subsequent tax years if there is no change in the use of the property.

B. No later than the last day of February of each tax year, every owner of property subject to valuation for property taxation purposes shall report to the appropriate valuation authority as set out in Section 7-36-2 NMSA 1978 whenever the use of the property changes from residential to nonresidential or from nonresidential to residential. This report will be made on a form prescribed by the division and will be signed by the owner of the property or his agent.

C. Any person who violates Subsection A of this section by declaring a property which is nonresidential to be residential or who violates Subsection B of this section by failing to report a change of use from residential to nonresidential shall be liable, for each tax year to which declaration or failure to report applies, for:

(1) any additional taxes because of a difference in tax rates imposed against residential and nonresidential property;

(2) interest, calculated as provided under Section 7-38-49 NMSA 1978, on any additional taxes determined to be due under Paragraph (1) of this subsection; and

(3) a civil penalty of five percent of any additional taxes determined to be due under Paragraph (1) of this subsection.

D. Any person who violates Subsection A of this section by declaring a property which is nonresidential to be residential with the intent to evade any tax or who violates Subsection B of this section by refusing or failing to report a change of use from residential to nonresidential with the intent to evade any tax is guilty of a misdemeanor and shall be punished by the imposition of a fine of not more than one thousand dollars ($1,000). Any director, employee of the division, county assessor or employee of any assessor who knowingly records a property which is nonresidential to be residential is guilty of a misdemeanor and shall be punished by a fine of not more than one thousand dollars ($1,000) and shall be automatically removed from office or dismissed from employment upon conviction under this subsection.

E. The civil penalties authorized in Subsection C of this section shall be imposed and collected at the same time and in the same manner that the tax and interest are imposed and collected. The county treasurer is responsible for making entries on the appropriate records indicating amounts due and the date of payment.

History: 1978 Comp., 7-38-17.1, enacted by Laws 1981, ch. 37, 68.



Section 7-38-18 - Publication of notice of certain provisions relating to reporting property for valuation and claiming of exemptions.

7-38-18. Publication of notice of certain provisions relating to reporting property for valuation and claiming of exemptions.

A. Each county assessor shall have a notice published in a newspaper of general circulation within the county at least once a week during the first three full weeks in January of each tax year, which notice shall include a brief statement of the provisions of:

(1) Section 7-38-8 NMSA 1978 relating to requirements for reporting property for valuation for property taxation purposes;

(2) Section 7-38-8.1 NMSA 1978 relating to requirements for reporting exempt property;

(3) Section 7-38-13 NMSA 1978 relating to filing statements of decrease in value of property;

(4) Section 7-38-17 NMSA 1978 relating to requirements for claiming veteran, disabled veteran, head-of-family and other exemptions;

(5) Section 7-38-17.1 NMSA 1978 relating to the requirements for declaring residential property and changes in use of property; and

(6) Section 7-36-21.3 NMSA 1978 relating to requirements for claiming eligibility for the limitation on increases in valuation for property taxation purposes of a single-family dwelling owned and occupied by a person who is sixty-five years of age or older.

B. The department shall develop and issue a uniform form of notice to be used by county assessors to fulfill the requirements of this section.

History: 1953 Comp., 72-31-18, enacted by Laws 1973, ch. 258, 58; 1981, ch. 37, 69; 1982, ch. 28, 11; 2000, ch. 92, 4; 2000, ch. 94, 4; 2001, ch. 321, 3.



Section 7-38-19 - Valuation records.

7-38-19. Valuation records.

A. The county assessor shall maintain a record of the values determined for property taxation purposes on all property within the county subject to valuation under the Property Tax Code, whether the values are determined by the county assessor or the department.

B. The department shall maintain, in addition to the county assessors' records, a record of the values determined for property taxation purposes on all property subject to department valuation under the Property Tax Code.

C. Valuation records shall contain the information required by the Property Tax Code and regulations of the department.

D. Except as provided otherwise in Subsection E of this section, valuation records are public records.

E. Valuation records that contain information regarding the income, expenses other than depreciation, profits or losses associated with a specific property or a property owner or that contain diagrams or other depictions of the interior arrangement of buildings, alarm systems or electrical or plumbing systems are not public records and may be released only in accordance with Paragraphs (2) through (7) of Subsection A of Section 7-38-4 NMSA 1978.

History: 1953 Comp., 72-31-19, enacted by Laws 1973, ch. 258, 59; 1982, ch. 28, 12; 1991, ch. 166, 8.



Section 7-38-20 - County assessor and department to mail notices of valuation.

7-38-20. County assessor and department to mail notices of valuation.

A. By April 1 of each year, the county assessor shall mail a notice to each property owner informing the property owner of the net taxable value of the property owner's property that has been valued for property taxation purposes by the assessor and other related information as required by Subsection D of this section.

B. By May 1 of each year, the department shall mail a notice to each property owner informing the property owner of the net taxable value of the property owner's property that has been valued for property taxation purposes by the department and other related information as required by Subsection D of this section.

C. Failure to receive the notice required by this section does not invalidate the value set on the property, any property tax based on that value or any subsequent procedure or proceeding instituted for the collection of the tax.

D. The notice required by this section shall state:

(1) the property owner's name and address;

(2) the description or identification of the property valued;

(3) the classification of the property valued;

(4) the value set on the property for property taxation purposes;

(5) the tax ratio;

(6) the taxable value of the property for the previous and current tax years;

(7) the tax rate from the previous tax year;

(8) the amount of tax from the previous tax year;

(9) with respect to residential property, instructions for calculating an estimated tax for the current tax year, which shall be prominently displayed on the front of the notice, and a disclaimer for such instructions similar to the following:

"The calculation of property tax may be higher or lower than the property tax that will actually be imposed.";

(10) the amount of any exemptions allowed and a statement of the net taxable value of the property after deducting the exemptions;

(11) the allocations of net taxable values to the governmental units;

(12) briefly, the eligibility requirements and application procedures and deadline for claiming eligibility for a limitation on increases in the valuation for property taxation purposes of a single-family dwelling owned and occupied by a person sixty-five years of age or older; and

(13) briefly, the procedures for protesting the value determined for property taxation purposes, classification, allocation of values to governmental units or denial of a claim for an exemption or for the limitation on increases in valuation for property taxation purposes.

E. The county assessor may mail the valuation notice required pursuant to Subsection A of this section to taxpayers with the preceding tax year's property tax bills if the net taxable value of the property has not changed since the preceding taxable year. In this early mailing, the county assessor shall provide clear notice to the taxpayer that the valuation notice is for the succeeding tax year and that the deadlines for protest of the value or classification of the property apply to this mailing date.

History: 1953 Comp., 72-31-20, enacted by Laws 1973, ch. 258, 60; 1974, ch. 92, 10; 1981, ch. 37, 70; 1996, ch. 39, 1; 2001, ch. 321, 4; 2012, ch. 60, 1.



Section 7-38-20.1 - Temporary provision; additional instructions to assessors and treasurers; special requirements for 2004 veteran exemption; newly eligible veterans.

7-38-20.1. Temporary provision; additional instructions to assessors and treasurers; special requirements for 2004 veteran exemption; newly eligible veterans.

A. A county assessor shall include with the notice of valuation distributed to property owners for the 2005 property tax year, a notice to taxpayers informing them that:

(1) a taxpayer who is a veteran or the unmarried surviving spouse of a veteran who was not previously eligible for a veteran property tax exemption may be eligible for that exemption due to the change in Article 8, Section 5 of the constitution of New Mexico adopted in November 2004; and

(2) a taxpayer who is eligible for the veteran tax exemption for the 2005 property tax year may also be eligible for the veteran tax exemption for the 2004 property tax year.

B. The taxpayer shall obtain certification from the veterans' services department verifying that the veteran upon whose service the exemption is claimed is eligible for a tax exemption pursuant to Article 8, Section 5 of the constitution of New Mexico for the 2005 property tax year to present to the county assessor. The veterans' services department shall certify the date on which the veteran became honorably discharged from the armed forces of the United States.

C. The county assessor shall determine from the date of discharge from the armed forces of the United States certified by the veterans' services department if the veteran would have been eligible to receive a tax exemption for the 2004 property tax year based on the veteran's date of discharge from the armed forces of the United States and the dates on which the taxpayer took title to the property. A veteran would be eligible if the veteran were discharged on a date prior to the thirtieth day following the date on which the county assessor mailed the notice of valuation in 2004 and had title to the property to which the veteran tax exemption is applied at that time.

D. If a taxpayer, who became eligible for the veteran exemption due to the approval of the amendment to Article 8, Section 5 of the constitution of New Mexico, qualifies for the 2004 and 2005 veteran exemptions and has paid in full the taxpayer's property tax liability for the 2004 property tax year, for the 2005 property tax year only the county assessor shall combine the total of the veteran exemptions for those two property tax years and deduct the combined total from the taxable value of the taxpayer's property to obtain the net taxable value for the 2005 property tax year.

History: Laws 2005, ch. 230, 3.



Section 7-38-21 - Protests; election of remedies.

7-38-21. Protests; election of remedies.

A. A property owner may protest the value or classification determined for the property owner's property for property taxation purposes, the allocation of value of the property to a particular governmental unit or a denial of a claim for an exemption or for a limitation on increase in value either by:

(1) filing, as provided in the Property Tax Code, a petition of protest with:

(a) the administrative hearings office; or

(b) the county assessor; or

(2) filing a claim for refund after paying the property owner's taxes as provided in the Property Tax Code.

B. The initiation of a protest under Paragraph (1) of Subsection A of this section is an election to pursue that remedy and is an unconditional and irrevocable waiver of the right to pursue the remedy provided in Paragraph (2) of Subsection A of this section.

C. A property owner may also protest the application to the property owner's property of any administrative fee adopted pursuant to Section 7-38-36.1 NMSA 1978 by filing a claim for refund after paying the property owner's taxes as provided in the Property Tax Code.

History: 1953 Comp., 72-31-21, enacted by Laws 1973, ch. 258, 61; 1981, ch. 37, 71; 1983, ch. 215, 1; 2001, ch. 24, 1; 2015, ch. 73, 19.



Section 7-38-22 - Protesting values, classification, allocation of values and denial of exemption determined by the division.

7-38-22. Protesting values, classification, allocation of values and denial of exemption determined by the division.

A. A property owner may protest the value or classification determined by the division for the property owner's property for property taxation purposes or the division's allocation of value of the property owner's property to a particular governmental unit or the denial of a claim for an exemption by filing a petition with the administrative hearings office. Filing a petition in accordance with this section entitles a property owner to a hearing on the property owner's protest.

B. Petitions shall:

(1) be filed no later than thirty days after the mailing by the division of the notice of valuation;

(2) state the property owner's name and address and the description of the property;

(3) state why the property owner believes the value, classification, allocation of value or denial of an exemption is incorrect and what the property owner believes the correct value, classification, allocation of value or exemption to be;

(4) state the value, classification, allocation of value or exemption that is not in controversy; and

(5) contain such other information as the administrative hearings office may by rule require.

C. The administrative hearings office shall notify the director and the property owner by certified mail of the date, time and place that the parties may appear before the administrative hearings office to present evidence related to the petition. The notice shall be mailed at least fifteen days prior to the hearing date.

D. The director may provide for an informal conference on the protest before the hearing.

History: 1953 Comp., 72-31-22, enacted by Laws 1973, ch. 258, 62; 1974, ch. 92, 11; 1981, ch. 37, 72; 2015, ch. 73, 20.



Section 7-38-23 - Protest hearings; verbatim record; action by hearing officer; time limitations.

7-38-23. Protest hearings; verbatim record; action by hearing officer; time limitations.

A. Except for the rules relating to discovery, the technical rules of evidence and the Rules of Civil Procedure for the District Courts do not apply at a protest hearing conducted pursuant to the provisions of the Property Tax Code [Articles 35 through 38 of Chapter 7 NMSA 1978], but the hearing shall be conducted so that an ample opportunity is provided for the presentation of complaints and defenses. All testimony shall be taken under oath. A verbatim record of the hearings shall be made but need not be transcribed unless required for appeal purposes. A hearing officer shall be designated by the chief hearing officer of the administrative hearings office to conduct the hearing.

B. Final action taken by the hearing officer on a petition shall be by written order. The hearing officer's order shall be made within thirty days after the date of the hearing, but this time limitation may be extended by agreement of the department and the protestant. A copy of the order shall be sent immediately by certified mail to the property owner. A copy of the order shall also be sent to the county assessor.

C. All protests shall be decided within one hundred twenty days of the date the protest is filed unless the parties otherwise agree. The protest shall be denied if the property owner or the property owner's authorized representative fails, without reasonable justification, to appear at the hearing.

D. The hearing officer's order shall be in the name of the chief hearing officer, dated, state the changes to be made in the valuation records, if any, and direct the county assessor to take appropriate action. The department shall make any changes in its valuation records required by the order.

E. Changes in the valuation records shall clearly indicate that the prior entry has been superseded by an order of the hearing officer.

F. The department shall maintain a file of all orders made pursuant to this section. The file shall be open for public inspection.

G. If an order of the hearing officer is appealed under Section 7-38-28 NMSA 1978, the department shall immediately notify the appropriate county assessor of the appeal. Notations shall be made in the valuation records of the assessor and the department indicating the pendency of the appeal.

History: 1953 Comp., 72-31-23, enacted by Laws 1973, ch. 258, 63; 1982, ch. 28, 13; 1986, ch. 20, 114; 2015, ch. 73, 21.



Section 7-38-24 - Protesting values, classification, allocation of values and denial of exemption or limitation on increase in value determined by the county assessor.

7-38-24. Protesting values, classification, allocation of values and denial of exemption or limitation on increase in value determined by the county assessor.

A. A property owner may protest the value or classification determined by the county assessor for his property for property taxation purposes, the assessor's allocation of value of his property to a particular governmental unit or denial of a claim for an exemption or for a limitation on increase in value by filing a petition with the assessor. Filing a petition in accordance with this section entitles the property owner to a hearing on his protest.

B. Petitions shall:

(1) be filed with the county assessor on or before:

(a) the later of April 1 of the property tax year to which the notice applies or thirty days after the mailing by the assessor of the notice of valuation if the notice was mailed with the preceding year's tax bill in accordance with Section 7-38-20 NMSA 1978;

(b) thirty days after the mailing of a property tax bill on omitted property pursuant to Section 7-38-76 NMSA 1978; or

(c) in all other cases, thirty days after the mailing by the assessor of the notice of valuation;

(2) state the property owner's name and address and the description of the property;

(3) state why the property owner believes the value, classification, allocation of value or denial of a claim of an exemption or of a limitation on increase in value is incorrect and what he believes the correct value, classification, allocation of value or exemption to be; and

(4) state the value, classification, allocation of value or exemption that is not in controversy.

C. Upon receipt of the petition, the county assessor shall schedule a hearing before the county valuation protests board and notify the property owner by certified mail of the date, time and place that he may appear to support his petition. The notice shall be mailed at least fifteen days prior to the hearing date.

D. The county assessor may provide for an informal conference on the protest before the hearing.

History: 1953 Comp., 72-31-24, enacted by Laws 1973, ch. 258, 64; 1974, ch. 92, 12; 1981, ch. 37, 73; 1997, ch. 130, 1; 2001, ch. 24, 2; 2003, ch. 95, 1.



Section 7-38-25 - County valuation protests boards; creation; duties; funding.

7-38-25. County valuation protests boards; creation; duties; funding.

A. There is created in each county a "county valuation protests board". Each board shall consist of three voting members. Three alternates shall also be appointed to serve as voting members in the absence of a voting member. Voting members and alternates shall be appointed as follows:

(1) one member and one alternate shall be a qualified elector of the county and shall be appointed by the board of county commissioners for a term of two years;

(2) one member and one alternate shall be a qualified elector of the county, shall have demonstrated experience in the field of valuation of property and shall be appointed by the board of county commissioners for a term of two years; and

(3) one member and one alternate shall be a property appraisal officer employed by the department, assigned by the director and shall be the chairman of the board.

B. Members of the board and alternates appointed under Paragraph (1) or (2) of Subsection A of this section shall not hold any elective public office during the term of their appointment nor shall any such member or alternate be employed by the state, a political subdivision or a school district during the term of his appointment.

C. Vacancies occurring on the board shall be filled by the authority making the original appointment and shall be for the unexpired term of the vacated membership.

D. The county valuation protests board shall hear and decide protests of determinations made by county assessors and protested under Section 7-38-24 NMSA 1978.

E. Members of the board and alternates when serving as voting members appointed under Paragraphs (1) and (2) of Subsection A of this section shall be paid as independent contractors at the rate of eighty dollars ($80.00) a day for each day of actual service. The payment of board members and alternates and all other actual and direct expenses incurred in connection with protest hearings shall be paid by the department.

History: 1953 Comp., 72-31-25, enacted by Laws 1973, ch. 258, 65; 1977, ch. 129, 1; 1981, ch. 37, 74; 1982, ch. 25, 1; 1997, ch. 159, 1.



Section 7-38-26 - Scheduling of protest hearings.

7-38-26. Scheduling of protest hearings.

Before scheduling a protest hearing, the county assessor shall notify the director and assure that the assigned property appraisal officer board member will be made available. The director may assign a property appraisal officer to act as a member of more than one county valuation protests board. He also may establish and publish schedules for hearings on protests in the various counties to make the most efficient use of assigned property appraisal officers and assure the expeditious determination of protests.

History: 1953 Comp., 72-31-26, enacted by Laws 1973, ch. 258, 66.



Section 7-38-27 - Protest hearing; verbatim record; action by county valuation protests board; time limitations.

7-38-27. Protest hearing; verbatim record; action by county valuation protests board; time limitations.

A. Except for the rules relating to discovery, the technical rules of evidence and the Rules Civil Procedure for the District Courts do not apply at protest hearings before a county valuation protests board, but the hearing shall be conducted so that an ample opportunity is provided for the presentation of complaints and defenses. All testimony shall be taken under oath. A verbatim record of the hearing shall be made but need not be transcribed unless required for appeal purposes.

B. Final action taken by the board on a petition shall be by written order signed by the chairman or a member of the board designated by the chairman. The order shall be made within thirty days after the date of the hearing, but this time limitation may be extended by agreement of the board and the protestant. A copy of the order shall be sent immediately by certified mail to the property owner. A copy of the order shall also be sent to the director and the county assessor.

C. All protests shall be decided within one hundred eighty days of the date the protest is filed. The protest shall be denied if the property owner or his authorized representative fails, without reasonable justification, to appear at the hearing.

D. The board's order shall be dated, state the changes to be made in the valuation records, if any, and direct the county assessor to take appropriate action. The division shall make any changes in its valuation records required by the order.

E. Changes in the valuation records shall clearly indicate that the prior entry has been superseded by an order of the board.

F. The assessor shall maintain a file of all orders made by the county valuation protests board. The file shall be open for public inspection.

G. If an order of a county valuation protests board is appealed under Section 7-38-28 NMSA 1978, the director shall immediately notify the appropriate county assessor of the appeal. Notations shall be made in the valuation records of the assessor and the division indicating the pendency of the appeal.

History: 1953 Comp., 72-31-27, enacted by Laws 1973, ch. 258, 67; 1982, ch. 28, 14.



Section 7-38-28 - Appeals from orders of the hearing officer or county valuation protests boards.

7-38-28. Appeals from orders of the hearing officer or county valuation protests boards.

A. A property owner may appeal an order made by a hearing officer or a county valuation protests board by filing an appeal pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

B. The director shall notify the appropriate county assessor of the decision and order of the district court and shall direct the assessor to take appropriate action to comply with the decision and order.

History: 1953 Comp., 72-31-28, enacted by Laws 1973, ch. 258, 68; 1982, ch. 28, 15; 1990, ch. 22, 3; 1998, ch. 55, 19; 1999, ch. 265, 19; 2015, ch. 73, 22.



Section 7-38-29 - Retention of hearing records.

7-38-29. Retention of hearing records.

Untranscribed verbatim records of protest hearings shall be retained until after transcription, if transcription is required to support an appeal, or until the time for a protestant to appeal an order under Section 7-38-28 NMSA 1978 has expired and the protestant has not appealed.

History: 1953 Comp., 72-31-29, enacted by Laws 1973, ch. 258, 69.



Section 7-38-30 - Department to allocate and certify valuations to county assessors.

7-38-30. Department to allocate and certify valuations to county assessors.

By June 1 of each year, the department shall certify to each county assessor the value determined by the department for property taxation purposes of all property allocated to governmental units within the county and subject to departmental valuation. In certifying values, the department shall indicate by appropriate notation all property valuations that are the subject of a pending protest and shall include in the notation a statement of the uncontroverted valuation in the pending protests. The certified values shall be entered by the county assessor in his valuation records.

History: 1953 Comp., 72-31-30, enacted by Laws 1973, ch. 258, 70.



Section 7-38-31 - County assessor to certify net taxable values to the department.

7-38-31. County assessor to certify net taxable values to the department.

After receiving the values for property taxation purposes certified to him by the department, the county assessor shall determine the net taxable value for all property allocated to governmental units in the county and subject to valuation for property taxation purposes, whether valued by him or by the department. No later than June 15 of each year, the county assessor shall certify to the department the net taxable values for all property allocated to governmental units in the county and subject to property taxation. The net taxable values of property shall be certified according to governmental units within the county. The assessor's certification shall include a statement of all property valuations that are the subject of a pending protest, whether protested locally or to the department, and a statement of the uncontroverted valuation in the pending protests.

History: 1953 Comp., 72-31-31, enacted by Laws 1973, ch. 258, 71.



Section 7-38-32 - Department to prepare a compilation of net taxable values to be used for budget making and rate setting.

7-38-32. Department to prepare a compilation of net taxable values to be used for budget making and rate setting.

A. No later than June 30 of each year, the department shall prepare a compilation of all net taxable values certified to it by the county assessors and shall include in the compilation the information regarding protested values required to be furnished by the assessors to the department. The compilation shall be prepared in a form appropriate for use and shall be used for the purpose of making budgets. The compilation of net taxable values shall be sent immediately to the secretary of finance and administration.

B. No later than August 1 of each year, the department shall prepare an amended compilation of net taxable values and send it immediately to the secretary of finance and administration. This amended compilation shall include final valuations resulting from completed protests and information on pending protests. It shall be used by the department of finance and administration in setting property tax rates.

C. In the budget-making process for local units of government, including school districts, the net taxable values from the immediately preceding tax year may be considered for the purpose of estimating available revenue from the current tax year when the compilation of net taxable values certified under Subsection A is incomplete or indefinite due to pending protests.

History: 1953 Comp., 72-31-32, enacted by Laws 1973, ch. 258, 72; 1977, ch. 247, 190.



Section 7-38-33 - Department of finance and administration to set tax rates.

7-38-33. Department of finance and administration to set tax rates.

A. No later than September 1 of each year, the secretary of finance and administration shall by written order set the property tax rates for the governmental units sharing in the tax in accordance with the Property Tax Code and the budget of each as approved by the department of finance and administration.

B. A copy of the property tax rate-setting order shall be sent to each board of county commissioners, each county assessor and the department within five days of the date the order is made.

C. Net taxable values from the immediately preceding tax year may be used by the department of finance and administration for the purpose of estimating current tax year revenue in connection with setting tax rates when final net taxable values for the current tax year are incomplete or indefinite due to pending protests.

D. When a rate is set for a governmental unit that is imposing a newly authorized rate pursuant to Section 7-37-7 NMSA 1978 or a newly authorized or a reauthorized rate after an election in which the imposition of the tax was approved by the voters of the unit, the rate shall be at a level that will produce in the first year of imposition revenue no greater than that which would have been produced if the valuation of property subject to the imposition had been the valuation in the tax year in which the increased rate pursuant to Section 7-37-7 NMSA 1978 was authorized by the taxing district or the year in which the voters approved the imposition.

History: 1953 Comp., 72-31-33, enacted by Laws 1973, ch. 258, 73; 1977, ch. 247, 191; 1989, ch. 198, 1.



Section 7-38-34 - Board of county commissioners to order imposition of the tax.

7-38-34. Board of county commissioners to order imposition of the tax.

Within five days of receipt of the property tax rate-setting order from the department of finance and administration, each board of county commissioners shall issue its written order imposing the tax at the rates set on the net taxable value of property allocated to the appropriate governmental units. A copy of this order shall be delivered immediately to the county assessor.

History: 1953 Comp., 72-31-34, enacted by Laws 1973, ch. 258, 74.



Section 7-38-35 - Preparation of property tax schedule by assessor.

7-38-35. Preparation of property tax schedule by assessor.

A. After receipt of the rate-setting order and the order imposing the tax, but no later than October 1 of each tax year, the county assessor shall prepare a property tax schedule for all property subject to property taxation in the county. This schedule shall be in a form that shall be made available electronically and contain the information required by regulations of the department and shall contain at least the following information:

(1) the description of the property taxed and, if the property is personal property, its location;

(2) the property owner's name and address and the name and address of any person other than the owner to whom the tax bill is to be sent;

(3) the classification of the property;

(4) the value of the property determined for property taxation purposes;

(5) the tax ratio;

(6) the taxable value of the property;

(7) the amount of any exemption allowed and a statement of the net taxable value of the property after deducting the exemption;

(8) the allocations of net taxable value to the governmental units;

(9) the tax rate in dollars per thousand of net taxable value for all taxes imposed on the property;

(l0) the amount of taxes due on the described property; and

(11) the amount of any penalties and interest already imposed and due on the described property.

B. The property tax schedule is a public record and a part of the valuation records.

History: 1953 Comp., 72-31-35, enacted by Laws 1973, ch. 258, 75; 1974, ch. 92, 13; 1975, ch. 8, 1; 1977, ch. 211, 1; 1981, ch. 37, 75; 2007, ch. 343, 1.



Section 7-38-36 - Preparation and mailing of property tax bills.

7-38-36. Preparation and mailing of property tax bills.

A. A copy of the property tax schedule prepared by the assessor shall be delivered to the county treasurer on October 1 of each tax year.

B. Upon receipt of the property tax schedule, the county treasurer shall prepare and mail property tax bills to either the owner of the property or any person other than the owner to whom the tax bill is to be sent. Tax bills shall be mailed no later than November 1 of each tax year. The validity of the tax, the time at which the tax is payable or any subsequent proceeding instituted for the collection of the tax is not affected by the failure of a person to receive his tax bill.

C. To obtain the maximum efficiency and coordination between their offices, a county treasurer and a county assessor may stipulate by written agreement that property tax bills be prepared or mailed, or both, by the county assessor. An agreement authorized under this subsection shall include provisions for the allocation of costs of the functions delegated to the county assessor and must be approved by the board of county commissioners.

History: 1953 Comp., 72-31-36, enacted by Laws 1973, ch. 258, 76; 1977, ch. 211, 2.



Section 7-38-36.1 - Administrative fee to be charged if property tax is less than five dollars ($5.00).

7-38-36.1. Administrative fee to be charged if property tax is less than five dollars (.00).

A. If the property tax on property for which a property tax bill is prepared is less than five dollars ($5.00), the board of county commissioners may, by resolution, charge an administrative fee equal to the difference between the amount of the property tax and five dollars ($5.00), but no administrative fee shall be charged if there is no tax due. A copy of the resolution shall be sent to the county treasurer who shall collect the fee. This administrative fee shall be separately identified and stated in the property tax bill and shall be included in the total shown in the bill as due.

B. The administrative fee authorized by this section shall be collected and its collection enforced as if the fee were a property tax except that no interest or penalty shall accrue or be charged because of its nonpayment.

C. The administrative fee authorized by this section shall be distributed to the county general fund when collected and shall not be distributed to the governmental units to which the property tax is distributed pursuant to Section 7-38-43 NMSA 1978.

History: 1978 Comp., 7-38-36.1, enacted by Laws 1982, ch. 21, 1.



Section 7-38-37 - Contents of property tax bill.

7-38-37. Contents of property tax bill.

Each property tax bill shall be in a form and contain the information required by regulations of the department and shall contain at least the following:

A. all of the information required to be contained in the property tax schedule;

B. the amount of property taxes due on each installment, the due dates of the installments and the dates on which taxes become delinquent;

C. a brief statement of the option available to make prepayments of the property tax due pursuant to Sections 7-38-38.2 and 7-38-38.3 NMSA 1978;

D. a brief statement of the procedure under Section 7-38-39 NMSA 1978 for protesting values for property taxation purposes, classification, allocation of values to governmental units or a denial of a claim for an exemption;

E. a statement of the interest and penalties imposed by law for delinquency in the payment of property taxes and the remedies available against the taxpayer and the property for nonpayment of the amount due;

F. a statement advising the property owner that the property tax bill is the only notice the property owner will receive for payment of both installments of the tax if no separate notice will be sent with respect to the second installment;

G. the amount of any prepayment of the first installment made pursuant to Section 7-38-38.2 NMSA 1978; and

H. the total amount of any monthly payments made pursuant to Section 7-38-38.3 NMSA 1978 and a statement of the amount of the final monthly payment necessary to pay the balance of the tax due.

History: 1953 Comp., 72-31-37, enacted by Laws 1973, ch. 258, 77; 1981, ch. 37, 76; 1987, ch. 166, 1; 2008, ch. 33, 1.



Section 7-38-38 - Payment of property taxes; installment due dates; refund in cases of overpayments.

7-38-38. Payment of property taxes; installment due dates; refund in cases of overpayments.

A. Unless otherwise provided in the Property Tax Code, property taxes in the amount of ten dollars ($10.00) or over are payable to the county treasurer in two equal installments due on November 10 of the year in which the tax bill was prepared and mailed and on April 10 of the following year. A board of county commissioners may, by ordinance, provide that property taxes under ten dollars ($10.00) are due and payable in a single payment on November 10 of the year in which the tax bill was prepared and mailed. No demand for payment of property taxes is necessary.

B. If a taxpayer remits an amount in payment of his property taxes that exceeds the total property tax liability shown on the property tax bill, together with any applicable penalty and interest computed to the date payment is received by the county treasurer, a refund of the amount in excess shall be made to the taxpayer if either of the following conditions are met:

(1) a written request for the refund is made by the taxpayer and received by the county treasurer within sixty days of the date the excess payment is received by the county treasurer; or

(2) the county treasurer on his own initiative determines by June 30 of the year following the year for which taxes are imposed that an excess payment has been made.

History: 1953 Comp., 72-31-38, enacted by Laws 1973, ch. 258, 78; 1975, ch. 121, 1; 1977, ch. 77, 1; 1982, ch. 28, 16; 1983, ch. 216, 1; 1987, ch. 166, 2.



Section 7-38-38.1 - Recipients of revenue produced through ad valorem levies required to pay counties administrative charge to offset collection costs.

7-38-38.1. Recipients of revenue produced through ad valorem levies required to pay counties administrative charge to offset collection costs.

A. As used in this section:

(1) "revenue" means money for which a county treasurer has the legal responsibility for collection and which is owed to a revenue recipient as a result of an imposition authorized by law of a rate expressed in mills per dollar or dollars per thousands of dollars of net taxable value of property, assessed value of property or a similar term, including but not limited to money resulting from the authorization of rates and impositions under Subsection B and Paragraphs (1) and (2) of Subsection C of Section 7-37-7 NMSA 1978, special levies for special purposes and benefit assessments, but the term does not include any money resulting from the imposition of taxes imposed under the provisions of the Oil and Gas Ad Valorem Production Tax Act [Chapter 7, Article 32 NMSA 1978], the Oil and Gas Production Equipment Ad Valorem Tax Act [Chapter 7, Article 34 NMSA 1978] or the Copper Production Ad Valorem Tax Act [Chapter 7, Article 39 NMSA 1978] or money resulting from impositions under Paragraph (3) of Subsection C of Section 7-37-7 NMSA 1978; and

(2) "revenue recipient" means the state and any of its political subdivisions, including charter schools, but excluding institutions of higher education located in class A counties and class B counties having more than three hundred million dollars ($300,000,000) valuation, that are authorized by law to receive revenue.

B. Prior to the distribution to a revenue recipient of revenue received by a county treasurer, the treasurer shall deduct as an administrative charge an amount equal to one percent of the revenue received.

C. The "county property valuation fund" is created. All administrative charges deducted by the county treasurer shall be distributed to the county property valuation fund.

D. Expenditures from the county property valuation fund shall be made pursuant to a property valuation program presented by the county assessor and approved by the majority of the county commissioners.

History: 1978 Comp., 7-38-38.1, enacted by Laws 1986, ch. 20, 116; 1988, ch. 68, 1; 1990, ch. 125, 7; 2001, ch. 173, 1; 2007, ch. 366, 15.



Section 7-38-38.2 - Prepayment of certain property tax installments; resolution by board of county commissioners.

7-38-38.2. Prepayment of certain property tax installments; resolution by board of county commissioners.

A. Each board of county commissioners, by resolution, may as an option to the taxpayer provide for prepayment of property tax due if the tax due is one hundred dollars ($100) or more.

B. The resolution shall provide for a prepayment of the first installment due pursuant to Section 7-38-38 NMSA 1978 by July 10 in an amount equal to twenty-five percent of the prior year's property tax bill. The amount of prepayment shall be credited against the first installment due.

C. The resolution shall further provide for a prepayment of the second installment due pursuant to Section 7-38-38 NMSA 1978 by January 10 in an amount equal to fifty percent of the second installment due. The amount of the prepayment shall be credited against the second installment due.

D. The resolution shall also provide that persons who are responsible by contract for paying property taxes on behalf of the property owner shall make prepayments as provided in this section if the amount of property tax due for the prior property tax year was at least one hundred dollars ($100).

E. No penalty and interest shall be applied for failure to pay or for late payment of any optional prepayment of property taxes as authorized by this section. For persons required to make prepayments of property taxes under Subsection D of this section, the date of each prepayment installment shall be deemed to be the date the property tax is due for purposes of applying penalties and interest for failure to pay for late payment of any prepayment.

F. The county treasurer may distribute to the units of government, thirty days following receipt of the prepayment amounts collected, an amount equal to fifty percent of the amounts collected. Distribution shall be made in accordance with the law and regulations of the department of finance and administration.

G. The county shall make a concerted effort to apprise taxpayers of the option provided in this section by publication in a newspaper of general circulation in the county or through other media coverage.

History: 1978 Comp., 7-38-38.2, enacted by Laws 1987, ch. 166, 3.



Section 7-38-38.3 - Optional prepayment of property taxes in monthly payments.

7-38-38.3. Optional prepayment of property taxes in monthly payments.

A board of county commissioners may by resolution provide property owners the option of making prepayments of property taxes in ten monthly payments beginning June 1 of the year in which the tax bill is prepared and ending March 1 of the following year. The first nine monthly payments shall each be in an amount equal to ten percent of the prior year's property tax bill and the final payment on March 1 shall be in an amount equal to the balance of the tax due, as indicated on the tax bill prepared and mailed pursuant to Sections 7-38-36 and 7-38-37 NMSA 1978; provided that an option otherwise allowed pursuant to this section may not be exercised if taxes are escrowed for the property owner and included in the property owner's monthly mortgage payment.

History: Laws 2008, ch. 33, 2.



Section 7-38-39 - Protesting values; claim for refund.

7-38-39. Protesting values; claim for refund.

After receiving his property tax bill and after making payment prior to the delinquency date of all property taxes due in accordance with the bill, a property owner may protest the value or classification determined for his property for property taxation purposes, the allocation of value of his property to a particular governmental unit, the application to his property of an administrative fee adopted pursuant to Section 7-38-36.1 NMSA 1978 or a denial of a claim for an exemption by filing a claim for refund in the district court.

History: 1953 Comp., 72-31-39, enacted by Laws 1973, ch. 258, 79; 1981, ch. 37, 77; 1983, ch. 203, 1; 1983, ch. 215, 2.



Section 7-38-40 - Claims for refund; civil action.

7-38-40. Claims for refund; civil action.

A. Claims for refund shall be filed by the property owner as a civil action in the district court for the county in which the valuation was determined if the property was locally valued or in the district court for Santa Fe county if valued by the department. Claims shall:

(1) be filed against the director as party defendant if the property was valued by the department or against the county assessor as party defendant if the property was valued by the assessor and shall be filed no later than the sixtieth day after the first installment of the property tax for which a claim for refund is made is due;

(2) state the property owner's name and address and the name and address of any person other than the property owner to whom the tax bill was sent;

(3) state the basis of the claim for refund;

(4) state the amount of the refund to which the property owner believes he is entitled, the amount of property taxes admitted as legally due and the property taxes paid; and

(5) demand the refund to him of the amount to which he claims entitlement.

B. The director shall notify the appropriate county treasurer immediately when a claim for refund is filed against the director.

C. The property owner, the county assessor or the director may appeal to the court of appeals from any final decision or order of the district court in a claim for refund case in which they are parties.

D. Upon the final determination of the property owner's claim filed against the director, the director shall send a copy of the final order to the county treasurer and shall order the county assessor to change the valuation records to clearly reflect the final determination of the property owner's claim. The department shall change its valuation records accordingly.

E. Upon the final determination of the property owner's claim filed against the county assessor, the assessor shall send a copy of the final order to the county treasurer and to the director. The county assessor and the department shall change their respective valuation records to clearly reflect the final determination of the property owner's claim.

History: 1953 Comp., 72-31-40, enacted by Laws 1973, ch. 258, 80; 1974, ch. 92, 14; 1982, ch. 28, 17; 2003, ch. 292, 1.



Section 7-38-41 - Protested property taxes; suspense fund; refunds; interest.

7-38-41. Protested property taxes; suspense fund; refunds; interest.

A. Each county treasurer shall establish a fund to be known as the "property tax suspense fund." The portion of any property taxes paid to the county treasurer that is not admitted to be due and is the subject of a claim for refund shall be deposited in this fund.

B. The fund shall be invested in interest-earning securities, accounts or deposits that are legal investments for county funds under the law and regulations of the department of finance and administration. The county treasurer shall keep records of interest earned by the investment of the fund.

C. If a property owner's property taxes are reduced as a result of a decrease in value of the property taxed, a change in the classification, a change in the allocation of the value of the property to a particular governmental unit or granting of a claim for an exemption ordered by a court after a claim for refund, the portion of the property taxes in controversy found to be in excess of the amount legally due and paid shall be refunded by the county treasurer to the property owner. The refund shall be made within fifteen days after the county treasurer receives a copy of the final order relating to the protest. The amount of property taxes in controversy found to be legally due and paid shall be distributed to the appropriate governmental units in accordance with the distribution regulations of the department of finance and administration. All payments authorized under this section shall be made from the property tax suspense fund.

D. In addition to the payments authorized under Subsection C of this section, the county treasurer shall pay to the property owner and the governmental units their pro rata share of interest earned by the protested taxes computed by applying the earned interest rate of the fund to the principal amounts of refund and distribution for the period of time from the date of payment into the fund until a date not more than thirty days prior to the date the actual refund payment and distribution payment are made. Payments are considered made on the date a refund payment is mailed or delivered to the property owner and on the date a transfer occurs on the county treasurer's books showing a distribution payment.

E. The department of finance and administration may authorize the transfer of any surplus interest accruing in the property tax suspense fund to the county general fund at the close of the fiscal year.

History: 1953 Comp., 72-31-41, enacted by Laws 1973, ch. 258, 81; 1974, ch. 92, 15; 1981, ch. 37, 78.



Section 7-38-42 - Collection and receipt of and accounting for property taxes; application of receipts to delinquent taxes.

7-38-42. Collection and receipt of and accounting for property taxes; application of receipts to delinquent taxes.

A. The county treasurer has the responsibility and authority for collection of taxes and any penalties or interest due under the Property Tax Code except for the collection of delinquent taxes, penalties and interest authorized to be collected by the department under Section 7-38-62 NMSA 1978.

B. Property taxes, penalties and interest collected shall be receipted and accounted for in accordance with law and regulations of the department of finance and administration.

C. Any payments received by the treasurer or the department as payments for property taxes, penalties or interest shall be first applied to the oldest outstanding unpaid property taxes, penalties or interest accrued in prior property tax years on the property identified and described in the property tax bill for which payment is tendered or, if the payment cannot be identified with a particular year's property tax bill, then the payment shall be applied first to the oldest liability for property taxes, penalties and interest shown in the treasurer's records under the name of the paying taxpayer. In applying the foregoing requirements for applications of payments and in the adoption of any regulations to implement those provisions, the following additional rules shall apply:

(1) applications of payments to a prior year's delinquent taxes, penalties and interest shall not be made for more than ten years prior to the year of payment unless the treasurer's records show that the property for which taxes are delinquent has been deeded to the state of New Mexico and that property has not been sold by the state pursuant to applicable law;

(2) applications of payments to a prior year's delinquent taxes, penalties and interest shall not be made if:

(a) the prior year for which the delinquent taxes, penalties or interest are due is not the immediately preceding tax year;

(b) the delinquent taxes, penalties or interest are the result of real estate improvements that were omitted from property tax schedules in the prior year and listed and billed pursuant to Section 7-38-76 NMSA 1978;

(c) the current owner was not the owner at the time the improvements were omitted and had no actual notice that the improvements were omitted; and

(d) the payments were made by or on behalf of the current owner;

(3) after application of payment received, if all or part of the payment has been applied to a prior year's delinquent taxes, penalties or interest, the receipting authority shall issue a receipt to the paying taxpayer showing the application of the payment and indicating any balance due for taxes, penalties or interest to bring the property tax payment status current; and

(4) the failure of a receipting authority to apply a payment as required under this subsection or the failure to issue a required receipt to the taxpayer of the status of his account shall not relieve the taxpayer of liability for taxes, penalties or interest he would otherwise be required to pay nor does action or inaction by the receipting authority act to estop the collecting authority from taking any action to collect or enforce the payment of taxes, penalties and interest legally due.

History: Laws 1979, ch. 343, 1; 2003, ch. 95, 2.



Section 7-38-43 - Distribution of receipts from collected property taxes, penalties and interest.

7-38-43. Distribution of receipts from collected property taxes, penalties and interest.

The county treasurer shall distribute the receipts from collected property taxes to each governmental unit in an amount and in a manner determined in accordance with the law and with the regulations of the department of finance and administration. Penalties and interest collected by the county treasurer, other than as an agent of the department under Section 7-38-62 NMSA 1978 and other than penalties and interest on assessments levied by a conservancy district organized under the provisions of The Conservancy Act of New Mexico [73-14-1 NMSA 1978], created prior to 1930 and embracing land situate in four or more counties, shall be deposited in the county general fund at the times and in the manner required by regulations of the department of finance and administration. Penalties and interest collected by the county treasurer as agent of the department under Section 7-38-62 NMSA 1978 shall be remitted to the department at the times and in the manner required by regulations of the department of finance and administration.

History: 1953 Comp., 72-31-43, enacted by Laws 1973, ch. 258, 83; 1990, ch. 22, 4; 1995, ch. 75, 1.



Section 7-38-44 - Special procedures for administration of taxes on personal property when probable removal of property from state will jeopardize collection of taxes.

7-38-44. Special procedures for administration of taxes on personal property when probable removal of property from state will jeopardize collection of taxes.

A. If the director or a county assessor has reasonable cause to believe that personal property, other than livestock, subject to valuation by him for property taxation purposes in a tax year will be removed from the state or the county, respectively, before the taxes for that year are due and that the removal of the property will jeopardize the collection of the tax, he may, for property subject to valuation by him:

(1) proceed immediately to determine the value of the property and send a notice of valuation to the property owner;

(2) at any time after sending the notice of valuation proceed to determine the taxes due on the property by using the prior year's tax rates if the current year's tax rates have not been set and prepare and mail or deliver a property tax bill to the property owner and proceed to collect the taxes immediately; and

(3) issue a demand warrant and proceed to collect unpaid taxes as delinquent taxes under the provisions of Sections 7-38-53 through 7-38-59 NMSA 1978 if taxes are not paid upon demand.

B. Payment of taxes determined on the basis of the prior year's tax rates under this section constitutes full payment of the taxes on the property involved for the current tax year.

History: 1953 Comp., 72-31-44, enacted by Laws 1973, ch. 258, 84; 1974, ch. 92, 16.



Section 7-38-44.1 - Special procedures for administration of taxes on real property divided or combined.

7-38-44.1. Special procedures for administration of taxes on real property divided or combined.

A. For real property subject to valuation for property taxation purposes in a taxable year that is divided or combined, a county shall proceed to determine the taxes due on the property by using the prior year's tax rate, if the current tax rates have not been set, and the prior year's value, if the current year value has not been set, and proceed to immediately collect the taxes, penalties, interest and fees through the taxable year in which the property is divided or combined.

B. A taxpayer shall pay the taxes, penalties, interest and fees due on real property divided or combined through the taxable year in which the property is divided or combined prior to filing a plat.

History: Laws 2013, ch. 119, 1.



Section 7-38-45 - Special provisions relating to administration of taxes on livestock.

7-38-45. Special provisions relating to administration of taxes on livestock.

A. The New Mexico livestock board shall furnish to the department who shall forward to the county assessor of each county information obtained by it about the number, name and address of owner, description, movement, origin and destination of livestock being moved into or from any county. All such information shall be sent in duplicate to the county assessor into or from whose county livestock are being moved. Upon receipt of the information, the assessor shall send the duplicate to the department with a notation indicating the date on which it was received. The livestock board report made under this section fulfills the livestock owner's responsibility to make a report of the livestock under Section 7-36-21 NMSA 1978.

B. Notwithstanding any other provision in the Property Tax Code to the contrary, either the county assessor or the director may:

(1) determine the value of livestock for property taxation purposes at any time the livestock are subject to valuation under the Property Tax Code whether or not the owner of the livestock or any other person has reported them for valuation;

(2) issue a notice of valuation of livestock at any time after a determination of valuation has been made of livestock for property taxation purposes;

(3) prepare and deliver a tax bill and collect taxes on livestock at any time after a notice of valuation has been issued when there is reasonable cause to believe that it would jeopardize the collection of the taxes if the regular tax collection cycle in the Property Tax Code was followed; and

(4) issue a demand warrant to enforce collection of taxes on livestock as delinquent taxes if there is reasonable cause to believe that the livestock may be moved out of the state prior to the payment of taxes, and proceed to collect the taxes as delinquent taxes by sale of the livestock in accordance with Sections 7-38-53 through 7-38-59 NMSA 1978.

C. In the preparation of a tax bill under this section, the assessor or director may determine the tax due on the basis of the prior year's tax rates if the current year's tax rates have not yet been set. Taxes determined on livestock under this section are due when the tax bill is delivered to the owner or the person in charge of the livestock and are delinquent if not paid upon demand. Payment of taxes determined on the basis of the prior year's tax rates constitutes full payment of the taxes on the livestock for the current tax year.

History: 1953 Comp., 72-31-45, enacted by Laws 1973, ch. 258, 85; 1974, ch. 92, 17.



Section 7-38-46 - Delinquent property taxes.

7-38-46. Delinquent property taxes.

A. Property taxes that are not paid within thirty days after the date on which they are due are delinquent unless a timely protest has been made under Sections 7-38-22 and 7-38-24 NMSA 1978, and in that case the amount of taxes attributable to the net taxable value of the property that is not in controversy becomes delinquent if not paid within thirty days after the due date.

B. If property taxes would have otherwise been delinquent but for a timely protest having been made under Sections 7-38-22 and 7-38-24 NMSA 1978, property taxes are also delinquent if the property owner:

(1) fails to pay his taxes or to appeal after a decision of a county valuation protests board, the director or a court within the time allowed for an appeal; or

(2) fails to pay his taxes as ordered within ten days after the entry of a final order resulting from a timely protest when that order is not appealable.

C. If a timely protest has been made under Sections 7-38-22 and 7-38-24 NMSA 1978, property taxes are also delinquent if the property owner fails to pay his taxes within thirty days after the date on which they are due if that date is later than the dates determined under Paragraph (1) or (2) of Subsection B of this section.

D. Notice of the date when taxes become delinquent must be published in a newspaper of general circulation within the county at least once a week for the three weeks immediately preceding the week in which the delinquency date for first and second installments of property taxes due occurs. Each county treasurer shall cause the notice to be published for his county.

History: 1953 Comp., 72-31-46, enacted by Laws 1973, ch. 258, 86; 1982, ch. 28, 18.



Section 7-38-47 - Property taxes are personal obligation of owner of property.

7-38-47. Property taxes are personal obligation of owner of property.

Property taxes imposed are the personal obligation of the person owning the property on the date on which the property was subject to valuation for property taxation purposes and a personal judgment may be rendered against him for the payment of property taxes that are delinquent together with any penalty and interest on the delinquent taxes. The sale or transfer of property after its valuation date does not relieve the former owner of personal liability for the property taxes imposed for that tax year.

History: 1953 Comp., 72-31-47, enacted by Laws 1973, ch. 258, 87.



Section 7-38-48 - Property taxes are a lien against real property from January 1; priorities; continuance of taxing process.

7-38-48. Property taxes are a lien against real property from January 1; priorities; continuance of taxing process.

A. Except as provided in Subsection B of this section, taxes on real property are a lien against the real property from January 1 of the tax year for which the taxes are imposed. The lien runs in favor of the state and secures the payment of taxes on the real property and any penalty and interest that become due. The lien continues until the taxes and any penalty and interest are paid. The lien created by this section is a first lien and paramount to any other interest in the property, perfected or unperfected. The annual taxing process provided for in the Property Tax Code shall continue as to any particular property regardless of prior tax delinquencies or of pending protests, actions for refunds or other tax controversies involving the property, including a sale for delinquent taxes.

B. No lien is created pursuant to Subsection A of this section if:

(1) the tax otherwise creating the lien is not due for the current tax year or the immediately preceding property tax year;

(2) the tax otherwise creating the lien is the result of real estate improvements that were omitted from property tax schedules in a prior year and listed and billed pursuant to Section 7-38-76 NMSA 1978; and

(3) the current owner was not the owner at the time the improvements were omitted and had no actual notice that the improvements were omitted.

History: 1953 Comp., 72-31-48, enacted by Laws 1973, ch. 258, 88; 1974, ch. 92, 18; 2003, ch. 95, 3.



Section 7-38-49 - Unpaid property taxes; imposition of interest.

7-38-49. Unpaid property taxes; imposition of interest.

If property taxes are not paid for any reason within thirty days after the date they are due, interest on the unpaid taxes shall accrue from the thirtieth day after they are due until the date they are paid. Interest shall accrue at the rate of one percent a month or any fraction of a month. Interest shall accrue whether or not protests have been resolved. However, in the case of a timely protest, interest payable shall be computed on a principal amount equal to the unpaid taxes finally determined to be due upon resolution of the protest. Interest shall not be imposed on interest or on any penalty.

History: 1953 Comp., 72-31-49, enacted by Laws 1973, ch. 258, 89.



Section 7-38-50 - Delinquent taxes; civil penalties.

7-38-50. Delinquent taxes; civil penalties.

A. If property taxes become delinquent, a penalty of one percent of the delinquent taxes for each month or any portion of a month they remain unpaid shall be imposed, but the total penalty shall not exceed five percent of the delinquent taxes except that, when the penalty determined under the foregoing provisions of this subsection is less than five dollars ($5.00), the penalty to be imposed shall be five dollars ($5.00). A county may suspend for a particular tax year application of the minimum penalty requirements of this subsection by resolution of its county commissioners adopted not later than September 1 of that tax year. A copy of any such resolution shall be forwarded to the county treasurer.

B. If property taxes become delinquent because of an intent to defraud by the property owner, fifty percent of the property taxes due or fifty dollars ($50.00), whichever is greater, shall be added as a penalty.

History: 1953 Comp., 72-31-50, enacted by Laws 1973, ch. 258, 90; 1975, ch. 20, 1; 1976, ch. 14, 1; 1982, ch. 28, 19.



Section 7-38-51 - Notification to property owner of delinquent property taxes.

7-38-51. Notification to property owner of delinquent property taxes.

A. In respect to any tax that is delinquent for more than thirty days as of June 30 of each year, the county treasurer shall mail a notice of delinquency to:

(1) the owner of the property as shown on the property tax schedule at the address of the owner as shown on the most recent property tax schedule; and

(2) any person other than the owner to whom the tax bill on the property was sent.

B. The notice required by this section shall be in a form and contain the information prescribed by division regulations and shall include at least the following:

(1) a description of the property upon which the property taxes are due;

(2) a statement of the amount of property taxes due, the date on which they became delinquent, the rate of accrual of interest and any penalties that may be charged;

(3) a statement that if the property taxes due on real property are not paid within three years from the date of delinquency, the real property will be sold and a deed issued by the division; and

(4) a statement that if property taxes due on personal property are not paid, the personal property may be seized and sold for taxes under authority of a demand warrant.

History: 1953 Comp., 72-31-51, enacted by Laws 1973, ch. 258, 91; 1974, ch. 92, 19; 1982, ch. 28, 20.



Section 7-38-52 - Notification to motor vehicle division of unpaid property taxes on manufactured homes; notice of filing constitutes lien on vehicle.

7-38-52. Notification to motor vehicle division of unpaid property taxes on manufactured homes; notice of filing constitutes lien on vehicle.

A. In the preparation of the tax delinquency notices, the county treasurer shall ascertain those persons who have failed to pay taxes on manufactured homes.

B. In addition to the information required under Section 7-38-51 NMSA 1978, delinquency notices sent to the persons determined under Subsection A of this section shall include the location and vehicle identification number of the manufactured home.

C. A copy of the delinquency notice of unpaid taxes on a manufactured home shall be sent to the motor vehicle division of the department. Upon receipt and filing of the notice by the motor vehicle division, the unpaid taxes, penalty and interest constitute a security interest in and a lien on the vehicle in accordance with Section 66-3-204 NMSA 1978. The delinquency notice sent to the owner of the manufactured home shall notify the owner of the mailing of the copy of the notification to the motor vehicle division and of the legal effect of the filing of the notice by that division.

D. When the delinquent taxes, penalty and interest are fully paid, the county treasurer shall certify the fact of payment and shall prepare a notification of certified payment. The original notification shall be sent to the motor vehicle division of the department, and a copy shall be sent to the owner of the manufactured home.

E. The lien provided for in this section is in addition to any other remedy available to the state for the collection of delinquent property taxes.

History: 1953 Comp., 72-31-52, enacted by Laws 1973, ch. 258, 92; 1974, ch. 92, 20; 1983, ch. 295, 3; 1991, ch. 166, 9.



Section 7-38-53 - Collection of delinquent property taxes on personal property; assertion of claim against personal property.

7-38-53. Collection of delinquent property taxes on personal property; assertion of claim against personal property.

A county treasurer may collect delinquent property taxes on personal property by asserting a claim against the owner's personal property for which taxes are delinquent. A claim shall be asserted by service of a demand warrant by the county treasurer, an employee of his office designated by him or the county sheriff upon any person in possession of the personal property subject to the claim.

History: 1953 Comp., 72-31-53, enacted by Laws 1973, ch. 258, 93.



Section 7-38-54 - Demand warrant; contents.

7-38-54. Demand warrant; contents.

A demand warrant shall:

A. contain a statement of the authority for its issuance and service;

B. identify the property owner, the amount of the delinquent taxes on his personal property and the date on which the taxes were due;

C. describe the personal property subject to the tax and the demand warrant;

D. order the person on whom it is served to:

(1) reveal the amount of personal property in his possession that is described in the demand warrant;

(2) state the extent of his and any other person's interest in the personal property;

(3) reveal the amount and kind of the property owner's personal property described in the demand warrant that are in the possession of other persons; and

(4) surrender the personal property described in the demand warrant and in his possession;

E. state the penalties for failure to comply with the terms of the warrant; and

F. be signed by the county treasurer.

History: 1953 Comp., 72-31-54, enacted by Laws 1973, ch. 258, 94; 1974, ch. 92, 21.



Section 7-38-55 - Surrender of personal property; penalty for refusal.

7-38-55. Surrender of personal property; penalty for refusal.

A. Any person in the possession of personal property subject to claim for delinquent taxes and upon whom service of a demand warrant has been made must surrender the personal property to the county treasurer. However, that part of the personal property which is the subject of a bona fide attachment, execution or other similar process need not be surrendered unless the property is released from the attachment, execution or other similar process.

B. Any person who wrongfully fails or refuses to surrender personal property is personally liable for an amount equal to the value of the personal property not surrendered or the amount of the delinquent taxes, penalties and interest on that property, whichever is less.

History: 1953 Comp., 72-31-55, enacted by Laws 1973, ch. 258, 95.



Section 7-38-56 - Release of personal property seized.

7-38-56. Release of personal property seized.

The county treasurer may release all or part of the personal property seized if he determines that the release will facilitate the collection of the delinquent taxes. However, the release does not prevent the assertion of any subsequent claim against the property owner's personal property.

History: 1953 Comp., 72-31-56, enacted by Laws 1973, ch. 258, 96.



Section 7-38-57 - Notice of sale of personal property.

7-38-57. Notice of sale of personal property.

A. As soon as practical after the seizure of personal property, but at least ten days before any proposed sale, the county treasurer shall notify the property owner by certified mail of the amount and kind of personal property seized and that the personal property will be sold for delinquent taxes on his personal property unless the taxes, penalties and interest are paid prior to the time of the sale.

B. The notice shall also state the amount of taxes, penalties and interest due, the time and place of the sale and any other information the department may require by regulation.

C. The treasurer shall make a diligent inquiry as to the identity and whereabouts of other persons having an interest in the property seized and provide them with the same notice given the property owner.

D. Failure to receive the notice of sale does not affect the validity of the sale.

History: 1953 Comp., 72-31-57, enacted by Laws 1973, ch. 258, 97; 1974, ch. 92, 22.



Section 7-38-58 - Personal property sale requirements.

7-38-58. Personal property sale requirements.

A. The county treasurer must offer for sale all personal property seized by a demand warrant within sixty days of the date it is seized.

B. Notice of the sale must be published in a newspaper of general circulation within the county where the personal property is to be sold at least once a week for the three weeks immediately preceding the week of the sale. The notice shall state the time and place of the sale and describe the personal property to be sold. The treasurer shall make a special effort to give notice of the sale to persons with a particular interest in special property and, apart from the requirements stated above, shall advertise the sale in a manner appropriate to the kind of property being sold.

C. Personal property must be sold at public auction either by the treasurer or an auctioneer hired by him. The auction shall be held at a time and place designated by the treasurer.

D. If a property owner's personal property is not sufficiently divisible to enable the treasurer to sell part of it and extinguish the tax delinquency, the treasurer may sell all of the personal property to extinguish the delinquency and return the remaining proceeds to the property owner.

E. Before the sale, the treasurer shall determine a minimum sale price for the personal property. In determining the minimum price, the treasurer shall consider the value of the property owner's interest in the personal property, the amount of delinquent taxes, penalties and interest for which it is being sold and the expenses of the sale. Personal property may not be sold for less than the minimum price unless no offer met the minimum price when it was offered at an earlier public auction.

F. Payment must be made in full and must be made immediately after an offer is accepted.

G. If, prior to the time of the sale, the property owner pays his personal property taxes, penalties and interest due and any costs incurred in preparing for the sale, or makes satisfactory arrangements with the treasurer for the payment of these amounts, the treasurer shall return his personal property to him.

History: 1953 Comp., 72-31-58, enacted by Laws 1973, ch. 258, 98; 1974, ch. 92, 23.



Section 7-38-59 - Certificates of sale; effect of certificates of sale.

7-38-59. Certificates of sale; effect of certificates of sale.

A. Upon receiving payment for the personal property sold, the county treasurer shall execute and deliver a certificate of sale to the purchaser.

B. A certificate of sale:

(1) is prima facie evidence of the treasurer's right to make the sale and conclusive evidence of the regularity of all proceedings relating to the sale;

(2) transfers all of the former property owner's interest in the personal property as of the date of sale. The purchaser takes the personal property free of any unrecorded or unfiled interests unknown to him at the time of sale; and

(3) shall be in a form prescribed by regulation of the department.

History: 1953 Comp., 72-31-59, enacted by Laws 1973, ch. 258, 99.



Section 7-38-60 - Notification to property owner of delinquent taxes.

7-38-60. Notification to property owner of delinquent taxes.

By June 10 of each year, the county treasurer shall mail a notice to each property owner of property for which taxes have been delinquent for more than two years. The notice shall be in a form and contain the information prescribed by department regulations and shall include the following:

A. a description of the property upon which the taxes are due;

B. a statement of the amount of property taxes due, the date on which they became delinquent, the rate of accrual of interest and any penalties or costs that may be charged;

C. a statement that the delinquent tax account on real property will be transferred to the department for collection;

D. a statement that if taxes due on real property are not paid within three years from the date of delinquency, the real property will be sold and a deed issued; and

E. a statement that if taxes due on personal property are not paid, the personal property may be seized and sold for taxes under authority of a demand warrant.

History: 1953 Comp., 72-31-61, enacted by Laws 1973, ch. 258, 101; 1978 Comp., 7-38-61, recompiled as 1978 Comp., 7-38-60 by Laws 1982, ch. 28, 21; 1997, ch. 124, 1.



Section 7-38-61 - Real property taxes delinquent for more than two years; treasurer to prepare delinquency list; notation on property tax schedule.

7-38-61. Real property taxes delinquent for more than two years; treasurer to prepare delinquency list; notation on property tax schedule.

A. By July 1 of each year, the county treasurer shall prepare a property tax delinquency list of all real property for which taxes have been delinquent for more than two years. The tax delinquency list shall contain the information and be in a form prescribed and submitted by the date required by department regulations. The county treasurer shall record the tax delinquency list in the office of the county clerk. There shall be no recording fee for recordation of the tax delinquency list. The updated final property tax sale list shall be recorded with the office of the county clerk the day following the sale of the property. There shall be no recording fee for recordation of the final property tax sale list.

B. The county treasurer shall make a notation on the property tax schedule indicating that the account has been transferred to the department for collection at the time the tax delinquency list is mailed to the department.

History: 1953 Comp., 72-31-60, enacted by Laws 1973, ch. 258, 100; 1977, ch. 177, 1; 1980 ch. 100, 1; 1978 Comp., 7-38-60, recompiled as 1978 Comp., 7-38-61 by Laws 1982, ch. 28, 22; 1997, ch. 124, 2.



Section 7-38-62 - Authority of department to collect delinquent property taxes after receipt of tax delinquency list; allowing an authorized county treasurer to act as an agent of the department; use of penalties, interest and costs.

7-38-62. Authority of department to collect delinquent property taxes after receipt of tax delinquency list; allowing an authorized county treasurer to act as an agent of the department; use of penalties, interest and costs.

A. After the receipt of the tax delinquency list, the department has the responsibility and exclusive authority to take all action necessary to collect delinquent taxes shown on the list. This authority includes bringing collection actions in the district courts based upon the personal liability of the property owner for taxes as well as the actions authorized in the Property Tax Code for proceeding against the property subject to the tax for collection of delinquent taxes.

B. Payment of delinquent taxes listed and any penalty, interest or costs due in connection with those taxes shall be made to the department if occurring after the receipt by the department of the tax delinquency list; however, the department may authorize county treasurers to act as its agents in accepting payments of taxes, penalties, interest or costs due to the department, including payments made pursuant to an installment agreement authorized by Section 7-38-68 NMSA 1978.

C. Penalties, interest and costs due received by the department pursuant to Subsection B of this section shall be retained by the department for use, subject to appropriation by the legislature, in the administration of the Property Tax Code.

History: 1953 Comp., 72-31-62, enacted by Laws 1973, ch. 258, 102; 1990, ch. 22, 5; 2015, ch. 44, 1.



Section 7-38-63 - Payment of delinquent taxes to the department; distribution.

7-38-63. Payment of delinquent taxes to the department; distribution.

At the time of payment to the department of delinquent taxes, interest and penalties, the department shall issue a receipt to the property owner for the payment of delinquent taxes, penalties and interest. A duplicate of the receipt shall be mailed to the county treasurer together with a remittance of the property taxes paid. When the county treasurer receives the remittance of the taxes and the duplicate receipt, the treasurer shall make a notation of the payment of the property taxes, penalties and interest on the property tax schedule and shall distribute the property taxes to the appropriate governmental units in accordance with the regulations of the department of finance and administration.

History: 1953 Comp., 72-31-63, enacted by Laws 1973, ch. 258, 103; 1979, ch. 373, 1; 1990, ch. 22, 6.



Section 7-38-65 - Collection of delinquent taxes on real property; sale of real property.

7-38-65. Collection of delinquent taxes on real property; sale of real property.

A. If a lien exists by the operation of Section 7-38-48 NMSA 1978, the department may collect delinquent taxes on real property by selling the real property on which the taxes have become delinquent. The sale of real property for delinquent taxes shall be in accordance with the provisions of the Property Tax Code. Real property may be sold for delinquent taxes at any time after the expiration of three years from the first date shown on the tax delinquency list on which the taxes became delinquent. Real property shall be offered for sale for delinquent taxes either within four years after the first date shown on the tax delinquency list on which the taxes became delinquent or, if the department is barred by operation of law or by order of a court of competent jurisdiction from offering the property for sale for delinquent taxes within four years after the first date shown on the tax delinquency list on which the taxes became delinquent, within one year from the time the department determines that it is no longer barred from selling the property, unless:

(1) all delinquent taxes, penalties, interest and costs due are paid by 5:00 p.m. of the day prior to the date of the sale; or

(2) an installment agreement for payment of all delinquent taxes, penalties, interest and costs due is entered into with the department by 5:00 p.m. of the day prior to the date of the sale pursuant to Section 7-38-68 NMSA 1978.

B. Failure to offer property for sale within the time prescribed by Subsection A of this section shall not impair the validity or effect of any sale that does take place.

C. The time requirements of this section are subject to the provisions of Section 7-38-83 NMSA 1978.

D. After January 1, 2014 and subject to the provisions of Subsection A of this section, the department shall annually offer for sale in each county at least one real property listed on that county's property tax delinquency list, unless the director of the property tax division of the department and the county treasurer enter into an agreement to postpone the delinquent property tax sale. The agreement to postpone the delinquent property tax sale shall be executed in writing, and copies shall be sent to the secretary of taxation and revenue and the secretary of finance and administration. That agreement shall state the reason for the postponement and the proposed remedy that will allow the department to conduct the sale in the future.

History: 1953 Comp., 72-31-65, enacted by Laws 1973, ch. 258, 105; 1983, ch. 215, 3; 1985, ch. 109, 9; 1985, ch. 226, 1; 1990, ch. 22, 7; 2001, ch. 253, 1; 2001, ch. 254, 1; 2003, ch. 95, 4; 2013, ch. 155, 1.



Section 7-38-66 - Sale of real property for delinquent taxes; notice of sale.

7-38-66. Sale of real property for delinquent taxes; notice of sale.

A. At least twenty days but not more than thirty days before the date of the sale for delinquent taxes, the department shall notify by certified mail, return receipt requested, to the address as shown on the most recent property tax schedule, each property owner whose real property will be sold that the owner's real property will be sold to satisfy delinquent taxes, unless:

(1) all delinquent taxes, penalties, interest and costs due are paid by 5:00 p.m. of the day prior to the date of the sale; or

(2) an installment agreement for payment of all delinquent taxes, penalties, interest and costs due is entered into with the department by 5:00 p.m. of the day prior to the date of sale in accordance with Section 7-38-68 NMSA 1978.

B. The notice shall also:

(1) state the amount of taxes, penalties, interest and costs due;

(2) state the time and place of the sale;

(3) describe the real property that will be sold;

(4) inform the property owner of his right to enter into an installment agreement with the department for payment of delinquent taxes, penalties, interest and costs, in accordance with Section 7-38-68 NMSA 1978;

(5) provide information on the name and phone number of the individual in the department the taxpayer can contact to arrange for an installment agreement in accordance with Section 7-38-68 NMSA 1978; and

(6) contain any other information that the department may require by regulation.

C. At the same time a notice required by Subsection A of this section is sent to the owner of the property, a notice containing the information set out in Subsection B of this section shall also be sent to each person holding a lien or security interest of record in the property if an address for such person is reasonably ascertainable through a search of the property records of the county in which the property is located.

D. Failure of the department to mail a required notice by certified mail, return receipt requested, shall invalidate the sale; provided, however, that return to the department of the notice of the return receipt shall be deemed adequate notice and shall not invalidate the sale.

E. Proof by the taxpayer that all delinquent taxes, penalties, interest and costs had been paid by 5:00 p.m. of the day prior to the date of sale shall prevent or invalidate the sale.

F. Proof by the taxpayer that the taxpayer has, by 5:00 p.m. of the day prior to the date of sale, entered into an installment agreement to pay all delinquent taxes, penalties, interest and costs as provided in Section 7-38-68 NMSA 1978 and that timely payments under such agreement are being made shall prevent or invalidate the sale.

G. The time requirements of this section are subject to the provisions of Section 7-38-83 NMSA 1978.

History: 1953 Comp., 72-31-66, enacted by Laws 1973, ch. 258, 106; 1980, ch. 104, 1; 1982, ch. 28, 23; 1983, ch. 215, 4; 1990, ch. 22, 8; 2001, ch. 253, 2; 2001, ch. 254, 2.



Section 7-38-67 - Real property sale requirements.

7-38-67. Real property sale requirements.

A. Real property shall not be sold for delinquent taxes before the expiration of three years from the first date shown on the tax delinquency list on which the taxes on the real property became delinquent.

B. Notice of the sale shall be published in a local newspaper within the county where the real property is located or, if there is no local county or municipal newspaper, then a newspaper published in a county contiguous to or near the county in which the real property is located, at least once a week for the three weeks immediately preceding the week of the sale. For more generalized notice, the department may choose to publish notice of the sale also in a newspaper not published within the county and of more general circulation. The notice shall state the time and place of the sale and shall include a description of the real property sufficient to permit its identification and location by potential purchasers.

C. Real property shall be sold at public auction either by the department or an auctioneer hired by the department. The auction shall be held in the county where the real property is located at a time and place designated by the department.

D. If the real property can be divided so as to enable the department to sell only part of it and pay all delinquent taxes, penalties, interest and costs, the department may, with the consent of the owner, sell only a part of the real property.

E. Before the sale, the department shall determine a minimum sale price for the real property. In determining the minimum price, the department shall consider the value of the property owner's interest in the real property, the amount of all delinquent taxes, penalties and interest for which it is being sold and the costs. The minimum price shall not be less than the total of all delinquent taxes, penalties, interest and costs. Real property shall not be sold for less than the minimum price unless no offer met the minimum price when it was offered at an earlier public auction or the property is sold in accordance with the provisions of Subsection H of this section. A sale properly made under the authority of and in accordance with the requirements of this section constitutes full payment of all delinquent taxes, penalties and interest that are a lien against the property at the time of sale, and the sale extinguishes the lien.

F. Payment shall be made in full by the close of the public auction before an offer may be deemed accepted by the department.

G. Real property not offered for sale may be offered for sale at a later sale, but the requirements of this section and Section 7-38-66 NMSA 1978 shall be met in connection with each sale.

H. The board of trustees of a community land grant-merced governed pursuant to the provisions of Chapter 49, Article 1 NMSA 1978 or by statutes specific to the named land grant-merced shall be allowed to match the highest bid at a public auction, which shall entitle the board of trustees to purchase the property for the amount bid if:

(1) the property is situated within the boundaries of that land grant-merced as shown in the United States patent to the grant;

(2) the bid covers all past taxes, penalties, interest and costs due on the property; and

(3) the land becomes part of the common lands of the land grant-merced.

History: 1953 Comp., 72-31-67, enacted by Laws 1973, ch. 258, 107; 1974, ch. 92, 24; 1982, ch. 28, 24; 1983, ch. 215, 5; 1995, ch. 12, 12; 2001, ch. 253, 3; 2001, ch. 254, 3; 2005, ch. 211, 1.



Section 7-38-68 - Installment agreements.

7-38-68. Installment agreements.

A. The division may enter into an installment agreement for the payment of all delinquent property taxes, penalties, interest and costs due with respect to either real property or a manufactured home with the owner of the real property or manufactured home whose taxes have become delinquent and whose account for all or part of the delinquent taxes has been transferred for collection to the division. Execution of an installment agreement under this section by a property owner is an irrevocable admission of liability for all taxes that are the subject of the agreement. The installment agreement shall be in writing and shall not extend for a period of more than thirty-six months. Interest shall accrue on the unpaid balance during the period of the installment agreement. The rate of interest shall be one percent a month, and no other interest on that portion of the principal representing unpaid taxes shall accrue while an installment agreement is in effect. The division shall not enter into an installment agreement with a property owner on or after the date of the initial sale of real property or manufactured home for delinquent taxes whether or not the real property or manufactured home is sold and a deed issued as a result of that sale. The division shall promulgate regulations establishing requirements for a minimum down payment and substantially equal monthly payments for installment agreements.

B. An installment agreement prevents any further action to collect the delinquent taxes stated in the agreement as long as the terms of the agreement are met.

C. The division may proceed under the Property Tax Code to collect the property taxes, penalties, interest and costs due and unpaid if:

(1) installment payments are not made on or before the dates specified in the agreement;

(2) the property owner fails to pay other property taxes when required; or

(3) any other condition contained in the agreement is not met.

D. For the purpose of computing the time when real property or a manufactured home may be sold for delinquent taxes, the date of original delinquency shall be used when the delinquent taxes have been the subject of an installment agreement that was subsequently breached by the property owner.

E. If an owner of real property or a manufactured home enters into an installment agreement and subsequently breaches the agreement under this section, the division shall not enter into another installment agreement with that property owner for the payment of the delinquent taxes that were the subject of the installment agreement.

F. Alphabetically indexed and serially numbered records of installment agreements must be kept in the office of the director and made available for public inspection.

History: 1953 Comp., 72-31-68, enacted by Laws 1973, ch. 258, 108; 1985, ch. 109, 10.



Section 7-38-69 - Distribution of amounts collected under installment agreements.

7-38-69. Distribution of amounts collected under installment agreements.

Amounts collected under installment agreements entered into by the department that represent delinquent taxes shall be remitted to the county treasurer of the county to which the net taxable value of the property is allocated for distribution to the governmental units. Amounts collected that represent penalties, interest and costs shall be retained by the department in accordance with Section 7-38-71 NMSA 1978. Money collected shall be remitted at the times and in the manner required by regulations of the department of finance and administration. When the department has received payment in full of delinquent taxes, penalties, interest and costs paid under an installment agreement, the department shall notify the county treasurer of that fact, and the county treasurer shall make an entry on the property tax schedule indicating that the delinquent property taxes, penalties and interest have been paid.

History: 1953 Comp., 72-31-69, enacted by Laws 1973, ch. 258, 109; 1985, ch. 109, 11; 1990, ch. 22, 9; 1995, ch. 12, 13.



Section 7-38-70 - Issuance of deeds as result of sale of real property for delinquent taxes; effect of deeds; limitation of action to challenge conveyance.

7-38-70. Issuance of deeds as result of sale of real property for delinquent taxes; effect of deeds; limitation of action to challenge conveyance.

A. Upon receiving payment for real property sold for delinquent taxes, the division shall execute and deliver a deed to the purchaser.

B. If the real property was sold substantially in accordance with the Property Tax Code, the deed conveys all of the former property owner's interest in the real property as of the date the state's lien for real property taxes arose in accordance with the Property Tax Code, subject only to perfected interests in the real property existing before the date the property tax lien arose.

C. After two years from the date of sale, neither the former real property owner shown on the property tax schedule as the delinquent taxpayer nor anyone claiming through him may bring an action challenging the conveyance.

D. Subject to the limitation of Subsection C of this section, in all controversies and suits involving title to real property held under a deed from the state issued under this section, any person claiming title adverse to that acquired by the deed from the state must prove, in order to defeat the title, that:

(1) the real property was not subject to taxation for the tax years for which the delinquent taxes for which it was sold were imposed;

(2) the division failed to mail the notice required under Section 7-38-66 NMSA 1978 or to receive any required return receipt;

(3) he, or the person through whom he claims, had title to the real property at the time of the sale and had paid all delinquent taxes, penalties, interest and costs prior to the sale as provided in Subsection E of Section 7-38-66 NMSA 1978; or

(4) he, or the person through whom he claims, had entered into an installment agreement to pay all delinquent taxes, penalties, interest and costs prior to the sale as provided in Section 7-38-68 NMSA 1978 and that all payments due were made timely.

History: 1953 Comp., 72-31-70, enacted by Laws 1973, ch. 258, 110; 1982, ch. 28, 25.



Section 7-38-71 - Distribution of amounts received from sale of property.

7-38-71. Distribution of amounts received from sale of property.

A. Money received by the department from the sale of real or personal property for delinquent property taxes shall be deposited in a suspense fund and distributed as follows:

(1) first, that portion equal to the costs shall be retained by the department for use, subject to appropriation by the legislature, in administration of the Property Tax Code;

(2) second, that portion equal to the penalties and interest due shall be retained by the department for use, subject to appropriation by the legislature, by the department in administration of the Property Tax Code;

(3) third, that portion equal to the delinquent taxes due shall be remitted by the department to the appropriate county treasurer for distribution by the treasurer to the governmental units in accordance with the law and the regulations of the department of finance and administration; and

(4) the balance shall be paid to the former owner of the property sold or to any other person designated by order directed to the department by a court of competent jurisdiction, provided that the department may first apply all or any portion of the balance to be paid against the amount of any property tax, including any penalty and interest related thereto, owed by the person to whom the balance would otherwise be paid.

B. As a condition precedent to payment of the balance of the sale amount received to the former owner of the property, the department may require any person claiming to be entitled to that payment to present sufficient evidence of proof of former ownership of the property to the department. The department shall adopt regulations providing for the procedures to be followed by persons claiming sale proceeds as former owners in those instances where conflicting claims exist or the department requires proof of ownership.

C. If no person claims the balance of sale proceeds, whether the property was sold under the provisions of the Property Tax Code or prior law, as the former owner of the property within two years of the date of the sale and after a reasonable search to determine the former owner is made by the department and no former owner is found, the balance of the sale proceeds shall be considered abandoned property and deposited in accordance with the provisions of the Uniform Unclaimed Property Act [Chapter 7, Article 8A NMSA 1978].

D. If the balance of proceeds from the sale after paying a higher priority claim under Subsection A of this section is insufficient to pay all of the next priority claim, then the complete balance shall be applied to that next priority claim as partial payment.

History: 1953 Comp., 72-31-71, enacted by Laws 1973, ch. 258, 111; 1979, ch. 61, 1; 1982, ch. 28, 26; 1986, ch. 20, 117; 1990, ch. 22, 10; 1995, ch. 12, 14.



Section 7-38-72 - Notation on property tax schedule by county treasurer when property sold for delinquent taxes.

7-38-72. Notation on property tax schedule by county treasurer when property sold for delinquent taxes.

When the county treasurer receives written notification from the division of the sale of property for delinquent taxes, he shall make an entry on the property tax schedule indicating that the delinquent property taxes, penalties and interest are no longer a lien against the property.

History: 1953 Comp., 72-31-72, enacted by Laws 1973, ch. 258, 112; 1982, ch. 28, 27.



Section 7-38-73 - Department of finance and administration to promulgate regulations regarding accounting for and distribution of property taxes collected.

7-38-73. Department of finance and administration to promulgate regulations regarding accounting for and distribution of property taxes collected.

The department of finance and administration is authorized and directed to promulgate regulations covering the receipt of, accounting for and distribution of amounts received under the Property Tax Code by county treasurers as taxes. The department of finance and administration may provide in these regulations for the withholding of amounts of taxes to which the state is entitled to distribution in those instances when delinquent property taxes are paid to the department, but the regulations shall require that withheld taxes must be credited and shown as paid by the county treasurer on the property tax schedule.

History: 1953 Comp., 72-31-73, enacted by Laws 1973, ch. 258, 113.



Section 7-38-74 - Officers and employees engaged in the administration of the property tax prohibited from buying property sold for delinquent property taxes; penalties for violation; sales of real property in violation declared void.

7-38-74. Officers and employees engaged in the administration of the property tax prohibited from buying property sold for delinquent property taxes; penalties for violation; sales of real property in violation declared void.

A. Officers or employees of the state or of any of its political subdivisions engaged in the administration of the property tax may not, directly or indirectly, acquire an interest in, buy or profit from any property sold by the department for delinquent taxes except that an officer or employee may purchase property sold for delinquent taxes if he is the owner of the property and was the owner of the property at the time the taxes became delinquent.

B. Any officer or employee violating this section is guilty of a fourth degree felony and shall be fined not more than five thousand dollars ($5,000) or imprisoned for not less than one year nor more than five years, or both. He shall also be automatically removed from office or have his employment terminated upon conviction.

C. A real property sale in violation of this section is void.

History: 1953 Comp., 72-31-74, enacted by Laws 1973, ch. 258, 114.



Section 7-38-75 - Exception to property tax due date.

7-38-75. Exception to property tax due date.

When, because of provisions of the Property Tax Code, a property tax bill is required or authorized to be prepared and mailed or delivered on or by a date other than the date specified in Section 7-38-36 NMSA 1978, the due date of the property taxes involved shall be the date the property tax bill was mailed or delivered.

History: 1953 Comp., 72-31-75, enacted by Laws 1973, ch. 258, 115; 1974, ch. 92, 25.



Section 7-38-76 - Property subject to property taxation but omitted from property tax schedules in prior years.

7-38-76. Property subject to property taxation but omitted from property tax schedules in prior years.

A. Subject to the limitations contained in the Property Tax Code and except as provided in Subsection B of this section, county assessors, treasurers and the department have the authority and the duty to enter in the valuation records, list on the property tax schedules, bill for and collect the taxes for all tax years on property that was subject to property taxation but was omitted from property tax schedules and for which taxes have not been paid but would be due except for the omission. Property tax bills shall be prepared and mailed by the county treasurers within thirty days of the date the omitted property is listed on the property tax schedule, and all taxes on omitted property shall be due the date the property tax bill is mailed.

B. Except for taxes due in the current tax year and the immediately preceding tax year, the current owner of the real estate is not liable for a property tax bill mailed pursuant to Subsection A of this section if:

(1) the omitted property is improvements that were placed on the real estate; and

(2) the current owner was not the owner at the time the improvements were omitted and had no actual notice that the improvements were omitted.

C. Nothing in this section relieves the owner of the property at the time the improvements were omitted from being personally liable for the taxes due pursuant to Section 7-38-47 NMSA 1978.

D. The department shall promulgate regulations for the procedures to be followed and the records to be maintained in the administration and collection of taxes on omitted property. The department of finance and administration shall promulgate regulations covering the receipt of, accounting for and distribution of taxes on omitted property.

History: 1953 Comp., 72-31-76, enacted by Laws 1973, ch. 258, 116; 1974, ch. 92, 26; 2003, ch. 95, 5.



Section 7-38-77 - Authority to make changes in property tax schedule after its delivery to the county treasurer.

7-38-77. Authority to make changes in property tax schedule after its delivery to the county treasurer.

A. After delivery of the property tax schedule to the county treasurer, the amounts shown on the schedule as taxes due and other information on the schedule shall not be changed except:

(1) by the county treasurer to correct obvious errors in the mathematical computation of taxes;

(2) by the county treasurer to correct obvious errors by the county assessor in:

(a) the name or address of the property owner or other persons shown on the schedule;

(b) the description of the property subject to property taxation, even if the correction results in a change in the amount shown on the schedule as taxes due;

(c) the data entry of the value, classification, allocation of value and limitation on increases in value pursuant to Sections 7-36-21.2 and 7-36-21.3 NMSA 1978 of property subject to property taxation by the county assessor; or

(d) the application of eligible, documented and qualified exemptions;

(3) by the county treasurer to cancel multiple valuations for property taxation purposes of the same property in a single tax year, but only if:

(a) a taxpayer presents tax receipts showing the payment of taxes by the taxpayer for any year in which multiple valuations for property taxation purposes are claimed to have been made;

(b) a taxpayer presents evidence of ownership of the property, satisfactory to the treasurer, as of January 1 of the year in which multiple valuations for property taxation purposes are claimed to have been made; and

(c) there is no dispute concerning ownership of the property called to the attention of the treasurer, and the treasurer has no actual knowledge of any dispute concerning ownership of the property;

(4) by the county treasurer, to correct the tax schedule so that it no longer contains personal property that is deemed to be unlocatable, unidentifiable or uncollectable, after thorough research with verification by the county assessor or appraiser, with notification to the department and the county clerk;

(5) as a result of a protest, including a claim for refund, in accordance with the Property Tax Code, of values, classification, allocations of values determined for property taxation purposes or a denial of a claim for an exemption;

(6) by the department or the order of a court as a result of any proceeding by the department to collect delinquent property taxes under the Property Tax Code;

(7) by a court order entered in an action commenced by a property owner under Section 7-38-78 NMSA 1978;

(8) by the department as authorized under Section 7-38-79 NMSA 1978;

(9) by the department of finance and administration as authorized under Section 7-38-77.1 NMSA 1978; or

(10) as specifically otherwise authorized in the Property Tax Code.

B. As used in this section, "obvious errors" does not include the method used to determine the valuation for, or a difference of opinion in the value of, the property subject to property taxation.

History: 1953 Comp., 72-31-77, enacted by Laws 1973, ch. 258, 117; 1974, ch. 92, 27; 1981, ch. 37, 79; 1995, ch. 65, 1; 2000, ch. 32, 1; 2015, ch. 39, 1.



Section 7-38-77.1 - Changes in property tax schedule ordered by the department of finance and administration.

7-38-77.1. Changes in property tax schedule ordered by the department of finance and administration.

After the delivery of the property tax schedule to the county treasurer for any tax year, the department of finance and administration may order the county treasurer to make changes in the property tax schedule in connection with any property listed on the schedule if the department of finance and administration determines that an error was made in the certification of the tax rates.

History: 1978 Comp., 7-38-77.1, enacted by Laws 1995, ch. 65, 2.



Section 7-38-78 - Action by property owner in district court to change property tax schedule.

7-38-78. Action by property owner in district court to change property tax schedule.

A. After the delivery of the property tax schedule to the county treasurer for a particular tax year, a property owner may bring an action in the district court requesting a change in the property tax schedule in connection with any property listed on the schedule for property taxation in which the owner claims an interest. The action shall be brought in the district court for the county for which the property tax schedule in question was prepared.

B. Actions brought under this section may not directly challenge the value, classification, allocations of value determined for property taxation purposes, denial of any exemption claimed or method used to determine the valuation for the property subject to property taxation. Actions brought under this section shall be founded on one or more of the following grounds:

(1) errors in the name or address of the property owner or other person shown on the schedule;

(2) errors in the description of the property for property taxation purposes, even if the correction results in a change in the amount shown on the schedule as taxes due;

(3) errors in the computation of taxes;

(4) errors in the property tax schedule relating to the payment or nonpayment of taxes;

(5) multiple valuations for property taxation purposes for a single tax year of the same property on the property tax schedule; or

(6) errors in the rate of tax set for any governmental unit in which the owner's property is located.

C. Actions brought under this section shall name the county treasurer as defendant. An action brought under Paragraph (6) of Subsection B of this section, shall also name the secretary of finance and administration as a defendant.

History: 1953 Comp., 72-31-78, enacted by Laws 1973, ch. 258, 118; 1974, ch. 92, 28; 1981, ch. 37, 80; 2015, ch. 39, 2.



Section 7-38-79 - Changes in property tax schedule ordered by the division; action by the division in district court to enforce ordered changes.

7-38-79. Changes in property tax schedule ordered by the division; action by the division in district court to enforce ordered changes.

A. After the delivery of the property tax schedule to the county treasurer but before the tax bill is mailed for a particular tax year, the division may order the county assessor or county treasurer, or both, to make changes in the property tax schedule in connection with any property listed on the schedule if any of the following actions have been taken in a manner that is not in compliance with the provisions of law or applicable regulations of the division:

(1) an unprotested determination of value for property taxation purposes;

(2) an unprotested allocation of values to governmental units;

(3) an unprotested determination of classification; or

(4) the application of the tax rates.

B. After the delivery of the property tax schedule to the county treasurer for a particular tax year, the division may order the county assessor or county treasurer, or both, to make changes in the property tax schedule in connection with any property listed on the schedule:

(1) for any of the reasons for which a county treasurer could change the property tax schedule under Section 7-38-77 NMSA 1978; or

(2) for any of the reasons for which a district court could order changes in the property tax schedule at the request of a property owner under Section 7-38-78 NMSA 1978 except for the reason specified in Paragraph (6) of Subsection B of that section.

C. Any action taken by the division under this section shall be by written order of the director. Copies of the order shall be mailed by certified mail to the property owner, the county assessor and the county treasurer.

D. If the county assessor or county treasurer refuses to make any changes ordered by the division under this section, the division may bring an action to enforce its order in the district court for the county involved.

History: 1953 Comp., 72-31-79, enacted by Laws 1973, ch. 258, 119; 1981, ch. 37, 81.



Section 7-38-80 - Changes in property tax schedules as result of treasurer's action, department order or court order; collection of any additional property taxes due as result; refund of property taxes paid erroneously.

7-38-80. Changes in property tax schedules as result of treasurer's action, department order or court order; collection of any additional property taxes due as result; refund of property taxes paid erroneously.

A. If, as a result of actions authorized under Sections 7-38-77 through 7-38-79 NMSA 1978, the county assessor or county treasurer makes changes in the property tax schedule that result in an increase in the tax liability of the property owner and, if a tax bill has already been mailed to the property owner for collection of the taxes on the property in question for the tax year involved, then an additional tax bill shall be prepared and mailed by the county treasurer to the property owner. The date the supplemental tax bill is mailed shall be used for determining the due dates for the collection of any additional property taxes.

B. If, as a result of actions authorized under Sections 7-38-77 through 7-38-79 NMSA 1978, the county assessor or county treasurer makes changes in the property tax schedule that result in a decrease in the property tax liability of the property owner and, if the property taxes on the property for the tax year involved have already been paid, then a refund of any excess property taxes paid shall be made to the property owner. Refunds under this section shall be made by the county treasurer in accordance with regulations of the department of finance and administration.

History: 1953 Comp., 72-31-80, enacted by Laws 1973, ch. 258, 120.



Section 7-38-81 - Limitation on actions for collection of property taxes; presumption of payment of property taxes after ten years.

7-38-81. Limitation on actions for collection of property taxes; presumption of payment of property taxes after ten years.

A. Property may not be sold and proceedings may not be initiated for the collection of property taxes that have been delinquent for more than ten years.

B. Property that has not been included on a property tax schedule may not be subjected to the imposition of property taxes for more than ten tax years immediately preceding the date of its entry on the property tax schedule.

C. Property taxes that have been delinquent for more than ten years, together with any penalties and interest, are presumed to have been paid. The county treasurer shall indicate on the property tax schedule that all such property taxes and any penalties and interest have been "presumed paid by act of the legislature."

History: 1953 Comp., 72-31-81, enacted by Laws 1973, ch. 258, 121.



Section 7-38-81.1 - Limitation on actions for collection of any levy or assessment in the form of property taxes; presumption of payment after ten years.

7-38-81.1. Limitation on actions for collection of any levy or assessment in the form of property taxes; presumption of payment after ten years.

A. Property may not be sold and proceedings may not be initiated for the collection of any levy or assessment in the form of property taxes levied or assessed under the provisions of Sections 73-14-1 through 73-18-43 NMSA 1978 that have been delinquent for more than ten years.

B. Property that has not been included on a property tax schedule or a levy or assessment schedule may not be subjected to the imposition of any levy or assessment in the form of property taxes levied or assessed under the provisions of Sections 73-14-1 through 73-18-43 NMSA 1978 for more than ten tax years immediately preceding the date of its entry on the property tax schedule or levy or assessment schedule.

C. Any levy or assessment in the form of property taxes levied or assessed under the provisions of Sections 73-14-1 through 73-18-43 NMSA 1978 that has been delinquent for more than ten years, together with any penalties and interest, is presumed to have been paid. The county treasurer or appropriate conservancy district officer shall indicate on the property tax schedule or levy or assessment schedule that all such levies or assessments in the form of property taxes and any penalties and interest have been "presumed paid by act of the legislature".

D. The county treasurer may correct the tax schedule so that it no longer contains personal property that is deemed to be unlocatable, unidentifiable or uncollectable, after thorough research with verification by the county assessor or appraiser, with notification to the department and the county clerk.

History: Laws 1983, ch. 109, 1; 2000, ch. 32, 2.



Section 7-38-82 - Duty of persons responsible for administration of property tax to ascertain the names of owners of property; use of term "unknown owner" prohibited except in certain cases; validity of procedures when name of owner is incorrect or unknown. (1973

7-38-82. Duty of persons responsible for administration of property tax to ascertain the names of owners of property; use of term "unknown owner" prohibited except in certain cases; validity of procedures when name of owner is incorrect or unknown.

A. It is the duty of all persons charged with the administration and collection of the property tax to make diligent search and inquiry to determine the correct name and address of the owner of property subject to valuation for property taxation purposes and the imposition of the property tax.

B. The use of the term "unknown owner" in valuation records is prohibited except in those instances where diligent search and inquiry fail to result in the determination of the name of the owner of property.

C. Proceedings for the collection of delinquent property taxes are valid as to property sold for delinquent taxes even though the property owner's name or address shown on the valuation records was incorrect or the property was shown on the valuation records as owned by an "unknown owner."

History: 1953 Comp., 72-31-82, enacted by Laws 1973, ch. 258, 122.



Section 7-38-83 - Timeliness.

7-38-83. Timeliness.

A. When the last day for performing an act falls on Saturday, Sunday or a legal state or national holiday, the performance of the act is timely if performed on the next succeeding day which is not a Saturday, Sunday or a legal state or national holiday.

B. All acts required or permitted to be done by mail are timely if postmarked on the required date.

History: 1953 Comp., 72-31-83, enacted by Laws 1973, ch. 258, 123.



Section 7-38-84 - Notices; mailing.

7-38-84. Notices; mailing.

A. Any notice that is required to be made to a property owner by the Property Tax Code is effective if mailed by regular first class mail to the property owner's last address or to the address of any person other than the owner to whom the tax bill is to be sent as shown by the valuation records unless the provisions of that code require a different method of notification or mailing, in which case the notice is effective if given in accordance with the provisions of that code.

B. If a property owner notifies, in writing or by electronic mail, the county assessor or the county treasurer that the property owner wants to receive notices pursuant to the Property Tax Code by electronic mail rather than by regular first class mail, the county assessor or the county treasurer may thereafter provide such notices to the property owner using an electronic mail address provided by the property owner; provided that the notice is consistent with the requirements of the Electronic Authentication of Documents Act [14-15-1 through 14-15-6 NMSA 1978] and the Uniform Electronic Transactions Act [Chapter 14, Article 16 NMSA 1978]. A property owner's request to receive notices by electronic mail shall be effective until revoked in writing or by electronic mail to the county assessor and the county treasurer. Wherever the Property Tax Code requires a method of notification or mailing done only by the county assessor or county treasurer, other than by regular first class mail, the notice is effective if given in accordance with the provisions of that code.

C. An electronic mail address provided by a property owner pursuant to this section shall not be considered a valuation record pursuant to Section 7-38-19 NMSA 1978 and shall be retained by the county assessor as a confidential record that is not subject to inspection pursuant to the Inspection of Public Records Act [Chapter 14, Article 2 NMSA 1978].

History: 1953 Comp., 72-31-84, enacted by Laws 1973, ch. 258, 124; 1974, ch. 92, 29; 2015, ch. 2, 1.



Section 7-38-85 - Extension of deadlines; general provision.

7-38-85. Extension of deadlines; general provision.

The director may extend any deadline in the Property Tax Code for a period of time not in excess of six months. However, this section does not permit the extension of deadlines for an individual property owner nor does it permit successive extensions of a deadline for a cumulative period of more than six months. Extensions may be made applicable to one or more counties. Extension of deadlines authorized by this section shall be made by written order of the director and notice of the extension shall be published in a newspaper of general circulation in each county in the state to which the extension applies once each week for a period of three weeks immediately succeeding the week in which the deadline being extended occurs. When more than one deadline is extended under this section, the notice required to be published may include all extensions, and publication need only be made for the three weeks immediately succeeding the week in which the first deadline being extended occurs.

History: 1953 Comp., 72-31-85, enacted by Laws 1973, ch. 258, 125; 1979, ch. 59, 1.



Section 7-38-86 - Extension of deadlines at request of property owners.

7-38-86. Extension of deadlines at request of property owners.

The director may extend the time by which reports are required to be filed under Subsection A of Section 7-38-8 NMSA 1978 at the written request of the property owner. The request must be received by the department prior to the date by which the required report must be made. Extensions granted under this section shall be by written order of the director and shall be for a period of not more than thirty days. The director shall not grant more than one extension in a tax year for a property owner in respect to the same property.

History: 1953 Comp., 72-31-86, enacted by Laws 1973, ch. 258, 126.



Section 7-38-87 - Administrative regulations; promulgation; general provisions.

7-38-87. Administrative regulations; promulgation; general provisions.

A. Except for regulations promulgated by the department, regulations authorized or directed to be promulgated under the Property Tax Code may be promulgated by the authorized governmental agency without prior notice or hearing and shall become effective when filed in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978].

B. All regulations promulgated under the Property Tax Code shall be applied prospectively only unless there is a statement in the regulation that it is to have retroactive effect and a statement of the extent of any retroactive effect.

History: 1953 Comp., 72-31-87, enacted by Laws 1973, ch. 258, 127; 1974, ch. 92, 30; 1982, ch. 28, 28; 1991, ch. 166, 10.



Section 7-38-89 - Validity of certain regulations; judicial review.

7-38-89. Validity of certain regulations; judicial review.

A. Any person who is or may be adversely affected by the adoption, amendment or repeal of a regulation promulgated by an authorized governmental agency other than the department under Section 7-38-87 NMSA 1978 may appeal that action to the court of appeals. All appeals shall be on the record made at the hearing and must be perfected by filing a notice of appeal in the court of appeals within thirty days after the adoption, amendment or repeal of a regulation is filed pursuant to law.

B. The notice of appeal required to be filed under this section shall include a concise statement of the facts upon which jurisdiction is based, the grounds upon which relief is sought and the relief requested. The notice shall also include a statement that arrangements have been made with the governmental agency for preparation of the record to support his appeal to the court and to provide the governmental agency with a copy. Costs of appeal, including cost of the record, may be charged against the parties by order of the court of appeals in its discretion.

C. Copies of the notice of appeal shall be served upon the governmental agency and proof of service shall be filed with the court in the manner and within the time prescribed by the rules of appellate procedure.

D. The filing of a notice of appeal does not stay the effective date of the action appealed from, but the governmental agency may grant, or the court may order, a stay upon appropriate terms.

E. Within thirty days after the service of the notice of appeal or within such greater time as the court may allow, the governmental agency shall file in the court the original or a certified copy of the record of the proceedings appealed from. The record shall consist of:

(1) the entire proceedings;

(2) portions of the proceedings to which the governmental agency and the appellant stipulate; or

(3) a statement of the case agreed to by the governmental agency and the appellant.

F. If the record is to be of the entire proceedings or portions of the proceedings, it shall be a verbatim written transcript or, if permitted by the court of appeals, it may be an electronic recording. It shall also include copies of documentary evidence admitted at the hearing or during those portions of the hearing that are stipulated to as the record.

G. In any proceeding for judicial review of the adoption, amendment or repeal of a regulation, the court may set aside the action or remand the case to the governmental agency for further proceedings only if it determines that the action is:

(1) arbitrary, capricious or an abuse of discretion;

(2) not supported by substantial evidence in the record taken as a whole; or

(3) otherwise not in accordance with law.

H. If the court determines that the action appealed is free from the errors specified under Paragraphs (1) through (3) of Subsection G of this section, it shall affirm the action.

History: 1953 Comp., 72-31-89, enacted by Laws 1973, ch. 258, 129; 1982, ch. 28, 29; 1983, ch. 215, 7; 1991, ch. 166, 11.



Section 7-38-92 - Attempts to evade or defeat the property tax.

7-38-92. Attempts to evade or defeat the property tax.

Any person who willfully attempts to evade the payment of any property tax is guilty of a fourth degree felony. He shall be fined not more than five thousand dollars ($5,000), or imprisoned for not less than one year nor more than five years, or both.

History: 1953 Comp., 72-31-92, enacted by Laws 1973, ch. 258, 132.



Section 7-38-93 - Interference with the administration of the Property Tax Code.

7-38-93. Interference with the administration of the Property Tax Code.

Any person who by force, bribe, threat or other corrupt practice obstructs or impedes the administration of the Property Tax Code is guilty of a misdemeanor. He shall be fined not less than two hundred fifty dollars ($250) nor more than ten thousand dollars ($10,000), or imprisoned for not less than three months nor more than one year, or both.

History: 1953 Comp., 72-31-93, enacted by Laws 1973, ch. 258, 133.






Article 39 - Copper Production Ad Valorem Tax

Section 7-39-1 - Short title.

7-39-1. Short title.

Chapter 7, Article 39 NMSA 1978 may be cited as the "Copper Production Ad Valorem Tax Act".

History: 1978 Comp., 7-39-1, enacted by Laws 1990, ch. 125, 8.



Section 7-39-2 - Definitions.

7-39-2. Definitions.

As used in the Copper Production Ad Valorem Tax Act:

A. "average price" means for any mineral the average price for the appropriate period determined from published price data in the manner specified by regulation;

B. "copper mineral property" means all mineral property and property held in connection with mineral property when seventy-five percent or more, by either weight or value, of the salable mineral produced from or by the mineral property is copper;

C. "copper production ad valorem tax" means the tax imposed by the Copper Production Ad Valorem Tax Act;

D. "department" means, unless the context requires otherwise, the taxation and revenue department, the secretary of taxation and revenue or any employee of the department exercising authority lawfully delegated to that employee by the secretary;

E. "new copper mineral property" means either a copper mineral property that began operations on a commercial basis within the three-year period immediately preceding the tax year for which value is being determined or a copper mineral property that was valued and taxed under the Property Tax Code [Chapter 7. Articles 35 to 38 NMSA 1978] for any tax year subsequent to the 1990 property tax year within the three-year period immediately preceding the tax year for which value is being determined;

F. "produced" means the altered form, character or condition of a mineral that is the product of a particular process;

G. "taxable value" means the value of property determined by applying the tax ratio to the valuation of the copper mineral property determined for purposes of the Copper Production Ad Valorem Tax Act;

H. "tax ratio" means the percentage established under the Property Tax Code that is applied to the value of property determined for property taxation purposes to derive taxable value, as that term is defined in the Property Tax Code; and

I. "value of salable copper and other minerals" means:

(1) for new copper mineral properties, the sum, for copper and each other mineral produced, of the product of the salable amount of the mineral produced during the interval beginning with the month in which operations on a commercial basis began or recommenced and ending with the last month of production preceding the tax year for which valuation is being determined; multiplied by the normalization factor which is a fraction, the numerator of which is twelve and the denominator of which is the number of months within the interval beginning with the month in which operations on a commercial basis began or recommenced and ending with the last month of production preceding the tax year for which valuation is being determined; further multiplied by the average price for the interval beginning with the month in which operations on a commercial basis began or recommenced and ending with the last month of production preceding the tax year for which valuation is being determined; and

(2) for all other copper mineral properties the sum, for copper and each other mineral produced, of the product of the quotient of the salable amount of the mineral produced during the three calendar years immediately preceding the year for which valuation is being determined divided by three; multiplied by the average price for the three-year period.

History: 1978 Comp., 7-39-2, enacted by Laws 1990, ch. 125, 9.



Section 7-39-3 - Application of act.

7-39-3. Application of act.

The provisions of the Copper Production Ad Valorem Tax Act apply to the valuation of all productive copper mineral property.

History: 1978 Comp., 7-39-3, enacted by Laws 1990, ch. 125, 10.



Section 7-39-4 - Valuation of copper mineral property.

7-39-4. Valuation of copper mineral property.

A. The valuation for purposes of the Copper Production Ad Valorem Tax Act of copper mineral property of the following types shall be determined annually, except as provided otherwise in Subsection B, C or D of this section, as follows:

(1) the value of any mine and all real property and personal property held or used for the mining of ore from the mine:

(a) any part of which is mined for processing in a concentrator shall be thirty percent of the value of salable copper and other minerals contained in concentrate produced from the ore produced from the mine; or

(b) which is mined solely for solvent extraction or electrowinning shall be twenty percent of the value of salable copper and other minerals produced through solvent extraction or electrowinning from the ore produced from the mine;

(2) the value of a concentrator and all real property and personal property held or used in connection with the concentrator shall be twenty-five percent of the value of salable copper and other minerals contained in concentrate produced in the concentrator;

(3) the value of a precipitation plant and all real property and personal property held or used in connection with the precipitation plant shall be twenty-five percent of the value of salable copper and other minerals contained in precipitate produced in the precipitation plant;

(4) the value of the solvent extraction or electrowinning plant and all real property and personal property held or used in connection with the solvent extraction or electrowinning plant shall be one hundred thirty-five percent of the value of salable copper and other minerals produced through the solvent extraction or electrowinning process, less four times the value of property determined for the same tax year under Subparagraph (b) of Paragraph (1) of this subsection; and

(5) the value of a smelter and all real property and personal property held or used in connection with the smelter shall be twenty-one percent of the value of salable copper and other minerals produced in the smelter.

B. A property, which has been valued in accordance with the Copper Production Ad Valorem Tax Act in any preceding year and which is permanently shut down on or before January 1 of any year for which a valuation is to be made under the Copper Production Ad Valorem Tax Act, is no longer subject to the Copper Production Ad Valorem Tax Act and is subject instead to the provisions of the Property Tax Code [Chapter 7. Articles 35 to 38 NMSA 1978].

C. A copper mineral property from which no copper or other minerals were mined or processed during a period of at least twelve months immediately prior to the beginning of the tax year for which valuation is being determined is not subject to the Copper Production Ad Valorem Tax Act and is subject instead to the provisions of the Property Tax Code.

D. This subsection applies only to copper mineral properties with respect to which the owner, as part of the annual report to the department, declares for the tax year for which valuation is being determined or has declared for any prior tax year that a copper mineral property will remain in operation for a period less than four years and will not be replaced or reconstructed:

(1) the valuation of a copper mineral property subject to this subsection shall be the value determined under Subsection A of this section for that property multiplied by:

(a) twenty-five percent for properties with an anticipated operating period of less than one year as of the beginning of the tax year for which valuation is being determined;

(b) forty-five percent for properties with an anticipated operating period of at least one year but less than two years as of the beginning of the tax year for which valuation is being determined;

(c) sixty percent for properties with an anticipated operating period of at least two years but less than three years as of the beginning of the tax year for which valuation is being determined; and

(d) seventy-five percent for properties with an anticipated operating period of at least three years but less than four years as of the beginning of the tax year for which valuation is being determined; and

(2) if the owner declared in a prior annual report that the copper mineral property would remain in operation for a period less than four years and the owner, in the annual report for the tax year for which valuation is being determined, does not declare that the property will remain in operation for a period less than four years, declares that permanent shutdown is not anticipated within four years or declares that permanent shutdown is anticipated in a year subsequent to the year declared in the prior tax year, there shall be added to the property's valuation determined under Subsection A of this section or Paragraph (1) of this subsection, as appropriate, one hundred percent of:

(a) if the owner fails to make a declaration or declares that the property will remain in operation for a period of at least four years, the difference between the valuation for the property determined solely under Subsection A of this section for each prior tax year in which the owner had declared the property would remain in operation for a period less than four years and the respective valuations in those prior tax years determined under this subsection; or

(b) if the year of anticipated permanent shutdown declared in the prior tax year annual report is earlier than that in the subsequent annual report, the difference between the valuation for the prior tax year determined under this subsection using the later date of anticipated permanent shutdown and the valuation for that prior tax year determined under this subsection in that prior tax year; and

(3) when value is added pursuant to Paragraph (2) of this subsection to the valuation otherwise determined for the copper mineral property, the property owner shall pay interest at the rate determined under Section 7-1-67 NMSA 1978 on the additional taxes due and penalty at the rate determined under Subsection A of Section 7-1-69 NMSA 1978. The interest and penalty shall be measured from the dates that the taxes were due to have been paid for the tax year from which the additional valuation derived.

History: 1978 Comp., 7-39-4, enacted by Laws 1990, ch. 125, 11.



Section 7-39-5 - Annual report of value.

7-39-5. Annual report of value.

Each tax year the owner of a copper mineral property shall report to the department on the forms and in the manner prescribed by the department the value, for purposes of the Copper Production Ad Valorem Tax Act, of each copper mineral property owned and the taxing jurisdictions in which each property is located. The report shall also contain a declaration of the year in which the owner expects the copper mineral property to be permanently shut down if permanent shutdown is expected within four years. A declaration shall be made in each annual report subsequent to an annual report in which such a declaration is first made for the copper mineral property. The report shall be submitted on or before March 31 of the tax year for which value is being determined. The report required by this subsection may be referred to as the "annual report".

History: 1978 Comp., 7-39-5, enacted by Laws 1990, ch. 125, 12.



Section 7-39-6 - Notification to department of finance and administration and counties.

7-39-6. Notification to department of finance and administration and counties.

By August 1 of each year, the department shall prepare and send to the department of finance and administration schedules of the taxable value and taxing jurisdictions of each copper mineral property. The taxable values shown on the schedules shall be used by the department of finance and administration in setting property tax rates. A copy of the schedule for the county shall be sent to the assessors of the respective counties in which copper mineral property is located, who shall accept the schedules as the assessment of copper mineral property required under the Copper Production Ad Valorem Tax Act.

History: 1978 Comp., 7-39-6, enacted by Laws 1990, ch. 125, 13.



Section 7-39-7 - Determination of taxable values for taxing districts.

7-39-7. Determination of taxable values for taxing districts.

To determine for any purpose the total taxable value of property required to be taxed under the Copper Production Ad Valorem Tax Act for any taxing jurisdiction for any year after 1990, the taxable value of copper mineral property for the taxing jurisdiction entered upon the schedules prepared under the Copper Production Ad Valorem Tax Act for the tax year preceding the determination shall be used.

History: 1978 Comp., 7-39-7, enacted by Laws 1990, ch. 125, 14.



Section 7-39-8 - Ad valorem tax levied.

7-39-8. Ad valorem tax levied.

An ad valorem tax is levied upon the owner of each copper mineral property that is not subject to valuation and taxation under the provisions of the Property Tax Code [Chapter 7. Articles 35 to 38 NMSA 1978]. The amount of the tax shall be equal to the product of the taxable value determined for each copper mineral property owned multiplied by the rate certified to the department by the department of finance and administration for nonresidential property under the provisions of Sections 7-37-7 and 7-37-7.1 NMSA 1978 for the taxing jurisdictions in which the copper mineral property is located.

History: 1978 Comp., 7-39-8, enacted by Laws 1990, ch. 125, 15.



Section 7-39-9 - Notification of tax rate; due date.

7-39-9. Notification of tax rate; due date.

A. On or before November 1 of each tax year the department shall notify the owner or operator of each copper mineral property, to which the Copper Production Ad Valorem Tax Act applies, of the tax rates that have been established for the taxing jurisdictions in which the copper mineral property is located, the taxable value of the copper mineral property and the amount of the copper production ad valorem tax due.

B. The copper production ad valorem tax is payable in two equal installments due on December 10 of the year for which tax is assessed and on May 10 of the following year. Payment shall be made to the department. No demand for payment of the copper production ad valorem tax is necessary.

History: 1978 Comp., 7-39-9, enacted by Laws 1990, ch. 125, 16.



Section 7-39-10 - Monthly report to department of finance and administration; remittances to state and county treasurers; state and county treasurers may distribute funds.

7-39-10. Monthly report to department of finance and administration; remittances to state and county treasurers; state and county treasurers may distribute funds.

A. By the last day of each month, the department shall prepare and certify a report to the secretary of finance and administration. The report shall be for the preceding month and shall show the amount of copper production ad valorem tax distributed to the copper production tax fund, the amount due the state and each taxing district imposing a tax and any other information required by the secretary of finance and administration. The secretary of finance and administration shall forthwith remit the appropriate amounts from the copper production tax fund to the state treasurer and the county treasurers who shall make the appropriate distribution, except as provided in Subsection B of this section.

B. If the board of county commissioners notifies the secretary of finance and administration that the county elects not to distribute the proceeds of the copper production ad valorem tax due to the municipalities and school districts in the county, the secretary of finance and administration shall pay amounts due directly to municipalities and school districts within the county.

History: 1978 Comp., 7-39-10, enacted by Laws 1990, ch. 125, 17.









Chapter 8 - Elected Officials

Article 1 - Compensation

Section 8-1-1 - Compensation of elective state officers.

8-1-1. Compensation of elective state officers.

A. Annual compensation of elective state officers shall be paid as follows:

governor $110,000

secretary of state 85,000

state auditor 85,000

state treasurer 85,000

attorney general 95,000

commissioner of public lands 90,000

public regulation commissioner 90,000.

B. Any person succeeding to the office of governor as provided in Article 5, Section 7 of the constitution of New Mexico shall receive the salary of the office. Every person serving as acting governor during the incapacity or absence of the governor from the state, other than the secretary of state, shall receive two hundred fifty dollars ($250) as compensation for each day's service as acting governor.

C. All compensation under this section shall be paid from the general fund, except that the amount paid to the commissioner of public lands shall be paid from the state lands maintenance fund.

History: 1953 Comp., 4-5-1, enacted by Laws 1971, ch. 260, 1; 1975, ch. 305, 1; 1977, ch. 346, 2; 1980, ch. 133, 1; 1981, ch. 286, 1; 1986, ch. 49, 1; 1989, ch. 237, 1; 1998, ch. 108, 21; 1999, ch. 255, 1; 2002, ch. 95, 1.






Article 2 - Governor-Elect

Section 8-2-1 - Policy of legislature.

8-2-1. Policy of legislature.

It is the policy of the legislature that the transition from the administration of one governor to the administration of another governor be orderly and without friction and confusion. The legislature finds that the lag between the election and the inauguration of a new governor is approximately two months and consequently there is a premium on the necessity of a well-planned period of transition. The legislature further finds that for an orderly and efficient transfer of executive authority, the resources required by a governor-elect include, as a minimum, temporary office space in close proximity to the governor's office and the department of finance and administration, the equipment and supplies for such an office and the use of a limited full-time staff and clerical employees.

History: 1953 Comp., 4-28-1, enacted by Laws 1967, ch. 116, 1.



Section 8-2-2 - Governor-elect; office space and equipment.

8-2-2. Governor-elect; office space and equipment.

Whenever the governor-elect is a different individual than the incumbent governor, the legislative council shall upon his certification of election provide suitable office space in the legislative building and furniture and equipment for the temporary use of the governor-elect and his staff until the inauguration.

History: 1953 Comp., 4-28-2, enacted by Laws 1967, ch. 116, 2.



Section 8-2-3 - Access to budget information.

8-2-3. Access to budget information.

The secretary of finance and administration shall fully cooperate with the governor-elect and his staff and shall permit the governor-elect to have full access to all reports, hearings, information and data pertaining to the proposed executive budget.

History: 1953 Comp., 4-28-3, enacted by Laws 1967, ch. 116, 3; 1977, ch. 247, 30.






Article 3 - Lieutenant Governor

Section 8-3-1 - Lieutenant governor; powers and duties.

8-3-1. Lieutenant governor; powers and duties.

The lieutenant governor in addition to his other duties provided by law shall have the following powers and duties:

A. the lieutenant governor shall:

(1) facilitate and promote the cooperation and understanding between the people of this state and the agencies of state government, by assisting them in their dealings with such agencies, and by assisting the agencies to explain their functions, duties and administrative procedures insofar as they affect the people of this state;

(2) refer any complaints or special problems of the citizens of this state to the proper agency;

(3) keep records of his activities and make an annual report to the governor; and

(4) perform any other duties that may from time to time be assigned him by the governor.

History: 1953 Comp., 4-1-3, enacted by Laws 1971, ch. 138, 1.



Section 8-3-2 - Attorney general; cooperation of agencies.

8-3-2. Attorney general; cooperation of agencies.

A. The attorney general shall provide, upon request, legal opinion and advice to the lieutenant governor.

B. All state agencies shall cooperate with the lieutenant governor in the performance of his duties.

History: 1953 Comp., 4-1-4, enacted by Laws 1971, ch. 138, 2.



Section 8-3-3 - Compensation.

8-3-3. Compensation.

For the performance of the duties established in Section 8-3-1 NMSA 1978, the lieutenant governor shall receive an annual compensation of eighty-five thousand dollars ($85,000).

History: 1953 Comp., 4-1-5, enacted by Laws 1971, ch. 138, 3; 1977, ch. 346, 1; 1980, ch. 133, 2; 1981, ch. 286, 2; 1986, ch. 49, 2; 1989, ch. 237, 2; 2002, ch. 95, 2.






Article 4 - Secretary of State

Section 8-4-2 - Chief clerk as assistant; appointment; oath; bond.

8-4-2. [Chief clerk as assistant; appointment; oath; bond.]

The secretary of state is hereby authorized to appoint his chief clerk to be assistant secretary. Such assistant secretary shall, before entering upon the discharge of his duties give bond to the state in the sum of five thousand dollars ($5,000), which bond shall be approved by the secretary of state and filed in his office, and shall take and subscribe an oath of office as required by law.

History: Laws 1903, ch. 75, 1; Code 1915, 5316; C.S. 1929, 134-202; 1941 Comp., 3-102; 1953 Comp., 4-2-2.



Section 8-4-3 - Assistant secretary; powers.

8-4-3. [Assistant secretary; powers.]

The assistant secretary shall have power, in the absence of the secretary, to file all instruments required by the laws of New Mexico to be filed in the office of the secretary of state, and to certify to copies thereof, under his hand and the great seal of the state, with the same force and effect as if the same had been filed or certified by the secretary of state.

History: Laws 1903, ch. 75, 2; Code 1915, 5317; C.S. 1929, 134-203; 1941 Comp., 3-103; 1953 Comp., 4-2-3.



Section 8-4-4 - Fees of secretary of state.

8-4-4. Fees of secretary of state.

The secretary of state shall collect the following fees to be deposited with the state treasurer for credit to the general fund:

A. photocopies of records, per page twenty-five cents ($.25);

B. each certification three dollars ($3.00);

C. filing each official oath three dollars ($3.00);

D. search of records where another fee is not prescribed, per hour of search ten dollars ($10.00);

E. duplicate commission of office or certificate three dollars ($3.00);

F. service of process where another fee is not prescribed twenty-five dollars ($25.00);

G. computer printout of Uniform Commercial Code records, per page one dollar ($1.00);

and

H. computer generated records other than voter registration records, per record ....... ten cents ($.10).

History: 1953 Comp., 4-2-4, enacted by Laws 1969, ch. 272, 1; 1982, ch. 17, 1; 1993, ch. 13, 1.



Section 8-4-5 - Bureau of elections created; organization; duties.

8-4-5. Bureau of elections created; organization; duties.

There is created within the office of the secretary of state a "bureau of elections." The bureau of elections shall be headed by a director who shall be appointed by the secretary of state and who shall be knowledgeable in the election laws of the state. The bureau of elections shall perform those duties pertaining to the state administration of elections as are assigned by the secretary of state and which are pursuant to the election laws of the state. Such duties shall include the conduct of schools, instruction and training pertaining to election administration and the preparation of instruction materials and manuals to promote uniformity of the administration of election laws in the state. There is created in the bureau of elections the position of state voting machine supervisor. The state voting machine supervisor shall be knowledgeable in the mechanical operation, repair and maintenance of voting machines used in this state. The state voting machine supervisor shall provide assistance to counties in the repair, maintenance, care and proper use of voting machines owned by the counties.

History: 1953 Comp., 4-2-7, enacted by Laws 1969, ch. 191, 1.



Section 8-4-6 - Distribution of session laws.

8-4-6. Distribution of session laws.

A. The secretary of state shall transmit copies of the session laws without charge as follows:

(1) one copy to each New Mexico supreme court justice;

(2) one copy to each New Mexico court of appeals judge;

(3) one copy to each New Mexico district court judge;

(4) five copies to the New Mexico attorney general;

(5) two copies to each New Mexico district attorney;

(6) one copy to the board of county commissioners of each county;

(7) copies to other state officers and agencies, or additional copies to legislators upon request by the clerks of each house by January 30 and to those listed above if the copies or additional copies are needed for governmental purposes and are not to replace lost volumes; and

(8) copies to the New Mexico supreme court law library as may be required for exchange of similar materials with officers and agencies of the federal government, other states, districts, territories or possessions of the United States.

B. Copies of session laws supplied to officers and agencies of this state remain the property of the state and shall be delivered to their successors.

C. Whenever it is necessary to replace a volume of the session laws, because of the loss of the original volume, the secretary of state shall charge the officer or agency the same price that would be charged if it were sold to a private individual, and the money from the sale shall be deposited in the fund it would be deposited in if it resulted from a sale to a private individual.

History: 1953 Comp., 10-1-13, enacted by Laws 1973, ch. 248, 1; 1978, ch. 130, 2; 1978 Comp., 34-4-1; recompiled as 1978 Comp., 8-4-6; Laws 2003, ch. 6, 1.



Section 8-4-7 - Corporations.

8-4-7. Corporations.

As of July 1, 2013, the secretary of state, pursuant to Article 11, Section 19 of the constitution of New Mexico, shall assume responsibility for chartering corporations as provided by law, including the performance of the functions of the former corporations bureau of the public regulation commission. As used in Chapter 53, Articles 1, 2, 4 through 6, 7B, 8, 11 through 14 and 16 through 20 NMSA 1978, except for Subsection D of Section 53-5-8 NMSA 1978, references to the "public regulation commission", "state corporation commission" or "commission" shall be construed to be references to the secretary of state.

History: Laws 2013, ch. 75, 9.






Article 5 - Attorney General

Section 8-5-1 - Creation of department of justice.

8-5-1. [Creation of department of justice.]

That the department of justice be, and same is hereby created, with the attorney general as head thereof, which shall be located at the seat of government.

History: Laws 1933, ch. 21, 1; 1941 Comp., 3-301; 1953 Comp., 4-3-1.



Section 8-5-2 - Duties of attorney general.

8-5-2. Duties of attorney general.

Except as otherwise provided by law, the attorney general shall:

A. prosecute and defend all causes in the supreme court and court of appeals in which the state is a party or interested;

B. prosecute and defend in any other court or tribunal all actions and proceedings, civil or criminal, in which the state may be a party or interested when, in his judgment, the interest of the state requires such action or when requested to do so by the governor;

C. prosecute and defend all actions and proceedings brought by or against any state officer or head of a state department, board or commission, or any employee of the state in his official capacity;

D. give his opinion in writing upon any question of law submitted to him by the legislature or any branch thereof, any state official, elective or appointive, or any district attorney on any subject pending before them or under their control with which they have to deal officially or with reference to their duty in office;

E. prepare drafts for contracts, bonds and other instruments of writing which may be required for the use of the state whenever requested to do so by any state officer;

F. promptly account to the state treasurer for all state funds received by him;

G. report to the governor and legislature the condition of his office, the text of all opinions rendered and a summary of business transacted of public interest, which report shall be submitted each year;

H. keep a register of all opinions rendered and all actions prosecuted and defended by him, and of all proceedings in relation thereto;

I. attend and assist in the trial of any indictment or information in any county on direction of the governor;

J. appear before local, state and federal courts and regulatory officers, agencies and bodies, to represent and to be heard on behalf of the state when, in his judgment, the public interest of the state requires such action or when requested to do so by the governor; and

K. perform all other duties required by law.

History: Laws 1933, ch. 21, 2; 1941 Comp., 3-302; 1953 Comp., 4-3-2; Laws 1966, ch. 28, 15; 1975, ch. 327, 1.



Section 8-5-2.1 - Attorney general; legal service fees for state agencies.

8-5-2.1. Attorney general; legal service fees for state agencies.

The attorney general may charge state agencies, as defined herein, for the provision of legal services in noncriminal cases requested by the agencies according to a fee schedule approved by the department of finance and administration. For the purpose of this section "state agency" means any department, institution, board, bureau, commission, district or committee of government of the state of New Mexico and every office or officer thereof.

History: Laws 1980, ch. 2, 1.



Section 8-5-3 - Action in civil and criminal cases.

8-5-3. [Action in civil and criminal cases.]

That upon the failure or refusal of any district attorney to act in any criminal or civil case or matter in which the county, state or any department thereof is a party or has an interest, the attorney general be, and he is hereby, authorized to act on behalf of said county, state or any department thereof, if after a thorough investigation, such action is ascertained to be advisable by the attorney general. Provided, that the attorney general shall, upon direction of the governor, investigate any matter or matters in any county of the state in which the county, state or any department may be interested. After such investigation, the attorney general be, and he is hereby authorized to take such action as, in his opinion, conditions warrant. The cost of such investigation shall be paid out of the general fund of the county wherein such investigation shall have been made, and the costs of any prosecution arising out of such investigation shall be paid as are the costs in cases prosecuted by district attorneys.

History: Laws 1933, ch. 21, 3; 1941 Comp., 3-303; 1953 Comp., 4-3-3.



Section 8-5-4 - Employment of legal assistance for departments.

8-5-4. [Employment of legal assistance for departments.]

No compensation shall be allowed to any person for services as an attorney or counselor to any department of the state government, or the head thereof, or to any state board or commission, except in cases specially authorized by law, but special legal assistance, may be employed by the attorney general, under his direction and control, at a reasonable compensation, in any pending action or proceeding to protect the interest of the state, with the consent and approval of the governor upon showing made by the attorney general that his department cannot for reasons stated perform such services. The costs of such special legal assistance shall be paid by the department out of which such suit or proceeding originated.

History: Laws 1933, ch. 21, 4; 1941 Comp., 3-304; 1953 Comp., 4-3-4.



Section 8-5-5 - Assistant attorneys general; other employees; appointment.

8-5-5. Assistant attorneys general; other employees; appointment.

A. The attorney general may appoint a deputy attorney general and as many other assistant attorneys general together with stenographic, clerical and other necessary employees on a full- or part-time basis, at salaries to be fixed by him within budget allowances and appropriation limits, as the business of the department shall require and who shall hold office at the pleasure of the attorney general. The deputy attorney general and the assistant attorneys general shall, subject to the direction of the attorney general, have the same power and authority as the attorney general.

B. Within legislative appropriations, the attorney general may appoint full-time salaried members of his staff as peace officers for the full-time investigation of violations of, and, and the full-time enforcement of, the criminal laws of the state. These employees shall comply with the certification provisions of Section 29-7-8 NMSA 1978 [repealed].

History: Laws 1933, ch. 21, 5; 1941 Comp., 3-305; 1953 Comp., 4-3-5; Laws 1955, ch. 119, 1; 1965, ch. 214, 1; 1979, ch. 356, 1; 1988, ch. 92, 1.



Section 8-5-6 - Opinions and report; sale.

8-5-6. Opinions and report; sale.

The New Mexico compilation commission shall receive all opinions of the attorney general and shall publish and sell bound annual volumes to officers and agencies of the state and other individuals and entities at a price fixed by the compilation commission. The price fixed by the compilation commission shall not be less than the replacement cost of the volume of opinions plus a markup of not less than twenty-five percent nor more than fifty percent of the replacement cost. Copies of individual opinions may be sold by the compilation commission. All revenue collected from the sale of attorney general opinions shall be credited to the New Mexico compilation fund.

History: 1978 Comp., 8-5-6, enacted by Laws 1979, ch. 106, 1; 1982, ch. 7, 1.



Section 8-5-7 - Proceeds of sale; credit to New Mexico compilation fund.

8-5-7. Proceeds of sale; credit to New Mexico compilation fund.

The New Mexico compilation commission shall remit the proceeds of sale of publications of the office of the attorney general to the state treasurer, who shall credit the same to the New Mexico compilation fund, no part of which shall revert at the end of any fiscal year.

History: 1953 Comp., 4-3-8, enacted by Laws 1959, ch. 20, 2; 1979, ch. 106, 2.



Section 8-5-14 - Cumulative supplemental index; publication; distribution.

8-5-14. Cumulative supplemental index; publication; distribution.

The New Mexico compilation commission shall prepare and publish a cumulative supplemental index for the opinions rendered by the office of the attorney general which shall be sold in the same manner as the opinions.

History: 1953 Comp., 4-3-15, enacted by Laws 1959, ch. 21, 7; 1979, ch. 106, 3.



Section 8-5-15 - Representation of officer, deputy, assistant, agent or employee of state or state institution.

8-5-15. [Representation of officer, deputy, assistant, agent or employee of state or state institution.]

The attorney general of New Mexico is directed to act, if requested, as attorney for any officer, deputy, assistant, agent or employee of the state or of a state institution in the event such person is named as a party in any civil action in connection with an act growing out of the performance of his duty; provided, however, this section shall not apply to any suits or proceedings on behalf of the state against such person.

History: 1953 Comp., 4-3-16, enacted by Laws 1959, ch. 45, 1.



Section 8-5-17 - Attorney general; consumer representation before commission.

8-5-17. Attorney general; consumer representation before commission.

A. The attorney general shall represent residential and small business consumers in matters before the public regulation commission as the attorney general deems appropriate.

B. The attorney general:

(1) shall research, study and analyze residential and small business consumer interests;

(2) shall prepare and present briefs, arguments, proposed rates or orders and intervene or appear on behalf of residential and small business consumers before the public regulation commission as a party in interest;

(3) may accept grants and donations in the name of the state to carry out the provisions of this section;

(4) may cooperate with tribal and pueblo governments in New Mexico to ensure that the interests of Indian residential and small business consumers are being represented appropriately before the public regulation commission; and

(5) shall report by December 1 of each year to the legislature and the governor on the activities of his office on behalf of residential and small business consumers.

History: Laws 1998, ch. 108, 22.



Section 8-5-18 - Guadalupe Hidalgo treaty division.

8-5-18. Guadalupe Hidalgo treaty division.

A. The "Guadalupe Hidalgo treaty division" is created within the office of the attorney general. The division shall review, oversee and address concerns relating to the provisions of the Treaty of Guadalupe Hidalgo that have not been implemented or observed in the spirit of Article 2, Section 5 of the constitution of New Mexico and Section 47-1-25 NMSA 1978.

B. The division shall consist of such personnel and have such duties as the attorney general shall designate.

C. The attorney general shall report the findings and recommendations of the division to the legislature annually.

History: Laws 2003, ch. 101, 1; 2006, ch. 49, 1.






Article 6 - State Auditor, Treasurer and Secretary of Finance and Administration

Section 8-6-1 - Treasurer and auditor; offices; bonds.

8-6-1. [Treasurer and auditor; offices; bonds.]

The state treasurer and the state auditor shall keep their offices at the seat of government of the state. They shall, before entering upon the discharge of their duties, respectively, execute, and deliver to the secretary of state a bond to the state in the sum of three hundred thousand dollars [($300,000)] for the treasurer, and twenty-five thousand dollars [($25,000)] for the auditor, with good and sufficient sureties to be approved by the governor and conditioned for the faithful discharge of the duties required or which may be required of them by law. The approval of the governor and the date thereof shall be endorsed on the bond.

History: Laws 1851-1852, p. 169; C.L. 1865, ch. 102, 10; C.L. 1884, 1771; Laws 1891, ch. 27, 1; C.L. 1897, 2608; Laws 1905, ch. 69, 1; Code 1915, 5327; C.S. 1929, 134-406; 1941 Comp., 3-201; 1953 Comp., 4-4-1.



Section 8-6-2 - Seal of state treasurer.

8-6-2. Seal of state treasurer.

There is adopted an official seal of the treasurer of the state of New Mexico.

The seal shall be in substantially the following form:

DOUBLE CLICK TO VIEW THE NEW MEXICO TREASURY SEAL

The seal above has not been amended or altered in any way.

The seal shall contain the words "Treasurer of the State of New Mexico" running clockwise around the upper portion of the outer edge, and the date "1912" on the lower part of the outer edge, running from left to right; and there shall be in the center a Mexican eagle grasping a serpent in its beak, the cactus in its talons, shielded by the American eagle with outspread wings, and grasping arrows in its talons; and a key under the eagles. When the state treasurer shall hereafter be required to seal any documents or instruments, he shall use the official seal as adopted by this section.

History: 1953 Comp., 4-4-2, enacted by Laws 1967, ch. 103, 1.



Section 8-6-3 - Duties of treasurer; receipts.

8-6-3. Duties of treasurer; receipts.

The state treasurer shall receive and keep all money of the state except when otherwise specially provided; disburse the public money upon warrants drawn according to law and not otherwise; keep a just, true and comprehensive account of all money received and disbursed; render the state treasurer's accounts to the financial control division of the department of finance and administration annually, or more often if required; and report to the legislature, at the commencement of each regular session, a detailed statement of the condition of the treasury. The state treasury shall grant duplicate receipts for all money paid into the treasury, and the person receiving the duplicate receipts shall record the entry in the centralized accounting system administered by the department of finance and administration.

History: Laws 1851-1852, p. 170; C.L. 1865, ch. 102, 14; C.L. 1884, 1769; C.L. 1897, 2602; Code 1915, 5322; C.S. 1929, 134-401; 1941 Comp., 3-204; 1953 Comp., 4-4-4; Laws 1957, ch. 252, 12; 2011, ch. 88, 3.



Section 8-6-3.1 - State cash manager; powers and duties.

8-6-3.1. State cash manager; powers and duties.

A. The "office of the state cash manager" is established under the office of the state treasurer. The state treasurer shall appoint the state cash manager, who shall manage efficiently all state cash balances in the custody of the state not otherwise invested or deposited, and in consultation with the state board of finance perform the duties necessary to carry out that management responsibility.

B. The duties of the state cash manager include:

(1) issuance of cash management regulations, procedures and enforcement policy to assure implementation of and compliance with the federal Cash Management Improvement Act of 1990 and other provisions of law;

(2) obtaining from each state agency periodic reports of all money from any source in the agency's custody, including detailed information on receipts, disbursements and balances on hand or on deposit in a financial institution;

(3) periodic review of all deposits made and balances on hand to assure that all money received by each state agency is deposited in a timely manner in the state fiscal agent bank and, if applicable, to the state agency's account in the state treasury;

(4) projection of the state's short-term and long-term cash needs to determine the amount available for short-term and long-term investment;

(5) determination and periodic update of the warrant clearance pattern to project the time lag between warrant issuance date and warrant clearance date to facilitate cash management activities; and

(6) preparation of a monthly written report showing state fund balances in each financial institution and sending the report to the state board of finance, the legislative finance committee, the state investment council, the educational retirement board and the retirement board of the public employees retirement association.

C. In addition to the specific duties in Subsection B of this section, the state cash manager shall ensure that non-income producing state cash balances are kept to a minimum in accordance with established guidelines. The state cash manager shall report any actual or anticipated deviations from such established guidelines to the state board of finance, the investing board or council, and the legislative finance committee.

D. The state cash manager shall have access to all accounts, files and other records of funds in the custody of the state. Upon approval of the state board of finance, the state cash manager may conduct any periodic investigation he deems necessary to enable him to perform his duties pursuant to this section.

E. As used in this section, "state agency" means the state of New Mexico or any of its branches, agencies, departments, boards, instrumentalities or institutions, other than state educational institutions designated by Article 12, Section 11 of the constitution of New Mexico, and includes the New Mexico mortgage finance authority and the New Mexico finance authority.

History: Laws 1993, ch. 105, 1.



Section 8-6-4 - Disbursement of funds; warrant from secretary; interest.

8-6-4. Disbursement of funds; warrant from secretary; interest.

It shall be unlawful for the state treasurer to disburse or pay out any funds in his hands, the proceeds of any regular or special tax or any moneys that may come to his hands as treasurer of the state of New Mexico, except on warrant of the secretary of finance and administration; provided, that in the case of the payments of maturing interest coupons on the bonded debt of the state and in the case of the payment of retiring bonds of this state - either at the maturing of the optional period of the maturity thereof, wherein the law authorizing the issue of such bonds and coupons specifically designates a place of payment other than the office of the state treasurer - the said treasurer may remit such moneys as are necessary, to the places of payment so designated, to take up and pay such state obligations; and immediately upon receipt of such coupons and bonds so paid, he shall present same to the secretary properly cancelled and itemized, and when so presented to the secretary it shall be the duty of that official to issue his warrant chargeable against the proper funds, for the payment so made; provided further, that this article shall not affect or apply to cash appropriations made by the United States government to state institutions, over which the state has no jurisdiction as to expenditure and wherein such appropriations are remitted to the state treasurer, and by him immediately transferred to the treasurers of such institutions.

History: Laws 1909, ch. 40, 1; Code 1915, 5329; C.S. 1929, 134-408; 1941 Comp., 3-210; 1953 Comp., 4-4-9; Laws 1957, ch. 252, 13; 1977, ch. 247, 14.



Section 8-6-6 - Malfeasance and neglect of duty by auditor or treasurer.

8-6-6. [Malfeasance and neglect of duty by auditor or treasurer.]

If the auditor or treasurer shall willfully neglect or refuse to perform any duty enjoined by law, or shall be guilty of any oppression or extortion in the performance of any legal duty, or shall receive any fee or reward for the performance of any legal duty not allowed by law, or by color of his office shall knowingly do any act not authorized by law, or in any other manner than is required by law, he shall, upon conviction upon indictment, be adjudged guilty of a misdemeanor in office and be fined any sum not exceeding one thousand dollars [($1,000)]. The state or any person injured, in the name of the state, may sue, either before or after an indictment found, upon the bonds of the auditor and treasurer, for any damages suffered by reason of any of the acts of the auditor or treasurer in this section mentioned.

History: Laws 1851, p. 170; C.L. 1865, ch. 102, 15; C.L. 1884, 1772; C.L. 1897, 2609; Code 1915, 5341; C.S. 1929, 134-609; 1941 Comp., 3-222; 1953 Comp., 4-4-21.



Section 8-6-7 - Wrongful drawing or payment of warrant by secretary or treasurer; penalty.

8-6-7. Wrongful drawing or payment of warrant by secretary or treasurer; penalty.

A. If the secretary of finance and administration draws any warrant on the state treasurer when he knows or, with the use of available accounting information, should reasonably know there is an insufficient unexpended and unencumbered balance available for the purpose for which the warrant is drawn, he is in violation of this section unless the warrant will be redeemed using receivables accrued for that fiscal year pursuant to policies of the department of finance and administration.

B. If the state treasurer pays any warrant when he knows or, with the use of available accounting information, should reasonably know there are insufficient funds available in the treasury for the purpose to pay the warrant, he is in violation of this section unless the warrant will be redeemed using receivables accrued for that fiscal year pursuant to policies of the department of finance and administration.

C. A violation of this section is punishable by a fine of not more than one thousand dollars ($1,000) or by imprisonment for not more than one year or both.

History: 1978 Comp., 8-6-7, enacted by Laws 1987, ch. 183, 1; 1993, ch. 105, 4; 2003, ch. 273, 16.






Article 7 - Public Regulation Commission Apportionments

Section 8-7-1 - Short title.

8-7-1. Short title.

This act [8-7-1 through 8-7-10 NMSA 1978] may be cited as the "Public Regulation Commission Apportionment Act".

History: Laws 1997, ch. 262, 1.



Section 8-7-2 - Membership.

8-7-2. Membership.

The public regulation commission is composed of five members to be elected from districts established by law.

History: Laws 1997, ch. 262, 2.



Section 8-7-3 - Residence.

8-7-3. Residence.

At the time of filing a declaration of candidacy for the office of public regulation commission member, a candidate shall reside in the district for which he files. If any elected member of the public regulation commission permanently removes his residence from or maintains no residence in the district from which he was elected, he shall be deemed to have resigned and his successor shall be selected as provided in the Public Regulation Commission Apportionment Act.

History: Laws 1997, ch. 262, 3.



Section 8-7-4 - Election; vacancy.

8-7-4. Election; vacancy.

A. Members of the public regulation commission shall be elected for staggered four-year terms provided that commission members elected at the 1998 general election shall classify themselves by lot so that two commission members shall initially serve terms of two years and three commission members shall serve terms of four years. Thereafter, all commission members shall serve four-year terms. After serving two terms, a commission member shall be ineligible to hold office as a commission member until one full term has intervened.

B. The governor shall by appointment fill vacancies on the public regulation commission. An appointment to fill a vacancy on the public regulation commission shall be for a term ending on December 31 after the next general election, at which election a person shall be elected to fill any remainder of the unexpired term.

C. An appointment to fill a vacancy on the public regulation commission made before the general election of 2002 shall be made from the district as it was described in Laws 1997, Chapter 262, Sections 6 through 10. After the general election of 2002, a vacancy shall be filled by appointment from the district set out in Sections 8-7-6 through 8-7-10 NMSA 1978.

History: Laws 1997, ch. 262, 4; 2001 (1st S.S.), ch. 3, 1.



Section 8-7-5 - Precincts.

8-7-5. Precincts.

A. Designations and boundaries used in the Public Regulation Commission Apportionment Act are those precinct designations and boundaries established pursuant to the Precinct Boundary Adjustment Act [1-3-10 through 1-3-14 NMSA 1978] and revised and approved by the secretary of state as of August 31, 2001.

B. A board of county commissioners shall not create any precinct that lies in more than one public regulation commission district and shall not divide any precinct so that the divided parts of the precinct are situated in two or more public regulation commission districts. Votes cast in a statewide election from precincts created or divided in violation of this subsection are invalid and shall not be counted or canvassed.

History: Laws 1997, ch. 262, 5; 2001 (1st S.S.), ch. 3, 2.



Section 8-7-6 to 8-7-10 - Unconstitutional.

8-7-6 to 8-7-10. Unconstitutional.



Section 8-7-11 - Election of public regulation commissioners.

8-7-11. Election of public regulation commissioners.

Commissioners for public regulation commission districts two, four and five shall be elected from the districts described in Sections 8-7-7, 8-7-9 and 8-7-10 NMSA 1978 at the 2002 and subsequent general elections. Commissioners for public regulation commission districts one and three shall be elected from the districts described in Sections 8-7-6 and 8-7-8 NMSA 1978 at the 2004 and subsequent general elections.

History: 1978 Comp., 8-7-11, enacted by Laws 2001 (1st S.S.), ch. 3, 8.



Section 8-7-12 - Public regulation commission districts.

8-7-12. [Public regulation commission districts.]

Public regulation commission district one is composed of Bernalillo county precincts 4 through 18, 20 through 30, 39, 86, 107, 108, 119 through 121, 125, 131, 150 through 154, 161 through 166, 180 through 187, 191 through 197, 211, 212, 215, 216, 241 through 246, 251 through 258, 271 through 275, 278, 281 through 287, 289 through 302, 304 through 308, 311 through 318, 321 through 324, 326 through 333, 341 through 347, 351 through 358, 371 through 375, 381 through 387, 400 through 456, 461 through 466, 471 through 478, 480 through 500, 502 through 550, 560 through 566, 568, 569 and 601 through 603; and Sandoval county precincts 11 through 13 and 57.

Public regulation commission district two is composed of Bernalillo county precincts 303, 551 through 559 and 570 through 573; Chaves county; Colfax county; Curry county; De Baca county; Eddy county; Guadalupe county; Harding county; Lea county; Lincoln county precincts I, 3 through 5, 12, 14 through 16 and 19; Mora county precincts 3 and 7 through 11; Otero county precincts I through 13, 19, 20, 22 through 33, 35 and 37 through 41; Quay county; Roosevelt county; San Miguel county precincts 1 through 22 and 24 through 28; Santa Fe county precincts 15, 18, 19, 73, 84 and 85; Torrance county precincts I through 9 and 11 through 16; and Union county.

Public regulation commission district three is composed of Bernalillo county precincts I through 3, 19, 57, 68 through 70, 78 through 85, 87, 89, 110 through 118, 127 through 129, 134, 170, 171 and 567; Los Alamos county; Mora county precincts 1, 2 and 4 through 6; Rio Arriba county precincts 1 through 23, 28 and 31 through 42; San Miguel county precinct 23; Sandoval county precincts I through 6, 28 through 56, 58 through 76 and 80 through 86; Santa Fe county precincts 1 through 11, 13, 14, 16, 17, 20 through 71, 74 through 83 and 86 through 88; and Taos county.

Public regulation commission district four is composed of Bernalillo county precincts 31 through 38, 40 through 56, 58 through 67, 71 through 77, 88, 90 through 99, 101 through 106, 109, 122 through 124, 132, 133, 135 through 144, 214, 217, 221 and 223 through 226; Cibola county; McKinley county; Rio Arriba county precincts 24 through 27, 29 and 30; San Juan county; Sandoval county precincts 7 through 10, 14 through 27, 78 and 79; Santa Fe county precincts 12 and 72; Socorro county precincts 15 and 26; and Valencia county precinct 13.

Public regulation commission district five is composed of Catron county; Do a Ana county; Grant county; Hidalgo county; Lincoln county precincts 2, 6 through 11, 13, 17, 18, 20 and 21; Luna county; Otero county precincts 14 through 18, 21, 34 and 36; Sierra county; Socorro county precincts I through 14 and 16 through 25; Torrance county precinct 10; and Valencia county precincts 1 through 12 and 14 through 41.






Article 8 - Public Regulation Commission

Section 8-8-1 - Short title.

8-8-1. Short title.

Chapter 8, Article 8 NMSA 1978 may be cited as the "Public Regulation Commission Act".

History: Laws 1998, ch. 108, 1; 2007, ch. 161, 1.



Section 8-8-2 - Definitions.

8-8-2. Definitions.

As used in the Public Regulation Commission Act:

A. "commission" means the public regulation commission;

B. "commissioner" means a person elected or appointed to the public regulation commission; and

C. "person" means an individual, corporation, firm, partnership, association, joint venture or similar legal entity.

History: Laws 1998, ch. 108, 2.



Section 8-8-3 - Public regulation commission.

8-8-3. Public regulation commission.

A. The "public regulation commission", created in Article 11, Section 1 of the constitution of New Mexico, is composed of five commissioners elected from districts as provided in that article and the Public Regulation Commission Apportionment Act [8-7-1 NMSA 1978].

B. The commission shall annually elect one of its members chairman, who shall preside at hearings. In the absence of the chairman, the commission may appoint any other member to preside.

History: Laws 1998, ch. 108, 3.



Section 8-8-3.1 - Qualifications of commissioners.

8-8-3.1. Qualifications of commissioners.

A. In addition to other requirements imposed by law, in order to be elected or appointed as a commissioner, a person must be qualified for office by:

(1) having at least ten years of professional experience in an area regulated by the commission or in the energy sector and involving a scope of work that includes accounting, public or business administration, economics, finance, statistics, engineering or law;

(2) having a total of ten years of combined professional experience as described in Paragraph (1) of this subsection and higher education resulting in at least a professional license or a baccalaureate degree from an institution of higher education that has been accredited by a regional or national accrediting body in an area regulated by the commission, including accounting, public or business administration, economics, finance, statistics, engineering or law; or

(3) holding the office of commissioner on January 1, 2013.

B. As used in this section, "professional experience" means employment in which the candidate or prospective appointee for commissioner regularly made decisions requiring discretion and independent judgment and:

(1) engaged in policy analysis, research or implementation in an area regulated by the commission or in the energy sector;

(2) managed, as the head, deputy head or division director, a federal, state, tribal or local government department or division responsible for utilities, transportation or construction; or

(3) managed a business or organization regulated by the commission or in the energy sector that had five or more employees during the time it was managed by the candidate or prospective appointee.

C. A candidate for election to the office of commissioner shall certify by notarized affidavit that the candidate meets the requirements of Subsection A of this section to be filed with the declaration of candidacy.

D. A voter may challenge the candidacy for election to the office of commissioner of any person seeking nomination for the reason that the person seeking nomination does not meet the requirements of Subsection A of this section. The challenge shall be made by filing a petition in the district court within ten days after the last day for filing a declaration of candidacy or a statement of candidacy for convention designation, which petition shall be heard in the same manner as provided in Subsection F of Section 1-8-26 NMSA 1978.

History: Laws 2013, ch. 64, 1.



Section 8-8-3.2 - Continuing education requirements for commissioners.

8-8-3.2. Continuing education requirements for commissioners.

A. Beginning July 1, 2013, a commissioner shall complete:

(1) an ethics certificate course provided in person or online by a New Mexico public post-secondary educational institution in the first twelve-month period after taking office and at least one two-hour ethics course in each subsequent twelve-month period that the commissioner serves in office; and

(2) at least thirty-two hours of continuing education relevant to the work of the commission in each twelve-month period that the commissioner serves in office. Continuing education courses shall be endorsed by the national association of regulatory utility commissioners or by the relevant licensing or professional association for a qualifying area of study for degree holders pursuant to this section.

B. A commissioner shall be responsible for having the endorsing organization submit certification of completion of the hours of education required pursuant to Subsection A of this section to the commission's chief of staff.

C. As an exception to Section 8-1-1 NMSA 1978, if a commissioner fails to comply with the education requirements in Subsection A of this section by the last day of a twelve-month period, the commissioner's compensation for performing the duties of the office shall be withheld by the commission until the requirements for the preceding twelve-month period or periods have been met.

History: Laws 2013, ch. 64, 2.



Section 8-8-4 - Commission; general powers and duties.

8-8-4. Commission; general powers and duties.

A. The commission shall administer and enforce the laws with which it is charged and has every power conferred by law.

B. The commission may:

(1) subject to legislative appropriation, appoint and employ such professional, technical and clerical assistance as it deems necessary to assist it in performing its powers and duties;

(2) delegate authority to subordinates as it deems necessary and appropriate, clearly delineating such delegated authority and any limitations;

(3) retain competent attorneys to handle the legal matters of the commission and give advice and counsel in regard to any matter connected with the duties of the commission and, in the discretion of the commission, to represent the commission in any legal proceeding;

(4) organize into organizational units as necessary to enable it to function most efficiently, subject to provisions of law requiring or establishing specific organizational units;

(5) take administrative action by issuing orders not inconsistent with law to assure implementation of and compliance with the provisions of law for which the commission is responsible and to enforce those orders by appropriate administrative action and court proceedings;

(6) conduct research and studies to improve the commission's operations or the provision of services to the citizens of New Mexico;

(7) conduct investigations as necessary to carry out the commission's responsibilities;

(8) apply for and accept grants and donations in the name of the state to carry out its powers and duties;

(9) enter into contracts to carry out its powers and duties;

(10) adopt such reasonable administrative, regulatory and procedural rules as may be necessary or appropriate to carry out its powers and duties;

(11) cooperate with tribal and pueblo governments on topics over which the commission and the other governments have jurisdiction and conduct joint investigations, hold joint hearings and issue joint or concurrent orders as appropriate; and

(12) apply to the district court for injunctions to prevent violations of any laws that it administers or rules or orders adopted pursuant to those laws.

C. The commission shall:

(1) prepare an annual budget for submission to the legislature;

(2) provide for surety bond coverage for all employees of the commission as provided in the Surety Bond Act [10-2-13 through 10-2-16 NMSA 1978] and pay the costs of such bonds;

(3) adopt rules to streamline the resolution of cases before it when appropriate by:

(a) the use of hearing examiners;

(b) the taking of evidence with the least delay practicable;

(c) limiting repetitious testimony; and

(d) adopting procedures for resolving cases in ways other than by trial-type hearings when appropriate, including consent calendars, conferences, settlements, mediation, arbitration and other alternative dispute resolution methods and the use of staff decisions; and

(4) provide a toll-free telephone number and publish it and the commission's general telephone number in local telephone directories.

D. A majority of the commission constitutes a quorum for the transaction of business; provided, however, that a majority vote of the commission is needed for a final decision of the commission.

History: Laws 1998, ch. 108, 4.



Section 8-8-4.1 - Propane service; commission duties.

8-8-4.1. Propane service; commission duties.

A. The commission shall adopt rules to protect consumers' rights with respect to propane service.

B. The commission shall report by December 2009 to the appropriate interim legislative committee appointed by the New Mexico legislative council on the progress of the rulemaking pursuant to this section.

History: Laws 2009, ch. 216, 1.



Section 8-8-5 - Chief of staff; division directors; other staff.

8-8-5. Chief of staff; division directors; other staff.

A. The commission shall appoint a "chief of staff" who is responsible for the day-to-day operations of the commission staff under the general direction of the commission. The chief of staff shall serve at the pleasure of the commission.

B. With the consent of the commission, the chief of staff shall appoint division directors. Appointments shall be made without reference to party affiliation and solely on the ground of fitness to perform the duties of their offices.

C. Each director, with the consent of the chief of staff, shall employ such professional, technical and support staff as necessary to carry out the duties of the director's division. Employees shall be hired solely on the ground of their fitness to perform the job for which they are hired. Division staff are subject to the provisions of the Personnel Act [Chapter 10, Article 9 NMSA 1978].

History: Laws 1998, ch. 108, 5; 2000, ch. 57, 1; 2013, ch. 74, 1.



Section 8-8-6 - Commission; divisions.

8-8-6. Commission; divisions.

The commission shall include the following organizational units:

A. the administrative services division;

B. the consumer relations division;

C. the legal division;

D. the transportation division;

E. the utility division; and

F. the fire marshal division.

History: Laws 1998, ch. 108, 6; 2007, ch. 161, 2; 2013, ch. 74, 2.



Section 8-8-7 - Administrative services division; chief clerk.

8-8-7. Administrative services division; chief clerk.

A. The director of the administrative services division of the commission shall record the judgments, rules, orders and other proceedings of the commission and make a complete index to the judgments, rules, orders and other proceedings; issue and attest all processes issuing from the commission and affix the seal of the commission to them; and preserve the seal and other property belonging to the commission.

B. The administrative services division shall perform the following functions:

(1) case docketing;

(2) budget and accounting;

(3) personnel services;

(4) procurement; and

(5) information systems services.

History: Laws 1998, ch. 108, 7; 2001, ch. 245, 1; 2013, ch. 75, 10.



Section 8-8-8 - Consumer relations division.

8-8-8. Consumer relations division.

A. The consumer relations division shall:

(1) receive and investigate nondocketed consumer complaints and assist consumers in resolving, in a fair and timely manner, complaints against a person under the authority of the commission, including mediation and other methods of alternative dispute resolution; provided, however, that assistance pursuant to this paragraph does not include legal representation of a private complainant in an adjudicatory proceeding;

(2) work with the consumer protection division of the attorney general's office, the governor's constituent services office and other state agencies as needed to ensure fair and timely resolution of complaints;

(3) advise the commission on how to maximize public input into commission proceedings, including ways to eliminate language, disability and other barriers;

(4) identify, research and advise the commission on consumer issues;

(5) assist the commission in the development and implementation of consumer policies and programs; and

(6) perform such other duties as prescribed by the commission.

B. All complaints received by the division with regard to quality or quantity of service provided by a regulated entity or its competitors shall be recorded by the division for the purpose of determining general concerns of consumers. A report of consumer complaints and their status shall be included in the commission's annual report.

History: Laws 1998, ch. 108, 8.



Section 8-8-9.1 - Firefighter training academy; use fee fund created.

8-8-9.1. Firefighter training academy; use fee fund created.

The "training academy use fee fund" is created in the state treasury. All fees received by the state fire marshal for use of the firefighter training academy and its services shall be deposited into the fund; provided that no fee shall be charged the state of New Mexico or any of its agencies, instrumentalities or political subdivisions; and provided further that each contract for services in which a fee is collected shall be entered into pursuant to a business plan that has been approved by the department of finance and administration and reviewed by the legislative finance committee. Balances in the fund shall be available for appropriation to the state fire marshal for paying the operating and capital expenses of the firefighter training academy. Earnings of the fund shall be credited to the fund, and the unexpended or unencumbered balance in the fund shall not revert to any other fund.

History: Laws 2001, ch. 80, 1.



Section 8-8-9.2 - Recompiled.

8-8-9.2. Recompiled.



Section 8-8-9.3 - Fire marshal division.

8-8-9.3. Fire marshal division.

The fire marshal division includes the following:

A. the firefighter training academy bureau;

B. the fire service support bureau;

C. the fire investigations bureau; and

D. the fire code enforcement bureau.

History: Laws 2007, ch. 161, 4.



Section 8-8-10 - Legal division.

8-8-10. Legal division.

A. The commission shall set minimum requirements for the director of the legal division, including membership in the New Mexico bar and administrative and supervisory experience.

B. The legal division shall:

(1) provide legal counsel for the commission in matters not involving advice on contested proceedings before the commission; and

(2) provide legal counsel to all divisions, including the legal component of the staff that represents the public interest in matters before the commission.

History: Laws 1998, ch. 108, 10.



Section 8-8-11 - Transportation division.

8-8-11. Transportation division.

The transportation division shall serve as staff to the commission for the following functions, as provided by law:

A. motor carrier regulation and enforcement;

B. railroad safety enforcement;

C. pipeline safety; and

D. ambulance standards.

History: Laws 1998, ch. 108, 11.



Section 8-8-12 - Utility division.

8-8-12. Utility division.

A. The utility division shall serve as staff to the commission in the regulation of electric, natural gas, renewable energy sources, telecommunications and water and wastewater systems as provided by law.

B. The commission shall set minimum educational and experience requirements for the director of the utility division.

C. The utility division shall represent the public interest in utility matters before the commission and may present testimony and evidence and cross-examine witnesses. In order to represent the public interest, the utility division shall present to the commission its beliefs on how the commission should fulfill its responsibility to balance the public interest, consumer interest and investor interest.

D. The utility division shall perform the functions of the telecommunications department of the former state corporation commission and staff functions, not including advisory functions, of the former New Mexico public utility commission.

E. Utility division staff shall not have ex parte communications with commissioners or a hearing examiner assigned to a utility case, except as expressly permitted pursuant to Section 8-8-17 NMSA 1978.

History: Laws 1998, ch. 108, 12; 2003, ch. 346, 1.



Section 8-8-12.1 - Telecommunications bureau.

8-8-12.1. Telecommunications bureau.

A. The "telecommunications bureau" is created in the utility division of the public regulation commission.

B. The telecommunications bureau shall:

(1) review disputes between telecommunications providers;

(2) investigate each complaint on an expedited basis;

(3) address other telecommunications-related duties as required by the New Mexico Telecommunications Act [Chapter 63, Article 9A NMSA 1978] and the commission; and

(4) recommend actions to the commission.

C. Each complaint shall be resolved by the commission within sixty days unless extended for good cause by an order of the commission or hearing examiner that states with specificity the reason for and length of the extension.

History: Laws 2000, ch. 100, 1 and Laws 2000, ch. 102, 1.



Section 8-8-13 - Advisory staff.

8-8-13. Advisory staff.

A. The chief of staff may hire, with the consent of the commission, advisory staff with expertise in regulatory law, engineering, economics and other professional or technical disciplines to advise the commission on any matter before the commission. The chief of staff may hire on a temporary, term or contract basis such other experts or staff as the commission requires for a particular case.

B. Advisory staff shall:

(1) analyze case records;

(2) analyze recommended decisions;

(3) advise the commission on policy issues;

(4) assist the commission in the development of rules;

(5) assist the commission in writing final orders; and

(6) perform such other duties as required by the chief of staff.

History: Laws 1998, ch. 108, 13.



Section 8-8-14 - Hearing examiners.

8-8-14. Hearing examiners.

A. The commission may appoint a commissioner or a hearing examiner to preside over any matter before the commission, including rulemakings, adjudicatory hearings and administrative matters.

B. A hearing examiner shall provide the commission with a recommended decision on the matter assigned to the hearing examiner, including findings of fact and conclusions of law. The recommended decision shall be provided to the parties, and they may file exceptions to the decision prior to the final decision of the commission.

C. When the commission has appointed a hearing examiner to preside over a matter, at least one member of the commission shall, at the request of a party to the proceedings, attend oral argument.

History: Laws 1998, ch. 108, 14; 2003, ch. 346, 2; 2013, ch. 74, 3.



Section 8-8-15 - Commission rules; procedures for adoption.

8-8-15. Commission rules; procedures for adoption.

A. Unless otherwise provided by law, no rule affecting a person outside the commission shall be adopted, amended or repealed except after public notice and public hearing before the commission or a hearing examiner designated by the commission.

B. Notice of the subject matter of the rule, the action proposed to be taken, the manner in which interested persons may present their views and the method by which copies of the proposed rule, amendment or repealing provisions may be obtained shall be published at least once at least thirty days prior to the hearing date in the New Mexico register and two newspapers of general circulation in the state and mailed at least thirty days prior to the hearing date to all persons who have made a written request for advance notice. For each rule, amendment or repealing provision that affects only one or a limited number of municipalities, towns, villages or counties, notice shall be published in the largest circulation newspaper published and distributed locally in those areas as well as in a newspaper of general circulation in the state. Additional notice may be made by posting on the internet or by using other alternative methods of informing interested persons.

C. If the commission finds that immediate adoption, amendment or suspension of a rule is necessary for the preservation of the public peace, health, safety or general welfare, the commission may dispense with notice and public hearing and adopt, amend or suspend the rule as an emergency. The commission's finding of why an emergency exists shall be incorporated in the emergency rule, amendment or suspension filed with the state records center. Upon adoption of an emergency rule that is intended to remain in effect for longer than sixty days, notice shall be given within seven days of filing the rule as required in this section for proposed rules.

D. The commission shall issue a rule within eighteen months following the publication of that proposed rule or it shall be deemed to be withdrawn. The commission may propose the same or revised rule in a subsequent rulemaking.

E. All rules shall be filed in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978]. Emergency rules shall be effective on the date the rules are filed with the state records center. All other rules shall be effective fifteen days after filing, unless a later date is provided by the rule.

History: Laws 1998, ch. 108, 15; 2001, ch. 117, 1.



Section 8-8-16 - Record of proceedings.

8-8-16. Record of proceedings.

Unless otherwise provided by law, the commission may by rule provide that oral proceedings before the commission may be taken by any means that provides a full and complete record, including tape recording or stenography. The commission by rule shall determine when tape recordings are transcribed. A party to the proceeding may request a copy of a tape recording or a written transcript if one is provided. The commission may charge a reasonable fee for a copy of a proceeding. Copy costs shall be determined by the commission by rule and money collected shall be deposited in the general fund.

History: Laws 1998, ch. 108, 16.



Section 8-8-17 - Ex parte communications.

8-8-17. Ex parte communications.

A. A commissioner shall not initiate, permit or consider a communication directly or indirectly with a party or his representative outside the presence of the other parties concerning a pending rulemaking after the record has been closed or a pending adjudication.

B. A hearing examiner shall not initiate, permit or consider a communication directly or indirectly with a party or his representative outside the presence of the other parties concerning a pending rulemaking or adjudication.

C. Notwithstanding the provisions of Subsections A and B of this section, the following ex parte communications are permitted:

(1) where circumstances require, ex parte communications for procedural or administrative purposes or emergencies that do not deal with substantive matters or issues on the merits are allowed if the commissioner or hearing examiner reasonably believes that no party will gain an advantage as a result of the ex parte communication and the commissioner or hearing examiner makes provision to promptly notify all other parties of the substance of the ex parte communication;

(2) a commissioner may consult with another commissioner or with advisory staff whose function is to advise the commission in carrying out the commissioner's rulemaking or adjudicative responsibilities;

(3) a hearing examiner may consult with the commission's advisory staff;

(4) a commissioner or hearing examiner may obtain the advice of a nonparty expert on an issue raised in the rulemaking or adjudication if the commissioner or hearing examiner gives notice to the parties of the person consulted and the substance of the advice and affords the parties reasonable opportunity to respond; and

(5) pursuant to the public regulation commission's rulemaking authority a party to a proceeding may consult with the commission's advisory staff. By July 1, 2004, the commission shall establish such rules.

D. A commissioner or hearing examiner who receives or who makes or knowingly causes to be made a communication prohibited by this section shall disclose it to all parties and give other parties an opportunity to respond.

E. Upon receipt of a communication knowingly made or caused to be made by a party to a commissioner or hearing examiner in violation of this section, the commissioner or hearing examiner may, to the extent consistent with the interests of justice and the policy of the underlying statutes, require the party to show cause why his claim or interest in the proceeding should not be dismissed, denied, disregarded or otherwise adversely affected on account of the violation of this section.

History: Laws 1998, ch. 108, 17; 2003, ch. 346, 3; 2004, ch. 81, 1.



Section 8-8-18 - Recusal of commissioner or hearing examiner.

8-8-18. Recusal of commissioner or hearing examiner.

A. A commissioner or hearing examiner shall recuse himself in any adjudicatory proceeding in which he is unable to make a fair and impartial decision or in which there is reasonable doubt about whether he can make a fair and impartial decision, including:

(1) when he has a personal bias or prejudice concerning a party or its representative or has prejudged a disputed evidentiary fact involved in a proceeding prior to hearing. For the purposes of this paragraph, "personal bias or prejudice" means a predisposition toward a person based on a previous or ongoing relationship, including a professional, personal, familial or other intimate relationship, that renders the commissioner or hearing examiner unable to exercise his functions impartially;

(2) when he has a pecuniary interest in the outcome of the proceeding other than as a customer of a party;

(3) when in previous employment he served as an attorney, adviser, consultant or witness in the matter in controversy; or

(4) when, as a candidate for office, he announced how he would rule on the adjudicatory proceeding or a factual issue in the adjudicatory proceeding.

B. If a commissioner or hearing examiner fails to recuse himself when it appears that grounds exist, a party shall promptly notify the commissioner or hearing examiner of the apparent grounds for recusal. If the commissioner or hearing examiner declines to recuse himself upon request of a party, he shall provide a full explanation in support of his refusal to recuse himself.

History: Laws 1998, ch. 108, 18.



Section 8-8-19 - Prohibited acts; candidates; commissioners and employees.

8-8-19. Prohibited acts; candidates; commissioners and employees.

A. As used in this section, in addition to the definitions provided in Section 2 [8-8-2 NMSA 1978] of the Public Regulation Commission Act:

(1) "affiliated interest" means a person who directly controls or is controlled by or is under common control with a regulated entity, including an agent, representative, attorney, employee, officer, owner, director or partner of an affiliated interest. For the purposes of this definition, "control" includes the possession of the power to direct or cause the direction of the management and policies of a person, whether directly or indirectly, through the ownership, control or holding with the power to vote of ten percent or more of the person's voting securities;

(2) "intervenor" means a person who is intervening as a party in an adjudicatory matter or commenting in a rulemaking pending before the commission or has intervened in an adjudicatory or rulemaking matter before the commission within the preceding twenty-four months, including an agent, representative, attorney, employee, officer, owner, director, partner or member of an intervenor;

(3) "pecuniary interest" includes owning or controlling securities; serving as an officer, director, partner, owner, employee, attorney or consultant; or otherwise benefiting from a business relationship. "Pecuniary interest" does not include an investment in a mutual fund or similar third-party-controlled investment, pension or disability benefits or an interest in capital credits of a rural electric cooperative or telephone cooperative because of current or past patronage; and

(4) "regulated entity" means a person whose charges for services to the public are regulated by the commission and includes any direct or emerging competitors of a regulated entity and includes an agent, representative, attorney, employee, officer, owner, director or partner of the regulated entity.

B. In addition to the requirements of the Financial Disclosure Act [10-16A-1 through 10-16A-8 NMSA 1978] and the Governmental Conduct Act [Chapter 10, Article 16 NMSA 1978], candidates for the commission, commissioners and employees of the commission shall comply with the requirements of this section and Sections 17 and 18 [8-8-17 and 8-8-18 NMSA 1978] of the Public Regulation Commission Act, as applicable.

C. A candidate for election to the public regulation commission shall not solicit or accept:

(1) anything of value, either directly or indirectly, from a person whose charges for services to the public are regulated by the commission. For the purposes of this paragraph, "anything of value" includes money, in-kind contributions and volunteer services to the candidate or his campaign organization, but does not include pension or disability benefits; or

(2) more than five hundred dollars ($500) per election from any other person.

D. A commissioner or employee of the commission shall not:

(1) accept anything of value from a regulated entity, affiliated interest or intervenor. For the purposes of this paragraph, a commissioner may accept allowable campaign contributions when campaigning for reelection. For the purposes of this paragraph, "anything of value" does not include:

(a) the cost of refreshments totaling no more than five dollars ($5.00) a day or refreshments at a public reception or other public social function that are available to all guests equally;

(b) inexpensive promotional items that are available to all customers of the regulated entity, affiliated interest or intervenor; or

(c) pension or disability benefits received from a regulated entity, affiliated interest or intervenor;

(2) have a pecuniary interest in a regulated entity, affiliated interest or intervenor, and if a pecuniary interest in an intervenor develops, the commissioner or employee shall divest himself of that interest or recuse himself from the proceeding with the intervenor interest; or

(3) solicit any regulated entity, affiliated interest or intervenor to appoint a person to a position or employment in any capacity.

E. After leaving the commission:

(1) a former commissioner shall not be employed or retained in a position that requires appearances before the commission by a regulated entity, affiliated interest or intervenor within two years of his separation from the commission;

(2) a former employee shall not appear before the commission representing a party to an adjudication or a participant in a rulemaking within one year of ceasing to be an employee; and

(3) a former commissioner or employee shall not represent a party before the commission or a court in a matter that was pending before the commission while the commissioner or employee was associated with the commission and in which he was personally and substantially involved in the matter.

F. The attorney general or a district attorney may institute a civil action in the district court for Santa Fe county or, in his discretion, the district court for the county in which a defendant resides if a violation of this section has occurred or to prevent a violation of this section. A civil penalty may be assessed in the amount of two hundred fifty dollars ($250) for each violation, not to exceed five thousand dollars ($5,000).

History: Laws 1998, ch. 108, 19.



Section 8-8-20 - Commission reports.

8-8-20. Commission reports.

By December 1 of each year, the commission shall report to the legislature and the governor regarding its activities for the previous year in sufficient detail to disclose the workings of the commission and the impact of regulation on the industries regulated by the commission. The report may include suggestions and recommended changes in law, as the commission deems appropriate, that would be in the public interest.

History: Laws 1998, ch. 108, 20.









Chapter 9 - Executive Department

Article 1 - Executive Reorganization

Section 9-1-1 - Short title.

9-1-1. Short title.

This act [9-1-1 through 9-1-10 NMSA 1978] may be cited as the "Executive Reorganization Act".

History: 1953 Comp., 4-29B-1, enacted by Laws 1977, ch. 248, 1.



Section 9-1-2 - Purpose of act.

9-1-2. Purpose of act.

The purpose of the Executive Reorganization Act is to allow for more efficient management of the executive branch by creating an executive cabinet composed of secretaries of departments; to eliminate overlapping and duplication of effort; and to provide for administrative and budgetary controls within this organizational structure. It is also the intent of the legislature to provide for an orderly transfer of powers, duties and functions of the various state agencies to such departments with a minimum of disruption of governmental services and functions and with a minimum expense; and to this end, the governor shall begin immediately making such studies and preparations and taking such actions as are necessary to implement the provisions of all reorganization legislation enacted by the first session of the thirty-third legislature.

History: 1953 Comp., 4-29B-2, enacted by Laws 1977, ch. 248, 2.



Section 9-1-3 - Cabinet created; members; powers and duties.

9-1-3. Cabinet created; members; powers and duties.

A. There is created the "executive cabinet" headed by the governor and consisting of, but not limited to, the lieutenant governor, and the secretaries of such departments as are hereafter created and designated as "cabinet departments" pursuant to law.

B. The cabinet shall:

(1) advise the governor on problems of state government;

(2) establish liaison and provide communication between the executive departments and state elected officials;

(3) investigate problems of public policy;

(4) study government performance and recommend methods of interagency cooperation;

(5) review policy problems and recommend solutions;

(6) strive to minimize and eliminate overlapping jurisdictions and conflicts within the executive branch; and

(7) assist the governor in defining policies and programs to make the government responsive to the needs of the people.

C. The governor shall call meetings of the cabinet at his pleasure and shall seek the advice of the cabinet members.

History: 1953 Comp., 4-29B-3, enacted by Laws 1977, ch. 248, 3.



Section 9-1-4 - Cabinet departments; structure.

9-1-4. Cabinet departments; structure.

A. Except otherwise provided by law for its internal structure, the executive branch shall adhere to the following standard terms:

(1) the principal unit of the executive branch is a "department," headed by a "secretary," who shall be appointed by the governor with the consent of the senate and who shall serve at his pleasure;

(2) the principal unit of a department is a "division," headed by a "director," who shall be appointed by the secretary with the approval of the governor and who shall serve at the secretary's pleasure;

(3) the principal unit of a division is a "bureau," headed by a "chief," who is employed by the secretary and who is covered by, and subject to, provisions of the Personnel Act [Chapter 10, Article 9 NMSA 1978]; and

(4) the principal unit of a bureau is a "section," headed by a "supervisor," who is employed by the secretary and who is covered by, and subject to, the provisions of the Personnel Act.

B. An appointed secretary shall serve and have all of the duties, responsibilities and authority of that office during the period of time prior to final action by the senate confirming or rejecting his appointment.

History: 1953 Comp., 4-29B-4, enacted by Laws 1977, ch. 248, 4.



Section 9-1-5 - Secretary; duties and general powers.

9-1-5. Secretary; duties and general powers.

A. The secretary is responsible to the governor for the operation of the department. It is his duty to manage all operations of the department and to administer and enforce the law with which he or the department is charged.

B. To perform his duties, the secretary has every power expressly enumerated in the laws, whether granted to the secretary or the department, or any division of the department, except where authority conferred upon any division therein is explicitly exempted from the secretary's authority by statute. In accordance with these provisions the secretary shall:

(1) except as otherwise provided in this act, exercise general supervisory and appointing authority over all department employees, subject to any applicable personnel laws and regulations;

(2) delegate authority to subordinates as he deems necessary and appropriate, clearly delineating such delegated authority and the limitations thereto;

(3) organize the department into those organizational units he deems will enable it to function most efficiently, subject to any provisions of law requiring or establishing specific organizational units;

(4) within the limitations of available appropriations and applicable laws, employ and fix the compensation of those persons necessary to discharge his duties;

(5) take administrative action by issuing orders and instructions, not inconsistent with the law, to assure implementation of and compliance with the provisions of law with the administration or execution of which he is responsible, and to enforce those orders and instructions by appropriate action or actions in the courts;

(6) conduct research and studies that will improve the operations of the department and the provision of services to the citizens of the state;

(7) provide courses of instruction and practical training for employees of the department and other persons involved in the administration of programs with the objective of improving the operations and efficiency of administration;

(8) prepare an annual budget of the department;

(9) provide cooperation, at the request of heads of administratively attached agencies and adjunct agencies, in order to:

(a) minimize or eliminate duplication of services and jurisdictional conflicts;

(b) coordinate activities and resolve problems of mutual concern; and

(c) resolve by agreement the manner and extent to which the department shall provide budgeting, record-keeping and related clerical assistance to administratively attached agencies;

(10) appoint, with the governor's consent, for each division, a "director." These appointed positions are exempt from the provisions of the Personnel Act [Chapter 10, Article 9 NMSA 1978]. Persons appointed to these positions shall serve at the pleasure of the secretary;

(11) give bond in the penal sum of twenty-five thousand dollars ($25,000) and require directors to each give bond in the penal sum of ten thousand dollars ($10,000) conditioned upon the faithful performance of duties, as provided in the Surety Bond Act [10-2-13 through 10-2-16 NMSA 1978]. The department shall pay the costs of such bonds; and

(12) require performance bonds of such department employees and officers as he deems necessary, as provided in the Surety Bond Act. The department shall pay the costs of such bonds.

C. The secretary may apply for and receive, with the governor's approval, in the name of the department, any public or private funds, including but not limited to United States government funds, available to the department to carry out its programs, duties or services.

D. Where functions of departments overlap, or a function assigned to one department could better be performed by another department, a secretary may recommend appropriate legislation to the next session of the legislature for its approval.

E. The secretary may make and adopt such reasonable and procedural rules and regulations as may be necessary to carry out the duties of the department and its divisions. No rule or regulation promulgated by the director of any division in carrying out the functions and duties of the division shall be effective until approved by the secretary unless otherwise provided by statute. Unless otherwise provided by statute, no regulation affecting any person or agency outside the department shall be adopted, amended or repealed without a public hearing on the proposed action before the secretary or a hearing officer designated by him. The public hearing shall be held in Santa Fe unless otherwise permitted by statute. Notice of the subject matter of the regulation, the action proposed to be taken, the time and place of the hearing, the manner in which interested persons may present their views and the method by which copies of the proposed regulation, proposed amendment or repeal of an existing regulation may be obtained shall be published once at least thirty days prior to the hearing date in a newspaper of general circulation and mailed at least thirty days prior to the hearing date to all persons who have made a written request for advance notice of hearing. All rules and regulations shall be filed in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978].

F. If this section conflicts with the powers and duties specifically given by statute to a particular secretary, the specific powers and duties shall control. If this section conflicts with other statutes specifically limiting the powers of a secretary, the specific limitations shall control.

History: 1953 Comp., 4-29B-5, enacted by Laws 1977, ch. 248, 5.



Section 9-1-6 - Adjunct agencies.

9-1-6. Adjunct agencies.

"Adjunct agencies" are those agencies, boards, commissions, offices or other instrumentalities of the executive branch, not assigned to the elected constitutional officers, which are excluded from any direct or administrative attachment to a department, which retain policymaking and administrative autonomy separate from any other instrumentality of state government.

History: 1953 Comp., 4-29B-6, enacted by Laws 1977, ch. 248, 6.



Section 9-1-7 - Administratively attached agency; relationships.

9-1-7. Administratively attached agency; relationships.

A. An agency attached to a department for administrative purposes only shall:

(1) exercise its functions independently of the department and without approval or control of the department;

(2) submit its budgetary requests through the department; and

(3) submit reports required of it by law or by the governor through the department.

B. The department to which an agency is attached for administrative purposes only shall:

(1) provide, if mutually agreed, the budgeting, record-keeping and related administrative and clerical assistance to the agency; and

(2) include the agency's budgetary requests, as submitted and without changes, in the departmental budget.

C. Unless otherwise provided by law, the agency shall hire its own personnel in accordance with the Personnel Act [Chapter 10, Article 9 NMSA 1978].

History: 1953 Comp., 4-29B-7, enacted by Laws 1977, ch. 248, 7.



Section 9-1-8 - Creation of agencies; prohibition.

9-1-8. Creation of agencies; prohibition.

Unless otherwise provided by law, neither a department secretary nor any other employee of the executive branch of state government, or any agency, may, by administrative action, create an agency, board, commission or any other entity of state government. This section shall not apply to:

A. advisory committees created in accordance with Section 9 [9-1-9 NMSA 1978] of the Executive Reorganization Act; and

B. units within the internal structure of a department established under Subsection A of Section 4 [9-1-4 NMSA 1978] of the Executive Reorganization Act.

History: 1953 Comp., 4-29B-8, enacted by Laws 1977, ch. 248, 8.



Section 9-1-9 - Creation of advisory committees; who may create; filing; applications; composition; life span; title; quorom quorum; compensation.

9-1-9. Creation of advisory committees; who may create; filing; applications; composition; life span; title; quorom [quorum]; compensation.

A. Advisory committees may be created. Advisory shall mean furnishing advice, gathering information, making recommendations and performing such other activities as may be instructed or delegated and as may be necessary to fulfill advisory functions or to comply with federal or private funding requirements, and shall not extend to administering a program or function or setting policy unless specified by law.

B. The governor or a department secretary, with approval of the governor, may create advisory committees.

C. Each creating authority must file with the governor and the secretary of finance and administration a record of the advisory committee created, showing the committee's:

(1) name;

(2) composition;

(3) appointed members' names and addresses; and

(4) purpose and term of existence.

D. The secretary of each department created by the Executive Reorganization Act shall, upon the effective date of the Executive Reorganization Act, file a record of each advisory committee within the department not abolished. Upon the filing of such a record, the provisions of this section shall apply to each such advisory committee.

E. The creating authority shall prescribe the composition and functions of each advisory committee created; appoint its members, who shall serve at the pleasure of the creating authority; and specify a date when the existence of each advisory committee ends.

F. No advisory committee may be created to remain in existence longer than two years after the date of its creation or beyond the period required to receive federal or private funds, whichever occurs later, unless extended by executive order of the governor. If the existence of an advisory committee is extended, the extension shall not be for more than two years.

G. Each advisory committee created under this section shall be known as the " ......... advisory committee."

H. A majority of the membership of an advisory committee shall constitute a quorum.

I. Each member of an advisory committee may receive compensation for travel and per diem expenses incurred in the performance of their duties within budgeted amounts and in accordance with the provisions of the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978].

History: 1953 Comp., 4-29B-9, enacted by Laws 1977, ch. 248, 9.



Section 9-1-10 - Reorganization plan; no abatement of actions.

9-1-10. Reorganization plan; no abatement of actions.

No suit, action or other proceeding lawfully commenced by or against the head of any agency or other officer of the state, in his official capacity or in relation to the discharge of his duties, shall abate by reason of the taking effect of any reorganization plan under the provisions of the Executive Reorganization Act. The district courts may, on motion or supplemental petition filed at any time within twelve months after the reorganization plan takes effect, showing a necessity for a survival of the unit [suit], action or other proceeding to obtain a settlement of the questions involved, allow the same to be maintained by or against the successor of such head of agency or officer of the state under the reorganization effected by the plan or, if there is no successor, against such agency or officer as the governor shall designate.

History: 1953 Comp., 4-29B-10, enacted by Laws 1977, ch. 248, 10.



Section 9-1-11 - Merger; executive order.

9-1-11. Merger; executive order.

Upon order issued by the governor, the department of finance and administration and the educational finance and cultural affairs department shall be merged. Their various divisions, boards and commissions may be then grouped in an orderly fashion and given such powers and such autonomy as the governor may set out in such reorganization.

History: Laws 1979, ch. 205, 1.



Section 9-1-12 - Preservation of powers of policy-making boards.

9-1-12. Preservation of powers of policy-making boards.

All policy-making boards and commissions within the two departments shall retain at least the amount of autonomy and control they possess under present law.

History: Laws 1979, ch. 205, 3.



Section 9-1-13 - Temporary provision; certain licensing functions; executive order transfer.

9-1-13. Temporary provision; certain licensing functions; executive order transfer.

A. The control of the professional and occupational licensing functions of the executive branch of state government may be consolidated under the supervision of the regulation and licensing department upon executive order issued by the governor, and the executive order shall provide for such advisory committees as are deemed necessary or appropriate.

B. In the event an executive order is issued by the governor pursuant to Subsection A of this section, all records, physical properties and money pertaining to professional and occupational licensing functions transferred to the regulation and licensing department shall be transferred to that department.

C. It is the express purpose and intent of the legislature to authorize the consolidation of professional and occupational licensing functions in the regulation and licensing department so as to effect the more economical use and expenditure of public money by eliminating the duplication of services, operations and administration of the various professional and occupational licensing functions for the benefit of the citizens of the state.

History: Laws 1983, ch. 297, 30.






Article 2 - Commerce and Industry Department



Article 2A - Children, Youth and Families Department

Section 9-2A-1 - Short title.

9-2A-1. Short title.

Chapter 9, Article 2A NMSA 1978 may be cited as the "Children, Youth and Families Department Act".

History: Laws 1992, ch. 57, 1; 2007, ch. 65, 1.



Section 9-2A-2 - Purpose.

9-2A-2. Purpose.

The purpose of the Children, Youth and Families Department Act is to establish a department of state government that shall:

A. administer all laws and exercise all functions formerly administered and exercised by the youth authority, as well as administering certain functions related to children, youth and families that were formerly administered by other departments or agencies of the state;

B. assist in the development of state policies and plans for services to children, youth and families, including policies and plans that endeavor to strengthen client self-sufficiency and that emphasize prevention without jeopardizing the necessary provision of essential treatment and early intervention services;

C. advocate for services for children, youth and families as an enduring priority in New Mexico; and

D. provide leadership to other agencies that serve children, youth and families to ensure a coordinated and integrated system of care and services for children, youth and families.

History: Laws 1992, ch. 57, 2; 2003, ch. 338, 1.



Section 9-2A-3 - Definitions.

9-2A-3. Definitions.

As used in the Children, Youth and Families Department Act:

A. "department" means the children, youth and families department; and

B. "secretary" means the secretary of children, youth and families.

History: Laws 1992, ch. 57, 3.



Section 9-2A-4 - Department created; divisions.

9-2A-4. Department created; divisions.

A. The "children, youth and families department" is created. The department is a cabinet department and consists of, but is not limited to, six divisions as follows:

(1) the protective services division;

(2) the juvenile justice division;

(3) the prevention and intervention division;

(4) the financial services division;

(5) the employee support division; and

(6) the information technology division.

B. The secretary is empowered to organize the department and the divisions specified in Subsection A of this section and may transfer or merge functions between divisions in the interest of efficiency and economy.

C. The governor is empowered to merge divisions and to abolish or create divisions of the department by executive order in the interest of efficiency and economy.

History: Laws 1992, ch. 57, 4; 2003, ch. 338, 2; 2005, ch. 110, 1.



Section 9-2A-6 - Secretary of children, youth and families; appointment.

9-2A-6. Secretary of children, youth and families; appointment.

A. The chief executive and administrative officer of the department is the "secretary of children, youth and families". The secretary shall be appointed by the governor with the consent of the senate. The secretary shall hold office at the pleasure of the governor and shall serve in the executive cabinet.

B. An appointed secretary shall serve and have all the duties, responsibilities and authority of that office during the period of time prior to final action by the senate confirming or rejecting his appointment.

History: Laws 1992, ch. 57, 6.



Section 9-2A-7 - Secretary; duties and general powers.

9-2A-7. Secretary; duties and general powers.

A. The secretary is responsible to the governor for the operation of the department. It is the secretary's duty to manage all operations of the department and to administer and enforce the laws with which he or the department is charged.

B. To perform his duties, the secretary has every power expressly enumerated in the law, whether granted to the secretary, the department or any division of the department, except when any division is explicitly exempted from the secretary's power by statute. In accordance with these provisions, the secretary shall:

(1) except as otherwise provided in the Children, Youth and Families Department Act, exercise general supervisory and appointing power over all department employees, subject to applicable personnel laws and regulations;

(2) delegate power to subordinates as he deems necessary and appropriate, clearly delineating such delegated power and the limitations to that power;

(3) organize the department into organizational units as necessary to enable it to function most efficiently, subject to any provisions of law requiring or establishing specific organizational units;

(4) within the limitations of available appropriations and applicable laws, employ and fix the compensation of those persons necessary to discharge his duties;

(5) take administrative action by issuing orders and instructions, not inconsistent with law, to assure implementation of and compliance with the provisions of law for which administration or execution he is responsible and to enforce those orders and instructions by appropriate administrative action in the courts;

(6) conduct research and studies that will improve the operation of the department and the provision of services to the citizens of the state;

(7) provide courses of instruction and practical training for employees of the department and other persons involved in the administration of programs with the objectives of improving the operations and efficiency of administration and of promoting comprehensive, coordinated, culturally sensitive services that address the whole child;

(8) prepare an annual budget for the department;

(9) provide cooperation, at the request of administratively attached agencies and adjunct agencies, in order to:

(a) minimize or eliminate duplication of services and jurisdictional conflicts;

(b) coordinate activities and resolve problems of mutual concern; and

(c) resolve by agreement the manner and extent to which the department shall provide budgeting, recordkeeping and related clerical assistance to administratively attached agencies; and

(10) provide for surety bond coverage for all employees of the department as provided in the Surety Bond Act [10-2-13 through 10-2-16 NMSA 1978]. The department shall pay the costs of such bonds.

C. The secretary may apply for and receive, with the governor's approval, in the name of the department, any public or private funds, including United States government funds, available to the department to carry out its programs, duties or services.

D. The secretary may make and adopt such reasonable and procedural rules and regulations as may be necessary to carry out the duties of the department and its divisions. No rule or regulation promulgated by the director of any division in carrying out the functions and duties of the division shall be effective until approved by the secretary. Unless otherwise provided by statute, no regulation affecting any person or agency outside the department shall be adopted, amended or repealed without a public hearing on the proposed action before the secretary or a hearing officer designated by the secretary. The public hearing shall be held in Santa Fe unless otherwise permitted by statute. Notice of the subject matter of the regulation, the action proposed to be taken, the time and place of the hearing, the manner in which interested persons may present their views and the method by which copies of the proposed regulation or proposed amendment or repeal of an existing regulation may be obtained shall be published once at least thirty days prior to the hearing date in a newspaper of general circulation and mailed at least thirty days prior to the hearing date to all persons who have made a written request for advance notice of hearing. All rules and regulations shall be filed in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978].

E. If the secretary certifies to the secretary of finance and administration and gives contemporaneous notice of such certification through the human services register that the department has insufficient state funds to operate any of the programs it administers and that reductions in services or benefit levels are necessary, the secretary may engage in interim rulemaking. Notwithstanding any provision to the contrary in the State Rules Act, interim rulemaking shall be conducted pursuant to Subsection D of this section, except:

(1) the period of notice of public hearing shall be fifteen days;

(2) the department shall send individual notices of the interim rulemaking and of the public hearing to affected providers and beneficiaries;

(3) rules and regulations promulgated under this subsection shall be in effect not less than five days after the public hearing;

(4) rules and regulations promulgated under this subsection shall not be in effect for more than ninety days; and

(5) if final rules and regulations are necessary to replace the interim rules and regulations, the department shall give notice of intent to promulgate final rules and regulations at the time of notice herein. The final rules and regulations shall be promulgated not more than forty-five days after the public hearing filed in accordance with the State Rules Act.

History: Laws 1992, ch. 57, 7; 1993, ch. 342, 1.



Section 9-2A-8 - Department; additional duties.

9-2A-8. Department; additional duties.

In addition to other duties provided by law or assigned to the department by the governor, the department shall:

A. develop priorities for department services and resources based on state policy and national best-practice standards and local considerations and priorities;

B. strengthen collaboration and coordination in state and local services for children, youth and families by integrating critical functions as appropriate, including service delivery, and contracting for services across divisions and related agencies;

C. develop and maintain a statewide database, including client tracking of services for children, youth and families;

D. develop standards of service within the department that focus on prevention, monitoring and outcomes;

E. analyze policies of other departments that affect children, youth and families to encourage common contracting procedures, common service definitions and a uniform system of access;

F. enact regulations to control disposition and placement of children under the Children's Code [Chapter 32A NMSA 1978], including regulations to limit or prohibit the out-of-state placement of children, including those who have developmental disabilities or emotional, neurobiological or behavioral disorders, when in-state alternatives are available;

G. develop reimbursement criteria for licensed child care centers and licensed home providers establishing that accreditation by a department-approved national accrediting body is sufficient qualification for the child care center or home provider to receive the highest reimbursement rate paid by the department;

H. assume and implement responsibility for children's mental health and substance abuse services in the state, coordinating with the human services department and the department of health;

I. assume and implement the lead responsibility among all departments for domestic violence services;

J. implement prevention and early intervention as a departmental focus;

K. conduct biennial assessments of service gaps and needs and establish outcome measurements to address those service gaps and needs, including recommendations from the governor's children's cabinet and the children, youth and families advisory committee;

L. ensure that behavioral health services provided, including mental health and substance abuse services for children, adolescents and their families, shall be in compliance with requirements of Section 9-7-6.4 NMSA 1978; and

M. fingerprint and conduct nationwide criminal history record searches on all department employees, staff members and volunteers whose jobs involve direct contact with department clients, including prospective employees and employees who are promoted, transferred or hired into new positions, and the superiors of all department employees, staff members and volunteers who have direct unsupervised contact with department clients.

History: Laws 1992, ch. 57, 8; 1993, ch. 77, 2; 2001, ch. 129, 1; 2003, ch. 338, 3; 2004, ch. 46, 3; 2005, ch. 271, 1; 2011, ch. 163, 2.



Section 9-2A-8.1 - Criminal history record investigations; procedure; confidentiality; violation; penalty.

9-2A-8.1. Criminal history record investigations; procedure; confidentiality; violation; penalty.

A. The department shall submit fingerprints for each individual required to be fingerprinted pursuant to the Children, Youth and Families Department Act to the department of public safety and the federal bureau of investigation.

B. Criminal histories obtained are confidential and shall be used only for the purpose of determining the suitability of an employee or volunteer or prospective employee or volunteer for employment or service by the department; except that criminal histories may be released or disclosed to another agency or person only upon court order or with the written consent of the person who is the subject of the criminal history record.

C. A person who releases or discloses criminal history records or information contained in those records in violation of the provisions of this section is guilty of a misdemeanor and if convicted shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978.

History: Laws 2005, ch. 271, 2; 2007, ch. 65, 3.



Section 9-2A-8.2 - Prohibition on employment for individuals with substantiated allegations of child abuse or neglect; prohibition on convicted felons; disciplinary action; confidentiality of abuse and neglect records.

9-2A-8.2. Prohibition on employment for individuals with substantiated allegations of child abuse or neglect; prohibition on convicted felons; disciplinary action; confidentiality of abuse and neglect records.

A. No employee, staff member or volunteer at the department, including prospective employees, having direct unsupervised contact with department clients, nor the superiors of any such employee, staff member or volunteer, shall have been the subject of a substantiated allegation of child abuse or neglect.

B. No employee, staff member or volunteer at the department who has direct unsupervised contact with department clients, or the superiors of an employee, staff member or volunteer at the department who has direct unsupervised contact with department clients, shall have been convicted of a felony offense that is directly related to the job duties of the employee by a court of this state, any other state or the United States.

C. Any employee or staff member subject to the Personnel Act [Chapter 10, Article 9 NMSA 1978] who has been the subject of a substantiated allegation of abuse or neglect as investigated and determined by the department may be subject to increased supervision or disciplinary action under the Personnel Act. Upon appeal of a disciplinary action to the personnel board pursuant to this section, the personnel board shall defer to the record of the administrative hearing affirming a substantiated allegation of abuse or neglect, if one exists, in determining whether the action taken by the agency was with just cause.

D. An employee or a staff member of the department subject to dismissal under this section shall have no right to progressive discipline as a condition precedent to discipline under this section.

E. In any appeal of an employee or staff member to the personnel board as provided by the Personnel Act, records that are otherwise confidential pursuant to the Abuse and Neglect Act [Chapter 32A, Article 4 NMSA 1978] shall be discoverable by the parties and admissible as to any relevant fact; provided that any identifying information related to the reporting party, any other party providing information and information the department finds would be likely to endanger the life or safety of any person providing information to the department may be redacted.

History: Laws 2011, ch. 163, 1.



Section 9-2A-9 - Organizational units of the department; powers and duties specified by law; access to information.

9-2A-9. Organizational units of the department; powers and duties specified by law; access to information.

A. Those organizational units of the department and the officers of those units specified by law shall have all of the powers and duties enumerated in the specific laws involved. However, the carrying out of those powers and duties shall be subject to the direction and supervision of the secretary, who shall retain the final decision-making authority and responsibility for the administration of any such laws as provided in Subsection B of Section 7 [9-2A-7 NMSA 1978] of the Children, Youth and Families Department Act.

B. The department shall have access to all records, data and information of other state departments that are not specifically held confidential by law.

History: Laws 1992, ch. 57, 9.



Section 9-2A-10 - Division directors.

9-2A-10. Division directors.

The secretary may appoint, with the approval of the governor, "directors" of such divisions as are established within the department. Directors are exempt from the Personnel Act [Chapter 10, Article 9 NMSA 1978].

History: Laws 1992, ch. 57, 10.



Section 9-2A-11 - Bureaus; chiefs.

9-2A-11. Bureaus; chiefs.

The secretary may establish within each division such "bureaus" as he deems necessary to carry out the provisions of the Children, Youth and Families Department Act. He shall appoint a "chief" to be the administrative head of any such bureau. The chief and all subsidiary employees of the department shall be covered by the provisions of the Personnel Act [Chapter 10, Article 9 NMSA 1978].

History: Laws 1992, ch. 57, 11.



Section 9-2A-12 - Children, youth and families advisory committee created; members; purpose.

9-2A-12. Children, youth and families advisory committee created; members; purpose.

A. The "children, youth and families advisory committee" is created. The committee shall be composed of eleven members appointed by the governor. The governor shall appoint persons with demonstrated interest and involvement in children, youth and family services, particularly those services and programs administered or funded by the department. Members shall be appointed so as to provide adequate representation of ethnic groups and geographic areas of the state. At least two members shall be parents who are recipients of services provided by the department, at least two members shall be youths between the ages of sixteen and twenty-one and at least one member shall be on the governor's youth council.

B. The committee shall assist in the development of policies and procedures for the department.

C. The members of the children, youth and families advisory committee shall be reimbursed for their services as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

History: Laws 1992, ch. 57, 12; 2003, ch. 338, 4.



Section 9-2A-13 - Interagency coordinating group.

9-2A-13. Interagency coordinating group.

There is created an "interagency coordinating group" consisting of the secretary of finance and administration, the secretary of health, the secretary of human services, the secretary of labor, the superintendent of public instruction, the chairman of the joint interim legislative health and human services committee and a member of the governor's office. The group shall assist the secretary of children, youth and families and the children, youth and families advisory committee in planning coordination of services. If the governor creates a children's cabinet through executive order, the children's cabinet shall assume the functions and duties of the interagency coordinating group.

History: Laws 1992, ch. 57, 13; 2003, ch. 338, 5.



Section 9-2A-14 - Juvenile justice programs; federal grants; advisory committee; supervisory function.

9-2A-14. Juvenile justice programs; federal grants; advisory committee; supervisory function.

Any juvenile justice advisory committee appointed pursuant to the federal Juvenile Justice and Delinquency Prevention Act of 1974 shall be advisory to the department, except the committee shall serve as the "supervisory board" under that act and any applicable regulations.

History: Laws 1992, ch. 57, 14.



Section 9-2A-14.1 - Juvenile continuum grant fund; created; purpose; administration; grant applications.

9-2A-14.1. Juvenile continuum grant fund; created; purpose; administration; grant applications.

A. The "juvenile continuum grant fund" is created as a nonreverting fund in the state treasury. The fund shall be administered by the children, youth and families department and shall consist of appropriations, gifts, grants, donations and bequests made to the fund.

B. Money in the juvenile continuum grant fund is subject to appropriation by the legislature to the children, youth and families department for awarding grants to juvenile justice continuums for the provision of cost-effective services and temporary, nonsecure alternatives to detention for juveniles arrested or referred to juvenile probation and parole or at a risk of such referral.

C. A local or tribal government may apply for a grant from the juvenile continuum grant fund for a juvenile justice continuum within its jurisdiction. The amount of the grant application shall not exceed sixty percent of the annual cost of the continuum. A local match of forty percent may consist of money, land, equipment or in-kind services.

D. The children, youth and families department shall adopt rules on qualifications for grants and specify the format, procedure and deadlines for grant applications. The juvenile justice advisory committee shall review all grant applications and submit those applications recommended for final approval to the secretary of children, youth and families.

E. Disbursements from the juvenile continuum grant fund shall be made upon vouchers issued and signed by the secretary of children, youth and families or the secretary's designee upon warrants drawn by the secretary of finance and administration.

F. As used in this section, a "juvenile justice continuum" is a system of services and sanctions for juveniles arrested or referred to juvenile probation and parole or at risk of such referral and consists of a formal partnership among one or more units of local or tribal governments, the children's court, the district attorney, the public defender, local law enforcement agencies, the public schools and other entities such as private nonprofit organizations, the business community and religious organizations. A juvenile justice continuum shall be established through a memorandum of understanding and a continuum board.

History: Laws 2007, ch. 351, 1.



Section 9-2A-15 - Juvenile justice advisory committee; legislative findings.

9-2A-15. Juvenile justice advisory committee; legislative findings.

The legislature finds that pursuant to the federal Juvenile Justice and Delinquency Prevention Act of 1974, federal regulations and state law, the juvenile justice advisory committee is required to be given explicit power to continue to fulfill its duties in administering the federal funds made available to the state if such funding is to continue.

History: Laws 1992, ch. 57, 15.



Section 9-2A-16 - Functions of juvenile justice advisory committee and department.

9-2A-16. Functions of juvenile justice advisory committee and department.

A. The juvenile justice advisory committee shall have policymaking, planning and review powers over only the following functions pursuant to the federal Juvenile Justice and Delinquency Prevention Act of 1974:

(1) in conjunction with the department, approval of a comprehensive state plan and modifications reflecting statewide goals, objectives and priorities for the expenditure of federal funds received under that act;

(2) approval or disapproval of applications or amendments submitted by eligible entities pursuant to that act;

(3) in conjunction with the department, assurance that fund accounting, auditing and evaluation of programs and projects funded pursuant to that act comply with federal requirements and state law;

(4) in conjunction with the department, receive and review annual reports from adult jails and lockups regarding compliance with federal requirements that apply when a juvenile is temporarily held in an adult jail or lockup. The juvenile justice advisory committee and the department shall determine the format of the annual reports;

(5) assistance to the governor, the legislature and entities created or funded pursuant to that act in developing new or improved approaches, policies or legislation designed to improve juvenile justice in New Mexico; and

(6) provision of technical assistance by the department to eligible entities pursuant to that act.

B. All budgetary, evaluation, monitoring and grants administration functions required pursuant to the federal Juvenile Justice and Delinquency Prevention Act of 1974 shall be carried out by the department.

History: Laws 1992, ch. 57, 16; 2009, ch. 239, 2.



Section 9-2A-17 - Correctional officers; children, youth and families department; acting as peace officers.

9-2A-17. Correctional officers; children, youth and families department; acting as peace officers.

A. Correctional officers of the children, youth and families department who have completed an appropriate American correction association training course and who have at the particular time the principal duty to hold in custody or supervise any person accused or convicted of a delinquent act or criminal offense shall have the power of a peace officer with respect to arrests and enforcement of laws when:

(1) on the premises of a children, youth and families department facility or while transporting a person committed to or under the supervision of the children, youth and families department;

(2) supervising any person committed to or under the supervision of the children, youth and families department anywhere within the state; or

(3) engaged in any effort to pursue or apprehend any such person.

B. No correctional officer of the children, youth and families department shall be convicted or held liable for any act performed pursuant to this section if a peace officer could lawfully have performed the same act in the same circumstances.

C. Crimes against a correctional officer of the children, youth and families department while in the lawful discharge of duties that confer peace officer status pursuant to this section shall be deemed the same crimes and shall bear the same penalties as crimes against a peace officer.

History: Laws 1993, ch. 120, 1.



Section 9-2A-18 - Correctional officers; children, youth and families department; qualifications.

9-2A-18. Correctional officers; children, youth and families department; qualifications.

Correctional officers of the children, youth and families department shall:

A. be citizens of the United States;

B. be eighteen years of age or older;

C. possess a high school education or its equivalent;

D. be of good moral character and not have been convicted of a felony offense by a court of this state, any other state or the United States; and

E. successfully pass a physical examination and an aptitude examination administered by the department.

History: Laws 1997, ch. 110, 1.



Section 9-2A-19 - Short title.

9-2A-19. Short title.

Sections 9-2A-19 through 9-2A-22 NMSA 1978 may be cited as the "Youth Alliance Act".

History: Laws 2003, ch. 324, 1; 2005, ch. 66, 1.



Section 9-2A-20 - Purpose.

9-2A-20. Purpose.

The purpose of the Youth Alliance Act [9-2A-19 to 9-2A-22 NMSA 1978] is to encourage young people throughout New Mexico to consider and discuss the opportunities, issues and challenges they face and to identify community, family and collaborative assets as possible solutions for presentation to the governor, lieutenant governor and legislature.

History: Laws 2003, ch. 324, 2; 2005, ch. 66, 2.



Section 9-2A-21 - Youth alliance created; organization; functions; definition.

9-2A-21. Youth alliance created; organization; functions; definition.

A. The "youth alliance" is created and is administratively attached to the children, youth and families department.

B. The alliance shall consist of youth, aged fourteen to twenty-four, from each New Mexico legislative district to be recruited through an open process and selected by a panel of other youth alliance members, legislators, government officials and representatives of community-based organizations using clear criteria developed by the department to ensure ethnic and economic diversity. Members shall serve two-year terms.

C. The alliance shall meet at least four times a year for the purpose of discussing, from a youth perspective, the assets that exist in communities and schools and the gaps that are present in these systems and to recommend opportunities for problem-solving and collaboration to the governor, lieutenant governor and legislature.

D. The alliance shall issue an annual report that summarizes the activities and findings of the alliance. The report shall be submitted to the legislature and the executive no later than November 15 of each year.

E. Subject to sufficient appropriations, the alliance members shall engage a diverse group of local peers and solicit their input and launch local projects.

F. As used in the Youth Alliance Act [9-2A-19 to 9-2A-22 NMSA 1978], "alliance" means the youth alliance.

History: Laws 2003, ch. 324, 3; 2005, ch. 66, 3.



Section 9-2A-22 - Youth alliance coordinator; position created; duties.

9-2A-22. Youth alliance coordinator; position created; duties.

A. The position of "youth alliance coordinator" is created in the office of the secretary of children, youth and families to organize, administer and coordinate youth alliance activities.

B. The coordinator shall:

(1) oversee the recruitment and selection of alliance members;

(2) organize alliance meetings, at least four of which shall include the lieutenant governor and the children's cabinet and at least two of which shall include the governor;

(3) assist the alliance in preparing an annual report on its activities and findings; and

(4) act as a liaison between the alliance and the children's cabinet, the legislature and other government officials to ensure their involvement in activities related to children and youth.

History: Laws 2003, ch. 324, 4; 2005, ch. 66, 4.



Section 9-2A-23 - Volunteers and staff at juvenile facilities.

9-2A-23. Volunteers and staff at juvenile facilities.

Fingerprinting and a background check shall be required for a volunteer or staff member at a juvenile justice facility who has direct unsupervised contact with residents.

History: Laws 2007, ch. 65, 2.



Section 9-2A-24 - New Mexico domestic violence leadership commission; membership; duties.

9-2A-24. New Mexico domestic violence leadership commission; membership; duties.

A. The "New Mexico domestic violence leadership commission" is created and is administratively attached to the children, youth and families department.

B. The New Mexico domestic violence leadership commission shall consist of twenty-six members appointed by the governor, unless otherwise specified, including:

(1) a representative from the office of the governor;

(2) the attorney general or the attorney general's designee;

(3) a state senator appointed by the senate president pro tempore;

(4) a state representative appointed by the speaker of the house of representatives;

(5) a representative from the department of public safety;

(6) the secretary of children, youth and families or the secretary's designee;

(7) a representative from the judiciary;

(8) the president of the New Mexico district attorney's association or the president's designee;

(9) the chief public defender or the chief public defender's designee;

(10) a representative from the corrections department;

(11) a representative from a law enforcement agency;

(12) a representative from New Mexico legal aid;

(13) a representative from the department of health;

(14) a representative from the New Mexico coalition against domestic violence or an equivalent organization;

(15) a representative from the southwest women's law center or an equivalent organization;

(16) a representative from the coalition to stop violence against native women or an equivalent organization;

(17) a representative from the crime victims reparation commission;

(18) the director of the New Mexico interpersonal violence data central repository;

(19) a representative from the New Mexico intimate partner violence death review team;

(20) a representative from the aging and long-term services department;

(21) a community representative;

(22) two rural domestic violence service providers;

(23) a domestic violence survivor nominated by the New Mexico coalition against domestic violence;

(24) a representative from a children's advocacy organization; and

(25) a representative from a gay and lesbian organization.

C. The appointed members of the New Mexico domestic violence leadership commission shall serve at the pleasure of the governor, and the members' appointments shall be reviewed at the commencement of each gubernatorial term. The governor shall designate one member as the chair, and the position of the chair shall be limited by a term of two years.

D. The New Mexico domestic violence leadership commission shall meet, pursuant to the Open Meetings Act [Chapter 10, Article 15 NMSA 1978], at the call of the chair at least six times annually. For the purposes of conducting business, a majority of the members of the commission constitutes a quorum.

E. Members of the New Mexico domestic violence leadership commission shall not be paid, but shall receive per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978].

F. The New Mexico domestic violence leadership commission shall:

(1) identify domestic violence services that are lacking or in need of improvement and provide recommendations to the secretary of children, youth and families and the governor to enhance the quality and efficiency of services statewide;

(2) develop strategies for addressing issues of domestic violence and raising public awareness;

(3) study possible inequities in the treatment and disposition of males involved in domestic violence;

(4) review laws, regulations and policies related to domestic violence to assess their effectiveness and recommend changes; and

(5) report annually before October 1 to an appropriate legislative interim committee and the governor on domestic violence policy issues.

History: Laws 2010, ch. 86, 1.






Article 3 - Corrections Department

Section 9-3-1 - Short title.

9-3-1. Short title.

Chapter 9, Article 3 NMSA 1978 may be cited as the "Corrections Department Act".

History: 1978 Comp., 9-3-1, enacted by Laws 1977, ch. 257, 1; 1980, ch. 150, 1; 1981, ch. 73, 1; 2007, ch. 9, 1; 2007, ch. 123, 1.



Section 9-3-2 - Purpose.

9-3-2. Purpose.

The purpose of the Corrections Department Act is to create a single, unified department to administer all laws and exercise all functions formerly administered and exercised by the corrections and criminal rehabilitation department and to ensure a comprehensive criminal justice system in New Mexico.

History: 1978 Comp., 9-3-2, enacted by Laws 1977, ch. 257, 2; 1979, ch. 202, 1; 1980, ch. 150, 2; 1981, ch. 73, 2.



Section 9-3-3 - Department established.

9-3-3. Department established.

There is created in the executive branch the "corrections department". The department shall be a cabinet department and consist of, but not be limited to, six divisions as follows:

A. the adult institutions division;

B. the adult probation and parole division;

C. the training academy division;

D. the corrections industries division, which shall have administrative supervision of the management of prison industries in every correctional facility under the jurisdiction of the department. Notwithstanding the provisions of Paragraph (10) of Subsection B of Section 9-3-5 NMSA 1978, the director of the corrections industries division shall be appointed by and serve at the pleasure of the secretary of corrections;

E. the administrative services division, which shall be supportive of and responsive to the divisions and shall provide administrative and personnel services to them; and

F. the information technology division.

History: 1978 Comp., 9-3-3, enacted by Laws 1977, ch. 257, 3; 1979, ch. 202, 2; 1980, ch. 150, 3; 1981, ch. 73, 3; 1981, ch. 127, 16; 1988, ch. 101, 17; 1991, ch. 219, 1; 2005, ch. 110, 2.



Section 9-3-3.1 - Establishing a demonstration, prison-based drug rehabilitation program.

9-3-3.1. Establishing a demonstration, prison-based drug rehabilitation program.

A. The corrections department shall establish a demonstration, prison-based drug rehabilitation program for inmates.

B. The department is authorized to collaborate with a private organization that has expertise in establishing a prison-based drug rehabilitation program that addresses:

(1) drug rehabilitation;

(2) education;

(3) self-respect; and

(4) life skills.

History: Laws 2003, ch. 237, 1.



Section 9-3-4 - Secretary of corrections; appointment.

9-3-4. Secretary of corrections; appointment.

A. The chief executive and administrative officer of the department is the "secretary of corrections." The secretary shall be appointed by the governor with the consent of the senate. The secretary shall hold that office at the pleasure of the governor and shall serve in the executive cabinet.

B. An appointed secretary shall serve and have all of the duties, responsibilities and authority of that office during the period of time prior to final action by the senate confirming or rejecting his appointment.

History: 1978 Comp., 9-3-4, enacted by Laws 1977, ch. 257, 5; 1980, ch. 150, 4; 1981, ch. 73, 4.



Section 9-3-5 - Secretary; duties and general powers.

9-3-5. Secretary; duties and general powers.

A. The secretary of corrections is responsible to the governor for the operation of the corrections department. It is his duty to manage all operations of the department and to administer and enforce the laws with which he or the department is charged.

B. To perform his duties, the secretary has every power expressly enumerated in the laws, whether granted to the secretary of the department or any division of the department, except where authority conferred upon any division is explicitly exempted from the secretary's authority by statute. In accordance with these provisions, the secretary shall:

(1) except as otherwise provided in the Corrections Department Act, exercise general supervisory and appointing authority over all department employees, subject to any applicable personnel laws and regulations;

(2) delegate authority to subordinates as he deems necessary and appropriate, clearly delineating such delegated authority and the limitations thereto;

(3) organize the department into those organizational units he deems will enable it to function most efficiently, subject to any provisions of law requiring or establishing specific organizational units;

(4) within the limitations of available appropriations and applicable laws, employ and fix the compensation of those persons necessary to discharge his duties;

(5) take administrative action by issuing orders and instructions, not inconsistent with the law, to assure implementation of and compliance with the provisions of law for whose administration or execution he is responsible and to enforce those orders and instructions by appropriate administrative action or actions in the courts;

(6) conduct research and studies that will improve the operations of the department and the provision of services to the citizens of the state;

(7) provide courses of instruction and practical training for employees of the department and other persons involved in the administration of programs with the objective of improving the operations and efficiency of administration;

(8) prepare an annual budget of the department;

(9) provide cooperation, at the request of heads of administratively attached agencies, in order to:

(a) minimize or eliminate duplication of services and jurisdictional conflicts;

(b) coordinate activities and resolve problems of mutual concern; and

(c) resolve by agreement the manner and extent to which the department shall provide budgeting, record-keeping and related clerical assistance to administratively attached agencies;

(10) appoint, with the governor's consent, a "director" for each division. These appointed positions are exempt from the provisions of the Personnel Act [Chapter 10, Article 9 NMSA 1978]. Persons appointed to these positions shall serve at the pleasure of the secretary;

(11) give bond as provided in the Surety Bond Act [10-2-13 through 10-2-16 NMSA 1978]. The department shall pay the costs of the bonds; and

(12) require performance bonds of such department employees and officers as he deems necessary, as provided in the Surety Bond Act. The department shall pay the costs of the bonds.

C. The secretary may apply for and receive, with the governor's approval, in the name of the department any public or private funds, including United States government funds, available to the department to carry out its programs, duties or services.

D. Where functions of departments overlap or a function assigned to one department could better be performed by another department, a secretary may recommend appropriate legislation to the next session of the legislature for its approval.

E. The secretary may make and adopt such reasonable and procedural rules and regulations as may be necessary to carry out the duties of the department and its divisions. No rule or regulation promulgated by the director of any division in carrying out the functions and duties of the division shall be effective until approved by the secretary. Unless otherwise provided by statute, no regulation affecting any person or agency outside the department shall be adopted, amended or repealed without a public hearing on the proposed action before the secretary or a hearing officer designated by him. The public hearing shall be held in Santa Fe unless otherwise permitted by statute. Notice of the subject matter of the regulation, the action proposed to be taken, the time and place of the hearing, the manner in which interested persons may present their views and the method by which copies of the proposed regulation, proposed amendment or repeal of an existing regulation may be obtained shall be published once at least thirty days prior to the hearing date in a newspaper of general circulation and mailed at least thirty days prior to the hearing date to all persons who have made a written request for advance notice of hearing. All rules and regulations shall be filed in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978].

F. Behavioral health services, including mental health and substance abuse services, provided by the department for persons under the department's supervision shall be in compliance with the requirements of Section 9-7-6.4 NMSA 1978.

History: 1978 Comp., 9-3-5, enacted by Laws 1977, ch. 257, 6; 1979, ch. 202, 3; 1980, ch. 150, 5; 1981, ch. 73, 5; 2004, ch. 46, 4.



Section 9-3-5.1 - Secretary of corrections; additional powers; corrections education scholarship program.

9-3-5.1. Secretary of corrections; additional powers; corrections education scholarship program.

A. The secretary of corrections may enter into an agreement with the board of regents of the New Mexico military institute under which the institute would offer corrections education scholarships to New Mexico residents interested in careers in corrections. The agreement may provide criteria for recruiting scholarship applicants and awarding scholarships and for internship programs at corrections department facilities for scholarship recipients.

B. Subject to available appropriations, the secretary of corrections may transfer funds each fiscal year to the board of regents of the New Mexico military institute for the scholarship program for New Mexico residents interested in careers in corrections.

History: Laws 2005, ch. 163, 2.



Section 9-3-6 - Division directors.

9-3-6. Division directors.

Except as otherwise provided by law, the secretary shall appoint, with the approval of the governor, "directors" of such divisions as are established within the department. The directors so appointed are exempt from the Personnel Act [Chapter 10, Article 9 NMSA 1978].

History: 1978 Comp., 9-3-6, enacted by Laws 1977, ch. 257, 7; 1981, ch. 127, 17.



Section 9-3-7 - Bureau Bureaus; chiefs.

9-3-7. Bureau [Bureaus]; chiefs.

The secretary shall establish, within each division, such "bureaus" as he deems necessary to carry out the provisions of the Corrections Department Act. He shall appoint a "chief" to be the administrative head of any such bureau. The chief and all subsidiary employees of the department shall be covered by the Personnel Act [Chapter 10, Article 9 NMSA 1978], unless otherwise provided by law.

There is created within the administrative services division of the department the "standards and inspection bureau".

History: 1978 Comp., 9-3-7, enacted by Laws 1977, ch. 257, 8; 1979, ch. 202, 4; 1980, ch. 150, 6; 1981, ch. 73, 6.



Section 9-3-8 - Administrative services division; duties.

9-3-8. Administrative services division; duties.

A. The administrative services division shall provide administrative services to the department, including:

(1) keeping all official records of the department;

(2) providing clerical services in the areas of personnel and budget preparation; and

(3) providing clerical, record-keeping and administrative support to agencies administratively attached to the department, at their request.

B. The division shall, in addition to its other duties, coordinate long- and short-term planning of the department and shall administer programs and grants which have been assigned generally to the department by the governor or by statute.

C. In addition to its other powers and duties, the division is designated the "criminal justice state planning agency" and in such capacity shall perform planning, budgeting, evaluation, monitoring and grants administration functions for federal grants including but not limited to the Federal Omnibus Crime Control and Safe Streets Act of 1968, as amended, and the Juvenile Justice and Delinquency Prevention Act of 1974, as amended.

History: 1978 Comp., 9-3-8, enacted by Laws 1977, ch. 257, 9.



Section 9-3-9 - Criminal justice department Corrections department legislative report.

9-3-9. Criminal justice department [Corrections department] legislative report.

On or before December 15 of each year, the secretary shall provide a report to each member of the legislature describing the state's comprehensive law enforcement and criminal justice plan and the programs and projects funded under this plan. The report shall include:

A. funds spent for each part of the state's comprehensive plan and the programs and projects funded under it;

B. a description of the procedure followed by the department in order to audit, monitor and evaluate programs and projects;

C. the description and number of program and project areas, and the funds spent, which are innovative or incorporate advanced techniques and which have demonstrated promise in furthering the purposes of the state's comprehensive plan; and

D. reports submitted by the criminal justice coordinating council.

History: 1978 Comp., 9-3-9, enacted by Laws 1977, ch. 257, 10.



Section 9-3-10 - New Mexico sentencing commission; creation; membership; duties.

9-3-10. New Mexico sentencing commission; creation; membership; duties.

A. There is created the "New Mexico sentencing commission".

B. The New Mexico sentencing commission shall be composed of twenty-four members. Appointed members shall serve at the pleasure of the appointing authority. The commission shall reflect reasonable geographical and urban-rural balances and regard for the incidence of crime and the distribution and concentration of law enforcement services in the state. The commission shall consist of the following individuals or their designees:

(1) the attorney general;

(2) a district attorney appointed by the district attorneys association of New Mexico;

(3) the chief public defender;

(4) two district court judges, one of whom shall be a children's court judge, appointed by the district court judge's association of New Mexico;

(5) a judge from the court of appeals appointed by the chief judge of the court of appeals;

(6) the dean of the university of New Mexico school of law;

(7) the secretary of corrections;

(8) the secretary of public safety;

(9) the secretary of children, youth and families;

(10) the secretary of public education;

(11) a county sheriff appointed by the executive director of the New Mexico association of counties;

(12) two public members appointed by the governor, one of whom shall be designated as chair of the New Mexico sentencing commission by the governor;

(13) three public members appointed by the president pro tempore of the senate;

(14) three public members appointed by the speaker of the house of representatives;

(15) two public members appointed by the chief justice of the supreme court;

(16) one public member who is Native American and a practicing attorney, appointed by the president of the state bar association; and

(17) one public member appointed by the governor who is a representative of a New Mexico victim organization.

C. A majority of the members of the New Mexico sentencing commission constitutes a quorum for the transaction of commission business.

D. The New Mexico sentencing commission shall:

(1) hold meetings at times and for periods as the commission deems necessary;

(2) hire staff as needed to assist the commission in the performance of its duties;

(3) prepare an annual budget;

(4) establish policies for the operation of the commission and supervision of the activities of commission staff;

(5) advise the executive, judicial and legislative branches of government on policy matters relating to criminal and juvenile justice;

(6) make recommendations to the legislature concerning proposed changes to laws relating to the criminal and juvenile justice systems that the commission determines would improve those systems;

(7) annually assess, monitor and report to the legislature on the impact of any enacted sentencing standards and guidelines on state and local correctional resources and programs and the need for further sentencing reform;

(8) when developing proposed sentencing reform:

(a) study sentencing models in other jurisdictions;

(b) study the Criminal Sentencing Act [Chapter 31, Article 18 NMSA 1978], the Criminal Code [Chapter 30 NMSA 1978] and all other New Mexico statutes relating to criminal law, criminal sentencing, criminal procedure and probation and parole;

(c) review past studies or reports regarding proposed changes to the Children's Code [Chapter 32A NMSA 1978], the Criminal Code, the Criminal Sentencing Act or other New Mexico statutes relating to criminal law, criminal sentencing, criminal procedure or probation and parole;

(d) study past and current criminal sentencing and release practices and create a statistical database for simulating the impact of various sentencing policies;

(e) study the full range of prison, nonprison and intermediate sanctions;

(f) determine the principal purpose for criminal sanctions;

(g) rank criminal offenses by degree of seriousness;

(h) determine the role of criminal history in making criminal sentencing decisions;

(i) define dispositional policy that determines when adult felony offenders are confined in state prisons and county jails or sentenced to nonprison and intermediate sanctions;

(j) establish the length of criminal sentences;

(k) establish the appropriate use of community service and fines;

(l) structure proposed sentencing guidelines to ensure consistency in all aspects of criminal sentencing policy;

(m) assess the impact of commission recommendations to modify criminal sentencing policy on the availability of and need for correctional resources and programs;

(n) use the expertise of a national or state organization with experience in sentencing reform; and

(o) present proposed legislation or recommendations regarding sentencing reform to the appropriate legislative interim committee;

(9) monitor any enacted sentencing guidelines with respect to uniformity and proportionality;

(10) conduct research relating to the use and effectiveness of any enacted guidelines, prosecution standards, offense charging, plea bargaining, sentencing practices, probation and parole practices and any other matters relating to the criminal justice system;

(11) serve as a clearinghouse for the systematic collection, analysis and dissemination of information relating to felony offense charges, plea agreements, convictions, sentences imposed, incarceration time actually served and actual and projected inmate population in the state correctional system;

(12) review all proposed legislation that creates a new criminal offense, changes the classification of an offense or changes the range of punishments for an offense and make recommendations to the legislature as to whether proposed changes would improve the criminal and juvenile justice system; and

(13) contingent upon the availability of funding, provide impact estimates, incorporating prison population projections, on all proposed legislation that has the potential to affect correctional resources.

E. The members of the New Mexico sentencing commission shall be paid pursuant to the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other perquisite, compensation or allowance.

F. The New Mexico sentencing commission is administratively attached to the office of the governor.

History: 1978 Comp., 9-3-10, enacted by Laws 1977, ch. 257, 11; 1979, ch. 202, 5; 1980, ch. 150, 7; 1981, ch. 73, 7; 1994, ch. 19, 1; 2003, ch. 75, 1; 2007, ch. 9, 2.



Section 9-3-10.1 - Authority to review records or information; exceptions; rules.

9-3-10.1. Authority to review records or information; exceptions; rules.

A. The New Mexico sentencing commission is authorized to inspect, copy, receive and review all records, data and information in the possession of state, county and local government agencies, except records, data or information that:

(1) is privileged under the rules of evidence;

(2) compromises or tends to disclose any privileged record or information; or

(3) consists of reports, memoranda or other internal documents given to or communications made to a prosecutor or defense attorney in connection with the investigation, prosecution or defense of a criminal case.

B. The New Mexico sentencing commission shall promulgate rules setting forth procedures for inspecting, copying, receiving, reviewing and reporting records, data and information necessary to fulfill its duties. State, county and local government agencies shall assist the commission in obtaining the records, data and information necessary to fulfill the commission's duties. All records, data and information received or obtained by the commission shall have the same status with regard to access or release as when the records, data or information was in the possession of the entity from which the commission received it.

History: 1978 Comp., 9-3-10.1, enacted by Laws 1994, ch. 19, 2; 2003, ch. 75, 2.



Section 9-3-10.2 - Authority to accept grants or donations.

9-3-10.2. Authority to accept grants or donations.

The New Mexico sentencing commission may, in the name of the state, accept grants, donations or gifts to carry out its functions and purposes.

History: 1978 Comp., 9-3-10.2, enacted by Laws 1994, ch. 19, 3; 2003, ch. 75, 3.



Section 9-3-11 - Administrative attachment.

9-3-11. Administrative attachment.

A. The following entities are administratively attached to the corrections department:

(1) the adult parole board; and

(2) the governor's organized crime prevention commission.

B. All powers and duties vested in the entities enumerated in this section shall remain unamended by the provisions of the Corrections Department Act.

History: 1978 Comp., 9-3-11, enacted by Laws 1977, ch. 257, 12; 2013, ch. 195, 1.



Section 9-3-12 - Organizational units of department; powers and duties specified by law; access to information.

9-3-12. Organizational units of department; powers and duties specified by law; access to information.

Those organizational units of the department and the officers of those units specified by law shall have all of the powers and duties enumerated in the specific laws involved. However, the carrying out of those powers and duties shall be subject to the direction and supervision of the secretary and he shall retain the final decision-making authority and responsibility in accordance with the provisions of Section 6(B) [9-3-5 NMSA 1978] of this act [Chapter 9, Article 3 NMSA 1978]. The department shall have access to all records, data and information of other departments, agencies and institutions, including its own organizational units not specifically held confidential by law.

History: 1978 Comp., 9-3-12, enacted by Laws 1977, ch. 257, 13.



Section 9-3-13 - Sex offender management board; creation; membership; duties.

9-3-13. Sex offender management board; creation; membership; duties.

A. There is created within the New Mexico sentencing commission the "sex offender management board". Members of the sex offender management board who are not members of the New Mexico sentencing commission, whose membership is set forth in Section 9-3-10 NMSA 1978, shall not be voting members of the New Mexico sentencing commission.

B. The sex offender management board shall be composed of the following members:

(1) the attorney general or designee;

(2) a district attorney appointed by the district attorneys association of New Mexico;

(3) the chief public defender or designee;

(4) a district court judge appointed by the district court judge's association of New Mexico;

(5) the secretary of corrections or designee;

(6) the secretary of health or designee;

(7) the secretary of children, youth and families or designee;

(8) the secretary of public safety or designee;

(9) the secretary of public education or designee;

(10) the secretary of Indian affairs or designee;

(11) one public member appointed by the governor who is a board member of a New Mexico victims organization;

(12) two representatives appointed by the governor who are mental health professionals licensed to practice in New Mexico. One of the mental health professionals shall be a member of the association for the treatment of sexual abusers and one shall be a juvenile sex offender treatment specialist;

(13) a representative appointed by the governor from the adult probation and parole division of the corrections department who has expertise in the supervision of sex offenders;

(14) a representative appointed by the governor from the law enforcement community who has expertise regarding sex offender community notification, registration, tracking and monitoring;

(15) a representative appointed by the governor who is affiliated with a civil liberties organization; and

(16) a representative appointed by the governor who is affiliated with a faith-based organization.

C. The sex offender management board shall report its findings and recommendations to the New Mexico sentencing commission on a quarterly basis. The New Mexico sentencing commission shall vote to approve, disapprove or revise the recommendations of the board.

D. The sex offender management board shall:

(1) hold meetings at times and for periods as the board deems necessary to accomplish its objectives, but shall meet at least eight times a year;

(2) develop and prescribe a standard procedure for the identification and evaluation of convicted sex offenders. The procedure shall include behavior management, monitoring, treatment and program compliance for sex offenders. The board shall develop and recommend measures of success;

(3) develop and recommend guidelines and standards for the treatment of sex offenders that can be utilized by offenders who are placed on probation, incarcerated with the corrections department, placed on parole or placed in a community corrections program. The guidelines and standards shall include a monitoring process and a plan for developing treatment programs for sex offenders, including determining the duration, terms and conditions of probation and parole for sex offenders;

(4) create a risk assessment screening tool and program to assist sentencing of sex offenders, including determining the duration, terms and conditions of probation and parole for sex offenders;

(5) develop guidelines and standards for monitoring sex offenders who are undergoing evaluation or treatment, including behavioral monitoring;

(6) develop criteria for measuring a sex offender's progress in treatment programs. The parole board shall use the criteria approved by the New Mexico sentencing commission to determine whether a sex offender may appropriately be discharged from parole;

(7) develop a standardized procedure for the identification and evaluation of juvenile sex offenders. The procedure shall include behavior management, monitoring, treatment and program compliance for juvenile sex offenders. The board shall develop and implement measures of success;

(8) develop and recommend guidelines and standards for the treatment of juvenile sex offenders who are placed on probation, committed to a state agency, placed on parole or placed in a community corrections program;

(9) research and analyze safety issues raised when sex offenders live in a community;

(10) study and consider the viability and legality of a civil commitment program for sex offenders;

(11) research and determine the feasibility and legality of implementing indeterminate sentencing for sex offenders;

(12) study the use of clinical polygraph testing as a means to evaluate sex offenders;

(13) evaluate sex offender treatment programs administered by state agencies and recommend changes, if needed, in those treatment programs; and

(14) review the provisions of the Sex Offender Notification and Registration Act [Sex Offender Registration and Notification Act, Chapter 29, Article 11A NMSA 1978] and recommend changes, if needed, to that act.

E. The members of the sex offender management board shall be paid pursuant to the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other perquisite, compensation or allowance.

History: Laws 2003 (1st S.S.), ch. 1, 1; 2005 ch. 19, 1; 2007, ch. 123, 2.






Article 4 - Educational Finance and Cultural Affairs Department



Article 4A - Cultural Affairs Department

Section 9-4A-1 - Short title.

9-4A-1. Short title.

Chapter 9, Article 4A NMSA 1978 may be cited as the "Cultural Affairs Department Act".

History: Laws 2004, ch. 25, 1; 2007, ch. 269, 1.



Section 9-4A-2 - Purpose.

9-4A-2. Purpose.

The purpose of the Cultural Affairs Department Act is to create a single, unified department to administer all laws and exercise all functions formerly administered and executed by the office of cultural affairs.

History: Laws 2004, ch. 25, 2.



Section 9-4A-3 - Definitions.

9-4A-3. Definitions.

As used in the Cultural Affairs Department Act:

A. "department" means the cultural affairs department; and

B. "secretary" means the secretary of cultural affairs.

History: Laws 2004, ch. 25, 3.



Section 9-4A-4 - Department created.

9-4A-4. Department created.

The "cultural affairs department" is created in the executive branch. The department is a cabinet department and includes the following divisions:

A. the administrative services division;

B. the arts division;

C. the historic preservation division;

D. the library division;

E. the Hispanic cultural division;

F. the farm and ranch heritage museum division;

G. the natural history and science museum division;

H. the museum of space history division;

I. the museum resources division;

J. the veterans museum division; and

K. the following divisions that make up the museum of New Mexico:

(1) the palace of the governors state history museum division;

(2) the New Mexico museum of art division;

(3) the museum of Indian arts and culture division;

(4) the museum of international folk art division;

(5) the archaeology division; and

(6) the state historic sites and monuments division.

History: Laws 2004, ch. 25, 4; 2007, ch. 269, 2; 2009, ch. 33, 9; 2013, ch. 67, 1.



Section 9-4A-5 - Secretary.

9-4A-5. Secretary.

A. The chief executive and administrative officer of the department is the "secretary of cultural affairs". The secretary shall be appointed by the governor with the consent of the senate. The secretary shall hold the office at the pleasure of the governor and shall serve in the executive cabinet.

B. An appointed secretary shall serve and have all the duties, responsibilities and authority of that office during the period of time prior to final action by the senate confirming or rejecting the appointment.

History: Laws 2004, ch. 25, 5.



Section 9-4A-6 - Secretary; duties and general powers.

9-4A-6. Secretary; duties and general powers.

A. The secretary is responsible to the governor for the operation of the department. It is the secretary's duty to manage all operations of the department and to administer and enforce the laws with which the secretary or the department is charged.

B. To perform the secretary's duties, the secretary has every power expressly enumerated in the laws, whether granted to the secretary or the department, or any division of the department, except where authority conferred upon any division therein is explicitly exempted from the secretary's authority by statute. In accordance with these provisions, the secretary shall:

(1) except as otherwise provided in the Cultural Affairs Department Act, exercise general supervisory and appointing authority over all department employees, subject to any applicable personnel laws and rules;

(2) delegate authority to subordinates as the secretary deems necessary and appropriate, clearly delineating such delegated authority and the limitations thereto;

(3) organize the department into those organizational units the secretary deems will enable it to function most efficiently, subject to any provisions of law requiring or establishing specific organizational units;

(4) within the limitations of available appropriations and applicable laws, employ and fix the compensation of those persons necessary to discharge the secretary's duties;

(5) take administrative action by issuing orders and instructions, not inconsistent with the law, to ensure implementation of and compliance with the provisions of law for whose administration or execution the secretary is responsible, and to enforce those orders and instructions by appropriate administrative action or actions in the courts;

(6) conduct research and studies that will improve the operations of the department and the provision of services to the citizens of the state;

(7) provide courses of instruction and practical training for employees of the department and other persons involved in the administration of programs with the objective of improving the operations and efficiency of the administration;

(8) prepare an annual budget of the department;

(9) provide cooperation, at the request of heads of administratively attached agencies, in order to:

(a) minimize or eliminate duplication of services and jurisdictional conflicts;

(b) coordinate activities and resolve problems of mutual concern; and

(c) resolve by agreement the manner and extent to which the department shall provide budgeting, recordkeeping and related clerical assistance to administratively attached agencies; and

(10) appoint, with the governor's consent, for each division, a "director". These appointed positions are exempt from the provisions of the Personnel Act [Chapter 10, Article 9 NMSA 1978]. Persons appointed to these positions shall serve at the pleasure of the secretary.

C. The secretary may:

(1) apply for and receive, with the governor's approval, in the name of the department, any public or private funds, including United States government funds, available to the department to carry out its programs, duties or services; and

(2) acquire by purchase, gift, endowment or legacy real or personal property and hold title to that property in the name of the department for the purpose of promoting, encouraging and supporting the performing arts in New Mexico. Property acquired pursuant to this paragraph shall be held under the control and authority of the cultural affairs department.

D. Where functions of departments overlap, or a function assigned to one department could better be performed by another department, a secretary may recommend appropriate legislation to the next session of the legislature for its approval.

E. The secretary may make and adopt such reasonable procedural rules as may be necessary to carry out the duties of the department and its divisions. A rule promulgated by the director of a division in carrying out the functions and duties of the division shall not be effective until approved by the secretary. Unless otherwise provided by statute, a rule affecting a person or agency outside the department shall not be adopted, amended or repealed without a public hearing on the proposed action before the secretary or a hearing officer designated by the secretary. The public hearing shall be held in Santa Fe unless otherwise permitted by statute. Notice of the subject matter of the rule, the action proposed to be taken, the time and place of the hearing, the manner in which interested persons may present their views and the method by which copies of the proposed rule, proposed amendment or repeal of an existing rule may be obtained shall be published once at least thirty days prior to the hearing date in a newspaper of general circulation and mailed at least thirty days prior to the hearing date to all persons who have made a written request for advance notice of hearing. All rules shall be filed in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978].

History: Laws 2004, ch. 25, 6; 2008, ch. 20, 1.



Section 9-4A-7 - Organizational units of the department; powers and duties specified by law; access to information.

9-4A-7. Organizational units of the department; powers and duties specified by law; access to information.

A. Those organizational units of the department and the officers of those units specified by law shall have all the powers and duties enumerated in the specific laws involved. However, the carrying out of those powers and duties shall be subject to the direction and supervision of the secretary, who shall retain the final decision-making authority and responsibility for the administration of any such laws.

B. The department shall have access to all records, data and information of other state departments that are not specifically held confidential by law.

History: Laws 2004, ch. 25, 7.



Section 9-4A-8 - Division directors.

9-4A-8. Division directors.

Except as otherwise provided by law, the secretary shall appoint, with the approval of the governor, "directors" of divisions established within the department. The directors so appointed are exempt from the Personnel Act [Chapter 10, Article 9 NMSA 1978].

History: Laws 2004, ch. 25, 8.



Section 9-4A-9 - Bureau chiefs.

9-4A-9. Bureau chiefs.

The secretary may establish within each division such "bureaus" as the secretary deems necessary to carry out the provisions of the Cultural Affairs Department Act. The secretary shall appoint a "chief" to be the administrative head of a bureau. The chief and all subsidiary employees of the department are covered by the Personnel Act [Chapter 10, Article 9 NMSA 1978], unless otherwise provided by law.

History: Laws 2004, ch. 25, 9.



Section 9-4A-10 - Administrative services division; duties.

9-4A-10. Administrative services division; duties.

The administrative services division shall provide administrative services to the department, including:

A. keeping all official records of the department;

B. providing clerical services in the areas of personnel and budget preparation; and

C. providing clerical, record-keeping and administrative support to agencies administratively attached to the department, at their request.

History: Laws 2004, ch. 25, 10.



Section 9-4A-11 - Recompiled.

9-4A-11. Recompiled.



Section 9-4A-12 - Museum resources division.

9-4A-12. Museum resources division.

The "museum resources division" is created within the department. The museum resources division shall provide support in exhibitions, statewide education services, publishing and other services requested by the museums or the secretary.

History: Laws 2004, ch. 25, 12; 2007, ch. 269, 3.



Section 9-4A-13 - Recompiled.

9-4A-13. Recompiled.



Section 9-4A-14 - Recompiled.

9-4A-14. Recompiled.



Section 9-4A-15 - Recompiled.

9-4A-15. Recompiled.



Section 9-4A-16 - Recompiled.

9-4A-16. Recompiled.



Section 9-4A-17 - Recompiled.

9-4A-17. Recompiled.



Section 9-4A-18 - Recompiled.

9-4A-18. Recompiled.



Section 9-4A-19 - Expired.

9-4A-19. Expired.



Section 9-4A-20 - Museum collections fund; created; purpose; national museum ethical guidelines.

9-4A-20. Museum collections fund; created; purpose; national museum ethical guidelines.

A. The "museum collections fund" is created in the state treasury. The fund is a nonreverting fund, and income from investment of the fund shall be credited to the fund. The fund shall be administered by the cultural affairs department, and money in the fund is appropriated to the department as provided in Subsection B of this section.

B. The purpose of the fund is to receive proceeds from the deaccessioning of museum collection items of each state museum and to fund new acquisitions for the museums. To comply with national museum ethical guidelines, each museum may have a subaccount in the museum collections fund into which the proceeds of the deaccessioning of its collection items and income from investment of the proceeds are credited and out of which the museum may expend money for the sole purpose of acquiring objects for that museum's collection. Money in the fund shall be expended on warrant of the secretary of finance and administration pursuant to vouchers signed by the director of the appropriate museum division and the secretary of cultural affairs or the secretary's authorized representative.

History: Laws 2005, ch. 121, 1.



Section 9-4A-21 - Cultural affairs enterprise fund; created; administration.

9-4A-21. Cultural affairs enterprise fund; created; administration.

The "cultural affairs department enterprise fund" is created as a nonreverting fund in the state treasury. Except as otherwise provided by law, the fund consists of appropriations to the fund, revenue generated by the department, proceeds from the disposition of department property, income from investment of the fund, gifts, grants, donations and bequests. The fund shall be administered by the department, and money in the fund is subject to appropriation by the legislature to the department to carry out the provisions of the Cultural Affairs Department Act and other laws administered by the department or any of its divisions. Disbursements from the fund shall be by warrant of the secretary of finance and administration pursuant to vouchers signed by the secretary of cultural affairs or the secretary's authorized representative.

History: Laws 2013, ch. 32, 1.



Section 9-4A-22 - State museums improvements and exhibits fund created; use.

9-4A-22. State museums improvements and exhibits fund created; use.

A. The "state museums improvements and exhibits fund" is created in the state treasury. The fund consists of:

(1) money appropriated and transferred to the fund;

(2) gifts, grants, donations and bequests; and

(3) fifteen percent of the state museums' admission fees, facilities rentals and revenues earned from licensure or sale of intellectual property.

B. Earnings from investment of the state museums improvements and exhibits fund shall be credited to the fund. Money in the fund is appropriated to the department to be distributed to state museums pursuant to the provisions of this section. Any unexpended or unencumbered balance remaining at the end of a fiscal year shall not revert. Disbursements from the fund shall be made upon warrants drawn by the secretary of finance and administration pursuant to vouchers signed by the secretary of cultural affairs.

C. Money in the state museums improvements and exhibits fund shall be expended by the department for development, implementation and maintenance of exhibitions at state museums and for maintenance and repairs of state museum facilities. Revenues in the fund earned by a specific division shall be expended by that division.

D. As used in this section, "state museum" means a museum, historic site, monument, cultural center or laboratory administered by the department.

History: Laws 2005, ch. 277, 1; 1978 Comp., 18-3-9, recompiled as 9-4A-22 by Laws 2015, ch. 19, 1.






Article 5 - Energy and Minerals Department



Article 5A - Energy, Minerals and Natural Resources Department

Section 9-5A-1 - Short title.

9-5A-1. Short title.

Sections 1 through 7 [9-5A-1 through 9-5A-7 NMSA 1978] of this act may be cited as the "Energy, Minerals and Natural Resources Department Act".

History: Laws 1987, ch. 234, 1.



Section 9-5A-2 - Purpose.

9-5A-2. Purpose.

The purpose of the Energy, Minerals and Natural Resources Department Act is to establish a single, unified department to administer laws and exercise functions formerly administered and exercised by the energy and minerals department and the natural resources department.

History: Laws 1987, ch. 234, 2.



Section 9-5A-3 - Department established.

9-5A-3. Department established.

A. There is created in the executive branch the "energy, minerals and natural resources department". The department shall be a cabinet department and shall include but not be limited to the following organizational units:

(1) the administrative services division;

(2) the state parks division;

(3) the forestry division;

(4) the energy conservation and management division;

(5) the mining and minerals division; and

(6) the oil conservation division.

B. The state game commission is administratively attached to the department.

History: Laws 1987, ch. 234, 3; 1997, ch. 137, 1; 1997, ch. 149, 2.



Section 9-5A-4 - Divisions; duties.

9-5A-4. Divisions; duties.

In addition to the duties assigned to each division of the energy, minerals and natural resources department by the secretary of energy, minerals and natural resources:

A. the administrative services division shall provide clerical, recordkeeping and administrative support to the department in the areas of personnel, budget, procurement and contracting;

B. the energy conservation and management division shall plan, administer, review, provide technical assistance, maintain records, monitor state and federal energy conservation and alternative energy technology programs and administer laws and regulations relating to geothermal resources;

C. the forestry division shall enforce and administer laws and regulations relating to forestry on lands within the state;

D. the mining and minerals division shall enforce and administer laws and regulations relating to mine safety, coal surface mine reclamation and abandoned mine lands reclamation;

E. the oil conservation division shall administer laws and regulations relating to oil and gas resources, except those laws specifically administered by another authority; and

F. the state parks division shall develop, maintain, manage and supervise all state parks and state-owned or state-leased recreation areas.

History: Laws 1987, ch. 234, 4; 1997, ch. 137, 2; 2016, ch. 71, 12; 2016, ch. 78, 12.



Section 9-5A-5 - Secretary of energy, minerals and natural resources; appointment.

9-5A-5. Secretary of energy, minerals and natural resources; appointment.

A. The administrative head of the energy, minerals and natural resources department is the "secretary of energy, minerals and natural resources", who shall be appointed by the governor with the consent of the senate and who shall serve in the executive cabinet.

B. An appointed secretary of energy, minerals and natural resources shall serve and have all of the duties, responsibilities and authority of that office during the period of time prior to final action by the senate confirming or rejecting his appointment.

History: Laws 1987, ch. 234, 5.



Section 9-5A-6 - Divisions; directors.

9-5A-6. Divisions; directors.

The secretary of energy, minerals and natural resources shall appoint, with the approval of the governor, directors of the divisions established within the energy, minerals and natural resources department. Division directors are exempt from the Personnel Act [Chapter 10, Article 9 NMSA 1978].

History: Laws 1987, ch. 234, 6.



Section 9-5A-6.1 - State parks division designation.

9-5A-6.1. State parks division designation.

As used in the NMSA 1978, "state park and recreation division" means the state parks division of the energy, minerals and natural resources department.

History: Laws 1997, ch. 149, 3.



Section 9-5A-7 - Bureaus; chiefs.

9-5A-7. Bureaus; chiefs.

The secretary of energy, minerals and natural resources shall establish, within each division of the energy, minerals and natural resources department, such bureaus as he deems necessary to carry out the provisions of the Energy, Minerals and Natural Resources Department Act. He shall employ a chief to be the administrative head of each bureau. The chiefs and all subsidiary employees of the department shall be covered by the Personnel Act [Chapter 10, Article 9 NMSA 1978].

History: Laws 1987, ch. 234, 7.



Section 9-5A-8 - State alternative fuel program manager; creation; duties.

9-5A-8. State alternative fuel program manager; creation; duties.

A "state alternative fuel program manager" is created in the energy conservation and management division of the energy, minerals and natural resources department, and his duties shall include:

A. promoting, coordinating and monitoring the implementation of state clean alternative fuel transportation programs, including a mass transit demonstration project and other demonstration projects that place New Mexico on the leading edge of new clean fuel technologies;

B. coordinating and directing the provisions of the Alternative Fuel Conversion Act [Alternative Fuel Acquisition Act] [Chapter 13, Article 1B NMSA 1978]; and

C. mobilizing and coordinating necessary resources and expertise from government, education and the private sector to assist in clean alternative fuel transportation programs and projects.

History: Laws 1992, ch. 58, 8; 1994, ch. 119, 13; 1995, ch. 161, 2; recompiled and amended as 1978 Comp., 9-5A-8 by Laws 1998, ch. 22, 1.



Section 9-5A-9 - Renewable energy and fuel cell demonstration project; secretary of energy, minerals and natural resources; duties.

9-5A-9. Renewable energy and fuel cell demonstration project; secretary of energy, minerals and natural resources; duties.

The secretary of energy, minerals and natural resources shall conduct a practical demonstration of a grid-interconnected, real-time, net-metered, solar photovoltaic system and an ultra-high-efficiency co-generation fuel cell system powered by natural gas, propane, methanol or hydrogen to generate on-site electricity for government or public use. The solar photovoltaic electric generating system shall be sized and configured to comply with the federal energy management program's million solar roofs initiative. All demonstrations shall be accessible to the public. The secretary shall conduct an analysis that considers life-cycle costing of the new technologies, their appropriate uses and an evaluation of the economic and environmental benefits that might be derived from statewide introduction and application of the technology. The analysis shall also include price differentials of on-peak and off-peak electricity. Life-cycle costing shall be determined by computing the savings derived from the operation of the technology over its useful life, less purchase and operating costs. The goal of the project is to demonstrate a new generation of electric and fossil fuel technologies while providing an opportunity to evaluate their potential economic and environmental benefits. The secretary shall submit the results of the evaluations and recommendations to the second session of the forty-seventh legislature.

History: Laws 2003, ch. 129, 1.



Section 9-5A-10 - Secretary of energy, minerals and natural resources; additional duties.

9-5A-10. Secretary of energy, minerals and natural resources; additional duties.

The secretary of energy, minerals and natural resources shall develop a comprehensive watershed restoration strategy that sets guidelines for coordination with state and federal land management agencies and political subdivisions, including the soil and water conservation districts and other stakeholders. The strategy shall focus on removing the overabundance of woody vegetation, particularly non-native species of phreatophytes, that consume excessive amounts of water and on reestablishing the natural ecology of New Mexico. The strategy shall use:

A. incentives to encourage the formation of businesses to clear vegetation;

B. incentives to encourage biomass energy use; and

C. the use of inmates from the corrections department to assist with watershed cleanup.

History: Laws 2003, ch. 133, 1.






Article 5B - Youth Conservation Corps

Section 9-5B-1 - Short title.

9-5B-1. Short title.

This act [9-5B-1 through 9-5B-11 NMSA 1978] may be cited as the "New Mexico Youth Conservation Corps Act".

History: Laws 1992, ch. 91, 1.



Section 9-5B-2 - Purpose.

9-5B-2. Purpose.

The purpose of the New Mexico Youth Conservation Corps Act is to provide a process to employ young persons in public projects that conserve New Mexico's natural resources and provide community benefits of lasting value. New Mexico will benefit by having its natural and urban environments improved and enhanced and its youth instilled with an appreciation of natural resources, cooperation, hard work and accomplishment.

History: Laws 1992, ch. 91, 2.



Section 9-5B-3 - Definitions.

9-5B-3. Definitions.

As used in the New Mexico Youth Conservation Corps Act:

A. "commission" means the New Mexico youth conservation corps commission;

B. "corps" means the New Mexico youth conservation corps;

C. "corps member" means a person enrolled in the corps;

D. "department" means the energy, minerals and natural resources department;

E. "nonprofit organization" means any organization that has been granted an exemption from federal income tax by the United States commissioner of internal revenue as an organization described in Section 501(c) of the United States Internal Revenue Code of 1986, as amended or renumbered;

F. "project" means an activity that can be completed in six months or less, results in a specific identifiable service or product that otherwise would not be accomplished with existing funds and does not duplicate the routine services or functions of the sponsor;

G. "resident" means an individual who has resided in New Mexico for at least six months before applying for employment with the corps; and

H. "sponsor" means any local unit of government, state agency, federal agency, nonprofit organization or federally recognized Native American tribe.

History: Laws 1992, ch. 91, 3.



Section 9-5B-4 - Project objectives.

9-5B-4. Project objectives.

Corps members shall generally be involved in projects in New Mexico that:

A. preserve, maintain and enhance natural resources;

B. rehabilitate and improve cultural, historical and agricultural resources;

C. benefit recreational areas and parks by improving their use and access;

D. assist in emergency operations, including fires, floods and rescue of lost or injured persons;

E. beautify, improve and restore urban areas; and

F. renovate community facilities, including those for the elderly or indigent.

History: Laws 1992, ch. 91, 4.



Section 9-5B-5 - Commission created; membership; appointments; terms; vacancies; compensation.

9-5B-5. Commission created; membership; appointments; terms; vacancies; compensation.

A. There is created a nine-member "New Mexico youth conservation corps commission" which is administratively attached to the department. The commission consists of the following members:

(1) the superintendent of public instruction or his designee;

(2) the commissioner of public lands or his designee;

(3) the secretary of energy, minerals and natural resources or his designee;

(4) the secretary of the youth authority [children, youth, and families department] or his designee; and

(5) five members of the general public appointed by the governor to reflect the geographic diversity of the state, one of whom is knowledgeable in the current policies of the United States forest service and one of whom is Native American.

B. One of the members of the commission shall be appointed by the governor for a one-year term, two members shall be appointed for two-year terms, two members shall be appointed for three-year terms and all subsequent appointments shall be made for three-year terms.

C. The public members shall serve at the pleasure of the governor. Vacancies on the commission shall be filled by appointment by the governor for the unexpired term within sixty days of the vacancy. Commission members shall serve until their successors have been appointed.

D. A majority of the members of the commission constitutes a quorum for transaction of business. The commission shall elect a chairman from its membership.

E. Members of the commission shall be compensated as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

History: Laws 1992, ch. 91, 5.



Section 9-5B-6 - Commission; powers and duties.

9-5B-6. Commission; powers and duties.

A. The commission may:

(1) accept gifts, devises, grants and donations from others to carry out the provisions of the New Mexico Youth Conservation Corps Act;

(2) request assistance and staff support from the department;

(3) employ such personnel as necessary to carry out the provisions of the New Mexico Youth Conservation Corps Act;

(4) delegate responsibility for the administration and implementation of conservation projects, corps members' employment and supervision, project coordination and other program matters;

(5) establish work camps and long-term residential facilities to house corps members and their supervisors; and

(6) contact potential sponsors and funding sources for support.

B. The commission shall:

(1) adopt rules and regulations that are necessary for the proper administration of the New Mexico Youth Conservation Corps Act;

(2) administer and enforce the provisions of the New Mexico Youth Conservation Corps Act and rules and regulations adopted pursuant to Paragraph (1) of this subsection;

(3) develop and approve corps work projects, activities and contracts with project sponsors;

(4) establish standards, procedures and policies for selecting, hiring, providing compensation for and other personnel matters involving corps members and other personnel;

(5) foster partnerships and cooperation between the corps and New Mexico's secondary and post-secondary schools to assist corps members in obtaining education and job training; and

(6) hire a program manager, who shall be the administrative officer of the corps.

History: Laws 1992, ch. 91, 6.



Section 9-5B-7 - Application for project approval; considerations for approval.

9-5B-7. Application for project approval; considerations for approval.

A. Sponsors shall apply to the commission for project approval.

B. A sponsor's application shall include:

(1) a comprehensive work plan;

(2) a complete project cost estimate;

(3) the number of corps members required; and

(4) the estimated time necessary to complete the project.

C. The commission shall examine the following in considering a project for approval or rejection:

(1) the opportunities the project provides in the development of skills, discipline and good work habits;

(2) the degree of difficulty in carrying out the project;

(3) the project's compliance with conservation and community service objectives, as set forth in Section 4 [9-5B-4 NMSA 1978] of the New Mexico Youth Conservation Corps Act;

(4) the sponsor's ability to contribute the necessary financial and human resources to the project; and

(5) the project's compatibility with concurrent corps projects, including the availability of the required corps work force.

D. A project shall not be approved if its implementation would result in the displacement of currently employed workers, including a partial displacement, such as reduction in hours or benefits. Participating sponsors shall not terminate, lay off or reduce the working hours of any employee in order to use a corps member to perform the employee's duties.

History: Laws 1992, ch. 91, 7.



Section 9-5B-8 - Eligibility requirements; benefits.

9-5B-8. Eligibility requirements; benefits.

A. Persons eligible for enrollment as corps members are persons who:

(1) are unemployed;

(2) are between the ages of fourteen and twenty-five years old;

(3) are New Mexico residents; and

(4) meet any additional eligibility standards for employment as deemed necessary by the commission.

B. Corps members are not entitled to any employee benefits provided to state employees under the Personnel Act [Chapter 10, Article 9 NMSA 1978]. Corps members shall be entitled to receive workers' compensation benefits provided by the commission.

History: Laws 1992, ch. 91, 8.



Section 9-5B-9 - Education; training.

9-5B-9. Education; training.

A. Corps members shall be encouraged to increase their opportunities for employment by education and training. Corps personnel shall seek cooperative agreements with community colleges, vocational schools and other institutions of higher learning in an effort to aid corps members in achieving their educational goals. Corps personnel shall provide opportunities for corps members to achieve basic education, literacy and high school or equivalency diplomas.

B. On completion of employment, a corps member who has twelve full months of employment as a corps member during a period not to exceed forty-eight months and who has received satisfactory evaluations throughout the corps member's employment is entitled to receive as additional compensation five hundred dollars ($500) or a one thousand five hundred dollar ($1,500) educational tuition voucher at a New Mexico institution of higher education. The educational tuition voucher is valid for two years. If the corps member receives a satisfactory employment evaluation and the program manager determines that the corps member's employment was less than twelve months in a four-year period due to circumstances beyond the corps member's control, the program manager may authorize a partial compensation payment or a partial educational tuition voucher to that corps member.

History: Laws 1992, ch. 91, 9; 2001, ch. 235, 1; 2005, ch. 88, 1.



Section 9-5B-10 - Fund created; disposition.

9-5B-10. Fund created; disposition.

A. The "New Mexico youth conservation corps fund" is created in the state treasury. All appropriations, gifts, devises, grants and donations received shall be deposited in the fund. Money in the fund is appropriated to the commission for the purpose of carrying out the provisions of the New Mexico Youth Conservation Corps Act. Any interest accruing to the fund shall remain in the fund. Money in the fund shall not revert at the end of a fiscal year.

B. The fund shall be administered by the department. Disbursements from the fund shall be made only upon warrant drawn by the secretary of finance and administration pursuant to vouchers signed by the chairman of the commission or his designee for the purpose of carrying out the provisions of the New Mexico Youth Conservation Corps Act.

History: Laws 1992, ch. 91, 10.



Section 9-5B-11 - Report by commission.

9-5B-11. Report by commission.

At least forty-five days prior to each legislative session, the commission shall submit a report concerning its activities, the projects implemented and any recommendations to the governor and the legislature.

History: Laws 1992, ch. 91, 11.






Article 5C - Rio Grande Trail Commission

Section 9-5C-1 - Rio Grande trail commission created; membership; fund created; energy, minerals and natural resources department.

9-5C-1. Rio Grande trail commission created; membership; fund created; energy, minerals and natural resources department.

A. The "Rio Grande trail commission" is created to establish the Rio Grande trail to run the length of the state from Colorado to Texas. The Rio Grande trail shall be a recreation trail for New Mexico residents and visitors to enjoy the natural beauty of New Mexico and the Rio Grande and learn about the culture and history of New Mexico. The trail shall be established in a manner that seeks to minimize environmental impacts and preserve sensitive habitat. The commission shall define and recommend viable path routes of the Rio Grande Trail, mitigate challenges related to its establishment and define and recommend other features, facilities and enhancements needed on the trail. The commission shall also make recommendations to the legislature as needed and report annually to the governor and the appropriate interim committees that deal with water and natural resources and rural and economic development. The commission shall consist of members appointed by the secretary of energy, minerals and natural resources and shall include:

(1) the secretary of energy, minerals and natural resources or the secretary's designee;

(2) the secretary of economic development or the secretary's designee;

(3) the secretary of Indian affairs or the secretary's designee;

(4) the secretary of transportation or the secretary's designee;

(5) the secretary of tourism or the secretary's designee;

(6) a representative from each of the following:

(a) an organization with trail management experience;

(b) the state parks division of the energy, minerals and natural resources department;

(c) an organization that specializes in river ecology and conservation, with specific experience in the stated area of the organization's expertise; and

(d) an organization that specializes in bird ecology and conservation, with specific experience in the stated area of the organization's expertise; and

(7) two members of the public interested in the Rio Grande trail development.

B. The secretary shall appoint the chair from among the members of the commission and invite federal entities to be a part of the commission as non-voting members, including the:

(1) bureau of land management;

(2) bureau of reclamation;

(3) international boundary and water commission;

(4) national park service;

(5) United States army corps of engineers;

(6) United States fish and wildlife service;

(7) United States forest service; and

(8) the offices of the New Mexico congressional delegation.

C. The commission shall collaborate and cooperate with the national park service's historic trails project for the El Camino Real historic trail from Mexico to northern New Mexico when appropriate.

D. The commission shall be administratively attached to and staffed by the energy, minerals and natural resources department. Members of the commission are entitled to per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance, contingent upon money being available for this purpose.

E. The commission shall:

(1) meet at least three times annually;

(2) define and recommend viable path routes of the Rio Grande trail that shall be contiguous where possible and include only land that is expressly authorized by the owner, including Indian nations, tribes or pueblos, for inclusion in the Rio Grande trail and not to be acquired by eminent domain;

(3) mitigate challenges related to the Rio Grande trail's establishment, including facilitating negotiations and discussions with landowners and jurisdictions surrounding the Rio Grande;

(4) define and recommend other features, facilities and enhancements needed on the Rio Grande trail;

(5) identify appropriate opportunities for river recreation along the trail;

(6) establish a Rio Grande trail commission web site to publish meeting notices, meeting minutes, commission trail recommendations and other appropriate materials;

(7) ensure that any recommended designation, construction and use of the trail will minimize environmental impacts;

(8) endeavor to avoid areas of significant habitat value and ensure that any recommended designation, design, construction or use of the trail will minimize the impact on habitat;

(9) consider the impacts on private and commercial interests;

(10) make recommendations to the legislature as needed;

(11) prepare and report annually to the governor and the appropriate interim legislative committees related to water and natural resources and economic development;

(12) consult with representatives of the following regarding issues within their jurisdiction in development of the Rio Grande trail:

(a) each of the conservancy or irrigation districts served by water in the Rio Grande;

(b) acequias adjoining the Rio Grande;

(c) counties adjoining the Rio Grande;

(d) land grants adjoining the Rio Grande;

(e) municipalities adjoining the Rio Grande; and

(f) Indian nations, tribes or pueblos adjoining the Rio Grande;

(13) actively engage the public in the planning process of the Rio Grande trail and display meeting notices, meeting minutes and official commission trail proposals on the Rio Grande trail commission's web site;

(14) where feasible, develop multiple options of trail routing, construction design and potential enhancements;

(15) prior to making any final decisions regarding trail designation, design and construction, hold public meetings to solicit public input and allow for a written comment period;

(16) make a final recommendation based on all factors, including public comments and environmental impacts. In implementation of the Rio Grande trail, the secretary of energy, minerals and natural resources shall describe and publish any variance from commission recommendations on the commission's web site;

(17) to the extent feasible, select existing trails for the route of the Rio Grande trail;

(18) to the extent feasible, in the case of non-motorized existing trails, avoid widening these trails;

(19) in the case of new trails on public lands, construct the trails for non-motorized use; provided, however, that such trails may, but are not required to, be open to power-driven mobility devices for individuals with mobility impairments; and

(20) to the extent possible, avoid introduction of non-native material on the trail.

F. Eminent domain shall not be used to establish or construct the Rio Grande trail or features, facilities or enhancements associated with the trail.

G. The "Rio Grande trail fund" is created in the state treasury. The fund consists of appropriations, donations, grants to the fund, income from investment of the fund and money otherwise accruing to the fund. Money in the fund shall not revert to any other fund at the end of a fiscal year. The energy, minerals and natural resources department shall administer the fund, and money in the fund is subject to appropriation by the legislature to the energy, minerals and natural resources department to develop, establish and support the Rio Grande trail. Money in the fund shall be disbursed on warrants signed by the secretary of finance and administration pursuant to vouchers signed by the secretary of energy, minerals and natural resources or the secretary's authorized representative.

History: Laws 2015, ch. 20, 1.






Article 6 - Department of Finance and Administration

Section 9-6-1 - Short title.

9-6-1. Short title.

Sections 9-6-1 through 9-6-5.2 and 9-6-15 NMSA 1978 may be cited as the "Department of Finance and Administration Act".

History: 1978 Comp., 9-6-1, enacted by Laws 1977, ch. 247, 1; 2011, ch. 106, 4.



Section 9-6-2 - Purpose.

9-6-2. Purpose.

The purpose of the Department of Finance and Administration Act is to make state government more efficient and responsive through consolidating, and eliminating the overlapping of, certain state government functions; and to establish a single, unified department to administer laws relating to finance of state government; and to perform other duties as provided by law.

History: 1978 Comp., 9-6-2, enacted by Laws 1977, ch. 247, 2; 1983, ch. 301, 13.



Section 9-6-3 - Department of finance and administration; creation; transfer and merger of division functions; merger and creation of divisions.

9-6-3. Department of finance and administration; creation; transfer and merger of division functions; merger and creation of divisions.

A. The "department of finance and administration" is created. The department shall consist of those divisions created by law or executive order, as modified by executive order pursuant to Subsection C of this section, including but not limited to:

(1) the board of finance division;

(2) the financial control division;

(3) the local government division;

(4) the management and contracts review division; and

(5) the state budget division.

B. The secretary is empowered to organize the department and the divisions thereof specified in Subsection A of this section and may transfer or merge functions between divisions in the interest of efficiency and economy.

C. The governor is empowered to merge divisions of the department or to create additional divisions by executive order in the interest of efficiency and economy.

History: 1978 Comp., 9-8-3, enacted by Laws 1977, ch. 247, 3; 1978, ch. 124, 1; 1980, ch. 151, 4; 1983, ch. 301, 14; 1988, ch. 64, 2.



Section 9-6-3.1 - Office of education abolished; transfer of powers and duties.

9-6-3.1. Office of education abolished; transfer of powers and duties.

The office of education in the department of finance and administration is abolished. On the effective date of this act, all powers and duties conferred by law upon the office of education shall be exercised by the state department of public education. All powers and duties conferred by law upon the director of the office of education or the chief of the public school finance division shall be exercised by the superintendent of public instruction. On the effective date of this act, all references in law to the office of education of the department of finance and administration shall be construed to be references to the state department of public education. All references in law to the director of the office of education or to the chief of the public school finance division shall be construed to be references to the superintendent of public instruction.

History: 1978 Comp., 9-6-3.1, enacted by Laws 1988, ch. 64, 3.



Section 9-6-3.2 - Recompiled.

9-6-3.2. Recompiled.



Section 9-6-4 - Department of finance and administration; secretary; appointment; qualifications.

9-6-4. Department of finance and administration; secretary; appointment; qualifications.

The administrative and executive head of the department of finance and administration is the "secretary of finance and administration," who shall be a member of the executive cabinet. The secretary shall be appointed by the governor with the advice and consent of the senate. The secretary shall be well versed in governmental finance.

History: 1978 Comp., 9-6-4, enacted by Laws 1977, ch. 247, 4; 1983, ch. 301, 17.



Section 9-6-5 - Secretary; duties and general powers.

9-6-5. Secretary; duties and general powers.

A. The secretary is responsible to the governor for the operation of the department. It is his duty to manage all operations of the department and to administer and enforce the laws with which he or the department is charged.

B. To perform his duties, the secretary has every power expressly enumerated in the laws, whether granted to the secretary of the department, or any division or office of the department, except where authority conferred upon any division or office is explicitly exempted from the secretary's authority by statute. In accordance with these provisions, the secretary shall:

(1) except as otherwise provided in the Department of Finance and Administration Act exercise general supervisory and appointing authority over all department employees, subject to any applicable personnel laws and regulations;

(2) delegate authority to subordinates as he deems necessary and appropriate, clearly delineating such delegated authority and the limitations thereto;

(3) organize the department into those organizational units he deems will enable it to function most efficiently, subject to any provisions of law requiring or establishing specific organizational units;

(4) within the limitations of available appropriations and applicable laws, employ and fix the compensation of those persons necessary to discharge his duties;

(5) take administrative action by issuing orders and instructions, not inconsistent with the law, to assure implementation of and compliance with the provisions of law with the administration or execution of which he is responsible, and to enforce those orders and instructions by appropriate administrative action or actions in the courts;

(6) conduct research and studies that will improve the operations of the department and the provision of services to the citizens of the state;

(7) provide courses of instruction and practical training for employees of the department and other persons involved in the administration of programs with the objective of improving the operations and efficiency of administration;

(8) prepare an annual budget of the department;

(9) provide cooperation, at the request of heads of administratively attached agencies and adjunct agencies in order to:

(a) minimize or eliminate duplication of services and jurisdictional conflicts;

(b) coordinate activities and resolve problems of mutual concern; and

(c) resolve by agreement the manner and extent to which the department shall provide budgeting, record-keeping and related clerical assistance to administratively attached agencies;

(10) appoint, with the governor's consent, one "deputy secretary," and, for each division and office, a "director." These appointed positions are exempt from the provisions of the Personnel Act [Chapter 10, Article 9 NMSA 1978]. Persons appointed to these positions shall serve at the pleasure of the secretary;

(11) serve as, or designate the deputy secretary to serve as, executive officer of the state board of finance;

(12) give bond as provided in the Surety Bond Act [10-2-13 through 10-2-16 NMSA 1978]. The department shall pay the cost of such bond; and

(13) require faithful performance or other fidelity bonds of such department employees and officers as he deems necessary, as provided in the Surety Bond Act. The department shall pay the costs of such bonds.

C. The secretary may apply for and receive, with the governor's approval, in the name of the department, any public or private funds, including but not limited to United States government funds, available to the department to carry out its programs, duties or services.

D. Where functions of departments overlap, or a function assigned to one department could better be performed by another department, a secretary may recommend appropriate legislation to the next session of the legislature for its approval.

E. The secretary may make and adopt such reasonable administrative and procedural rules and regulations as may be necessary to carry out the duties of the department and its divisions. No rule or regulation promulgated by the director of any division or office in carrying out the functions and duties of the division or office shall be effective until approved by the secretary unless otherwise provided by statute. Unless otherwise provided by statute, no regulation affecting any person or agency outside the department shall be adopted, amended or repealed without a public hearing on the proposed action before the secretary or a hearing officer designated by him. The public hearing shall be held in Santa Fe unless otherwise permitted by statute. Notice of the subject matter of the regulation, the action proposed to be taken, the time and place of the hearing, the manner in which interested persons may present their views and the method by which copies of the proposed regulation, proposed amendment or repeal of an existing regulation may be obtained shall be published once at least thirty days prior to the hearing date in a newspaper of general circulation and mailed at least thirty days prior to the hearing date to all persons who have made a written request for advance notice of hearing. All rules and regulations shall be filed in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978].

History: 1978 Comp., 9-6-5, enacted by Laws 1977, ch. 247, 5; 1980, ch. 151, 5; 1983, ch. 301, 18.



Section 9-6-5.1 - Planning powers and duties of secretary of finance and administration.

9-6-5.1. Planning powers and duties of secretary of finance and administration.

The secretary of the department of finance and administration, in addition to the other powers and duties conferred:

A. shall review federal grant applications and provide management assistance;

B. shall coordinate, in accordance with directives from the governor's office of policy and planning, state agency plans for economic, natural resource, energy resource and human resource development;

C. shall provide aid to planning and development districts in developing grant proposals, and cooperate with other local entities in developing grant proposals;

D. shall acquire, study and review all plans for capital projects proposed by state agencies and render advice on the plans. The secretary shall maintain long-range estimates and plans for capital projects and develop standards for measuring the need for, and utility of, proposed projects;

E. may contract for, receive and utilize any grants or other financial assistance made available by the United States government or by any other source, public or private;

F. may provide planning and funding assistance to units of local government, council of government organizations, Indian tribal governments situated within New Mexico, and to nonprofit entities having for their purpose local, regional or community betterment. The secretary, incident to any such programs, may enter into contracts and agreements with such units of local government, council of government organizations, Indian tribal governments, nonprofit entities and the federal government, and may participate in, or receive aid from, any federal or private program in relation to such a planning program or assistance;

G. shall confer with the state budget division of the department of finance and administration in developing comprehensive plans to assure coordination of planning and budgeting functions;

H. shall coordinate the state clearinghouse review process;

I. shall develop a status of the state report;

J. shall review and coordinate comment by state agencies on draft environmental impact statements;

K. shall provide community development block grant technical assistance to local governments;

L. shall administer, in consultation with and upon advice and direction from the community development block grant policy committee, the program for the state community development block grant program;

M. shall serve as staff to the New Mexico Association of Regional Councils;

N. shall maintain a state planning library; and

O. shall provide planning assistance to county and multicounty districts relative to application by such districts for financial assistance and for regional plan development.

History: Laws 1983, ch. 296, 7.



Section 9-6-5.2 - Failure to timely submit audit reports or financial reports; enforcement powers of secretary.

9-6-5.2. Failure to timely submit audit reports or financial reports; enforcement powers of secretary.

A. Upon notification by the state auditor pursuant to Subsection G of Section 12-6-3 NMSA 1978 that a state agency, state institution, municipality or county has failed to submit an audit report as required by the Audit Act [12-6-1 through 12-6-14 NMSA 1978], the secretary of finance and administration shall order the agency, institution, municipality or county to submit monthly financial reports to the department of finance and administration until all past-due audit reports have been submitted to the state auditor and the secretary is satisfied that the agency, institution, municipality or county is in compliance with all financial and audit requirements.

B. If, ninety days after an order has been issued pursuant to Subsection A of this section to a state agency or state institution subject to periodic allotments, the agency or institution has not submitted all past-due reports or has not otherwise made progress, satisfactory to the state auditor, toward compliance with the Audit Act, the secretary may direct the state budget division to temporarily withhold periodic allotments to the agency or institution pursuant to Section 6-3-6 NMSA 1978. The amounts withheld and the period of time for which the allotments are to be withheld shall be determined by the secretary subject to the following guidelines:

(1) the initial amount withheld shall not exceed five percent of the allotment and shall be for a period of no more than three months;

(2) every three months, the secretary shall determine if the agency or institution has submitted all past-due audit reports or has otherwise made progress, satisfactory to the state auditor, toward compliance with the Audit Act. If the secretary determines that past-due reports have not been submitted and that there has been inadequate progress, the secretary may direct that the amount being currently withheld be increased by an additional amount, up to another five percent of the allotment, for an additional period of up to three months; and

(3) upon a determination that all past-due audit reports have been submitted or that the agency or institution is otherwise making progress, satisfactory to the state auditor, toward compliance with the Audit Act, the secretary shall direct that all withheld amounts be distributed to the agency or institution and that future allotments shall be made in full.

C. If, ninety days after an order has been issued pursuant to Subsection A of this section to a municipality or county, the municipality or county has not submitted all past-due reports or has not otherwise made progress, satisfactory to the state auditor, toward compliance with the Audit Act, the secretary may direct the secretary of taxation and revenue to temporarily withhold distributions to the municipality or county pursuant to Section 7-1-6.15 NMSA 1978. The amounts withheld, the source of the amounts and the period of time for which the distributions are to be withheld shall be determined by the secretary of finance and administration subject to the following guidelines:

(1) transfers to a county or municipality of receipts from any local option gross receipts tax or from a tax imposed pursuant to the Local Liquor Excise Tax Act [7-24-8 through 7-24-16 NMSA 1978] shall not be withheld;

(2) the source and amount of a withheld distribution shall be determined in a manner that will not:

(a) impair any outstanding bonds or other obligations of the municipality or county; or

(b) interrupt a redirected distribution to the New Mexico finance authority pursuant to an ordinance or a resolution passed by the county or municipality and a written agreement of the municipality or county and the New Mexico finance authority;

(3) the initial amount withheld shall not exceed five percent of the amount that would otherwise be distributed to the municipality or county pursuant to the Tax Administration Act [Chapter 7, Article 1 NMSA 1978] and shall be for a period of no more than three months;

(4) every three months, the secretary of finance and administration shall determine if the municipality or county has submitted all past-due audit reports or has otherwise made progress, satisfactory to the state auditor, toward compliance with the Audit Act. If the secretary determines that past-due reports have not been submitted and that there has been inadequate progress, the secretary may direct that the amount being currently withheld be increased by an additional amount, up to another five percent of the amount that would otherwise be distributed, for an additional period of up to three months; and

(5) upon a determination that all past-due audit reports have been submitted or that the municipality or county is otherwise making progress, satisfactory to the state auditor, toward compliance with the Audit Act, the secretary shall direct that all withheld amounts be distributed to the municipality or county and that future distributions shall be made in full.

D. After receiving notice from the local government division of the department of finance and administration required by Subsection G of Section 6-6-2 NMSA 1978 that a municipality or county has failed to submit two consecutive financial reports pursuant to Subsection F of that section [6-6-2 NMSA 1978], the secretary may direct the secretary of taxation and revenue to temporarily withhold distributions to the municipality or county pursuant to Section 7-1-6.15 NMSA 1978. The amounts withheld, the source of the amounts and the period of time for which the distributions are to be withheld shall be determined by the secretary of finance and administration subject to the following guidelines:

(1) transfers to a county or municipality of receipts from any local option gross receipts tax or from a tax imposed pursuant to the Local Liquor Excise Tax Act shall not be withheld;

(2) the source and amount of a withheld distribution shall be determined in a manner that will not:

(a) impair any outstanding bonds or other obligations of the municipality or county; or

(b) interrupt a redirected distribution to the New Mexico finance authority pursuant to an ordinance or a resolution passed by the county or municipality and a written agreement of the municipality or county and the New Mexico finance authority;

(3) the initial amount withheld shall not exceed five percent of the amount that would otherwise be distributed to the municipality or county pursuant to the Tax Administration Act and shall be for a period of no more than three months;

(4) every three months, the secretary of finance and administration shall determine if the municipality or county has submitted all past-due financial reports or has otherwise made progress, satisfactory to the local government division, toward compliance with the law. If the secretary determines that past-due reports have not been submitted and that there has been inadequate progress, the secretary may direct that the amount being currently withheld be increased by an additional amount, up to another five percent of the amount that would otherwise be distributed, for an additional period of up to three months; and

(5) upon a determination that all past-due financial reports have been submitted or that the municipality or county is otherwise making progress, satisfactory to the local government division, toward compliance with the law, the secretary shall direct that all withheld amounts be distributed to the municipality or county and that future distributions shall be made in full.

History: 1978 Comp., 9-6-5.2, enacted by Laws 2011, ch. 106, 5.



Section 9-6-12 - Fort Stanton development commission; created.

9-6-12. Fort Stanton development commission; created.

A. There is created the "Fort Stanton development commission", which shall be administratively attached to the office of cultural affairs.

B. The commission shall consist of seven members selected as follows:

(1) the chair of the Lincoln county commission or the designee of the chair;

(2) the mayor of the village of Ruidoso or the designee of the mayor;

(3) the secretary of energy, minerals and natural resources or the designee of the secretary;

(4) the state historic preservation officer or the designee of the officer; and

(5) three members at large who are residents of Lincoln county and are appointed by the governor.

C. The chairman of the commission shall be elected annually from among the commission membership.

D. Appointed members shall serve for terms of six years each but the initial appointment shall be for two, four and six years to accomplish staggered terms. Vacancies in an appointed member's seat shall be filled for the remainder of the unexpired term in the same manner as the original appointment was made.

E. Appointed members shall receive no compensation but may be paid per diem and mileage as provided for nonsalaried officers in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978].

History: Laws 2003, ch. 126, 1.



Section 9-6-13 - Duties and powers.

9-6-13. Duties and powers.

A. The Fort Stanton development commission shall:

(1) plan, assemble, dispose of and acquire furnishings, art, landscaping materials and plants and other decorations for the public areas of Fort Stanton;

(2) monitor and report on the status of maintenance of Fort Stanton and recommend to the legislature actions necessary to repair, maintain and renovate the grounds and improvements; and

(3) develop statewide interest in Fort Stanton and develop a comprehensive plan for the most appropriate and beneficial use of Fort Stanton.

B. The commission may:

(1) utilize the assistance of individuals, the office of cultural affairs, other state agencies and nonprofit charitable corporations in carrying out its duties;

(2) accept on behalf of the state from any private or other public sources money, gifts, donations and bequests for use by the commission in carrying out its duties; and

(3) enter into public promotions of its endeavors and publish such materials as it deems appropriate to promote the purposes of the commission.

History: Laws 2003, ch. 126, 2.



Section 9-6-14 - Trust fund created.

9-6-14. Trust fund created.

The "Fort Stanton development fund" is created in the state treasury. The fund shall consist of all gifts, donations and bequests of money to the Fort Stanton development commission as well as any appropriations made to the commission. Earnings from the investment of the fund shall be credited to the fund. Expenditure from the fund shall be made only for the purposes for which the commission was created pursuant to vouchers signed by the chairman of the commission on warrants issued by the secretary of finance and administration.

History: Laws 2003, ch. 126, 3.



Section 9-6-15 - Department of finance and administration; office of education accountability.

9-6-15. Department of finance and administration; office of education accountability.

A. The "office of education accountability" is created in the department of finance and administration. The office shall provide an independent evaluation of the Assessment and Accountability Act [Chapter 22, Article 2C NMSA 1978] and the School Personnel Act [Chapter 22, Article 10A NMSA 1978] by:

(1) monitoring the implementation of those acts;

(2) periodically reviewing school district and school-based decision-making policies relating to the recruitment and retention of school employees;

(3) verifying the accuracy of reports of public school, school district and state performance; and

(4) conducting studies of other states' efforts at assessment and accountability and other educational reforms and report its findings to the legislative education study committee and legislative finance committee.

B. The state department of public education, school districts and other agencies of the state or its political subdivisions shall cooperate with the office of education accountability and provide information as requested by the office.

History: Laws 2003, ch. 153, 69.






Article 7 - Department of Health

Section 9-7-1 - Short title.

9-7-1. Short title.

Chapter 9, Article 7 NMSA 1978 may be cited as the "Department of Health Act".

History: 1978 Comp., 9-7-1, enacted by Laws 1977, ch. 253, 1; 1991, ch. 25, 13.



Section 9-7-2 - Definitions.

9-7-2. Definitions.

As used in the Department of Health Act:

A. "department" means the department of health created under the Department of Health Act; and

B. "secretary" means the secretary of health.

History: 1978 Comp., 9-7-2, enacted by Laws 1977, ch. 253, 2; 1991, ch. 25, 14.



Section 9-7-3 - Purpose.

9-7-3. Purpose.

The purpose of the Department of Health Act is to establish a single, unified department to administer the laws and exercise the functions relating to health formerly administered and exercised by various organizational units of state government, including the state health agency, the scientific laboratory system and an appropriate allocation of administrative support services of the health and social services department and the hospital and institutions department. All public health and scientific laboratory functions formerly performed by the health and environment department shall be performed by the department. Behavioral health services, including mental health and substance abuse services, provided by or through the department shall be subject to the direction of the secretary and the provisions of Section 9-7-6.4 NMSA 1978.

History: 1978 Comp., 9-7-3, enacted by Laws 1977, ch. 253, 3; 1991, ch. 25, 15; 2004, ch. 46, 5.



Section 9-7-4 - Department established.

9-7-4. Department established.

A. There is created in the executive branch the "department of health". The department shall be a cabinet department and shall include, but not be limited to, the programs and functions of the public health division and the scientific laboratory.

B. All references in the law to the public health division of the health and environment department, the state department of public health, the public health department, the health services division or the state board of health shall be construed as referring to the department.

C. The administrative services division of the department shall provide clerical, recordkeeping and administrative support to the department, including, but not limited to, the areas of personnel, budget, procurement and contracting.

D. The information technology division shall have all those powers and duties conferred upon it by the secretary with the consent of the governor.

History: 1978 Comp., 9-7-4, enacted by Laws 1991, ch. 25, 16; 2005, ch. 110, 3; 2007, ch. 325, 1.



Section 9-7-4.1 - State health improvement plan.

9-7-4.1. State health improvement plan.

A. The department shall develop a state health improvement plan that meets accreditation standards of the public health accreditation board or its successor in interest.

B. The department shall conduct state health assessments in order to inform the development, adoption and implementation of the state health improvement plan.

C. The department shall publish the state health improvement plan on September 1, 2018 and at least every five years thereafter. By September 1 of each even-numbered year, the department shall review and update or amend the plan in response to changes and developments.

D. The department shall include the legislature and other agencies and commissions as the department deems necessary in its development of the state health improvement plan so as to give geographic representation to all areas of the state. The department shall ensure that public participation and public input are integrated into the planning process. The department shall convene regional meetings on the proposed plan to allow public review and comment, including oral and written testimony, pursuant to the Open Meetings Act [Chapter 10, Article 15 NMSA 1978].

E. The department shall consult with the governments of Native American nations, tribes and pueblos located wholly or partially within New Mexico in the development of the state health improvement plan.

History: Laws 2004, ch. 51, 1; 2007, ch. 46, 6; 2007, ch. 279, 1; 2017, ch. 87, 1.



Section 9-7-5 - Secretary of health; appointment.

9-7-5. Secretary of health; appointment.

A. The administrative head of the department of health is the "secretary of health", who shall be appointed by the governor with the consent of the senate and who shall serve in the executive cabinet.

B. An appointed secretary shall serve and have all of the duties, responsibilities and authority of that office during the period of time prior to final action by the senate confirming or rejecting his appointment.

History: 1978 Comp., 9-7-5, enacted by Laws 1977, ch. 253, 6; 1991, ch. 25, 17.



Section 9-7-6 - Secretary; duties and general powers.

9-7-6. Secretary; duties and general powers.

A. The secretary is responsible to the governor for the operation of the department. It is the secretary's duty to manage all operations of the department and to administer and enforce the laws with which the secretary or the department is charged.

B. To perform the secretary's duties, the secretary has every power expressly enumerated in the laws, whether granted to the secretary or the department or any division of the department, except where authority conferred upon any division is explicitly exempted from the secretary's authority by statute. In accordance with these provisions, the secretary shall:

(1) except as otherwise provided in the Department of Health Act, exercise general supervisory and appointing authority over all department employees, subject to any applicable personnel laws and rules;

(2) delegate authority to subordinates as the secretary deems necessary and appropriate, clearly delineating such delegated authority and the limitations thereto;

(3) organize the department into those organizational units the secretary deems will enable it to function most efficiently, subject to any provisions of law requiring or establishing specific organizational units;

(4) within the limitations of available appropriations and applicable laws, employ and fix the compensation of those persons necessary to discharge the secretary's duties;

(5) take administrative action by issuing orders and instructions, not inconsistent with the law, to assure implementation of and compliance with the provisions of law for which administration or execution the secretary is responsible and to enforce those orders and instructions by appropriate administrative action in the courts;

(6) conduct research and studies that will improve the operations of the department and the provision of services to the citizens of the state;

(7) conduct quality assurance and quality improvement activities, which may include participation in a nationally recognized accreditation program for public health agencies that is based on the ability of an agency to provide essential public health services and functions;

(8) provide courses of instruction and practical training for employees of the department and other persons involved in the administration of programs with the objective of improving the operations and efficiency of administration;

(9) prepare an annual budget of the department;

(10) appoint, with the governor's consent, a "director" for each division. These appointed positions are exempt from the provisions of the Personnel Act [Chapter 10, Article 9 NMSA 1978]. Persons appointed to these positions shall serve at the pleasure of the secretary;

(11) give bond in the penal sum of twenty-five thousand dollars ($25,000) and require directors to each give bond in the penal sum of ten thousand dollars ($10,000) conditioned upon the faithful performance of duties, as provided in the Surety Bond Act [10-2-13 through 10-2-16 NMSA 1978]. The department shall pay the costs of those bonds; and

(12) require performance bonds of such department employees and officers as the secretary deems necessary, as provided in the Surety Bond Act. The department shall pay the costs of those bonds.

C. The secretary may apply for and receive, with the governor's approval, in the name of the department any public or private funds, including United States government funds, available to the department to carry out its programs, duties or services.

D. The secretary shall be responsible for providing appropriate educational programs for all school-age persons, as defined in Section 22-1-2 NMSA 1978, who are clients, as defined in Section 43-1-3 NMSA 1978, of institutions under the secretary's authority as follows:

(1) the secretary shall arrange with school districts for the enrollment of all school-age residents of institutions under the secretary's authority who have been evaluated and recommended for placement in a public school according to the provisions of the Department of Health Education Act [Chapter 24, Article 3B NMSA 1978]. The secretary shall notify the secretary of public education prior to public school enrollment of any school-age resident under the secretary's authority; and

(2) the secretary shall provide educational programs, in accordance with the special education rules of the public education department, for school-age persons who are clients of institutions under the secretary's authority but who are enrolled in a public school by:

(a) using the facilities and personnel of the department;

(b) contracting with a school district for the provision of educational services; or

(c) using a combination of Subparagraphs (a) and (b) of this paragraph.

E. The secretary may make and adopt such reasonable procedural rules as may be necessary to carry out the duties of the department and its divisions. No rule promulgated by the director of any division in carrying out the functions and duties of the division shall be effective until approved by the secretary unless otherwise provided by statute. Unless otherwise provided by statute, no rule affecting any person or agency outside the department shall be adopted, amended or repealed without a public hearing on the proposed action before the secretary or a hearing officer designated by the secretary. The public hearing shall be held in Santa Fe unless otherwise permitted by statute. Notice of the subject matter of the rule, the action proposed to be taken, the time and place of the hearing, the manner in which interested persons may present their views and the method by which copies of the proposed rule or proposed amendment or repeal of an existing rule may be obtained shall be published once at least thirty days prior to the hearing date in a newspaper of general circulation and mailed at least thirty days prior to the hearing date to all persons who have made a written request for advance notice of hearing. All rules shall be filed in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978].

History: 1978 Comp., 9-7-6, enacted by Laws 1977, ch. 253, 7; 1978, ch. 211, 5; 1991, ch. 25, 18; 2001, ch. 119, 1; 2017, ch. 87, 2.



Section 9-7-6.3 - Rules.

9-7-6.3. Rules.

The department of health shall adopt rules pursuant to the State Rules Act [Chapter 14, Article 4 NMSA 1978] and the Department of Health Act to implement the provision of behavioral health services.

History: Laws 1999, ch. 270, 3.



Section 9-7-6.4 - Interagency behavioral health purchasing collaborative.

9-7-6.4. Interagency behavioral health purchasing collaborative.

A. There is created the "interagency behavioral health purchasing collaborative", consisting of the secretaries of aging and long-term services; Indian affairs; human services; health; corrections; children, youth and families; finance and administration; workforce solutions; public education; and transportation; the directors of the administrative office of the courts; the New Mexico mortgage finance authority; the governor's commission on disability; the developmental disabilities planning council; the instructional support and vocational rehabilitation division of the public education department; and the New Mexico health policy commission; and the governor's health policy coordinator, or their designees. The collaborative shall be chaired by the secretary of human services with the respective secretaries of health and children, youth and families alternating annually as co-chairs.

B. The collaborative shall meet regularly and at the call of either co-chair and shall:

(1) identify behavioral health needs statewide, with an emphasis on that hiatus between needs and services set forth in the department of health's gap analysis and in ongoing needs assessments, and develop a master plan for statewide delivery of services;

(2) give special attention to regional differences, including cultural, rural, frontier, urban and border issues;

(3) inventory all expenditures for behavioral health, including mental health and substance abuse;

(4) plan, design and direct a statewide behavioral health system, ensuring both availability of services and efficient use of all behavioral health funding, taking into consideration funding appropriated to specific affected departments; and

(5) contract for operation of one or more behavioral health entities to ensure availability of services throughout the state.

C. The plan for delivery of behavioral health services shall include specific service plans to address the needs of infants, children, adolescents, adults and seniors, as well as to address workforce development and retention and quality improvement issues. The plan shall be revised every two years and shall be adopted by the department of health as part of the statewide health plan.

D. The plan shall take the following principles into consideration, to the extent practicable and within available resources:

(1) services should be individually centered and family focused based on principles of individual capacity for recovery and resiliency;

(2) services should be delivered in a culturally responsive manner in a home or community-based setting, where possible;

(3) services should be delivered in the least restrictive and most appropriate manner;

(4) individualized service planning and case management should take into consideration individual and family circumstances, abilities and strengths and be accomplished in consultation with appropriate family, caregivers and other persons critical to the individual's life and well-being;

(5) services should be coordinated, accessible, accountable and of high quality;

(6) services should be directed by the individual or family served to the extent possible;

(7) services may be consumer or family provided, as defined by the collaborative;

(8) services should include behavioral health promotion, prevention, early intervention, treatment and community support; and

(9) services should consider regional differences, including cultural, rural, frontier, urban and border issues.

E. The collaborative shall seek and consider suggestions of Native American representatives from Indian nations, tribes, pueblos and the urban Indian population, located wholly or partially within New Mexico, in the development of the plan for delivery of behavioral health services.

F. Pursuant to the State Rules Act [Chapter 14, Article 4 NMSA 1978], the collaborative shall adopt rules through the human services department for:

(1) standards of delivery for behavioral health services provided through contracted behavioral health entities, including:

(a) quality management and improvement;

(b) performance measures;

(c) accessibility and availability of services;

(d) utilization management;

(e) credentialing of providers;

(f) rights and responsibilities of consumers and providers;

(g) clinical evaluation and treatment and supporting documentation; and

(h) confidentiality of consumer records; and

(2) approval of contracts and contract amendments by the collaborative, including public notice of the proposed final contract.

G. The collaborative shall, through the human services department, submit a separately identifiable consolidated behavioral health budget request. The consolidated behavioral health budget request shall account for requested funding for the behavioral health services program at the human services department and any other requested funding for behavioral health services from agencies identified in Subsection A of this section that will be used pursuant to Paragraph (5) of Subsection B of this section. Any contract proposed, negotiated or entered into by the collaborative is subject to the provisions of the Procurement Code [13-1-28 through 13-1-199 NMSA 1978].

H. The collaborative shall, with the consent of the governor, appoint a "director of the collaborative". The director is responsible for the coordination of day-to-day activities of the collaborative, including the coordination of staff from the collaborative member agencies.

I. The collaborative shall provide a quarterly report to the legislative finance committee on performance outcome measures. The collaborative shall submit an annual report to the legislative finance committee and the interim legislative health and human services committee that provides information on:

(1) the collaborative's progress toward achieving its strategic plans and goals;

(2) the collaborative's performance information, including contractors and providers; and

(3) the number of people receiving services, the most frequently treated diagnoses, expenditures by type of service and other aggregate claims data relating to services rendered and program operations.

History: Laws 2004, ch. 46, 8; 2008, ch. 69, 1.



Section 9-7-6.5 - Agreements for a replacement facility for Fort Bayard medical center.

9-7-6.5. Agreements for a replacement facility for Fort Bayard medical center.

A. Notwithstanding any other provision of state law or rule, the secretary may do one or more of the following:

(1) enter into an agreement, including an agreement with an independent contractor, to operate Fort Bayard medical center or a replacement for Fort Bayard medical center in Grant county;

(2) acquire by purchase, lease, construction, lease purchase or other financing arrangement a facility to be located in Grant county to replace Fort Bayard medical center, provided that, if the acquisition results in the transfer of the title to the facility, the title to the facility shall be in the name of the facilities management division of the general services department; or

(3) enter into an agreement with Grant county under which the department may construct or cause to be constructed the facility that will replace the Fort Bayard medical center.

B. The provisions of the Procurement Code [13-1-28 through 13-1-199 NMSA 1978] shall not apply to the procurement, by either the department or Grant county or both, of tangible personal property, services or construction deemed necessary by the department to effectuate the provisions of this section. However, agreements related to the acquisition of the facility to replace Fort Bayard medical center shall be subject to the provisions of state law regulating the acquisition and disposal of real property by governmental entities.

C. An operating agreement entered into pursuant to this section shall include provisions for the continued employment of all current and future Fort Bayard medical center employees, excluding management employees of the contractor, as state employees, entitled and subject to all the rights and responsibilities of state employees. Under the terms of the agreement and the overall direction of the department, the independent contractor shall provide management and supervision to state employees at Fort Bayard medical center, including the provision of work assignments, evaluations and promotional and disciplinary actions.

D. Pursuant to Section 15-3-35 NMSA 1978, the legislature ratifies and approves a lease-purchase agreement, in a form approved by the state board of finance, between the department, as lessee-purchaser and Grant county, as lessor-seller, for the facility that will replace the Fort Bayard medical center, provided that, upon transfer of title, title to the facility shall be in the name of the facilities management division of the general services department.

History: Laws 2005, ch. 317, 1; 2008, ch. 4, 1; 2008, ch. 70, 1; 2013, ch. 115, 6.



Section 9-7-6.6 - Gambling addiction data collection.

9-7-6.6. Gambling addiction data collection.

A. The department of health shall begin an ongoing process of gathering data on gambling addiction in New Mexico. The department shall establish standards to determine what constitutes a compulsive or problem gambler and collect data on the percent of the population who are active gamblers or compulsive gamblers and the number of gamblers who seek treatment.

B. The department of health shall adopt rules requiring that all suicide deaths or attempted suicides identified by law enforcement agencies or medical personnel be investigated to determine if the victim had gambling debts or compulsive gambling behaviors that may have been a factor in the cause of the suicide or the attempted suicide.

C. The department of health shall coordinate with the bankruptcy court in New Mexico to obtain data on compulsive gambling behavior or gambling debt that is found by the court to be a factor in all bankruptcies filed in New Mexico.

D. Beginning in fiscal year 2007, the department shall make reports at five-year intervals to an appropriate legislative interim committee no later than August on its findings regarding gambling addiction and the incidence of suicides and bankruptcies that involve gambling debt or compulsive gambling behavior in New Mexico. Two copies of the gambling report shall be filed with the legislative council service library every five years beginning in August 2007.

History: Laws 2005, ch. 331, 1.



Section 9-7-6.7 - Clearinghouse for Native American suicide prevention; culturally based suicide prevention initiatives.

9-7-6.7. Clearinghouse for Native American suicide prevention; culturally based suicide prevention initiatives.

A. In consultation with the Indian affairs department, the interagency behavioral health purchasing collaborative, subject to available funding, shall establish:

(1) a statewide clearinghouse and technical assistance program called the "New Mexico clearinghouse for Native American suicide prevention" to work with the Native American suicide prevention advisory council to provide culturally appropriate suicide prevention, intervention and post-event assistance statewide to Native American individuals, families and tribes, nations and pueblos living with suicide, attempted suicide or the risk of suicide; and

(2) culturally based Native American youth suicide prevention initiatives, each focused on the continuum of prevention, intervention and post-event assistance to Native American individuals, families and tribes, nations and pueblos living with suicide, attempted suicide or the risk of suicide in rural, frontier and urban communities.

B. As used in this section, "Native American" means a member of a federally recognized Indian tribe, nation or pueblo.

History: Laws 2011, ch. 15, 1; 2013, ch. 7, 2.



Section 9-7-7 - Organizational units of department; powers and duties specified by law; access to information.

9-7-7. Organizational units of department; powers and duties specified by law; access to information.

Those organizational units of the department and the officers of those units specified by law shall have all of the powers and duties enumerated in the specific laws involved. However, the carrying out of those powers and duties shall be subject to the direction and supervision of the secretary, and he shall retain the final decision-making authority and responsibility for the administration of any such laws as provided in Subsection B of Section 9-7-6 NMSA 1978. The department shall have access to all records, data and information of other state departments, agencies and institutions, including its own organizational units, not specifically held confidential by law.

History: 1978 Comp., 9-7-7, enacted by Laws 1977, ch. 253, 8; 1991, ch. 25, 19.



Section 9-7-8 - Directors.

9-7-8. Directors.

The secretary shall appoint with the approval of the governor "directors" of divisions established within the department. The positions so appointed are exempt from the Personnel Act [Chapter 10, Article 9 NMSA 1978].

History: 1978 Comp., 9-7-8, enacted by Laws 1977, ch. 253, 9; 1991, ch. 25, 20.



Section 9-7-9 - Bureaus; chiefs.

9-7-9. Bureaus; chiefs.

The secretary shall establish within each division such "bureaus" as he deems necessary to carry out the provisions of the Department of Health Act. He shall employ a "chief" to be the administrative head of each bureau. The chief and all subsidiary employees of the department shall be covered by the Personnel Act [Chapter 10, Article 9 NMSA 1978] unless otherwise provided by law.

History: 1978 Comp., 9-7-9, enacted by Laws 1977, ch. 253, 10; 1991, ch. 25, 21.



Section 9-7-10.1 - Rehabilitation centers.

9-7-10.1. Rehabilitation centers.

There are created within the department of health the "northern New Mexico rehabilitation center" and the "southern New Mexico rehabilitation center". The centers shall be at Las Vegas and Roswell, respectively, and shall provide the citizens of New Mexico with physical therapy, speech and hearing diagnoses and therapy and family counseling services in conjunction with such therapy and in cooperation with related programs of other governmental and nonprofit entities. Such therapy and service shall be provided without regard to eligibility for federally funded vocational rehabilitation services.

History: 1978 Comp., 9-7-10.1, enacted by Laws 1983, ch. 156, 1; 1987, ch. 328, 1; 1991, ch. 25, 22.



Section 9-7-11 - Advisory committees.

9-7-11. Advisory committees.

A. Advisory committees may be created. Advisory means furnishing advice, gathering information, making recommendations and performing such other activities as may be instructed or delegated and as may be necessary to fulfill advisory functions or to comply with federal or private funding requirements and does not extend to administering a program or function or setting policy unless specified by law. Advisory committees shall be appointed in accordance with the provisions of the Executive Reorganization Act [9-1-1 through 9-1-10 NMSA 1978].

B. All members of advisory committees appointed under the authority of this section shall receive as their sole remuneration for services as a member those amounts authorized under the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978].

History: 1978 Comp., 9-7-11, enacted by Laws 1977, ch. 253, 12; 1991, ch. 25, 23.



Section 9-7-11.1 - Findings and purpose.

9-7-11.1. Findings and purpose.

A. The legislature finds that good health is among our most cherished desires. To achieve optimal health requires both individual and collective responsibility and action, and therefore, state government must assume a leadership role by establishing and implementing policies in all aspects of health. In order to fulfill its proper leadership obligation within public resource constraints, the state must perform a variety of carefully tailored roles in concert with individuals, the private sector and local, federal and tribal governments.

B. The legislature also finds that health care requires a growing portion of the state's public and private resources and impacts a broad segment of the state's economy; a need, therefore, exists to establish an entity for research, guidance and recommendations on health policy and planning issues.

C. The purpose of the New Mexico health policy commission is to provide a forum for the discussion of complex and controversial health policy and planning issues and for the creative exploration of ideas, issues and problems surrounding health policy and planning, including the interrelations with education, the environment and economic well-being.

D. It is the policy of the state of New Mexico to promote optimal health; to prevent disease, disability and premature death; to improve the quality of life; and to assure that basic health services are available, accessible, acceptable and culturally appropriate, regardless of financial status. This policy shall be realized through the following organized efforts:

(1) education, motivation and support of the individual in healthy behavior;

(2) protection and improvement of the physical and social environments;

(3) promotion of health services for early diagnosis and prevention of disease and disability; and

(4) provisions of basic treatment services needed by all New Mexicans.

History: Laws 1991, ch. 139, 1.



Section 9-7-11.2 - New Mexico health policy commission created; composition; duties.

9-7-11.2. New Mexico health policy commission created; composition; duties.

A. There is created the "New Mexico health policy commission", which is administratively attached to the department of finance and administration.

B. The New Mexico health policy commission shall consist of nine members appointed by the governor with the advice and consent of the senate to reflect the ethnic, economic, geographic and professional diversity of the state. A majority of the commission members shall have no pecuniary or fiduciary interest in the health services industry while serving or for three years preceding appointment to the commission. Three members shall be appointed for one-year terms, three members shall be appointed for two-year terms, three members shall be appointed for three-year terms and all subsequent appointments shall be made for three-year terms.

C. The New Mexico health policy commission shall meet at the call of the chair and shall meet not less than quarterly. The chair shall be elected from among the members of the commission. Members of the New Mexico health policy commission shall not be paid but shall receive per diem and mileage expenses as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978].

D. The New Mexico health policy commission shall establish task forces as needed to make recommendations to the commission on various health issues. Task force members may include individuals who have expertise or a pecuniary or fiduciary interest in the health services industry. Voting members of a task force may receive mileage expenses if they:

(1) are members who represent consumer interests;

(2) are individuals who were not appointed to represent the views of the organization or agency for which they work; or

(3) represent an organization that has a policy of not reimbursing travel expenses of employees or representatives for travel to meetings.

E. The New Mexico health policy commission shall:

(1) develop a plan for and monitor the implementation of the state's health policy;

(2) obtain and evaluate information from a broad spectrum of New Mexico's society to develop and monitor the implementation of the state's health policy;

(3) obtain and evaluate information relating to factors that affect the availability and accessibility of health services and health care personnel in the public and private sectors;

(4) perform needs assessments on health personnel, health education and recruitment and retention and make recommendations regarding the training, recruitment, placement and retention of health professionals in underserved areas of the state;

(5) prepare and publish an annual report describing the progress in addressing the state's health policy and planning issues. The report shall include a workplan of goals and objectives for addressing the state's health policy and planning issues in the upcoming year;

(6) distribute the annual report to the governor, appropriate state agencies and interim legislative committees and interested parties;

(7) establish a process to prioritize recommendations on program development, resource allocation and proposed legislation;

(8) provide information and analysis on health issues;

(9) serve as a catalyst and synthesizer of health policy in the public and private sectors;

(10) respond to requests by the executive and legislative branches of government; and

(11) ensure that any behavioral health projects, including those relating to mental health and substance abuse, are conducted in compliance with the requirements of Section 9-7-6.4 NMSA 1978.

History: Laws 1991, ch. 139, 2; 1994, ch. 62, 17; 2004, ch. 46, 9; 2005, ch. 72, 1.



Section 9-7-11.3 - Task force created; responsibilities; participants; funding.

9-7-11.3. Task force created; responsibilities; participants; funding.

A. The "health care providers licensing and credentialing task force" is created under the direction of the New Mexico health policy commission to study and make recommendations for the consolidation and simplification of the health care licensure processes. The task force shall make recommendations for the establishment of a web site portal for licensure to facilitate and complement or replace the present system conducted by individual health care provider boards and for a central database for credentialing information to simplify and eliminate duplication of effort.

B. The task force shall study and make recommendations to the superintendent of insurance on health care provider credentialing issues and obstacles to one-time efforts by providers to meet all necessary requirements to practice independently or as a provider for any appropriately licensed health care organization or facility. The task force shall study and recommend, if practicable, use of credentialing expertise developed by a statewide association of hospitals.

C. The task force shall include participation by the New Mexico health policy commission; the department of health; the New Mexico medical board; the board of nursing; other health care provider boards; the regulation and licensing department; the office of superintendent of insurance; the human services department; the office of the attorney general; other affected state agencies; members of the health care industry, including statewide associations and societies representing providers, hospitals and other affected facilities; insurers; other third-party payers; health care advocates; and members of the public.

D. The New Mexico health policy commission, together with the New Mexico medical board and the board of nursing, shall hire an information technology project manager to work under the commission to design, implement and maintain a web site portal for licensure and a central database for credentialing of health care providers.

History: Laws 2003, ch. 235, 2; 2013, ch. 74, 4.



Section 9-7-11.4 - Compulsive gambling council; duties; membership.

9-7-11.4. Compulsive gambling council; duties; membership.

A. The "compulsive gambling council" is created. The council is administratively attached to the department pursuant to the Executive Reorganization Act [9-1-1 through 9-1-10 NMSA 1978]. The council consists of the following fifteen members, all of whom shall be appointed by and serve at the pleasure of the governor:

(1) the secretary or the secretary's designee, who shall serve as chair of the council;

(2) a member of the governor's staff;

(3) a member of the gaming control board;

(4) a member of the board of directors of the New Mexico lottery authority;

(5) a member of a fraternal organization that sponsors gambling;

(6) two persons with expertise in the field of compulsive gambling;

(7) two Native American representatives from a tribe or pueblo with gaming operations;

(8) two representatives of the non-Native American gaming industry;

(9) two representatives from the behavioral health profession; and

(10) two representatives from the general public.

B. The council shall meet regularly and at the call of the chair.

C. A majority of the council constitutes a quorum.

D. Council members shall serve voluntarily and shall receive no per diem for their services or travel expenses.

E. The council shall:

(1) develop and implement a New Mexico strategic prevention and treatment of compulsive gambling plan;

(2) recommend to the department compulsive gambling prevention and treatment standards;

(3) collaborate with the appropriate state agencies to link compulsive gambling data collection and referral information to crisis response hotlines or youth and domestic violence initiatives;

(4) collaborate with the department to improve data collection regarding gambling-related suicide, bankruptcies and domestic violence;

(5) collaborate with the department and the aging and long-term services department to educate New Mexico seniors through prevention training and materials regarding the recognition and treatment of compulsive gambling problems; and

(6) develop and recommend to the governor a voluntary self-exclusion program.

F. Beginning in 2008, the council shall submit an annual report to the governor and the appropriate legislative interim committee reporting the key findings and progress on implementation of the New Mexico strategic prevention and treatment of compulsive gambling plan.

G. Two copies of the annual report shall be filed with the legislative council service library annually beginning in August 2008.

History: Laws 2006, ch. 8, 1.



Section 9-7-11.5 - Native American suicide prevention advisory council; created; terms; quorum; meetings.

9-7-11.5. Native American suicide prevention advisory council; created; terms; quorum; meetings.

A. There is created a "Native American suicide prevention advisory council". The council shall consist of eleven voting members and shall assist in developing policies, rules and priorities for the New Mexico clearinghouse for Native American suicide prevention.

B. The members of the Native American suicide prevention advisory council shall be appointed as follows:

(1) one member representing the eight northern Indian pueblos appointed by the chair of the eight northern Indian pueblos council, incorporated;

(2) one member representing both the Pueblo of Laguna and the Pueblo of Zuni appointed by the chair of the all Indian pueblo council;

(3) one member representing the all Indian pueblo council appointed by the chair of the all Indian pueblo council;

(4) one member representing the southern pueblos appointed by the chair of the ten southern Indian pueblos council;

(5) one member representing the eastern Navajo Nation appointed by the president of the Navajo Nation;

(6) one member representing the western Navajo Nation appointed by the president of the Navajo Nation;

(7) one member representing the Mescalero Apache Tribe appointed by the president of the Mescalero Apache Tribe;

(8) one member representing the Jicarilla Apache Nation appointed by the president of the Jicarilla Apache Nation;

(9) one member representing the urban Native American population appointed by the president of the national Indian youth council, incorporated; and

(10) two members appointed by the chancellor for health sciences of the university of New Mexico, one member being a member of a federally recognized Indian nation, tribe or pueblo.

C. The council shall elect from among its members a chair, vice chair, secretary and treasurer.

D. The members of the Native American suicide prevention advisory council shall be appointed for overlapping terms of six years each. No more than six of the members shall belong to the same political party. The members first appointed to the council shall determine by lot from among their group four members to serve two-year terms, four members to serve four-year terms and three members to serve six-year terms. If a position on the council becomes vacant for any reason, the successor shall be selected by the original appointing authority in the same manner as the original appointment was made and shall serve for the remainder of the term vacated.

E. A majority of council members shall constitute a quorum to take action as the council. No act of the council is valid unless concurred to by a majority of its members present at a meeting at which a quorum exists.

F. The Native American suicide prevention advisory council shall meet at the call of the chair or at a time requested in a written request to the chair by four members, but not less than twice each calendar year.

History: Laws 2013, ch. 7, 1.



Section 9-7-12 - Cooperation with the federal government; authority of secretary; single state agency status.

9-7-12. Cooperation with the federal government; authority of secretary; single state agency status.

A. The department is authorized to cooperate with the federal government in the administration of health programs in which financial or other participation by the federal government is authorized or mandated under state or federal laws, regulations, rules or orders. The secretary may enter into agreements with agencies of the federal government to implement health programs subject to availability of appropriated state funds and any provisions of state laws applicable to such agreements or participation by the state.

B. The governor or the secretary may by appropriate order designate the department or any organizational unit of the department as the single state agency for the administration of any health program when such designation is a condition of federal financial or other participation in the program under applicable federal law, regulation, rule or order. Whether or not a federal condition exists, the governor may designate the department or any organizational unit of the department as the single state agency for the administration of any health program. No designation of a single state agency under the authority granted in this section shall be made in contravention of state law.

History: 1978 Comp., 9-7-12, enacted by Laws 1977, ch. 253, 13; 1991, ch. 25, 24.



Section 9-7-14, 9-7-15 - Recompiled.

9-7-14, 9-7-15. Recompiled.



Section 9-7-16 - Rate equalization for community-based service contractors.

9-7-16. Rate equalization for community-based service contractors.

The department of health shall take all measures reasonably necessary to ensure that any funds appropriated to the developmental disabilities division of the department of health for rate equalization for community contract agencies are used to increase contractor payments to provide equitable rates for community contract agencies based upon the variable cost reimbursement study performed for the department.

History: Laws 1992, ch. 82, 1.



Section 9-7-17 - Substance abuse education fund.

9-7-17. Substance abuse education fund.

There is created the "substance abuse education fund" which shall be controlled by the agency. All money collected or received under the state laws for the purpose of substance abuse education shall be paid over to the state treasurer to the credit of the substance abuse education fund, and the fund shall not be transferred to another fund. The money in the fund shall be used for the purpose of providing additional funding for substance abuse educational programs in the local school districts. The drug abuse agency, in coordination with the state department of public education and local school boards, shall:

A. develop and provide funds for substance abuse education curricula and materials for the public school system;

B. provide substance abuse educational programs to public school staff, parents and students; and

C. assist local schools in developing student and faculty support and intervention groups.

History: 1978 Comp., 26-2-4.1, enacted by Laws 1987, ch. 265, 5; 1989, ch. 324, 20; 1978 Comp., 26-2-4.1, recompiled as 1978 Comp., 9-7-17 by Laws 1999, ch. 270, 9.



Section 9-7-17.1 - Medical cannabis fund; reporting.

9-7-17.1. Medical cannabis fund; reporting.

A. The "medical cannabis fund" is created in the state treasury. The fund consists of fees collected by the department of health pursuant to the medical cannabis program that the department of health administers, income from investment of the fund and income otherwise accruing to the fund. Any unexpended or unencumbered balance remaining at the end of any fiscal year shall revert to the general fund.

B. The department of health shall administer the fund, and money in the fund is appropriated to the department of health to support the department of health's administration of the medical cannabis program; provided that none of the money from the fund shall be used for capital expenditures.

C. Money in the fund shall be disbursed on warrants signed by the secretary of finance and administration pursuant to vouchers signed by the secretary of health or the secretary of health's authorized representative.

D. The department of health shall report annually to the legislative finance committee on medical cannabis fund income and expenditures.

History: Laws 2012, ch. 42, 1.



Section 9-7-18 - Drug testing for health care providers in state health care facilities; grounds; rulemaking.

9-7-18. Drug testing for health care providers in state health care facilities; grounds; rulemaking.

A. A health care provider hired to provide direct care to patients in a state health care facility shall be tested for illicit and prescription drug and alcohol abuse prior to employment and subject to random drug testing thereafter.

B. A health care provider providing direct care to patients in a state health care facility who is reasonably suspected of abusing illicit or prescription drugs or alcohol while working shall undergo drug testing without prior notice to the health care provider.

C. The department of health shall promulgate rules to establish:

(1) when a health care provider is reasonably suspected of abusing illicit or prescription drugs or alcohol while working;

(2) the protocol governing testing for illicit and prescription drugs and alcohol;

(3) what persons shall be considered reliable reporting parties for the purposes of this section;

(4) any disciplinary action, addiction interventions or fines pursuant to this section; and

(5) the definition of "direct care" for the purposes of this section.

D. When promulgating rules pursuant to Subsection D of this section, the department of health shall consult with representatives from:

(1) the New Mexico medical board;

(2) the board of nursing; and

(3) the New Mexico medical review commission.

E. For the purposes of this section:

(1) "health care provider" means any health care staff member who is licensed, certified or otherwise authorized or permitted by law to provide direct unsupervised health care to a patient;

(2) "illicit or prescription drug" means a substance listed in any of Schedules I through V of the Controlled Substances Act [Chapter 30, Article 31 NMSA 1978]; and

(3) "state health care facility" means a hospital, an entity providing services for the developmentally disabled, a shelter care home, a free-standing hospice or a home health agency that the department of health operates.

F. Results of drug tests made pursuant to the provisions of this section shall be treated as confidential medical information, and only aggregate test data shall be subject to review by the department of health.

G. A person who in good faith reports that a health care provider has been abusing illicit or prescription drugs or alcohol while working shall not be held liable for civil damages as a result of the report; provided that the health care provider reported as abusing illicit or prescription drugs or alcohol shall have the right to sue for damages sustained as a result of negligent or intentional reporting of inaccurate information or the disclosure of information to an unauthorized person.

History: Laws 2011, ch. 90, 1.






Article 7A - Department of Environment

Section 9-7A-1 - Short title.

9-7A-1. Short title.

Sections 1 through 12 [9-7A-1 through 9-7A-12 NMSA 1978] of this act may be cited as the "Department of Environment Act".

History: Laws 1991, ch. 25, 1.



Section 9-7A-2 - Definitions.

9-7A-2. Definitions.

As used in the Department of Environment Act:

A. "board" means the environmental improvement board;

B. "department" means the department of environment created under the Department of Environment Act; and

C. "secretary" means the secretary of environment.

History: Laws 1991, ch. 25, 2.



Section 9-7A-3 - Purpose.

9-7A-3. Purpose.

The purpose of the Department of Environment Act is to establish a single department to administer the laws and exercise the functions relating to the environment formerly administered and exercised by the health and environment department.

History: Laws 1991, ch. 25, 3.



Section 9-7A-4 - Department established.

9-7A-4. Department established.

There is created in the executive branch the "department of environment". The department shall be a cabinet department and shall include, but not be limited to, an information technology division and the programs and functions of the environmental improvement division. All references in the law to the environmental improvement agency or the environmental improvement division of the health and environment department shall be construed to mean the department. All references to the director of the environmental improvement division shall be construed to mean the secretary. The department shall consist of the staff of the environmental improvement division and such other powers, duties and personnel of the former health and environment department as may be assigned by the governor pursuant to executive order.

History: Laws 1991, ch. 25, 4; 2005, ch. 110, 4.



Section 9-7A-5 - Secretary of environment; appointment.

9-7A-5. Secretary of environment; appointment.

A. The administrative head of the department is the "secretary of environment", who shall be appointed by the governor with the consent of the senate and shall serve in the executive cabinet.

B. The secretary shall serve and have all the duties, responsibilities and authority of that office during the period of time prior to final action by the senate confirming or rejecting his appointment.

History: Laws 1991, ch. 25, 5.



Section 9-7A-6 - Secretary; duties and general powers.

9-7A-6. Secretary; duties and general powers.

A. The secretary is responsible to the governor for the operation of the department. It is his duty to manage all operations of the department and to administer and enforce the laws with which he or the department is charged.

B. To perform his duties, the secretary has every power expressly enumerated in the laws, whether granted to the secretary, the department or any division of the department, except where authority conferred upon any division is explicitly exempt from the secretary's authority by statute. In accordance with these provisions, the secretary shall:

(1) except as otherwise provided in the Department of Environment Act, exercise general supervisory and appointing authority over all department employees, subject to any applicable personnel laws and regulations;

(2) delegate authority to subordinates as he deems necessary and appropriate, clearly delineating that delegated authority and the limitations thereto;

(3) organize the department into those organizational units he deems will enable it to function most efficiently, subject to any provisions of law requiring or establishing specific organizational units;

(4) within the limitations of available appropriations and applicable laws, employ and fix the compensation of those persons necessary to discharge his duties;

(5) take administrative action by issuing orders and instructions, not inconsistent with the law, to assure implementation of and compliance with the provisions of law for which administration or execution he is responsible and to enforce those orders and instructions by appropriate administrative action or actions in the courts;

(6) conduct research and studies that will improve the operations of the department and the provision of services to the citizens of the state;

(7) provide courses of instruction and practical training for employees of the department and other persons involved in the administration of programs with the objective of improving the operations and efficiency of administration;

(8) prepare an annual budget of the department;

(9) appoint, with the governor's consent, a "director" for each division. These appointed positions are exempt from the provisions of the Personnel Act [Chapter 10, Article 9 NMSA 1978]. Persons appointed to these positions shall serve at the pleasure of the secretary;

(10) give bond in the penal sum of twenty-five thousand dollars ($25,000) and require directors to each give bond in the penal sum of ten thousand dollars ($10,000) conditioned upon the faithful performance of duties, as provided in the Surety Bond Act [10-2-13 through 10-2-16 NMSA 1978]. The department shall pay the costs of those bonds; and

(11) require performance bonds of department employees and officers as he deems necessary, as provided in the Surety Bond Act. The department shall pay the costs of those bonds.

C. The secretary may apply for and receive, with the governor's approval and in the name of the department, any public or private funds, including, but not limited to, United States government funds, available to the department to carry out its programs, duties or services.

D. The secretary may make and adopt such reasonable and procedural rules and regulations as may be necessary to carry out the duties of the department and its divisions. No rule or regulation promulgated by the director of any division in carrying out the functions and duties of the division shall be effective until approved by the secretary unless otherwise provided by statute. Unless otherwise provided by statute, no procedural regulation affecting any person or agency outside the department shall be adopted, amended or repealed without a public hearing on the proposed action before the secretary or a hearing officer designated by the secretary. The public hearing shall be held in Santa Fe unless otherwise permitted by statute. Notice of the subject matter of the regulation, the action proposed to be taken, the time and place of the hearing, the manner in which interested persons may present their views and the method by which copies of the proposed regulation, proposed amendment or repeal of an existing regulation may be obtained shall be published once at least thirty days prior to the hearing date in a newspaper of general circulation and mailed at least thirty days prior to the hearing date to all persons who have made a written request for advance notice of hearing. All rules and regulations shall be filed in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978].

History: Laws 1991, ch. 25, 6.



Section 9-7A-7 - Organizational units of the department; powers and duties specified by law; access to information.

9-7A-7. Organizational units of the department; powers and duties specified by law; access to information.

Those organizational units of the department and the officers of those units specified by law shall have all of the powers and duties enumerated in the specific laws involved. However, the carrying out of those powers and duties shall be subject to the direction and supervision of the secretary, and he shall retain the final decision-making authority and responsibility for the administration of any laws as provided in Subsection B of Section 6 [9-7A-6 NMSA 1978] of the Department of Environment Act. The department shall have access to all records, data and information of other state departments, agencies and institutions, including its own organizational units, not specifically held confidential by law.

History: Laws 1991, ch. 25, 7.



Section 9-7A-8 - Directors.

9-7A-8. Directors.

The secretary shall appoint with the approval of the governor "directors" of divisions established within the department. The positions so appointed are exempt from the Personnel Act [Chapter 10, Article 9 NMSA 1978].

History: Laws 1991, ch. 25, 8.



Section 9-7A-9 - Bureaus; chiefs.

9-7A-9. Bureaus; chiefs.

The secretary shall establish within each division such "bureaus" as he deems necessary to carry out the provisions of the Department of Environment Act. He shall employ a "chief" to be the administrative head of each bureau. The chief and all subsidiary employees of the department shall be covered by the Personnel Act [Chapter 10, Article 9 NMSA 1978] unless otherwise provided by law.

History: Laws 1991, ch. 25, 9.



Section 9-7A-10 - Advisory committees.

9-7A-10. Advisory committees.

A. Advisory committees may be created. "Advisory" means furnishing advice, gathering information, making recommendations and performing such other activities as may be instructed or delegated and as may be necessary to fulfill advisory functions or to comply with federal or private funding requirements and does not extend to administering a program or function or setting policy unless specified by law. Advisory committees shall be appointed in accordance with the provisions of the Executive Reorganization Act [9-1-1 through 9-1-10 NMSA 1978].

B. All members of advisory committees appointed under the authority of this section shall receive as their sole remuneration for services as a member those amounts authorized under the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978].

History: Laws 1991, ch. 25, 10.



Section 9-7A-11 - Cooperation with the federal government; authority of secretary; single state agency status.

9-7A-11. Cooperation with the federal government; authority of secretary; single state agency status.

A. The department is authorized to cooperate with the federal government in the administration of environmental programs in which financial or other participation by the federal government is authorized or mandated under state or federal laws, regulations, rules or orders. The secretary may enter into agreements with agencies of the federal government to implement environmental programs subject to availability of appropriated state funds and any provisions of state laws applicable to such agreements or participation by the state.

B. The governor or the secretary may by appropriate order designate the department or any organizational unit of the department as the single state agency for the administration of any environmental program when that designation is a condition of federal financial or other participation in the program under applicable federal law, regulation, rule or order. Whether or not a federal condition exists, the governor may designate the department or any organizational unit of the department as the single state agency for the administration of any environmental program. No designation of a single state agency under the authority granted in this section shall be made in contravention of state law.

History: Laws 1991, ch. 25, 11.



Section 9-7A-12 - Environmental improvement board; exemptions from authority of secretary.

9-7A-12. Environmental improvement board; exemptions from authority of secretary.

The environmental improvement board shall receive staff support from the department. All powers, duties and responsibilities of the environmental improvement board under Sections 25-1-1 through 25-1-14, 25-2-1 through 25-2-19, 25-5-1 through 25-5-9, 50-9-1, through 50-9-25, 74-1-1 through 74-1-11, 74-2-1 through 74-2-17, 74-3-1 through 74-3-16, 74-4-1 through 74-4-13, 74-4A-1 through 74-4A-19, 74-6B-1 through 74-6B-11 [repealed], 74-7-1 through 74-7-8, 7-8-1 through 7-8-3 [74-8-1 through 74-8-3], 74-9-1 through 74-9-42 and 75-1-1 through 75-1-6 NMSA 1978 are explicitly exempt from the authority of the secretary under the provisions of Subsection B of Section 6 [9-7A-6 NMSA 1978] of the Department of Environment Act.

History: Laws 1991, ch. 25, 12.



Section 9-7A-13 - Water quality control commission; exemptions from authority of secretary of environment.

9-7A-13. Water quality control commission; exemptions from authority of secretary of environment.

The water quality control commission shall receive staff support from the department of environment. All powers, duties and responsibilities of the water quality control commission under Sections 47-6-11, 74-6-3 through 74-6-8, 74-6-10 and 74-6-12 NMSA 1978 are hereby explicitly exempted from the authority of the secretary under provisions of Subsection B of Section 6 [9-7A-6 NMSA 1978] of the Department of Environment Act.

History: 1978 Comp., 9-7-14, enacted by Laws 1977, ch. 253, 77; recompiled as 1978 Comp., 9-7A-13; 1991, ch. 25, 25.



Section 9-7A-14 - Occupational health and safety review commission; exemptions from authority of secretary of environment.

9-7A-14. Occupational health and safety review commission; exemptions from authority of secretary of environment.

The occupational health and safety review commission shall receive staff support from the department of environment. All powers, duties and responsibilities of the occupational health and safety review commission under Sections 50-9-9, 50-9-17 and 50-9-24 NMSA 1978 are hereby explicitly exempted from the authority of the secretary under provisions of Subsection B of Section 6 [9-7A-6 NMSA 1978] of The [the] Department of Environment Act.

History: 1978 Comp., 9-7-15, enacted by Laws 1977, ch. 253, 78; recompiled as 1978 Comp., 9-7A-14; 1991, ch. 25, 26.



Section 9-7A-15 - Technical advisory committee created; duties and powers of the committee.

9-7A-15. Technical advisory committee created; duties and powers of the committee.

A. The "wastewater technical advisory committee" is created. The committee shall consist of five members to be appointed by and to serve at the pleasure of the secretary of environment. The members shall include:

(1) a wastewater treatment system engineer with at least ten years of experience in wastewater system design and construction;

(2) a faculty member from a university or college located within New Mexico with a minimum of a master's degree in biological science, microbiology, soil science or engineering, and with a minimum of ten years of work or academic experience with wastewater treatment or wastewater treatment facility management;

(3) a representative from the New Mexico state university water utilities technical assistance program;

(4) a class IV certified wastewater operator with at least ten years of experience; and

(5) a representative from the New Mexico home builders association.

B. The term of appointed members shall be three years. Members shall serve until their successors are appointed. Vacancies occurring in the membership of an appointed member shall be filled by the secretary for the remainder of the unexpired term.

C. The committee shall conduct open meetings as needed, but not less than quarterly.

D. The department of environment shall provide technical and legal assistance to the committee as needed.

E. The committee shall:

(1) establish procedures, practices and policies governing the committee's activities;

(2) provide standardized objective evaluation of wastewater treatment and disposal technologies for both large- and small-flow domestic, commercial and agricultural wastewater systems and submit its findings to the secretary for final approval by the secretary, who shall add the wastewater treatment and disposal technologies to the list of approved technologies maintained by the department, including the ground water quality bureau and the liquid waste program of the field operations division of the department of environment and their constituent agencies; and

(3) maintain a current list of approved wastewater technologies accessible by the public on the department's internet site.

F. Members of the committee shall receive reimbursement for expenses incurred in the performance of their duties pursuant to the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance. Expenditures for this purpose shall be made from the budgeted funds of the department.

History: Laws 2003, ch. 99, 1.






Article 8 - Human Services Department

Section 9-8-1 - Short title.

9-8-1. Short title.

Chapter 9, Article 8 NMSA 1978 may be cited as the "Human Services Department Act".

History: 1978 Comp., 9-8-1, enacted by Laws 1977, ch. 252, 1; 2007, ch. 325, 2.



Section 9-8-2 - Definitions.

9-8-2. Definitions.

As used in the Human Services Department Act:

A. "department" means the human services department created under the Human Services Department Act; and

B. "secretary" means the secretary of the department.

History: 1978 Comp., 9-8-2, enacted by Laws 1977, ch. 252, 2.



Section 9-8-3 - Purpose.

9-8-3. Purpose.

The purpose of the Human Services Department Act is to establish a single, unified department to administer laws and exercise functions relating to human services and formerly administered and exercised by the administrative services unit, the state welfare and social services agencies of the health and social services department and the committee on children and youth.

History: 1978 Comp., 9-8-3, enacted by Laws 1977, ch. 252, 3; 1979, ch. 203, 7; 1979, ch. 204, 1; 1979, ch. 280, 1; 1981, ch. 88, 1.



Section 9-8-4 - Department established.

9-8-4. Department established.

A. There is created in the executive branch the "human services department". The department shall be a cabinet department and shall consist of, but not be limited to, six divisions as follows:

(1) the income support division;

(2) the administrative services division;

(3) the medical assistance division;

(4) the child support enforcement division;

(5) the behavioral health services division; and

(6) the information technology division.

B. All references in the law to the behavioral health services division of the department of health or to the mental health division of the department of health in Sections 29-11-1 through 29-11-7 NMSA 1978 or to the department of health in Sections 43-2-1.1 through 43-2-23 NMSA 1978 shall be construed as referring to the human services department.

History: 1978 Comp., 9-8-4, enacted by Laws 1977, ch. 252, 4; 1981, ch. 88, 2; 2005, ch. 110, 5; 2007, ch. 325, 3.



Section 9-8-5 - Secretary of human services; appointment.

9-8-5. Secretary of human services; appointment.

A. The administrative head of the human services department is the "secretary of human services," who shall be appointed by the governor with the consent of the senate and who shall serve in the executive cabinet.

B. An appointed secretary shall serve and have all the duties, responsibilities and authority of that office during the period of time prior to final action by the senate confirming or rejecting his appointment.

History: 1978 Comp., 9-8-5, enacted by Laws 1977, ch. 252, 6.



Section 9-8-6 - Secretary; duties and general powers.

9-8-6. Secretary; duties and general powers.

A. The secretary is responsible to the governor for the operation of the department. It is his duty to manage all operations of the department and to administer and enforce the laws with which he or the department is charged.

B. To perform his duties, the secretary has every power expressly enumerated in the laws, whether granted to the secretary or the department or any division of the department, except where authority conferred upon any division is explicitly exempted from the secretary's authority by statute. In accordance with these provisions, the secretary shall:

(1) except as otherwise provided in the Human Services Department Act, exercise general supervisory and appointing authority over all department employees, subject to any applicable personnel laws and regulations;

(2) delegate authority to subordinates as he deems necessary and appropriate, clearly delineating such delegated authority and the limitations thereto;

(3) organize the department into those organizational units he deems will enable it to function most efficiently, subject to any provisions of law requiring or establishing specific organizational units;

(4) within the limitations of available appropriations and applicable laws, employ and fix the compensation of those persons necessary to discharge his duties;

(5) take administrative action by issuing orders and instructions, not inconsistent with the law, to assure implementation of and compliance with the provisions of law for whose administration or execution he is responsible and to enforce those orders and instructions by appropriate administrative action in the courts;

(6) conduct research and studies that will improve the operations of the department and the provision of services to the citizens of the state;

(7) provide courses of instruction and practical training for employees of the department and other persons involved in the administration of programs with the objective of improving the operations and efficiency of administration;

(8) prepare an annual budget of the department;

(9) provide cooperation, at the request of heads of administratively attached agencies, in order to:

(a) minimize or eliminate duplication of services and jurisdictional conflicts;

(b) coordinate activities and resolve problems of mutual concern; and

(c) resolve by agreement the manner and extent to which the department shall provide budgeting, record-keeping and related clerical assistance to administratively attached agencies;

(10) appoint, with the governor's consent, a "director" for each division. These appointed positions are exempt from the provisions of the Personnel Act [Chapter 10, Article 9 NMSA 1978]. Persons appointed to these positions shall serve at the pleasure of the secretary, except as provided in Section 9-8-9 NMSA 1978;

(11) give bond in the penal sum of twenty-five thousand dollars ($25,000) and require directors to each give bond in the penal sum of ten thousand dollars ($10,000) conditioned upon the faithful performance of duties as provided in the Surety Bond Act [10-2-13 through 10-2-16 NMSA 1978]. The department shall pay the costs of these bonds; and

(12) require performance bonds of such department employees and officers as he deems necessary as provided in the Surety Bond Act. The department shall pay the costs of these bonds.

C. The secretary may apply for and receive, with the governor's approval, in the name of the department, any public or private funds, including United States government funds, available to the department to carry out its programs, duties or services.

D. Where functions of departments overlap or a function assigned to one department could better be performed by another department, the secretary may recommend appropriate legislation to the next session of the legislature for its approval.

E. The secretary may make and adopt such reasonable and procedural rules and regulations as may be necessary to carry out the duties of the department and its divisions. No rule or regulation promulgated by the director of any division in carrying out the functions and duties of the division shall be effective until approved by the secretary unless otherwise provided by statute. Unless otherwise provided by statute, no regulation affecting any person or agency outside the department shall be adopted, amended or repealed without a public hearing on the proposed action before the secretary or a hearing officer designated by him. The public hearing shall be held in Santa Fe unless otherwise permitted by statute. Notice of the subject matter of the regulation, the action proposed to be taken, the time and place of the hearing, the manner in which interested persons may present their views and the method by which copies of the proposed regulation, proposed amendment or repeal of an existing regulation may be obtained shall be published once at least thirty days prior to the hearing date in a newspaper of general circulation and mailed at least thirty days prior to the hearing date to all persons who have made a written request for advance notice of hearing.

F. In the event the secretary anticipates that adoption, amendment or repeal of a rule or regulation will be required by a cancellation, reduction or suspension of federal funds or order by a court of competent jurisdiction:

(1) if the secretary is notified by appropriate federal authorities at least sixty days prior to the effective date of such cancellation, reduction or termination of federal funds, the department is required to promulgate regulations through the public hearing process to be effective on the date mandated by the appropriate federal authority; or

(2) if the secretary is notified by appropriate federal authorities or court less than sixty days prior to the effective date of such cancellation, reduction or suspension of federal funds or court order, the department is authorized without a public hearing to promulgate interim rules or regulations effective for a period not to exceed ninety days. Interim regulations shall not be promulgated without first providing a written notice twenty days in advance to providers of medical or behavioral health services and beneficiaries of department programs. At the time of the promulgation of the interim rules or regulations, the department shall give notice of the public hearing on the final rules or regulations in accordance with Subsection E of this section.

G. If the secretary certifies to the secretary of finance and administration and gives contemporaneous notice of such certification through the human services register that the department has insufficient state funds to operate any of the programs it administers and that reductions in services or benefit levels are necessary, the secretary may engage in interim rulemaking. Notwithstanding any provision to the contrary in the State Rules Act [Chapter 14, Article 4 NMSA 1978], interim rulemaking shall be conducted pursuant to Subsection E of this section, except:

(1) the period of notice of public hearing shall be fifteen days;

(2) the department shall also send individual notices of the interim rulemaking and of the public hearing to affected providers and beneficiaries;

(3) rules and regulations promulgated pursuant to the provisions of this subsection shall be in effect not less than five days after the public hearing;

(4) rules and regulations promulgated pursuant to the provisions of this subsection shall not be in effect for more than ninety days; and

(5) if final rules and regulations are necessary to replace the interim rules and regulations, the department shall give notice of intent to promulgate final rules and regulations at the time of notice herein. The final rules and regulations shall be promulgated not more than forty-five days after the public hearing and filed in accordance with the State Rules Act.

H. At the time of the promulgation of the interim rules or regulations, the department shall give notice of the public hearing on the final rules or regulations in accordance with Subsection E of this section.

I. The secretary shall ensure that any behavioral health services, including mental health and substance abuse services, provided, contracted for or approved are in compliance with the requirements of Section 9-7-6.4 NMSA 1978.

J. All rules and regulations shall be filed in accordance with the State Rules Act.

History: 1978 Comp., 9-8-6, enacted by Laws 1977, ch. 252, 7; 1981, ch. 133, 1; 1989, ch. 82, 1; 1993, ch. 342, 2; 2004, ch. 46, 10.



Section 9-8-7 - Organizational units of department; powers and duties specified by law; access to information.

9-8-7. Organizational units of department; powers and duties specified by law; access to information.

Those organizational units of the department and the officers of those units specified by law shall have all of the powers and duties enumerated in the specific laws involved. However, the carrying out of those powers and duties shall be subject to the direction and supervision of the secretary and he shall retain the final decision-making authority and responsibility for the administration of any such laws as provided in Subsection B of Section 7 [9-8-6 NMSA 1978] of the Human Services Department Act. The department shall have access to all records, data and information of other state departments, agencies and institutions, including its own organizational units not specifically held confidential by law.

History: 1978 Comp., 9-8-7, enacted by Laws 1977, ch. 252, 8.



Section 9-8-7.1 - Behavioral health services division; powers and duties of the human services department.

9-8-7.1. Behavioral health services division; powers and duties of the human services department.

Subject to appropriation, the department shall:

A. contract for behavioral health treatment and support services, including mental health, alcoholism and other substance abuse services;

B. establish standards for the delivery of behavioral health services, including quality management and improvement, performance measures, accessibility and availability of services, utilization management, credentialing and recredentialing, rights and responsibilities of providers, preventive behavioral health services, clinical treatment and evaluation and the documentation and confidentiality of client records;

C. ensure that all behavioral health services, including mental health and substance abuse services, that are provided, contracted for or approved are in compliance with the requirements of Section 9-7-6.4 NMSA 1978;

D. assume responsibility for and implement adult mental health and substance abuse services in the state in coordination with the children, youth and families department;

E. establish criteria for determining individual eligibility for behavioral health services; and

F. maintain a management information system in accordance with standards for reporting clinical and fiscal information.

History: Laws 2007, ch. 325, 4.



Section 9-8-7.2 - Cooperation with the New Mexico health insurance exchange.

9-8-7.2. Cooperation with the New Mexico health insurance exchange.

The medical assistance division of the human services department shall cooperate with the New Mexico health insurance exchange to share information and facilitate transitions in enrollment between the exchange and medicaid.

History: Laws 2013, ch. 54, 9.



Section 9-8-8 - Administratively attached agencies.

9-8-8. Administratively attached agencies.

The commission on the status of women is administratively attached to the human services department in accordance with the Executive Reorganization Act [9-1-1 through 9-1-10 NMSA 1978].

History: 1978 Comp., 9-8-8, enacted by Laws 1977, ch. 252, 9; 1979, ch. 203, 8; 1987, ch. 342, 15; 2004, ch. 18, 16; 2004, ch. 23, 12; 2004, ch. 24, 16.



Section 9-8-9 - Directors.

9-8-9. Directors.

The secretary shall appoint with the approval of the governor "directors" of divisions established within the department and a director of communications. The positions so appointed are exempt from the Personnel Act [Chapter 10, Article 9 NMSA 1978].

History: 1978 Comp., 9-8-9, enacted by Laws 1977, ch. 252, 10; 1989, ch. 82, 2; 2001, ch. 237, 1.



Section 9-8-10 - Bureaus; chiefs.

9-8-10. Bureaus; chiefs.

The secretary shall establish, within each division, such bureaus as he deems necessary to carry out the provisions of the Human Services Department Act He shall employee a chief to be administrative head of such bureau. The chief and all subsidiary employees of the department shall be covered by the Personnel Act [Chapter 10, Article 9 NMSA 1978] unless otherwise provided by law.

History: 1978 Comp., 9-8-10, enacted by Laws 1977, ch. 252, 11; 1979, ch. 203, 9; 1979, ch. 204, 2; 1979, ch. 280, 2; 1981, ch. 88, 3.



Section 9-8-11 - Advisory committees.

9-8-11. Advisory committees.

A. The governor shall appoint advisory committees to the department's income support division and the social services division. Creation of the advisory committees shall be in accordance with the provisions of the Executive Reorganization Act [9-1-1 through 9-1-10 NMSA 1978]. If the existence of a committee, representational membership requirements or other matters are required or specified under any federal law, regulation, rule or order as a condition of receiving federal funding for a particular human services program administered by the department, the governor shall comply with such requirements in the creation of the advisory committee.

B. All members of the advisory committees appointed under the authority of this section shall receive as their sole remuneration for services as a member those amounts authorized under the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978].

History: 1978 Comp., 9-8-11, enacted by Laws 1977, ch. 252, 12; 1979, ch. 203, 10; 1981, ch. 88, 4.



Section 9-8-12 - Cooperation with the federal government; authority of secretary; single state agency status.

9-8-12. Cooperation with the federal government; authority of secretary; single state agency status.

A. The department is authorized to cooperate with the federal government in the administration of human services programs in which financial or other participation by the federal government is authorized or mandated under federal laws, regulations, rules or orders. The secretary may enter into agreements with agencies of the federal government to implement these human services programs subject to availability of appropriated state funds and any provisions of state laws applicable to such agreements or participation by the state.

B. The governor or the secretary may by appropriate order designate the department or any organizational unit of the department as the single state agency for the administration of any human services program when such designation is a condition of federal financial or other participation in the program under applicable federal law, regulation, rule or order. Whether or not a federal condition exists the governor may designate the department or any organizational unit of the department as the single state agency for the administration of any human services program. No designation of a single state agency under the authority granted in this section shall be made in contravention of state law.

History: 1978 Comp., 9-8-12, enacted by Laws 1977, ch. 252, 13.



Section 9-8-13 - Authority to conduct social services.

9-8-13. Authority to conduct social services.

A. The social services division of the department has authority to:

(1) establish, administer and supervise child welfare activities and social services to children, including but not limited to:

(a) children placed for adoption;

(b) homeless, dependent and neglected children;

(c) children in foster family homes or institutions because of dependency or neglect; and

(d) children with a physical or mental disability who may need such services;

(2) establish, administer and supervise social services for adults;

(3) license foster homes; and

(4) prescribe such regulations as it deems necessary to enforce and comply with this section and the Child Placement Agency Licensing Act [Chapter 40, Article 7A NMSA 1978] and inspect and require reports from all private institutions, boarding homes, shelter care homes, group homes, foster homes and other facilities providing assistance, care or other direct services to children or aged, blind, disabled or other dependent persons.

B. Nothing contained in this section or in the Human Services Department Act shall authorize the secretary:

(1) to establish or prescribe standards or regulations for, or otherwise regulate programs for or services to, children in group homes excepting only:

(a) the right to inspect and require reports from group homes as may be reasonably necessary to carry out any functions that may otherwise be specifically granted the department by law; and

(b) the right to require annual reports from group homes stating the name, address and telephone number of: 1) their principal offices; 2) their residential facilities for the care of children; 3) the membership of their boards of directors or other governing bodies if any; and 4) the persons in charge of the group homes and of their residential facilities; or

(2) to accept any delegation from or to exercise, perform or participate in any functions or duties, including any investigations or inspections, of the department of health or of its secretary that relate to group homes.

As used in this subsection, "group home" includes any home the principal function of which is to care for a group of children on a twenty-four-hour-a-day residential basis and that receives no funds as such directly from or through the department and that is a member of any state or national association that requires it to observe standards comparable to pertinent recognized state or national group home standards for the care of children, such as the New Mexico Christian child care association, the national association of homes for children or the council on accreditation or that is certified by any such organization as complying with such standards.

History: 1953 Comp., 12-34-23, enacted by Laws 1977, ch. 252, 15; 1981, ch. 171, 9; 1987, ch. 31, 1; 1992, ch. 57, 17; 2007, ch. 46, 7.



Section 9-8-14 - Responsibility; abuse or neglect.

9-8-14. Responsibility; abuse or neglect.

Nothing contained in Sections 9-8-13 or 27-1-3 NMSA 1978 shall affect the responsibility or authority of the human services department as set forth in the Children's Code [Chapter 32A NMSA 1978] concerning the abuse or neglect of individual children.

History: Laws 1987, ch. 31, 4.






Article 9 - Military Affairs

Section 9-9-1 - Short title.

9-9-1. Short title.

This act [9-9-1 through 9-9-3 NMSA 1978] may be cited as the "Military Affairs Act".

History: 1978 Comp., 9-9-1, enacted by Laws 1977, ch. 258, 1.



Section 9-9-2 - Purpose.

9-9-2. Purpose.

The purpose of the Military Affairs Act is to transfer to the adjutant general the administration of all laws and the exercise of all functions formerly exercised by the New Mexico department of civil air patrol.

History: 1978 Comp., 9-9-2, enacted by Laws 1977, ch. 258, 2.



Section 9-9-3 - Bureaus; chiefs.

9-9-3. Bureaus; chiefs.

The adjutant general shall establish, within each division, such "bureaus" as he deems necessary to carry out the provisions of the Military Affairs Act. He shall employ a "chief" to be the administrative head of [any] such bureaus. The chief [chiefs] and all subsidiary employees of the emergency preparedness division of the office shall be covered by the Personnel Act [Chapter 10, Article 9 NMSA 1978].

History: 1978 Comp., 9-9-3, enacted by Laws 1977, ch. 258, 4.






Article 10 - Natural Resources Department

Section 9-10-10 - Recompiled.

9-10-10. Recompiled.






Article 11 - Taxation and Revenue Department

Section 9-11-1 - Short title.

9-11-1. Short title.

Chapter 9, Article 11 NMSA 1978 may be cited as the "Taxation and Revenue Department Act".

History: 1978 Comp., 9-11-1, enacted by Laws 1977, ch. 249, 1; 1986, ch. 20, 121.



Section 9-11-2 - Definitions.

9-11-2. Definitions.

As used in the Taxation and Revenue Department Act:

A. "department" means the taxation and revenue department created under the Taxation and Revenue Department Act; and

B. "secretary" means the secretary of taxation and revenue.

History: 1978 Comp., 9-11-2, enacted by Laws 1977, ch. 249, 2; 1995, ch. 31, 1.



Section 9-11-3 - Purpose.

9-11-3. Purpose.

The purpose of the Taxation and Revenue Department Act is to establish a single, unified department to administer all laws and exercise all functions relating to taxation, revenue and vehicles charged to the department.

History: 1978 Comp., 9-11-3, enacted by Laws 1977, ch. 249, 3; 1987, ch. 268, 2.



Section 9-11-4 - Department established.

9-11-4. Department established.

There is created in the executive branch the "taxation and revenue department". The department shall be a cabinet department and shall consist of, but not be limited to, seven divisions as follows:

A. the audit and compliance division;

B. the property tax division;

C. the revenue processing division;

D. the tax fraud investigations division;

E. the motor vehicle division;

F. the administrative services division; and

G. the information technology division.

History: 1978 Comp., 9-11-4, enacted by Laws 1977, ch. 249, 4; 1986, ch. 20, 122; 1987, ch. 268, 3; 1998 (1st S.S.), ch. 10, 2; 2005, ch. 110, 6; 2015, ch. 125, 1.



Section 9-11-5 - Secretary of taxation and revenue; appointment.

9-11-5. Secretary of taxation and revenue; appointment.

A. The chief executive and administrative office of the department is the "secretary of taxation and revenue." The secretary shall be appointed by the governor with the consent of the senate. The secretary shall hold that office at the pleasure of the governor and shall serve in the executive cabinet.

B. An appointed secretary shall serve and have all of the duties, responsibilities and authority of that office during the period of time prior to final action by the senate confirming or rejecting his appointment.

History: 1978 Comp., 9-11-5, enacted by Laws 1977, ch. 249, 6.



Section 9-11-6 - Secretary; duties and general powers.

9-11-6. Secretary; duties and general powers.

A. The secretary is responsible to the governor for the operation of the department. It is the secretary's duty to manage all operations of the department and to administer and enforce the laws with which the secretary or the department is charged.

B. To perform these duties, the secretary has every power expressly enumerated in the laws, whether granted to the secretary or the department or any division of the department or any director of any division of the department, except where authority conferred upon any director or division is explicitly exempted from the secretary's authority by statute. In accordance with these provisions, the secretary shall:

(1) except as otherwise provided in the Taxation and Revenue Department Act, exercise general supervisory and appointing authority over all department employees, subject to any applicable personnel laws and regulations;

(2) delegate authority to subordinates as the secretary deems necessary and appropriate, clearly delineating such delegated authority and the limitations thereto;

(3) organize the department into those organizational units the secretary deems will enable it to function most efficiently, subject to any provisions of law requiring or establishing specific organizational units;

(4) within the limitations of available appropriations and applicable laws, employ and fix the compensation of those persons necessary to discharge the secretary's duties;

(5) purchase or lease personal property, purchase services and lease real property for use by the department as the secretary deems necessary, subject to approval of state agencies if any is required;

(6) conduct research and studies that will improve the operations of the department and the provision of services to the citizens of the state;

(7) provide courses of instruction and practical training for employees of the department and other persons involved in the administration of programs with the objective of improving the operations and efficiency of administration;

(8) prepare an annual budget of the department;

(9) provide cooperation, at the request of heads of administratively attached agencies and adjunct agencies, in order to:

(a) minimize or eliminate duplication of services and jurisdictional conflicts;

(b) coordinate activities and resolve problems of mutual concern; and

(c) resolve by agreement the manner and extent to which the department shall provide budgeting, recordkeeping and related clerical assistance to administratively attached agencies;

(10) appoint, with the governor's consent, a "director" for each division. These appointed positions are exempt from the provisions of the Personnel Act [Chapter 10, Article 9 NMSA 1978]. Persons appointed to these positions shall serve at the pleasure of the secretary;

(11) give bond in the penal sum of twenty-five thousand dollars ($25,000) and require directors to each give bond in the penal sum of ten thousand dollars ($10,000) conditioned upon the faithful performance of duties, as provided in the Surety Bond Act [10-2-13 through 10-2-16 NMSA 1978]. The department shall pay the costs of these bonds; and

(12) require performance bonds of such department employees and officers as the secretary deems necessary, as provided in the Surety Bond Act. The department shall pay the costs of these bonds.

C. The secretary may apply for and receive, with the governor's approval, in the name of the department any public or private funds, including but not limited to United States government funds, available to the department to carry out its programs, duties or services.

D. Where functions of departments overlap or a function assigned to one department could better be performed by another department, a secretary may recommend appropriate legislation to the legislature for its approval.

E. The secretary may adopt an official seal for the use of the department or any of its divisions.

History: 1978 Comp., 9-11-6, enacted by Laws 1977, ch. 249, 7; 1978, ch. 147, 1; 1987, ch. 268, 4; 1995, ch. 31, 2.



Section 9-11-6.1 - Additional powers of secretary.

9-11-6.1. Additional powers of secretary.

In addition to the powers granted to the secretary in Section 9-11-6 NMSA 1978, the secretary is authorized to set, by regulation, after notification to the legislative finance committee, fees to cover the expense of providing additional services for the convenience of the public. Any fee for a service adopted under this section shall not be charged to or payable by any person not taking advantage of the service. Amounts collected pursuant to this section are appropriated to the department to defray the expense of providing the service.

History: 1978 Comp., 9-11-6.1, enacted by Laws 1990, ch. 70, 1.



Section 9-11-6.2 - Administrative regulations, rulings, instructions and orders; presumption of correctness.

9-11-6.2. Administrative regulations, rulings, instructions and orders; presumption of correctness.

A. The secretary is empowered and directed to issue and file as required by law all regulations, rulings, instructions or orders necessary to implement and enforce any provision of any law the administration and enforcement of which the department, the secretary, any division of the department or any director of any division of the department is charged, including all rules and regulations necessary by reason of any alteration of any such law. In order to accomplish its purpose, this provision is to be liberally construed.

B. Directives issued by the secretary shall be in form substantially as follows:

(1) regulations shall be written statements of the secretary of general application, interpreting and exemplifying the statutes to which they relate;

(2) rulings shall be written statements of the secretary, of limited application to one or a small number of persons, interpreting the statutes to which they relate, ordinarily issued in response to a request for clarification of the consequences of a specified set of circumstances;

(3) orders shall be written statements of the secretary or delegate of the secretary to implement a decision after a hearing; and

(4) instructions shall be other written statements or directives of the secretary or secretary's delegate not dealing with the merits of any law but otherwise in aid of the accomplishment of the duties of the secretary.

C. To be effective, any ruling or regulation issued by the secretary shall be reviewed by the attorney general or other legal counsel of the department prior to being filed as required by law, and the fact of the review shall be indicated on the ruling or regulation.

D. To be effective, a regulation shall first be issued as a proposed regulation and filed for public inspection in the office of the secretary. Unless otherwise provided by statute, no regulation affecting any person or agency outside the department shall be adopted, amended or repealed without a public hearing on the proposed action before the secretary or a hearing officer designated by the secretary. The public hearing shall be held in Santa Fe unless otherwise permitted by statute. Notice of the subject matter of the regulation, the action proposed to be taken, the time and place of the hearing, the manner in which interested parties may present their views and the method by which copies of the proposed regulation, proposed amendment or repeal of an existing regulation may be obtained shall be published at least thirty days prior to the hearing date in the New Mexico register and mailed at least thirty days prior to the hearing date to all persons who have made a written request for advance notice of hearing. After the proposed regulation has been on file for not less than sixty days and a public hearing on the proposed action has been held by the secretary or a hearing officer designated by the secretary, the secretary may issue it as a final regulation by signing the regulation and filing the regulation in the manner required by law. The secretary shall not delegate the authority to sign regulations.

E. In addition to filing copies of regulations with the state records administrator as required by law, the secretary shall maintain in the office of the secretary a duplicate official set of current and superseded regulations, a set of current and superseded rulings and such additional sets of those regulations and rulings as appear necessary, which duplicate or additional sets shall be available for inspection by the public, but superseded regulations need be maintained for no longer than ten years from the date of supersession.

F. The secretary shall develop and maintain a file of names and addresses of individuals and professional and industry groups having an interest in the promulgation of new, revised or proposed regulations. At convenient times, the secretary shall distribute to these persons all such regulations and all pertinent rulings, making such charges as will defray the expense incurred in their physical preparation and mailing. Such charges are appropriated to the department to defray the costs of preparing and distributing regulations and rulings.

G. Any regulation, ruling, instruction or order issued by the secretary or delegate of the secretary is presumed to be a proper implementation of the provisions of the laws that are charged to the department, the secretary, any division of the department or any director of any division of the department.

H. The extent to which regulations, rulings and orders will have retroactive effect shall be stated, and if no such statement is made, they will be applied prospectively only.

History: Laws 1995, ch. 31, 3; 2015, ch. 73, 23.



Section 9-11-6.4 - Electronic filing.

9-11-6.4. Electronic filing.

The department is authorized to require where practical, in lieu of the filing of paper documents, the filing by electronic or optical means of any return, application, report or other document required under any law or program administered by the department. The department, using reasonable criteria, may require some classes of persons to file electronically or optically while not so requiring others to file in that manner. The date of filing shall be the date the return, application, report or other document is transmitted to the department in a form able to be processed.

History: Laws 1995, ch. 31, 5.



Section 9-11-8 - Division directors.

9-11-8. Division directors.

Each division in the department, whether established by law or order of the secretary, shall be headed by a "director." Directors shall be appointed by the secretary with the approval of the governor.

History: 1978 Comp., 9-11-8, enacted by Laws 1977, ch. 249, 9.



Section 9-11-9 - Bureaus as organizational units.

9-11-9. Bureaus as organizational units.

The divisions of the department may have established within them organizational units to be known as "bureaus". Bureaus shall be headed by a "chief" appointed by the secretary.

History: 1978 Comp., 9-11-9, enacted by Laws 1977, ch. 249, 10.



Section 9-11-10 - Personnel Act coverage.

9-11-10. Personnel Act coverage.

All employment positions in the department, except for the positions of secretary and division director, are covered by and subject to the provisions of the Personnel Act [Chapter 10, Article 9 NMSA 1978]. The secretary is the appointing authority.

History: 1978 Comp., 9-11-10, enacted by Laws 1977, ch. 249, 11.



Section 9-11-10.1 - Background investigations; duties; employees; condition of employment.

9-11-10.1. Background investigations; duties; employees; condition of employment.

A. An employee of the department who has access to or who is assigned to perform work associated with driver's licenses shall submit to a background investigation as required by the secretary.

B. An applicant seeking employment with the department who may have access to or who may be assigned to perform work associated with driver's licenses shall submit to a background investigation as required by the secretary.

C. The secretary shall ensure that fingerprints as required for a national criminal history records search and state background investigation are provided by:

(1) an employee of the department who has access to or is assigned to perform work associated with driver's licenses; or

(2) an applicant seeking employment with the department who may have access to or who may be assigned to perform work associated with driver's licenses.

D. The information obtained in a background investigation shall be used only to determine if a person required to submit to a background investigation pursuant to this section has been convicted of a crime that has a direct impact on the ability of that person to meet federal requirements or to perform the specific duties assigned to that person. The secretary may determine not to continue to employ or not to initiate employment of a person whose criminal background investigation contains information that the person has been convicted of a crime that involved actions that:

(1) directly reflect on the person's ability to perform the specific duties of that person's position or proposed position; or

(2) would conflict with federal requirements.

E. Information obtained pursuant to a background investigation shall be confidential and shall only be used for determining the fitness of a person to remain or become employed with the department or to comply with federal requirements regarding employees who have access to or who may be assigned to perform work associated with driver's licenses.

History: Laws 2007, ch. 319, 66.



Section 9-11-11 - Legal advisor.

9-11-11. Legal advisor.

The attorney general is the legal advisor to the secretary, but the secretary may employ other counsel and, in so doing, shall consult the attorney general.

History: 1978 Comp., 9-11-11, enacted by Laws 1977, ch. 249, 13.



Section 9-11-12 - Cooperative agreements among jurisdictions.

9-11-12. Cooperative agreements among jurisdictions.

A. The secretary may enter into cooperative agreements with other states, the district [District] of Columbia or with any appropriate authority empowered to administer multistate cooperative agreements for the exchange of information, the reciprocal, joint or common enforcement and administration of revenue or transportation laws of the party jurisdictions or the reciprocal, joint or common collection, remittance and audit of revenues of the party jurisdictions.

B. Funds collected by the department on behalf of another jurisdiction in accordance with an agreement entered into pursuant to this section are not funds of this state and shall be collected and disbursed in accordance with the terms of the agreement, notwithstanding any other provision of law.

C. The secretary is empowered to promulgate such rules and regulations and to establish such procedures as the secretary deems appropriate for the collection and disbursement of funds due other party jurisdictions and for the receipt of funds collected by other party jurisdictions for the account of this state under the terms of a cooperative agreement entered into under the authority of this section.

History: 1978 Comp., 9-11-12, enacted by Laws 1988, ch. 24, 1.



Section 9-11-12.1 - Tribal cooperative agreements.

9-11-12.1. Tribal cooperative agreements.

A. The secretary may enter into cooperative agreements with the Pueblos of Acoma, Cochiti, Jemez, Isleta, Laguna, Nambe, Picuris, Pojoaque, Sandia, San Felipe, San Ildefonso, San Juan, Santa Ana, Santa Clara, Santo Domingo, Taos, Tesuque, Zia and Zuni; the Jicarilla Apache Nation; the Mescalero Apache Tribe; and with the nineteen pueblos acting collectively for the exchange of information and the reciprocal, joint or common enforcement, administration, collection, remittance and audit of gross receipts tax revenues of the party jurisdictions.

B. Money collected by the department on behalf of a tribe in accordance with an agreement entered into pursuant to this section is not money of this state and shall be collected and disbursed in accordance with the terms of the agreement, notwithstanding any other provision of law.

C. The secretary is empowered to promulgate such rules and to establish such procedures as the secretary deems appropriate for the collection and disbursement of funds due a tribe and for the receipt of money collected by a tribe for the account of this state under the terms of a cooperative agreement entered into under the authority of this section, including procedures for identification of taxpayers or transactions that are subject only to the taxing authority of the tribe, taxpayers or transactions that are subject only to the taxing authority of this state and taxpayers or transactions that are subject to the taxing authority of both party jurisdictions.

D. Nothing in an agreement entered into pursuant to this section shall be construed as authorizing this state or a tribe to tax persons or transactions that federal law prohibits that government from taxing or as authorizing a state or tribal court to assert jurisdiction over persons who are not otherwise subject to that court's jurisdiction or as affecting any issue of the respective civil or criminal jurisdictions of this state or the tribe. Nothing in an agreement entered into pursuant to this section shall be construed as an assertion or an admission by either this state or a tribe that the taxes of one have precedence over the taxes of the other when the person or transaction is subject to the taxing authority of both governments. An agreement entered into pursuant to this section shall be construed solely as an agreement between the two party governments and shall not alter or affect the government-to-government relations between this state and any other tribe.

E. As used in this section:

(1) "tribal" means of or pertaining to a tribe; and

(2) "tribe" means an Indian nation, tribe or pueblo located entirely in New Mexico.

History: 1978 Comp., 9-11-12.1, enacted by Laws 1997, ch. 64, 1; 1999, ch. 223, 1; 2000, ch. 62, 2; 2001, ch. 42, 2; 2003, ch. 414, 2.



Section 9-11-12.2 - Cooperative agreements with Navajo Nation.

9-11-12.2. Cooperative agreements with Navajo Nation.

A. The secretary may enter into cooperative agreements with the Navajo Nation for the exchange of information and the reciprocal, joint or common enforcement, administration, collection, remittance and audit of tax revenues of the party jurisdictions.

B. Money collected by the department on behalf of the Navajo Nation in accordance with an agreement entered into pursuant to this section is not money of this state and shall be collected and disbursed in accordance with the terms of the agreement, notwithstanding any other provision of law.

C. The secretary is empowered to promulgate such rules and to establish such procedures as the secretary deems appropriate for the collection and disbursement of funds due the Navajo Nation and for the receipt of money collected by the Navajo Nation for the account of this state under the terms of a cooperative agreement entered into under the authority of this section, including procedures for identification of taxpayers or transactions that are subject only to the taxing authority of the Navajo Nation, taxpayers or transactions that are subject only to the taxing authority of this state and taxpayers or transactions that are subject to the taxing authority of both party jurisdictions.

D. Nothing in an agreement entered into pursuant to this section shall be construed as authorizing this state or the Navajo Nation to tax persons or transactions that federal law prohibits that government from taxing, or as authorizing a state or tribal court to assert jurisdiction over persons who are not otherwise subject to that court's jurisdiction or as affecting any issue of the respective civil or criminal jurisdictions of this state or the Navajo Nation. Nothing in an agreement entered into pursuant to this section shall be construed as an assertion or an admission by either this state or the Navajo Nation that the taxes of one have precedence over the taxes of the other when the person or transaction is subject to the taxing authority of both governments. An agreement entered into pursuant to this section shall be construed solely as an agreement between the two party governments and shall not alter or affect the government-to-government relations between this state and any other Indian nation, tribe or pueblo.

History: 1978 Comp., 9-11-12.2, enacted by Laws 2001, ch. 134, 3.



Section 9-11-13 - Taxation and revenue department; additional duties.

9-11-13. Taxation and revenue department; additional duties.

The taxation and revenue department shall develop and implement a program to conduct audits and related investigations with respect to royalties paid for oil and gas and other minerals produced from federal lands within New Mexico. Pursuant to the Federal Oil and Gas Royalty Management Act of 1982, the secretary of taxation and revenue shall petition the secretary of the United States department of the interior for a delegation of authority to conduct the audits and related investigations. After the delegation of authority is made, the secretary of taxation and revenue shall seek reimbursement from the United States department of the interior for all costs associated with any activities undertaken pursuant to the delegation.

History: Laws 1993, ch. 88, 1.



Section 9-11-14 - Power to employ law enforcement officers for tax fraud investigations division.

9-11-14. Power to employ law enforcement officers for tax fraud investigations division.

A. The secretary shall employ police officers as commissioned tax fraud enforcement officers as needed in the tax fraud investigations division of the department to enforce the tax laws or to investigate fraud and other crimes that may affect the collection of taxes due to the state.

B. Tax fraud enforcement officers shall be certified as having completed basic law enforcement training at the New Mexico law enforcement academy or at another recognized certified regional or federal law enforcement training program equivalent to or more stringent than the basic law enforcement training at the New Mexico law enforcement academy.

C. The secretary may require specialized training in addition to the requirements of Subsection B of this section.

D. The secretary shall require continuing in-service law enforcement training for tax fraud enforcement officers as required by the New Mexico law enforcement academy for all police officers.

History: Laws 2005, ch. 108, 6.



Section 9-11-15 - Collection of delinquent obligations through collection agency.

9-11-15. Collection of delinquent obligations through collection agency.

The department, by competitive bid, may select one or more collection agencies to collect or assist in the collection of an obligation due to the state or a political subdivision of the state pursuant to a tax or law administered by the department, provided that the obligation is at least one hundred twenty days past due. Notwithstanding any contract for collection of an obligation entered into pursuant to this section, the department retains authority to settle an obligation or to accept payments on an obligation.

History: Laws 2006, ch. 40, 1.






Article 12 - Transportation Department



Article 13 - Employment Security Department



Article 14 - Executive Planning

Section 9-14-1 - Short title.

9-14-1. Short title.

Sections 1 through 7 of this act [9-6-5.1, 9-14-1 through 9-14-3 NMSA 1978] may be cited as the "Executive Planning Act".

History: Laws 1983, ch. 296, 1.



Section 9-14-2 - Purpose.

9-14-2. Purpose.

The purpose of the Executive Planning Act is to achieve a coordinated and effective planning mechanism by which the executive branch will foster implementation of a comprehensive planning effort for the state of New Mexico through consolidation of the strategic planning effort for the state within the office of the chief executive, and through consolidation of the administrative aspects of state planning efforts within concerned executive agencies.

History: Laws 1983, ch. 296, 2.



Section 9-14-3 - Governor's office of policy and planning created; powers and duties.

9-14-3. Governor's office of policy and planning created; powers and duties.

There is created in the office of the governor an executive planning group, to be called the governor's office of policy and planning. Staff members of the governor's office of policy and planning shall be appointed by the governor, and shall be called governor's policy assistants. The governor's office of policy and planning shall provide overall plans for New Mexico state government in key areas such as, but not necessarily limited to, economic development, education, human and natural resources and energy. These plans will define and set forth ways to implement policies in order to achieve a cohesive direction in key areas. To design the overall plans the governor's office of policy and planning shall:

A. focus primarily on issue identification, formulation, analysis and follow through in order to develop major policy statements and implementation strategies, thereby achieving a cohesive and effective direction for the state;

B. define strategic issues where coordination of federal and state government resources is necessary in order to effectively determine and implement a coordinated and cohesive direction for state policy, and in order to ensure responsive and efficient state government.

To implement the overall plans and policies, the governor's office of policy and planning shall:

A. prepare a governor's policy manual to define the focus of the overall state plans and policies;

B. coordinate executive implementation of the plans and policies;

C. prepare legislative proposals which would implement plans and policies;

D. promote efficient inter-department coordination in the implementation and administration of the plans and policies;

E. coordinate cabinet meeting to achieve a cohesive direction in the implementation of the plans and policies;

F. serve as staff to the governor's alternate to the southwest border regional association;

G. serve as staff to the governor's alternate to the council of four corners governors;

H. consider emergency preparedness needs in conjunction with the office of military affairs and provide, as necessary, staff to coordinate these needs;

I. conduct ongoing planning studies to identify and analyze emerging planning and policy issues requiring immediate attention, and conduct special planning and policy studies as requested by the governor.

History: Laws 1983, ch. 296, 3.



Section 9-14-4 - Community development block grants.

9-14-4. Community development block grants.

A. The community development block grant programs shall be administered by the local government division of the department of finance and administration.

B. The New Mexico community development council shall determine the recipients and amounts of community development block grant awards.

History: Laws 1984, ch. 5, 1.






Article 15 - Economic Development Department

Section 9-15-1 - Short title.

9-15-1. Short title.

Sections 9-15-1 through 9-15-15 NMSA 1978 may be cited as the "Economic Development Department Act".

History: Laws 1983, ch. 297, 1; 1988, ch. 81, 1; 1991, ch. 21, 9.



Section 9-15-2 - Findings and purpose.

9-15-2. Findings and purpose.

A. The legislature finds that a need exists for economic diversification in the state in order to protect against dramatic changes in the state's economy and to increase revenues to help state government finance the various services it provides to the state's communities and citizens.

B. The legislature further finds that the goal of economic development and diversification can best be accomplished by creating a cabinet-level department which will be concerned solely with the areas of economic development and diversification, business recruitment, expansion and retention.

C. The purpose of the Economic Development Department Act is to create a cabinet-level department in order to:

(1) provide a coordinated statewide perspective with regard to economic development activities;

(2) provide a data base for local and regional economic development groups and serve as a comprehensive source of information and assistance to businesses wishing to locate or expand in New Mexico;

(3) actively encourage new economic enterprises to locate in New Mexico and assist existing businesses to expand;

(4) monitor the progress of state-supported economic development activities and prepare annual reports of such activities, their status and their impact;

(5) create and encourage methods designed to provide rapid economic diversification development that will create new employment opportunities for the citizens of the state, including the issuance of grants and loans to municipalities and counties for economic enhancement projects;

(6) provide for technology commercialization projects as an incentive to industry locating or expanding in the state;

(7) support technology transfer programs;

(8) promote New Mexico as a technology conference center;

(9) promote and market federal and state technology commercialization programs;

(10) develop and implement enhanced statewide procurement programs; and

(11) provide support and assistance in the creation and operation of development finance mechanisms such as business development corporations and the industrial and agricultural finance authorities in order to insure capital availability for business expansion and economic diversification.

History: Laws 1983, ch. 297, 2; 1991, ch. 21, 10.



Section 9-15-3 - Definitions.

9-15-3. Definitions.

As used in the Economic Development Department Act:

A. "commission" means the economic development commission;

B. "department" means the economic development department; and

C. "secretary" means the secretary of economic development.

History: Laws 1983, ch. 297, 3; 1988, ch. 81, 2; 1991, ch. 21, 11; 1993, ch. 101, 1.



Section 9-15-4 - Department established.

9-15-4. Department established.

There is created in the executive branch the "economic development department". The department shall be a cabinet department and shall consist of, but not be limited to, five divisions as follows:

A. the administrative services division;

B. the economic development division;

C. the New Mexico film division;

D. the technology enterprise division; and

E. the trade and Mexican affairs division.

History: Laws 1983, ch. 297, 4; 1988, ch. 80, 6; 1991, ch. 21, 12; 1994, ch. 127, 7; 1995, ch. 77, 1; 1998, ch. 63, 1; 2003, ch. 404, 1; 2006, ch. 14, 1.



Section 9-15-4.1 - Governor's council on film and media industries; created; membership; executive board.

9-15-4.1. Governor's council on film and media industries; created; membership; executive board.

A. The "governor's council on film and media industries" is created to advise the department and the governor on ways to promote film production in New Mexico, assist in the design and implementation of the department's strategic plan for building a media infrastructure in the state, assist in designing a workforce training program for film production and make recommendations for incentives and funding for these efforts.

B. The governor's council on film and media industries shall be composed of no more than thirty members appointed by the governor for four-year staggered terms; provided that the initial appointments shall be made so that one-half of the members shall be appointed for two-year terms and one-half of the members shall be appointed for four-year terms. Terms shall expire on January 1.

C. From the membership of the governor's council on film and media industries, the governor shall appoint a seven-member "executive board". At least five members of the executive board shall have experience in some aspect of film production. The executive board shall:

(1) with the approval of the secretary, create subcommittees of the governor's council on film and media industries and name the chairmen of those subcommittees;

(2) coordinate activities of the subcommittees and the governor's council on film and media industries; and

(3) develop recommendations pertaining to the charges of the governor's council on film and media industries for the consideration of the governor's council on film and media industries.

D. The governor shall name the chairman of the governor's council on film and media industries, who shall serve as the chairman of the executive board. The governor's council on film and media industries may elect such other officers as it deems necessary. The governor's council on film and media industries shall meet at the call of the chairman, at least quarterly. Members of the governor's council on film and media industries may receive per diem and mileage for travel within New Mexico as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978], but shall receive no other compensation, perquisite or allowance.

E. Staff for the governor's council on film and media industries shall be provided by the department.

F. The governor's council on film and media industries shall report to the department, the governor and the legislature by December 1 of each year on its activities and recommendations.

History: Laws 2003, ch. 97, 1; 2004, ch. 8, 1.



Section 9-15-5 - Secretary of the economic development department; appointment.

9-15-5. Secretary of the economic development department; appointment.

The chief executive and administrative officer of the department is the "secretary of economic development". The secretary shall be appointed by the governor with the consent of the senate. The secretary shall hold that office at the pleasure of the governor and shall serve in the executive cabinet; provided, however, that the secretary appointed to serve as the secretary of economic development and tourism and whose appointment has been confirmed by the senate may serve as the secretary of the economic development department at the pleasure of the governor and without further confirmation.

History: Laws 1983, ch. 297, 5; 1991, ch. 21, 13.



Section 9-15-6 - Secretary; duties and general powers.

9-15-6. Secretary; duties and general powers.

A. The secretary is responsible to the governor for the operation of the department. It is his duty to manage all operations of the department and to administer and enforce the laws with which he or the department is charged.

B. To perform his duties, the secretary has every power expressly enumerated in the laws, whether granted to the secretary or the department or any division of the department, except where authority conferred upon any division is explicitly exempted from the secretary's authority by statute. In accordance with these provisions, the secretary shall:

(1) except as otherwise provided in the Economic Development Department Act, exercise general supervisory and appointing authority over all department employees, subject to any applicable personnel laws and regulations;

(2) delegate authority to subordinates as he deems necessary and appropriate, clearly delineating such delegated authority and the limitations thereto;

(3) organize the department into those organizational units he deems will enable it to function most efficiently;

(4) within the limitations of available appropriations and applicable laws, employ and fix the compensation of those persons necessary to discharge his duties;

(5) take administrative action by issuing orders and instructions, not inconsistent with the law, to assure implementation of and compliance with the provisions of law for whose administration or execution he is responsible and to enforce those orders and instructions by appropriate administrative action in the courts;

(6) conduct research and studies that will improve the operations of the department and the provision of services to the citizens of the state;

(7) provide for courses of instruction and practical training for employees of the department and other persons involved in the administration of programs, with the objective of improving the operations and efficiency of administration;

(8) prepare an annual budget of the department based upon the five-year economic development plan approved by the commission. The economic development plan shall be updated and approved annually by the commission;

(9) provide cooperation, at the request of heads of administratively attached agencies, in order to:

(a) minimize or eliminate duplication of services;

(b) coordinate activities and resolve problems of mutual concern; and

(c) resolve by agreement the manner and extent to which the department shall provide budgeting, record-keeping and related clerical assistance to administratively attached agencies;

(10) appoint a "director" for each division. These appointed positions are exempt from the provisions of the Personnel Act [Chapter 10, Article 9 NMSA 1978]. Persons appointed to these positions shall serve at the pleasure of the secretary;

(11) give bond in the penal sum of twenty-five thousand dollars ($25,000) and require directors to each give bond in the penal sum of ten thousand dollars ($10,000) conditioned upon the faithful performance of duties, as provided in the Surety Bond Act [10-2-13 through 10-2-16 NMSA 1978]. The department shall pay the costs of these bonds; and

(12) require performance bonds of such department employees and officers as he deems necessary, as provided in the Surety Bond Act. The department shall pay the costs of these bonds.

C. The secretary may apply for and receive in the name of the department any public or private funds, including but not limited to United States government funds, available to the department to carry out its programs, duties or services.

D. The secretary may make and adopt such reasonable and procedural rules and regulations as may be necessary to carry out the duties of the department and its divisions. No rule or regulation promulgated by the director of any division in carrying out the functions and duties of the division shall be effective until approved by the secretary, unless otherwise provided by statute. Unless otherwise provided by statute, no regulation affecting any person or agency outside the department shall be adopted, amended or repealed without a public hearing on the proposed action before the secretary or a hearing officer designated by him. The public hearing shall be held in Santa Fe unless otherwise permitted by statute. Notice of the subject matter of the regulation, the action proposed to be taken, the time and place of the hearing, the manner in which interested persons may present their views and the method by which copies of the proposed regulation, proposed amendment or repeal of an existing regulation may be obtained shall be published once at least thirty days prior to the hearing date in a newspaper of general circulation and mailed at least thirty days prior to the hearing date to all persons who have made a written request for advance notice of hearing. All rules and regulations shall be filed in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978].

History: Laws 1983, ch. 297, 6; 1988, ch. 81, 3; 1991, ch. 21, 14; 1993, ch. 101, 2.



Section 9-15-7 - Secretary; additional duties.

9-15-7. Secretary; additional duties.

In addition to the secretary's responsibility for the overall supervision of the department's operation in support of the purposes of the Economic Development Department Act, the secretary shall:

A. work with and provide staff support to the commission in formulating and implementing the state's five-year economic development plan;

B. advise the commission of proposed rules, regulations, projects and contractual arrangements;

C. enter into contracts with state, federal or private entities, apply for and accept any state, federal or private funds or grants for such projects and accept similar donations and bequests from any source;

D. maintain and update records on the status of all completed and ongoing projects of the department;

E. develop, maintain and provide economic and demographic information; and

F. perform such other duties as requested by the commission in order to further the purposes of the Economic Development Department Act.

History: Laws 1983, ch. 297, 7; 1988, ch. 81, 4; 1991, ch. 21, 15; 1993, ch. 101, 3.



Section 9-15-7.1 - Additional planning duties of secretary.

9-15-7.1. Additional planning duties of secretary.

The secretary, in addition to other duties, shall serve as lead agency in coordination of the census program at the state data center.

History: Laws 1983, ch. 296, 21; 1991, ch. 21, 16; 1998, ch. 63, 2.



Section 9-15-10 - Organizational units of department; powers and duties specified by law; access to information.

9-15-10. Organizational units of department; powers and duties specified by law; access to information.

Those organizational units of the department and the officers of those units specified by law shall have all of the powers and duties enumerated in the specific laws involved. However, the carrying out of those powers and duties shall be subject to the direction and supervision of the secretary, and he shall retain the final decision-making authority and responsibility for the administration of any such laws as provided in Subsection B of Section 9-15-6 NMSA 1978. The department shall have access to all records, data and information of other state departments, agencies and institutions, including its own organizational units, not specifically held confidential by law. Any information obtained by the department that is proprietary technical information or related to the possible relocation or expansion of a business shall be deemed confidential and withheld from inspection pursuant to the Inspection of Public Records Act [Chapter 14, Article 2 NMSA 1978].

History: Laws 1983, ch. 297, 10; 1991, ch. 21, 17; 1997, ch. 169, 1.



Section 9-15-11 - Economic development commission created; membership; duties.

9-15-11. Economic development commission created; membership; duties.

A. The "economic development commission" is created. The commission shall be a planning commission administratively attached to the department.

B. The commission shall:

(1) provide advice to the department on policy matters;

(2) oversee the economic development grant program as provided in the Economic Development Grant Act [6-31-1 through 6-31-6 NMSA 1978];

(3) review and approve applications for matching grants and award grants pursuant to the Economic Development Grant Act; and

(4) be responsible for the annual approval and update of the state's five-year economic development plan.

C. The commission shall consist of nine members who shall be qualified electors of the state, no more than five of whom at the time of appointment are members of the same political party. Members shall be appointed by the governor and confirmed by the senate. Seven members shall be appointed from their respective planning districts, the eighth member shall be a Native American and represent the interests of the Indian tribes and pueblos and the ninth member shall represent the public at large.

D. Appointments shall be made for five-year terms expiring on January 1 of the appropriate year. Commission members shall serve staggered terms as determined by the governor at the time of their initial appointment. Annually, the governor shall designate a chair of the commission from among the members.

E. The commission shall meet at the call of the chair, not less than once each quarter, and shall invite representatives of appropriate legislative committees, other state agencies and interested persons to its meetings for the purpose of information exchange and coordination.

F. Commission members shall not vote by proxy. A majority of the members constitutes a quorum for the conduct of business.

G. Members of the commission shall not be removed except for incompetence, neglect of duty or malfeasance in office; provided, however, no removal shall be made without notice of hearing and an opportunity to be heard having first been given the member being removed. The senate shall be given exclusive original jurisdiction over proceedings to remove members of the commission under such rules as the senate may promulgate. The senate's decision in connection with such matters shall be final. A vacancy in the membership of the commission occurring other than by expiration of term shall be filled in the same manner as the original appointment, but for the unexpired term only.

H. Commission members shall not be paid, but they are entitled to receive per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978].

History: 1978 Comp., 9-15-11, enacted by Laws 1988, ch. 81, 5; 1991, ch. 21, 18; 1993, ch. 101, 4; 1997, ch. 172, 1; 2014, ch. 58, 7.



Section 9-15-12 - Commission; powers and duties.

9-15-12. Commission; powers and duties.

The commission shall:

A. develop and recommend policies and provide policy and program guidance for the department;

B. review, modify and approve annual updates to the state's five-year economic development plan generated by the department;

C. advise, assist and promote the department on matters relating to technology, technology-based new business development and technology commercialization projects;

D. review federal technology-based programs requiring state matching funds and authorize any expenditure or pledge of the state match fund for such programs; and

E. establish such rules and regulations for its own operations as are necessary to achieve the purposes of the Economic Development Department Act. Rules and regulations of the commission shall be adopted in the same procedural manner as rules and regulations of the department are adopted and shall be filed in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978].

History: Laws 1983, ch. 297, 12; 1988, ch. 81, 6; 1991, ch. 21, 19; 1993, ch. 101, 5; 1994, ch. 113, 1.



Section 9-15-14 - Administrative services division; duties.

9-15-14. Administrative services division; duties.

A. The administrative services division of the department shall provide administrative services to the department, including:

(1) keeping all official records of the department;

(2) providing personnel administration, financial management, procurement and budget preparation services; and

(3) providing clerical, record-keeping and administrative support to agencies administratively attached to the department.

B. The division shall, in addition to its other duties, administer programs and grants that have been assigned generally to the department by the governor or the commission or by statute.

History: Laws 1983, ch. 297, 14; 1988, ch. 81, 10; 1991, ch. 21, 20; 1995, ch. 163, 1.



Section 9-15-15 - Department cooperation with local and regional development agencies.

9-15-15. Department cooperation with local and regional development agencies.

The department shall cooperate with local and regional development agencies, including:

A. coordinating activities of the department and local or regional development agencies;

B. assisting in gathering information on local and regional assets;

C. assisting in the establishment of procedures for handling potential clients;

D. assisting in the development of a plan for the expansion of the local or regional economic base;

E. assisting in marketing the benefits of local communities by providing matching funds through the state cooperative advertising program, which shall include as eligible expenses travel and related costs to attract new business investment into the communities;

F. assisting in the establishment of programs to attract new labor forces or to train local labor forces; and

G. identifying barriers to local or regional economic development and developing plans to overcome such barriers.

History: Laws 1983, ch. 297, 15; 2003, ch. 15, 1.



Section 9-15-16 - Technology enterprise division created.

9-15-16. Technology enterprise division created.

The "technology enterprise division" is created as a division of the economic development department. The division shall:

A. enhance the business climate to encourage the start-up, relocation, development and growth of technology-based industry in New Mexico;

B. promote an expanded, diversified technology-based economy, emphasizing areas that:

(1) derive from the state's technological strengths;

(2) provide a commercial advantage;

(3) lend themselves to a distributed technology-based industry network; and

(4) utilize imaginative state, federal and private partnerships; and

C. attain sufficient levels of human, financial and physical resources to support in-state industries and attract new industries to New Mexico.

History: 1978 Comp., 9-15-16, enacted by Laws 1991, ch. 21, 21.



Section 9-15-17 - Director; duties.

9-15-17. Director; duties.

The director of the technology enterprise division is responsible for the overall supervision of the division in accordance with the provisions of Section 9-15-16 NMSA 1978. In addition, the director shall:

A. formulate and submit to the commission a five-year state technology development plan;

B. develop and be responsible for the operating and capital budgets of the division;

C. develop agreements with federal research, development, testing and evaluating organizations and universities to facilitate the transfer and commercialization of technology;

D. recommend to the secretary proposed projects and contracts in accordance with the policies, procedures and guidelines established by the department;

E. subject to the approval of the secretary, apply for and accept any federal funds or grants and private donations;

F. develop requests for proposals in technology commercialization areas given priority by the commission in the state's economic development and tourism plan; receive and refer with commentary to the secretary proposals submitted in response to requests for proposals; confer with research investigators to assist them when needed; monitor progress on state-funded research and development projects; maintain contact with research and development offices of the universities, federal laboratories and private research operations; and receive reports of individual projects;

G. prepare an annual report on:

(1) the status of the technology enterprise division;

(2) the status of ongoing research and development projects;

(3) the results obtained from completed projects and the dissemination of those results; and

(4) other activities of the division;

H. maintain and update records on the status of all completed and ongoing projects;

I. request from each entity under contract with the division a detailed description of tasks and associated budgets for review and approval by the commission; and

J. perform such other duties as are assigned to him by the secretary in order to further the purposes of Section 9-15-17 NMSA 1978.

History: 1978 Comp., 9-15-17, enacted by Laws 1991, ch. 21, 22.



Section 9-15-18 - Proprietary information.

9-15-18. Proprietary information.

A. Any information obtained by the technology enterprise division that is deemed by the director to be proprietary technical or business information shall be held in confidence. Proprietary technical or business information shall not be deemed a public record under the Public Records Act [Chapter 14, Article 3 NMSA 1978] or be open to inspection under Section 14-2-1 NMSA 1978. The technology enterprise division shall take such steps as are necessary to safeguard the confidentiality of the information.

B. Notwithstanding Sections 10-15-1 through 10-15-4 NMSA 1978 or any other law requiring meetings of public bodies to be open to the public, meetings of the commission shall be closed when proprietary technical or business information is discussed.

History: 1978 Comp., 9-15-18, enacted by Laws 1991, ch. 21, 23.



Section 9-15-19 - Technology enterprise fund created.

9-15-19. Technology enterprise fund created.

There is created in the state treasury the "technology enterprise fund". No money appropriated to this fund or accruing to it through cooperative research and technology transfer agreements, gifts, grants or bequests shall be transferred to another fund or encumbered or disbursed in any manner except for activities conducted pursuant to Sections 9-15-16 through 9-15-19 NMSA 1978. The fund shall not revert at the end of a fiscal year. Money appropriated to the research and development fund is appropriated to the technology enterprise fund provided any existing agreement to be paid from funds appropriated to the research and development fund shall be paid from the technology enterprise fund. Disbursements from the fund shall be made only upon warrant drawn by the secretary of finance and administration pursuant to vouchers signed by the secretary or his designee for the purpose of paying the cost of activities conducted pursuant to Sections 9-15-16 through 9-15-19 NMSA 1978.

History: 1978 Comp., 9-15-19, enacted by Laws 1991, ch. 21, 24.



Section 9-15-19.1 - State match fund created.

9-15-19.1. State match fund created.

A. The "state match fund" is created in the state treasury. Money in the fund is appropriated to the economic development department for the purpose of providing a pool of matching funds for technology-based proposals submitted to the federal government on behalf of the state. Money in the fund shall only be expended upon review and approval of the economic development commission.

B. No money in the fund appropriated to it or accruing to it in any manner shall be transferred to another fund or encumbered or dispersed in any manner except for the purposes set forth in this section; provided, money in the fund may be invested by the state treasurer in the manner provided for other state funds. Money in the fund shall revert at the end of the fiscal year.

C. Disbursements from the fund shall only be made upon warrant drawn by the secretary of finance and administration pursuant to vouchers signed by the secretary of economic development or his designee.

History: 1978 Comp., 9-15-19.1, enacted by Laws 1994, ch. 113, 2.



Section 9-15-19.2 - New Mexico 9000 program enterprise fund; created; purpose.

9-15-19.2. New Mexico 9000 program enterprise fund; created; purpose.

The "New Mexico 9000 program enterprise fund" is created in the state treasury. The fund consists of fees paid by participants for the New Mexico 9000 program, appropriations, gifts, grants and donations. Interest earned on balances in the fund shall be credited to the fund. Money in the fund at the end of a fiscal year shall not revert to the general fund. The economic development department shall administer the fund, and money in the fund is appropriated to the economic development department for the purpose of implementing and maintaining the New Mexico 9000 program. The fund is to be used for expenses associated with the delivery of training, auditing and certification, as well as expenses associated with administering the program and supporting participating New Mexico businesses in obtaining and maintaining international organization for standardization certification. Disbursements from the fund shall be made by warrant of the secretary of finance and administration pursuant to vouchers signed by the secretary of economic development or the secretary of economic development's designee.

History: Laws 2011, ch. 79, 1.



Section 9-15-29 - Definitions.

9-15-29. Definitions.

As used in Sections 9-15-28 [repealed] through 9-15-34 NMSA 1978:

A. "department" means the economic development department;

B. "director" means the director of the trade and Mexican affairs division of the economic development department; and

C. "secretary" means the secretary of economic development.

History: Laws 1988, ch. 80, 3; 1991, ch. 21, 26; 2003, ch. 404, 2.



Section 9-15-30 - Mexican affairs division created; duties.

9-15-30. Mexican affairs division created; duties.

A. The "Mexican affairs division" is created as a division of the department.

B. The division shall be responsible for conducting and coordinating the state's relations with the Republic of Mexico and the state of Chihuahua and shall promote New Mexico products and services in Mexico. The division is created to coordinate activities of the department, the tourism department, the cultural affairs department, the department of transportation, the department of health, the department of environment, the department of public safety, the New Mexico-Chihuahua commission, the border authority and the joint border research institute at New Mexico state university as those activities relate to improving New Mexico-Mexico relations and trade and encouraging or funding appropriate border development.

C. The division shall provide periodic reports to the New Mexico finance authority oversight committee on its activities and the activities of the state pertaining to New Mexico-Mexico relations, trade and border development.

History: Laws 1988, ch. 80, 4; 2003, ch. 404, 3; 2005, ch. 57, 2.



Section 9-15-30.1 - Division of international trade created; duties.

9-15-30.1. Division of international trade created; duties.

A. The "division of international trade" is created in the economic development department.

B. The division shall be responsible for conducting and coordinating the state's relations with other countries and shall promote New Mexico and its products and services. The division is created to:

(1) coordinate activities of the department and other state agencies as those activities relate to improving New Mexico's relations and trade with other countries;

(2) promote New Mexico to international investors;

(3) promote New Mexico products and services to potential international consumers;

(4) establish a central registry for New Mexico products and services;

(5) develop, maintain and use a database of potential domestic and international investors and consumers for New Mexico and its products and services; and

(6) foster, coordinate and support the efforts of individuals and organizations involved in the promotion of New Mexico and its businesses, products and services to consumers in other countries.

C. The division shall provide periodic reports to the legislature on its activities and the activities of the state pertaining to New Mexico's international relations and trade.

History: Laws 2005, ch. 57, 1.



Section 9-15-31 - Director; duties.

9-15-31. Director; duties.

The director is responsible for the overall supervision of the division's activities in accordance with the purposes of Sections 9-15-28 [repealed] through 9-15-34 NMSA 1978. In addition, the director shall:

A. work with individuals and organizations outside of state government to formulate a trade promotion plan for inclusion in the department's five-year economic development and tourism plan;

B. establish and annually update the New Mexico trade registry of New Mexico businesses and the products and services they offer to consumers;

C. develop and maintain a data base of trade opportunities;

D. work with individuals and organizations outside of state government to promote New Mexico trade; and

E. prepare an annual report on the activities of the division.

History: Laws 1988, ch. 80, 5; 1991, ch. 21, 27.



Section 9-15-32 - Office established.

9-15-32. Office established.

There is established the "office of enterprise development" in the economic development department.

History: Laws 1989, ch. 205, 1; 1991, ch. 21, 28.



Section 9-15-33 - Purpose.

9-15-33. Purpose.

The purpose of the office of enterprise development shall be to provide information and assistance to businesses wishing to relocate to New Mexico or to expand within New Mexico by providing a centralized information service and assistance center.

History: Laws 1989, ch. 205, 2.



Section 9-15-34 - Duties of the department.

9-15-34. Duties of the department.

A. The economic development department shall establish the office of enterprise development. Within the office of enterprise development, the department shall:

(1) develop and maintain a comprehensive statewide business information data base and referral service;

(2) establish a mechanism for advertising the existence of the office and its referral service;

(3) provide professional assistance and information regarding licensing, permitting and taxation procedures; and

(4) establish a reporting procedure to monitor the success of the referral service.

B. The department shall develop a budget and hire a staff to operate the office of enterprise development.

History: Laws 1989, ch. 205, 3; 1991, ch. 21, 29.



Section 9-15-34.1 - Business incubators; conditions for state expenditures.

9-15-34.1. Business incubators; conditions for state expenditures.

Business incubators receiving state funds shall be required to pass a state incubator certification program administered by the economic development department. The department shall certify business incubators that submit documentation to the department that the incubator has:

A. a mission statement that defines the incubator's role to assist entrepreneurs and support the growth of businesses;

B. for incubators established after the effective date of this section, a formal feasibility study indicating an appropriate market and local community support or, for incubators established prior to the effective date of this section, a business plan;

C. an effective governing board or an appropriate oversight advisory board committed to the incubator's mission;

D. qualified management and staff to achieve the mission of the incubator and to help businesses;

E. an ongoing business assistance program that places the greatest value on client assistance and adds value to client businesses by developing programs and coordinating activities such as:

(1) technical assistance and consulting;

(2) coaching and mentoring, business training workshops and seminars;

(3) providing marketing assistance;

(4) fostering networking opportunities and links with other business service providers; and

(5) providing assistance in obtaining financing;

F. a facility that encourages innovation and provides dedicated space for incubator client firms with flexible leases and that includes a common area meeting space and business equipment;

G. a process for client businesses that involves a screening and selection process and graduation policy for client companies;

H. a system for program evaluation;

I. all applicable required licenses and permits and a functional accounting system; and

J. membership in the national business incubation association.

History: Laws 2005, ch. 67, 1.



Section 9-15-35 - Program created; purposes.

9-15-35. Program created; purposes.

A. The "New Mexico artisans business development program" is created within the economic development and tourism department to promote, in conjunction with the arts division of the office of cultural affairs, the New Mexico artisans industry by establishing a greater demand for New Mexico artisans' wares and by providing technical and marketing assistance to New Mexico artisans.

B. The purposes of the program shall include, but not be limited to, the following:

(1) establishment of a not-for-profit organization to carry out the objectives of the New Mexico artisans business development program;

(2) educational workshops and seminars in cooperation with the small business development centers for artisans to assist the centers in the development of their businesses and marketing of their wares;

(3) an assessment of a full range of marketing strategies for artisan wares and relating those wares to target markets;

(4) production of a promotional brochure of New Mexico artisans and their products;

(5) development and publishing of a marketing catalog of New Mexico artisans;

(6) establishment of a network of state and national distribution points and gift and trade shows for the promotion and export of New Mexico artisans' wares;

(7) development of a state and national marketing and exhibitions calendar;

(8) participation in state and national promotional shows by New Mexico artisans; and

(9) development of a marketing network with private-sector distributors, catalog producers and retailers.

History: Laws 1991, ch. 27, 1.



Section 9-15-36 - Fund created.

9-15-36. Fund created.

There is created in the state treasury the "New Mexico artisans business development fund". The fund shall consist of money appropriated to the fund by the legislature and any other revenues directed to the fund, such as gifts, donations and grants. The fund shall be administered by the economic development and tourism department and expenditures may be made from the fund upon vouchers signed by the secretary of economic development and tourism and warrants issued by the secretary of finance and administration for the purposes of the New Mexico artisans business development program. Interest earned on balances in the fund shall be credited to the fund.

History: Laws 1991, ch. 27, 2.



Section 9-15-37 - Short title.

9-15-37. Short title.

Sections 1 through 5 [9-15-37 through 9-15-41 NMSA 1978] of this act may be cited as the "Defense Conversion and Technology Act".

History: Laws 1993, ch. 211, 1 and by Laws 1993, ch. 216, 1.



Section 9-15-38 - Purpose.

9-15-38. Purpose.

The purpose of the Defense Conversion and Technology Act [9-15-37 through 9-15-41 NMSA 1978] is to designate the economic development department as the lead agency to promote defense conversion technology, coordinate the transfer of defense technology and other technology from federal, state and local government facilities to private sector industries and promote private-public partnership and business development programs.

History: Laws 1993, ch. 211, 2 and by Laws 1993, ch. 216, 2.



Section 9-15-39 - Definitions.

9-15-39. Definitions.

As used in the Defense Conversion and Technology Act [9-15-37 through 9-15-41 NMSA 1978]:

A. "commission" means the economic development and tourism commission or any successor commission created in Chapter 9, Article 15 NMSA 1978 to provide program and policy guidance to the department; and

B. "department" means the economic development department.

History: Laws 1993, ch. 211, 3 and by Laws 1993, ch. 216, 3.



Section 9-15-40 - Designation as the lead state agency.

9-15-40. Designation as the lead state agency.

The department is designated as the lead state agency to coordinate or accept federal and state funds appropriated for conversion of defense technologies and to coordinate technology transfer in accordance with the state's technology development plan.

History: Laws 1993, ch. 211, 4 and by Laws 1993, ch. 216, 4.



Section 9-15-41 - Defense conversion; department duties.

9-15-41. Defense conversion; department duties.

A. The department shall coordinate all defense conversion and technology transfer activities of the state. The department is authorized to contract with the appropriate partnership intermediaries to assist in the coordination of defense conversion duties.

B. The department shall:

(1) oversee the activities of the manufacturing productivity center and manufacturing extension programs;

(2) coordinate the activities of small business incubators to encourage the development and viability of technology spin-off companies in the private sector;

(3) coordinate appropriate divisions in the department to provide technology export assistance;

(4) coordinate small business development and assistance programs for new and existing businesses;

(5) work with appropriate entities to identify sources of funding for capital expenditure programs and initial venture programs;

(6) coordinate the development of regional technology clusters; and

(7) provide support and coordination assistance as deemed necessary by the commission and the secretary of the department to assist the state in developing defense conversion industries.

History: Laws 1993, ch. 211, 5 and by Laws 1993, ch. 216, 5.



Section 9-15-48 - Office of military base planning and support created; duties.

9-15-48. Office of military base planning and support created; duties.

A. The "office of military base planning and support" is created, which is administratively attached to the economic development department. The department shall provide administrative services to the office.

B. The governor shall appoint a director of the office of military base planning and support.

C. The director of the office of military base planning and support shall:

(1) employ, under the authorization of the governor's chief of staff, the staff necessary to carry out the work of the office of military base planning and support and the military base planning commission;

(2) support the commission;

(3) inform the governor and the governor's chief of staff about issues impacting the military bases in the state, including infrastructure requirements, environmental needs, military force structure possibilities, tax implications, property considerations and issues requiring coordination and support from other state agencies;

(4) serve as a liaison with the community organizations whose purpose is to support the long-term viability of the military bases;

(5) communicate with the staff of the state's congressional delegation; and

(6) identify issues, prepare information and provide for presentations necessary for the commission to carry out its duties.

History: Laws 2003, ch. 166, 1; 2003, ch. 170, 1; 2004, ch. 16, 1; 2015, ch. 123, 1.



Section 9-15-49 - Military base planning commission created; composition.

9-15-49. Military base planning commission created; composition.

A. The "military base planning commission" is created, which is administratively attached to the economic development department. The department shall provide administrative services to the commission.

B. The commission consists of twelve members, eleven of whom are appointed by the governor with the advice and consent of the senate. The commission shall include the lieutenant governor and nine appropriate representatives from the counties, or adjoining counties, in which military bases are located. Two additional members shall be appointed at large from other counties.

C. The governor shall appoint a chair from among the members of the commission. The commission shall meet at the call of the chair and shall meet not less than quarterly. Members of the commission shall not be paid but shall receive per diem and mileage expenses as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978].

D. Notwithstanding the provisions of the Open Meetings Act [Chapter 10, Article 15 NMSA 1978], meetings of the commission shall be closed to the public when proprietary alternative New Mexico military base realignment or closure strategies or any information regarding relocation of military units is discussed.

E. Information developed or obtained by the commission that pertains to proprietary commission strategies or related to the relocation of military units shall be confidential and not subject to inspection pursuant to the Inspection of Public Records Act [Chapter 14, Article 3 NMSA 1978].

History: Laws 2003, ch. 166, 2; 2003, ch. 170, 2; 2004, ch. 16, 2; 2005, ch. 8, 1; 2015, ch. 123, 2.



Section 9-15-50 - Duties.

9-15-50. Duties.

The military base planning commission shall:

A. obtain and evaluate information about the federal government's considerations, plans, policies and initiatives relating to military base realignment and closure;

B. obtain and evaluate information relating to the impact of federal military base realignment and closure plans on the state's economy and the military base area's local economy;

C. work with and provide assistance to established community organizations that have as their purpose the support of the long-term viability of the military bases in their local area;

D. ensure collaboration among the community organizations described in Subsection C of this section and an understanding of the joint efforts between the military bases in the state;

E. work with and provide assistance to the state's congressional delegation on matters relating to federal base realignment and closure plans; and

F. advise the governor on measures necessary to ensure the continued presence of military bases in the state.

History: Laws 2003, ch. 166, 3 and Laws 2003, ch. 170, 3.



Section 9-15-52 - Short title.

9-15-52. Short title.

This act [9-15-52 through 9-15-55 NMSA 1978] may be cited as the "Minority Business Assistance Act".

History: Laws 2007, ch. 180, 1.



Section 9-15-53 - Definitions.

9-15-53. Definitions.

As used in the Minority Business Assistance Act [9-15-52 through 9-15-55 NMSA 1978]:

A. "department" means the economic development department; and

B. "minority business" means a business, with its principal place of business in New Mexico:

(1) the majority ownership of which is held by individuals who are residents of New Mexico and African Americans, Hispanic Americans, Asian Americans or Native Americans; and

(2) that employs twenty or fewer people.

History: Laws 2007, ch. 180, 2.



Section 9-15-54 - Minority business assistance program; department duties and powers.

9-15-54. Minority business assistance program; department duties and powers.

A. The department shall develop and implement a minority business assistance program to facilitate the entrance of minority businesses, located throughout the state, into the marketplace. As part of the development and implementation of the program, the department, in collaboration with the labor department, shall:

(1) develop a process to define and identify minority businesses that may benefit from additional assistance and training in the areas of general business practices, accounting principles, business ethics, technical expertise, marketing and government procurement;

(2) develop a registry of well-established businesses, individuals within those businesses, retirees and other persons that have the expertise and skills that may be needed by minority businesses and that have expressed a desire to volunteer as a mentor or otherwise to assist minority businesses;

(3) develop an outreach and marketing program so that minority businesses may become aware of the assistance available and so that needed, experienced individuals are aware of the opportunity to mentor and assist minority businesses;

(4) develop training materials and in-house training expertise; and

(5) create a mentorship program in which employees or agents of the department or volunteers with business experience will visit minority businesses for the purpose of training, mentoring, advising and otherwise assisting the minority businesses in the development or improvement of general business practices, accounting principles, business ethics, technical expertise, marketing and government procurement.

B. In performing its duties under the Minority Business Assistance Act [9-15-52 through 9-15-55 NMSA 1978], the department may:

(1) to the extent money has been appropriated for such purposes, develop a grant program for minority businesses to acquire the expertise necessary to compete effectively; and

(2) do all other things necessary and proper to effectuate the purpose of the Minority Business Assistance Act.

C. All state agencies shall cooperate with the department in carrying out the provisions of the Minority Business Assistance Act and shall, as the opportunity arises, assist minority businesses and encourage other businesses and individuals to register as volunteers under that act.

History: Laws 2007, ch. 180, 3.



Section 9-15-55 - Minority business assistance fund created.

9-15-55. Minority business assistance fund created.

The "minority business assistance fund" is created in the state treasury. The fund shall consist of appropriations, gifts, grants, donations and bequests made to the fund. Income from the fund shall be credited to the fund and money in the fund shall not revert or be transferred to any other fund at the end of a fiscal year. Money in the fund is subject to appropriation by the legislature to the department for the purposes of carrying out the provisions of the Minority Business Assistance Act [9-15-52 through 9-15-55 NMSA 1978]. Expenditures from the fund shall be made on warrant of the secretary of finance and administration pursuant to vouchers signed by the secretary of economic development.

History: Laws 2007, ch. 180, 4.



Section 9-15-56 - Economic development tax incentives; guidelines.

9-15-56. Economic development tax incentives; guidelines.

A. An economic development tax incentive shall include in the enabling statute the following minimum provisions:

(1) a statement of purpose;

(2) the designation of a responsible agency to establish measurable policy goals, track state expenditures, quantify the state's return on investment and report regularly to the interim revenue stabilization and tax policy committee and the legislative finance committee;

(3) a requirement that the economic development department track job creation;

(4) specific standards for the taxpayer to qualify for the incentive;

(5) reporting requirements for the taxpayer;

(6) a description of the financial obligation of the taxpayer if the specific standards are not met; and

(7) a mandatory review of the incentive no more than every seven years.

B. The economic development department shall publish annually an aggregate list of the economic development tax incentives used by each taxpayer.

C. For the purposes of this section, "economic development tax incentive" means a credit, deduction, rebate, exemption or other tax benefit for the primary purpose of promoting economic development or offering an advantage to a particular industry or type of business to do business in New Mexico.

D. Nothing in this section shall be construed to conflict with current confidentiality rules or statutes.

History: Laws 2010, ch. 87, 1.



Section 9-15-57 - Solo-worker program.

9-15-57. Solo-worker program.

A. As used in this section:

(1) "economic-base job" means a job in which sixty percent or more of the revenue generated from the goods or services produced derives from outside the state;

(2) "program agency" means a certified business incubator, a community college or an organization whose purpose is to create jobs and promote economic development; and

(3) "solo worker" means a person who is engaged in full-time employment and whose employer, if any, does not supply the office space or amenities used to perform the person's work.

B. The "solo-worker program" is created in the economic development department. The purpose of the solo-worker program is to improve the state's rural and urban economies by creating and sustaining economic-base jobs and expanding businesses owned and operated by solo workers engaged in economic-base jobs.

C. To carry out the purpose of the solo-worker program, the department shall provide matching funding, if other funds become available, to program agencies for advancing initiatives that:

(1) create opportunities for New Mexico residents to become solo workers engaged in economic-base jobs;

(2) support the continued employment and business expansion of existing solo workers engaged in economic-base jobs;

(3) recruit from outside of the state solo workers engaged in economic-base jobs; and

(4) make the state and its local communities more competitive for creating, attracting and retaining solo- worker jobs.

History: Laws 2016, ch. 57, 1.






Article 15A - Tourism Department

Section 9-15A-1 - Short title.

9-15A-1. Short title.

Chapter 9, Article 15A NMSA 1978 may be cited as the "Tourism Department Act".

History: Laws 1991, ch. 21, 1; 1993, ch. 101, 6.



Section 9-15A-2 - Definitions.

9-15A-2. Definitions.

As used in the Tourism Department Act:

A. "commission" means the tourism commission;

B. "department" means the tourism department; and

C. "secretary" means the secretary of tourism.

History: Laws 1991, ch. 21, 2; 1993, ch. 101, 7.



Section 9-15A-3 - Department established.

9-15A-3. Department established.

The "tourism department" is created in the executive branch. The department shall be a cabinet department and shall consist of, but not be limited to, six divisions as follows:

A. the promotion division;

B. the New Mexico magazine division;

C. the sports authority division;

D. the tourism development division;

E. the marketing division; and

F. the administrative services division.

History: Laws 1991, ch. 21, 3; 1995, ch. 163, 2; 2007, ch. 286, 1; 2007, ch. 287, 1.



Section 9-15A-4 - Purpose.

9-15A-4. Purpose.

The purpose of the Tourism Department Act is to create a cabinet-level department in order to:

A. provide a coordinated statewide perspective with regard to tourism activities;

B. provide a data base for local and regional tourism groups and serve as a comprehensive source of information and assistance to tourism-related businesses wishing to locate, expand or do business in New Mexico; and

C. monitor the progress of state-supported tourism activities and prepare annual reports of such activities, their status and their impact.

History: Laws 1991, ch. 21, 4.



Section 9-15A-4.1 - Tourism revenue enterprise fund tourism enterprise fund created; fund administration.

9-15A-4.1. Tourism revenue enterprise fund [tourism enterprise fund] created; fund administration.

A. The "tourism enterprise fund" is created in the state treasury. Money appropriated to the fund or accruing to it through sales of souvenirs and sundries at visitors centers, web-site-related sales, television special program rights, gifts, grants, fees, penalties, bequests or any other source shall be delivered to the state treasurer and deposited in the fund. Money in the fund is appropriated to the tourism department for the purpose of carrying out the duties of the department. Money in the fund shall not revert to the general fund at the end of a fiscal year.

B. The fund shall be administered by the tourism department. Disbursements from the fund shall be made only upon warrant drawn by the secretary of finance and administration pursuant to vouchers signed by the secretary of tourism.

History: Laws 2003, ch. 299, 1.



Section 9-15A-5 - Secretary of tourism; appointment.

9-15A-5. Secretary of tourism; appointment.

The chief executive and administrative officer of the department is the "secretary of tourism". The secretary shall be appointed by the governor with the consent of the senate. The secretary shall hold that office at the pleasure of the governor and shall serve in the executive cabinet.

History: Laws 1991, ch. 21, 5.



Section 9-15A-6 - Secretary; duties and general powers.

9-15A-6. Secretary; duties and general powers.

A. The secretary is responsible to the governor for the operation of the department. It is his duty to manage all operations of the department and to administer and enforce the laws with which he or the department is charged.

B. To perform his duties, the secretary has every power expressly enumerated in the laws, whether granted to the secretary or the department or any division of the department, except where authority conferred upon any division is explicitly exempted from the secretary's authority by statute. In accordance with these provisions, the secretary shall:

(1) except as otherwise provided in the Tourism Department Act, exercise general supervisory and appointing authority over all department employees, subject to any applicable personnel laws and regulations;

(2) delegate authority to subordinates as he deems necessary and appropriate, clearly delineating such delegated authority and the limitations thereto;

(3) organize the department into those organizational units he deems will enable it to function most efficiently;

(4) within the limitations of available appropriations and applicable laws, employ and fix the compensation of those persons necessary to discharge his duties;

(5) take administrative action by issuing orders and instructions, not inconsistent with the law, to assure implementation of and compliance with the provisions of law for which administration or execution he is responsible and to enforce those orders and instructions by appropriate administrative action in the courts;

(6) conduct research and studies that will improve the operations of the department and the provision of services to the citizens of the state;

(7) provide for courses of instruction and practical training for employees of the department and other persons involved in the administration of programs, with the objective of improving the operations and efficiency of administration;

(8) prepare an annual budget of the department based upon the five-year tourism plan approved by the commission. This plan shall be updated and approved annually by the commission;

(9) provide cooperation, at the request of heads of administratively attached agencies, in order to:

(a) minimize or eliminate duplication of services;

(b) coordinate activities and resolve problems of mutual concern; and

(c) resolve by agreement the manner and extent to which the department shall provide budgeting, record-keeping and related clerical assistance;

(10) appoint a "director" for each division. These appointed positions are exempt from the provisions of the Personnel Act [Chapter 10, Article 9 NMSA 1978]. Persons appointed to these positions shall serve at the pleasure of the secretary;

(11) give bond in the penal sum of twenty-five thousand dollars ($25,000) and require directors each to give bond in the penal sum of ten thousand dollars ($10,000) conditioned upon the faithful performance of duties, as provided in the Surety Bond Act [10-2-13 through 10-2-16 NMSA 1978]. The department shall pay the costs of these bonds; and

(12) require performance bonds of such department employees and officers as he deems necessary, as provided in the Surety Bond Act. The department shall pay the costs of these bonds.

C. The secretary may apply for and receive in the name of the department any public or private funds, including but not limited to United States government funds, available to the department to carry out its programs, duties or services.

D. The secretary may make and adopt such reasonable and procedural rules and regulations as may be necessary to carry out the duties of the department and its divisions. No rule or regulation promulgated by the director of any division in carrying out the functions and duties of the division shall be effective until approved by the secretary unless otherwise provided by statute. Unless otherwise provided by statute, no regulation affecting any person or agency outside the department shall be adopted, amended or repealed without a public hearing on the proposed action before the secretary or a hearing officer designated by him. The public hearing shall be held in Santa Fe unless otherwise permitted by statute. Notice of the subject matter of the regulation, the action proposed to be taken, the time and place of the hearing, the manner in which interested persons may present their views and the method by which copies of the proposed regulation, proposed amendment or repeal of an existing regulation may be obtained shall be published once at least thirty days prior to the hearing date in a newspaper of general circulation and mailed at least thirty days prior to the hearing date to all persons who have made a written request for advance notice of hearing. All rules and regulations shall be filed in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978].

History: Laws 1991, ch. 21, 6; 1993, ch. 101, 8.



Section 9-15A-7 - Secretary; additional duties.

9-15A-7. Secretary; additional duties.

In addition to the secretary's responsibility for the overall supervision of the department's operation in support of the purposes of the Tourism Department Act, the secretary shall:

A. work with and provide staff support to the commission in formulating and implementing the state's five-year tourism plan;

B. advise the commission of proposed rules, regulations, projects and contractual arrangements;

C. enter into contracts with state, federal or private entities, apply for and accept any state, federal or private funds or grants for such projects and accept similar donations and bequests from any source;

D. maintain and update records on the status of all completed and ongoing projects of the department; and

E. perform such other duties as requested by the commission in order to further the purposes of the Tourism Department Act.

History: Laws 1991, ch. 21, 7; 1993, ch. 101, 9.



Section 9-15A-7.1 - Secretary; additional duties; promotion of Indian arts, crafts and culture.

9-15A-7.1. Secretary; additional duties; promotion of Indian arts, crafts and culture.

In addition to the secretary's responsibility for the overall supervision of the department, the secretary shall:

A. encourage the preservation and development of Indian arts and crafts among the Indian tribes and pueblos of the state;

B. encourage the preservation of traditional rites and ceremonials of Indian tribes and pueblos to increase knowledge and appreciation of those arts, crafts, rites and ceremonials; and

C. promote the intertribal Indian ceremonial association, incorporated, located in Gallup.

History: Laws 1996, ch. 25, 1.



Section 9-15A-8 - Tourism commission created; membership; administratively attached to the department.

9-15A-8. Tourism commission created; membership; administratively attached to the department.

A. The "tourism commission" is created. The commission shall be a planning commission administratively attached to the department. The commission shall provide advice to the department on policy matters. The commission shall be responsible for the annual approval and update of the state's five-year tourism plan. The commission shall consist of seven members who shall be qualified electors of the state of New Mexico, no more than four of whom, at the time of their appointment, shall be members of the same political party and at least one of whom shall be a Native American. Members shall be appointed by the governor and confirmed by the senate. Two members shall be appointed from each of the three congressional districts. One member shall be appointed from the state at large.

B. Appointments shall be made for seven-year terms expiring on January 1 of the appropriate year. Commission members shall serve staggered terms as determined by the governor at the time of their initial appointment. Annually, the governor shall designate a chairman of the commission from among the members.

C. The commission shall meet at the call of the chairman, not less than once each quarter, and shall invite representatives of appropriate legislative committees, other state agencies and interested persons to its meetings for the purpose of information exchange and coordination.

D. Commission members shall not vote by proxy. A majority of the members constitutes a quorum for the conduct of business.

E. Members of the commission shall not be removed except for incompetence, neglect of duty or malfeasance in office. Provided, however, no removal shall be made without notice of hearing and an opportunity to be heard having first been given the member being removed. The senate shall be given exclusive original jurisdiction over proceedings to remove members of the commission under such rules as it may promulgate. The senate's decision in connection with such matters shall be final. A vacancy in the membership of the commission occurring other than by expiration of term shall be filled in the same manner as the original appointment, but for the unexpired term only.

F. Commission members shall not be paid, but shall receive per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978].

History: 1978 Comp., 9-15A-8, enacted by Laws 1993, ch. 101, 10.



Section 9-15A-9 - Commission; powers and duties.

9-15A-9. Commission; powers and duties.

The commission shall:

A. develop and recommend policies and provide policy and program guidance for the department;

B. review, modify and approve annual updates to the state's five-year tourism plan generated by the department; and

C. establish such rules and regulations for its own operations as are necessary to achieve the purposes of the Tourism Department Act. Rules and regulations of the commission shall be adopted in the same procedural manner as rules and regulations of the department are adopted and shall be filed in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978].

History: 1978 Comp., 9-15A-9, enacted by Laws 1993, ch. 101, 11.



Section 9-15A-10 - Duties of the sports authority division.

9-15A-10. Duties of the sports authority division.

A. The sports authority division of the department shall:

(1) develop an overall strategic plan for recruiting and retaining all forms of professional and amateur sporting events;

(2) identify existing infrastructure for sporting activities, identify and propose future infrastructure and locations and identify opportunities for private and public partnerships on infrastructure;

(3) foster relationships between sporting event organizers and event sponsors; and

(4) foster relationships among state and local agencies and provide advice and direction needed to increase the number and quality of sporting events held in New Mexico.

B. The sports authority division may promulgate rules as necessary to:

(1) provide additional professional and amateur sports participation by New Mexico residents;

(2) provide for the welfare of participants in sporting events;

(3) provide for adequate safety measures for and ethical operation of sporting events;

(4) recruit and maintain professional and amateur sporting events to be held in New Mexico; and

(5) address the fiscal and tax implications of Paragraphs (1) through (4) of this subsection.

History: Laws 2007, ch. 286, 2 and Laws 2007, ch. 287, 2.



Section 9-15A-11 - Sports advisory committee.

9-15A-11. Sports advisory committee.

A. The "sports advisory committee" is created to advise and support the sports authority division of the department.

B. The sports advisory committee consists of twenty-five members of the public appointed by the governor and six ex-officio voting members as follows:

(1) the superintendent of regulation and licensing;

(2) the secretary of economic development;

(3) the secretary of tourism;

(4) the secretary of taxation and revenue;

(5) the chief counsel to the governor; and

(6) the governor's deputy chief of staff for legislative affairs.

C. An ex-officio member may designate in writing another person to attend meetings of the committee and to the same extent and with the same effect act in the ex-officio member's stead.

D. Public members shall be appointed for four-year terms expiring on January 1 and shall serve at the pleasure of the governor. Members serve until their successors have been appointed and qualified. The governor may fill any vacancies on the committee for the remainder of an unexpired term.

E. The committee shall have two co-chairs appointed by the governor, one of whom shall be an ex-officio member and one of whom shall be a public member. The committee may elect such other officers as it deems necessary to carry out its duties.

F. Public members of the committee shall receive per diem and mileage as provided for nonsalaried public officers in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

G. Representation on the committee shall resemble the demographics of New Mexico in conjunction with the three congressional districts.

History: Laws 2007, ch. 286, 3 and Laws 2007, ch. 287, 3.






Article 15B - New Mexico Sports Authority



Article 15C - Intertribal Ceremonial

Section 9-15C-1 - Short title.

9-15C-1. Short title.

Chapter 9, Article 15C NMSA 1978 may be cited as the "Intertribal Ceremonial Act".

History: Laws 2005, ch. 219, 1; 2006, ch. 19, 1.



Section 9-15C-2 - Definitions.

9-15C-2. Definitions.

As used in the Intertribal Ceremonial Act:

A. "department" means the tourism department;

B. "director" means the director of the intertribal ceremonial office;

C. "fund" means the intertribal ceremonial fund;

D. "office" means the intertribal ceremonial office; and

E. "secretary" means the secretary of tourism.

History: Laws 2005, ch. 219, 2; 2006, ch. 19, 2.



Section 9-15C-3 - Intertribal ceremonial office created; powers and duties.

9-15C-3. Intertribal ceremonial office created; powers and duties.

A. The "intertribal ceremonial office" is created. The office is administratively attached to the department.

B. The governor shall appoint a director, who shall serve at the pleasure of the governor. The director shall hire and terminate other necessary employees, who shall be subject to the provisions of the Personnel Act [Chapter 10, Article 9 NMSA 1978].

C. The director shall:

(1) work with the department to establish steady funding for the intertribal ceremonial;

(2) supervise the activities of the office;

(3) work with the department to promote the intertribal ceremonial; and

(4) prepare an annual budget and an annual report on the activities of the office.

D. The office shall:

(1) administer an annual intertribal ceremonial;

(2) cooperate with and assist public and private entities that seek to promote recognition of ceremonies significant to Indian tribes and pueblos;

(3) function as the coordinating office for all services and activities pertaining to the intertribal ceremonial;

(4) adopt rules in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978] to carry out the duties of the office;

(5) accept gifts, grants, donations, bequests and devises from any source to be used to carry out its duties;

(6) enter into contracts; and

(7) charge admission, parking and concessions fees, give prizes and premiums, create sponsorships and other forms of advertising, arrange entertainments and do all things the office may consider proper for the conduct of the intertribal ceremonial and not otherwise prohibited by law.

E. The "intertribal ceremonial board" is created. The board shall consist of eight members, including the director, who shall serve ex officio, the secretary or the secretary's designated representative and six members, appointed by the governor, who shall serve terms of five years each; provided that the governor's first appointments shall be made of two board members for one-year terms, two for two-year terms, one for a three-year term and one for a four-year term. All intertribal ceremonial board members shall be bona fide residents of the state, and at least a majority of the members shall be Native American. A board member shall not be removed during the term of office except for cause, following notice and an opportunity for a hearing.

History: Laws 2005, ch. 219, 3; 2006, ch. 19, 3.



Section 9-15C-4 - Fund created; administration.

9-15C-4. Fund created; administration.

The "intertribal ceremonial fund" is created in the state treasury. Money appropriated to the fund or accruing to it through sales, gifts, grants, fees, penalties, bequests or any other source shall be delivered to the state treasurer and deposited in the fund. Money in the fund is appropriated to the office for the purpose of carrying out the intertribal ceremonial. Money in the fund at the end of any fiscal year shall not revert. Interest and earnings from the fund shall be credited to the fund. Disbursements from the fund shall be made on warrant drawn by the secretary of finance and administration pursuant to vouchers signed by the director or the director's authorized representative.

History: Laws 2005, ch. 219, 4; 2006, ch. 19, 4.



Section 9-15C-5 - Compensation.

9-15C-5. Compensation.

Members of the intertribal ceremonial board shall be reimbursed for per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

History: Laws 2005, ch. 219, 5.






Article 15D - Green Jobs

Section 9-15D-1 - Short title.

9-15D-1. Short title.

This act [9-15D-1 through 9-15D-5 NMSA 1978] may be cited as the "Green Jobs Act".

History: Laws 2009, ch. 275, 1.



Section 9-15D-2 - Definitions.

9-15D-2. Definitions.

As used in the Green Jobs Act:

A. "department" means the higher education department;

B. "fund" means the green jobs fund;

C. "green industries" means industries that contribute directly to preserving or enhancing environmental quality by reducing waste and pollution or producing sustainable products using sustainable processes and materials and that provide opportunities for advancement along a career track of increasing skills and wages. Green industries include:

(1) energy system retrofits to increase energy efficiency and conservation;

(2) production and distribution of biofuels, including vehicle retrofits for biofuels;

(3) building design and construction that meet the equivalent of best available technology in energy and environmental design standards;

(4) organic and community food production;

(5) manufacture of products from nontoxic, environmentally certified or recycled materials;

(6) manufacture and production of sustainable technologies, including solar panels, wind turbines and fuel cells;

(7) solar technology installation and maintenance;

(8) recycling, green composting and large-scale reuse of construction and demolition materials and debris; and

(9) water retrofits to increase water efficiency and conservation;

D. "green jobs training programs" means those programs implemented by educational institutions related to training individuals to work in green industries and to ensure that appropriate support services are provided;

E. "support services" means those services that provide trainees with the opportunity to participate in green jobs training programs, including:

(1) child care;

(2) tuition;

(3) materials needed for training programs;

(4) counseling and mentoring services;

(5) internships; or

(6) job placement programs; and

F. "target populations" means disadvantaged individuals, including:

(1) low-income individuals;

(2) veterans;

(3) formerly incarcerated, nonviolent offenders;

(4) tribal and rural constituencies;

(5) workers adversely affected by changing national or state energy policy;

(6) at-risk youth;

(7) unemployed youth and adults;

(8) high school dropouts; or

(9) single mothers.

History: Laws 2009, ch. 275, 2.



Section 9-15D-3 - State plan for green jobs training programs.

9-15D-3. State plan for green jobs training programs.

A. The department, in coordination with existing apprenticeship programs administered by the department and the public education department, shall develop a state plan for the development of green jobs training programs with a focus on rural and tribal communities no later than the end of fiscal year 2010. This plan is intended to complement existing apprenticeship programs and in no way replace such programs currently funded with state money. The plan shall include a schedule for funding and implementation that gives priority to programs directed at target populations. The department shall develop the plan:

(1) for coordination of a state research program with the workforce solutions department in which labor market data shall be collected and analyzed to track work force trends from renewable energy and energy-efficiency industries and energy-related initiatives;

(2) for a municipal and tribal energy training partnership program in which the department shall award competitive grants to higher education institutions in partnerships with cities, towns, counties and tribes to administer green jobs training programs; and

(3) for a pathways out of poverty program in which the department shall award competitive grants to higher education institutions in partnerships to administer green jobs training programs directed specifically at disadvantaged target populations.

B. The plan shall be followed by interested higher education institutions in New Mexico, and the institutions shall cooperate with the department in the development and the implementation of the plan.

History: Laws 2009, ch. 275, 3.



Section 9-15D-4 - Green jobs fund created.

9-15D-4. Green jobs fund created.

A. The "green jobs fund" is created in the state treasury and shall consist of money transferred to the fund pursuant to the provisions of the federal Green Jobs Act of 2007 and other transfers, appropriations, distributions, gifts, grants and donations to the fund made for the purpose of funding green jobs training programs. Earnings of the fund shall be credited to the fund. Balances in the fund at the end of any fiscal year shall remain in the fund.

B. Money in the fund shall be administered by the department of finance and administration and shall be used only for the purpose of making grants for the administration of green jobs training programs pursuant to the Green Jobs Act.

C. Payments shall be made from the green jobs fund upon warrants drawn by the secretary of finance and administration pursuant to vouchers signed by the secretary of higher education or the secretary's designated representative. Such payments shall be made for the costs and administration of the Green Jobs Act. Any unexpended or unencumbered balance remaining at the end of a fiscal year shall not revert to the general fund.

History: Laws 2009, ch. 275, 4.



Section 9-15D-5 - Annual report required.

9-15D-5. Annual report required.

No later than December 1 of each year, the department shall report to the legislature and to the governor on its activities during the previous fiscal year in administering the provisions of the Green Jobs Act. The report shall include:

A. details concerning all grants made for the administration of green jobs training programs;

B. details concerning all expenditures made in administering the provisions of the Green Jobs Act;

C. a list of all higher education institutions in which green jobs training programs were developed and funded;

D. an analysis of whether the green jobs training programs have been cost-effective;

E. a report showing progress made in complying with the state plan developed pursuant to the Green Jobs Act, and, if in noncompliance, a plan for achieving compliance in the future;

F. a summary of activities being conducted during the present fiscal year; and

G. any additional information that will assist the legislature and the governor in evaluating the program.

History: Laws 2009, ch. 275, 5.






Article 15E - Bioscience Development

Section 9-15E-1 - Short title.

9-15E-1. Short title.

This act [9-15E-1 through 9-15E-8 NMSA 1978] may be cited as the "Bioscience Development Act".

History: Laws 2017, ch. 134, 1.



Section 9-15E-2 - Definitions.

9-15E-2. Definitions.

As used in the Bioscience Development Act:

A. "authority" means the New Mexico bioscience authority;

B. "bioscience" means the scientific areas represented by life sciences and biotechnology that are included in the five industries recognized by the United States department of labor:

(1) drugs and pharmaceuticals;

(2) medical devices and equipment;

(3) research testing and medical laboratories;

(4) bioscience-related distribution; and

(5) agriculture and chemicals related to bioscience;

C. "board of directors" means the board of directors of the authority;

D. "financial assistance" means tax incentives, grants, loans and other financial benefits provided for projects to a qualified entity on terms and conditions approved by the authority;

E. "national laboratories" means Los Alamos national laboratory and Sandia national laboratories; and

F. "research institutions" means the university of New Mexico, New Mexico state university and the New Mexico institute of mining and technology.

History: Laws 2017, ch. 134, 2.



Section 9-15E-3 - New Mexico bioscience authority created; board of directors; membership.

9-15E-3. New Mexico bioscience authority created; board of directors; membership.

A. The "New Mexico bioscience authority" is created as a public-private partnership, which shall be formed pursuant to the Nonprofit Corporation Act [Chapter 53, Article 8 NMSA 1978], representing a collaborative among state government, research institutions, national laboratories and private industry in New Mexico. The authority is administratively attached to and shall be considered an affiliated supporting organization of the university of New Mexico health sciences center pursuant to Section 6-5A-1 NMSA 1978. The authority shall constitute a public body corporate by the name set forth in the incorporation certificate and by such name may sue and be sued, have the capacity to make contracts, acquire, hold, enjoy, dispose of and convey property real and personal, accept grants and donations, borrow money, incur indebtedness, impose fees and assessments and do any other act or thing necessary or proper for carrying out the purposes of the Bioscience Development Act.

B. The authority shall be governed, and all of its functions, powers and duties shall be exercised, by the board of directors. The board of directors shall consist of thirteen voting members as follows:

(1) two representatives of the university of New Mexico health sciences center with experience in conducting research in bioscience, to be appointed by the president of the university of New Mexico;

(2) two representatives of New Mexico state university with experience in conducting research in bioscience, to be appointed by the president of the university;

(3) one representative of the New Mexico institute of mining and technology with experience in conducting research in bioscience, to be appointed by the president of the institute;

(4) the secretary of economic development or the secretary's designee;

(5) the executive director of the spaceport authority or the executive director's designee; and

(6) six members of the public who have experience working in bioscience as follows:

(a) two members appointed by the governor with the advice and consent of the senate; and

(b) four members appointed by the New Mexico legislative council with the advice and consent of the senate; provided that no more than two members shall be members of the same political party.

C. The public members appointed pursuant to Paragraph (5) [6] of Subsection B of this section by the governor and the New Mexico legislative council shall be residents of the state and shall serve for terms of four years, except for the initial appointees, who shall be appointed so that the terms are staggered after initial appointment. Initial appointees by the governor shall serve terms as follows: one member for two years and one member for four years. Initial appointees by the New Mexico legislative council shall be appointed to serve terms as follows: one member for one year, one member for two years, one member for three years and one member for four years.

D. Members shall receive no compensation, perquisite or allowance for serving as a member of the board of directors.

E. The board of directors shall adopt bylaws, in accordance with the Nonprofit Corporation Act, which bylaws shall govern the conduct of the authority. Members of the board of directors shall elect a chair of the board, any other officers from the membership that the board determines to be appropriate and an executive director as set forth in the bylaws.

F. The chair and four voting members of the board of directors appointed by the chair, two of whom shall be public members, shall constitute the "bioscience authority executive committee". The executive director and chair of the board of directors shall be a nonvoting member of the executive committee. The executive committee shall have powers and duties as delegated to it by the board of directors.

G. If a vacancy occurs among the appointed voting members of the board of directors, the appointing authority of the former member shall appoint a replacement to serve out the term of that member. If an appointed member's term expires, the member shall continue to serve until another member is appointed.

H. The board of directors shall meet at the call of the chair and shall meet at least once every three months.

I. The board of directors shall maintain written minutes of all meetings of the authority and maintain other appropriate records, including financial transaction records in compliance with law and adequate to provide an accurate record for audit purposes pursuant to the Audit Act [12-6-1 through 12-6-14 NMSA 1978].

History: Laws 2017, ch. 134, 3.



Section 9-15E-4 - Limitations on director activities.

9-15E-4. Limitations on director activities.

A. Except as provided in Subsection B of this section, members of the board of directors are public officers subject to the provisions of the Governmental Conduct Act [Chapter 10, Article 16 NMSA 1978].

B. Members of the board of directors shall not, within one year of having served as a director, accept employment with an entity that has benefited from a contractual or other activity with the authority. Any person who knowingly and willfully violates the provisions of this subsection is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978; provided, however, that nothing contained herein shall be construed to prohibit a member of the board of directors who is employed by a research institution, a national laboratory or the spaceport authority that may have benefited from a contractual or other activity with the authority from continuing in that employment nor to have violated this section continuing in such employment. An alleged violation of this subsection may be reported to the attorney general or district attorney for enforcement.

History: Laws 2017, ch. 134, 4.



Section 9-15E-5 - Authority powers and duties.

9-15E-5. Authority powers and duties.

A. The authority shall:

(1) advise the governor, the economic development department, the legislature and the New Mexico finance authority oversight committee on methods, proposals, programs and initiatives that may stimulate investment in bioscience industries and provide additional employment opportunities for New Mexico residents;

(2) make and execute all contracts and other instruments necessary or convenient to the exercise of its powers and duties;

(3) create programs to expand bioscience economic opportunities within New Mexico, including potential means of providing financial assistance and incentives for bioscience industries and facilities;

(4) create avenues of communication between New Mexico and representatives of bioscience industries;

(5) promote legislation that will further the goals of the authority and development of bioscience industries and facilities;

(6) oversee, produce or cause to have produced promotional literature related to explanation and fulfillment of the authority's goals;

(7) identify science and technology trends that are significant to bioscience enterprises and act as a clearinghouse for bioscience enterprise issues and information;

(8) coordinate and expedite the involvement of the state executive branch's bioscience-related development efforts;

(9) perform or cause to be performed environmental, transportation, communication, land use and other technical studies necessary or advisable for bioscience projects or programs; and

(10) actively recruit industries and establish programs that will result in the location and relocation of new bioscience industries in the state.

B. The authority may:

(1) solicit and accept federal, state, local and private grants of funds, property or financial or other aid in any form for the purpose of carrying out the provisions of the Bioscience Authority [Development] Act; and

(2) act as an applicant for bioscience facilities and assist in carrying out all tasks and functions for the acquisition or construction of bioscience facilities, including filing all necessary documents and follow-up of such filings with appropriate agencies.

C. In exercising its authority, the authority shall not incur debt as a general obligation of the state or pledge the full faith and credit of the state to repay debt.

History: Laws 2017, ch. 134, 5.



Section 9-15E-6 - Authority staff; contracts.

9-15E-6. Authority staff; contracts.

A. The executive director shall, in consultation with the board of directors, direct the affairs and business of the authority.

B. The authority may contract with any other competent private or public organization or individual to assist in the fulfillment of its duties.

History: Laws 2017, ch. 134, 6.



Section 9-15E-7 - Fund created.

9-15E-7. Fund created.

A. The "bioscience development fund" is created in the state treasury. Separate accounts within the fund may be created for any project. Money in the fund, subject to appropriation by the legislature, may be expended by the authority for the purposes of carrying out the provisions of the Bioscience Development Act. Any general fund balance from money appropriated by the legislature in the fund shall revert at the end of a fiscal year.

B. Except as provided in this section, money received by the authority shall be deposited in the fund, including:

(1) money appropriated by the legislature;

(2) interest earned upon money in the fund;

(3) property or securities acquired through the use of money belonging to the fund;

(4) all earnings of property or securities acquired pursuant to Paragraph (3) of this subsection;

(5) all of the money received by the authority from a public or private source; and

(6) fees, rents or other charges imposed and collected by the authority.

C. Disbursements from the bioscience development fund shall be made only upon warrant drawn by the secretary of finance and administration pursuant to vouchers signed by the secretary of economic development or the secretary's designee pursuant to the Bioscience Development Act.

History: Laws 2017, ch. 134, 7.



Section 9-15E-8 - Report to the governor and the legislature.

9-15E-8. Report to the governor and the legislature.

The authority shall submit a report of its activities to the governor and to the appropriate interim committees of the legislature not later than October 1 of each year.

History: Laws 2017, ch. 134, 8.






Article 16 - Regulation and Licensing Department

Section 9-16-1 - Short title.

9-16-1. Short title.

Sections 17 through 29 [9-16-1 through 9-16-13 NMSA 1978] of this act may be cited as the "Regulation and Licensing Department Act".

History: Laws 1983, ch. 297, 17.



Section 9-16-2 - Purpose.

9-16-2. Purpose.

The purpose of the Regulation and Licensing Department Act is to create a single, unified department to administer all laws and exercise all functions formerly administered and exercised by the financial institutions division, the construction industries division and the mobile housing division of the commerce and industry department [repealed].

History: Laws 1983, ch. 297, 18.



Section 9-16-3 - Definitions.

9-16-3. Definitions.

As used in the Regulation and Licensing Department Act:

A. "department" means the regulation and licensing department; and

B. "superintendent" means the superintendent of regulation and licensing.

History: Laws 1983, ch. 297, 19.



Section 9-16-4 - Department established.

9-16-4. Department established.

There is created in the executive branch the "regulation and licensing department". The department shall not be a cabinet department. The department shall consist of but not be limited to six divisions as follows:

A. the administrative services division;

B. the construction industries division;

C. the financial institutions division;

D. the securities division;

E. the manufactured housing division; and

F. the alcohol and gaming division.

History: Laws 1983, ch. 297, 20; 1985, ch. 173, 1; 1988, ch. 102, 1; 2001, ch. 86, 1.



Section 9-16-5 - Superintendent of regulation and licensing; appointment.

9-16-5. Superintendent of regulation and licensing; appointment.

The chief executive and administrative officer of the department is the "superintendent of regulation and licensing." The superintendent shall be appointed by the governor and hold office at the pleasure of the governor.

History: Laws 1983, ch. 297, 21.



Section 9-16-6 - Superintendent; duties and general powers.

9-16-6. Superintendent; duties and general powers.

A. The superintendent is responsible to the governor for the operation of the department. It is his duty to manage all operations of the department and to administer and enforce the laws with which he or the department is charged.

B. To perform his duties, the superintendent has every power expressly enumerated in the laws, whether granted to the superintendent or the department or any division of the department, except where authority conferred upon any division is explicitly exempted from the superintendent's authority by statute. In accordance with these provisions, the superintendent shall:

(1) except as otherwise provided in the Regulation and Licensing Department Act, exercise general supervisory and appointing authority over all department employees, subject to any applicable personnel laws and regulations;

(2) delegate authority to subordinates as he deems necessary and appropriate, clearly delineating such delegated authority and the limitations thereto;

(3) organize the department into those organizational units he deems will enable it to function most efficiently, subject to any provisions of law requiring or establishing specific organizational units;

(4) within the limitations of available appropriations and applicable laws, employ and fix the compensation of those persons necessary to discharge his duties;

(5) take administrative action by issuing orders and instructions, not inconsistent with the law, to assure implementation of and compliance with the provisions of law for whose administration or execution he is responsible and to enforce those orders and instructions by appropriate administrative action or actions in the courts;

(6) conduct research and studies that will improve the operations of the department and the provision of services to the citizens of the state;

(7) provide courses of instruction and practical training for employees of the department and other persons involved in the administration of programs, with the objective of improving the operations and efficiency of administration;

(8) prepare an annual budget of the department;

(9) provide cooperation, at the request of heads of administratively attached agencies, in order to:

(a) minimize or eliminate duplication of services and jurisdictional conflicts;

(b) coordinate activities and resolve problems of mutual concern; and

(c) resolve by agreement the manner and extent to which the department shall provide budgeting, record-keeping and related clerical assistance to administratively attached agencies;

(10) appoint, with the governor's consent, a "director" for each division. These appointed positions are exempt from the provisions of the Personnel Act [Chapter 10, Article 9 NMSA 1978]. Persons appointed to these positions shall serve at the pleasure of the superintendent;

(11) give bond in the penal sum of twenty-five thousand dollars ($25,000) and require directors to each give bond in the penal sum of ten thousand dollars ($10,000) conditioned upon the faithful performance of duties, as provided in the Surety Bond Act [10-2-13 through 10-2-16 NMSA 1978]. The department shall pay the costs of these bonds; and

(12) require performance bonds of such department employees and officers as he deems necessary, as provided in the Surety Bond Act. The department shall pay the costs of these bonds.

C. The superintendent may apply for an receive, with the governor's approval, in the name of the department any public or private funds, including but not limited to United States government funds, available to the department to carry out its programs, duties or services.

D. The superintendent may make and adopt such reasonable and procedural rules and regulations as may be necessary to carry out the duties of the department and its divisions. No rule or regulation promulgated by the director of any division in carrying out the functions and duties of the division shall be effective until approved by the superintendent, unless otherwise provided by statute. Unless otherwise provided by statute, no regulation affecting any person or agency outside the department shall be adopted, amended or repealed without a public hearing on the proposed action before the superintendent or a hearing officer designated by him. The public hearing shall be held in Santa Fe unless otherwise permitted by statute. Notice of the subject matter of the regulation, the action proposed to be taken, the time and place of the hearing, the manner in which interested persons may present their views and the method by which copies of the proposed regulation, proposed amendment or repeal of an existing regulation may be obtained shall be published once at least thirty days prior to the hearing date in a newspaper of general circulation and mailed at least thirty days prior to the hearing date to all persons who have made a written request for advance notice of hearing. All rules and regulations shall be filed in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978].

History: Laws 1983, ch. 297, 22.



Section 9-16-7 - Division directors.

9-16-7. Division directors.

The superintendent shall appoint, with the approval of the governor, "directors" of the divisions established within the department. The positions so appointed are exempt from the Personnel Act [Chapter 10, Article 9 NMSA 1978].

History: Laws 1983, ch. 297, 23.



Section 9-16-8 - Bureaus; chiefs.

9-16-8. Bureaus; chiefs.

The superintendent shall establish within each division such "bureaus" as he deems necessary to carry out the provisions of the Regulation and Licensing Department Act. He shall appoint a "chief" to be the administrative head of any such bureau. The positions so appointed may be exempted from the Personnel Act [Chapter 10, Article 9 NMSA 1978] by action of the superintendent, except for the construction industries division trade bureaus created pursuant to Section 60-13-31 NMSA 1978. The chiefs of those bureaus shall be covered positions under the Personnel Act.

History: Laws 1983, ch. 297, 24; 1997, ch. 181, 1.



Section 9-16-9 - Administrative services division; duties.

9-16-9. Administrative services division; duties.

A. The administrative services division of the department shall provide administrative services to the department, including:

(1) keeping all official records of the department;

(2) providing clerical services in the areas of personnel and budget preparation; and

(3) providing clerical, record-keeping and administrative support to agencies administratively attached to the department.

B. The division shall, in addition to its other duties, coordinate long and short-term planning of the department and administer programs and grants which have been assigned generally to the department by the governor or by statute.

History: Laws 1983, ch. 297, 25.



Section 9-16-10 - Organizational units of department; powers and duties specified by law; access to information.

9-16-10. Organizational units of department; powers and duties specified by law; access to information.

Those organizational units of the department and the officers of those units specified by law shall have all of the powers and duties enumerated in the specific laws involved. However, the carrying out of those powers and duties shall be subject to the direction and supervision of the superintendent, and he shall retain the final decision-making authority and responsibility for the administration of any such laws as provided in Subsection B of Section 22 [9-16-6 NMSA 1978] of this act. The department shall have access to all records, data and information of other state departments, agencies and institutions, including its own organizational units, not specifically held confidential by law.

History: Laws 1983, ch. 297, 26.



Section 9-16-11 - Director of financial institutions division; securities division; exemptions from authority of superintendent.

9-16-11. Director of financial institutions division; securities division; exemptions from authority of superintendent.

The responsibilities of the director of the financial institutions division, the director of the securities division and those of the chief of the savings and loan bureau under Sections 58-1-20 through 58-1-22, 58-1-25, 58-1-26, 58-1-28, 58-1-29, 58-1-34, 58-1-38, 58-1-46, 58-1-48, 58-1-54 through 58-1-58, 58-1-61, 58-1-62, 58-1-64, 58-1-65, 58-1-69, 58-1-72 through 58-1-75, 58-1-85, 58-2-5, 58-4-3, 58-4-4, 58-4-7, 58-4-9, 58-4-11, 58-5-2, 58-5-3, 58-7-9, 58-9-7 through 58-9-10, 58-10-11 through 58-10-14, 58-10-16, 58-10-17, 58-10-28, 58-10-32, 58-10-35, 58-10-46, 58-10-53, 58-10-72, 58-10-73, 58-10-76, 58-10-77, 58-10-79 through 58-10-85, 58-10-87, 58-10-92, 58-10-94, 58-10-97, 58-10-101, 58-11-3, 58-11-5, 58-11-6, 58-11-8, 58-11-24, 58-11-26, 58-11-32, 58-12-3, Subsection C of Section 58-12-4, 58-12-7, 58-12-8, 58-12-13, 58-15-5, 58-15-8 through 58-15-13, 58-15-18, 58-15-25, 58-20-1, 61-18-5, 61-18-6, 61-18-16, 61-18-19, 61-18-22, 61-18-33, 61-18-34, 61-18-41, 61-18-46, 61-18-47, 61-18-49, 61-18-50, 61-18-52, 61-18-53 and 61-18-57 NMSA 1978 and Subsections A, B and D of Section 28, Sections 13, 16, 20 through 36, 38, 44, 48, 51, 53 and 56 of the New Mexico Securities Act of 1986 are hereby explicitly exempted from the authority of the superintendent of regulation and licensing as set forth in Subsection B of Section 9-16-6 NMSA 1978.

History: Laws 1983, ch. 297, 27; 1985, ch. 173, 2; 1986, ch. 7 57.



Section 9-16-12 - Construction industries commission; exercise of powers and duties exempt from authority of superintendent.

9-16-12. Construction industries commission; exercise of powers and duties exempt from authority of superintendent.

All responsibilities of the construction industries commission under Sections 60-13-6, 60-13-9 through 60-13-11, 60-13-13.2, 60-13-14 through 60-13-16, 60-13-18, 60-13-23 through 60-13-24, 60-13-27, 60-13-28, 60-13-36, 60-13-38, 60-13-41, 60-13-43, 60-13-44, 60-13-45, 60-13-49, 60-13-53, 60-13-55, 60-13-57, 61-1-1 through 61-1-33, 70-5-3 through 70-5-7, 70-5-11 through 70-5-15 and 70-5-18 NMSA 1978 are hereby explicitly exempted from the authority of the superintendent under the provisions of Subsection B of Section 9-16-6 NMSA 1978.

History: Laws 1983, ch. 297, 28; 1989, ch. 6, 65.



Section 9-16-13 - Mobile manufactured housing committee; exercise of powers and duties exempt from authority of superintendent.

9-16-13. Mobile [manufactured] housing committee; exercise of powers and duties exempt from authority of superintendent.

All responsibilities of the mobile [manufactured] housing committee under Sections 60-14-4 through 60-14-9, 60-14-12 and 60-14-14 NMSA 1978 are hereby explicitly exempted from the authority of the superintendent of regulation and licensing under the provisions of Subsection B of Section 22 [9-16-6 NMSA 1978] of this act [9-16-1 through 9-16-13 NMSA 1978].

History: Laws 1983, ch. 297, 29.



Section 9-16-14 - Regulation and licensing department operating fund.

9-16-14. Regulation and licensing department operating fund.

A. There is established in the state treasury the "regulation and licensing department operating fund" to be administered by the department.

B. All money received by the administrative services division, the construction industries division, the financial institutions division, the securities division and the manufactured housing division, other than money earmarked for revolving funds, shall be deposited with the state treasurer and held in a separate suspense account for each division. In the seventy-sixth fiscal year, all money deposited in the suspense accounts shall be transferred monthly to the general fund until the sum of all money transferred to the general fund equals the total amount deposited and transferred to the general fund from those divisions in the seventy-fourth fiscal year. All additional money deposited in the divisions' suspense accounts during the seventy-sixth fiscal year shall be transferred to the regulation and licensing department operating fund on June 30, 1988.

C. In the seventy-seventh fiscal year and each fiscal year thereafter, on the last day of each month, the department shall transfer all money received during the month from the divisions' suspense accounts to the general fund.

History: 1978 Comp., 9-16-14, enacted by Laws 1987, ch. 298, 1; 1991, ch. 217, 1.



Section 9-16-15 - Mortgage regulatory fund; created; purpose; appropriation.

9-16-15. Mortgage regulatory fund; created; purpose; appropriation.

A. The "mortgage regulatory fund" is created as a nonreverting fund in the state treasury and shall be administered by the financial institutions division of the regulation and licensing department. The fund shall consist of application, licensing, renewal, examination, investigation and any other fees received that are associated with the costs of administering the New Mexico Mortgage Loan Originator Licensing Act [58-21B-1 through 58-21B-24 NMSA 1978], fees specified in Subsection E of Section 58-21-5 NMSA 1978 and any money that is appropriated or donated or that otherwise accrues to the fund. Money in the fund shall be invested by the state investment officer in the manner that land grant permanent funds are invested pursuant to Chapter 6, Article 8 NMSA 1978. Income from investment of the fund shall be credited to the fund.

B. Money in the mortgage regulatory fund is appropriated to the financial institutions division of the regulation and licensing department to carry out the provisions of the New Mexico Mortgage Loan Originator Licensing Act and the Mortgage Loan Company Act.

C. Money shall be disbursed from the mortgage regulatory fund only on warrant of the secretary of finance and administration upon vouchers signed by the director of the financial institutions division or the director's authorized representative. Any unexpended or unencumbered balance remaining at the end of a fiscal year shall not revert to the general fund.

History: Laws 2009, ch. 122, 59.



Section 9-16-16 - State financial regulation fund; created; purpose.

9-16-16. State financial regulation fund; created; purpose.

The "state financial regulation fund" is created as a nonreverting fund in the state treasury. The fund consists of money distributed to the financial institutions division of the regulation and licensing department pursuant to the consent judgment entered by the court in litigation between mortgage lenders and various states, including New Mexico, and filed April 4, 2012 in the United States district court for the District of Columbia and of income from the investment of the fund. The fund shall be administered by the financial institutions division of the regulation and licensing department. Money in the fund is subject to appropriation by the legislature to the financial institutions division to support and improve state financial regulation and supervision as provided in the consent judgment. Disbursements from the fund shall be made by warrant of the secretary of finance and administration pursuant to vouchers signed by the director of the financial institutions division or the director's authorized representative.

History: Laws 2013, ch. 11, 1 and Laws 2013, ch. 69, 1.






Article 17 - General Services Department

Section 9-17-1 - Short title.

9-17-1. Short title.

Chapter 9, Article 17 NMSA 1978 may be cited as the "General Services Department Act".

History: Laws 1983, ch. 301, 1; 2009, ch. 70, 1.



Section 9-17-2 - Purpose.

9-17-2. Purpose.

The purpose of the General Services Department Act is to make state government more efficient and responsive through consolidating certain state government service functions; and to establish a single, unified department to administer laws relating to services for governmental entities; and to perform other duties as provided by law.

History: Laws 1983, ch. 301, 2.



Section 9-17-3 - General services department; creation; transfer and merger of division functions; merger and creation of divisions.

9-17-3. General services department; creation; transfer and merger of division functions; merger and creation of divisions.

A. The "general services department" is created. The department shall consist of those divisions created by law or executive order, as modified by executive order pursuant to Subsection C of this section, including:

(1) the administrative services division;

(2) the facilities management division;

(3) the purchasing division;

(4) the risk management division; and

(5) the transportation services division.

B. The secretary of general services is empowered to organize the department and the divisions specified in Subsection A of this section and may transfer or merge functions between divisions in the interest of efficiency and economy.

C. The governor is empowered to merge divisions of the department or to create additional divisions by executive order in the interest of efficiency or economy.

History: Laws 1983, ch. 301, 3; 1984, ch. 64, 1; 1994, ch. 119, 12; 1995, ch. 161, 1; 2007, ch. 290, 10; 2013, ch. 115, 7.



Section 9-17-4 - General services department; secretary; appointment; qualifications.

9-17-4. General services department; secretary; appointment; qualifications.

The administrative and executive head of the general services department is the "secretary of general services," who shall be a member of the executive cabinet. The secretary shall be appointed by the governor with the advice and consent of the senate. The secretary shall be well versed in administrative services and management.

History: Laws 1983, ch. 301, 4.



Section 9-17-5 - Secretary; duties and general powers.

9-17-5. Secretary; duties and general powers.

A. The secretary is responsible to the governor for the operation of the department. It is his duty to manage all operations of the department and to administer and enforce the laws with which he or the department is charged.

B. To perform his duties, the secretary has every power expressly enumerated in the laws, whether granted to the secretary or the department, or any division of the department, except where authority conferred upon any division is explicitly exempted from the secretary's authority by statute. In accordance with these provisions, the secretary shall:

(1) except as otherwise provided in the General Services Department Act, exercise general supervisory and appointing authority over all department employees, subject to any applicable personnel laws and regulations;

(2) delegate authority to subordinates as he deems necessary and appropriate, clearly delineating such delegated authority and the limitations thereto;

(3) organize the department into those organizational units he deems will enable it to function most efficiently, subject to any provisions of law, including executive orders of the governor, requiring or establishing specific organizational units;

(4) within the limitations of available appropriations and applicable laws, employ and fix the compensation of those persons necessary to discharge his duties;

(5) take administrative action by issuing orders and instructions, not inconsistent with law, to assure implementation of and compliance with the provisions of law for whose administration or execution he is responsible, and to enforce those orders and instructions by appropriate administrative action or action in the courts;

(6) conduct research and studies that will improve the operations of the department and the provision of services to other departments and the citizens of the state;

(7) provide courses of instruction and practical training for employees of the department and to other persons involved in the administration of programs, with the objective of improving the operations and efficiency of administration;

(8) prepare the department's annual budget;

(9) cooperate with the heads of administratively attached agencies, and adjunct agencies, at their request, in order to:

(a) minimize or eliminate duplication of services and jurisdictional conflicts;

(b) coordinate activities and resolve problems of mutual concern; and

(c) resolve by agreement the manner and extent to which the department shall provide budgeting, record-keeping and related clerical assistance to administratively attached agencies;

(10) appoint, with the governor's consent, one "deputy secretary" and, for each division, a "director." These appointed positions are exempt from the provisions of the Personnel Act [Chapter 10, Article 9 NMSA 1978]. Persons appointed to these positions shall serve at the pleasure of the secretary;

(11) give bond as provided in the Surety Bond Act [10-2-13 through 10-2-16 NMSA 1978]. The department shall pay the cost of such bond; and

(12) require faithful performance or other fidelity bonds of such department employees and officers as he deems necessary, as provided in the Surety Bond Act. The department shall pay the cost of such bonds.

C. The secretary may apply for and receive, with the governor's approval, in the name of the department, any public or private funds, including but not limited to United States government funds, available to the department to carry out its programs, duties or services.

D. Where functions or departments overlap or a function assigned to one department could be better performed by another department, the secretary may recommend appropriate legislation to the next session of the legislature for its approval.

E. The secretary may make and adopt such reasonable administrative and procedural rules and regulations as may be necessary to carry out the duties of the department and its divisions. No rule or regulation promulgated by the director of any division in carrying out the functions and duties of the division shall be effective until approved by the secretary unless otherwise provided by statute. Unless otherwise provided by statute, no regulation affecting any person or agency outside the department shall be adopted, amended or repealed without a public hearing on the proposed action before the secretary or a hearing officer designated by him. The public hearing shall be held in Santa Fe unless otherwise permitted by statute. Notice of the subject matter of the regulation, the action proposed to be taken, the time and place of the hearing, the manner in which interested persons may present their views and the method by which copies of the proposed regulation, proposed amendment or repeal of an existing regulation may be obtained shall be published once at least thirty days prior to the hearing date in a newspaper of general circulation in the state and mailed at least thirty days prior to the hearing date to all persons who have made written request for advance of hearing. All rules and regulations shall be filed in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978].

History: Laws 1983, ch. 301, 5.



Section 9-17-6 - General services department; administratively attached agency.

9-17-6. General services department; administratively attached agency.

The personnel board and office are administratively attached to the general services department, as provided in Section 10-9-11 NMSA 1978.

History: Laws 1983, ch. 301, 6; 1984, ch. 64, 2; 2009, ch. 146, 1.



Section 9-17-7 - Recompiled.

9-17-7. Recompiled.



Section 9-17-8 - Equipment replacement plans; equipment replacement revolving funds.

9-17-8. Equipment replacement plans; equipment replacement revolving funds.

A. In order to plan for the expenditure of capital investments necessary to provide goods and services to the state and its agencies and to local public bodies and other enterprise customers, the general services department shall establish and maintain a five-year equipment replacement plan for each of the department's enterprise functions. No later than December 1 of each year, the plans shall be submitted to the department of finance and administration and to the legislature, along with a reconciliation report reflecting financial activity in the preceding fiscal year in each of the equipment replacement revolving funds established pursuant to this section.

B. Upon the request of the secretary of general services, the state treasurer shall establish such "equipment replacement revolving funds" in the state treasury as are necessary to administer each of the general services department's enterprise functions. The funds shall consist of legislative appropriations to the funds and transfers made to the funds pursuant to Subsections C and D of this section. Income from investment of the funds shall be credited to the funds, and money in the funds shall not revert at the end of a fiscal year. Expenditures from the funds shall be made only pursuant to an appropriation from the legislature and only for the purpose of acquiring and replacing capital equipment used to provide enterprise services, pursuant to the five-year equipment replacement plans.

C. The general services department shall record amounts due to the equipment replacement revolving funds each calendar quarter, based on the calculation of depreciation applicable to each enterprise as reflected in the department's published cost structures for calculation of rates for services. Transfers to the funds shall be made from the operating funds of each enterprise in amounts that reconcile with the recorded amounts due.

D. The general services department may make initial transfers from its operating funds to establish the beginning fund balances as of July 1, 2009. The transfers shall be based on amounts so designated in the audited financial statements of the department as of June 30, 2009.

History: Laws 2009, ch. 70, 2.






Article 18 - Labor Department



Article 19 - Department of Public Safety

Section 9-19-1 - Short title.

9-19-1. Short title.

Chapter 9, Article 19 NMSA 1978 may be cited as the "Department of Public Safety Act".

History: 1978 Comp., 9-18-1, enacted by Laws 1987, ch. 254, 1; 1989, ch. 204, 1.



Section 9-19-2 - Definitions.

9-19-2. Definitions.

As used in the Department of Public Safety Act:

A. "department" means the department of public safety and

B. "secretary" means the secretary of public safety.

History: 1978 Comp., 9-18-2, enacted by Laws 1987, ch. 254, 2; 1989, ch. 204, 2.



Section 9-19-3 - Purpose.

9-19-3. Purpose.

The purpose of the Department of Public Safety Act is to establish a single, unified department to consolidate state law enforcement and safety functions in order to provide better management, real coordination and more efficient use of state resources and manpower in responding to New Mexico's public safety needs and problems and to improve the professionalism of the state's law enforcement and investigative functions and personnel.

History: 1978 Comp., 9-18-3, enacted by Laws 1987, ch. 254, 3; 1989, ch. 204, 3.



Section 9-19-4 - Department established.

9-19-4. Department established.

There is created in the executive branch the "department of public safety". The department shall be a cabinet department and shall consist of, but not be limited to:

A. the New Mexico state police division;

B. the New Mexico law enforcement academy;

C. the technical support division;

D. the administrative services division; and

E. the information technology division.

History: 1978 Comp., 9-18-4, enacted by Laws 1987, ch. 254, 4; 1989, ch. 204, 4; 1998 (1st S.S.), ch. 10, 3; 2005, ch. 110, 9; 2007, ch. 291, 7; 2015, ch. 3, 1.



Section 9-19-5 - Secretary; appointment.

9-19-5. Secretary; appointment.

A. The administrative head of the department is the "secretary of public safety" who shall be appointed by the governor with the consent of the senate and who shall serve in the executive cabinet.

B. An appointed secretary shall serve and have all of the duties, responsibilities and authority of that office during the period of time prior to final action by the senate confirming or rejecting his appointment.

History: 1978 Comp., 9-18-5, enacted by Laws 1987, ch. 254, 5.



Section 9-19-6 - Secretary; duties and general powers.

9-19-6. Secretary; duties and general powers.

A. The secretary is responsible to the governor for the operation of the department. It is the secretary's duty to manage all operations of the department and to administer and enforce the laws with which the secretary or the department is charged.

B. To perform the secretary's duties, the secretary has every power expressly enumerated in the laws, whether granted to the secretary or the department or any division of the department, except where authority conferred upon any division is explicitly exempted from the secretary's authority by statute. In accordance with these provisions, the secretary shall:

(1) except as otherwise provided in the Department of Public Safety Act, exercise general supervisory and appointing authority over all department employees, subject to any applicable personnel laws and regulations;

(2) delegate authority to subordinates as the secretary deems necessary and appropriate, clearly delineating such delegated authority and the limitations thereto;

(3) organize the department into those organizational units the secretary deems will enable it to function most efficiently, subject to any provisions of law requiring or establishing specific organizational units;

(4) within the limitations of available appropriations and applicable laws, employ and fix the compensation of those persons necessary to discharge the secretary's duties;

(5) take administrative action by issuing orders and instructions, not inconsistent with the law, to assure implementation of and compliance with the provisions of law with the administration or execution of which the secretary is responsible and to enforce those orders and instructions by appropriate administrative action in the court;

(6) conduct research and studies that will improve the operation of the department and examine other entities and functions of state government related to public safety for purposes of possible transfer to the department;

(7) provide courses of instruction and practical training for employees of the department and other persons involved in the administration of programs with the objective of improving the operations and efficiency of administration;

(8) prepare an annual budget of the department;

(9) provide cooperation, at the request of heads of administratively attached agencies, in order to:

(a) minimize or eliminate duplication of services and jurisdictional conflicts;

(b) coordinate activities and resolve problems of mutual concern; and

(c) resolve by agreement the manner and extent to which the department shall provide budgeting, recordkeeping and related clerical assistance to administratively attached agencies, if any;

(10) appoint, with the governor's consent, for each division, a director. These appointed positions are exempt from the provisions of the Personnel Act [Chapter 10, Article 9 NMSA 1978]. Persons appointed to these positions shall serve at the pleasure of the secretary;

(11) appoint the director of the New Mexico law enforcement academy, subject to the approval of the New Mexico law enforcement academy board;

(12) give bond in the penal sum of twenty-five thousand dollars ($25,000) and require directors to each give bond in the penal sum of ten thousand dollars ($10,000), conditioned upon the faithful performance of duties as provided in the Surety Bond Act [10-2-13 through 10-2-16 NMSA 1978], with the department paying the cost of such bonds; and

(13) require performance bonds of such employees and officers as the secretary deems necessary as provided in the Surety Bond Act, with the department paying the costs of such bonds.

C. The secretary may apply for and receive, with the governor's approval, in the name of the department, any public or private funds, including but not limited to United States government funds, available to the department to carry out its programs, duties or services.

D. Where functions of departments overlap or a function assigned to one department could better be performed by another department, the secretary may recommend appropriate legislation to the next session of the legislature for its approval.

E. The secretary may make and adopt such reasonable and procedural rules and regulations as may be necessary to carry out the duties of the department and its divisions. No rule or regulation promulgated by the director of any division in carrying out the functions and duties of the division shall be effective until approved by the secretary unless otherwise provided by statute. Nothing in this section erodes or changes the powers and duties of the law enforcement academy board as set forth in Sections 29-7-3 and 29-7-4 NMSA 1978. Unless otherwise provided by statute, no regulation affecting any person or agency outside the department shall be adopted, amended or repealed without a public hearing on the proposed action before the secretary or a hearing officer designated by the secretary. The public hearing shall be held in Santa Fe unless otherwise permitted by statute. Notice of the subject matter of the regulation, the action proposed to be taken, the time and place of the hearing, the manner in which interested persons may present their views and the method by which copies of the proposed regulation, proposed amendment or repeal of an existing regulation may be obtained shall be published once at least thirty days prior to the hearing date in a newspaper of general circulation in the state and mailed at least thirty days prior to the hearing date to all persons who have made a written request for advance notice of hearing.

F. All rules and regulations shall be filed in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978].

History: 1978 Comp., 9-18-6, enacted by Laws 1987, ch. 254, 6; 1989, ch. 204, 5; 2015, ch. 3, 2.



Section 9-19-6.1 - Secretary; duty to develop career pay system for state police.

9-19-6.1. [Secretary; duty to develop career pay system for state police.]

In addition to all other duties established in Section 9-19-6 NMSA 1978, the secretary, in consultation with the chief of the New Mexico state police, shall develop a career pay system for the state police. This career pay system shall consist of steps within salary ranges based on objective criteria developed by the secretary. This career pay system shall allow an officer to progress on a career ladder with appropriate salary steps linked to a recognition of additional training, skills acquired and other meritorious performance.

History: 1978 Comp., 9-19-6.1, enacted by Laws 1989, ch. 72, 1.



Section 9-19-6.2 - Secretary of public safety; additional powers; public safety officer education scholarship program.

9-19-6.2. Secretary of public safety; additional powers; public safety officer education scholarship program.

A. The secretary of public safety may enter into an agreement with the board of regents of the New Mexico military institute under which the institute would offer public safety officer education scholarships to New Mexico residents interested in careers as public safety officers. The agreement may provide criteria for recruiting scholarship applicants and awarding scholarships and for internship programs at public safety agencies for scholarship recipients.

B. Subject to available appropriations, the secretary of public safety may transfer funds each fiscal year to the board of regents of the New Mexico military institute for the scholarship program for New Mexico residents interested in careers as public safety officers.

History: Laws 2005, ch. 162, 2.



Section 9-19-6.3 - Secretary; power to manage a criminal records database.

9-19-6.3. Secretary; power to manage a criminal records database.

The secretary may create, access, maintain and otherwise manage a criminal records database that merges criminal records data from multiple databases and gives courts and law enforcement agencies access to comprehensive criminal background records of criminal suspects and defendants.

History: Laws 2016, ch. 10, 1.



Section 9-19-7 - Organizational units of department; powers and duties specified by law; access to information.

9-19-7. Organizational units of department; powers and duties specified by law; access to information.

A. The organizational units of the department and the officers of those units specified by law shall have all the powers and duties enumerated in the specific laws involved. However, the carrying out of those powers and duties shall be subject to the direction and supervision of the secretary, who shall retain the final decision-making authority and responsibility for the administration of any such laws as provided in Subsection B of Section 9-19-6 NMSA 1978. The department shall have access to all records, data and information of other state departments, agencies and institutions, including its own organizational units, not specifically held confidential by law.

B. The New Mexico state police division shall consist of the commissioned officers and civilian personnel of the New Mexico state police and such other personnel as may be assigned by the secretary or by the governor pursuant to an executive order as authorized in the Department of Public Safety Act. The New Mexico state police division shall also include:

(1) the special investigations unit, which shall consist of the enforcement personnel of the former special investigations division and civilian personnel as may be assigned by the secretary or by the governor pursuant to an executive order as authorized in the Department of Public Safety Act. The unit is responsible for the enforcement of the New Mexico Bingo and Raffle Act [60-2F-1 through 60-2F-26 NMSA 1978] and the Liquor Control Act [60-3A-1 NMSA 1978];

(2) the training and recruiting bureau, which shall consist of the personnel of the New Mexico state police training division and all civilian personnel and functions of the department as the secretary may transfer to the bureau;

(3) the motor transportation police bureau, which shall consist of the enforcement and civilian personnel of the former motor transportation division. The bureau is responsible for enforcing the Motor Carrier Act [65-2A-1 through 65-2A-41 NMSA 1978], the Motor Transportation Act [Chapter 65, Articles 1, 3 and 5 NMSA 1978], the Motor Vehicle Code [Chapter 66, Articles 1 through 8 NMSA 1978 [except 66-7-102.1 NMSA 1978]] and the Criminal Code [Chapter 30 NMSA 1978]; and

(4) civilian employees of the former motor transportation division or the former special investigations division, who shall be subject to the provisions of the Personnel Act [Chapter 10, Article 9 NMSA 1978].

C. The New Mexico law enforcement academy shall consist of personnel of the New Mexico law enforcement academy and such other functions as the secretary may transfer to it.

D. The technical support division shall consist of functions such as crime laboratory and records.

E. The administrative services division shall consist of the administrative services as the secretary deems necessary.

F. The information technology division shall consist of such functions as computer and technology support as the secretary deems necessary.

History: 1978 Comp., 9-18-7, enacted by Laws 1987, ch. 254, 7; 1989, ch. 204, 6; 2007, ch. 291, 8; 2015, ch. 3, 3.



Section 9-19-8 - Administratively attached agencies.

9-19-8. Administratively attached agencies.

The governor's organized crime prevention commission and the New Mexico law enforcement academy board are administratively attached to the department in accordance with the Executive Reorganization Act [9-1-1 through 9-1-10 NMSA 1978].

History: 1978 Comp., 9-18-8, enacted by Laws 1987, ch. 254, 8; 1989, ch. 204, 7.



Section 9-19-9 - Directors.

9-19-9. Directors.

The secretary shall appoint, with the approval of the governor, directors of the divisions as are established within the department; provided, the director of the New Mexico state police division shall be titled the "chief of the New Mexico state police". The positions so appointed are exempt from the Personnel Act [Chapter 10, Article 9 NMSA 1978].

History: 1978 Comp., 9-18-9, enacted by Laws 1987, ch. 254, 9.



Section 9-19-10 - Bureaus; chiefs.

9-19-10. Bureaus; chiefs.

The secretary shall establish, within each division, the bureaus as he deems necessary to carry out the provisions of the Department of Public Safety Act. He shall employ a chief to be administrative head of each bureau.

History: 1978 Comp., 9-18-10, enacted by Laws 1987, ch. 254, 10; 1989, ch. 204, 8.



Section 9-19-11 - Advisory commission.

9-19-11. Advisory commission.

A. There is created the "public safety advisory commission" composed of seven citizens of New Mexico appointed by the governor with the consent of the senate for staggered terms of three years ending on January 1; provided that in making the initial appointments, three members shall be appointed for terms of three years each, two members shall be appointed for terms of two years each and two members shall be appointed for terms of one year each. Thereafter, all appointments shall be made for terms of three years.

B. The commission shall advise the secretary on policy matters respecting the activities of the department and shall conduct disciplinary proceedings for any officer of the department state police division as required by Section 29-2-11 NMSA 1978. The disciplinary hearings shall be a matter of record and shall be conducted in the manner provided for in Section 29-2-11 NMSA 1978. The commission shall serve its findings and conclusions on the secretary for execution.

History: 1978 Comp., 9-18-11, enacted by Laws 1987, ch. 254, 12; 1989, ch. 204, 9.



Section 9-19-12 - Sexual assault examination kit processing grant program; powers and duties; sexual assault examination kit processing grant fund created.

9-19-12. Sexual assault examination kit processing grant program; powers and duties; sexual assault examination kit processing grant fund created.

A. As used in this section:

(1) "department" means the department of public safety; and

(2) "grant program" means the sexual assault examination kit processing grant program established pursuant to this section.

B. The department shall establish and administer a grant program to award funds to state and local law enforcement agencies for the processing of sexual assault examination kits.

C. Grant funds may be used only for the processing by a state or municipal crime laboratory of biological evidence that was collected in relation to a sexual assault.

D. The department:

(1) shall establish:

(a) grant program application procedures;

(b) guidelines for the grant amounts to be awarded; and

(c) criteria for evaluating grant program applications; and

(2) may establish additional eligibility criteria for grant program applications.

E. Annually, on or before January 1, the department shall provide a report to the taxation and revenue department detailing the results and performance of the grant program.

F. The "sexual assault examination kit processing grant fund" is created in the state treasury. The fund consists of voluntary tax refund contributions, gifts, grants and donations. Balances remaining in the fund at the end of a fiscal year shall not revert to any other fund. The department shall administer the fund, and money in the fund is subject to appropriation by the legislature to the department to administer the grant program. Disbursements from the fund shall be made by warrant of the secretary of finance and administration pursuant to vouchers signed by the secretary of public safety or the secretary's authorized representative.

G. A person may make a gift or donation to the sexual assault examination kit processing grant fund through the department.

History: Laws 2017, ch. 116, 2.



Section 9-19-13 - Sexual assault examination kit fund. (Repealed effective July 1, 2021.)

9-19-13. Sexual assault examination kit fund. (Repealed effective July 1, 2021.)

The "sexual assault examination kit fund" is created in the state treasury. The fund consists of fees paid to the department of public safety for the testing of sexual assault examination kits, income from investment of the fund and money otherwise accruing to the fund. Money in the fund shall not revert to any other fund at the end of a fiscal year. The department of public safety shall administer the fund, and money in the fund is appropriated to the department of public safety for expenses related to the testing of sexual assault examination kits in accordance with Subsection B of Section 29-3-4 NMSA 1978. Money in the fund shall be disbursed on warrants signed by the secretary of finance and administration pursuant to vouchers signed by the secretary of public safety or the secretary's authorized representative.

History: Laws 2017, ch. 98, 2.






Article 20 - Youth Authority



Article 21 - Indian Affairs Department

Section 9-21-1 - Short title.

9-21-1. Short title.

Sections 1 through 15 of this act [9-21-1 through 9-21-15 NMSA 1978] may be cited as the "Indian Affairs Department Act".

History: Laws 2004, ch. 18, 1 and Laws 2004, ch. 24, 1.



Section 9-21-2 - Purpose.

9-21-2. Purpose.

The purpose of the Indian Affairs Department Act is to create a single, unified department to administer all laws and exercise all functions formerly administered and executed by the New Mexico office of Indian affairs.

History: Laws 2004, ch. 18, 2 and Laws 2004, ch. 24, 2.



Section 9-21-3 - Definitions.

9-21-3. Definitions.

As used in the Indian Affairs Department Act:

A. "department" means the Indian affairs department; and

B. "secretary" means the secretary of Indian affairs.

History: Laws 2004, ch. 18, 3 and Laws 2004, ch. 24, 3.



Section 9-21-4 - Department created.

9-21-4. Department created.

The "Indian affairs department" is created in the executive branch. The department is a cabinet department and includes the following divisions:

A. the administrative services division; and

B. the program services division.

History: Laws 2004, ch. 18, 4 and Laws 2004, ch. 24, 4.



Section 9-21-5 - Secretary of Indian affairs.

9-21-5. Secretary of Indian affairs.

A. The chief executive and administrative officer of the department is the "secretary of Indian affairs". The secretary shall be appointed by the governor with the consent of the senate. The secretary shall hold the office at the pleasure of the governor and shall serve in the executive cabinet.

B. An appointed secretary shall serve and have all of the duties, responsibilities and authority of that office during the period of time prior to final action by the senate confirming or rejecting the secretary's appointment.

History: Laws 2004, ch. 18, 5 and Laws 2004, ch. 24, 5.



Section 9-21-6 - Secretary; duties and general powers.

9-21-6. Secretary; duties and general powers.

A. The secretary is responsible to the governor for the operation of the department. It is the secretary's duty to manage all operations of the department and to administer and enforce the laws with which the secretary or the department is charged.

B. To perform his duties, the secretary has every power expressly enumerated in the laws, whether granted to the secretary or any division of the department, except where authority conferred upon any division in the department is explicitly exempted from the secretary's authority by statute. In accordance with these provisions, the secretary shall:

(1) except as otherwise provided in the Indian Affairs Department Act, exercise general supervisory and appointing authority over all department employees, subject to any applicable personnel laws and rules;

(2) delegate authority to subordinates as necessary and appropriate, clearly delineating such delegated authority and the limitations thereto;

(3) organize the department into those organizational units that will enable it to function most efficiently, subject to any provisions of law requiring or establishing specific organizational units;

(4) within the limitations of available appropriations and applicable laws, employ and fix the compensation of those persons necessary to discharge the secretary's duties;

(5) take administrative action by issuing orders and instructions, not inconsistent with the law, to ensure implementation of and compliance with the provisions of law with the administration or execution of which the secretary is responsible, and to enforce those orders and instructions by appropriate administrative action or actions in the courts;

(6) conduct research and studies that will improve the operations of the department and the provision of services to the citizens of the state;

(7) provide courses of instruction and practical training for employees of the department and other persons involved in the administration of programs with the objective of improving the operations and efficiency of administration;

(8) prepare an annual budget of the department;

(9) provide cooperation, at the request of heads of administratively attached agencies, in order to:

(a) minimize or eliminate duplication of services and jurisdictional conflicts;

(b) coordinate activities and resolve problems of mutual concern; and

(c) resolve by agreement the manner and extent to which the department shall provide budgeting, record-keeping and related clerical assistance to administratively attached agencies; and

(10) appoint, with the governor's consent, for each division, a "director". These appointed positions are exempt from the provisions of the Personnel Act [Chapter 10, Article 9 NMSA 1978]. Persons appointed to these positions shall serve at the pleasure of the secretary.

C. The secretary may apply for and receive, with the governor's approval, in the name of the department, any public or private funds, including United States government funds, available to the department to carry out its programs, duties or services.

D. Where functions of departments overlap, or a function assigned to one department could better be performed by another department, the secretary may recommend appropriate legislation to the next session of the legislature for its approval.

E. The secretary may make and adopt such reasonable procedural rules as may be necessary to carry out the duties of the department and its divisions. A rule promulgated by the director of a division in carrying out the functions and duties of the division shall not be effective until approved by the secretary. Unless otherwise provided by statute, a rule affecting a person or agency outside the department shall not be adopted, amended or repealed without a public hearing on the proposed action before the secretary or a hearing officer designated by the secretary. The public hearing shall be held in Santa Fe unless otherwise permitted by statute. Notice of the subject matter of the rule, the action proposed to be taken, the time and place of the hearing, the manner in which interested persons may present their views and the method by which copies of the proposed rule, proposed amendment or repeal of an existing rule may be obtained shall be published once at least thirty days prior to the hearing date in a newspaper of general circulation and mailed at least thirty days prior to the hearing date to all persons who have made a written request for advance notice of hearing. All rules shall be filed in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978].

History: Laws 2004, ch. 18, 6 and Laws 2004, ch. 24, 6.



Section 9-21-7 - Department; additional powers and duties.

9-21-7. Department; additional powers and duties.

A. The department is the coordinating agency for intergovernmental and interagency programs concerning tribal governments and the state.

B. The department shall:

(1) investigate, study, consider and act upon the entire subject of Indian conditions and relations within New Mexico, including problems of health, economy and education and the effect of local, state and federal legislative, executive and judicial actions. The department shall collaborate with other state departments or agencies that have an interest or stake in the subject being investigated, studied or considered. In performing its functions, the department shall provide an opportunity for the presentation and exchange of ideas in respect to Indian affairs of the state by all interested persons; and

(2) assist in setting the policy, and act as the clearinghouse, for all state programs affecting the Indian people of New Mexico.

C. The department may:

(1) hold hearings, conduct meetings, make investigations and confer with officials of local, state and federal agencies to secure cooperation between the local, state, federal and Indian tribal governments in the promotion of the welfare of the Indian people of New Mexico;

(2) contract with tribal governments, public agencies or private persons to provide services and facilities for promoting the welfare of the Indian people of New Mexico; and

(3) solicit and accept gifts, grants, donations, bequests and devises.

History: Laws 2004, ch. 18, 7 and Laws 2004, ch. 24, 7.



Section 9-21-8 - Organizational units of the department; powers and duties specified by law; access to information.

9-21-8. Organizational units of the department; powers and duties specified by law; access to information.

A. Those organizational units of the department and the officers of those units specified by law shall have all of the powers and duties enumerated in the specific laws involved. However, the carrying out of those powers and duties shall be subject to the direction and supervision of the secretary, who shall retain the final decision-making authority and responsibility for the administration of any such laws.

B. The department shall have access to all records, data and information of other state departments that are not specifically held confidential by law.

History: Laws 2004, ch. 18, 8 and Laws 2004, ch. 24, 8.



Section 9-21-9 - Division directors.

9-21-9. Division directors.

Except as otherwise provided by law, the secretary shall appoint, with the approval of the governor, "directors" of divisions established within the department. The directors so appointed are exempt from the Personnel Act [Chapter 10, Article 9 NMSA 1978].

History: Laws 2004, ch. 18, 9 and Laws 2004, ch. 24, 9.



Section 9-21-10 - Bureau chiefs.

9-21-10. Bureau chiefs.

The secretary may establish within each division such "bureaus" as the secretary deems necessary to carry out the provisions of the Indian Affairs Department Act. The secretary shall appoint a "chief" to be the administrative head of a bureau. A chief and all subsidiary employees of the department are covered by the Personnel Act [Chapter 10, Article 9 NMSA 1978] unless otherwise provided by law.

History: Laws 2004, ch. 18, 10 and Laws 2004, ch. 24, 10.



Section 9-21-11 - Administrative services division; duties.

9-21-11. Administrative services division; duties.

The administrative services division shall provide administrative services to the department, including:

A. keeping all official records of the department;

B. providing clerical services in the areas of personnel and budget preparation; and

C. providing clerical, record-keeping and administrative support to agencies administratively attached to the department, at their request.

History: Laws 2004, ch. 18, 11 and Laws 2004, ch. 24, 11.



Section 9-21-12 - Program services division; duties.

9-21-12. Program services division; duties.

The program services division shall provide program implementation and support for field programs and services.

History: Laws 2004, ch. 18, 12 and Laws 2004, ch. 24, 12.



Section 9-21-13 - Indian affairs commission created.

9-21-13. Indian affairs commission created.

A. The "Indian affairs commission" is created. The commission shall consist of ten members who are residents of New Mexico appointed by the governor as follows:

(1) three members shall be Pueblo Indians;

(2) three members shall be Navajo Indians;

(3) two members shall be Apache Indians;

(4) one member shall be an urban Indian; and

(5) one member shall be a non-Indian.

B. Indian members, except the urban Indian member, shall be appointed from lists of names submitted by the all Indian pueblo council, the Jicarilla and Mescalero tribal councils and the Navajo Nation.

C. Members serve at the pleasure of the governor. Vacancies shall be filled by appointment by the governor for the unexpired term.

D. The governor shall appoint the chairman and the commission may select such other officers as the commission deems necessary.

E. Members may receive per diem and mileage pursuant to the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978], but shall receive no other compensation, perquisite or allowance.

History: Laws 2004, ch. 18, 13 and Laws 2004, ch. 24, 13.



Section 9-21-14 - Powers of the commission.

9-21-14. Powers of the commission.

The commission shall:

A. conduct meetings to provide an opportunity for the presentation and exchange of ideas with respect to Indian affairs by any interested party that result in the promotion of the welfare of the Indian people;

B. receive and disseminate information on issues that significantly impact the welfare of the Indian people;

C. apprise the secretary of the conditions in Native American communities in New Mexico; and

D. advise the secretary on policy matters related to the department's powers and duties.

History: Laws 2004, ch. 18, 14 and Laws 2004, ch. 24, 14.



Section 9-21-15 - Preservation of Indian legends.

9-21-15. Preservation of Indian legends.

The department may employ not more than two persons for each Indian tribe or pueblo in the state to record the legends of the tribe or pueblo in the English language for the purpose of making them available for dissemination to the public. Persons employed to record the legends shall be members of the tribe or pueblo, shall have knowledge of both English and the language spoken by the particular tribe or pueblo and shall be familiar with a means of recording the legends in the English language. The department may employ personnel and purchase recording equipment necessary to fulfill the purpose of this section.

History: Laws 2004, ch. 18, 15 and Laws 2004, ch. 24, 15 .



Section 9-21-16 - New Mexico office of Indian affairs; successor agency Indian affairs department; duty.

9-21-16. New Mexico office of Indian affairs; successor agency [Indian affairs department]; duty.

The New Mexico office of Indian affairs, or a successor agency [Indian affairs department], shall appoint the secretary or the secretary's designee to serve as a member of the interagency behavioral health purchasing collaborative and shall ensure that all behavioral health services, including mental health and substance abuse services funded, provided, contracted for or approved by the commission, are in compliance with the requirements of Section 9-7-6.4 NMSA l978.

History: Laws 2004, ch. 46, 16.



Section 9-21-17 - Recompiled.

9-21-17. Recompiled.



Section 9-21-18 - Recompiled.

9-21-18. Recompiled.



Section 9-21-19 - Recompiled.

9-21-19. Recompiled.



Section 9-21-20 - Recompiled.

9-21-20. Recompiled.



Section 9-21-21 - Recompiled.

9-21-21. Recompiled.



Section 9-21-22 - Recompiled.

9-21-22. Recompiled.



Section 9-21-23 - Recompiled.

9-21-23. Recompiled.



Section 9-21-24 - Recompiled.

9-21-24. Recompiled.






Article 22 - Veterans' Services Department

Section 9-22-1 - Short title.

9-22-1. Short title.

Chapter 9, Article 22 NMSA 1978 may be cited as the "Veterans' Services Department Act".

History: Laws 2004, ch. 19, 1; 2011, ch. 40, 1.



Section 9-22-2 - Purpose.

9-22-2. Purpose.

The purpose of the Veterans' Services Department Act is to create a unified department to administer the laws and exercise the functions formerly administered and exercised by the New Mexico veterans' service commission.

History: Laws 2004, ch. 19, 2.



Section 9-22-3 - Definitions.

9-22-3. Definitions.

As used in the Veterans' Services Department Act:

A. "department" means the veterans' services department;

B. "gold star parent" means a surviving parent of a member of the armed forces of the United States who is missing in action or whose death was related to the member's service in the armed forces of the United States;

C. "secretary" means the secretary of veterans' services; and

D. "veteran" means a New Mexico resident who:

(1) was regularly enlisted, drafted, inducted or commissioned in the:

(a) armed forces of the United States and was accepted for and assigned to active duty in the armed forces of the United States;

(b) army reserve, navy reserve, marine corps reserve, air force reserve, coast guard reserve, army national guard or air national guard and was accepted for and assigned to duty for a minimum of six continuous years; or

(c) United States public health service commissioned corps or the national oceanic and atmospheric administration commissioned officer corps and served in the capacity of a commissioned officer while on active duty in defense of the United States; and

(2) was not separated from such service under circumstances amounting to dishonorable discharge.

History: Laws 2004, ch. 19, 3; 2012, ch. 6, 1; 2016, ch. 4, 1; 2017, ch. 84, 1.



Section 9-22-4 - Department established.

9-22-4. Department established.

The "veterans' services department" is created in the executive branch. The department is a cabinet department and includes the following divisions:

A. the administrative services division;

B. the field services division;

C. the health care coordination division; and

D. the state benefits division.

History: Laws 2004, ch. 19, 4; 2017, ch. 84, 2.



Section 9-22-5 - Secretary of veterans' services; appointment.

9-22-5. Secretary of veterans' services; appointment.

A. The chief executive and administrative officer of the department is the "secretary of veterans' services". The secretary shall be appointed by the governor with the consent of the senate and shall hold the office at the pleasure of the governor and serve in the executive cabinet.

B. An appointed secretary shall serve and have all of the duties, responsibilities and authority of the office during the period of time prior to final action by the senate confirming or rejecting his appointment.

History: Laws 2004, ch. 19, 5.



Section 9-22-6 - Secretary; duties and general powers.

9-22-6. Secretary; duties and general powers.

A. The secretary is responsible to the governor for the operation of the department. It is the duty of the secretary to manage the operations of the department and to administer and enforce the laws with which the secretary or the department is charged.

B. The secretary has every power expressly enumerated in the laws, whether granted to the secretary or to a division of the department, except where authority conferred upon a division in the department is explicitly exempted from the authority of the secretary by statute. In accordance with these provisions, the secretary shall:

(1) except as otherwise provided in the Veterans' Services Department Act, exercise general supervisory and appointing authority over all department employees, subject to applicable personnel laws and rules;

(2) delegate authority to subordinates as the secretary deems necessary and appropriate, clearly delineating the delegated authority and its limitations;

(3) organize the department into organizational units that the secretary deems will enable it to function most efficiently, subject to provisions of law requiring or establishing specific organizational units;

(4) within the limitations of available appropriations and applicable laws, employ and fix the compensation of the persons necessary to discharge the duties of the secretary;

(5) take administrative action by issuing orders and instructions, not inconsistent with the law, to ensure implementation of and compliance with the provisions of law with the administration or execution of which the secretary is responsible and to enforce the orders and instructions by appropriate administrative action or actions in the courts;

(6) conduct research and studies that will improve the operations of the department and the provision of services to the citizens of the state;

(7) provide courses of instruction and practical training for employees of the department and other persons involved in the administration of programs with the objective of improving the operations and efficiency of the administration;

(8) prepare an annual budget of the department;

(9) provide cooperation, at the request of heads of administratively attached agencies, to:

(a) minimize or eliminate duplication of services and jurisdictional conflicts;

(b) coordinate activities and resolve problems of mutual concern; and

(c) resolve by agreement the manner and extent to which the department shall provide budgeting, record keeping and related clerical assistance to administratively attached agencies; and

(10) except as otherwise provided by law, with the approval of the governor, appoint a "director" for each division established within the department.

C. The secretary may apply for and receive, in the name of the department and with the approval of the governor, public or private funds, including United States government funds, available to the department to carry out its programs, duties or services.

D. Where functions of departments overlap, or a function assigned to one department could better be performed by another department, the secretary may recommend appropriate legislation to the next session of the legislature for its approval.

E. The secretary may make and adopt reasonable rules necessary to carry out the duties of the department and its divisions. A rule promulgated by the director of a division in carrying out the functions and duties of the division shall not be effective until approved by the secretary. Unless otherwise provided by statute, a rule affecting a person or agency outside the department shall not be adopted, amended or repealed without a public hearing on the proposed action before the secretary or a hearing officer designated by him. The public hearing shall be held in Santa Fe unless otherwise permitted by statute. Notice of the subject matter of the rule, the action proposed to be taken, the time and place of the hearing, the manner in which an interested person may present a view and the method by which copies of the proposed rule, amendment or repeal of an existing rule may be obtained shall be published once at least thirty days prior to the hearing date in a newspaper of general circulation and mailed at least thirty days before the hearing date to a person who has submitted a written request for advance notice of hearing. A rule shall be filed in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978].

History: Laws 2004, ch. 19, 6.



Section 9-22-7 - Department responsibilities.

9-22-7. Department responsibilities.

The department is responsible for:

A. assisting veterans and their surviving spouses, children and gold star parents in the preparation, presentation and prosecution of claims against the United States arising by reason of military or naval service;

B. assisting veterans and their surviving spouses, children and gold star parents in establishing the rights and the procurement of benefits that have accrued or may accrue to them pursuant to state law;

C. disseminating information regarding laws beneficial to veterans and their surviving spouses, children and gold star parents; and

D. cooperating with agencies of the United States that are or may be established for the beneficial interest of veterans, to which end the department may enter into agreements or contracts with the United States for the purpose of protecting or procuring rights or benefits for veterans.

History: Laws 2004, ch. 19, 7; 2017, ch. 84, 3.



Section 9-22-8 - Organizational units of department; powers and duties specified by law; access to information.

9-22-8. Organizational units of department; powers and duties specified by law; access to information.

The powers and duties of the officers of the organizational units of the department shall be subject to the direction and supervision of the secretary, and the secretary shall retain final decision-making authority and responsibility in accordance with Section 6 [9-22-6 NMSA 1978] of the Veterans' Services Department Act. The department shall have access to all records, data and information of other departments, agencies and institutions, including its own organizational units not specifically held confidential by law.

History: Laws 2004, ch. 19, 8.



Section 9-22-9 - Divisions; directors.

9-22-9. Divisions; directors.

The secretary may appoint, with the approval of the governor, "directors" of the divisions that are established within the department. Directors are exempt from the Personnel Act [Chapter 10, Article 9 NMSA 1978].

History: Laws 2004, ch. 19, 9.



Section 9-22-10 - Bureaus; chiefs.

9-22-10. Bureaus; chiefs.

The secretary may establish, within each division, such "bureaus" that the secretary deems necessary to carry out the provisions of the Veterans' Services Department Act. The secretary shall appoint a "chief" to be the administrative head of a bureau. All chiefs and subsidiary employees of the department shall be covered by the Personnel Act [Chapter 10, Article 9 NMSA 1978], unless otherwise provided by law.

History: Laws 2004, ch. 19, 10.



Section 9-22-11 - Administrative services division; duties.

9-22-11. Administrative services division; duties.

A. The administrative services division shall provide administrative services to the department, including:

(1) keeping all official records of the department;

(2) providing clerical services in the areas of personnel and budget preparation;

(3) providing clerical, recordkeeping and administrative support to agencies administratively attached to the department at their request;

(4) coordinating short- and long-term planning of the department; and

(5) administering programs and grants that have been assigned to the department by the secretary or governor or by statute, including management of the state approving bureau.

B. The administrative services division shall provide fiduciary services, including acting as either court-appointed conservator or representative payee for veterans adjudicated as unable to handle their own financial affairs without assistance. The division shall manage fiduciary funds and safeguard the assets for veterans and their dependents.

History: Laws 2004, ch. 19, 11; 2017, ch. 84, 4.



Section 9-22-12 - Field services division; powers and duties.

9-22-12. Field services division; powers and duties.

The field services division shall assist veterans and their families with claims for federal veterans' administration compensation, pensions, education, medical care and death benefits. The field services division shall operate field offices throughout the state to provide services and disseminate information regarding all federal and state laws beneficial to veterans and their families.

History: Laws 2004, ch. 19, 12.



Section 9-22-12.1 - Health care coordination division.

9-22-12.1. Health care coordination division.

The health care coordination division shall:

A. develop and coordinate veterans programs and outreach, including transitional living, housing and health care programs;

B. provide oversight of the New Mexico state veterans' home; and

C. advise and coordinate with the secretary regarding all health care-related issues for veterans and veterans' families.

History: Laws 2017, ch. 84, 7.



Section 9-22-13 - State approving bureau.

9-22-13. State approving bureau.

A. The state approving bureau is created within the administrative services division of the department and is the state approving agency for the purposes of 38 USCA Section 3671.

B. The state approving bureau shall evaluate and approve educational programs and training programs for all persons and veterans eligible for educational assistance pursuant to the provisions of Title 38 of the United States Code. Approval of courses, educational programs and training programs, including training on the job, by the state approving bureau shall be in accordance with the provisions of Title 38 of the United States Code.

History: Laws 2004, ch. 19, 13; 2017, ch. 84, 5.



Section 9-22-14 - State benefits division.

9-22-14. State benefits division.

The state benefits division shall:

A. provide oversight of veterans' service organizations;

B. develop or coordinate veterans' programs and outreach, including economic development; and

C. determine eligibility for, conduct or oversee state-funded veterans' services and benefits, including determining eligibility for veteran property tax exemptions, hunting and fishing licensing and motor vehicle license plate programs; managing the Vietnam and children of deceased veterans scholarship programs; and overseeing the military honors burial program and state veterans' cemeteries, monuments and museums.

History: Laws 2004, ch. 19, 14; 2017, ch. 84, 6.



Section 9-22-14.1 - Veterans' enterprise fund; purpose; administration.

9-22-14.1. Veterans' enterprise fund; purpose; administration.

The "veterans' enterprise fund" is created in the state treasury. The fund consists of appropriations, gifts, grants, donations, bequests, proceeds from the sale of publications produced by the department, fees collected by the department and public or private funds applied for and received by the department to carry out its programs, duties or services. Interest earned on money in the fund shall be credited to the fund. Money in the fund at the end of a fiscal year shall not revert to the general fund or any other fund. The department shall administer the fund, and money in the fund is appropriated to the department to carry out its programs, duties or services. Disbursements from the fund shall be made by warrant of the secretary of finance and administration pursuant to vouchers signed by the secretary of veterans' services or the secretary's authorized representative.

History: Laws 2011, ch. 40, 2.



Section 9-22-16 - Power to act as a personal representative or conservator.

9-22-16. Power to act as a personal representative or conservator.

A. The department may act as a:

(1) personal representative of a deceased veteran;

(2) conservator of the estate of a minor child of a veteran;

(3) conservator of the estate of an incompetent veteran; or

(4) conservator of the estate of a person who is a bona fide resident of New Mexico and who is certified by the United States veterans' administration as having money due from the veterans' administration, the payment of which is dependent upon the appointment of a conservator for the person.

B. A fee shall not be allowed or paid to the department for acting as a personal representative or conservator.

C. When the department is appointed as a personal representative in the last will of a veteran, the court or officer authorized to grant testamentary letters in the state shall, upon the proper application, grant testamentary letters to the department. When application is made to a court or officer having authority to grant letters of administration with the will annexed upon the estate of a veteran or upon the estate of a deceased veteran who may have died intestate, and there is no person entitled to the letters who is qualified, competent, willing or able to accept such administration, the court or officer may, at the request of a party interested in the estate, grant letters of administration to the department. A court or officer having authority to grant letters of guardianship of an infant may, upon the same application as is required by law for the appointment of a guardian of such an infant, appoint the department as conservator of the estate of an infant who is the child of a veteran. A court having jurisdiction to appoint a conservator of the estate of an incompetent may appoint the department to be such conservator when the incompetent is a veteran. A court having jurisdiction over a person who is a resident of New Mexico, and who is certified by the United States veterans' administration as having money due from the veterans' administration, the payment of which is dependent upon the appointment of a conservator for the person, may appoint the department to be the conservator.

D. The court or officer may make orders respecting the department as the personal representative or conservator and may require the department to render all accounts that the court or officer might lawfully require if the personal representative or conservator were a natural person.

History: Laws 2004, ch. 19, 16.



Section 9-22-17 - Court proceedings for appointment as personal representative or conservator.

9-22-17. Court proceedings for appointment as personal representative or conservator.

The department may institute a proceeding in a court of competent jurisdiction for appointment as personal representative of the estate of a deceased veteran or as conservator of the estate of a minor child of a veteran or as conservator of the estate of an incompetent veteran without cost and tax.

History: Laws 2004, ch. 19, 17.



Section 9-22-18 - Action as a personal representative or conservator; bond.

9-22-18. Action as a personal representative or conservator; bond.

The department shall post with the secretary of state a corporate surety bond in the amount of five hundred thousand dollars ($500,000). The bond shall be conditioned upon the faithful discharge of the duties of the department as personal representative or conservator and shall inure to the use and benefit of each person or estate for whom the department is appointed to act. In a case or proceeding in which the department is appointed as a personal representative of the estate of a veteran or as a conservator of the estate of an incompetent veteran or as a conservator of the estate of a minor child of a veteran, the department shall act without additional bond and the court or official having jurisdiction shall so order in its order of appointment.

History: Laws 2004, ch. 19, 18.



Section 9-22-19 - Bond premium cost proration.

9-22-19. Bond premium cost proration.

In each case where the department is appointed to serve as a personal representative or conservator of the estate of a beneficiary of the United States veterans' administration, the court in which the estate is filed shall authorize a charge for each estate's share of the bond premium to be paid from the assets of the estate. The department shall determine the charge to be made against each estate, and the aggregate amount of all charges shall not exceed the bond premium. It is the intent of the legislature that this charge shall be the share of each estate in the cost of the bond that the department posts as provided in Section 18 [9-22-18 NMSA 1978] of the Veterans' Services Department Act.

History: Laws 2004, ch. 19, 19.



Section 9-22-20 - Oaths and affirmations.

9-22-20. Oaths and affirmations.

The secretary and the employees designated by the secretary may administer oaths and affirmations and execute attestation and certificates.

History: Laws 2004, ch. 19, 20.






Article 23 - Aging and Long-Term Services Department

Section 9-23-1 - Short title.

9-23-1. Short title.

Sections 1 through 11 of this act [9-23-1 through 9-23-11 NMSA 1978] may be cited as the "Aging and Long-Term Services Department Act".

History: Laws 2004, ch. 23, 1.



Section 9-23-2 - Purpose.

9-23-2. Purpose.

The purpose of the Aging and Long-Term Services Department Act is to create a single, unified department to administer all laws and exercise all functions formerly administered by the state agency on aging and to administer laws and exercise functions of the human services department, the department of health and the children, youth and families department that relate to aging, adults with disabilities or long-term care services.

History: Laws 2004, ch. 23, 2.



Section 9-23-3 - Definitions.

9-23-3. Definitions.

As used in the Aging and Long-Term Services Department Act:

A. "department" means the aging and long-term services department; and

B. "secretary" means the secretary of aging and long-term services.

History: Laws 2004, ch. 23, 3.



Section 9-23-4 - Department created; divisions.

9-23-4. Department created; divisions.

A. The "aging and long-term services department" is created. The department is a cabinet department and includes the following divisions:

(1) administrative services division;

(2) consumer and elder rights division;

(3) aging network services division;

(4) long-term care division; and

(5) adult protective services division.

B. The secretary may organize the department and the divisions specified in Subsection A of this section and may transfer or merge functions between divisions in the interest of efficiency and economy.

History: Laws 2004, ch. 23, 4.



Section 9-23-5 - Secretary of aging and long-term services; appointment.

9-23-5. Secretary of aging and long-term services; appointment.

A. The chief executive and administrative officer of the department is the "secretary of aging and long-term services". The secretary shall be appointed by the governor with the consent of the senate. The secretary shall hold that office at the pleasure of the governor and shall serve in the executive cabinet.

B. An appointed secretary shall serve and have all of the duties, responsibilities and authority of that office during the period of time prior to final action by the senate confirming or rejecting the secretary-designate s appointment.

History: Laws 2004, ch. 23, 5.



Section 9-23-6 - Secretary; duties and general powers.

9-23-6. Secretary; duties and general powers.

A. The secretary is responsible to the governor for the operation of the department. It is the secretary s duty to manage all operations of the department and to administer and enforce the laws with which the secretary or the department is charged.

B. To perform the secretary s duties, the secretary has every power expressly enumerated in the laws, whether granted to the secretary or the department or any division of the department, except where authority conferred upon any division is explicitly exempted from the secretary's authority by statute. In accordance with these provisions, the secretary shall:

(1) except as otherwise provided in the Aging and Long-Term Services Department Act, exercise general supervisory and appointing authority over all department employees, subject to any applicable personnel laws and regulations;

(2) delegate authority to subordinates as the secretary deems necessary and appropriate, clearly delineating such delegated authority and the limitations thereto;

(3) organize the department into those organizational units the secretary deems will enable it to function most efficiently, subject to provisions of law requiring or establishing specific organizational units;

(4) within the limitations of available appropriations and applicable laws, employ and fix the compensation of those persons necessary to discharge the secretary s duties;

(5) take administrative action by issuing orders and instructions, not inconsistent with the law, to ensure implementation of and compliance with the provisions of law for whose administration or execution the secretary is responsible and to enforce those orders and instructions by appropriate administrative action in the courts;

(6) conduct research and studies that will improve the operations of the department and the provision of services to the citizens of the state;

(7) provide courses of instruction and practical training for employees of the department and other persons involved in the administration of programs with the objective of improving the operations and efficiency of administration;

(8) prepare an annual budget of the department;

(9) provide cooperation, at the request of heads of administratively attached agencies, in order to:

(a) minimize or eliminate duplication of services and jurisdictional conflicts;

(b) coordinate activities and resolve problems of mutual concern; and

(c) resolve by agreement the manner and extent to which the department shall provide budgeting, record-keeping and related clerical assistance to administratively attached agencies; and

(10) appoint, with the governor's consent, for each division, a "director". These appointed positions are exempt from the provisions of the Personnel Act [Chapter 10, Article 9 NMSA 1978]. Persons appointed to these positions shall serve at the pleasure of the secretary.

C. The secretary may apply for and receive, with the governor's approval, in the name of the department, any public or private funds, including United States government funds, available to the department to carry out its programs, duties or services.

D. Where functions of departments overlap or a function assigned to one department could better be performed by another department, the secretary may recommend appropriate legislation to the next session of the legislature for its approval.

E. The secretary may make and adopt such reasonable procedural rules as may be necessary to carry out the duties of the department and its divisions. A rule promulgated by the director of any division in carrying out the functions and duties of the division shall not be effective until approved by the secretary unless otherwise provided by statute. Unless otherwise provided by statute, no rule affecting any person or agency outside the department shall be adopted, amended or repealed without a public hearing on the proposed action before the secretary or a hearing officer designated by the secretary. The public hearing shall be held in Santa Fe unless otherwise permitted by statute. Notice of the subject matter of the rule, the action proposed to be taken, the time and place of the hearing, the manner in which interested persons may present their views and the method by which copies of the proposed rule, proposed amendment or repeal of an existing rule may be obtained shall be published once at least thirty days prior to the hearing date in a newspaper of general circulation and mailed at least thirty days prior to the hearing date to all persons who have made a written request for advance notice of hearing. Rules shall be filed in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978].

History: Laws 2004, ch. 23, 6.



Section 9-23-7 - Division directors.

9-23-7. Division directors.

The secretary shall appoint, with the approval of the governor, "directors" of divisions established in the department. The directors so appointed are exempt from the Personnel Act [Chapter 10, Article 9 NMSA 1978].

History: Laws 2004, ch. 23, 7.



Section 9-23-8 - Bureaus; chiefs.

9-23-8. Bureaus; chiefs.

The secretary may establish in the divisions such bureaus as the secretary deems necessary to carry out the provisions of the Aging and Long-Term Services Department Act. The secretary shall employ a "chief" to be the administrative head of a bureau.

History: Laws 2004, ch. 23, 8.



Section 9-23-9 - Divisions; general duties.

9-23-9. Divisions; general duties.

In addition to the duties assigned to each division of the department by the secretary:

A. the administrative services division shall provide clerical, recordkeeping and administrative support to the department in the areas of personnel, budget, procurement and contracting;

B. the consumer and elder rights division shall administer the long-term care ombudsman program and provide health insurance and benefits counseling and legal services;

C. the aging network services division shall administer the federal Older Americans' Act programs;

D. the long-term care division shall administer home- and community-based long-term care programs; and

E. the adult protective services division shall provide adult protective services.

History: Laws 2004, ch. 23, 9.



Section 9-23-10 - Office of Indian elder affairs created.

9-23-10. Office of Indian elder affairs created.

The "office of Indian elder affairs" is created within the office of the secretary. The office of Indian elder affairs shall assume the responsibilities of the Indian area agency on aging, including contract management, program compliance monitoring, technical assistance, advocacy and training to pueblo and Apache tribe Older Americans Act of 1965 programs, and to establish relationships that support the efforts of the Navajo area agency on aging, and shall participate with the other divisions of the department to review and make recommendations regarding other health and social programs of the department that serve Indian elders. Abolishment or transfer of the office of Indian elder affairs out of the department shall require approval of the legislature.

History: Laws 2004, ch. 23, 10.



Section 9-23-11 - Organizational units of the department; powers and duties specified by law; access to information.

9-23-11. Organizational units of the department; powers and duties specified by law; access to information.

Those organizational units of the department and the officers of those units specified by law shall have all of the powers and duties enumerated in the specific laws involved. However, the carrying out of those powers and duties shall be subject to the direction and supervision of the secretary, who shall retain the final decision-making authority and responsibility for the administration of any such laws as provided in Subsection B of Section 6 [9-23-6 NMSA 1978] of the Aging and Long-Term Services Act. The department shall have access to all records, data and information of other state departments, agencies and institutions, including its own organizational units, not specifically held confidential by law.

History: Laws 2004, ch. 23, 11.



Section 9-23-12 - State agency on aging; successor agency aging and long-term services department; duty.

9-23-12. State agency on aging; successor agency [aging and long-term services department]; duty.

The state agency on aging, or a successor agency [aging and long-term services department], shall appoint the secretary or the secretary's designee to serve as a member of the interagency behavioral health purchasing collaborative and shall ensure that any behavioral health services, including mental health and substance abuse services funded, provided, contracted for or approved, are in compliance with the requirements of Section 9-7-6.4 NMSA 1978.

History: Laws 2004, ch. 46, 15.






Article 24 - Public Education Department and Commission

Section 9-24-1 - Short title.

9-24-1. Short title.

Chapter 9, Article 24 NMSA 1978 may be cited as the "Public Education Department Act".

History: Laws 2004, ch. 27, 1; 2005, ch. 286, 1.



Section 9-24-2 - Purpose.

9-24-2. Purpose.

The purpose of the Public Education Department Act is to establish a single, unified department to administer laws and exercise functions formerly administered and exercised by the state board of education and the state department of public education.

History: Laws 2004, ch. 27, 2.



Section 9-24-3 - Definitions.

9-24-3. Definitions.

As used in the Public Education Department Act:

A. "commission" means the public education commission;

B. "department" means the public education department; and

C. "secretary" means the secretary of public education.

History: Laws 2004, ch. 27, 3.



Section 9-24-4 - Department created.

9-24-4. Department created.

A. The "public education department" is created in the executive branch. The department is a cabinet department and includes the following divisions:

(1) the administrative services division;

(2) the assessment and accountability division;

(3) the charter schools division;

(4) the educator quality division;

(5) the Indian education division;

(6) the information technology division;

(7) the instructional support and vocational education division;

(8) the program support and student transportation division;

(9) the quality assurance and systems integration division;

(10) the rural education division; and

(11) the vocational rehabilitation division.

B. The secretary may organize the department and divisions of the department and may transfer or merge functions between divisions and bureaus in the interest of efficiency and economy.

History: Laws 2004, ch. 27, 4; 2005, ch. 286, 2; 2006, ch. 94, 1.



Section 9-24-5 - Secretary; appointment.

9-24-5. Secretary; appointment.

A. The administrative head of the department is the "secretary of public education", who shall be appointed by the governor with the consent of the senate and who shall serve in the executive cabinet.

B. An appointed secretary shall serve and have all of the duties, responsibilities and authority of that office during the period of time prior to final action by the senate confirming or rejecting his appointment

History: Laws 2004, ch. 27, 5.



Section 9-24-6 - Division directors.

9-24-6. Division directors.

The secretary shall appoint, with the approval of the governor, directors of the divisions established within the department. Division directors are exempt from the Personnel Act [Chapter 10, Article 9 NMSA 1978].

History: Laws 2004, ch. 27, 6.



Section 9-24-7 - Bureau chiefs.

9-24-7. Bureau chiefs.

The secretary may establish within each division of the department such bureaus as he deems necessary to carry out the provisions of the Public Education Department Act. He shall employ a chief to be the administrative head of each bureau. The chiefs and all subsidiary employees of the department shall be covered by the Personnel Act [Chapter 10, Article 9 NMSA 1978].

History: Laws 2004, ch. 27, 7.



Section 9-24-8 - Secretary; duties and general powers.

9-24-8. Secretary; duties and general powers.

A. The secretary is responsible to the governor for the operation of the department. It is the secretary's duty to manage all operations of the department and to administer and enforce the laws with which he or the department is charged.

B. To perform his duties, the secretary has every power expressly enumerated in the law, whether granted to the secretary, the department or any division of the department, except when any division is explicitly exempted from the secretary's power by statute. In accordance with these provisions, the secretary shall:

(1) except as otherwise provided in the Public Education Department Act or the Public School Code [Chapter 22, Article 1 NMSA 1978], exercise general supervisory and appointing power over all department employees, subject to applicable personnel laws and rules;

(2) delegate power to subordinates as he deems necessary and appropriate, clearly delineating such delegated power and the limitations to that power;

(3) organize the department into organizational units as necessary to enable it to function most efficiently, subject to any provisions of law requiring or establishing specific organizational units;

(4) within the limitations of available appropriations and applicable laws, employ and fix the compensation of those persons necessary to discharge his duties;

(5) take administrative action by issuing orders and instructions, not inconsistent with law, to ensure implementation of and compliance with the provisions of law for which administration or execution he is responsible and to enforce those orders and instructions by appropriate administrative action in the courts;

(6) conduct research and studies that will improve the operation of the department and the provision of services to the citizens of the state;

(7) provide courses of instruction and practical training for employees of the department and other persons involved in the administration of programs with the objectives of improving the operations and efficiency of administration and of promoting comprehensive, coordinated and culturally sensitive services that address the education of the whole child;

(8) prepare an annual budget for the department; and

(9) provide cooperation, at the request of administratively attached agencies and adjunct agencies, in order to:

(a) minimize or eliminate duplication of services and jurisdictional conflicts;

(b) coordinate activities and resolve problems of mutual concern; and

(c) resolve by agreement the manner and extent to which the department shall provide budgeting, record keeping and related clerical assistance to administratively attached agencies.

C. The secretary may apply for and receive, with the governor's approval, in the name of the department, any public or private funds, including United States government funds, available to the department to carry out its programs, duties or services.

D. The secretary may make and adopt such reasonable and procedural rules as may be necessary to carry out the duties of the department and its divisions. No rule promulgated by the director of any division in carrying out the functions and duties of the division shall be effective until approved by the secretary. Unless otherwise provided by statute, no rule affecting any person or agency outside the department shall be adopted, amended or repealed without a public hearing on the proposed action before the secretary or a hearing officer designated by the secretary. The final public hearing on adoption, amendment or repeal of a rule shall be held in Santa Fe unless otherwise permitted by statute. Notice of the subject matter of the rule, the action proposed to be taken, the time and place of the hearing, the manner in which interested persons may present their views and the method by which copies of the proposed rule or proposed amendment or repeal of an existing rule may be obtained shall be published once at least thirty days prior to the hearing date in a newspaper of general circulation and mailed at least thirty days prior to the hearing date to all persons who have made a written request for advance notice of hearing. All rules shall be filed in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978].

History: Laws 2004, ch. 27, 8.



Section 9-24-9 - Public education commission.

9-24-9. Public education commission.

A. The "public education commission" is created pursuant to Article 12, Section 6 of the constitution of New Mexico. The commission shall be administratively attached to the department, with administrative staff provided by the department. Additional requests for staff services shall be made through the secretary. The commission shall advise the department on policy matters and shall perform other functions as provided by law.

B. The commission shall consist of ten members elected from public education districts as provided in the decennial educational redistricting act. Members shall be entitled to receive per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978], but shall receive no other perquisite, compensation or allowance.

C. The commission shall annually elect a chairman, vice chairman and secretary from among its membership. A majority of the members constitutes a quorum for the conduct of business. The commission shall keep a record of all proceedings of the commission.

D. The commission shall meet at the call of the chairman at least quarterly. Meetings of the commission shall be held in Santa Fe and at other sites within the state at the direction of the commission. The chairman in consultation with the secretary shall call a meeting at the request of a majority of the members. Commission members shall not vote by proxy.

E. No member of the commission shall be appointed secretary or be employed by the department on either a full- or part-time basis.

History: Laws 2004, ch. 27, 9.



Section 9-24-10 - Organizational units of the department; powers and duties specified by law; access to information.

9-24-10. Organizational units of the department; powers and duties specified by law; access to information.

Those organizational units of the department and the officers of those units specified by law shall have all of the powers and duties enumerated in the specific laws involved. However, the carrying out of those powers and duties shall be subject to the direction and supervision of the secretary, who shall retain the final decision-making authority and responsibility for the administration of any laws as provided in Subsection B of Section 8 [9-24-8 NMSA 1978] of the Public Education Department Act. The department shall have access to all records, data and information of other state departments, agencies and institutions, including its own organizational units, not specifically held confidential by law.

History: Laws 2004, ch. 27, 10.



Section 9-24-11 - Advisory committees.

9-24-11. Advisory committees.

A. Advisory committees may be created. "Advisory" means furnishing advice, gathering information, making recommendations and performing such other activities as may be instructed or delegated and as may be necessary to fulfill advisory functions or to comply with federal or private funding requirements and does not extend to administering a program or function or setting policy unless specified by law. Advisory committees shall be appointed in accordance with the provisions of the Executive Reorganization Act [9-1-1 through 9-1-10 NMSA 1978].

B. All members of advisory committees appointed under the authority of this section shall receive as their sole remuneration for services as a member those amounts authorized under the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978].

History: Laws 2004, ch. 27, 11.



Section 9-24-12 - Cooperation with the federal government; authority of secretary; single state agency status.

9-24-12. Cooperation with the federal government; authority of secretary; single state agency status.

A. The department is authorized to cooperate with the federal government in the administration of education programs in which financial or other participation by the federal government is authorized or mandated under state or federal laws, rules or orders. The secretary may enter into agreements with agencies of the federal government to implement education programs subject to availability of appropriated state funds and any provisions of state laws applicable to such agreements or participation by the state.

B. The governor or the secretary may by appropriate order designate the department or any organizational unit of the department as the single state agency for the administration of any public school program when that designation is a condition of federal financial or other participation in the program under applicable federal law, rule or order. Whether or not a federal condition exists, the governor may designate the department or any organizational unit of the department as the single state agency for the administration of any public school program. No designation of a single state agency under the authority granted in this section shall be made in contravention of state law.

History: Laws 2004, ch. 27, 12.



Section 9-24-13 - Public education department.

9-24-13. Public education department.

The public education department shall appoint the secretary of public education or the secretary's designee to serve as a member of the interagency behavioral health purchasing collaborative and shall ensure that any behavioral health services, including mental health and substance abuse services funded, provided, contracted for or approved, are in compliance with the requirements of Section 9-7-6.4 NMSA 1978.

History: Laws 2004, ch. 46, 17.



Section 9-24-14 - Temporary provision; transfer.

9-24-14. Temporary provision; transfer.

On July 1, 2003:

A. all personnel of the deficiencies correction unit of the public school capital outlay council and up to four full-time employees of the capital outlay unit of the state department of public education are transferred to the public school facilities authority. The superintendent of public instruction and the public school capital outlay council shall jointly determine the employees of the capital outlay unit to be transferred pursuant to this subsection; provided that employees subject to the provisions of the Personnel Act [Chapter 10, Article 9 NMSA 1978] prior to the transfer shall remain subject to the provisions of that act subsequent to the transfer;

B. all appropriations, money, records, property, equipment and supplies of the public school capital outlay council and the state department of public education that are primarily associated with the personnel described in Subsection A of this section are transferred to the public school facilities authority;

C. all contracts and agreements of the public school capital outlay council and the state department of public education relating to the activities of the personnel described in Subsection A of this section are transferred to the public school facilities authority; and

D. the superintendent of public instruction and the public school capital outlay council shall jointly identify the property to be transferred pursuant to Subsections B and C of this section.

History: Laws 2003, ch. 147, 13.



Section 9-24-15 - Temporary provision; transfers; statutory references.

9-24-15. Temporary provision; transfers; statutory references.

A. All appropriations, money, personnel, records, files, furniture, equipment, supplies and other property of the state department of public education are transferred to the public education department.

B. All contractual obligations of the state department of public education shall be binding on the public education department.

C. All references in law to the state board of education shall be deemed to be references to the public education department. All references to the state department of public education or the department of education shall be deemed to be references to the public education department. All references in law to the state superintendent or the superintendent of public instruction shall be deemed to be references to the secretary of public education.

History: Laws 2004, ch. 27, 27.






Article 25 - Higher Education Department

Section 9-25-1 - Short title.

9-25-1. Short title.

Sections 1 through 13 of this act [9-25-1 through 9-25-13 NMSA 1978] may be cited as the "Higher Education Department Act".

History: Laws 2005, ch. 289, 1.



Section 9-25-2 - Purpose.

9-25-2. Purpose.

The purpose of the Higher Education Department Act is to establish a single, unified department to administer laws and exercise functions formerly administered and exercised by the commission on higher education.

History: Laws 2005, ch. 289, 2.



Section 9-25-3 - Definitions.

9-25-3. Definitions.

As used in the Higher Education Department Act:

A. "board" means the higher education advisory board;

B. "department" means the higher education department; and

C. "secretary" means the secretary of higher education.

History: Laws 2005, ch. 289, 3.



Section 9-25-4 - Department created.

9-25-4. Department created.

A. The "higher education department" is created in the executive branch. The department is a cabinet department and includes the following divisions:

(1) the administrative services division;

(2) the planning and research division;

(3) the financial aid division;

(4) the public information and communications division;

(5) the adult basic education division;

(6) the information technology division;

(7) the private and proprietary schools division;

(8) the public schools liaison division; and

(9) the American Indian post-secondary education division.

B. The secretary may organize the department and divisions of the department and may transfer or merge functions between divisions and bureaus in the interest of efficiency and economy.

History: Laws 2005, ch. 289, 4; 2007, ch. 22, 1; 2009, ch. 60, 1.



Section 9-25-4.1 - Temporary provision; transfers.

9-25-4.1. Temporary provision; transfers.

A. On the effective date of this act, all functions, appropriations, money, personnel, records, files, furniture, equipment and other property of the commission on higher education shall be transferred to the higher education department.

B. On the effective date of this act, all contractual obligations of the commission on higher education shall be binding on the higher education department.

C. On the effective date of this act, all references in law to the commission on higher education shall be deemed to be references to the higher education department and all references in law to the executive director of the commission on higher education shall be deemed to be references to the secretary of higher education.

History: Laws 2005, ch. 289, 29.



Section 9-25-5 - Secretary; appointment.

9-25-5. Secretary; appointment.

A. The administrative head of the department is the "secretary of higher education", who shall be appointed by the governor with the consent of the senate and who shall serve in the executive cabinet. The secretary shall possess a terminal degree from a regionally accredited post-secondary educational institution, a minimum of five years of senior administrative experience, experience in higher education and experience in the development of public policy at the state or federal level.

B. An appointed secretary shall serve and have all of the duties, responsibilities and authority of that office during the period of time prior to final action by the senate confirming or rejecting the secretary's appointment.

History: Laws 2005, ch. 289, 5.



Section 9-25-6 - Division directors.

9-25-6. Division directors.

The secretary shall appoint directors of the divisions established within the department. Division directors are exempt from the Personnel Act [Chapter 10, Article 9 NMSA 1978].

History: Laws 2005, ch. 289, .6



Section 9-25-7 - Bureau chiefs.

9-25-7. Bureau chiefs.

The secretary may establish within each division of the department such bureaus as the secretary deems necessary to carry out the provisions of the Higher Education Department Act. The secretary shall employ a chief to be the administrative head of each bureau. The chiefs and all subsidiary employees of the department shall be covered by the Personnel Act [Chapter 10, Article 9 NMSA 1978].

History: Laws 2005, ch. 289, 7.



Section 9-25-8 - Secretary; duties and general powers.

9-25-8. Secretary; duties and general powers.

A. The secretary is responsible to the governor for the operation of the department. It is the secretary's duty to manage all operations of the department and to administer and enforce the laws with which the secretary or the department is charged.

B. To perform the duties of the secretary, the secretary has every power expressly enumerated in the law, whether granted to the secretary, the department or any division of the department, except when any division is explicitly exempted from the secretary's power by statute. In accordance with these provisions, the secretary shall:

(1) except as otherwise provided in the Higher Education Department Act or Chapter 21 NMSA 1978, exercise general supervisory and appointing power over all department employees, subject to applicable personnel laws and rules;

(2) delegate power to subordinates as the secretary deems necessary and appropriate, clearly delineating such delegated power and the limitations to that power;

(3) organize the department into organizational units as necessary to enable it to function most efficiently, subject to any provisions of law requiring or establishing specific organizational units;

(4) within the limitations of available appropriations and applicable laws, employ and fix the compensation of those persons necessary to discharge the duties of the secretary;

(5) take administrative action by issuing orders and instructions, not inconsistent with law, to ensure implementation of and compliance with the provisions of law for which administration or execution the secretary is responsible and to enforce those orders and instructions by appropriate administrative action in the courts;

(6) conduct research and studies that will improve the operation of the department and the provision of services to the citizens of the state;

(7) provide courses of instruction and practical training for employees of the department and other persons involved in the administration of programs with the objectives of improving the operations and efficiency of administration;

(8) prepare an annual budget for the department; and

(9) provide cooperation, at the request of administratively attached agencies and adjunct agencies, in order to:

(a) minimize or eliminate duplication of services and jurisdictional conflicts;

(b) coordinate activities and resolve problems of mutual concern; and

(c) resolve by agreement the manner and extent to which the department shall provide budgeting, record keeping and related clerical assistance to administratively attached agencies.

C. The secretary may apply for and receive, with the governor's approval, in the name of the department, any public or private funds, including United States government funds, available to the department to carry out its programs, duties or services.

D. The secretary may make and adopt such reasonable and procedural rules as may be necessary to carry out the duties of the department and its divisions. No rule promulgated by the director of any division in carrying out the functions and duties of the division shall be effective until approved by the secretary. Unless otherwise provided by statute, no rule affecting any person or agency outside the department shall be adopted, amended or repealed without a public hearing on the proposed action before the secretary or a hearing officer designated by the secretary. No rule promulgated by the department shall infringe upon the authority vested by Article 12 of the constitution of New Mexico in the boards of regents of the educational institutions specified in that article. The final public hearing on adoption, amendment or repeal of a rule shall be held in Santa Fe unless otherwise permitted by statute. Notice of the subject matter of the rule, the action proposed to be taken, the time and place of the hearing, the manner in which interested persons may present their views and the method by which copies of the proposed rule or proposed amendment or repeal of an existing rule may be obtained shall be published once at least thirty days prior to the hearing date in a newspaper of general circulation and mailed at least thirty days prior to the hearing date to all persons who have made a written request for advance notice of hearing. All rules shall be filed in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978].

History: Laws 2005, ch. 289, 8.



Section 9-25-9 - Additional duties.

9-25-9. Additional duties.

Consistent with constitutional provisions relating to the control and management of the educational institutions enumerated in Article 12, Section 11 of the constitution of New Mexico, the department shall:

A. cooperate with colleges and universities to create a statewide public agenda to meet higher education needs and goals;

B. periodically study and report to the governor and the legislative finance committee on enrollment capacity needs over a ten-year period, based on state demographic models, academic program demands, institutional competencies and infrastructure, state workforce needs, economic development goals and other factors; and

C. by November 1 of each year, present to the legislature a comprehensive funding request and a legislative priorities list for all higher education. The funding request and priorities shall encompass the needs of all public post-secondary educational institutions and programs.

History: Laws 2005, ch. 289, 9.



Section 9-25-10 - Higher education advisory board; membership; terms; administrative attachment.

9-25-10. Higher education advisory board; membership; terms; administrative attachment.

A. The "higher education advisory board" is created to advise the department and the governor on policy matters and perform other functions as provided by law. The board is administratively attached to the department, with administrative staff provided by the department.

B. The secretary shall appoint fourteen members giving due regard to geographic representation, cultural diversity and the composition of higher education institutions in New Mexico. Four members shall represent the four-year public post-secondary educational institutions, one of whom shall represent the university of New Mexico, one of whom shall represent New Mexico state university, one of whom shall represent New Mexico institute of mining and technology and one of whom shall represent either New Mexico highlands university, eastern New Mexico university or western New Mexico university; three members shall represent the two-year public post-secondary educational institutions; one member shall represent the accredited private post-secondary educational institutions; one member shall represent business; one member shall represent college and university faculty; one member shall represent college and university nonfaculty staff; one member shall be a college or university student; one representative of the tribal colleges in New Mexico; and one representative of the Indian nations, tribes and pueblos in New Mexico. The members representing the categories of post-secondary educational institutions shall be the chief executive officers of the institutions of those categories or the chief executive officers' designees. The members representing faculty and nonfaculty staff and the student member shall be the leaders of faculty, staff and student organizations at their respective institutions.

C. Four members of the initial board, including the student member, shall be appointed for two years, five members shall be appointed for three years and five members shall be appointed for four years; thereafter, the student member shall serve a two-year term and the other members shall serve four-year terms. Members are entitled to receive per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other perquisite, compensation or allowance.

D. The board shall annually elect a chair, vice chair and secretary from among its membership. A majority of the members constitutes a quorum for the conduct of business.

E. The board shall meet at the call of the chair at least quarterly. Meetings of the board shall be held in Santa Fe and at other sites within the state at the direction of the board.

History: Laws 2005, ch. 289, 10.



Section 9-25-11 - Organizational units of the department; powers and duties specified by law; access to information.

9-25-11. Organizational units of the department; powers and duties specified by law; access to information.

Those organizational units of the department and the officers of those units specified by law shall have all of the powers and duties enumerated in the specific laws involved. However, the carrying out of those powers and duties shall be subject to the direction and supervision of the secretary, who shall retain the final decision-making authority and responsibility for the administration of any laws as provided in Subsection B of Section 8 [9-25-8 NMSA 1978] of the Higher Education Department Act. The department shall have access to all records, data and information of other state departments, agencies and institutions, including its own organizational units, not specifically held confidential by law; provided, however, that when the department requires confidential institutional data, including student records and other information necessary to fulfill the functions of the department, the secretary and the institution shall cooperate to provide the department with information adequate to meet its needs while meeting all legal requirements to ensure the confidentiality of such information and records.

History: Laws 2005, ch. 289, 11.



Section 9-25-12 - Cooperation with the federal government; authority of secretary; single state agency status.

9-25-12. Cooperation with the federal government; authority of secretary; single state agency status.

A. The department is authorized to cooperate with the federal government in the administration of higher education programs in which financial or other participation by the federal government is authorized or mandated under state or federal laws, rules or orders. The secretary may enter into agreements with agencies of the federal government to implement higher education programs subject to availability of appropriated state funds and any provisions of state laws applicable to such agreements or participation by the state.

B. The governor or the secretary may by appropriate order designate the department or any organizational unit of the department as the single state agency for the administration of any higher education program when that designation is a condition of federal financial or other participation in the program under applicable federal law, rule or order. Whether or not a federal condition exists, the governor may designate the department or any organizational unit of the department as the single state agency for the administration of any federally funded higher education program not targeted for specific post-secondary educational institutions. No designation of a single state agency under the authority granted in this section shall be made in contravention of state law.

History: Laws 2005, ch. 289, 12.



Section 9-25-13 - Advisory committees.

9-25-13. Advisory committees.

A. In addition to the higher education advisory board, the department may create other advisory committees. "Advisory" means furnishing advice, gathering information, making recommendations and performing such other activities as may be instructed or delegated and as may be necessary to fulfill advisory functions or to comply with federal or private funding requirements and does not extend to administering a program or function or setting policy unless specified by law. Advisory committees shall be appointed in accordance with the provisions of the Executive Reorganization Act [9-1-1 through 9-1-10 NMSA 1978].

B. All members of advisory committees are entitled to receive per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

History: Laws 2005, ch. 289, 13.






Article 26 - Workforce Solutions Department

Section 9-26-1 - Short title.

9-26-1. Short title.

Sections 1 through 14 of this act [9-26-1 through 9-26-14 NMSA 1978] may be cited as the "Workforce Solutions Department Act".

History: Laws 2007, ch. 200, 1.



Section 9-26-2 - Purpose.

9-26-2. Purpose.

The purpose of the Workforce Solutions Department Act is to establish a single, unified department to administer all laws and exercise all functions formerly administered and exercised by the labor department and the office of workforce development.

History: Laws 2007, ch. 200, 2.



Section 9-26-3 - Definitions.

9-26-3. Definitions.

As used in the Workforce Solutions Department Act:

A. "department" means the workforce solutions department; and

B. "secretary" means the secretary of workforce solutions.

History: Laws 2007, ch. 200, 3.



Section 9-26-4 - Workforce solutions department created.

9-26-4. Workforce solutions department created.

The "workforce solutions department" is created in the executive branch pursuant to the Executive Reorganization Act [9-1-1 through 9-1-10 NMSA 1978]. The department is a cabinet department that includes:

A. the office of the secretary;

B. the administrative services division;

C. the business services division;

D. the labor relations division;

E. the workforce technology division; and

F. the workforce transition services division.

History: Laws 2007, ch. 200, 4.



Section 9-26-5 - Secretary of workforce solutions; appointment.

9-26-5. Secretary of workforce solutions; appointment.

A. The chief executive and administrative officer of the department is the "secretary of workforce solutions". The secretary shall be appointed by the governor with the consent of the senate. The secretary shall hold office at the pleasure of the governor and shall serve in the executive cabinet.

B. A secretary who has been appointed but not yet confirmed shall serve and have all the duties, responsibilities and authority assigned by law to that office during the period of time prior to the final action by the senate to confirm or reject the appointment.

History: Laws 2007, ch. 200, 5.



Section 9-26-6 - Secretary; general powers and duties.

9-26-6. Secretary; general powers and duties.

A. The secretary is responsible to the governor for the operation of the department. It is the secretary's duty to manage all operations of the department and to administer and enforce the laws with which the secretary or the department is charged.

B. To perform the secretary's duties, the secretary has every power expressly enumerated in the laws whether granted to the secretary or the department or any division of the department, except where authority conferred upon the human rights commission is explicitly granted by Section 28-1-4 NMSA 1978 and except where authority conferred upon any division therein is explicitly exempted from the secretary's authority by statute. In accordance with these provisions, the secretary shall:

(1) except as otherwise provided in the Workforce Solutions Department Act, exercise general supervisory and appointing authority over all department employees, subject to any applicable personnel laws and regulations;

(2) delegate authority to subordinates as the secretary deems necessary and appropriate, clearly delineating such delegated authority and the limitations thereto;

(3) organize the department into those organizational units the secretary deems will enable it to function most efficiently, subject to any provisions of law requiring or establishing specific organizational units;

(4) within the limitations of available appropriations and applicable laws, employ and fix the compensation of those persons necessary to discharge the secretary's duties;

(5) take administrative action by issuing orders and instructions, not inconsistent with the law, to ensure implementation of and compliance with the provisions of law with the administration or execution of which the secretary is responsible, and to enforce those orders and instructions by appropriate administrative action or actions in the court;

(6) conduct research and studies that will improve the operation of the department;

(7) provide courses of instruction and practical training for employees of the department and other persons involved in the administration of programs with the objective of improving the operations and efficiency of administration;

(8) prepare an annual budget of the department;

(9) provide cooperation, at the request of heads of administratively attached agencies, in order to:

(a) minimize or eliminate duplication of services and jurisdictional conflicts;

(b) coordinate activities and resolve problems of mutual concern; and

(c) resolve by agreement the manner and extent to which the department shall provide budgeting, record keeping and related clerical assistance to administratively attached agencies, if any; and

(10) within budgetary limits, appoint such staff as required to carry out the duties of the secretary or the department.

C. The secretary may apply for and receive, with the governor's approval, in the name of the department, any public or private funds, including United States government funds, available to the department to carry out its programs, duties or services.

D. Where functions of departments overlap or a function assigned to one department could better be performed by another department, the secretary may recommend appropriate legislation to the next session of the legislature for its approval.

E. The secretary may make and adopt such reasonable and procedural rules as may be necessary to carry out the duties of the department and its divisions. No rule promulgated by the director of any division in carrying out the functions and duties of the division shall be effective until approved by the secretary unless otherwise provided by statute. Unless otherwise provided by statute, no rule affecting any person or agency outside the department shall be adopted, amended or repealed without a public hearing on the proposed action before the secretary or a hearing officer designated by the secretary. The public hearing shall be held in Santa Fe unless otherwise permitted by statute. Notice of the subject matter of the rule, the action proposed to be taken, the time and place of the hearing, the manner in which interested persons may present their views and the method by which copies of the proposed rule, proposed amendment or repeal of an existing rule may be obtained shall be published once at least thirty days prior to the hearing date in a newspaper of general circulation in the state and mailed at least thirty days prior to the hearing date to all persons who have made a written request for advance notice of hearing. All rules shall be filed in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978].

History: Laws 2007, ch. 200, 6.



Section 9-26-7 - Administratively attached agencies.

9-26-7. Administratively attached agencies.

The following are administratively attached to the department:

A. the human rights commission;

B. the labor and industrial commission; and

C. the state workforce development board.

History: Laws 2007, ch. 200, 7.



Section 9-26-8 - Division directors.

9-26-8. Division directors.

The secretary shall appoint, with the approval of the governor, directors of such divisions as are established within the department. The positions so appointed are exempt from the Personnel Act [Chapter 10, Article 9 NMSA 1978].

History: Laws 2007, ch. 200, 8.



Section 9-26-9 - Bureau; chiefs.

9-26-9. Bureau; chiefs.

The secretary shall establish within each division such bureaus as the secretary deems necessary to carry out the provisions of the Workforce Solutions Department Act. The secretary shall employ a chief to be administrative head of each bureau.

History: Laws 2007, ch. 200, 9.



Section 9-26-10 - Personnel Act coverage.

9-26-10. Personnel Act coverage.

All employees and positions in the department, except for the positions of secretary and division directors and other positions expressly permitted to be exempt by the Personnel Act [Chapter 10, Article 9 NMSA 1978], shall be covered by and shall be subject to the provisions of the Personnel Act. The secretary is the appointing authority.

History: Laws 2007, ch. 200, 10.



Section 9-26-11 - Cooperation with federal government; authority of secretary; single state agency status.

9-26-11. Cooperation with federal government; authority of secretary; single state agency status.

A. The department is authorized to cooperate with the federal government in the administration of employment, training and public assistance programs under the jurisdiction of the department in which financial or other participation by the federal government is authorized or mandated under federal laws, regulations, rules or orders. The secretary may enter into agreements with agencies of the federal government to implement employment, training and public assistance programs subject to availability of appropriated state funds and any provisions of state laws applicable to such agreements or participation by the state.

B. The governor or the secretary may designate the department or any organizational unit of the department as the single state agency for the administration of any employment, training or public assistance program, either by the governor's or the secretary's own discretion or when such designation is a condition of federal financial or other participation in the program under applicable federal law, regulation, rule or order. No designation of a single state agency under the authority granted in this section shall be made in contravention of state law.

History: Laws 2007, ch. 200, 11.



Section 9-26-12 - Advisory committees.

9-26-12. Advisory committees.

The secretary, with the consent of the governor, may create advisory committees in accordance with the provisions of Section 9-1-9 NMSA 1978. The secretary shall appoint the members of advisory committees with the consent of the governor. If the existence of an advisory committee, its representational membership requirements or other matters are required or specified under any federal law, regulation, rule or order as a condition for receiving federal funds for any program administered by the department, the secretary and the governor shall comply with such requirements in creating the advisory committee.

History: Laws 2007, ch. 200, 12.



Section 9-26-13 - Organizational units of department; powers and duties specified by law; access to information.

9-26-13. Organizational units of department; powers and duties specified by law; access to information.

Those organizational units of the department and the officers of those units specified by law shall have all the powers and duties enumerated in the specific laws assigned to their organizational units for administration. However, the carrying out of those powers and duties shall be subject to the direction and supervision of the secretary, and the secretary shall retain the final decision-making authority and responsibility in accordance with the provisions of Subsection B of Section 6 [9-26-6 NMSA 1978] of the Workforce Solutions Department Act. The department shall have access to all records, data and information of other departments, agencies and institutions, including its own organizational units not specifically held confidential by law.

History: Laws 2007, ch. 200, 13.



Section 9-26-14 - Disclosure of information.

9-26-14. Disclosure of information.

To the extent permitted by federal law, upon the written request of a corporation organized pursuant to the Educational Assistance Act [Chapter 21, Article 21A NMSA 1978], the department shall furnish the last known address and the date of that address of every person certified to the department as being an absent obligor of an educational debt that is due and owed to the corporation or that the corporation has lawfully contracted to collect. The corporation and its officers and employees shall use such information only for the purpose of enforcing the educational debt obligation of such absent obligors and shall not disclose that information or use it for any other purpose.

History: Laws 2007, ch. 200, 14.



Section 9-26-15 - Temporary provisions; transfers.

9-26-15. Temporary provisions; transfers.

A. On July 1, 2007, all functions, personnel, appropriations, money, buildings, files, records, furniture, equipment and other property of the labor department, including any divisions of the department, are transferred to the workforce solutions department.

B. On July 1, 2007, all functions, personnel, appropriations, money, files, records, furniture, equipment and other property of the office of workforce training and development are transferred to the workforce solutions department.

C. On July 1, 2007, all contractual obligations of the labor department, including any divisions of the department, are transferred to the workforce solutions department.

D. On July 1, 2007, all contractual obligations of the office of workforce training and development are transferred to the workforce solutions department.

E. On July 1, 2007, all statutory references to the labor department or any divisions of the labor department shall be deemed to be references to the workforce solutions department.

F. On July 1, 2007, all statutory references to the office of workforce training and development shall be deemed to be references to the workforce solutions department.

History: Laws 2007, ch. 200, 23.






Article 27 - Department of Information Technology

Section 9-27-1 - Short title.

9-27-1. Short title.

Chapter 9, Article 27 NMSA 1978 may be cited as the "Department of Information Technology Act".

History: Laws 2007, ch. 290, 1; 2008, ch. 84, 1.



Section 9-27-2 - Purpose.

9-27-2. Purpose.

The purpose of the Department of Information Technology Act is to create a single, unified executive branch department to administer all laws and exercise all functions formerly administered by the office of the chief information officer, the information technology commission, pursuant to the Information Technology Management Act, and the communications division, information systems division, radio communications bureau and telecommunications bureau of the general services department to consolidate enterprise information technology services duplicated within executive agencies and provide additional information technology services and functionality to improve and streamline the executive branch's information technology systems.

History: Laws 2007, ch. 290, 2.



Section 9-27-3 - Definitions.

9-27-3. Definitions.

As used in the Department of Information Technology Act:

A. "department" means the department of information technology;

B. "information technology" means computer hardware and software and ancillary products and services, including:

(1) systems design and analysis;

(2) acquisition, storage and conversion of data;

(3) computer programming;

(4) information storage and retrieval;

(5) voice, radio, video and data communications;

(6) requisite systems;

(7) simulation and testing; and

(8) related interactions between users and information systems;

C. "information technology project" means the purchase, replacement, development or modification of a hardware or software system;

D. "secretary" means the secretary of information technology;

E. "state information architecture" means a logically consistent set of principles, policies and standards that guides the engineering of state government's information technology systems and infrastructure in a way that ensures alignment with state government's business needs;

F. "state information technology strategic plan" means the information technology planning document for the state that spans a three-year period; and

G. "telecommunication network" means the physical and logical components and all associated infrastructure used in transporting, routing, aggregating and delivering voice and data information from computer and telecommunications systems in one location to peer systems in another.

History: Laws 2007, ch. 290, 3; 2017, ch. 7, 1.



Section 9-27-4 - Department created; divisions.

9-27-4. Department created; divisions.

A. The "department of information technology" is created. The department is a cabinet department and includes the following divisions:

(1) program support division;

(2) compliance and project management division; and

(3) enterprise services division.

B. The secretary may organize the department and the divisions specified in Subsection A of this section and may transfer or merge functions between divisions in the interest of efficiency and economy.

History: Laws 2007, ch. 290, 4.



Section 9-27-5 - Secretary of information technology; appointment.

9-27-5. Secretary of information technology; appointment.

A. The chief executive and administrative officer of the department is the "secretary of information technology". The secretary shall serve as the state's chief information officer. The secretary shall be appointed by the governor with the consent of the senate. The secretary shall hold that office at the pleasure of the governor and shall serve in the executive cabinet.

B. An appointed secretary shall serve and have all of the duties, responsibilities and authority of that office during the period of time prior to final action by the senate confirming or rejecting the secretary-designate's appointment.

History: Laws 2007, ch. 290, 5.



Section 9-27-6 - Secretary; duties and general powers.

9-27-6. Secretary; duties and general powers.

A. The secretary is responsible to the governor for the operation of the department. It is the secretary's duty to manage all operations of the department and to administer and enforce the laws with which the secretary or the department is charged.

B. To perform the secretary's duties, the secretary has every power expressly enumerated in the laws, whether granted to the secretary or the department or any division of the department, except where authority conferred upon any division is explicitly exempted from the secretary's authority by statute. In accordance with these provisions, the secretary shall:

(1) exercise general supervisory and appointing authority over all department employees, subject to any applicable personnel laws and regulations;

(2) delegate authority to subordinates as the secretary deems necessary and appropriate, clearly delineating such delegated authority and the limitations thereto;

(3) organize the department into those organizational units the secretary deems will enable it to function most efficiently, subject to provisions of law requiring or establishing specific organizational units;

(4) within the limitations of available appropriations and applicable laws, employ and fix the compensation of those persons necessary to discharge the secretary's duties;

(5) take administrative action by issuing orders and instructions, not inconsistent with the law, to ensure implementation of and compliance with the provisions of law for whose administration or execution the secretary is responsible and to enforce those orders and instructions by appropriate administrative action in the courts;

(6) conduct research and studies that will improve the operations of the department and the provision of services to state agencies and the residents of the state;

(7) provide courses of instruction and practical training for employees of the department and other persons involved in the administration of programs with the objective of improving the operations and efficiency of administration;

(8) prepare an annual budget of the department;

(9) provide cooperation, at the request of heads of administratively attached agencies, in order to:

(a) minimize or eliminate duplication of services and jurisdictional conflicts;

(b) coordinate activities and resolve problems of mutual concern; and

(c) resolve by agreement the manner and extent to which the department shall provide budgeting, recordkeeping and related clerical assistance to administratively attached agencies; and

(10) appoint for each division a "director". These appointed positions are exempt from the provisions of the Personnel Act [Chapter 10, Article 9 NMSA 1978]. Persons appointed to these positions shall serve at the pleasure of the secretary.

C. As the chief information officer, the secretary shall:

(1) review executive agency plans regarding prudent allocation of information technology resources; reduction of duplicate or redundant data, hardware and software; and improvement of system interoperability and data accessibility among agencies;

(2) approve executive agency information technology requests for proposals and other executive agency requests that are subject to the Procurement Code [13-1-28 through 13-1-199 NMSA 1978], prior to final approval;

(3) promulgate rules for oversight of information technology procurement;

(4) approve executive agency information technology contracts and amendments to those contracts, including emergency procurements, sole source contracts and price agreements, prior to approval by the department of finance and administration;

(5) develop and implement procedures to standardize data elements, determine data ownership and ensure data sharing among executive agencies;

(6) verify compliance with state information architecture and the state information technology strategic plan before approving documents referred to in Paragraphs (2) and (4) of this subsection;

(7) monitor executive agency compliance with its agency plan, the state information technology strategic plan and state information architecture and report to the governor, executive agency management and the legislative finance committee on noncompliance;

(8) develop information technology cost recovery mechanisms and information systems rate and fee structures of state agencies and other public or private sector providers and make recommendations to the information technology rate committee;

(9) provide technical support to executive agencies in the development of their agency plans;

(10) ensure the use of existing public or private information technology or telecommunications resources when the use is practical, efficient, effective and financially prudent and is in compliance with the Procurement Code;

(11) review appropriation requests related to executive agency information technology requests to ensure compliance with agency plans and the state information technology strategic plan and make written recommendations by November 14 of each year to the department of finance and administration and by November 21 of each year to the legislative finance committee and the appropriate interim legislative committee; provided, however, that the recommendations to the legislative committees have been agreed to by the department of information technology and the department of finance and administration;

(12) promulgate rules to ensure that information technology projects satisfy criteria established by the secretary and are phased in with funding released in phases contingent upon successful completion of the prior phase;

(13) provide oversight of information technology projects, including ensuring adequate risk management, disaster recovery and business continuity practices and monitoring compliance with strategies for information technology projects that affect multiple agencies;

(14) conduct reviews of information technology projects and provide written reports to the appropriate legislative oversight bodies;

(15) conduct background checks on department employees and prospective department employees that have or will have administrative access or authority to sensitive, confidential or private information or the ability to alter systems, networks or other information technology hardware or software; and

(16) perform any other information technology function assigned by the governor.

D. Each executive agency shall submit an agency information technology plan to the secretary in the form and detail required by the secretary. Each executive agency shall conduct background checks on agency or prospective agency employees that have or will have administrative access or authority to alter systems, networks or other information technology hardware or software.

E. A state agency that receives an invoice from the department for services rendered to the agency shall have thirty days from receipt of the invoice to pay the department or to notify the department if the amount of the invoice is in dispute. The agency shall have fifteen days from its notification of dispute to the department to present its reasons in writing and request an adjustment. The department shall have fifteen days from its receipt of the reasons for dispute to notify the agency of its decision. If the department and the agency do not agree on a resolution, the secretary of finance and administration shall make a determination on the amount owed by the agency to the department. If the agency has not paid the department or notified the department of a dispute within thirty days of receipt of the invoice, the department shall notify the department of finance and administration and request that the department of finance and administration transfer funds from the agency to the department of information technology to satisfy the agency's obligation.

F. The secretary, as chief information officer, shall prepare a state information technology strategic plan for the executive branch and update it at least once every three years, which plan shall be available to agencies by July 31 of each year. The plan shall comply with the provisions of the Department of Information Technology Act and provide for the:

(1) interchange of information related to information technology among executive agencies;

(2) coordination among executive agencies in the development and maintenance of information technology systems;

(3) protection of the privacy and security of individual information as well as of individuals using the state's information technology systems;

(4) development of a statewide broadband network plan in conjunction with the public education department, the higher education department, state universities, other educational institutions, the public school capital outlay council, political subdivisions of the state, Indian nations, tribes and pueblos, the public regulation commission and telecommunication network service providers; and

(5) coordination and aggregation of services where feasible for entities as provided for in Section 9-27-20 NMSA 1978 and other publicly funded entities.

G. The secretary may apply for and receive, with the governor's approval, in the name of the department, any public or private funds, including United States government funds, available to the department to carry out its programs, duties or services.

H. Where information technology functions of executive agencies overlap or a function assigned to one agency could better be performed by another agency, the secretary may recommend appropriate legislation to the next session of the legislature for its approval.

I. The secretary may make and adopt such reasonable procedural rules as may be necessary to carry out the duties of the department and its divisions and requirements and standards for the executive branch's information technology needs, functions, systems and resources, including:

(1) information technology security;

(2) approval for procurement of information technology that exceeds an amount set by rule;

(3) detail and format for the agency information technology plan;

(4) acquisition, licensing and sale of information technology; and

(5) requirements for agency information technology projects and related plan, analysis, oversight, assessment and specifications.

J. Unless otherwise provided by statute, no rule affecting any person or agency outside the department shall be adopted, amended or repealed without a public hearing on the proposed action before the secretary or a hearing officer designated by the secretary. The public hearing shall be held in Santa Fe unless otherwise permitted by statute. Notice of the subject matter of the rule, the action proposed to be taken, the time and place of the hearing, the manner in which interested persons may present their views and the method by which copies of the proposed rule, proposed amendment or repeal of an existing rule may be obtained shall be published once at least thirty days prior to the hearing date in a newspaper of general circulation and mailed at least thirty days prior to the hearing date to all persons who have made a written request for an advance notice of hearing. Rules shall be filed in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978].

History: Laws 2007, ch. 290, 6; 2009, ch. 146, 2; 2017, ch. 7, 2; 2017, ch. 45, 2.



Section 9-27-7 - Information technology rate committee; membership; duties.

9-27-7. Information technology rate committee; membership; duties.

A. The "information technology rate committee" is created. The committee consists of seven members as follows:

(1) five members appointed by the governor from executive agencies that use information technology services and pay rates to an internal service fund;

(2) the secretary of finance and administration, who shall serve as chair of the committee; and

(3) the secretary of information technology.

B. The information technology rate committee shall:

(1) review the rate and fee schedule proposed by the secretary;

(2) ensure that the rate and fee schedule complies with the federal office of management and budget circular A-87 or its successor directive;

(3) consider for approval an equitable rate and fee schedule based on cost recovery for state agencies that use information technology services and pay rates to an internal service fund, with priority service to public safety agencies;

(4) present the committee's proposed rate and fee schedule by June 1 of each year to the office of the governor, the department of finance and administration and the legislative finance committee; and

(5) by July 15 of each year, implement a rate and fee schedule based on the committee's recommendations; provided, however, that a reduction in rates or fees by the department shall not require the committee's approval if the reduction is based on cost recovery and if the committee is notified timely.

History: Laws 2007, ch. 290, 7; 2009, ch. 146, 3.



Section 9-27-8 - Organizational units of the department; powers and duties specified by law; access to information.

9-27-8. Organizational units of the department; powers and duties specified by law; access to information.

Those organizational units of the department and the officers of those units specified by law shall have all of the powers and duties enumerated in the specific laws involved. However, the carrying out of those powers and duties shall be subject to the direction and supervision of the secretary, who shall retain the final decision-making authority and responsibility for the administration of any such laws. The department shall have access to all information technology records, data and information of other executive branch departments, agencies and institutions, including its own organizational units, not specifically held confidential by law.

History: Laws 2007, ch. 290, 8.



Section 9-27-9 - Information technology commission; creation; powers and duties. (Repealed effective July 1, 2018.)

9-27-9. Information technology commission; creation; powers and duties. (Repealed effective July 1, 2018.)

A. The "information technology commission" is created. The commission consists of fifteen voting members as follows:

(1) four members appointed by the governor, who are not from the higher education department or the public education department;

(2) one staff member with telecommunications regulatory experience appointed by the chair of the public regulation commission;

(3) two members representing education, one appointed by the secretary of higher education and one appointed by the secretary of public education;

(4) two members appointed by the governor to represent local government, one appointment to be selected by the governor from a list of three names provided by the New Mexico association of counties and one appointment to be selected by the governor from a list of three names provided by the New Mexico municipal league;

(5) two members appointed at-large by the governor;

(6) two members appointed by the governor to represent local telecommunications service providers; and

(7) two members from the national laboratories appointed by the respective laboratory director.

B. Additionally, the following nonvoting members may serve on the commission:

(1) two members from the judicial information systems council appointed by the chair of that council;

(2) one staff member from the legislative council service and one staff member from the legislative finance committee, appointed by their respective directors; and

(3) the secretary as chief information officer.

C. No appointee or designee of the commission from a state agency shall be less than the deputy head of the agency.

D. A registered lobbyist under the Lobbyist Regulation Act [Chapter 2, Article 11 NMSA 1978] shall not serve on the commission while registered as a lobbyist or for one year after terminating work as a lobbyist in compliance with the termination requirements of the Lobbyist Regulation Act.

E. The commission shall appoint a voting member to represent the commission on the department's committee or other body that certifies information technology projects.

F. The members of the commission who are not supported by public money, or their designees, may receive per diem and mileage pursuant to the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978], but shall receive no other compensation, perquisite or allowance.

G. The commission shall elect a chair and vice chair from the active voting membership of the commission for two-year terms.

H. The department shall provide staff to the commission.

I. The commission shall meet at least quarterly to review and approve:

(1) the development and implementation of the state information technology strategic plan;

(2) critical information technology initiatives for the state;

(3) identification of information technology needs of state agencies;

(4) strategies for identifying information technology projects that affect multiple agencies;

(5) the state information architecture and the state information technology strategic plan for updates and compliance by executive agencies;

(6) proposed rules by the secretary; and

(7) guidelines for mediation of disputes between an executive agency and the secretary as chief information officer.

History: Laws 2007, ch. 290, 9; 2009, ch. 146, 4.



Section 9-27-9.1 - Termination of agency life; delayed repeal.

9-27-9.1. Termination of agency life; delayed repeal.

The information technology commission is terminated July 1, 2017 pursuant to the provisions of the Sunset Act [12-9-11 through 12-9-21 NMSA 1978]. The commission shall continue to operate according to the provisions of the Department of Information Technology Act until July 1, 2018. Effective July 1, 2018, Section 9-27-9 NMSA 1978 (being Laws 2007, Chapter 290, Section 9, as amended) is repealed.

History: Laws 2017, ch. 45, 1.



Section 9-27-10 - Temporary provision; transfer of functions, personnel, property, contracts and references in law.

9-27-10. Temporary provision; transfer of functions, personnel, property, contracts and references in law.

A. The transfer of functions, personnel, appropriations, money, records, equipment, supplies, other property and contractual obligations of the office of the chief information officer, the information technology commission, pursuant to the Information Technology Management Act, and the communications division, information systems division, radio communications bureau and telecommunications bureau of the general services department is approved and transferred to the department of information technology. All references in law to the office of the chief information officer, the information technology commission, pursuant to the Information Technology Management Act, and the communications division, information systems division, radio communications bureau and telecommunications bureau of the general services department shall be deemed to be references to the department of information technology.

B. It is the intent of the legislature that consolidation of state services and programs into the department of information technology be accomplished as quickly as practicable, without disruption in information technology services to executive agencies.

C. At the time of transfer of an agency or program, all personnel, money, appropriations, records, files, furniture, equipment and other property related to that agency or program shall be transferred to the department of information technology. The governor's office and the state budget division of the department of finance and administration shall assist in the identification of personnel, money, appropriations and property to be transferred and shall certify to the legislature that resources transferred from other agencies to the department of information technology are sufficient to continue the same level of services.

D. Contractual and other obligations of an agency or program shall be obligations of the department of information technology.

E. After the effective date of the transfers provided in Subsection B of this section, references in law to the programs being transferred shall be deemed to be references to the department of information technology.

F. The secretary of information technology shall provide periodic updates to the legislative finance committee and other appropriate interim legislative committees on the progress of the transition and integration plan and the establishment of the department of information technology. By November 1, 2007, the secretary shall provide the legislative finance committee and other appropriate interim legislative committees with a comprehensive plan to provide information technology services for all executive branch agencies, including recommendations, if any, for the transfer of additional information technology services or programs from other agencies to the department of information technology.

History: Laws 2007, ch. 290, 26.



Section 9-27-11 - Equipment replacement plans; equipment replacement revolving funds.

9-27-11. Equipment replacement plans; equipment replacement revolving funds.

A. In order to plan for the expenditure of capital investments necessary to provide goods and services to the state and its agencies and to local public bodies and other enterprise customers, the department shall establish and maintain an equipment replacement plan for each of the department's enterprise functions. No later than September 1 of each year, the plans shall be submitted to the department of finance and administration and the legislature, accompanied by a reconciliation report of the preceding fiscal year reflecting financial activity in each of the equipment replacement revolving funds established pursuant to this section.

B. Upon the request of the secretary, the state treasurer shall establish in the state treasury such "equipment replacement revolving funds" as are necessary to administer each of the department's enterprise functions. The revolving funds shall consist of legislative appropriations to the funds and transfers made to the funds pursuant to Subsections C and D of this section. Income from investment of the revolving funds shall be credited back to the funds, and money in the funds shall not revert at the end of a fiscal year. Expenditures from the funds shall only be made pursuant to an appropriation from the legislature and only for the purpose of acquiring and replacing capital equipment and associated software used to provide enterprise services pursuant to the department's equipment replacement plans.

C. The department shall record amounts due to the equipment replacement revolving funds each fiscal year, based on the calculation of amortization and depreciation applicable to each enterprise service as reflected in the department's published cost structures for calculation of rates for services. Transfers to the funds shall be made from the operating funds of each enterprise in amounts that reconcile with the recorded amounts due. The recording of amounts due to the equipment replacement revolving funds and the transfer of the funds shall be consistent with generally accepted accounting principles.

D. The department may make initial transfers from its operating funds to establish the beginning fund balances as of July 1, 2008.

History: Laws 2008, ch. 84, 2; 2009, ch. 146, 5; 2017, ch. 45, 3.



Section 9-27-12 - Human resources; accounting and management reporting.

9-27-12. Human resources; accounting and management reporting.

The department shall:

A. enter into a memorandum of understanding with the department of finance and administration for the joint design, development, acquisition and implementation of the statewide human resources, accounting and management reporting system or its successor system;

B. include a per employee assessment per agency that is sufficient to provide for the support, operation, maintenance, software upgrade or equipment replacement of the statewide human resources, accounting and management reporting system or its successor system; and

C. ensure that an amount equal to at least the annual depreciation and amortization be deposited in a separately identifiable account for software upgrades and equipment replacement.

History: Laws 2009, ch. 146, 6.



Section 9-27-13 - Telecommunications services.

9-27-13. Telecommunications services.

A. The secretary of information technology may hire a communications engineer to oversee the engineering responsibilities of the department of information technology. The communications engineer shall have a degree in either electrical engineering with an electrical communications specialty or in electronics engineering.

B. In providing telecommunications services pursuant to Chapter 15 NMSA 1978, the department of information technology shall not provide telecommunications services, including telephone, data and broadband services, to an entity other than those authorized pursuant to Section 15-5-1 NMSA 1978 [9-27-20 NMSA 1978], except as is necessary to facilitate a state-mandated program, including distance education, telehealth or school-based health center programs. Before expansion or upgrade of a state-owned or state-funded telecommunications network, whether voice, data or video transmission, the department shall prepare a plan consistent with state law and applicable rules that includes an assessment of how the project would potentially affect local telecommunications service providers and telecommunications service ratepayers.

History: 1953 Comp., 4-26-1, enacted by Laws 1977, ch. 247, 23; Laws 1978, ch. 124, 3; 1980, ch. 151, 9; 1983, ch. 301, 39; 2007, ch. 290, 13; 1978 Comp., 15-2-1, recompiled as 9-27-13 by Laws 2009, ch. 146, 10.



Section 9-27-14 - Radio communications.

9-27-14. Radio communications.

The department of information technology shall have supervisory control over all mobile or fixed radio equipment now owned or subsequently acquired by the executive branch or any state officer, department, other agency, board, commission, division or bureau of any executive state department or agency. This supervisory control shall include but not be limited to the determination of the need for, purchase, repair, maintenance, combination or disposition of radio equipment.

History: 1953 Comp., 4-26-2, enacted by Laws 1977, ch. 247, 24; 1978, ch. 124, 4; 1980, ch. 151, 10; 1983, ch. 301, 40; 2007, ch. 290, 14; 1978 Comp., 15-2-2, recompiled as 9-27-14 by Laws 2009, ch. 146, 10.



Section 9-27-15 - Lease of radio communications network; conditions and requirements.

9-27-15. Lease of radio communications network; conditions and requirements.

In exercising supervisory control pursuant to Section 15-2-2 NMSA 1978 [9-27-14 NMSA 1978], the department of information technology may lease to a private entity excess capacity relating to the provision of two-way radio services on its radio communications property, including buildings, towers or antennas, provided that:

A. the lease conforms with competitive procurement requirements of the Procurement Code [13-1-28 through 13-1-199 NMSA 1978];

B. the lease is for an equal value exchange of money or property;

C. the secretary of information technology certifies that the excess capacity will be available for at least the duration of the lease;

D. if the lease exceeds ten years, the lease is first approved by the state board of finance;

E. the department of information technology has submitted to the legislative finance committee a detailed plan for the use of excess capacity being leased and an assessment of how the lease will affect public sector uses and local telecommunication service providers; and

F. income from the leases shall be deposited to the credit of the department of information technology and used to carry out the duties of the department.

History: 1978 Comp., 15-2-2.1, enacted by Laws 1997, ch. 263, 1; 2007, ch. 288, 2; 2007, ch. 290, 15; recompiled as 9-27-15 by Laws 2009, ch. 146, 10.



Section 9-27-16 - Service charge.

9-27-16. Service charge.

A. The department of information technology shall charge a fee to the state or any officer, agency, department, division, board or commission of the state for any services rendered in the exercise of its supervisory control.

B. Fees shall be fixed by the secretary of information technology.

C. Income from fees collected shall be deposited to the credit of the department of information technology and used to carry out the duties of the department.

D. The department of information technology may provide two-way radio services to counties and municipalities at the same rates charged state agencies.

History: 1953 Comp., 4-26-2.1, enacted by Laws 1970, ch. 71, 1; 1975, ch. 214, 1; 1977, ch. 247, 25; 1978, ch. 124, 5; 1980, ch. 151, 11; 1983, ch. 301, 41; 2007, ch. 290, 16; 1978 Comp., 15-2-3, recompiled as 9-27-16 by Laws 2009, ch. 146, 10.



Section 9-27-17 - Exclusion from jurisdiction.

9-27-17. Exclusion from jurisdiction.

The department of information technology shall not have supervisory control over:

A. the use of radio equipment, except as to the technical requirements of the equipment or unless the equipment is used by one or more agencies, and the department of information technology must determine priority of use;

B. the radio equipment of the department of military affairs, except the department of information technology may maintain all radio equipment owned by the department of military affairs that interfaces with state-owned radio equipment; or

C. unless otherwise directed by the secretary of information technology, radio equipment that is incidental to a system that is primarily a telephone system.

History: 1953 Comp., 4-26-3, enacted by Laws 1966, ch. 32, 3; 1971, ch. 115, 1; 1977, ch. 247, 26; 1978, ch. 124, 6; 1980, ch. 151, 12; 1983, ch. 301, 42; 2007, ch. 290, 17; 1978 Comp., 15-2-4, recompiled as 9-27-17 by Laws 2009, ch. 146, 10.



Section 9-27-18 - Property transfer.

9-27-18. Property transfer.

Ownership of all radio communication property at mountaintop or remote sites, including buildings, towers, antennas, emergency power plants and radio equipment owned by the New Mexico state police, department of transportation, department of game and fish and forestry division of the energy, minerals and natural resources department, is transferred to the department of information technology.

History: 1953 Comp., 4-26-4, enacted by Laws 1971, ch. 115, 2; 1977, ch. 247, 27; 1978, ch. 124, 7; 1980, ch. 151, 13; 1983, ch. 301, 43; 2007, ch. 290, 18; 1978 Comp., 15-2-5, recompiled as 9-27-18 by Laws 2009, ch. 146, 10.



Section 9-27-19 - Transfer of property; custody and control.

9-27-19. Transfer of property; custody and control.

The radio equipment purchased in accordance with Laws 1972, Chapter 74 by the facilities management division of the general services department is transferred to the department of information technology. The department has the custody and control of the transferred radio equipment.

History: 1953 Comp., 4-26-7, enacted by Laws 1975, ch. 214, 4; 1977, ch. 247, 29; 1978, ch. 124, 10; 1980, ch. 151, 15; 1983, ch. 301, 44; 2007, ch. 290, 19; 1978 Comp., 15-2-8, recompiled as 9-27-19 by Laws 2009, ch. 146, 10; 2013, ch. 115, 8.



Section 9-27-20 - Telecommunications; duties.

9-27-20. Telecommunications; duties.

A. The department shall enter into necessary agreements to provide, where feasible, a telecommunication network and related facilities to all executive, legislative and judicial branches. Nothing in this section shall be construed to apply to the provision of a telecommunication network and related facilities to political subdivisions of the state.

B. Pursuant to Section 9-27-13 NMSA 1978, the department may, where feasible and economical, provide a telecommunication network and related facilities to educational institutions that request to be included in the telecommunication network and shall enter into the necessary contractual agreements with telecommunication providers to provide the telecommunication network and related facilities to educational institutions that request to be included in the telecommunication network.

C. Pursuant to Sections 9-27-6 and 9-27-13 NMSA 1978, the department and the public education department shall coordinate to apply for reimbursements from the federal universal service fund pursuant to Section 254 of the federal Telecommunications Act of 1996, 47 U.S.C. 254, as such section existed on January 1, 2006, on behalf of state agencies, political subdivisions and educational institutions as available for telecommunication network services.

D. Pursuant to Section 9-27-7 NMSA 1978, the department shall establish a rate structure based on actual costs, including necessary administrative expenses, and shall charge participants according to such rate structure.

History: Laws 1963, ch. 181, 1; 1953 Comp., 6-1-24; Laws 1965, ch. 225, 1; 1977, ch. 247, 61; 1978, ch. 124, 11; 1980, ch. 151, 17; 1983, ch. 301, 57; 2007, ch. 288, 3; 2007, ch. 290, 20; 1978 Comp., 15-5-1, recompiled as 9-27-20 by Laws 2009, ch. 146, 10; 2017, ch. 7, 3.



Section 9-27-21 - Central telecommunication network services; staff; budget.

9-27-21. Central telecommunication network services; staff; budget.

The telecommunications bureau of the enterprise services division of the department shall provide the staff and material necessary to properly and adequately operate the central telecommunication network. The budget for the central telecommunication network shall be approved as part of the total operating budget of the department.

History: Laws 1963, ch. 181, 2; 1953 Comp., 6-1-25; Laws 1965, ch. 225, 2; 1977, ch. 247, 62; 1978, ch. 124, 12; 1980, ch. 151, 18; 1983, ch. 301, 58; 1978 Comp., 15-5-2, recompiled and amended as 9-27-21 by Laws 2009, ch. 146, 7; 2017, ch. 7, 4.



Section 9-27-22 - Charges for central telecommunication network services.

9-27-22. Charges for central telecommunication network services.

Departments, institutions and agencies participating in the central telecommunication network shall be charged a pro rata and equitable share of the total monthly costs of the service. This determination is to be made by the department. Toll calls not covered by the wide-area telephone service and supplemental equipment shall be segregated and paid for by agencies, institutions and departments making the calls or using the supplemental equipment.

History: 1953 Comp., 6-1-26, enacted by Laws 1963, ch. 181, 3; 1965, ch. 225, 3; 1977, ch. 247, 63; 1978, ch. 124, 13; 1980, ch. 151, 19; 1983, ch. 301, 59; 2007, ch. 290, 21; 1978 Comp., 15-5-3, recompiled as 9-27-22 by Laws 2009, ch. 146, 10; 2017, ch. 7, 5.



Section 9-27-23 - Deposit of money.

9-27-23. Deposit of money.

The department shall order the deposit or transfer monthly to a fund known as the "central telecommunication network fund" the amount of money owed by each department, institution and agency utilizing the central telecommunication network. State institutions and agencies shall adopt such accounting procedures as are prescribed by the department of finance and administration for the handling of payments with reference to the central telecommunication network.

History: 1953 Comp., 6-1-27, enacted by Laws 1963, ch. 181, 4; 1965, ch. 225, 4; 1977, ch. 247, 64; 1978, ch. 124, 14; 1980, ch. 151, 20; 1983, ch. 301, 60; 2007, ch. 290, 22; 1978 Comp., 15-5-4, recompiled as 9-27-23 by Laws 2009, ch. 146, 10; 2017, ch. 7, 6.



Section 9-27-24 - Appropriation.

9-27-24. Appropriation.

All income to the central telecommunication network fund is appropriated to carry out the purposes of Sections 9-27-20 through 9-27-25 NMSA 1978 or their successor recompiled sections. Payments from the central telecommunication network fund shall be made on vouchers signed by the secretary or the secretary's designee.

History: 1953 Comp., 6-1-28, enacted by Laws 1963, ch. 181, 5; 1965, ch. 225, 5; 1977, ch. 247, 65; 1978, ch. 124, 15; 1983, ch. 301, 61; 1978 Comp., 15-5-5, recompiled and amended as 9-27-24 by Laws 2009, ch. 146, 8; 2017, ch. 7, 7.



Section 9-27-25 - Participation or exclusion of agency, department or institution.

9-27-25. Participation or exclusion of agency, department or institution.

All departments, institutions and agencies of the state government to the extent that it is practical and feasible shall participate in the central telecommunication network. No agreement for any leased or purchased telephone service or for purchase of any telephone equipment shall be entered into by any department, institution or agency of the state participating in the central telecommunication network, except those institutions enumerated in Article 12, Section 11 of the constitution of New Mexico, except upon prior written approval of the secretary or the secretary's designee. If, on the basis of a technical survey, it is found to be infeasible or impractical to include particular agencies, departments or institutions in the central telecommunication network, the secretary or the secretary's designee may exclude them. In the event of exclusion of any agency, department or institution, the secretary or the secretary's designee shall file a written statement, certifying the reasons therefor, with the state records center.

History: 1953 Comp., 6-1-29, enacted by Laws 1963, ch. 181, 6; 1965, ch. 225, 6; 1973, ch. 79, 1; 1977, ch. 247, 66; 1978, ch. 124, 16; 1980, ch. 151, 21; 1983, ch. 301, 62; 1978 Comp., 15-5-6, recompiled and amended as 9-27-25 by Laws 2009, ch. 146, 9; 2017, ch. 7, 8.



Section 9-27-26 - Indian nations, tribes and pueblos; statewide broadband; right-of-way agreement.

9-27-26. Indian nations, tribes and pueblos; statewide broadband; right-of-way agreement.

Indian nations, tribes and pueblos may connect to the statewide broadband network in exchange for a right-of-way agreement with the chief information officer. The chief information officer shall apply for reimbursements from the federal universal service fund pursuant to Section 254 of the federal Telecommunications Act of 1996, 47 U.S.C. 254, as such section existed on January 1, 2006, on behalf of Indian nations, tribes and pueblos that execute a right-of-way agreement.

History: Laws 2017, ch. 7, 9.






Article 28 - Homeland Security and Emergency Management Department

Section 9-28-1 - Short title.

9-28-1. Short title.

Sections 1 through 6 [9-28-1 through 9-28-6 NMSA 1978] of this act may be cited as the "Homeland Security and Emergency Management Department Act".

History: Laws 2007, ch. 291, 1.



Section 9-28-2 - Purpose; criminal justice law enforcement agency.

9-28-2. Purpose; criminal justice law enforcement agency.

A. The purpose of the Homeland Security and Emergency Management Department Act is to establish a department to:

(1) consolidate and coordinate homeland security and emergency management functions to provide comprehensive and coordinated preparedness, mitigation, prevention, protection, response and recovery for emergencies and disasters, regardless of cause, and acts or threats of terrorism;

(2) act as the central primary coordinating agency for the state and its political subdivisions in response to emergencies, disasters and acts or threats of terrorism; and

(3) act as the conduit for federal assistance and cooperation in response to emergencies, disasters and acts or threats of terrorism.

B. The department shall be considered a criminal justice law enforcement agency in order to accomplish the purposes provided in Subsection A of this section.

History: Laws 2007, ch. 291, 2; 2009, ch. 250, 2.



Section 9-28-3 - Definitions.

9-28-3. Definitions.

As used in the Homeland Security and Emergency Management Department Act:

A. "department" means the homeland security and emergency management department; and

B. "secretary" means the secretary of homeland security and emergency management.

History: Laws 2007, ch. 291, 3; 2009, ch. 250, 3.



Section 9-28-4 - Homeland security and emergency management department; created; powers and duties.

9-28-4. Homeland security and emergency management department; created; powers and duties.

A. The "homeland security and emergency management department" is created in the executive branch. The department is a cabinet department. The chief administrative and executive officer of the department is the "secretary of homeland security and emergency management", who shall be appointed by the governor with the consent of the senate and hold office at the pleasure of the governor.

B. The secretary is responsible to the governor for the operation of the department. It is the secretary's duty to manage all operations of the department and to administer and enforce the laws with which the secretary or the department is charged.

C. To perform the secretary's duties, the secretary has every power expressly enumerated in the laws, whether granted to the secretary or the department or any division of the department, except where authority conferred upon any division is explicitly exempted from the secretary's authority by statute. In accordance with these provisions, the secretary shall:

(1) except as otherwise provided in the Homeland Security and Emergency Management Department Act, exercise general supervisory and appointing authority over all department employees, subject to any applicable personnel laws and rules;

(2) delegate authority to subordinates as the secretary deems necessary and appropriate, clearly delineating such delegated authority and the limitations thereto;

(3) organize the department into those organizational units the secretary deems will enable it to function most efficiently, subject to any provisions of law requiring or establishing specific organizational units;

(4) within the limitations of available appropriations and applicable laws, employ and fix the compensation of those persons necessary to discharge the secretary's duties;

(5) take administrative action by issuing orders and instructions, not inconsistent with the law, to ensure implementation of and compliance with the provisions of law for whose administration or execution the secretary is responsible and to enforce those orders and instructions by appropriate administrative action or actions in the courts;

(6) conduct research and studies that will improve the operations of the department and the provision of services to the residents of the state;

(7) provide courses of instruction and practical training for employees of the department and other persons involved in the administration of programs, with the objective of improving the operations and efficiency of administration;

(8) prepare an annual budget of the department;

(9) provide cooperation, at the request of heads of administratively attached agencies, in order to:

(a) minimize or eliminate duplication of services and jurisdictional conflicts;

(b) coordinate activities and resolve problems of mutual concern; and

(c) resolve by agreement the manner and extent to which the department shall provide budgeting, record-keeping and related clerical assistance to administratively attached agencies; and

(10) appoint, with the governor's consent, a "director" for each division. These appointed positions are exempt from the provisions of the Personnel Act [Chapter 10, Article 9 NMSA 1978]. Persons appointed to these positions shall serve at the pleasure of the secretary.

D. The secretary may apply for and receive, with the governor's approval, in the name of the department any public or private funds, including United States government funds, available to the department to carry out its programs, duties or services.

E. The secretary may make and adopt such reasonable and procedural rules as may be necessary to carry out the duties of the department and its divisions. No rule promulgated by the director of any division in carrying out the functions and duties of the division shall be effective until approved by the secretary, unless otherwise provided by statute. Unless otherwise provided by statute, no rule affecting any person or agency outside the department shall be adopted, amended or repealed without a public hearing on the proposed action before the secretary or a hearing officer designated by the secretary. The public hearing shall be held in Santa Fe unless otherwise permitted by statute. Notice of the subject matter of the rule, the action proposed to be taken, the time and place of the hearing, the manner in which interested persons may present their views and the method by which copies of the proposed rule, proposed amendment or repeal of an existing rule may be obtained shall be published once at least thirty days prior to the hearing date in a newspaper of general circulation and mailed at least thirty days prior to the hearing date to all persons who have made a written request for advance notice of hearing. All rules shall be filed in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978].

History: Laws 2007, ch. 291, 4; 2009, ch. 250, 4.



Section 9-28-5 - Department duties.

9-28-5. Department duties.

The department shall:

A. coordinate the homeland security and emergency management efforts of all state and local government agencies, as well as enlist cooperation from private entities such as health care providers;

B. apply for and accept federal funds for homeland security, administer the funds and develop criteria to allocate grants to local governments, tribes, state agencies and other qualified entities;

C. act as liaison between federal, state and local agencies to effect the improved sharing of counterterrorism intelligence;

D. provide information to the general public and to private businesses that is essential to ensuring their safety and security and provide the governor with timely information relating to emergencies, disasters and acts of terrorism or terrorist threats;

E. establish security standards for state facilities and for protection of their occupants and develop plans for the continuity of state government operations in the event of a threat or act of terrorism or other natural or man-made disaster;

F. identify the state's critical infrastructures and assist public and private entities with developing plans and procedures designed to implement the protective actions necessary to continue operations;

G. coordinate state agency and local government plans for prevention, preparedness and response with a focus on an all-hazards approach;

H. coordinate law enforcement counterterrorism prevention, preparedness and response training on a statewide basis, including training for emergency responders, government officials, health care providers and others as appropriate;

I. work with emergency response and emergency management programs and provide assistance in developing and conducting terrorism response exercises for emergency responders, government officials, health care providers and others;

J. coordinate law enforcement's and emergency responders' response to an act of terrorism or terrorist threat;

K. develop and maintain a statewide plan and strategy to manage and allocate federal grant funds required to provide the state's emergency response community with the equipment necessary to respond to an act of terrorism involving a weapon of mass destruction; and

L. perform such other duties relating to homeland security as may be assigned by the governor.

History: Laws 2007, ch. 291, 5.



Section 9-28-6 - Cooperation with federal government; authority of secretary; single state agency status.

9-28-6. Cooperation with federal government; authority of secretary; single state agency status.

A. The department is authorized to cooperate with the federal government in the administration of homeland security and emergency management programs in which financial or other participation by the federal government is authorized or mandated under state or federal laws, rules or orders. The department may enter into agreements with agencies of the federal government to implement homeland security and emergency management programs subject to availability of appropriated state funds and any provisions of state laws applicable to such agreements or participation by the state.

B. The governor may by appropriate order designate the department as the single state agency for the administration of any homeland security or emergency management program when that designation is a condition of federal financial or other participation in the program under applicable federal law, rule or order. Whether or not a federal condition exists, the governor may designate the department as the single state agency for the administration of any homeland security or emergency management program. No designation of a single state agency under the authority granted in this section shall be made in contravention of state law.

History: Laws 2007, ch. 291, 6; 2009, ch. 250, 5.



Section 9-28-7 - Temporary provision; transfer of personnel and property; contractual obligations; statutory references.

9-28-7. Temporary provision; transfer of personnel and property; contractual obligations; statutory references.

A. On the effective date of this act, all functions, personnel, money, appropriations, records, furniture, equipment and other property of the office of homeland security or the homeland security advisor of the governor's office are transferred to the homeland security and emergency management department.

B. On the effective date of this act, all functions, personnel, money, appropriations, records, furniture, equipment and other property of the office of emergency management and the homeland security and emergency management program of the department of public safety are transferred to the homeland security and emergency management department.

C. On the effective date of this act, contractual obligations of the office of homeland security or the homeland security advisor of the governor's office or of the technical and emergency support division of the department of public safety or the department of public safety pertaining to the homeland security and emergency management program shall be binding on the homeland security and emergency management department.

D. On the effective date of this act, all references in the law to the office of homeland security or the homeland security advisor of the governor's office shall be deemed to be references to the homeland security and emergency management department.

E. On the effective date of this act, references in law to the State Civil Emergency Preparedness Act shall be deemed to be references to the All Hazard Emergency Management Act [12-10-1 through 12-10-10 NMSA 1978]. All references in law to the Emergency Management Act shall be deemed to be references to the Hazardous Materials Emergency Response Act [12-12-17 through 12-12-30 NMSA 1978].

History: Laws 2007, ch. 291, 35.









Chapter 10 - Public Officers and Employees

Article 1 - Qualifications

Section 10-1-1 - Ineligibility for recess appointment after rejection by senate.

10-1-1. [Ineligibility for recess appointment after rejection by senate.]

No person, whose nomination or appointment to any office in the state shall have been rejected by the senate, shall be eligible to hold office under recess appointment.

History: Laws 1915, ch. 61, 1; C.S. 1929, 96-138; 1941 Comp., 10-101; 1953 Comp., 5-1-1.



Section 10-1-2 - Person convicted of crime; ineligibility for office; exception.

10-1-2. [Person convicted of crime; ineligibility for office; exception.]

No person convicted of a felonious or infamous crime, unless such person has been pardoned or restored to political rights, shall be qualified to be elected or appointed to any public office in this state.

History: Laws 1912, ch. 44, 1; Code 1915, 3951; C.S. 1929, 96-102; 1941 Comp., 10-102; 1953 Comp., 5-1-2.



Section 10-1-3 - Deputies and assistants convicted of crimes; penalty for appointment or retention.

10-1-3. [Deputies and assistants convicted of crimes; penalty for appointment or retention.]

It shall be unlawful for any state, county, district, or municipal officer to appoint, employ, or retain as a deputy or assistant any person convicted of a felonious or infamous crime, unless such person has been pardoned or restored to political rights; and any public officer who shall knowingly violate the provisions of this section shall be deemed guilty of a misdemeanor and upon conviction shall be punished by fine of not less than one hundred dollars [($100)] nor more than five hundred dollars [($500)] and, in addition to such punishment, shall be removed from office in accordance with the provisions of this chapter.

History: Laws 1912, ch. 44, 2; Code 1915, 3952; C.S. 1929, 96-103; 1941 Comp., 10-103; 1953 Comp., 5-1-3.



Section 10-1-4 - Women eligible for appointment.

10-1-4. [Women eligible for appointment.]

Women may hold any appointive office in the state of New Mexico.

History: Laws 1913, ch. 60, 1; Code 1915, 3953; C.S. 1929, 96-104; 1941 Comp., 10-104; 1953 Comp., 5-1-4.



Section 10-1-6 - Affidavits of residence; prima facie value as evidence.

10-1-6. [Affidavits of residence; prima facie value as evidence.]

Any person whose duty it is to engage or hire employees mentioned in Section 1 of this act may require any person applying for such employment to file an affidavit with such person, stating his name and residence and that he has been a bona fide resident of the state of New Mexico for a period of one year next previous to the date of application for such employment. In all prosecutions against any persons for violation of the provisions of this act [10-1-6 to 10-1-9 NMSA 1978], such affidavits shall be received in evidence as prima facie proof of the truth of the statements therein contained.

History: Laws 1933, ch. 68, 2; 1941 Comp., 10-106; 1953 Comp., 5-1-6.



Section 10-1-7 - Provisions of employment contracts.

10-1-7. [Provisions of employment contracts.]

Every written contract entered into by the state of New Mexico and all political subdivisions thereof, including all of the departments, bureaus, boards, commissions or institutions of said state and all of its political subdivisions, involving the employment of persons mentioned in Section 1 of this act shall contain such provisions relating to employment as comply with the provisions of this act.

History: Laws 1933, ch. 68, 3; 1941 Comp., 10-107; 1953 Comp., 5-1-7.



Section 10-1-8 - Failure to employ residents; penalties.

10-1-8. [Failure to employ residents; penalties.]

Any person, firm, corporation or association having charge of or control over the employment of persons mentioned in Section 1 of this act, who shall willfully refuse to comply with the provisions of said Section 1, shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than $100 nor more than $300 or by imprisonment in the county jail not to exceed ninety days or both such fine and imprisonment, in the discretion of the court.

History: Laws 1933, ch. 68, 4; 1941 Comp., 10-108; 1953 Comp., 5-1-8.



Section 10-1-9 - False affidavit to obtain employment; penalty.

10-1-9. [False affidavit to obtain employment; penalty.]

Any applicant for employment mentioned in Section 1 thereof, who shall willfully file any false affidavit for the purpose of obtaining employment shall be deemed guilty of a misdemeanor and upon conviction shall be subject to the penalties mentioned in Section 4 [10-1-8 NMSA 1978] hereof.

History: Laws 1933, ch. 68, 5; 1941 Comp., 10-109; 1953 Comp., 5-1-9.



Section 10-1-10 - Nepotism prohibited; exceptions.

10-1-10. [Nepotism prohibited; exceptions.]

It shall hereafter be unlawful for any person elected or appointed to any public office or position under the laws of this state or by virtue of any ordinance of any municipality thereof, to employ as clerk, deputy or assistant, in such office or position, whose compensation is to be paid out of public funds, any persons related by consanguinity or affinity within the third degree to the person giving such employment, unless such employment shall first be approved by the officer, board, council or commission, whose duty it is to approve the bond of the person giving such employment; provided, that this act [10-1-10, 10-1-11 NMSA 1978] shall not apply where the compensation of such clerk, deputy or assistant shall be at the rate of $600 or less a year, nor shall it apply to persons employed as teachers in the public schools.

History: Laws 1925, ch. 50, 1; C.S. 1929, 96-136; 1941 Comp., 10-110; 1953 Comp., 5-1-10.



Section 10-1-11 - Payment of nepotic employees; liability of employer and bondsmen; employment void.

10-1-11. [Payment of nepotic employees; liability of employer and bondsmen; employment void.]

No person so unlawfully employed shall be paid or receive any compensation from public funds, and such employment shall be null and void, and the person or persons giving such employment, together with his or their bondsmen, shall be liable for any and all moneys so unlawfully paid out.

History: Laws 1925, ch. 50, 2; C.S. 1929, 96-137; 1941 Comp., 10-111; 1953 Comp., 5-1-11.



Section 10-1-12 - Employment of persons advocating sabotage, sedition or treason prohibited; discharge of such persons already employed.

10-1-12. [Employment of persons advocating sabotage, sedition or treason prohibited; discharge of such persons already employed.]

No person shall be knowingly employed by any state department, office, board, commission or bureau, county, municipality or other political subdivision, board of education or school board, who either directly or indirectly carries on, advocates, teaches, justifies, aids or abets a program of sabotage, force and violence, sedition or treason against the government of the United States or of this state.

When it becomes reasonably apparent to his appointing power that any employee has committed any of the acts hereinabove described it shall be the duy [duty] of such employer to refer the data and information available to him to the district attorney of the judicial district wherein such employee resides, and it shall thereupon become the mandatory duty of the district attorney to institute a proceeding in the district court to determine whether the employee has violated this act [section]. If such court determines that this act has been violated, such employee shall be immediately discharged and shall not be again employed in any capacity by any state department, office, board, commission, or bureau, county, municipality, or other political subdivision, board of education, or school board.

No part of any money appropriated from the state treasury shall ever be expended to compensate any person whose employment is forbidden by this section.

History: Laws 1949, ch. 45, 1; 1941 Comp., 10-112; 1953 Comp., 5-1-12.



Section 10-1-13 - County officers; oath; bond.

10-1-13. County officers; oath; bond.

A. As used in this section, "county officer" means county commissioner, county assessor, county clerk, county sheriff, county treasurer, probate judge, county flood commissioner and small claims court clerk.

B. Before assuming the duties of office, each county officer shall take and subscribe the oath of office prescribed by the constitution of New Mexico and give an official bond payable to the state and conditioned for the faithful performance of duties, during the county officer's term of office and until a successor is elected or appointed and is qualified, and that the county officer shall pay all money received in the county officer's official capacity to the person entitled to receive it. The bond shall be executed by a corporate surety company authorized to do business in this state. The amount of the bond required shall be fixed by the board of county commissioners in a sum equal to twenty percent of the public money handled by the county officer during the preceding fiscal year but not to exceed:

county commissioner $ 5,000

county assessor 5,000

county clerk 10,000

county sheriff 20,000

county treasurer 50,000

probate judge 5,000

county flood commissioner 10,000

small claims court clerk 10,000.

C. Each county officer shall appoint a deputy or clerk, as allowed by law, who shall take the oath of office required of the appointing county officer and shall receive salary as provided by law. In case of the death of the appointing county officer, the deputy shall continue in office and perform the duties of the county officer until a new county officer is appointed and qualified as required by law.

D. The cost of official bonds for county officers shall be paid from the county general fund, and the board of county commissioners may elect to provide a schedule or blanket corporate surety bond covering county officers and employees for any period of time not exceeding four years.

E. If any county officer fails to give bond by January 10 following the county officer's election or within ten days of appointment, the board of county commissioners shall declare the office vacant.

History: 1953 Comp., 5-1-13, enacted by Laws 1967, ch. 238, 1; 2011, ch. 56, 25.






Article 2 - Bonds

Section 10-2-1 - Sureties on bonds; qualifications.

10-2-1. [Sureties on bonds; qualifications.]

No bond of any public officer of this state executed by any individual, or firm as surety, shall be accepted or approved unless the persons or firm executing the same shall be the owners of unencumbered real estate or personal property in this state to an amount equal to the amount for which they respectively qualify on such bonds.

History: Laws 1909, ch. 122, 2; Code 1915, 511; C.S. 1929, 17-107; 1941 Comp., 10-201; 1953 Comp., 5-2-1.



Section 10-2-2 - County or district officer not to be surety for another official.

10-2-2. [County or district officer not to be surety for another official.]

No county or district officer shall be in future surety on the official bond of another county officer, and no such officer who shall be required to give bond shall be considered as qualified, if any other of the officers above mentioned shall give such bond.

History: Laws 1882, ch. 34, 1; C.L. 1884, 501; C.L. 1897, 843; Code 1915, 512; C.S. 1929, 17-108; 1941 Comp., 10-202; 1953 Comp., 5-2-2.



Section 10-2-3 - State and county officers prohibited from being sureties.

10-2-3. [State and county officers prohibited from being sureties.]

It shall be unlawful for any state or county officer who is required by law to give official bonds to sign any bond or become surety for any other person or persons during the term for which he is required to give official bonds for himself.

History: Laws 1903, ch. 57, 1; Code 1915, 513; C.S. 1929, 17-109; 1941 Comp., 10-203; 1953 Comp., 5-2-3.



Section 10-2-4 - Public officer becoming surety; misdemeanor in office.

10-2-4. [Public officer becoming surety; misdemeanor in office.]

Any violation of the preceding section [10-2-3 NMSA 1978] shall constitute a misdemeanor in office.

History: Laws 1903, ch. 57, 2; 1905, ch. 85, 1; Code 1915, 514; C.S. 1929, 17-110; 1941 Comp., 10-204; 1953 Comp., 5-2-4.



Section 10-2-5 - Recording of bonds required.

10-2-5. [Recording of bonds required.]

The bonds given by all persons elected or appointed to office in this state shall be recorded.

History: Laws 1893, ch. 56, 1; C.L. 1897, 3187; Code 1915, 515; C.S. 1929, 17-111; 1941 Comp., 10-205; 1953 Comp., 5-2-5.



Section 10-2-6 - Record of official bonds of state and district officers.

10-2-6. [Record of official bonds of state and district officers.]

The bonds of all state and district officers shall be recorded in a record book to be provided for that purpose, and known as the record of official bonds, in the office of the secretary of state.

History: Laws 1893, ch. 56, 2; C.L. 1897, 3188; Code 1915, 516; C.S. 1929, 17-112; 1941 Comp., 10-206; 1953 Comp., 5-2-6.



Section 10-2-7 - Filing of bonds by officials of state and state agencies.

10-2-7. [Filing of bonds by officials of state and state agencies.]

The bonds of all state officials, and of the members of all state boards and institutions, after having been recorded as required by law, shall be filed and kept in the office of the secretary of state; and all state bonds now filed elsewhere shall be transferred to the office of the secretary.

History: Laws 1905, ch. 59, 1; Code 1915, 517; C.S. 1929, 17-113; 1941 Comp., 10-207; 1953 Comp., 5-2-7.



Section 10-2-8 - County and precinct officers; recording and filing bonds.

10-2-8. County and precinct officers; recording and filing bonds.

The bonds of all county officers and constables shall be recorded in the office of the county clerk in a book designated as the record of official bonds. After having been recorded, the bonds shall be filed and kept in the office of the county clerk.

History: Laws 1893, ch. 56, 3; C.L. 1897, 3189; Code 1915, 518; C.S. 1929, 17-114; 1941 Comp., 10-208; 1953 Comp., 5-2-8; Laws 1967, ch. 238, 2.



Section 10-2-9 - Recording as prerequisite to discharging duties of office.

10-2-9. [Recording as prerequisite to discharging duties of office.]

Each and every person who may hereafter be elected or appointed to office in this state, required by law to give bond, shall file the same for record before entering upon the discharge of the duties of the office.

History: Laws 1893, ch. 56, 5; C.L. 1897, 3190; Code 1915, 519; C.S. 1929, 17-115; 1941 Comp., 10-209; 1953 Comp., 5-2-9.



Section 10-2-10 - Action on bond; use of certified copy.

10-2-10. [Action on bond; use of certified copy.]

In all actions at law upon the bond of any officer in this state wherein the original bond of such officer cannot be produced in court, the certified copy thereof, under the seal of the officer making the record, shall be received by any court for the same uses and purposes as the original bond; and any judgment rendered and execution issued against the principal and sureties therein shall be as valid and binding and of as full force and effect as if the original bond had been produced in court in said action at law.

History: Laws 1893, ch. 56, 6; C.L. 1897, 3191; Code 1915, 520; C.S. 1929, 17-116; 1941 Comp., 10-210; 1953 Comp., 5-2-10.



Section 10-2-11 - Recording fees; payment by officer.

10-2-11. [Recording fees; payment by officer.]

The county clerk of each of the several counties shall be entitled to a fee of two dollars and fifty cents ($2.50) for filing and recording each bond of a county officer, and one dollar [($1.00)] for filing and recording each bond of a precinct officer; the fees for such filing and record to be paid by the officer filing the same, at the time of such filing.

History: Laws 1893, ch. 56, 7; C.L. 1897, 3192; Code 1915, 521; C.S. 1929, 17-117; 1941 Comp., 10-211; 1953 Comp., 5-2-11.



Section 10-2-12 - Insufficient bond of county or precinct officer; new bond required; failure to provide; procedure; decree of vacancy by district court.

10-2-12. [Insufficient bond of county or precinct officer; new bond required; failure to provide; procedure; decree of vacancy by district court.]

It shall be the duty of the board of county commissioners of each county at each regular meeting thereof on the first day of each meeting to examine and inquire into the sufficiency of all the official bonds given or to be given by any county or precinct officer as required by law, and if it shall appear that any one or more of the securities on the official bond of any county officer has or have removed from the county, died, or become insolvent, or of doubtful solvency, the said board of county commissioners shall cause such county or precinct officer to be summoned to appear before the said board on a day to be named in said summons, to show cause why he should not be required to give a new bond with sufficient security, and if at the appointed time he shall fail to satisfy said board as to the sufficiency of the present security, an order shall be entered of record by said board requiring such county or precinct officer, to file in the office of the county clerk within twenty days, a new bond to be approved as required by law, unless the number and pecuniary ability of other securities on said bond shall be such as to satisfy the board that the bond is sufficient, notwithstanding one or more of the securities on said bond may have removed, be dead, insolvent or of doubtful solvency, in which case the bond in question may be, in the discretion of the board, held sufficient. In the event any such bond is found insufficient, and a new bond is not filed as ordered, the fact shall be certified by the board of county commissioners to the district court of the county, and shall also be certified to the district attorney of the judicial district wherein such county is located; and it shall thereupon become the duty of the district attorney to cause a hearing to be had in said district court for the purpose of adjudicating and declaring a vacancy in such office, in the event the district court determines, after a hearing, that the bond is in fact insufficient, and such officer fails within five days after the district court has so found to file a new bond with sufficient surety as required by law. Upon the entry of such decree of vacancy it shall thereupon become the duty of the appointing power to fill such office in the manner provided by law.

History: Laws 1876, ch. 1, 37; C.L. 1884, 368; C.L. 1897, 687; Code 1915, 1213; C.S. 1929, 33-4227; Laws 1939, ch. 57, 1; 1941 Comp., 10-212; 1953 Comp., 5-2-12.



Section 10-2-13 - Short title.

10-2-13. Short title.

Sections 10-2-13 through 10-2-16 NMSA 1978 may be cited as the "Surety Bond Act".

History: 1953 Comp., 5-2-13, enacted by Laws 1978, ch. 132, 1.



Section 10-2-14 - Definitions.

10-2-14. Definitions.

As used in the Surety Bond Act [10-2-13 through 10-2-16 NMSA 1978]:

A. "department" means the general services department;

B. "director" means the director of the risk management division of the department;

C. "employee" means any officer or employee of the state, including elected or appointed officials and persons acting on behalf or in service of a state agency in any official capacity whether with or without compensation, but the term does not include an independent contractor;

D. "secretary" means the secretary of general services;

E. "state agency" means the state or any of its branches, agencies, departments, boards, instrumentalities or institutions;

F. "surety bond coverage" means:

(1) a schedule or blanket corporate surety bond payable to the state and conditioned on the faithful performance of the duties of each employee during his employment or term of office or until his successor is elected or appointed and is qualified and on a proper accounting for all money and property in his official capacity as a state employee; or

(2) a certificate of surety bond coverage issued by the director covering all or any part of the risk set forth in Paragraph (1) of this subsection; and

G. "covered educational entity" means a school district as defined in Section 22-1-2 NMSA 1978 or an educational institution established pursuant to Chapter 21, Article 13, 16 or 17 [repealed] NMSA 1978 which requests and is granted surety bond coverage from the risk management division of the general services department, if the coverage is commercially unavailable; except that coverage shall be provided to a school district only through the public school group insurance authority or its successor unless the district has been granted a waiver by the authority or the authority is not offering the coverage for the fiscal year for which the division offers its coverage. A local school district to which the division may provide coverage may provide for marketing and servicing to be done by licensed insurance agents who shall receive reasonable compensation for their services.

History: 1953 Comp., 5-2-14, enacted by Laws 1978, ch. 132, 2; 1984, ch. 49, 1; 1986, ch. 102, 1.



Section 10-2-15 - Surety bond coverage.

10-2-15. Surety bond coverage.

A. The department shall provide surety bond coverage for all employees. Whenever an employee is required by another law to post bond or surety as a prerequisite to entering employment or assuming office, the requirement is met when coverage is provided for the office or position under the provisions of the Surety Bond Act [10-2-13 through 10-2-16 NMSA 1978]. Notwithstanding any other provisions of law, no state agency or employee shall purchase any employee surety bond other than pursuant to the provisions of the Surety Bond Act.

B. The secretary shall prescribe the amount of surety bond coverage by class of employee.

C. All or any part of the amount of surety bond coverage prescribed by the secretary may be covered by a schedule or blanket corporate surety bond.

D. The department may provide coverage for employees of covered educational entities through insurance, self-insurance or a combination thereof.

History: 1953 Comp., 5-2-15, enacted by Laws 1978, ch. 132, 3; 1986, ch. 102, 2.



Section 10-2-16 - Surety bond fund.

10-2-16. Surety bond fund.

A. There is created in the state treasury a "surety bond fund".

B. Money deposited in the surety bond fund may be expended by the department:

(1) to provide surety bond coverage;

(2) to create a retention fund to cover all or any portion of the surety bond risks of state agencies and covered educational entities;

(3) to pay claims of state agencies and covered educational entities covered by a surety bond certificate of coverage issued by the department; and

(4) to pay any costs and expenses of carrying out the provisions of this section.

C. Claims against the surety bond fund shall be made in accordance with a certificate of coverage issued by the department to each state agency and covered educational entity. If the secretary has reason to believe that the surety bond fund would be exhausted by the payment of all claims allowed against the fund during a particular state fiscal year, the amounts paid for each claim shall be prorated with each state agency and covered educational entity receiving an amount equal to the percentage that its claims bear to the total of claims outstanding and payable from the fund. Any amounts due and unpaid as a result of such proration shall be paid in the following fiscal years.

D. The department shall collect or transfer funds from each state agency and covered educational entity to cover costs of coverage of employees of the agency as required by this section. Money collected or transferred from a state agency or covered educational entity pursuant to this subsection shall be deposited in the surety bond fund. Income from the surety bond fund shall be credited to the fund.

E. The department may provide individual surety bond coverage protecting employees who are employers or supervisors from personal losses for which they may be responsible, which losses were caused by the lack of honesty or faithful performance of employees under their supervision or control.

F. The department shall have the right to recover from a public employee for any loss under the Surety Bond Act [10-2-13 through 10-2-16 NMSA 1978] for which the public employee was responsible.

G. The risk management advisory board shall review:

(1) specifications for all surety bond coverage to be purchased by the department;

(2) the form and legal sufficiency of any surety bond coverage to be purchased by the department; and

(3) the form, purpose and content of any surety bond certificate of coverage to be issued by the director.

History: 1953 Comp., 5-2-16, enacted by Laws 1978, ch. 132, 4; 1986, ch. 102, 3; 1989, ch. 324, 4; 1996 (1st S.S.), ch. 3, 2; 2000, ch. 27, 1.






Article 3 - Vacancies in Local Offices

Section 10-3-1 - Circumstances causing vacancy in local office.

10-3-1. [Circumstances causing vacancy in local office.]

Any office belonging to the class mentioned in Section 10-4-1 NMSA 1978 becomes vacant under any of the following circumstances:

A. by death of the party in office;

B. removal of the officer as provided by this chapter;

C. failure of the officer to qualify as provided by law;

D. expiration of the term of office when no successor has been chosen as provided by law;

E. when the officer removes from the county in which he is elected and in case of municipal officers, when he removes from the town or city for which he is elected;

F. absence from the county for six consecutive months, and in cases of municipal officers, absence for such length of time from the village, town or city for which he is elected; but this provision does not apply to those officers wherein the law provides that the duties may be discharged by a deputy, when such absence is due to illness or other unavoidable cause;

G. by resignation of the officer;

H. by an officer accepting and undertaking to discharge the duties of another incompatible office.

History: Laws 1909, ch. 36, 3; Code 1915, 3956; C.S. 1929, 96-107; 1941 Comp., 10-301; 1953 Comp., 5-3-1.



Section 10-3-2 - Recompiled.

10-3-2. Recompiled.



Section 10-3-3 - Vacancy in county or precinct office; appointment.

10-3-3. [Vacancy in county or precinct office; appointment.]

Whenever any vacancy in any county or precinct office in any of the counties of this state other than a vacancy in the office of county commissioner, shall occur by reason of death, resignation or otherwise it shall be the duty of the board of county commissioners of the county where such vacancy has occurred to fill said vacancy by appointment and said appointee shall be entitled to hold said office until his successor shall be duly elected and qualified according to law.

History: Laws 1907, ch. 6, 2; Code 1915, 1219; C.S. 1929, 33-4233; 1941 Comp., 10-302; 1953 Comp., 5-3-2.






Article 4 - Removal of Local Officers

Section 10-4-1 - Local officers subject to removal.

10-4-1. [Local officers subject to removal.]

Any county, precinct, district, city, town or village officer elected by the people, and any officer appointed to fill out the unexpired term of any such officer, may be removed from office on any of the grounds mentioned in this chapter and according to the provision hereof.

History: Laws 1909, ch. 36, 1; Code 1915, 3954; C.S. 1929, 96-105; 1941 Comp., 10-303; 1953 Comp., 5-3-3.



Section 10-4-2 - Causes for removal of local officers.

10-4-2. [Causes for removal of local officers.]

The following shall be causes for removal of any officer belonging to the class mentioned in the preceding section [10-4-1 NMSA 1978]:

A. conviction of any felony or of any misdemeanor involving moral turpitude;

B. failure, neglect or refusal to discharge the duties of the office, or failure, neglect or refusal to discharge any duty devolving upon the officer by virtue of his office;

C. knowingly demanding or receiving illegal fees as such officer;

D. failure to account for money coming into his hands as such officer;

E. gross incompetency or gross negligence in discharging the duties of the office;

F. any other act or acts, which in the opinion of the court or jury amount to corruption in office or gross immorality rendering the incumbent unfit to fill the office.

History: Laws 1909, ch. 36, 2; Code 1915, 3955; C.S. 1929, 96-106; 1941 Comp., 10-304; 1953 Comp., 5-3-4.



Section 10-4-3 - Grand jury accusation.

10-4-3. [Grand jury accusation.]

An accusation in writing against any officer belonging to the class of officers mentioned in Section 10-4-1 NMSA 1978, charging any of the matters mentioned in this chapter as sufficient ground for removal, may be presented by the grand jury to the district court of the county in or for which the officer accused is elected.

History: Laws 1909, ch. 36, 4; Code 1914, 3957; C.S. 1929, 96-108; 1941 Comp., 10-305; 1953 Comp., 5-3-5.



Section 10-4-4 - Form of accusation.

10-4-4. [Form of accusation.]

The accusation must state the offense charged in ordinary and concise language without repetition and in such manner as to enable a person of common understanding to know what is intended.

History: Laws 1909, ch. 36, 5; Code 1915, 3958; C.S. 1929, 96-109; 1941 Comp., 10-306; 1953 Comp., 5-3-6.



Section 10-4-5 - Presentment of grand jury accusation; service on defendant; return day.

10-4-5. [Presentment of grand jury accusation; service on defendant; return day.]

The accusation must be presented in open court, and the judge, after receiving the same, must forthwith cause it to be transmitted to the district attorney who must cause a copy thereof to be served upon the defendant and require by written notice that such defendant appear before the district court at a date to be named in the notice, which shall be not less than five nor more than ten days after service of a copy of such notice, and answer the accusation.

History: Laws 1909, ch. 36, 6; Code 1915, 3959; C.S. 1929, 96-110; 1941 Comp., 10-307; 1953 Comp., 5-3-7.



Section 10-4-6 - Defendant's appearance or default.

10-4-6. [Defendant's appearance or default.]

The defendant must appear at the time appointed in the notice and answer the accusation unless for sufficient cause the court has assigned another date for that purpose. If he does not appear, the court may proceed to hear and determine the accusation in his absence.

History: Laws 1909, ch. 36, 7; Code 1915, 3960; C.S. 1929, 96-111; 1941 Comp., 10-308; 1953 Comp., 5-3-8.



Section 10-4-7 - Defendant's answer; grounds.

10-4-7. [Defendant's answer; grounds.]

The defendant may answer the accusation either by objecting to the sufficiency thereof, or any portion thereof, or by denying the truth of the same.

History: Laws 1909, ch. 36, 8; Code 1915, 3961; C.S. 1929, 96-112; 1941 Comp., 10-309; 1953 Comp., 5-3-9.



Section 10-4-8 - Objection for insufficiency; form immaterial.

10-4-8. [Objection for insufficiency; form immaterial.]

If he objects to the legal sufficiency of the accusation, the objection must be in writing, but need not be in any specific form, it being sufficient if it represents intelligibly the ground of the objection.

History: Laws 1909, ch. 36, 9; Code 1915, 3962; C.S. 1929, 96-113; 1941 Comp., 10-310; 1953 Comp., 5-3-10.



Section 10-4-9 - Criminal procedure made applicable.

10-4-9. [Criminal procedure made applicable.]

All matters of procedure not otherwise provided for in this chapter shall be governed by the laws governing criminal procedure.

History: Laws 1909, ch. 36, 10; Code 1915, 3963; C.S. 1929, 96-114; 1941 Comp., 10-311; 1953 Comp., 5-3-11.



Section 10-4-10 - Guilty plea; judgment; denial or refusal to plead; trial.

10-4-10. [Guilty plea; judgment; denial or refusal to plead; trial.]

If the defendant pleads guilty, the court must render judgment of conviction against him. If he denied the matters charged or refuses to answer the accusation, the court must immediately, or at such time as it may appoint, proceed to try the accusation.

History: Laws 1909, ch. 36, 11; Code 1915, 3964; C.S. 1929, 96-115; 1941 Comp., 10-312; 1953 Comp., 5-3-12.



Section 10-4-11 - Precedence in trial.

10-4-11. [Precedence in trial.]

As soon as the case is at issue, it must be immediately set down for trial and shall have precedence over all other cases on the docket.

History: Laws 1909, ch. 36, 12; Code 1915, 3965; C.S. 1929, 96-116; 1941 Comp., 10-313; 1953 Comp., 5-3-13.



Section 10-4-12 - Jury trial required; procedure.

10-4-12. [Jury trial required; procedure.]

The trial must be by jury and conducted in all respects in the same manner as a trial on an information or indictment for a misdemeanor.

History: Laws 1909, ch. 36, 13; Code 1915, 3966; C.S. 1929, 96-117; 1941 Comp., 10-314; 1953 Comp., 5-3-14.



Section 10-4-13 - Verdict; form.

10-4-13. [Verdict; form.]

The form of verdict of the jury in such cases shall be "guilty" or "not guilty".

History: Laws 1909, ch. 36, 14; Code 1915, 3967; C.S. 1929, 96-118; 1941 Comp., 10-315; 1953 Comp., 5-3-15.



Section 10-4-14 - Judgment of removal; entry.

10-4-14. [Judgment of removal; entry.]

Upon a conviction the court must pronounce judgment that the defendant be removed from office; and the judgment must be entered upon the minutes assigning therein the causes of removal.

History: Laws 1909, ch. 36, 15; Code 1915, 3968; C.S. 1929, 96-119; 1941 Comp., 10-316; 1953 Comp., 5-3-16.



Section 10-4-15 - Attendance of witnesses.

10-4-15. [Attendance of witnesses.]

The district attorney and the defendant are respectively entitled to such process as may be necessary to enforce the attendance of witnesses as upon a trial of an information or indictment.

History: Laws 1909, ch. 36, 16; Code 1915, 3969; C.S. 1929, 96-120; 1941 Comp., 10-317; 1953 Comp., 5-3-17.



Section 10-4-16 - Appeal; suspension pending reversal; filling vacancy.

10-4-16. [Appeal; suspension pending reversal; filling vacancy.]

From a judgment of removal, appeal may be taken to the supreme court in the same manner as from a judgment in a civil action, but until such judgment is reversed, the defendant is suspended from his office, and pending the appeal, the office must be filled as in case of vacancy.

History: Laws 1909, ch. 36, 17; Code 1915, 3970; C.S. 1929, 96-121; 1941 Comp., 10-318; 1953 Comp., 5-3-18.



Section 10-4-17 - Presentment of accusation by district attorney; vacation; no grand jury in county.

10-4-17. [Presentment of accusation by district attorney; vacation; no grand jury in county.]

The accusation provided for in this chapter may be presented by the district attorney to the judge in vacation or term time at any time when, under the provisions of law there will be no grand jury in the county where the same is presented, for a period of at least twenty days after the presentment of such accusation.

History: Laws 1909, ch. 36, 18; Code 1915, 3971; C.S. 1929, 96-122; 1941 Comp., 10-319; 1953 Comp., 5-3-19.



Section 10-4-18 - Duty of district attorney on receipt of evidence.

10-4-18. [Duty of district attorney on receipt of evidence.]

Whenever sworn evidence is presented to the district attorney showing that any of the officers of the class provided for in this chapter are guilty of any of the matters herein mentioned as causes for removal, he must present the accusation to the court as provided in the next preceding section [10-4-17 NMSA 1978].

History: Laws 1909, ch. 36, 19; Code 1915, 3972; C.S. 1929, 96-123; 1941 Comp., 10-320; 1953 Comp., 5-3-20.



Section 10-4-19 - Presentment by district attorney; supporting affidavits; procedure.

10-4-19. [Presentment by district attorney; supporting affidavits; procedure.]

When the accusation is presented by the district attorney as provided in the preceding section [10-4-18 NMSA 1978], the same must be supported by sworn affidavit or affidavits, and the court must forthwith investigate the matter, and if a jury is in attendance at the time such accusation is presented, the court must order a citation to the defendant and thenceforth the case must proceed as provided in this chapter where the accusation is by a grand jury.

History: Laws 1909, ch. 36, 20; Code 1915, 3973; C.S. 1929, 96-124; 1941 Comp., 10-321; 1953 Comp., 5-3-21.



Section 10-4-20 - Procedure for suspension from office.

10-4-20. [Procedure for suspension from office.]

If the accusation provided in this chapter, to be presented by the district attorney, is presented at a time when there is no jury in attendance or is presented to the court in vacation, the court, if it deems such action necessary, after ordering a citation to the defendant as provided in the next preceding section [10-4-19 NMSA 1978], may, on application of the district attorney, also order the defendant to appear at a time not less than five nor more than fifteen days after service of such order and at such place as may be mentioned in the order, to show cause why he should not be suspended from office until the matters and things alleged in the accusation have been judicially determined under the provisions of this chapter.

History: Laws 1909, ch. 36, 21; Code 1915, 3974; C.S. 1929, 96-125; 1941 Comp., 10-322; 1953 Comp., 5-3-22.



Section 10-4-21 - Order of suspension.

10-4-21. [Order of suspension.]

On the date provided in the order, if the defendant appears and offers proof, the court must hear the testimony presented by the district attorney and the defendant, and if in the judgment of the court there is reasonable ground to believe that the matters and things stated in the accusation will be established upon a trial, he may forthwith enter an order suspending the officer until after final hearing.

History: Laws 1909, ch. 36, 22; Code 1915, 3975; C.S. 1929, 96-126; 1941 Comp., 10-323; 1953 Comp., 5-3-23.



Section 10-4-22 - Effect of suspension order.

10-4-22. [Effect of suspension order.]

The order of suspension shall operate to relieve the officer from all the duties of the office until the matter is finally determined, and he must forthwith vacate the office and turn over all moneys, books, papers and property belonging thereto to the party appointed to serve until such suspension is removed.

History: Laws 1909, ch. 36, 23; Code 1915, 3976; C.S. 1929, 96-127; 1941 Comp., 10-324; 1953 Comp., 5-3-24.



Section 10-4-23 - Denial of motion to suspend; dismissal of proceedings.

10-4-23. [Denial of motion to suspend; dismissal of proceedings.]

If the court concludes that there is not sufficient ground for suspending the officer, it may enter an order denying the motion to suspend him and hold the matter in statu quo until final hearing, or the court may, in its discretion, dismiss the proceedings.

History: Laws 1909, ch. 36, 24; Code 1915, 3977; C.S. 1929, 96-128; 1941 Comp., 10-325; 1953 Comp., 5-3-25.



Section 10-4-24 - Default of defendant; effect.

10-4-24. [Default of defendant; effect.]

If the defendant fails to appear and answer the order to show cause why he should not be suspended, the court may proceed in his absence as in this chapter provided.

History: Laws 1909, ch. 36, 25; Code 1915, 3978; C.S. 1929, 96-129; 1941 Comp., 10-326; 1953 Comp., 5-3-26.



Section 10-4-25 - Continuance; preliminary investigation required; suspension pending final adjudication.

10-4-25. [Continuance; preliminary investigation required; suspension pending final adjudication.]

Nothing in this chapter shall operate to deprive any defendant of the right to a continuance in any case in which such right would attach in any criminal case as provided by law, but before any case shall be continued, upon application of the defendant, beyond the term of court at which the accusation is presented, or if such accusation is presented in vacation beyond the first term of court after presentment thereof the court may, upon application of the district attorney, make a preliminary investigation as provided in this chapter and suspend the officer, pending a final adjudication of the matters alleged in the accusation.

History: Laws 1909, ch. 36, 26; Code 1915, 3979; C.S. 1929, 96-130; 1941 Comp., 10-327; 1953 Comp., 5-3-27.



Section 10-4-26 - Reinstatement of suspended officer.

10-4-26. [Reinstatement of suspended officer.]

If upon final trial the defendant is found not guilty, he must be reinstated and the party serving during the time of his suspension must immediately vacate the office and return to the defendant all moneys, books, papers and other property in his hands as such officer.

History: Laws 1909, ch. 36, 27; Code 1915, 3980; C.S. 1929, 96-131; 1941 Comp., 10-328; 1953 Comp., 5-3-28.



Section 10-4-27 - Payment of salary after reinstatement; compensation of interim officer.

10-4-27. [Payment of salary after reinstatement; compensation of interim officer.]

If an officer has been suspended as provided in this chapter and reinstated after final trial, he shall receive pay for the entire time of his suspension, and the court may make an order to pay the officer serving during the time of such suspension, such reasonable compensation as his services warrant, which shall be paid out of a fund to be designated by the court.

History: Laws 1909, ch. 36, 28; Code 1915, 3981; C.S. 1929, 96-132; 1941 Comp., 10-329; 1953 Comp., 5-3-29.



Section 10-4-28 - Officer appointed for suspension period; oath and bond; filling vacancy after final removal.

10-4-28. [Officer appointed for suspension period; oath and bond; filling vacancy after final removal.]

When any officer is suspended as provided in this act [chapter], the judge of said court shall appoint some qualified person to discharge the duties of such officer during the period of his suspension, which person shall take the oath and give the bond required of incumbents of such office, and in case the final judgment be for the removal of such accused officer before the expiration of his term, his successor shall be appointed in the manner provided by law for filling vacancies in such office.

History: Laws 1909, ch. 36, 29; Code 1915, 3982; Laws 1915, ch. 21, 1; C.S. 1929, 96-133; 1941 Comp., 10-330; 1953 Comp., 5-3-30.



Section 10-4-29 - Exclusive method of removal.

10-4-29. [Exclusive method of removal.]

No officer belonging to the class mentioned in Section 10-4-1 NMSA 1978 can be removed from office in any manner except according to the provisions of this chapter.

History: Laws 1909, ch 36, 30; Code 1915, 3983; C.S. 1929, 96-134; 1941 Comp., 10-331; 1953 Comp., 5-3-31.






Article 5 - Suspension of Certain Officials

Section 10-5-1 - Definition.

10-5-1. Definition.

"Official of any local public body" means every officer, deputy or employee of:

A. every political subdivision of the state of New Mexico;

B. the agencies, instrumentalities and institutions of every political subdivision of this state; and

C. charitable institutions for which appropriations are made by the legislature.

History: 1953 Comp., 5-3-37.1, enacted by Laws 1957, ch. 254, 1; 1979, ch. 281, 1.



Section 10-5-2 - Power of secretary to suspend certain officials; grounds for suspension; secretary to take charge of office.

10-5-2. Power of secretary to suspend certain officials; grounds for suspension; secretary to take charge of office.

The secretary of finance and administration may summarily suspend any official of any local public body in all cases where an audit conducted by the state auditor, or by personnel of his office, or by an independent auditor employed or approved by the state auditor reveals any of the following:

A. a fraudulent misappropriation or embezzlement of public money;

B. fiscal management of an office resulting in violation of law or willful violation of the fiscal regulations of the department of finance and administration for every local public body; or

C. willful failure to perform any duty imposed by any law which the secretary of finance and administration is charged with enforcing.

Upon such suspension, the secretary of finance and administration may take charge of the office of the persons [person] suspended.

History: 1953 Comp., 5-3-37.2, enacted by Laws 1957, ch. 254, 2; 1977, ch. 247, 37; 1979, ch. 281, 2; 1980, ch. 151, 7.



Section 10-5-3 - Hearing; testimony.

10-5-3. Hearing; testimony.

Within five days after such suspension or within such reasonable time as the person suspended may request, the secretary of finance and administration shall conduct a hearing for the person suspended. At such hearing the person suspended may show cause why such suspension should not be continued. The state auditor, and the employees of his office or the auditors employed by the state auditor to conduct the audit upon which suspension was based, shall appear at the hearing and give testimony.

History: 1953 Comp., 5-3-37.3, enacted by Laws 1957, ch. 254, 3; 1977, ch. 247, 38; 1979, ch. 281, 3.



Section 10-5-4 - Oaths; subpoenas.

10-5-4. Oaths; subpoenas.

The secretary of finance and administration is authorized to administer oaths to persons who testify at such hearing. The secretary may compel the attendance of any person whose testimony may be required or needed at such hearing, and to compel the production of books, papers, documents, records and data necessary thereto. The official requesting the hearing shall have the right to make timely request to the secretary that subpoenas for necessary and material witnesses or for the production of documents and papers be issued, and the same shall be issued. The secretary and such employees of the department as may be designated by the secretary are authorized to issue subpoenas for persons whose testimony is required, and subpoenas so issued shall be served by persons authorized by law to make such service in civil actions, and if served by a sheriff or deputy, such service shall be made without cost.

History: 1953 Comp., 5-3-37.4, enacted by Laws 1957, ch. 254, 4; 1977, ch. 247, 39.



Section 10-5-6 - Continuance of suspension after hearing; discontinuance of salary.

10-5-6. Continuance of suspension after hearing; discontinuance of salary.

After such hearing, the secretary of finance and administration shall have discretion to continue such suspension for any of the causes above numbered, and if such suspension is continued no salary shall be received by such official during such suspension unless reinstated by the order of the district court as hereinafter provided.

History: 1953 Comp., 5-3-37.6, enacted by Laws 1957, ch. 254, 6; 1977, ch. 247, 40.



Section 10-5-7 - Petition for reinstatement; order to show cause; result.

10-5-7. Petition for reinstatement; order to show cause; result.

A. If after hearing before the secretary of finance and administration such suspension is continued, the person suspended shall have the right to appeal to the district court of the county where he was serving as an official within thirty days after entry of the order of suspension.

B. Upon appeal, the court shall set aside an order of suspension only if it is found to be:

(1) arbitrary, capricious or an abuse of discretion;

(2) not supported by substantial evidence in the record; or

(3) otherwise not in accordance with the law.

History: 1953 Comp., 5-3-37.7, enacted by Laws 1957, ch. 254, 7; 1977, ch. 247, 41; 1979, ch. 281, 4.



Section 10-5-8 - Control of office; bond of agent in charge; discretionary reinstatement; institution of removal proceedings.

10-5-8. Control of office; bond of agent in charge; discretionary reinstatement; institution of removal proceedings.

Whenever the secretary of finance and administration assumes control of any office as hereinabove provided, the secretary may assign any employee of the department of finance and administration to perform the duties of the official suspended by the secretary.

The secretary of finance and administration may reinstate a suspended official of any local public body whenever the suspended official has made a proper showing satisfactory to the secretary that he is able and willing to conduct his office as provided by law, and that no loss will be suffered by the local public body.

In all cases where there shall be grounds for removal of such official, the secretary of finance and administration may cause removal proceedings to be instituted and prosecuted by the attorney general or district attorney, in the manner now provided by law for the institution and prosecution of such proceedings by the district attorney.

History: 1953 Comp., 5-3-37.8, enacted by Laws 1957, ch. 254, 8; 1977, ch. 247, 42; 1979, ch. 281, 5.



Section 10-5-9 - Suspended official to deliver money and records to secretary; failure or refusal; criminal penalty.

10-5-9. Suspended official to deliver money and records to secretary; failure or refusal; criminal penalty.

A. Upon written order of suspension by the secretary of finance and administration, the official suspended shall immediately deliver to the secretary all money, records and other property of the office in his charge, for which the secretary shall give a receipt.

B. If upon order of the secretary a suspended official of any local public body refuses or fails to deliver to the secretary all money, records and other property of the local public body, the secretary may invoke the aid of the court to require delivery of money, records and other property of the local public body.

C. It shall be a petty misdemeanor for an official of any local public body to willfully fail or refuse to deliver all money, records and other property of the local public body to the secretary upon order in accordance with the provisions of this section. Upon conviction, the official shall be sentenced to not more than six months in the county jail and fined not more than five thousand dollars ($5,000) or both such imprisonment and fine in the discretion of the judge.

History: 1953 Comp., 5-3-37.9, enacted by Laws 1957, ch. 254, 9; 1977, ch. 247, 43; 1979, ch. 281, 6.






Article 6 - Abandonment of Public Office or Employment

Section 10-6-1 - Effect of public officer or employee entering military service.

10-6-1. [Effect of public officer or employee entering military service.]

Any incumbent of any public office or employment of the state of New Mexico, or of any of its departments, agencies, counties, municipalities or political subdivisions whatsoever, who shall heretofore have entered or who hereafter shall enter military, naval, United States merchant marine, or other armed service of the United States of America, and who by reason of the duties imposed upon him in such service shall fail to devote his time to the performance in person of the duties of such office or employment shall, by entering or continuing in such service, be deemed to have waived and renounced the salary of, and to have abandoned such office or employment until, but only until, he shall have been relieved from active duty in such service and shall have resumed the personal performance of the duties of such public office or employment.

History: 1941 Comp., 10-338, enacted by Laws 943, ch. 123, 1; 1953 Comp., 5-3-38.



Section 10-6-2 - Temporary appointments.

10-6-2. [Temporary appointments.]

The officer, agent, employee, board or other agency of the state of New Mexico, or of its departments, agencies, counties, municipalities or political subdivisions, who is by law authorized to fill ordinary vacancies in the public office or employment so temporarily abandoned as provided in Section 1 [10-6-1 NMSA 1978] hereof is hereby authorized, empowered and directed to appoint to the public office or employment, so abandoned as provided in Section 1 hereof, another person who shall receive the salary and perform the duties thereof until, but only until, the former incumbent shall have been relieved from active duty in the armed services and shall have resumed the personal discharge of the duties of such public office or employment.

History: 1941 Comp., 10-339, enacted by Laws 1943, ch. 123, 2; 1953 Comp., 5-3-39.



Section 10-6-3 - Permanent abandonment of office, what constitutes.

10-6-3. [Permanent abandonment of office, what constitutes.]

Any incumbent of any public office or employment of the state of New Mexico, or of any of its departments, agencies, counties, municipalities or political subdivisions whatsoever, who shall accept any public office or employment, whether within or without the state, other than service in the armed forces of the United States of America, for which a salary or compensation is authorized, or who shall accept private employment for compensation and who by reason of such other public office or employment or private employment shall fail for a period of thirty successive days or more to devote his time to the usual and normal extent during ordinary working hours to the performance of the duties of such public office and employment, shall be deemed to have resigned from and to have permanently abandoned his public office and employment.

History: 1941 Comp., 10-340, enacted by Laws 1943, ch. 123, 3; 1953 Comp., 5-3-40.



Section 10-6-4 - Filling vacancy when office permanently abandoned.

10-6-4. [Filling vacancy when office permanently abandoned.]

The officer, agent, employee, board or other agency of the state, or of its departments, agencies, counties, municipalities or political subdivisions, who is by law authorized to fill ordinary vacancies in the public office or employment so permanently abandoned, as provided in Section 3 [10-6-3 NMSA 1978] hereof, is hereby authorized, empowered and directed to appoint to such public office or employment some qualified person who shall thereafter receive the salary and perform the duties thereof until the expiration of the term of the former incumbent or until his successor shall have been elected, appointed or otherwise chosen and qualified or until the former incumbent shall have been relieved from active duty in the armed services and shall have resumed the personal discharge of the duties of such public office or employment.

History: 1941 Comp., 10-341, enacted by Laws 1943, ch. 123, 4; 1953 Comp., 5-3-41.



Section 10-6-5 - Definition of incompatible office; service and employment.

10-6-5. Definition of incompatible office; service and employment.

Any public office or service, other than service in the armed forces of the United States of America, and any private employment of the nature and extent designated in Section 10-6-3 NMSA 1978 is hereby declared to be incompatible with the tenure of public office or employment.

History: 1941 Comp., 10-342, enacted by Laws 1943, ch. 123, 5; 1953 Comp., 5-3-42; Laws 1977, ch. 56, 1; 1979, ch. 344, 1.



Section 10-6-6 - Penalties.

10-6-6. [Penalties.]

It shall be unlawful for any person who has temporarily or permanently abandoned his public office or employment, as herein defined and described, to receive compensation from public money on account of services or periods of time in his or her public office or employment accruing after such temporary or permanent abandonment and, in the case of temporary abandonment as herein defined, before the resumption of such office or employment as described in Section 1 [10-6-1 NMSA 1978] hereof. Any person receiving or paying compensation in violation of this section shall be punished by a fine of not less than two hundred fifty dollars ($250), nor more than one thousand dollars ($1,000), or by imprisonment for not more than one year, or by both such fine and imprisonment.

History: 1941 Comp., 10-343, enacted by Laws 1943, ch. 123, 6; 1953 Comp., 5-3-43.






Article 7 - Compensation and Working Conditions Generally

Section 10-7-1 - Temporary transfers of employees from one office, department or institution to another.

10-7-1. [Temporary transfers of employees from one office, department or institution to another.]

The governor is further authorized, subject to the approval of the state board of finance, to transfer, temporarily from one office, department or institution to another office, department or institution, such employees as in his judgment may be necessary or convenient at any time to further the economical and efficient conduct of the state government and without regard to the appropriation out of which such employee may be paid; provided, that the governor shall have the power to designate and employ a personnel director who shall assist him in the performance of the duties imposed upon the governor by the terms of this section.

History: Laws 1935, ch 70, 3; 1941 Comp., 10-403; Laws 1943, ch. 10, 3; 1953 Comp., 5-4-3.



Section 10-7-2 - Salaries and wages; rules; direct deposit.

10-7-2. Salaries and wages; rules; direct deposit.

A. Persons employed by and on behalf of the state, except those employed by institutions of higher education, including all officers, shall receive their salaries or wages for services rendered in accordance with rules issued by the department of finance and administration.

B. The department of finance and administration may require the automatic direct deposit of a state employee's salary or wages into the employee's account, or into an account established by the department on behalf of the employee, in a financial institution authorized by the United States or one of the several states to receive deposits in the United States. The department of finance and administration shall adopt rules governing the automatic direct deposit of salary or wages. Those rules shall provide the circumstances under which a state employee may, with the approval of the department of finance and administration, withdraw from or elect not to participate in automatic direct deposit.

History: Laws 1933, ch. 157, 1; 1941 Comp., 10-405; 1953 Comp., 5-4-5; Laws 1961, ch. 70, 1; 1975, ch. 128, 1; 2005, ch. 93, 1.



Section 10-7-3 - Inapplicability of act.

10-7-3. [Inapplicability of act.]

Nothing in this act [10-7-2, 10-7-3 NMSA 1978] shall apply to those officials or employees receiving their salaries or wages at a time as fixed by any provision of the constitution of the state of New Mexico.

History: Laws 1933, ch. 157, 2; 1941 Comp., 10-406; 1953 Comp., 5-4-6.



Section 10-7-4 - Group insurance; cafeteria plan; contributions from public funds.

10-7-4. Group insurance; cafeteria plan; contributions from public funds.

A. All state departments and institutions and all political subdivisions of the state, excluding municipalities, counties and political subdivisions of the state with twenty-five employees or fewer, shall cooperate in providing group term life, medical or disability income insurance for the benefit of eligible employees or salaried officers of the respective departments, institutions and political subdivisions.

B. The group insurance contributions of the state or any of its departments or institutions, including institutions of higher education and the public schools, shall be made as follows:

(1) at least seventy-five percent of the cost of the insurance of an employee whose annual salary is less than fifteen thousand dollars ($15,000);

(2) at least seventy percent of the cost of the insurance of an employee whose annual salary is fifteen thousand dollars ($15,000) or more but less than twenty thousand dollars ($20,000);

(3) at least sixty-five percent of the cost of the insurance of an employee whose annual salary is twenty thousand dollars ($20,000) or more but less than twenty-five thousand dollars ($25,000); and

(4) at least sixty percent of the cost of the insurance of an employee whose annual salary is twenty-five thousand dollars ($25,000) or more.

C. Effective July 1, 2004, the group insurance contributions of the state or any of its executive, judicial or legislative departments, including agencies, boards or commissions, shall be made as follows; provided that the contribution percentage shall be the same for all affected public employees in a given salary bracket:

(1) up to eighty percent of the cost of the insurance of an employee whose annual salary is less than thirty thousand dollars ($30,000);

(2) up to seventy percent of the cost of the insurance of an employee whose annual salary is thirty thousand dollars ($30,000) or more but less than forty thousand dollars ($40,000); and

(3) up to sixty percent of the cost of the insurance of an employee whose annual salary is forty thousand dollars ($40,000) or more.

D. Except as provided in Subsection G of this section, effective July 1, 2005, the group insurance contributions of the state or any of its executive, judicial or legislative departments, including agencies, boards or commissions, shall be made as follows; provided that the contribution percentage shall be the same for all affected public employees in a given salary bracket:

(1) up to eighty percent of the cost of the insurance of an employee whose annual salary is less than fifty thousand dollars ($50,000);

(2) up to seventy percent of the cost of the insurance of an employee whose annual salary is fifty thousand dollars ($50,000) or more but less than sixty thousand dollars ($60,000); and

(3) up to sixty percent of the cost of the insurance of an employee whose annual salary is sixty thousand dollars ($60,000) or more.

E. Effective July 1, 2013, the employer shall pay one hundred percent of basic life insurance premiums for employees, and employees who choose to carry disability insurance shall pay one hundred percent of the premium.

F. The state shall not make any group insurance contributions for legislators. A legislator shall be eligible for group benefits only if the legislator contributes one hundred percent of the cost of the insurance.

G. An employer shall pay one hundred percent of the employee group insurance contributions due and payable on or after July 1, 2016 for an employee who is injured while performing a public safety function or duty and, as a result of the injury, is placed on approved workers' compensation leave.

H. As used in this section, "cost of the insurance" means the premium required to be paid to provide coverages. Any contributions of the political subdivisions of the state, except the public schools and political subdivisions of the state with twenty-five employees or fewer, shall not exceed sixty percent of the cost of the insurance.

I. When a public employee elects to participate in a cafeteria plan as authorized by the Cafeteria Plan Act [10-7-14 through 10-7-19 NMSA 1978] and enters into a salary reduction agreement with the governmental employer, the provisions of Subsections B through F of this section with respect to the maximum contributions that can be made by the employer are not violated and will still apply. The employer percentage or dollar contributions as provided in Subsections B through D of this section shall be determined by the employee's gross salary prior to any salary reduction agreement.

J. Any group medical insurance plan offered pursuant to this section shall include effective cost-containment measures to control the growth of health care costs. The responsible public body that administers a plan offered pursuant to this section shall report annually by September 1 to appropriate interim legislative committees on the effectiveness of the cost-containment measures required by this subsection.

K. Within available revenue, school districts, charter schools, participating entities pursuant to the Public School Insurance Authority Act [Chapter 22, Article 29 NMSA 1978] and institutions of higher education may contribute up to eighty percent of the cost of the insurance of all employees.

History: Laws 1941, ch. 188, 1; 1941 Comp., 10-416; 1953 Comp., 5-4-12; Laws 1965, ch. 181, 1; 1969, ch. 86, 1; 1970, ch. 73, 1; 1973, ch. 387, 1; 1981, ch. 151, 1; 1986, ch. 84, 1; 1987, ch. 256, 1; 1987, ch. 289, 7; 1989, ch. 27, 1; 1989, ch. 231, 9; 1991, ch. 191, 2; 1994, ch. 62, 18; 1999, ch. 44, 1; 2003, ch. 412, 1; 2004, ch. 82, 1; 2013, ch. 186, 1; 2016, ch. 39, 1.



Section 10-7-4.1 - Children, youth and families department; group life insurance.

10-7-4.1. Children, youth and families department; group life insurance.

Notwithstanding the provisions of Section 10-7-4 NMSA 1978 and in addition to all other benefits provided juvenile correctional officers and correctional officer specialists, the children, youth and families department shall provide life insurance coverage in the amount of twenty-five thousand dollars ($25,000) for each juvenile correctional officer and correctional officer specialist, to be paid to his designated beneficiary. The coverage shall include double indemnity provisions for death incurred in the line of duty. The coverage shall be provided by a group term insurance policy, the premium for which shall be paid out of state funds appropriated to the children, youth and families department.

History: Laws 1990, ch. 29, 1; 1992, ch. 57, 18.



Section 10-7-4.2 - Group insurance; counties and municipalities; contributions; definition; exemption from state plan.

10-7-4.2. Group insurance; counties and municipalities; contributions; definition; exemption from state plan.

A. All municipalities, counties and political subdivisions with twenty-five employees or fewer shall cooperate in providing group term life, medical or disability income insurance for the benefit of eligible employees or salaried officers of the respective departments, institutions and subdivisions.

B. Municipalities, counties and political subdivisions with twenty-five employees or fewer may contribute any amount up to one hundred percent of the cost of the insurance. As used in this section, "cost of the insurance" means the premium required to be paid to provide coverages.

C. When a public employee elects to participate in a cafeteria plan as authorized by the Cafeteria Plan Act [10-7-14 to 10-7-19 NMSA 1978] and enters into a salary reduction agreement with a municipal or county employer, the provisions of Subsection B of this section with respect to the maximum contributions that can be made by the employer are not violated and will still apply. The employer contributions as provided in Subsection B of this section shall be determined by the employee's gross salary prior to any salary reduction agreement.

D. Any group medical insurance plan offered pursuant to this section shall include effective cost-containment measures to control the growth of health care costs. The responsible public body that administers a plan offered pursuant to this section shall report annually by September 1 to appropriate interim legislative committees on the effectiveness of the cost-containment measures required by this subsection.

E. Exempt from the provisions of Section 10-7-4 NMSA 1978 are all municipalities, counties and political subdivisions with twenty-five employees or fewer.

History: Laws 1991, ch. 191, 1; 1994, ch. 62, 19; 1999, ch. 44, 2.



Section 10-7-5 - Premiums; deduction from salaries.

10-7-5. [Premiums; deduction from salaries.]

That said departments and institutions and all political subdivisions of the state shall be authorized to deduct from said employees' salaries, who may elect to be covered by group or other insurance under this act [10-7-4, 10-7-5, and 10-7-6 NMSA 1978], for the payment of premiums on said policies of insurance.

History: Laws 1941, ch. 188, 2; 1941 Comp., 10-417; 1953 Comp., 5-4-13.



Section 10-7-5.1 - Local public bodies; group health and group life insurance.

10-7-5.1. Local public bodies; group health and group life insurance.

A. Every local public body that is an affiliated public employer under the Public Employees Retirement Act [Chapter 10, Article 11 NMSA 1978] and that provides a group health insurance plan to its employees by any method shall offer such insurance to any retiree who was immediately prior to retirement an employee of that affiliated public employer, is a retired member under the Public Employees Retirement Act and upon retirement wishes to continue to be insured under that affiliated public employer's health insurance plan.

B. Every local public body that is an affiliated public employer under the Public Employees Retirement Act and that provides a group life insurance plan to its employees by any method may offer to any employee retiring after July 1, 1990, a life insurance plan to such retiree who was immediately prior to retirement an employee of that affiliated public employer, is a retired member under the Public Employees Retirement Act and upon retirement wishes to be insured under that affiliated public employer's life insurance plan for retirees. Premiums may be paid by deduction from the retirement warrant of the retired employee.

C. Each of those affiliated public employers shall also offer such health insurance to the survivors of individuals who immediately prior to retirement were employees of that affiliated public employer who are survivor pension beneficiaries under the Public Employees Retirement Act and who wish to continue to be insured under that affiliated public employer's health insurance plan upon the employee's death.

History: Laws 1989, ch. 347, 1; 1990, ch. 128, 1.



Section 10-7-6 - Repeal and saving clause.

10-7-6. [Repeal and saving clause.]

All acts and parts of acts in conflict herewith, are hereby repealed. Provided that the provisions of this act [10-7-4, 10-7-5, and 10-7-6 NMSA 1978] shall not affect any contract of group insurance now maintained or in force; nor shall the provisions of this act repeal, alter or amend any special statute authorizing the carrying of such insurance by the state of New Mexico or any of its departments or the political subdivisions of the state.

History: Laws 1941, ch. 188, 3; 1941 Comp., 10-418; 1953 Comp., 5-4-14.



Section 10-7-7 - Old-age benefits under Social Security Act.

10-7-7. [Old-age benefits under Social Security Act.]

That in the event the government of the United States through amendment of the Social Security Act of the United States and particularly Title 8 thereof or by any other similar law of congress which authorizes or permits the payment by states of [or] their political subdivisions to become employers to the extent that they may cover employees of the respective states and the political subdivisions thereof under Title 8 of the Social Security Act of the United States or any amendment thereto or any other similar act of congress whereby old-age benefits or pensions may be established for said employees; then, and in that event, the state of New Mexico, its departments, municipalities in said state and the political subdivisions of the said state may [be] and hereby are authorized and directed to comply with the provisions of the said act of congress to the extent that all members of state and municipal police forces, and all paid members and employees of municipal fire departments within this state may receive any and all benefits with respect to such old-age benefit or pension provision of said federal law, and the state, its municipalities, and political subdivisions are hereby authorized and directed to pay on account of such employees the rate of tax which said federal law may levy and assess for said purposes, and to withhold and make payments on account of the employee's contributions required by such act of congress pertaining to said employees herein mentioned.

History: Laws 1939, ch. 138, 1; 1941 Comp., 10-419; 1953 Comp, 5-4-15.



Section 10-7-8 - Annuities and deferred compensation plans; reductions from gross salaries.

10-7-8. Annuities and deferred compensation plans; reductions from gross salaries.

State agencies, state or educational institutions and political subdivisions of the state shall be authorized to enter into salary reduction agreements with their employees for the purpose of purchasing annuity contracts and deferred compensation plans, offered by insurance companies, banks and savings and loan associations authorized to transact business in New Mexico, when the salary reduction will result in an income tax deferment for the employees under federal law. The salary reduction agreement shall provide that the employer is not liable to the employee in the event the plan provider becomes insolvent or income tax on the salary reductions is not deferred. Such annuity contracts and deferred compensation plans must be approved by the secretary of general services for state agencies and the governing body of political subdivisions for such political subdivisions. State agencies, state or educational institutions and political subdivisions of the state shall further be authorized to deposit or invest funds deducted from an employee's salary or wages pursuant to any such approved deferred compensation plan. Any funds deducted from an employee's salary or wages pursuant to any such deferred compensation plan shall not be subject to any state law regulating or restricting the deposit or investment of public funds.

History: 1953 Comp., 5-4-18, enacted by Laws 1968, ch. 49, 1; 1977, ch. 65, 1; 1978, ch 37, 1; 1981, ch. 155, 11; 1983, ch. 301, 20.



Section 10-7-9 - Minimum salary rate.

10-7-9. Minimum salary rate.

Every state employee and every person regularly employed at a state educational institution named in Article 12, Section 11 of the New Mexico constitution, except student employees as defined by the board of educational finance, shall receive a salary at a rate equal to at least four hundred dollars ($400) per month.

History: 1953 Comp., 5-4-51, enacted by Laws 1974, ch. 10, 2.



Section 10-7-10 - Accumulated sick leave; payment of certain excess amounts.

10-7-10. Accumulated sick leave; payment of certain excess amounts.

An employee of the state who has accumulated six hundred hours of unused sick leave shall be entitled to be paid for additional unused sick leave at a rate equal to fifty percent of his hourly wage multiplied by the number of hours of unused sick leave over six hundred hours, not to exceed one hundred twenty hours of such sick leave in any one fiscal year. Payment for sick leave as authorized by this section shall be paid only on either the payday immediately following the first full pay period in January or the first full pay period in July. An eligible employee shall notify his agency of his desired payment date and the number of unused sick leave hours he wishes to convert pursuant to this section before payment can be authorized.

History: Laws 1983, ch. 150, 1; 1984, ch. 6, 1.



Section 10-7-11 - Accumulated sick leave prior to retirement; payment of certain excess amounts.

10-7-11. Accumulated sick leave prior to retirement; payment of certain excess amounts.

Immediately prior to retirement from state service, an employee of the state who has accumulated six hundred hours of unused sick leave shall be entitled to be paid for additional unused sick leave at a rate equal to fifty percent of his hourly wage multiplied by the number of hours of unused sick leave over six hundred hours, not to exceed four hundred hours of such sick leave.

History: Laws 1983, ch. 150, 2.



Section 10-7-12 - Government cost savings incentive award.

10-7-12. Government cost savings incentive award.

A. As used in this section:

(1) "actual cost savings" means realized, not projected, cost savings substantiated by documentation;

(2) "award" means a government cost savings incentive award;

(3) "economy" includes maximizing the purchasing value of public funds;

(4) "efficiency" includes a significant reduction in paperwork and the elimination of unnecessary rules, regulations and procedures; and

(5) "state agency" means any office, department, institution, school district, board, commission, court, district attorney, council or committee of state government which receives appropriations and is authorized expenditures pursuant to a general appropriation act.

B. A state agency may provide an award to any employee whose accomplishment or written suggestion beyond the scope of his responsibility contributes to the efficiency, economy or improvement of agency operations and results in actual cost savings to the agency.

C. An award pursuant to this section shall:

(1) be paid only from actual cost savings;

(2) be paid only on the payday immediately following the first full pay period succeeding the award or immediately prior to separation or transfer from the agency; and

(3) be paid one time based on actual cost savings in an amount not to exceed the lesser of:

(a) two thousand dollars ($2,000); or

(b) an amount equal to ten percent of the actual cost savings attributable to the employee in the twelve-month period immediately preceding the award or a lesser period preceding the award, if appropriate.

D. Documentation substantiating awards pursuant to this section shall be submitted to the state personnel board which shall, as necessary or appropriate, prescribe regulations and review proposed awards made under this section and procedures used in making the awards to verify the cost savings for which the awards were made.

E. The state personnel board shall report by September 1 of each year to the legislative finance committee all awards paid and savings realized under this act [this section].

History: Laws 1986, ch. 39, 1.



Section 10-7-13 - Leave; coordination with workmen's compensation benefits.

10-7-13. Leave; coordination with workmen's compensation benefits.

A. Payment of leave-time benefits in excess of an amount which results, when combined with workmen's compensation weekly benefits, in an injured state or university worker receiving in any month more than one hundred percent of that workman's monthly base salary is not permitted; provided that payment of accrued vacation leave time and compensating leave-time benefits may be permitted without regard to this limitation where the workman is finally determined to be permanently totally disabled or resigns his state or university employment.

B. As used in this section:

(1) "leave time" includes time accrued as sick leave, vacation leave and compensating leave; and

(2) "monthly base salary" means the full monthly salary to be paid the employee if he had worked as scheduled for the entire month, as established by the state personnel board's official salary schedule, or the official salary schedule of any state agency or university in effect during the last pay period during which the employee worked, exclusive of all overtime pay and the value of all accrued leave time and all fringe benefits of any kind.

C. The state personnel board shall send a copy of this law to all state agencies and universities which have salaried employees who do not fall under the jurisdiction of the state personnel board.

History: Laws 1987, ch. 258, 1.



Section 10-7-14 - Short title; Cafeteria Plan Act.

10-7-14. Short title; Cafeteria Plan Act.

Sections 1 through 6 [10-7-14 to 10-7-19 NMSA 1978] of this act may be cited as the "Cafeteria Plan Act".

History: Laws 1987, ch. 289, 1.



Section 10-7-15 - Definitions.

10-7-15. Definitions.

As used in the Cafeteria Plan Act [10-7-14 to 10-7-19 NMSA 1978]:

A. "agency" means the state of New Mexico, any of its political subdivisions, tax supported educational institutions or a local public school district;

B. "cafeteria plan" means a written plan as defined in 26 U.S.C. 125 under which all participants are eligible public employees and the participants are allowed to choose among two or more benefits consisting of cash and statutory nontaxable benefits;

C. "eligible public employee" means any public employee who elects to participate in a cafeteria plan as provided in the Cafeteria Plan Act but does not include individuals engaged as independent contractors or whose periods of employment are on an intermittent or irregular basis or who are employed on less than half-time basis unless the individual is employed in a position classified as a job-sharing position;

D. "public employee" means any officer or employee of an agency to whom a salary is paid from public funds for services rendered;

E. "salary reduction agreement" means a written agreement between an eligible public employee and his agency employer whereby the employee agrees to reduce his or her salary by a stated amount or an amount equal to the cost of benefits selected under a cafeteria plan and the agency agrees to contribute that amount to cover the cost of the benefits selected by the eligible public employee; and

F. "statutory nontaxable benefits" means any benefits that are not includable in the gross income of the public employee by reason of an express provision of the Internal Revenue Code, and such benefits may include but not be limited to: group life insurance not exceeding fifty thousand dollars ($50,000); disability benefits; accident and health plans; group legal services plans and dependent care services.

History: Laws 1987, ch. 289, 2.



Section 10-7-16 - Cafeteria plan; optional.

10-7-16. Cafeteria plan; optional.

Notwithstanding any other benefit plan or group insurance plan offered to an eligible public employee, any agency may adopt a cafeteria plan, as defined in 26 U.S.C. 125 et seq. and regulations made thereunder, for the benefit of eligible public employees and their dependents.

History: Laws 1987, ch. 289, 3.



Section 10-7-17 - Salary reduction agreements.

10-7-17. Salary reduction agreements.

A. Contributions to cover the cost of benefits provided under a cafeteria plan authorized by Section 3 [10-7-16 NMSA 1978] of the Cafeteria Plan Act shall be paid by the eligible public employee pursuant to a salary reduction agreement. The agency is authorized to pay part or all of the administrative expenses therefor.

B. The agency may agree with an eligible public employee that the employee's salary payment shall be reduced by an amount equal to the cost of benefits selected and to be paid for by the eligible public employee. Such reduction shall be made pursuant to salary reduction agreements entered into between eligible public employees and the agency.

History: Laws 1987, ch. 289, 4.



Section 10-7-18 - Status of salary reduction.

10-7-18. Status of salary reduction.

A. The amount by which an eligible public employee's salary is reduced pursuant to a salary reduction agreement shall continue to be included as compensation for the purpose of computing retirement benefits under the Public Employees Retirement Act [Chapter 10, Article 11 NMSA 1978], the Educational Retirement Act [Chapter 22, Article 11 NMSA 1978] and the Judicial Retirement Act [Chapter 10, Article 12B NMSA 1978]; provided this inclusion does not conflict with federal law, including federal regulations, pertaining to the Federal Insurance Contributions Act or to Internal Revenue Code, Section 125 pertaining to cafeteria plans.

B. The amount by which an eligible public employee's salary is reduced pursuant to a salary reduction agreement shall not be considered as gross income for purposes of computing New Mexico income tax, state unemployment tax and state worker's compensation and federal income taxes to be withheld and paid on behalf of the employee.

History: Laws 1987, ch. 289, 5.



Section 10-7-19 - Applicability to deferred compensation plans.

10-7-19. Applicability to deferred compensation plans.

The provisions of the Cafeteria Plan Act [10-7-14 to 10-7-19 NMSA 1978] do not apply to deferred compensation plans.

History: Laws 1987, ch. 289, 6.



Section 10-7-20 - Qualified transportation fringe benefit.

10-7-20. Qualified transportation fringe benefit.

State agencies, state educational institutions and political subdivisions of the state may offer to their employees a qualified transportation fringe benefit in accordance with Section 132(f) of the Internal Revenue Code of 1986. The qualified transportation fringe benefit may be offered as an employee pretax deduction or an employer-paid benefit or a combination of the two, as determined by the department of finance and administration, the governing authority of an institution or the governing body of a political subdivision of the state.

History: Laws 2005, ch. 17, 1.



Section 10-7-21 - Undercover agents; life insurance benefits.

10-7-21. Undercover agents; life insurance benefits.

A. The state and any political subdivision of the state shall provide paid life insurance in the amount of at least two hundred fifty thousand dollars ($250,000) for employees during any period of employment when an employee is working as an undercover agent.

B. As used in this section:

(1) "undercover agent" means a law enforcement officer who is actively involved in the investigation of alleged violations of state or federal law and whose identity as a law enforcement officer is being concealed; and

(2) "law enforcement officer" means a state or municipal police officer, county sheriff, deputy sheriff, conservation officer, motor transportation enforcement officer or other state employee authorized by state law to enforce criminal statutes.

C. The department of public safety shall adopt rules necessary to determine the eligibility of undercover agents for paid life insurance pursuant to Subsection A of this section.

History: Laws 2007, ch. 258, 1.



Section 10-7-22 - Leave donation policy.

10-7-22. Leave donation policy.

A. State agencies, political subdivisions and school districts shall implement policies that provide for employees who earn annual or sick leave the opportunity to donate annual or sick leave to another employee for a medical emergency. The policy shall provide:

(1) that a reasonable amount of leave may be donated by an employee annually and that each employee shall maintain a certain minimum amount of leave before making a donation of leave in excess of that amount;

(2) that the donation may be limited to a donation between employees within an organizational unit;

(3) for an application process for donated leave that includes:

(a) a method of soliciting donated leave;

(b) documentation of the identity of the donor and recipient of leave;

(c) a certified document by a health care provider that describes the nature, severity and anticipated duration of the emergency medical condition of the recipient and that includes a statement that the recipient is unable to work all or a portion of the recipient's work hours; and

(d) other information that the employing agency may reasonably require;

(4) that an employee who wishes to request donated leave shall first use all annual, sick and personal day leave that the employee has accrued and any compensatory time due prior to receiving donated leave;

(5) for conversion of the value of the donor's donated leave based on the donor's hourly rate of pay to hours of leave for the recipient based on the recipient's hourly rate of pay; and

(6) that unused donated leave at the end of a medical emergency or when no longer needed shall revert to the donating employees on a prorated basis.

B. To the extent any provision of this section conflicts with a current collective bargaining agreement negotiated pursuant to the Public Employee Bargaining Act [Chapter 10, Article 7E NMSA 1978], the provisions of this section shall not apply.

History: Laws 2015, ch. 81, 1.






Article 7A - Deferred Compensation

Section 10-7A-1 - Short title.

10-7A-1. Short title.

Sections 1 through 10 [10-7A-1 through 10-7A-10 NMSA 1978] of this act may be cited as the "Deferred Compensation Act".

History: Laws 1981, ch. 155, 1.



Section 10-7A-2 - Definitions.

10-7A-2. Definitions.

As used in the Deferred Compensation Act:

A. "board" means the public employees retirement board;

B. "local public body" means all political subdivisions of the state, their agencies, instrumentalities and institutions;

C. "local public employee" means any officer or employee to whom a local public body pays a salary for services rendered;

D. "deferred compensation carriers" means any corporation, partnership or persons providing administrative, recordkeeping or investment consulting services to participants in deferred compensation plans pursuant to funding agreements; and

E. "state employee" means any officer or employee to whom the state pays a salary for services rendered.

History: Laws 1981, ch. 155, 2; 1985, ch. 161, 1; 2017, ch. 20, 1.



Section 10-7A-3 - Deferred compensation plan; state and local public employees.

10-7A-3. Deferred compensation plan; state and local public employees.

A. After the effective date of the Deferred Compensation Act, the board shall review and approve deferred compensation plans for participation by state and local public employees. A deferred compensation plan shall provide for the method of transfer of funds to a plan through written or electronic salary reduction agreements with state and local public employees and shall provide for deferral of only those salary amounts upon which income taxes are eligible for deferral pursuant to federal law.

B. Compensation deferred under any deferred compensation plan shall be included with current income for purposes of computing retirement contributions and benefits.

C. Amounts by which salary is reduced shall be transmitted to the approved deferred compensation carrier.

D. Local public employees may participate in a deferred compensation plan selected by their local public body employer after it takes formal action conforming to board requirements. If the plan selected is different from the plan approved by the board, the board shall have no responsibility concerning the plan. If the plan selected is that approved by the board pursuant to Section 10-7A-5 NMSA 1978, the provisions of Section 10-7A-8 NMSA 1978 shall apply.

History: 1978 Comp., 10-7A-3, enacted by Laws 1984, ch. 127, 988.1; 1985, ch. 161, 2; 2017, ch. 20, 2.



Section 10-7A-4 - Deferred compensation plan; other participants.

10-7A-4. Deferred compensation plan; other participants.

The deferred compensation plan may allow persons other than public employees, who provide services to the state or any local public body, to participate in the plan to the extent permitted by federal law.

History: Laws 1981, ch. 155, 4.



Section 10-7A-5 - Deferred compensation plan; approval.

10-7A-5. Deferred compensation plan; approval.

A. The board shall review proposals providing investment options to participants of a deferred compensation plan submitted by deferred compensation carriers that have been engaged for a minimum of three years in the business of funding public employee deferred compensation plans authorized by 26 U.S.C. Section 457 and approve proposals that are consistent with the goals of providing state or local public employees with an investment that, in the opinion of the board, is safe and will provide a reasonable return to the employees upon their reaching the appropriate age or date at which they may begin receiving funds from the deferred compensation plan.

B. The type of deferred compensation investment options that may be approved include mutual funds, including stock, bond or capital preservation funds or any other investments determined by the board to fulfill the goals of providing viable deferred compensation for state or local public employees.

History: 1978 Comp., 10-7A-5, enacted by Laws 1984, ch. 127, 988.2; 1985, ch. 161, 3; 2017, ch. 20, 3.



Section 10-7A-6 - Deferred compensation plans; investment options.

10-7A-6. Deferred compensation plans; investment options.

The board may select a deferred compensation plan that offers varied investment options to participating employees.

History: Laws 1981, ch. 155, 6; 1985, ch. 161, 4.



Section 10-7A-7 - Deferred compensation plan; state tax deferral.

10-7A-7. Deferred compensation plan; state tax deferral.

Income deferred pursuant to the Deferred Compensation Act and any gains arising from such income, shall be subject to New Mexico income tax and other applicable taxes in the same year or years in which the income is subject to federal income tax pursuant to federal law.

History: Laws 1981, ch. 155, 7.



Section 10-7A-8 - Deferred compensation plan; local public employee participation.

10-7A-8. Deferred compensation plan; local public employee participation.

A. Local public employees shall be eligible to participate in a deferred compensation plan approved by the board upon the filing of a local public body's participation agreement, conforming to board requirements, applicable to its local public employees and such other participants permitted by the plan as the local public body may elect. Such filing shall be made at such dates and places and in such manner as the board requires.

B. A local public body may terminate its local public employees' and other qualified participants' future participation in a board-approved plan any time not less than two years after the date participation has become effective, upon the local public body's filing of written or electronic notice conforming to board requirements.

History: Laws 1981, ch. 155, 8; 1985, ch. 161, 5; 2017, ch. 20, 4.



Section 10-7A-9 - Existing deferred compensation plans.

10-7A-9. Existing deferred compensation plans.

Any state or local public body deferred compensation plan in existence on the effective date of the Deferred Compensation Act shall not be affected and may be made available to employees and other persons of the state agency or local public body which had adopted said deferred compensation plan on the same basis as on the effective date of the Deferred Compensation Act. Funds of existing plans may be invested in all or any combination of the investments set forth in Subsection B of Section 10-7A-5 NMSA 1978.

History: Laws 1981, ch. 155, 9; 1983, ch. 251, 3.



Section 10-7A-10 - Expenditure.

10-7A-10. Expenditure.

Any expenditure necessary to implement the Deferred Compensation Act shall be charged to participating employees or to deferred compensation carriers including those submitting proposals.

History: Laws 1981, ch. 155, 10; 1985, ch. 161, 6.



Section 10-7A-11 - Rulemaking; agreements.

10-7A-11. Rulemaking; agreements.

The board may adopt such rules and enter into such agreements as may be necessary to implement the Deferred Compensation Act; provided, however, that any expenditures associated therewith are charged as provided in Section 10-7A-10 NMSA 1978.

History: 1978 Comp., 10-7A-11, enacted by Laws 1985, ch. 161, 7.



Section 10-7A-12 - Division of funds as community property; notice requirement.

10-7A-12. Division of funds as community property; notice requirement.

A court of competent jurisdiction, solely for the purposes of effecting a division of community property, may provide by appropriate order for a determination and division of a community interest in the deferred compensation plan provided for in the Deferred Compensation Act. Pursuant to such a court order a deferred compensation administrator shall provide notice, within ten days after a participating public employee files an application for a disbursement from the deferred compensation plan, to a former spouse who has a court-determined interest in a participating public employee's deferred compensation plan. The notice shall be sent to the last name and address the former spouse has filed with the administrator of the deferred compensation plan and shall include the schedule for and amounts of the disbursement and the address to which the participating public employee's disbursement will be sent.

History: 1978 Comp., 10-7A-12, enacted by Laws 1991, ch. 22, 1.






Article 7B - Group Benefits

Section 10-7B-1 - Short title.

10-7B-1. Short title.

Chapter 10, Article 7B NMSA 1978 may be cited as the "Group Benefits Act".

History: Laws 1989, ch. 231, 1; 2005, ch. 301, 1; 2005, ch. 305, 1.



Section 10-7B-2 - Definitions.

10-7B-2. Definitions.

As used in the Group Benefits Act:

A. "committee" means the group benefits committee;

B. "director" means the director of the risk management division of the general services department;

C. "employee" means a salaried officer, employee or legislator of the state; a salaried officer or an employee of a local public body; or an elected or appointed supervisor of a soil and water conservation district;

D. "local public body" means any New Mexico incorporated municipality, county or school district;

E. "professional claims administrator" means any person or legal entity that has at least five years of experience handling group benefits claims, as well as such other qualifications as the director may determine from time to time with the committee's advice;

F. "small employer" means a person having for-profit or nonprofit status that employs an average of fifty or fewer persons over a twelve-month period; and

G. "state" or "state agency" means the state of New Mexico or any of its branches, agencies, departments, boards, instrumentalities or institutions.

History: Laws 1989, ch. 231, 2; 2003, ch. 412, 2; 2005, ch. 301, 2; 2005, ch. 305, 2; 2006, ch. 88, 1.



Section 10-7B-3 - Group benefits committee; created.

10-7B-3. Group benefits committee; created.

A. The "group benefits committee" is created. The committee shall be composed of nine members as follows:

(1) one employee of, appointed by the secretary of, each of the two departments of the state, excluding state institutions of higher education, having the largest number of full-time employees;

(2) the superintendent of insurance or his designee;

(3) the director of the state personnel office or his designee;

(4) the executive secretary of the public employees retirement association or his designee;

(5) the chief financial officer of a state agency or institution, appointed by the governor;

(6) one employee of a local public body participating in the state group plan, appointed by the governor; and

(7) two public employees of state agencies, other than those from whom members are appointed pursuant to Paragraphs (1) through (4) of this subsection, appointed by the governor.

B. Members of the committee appointed by the governor or by a department secretary shall serve terms of four years. Vacancies in appointive memberships shall be filled by the appointing authority. An appointive membership shall be deemed vacant when the member ceases to be a public employee or ceases to meet the qualifications for his membership set forth in Subsection A of this section. An appointive membership shall also be deemed vacant when the member fails to attend three consecutive meetings of the committee.

C. A majority of the committee shall constitute a quorum. The members of the committee shall elect annually from among the membership a chairman and vice chairman.

History: Laws 1989, ch. 231, 3.



Section 10-7B-4 - Group benefits committee; powers and duties.

10-7B-4. Group benefits committee; powers and duties.

The committee shall:

A. review and advise the director on all group benefits coverages, whether insured or self-insured, included or to be included in the state group plan;

B. review and advise the director on all professional, technical or consulting contracts to be entered into in connection with the state group plan;

C. if insurance is to be purchased through negotiation, pursuant to Subparagraph (a) of Paragraph (1) of Subsection D of Section 6 [10-7B-7 NMSA 1978] of the Group Benefits Act, review and advise the director as to companies and agents to be selected to submit proposals;

D. review and advise the director on rules and regulations relating to group benefits insurance and self-insurance;

E. review and advise the director on selection of an investment advisor for investments of the group self-insurance fund;

F. review and advise the director on guidelines establishing rates for and methods of rating participating state agencies and local public bodies;

G. perform any other duties and exercise any other powers as provided by law; and

H. review any matters specified in this section, which review by the committee shall preempt such review of such matters previously accorded to the risk management advisory board.

History: Laws 1989, ch. 231, 4.



Section 10-7B-5 - Administrative costs.

10-7B-5. Administrative costs.

The director, with the prior approval of the committee, may apportion the costs of employee benefits administration and other employee benefit costs to all participating state agencies and their employees, participating local public bodies and their employees, participating small employers and persons and dependents eligible through the small employer and participating soil and water conservation district supervisors and their covered dependents, whether the plan is insured or self-insured.

History: Laws 1989, ch. 231, 5; 2005, ch. 301, 3; 2005, ch. 305, 3; 2006, ch. 88, 2.



Section 10-7B-6 - State employees group benefits self-insurance plan; authorization; local public body participation.

10-7B-6. State employees group benefits self-insurance plan; authorization; local public body participation.

A. The risk management division of the general services department may, with the prior advice of the committee, establish and administer a group benefits self-insurance plan, providing life, vision, health, dental and disability coverages, or any combination of such coverages, for employees of the state and of participating local public bodies. Any such group benefits self-insurance plan shall afford coverage for employees' dependents at each employee's option. Any such group benefits self-insurance plan may consist of self-insurance or a combination of self-insurance and insurance; provided that particular coverages or risks may be fully insured, fully self-insured or partially insured and partially self-insured.

B. The director, with the advice of the committee, shall establish by regulation or letter of administration the types, extent, nature and description of coverages, the eligibility rules for participation, the deductibles, rates and all other matters reasonably necessary to carry on or administer a group benefits self-insurance plan established pursuant to Subsection A of this section.

C. The contribution of each participating state agency to the cost of any such group benefits self-insurance plan shall not exceed that percentage provided for state group benefits insurance plans as provided by law. The contribution of a participating local public body to the cost of any such group benefits self-insurance plan shall not exceed that percentage provided for local public body group benefits insurance plans as provided by law.

D. Except as provided in Subsection E of this section, public employees' contributions to the cost of any group benefits self-insurance plan may be deducted from their salaries and paid directly to the group self-insurance fund; provided that where risks are insured or reinsured, the director may authorize payment of the costs of such insurance or reinsurance directly to the insurer or reinsurer.

E. A legislator and the legislator's covered dependents and a soil and water conservation district supervisor or the supervisor's covered dependents are eligible to participate in and receive benefits from the group benefits self-insurance plan if the legislator or supervisor pays monthly premiums in amounts that equal one hundred percent of the cost of the insurance. The premiums shall be paid directly to the group self-insurance fund; provided that where risks are insured or reinsured, the director may authorize payment of the premiums directly to the insurer or reinsurer.

F. Local public bodies and state agencies that are not participating in the state group benefits insurance plan or self-insurance plan may elect to participate in any group benefits self-insurance plan established pursuant to Subsection A of this section by giving written notice to the director on a date set by the director, which date shall not be later than ninety days prior to the date participation is to begin. The director shall determine an initial rate for the electing entity in accordance with a letter of administration setting forth written guidelines established by the director with the committee's advice. The initial rate shall be based on the claims experience of the electing entity's group for the three immediately preceding continuous years. If three years of continuous experience is not available, a rate fixed for the entity by the director with the committee's advice shall apply, and the electing entity's group shall be rerated on the first premium anniversary following the date one full year of experience for the group becomes available. Any such election may be terminated effective not earlier than June 30 of the third calendar year succeeding the year in which the election became effective or on any June 30 thereafter. Notice of termination shall be made in writing to the director not later than April 1 immediately preceding the June 30 on which participation will terminate. A reelection to participate in the plan following a termination may not be made effective for at least three full years following the effective date of termination.

G. As soon as practicable, the director with the committee's advice shall establish an experience rating plan for state agencies and local public bodies participating in any group benefits self-insurance plan created pursuant to Subsection A of this section. Rates applicable to state agencies and participating local public bodies shall be based on such experience rating plan. Any such experience rating plan may provide separate rates for individual state agencies and individual local public bodies or for such other experience centers as the director may determine.

History: Laws 1989, ch. 231, 6; 2003, ch. 412, 3; 2006, ch. 88, 3.



Section 10-7B-6.1 - Small employer health care coverage.

10-7B-6.1. Small employer health care coverage.

A. The director may enter into an agreement with a small employer to voluntarily purchase health care coverage offered pursuant to the Group Benefits Act for persons and dependents eligible through the small employer.

B. The director may enter into agreements with an association, cooperative or mutual alliance representing small employers to provide outreach and assistance for small employers to voluntarily purchase health care coverage offered pursuant to the Group Benefits Act for persons and dependents eligible through the small employer.

C. The director shall only permit voluntary purchase of health care coverage by small employers if the small employer has not offered health care coverage to persons and dependents eligible through a small employer for a period of at least twelve months prior to enrollment in the coverage offered pursuant to the Group Benefits Act; provided, however, that the waiting period in this subsection shall not apply to a person having nonprofit status that employs an average of fifty or fewer persons over a twelve-month period.

D. A separate account shall be maintained for small employers that voluntarily elect to purchase health care coverage offered pursuant to the Group Benefits Act to provide separate accounting, payment and private funding of health care coverage for small employers. The funds in the small employers account shall be maintained separately in actuarially sound condition as evidenced by an annual written certification of a qualified actuary, including verification that the premiums charged are actuarially sound in relation to the benefits provided. This certification shall be filed with the superintendent of insurance.

History: Laws 2005, ch. 301, 4; 2005, ch. 305, 4; 2007, ch. 111, 1.



Section 10-7B-7 - Group self-insurance fund created.

10-7B-7. Group self-insurance fund created.

A. The "group self-insurance fund" is created. The fund and any income produced by the fund shall be held in trust for the benefit of participating state agencies and their employees and local public bodies and their employees, deposited in a segregated account and invested by the director with the advice of the committee. Money in the fund shall be used solely for the purposes of the fund and shall not be used to pay any general or special obligation or debt of the state, other than as authorized by this section. Balances in the fund in excess of amounts needed for the purposes of the fund shall not be used to pay dividends or refunds, however described, to individual public employees or their dependents, but may be used, in the director's discretion, to reduce future contributions, to provide additional benefits or as a reserve to stabilize premiums.

B. The fund shall consist of money appropriated to the fund, income from investment of the fund, employers' contributions, employees' contributions, insurance or reinsurance proceeds and other funds received by gift, grant, bequest or otherwise for deposit in the fund, including but not limited to refunds of amounts from prior state group life, vision, dental, health and disability insurance plans, all of which are hereby appropriated to and for the purposes of the fund.

C. Disbursements from the fund shall be made by warrant signed by the secretary of finance and administration upon vouchers signed by the director. Lump sum disbursements from the fund may be advanced, in the manner described in this subsection, to a professional claims administrator to be used to pay benefits. Such lump sum disbursements may be made not more than weekly in advance. The administrator shall keep any such lump sum advance in a segregated account and shall hold the advance in trust for the benefit of participating employees. On or before the last day of each month, the administrator shall prepare a request for replenishment of the lump sum disbursement in the amount actually paid out for benefits during the month. Not more than thirty days after the last day of each month, the administrator shall make and submit to the director a detailed report of expenditures of any such lump sum advance during the month.

D. Money in the fund may be used by and is hereby appropriated to the risk management division of the general services department:

(1) to purchase life, vision, health, dental and disability insurance, or any combination of these, for state and local public body employees participating in the group self-insurance plan and their covered dependents, from an insurance company determined to be the best responsible bidder, as defined in the Procurement Code [13-1-28 to 13-1-199 NMSA 1978], after:

(a) requesting sealed proposals from three or more insurance agents licensed in New Mexico; or

(b) requesting sealed proposals in accordance with the provisions of the Procurement Code;

(2) to contract with and pay one or more professional claims administrators;

(3) to contract with and pay private attorneys or law firms for advice and for defense of contested claims determinations;

(4) to contract with and pay qualified independent actuaries, financial auditors and claims management and procedures auditors;

(5) to contract with and pay consultants, financial advisors and investment advisors for independent consulting and advice;

(6) to pay reasonable investment commissions and expenses;

(7) to make lump sum advances to any person or firm acting as a professional claims administrator, such advances to be used exclusively to pay benefits to participating employees;

(8) to pay benefits to or for participating employees and their dependents;

(9) to pay any other costs and expenses incurred in carrying out this section; and

(10) as otherwise provided by law.

E. The fund shall be maintained in actuarially sound condition as evidenced by the annual written certification of an actuary qualified for such work that as of June 30 of the current year the fund was actuarially sound.

F. Annually on or before January 15, the director shall submit to the legislature a report on any group self-insurance plan created pursuant to Subsection A of Section 5 [10-7B-6 NMSA 1978] of the Group Benefits Act, a financial audit of the fund and a claims management and procedures audit by a qualified claims auditor for the one-year period ending on June 30 immediately preceding the report. With respect to claims files, the claims audit may, in the director's discretion, be limited to a random sampling.

History: Laws 1989, ch. 231, 7.



Section 10-7B-8 - Group self-insurance fund; investment.

10-7B-8. Group self-insurance fund; investment.

A. In making investments of the fund, the director shall consider the relative safety of the investment and the need for liquidity in the fund, as well as the income to be produced. No investment of the fund shall have a maturity date, or similar date before which it may not be liquidated for cash without penalty, premium, deduction, surcharge or interest rate decrease, later than one year from the date of purchase.

B. The director may seek such investment advice as he deems proper. State agencies with investment expertise, including but not limited to the state treasurer, the state investment council, the state investment officer and the state board of finance, shall cooperate in providing investment advice upon the director's request. The director may contract with an investment advisor and pay him from the fund. Any such investment advisor shall have at least a bachelor's degree in economics, accounting, business administration or a related field from an accredited college or university and shall have at least five years of experience as an investment advisor or as a funds investment manager or a combination of both.

C. Any commission paid for the purchase or sale of any securities pursuant to this section shall be reasonable and shall not exceed the brokerage rate for such transaction charged at the time of purchase or sale by national brokerage firms.

D. Investment of the fund shall be made with the exercise of that degree of judgment and care, under the circumstances then prevailing, which men of prudence, discretion and intelligence exercise in the management of their own affairs, not for speculation but for investment, considering the probable safety of their capital as well as the probable income to be derived.

E. Securities purchased from the fund shall be held in the custody of the state treasurer. At the director's direction, the state treasurer shall deposit the securities with a bank or trust company for safekeeping or servicing.

F. The director may delegate his investment authority to the state treasurer, who shall make investments or reinvestments of the fund in accordance with this section.

History: Laws 1989, ch. 231, 8.






Article 7C - Retiree Health Care

Section 10-7C-1 - Short title.

10-7C-1. Short title.

Sections 1 through 16 [10-7C-1 through 10-7C-16 NMSA 1978] of this act may be cited as the "Retiree Health Care Act".

History: Laws 1990, ch. 6, 1.



Section 10-7C-2 - Purpose of act.

10-7C-2. Purpose of act.

The purpose of the Retiree Health Care Act is to provide comprehensive core group health insurance for persons who have retired from certain public service in New Mexico. The purpose is to provide eligible retirees, their spouses, dependents and surviving spouses and dependents with health insurance consisting of a plan or optional plans of benefits that can be purchased by funds flowing into the retiree health care fund and by co-payments or out-of-pocket payments of insureds.

History: Laws 1990, ch. 6, 2.



Section 10-7C-3 - Legislative findings and declaration of policy.

10-7C-3. Legislative findings and declaration of policy.

A. The legislature finds and declares that public employees face a severe problem in securing continuing medical insurance when they retire. Medical care inflation has far exceeded the general inflation rate for the past decade. It is expected that at least some of the factors that have contributed to this phenomenon will continue into the foreseeable future. As the public employee population grows older, the ratio of retirees to active employees is expected to continue to rise. This factor will be exacerbated as the life expectancy of the aged improves and the post-world war two generation approaches retirement age. Financial problems faced by the federal medicare system are becoming more serious, and it is apparent that there will be attempts to shift those costs to the public employer and employee. More such cost shifting is likely, and one of the purposes of the Retiree Health Care Act is, within the constraints of what can be afforded by the taxpayers, to alleviate this burden on the retiree as much as possible.

B. The legislature further finds and declares that the public employees covered by the Retiree Health Care Act have entered into public employment in circumstances where they have received in exchange for their services a present salary and an expectation of receiving a future stream of benefits, including payment of certain retirement benefits. The legislature declares that the expectation of receiving future benefits may be modified from year to year in order to respond to changing financial exigencies, but that such modification must be reasonably calculated to result in the least possible detriment to the expectation and to be consistent with any employer-employee relationship established to meet that expectation. The legislature does not intend for the Retiree Health Care Act to create trust relationships among the participating employees, retirees, employers and the authority administering the Retiree Health Care Act nor does the legislature intend to create contract rights which may not be modified or extinguished in the future; rather the legislature intends to create, through the Retiree Health Care Act, a means for maximizing health care services returned to the participants for their participation under the Retiree Health Care Act.

C. The legislature further finds and declares that nothing in the Retiree Health Care Act shall prohibit the legislature from increasing or decreasing participating employer and employee contributions, eligible retiree premiums or group health insurance coverages or plans, and that participation in the Retiree Health Care Act by retired and active public employees shall not be construed to establish rights between the retired and active public employees and the state for health care benefits which cannot be modified or extinguished in the future to meet changes in economic or social conditions.

D. The legislature further finds and declares that the health care coverage provided under the Retiree Health Care Act shall constitute a state group health insurance plan, separate subsequent state group health insurance plan, state group insurance plan, separate subsequent state group insurance plan, state medical group insurance plan and separate subsequent state medical group insurance plan for the purposes of Sections 10-11-121, 10-12-15, 10-12A-11 and 22-11-41 NMSA 1978.

E. The legislature further finds and declares that participation of current retirees in the Retiree Health Care Act is predicated on State ex rel. Hudgins v. Public Employees Retirement Board 58 N.M. 543, 273 P.2d 743 (1954); the additional monthly participation fee to be paid by current retirees as a condition of participation in the Retiree Health Care Act is in lieu of the lump-sum consideration paid by the retirees who were the relators in that case.

History: Laws 1990, ch. 6, 3.



Section 10-7C-4 - Definitions.

10-7C-4. Definitions.

As used in the Retiree Health Care Act:

A. "active employee" means an employee of a public institution or any other public employer participating in either the Educational Retirement Act [Chapter 22, Article 11 NMSA 1978], the Public Employees Retirement Act [Chapter 10, Article 11 NMSA 1978], the Judicial Retirement Act [Chapter 10, Article 12B NMSA 1978], the Magistrate Retirement Act [Chapter 10, Article 12C NMSA 1978] or the Public Employees Retirement Reciprocity Act [Chapter 10, Article 13A NMSA 1978] or an employee of an independent public employer;

B. "authority" means the retiree health care authority created pursuant to the Retiree Health Care Act;

C. "basic plan of benefits" means only those coverages generally associated with a medical plan of benefits;

D. "board" means the board of the retiree health care authority;

E. "current retiree" means an eligible retiree who is receiving a disability or normal retirement benefit under the Educational Retirement Act, the Public Employees Retirement Act, the Judicial Retirement Act, the Magistrate Retirement Act, the Public Employees Retirement Reciprocity Act or the retirement program of an independent public employer on or before July 1, 1990;

F. "eligible dependent" means a person obtaining retiree health care coverage based upon that person's relationship to an eligible retiree as follows:

(1) a spouse;

(2) an unmarried child under the age of nineteen who is:

(a) a natural child;

(b) a legally adopted child;

(c) a stepchild living in the same household who is primarily dependent on the eligible retiree for maintenance and support;

(d) a child for whom the eligible retiree is the legal guardian and who is primarily dependent on the eligible retiree for maintenance and support, as long as evidence of the guardianship is evidenced in a court order or decree; or

(e) a foster child living in the same household;

(3) a child described in Subparagraphs (a) through (e) of Paragraph (2) of this subsection who is between the ages of nineteen and twenty-five and is a full-time student at an accredited educational institution; provided that "full-time student" shall be a student enrolled in and taking twelve or more semester hours or its equivalent contact hours in primary, secondary, undergraduate or vocational school or a student enrolled in and taking nine or more semester hours or its equivalent contact hours in graduate school;

(4) a dependent child over nineteen who is wholly dependent on the eligible retiree for maintenance and support and who is incapable of self-sustaining employment by reason of mental retardation or physical handicap; provided that proof of incapacity and dependency shall be provided within thirty-one days after the child reaches the limiting age and at such times thereafter as may be required by the board;

(5) a surviving spouse defined as follows:

(a) "surviving spouse" means the spouse to whom a retiree was married at the time of death; or

(b) "surviving spouse" means the spouse to whom a deceased vested active employee was married at the time of death; or

(6) a surviving dependent child who is the dependent child of a deceased eligible retiree whose other parent is also deceased;

G. "eligible employer" means either:

(1) a "retirement system employer", which means an institution of higher education, a school district or other entity participating in the public school insurance authority, a state agency, state court, magistrate court, municipality, county or public entity, each of which is affiliated under or covered by the Educational Retirement Act, the Public Employees Retirement Act, the Judicial Retirement Act, the Magistrate Retirement Act or the Public Employees Retirement Reciprocity Act; or

(2) an "independent public employer", which means a municipality, county or public entity that is not a retirement system employer;

H. "eligible retiree" means:

(1) a "nonsalaried eligible participating entity governing authority member", which means a person who is not a retiree and who:

(a) has served without salary as a member of the governing authority of an employer eligible to participate in the benefits of the Retiree Health Care Act and is certified to be such by the executive director of the public school insurance authority;

(b) has maintained group health insurance coverage through that member's governing authority if such group health insurance coverage was available and offered to the member during the member's service as a member of the governing authority; and

(c) was participating in the group health insurance program under the Retiree Health Care Act prior to July 1, 1993; or

(d) notwithstanding the provisions of Subparagraphs (b) and (c) of this paragraph, is eligible under Subparagraph (a) of this paragraph and has applied before August 1, 1993 to the authority to participate in the program;

(2) a "salaried eligible participating entity governing authority member", which means a person who is not a retiree and who:

(a) has served with salary as a member of the governing authority of an employer eligible to participate in the benefits of the Retiree Health Care Act;

(b) has maintained group health insurance through that member's governing authority, if such group health insurance was available and offered to the member during the member's service as a member of the governing authority; and

(c) was participating in the group health insurance program under the Retiree Health Care Act prior to July 1, 1993; or

(d) notwithstanding the provisions of Subparagraphs (b) and (c) of this paragraph, is eligible under Subparagraph (a) of this paragraph and has applied before August 1, 1993 to the authority to participate in the program;

(3) an "eligible participating retiree", which means a person who:

(a) falls within the definition of a retiree, has made contributions to the fund for at least five years prior to retirement and whose eligible employer during that period of time made contributions as a participant in the Retiree Health Care Act on the person's behalf, unless that person retires on or before July 1, 1995, in which event the time period required for employee and employer contributions shall become the period of time between July 1, 1990 and the date of retirement, and who is certified to be a retiree by the educational retirement director, the executive secretary of the public employees retirement board or the governing authority of an independent public employer;

(b) falls within the definition of a retiree, retired prior to July 1, 1990 and is certified to be a retiree by the educational retirement director, the executive secretary of the public employees retirement association or the governing authority of an independent public employer; but this paragraph does not include a retiree who was an employee of an eligible employer who exercised the option not to be a participating employer pursuant to the Retiree Health Care Act and did not after January 1, 1993 elect to become a participating employer; unless the retiree: 1) retired on or before June 30, 1990; and 2) at the time of retirement did not have a retirement health plan or retirement health insurance coverage available from the retiree's employer; or

(c) is a retiree who: 1) was at the time of retirement an employee of an eligible employer who exercised the option not to be a participating employer pursuant to the Retiree Health Care Act, but which eligible employer subsequently elected after January 1, 1993 to become a participating employer; 2) has made contributions to the fund for at least five years prior to retirement and whose eligible employer during that period of time made contributions as a participant in the Retiree Health Care Act on the person's behalf, unless that person retires prior to the eligible employer's election to become a participating employer or less than five years after the date participation begins when the participation date begins before July 1, 2009, in which event the time period required for employee and employer contributions shall become the period of time, if any, between the date participation begins and the date of retirement or when the participation date begins on or after July 1, 2009, in which event the person and employer shall contribute to the fund an amount equal to the full actuarial present value of the accrued benefits as determined by the authority; and 3) is certified to be a retiree by the educational retirement director, the executive director of the public employees retirement board or the governing authority of an independent public employer;

(4) a "legislative member", which means a person who is not a retiree and who served as a member of the New Mexico legislature for at least two years, but is no longer a member of the legislature and is certified to be such by the legislative council service; or

(5) a "former participating employer governing authority member", which means a person, other than a nonsalaried eligible participating entity governing authority member or a salaried eligible participating entity governing authority member, who is not a retiree and who served as a member of the governing authority of a participating employer for at least four years but is no longer a member of the governing authority and whose length of service is certified by the chief executive officer of the participating employer;

I. "fund" means the retiree health care fund;

J. "group health insurance" means coverage that includes but is not limited to life insurance, accidental death and dismemberment, hospital care and benefits, surgical care and treatment, medical care and treatment, dental care, eye care, obstetrical benefits, prescribed drugs, medicines and prosthetic devices, medicare supplement, medicare carveout, medicare coordination and other benefits, supplies and services through the vehicles of indemnity coverages, health maintenance organizations, preferred provider organizations and other health care delivery systems as provided by the Retiree Health Care Act and other coverages considered by the board to be advisable;

K. "ineligible dependents" includes:

(1) those dependents created by common law relationships;

(2) dependents while in active military service;

(3) parents, aunts, uncles, brothers, sisters, grandchildren and other family members left in the care of an eligible retiree without evidence of legal guardianship; and

(4) anyone not specifically referred to as an eligible dependent pursuant to the rules adopted by the board;

L. "participating employee" means an employee of a participating employer, which employee has not been expelled from participation in the Retiree Health Care Act pursuant to Section 10-7C-10 NMSA 1978;

M. "participating employer" means an eligible employer who has satisfied the conditions for participating in the benefits of the Retiree Health Care Act, including the requirements of Subsection M of Section 10-7C-7 NMSA 1978 and Subsection D or E of Section 10-7C-9 NMSA 1978, as applicable;

N. "public entity" means a flood control authority, economic development district, council of governments, regional housing authority, conservancy district or other special district or special purpose government; and

O. "retiree" means a person who:

(1) is receiving:

(a) a disability or normal retirement benefit or survivor's benefit pursuant to the Educational Retirement Act;

(b) a disability or normal retirement benefit or survivor's benefit pursuant to the Public Employees Retirement Act, the Judicial Retirement Act, the Magistrate Retirement Act or the Public Employees Retirement Reciprocity Act; or

(c) a disability or normal retirement benefit or survivor's benefit pursuant to the retirement program of an independent public employer to which that employer has made periodic contributions; or

(2) is not receiving a survivor's benefit but is the eligible dependent of a person who received a disability or normal retirement benefit pursuant to the Educational Retirement Act, the Public Employees Retirement Act, the Judicial Retirement Act, the Magistrate Retirement Act or the Public Employees Retirement Reciprocity Act.

History: Laws 1990, ch. 6, 4; 1993, ch. 362, 1; 1998, ch. 45, 1; 2003, ch. 85, 1; 2005, ch. 86, 1; 2009, ch. 288, 2.



Section 10-7C-5 - Authority created.

10-7C-5. Authority created.

A. There is created the "retiree health care authority", which is established to provide for comprehensive group health insurance programs under the Retiree Health Care Act. The authority shall be administratively attached to the public school insurance authority until December 31, 1993. The director of the public school insurance authority shall be the executive director of the retiree health care authority until December 31, 1993. The board created by Section 10-7C-6 NMSA 1978 shall remain fully independent of the board of the public school insurance authority.

B. The authority shall also administer the senior prescription drug program in conjunction with or through the consolidated purchasing process pursuant to the Health Care Purchasing Act [Chapter 13, Article 7 NMSA 1978].

History: Laws 1990, ch. 6, 5; 2002, ch. 75, 1; 2002, ch. 80, 1.



Section 10-7C-6 - Board created; membership; authority.

10-7C-6. Board created; membership; authority.

A. There is created the "board of the retiree health care authority". The board shall be composed of not more than twelve members.

B. The board shall include:

(1) one member who is not employed by or on behalf of or contracting with an employer participating in or eligible to participate in the Retiree Health Care Act and who shall be appointed by the governor to serve at the pleasure of the governor;

(2) the educational retirement director or the educational retirement director's designee;

(3) one member to be selected by the public school superintendents' association of New Mexico;

(4) one member who is a teacher who is certified and teaching in elementary or secondary education to be selected by a committee composed of one person designated by the New Mexico association of classroom teachers, one person designated by the national education association of New Mexico and one person designated by the New Mexico federation of teachers;

(5) one member who is an eligible retiree of a public school and who is selected by the New Mexico association of retired educators;

(6) the executive secretary of the public employees retirement association or the executive secretary's designee;

(7) one member who is an eligible retiree receiving a benefit from the public employees retirement association and who is selected by the retired public employees of New Mexico;

(8) one member who is an elected official or employee of a municipality participating in the Retiree Health Care Act and who is selected by the New Mexico municipal league;

(9) the state treasurer or the state treasurer's designee; and

(10) one member who is a classified state employee selected by the personnel board.

C. The board, in accordance with the provisions of Paragraph (3) of Subsection D of Section 10-7C-9 NMSA 1978, shall include, if they qualify:

(1) one member who is an eligible retiree of an institution of higher education participating in the Retiree Health Care Act and who is selected by the New Mexico association of retired educators; and

(2) one member who is an elected official or employee of a county participating in the Retiree Health Care Act and who is selected by the New Mexico association of counties.

D. Every member of the board shall serve at the pleasure of the party that selected that member.

E. The members of the board shall begin serving their positions on the board on the effective date of the Retiree Health Care Act or upon their selection, whichever occurs last, unless that member's corresponding position on the board has been eliminated pursuant to Subsection D of Section 10-7C-9 NMSA 1978.

F. The board shall elect from its membership a president, vice president and secretary.

G. The board may appoint such officers and advisory committees as it deems necessary. The board may enter into contracts or arrangements with consultants, professional persons or firms as may be necessary to carry out the provisions of the Retiree Health Care Act.

H. The members of the board and its advisory committees shall receive per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 NMSA 1978] but shall receive no other compensation, perquisite or allowance.

History: Laws 1990, ch. 6, 6; 1993, ch. 362, 2; 2003, ch. 382, 1.



Section 10-7C-7 - Board; duties.

10-7C-7. Board; duties.

In order to achieve the purposes of the Retiree Health Care Act, the board may take all actions reasonably necessary to implement that act, including but not limited to the following:

A. employ or contract for the services of the state fiscal agent or select its own fiscal agent in accordance with the Procurement Code [13-1-28 to 13-1-199 NMSA 1978];

B. employ or contract for persons to assist it in carrying out the Retiree Health Care Act and determine the duties and compensation of these employees;

C. collect and disburse funds;

D. collect all current and historical claims and financial information necessary for effective procurement of lines of insurance coverage;

E. promulgate and adopt necessary rules, regulations and procedures for implementation of the Retiree Health Care Act;

F. negotiate insurance policies covering additional or lesser benefits as determined appropriate by the board, but the board shall maintain all coverage as required by federal or state law for each eligible retiree. In the event it is practical to wholly self-insure part or all of the retiree health care coverages, the board may do so;

G. procure group health care and other coverages authorized by the Retiree Health Care Act in accordance with the Procurement Code and the Health Care Purchasing Act [Chapter 13, Article 7 NMSA 1978];

H. establish the procedures for contributions and deductions;

I. determine methods and procedures for claims administration;

J. administer the fund;

K. contract for and make available to all eligible retirees and eligible dependents basic and optional group health insurance plans. The optional coverage may include a lower deductible, lower coinsurance or additional categories of benefits permitted under this section and all other applicable sections of the Retiree Health Care Act to provide additional levels of coverages and benefits. Any additional contributions for these optional plans shall be paid for by the eligible retiree or eligible dependent. The coverage provided by the plans shall be secondary to all other benefit coverages to which the eligible retiree or eligible dependent is entitled. In the event a covered eligible retiree becomes employed by an employer offering its employees a basic plan of benefits, the coverage provided by the plan under the Retiree Health Care Act shall be secondary to such coverage regardless of whether the employee enrolls in that employer's plan. In the event the eligible retiree or eligible dependent is entitled to receive medicare hospital insurance benefits at no charge, then the coverage provided by the plan under the Retiree Health Care Act shall be secondary to medicare hospital and medical insurance to the extent permitted by federal law;

L. provide, at its discretion, different plans for eligible retirees and eligible dependents covered by medicare than the plans provided for eligible retirees and eligible dependents who are not covered by medicare; and

M. promulgate and adopt rules and regulations governing eligibility, participation, enrollment, length of service and any other conditions or requirements for providing substantially equal treatment to participating employers.

History: Laws 1990, ch. 6, 7; 1997, ch. 74, 5; 1998, ch. 45, 2.



Section 10-7C-7.1 - Board may provide for an administration building; payment of obligations from contributions.

10-7C-7.1. Board may provide for an administration building; payment of obligations from contributions.

The board may take all actions reasonably necessary to provide an administration building for the authority, including the acquisition of real property for that purpose. The board is authorized to make payments from the first money received each month as contributions pursuant to Section 10-7C-15 NMSA 1978 to pay principal of, interest on and other expenses or obligations related to revenue bonds issued by the New Mexico finance authority to plan, design, acquire, construct, furnish and equip an administration building for the authority, including the acquisition of real property.

History: Laws 2000, ch. 79, 1.



Section 10-7C-7.2 - New Mexico finance authority revenue bonds; purpose; appropriation.

10-7C-7.2. New Mexico finance authority revenue bonds; purpose; appropriation.

A. The New Mexico finance authority may issue and sell revenue bonds in compliance with the New Mexico Finance Authority Act [Chapter 6, Article 21 NMSA 1978] in installments or at one time in an amount not exceeding two million five hundred thousand dollars ($2,500,000) for the purpose of planning, designing, acquiring, constructing, equipping and furnishing an administration building for the retiree health care authority, including the acquisition of real property for that purpose.

B. The New Mexico finance authority may issue and sell revenue bonds authorized by this section when the board of the retiree health care authority certifies the need for issuance of the bonds. The net proceeds from the sale of the bonds are appropriated to the retiree health care authority for the purposes described in Subsection A of this section.

C. The first money received each month as contributions to the retiree health care fund pursuant to Section 10-7C-15 NMSA 1978 in an amount sufficient to pay the principal of, interest on and any other expenses or obligations related to the revenue bonds is appropriated to the New Mexico finance authority and shall be distributed monthly to the New Mexico finance authority to be pledged irrevocably for the payment of the principal of, interest on, any premium and expenses related to the issuance and sale of the bonds authorized pursuant to this section.

D. The amounts from the retiree health care fund distributed to the New Mexico finance authority shall be deposited in a special bond fund or account of the New Mexico finance authority. Any money remaining in the special fund or account from distributions made to the New Mexico finance authority during each fiscal year, after all principal of, interest on and any other expenses or obligations related to the bonds in that fiscal year are fully paid, shall be returned to the retiree health care fund. Upon payment of all principal of, interest on and any other expenses or obligations related to the bonds, the New Mexico finance authority shall certify to the retiree health care authority that all obligations for the bonds issued pursuant to this section have been fully discharged and direct the retiree health care authority to cease distributing money to the New Mexico finance authority.

E. The legislature shall not repeal, amend or otherwise modify any law that affects or impairs any revenue bonds of the New Mexico finance authority secured by a pledge of the contributions to the retiree health care fund, unless the revenue bonds have been discharged in full or provisions have been made for a full discharge.

F. The New Mexico finance authority may additionally secure the revenue bonds issued pursuant to this section by a pledge of money in the public project revolving fund with a lien priority on the money in the public project revolving fund as determined by the New Mexico finance authority.

History: Laws 2000, ch. 79, 2.



Section 10-7C-8 - Fund created; investment; premiums; appropriation.

10-7C-8. Fund created; investment; premiums; appropriation.

A. There is created the "retiree health care fund". All money in the fund shall be invested as provided for in Subsection D of this section. All income earned from investment of the fund shall be credited to the fund. Except as otherwise specifically provided herein, the money in the fund is appropriated to the board to carry out the provisions of the Retiree Health Care Act. Any funds remaining at the end of any fiscal year shall not revert to the general fund.

B. The board shall provide for the collection of premiums from eligible retirees and eligible dependents which money when combined with other money appropriated to the fund shall be sufficient to provide the required insurance coverage and to pay the expenses of the authority. All premiums and other money appropriated to the fund shall be credited to the fund.

C. All premiums and other money collected by the authority shall be received and disbursed directly by the authority. Receipts and disbursements are subject to audit by the state auditor.

D. The board shall determine which money in the fund constitutes the long-term reserves of the authority. The state investment officer shall invest the long-term reserves of the authority in accordance with the provisions of Sections 6-8-1 through 6-8-16 NMSA 1978. The state treasurer shall invest the money in the fund that does not constitute the long-term reserves of the fund in accordance with the applicable provisions of Chapter 6, Article 10.

History: Laws 1990, ch. 6, 8.



Section 10-7C-9 - Participation.

10-7C-9. Participation.

A. All eligible employers shall participate in the Retiree Health Care Act except as provided in Subsection D or Subsection E of this section. Participating employers are required to continue existing group health insurance coverages until such time as similar coverages are offered by the board.

B. Participation in the basic health insurance coverages provided by the authority shall be conditioned upon receipt by the board of a certificate of eligibility from the educational retirement director, the executive secretary of the public employees retirement association, the executive director of the public school insurance authority or the governing body of an independent public employer. Once eligibility is established for each eligible retiree, the board shall contribute from money in the fund the authority's portion of the premium for the basic plan of benefits commencing no earlier than January 1, 1991 plus the balance of the premium, which shall be collected from the retiree.

C. Each eligible retiree shall accept or reject enrollment in the basic plan of benefits on an enrollment form provided by the board. An eligible retiree who rejects enrollment or fails to return a properly executed enrollment form within the open enrollment period as established by the board forfeits all entitlement and eligibility for benefits under the Retiree Health Care Act until the next open enrollment period as established by the board.

D. On or before January 1, 1991, municipalities, counties and institutions of higher education that are retirement system employers may at their option determine by ordinance, or for institutions of higher education, by resolution, to be excluded from coverage under the Retiree Health Care Act; that determination shall be subject to the following conditions:

(1) any contributions paid into the fund by a municipality, county or institution of higher education that exercises timely an irrevocable option not to participate in the Retiree Health Care Act under this subsection shall be returned without interest to that municipality, county or institution of higher education for return of the employee contributions to the employees and for crediting of the employer contributions to the appropriate fund of the municipality, county or institution of higher education. If the determination to be excluded from coverage is exercised by a municipality, county or institution of higher education prior to July 1, 1990, then that municipality, county or institution of higher education shall not be required to make the contributions that would otherwise be required by Section 10-7C-15 NMSA 1978;

(2) any municipality, county or institution of higher education, in addition to complying with all other required notice and public hearing or meeting requirements, shall, no less than thirty days prior to the public hearing or public meeting on a proposed ordinance or proposed resolution, notify the authority of the public hearing or public meeting by certified mail; and

(3) in the event that:

(a) the number of active employees employed by municipalities contributing to the fund reaches a number equaling sixty percent or more of all active employees employed by all municipalities that are retirement system employers, the municipal position on the board of the authority shall be restored within sixty days of the date that percentage is reached; provided, however, that if a municipality with a population greater than one hundred thousand that is located in a class A county exercises this option, then the sixty-percent requirement shall be applied to the remaining municipalities only;

(b) the number of active employees employed by counties contributing to the fund reaches a number equaling sixty percent or more of all active employees employed by all counties that are retirement system employers, the county position on the board of the authority shall be restored within sixty days of the date that percentage is reached; provided, however, that if a class A county exercises this option, then the eighty-percent requirement shall be applied to the remaining counties only; or

(c) the number of active employees employed by institutions of higher learning contributing to the fund reaches a number equaling seventy percent or more of all active employees employed by an institution of higher education contributing to the educational retirement fund, the institution of higher education position on the board shall be restored within sixty days of the date that percentage is reached.

E. An independent public employer may become a participating employer if that employer satisfies the requirements imposed pursuant to Subsection M of Section 10-7C-7 NMSA 1978 and if that employer also files with the authority on or prior to January 1, 1991 or prior to July 1, 1993 or July 1 of any year a written irrevocable election by the governing body of that employer to participate in the Retiree Health Care Act. Any such independent public employer or retirement system employer, as defined in Subsection G of Section 10-7C-4 NMSA 1978 that chooses to become a participating employer after January 1, 1998 shall begin making the appropriate employer and employee contributions to the fund on the July 1 immediately following the adoption of the ordinance or resolution. On the following January 1, eligible retirees of those participating employers and their eligible dependents shall be eligible to receive group health insurance coverage pursuant to the provisions of the Retiree Health Care Act.

F. A municipality or county that enacted an ordinance or an institution of higher education that enacted a resolution prior to January 1, 1991 pursuant to Subsection D of this section to be excluded from coverage under the Retiree Health Care Act may become a participating employer if that employer satisfies the requirements imposed pursuant to Subsection M of Section 10-7C-7 NMSA 1978 and if that employer also enacts an ordinance or resolution, as applicable, after a public hearing and published notice of the hearing, prior to July 1, 1993 or July 1 of any year to choose to become a participating employer under the Retiree Health Care Act. Any such municipality, county or institution of higher education that chooses to become a participating employer after January 1, 1998 shall begin making the appropriate employer and employee contributions determined by the board to the fund on the July 1 immediately following the adoption of the ordinance or resolution. On the following January 1, eligible retirees of those participating employers and their eligible dependents shall be eligible to receive group health insurance coverage pursuant to the provisions of the Retiree Health Care Act.

History: Laws 1990, ch. 6, 9; 1993, ch. 362, 3; 1998, ch. 45, 3.



Section 10-7C-10 - Expulsion from program for falsification.

10-7C-10. Expulsion from program for falsification.

A. After written notice to the participating employee, eligible retiree or eligible dependent and hearing with a fair opportunity to appear and present the case personally or by counsel, the board may expel from participation in the retiree health care plan or plans any participating employee, eligible retiree or eligible dependent who submits a false claim under, or has falsified or attempted to falsify, any claim for health benefits or life insurance offered by the authority.

B. On its motion or on the receipt of a complaint, the board may call and hold a hearing to determine whether a participating employee, eligible retiree or eligible dependent has submitted a false claim under, or has falsified or attempted to falsify any claim for health benefits or life insurance offered under the Retiree Health Care Act.

C. If the board, at the conclusion of the hearing, issues a decision that finds that a participating employee, eligible retiree or eligible dependent submitted a false claim or has falsified or attempted to falsify any claim for health benefits or life insurance offered under that act, the board shall expel the participating employee, eligible retiree or eligible dependent from participation in any or all coverage plans or impose conditions upon continued or future participation.

History: Laws 1990, ch. 6, 10.



Section 10-7C-11 - Purchase of group insurance.

10-7C-11. Purchase of group insurance.

A. The board shall be designated as the group policyholder for any plans established under the Retiree Health Care Act.

B. The group insurance coverages provided under the plans may include but are not limited to life insurance, accidental death and dismemberment, hospital care and benefits, surgical care and treatment, medical care and treatment, dental care, eye care, obstetrical benefits, prescribed drugs, medicines and prosthetic devices, medicare supplement, medicare carveout, medicare coordination and other benefits, supplies and services through the vehicles of indemnity coverages, health maintenance organizations, preferred provider organizations and other health care delivery systems as provided by the Retiree Health Care Act and other coverages considered by the board to be advisable.

C. To the extent practicable, each basic plan of benefits shall cover preexisting conditions.

D. Any group medical insurance plan offered pursuant to this section shall include effective cost-containment measures to control the growth of health care costs. The board shall report annually by September 1 to appropriate interim legislative committees on the effectiveness of the cost-containment measures required by this subsection.

History: Laws 1990, ch. 6, 11; 1994, ch. 62, 20.



Section 10-7C-12 - Automatic coverage; effect of preexisting conditions.

10-7C-12. Automatic coverage; effect of preexisting conditions.

A. An eligible retiree who applies for coverage during the initial and subsequent open enrollment periods as established by the board may not be denied any of the group insurance basic coverages provided under the Retiree Health Care Act except as provided in Section 10 [10-7C-10 NMSA 1978] of that act.

B. An eligible retiree or an eligible dependent who applies for optional coverage under the program after the first offering to the eligible retiree or eligible dependent is not entitled to coverage for preexisting conditions existing during the six-month period immediately preceding the date on which optional coverage takes effect.

History: Laws 1990, ch. 6, 12.



Section 10-7C-13 - Payment of premiums on health care plans.

10-7C-13. Payment of premiums on health care plans.

A. Except as otherwise provided in this section, each eligible retiree shall pay a monthly premium for the basic plan in an amount set by the board not to exceed fifty dollars ($50.00) plus the amount, if any, of the compounded annual increases authorized by the board, which increases shall not exceed nine percent until fiscal year 2008 after which the increases shall not exceed the authority's group health care trend. In addition to the monthly premium for the basic plan, each current retiree and nonsalaried eligible participating entity governing authority member who becomes an eligible retiree shall also pay monthly an additional participation fee set by the board. That fee shall be five dollars ($5.00) plus the amount, if any, of the compounded annual increases authorized by the board, which increases shall not exceed nine percent until fiscal year 2008 after which the increases shall not exceed the authority's group health care trend. The additional monthly participation fee paid by the current retirees and nonsalaried eligible participating entity governing authority members who become eligible retirees shall be a consideration and a condition for being permitted to participate in the Retiree Health Care Act. A legislative member or a former participating employer governing authority member shall pay a monthly premium for any selected plan equal to one-twelfth of the annual cost of the claims and administrative costs of that plan allocated to the member by the board. In addition, a legislative member or a former participating employer governing authority member shall pay the additional monthly participation fee set by the board pursuant to this subsection as a consideration and condition for participation in the Retiree Health Care Act. Eligible dependents shall pay monthly premiums in amounts that with other money appropriated to the fund shall cover the cost of the basic plan for the eligible dependents.

B. Eligible retirees and eligible dependents shall pay monthly premiums to cover the cost of the optional plans that they elect to receive, and the board shall adopt rules for the collection of additional premiums from eligible retirees and eligible dependents participating in the optional plans. An eligible retiree or eligible dependent may authorize the authority in writing to deduct the amount of these premiums from the monthly annuity payments, if applicable.

C. The participating employers, active employees and retirees are responsible for the financial viability of the program. The overall financial viability is not an additional financial obligation of the state.

D. For eligible retirees who become eligible for participation on or after July 1, 2001, the board may determine monthly premiums based on the retirees' years of credited service with participating employers.

History: Laws 1990, ch. 6, 13; 1993, ch. 362, 4; 1999, ch. 286, 1; 2000, ch. 31, 1; 2001, ch. 335, 2; 2003, ch. 85, 2; 2005, ch. 86, 2.



Section 10-7C-14 - Exemption from legal process.

10-7C-14. Exemption from legal process.

All insurance benefit payments, participating employee and participating employer contributions, eligible retiree and eligible dependent contributions, optional benefits payments and any rights, benefits or payments accruing to any person under the Retiree Health Care Act, as well as all money in the fund created by that act, are exempt from execution, attachment, garnishment or any other legal process and may not be assigned except as specifically provided by that act.

History: Laws 1990, ch. 6, 14.



Section 10-7C-15 - Retiree health care fund contributions.

10-7C-15. Retiree health care fund contributions.

A. Following completion of the preliminary contribution period, each participating employer shall make contributions to the fund pursuant to the following provisions:

(1) for participating employees who are not members of an enhanced retirement plan, the employer's contribution shall equal:

(a) one and three-tenths percent of each participating employee's salary for the period from July 1, 2002 through June 30, 2010;

(b) one and six hundred sixty-six thousandths percent of each participating employee's salary for the period from July 1, 2010 through June 30, 2011;

(c) one and eight hundred thirty-four thousandths percent of each participating employee's salary for the period from July 1, 2011 through June 30, 2012; and

(d) two percent of each participating employee's salary beginning July 1, 2012;

(2) for participating employees who are members of an enhanced retirement plan, the employer's contribution shall equal:

(a) one and three-tenths percent of each participating employee's salary for the period from July 1, 2002 through June 30, 2010;

(b) two and eighty-four thousandths percent of each participating employee's salary for the period from July 1, 2010 through June 30, 2011;

(c) two and two hundred ninety-two thousandths percent of each participating employee's salary for the period from July 1, 2011 through June 30, 2012; and

(d) two and one-half percent of each participating employee's salary beginning July 1, 2012; and

(3) each employer that chooses to become a participating employer after January 1, 1998 shall make contributions to the fund in the amount determined to be appropriate by the board.

B. Following completion of the preliminary contribution period, each participating employee, as a condition of employment, shall contribute to the fund pursuant to the following provisions:

(1) for a participating employee who is not a member of an enhanced retirement plan, the employee's contribution shall equal:

(a) sixty-five hundredths of one percent of the employee's salary for the period from July 1, 2002 through June 30, 2010;

(b) eight hundred thirty-three thousandths of one percent of the employee's salary for the period from July 1, 2010 through June 30, 2011;

(c) nine hundred seventeen thousandths of one percent of the employee's salary for the period from July 1, 2011 through June 30, 2012; and

(d) one percent of the employee's salary beginning July 1, 2012;

(2) for a participating employee who is a member of an enhanced retirement plan, the employee's contribution shall equal:

(a) sixty-five hundredths of one percent of the employee's salary for the period from July 1, 2002 through June 30, 2010;

(b) one and forty-two thousandths percent of the employee's salary for the period from July 1, 2010 through June 30, 2011;

(c) one and one hundred forty-six thousandths percent of the employee's salary for the period from July 1, 2011 through June 30, 2012; and

(d) one and one-fourth percent of the employee's salary beginning July 1, 2012; and

(3) as a condition of employment, each participating employee of an employer that chooses to become a participating employer after January 1, 1998 shall contribute to the fund an amount that is determined to be appropriate by the board. Each month, participating employers shall deduct the contribution from the participating employee's salary and shall remit it to the board as provided by any procedures that the board may require.

C. On or after July 1, 2009, no person who has obtained service credit pursuant to Subsection B of Section 10-11-6 NMSA 1978, Section 10-11-7 NMSA 1978 or Paragraph (3) or (4) of Subsection A of Section 22-11-34 NMSA 1978 may enroll with the authority unless the person makes a contribution to the fund equal to the full actuarial present value of the amount of the increase in the person's health care benefit, as determined by the authority.

D. Except for contributions made pursuant to Subsection C of this section, a participating employer that fails to remit before the tenth day after the last day of the month all employer and employee deposits required by the Retiree Health Care Act to be remitted by the employer for the month shall pay to the fund, in addition to the deposits, interest on the unpaid amounts at the rate of six percent per year compounded monthly.

E. Except for contributions made pursuant to Subsection C of this section, the employer and employee contributions shall be paid in monthly installments based on the percent of payroll certified by the employer.

F. Except in the case of erroneously made contributions or as may be otherwise provided in Subsection D of Section 10-7C-9 NMSA 1978, contributions from participating employers and participating employees shall become the property of the fund on receipt by the board and shall not be refunded under any circumstances, including termination of employment or termination of the participating employer's operation or participation in the Retiree Health Care Act.

G. Notwithstanding any other provision in the Retiree Health Care Act and at the first session of the legislature following July 1, 2013, the legislature shall review and adjust the distributions pursuant to Section 7-1-6.1 NMSA 1978 and the employer and employee contributions to the authority in order to ensure the actuarial soundness of the benefits provided under the Retiree Health Care Act.

H. As used in this section, "member of an enhanced retirement plan" means:

(1) a member of the public employees retirement association who, pursuant to the Public Employees Retirement Act [10-11-1 NMSA 1978], is included in:

(a) state police member and adult correctional officer member coverage plan 1;

(b) municipal police member coverage plan 3, 4 or 5;

(c) municipal fire member coverage plan 3, 4 or 5; or

(d) municipal detention officer member coverage plan 1; or

(2) a member pursuant to the provisions of the Judicial Retirement Act [10-12B-1 NMSA 1978].

History: Laws 1990, ch. 6, 15; 1998, ch. 45, 4; 2001, ch. 335, 3; 2009, ch. 287, 2; 2009, ch. 288, 3.



Section 10-7C-16 - Retiree health care fund; budget.

10-7C-16. Retiree health care fund; budget.

Expenditures for the administration of the Retiree Health Care Act shall be made as provided by an operating budget adopted by the board and approved by the state budget division of the department of finance and administration as provided by law and pursuant to appropriation by the legislature.

History: Laws 1990, ch. 6, 16; 1995, ch. 29, 1; 1998, ch. 45, 5.



Section 10-7C-17 - Creation of discount prescription drug program.

10-7C-17. Creation of discount prescription drug program.

A. The "discount prescription drug program" is created in the authority.

B. To be eligible for the discount prescription drug program, a person shall be a resident of the state.

C. Upon a determination that the person qualifies for the discount prescription drug program, the authority may assess an annual administrative fee not to exceed sixty dollars ($60.00) per year. The authority shall collect the fees, which shall be used by the authority to cover the cost of administering the program.

D. The amount a qualified person pays for a prescription drug shall not exceed the total cost of the dispensing fee plus the contracted discounted price made available to the authority for the prescription drug.

E. The authority shall enroll and provide participants with electronic or other form of membership identification for use by pharmacies for each transaction.

F. The authority shall actively promote membership and benefit information on the discount prescription drug program to seniors and the general public throughout the state.

History: Laws 2002, ch. 75, 2 and Laws 2002 ch. 80, 2; 2003, ch. 382, 2; 2006, ch. 26, 1.



Section 10-7C-18 - Fund created.

10-7C-18. Fund created.

The "discount prescription drug program fund" is created in the state treasury. All fees collected pursuant to Subsection C of Section 10-7C-17 NMSA 1978 and all rebates received from drug manufacturers shall be deposited in the fund and shall be used for the purposes of the discount prescription drug program. Money appropriated to the fund or accruing to it through rebates, gifts, grants, fees or bequests shall be deposited in the fund. Earnings from investment of the fund shall be credited to the fund. Money in the fund is appropriated to the authority for the purpose of administering the discount prescription drug program. Money in the fund shall not revert at the end of any fiscal year. Disbursements from the fund shall be made upon warrants drawn by the secretary of finance and administration pursuant to vouchers signed by the director of the authority or the director's authorized representative. The authority shall annually adjust the enrollment fee to permit necessary administration of the program but shall not exceed the amount established in Subsection C of Section 10-7C-17 NMSA 1978.

History: Laws 2002, ch. 75, 3 and Laws 2002 ch. 80, 3; 2006, ch. 26, 2.



Section 10-7C-19 - Audit; fee recommendation.

10-7C-19. Audit; fee recommendation.

Annually the legislative finance committee shall conduct a fiscal audit of the discount prescription drug program fund and the administration of the program, including rebates negotiated for the prescription drugs purchased by participants, and shall recommend if and how much of an annual fee is necessary for participants in the program.

History: Laws 2002, ch. 75, 4; 2002 ch. 80, 4; 2006, ch. 26, 3.






Article 7D - Public Employee Bargaining



Article 7E - Public Employee Bargaining

Section 10-7E-1 - Short title.

10-7E-1. Short title.

Chapter 10, Article 7E NMSA 1978 may be cited as the "Public Employee Bargaining Act".

History: Laws 2003, ch. 4, 1 and by Laws 2003, ch. 5, 1; 2005, ch. 333, 1.



Section 10-7E-2 - Purpose of act.

10-7E-2. Purpose of act.

The purpose of the Public Employee Bargaining Act is to guarantee public employees the right to organize and bargain collectively with their employers, to promote harmonious and cooperative relationships between public employers and public employees and to protect the public interest by ensuring, at all times, the orderly operation and functioning of the state and its political subdivisions.

History: Laws 2003, ch. 4, 2 and by Laws 2003, ch. 5, 2.



Section 10-7E-3 - Conflicts.

10-7E-3. Conflicts.

In the event of conflict with other laws, the provisions of the Public Employee Bargaining Act shall supersede other previously enacted legislation and regulations; provided that the Public Employee Bargaining Act shall not supersede the provisions of the Bateman Act [6-6-11 and 6-6-13 to 6-6-18 NMSA 1978], the Personnel Act [10-9-1 NMSA 1978], Sections 10-7-1 through 10-7-19 NMSA 1978, the Group Benefits Act [10-7B-1 NMSA 1978], the Per Diem and Mileage Act [10-8-1 NMSA 1978], the Retiree Health Care Act [10-7C-1 NMSA 1978], public employee retirement laws or the Tort Claims Act [41-4-1 NMSA 1978].

History: Laws 2003, ch. 4, 3 and by Laws 2003, ch. 5, 3.



Section 10-7E-4 - Definitions.

10-7E-4. Definitions.

As used in the Public Employee Bargaining Act:

A. "appropriate bargaining unit" means a group of public employees designated by the board or local board for the purpose of collective bargaining;

B. "appropriate governing body" means the policymaking body or individual representing a public employer as designated in Section 7 [10-7E-7 NMSA 1978] of the Public Employee Bargaining Act;

C. "authorization card" means a signed affirmation by a member of an appropriate bargaining unit designating a particular organization as exclusive representative;

D. "board" means the public employee labor relations board;

E. "certification" means the designation by the board or local board of a labor organization as the exclusive representative for all public employees in an appropriate bargaining unit;

F. "collective bargaining" means the act of negotiating between a public employer and an exclusive representative for the purpose of entering into a written agreement regarding wages, hours and other terms and conditions of employment;

G. "confidential employee" means a person who devotes a majority of his time to assisting and acting in a confidential capacity with respect to a person who formulates, determines and effectuates management policies;

H. "emergency" means a one-time crisis that was unforeseen and unavoidable;

I. "exclusive representative" means a labor organization that, as a result of certification, has the right to represent all public employees in an appropriate bargaining unit for the purposes of collective bargaining;

J. "fair share" means the payment to a labor organization which is the exclusive representative for an appropriate bargaining unit by an employee of that bargaining unit who is not a member of that labor organization equal to a certain percentage of membership dues. Such figure is to be calculated based on United States and New Mexico statutes and case law identifying those expenditures by a labor organization which are permissibly chargeable to all employees in the appropriate bargaining unit under United States and New Mexico statutes and case law, including but not limited to all expenditures incurred by the labor organization in negotiating the contract applicable to all employees in the appropriate bargaining unit, servicing such contract and representing all such employees in grievances and disciplinary actions;

K. "impasse" means failure of a public employer and an exclusive representative, after good-faith bargaining, to reach agreement in the course of negotiating a collective bargaining agreement;

L. "labor organization" means an employee organization, one of whose purposes is the representation of public employees in collective bargaining and in otherwise meeting, consulting and conferring with employers on matters pertaining to employment relations;

M. "local board" means a local labor relations board established by a public employer, other than the state, through ordinance, resolution or charter amendment;

N. "lockout" means an act by a public employer to prevent its employees from going to work for the purpose of resisting the demands of the employees' exclusive representative or for the purpose of gaining a concession from the exclusive representative;

O. "management employee" means an employee who is engaged primarily in executive and management functions and is charged with the responsibility of developing, administering or effectuating management policies. An employee shall not be deemed a management employee solely because the employee participates in cooperative decision-making programs on an occasional basis;

P. "mediation" means assistance by an impartial third party to resolve an impasse between a public employer and an exclusive representative regarding employment relations through interpretation, suggestion and advice;

Q. "professional employee" means an employee whose work is predominantly intellectual and varied in character and whose work involves the consistent exercise of discretion and judgment in its performance and requires knowledge of an advanced nature in a field of learning customarily requiring specialized study at an institution of higher education or its equivalent. The work of a professional employee is of such character that the output or result accomplished cannot be standardized in relation to a given period of time;

R. "public employee" means a regular nonprobationary employee of a public employer; provided that, in the public schools, "public employee" shall also include a regular probationary employee;

S. "public employer" means the state or a political subdivision thereof, including a municipality that has adopted a home rule charter, and does not include a government of an Indian nation, tribe or pueblo, provided that state educational institutions as provided in Article 12, Section 11 of the constitution of New Mexico shall be considered public employers other than state for collective bargaining purposes only;

T. "strike" means a public employee's refusal, in concerted action with other public employees, to report for duty or his willful absence in whole or in part from the full, faithful and proper performance of the duties of employment for the purpose of inducing, influencing or coercing a change in the conditions, compensation, rights, privileges or obligations of public employment; and

U. "supervisor" means an employee who devotes a majority of work time to supervisory duties, who customarily and regularly directs the work of two or more other employees and who has the authority in the interest of the employer to hire, promote or discipline other employees or to recommend such actions effectively, but "supervisor" does not include an individual who performs merely routine, incidental or clerical duties or who occasionally assumes a supervisory or directory role or whose duties are substantially similar to those of his subordinates and does not include a lead employee or an employee who participates in peer review or occasional employee evaluation programs.

History: Laws 2003, ch. 4, 4 and by Laws 2003, ch. 5, 4.



Section 10-7E-5 - Rights of public employees.

10-7E-5. Rights of public employees.

Public employees, other than management employees and confidential employees, may form, join or assist a labor organization for the purpose of collective bargaining through representatives chosen by public employees without interference, restraint or coercion and shall have the right to refuse any such activities.

History: Laws 2003, ch. 4, 5 and by Laws 2003, ch. 5, 5.



Section 10-7E-6 - Rights of public employers.

10-7E-6. Rights of public employers.

Unless limited by the provisions of a collective bargaining agreement or by other statutory provision, a public employer may:

A. direct the work of, hire, promote, assign, transfer, demote, suspend, discharge or terminate public employees;

B. determine qualifications for employment and the nature and content of personnel examinations;

C. take actions as may be necessary to carry out the mission of the public employer in emergencies; and

D. retain all rights not specifically limited by a collective bargaining agreement or by the Public Employee Bargaining Act.

History: Laws 2003, ch. 4, 6 and by Laws 2003, ch. 5, 6.



Section 10-7E-7 - Appropriate governing body; public employer.

10-7E-7. Appropriate governing body; public employer.

The appropriate governing body of a public employer is the policymaking individual or body representing the public employer. In the case of the state, the appropriate governing body is the governor or his designee or, in the case of a constitutionally created body, the constitutionally designated head of that body. At the local level, the appropriate governing body is the elected or appointed representative body or individual charged with management of the local public body. In the event of dispute, the board shall determine the appropriate governing body.

History: Laws 2003, ch. 4, 7 and by Laws 2003, ch. 5, 7.



Section 10-7E-8 - Public employee labor relations board; created; terms; qualifications.

10-7E-8. Public employee labor relations board; created; terms; qualifications.

A. The "public employee labor relations board" is created. The board consists of three members appointed by the governor. The governor shall appoint one member recommended by organized labor representatives actively involved in representing public employees, one member recommended by public employers actively involved in collective bargaining and one member jointly recommended by the other two appointees.

B. Except for appointments made in 2003, board members shall serve for a period of three years with terms commencing on July 1. Vacancies shall be filled by appointment by the governor in the same manner as the original appointment, and such appointments shall only be made for the remainder of the unexpired term. A board member may serve an unlimited number of terms.

C. During the term for which he is appointed, a board member shall not hold or seek any other political office or public employment or be an employee of a labor organization or an organization representing public employees or public employers.

D. Each board member shall be paid per diem and mileage in accordance with the provisions of the Per Diem and Mileage Act [Chapter 10, Article 8 NMSA 1978].

E. For the purpose of making initial appointments to the board in 2003, the governor shall designate one member to serve a one-year term, one member to serve a two-year term and one member to serve a three-year term. Thereafter, all members shall be appointed for three-year terms.

History: Laws 2003, ch. 4, 8 and by Laws 2003, ch. 5, 8.



Section 10-7E-9 - Board; powers and duties.

10-7E-9. Board; powers and duties.

A. The board shall promulgate rules necessary to accomplish and perform its functions and duties as established in the Public Employee Bargaining Act, including the establishment of procedures for:

(1) the designation of appropriate bargaining units;

(2) the selection, certification and decertification of exclusive representatives; and

(3) the filing of, hearing on and determination of complaints of prohibited practices.

B. The board shall:

(1) hold hearings and make inquiries necessary to carry out its functions and duties;

(2) conduct studies on problems pertaining to employee-employer relations; and

(3) request from public employers and labor organizations the information and data necessary to carry out the board's functions and responsibilities.

C. The board may issue subpoenas requiring, upon reasonable notice, the attendance and testimony of witnesses and the production of evidence, including books, records, correspondence or documents relating to the matter in question. The board may prescribe the form of subpoena, but it shall adhere insofar as practicable to the form used in civil actions in the district court. The board may administer oaths and affirmations, examine witnesses and receive evidence.

D. The board shall decide issues by majority vote and shall issue its decisions in the form of written orders and opinions.

E. The board may hire personnel or contract with third parties as it deems necessary to assist it in carrying out its functions.

F. The board has the power to enforce provisions of the Public Employee Bargaining Act through the imposition of appropriate administrative remedies.

G. A rule promulgated by the board or a local board shall not require, directly or indirectly, as a condition of continuous employment, a public employee covered by the Public Employee Bargaining Act to pay money to a labor organization that is certified as an exclusive representative. The issue of fair share shall be left a permissive subject of bargaining by the public employer and the exclusive representative of each bargaining unit.

History: Laws 2003, ch. 4, 9 and by Laws 2003, ch. 5, 9.



Section 10-7E-10 - Local board; created.

10-7E-10. Local board; created.

A. With the approval of the board, a public employer other than the state may, by ordinance, resolution or charter amendment, create a local board similar to the public employee labor relations board. Once created and approved, the local board shall assume the duties and responsibilities of the public employee labor relations board. A local board shall follow all procedures and provisions of the Public Employee Bargaining Act unless otherwise approved by the board.

B. The local board shall be composed of three members appointed by the public employer. One member shall be appointed on the recommendation of individuals representing labor, one member shall be appointed on the recommendation of individuals representing management and one member shall be appointed on the recommendation of the first two appointees.

C. Local board members shall serve one-year terms. Local board members may serve an unlimited number of terms. Vacancies shall be filled in the same manner as the original appointment, and such appointments shall only be made for the remainder of the unexpired term.

D. During the term for which he is appointed, a local board member shall not hold or seek any other political office or public employment or be an employee of a union or an organization representing public employees or public employers.

E. Each local board member shall be paid per diem and mileage in accordance with the provisions of the Per Diem and Mileage Act [Chapter 10, Article 8 NMSA 1978].

History: Laws 2003, ch. 4, 10 and by Laws 2003, ch. 5, 10.



Section 10-7E-11 - Local board; powers and duties.

10-7E-11. Local board; powers and duties.

A. The local board shall promulgate rules necessary to accomplish and perform its functions and duties as established in the Public Employee Bargaining Act, including the establishment of procedures for:

(1) the designation of appropriate bargaining units;

(2) the selection, certification and decertification of exclusive representatives; and

(3) the filing of, hearing on and determination of complaints of prohibited practices.

B. The local board shall:

(1) hold hearings and make inquiries necessary to carry out its functions and duties;

(2) request information and data from public employers and labor organizations to carry out the local board's functions and responsibilities; and

(3) hire personnel or contract with third parties as the appropriate governing body deems necessary to assist the local board in carrying out its functions.

C. The local board may issue subpoenas requiring, upon reasonable notice, the attendance and testimony of witnesses and the production of evidence, including books, records, correspondence or documents relating to the matter in question. The local board may prescribe the form of subpoena, but it shall adhere insofar as practicable to the form used in civil actions in the district court. The local board may administer oaths and affirmations, examine witnesses and receive evidence.

D. The local board shall decide all issues by majority vote and shall issue its decisions in the form of written orders and opinions.

E. The local board has the power to enforce provisions of the Public Employee Bargaining Act or a local collective bargaining ordinance, resolution or charter amendment through the imposition of appropriate administrative remedies.

History: Laws 2003, ch. 4, 11 and by Laws 2003, ch. 5, 11.



Section 10-7E-12 - Hearing procedures.

10-7E-12. Hearing procedures.

A. The board or local board may hold hearings for the purposes of:

(1) information gathering and inquiry;

(2) adopting rules; and

(3) adjudicating disputes and enforcing the provisions of the Public Employee Bargaining Act and rules adopted pursuant to that act.

B. The board or local board shall adopt rules setting forth procedures to be followed during hearings of the board or local board. The procedures adopted for conducting adjudicatory hearings shall meet all minimal due process requirements of the state and federal constitutions.

C. The board or local board may appoint a hearing examiner to conduct any adjudicatory hearing authorized by the board or local board. At the conclusion of the hearing, the examiner shall prepare a written report, including findings and recommendations, all of which shall be submitted to the board or local board for its decision.

D. A rule proposed to be adopted by the board or local board that affects a person or governmental entity outside of the board or local board and its staff shall not be adopted, amended or repealed without public hearing and comment on the proposed action before the board or local board. The public hearing shall be held after notice of the subject matter of the rule, the action proposed to be taken, the time and place of the hearing, the manner in which interested persons may present their views and the method by which copies of the proposed rule, proposed amendment or repeal of an existing rule may be obtained. All meetings of the board shall be held in New Mexico. All meetings of local boards shall be held in the county of residence of the local public employer. Notice shall be published once at least thirty days prior to the hearing date in a newspaper of general circulation in the state or, in the case of a local board hearing, in a newspaper of general circulation in the county, and notice shall be mailed at least thirty days prior to the hearing date to all persons who have made a written request for advance notice of hearings.

E. All adopted rules shall be filed in accordance with applicable state statutes.

F. A verbatim record made by electronic or other suitable means shall be made of every rulemaking and adjudicatory hearing. The record shall not be transcribed unless required for judicial review or unless ordered by the board or local board.

History: Laws 2003, ch. 4, 12 and by Laws 2003, ch. 5, 12; 2005, ch. 137, 1.



Section 10-7E-13 - Appropriate bargaining units.

10-7E-13. Appropriate bargaining units.

A. The board or local board shall, upon receipt of a petition for a representation election filed by a labor organization, designate the appropriate bargaining units for collective bargaining. Appropriate bargaining units shall be established on the basis of occupational groups or clear and identifiable communities of interest in employment terms and conditions and related personnel matters among the public employees involved. Occupational groups shall generally be identified as blue-collar, secretarial clerical, technical, professional, paraprofessional, police, fire and corrections. The parties, by mutual agreement, may further consolidate occupational groups. Essential factors in determining appropriate bargaining units shall include the principles of efficient administration of government, the history of collective bargaining and the assurance to public employees of the fullest freedom in exercising the rights guaranteed by the Public Employee Bargaining Act.

B. Within thirty days of a disagreement arising between a public employer and a labor organization concerning the composition of an appropriate bargaining unit, the board or local board shall hold a hearing concerning the composition of the bargaining unit before designating an appropriate bargaining unit.

C. The board or local board shall not include in an appropriate bargaining unit supervisors, managers or confidential employees.

History: Laws 2003, ch. 4, 13 and by Laws 2003, ch. 5, 13.



Section 10-7E-14 - Elections.

10-7E-14. Elections.

A. Whenever, in accordance with rules prescribed by the board or local board, a petition is filed by a labor organization containing the signatures of at least thirty percent of the public employees in an appropriate bargaining unit, the board or local board shall conduct a secret ballot representation election to determine whether and by which labor organization the public employees in the appropriate bargaining unit shall be represented. The ballot shall contain the name of any labor organization submitting a petition containing signatures of at least thirty percent of the public employees in the appropriate bargaining unit. The ballot shall also contain a provision allowing public employees to indicate whether they do not desire to be represented by a labor organization. An election shall only be valid if forty percent of the eligible employees in the bargaining unit vote in the election.

B. Once a labor organization has filed a valid petition with the board or local board calling for a representation election, other labor organizations may seek to be placed on the ballot. Such an organization shall file a petition containing the signatures of not less than thirty percent of the public employees in the appropriate bargaining unit no later than ten days after the board or the local board and the public employer post a written notice that the petition in Subsection A of this section has been filed by a labor organization.

C. As an alternative to the provisions of Subsection A of this section, a public employer and a labor organization with a reasonable basis for claiming to represent a majority of the employees in an appropriate bargaining unit may establish an alternative appropriate procedure for determining majority status. The procedure may include a labor organization's submission of authorization cards from a majority of the employees in an appropriate bargaining unit. The board or local board shall not certify an appropriate bargaining unit if the public employer objects to the certification without an election.

D. If a labor organization receives a majority of votes cast, it shall be certified as the exclusive representative of all public employees in the appropriate bargaining unit. Within fifteen days of an election in which no labor organization receives a majority of the votes cast, a runoff election between the two choices receiving the largest number of votes cast shall be conducted. The board or local board shall certify the results of the election, and, when a labor organization receives a majority of the votes cast, the board or local board shall certify the labor organization as the exclusive representative of all public employees in the appropriate bargaining unit.

E. An election shall not be conducted if an election or runoff election has been conducted in the twelve-month period immediately preceding the proposed representation election. An election shall not be held during the term of an existing collective bargaining agreement, except as provided in Section 16 [10-7E-16 NMSA 1978] of the Public Employee Bargaining Act.

History: Laws 2003, ch. 4, 14 and by Laws 2003, ch. 5, 14.



Section 10-7E-15 - Exclusive representation.

10-7E-15. Exclusive representation.

A. A labor organization that has been certified by the board or local board as representing the public employees in the appropriate bargaining unit shall be the exclusive representative of all public employees in the appropriate bargaining unit. The exclusive representative shall act for all public employees in the appropriate bargaining unit and negotiate a collective bargaining agreement covering all public employees in the appropriate bargaining unit. The exclusive representative shall represent the interests of all public employees in the appropriate bargaining unit without discrimination or regard to membership in the labor organization.

B. This section does not prevent a public employee, acting individually, from presenting a grievance without the intervention of the exclusive representative. At a hearing on a grievance brought by a public employee individually, the exclusive representative shall be afforded the opportunity to be present and make its views known. An adjustment made shall not be inconsistent with or in violation of the collective bargaining agreement then in effect between the public employer and the exclusive representative.

History: Laws 2003, ch. 4, 15 and by Laws 2003, ch. 5, 15.



Section 10-7E-16 - Decertification of exclusive representative.

10-7E-16. Decertification of exclusive representative.

A. A member of a labor organization or the labor organization itself may initiate decertification of a labor organization as the exclusive representative if thirty percent of the public employees in the appropriate bargaining unit make a written request to the board or local board for a decertification election. Decertification elections shall be held in a manner prescribed by rule of the board. An election shall only be valid if forty percent of the eligible employees in the bargaining unit vote in the election.

B. When there is a collective bargaining agreement in effect, a request for a decertification election shall be made to the board or local board no earlier than ninety days and no later than sixty days before the expiration of the collective bargaining agreement; provided, however, a request for an election may be filed at any time after the expiration of the third year of a collective bargaining agreement with a term of more than three years.

C. When, within the time period prescribed in Subsection B of this section, a competing labor organization files a petition containing signatures of at least thirty percent of the public employees in the appropriate bargaining unit, a representation election rather than a decertification election shall be conducted.

D. When an exclusive representative has been certified but no collective bargaining agreement is in effect, the board or local board shall not accept a request for a decertification election earlier than twelve months subsequent to a labor organization's certification as the exclusive representative.

History: Laws 2003, ch. 4, 16 and by Laws 2003, ch. 5, 16.



Section 10-7E-17 - Scope of bargaining.

10-7E-17. Scope of bargaining.

A. Except for retirement programs provided pursuant to the Public Employees Retirement Act [Chapter 10, Article 11 NMSA 1978] or the Educational Retirement Act [Chapter 22, Article 11 NMSA 1978], public employers and exclusive representatives:

(1) shall bargain in good faith on wages, hours and all other terms and conditions of employment and other issues agreed to by the parties. However, neither the public employer nor the exclusive representative shall be required to agree to a proposal or to make a concession; and

(2) shall enter into written collective bargaining agreements covering employment relations.

B. The obligation to bargain collectively imposed by the Public Employee Bargaining Act shall not be construed as authorizing a public employer and an exclusive representative to enter into an agreement that is in conflict with the provisions of any other statute of this state. In the event of conflict between the provisions of any other statute of this state and an agreement entered into by the public employer and the exclusive representative in collective bargaining, the statutes of this state shall prevail.

C. Payroll deduction of the exclusive representative's membership dues shall be a mandatory subject of bargaining if either party chooses to negotiate the issue. The amount of dues shall be certified in writing by an official of the labor organization and shall not include special assessments, penalties or fines of any type. The public employer shall honor payroll deductions until the authorization is revoked in writing by the public employee in accordance with the negotiated agreement and for so long as the labor organization is certified as the exclusive representative. During the time that a board certification is in effect for a particular appropriate bargaining unit, the public employer shall not deduct dues for any other labor organization.

D. The scope of bargaining for representatives of public schools as well as educational employees in state agencies shall include, as a mandatory subject of bargaining, the impact of professional and instructional decisions made by the employer.

E. An impasse resolution or an agreement provision by the state and an exclusive representative that requires the expenditure of funds shall be contingent upon the specific appropriation of funds by the legislature and the availability of funds. An impasse resolution or an agreement provision by a public employer other than the state or the public schools and an exclusive representative that requires the expenditure of funds shall be contingent upon the specific appropriation of funds by the appropriate governing body and the availability of funds. An agreement provision by a local school board and an exclusive representative that requires the expenditure of funds shall be contingent upon ratification by the appropriate governing body. An arbitration decision shall not require the reappropriation of funds.

F. An agreement shall include a grievance procedure to be used for the settlement of disputes pertaining to employment terms and conditions and related personnel matters. The grievance procedure shall provide for a final and binding determination. The final determination shall constitute an arbitration award within the meaning of the Uniform Arbitration Act [Chapter 44, Article 7A NMSA 1978]; such award shall be subject to judicial review pursuant to the standard set forth in the Uniform Arbitration Act. The costs of an arbitration proceeding conducted pursuant to this subsection shall be shared equally by the parties.

G. The following meetings shall be closed:

(1) meetings for the discussion of bargaining strategy preliminary to collective bargaining negotiations between the public employer and the exclusive representative of the public employees of the public employer;

(2) collective bargaining sessions; and

(3) consultations and impasse resolution procedures at which the public employer and the exclusive representative of the appropriate bargaining unit are present.

History: Laws 2003, ch. 4, 17 and by Laws 2003, ch. 5, 17.



Section 10-7E-18 - Impasse resolution.

10-7E-18. Impasse resolution.

A. The following negotiations and impasse procedures shall be followed by the state and exclusive representatives for state employees:

(1) a request to the state for the commencement of initial negotiations shall be filed in writing by the exclusive representative no later than June 1 of the year in which negotiations are to take place. Negotiations shall begin no later than July 1 of that year;

(2) in subsequent years, negotiations agreed to by the parties shall begin no later than August 1 following the submission of written notice to the state by the exclusive representative no later than July 1 of the year in which negotiations are to take place;

(3) if an impasse occurs during negotiations between the parties, and if an agreement is not reached by the parties by October 1, either party may request mediation services from the board. A mediator from the federal mediation and conciliation service shall be assigned by the board to assist in negotiations unless the parties agree to another mediator;

(4) the mediator shall provide services to the parties until the parties reach agreement or the mediator believes that mediation services are no longer helpful or until November 1, whichever occurs first; and

(5) if the impasse continues after November 1, either party may request a list of seven arbitrators from the federal mediation and conciliation service. One arbitrator shall be chosen by the parties by alternately striking names from such list. Who strikes first shall be determined by coin toss. The arbitrator shall render a final, binding, written decision resolving unresolved issues pursuant to Subsection E of Section 17 [10-7E-17 NMSA 1978] of the Public Employee Bargaining Act and the Uniform Arbitration Act [Chapter 44, Article 7A NMSA 1978] no later than thirty days after the arbitrator has been notified of his or her selection by the parties. The arbitrator's decision shall be limited to a selection of one of the two parties' complete, last, best offer. The costs of an arbitrator and the arbitrator's related costs conducted pursuant to this subsection shall be shared equally by the parties. Each party shall be responsible for bearing the cost of presenting its case. The decision shall be subject to judicial review pursuant to the standard set forth in the Uniform Arbitration Act.

B. The following impasse procedures shall be followed by all public employers and exclusive representatives, except the state and the state's exclusive representatives:

(1) if an impasse occurs, either party may request from the board or local board that a mediator be assigned to the negotiations unless the parties can agree on a mediator. A mediator with the federal mediation and conciliation service shall be assigned by the board or local board to assist negotiations unless the parties agree to another mediator; and

(2) if the impasse continues after a thirty-day mediation period, either party may request a list of seven arbitrators from the federal mediation and conciliation service. One arbitrator shall be chosen by the parties by alternately striking names from such list. Who strikes first shall be determined by coin toss. The arbitrator shall render a final, binding, written decision resolving unresolved issues pursuant to Subsection E of Section 17 [10-7E-17 NMSA 1978] of the Public Employee Bargaining Act and the Uniform Arbitration Act no later than thirty days after the arbitrator has been notified of his or her selection by the parties. The arbitrator's decision shall be limited to a selection of one of the two parties' complete, last, best offer. The costs of an arbitrator and the arbitrator's related costs conducted pursuant to this subsection shall be shared equally by the parties. Each party shall be responsible for bearing the cost of presenting its case. The decision shall be subject to judicial review pursuant to the standard set forth in the Uniform Arbitration Act.

C. A public employer other than the state may enter into a written agreement with the exclusive representative setting forth an alternative impasse resolution procedure.

D. In the event that an impasse continues after the expiration of a contract, the existing contract will continue in full force and effect until it is replaced by a subsequent written agreement. However, this shall not require the public employer to increase any employees' levels, steps or grades of compensation contained in the existing contract.

History: Laws 2003, ch. 4, 18 and by Laws 2003, ch. 5, 18.



Section 10-7E-19 - Public employers; prohibited practices.

10-7E-19. Public employers; prohibited practices.

A public employer or his representative shall not:

A. discriminate against a public employee with regard to terms and conditions of employment because of the employee's membership in a labor organization;

B. interfere with, restrain or coerce a public employee in the exercise of a right guaranteed pursuant to the Public Employee Bargaining Act;

C. dominate or interfere in the formation, existence or administration of a labor organization;

D. discriminate in regard to hiring, tenure or a term or condition of employment in order to encourage or discourage membership in a labor organization;

E. discharge or otherwise discriminate against a public employee because he has signed or filed an affidavit, petition, grievance or complaint or given information or testimony pursuant to the provisions of the Public Employee Bargaining Act or because a public employee is forming, joining or choosing to be represented by a labor organization;

F. refuse to bargain collectively in good faith with the exclusive representative;

G. refuse or fail to comply with a provision of the Public Employee Bargaining Act or board rule; or

H. refuse or fail to comply with a collective bargaining agreement.

History: Laws 2003, ch. 4, 19 and by Laws 2003, ch. 5, 19.



Section 10-7E-20 - Public employees; labor organizations; prohibited practices.

10-7E-20. Public employees; labor organizations; prohibited practices.

A public employee or labor organization or its representative shall not:

A. discriminate against a public employee with regard to labor organization membership because of race, color, religion, creed, age, sex or national origin;

B. interfere with, restrain or coerce any public employee in the exercise of a right guaranteed pursuant to the provisions of the Public Employee Bargaining Act;

C. refuse to bargain collectively in good faith with a public employer;

D. refuse or fail to comply with a collective bargaining or other agreement with the public employer;

E. refuse or fail to comply with a provision of the Public Employee Bargaining Act; or

F. picket homes or private businesses of elected officials or public employees.

History: Laws 2003, ch. 4, 20 and by Laws 2003, ch. 5, 20.



Section 10-7E-21 - Strikes and lockouts prohibited.

10-7E-21. Strikes and lockouts prohibited.

A. A public employee or labor organization shall not engage in a strike. A labor organization shall not cause, instigate, encourage or support a public employee strike. A public employer shall not cause, instigate or engage in a public employee lockout.

B. A public employer may apply to the district court for injunctive relief to end a strike, and an exclusive representative of public employees affected by a lockout may apply to the district court for injunctive relief to end a lockout.

C. The board or local board, upon a clear and convincing showing of proof at a hearing that a labor organization directly caused or instigated a public employee strike, may impose appropriate penalties on that labor organization, up to and including decertificaton of the labor organization with respect to any of its bargaining units which struck as a result of such causation or instigation.

History: Laws 2003, ch. 4, 21 and by Laws 2003, ch. 5, 21.



Section 10-7E-22 - Agreements valid; enforcement.

10-7E-22. Agreements valid; enforcement.

Collective bargaining agreements and other agreements between public employers and exclusive representatives shall be valid and enforceable according to their terms when entered into in accordance with the provisions of the Public Employee Bargaining Act.

History: Laws 2003, ch. 4, 22 and by Laws 2003, ch. 5, 22.



Section 10-7E-23 - Judicial enforcement; standard of review.

10-7E-23. Judicial enforcement; standard of review.

A. The board or local board may request the district court to enforce orders issued pursuant to the Public Employee Bargaining Act, including those for appropriate temporary relief and restraining orders. The court shall consider the request for enforcement on the record made before the board or local board. It shall uphold the action of the board or local board and take appropriate action to enforce it unless it concludes that the order is:

(1) arbitrary, capricious or an abuse of discretion;

(2) not supported by substantial evidence on the record considered as a whole; or

(3) otherwise not in accordance with law.

B. A person or party, including a labor organization affected by a final rule, order or decision of the board or local board, may appeal to the district court for further relief. All such appeals shall be based upon the record made at the board or local board hearing. All such appeals to the district court shall be taken within thirty days of the date of the final rule, order or decision of the board or local board. Actions taken by the board or local board shall be affirmed unless the court concludes that the action is:

(1) arbitrary, capricious or an abuse of discretion;

(2) not supported by substantial evidence on the record considered as a whole; or

(3) otherwise not in accordance with law.

History: Laws 2003, ch. 4, 23 and by Laws 2003, ch. 5, 23.



Section 10-7E-24 - Existing collective bargaining units.

10-7E-24. Existing collective bargaining units.

A. Bargaining units established prior to July 1, 1999 shall continue to be recognized as appropriate bargaining units for the purposes of the Public Employee Bargaining Act. Bargaining units established between July 1, 1999 and the effective date of that act shall continue in effect only if the unit is covered by a collective bargaining agreement on the date of this act.

B. A labor organization that was recognized by a public employer as the exclusive representative of an appropriate bargaining unit on June 30, 1999 shall be recognized as the exclusive representative of the unit on the effective date of the Public Employee Bargaining Act; provided, however, that the public employer shall not enter into a new collective bargaining agreement pursuant to this subsection unless the labor organization demonstrates majority support to the public employer pursuant to Section 14 [10-7E-14 NMSA 1978] of the Public Employee Bargaining Act. A labor organization which attempts and fails to show majority support shall no longer be recognized as the exclusive bargaining representative of that unit.

History: Laws 2003, ch. 4, 24 and by Laws 2003, ch. 5, 24.



Section 10-7E-24.1 - Certain new entities created by statute.

10-7E-24.1. Certain new entities created by statute.

A new entity, created by or pursuant to statute, that encompasses the same powers and duties as a previous public employer and uses essentially the same employees as the previous public employer shall be treated as if it were that previous public employer for purposes of the Public Employee Bargaining Act, including the continued applicability of existing ordinances or resolutions pursuant to Section 10-7E-26 NMSA 1978 and of existing collective bargaining units pursuant to Section 10-7E-24 NMSA 1978.

History: Laws 2005, ch. 333, 2.



Section 10-7E-25 - Existing collective bargaining agreements.

10-7E-25. Existing collective bargaining agreements.

Nothing in the Public Employee Bargaining Act shall be construed to annul or modify a collective bargaining agreement entered into between a public employer and an exclusive representative prior to the effective date of the Public Employee Bargaining Act. Nor shall anything in the Public Employee Bargaining Act be construed to annul or modify the status of an existing or recognized exclusive representative.

History: Laws 2003, ch. 4, 25 and by Laws 2003, ch. 5, 25.



Section 10-7E-26 - Existing ordinances providing for public employee bargaining.

10-7E-26. Existing ordinances providing for public employee bargaining.

A. A public employer other than the state that prior to October 1, 1991 adopted by ordinance, resolution or charter amendment a system of provisions and procedures permitting employees to form, join or assist a labor organization for the purpose of bargaining collectively through exclusive representatives may continue to operate under those provisions and procedures. Any substantial change after January 1, 2003 to any ordinance, resolution or charter amendment shall subject the public employer to full compliance with the provisions of Subsection B of Section 26 [10-7E-26 NMSA 1978] of the Public Employee Bargaining Act.

B. A public employer other than the state that subsequent to October 1, 1991 adopts by ordinance, resolution or charter amendment a system of provisions and procedures permitting employees to form, join or assist a labor organization for the purpose of bargaining collectively through exclusive representatives freely chosen by its employees may operate under those provisions and procedures rather than those set forth in the Public Employee Bargaining Act; provided that the employer shall comply with the provisions of Sections 8 through 12 and Subsection D of Section 17 [10-7E-17 NMSA 1978] of that act and provided the following provisions and procedures are included in each ordinance, resolution or charter amendment:

(1) the right of public employees to form, join or assist employee organizations for the purpose of achieving collective bargaining;

(2) procedures for the identification of appropriate bargaining units, certification elections and decertification elections equivalent to those set forth in the Public Employee Bargaining Act;

(3) the right of a labor organization to be certified as an exclusive representative;

(4) the right of an exclusive representative to negotiate all wages, hours and other terms and conditions of employment for public employees in the appropriate bargaining unit;

(5) the obligation to incorporate agreements reached by the public employer and the exclusive representative into a collective bargaining agreement;

(6) a requirement that grievance procedures culminating with binding arbitration be negotiated;

(7) a requirement that payroll deductions for the exclusive representative's membership dues be negotiated if requested by the exclusive representative;

(8) impasse resolution procedures equivalent to those set forth in Section 18 [10-7E-18 NMSA 1978] of the Public Employee Bargaining Act; and

(9) prohibited practices for the public employer, public employees and labor organizations that promote the principles established in Sections 19 through 21 [10-7E-19 to 10-7E-21 NMSA 1978] of the Public Employee Bargaining Act.

History: Laws 2003, ch. 4, 26 and by Laws 2003, ch. 5, 26.






Article 7F - Hazardous Duty Officers' Employer-Employee Relations

Section 10-7F-1 - Short title.

10-7F-1. Short title.

This act [Sections 10-7F-1 through 10-7F-9 NMSA 1978] may be cited as the "Hazardous Duty Officers' Employer-Employee Relations Act".

History: Laws 2010, ch. 62, 1.



Section 10-7F-2 - Definitions.

10-7F-2. Definitions.

As used in the Hazardous Duty Officers' Employer-Employee Relations Act:

A. "emergency medical technician" means an individual who has been licensed by the department of health as an emergency medical technician;

B. "firefighter" means an individual who is employed as a non-volunteer firefighter and who has taken the oath prescribed for firefighters;

C. "hazardous duty officer" or "officer" means an individual who is employed full-time by the state or a political subdivision of the state as a firefighter, emergency medical technician or paramedic, provided that "hazardous duty officer" does not include an individual who has not completed the probationary period established by the individual's employer as a condition of employment; and

D. "paramedic" means an individual who has been licensed by the department of health as a paramedic.

History: Laws 2010, ch. 62, 2.



Section 10-7F-3 - Investigations of hazardous duty officers; requirements; limitation.

10-7F-3. Investigations of hazardous duty officers; requirements; limitation.

A. When a hazardous duty officer is under investigation by the officer's employer for alleged actions that could result in administrative sanctions being levied against the officer, any interrogation of the officer shall be conducted:

(1) when the officer is on duty or during the officer's normal waking hours, unless the urgency of the investigation requires otherwise; and

(2) at the employer's facility, unless the urgency of the investigation requires otherwise.

B. Prior to commencement of an interrogation session:

(1) the officer shall be informed of the name and rank of the person in charge of the interrogation and all other persons who will be present during the interrogation;

(2) the officer shall be informed of the nature of the investigation, and the names of all known complainants shall be disclosed to the officer unless the chief administrator of the officer's employer determines that the identification of the complainant shall not be disclosed because it is necessary for the protection of an informant or because disclosure would jeopardize or compromise the integrity or security of the investigation; and

(3) a reasonable attempt shall be made to notify the officer's immediate superior of the pending interrogation.

C. During an interrogation session, the following requirements shall be adhered to:

(1) each interrogation session shall not exceed two hours unless the parties mutually consent to continuation of the session;

(2) there shall not be more than one interrogation session within a twenty-four-hour period, unless the parties mutually consent to additional sessions, provided that there shall be at least a one-hour rest period between the sessions;

(3) there shall not be more than two interrogators at any given time;

(4) the officer shall be allowed to attend to physical necessities as they occur in the course of an interrogation session; and

(5) the officer shall not be subjected to offensive language or illegal coercion by the officer's interrogator in the course of an interrogation session.

D. An interrogation of an officer shall be recorded, and the complete interrogation shall be published as a transcript; provided that any recesses called during the interrogation shall be noted in the transcript. An accurate copy of the transcript or tape shall be provided to the officer, upon written request, no later than fifteen working days after the investigation has been completed.

History: Laws 2010, ch. 62, 3.



Section 10-7F-4 - Polygraph examinations.

10-7F-4. Polygraph examinations.

After reviewing all the information collected in the course of an investigation of a hazardous duty officer, the chief administrator of the officer's employer may order the officer to submit to a polygraph examination administered by a licensed polygraph examiner, provided that:

A. all other reasonable investigative means have been exhausted; and

B. the officer has been advised of the administrator's reasons for ordering the polygraph examination.

History: Laws 2010, ch. 62, 4.



Section 10-7F-5 - Right to produce evidence.

10-7F-5. Right to produce evidence.

When a hazardous duty officer is under investigation for an administrative matter, the officer shall be permitted to produce any relevant documents, witnesses or other evidence to support the officer's case and the officer may cross-examine any adverse witnesses during any grievance process or appeal involving disciplinary action.

History: Laws 2010, ch. 62, 5.



Section 10-7F-6 - Personnel files.

10-7F-6. Personnel files.

A. No document containing comments adverse to a hazardous duty officer shall be entered into the officer's personnel file unless the officer has read and signed the document. When an officer refuses to sign a document containing adverse comments, the document may be entered into an officer's personnel file if:

(1) the officer's refusal to sign is noted on the document by the chief administrator of the officer's employer; and

(2) the notation regarding the officer's refusal to sign the document is witnessed by a third party.

B. A hazardous duty officer may file a written response to any document containing adverse comments entered into the officer's personnel file, and the response shall be filed with the officer's employer within thirty days after the document was entered into the officer's personnel file. A hazardous duty officer's written response shall be attached to the document.

History: Laws 2010, ch. 62, 6.



Section 10-7F-7 - Constitutional rights; notification.

10-7F-7. Constitutional rights; notification.

When a hazardous duty officer is under administrative investigation and a determination is made to commence a criminal investigation, the officer shall be immediately notified of the investigation and shall be afforded all the protections set forth in the bill of rights of the United States constitution and of the constitution of New Mexico.

History: Laws 2010, ch. 62, 7.



Section 10-7F-8 - Forced disclosure of financial information.

10-7F-8. Forced disclosure of financial information.

A hazardous duty officer shall not be required by an employer to disclose information regarding the officer's financial status, unless all other reasonable investigative means have been exhausted or except as otherwise required by law.

History: Laws 2010, ch. 62, 8.



Section 10-7F-9 - Political activity.

10-7F-9. Political activity.

A hazardous duty officer shall not be prohibited by an employer from engaging in any political activity when the officer is off duty, except as otherwise provided by law.

History: Laws 2010, ch. 62, 9.






Article 8 - Per Diem and Mileage

Section 10-8-1 - Short title.

10-8-1. Short title.

Sections 10-8-1 through 10-8-8 NMSA 1978 may be cited as the "Per Diem and Mileage Act".

History: 1953 Comp., 5-10-1, enacted by Laws 1963, ch. 31, 1; 1978, ch. 184, 1; 1979, ch. 273, 2.



Section 10-8-2 - Purpose of act.

10-8-2. Purpose of act.

The purpose of the Per Diem and Mileage Act is to establish rates for reimbursement for travel for public officers and employees coming under the Per Diem and Mileage Act. The act is designed to be referred to where applicable in statutes setting compensation of public officers and employees.

History: 1953 Comp., 5-10-2, enacted by Laws 1963, ch. 31, 2; 1971, ch. 116, 1.



Section 10-8-3 - Definitions.

10-8-3. Definitions.

As used in the Per Diem and Mileage Act:

A. "secretary" means the secretary of finance and administration;

B. "employee" means any person who is in the employ of any state agency, local public body or public post-secondary educational institution and whose salary is paid either completely or in part from public money, but does not include jurors or jury commissioners;

C. "governing board" means the board of regents of any institution designated in Article 12, Section 11 of the constitution of New Mexico or designated in Chapter 21, Article 14 NMSA 1978, or the board of any institution designated in Chapter 21, Articles 13, 16 and 17 NMSA 1978;

D. "local public body" means all political subdivisions of the state and their agencies, instrumentalities and institutions, except public post-secondary educational institutions;

E. "state agency" means the state or any of its branches, agencies, departments, boards, instrumentalities or institutions, except public post-secondary educational institutions;

F. "public post-secondary educational institution" means any institution designated in Article 12, Section 11 of the constitution of New Mexico and any institution designated in Chapter 21, Articles 13, 14, 16 and 17 NMSA 1978; and

G. "public officer" or "public official" means every elected or appointed officer of the state, local public body or any public post-secondary educational institution. Public officer includes members of advisory boards appointed by any state agency, local public body or public post-secondary educational institution.

History: 1953 Comp., 5-10-2.1, enacted by Laws 1971, ch. 116, 2; 1977, ch. 247, 49; 1978, ch. 184, 2; 1979, ch. 273, 3; 1989, ch. 338, 1.



Section 10-8-4 - Per diem and mileage rates; in lieu of payment.

10-8-4. Per diem and mileage rates; in lieu of payment.

A. Notwithstanding any other specific law to the contrary and except as provided in Subsection I of this section, every nonsalaried public officer shall receive either reimbursement pursuant to the provisions of Subsection K or L of this section or up to ninety-five dollars ($95.00) per diem expenses:

(1) for each board or committee meeting attended; or

(2) for each day spent in discharge of official duties for travel within the state but away from the officer's home.

Nonsalaried public officers who travel to attend a board or committee meeting may elect to be reimbursed per diem under either Paragraph (1) or (2) of this subsection.

B. Every salaried public officer or employee who is traveling within the state but away from the officer's or employee's home and designated post of duty on official business shall receive either reimbursement pursuant to the provisions of Subsection K or L of this section or:

(1) up to eighty-five dollars ($85.00) per diem expenses for each day spent in the discharge of official duties for a salaried public officer or employee of a local public body or state agency. If the secretary finds that a per diem allowance of eighty-five dollars ($85.00) is inadequate for reimbursement of expenses in any municipality of this state, the secretary may authorize the reimbursement of per diem for travel to the municipality not to exceed one hundred thirty-five dollars ($135); or

(2) up to eighty-five dollars ($85.00) per diem expenses for each day spent in the discharge of official duties for a salaried public officer or employee of a public post-secondary educational institution. If the governing board finds that a per diem allowance of eighty-five dollars ($85.00) is inadequate for reimbursement of expenses in any municipality of this state, the governing board may authorize the reimbursement of per diem for travel to the municipality not to exceed one hundred thirty-five dollars ($135).

C. Every public officer or employee shall receive either reimbursement pursuant to the provisions of Subsection K or L of this section or:

(1) for public officers or employees of a state agency or local public body, up to one hundred fifteen dollars ($115) per diem expenses for each day of travel outside the state on official business. If the secretary finds that a per diem allowance of one hundred fifteen dollars ($115) is inadequate for out-of-state travel to a geographical area, the secretary may authorize per diem not to exceed two hundred fifteen dollars ($215) for out-of-state travel to that geographical area; provided that the secretary may authorize per diem for travel to a locality inside or outside the continental United States for a public officer or employee who is reimbursed solely from federal funds in accordance with the rate allowed by the federal government for travel to that locality. In lieu of per diem, a person trained in the field of accountancy and performing duties in that field of training as an employee while assigned for periods exceeding three weeks per assignment to travel out of state on official business may receive either reimbursement pursuant to the provisions of Subsection K of this section or actual expenses not to exceed two hundred fifteen dollars ($215) per day. Expenses shall be substantiated in accordance with rules promulgated by the department of finance and administration. The secretary may promulgate rules defining what constitutes out-of-state travel for purposes of the Per Diem and Mileage Act; or

(2) for public officers or employees of a public post-secondary educational institution, up to one hundred fifteen dollars ($115) per diem expenses for each day of travel outside the state on official business. If the governing board finds that a per diem allowance of one hundred fifteen dollars ($115) is inadequate for out-of-state travel to a geographical area, the governing board may authorize per diem not to exceed two hundred fifteen dollars ($215) for out-of-state travel to that geographical area; provided that the governing board may authorize per diem for travel to a locality inside or outside the continental United States for a public officer or employee who is reimbursed solely from federal funds in accordance with the rate allowed by the federal government for travel to that locality. Expenses shall be substantiated in accordance with rules promulgated by the governing board. The governing board may promulgate rules defining what constitutes out-of-state travel for purposes of the Per Diem and Mileage Act.

D. Every public officer or employee shall receive up to the internal revenue service standard mileage rate set January 1 of the previous year for each mile traveled in a privately owned vehicle or eighty-eight cents ($.88) a mile for each mile traveled in a privately owned airplane if the travel is necessary to the discharge of the officer's or employee's official duties and if the private conveyance is not a common carrier; provided, however, that only one person shall receive mileage for each mile traveled in a single privately owned vehicle or airplane, except in the case of common carriers, in which case the person shall receive the cost of the ticket in lieu of the mileage allowance.

E. The per diem and mileage or per diem and cost of tickets for common carriers paid to salaried public officers or employees is in lieu of actual expenses for transportation, lodging and subsistence.

F. In addition to the in-state per diem set forth in this section, the department of finance and administration, by rule, may authorize a flat subsistence rate in the amount set by the legislature in the general appropriation act for commissioned officers of the New Mexico state police in accordance with rules promulgated by the department of finance and administration.

G. In lieu of the in-state per diem set in Subsection B of this section, the department of finance and administration may, by rule, authorize a flat monthly subsistence rate for certain employees of the department of transportation, provided that the payments made under this subsection shall not exceed the maximum amount that would be paid under Subsection B of this section.

H. Per diem received by nonsalaried public officers for travel on official business or in the discharge of their official duties, other than attending a board or committee meeting, and per diem received by public officers and employees for travel on official business shall be prorated in accordance with rules of the department of finance and administration or the governing board.

I. The provisions of Subsection A of this section do not apply to payment of per diem expense to a nonsalaried public official of a municipality for attendance at board or committee meetings held within the boundaries of the municipality.

J. In addition to any other penalties prescribed by law for false swearing on an official voucher, it shall be cause for removal or dismissal from office.

K. With prior written approval of the secretary or the secretary's designee or the local public body, a nonsalaried public officer of a state agency or local public body, a salaried public officer of a state agency or local public body or a salaried employee of a state agency or local public body is entitled to per diem expenses under this subsection and shall receive:

(1) reimbursement for actual expenses for lodging; and

(2) reimbursement for actual expenses for meals not to exceed thirty dollars ($30.00) per day for in-state travel and forty-five dollars ($45.00) per day for out-of-state travel.

L. With prior written approval of the governing board or its designee, a nonsalaried public officer of a public post-secondary educational institution, a salaried public officer of a public post-secondary educational institution or a salaried employee of a public post-secondary educational institution is entitled to per diem expenses under this subsection and shall receive:

(1) reimbursement for actual expenses for lodging; and

(2) reimbursement for actual expenses for meals not to exceed thirty dollars ($30.00) per day for in-state travel and forty-five dollars ($45.00) per day for out-of-state travel.

History: 1953 Comp., 5-10-3, enacted by Laws 1963, ch. 31, 3; 1971, ch. 116, 3; 1974, ch. 26, 1; 1975, ch. 106, 1; 1977, ch. 194, 1; 1978, ch. 184, 3; 1979, ch. 38, 1; 1980, ch. 9, 1; 1980, ch. 32, 1; 1981, ch. 109, 1; 1984, ch. 29, 2; 1987, ch. 129, 1 1; 1989, ch. 338, 2; 2003, ch. 215, 1; 2009, ch. 170, 1.



Section 10-8-5 - Restrictions; regulations.

10-8-5. Restrictions; regulations.

A. The secretary may promulgate rules and regulations for state agencies and local public bodies for the purpose of carrying out the provisions of the Per Diem and Mileage Act. Public officials of public post-secondary educational institutions and employees of public post-secondary educational institutions shall be subject to the rules and regulations of their governing boards.

B. Public funds may be advanced to any public officer or employee before the travel occurs only with prior written approval of the secretary, the secretary's designee, the local public body or the governing board or its designee. This restriction shall not prohibit the use of authorized credit cards in connection with purchases necessary to the use of vehicles owned by the state, a local public body or a public post-secondary educational institution or for food, lodging or transportation as permitted by the department of finance and administration or the governing board. Public funds shall be paid out under the Per Diem and Mileage Act only upon vouchers duly presented with any required receipts attached thereto. For employees authorized to receive public funds in advance of travel, payment shall be received only upon vouchers submitted with attached authorization for each travel period. For public officers or employees using authorized credit cards, vouchers with required receipts for each month's travel expenses shall be submitted as a condition to receiving authorization to use the credit card for the next month's travel. Travel expenses may also be advanced if the travel is to be performed under provisions of federal or private contracts and the funds used are not derived from taxes or revenues paid to the state or any of its political subdivisions.

C. Money expended by the governor from the appropriations made for his office and contingent and other expenses are not subject to any of the foregoing provisions of this section and are not subject to audit; provided that the governor shall only use contingent and other expenses for purposes connected with obligations of the office. An expenditure report on the use of the governor's contingent and other expenses shall be submitted annually to the department of finance and administration.

D. The secretary may reduce the rates set for the per diem and mileage for any class of public officials and for employees of state agencies, except public officials of public post-secondary educational institutions, at any time he deems it to be in the public interest, and such reduction shall not be construed to permit payment of any other compensation, perquisite or allowance. The secretary shall exercise this power of reduction in a reasonable manner and shall attempt to achieve a standard rate for all public officers and employees of the same classification. The secretary may, at the request of any state agency and for good cause shown, reduce the rates of per diem and mileage for that state agency. The governing body of any local public body may eliminate or may reduce the rates set for the per diem and mileage for all or any class of public officials and employees of the local public body at any time the local public body deems it to be in the public interest, and such reduction shall not be construed to permit payment of any other compensation, perquisite or allowance. The local public body shall exercise this power of reduction in a reasonable manner and shall attempt to achieve a standard rate for all public officers and employees of the same classification. The secretary may, in extraordinary circumstances and with the prior approval of the state board of finance in public meeting, allow actual expenses rather than the per diem rates set in the Per Diem and Mileage Act.

E. The governing board or its designee may reduce the rates set for the per diem and mileage for public officials of public post-secondary educational institutions and for employees of public post-secondary educational institutions at any time the governing board deems it to be in the public interest, and such reduction shall not be construed to permit payment of any other compensation, perquisite or allowance. The governing board shall exercise this power of reduction in a reasonable manner and shall attempt to achieve a standard rate for public officers and employees of public post-secondary educational institutions. The governing board may reduce the rates of per diem and mileage for its public post-secondary educational institution and may, in extraordinary circumstances and in public meeting, allow actual expenses rather than the per diem rates set in the Per Diem and Mileage Act.

F. No reimbursement for out-of-state travel shall be paid to any elected public officer, including any member of the legislature, if after the last day to do so that officer has not filed a declaration of candidacy for reelection to his currently held office or has been defeated for reelection to his currently held office in a primary election or any general election.

G. Subsection F of this section does not apply to any elected public officer who is ineligible to succeed himself after serving his term in office.

H. Subsection F of this section does not apply to legislators whose travel has been approved by a three-fourths' vote of the New Mexico legislative council at a regularly called meeting.

I. Any person who is not an employee, appointee or elected official of a county or municipality and who is reimbursed under the provisions of the Per Diem and Mileage Act in an amount that singly or in the aggregate exceeds one thousand five hundred dollars ($1,500) in any one year shall not be entitled to further reimbursement under the provisions of that act until the person furnishes in writing to his department head or, in the case of a department head or board or commission member, to the governor or, in the case of a member of the legislature, to the New Mexico legislative council an itemized statement on each separate instance of travel covered within the reimbursement, the place to which traveled and the executive, judicial or legislative purpose served by the travel.

History: 1953 Comp., 5-10-3.1, enacted by Laws 1978, ch. 184, 4; 1979, ch. 273, 4; 1984, ch. 29, 3; 1989, ch. 338, 3; 1990, ch. 67, 1; 1995, ch. 209, 1.



Section 10-8-6 - Application of act.

10-8-6. Application of act.

A. The Per Diem and Mileage Act shall not apply to the members of the legislature unless the legislature by specific reference to the act makes it applicable to the members and such application does not thereby exceed the per diem and mileage rates fixed in the constitution of New Mexico.

B. The provisions of Subsection D of Section 10-8-4 NMSA 1978 pertaining to the mileage reimbursement rate for travel in a privately owned vehicle shall not apply to employees of a hospital facility under the control of the board of trustees of a special hospital district created pursuant to the provisions of the Special Hospital District Act [Chapter 4, Article 48A NMSA 1978], if the board of trustees has fixed a mileage reimbursement rate for those employees.

History: 1953 Comp., 5-10-3.2, enacted by Laws 1971, ch. 116, 5; 2003, ch. 21, 2.



Section 10-8-7 - Penalty.

10-8-7. Penalty.

Any public officer or employee covered by the Per Diem and Mileage Act who knowingly authorizes or who knowingly accepts payment in excess of the amount allowed by the Per Diem and Mileage Act or in excess of the amount authorized by the secretary or the governing board pursuant to Section 10-8-5 NMSA 1978 is liable to the state in an amount that is twice the excess payment.

History: 1953 Comp., 5-10-4, enacted by Laws 1963, ch. 31, 4; 1971, ch. 116, 6; 1977, ch. 247, 51; 1989, ch. 338, 4.



Section 10-8-8 - Other reimbursements.

10-8-8. Other reimbursements.

A. The secretary may authorize by regulation reimbursement for the following actual expenses incurred by public officers and employees of state agencies:

(1) moving expenses;

(2) professional fees or dues;

(3) tuition and fees for attending educational programs or classes approved by the secretary; and

(4) registration fees for attending seminars, educational programs or classes.

B. The governing body of any local public body may, by resolution, authorize the reimbursement of public officers and employees for any of the actual expenses set forth in Subsection A of this section. No resolution adopted pursuant to this subsection shall authorize the reimbursement for any expense not authorized by regulation of the secretary pursuant to Subsection A of this section.

C. The governing board may, by regulation, authorize the reimbursement of public officers of public post-secondary educational institutions and employees of public post-secondary educational institutions for any of the actual expenses set forth in Subsection A of this section.

D. No reimbursement shall be made for any expenses unless receipts for all such expenses are attached to the reimbursement voucher.

History: 1978 Comp., 10-8-8, enacted by Laws 1979, ch. 273, 5; 1989, ch. 338, 5.






Article 9 - Personnel

Section 10-9-1 - Short title.

10-9-1. Short title.

Chapter 10, Article 9 NMSA 1978 may be cited as the "Personnel Act".

History: 1953 Comp., 5-4-28, enacted by Laws 1961, ch. 240, 1; 2009, ch. 76, 1.



Section 10-9-2 - Purpose of act; enactment under constitution.

10-9-2. Purpose of act; enactment under constitution.

The purpose of the Personnel Act is to establish for New Mexico a system of personnel administration based solely on qualification and ability, which will provide greater economy and efficiency in the management of state affairs. The Personnel Act is enacted under and pursuant to the provisions of Article 7, Section 2 of the constitution of New Mexico, as amended.

History: 1953 Comp., 5-4-29, enacted by Laws 1961, ch. 240, 2; 1963, ch. 200, 1.



Section 10-9-3 - Definitions.

10-9-3. Definitions.

As used in the Personnel Act:

A. "director" means the personnel director;

B. "board" means the personnel board;

C. "service" means the state personnel service created by the Personnel Act, and includes all positions covered by the Personnel Act;

D. "position" means any state office, job, or position of employment;

E. "employer" means any authority having power to fill positions, in an agency;

F. "agency" means any state department, bureau, division, branch or administrative group which is under the same employer;

G. "class" means a group of positions similar enough in powers and responsibilities that they can be covered by the same qualifications and rate of pay;

H. "test" means a test of the qualifications, fitness and ability, and includes tests that are written, oral, physical or in the form of a demonstration of skill or any combination thereof;

I. "employee" means a person in a position in the service who has completed his probationary period; and

J. "probationer" means a person in a position in the service who is still in the probationary period for that position.

History: 1953 Comp., 5-4-30, enacted by Laws 1961, ch. 240, 3.



Section 10-9-4 - Coverage of service.

10-9-4. Coverage of service.

The Personnel Act and the service cover all state positions except:

A. officials elected by popular vote or appointed to fill vacancies to elective offices;

B. members of boards and commissions and heads of agencies appointed by the governor;

C. heads of agencies appointed by boards or commissions;

D. directors of department divisions;

E. those in educational institutions and in public schools;

F. those employed by state institutions and by state agencies providing educational programs and who are required to hold valid certificates as certified school instructors as defined in Section 22-1-2 NMSA 1978 issued by the public education department;

G. those in the governor's office;

H. those in the state militia or the commissioned officers of the New Mexico state police division of the department of public safety;

I. those in the judicial branch of government;

J. those in the public defender department, upon implementation of personnel policies and rules by the public defender commission;

K. those in the legislative branch of government;

L. not more than two assistants and one secretary in the office of each official listed in Subsections A, B and C of this section, excluding members of boards and commissions in Subsection B of this section;

M. those of a professional or scientific nature that are temporary in nature;

N. those filled by patients or inmates in charitable, penal or correctional institutions;

O. state employees if the board in its discretion decides that the position is one of policymaking; and

P. disadvantaged youth under twenty-two years of age regularly enrolled or to be enrolled in a secondary educational institution approved by the public education department or in an accredited state institution of advanced learning or vocational training and who are to be employed for not more than seven hundred twenty hours during any calendar year:

(1) the term "disadvantaged youth" shall be defined for purposes of this exemption by regulation duly promulgated by the board; and

(2) the board shall:

(a) require that all the criteria of this subsection have been met;

(b) establish employment lists for the certification of the highest-standing candidates to the prospective employers; and

(c) establish the pay rates for such employees.

History: 1953 Comp., 5-4-31, enacted by Laws 1961, ch. 240, 4; 1963, ch. 200, 2; 1967, ch. 181, 1; 1969, ch. 126, 1; 1975, ch. 182, 1; 1977, ch. 247, 45; 1979, ch. 202, 6; 1981, ch. 339, 5; 1987, ch. 254, 15; 1989, ch. 204, 10; 1990, ch. 20, 1; 2014, ch. 78, 1.



Section 10-9-4.1 - Personnel Act; rocky mountain information network employees; exemption from coverage.

10-9-4.1. Personnel Act; rocky mountain information network employees; exemption from coverage.

A. Notwithstanding the provisions of Section 10-9-4 NMSA 1978, all employees of the rocky mountain information network who commence employment on or after the effective date of this act are exempt from coverage under the Personnel Act.

B. Notwithstanding the provisions of Section 10-9-4 NMSA 1978, any employee of the rocky mountain information network who was employed prior to the effective date of this act may elect to become exempt from coverage under the Personnel Act by filing a written election to do so with the director of the rocky mountain information network and the director of the state personnel office. An election is effective upon filing and shall be irrevocable so long as the employee remains employed by the rocky mountain information network.

C. As used in this section, "rocky mountain information network" means that project funded by the United States department of justice, regulated by the provisions of 28 Code of Federal Regulations, Part 23, created as part of the regional information sharing systems program established by the United States department of justice and serving law enforcement agencies in the states of New Mexico, Arizona, Nevada, Colorado, Wyoming, Montana, Idaho and Utah.

History: Laws 1987, ch. 337, 1.



Section 10-9-5 - Public officers and public employees; executive branch; annual exempt salaries plan.

10-9-5. Public officers and public employees; executive branch; annual exempt salaries plan.

A. The department of finance and administration shall prepare, by December 1 of each year, an exempt salaries plan for the governor's approval. The plan shall specify salary ranges for the following public officer and public employee positions of the executive branch of government:

(1) members of boards and commissions appointed by the governor;

(2) heads of agencies or departments appointed by the governor;

(3) heads of agencies or departments appointed by the respective boards and commissions of the agencies;

(4) directors of department divisions;

(5) employees in the governor's office;

(6) positions in the state militia and the commissioned officers of the New Mexico state police division of the department of public safety;

(7) assistants and secretaries in the offices of each official covered by Paragraphs (2), (3) and (10) of this subsection;

(8) positions of a professional or scientific nature which are temporary in nature;

(9) state employees whose positions the personnel board has classified as policy-making positions and exempt employees of elective public officials; and

(10) secretaries of departments appointed by the governor.

B. Excluded from the provisions of this section are employees of the commission on higher education and employees of state educational institutions named in Article 12, Section 11 of the constitution of New Mexico.

C. The exempt salaries plan for the ensuing fiscal year, as prepared by the department of finance and administration and approved by the governor, shall be published as a part of the executive budget document presented to the legislature at its next regular session following the preparation of the plan.

D. Upon the governor's approval, the plan shall take effect at the beginning of the subsequent fiscal year.

History: 1953 Comp., 5-4-31.1, enacted by Laws 1978, ch. 96, 1; 1979, ch. 6, 1; 1979, ch. 202, 7; 1987, ch. 254, 16; 1989, ch. 204, 11.



Section 10-9-6 - Certified school instructors previously employed under the provisions of the Personnel Act.

10-9-6. Certified school instructors previously employed under the provisions of the Personnel Act.

Certified school instructors who were employed as certified school instructors by state institutions or state agencies under the provisions of the Personnel Act prior to July 1, 1974, may elect to continue to be employed under the Personnel Act. Certified school instructors who elect to continue under the Personnel Act shall file a notice of such election with the personnel director prior to the effective date of this act.

History: 1953 Comp., 5-4-31.2, enacted by Laws 1975, ch. 182, 2.



Section 10-9-7 - Certain rules changes requiring legislative approval.

10-9-7. Certain rules changes requiring legislative approval.

The state personnel office shall not spend any of its appropriation for the promulgating or filing of rules, policies or plans which have significant financial impact or which would require significant future appropriations to maintain without prior, specific legislative approval.

History: 1953 Comp., 5-4-31.3, enacted by Laws 1976, ch. 11, 1; 1980, ch. 6, 1; 1984, ch. 7, 1.



Section 10-9-8 - Personnel board; appointment.

10-9-8. Personnel board; appointment.

The personnel board is created, and shall be composed of five members appointed by the governor and confirmed by the senate, who shall served staggered terms of five years each with one board member's term expiring each year. No person shall be a member of the board or eligible for appointment to the board who is an employee in the service, holds political office or is an officer of a political organization.

History: 1953 Comp., 5-4-32, enacted by Laws 1961, ch. 240, 5; 1980, ch. 47, 1.



Section 10-9-9 - Board members; pay; meetings.

10-9-9. Board members; pay; meetings.

Each board member shall be paid per diem and mileage according to the Per Diem and Mileage Act [Chapter 10, Article 8 NMSA 1978] when traveling on board business. The board shall meet at the call of the chairman but in the absence of such call, at least once every two months.

History: 1953 Comp., 5-4-33, enacted by Laws 1961, ch. 240, 6; 1967, ch. 181, 2.



Section 10-9-10 - Board duties.

10-9-10. Board duties.

The board shall:

A. promulgate regulations to effectuate the Personnel Act;

B. hear appeals and make recommendations to the employers;

C. hire, with the approval of the governor, a director experienced in the field of personnel administration;

D. review budget requests prepared by the director for the operation of the personnel program and make appropriate recommendations thereon;

E. make investigations, studies and audits necessary to the proper administration of the Personnel Act;

F. make an annual report to the governor at the end of the fiscal year;

G. establish and maintain liaison with the general services department; and

H. represent the public interest in the improvement of personnel administration in the system.

History: 1953 Comp., 5-4-34, enacted by Laws 1961, ch. 240, 7; 1963, ch. 200, 3; 1967, ch. 181, 3; 1983, ch. 301, 21.



Section 10-9-11 - Board and office administratively attached to general services department.

10-9-11. Board and office administratively attached to general services department.

The board and the state personnel office are administratively attached, as defined in the Executive Reorganization Act [9-1-1 to 9-1-10 NMSA 1978], to the general services department.

History: 1953 Comp., 5-4-34.1, enacted by Laws 1977, ch. 247, 47; 1983, ch. 301, 22.



Section 10-9-12 - Director duties.

10-9-12. Director duties.

The director shall:

A. supervise all administrative and technical personnel activities of the state;

B. act as secretary to the board;

C. establish, maintain and publish annually a roster of all employees of the state, showing for each employee his division, title, pay rate and other pertinent data;

D. make annual reports to the board;

E. recommend to the board rules he considers necessary or desirable to effectuate the Personnel Act; and

F. supervise all tests and prepare lists of persons passing them to submit to prospective employers.

History: 1953 Comp., 5-4-35, enacted by Laws 1961, ch. 240, 8; 1967, ch. 181, 4.



Section 10-9-13 - Rules; adoption; coverage.

10-9-13. Rules; adoption; coverage.

Rules promulgated by the board shall be effective when filed as required by law. The rules shall provide, among other things, for:

A. a classification plan for all positions in the service;

B. a pay plan for all positions in the service;

C. competitive entrance and promotion tests to determine the qualifications, fitness and ability of applicants to perform the duties of the position for which they apply. Such rules shall also provide for the awarding to those applicants having a passing grade of two preference points for each year of residency in New Mexico not to exceed a total of ten preference points;

D. exemption from competitive entrance tests for those professional persons applying for classified positions in the service who possess recognized registration or certification by another state agency;

E. a period of probation of one year during which a probationer may be discharged or demoted or returned to the eligible list without benefit of hearing;

F. the establishment of employment lists for the certification of the highest standing candidates to the prospective employers and procedure to be followed in hiring from the lists;

G. hours of work, holiday and leave;

H. dismissal or demotion procedure for employees in the service, including presentation of written notice stating specific reasons and time for the employees to reply thereto, in writing, and appeals to the board;

I. the rejection of applicants who fail to meet reasonable requirements as to age, physical condition, training, experience or moral conduct; and

J. employment of any apparently qualified applicant for a period of not more than ninety days when an emergency condition exists and there are no applicants available on an appropriate employment list as provided in Subsection F of this section. The applicant, if employed, shall be paid at the same rate as a comparable position covered by the Personnel Act.

History: 1953 Comp., 5-4-36, enacted by Laws 1961, ch. 240, 9; 1963, ch. 200, 4; 1967, ch. 181, 5; 1975, ch. 26, 1; 1983, ch. 28, 2.



Section 10-9-13.1 - Legislative finding; purpose of act.

10-9-13.1. Legislative finding; purpose of act.

The legislature finds that residents of the state are a valuable resource in state employment because of their dedication and commitment to the state they live in. Therefore, the purpose of this act [10-9-13, 10-9-13.1 NMSA 1978] is to encourage residents to remain in the state rather than moving out of state because of unsatisfactory employment opportunities in New Mexico.

History: Laws 1983, ch. 28, 1.



Section 10-9-13.2 - Veteran's preference.

10-9-13.2. Veteran's preference.

A. In establishing the list of eligibles for appointment, the board shall provide preference points for veterans honorably discharged from the armed forces of the United States. Veterans with a service-connected disability shall be awarded ten points over and above their regular test scores. Veterans without a service-connected disability shall be awarded five points over and above their regular test scores.

B. The board shall determine the rank on any employment list by adding the points to the veteran's final passing grade on the examination after the veteran has submitted proof of having status as a veteran at the time of application for employment with a state agency. In the case of a veteran having a service-connected disability, the veteran shall provide proof of a service-connected disability in the form of a certification by the federal veterans' administration. A veteran with or without a service-connected disability shall have his name placed on the list in accordance with the numerical rating of other veterans and nonveterans.

History: Laws 1989, ch. 43, 1 and Laws 1989, ch. 284, 1.



Section 10-9-14 - Blind not barred from competitive examination; method of testing.

10-9-14. Blind not barred from competitive examination; method of testing.

A. No agency or officer of the state or any of its political subdivisions shall prohibit, prevent, disqualify or discriminate against any blind person, otherwise qualified, from registering, taking or competing in a competitive entrance or promotion test for any position for which the blind person makes application.

B. The state personnel board and all political subdivisions of the state which require competitive or promotion tests for any position shall provide and adequate and equal test by an appropriate method for any blind person requesting such a test at the time of submitting his application.

History: 1953 Comp., 5-4-36.1, enacted by Laws 1967, ch. 71, 1.



Section 10-9-15 - Duties of state officers and employers.

10-9-15. Duties of state officers and employers.

All officers and employers of the state shall comply with the Personnel Act. All employers shall hire employees only from employment lists of applicants who meet prescribed minimum requirements and have passed the prescribed tests, provided by the director. All officers and employers shall furnish any records or information which the director or the board requests.

History: 1953 Comp., 5-4-37, enacted by Laws 1961, ch. 240, 10.



Section 10-9-16 - Status of present employees.

10-9-16. Status of present employees.

All employees of the state holding positions brought into the classified service by the Personnel Act shall be continued in their positions and become regular employees without original examinations, if they have held the position for at least one year immediately prior to the effective date of the Personnel Act. All other employees of the state holding positions brought into the service by the Personnel Act shall be continued in their positions as probationers until they have, not later than one year from the effective date of the Personnel Act, taken and passed a qualifying test prescribed by the director for the position held. An employee who fails to qualify shall be dismissed within thirty days after the establishment of an employment or promotion list for his position. Nothing in the Personnel Act shall preclude the reclassification or reallocation of any position held by an incumbent.

This section shall not apply to employees of the grant-in-aid agencies whose status as employees or probationers shall be recognized under rules to be promulgated by the board.

History: 1953 Comp., 5-4-38, enacted by Laws 1961, ch. 240, 11.



Section 10-9-17 - Certification of payroll.

10-9-17. Certification of payroll.

No person shall make or approve payment for personnel services to any person in the service, unless the payroll voucher or account of the pay is certified by the director that the person being paid was employed in accordance with the Personnel Act.

History: 1953 Comp., 5-4-39, enacted by Laws 1961, ch. 240, 12.



Section 10-9-18 - Appeals by employees to the board.

10-9-18. Appeals by employees to the board.

A. An employee who is dismissed, demoted or suspended may, within thirty days after the dismissal, demotion or suspension, appeal to the board. The appealing employee and the agency whose action is reviewed have the right to be heard publicly and to present facts pertinent to the appeal.

B. An applicant denied permission to take an examination or who is disqualified may appeal to the board.

C. The technical rules of evidence shall not apply to appeals to the board.

D. A record shall be made of the hearing, which shall be transcribed if there is an appeal to the district court. Costs of the transcripts, including one copy for the board, shall be paid initially by the agency. The cost of the transcripts may be assessed by the court to the losing party on appeal.

E. The board may designate a hearing officer who may be a member of the board or any qualified state employee to preside over and take evidence at any hearing held pursuant to this section. The hearing officer shall prepare and submit to the board a summary of the evidence taken at the hearing and proposed findings of fact. The board shall render a decision, which shall include findings of fact and conclusions of law.

F. If the board finds that the action taken by the agency was without just cause, the board may modify the disciplinary action or order the agency to reinstate the appealing employee to the employee's former position or to a position of like status and pay. Every consideration shall be given to placing the appealing employee in the same geographical location in which the employee was employed prior to the disciplinary action. The board may recommend that the appealing employee be reinstated by an agency other than the one that disciplined the appealing employee. When the board orders an agency to reinstate an appealing employee, the reinstatement shall be effective within thirty days of the board's order. The board may award back pay as of the date of the dismissal, demotion or suspension or as of the later date as the board may specify.

G. A party aggrieved by the decision of the board made pursuant to this section may appeal the decision to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

H. Where the public employer has entered into a collective bargaining agreement pursuant to the Public Employee Bargaining Act [Chapter 10, Article 7E NMSA 1978] covering the employee, such an employee who is dismissed, demoted or suspended may, within thirty days after the dismissal, demotion or suspension, irrevocably elect to appeal the action through arbitration. An appeal under this subsection shall be conducted in accordance with procedures and requirements as set forth in Subsections A, C and D of this section. The arbitrator shall have all of the powers of the board as set forth in Subsection F of this section. A party aggrieved by the decision of the arbitrator may appeal the decision pursuant to Subsection G of this section. The selection of an arbitrator shall be conducted in accordance with selection procedures set forth in the collective bargaining agreement that covers the employee.

History: 1978 Comp., 10-9-18, enacted by Laws 1980, ch. 47, 2; 1998, ch. 55, 21; 1999, ch. 265, 21; 2009, ch. 76, 2.



Section 10-9-19 - Reduction in force.

10-9-19. Reduction in force.

Whenever an employee is terminated by an employer in a reduction in force by the employer, the terminated employee shall be rehired by that employer if the same or a comparable position becomes available in an increase of force within six months after the termination.

History: 1953 Comp., 5-4-40.1, enacted by Laws 1963, ch. 200, 7.



Section 10-9-20 - Oaths; testimony; records; refusal.

10-9-20. Oaths; testimony; records; refusal.

The board has the power to administer oaths, subpoena witnesses and compel the production of books and papers pertinent to any investigation or hearing authorized by the Personnel Act. Refusal to testify before the board on matters pertaining to personnel is grounds for dismissal from the service.

History: 1953 Comp., 5-4-41, enacted by Laws 1961, ch. 240, 14.



Section 10-9-21 - Prohibited acts.

10-9-21. Prohibited acts.

A. No employer shall dismiss an employee for failure or refusal to pay or promise to pay any assessment, subscription or contribution to any political organization or candidate; however, nothing contained in this section shall prevent voluntary contributions to political organizations.

B. No person in the personnel office or employee in the service shall hold political office except for a non-partisan county or municipal office or be an officer of a political organization during his employment. For the purposes of the Personnel Act, being a local school board member or an elected board member of any post-secondary educational institution shall not be construed to be holding political office, and being an election official shall not be construed to be either holding political office or being an officer of a political organization. Nothing in the Personnel Act shall deny employees the right to vote as they choose or to express their opinions on political subjects and candidates.

C. Any employee who becomes a candidate for public office shall, upon filing or accepting the nomination and during the campaign, take a leave of absence. This subsection does not apply to those employees of a grant-in-aid agency whose political activities are governed by federal statute.

D. The director shall investigate any written charge by any person that this section has been violated and take whatever steps deemed necessary.

E. No person shall be refused the right of taking an examination, from appointment to a position, from promotion or from holding a position because of political or religious opinions or affiliation or because of race or color.

F. No employee or probationer shall engage in partisan political activity while on duty.

G. With respect to employees of federal grant-in-aid agencies, the applicable personnel standards, regulations and federal laws limiting activities shall apply and shall be set forth in rules promulgated by the board.

History: 1953 Comp., 5-4-42, enacted by Laws 1961, ch. 240, 15; 1963, ch. 200, 6; 1967, ch. 181, 6; 1983, ch. 81, 1; 1991, ch. 152, 1.



Section 10-9-22 - Unlawful acts prohibited.

10-9-22. Unlawful acts prohibited.

It is unlawful to:

A. make any false statement, certificate, mark or rating with regard to any test, certification or appointment made under the Personnel Act;

B. directly or indirectly give, pay, offer, solicit or accept any money or other valuable consideration or secure or furnish any special or secret information for the purpose of affecting the rights or prospects of any person with respect to employment in the service.

History: 1953 Comp., 5-4-43, enacted by Laws 1961, ch. 240, 16.



Section 10-9-23 - Penalties.

10-9-23. Penalties.

Any person wilfully violating any provision of the Personnel Act or the rules of the board is guilty of a misdemeanor. In addition to the criminal penalties, a person found guilty of a misdemeanor under the Personnel Act is ineligible for appointment to or employment in a position in the service, and forfeits his office or position.

History: 1953 Comp., 5-4-44, enacted by Laws 1961, ch. 240, 17.



Section 10-9-24 - Existing rules.

10-9-24. Existing rules.

Existing personnel rules, policies and pay plans for the employees of the state shall govern until new rules, policies and pay plans are established under the Personnel Act.

History: 1953 Comp., 5-4-45, enacted by Laws 1961, ch. 240, 18.



Section 10-9-25 - Federal funds and assistance.

10-9-25. Federal funds and assistance.

When the provisions of any laws of the United States, or any rule, order, or regulation of any federal agency or authority providing federal funds for use in New Mexico, either directly or indirectly or as a grant-in-aid, to be matched or otherwise, impose as a condition for the receipt of such funds, other or higher personnel standards or different classifications than are provided for by the Personnel Act, the board has the authority and is directed to adopt rules and regulations to meet the requirements of such law, rule, order or regulation.

History: 1953 Comp., 5-4-46, enacted by Laws 1961, ch. 240, 19.






Article 10 - State Government Internship Program

Section 10-10-1 - Creation of state government internship program.

10-10-1. Creation of state government internship program.

There is established under the personnel board the office of inter-university and college training, to administer a program for securing, placing and training qualified university and college students who are New Mexico residents in positions within the state government.

History: 1953 Comp., 5-8-1, enacted by Laws 1959, ch. 73, 1; 1967, ch. 54, 1; 1975, ch. 85, 1.



Section 10-10-2 - Purposes.

10-10-2. Purposes.

The purposes of this act [10-10-1 to 10-10-5 NMSA 1978] are:

A. to secure and to channel selected college students into positions within the state government;

B. to aid in the process of coordinating the various institutions of higher learning of the state with the state government;

C. to stimulate the various state agencies and offices to improve their services and functions;

D. to formulate recommendations concerning personnel administration and other programs affecting state personnel.

History: 1953 Comp., 5-8-2, enacted by Laws 1959, ch. 73, 2.



Section 10-10-3 - Director of inter-university training program.

10-10-3. Director of inter-university training program.

The inter-university training program shall be headed by the personnel director.

History: 1953 Comp., 5-8-3, enacted by Laws 1959, ch. 73, 3; 1963, ch. 124, 1; 1967, ch. 54, 2; 1975, ch. 85, 2.



Section 10-10-4 - Duties of director.

10-10-4. Duties of director.

The duties of the personnel director are:

A. with the approval of the personnel board, to establish regulations regarding qualifications, procedures for applying for internships, and related matters;

B. to select and place especially talented university or college students, or graduates, as interns in state government;

C. to provide orientation and training programs for student interns to prepare them for a career in state government;

D. to coordinate the activities of the intern personnel and the various state agencies to obtain the maximum benefits for both the state and the agency personnel; and

E. to submit to the personnel board, the governor and the legislature recommendations concerning the intern program.

History: 1953 Comp., 5-8-4, enacted by Laws 1959, ch. 73, 4; 1967, ch. 54, 3; 1975, ch. 85, 3.



Section 10-10-5 - Employment of intern personnel.

10-10-5. Employment of intern personnel.

A. Every employing office or agency of the state hiring a student or graduate under the inter-university and college program shall be free to employ intern personnel under conditions and salary provisions determined by the employing office or agency. The employing office or agency or the director of inter-university training, with the consent of the employing office or agency, shall have the right to discharge any intern with one week advance notice.

B. The employing office or agency shall cooperate with the personnel director and release intern personnel to participate in orientation or training programs where the employing office or agency head determines that the programs are beneficial and within the functions of the participating state employer. Participation by intern personnel in orientation or training programs in connection with their state employment, when approved by the employing office or agency head, shall be compensated as regular employment.

C. At each college or university in the state which desires to participate in the state government internship program, the president or other chief executive officer shall appoint an intern adviser who will serve as a liaison between the personnel director, the university or college, and the students. The intern adviser shall assist the personnel director in recruiting and selecting students for the program.

History: 1953 Comp., 5-8-5, enacted by Laws 1959, ch. 73, 5; 1967, ch. 54, 4; 1975, ch. 85, 4.






Article 11 - Retirement of Public Officers and Employees Generally

Section 10-11-1 - Short title.

10-11-1. Short title.

Chapter 10, Article 11 NMSA 1978 may be cited as the "Public Employees Retirement Act".

History: Laws 1987, ch. 253, 1.



Section 10-11-2 - Definitions.

10-11-2. Definitions.

As used in the Public Employees Retirement Act:

A. "accumulated member contributions" means the amounts deducted from the salary of a member and credited to the member's individual account, together with interest, if any, credited to that account;

B. "affiliated public employer" means the state and any public employer affiliated with the association as provided in the Public Employees Retirement Act, but does not include an employer pursuant to the Magistrate Retirement Act [Chapter 10, Article 12C NMSA 1978], the Judicial Retirement Act [Chapter 10, Article 12B NMSA 1978] or the Educational Retirement Act [Chapter 22, Article 11 NMSA 1978];

C. "association" means the public employees retirement association established under the Public Employees Retirement Act;

D. "disability retired member" means a retired member who is receiving a pension pursuant to the disability retirement provisions of the Public Employees Retirement Act;

E. "disability retirement pension" means the pension paid pursuant to the disability retirement provisions of the Public Employees Retirement Act;

F. "educational retirement system" means that retirement system provided for in the Educational Retirement Act;

G. "employee" means any employee of an affiliated public employer;

H. "federal social security program" means that program or those programs created and administered pursuant to the act of congress approved August 14, 1935, Chapter 531, 49 Stat. 620, as that act may be amended;

I. "final average salary" means the final average salary calculated in accordance with the provisions of the applicable coverage plan;

J. "form of payment" means the applicable form of payment of a pension provided for in Section 10-11-117 NMSA 1978;

K. "former member" means a person who was previously employed by an affiliated public employer, who has terminated that employment and who has received a refund of member contributions;

L. "fund" means the funds included under the Public Employees Retirement Act;

M. "member" means a currently employed, contributing employee of an affiliated public employer, or a person who has been but is not currently employed by an affiliated public employer, who has not retired and who has not received a refund of member contributions; "member" also includes the following:

(1) "adult correctional officer member" means a member who is employed as an adult correctional officer or an adult correctional officer specialist by a state correctional facility of the corrections department or its successor agency;

(2) "juvenile correctional officer member" means a member who is employed as a juvenile correctional officer by the children, youth and families department or its successor agency;

(3) "municipal detention officer member" means a member who is employed by an affiliated public employer other than the state and who has inmate custodial responsibilities at a facility used for the confinement of persons charged with or convicted of a violation of a law or ordinance;

(4) "municipal fire member" means any member who is employed as a full-time nonvolunteer firefighter by an affiliated public employer and who has taken the oath prescribed for firefighters;

(5) "municipal police member" means any member who is employed as a police officer by an affiliated public employer, other than the state, and who has taken the oath prescribed for police officers; and

(6) "state police member" means a member who is an officer of the New Mexico state police and who has taken the oath prescribed for such officers, except that a state police member shall not include a member who is an officer of the New Mexico state police division and who was certified and commissioned as of June 30, 2015 in the former motor transportation division or the former special investigations division of the department of public safety;

N. "membership" means membership in the association;

O. "pension" means a series of monthly payments to a retired member or survivor beneficiary as provided in the Public Employees Retirement Act;

P. "public employer" means the state, any municipality, city, county, metropolitan arroyo flood control authority, economic development district, regional housing authority, soil and water conservation district, entity created pursuant to a joint powers agreement, council of government, conservancy district, irrigation district, water and sanitation district, water district and metropolitan water board, including the boards, departments, bureaus and agencies of a public employer, so long as these entities fall within the meaning of governmental plan as that term is used in Section 414(d) of the Internal Revenue Code of 1986, as amended;

Q. "refund beneficiary" means a person designated by the member, in writing, in the form prescribed by the association, as the person who would be refunded the member's accumulated member contributions payable if the member dies and no survivor pension is payable or who would receive the difference between pension paid and accumulated member contributions if the retired member dies before receiving in pension payments the amount of the accumulated member contributions;

R. "retire" means to:

(1) terminate employment with all employers covered by any state system or the educational retirement system; and

(2) receive a pension from a state system or the educational retirement system;

S. "retired member" means a person who has met all requirements for retirement and who is receiving a pension from the fund;

T. "retirement board" means the retirement board provided for in the Public Employees Retirement Act;

U. "salary" means the base salary or wages paid a member, including longevity pay, for personal services rendered an affiliated public employer. "Salary" shall not include overtime pay, allowances for housing, clothing, equipment or travel, payments for unused sick leave, unless the unused sick leave payment is made through continuation of the member on the regular payroll for the period represented by that payment, and any other form of remuneration not specifically designated by law as included in salary for Public Employees Retirement Act purposes. Salary in excess of the limitations set forth in Section 401(a)(17) of the Internal Revenue Code of 1986, as amended, shall be disregarded. The limitation on compensation for eligible employees shall not be less than the amount that was allowed to be taken into account under the state retirement system acts in effect on July 1, 1993. For purposes of this subsection, "eligible employee" means an individual who was a member of a state system before the first plan year beginning after December 31, 1995;

V. "state system" means the retirement programs provided for in the Public Employees Retirement Act, the Magistrate Retirement Act and the Judicial Retirement Act;

W. "state retirement system acts" means collectively the Public Employees Retirement Act, the Magistrate Retirement Act, the Judicial Retirement Act and the Volunteer Firefighters Retirement Act [Chapter 10, Article 11A NMSA 1978]; and

X. "survivor beneficiary" means a person who receives a pension or who has been designated to be paid a pension as a result of the death of a member or retired member.

History: Laws 1987, ch. 253, 2; 1989, ch. 31, 1; 1989, ch. 333, 1; 1991, ch. 231, 1; 1992, ch. 116, 1; 1993, ch. 160, 1; 1995, ch. 115, 1; 2003, ch. 268, 1; 2005, ch. 196, 1; 2013, ch. 225, 1; 2015, ch. 3, 42.



Section 10-11-2.1 - Definitions.

10-11-2.1. Definitions.

As used in Chapter 10, Article 11 NMSA 1978, with reference to the public employees retirement association, "executive secretary" means "executive director".

History: 1978 Comp., 10-11-2.1, enacted by Laws 1997, ch. 189, 1.



Section 10-11-2.2 - Additional definition; state legislator member.

10-11-2.2. Additional definition; state legislator member.

As used in the Public Employees Retirement Act, "state legislator member" means a person who is currently serving or who has served as a state legislator or lieutenant governor and who has elected to participate in a state legislator member retirement plan. A former state legislator or former lieutenant governor may be a state legislator member whether or not currently receiving a pension under a state legislator member coverage plan.

History: Laws 2004, ch. 68, 1.



Section 10-11-3 - Membership; requirements; exclusions; termination.

10-11-3. Membership; requirements; exclusions; termination.

A. Except as may be provided for in the Volunteer Firefighters Retirement Act [Chapter 10, Article 11A NMSA 1978], the Judicial Retirement Act [Chapter 10, Article 12B NMSA 1978], the Magistrate Retirement Act [Chapter 10, Article 12C NMSA 1978], the Educational Retirement Act [Chapter 22, Article 11 NMSA 1978] and the provisions of Sections 29-4-1 through 29-4-11 NMSA 1978 governing the state police pension fund, each employee and elected official of every affiliated public employer shall be a member of the association, unless excluded from membership in accordance with Subsection B of this section.

B. The following employees and elected officials are excluded from membership in the association:

(1) elected officials who file with the association a written application for exemption from membership within twenty-four months of taking office;

(2) elected officials who file with the association a written application for exemption from membership within twenty-four months of the date the elected official's public employer becomes an affiliated public employer;

(3) employees designated by the affiliated public employer as seasonal or student employees or as trainee participants of the federally funded and state-funded senior employment trainee program, administered by the aging and long-term services department;

(4) employees who file with the association a written application for exemption from membership within thirty days of the date the employee's public employer becomes an affiliated public employer;

(5) employees of an affiliated public employer that is making contributions to a private retirement program on behalf of the employee as part of a compensation arrangement who file with the association a written application for exemption within thirty days of employment, unless the employee has previously retired under the provisions of the Public Employees Retirement Act;

(6) employees of an affiliated public employer who have retired under and are receiving a pension pursuant to the provisions of the Educational Retirement Act; and

(7) retired members who return to work pursuant to Section 10-11-8 NMSA 1978 and are exempted from membership by the provisions of that section.

C. Employees designated as seasonal and student employees shall be notified in writing by their affiliated public employer of the designation and the consequences of the designation with respect to membership, service credit and benefits. A copy of the notification shall be filed with the association within thirty days of the date of employment.

D. An exemption from membership by an elected official shall expire at the end of the term of office for which filed.

E. Employees and elected officials who have exempted themselves from membership may subsequently withdraw the exemption by filing a membership application. Membership shall commence the first day of the first pay period following the date the application is filed.

F. The membership of an employee or elected official shall cease if the employee terminates employment with an affiliated public employer or the elected official leaves office and the employee or elected official requests and receives a refund of member contributions.

History: Laws 1987, ch. 253, 3; 1992, ch. 116, 2; 1993, ch. 160, 2; 1995, ch. 114, 1.; 2004, ch. 68, 2; 2009, ch. 137, 1.



Section 10-11-4 - Service credit; requirements for; forfeiture; reinstatement.

10-11-4. Service credit; requirements for; forfeiture; reinstatement.

A. Personal service rendered an affiliated public employer by a member shall be credited to the member's service credit account in accordance with retirement board rules and regulations. Service shall be credited to the nearest month. In no case shall any member be credited with a year of service for less than twelve months of service in any calendar year or more than a month of service for all service in any calendar month or more than a year of service for all service in any calendar year. In no case shall any member be allowed to purchase service credit unless the purchase is authorized in the Public Employees Retirement Act.

B. Personal service rendered an affiliated public employer prior to August 1, 1947 shall be credited to a member if the member acquires one year of service credit for personal service rendered an affiliated public employer.

C. Personal service rendered an affiliated public employer after July 31, 1947 but prior to the date the public employer became an affiliated public employer is prior service and shall be credited to a member if:

(1) the member has the applicable minimum number of years of service credit required for normal retirement. As used in this paragraph, "service credit" means only the service credit earned by the member during periods of employment with an affiliated public employer; and

(2) the member pays the association the amount determined in accordance with Subsection D of this section.

D. The purchase cost for each month of service credit purchased under the provisions of this section is equal to the member's final average salary multiplied by the sum of the member contribution rate and employer contribution rate determined in accordance with the coverage plan applicable to the member at the time of the written election to purchase. Full payment shall be made in a single lump-sum amount in accordance with the procedures established by the retirement board. The portion of the purchase cost derived from the employer contribution rate shall be credited to the employers accumulation fund and shall not be refunded to the member in the event of cessation of membership. In no case shall any member be credited with a month of service for less than the purchase cost as defined in this section.

E. Service credit shall be forfeited if a member terminates employment with an affiliated public employer and withdraws the member's accumulated member contributions.

F. A member or former member who is a member of another state system or the educational retirement system and who has forfeited service credit by withdrawal of member contributions may reinstate the forfeited service credit by repaying the amount withdrawn plus compound interest from the date of withdrawal to the date of repayment at the rate set by the retirement board. Withdrawn member contributions may be repaid in increments of one year in accordance with the procedures established by the retirement board. Full payment of each one-year increment shall be made in a single lump-sum amount in accordance with procedures established by the retirement board.

History: Laws 1987, ch. 253, 4; 1992, ch. 116, 3; 1997, ch. 189, 2; 2013, ch. 225, 2.



Section 10-11-4.2 - Correction of errors and omissions; estoppel.

10-11-4.2. Correction of errors and omissions; estoppel.

A. If an error or omission results in an overpayment to a member or beneficiary of a member, the association shall correct the error or omission and adjust all future payments accordingly. The association shall recover all overpayments made for a period of up to one year prior to the date the error or omission was discovered.

B. A person who is paid more than the amount that is lawfully due him as a result of fraudulent information provided by the member or beneficiary shall be liable for the repayment of that amount to the association plus interest on that amount at the rate set by the retirement board plus all costs of collection, including attorney fees if necessary. Recovery of such overpayments shall extend back to the date the first payment was made based on the fraudulent information.

C. Statements of fact or law made by retirement board members or employees of the retirement board or the association shall not estop the retirement board or the association from acting in accordance with the applicable statutes.

History: Laws 1993, ch. 239, 1; 1997, ch. 189, 3.



Section 10-11-5 - Credited service; municipal election to make employee contributions.

10-11-5. Credited service; municipal election to make employee contributions.

A municipal affiliated public employer may elect by resolution of its governing body or by execution of a collective bargaining agreement and in the manner prescribed by the retirement board to be responsible for making contributions of up to seventy-five percent of its employees' member contributions as follows:

A. the resolution or collective bargaining agreement shall be irrevocable; except that:

(1) if the resolution is passed or the collective bargaining agreement is executed on or before June 30, 2013, the percentage of the employee contributions that the municipal affiliated public employer elects to be responsible for making shall apply to the statutory employee contribution rate in effect on June 30, 2013 and shall not apply to any increase in the statutory employee contribution rate that may occur after that date; and

(2) if the resolution is passed or the collective bargaining agreement is executed on or after July 1, 2013, the percentage of the employee contributions that the municipal affiliated public employer elects to be responsible for making shall apply to the statutory employee contribution rate in effect on the date that the resolution is passed or the collective bargaining agreement is executed and shall not apply to any increases in the statutory employee contribution rate that may occur after that date; provided, however, that, if the statutory employee contribution rate is decreased after the date that the resolution is passed or the collective bargaining agreement is executed, the percentage of the employee contributions that the municipal public affiliated employer is responsible for making shall apply to the decreased statutory employee contribution rate;

B. a municipal affiliated public employer may by subsequent resolution or collective bargaining agreement:

(1) elect to increase the percentage of employee member contributions for which it will be responsible;

(2) elect to be responsible for a percentage of any increase to the statutory employee contribution rate in effect after the passing of an earlier resolution or the execution of an earlier collective bargaining agreement; or

(3) at the time a new coverage plan is adopted, elect to be responsible under the new coverage plan for making a different percentage of employee member contributions than that which it elected under a previous coverage plan;

C. the resolution or executed collective bargaining agreement shall apply to all employees or else to specified employee divisions of the municipal affiliated public employer and shall be effective the first pay period of the month following the filing of the resolution with the retirement board;

D. the portion of the employee contributions made by the municipal affiliated public employer on behalf of a member shall be credited to the member's individual accumulated member contribution account in the member contribution fund. The member shall be responsible for the difference between the contributions the member would be required to make if the municipal affiliated public employer had not made the election provided for in this section and the amount contributed by the municipal affiliated public employer pursuant to the provisions of this section;

E. pensions payable to members whose municipal affiliated public employer makes the election provided for in this section shall be the same as if the member had made the entire member contribution; and

F. any municipal affiliated public employer increasing the percentage of the employee member contributions it elects to make pursuant to this section shall submit a resolution or executed collective bargaining agreement to the association by July 1 of the fiscal year in which the increase will take place indicating the percentage of the employee member contributions that will be made by the municipal affiliated public employer.

History: Laws 1987, ch. 253, 5; 1999, ch. 92, 1; 2013, ch. 225, 3.



Section 10-11-6 - Service credit; credit for intervening military and United States government service.

10-11-6. Service credit; credit for intervening military and United States government service.

A. A member who leaves the employ of an affiliated public employer to enter a uniformed service of the United States shall be given service credit for periods of service in the uniformed services subject to the following conditions:

(1) the member is reemployed by an affiliated public employer within ninety days following termination of the period of intervening service in the uniformed service or the affiliated employer certifies in writing to the association that the member is entitled to reemployment rights under the federal Uniformed Services Employment and Reemployment Rights Act of 1994;

(2) the member retains membership in the association during the period of service in the uniformed services;

(3) free service credit shall not be given for periods of intervening service in the uniformed services following voluntary reenlistment. Service credit for such periods shall be given only after the member pays the association the sum of the contributions that the person would have been required to contribute had the person remained continuously employed throughout the period of intervening service following voluntary reenlistment, which payment shall be made during the period beginning with the date of reemployment and whose duration is three times the period of the person's intervening service in the uniformed services following voluntary reenlistment, not to exceed five years;

(4) service credit shall not be given for periods of intervening service in the uniformed services that are used to obtain or increase a benefit from another state system or the retirement program provided under the Educational Retirement Act [Chapter 22, Article 11 NMSA 1978];

(5) the member must not have received a discharge or separation from uniformed service under other than honorable conditions; and

(6) notwithstanding any provision of this plan to the contrary, contributions, benefits and service credit with respect to qualified military service will be provided in accordance with Section 414(u) of the Internal Revenue Code of 1986, as amended.

B. For a member who is subsequently employed by the government of the United States within thirty days of leaving the employ of an affiliated public employer:

(1) that member may continue membership in the association subject to the following conditions:

(a) the member has fifteen or more years of service credit;

(b) employment by the government of the United States commences within ninety days of termination of employment with the last affiliated public employer;

(c) the member files with the association a written application for continued membership within ninety days of termination of employment with the last affiliated public employer; and

(d) the member remits to the association, at the times and in the manner prescribed by the association, the member contributions and the employer contributions that would have been made had the member continued in the employ of the last affiliated public employer;

(2) the contributions required by Paragraph (1) of this subsection shall be based on a salary equal to the member's monthly salary at time of termination of employment with the last affiliated public employer;

(3) service credit will be determined as if the employment by the government of the United States was rendered the last affiliated public employer;

(4) the employer contributions remitted by the member shall be credited to the employer's accumulation fund and shall not be paid out of the association in the event of subsequent cessation of membership; and

(5) a member receiving service credit under this subsection who enrolls in the retiree health care authority shall make contributions pursuant to Subsection C of Section 10-7C-15 NMSA 1978.

History: Laws 1987, ch. 253, 6; 1997, ch. 189, 4; 2009, ch. 288, 4.



Section 10-11-6.1 - Service credit for certain injured members on approved workers' compensation leave.

10-11-6.1. Service credit for certain injured members on approved workers' compensation leave.

A. A member whose affiliated public employer has provided written certification to the association, in the form and manner prescribed by the association, that the employee was injured while performing a work-related function or duty in an inherently dangerous location or under inherently dangerous circumstances and that the member is absent from work and has been placed on approved workers' compensation leave as a result of the injury shall accrue service credit for the period of absence from work while on workers' compensation leave; provided that:

(1) the member is a peace officer covered pursuant to state general member coverage plan 3; a state police member; an adult correctional officer member; a municipal fire member; a municipal police member; or a municipal detention officer member;

(2) the member retains membership in the association during the period of absence from work on approved workers' compensation leave; and

(3) the member's affiliated public employer pays the injured employee's member contributions as well as the employer contributions and remits to the association the total amount of employee and employer contributions that would have been paid if the member had not been absent from work while on approved workers' compensation leave. The contribution amounts shall be calculated based upon a salary equal to the member's salary at the time of the injury.

B. The affiliated public employer shall provide an appeal process for an injured employee on approved workers' compensation leave who is determined by the affiliated public employer not to meet the criteria in Subsection A of this section.

History: Laws 2016, ch. 39, 2.



Section 10-11-7 - Service credit; purchase of service.

10-11-7. Service credit; purchase of service.

A. A member who entered a uniformed service of the United States may purchase service credit for periods of active duty in the uniformed services subject to the following conditions:

(1) the member pays the association the purchase cost determined according to Subsection E of this section;

(2) the member has the applicable minimum number of years of service credit required for normal retirement. As used in this paragraph, "service credit" means only the service credit earned by the member during periods of employment with an affiliated public employer;

(3) the aggregate amount of service credit purchased pursuant to this subsection does not exceed five years reduced by any period of service credit acquired for military service pursuant to any other provision of the Public Employees Retirement Act;

(4) service credit may not be purchased for periods of service in the uniformed services that are used to obtain or increase a benefit from another retirement program; and

(5) the member must not have received a discharge or separation from uniformed service under other than honorable conditions.

B. A member who was a civilian prisoner of war captured while in service to the United States as an employee of the federal government or as an employee of a contractor with the federal government may purchase service credit for the period of internment as a civilian prisoner of war, provided that:

(1) the member provides proof of employment with the federal government or as a contractor to the federal government in a form acceptable to the association;

(2) the member provides proof of the period of internment in a form acceptable to the association;

(3) the member has the applicable minimum number of years of service credit required for normal retirement. As used in this paragraph, "service credit" means only the service credit earned by the member during periods of employment with an affiliated public employer;

(4) the aggregate amount of service credit purchased pursuant to this subsection does not exceed five years reduced by any period of service credit acquired for military service pursuant to any other provision of the Public Employees Retirement Act;

(5) service credit may not be purchased for periods of service in internment as a civilian prisoner of war if such periods are used to obtain or increase a benefit from another retirement program; and

(6) the member pays the association the purchase cost determined according to Subsection E of this section.

C. A member who was employed by a utility company, library, museum, transit company or nonprofit organization administering federally funded public service programs, which utility company, library, museum, transit company or nonprofit organization administering federally funded public service programs or federally funded public service programs administered by a nonprofit organization are subsequently taken over by an affiliated public employer, or a member who was employed by an entity created pursuant to a joint powers agreement between two or more affiliated public employers for the purpose of administering or providing drug or alcohol addiction treatment services irrespective of whether the entity is subsequently taken over by an affiliated public employer, may purchase service credit for the period of employment subject to the following conditions:

(1) the member pays the association the purchase cost determined according to Subsection E of this section;

(2) the member has the applicable minimum number of years of service credit required for normal retirement. As used in this paragraph, "service credit" means only the service credit earned by the member during periods of employment with an affiliated public employer; and

(3) the aggregate amount of service credit purchased pursuant to this subsection does not exceed five years.

D. A member who was appointed to participate in a cooperative work study training program established jointly by a state agency and a state post-secondary educational institution may purchase service credit for the period of participation subject to the following conditions:

(1) the member pays the association the full actuarial present value of the amount of the increase in the employee's pension as a consequence of the purchase as determined by the association;

(2) the member pays the full cost of the purchase within sixty days of the date the member is informed of the amount of the payment;

(3) the member has the applicable minimum number of years of service credit required for normal retirement. As used in this paragraph, "service credit" means only the service credit earned by the member during periods of employment with an affiliated public employer; and

(4) the aggregate amount of service credit purchased pursuant to this subsection does not exceed five years.

E. Except for service to be used under a state legislator coverage plan, the purchase cost for each month of service credit purchased pursuant to the provisions of this section is equal to the member's final average salary multiplied by the sum of the member contribution rate and employer contribution rate, determined in accordance with the coverage plan applicable to the member at the time of the written election to purchase. The purchase cost for each year of service credit to be used under a state legislator coverage plan is equal to three times the normal member contribution per year of service credit under the state legislator coverage plan applicable to the member. Full payment shall be made in a single lump sum within sixty days of the date the member is informed of the amount of the payment. The portion of the purchase cost derived from the employer contribution rate shall be credited to the employer's accumulation fund and shall not be paid out of the association in the event of cessation of membership. In no case shall a member be credited with a month of service for less than the purchase cost as defined in this section.

F. A member shall be refunded, upon written request filed with the association, the portion of the purchase cost of service credit purchased pursuant to this section that the association determines to have been unnecessary to provide the member with the maximum pension applicable to the member. The association shall not pay interest on the portion of the purchase cost refunded to the member.

G. A member of the magistrate retirement system who during the member's service as a magistrate was eligible to become a member of the public employees retirement system and elected not to become a member of that system may purchase service credit pursuant to the public employees retirement system for the period for which the magistrate elected not to become a public employees retirement system member by paying the amount of the increase in the actuarial present value of the magistrate pension as a consequence of the purchase as determined by the association. Full payment shall be made in a single lump-sum amount in accordance with procedures established by the retirement board. Except as provided in Subsection F of this section, seventy-five percent of the purchase cost shall be considered to be employer contributions and shall not be refunded to the member in the event of cessation of membership.

H. At any time prior to retirement, any member may purchase service credit in monthly increments, subject to the following conditions:

(1) the member has the applicable minimum number of years of service credit required for normal retirement. As used in this paragraph, "service credit" means only the service credit earned by the member during periods of employment with an affiliated public employer;

(2) the aggregate amount of service credit purchased pursuant to this subsection does not exceed one year;

(3) the member pays full actuarial present value of the amount of the increase in the employee's pension as a consequence of the purchase as determined by the association;

(4) the member pays the full cost of the purchase within sixty days of the date the member is informed of the amount of the payment; and

(5) the purchase of service credit under this subsection cannot be used to determine the final average salary or the pension factor or be used to exceed the pension maximum.

I. A member receiving service credit under this section who enrolls in the retiree health care authority shall make contributions pursuant to Subsection C of Section 10-7C-15 NMSA 1978.

History: Laws 1987, ch. 253, 7; 1991, ch. 157, 1; 1994, ch. 128, 1; 1997, ch. 189, 5; 1999, ch. 105, 1; 2003, ch. 418, 1; 2004, ch. 68, 3; 2007, ch. 195, 1; 2009, ch. 288, 5; 2013, ch. 225, 4.



Section 10-11-8 - Normal retirement; return to employment; benefits continued; contributions.

10-11-8. Normal retirement; return to employment; benefits continued; contributions.

A. A member may retire upon fulfilling the following requirements prior to the selected date of retirement:

(1) a written application for normal retirement, in the form prescribed by the association, is filed with the association;

(2) employment is terminated with all employers covered by any state system or the educational retirement system;

(3) the member selects an effective date of retirement that is the first day of a calendar month; and

(4) the member meets the age and service credit requirement for normal retirement specified in the coverage plan applicable to the member.

B. The amount of normal retirement pension is determined in accordance with the coverage plan applicable to the member.

C. Except as provided in Subsection E of this section, on or after July 1, 2010, a retired member may be subsequently employed by an affiliated public employer only pursuant to the following provisions:

(1) the retired member has not been employed as an employee of an affiliated public employer or retained as an independent contractor by the affiliated public employer from which the retired member retired for at least twelve consecutive months from the date of retirement to the commencement of subsequent employment or reemployment with an affiliated public employer;

(2) the retired member's pension shall be suspended upon commencement of the subsequent employment;

(3) except as provided in Subsection G of this section, the retired member shall not become a member and shall not accrue service credit, and the retired member and that person's subsequent affiliated public employer shall not make contributions under any coverage plan pursuant to the Public Employees Retirement Act; and

(4) upon termination of the subsequent employment, the retired member's pension shall resume in accordance with the provisions of Subsection A of this section.

D. Notwithstanding the provisions of Subsection B of Section 10-11-118 NMSA 1978, on and after July 1, 2013, if a retired member becomes employed with an employer pursuant to the Educational Retirement Act [Chapter 22, Article 11 NMSA 1978], and effective July 1, 2014, if a retired member who, subsequent to retirement, is employed and covered pursuant to the Judicial Retirement Act [Chapter 10, Article 12B NMSA 1978], and, effective July 1, 2014 if a retired member who, subsequent to retirement, is employed and covered pursuant to the Magistrate Retirement Act [Chapter 10, Article 12C NMSA 1978]:

(1) the retired member's cost-of-living pension adjustment shall be suspended upon commencement of the employment; and

(2) upon termination of the employment, the retired member's suspended cost-of-living pension adjustment shall be reinstated as provided under Subsection B of Section 10-11-118 NMSA 1978.

E. The provisions of Subsections C, H and I of this section do not apply to:

(1) a retired member employed by the legislature for legislative session work;

(2) a retired member employed temporarily as a precinct board member for a municipal election or an election covered by the Election Code [Chapter 1 NMSA 1978]; or

(3) a retired member who is elected to serve a term as an elected official in an office covered pursuant to the Public Employees Retirement Act; provided that:

(a) the retired member files an irrevocable exemption from membership with the association within thirty days of taking office; and

(b) the irrevocable exemption shall be for the elected official's term of office.

F. A retired member who returns to employment during retirement pursuant to Subsection E of this section is entitled to receive retirement benefits but is not entitled to accrue service credit or to acquire or purchase service credit in the future for the period of the retired member's subsequent employment with an affiliated public employer.

G. At any time during a retired member's subsequent employment pursuant to Subsection C of this section, the retired member may elect to become a member and the following conditions shall apply:

(1) the previously retired member and the subsequent affiliated public employer shall make the required employee and employer contributions, and the previously retired member shall accrue service credit for the period of subsequent employment; and

(2) when the previously retired member terminates the subsequent employment with an affiliated public employer, the previously retired member shall retire according to the provisions of the Public Employees Retirement Act, subject to the following conditions:

(a) payment of the pension shall resume in accordance with the provisions of Subsection A of this section;

(b) unless the previously retired member accrued at least three years of service credit on account of the subsequent employment, the recalculation of pension shall: 1) employ the form of payment selected by the previously retired member at the time of the first retirement; and 2) use the provisions of the coverage plan applicable to the member on the date of the first retirement; and

(c) the recalculated pension shall not be less than the amount of the suspended pension.

H. A retired member who returned to work with an affiliated public employer prior to July 1, 2010 shall be subject to the provisions of this section in effect on the date the retired member returned to work; provided that:

(1) on and after July 1, 2010, the retired member shall pay the employee contribution in an amount specified in the Public Employees Retirement Act for the position in which the retired member is subsequently employed;

(2) notwithstanding the provisions of Subsection B of Section 10-11-118 NMSA 1978, on and after July 1, 2013, the retired member's cost-of-living pension adjustment shall be suspended; and

(3) upon termination of the subsequent employment with the affiliated public employer, the retired member's cost-of-living pension adjustment shall be reinstated as provided in Subsection B of Section 10-11-118 NMSA 1978.

I. Effective July 1, 2014, if a retired member who, subsequent to retirement, is employed and covered pursuant to the provisions of the Magistrate Retirement Act or Judicial Retirement Act, during the period of subsequent employment:

(1) the member shall be entitled to receive retirement benefits;

(2) the retired member's cost-of-living pension adjustment shall be suspended upon commencement of the employment; and

(3) upon termination of the employment, the retired member's suspended cost-of-living pension adjustment shall be reinstated as provided under Subsection B of Section 10-11-118 NMSA 1978.

J. The pension of a member who has earned service credit under more than one coverage plan shall be determined as follows:

(1) the pension of a member who has three or more years of service credit earned on or before June 30, 2013 under each of two or more coverage plans shall be determined in accordance with the coverage plan that produces the highest pension;

(2) the pension of a member who has service credit earned on or before June 30, 2013 under two or more coverage plans but who has three or more years of service credit under only one of those coverage plans shall be determined in accordance with the coverage plan in which the member has three or more years of service credit. If the service credit is acquired under two different coverage plans applied to the same affiliated public employer as a consequence of an election by the members, adoption by the affiliated public employer or a change in the law that results in the application of a coverage plan with a greater pension, the greater pension shall be paid a member retiring from the affiliated public employer under which the change in coverage plan took place regardless of the amount of service credit under the coverage plan producing the greater pension; provided that the member has three or more years of continuous employment with that affiliated public employer immediately preceding or immediately preceding and immediately following the date the coverage plan changed;

(3) the pension of a member who has service credit earned on or before June 30, 2013 under each of two or more coverage plans and who has service credit earned under any coverage plan on or after July 1, 2013 shall be equal to the sum of:

(a) the pension attributable to the service credit earned on or before June 30, 2013 determined pursuant to Paragraph (1) or (2) of this subsection; and

(b) the pension attributable to the service credit earned under each coverage plan on or after July 1, 2013;

(4) the pension of a member who has service credit earned only on and after July 1, 2013 shall be equal to the sum of the pension attributable to the service credit the member has accrued under each coverage plan; and

(5) the provisions of each coverage plan for the purpose of this subsection shall be those in effect at the time the member ceased to be covered by the coverage plan. "Service credit", for the purposes of this subsection, shall be only personal service rendered an affiliated public employer and credited to the member under the provisions of Subsection A of Section 10-11-4 NMSA 1978. Service credited under any other provision of the Public Employees Retirement Act shall not be used to satisfy the three-year service credit requirement of this subsection.

History: Laws 1987, ch. 253, 8; 1989, ch. 79, 1; 1992, ch. 116, 4; 1995, ch. 114, 2; 2003, ch. 85, 3; 2004, ch. 2, 1; 2004, ch. 68, 4; 2009, ch. 285, 1; 2010, ch. 18, 1; 2012, ch. 26, 2; 2013, ch. 225, 5; 2014, ch. 35, 1; 2014, ch. 39, 1; 2014, ch. 43, 1.



Section 10-11-10.1 - Disability retirement.

10-11-10.1. Disability retirement.

A. There is created a "disability review committee" of the retirement board. The disability review committee shall consist of at least three but not more than five retirement board members and at least one physician licensed in New Mexico appointed by the retirement board. The disability review committee shall review all applications for disability retirement, review reports required under this section and approve or deny applications for disability retirement.

B. The disability review committee may retire a member on account of disability before the time the member would otherwise be eligible for retirement if the following requirements are satisfied:

(1) the member applying for disability retirement was a member at the time the disability was incurred;

(2) a written application for disability retirement, in the form and containing the information prescribed by the association, has been filed with the association by the member or by the member's affiliated public employer;

(3) employment is terminated within forty-five days of the date of approval of the application for disability retirement;

(4) if:

(a) the member has the applicable minimum number of years of service credit required for normal retirement. For the purposes of this subparagraph, "service credit" means only the service credit earned by the member during periods of employment with an affiliated public employer; or

(b) the disability review committee finds the disability to have been the natural and proximate result of causes arising solely and exclusively out of and in the course of the member's performance of duty with an affiliated public employer;

(5) the member submits to all medical examinations and tests and furnishes copies of all medical reports requested by the association or disability review committee; provided that if the disability review committee requires independent medical or other examinations, those examinations shall be performed at the association's expense; and

(6) the disability review committee makes the determination required under Subsection C of this section.

C. The disability review committee shall review applications for disability retirement to determine whether:

(1) if the member is a currently employed, contributing employee of an affiliated public employer:

(a) the member is mentally or physically totally incapacitated for continued employment with an affiliated public employer; and

(b) the incapacity is likely to be permanent; or

(2) if the member is not a currently employed, contributing employee of an affiliated public employer:

(a) the member is mentally or physically totally incapacitated for any gainful employment; and

(b) the incapacity is likely to be permanent.

D. The disability retirement pension shall be paid for a period of one year after approval of the initial application unless the disability review committee for good cause shown grants disability retirement for a longer period of time. After approval, payment shall be effective commencing the first of the month following submission of the initial application and termination of employment.

E. At the end of the first year that a disability retirement pension is paid, the disability retired member's condition shall be reevaluated to determine eligibility for continuation of payment of a disability retirement pension. If the disability retired member has applied for disability benefits under the federal social security program, the member shall submit copies of the member's application. The association shall continue payment of the state disability retirement pension if the disability retired member presents a written final determination from the federal social security administration that the disability retired member qualifies, based on the same conditions as presented in the application for a state disability retirement pension, for federal disability benefits.

F. If the disability retired member applied for federal disability benefits within thirty days of receiving approval for a state disability retirement pension but the federal social security administration has not made a written final determination of entitlement by the end of the first year that the disability retired member has received a state disability retirement pension, eligibility for continued payment of the state disability retirement pension shall be determined by the disability review committee. The state disability retirement pension shall be discontinued if the disability review committee finds that the disability retired member is capable of any gainful employment.

G. The disability retired member shall notify the association of the federal social security administration's final determination within fifteen working days of the date of issuance of the final written determination. If the federal social security administration denies federal disability benefits, the state disability retirement pension shall be discontinued effective the first of the month following the month in which the written final determination of the federal social security administration was issued. If the federal social security administration grants federal disability benefits, the state disability retirement pension shall be continued so long as the disability retired member provides annually, on or before the anniversary date of commencement of payment of the state disability retirement pension, written evidence of continuation of payment of federal disability benefits. If the disability review committee has denied continuation of payment of a state disability retirement pension and the disability retired member is later granted federal disability benefits, the state disability retirement pension shall be reinstated effective the first of the month following the month in which the state disability retirement pension was discontinued.

H. If, at the time of reevaluation under Subsection E of this section, the disability retired member has applied for and has qualified for federal disability benefits, but for a different condition than was reviewed by the disability review committee, the disability review committee shall review the disability retired member's condition as described by the application for federal disability benefits. The process set forth in Subsection I of this section shall be followed to determine whether payment of a state disability retirement pension should be continued.

I. If the disability retired member is not eligible to apply for federal disability benefits or is not a member of the federal social security program, the disability review committee annually shall determine eligibility for continuation of payment of a state disability retirement pension. To make its determination of continued entitlement, the disability review committee shall use the guidelines established by the federal social security administration for determination of eligibility for federal disability benefits. The determination shall be based on:

(1) the medical and all other information provided by the disability retired member;

(2) at least one independent medical or other examination performed at the association's expense if required by the disability review committee; and

(3) any medical, vocational or other information related to the disability compiled during the period of disability by any medical or other practitioner consulted by the disability retired member regarding the disability which was not paid for by the association.

J. Each disability retired member annually shall submit to the association, prior to July 1, a statement of earnings from gainful employment during the preceding calendar year. The statement of earnings shall be in the form prescribed by the association. Payment of the state disability retirement pension shall be discontinued if the amount of earnings from gainful employment is one hundred percent or more of the amount that causes a decrease or suspension of an old age benefit under the federal social security program, or fifteen thousand dollars ($15,000), whichever is less. Payment of the state disability retirement pension shall be discontinued starting with the month of July if the statement of earnings is not received by the association prior to July 1.

K. Upon prior approval by the association, a disability retired member may return to employment with an affiliated public employer or other employer for a trial period not to exceed one hundred twenty calendar days without becoming a member or causing suspension or discontinuation of payment of a state disability retirement pension. If the trial period of employment is successfully completed, payment of the disability retirement pension shall be discontinued beginning the first of the month following the one hundred twentieth day of the trial period of employment. Trial periods of employment shall be limited to two in any five-year period following disability retirement.

L. If the disability retired member meets the minimum age and service credit requirements for normal retirement while receiving a disability retirement pension, the disability retirement pension shall be reclassified by the association as a normal retirement pension and no further determinations of eligibility for continuation of payment of the disability retirement pension shall be made. Upon reclassification as a normal retirement pension, all the provisions of the Public Employees Retirement Act regarding normal retirement shall be applicable.

M. If the disability review committee found the disability to be the natural and proximate result of causes arising solely and exclusively out of and in the course of the member's employment with an affiliated public employer, service credit shall continue to accrue during the disability retirement period as though the disability retired member was actively employed.

N. The amount of a disability retirement pension shall be calculated according to the provisions of the coverage plan applicable to the member at the time of application, except that the service credit requirement shall be waived and the actual amount of service credit shall be used instead. If the disability is the natural and proximate result of causes arising solely and exclusively out of and in the course of the member's performance of duty for an affiliated public employer, the amount of disability retirement pension shall be calculated according to the provisions of the coverage plan applicable to the member, imputing the amount of service credit necessary to meet the minimum service credit requirements for normal retirement.

O. For the purposes of this section, the following definitions apply:

(1) "continued employment with the affiliated public employer" means the ability of the member to fulfill the required duties of the position in which the member was last employed by an affiliated public employer;

(2) "gainful employment" means remunerative employment or self-employment that is commensurate with the applicant's background, age, education, experience and any new skills or training the applicant may have acquired after terminating public employment or incurring the disability;

(3) "state disability retirement pension" means the pension paid pursuant to the provisions of this section; and

(4) "federal disability benefits" means those benefits paid by the federal social security program.

History: Laws 1993, ch. 160, 3; 2013, ch. 225, 6.



Section 10-11-12 - Status of disability retired member upon termination of disability retirement.

10-11-12. Status of disability retired member upon termination of disability retirement.

A. The membership status of a disability retired member following termination of the disability retirement pension shall be governed by the membership provisions of the Public Employees Retirement Act. Upon reacquisition of membership, the credited service of the member at time of disability retirement shall be restored. Credited service shall not be granted for the period of disability retirement unless the retirement board has found the disability to have been the natural and proximate result of causes arising solely and exclusively out of and in the course of the disability retired member's performance of duty with an affiliated public employer. In no case shall credited service be granted for disability retirement time incurred after the date the disability retired member meets an age and service requirement for normal retirement or after the date the disability retired member attains age sixty-five years.

B. A terminated disability retired member who does not reacquire membership shall have actual credited service at time of disability retirement restored and shall become a vested former member. The former disability retired member may retire upon meeting the requirements for normal retirement specified by the applicable coverage plan, except the service requirement for normal retirement at age sixty-five years or older shall be waived.

History: Laws 1987, ch. 253, 12.



Section 10-11-14.5 - Death before retirement; survivor pensions.

10-11-14.5. Death before retirement; survivor pensions.

A. A survivor pension may be paid to certain persons related to or designated by a member who dies before normal or disability retirement if a written application for the pension, in the form prescribed by the association, is filed with the association by the potential survivor beneficiary or beneficiaries within one year of the death of the member. Applications may be filed on behalf of the potential survivor beneficiary or beneficiaries or by a person legally authorized to represent them.

B. If there is no designated survivor beneficiary and the retirement board finds the death to have been the natural and proximate result of causes arising solely and exclusively out of and in the course of the member's performance of duty with an affiliated public employer, a survivor pension shall be payable to the eligible surviving spouse. The amount of the survivor pension shall be the greater of:

(1) the amount as calculated under the coverage plan applicable to the deceased member at the time of death as though the deceased member had retired the day preceding death under form of payment B using the actual amount of service credit attributable to the deceased member at the time of death; or

(2) fifty percent of the deceased member's final average salary.

C. A survivor pension shall also be payable to eligible surviving children if there is no designated survivor beneficiary and the retirement board finds the death to have been the natural and proximate result of causes arising solely and exclusively out of and in the course of the member's performance of duty with an affiliated public employer. The total amount of survivor pension payable for all eligible surviving children shall be either:

(1) fifty percent of the deceased member's final average salary if an eligible surviving spouse is not paid a pension; or

(2) twenty-five percent of the deceased member's final average salary if an eligible surviving spouse is paid a pension.

The total amount of survivor pension shall be divided equally among all eligible surviving children. If there is only one eligible child, the amount of pension shall be twenty-five percent of the deceased member's final average salary.

D. If the member had the applicable minimum number of years of service credit required for normal retirement, but the retirement board did not find the death to have been the natural and proximate result of causes arising solely and exclusively out of and in the course of the member's performance of duty with an affiliated public employer and there is no designated survivor beneficiary, a survivor pension shall be payable to the eligible surviving spouse. The amount of the survivor pension shall be the greater of:

(1) the amount as calculated under the coverage plan applicable to the deceased member at the time of death as though the deceased member had retired the day preceding death under form of payment B using the total amount of actual service credit attributable to the deceased member at the time of death; or

(2) thirty percent of the deceased member's final average salary.

E. If the member had the applicable minimum number of years of service credit required for normal retirement, but the retirement board did not find the death to have been the natural and proximate result of causes arising solely and exclusively out of and in the course of the member's performance of duty with an affiliated public employer and there is no designated survivor beneficiary, and if there is no eligible surviving spouse at the time of death, a survivor pension shall be payable to and divided equally among all eligible surviving children, if any. The total amount of survivor pension payable for all eligible surviving children shall be the greater of:

(1) the amount as calculated under the coverage plan applicable to the deceased member at the time of death as though the deceased member had retired the day preceding death under form of payment B with the oldest eligible surviving child as the survivor beneficiary using the total amount of actual service credit attributable to the deceased member at the time of death; or

(2) thirty percent of the deceased member's final average salary.

F. An eligible surviving spouse is the spouse to whom the deceased member was married at the time of death. An eligible surviving child is a child under the age of eighteen years and who is an unmarried, natural or adopted child of the deceased member.

G. An eligible surviving spouse's pension shall terminate upon death. An eligible surviving child's pension shall terminate upon death or marriage or reaching age eighteen years, whichever comes first.

H. If there is no designated survivor beneficiary and there is no eligible surviving child, the eligible surviving spouse may elect to be refunded the deceased member's accumulated member contributions instead of receiving a survivor pension.

I. A member may designate a survivor beneficiary to receive a pre-retirement survivor pension, subject to the following conditions:

(1) a written designation, in the form prescribed by the association, is filed by the member with the association;

(2) if the member is married at the time of designation, the designation shall only be made with the consent of the member's spouse, in the form prescribed by the association;

(3) if the member is married subsequent to the time of designation, any prior designations shall automatically be revoked upon the date of the marriage;

(4) if the member is divorced subsequent to the time of designation, any prior designation of the former spouse as survivor beneficiary shall automatically be revoked upon the date of divorce; and

(5) a designation of survivor beneficiary may be changed, with the member's spouse's consent if the member is married, by the member at any time prior to the member's death.

J. If there is a designated survivor beneficiary and the retirement board finds the death to have been the natural and proximate result of causes arising solely and exclusively out of and in the course of the member's performance of duty with an affiliated public employer, a survivor pension shall be payable to the designated survivor beneficiary. The amount of the survivor pension shall be the greater of:

(1) the amount as calculated under the coverage plan applicable to the deceased member at the time of death as though the deceased member had retired the day preceding death under form of payment B using the actual amount of service credit attributable to the member at the time of death; or

(2) fifty percent of the deceased member's final average salary.

K. If there is a designated survivor beneficiary, if the member had the applicable minimum number of years of service credit required for normal retirement and if the retirement board did not find the death to have been the natural and proximate result of causes arising solely and exclusively out of and in the course of the member's performance of duty with an affiliated public employer, a survivor pension shall be payable to the designated survivor beneficiary. The amount of the survivor pension shall be the greater of:

(1) the amount as calculated under the coverage plan applicable to the deceased member at the time of death as though the deceased member had retired the day preceding death under form of payment B using the actual amount of service credit attributable to the member at the time of death; or

(2) thirty percent of the deceased member's final average salary.

L. If all pension payments permanently terminate before there is paid an aggregate amount equal to the deceased member's accumulated member contributions at time of death, the difference between the amount of accumulated member contributions and the aggregate amount of pension paid shall be paid to the deceased member's refund beneficiary. If no refund beneficiary survives the survivor beneficiary, the difference shall be paid to the estate of the deceased member.

M. For purposes of this section, "service credit" means only the service credit earned by a member during periods of employment with an affiliated public employer.

History: Laws 1993, ch. 160, 4; 1997, ch. 189, 6; 2013, ch. 225, 7.



Section 10-11-14.6 - Calculation of final average salary.

10-11-14.6. Calculation of final average salary.

Under the Public Employees Retirement Act:

A. for a member who was a member on June 30, 2013, the final average salary is one thirty-sixth of the greatest aggregate amount of salary paid a member for thirty-six consecutive, but not necessarily continuous, months of service credit; and

B. for a member who was not a member on June 30, 2013, the final average salary is one-sixtieth of the greatest aggregate amount of salary paid a member for sixty consecutive, but not necessarily continuous, months of service credit.

History: Laws 2009, ch. 288, 12; 2013, ch. 225, 8.



Section 10-11-15 - State general member coverage plan 1; applicability.

10-11-15. State general member coverage plan 1; applicability.

State general member coverage plan 1 is applicable to state general members who are not specifically covered by another coverage plan.

History: Laws 1987, ch. 253, 15.



Section 10-11-16 - State general member coverage plan 1; age and service requirements for normal retirement.

10-11-16. State general member coverage plan 1; age and service requirements for normal retirement.

Under state general member coverage plan 1, the age and service requirements for normal retirement are:

A. age sixty-five years or older and five or more years of credited service;

B. age sixty-four years and eight or more years of credited service;

C. age sixty-three years and eleven or more years of credited service;

D. age sixty-two years and fourteen or more years of credited service;

E. age sixty-one years and seventeen or more years of credited service;

F. age sixty years and twenty or more years of credited service; or

G. any age and twenty-five or more years of credited service.

History: Laws 1987, ch. 253, 16.



Section 10-11-17 - State general member coverage plan 1; amount of normal requirements for normal retirement; form of payment A.

10-11-17. State general member coverage plan 1; amount of normal requirements for normal retirement; form of payment A.

Under state general member coverage plan 1, the amount of a normal retirement pension under form of payment A is equal to two percent of final average salary multiplied by credited service. The amount shall not exceed sixty percent of final average salary.

History: Laws 1987, ch. 253, 17.



Section 10-11-18 - State general member coverage plan 1; final average salary.

10-11-18. State general member coverage plan 1; final average salary.

Under state general member coverage plan 1, final average salary is one thirty-sixth of the greatest aggregate amount of salary paid a member for thirty-six consecutive months of credited service. Under state general member coverage plan 1, if a member has less than thirty-six months of credited service, final average salary is the aggregate amount of salary paid a member for the member's period of credited service divided by the member's credited service.

History: Laws 1987, ch. 253, 18.



Section 10-11-19 - State general member coverage plan 1; member contribution rate.

10-11-19. State general member coverage plan 1; member contribution rate.

A member under state general member coverage plan 1 shall contribute three and eighty-three one-hundredths percent of salary.

History: Laws 1987, ch. 253, 19.



Section 10-11-20 - State general member coverage plan 1; state contribution rate.

10-11-20. State general member coverage plan 1; state contribution rate.

The state shall contribute eleven and forty-eight one-hundredths percent of the salary of each member under state general member coverage plan 1.

History: Laws 1987, ch. 253, 20.



Section 10-11-21 - State general member coverage plan 2; applicability.

10-11-21. State general member coverage plan 2; applicability.

State general member coverage plan 2 is applicable to state general members after September 30, 1987.

History: Laws 1987, ch. 253, 21.



Section 10-11-22 - State general member coverage plan 2; age and service requirements for normal retirement.

10-11-22. State general member coverage plan 2; age and service requirements for normal retirement.

Under state general member coverage plan 2, the age and service requirements for normal retirement are:

A. age sixty-five years or older and five or more years of credited service;

B. age sixty-four years and eight or more years of credited service;

C. age sixty-three years and eleven or more years of credited service;

D. age sixty-two years and fourteen or more years of credited service;

E. age sixty-one years and seventeen or more years of credited service;

F. age sixty years and twenty or more years of credited service; or

G. any age and twenty-five or more years of credited service.

History: Laws 1987, ch. 253, 22.



Section 10-11-23 - State general member coverage plan 2; amount of pension; form of payment A.

10-11-23. State general member coverage plan 2; amount of pension; form of payment A.

Under state general member coverage plan 2, the amount of pension under form of payment A is equal to two and one-half percent of final average salary multiplied by credited service. The amount shall not exceed seventy-five percent of the final average salary.

History: Laws 1987, ch. 253, 23.



Section 10-11-24 - State general member coverage plan 2; final average salary.

10-11-24. State general member coverage plan 2; final average salary.

Under state general member coverage plan 2, the final average salary is one thirty-sixth of the greatest aggregate amount of salary paid a member for thirty-six consecutive months of credited service. Under state general member coverage plan 2, if a member has less than thirty-six months of credited service, the final average salary is the aggregate amount of salary paid a member for the member's period of credited service divided by the member's credited service.

History: Laws 1987, ch. 253, 24.



Section 10-11-25 - State general member coverage plan 2; member contribution rate.

10-11-25. State general member coverage plan 2; member contribution rate.

A member under state general member coverage plan 2 shall contribute six and eighteen one-hundredths percent of salary starting with the first full pay period in the calendar month in which state general member coverage plan 2 becomes applicable to the member.

History: Laws 1987, ch. 253, 25.



Section 10-11-26 - State general member coverage plan 2; state contribution rate.

10-11-26. State general member coverage plan 2; state contribution rate.

The state shall contribute thirteen and eighty-three one-hundredths percent of the salary of each member covered by state general member coverage plan 2.

History: Laws 1987, ch. 253, 26.



Section 10-11-26.1 - State general member coverage plan 3; applicability.

10-11-26.1. State general member coverage plan 3; applicability.

State general member coverage plan 3 is applicable to peace officer members and is applicable to state general members in the first full pay period after July 1, 1995 if the retirement board certifies to the secretary of state that a majority of the members voting of those members to be covered under state general member coverage plan 3 has voted to approve adoption of this plan at an election conducted pursuant to Laws 1994, Chapter 128, Section 17.

History: Laws 1994, ch. 128, 2; 2013, ch. 225, 9.



Section 10-11-26.2 - State general member coverage plan 3; age and service credit requirements for normal retirement.

10-11-26.2. State general member coverage plan 3; age and service credit requirements for normal retirement.

A. Under state general member coverage plan 3:

(1) for a member who on or before June 30, 2013 was a peace officer and for a member who is not a peace officer but was a retired member or a member on June 30, 2013, the age and service credit requirements for normal retirement are:

(a) age sixty-five years or older and five or more years of service credit;

(b) age sixty-four years and eight or more years of service credit;

(c) age sixty-three years and eleven or more years of service credit;

(d) age sixty-two years and fourteen or more years of service credit;

(e) age sixty-one years and seventeen or more years of service credit;

(f) age sixty years and twenty or more years of service credit; or

(g) any age and twenty-five or more years of service credit;

(2) for a member who is not a peace officer and was not a retired member or a member on June 30, 2013, the age and service requirements for normal retirement are:

(a) age sixty-five years or older and eight or more years of service credit; or

(b) any age if the member has eight or more years of service credit and the sum of the member's age and years of service credit equals at least eighty-five; and

(3) for a member who on or after July 1, 2013 becomes a peace officer and who was not a retired member or a member on June 30, 2013, the age and service requirements for normal retirement are:

(a) age sixty years or older and six or more years of service credit; or

(b) any age and twenty-five or more years of service credit.

B. As used in this section, "peace officer" means any employee of the state with a duty to maintain public order or to make arrests for crime, whether that duty extends to all crimes or is limited to specific crimes, and who is not specifically covered by another coverage plan.

History: Laws 1994, ch. 128, 3; 2009, ch. 288, 6; 2013, ch. 225, 10.



Section 10-11-26.3 - State general member coverage plan 3; amount of pension; form of payment A.

10-11-26.3. State general member coverage plan 3; amount of pension; form of payment A.

Under state general member coverage plan 3:

A. for a member with age and service requirements provided under Paragraph (1) or (3) of Subsection A of Section 10-11-26.2 NMSA 1978, the amount of pension under form of payment A is equal to three percent of final average salary multiplied by service credit. The amount shall not exceed ninety percent of the final average salary; and

B. for a member with age and service requirements provided under Paragraph (2) of Subsection A of Section 10-11-26.2 NMSA 1978, the amount of pension under form of payment A is equal to two and one-half percent of the final average salary multiplied by service credit. The amount shall not exceed ninety percent of the final average salary.

History: Laws 1994, ch. 128, 4; 2013, ch. 225, 11.



Section 10-11-26.5 - State general member coverage plan 3; member contribution rate.

10-11-26.5. State general member coverage plan 3; member contribution rate.

A member under state general member coverage plan 3 shall contribute seven and forty-two hundredths percent of salary starting with the first full pay period that ends within the calendar month in which state general member coverage plan 3 becomes applicable to the member, except that a member whose annual salary is greater than twenty thousand dollars ($20,000) shall contribute eight and ninety-two hundredths percent of salary.

History: Laws 1994, ch. 128, 6; 2009, ch. 127, 1; 2011, ch. 178, 1; 2013, ch. 225, 12.



Section 10-11-26.6 - State general member coverage plan 3; state contribution rate.

10-11-26.6. State general member coverage plan 3; state contribution rate.

The state shall contribute sixteen and ninety-nine hundredths percent of the salary of each member covered by state general member coverage plan 3 starting with the first pay period that ends within the calendar month in which state general member coverage plan 3 becomes applicable to the member, except that, from July 1, 2013 through June 30, 2014, the state contribution rate shall be sixteen and fifty-nine hundredths percent of the salary of each member.

History: Laws 1994, ch. 128, 7; 2009, ch. 127, 2; 2011, ch. 178, 2; 2013, ch. 225, 13.



Section 10-11-26.7 - Service credit under this plan required.

10-11-26.7. Service credit under this plan required.

Notwithstanding the provisions of Section 3 [10-11-26.2 NMSA 1978] of this act, to qualify for payment under state general member coverage plan 3, a member shall have one and one-half years of service credit earned under the general member coverage plan 3 subsequent to July 1, 1995.

History: Laws 1994, ch. 128, 8.



Section 10-11-27 - State police member and adult correctional officer member coverage plan 1; applicability; credited service.

10-11-27. State police member and adult correctional officer member coverage plan 1; applicability; credited service.

A. State police member and adult correctional officer member coverage plan 1 is applicable to state police members who are not specifically covered by another coverage plan and to adult correctional officer members.

B. The credited service of a state police member who was a retired member or a member on June 30, 2013 and who has held the permanent rank of patrolman, sergeant, lieutenant or captain and does not hold an exempt rank or who is assigned to the aircraft division as a pilot, or of an adult correctional officer member, shall have actual credited service increased by twenty percent for the purposes of state police member and adult correctional officer member coverage plan 1.

C. Except as provided in Subsection B of this section, the credited service of a member covered under state police member and adult correctional officer member coverage plan 1 shall be credited as provided in Section 10-11-4 NMSA 1978.

D. State police member and adult correctional officer member coverage plan 1 is applicable to adult correctional officer members in the first full pay period after July 1, 2004 if the retirement board certifies to the secretary of state that, of those adult correctional officer members to be covered under state police member and adult correctional officer member coverage plan 1, a majority of the members voting have voted to approve adoption of that plan at an election conducted pursuant to Laws 2003, Chapter 268, Section 16.

History: Laws 1987, ch. 253, 27; 2003, ch. 268, 9; 2003, ch. 269, 1; 2013, ch. 225, 14.



Section 10-11-27.1 - State police member and adult correctional officer member coverage plan 1; service credit required.

10-11-27.1. State police member and adult correctional officer member coverage plan 1; service credit required.

Notwithstanding the provisions of Section 10-11-27 NMSA 1978, to qualify for payment under state police member and adult correctional officer member coverage plan 1, an adult correctional officer member shall have eighteen months of service credit earned under the state police member and adult correctional officer member coverage plan 1 subsequent to July 1, 2004.

History: 1978 Comp., 10-11-27.1, enacted by Laws 2003, ch. 268, 10.



Section 10-11-27.2 - Legislative findings.

10-11-27.2. Legislative findings.

The legislature finds that:

A. it is appropriate to recognize the professionalism and dedication of state police officers, who provide an essential service to the citizens of New Mexico;

B. it is appropriate to recognize the hazardous nature of the work performed by state police officers;

C. the spirit of what it takes to be a state police officer is personified by Sergeant Brent H. Bateman, who served with honor as a state police officer for twenty-two years. Sergeant Bateman became ill days after his retirement and passed away a short six months following retirement; and

D. the twenty percent credit toward actual service, as provided in Subsection B of Section 10-11-27 NMSA 1978 under state police member coverage plan 1, is dedicated to Sergeant Brent H. Bateman and all other officers who have served, and who do serve, as New Mexico state police officers.

History: 1978 Comp., 10-11-27.2, enacted by Laws 2003, ch. 269, 2; 2013, ch. 225, 15.



Section 10-11-28 - State police member and adult correctional officer member coverage plan 1; age and service requirements for normal retirement.

10-11-28. State police member and adult correctional officer member coverage plan 1; age and service requirements for normal retirement.

Under state police member and adult correctional officer member coverage plan 1:

A. for a member who was a retired member or a member on June 30, 2013, the age and service requirements for normal retirement are:

(1) age sixty-five years or older and five or more years of credited service;

(2) age sixty-four years and eight or more years of credited service;

(3) age sixty-three years and eleven or more years of credited service;

(4) age sixty-two years and fourteen or more years of credited service;

(5) age sixty-one years and seventeen or more years of credited service;

(6) age sixty years and twenty or more years of credited service; or

(7) any age and twenty-five or more years of credited service; and

B. for a member who was not a retired member or a member on June 30, 2013, the age and service requirements for normal retirement are:

(1) age sixty years or older and six or more years of service credit; or

(2) any age and twenty-five or more years of service credit.

History: Laws 1987, ch. 253, 28; 2003, ch. 268, 11; 2013, ch. 225, 16.



Section 10-11-29 - State police member and adult correctional officer member coverage plan 1; amount of pension; form of payment A.

10-11-29. State police member and adult correctional officer member coverage plan 1; amount of pension; form of payment A.

Under state police member and adult correctional officer member coverage plan 1, the amount of pension under form of payment A is equal to three percent of final average salary multiplied by credited service. The amount shall not exceed ninety percent of the final average salary.

History: Laws 1987, ch. 253, 29; 2003, ch. 268, 12; 2013, ch. 225, 17.



Section 10-11-31 - State police member and adult correctional officer member coverage plan 1; member contribution rate.

10-11-31. State police member and adult correctional officer member coverage plan 1; member contribution rate.

A member under state police member and adult correctional officer member coverage plan 1 shall contribute seven and six-tenths percent of salary, except that a member whose annual salary is greater than twenty thousand dollars ($20,000) shall contribute nine and one-tenth percent of salary.

History: Laws 1987, ch. 253, 31; 2003, ch. 268, 14; 2009, ch. 127, 3; 2011, ch. 178, 3; 2013, ch. 225, 18.



Section 10-11-32 - State police member and adult correctional officer member coverage plan 1; state contribution rate.

10-11-32. State police member and adult correctional officer member coverage plan 1; state contribution rate.

The state shall contribute twenty-five and one-half percent of the salary of each member under state police member and adult correctional officer member coverage plan 1, except that, from July 1, 2013 through June 30, 2014, the state contribution rate shall be twenty-five and one-tenth percent of the salary of each member.

History: Laws 1987, ch. 253, 32; 2003, ch. 268, 15; 2009, ch. 127, 4; 2011, ch. 178, 4; 2013, ch. 225, 19.



Section 10-11-33 - Juvenile correctional officer member coverage plan 1; applicability.

10-11-33. Juvenile correctional officer member coverage plan 1; applicability.

Juvenile correctional officer member coverage plan 1 is applicable to juvenile correctional officer members who are not specifically covered by another coverage plan.

History: Laws 1987, ch. 253, 33; 2013, ch. 225, 20.



Section 10-11-34 - Juvenile correctional officer member coverage plan 1; age and service requirements for normal retirement.

10-11-34. Juvenile correctional officer member coverage plan 1; age and service requirements for normal retirement.

Under juvenile correctional officer member coverage plan 1, the age and service requirements for normal retirement are:

A. age sixty-five years or older and five or more years of credited service;

B. age sixty-four years and eight or more years of credited service;

C. age sixty-three years and eleven or more years of credited service;

D. age sixty-two years and fourteen or more years of credited service;

E. age sixty-one years and seventeen or more years of credited service;

F. age sixty years and twenty or more years of credited service; or

G. any age and twenty-five or more years of credited service.

History: Laws 1987, ch. 253, 34; 2013, ch. 225, 21.



Section 10-11-35 - Juvenile correctional officer member coverage plan 1; amount of pension; form of payment A.

10-11-35. Juvenile correctional officer member coverage plan 1; amount of pension; form of payment A.

Under juvenile correctional officer member coverage plan 1, the amount of pension under form of payment A is equal to two and one-half percent of final average salary multiplied by credited service. The amount shall not exceed one hundred percent of the final average salary.

History: Laws 1987, ch. 253, 35; 2013, ch. 225, 22.



Section 10-11-37 - Juvenile correctional officer member coverage plan 1; member contribution rate.

10-11-37. Juvenile correctional officer member coverage plan 1; member contribution rate.

A member under juvenile correctional officer member coverage plan 1 shall contribute four percent of salary.

History: Laws 1987, ch. 253, 37; 2013, ch. 225, 23.



Section 10-11-38 - State hazardous duty member coverage plan 1; state contribution rate.

10-11-38. State hazardous duty member coverage plan 1; state contribution rate.

The state shall contribute twenty-one and five-tenths percent of the salary of each member under juvenile correctional officer member coverage plan 1.

History: Laws 1987, ch. 253, 38; 2013, ch. 225, 24.



Section 10-11-38.1 - Juvenile correctional officer member coverage plan 2; applicability.

10-11-38.1. Juvenile correctional officer member coverage plan 2; applicability.

Juvenile correctional officer member coverage plan 2 is applicable to juvenile correctional officer members in the first full pay period after July 1, 1995 if the retirement board certifies to the secretary of state that a majority of the members voting of those members to be covered under juvenile correctional officer member coverage plan 2 has voted to approve adoption of this plan at an election conducted pursuant to Laws 1994, Chapter 128, Section 17.

History: Laws 1994, ch. 128, 9; 2013, ch. 225, 25.



Section 10-11-38.2 - Juvenile correctional officer member coverage plan 2; age and service credit requirements for normal retirement.

10-11-38.2. Juvenile correctional officer member coverage plan 2; age and service credit requirements for normal retirement.

Under juvenile correctional officer member coverage plan 2:

A. for a member who was a retired member or a member on June 30, 2013, the age and service credit requirements for normal retirement are:

(1) age sixty-five years or older and five or more years of service credit;

(2) age sixty-four years and eight or more years of service credit;

(3) age sixty-three years and eleven or more years of service credit;

(4) age sixty-two years and fourteen or more years of service credit;

(5) age sixty-one years and seventeen or more years of service credit;

(6) age sixty years and twenty or more years of service credit; and

(7) any age and twenty-five or more years of service credit; and

B. for a member who was not a retired member or a member on June 30, 2013, the age and service requirements for normal retirement are:

(1) age sixty years or older and six or more years of service credit; or

(2) any age and twenty-five or more years of service credit.

History: Laws 1994, ch. 128, 10; 2013, ch. 225, 26.



Section 10-11-38.3 - Juvenile correctional officer member coverage plan 2; amount of pension; form of payment A.

10-11-38.3. Juvenile correctional officer member coverage plan 2; amount of pension; form of payment A.

Under juvenile correctional officer member coverage plan 2, the amount of pension under form of payment A is equal to three percent of final average salary multiplied by service credit. The amount shall not exceed ninety percent of the final average salary.

History: Laws 1994, ch. 128, 11; 2013, ch. 225, 27.



Section 10-11-38.5 - Juvenile correctional officer member coverage plan 2; member contribution rate.

10-11-38.5. Juvenile correctional officer member coverage plan 2; member contribution rate.

A member under juvenile correctional officer member coverage plan 2 shall contribute four and seventy-eight hundredths percent of salary starting with the first full pay period that ends within the calendar month in which juvenile correctional officer member coverage plan 2 becomes applicable to the member, except that a member whose annual salary is greater than twenty thousand dollars ($20,000) shall contribute six and twenty-eight hundredths percent of salary.

History: Laws 1994, ch. 128, 13; 2009, ch. 127, 5; 2011, ch. 178, 5; 2013, ch. 225, 28.



Section 10-11-38.6 - Juvenile correctional officer member coverage plan 2; state contribution rate.

10-11-38.6. Juvenile correctional officer member coverage plan 2; state contribution rate.

The state shall contribute twenty-six and twelve-hundredths percent of the salary of each member covered by juvenile correctional officer member coverage plan 2 starting with the first pay period that ends within the calendar month in which juvenile correctional officer member coverage plan 2 becomes applicable to the member, except that, from July 1, 2013 through June 30, 2014, the state contribution rate shall be twenty-five and seventy-two hundredths percent of the salary of each member.

History: Laws 1994, ch. 128, 14; 2009, ch. 127, 6; 2011, ch. 178, 6; 2013, ch. 225, 29.



Section 10-11-38.7 - Service credit under this plan required.

10-11-38.7. Service credit under this plan required.

Notwithstanding the provisions of Section 10-11-38.2 NMSA 1978, to qualify for payment under juvenile correctional officer member coverage plan 2, a member shall have one and one-half years of service credit earned under the juvenile correctional officer member coverage plan 2 subsequent to July 1, 1995.

History: Laws 1994, ch. 128, 15; 2013, ch. 225, 30.



Section 10-11-39 - State legislator member coverage plan 1; applicability.

10-11-39. State legislator member coverage plan 1; applicability.

State legislator member coverage plan 1 is applicable to state legislators and lieutenant governors who served terms of office that ended on or before December 31, 2002.

History: Laws 1987, ch. 253, 39; 2003, ch. 85, 4.



Section 10-11-40 - State legislator member coverage plan 1; age and service requirements for normal retirement.

10-11-40. State legislator member coverage plan 1; age and service requirements for normal retirement.

Under state legislator member coverage plan 1, the age and service requirements for normal retirement are:

A. age sixty-five years or older and five or more years of credited service;

B. age sixty-four years or older and eight or more years of credited service;

C. age sixty-three years or older and eleven or more years of credited service;

D. age sixty years or older and twelve or more years of credited service; or

E. any age and fourteen or more years of credited service.

History: Laws 1987, ch. 253, 40.



Section 10-11-41 - State legislator member coverage plan 1; amount of pension; form of payment A.

10-11-41. State legislator member coverage plan 1; amount of pension; form of payment A.

A. Prior to January 1, 2004, under state legislator member coverage plan 1, the annual amount of pension under form of payment A is equal to two hundred fifty dollars ($250) multiplied by credited service as a legislator or lieutenant governor, if the member served as legislator or lieutenant governor after December 31, 1959 and his service ended on or before December 31, 2002.

B. Under state legislator member coverage plan 1, the annual amount of pension under form of payment A is equal to forty dollars ($40.00) multiplied by credited service as a legislator or lieutenant governor, if all service as a legislator or lieutenant governor is prior to January 1, 1960.

C. After December 31, 2003, under state legislator member coverage plan 1, the annual amount of pension under form of payment A is equal to:

(1) the amount in Subsection A of this section if the member makes no additional contributions pursuant to Subsection B of Section 10-11-42 NMSA 1978; or

(2) five hundred dollars ($500) multiplied by the years of credited service as a legislator or lieutenant governor, if the state legislator member makes additional contributions by December 31, 2003 pursuant to Subsection B of Section 10-11-42 NMSA 1978.

History: Laws 1987, ch. 253, 41; 2003, ch. 85, 5.



Section 10-11-42 - State legislator member coverage plan 1; member contribution rate.

10-11-42. State legislator member coverage plan 1; member contribution rate.

A. Prior to January 1, 2004, a member under state legislator member coverage plan 1 shall contribute one hundred dollars ($100) for each year of credited service earned after December 31, 1959.

B. To be eligible for the pension amount in Paragraph (2) of Subsection C of Section 10-11-41 NMSA 1978, a member under state legislator member coverage plan 1 must contribute one hundred dollars ($100) for each year of credited service earned after December 31, 1959 and must make that required contribution no later than December 31, 2003.

History: Laws 1987, ch. 253, 42; 2003, ch. 85, 6.



Section 10-11-43 - State legislator member coverage plan 1; state contribution rate.

10-11-43. State legislator member coverage plan 1; state contribution rate.

The state shall contribute amounts sufficient to finance the membership of members under state legislator member coverage plan 1 on an actuarial reserve basis.

History: Laws 1987, ch. 253, 43.



Section 10-11-43.1 - State legislator member coverage plan 2; applicability.

10-11-43.1. State legislator member coverage plan 2; applicability.

State legislator member coverage plan 2 is applicable to state legislators who receive no salary for their legislative service and lieutenant governors who serve terms of office that end after December 31, 2002. To be covered under state legislator member coverage plan 2, a state legislator or lieutenant governor must elect to be a member no later than one hundred eighty days after first taking office or, for state legislators and the lieutenant governor serving on July 1, 2003, within one hundred eighty days of that date.

History: Laws 2003, ch. 85, 7.



Section 10-11-43.2 - State legislator member coverage plan 2; age and service requirements for normal retirement.

10-11-43.2. State legislator member coverage plan 2; age and service requirements for normal retirement.

Under state legislator member coverage plan 2, the age and service requirements for normal retirement are:

A. age sixty-five years or older and five or more years of credited service; or

B. any age and ten or more years of credited service.

History: Laws 2003, ch. 85, 8.



Section 10-11-43.3 - State legislator member coverage plan 2; amount of pension; form of payment A.

10-11-43.3. State legislator member coverage plan 2; amount of pension; form of payment A.

Under state legislator member coverage plan 2, the annual amount of pension under form of payment A is equal in any calendar year to eleven percent of the per diem rate in effect, pursuant to Section 2-1-8 NMSA 1978, on the first day of the calendar year that the legislator or lieutenant governor retires multiplied by sixty and further multiplied by credited service as a legislator or lieutenant governor. A pension paid under state legislator member coverage plan 2 shall be adjusted pursuant to Section 10-11-118 NMSA 1978 for a legislator or lieutenant governor who has been retired for at least two full calendar years from the effective date of the latest retirement prior to July 1 of the year in which the pension is being adjusted.

History: Laws 2003, ch. 85, 9; 2012, ch. 61, 1.



Section 10-11-43.4 - State legislator member coverage plan 2; member contribution rate.

10-11-43.4. State legislator member coverage plan 2; member contribution rate.

A member under state legislator member coverage plan 2 shall contribute an amount equal to six hundred dollars ($600) for each year of credited service less the amount of any prior contributions made by the member for that credited service.

History: Laws 2003, ch. 85, 10; 2012, ch. 61, 2.



Section 10-11-43.5 - State legislator member coverage plan 2; state contribution rate.

10-11-43.5. State legislator member coverage plan 2; state contribution rate.

The state shall contribute amounts sufficient to finance the membership of members under state legislator member coverage plan 2 on an actuarial reserve basis.

History: Laws 2003, ch. 85, 11.



Section 10-11-43.6 - State legislator member coverage plan 2; contributions for service prior to 2003.

10-11-43.6. State legislator member coverage plan 2; contributions for service prior to 2003.

To be eligible for state legislator member coverage plan 2, a state legislator or lieutenant governor shall make the necessary contributions by December 31, 2004 for years of credited service earned prior to January 1, 2003, in an amount that totals five hundred dollars ($500) for each year of credited service.

History: Laws 2003, ch. 85, 12.



Section 10-11-44 - Municipal general member coverage plan 1; applicability.

10-11-44. Municipal general member coverage plan 1; applicability.

Municipal general member coverage plan 1 is applicable to municipal general members who are not specifically covered by another coverage plan.

History: Laws 1987, ch. 253, 44.



Section 10-11-45 - Municipal general member coverage plan 1; age and service requirements for normal retirement.

10-11-45. Municipal general member coverage plan 1; age and service requirements for normal retirement.

Under municipal general member coverage plan 1:

A. for a member who was a retired member or a member on June 30, 2013, the age and service requirements for normal retirement are:

(1) age sixty-five years or older and five or more years of service credit;

(2) age sixty-four years and eight or more years of service credit;

(3) age sixty-three years and eleven or more years of service credit;

(4) age sixty-two years and fourteen or more years of service credit;

(5) age sixty-one years and seventeen or more years of service credit;

(6) age sixty years and twenty or more years of service credit; or

(7) any age and twenty-five or more years of service credit; and

B. for a member who was not a retired member or a member on June 30, 2013, the age and service requirements for normal retirement are:

(1) age sixty-five years or older and eight or more years of service credit; or

(2) any age if the member has eight or more years of service credit and the sum of the member's age and years of service credit equals at least eighty-five.

History: Laws 1987, ch. 253, 45; 2009, ch. 288, 7; 2013, ch. 225, 31.



Section 10-11-46 - Municipal general member coverage plan 1; amount of pension; form of payment A.

10-11-46. Municipal general member coverage plan 1; amount of pension; form of payment A.

Under municipal general member coverage plan 1, the amount of pension under form of payment A is equal to two percent of the final average salary multiplied by credited service. The amount shall not exceed ninety percent of the final average salary.

History: Laws 1987, ch. 253, 46; 2013, ch. 225, 32.



Section 10-11-48 - Municipal general member coverage plan 1; member contribution rate.

10-11-48. Municipal general member coverage plan 1; member contribution rate.

A member under municipal general member coverage plan 1 shall contribute seven percent of salary starting with the first full pay period in the calendar month in which municipal general member coverage plan 1 becomes applicable to the member, except that a member whose annual salary is greater than twenty thousand dollars ($20,000) shall contribute eight and one-half percent of salary.

History: Laws 1987, ch. 253, 48; 2013, ch. 225, 33.



Section 10-11-49 - Municipal general member coverage plan 1; affiliated public employer contribution rate.

10-11-49. Municipal general member coverage plan 1; affiliated public employer contribution rate.

An affiliated public employer shall contribute seven and four-tenths percent of the salary of each member it employs and who is covered under municipal general member coverage plan 1, except that, from July 1, 2013 through June 30, 2014, the affiliated public employer contribution rate shall be seven percent of the salary of each member.

History: Laws 1987, ch. 253, 49; 2013, ch. 225, 34.



Section 10-11-50 - Municipal general member coverage plan 2; applicability.

10-11-50. Municipal general member coverage plan 2; applicability.

Municipal general member coverage plan 2 is applicable to a designated group of municipal general members the first day of the calendar month following an affirmative vote by the majority of the municipal general members in a designated group. A designated group may be all members employed by the affiliated public employer, an organizational group whose compensation is established by negotiated contract or all members employed by the affiliated public employer whose compensation is not established by negotiated contract. The election shall be conducted by the retirement board in accordance with procedures adopted by the retirement board. The procedures shall afford all municipal general members who are part of the designated group an opportunity to vote. A new election for coverage by municipal general member coverage plan 2 shall not be held prior to the expiration of six months following the date of an election which failed to adopt municipal general member coverage plan 2. An election adopting municipal general member coverage plan 2 is irrevocable for the purpose of subsequently adopting a coverage plan which would decrease employer or employee contributions with respect to all current and future municipal general employees of the affiliated public employer who are part of the designated group.

History: Laws 1987, ch. 253, 50; 1989, ch. 79, 2.



Section 10-11-51 - Municipal general member coverage plan 2; age and service requirements for normal retirement.

10-11-51. Municipal general member coverage plan 2; age and service requirements for normal retirement.

Under municipal general member coverage plan 2:

A. for a member who was a retired member or a member on June 30, 2013, the age and service requirements for normal retirement are:

(1) age sixty-five years or older and five or more years of service credit;

(2) age sixty-four years and eight or more years of service credit;

(3) age sixty-three years and eleven or more years of service credit;

(4) age sixty-two years and fourteen or more years of service credit;

(5) age sixty-one years and seventeen or more years of service credit;

(6) age sixty years and twenty or more years of service credit; or

(7) any age and twenty-five or more years of service credit; and

B. for a member who was not a retired member or a member on June 30, 2013, the age and service requirements for normal retirement are:

(1) age sixty-five years or older and eight or more years of service credit; or

(2) any age if the member has eight or more years of service credit and the sum of the member's age and years of service credit equals at least eighty-five.

History: Laws 1987, ch. 253, 51; 2009, ch. 288, 8; 2013, ch. 225, 35.



Section 10-11-52 - Municipal general member coverage plan 2; amount of pension; form of payment A.

10-11-52. Municipal general member coverage plan 2; amount of pension; form of payment A.

Under municipal general member coverage plan 2:

A. for a member with age and service requirements provided in Subsection A of Section 10-11-51 NMSA 1978, the amount of pension under form of payment A is equal to two and one-half percent of the final average salary multiplied by credited service. The amount shall not exceed ninety percent of the final average salary; and

B. for a member with age and service requirements provided in Subsection B of Section 10-11-51 NMSA 1978, the amount of pension under form of payment A is equal to two percent of the final average salary multiplied by service credit. The amount shall not exceed ninety percent of the final average salary.

History: Laws 1987, ch. 253, 52; 2013, ch. 225, 36.



Section 10-11-54 - Municipal general member coverage plan 2; member contribution rate.

10-11-54. Municipal general member coverage plan 2; member contribution rate.

A member under municipal general member coverage plan 2 shall contribute nine and fifteen-hundredths percent of salary starting with the first full pay period in the calendar month in which municipal general member coverage plan 2 becomes applicable to the member, except that a member whose annual salary is greater than twenty thousand dollars ($20,000) shall contribute ten and sixty-five hundredths percent of salary.

History: Laws 1987, ch. 253, 54; 2013, ch. 225, 37.



Section 10-11-55 - Municipal general member coverage plan 2; affiliated public employer contribution rate.

10-11-55. Municipal general member coverage plan 2; affiliated public employer contribution rate.

An affiliated public employer shall contribute nine and fifty-five hundredths percent of the salary of each member it employs and who is covered under municipal general member coverage plan 2, except that, from July 1, 2013 through June 30, 2014, the affiliated public employer contribution rate shall be nine and fifteen-hundredths percent of the salary of each member.

History: Laws 1987, ch. 253, 55; 2013, ch. 225, 38.



Section 10-11-55.1 - Municipal general member coverage plan 3; applicability.

10-11-55.1. Municipal general member coverage plan 3; applicability.

Municipal general member coverage plan 3 is applicable to a designated group of municipal general members the first day of the calendar month following an affirmative vote by the majority of the municipal general members in a designated group. A designated group may be all members employed by the affiliated public employer, an organizational group whose compensation is established by negotiated contract or all members employed by the affiliated public employer, whose compensation is not established by negotiated contract. The election shall be conducted by the retirement board in accordance with procedures adopted by the retirement board. The procedures shall afford all municipal general members who are part of the designated group an opportunity to vote. A new election for coverage by municipal general member coverage plan 3 shall not be held prior to the expiration of six months following the date of an election which failed to adopt municipal general member coverage plan 3. An election adopting municipal general member coverage plan 3 is irrevocable for the purpose of subsequently adopting a coverage plan that would decrease employer or employee contributions with respect to all current and future municipal general employees of the affiliated public employer who are part of the designated group. All elections for the purpose of adopting municipal general member coverage plan 3 shall take place prior to July 1, 1995. Any election occurring after June 30, 1995 shall be null, void and of no effect.

History: 1978 Comp., 10-11-55.1, enacted by Laws 1993, ch. 58, 1.



Section 10-11-55.2 - Municipal general member coverage plan 3; age and service requirements for normal retirement.

10-11-55.2. Municipal general member coverage plan 3; age and service requirements for normal retirement.

Under municipal general member coverage plan 3:

A. for a member who was a retired member or a member on June 30, 2013, the age and service requirements for normal retirement are:

(1) age sixty-five years or older and five or more years of service credit;

(2) age sixty-four years and eight or more years of service credit;

(3) age sixty-three years and eleven or more years of service credit;

(4) age sixty-two years and fourteen or more years of service credit;

(5) age sixty-one years and seventeen or more years of service credit;

(6) age sixty years and twenty or more years of service credit; or

(7) any age and twenty-five or more years of service credit; and

B. for a member who was not a retired member or a member on June 30, 2013, the age and service requirements for normal retirement are:

(1) age sixty-five years or older and eight or more years of service credit; or

(2) any age if the member has eight or more years of service credit and the sum of the member's age and years of service credit equals at least eighty-five.

History: 1978 Comp., 10-11-55.2, enacted by Laws 1993, ch. 58, 2; 2009, ch. 288, 9; 2013, ch. 225, 39.



Section 10-11-55.3 - Municipal general member coverage plan 3; amount of pension; form of payment A.

10-11-55.3. Municipal general member coverage plan 3; amount of pension; form of payment A.

Under municipal general member coverage plan 3:

A. for a member with age and service requirements provided under Subsection A of Section 10-11-55.2 NMSA 1978, the amount of pension under form of payment A is equal to three percent of the final average salary multiplied by credited service. The amount shall not exceed ninety percent of the final average salary; and

B. for a member with age and service requirements provided under Subsection B of Section 10-11-55.2 NMSA 1978, the amount of pension under form of payment A is equal to two and one-half percent of the final average salary multiplied by credited service. The amount shall not exceed ninety percent of the final average salary.

History: 1978 Comp., 10-11-55.3, enacted by Laws 1993, ch. 58, 3; 2013, ch. 225, 40.



Section 10-11-55.5 - Municipal general member coverage plan 3; member contribution rate.

10-11-55.5. Municipal general member coverage plan 3; member contribution rate.

A member under municipal general member coverage plan 3 shall contribute thirteen and fifteen-hundredths percent of salary starting with the first full pay period in the calendar month in which municipal general member coverage plan 3 becomes applicable to the member, except that a member whose annual salary is greater than twenty thousand dollars ($20,000) shall contribute fourteen and sixty-five hundredths percent of salary.

History: 1978 Comp., 10-11-55.5, enacted by Laws 1993, ch. 58, 5; 2013, ch. 225, 41.



Section 10-11-55.6 - Municipal general member coverage plan 3; affiliated public employer contribution rate.

10-11-55.6. Municipal general member coverage plan 3; affiliated public employer contribution rate.

An affiliated public employer shall contribute nine and fifty-five hundredths percent of the salary of each member it employs and who is covered under municipal general member coverage plan 3, except that, from July 1, 2013 through June 30, 2014, the affiliated public employer contribution rate shall be nine and fifteen-hundredths percent of the salary of each member.

History: 1978 Comp., 10-11-55.6, enacted by Laws 1993, ch. 58, 6; 2013, ch. 225, 42.



Section 10-11-55.7 - Municipal general member coverage plan 4; applicability.

10-11-55.7. Municipal general member coverage plan 4; applicability.

Municipal general member coverage plan 4 is applicable to a designated group of municipal general members the first day of the calendar month following an affirmative vote by the majority of the municipal general members in a designated group. A designated group may be all members employed by the affiliated public employer, an organizational group whose compensation is established by negotiated contract or all members employed by the affiliated public employer, whose compensation is not established by negotiated contract. The election shall be conducted by the retirement board in accordance with the procedures adopted by the retirement board. The procedures shall afford all municipal general members who are part of the designated group an opportunity to vote. A new election for coverage by municipal general member coverage plan 4 shall not be held prior to the expiration of six months following the date of an election that failed to adopt municipal general member coverage plan 4. An election adopting municipal general member coverage plan 4 is irrevocable for the purpose of subsequently adopting a coverage plan that would decrease employer or employee contributions with respect to all current and future municipal general employees of the affiliated public employer who are part of the designated group. All elections for the purpose of adopting municipal general member coverage plan 4 shall take place prior to July 1, 2000. Any election occurring after June 30, 2000 shall be void.

History: Laws 1998, ch. 106, 1; 1999, ch. 38, 1.



Section 10-11-55.8 - Municipal general member coverage plan 4; age and service requirements for normal retirement.

10-11-55.8. Municipal general member coverage plan 4; age and service requirements for normal retirement.

Under municipal general member coverage plan 4:

A. for a member who was a retired member or a member on June 30, 2013, the age and service requirements for normal retirement are:

(1) age sixty-five years or older and five or more years of service credit;

(2) age sixty-four years and eight or more years of service credit;

(3) age sixty-three years and eleven or more years of service credit;

(4) age sixty-two years and fourteen or more years of service credit;

(5) age sixty-one years and seventeen or more years of service credit;

(6) age sixty years and twenty or more years of service credit; or

(7) any age and twenty-five or more years of service credit; and

B. for a member who was not a retired member or a member on June 30, 2013, the age and service requirements for normal retirement are:

(1) age sixty-five years or older and eight or more years of service credit; or

(2) any age if the member has eight or more years of service credit and the sum of the member's age and years of service credit equals at least eighty-five.

History: Laws 1998, ch. 106, 2; 2009, ch. 288, 10; 2013, ch. 225, 43.



Section 10-11-55.9 - Municipal general member coverage plan 4; amount of pension; form of payment A.

10-11-55.9. Municipal general member coverage plan 4; amount of pension; form of payment A.

Under municipal general member coverage plan 4:

A. for a member with age and service requirements provided under Subsection A of Section 10-11-55.8 NMSA 1978, the amount of pension under form of payment A is equal to three percent of the final average salary multiplied by credited service. The amount shall not exceed ninety percent of the final average salary; and

B. for a member with age and service requirements provided under Subsection B of Section 10-11-55.8 NMSA 1978, the amount of pension under form of payment A is equal to two and one-half percent of the final average salary multiplied by credited service. The amount shall not exceed ninety percent of the final average salary.

History: Laws 1998, ch. 106, 3; 2013, ch. 225, 44.



Section 10-11-55.11 - Municipal general member coverage plan 4; member contribution rate.

10-11-55.11. Municipal general member coverage plan 4; member contribution rate.

A member under municipal general member coverage plan 4 shall contribute fifteen and sixty-five hundredths percent of salary starting with the first full pay period in the calendar month in which municipal general member coverage plan 4 becomes applicable to the member, except that a member whose annual salary is greater than twenty thousand dollars ($20,000) shall contribute seventeen and fifteen-hundredths percent of salary.

History: Laws 1998, ch. 106, 5; 2013, ch. 225, 45.



Section 10-11-55.12 - Municipal general member coverage plan 4; affiliated public employer contribution rate.

10-11-55.12. Municipal general member coverage plan 4; affiliated public employer contribution rate.

An affiliated public employer shall contribute twelve and five-hundredths percent of the salary of each member it employs and who is covered under municipal general member coverage plan 4, except that, from July 1, 2013 through June 30, 2014, the affiliated public employer contribution rate shall be eleven and sixty-five hundredths percent of the salary of each member.

History: Laws 1998, ch. 106, 6; 2013, ch. 225, 46.



Section 10-11-56 - Municipal police member coverage plan 1; applicability.

10-11-56. Municipal police member coverage plan 1; applicability.

Municipal police member coverage plan 1 is applicable to municipal police members whose affiliated public employer has adopted municipal police member coverage plan 1 for its municipal police officers. The affiliated public employer shall certify this adoption to the retirement board in the form prescribed by the retirement board.

History: Laws 1987, ch. 253, 56.



Section 10-11-57 - Municipal police member coverage plan 1; age and service requirements for normal retirement.

10-11-57. Municipal police member coverage plan 1; age and service requirements for normal retirement.

Under municipal police member coverage plan 1:

A. for a member who was a retired member or a member on June 30, 2013, the age and service requirements for normal retirement are:

(1) age sixty-five years or older and five or more years of credited service;

(2) age sixty-four years and eight or more years of credited service;

(3) age sixty-three years and eleven or more years of credited service;

(4) age sixty-two years and fourteen or more years of credited service;

(5) age sixty-one years and seventeen or more years of credited service;

(6) age sixty years and twenty or more years of credited service; or

(7) any age and twenty-five or more years of credited service; and

B. for a member who was not a retired member or a member on June 30, 2013, the age and service requirements for normal retirement are:

(1) age sixty years or older and six or more years of service credit; or

(2) any age and twenty-five or more years of service credit.

History: Laws 1987, ch. 253, 57; 2013, ch. 225, 47.



Section 10-11-58 - Municipal police member coverage plan 1; amount of pension; form of payment A.

10-11-58. Municipal police member coverage plan 1; amount of pension; form of payment A.

Under municipal police member coverage plan 1, the amount of pension under form of payment A is equal to two percent of the final average salary multiplied by credited service. The amount shall not exceed ninety percent of the final average salary.

History: Laws 1987, ch. 253, 58; 2013, ch. 225, 48.



Section 10-11-60 - Municipal police member coverage plan 1; member contribution rate.

10-11-60. Municipal police member coverage plan 1; member contribution rate.

A member under municipal police member coverage plan 1 shall contribute seven percent of salary starting with the first full pay period in the calendar month in which municipal police member coverage plan 1 becomes applicable to the member, except that a member whose annual salary is greater than twenty thousand dollars ($20,000) shall contribute eight and one-half percent of salary.

History: Laws 1987, ch. 253, 60; 2013, ch. 225, 49.



Section 10-11-61 - Municipal police member coverage plan 1; affiliated public employer contribution rate.

10-11-61. Municipal police member coverage plan 1; affiliated public employer contribution rate.

The affiliated public employer shall contribute ten and four-tenths percent of the salary of each member it employs and who is covered under municipal police member coverage plan 1, except that, from July 1, 2013 through June 30, 2014, the affiliated public employer contribution rate shall be ten percent of the salary of each member.

History: Laws 1987, ch. 253, 61; 2013, ch. 225, 50.



Section 10-11-62 - Municipal police member coverage plan 2; applicability.

10-11-62. Municipal police member coverage plan 2; applicability.

Municipal police member coverage plan 2 is applicable to municipal police members whose affiliated public employer has adopted municipal police member coverage plan 2 for its municipal police officers. The affiliated public employer shall certify this adoption to the retirement board in the form prescribed by the retirement board.

History: Laws 1987, ch. 253, 62.



Section 10-11-63 - Municipal police member coverage plan 2; age and service requirements for normal retirement.

10-11-63. Municipal police member coverage plan 2; age and service requirements for normal retirement.

Under municipal police coverage plan 2:

A. for a member who was a retired member or a member on June 30, 2013, the age and service requirements for normal retirement are:

(1) age sixty-five years or older and five or more years of credited service;

(2) age sixty-four years and eight or more years of credited service;

(3) age sixty-three years and eleven or more years of credited service;

(4) age sixty-two years and fourteen or more years of credited service;

(5) age sixty-one years and seventeen or more years of credited service;

(6) age sixty years and twenty or more years of credited service; or

(7) any age and twenty-five or more years of credited service; and

B. for a member who was not a retired member or a member on June 30, 2013, the age and service requirements for normal retirement are:

(1) age sixty years or older and six or more years of service credit; or

(2) any age and twenty-five or more years of service credit.

History: Laws 1987, ch. 253, 63; 2013, ch. 225, 51.



Section 10-11-64 - Municipal police member coverage plan 2; amount of pension; form of payment A.

10-11-64. Municipal police member coverage plan 2; amount of pension; form of payment A.

Under municipal police member coverage plan 2:

A. for a member with age and service requirements provided under Subsection A of Section 10-11-63 NMSA 1978, the amount of pension under form of payment A is equal to two and one-half percent of the final average salary multiplied by credited service. The amount shall not exceed ninety percent of the final average salary; and

B. for a member with age and service requirements provided under Subsection B of Section 10-11-63 NMSA 1978, the amount of pension under form of payment A is equal to two percent of the final average salary multiplied by credited service. The amount shall not exceed ninety percent of the final average salary.

History: Laws 1987, ch. 253, 64; 2013, ch. 225, 52.



Section 10-11-66 - Municipal police member coverage plan 2; member contribution rate.

10-11-66. Municipal police member coverage plan 2; member contribution rate.

A member under municipal police member coverage plan 2 shall contribute seven percent of salary with the first full pay period in the calendar month in which municipal police member coverage plan 2 becomes applicable to the member, except that a member whose annual salary is greater than twenty thousand dollars ($20,000) shall contribute eight and one-half percent of salary.

History: Laws 1987, ch. 253, 66; 2013, ch. 225, 53.



Section 10-11-67 - Municipal police member coverage plan 2; affiliated public employer contribution rate.

10-11-67. Municipal police member coverage plan 2; affiliated public employer contribution rate.

The affiliated public employer shall contribute fifteen and four-tenths percent of the salary of each member it employs and who is covered under municipal police member coverage plan 2, except that, from July 1, 2013 through June 30, 2014, the affiliated public employer contribution rate shall be fifteen percent of the salary of each member.

History: Laws 1987, ch. 253, 67; 2013, ch. 225, 54.



Section 10-11-68 - Municipal police member coverage plan 3; applicability.

10-11-68. Municipal police member coverage plan 3; applicability.

Municipal police member coverage plan 3 is applicable to municipal police members whose affiliated public employer has adopted municipal police member coverage plan 3 for its municipal police officers. The affiliated public employer shall certify this adoption to the retirement board in the form prescribed by the retirement board.

History: Laws 1987, ch. 253, 68.



Section 10-11-69 - Municipal police member coverage plan 3; age and service requirements for normal retirement.

10-11-69. Municipal police member coverage plan 3; age and service requirements for normal retirement.

Under municipal police member coverage plan 3:

A. for a member who was a retired member or a member on June 30, 2013, the age and service requirements for normal retirement are:

(1) age sixty-five years or older and five or more years of credited service;

(2) age sixty-four years and eight or more years of credited service;

(3) age sixty-three years and eleven or more years of credited service;

(4) age sixty-two years and fourteen or more years of credited service;

(5) age sixty-one years and seventeen or more years of credited service; or

(6) any age and twenty or more years of credited service; and

B. for a member who was not a retired member or a member on June 30, 2013, the age and service requirements for normal retirement are:

(1) age sixty years or older and six or more years of service credit; or

(2) any age and twenty-five or more years of service credit.

History: Laws 1987, ch. 253, 69; 2013, ch. 225, 55.



Section 10-11-70 - Municipal police member coverage plan 3; amount of pension; form of payment A.

10-11-70. Municipal police member coverage plan 3; amount of pension; form of payment A.

Under municipal police member coverage plan 3:

A. for a member with age and service requirements provided under Subsection A of Section 10-11-69 NMSA 1978, the amount of pension under form of payment A is equal to two and one-half percent of the final average salary multiplied by credited service. The amount shall not exceed ninety percent of the final average salary; and

B. for a member with age and service requirements provided under Subsection B of Section 10-11-69 NMSA 1978, the amount of pension under form of payment A is equal to two percent of the final average salary multiplied by credited service. The amount shall not exceed ninety percent of the final average salary.

History: Laws 1987, ch. 253, 70; 2013, ch. 225, 56.



Section 10-11-72 - Municipal police member coverage plan 3; member contribution rate.

10-11-72. Municipal police member coverage plan 3; member contribution rate.

A member under municipal police member coverage plan 3 shall contribute seven percent of salary with the first full pay period in the calendar month in which municipal police member coverage plan 3 becomes applicable to the member, except that a member whose annual salary is greater than twenty thousand dollars ($20,000) shall contribute eight and one-half percent of salary.

History: Laws 1987, ch. 253, 72; 2013, ch. 225, 57.



Section 10-11-73 - Municipal police member coverage plan 3; affiliated public employer contribution rate.

10-11-73. Municipal police member coverage plan 3; affiliated public employer contribution rate.

The affiliated public employer shall contribute eighteen and nine-tenths percent of the salary of each member it employs and who is covered under municipal police member coverage plan 3, except that, from July 1, 2013 through June 30, 2014, the affiliated public employer contribution rate shall be eighteen and one-half percent of the salary of each member.

History: Laws 1987, ch. 253, 73; 2013, ch. 225, 58.



Section 10-11-74 - Municipal police member coverage plan 4; applicability.

10-11-74. Municipal police member coverage plan 4; applicability.

Municipal police member coverage plan 4 is applicable to municipal police members of an affiliated public employer on the first day of the calendar month following certification of the election adopting municipal police member coverage plan 4 by an affirmative vote of the majority of the affiliated public employer's municipal police members. The election shall be conducted by the affiliated public employer. The certification shall be in the form prescribed by the retirement board. The election procedures shall afford all municipal police members of the affiliated public employer an opportunity to vote. An election adopting municipal police member coverage plan 4 for a given affiliated public employer is irrevocable for the purpose of subsequently adopting a coverage plan which would decrease employer or employee contributions with respect to all current and future municipal police members of that affiliated public employer.

History: Laws 1987, ch. 253, 74; 1989, ch. 79, 3.



Section 10-11-75 - Municipal police member coverage plan 4; age and service requirements for normal retirement.

10-11-75. Municipal police member coverage plan 4; age and service requirements for normal retirement.

Under municipal police member coverage plan 4:

A. for a member who was a retired member or a member on June 30, 2013, the age and service requirements for normal retirement are:

(1) age sixty-five years or older and five or more years of credited service;

(2) age sixty-four years and eight or more years of credited service;

(3) age sixty-three years and eleven or more years of credited service;

(4) age sixty-two years and fourteen or more years of credited service;

(5) age sixty-one years and seventeen or more years of credited service; or

(6) any age and twenty or more years of credited service; and

B. for a member who was not a retired member or a member on June 30, 2013, the age and service requirements for normal retirement are:

(1) age sixty years or older and six or more years of service credit; or

(2) any age and twenty-five or more years of service credit.

History: Laws 1987, ch. 253, 75; 2013, ch. 225, 59.



Section 10-11-76 - Municipal police member coverage plan 4; amount of pension; form of pension A.

10-11-76. Municipal police member coverage plan 4; amount of pension; form of pension A.

Under municipal police member coverage plan 4:

A. for a member with age and service requirements provided under Subsection A of Section 10-11-75 NMSA 1978, the amount of pension under form of payment A is equal to three percent of the final average salary multiplied by credited service. The amount shall not exceed ninety percent of the final average salary; and

B. for a member with age and service requirements provided under Subsection B of Section 10-11-75 NMSA 1978, the amount of pension under form of payment A is equal to two and one-half percent of the final average salary multiplied by credited service. The amount shall not exceed ninety percent of the final average salary.

History: Laws 1987, ch. 253, 76; 2013, ch. 225, 60.



Section 10-11-78 - Municipal police member coverage plan 4; member contribution rate.

10-11-78. Municipal police member coverage plan 4; member contribution rate.

A member under municipal police member coverage plan 4 shall contribute twelve and thirty-five hundredths percent of salary starting with the first full pay period in the calendar month in which municipal police member coverage plan 4 becomes applicable to the member, except that a member whose annual salary is greater than twenty thousand dollars ($20,000) shall contribute thirteen and eighty-five hundredths percent of salary.

History: Laws 1987, ch. 253, 78; 2013, ch. 225, 61.



Section 10-11-79 - Municipal police member coverage plan 4; affiliated public employer contribution rate.

10-11-79. Municipal police member coverage plan 4; affiliated public employer contribution rate.

The affiliated public employer shall contribute eighteen and nine-tenths percent of the salary of each member it employs and who is covered under municipal police member coverage plan 4, except that, from July 1, 2013 through June 30, 2014, the affiliated public employer contribution rate shall be eighteen and one-half percent of the salary of each member.

History: Laws 1987, ch. 253, 79; 2013, ch. 225, 62.



Section 10-11-80 - Municipal police member coverage plan 5; applicability.

10-11-80. Municipal police member coverage plan 5; applicability.

Municipal police member coverage plan 5 is applicable to municipal police members of an affiliated public employer on the first day of the calendar month following certification of the election adopting municipal police member coverage plan 5 by an affirmative vote of the majority of the affiliated public employer's municipal police members. The election shall be conducted by the affiliated public employer. The certification shall be in the form prescribed by the retirement board. The election procedures shall afford all municipal police members of the affiliated public employer an opportunity to vote. An election adopting municipal police member coverage plan 5 for a given affiliated public employer is irrevocable for the purpose of subsequently adopting a coverage plan which would decrease employer or employee contributions with respect to all current and future municipal police members of that affiliated public employer.

History: Laws 1987, ch. 253, 80; 1989, ch. 79, 4.



Section 10-11-81 - Municipal police member coverage plan 5; age and service requirements for normal retirement.

10-11-81. Municipal police member coverage plan 5; age and service requirements for normal retirement.

Under municipal police member coverage plan 5:

A. for a member who was a retired member or a member on June 30, 2013, the age and service requirements for normal retirement are:

(1) age sixty-five years or older and five or more years of credited service;

(2) age sixty-four years and eight or more years of credited service;

(3) age sixty-three years and eleven or more years of credited service;

(4) age sixty-two years and fourteen or more years of credited service;

(5) age sixty-one years and seventeen or more years of credited service; or

(6) any age and twenty or more years of credited service; and

B. for a member who was not a retired member or a member on June 30, 2013, the age and service requirements for normal retirement are:

(1) age sixty years or older and six or more years of service credit; or

(2) any age and twenty-five or more years of service credit.

History: Laws 1987, ch. 253, 81; 2013, ch. 225, 63.



Section 10-11-82 - Municipal police member coverage plan 5; amount of pension; form of payment A.

10-11-82. Municipal police member coverage plan 5; amount of pension; form of payment A.

Under municipal police member coverage plan 5:

A. for a member with age and service requirements provided under Subsection A of Section 10-11-81 NMSA 1978, the amount of pension under form of payment A is equal to three and one-half percent of the final average salary multiplied by credited service. The amount shall not exceed ninety percent of the final average salary; and

B. for a member with age and service requirements provided under Subsection B of Section 10-11-81 NMSA 1978, the amount of pension under form of payment A is equal to three percent of the final average salary multiplied by credited service. The amount shall not exceed ninety percent of the final average salary.

History: Laws 1987, ch. 253, 82; 2013, ch. 225, 64.



Section 10-11-84 - Municipal police member coverage plan 5; member contribution rate.

10-11-84. Municipal police member coverage plan 5; member contribution rate.

A member under municipal police member coverage plan 5 shall contribute sixteen and three-tenths percent of salary starting with the first full pay period in the calendar month in which municipal police member coverage plan 5 becomes applicable to the member, except that a member whose annual salary is greater than twenty thousand dollars ($20,000) shall contribute seventeen and eight-tenths percent of salary.

History: Laws 1987, ch. 253, 84; 2013, ch. 225, 65.



Section 10-11-85 - Municipal police member coverage plan 5; affiliated public employer contribution rate.

10-11-85. Municipal police member coverage plan 5; affiliated public employer contribution rate.

The affiliated public employer shall contribute eighteen and nine-tenths percent of the salary of each member it employs and who is covered under municipal police member coverage plan 5, except that, from July 1, 2013 through June 30, 2014, the affiliated public employer contribution rate shall be eighteen and one-half percent of the salary of each member.

History: Laws 1987, ch. 253, 85; 2013, ch. 225, 66.



Section 10-11-86 - Municipal fire member coverage plan 1; applicability.

10-11-86. Municipal fire member coverage plan 1; applicability.

Municipal fire member coverage plan 1 is applicable to municipal fire members whose affiliated public employer has adopted municipal fire member coverage plan 1 for its municipal firefighters. The affiliated public employer shall certify this adoption to the retirement board in the form prescribed by the retirement board.

History: Laws 1987, ch. 253, 86.



Section 10-11-87 - Municipal fire member coverage plan 1; age and service requirements for normal retirement.

10-11-87. Municipal fire member coverage plan 1; age and service requirements for normal retirement.

Under municipal fire member coverage plan 1:

A. for a member who was a retired member or a member on June 30, 2013, the age and service requirements for normal retirement are:

(1) age sixty-five years or older and five or more years of credited service;

(2) age sixty-four years and eight or more years of credited service;

(3) age sixty-three years and eleven or more years of credited service;

(4) age sixty-two years and fourteen or more years of credited service;

(5) age sixty-one years and seventeen or more years of credited service;

(6) age sixty years and twenty or more years of credited service; or

(7) any age and twenty-five or more years of credited service; and

B. for a member who was not a retired member or a member on June 30, 2013, the age and service requirements for normal retirement are:

(1) age sixty years or older and six or more years of service credit; or

(2) any age and twenty-five or more years of service credit.

History: Laws 1987, ch. 253, 87; 2013, ch. 225, 67.



Section 10-11-88 - Municipal fire member coverage plan 1; amount of pension; form of payment A.

10-11-88. Municipal fire member coverage plan 1; amount of pension; form of payment A.

Under municipal fire member coverage plan 1, the amount of pension under form of payment A is equal to two percent of the final average salary multiplied by credited service. The amount shall not exceed ninety percent of the final average salary.

History: Laws 1987, ch. 253, 88; 2013, ch. 225, 68.



Section 10-11-90 - Municipal fire member coverage plan 1; member contribution rate.

10-11-90. Municipal fire member coverage plan 1; member contribution rate.

A member under municipal fire member coverage plan 1 shall contribute eight percent of salary with the first full pay period in the calendar month in which municipal fire member coverage plan 1 becomes applicable to the member, except that a member whose annual salary is greater than twenty thousand dollars ($20,000) shall contribute nine and one-half percent of salary.

History: Laws 1987, ch. 253, 90; 1998, ch. 114, 1; 2013, ch. 225, 69.



Section 10-11-91 - Municipal fire member coverage plan 1; affiliated public employer contribution rate.

10-11-91. Municipal fire member coverage plan 1; affiliated public employer contribution rate.

The affiliated public employer shall contribute eleven and four-tenths percent of the salary of each member it employs and covers under municipal fire member coverage plan 1, except that, from July 1, 2013 through June 30, 2014, the affiliated public employer contribution rate shall be eleven percent of the salary of each member.

History: Laws 1987, ch. 253, 91; 1998, ch. 114, 2; 2013, ch. 225, 70.



Section 10-11-92 - Municipal fire member coverage plan 2; applicability.

10-11-92. Municipal fire member coverage plan 2; applicability.

Municipal fire member coverage plan 2 is applicable to municipal fire members whose affiliated public employer has adopted municipal fire member coverage plan 2 for its municipal fire members. The affiliated public employer shall certify this adoption to the retirement board in the form prescribed by the retirement board.

History: Laws 1987, ch. 253, 92.



Section 10-11-93 - Municipal fire member coverage plan 2; age and service requirements for normal retirement.

10-11-93. Municipal fire member coverage plan 2; age and service requirements for normal retirement.

Under municipal fire member coverage plan 2:

A. for a member who was a retired member or a member on June 30, 2013, the age and service requirements for normal retirement are:

(1) age sixty-five years or older and five or more years of credited service;

(2) age sixty-four years and eight or more years of credited service;

(3) age sixty-three years and eleven or more years of credited service;

(4) age sixty-two years and fourteen or more years of credited service;

(5) age sixty-one years and seventeen or more years of credited service;

(6) age sixty years and twenty or more years of credited service; or

(7) any age and twenty-five or more years of credited service; and

B. for a member who was not a retired member or a member on June 30, 2013, the age and service requirements for normal retirement are:

(1) age sixty years or older and six or more years of service credit; or

(2) any age and twenty-five or more years of service credit.

History: Laws 1987, ch. 253, 93; 2013, ch. 225, 71.



Section 10-11-94 - Municipal fire member coverage plan 2; amount of pension; form of payment A.

10-11-94. Municipal fire member coverage plan 2; amount of pension; form of payment A.

Under municipal fire member contribution plan 2:

A. for a member with age and service requirements provided under Subsection A of Section 10-11-93 NMSA 1978, the amount of pension under form of payment A is equal to two and one-half percent of the final average salary multiplied by credited service. The amount shall not exceed ninety percent of the final average salary; and

B. for a member with age and service requirements provided under Subsection B of Section 10-11-93 NMSA 1978, the amount of pension under form of payment A is equal to two percent of the final average salary multiplied by credited service. The amount shall not exceed ninety percent of the final average salary.

History: Laws 1987, ch. 253, 94; 2013, ch. 225, 72.



Section 10-11-96 - Municipal fire member coverage plan 2; member contribution rate.

10-11-96. Municipal fire member coverage plan 2; member contribution rate.

A member under municipal fire member coverage plan 2 shall contribute eight percent of salary with the first full pay period in the calendar month in which municipal fire member coverage plan 2 becomes applicable to the member, except that a member whose annual salary is greater than twenty thousand dollars ($20,000) shall contribute nine and one-half percent of salary.

History: Laws 1987, ch. 253, 96; 1998, ch. 114, 3; 2013, ch. 225, 73.



Section 10-11-97 - Municipal fire member coverage plan 2; affiliated public employer contribution rate.

10-11-97. Municipal fire member coverage plan 2; affiliated public employer contribution rate.

The affiliated public employer shall contribute seventeen and nine-tenths percent of the salary of each member it employs and covers under municipal fire member coverage plan 2, except that, from July 1, 2013 through June 30, 2014, the affiliated public employer contribution rate shall be seventeen and one-half percent of the salary of each member.

History: Laws 1987, ch. 253, 97; 1998, ch. 114, 4; 2013, ch. 225, 74.



Section 10-11-98 - Municipal fire member coverage plan 3; applicability.

10-11-98. Municipal fire member coverage plan 3; applicability.

Municipal fire member coverage plan 3 is applicable to municipal fire members whose affiliated public employer has adopted municipal fire member coverage plan 3 for its municipal firefighters. The affiliated public employer shall certify this adoption to the retirement board in the form prescribed by the retirement board.

History: Laws 1987, ch. 253, 98.



Section 10-11-99 - Municipal fire member coverage plan 3; age and service requirements for normal retirement.

10-11-99. Municipal fire member coverage plan 3; age and service requirements for normal retirement.

Under municipal fire member coverage plan 3:

A. for a member who was a retired member or a member on June 30, 2013, the age and service requirements for normal retirement are:

(1) age sixty-five years or older and five or more years of credited service;

(2) age sixty-four years and eight or more years of credited service;

(3) age sixty-three years and eleven or more years of credited service;

(4) age sixty-two years and fourteen or more years of credited service;

(5) age sixty-one years and seventeen or more years of credited service; or

(6) any age and twenty or more years of credited service; and

B. for a member who was not a retired member or a member on June 30, 2013, the age and service requirements for normal retirement are:

(1) age sixty years or older and six or more years of service credit; or

(2) any age and twenty-five or more years of service credit.

History: Laws 1987, ch. 253, 99; 2013, ch. 225, 75.



Section 10-11-100 - Municipal fire member coverage plan 3; amount of pension; form of payment A.

10-11-100. Municipal fire member coverage plan 3; amount of pension; form of payment A.

Under municipal fire member coverage plan 3:

A. for a member with age and service requirements provided under Subsection A of Section 10-11-99 NMSA 1978, the amount of pension under form of payment A is equal to two and one-half percent of the final average salary multiplied by credited service. The amount shall not exceed ninety percent of the final average salary; and

B. for a member with age and service requirements provided under Subsection B of Section 10-11-99 NMSA 1978, the amount of pension under form of payment A is equal to two percent of the final average salary multiplied by credited service. The amount shall not exceed ninety percent of the final average salary.

History: Laws 1987, ch. 253, 100; 2013, ch. 225, 76.



Section 10-11-102 - Municipal fire member coverage plan 3; member contribution rate.

10-11-102. Municipal fire member coverage plan 3; member contribution rate.

A member under municipal fire member coverage plan 3 shall contribute eight percent of salary with the first full pay period in the calendar month in which municipal fire member coverage plan 3 becomes applicable to the member, except that a member whose annual salary is greater than twenty thousand dollars ($20,000) shall contribute nine and one-half percent of salary.

History: Laws 1987, ch. 253, 102; 1998, ch. 114, 5; 2013, ch. 225, 77.



Section 10-11-103 - Municipal fire member coverage plan 3; affiliated public employer contribution rate.

10-11-103. Municipal fire member coverage plan 3; affiliated public employer contribution rate.

The affiliated public employer shall contribute twenty-one and sixty-five hundredths percent of the salary of each member it employs and covers under municipal fire member coverage plan 3, except that, from July 1, 2013 through June 30, 2014, the affiliated public employer contribution rate shall be twenty-one and twenty-five hundredths percent of the salary of each member.

History: Laws 1987, ch. 253, 103; 1998, ch. 114, 6; 2013, ch. 225, 78.



Section 10-11-104 - Municipal fire member coverage plan 4; applicability.

10-11-104. Municipal fire member coverage plan 4; applicability.

Municipal fire member coverage plan 4 is applicable to municipal fire members of an affiliated public employer on the first day of the calendar month following certification of the election adopting municipal fire member coverage plan 4 by an affirmative vote of the majority of the affiliated public employer's municipal fire members. The election shall be conducted by the affiliated public employer. The certification shall be in the form prescribed by the retirement board. The election procedures shall afford all municipal fire members of the affiliated public employer an opportunity to vote. An election adopting municipal fire member coverage plan 4 for a given affiliated public employer is irrevocable for the purpose of subsequently adopting a coverage plan which would decrease employer or employee contributions with respect to all current and future municipal fire members of that affiliated public employer.

History: Laws 1987, ch. 253, 104; 1989, ch. 79, 5.



Section 10-11-105 - Municipal fire member coverage plan 4; age and service requirements for normal retirement.

10-11-105. Municipal fire member coverage plan 4; age and service requirements for normal retirement.

Under municipal fire member coverage plan 4:

A. for a member who was a retired member or a member on June 30, 2013, the age and service requirements for normal retirement are:

(1) age sixty-five years or older and five or more years of credited service;

(2) age sixty-four years and eight or more years of credited service;

(3) age sixty-three years and eleven or more years of credited service;

(4) age sixty-two years and fourteen or more years of credited service;

(5) age sixty-one years and seventeen or more years of credited service; or

(6) any age and twenty or more years of credited service; and

B. for a member who was not a retired member or a member on June 30, 2013, the age and service requirements for normal retirement are:

(1) age sixty years or older and six or more years of service credit; or

(2) any age and twenty-five or more years of service credit.

History: Laws 1987, ch. 253, 105; 2013, ch. 225, 79.



Section 10-11-106 - Municipal fire member coverage plan 4; amount of pension; form of payment A.

10-11-106. Municipal fire member coverage plan 4; amount of pension; form of payment A.

Under municipal fire member coverage plan 4:

A. for a member with age and service requirements provided under Subsection A of Section 10-11-105 NMSA 1978, the amount of pension under form of payment A is equal to three percent of the final average salary multiplied by credited service. The amount shall not exceed ninety percent of the final average salary; and

B. for a member with age and service requirements provided under Subsection B of Section 10-11-105 NMSA 1978, the amount of pension under form of payment A is equal to two and one-half percent of the final average salary multiplied by credited service. The amount shall not exceed ninety percent of the final average salary.

History: Laws 1987, ch. 253, 106; 2013, ch. 225, 80.



Section 10-11-108 - Municipal fire member coverage plan 4; member contribution rate.

10-11-108. Municipal fire member coverage plan 4; member contribution rate.

A member under municipal fire member coverage plan 4 shall contribute twelve and eight-tenths percent of salary with the first full pay period in the calendar month in which municipal fire member coverage plan 4 becomes applicable to the member, except that a member whose annual salary is greater than twenty thousand dollars ($20,000) shall contribute fourteen and three-tenths percent of salary.

History: Laws 1987, ch. 253, 108; 1998, ch. 114, 7; 2013, ch. 225, 81.



Section 10-11-109 - Municipal fire member coverage plan 4; affiliated public employer contribution rate.

10-11-109. Municipal fire member coverage plan 4; affiliated public employer contribution rate.

The affiliated public employer shall contribute twenty-one and sixty-five hundredths percent of the salary of each member it employs and covers under municipal fire member coverage plan 4, except that, from July 1, 2013 through June 30, 2014, the affiliated public employer contribution rate shall be twenty-one and twenty-five hundredths percent of the salary of each member.

History: Laws 1987, ch. 253, 109; 1998, ch. 114, 8; 2013, ch. 225, 82.



Section 10-11-110 - Municipal fire member coverage plan 5; applicability.

10-11-110. Municipal fire member coverage plan 5; applicability.

Municipal fire member coverage plan 5 is applicable to municipal fire members of an affiliated public employer on the first day of the calendar month following certification of the election adopting municipal fire member coverage plan 5 by an affirmative vote of the majority of the affiliated public employer's municipal fire members. The election shall be conducted by the affiliated public employer. The certification shall be in the form prescribed by the retirement board. The election procedures shall afford all municipal fire members of the affiliated public employer an opportunity to vote. An election adopting municipal fire member coverage plan 5 for a given affiliated public employer is irrevocable for the purpose of subsequently adopting a coverage plan which would decrease employer or employee contributions with respect to all current and future municipal fire members of that affiliated public employer.

History: Laws 1987, ch. 253, 110; 1989, ch. 79, 6.



Section 10-11-111 - Municipal fire member coverage plan 5; age and service requirements for normal retirement.

10-11-111. Municipal fire member coverage plan 5; age and service requirements for normal retirement.

Under municipal fire member coverage plan 5:

A. for a member who was a retired member or a member on June 30, 2013, the age and service requirements for normal retirement are:

(1) age sixty-five years or older and five or more years of credited service;

(2) age sixty-four years and eight or more years of credited service;

(3) age sixty-three years and eleven or more years of credited service;

(4) age sixty-two years and fourteen or more years of credited service;

(5) age sixty-one years and seventeen or more years of credited service; or

(6) any age and twenty or more years of credited service; and

B. for a member who was not a retired member or a member on June 30, 2013, the age and service requirements for normal retirement are:

(1) age sixty years or older and six or more years of service credit; or

(2) any age and twenty-five or more years of service credit.

History: Laws 1987, ch. 253, 111; 2013, ch. 225, 83.



Section 10-11-112 - Municipal fire member coverage plan 5; amount of pension; form of payment A.

10-11-112. Municipal fire member coverage plan 5; amount of pension; form of payment A.

Under municipal fire member coverage plan 5:

A. for a member with age and service requirements provided under Subsection A of Section 10-11-111 NMSA 1978, the amount of pension under form of payment A is equal to three and one-half percent of the final average salary multiplied by credited service. The amount shall not exceed ninety percent of the final average salary; and

B. for a member with age and service requirements provided under Subsection B of Section 10-11-111 NMSA 1978, the amount of pension under form of payment A is equal to three percent of the final average salary multiplied by credited service. The amount shall not exceed ninety percent of the final average salary.

History: Laws 1987, ch. 253, 112; 2013, ch. 225, 84.



Section 10-11-114 - Municipal fire member coverage plan 5; member contribution rate.

10-11-114. Municipal fire member coverage plan 5; member contribution rate.

A member under municipal fire member coverage plan 5 shall contribute sixteen and two-tenths percent of salary with the first full pay period in the calendar month in which municipal fire member coverage plan 5 becomes applicable to the member, except that a member whose annual salary is greater than twenty thousand dollars ($20,000) shall contribute seventeen and seven-tenths percent of salary.

History: Laws 1987, ch. 253, 114; 1998, ch. 114, 9; 2013, ch. 225, 85.



Section 10-11-115 - Municipal fire member coverage plan 5; affiliated public employer contribution rate.

10-11-115. Municipal fire member coverage plan 5; affiliated public employer contribution rate.

The affiliated public employer shall contribute twenty-one and sixty-five hundredths percent of the salary of each member it employs and covers under municipal fire member coverage plan 5, except that, from July 1, 2013 through June 30, 2014, the affiliated public employer contribution rate shall be twenty-one and twenty-five hundredths percent of the salary of each member.

History: Laws 1987, ch. 253, 115; 1998, ch. 114, 10; 2013, ch. 225, 86.



Section 10-11-115.1 - Municipal detention officer member coverage plan 1; applicability.

10-11-115.1. Municipal detention officer member coverage plan 1; applicability.

Municipal detention officer member coverage plan 1 is applicable to municipal detention officer members on the later of July 1, 2004 or the first day of the calendar month following certification of the election adopting municipal detention officer member coverage plan 1 by an affirmative vote of the majority of the affiliated public employer's municipal detention officer members. The election shall be conducted by the affiliated public employer. The certification shall be in the form prescribed by the retirement board. The election procedures shall afford all municipal detention officer members of the affiliated public employer an opportunity to vote. An election adopting municipal detention officer member coverage plan 1 for a given affiliated public employer is irrevocable for the purpose of subsequently adopting a coverage plan that would decrease employer or employee contributions with respect to all current and future municipal detention officer members of that affiliated public employer.

History: Laws 2003, ch. 268, 2.



Section 10-11-115.2 - Municipal detention officer member coverage plan 1; age and service requirements for normal retirement; calculation of credited service.

10-11-115.2. Municipal detention officer member coverage plan 1; age and service requirements for normal retirement; calculation of credited service.

A. Under municipal detention officer member coverage plan 1, for a member who was a retired member or a member on June 30, 2013, the age and service requirements for normal retirement are:

(1) age sixty-five years or older and five or more years of credited service;

(2) age sixty-four years and eight or more years of credited service;

(3) age sixty-three years and eleven or more years of credited service;

(4) age sixty-two years and fourteen or more years of credited service;

(5) age sixty-one years and seventeen or more years of credited service;

(6) age sixty years and twenty or more years of credited service; or

(7) any age and twenty-five or more years of credited service.

B. For a member who was not a retired member or a member on June 30, 2013, the age and service requirements for normal retirement are:

(1) age sixty years or older and six or more years of service credit; or

(2) any age and twenty-five or more years of service credit.

C. For the purposes of determining retirement eligibility and the amount of pension, the credited service of a municipal detention officer member who was a retired member or a member on June 30, 2013 shall be increased by twenty percent for the purposes of municipal detention officer member coverage plan 1.

D. Except as provided in Subsection C of this section, the credited service of a municipal detention officer member shall be credited as provided under Section 10-11-4 NMSA 1978.

History: Laws 2003, ch. 268, 3; 2013, ch. 225, 87.



Section 10-11-115.3 - Municipal detention officer member coverage plan 1; amount of pension; form of payment A.

10-11-115.3. Municipal detention officer member coverage plan 1; amount of pension; form of payment A.

Under municipal detention officer member coverage plan 1, the amount of pension under form of payment A is equal to three percent of the final average salary multiplied by credited service. The amount shall not exceed ninety percent of the final average salary.

History: Laws 2003, ch. 268, 4; 2013, ch. 225, 88.



Section 10-11-115.5 - Municipal detention officer member coverage plan 1; member contribution rate.

10-11-115.5. Municipal detention officer member coverage plan 1; member contribution rate.

A member under municipal detention officer member coverage plan 1 shall contribute sixteen and sixty-five hundredths percent of salary with the first full pay period in the calendar month in which municipal detention officer member coverage plan 1 becomes applicable to the member, except that a member whose annual salary is greater than twenty thousand dollars ($20,000) shall contribute eighteen and fifteen-hundredths percent of salary.

History: Laws 2003, ch. 268, 6; 2013, ch. 225, 89.



Section 10-11-115.6 - Municipal detention officer member coverage plan 1; employer contribution rate.

10-11-115.6. Municipal detention officer member coverage plan 1; employer contribution rate.

The affiliated public employer shall contribute seventeen and five-hundredths percent of the salary of each member under municipal detention officer member coverage plan 1 starting with the first pay period that ends within the calendar month in which municipal detention officer member coverage plan 1 becomes applicable to the member, except that, from July 1, 2013 through June 30, 2014, the affiliated public employer contribution rate shall be sixteen and sixty-five hundredths percent of the salary of each member.

History: Laws 2003, ch. 268, 7; 2013, ch. 225, 90.



Section 10-11-115.7 - Municipal detention officer member coverage plan 1; service credit required for municipal detention officer members.

10-11-115.7. Municipal detention officer member coverage plan 1; service credit required for municipal detention officer members.

Notwithstanding other provisions of the Public Employees Retirement Act, to qualify for retirement pursuant to municipal detention officer member coverage plan 1, a municipal detention officer member shall have eighteen months of service credit earned under that coverage plan.

History: Laws 2003, ch. 268, 8.



Section 10-11-116 - Election of form of payment of a pension.

10-11-116. Election of form of payment of a pension.

A. Except as otherwise provided in Section 10-11-136 NMSA 1978, a member may elect to have pension payments made under any one of the forms of payment provided in Section 10-11-117 NMSA 1978. The election of form of payment and naming of survivor pension beneficiary shall be made on a form furnished by and filed with the association prior to the date the first pension payment is made. An election of form of payment may not be changed after the date the first pension payment is made. If the member is married, the association shall obtain the consent of the member's spouse to the election of the form of payment and any designation of survivor pension beneficiary before the election or designation is effective. Except as provided in Subsection C, D or E of this section, a named survivor pension beneficiary may not be changed after the date the first pension payment is made if form of payment B or C is elected. Except as otherwise provided in Section 10-11-136 NMSA 1978, payment shall be made:

(1) under form of payment A if the member is not married at the time of retirement and if there is not a timely election of another form of payment; or

(2) under form of payment C with the member's spouse as survivor pension beneficiary if the member is married at the time of retirement and there is not a timely election of another form of payment.

B. The amount of pension under forms of payment B, C and D shall have the same actuarial present value, computed as of the effective date of the pension, as the amount of pension under form of payment A.

C. A retired member who is being paid a pension under form of payment B or C with the member's spouse as the designated survivor pension beneficiary may, upon becoming divorced from the named spouse and subject to an order of a court as provided for in Section 10-11-136 NMSA 1978, elect to have future payments made under form of payment A.

D. A retired member who was previously being paid a pension under form of payment B or C but, because of the death of the designated survivor pension beneficiary, is currently receiving a pension under form of payment A may exercise a one-time irrevocable option to designate another individual as the survivor pension beneficiary and may select either form of payment B or form of payment C; provided that:

(1) the amount of the pension under the form of payment selected shall be recalculated and have the same actuarial present value, computed on the effective date of the designation, as the amount of pension under form of payment A;

(2) the designation and the amount of the pension shall be subject to a court order as provided for in Section 10-11-136 NMSA 1978; and

(3) the retired member shall pay one hundred dollars ($100) to the retirement board to defray the cost of determining the new pension amount.

E. A retired member who is being paid a pension under form of payment B or C with a living designated survivor pension beneficiary other than the retired member's spouse or former spouse may exercise a one-time irrevocable option to deselect the designated beneficiary and elect to:

(1) designate another survivor pension beneficiary, provided that:

(a) the retired member shall not have an option to change from the current form of payment;

(b) the amount of the pension under the form of payment shall be recalculated and shall have the same actuarial present value, computed as of the effective date of the designation, as the amount of pension under form of payment A; and

(c) the retired member shall pay one hundred dollars ($100) to the retirement board to defray the cost of determining the new pension amount; or

(2) have future payments made under form of payment A.

History: Laws 1987, ch. 253, 116; 1991, ch. 149, 1; 2010, ch. 19, 1; 2011, ch. 122, 1.



Section 10-11-117 - Forms of payment of a pension.

10-11-117. Forms of payment of a pension.

A. Straight life pension is form of payment A. The retired member is paid the pension for life under form of payment A. All payments stop upon the death of the retired member, except as provided by Subsection E of this section. The amount of pension is determined in accordance with the coverage plan applicable to the retired member.

B. Life payments with full continuation to one survivor beneficiary is form of payment B. The retired member is paid a reduced pension for life under form of payment B. When the retired member dies, the designated survivor beneficiary is paid the full amount of the reduced pension until death. Upon the association's receipt of proof of death of the designated survivor beneficiary, the amount of pension shall be changed to the amount that would have been payable had the retired member elected form of payment A.

C. Life payment with one-half continuation to one survivor beneficiary is form of payment C. The retired member is paid a reduced pension for life under form of payment C. When the retired member dies, the designated survivor beneficiary is paid one-half the amount of the reduced pension until death. If the designated survivor beneficiary predeceases the retired member, the amount of pension shall be changed to the amount that would have been payable had the retired member elected form of payment A.

D. Life payments with temporary survivor benefits for children is form of payment D. The retired member is paid a reduced pension for life under form of payment D. When the retired member dies, each declared eligible child is paid a share of the reduced pension until death or age twenty-five years, whichever occurs first. The share is the share specified in writing and filed with the association by the retired member. If shares are not specified in writing and filed with the association, each declared eligible child is paid an equal share of the reduced pension. A redetermination of shares shall be made when the pension of any child terminates. An eligible child is a natural or adopted child of the retired member who is under age twenty-five years. A declared eligible child is an eligible child whose name has been declared in writing and filed with the association by the retired member at the time of election of form of payment D. The amount of pension shall be changed to the amount of pension that would have been payable had the retired member elected form of payment A upon there ceasing to be a declared eligible child during the lifetime of the retired member.

E. If all pension payments permanently terminate before there is paid an aggregate amount equal to the retired member's accumulated member contributions at the time of retirement, the difference between the amount of accumulated member contributions and the aggregate amount of pension paid shall be paid to the retired member's refund beneficiary. If no refund beneficiary survives the retired member, the difference shall be paid to the estate of the retired member.

History: Laws 1987, ch. 253, 117; 1992, ch. 116, 7; 1997, ch. 189, 7.



Section 10-11-118 - Cost-of-living adjustments; qualified pension recipient.

10-11-118. Cost-of-living adjustments; qualified pension recipient.

A. For the purposes of this section:

(1) "preceding calendar year" means the twelve-month period ending on the December 31 preceding the July 1 in which pensions are being adjusted; and

(2) "second preceding calendar year" means the full calendar year prior to the preceding calendar year.

B. A qualified pension recipient is eligible for a cost-of-living pension adjustment. The amount of pension payable to a qualified pension recipient who:

(1) retires pursuant to normal retirement after working for at least twenty-five years under one or more applicable coverage plans and whose annual pension benefit, after all previous annual cost-of-living adjustments, is equal to an amount not greater than twenty thousand dollars ($20,000), shall be increased by two and one-half percent each July 1. The amount of the increase shall be determined by multiplying the amount of pension, inclusive of all prior adjustments, by two and one-half percent;

(2) is a disability retired member whose annual pension benefit, after all previous annual cost-of-living adjustments, is equal to an amount not greater than twenty thousand dollars ($20,000), shall be increased by two and one-half percent each July 1. The amount of the increase shall be determined by multiplying the amount of pension, inclusive of all prior adjustments, by two and one-half percent; and

(3) does not meet the requirements provided in Paragraph (1) or (2) of this subsection shall be increased by two percent each July 1. The amount of the increase shall be determined by multiplying the amount of pension, inclusive of all prior adjustments, by two percent.

C. A qualified pension recipient is:

(1) a normal retired member who:

(a) retires on or before June 30, 2014 and has been retired for at least two full calendar years from the effective date of the latest retirement prior to July 1 of the year in which the pension is being adjusted;

(b) retires between July 1, 2014 and June 30, 2015 and has been retired for at least three full calendar years from the effective date of the latest retirement prior to July 1 of the year in which the pension is being adjusted;

(c) retires between July 1, 2015 and June 30, 2016 and has been retired for at least four full calendar years from the effective date of the latest retirement prior to July 1 of the year in which the pension is being adjusted; or

(d) retires on or after July 1, 2016 and has been retired for at least seven full calendar years from the effective date of the latest retirement prior to July 1 of the year in which the pension is being adjusted;

(2) a normal retired member who has attained age sixty-five years and has been retired for at least one full calendar year from the effective date of the latest retirement prior to July 1 of the year in which the pension is being adjusted;

(3) a disability retired member who has been retired for at least one full calendar year from the effective date of the latest retirement prior to July 1 of the year in which the pension is being adjusted;

(4) a survivor beneficiary who has received a survivor pension for at least two full calendar years; or

(5) a survivor beneficiary of a deceased retired member who otherwise would have been retired at least two full calendar years from the effective date of the latest retirement prior to July 1 of the year in which the pension is being adjusted.

D. A qualified pension recipient may decline an increase in a pension by giving the association written notice of the decision to decline the increase at least thirty days prior to the date the increase would take effect.

History: Laws 1987, ch. 253, 118; 1992, ch. 116, 8; 2013, ch. 225, 91.



Section 10-11-118.1 - Adjustment of benefits.

10-11-118.1. Adjustment of benefits.

A. If payment of a pension or other retirement benefit causes a decrease in the amount of monetary payments or other needs-based benefits due to a payee from any other governmental agency, the pension or other retirement benefit shall be reduced for the period during which the pension or other retirement benefit prevents payment of another needs-based benefit to result in payment of the maximum amount possible by the association and the other governmental agency to the payee. Any amounts which would otherwise be paid out which are not paid in accordance with the provisions of this section shall not be recoverable by a payee at any later date.

B. If there is a change in the effect of a pension or other retirement benefit on any monetary payments or other needs-based benefits due to a payee from any other governmental agency, the pension or other retirement benefits shall be adjusted to result in the maximum total benefit to the payee. In no event shall any pension be increased in an amount greater than that authorized by the Public Employees Retirement Act.

C. The provisions of this section are mandatory and may not be waived or declined by a payee. Each payee shall provide the association with all information necessary for the association to carry out the requirements imposed by this section.

D. If the payee fails to provide all the facts necessary to comply with the requirements imposed by this section and payment of a pension or other retirement benefit is made without making the adjustment required by this section, neither the board, the executive director nor any officer or employee of the association or the board shall be liable to any third party because the adjustment was not made as required.

E. As used in this section:

(1) "pension" means a normal retirement, survivor or disability retirement pension payable to a retired member or survivor beneficiary pursuant to the Public Employees Retirement Act;

(2) "governmental agency" means the federal government, any department or agency of the federal government, any state and any department, agency or political subdivision of a state;

(3) "total benefits" means pensions plus any other monetary payments or other needs-based benefits due to the payee from any governmental agency;

(4) "needs-based benefit" means monetary or other benefits for which a determination of eligibility is based upon the recipient's level of income and resources; and

(5) "payee" means a retired member or the refund beneficiary or survivor beneficiary of a retired member.

History: 1978 Comp., 10-11-118.1, enacted by Laws 1992, ch. 116, 9; 1993, ch. 160, 5; 1997, ch. 189, 18.



Section 10-11-119 - Commencement, change and termination of a pension.

10-11-119. Commencement, change and termination of a pension.

A. A normal or disability pension shall commence the first day of the month following retirement. A preretirement survivor pension shall commence the first day of the month following the date of the death resulting in the pension. A postretirement survivor pension shall commence the first day of the month following the date of the death resulting in the pension.

B. Termination of payment of a pension shall occur at the end of the month in which the event causing termination occurs. Payment shall be made for the full month of termination.

C. A change in the amount of a pension shall occur the first day of the month following the date of the event causing the change.

History: Laws 1987, ch. 253, 119.



Section 10-11-120 - Denial of benefit claim; appeals.

10-11-120. Denial of benefit claim; appeals.

A. A benefit claimant shall be notified in writing of a denial of a claim for benefits within thirty days of the denial. The notification shall give the reason for the denial. A claimant may appeal the denial and request a hearing. The appeal shall be in writing filed with the association within ninety days of the denial. The appeal shall contain a statement of the claimant's reason for claiming the denial to be improper. The retirement board shall schedule a de novo hearing of the appeal before the retirement board or, at the discretion of the retirement board, a designated hearing officer or committee of the retirement board within sixty days of receipt of the appeal. A final decision on the matter being appealed shall be made by the retirement board.

B. Appeals from a final decision of the retirement board may be filed pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: Laws 1987, ch. 253, 120; 1997, ch. 189, 8; 1998, ch. 55, 22; 1999, ch. 265, 22.



Section 10-11-121 - Group health insurance; continuation; group life insurance.

10-11-121. Group health insurance; continuation; group life insurance.

A. Any member or survivor pension beneficiary may continue to be insured under the provisions of any affiliated public employer's group health insurance plan in effect at the time of retirement or death or under the terms of any separate subsequent group health insurance plan of the affiliated public employer if the retired member or survivor pension beneficiary pays the periodic premium charges and consents to have the association deduct the periodic premium charges from the retired member's or survivor pension beneficiary's pension. The affiliated public employer shall furnish to the association in the manner prescribed by the association a monthly listing of all members or survivor pension beneficiaries who have elected to continue to be insured in accordance with this section and shall also provide the association with written notification of any changes in insurance providers at least sixty days prior to any such change. The association shall make any such changes no later than sixty days after the date of notification.

B. Any member who retires after July 1, 1990, may be insured under the provisions of any affiliated public employer's group life insurance plan for retirees in effect at the time of retirement or death or under the terms of any separate subsequent group life insurance plan for retirees of the affiliated public employer if the retired member pays the periodic premium charges and consents to have the association deduct the periodic premium charges from the retired member's pension. The affiliated public employer shall furnish to the association in the manner prescribed by the association a monthly listing of all members who have elected to continue to be insured in accordance with this section and shall also provide the association with written notification of any changes in insurance providers at least sixty days prior to any such change. The association shall make any such changes no later than sixty days after the date of notification.

History: Laws 1987, ch. 253, 121; 1989, ch. 347, 2; 1990, ch. 128, 2.



Section 10-11-122 - Public employer affiliation.

10-11-122. Public employer affiliation.

A. A public employer who is an affiliated public employer on the effective date of the Public Employees Retirement Act shall continue to be an affiliated public employer.

B. A public employer who is not an affiliated public employer on the effective date of the Public Employees Retirement Act may become an affiliated public employer by resolution or ordinance adopted by its governing body. Affiliation shall be effective the first day of the month following completion of each of the following requirements:

(1) the public employer files a certified copy of the resolution or ordinance with the association; and

(2) the public employer furnishes the association with all information requested by the association.

C. An affiliated public employer may adopt a coverage plan by resolution or ordinance of its governing body, unless a procedure for adopting the change is otherwise provided in the Public Employees Retirement Act. The change shall be effective the first day of the month following completion of each of the following requirements:

(1) the public employer files a certified copy of the resolution or ordinance with the association; and

(2) the public employer furnishes the association with all information requested by the association.

D. A public employer created by one of the methods specified in this subsection shall be an affiliated public employer with the coverage plan that provides the highest pension applicable to any of the groups of members brought under its employment.

(1) This subsection applies to a public employer created:

(a) by a merger of two or more affiliated public employers;

(b) pursuant to a joint powers agreement between two or more affiliated public employers;

(c) pursuant to a statute that authorizes two or more affiliated public employers to jointly create the public employer; or

(d) pursuant to a statute that creates the public employer by expanding the jurisdiction or assuming the powers and duties of an existing affiliated public employer.

(2) The public employer shall be an affiliated public employer on the first day of the month following the later of:

(a) the date that the public employer files with the association a certified copy of the statute, ordinance, resolution or joint powers agreement under which the public employer is created; or

(b) the date that the public employer furnishes the association with all information requested by the association.

History: Laws 1987, ch. 253, 122; 2005, ch. 333, 3.



Section 10-11-123 - Funds of association.

10-11-123. Funds of association.

A. The accounting funds of the association are the "member contribution fund", "employers accumulation fund", "retirement reserve fund" and "income fund". The maintenance of separate accounting funds shall not require the actual segregation of the assets of the association among the various funds.

B. The accounting funds provided for in Subsection A of this section are trust funds and shall be used only for the purposes provided in the Public Employees Retirement Act.

History: Laws 1987, ch. 253, 123.



Section 10-11-124 - Member contribution fund.

10-11-124. Member contribution fund.

A. The member contribution fund is the accounting fund in which shall be accumulated contributions of members and from which shall be made refunds and transfers of accumulated member contributions as provided in the Public Employees Retirement Act. Each affiliated public employer shall cause the member contributions specified by the coverage plan applicable to each of that affiliated public employer's members to be deducted from the salary of each member. Each affiliated public employer shall remit the deducted member contributions to the association in accordance with the procedures and schedules established by the association. The association may assess an interest charge and a penalty charge on any remittance not made by its due date. Each member shall be deemed to consent and agree to the deductions made and provided for in this section by continuing employment with the affiliated public employer. Contributions by members shall be credited to the members' individual accounts in the member contribution fund.

B. A member's accumulated contributions shall be transferred to the retirement reserve fund if a pension becomes payable upon the retirement or death of the member. If a disability retirement pension is terminated for a reason other than the death of the disability retired member before an amount equal to the disability retired member's accumulated member contributions has been paid, the unexpended balance of the accumulated member contributions shall be transferred from the retirement reserve fund to the former disability retired member's individual account in the member contribution fund.

C. If a member terminates affiliated public employment or is on leave of absence from an affiliated public employer as a consequence of the entry into active duty with the armed forces of the United States, the member may, with the written consent of the member's spouse, if any, withdraw the member's accumulated member contributions, upon making written request in a form prescribed by the association. Upon written request of the member in the form prescribed by the association, a refund of member contributions may be made by a trustee-to-trustee transfer of the contributions from the member contribution fund directly to another qualified plan as allowed by the Internal Revenue Code. Withdrawal of member contributions shall result in forfeiture of the service credit accrued for the period during which the contributions were made.

D. A member shall, upon commencement of membership, designate a refund beneficiary who shall receive the refund of the member contributions, plus interest if any, if the member dies and no survivor pension is payable. If the member is married at the time of designation, written spousal consent shall be required if the designated refund beneficiary is other than the spouse. Marriage subsequent to the designation shall automatically revoke a previous designation, and the spouse shall become the refund beneficiary unless or until another designation is filed with the association. Divorce subsequent to the designation shall automatically revoke designation of the former spouse as refund beneficiary, or the right of the former spouse to be refund beneficiary if no designation has been filed, and the refund shall be paid to the deceased member's estate unless the member filed a designation of refund beneficiary subsequent to the divorce. The refund shall be paid to the refund beneficiary named in the most recent designation of refund beneficiary on file with the association unless that beneficiary is deceased. If there is not a living refund beneficiary named in the most recent designation of refund beneficiary on file with the association, the deceased member's accumulated member contributions shall be paid to the estate of the deceased member.

History: Laws 1987, ch. 253, 124; 1993, ch. 160, 6.



Section 10-11-125 - Member contributions; tax treatment.

10-11-125. Member contributions; tax treatment.

Upon implementation, each affiliated public employer shall, solely for the purpose of compliance with Section 414(h) of the Internal Revenue Code, pick up, for the purposes specified in that section, member contributions required by the Public Employees Retirement Act for all salary earned by the member after implementation. Member contributions picked up under the provisions of this section shall be treated as affiliated public employer contributions for purposes of determining income tax obligations under the Internal Revenue Code; however, such picked up member contributions shall be included in the determination of the member's gross annual salary for all other purposes under federal and state laws. Members' contributions picked up under this section shall continue to be designated member contributions for all purposes of the Public Employees Retirement Act and shall be considered as part of the member's salary for purposes of determining the amount of the member's contribution. The provisions of this section are mandatory, and the member shall have no option concerning the pick up or to receive the contributed amounts directly instead of having them paid by the affiliated public employer to the association. With respect to members employed by an affiliated public employer other than the state, implementation occurs upon the employer's filing of a resolution with the association stating the employer's intent to pick up member contributions as provided in this section. With respect to members employed by the state, implementation occurs upon authorization by the association. In no event may implementation occur other than at the beginning of a pay period.

History: Laws 1987, ch. 253, 125.



Section 10-11-126 - Employers accumulation fund; employers contributions; transfers to retirement reserve fund.

10-11-126. Employers accumulation fund; employers contributions; transfers to retirement reserve fund.

A. The employers accumulation fund is the fund in which shall be accumulated contributions by affiliated public employers. Except as provided in Section 5 [10-11-5 NMSA 1978] of the Public Employees Retirement Act, an affiliated public employer shall remit its contributions to the association in accordance with the procedures and schedules established by the association. The association may assess an interest charge and a penalty charge on any remittance not made by its due date.

B. Each year following receipt of the report of the annual actuarial valuation, the excess, if any, of the reported actuarial present value of pensions being paid and likely to be paid to retired members and survivor pension beneficiaries and residual refunds likely to be paid to refund beneficiaries of retired members and to survivor pension beneficiaries over the balance in the retirement reserve fund shall be transferred to the retirement reserve fund from the employers accumulation fund.

History: Laws 1987, ch. 253, 126.



Section 10-11-127 - Retirement reserve fund.

10-11-127. Retirement reserve fund.

The retirement reserve fund is the fund from which shall be paid all pensions to retired members and survivor pension beneficiaries and all residual refunds to refund beneficiaries of retired members and survivor pension beneficiaries.

History: Laws 1987, ch. 253, 127.



Section 10-11-128 - Income fund.

10-11-128. Income fund.

The income fund is the fund to which shall be credited all interest, dividends, rents and other income from investments of the association, all gifts and bequests, all unclaimed member contributions and all other money the disposition of which is not specifically provided for in the Public Employees Retirement Act. There shall be paid or transferred from the income fund all administrative expenses of the association.

History: Laws 1987, ch. 253, 128.



Section 10-11-129 - Distribution of income fund.

10-11-129. Distribution of income fund.

The association shall at least annually distribute all or a portion of the balance in the income fund to the member contribution fund, the retirement reserve fund and the employer accumulation fund. Distribution rates shall be determined by the retirement board and may vary by fund.

History: Laws 1987, ch. 253, 129.



Section 10-11-129.1 - Legislative retirement fund.

10-11-129.1. Legislative retirement fund.

The "legislative retirement fund" is created in the state treasury. The fund shall consist of money distributed, transferred or otherwise accruing to the fund. Money in the fund may be appropriated by the legislature to finance state legislator member coverage plan 2 pursuant to the Public Employees Retirement Act. Income from investment of the fund shall accrue to the fund, and balances in the fund at the end of any fiscal year shall not revert to the general fund.

History: Laws 2003, ch. 85, 13.



Section 10-11-130 - Retirement board; authority; membership.

10-11-130. Retirement board; authority; membership.

A. The "retirement board" is created and is the trustee of the association and the funds created by the state retirement system acts and has all the powers necessary or convenient to carry out and effectuate the purposes and provisions of the state retirement system acts, including, in addition to any specific powers provided for in the Public Employees Retirement Act but without limiting the generality of the foregoing, the power to:

(1) administer the state retirement system acts, including the management of the association and making effective the provisions of those acts, as well as to administer and manage any other employee benefit acts as provided by law;

(2) in addition to utilizing services of the attorney general and notwithstanding any other provision of law, employ or contract with and compensate competent legal counsel to handle the legal matters and litigation of the retirement board and the association and to give advice and counsel in regard to any matter connected with the duties of the retirement board;

(3) administer oaths;

(4) adopt and use a seal for authentication of records, processes and proceedings;

(5) create and maintain records relating to all members, affiliated public employers and all activities and duties required of the retirement board;

(6) issue subpoenas and compel the production of evidence and attendance of witnesses in connection with any hearings or proceedings of the retirement board;

(7) make and execute contracts;

(8) purchase, acquire or hold land adjacent to the state capitol grounds or other suitable location and build thereon a building to house the association and its employees and, in the event additional office space is available in the building after the retirement board and its employees have been housed, to rent or lease the additional space to any public agency or private person; provided that first priority for the rental or leasing shall be to public agencies; and further provided that for the purpose of purchasing, acquiring or holding the land and the building thereon, the retirement board may use funds from the income fund and any other funds controlled by the retirement board the use of which for such purposes is not prohibited by law;

(9) after the sale of the land and building acquired pursuant to Paragraph (8) of this subsection, acquire land and build thereon a new building to house the association and its employees and hold the building and land in fee simple in the name of the association. In order to acquire the land and plan, design and construct the building, the retirement board may expend the proceeds of the sale of the land and building acquired pursuant to Paragraph (8) of this subsection or any funds controlled by the board, the use of which for such purposes is not otherwise prohibited by law;

(10) make and adopt such reasonable rules as may be necessary or convenient to carry out the duties of the retirement board and activities of the association, including any rules necessary to preserve the status of the association as a qualified pension plan under the provisions of the Internal Revenue Code of 1986, as amended, or under successor or related provisions of law;

(11) designate committees and designate committee members, including individuals who may not be members of the association; and

(12) select and contract for the services of one or more custodian banks for all funds under the retirement board's management. For the purpose of this paragraph, "custodian bank" means a financial institution with the general fiduciary duties to manage, control and collect the assets of an investment fund, including receiving all deposits and paying all disbursements as directed by staff, safekeeping of assets, coordination of asset transfers, timely settlement of securities transactions and accurate and timely reporting of the assets by individual account and in total.

B. The retirement board consists of:

(1) the secretary of state;

(2) the state treasurer;

(3) four members under a state coverage plan to be elected by the members under state coverage plans;

(4) four members under a municipal coverage plan to be elected by the members under municipal coverage plans, provided one member shall be a municipal member employed by a county; and

(5) two retired members to be elected by the retired members of the association.

C. The results of elections of elected members of the retirement board shall be certified at the annual meeting of the association. Elections shall be conducted according to rules the retirement board adopts from time to time.

D. The regular term of office of the elected members of the retirement board is four years. The term of one retirement board member under a state coverage plan expires annually on December 31. The terms of retirement board members under a municipal coverage plan expire on December 31 of noncoinciding years in the pattern set by the retirement board. Members of the retirement board serve until their successors have qualified.

E. A member elected to the retirement board who fails to attend four consecutively scheduled meetings of the retirement board, unless in each case excused for cause by the retirement board members in attendance, is considered to have resigned from the retirement board, and the retirement board shall by resolution declare the office vacated as of the date of adoption of the resolution. A vacancy occurring on the retirement board, except in the case of an elected official, shall be filled by the remaining retirement board members, without requirement that a quorum be present. The member appointed to fill the vacancy serves for the remainder of the vacated term.

F. Members of the retirement board serve without salary for their services as retirement board members, but they shall receive those amounts authorized under the Per Diem and Mileage Act [Chapter 10, Article 8 NMSA 1978].

G. The retirement board shall hold four regular meetings each year and shall designate in advance the time and place of the meetings. Special meetings and emergency meetings of the retirement board may be held upon call of the chair or any three members of the retirement board. Written notice of special meetings shall be sent to each member of the retirement board at least seventy-two hours in advance of the special meeting. Verbal notice of emergency meetings shall be given to as many members as is feasible at least eight hours before the emergency meeting, and the meeting shall commence with a statement of the nature of the emergency. The retirement board shall adopt its own rules of procedure and shall keep a record of its proceedings. All meetings of the retirement board shall comply with the Open Meetings Act [Chapter 10, Article 15 NMSA 1978]. A majority of retirement board members shall constitute a quorum. Each attending member of the retirement board is entitled to one vote on each question before the retirement board, and at least a majority of a quorum shall be necessary for a decision by the retirement board.

H. Annual meetings of the members of the association shall be held in Santa Fe at such time and place as the retirement board shall from time to time determine. Special meetings of the members of the association shall be held in Santa Fe upon call of any seven retirement board members. The retirement board shall send a written notice to the last known residence address of each member currently employed by an affiliated public employer at least ten days prior to any meeting of the members of the association. The notice shall contain the call of the meeting and the principal purpose of the meeting. All meetings of the association shall be public and shall be conducted according to procedures the retirement board shall from time to time adopt. The retirement board shall keep a record of the proceedings of each meeting of the association.

I. Neither the retirement board nor the association shall allow public inspection of, or disclosure of, information from any member or retiree file unless a prior release and consent, in the form prescribed by the association, has been executed by the member or retiree; except that applicable coverage plans, amounts of retirement plan contributions made by members and affiliated public employers, pension amounts paid and the names and addresses of public employees retirement association members or retirees requested for election purposes by candidates for election to the retirement board may be produced or disclosed without release or consent.

History: Laws 1987, ch. 253, 130; 1992, ch. 116, 10; 1995, ch. 115, 2; 1997, ch. 189, 9; 2005, ch. 147, 1; 2011, ch. 27, 1.



Section 10-11-130.1 - Restrictions on receipt of gifts; restriction on campaign contributions; required reporting.

10-11-130.1. Restrictions on receipt of gifts; restriction on campaign contributions; required reporting.

A. Except for gifts of food or beverage given in a place of public accommodation, consumed at the time of receipt, not exceeding fifty dollars ($50.00) for a single gift and the aggregate value of which gifts may not exceed one hundred fifty dollars ($150) in a calendar year, neither a retirement board member nor an employee of the retirement board or association shall receive or accept anything of value directly or indirectly from a person who:

(1) has a current contract with the retirement board or association;

(2) is a potential bidder, offeror or contractor for the provision of services or personal property to the retirement board or association;

(3) is authorized to invest public funds pursuant to state or federal law or is an employee or agent of such a person; or

(4) is an organization, association or other entity having a membership that includes persons described in Paragraphs (1) through (3) of this subsection.

B. No person who is a candidate in a primary or general election for a position that qualifies the person for ex-officio membership on the retirement board, no member serving ex officio on the retirement board and no person who is a nominee for retirement board membership by election by some or all of the members of the association pursuant to the Public Employees Retirement Act shall accept anything of a value of more than twenty-five dollars ($25.00) as a contribution to an ex-officio member's statewide campaign in a primary or general election or as a contribution to the campaign of a nominee for membership on the board as a member elected by all or some of the members of the association from a person who:

(1) has a current contract with the retirement board or association;

(2) is a potential bidder, offeror or contractor for the provision of services or personal property to the retirement board or association;

(3) is authorized to invest public funds pursuant to state or federal law or is an employee or agent of such a person; or

(4) is an organization, association or other entity having a membership that includes persons described in Paragraphs (1) through (3) of this subsection.

C. Within ten days after an election in which one or more board members are elected by some or all of the members of the association pursuant to the Public Employees Retirement Act, all persons who were candidates for board membership in that election shall file with the association a report disclosing all contributions to their respective campaigns whether made directly to the candidate, a political action committee or to some other entity supporting the candidate's election. The contributions shall be reported by amount and specific source. Within sixty days after the election, the association shall publish the reports required by this subsection.

History: Laws 1999, ch. 153, 1.



Section 10-11-131 - Retirement board; officers; employment of services.

10-11-131. Retirement board; officers; employment of services.

A. The retirement board shall elect from its own number a chairman and a vice chairman.

B. The retirement board shall appoint an executive director who shall be the chief administrative officer for the retirement board and the association.

C. The retirement board shall employ professional, technical, clerical and other services as required for the operation of the association. The compensation for employed services shall be fixed by the retirement board.

D. The state treasurer shall be the treasurer of the association and the custodian of its funds. The treasurer's general bond to the state shall cover all liability for acts as treasurer of the association. The treasurer shall credit all receipts of money and assets of the association to the association. The treasurer shall make disbursements from association assets only upon warrants issued by the secretary of finance and administration based upon vouchers signed by the executive secretary or vouchers signed by the state treasurer for purposes of investment.

History: Laws 1987, ch. 253, 131; 1997, ch. 189, 10.



Section 10-11-132 - Investment of funds; prudent investor standard; indemnification of board members.

10-11-132. Investment of funds; prudent investor standard; indemnification of board members.

The funds created by the state retirement system acts are trust funds of which the retirement board is trustee. Members of the retirement board jointly and individually shall be indemnified by the state from the funds administered by the retirement board from all claims, demands, suits, actions, damages, judgments, costs, charges and expenses, including court costs and attorney fees and against all liability losses and damages of any nature that members shall or may sustain by reason of any decision made in the performance of their duties pursuant to the state retirement system acts. The retirement board shall invest and reinvest the funds in accordance with the Uniform Prudent Investor Act [45-7-601 through 45-7-612 NMSA 1978].

History: Laws 1987, ch. 253, 132; 1989, ch. 46, 1; 1992, ch. 116, 11; 1995, ch. 94, 1; 1997, ch. 189, 11; 2003, ch. 345, 1; 2005, ch. 240, 4.



Section 10-11-133 - Investment of funds; prudent investor standard; conditions.

10-11-133. Investment of funds; prudent investor standard; conditions.

A. Commissions paid for the purchase and sale of any security shall not exceed brokerage rates prescribed and approved by stock exchanges that have been approved by or are under the control of the United States securities and exchange commission or by industry practice.

B. The retirement board shall invest and manage the funds administered by the retirement board in accordance with the Uniform Prudent Investor Act [45-7-601 through 45-7-612 NMSA 1978].

C. The retirement board shall provide quarterly performance reports to the legislative finance committee and the department of finance and administration. Annually, the retirement board shall ratify and provide its written investment policy, including any amendments, to the legislative finance committee and the department of finance and administration.

D. Securities purchased with money from or held for any fund administered by the retirement board and for which the retirement board is trustee shall be in the custody of the state treasurer who shall, at the direction of the retirement board, deposit with a bank or trust company the securities for safekeeping or servicing.

E. The retirement board may consult with the state investment council or state investment officer and request information or advice with respect to the retirement board's overall investment plan, may utilize the services of the state investment council and state investment officer and may act on their advice concerning the plan. The state investment council and state investment officer shall render investment services to the retirement board without expense to the retirement board. The retirement board may also employ the investment management services and related management services of a trust company or national bank exercising trust powers or of an investment counseling firm or brokers for the purchase and sale of securities, commission recapture and transitioning services and may pay reasonable compensation for such services from funds administered by the retirement board. The terms of any such investment management services contract shall incorporate the statutory requirements for investment of funds under the retirement board's jurisdiction.

F. The retirement board shall annually provide for its members no less than eight hours of training in pension fund investing, fiduciary obligations or ethics. A member elected to the retirement board who fails to attend the training for two consecutive years shall be deemed to have resigned from the retirement board.

G. Except as provided in the Public Employees Retirement Act, a member of the retirement board, employee of the retirement board or any person connected with the retirement board in any manner shall not:

(1) have any direct or indirect interest in the gains or profits of any investment made by the retirement board;

(2) receive any direct or indirect pay or emolument for services provided to the retirement board or the association;

(3) directly or indirectly, for the member, employee or person, for themselves or as agent or partner of others, borrow any of the funds or deposits of the association or in any manner use them except to make current and necessary payments authorized by the retirement board; or

(4) become an endorser or surety or become in any manner an obligor for money of the retirement board loaned or borrowed.

History: Laws 1987, ch. 253, 133; 1989, ch. 46, 2; 1992, ch. 116, 12; 2005, ch. 240, 5; 2009, ch. 288, 11.



Section 10-11-133.1 - Disclosure of third-party marketers; penalty.

10-11-133.1. Disclosure of third-party marketers; penalty.

A. The retirement board shall not make any investment, other than investments in publicly traded equities or publicly traded fixed-income securities, unless the recipient of the investment discloses the identity of any third-party marketer who rendered services on behalf of the recipient in obtaining the investment and also discloses the amount of any fee, commission or retainer paid to the third-party marketer for the services rendered.

B. Information disclosed pursuant to Subsection A of this section shall be included in the quarterly performance reports of the retirement board.

C. Any person who knowingly withholds information required by Subsection A of this section is guilty of a fourth degree felony and shall be punished by a fine of not more than twenty thousand dollars ($20,000) or by imprisonment for a definite term not to exceed eighteen months or both.

D. As used in this section, "third-party marketer" means a person who, on behalf of an investment fund manager or other person seeking an investment from the fund and under a written or implied agreement, receives a fee, commission or retainer for such services from the person seeking an investment from the fund.

History: Laws 2009, ch. 152, 2.



Section 10-11-134 - Survivor benefit fund; disposition.

10-11-134. Survivor benefit fund; disposition.

A. The pensions being paid from the survivor benefit fund on June 30, 1987 shall thereafter be paid from the retirement reserve fund.

B. The actuarial present value of pensions being paid from the survivor benefit fund on June 30, 1987 shall be transferred from the survivor benefit fund to the retirement reserve fund.

C. Affiliated public employer contributions to the survivor benefit fund shall be discontinued effective the first full pay period after June 30, 1987.

D. Each affiliated public employer contributing to the survivor benefit fund as of June 30, 1987 shall have its equity in the survivor benefit fund credited toward future employer contributions. The amount of credit shall be transferred from the survivor benefit fund to the employer accumulation fund as credits are earned.

E. The association shall determine the equity of each affiliated public employer in the survivor benefit fund in proportion to contributions made during the year ended June 30, 1986 and the number of months the affiliated public employer has contributed to the survivor benefit fund. The determination shall be made after the provisions of Subsections A and B of this section have been implemented.

History: Laws 1987, ch. 253, 134.



Section 10-11-135 - Funds not subject to process.

10-11-135. Funds not subject to process.

Except as provided in Sections 10-11-136 and 10-11-136.1 NMSA 1978, none of the money, pensions or other benefits mentioned in the Public Employees Retirement Act shall be assignable either in law or in equity or be subject to execution, levy, attachment, garnishment or other legal process.

History: Laws 1987, ch. 253, 135; 1989, ch. 125, 1; 1990, ch. 49, 14.



Section 10-11-136 - Division of funds as community property.

10-11-136. Division of funds as community property.

A court of competent jurisdiction, solely for the purposes of effecting a division of community property in a divorce or legal separation proceeding, may provide by appropriate order for a determination and division of a community interest in the pensions or other benefits provided for in the Public Employees Retirement Act. In so doing, the court shall fix the manner in which warrants shall be issued, may order direct payments to a person with a community interest in the pensions or other benefits, may require the election of a specific form of payment and designation of a specific survivor pension beneficiary, refund beneficiary or survivor pension beneficiary designated in accordance with Section 10-11-14.5 NMSA 1978 and may restrain the refund of accumulated member contributions. Payments made pursuant to such orders shall only be made when member contributions are refunded or a pension is payable in accordance with the provisions of the Public Employees Retirement Act. The court shall not alter the manner in which the amount of pensions or other benefits is calculated by the association or cause any increase in the actuarial present value of the pensions or other benefits to be paid by the association.

History: Laws 1987, ch. 253, 136; 1991, ch. 149, 2; 1993, ch. 160, 7; 1995, ch. 115, 3.



Section 10-11-136.1 - Legal process to satisfy child support obligations.

10-11-136.1. Legal process to satisfy child support obligations.

A court of competent jurisdiction, solely for the purposes of enforcing current or delinquent child support obligations, may provide by appropriate order for withholding amounts due in satisfaction of current or delinquent child support obligations from the pensions or other benefits provided for in the Public Employees Retirement Act and for payment of such amounts to third parties. The court shall not alter the manner in which the amount of pensions or other benefits is calculated by the association. The court shall not cause any increase in the actuarial present value of the pensions or other benefits to be paid by the association. Payments made pursuant to such orders shall only be made when member contributions are refunded or a pension is payable in accordance with the provisions of the Public Employees Retirement Act; in no case shall more money be paid out, either in a lump sum or in monthly benefits, of association funds in enforcement of current or delinquent child support obligations than would otherwise be payable at that time.

History: 1978 Comp., 10-11-136.1, enacted by Laws 1989, ch. 125, 2; 1993, ch. 160, 8.



Section 10-11-137 - Insurance and banking laws not applicable.

10-11-137. Insurance and banking laws not applicable.

None of the laws of this state regulating insurance or insurance companies or banking institutions shall apply to the association.

History: Laws 1987, ch. 253, 137.



Section 10-11-138 - Gifts and bequests.

10-11-138. Gifts and bequests.

The retirement board is authorized and empowered to receive donations, gifts and bequests and credit them to the income fund.

History: Laws 1987, ch. 253, 138.



Section 10-11-141 - Purchase of service credit.

10-11-141. Purchase of service credit.

An affiliated public employer that assumes a firefighting function previously provided by the United States department of energy may, at the time of the assumption of the firefighting function, provide credited service for retirement board purposes to any employees who were previously employed by a firefighting unit of the United States department of energy at the Los Alamos area office in connection with the assumed firefighting function or were previously employed as security inspectors in a protective force of the United States department of energy at the Los Alamos area office. The credited service may be provided by the affiliated public employer subject to the following conditions:

A. the employee shall pay to the retirement board the difference between the actuarial present value of association benefits likely to be paid the employee computed with and without the United States department of energy service;

B. the employee, within one year of the assumption of the governmental function, irrevocably forfeits all rights based upon employee contributions in and to the immediate vested or nonvested retirement benefits under the retirement program of the United States department of energy in which the employee was participating immediately prior to the assumption of the governmental function;

C. the payments made under Subsections A and B of this section shall be made in a lump sum. The employee may purchase service credit equivalent to the employee's service in a firefighting unit of the United States department of energy at the Los Alamos area office or as a security inspector or in a protective force of the United States department of energy at the Los Alamos area office. The employee shall make a written election concerning payment and payment shall be made not later than December 1, 1998, and any election made thereafter shall be void; and

D. the amount of service credit purchased pursuant to this section shall not exceed five years.

History: Laws 1993, ch. 29, 1; 1994, ch. 128, 16; 1998, ch. 18, 1.



Section 10-11-142 - Notice of eligibility and changes in benefits.

10-11-142. Notice of eligibility and changes in benefits.

The association shall give written notice, to the member's last known address of record, to a member when:

A. the member meets the minimum age and service requirements for normal retirement pursuant to the coverage plan applicable to the member; or

B. when a change has been made, by law or rule, to a retirement requirement that applied to the member prior to the change or to the amount of normal retirement pension for which the member would have been eligible prior to the change.

History: Laws 2009, ch. 158, 1.






Article 11A - Volunteer Firefighters Retirement

Section 10-11A-1 - Short title.

10-11A-1. Short title.

Chapter 10, Article 11A NMSA 1978 may be cited as the "Volunteer Firefighters Retirement Act".

History: Laws 1983, ch. 263, 1; 2003, ch. 370, 1.



Section 10-11A-2 - Definitions.

10-11A-2. Definitions.

As used in the Volunteer Firefighters Retirement Act:

A. "association" means the public employees retirement association;

B. "board" means the retirement board of the association;

C. "fire department" means a fire department with volunteer members that is certified by the fire marshal division of the public regulation commission;

D. "fund" means the volunteer firefighters retirement fund; and

E. "member" means a volunteer nonsalaried firefighter who is listed as an active member on the rolls of a fire department and whose first year of service credit was accumulated during or after the year the member attained the age of sixteen. A volunteer firefighter who receives reimbursement for personal out-of-pocket costs shall not be considered a salaried firefighter.

History: Laws 1983, ch. 263, 2; 2003, ch. 370, 2; 2009, ch. 262, 1.



Section 10-11A-3 - Volunteer firefighters retirement fund; creation; transfer of funds from the fire protection fund.

10-11A-3. Volunteer firefighters retirement fund; creation; transfer of funds from the fire protection fund.

A. There is created the "volunteer firefighters retirement fund" in the state treasury. All annuities and benefits in lieu of annuities shall be paid from the fund as provided in the Volunteer Firefighters Retirement Act.

B. Beginning in fiscal year 1998, the state treasurer shall transfer annually on or before the last day of July seven hundred fifty thousand dollars ($750,000) plus an additional two hundred fifty thousand dollars ($250,000) for fiscal year 1998 plus an additional two hundred fifty thousand dollars ($250,000) for fiscal year 1999 plus an additional five hundred thousand dollars ($500,000) for fiscal year 2000 from the fire protection fund to the credit of the volunteer firefighters retirement fund.

History: Laws 1983, ch. 263, 3; 1996, ch. 8, 1; 1997, ch. 150, 1.



Section 10-11A-4 - Administration of the Volunteer Firefighters Retirement Act, program and funds by the board; annual actuarial evaluation.

10-11A-4. Administration of the Volunteer Firefighters Retirement Act, program and funds by the board; annual actuarial evaluation.

A. The provisions of the Volunteer Firefighters Retirement Act and the volunteer firefighters retirement program authorized under that act shall be administered by the board. The provisions of law relating to the administration and investment of retirement funds administered by the board shall apply to all funds transferred and paid into the fund. In its administration of the volunteer firefighters retirement program, the board is authorized to promulgate rules and regulations.

B. The board shall provide for an annual actuarial evaluation of the fund and shall make recommendations to the legislature for any changes necessary to maintain the actuarial soundness of the fund.

C. The association shall remove a member's information file from the association's active database and enter it into an inactive database if qualifying documentation for the member has not been provided to the association for five consecutive years. A member's information file that has been entered into an inactive database shall not be included in the board's annual actuarial evaluation of the fund. The association shall return a member's information file to the association's active database if the association receives new qualifying documentation for the member.

History: Laws 1983, ch. 263, 4; 2009, ch. 262, 2.



Section 10-11A-5 - Retirement benefits; eligibility.

10-11A-5. Retirement benefits; eligibility.

A. Any member who attains the age of fifty-five years and has twenty-five years or more of service credit shall be eligible to receive a retirement annuity of two hundred fifty dollars ($250), payable monthly from the fund during the remainder of the member's life.

B. Any member who attains the age of fifty-five years and has at least ten but less than twenty-five years or more of service credit shall be eligible to receive a retirement annuity of one hundred twenty-five dollars ($125), payable monthly from the fund during the remainder of the member's life.

C. Any member who ceases to be a volunteer nonsalaried firefighter after completing at least ten but less than twenty-five years of service credit is eligible to receive upon attaining the age of fifty-five years a retirement annuity of one hundred twenty-five dollars ($125), payable monthly from the fund during the remainder of the member's life.

D. Any member who ceases to be a volunteer nonsalaried firefighter after completing twenty-five years of service credit is eligible to receive upon attaining the age of fifty-five years a retirement annuity of two hundred fifty dollars ($250), payable monthly from the fund during the remainder of the member's life.

E. Any member who qualifies for and receives a retirement annuity pursuant to this section may continue as an active member on the rolls of a fire department. However, such member shall not accrue additional service credit for the purpose of increasing the amount of the member's retirement annuity.

History: Laws 1983, ch. 263, 5; 2009, ch. 262, 3; 2013, ch. 79, 1.



Section 10-11A-6 - Determination of service credit.

10-11A-6. Determination of service credit.

A. A member may claim one year of service credit for each year in which a fire department certifies that the member:

(1) attended fifty percent of all scheduled fire drills for which the fire department held the member responsible to attend;

(2) attended fifty percent of all scheduled business meetings for which the fire department held the member responsible to attend; and

(3) participated in at least fifty percent of all emergency response calls for which the fire department held the member responsible to attend.

B. The chief of each fire department shall submit to the association by March 31 of each year documentation of the qualifications of each member for the preceding calendar year; provided that the chief shall:

(1) submit the documentation on forms provided by the association;

(2) acknowledge the truth of the records under oath before a notary public; and

(3) have the notarized forms signed by the mayor, if distributions from the fire protection fund for the fire department are made to an incorporated municipality, or the chair of the county commission, if distributions from the fire protection fund for the fire department are made to a county fire district.

C. For service credit that has been earned, but not credited pursuant to Subsection B of this section, a member may post or adjust service credit earned for not more than the two preceding calendar years; provided that the member shall:

(1) file with the association a completed "Corrected Qualification Record" or "Adjusted Qualification Record" as prescribed by the board;

(2) acknowledge the truth of the records under oath before a notary public; and

(3) have the notarized forms signed by the mayor, if distributions from the fire protection fund for the fire department are made to an incorporated municipality, or the chair of the county commission, if distributions from the fire protection fund for the fire department are made to a county fire district.

D. The association may request the fire marshal division of the public regulation commission to verify member qualifications submitted to the association.

History: Laws 1983, ch. 263, 6; 1997, ch. 150, 2; 2005, ch. 119, 1; 2009, ch. 262, 4; 2015, ch. 67, 1.



Section 10-11A-7 - Retirement annuity; surviving beneficiary.

10-11A-7. Retirement annuity; surviving beneficiary.

A member may designate a spouse or dependent child as a beneficiary. In the event a retirement annuitant dies, the surviving beneficiary shall receive an annuity equal to two-thirds of the retirement annuity being paid to the retirement annuitant at the time of death; provided that the annuity paid to a beneficiary spouse shall cease upon the surviving spouse's marriage or death and the annuity paid to a beneficiary dependent child shall cease upon the child reaching eighteen years of age or upon the child's death, whichever comes first.

History: Laws 1983, ch. 263, 7; 2009, ch. 262, 5.



Section 10-11A-8 - Retroactivity; application of 2003 law.

10-11A-8. Retroactivity; application of 2003 law.

A. The change in law made by Laws 2003, Chapter 370, Section 2 eliminating a maximum age for a volunteer nonsalaried firefighter to establish a first year of service credit under the Volunteer Firefighters Retirement Act shall apply to a volunteer nonsalaried firefighter who was listed as an active member on the rolls of a fire department before the effective date of Laws 2003, Chapter 370, Section 2.

B. A volunteer nonsalaried firefighter who retired before the effective date of Laws 2003, Chapter 370, Section 2 shall be entitled to receive retirement benefits under the Volunteer Firefighters Retirement Act if otherwise qualified under that act.

History: Laws 2009, ch. 262, 6.






Article 11B - Firefighters' Survivors Supplement Benefits Act

Section 10-11B-1 - Short title.

10-11B-1. Short title.

Sections 1 through 5 of this act may be cited as the "Firefighters' Survivors Supplemental Benefits Act".

History: Laws 2007, ch. 149, 1.



Section 10-11B-2 - Findings; purpose.

10-11B-2. Findings; purpose.

The legislature finds that firefighters throughout the state risk their lives daily to protect the residents of New Mexico. The legislature further finds that when firefighters are killed in the line of duty, their immediate families can suffer grievously, both emotionally and economically. To recognize the substantial public safety benefits conferred by firefighters, and in consideration of the sacrifices undertaken by these individuals and their families for the residents of New Mexico, it is the purpose of the Firefighters' Survivors Supplemental Benefits Act to ensure that certain supplemental death benefits accrue to the spouses and surviving children, or parents if there are no surviving children or spouse, of firefighters killed in the line of duty.

History: Laws 2007, ch. 149, 2.



Section 10-11B-3 - Definitions.

10-11B-3. Definitions.

As used in the Firefighters' Survivors Supplemental Benefits Act:

A. "firefighter" means any full- or part-time member or a volunteer member of a fire department that is part of or administered by the state or any political subdivision of the state and any red-carded firefighter trained in wildland firefighting skills and hired by the state of New Mexico; and

B. "fund" means the firefighters' survivors fund.

History: Laws 2007, ch. 149, 3.



Section 10-11B-4 - Firefighters' survivors fund created.

10-11B-4. Firefighters' survivors fund created.

The "firefighters' survivors fund" is created in the state treasury and shall be administered by the state fire marshal. The fund shall consist of all gifts, donations and bequests of money to the fund as well as any appropriations and distributions made to the fund. Earnings from investment of the fund shall be credited to the fund. Money in the fund is appropriated to the state fire marshal for the purpose of paying death benefits pursuant to the Firefighters' Survivors Supplemental Benefits Act and shall be paid out only upon warrants issued by the secretary of finance and administration pursuant to vouchers signed by the state fire marshal. Any unexpended or unencumbered balance remaining in the fund at the end of any fiscal year shall not revert.

History: Laws 2007, ch. 149, 4.



Section 10-11B-5 - Firefighters' survivors supplemental benefits; review committee; determination; payment.

10-11B-5. Firefighters' survivors supplemental benefits; review committee; determination; payment.

A. There is created the "firefighters' survivors supplemental death benefits review committee". The committee shall consist of the attorney general, the president of the New Mexico fire chiefs association, the state president of the New Mexico professional fire fighters association and the president of the New Mexico state fire fighters' association or their designees.

B. The firefighters' survivors supplemental death benefits review committee shall determine whether a firefighter has been killed in the line of duty and advise the state fire marshal of that determination. In addition to any other death benefits provided by law, the surviving spouse or children shall be paid two hundred fifty thousand dollars ($250,000) as supplemental death benefits whenever a firefighter is killed in the line of duty. The benefits shall be paid from the fund.

C. The benefits shall be paid entirely to the surviving spouse. If there is no surviving spouse, the benefits shall be distributed in pro rata shares to all surviving children. If there are no surviving children or spouse, benefits shall be distributed to the surviving parents of the firefighter.

History: Laws 2007, ch. 149, 5; 2014, ch. 17, 1.






Article 12 - Judicial Retirement



Article 12A - Magistrate Retirement



Article 12B - Judicial Retirement

Section 10-12B-1 - Short title.

10-12B-1. Short title.

Chapter 10, Article 12B NMSA 1978 may be cited as the "Judicial Retirement Act".

History: Laws 1992, ch. 111, 1; 2011, ch. 178, 7.



Section 10-12B-2 - Definitions.

10-12B-2. Definitions.

As used in the Judicial Retirement Act:

A. "association" means the public employees retirement association provided for in the Public Employees Retirement Act [Chapter 10, Article 11 NMSA 1978];

B. "board" means the retirement board provided for in the Public Employees Retirement Act;

C. "dependent child" means a natural or adopted child who is physically or mentally incapable of financial self-support, regardless of age;

D. "educational retirement system" means the retirement system provided for in the Educational Retirement Act [Chapter 22, Article 11 NMSA 1978];

E. "effective date of retirement" means the first day of the month following the month in which the member met all requirements for retirement;

F. "final average salary" means the amount that is one-sixtieth of the greatest aggregate amount of salary paid a member for sixty consecutive, but not necessarily continuous, months of service credit;

G. "former member" means a person no longer in office who was previously covered pursuant to the provisions of Sections 10-12-1 through 10-12-18 NMSA 1978, but who has not retired pursuant to the provisions of the Judicial Retirement Act and who has received a refund of member contributions pursuant to the provisions of Sections 10-12B-1 through 10-12B-19 NMSA 1978;

H. "fund" means the judicial retirement fund;

I. "judge" means a judge of the metropolitan court, district court or court of appeals of New Mexico;

J. "justice" means a justice of the supreme court of New Mexico;

K. "member" means any judge or justice who is in office and covered pursuant to the provisions of the Judicial Retirement Act, or any person no longer in office who was previously a judge or justice covered pursuant to the provisions of the Judicial Retirement Act, who has not retired and who has not received a refund of member contributions from the fund;

L. "member contributions" means the amounts deducted from the salary of a member and credited to the member's individual account, together with interest, if any, credited thereto;

M. "minor child" means a natural or adopted child who has not reached his eighteenth birthday and who has not been emancipated by marriage or otherwise;

N. "pension" means a series of monthly payments to a retired member or survivor beneficiary pursuant to the provisions of the Judicial Retirement Act;

O. "refund beneficiary" means a person designated by the member, in writing in the form prescribed by the association, as the person who would be refunded the member's accumulated member contributions payable if the member dies and no survivor pension is payable, or who would receive the difference between pension paid and accumulated member contributions if the retired member dies before receiving in pension payments the amount of the accumulated member contributions;

P. "retire" means to:

(1) terminate employment with all employers covered by any state system or the educational retirement system; and

(2) receive a pension from one state system or the educational retirement system;

Q. "retired member" means a person who has met all requirements for retirement and who is receiving a pension from the fund;

R. "salary" means the base salary or wages paid a member, including longevity pay, for personal services rendered; provided that salary does not include overtime pay; allowances for housing, clothing, equipment or travel; payments for unused sick leave, unless the unused sick leave payment is made through continuation of the member on the regular payroll for the period represented by that payment; and any other form of remuneration not specifically designated by law as included in salary pursuant to the provisions of the Judicial Retirement Act;

S. "state system" means the retirement programs provided pursuant to the provisions of the Public Employees Retirement Act [Chapter 10, Article 11 NMSA 1978], the Magistrate Retirement Act [Chapter 10, Article 12C NMSA 1978] and the Judicial Retirement Act;

T. "surviving spouse" means the spouse to whom the member was married at the time of the member's death;

U. "survivor beneficiary" means a person who receives a pension or who has been designated to be paid a pension as a result of the death of a member or retired member; and

V. "years of service" means a period of time beginning on the date a person commences to hold office as a judge or justice because of appointment or election and ending on the date a person ceases to hold office as a judge or justice because of expiration of the judge's or justice's term, voluntary resignation, death or disability and shall include any fractions of years of service.

History: Laws 1992, ch. 111, 2; 2003, ch. 81, 1; 2014, ch. 35, 2.



Section 10-12B-3 - Judicial retirement fund established; administration of fund; accounting funds.

10-12B-3. Judicial retirement fund established; administration of fund; accounting funds.

A. There is established in the state treasury the "judicial retirement fund". The fund is comprised of money received from docket and jury fees of metropolitan courts, district courts, the court of appeals and the supreme court, employer and employee contributions and any investment earnings on fees and contributions. The board is the trustee of the fund and shall administer and invest the fund. Investment of the fund shall be conducted pursuant to the provisions of the Public Employees Retirement Act [Chapter 10, Article 11 NMSA 1978]. The provisions of the Judicial Retirement Act shall be administered by the board. The board is authorized to promulgate rules. Expenses related to the investment of the fund and administration of the Judicial Retirement Act shall be paid from the fund.

B. For purposes of this section, the accounting funds shall be known as the "member contribution fund", "employer's accumulation fund", "retirement reserve fund" and "income fund". The maintenance of separate accounting funds shall not require the actual segregation of the assets of the fund.

C. The accounting funds provided for in this section are trust funds and shall be used only for the purposes provided for in the Judicial Retirement Act.

D. The member contribution fund is the accounting fund in which shall be accumulated contributions of members and from which shall be made refunds and transfers of accumulated member contributions as provided in the Judicial Retirement Act. The member's court shall cause member contributions to be deducted from the salary of the member and shall remit the deducted member contributions to the association in accordance with procedures and schedules established by the association. The association may assess an interest charge and a penalty charge on any late remittance. Each member shall be deemed to consent and agree to the deductions made and provided for in this section. Contributions by members shall be credited to the members' individual accounts in the member contribution fund. A member's accumulated member contributions shall be transferred to the retirement reserve fund when a pension becomes payable.

E. The employer's accumulation fund is the accounting fund in which shall be accumulated the contributions paid by the state through the member's court. The state, through the member's court, shall remit its contributions to the association in accordance with procedures and schedules established by the association. The board may assess an interest charge and a penalty charge on any late remittance.

F. The retirement reserve fund is the accounting fund from which shall be paid all pensions to retired members and survivor beneficiaries and all residual refunds to refund beneficiaries of retired members and survivor beneficiaries.

G. Each year, following receipt of the report of the annual actuarial valuation, the excess, if any, of the reported actuarial present value of pensions being paid and likely to be paid to retired members and survivor beneficiaries and residual refunds likely to be paid to refund beneficiaries of retired members and survivor beneficiaries over the balance in the retirement reserve fund shall be transferred to the retirement reserve fund from the employer's accumulation fund.

H. The income fund is the accounting fund to which shall be credited all interest, dividends, rents and other income from investments of the fund, all gifts and bequests, all unclaimed member contributions and all other money the disposition of which is not specifically provided for in the Judicial Retirement Act. Expenses related to the administration of the Judicial Retirement Act shall be paid for from the income fund.

I. The association shall at least annually distribute all or a portion of the balance in the income fund to the member contribution fund, the retirement reserve fund and the employer's accumulation fund. Distribution rates shall be determined by the board and may vary for the respective accounting funds.

History: Laws 1992, ch. 111, 3; 1995, ch. 115, 6; 2003, ch. 81, 2.



Section 10-12B-4 - Membership.

10-12B-4. Membership.

Effective July 1, 2014, every judge or justice while in office shall become a member and shall be subject to the provisions of the Judicial Retirement Act; provided, however, that a judge or justice who, prior to July 1, 2014, applied for and received an exemption from membership, shall not become a member until such exemption ends. A judge or justice who is retired under any state system or the educational retirement system shall:

A. pay the applicable member contributions, and the state, through the member's court, shall pay the applicable employer contributions as provided pursuant to the Judicial Retirement Act; and

B. not accrue service credit, and shall not be eligible to purchase service credit nor to retire pursuant to the Judicial Retirement Act.

History: Laws 1992, ch. 111, 4; 2014, ch. 35, 3.



Section 10-12B-5 - Service credit; reinstatement of forfeited service; prior service; military service.

10-12B-5. Service credit; reinstatement of forfeited service; prior service; military service.

A. Personal service rendered by a member shall be credited to the member's service credit account in accordance with board rules and regulations. Service shall be credited to the nearest month. In no case shall any member be credited with a year of service for less than twelve months of service in any calendar year or more than a month of service for all service in any calendar month or more than a year of service for all service in any calendar year.

B. Service credit shall be forfeited if a member leaves office and withdraws the member's accumulated member contributions. A member or former member who is a member of a state system or the educational retirement system who has forfeited service credit by withdrawal of member contributions may reinstate the forfeited service credit by repaying the amount withdrawn plus compound interest from the date of withdrawal to the date of repayment at a rate set by the board. Withdrawn member contributions may be repaid in increments of one year in accordance with procedures established by the board. Full payment of each one-year increment shall be made in a single lump-sum amount in accordance with procedures established by the board.

C. Service credit that a member would have earned if the member had not elected to be excluded from membership may be purchased if the member pays the purchase cost determined pursuant to the provisions of Subsection F of this section.

D. A member who during a term of office enters a uniformed service of the United States shall be given service credit for periods of service in the uniformed services subject to the following conditions:

(1) the member returns to office within ninety days following termination of the period of intervening service in the uniformed services or the affiliated employer certifies in writing to the association that the member is entitled to reemployment rights under the federal Uniformed Services Employment and Reemployment Rights Act of 1994;

(2) the member retains membership in the association during the period of service in the uniformed services;

(3) free service credit shall not be given for periods of intervening service in the uniformed services following voluntary reenlistment. Service credit for such periods shall only be given after the member pays the association the sum of the contributions that the person would have been required to contribute had the person remained continuously employed throughout the period of intervening service following voluntary reenlistment, which payment shall be made during the period beginning with the date of reemployment and whose duration is three times the period of the person's intervening service in the uniformed services following voluntary reenlistment, not to exceed five years;

(4) service credit shall not be given for periods of intervening service in the uniformed services that are used to obtain or increase a benefit from another state system or the retirement program provided under the Educational Retirement Act [Chapter 22, Article 11 NMSA 1978]; and

(5) the member must not have received a discharge or separation from uniformed service under other than honorable conditions.

Notwithstanding any provision of this plan to the contrary, contributions, benefits and service credit with respect to qualified military service will be provided in accordance with Section 4l4(u) [414(u)] of the Internal Revenue Code of 1986, as amended.

E. A member who entered uniformed service of the United States may purchase service credit for periods of active duty in the uniformed services, subject to the following conditions:

(1) the member pays the purchase cost determined pursuant to the provisions of Subsection F of this section;

(2) the member has the applicable minimum number of years of service credit accrued according to the provisions of the Judicial Retirement Act;

(3) the aggregate amount of service credit purchased pursuant to the provisions of this subsection does not exceed five years, reduced by any period of service credit acquired for military service under any other provision of the Judicial Retirement Act;

(4) service credit may not be purchased for periods of service in the uniformed services that are used to obtain or increase a benefit from another retirement program; and

(5) the member must not have received a discharge or separation from uniformed service under other than honorable conditions.

F. The purchase cost for each year of service credit purchased pursuant to the provisions of this section shall be the increase in the actuarial present value of the pension of the member under the Judicial Retirement Act as a consequence of the purchase, as determined by the association. Full payment shall be made in a single lump-sum amount in accordance with procedures established by the board. Except as provided in Subsection G of this section, seventy-five percent of the purchase cost shall be considered to be employer contributions and shall not be refunded to the member in the event of cessation of membership.

G. A member shall be refunded, after retirement and upon written request filed with the association, the portion of the purchase cost of service credit purchased pursuant to the provisions of this section that the association determines to have been unnecessary to provide the member with the maximum pension applicable to the member. The association shall not pay interest on the portion of the purchase cost refunded to the member.

H. At any time prior to retirement, a member may purchase service credit in monthly increments, subject to the following conditions:

(1) the member has the applicable minimum number of years of service credit acquired as a result of personal service rendered under the Judicial Retirement Act;

(2) the aggregate amount of service credit purchased pursuant to this subsection does not exceed one year;

(3) the member pays full actuarial present value of the amount of the increase in the member's pension as a consequence of the purchase, as determined by the association;

(4) the member pays the full cost of the purchase within sixty days of the date the member is informed of the amount of the payment; and

(5) the purchase of service credit under this subsection cannot be used to exceed the pension maximum.

History: Laws 1992, ch. 111, 5; 1997, ch. 189, 12; 2007, ch. 133, 1; 2014, ch. 35, 4.



Section 10-12B-6 - Refund of contributions.

10-12B-6. Refund of contributions.

A. If a member leaves office, the member may, with the written consent of the member's spouse, if any, withdraw the member's accumulated member contributions upon making written request in a form prescribed by the association. Upon written request of the member in the form prescribed by the association, a refund of member contributions may be made by a trustee-to-trustee transfer of the contributions from the member contribution fund directly to another qualified plan as allowed by the Internal Revenue Code of 1986. Withdrawal of member contributions shall result in forfeiture of the service credit accrued for the period during which the contributions were made.

B. A member shall, upon commencement of membership, designate a refund beneficiary who shall receive the refund of the member contributions, plus interest, if the member dies and no survivor pension is payable. If the member is married at the time of designation, written spousal consent shall be required if the designated refund beneficiary is a person other than the spouse. Marriage subsequent to the designation shall automatically revoke a previous designation, and the spouse shall become the refund beneficiary unless or until another designation is filed with the association. Divorce subsequent to the designation shall automatically revoke designation of the former spouse as refund beneficiary if no designation has been filed, and the refund shall be paid to the deceased member's estate unless the member filed a designation of refund beneficiary subsequent to the divorce. The refund shall be paid to the refund beneficiary named in the most recent designation of refund beneficiary on file with the association unless that beneficiary is deceased. If there is not a living refund beneficiary named in the most recent designation of refund beneficiary on file with the association, the deceased member's accumulated member contributions shall be paid to the estate of the deceased member.

History: Laws 1992, ch. 111, 6; 1995, ch. 115, 7.



Section 10-12B-7 - Funds not subject to legal process; division of funds as community property; legal process to satisfy child support obligations.

10-12B-7. Funds not subject to legal process; division of funds as community property; legal process to satisfy child support obligations.

A. Except as provided in Subsections B and C of this section, none of the money, pensions or other benefits provided pursuant to the provisions of the Judicial Retirement Act shall be assignable either in law or in equity or be subject to execution, levy, attachment, garnishment or other legal process.

B. A court of competent jurisdiction, solely for the purposes of effecting a division of community property in a divorce or legal separation proceeding, may provide by appropriate order for a determination and division of a community interest in the pensions or other benefits provided for in the Judicial Retirement Act. The court shall fix the manner in which warrants are issued, may order direct payments to a person with a community interest in the pensions or other benefits, may require the election of a specific form of payment and designation of a specific survivor beneficiary or refund beneficiary and may restrain the refund of accumulated member contributions. Payments made pursuant to such orders shall only be made when member contributions are refunded or a pension is payable in accordance with the provisions of the Judicial Retirement Act. The court shall not alter the manner in which the amount of pensions or other benefits are calculated by the association or cause any increase in the actuarial present value of the pensions or other benefits to be paid by the association.

C. A court of competent jurisdiction, solely for the purposes of enforcing current or delinquent child-support obligations, may provide by appropriate order for withholding amounts due in satisfaction of current or delinquent child-support obligations from the pensions or other benefits provided for in the Judicial Retirement Act and for payment of such amounts to third parties. The court shall not alter the manner in which the amount of pensions or other benefits are calculated by the association. The court shall not cause any increase in the actuarial present value of the pensions or other benefits to be paid from the fund. Payments made pursuant to such orders shall only be made when member contributions are refunded or when a pension is payable in accordance with the provisions of the Judicial Retirement Act. In no case shall more money be paid out, either in a lump sum or in monthly pension payments, of the fund in enforcement of current or delinquent child-support obligations than would otherwise be payable at that time.

History: Laws 1992, ch. 111, 7; 1995, ch. 115, 8.



Section 10-12B-8 - Age and service credit requirements for normal retirement.

10-12B-8. Age and service credit requirements for normal retirement.

A. For an individual who initially became a member prior to July 1, 2005, the age and service credit requirements for retirement provided for in the Judicial Retirement Act are:

(1) age sixty-five years or older and five or more years of service credit; or

(2) age sixty years or older and fifteen or more years of service credit.

B. For an individual who initially became a member after June 30, 2005 but on or before June 30, 2014, the age and service credit requirements for retirement provided for in the Judicial Retirement Act are:

(1) age sixty-five years or older and five or more years of service credit; or

(2) age fifty-five years or older and sixteen or more years of service credit.

C. For an individual who initially became a member on or after July 1, 2014, the age and service requirements provided for in the Judicial Retirement Act are:

(1) age sixty-five years and eight or more years of service credit; or

(2) age sixty years and fifteen or more years of service credit.

D. Except for a member who is retired under any state system or the educational retirement system, if a member leaves office for any reason, other than removal pursuant to Article 6, Section 32 of the constitution of New Mexico, before meeting the age and service credit requirements for retirement pursuant to the provisions of this section and if that member leaves the member contributions on deposit in the fund, that member may apply for retirement when that member meets the age and service credit requirements for retirement pursuant to the provisions of the Judicial Retirement Act or provisions of the Public Employees Retirement Reciprocity Act [Chapter 10, Article 13A NMSA 1978].

E. No member shall be eligible to receive a pension pursuant to the provisions of the Judicial Retirement Act while still in office.

History: Laws 1992, ch. 111, 8; 2005, ch. 246, 1; 2014, ch. 35, 5.



Section 10-12B-9 - Amount of pension.

10-12B-9. Amount of pension.

A. For a judge or justice who occupied such an office prior to July 1, 1980, but who had ceased to hold such an office prior to that date and who elected to be excluded from the provisions of the Judicial Retirement Act; or a judge or justice who occupied such an office on July 1, 1980, but who elected to be covered under the provisions of the retirement plan in effect at that time, the amount of monthly pension is an amount equal to one-twelfth of:

seventy-five percent

of salary received

during last year in

office prior to

retirement

X

number of years of

service, not exceeding

ten years, divided

by ten.

B. For a judge or justice who initially became a member before July 1, 2005 and who initially occupied such an office after July 1, 1980; or a judge or justice who occupied such an office on or before July 1, 1980 and who has elected to be covered pursuant to the provisions of the Judicial Retirement Act, the amount of monthly pension is an amount equal to the sum of:

(1) for service credit earned on or before June 30, 2014, an amount equal to one-twelfth of:

seventy-five percent

of salary received

during last year in

office prior to

retirement

X .05 X

(number of years of

service, not exceeding

fifteen years, plus

five years); and

(2) for service credit earned on and after July 1, 2014, an amount equal to one-sixtieth of the greatest aggregate amount of salary received for sixty consecutive, but not necessarily continuous, months in office multiplied by the product of three and one-half percent times the number of years of service credit.

C. For a judge or justice who initially became a member after June 30, 2005 but on or before June 30, 2014, the amount of monthly pension is an amount equal to the sum of:

(1) for service credit earned on or before June 30, 2014, an amount equal to one-twelfth of the salary received during the last year in office prior to retirement multiplied by the product of three and seventy-five hundredths percent times the sum of the number of years of service; and

(2) for service credit earned on and after July 1, 2014, an amount equal to one-sixtieth of the greatest aggregate amount of salary received for sixty consecutive, but not necessarily continuous, months in office multiplied by the product of three and one-half percent times the number of years of service credit.

D. For a judge or justice who initially became a member on or after July 1, 2014, the amount of monthly pension under form of payment A is an amount equal to one-sixtieth of the greatest aggregate amount of salary received for sixty consecutive, but not necessarily continuous, months in office multiplied by the product of three and one-fourth percent times the number of years of service.

E. The amount of pension under form of payment A for a pension calculated pursuant to Subsection D of this section shall not exceed eighty-five percent of one-sixtieth of the greatest aggregate amount of salary received for sixty consecutive, but not necessarily continuous, months prior to the member leaving office.

F. The amount of pension payable for a pension calculated pursuant to Subsection A, B or C of this section shall not exceed eighty-five percent of one-sixtieth of the greatest aggregate amount of salary received for sixty consecutive, but not necessarily continuous, months prior to the member leaving office. A pension benefit determined pursuant to this subsection shall not be less than the benefit earned as of June 30, 2014.

History: Laws 1992, ch. 111, 9; 2005, ch. 246, 2; 2014, ch. 35, 6.



Section 10-12B-10 - Member contributions; tax treatment.

10-12B-10. Member contributions; tax treatment.

A. On and after July 1, 2014, members, while in office, shall contribute ten and one-half percent of salary to the member contribution fund.

B. Upon implementation, the state, acting as employer of members covered pursuant to the provisions of the Judicial Retirement Act, shall, solely for the purpose of compliance with Section 414(h) of the Internal Revenue Code of 1986, pick up, for the purposes specified in that section, member contributions required by this section for all annual salary earned by the member. Member contributions picked up pursuant to the provisions of this section shall be treated as employer contributions for purposes of determining income tax obligations under the Internal Revenue Code of 1986; however, such picked-up member contributions shall be included in the determination of the member's gross annual salary for all other purposes under federal and state laws. Member contributions picked up pursuant to the provisions of this section shall continue to be designated member contributions for all purposes of the Judicial Retirement Act and shall be considered as part of the member's annual salary for purposes of determining the amount of the member's contribution. The provisions of this section are mandatory, and the member shall have no option concerning the pickup or concerning the receipt of the contributed amounts directly instead of having the amounts paid by the employer to the retirement system. Implementation occurs upon authorization by the board. In no event may implementation occur other than at the beginning of a pay period applicable to the member.

History: Laws 1992, ch. 111, 10; 2004, ch. 101, 1; 2005, ch. 246, 3; 2009, ch. 127, 7; 2011, ch. 178, 8; 2014, ch. 35, 7.



Section 10-12B-11 - Employer contributions.

10-12B-11. Employer contributions.

A. The member's court shall contribute fifteen percent of salary to the fund for each member in office.

B. Thirty-eight dollars ($38.00) from each civil case docket fee paid in the district court, twenty-five dollars ($25.00) from each civil docket fee paid in metropolitan court and ten dollars ($10.00) from each jury fee paid in metropolitan court shall be paid by the court clerk to the employer's accumulation fund.

History: Laws 1992, ch. 111, 11; 2003, ch. 81, 3; 2005, ch. 246, 4; 2009, ch. 127, 8; 2011, ch. 178, 9; 2014, ch. 35, 8.



Section 10-12B-12 - Early retirement.

10-12B-12. Early retirement.

A. Any member who initially became a member prior to July 1, 2005 and has not less than eighteen years of service credit may elect to retire at any time between age fifty and age sixty and receive a monthly pension that is one-twelfth of the following formula:

Salary received

X.7 + (.005 X

Number of years

during the last

between age fifty

full year in office

and the age at

prior to retirement

retirement).

B. The provisions of the Public Employees Retirement Reciprocity Act [10-13A-1 NMSA 1978] and the provisions of the Judicial Retirement Act regarding cost-of-living adjustments shall apply to the provisions of this section.

History: Laws 1992, ch. 111, 12; 2005, ch. 246, 5.



Section 10-12B-13 - Disability retirement pension.

10-12B-13. Disability retirement pension.

A. A judge or justice with the applicable minimum number of years of service credit accrued pursuant to the provisions of the Judicial Retirement Act who becomes unable to carry out the duties of that office due to physical or mental disability shall, upon determination of the disability and relinquishment of office, receive a pension from the fund so long as the disability continues. Determination of disability shall be made by the board in accordance with the provisions of the Public Employees Retirement Act [Chapter 10, Article 11 NMSA 1978] and rules promulgated pursuant to that act.

B. The amount of the pension shall be calculated using the formula for normal retirement set out in Section 10-12B-9 NMSA 1978.

C. The applicable service credit requirement shall be waived if the board finds the disability to have been the natural and proximate result of causes arising solely and exclusively out of and in the course of the member's performance of duty as a judge or justice, and the amount of pension shall be computed as if the member had the applicable minimum number of years of service credit as a judge or justice.

History: Laws 1992, ch. 111, 13; 2014, ch. 35, 9.



Section 10-12B-14 - Survivor’s pension.

10-12B-14. Survivor s pension.

For a member whose initial term of office began prior to July 1, 2014:

A. unless that member has designated a survivor beneficiary in accordance with Subsection B of this section, a survivor pension shall be paid for life to a member's or retired member's surviving spouse;

B. the member may designate, in writing in a form prescribed by the association, a survivor beneficiary to receive the survivor's pension described in this section. If the member is married, a designation of survivor beneficiary other than the member's spouse may only be made with the written consent of the member's spouse. Marriage subsequent to a designation of survivor beneficiary shall automatically revoke the designation of survivor beneficiary. A designation of survivor beneficiary made pursuant to a court order issued under Section 10-12B-7 NMSA 1978 shall not require the consent of the member's spouse, if any, and shall not be revoked by the subsequent remarriage of the member. A designation of survivor beneficiary may be revoked by the member at any time prior to the member's retirement. If the member is married, a revocation of designation of survivor beneficiary may only be made with the written consent of the member's spouse;

C. if there is no surviving spouse and no designated survivor beneficiary or if the surviving spouse dies while there are still minor and dependent children of the member, the survivor's pension shall be paid to all minor and dependent children, if any, of the member, in equal shares, so long as each child remains a minor or dependent child. As each child ceases to be a minor or dependent child, the number of shares shall be reduced and the amount payable to each remaining child increased proportionately so that the total survivor's pension remains unchanged as long as there is any such child;

D. the survivor's pension is equal to seventy-five percent of the member's pension;

E. survivor beneficiaries shall be eligible for other benefits provided pursuant to the provisions of the Judicial Retirement Act, including cost-of-living adjustments and continuation of group insurance benefits; and

F. if the member dies while receiving a disability retirement pension, the survivor beneficiary shall receive the survivor pension provided pursuant to the provisions of the Judicial Retirement Act.

History: Laws 1992, ch. 111, 14; 2014, ch. 35, 10.



Section 10-12B-14.1 - Election form of pension.

10-12B-14.1. Election form of pension.

For a member whose initial term in office begins on or after July 1, 2014, except as otherwise provided in Section 10-12B-7 NMSA 1978:

A. the member may elect to have pension payments made under any one of the forms of payment provided in Section 10-12B-14.2 NMSA 1978. The election of form of payment and naming of survivor pension beneficiary shall be made on a form furnished by and filed with the association prior to the date the first pension payment is made. An election of form of payment may not be changed after the date the first pension payment is made. If the member is married, the association shall require the consent of the member's spouse to the election of the form of payment and any designation of survivor pension beneficiary before the election or designation is effective. Except as provided in Subsection C, D or E of this section, a named survivor pension beneficiary may not be changed after the date the first pension payment is made if form of payment B or C is elected. Except as otherwise provided in Section 10-12B-7 NMSA 1978, payment shall be made:

(1) under form of payment A if the member is not married at the time of retirement and if there is not a timely election of another form of payment; or

(2) under form of payment C with the member's spouse as survivor pension beneficiary if the member is married at the time of retirement and there is not a timely election of another form of payment;

B. the amount of pension under forms of payment B, C and D shall have the same actuarial present value, computed as of the effective date of the pension, as the amount of pension under form of payment A;

C. if the member is a retired member who is being paid a pension under form of payment B or C with the member's spouse as the designated survivor pension beneficiary, the retired member may, upon becoming divorced from the named spouse and subject to an order of a court as provided for in Section 10-12B-7 NMSA 1978, elect to have future payments made under form of payment A;

D. if the member is retired and was previously being paid a pension under form of payment B or C but, because of the death of the designated survivor pension beneficiary, is currently receiving a pension under form of payment A, the retired member may exercise a one-time irrevocable option to designate another individual as the survivor pension beneficiary and may select either form of payment B or form of payment C; provided that:

(1) the amount of the pension under the form of payment selected shall be recalculated and have the same actuarial present value, computed on the effective date of the designation, as the amount of pension under form of payment A;

(2) the designation and the amount of the pension shall be subject to a court order as provided for in Section 10-12B-7 NMSA 1978; and

(3) the retired member shall pay one hundred dollars ($100) to the board to defray the cost of determining the new pension amount; and

E. if the member is a retired member who is being paid a pension under form of payment B or C with a living designated survivor pension beneficiary other than the retired member's spouse or former spouse, the retired member may exercise a one-time irrevocable option to deselect the designated beneficiary and elect to:

(1) designate another survivor pension beneficiary; provided that:

(a) the retired member shall not have an option to change from the current form of payment;

(b) the amount of the pension under the form of payment shall be recalculated and shall have the same actuarial present value, computed as of the effective date of the designation, as the amount of pension under form of payment A; and

(c) the retired member shall pay one hundred dollars ($100) to the board to defray the cost of determining the new pension amount; or

(2) have future payments made under form of payment A.

History: 1978 Comp., 10-12B-14.1, enacted by Laws 2014, ch. 35, 11.



Section 10-12B-14.2 - Form of pension payment.

10-12B-14.2. Form of pension payment.

A. Straight life pension is form of payment A. The retired member is paid the pension for life under form of payment A. All payments stop upon the death of the retired member, except as provided in Subsection E of this section. The amount of pension is determined in accordance with the Judicial Retirement Act.

B. Life payments with full continuation to one survivor beneficiary is form of payment B. The retired member is paid a reduced pension for life under form of payment B. When the retired member dies, the designated survivor beneficiary is paid the full amount of the reduced pension until death. If the designated survivor beneficiary predeceases the retired member, the amount of pension shall be changed to the amount that would have been payable had the retired member elected form of payment A.

C. Life payment with one-half continuation to one survivor beneficiary is form of payment C. The retired member is paid a reduced pension for life under form of payment C. When the retired member dies, the designated survivor beneficiary is paid one-half the amount of the reduced pension until death. If the designated survivor beneficiary predeceases the retired member, the amount of pension shall be changed to the amount that would have been payable had the retired member elected form of payment A.

D. Life payments with temporary survivor benefits for children is form of payment D. The retired member is paid a reduced pension for life under form of payment D. When the retired member dies, each declared eligible child is paid a share of the reduced pension until death or age twenty-five years, whichever occurs first. The share is the share specified in writing and filed with the association by the retired member. If shares are not specified in writing and filed with the association, each declared eligible child is paid an equal share of the reduced pension. A redetermination of shares shall be made when the pension of any child terminates. An eligible child is a natural or adopted child of the retired member who is under age twenty-five years. A declared eligible child is an eligible child whose name has been declared in writing and filed with the association by the retired member at the time of election of form of payment D. The amount of pension shall be changed to the amount of pension that would have been payable had the retired member elected form of payment A upon there ceasing to be a declared eligible child during the lifetime of the retired member.

E. If all pension payments permanently terminate before there is paid an aggregate amount equal to the retired member's accumulated member contributions at the time of retirement, the difference between the amount of accumulated member contributions and the aggregate amount of pension paid shall be paid to the retired member's refund beneficiary. If no refund beneficiary survives the retired member, the difference shall be paid to the estate of the retired member.

History: 1978 Comp., 10-12B-14.2, enacted by Laws 2014, ch. 35, 12.



Section 10-12B-14.3 - Death before retirement; survivor pension.

10-12B-14.3. Death before retirement; survivor pension.

For a member whose initial term in office begins on or after July 1, 2014:

A. a survivor pension may be paid to certain persons related to or designated by a member who dies before normal or disability retirement if a written application for the pension, in the form prescribed by the association, is filed with the association by the potential survivor beneficiary or beneficiaries within one year of the death of the member. Applications may be filed on behalf of the potential survivor beneficiary or beneficiaries or by a person legally authorized to represent them;

B. if there is no designated survivor beneficiary and the board finds the death to have been the natural and proximate result of causes arising solely and exclusively out of and in the course of the member's performance of duty while in office, a survivor pension shall be payable to the eligible surviving spouse. The amount of the survivor pension shall be the greater of:

(1) the amount as calculated pursuant to the Judicial Retirement Act and applicable to the deceased member at the time of death as though the deceased member had retired the day preceding death under form of payment B using the actual amount of service credit attributable to the deceased member at the time of death; or

(2) fifty percent of the deceased member's final average salary;

C. a survivor pension shall also be payable to eligible surviving children if there is no designated survivor beneficiary and the retirement board finds the death to have been the natural and proximate result of causes arising solely and exclusively out of and in the course of the member's performance of duty while in office. The total amount of survivor pension payable for all eligible surviving children shall be either:

(1) fifty percent of the deceased member's final average salary if an eligible surviving spouse is not paid a pension; or

(2) twenty-five percent of the deceased member's final average salary if an eligible surviving spouse is paid a pension.

The total amount of survivor pension shall be divided equally among all eligible surviving children. If there is only one eligible child, the amount of pension shall be twenty-five percent of the deceased member's final average salary;

D. if the member had the applicable minimum number of years of service credit required for normal retirement, but the retirement board did not find the death to have been the natural and proximate result of causes arising solely and exclusively out of and in the course of the member's performance of duty while in office and there is no designated survivor beneficiary, a survivor pension shall be payable to the eligible surviving spouse. The amount of the survivor pension shall be the greater of:

(1) the amount as calculated under the Judicial Retirement Act applicable to the deceased member at the time of death as though the deceased member had retired the day preceding death under form of payment B using the total amount of actual service credit attributable to the deceased member at the time of death; or

(2) thirty percent of the deceased member's final average salary;

E. if the member had the applicable minimum number of years of service credit required for normal retirement, but the retirement board did not find the death to have been the natural and proximate result of causes arising solely and exclusively out of and in the course of the member's performance of duty while in office and there is no designated survivor beneficiary, and if there is no eligible surviving spouse at the time of death, a survivor pension shall be payable to and divided equally among all eligible surviving children, if any. The total amount of survivor pension payable for all eligible surviving children shall be the greater of:

(1) the amount as calculated under the Judicial Retirement Act applicable to the deceased member at the time of death as though the deceased member had retired the day preceding death under form of payment B with the oldest eligible surviving child as the survivor beneficiary using the total amount of actual service credit attributable to the deceased member at the time of death; or

(2) thirty percent of the deceased member's final average salary;

F. an eligible surviving spouse is the spouse to whom the deceased member was married at the time of death. An eligible surviving child is a child under the age of eighteen years and who is an unmarried, natural or adopted child of the deceased member;

G. an eligible surviving spouse's pension shall terminate upon death. An eligible surviving child's pension shall terminate upon death or marriage or reaching age eighteen years, whichever comes first;

H. if there is no designated survivor beneficiary and there is no eligible surviving child, the eligible surviving spouse may elect to be refunded the deceased member's accumulated member contributions instead of receiving a survivor pension;

I. a member may designate a survivor beneficiary to receive a pre-retirement survivor pension, subject to the following conditions:

(1) a written designation, in the form prescribed by the association, is filed by the member with the association;

(2) if the member is married at the time of designation, the designation shall only be made with the consent of the member's spouse, in the form prescribed by the association;

(3) if the member is married subsequent to the time of designation, any prior designations shall automatically be revoked upon the date of the marriage;

(4) if the member is divorced subsequent to the time of designation, any prior designation of the former spouse as survivor beneficiary shall automatically be revoked upon the date of divorce; and

(5) a designation of survivor beneficiary may be changed, with the member's spouse's consent if the member is married, by the member at any time prior to the member's death;

J. if there is a designated survivor beneficiary and the board finds the death to have been the natural and proximate result of causes arising solely and exclusively out of and in the course of the member's performance of duty while in office, a survivor pension shall be payable to the designated survivor beneficiary. The amount of the survivor pension shall be the greater of:

(1) the amount as calculated under the Judicial Retirement Act applicable to the deceased member at the time of death as though the deceased member had retired the day preceding death under form of payment B using the actual amount of service credit attributable to the member at the time of death; or

(2) fifty percent of the deceased member's final average salary;

K. if there is a designated survivor beneficiary, if the member had the applicable minimum number of years of service credit required for normal retirement and if the retirement board did not find the death to have been the natural and proximate result of causes arising solely and exclusively out of and in the course of the member's performance of duty while in office, a survivor pension shall be payable to the designated survivor beneficiary. The amount of the survivor pension shall be the greater of:

(1) the amount as calculated under the Judicial Retirement Act applicable to the deceased member at the time of death as though the deceased member had retired the day preceding death under form of payment B using the actual amount of service credit attributable to the member at the time of death; or

(2) thirty percent of the deceased member's final average salary;

L. if all pension payments permanently terminate before there is paid an aggregate amount equal to the deceased member's accumulated member contributions at time of death, the difference between the amount of accumulated member contributions and the aggregate amount of pension paid shall be paid to the deceased member's refund beneficiary. If no refund beneficiary survives the survivor beneficiary, the difference shall be paid to the estate of the deceased member; and

M. for purposes of this section, "service credit" means only the service credit earned by a member during periods in office as a judge or justice.

History: 1978 Comp., 10-12B-14.3, enacted by Laws 2014, ch. 35, 13.



Section 10-12B-15 - Cost-of-living adjustment.

10-12B-15. Cost-of-living adjustment.

A qualified pension recipient is eligible for a cost-of-living adjustment payable pursuant to the provisions of the Judicial Retirement Act as follows:

A. beginning July 1, 2014 and continuing through June 30, 2016, there shall not be a cost-of-living adjustment applied to a pension payable pursuant to the Judicial Retirement Act; and

B. beginning on May 1, 2016 and no later than each May 1 thereafter:

(1) the board shall certify to the association the actuarial funded ratio of the fund as of June 30 of the preceding calendar year;

(2) if, pursuant to Paragraph (1) of this subsection, the certified funded ratio is greater than or equal to one hundred percent, the board shall next certify the projected funded ratio of the fund on July 1 of the next succeeding calendar year if, effective July 1 of the current calendar year, a cost-of-living increase of two percent is applied to all payable pensions; and

(3) on each July 1 following the board's certification of the funded ratio, the cost-of-living adjustment, if any, applied to a pension payable pursuant to the Judicial Retirement Act shall be determined as follows:

(a) if, pursuant to Paragraph (1) of this subsection, the funded ratio of the fund is greater than or equal to one hundred percent, and if, pursuant to Paragraph (2) of this subsection, the projected funded ratio is greater than or equal to one hundred percent, the amount of pension payable beginning July 1 of the next fiscal year shall be increased two percent. The amount of the increase shall be determined by multiplying the amount of the pension inclusive of all prior adjustments by two percent; and

(b) if the funded ratio of the fund, as certified pursuant to Paragraph (1) or (2) of this subsection, is less than one hundred percent, the amount of pension payable shall not include a cost-of-living adjustment; provided, however, that, if, pursuant to the provisions of this subsection, the cost-of-living adjustment is suspended for the two consecutive fiscal years immediately prior to the most recent certification of the funded ratio by the board: 1) the amount of pension payable in the fiscal year immediately following the two-year suspension shall be increased two percent regardless of the certified funded ratio; and 2) thereafter, if, pursuant to the provisions of Paragraph (1) of this subsection, the certified funded ratio is less than one hundred percent, the provisions of this subsection shall apply without exception in the next succeeding fiscal year.

History: Laws 1992, ch. 111, 15; 2014, ch. 35, 14.



Section 10-12B-15.1 - Qualified pension recipient; cost-of-living-adjustment wait period; declining increase.

10-12B-15.1. Qualified pension recipient; cost-of-living-adjustment wait period; declining increase.

A. Pursuant to the Judicial Retirement Act, a qualified pension recipient is a:

(1) normal retired member who retires:

(a) on or before June 30, 2014 and has been retired for at least two full calendar years from the effective date of the latest retirement prior to July 1 of the year in which the pension is being adjusted;

(b) between July 1, 2014 and June 30, 2015 and has been retired for at least three full calendar years from the effective date of the latest retirement prior to July 1 of the year in which the pension is being adjusted;

(c) between July 1, 2015 and June 30, 2016 and has been retired for at least four full calendar years from the effective date of the latest retirement prior to July 1 of the year in which the pension is being adjusted; or

(d) on or after July 1, 2016 and has been retired for at least seven full calendar years from the effective date of the latest retirement prior to July 1 of the year in which the pension is being adjusted;

(2) normal retired member who is at least sixty-five years of age and has been retired for at least one full calendar year from the effective date of the latest retirement prior to July 1 of the year in which the pension is being adjusted;

(3) disability retired member who has been retired for at least one full calendar year from the effective date of the latest retirement prior to July 1 of the year in which the pension is being adjusted;

(4) survivor beneficiary who has received a survivor pension for at least two full calendar years; or

(5) survivor beneficiary of a deceased retired member who otherwise would have been retired at least two full calendar years from the effective date of the latest retirement prior to July 1 of the year in which the pension is being adjusted.

B. A qualified pension recipient may decline an increase in a pension by giving the association written notice of the decision to decline the increase at least thirty days prior to the date the increase would take effect.

History: 1978 Comp., 10-12B-15.1, enacted by Laws 2014, ch. 35, 15.



Section 10-12B-16 - Group insurance; continuation.

10-12B-16. Group insurance; continuation.

If the provisions of the Retiree Health Care Act [Chapter 10, Article 7C NMSA 1978] do not apply to a retired member, that retired member may continue to be insured under the provisions of any state group insurance plan in effect at the time of retirement or under the terms of any separate subsequent state group insurance plan, if the retired member pays the entire periodic premium charges for such insurance and consents to have the periodic premium charges deducted from the retired member's pension.

History: Laws 1992, ch. 111, 16.



Section 10-12B-17 - Suspension or forfeiture of benefits.

10-12B-17. Suspension or forfeiture of benefits.

A. If a member retires and is subsequently employed by any employer covered by any state system or the educational retirement system, the retired member's pension shall be suspended effective the first day of the month following the month in which the subsequent employment begins. The suspended pension of a previously retired member shall resume and be effective the first day of the month following the month in which the member leaves office or terminates the subsequent employment.

B. The right to receive a pension pursuant to the provisions of the Judicial Retirement Act shall be forfeited if the member is removed from office pursuant to the provisions of Article 6, Section 32 of the constitution of New Mexico and the member's only entitlement from the fund shall be the refund of the member's own contributions.

History: Laws 1992, ch. 111, 17.



Section 10-12B-18 - Adjustment of pension.

10-12B-18. Adjustment of pension.

A. If payment of a pension or other retirement benefit causes a decrease in the amount of monetary payments or other needs-based benefits due to a payee from any other governmental agency, the pension or other retirement benefit shall be reduced for the period during which the pension or other retirement benefit prevents payment of another needs-based benefit to result in payment of the maximum amount possible by the association and the other governmental agency to the payee. Any amounts that would otherwise be paid out that are not paid in accordance with the provisions of this section shall not be recoverable by a payee at any later date.

B. If there is a change in the effect of pension or other retirement benefit on any monetary payments or other needs-based benefits due to a payee from any other governmental agency, the pension or other retirement benefits shall be adjusted to result in the maximum total benefit to the payee. In no event shall any pension be increased in an amount greater than that authorized by the Judicial Retirement Act.

C. The provisions of this section are mandatory and shall not be waived or declined by a payee. Each payee shall provide the association with all information necessary for the association to carry out the requirements imposed by this section.

D. If the payee fails to provide all the facts necessary to comply with the requirements imposed by this section, and payment of a pension or other retirement benefit is made without making the adjustment required by this section, neither the board, the executive director nor any officer or employee of the association or the board shall be liable to any third party because the adjustment was not made as required.

E. As used in this section:

(1) "pension" means a normal retirement, survivor or disability retirement pension payable to a retired member or survivor beneficiary pursuant to the Judicial Retirement Act;

(2) "governmental agency" means the federal government, any department or agency of the federal government, any state and any department, agency or political subdivision of a state;

(3) "total benefits" means pensions plus any other monetary payments or other needs-based benefits due to the payee from any governmental agency;

(4) "needs-based benefit" means monetary or other benefits for which a determination of eligibility is based upon the recipient's level of income and resources; and

(5) "payee" means a retired member or the refund beneficiary or survivor beneficiary of a retired member.

History: Laws 1995, ch. 115, 4; 1997, ch. 189, 13.



Section 10-12B-19 - Corrections of errors and omissions; estoppel.

10-12B-19. Corrections of errors and omissions; estoppel.

A. If an error or omission results in overpayment to a member or beneficiary of a member, the association shall correct the error or omission and adjust all future payments accordingly. The association shall recover all overpayments made for a period of up to one year prior to the date the error or omission was discovered.

B. A person who is paid more than the amount that is lawfully due him as a result of fraudulent information provided by the member or beneficiary shall be liable for the repayment of that amount to the association plus interest on that amount at the rate set by the board plus all costs of collection, including attorney fees if necessary. Recovery of such overpayment shall extend back to the date the first payment was made based on the fraudulent information.

C. Statements of fact or law made by board members or employees of the board or the association shall not estop the board or the association from acting in accordance with the applicable statutes.

History: Laws 1995, ch. 115, 5; 1997, ch. 189, 14.






Article 12C - Magistrate Retirement

Section 10-12C-1 - Short title.

10-12C-1. Short title.

Chapter 10, Article 12C NMSA 1978 may be cited as the "Magistrate Retirement Act".

History: Laws 1992, ch. 118, 1; 2011, ch. 178, 10.



Section 10-12C-2 - Definitions.

10-12C-2. Definitions.

As used in the Magistrate Retirement Act:

A. "association" means the public employees retirement association provided for in the Public Employees Retirement Act [Chapter 10, Article 11 NMSA 1978];

B. "board" means the retirement board provided for in the Public Employees Retirement Act;

C. "dependent child" means a natural or adopted child who is physically or mentally incapable of financial self-support, regardless of age;

D. "educational retirement system" means the retirement system provided for in the Educational Retirement Act [Chapter 22, Article 11 NMSA 1978];

E. "effective date of retirement" means the first day of the month following the month in which the member met all requirements for retirement;

F. "final average salary" means the amount that is one-sixtieth of the greatest aggregate amount of salary paid a member for sixty consecutive, but not necessarily continuous, months of service credit;

G. "former member" means a person no longer in office who was previously covered pursuant to the provisions of Sections 10-12A-1 through 10-12A-13 NMSA 1978, but who has not retired pursuant to the provisions of the Magistrate Retirement Act and who has received a refund of member contributions pursuant to the provisions of Sections 10-12C-1 through 10-12C-18 NMSA 1978;

H. "fund" means the magistrate retirement fund;

I. "magistrate" means a magistrate judge;

J. "member" means any magistrate who is in office and covered pursuant to the provisions of the Magistrate Retirement Act, or any person no longer in office who was previously a magistrate covered pursuant to the provisions of the Magistrate Retirement Act, who has not retired and who has not received a refund of member contributions from the fund;

K. "member contributions" means the amounts deducted from the salary of a member and credited to the member's individual account, together with interest, if any, credited thereto;

L. "minor child" means a natural or adopted child who has not reached his eighteenth birthday and who has not been emancipated by marriage or otherwise;

M. "pension" means a series of monthly payments to a retired member or survivor beneficiary pursuant to the provisions of the Magistrate Retirement Act;

N. "refund beneficiary" means a person designated by the member, in writing in the form prescribed by the association, as the person who would be refunded the member's accumulated member contributions payable if the member dies and no survivor pension is payable, or as the person who would receive the difference between pension paid and accumulated member contributions if the retired member dies before receiving in pension payments the amount of the accumulated member contributions;

O. "retire" means to:

(1) terminate employment with all employers covered by any state system or the educational retirement system; and

(2) receive a pension from one state system or the educational retirement system;

P. "retired member" means a person who has met all requirements for retirement and who is receiving a pension from the fund;

Q. "salary" means the base salary or wages paid a member, including longevity pay, for personal services rendered; provided that salary does not include overtime pay; allowances for housing, clothing, equipment or travel; payments for unused sick leave, unless the unused sick leave payment is made through continuation of the member on the regular payroll for the period represented by that payment; and any other form of remuneration not specifically designated by law as included in salary pursuant to the provisions of the Magistrate Retirement Act;

R. "state system" means the retirement programs provided pursuant to the provisions of the Public Employees Retirement Act, the Magistrate Retirement Act and the Judicial Retirement Act [Chapter 10, Article 12B NMSA 1978];

S. "surviving spouse" means the spouse to whom the member was married at the time of the member's death;

T. "survivor beneficiary" means a person who receives a pension or who has been designated to be paid a pension as a result of the death of a member or retired member; and

U. "years of service" means a period of time beginning on the date a person commences to hold office as a magistrate because of appointment or election and ending on the date a person ceases to hold office as a magistrate because of expiration of the magistrate's term, voluntary resignation, death or disability and shall include any fractions of years of service.

History: Laws 1992, ch. 118, 2; 2003, ch. 81, 4; 2014, ch. 39, 2; 2014, ch. 43, 2.



Section 10-12C-3 - Magistrate retirement fund established; administration of fund; accounting funds.

10-12C-3. Magistrate retirement fund established; administration of fund; accounting funds.

A. There is established in the state treasury the "magistrate retirement fund". The fund is comprised of money received from docket fees of magistrate courts, employer and member contributions and any investment earnings on fees and contributions. The board is the trustee of the fund and shall administer and invest the fund. Investment of the fund shall be conducted pursuant to the provisions of the Public Employees Retirement Act [Chapter 10, Article 11 NMSA 1978]. The provisions of the Magistrate Retirement Act shall be administered by the board. The board is authorized to promulgate rules. Expenses related to the investment of the fund and administration of the Magistrate Retirement Act shall be paid from the fund.

B. For purposes of this section, the accounting funds shall be known as the "member contribution fund", "employer's accumulation fund", "retirement reserve fund" and "income fund". The maintenance of separate accounting funds shall not require the actual segregation of the assets of the fund.

C. The accounting funds provided for in this section are trust funds and shall be used only for the purposes provided for in the Magistrate Retirement Act.

D. The member contribution fund is the accounting fund in which shall be accumulated contributions of members and from which shall be made refunds and transfers of accumulated member contributions as provided in the Magistrate Retirement Act. The member's court shall cause member contributions to be deducted from the salary of the member and shall remit the deducted member contributions to the association in accordance with procedures and schedules established by the association. The association may assess an interest charge and a penalty charge on any late remittance. Each member shall be deemed to consent and agree to the deductions made and provided for in this section. Contributions by members shall be credited to the members' individual accounts in the member contribution fund. A member's accumulated member contributions shall be transferred to the retirement reserve fund when a pension becomes payable.

E. The employer's accumulation fund is the accounting fund in which shall be accumulated the contributions paid by the state through the administrative office of the courts. The state, through the administrative office of the courts, shall remit its contributions to the association in accordance with procedures and schedules established by the association. The board may assess an interest charge and a penalty charge on any late remittance.

F. The retirement reserve fund is the accounting fund from which shall be paid all pensions to retired members and survivor beneficiaries and all residual refunds to refund beneficiaries of retired members and survivor beneficiaries.

G. Each year, following receipt of the report of the annual actuarial valuation, the excess, if any, of the reported actuarial present value of pensions being paid and likely to be paid to retired members and survivor beneficiaries and residual refunds likely to be paid to refund beneficiaries of retired members and survivor beneficiaries over the balance in the retirement reserve fund shall be transferred to the retirement reserve fund from the employer's accumulation fund.

H. The income fund is the accounting fund to which shall be credited all interest, dividends, rents and other income from investments of the fund, all gifts and bequests, all unclaimed member contributions and all other money the disposition of which is not specifically provided for in the Magistrate Retirement Act. Expenses related to the administration of the Magistrate Retirement Act shall be paid for from the income fund.

I. The association shall at least annually distribute all or a portion of the balance in the income fund to the member contribution fund, the retirement reserve fund and the employer's accumulation fund. Distribution rates shall be determined by the board and may vary for the respective accounting funds.

History: Laws 1992, ch. 118, 3; 1995, ch. 115, 11; 2003, ch. 81, 5.



Section 10-12C-4 - Membership.

10-12C-4. Membership.

Every magistrate while in office shall become a member and shall be subject to the provisions of the Magistrate Retirement Act; provided, however, that a magistrate who, prior to July 1, 2014, applied for and received an exemption from membership shall not become a member until such exemption ends. A magistrate who is retired under any state system or the educational retirement system shall:

A. pay the applicable member contributions and the state, through the administrative office of the courts, shall pay the applicable employer contributions as provided pursuant to the Magistrate Retirement Act; and

B. not accrue a service credit and shall not be eligible to purchase service credit nor to retire pursuant to the Magistrate Retirement Act.

History: Laws 1992, ch. 118, 4; 2014, ch. 39, 3; 2014, ch. 43, 3.



Section 10-12C-5 - Service credit; reinstatement of forfeited service; prior service; military service.

10-12C-5. Service credit; reinstatement of forfeited service; prior service; military service.

A. Personal service rendered by a member shall be credited to the member's service credit account in accordance with board rules and regulations. Service shall be credited to the nearest month. In no case shall any member be credited with a year of service for less than twelve months of service in any calendar year or more than a month of service for all service in any calendar month or more than a year of service for all service in any calendar year.

B. Service credit shall be forfeited if a member leaves office and withdraws the member's accumulated member contributions. A member or former member who is a member of another state system or the educational retirement system who has forfeited service credit by withdrawal of member contributions may reinstate the forfeited service credit by repaying the amount withdrawn plus compound interest from the date of withdrawal to the date of repayment at a rate set by the board. Withdrawn member contributions may be repaid in increments of one year in accordance with procedures established by the board. Full payment of each one-year increment shall be made in a single lump-sum amount in accordance with procedures established by the board.

C. Service credit that a member would have earned if the member had not elected to be excluded from membership may be purchased if the member pays the purchase cost determined pursuant to the provisions of Subsection F of this section.

D. A member who during a term of office enters a uniformed service of the United States shall be given service credit for periods of service in the uniformed services subject to the following conditions:

(1) the member returns to office within ninety days following termination of the period of intervening service in the uniformed services or the affiliated employer certifies in writing to the association that the member is entitled to reemployment rights under the federal Uniformed Services Employment and Reemployment Rights Act of 1994;

(2) the member retains membership in the association during the period of service in the uniformed services;

(3) free service credit shall not be given for periods of intervening service in the uniformed services following voluntary reenlistment. Service credit for such periods shall only be given after the member pays the association the sum of the contributions that the person would have been required to contribute had the person remained continuously employed throughout the period of intervening service following voluntary reenlistment, which payment shall be made during the period beginning with the date of reemployment and whose duration is three times the period of the person's intervening service in the uniformed services following voluntary reenlistment, not to exceed five years;

(4) service credit shall not be given for periods of intervening service in the uniformed services that are used to obtain or increase a benefit from another state system or the retirement program provided under the Educational Retirement Act [Chapter 22, Article 11 NMSA 1978]; and

(5) the member must not have received a discharge or separation from uniformed service under other than honorable conditions.

Notwithstanding any provision of this plan to the contrary, contributions, benefits and service credit with respect to qualified military service will be provided in accordance with Section 414(u) of the Internal Revenue Code of 1986, as amended.

E. A member who entered a uniformed service of the United States may purchase service credit for periods of active duty in the uniformed services, subject to the following conditions:

(1) the member pays the purchase cost determined pursuant to the provisions of Subsection F of this section;

(2) the member has the applicable minimum number of years of service credit accrued according to the provisions of the Magistrate Retirement Act;

(3) the aggregate amount of service credit purchased pursuant to the provisions of this subsection does not exceed five years, reduced by any period of service credit acquired for military service under any other provision of the Magistrate Retirement Act;

(4) service credit may not be purchased for periods of service in the uniformed services that are used to obtain or increase a benefit from another retirement program; and

(5) the member must not have received a discharge or separation from uniformed service under other than honorable conditions.

F. The purchase cost for each year of service credit purchased pursuant to the provisions of this section shall be the increase in the actuarial present value of the pension of the member under the Magistrate Retirement Act as a consequence of the purchase, as determined by the association. Full payment shall be made in a single lump-sum amount in accordance with procedures established by the board. Except as provided in Subsection G of this section, seventy-five percent of the purchase cost shall be considered to be employer contributions and shall not be refunded to the member in the event of cessation of membership.

G. A member shall be refunded, after retirement and upon written request filed with the association, the portion of the purchase cost of service credit purchased pursuant to the provisions of this section that the association determines to have been unnecessary to provide the member with the maximum pension applicable to the member. The association shall not pay interest on the portion of the purchase cost refunded to the member.

H. At any time prior to retirement, a member may purchase service credit in monthly increments, subject to the following conditions:

(1) the member has the applicable minimum number of years of service credit acquired as a result of personal service rendered under the Magistrate Retirement Act;

(2) the aggregate amount of service credit purchased pursuant to this subsection does not exceed one year;

(3) the member pays full actuarial present value of the amount of the increase in the member's pension as a consequence of the purchase, as determined by the association;

(4) the member pays the full cost of the purchase within sixty days of the date the member is informed of the amount of the payment; and

(5) the purchase of service credit under this subsection cannot be used to exceed the pension maximum.

History: Laws 1992, ch. 118, 5; 1997, ch. 189, 15; 2007, ch. 134, 1; 2014, ch. 39, 4; 2014, ch. 43, 4.



Section 10-12C-6 - Refund of contributions.

10-12C-6. Refund of contributions.

A. If a member leaves office, the member may, with the written consent of the member's spouse, if any, withdraw the member's accumulated member contributions, upon making written request in a form prescribed by the association. Upon written request of the member in the form prescribed by the association, a refund of member contributions may be made by a trustee-to-trustee transfer of the contributions from the member contribution fund directly to another qualified plan as allowed by the Internal Revenue Code of 1986. Withdrawal of member contributions shall result in forfeiture of the service credit accrued for the period during which the contributions were made.

B. A member shall, upon commencement of membership, designate a refund beneficiary who shall receive the refund of the member contributions, plus interest if any, if the member dies and no survivor pension is payable. If the member is married at the time of designation, written spousal consent shall be required if the designated refund beneficiary is a person other than the spouse. Marriage subsequent to the designation shall automatically revoke a previous designation, and the spouse shall become the refund beneficiary unless or until another designation is filed with the association. Divorce subsequent to the designation shall automatically revoke designation of the former spouse as refund beneficiary, or the right of the former spouse to be refund beneficiary if no designation has been filed, and the refund shall be paid to the deceased member's estate unless the member filed a designation of refund beneficiary subsequent to the divorce. The refund shall be paid to the refund beneficiary named in the most recent designation of refund beneficiary on file with the association unless that beneficiary is deceased. If there is not a living refund beneficiary named in the most recent designation of refund beneficiary on file with the association, the deceased member's accumulated member contributions shall be paid to the estate of the deceased member.

History: Laws 1992, ch. 118, 6; 1995, ch. 115, 12.



Section 10-12C-7 - Funds not subject to legal process; division of funds as community property; legal process to satisfy child support obligations.

10-12C-7. Funds not subject to legal process; division of funds as community property; legal process to satisfy child support obligations.

A. Except as provided in Subsections B and C of this section, none of the money, pensions or other benefits provided pursuant to the provisions of the Magistrate Retirement Act shall be assignable either in law or in equity or be subject to execution, levy, attachment, garnishment or other legal process.

B. A court of competent jurisdiction, solely for the purposes of effecting a division of community property in a divorce or legal separation proceeding, may provide by appropriate order for a determination and division of a community interest in the pensions or other benefits provided for in the Magistrate Retirement Act. The court shall fix the manner in which warrants are issued, may order direct payments to a person with a community interest in the pensions or other benefits, may require the election of a specific form of payment and designation of a specific survivor beneficiary or refund beneficiary and may restrain the refund of accumulated member contributions. Payments made pursuant to such orders shall only be made when member contributions are refunded or a pension is payable in accordance with the provisions of the Magistrate Retirement Act. The court shall not alter the manner in which the amount of pensions or other benefits is calculated by the association or cause any increase in the actuarial present value of the pensions or other benefits to be paid by the association.

C. A court of competent jurisdiction, solely for the purposes of enforcing current or delinquent child-support obligations, may provide by appropriate order for withholding amounts due in satisfaction of current or delinquent child-support obligations from the pensions or other benefits provided for in the Magistrate Retirement Act and for payment of such amounts to third parties. The court shall not alter the manner in which the amount of pensions or other benefits is calculated by the association. The court shall not cause any increase in the actuarial present value of the pensions or other benefits to be paid from the fund. Payments made pursuant to such orders shall only be made when member contributions are refunded or when a pension is payable in accordance with the provisions of the Magistrate Retirement Act. In no case shall more money be paid out, either in a lump sum or in monthly pension payments, of the fund in enforcement of current or delinquent child-support obligations than would otherwise be payable at that time.

History: Laws 1992, ch. 118, 7; 1995, ch. 115, 13.



Section 10-12C-8 - Age and service credit requirements for normal retirement.

10-12C-8. Age and service credit requirements for normal retirement.

A. For a magistrate who was a member on June 30, 2014, the age and service credit requirements for retirement provided for in the Magistrate Retirement Act are:

(1) age sixty-five years or older and five or more years of service credit;

(2) age sixty years or older and fifteen or more years of service credit; or

(3) any age and twenty-four or more years of service credit.

B. For a magistrate who initially became a member on or after July 1, 2014, the age and service requirements for normal retirement provided for in the Magistrate Retirement Act are:

(1) age sixty-five years or older and eight or more years of service credit;

(2) age sixty years or older and fifteen or more years of service credit; or

(3) any age and twenty-four or more years of service credit.

C. Except for a member who is retired under any state system or the educational retirement system, if a member leaves office for any reason, other than removal pursuant to Article 6, Section 32 of the constitution of New Mexico before meeting the age and service credit requirements for retirement pursuant to the provisions of this section and if that member leaves the member contributions on deposit in the fund, that member may apply for retirement when that member meets the age and service credit requirements for retirement pursuant to the provisions of the Magistrate Retirement Act or provisions of the Public Employees Retirement Reciprocity Act [Chapter 10, Article 13A NMSA 1978].

D. No member shall be eligible to receive a pension pursuant to the provisions of the Magistrate Retirement Act while still in office.

History: Laws 1992, ch. 118, 8; 2014, ch. 39, 5; 2014, ch. 43, 5.



Section 10-12C-9 - Amount of pension.

10-12C-9. Amount of pension.

A. For a magistrate who was a member on June 30, 2014, the monthly pension is an amount equal to the sum of:

(1) for service credit earned on or before June 30, 2014, the amount is equal to one-twelfth of:

seventy-five percent

of salary recevied

during last year in

office prior to

retirement

X .05 X

(number of years of

service, not exceeding

fifteen years,

plus five years); and

(2) for service credit earned on and after July 1, 2014, an amount equal to one-sixtieth of the greatest aggregate amount of salary received for sixty consecutive, but not necessarily continuous, months in office multiplied by the product of three and one-half percent times the sum of the number of years of service.

B. For a magistrate who initially became a member on or after July 1, 2014, the amount of monthly pension is equal to one-sixtieth of the greatest aggregate amount of salary received for sixty consecutive, but not necessarily continuous, months in office multiplied by the product of three percent times the sum of the number of years of service.

C. The amount of monthly pension under form of payment A for a pension calculated pursuant to Subsection B of this section shall not exceed eighty-five percent of one-sixtieth of the greatest aggregate amount of salary received for sixty consecutive, but not necessarily continuous, months prior to the member leaving office.

D. The amount of monthly pension payable for a pension calculated pursuant to Subsection A of this section shall not exceed eighty-five percent of one-sixtieth of the greatest aggregate amount of salary received for sixty consecutive, but not necessarily continuous, months prior to the member leaving office. A pension benefit determined pursuant to this subsection shall not be less than the benefit earned as of June 30, 2014.

History: Laws 1992, ch. 118, 9; 2014, ch. 39, 6; 2014, ch. 43, 6.



Section 10-12C-10 - Member contributions; tax treatment.

10-12C-10. Member contributions; tax treatment.

A. On and after July 1, 2014, members, while in office, shall contribute ten and one-half percent of salary to the member contribution fund.

B. Upon implementation, the state, acting as employer of members covered pursuant to the provisions of the Magistrate Retirement Act, shall, solely for the purpose of compliance with Section 414(h) of the Internal Revenue Code of 1986, pick up, for the purposes specified in that section, member contributions required by this section for all annual salary earned by the member. Member contributions picked up pursuant to the provisions of this section shall be treated as employer contributions for purposes of determining income tax obligations under the Internal Revenue Code of 1986; however, such picked-up member contributions shall be included in the determination of the member's gross annual salary for all other purposes under federal and state laws. Member contributions picked up pursuant to the provisions of this section shall continue to be designated member contributions for all purposes of the Magistrate Retirement Act and shall be considered as part of the member's annual salary for purposes of determining the amount of the member's contribution. The provisions of this section are mandatory, and the member shall have no option concerning the pick up or concerning the receipt of the contributed amounts directly instead of having the amounts paid by the employer to the retirement system. Implementation occurs upon authorization by the board. In no event may implementation occur other than at the beginning of a pay period applicable to the member.

History: Laws 1992, ch. 118, 10; 2004, ch. 101, 2; 2005, ch. 247, 1; 2009, ch. 127, 9; 2011, ch. 178, 11; 2014, ch. 39, 7; 2014, ch. 43, 7.



Section 10-12C-11 - Employer contributions.

10-12C-11. Employer contributions.

A. The state, through the administrative office of the courts, shall contribute to the fund fifteen percent of salary for each member in office, except that, from July 1, 2014 through June 30, 2015, the state contribution rate shall be eleven percent of salary for each member in office.

B. Twenty-five dollars ($25.00) from each civil case docket fee paid in magistrate court and ten dollars ($10.00) from each civil jury fee paid in magistrate court shall be paid by the court clerk to the employer's accumulation fund.

History: Laws 1992, ch. 118, 11; 2003, ch. 81, 6; 2005, ch. 247, 2; 2009, ch. 127, 10; 2011, ch. 178, 12; 2014, ch. 39, 8; 2014, ch. 43, 8.



Section 10-12C-12 - Disability retirement pension.

10-12C-12. Disability retirement pension.

A. A magistrate with the applicable minimum number of years of service credit accrued pursuant to the provisions of the Magistrate Retirement Act who becomes unable to carry out the duties of that office due to physical or mental disability shall, upon determination of the disability and relinquishment of office, receive a pension from the fund so long as the disability continues. Determination of disability shall be made by the board in accordance with the provisions of the Public Employees Retirement Act [Chapter 10, Article 11 NMSA 1978] and rules promulgated pursuant to that act.

B. The amount of the pension shall be calculated using the formula for normal retirement set out in Section 10-12C-9 NMSA 1978.

C. The applicable service credit requirement shall be waived if the board finds the disability to have been the natural and proximate result of causes arising solely and exclusively out of and in the course of the member's performance of duty as a magistrate, and the amount of pension shall be computed as if the member had the applicable minimum number of years of service credit as a magistrate.

History: Laws 1992, ch. 118, 12; 2014, ch. 39, 9; 2014, ch. 43, 9.



Section 10-12C-13 - Survivor’s pension.

10-12C-13. Survivor s pension.

For a member whose initial term in office began prior to July 1, 2014:

A. unless the member has designated a survivor beneficiary in accordance with Subsection B of this section, a survivor pension shall be paid for life to a member's or retired member's surviving spouse;

B. the member may designate, in writing in a form prescribed by the association, a survivor beneficiary to receive the survivor's pension described in this section. If the member is married, a designation of survivor beneficiary other than the member's spouse may only be made with the written consent of the member's spouse. Marriage subsequent to a designation of survivor beneficiary shall automatically revoke the designation of survivor beneficiary. A designation of survivor beneficiary made pursuant to a court order issued under Section 10-12C-7 NMSA 1978 shall not require the consent of the member's spouse, if any, and shall not be revoked by the subsequent remarriage of the member. A designation of survivor beneficiary may be revoked by the member at any time prior to the member's retirement. If the member is married, a revocation of designation of survivor beneficiary may only be made with the written consent of the member's spouse;

C. if there is no surviving spouse and no designated survivor beneficiary or if the surviving spouse dies while there are still minor and dependent children of the member, the survivor's pension shall be paid to all minor and dependent children, if any, of the member, in equal shares, so long as each child remains a minor or dependent child. As each child ceases to be a minor or dependent child, the number of shares shall be reduced and the amount payable to each remaining child increased proportionately so that the total survivor's pension remains unchanged as long as there is any such child;

D. the survivor's pension is equal to seventy-five percent of the member's pension;

E. survivor beneficiaries shall be eligible for other benefits provided pursuant to the provisions of the Magistrate Retirement Act, including cost-of-living adjustments and continuation of group insurance benefits; and

F. if a member dies while receiving a disability retirement pension, the survivor beneficiary shall receive the survivor pension provided pursuant to the provisions of the Magistrate Retirement Act.

History: Laws 1992, ch. 118, 13; 2014, ch. 39, 10; 2014, ch. 43, 10.



Section 10-12C-13.1 - Election form of pension.

10-12C-13.1. Election form of pension.

For a member whose initial term in office begins on or after July 1, 2014, except as otherwise provided in Section 10-12C-7 NMSA 1978:

A. the member may elect to have pension payments made under any one of the forms of payment provided in Section 10-12C-13.2 NMSA 1978. The election of form of payment and naming of survivor pension beneficiary shall be made on a form furnished by and filed with the association prior to the date the first pension payment is made. An election of form of payment may not be changed after the date the first pension payment is made. If the member is married, the association shall require the consent of the member's spouse to the election of the form of payment and any designation of survivor pension beneficiary before the election or designation is effective. Except as provided in Subsection C, D or E of this section, a named survivor pension beneficiary may not be changed after the date the first pension payment is made if form of payment B or C is elected. Except as otherwise provided in Section 10-12C-7 NMSA 1978, payment shall be made:

(1) under form of payment A if the member is not married at the time of retirement and if there is not a timely election of another form of payment; or

(2) under form of payment C with the member's spouse as survivor pension beneficiary if the member is married at the time of retirement and there is not a timely election of another form of payment;

B. the amount of pension under forms of payment B, C and D shall have the same actuarial present value, computed as of the effective date of the pension, as the amount of pension under form of payment A;

C. if the member is a retired member who is being paid a pension under form of payment B or C with the member's spouse as the designated survivor pension beneficiary, the retired member may, upon becoming divorced from the named spouse and subject to an order of a court as provided for in Section 10-12C-7 NMSA 1978, elect to have future payments made under form of payment A;

D. if the member is retired and was previously being paid a pension under form of payment B or C but, because of the death of the designated survivor pension beneficiary, is currently receiving a pension under form of payment A, the retired member may exercise a one-time irrevocable option to designate another individual as the survivor pension beneficiary and may select either form of payment B or form of payment C; provided that:

(1) the amount of the pension under the form of payment selected shall be recalculated and have the same actuarial present value, computed on the effective date of the designation, as the amount of pension under form of payment A;

(2) the designation and the amount of the pension shall be subject to a court order as provided for in Section 10-12C-7 NMSA 1978; and

(3) the retired member shall pay one hundred dollars ($100) to the board to defray the cost of determining the new pension amount; and

E. if the member is a retired member who is being paid a pension under form of payment B or C with a living designated survivor pension beneficiary other than the retired member's spouse or former spouse, the retired member may exercise a one-time irrevocable option to deselect the designated beneficiary and elect to:

(1) designate another survivor pension beneficiary; provided that:

(a) the retired member shall not have an option to change from the current form of payment;

(b) the amount of the pension under the form of payment shall be recalculated and shall have the same actuarial present value, computed as of the effective date of the designation, as the amount of pension under form of payment A; and

(c) the retired member shall pay one hundred dollars ($100) to the board to defray the cost of determining the new pension amount; or

(2) have future payments made under form of payment A.

History: 1978 Comp., 10-12C-13.1, enacted by Laws 2014, ch. 39, 11 and Laws 2014, ch. 43, 11.



Section 10-12C-13.2 - Form of pension payment.

10-12C-13.2. Form of pension payment.

A. Straight life pension is form of payment A. The retired member is paid the pension for life under form of payment A. All payments stop upon the death of the retired member, except as provided by Subsection E of this section. The amount of pension is determined in accordance with the coverage plan applicable to the retired member.

B. Life payments with full continuation to one survivor beneficiary is form of payment B. The retired member is paid a reduced pension for life under form of payment B. When the retired member dies, the designated survivor beneficiary is paid the full amount of the reduced pension until death. If the designated survivor beneficiary predeceases the retired member, the amount of pension shall be changed to the amount that would have been payable had the retired member elected form of payment A.

C. Life payment with one-half continuation to one survivor beneficiary is form of payment C. The retired member is paid a reduced pension for life under form of payment C. When the retired member dies, the designated survivor beneficiary is paid one-half the amount of the reduced pension until death. If the designated survivor beneficiary predeceases the retired member, the amount of pension shall be changed to the amount that would have been payable had the retired member elected form of payment A.

D. Life payments with temporary survivor benefits for children is form of payment D. The retired member is paid a reduced pension for life under form of payment D. When the retired member dies, each declared eligible child is paid a share of the reduced pension until death or age twenty-five years, whichever occurs first. The share is the share specified in writing and filed with the association by the retired member. If shares are not specified in writing and filed with the association, each declared eligible child is paid an equal share of the reduced pension. A redetermination of shares shall be made when the pension of any child terminates. An eligible child is a natural or adopted child of the retired member who is under age twenty-five years. A declared eligible child is an eligible child whose name has been declared in writing and filed with the association by the retired member at the time of election of form of payment D. The amount of pension shall be changed to the amount of pension that would have been payable had the retired member elected form of payment A upon there ceasing to be a declared eligible child during the lifetime of the retired member.

E. If all pension payments permanently terminate before there is paid an aggregate amount equal to the retired member's accumulated member contributions at the time of retirement, the difference between the amount of accumulated member contributions and the aggregate amount of pension paid shall be paid to the retired member's refund beneficiary. If no refund beneficiary survives the retired member, the difference shall be paid to the estate of the retired member.

History: 1978 Comp., 10-12C-13.2, enacted by Laws 2014, ch. 39, 12 and Laws 2014, ch. 43, 12.



Section 10-12C-13.3 - Death before retirement; survivor pension.

10-12C-13.3. Death before retirement; survivor pension.

For a member whose initial term in office begins on or after July 1, 2014:

A. a survivor pension may be paid to certain persons related to or designated by a member who dies before normal or disability retirement if a written application for the pension, in the form prescribed by the association, is filed with the association by the potential survivor beneficiary or beneficiaries within one year of the death of the member. Applications may be filed on behalf of the potential survivor beneficiary or beneficiaries or by a person legally authorized to represent them;

B. if there is no designated survivor beneficiary and the board finds the death to have been the natural and proximate result of causes arising solely and exclusively out of and in the course of the member's performance of duty while in office, a survivor pension shall be payable to the eligible surviving spouse. The amount of the survivor pension shall be the greater of:

(1) the amount as calculated pursuant to the Magistrate Retirement Act and applicable to the deceased member at the time of death as though the deceased member had retired the day preceding death under form of payment B using the actual amount of service credit attributable to the deceased member at the time of death; or

(2) fifty percent of the deceased member's final average salary;

C. a survivor pension shall also be payable to eligible surviving children if there is no designated survivor beneficiary and the board finds the death to have been the natural and proximate result of causes arising solely and exclusively out of and in the course of the member's performance of duty while in office. The total amount of survivor pension payable for all eligible surviving children shall be either:

(1) fifty percent of the deceased member's final average salary if an eligible surviving spouse is not paid a pension; or

(2) twenty-five percent of the deceased member's final average salary if an eligible surviving spouse is paid a pension.

The total amount of survivor pension shall be divided equally among all eligible surviving children. If there is only one eligible child, the amount of pension shall be twenty-five percent of the deceased member's final average salary;

D. if the member had the applicable minimum number of years of service credit required for normal retirement but the board did not find the death to have been the natural and proximate result of causes arising solely and exclusively out of and in the course of the member's performance of duty while in office and there is no designated survivor beneficiary, a survivor pension shall be payable to the eligible surviving spouse. The amount of the survivor pension shall be the greater of:

(1) the amount as calculated under the coverage plan applicable to the deceased member at the time of death as though the deceased member had retired the day preceding death under form of payment B using the total amount of actual service credit attributable to the deceased member at the time of death; or

(2) thirty percent of the deceased member's final average salary;

E. if the member had the applicable minimum number of years of service credit required for normal retirement but the board did not find the death to have been the natural and proximate result of causes arising solely and exclusively out of and in the course of the member's performance of duty while in office and there is no designated survivor beneficiary, and if there is no eligible surviving spouse at the time of death, a survivor pension shall be payable to and divided equally among all eligible surviving children, if any. The total amount of survivor pension payable for all eligible surviving children shall be the greater of:

(1) the amount as calculated under the coverage plan applicable to the deceased member at the time of death as though the deceased member had retired the day preceding death under form of payment B with the oldest eligible surviving child as the survivor beneficiary using the total amount of actual service credit attributable to the deceased member at the time of death; or

(2) thirty percent of the deceased member's final average salary;

F. an eligible surviving spouse is the spouse to whom the deceased member was married at the time of death. An eligible surviving child is a child under the age of eighteen years and who is an unmarried, natural or adopted child of the deceased member;

G. an eligible surviving spouse's pension shall terminate upon death. An eligible surviving child's pension shall terminate upon death or marriage or reaching age eighteen years, whichever comes first;

H. if there is no designated survivor beneficiary and there is no eligible surviving child, the eligible surviving spouse may elect to be refunded the deceased member's accumulated member contributions instead of receiving a survivor pension;

I. a member may designate a survivor beneficiary to receive a pre-retirement survivor pension, subject to the following conditions:

(1) a written designation, in the form prescribed by the association, is filed by the member with the association;

(2) if the member is married at the time of designation, the designation shall only be made with the consent of the member's spouse, in the form prescribed by the association;

(3) if the member is married subsequent to the time of designation, any prior designations shall automatically be revoked upon the date of the marriage;

(4) if the member is divorced subsequent to the time of designation, any prior designation of the former spouse as survivor beneficiary shall automatically be revoked upon the date of divorce; and

(5) a designation of survivor beneficiary may be changed, with the member's spouse's consent if the member is married, by the member at any time prior to the member's death;

J. if there is a designated survivor beneficiary and the board finds the death to have been the natural and proximate result of causes arising solely and exclusively out of and in the course of the member's performance of duty while in office, a survivor pension shall be payable to the designated survivor beneficiary. The amount of the survivor pension shall be the greater of:

(1) the amount as calculated under the coverage plan applicable to the deceased member at the time of death as though the deceased member had retired the day preceding death under form of payment B using the actual amount of service credit attributable to the member at the time of death; or

(2) fifty percent of the deceased member's final average salary;

K. if there is a designated survivor beneficiary, if the member had the applicable minimum number of years of service credit required for normal retirement and if the board did not find the death to have been the natural and proximate result of causes arising solely and exclusively out of and in the course of the member's performance of duty while in office, a survivor pension shall be payable to the designated survivor beneficiary. The amount of the survivor pension shall be the greater of:

(1) the amount as calculated under the coverage plan applicable to the deceased member at the time of death as though the deceased member had retired the day preceding death under form of payment B using the actual amount of service credit attributable to the member at the time of death; or

(2) thirty percent of the deceased member's final average salary;

L. if all pension payments permanently terminate before there is paid an aggregate amount equal to the deceased member's accumulated member contributions at time of death, the difference between the amount of accumulated member contributions and the aggregate amount of pension paid shall be paid to the deceased member's refund beneficiary. If no refund beneficiary survives the survivor beneficiary, the difference shall be paid to the estate of the deceased member; and

M. and [sic] for purposes of this section, "service credit" means only the service credit earned by a member during periods in office as a magistrate.

History: 1978 Comp., 10-12C-13.3, enacted by Laws 2014, ch. 39, 13 and Laws 2014, ch. 43, 13.



Section 10-12C-14 - Cost-of-living adjustment.

10-12C-14. Cost-of-living adjustment.

A qualified pension recipient is eligible for a cost-of-living adjustment payable pursuant to the provisions of the Magistrate Retirement Act as follows:

A. beginning July 1, 2014 and continuing through June 30, 2016, there shall not be a cost-of-living adjustment applied to a pension payable pursuant to the Magistrate Retirement Act; and

B. beginning on May 1, 2016 and no later than each May 1 thereafter:

(1) the board shall certify to the association the actuarial funded ratio of the fund as of June 30 of the preceding calendar year;

(2) if, pursuant to Paragraph (1) of this subsection, the certified funded ratio is greater than or equal to one hundred percent, the board shall next certify the projected funded ratio of the fund on July 1 of the next succeeding calendar year if, effective July 1 of the current calendar year, a cost-of-living increase of two percent is applied to all payable pensions; and

(3) on each July 1 following the board's certification of the funded ratio, the cost-of-living adjustment, if any, applied to a pension payable pursuant to the Magistrate Retirement Act shall be determined as follows:

(a) if, pursuant to Paragraph (1) of this subsection, the funded ratio of the fund is greater than or equal to one hundred percent, and if, pursuant to Paragraph (2) of this subsection, the projected funded ratio is greater than or equal to one hundred percent, the amount of pension payable beginning July 1 of the next fiscal year shall be increased two percent. The amount of the increase shall be determined by multiplying the amount of the pension inclusive of all prior adjustments by two percent; and

(b) if the funded ratio of the fund, as certified pursuant to Paragraph (1) or (2) of this subsection, is less than one hundred percent, the amount of pension payable shall not include a cost-of-living increase; provided, however, that, if, pursuant to the provisions of this subparagraph, the cost-of-living adjustment is suspended for the two consecutive fiscal years immediately prior to the most recent certification by the board of the funded ratio: 1) the amount of pension payable in the fiscal year immediately following the two-year suspension shall be increased two percent regardless of the certified funded ratio; and 2) thereafter, if, pursuant to the provisions of Paragraph (1) of this subsection, the certified funded ratio is less than one hundred percent, the provisions of this subsection shall apply without exception in the next succeeding fiscal year.

History: Laws 1992, ch. 118, 14; 2014, ch. 39, 14; 2014, ch. 43, 14.



Section 10-12C-14.1 - Qualified pension recipient; cost-of-living adjustment wait period; declining increase.

10-12C-14.1. Qualified pension recipient; cost-of-living adjustment wait period; declining increase.

A. Pursuant to the Magistrate Retirement Act, a qualified pension recipient is a:

(1) normal retired member who retires:

(a) on or before June 30, 2014 and has been retired for at least two full calendar years from the effective date of the latest retirement prior to July 1 of the year in which the pension is being adjusted;

(b) between July 1, 2014 and June 30, 2015 and has been retired for at least three full calendar years from the effective date of the latest retirement prior to July 1 of the year in which the pension is being adjusted;

(c) between July 1, 2015 and June 30, 2016 and has been retired for at least four full calendar years from the effective date of the latest retirement prior to July 1 of the year in which the pension is being adjusted; or

(d) on or after July 1, 2016 and has been retired for at least seven full calendar years from the effective date of the latest retirement prior to July 1 of the year in which the pension is being adjusted;

(2) normal retired member who is at least sixty-five years of age and has been retired for at least one full calendar year from the effective date of the latest retirement prior to July 1 of the year in which the pension is being adjusted;

(3) disability retired member who has been retired for at least one full calendar year from the effective date of the latest retirement prior to July 1 of the year in which the pension is being adjusted;

(4) survivor beneficiary who has received a survivor pension for at least two full calendar years; or

(5) survivor beneficiary of a deceased retired member who otherwise would have been retired at least two full calendar years from the effective date of the latest retirement prior to July 1 of the year in which the pension is being adjusted.

B. A qualified pension recipient may decline an increase in a pension by giving the association written notice of the decision to decline the increase at least thirty days prior to the date the increase would take effect.

History: 1978 Comp., 10-12C-14.1, enacted by Laws 2014, ch. 39, 15 and Laws 2014, ch. 43, 15.



Section 10-12C-15 - Group insurance; continuation.

10-12C-15. Group insurance; continuation.

If the provisions of the Retiree Health Care Act [10-7C-1 through 10-7C-16 NMSA 1978] do not apply to a retired member, that retired member may continue to be insured under the provisions of any state group insurance plan in effect at the time of retirement or under the terms of any separate subsequent state group insurance plan, if the retired member pays the entire periodic premium charges for such insurance and consents to have the periodic premium charges deducted from the retired member's pension.

History: Laws 1992, ch. 118, 15.



Section 10-12C-16 - Suspension or forfeiture of benefits.

10-12C-16. Suspension or forfeiture of benefits.

A. If a member retires and is subsequently employed by any employer covered by any state system or the educational retirement system, the retired member's pension shall be suspended effective the first day of the month following the month in which the subsequent employment begins. The suspended pension of a previously retired member shall resume and be effective the first day of the month following the month in which the member leaves office or terminates the subsequent employment.

B. The right to receive a pension pursuant to the provisions of the Magistrate Retirement Act shall be forfeited if the member is removed from office pursuant to the provisions of Article 6, Section 32 of the constitution of New Mexico and the member's only entitlement from the fund shall be the refund of the member's own contributions.

C. The provisions of Subsection A of this section shall not apply to a retired member who is elected to serve a term as an elected official if the retired member files an irrevocable exemption from membership in any state system with the association within thirty days of taking office. Filing of an irrevocable exemption shall irrevocably bar the retired member from acquiring service credit for the period of exemption from the membership.

History: Laws 1992, ch. 118, 16; 2001, ch. 104, 1.



Section 10-12C-17 - Adjustment of pension.

10-12C-17. Adjustment of pension.

A. If payment of a pension or other retirement benefit causes a decrease in the amount of monetary payments or other needs-based benefits due to a payee from any other governmental agency, the pension or other retirement benefit shall be reduced for the period during which the pension or other retirement benefit prevents payment of another needs-based benefit to result in payment of the maximum amount possible by the association and the other governmental agency to the payee. Any amounts that would otherwise be paid out that are not paid in accordance with the provisions of this section shall not be recoverable by a payee at any later date.

B. If there is a change in the effect of a pension or other retirement benefit on any monetary payments or other needs-based benefits due to a payee from any other governmental agency, the pension or other retirement benefits shall be adjusted to result in the maximum total benefit to the payee. In no event shall any pension be increased in an amount greater than that authorized by the Magistrate Retirement Act.

C. The provisions of this section are mandatory and shall not be waived or declined by a payee. Each payee shall provide the association with all information necessary for the association to carry out the requirements imposed by this section.

D. If the payee fails to provide all the facts necessary to comply with the requirements imposed by this section, and payment of a pension or other retirement benefit is made without making the adjustment required by this section, neither the board, the executive director nor any officer or employee of the association or the board shall be liable to any third party because the adjustment was not made as required.

E. As used in this section:

(1) "pension" means a normal retirement, survivor or disability retirement pension payable to a retired member or survivor beneficiary pursuant to the Magistrate Retirement Act;

(2) "governmental agency" means the federal government, any department or agency of the federal government, any state and any department, agency or political subdivision of a state;

(3) "total benefits" means pensions plus any other monetary payments or other needs-based benefits due to the payee from any governmental agency;

(4) "needs-based benefit" means monetary or other benefits for which a determination of eligibility is based upon the recipient's level of income and resources; and

(5) "payee" means a retired member or the refund beneficiary or survivor beneficiary of a retired member.

History: Laws 1995, ch. 115, 9; 1997, ch. 189, 16.



Section 10-12C-18 - Correction of errors and omissions; estoppel.

10-12C-18. Correction of errors and omissions; estoppel.

A. If an error or omission results in an overpayment to a member or beneficiary of a member, the association shall correct the error or omission and adjust all future payments accordingly. The association shall recover all overpayments made for a period of up to one year prior to the date the error or omission was discovered.

B. A person who is paid more than the amount that is lawfully due him as a result of fraudulent information provided by the member or beneficiary shall be liable for the repayment of that amount to the association plus interest on that amount at the rate set by the board plus all costs of collection, including attorney fees if necessary. Recovery of such overpayment shall extend back to the date the first payment was made based on the fraudulent information.

C. Statements of fact or law made by board members or employees of the board or the association shall not estop the board or the association from acting in accordance with the applicable statutes.

History: Laws 1995, ch. 115, 10; 1997, ch. 189, 17.






Article 13 - Retirement Reciprocity



Article 13A - Public Employees Retirement Reciprocity

Section 10-13A-1 - Short title.

10-13A-1. Short title.

Chapter 10, Article 13A NMSA 1978 may be cited as the "Public Employees Retirement Reciprocity Act".

History: 1978 Comp., 10-13A-1, enacted by Laws 1992, ch. 116, 13.



Section 10-13A-2 - Definitions.

10-13A-2. Definitions.

As used in the Public Employees Retirement Reciprocity Act:

A. "association" means the public employees retirement association of New Mexico;

B. "board" means the retirement board provided for in the Public Employees Retirement Act [Chapter 10, Article 11 NMSA 1978] or the educational retirement board;

C. "educational retirement system" means that retirement system provided for in the Educational Retirement Act [Chapter 22, Article 11 NMSA 1978];

D. "eligible reciprocal service credit" means a minimum of one month of service credit under any state system as calculated according to the retirement act applicable to the member;

E. "former member" means a person who was previously employed by an employer covered by a state system, who has terminated that employment and who has received a refund of member contributions;

F. "judicial retirement system" means that retirement system provided for in the Judicial Retirement Act [Chapter 10, Article 12B NMSA 1978];

G. "magistrate retirement system" means that retirement system provided for in the Magistrate Retirement Act [Chapter 10, Article 12C NMSA 1978];

H. "member" means:

(1) a currently employed, contributing employee of an employer covered by a state system; or

(2) a person who has been but is not currently employed by an employer covered by a state system, who has not retired and who has not received a refund of member contributions from the state system under which he was covered;

I. "member contributions" means the amounts deducted from the salary of a member and credited to the member's individual account in a state system, together with interest, if any, credited to that account;

J. "pension" means a series of monthly payments to a retired member or survivor beneficiary as defined and provided in the Educational Retirement Act, the Public Employees Retirement Act, the Magistrate Retirement Act or the Judicial Retirement Act;

K. "public employees retirement system" means that retirement system provided for in the Public Employees Retirement Act;

L. "retire" means to:

(1) terminate employment with all employers covered by any state system; and

(2) receive a pension benefit from one state system;

M. "salary" means the member's salary as defined under the applicable retirement act; and

N. "state system" means a retirement program provided for in the Educational Retirement Act, the Public Employees Retirement Act, the Magistrate Retirement Act or the Judicial Retirement Act.

History: 1978 Comp., 10-13A-2, enacted by Laws 1992, ch. 116, 14; 1993, ch. 279, 1.



Section 10-13A-3 - Service credit; forfeiture; reinstatement.

10-13A-3. Service credit; forfeiture; reinstatement.

Forfeited service credit under any state system shall be reinstated according to the provisions of the retirement act applicable to that state system before that service credit may be considered eligible reciprocal service credit.

History: 1978 Comp., 10-13A-3, enacted by Laws 1992, ch. 116, 15; 1993, ch. 279, 2.



Section 10-13A-4 - Normal retirement; pension benefit.

10-13A-4. Normal retirement; pension benefit.

If a member has one month or more of eligible reciprocal service credit under each of two or more state systems, the following provisions shall apply, together with the applicable provisions of the Public Employees Retirement Reciprocity Act, the Educational Retirement Act [Chapter 22, Article 11 NMSA 1978], the Public Employees Retirement Act [Chapter 10, Article 11 NMSA 1978], the Judicial Retirement Act [Chapter 10, Article 12B NMSA 1978], the Magistrate Retirement Act [Chapter 10, Article 12C NMSA 1978] and the rules and regulations for those acts promulgated by the board:

A. a member's total eligible reciprocal service credit under all state systems shall be used in satisfying the service credit requirements for normal retirement under the state system from which the member retires;

B. when a member with eligible reciprocal service credit retires, the member shall receive a pension that is equal to the sum of the pensions attributable to the service credit the member has accrued under each state system, subject to the following restrictions:

(1) the salary used in calculating each component of the pension shall be the salary, average annual salary or final average salary, as those terms are defined under the applicable act, earned while the member was covered under the state system calculating that component as follows:

(a) the member's entire salary history under the public employees retirement system and the educational retirement system shall be used to determine the final average salary and annual average salary under each state system if the member has eligible reciprocal service credit under both state systems;

(b) the member's entire salary history under the educational retirement system and the judicial retirement system or the magistrate retirement system, or both, shall be used to determine the average annual salary under the Educational Retirement Act if the member has eligible reciprocal service credit under those state systems but has less than five years of service credit under the educational retirement system;

(c) the member's salary history under the educational retirement system shall be used to determine the average annual salary under that system if the member has eligible reciprocal service credit under the Educational Retirement Act and the Judicial Retirement Act or the Magistrate Retirement Act, or both, and has five or more years of service credit under the educational retirement system; or

(d) if a member has less than twelve months of credited service under the judicial retirement system or the magistrate retirement system, the final year's salary shall be the aggregate amount of salary paid to the member for the period of credited service divided by the member's credited service times twelve;

(2) the member shall meet the age and service credit requirements for retirement under each applicable state system before the component of the pension attributable to service credit accrued under that state system may be paid; provided that the member's total eligible reciprocal service credit under all state systems shall be used in satisfying the service credit requirement for normal retirement under each state system;

(3) the member shall terminate employment under all state systems before the member may receive a pension from any state system; and

(4) the member shall file an application for retirement under the state system under which the member was last employed, in accordance with the requirements of that state system;

C. subject to the restrictions contained in this section, the component of the pension attributable to each state system shall be calculated based upon:

(1) the member's eligible reciprocal service credit acquired as a member of that state system; and

(2) the pension calculation formula applicable to the member under that state system;

D. the following limitations shall apply to pensions calculated under the Public Employees Retirement Reciprocity Act:

(1) in no case shall the total amount of the pension, calculated under the Public Employees Retirement Reciprocity Act and received by a member attributable to all state systems, exceed the amount allowable under Section 415 of the Internal Revenue Code; and

(2) where the member has less than five years of service credit in one state system, the pension from that state system shall not exceed six hundred twenty-five thousandths percent per month of service under that state system multiplied by the following amount applicable under that state system:

(a) one-twelfth of the member's magistrate salary received during the last year in office;

(b) one-twelfth of the member's judicial salary received during the last year in office; or

(c) the member's final average salary as defined pursuant to the Public Employees Retirement Act;

E. for members who retire prior to July 1, 2017, the state system from which a member with earned eligible reciprocal service credit retires shall be the payor fund for the pension; provided that:

(1) each state system shall reimburse the payor fund the amount of the component of the pension attributable to service credit accrued under that state system; and

(2) reimbursements shall be made in the manner and frequency determined by the boards;

F. for members who retire on or after July 1, 2017, each state system from which a member earned eligible reciprocal service credit shall pay the amount of the component of the pension attributable to service credit accrued under that state system;

G. in no case shall any member retire from more than one state system; and

H. if a member retires from any state system with eligible reciprocal service credit and is subsequently employed by any employer covered by a state system, the retired member's eligibility to continue to receive pension payments shall be governed by the retirement act governing the state system from which the member retired. Subsequent membership in the retirement program under which the subsequent employee is covered shall be governed by that retirement act.

History: 1978 Comp., 10-13A-4, enacted by Laws 1992, ch. 116, 16; 1993, ch. 279, 3; 2017, ch. 25, 1.



Section 10-13A-5 - Condition for separate payment of pension component.

10-13A-5. Condition for separate payment of pension component.

Notwithstanding the provisions of Subsection E of Section 10-13A-4 NMSA 1978 to the contrary, a member who retires prior to July 1, 2017 shall be paid pursuant to Subsection E of Section 10-13A-4 NMSA 1978 until the executive director of the public employees retirement association and the executive director of the educational retirement board have certified to each other that the association or the board, respectively, has in place the appropriate accounting and financial structures and information technology for each state retirement system from which a member earned eligible reciprocal service credit to separately pay the amount of the component of the pension attributable to service credit accrued under that state system, at which time each state retirement system shall separately pay a member who retires prior to July 1, 2017 pursuant to Subsection F of Section 10-13A-4 NMSA 1978.

History: Laws 2017, ch. 25, 2.






Article 14 - Social Security Coverage

Section 10-14-1 - Declaration of policy.

10-14-1. Declaration of policy.

In order to extend to employees of the state and its political subdivisions and to the dependents and survivors of such employees, the basic protection accorded to others by the old-age and survivors' insurance system embodied in the Social Security Act, it is hereby declared to be the policy of the legislature, subject to the limitations of this act [10-14-1 to 10-14-3, 10-14-5 to 10-14-10 NMSA 1978], that such steps be taken as to provide such protection to employees of the state and its political subdivisions on as board [broad] a basis as is permitted under the Social Security Act. It is also the policy of the legislature that the protection afforded employees in positions covered by a retirement system on the date an agreement under this act is made applicable to service performed in such positions, or receiving periodic benefits under such retirement system at such time, will not be impaired as a result of making the agreement so applicable or as a result of legislative enactment in anticipation thereof.

History: 1953 Comp., 5-7-1, enacted by Laws 1955, ch. 172, 1.



Section 10-14-2 - Definitions.

10-14-2. Definitions.

For the purposes of Sections 10-14-1 through 10-14-10 NMSA 1978:

A. the term "wages" means all remuneration for employment as defined herein, including the cash value of all remuneration paid in any medium other than cash, except that such term shall not include that part of such remuneration which, even if it were for "employment" within the meaning of the Federal Insurance Contributions Act would not constitute "wages" within the meaning of that act;

B. the term "employment" means any service performed by an employee in the employ of the state, or any political subdivision thereof, for such employer, except (1) service which in the absence of an agreement entered into under this act [10-14-1 to 10-14-3, 10-14-5 to 10-14-10 NMSA 1978] would constitute "employment" as defined in the Social Security Act; or (2) service which under the Social Security Act may not be included in an agreement between the state and the secretary of health, education and welfare entered into under this act. Service which under the Social Security Act may be included in an agreement only upon certification by the governor or an officer of the state designated by the governor, in accordance with Section 218(d)(3) of that act shall be included in the term "employment" if and when the governor, or an officer of the state designated by the governor, issues, with respect to such service, a certificate to the secretary of health, education and welfare pursuant to Section 9(b) [10-14-10B NMSA 1978] of this act, provided, however, that an agreement may exclude (1) any service of an emergency nature; (2) services performed in the employ of a school, college or university by a student who is enrolled and regularly attending classes at such school, college or university; (3) all services in any class or classes of (a) elective positions; (b) part-time positions, or (c) positions the compensation for which is on a fee basis, performed by an employee of the state or an employee of a subdivision of the state, if so provided in a plan submitted by said subdivision under Section 5 [10-14-6 NMSA 1978] of this act;

C. the term "employee" includes an officer of a state or political subdivision thereof;

D. the term "state agency" means the agency of the state of New Mexico designated by the governor for the administration of this act;

E. the term "secretary of health, education and welfare" includes any individual to whom the secretary of health, education and welfare has delegated any functions under the Social Security Act with respect to coverage under such act of employees of states and their political subdivisions, and with respect to any action taken prior to April 11, 1953, includes the federal security administrator and any individual to whom such administrator had delegated any such function;

F. the term "political subdivision" includes an instrumentality of the state or one or more of its political subdivisions, or of the state and one or more of its political subdivisions, but only if such instrumentality is a juristic entity which is legally separate and distinct from the state or subdivision and only if its employees are not by virtue of their relation to such juristic entity employees of the state or subdivision;

G. the term "Social Security Act" means the act of congress approved August 14, 1935, Chapter 531, 49 Stat. 620, officially cited as the "Social Security Act," (including regulations and requirements issued pursuant thereto), as such act has been and may from time to time be amended; and

H. the term "Federal Insurance Contributions Act" means Subchapter A of Chapter 9 of the federal Internal Revenue Code of 1939 and Subchapters A and B of Chapter 21 of the federal Internal Revenue Code of 1954, as such codes have been and may from time to time be amended; and the term "employee tax" means the tax imposed by Section 1400 of such code of 1939 and Section 3101 of such code of 1954, as it has been and may from time to time be amended.

History: 1953 Comp., 5-7-2, enacted by Laws 1955, ch. 172, 2; 1973, ch. 329, 1.



Section 10-14-3 - Federal-state agreement.

10-14-3. Federal-state agreement.

A. The state agency, with the approval of the governor, is hereby authorized to enter on behalf of the state into an agreement with the secretary of health, education and welfare, consistent with the terms and provisions of this act [10-14-1 to 10-14-3, 10-14-5 to 10-14-10 NMSA 1978], for the purpose of extending the benefits of the federal old-age and survivors' insurance system to employees of the state or any political subdivision thereof with respect to services specified in such agreement which constitute "employment" as defined in Section 2 [10-14-2 NMSA 1978] of this act. Such agreement may contain such provisions relating to coverage, benefits, contributions, effective date, modification and termination of the agreement, administration and other appropriate provisions as the state agency and secretary of health, education and welfare shall agree upon, but, except as may be otherwise required by or under the Social Security Act as to the services to be covered, such agreement shall provide in effect that:

(1) benefits will be provided for employees whose services are covered by the agreement (and their dependents and survivors) on the same basis as though such services constituted employment within the meaning of Title II of the Social Security Act;

(2) the state will pay to the secretary of the treasury, at such time or times as may be prescribed under the Social Security Act, contributions with respect to wages (as defined in Section 2 of this act), equal to the sum of the taxes which would be imposed by the Federal Insurance Contributions Act if the services covered by the agreement constituted employment within the meaning of that act;

(3) such agreement shall be effective with respect to services in employment covered by the agreement performed after a date specified therein in accordance with the Social Security Act;

(4) all services which constitute employment as defined in Section 2 and are performed in the employ of the state by employees of the state, shall be covered by the agreement;

(5) all services which (a) constitute employment as defined in Section 2, (b) are performed in the employ of a political subdivision of the state, and (c) are covered by a plan which is in conformity with the terms of the agreement and has been approved by the state agency under Section 5 [10-14-6 NMSA 1978], shall be covered by the agreement;

(6) as modified, the agreement shall include all services described in either Paragraph (4) or Paragraph (5) of this subsection and performed by individuals to whom Section 218(c)(3)(C) of the Social Security Act is applicable, and shall provide that the service of any such individual shall continue to be covered by the agreement in case he thereafter becomes eligible to be a member of a retirement system; and

(7) as modified, the agreement shall include all services described in either Paragraph (4) or Paragraph (5) of this subsection and performed by individuals in positions covered by a retirement system with respect to which the governor, or an officer of the state designated by the governor, has issued a certificate to the secretary of health, education and welfare pursuant to Section 9(b) [10-14-10B NMSA 1978] of this act.

B. Any instrumentality jointly created by this state and any other state or states is hereby authorized, upon the granting of like authority by such other state or states, (1) to enter into an agreement with the secretary of health, education and welfare whereby the benefits of the federal old-age and survivors' insurance system shall be extended to employees of such instrumentality, (2) to require its employees to pay (and for that purpose to deduct from their wages) contributions equal to the amounts which they would be required to pay under Section 4(a) [10-14-5A NMSA 1978] if they were covered by an agreement made pursuant to Subsection A of this section; and (3) to make payments to the secretary of the treasury in accordance with such agreement, including payments from its own funds, and otherwise to comply with such agreements. Such agreements, shall, to the extent practicable, be consistent with the terms and provisions of Subsection A and other provisions of this act.

C. Pursuant to Section 218(d)(6)(B) of the Social Security Act, the retirement system covering the employees who are eligible to acquire or who have acquired retirement and emeritus status under Section 1 of Chapter 112, Laws of 1937, as amended, shall be deemed to constitute a separate system for the employees of each institution of higher learning covered thereunder.

History: 1953 Comp., 5-7-3, enacted by Laws 1955, ch. 172, 3; 1973, ch. 329, 2.



Section 10-14-4 - Federal-state agreement; divided retirement systems.

10-14-4. Federal-state agreement; divided retirement systems.

The agreement executed and approved as specified in Section 10-14-3 NMSA 1978 shall provide, in accordance with the Social Security Act, 42 U.S.C. 301 et seq., for dividing retirement systems, and for extending coverage to individuals in positions covered by divided retirement systems.

History: 1953 Comp., 5-7-3.1, enacted by Laws 1962 (S.S.), ch. 2, 1.



Section 10-14-5 - Contributions by state employees.

10-14-5. Contributions by state employees.

A. Every employee of the state whose services are covered by an agreement entered into under Section 3 [10-14-3 NMSA 1978] shall be required to pay for the period of such coverage, into the contribution fund established by Section 6 [10-14-7 NMSA 1978], contributions, with respect to wages (as defined in Section 2 [10-14-2 NMSA 1978]) of this act, equal to the amount of the employee tax which would be imposed by the Federal Insurance Contributions Act, if such services constituted employment within the meaning of that act. Such liability shall arise in consideration of the employee's retention in the service of the state, or his entry upon such service, after the enactment of this act [10-14-1 to 10-14-3, 10-14-5 to 10-14-10 NMSA 1978.]

B. The contribution imposed by this section shall be collected by deducting the amount of the contribution from wages as and when paid, but failure to make such deduction shall not relieve the employee from liability for such contribution.

C. If more or less than the correct amount of the contribution imposed by this section is paid or reducted [deducted] with respect to any remuneration, proper adjustments, or refund if adjustment is impracticable, shall be made, without interest, in such manner and at such times as the state agency shall prescribe.

History: 1953 Comp., 5-7-4, enacted by Laws 1955, ch. 172, 4.



Section 10-14-6 - Plans for coverage of employees of political subdivisions.

10-14-6. Plans for coverage of employees of political subdivisions.

A. Each political subdivision of the state is hereby authorized to submit for approval by the state agency a plan for extending the benefits of Title 2 [II] of the Social Security Act, in conformity with applicable provisions of such act, to employees of such political subdivision. Each such plan and any amendment thereof shall be approved by the state agency if it finds that such plan, or such plan as amended, is in conformity with such requirements as are provided in regulations of the state agency, except that no such plan shall be approved unless:

(1) it is in conformity with the requirements of the Social Security Act and with the agreement entered into under Section 10-14-3 NMSA 1978;

(2) it provides that all services which constitute employment as defined in Section 10-14-2 NMSA 1978 and are performed in the employ of the political subdivision by employees thereof, shall be covered by the plan, except that it may exclude services performed by individuals to whom Section 218(c)3(C) [Section 218(c)(3)(C)] of the Social Security Act is applicable;

(3) it specifies the source or sources from which the funds necessary to make the payments required by Paragraph (1) of Subsection C and by Subsection D of this section are expected to be derived and contains reasonable assurance that such sources will be adequate for such purpose;

(4) it provides for such methods of administration of the plan by the political subdivision as are found by the state agency to be necessary for the proper and efficient administration of the plan;

(5) it provides that the political subdivision will make such reports, in such form and containing such information, as the state agency may from time to time require, and comply with such provisions as the state agency or the secretary of health and human services may from time to time find necessary to assure the correctness and verification of such reports; and

(6) it authorizes the state agency to terminate the plan in its entirety, in the discretion of the state agency, if it finds that there has been a failure to comply substantially with any provision contained in such plan, such termination to take effect at the expiration of such notice and on such conditions as may be provided by regulations of the state agency, and may be consistent with the provisions of the Social Security Act.

B. The state agency shall not finally refuse to approve a plan submitted by a political subdivision under Subsection A of this section, and shall not terminate an approved plan, without reasonable notice and opportunity for hearing to the political subdivision affected thereby.

C. (1) Each political subdivision as to which a plan has been approved under this section shall pay into the contribution fund, with respect to wages, as defined in Section 10-14-2 NMSA 1978, at such time or times as the state agency may by regulation prescribe, contributions in the amounts and at the rates specified in the applicable agreement entered into by the state agency under Section 10-14-3 NMSA 1978.

(2) Each political subdivision required to make payments under Paragraph (1) of this subsection is authorized, in consideration of the employee's retention in, or entry upon, employment after enactment of Sections 10-14-1 through 10-14-3 and 10-14-5 through 10-14-10 NMSA 1978, to impose upon each of its employees, as to services which are covered by an approved plan, a contribution with respect to his wages, as defined in Section 10-14-2 NMSA 1978, not exceeding the amount of the employee tax which would be imposed by the Federal Insurance Contributions Act if such services constituted employment within the meaning of that act, and to deduct the amount of such contribution from his wages as and when paid. Contributions so collected shall be paid into the contribution fund in partial discharge of the liability of such political subdivision or instrumentality under Paragraph (1) of this subsection. Failure to deduct such contribution shall not relieve the employee or employer of liability therefor.

D. Delinquent payments due under Paragraph (1) of Subsection C of this section with interest charged by the federal government, may be recovered by action in a court of competent jurisdiction against the political subdivision liable therefor or may, at the request of the state agency, be deducted from any other money payable to such subdivision by any department or agency of the state.

History: 1953 Comp., 5-7-5, enacted by Laws 1955, ch. 172, 5; 1981, ch. 154, 1.



Section 10-14-7 - Contribution fund.

10-14-7. Contribution fund.

A. There is hereby established a special fund to be known as the "contribution fund." Such fund shall consist of and there shall be deposited in such fund:

(1) all contributions, interest, and penalties collected under Sections 10-14-5 and 10-14-6 NMSA 1978;

(2) all moneys appropriated thereto under this act [10-14-1 to 10-14-3, 10-14-5 to 10-14-10 NMSA 1978];

(3) any property or securities and earnings thereof acquired through the use of moneys belonging to the fund;

(4) interest earned upon any moneys in the fund; and

(5) all sums recovered upon the bond of the custodian or otherwise for losses sustained by the fund and all other moneys received for the fund from any other source. All moneys in the fund shall be mingled and undivided. Subject to the provisions of this act, the state agency is vested with full power, authority and jurisdiction over the fund, including all moneys and property or securities belonging thereto, and may perform any and all acts whether or not specifically designated, which are necessary to the administration thereof and are consistent with the provisions of this act.

B. The contribution fund shall be established and held separate and apart from any other funds or moneys of the state and shall be used and administered exclusively for the purpose of this act. Withdrawals from such fund shall be made for, and solely for:

(1) payments of amounts required to be paid to the secretary of the treasury pursuant to an agreement entered into under Section 10-14-3 NMSA 1978;

(2) payment of refunds provided for in Subsection C of Section 10-14-5 NMSA 1978;

(3) refunds of overpayments, not otherwise adjustable, made by a political subdivision or instrumentality;

(4) expenditures by the state agency for the administration of this act; and

(5) transfers by the state treasurer, upon certification by the director of the social security division, to the state general fund of amounts not necessary to satisfy expenditures required by Paragraphs (1) through (4) of this subsection. Such transfers shall be made by July 30 of each fiscal year.

C. From the contribution fund the custodian of the fund shall pay to the secretary of the treasury such amounts and at such time or times as may be directed by the state agency in accordance with any agreement entered into under Section 10-14-3 NMSA 1978 and the Social Security Act.

D. The state treasurer shall be ex-officio treasurer. The secretary of finance and administration shall be custodian of the contribution fund and shall administer such funds in accordance with the provisions of this act and the directions of the state agency and shall pay all warrants drawn upon it in accordance with the provisions of this section and with such regulations as the state agency may prescribe pursuant thereto.

E. (1) There are hereby authorized to be appropriated annually to the contribution fund, in addition to the contributions collected and paid into the contribution fund under Sections 10-14-5 and 10-14-6 NMSA 1978 to be available for the purposes of Subsections B and C of Section 10-14-7 NMSA 1978 [this section] until expended, such additional sums as are found to be necessary in order to make the payments to the secretary of the treasury which the state is obligated to make pursuant to an agreement entered into under Section 10-14-3 NMSA 1978.

(2) The state agency shall submit to each regular session of the state legislature, at least ninety days in advance of the beginning of such session, an estimate of the amounts authorized to be appropriated to the contribution fund by Paragraph (1) of this subsection for the next appropriation period.

History: 1953 Comp., 5-7-6, enacted by Laws 1955, ch. 172, 6; 1973, ch. 329, 3; 1983, ch. 5, 1; 1983, ch. 301, 23.



Section 10-14-8 - Rules and regulations.

10-14-8. Rules and regulations.

The state agency shall make and publish such rules and regulations, not inconsistent with the provisions of this act [10-14-1 to 10-14-3, 10-14-5 to 10-14-10 NMSA 1978], as it finds necessary or appropriate to the efficient administration of the functions with which it is charged under this act.

History: 1953 Comp., 5-7-7, enacted by Laws 1955, ch. 172, 7.



Section 10-14-9 - Studies and reports.

10-14-9. Studies and reports.

The state agency shall make studies concerning the problem of old-age and survivors' insurance protection for employees of the state and local governments and their instrumentalities and concerning the operation of agreements made and plans approved under this act [10-14-1 to 10-14-3, 10-14-5 to 10-14-10 NMSA 1978] and shall submit a report to the legislature at the beginning of each regular session, covering the administration and operation of this act during the preceding biennium, including such recommendations for amendments to this act as it considers proper.

History: 1953 Comp., 5-7-8, enacted by Laws 1955, ch. 172, 8.



Section 10-14-10 - Referenda and certification.

10-14-10. Referenda and certification.

A. The governor is empowered to authorize a referendum, and to designate any agency or individual to supervise its conduct, in accordance with the requirements of Section 218(d)(3) of the Social Security Act, on the question of whether service in positions covered by a retirement system established by the state or by a political subdivision thereof should be excluded from or included under an agreement under this act [10-14-1 to 10-14-3, 10-14-5 to 10-14-10 NMSA 1978]. The notice of referendum required by Section 218(d)(3)(C) of the Social Security Act to be given to employees shall contain or shall be accompanied by a statement, in such form and such detail as the agency or individual designated to supervise the referendum shall deem necessary and sufficient, to inform the employees of the rights which will accrue to them and their dependents and survivors, and the liabilities to which they will be subject, if their services are included under an agreement under this act.

B. Upon receiving evidence satisfactory to him that with respect to any such referendum the conditions specified in Section 218(d)(3) of the Social Security Act have been met, the governor or an officer of the state designated by the governor, shall so certify to the secretary of health, education and welfare.

History: 1953 Comp., 5-7-9, enacted by Laws 1955, ch. 172, 9; 1973, ch. 329, 4.



Section 10-14-11 - Social security referendum.

10-14-11. Social security referendum.

A referendum for or against participation in the federal old age and survivors insurance embodied in the federal Social Security Act shall be conducted for the employees of a general hospital, or outpatient clinics thereof, operated by a state educational institution named in Article 12, Section 11 of the constitution of New Mexico, if required by federal or state law.

History: 1978 Comp., 10-14-11, enacted by Laws 1978, ch. 167, 3.






Article 15 - Open Meetings

Section 10-15-1 - Formation of public policy; procedures for open meetings; exceptions and procedures for closed meetings.

10-15-1. Formation of public policy; procedures for open meetings; exceptions and procedures for closed meetings.

A. In recognition of the fact that a representative government is dependent upon an informed electorate, it is declared to be public policy of this state that all persons are entitled to the greatest possible information regarding the affairs of government and the official acts of those officers and employees who represent them. The formation of public policy or the conduct of business by vote shall not be conducted in closed meeting. All meetings of any public body except the legislature and the courts shall be public meetings, and all persons so desiring shall be permitted to attend and listen to the deliberations and proceedings. Reasonable efforts shall be made to accommodate the use of audio and video recording devices.

B. All meetings of a quorum of members of any board, commission, administrative adjudicatory body or other policymaking body of any state agency or any agency or authority of any county, municipality, district or political subdivision, held for the purpose of formulating public policy, including the development of personnel policy, rules, regulations or ordinances, discussing public business or taking any action within the authority of or the delegated authority of any board, commission or other policymaking body are declared to be public meetings open to the public at all times, except as otherwise provided in the constitution of New Mexico or the Open Meetings Act. No public meeting once convened that is otherwise required to be open pursuant to the Open Meetings Act shall be closed or dissolved into small groups or committees for the purpose of permitting the closing of the meeting.

C. If otherwise allowed by law or rule of the public body, a member of a public body may participate in a meeting of the public body by means of a conference telephone or other similar communications equipment when it is otherwise difficult or impossible for the member to attend the meeting in person, provided that each member participating by conference telephone can be identified when speaking, all participants are able to hear each other at the same time and members of the public attending the meeting are able to hear any member of the public body who speaks during the meeting.

D. Any meetings at which the discussion or adoption of any proposed resolution, rule, regulation or formal action occurs and at which a majority or quorum of the body is in attendance, and any closed meetings, shall be held only after reasonable notice to the public. The affected body shall determine at least annually in a public meeting what notice for a public meeting is reasonable when applied to that body. That notice shall include broadcast stations licensed by the federal communications commission and newspapers of general circulation that have provided a written request for such notice.

E. A public body may recess and reconvene a meeting to a day subsequent to that stated in the meeting notice if, prior to recessing, the public body specifies the date, time and place for continuation of the meeting and, immediately following the recessed meeting, posts notice of the date, time and place for the reconvened meeting on or near the door of the place where the original meeting was held and in at least one other location appropriate to provide public notice of the continuation of the meeting. Only matters appearing on the agenda of the original meeting may be discussed at the reconvened meeting.

F. Meeting notices shall include an agenda containing a list of specific items of business to be discussed or transacted at the meeting or information on how the public may obtain a copy of such an agenda. Except in the case of an emergency or in the case of a public body that ordinarily meets more frequently than once per week, at least seventy-two hours prior to the meeting, the agenda shall be available to the public and posted on the public body's web site, if one is maintained. A public body that ordinarily meets more frequently than once per week shall post a draft agenda at least seventy-two hours prior to the meeting and a final agenda at least thirty-six hours prior to the meeting. Except for emergency matters, a public body shall take action only on items appearing on the agenda. For purposes of this subsection, "emergency" refers to unforeseen circumstances that, if not addressed immediately by the public body, will likely result in injury or damage to persons or property or substantial financial loss to the public body. Within ten days of taking action on an emergency matter, the public body shall report to the attorney general's office the action taken and the circumstances creating the emergency; provided that the requirement to report to the attorney general is waived upon the declaration of a state or national emergency.

G. The board, commission or other policymaking body shall keep written minutes of all its meetings. The minutes shall include at a minimum the date, time and place of the meeting, the names of members in attendance and those absent, the substance of the proposals considered and a record of any decisions and votes taken that show how each member voted. All minutes are open to public inspection. Draft minutes shall be prepared within ten working days after the meeting and shall be approved, amended or disapproved at the next meeting where a quorum is present. Minutes shall not become official until approved by the policymaking body.

H. The provisions of Subsections A, B and G of this section do not apply to:

(1) meetings pertaining to issuance, suspension, renewal or revocation of a license, except that a hearing at which evidence is offered or rebutted shall be open. All final actions on the issuance, suspension, renewal or revocation of a license shall be taken at an open meeting;

(2) limited personnel matters; provided that for purposes of the Open Meetings Act, "limited personnel matters" means the discussion of hiring, promotion, demotion, dismissal, assignment or resignation of or the investigation or consideration of complaints or charges against any individual public employee; provided further that this paragraph is not to be construed as to exempt final actions on personnel from being taken at open public meetings, nor does it preclude an aggrieved public employee from demanding a public hearing. Judicial candidates interviewed by any commission shall have the right to demand an open interview;

(3) deliberations by a public body in connection with an administrative adjudicatory proceeding. For purposes of this paragraph, "administrative adjudicatory proceeding" means a proceeding brought by or against a person before a public body in which individual legal rights, duties or privileges are required by law to be determined by the public body after an opportunity for a trial-type hearing. Except as otherwise provided in this section, the actual administrative adjudicatory proceeding at which evidence is offered or rebutted and any final action taken as a result of the proceeding shall occur in an open meeting;

(4) the discussion of personally identifiable information about any individual student, unless the student or the student's parent or guardian requests otherwise;

(5) meetings for the discussion of bargaining strategy preliminary to collective bargaining negotiations between the policymaking body and a bargaining unit representing the employees of that policymaking body and collective bargaining sessions at which the policymaking body and the representatives of the collective bargaining unit are present;

(6) that portion of meetings at which a decision concerning purchases in an amount exceeding two thousand five hundred dollars ($2,500) that can be made only from one source is discussed and that portion of meetings at which the contents of competitive sealed proposals solicited pursuant to the Procurement Code are discussed during the contract negotiation process. The actual approval of purchase of the item or final action regarding the selection of a contractor shall be made in an open meeting;

(7) meetings subject to the attorney-client privilege pertaining to threatened or pending litigation in which the public body is or may become a participant;

(8) meetings for the discussion of the purchase, acquisition or disposal of real property or water rights by the public body;

(9) those portions of meetings of committees or boards of public hospitals where strategic and long-range business plans or trade secrets are discussed; and

(10) that portion of a meeting of the gaming control board dealing with information made confidential pursuant to the provisions of the Gaming Control Act [Chapter 60, Article 2E NMSA 1978].

I. If any meeting is closed pursuant to the exclusions contained in Subsection H of this section:

(1) the closure, if made in an open meeting, shall be approved by a majority vote of a quorum of the policymaking body; the authority for the closure and the subject to be discussed shall be stated with reasonable specificity in the motion calling for the vote on a closed meeting; the vote shall be taken in an open meeting; and the vote of each individual member shall be recorded in the minutes. Only those subjects announced or voted upon prior to closure by the policymaking body may be discussed in a closed meeting; or

(2) if a closure is called for when the policymaking body is not in an open meeting, the closed meeting shall not be held until public notice, appropriate under the circumstances, stating the specific provision of the law authorizing the closed meeting and stating with reasonable specificity the subject to be discussed is given to the members and to the general public.

J. Following completion of any closed meeting, the minutes of the open meeting that was closed or the minutes of the next open meeting if the closed meeting was separately scheduled shall state that the matters discussed in the closed meeting were limited only to those specified in the motion for closure or in the notice of the separate closed meeting. This statement shall be approved by the public body under Subsection G of this section as part of the minutes.

History: 1953 Comp., 5-6-23, enacted by Laws 1974, ch. 91, 1; 1979, ch. 366, 1; 1989, ch. 299, 1; 1993, ch. 262, 1; 1997, ch. 190, 65; 1999, ch. 157, 1; 2013, ch. 42, 1.



Section 10-15-1.1 - Short title.

10-15-1.1. Short title.

Chapter 10, Article 15 NMSA 1978 may be cited as the "Open Meetings Act".

History: 1978 Comp., 10-15-1.1, enacted by Laws 1979, ch. 366, 2; 1989, ch. 299, 2.



Section 10-15-2 - State legislature; meetings.

10-15-2. State legislature; meetings.

A. Unless otherwise provided by joint house and senate rule, all meetings of any committee or policy-making body of the legislature held for the purpose of discussing public business or for the purpose of taking any action within the authority of or the delegated authority of the committee or body are declared to be public meetings open to the public at all times. Reasonable notice of meetings shall be given to the public by publication or by the presiding officer of each house prior to the time the meeting is scheduled.

B. The provisions of Subsection A of this section do not apply to matters relating to personnel or matters adjudicatory in nature or to investigative or quasi-judicial proceedings relating to ethics and conduct or to a caucus of a political party.

C. For the purposes of this section, "meeting" means a gathering of a quorum of the members of a standing committee or conference committee held for the purpose of taking any action within the authority of the committee or body.

History: 1953 Comp., 5-6-24, enacted by Laws 1974, ch. 91, 2; 2009, ch. 105, 1.



Section 10-15-3 - Invalid actions; standing.

10-15-3. Invalid actions; standing.

A. No resolution, rule, regulation, ordinance or action of any board, commission, committee or other policymaking body shall be valid unless taken or made at a meeting held in accordance with the requirements of Section 10-15-1 NMSA 1978. Every resolution, rule, regulation, ordinance or action of any board, commission, committee or other policymaking body shall be presumed to have been taken or made at a meeting held in accordance with the requirements of Section 10-15-1 NMSA 1978.

B. All provisions of the Open Meetings Act shall be enforced by the attorney general or by the district attorney in the county of jurisdiction. However, nothing in that act shall prevent an individual from independently applying for enforcement through the district courts, provided that the individual first provides written notice of the claimed violation to the public body and that the public body has denied or not acted on the claim within fifteen days of receiving it. A public meeting held to address a claimed violation of the Open Meetings Act shall include a summary of comments made at the meeting at which the claimed violation occurred.

C. The district courts of this state shall have jurisdiction, upon the application of any person to enforce the purpose of the Open Meetings Act, by injunction, mandamus or other appropriate order. The court shall award costs and reasonable attorney fees to any person who is successful in bringing a court action to enforce the provisions of the Open Meetings Act. If the prevailing party in a legal action brought under this section is a public body defendant, it shall be awarded court costs. A public body defendant that prevails in a court action brought under this section shall be awarded its reasonable attorney fees from the plaintiff if the plaintiff brought the action without sufficient information and belief that good grounds supported it.

D. No section of the Open Meetings Act shall be construed to preclude other remedies or rights not relating to the question of open meetings.

History: 1953 Comp., 5-6-25, enacted by Laws 1974, ch. 91, 3; 1989, ch. 299, 3; 1993, ch. 262, 2; 1997, ch. 148, 1.



Section 10-15-4 - Penalty.

10-15-4. Penalty.

Any person violating any of the provisions of Section 10-15-1 or 10-15-2 NMSA 1978 is guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than five hundred dollars ($500) for each offense.

History: 1953 Comp., 5-6-26, enacted by Laws 1974, ch. 91, 4; 1989, ch. 299, 4.






Article 16 - Governmental Conduct

Section 10-16-1 - Short title.

10-16-1. Short title.

Chapter 10, Article 16 NMSA 1978 may be cited as the "Governmental Conduct Act".

History: 1953 Comp., 5-12-1, enacted by Laws 1967, ch. 306, 1; 1993, ch. 46, 26.



Section 10-16-2 - Definitions.

10-16-2. Definitions.

As used in the Governmental Conduct Act:

A. "business" means a corporation, partnership, sole proprietorship, firm, organization or individual carrying on a business;

B. "confidential information" means information that by law or practice is not available to the public;

C. "contract" means an agreement or transaction having a value of more than one thousand dollars ($1,000) with a state or local government agency for:

(1) the rendition of services, including professional services;

(2) the furnishing of any material, supplies or equipment;

(3) the construction, alteration or repair of any public building or public work;

(4) the acquisition, sale or lease of any land or building;

(5) a licensing arrangement;

(6) a loan or loan guarantee; or

(7) the purchase of financial securities or instruments;

D. "employment" means rendering of services for compensation in the form of salary as an employee;

E. "family" means an individual's spouse, parents, children or siblings, by consanguinity or affinity;

F. "financial interest" means an interest held by an individual or the individual's family that is:

(1) an ownership interest in business or property; or

(2) any employment or prospective employment for which negotiations have already begun;

G. "local government agency" means a political subdivision of the state or an agency of a political subdivision of the state;

H. "official act" means an official decision, recommendation, approval, disapproval or other action that involves the use of discretionary authority;

I. "public officer or employee" means any elected or appointed official or employee of a state agency or local government agency who receives compensation in the form of salary or is eligible for per diem or mileage but excludes legislators;

J. "standards" means the conduct required by the Governmental Conduct Act;

K. "state agency" means any branch, agency, instrumentality or institution of the state; and

L. "substantial interest" means an ownership interest that is greater than twenty percent.

History: 1953 Comp., 5-12-2, enacted by Laws 1967, ch. 306, 2; 1979, ch. 350, 1; 1993, ch. 46, 27; 2007, ch. 362, 1; 2011, ch. 138, 2.



Section 10-16-3 - Ethical principles of public service; certain official acts prohibited; penalty.

10-16-3. Ethical principles of public service; certain official acts prohibited; penalty.

A. A legislator or public officer or employee shall treat the legislator's or public officer's or employee's government position as a public trust. The legislator or public officer or employee shall use the powers and resources of public office only to advance the public interest and not to obtain personal benefits or pursue private interests.

B. Legislators and public officers and employees shall conduct themselves in a manner that justifies the confidence placed in them by the people, at all times maintaining the integrity and discharging ethically the high responsibilities of public service.

C. Full disclosure of real or potential conflicts of interest shall be a guiding principle for determining appropriate conduct. At all times, reasonable efforts shall be made to avoid undue influence and abuse of office in public service.

D. No legislator or public officer or employee may request or receive, and no person may offer a legislator or public officer or employee, any money, thing of value or promise thereof that is conditioned upon or given in exchange for promised performance of an official act. Any person who knowingly and willfully violates the provisions of this subsection is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

History: 1978 Comp., 10-16-3, enacted by Laws 1993, ch. 46, 28; 2007, ch. 362, 2; 2011, ch. 138, 3.



Section 10-16-3.1 - Prohibited political activities.

10-16-3.1. Prohibited political activities.

A public officer or employee is prohibited from:

A. directly or indirectly coercing or attempting to coerce another public officer or employee to pay, lend or contribute anything of value to a party, committee, organization, agency or person for a political purpose;

B. threatening to deny a promotion or pay increase to an employee who does or does not vote for certain candidates, requiring an employee to contribute a percentage of the employee's pay to a political fund, influencing a subordinate employee to purchase a ticket to a political fundraising dinner or similar event, advising an employee to take part in political activity or similar activities; or

C. violating the officer's or employee's duty not to use property belonging to a state agency or local government agency, or allow its use, for other than authorized purposes.

History: Laws 2007, ch. 362, 9; 2011, ch. 138, 4.



Section 10-16-4 - Official act for personal financial interest prohibited; disqualification from official act; providing a penalty.

10-16-4. Official act for personal financial interest prohibited; disqualification from official act; providing a penalty.

A. It is unlawful for a public officer or employee to take an official act for the primary purpose of directly enhancing the public officer's or employee's financial interest or financial position. Any person who knowingly and willfully violates the provisions of this subsection is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

B. A public officer or employee shall be disqualified from engaging in any official act directly affecting the public officer's or employee's financial interest, except a public officer or employee shall not be disqualified from engaging in an official act if the financial benefit of the financial interest to the public officer or employee is proportionately less than the benefit to the general public.

C. No public officer during the term for which elected and no public employee during the period of employment shall acquire a financial interest when the public officer or employee believes or should have reason to believe that the new financial interest will be directly affected by the officer's or employee's official act.

History: 1953 Comp., 5-12-4, enacted by Laws 1967, ch. 306, 4; 1993, ch. 46, 29; 2007, ch. 362, 3; 2011, ch. 138, 5.



Section 10-16-4.1 - Honoraria prohibited.

10-16-4.1. Honoraria prohibited.

No legislator, public officer or employee may request or receive an honorarium for a speech or service rendered that relates to the performance of public duties. For the purposes of this section, "honorarium" means payment of money, or any other thing of value in excess of one hundred dollars ($100), but does not include reasonable reimbursement for meals, lodging or actual travel expenses incurred in making the speech or rendering the service, or payment or compensation for services rendered in the normal course of a private business pursuit.

History: Laws 1993, ch. 46, 38.



Section 10-16-4.2 - Disclosure of outside employment.

10-16-4.2. Disclosure of outside employment.

A public officer or employee shall disclose in writing to the officer's or employee's respective office or employer all employment engaged in by the officer or employee other than the employment with or service to a state agency or local government agency.

History: Laws 2007, ch. 362, 10; 2011, ch. 138, 6.



Section 10-16-4.3 - Prohibited employment.

10-16-4.3. Prohibited employment.

It is unlawful for a state agency employee or local government agency employee who is participating directly or indirectly in the contracting process to become or to be, while such an employee, the employee of any person or business contracting with the governmental body by whom the employee is employed.

History: Laws 2011, ch. 138, 1.



Section 10-16-6 - Confidential information.

10-16-6. Confidential information.

No legislator or public officer or employee shall use or disclose confidential information acquired by virtue of the legislator's or public officer's or employee's position with a state agency or local government agency for the legislator's, public officer's or employee's or another's private gain.

History: 1953 Comp., 5-12-6, enacted by Laws 1967, ch. 306, 6; 1993, ch. 46, 30; 2007, ch. 362, 4; 2011, ch. 138, 7.



Section 10-16-7 - Contracts involving public officers or employees.

10-16-7. Contracts involving public officers or employees.

A. A state agency shall not enter into a contract with a public officer or employee of the state, with the family of the public officer or employee or with a business in which the public officer or employee or the family of the public officer or employee has a substantial interest unless the public officer or employee has disclosed through public notice the public officer's or employee's substantial interest and unless the contract is awarded pursuant to a competitive process; provided that this section does not apply to a contract of official employment with the state. A person negotiating or executing a contract on behalf of a state agency shall exercise due diligence to ensure compliance with the provisions of this section.

B. Unless a public officer or employee has disclosed the public officer's or employee's substantial interest through public notice and unless a contract is awarded pursuant to a competitive process, a local government agency shall not enter into a contract with a public officer or employee of that local government agency, with the family of the public officer or employee or with a business in which the public officer or employee or the family of the public officer or employee has a substantial interest.

C. Subsection B of this section does not apply to a contract of official employment with a political subdivision. A person negotiating or executing a contract on behalf of a local government agency shall exercise due diligence to ensure compliance with the provisions of this section.

History: 1953 Comp., 5-12-7, enacted by Laws 1967, ch. 306, 7; 1983, ch. 90, 1; 1989, ch. 264, 26; 1993, ch. 46, 31; 2007, ch. 362, 5; 2009, ch. 66, 11; 2011, ch. 138, 8.



Section 10-16-8 - Contracts involving former public officers or employees; representation of clients after government service.

10-16-8. Contracts involving former public officers or employees; representation of clients after government service.

A. A state agency shall not enter into a contract with, or take any action favorably affecting, any person or business that is:

(1) represented personally in the matter by a person who has been a public officer or employee of the state within the preceding year if the value of the contract or action is in excess of one thousand dollars ($1,000) and the contract is a direct result of an official act by the public officer or employee; or

(2) assisted in the transaction by a former public officer or employee of the state whose official act, while in state employment, directly resulted in the agency's making that contract or taking that action.

B. A former public officer or employee shall not represent a person in the person's dealings with the government on a matter in which the former public officer or employee participated personally and substantially while a public officer or employee.

C. A local government agency shall not enter into a contract with, or take any action favorably affecting, any person or business that is:

(1) represented personally in the matter by a person who has been a public officer or employee of that local government agency within the preceding year if the value of the contract or action is in excess of one thousand dollars ($1,000) and the contract is a direct result of an official act by the public officer or employee; or

(2) assisted in the transaction by a former public officer or employee of that political subdivision of the state whose official act, while in employment with that political subdivision of the state, directly resulted in the agency's making that contract or taking that action.

D. For a period of one year after leaving government service or employment, a former public officer or employee shall not represent for pay a person before the state agency or local government agency at which the former public officer or employee served or worked.

History: 1953 Comp., 5-12-8, enacted by Laws 1967, ch. 306, 8; 1983, ch. 90, 2; 1993, ch. 46, 32; 2011, ch. 138, 9.



Section 10-16-9 - Contracts involving legislators; representation before state agencies.

10-16-9. Contracts involving legislators; representation before state agencies.

A. A state agency shall not enter into a contract for services, construction or items of tangible personal property with a legislator, the legislator's family or with a business in which the legislator or the legislator's family has a substantial interest unless the legislator has disclosed the legislator's substantial interest and unless the contract is awarded in accordance with the provisions of the Procurement Code [13-1-28 to 13-1-199 NMSA 1978], except the potential contractor shall not be eligible for a sole source or small purchase contract. A person negotiating or executing a contract on behalf of a state agency shall exercise due diligence to ensure compliance with the provisions of this subsection.

B. A legislator shall not appear for, represent or assist another person in a matter before a state agency, unless without compensation or for the benefit of a constituent, except for legislators who are attorneys or other professional persons engaged in the conduct of their professions and, in those instances, the legislator shall refrain from references to the legislator's legislative capacity except as to matters of scheduling, from communications on legislative stationery and from threats or implications relating to legislative actions.

History: 1953 Comp., 5-12-9, enacted by Laws 1967, ch. 306, 9; 1989, ch. 143, 1; 1993, ch. 46, 33; 2007, ch. 362, 6.



Section 10-16-11 - Codes of conduct.

10-16-11. Codes of conduct.

A. By January 1, 1994, each elected statewide executive branch public officer shall adopt a general code of conduct for employees subject to his control. The New Mexico legislative council shall adopt a general code of conduct for all legislative branch employees. The general codes of conduct shall be based on the principles set forth in the Governmental Conduct Act.

B. Within thirty days after the general codes of conduct are adopted, they shall be given to and reviewed with all executive and legislative branch officers and employees. All new public officers and employees of the executive and legislative branches shall review the employees' general code of conduct prior to or at the time of being hired.

C. The head of every executive and legislative agency and institution of the state may draft a separate code of conduct for all public officers and employees in that agency or institution. The separate agency code of conduct shall prescribe standards, in addition to those set forth in the Governmental Conduct Act and the general codes of conduct for all executive and legislative branch public officers and employees, that are peculiar and appropriate to the function and purpose for which the agency or institution was created or exists. The separate codes, upon approval of the responsible executive branch public officer for executive branch public officers and employees or the New Mexico legislative council for legislative branch employees, govern the conduct of the public officers and employees of that agency or institution and, except for those public officers and employees removable only by impeachment, shall, if violated, constitute cause for dismissal, demotion or suspension. The head of each executive and legislative branch agency shall adopt ongoing education programs to advise public officers and employees about the codes of conduct. All codes shall be filed with the secretary of state and are open to public inspection.

D. Codes of conduct shall be reviewed at least once every four years. An amended code shall be filed as provided in Subsection C of this section.

E. All legislators shall attend a minimum of two hours of ethics continuing education and training biennially.

History: 1953 Comp., 5-12-11, enacted by Laws 1967, ch. 306, 11; 1969, ch. 93, 1; 1993, ch. 46, 34; 2003, ch. 33, 1.



Section 10-16-11.1 - State agency or local government agency authority.

10-16-11.1. State agency or local government agency authority.

Nothing in the Governmental Conduct Act shall be construed to preclude a state agency or local government agency from adopting and publishing ordinances, rules or standards that are more stringent than those required by the Governmental Conduct Act.

History: Laws 2011, ch. 138, 13.



Section 10-16-13 - Prohibited bidding.

10-16-13. Prohibited bidding.

No state agency or local government agency shall accept a bid or proposal from a person who directly participated in the preparation of specifications, qualifications or evaluation criteria on which the specific competitive bid or proposal was based. A person accepting a bid or proposal on behalf of a state agency or local government agency shall exercise due diligence to ensure compliance with this section.

History: 1953 Comp., 5-12-13, enacted by Laws 1967, ch. 306, 13; 2007, ch. 362, 7; 2011, ch. 138, 10.



Section 10-16-13.1 - Education and voluntary compliance.

10-16-13.1. Education and voluntary compliance.

A. The secretary of state shall advise and seek to educate all persons required to perform duties under the Governmental Conduct Act of those duties. This includes advising all those persons at least annually of that act's ethical principles.

B. The secretary of state shall seek first to ensure voluntary compliance with the provisions of the Governmental Conduct Act. A person who violates that act unintentionally or for good cause shall be given ten days' notice to correct the matter. Referrals for civil enforcement of that act shall be pursued only after efforts to secure voluntary compliance with that act have failed.

History: 1978 Comp., 10-16-13.1, enacted by Laws 1993, ch. 46, 35.



Section 10-16-13.2 - Certain business sales to the employees of state agencies and local government agencies prohibited.

10-16-13.2. Certain business sales to the employees of state agencies and local government agencies prohibited.

A. A public officer or employee shall not sell, offer to sell, coerce the sale of or be a party to a transaction to sell goods, services, construction or items of tangible personal property directly or indirectly through the public officer's or employee's family or a business in which the public officer or employee has a substantial interest, to an employee supervised by the public officer or employee. A public officer or employee shall not receive a commission or shall not profit from the sale or a transaction to sell goods, services, construction or items of tangible personal property to an employee supervised by the public officer or employee. The provisions of this subsection shall not apply if the supervised employee initiates the sale. It is not a violation of this subsection if a public officer or employee, in good faith, is not aware that the employee to whom the goods, services, construction or items of tangible personal property are being sold is under the supervision of the public officer or employee.

B. A public officer or employee shall not sell, offer to sell, coerce the sale of or be a party to a transaction to sell goods, services, construction or items of tangible personal property, directly or indirectly through the public officer's or employee's family or a business in which the public officer or employee has a substantial interest, to a person over whom the public officer or employee has regulatory authority.

C. A public officer or employee shall not receive a commission or profit from the sale or a transaction to sell goods, services, construction or items of tangible personal property to a person over whom the public officer or employee has regulatory authority.

D. A public officer or employee shall not accept from a person over whom the public officer or employee has regulatory authority an offer of employment or an offer of a contract in which the public officer or employee provides goods, services, construction, items of tangible personal property or other things of value to the person over whom the public officer or employee has regulatory authority.

History: Laws 2007, ch. 362, 8; 2011, ch. 138, 11.



Section 10-16-13.3 - Prohibited contributions; financial service contractors.

10-16-13.3. Prohibited contributions; financial service contractors.

A. A business that contracts with a state agency or local government agency to provide financial services involving the investment of public money or issuance of bonds for public projects shall not knowingly contribute anything of value to a public officer or employee of that state agency or local government agency who has authority over the investment of public money or issuance of bonds, the revenue of which is used for public projects in the state.

B. A public officer or employee of a state agency or local government agency that has authority over the investment of public money or issuance of bonds, the revenue of which is used for public projects in the state, shall not knowingly accept a contribution of anything of value from a business that contracts with that state agency or local government agency to provide financial services involving the investment of public money or issuance of bonds for public projects.

C. For the purposes of this section:

(1) "anything of value" means any money, property, service, loan or promise, but does not include food and refreshments with a value of less than one hundred dollars ($100) consumed in a day; and

(2) "contribution" means a donation or transfer to a recipient for the personal use of the recipient, without commensurate consideration.

History: Laws 2007, ch. 362, 11; 2011, ch. 138, 12.



Section 10-16-14 - Enforcement procedures.

10-16-14. Enforcement procedures.

A. The secretary of state may refer suspected violations of the Governmental Conduct Act to the attorney general, district attorney or appropriate state agency or legislative body for enforcement. If a suspected violation involves the office of the secretary of state, the attorney general may enforce that act. If a suspected violation involves the office of the attorney general, a district attorney may enforce that act.

B. Violation of the provisions of the Governmental Conduct Act by any legislator is grounds for discipline by the appropriate legislative body.

C. If the attorney general determines that there is sufficient cause to file a complaint against a public officer removable only by impeachment, he shall refer the matter to the house of representatives of the legislature. If within thirty days after the referral the house of representatives has neither formally declared that the charges contained in the complaint are not substantial nor instituted hearings on the complaint, the attorney general shall make public the nature of the charges, but he shall make clear that the merits of the charges have never been determined. Days during which the legislature is not in session shall not be included in determining the thirty-day period.

D. Violation of the provisions of the Governmental Conduct Act by any public officer or employee, other than those covered by Subsection C of this section, is grounds for discipline, including dismissal, demotion or suspension. Complaints against executive branch employees may be filed with the agency head and reviewed pursuant to the procedures provided in the Personnel Act [Chapter 10, Article 9 NMSA 1978]. Complaints against legislative branch employees may be filed with and reviewed pursuant to procedures adopted by the New Mexico legislative council. Complaints against judicial branch employees may be filed and reviewed pursuant to the procedures provided in the judicial personnel rules.

E. Subject to the provisions of this section, the Governmental Conduct Act may be enforced by the attorney general. Except as regards legislators or statewide elected officials, a district attorney in the county where a person resides or where a violation occurred may also enforce that act. Enforcement actions may include seeking civil injunctive or other appropriate orders.

History: 1953 Comp., 5-12-14, enacted by Laws 1967, ch. 306, 14; 1993, ch. 46, 36.



Section 10-16-16 - Recompiled.

10-16-16. Recompiled.



Section 10-16-17 - Criminal penalties.

10-16-17. Criminal penalties.

Unless specified otherwise in the Governmental Conduct Act, any person who knowingly and willfully violates any of the provisions of that act is guilty of a misdemeanor and shall be punished by a fine of not more than one thousand dollars ($1,000) or by imprisonment for not more than one year or both. Nothing in the Governmental Conduct Act shall preclude criminal prosecution for bribery or other provisions of law set forth in the constitution of New Mexico or by statute.

History: Laws 1993, ch. 46, 37.



Section 10-16-18 - Enforcement; civil penalties.

10-16-18. Enforcement; civil penalties.

A. If the secretary of state reasonably believes that a person committed, or is about to commit, a violation of the Governmental Conduct Act, the secretary of state shall refer the matter to the attorney general or a district attorney for enforcement.

B. The attorney general or a district attorney may institute a civil action in district court if a violation has occurred or to prevent a violation of any provision of the Governmental Conduct Act. Relief may include a permanent or temporary injunction, a restraining order or any other appropriate order, including an order for a civil penalty of two hundred fifty dollars ($250) for each violation not to exceed five thousand dollars ($5,000).

History: Laws 1995, ch. 153, 23.






Article 16A - Financial Disclosures

Section 10-16A-1 - Short title; Financial Disclosure Act.

10-16A-1. Short title; Financial Disclosure Act.

Sections 39 through 45 [10-16A-1 to 10-16A-7 NMSA 1978] [and 10-16A-8 NMSA 1978] of this act may be cited as the "Financial Disclosure Act".

History: Laws 1993, ch. 46, 39.



Section 10-16A-2 - Definitions.

10-16A-2. Definitions.

As used in the Financial Disclosure Act:

A. "business" means a corporation, partnership, sole proprietorship, firm, organization or individual carrying on a business;

B. "employment" means rendering of services for compensation in the form of salary as an employee;

C. "financial interest" means an interest held by an individual or his spouse that is:

(1) an ownership interest in business; or

(2) any employment or prospective employment for which negotiations have already begun;

D. "official act" means an official decision, recommendation, approval, disapproval or other action that involves the use of discretionary authority;

E. "person" means an individual or entity; and

F. "public officer or employee" means any person who has been elected to, appointed to or hired for any state office and who receives compensation in the form of salary or is eligible for per diem or mileage, but excludes legislators and judges.

History: Laws 1993, ch. 46, 40.



Section 10-16A-3 - Required disclosures for certain candidates and public officers and employees; condition for placement on ballot or appointment.

10-16A-3. Required disclosures for certain candidates and public officers and employees; condition for placement on ballot or appointment.

A. At the time of filing a declaration of candidacy or nominating petition, a candidate for legislative or statewide office shall file with the proper filing officer, as defined in Section 1-8-25 NMSA 1978, a financial disclosure statement on a prescribed form. In addition, each year thereafter during the month of January, a legislator and a person holding a statewide office shall file with the proper filing officer a financial disclosure statement. If the proper filing officer is not the secretary of state, the proper filing officer shall forward a copy of the financial disclosure statement to the secretary of state within seventy-two hours.

B. A state agency head, an official whose appointment to a board or commission is subject to confirmation by the senate or a member of the insurance nominating committee shall file with the secretary of state a financial disclosure statement within thirty days of appointment and during the month of January every year thereafter that the person holds public office.

C. The financial disclosure statement shall include for any person identified in Subsection A or B of this section and the person's spouse the following information for the prior calendar year:

(1) the full name, mailing address and residence address of each person covered in the disclosure statement, except the address of the spouse need not be disclosed; the name and address of the person's and spouse's employer and the title or position held; and a brief description of the nature of the business or occupation;

(2) all sources of gross income of more than five thousand dollars ($5,000) to each person covered in the disclosure statement, identified by general category descriptions that disclose the nature of the income source, in the following broad categories: law practice or consulting operation or similar business, finance and banking, farming and ranching, medicine and health care, insurance (as a business and not as payment on an insurance claim), oil and gas, transportation, utilities, general stock market holdings, bonds, government, education, manufacturing, real estate, consumer goods sales with a general description of the consumer goods and the category "other", with direction that the income source be similarly described. In describing a law practice, consulting operation or similar business of the person or spouse, the major areas of specialization or income sources shall be described, and if the spouse or a person in the reporting person's or spouse's law firm, consulting operation or similar business is or was during the reporting calendar year or the prior calendar year a registered lobbyist under the Lobbyist Regulation Act [Chapter 2, Article 11 NMSA 1978], the names and addresses of all clients represented for lobbying purposes during those two years shall be disclosed;

(3) a general description of the type of real estate owned in New Mexico, other than a personal residence, and the county where it is located;

(4) all other New Mexico business interests not otherwise listed of ten thousand dollars ($10,000) or more in a New Mexico business or entity, including any position held and a general statement of purpose of the business or entity;

(5) all memberships held by the reporting individual and the individual's spouse on boards of for-profit businesses in New Mexico;

(6) all New Mexico professional licenses held;

(7) each state agency that was sold goods or services in excess of five thousand dollars ($5,000) during the prior calendar year by a person covered in the disclosure statement;

(8) each state agency, other than a court, before which a person covered in the disclosure statement represented or assisted clients in the course of the person's employment during the prior calendar year; and

(9) a general category that allows the person filing the disclosure statement to provide whatever other financial interest or additional information the person believes should be noted to describe potential areas of interest that should be disclosed.

D. A complete financial disclosure statement shall be filed every year. The secretary of state shall mail each elected official required to file a financial disclosure statement a copy of any statement the person filed the previous year.

E. The financial disclosure statements filed pursuant to this section are public records open to public inspection during regular office hours and shall be retained by the state for five years from the date of filing.

F. A person who files a financial disclosure statement may file an amended statement at any time to reflect significant changed circumstances that occurred since the last statement was filed.

G. A candidate for a legislative or statewide office who fails or refuses to file a financial disclosure statement required by this section before the final date for the withdrawal of candidates provided for in the Election Code [Chapter 1 NMSA 1978] shall not have the candidate's name printed on the election ballot.

H. For a state agency head, an official whose appointment to a board or commission is subject to confirmation by the senate or a member of the insurance nominating committee, the filing of the financial disclosure statement required by this section is a condition of entering upon and continuing in state employment or holding an appointed position.

History: Laws 1993, ch. 46, 41; 1995, ch. 153, 24; 1997, ch. 112, 8; 2015, ch. 11, 1.



Section 10-16A-4 - Disclosures by certain public officers or employees of state agencies; condition of employment.

10-16A-4. Disclosures by certain public officers or employees of state agencies; condition of employment.

A. Every employee who is not otherwise required to file a financial disclosure statement under the Financial Disclosure Act and who has a financial interest that he believes or has reason to believe may be affected by his official act or actions of the state agency by which he is employed shall disclose the nature and extent of that interest. The disclosures shall be made in writing to the secretary of state before entering state employment and during the month of January every year thereafter.

B. Every public officer who is not otherwise required to file a financial disclosure statement under the Financial Disclosure Act and who has a financial interest that he believes or has reason to believe may be affected by his official act or actions of the board or commission to which he is appointed shall disclose the nature and extent of that interest. The disclosures shall be made in writing to the secretary of state before taking office and during the month of January every year thereafter.

C. The information on the disclosures shall be made available by the secretary of state for inspection to any citizen of this state.

D. The filing of disclosures pursuant to this section is a condition of entering upon and continuing in state employment or, for persons subject to Subsection B of this section, of holding public office.

History: Laws 1993, ch. 46, 42.



Section 10-16A-5 - Education and voluntary compliance.

10-16A-5. Education and voluntary compliance.

A. The secretary of state shall advise and seek to educate all persons required to perform duties under the Financial Disclosure Act of those duties. This includes providing timely advance notice of the required financial disclosure statement and preparing forms that are clear and easy to complete.

B. The secretary of state shall seek first to ensure voluntary compliance with the provisions of the Financial Disclosure Act. A person who violates that act unintentionally or for good cause shall be given ten days' notice to correct the matter before fines are imposed. Referrals for civil enforcement of the Financial Disclosure Act shall be pursued only after efforts to secure voluntary compliance with that act have failed.

History: Laws 1993, ch. 46, 43.



Section 10-16A-6 - Investigations; binding arbitration; fines; enforcement.

10-16A-6. Investigations; binding arbitration; fines; enforcement.

A. The secretary of state may conduct thorough examinations of statements and initiate investigations to determine whether the Financial Disclosure Act has been violated. Any person who believes that act has been violated may file a written complaint with the secretary of state. The secretary of state shall adopt procedures for processing complaints and notifications of violations.

B. If the secretary of state determines that a violation has occurred for which a penalty should be imposed, the secretary of state shall so notify the person charged and impose the penalty. If the person charged disputes the secretary of state's determination, the person charged may request binding arbitration.

C. The arbitration decision shall be decided by a single arbitrator selected within ten days by the person against whom the penalty has been imposed from a list of five arbitrators provided by the secretary of state. No arbitrator may be a person subject to the Financial Disclosure Act, Campaign Reporting Act [1-19-25 to 1-19-36 NMSA 1978] or Lobbyist Regulation Act [Chapter 2, Article 11 NMSA 1978]. Arbitrators shall be considered to be independent contractors, not public officers or employees, and shall not be paid per diem and mileage.

D. The arbitrator may take any action the secretary of state is authorized to take. The arbitrator shall state the reasons for his decision in a written document that shall be a public record. The decision shall be final and binding. The decision shall be issued within thirty days of the conclusion of the hearing. Unless otherwise provided for in this section, or by rule or regulation adopted by the secretary of state, the procedures for the arbitration shall be governed by the Uniform Arbitration Act [44-7A-1 to 44-7A-32 NMSA 1978]. No arbitrator shall be subject to liability for actions taken pursuant to this section.

E. Any person who files a statement or report after the deadline imposed by the Financial Disclosure Act or any person who files a false or incomplete statement or report is liable for and shall pay to the secretary of state, at or from the time initially required for the filing, fifty dollars ($50.00) per day for each regular working day after the time required for the filing of the statement or report until the complete report is filed, up to a maximum of five thousand dollars ($5,000).

F. The secretary of state may refer a matter to the attorney general or a district attorney for a civil injunctive or other appropriate order or enforcement.

History: Laws 1993, ch. 46, 44; 1997, ch. 112, 9.



Section 10-16A-7 - Criminal penalties.

10-16A-7. Criminal penalties.

Any person who knowingly and willfully violates any of the provisions of the Financial Disclosure Act is guilty of a misdemeanor and shall be punished by a fine of not more than one thousand dollars ($1,000) or by imprisonment for not more than one year or both.

History: Laws 1993, ch. 46, 45.



Section 10-16A-8 - Enforcement; civil penalties.

10-16A-8. Enforcement; civil penalties.

A. If the secretary of state reasonably believes that a person committed, or is about to commit, a violation of the Financial Disclosure Act, the secretary of state shall refer the matter to the attorney general or a district attorney for enforcement.

B. The attorney general or a district attorney may institute a civil action in district court if a violation has occurred or to prevent a violation of any provision of the Financial Disclosure Act. Relief may include a permanent or temporary injunction, a restraining order or any other appropriate order, including an order for a civil penalty of two hundred fifty dollars ($250) for each violation not to exceed five thousand dollars ($5,000).

History: Laws 1995, ch. 153, 25.






Article 16B - Gift Act

Section 10-16B-1 - Short title.

10-16B-1. Short title.

This act [10-16B-1 through 10-16B-4 NMSA 1978] may be cited as the "Gift Act".

History: Laws 2007, ch. 226, 1.



Section 10-16B-2 - Definitions.

10-16B-2. Definitions.

As used in the Gift Act:

A. "family" means a spouse and dependent children;

B. "gift" means any donation or transfer without commensurate consideration of money, property, service, loan, promise or any other thing of value, including food, lodging, transportation and tickets for entertainment or sporting events, but does not include:

(1) any activity, including but not limited to the acceptance of a donation, transfer or contribution, or the making of an expenditure or reimbursement, that is authorized by the Campaign Reporting Act [1-19-25 through 1-19-36 NMSA 1978] or the Federal Election Campaign Act of 1971, as amended;

(2) a gift given under circumstances that make it clear that the gift is motivated by a family relationship or close personal relationship rather than the recipient's position as a state officer or employee or candidate for state office;

(3) compensation for services rendered or capital invested that is:

(a) normal and reasonable in amount;

(b) commensurate with the value of the service rendered or the magnitude of the risk taken on the investment;

(c) in no way increased or enhanced by reason of the recipient's position as a state officer or employee or candidate for state office; and

(d) not otherwise prohibited by law;

(4) payment for a sale or lease of tangible or intangible property that is commensurate with the value of the services rendered and is in no way increased or enhanced by reason of the recipient's position as a state officer or employee or candidate for state office;

(5) a commercially reasonable loan made in the ordinary course of the lender's business on terms that are available to all similarly qualified borrowers;

(6) reimbursement for out-of-pocket expenses actually incurred in the course of performing a service for the person making the reimbursement;

(7) any gift accepted on behalf of and to be used by the state or a political subdivision of the state, including travel, subsistence and related expenses accepted by a state agency in connection with a state officer's or employee's official duties that take place away from the state official's or employee's station of duty;

(8) anything for which fair market value is paid or reimbursed by the state officer or employee or candidate for state office;

(9) reasonable expenses for a bona fide educational program that is directly related to the state officer's or employee's official duties; or

(10) a retirement gift;

C. "market value" means the retail cost a person would incur to purchase a gift;

D. "restricted donor" means a person who:

(1) is or is seeking to be a party to any one or any combination of sales, purchases, leases or contracts to, from or with the agency in which the donee holds office or is employed;

(2) will personally be, or is the agent of a person who will be, directly and substantially affected financially by the performance or nonperformance of the donee's official duty in a way that is greater than the effect on the public generally or on a substantial class of persons to which the person belongs as a member of a profession, occupation, industry or region;

(3) is personally, or is the agent of a person who is, the subject of or party to a matter that is pending before a regulatory agency and over which the donee has discretionary authority as part of the donee's official duties or employment within the regulatory agency; or

(4) is a lobbyist or a client of a lobbyist with respect to matters within the donee's jurisdiction; and

E. "state officer or employee" means any person who has been elected to, appointed to or hired for any state office and who receives compensation in the form of salary or is eligible for per diem or mileage.

History: Laws 2007, ch. 226, 2.



Section 10-16B-3 - Limitation on gifts.

10-16B-3. Limitation on gifts.

A. A state officer or employee or a candidate for state office, or that person's family, shall not knowingly accept from a restricted donor, and a restricted donor shall not knowingly donate to a state officer or employee or a candidate for state office, or that person's family, a gift of a market value greater than two hundred fifty dollars ($250).

B. A lobbyist registered with the secretary of state, the lobbyist's employer or a government contractor shall not donate gifts of an aggregate market value greater than one thousand dollars ($1,000) in a calendar year to any one state officer or employee or to any one candidate for state office.

C. A state officer or employee shall not solicit gifts for a charity from a business or corporation regulated by the state agency for which the state officer or employee works and shall not otherwise solicit donations for a charity in such a manner that it appears that the purpose of the donor in making the gift is to influence the state officer or employee in the performance of an official duty.

History: Laws 2007, ch. 226, 3.



Section 10-16B-4 - Penalties.

10-16B-4. Penalties.

A person who violates the provisions of the Gift Act is guilty of a petty misdemeanor and upon conviction shall be sentenced in accordance with the provisions of Section 31-19-1 NMSA 1978.

History: Laws 2007, ch. 226, 4.






Article 16C - Whistleblower Protection

Section 10-16C-1 - Short title.

10-16C-1. Short title.

This act [10-16C-1 through 10-16C-4 NMSA 1978] may be cited as the "Whistleblower Protection Act".

History: Laws 2010, ch. 12, 1.



Section 10-16C-2 - Definitions.

10-16C-2. Definitions.

As used in the Whistleblower Protection Act:

A. "good faith" means that a reasonable basis exists in fact as evidenced by the facts available to the public employee;

B. "public employee" means a person who works for or contracts with a public employer;

C. "public employer" means:

(1) any department, agency, office, institution, board, commission, committee, branch or district of state government;

(2) any political subdivision of the state, created under either general or special act, that receives or expends public money from whatever source derived;

(3) any entity or instrumentality of the state specifically provided for by law; and

(4) every office or officer of any entity listed in Paragraphs (1) through (3) of this subsection;

D. "retaliatory action" means taking any discriminatory or adverse employment action against a public employee in the terms and conditions of public employment; and

E. "unlawful or improper act" means a practice, procedure, action or failure to act on the part of a public employer that:

(1) violates a federal law, a federal regulation, a state law, a state administrative rule or a law of any political subdivision of the state;

(2) constitutes malfeasance in public office; or

(3) constitutes gross mismanagement, a waste of funds, an abuse of authority or a substantial and specific danger to the public.

History: Laws 2010, ch. 12, 2.



Section 10-16C-3 - Public employer retaliatory action prohibited.

10-16C-3. Public employer retaliatory action prohibited.

A public employer shall not take any retaliatory action against a public employee because the public employee:

A. communicates to the public employer or a third party information about an action or a failure to act that the public employee believes in good faith constitutes an unlawful or improper act;

B. provides information to, or testifies before, a public body as part of an investigation, hearing or inquiry into an unlawful or improper act; or

C. objects to or refuses to participate in an activity, policy or practice that constitutes an unlawful or improper act.

History: Laws 2010, ch. 12, 3.



Section 10-16C-4 - Right to civil action for damages; affirmative defenses; remedy not exclusive.

10-16C-4. Right to civil action for damages; affirmative defenses; remedy not exclusive.

A. A public employer that violates the provisions of the Whistleblower Protection Act shall be liable to the public employee for actual damages, reinstatement with the same seniority status that the employee would have had but for the violation, two times the amount of back pay with interest on the back pay and compensation for any special damage sustained as a result of the violation. In addition, an employer shall be required to pay the litigation costs and reasonable attorney fees of the employee. An employee may bring an action pursuant to this section in any court of competent jurisdiction.

B. It shall be an affirmative defense to a civil action brought pursuant to this section that the action taken by a public employer against a public employee was due to the employee's misconduct, the employee's poor job performance, a reduction in work force or other legitimate business purpose unrelated to conduct prohibited pursuant to the Whistleblower Protection Act and that retaliatory action was not a motivating factor.

C. The remedies provided for in the Whistleblower Protection Act are not exclusive and shall be in addition to any other remedies provided for in any other law or available under common law.

D. Nothing in the Whistleblower Protection Act precludes civil actions or criminal sanctions for libel, slander or other civil or criminal claims against a person who files a false claim under that act.

History: Laws 2010, ch. 12, 4.



Section 10-16C-5 - Posting of law and information.

10-16C-5. Posting of law and information.

Every public employer shall keep posted in a conspicuous place on the public employer's premises notices prepared by the employer that set forth the provisions of the Whistleblower Protection Act.

History: Laws 2010, ch. 12, 5.



Section 10-16C-6 - Limitations on actions.

10-16C-6. Limitations on actions.

A civil action pursuant to the Whistleblower Protection Act shall be forever barred unless the action is filed within two years from the date on which the retaliatory action occurred.

History: Laws 2010, ch. 12, 6.






Article 16D - Sunshine Portal Transparency

Section 10-16D-1 - Short title.

10-16D-1. Short title.

Chapter 10, Article 16D NMSA 1978 may be cited as the "Sunshine Portal Transparency Act".

History: Laws 2010, ch. 34, 1; 2011, ch. 13, 1.



Section 10-16D-2 - Definitions.

10-16D-2. Definitions.

As used in the Sunshine Portal Transparency Act:

A. "contract" means an agreement with a state agency for:

(1) the rendition of services, including professional services;

(2) the furnishing of any material, supplies or equipment;

(3) the construction, alteration or repair of any public building or public work;

(4) the acquisition, sale or lease of any land or building;

(5) a licensing arrangement;

(6) a loan or loan guarantee; or

(7) the purchase of financial securities or instruments;

B. "department" means the department of information technology, or its successor agency;

C. "exempt employee" means an employee of the state or a state agency who is in a policymaking or supervisory position and who serves at the discretion of the agency head or at the discretion of an appointee of the agency head;

D. "expenditure" means:

(1) for a state agency, a disbursement of state or federal funds by the state agency, whether or not the funds have been appropriated by the legislature; or

(2) for a local education provider, a disbursement of federal, state or other funds by the local education provider;

E. "federal funds" means money received by a state agency from the federal government or one of its branches, departments, agencies, offices, officers or instrumentalities;

F. "local education provider" means:

(1) a school district, including the local school board for that school district; or

(2) a locally chartered or state-chartered charter school, including the governing body of that charter school;

G. "revenue" means:

(1) for a state agency, money received by the state agency and deposited into the general fund or another state fund. "Revenue" includes money from taxes, fines, fees, royalties, federal funds and other sources but does not include money deposited into a state suspense fund; or

(2) for a local education provider, all money received by the local education provider, including federal and state grants, state distributions, property tax revenues and donations; and

H. "state agency" means the New Mexico state government or any department, division, institution, board, bureau, commission or committee of state government and includes any office or officer of any of the above.

History: Laws 2010, ch. 34, 2; 2011, ch. 13, 2.



Section 10-16D-3 - Sunshine portal; department duties.

10-16D-3. Sunshine portal; department duties.

A. The department, with the department of finance and administration, shall develop, operate and maintain a single internet web site that is free, user-friendly, searchable and accessible to the public, known as the "sunshine portal", to host the state's financial information for the purpose of governmental transparency and accountability to taxpayers.

B. No later than October 1, 2010, the department shall create the architecture and the information exchange process for the collection and electronic publication of the state's financial information.

C. No later than July 1, 2011, the sunshine portal shall be available for public access and include updated information as required by Subsection D of this section.

D. The sunshine portal shall provide, at a minimum, access to the following information:

(1) the state's cash balances by account or fund;

(2) a monthly summary of the state's investment accounts;

(3) annual operating budgets for each state agency with monthly expenditures by category;

(4) contracts that a state agency enters into for the lease, sale or development of state land and state contracts that have a total contract price of more than twenty thousand dollars ($20,000), naming the recipient of the contract, the purpose of the contract and the amounts expended. No later than January 1, 2017, the information provided shall also include:

(a) the name of the recipient of the contract;

(b) the purpose of the contract;

(c) the amounts expended on the contract;

(d) a copy of or an internet web site link to a copy of the contract document, including amendments; and

(e) a copy of or an internet web site link to a copy of a resident certificate issued pursuant to Section 13-1-22 NMSA 1978 and used in the award of a contract;

(5) the revenue that the state received in the preceding month by source, such as type of tax, fee, fine, administrative fee or other collection category;

(6) special appropriations received outside the general appropriation act by each state agency and the purpose of those appropriations;

(7) approved budget adjustment requests by state agency and affected budget category;

(8) quarterly consensus revenue estimates;

(9) reversions and cash balances by state agency and fund;

(10) appropriations for capital projects, identified by project location, type of project and funding source;

(11) a directory of all employee positions, other than exempt employee positions, identified only by state agency, position title and salary;

(12) a directory of all exempt employee positions, identified by state agency, position title, salary and the name of the individual that holds the position;

(13) information relating to local education providers compiled and published by the public education department pursuant to Section 10-16D-6 NMSA 1978;

(14) a link to an open meeting tracker web site upon which each state agency shall post open meetings scheduled for the current month and the next month, including the time and place of the meeting, the subject of the meeting and an agenda;

(15) a link to the web site maintained by the regulation and licensing department for the purpose of accessing information relating to occupational licenses;

(16) a link to the state auditor's web site for the purpose of accessing financial audits;

(17) a link to New Mexico's statutes;

(18) a link to the New Mexico Administrative Code;

(19) a link to the secretary of state's web sites for lobbyist regulation;

(20) an annual summary within three months after the end of the fiscal year, or as soon thereafter as the information becomes available, of the state's fiscal health, including the state budget, revenues and expenditures for the previous fiscal year and projected revenues and operating budgets for the current fiscal year; and

(21) additional information, as required by rule of the department of finance and administration, that will assist the public in understanding state government operations and the use of taxpayer dollars.

E. State agencies shall provide updated financial information as frequently as possible but at least monthly.

F. The department shall update the web site as new information is received but at least monthly, include information from the previous month or year, where relevant, for comparison purposes and maintain the web site as the primary source of public information about the activity of the state government.

History: Laws 2010, ch. 34, 3; 2011, ch. 13, 3; 2015, ch. 141, 1.



Section 10-16D-4 - Rules promulgation; compliance required.

10-16D-4. Rules promulgation; compliance required.

A. Pursuant to the State Rules Act [Chapter 14, Article 4 NMSA 1978], the department shall promulgate rules necessary to implement the architecture, information exchange process and maintenance of the sunshine portal pursuant to the Sunshine Portal Transparency Act.

B. Pursuant to the State Rules Act, the department of finance and administration shall promulgate rules to carry out the provisions of the Sunshine Portal Transparency Act.

C. All state agencies shall comply with the provisions of the Sunshine Portal Transparency Act and rules promulgated by the department and the department of finance and administration pursuant to that act.

History: Laws 2010, ch. 34, 4.



Section 10-16D-5 - Protection of confidential information.

10-16D-5. Protection of confidential information.

Nothing in the Sunshine Portal Transparency Act shall require disclosure of information that is confidential by state or federal law.

History: Laws 2010, ch. 34, 5.



Section 10-16D-6 - Local education providers; required information; publication by public education department on the sunshine portal.

10-16D-6. Local education providers; required information; publication by public education department on the sunshine portal.

A. Commencing no later than July 1, 2012, and on a continuing basis thereafter, each local education provider shall provide the following information to the public education department for online publication on the sunshine portal, in a downloadable format, for free public access:

(1) the annual operating budget, commencing with the budget for fiscal year 2012;

(2) salary schedules and policies;

(3) a directory of the local education provider's employee positions by school name, title and salary;

(4) monthly expenditures by category;

(5) monthly revenue by source; and

(6) an inventory of all real property owned by the local education provider, including the location of the property, the size of the property, a description of the improvements on the property and a description of the use of the property.

B. As soon as practicable after July 1, 2011, the public education department shall begin working with the department of information technology to create a monthly data extract from applicable computer database systems. As information is received pursuant to Subsection A of this section, the public education department, working with the department of information technology, shall publish the information on the sunshine portal.

C. The public education department and each local education provider that maintains a web site shall have a link to the sunshine portal on its web site.

History: 1978 Comp., 10-16D-6, enacted by Laws 2011, ch. 13, 4.






Article 16E - One-Stop Business Portal

Section 10-16E-1 - Short title.

10-16E-1. Short title.

This act [10-16E-1 through 10-16E-4 NMSA 1978] may be cited as the "One-Stop Business Portal Act".

History: Laws 2014, ch. 20, 1.



Section 10-16E-2 - Definitions.

10-16E-2. Definitions.

As used in the One-Stop Business Portal Act:

A. "authorized representative" means a person authorized by a business to use the one-stop business portal to complete business transactions with state agencies on behalf of the business;

B. "department" means the department of information technology; and

C. "state agency" means the New Mexico state government or any department, division, institution, board, bureau, commission or committee of state government and includes any office or officer of any of the above.

History: Laws 2014, ch. 20, 2.



Section 10-16E-3 - One-stop business portal; duties.

10-16E-3. One-stop business portal; duties.

A. The department shall develop, operate and maintain a centralized web site that is free, user-friendly, searchable and accessible to the public that shall provide authorized representatives of businesses with access or the ability to electronically conduct certain business transactions with state agencies and that shall be known as the "one-stop business portal".

B. No later than January 1, 2017, the department shall provide the framework and define the information exchange process necessary for the one-stop business portal.

C. No later than July 1, 2017, the one-stop business portal shall be available for public access and use and shall include the information and capabilities required by Subsection D of this section.

D. The one-stop business portal shall provide authorized representatives with a single point of entry for conducting certain business transactions with state agencies and shall facilitate or provide the capability to:

(1) access taxation information, including filing and renewal deadlines;

(2) make taxation filings and payments;

(3) access workers' compensation information, including requirements and deadlines;

(4) access information related to business licensing requirements and associated filing and renewal deadlines;

(5) complete and submit applications for licenses, registrations and permits that are issued by state agencies and that are required for the transaction of business in New Mexico;

(6) complete and file documents that state agencies require for the transaction of business in New Mexico;

(7) make payments, including payments for application fees, license fees, registration fees, permit fees, filing fees and payments made pursuant to the Workers' Compensation Act [Chapter 52, Article 1 NMSA 1978] that must be paid to state agencies;

(8) provide electronic communications with customer service representatives during regular business hours regarding the use of the one-stop business portal and the services offered through the one-stop business portal; and

(9) access the sunshine portal.

E. The department and state agencies shall share information received pursuant to or required for the operation or function of the one-stop business portal only for the purpose of implementing the provisions of the One-Stop Business Portal Act or rules promulgated by a state agency pursuant to that act.

History: Laws 2014, ch. 20, 3.



Section 10-16E-4 - Rules promulgation; compliance required.

10-16E-4. Rules promulgation; compliance required.

A. Pursuant to the State Rules Act [Chapter 14, Article 4 NMSA 1978], the department shall promulgate rules necessary to support the framework, information exchange process and maintenance of the one-stop business portal pursuant to the One-Stop Business Portal Act.

B. Pursuant to the State Rules Act, the secretary of state, the taxation and revenue department, the workforce solutions department, the regulation and licensing department and the workers' compensation administration may promulgate rules to carry out the provisions of the One-Stop Business Portal Act.

History: Laws 2014, ch. 20, 4.






Article 17 - Miscellaneous Provisions

Section 10-17-1 - County, municipal and educational boards; monthly summary of minutes; contents.

10-17-1. [County, municipal and educational boards; monthly summary of minutes; contents.]

That on or before the tenth day of each month there shall be prepared by each board of county commissioners in this state, by the council, commission or trustees of every city, town or village in this state, and by every board of education in this state, a summary of the minutes of all meetings held by such board during the preceding calendar month, such summary to mean a full and correct account of all business transacted by such boards and commissions, showing all matters presented, the action taken thereon, or other disposition thereof, and a statement of all moneys received by any such boards or commissions during the preceding calendar month, showing the source from which received and the amount received from each source, and a detailed statement of all expenditures made during such preceding calendar month, including a list of all warrants issued, to whom issued, the amount of each warrant and the purpose for which the warrant was issued.

History: Laws 1939, ch. 220, 1; 1941 Comp., 10-505; 1953 Comp. 5-6-5.



Section 10-17-2 - Filing summary of minutes; furnishing to legal newspapers.

10-17-2. [Filing summary of minutes; furnishing to legal newspapers.]

Such summary of minutes shall be filed with the clerk of each board mentioned in Section 1 [10-17-1 NMSA 1978] hereof and such summary shall be a public record and open to inspection of the public, provided, however, that a copy thereof shall be by the board or commission mailed to each and every legal newspaper published in the county for such use as such newspaper may see fit.

History: Laws 1939, ch. 220, 2; 1941 Comp., 10-506; 1953 Comp., 5-6-6.



Section 10-17-3 - Publication of list of expenditures monthly.

10-17-3. Publication of list of expenditures monthly.

On or before the tenth day of each month there may be published in a legal newspaper published in the county where such board or commission is situated, by the council, commission or trustees of every city, town or village in this state, and by every board of education in this state, a summary of expenditures made during the preceding calendar month, which shall include a list of the total expenditures during the month and the amount spent in connection with each budgetary item and a summary of all receipts; provided, however, that the publication herein mentioned shall be made only at the discretion of the council, commission or trustee of every city, town or village, and board of education in this state if they shall deem the said publication necessary in the public interest.

History: Laws 1939, ch. 220, 3; 1941 Comp., 10-507; Laws 1947, ch. 189, 1; 1953, ch. 84, 1; 1953 Comp., 5-6-7.



Section 10-17-4 - County and precinct officers; monthly financial statements; audit.

10-17-4. County and precinct officers; monthly financial statements; audit.

All county and precinct officers except justices of the peace shall file monthly statements with the county clerk on the first Monday of each month, showing in detail the amounts of all public money received and disbursed by them. The statements shall be verified by the officers making them and the board of county commissioners shall audit and adjust them in accordance with the facts.

History: 1953 Comp., 5-6-8, enacted by Laws 1961, ch. 212, 10.



Section 10-17-5 - Delivery of lawbooks, records and documents to successors; exception.

10-17-5. [Delivery of lawbooks, records and documents to successors; exception.]

All public officers of this state who may have received lawbooks, as such officers, are hereby required to turn over the same to their successors, as also the records and all other documents relative to their respective offices: provided, that the members of the legislature shall not be included in this section.

History: Laws 1854-1855; C.L. 1865, ch. 92, 20; C.L. 1884, 1741; C.L. 1897, 2557; Code 1915, 3985; C.S. 1929, 96-135; 1941 Comp., 10-510; 1953 Comp., 5-6-9.



Section 10-17-7 - Shortages in accounts of public officers; compromise prohibited.

10-17-7. [Shortages in accounts of public officers; compromise prohibited.]

It shall hereafter be unlawful for any state official, district attorney, board of county commissioners or other official charged with the collection of any indebtedness, or the prosecution of any suit for the collection of any indebtedness due to, or claimed by the state, any county, city, town, precinct or school district, from any public official or the sureties on his official bond, to compromise, satisfy or discharge such indebtedness in favor of such official or sureties, except upon payment in full of the amount claimed to be due, or of the amount for which judgment is rendered by a court of competent jurisdiction.

History: Laws 1893, ch. 5, 1; C.L. 1897, 3193; Code 1915, 1864; C.S. 1929, 39-113; 1941 Comp., 10-512; 1953 Comp., 5-6-11.



Section 10-17-8 - Shortage compromises declared invalid; recovery of full payment; limitation of action.

10-17-8. [Shortage compromises declared invalid; recovery of full payment; limitation of action.]

Any compromise, satisfaction or discharge of indebtedness prohibited by the preceding section [10-17-7 NMSA 1978] of this article is hereby declared to be invalid, and shall not be held a bar to any suit for the collection thereof, and suit may be brought at any time within four years from the date of any such compromise, satisfaction or discharge to enforce the payment thereof, notwithstanding any existing law of limitation.

History: Laws 1893, ch. 5, 2; C.L. 1897, 3194; Code 1915, 1865; C.S. 1929, 39-114; 1941 Comp., 10-513; 1953 Comp., 5-6-12.



Section 10-17-9 - Defaulting officers; auditor's transcript of account; purpose.

10-17-9. [Defaulting officers; auditor's transcript of account; purpose.]

Whenever any revenue officer or other person responsible for public money has neglected or refused or shall in future neglect or refuse to pay over to the state treasurer the sum or balance for which he is accountable, and which is due to the state, upon the settlement of his accounts, it shall be the duty of the state auditor to make a transcript of the account of such officer or person, with the state, showing the sum due the state by such officer or person, which said account shall be certified as true and correct, as taken from the books of the auditor, and shall be signed by said auditor and sealed with his official seal, and if he shall have no official seal, with his private seal, and the auditor shall transmit the same immediately, together with correct copies of any other document, bond, obligation or other instrument of writing, signed, sealed and certified as aforesaid, to the district attorney or attorney general to be used in the prosecution of such judge, officer, individual and their sureties, if they have such sureties.

History: Laws 1869-1870, ch. 39, 1; C.L. 1884, 2284; C.L. 1897, 3195; Code 1915, 1866; C.S. 1929, 39-115; 1941 Comp., 10-514; 1953 Comp., 5-6-13.



Section 10-17-10 - Prosecution for shortage; proof required; judgment; execution.

10-17-10. [Prosecution for shortage; proof required; judgment; execution.]

Such prosecution shall be brought for the whole sum due and the interest accrued, and it shall be sufficient to prove the amount of the debt, and the fact that the securities were the securities of the said officer or individual prosecuted, and judgment shall be given against said officer or individual and their said securities for the sum so due and interest according to law, and execution shall thereupon be issued against all the parties so tried, in favor of the state.

History: Laws 1869-1870, ch. 39, 2; C.L. 1884, 2285; C.L. 1897, 3196; Code 1915, 1867; C.S. 1929, 39-116; 1941 Comp., 10-515; 1953 Comp., 5-6-14.



Section 10-17-11 - Institution of shortage prosecution; admissible evidence.

10-17-11. [Institution of shortage prosecution; admissible evidence.]

When any party shall be liable to be prosecuted under the provisions of this and the two preceding sections [10-17-9, 10-17-10 NMSA 1978], it shall be the duty of the district attorney to immediately commence a suit in favor of the state against said party and his securities for the sum due and interest according to law, and in the trial of any cause now or that may be hereafter pending against any officer or person and their securities, the certified transcript of the account of said officer or individual provided for by said sections and the certified copies of any other document, bond, obligation or other instrument of writing sealed, signed and certified in conformity with the said sections, or the originals, shall be admitted as evidence of such debt or liability of said officer or individual, and their securities, and the court trying the cause shall give judgment and issue execution in conformity to said evidence.

History: Laws 1869-1870, ch. 39, 3; C.L. 1884, 2286; C.L. 1897, 3197; Code 1915, 1868; C.S. 1929, 39-117; 1941 Comp., 10-516; 1953 Comp., 5-6-15.



Section 10-17-12 - Willful neglect of duty; penalty.

10-17-12. [Willful neglect of duty; penalty.]

When any duty is or shall be enjoined by law upon any public officer, or upon any person holding any public trust or employment, every willful neglect to perform such duty, where no special provision shall have been made for the punishment of such delinquency, shall be deemed a misdemeanor, punishable by imprisonment in the county jail for not less than ten nor more than sixty days or by a fine of not less than $100, nor more than $500.

History: 1941 Comp., 10-517, enacted by Laws 1951, ch. 13, 1; 1953 Comp., 5-6-16.









Chapter 11 - Intergovernmental Agreements and Authorities

Article 1 - Joint Powers Agreements

Section 11-1-1 - Short title.

11-1-1. Short title.

This act [11-1-1 through 11-1-7 NMSA 1978] may be cited as the "Joint Powers Agreements Act."

History: 1953 Comp., 4-22-1, enacted by Laws 1961, ch. 135, 1.



Section 11-1-2 - Definitions.

11-1-2. Definitions.

As used in the Joint Powers Agreements Act:

A. "public agency" means the federal government or a federal department, agency or instrumentality; this state, another state or a state department, agency or instrumentality; an Indian nation, tribe or pueblo; a subdivision of an Indian nation, tribe or pueblo that has authority pursuant to the law of that Indian nation, tribe or pueblo to enter into joint powers agreements directly with the state; a county, municipality, public corporation or public district of this state or another state; a New Mexico educational institution specified in Article 12, Section 11 of the constitution of New Mexico; and a New Mexico school district;

B. "agreement" means a written contractual agreement entered into between two or more public agencies subject to a constitutional or legislative restriction imposed upon any of the contracting public agencies, but the Joint Powers Agreements Act does not authorize an interstate water supply agreement or limit the powers of an interstate water compact commission, the interstate stream commission or the state engineer, and it does not limit the powers of a state agency or political subdivision to enter into agreements with the interstate stream commission or the state engineer;

C. "bonds" means revenue bonds;

D. "bondholder" means a person who is the bearer of an outstanding bond or the owner of bonds that are at the time registered to other than the bearer;

E. "indenture" means the instrument providing the terms and conditions for the issuance of the bonds and may be a resolution, order, agreement or other instrument; and

F. "instrumentality" means a public corporate entity created by state law but that is not subject to the general laws of the state and is not a state agency or department.

History: 1953 Comp., 4-22-2, enacted by Laws 1961, ch. 135, 2; 1963, ch. 253, 1; 1977, ch. 128, 1; 1984, ch. 88, 1; 1998, ch. 63, 3; 1999, ch. 100, 1; 2009, ch. 153, 1.



Section 11-1-3 - Authority to enter into agreements; approval of the secretary of finance and administration required.

11-1-3. Authority to enter into agreements; approval of the secretary of finance and administration required.

If authorized by their legislative or other governing bodies, two or more public agencies by agreement may jointly exercise any power common to the contracting parties, even though one or more of the contracting parties may be located outside this state; provided, however, nothing contained in this Joint Powers Agreements Act shall authorize any state officer, board, commission, department or any other state agency, institution or authority, or any county, municipality, public corporation or public district to make any agreement without the approval of the secretary of finance and administration as to the terms and conditions thereof. Joint powers agreements approved by the secretary of finance and administration shall be reported to the state board of finance at its next regularly scheduled public meeting. A list of the approved agreements shall be filed with the office of the state board of finance and made a part of the minutes.

History: 1953 Comp., 4-22-3, enacted by Laws 1961, ch. 135, 3; 1977, ch. 128, 2; 1983, ch. 301, 24.



Section 11-1-4 - Terms and conditions of joint agreements.

11-1-4. Terms and conditions of joint agreements.

A. Every agreement executed by one or more public agencies shall clearly specify the purpose of the agreement or for any power which is to be exercised. The agreement shall provide for the method by which the purpose will be accomplished and the manner in which any power will be exercised under such agreement.

B. The parties to the agreement may provide therein that:

(1) contributions from the funds of the public agencies may be made for the purpose set forth in the agreement; or

(2) payments of public funds may be made to defray cost of such agreement; or

(3) advances of public funds of the public agencies be made for the purpose set forth in the agreement and that such advances be repaid as provided in such agreement.

C. The agreement may provide that funds be paid to and disbursed by the agency agreed upon by the public agencies under the terms of the agreement.

D. The agreement shall provide for strict accountability of all receipts and disbursements.

E. The agreement may be continued for a definite term or until rescinded or terminated, and may provide for the method by which it may be rescinded or terminated by any party.

F. The agreement shall provide for the disposition, division or distribution of any property acquired as the result of the joint exercise of powers, and shall further provide that after the completion of the agreement's purpose any surplus money on hand shall be returned in proportion to the contributions made.

G. If the purpose set forth in [the] agreement is the acquisition, construction or operation of a revenue-producing facility, the agreement may provide:

(1) for the repayment or return to the parties of all or any part of any contributions, payments or advancements made by the parties pursuant to such agreement; and

(2) for payment to the parties of any sum derived from the revenues of such facilities.

H. Payments, repayments or returns to a public agency shall be made at the time and in the manner specified in the agreement.

History: 1953 Comp., 4-22-4, enacted by Laws 1961, ch. 135, 4.



Section 11-1-5 - Powers of administering agency under agreement.

11-1-5. Powers of administering agency under agreement.

A. The agency provided by the agreement to administer or execute the agreement may be one of the parties to the agreement or a commission or board constituted pursuant to the agreement.

B. The administering agency under any such agreement shall be considered under the provisions of this Joint Powers Agreements Act as an entity separate from the parties to such agreement.

C. The agency shall possess the common power specified in the agreement and may exercise it in the manner or according to the method provided in the agreement, subject to any of the restrictions imposed upon the manner of exercising such power of one of the contracting public agencies or such restrictions of any public agency participating which may be designated or incorporated in the agreement.

History: 1953 Comp., 4-22-5, enacted by Laws 1961, ch. 135, 5.



Section 11-1-6 - Privileges and immunities, exemptions, benefits.

11-1-6. Privileges and immunities, exemptions, benefits.

All of the privileges and immunities from liability, exemptions from laws, ordinances and rules, all pension, relief, disability, workmen's compensation and other benefits which apply to the activity of officers, agents or employees of any such public agency when performing their respective functions within the territorial limits of their respective public agencies, shall apply to them to the same extent while engaged in the performance of any of their functions and duties extraterritorially under the provisions of the Joint Powers Agreements Act.

History: 1953 Comp., 4-22-6, enacted by Laws 1961, ch. 135, 6.



Section 11-1-7 - Power to issue revenue bonds.

11-1-7. Power to issue revenue bonds.

In addition to other powers, any agency, commission or board provided for by a joint powers agreement pursuant to this Joint Powers Agreements Act may issue revenue bonds to pay the cost and expenses of acquiring or constructing any structures, facilities or equipment necessary to effectuate the purposes of the agreement; provided, however, such authority shall be subject to the provisions of the Joint Powers Agreements Act and the constitutional provisions of this state.

History: 1953 Comp., 4-22-7, enacted by Laws 1961, ch. 135, 7.






Article 2 - Commission on Intergovernmental Cooperation

Section 11-2-1 - Commission on intergovernmental cooperation.

11-2-1. Commission on intergovernmental cooperation.

There is created the "commission on intergovernmental cooperation." The members and officers of the legislative council are ex-officio members and officers of the commission, and the director of the legislative council service is ex-officio executive secretary of the commission.

History: 1953 Comp., 4-6-4, enacted by Laws 1963, ch. 90, 1.



Section 11-2-2 - Duties of commission.

11-2-2. [Duties of commission.]

It shall be the function of this commission:

A. to carry forward the participation of this state as a member of the council of state governments;

B. to encourage and assist the legislative, executive, administrative and judicial officials and employees of this state to develop and maintain friendly contact by correspondence, by conference and otherwise, with officials and employees of the other states, of the federal government and of local units of government;

C. to endeavor to advance cooperation between this state and other units of government whenever it seems advisable to do so by formulating proposals for, and by facilitating:

(1) the adoption of compacts;

(2) the enactment of uniform or reciprocal statutes;

(3) the adoption of uniform or reciprocal administrative rules and regulations;

(4) the informal cooperation of governmental offices with one another;

(5) the personal cooperation of governmental officials and employees with one another, individually;

(6) the interchange and clearance of research and information; and

(7) any other suitable process;

D. in short, to do all such acts as will, in the opinion of this commission, enable this state to do its part - or more than its part in forming a more perfect union among the various governments in the United States and in developing the council of state governments for that purpose.

History: Laws 1937, ch. 64, 6; 1941 Comp., 3-506; 1953 Comp., 4-6-6.



Section 11-2-3 - Appointment of delegations and committees.

11-2-3. [Appointment of delegations and committees.]

The commission shall establish such delegations and committees as it deems advisable, in order that they may confer and formulate proposals concerning effective means to secure intergovernmental harmony, and may perform other functions for the commission in obedience to its decisions. Subject to the approval of the commission, the member or members of each such delegation or committee shall be appointed by the chairman of the commission. State officials or employees who are not members of the commission on intergovernmental cooperation may be appointed as members of any such delegation or committee, but private citizens holding no governmental position in this state shall not be eligible. The commission may provide such other rules as it considers appropriate concerning the membership and the functioning of any such delegation or committee. The commission may provide for advisory boards for itself and for its various delegations and committees, and may authorize private citizens to serve on such boards.

History: Laws 1937, ch. 64, 7; 1941 Comp., 3-507; 1953 Comp., 4-6-7.



Section 11-2-4 - Council of state governments; joint governmental agency.

11-2-4. [Council of state governments; joint governmental agency.]

The council of state governments is hereby declared to be a joint governmental agency of this state and of the other states which cooperate through it.

History: Laws 1937, ch. 64, 10; 1941 Comp., 3-510; 1953 Comp., 4-6-10.






Article 3 - Regional Housing Authorities



Article 3A - Regional Housing Law

Section 11-3A-1 - Short title.

11-3A-1. Short title.

Chapter 11, Article 3A NMSA 1978 may be cited as the "Regional Housing Law".

History: Laws 1994, ch. 132, 1; 1995, ch. 191, 1.



Section 11-3A-2 - Finding and declaration of necessity.

11-3A-2. Finding and declaration of necessity.

It is declared that:

A. unsanitary and unsafe dwelling accommodations exist in the state;

B. low- and moderate-income persons are forced to reside in unsanitary and unsafe accommodations;

C. within the state:

(1) there is a shortage of safe and sanitary dwelling accommodations available at rents that low- and moderate-income persons can afford;

(2) low- and moderate-income persons are forced to occupy overcrowded, congested dwelling accommodations; and

(3) these conditions cause an increase in and spread of disease and crime and constitute a menace to the health, safety, morals and welfare of the residents of the state and impair economic values;

D. excessive and disproportionate expenditures of public funds for crime prevention and punishment, public health and safety, fire and accident protection and other public services and facilities are necessitated;

E. private enterprise alone cannot meet the need or resolve the problems inherent in providing appropriate, safe, sanitary and sufficient housing for low- and moderate-income persons, and public participation in construction of low- and moderate-income housing does not compete with private enterprise;

F. demolition, replanning, reconstruction or renovation of unsanitary and unsafe housing and acquisition of land to provide safe and sanitary dwellings for low- and moderate-income persons are in the public interest and are essential state and local governmental functions requiring expenditures of public money; and

G. it is in the public interest that work on projects for demolition, planning, reconstruction, renovation and land acquisition for provision of safe and sanitary dwellings for low- and moderate-income persons be started immediately in order to relieve the housing shortage that has reached emergency status, and it is a necessity that the Regional Housing Law be continued to relieve that emergency.

History: Laws 1994, ch. 132, 2; 1995, ch. 191, 2; 2009, ch. 48, 1.



Section 11-3A-3 - Definitions.

11-3A-3. Definitions.

As used in the Regional Housing Law:

A. "affordable housing" means housing that serves the needs of low- and moderate-income persons;

B. "affordable housing programs" means an ongoing delivery system of affordable housing services that assists persons of low- and moderate-income;

C. "federal government" includes the United States of America, programs of the United States department of housing and urban development, the farmers home administration and rural development administration of the United States department of agriculture or housing programs or any other agency or instrumentality, corporate or otherwise, of the United States of America;

D. "housing project" means an undertaking of an authority to:

(1) demolish, clear or remove buildings from any slum area. The undertaking may embrace the adaptation of the area to public purposes, including parks or other recreational or community purposes; or

(2) provide decent, safe and sanitary dwellings, apartments, single-family dwellings or other affordable living accommodations for low- and moderate-income persons. The undertaking may include buildings, land, equipment, facilities and other real or personal property for necessary, convenient or desirable appurtenances, streets, sewers, water service, parks, site preparation or gardening or administrative, community, health, recreational, welfare or other purposes. "Housing project" also may be applied to the planning of buildings and improvements, acquisition of property or existing structures, demolition of existing structures, construction, reconstruction, alteration and repair of improvements or buildings or any other work performed to complete housing projects;

E. "indebtedness" means any note, interim certificate, debenture or other obligation to be issued pursuant to the Regional Housing Law;

F. "local housing authority" means any municipal or county housing authority established by a municipality or county;

G. "local public body" means any county, municipality, commission, district or other political subdivision of the state;

H. "low-income person" means any individual, couple or family whose gross income does not exceed eighty percent of the person's particular area median income and who cannot afford to pay more than thirty-five percent of gross annual income for housing rent or mortgage payments; or a low-income person as defined by the federal government;

I. "moderate-income person" means any individual, couple or family whose gross annual income is not less than eighty percent of the person's particular area median income and does not exceed one hundred twenty percent of the area income;

J. "obligee" means:

(1) a holder of indebtedness issued pursuant to the Regional Housing Law or a trustee for the holder of debt;

(2) a lessor leasing to a regional housing authority or a local housing authority property used in connection with a housing project or any assignee of a lessor's interest or partial interest; or

(3) the federal government when it is a party to a contract with a regional housing authority or a local housing authority in regard to a housing project;

K. "real property" includes all lands, including improvements and fixtures on the land, property of any nature appurtenant to or used in connection with the land and every estate, interest and right, legal or equitable, in the land, including terms for years and liens by way of judgment, mortgage or other instrument and the indebtedness secured by the lien;

L. "regional housing authority" means any regional housing authority or a nonprofit housing corporation approved pursuant to Section 11-3A-9 NMSA 1978; and

M. "slum" means any area where dwellings predominate, which by reason of dilapidation, overcrowding, lack of ventilation, light or sanitary facilities or any combination of these factors is detrimental to safety, health or morals.

History: Laws 1994, ch. 132, 3; 1995, ch. 191, 3; 2007, ch. 50, 1; 2009, ch. 48, 2.



Section 11-3A-4 - Regional housing authorities created.

11-3A-4. Regional housing authorities created.

Three regional housing authorities are created for the state of New Mexico as follows:

A. the northern regional housing authority that shall include Cibola, Taos, McKinley, Rio Arriba, San Juan, San Miguel, Mora, Los Alamos, Colfax and Sandoval counties;

B. the eastern regional housing authority that shall include Chaves, De Baca, Eddy, Guadalupe, Harding, Lea, Lincoln, Otero, Quay, Roosevelt, Union and Curry counties; and

C. the western regional housing authority that shall include Grant, Hidalgo, Luna, Sierra, Socorro, Catron, Torrance and Valencia counties.

History: Laws 1994, ch. 132, 4; 2009, ch. 48, 3.



Section 11-3A-5 - Jurisdiction.

11-3A-5. Jurisdiction.

A. The regional housing authorities created pursuant to Section 11-3A-4 NMSA 1978 shall operate within the specified area of their region except for any portion within the territorial boundary of a municipality or county that has established a local housing authority. If the governing body of a municipality or county that has established a local housing authority consents by resolution to have the regional housing authority take action within the territory that would be excluded pursuant to this section, the regional housing authority may enlarge its jurisdiction to include that territory.

B. A subsequent withdrawal of consent by resolution of a governing body of a municipality or county that has established a local housing authority shall not prohibit the development and operation of any housing projects initiated within the territorial boundary of that municipality or county by the regional housing authority prior to the date of the resolution withdrawing consent, except upon terms that are mutually agreed upon between the regional housing authority and the governing body of the municipality or county.

History: Laws 1994, ch. 132, 5; 1995, ch. 191, 4; 2005, ch. 343, 1; 2007, ch. 50, 2; 2009, ch. 48, 4.



Section 11-3A-6 - Powers of regional housing authority in board of commissioners; appointment of board of regional housing authorities; terms.

11-3A-6. Powers of regional housing authority in board of commissioners; appointment of board of regional housing authorities; terms.

A. The powers of each regional housing authority shall be vested in its board of commissioners as the board may be constituted, from time to time. The board of commissioners of the regional housing authority for each of the three regions shall consist of one person from each county within the designated area of the regional housing authority, which person shall be a resident of that county and shall be appointed by the governor. Appointments shall be for terms of four years and shall be made so that the terms of not more than four commissioners on each board of commissioners expire on July 1 of each year. Vacancies shall be filled for the unexpired term. Commissioners shall serve until their successors have been appointed.

B. Members of a board of commissioners of a regional housing authority shall elect an executive committee consisting of a chair, vice chair, treasurer, secretary and one other member of the board to function and meet on a monthly basis as an executive committee. The executive committee shall have the authority to act on behalf of the board of commissioners of the regional housing authority as needed. The executive committee shall submit a report of actions to the full board of commissioners, which shall meet on a quarterly basis.

C. The members of the boards of commissioners may receive per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] but shall receive no other compensation, perquisite or allowance. A majority of the appointed commissioners shall constitute a quorum of a board of commissioners for the purpose of conducting its business and exercising its powers and for all other purposes. Action may be taken by a regional housing authority upon a vote of a majority of the commissioners present. Each board of commissioners shall organize itself at its annual meeting each year. A board of commissioners may employ an executive director, subject to approval by the New Mexico mortgage finance authority. With delegated authority from the board of commissioners, the executive director may hire or terminate, according to the procurement and personnel policies and procedures of the regional housing authority, any technical experts, officers, attorneys, agents or employees, permanent or temporary, as the regional housing authority may require.

D. The threshold requirements for commissioners of regional housing authorities are that commissioners have expertise and experience in housing construction, real estate, architecture, law, banking, housing finance, business, property management, accounting, residential development, public housing programs, community development, social services or health care. The requirements set forth in this section shall not apply to commissioners serving pursuant to requirements of the federal department of housing and urban development.

E. Commissioners are expected to attend all meetings of the board of commissioners of the regional housing authority, and more than three unexcused absences may be grounds for dismissal from the board. All recommendations for appointment as commissioners shall be forwarded to and reviewed by the New Mexico mortgage finance authority prior to recommendation to the governor.

History: Laws 1994, ch. 132, 6; 1995, ch. 191, 5; 1998, ch. 63, 4; 2007, ch. 50, 3; 2009, ch. 48, 5.



Section 11-3A-7 - Powers.

11-3A-7. Powers.

A. Every regional housing authority may:

(1) within its region, prepare, carry out, acquire, purchase, lease, construct, reconstruct, improve, alter, extend or repair any housing project and operate and maintain the housing project or affordable housing program. For any of such purposes, the board of commissioners of the regional housing authority may expend money and authorize the use of any property of the regional housing authority;

(2) lease or rent dwellings, houses, accommodations, lands, buildings, structures or facilities embraced in any housing project or affordable housing program and establish and revise the rents or lease charges; own, hold and improve real or personal property; purchase, lease, obtain options upon or acquire by gift, grant, bequest, devise or otherwise any real or personal property or any interest therein; sell, lease, mortgage, exchange, transfer, assign, pledge or dispose of real or personal property or any interest in real or personal property; or procure or agree to the procurement of insurance or guarantees from the federal government of the payment of any bonds or parts thereof, including the power to pay premiums on the insurance;

(3) enter on lands, buildings or property for the purpose of making surveys, soundings and examinations in connection with the planning or construction, or both, of a housing project;

(4) insure or provide for the insurance of a housing project of the regional housing authority against the risks that the regional housing authority may deem advisable;

(5) arrange or contract for the furnishing by any person or agency, public or private, of services, privileges, works or facilities for or in connection with a housing project or the occupants thereof and include in any construction contract let in connection with a housing project stipulations requiring that the contractor and subcontractors comply with employment requirements, including those in the constitution and laws of this state, as to minimum wages and maximum hours of labor and comply with any conditions that the state or federal government may have attached to its financial aid of the project;

(6) within its area of operation, investigate the living, dwelling and housing conditions and the means and methods of improving those conditions; determine where slum areas exist or where there is a shortage of decent, safe and sanitary dwelling accommodations for low- and moderate-income persons; make studies and recommendations relating to the problem of clearing, replanning and reconstructing slum areas and the problem of providing dwelling accommodations for low- and moderate-income persons and cooperate with the state or any political subdivision of the state in action taken in connection with the problems identified; and engage in research, studies and experimentation on the subject of housing; and

(7) exercise all or any part or combination of powers granted in this subsection.

B. To standardize the delivery of affordable housing programs and affordable housing services in New Mexico, regional housing authorities within their jurisdictions may:

(1) create partnerships between state, federal, city and county governments, nonprofit entities and the private sector that will provide the necessary resources to carry out the planning, financing, development and delivery of affordable housing and affordable housing programs;

(2) assist local housing authorities or housing nonprofit agencies in developing the knowledge, expertise and technical capacity to provide a comprehensive approach to the development and delivery of affordable housing and affordable housing programs; or

(3) provide or secure planning, technical assistance and training that city or county governments and nonprofit entities may need in an effort to enhance the local affordable housing delivery system.

C. In the event a local housing authority is declared by the federal department of housing and urban development to be in default on its annual contributions contract with that department, the local housing authority may by resolution of its governing body transfer its assets and operations to the regional housing authority or local housing authority within which jurisdiction it lies.

D. In the event of a resolution pursuant to Subsection C of this section, the appropriate regional housing authority or local housing authority shall accept by resolution of its board of commissioners a transfer of the assets and operations of a local housing authority that has been declared by the federal department of housing and urban development to be in default on its annual contributions contract with that department.

History: Laws 1994, ch. 132, 7; 1995, ch. 191, 6; 2007, ch. 50, 4; 2009, ch. 48, 6.



Section 11-3A-8 - Requirements respecting lease.

11-3A-8. Requirements respecting lease.

A. Prior to the leasing of any housing project, the regional housing authority shall determine and find the following:

(1) the amount necessary in each year to pay indebtedness proposed to fund the housing project; and

(2) the amount necessary to be paid each year into any reserve funds that the regional housing authority may deem advisable to establish in connection with the retirement of any indebtedness and the maintenance of the housing project and, unless the terms under which the housing project is to be leased provide that the lessee shall maintain the housing project and carry all proper insurance with respect to it, the estimated cost of maintaining the housing project in good repair and keeping it properly insured.

B. The determinations and findings of the regional housing authority required to be made in this section shall be set forth in the proceedings under which the proposed indebtedness is to be incurred.

C. Prior to the incurrence of any indebtedness, the regional housing authority shall lease or sell the housing project to a lessee or purchaser under an agreement that is conditioned upon completion of the housing project and that provides for payment to the regional housing authority of rentals or payments in an amount that is found, based on the determinations and findings, to:

(1) pay the indebtedness incurred to fund the housing project;

(2) build up and maintain any reserve deemed by the regional housing authority to be advisable in connection with the housing project; and

(3) pay the costs of maintaining the housing project in good repair and keeping it properly insured, unless the agreement of lease obligates the lessee to pay for the maintenance and insurance of the housing project.

History: Laws 1994, ch. 132, 8; 1995, ch. 191, 7; 2009, ch. 48, 7.



Section 11-3A-9 - Nonprofit corporations.

11-3A-9. Nonprofit corporations.

Every regional housing authority, in addition to other powers conferred by the Regional Housing Law, shall have, if authorized by resolution of its board of commissioners and approved by the state board of finance, the power to create nonprofit corporations to carry out the powers and duties set forth in Section 11-3A-7 NMSA 1978. The articles of incorporation and bylaws, and any subsequent changes, shall be recommended for approval by the state board of finance and the New Mexico mortgage finance authority. Such nonprofit corporations shall be subject to all of the duties and limitations imposed on the regional housing authority and its board of commissioners.

History: Laws 1994, ch. 132, 9; 1995, ch. 191, 8; 2007, ch. 50, 5; 2009, ch. 48, 8.



Section 11-3A-10 - Prohibited actions.

11-3A-10. Prohibited actions.

Neither the regional housing authority nor any of its contractors or their subcontractors may enter into any contract, subcontract or agreement in connection with a housing project under any contract in which any of the following persons has an interest, direct or indirect, during the person's tenure or for one year thereafter:

A. any present or former member of the board of commissioners of the regional housing authority or any member of the member's immediate family. The prohibition established by this subsection shall not apply to any member who has not served on the governing body of a resident management corporation, and who otherwise has not occupied a policymaking position with the resident management corporation or the regional housing authority;

B. any employee of the regional housing authority who formulates policy or who influences decisions with respect to a housing project, any member of the employee's immediate family or any partner of the employee; or

C. any public official, member of a governing body or state legislator, or any member of such person's immediate family, who exercises functions or responsibilities with respect to the housing project or the regional housing authority.

History: Laws 1994, ch. 132, 10; 1995, ch. 191, 9; 2009, ch. 48, 9.



Section 11-3A-12 - State policy; operation not for profit.

11-3A-12. State policy; operation not for profit.

A. It is declared to be the policy of this state that each regional housing authority shall manage and operate its housing projects and affordable housing programs in an efficient manner so as to enable it to fix the rentals for dwelling accommodations at the lowest possible rates consistent with its providing decent, safe and sanitary dwelling accommodations.

B. No regional housing authority shall construct or operate a housing project for profit.

C. A regional housing authority shall set the rental rates for dwellings in the housing projects it manages and operates at no higher rates than it finds to be necessary in order to produce revenues that, together with any grants or subsidies from the state or federal government or other sources for housing projects, will be sufficient to:

(1) pay, as they become due, indebtedness or other obligations of the regional housing authority incurred pursuant to the Regional Housing Law;

(2) meet the cost of and provide for maintaining and operating the housing projects, including the cost of any insurance, the administrative expenses of the regional housing authority incurred in connection with the housing projects and the funding of operational reserves the regional housing authority deems appropriate;

(3) fund operational reserves to secure the payment of indebtedness as the regional housing authority deems appropriate; and

(4) allow private, profit-making entities to enter into agreements with the regional housing authority, without the agreements affecting the nonprofit status of the regional housing authority or conflicting with the intent of the creation of the regional housing authority.

History: Laws 1994, ch. 132, 12; 1995, ch. 191, 10; 2009, ch. 48, 10.



Section 11-3A-13 - Sales, rentals and tenant selection.

11-3A-13. Sales, rentals and tenant selection.

A. In the operation or management of housing projects or the sale of any property pursuant to the Regional Housing Law, a regional housing authority shall:

(1) rent, lease or sell the dwelling accommodations in the housing project only to persons falling within the standards adopted by the regional housing authority, which standards shall comply with state and federal law;

(2) rent, lease or sell to a person dwelling accommodations consisting of the number of rooms, but no greater number, that it deems necessary to provide safe and sanitary accommodations to the proposed occupants without overcrowding; and

(3) reject any person as a tenant in any federally subsidized housing project if the person has an annual gross income in excess of federally established standards.

B. Nothing contained in this section or Section 11-3A-12 NMSA 1978 shall be construed as limiting the power of a regional housing authority to vest in an obligee the right, in the event of a default by the regional housing authority, to take possession and operate a housing project or cause the appointment of a receiver for the housing project, free from all the restrictions imposed by this section or Section 11-3A-12 NMSA 1978.

History: Laws 1994, ch. 132, 13; 1995, ch. 191, 12; 2009, ch. 48, 11.



Section 11-3A-19 - Remedies of an obligee.

11-3A-19. Remedies of an obligee.

An obligee of a regional housing authority shall have the right, in addition to all other rights that may be conferred on such obligee, subject only to any contractual restrictions binding upon such obligee, to:

A. compel by mandamus, suit, action or proceeding at law or in equity, the regional housing authority and its officers, agents or employees to perform every term, provision and covenant contained in any contract of the regional housing authority with or for the benefit of the obligee and to require the carrying out of all covenants and agreements of the regional housing authority and the fulfillment of all duties imposed upon the regional housing authority by the Regional Housing Law; and

B. enjoin by suit, action or proceeding in equity, any acts or things that may be unlawful or in violation of the rights of the obligee of the regional housing authority.

History: Laws 1994, ch. 132, 19; 1995, ch. 191, 18; 2009, ch. 48, 12.



Section 11-3A-20 - Additional remedies conferrable to an obligee.

11-3A-20. Additional remedies conferrable to an obligee.

A regional housing authority shall have the power by its resolution, trust indenture, lease or other contract to confer upon any obligee holding or representing a specified amount in indebtedness, or holding a lease, the right, in addition to all rights that may otherwise be conferred, upon default as defined in the resolution or instrument, by suit, action or proceeding in any court of competent jurisdiction:

A. to cause possession of any housing project or any part of a housing project to be surrendered to the obligee and retained by the holder of debt or trustee so long as the regional housing authority continues in default;

B. to obtain the appointment of a receiver of any housing project of the regional housing authority and of the rents and profits from the housing project. If a receiver is appointed, the receiver may enter and take possession of all or a part of the housing project and, so long as the regional housing authority continues in default, operate and maintain the housing project and collect and receive all fees, rents, revenues or other charges arising from the housing project and shall keep the money in a separate account and apply it in accordance with the obligations of the regional housing authority as the court directs; and

C. to require the regional housing authority and its officers and agents to account for the money actually received as if it and they were the trustees of an express trust.

History: Laws 1994, ch. 132, 20; 1995, ch. 191, 19; 2009, ch. 48, 13.



Section 11-3A-21 - Exemption of property from execution sale.

11-3A-21. Exemption of property from execution sale.

All real property owned or held by a regional housing authority for the purposes of the Regional Housing Law shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall be issued against property of the regional housing authority or shall any judgment against a regional housing authority be a charge or lien on the regional housing authority's real property; provided, however, that the provisions of this section shall not apply to or limit the right of obligees to pursue any remedies for the enforcement of any pledge or lien given to them on rents, fees or revenues

History: Laws 1994, ch. 132, 21; 1995, ch. 191, 20; 2009, ch. 48, 14.



Section 11-3A-22 - Exemption of property from taxation.

11-3A-22. Exemption of property from taxation.

The real property of a housing project, as defined in the Regional Housing Law, is declared to be public property used for essential public and governmental purposes and is property of a regional housing authority of this state and is exempt from taxation until a deed conveying that property to a nonexempt entity is executed and delivered by the regional housing authority.

History: Laws 1994, ch. 132, 22; 2009, ch. 48, 15.



Section 11-3A-23 - Aid from state or federal government.

11-3A-23. Aid from state or federal government.

In addition to the powers conferred upon a regional housing authority by other provisions of the Regional Housing Law, a regional housing authority is empowered to borrow money or accept contributions, grants or other financial assistance from the state or federal government for or in aid of any housing project or affordable housing program within its area of operation and, to these ends, to comply with conditions, trust indentures, leases or agreements as necessary, convenient or desirable. It is the purpose and intent of the Regional Housing Law to authorize every regional housing authority to do all things necessary, convenient or desirable to secure the financial aid or cooperation of the federal government in the undertaking, acquisition, construction, maintenance or operation of any housing project of a regional housing authority.

History: Laws 1994, ch. 132, 23; 1995, ch. 191, 21; 2009, ch. 48, 16.



Section 11-3A-24 - Cooperation in undertaking housing projects and affordable housing programs.

11-3A-24. Cooperation in undertaking housing projects and affordable housing programs.

For the purpose of aiding and cooperating in the planning, undertaking, construction or operation of housing projects and affordable housing programs located within the area in which it is authorized to act, a local public body may, upon such terms as it may determine, with or without consideration:

A. dedicate, sell, convey or lease any of its interest in any property or grant easements, licenses or any other rights or privileges to a regional housing authority;

B. cause parks, playgrounds, recreational, community, educational, water, sewer or drainage facilities, or any other works that it is otherwise empowered to undertake, to be furnished adjacent to or in connection with housing projects and affordable housing programs;

C. furnish, dedicate, close, pave, install, grade, regrade, plan or replan streets, roads, roadways, alleys, sidewalks or other places that it is otherwise empowered to undertake;

D. cause services to be furnished for housing projects and affordable housing programs of the character that the local public body is otherwise empowered to furnish;

E. enter into agreements with respect to the exercise by the local public body of its powers relating to the repair, elimination or closing of unsafe, unsanitary or unfit dwellings;

F. do any things necessary or convenient to aid and cooperate in the planning, undertaking, construction or operation of housing projects or affordable housing programs;

G. incur the entire expense of any public improvements made by the local public body in exercising the powers granted in the Regional Housing Law; and

H. enter into agreements, which may extend over any period, notwithstanding any provision or rule of law to the contrary, with a regional authority respecting action to be taken by the local public body pursuant to any of the powers granted by the Regional Housing Law. Any law or statute to the contrary notwithstanding, any sale, conveyance, lease or agreement provided for in this section may be made by a local public body without appraisal, public notice, advertisement or public bidding.

History: Laws 1994, ch. 132, 24; 1995, ch. 191, 22; 2009, ch. 48, 17.



Section 11-3A-25 - Procedure for exercising powers.

11-3A-25. Procedure for exercising powers.

The exercise by a regional housing authority or other local public body of the powers granted in the Regional Housing Law may be authorized by resolution of the governing body of the regional housing authority or local public body adopted by a majority of the members of its governing body present at a meeting of the governing body. The resolution may be adopted at the meeting at which the resolution is introduced. The resolution shall take effect immediately and need not be laid over or published or posted.

History: Laws 1994, ch. 132, 25; 1995, ch. 191, 23; 2009, ch. 48, 18.



Section 11-3A-26 - Supplemental nature of the regional housing law.

11-3A-26. Supplemental nature of the regional housing law.

The powers conferred by the Regional Housing Law shall be in addition and supplemental to the powers conferred by any other law.

History: Laws 1994, ch. 132, 26.



Section 11-3A-28 - Law controlling.

11-3A-28. Law controlling.

Insofar as the provisions of the Regional Housing Law are inconsistent with the provisions of any other law, the provisions of the Regional Housing Law shall be controlling.

History: Laws 1994, ch. 132, 28.



Section 11-3A-29 - Temporary provision; continuation of regional housing authorities and boards of commissioners.

11-3A-29. Temporary provision; continuation of regional housing authorities and boards of commissioners.

Regional Housing Authorities and boards of commissioners created and organized under the provisions of Sections 11-3-1 through 11-3-6 NMSA 1978 [repealed] are perpetuated and shall continue to exist as Regional Housing Authorities under the Regional Housing Law. Members of the boards of commissioners of Regional Housing Authorities appointed prior to the effective date of the Regional Housing Law shall continue to serve as members of boards of commissioners, until their terms expire and their successors are appointed and qualified pursuant to the provisions of the Regional Housing Law. All existing contracts and agreements of Regional Housing Authorities in effect on the effective date of the Regional Housing Law shall continue in effect under the provisions of the Regional Housing Law.

History: Laws 1994, ch. 132, 29.



Section 11-3A-30 - Financial and operational oversight.

11-3A-30. Financial and operational oversight.

A. Without the prior approval of the New Mexico mortgage finance authority, no regional housing authority shall:

(1) enter into any contract, memorandum of understanding or other agreement with a value greater than one hundred thousand dollars ($100,000); or

(2) transfer, sell or liquidate any real or personal property with a value greater than one hundred thousand dollars ($100,000).

B. Not less than thirty days prior to the beginning of its fiscal year, each regional housing authority and each nonprofit corporation established pursuant to Section 11-3A-9 NMSA 1978 shall submit a final operating budget for the subsequent fiscal year to the New Mexico mortgage finance authority for review.

C. The financial affairs of every regional housing authority and any nonprofit corporation created by a regional housing authority shall be thoroughly examined and audited annually by the state auditor, by personnel of the state auditor's office designated by the state auditor or by auditors approved by the state auditor. The audits shall be conducted in accordance with generally accepted auditing standards. Each regional housing authority shall submit to the state auditor, the department of finance and administration, the New Mexico mortgage finance authority, the Mortgage Finance Authority Act oversight committee and the legislative finance committee, within thirty days following the receipt of the annual audit of the regional housing authority, a copy of that audit.

D. Every regional housing authority shall submit an annual report of its financial and operational activities to the New Mexico mortgage finance authority for review and analysis and for dissemination to the department of finance and administration, the Mortgage Finance Authority Act oversight committee and the legislative finance committee. Each report shall set forth a complete operating and financial statement covering its operations since the previous report was presented.

E. Failure on the part of a regional housing authority to correct any qualified audit within one year of the release of the audit shall result in the abatement of any state funds until such corrective actions are taken. If a regional housing authority should receive a qualified audit opinion for more than two consecutive years, the oversight agency shall recommend corrective action to be taken.

History: Laws 2007, ch. 50, 6; 2009, ch. 48, 19.



Section 11-3A-31 - Transitional provisions; commissioners; contracts and agreements.

11-3A-31. Transitional provisions; commissioners; contracts and agreements.

A. Members of boards of commissioners of regional housing authorities appointed prior to the effective date of this 2009 act shall continue to serve as members of boards of commissioners until their terms expire or their successors are appointed and qualified pursuant to the provisions of this 2009 act.

B. All contracts and agreements of regional housing authorities in effect on the effective date of this 2009 act shall continue in effect.

History: Laws 2009, ch. 48, 20.






Article 4 - Housing Authority



Article 5 - Bicentennial Grant-in-Aid

Section 11-5-1 - Short title.

11-5-1. Short title.

This act [11-5-1 through 11-5-3 NMSA 1978] may be cited as the "Bicentennial Grant-in-Aid Act."

History: 1953 Comp., 4-35-10, enacted by Laws 1975, ch. 195, 1.



Section 11-5-2 - State bicentennial grant-in-aid fund.

11-5-2. State bicentennial grant-in-aid fund.

There is created the state bicentennial grant-in-aid fund in the office of the state treasurer.

History: 1953 Comp., 4-35-11, enacted by Laws 1975, ch. 195, 2.



Section 11-5-3 - Administration; cost-sharing formula; limitations.

11-5-3. Administration; cost-sharing formula; limitations.

The New Mexico American revolution bicentennial commission [repealed], a division within the state park and recreation commission [state parks division of the energy, minerals and natural resources department], shall administer the state bicentennial grant-in-aid fund and shall process all applications for grants from the state bicentennial grant-in-aid fund. Funds from the state bicentennial grant-in-aid fund shall be made available only upon the condition that the proceeds are matched by local or other state funds on the following basis: at least fifty percent shall be local or other state funds, which may be composed of not more than twenty-five percent in-kind services, and the remainder shall be from the state bicentennial grant-in-aid fund.

State agencies or institutions and incorporated municipalities or counties sponsoring projects of unincorporated communities, including, but not limited to Indian communities, shall be entitled to receive funds from the state bicentennial grant-in-aid fund as prescribed and approved by the New Mexico American revolution bicentennial commission. Projects proposed must be in accordance with provisions of the American revolution bicentennial administration project matching grant guidelines pursuant to Section 9 (b) of P.L. 93-179 and the New Mexico American revolution bicentennial commission's "criteria statement" and the standard contract agreement between the New Mexico state park and recreation commission bicentennial division and the participant. All terminology contained within these respective documents relating to nonprofit organizations shall be disregarded, as such entities are not eligible for state financial assistance. State funds shall be made available for expenditure by the applicant state agency or institution or political subdivision once the project is approved by the New Mexico American revolution bicentennial commission and the applicant demonstrates the availability and source of funds required for its share in the total project cost.

History: 1953 Comp., 4-35-12, enacted by Laws 1975, ch. 195, 3; 1976 (S.S.), ch. 55, 1.






Article 6 - New Mexico Community Assistance

Section 11-6-1 - Short title.

11-6-1. Short title.

This act may be cited as the "New Mexico Community Assistance Act."

History: 1953 Comp., 14-64-1, enacted by Laws 1977, ch. 299, 1.



Section 11-6-2 - Legislative findings and statement of purpose.

11-6-2. Legislative findings and statement of purpose.

A. The development of infrastructure needs of local communities, including but not limited to water, sewage treatment, power, transportation and communication, is a prerequisite to economic development in all areas of the state. Local communities cannot finance these infrastructure needs alone because of inadequate bonding capacity, lag time between development and the generation of revenue and the dependency of economic development on an adequate infrastructure.

B. The legislature finds and declares that, to aid local communities in providing adequate, safe and sanitary services, a community assistance program is needed, particularly for those communities faced with rapid growth or loss of their tax base. A council should be created to review proposals submitted by political subdivisions and to allocate funding from several sources, including severance tax bonds as approved and issued by the state board of finance, community development block grants from the federal government and such other sources of funding as the legislature may specify from time to time for financing needed projects for local community infrastructure development.

C. In order to maximize the utilization of various sources of funding, the legislature designates the local government division of the department of finance and administration as the central clearinghouse and administering and coordinating agency for state and federally funded programs for local community infrastructure development to provide for a common application and funding cycle, promote efficiency, prevent confusion and duplication and limit paperwork for communities seeking assistance.

History: 1978 Comp., 11-6-2, enacted by Laws 1984, ch. 5, 2.



Section 11-6-3 - Definitions.

11-6-3. Definitions.

As used in the New Mexico Community Assistance Act:

A. "council" means the New Mexico community development council;

B. "project" means, except as limited by the state constitution, the purchase, construction, lease, gift, grant, reconstruction, improvement, option to purchase or other acquisition of educational, cultural, recreational, community, municipal, social service or other facilities by a political subdivision, including but not limited to publicly owned water systems, sewer systems, municipal utilities, roads, streets, highways, curbs, gutters, sidewalks, storm sewers, street lighting, traffic control devices, parking facilities, vocational training and rehabilitation facilities, airports, hospitals, nursing homes, publicly owned mental health, alcohol and drug abuse, child abuse and family counseling facilities, juvenile detention homes, swimming pools, parks, auditoriums, public buildings, libraries, fire and police stations, jails, waste disposal systems and sites, special assessment district improvements and all necessary real and personal property therefor, but does not include facilities for the public schools;

C. "community assistance program" means a program to assist political subdivisions with infrastructure development, which may include but is not limited to:

(1) a grant or loan of funds to the political subdivisions;

(2) gathering data about the political subdivisions;

(3) providing technical assistance to analyze the needs and seek solutions to problems related to infrastructure development in political subdivisions; and

(4) providing technical assistance in seeking funds from sources other than the council;

D. "division" means the local government division of the department of finance and administration; and

E. "political subdivision" means any county; incorporated city, town or village; drainage, conservancy, irrigation, water and sanitation or other district; mutual domestic association; public water cooperative association; or community ditch association.

History: 1953 Comp., 14-64-3, enacted by Laws 1977, ch. 299, 3; 1981 (1st S.S.), ch. 11, 1; 1984, ch. 5, 3.



Section 11-6-4 - New Mexico community development council; established; appointment; terms; officers.

11-6-4. New Mexico community development council; established; appointment; terms; officers.

A. The "New Mexico community development council" is created.

B. The council shall consist of

(1) the secretary of finance and administration or a member of his staff designated by him;

(2) the governor or a member of his staff designated by him;

(3) the secretary of health and environment or a member of his staff designated by him;

(4) the lieutenant governor or a member of his staff designated by him; and

(5) seven members appointed by the governor. Appointments shall be made for three-year terms expiring on January 1 of the appropriate year. Each of the following districts shall be represented by one member who shall reside in that district:

(a) district one - San Juan, McKinley and Cibola counties;

(b) district two - Rio Arriba, Santa Fe, Taos, Los Alamos, Colfax, Mora and San Miguel counties;

(c) district three - Bernalillo, Sandoval, Torrance and Valencia counties;

(d) district four - Union, Harding, Quay, Guadalupe, DeBaca, Roosevelt and Curry counties;

(e) district five - Catron, Hidalgo, Luna and Grant counties;

(f) district six - Lincoln, Otero, Chaves, Eddy and Lea counties; and

(g) district seven - Sierra, Dona Ana and Socorro counties.

Appointment of the two additional members provided for in the 1984 amendment to this subsection shall be for terms expiring on January 1, 1986 and January 1, 1987, and thereafter for three years.

C. An appointed member's term may be terminated by the governor for good cause shown.

D. Appointed members shall serve in office until their successors are appointed unless sooner removed according to law. If a vacancy occurs in the office of an approved member by death, resignation or otherwise, the governor shall appoint a successor to serve for the balance of the unexpired term.

E. The governor shall select one member to be chairman of the council. The council shall select such other officers as it deems necessary.

History: 1953 Comp., 14-64-4, enacted by Laws 1977, ch. 299, 4; 1978, ch. 63, 1; 1981 (1st S.S.), ch. 11, 2; 1983, ch. 296, 15; 1983, ch. 298, 2; 1984, ch. 5, 4.



Section 11-6-4.1 - Regulations.

11-6-4.1. Regulations.

A. The council, after public hearing, shall adopt regulations to provide for:

(1) procedures and forms for making grants under the New Mexico Community Assistance Act;

(2) documentation to be provided by the proposed grantee to justify the need for the community assistance program;

(3) procedures for review, evaluation and approval of grants;

(4) procedures for reporting by the grantee of programmatic, organizational and financial information necessary to the review, evaluation and approval of a proposed or existing grant to be funded or which is funded by the council;

(5) a guide for the evaluation of the ability and competence of a proposed or existing grantee to efficiently and adequately provide for the completion of the project;

(6) development and phase-in of a common application form and funding cycle insofar as practical for all state and federal grant or loan programs for local community infrastructure development administered or coordinated by the division;

(7) procedures for the coordination and handling of applications for all state and federal grant or loan programs administered and coordinated by the division;

(8) procedures to control the number of applications from each political subdivision; and

(9) such other requirements deemed necessary by the council to ensure that the state receives the services for which the legislature appropriated money.

B. Regulations adopted by the council shall become effective when filed according to the provisions of the State Rules Act [Chapter 14, Article 4 NMSA 1978].

History: 1978 Comp., 11-6-4.1, enacted by Laws 1981 (1st S.S.), ch. 11, 3; 1984, ch. 5, 5.



Section 11-6-5 - Powers of the council.

11-6-5. Powers of the council.

The council shall have all the powers necessary to carry out the purposes and provisions of the New Mexico Community Assistance Act, including but not limited to the power to:

A. develop and oversee the administration of community assistance programs;

B. adopt, amend and repeal, in accordance with the provisions of the State Rules Act [Chapter 14, Article 4 NMSA 1978] and with technical assistance from the staff of the division, all regulations necessary to administer and enforce the provisions of the rules of the New Mexico Community Assistance Act;

C. apply to any appropriate agency of the United States for participation in and for receipt of aid from any program designed to assist local community infrastructure development;

D. oversee the administration of federal and other funds which are received, controlled or disbursed for the purposes of carrying out the provisions of the community assistance program;

E. coordinate and mobilize assistance and funding resources in regard to the construction, extension or repair of projects;

F. coordinate with, assist and seek input from political subdivisions, community organizations and civic groups;

G. make and enter into all contracts and agreements necessary or incidental to its duties and the execution of its powers under the New Mexico Community Assistance Act;

H. do any and all things necessary or convenient to carry out its purposes and exercise the powers given and granted in the New Mexico Community Assistance Act; and

I. disburse and oversee the administration of any other funds appropriated to the council or as directed by the legislature.

History: 1953 Comp., 14-64-5, enacted by Laws 1977, ch. 299, 5; 1978, ch. 63, 2; 1984, ch. 5, 6.



Section 11-6-5.1 - Powers and duties of the division.

11-6-5.1. Powers and duties of the division.

The division, in accordance with regulations adopted pursuant to Section 11-6-4.1 NMSA 1978, shall have the power and duty to:

A. act as a clearinghouse, provide coordination and handle applications for all state and federal grant or loan programs for local community infrastructure development;

B. develop and adopt, insofar as possible, a common application form and funding cycle for all state and federal grant or loan programs for local community infrastructure development, including but not limited to programs under the New Mexico Community Assistance Act, the Water Supply Construction Act [Rural Infrastructure Act], the development fund, any state or federal solid waste management program, the federal wastewater treatment construction grants program, any state wastewater treatment construction grant or loan programs and federal community development block grant funds;

C. forward all applications for federal wastewater treatment construction grants to the water quality control commission or its designated constituent agency within five working days of receipt; provided that the water quality control commission and its designated constituent agency shall have authority for the administration of federal wastewater treatment construction grant funds, including determining eligibility of grant applicants, establishing priority systems and priority lists for grant applicants, technically reviewing grant applications and approving or denying grant applications;

D. administer federal community development block grant funds and all other federal and state grant or loan programs for local community infrastructure development for which the council has oversight responsibility or where such administration is not otherwise provided for by law; and

E. make and enter into all contracts and agreements necessary or incident to its duties and the execution of its powers under the New Mexico Community Assistance Act.

History: 1978 Comp., 11-6-5.1, enacted by Laws 1984, ch. 5, 7.



Section 11-6-6 - Community assistance application requirements.

11-6-6. Community assistance application requirements.

A. A political subdivision desiring a grant of funds from the council shall file an application for a grant of funds with the council, which shall contain at least the following:

(1) a general description of the proposed project and a general description of related existing facilities, if any;

(2) a general description of all real estate, if any, necessary for the proposed project;

(3) preliminary plans and other documents necessary to show the type, structure and general character of the proposed project;

(4) estimates of cost of the proposed project;

(5) a general description and statement of value of any property, real or personal, of the political subdivision applied or to be applied to the proposed project;

(6) a statement of cash funds previously applied, or currently held by or on behalf of the political subdivision, which are available for and are to be applied to the proposed project;

(7) evidence of the arrangement made by the political subdivision for the financing of all costs of the proposed project in excess of the requested assistance from the council;

(8) evidence that the political subdivision has the organizational and technical competence to utilize the requested funds efficiently; and

(9) evidence that the political subdivision can properly operate and maintain the facility to be constructed for its useful life.

B. After receipt of an application for a grant of funds, the division shall provide copies of the application to appropriate state agencies, who shall have fifteen working days to review the application and communicate their comments to the council. The division shall also review all applications and submit its recommendations to the council. In deciding whether or not to approve assistance funds, the council except as provided by applicable federal law shall consider, but is not limited to:

(1) the health and safety of the residents to be served by the proposed project;

(2) the needs of other political subdivisions for infrastructure development funding; and

(3) other sources of funds available to the political subdivision to fund the proposed project.

C. All action shall be taken by vote of a majority of the members of the council.

D. The division shall, upon a decision by the council to approve assistance funds to a political subdivision, notify all appropriate state agencies of the project and request that they monitor it to assure that all statutes, rules and regulations are complied with and that standards are maintained.

History: 1953 Comp., 14-64-6, enacted by Laws 1977, ch. 299, 6; 1984, ch. 5, 8.



Section 11-6-6.1 - Requirements.

11-6-6.1. Requirements.

A. No project which will result in increased demand for water in the area of the project shall be recommended for approval by the council until the council is satisfied that the political subdivision either holds or can acquire water rights sufficient to meet the increase in demand. Nothing in this subsection shall be construed to require any political subdivision to submit information in an application under Section 11-6-6 NMSA 1978 which information would not be required under that section.

B. The council shall not approve a grant of funds for any political subdivision unless the council is satisfied that the political subdivision has taken all reasonable steps to use other sources of funding.

C. Of the grants made in any one fiscal year, at least fifteen percent of the dollar amount shall be made to counties with populations of less than fifteen thousand and other political subdivisions with populations of less than three thousand or on behalf of areas with populations of less than three thousand. For such grants, regardless of funding source, the council may, if it finds such to be in the public interest, waive any requirements to use other sources of funding.

D. No grant in excess of five hundred thousand dollars ($500,000) for any one project shall be made to a political subdivision in any one fiscal year, provided that this maximum does not apply to state funds for matching federal wastewater treatment facility construction grants.

E. In making grants from state funds that are not limited to a particular type of project, the council shall give priority to the needs of political subdivisions impacted either by rapid growth or loss of tax base.

History: 1978 Comp., 11-6-6.1, enacted by Laws 1979, ch. 166, 4; 1981 (1st S.S.), ch. 11, 4; 1983, ch. 298, 3; 1984, ch. 5, 9.



Section 11-6-7 - Ownership.

11-6-7. Ownership.

Upon completion of the project, ownership of the project will reside with the political subdivision which constructed the project.

History: 1953 Comp., 14-64-7, enacted by Laws 1977, ch. 299, 8.



Section 11-6-8 - Staff.

11-6-8. Staff.

The staff of the division shall be the staff of the council and shall provide technical assistance, compile data, evaluate the effectiveness of the program and report its findings to the legislature.

History: 1953 Comp., 14-64-8, enacted by Laws 1977, ch. 299, 9; 1978, ch. 63, 3; 1984, ch. 5, 10.



Section 11-6-9 - Assistance by state agencies.

11-6-9. Assistance by state agencies.

A. Upon request of the council, any state agency is authorized and empowered to temporarily assign to the council such officers and employees as it may deem necessary from time to time to assist the council in carrying out its functions and duties under the New Mexico Community Assistance Act. The officers and employees so assigned shall not lose their status or rights as public employees.

B. Upon request of the council, any state agency, or officer or employee thereof, is authorized and empowered to lend such technical assistance, render advice and attend meetings with directors and employees of the council as the council may require in carrying out its functions and duties.

History: 1953 Comp., 14-64-9, enacted by Laws 1977, ch. 299, 10.






Article 6A - Local DWI Grant Program

Section 11-6A-1 - Short title.

11-6A-1. Short title.

Sections 1 through 5 [11-6A-1 through 11-6A-5 and 11-6A-6 NMSA 1978] of this act may be cited as the "Local DWI Grant Program Act".

History: Laws 1993, ch. 65, 1.



Section 11-6A-2 - Definitions.

11-6A-2. Definitions.

As used in the Local DWI Grant Program Act:

A. "council" means the DWI grant council; and

B. "division" means the local government division of the department of finance and administration.

History: Laws 1993, ch. 65, 2.



Section 11-6A-3 - Local DWI grant program; fund.

11-6A-3. Local DWI grant program; fund.

A. The division shall establish a local DWI grant program to make grants to municipalities or counties for:

(1) new, innovative or model programs, services or activities to prevent or reduce the incidence of DWI, alcoholism, alcohol abuse, drug addiction or drug abuse; and

(2) programs, services or activities to prevent or reduce the incidence of domestic abuse related to DWI, alcoholism, alcohol abuse, drug addiction or drug abuse.

B. Grants shall be awarded by the council pursuant to the advice and recommendations of the division.

C. The "local DWI grant fund" is created in the state treasury and shall be administered by the division. Two million five hundred thousand dollars ($2,500,000) of liquor excise tax revenues distributed to the fund and all other money in the fund, other than money appropriated for distribution pursuant to Subsections D and E of this section and money appropriated for DWI program distributions, are appropriated to the division to make grants to municipalities and counties upon council approval in accordance with the program established under the Local DWI Grant Program Act and to evaluate DWI grantees and the local DWI grant program. Money in the fund may be used for drug courts. An amount equal to the liquor excise tax revenues distributed annually to the fund, less five million six hundred thousand dollars ($5,600,000), is appropriated to the division to make DWI program distributions to counties upon council approval of programs in accordance with the provisions of the Local DWI Grant Program Act. No more than six hundred thousand dollars ($600,000) of liquor excise tax revenues distributed to the fund in any fiscal year shall be expended for administration of the grant program. Balances in the fund at the end of any fiscal year shall not revert to the general fund.

D. Two million eight hundred thousand dollars ($2,800,000) of the liquor excise tax revenues distributed to the local DWI grant fund is appropriated to the division for distribution to the following counties in the following amounts for funding of alcohol detoxification and treatment facilities:

(1) one million seven hundred thousand dollars ($1,700,000) to class A counties with a population of over three hundred thousand persons according to the 1990 federal decennial census;

(2) three hundred thousand dollars ($300,000) each to counties reclassified in 2002 as class A counties with a population of more than ninety thousand but less than one hundred thousand persons according to the 1990 federal decennial census;

(3) two hundred thousand dollars ($200,000) to class B counties with a population of more than thirty thousand but less than forty thousand persons according to the 1990 federal decennial census;

(4) one hundred fifty thousand dollars ($150,000) to class B counties with a population of more than sixty-two thousand but less than sixty-five thousand persons according to the 1990 federal decennial census; and

(5) one hundred fifty thousand dollars ($150,000) to class B counties with a population of more than thirteen thousand but less than fifteen thousand persons according to the 1990 federal decennial census.

E. Three hundred thousand dollars ($300,000) of the liquor excise tax revenues distributed to the local DWI grant fund is appropriated to the division for the interlock device fund.

F. In awarding DWI grants to local communities, the council:

(1) may fund new or existing innovative or model programs, services or activities designed to prevent or reduce the incidence of DWI, alcoholism or alcohol abuse;

(2) may fund existing community-based programs, services or facilities for prevention, screening and treatment of alcoholism and alcohol abuse;

(3) may fund new or existing innovative or model programs, services or activities of any kind designed to prevent or reduce the incidence of domestic abuse related to DWI, alcoholism or alcohol abuse;

(4) may fund existing community-based programs, services or facilities for prevention and treatment of domestic abuse related to DWI, alcoholism or alcohol abuse;

(5) shall give consideration to a broad range of approaches to prevention, education, screening, treatment or alternative sentencing, including programs that combine incarceration, treatment and aftercare, to address the problem of DWI, alcoholism or alcohol abuse; and

(6) shall make grants only to counties or municipalities in counties that have established a DWI planning council and adopted a county DWI plan or are parties to a multicounty DWI plan that has been approved by the council and approved pursuant to Chapter 43, Article 3 NMSA 1978 and only for programs, services or activities consistent with that plan. A DWI plan shall also comply with local DWI grant program rules and guidelines.

G. The council shall use the criteria in Subsection F of this section to approve DWI programs, services or activities for funding through the county DWI program distribution. Sixty-five percent of the DWI grants awarded to local communities shall be used for alcohol-related treatment and detoxification programs.

History: Laws 1993, ch. 65, 3; 1997, ch. 182, 3; 1999, ch. 18, 1; 2000, ch. 83, 2; 2001, ch. 112, 2; 2003, ch. 213, 1; 2013, ch. 98, 1.



Section 11-6A-4 - DWI grant council; membership; duties.

11-6A-4. DWI grant council; membership; duties.

A. The "DWI grant council" is created and shall consist of the president of the New Mexico municipal league or his designee, the president of the New Mexico association of counties or his designee, the secretary of health or the secretary's designee, the secretary of finance and administration or the secretary's designee, the chief of the traffic safety bureau of the state highway and transportation department and two representatives of local governing bodies who shall be appointed by the governor so as to provide geographic diversity.

B. Appointed members shall be appointed to a two-year term. In the event of a vacancy, the governor shall appoint a member for the remainder of the term.

C. The council shall meet as necessary to receive applications, consider grant requests and award DWI grants pursuant to the Local DWI Grant Program Act. All actions of the council require the affirmative vote of a majority of the members of the council.

D. Members of the council shall be reimbursed for per diem and mileage in accordance with the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978].

History: Laws 1993, ch. 65, 4; 2001, ch. 186, 1.



Section 11-6A-5 - Administration of local DWI grant program and county DWI program distribution; regulations.

11-6A-5. Administration of local DWI grant program and county DWI program distribution; regulations.

A. The division shall administer and evaluate the local DWI grant program and the county DWI program distribution and shall serve as staff to the council.

B. The division, with the advice and approval of the council, shall adopt regulations necessary for operation of the local DWI grant program and the county DWI program distribution, including:

(1) forms and procedures for the application process for the local DWI grant program and the county DWI program distribution;

(2) documentation to be provided by the applicant to assure compliance with the grant and the county DWI program distribution guidelines and other provisions of the Local DWI Grant Program Act;

(3) procedures and guidelines for review, evaluation and approval of grant awards and for review and approval of programs to be funded by the county DWI program distribution;

(4) procedures and guidelines for oversight, evaluation and audit of DWI grantees to assure that grants are being administered in the manner and for the purposes that the grants were awarded; and

(5) design of an evaluation mechanism for DWI grant programs, distributions and services and submission by each DWI grantee of an annual report or other data on each local DWI grant program, distribution or service and its effectiveness and outcomes.

History: Laws 1993, ch. 65, 5; 1997, ch. 182, 4; 2003, ch. 213, 2.



Section 11-6A-6 - Distribution of certain local DWI grant program funds; approval of programs.

11-6A-6. Distribution of certain local DWI grant program funds; approval of programs.

A. An amount equal to the liquor excise tax revenues distributed to the local DWI grant fund for the fiscal year less five million six hundred thousand dollars ($5,600,000) shall be available for distribution in accordance with the formula in Subsection B of this section to each county for council-approved DWI programs, services or activities; provided that each county shall receive a minimum distribution of at least one-half percent of the money available for distribution.

B. Each county shall be eligible for a DWI program distribution in an amount derived by multiplying the total amount of money available for distribution by a percentage that is the average of the following two percentages:

(1) a percentage equal to a fraction, the numerator of which is the retail trade gross receipts in the county and the denominator of which is the total retail trade gross receipts in the state; and

(2) a percentage equal to a fraction, the numerator of which is the number of alcohol-related injury crashes in the county and the denominator of which is the total alcohol-related injury crashes in the state.

C. A county shall be eligible to receive the distribution determined pursuant to Subsection B of this section if the board of county commissioners has submitted to the council a request to use the distribution for the operation of one or more DWI programs, services or activities in the county and the request has been approved by the council. The request shall also comply with local DWI grant program rules and guidelines.

D. No later than April 1 each year, each board of county commissioners seeking approval for the DWI program distribution pursuant to this section shall make application to the division for review and approval by the council for one or more local DWI programs, services or activities in the county. Application shall be made on a form and in a manner determined by the division. The council shall approve the programs eligible for a distribution no later than July 1 of each year. The division shall make the annual distribution to each county in quarterly installments on or before each September 10, December 10, March 10 and June 10, beginning in September 2004. The amount available for distribution quarterly to each county shall be the amount determined by applying the formula in Subsection B of this section to the amount of liquor excise tax revenues in the local DWI grant fund at the end of the month prior to the quarterly installment due date and after one million three hundred twenty-five thousand dollars ($1,325,000) has been set aside for the DWI grant program and after the appropriations and distributions pursuant to Subsections D and E of Section 11-6A-3 NMSA 1978.

E. If a county does not have a council-approved DWI program, service or activity or does not need the full amount of the available distribution, the unused money shall revert to the local DWI grant fund and may be used by the council for the local DWI grant program.

F. As used in this section:

(1) "alcohol-related injury crashes" means the average annual number of alcohol-related injury crashes during the period from January 1, 2000 through December 31, 2002, as determined by the traffic safety bureau of the state highway and transportation department; and

(2) "retail trade gross receipts" means the total reported gross receipts attributable to taxpayers reporting under the retail trade industry sector of the state for the most recent fiscal year as determined by the taxation and revenue department.

History: Laws 1997, ch. 182, 2; 2000, ch. 83, 3; 2001, ch. 112, 3; 2003, ch. 213, 3.






Article 7 - Interstate Compact on Mental Health

Section 11-7-1 - Enactment of compact; text.

11-7-1. [Enactment of compact; text.]

The "Interstate Compact on Mental Health" is enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

THE INTERSTATE COMPACT ON MENTAL HEALTH

ARTICLE I

Findings and Purpose

The party states find that the proper and expeditious treatment of the mentally ill and mentally deficient can be facilitated by cooperative action, to the benefit of the patients, their families, and society as a whole. Further, the party states find that the necessity of and desirability for furnishing such care and treatment bears no primary relation to the residence or citizenship of the patient but that, on the contrary, the controlling factors of community safety and humanitarianism require that facilities and services be made available for all who are in need of them. Consequently, it is the purpose of this compact and of the party states to provide the necessary legal basis for the institutionalization or other appropriate care and treatment of the mentally ill and mentally deficient under a system that recognizes the paramount importance of patient welfare and to establish the responsibilities of the party states in terms of such welfare.

ARTICLE II

Definitions

As used in this compact:

A. "sending state" means a party state from which a patient is transported pursuant to the provisions of the compact or from which it is contemplated that a patient may be so sent;

B. "receiving state" means a party state to which a patient is transported pursuant to the provisions of the compact or to which it is contemplated that a patient may be transported;

C. "institution" means any hospital or other facility maintained by a party state or political subdivision thereof for the care and treatment of mental illness or mental deficiency;

D. "patient" means any person subject to or eligible as determined by the laws of the sending state, for institutionalization or other care, treatment or supervision under this compact;

E. "after-care" means care, treatment and services provided a patient, as defined in this compact, on convalescent status or conditional release;

F. "mental illness" means mental disease to such extent that a person so afflicted requires care and treatment for his own welfare, or the welfare of others, or of the community;

G. "mental deficiency" means mental deficiency as defined by appropriate clinical authorities to such extent that a person so afflicted is incapable of managing himself and his affairs, but shall not include mental illness;

H. "state" means any state, territory or possession of the United States, the District of Columbia and the commonwealth of Puerto Rico.

ARTICLE III

Eligibility and Transfer

A. Whenever a person physically present in any party state shall be in need of institutionalization by reason of mental illness or mental deficiency, he shall be eligible for care and treatment in an institution in that state irrespective of his residence, settlement or citizenship qualifications.

B. The provisions of Subdivision A of this article to the contrary notwithstanding, any patient may be transferred to an institution in another state whenever there are factors based upon clinical determinations indicating that the care and treatment of the patient would be facilitated or improved thereby. Any such institutionalization may be for the entire period of care and treatment or for any portion or portions thereof. The factors referred to in this subdivision shall include the patient's full record with due regard for the location of the patient's family, character of the illness and probable duration thereof, and such other factors as shall be considered appropriate.

C. No state shall be obliged to receive any patient sent under Subdivision B of this article unless the sending state has given advance notice of its intention to send the patient; furnished all available medical and other pertinent records concerning the patient; given the qualified medical or other appropriate clinical authorities of the receiving state an opportunity to examine the patient if the authorities so wish; and unless the receiving state shall agree to accept the patient.

D. In the event that the laws of the receiving state establish a system of priorities for the admission of patients, an interstate patient under this compact shall receive the same priority as a local patient and shall be taken in the same order and at the same time that he would be taken if he were a local patient.

E. Under this compact, the determination as to the suitable place of institutionalization for a patient may be reviewed at any time and such further transfer of the patient may be made as seems likely to be in the best interest of the patient.

ARTICLE IV

After-Care

A. Whenever, under the laws of the state in which a patient is physically present, it shall be determined that the patient should receive after-care or supervision, the care or supervision may be provided in a receiving state. If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state shall have reason to believe that after-care in another state would be in the best interest of the patient and would not jeopardize the public safety, they shall request the appropriate authorities in the receiving state to investigate the desirability of affording the patient after-care in the receiving state, and an investigation shall be made with all reasonable speed. The request for investigation shall be accompanied by complete information concerning the patient's intended place of residence and the identity of the person in whose charge it is proposed to place the patient, the complete medical history of the patient, and such other documents as may be pertinent.

B. If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state and the appropriate authorities in the receiving state find that the best interest of the patient would be served thereby, and if the public safety would not be jeopardized thereby, the patient may receive after-care or supervision in the receiving state.

C. In supervision, treating or caring for a patient on after-care under the terms of this article, a receiving state shall employ the same standards of visitation, examination, care and treatment that it employs for similar local patients.

ARTICLE V

Escape Notice

Whenever a dangerous or potentially dangerous patient escapes from an institution in any party state, that state shall promptly notify all appropriate authorities within and without the jurisdiction of the escape in a manner reasonably calculated to facilitate the speedy apprehension of the escapee. Immediately upon the apprehension and identification of any such dangerous or potentially dangerous patient, he shall be detained in the state where found pending disposition in accordance with law.

ARTICLE VI

Transporting

The duly accredited officers of any state party to this compact, upon the establishment of their authority and the identity of the patient, may transport any patient being moved under this compact through any and all states party to this compact, without interference.

ARTICLE VII

Effect and Cost of Transfer

A. No person shall be deemed a patient of more than one institution at any given time. Completion of transfer of any patient to an institution in a receiving state shall have the effect of making the person a patient of the institution in the receiving state.

B. The sending state shall pay all costs of and incidental to the transportation of any patient under this compact, but any two or more party states may, by making a specific agreement for that purpose, arrange for a different allocation of costs as among themselves.

C. No provision of this compact alters or affects any internal relationships among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

D. Nothing in this compact prevents any party state or subdivision thereof from asserting any right against any person, agency or other entity in regard to cost for which such party state or subdivision thereof may be responsible pursuant to any provision of this compact.

E. Nothing in this compact invalidates any reciprocal agreement between a party state and a non-party state relating to institutionalization, care or treatment of the mentally ill or mentally deficient, or any statutory authority pursuant to which such agreements may be made.

ARTICLE VIII

Guardian

A. Nothing in this compact abridges, diminishes, or in any way impairs the rights, duties and responsibilities of any patient's guardian on his own behalf or in respect of any patient for whom he may serve, except that where the transfer of any patient to another jurisdiction makes advisable the appointment of a supplemental or substitute guardian, any court of competent jurisdiction in the receiving state may make a supplemental or substitute appointment and the court which appointed the previous guardian shall upon being duly advised of the new appointment, and upon the satisfactory completion of an accounting and other acts as the court may by law require, relieve the previous guardian of power and responsibility to whatever extent shall be appropriate in the circumstances; however, in the case of any patient having settlement in the sending state, the court of competent jurisdiction in the sending state shall have the sole discretion to relieve a guardian appointed by it or continue his power and responsibility, whichever it shall deem advisable. The court in the receiving state may, in its discretion, confirm or reappoint the person previously serving as guardian in the sending state in lieu of making a supplemental or substitute appointment.

B. The term "guardian" as used in Subdivision A of this article shall include any guardian, trustee, legal committee, conservator or other person or agency however denominated who is charged by law with power to act for or responsibility for the person or property of a patient.

ARTICLE IX

Criminals

A. No provision of this compact except Article V shall apply to any person institutionalized while under sentence in a penal or correctional institution or while subject to trial on a criminal charge, or whose institutionalization is due to the commission of an offense for which, in the absence of mental illness or mental deficiency, the person would be subject to incarceration in a penal or correctional institution.

B. To every extent possible, it is the policy of the states party to this compact that no patient shall be placed or detained in any prison, jail or lockup, but such patient shall, with all expedition, be taken to a suitable institutional facility for mental illness or mental deficiency.

ARTICLE X

Compact Administrator

A. Each party state shall appoint a "compact administrator" who, on behalf of his state, shall act as general coordinator of activities under the compact in his state and who shall receive copies of all reports, correspondence and other documents relating to any patient processed under the compact by his state either in the capacity of sending or receiving state. The compact administrator or his duly designated representative shall be the official with whom other party states shall deal in any matter relating to the compact or any patient processed under the compact.

B. The compact administrators of the respective party states shall have power to promulgate reasonable rules and regulations to carry out more effectively the terms and provisions of this compact.

ARTICLE XI

Supplementary Agreements

The duly constituted administrative authorities of any two or more party states may enter into supplementary agreements for the provision of any service or facility or for the maintenance of any institution on a joint or cooperative basis whenever the states concerned shall find that such agreements will improve services, facilities or institutional care and treatment in the fields of mental illness or mental deficiency. No supplementary agreement shall be construed so as to relieve any party state of any obligation which it otherwise would have under other provisions of this compact.

ARTICLE XII

Entry into Force

This compact shall enter into full force and effect as to any state when enacted by it into law and such state shall thereafter be a party to the compact with any and all states legally joining in it.

ARTICLE XIII

Withdrawal

This compact shall be liberally construed so as to effectuate its purposes. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and its applicability to any government, agency, person or circumstance shall not be affected. If this compact shall be held contrary to the constitution of any state party to the compact, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

History: 1953 Comp., 34-5-1, enacted by Laws 1969, ch. 118, 1.



Section 11-7-2 - Compact coordinator; powers and duties.

11-7-2. Compact coordinator; powers and duties.

Pursuant to the Interstate Compact on Mental Health, the administrator of the New Mexico behavioral health institute is designated as the compact administrator and, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms of the compact. The compact administrator is authorized, empowered and directed to cooperate with all departments, agencies and officers of and in the government of this state and its subdivisions in facilitating the proper administration of the compact or of any supplementary agreement entered into by this state under the compact.

History: 1953 Comp., 34-5-2, enacted by Laws 1969, ch. 118, 2; 1977, ch. 253, 46; 2007, ch. 325, 5; 2009, ch. 191, 1.



Section 11-7-3 - Supplementary agreements.

11-7-3. Supplementary agreements.

The compact administrator may enter into supplementary agreements with appropriate officials of other states under Articles VII and XI of the compact [11-7-1 NMSA 1978]. In the event that the supplementary agreements shall require or contemplate the use of any institution or facility of this state or require or contemplate the provision of any service by this state, no agreement shall have force or effect until approved by the head of the department or agency under whose jurisdiction the institution or facility is operated or whose department or agency will be charged with the rendering of the service.

History: 1953 Comp., 34-5-3, enacted by Laws 1969, ch. 118, 3.



Section 11-7-4 - Payments by administrator.

11-7-4. Payments by administrator.

The compact administrator may make or arrange for any payments necessary to discharge any financial obligations imposed upon this state by the compact [11-7-1 NMSA 1978] or by any supplementary agreement entered into under the compact.

History: 1953 Comp., 34-5-4, enacted by Laws 1969, ch. 118, 4.



Section 11-7-5 - Notice of transfer.

11-7-5. Notice of transfer.

Whenever the compact administrator receives a request for the transfer of a patient from an institution in this state to an institution in another party state, and he determines that the transfer is in the best interest of the patient, he shall give notice of the proposed transfer to the patient, the spouse of the patient, the parents of the patient and the adult children of the patient. This notice shall also notify these people of the right, if requested, to a court hearing on the proposed transfer and shall contain a request for written consent from these people for the transfer. The notice shall be in writing, and the respondents shall be given fourteen days from the date of mailing of the notice to consent or object to the transfer, or to request a court hearing. No transfer shall be made if there is any written objection or request made to the compact administrator except upon order of the court after hearing. However, no transfer shall be made if the compact administrator receives written objections from all these people. No transfer shall be made of a patient ordered hospitalized by any court unless written notice of the proposed transfer has been given to that court.

History: 1953 Comp., 34-5-5, enacted by Laws 1969, ch. 118, 5.






Article 8 - Compact for Education

Section 11-8-1 - Compact for education entered into.

11-8-1. Compact for education entered into.

The "Compact for Education" is hereby entered into and enacted into law with all jurisdictions legally joining therein, in the form substantially as set out in Sections 11-8-1 through 11-8-11 NMSA 1978.

History: 1953 Comp., 77-20-1, enacted by Laws 1967, ch. 16, 283.



Section 11-8-2 - Purpose and policy; Article I.

11-8-2. Purpose and policy; Article I.

A. It is the purpose of this compact [11-8-1 through 11-8-11 NMSA 1978] to:

(1) establish and maintain close cooperation and understanding among executive, legislative, professional, educational and lay leadership on a nation-wide basis at the state and local levels;

(2) provide a forum for the discussion, development, crystallization and recommendation of public policy alternatives in the field of education;

(3) provide a clearinghouse of information on matters relating to educational problems and how they are being met in different places throughout the nation, so that the executive and legislative branches of state government and of local communities may have ready access to the experience and record of the entire country, and so that both lay and professional groups in the field of education may have additional avenues for the sharing of experience and the interchange of ideas in the formation of public policy in education;

(4) facilitate the improvement of state and local educational systems so that all of them will be able to meet adequate and desirable goals in a society which requires continuous qualitative and quantitative advance in educational opportunities, methods and facilities.

B. It is the policy of this compact to encourage and promote local and state initiative in the development, maintenance, improvement and administration of educational systems and institutions in a manner which will accord with the needs and advantages of diversity among localities and states.

C. The party states recognize that each of them has an interest in the quality and quantity of education furnished in each of the other states, as well as in the excellence of its own educational systems and institutions, because of the highly mobile character of individuals within the nation, and because the products and services contributing to the health, welfare and economic advancement of each state are supplied in significant part by persons educated in other states.

History: 1953 Comp., 77-20-2, enacted by Laws 1967, ch. 16, 284.



Section 11-8-3 - State defined; Article II.

11-8-3. State defined; Article II.

As used in this compact [11-8-1 through 11-8-11 NMSA 1978], "state" means a state, territory or possession of the United States, the District of Columbia, or the commonwealth of Puerto Rico.

History: 1953 Comp., 77-20-3, enacted by Laws 1967, ch. 16, 285.



Section 11-8-4 - The commission; Article III.

11-8-4. The commission; Article III.

A. The "educational commission of the states," hereinafter called "the commission," is hereby established. The commission shall consist of seven members representing each party state. One of such members shall be the governor; two shall be members of the state legislature selected by its respective houses and serving in such manner as the legislature may determine; and four shall be appointed by and serve at the pleasure of the governor, unless the laws of the state otherwise provide. If the laws of a state prevent legislators from serving on the commission, six members shall be appointed by and serve at the pleasure of the governor, unless the laws of the state otherwise provide. In addition to any other principles or requirements which a state may establish for the appointment and service of its members of the commission, the guiding principle for the composition of the membership on the commission from each party state shall be that the members representing such state shall, by virtue of their training, experience, knowledge or affiliations be in a position collectively to reflect broadly the interests of the state government, higher education, the state education system, local education, lay and professional, public and nonpublic educational leadership. Of those appointees, one shall be the head of a state agency or institution, designated by the governor, having responsibility for one or more programs of public education. In addition to the members of the commission representing the party states, there may be not to exceed ten nonvoting commissioners selected by the steering committee for terms of one year. Such commissioners shall represent leading national organizations of professional educators or persons concerned with educational administration.

B. The members of the commission shall be entitled to one vote each on the commission. No action of the commission shall be binding unless taken at a meeting at which a majority of the total number of votes on the commission are cast in favor thereof. Action of the commission shall be only at a meeting at which a majority of the commissioners are present. The commission shall meet at least once a year. In its bylaws, and subject to such directions and limitations as may be contained therein, the commission may delegate the exercise of any of its powers to the steering committee or the executive director, except for the power to approve budgets or requests for appropriations, the power to make policy recommendations pursuant to Article IV (Section 11-8-5 NMSA 1978) and adoption of the annual report pursuant to Paragraph J of this article.

C. The commission shall have a seal.

D. The commission shall elect annually from among its members a chairman, who shall be a governor, a vice chairman and a treasurer. The commission shall provide for the appointment of an executive director. Such executive director shall serve at the pleasure of the commission, and together with the treasurer and such other personnel as the commission may deem appropriate shall be bonded in such amount as the commission shall determine. The executive director shall be secretary.

E. Irrespective of the civil service, personnel or other merit system laws of any of the party states, the executive director subject to the approval of the steering committee shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the commission, and shall fix the duties and compensation of such personnel. The commission in its bylaws shall provide for the personnel policies and programs of the commission.

F. The commission may borrow, accept or contract for the services of personnel from any party jurisdiction, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of two or more of the party jurisdictions or their subdivisions.

G. The commission may accept for any of its purposes and functions under this compact [11-8-1 through 11-8-11 NMSA 1978] any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association, foundation, or corporation, and may receive, utilize and dispose of the same. Any donation or grant accepted by the commission pursuant to this paragraph or services borrowed pursuant to Paragraph F of this article shall be reported in the annual report of the commission. Such report shall include the nature, amount and conditions, if any, of the donation, grant, or services borrowed, and the identity of the donor or lender.

H. The commission may establish and maintain such facilities as may be necessary for the transacting of its business. The commission may acquire, hold, and convey real and personal property and any interest therein.

I. The commission shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The commission shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.

J. The commission annually shall make to the governor and legislature of each party state a report covering the activities of the commission for the preceding year. The commission may make such additional reports as it may deem desirable.

History: 1953 Comp., 77-20-4, enacted by Laws 1967, ch. 16, 286.



Section 11-8-5 - Powers; Article IV.

11-8-5. Powers; Article IV.

In addition to authority conferred on the commission by other provisions of the compact [11-8-1 through 11-8-11 NMSA 1978], the commission shall have authority to:

A. collect, correlate, analyze and interpret information and data concerning educational needs and resources;

B. encourage and foster research in all aspects of education, but with special reference to the desirable scope of instruction, organization, administration, and instructional methods and standards employed or suitable for employment in public educational systems;

C. develop proposals for adequate financing of education as a whole and at each of its many levels;

D. conduct or participate in research of the types referred to in this article in any instance where the commission finds that such research is necessary for the advancement of the purposes and policies of this compact, utilizing fully the resources of national associations, regional compact organizations for higher education and other agencies and institutions, both public and private;

E. formulate suggested policies and plans for the improvement of public education as a whole, or for any segment thereof, and make recommendations with respect thereto available to the appropriate governmental units, agencies and public officials;

F. do such other things as may be necessary or incidental to the administration of any of its authority or functions pursuant to this compact.

History: 1953 Comp., 77-20-5, enacted by Laws 1967, ch. 16, 287.



Section 11-8-6 - Cooperation with federal government; Article V.

11-8-6. Cooperation with federal government; Article V.

A. If the laws of the United States specifically so provide, or if administrative provision is made therefor within the federal government, the United States may be represented on the commission by not to exceed ten representatives. Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to federal law, and may be drawn from any one or more branches of the federal government, but no such representative shall have a vote on the commission.

B. The commission may provide information and make recommendations to any executive or legislative agency or officer of the federal government concerning the common educational policies of the states, and may advise with any such agencies or officers concerning any matter of mutual interest.

History: 1953 Comp., 77-20-6, enacted by Laws 1967, ch. 16, 288.



Section 11-8-7 - Committees; Article VI.

11-8-7. Committees; Article VI.

A. To assist in the expeditious conduct of its business when the full commission is not meeting, the commission shall elect a steering committee of thirty-two members which, subject to the provisions of this compact [11-8-1 through 11-8-11 NMSA 1978] and consistent with the policies of the commission, shall be constituted and function as provided in the bylaws of the commission. One-fourth of the voting membership of the steering committee shall consist of governors, one-fourth shall consist of legislators, and the remainder shall consist of other members of the commission. A federal representative on the commission may serve with the steering committee, but without vote. The voting members of the steering committee shall serve for terms of two years, except that members elected to the first steering committee of the commission shall be elected as follows: sixteen for one year and sixteen for two years. The chairman, vice chairman, and treasurer of the commission shall be members of the steering committee and, anything in this paragraph to the contrary notwithstanding, shall serve during their continuance in these offices. Vacancies in the steering committee shall not affect its authority to act, but the commission at its next regularly ensuing meeting following the occurrence of any vacancy shall fill it for the unexpired term. No person shall serve more than two terms as a member of the steering committee: provided that service for a partial term of one year or less shall not be counted toward the two term limitation.

B. The commission may establish advisory and technical committees composed of state, local, and federal officials and private persons to advise it with respect to any one or more of its functions. Any advisory or technical committee may, on request of the states concerned, be established to consider any matter of special concern to two or more of the party states.

C. The commission may establish such additional committees as its bylaws may provide.

History: 1953 Comp., 77-20-7, enacted by Laws 1967, ch. 16, 289.



Section 11-8-8 - Finance; Article VII.

11-8-8. Finance; Article VII.

A. The commission shall advise the governor or designated officer or officers of each party state of its budget and estimated expenditures for such period as may be required by the laws of that party state. Each of the commission's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states.

B. The total amount of appropriation requests under any budget shall be apportioned among the party states. In making such apportionment, the commission shall devise and employ a formula which takes equitable account of the populations and per capita income levels of the party states.

C. The commission shall not pledge the credit of any party states. The commission may meet any of its obligations in whole or in part with funds available to it pursuant to Article III G (Subsection G of Section 11-8-4 NMSA 1978) of this compact, provided that the commission takes specific action setting aside such funds prior to incurring an obligation to be met in whole or in part in such manner. Except where the commission makes use of funds available to it pursuant to Article III G (Subsection G of Section 11-8-4 NMSA 1978), the commission shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same.

D. The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established by its bylaws. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant, and the report of the audit shall be included in and become part of the annual reports of the commission.

E. The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the commission.

F. Nothing contained herein shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the commission.

History: 1953 Comp., 77-20-8, enacted by Laws 1967, ch. 16, 290.



Section 11-8-9 - Eligible parties; entry into and withdrawal; Article VIII.

11-8-9. Eligible parties; entry into and withdrawal; Article VIII.

A. This compact [11-8-1 through 11-8-11 NMSA 1978] shall have as eligible parties all states, territories, and possessions of the United States, the District of Columbia, and the commonwealth of Puerto Rico. In respect of any such jurisdiction not having a governor, the term "governor," as used in this compact, shall mean the closest equivalent official of such jurisdiction.

B. Any state or other eligible jurisdiction may enter into this compact and it shall become binding thereon when it has adopted the same: provided that in order to enter into initial effect, adoption by at least ten eligible party jurisdiction [jurisdictions] shall be required.

C. Adoption of the compact may be either by enactment thereof or by adherence thereto by the governor; provided that in the absence of enactment, adherence by the governor shall be sufficient to make his state a party only until December 31, 1967. During any period when a state is participating in this compact through gubernatorial action, the governor shall appoint those persons who, in addition to himself, shall serve as the members of the commission from his state, and shall provide to the commission an equitable share of the financial support of the commission from any source available to him.

D. Except for a withdrawal effective on December 31, 1967 in accordance with Paragraph C of this article, any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

History: 1953 Comp., 77-20-9, enacted by Laws 1967, ch. 16, 291.



Section 11-8-10 - Construction and severability; Article IX.

11-8-10. Construction and severability; Article IX.

This compact [11-8-1 through 11-8-11 NMSA 1978] shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States, or the applicability thereof to any government, agency, person or circumstances is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the state affected as to all severable matters.

History: 1953 Comp., 77-20-10, enacted by Laws 1967, ch. 16, 292.



Section 11-8-11 - Filing of compact.

11-8-11. Filing of compact.

Pursuant to Article III, I (Subsection I of Section 11-8-4 NMSA 1978) the commission shall file a copy of its bylaws and any amendment thereto with the supreme court librarian of New Mexico. The governor shall make additional filings pursuant to Section 14-3-20 NMSA 1978.

History: 1953 Comp., 77-20-11, enacted by Laws 1967, ch. 16, 293.






Article 8B - Interstate Compact on Educational Opportunity for Military Children

Section 11-8B-1 - Interstate compact on educational opportunity for military children; entered into.

11-8B-1. Interstate compact on educational opportunity for military children; entered into.

The "Interstate Compact on Educational Opportunity for Military Children" is enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

"INTERSTATE COMPACT ON EDUCATIONAL OPPORTUNITY FOR MILITARY CHILDREN

ARTICLE 1

PURPOSE

It is the purpose of the Interstate Compact on Educational Opportunity for Military Children to remove barriers to educational success imposed on children of military families because of frequent moves and deployment of their parents by:

A. facilitating the timely enrollment of children of military families and ensuring that they are not placed at a disadvantage due to difficulty in the transfer of education records from the previous school district or variations in entrance and age requirements;

B. facilitating the student placement process through which children of military families are not disadvantaged by variations in attendance requirements, scheduling, sequencing, grading, course content or assessment;

C. facilitating the qualification and eligibility for enrollment, educational programs and participation in extracurricular, academic, athletic and social activities;

D. facilitating the on-time graduation of children of military families;

E. providing for the promulgation and enforcement of administrative rules implementing the provisions of that compact;

F. providing for the uniform collection and sharing of information between and among member states, schools and military families under that compact;

G. promoting coordination between that compact and other compacts affecting military children; and

H. promoting flexibility and cooperation between the educational system, parents and the student in order to achieve educational success for the student.

ARTICLE 2

DEFINITIONS

As used in the Interstate Compact on Educational Opportunity for Military Children:

A. "active duty" means full-time duty status in the active uniformed service of the United States, including members of the national guard and reserve on active duty orders pursuant to 10 U.S.C. Sections 1209 and 1211;

B. "children of military families" means school-aged children enrolled in kindergarten through twelfth grade in the household of an active duty member;

C. "compact commissioner" means the voting representative of each compacting state appointed pursuant to Article 8 of the Interstate Compact on Educational Opportunity for Military Children;

D. "deployment" means the period one month prior to the service members' departures from their home stations on military orders through six months after return to their home stations;

E. "education records" means records, files and data that are directly related to a student and maintained by a school or local education agency, including records encompassing all the material kept in a student's cumulative folder such as general identifying data, records of attendance and of academic work completed, records of achievement and results of evaluative tests, health data, disciplinary status, test protocols and individualized education programs;

F. "extracurricular activity" means a voluntary activity sponsored by a school or local education agency or an organization sanctioned by a local education agency. "Extracurricular activity" includes preparation for and involvement in public performances, contests, athletic competitions, demonstrations, displays and club activities;

G. "interstate commission" means the interstate commission on educational opportunity for military children that is created under Article 9 of the Interstate Compact on Educational Opportunity for Military Children;

H. "local education agency" means a public authority legally constituted by the state as an administrative agency to provide control of and direction for kindergarten through twelfth grade public educational institutions;

I. "member state" means a state that has enacted the Interstate Compact on Educational Opportunity for Military Children;

J. "military installation" means a base, camp, post, station, yard, center or homeport facility for any ship or other activity under the jurisdiction of the United States department of defense, including any leased facility, that is located within any of the several states, the District of Columbia, the commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other United States territory. The term does not include any facility used primarily for civil works, rivers and harbors projects or flood control projects;

K. "non-member state" means a state that has not enacted the Interstate Compact on Educational Opportunity for Military Children;

L. "receiving state" means the state to which a child of a military family is sent or brought or caused to be sent or brought;

M. "rule" means a written statement by the interstate commission promulgated pursuant to Article 12 of the Interstate Compact on Educational Opportunity for Military Children that is of general applicability, implements, interprets or prescribes a policy or provision of that compact or an organizational, procedural or practice requirement of the interstate commission and includes the amendment, repeal or suspension of an existing rule;

N. "sending state" means the state from which a child of a military family is sent or brought or caused to be sent or brought;

O. "state" means a state of the United States, the District of Columbia, the commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other United States territory;

P. "student" means the child of a military family for whom the local education agency receives public funding and who is formally enrolled in kindergarten through twelfth grade;

Q. "transition" means:

(1) the formal and physical process of transferring from school to school; or

(2) the period of time in which a student moves from one school in the sending state to another school in the receiving state;

R. "uniformed services" means the army, navy, air force, marine corps, coast guard and the commissioned corps of the national oceanic and atmospheric administration and United States public health service; and

S. "veteran" means a person who served in the uniformed services and who was discharged or released from the uniformed services under conditions other than dishonorable.

ARTICLE 3

APPLICABILITY

A. Except as otherwise provided in Subsection B of this article, the Interstate Compact on Educational Opportunity for Military Children shall apply to the children of:

(1) active duty members of the uniformed services, including members of the national guard and reserve on active duty orders pursuant to 10 U.S.C. Sections 1209 and 1211;

(2) members or veterans of the uniformed services who are severely injured and medically discharged or retired for a period of one year after medical discharge or retirement; and

(3) members of the uniformed services who die on active duty or as a result of injuries sustained while on active duty and extending for a period of one year after death.

B. The provisions of the Interstate Compact on Educational Opportunity for Military Children shall only apply to local education agencies.

C. The provisions of the Interstate Compact on Educational Opportunity for Military Children shall not apply to the children of:

(1) inactive members of the national guard and military reserves;

(2) members of the uniformed services now retired, except as provided in Subsection A of this article;

(3) veterans of the uniformed services, except as provided in Subsection A of this article; and

(4) other United States department of defense personnel and other federal agency civilian and contract employees not defined as active duty members of the uniformed services.

ARTICLE 4

EDUCATIONAL RECORDS AND ENROLLMENT

A. In the event that official education records cannot be released to the parents for the purpose of transfer, the custodian of the records in the sending state shall prepare and furnish to the parent a complete set of unofficial education records containing uniform information as determined by the interstate commission. Upon receipt of the unofficial education records by a school in the receiving state, the school shall enroll and appropriately place the student based on the information provided in the unofficial records, pending validation by the official records, as quickly as possible.

B. Simultaneous with the enrollment and conditional placement of the student, the school in the receiving state shall request the student's official education record from the school in the sending state. Upon receipt of this request, the school in the sending state shall process and furnish the official education records to the school in the receiving state within ten days or within such time as is reasonably determined under the rules promulgated by the interstate commission.

C. Compacting states shall give thirty days from the date of enrollment or within such time as is reasonably determined under the rules promulgated by the interstate commission for students to obtain any immunizations required by the receiving state. For a series of immunizations, initial vaccinations must be obtained within thirty days or within such time as is reasonably determined under the rules promulgated by the interstate commission.

D. Students shall be allowed to continue their enrollment at a grade level in the receiving state commensurate with their grade level, including kindergarten, from a local education agency in the sending state at the time of transition, regardless of age. A student that has satisfactorily completed the prerequisite grade level in the local education agency in the sending state shall be eligible for enrollment in the next highest grade level in the receiving state, regardless of age. A student transferring after the start of the school year in the receiving state shall enter the school in the receiving state on the student's validated level from an accredited school in the sending state.

ARTICLE 5

PLACEMENT AND ATTENDANCE

A. When a student transfers before or during the school year, the receiving state school shall initially honor placement of the student in educational courses based on the student's enrollment in the sending state school or educational assessments conducted at the school in the sending state if the courses are offered. Course placement includes honors, international baccalaureate, advanced placement, vocational, technical and career pathways courses. Continuing the student's academic program from the previous school and promoting placement in academically and career-challenging courses should be paramount when considering placement. This subsection does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement and continued enrollment of the student in the courses.

B. The receiving state school shall initially honor placement of the student in educational programs based on current educational assessments conducted at the school in the sending state or participation or placement in like programs in the sending state. Such programs include gifted and talented programs and English as a second language. This subsection does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

C. In compliance with the federal requirements of the Individuals with Disabilities Education Act, 20 U.S.C. Section 1400 et seq., the receiving state shall initially provide comparable services to a student with disabilities based on the student's current individualized education program. In compliance with the requirements of Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. Section 794, and with Title II of the Americans with Disabilities Act of 1990, 42 U.S.C. Sections 12131-12165, the receiving state shall make reasonable accommodations and modifications to address the needs of incoming students with disabilities, subject to an existing 504 or Title II plan, to provide the student with equal access to education. This subsection does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

D. Local education agency administrative officials shall have flexibility in waiving course or program prerequisites or other preconditions for placement in courses or programs offered under the jurisdiction of the local education agency.

E. A student whose parent or legal guardian is an active duty member of the uniformed services and has been called to duty for, is on leave from or has immediately returned from deployment to a combat zone or combat support posting shall be granted additional excused absences, at the discretion of the local education agency superintendent, to visit with the student's parent or legal guardian.

ARTICLE 6

ELIGIBILITY

A. Special power of attorney, relative to the guardianship of a child of a military family and executed under applicable law, shall be sufficient for the purposes of enrollment and all other actions requiring parental participation and consent.

B. A local education agency shall be prohibited from charging local tuition to a military child who is in transition and is placed in the care of a noncustodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent.

C. A military child who is in transition and is placed in the care of a noncustodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent may continue to attend the school in which the child was enrolled while residing with the custodial parent.

D. State and local education agencies shall facilitate the opportunity for transitioning military children's inclusion in extracurricular activities, regardless of application deadlines, to the extent they are otherwise qualified.

ARTICLE 7

GRADUATION

In order to facilitate the on-time graduation of children of military families, states and local education agencies shall incorporate the following procedures:

A. local education agency administrative officials shall waive specific courses required for graduation if similar course work has been satisfactorily completed in another local education agency or shall provide reasonable justification for denial. If a waiver is not granted to a student who would qualify to graduate from the sending school, the local education agency shall provide an alternative means of acquiring required coursework so that graduation may occur on time;

B. receiving states shall accept exit or end-of-course exams required for graduation from the sending state, national norm-referenced achievement tests or alternative testing in lieu of testing requirements for graduation in the receiving state. In the event the alternatives in this subsection and Subsection A of this article cannot be accommodated by the receiving state for a student transferring in the student's senior year, then the provisions of Subsection C of this article shall apply; and

C. if a military student transferring at the beginning of or during the military student's senior year is ineligible to graduate from the receiving local education agency after all alternatives have been considered, the sending and receiving local education agencies shall ensure the receipt of a diploma from the sending local education agency if the student meets the graduation requirements of the sending local education agency. In the event that one of the states in question is not a member of the Interstate Compact on Educational Opportunity for Military Children, the member state shall use best efforts to facilitate the on-time graduation of the student in accordance with Subsections A and B of this article.

ARTICLE 8

STATE COORDINATION

A. Each member state shall, through the creation of a state council or use of an existing body or board, provide for the coordination among its agencies of government, local education agencies and military installations concerning the state's participation in and compliance with the Interstate Compact on Educational Opportunity for Military Children and interstate commission activities. While each member state may determine the membership of its own state council, its membership must include: the secretary of public education, the superintendent of a school district with a high concentration of military children, one representative from a military installation, one representative from the executive branch of government and other offices and stakeholder groups the state council deems appropriate. A member state that does not have a school district deemed to contain a high concentration of military children may appoint a superintendent from another school district to represent local education agencies on the state council.

B. The state council of each member state shall appoint or designate a military family education liaison to assist military families and the state in facilitating the implementation of the Interstate Compact on Educational Opportunity for Military Children.

C. The compact commissioner responsible for the administration and management of the state's participation in the Interstate Compact on Educational Opportunity for Military Children shall be appointed by the governor or as otherwise determined by each member state.

D. The compact commissioner and the military family education liaison designated in this article shall be ex-officio nonvoting members of the state council, unless either is already a full voting member of the state council.

ARTICLE 9

INTERSTATE COMMISSION ON EDUCATIONAL OPPORTUNITY FOR MILITARY CHILDREN

The member states hereby create the "interstate commission on educational opportunity for military children". The activities of the interstate commission are the formation of public policy and are a discretionary state function. The interstate commission shall:

A. be a body corporate and joint agency of the member states and shall have all the responsibilities, powers and duties set forth in the Interstate Compact on Educational Opportunity for Military Children and such additional powers as may be conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of that compact;

B. consist of one voting representative from each member state who shall be that state's compact commissioner.

(1) Each member state represented at a meeting of the interstate commission is entitled to one vote.

(2) A majority of the total member states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the interstate commission.

(3) A representative shall not delegate a vote to another member state. In the event the compact commissioner is unable to attend a meeting of the interstate commission, the governor or state council may delegate voting authority to another person from the person's state for a specified meeting.

(4) The bylaws may provide for meetings of the interstate commission to be conducted by telecommunication or electronic communication;

C. consist of ex-officio nonvoting representatives who are members of interested organizations. The ex-officio members, as defined in the bylaws, may include members of the representative organizations of military family advocates, local education agency officials, parent and teacher groups, the United States department of defense, the education commission of the states, the interstate agreement on qualification of educational personnel and other interstate compacts affecting the education of children of military members;

D. meet at least once each calendar year. The chair may call additional meetings and, upon the request of a simple majority of the member states, shall call additional meetings;

E. establish an executive committee whose members shall include the officers of the interstate commission and such other members of the interstate commission as determined by the bylaws. Members of the executive committee shall serve a one-year term. Members of the executive committee shall be entitled to one vote each. The executive committee shall have the power to act on behalf of the interstate commission, with the exception of rulemaking, during periods when the interstate commission is not in session. The executive committee shall oversee the day-to-day activities of the administration of the compact, including enforcement and compliance with the provisions of the compact, its bylaws and rules and other such duties as deemed necessary. The United States department of defense shall serve as an ex-officio nonvoting member of the executive committee;

F. establish bylaws and rules that provide for conditions and procedures under which the interstate commission shall make its information and official records available to the public for inspection or copying. The interstate commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests;

G. give public notice of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the Interstate Compact on Educational Opportunity for Military Children. The interstate commission and its committees may close a meeting, or a portion of a meeting, if it determines by a two-thirds' vote that an open meeting would be likely to:

(1) relate solely to the interstate commission's internal personnel practices and procedures;

(2) disclose matters specifically exempted from disclosure by federal and state statute;

(3) disclose trade secrets or commercial or financial information that is privileged or confidential;

(4) involve accusing a person of a crime or formally censuring a person;

(5) disclose information of a personal nature if the disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) disclose investigative records compiled for law enforcement purposes; or

(7) specifically relate to the interstate commission's participation in a civil action or other legal proceeding;

H. cause its legal counsel or designee to certify that a meeting may be closed and shall reference each relevant exemptible provision for any meeting, or portion of a meeting, that is closed pursuant to this subsection. The interstate commission shall keep minutes that shall fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons for the actions, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in the minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the interstate commission;

I. collect standardized data concerning the educational transition of the children of military families under the Interstate Compact on Educational Opportunity for Military Children as directed through its rules, which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. The methods of data collection, exchange and reporting shall, insofar as is reasonably possible, conform to current technology and coordinate its information functions with the appropriate custodian of records as identified in the bylaws and rules; and

J. create a process that permits military officials, education officials and parents to inform the interstate commission if and when there are alleged violations of the Interstate Compact on Educational Opportunity for Military Children or its rules or when issues subject to the jurisdiction of the compact or its rules are not addressed by the state or local education agency. This subsection shall not be construed to create a private right of action against the interstate commission or any member state.

ARTICLE 10

POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The interstate commission may:

A. provide for dispute resolution among member states;

B. promulgate rules and take all necessary actions to effect the goals, purposes and obligations as enumerated in the Interstate Compact on Educational Opportunity for Military Children. The rules shall be binding in the compact states to the extent and in the manner provided in that compact;

C. issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact and its bylaws, rules and actions;

D. enforce compliance with the compact provisions, the rules promulgated by the interstate commission and the bylaws, using all necessary and proper means, including the use of judicial process;

E. establish and maintain offices that shall be located within one or more of the member states;

F. purchase and maintain insurance and bonds;

G. borrow, accept, hire or contract for services of personnel;

H. establish and appoint committees, including an executive committee as required by Subsection E of Article 9 of the Interstate Compact on Educational Opportunity for Military Children, that shall have the power to act on behalf of the interstate commission in carrying out its powers and duties under that compact;

I. elect or appoint officers, attorneys, employees, agents or consultants and fix their compensation, define their duties and determine their qualifications;

J. establish the interstate commission's personnel policies and programs relating to conflicts of interest, rates of compensation and qualifications of personnel;

K. accept donations and grants of money, equipment, supplies, materials and services and receive, use and dispose of them;

L. lease, purchase, accept contributions or donations of, or otherwise own, hold, improve or use, any property, real, personal or mixed;

M. sell, convey, mortgage, pledge, lease, exchange, abandon or otherwise dispose of any property, real, personal or mixed;

N. establish a budget and make expenditures;

O. adopt a seal and bylaws governing the management and operation of the interstate commission;

P. report annually to the legislatures, governors, judiciaries and state councils of the member states concerning the activities of the interstate commission during the preceding year. The reports shall also include any recommendations that may have been adopted by the interstate commission;

Q. coordinate education, training and public awareness regarding the Interstate Compact on Educational Opportunity for Military Children, its implementation and operation for officials and parents involved in such activity;

R. establish uniform standards for the reporting, collecting and exchanging of data;

S. maintain corporate books and records in accordance with the bylaws;

T. perform such functions as may be necessary or appropriate to achieve the purposes of the Interstate Compact on Educational Opportunity for Military Children; and

U. provide for the uniform collection and sharing of information between and among member states, schools and military families under the Interstate Compact on Educational Opportunity for Military Children.

ARTICLE 11

ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

A. The interstate commission shall, by a majority of the members present and voting, within twelve months after the first interstate commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the Interstate Compact on Educational Opportunity for Military Children, including:

(1) establishing the fiscal year of the interstate commission;

(2) establishing an executive committee and other committees as may be necessary;

(3) providing for the establishment of committees and for governing any general or specific delegation of authority or function of the interstate commission;

(4) providing reasonable procedures for calling and conducting meetings of the interstate commission and ensuring reasonable notice of each meeting;

(5) establishing the titles and responsibilities of the officers and staff of the interstate commission;

(6) providing a mechanism for concluding the operations of the interstate commission and the return of surplus funds that may exist upon the termination of that compact after paying and reserving all of its debts and obligations; and

(7) providing start-up rules for initial administration of the Interstate Compact on Educational Opportunity for Military Children.

B. The interstate commission shall, by a majority of the members, elect annually from among its members a chair, a vice chair and a treasurer, each of whom shall have such authority and duties as may be specified in the bylaws. The chair or, in the chair's absence or disability, the vice chair shall preside at all meetings of the interstate commission. The officers so elected shall serve without compensation or remuneration from the interstate commission, provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for ordinary and necessary costs and expenses incurred by them in the performance of their responsibilities as officers of the interstate commission.

C. The executive committee shall have such authority and duties as may be set forth in the bylaws, including:

(1) managing the affairs of the interstate commission in a manner consistent with the bylaws and purposes of the interstate commission;

(2) overseeing an organizational structure within, and appropriate procedures for, the interstate commission to provide for the creation of rules, operating procedures and administrative and technical support functions; and

(3) planning, implementing and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the interstate commission.

D. The executive committee may, subject to the approval of the interstate commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the interstate commission may deem appropriate. The executive director shall serve as secretary to the interstate commission but shall not be a member of the interstate commission. The executive director shall hire and supervise such other persons as may be authorized by the interstate commission.

E. The interstate commission shall defend the executive director and its employees and, subject to the approval of the attorney general or other appropriate legal counsel of the member state represented by an interstate commission representative, shall defend the interstate commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of interstate commission employment, duties or responsibilities or that the defendant had a reasonable basis for believing occurred within the scope of interstate commission employment, duties or responsibilities, provided that the actual or alleged act, error or omission did not result from intentional or willful and wanton misconduct on the part of the person.

ARTICLE 12

RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

A. The interstate commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of the Interstate Compact on Educational Opportunity for Military Children. If the interstate commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of that compact, or the powers granted under that compact, then such an action by the interstate commission shall be invalid and have no force or effect.

B. Rules shall be made pursuant to a rulemaking process that substantially conforms to the "Model State Administrative Procedure Act" (1981), Uniform Laws Annotated, Vol. 15, p.1 (2000) as amended, as may be appropriate to the operations of the interstate commission.

C. Not later than thirty days after the date a rule is promulgated, any person may file a petition for judicial review of the rule, provided that the filing of the petition shall not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the interstate commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the interstate commission's authority.

D. If a majority of the legislatures of the compacting states rejects a rule by enactment of a statute or resolution in the same manner used to adopt the Interstate Compact on Educational Opportunity for Military Children, then the rule shall have no further force and effect in any compacting state.

ARTICLE 13

OVERSIGHT, ENFORCEMENT AND DISPUTE RESOLUTION

A. All courts shall take judicial notice of the Interstate Compact on Educational Opportunity for Military Children and the rules promulgated under that compact in any judicial or administrative proceeding in a member state pertaining to the subject matter of that compact that may affect the powers, responsibilities or actions of the interstate commission.

B. The interstate commission shall be entitled to receive all service of process in any proceeding provided in Subsection A of this article and shall have standing to intervene in the proceeding for all purposes.

C. If the interstate commission determines that a member state has defaulted in the performance of its obligations or responsibilities under the Interstate Compact on Educational Opportunity for Military Children or the bylaws or promulgated rules, the interstate commission shall:

(1) provide written notice to the defaulting state and other member states of the nature of the default, the means of curing the default and any action taken by the interstate commission. The interstate commission shall specify the means by which the defaulting state shall cure its default; and

(2) provide remedial training and specific technical assistance regarding the default.

D. If the defaulting state fails to cure the default, the defaulting state shall be terminated from the Interstate Compact on Educational Opportunity for Military Children upon an affirmative vote of a majority of the member states, and all rights, privileges and benefits conferred by that compact shall be terminated from the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default.

E. Suspension or termination of membership in the Interstate Compact on Educational Opportunity for Military Children shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the interstate commission to the governor, the majority and minority leaders of the defaulting state's legislature and each of the member states.

F. The state that has been suspended or terminated is responsible for all assessments, obligations and liabilities incurred through the effective date of suspension or termination, including obligations the performance of which extends beyond the effective date of suspension or termination.

G. The interstate commission shall not bear any costs relating to any state that has been found to be in default or that has been suspended or terminated from the Interstate Compact on Educational Opportunity for Military Children unless otherwise mutually agreed upon in writing between the interstate commission and the defaulting state.

H. The defaulting state may appeal the action of the interstate commission by petitioning the United States district court for the District of Columbia or the federal district where the interstate commission has its principal offices.

I. The interstate commission shall attempt, upon the request of a member state, to resolve disputes that are subject to the Interstate Compact on Educational Opportunity for Military Children and that may arise among member states and between member and non-member states.

J. The interstate commission shall promulgate a rule providing for both mediation and dispute resolution for disputes as appropriate.

K. The interstate commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of the Interstate Compact on Educational Opportunity for Military Children.

L. The interstate commission may, by majority vote of the members, initiate legal action to enforce compliance with the provisions of the Interstate Compact on Educational Opportunity for Military Children and its promulgated rules and bylaws against a member state in default. The venue for the action shall be consistent with the determination in other interstate compacts to which the state of New Mexico is a member under the laws of the state of New Mexico.

M. The remedies in the Interstate Compact on Educational Opportunity for Military Children shall not be the exclusive remedies of the interstate commission. The interstate commission may avail itself of any other remedies available under state law or under the regulation of a profession.

ARTICLE 14

FINANCING OF THE INTERSTATE COMMISSION

A. The interstate commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

B. The interstate commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the interstate commission and its staff that must be in a total amount sufficient to cover the interstate commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the interstate commission, which shall promulgate a rule binding upon all member states.

C. The interstate commission shall not incur obligations of any kind prior to securing the funds adequate to meet the obligations; nor shall the interstate commission pledge the credit of any of the member states, except by and with the authority of the member state.

D. The interstate commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the interstate commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the interstate commission shall be audited yearly by a certified or licensed public accountant, and the report of the audit shall be included in and become part of the annual report of the interstate commission.

ARTICLE 15

MEMBER STATES, EFFECTIVE DATE AND AMENDMENT

A. Any state is eligible to become a member state.

B. The Interstate Compact on Educational Opportunity for Military Children shall become effective and binding upon legislative enactment of that compact into law by no less than ten of the states. The effective date shall be no earlier than December 1, 2007. Thereafter, it shall become effective and binding as to any other member state upon enactment of that compact into law by that state. The governors of non-member states or their designees shall be invited to participate in the activities of the interstate commission on a nonvoting basis prior to adoption of that compact by all states.

C. The interstate commission may propose amendments to the Interstate Compact on Educational Opportunity for Military Children for enactment by the member states. No amendment shall become effective and binding upon the interstate commission and the member states unless and until it is enacted into law by unanimous consent of the member states.

ARTICLE 16

WITHDRAWAL AND DISSOLUTION

A. Once effective, the Interstate Compact on Educational Opportunity for Military Children shall continue in force and remain binding upon each and every member state, provided that a member state may withdraw from that compact by specifically repealing the statute that enacted that compact into law.

B. Withdrawal from the Interstate Compact on Educational Opportunity for Military Children shall be by the enactment of a statute repealing that compact.

C. The withdrawing state shall immediately notify the chair of the interstate commission in writing upon the introduction of legislation repealing the Interstate Compact on Educational Opportunity for Military Children in the withdrawing state. The interstate commission shall notify the other member states of the withdrawing state's intent to withdraw within sixty days of its receipt of the notice.

D. The withdrawing state is responsible for all assessments, obligations and liabilities incurred on its behalf through the effective date of withdrawal, including obligations the performance of which extends beyond the effective date of withdrawal.

E. Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the Interstate Compact on Educational Opportunity for Military Children or upon such later date as determined by the interstate commission.

F. The Interstate Compact on Educational Opportunity for Military Children shall dissolve effective upon the date of the withdrawal or default of the member state that reduces the membership in that compact to one member state.

G. Upon the dissolution of the Interstate Compact on Educational Opportunity for Military Children, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the interstate commission shall be concluded, and surplus funds shall be distributed in accordance with the bylaws.

ARTICLE 17

SEVERABILITY AND CONSTRUCTION

A. The provisions of the Interstate Compact on Educational Opportunity for Military Children shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of that compact shall be enforceable.

B. The provisions of the Interstate Compact on Educational Opportunity for Military Children shall be liberally construed to effectuate its purposes.

C. Nothing in the Interstate Compact on Educational Opportunity for Military Children shall be construed to prohibit the applicability of other interstate compacts to which the states are members.

ARTICLE 18

BINDING EFFECT OF COMPACT AND OTHER LAWS

A. Nothing in the Interstate Compact on Educational Opportunity for Military Children prevents the enforcement of any other law of a member state.

B. All lawful actions of the interstate commission, including all rules and bylaws promulgated by the interstate commission, are binding upon the member states.

C. All agreements between the interstate commission and the member states are binding in accordance with their terms.

D. In the event any provision of the Interstate Compact on Educational Opportunity for Military Children exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state."

History: Laws 2010, ch. 41, 1.



Section 11-8B-2 - Military children education compact state council; military family education liaison; compact commissioner.

11-8B-2. Military children education compact state council; military family education liaison; compact commissioner.

A. The "military children education compact state council" is created to provide for the coordination among state agencies, local education agencies and military installations concerning the state's participation in and compliance with the Interstate Compact on Educational Opportunity for Military Children.

B. The military children education compact state council shall designate a "military family education liaison" to assist military families and the state in facilitating the implementation of the Interstate Compact on Educational Opportunity for Military Children. The military family education liaison shall serve as an ex-officio nonvoting member of the military children education compact state council, unless the person designated as the liaison is already a voting member of the council.

C. The governor shall appoint a compact commissioner to administer the Interstate Compact on Educational Opportunity for Military Children in New Mexico and to represent the state on the interstate commission. The compact commissioner shall serve as an ex-officio nonvoting member of the military children education compact state council, unless the person appointed as the compact commissioner is already a voting member of the council.

D. Members of the military children education compact state council shall not receive per diem and mileage or other compensation, perquisite or allowance.

History: Laws 2010, ch. 41, 2.






Article 9 - Western Interstate Nuclear Compact

Section 11-9-1 - Western Interstate Nuclear Compact.

11-9-1. Western Interstate Nuclear Compact.

The Western Interstate Nuclear Compact is entered into with all other jurisdictions legally joining therein in a form substantially as follows:

WESTERN INTERSTATE NUCLEAR COMPACT

Article 1. Policy and purpose. The party states recognize that the proper employment of scientific and technological discoveries and advances in nuclear and related fields and direct and collateral application and adaptation of processes and techniques developed in connection therewith, properly correlated with the other resources of the region, can assist substantially in the industrial progress of the west and the further development of the economy of the region. They also recognize that optimum benefit from nuclear and related scientific or technological resources, facilities and skills requires systematic encouragement, guidance, assistance and promotion from the party states on a cooperative basis. It is the policy of the party states to undertake such cooperation on a continuing basis. It is the purpose of this compact to provide the instruments and framework for such a cooperative effort in nuclear and related fields, to enhance the economy of the west and contribute to the individual and community well-being of the region's people.

Article 2. The board.

A. There is hereby created an agency of the party states to be known as the "western interstate nuclear board," hereinafter called the board. The board shall be composed of one member from each party state designated or appointed in accordance with the law of the state which he represents and serving and subject to removal in accordance with such law. Any member of the board may provide for the discharge of his duties and the performance of his functions thereon, either for the duration of his membership or for any lesser period of time, by a deputy or assistant, if the laws of his state make specific provisions therefor. The federal government may be represented without vote if provision is made by federal law for such representation.

B. The board members of the party states shall each be entitled to one vote on the board. No action of the board shall be binding unless taken at a meeting at which a majority of all members representing the party states are present and unless a majority of the total number of votes on the board are cast in favor thereof.

C. The board shall have a seal.

D. The board shall elect annually, from among its members, a chairman, a vice chairman and a treasurer. The board shall appoint and fix the compensation of an executive director who shall serve at its pleasure and who shall also act as secretary, and who, together with the treasurer and such other personnel as the board may direct, shall be bonded in such amounts as the board may require.

E. The executive director, with the approval of the board, shall appoint and remove or discharge such personnel as may be necessary for the performance of the board's functions irrespective of the civil service, personnel or other merit system laws of any of the party states.

F. The board may establish and maintain, independently or in conjunction with any one or more of the party states, or its institutions or subdivisions, a suitable retirement system for its full-time employees. Employees of the board shall be eligible for social security coverage in respect of old age and survivors insurance provided that the board takes such steps as may be necessary pursuant to federal law to participate in such program of insurance as a governmental agency or unit. The board may establish and maintain or participate in such additional programs of employee benefits as may be appropriate.

G. The board may borrow, accept or contract for the services of personnel from any state or the United States or any subdivision or agency thereof, from any interstate agency or from any institution, person, firm or corporation.

H. The board may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state or the United States or any subdividion [subdivision] or agency thereof, or interstate agency, or from any institution, person, firm or corporation, and may receive, utilize and dispose of the same. The nature, amount and conditions, if any, attendant upon any donation or grant accepted pursuant to this paragraph or upon any borrowing pursuant to Subsection G of this article, together with the identity of the donor, grantor or lender, shall be detailed in the annual report of the board.

I. The board may establish and maintain such facilities as may be necessary for the transacting of its business. The board may acquire, hold and convey real and personal property and any interest therein.

J. The board shall adopt bylaws, rules and regulations for the conduct of its business, and shall have the power to amend and rescind these bylaws, rules and regulations. The board shall publish its bylaws, rules and regulations in convenient form and shall file a copy thereof, and shall also file a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.

K. The board annually shall make to the governor of each party state a report covering the activities of the board for the preceding year, and embodying such recommendations as may have been adopted by the board, which report shall be transmitted to the legislature of said state. The board may issue such additional reports as it may deem desirable.

Article 3. Finances.

A. The board shall submit to the governor or designated officer or officers of each party state a budget of its estimated expenditures for such period as may be required by the laws of that jurisdiction for presentation to the legislature thereof.

B. Each of the board's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. Each of the board's requests for appropriations pursuant to a budget of estimated expenditures shall be apportioned equally among the party states. Subject to appropriation by their respective legislatures, the board shall be provided with such funds by each of the party states as are necessary to provide the means of establishing and maintaining facilities, a staff of personnel and such activities as may be necessary to fulfill the powers and duties imposed upon and entrusted to the board.

C. The board may meet any of its obligations in whole or in part with funds available to it under Article 2 H of this compact, provided that the board takes specific action setting aside such funds prior to the incurring of any obligation to be met in whole or in part in this manner. Except where the board makes use of funds available to it under Article 2 H hereof, the board shall not incur any obligation prior to the allotment of funds by the party jurisdictions adequate to meet the same.

D. Any expenses and any other costs for each member of the board in attending board meetings shall be met by the board.

E. The board shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the board shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the board shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become a part of the annual report of the board.

F. The accounts of the board shall be open at any reasonable time for inspection to persons authorized by the board and duly designated representatives of governments contributing to the board's support.

Article 4. Advisory committees. The board may establish such advisory and technical committees as it may deem necessary, membership on which may include but not be limited to private citizens, expert and lay personnel, representatives of industry, labor, commerce, agriculture, civic associations, medicine, education, voluntary health agencies and officials of local, state and federal government, and may cooperate with and use the services of any such committees and the organizations which they represent in furthering any of its activities under this compact.

Article 5. Powers. The board shall have power to:

A. encourage and promote cooperation among the party states in the development and utilization of nuclear and related technologies and their application to industry and other fields;

B. ascertain and analyze on a continuing basis the position of the west with respect to the employment in industry of nuclear and related scientific findings and technologies;

C. encourage the development and use of scientific advances and discoveries in nuclear facilities, energy, materials, products, by-products and all other appropriate adaptations of scientific and technological advances and discoveries;

D. collect, correlate and disseminate information relating to the peaceful uses of nuclear energy, materials and products and other products and processes resulting from the application of related science and technology;

E. encourage the development and use of nuclear energy, facilities, installations and products as part of a balanced economy;

F. conduct, or cooperate in conducting, programs of training for state and local personnel engaged in any aspects of:

(1) nuclear industry, medicine or education, or the promotion or regulation thereof;

(2) applying nuclear scientific advances or discoveries, and any industrial commercial or other processes resulting therefrom; and

(3) the formulation or administration of measures designed to promote safety in any matter related to the development, use or disposal of nuclear energy, materials, products, by-products, installations or wastes, or to safety in the production, use and disposal of any other substances peculiarly related thereto;

G. organize and conduct, or assist and cooperate in organizing and conducting, demonstrations or research in any of the scientific, technological or industrial fields to which this compact relates;

H. undertake such nonregulatory functions with respect to non-nuclear sources of radiation as may promote the economic development and general welfare of the west;

I. study industrial, health, safety and other standards, laws, codes, rules, regulations and administrative practices in or related to nuclear fields;

J. recommend such changes in, or amendments or additions to, the laws, codes, rules, regulations, administrative procedures and practices or local laws or ordinances of the party states or their subdivisions in nuclear and related fields, as in its judgment may be appropriate. Any such recommendations shall be made through the appropriate state agency, with due consideration of the desirability of uniformity but shall also give appropriate weight to any special circumstances which may justify variations to meet local conditions;

K. consider and make recommendations designed to facilitate the transportation of nuclear equipment, materials, products, by-products, wastes and any other nuclear or related substances, in such manner and under such conditions as will make their availability or disposal practicable on an economic and efficient basis;

L. consider and make recommendations with respect to the assumption of and protection against liability actually or potentially incurred in any phase of operations in nuclear and related fields;

M. advise and consult with the federal government concerning the common position of the party states or assist party states with regard to individual problems where appropriate in respect to nuclear and related fields;

N. cooperate with the atomic energy commission, the national aeronautics and space administration, the office of science and technology, or any agencies successor thereto, any other officer or agency of the United States and any other governmental unit or agency or officer thereof, and with any private persons or agencies in any of the fields of its interest;

O. act as licensee, contractor or subcontractor of the United States government or any party state with respect to the conduct of any research activity requiring such license or contract and operate such research facility or undertake any program pursuant thereto, provided that this power shall be exercised only in connection with the implementation of one or more other powers conferred upon the board by this compact;

P. prepare, publish and distribute, with or without charge, such reports, bulletins, newsletters or other materials as it deems appropriate;

Q. ascertain from time to time such methods, practices, circumstances and conditions as may bring about the prevention and control of nuclear incidents in the area comprising the party states, to coordinate the nuclear incident prevention and control plans and the work relating thereto of the appropriate agencies of the party states and to facilitate the rendering of aid by the party states to each other in coping with nuclear incidents. The board may formulate and, in accordance with need from time to time, revise a regional plan or regional plans for coping with nuclear incidents within the territory of the party states as a whole or within any subregion or subregions of the geographic area covered by this compact. Any nuclear incident plan in force pursuant to this paragraph shall designate the official or agency in each party state covered by the plan who shall coordinate requests for aid pursuant to Article 6 of this compact and the furnishing of aid in response thereto. Unless the party states concerned expressly otherwise agree, the board shall not administer the summoning and dispatching of aid, but this function shall be undertaken directly by the designated agencies and officers of the party states. However, the plan or plans of the board in force pursuant to this paragraph shall provide for reports to the board concerning the occurrence of nuclear incidents and the requests for aid on account thereof, together with summaries of the actual working and effectiveness of mutual aid in particular instances. From time to time, the board shall analyze the information gathered from reports of aid pursuant to Article 6 and such other instances of mutual aid as may have come to its attention, so that experience in the rendering of such aid may be available;

R. prepare, maintain and implement a regional plan or regional plans for carrying out the duties, powers or functions conferred upon the board by this compact; and

S. undertake responsibilities imposed or necessarily involved with regional participation pursuant to such cooperative programs of the federal government as are useful in connection with the fields covered by this compact.

Article 6. Mutual aid.

A. Whenever a party state, or any state or local governmental authorities therein, request [requests] aid from any other party state pursuant to this compact in coping with a nuclear incident, it shall be the duty of the requested state to render all possible aid to the requesting state which is consonant with the maintenance of protection of its own people.

B. Whenever the officers or employees of any party state are rendering outside aid pursuant to the request of another party state under this compact, the officers or employees of such state shall, under the direction of the authorities of the state to which they are rendering aid, have the same powers, duties, rights, privileges and immunities as comparable officers and employees of the state to which they are rendering aid.

C. No party state or its officers or employees rendering outside aid pursuant to this compact shall be liable on account of any act or omission on their part while so engaged, or on account of the maintenance or use of any equipment or supplies in connection therewith.

D. All liability that may arise either under the laws of the requesting state or under the laws of the aiding state or under the laws of a third state on account of or in connection with a request for aid, shall be assumed and borne by the requesting state.

E. Any party state rendering outside aid pursuant to this compact shall be reimbursed by the party state receiving such aid for any loss or damage to, or expense incurred in the operation of, any equipment answering a request for aid and for the cost of all materials, transportation, wages, salaries and maintenance of officers, employees and equipment incurred in connection with such requests; provided that nothing herein contained shall prevent any assisting party state from assuming such loss, damage, expense or other cost or from loaning such equipment or from donating such services to the receiving party state without charge or cost.

F. Each party state shall provide for the payment of compensation and death benefits to injured officers and employees and the representatives of deceased officers and employees in case officers or employees sustain injuries or death while rendering outside aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within the state by or in which the officer or employee was regularly employed.

Article 7. Supplementary agreements.

A. To the extent that the board has not undertaken an activity or project which would be within its power under the provisions of Article 5 of this compact, any two or more of the party states, acting by their duly constituted administrative officials, may enter into supplementary agreements for the undertaking and continuance of such an activity or project. Any such agreement shall specify the purpose or purposes, its duration and the procedure for termination thereof or withdrawal therefrom, the method of financing and allocating the costs of the activity or project and such other matters as may be necessary or appropriate. No such supplementary agreement entered into pursuant to this article shall become effective prior to its submission to and approval by the board. The board shall give such approval unless it finds that the supplementary agreement or activity or project contemplated thereby is inconsistent with the provisions of this compact or a program or activity conducted by or participated in by the board.

B. Unless all of the party states participate in a supplementary agreement, any cost or costs thereof shall be borne separately by the states party thereto. However, the board may administer or otherwise assist in the operation of any supplementary agreement.

C. No party to a supplementary agreement entered into pursuant to this article shall be relieved thereby of any obligation or duty assumed by said party state under or pursuant to this compact, except that timely and proper performance of such obligation or duty by means of the supplementary agreement may be offered as performance pursuant to the compact.

D. The provisions to this article shall apply to supplementary agreements and activities thereunder, but shall not be construed to repeal or impair any authority which officers or agencies of party states may have pursuant to other laws to undertake cooperative arrangements or projects.

Article 8. Other laws and relations. Nothing in this compact shall be construed to:

A. permit or require any person or other entity to avoid or refuse compliance with any law, rule, regulation, order or ordinance of a party state or subdivision thereof now or hereafter made, enacted or in force;

B. limit, diminish or otherwise impair jurisdiction exercise by the atomic energy commission, any agency successor thereto or any other federal department, agency or officer pursuant to and in conformity with any valid and operative act of congress; nor limit, diminish, affect or otherwise impair jurisdiction exercised by any officer or agency of a party state, except to the extent that the provisions of this compact may provide therefor;

C. alter the relations between, and respective internal responsibilities of, the government of a party state and its subdivisions; or

D. permit or authorize the board to own or operate any facility, reactor or installation for industrial or commercial purposes.

Article 9. Eligible parties; entry into force and withdrawal.

A. Any or all of the states of Alaska, Arizona, California, Colorado, Hawaii, Idaho, Montana, Nevada, New Mexico, Oregon, Utah, Washington and Wyoming shall be eligible to become party to this compact.

B. As to any eligible party state, this compact shall become effective when its legislature shall have enacted the same into law; provided, that it shall not become initially effective until enacted into law by five states.

C. Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until two years after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

D. Guam and American Samoa, or either of them, may participate in the compact to such extent as may be mutually agreed by the board and the duly constituted authorities of Guam or American Samoa, as the case may be. However, such participation shall not include the furnishing or receipt of mutual aid pursuant to Article 6, unless that article has been enacted or otherwise adopted so as to have the full force and effect of law in the jurisdiction affected. Neither Guam nor American Samoa shall be entitled to voting participation on the board unless it has become a full party to the compact.

Article 10. Severability and construction. The provisions of this compact and of any supplementary agreement entered into hereunder shall be severable and if any phrase, clause, sentence or provision of this compact or such supplementary agreement is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact or such supplementary agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact or any supplementary agreement entered into hereunder shall be held contrary to the constitution of any state participating therein, the compact or such supplementary agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. The provisions of this compact and of any supplementary agreement entered into pursuant thereto shall be liberally construed to effectuate the purposes thereof.

History: 1953 Comp., 4-34-1, enacted by Laws 1969, ch. 40, 1.



Section 11-9-2 - Board members.

11-9-2. Board members.

The member of the western interstate nuclear compact board shall be appointed by the governor. The alternate provided under Article 2 A of the compact [11-9-1 NMSA 1978] shall be designated by the member representing this state and shall serve at his pleasure.

History: 1953 Comp., 4-34-2, enacted by Laws 1969, ch. 40, 2.



Section 11-9-3 - Regulations.

11-9-3. Regulations.

Under Article 2 J of the compact [11-9-1 NMSA 1978], the western interstate nuclear board shall file copies of its bylaws and any amendments in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978].

History: 1953 Comp., 4-34-3, enacted by Laws 1969, ch. 40, 3.






Article 9A - Low-Level Radioactive Waste

Section 11-9A-1 - Short title.

11-9A-1. Short title.

This act [11-9A-1 through 11-9A-3 NMSA 1978] may be cited as the "Rocky Mountain Low-Level Radioactive Waste Compact".

History: Laws 1983, ch. 20, 1.



Section 11-9A-2 - Compact entered into.

11-9A-2. Compact entered into.

The Rocky Mountain Low-Level Radioactive Waste Compact is enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

ROCKY MOUNTAIN LOW-LEVEL RADIOACTIVE WASTE COMPACT

ARTICLE 1

Findings and Purpose

A. The party states agree that each state is responsible for providing for the management of low-level radioactive waste generated within its borders, except for waste generated as a result of defense activities of the federal government or federal research and development activities. Moreover, the party states find that the United States congress, by enacting the Low-Level Radioactive Waste Policy Act (P.L. 96-573), has encouraged the use of interstate compacts to provide for the establishment and operation of facilities for regional management of low-level radioactive waste.

B. It is the purpose of the party states, by entering into an interstate compact, to establish the means for cooperative effort in managing low-level radioactive waste; to ensure the availability and economic viability of sufficient facilities for the proper and efficient management of low-level radioactive waste generated within the region while preventing unnecessary and uneconomic proliferation of such facilities; to encourage reduction of the volume of low-level radioactive waste requiring disposal within the region; to restrict management within the region of low-level radioactive waste generated outside the region; to distribute the costs, benefits and obligations of low-level radioactive waste management equitably among the party states; and by these means to promote the health, safety and welfare of the residents within the region.

ARTICLE 2

Definitions

As used in this compact [11-9A-1 through 11-9A-3 NMSA 1978], unless the context clearly indicates otherwise:

A. "board" means the Rocky mountain low-level radioactive waste board;

B. "carrier" means a person who transports low-level waste;

C. "disposal" means the isolation of waste from the biosphere, with no intention of retrieval, such as by land burial;

D. "facility" means any property, equipment or structure used or to be used for the management of low-level waste;

E. "generate" means to produce low-level waste;

F. "host state" means a party state in which a regional facility is located or being developed;

G. "low-level waste" or "waste" means radioactive waste, other than:

(1) waste generated as a result of defense activities of the federal government or federal research and development activities;

(2) high-level waste such as irradiated reactor fuel, liquid waste from reprocessing irradiated reactor fuel or solids into which any such liquid waste has been converted;

(3) waste material containing transuranic elements with contamination levels greater than ten nanocuries per gram of waste material;

(4) byproduct material as defined in Section 11 e. (2) of the Atomic Energy Act of 1954, as amended on November 8, 1978; or

(5) wastes from mining, milling, smelting or similar processing of ores and mineral-bearing material primarily for minerals other than radium;

H. "management" means collection, consolidation, storage, treatment, incineration or disposal;

I. "operator" means a person who operates a regional facility;

J. "person" means an individual, corporation, partnership or other legal entity, whether public or private;

K. "region" means the combined geographical area within the boundaries of the party states; and

L. "regional facility" means a facility within any party state which either:

(1) has been approved as a regional facility by the board; or

(2) is the low-level waste facility in existence on January 1, 1982, at Beatty, Nevada.

ARTICLE 3

Rights, Responsibilities and Obligations

A. There shall be regional facilities sufficient to manage the low-level waste generated within the region. At least one regional facility shall be open and operating in a party state other than Nevada within six years after this compact becomes law in Nevada and in one other state.

B. Low-level waste generated within the region shall be managed at regional facilities without discrimination among the party states; provided, however, that a host state may close a regional facility when necessary for public health or safety.

C. Each party state which, according to reasonable projections made by the board, is expected to generate twenty percent or more in cubic feet, except as otherwise determined by the board, of the low-level waste generated within the region has an obligation to become a host state in compliance with Subsection D of this article.

D. A host state, or a party state seeking to fulfill its obligation to become a host state, shall:

(1) cause a regional facility to be developed on a timely basis as determined by the board, and secure the approval of such regional facility by the board as provided in Article 4 before allowing site preparation or physical construction to begin;

(2) ensure by its own law, consistent with any applicable federal law, the protection and preservation of public health and safety in the siting, design, development, licensure or other regulation, operation, closure, decommissioning and long-term care of the regional facilities within the state;

(3) subject to the approval of the board, ensure that charges for management of low-level waste at the regional facilities within the state are reasonable;

(4) solicit comments from each other party state and the board regarding siting, design, development, licensure or other regulation, operation, closure, decommissioning and long-term care of the regional facilities within the state and respond in writing to such comments;

(5) submit an annual report to the board which contains projections of the anticipated future capacity and availability of the regional facilities within the state, together with other information required by the board; and

(6) notify the board immediately if any exigency arises requiring the possible temporary or permanent closure of a regional facility within the state at a time earlier than was projected in the state's most recent annual report to the board.

E. Once a party state has served as a host state, it shall not be obligated to serve again until each other party state having an obligation under Subsection C of this article has fulfilled that obligation. Nevada, already being a host state, shall not be obligated to serve again as a host state until every other party state has so served.

F. Each party state:

(1) agrees to adopt and enforce procedures requiring low-level waste shipments originating within its borders and destined for a regional facility to conform to packaging and transportation requirements and regulations. Such procedures shall include but are not limited to:

(a) periodic inspections of packaging and shipping practices;

(b) periodic inspections of waste containers while in the custody of carriers; and

(c) appropriate enforcement actions with respect to violations;

(2) agrees that after receiving notification from a host state that a person in the party state has violated packaging, shipping or transportation requirements or regulations, it shall take appropriate action to ensure that violations do not recur. Appropriate action may include but is not limited to the requirement that a bond be posted by the violator to pay the cost of repackaging at the regional facility and the requirement that future shipments be inspected;

(3) may impose fees to recover the cost of the practices provided for in Paragraphs (1) and (2) of this subsection;

(4) shall maintain an inventory of all generators within the state that may have low-level waste to be managed at a regional facility; and

(5) may impose requirements or regulations more stringent than those required by this subsection.

ARTICLE 4

Board Approval of Regional Facilities

A. Within ninety days after being requested to do so by a party state, the board shall approve or disapprove a regional facility to be located within that state.

B. A regional facility shall be approved by the board if and only if the board determines that:

(1) there will be, for the foreseeable future, sufficient demand to render operation of the proposed facility economically feasible without endangering the economic feasibility of operation of any other regional facility; and

(2) the facility will have sufficient capacity to serve the needs of the region for a reasonable period of years.

ARTICLE 5

Surcharges

A. The board shall impose a "compact surcharge" per unit of waste received at any regional facility. The surcharge shall be adequate to pay the costs and expenses of the board in the conduct of its authorized activities and may be increased or decreased as the board deems necessary.

B. A host state may impose a "state surcharge" per unit of waste received at any regional facility within the state. The host state may fix and change the amount of the state surcharge subject to approval by the board. Money received from the state surcharge may be used by the host state for any purpose authorized by its own law, including but not limited to costs of licensure and regulatory activities related to the regional facility, reserves for decommissioning and long-term care of the regional facility and local impact assistance.

ARTICLE 6

The Board

A. The "Rocky mountain low-level radioactive waste board," which shall not be an agency or instrumentality of any party state, is created.

B. The board shall consist of one member from each party state. Each party state shall determine how and for what term its member shall be appointed, and how and for what term any alternate may be appointed to perform that member's duties on the board in the member's absence.

C. Each party state is entitled to one vote. A majority of the board constitutes a quorum. Unless otherwise provided in this compact, a majority of the total number of votes on the board is necessary for the board to take any action.

D. The board shall meet at least once a year and otherwise as its business requires. Meetings of the board may be held in any place within the region deemed by the board to be reasonably convenient for the attendance of persons required or entitled to attend and where adequate accommodations may be found. Reasonable public notice and opportunity for comment shall be given with respect to any meeting; provided, however, that nothing in this subsection shall preclude the board from meeting in executive session when seeking legal advice from its attorneys or when discussing the employment, discipline or termination of any of its employees.

E. The board shall pay necessary travel and reasonable per diem expenses of its members, alternates and advisory committee members.

F. The board shall organize itself for the efficient conduct of its business. It shall adopt and publish rules consistent with this compact regarding its organization and procedures. In special circumstances the board, with unanimous consent of its members, may take actions by telephone; provided, however, that any action taken by telephone shall be confirmed in writing by each member within thirty days. Any action taken by telephone shall be noted in the minutes of the board.

G. The board may use for its purposes the services of any personnel or other resources which may be offered by any party state.

H. The board may establish its offices in space provided for that purpose by any of the party states or, if space is not provided or is deemed inadequate, in any space within the region selected by the board.

I. Consistent with available funds, the board may contract for necessary personnel services and may employ such staff as it deems necessary to carry out its duties. Staff shall be employed without regard for the personnel, civil service or merit system laws of any of the party states and shall serve at the pleasure of the board. The board may provide appropriate employee benefit programs for its staff.

J. The board shall establish a fiscal year which conforms to the extent practicable to the fiscal years of the party states.

K. The board shall keep an accurate account of all receipts and disbursements. An annual audit of the books of the board shall be conducted by an independent certified public accountant, and the audit report shall be made a part of the annual report of the board.

L. The board shall prepare and include in the annual report a budget showing anticipated receipts and disbursements for the ensuing year.

M. Upon legislative enactment of this compact, each party state shall appropriate seventy thousand dollars ($70,000) to the board to support its activities prior to the collection of sufficient funds through the compact surcharge imposed pursuant to Subsection A of Article 5 of this compact.

N. The board may accept any donations, grants, equipment, supplies, materials or services, conditional or otherwise, from any source. The nature, amount and condition, if any, attendant upon any donation, grant or other resources accepted pursuant to this subsection, together with the identity of the donor or grantor, shall be detailed in the annual report of the board.

O. In addition to the powers and duties conferred upon the board pursuant to other provisions of this compact, the board:

(1) shall submit communications to the governors and to the presiding officers of the legislatures of the party states regarding the activities of the board, including an annual report to be submitted by December 15;

(2) may assemble and make available to the governments of the party states and to the public through its members information concerning low-level waste management needs, technologies and problems;

(3) shall keep a current inventory of all generators within the region, based upon information provided by the party states;

(4) shall keep a current inventory of all regional facilities, including information on the size, capacity, location, specific wastes capable of being managed and the projected useful life of each regional facility;

(5) may keep a current inventory of all low-level waste facilities in the region, based upon information provided by the party states;

(6) shall ascertain on a continuing basis the needs for regional facilities and capacity to manage each of the various classes of low-level waste;

(7) may develop a regional low-level waste management plan;

(8) may establish such advisory committees as it deems necessary for the purpose of advising the board on matters pertaining to the management of low-level waste;

(9) may contract as it deems appropriate to accomplish its duties and effectuate its powers, subject to its projected available resources; but no contract made by the board shall bind any party state;

(10) shall make suggestions to appropriate officials of the party states to ensure that adequate emergency response programs are available for dealing with any exigency that might arise with respect to low-level waste transportation or management;

(11) shall prepare contingency plans, with the cooperation and approval of the host state, for management of low-level waste in the event any regional facility should be closed;

(12) may examine all records of operators of regional facilities pertaining to operating costs, profits or the assessment or collection of any charge, fee or surcharge;

(13) shall have the power to sue; and

(14) when authorized by unanimous vote of its members, may intervene as of right in any administrative or judicial proceeding involving low-level waste.

ARTICLE 7

Prohibited Acts and Penalties

A. It shall be unlawful for any person to dispose of low-level waste within the region, except at a regional facility; provided, however, that a generator who, prior to January 1, 1982, had been disposing of only his own waste on his own property may, subject to applicable federal and state law, continue to do so.

B. After January 1, 1986, it shall be unlawful for any person to export low-level waste which was generated within the region outside the region unless authorized to do so by the board. In determining whether to grant such authorization, the factors to be considered by the board shall include, but not be limited to, the following:

(1) the economic impact of the export of the waste on the regional facilities;

(2) the economic impact on the generator of refusing to permit the export of the waste; and

(3) the availability of a regional facility appropriate for the disposal of the waste involved.

C. After January 1, 1986, it shall be unlawful for any person to manage any low-level waste within the region unless the waste was generated within the region or unless authorized to do so both by the board and by the state in which said management takes place. In determining whether to grant such authorization, the factors to be considered by the board shall include, but not be limited to, the following:

(1) the impact of importing waste on the available capacity and projected life of the regional facilities;

(2) the economic impact on the regional facilities; and

(3) the availability of a regional facility appropriate for the disposal of the type of waste involved.

D. It shall be unlawful for any person to manage at a regional facility any radioactive waste other than low-level waste as defined in this compact, unless authorized to do so both by the board and the host state. In determining whether to grant such authorization, the factors to be considered by the board shall include, but not be limited to, the following:

(1) the impact of allowing such management on the available capacity and projected life of the regional facilities;

(2) the availability of a facility appropriate for the disposal of the type of waste involved;

(3) the existence of transuranic elements in the waste; and

(4) the economic impact on the regional facilities.

E. Any person who violates Subsection A or B of this article shall be liable to the board for a civil penalty not to exceed ten times the charges which would have been charged for disposal of the waste at a regional facility.

F. Any person who violates Subsection C or D of this article shall be liable to the board for a civil penalty not to exceed ten times the charges which were charged for management of the waste at a regional facility.

G. The civil penalties provided for in Subsections E and F of this article may be enforced and collected in any court of general jurisdiction within the region where necessary jurisdiction is obtained by an appropriate proceeding commenced on behalf of the board by the attorney general of the party state wherein the proceeding is brought or by other counsel authorized by the board. In any such proceeding, the board, if it prevails, is entitled to recover reasonable attorney's fees as part of its costs.

H. Out of any civil penalty collected for a violation of Subsection A or B of this article, the board shall pay to the appropriate operator a sum sufficient in the judgment of the board to compensate the operator for any loss of revenue attributable to the violation. Such compensation may be subject to state and compact surcharges as if received in the normal course of the operator's business. The remainder of the civil penalty collected shall be allocated by the board. In making such allocation, the board shall give first priority to the needs of the long-term care funds in the region.

I. Any civil penalty collected for a violation of Subsection C or D of this article shall be allocated by the board. In making such allocation, the board shall give first priority to the needs of the long-term care funds in the region.

J. Violations of Subsection A, B, C or D of this article may be enjoined by any court of general jurisdiction within the region where necessary jurisdiction is obtained in any appropriate proceeding commenced on behalf of the board by the attorney general of the party state wherein the proceeding is brought or by other counsel authorized by the board. In any such proceeding, the board, if it prevails, is entitled to recover reasonable attorney's fees as part of its costs.

K. No state attorney general shall be required to bring any proceeding under any subsection of this article, except upon his consent.

ARTICLE 8

Eligibility, Entry Into Effect, Congressional Consent, Withdrawal, Exclusion

A. Arizona, Colorado, Nevada, New Mexico, Utah and Wyoming are eligible to become parties to this compact. Any other state may be made eligible by unanimous consent of the board.

B. An eligible state may become a party state by legislative enactment of this compact or by executive order of its governor adopting this compact; provided, however, a state becoming a party by executive order shall cease to be a party state upon adjournment of the first general session of its legislature convened thereafter, unless before such adjournment the legislature shall have enacted this compact.

C. This compact shall take effect when it has been enacted by the legislatures of two eligible states. However, Subsections B and C of Article 7 shall not take effect until congress has by law consented to this compact. Every five years after such consent has been given, congress may by law withdraw its consent.

D. A state which has become a party state by legislative enactment may withdraw by legislation repealing its enactment of this compact; but no such repeal shall take effect until two years after enactment of the repealing legislation. If the withdrawing state is a host state, any regional facility in that state shall remain available to receive low-level waste generated within the region until five years after the effective date of the withdrawal; provided, however, this provision shall not apply to the existing facility in Beatty, Nevada.

E. A party state may be excluded from this compact by a two-thirds' vote of the members representing the other party states, acting in a meeting, on the ground that the state to be excluded has failed to carry out its obligations under this compact. Such an exclusion may be terminated upon a two-thirds' vote of the members acting in a meeting.

ARTICLE 9

Construction and Severability

A. The provisions of this compact shall be broadly construed to carry out the purposes of the compact.

B. Nothing in this compact shall be construed to affect any judicial proceeding pending on the effective date of this compact.

C. If any part or application of this compact is held invalid, the remainder, or its application to other situations or persons, shall not be affected.

History: Laws 1983, ch. 20, 2.



Section 11-9A-3 - Board member; alternate; appointment.

11-9A-3. Board member; alternate; appointment.

A. The governor shall appoint the New Mexico member of the Rocky mountain low-level radioactive waste board, who shall serve at the pleasure of the governor.

B. The board member may, with the approval of the governor, designate an alternate to represent New Mexico in the absence of the member.

History: Laws 1983, ch. 20, 3.






Article 10 - Western Regional Cooperation in Higher Education Compact

Section 11-10-1 - Compact for Western Regional Cooperation in Higher Education.

11-10-1. [Compact for Western Regional Cooperation in Higher Education.]

That the state of New Mexico does hereby ratify, approve and adopt the compact aforesaid, which is as follows:

THE COMPACT FOR WESTERN REGIONAL COOPERATION IN HIGHER EDUCATION

ARTICLE I

Whereas, the future of this nation and of the western states is dependent upon the quality of the education of its youth; and

Whereas, many of the western states individually do not have sufficient numbers of potential students to warrant the establishment and maintenance within their borders of adequate facilities in all of the essential fields of technical, professional and graduate training, nor do all of the states have the financial ability to furnish within their borders institutions capable of providing acceptable standards of training in all of the fields mentioned above; and

Whereas, it is believed that the western states, or groups of such states within the region, cooperatively can provide acceptable and efficient educational facilities to meet the needs of the region and of the students thereof:

Now, therefore, the states of Arizona, California, Colorado, Idaho, Montana, Nevada, New Mexico, Oregon, Utah, Washington, and Wyoming, and the territories [states] of Alaska and Hawaii do hereby covenant and agree as follows:

ARTICLE II

Each of the compacting states and territories pledges to each of the other compacting states and territories faithful cooperation in carrying out all the purposes of this compact.

ARTICLE III

The compacting states and territories hereby create the western interstate commission for higher education, hereinafter called the commission. Said commission shall be a body corporate of each compacting state and territory and an agency thereof. The commission shall have all the powers and duties set forth herein, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states and territories.

ARTICLE IV

The commission shall consist of three resident members from each compacting state or territory. At all times one commissioner from each compacting state or territory shall be an educator engaged in the field of higher education in the state or territory from which he is appointed.

The commissioners from each state and territory shall be appointed by the governor thereof as provided by law in such state or territory. Any commissioner may be removed or suspended from office as provided by the law of the state or territory from which he shall have been appointed.

The terms of each commissioner shall be four years; provided however that the first three commissioners shall be appointed as follows: one for two years, one for three years and one for four years. Each commissioner shall hold office until his successor shall be appointed and qualified. If any office becomes vacant for any reason, the governor shall appoint a commissioner to fill the office for the remainder of the unexpired term.

ARTICLE V

Any business transacted at any meeting of the commission must be by affirmative vote of a majority of the whole number of compacting states and territories.

One or more commissioners from a majority of the compacting states and territories shall constitute a quorum for the transaction of business.

Each compacting state and territory represented at any meeting of the commission is entitled to one vote.

ARTICLE VI

The commission shall elect from its number a chairman and a vice chairman, and may appoint, and at its pleasure dismiss or remove, such officers, agents and employees as may be required to carry out the purpose of this compact; and shall fix and determine their duties, qualifications and compensation, having due regard for the importance of the responsibilities involved.

The commissioners shall serve without compensation, but shall be reimbursed for their actual and necessary expenses from the funds of the commission.

ARTICLE VII

The commission shall adopt a seal and by-laws and shall adopt and promulgate rules and regulations for its management and control.

The commission may elect such committees as it deems necessary for the carrying out of its functions.

The commission shall establish and maintain an office within one of the compacting states for the transaction of its business and may meet at any time, but in any event must meet at least once a year. The chairman may call such additional meetings and upon the request of a majority of the commissioners of three or more compacting states or territories shall call additional meetings.

The commission shall submit a budget to the governor of each compacting state and territory at such time and for such period as may be required.

The commission shall, after negotiations with interested institutions, determine the cost of providing the facilities for graduate and professional education for use in its contractual agreements throughout the region.

On or before the fifteenth day of January of each year, the commission shall submit to the governors and legislatures of the compacting states and territories a report of its activities for the preceding calendar year.

The commission shall keep accurate books of account, showing in full its receipts and disbursements, and said books of account shall be open at any reasonable time for inspection by the governor of any compacting state or territory or his designated representative. The commission shall not be subject to the audit and accounting procedure of any of the compacting states or territories. The commission shall provide for an independent annual audit.

ARTICLE VIII

It shall be the duty of the commission to enter into such contractual agreements with any institutions in the region offering graduate or professional education and with any of the compacting states or territories as may be required in the judgment of the commission to provide adequate services and facilities of graduate and professional education for the citizens of the respective compacting states or territories. The commission shall first endeavor to provide adequate services and facilities in the fields of dentistry, medicine, public health and veterinary medicine, and may undertake similar activities in other professional and graduate fields.

For this purpose the commission may enter into contractual agreements:

(a) with the governing authority of any educational institution in the region, or with any compacting state or territory, to provide such graduate or professional educational services upon terms and conditions to be agreed upon between contracting parties; and

(b) with the governing authority of any educational institution in the region or with any compacting state or territory to assist in the placement of graduate or professional students in educational institutions in the region providing the desired services and facilities, upon such terms and conditions as the commission may prescribe.

It shall be the duty of the commission to undertake studies of needs for professional and graduate educational facilities in the region, the resources for meeting such needs and the long-range effects of the compact on higher education; and from time to time to prepare comprehensive reports on such research for presentation to the western governors' conference and to the legislatures of the compacting states and territories. In conducting such studies, the commission may confer with any national or regional planning body which may be established. The commission shall draft and recommend to the governors of the various compacting states and territories, uniform legislation dealing with problems of higher education in the region.

For the purposes of this compact the word "region" shall be construed to mean the geographical limits of the several compacting states and territories.

ARTICLE IX

The operating costs of the commission shall be apportioned equally among the compacting states and territories.

ARTICLE X

This compact shall become operative and binding immediately as to those states and territories adopting it whenever five or more of the states or territories of Arizona, California, Colorado, Idaho, Montana, Nevada, New Mexico, Oregon, Utah, Washington, Wyoming, Alaska and Hawaii have duly adopted it prior to July 1, 1953. This compact shall become effective as to any additional states or territories adopting thereafter at the time of such adoption.

ARTICLE XI

This compact may be terminated at any time by consent of a majority of the compacting states or territories. Consent shall be manifested by passage and signature in the usual manner of legislation expressing such consent by the legislature and governor of such terminating state. Any state or territory may at any time withdraw from this compact by means of appropriate legislation to that end. Such withdrawal shall not become effective until two years after written notice thereof by the governor of the withdrawing state or territory accompanied by a certified copy of the requisite legislative action is received by the commission. Such withdrawal shall not relieve the withdrawing state or territory from its obligations hereunder accruing prior to the effective date of withdrawal. The withdrawing state or territory may rescind its action of withdrawal at any time within the two-year period. Thereafter, the withdrawing state or territory may be reinstated by application to and the approval by a majority vote of the commission.

ARTICLE XII

If any compacting state or territory shall at any time default in the performance of any of its obligations assumed or imposed in accordance with the provisions of this compact, all rights, privileges and benefits conferred by this compact or agreements hereunder shall be suspended from the effective date of such default as fixed by the commission.

Unless such default shall be remedied within a period of two years following the effective date of such default, this compact may be terminated with respect to such defaulting state or territory by affirmative vote of three-fourths of the other member states or territories.

Any such defaulting state may be reinstated by:

(a) performing all acts and obligations upon which it has heretofore defaulted; and

(b) application to and the approval by a majority vote of the commission.

History: 1978 Comp., 11-10-1, enacted by Laws 1951, ch. 138, 1.



Section 11-10-2 - Notice of approval.

11-10-2. [Notice of approval.]

Notice of approval of said compact shall be given by the governor of the state of New Mexico to the governors of the states of Arizona, California, Colorado, Idaho, Montana, Nevada, Oregon, Utah, Washington, and Wyoming, and the territories [states] of Alaska and Hawaii, and to the president of the United States.

History: 1978 Comp., 11-10-2, enacted by Laws 1951, ch. 138, 2.



Section 11-10-3 - Effective date.

11-10-3. [Effective date.]

That ratification and approval of said compact by this state shall not be binding or obligatory until it shall have been likewise approved by the legislatures of the states of Arizona, California, Colorado, Idaho, Montana, Nevada, Oregon, Utah, Washington, and Wyoming, and the territories [states] of Alaska and Hawaii, and consented [to] by the Congress of the United States of America.

History: 1978 Comp., 11-10-3, enacted by Laws 1951, ch. 138, 3.






Article 11 - Interstate Mining



Article 12 - Interstate Agricultural Grain Marketing



Article 13 - Indian Gaming Compact

Section 11-13-1 - Superseded.

11-13-1. Superseded.



Section 11-13-2 - Revenue sharing of tribal gaming revenue.

11-13-2. Revenue sharing of tribal gaming revenue.

The governor is authorized to execute a revenue-sharing agreement in the form substantially set forth in this section with any New Mexico Indian nation, tribe or pueblo that has also entered into an Indian gaming compact as provided by law. Execution of an Indian gaming compact is conditioned upon execution of a revenue-sharing agreement. The consideration for the Indian entity entering into the revenue-sharing agreement is the condition of the agreement providing limited exclusivity of gaming activities to the tribal entity. The revenue-sharing agreement shall be in substantially the following form and is effective when executed by the governor on behalf of the state and the appropriate official of the Indian entity:

"REVENUE-SHARING AGREEMENT

1. Summary and consideration. The Tribe shall agree to contribute a portion of its Class III Gaming revenues identified in and under procedures of this Revenue-Sharing Agreement, in return for which the State agrees that the Tribe:

A. has the exclusive right within the State to provide all types of Class III Gaming described in the Indian Gaming Compact, with the sole exception of the use of Gaming Machines, which the State may permit on a limited basis for racetracks and veterans' and fraternal organizations; and

B. will only share that part of its revenue arising from the use of Gaming Machines and all other gaming revenue is exclusively the Tribe's.

2. Revenue to State. The parties agree that, after the effective date hereof, the Tribe shall make the quarterly payments provided for in Paragraph 3 of the Revenue Sharing Agreement to the state treasurer for deposit into the General Fund of the State ("State General Fund").

3. Calculation of Revenue to State.

A. As used in this Revenue-Sharing Agreement, "net win" means the annual total amount wagered at a Gaming Facility on Gaming Machines less the following amounts:

(1) the annual amount paid out in prizes from gaming on Gaming Machines;

(2) the actual amount of regulatory fees paid to the state; and

(3) the sum of two hundred fifty thousand dollars ($250,000) per year as an amount representing tribal regulatory fees, with these amounts increasing by five percent (5%) each year beginning on the first day of January occurring after the Compact has been in effect for at least twelve months.

B. The Tribe shall pay the state sixteen percent (16%) of the net win.

C. For purposes of these payments, all calculations of amounts due shall be based upon the quarterly activity of the gaming facility. Quarterly payments due to the State pursuant to these terms shall be paid no later than twenty-five (25) days after the last day of each calendar quarter. Any payments due and owing from the Tribe in the quarter the Compact is approved, or the final quarter the Compact is in force, shall reflect the net win, but only for the portion of the quarter the Compact is in effect.

4. Limitations. The Tribe's obligation to make the payments provided for in Paragraphs 2 and 3 of this section shall apply and continue only so long as there is a binding Indian Gaming Compact in effect between the Tribe and the State, which Compact provides for the play of Class III Gaming, but shall terminate in the event of any of the following conditions:

A. If the State passes, amends, or repeals any law, or takes any other action, which would directly or indirectly attempt to restrict, or has the effect of restricting, the scope of Indian gaming.

B. If the State permits any expansion of nontribal Class III Gaming in the State. Notwithstanding this general prohibition against permitted expansion of gaming activities, the State may permit: (1) the enactment of a State lottery, (2) any fraternal, veterans or other nonprofit membership organization to operate such electronic gaming devices lawfully, but only for the benefit of such organization's members, (3) limited fundraising activities conducted by nonprofit tax exempt organizations pursuant to Section 30-19-6 NMSA 1978, and (4) any horse racetracks to operate electronic gaming devices on days on which live or simulcast horse racing occurs.

5. Effect of Variance. In the event the acts or omissions of the State cause the Tribe's obligation to make payments under Paragraph 3 of this section to terminate under the provisions of Paragraph 4 of this section, such cessation of obligation to pay will not adversely affect the validity of the Compact, but the amount that the Tribe agrees to reimburse the State for regulatory fees under the Compact shall automatically increase by twenty percent (20%).

6. Third-Party Beneficiaries. This Agreement is not intended to create any third-party beneficiaries and is entered into solely for the benefit of the Tribe and the State."

FORM A

New Mexico Gaming Control Board

COMPACT COMPLIANCE CHECKLIST

Compliance Report

Fiscal Year 20

Key: X Compliance (Blank) Non-Compliance

/ Partial Compliance NA Non Applicable

Compliance

with Section

Tribal-State

Compact

Compliance

with Section

Tribal-State

Compact

Compliance with Section

Tribal-State Compact

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

Section 3. Authorized Class III Gaming.

Section 4. Conduct of

Class II Gaming.

Section 4.A.(1)

Section 4.A.(2)

Section 4.A.(3)

Section 4.A.(4)

Section 4.A.(5)

Section 4.A.(6)

Section 4.A.(7)

Section 4.A.(8)

Section 4.A.(9)

Section 4.B.(1)

Section 4.B.(2)

Section 4.B.(3)

Section 4.B.(4)

Section 4.B.(5)

Section 4.B.(6)

Section 4.B.(7)

Section 4.B.(8)

Section 4.B.(9)

Section 4.B.(10)

Section 4.B.(11)

Section 4.B.(12)

Section 4.B.(13)

Section 4.B.(14)

Section 4.B.(15)

Section 4.B.(16)

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

Section 4.B.(17)

Section 4.B.(18)

Section 4.B.(19)

Section 4.C.

Section 4.D.

Section 4.E.(1)

Section 4.E.(2)

Section 4.E.(3)

Section 4.E.(4)

Section 4.E.(5)

Section 4.E.(6)

Section 4.F.(1)

Section 4.F.(2)

Section 5. Licensing

Requirements.

Section 5.A.

Section 5.B.

Section 5.C.

Section 5.D.

Section 6. Providers of Class III Gaming

Equipment or Devices

or Supplies.

Section 6.A.

Section 6.B.

Section 6.C.

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

Section 8. Protection of Visitors.

Section 8.A.

Section 8.B.

Section 8.C.

Section 8.D.

Section 8.E.

Section 8.F.

Section 8.G.

Section 8.H.

Section 8.I.

Section 10. Criminal

Jusrisdiction.

Section 10.C.

Section 11. Revenue

Section 11.A.

Section 11.B.

Section 11.C.

Appendix

Section II.A. Audit

Section II.B. Inspection

Section III. Progressive

Games

Section IV. Credit

Section V. Comps



Appendix to - Article 13

Appendix to Article 13

Indian Gaming Compacts

2001 Tribal-State Class III Gaming Compact

Between the State of New Mexico

and

the Pueblos of Acoma, Isleta, Laguna, Sandia, San Felipe, San Juan, Santa Ana, Santa Clara, Taos and Tesuque and the Jicarilla Apache Nation

(Approved by Laws 2001, S.J.R. No. 37

Expires June 30, 2015)

INDIAN GAMING COMPACT

INTRODUCTION

The State of New Mexico ("State") is a sovereign State of the United States of America, having been admitted to the Union pursuant to the Act of June 20, 1910, 36 Statutes at Large 557, Chapter 310, and is authorized by its constitution to enter into contracts and agreements, including this Compact, with the Tribe;

The ________________Tribe ("Tribe") is a sovereign federally recognized Indian tribe and its governing body has authorized the officials of the Tribe to enter into contracts and agreements of every description, including this Compact, with the State;

The Congress of the United States has enacted the Indian Gaming Regulatory Act of 1988, 25 U.S.C. 2701-2721 (hereinafter "IGRA"), which permits Indian tribes to conduct Class III Gaming on Indian Lands pursuant to a tribal-state compact entered into for that purpose;

The 1999 State legislature has enacted SB 737, as 1999 N.M. Laws, ch. 252, known as the "Compact Negotiation Act," creating a process whereby the State and the Tribe have engaged in negotiations leading to this Compact, with review by a joint legislative committee, and with final approval by a majority vote in each house of the legislature;

The Tribe owns or controls Indian Lands and by Ordinance has adopted rules and regulations governing Class III games played and related activities at any Gaming Facility; The State and the Tribe, in recognition of the sovereign rights of each party and in a spirit of cooperation to promote the best interests of the citizens of the State and the members of the Tribe, have engaged in good faith negotiations recognizing and respecting the interests of each party and have agreed to this Compact.

NOW, THEREFORE, the State and the Tribe agree as follows:

TERMS AND CONDITIONS SECTION

SECTION 1. Purpose and Objectives.

The purpose and objectives of the State and the Tribe in making this Compact are as follows:

A. To evidence the good will and cooperative spirit between the State and the Tribe;

B. To continue the development of an effective government-to-government relationship between the State and the Tribe;

C. To provide for the regulation of Class III Gaming on Indian Lands as required by the IGRA;

D. To fulfill the purpose and intent of the IGRA by providing for tribal gaming as a means of generating tribal revenues, thereby promoting tribal economic development, tribal self-sufficiency, and strong tribal government;

E. To provide revenues to fund tribal government operations or programs, to provide for the general welfare of the tribal members and for other purposes allowed under the IGRA;

F. To provide for the effective regulation of Class III Gaming in which the Tribe shall have the sole proprietary interest and be the primary beneficiary; and

G. To address the State's interest in the establishment, by the Tribe, of rules and procedures for ensuring that Class III Gaming is conducted fairly and honestly by the owners, operators, employees and patrons of any Class III Gaming enterprise on Indian Lands.

H. To settle and resolve certain disputes that have arisen between the Tribe and the State under the provisions of the Predecessor Agreements.

SECTION 2. Definitions.

For purposes of this Compact, the following definitions pertain:

A. "Class III Gaming" means all forms of gaming as defined in 25 U.S.C. 2703(8), and 25 C.F.R. 502.4.

B. "Compact" means this compact between the State and the Tribe.

C. "Gaming Employee" means a person connected directly with the conduct of Class III Gaming, or handling the proceeds thereof or handling any Gaming Machine; but "Gaming Employee" does not include:

1. Bartenders, cocktail servers or other persons engaged solely in preparing or serving food or beverages;

2. Secretarial or janitorial personnel;

3. Stage, sound and light technicians; or

4. Other nongaming personnel.

D. "Gaming Enterprise" means the tribal entity created and designated by the Tribe as having authority to conduct Class III Gaming pursuant to this Compact.

E. "Gaming Facility" means the buildings or structures in which Class III Gaming is conducted on Indian Lands.

F. "Gaming Machine" means a mechanical, electromechanical or electronic contrivance or machine that, upon insertion of a coin, token or similar object, or upon payment of any consideration, is available to play or operate a game, whether the payoff is made automatically from the Gaming Machine or in any other manner.

G. "Indian Lands" means:

1. all lands within the exterior boundaries of the Tribe's reservation and its confirmed grants from prior sovereigns; or

2. any other lands title to which is either held in trust by the United States for the exclusive benefit of the Tribe or a member thereof or is held by the Tribe or a member thereof subject to restrictions against alienation imposed by the United States, and over which the Tribe exercises jurisdiction and governmental authority, but not including any land within the boundaries of a municipality that is outside of the boundaries of the Tribe's reservation or confirmed Spanish grant, as those boundaries existed on October 17, 1988.

H. "Key Employee" means that term as defined in 25 CFR Section 502.14.

I. "Management Contract" means a contract within the meaning of 25 U.S.C. 2710(d)(9) and 2711.

J. "Management Contractor" means any person or entity that has entered into a Management Contract with the Tribe.

K. "Ordinance" means the gaming ordinance and any amendments thereto adopted by the Tribal Council of the Tribe.

L. "Predecessor Agreements" means the tribal-state class III gaming compact and the accompanying revenue sharing agreement entered into between the Tribe and the State pursuant to 1997 Laws, ch. 190, 1, 2.

M. "Primary Management Official" means that term as defined in 25 CFR Section 502.19.

N. "State" means the State of New Mexico.

O. "State Gaming Representative" means that person designated by the gaming control board pursuant to the Gaming Control Act [60-2E-1 to 60-2E-60 NMSA 1978] who will be responsible for actions of the State set out in the Compact. The State Legislature may enact legislation to establish an agency of the State to perform the duties of the State Gaming Representative.

P. "Tribal Gaming Agency" means the tribal governmental agency which will be identified to the State Gaming Representative as the agency responsible for actions of the Tribe set out in the Compact. It will be the single contact with the State and may be relied upon as such by the State.

Q. "Tribe" means any Indian Tribe, Nation or Pueblo located within the State of New Mexico entering into this Compact as provided for herein.

SECTION 3. Authorized Class III Gaming.

The Tribe may conduct, only on Indian Lands, subject to all of the terms and conditions of this Compact, any or all forms of Class III Gaming.

Subject to the foregoing, the Tribe shall establish, in its discretion, by tribal law, such limitations as it deems appropriate on the number and type of Class III Gaming conducted, the location of Class III Gaming on Indian Lands, the hours and days of operation, and betting and pot limits, applicable to such gaming.

SECTION 4. Conduct of Class III Gaming.

A. Tribal Gaming Agency. The Tribal Gaming Agency will assure that the Tribe will:

1. operate all Class III Gaming pursuant to this Compact, tribal law, the IGRA and other applicable Federal law;

2. provide for the physical safety of patrons in any Gaming Facility;

3. provide for the physical safety of personnel employed by the Gaming Enterprise;

4. provide for the physical safeguarding of assets transported to and from the Gaming Facility and cashier's cage department;

5. provide for the protection of the property of the patrons and the Gaming Enterprise from illegal activity;

6. participate in licensing of primary management officials and key employees of a Class III Gaming Enterprise;

7. detain persons who may be involved in illegal acts for the purpose of notifying law enforcement authorities; and 8. record and investigate any and all unusual occurrences related to Class III Gaming within the Gaming Facility.

B. Regulations. Without affecting the generality of the foregoing, the Tribe shall adopt laws:

1. prohibiting participation in any Class III Gaming by any person under the age of twenty-one (21);

2. prohibiting the employment of any person as a Gaming Employee who is under the age of twenty-one (21) or who has not been licensed in accordance with the applicable requirements of federal and tribal law;

3. requiring the Tribe to take all necessary action to impose on its gaming operation standards and requirements equivalent to or more stringent than those contained in the federal Fair Labor Standards Act of 1938, the federal Occupational Safety and Health Act of 1970, and any other federal laws generally applicable to Indian tribes relating to wages, hours of work and conditions of work, and the regulations issued thereunder;

4. requiring that on any construction project involving any Gaming Facility or related structure that is funded in whole or in part by federal funds, all workers will be paid wages meeting or exceeding the standards established for New Mexico under the federal Davis-Bacon Act;

5. prohibiting the Tribe, the Gaming Enterprise and a Management Contractor from discriminating in the employment of persons to work for the gaming Enterprise or in the Gaming Facility on the grounds of race, color, national origin, gender, sexual orientation, age or handicap, provided, however, that nothing herein shall be interpreted to prevent the Tribe from granting preference in employment actions to tribal members or other Indians in accordance with established tribal laws and policies;

6. providing to all employees of a gaming establishment employment benefits, including, at a minimum, sick leave, life insurance, paid annual leave and medical and dental insurance as well as providing unemployment insurance and workers' compensation insurance through participation in programs offering benefits at least as favorable as those provided by comparable state programs;

7. providing a grievance process for an employee in cases of disciplinary or punitive action taken against an employee that includes a process for appeals to persons of greater authority than the immediate supervisor of the employee;

8. permitting State Department of Environment inspectors to inspect Gaming Facilities' food service operations during normal Gaming Facility business hours to assure that standards and requirements equivalent to the State's Food Service Sanitation Act [Chapter 25, Article 1 NMSA 1978] are maintained;

9. prohibiting a gaming enterprise from cashing any paycheck or any type of government assistance check, including Social Security, TANF, pension and other similar checks, for any patron;

10. prohibiting a gaming enterprise from extending credit by accepting IOUs or markers from its patrons;

11. requiring that the Gaming Enterprise post on each Gaming Machine the odds of a player achieving a winning outcome from the games available on that Gaming Machine;

12. requiring that automatic teller machines on Gaming Facility premises be programmed so that the machines will not accept cards issued by the State to TANF recipients for access to TANF benefits;

13. providing that each electronic or electromechanical gaming device in use at the Gaming Facility must pay out a mathematically demonstrable percentage of all amounts wagered, which must not be less than eighty percent (80%);

14. providing that all gaming machines on the premises of the Gaming Facility will be connected to a central computerized reporting and auditing system on the Gaming Facility premises, which shall collect on a continual basis the activity of each Gaming Machine in use at the Gaming Facility, and that by no later than ninety days after this Compact takes effect, the wager and payout data of each machine, once it is fed into the Gaming Enterprise s central computer, may be accessed electronically by the State Gaming Representative by a dedicated telecommunications connection, on a "read-only" basis, upon entry of appropriate security codes; but provided that in no event shall the State Gaming Representative be able to alter or affect the operation of any Gaming Machine or other device on the premises of the Gaming Facility, or the data provided to the central computer, and provided further that the system for electronic access to the machine wager and payout data collected by the Gaming Enterprise s central computer shall be constructed and installed at the State s cost, and shall be designed in conjunction with Gaming Enterprise technical staff so as to preserve the integrity of the system and the data contained therein, to minimize any possibility of unauthorized access to the system or tampering with the data, and to minimize any access by the State Gaming Representative to information other than machine wager and payout data residing in the central reporting and auditing system;

15. enacting provisions that:

(a) prohibit an employee of the Gaming Enterprise from selling, serving, giving or delivering an alcoholic beverage to an intoxicated person or from procuring or aiding in the procurement of any alcoholic beverage for an intoxicated person at the Gaming Facility;

(b) require Gaming Enterprise employees that dispense, sell, serve or deliver alcoholic beverages to attend Alcohol Server Education Classes similar to those classes provided for in the New Mexico Liquor Control Act; and

(c) require the Gaming Enterprise to purchase and maintain a liquor liability insurance policy that will provide, at a minimum, personal injury coverage of one million dollars ($1,000,000) per incident and two million dollars ($2,000,000) aggregate per policy year;

16. prohibiting alcoholic beverages from being sold, served, delivered or consumed in that part of a Gaming Facility where gaming is allowed;

17. requiring the gaming enterprise to spend an amount that is no less than one-quarter of one percent (.25%) of its net win as that term is defined herein annually to fund or support programs for the treatment and assistance of compulsive gamblers in New Mexico or who patronize New Mexico gaming facilities, and for the prevention of compulsive gambling in New Mexico; and requiring that a substantial portion of such funds be distributed to an organization that has expertise in and provides counseling, intervention or other services for compulsive gamblers in New Mexico, and whose services are available to all persons without regard to race or tribal membership;

18. governing any Management Contract regarding its Class III Gaming activity so that it conforms to the requirements of tribal law and the IGRA and the regulations issued thereunder;

19. prohibiting the operation of any Class III Gaming for at least four (4) consecutive hours daily, Mondays through Thursdays (except federal holidays);

20. prohibiting a Tribal Gaming Enterprise and the Tribe from providing, allowing, contracting to provide or arranging to provide alcoholic beverages for no charge or at reduced prices, or from providing, allowing, contracting to provide or arranging to provide food or lodging for no charge or at nominal prices, at a Gaming Facility or lodging facility as an incentive or enticement for patrons to game; and

21. requiring the Tribe, the Tribal Gaming Enterprise or a Management Contractor to report to the secretary of state, in the same manner and at the same times as are required of political committees under the provisions of the State s Campaign Reporting Act (NMSA 1978 1-19-25 through 1-19-36) any and all contributions, whether directly or through an agent, representative or employee, of any moneys derived from revenue from the Gaming Enterprise, or of anything of value acquired with that revenue, to a candidate, political committee or person holding an office elected or to be elected at an election covered by the State's Campaign Reporting Act and provided that in the event any report required to be made hereunder is not made within the time specified herein, or is false or incomplete in any respect, the Tribe shall be liable to pay to the secretary of state a penalty in the amount of fifty dollars ($50.00) for each working day after the day on which the report was due until the day on which the complete or true report is filed, up to a maximum of five thousand dollars ($5000), except that with respect to the report due on the Friday before an election the penalty shall be five hundred dollars ($500) for the first working day after the due date and fifty dollars ($50.00) per working day thereafter, up to a maximum of five thousand dollars ($5000).

The Tribal Gaming Agency will provide true copies of all tribal laws and regulations affecting Class III Gaming conducted under the provisions of this Compact to the State Gaming Representative within thirty (30) days after the effective date of this Compact, and will provide true copies of any amendments thereto or additional laws or regulations affecting gaming within thirty (30) days after their enactment or approval, if any.

C. Audit and Financial Statements. The Tribal Gaming Agency shall require all books and records relating to Class III Gaming to be maintained in accordance with generally accepted accounting principles. All such books and records shall be retained for a period of at least five (5) years from the date of creation, as required by 25 C.F.R. 571.7(c). Not less than annually, the Tribal Gaming Agency shall require an audit and a certified financial statement covering all financial activities of the gaming enterprise by an independent certified public accountant licensed by the State. The financial statement shall be prepared in accordance with generally accepted accounting principles and shall be submitted to the Tribal Gaming Agency within one hundred twenty (120) days of the close of the Tribe's fiscal year. Copies of the financial statement and the audit shall be furnished to the State Gaming Representative and the state treasurer by the Tribal Gaming Agency within one hundred twenty days of the agency's receipt of the documents, but such documents shall be subject to the provisions of 4(E)(3) of this Compact. The Tribe will maintain the following records for not less than five (5) years:

1. revenues, expenses, assets, liabilities and equity for each Gaming Enterprise;

2. daily cash transactions for each Class III Gaming activity at each Gaming Facility, including but not limited to transactions relating to each gaming table bank, game dropbox and gaming room bank;

3. all markers, IOUs, returned checks, hold checks or other similar credit instruments;

4. individual and statistical game records, except for card games, to reflect statistical drop and statistical win; for electronic, computer, or other technologically assisted games, analytic reports which show the total amount of cash wagered and the total amount of prizes won;

5. contracts, correspondence and other transaction documents relating to all vendors and contractors;

6. records of all tribal gaming enforcement activities;

7. audits prepared by or on behalf of the Tribe; and

8. personnel information on all Class III Gaming employees or agents, including rotation sheets, hours worked, employee profiles and background checks.

D. Violations. The agents of the Tribal Gaming Agency shall have unrestricted access to the Gaming Facility during all hours of Class III Gaming activity, and shall have immediate and unrestricted access to any and all areas of the Gaming Facility for the purpose of ensuring compliance with the provisions of this Compact and the Ordinance. The agents shall report immediately to the Tribal Gaming Agency any suspected violation of this Compact, the Ordinance, or regulations of the Tribal Gaming Agency by the gaming enterprise, Management Contractor, or any person, whether or not associated with Class III Gaming.

E. State Gaming Representative.

1. Upon written request by the State to the Tribe, the Tribe will provide information on primary management officials, key employees and suppliers, sufficient to allow the State to conduct its own background investigations, as it may deem necessary, so that it may make an independent determination as to the suitability of such individuals, consistent with the standards set forth in Section 5 of this Compact. The Tribe shall consider any information or recommendations provided to it by the State as to any such person or entity, but the Tribe shall have the final say with respect to the hiring or licensing of any such person or entity.

2. Notwithstanding that the Tribe has the primary responsibility to administer and enforce the regulatory requirements of this Compact, the Tribal Gaming Agency will certify annually to the State Gaming Representative that the Tribal Gaming Agency has met its obligations under this Compact. Additionally, the State Gaming Representative shall have the right to inspect a Gaming Facility, Class III Gaming activity, and all records relating to Class III Gaming of the Tribe, subject to the following conditions:

(a) with respect to public areas of a Gaming Facility, at any time without prior notice during normal Gaming Facility business hours;

(b) with respect to private areas of a Gaming Facility not accessible to the public, at any time during normal Gaming Enterprise business hours, immediately after notifying the Tribal Gaming Agency and Gaming Enterprise of his or her presence on the premises and presenting proper identification, and requesting access to the non-public areas of the Gaming Facility. The Tribe, in its sole discretion, may require an employee of the Gaming Enterprise or the Tribal Gaming Agency to accompany the State Gaming Representative at all times that the State Gaming Representative is on the premises of a Gaming Facility, but if the Tribe imposes such a requirement, the Tribe shall require such an employee of the Gaming Enterprise or the Tribal Gaming Agency to be available at all times for such purpose;

(c) with respect to inspection and copying of all management records relating to Class III Gaming, at any time without prior notice between the hours of 9:00 a.m. and 4:00 p.m. Monday through Friday, excluding official holidays. The reasonable costs of copying will be borne by the State; and

(d) whenever the State Gaming Representative, or his designee, enters the premises of the Gaming Facility for any such inspection, such Representative, or designee, shall identify himself to security or supervisory personnel of the Gaming Enterprise.

The State Gaming Representative may contract with private persons, firms or other entities for the purpose of performing certain of his functions, but the State Gaming Representative will be the single contact with the Tribe and may be relied upon as such by the Tribe.

3. a) Any information, documents or communications provided to the State Gaming Representative, his agents or contractors, or to any other official, agency or entity of the State (all of which are collectively hereinafter referred to as "the State entities") by the Tribe, the Tribal Gaming Agency or the Gaming Enterprise, or prepared from information obtained from the Tribe, the Tribal Gaming Agency or the Gaming Enterprise, under the provisions of this Compact or under the provisions of the Predecessor Agreements, are confidential. Any State entity that has received any information, documents or communications from the Tribe, the Tribal Gaming Agency or the Gaming Enterprise:

i) may release or disclose the same only with the prior written consent of the Tribe or pursuant to a lawful court order after timely notice of the proceeding has been given to the Tribe;

ii) shall maintain all such information, documents and communications in a secure place accessible only to authorized officials and employees of the State entity that has received the same; and

iii) shall adopt procedures and regulations to protect the confidentiality of the information, documents and communications provided by the Tribe, Tribal Gaming Agency or Gaming Enterprise.

b) These prohibitions shall not be construed to prohibit:

i) the furnishing of any information to a law enforcement or regulatory agency of the Federal Government;

ii) the State from making known the names of persons, firms, or corporations conducting Class III Gaming pursuant to the terms of this Compact, locations at which such activities are conducted, or the dates on which such activities are conducted;

iii) publishing the terms of this Compact; iv) disclosing information as necessary to audit, investigate, prosecute or arbitrate violations of this Compact or other applicable laws or to defend suits against the State; and v) complying with subpoenas or court orders issued by courts of competent jurisdiction.

c) Notwithstanding the foregoing, the Tribe agrees that:

i) the following documents and information may be released by a State entity to the public: the Tribe s gaming ordinance and regulations of the Tribal Gaming Agency; official rulings of the Tribal Gaming Agency in matters not subject to a confidentiality order imposed by the Agency; other information and documents of the Tribal Gaming Agency or the Gaming Enterprise ordinarily available to the public; quarterly Net Win figures used as the basis for computation of the Tribe s revenue sharing payment under the provisions of Section 11 of this Compact; and correspondence between the Tribe or a tribal entity and a State entity, unless such correspondence is specifically labeled "Confidential;"

ii) a State entity may release to the public aggregate figures compiled by totaling comparable figures from the annual financial statements of all of the New Mexico gaming tribes; and

iii) the report of the annual audit of the Gaming Enterprise that is provided by the Tribe to the State Gaming Representative shall be available to the public to the same extent that similar information that is required to be provided to the State by non- Indian gaming entities is available to the public, pursuant to the provisions of applicable law and the policies and regulations of the Gaming Control Board, at the time the request for the report of the annual audit is made.

4. To the fullest extent allowed by State law, the Tribe shall have the right to inspect State records concerning all Class III Gaming conducted by the Tribe; the Tribe shall have the right to copy such State records, with the Tribe bearing the reasonable cost of copying.

5. The Tribe shall reimburse the State for the costs the State incurs in carrying out any functions authorized by the terms of this Compact. The Tribe and the State agree that to require the State to keep track of and account to the Tribe for all such costs would be unreasonably burdensome, and that a fair estimate of the State s costs of such activity as of the date on which this Compact takes effect is one hundred thousand dollars ($100,000) per year, and that those costs will increase over time. The Tribe therefore agrees to pay the State the sum of one hundred thousand dollars ($100,000) per year as reimbursement of the State s costs of regulation, which amount shall increase by three percent (3%) each year, beginning as of January 1 of the first calendar year after this Compact has been in effect for at least twelve (12) months, in quarterly payments of one-fourth of the annual amount due each, in advance, beginning with the first day of the first full calendar quarter after this Compact takes effect, and on the first day of each quarter thereafter, for as long as this Compact remains in effect. The Tribe and the State further agree that such amount fairly reflects the State s costs of regulation during the period of time that the Predecessor Agreements were in effect, and that the Tribe should pay the State that amount for such period, but no more. The Tribe therefore agrees that with its first quarterly payment due to the State under the provisions of this Paragraph, it will also pay to the State an amount equal to the number of full calendar quarters that the Predecessor Agreements were in effect, times twenty-five thousand dollars ($25,000), less the total amount that the Tribe actually paid to the State during such period under the provisions of Section 4(E)(5) of the compact portion of the Predecessor Agreements. If the amount thus determined is a negative number, such amount shall be credited against the payments due to the State under the provisions of this Paragraph until the Tribe has recouped such amount in full, but in such case the Tribe shall nevertheless provide to the State, on or before the due date for each quarterly payment, a statement of the amount of the overpayment still to be recouped, and the amount credited for the current payment.

6. In the event the State believes that the Tribe is not administering and enforcing the regulatory requirements set forth herein, it may invoke the procedures set forth in Section 7 of this Compact.

F. The Tribe shall comply with all applicable provisions of the Bank Secrecy Act, P.L. 91-508, October 26, 1970, 31 U.S.C. 5311-5314, and all reporting requirements of the Internal Revenue Service.

SECTION 5. Licensing Requirements.

A. License Required. The Gaming Facility operator, but not including the Tribe, including its principals, primary management officials, and key employees, the Management Contractor and its principals, primary management officials, and key employees (if the Tribe hires a Management Contractor); any person, corporation, or other entity that has supplied or proposes to supply any gaming device to the Tribe or the Management Contractor; and any person, corporation or other entity providing gaming services within or without a Gaming Facility, shall apply for and receive a license from the Tribal Gaming Agency before participating in any way in the operation or conduct of any Class III Gaming on Indian Lands. The Tribal Gaming Agency shall comply fully with the requirements of this Section and of the Indian Gaming Regulatory Act, especially at 25 U.S.C. 2710-2711, and the regulations issued thereunder at 25 C.F.R. Parts 550-559, as well as the requirements of the Tribe s gaming ordinance and any regulations issued thereunder, in processing license applications and issuing licenses.

B. License Application. Each applicant for a license shall file with the Tribal Gaming Agency a written application in the form prescribed by the Tribal Gaming Agency, along with the applicant's fingerprint card, current photograph and the fee required by the Tribal Gaming Agency.

C. Background Investigations. Upon receipt of a completed application and required 14 fee for licensing, the Tribal Gaming Agency shall conduct or cause to be conducted a background investigation to ensure that the applicant is qualified for licensing.

D. Provision of Information to State Gaming Representative. Whenever the Tribal Gaming Agency is required by federal or tribal law or regulations to provide to the National Indian Gaming Commission ("the Commission") any information, document or notice relating to the licensing of any key employee or primary management official of the Gaming Enterprise, a copy of such information, document or notice shall also be provided to the State Gaming Representative. The State Gaming Representative shall be entitled to the same right to request additional information concerning an applicant licensee, to comment on the proposed licensing of any applicant licensee, and to supply the Tribal Gaming Agency with additional information concerning any applicant licensee, as is enjoyed by the Commision.

SECTION 6. Providers of Class III Gaming Equipment or Devices or Supplies.

A. Within thirty (30) days after the effective date of this Compact, if it has not already done so, the Tribal Gaming Agency will adopt standards for any and all Class III Gaming equipment, devices or supplies to be used in any Gaming Facility, which standards shall be at least as strict as the comparable standards applicable to Class III Gaming equipment, devices or supplies within the State of Nevada. Any and all Class III Gaming equipment, devices or supplies used by the Tribe shall meet or exceed the standards thereby adopted.

B. Prior to entering into any future lease or purchase agreement for Class III Gaming equipment, devices or supplies, the Tribe shall obtain sufficient information and identification from the proposed seller or lessor and all persons holding any direct or indirect financial interest in the lessor or the lease/purchase agreement to permit the Tribe to license those persons in accordance with applicable federal and tribal law.

C. The seller, lessor, manufacturer or distributor shall provide, assemble and install all Class III Gaming equipment, devices or supplies in a manner approved and licensed by the Tribe.

SECTION 7. Dispute Resolution.

A. In the event either party believes that the other party has failed to comply with or has otherwise breached any provision of this Compact, such party may invoke the following procedure:

1. The party asserting noncompliance shall serve written notice on the other party. The notice shall identify the specific Compact provision believed to have been violated and shall specify the factual and legal basis for the allegation of noncompliance. The notice shall specifically identify the date, time and nature of the alleged noncompliance.

2. In the event an allegation by the complaining party is not resolved to the satisfaction of such party within twenty (20) days after service of the notice set forth in Paragraph A(1) of this section, the complaining party may serve upon the other party a notice to cease conduct of the particular game(s) or activities alleged by the complaining party to be in noncompliance. Upon receipt of such notice, the responding party may elect to stop the game(s) or activities specified in the notice or invoke arbitration and continue the game(s) or activities pending the results of arbitration. The responding party shall act upon one of the foregoing options within ten (10) days of receipt of notice from the complaining party, unless the parties agree to a longer period, but if the responding party takes neither action within such period the complaining party may invoke arbitration by written notice to the responding party within ten (10) days of the end of such period.

3. The arbitrators shall be attorneys who are licensed members in good standing of the State Bar of New Mexico or of the bar of another state. The State will select one arbitrator, the Tribe a second arbitrator, and the two so chosen shall select a third arbitrator. If the third arbitrator is not chosen in this manner within ten (10) days after the second arbitrator is selected, the third arbitrator will be chosen by the American Arbitration Association. The arbitrators thereby selected shall permit the parties to engage in reasonable discovery, and shall establish other procedures to ensure a full, fair and expeditious hearing on the matters at issue. The arbitrators shall determine, after hearing from each party, hether the arbitration proceeding or any portions thereof shall be closed to the public, but in the absence of such determination the proceedings shall be open to the public. The arbitrators shall make determinations as to each issue presented by the parties, but the arbitrators shall have no authority to determine any question as to the validity or effectiveness of this Compact or of any provision hereof.

4. All parties shall bear their own costs of arbitration and attorneys fees.

5. The results of arbitration shall be final and binding, and shall be enforceable by an action for injunctive or mandatory injunctive relief against the State and the Tribe in any court of competent jurisdiction. For purposes of any such action, the State and the Tribe acknowledge that any action or failure to act on the part of any agent or employee of the State or the Tribe, contrary to a decision of the arbitrators in an arbitration proceeding conducted under the provisions of this section, occurring after such decision, shall be wholly unauthorized and ultra vires acts, not protected by the sovereign immunity of the State or the Tribe.

B. Nothing in Subsection 7(A) shall be construed to waive, limit or restrict any remedy that is otherwise available to either party to enforce or resolve disputes concerning the provisions of this Compact. Nothing in this Section shall be deemed a waiver of the Tribe's sovereign immunity. Nothing in this Section shall be deemed a waiver of the State's sovereign immunity.

SECTION 8. Protection of Visitors.

A. Policy Concerning Protection of Visitors. The safety and protection of visitors to a Gaming Facility is a priority of the Tribe, and it is the purpose of this Section to assure that any such persons who suffer bodily injury or property damage proximately caused by the conduct of the Gaming Enterprise have an effective remedy for obtaining fair and just compensation. To that end, in this Section, and subject to its terms, the Tribe agrees to carry insurance that covers such injury or loss, agrees to a limited waiver of its immunity from suit, and agrees to proceed either in binding arbitration proceedings or in a court of competent jurisdiction, at the visitor s election, with respect to claims for bodily injury or property damage proximately caused by the conduct of the Gaming Enterprise. For purposes of this Section, any such claim may be brought in state district court, including claims arising on tribal land, unless it is finally determined by a state or federal court that IGRA does not permit the shifting of jurisdiction over visitors personal injury suits to state court.

B. Insurance Coverage for Claims Required. The Gaming Enterprise shall maintain in effect policies of liability insurance insuring the Tribe, its agents and employees against claims, demands or liability for bodily injury and property damages by a visitor arising from an occurrence described in Paragraph A of this Section. The policies shall provide bodily injury and property damage coverage in an amount of at least fifty million dollars ($50,000,000) per occurrence and fifty million dollars ($50,000,000) annual aggregate. The Tribe shall provide the State Gaming Representative annually a certificate of insurance showing that the Tribe, its agents and employees are insured to the required extent and in the circumstances described in this Section.

C. Limitation on Time to Bring Claim. Claims brought pursuant to the provisions of this section must be commenced by filing an action in court or a demand for arbitration within three years of the date the claim accrues.

D. Specific Waiver of Immunity and Choice of Law. The Tribe, by entering into this Compact and agreeing to the provisions of this section, waives its defense of sovereign immunity in connection with any claims for compensatory damages for bodily injury or property damage up to the amount of fifty million dollars ($50,000,000) per occurrence asserted as provided in this section. This is a limited waiver and does not waive the Tribe's immunity from suit for any other purpose. The Tribe shall ensure that a policy of insurance that it acquires to fulfill the requirements of this section shall include a provision under which the insurer agrees not to assert the defense of sovereign immunity on behalf of the insured, up to the limits of liability set forth in this Paragraph. The Tribe agrees that in any claim brought under the provisions of this Section, New Mexico law shall govern the substantive rights of the claimant, and shall be applied, as applicable, by the forum in which the claim is heard, except that the tribal court may but shall not be required to apply New Mexico law to a claim brought by a member of the Tribe.

E. Election by Visitor. A visitor having a claim described in this section may pursue that claim in any court of competent jurisdiction, or in binding arbitration. The visitor shall make a written election that is final and binding upon the visitor.

F. Arbitration. Arbitration pursuant to an election by a visitor as provided in Subsection E of this section shall be conducted as follows:

1. the visitor shall submit a written demand for arbitration to the Gaming Enterprise, by certified mail, return receipt requested;

2. the visitor and the Gaming Enterprise shall each designate an arbitrator within thirty (30) days of receipt of the demand, and the two arbitrators shall select a third arbitrator, but in the event the two arbitrators cannot agree on the selection of the third arbitrator within thirty (30) days of their appointment, they shall apply to the American Arbitration Association to appoint the third arbitrator;

3. the arbitration panel shall permit the parties to engage in reasonable discovery, and shall establish other procedures to ensure a full, fair and expeditious hearing on the claim; and

4. the award of the arbitration panel shall be final and binding, and may be enforced in a court of competent jurisdiction.

G. Increase in Liability Limits. As of the fifth anniversary of this Compact, and at five-year intervals thereafter, the liability insurance coverage requirements set forth in Paragraph B of this Section, and the limit on the Tribe s waiver of sovereign immunity set forth in Paragraph D of this Section, shall be increased by a percentage equal to the percentage increase in the CPI-U published by the Bureau of Labor Statistics of the United States Department of Labor, for the same period, rounded to the nearest one hundred thousand dollars ($100,000).

H. Public Health and Safety. The Tribe shall establish for its Gaming Facility health, safety and construction standards that are at least as stringent as the current editions of the National Electrical Code, the Uniform Building Code, the Uniform Mechanical Code, the Uniform Fire Code and the Uniform Plumbing Code, and any and all Gaming Facilities or additions thereto constructed by the Tribe hereafter shall be constructed and all facilities shall be maintained so as to comply with such standards. Inspections will be conducted with respect to these standards at least annually. If the State Gaming Representative requests sufficiently in advance of an annual inspection, the State Gaming Representative may be present during such inspection. The Tribe agrees to correct any deficiencies noted in such inspections within a time agreed upon between the State and Tribe. The Tribal Gaming Agency will provide copies of such inspection reports to the State Gaming Representative, if requested to do so in writing.

SECTION 9. Conditions for Execution; Effective Date.

A. The parties acknowledge that they have been engaged in litigation, captioned State of New Mexico v. Jicarilla Apache Tribe, et al., No. 00-0851 (D.N.M.) (the "Lawsuit"), that was initiated by the State in United States District Court on June 13, 2000, in which the State seeks an injunction against the Tribe s conduct of Class III gaming under the Predecessor Agreements unless the Tribe pays the State the full amount that the State claims it is owed under the revenue sharing provision of the Predecessor Agreements. The Tribe disputes the validity of such provision of the Predecessor Agreements, but the parties have agreed to settle the dispute addressed in the Lawsuit, and have agreed to enter into this new Compact.

B. This Compact may not be executed by the Governor of the State unless and until it has been executed by the appropriate representative of the Tribe, and until the State Attorney General has certified to the Governor in writing that the Tribe and the State have negotiated a complete settlement of the issues in dispute in the Lawsuit (except that such settlement shall be contingent upon this Compact going into effect under the provisions of IGRA), and that the Tribe has either paid in full the amount agreed to by the terms of the settlement, into the registry of the federal court, or has entered into a binding and fully enforceable agreement for the payment of such amount that is acceptable to the Attorney General. Upon receiving such certification, the Governor shall execute the Compact and forward it to the Secretary of the Interior for approval. Upon the Secretary s affirmative approval of this Compact, as set forth in Paragraph C of this Section, such sum, plus interest, shall be immediately paid into the State General Fund. In the event the Secretary fails to affirmatively approve this Compact, such sum, plus interest, shall be immediately repaid to the Tribe.

C. This Compact shall take effect upon publication of notice in the Federal Register of its approval by the Secretary of the Interior, or of the Secretary s failure to act on it within 45 days from the date on which it was submitted to him; provided, however, that notwithstanding its taking effect, the parties expressly agree that the provisions of this Compact shall remain suspended, and shall confer no rights or obligations on either party, and that the terms and provisions of the Predecessor Agreements shall remain fully in force and effect, subject to the Tribe s and the State s claims in the Lawsuit, unless and until the Secretary shall have affirmatively approved this Compact, pursuant to 25 U.S.C. 2710(d)(8)(A).

D. Upon the publication of notice of the Secretary s affirmative approval of this Compact in the Federal Register, the Predecessor Agreements shall be and become null and void, and of no further effect, and any and all actions as between the Tribe and the State arising out of the Predecessor Agreements, including dispute resolution proceedings, shall thereafter be dismissed with prejudice with no relief to either party, and the terms and provisions of this Compact shall go into full force and effect, fully supplanting and replacing the Predecessor Agreements.

SECTION 10. Criminal Jurisdiction.

A. The Tribe and the State acknowledge that under the provisions of 23 of the IGRA, especially that portion codified at 18 U.S.C. 1166(d), jurisdiction to prosecute violations of State gambling laws made applicable by that section to Indian country is vested exclusively within the United States, unless the Tribe and the State agree in a compact entered into pursuant to the IGRA to transfer such jurisdiction to the State.

B. The Tribe and the State hereby agree that, in the event of any violation of any State gambling law on Indian Lands or any other crime against the Gaming Enterprise or any employee thereof or that occurs on the premises of the Tribal Gaming Facility, that is committed by any person who is not a member of the Tribe, the State shall have and may exercise jurisdiction, concurrent with that of the United States, to prosecute such person, under its laws and in its courts.

C. Immediately upon becoming aware of any such suspected crime by a nonmember of the Tribe the Gaming Enterprise or the Tribal Gaming Agency shall notify the state attorney general and the district attorney for the district in which the Gaming Facility is located, supplying all particulars available to the tribal entity at the time. The Tribe agrees that its law enforcement and gaming agencies shall perform such additional investigation or take such other steps in furtherance of the investigation and prosecution of the violation as the district attorney may reasonably request, and otherwise cooperate fully with the district attorney and any state law enforcement agencies with respect to the matter, but once notice of a suspected violation has been given to the district attorney, the matter shall be deemed to be under the jurisdiction of the State; provided, however, that in the event of emergency circumstances involving a possible violation, the Tribe and its constituent agencies shall have the discretion to act as they see fit, and to call upon such other agencies or entities as they deem reasonable or necessary, in order to protect against any immediate threat to lives or property. The State may, in its discretion, refer the matter to federal authorities, but it shall notify the Tribal Gaming Agency upon doing so.

D. The State agrees that no less frequently than annually it will provide the Tribal Gaming Agency with a written report of the status and disposition of each matter referred to it under the provisions of this section since the last report or that was still pending at the time of the last report. In the event the district attorney to whom a matter is referred under the provisions of this section decides not to prosecute such matter, the district attorney shall promptly notify the Tribal Gaming Agency of such decision in writing. The Tribal Gaming Agency may in that event ask the attorney general of the state to pursue the matter.

E. The district attorney for the district in which the Gaming Facility is situated may decline to accept referrals of cases under the provisions of this section unless and until the Tribe has entered into a Memorandum of Understanding with the office of the district attorney to which Memorandum of Understanding the United States Attorney for the District of New Mexico may also be a party addressing such matters as the specific procedures by which cases are to be referred, participation of the Tribal Gaming Agency and tribal law enforcement personnel in the investigation and prosecution of any such case, payments by the Tribe to the office of the district attorney to defray the costs of handling cases referred under the provisions of this section, and related matters.

SECTION 11. Revenue Sharing.

A. Consideration. The Tribe shall pay to the State a portion of its Class III Gaming revenues identified in and under procedures of this Section, in return for which the State agrees that the Tribe has the exclusive right within the State to conduct all types of Class III Gaming described in this Compact, with the sole exception of the use of Gaming Machines, which the State may permit on a limited basis for racetracks and for veterans' and fraternal organizations as such organizations are described in 1997 Laws ch. 190, 5(FF).

B. Revenue to State. The parties agree that, after the effective date hereof, the Tribe shall make the quarterly payments provided for in Paragraph C of this Section. Each payment shall be made to the State Treasurer for deposit into the General Fund of the State.

C. Calculation of Payment Amounts.

1. As used in this Compact, "Net Win" means the total amount wagered in Class III Gaming at a Gaming Facility, on all Gaming Machines less:

(a) the amount paid out in prizes, including the cost to the Tribe of noncash prizes, won on Gaming Machines;

(b) the amount paid to the State by the Tribe under the provisions of Section 4(E)(5) of this Compact; and

(c) the sum of two hundred seventy-five thousand dollars ($275,000) per year as an amount representing tribal regulatory costs, which amount shall increase by three percent (3%) each year beginning on the first day of January occurring after the Compact has been in effect for at least twelve months.

2. The amount payable by the Tribe to the State shall be an amount equal to eight percent (8%) of the Net Win, except that if the total Net Win in a calendar year is less than twelve million dollars ($12,000,000), the amount payable by the Tribe shall be an amount equal to three percent (3%) of the first four million dollars ($4,000,000) of Net Win, and eight percent (8%) of the rest of the Net Win for the year.

3. Payments due pursuant to these terms shall be paid quarterly, no later than twenty-five (25) days after the last day of each calendar quarter, and shall be based upon the Net Win during the preceding quarter. If the Tribe reasonably believes that the total Net Win for the calendar year will be less than twelve million dollars ($12,000,000), it may base its payment on the first four million dollars ($4,000,000) on the lower rate as set forth in paragraph (C)(2) of this Section, but if the Net Win exceeds twelve million dollars ($12,000,000) during the calendar year, the Tribe shall pay the additional amount due on the first four million dollars ($4,000,000), plus interest as provided in this paragraph, with its next quarterly payment. In the event the Tribe makes its quarterly payments based on the rate of eight percent (8%), and its Net Win for the calendar year totals less than twelve million dollars ($12,000,000), the Tribe may deduct the overpayment from its payment for the final quarter of the year. Any payment or any portion thereof that is not made within ten (10) days of the due date shall accrue interest at the rate of ten percent (10%) per annum, from the original due date until paid. The Tribe shall accompany any payment to the State with a detailed breakdown of the particular obligation to which such payment applies, and the basis for the calculation of such payment.

D. Limitations.

1. The Tribe's obligation to make the payments provided for in Paragraphs B and C of this Section shall apply and continue only so long as this Compact remains in effect; and provided that that obligation shall terminate altogether in the event the State: a) passes, amends, or repeals any law, or takes any other action, that would directly or indirectly attempt to restrict, or has the effect of restricting, the scope or extent of Indian gaming; b) licenses, permits or otherwise allows any person or entity other than licensed horse racetracks and veterans and fraternal organizations as described in 1997 Laws, ch. 190, 5(FF) to operate Gaming Machines; c) licenses, permits or otherwise allows any non-Indian person or entity to engage in any other form of Class III gaming other than a state-sponsored lottery, parimutuel betting on horse racing and bicycle racing, operation of Gaming Machines, and limited fundraising by non-profit organizations.

2. The parties agree that the State s allowance of the following forms of Class III Gaming, subject to the limitations expressly set forth herein, shall not be considered an expansion of nontribal Class III gaming for purposes of this agreement, and shall have no effect on the Tribe s obligation to make the payments provided for in Paragraphs B and C of this Section:

(a) the operation of a State lottery;

(b) the operation of Gaming Machines by any fraternal or veterans organization as described in 1997 Laws ch. 190, 5(FF) but only for the benefit of such organization s members;

(c) limited fundraising activities conducted by nonprofit tax exempt organizations ;

(d) the conduct by licensed horse racetracks and bicycle tracks of parimutuel betting on races at such tracks, and on simulcast races at other tracks elsewhere in the country; and

(e) the operation by a licensed horse racetrack of Gaming Machines on days on which live or simulcast horse racing occurs.

E. Third-Party Beneficiaries. The provisions of this Section are not intended to create any third-party beneficiaries and are entered into solely for the benefit of the Tribe and the State.

SECTION 12. Duration; Termination for Non-Payment.

A. This Compact shall have a term commencing on the date on which it goes into full force and effect as provided in Section 9, and ending at midnight on June 30, 2015.

B. Notwithstanding the provisions of Paragraph A of this Section, if the Tribe fails to comply with any of its payment obligations to the State under Sections 4(E)(5), 9(B) or 11 of this Compact, and persists in such failure for a period of thirty (30) days after receipt, by certified mail, of a Notice of Noncompliance sent by the State Gaming Representative, which Notice shall specify the amount due and the provision of the Compact under which such payment is required, this Compact, and the conduct of Class III Gaming by the Tribe hereunder, shall terminate automatically as of the end of the thirty (30)-day period, unless within such thirty (30)-day period the Tribe shall have invoked arbitration on a matter of fact as provided in Section 7(A)(2) of this Compact, and simultaneously shall have placed into escrow, in an institution that is unaffiliated with either the Tribe or the State, a sum of money equal to the amount claimed due by the State. In the event the Tribe invokes arbitration, this Compact and the Tribe s right to conduct Class III gaming shall terminate automatically at the end of the thirtieth (30th) day after the entry of a final, nonappealable decision by the arbitrators or by a court having jurisdiction of the dispute, unless the Tribe has paid the full amount determined by the arbitrators or by such court to be due the State, if any. The Tribe shall not be entitled to avoid any pre-existing contractual obligations accruing to third parties under this Compact solely by virtue of the termination of the Compact.

SECTION 13. Notice to Parties.

Unless otherwise indicated, all notices, payments, requests, reports, information or demand that any party hereto may desire or may be required to give to the other party hereto, shall be in writing and shall be personally delivered or sent by first-class mail sent to the other party at the address provided in writing by the other party. Every notice, payment, request, report, information or demand so given shall be deemed effective upon receipt or, if mailed, upon receipt or the expiration of the third day following the day of mailing, whichever occurs first, except that any notice of change of address shall be effective only upon receipt by the party to whom said notice is addressed.

SECTION 14. Entire Agreement.

This Compact is the entire agreement between the parties and supersedes all prior agreements, whether written or oral, with respect to the subject matter hereof. Neither this Compact nor any provision herein may be changed, waived, discharged or terminated orally, but only by an instrument, in writing, signed by the Tribe and the State and approved by the Secretary of the Interior. This Compact shall not be amended without the express approval of the Tribe, the Governor of the State and the State Legislature, as provided in the Compact Negotiation Act.

SECTION 15. Filing of Compact with State Records Center.

Upon the effective date of this Compact, a copy shall be filed by the Governor with the New Mexico Records Center. Any subsequent amendment or modification of this Compact shall be filed with the New Mexico Records Center.

SECTION 16. Counterparts.

This Compact may be executed by the parties in any number of separate counterparts with the same effect as if the signatures were upon the same instrument. All such counterparts shall together constitute one and the same document.

SECTION 17. Severability.

Should any provision of this Compact be found to be invalid or unenforceable by any court, such determination shall have no effect upon the validity or enforceability of any other portion of this Compact, and all such other portions shall continue in full force and effect, except that this provision shall not apply to Sections 4, 5, 6, 9 and 11 hereof, or to any portions thereof, which the parties agree are nonseverable.

[signature lines]

2007 Tribal-State Class III Gaming Compact

Between the State of New Mexico

and

the Pueblos of Isleta, Laguna, Nambe, Ohkay Owingeh (Pueblo of San Juan), Picuris, San Felipe, Sandia, Santa Ana, Santa Clara, Taos, and Tesuque

(Approved by Laws 2007, S.J.R. No. 21

Expires 2037)

TRIBAL-STATE CLASS III GAMING COMPACT State of New Mexico ______________________ as Amended, _____________, 2007.

INTRODUCTION

The State of New Mexico ("State") is a sovereign State of the United States of America, having been admitted to the Union pursuant to the Act of June 20, 1910, 36 Statutes at Large 557, Chapter 310, and is authorized by its constitution to enter into contracts and agreements, including this Compact, with the Tribe;

The ________________Tribe ("Tribe") is a sovereign federally recognized Indian tribe and its governing body has authorized the officials of the Tribe to enter into contracts and agreements of every description, including this Compact, with the State;

The Congress of the United States has enacted the Indian Gaming Regulatory Act of 1988, 25 U.S.C. 2701-2721 (hereinafter "IGRA"), which permits Indian tribes to conduct Class III Gaming on Indian Lands pursuant to a tribal-state compact entered into for that purpose;

The 1999 State legislature has enacted SB 737, as 1999 N.M. Laws, ch. 252, known as the "Compact Negotiation Act," creating a process whereby the State and the Tribe have engaged in negotiations leading to this Compact, with review by a joint legislative committee, and with final approval by a majority vote in each house of the legislature;

The Tribe owns or controls Indian Lands and by Ordinance has adopted rules and regulations governing Class III games played and related activities at any Gaming Facility; The State and the Tribe, in recognition of the sovereign rights of each party and in a spirit of cooperation to promote the best interests of the citizens of the State and the members of the Tribe, have engaged in good faith negotiations recognizing and respecting the interests of each party and have agreed to this Compact.

NOW, THEREFORE, the State and the Tribe agree as follows:

SECTION 1. Purpose and Objectives.

The purpose and objectives of the State and the Tribe in making this Compact are as follows:

A. To evidence the good will and cooperative spirit between the State and the Tribe;

B. To continue the development of an effective government-to-government relationship between the State and the Tribe;

C. To provide for the regulation of Class III Gaming on Indian Lands as required by the IGRA;

D. To fulfill the purpose and intent of the IGRA by providing for tribal gaming as a means of generating tribal revenues, thereby promoting tribal economic development, tribal self-sufficiency, and strong tribal government;

E. To provide revenues to fund tribal government operations or programs, to provide for the general welfare of the tribal members and for other purposes allowed under the IGRA;

F. To provide for the effective regulation of Class III Gaming in which the Tribe shall have the sole proprietary interest and be the primary beneficiary; and

G. To address the State's interest in the establishment, by the Tribe, of rules and procedures for ensuring that Class III Gaming is conducted fairly and honestly by the owners, operators, employees and patrons of any Class III Gaming enterprise on Indian Lands.

H. To settle and resolve certain disputes that have arisen between the Tribe and the State under the provisions of the Predecessor Agreements.

SECTION 2. Definitions.

For purposes of this Compact, the following definitions pertain:

A. "Class III Gaming" means all forms of gaming as defined in 25 U.S.C. 2703(8), and 25 C.F.R. 502.4.

B. "Compact" means this compact between the State and the Tribe, and including the Appendix attached hereto.

C. "Gaming Employee" means a person connected directly with the conduct of Class III Gaming, or handling the proceeds thereof or handling any Gaming Machine; but "Gaming Employee" does not include:

1. Bartenders, cocktail servers or other persons engaged solely in preparing or serving food or beverages;

2. Secretarial or janitorial personnel;

3. Stage, sound and light technicians; or

4. Other nongaming personnel.

D. "Gaming Enterprise" means the tribal entity created and designated by the Tribe as having authority to conduct Class III Gaming pursuant to this Compact.

E. "Gaming Facility" means all buildings or structures in which Class III Gaming is conducted on the Tribe s Indian Lands, subject to the limitations set forth in Section 3 of this Compact.

F. "Gaming Machine" means a mechanical, electromechanical or electronic contrivance or machine that, upon insertion of a coin, token or similar object, or upon payment of any consideration in any manner, is available to play or operate a game of chance in which the outcome depends to a material degree on an element of chance, notwithstanding that some skill may be a factor, whether the payoff is made automatically from the Gaming Machine or in any other manner; but Gaming Machine does not include a Table Game or any device utilized in Table Games. Additional clarification of this definition is set forth in the attached Appendix.

G. "Indian Lands" means:

1. all lands within the exterior boundaries of the Tribe's reservation and its confirmed grants from prior sovereigns; or

2. any other lands title to which is either held in trust by the United States for the exclusive benefit of the Tribe or a member thereof or is held by the Tribe or a member thereof subject to restrictions against alienation imposed by the United States, and over which the Tribe exercises jurisdiction and governmental authority, but not including any land within the boundaries of a municipality that is outside of the boundaries of the Tribe's reservation or confirmed Spanish grant, as those boundaries existed on October 17, 1988.

H. "Key Employee" means that term as defined in 25 CFR Section 502.14.

I. "Management Contract" means a contract within the meaning of 25 U.S.C. 2710(d)(9) and 2711.

J. "Management Contractor" means any person or entity that has entered into a Management Contract with the Tribe or the Gaming Enterprise.

K. "Ordinance" means the gaming ordinance and any amendments thereto adopted by the Tribal Council of the Tribe.

L. "Predecessor Agreements" means the tribal-state class III gaming compact and the accompanying revenue sharing agreement entered into between the Tribe and the State pursuant to 1997 Laws, ch. 190, 1, 2.

M. "Primary Management Official" means that term as defined in 25 CFR Section 502.19.

N. "State" means the State of New Mexico.

O. "State Gaming Representative" means that person designated by the gaming control board pursuant to the Gaming Control Act [Chapter 60, Article 2E NMSA 1978] who will be responsible for actions of the State set out in the Compact. The State Legislature may enact legislation to establish an agency of the State to perform the duties of the State Gaming Representative.

P. "Tribal Gaming Agency" means the tribal governmental agency which will be identified to the State Gaming Representative as the agency responsible for actions of the Tribe set out in the Compact. It will be the single contact with the State and may be relied upon as such by the State.

Q. "Tribe" means any Indian Tribe, Nation or Pueblo located within the State of New Mexico entering into this Compact as provided for herein.

R. "Table Game" means a Class III game of chance, in which the outcome depends to a material degree on an element of chance, notwithstanding that some skill may be a factor, that is played using a wheel, cards or dice, and that requires an attendant to initiate the game or to collect wagers or pay prizes. Additional clarification of this definition is set forth in the attached Appendix.

SECTION 3. Authorized Class III Gaming.

A. The Tribe may conduct, only on Indian Lands, subject to all of the terms and conditions of this Compact, any or all forms of Class III Gaming.

B. Subject to the foregoing, the Tribe shall establish, in its discretion, by tribal law, such limitations as it deems appropriate on the number and type of Class III Gaming conducted, the location of Class III Gaming on Indian Lands, the hours and days of operation, and betting and pot limits, applicable to such gaming.

C. In no event shall the Tribe s Gaming Facility consist of more than two separate physical buildings or structures on its Indian Lands; but provided that in addition to the two separate physical buildings or structures otherwise permitted by this Section 3(C), the Pueblo of Laguna is authorized to conduct gaming operations at the Route 66 Casino Express, subject to the limitations that: (1) the Route 66 Casino Express shall not be moved from its location as of December 1, 2006, except as may be made necessary by improvements to the highway interchange with I-40; (2) the gaming operations at the Route 66 Casino Express shall not be expanded beyond the level of gaming operations in existence on December 1, 2006; and (3) the Pueblo of Laguna shall have an authorized representative sign a sworn affidavit that shall provide a detailed description of the gaming operations as of that date, including the hours and days of operation, the specific number of Gaming Machines, and any other gaming activities, and shall submit said affidavit to the State Gaming Representative.

SECTION 4. Conduct of Class III Gaming.

A. Tribal Gaming Agency. The Tribal Gaming Agency will assure that the Tribe will:

1. operate all Class III Gaming pursuant to this Compact, tribal law, the IGRA and other applicable Federal law;

2. provide for the physical safety of patrons in any Gaming Facility;

3. provide for the physical safety of personnel employed by the Gaming Enterprise;

4. provide for the physical safeguarding of assets transported to and from the Gaming Facility and cashier's cage department;

5. provide for the protection of the property of the patrons and the Gaming Enterprise from illegal activity;

6. participate in licensing of primary management officials and key employees of a Class III Gaming Enterprise;

7. detain persons who may be involved in illegal acts for the purpose of notifying law enforcement authorities; and

8. record and investigate any and all unusual occurrences related to Class III Gaming within the Gaming Facility.

B. Regulations. Without affecting the generality of the foregoing, the Tribe shall adopt laws:

1. prohibiting participation in any Class III Gaming by any person under the age of twenty-one (21);

2. prohibiting the employment of any person as a Gaming Employee who is under the age of twenty-one (21) or who has not been licensed in accordance with the applicable requirements of federal and tribal law;

3. requiring the Tribe to take all necessary action to impose on its gaming operation standards and requirements equivalent to or more stringent than those contained in the federal Fair Labor Standards Act of 1938, the federal Occupational Safety and Health Act of 1970, and any other federal laws generally applicable to Indian tribes relating to wages, hours of work and conditions of work, and the regulations issued thereunder;

4. requiring that on any construction project involving any Gaming Facility or related structure that is funded in whole or in part by federal funds, all workers will be paid wages meeting or exceeding the standards established for New Mexico under the federal Davis-Bacon Act;

5. prohibiting the Tribe, the Gaming Enterprise and a Management Contractor from discriminating in the employment of persons to work for the gaming Enterprise or in the Gaming Facility on the grounds of race, color, national origin, gender, sexual orientation, age or handicap, provided, however, that nothing herein shall be interpreted to prevent the Tribe from granting preference in employment actions to tribal members or other Indians in accordance with established tribal laws and policies;

6. providing to all employees of a gaming establishment employment benefits, including, at a minimum, sick leave, life insurance, paid annual leave and medical and dental insurance as well as providing unemployment insurance and workers' compensation insurance through participation in programs offering benefits at least as favorable as those provided by comparable state programs, and which programs shall afford the employees due process of law and shall include an effective means for an employee to appeal an adverse determination by the insurer to an impartial forum, such as (but not limited to) the Tribe s tribal court, which appeal shall be decided in a timely manner and in an administrative or judicial proceeding and as to which no defense of tribal sovereign immunity would be available; and provided that to fulfill this requirement the Tribe may elect to participate in the State s program upon execution of an appropriate agreement with the State;

7. providing a grievance process for an employee in cases of disciplinary or punitive action taken against an employee that includes a process for appeals to persons of greater authority than the immediate supervisor of the employee;

8. permitting State Department of Environment inspectors to inspect the Gaming Facility s food service operations during normal Gaming Facility business hours to assure that standards and requirements equivalent to the State's Food Service Sanitation Act [Chapter 25, Article 1 NMSA 1978] are maintained;

9. prohibiting a gaming enterprise from cashing any paycheck or any type of government assistance check, including Social Security, TANF, pension and other similar checks, for any patron;

10. prohibiting a gaming enterprise from extending credit by accepting IOUs or markers from its patrons;

11. requiring that automatic teller machines on Gaming Facility premises be programmed so that the machines will not accept cards issued by the State to TANF recipients for access to TANF benefits;

12. providing that each electronic or electromechanical gaming device in use at the Gaming Facility must pay out a mathematically demonstrable percentage of all amounts wagered, which must not be less than eighty percent (80%), and requiring the Gaming Enterprise to prominently post in visible locations within the Gaming Facility notices stating that the Gaming Enterprise is in compliance with this requirement, and providing a comprehensible explanation of the meaning of this requirement;

13. providing that all gaming machines on the premises of the Gaming Facility will be connected to a central computerized reporting and auditing system on the Gaming Facility premises, which shall collect on a continual basis the unaltered activity of each Gaming Machine in use at the Gaming Facility, and that, the wager and payout data of each machine, electronically captured by the Gaming Enterprise s central computer, may be accessed and downloaded electronically by the State Gaming Representative by a dedicated telecommunications connection, on a "read-only" basis, upon entry of appropriate security codes; but provided that in no event shall the State Gaming Representative be able to alter or affect the operation of any Gaming Machine or other device on the premises of the Gaming Facility, or the data provided to the central computer, and provided further that the system for electronic access to the machine wager and payout data collected by the Gaming Enterprise s central computer shall be constructed and installed at the State s cost, and shall be designed in conjunction with Gaming Enterprise technical staff so as to preserve the integrity of the system and the data contained therein, to minimize any possibility of unauthorized access to the system or tampering with the data, and to minimize any access by the State Gaming Representative to information other than machine wager and payout data residing in the central reporting and auditing system;

14. enacting provisions that:

(a) prohibit an employee of the Gaming Enterprise from selling, serving, giving or delivering an alcoholic beverage to an intoxicated person or from procuring or aiding in the procurement of any alcoholic beverage for an intoxicated person at the Gaming Facility;

(b) require Gaming Enterprise employees that dispense, sell, serve or deliver alcoholic beverages to attend Alcohol Server Education Classes similar to those classes provided for in the New Mexico Liquor Control Act; and

(c) require the Gaming Enterprise to purchase and maintain a liquor liability insurance policy that will provide, at a minimum, personal injury coverage of one million dollars ($1,000,000) per incident and two million dollars ($2,000,000) aggregate per policy year;

15. prohibiting alcoholic beverages from being sold, served, delivered or consumed in that part of a Gaming Facility where gaming is allowed;

16. requiring the gaming enterprise to spend an amount that is no less than one-quarter of one percent (.25%) of its net win as that term is defined herein annually to fund or support programs for the treatment and assistance of compulsive gamblers in New Mexico or who patronize New Mexico gaming facilities, and for the prevention of compulsive gambling in New Mexico; and requiring that a substantial portion of such funds be distributed to an organization that has expertise in and provides counseling, intervention or other services for compulsive gamblers in New Mexico, and whose services are available to all persons without regard to race or tribal membership; and provided that any information existing as a result of this Section, not including information that may identify or contain information referring to any gaming patron, shall not be subject to the confidentiality provisions of Section 4(E)(4) of this Compact and shall be made available for inspection and publication without restriction or limitation;

17. governing any Management Contract regarding its Class III Gaming activity so that it conforms to the requirements of tribal law and the IGRA and the regulations issued thereunder;

18. prohibiting the operation of any Class III Gaming for at least four (4) consecutive hours daily, Mondays through Thursdays (except federal holidays);

19. prohibiting a Tribal Gaming Enterprise and the Tribe from providing, allowing, contracting to provide or arranging to provide alcoholic beverages for no charge or at reduced prices, or from providing, allowing, contracting to provide or arranging to provide food or lodging for no charge or at nominal prices, at a Gaming Facility or lodging facility as an incentive or enticement for patrons to game, except that this provision shall not apply to rewards received by patrons in exchange for points or credits accrued under any form of a players club program; and

20. requiring the Tribe, the Tribal Gaming Enterprise or a Management Contractor to report to the secretary of state, in the same manner and at the same times as are required of political committees under the provisions of the State s Campaign Reporting Act (NMSA 1978 1-19-25 through 1-19-36) any and all contributions, whether directly or through an agent, representative or employee, of any moneys derived from revenue from the Gaming Enterprise, or of anything of value acquired with that revenue, to a candidate, political committee or person holding an office elected or to be elected at an election covered by the State's Campaign Reporting Act and provided that in the event any report required to be made hereunder is not made within the time specified herein, or is false or incomplete in any respect, the Tribe shall be liable to pay to the secretary of state a penalty in the amount of fifty dollars ($50.00) for each working day after the day on which the report was due until the day on which the complete or true report is filed, up to a maximum of five thousand dollars ($5,000), except that with respect to the report due on the Friday before an election the penalty shall be five hundred dollars ($500) for the first working day after the due date and fifty dollars ($50.00) per working day thereafter, up to a maximum of five thousand dollars ($5,000).

The Tribal Gaming Agency will provide true copies of all tribal laws and regulations affecting Class III Gaming conducted under the provisions of this Compact to the State Gaming Representative within thirty (30) days after the effective date of this Compact, and will provide true copies of any amendments thereto or additional laws or regulations affecting gaming within thirty (30) days after their enactment or approval, if any.

C. Audit and Financial Statements. The Tribal Gaming Agency shall require all books and records relating to Class III Gaming to be maintained in accordance with generally accepted accounting principles. All such books and records shall be retained for a period of at least five (5) years from the date of creation, as required by 25 C.F.R. 571.7(c). Not less than annually, the Tribal Gaming Agency shall require an audit and a certified financial statement covering all financial activities of the Gaming Enterprise, including written verification of the accuracy of the quarterly Net Win calculation, by an independent certified public accountant licensed by the State. The financial statement shall be prepared in accordance with generally accepted accounting principles and shall specify the total amount wagered in Class III Gaming on all Gaming Machines at the Tribe s Gaming Facility for purposes of calculating "Net Win" under Section 11 of this Compact using the format specified therein. The financial statement and audit report shall be submitted to the Tribal Gaming Agency, the State Gaming Representative , and the State Treasurer, within one hundred twenty (120) days of the close of the Tribe's fiscal year. Such documents shall be subject to the provisions of 4(E)(4) of this Compact. The Tribe will maintain the following records for not less than five (5) years:

1. revenues, expenses, assets, liabilities and equity for each Gaming Enterprise;

2. daily cash transactions for each Class III Gaming activity at each Gaming Facility, including but not limited to transactions relating to each gaming table bank, game dropbox and gaming room bank;

3. individual and statistical game records, except for card games, to reflect statistical drop and statistical win; for electronic, computer, or other technologically assisted games, analytic reports which show the total amount of cash wagered and the total amount of prizes won;

4. contracts, correspondence and other transaction documents relating to all vendors and contractors;

5. records of all tribal gaming enforcement activities;

6. audits prepared by or on behalf of the Tribe; and

7. personnel information on all Class III Gaming employees or agents, including rotation sheets, hours worked, employee profiles and background checks.

D. Violations. The agents of the Tribal Gaming Agency shall have unrestricted access to the Gaming Facility during all hours of Class III Gaming activity, and shall have immediate and unrestricted access to any and all areas of the Gaming Facility for the purpose of ensuring compliance with the provisions of this Compact and the Ordinance. The agents shall report immediately to the Tribal Gaming Agency any suspected violation of this Compact, the Ordinance, or regulations of the Tribal Gaming Agency by the gaming enterprise, Management Contractor, or any person, whether or not associated with Class III Gaming.

E. State Gaming Representative.

1. Upon written request by the State to the Tribe, the Tribe will provide information on primary management officials, key employees and suppliers, sufficient to allow the State to conduct its own background investigations, as it may deem necessary, so that it may make an independent determination as to the suitability of such individuals, consistent with the standards set forth in Section 5 of this Compact. The Tribe shall consider any information or recommendations provided to it by the State as to any such person or entity, but the Tribe shall have the final say with respect to the hiring or licensing of any such person or entity.

2. Notwithstanding that the Tribe has the primary responsibility to administer and enforce the regulatory requirements of this Compact, the Tribal Gaming Agency will certify annually to the State Gaming Representative that the Tribe has met its obligations under this Compact in accordance with the instructions and form set forth in the attached Appendix.

3. The State Gaming Representative shall have the right to inspect a Gaming Facility, Class III Gaming activity, including all Gaming Machines, and all records relating to Class III Gaming of the Tribe, subject to the following conditions:

(a) with respect to public areas of a Gaming Facility, at any time without prior notice during normal Gaming Facility business hours;

(b) with respect to private areas of a Gaming Facility not accessible to the public, at any time during normal Gaming Enterprise business hours, immediately after notifying the Tribal Gaming Agency and Gaming Enterprise of his or her presence on the premises and presenting proper identification, and requesting access to the non-public areas of the Gaming Facility. The Tribe, in its sole discretion, may require an employee of the Gaming Enterprise or the Tribal Gaming Agency to accompany the State Gaming Representative at all times that the State Gaming Representative is on the premises of a Gaming Facility, but if the Tribe imposes such a requirement, the Tribe shall require such an employee of the Gaming Enterprise or the Tribal Gaming Agency to be available at all times for such purpose;

(c) with respect to inspection and copying of all management records relating to Class III Gaming, at any time without prior notice between the hours of 9:00 a.m. and 4:00 p.m. Monday through Friday, excluding official holidays. The reasonable costs of copying will be borne by the State;

(d) whenever the State Gaming Representative, or his designee, enters the premises of the Gaming Facility for any such inspection, such Representative, or designee, shall identify himself to security or supervisory personnel of the Gaming Enterprise; and

(e) in accordance with the additional requirements set forth in the attached Appendix.

The State Gaming Representative may contract with private persons, firms or other entities for the purpose of performing certain of his functions, but the State Gaming Representative will be the single contact with the Tribe and may be relied upon as such by the Tribe.

4. a) Any information, documents or communications provided to the State Gaming Representative, his agents or contractors, or to any other official, agency or entity of the State (all of which are collectively hereinafter referred to as "the State entities") by the Tribe, the Tribal Gaming Agency or the Gaming Enterprise, or prepared from information obtained from the Tribe, the Tribal Gaming Agency or the Gaming Enterprise, or any information, documents or communications provided to the Tribe, the Tribal Gaming Agency, or the Gaming Enterprise by any State entity, or prepared from information obtained from any State entity, under the provisions of this Compact or under the provisions of the Predecessor Agreements, are confidential. Any State entity that has received any information, documents or communications from the Tribe, the Tribal Gaming Agency or the Gaming Enterprise: i) may release or disclose the same only with the prior written consent of the Tribe or pursuant to a lawful court order after timely notice of the proceeding has been given to the Tribe; ii) shall maintain all such information, documents and communications in a secure place accessible only to authorized officials and employees of the State entity that has received the same; and iii) shall adopt procedures and regulations to protect the confidentiality of the information, documents and communications provided by the Tribe, Tribal Gaming Agency or Gaming Enterprise.

b) These prohibitions shall not be construed to prohibit:

i) the furnishing of any information to a law enforcement or regulatory agency of the Federal Government;

ii) the State from making known the names of persons, firms, or corporations conducting Class III Gaming pursuant to the terms of this Compact, locations at which such activities are conducted, or the dates on which such activities are conducted;

iii) publishing the terms of this Compact;

iv) disclosing information as necessary to audit, investigate, prosecute or arbitrate violations of this Compact or other applicable laws or to defend suits against the State; and

v) complying with subpoenas or court orders issued by courts of competent jurisdiction.

c) Notwithstanding the foregoing, the Tribe agrees that:

i) the following documents and information may be released by a State entity to the public: the Tribe s gaming ordinance and regulations of the Tribal Gaming Agency; official rulings of the Tribal Gaming Agency in matters not subject to a confidentiality order imposed by the Agency; other information and documents of the Tribal Gaming Agency or the Gaming Enterprise ordinarily available to the public; quarterly Net Win figures used as the basis for computation of the Tribe s revenue sharing payment under the provisions of Section 11 of this Compact; information that exists as a result of the requirements in Section 4(B)(16); and correspondence between the Tribe or a tribal entity and a State entity, unless such correspondence is specifically labeled "Confidential;"

ii) a State entity may release to the public aggregate figures compiled by totaling comparable figures from the annual financial statements of all of the New Mexico gaming tribes; and

iii) the report of the annual audit of the Gaming Enterprise that is provided by the Tribe to the State Gaming Representative shall be available to the public to the same extent that similar information that is required to be provided to the State by non-Indian gaming entities is available to the public, pursuant to the provisions of applicable law and the policies and regulations of the Gaming Control Board, at the time the request for the report of the annual audit is made.

5. To the fullest extent allowed by State law, the Tribe shall have the right to inspect State records concerning all Class III Gaming conducted by the Tribe; the Tribe shall have the right to copy such State records, with the Tribe bearing the reasonable cost of copying.

6. The Tribe shall reimburse the State for the costs the State incurs in carrying out any functions authorized by the terms of this Compact. The Tribe and the State agree that to require the State to keep track of and account to the Tribe for all such costs would be unreasonably burdensome, and that a fair estimate of the State s costs of such activity as of January 1, 2007, is One Hundred Sixteen Thousand Dollars ($116,000) per year, and that those costs will increase over time. The Tribe therefore agrees to pay the State the sum of One Hundred Sixteen Thousand Dollars ($116,000) per year as reimbursement of the State s costs of regulation, which amount shall increase by five percent (5%) as of January 1 of 2012 and as of January 1 of every fifth year thereafter as long as this Compact remains in effect, such sum to be paid in quarterly payments of one-fourth of the annual amount due each, in advance. The Tribe and the State further agree that such amount fairly reflects the State s costs of regulation.

7. In the event the State believes that the Tribe is not administering and enforcing the regulatory requirements set forth herein, it may invoke the procedures set forth in Section 7 of this Compact.

F. The Tribe shall comply with all applicable provisions of the Bank Secrecy Act, P.L. 91-508, October 26, 1970, 31 U.S.C. 5311-5314, and all reporting requirements of the Internal Revenue Service.

G. At least annually, appropriate representatives of the Tribe shall meet with one or more representatives of the Office of the Governor appointed by the Governor, one or more members of the House of Representatives appointed by the Speaker of the New Mexico House of Representatives, and one or more members of the Senate appointed by the President Pro Tempore of the New Mexico Senate, to discuss matters of mutual interest arising under the terms of this Compact and concerning Indian gaming in New Mexico. Such meeting shall be coordinated so as to involve the representatives of as many New Mexico gaming tribes as possible, and shall be conducted in the context of the government-to-government relationship between the State and the Tribe.

SECTION 5. Licensing Requirements.

A. License Required. The Gaming Facility operator, but not including the Tribe, including its principals, primary management officials, and key employees, the Management Contractor and its principals, primary management officials, and key employees (if the Tribe hires a Management Contractor); any person, corporation, or other entity that has supplied or proposes to supply any gaming device to the Tribe or the Management Contractor; and any person, corporation or other entity providing gaming services within or without a Gaming Facility, shall apply for and receive a license from the Tribal Gaming Agency before participating in any way in the operation or conduct of any Class III Gaming on Indian Lands. The Tribal Gaming Agency shall comply fully with the requirements of this Section and of the Indian Gaming Regulatory Act, especially at 25 U.S.C. 2710-2711, and the regulations issued thereunder at 25 C.F.R. Parts 550-559, as well as the requirements of the Tribe s gaming ordinance and any regulations issued thereunder, in processing license applications and issuing licenses.

B. License Application. Each applicant for a license shall file with the Tribal Gaming Agency a written application in the form prescribed by the Tribal Gaming Agency, along with the applicant's fingerprint card, current photograph and the fee required by the Tribal Gaming Agency.

C. Background Investigations. Upon receipt of a completed application and required fee for licensing, the Tribal Gaming Agency shall conduct or cause to be conducted a background investigation to ensure that the applicant is qualified for licensing.

D. Provision of Information to State Gaming Representative. Whenever the Tribal Gaming Agency is required by federal or tribal law or regulations to provide to the National Indian Gaming Commission ("the Commission") any information, document or notice relating to the licensing of any key employee or primary management official of the Gaming Enterprise, a copy of such information, document or notice shall also be provided to the State Gaming Representative. The State Gaming Representative shall be entitled to the same right to request additional information concerning an applicant licensee, to comment on the proposed licensing of any applicant licensee, and to supply the Tribal Gaming Agency with additional information concerning any applicant licensee, as is enjoyed by the Commission.

SECTION 6. Providers of Class III Gaming Equipment or Devices or Supplies.

A. Within thirty (30) days after the effective date of this Compact, if it has not already done so, the Tribal Gaming Agency will adopt standards for any and all Class III Gaming equipment, devices or supplies to be used in any Gaming Facility, which standards shall be at least as strict as the comparable standards applicable to Class III Gaming equipment, devices or supplies within the State of Nevada. Any and all Class III Gaming equipment, devices or supplies used by the Tribe shall meet or exceed the standards thereby adopted.

B. Prior to entering into any future lease or purchase agreement for Class III Gaming equipment, devices or supplies, the Tribe shall obtain sufficient information and identification from the proposed seller or lessor and all persons holding any direct or indirect financial interest in the lessor or the lease/purchase agreement to permit the Tribe to license those persons in accordance with applicable federal and tribal law.

C. The seller, lessor, manufacturer or distributor shall provide, assemble and install all Class III Gaming equipment, devices or supplies in a manner approved and licensed by the Tribe.

SECTION 7. Dispute Resolution.

A. In the event either party believes that the other party has failed to comply with or has otherwise breached any provision of this Compact, such party may invoke the following procedure:

1. The party asserting noncompliance shall serve written notice on the other party. The notice shall identify the specific Compact provision believed to have been violated and shall specify the factual and legal basis for the allegation of noncompliance. The notice shall specifically identify the date, time and nature of the alleged noncompliance.

2. In the event an allegation by the complaining party is not resolved to the satisfaction of such party within twenty (20) days after service of the notice set forth in Paragraph A(1) of this section, the complaining party may serve upon the other party a notice to cease conduct of the particular game(s) or activities alleged by the complaining party to be in noncompliance. Upon receipt of such notice, the responding party may elect to stop the game(s) or activities specified in the notice or invoke arbitration and continue the game(s) or activities pending the results of arbitration. The responding party shall act upon one of the foregoing options within ten (10) days of receipt of notice from the complaining party, unless the parties agree to a longer period, but if the responding party takes neither action within such period the complaining party may invoke arbitration by written notice to the responding party within ten (10) days of the end of such period.

3. The arbitrators shall be attorneys who are licensed members in good standing of the State Bar of New Mexico or of the bar of another state. The State will select one arbitrator, the Tribe a second arbitrator, and the two so chosen shall select a third arbitrator. The party that served the written notice of noncompliance shall select its arbitrator within thirty (30) days after the party has invoked arbitration and the responding party shall select its arbitrator within thirty (30) days of the selection of the first arbitrator. If the third arbitrator is not chosen within thirty (30) days after the second arbitrator is selected, the third arbitrator will be chosen by the American Arbitration Association. The arbitrators thereby selected shall permit the parties to engage in reasonable discovery, and shall establish other procedures to ensure a full, fair and expeditious hearing on the matters at issue. The arbitrators shall determine, after hearing from each party, whether the arbitration proceeding or any portions thereof shall be closed to the public, but in the absence of such determination the proceedings shall be open to the public. The arbitrators shall make determinations as to each issue presented by the parties, but the arbitrators shall have no authority to determine any question as to the validity or effectiveness of this Compact or of any provision hereof.

4. All parties shall bear their own costs of arbitration and attorneys fees.

5. The results of arbitration shall be final and binding, and shall be enforceable by an action for injunctive or mandatory injunctive relief against the State and the Tribe in any court of competent jurisdiction. For purposes of any such action, the State and the Tribe acknowledge that any action or failure to act on the part of any agent or employee of the State or the Tribe, contrary to a decision of the arbitrators in an arbitration proceeding conducted under the provisions of this section, occurring after such decision, shall be wholly unauthorized and ultra vires acts, not protected by the sovereign immunity of the State or the Tribe.

B. Nothing in Subsection 7(A) shall be construed to waive, limit or restrict any remedy that is otherwise available to either party to enforce or resolve disputes concerning the provisions of this Compact. Nothing in this Section shall be deemed a waiver of the Tribe's sovereign immunity. Nothing in this Section shall be deemed a waiver of the State's sovereign immunity.

SECTION 8. Protection of Visitors.

A. Policy Concerning Protection of Visitors. The safety and protection of visitors to a Gaming Facility is a priority of the Tribe, and it is the purpose of this Section to assure that any such persons who suffer bodily injury or property damage proximately caused by the conduct of the Gaming Enterprise have an effective remedy for obtaining fair and just compensation. To that end, in this Section, and subject to its terms, the Tribe agrees to carry insurance that covers such injury or loss, agrees to a limited waiver of its immunity from suit, and agrees to proceed either in binding arbitration proceedings or in a court of competent jurisdiction, at the visitor s election, with respect to claims for bodily injury or property damage proximately caused by the conduct of the Gaming Enterprise. For purposes of this Section, any such claim may be brought in state district court, including claims arising on tribal land, unless it is finally determined by a state or federal court that IGRA does not permit the shifting of jurisdiction over visitors personal injury suits to state court.

B. Insurance Coverage for Claims Required. The Gaming Enterprise shall maintain in effect policies of liability insurance insuring the Tribe, its agents and employees against claims, demands or liability for bodily injury and property damages by a visitor arising from an occurrence described in Paragraph A of this Section. The policies shall provide bodily injury and property damage coverage in an amount of at least ten million dollars ($10,000,000) per occurrence and ten million dollars ($10,000,000) annual aggregate. The Tribe shall provide the State Gaming Representative annually a certificate of insurance showing that the Tribe, its agents and employees are insured to the required extent and in the circumstances described in this Section.

C. Limitation on Time to Bring Claim. Claims brought pursuant to the provisions of this section must be commenced by filing an action in court or a demand for arbitration within three years of the date the claim accrues.

D. Specific Waiver of Immunity and Choice of Law. The Tribe, by entering into this Compact and agreeing to the provisions of this section, waives its defense of sovereign immunity in connection with any claims for compensatory damages for bodily injury or property damage up to the amount of ten million dollars ($10,000,000) per occurrence asserted as provided in this section. This is a limited waiver and does not waive the Tribe's immunity from suit for any other purpose. The Tribe shall ensure that a policy of insurance that it acquires to fulfill the requirements of this section shall include a provision under which the insurer agrees not to assert the defense of sovereign immunity on behalf of the insured, up to the limits of liability set forth in this Paragraph. The Tribe agrees that in any claim brought under the provisions of this Section, New Mexico law shall govern the substantive rights of the claimant, and shall be applied, as applicable, by the forum in which the claim is heard, except that the tribal court may but shall not be required to apply New Mexico law to a claim brought by a member of the Tribe.

E. Election by Visitor. A visitor having a claim described in this section may pursue that claim in any court of competent jurisdiction, or in binding arbitration. The visitor shall make a written election that is final and binding upon the visitor.

F. Arbitration. Arbitration pursuant to an election by a visitor as provided in Subsection E of this section shall be conducted as follows:

1. the visitor shall submit a written demand for arbitration to the Gaming Enterprise, by certified mail, return receipt requested;

2. the visitor and the Gaming Enterprise shall each designate an arbitrator within thirty (30) days of receipt of the demand, and the two arbitrators shall select a third arbitrator, but in the event the two arbitrators cannot agree on the selection of the third arbitrator within thirty (30) days of their appointment, they shall apply to the American Arbitration Association to appoint the third arbitrator;

3. the arbitration panel shall permit the parties to engage in reasonable discovery, and shall establish other procedures to ensure a full, fair and expeditious hearing on the claim; and

4. the award of the arbitration panel shall be final and binding, and may be enforced in a court of competent jurisdiction.

G. Increase in Liability Limits. As of the fifth anniversary of this Compact, and at five-year intervals thereafter, the liability insurance coverage requirements set forth in Paragraph B of this Section, and the limit on the Tribe s waiver of sovereign immunity set forth in Paragraph D of this Section, shall be increased by a percentage equal to the percentage increase in the CPI-U published by the Bureau of Labor Statistics of the United States Department of Labor, for the same period, rounded to the nearest one hundred thousand dollars ($100,000).

H. Public Health and Safety. The Tribe shall establish for its Gaming Facility health, safety and construction standards that are at least as stringent as the current editions of the National Electrical Code, the Uniform Building Code, the Uniform Mechanical Code, the Uniform Fire Code and the Uniform Plumbing Code, and any and all construction and maintenance of the Gaming Facility shall comply with such standards. Inspections shall be conducted with respect to these standards at least annually. If the State Gaming Representative requests sufficiently in advance of an annual inspection, the State Gaming Representative may be present during such inspection. The Tribe agrees to correct any deficiencies noted in such inspections within a time agreed upon between the State and Tribe. The Tribal Gaming Agency will provide copies of such inspection reports to the State Gaming Representative, if requested to do so in writing.

SECTION 9. Conditions for Execution; Effective Date.

A. The parties acknowledge that they have been engaged in litigation, captioned State of New Mexico v. Jicarilla Apache Tribe, et al., No. 00-0851 (D.N.M.) (the "Lawsuit"), that was initiated by the State in United States District Court on June 13, 2000, in which the State seeks an injunction against the Tribe s conduct of Class III gaming under the Predecessor Agreements unless the Tribe pays the State the full amount that the State claims it is owed under the revenue sharing provision of the Predecessor Agreements. The Tribe disputes the validity of such provision of the Predecessor Agreements, but the parties have agreed to settle the dispute addressed in the Lawsuit, and have agreed to enter into this new Compact.

B. This Compact may not be executed by the Governor of the State unless and until it has been executed by the appropriate representative of the Tribe, and until the State Attorney General has certified to the Governor in writing that the Tribe and the State have negotiated a complete settlement of the issues in dispute in the Lawsuit (except that such settlement shall be contingent upon this Compact going into effect under the provisions of IGRA), and that the Tribe has either paid in full the amount agreed to by the terms of the settlement, into the registry of the federal court, or has entered into a binding and fully enforceable agreement for the payment of such amount that is acceptable to the Attorney General. Upon receiving such certification, the Governor shall execute the Compact and forward it to the Secretary of the Interior for approval. Upon the Secretary s affirmative approval of this Compact, as set forth in Paragraph C of this Section, such sum, plus interest, shall be immediately paid into the State General Fund. In the event the Secretary fails to affirmatively approve this Compact, such sum, plus interest, shall be immediately repaid to the Tribe.

C. This Compact shall take effect upon publication of notice in the Federal Register of its approval by the Secretary of the Interior, or of the Secretary s failure to act on it within 45 days from the date on which it was submitted to him; provided, however, that notwithstanding its taking effect, the parties expressly agree that the provisions of this Compact shall remain suspended, and shall confer no rights or obligations on either party, and that the terms and provisions of the Predecessor Agreements shall remain fully in force and effect, subject to the Tribe s and the State s claims in the Lawsuit, unless and until the Secretary shall have affirmatively approved this Compact, pursuant to 25 U.S.C. 2710(d)(8)(A).

D. Upon the publication of notice of the Secretary s affirmative approval of this Compact in the Federal Register, the Predecessor Agreements shall be and become null and void, and of no further effect, and any and all actions as between the Tribe and the State arising out of the Predecessor Agreements, including dispute resolution proceedings, shall thereafter be dismissed with prejudice with no relief to either party, and the terms and provisions of this Compact shall go into full force and effect, fully supplanting and replacing the Predecessor Agreements.

SECTION 10. Criminal Jurisdiction.

A. The Tribe and the State acknowledge that under the provisions of 23 of the IGRA, especially that portion codified at 18 U.S.C. 1166(d), jurisdiction to prosecute violations of State gambling laws made applicable by that section to Indian country is vested exclusively within the United States, unless the Tribe and the State agree in a compact entered into pursuant to the IGRA to transfer such jurisdiction to the State.

B. The Tribe and the State hereby agree that, in the event of any violation of any State gambling law on Indian Lands or any other crime against the Gaming Enterprise or any employee thereof or that occurs on the premises of the Tribe s Gaming Facility, that is committed by any person who is not a member of the Tribe, the State shall have and may exercise jurisdiction, concurrent with that of the United States, to prosecute such person, under its laws and in its courts.

C. Immediately upon becoming aware of any such suspected crime by a nonmember of the Tribe the Gaming Enterprise or the Tribal Gaming Agency shall notify the state attorney general and the district attorney for the district in which the alleged crime occurred, supplying all particulars available to the tribal entity at the time. The Tribe agrees that its law enforcement and gaming agencies shall perform such additional investigation or take such other steps in furtherance of the investigation and prosecution of the violation as the district attorney may reasonably request, and otherwise cooperate fully with the district attorney and any state law enforcement agencies with respect to the matter, but once notice of a suspected violation has been given to the district attorney, the matter shall be deemed to be under the jurisdiction of the State; provided, however, that in the event of emergency circumstances involving a possible violation, the Tribe and its constituent agencies shall have the discretion to act as they see fit, and to call upon such other agencies or entities as they deem reasonable or necessary, in order to protect against any immediate threat to lives or property. The State may, in its discretion, refer the matter to federal authorities, but it shall notify the Tribal Gaming Agency upon doing so.

D. The State agrees that no less frequently than annually it will provide the Tribal Gaming Agency with a written report of the status and disposition of each matter referred to it under the provisions of this section since the last report or that was still pending at the time of the last report. In the event the district attorney to whom a matter is referred under the provisions of this section decides not to prosecute such matter, the district attorney shall promptly notify the Tribal Gaming Agency of such decision in writing. The Tribal Gaming Agency may in that event ask the attorney general of the state to pursue the matter.

E. The district attorney for a district in which the Tribe conducts Class III Gaming may decline to accept referrals of cases under the provisions of this section unless and until the Tribe has entered into a Memorandum of Understanding with the office of the district attorney to which Memorandum of Understanding the United States Attorney for the District of New Mexico may also be a party addressing such matters as the specific procedures by which cases are to be referred, participation of the Tribal Gaming Agency and tribal law enforcement personnel in the investigation and prosecution of any such case, payments by the Tribe to the office of the district attorney to defray the costs of handling cases referred under the provisions of this section, and related matters.

SECTION 11. Revenue Sharing.

A. Consideration. The Tribe shall pay to the State a portion of its Class III Gaming revenues identified in and under procedures of this Section, in return for which the State agrees that the Tribe has the exclusive right within the State to conduct all types of Class III Gaming described in this Compact, with the sole exception of the use of Gaming Machines, which the State may permit on a limited basis for racetracks and for veterans' and fraternal organizations as such organizations are described in 1997 Laws ch. 190, 5(FF).

B. Revenue to State. The parties agree that, after the effective date hereof, the Tribe shall make the quarterly payments provided for in Paragraph C of this Section. Each payment shall be made to the State Treasurer for deposit into the General Fund of the State.

C. Calculation of Payment Amounts.

1. As used in this Compact, "Net Win" means the total amount wagered in Class III Gaming at a Gaming Facility, on all Gaming Machines less:

(a) the amount paid out in prizes to winning patrons, including the cost to the Tribe of noncash prizes, won on Gaming Machines. The phrase "won on Gaming Machines" means the patron has made a monetary wager, and as a result of that wager, has won a prize of any value. Any rewards, awards or prizes, in any form, received by or awarded to a patron under any form of a players club program (however denominated) or as a result of patron-related activities, are not deductible. The value of any complimentaries given to patrons, in any form, are not deductible;

(b) the amount paid to the State by the Tribe under the provisions of Section 4(E)(6) of this Compact; and

(c) the sum of two hundred seventy-five thousand dollars ($275,000) per year as an amount representing tribal regulatory costs, which amount shall increase by three percent (3%) each year beginning on the first day of January occurring after the Compact has been in effect for at least twelve months.

2. The Tribe shall pay the State a percentage of its Net Win, determined in accordance with this chart:

Annual Net Win

(July 1 - June 30)

2007 - 2015

2015 - 2030

2030 - 2037

Under $15 million:

3% of the first $5 million, and 9.25%

on the rest

3% of the first $5 million, and 9.50%

on the rest

3% of the first $5 million, and 10.25%

on the rest

$15 - $50 million:

9.25%

9.50%

10.25%

More than $50 million:

9.75%

10.00%

10.75%

3. Payments due pursuant to these terms shall be paid quarterly, no later than twenty-five (25) days after the last day of each calendar quarter, and shall be based upon the Net Win during the preceding quarter. The Tribe shall ascertain the applicable revenue sharing percentage in Section 11(C)(2) above and shall base its quarterly payments on the following factors: (1) the prior year s total "Net Win" amount and the applicable revenue sharing percentage; and (2) its best good faith estimate of its annual "Net Win" for the July 1 June 30 period. In the event its total "Net Win" for any such period varies from such estimate, such that the amount due the State for the first three quarters as set forth in Section 11(C)(2), above, is different from the amount paid, the payment due for the fourth quarter shall include any additional amounts due for the first three quarters, or shall reflect a credit for any overpayment. Any payment or any portion thereof that is not made within ten (10) days of the due date shall accrue interest at the rate of ten percent (10%) per annum, from the original due date until paid. The Tribe shall accompany any payment to the State with a detailed breakdown of the particular obligation to which such payment applies, and the basis for the calculation of such payment on a form provided by the State Gaming Representative.

4. For purposes of calculating "Net Win," the Tribe shall combine the total amount wagered on all Class III Gaming Machines at all of its gaming locations on its Indian Lands.

D. Limitations.

1. The Tribe's obligation to make the payments provided for in Paragraphs B and C of this Section shall apply and continue only so long as this Compact remains in effect; and provided that that obligation shall terminate altogether in the event the State:

a) passes, amends, or repeals any law, or takes any other action, that would directly or indirectly attempt to restrict, or has the effect of restricting, the scope or extent of Indian gaming;

b) licenses, permits or otherwise allows any person or entity other than six licensed horse racetracks and veterans and fraternal organizations as described in 1997 Laws, ch.190, 5(FF) to operate Gaming Machines;

c) permits any licensed horse racetrack to operate a larger number of Gaming Machines, or to operate any Gaming Machines for longer hours, than is set forth in subsection (D)(2)(e), below, or to operate any Gaming Machines outside of its licensed premises, or to operate any Table Game;

d) licenses, permits or otherwise allows any non-Indian person or entity to engage in any other form of Class III gaming other than a state-sponsored lottery, parimutuel betting on horse racing and bicycle racing, operation of Gaming Machines, and limited fundraising by non-profit organizations, as set forth in subsection (D)(2), below.

2. The parties agree that the State s allowance of the following forms of Class III Gaming, subject to the limitations expressly set forth herein, shall not be considered an expansion of nontribal Class III gaming for purposes of this agreement, and shall have no effect on the Tribe s obligation to make the payments provided for in Paragraphs B and C of this Section:

(a) the operation of a State lottery;

(b) the operation of Gaming Machines by any fraternal or veterans organization as described in 1997 Laws ch. 190, 5(FF) but only for the benefit of such organization s members;

(c) limited fundraising activities conducted by nonprofit tax exempt organizations;

(d) the conduct by licensed horse racetracks and bicycle tracks of parimutuel betting on races at such tracks, and on simulcast races at other tracks elsewhere in the country; and

(e) the operation by a licensed horse racetrack of Gaming Machines on days on which live or simulcast horse racing occurs, provided that such operation is limited to no more than eighteen (18) hours in any one day, and to no more than a total of one hundred twelve (112) hours in any calendar week, and provided further that no licensed horse racetrack shall have more than six hundred (600) licensed Gaming Machines, nor be authorized to operate more than seven hundred and fifty (750) Gaming Machines.

3. The limitations set forth in this Section shall not prohibit a horse racetrack from relocating, selling, transferring or assigning its operations in accordance with applicable procedures and authorizations set forth in New Mexico law.

4. Prior to granting the approval of an application for a racing license for a horse racetrack other than the five horse racetracks holding such licenses as of January 1, 2007, or the approval of an application by a licensed horse racetrack to move its racing and gaming facilities to a new location after January 1, 2007, the State Racing Commission shall adopt, put into effect, and shall have substantially complied with regulations requiring the Commission to solicit and consider the Tribe s views on the application.

E. Third-Party Beneficiaries. The provisions of this Section are not intended to create any third-party beneficiaries and are entered into solely for the benefit of the Tribe and the State.

SECTION 12. Duration; Termination for Non-Payment.

A. This Compact shall have a term commencing on the date on which it goes into full force and effect as provided in Section 9, and ending at midnight on June 30, 2037.

B. Notwithstanding the provisions of Paragraph A of this Section, if the Tribe fails to comply with any of its payment obligations to the State under Sections 4(E)(5), 9(B) or 11 of this Compact, and persists in such failure for a period of thirty (30) days after receipt, by certified mail, of a Notice of Noncompliance sent by the State Gaming Representative, which Notice shall specify the amount due and the provision of the Compact under which such payment is required, this Compact, and the conduct of Class III Gaming by the Tribe hereunder, shall terminate automatically as of the end of the thirty (30)-day period, unless within such thirty (30)-day period the Tribe shall have invoked arbitration on a matter of fact as provided in Section 7(A)(2) of this Compact, and simultaneously shall have placed into escrow, in an institution that is unaffiliated with either the Tribe or the State, a sum of money equal to the amount claimed due by the State, with instructions to the escrow agent specifying that such sum shall not be released except by direction of the arbitration panel or pursuant to a settlement agreement of the parties. The Tribe shall give written notice to the State of the deposit of the amount in dispute into escrow, and of the escrow instructions. At the conclusion of the arbitration proceeding, or, in the event the parties reach a settlement, immediately after execution of the settlement agreement, the escrow agent shall disburse the sum deposited by the Tribe in accordance with the settlement agreement or arbitration award, as applicable. In the event the Tribe invokes arbitration, this Compact and the Tribe s right to conduct Class III gaming shall terminate automatically at the end of the thirtieth (30th) day after the entry of a final, nonappealable decision by the arbitrators or by a court having jurisdiction of the dispute, unless the full amount determined by the arbitrators or by such court to be due the State, if any, has been paid by such date. The Tribe shall not be entitled to avoid any pre-existing contractual obligations accruing to third parties under this Compact solely by virtue of the termination of the Compact.

SECTION 13. Notice to Parties.

Unless otherwise indicated, all notices, payments, requests, reports, information or demand that any party hereto may desire or may be required to give to the other party hereto, shall be in writing and shall be personally delivered or sent by first-class mail sent to the other party at the address provided in writing by the other party. Every notice, payment, request, report, information or demand so given shall be deemed effective upon receipt or, if mailed, upon receipt or the expiration of the third day following the day of mailing, whichever occurs first, except that any notice of change of address shall be effective only upon receipt by the party to whom said notice is addressed.

SECTION 14. Entire Agreement.

This Compact is the entire agreement between the parties and supersedes all prior agreements, whether written or oral, with respect to the subject matter hereof. Neither this Compact nor any provision herein may be changed, waived, discharged or terminated orally, but only by an instrument, in writing, signed by the Tribe and the State and approved by the Secretary of the Interior. This Compact shall not be amended without the express approval of the Tribe, the Governor of the State and the State Legislature, as provided in the Compact Negotiation Act.

SECTION 15. Filing of Compact with State Records Center.

Upon the effective date of this Compact, a copy shall be filed by the Governor with the New Mexico Records Center. Any subsequent amendment or modification of this Compact shall be filed with the New Mexico Records Center.

SECTION 16. Counterparts.

This Compact may be executed by the parties in any number of separate counterparts with the same effect as if the signatures were upon the same instrument. All such counterparts shall together constitute one and the same document.

SECTION 17. Severability.

Should any provision of this Compact be found to be invalid or unenforceable by any court, such determination shall have no effect upon the validity or enforceability of any other portion of this Compact, and all such other portions shall continue in full force and effect, except that this provision shall not apply to Sections 4, 5, 6, 9 and 11 hereof, or to any portions thereof, which the parties agree are nonseverable.

Executed as Amended this _____ day of __________________, 2007.

By: _____________________

[Authorized Official]

STATE OF NEW MEXICO

By: _____________________

Governor

APPENDIX to the 2007 Compact Amendments

WHEREAS, _______________ ("Tribe"), a federally recognized Indian tribe, operates a Gaming Enterprise on its land located within the exterior boundaries of the Tribe s reservation; WHEREAS, the Tribe conducts Gaming activities pursuant to a compact entered into between the Tribe and the State of New Mexico ("State") and approved by the United States Department of Interior ("Compact");

WHEREAS, the ____________________ Gaming Commission is the Tribal Gaming Agency ("TGA") identified to the State Gaming Representative ("SGR") as the agency responsible for actions of the Tribe set out in the Compact and is the single contact with the State and may be relied upon as such by the State;

WHEREAS, the SGR is the person designated by the New Mexico Gaming Control Board ("NMGCB") pursuant to the Gaming Control Act [60-2E-1 to 60-2E-60 NMSA 1978] who shall be responsible for the actions of the State set out in the Compact;

WHEREAS, the Tribes and the State have engaged in negotiations leading to amendments to the 2001 Compact to be submitted for approval by the 2007 legislature.

WHEREAS, the parties wish to submit for approval certain details concerning certain aspects of their agreement to be made an integral part of the 2007 Compact, but to be designated as the Appendix to the Compact;

NOW, THEREFORE, the State and the Tribe agree to the following terms and conditions:

1. Section 2 (F) and Section 2(R) of the Compact provide definitions for gaming machines and table games. The definition of a gaming machine is intended to encompass the traditional slot machine. The definition of a table game is intended to encompass traditional games that use cards such as poker, Pai-gow and blackjack, wheel games such as roulette and the Big Wheel, and dice games such as craps.

However, technology is constantly changing in the area of casino gaming and the once clear line between slot machines and table games is becoming less clear. It is the intention of the parties to accommodate and clarify revenue sharing requirements of new games that blur the line between traditional games. Generally, games that are predominantly mechanical, electromechanical or electronic are subject to revenue sharing and games that rely significantly on a casino attendant (a live person) to play the game are not subject to that obligation. Casino attendant involvement ranges from minimal interaction such as initiating the game and taking bets and/or making payout to substantial interaction such as participating in the game as a player (e.g. blackjack) or being involved in nearly every aspect of the game (e.g. craps). The greater the involvement of the casino attendant, the more likely the game is a table game. For example, a casino attendant may have some minimal involvement in an electromechanical slot machine game, such as making a pay-out, but that is not a significant enough involvement to exclude it from revenue sharing obligations. Similarly, although roulette has a mechanical aspect, it is not significant enough to make it subject to revenue sharing obligations.

Recognizing the dynamic nature of gaming technology, the parties shall attempt to agree on whether new mechanical, electromechanical or electronic games that utilize traditional components of table games, e.g. cards, wheels or dice, are subject to revenue sharing on a case by case basis. In the event the parties are unable to agree, the matter shall be submitted to arbitration pursuant to section 7.

2. Section 4 (B)(13) of the Compact provides that the Tribe shall make available to the SGR, unaltered data from all gaming machines. The information shall be downloadable from the Tribe s "slot account system." The parties agree that access to such data shall be made available as follows:

A. The SGR or designee shall have access to the gaming machine accounting data from the production side of the Tribe s "slot accounting system." The gaming machine accounting data consists of the raw, unaltered, data used by the Tribe to calculate "Net Win." This information shall not be in an altered, processed or manipulated format. This information shall be accessible by the SGR, as the SGR shall from time to time determine is required, on a per machine and/or aggregate basis based on a full game day cycle. The purpose of this information is to allow the SGR to verify the Tribe s "Net Win" calculation. A system for electronic access to the Tribe s gaming machine accounting data shall be constructed and installed at the State s cost.

B. The security codes for log-in by the SGR or designee shall be defined collectively by the TGA, the manufacturer of the "slot accounting system", and the SGR.

C. Access to the gaming machine accounting data shall be limited to the SGR or designee solely for purposes authorized in the Compact.

D. Any part of the gaming machine accounting data obtained herein is designated as confidential under the Compact and shall not be made available for public inspection by the SGR.

E. The information referred to herein shall be transferred over secure telecommunications lines.

F. The TGA shall ensure that the systems and connections necessary to provide access to the gaming machine accounting data are in place and operating as required under the Compact.

G. The TGA shall ensure that the SGR or designee is notified promptly either by electronic mail or telephone of any technical problems related to the generation, transfer or access of the gaming machine accounting data.

H. The TGA shall ensure that the SGR has access to the gaming machine accounting data on a periodic basis as determined from time to time by the SGR, but in no event shall access be more often than once in a 24 hour period and the SGR shall strive to access such information in a reasonable manner and only to the extent necessary to meet his obligations under the Compact.

I. The TGA shall at all times designate a person and an alternate as the daily contact person of the SGR or designee.

3. Section 4 (E)(2) provides that the TGA will certify annually to the SGR that the TGA has met its obligations under this compact.

A. The TGA shall annually certify to the SGR that the Tribe is in compliance with the provisions of the Compact by completing and submitting a Compliance Report.

B. The Compliance Report is a checklist of the applicable sections of the Compact outlined in form A provided at the end of this Appendix. The Compliance Report shall serve as an annual attestation to certify that the Tribe, TGA and Tribal Gaming Enterprise have met the obligations under the Compact.

C. The TGA shall complete and submit to the SGR its Compliance Report within thirty days of the end of the Tribe s fiscal year.

D. The TGA shall rely upon its records in preparing the Compliance Report. As evidence that the elements or requirements of the Compact have been met, the TGA shall conduct a comprehensive review of their gaming operations, which may include sample testing. The TGA shall determine the sample size to be used and will provide the methodology of the chosen sample size to the SGR. The TGA shall maintain all records relied upon in preparing the Compliance Report. The records shall be made available for review by the SGR or agent as requested.

E. The TGA shall attach a written explanation of the course of action taken to remedy or explain any portions of the audit checklist that are listed as non-compliant or partially compliant.

F. The SGR reserves the right to review the audit or compliance review and request additional documentation if necessary.

G. The SGR reserves the right of inspection pursuant to section 4(E)(3) of the 2007 Compact.

4. Section 4 (E)(3) of the Compact provides authorization for the SGR to inspect a Gaming Facility, Class III Gaming activity, individual gaming machines and all records relating to Class III Gaming of the Tribe. The parties agree that the protocol for inspection of gaming machines shall include the following:

A. The SGR shall have access to inspect individual gaming machines upon the terms and conditions set forth in Section 4 (E) (3) of the 2007 Compact.

B. The SGR recognizes that the Tribal gaming enterprise is a business and will take reasonable steps to not interfere with the normal conduct of gaming business.

C. The SGR recognizes that the TGA has primary responsibility to administer and enforce the regulatory requirements of the compact and does so through internal controls, direct control of the gaming media and the security and access of the gaming media in a gaming machine.

D. The TGA shall be present at any inspection, upon having been given notice as set out in section 4 (E) (3) (d), and testing of the gaming media shall be conducted by the TGA representative and verified by the SGR.

E. The SGR s inspection of individual gaming machines shall be limited to purposes authorized by the Compact.

New Mexico Gaming Control Board

COMPACT COMPLIANCE CHECKLIST

Compliance Report

Fiscal Year 20___

Key: X Compliance (Blank) Non-Compliance

/ Partial Compliance NA Not Applicable

Compliance

with Section

Tribal-State

Compact

Compliance

with Section

Tribal-State

Compact

Compliance with Section

Tribal-State Compact

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

Section 3. Authorized

Class III

Gaming.

Section 4. Conduct of Class III

Gaming.

Section 4.A.(1)

Section 4.A.(2)

Section 4.A.(3)

Section 4.A.(4)

Section 4.A.(5)

Section 4.A.(6)

Section 4.A.(7)

Section 4.A.(8)

Section 4.B.(1)

Section 4.B.(2)

Section 4.B.(3)

Section 4.B.(4)

Section 4.B.(5)

Section 4.B.(6)

Section 4.B.(7)

Section 4.B.(8)

Section 4.B.(9)

Section 4.B.(10)

Section 4.B.(11)

Section 4.B.(12)

Section 4.B.(13)

Section 4.B.(14)

Section 4.B.(15)

Section 4.B.(16)

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

Section 4.B.(17)

Section 4.B.(18)

Section 4.B.(19)

Section 4.B.(20)

Section 4.C.

Section 4.D.

Section 4.E.(1)

Section 4.E.(2)

Section 4.E.(3)

Section 4.E.(4)

Section 4.E.(5)

Section 4.E.(6)

Section 5. Licensing

Requirements.

Section 5.A.

Section 5.B.

Section 5.C.

Section 5.D.

Section 6. Providers of Class III Gaming

Equipment or Devices or Supplies.

Section 6.A.

Section 6.B.

Section 6.C.

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

Section 8. Protection of Visitors.

Section 8.A.

Section 8.B.

Section 8.C.

Section 8.D.

Section 8.E.

Section 8.F.

Section 8.G.

Section 8.H.

Section 10. Criminal

Jusrisdiction.

Section 10.C.

Section 11. Revenue

Sharing

Section 11.B.

Section 11.C.

2015 Tribal-State Class III Gaming Compact

(Approved by Laws 2015, S.J.R. No. 19

Expires 2037)

The State of New Mexico ("State") is a sovereign State of the United States of America, having been admitted to the Union pursuant to the Act of June 20, 1910, 36 Statutes at Large 557, Chapter 310, and is authorized by its constitution to enter into contracts and agreements, including this Compact, with the Tribe;

The _________ Tribe ("Tribe") is a sovereign federally recognized Indian tribe and its governing body has authorized the officials of the Tribe to enter into contracts and agreements of every description, including this Compact, with the State;

The Congress of the United States has enacted the Indian Gaming Regulatory Act of 1988, 25 U.S.C. 2701 et. seq. (hereinafter "IGRA"), which permits Indian tribes to conduct Class III Gaming on Indian Lands pursuant to tribal-state compacts entered into for that purpose;

The 1999 State Legislature has enacted SB 737, as 1999 N.M. Laws, ch. 252, known as the "Compact Negotiation Act," creating a process whereby the State and the Tribe have engaged in negotiations leading to this Compact, with review by a joint legislative committee, and with final approval by a majority vote in each house of the Legislature;

The Tribe owns or controls Indian Lands and by Ordinance has adopted, or will adopt, rules and regulations governing Class III games played and related activities at any Gaming Facility;

The State and the Tribe, in recognition of the sovereign rights of each party and in a spirit of cooperation to promote the best interests of the citizens of the State and the members of the Tribe, have engaged in good faith, government-to-government negotiations recognizing and respecting the interests of each party and have agreed to this Compact, and following those individual negotiations, have combined multiple tribal-state negotiations to develop this single Compact;

The Tribe has informed the State that it does not intend to conduct Class III Gaming on Indian Lands that are eligible for gaming pursuant to 25 U.S.C. 2719 (a)(2)(B), (b)(1)(A), (b)(1)(B)(ii) or (b)(1)(B)(iii). If, in the future, the Tribe desires to conduct Class III Gaming on Indian Lands eligible for gaming pursuant to 25 U.S.C. 2719 (a)(2)(B), (b)(1)(A), (b)(1)(B)(ii) or (b)(1)(B)(iii), the Tribe intends to negotiate a separate compact with the State to address the unique circumstances and conditions associated with such lands. The Tribe acknowledges and agrees that it has not addressed those circumstances and conditions in the negotiations leading up to this Compact and that there are federal authorizations required to determine eligibility to game on those lands. For those reasons, the Tribe agrees that the execution of this Compact is not evidence of and cannot be used to support a determination that any land located in the State is eligible for gaming pursuant to the 25 U.S.C. 2719 (a)(2)(B), (b)(1)(A), (b)(1)(B)(ii) or (b)(1)(B)(iii).

NOW, THEREFORE, the State and the Tribe agree as follows:

SECTION 1. Purpose and Objectives.

The purpose and objectives of the State and the Tribe in making this Compact are as follows:

A. To evidence the good will and cooperative spirit between the State and the Tribe;

B. To continue the development of an effective government-to-government relationship between the State and the Tribe;

C. To provide for the regulation of Class III Gaming on Indian Lands within the State of New Mexico as required by the IGRA;

D. To fulfill the purpose and intent of the IGRA by providing for tribal gaming as a means of generating tribal revenues, thereby promoting tribal economic development, tribal self-sufficiency, and strong tribal government;

E. To provide revenues to fund tribal government operations or programs, to provide for the general welfare of the tribal members and for other purposes allowed under the IGRA;

F. To provide for the effective regulation of Class III Gaming in which the Tribe shall have the sole proprietary interest and be the primary beneficiary; and

G. To address the State s interest in the establishment, by the Tribe, of rules and procedures for ensuring that Class III Gaming is conducted fairly and honestly by the owners, operators, employees and patrons of any Class III Gaming Enterprise on Indian Lands.

SECTION 2. Definitions.

For purposes of this Compact, the following definitions pertain:

A. "Adjusted Net Win" is Net Win with certain deductions for purposes of calculating revenue sharing as set forth in Section 11(C) of this Compact.

B. "Card Minder" means a technological aid for a bingo game that serves as an electronic substitute for bingo cards and is used by a player to monitor bingo cards and called bingo numbers. A Card Minder does not include a device which permits a player to cover or daub a bingo card other than through overt action after numbers are released.

C. "Class III Gaming" means all forms of gaming as defined in 25 U.S.C. 2703(8), and 25 C.F.R. 502.4.

D. "Compact" means this compact between the State and the Tribe, and including the Appendix attached hereto.

E. "Compliance Report" is the report submitted annually to the State Gaming Representative by the Tribal Gaming Agency according to the requirements set forth in the Appendix attached to this Compact.

F. "Effective Date" has the meaning set forth in Section 9(A) of this Compact.

G. "Free Play" means play on a Class III Gaming Machine initiated by points or credits provided to patrons without monetary consideration, and which have no cash redemption value.

H. "Gaming Employee" means a person connected directly with the conduct of Class III Gaming, handling the proceeds thereof, or handling any Gaming Machine; but "Gaming Employee" does not include:

1. Bartenders, cocktail servers or other persons engaged solely in preparing or serving food or beverages;

2. Secretarial or janitorial personnel;

3. Stage, sound and light technicians; or

4. Other nongaming personnel.

I. "Gaming Enterprise" means the tribal entity created and designated by the Tribe as having authority to conduct Class III Gaming pursuant to this Compact.

J. "Gaming Facility" means each separate physical building or structure in which Class III Gaming is conducted on the Tribe s Indian Lands.

K. "Gaming Machine" means a mechanical, electromechanical or electronic contrivance or machine that, upon insertion of a coin, token or similar object, or upon payment of any consideration in any manner, is available to play or operate a game of chance in which the outcome depends to a material degree on an element of chance, notwithstanding that some skill may be a factor, whether the payoff is made automatically from the Gaming Machine or in any other manner; but Gaming Machine does not include a Card Minder or a Table Game or any devices utilized in Table Games. Additional clarification of the definitions of a Gaming Machine and a Table Game is set forth in the attached Appendix.

L. "Indian Lands" means:

1. all lands within the exterior boundaries of the Tribe s reservation and its confirmed grants from prior sovereigns; or

2. any other lands title to which is either held in trust by the United States for the exclusive benefit of the Tribe or a member thereof or is held by the Tribe or a member thereof subject to restrictions against alienation imposed by the United States, and over which the Tribe exercises jurisdiction and governmental authority, but not including any land within a municipality that is outside of the boundaries of the Tribe s reservation or confirmed Spanish grant as those boundaries existed on October 17, 1988.

M. "Key Employee" means that term as defined in 25 C.F.R. 502.14.

N. "Management Contract" means a contract within the meaning of 25 U.S.C. 2710(d)(9) and 2711.

O. "Management Contractor" means any person or entity that has entered into a Management Contract with the Tribe or the Gaming Enterprise.

P. "Net Win" means the win from gaming activities, which is the difference between gaming wins and losses before deducting costs and expenses or deducting incentives or adjusting for changes in progressive jackpot liability accruals. Generally, Net Win is the difference between patron wagers and payouts made on winning wagers. Additional clarification of the accounting for Free Play, Point Play, Participation Fees, and amounts paid with respect to wide area progressive Class III Gaming Machines is set forth in the attached Appendix.

Q. "Ordinance" means the gaming ordinance, any amendments thereto adopted by the Tribal Council of the Tribe, and any regulations which are promulgated pursuant to the gaming ordinance.

R. "Point Play" means play on a Class III Gaming Machine initiated by points earned or accrued by a player through previous Gaming Machine play, players clubs, or any other method, and which have no cash redemption value.

S. "Predecessor Agreement" means the last tribal-state Class III Gaming compact, if any, entered into between the Tribe and the State preceding the execution of this Compact.

T. "Primary Management Official" means that term as defined in 25 C.F.R. 502.19.

U. "State" means the State of New Mexico.

V. "State Gaming Representative" means that person designated by the Gaming Control Board pursuant to the Gaming Control Act [NMSA 1978, 60-2E-1 to -62 (1997, as amended through 2014)] who will be responsible for actions of the State set out in the Compact. The State Legislature may enact legislation to establish an agency of the State to perform the duties of the State Gaming Representative.

W. "Table Game" means a Class III game of chance, in which the outcome depends to a material degree on an element of chance, notwithstanding that some skill may be a factor, that is played using a wheel, cards or dice, and that requires an attendant to initiate the game or to collect wagers or pay prizes. Additional clarification of this definition is set forth in the attached Appendix.

X. "Tribal Gaming Agency" means the tribal governmental agency which will be identified to the State Gaming Representative as the agency responsible for actions of the Tribe set out in the Compact. It will be the single contact with the State and may be relied upon as such by the State.

Y. "Tribe" means the federally recognized Indian Tribe, Nation, or Pueblo located within the State of New Mexico entering into this Compact.

SECTION 3. Authorized Class III Gaming.

A. Permitted Class III Gaming. The Tribe may conduct, only on Indian Lands, subject to all of the terms and conditions of this Compact, any or all forms of Class III Gaming.

B. Limitations. Subject to the foregoing, and subject to all of the terms and conditions of this Compact, the Tribe shall establish, at its discretion, by tribal law, such limitations as it deems appropriate on the amount and type of Class III Gaming conducted, the location of Class III Gaming on Indian Lands, the hours and days of operation, and betting and pot limits, applicable to such gaming.

C. Number of Facilities.

1. The Tribe may operate:

(a) Two (2) Gaming Facilities; or

(b) Three (3) Gaming Facilities if the Tribe has at least seventy five thousand (75,000) tribal members residing in the State. The Tribal membership shall be based on official figures from the Tribe s tribal enrollment office. Prior to the opening of a third Gaming Facility, the Tribe shall provide the State Gaming Representative with documentation to show that its Tribal membership numbers meet the requirements set forth herein.

2. In addition to the number of Gaming Facilities permitted under Section 3(C)(1), the Tribe may operate one (1) Legacy Gaming Facility if it meets the requirements in Section (C)(5) below.

3. If the Tribe is eligible for a third Gaming Facility pursuant to Section (C)(1)(b) above, it shall not open such Gaming Facility to the public earlier than the date that is six (6) years from the Effective Date of the Compact.

4. In no event shall the Tribe be permitted to operate more than the number of Gaming Facilities authorized under Section (C)(1) and one (1) Legacy Gaming Facility.

5. If, as of June 30, 2015, the Tribe is already operating more than two Gaming Facilities and those Gaming Facilities are permitted under the terms of its Predecessor Agreement, it may designate one (1) Gaming Facility as a "Legacy Gaming Facility" and the following shall apply:

(a) The Legacy Gaming Facility shall be that Gaming Facility with the fewest Class III Gaming Machines in operation as of June 30, 2015 (the "Legacy Gaming Facility Deadline Date"), or in the event that a Tribe has more than one (1) Gaming Facility that operates less than one hundred and thirty (130) Class III Gaming Machines, the Tribe may designate one of those Gaming Facilities as its Legacy Gaming Facility by the Legacy Gaming Facility Deadline Date.

(b) Within ten (10) days of the Legacy Gaming Facility Deadline Date, the Tribe shall have an authorized representative sign a sworn affidavit that designates the Legacy Gaming Facility, provides the location of the Legacy Gaming Facility, and a detailed description of its gaming operations at the Legacy Gaming Facility as of that date, including the specific number of Gaming Machines and any other gaming activities and shall submit said affidavit to the State Gaming Representative.

(c) The Legacy Gaming Facility shall be permitted to move one (1) time from its location as of June 30, 2015 (the "Existing Location"), subject to the following restrictions:

i) the Legacy Gaming Facility shall not be moved more than seventeen (17) miles from its Existing Location; and

ii) the Legacy Gaming Facility shall not be permitted to move if its Existing Location is located within fifty (50) miles from another Tribe s Gaming Facility located within the State.

(d) The Gaming Enterprise shall not operate in excess of one hundred thirty (130) Class III Gaming Machines at the Legacy Gaming Facility.

SECTION 4. Conduct of Class III Gaming.

A. Tribal Gaming Agency. The Tribal Gaming Agency will assure that the Tribe will:

1. operate all Class III Gaming pursuant to this Compact, tribal law, the IGRA and other applicable federal law;

2. provide for the physical safety of patrons in any Gaming Facility;

3. provide for the physical safety of personnel employed by the Gaming Enterprise;

4. provide for the physical safeguarding of assets transported to and from the Gaming Facility and cashier s cage department;

5. provide for the protection of the property of the patrons and the Gaming Enterprise from illegal activity;

6. participate in licensing of Primary Management Officials and Key Employees of a Class III Gaming Enterprise;

7. detain persons who may be involved in illegal acts for the purpose of notifying law enforcement authorities;

8. record and investigate any and all unusual occurrences related to Class III Gaming within the Gaming Facility; and

9. comply with all applicable provisions of the Bank Secrecy Act, 31 U.S.C. 5311-5314, and all reporting requirements of the Department of the Treasury, the Internal Revenue Service, the Financial Crimes Enforcement Network, and any other related divisions thereof, as applicable, and make all such documentation available to the State Gaming Representative for inspection, scanning, or copying upon request.

B. Regulations. Without affecting the generality of the foregoing, the Tribe shall adopt laws:

1. prohibiting participation in any Class III Gaming by any person under the age of twenty-one (21);

2. prohibiting the employment of any person as a Gaming Employee who is under the age of twenty-one (21) or who has not been licensed in accordance with the applicable requirements of federal and tribal law;

3. requiring the Tribe to take all necessary action to impose on its gaming operation standards and requirements equivalent to or more stringent than those contained in the federal Fair Labor Standards Act of 1938, the federal Occupational Safety and Health Act of 1970, and any other federal laws generally applicable to Indian tribes relating to wages, hours of work and conditions of work, and the regulations issued thereunder;

4. requiring that, on any construction project involving any Gaming Facility or related structure that is funded in whole or in part by federal funds, all workers will be paid wages meeting or exceeding the standards established for New Mexico under the federal Davis-Bacon Act;

5. prohibiting the Tribe, the Gaming Enterprise and a Management Contractor from discriminating in the employment of persons to work for the Gaming Enterprise or in the Gaming Facility on the grounds of race, color, national origin, gender, sexual orientation, age or handicap, provided, however, that nothing herein shall be interpreted to prevent the Tribe from granting preference in employment actions to tribal members or other Indians in accordance with established tribal laws and policies;

6. requiring the Tribe, through its Gaming Enterprise or through a third-party entity, to provide to all employees of the Gaming Enterprise employment benefits, including, at a minimum, sick leave, life insurance, paid annual leave or paid time off and medical and dental insurance as well as providing unemployment insurance and workers compensation insurance through participation in programs offering benefits at least as favorable as those provided by comparable State programs, and which programs shall afford the employees due process of law and shall include an effective means for an employee to appeal an adverse determination by the insurer to an impartial forum, such as (but not limited to) the Tribe s Tribal Court, which appeal shall be decided in a timely manner and in an administrative or judicial proceeding and as to which no defense of tribal sovereign immunity would be available; and provided that to fulfill this requirement the Tribe may elect to participate in the State s program upon execution of an appropriate agreement with the State;

7. providing a grievance process for an employee of the Gaming Enterprise in cases of disciplinary or punitive action taken against an employee that includes a process for appeals to persons of greater authority than the immediate supervisor of the employee;

8. permitting inspectors from the Indian Health Service, a federal agency within the Department of Health and Human Services, to inspect the Gaming Facility s food service operations during normal Gaming Facility business hours to assure that standards and requirements equivalent to the State s Food Service Sanitation Act [NMSA 1978, 25-1-1 (1977, as amended through 2014)] are maintained and if such inspections have occurred, the Tribe shall provide documentation of the inspections to the State Gaming Representative with the Compliance Report referenced in Section 4(E)(2) of this Compact, or if the Indian Health Service does not conduct such inspections, permitting the State Department of Environment to conduct such inspections;

9. prohibiting the Gaming Enterprise, and the Tribe in connection with gaming, from cashing any paycheck or any type of government assistance check, including Social Security, TANF, pension, and other similar checks, for any patron;

10. prohibiting the Gaming Enterprise, and the Tribe in connection with gaming, from extending credit by accepting IOUs or markers from its patrons, except that short-term credit may be extended to certain qualified patrons with sufficient demonstrated available cash balances to cover the amount of the credit extended (not less than ten thousand dollars ($10,000) to be repaid within thirty (30) days); provided that the Tribe complies with all applicable federal law and all provisions of the Appendix related to credit (including the State reporting requirements), and provides a copy of the regulations referenced in the Appendix to the State for review and comment prior to implementation;

11. requiring that automatic teller machines on Gaming Facility premises be programmed so that the machines will not accept cards issued by the State to TANF recipients for access to TANF benefits;

12. providing that each electronic or electromechanical gaming device in use at the Gaming Facility must pay out a mathematically demonstrable percentage of all amounts wagered, which must not be less than eighty percent (80%), and requiring the Gaming Enterprise to prominently post in visible locations within the Gaming Facility notices stating that the Gaming Enterprise is in compliance with this requirement, and providing a comprehensible explanation of the meaning of this requirement;

13. providing that all Class III Gaming Machines on the premises of the Gaming Facility will be connected to a central computerized monitoring and control system on the Gaming Facility premises, which shall collect on a continual basis the unaltered activity of each Gaming Machine in use at the Gaming Facility, and that the wager and payout data of each machine, electronically captured by the Gaming Enterprise s central computer, may be accessed and downloaded electronically by the State Gaming Representative by a dedicated telecommunications connection, on a "read-only" basis, upon entry of appropriate security codes; but provided that in no event shall the State Gaming Representative be able to alter or affect the operation of any Gaming Machine or other device on the premises of the Gaming Facility, or the data provided to the central computer, and provided further that the system for electronic access to the machine wager and payout data collected by the Gaming Enterprise s central computer shall be constructed and installed at the State s cost, and shall be designed in conjunction with Gaming Enterprise technical staff so as to preserve the integrity of the system and the data contained therein, to minimize any possibility of unauthorized access to the system or tampering with the data, and to minimize any access by the State Gaming Representative to information other than machine wager and payout data residing in the central monitoring and control system;

14. enacting provisions that:

(a) prohibit an employee of the Gaming Enterprise from selling, serving, giving or delivering an alcoholic beverage to an intoxicated person or from procuring or aiding in the procurement of any alcoholic beverage for an intoxicated person at the Gaming Facility;

(b) require Gaming Enterprise employees that dispense, sell, serve or deliver alcoholic beverages to attend Alcohol Server Education Classes similar to those classes provided for in the New Mexico Liquor Control Act; and

(c) require the Gaming Enterprise to purchase and maintain a liquor liability insurance policy that will provide, at a minimum, personal injury coverage of one million dollars ($1,000,000) per incident and two million dollars ($2,000,000) aggregate per policy year;

15. prohibiting alcoholic beverages from being sold, served, delivered, or consumed in that part of a Gaming Facility where gaming is allowed;

16. requiring the Gaming Enterprise to spend, annually, an amount that is no less than one-quarter of one percent (.25%) of its Adjusted Net Win as that term is defined in Section 11(C)(1), to fund or support programs that the Tribe selects for the treatment and assistance of compulsive gamblers in New Mexico or who patronize New Mexico gaming facilities, and for the prevention of compulsive gambling in New Mexico; and requiring that a substantial portion of such funds be distributed to an organization that has expertise in and provides counseling, intervention or other services for compulsive gamblers in New Mexico, and whose services are available to all persons without regard to race or tribal membership; and requiring that the Tribe submit a report accounting for the use of these funds as described in the attached Appendix, and that this report and any other information existing as a result of this paragraph, not including information that may identify or contain information referring to any gaming patron, shall not be subject to the confidentiality provisions of Section 4(E)(4) of this Compact and shall be made available for inspection and publication without restriction or limitation;

17. governing any Management Contract regarding its Class III Gaming activity so that it conforms to the requirements of tribal law and the IGRA and the regulations issued thereunder;

18. prohibiting the Gaming Enterprise and the Tribe from providing, allowing, contracting to provide or arranging to provide alcoholic beverages for no charge or at reduced prices within a Gaming Facility; and

19. prohibiting the Gaming Enterprise and the Tribe from providing, allowing, contracting to provide or arranging to provide food or lodging for no charge or at reduced prices, at a Gaming Facility or lodging facility as an incentive or enticement for patrons to game ("Complimentaries"), except that (i) this provision shall not apply to rewards received by patrons in exchange for points or credits accrued under any form of a players club program; and (ii) the Gaming Enterprise or Tribe may provide discretionary Complimentaries provided that the cumulative market value of all discretionary Complimentaries, on an annual basis, does not exceed three percent (3%) of the Tribe s annual Adjusted Net Win for the same year. The Tribe shall, on a quarterly basis, report to the State the total amount of the discretionary Complimentaries during the previous quarter in dollars and as a percentage of Adjusted Net Win for such quarter. The Tribe shall adopt and follow the minimum internal control standard and policies and procedures set forth in the Appendix, shall comply with all applicable federal law and all provisions of the Appendix related to Complimentaries (including the State reporting requirements), and shall provide a copy of the regulations referenced in the Appendix to the State for review and comment prior to implementation.

C. Audit and Financial Statements.

1. Annual Audit. Not less than annually at the Gaming Enterprise s fiscal year end, the Tribal Gaming Agency shall require, at the expense of the Gaming Enterprise, an audit and audit report of the financial statements covering all financial activities of the Gaming Enterprise in the State of New Mexico. The audit and audit report shall be prepared by an independent certified public accountant licensed by the New Mexico Public Accountancy Board. The audit report shall include written verification by the independent certified public accountant of the accuracy of the quarterly Adjusted Net Win calculation as required by Section 11(C) and shall specify the total amount of patron wagers and total amount of payouts made on winning wagers in Class III Gaming on all Gaming Machines at the Tribe s Gaming Facilities for purposes of calculating Adjusted Net Win. The financial statements shall be prepared in accordance with generally accepted accounting principles (GAAP). All books and records relating to Class III Gaming shall be retained for a period of at least five (5) years from the date of creation, as required by 25 C.F.R. 571.7(c). The independent certified public accountant shall issue a report on audited financial statements of the Tribe s Gaming Enterprise in the State of New Mexico. The independent certified public accountant shall perform the audit in accordance with generally accepted auditing standards published by the American Institute of Certified Public Accountants, and submit the audited financial statements, along with any reports or management letter(s) the accountant has prepared, to the Tribal Gaming Agency within one hundred twenty (120) days after the Gaming Enterprise s fiscal year end. Promptly upon receipt of the audited financial statements, and in no event later than one hundred twenty (120) days after the fiscal year end, the Tribal Gaming Agency shall provide copies of the financial statement and audit report to the State Gaming Representative, along with copies of any and all documents the independent certified public accountant has provided to the Tribe or the Tribal Gaming Agency concerning the audit, including but not limited to copies of any and all reports and management letter(s). If the Gaming Enterprise changes its fiscal year end, it may elect either to prepare financial statements for a short fiscal year or for an extended fiscal year, but in no event shall an extended fiscal year extend more than fifteen (15) months.

2. Maintenance of Records. The Tribe will maintain the following records for not less than five (5) years:

(a) revenues, expenses, assets, liabilities and equity for the Gaming Enterprise;

(b) daily cash transactions for each Class III Gaming activity at each Gaming Facility, including but not limited to transactions relating to each gaming table bank, game dropbox and gaming room bank;

(c) individual and statistical game records, except for card games, to reflect statistical drop and statistical win; for electronic, computer, or other technologically assisted games, analytic reports which show the total amount of cash wagered and the total amount of prizes won;

(d) contracts, correspondence and other transaction documents relating to all vendors and contractors;

(e) records of all tribal gaming enforcement activities;

(f) audits prepared by or on behalf of the Tribe;

(g) records documenting compliance with the terms of this Compact; and

(h) personnel information on all Class III Gaming employees or agents, including rotation sheets, hours worked, employee profiles and background checks.

D. Violations. The agents of the Tribal Gaming Agency shall have unrestricted access to the Gaming Facility during all hours of Class III Gaming activity, and shall have immediate and unrestricted access to any and all areas of the Gaming Facility for the purpose of ensuring compliance with the provisions of this Compact and the Ordinance. The agents shall report immediately to the Tribal Gaming Agency any suspected violation of this Compact, the Ordinance, or regulations of the Tribal Gaming Agency by the Gaming Enterprise, Management Contractor, or any person, whether or not associated with Class III Gaming.

E. State Gaming Representative. The State Gaming Representative may utilize staff from the Gaming Control Board or contract with private persons, firms, or other entities for the purpose of assisting in performing his functions set forth in this Compact, but the State Gaming Representative will be the single contact with the Tribe and may be relied upon as such by the Tribe.

1. Background Investigations. Upon written request by the State to the Tribe, the Tribal Gaming Agency will provide information on Primary Management Officials, Key Employees and suppliers, sufficient to allow the State to conduct its own background investigations, as it may deem necessary, so that it may make an independent determination as to the suitability of such individuals, consistent with the standards set forth in Section 5 of this Compact. The Tribal Gaming Agency shall consider any information or recommendations provided to it by the State as to any such person or entity, but the Gaming Enterprise or the Tribal Gaming Agency shall have the final say with respect to the hiring or licensing of any such person or entity.

2. Compliance Reports. Notwithstanding that the Tribe has the primary responsibility to administer and enforce the regulatory requirements of this Compact, the Tribal Gaming Agency will certify annually to the State Gaming Representative that the Tribe has met its obligations under this Compact in accordance with the instructions and Form A set forth in the attached Appendix. The Tribal Gaming Agency shall allow the State Gaming Representative to inspect and verify, and obtain copies (either scanned electronically or in paper form), upon request, of any and all documents related to any item in the Compliance Report, including all source documents and data.

3. Inspections. The State Gaming Representative shall have the right to inspect a Gaming Facility and any Class III Gaming activity, including all Gaming Machines, and to inspect, verify, and obtain copies (either scanned electronically or in paper form), upon request, of any and all records relating to any Class III Gaming of the Tribe, including all source documents and data, subject to the following conditions:

(a) with respect to public areas of a Gaming Facility, at any time without prior notice during normal Gaming Facility business hours;

(b) with respect to private areas of a Gaming Facility not accessible to the public, at any time during normal Gaming Enterprise business hours, immediately after notifying the Tribal Gaming Agency and Gaming Enterprise of his or her presence on the premises and presenting proper identification, and requesting access to the non-public areas of the Gaming Facility. The Tribe, in its sole discretion, may require an employee of the Gaming Enterprise or the Tribal Gaming Agency to accompany the State Gaming Representative at all times that the State Gaming Representative is on the premises of a Gaming Facility, but if the Tribe imposes such a requirement, the Tribe shall require such an employee of the Gaming Enterprise or the Tribal Gaming Agency to be available at all times for such purpose;

(c) with respect to inspection and copying of all management records relating to Class III Gaming, at any time without prior notice between the hours of 9:00 a.m. and 4:00 p.m. Monday through Friday, excluding official holidays. The reasonable costs of copying will be borne by the State, although the State may, at its option, choose to scan documents electronically at no charge;

(d) whenever the State Gaming Representative, or his designee, enters the premises of the Gaming Facility for any such inspection, such Representative, or designee, shall identify himself to security or supervisory personnel of the Gaming Enterprise; and

(e) in accordance with the additional requirements set forth in the attached Appendix.

4. Confidentiality.

(a) Any information, documents or communications provided to the State Gaming Representative, his agents or contractors, or to any other official, agency or entity of the State (all of which are collectively hereinafter referred to as "the State entities") by the Tribe, the Tribal Gaming Agency or the Gaming Enterprise, or prepared from information obtained from the Tribe, the Tribal Gaming Agency or the Gaming Enterprise, or any information, documents or communications provided to the Tribe, the Tribal Gaming Agency, or the Gaming Enterprise by any State entity, or prepared from information obtained from any State entity, under the provisions of this Compact or under the provisions of any Predecessor Agreement, are confidential. Any State entity that has received any information, documents or communications from the Tribe, the Tribal Gaming Agency or the Gaming Enterprise: i) may release or disclose the same only with the prior written consent of the Tribe or pursuant to a lawful court order after timely notice of the proceeding has been given to the Tribe; ii) shall maintain all such information, documents and communications in a secure place accessible only to authorized officials and employees of the State entity that has received the same; and iii) shall adopt procedures and regulations to protect the confidentiality of the information, documents and communications provided by the Tribe, Tribal Gaming Agency or Gaming Enterprise.

(b) These prohibitions shall not be construed to prohibit:

i) the furnishing of any information to a law enforcement or regulatory agency of the Federal Government;

ii) the State from making known the names of persons, firms, or corporations conducting Class III Gaming pursuant to the terms of this Compact, locations at which such activities are conducted, or the dates on which such activities are conducted;

iii) publishing the terms of this Compact;

iv) disclosing information as necessary to audit, investigate, prosecute or arbitrate violations of this Compact or other applicable laws or to defend suits against the State;

v) disclosures to other State agencies as required by State law, provided that the confidentiality provisions of this Section shall apply to the agencies receiving such information; and

vi) complying with subpoenas or court orders issued by courts of competent jurisdiction.

(c) Notwithstanding the foregoing, the Tribe agrees that:

i) the following documents and information may be released by a State entity to the public: the gaming ordinance and regulations of the Tribe or Tribal Gaming Agency; official rulings of the Tribal Gaming Agency in matters not subject to a confidentiality order imposed by the Agency; other information and documents of the Tribal Gaming Agency or the Gaming Enterprise ordinarily available to the public; quarterly Net Win and Adjusted Net Win figures used as the basis for computation of the Tribe s revenue sharing payment under the provisions of Section 11 of this Compact; information that exists as a result of the requirements in Section 4(B)(16); and correspondence between the Tribe or a tribal entity and a State entity, unless such correspondence is specifically labeled "Confidential;"

ii) a State entity may release to the public aggregate figures compiled by totaling comparable figures from the annual financial statements of all of the New Mexico gaming tribes; and

iii) the report of the annual audit of the Gaming Enterprise that is provided by the Tribe to the State Gaming Representative shall be available to the public to the same extent that similar information that is required to be provided to the State by non-Indian gaming entities is available to the public, pursuant to the provisions of applicable law and the policies and regulations of the Gaming Control Board, at the time the request for the report of the annual audit is made.

5. Records and Annual Meeting.

(a) Information to be Provided by Tribe.

i) The Tribal Gaming Agency will provide true copies of all tribal laws and regulations affecting Class III Gaming conducted under the provisions of this Compact to the State Gaming Representative within the earlier of: (i) thirty (30) days after the Effective Date of this Compact, or (ii) thirty (30) days after the Tribe s first day of operation of a Gaming Facility, and will provide true copies of any amendments thereto or additional laws or regulations affecting gaming within thirty (30) days after their enactment or approval, if any.

ii) Regardless of whether the State exercises the option set forth in Section 4(B)(13), the Tribe shall make wager and payout data available to the State Gaming Representative on a monthly basis, by secure transmission through encrypted email communications, file transfer protocol, or other secure means provided for by the State Gaming Representative. The method of secure transmission must meet industry standards for security sufficient to minimize the possibility of any third party intercepting data transmitted to the State Gaming Representative. Such reports shall be generated to reflect monthly, quarterly, and annual activity, and shall identify, at a minimum:

i. coin-in;

ii. coin-out;

iii. Free Play and Point Play;

iv. Net Win;

v. theoretical net win (including Free Play and Point Play);

vi. actual floor hold percentage; and

vii. theoretical floor hold percentage. Within ninety (90) days of the Effective Date of this Compact, the State Gaming Representative, the Tribal Gaming Agency, and the Gaming Enterprise shall meet and in good faith coordinate and determine the contents of such reports and method of secure transmission to comply with this Section. For a Tribe that does not have any Gaming Facility in operation ("Non-Operational Tribe"), the State Gaming Representative, the Tribal Gaming Agency, and the Gaming Enterprise shall meet and in good faith coordinate and determine the contents of such reports and method of secure transmission to comply with this Section within fifteen (15) days before the Tribe s first day of operation of its Gaming Facility.

(b) Access to State Records. To the fullest extent allowed by State law, the Tribe shall have the right to inspect and copy State records concerning all Class III Gaming conducted by the Tribe with the Tribe bearing the reasonable cost of copying.

(c) Annual Meeting. At least annually, appropriate representatives of the Tribe and one or more representatives of the Office of the Governor appointed by the Governor, one or more members of the House of Representatives appointed by the Speaker of the New Mexico House of Representatives, and one or more members of the Senate appointed by the President Pro Tempore of the New Mexico Senate, shall meet to discuss matters of mutual interest arising under the terms of this Compact and concerning Indian gaming in New Mexico. Such meeting shall be coordinated so as to involve the representatives of as many New Mexico gaming tribes as possible, and shall be conducted in the context of the government-to-government relationship between the State and the Tribe.

6. Reimbursement for Regulatory Costs. The Tribe shall reimburse the State for the costs the State incurs in carrying out any functions authorized by the terms of this Compact. The Tribe and the State agree that to require the State to keep track of and account to the Tribe for all such costs would be unreasonably burdensome and that the amounts set forth in this Section represent a fair estimate of the State s cost of such activity. The Tribe and the State further agree that there is an increase in costs associated with the State s regulatory responsibilities based upon the number and size of the Tribe s Gaming Facilities and that the levels of regulatory cost reimbursement based upon the Adjusted Net Win of the Tribe as set forth in this Section represents a fair estimate the State s costs of regulation. In addition, Section 4(B)(10) and Section 4(B)(19) will increase the State s regulatory burden and the associated costs. The Tribe and State further agree that the State s cost of carrying out the terms of this Compact will increase over time. The Tribe therefore agrees to reimburse the State as set forth in the chart and provision below:

The Tribe shall reimburse the State based on the amount of its annual Adjusted Net Win as follows:

Annual Amount of Regulatory Payment to the State:

Under $40 million

$75,000.00

$40 million under $80 million

$150,000.00

$80 million and over

$182,500.00

The above amounts shall increase by five percent (5%) as of July 1 of 2017, and as of July 1 of every fifth year thereafter as long as this Compact remains in effect, such sum to be paid in quarterly payments of one-fourth of the annual amount due, in advance. For a Non-Operational Tribe, quarterly payments shall be due at the next quarter following the Tribe s first day of operation of the Gaming Facility and shall be prorated during that first quarter based on the number of days the Gaming Facility was open to the public.

7. Regulatory Requirements. In the event the State believes that the Tribe is not administering and enforcing the regulatory requirements set forth herein, it may invoke the procedures set forth in Section 7 of this Compact. Failure to abide by the procedures set forth in Section 7 or failure to comply with an arbitrator's final decision with respect to the parties obligations constitutes a breach of this Compact.

F. Problem Gambling.

1. Signage. The Gaming Enterprise shall post at all public entrances and exits of each Gaming Facility, signs in both English and Spanish, stating that help is available if a person has a problem with gambling and, at a minimum, provide an appropriate toll-free crisis hotline telephone number and information on the availability of a statewide self-exclusion program with the State Gaming Representative.

2. Self-Exclusion Program. Within six (6) months of the Effective Date of this Compact or for a Non-Operational Tribe, within thirty (30) days after the date of the Tribe s first day of operation of its Gaming Facility, the State Gaming Representative and the Tribal Gaming Agency shall comply with the following procedures to allow problem gamblers to voluntarily exclude themselves from Gaming Facilities statewide; however, nothing in this Section shall preclude the Tribal Gaming Agency from operating its own self-exclusion program in addition to these procedures:

(a) The State Gaming Representative shall:

i) establish a list of persons who voluntarily seek to exclude themselves from Gaming Facilities statewide;

ii) create an application to compile identifying information concerning the self-excluded person;

iii) establish procedures for placement on and removal from the list; and

iv) provide the compiled information to the Tribal Gaming Agency on a monthly basis.

(b) The Tribal Gaming Agency shall:

i) require the Gaming Enterprise to train appropriate gaming personnel for the identification of self-excluded persons who enter or attempt to enter the Gaming Facility and take reasonable steps to identify the self-excluded person and to promptly escort the self-excluded person from the Gaming Facility;

ii) require the Gaming Enterprise to remove self-excluded persons from mailing lists for advertisements or promotions and any players club or other similar membership-type promotions, and return the cashable value, if any, of the self-excluded person s membership in the players club or other similar membership-type promotions;

iii) require that the self-excluded person forfeit all winnings (whether cash, property, or in any other form), credits, tokens or vouchers received from the Gaming Facility while excluded, and that all money or other property forfeited shall be used by the Gaming Enterprise to fund or support programs for the treatment and assistance of compulsive gamblers pursuant to Section 4(B)(16) of this Compact (this amount is in addition to the percentage of Adjusted Net Win already required under Section 4(B)(16) of this Compact); and

iv) require that, for jackpots requiring the patron to complete, prior to the pay-out of the jackpot, paperwork required by the Internal Revenue Service, the Gaming Enterprise shall verify that the patron is not on the self-exclusion list and such certification shall be recorded in the appropriate documentation. In the event the patron is listed on the self-exclusion list, the Gaming Enterprise shall comply with Section 4(F)(2)(b)(iii) above regarding forfeiture of all winnings.

(c) If a self-excluded person is removed from a Gaming Facility, the Tribal Gaming Agency shall report to the State Gaming Representative, at a minimum, the name of the self-excluded person, security staff involved, date of removal, amount of money forfeited, if any, and any other action taken. This written report shall be provided to the State Gaming Representative.

(d) Removal From Self-Exclusion List. If a self-excluded person is removed from the self-exclusion list by the State Gaming Representative, the State Gaming Representative shall provide written notice to the Tribal Gaming Agency of the self-excluded person s removal from the self-exclusion list.

(e) The self-exclusion list is not open to public inspection, and the Tribal Gaming Agency and State Gaming Representative shall ensure that it remains confidential except for use by:

i) appropriate law enforcement agencies, if needed in the conduct of an official investigation or ordered by a court of competent jurisdiction; or

ii) persons designated by either the Tribal Gaming Agency or the State Gaming Representative for the purposes of administrating and implementing the self-exclusion program.

(f) Notwithstanding Section 8(D) of this Compact, the Tribe, the Gaming Enterprise, or the Tribal Gaming Agency shall not be deemed to have waived its sovereign immunity and will not be liable with respect to any self-excluded person for harm, monetary or otherwise, which may arise as a result of:

i) its efforts to exclude a person identified on the self-exclusion list;

ii) the failure of the Gaming Enterprise or the Tribal Gaming Agency to withhold or restore gaming privileges from or to a self-excluded person;

iii) the permitting of a self-excluded person to engage in gaming activities or enter into a Gaming Facility; or

iv) the disclosure or publication in any manner, other than a willful and unauthorized disclosure or publication, of the identity of any self-excluded person or persons.

SECTION 5. Licensing Requirements.

A. License Required. The Gaming Facility operator (but not including the Tribe) including its principals, Primary Management Officials, and Key Employees; the Management Contractor and its principals, Primary Management Officials, and Key Employees (if the Tribe hires a Management Contractor); any person, corporation, or other entity that has supplied or proposes to supply any gaming device to the Tribe, the Gaming Enterprise or the Management Contractor; and any person, corporation or other entity providing gaming services within or without a Gaming Facility, shall apply for and receive a license from the Tribal Gaming Agency before participating in any way in the operation or conduct of any Class III Gaming on Indian Lands. The Tribal Gaming Agency shall comply fully with the requirements of this Section and of the IGRA, especially at 25 U.S.C. 2710-2711, and the regulations issued thereunder at 25 C.F.R. Parts 550-559, as well as the requirements of the Tribe s gaming ordinance and any regulations issued thereunder or any regulations promulgated by the Tribal Gaming Agency, in processing license applications and issuing licenses.

B. License Application. Each applicant for a license shall file with the Tribal Gaming Agency a written application in the form prescribed by the Tribal Gaming Agency, along with the applicant s fingerprints, current photograph and the fee required by the Tribal Gaming Agency.

C. Background Investigations. Upon receipt of a completed application and required fee for licensing, the Tribal Gaming Agency shall conduct or cause to be conducted, at its own expense, a background investigation to ensure that the applicant is qualified for licensing.

D. Provision of Information to State Gaming Representative. Whenever the Tribal Gaming Agency is required by federal or tribal law or regulations to provide to the National Indian Gaming Commission ("the Commission") any information, document or notice relating to the licensing of any Key Employee or Primary Management Official of the Gaming Enterprise, such information, document or notice shall be made available for inspection by the State Gaming Representative. The State Gaming Representative shall be entitled to the same right to request additional information concerning an applicant licensee, to comment on the proposed licensing of any applicant licensee, and to supply the Tribal Gaming Agency with additional information concerning any applicant licensee, as is enjoyed by the Commission.

SECTION 6. Providers of Class III Gaming Equipment or Devices or Supplies.

A. Within thirty (30) days after the Effective Date of this Compact, if it has not already done so, the Tribal Gaming Agency will adopt standards for any and all Class III Gaming equipment, devices or supplies to be used in any Gaming Facility, which standards shall be at least as strict as the comparable standards applicable to Class III Gaming equipment, devices or supplies within the State of Nevada. Any and all Class III Gaming equipment, devices or supplies used by the Tribe shall meet or exceed the standards thereby adopted.

B. Prior to entering into any future lease or purchase agreement for Class III Gaming equipment, devices or supplies, the Tribe shall obtain sufficient information and identification from the proposed seller or lessor and all persons holding any direct or indirect financial interest in the lessor or the lease/purchase agreement to permit the Tribe to license those persons in accordance with applicable federal and tribal law.

C. The seller, lessor, manufacturer or distributor shall provide, assemble and install all Class III Gaming equipment, devices or supplies in a manner approved and licensed by the Tribe.

SECTION 7. Dispute Resolution.

A. In the event either party believes that the other party has failed to comply with or has otherwise breached any provision of this Compact, such party may invoke the following procedure within two (2) years from the date any alleged violation of this Compact is discovered or reasonably should have been discovered; or, if the State believes that, prior to the Effective Date of this Compact, the Tribe has failed to comply with or has otherwise breached any provision of a Predecessor Agreement affecting payment, the State may invoke the following procedure within two (2) years of the Effective Date of this Compact, as permitted in Section 9(B) of this Compact:

1. The party asserting noncompliance shall serve written notice on the other party. The notice shall identify the specific Compact provision believed to have been violated and shall specify the factual and legal basis for the allegation of noncompliance. The notice shall specifically identify the date, time and nature of the alleged noncompliance.

2. In the event an allegation by the complaining party is not resolved to the satisfaction of such party within twenty (20) days after service of the notice set forth in Paragraph A(1) of this Section, the complaining party may serve upon the other party a notice to cease conduct of the particular game(s) or activities alleged by the complaining party to be in noncompliance. Upon receipt of such notice, the responding party may elect to stop the game(s) or activities specified in the notice or invoke arbitration and continue the game(s) or activities pending the results of arbitration. The responding party shall act upon one of the foregoing options within ten (10) days of receipt of notice from the complaining party, unless the State and the Tribe (hereinafter the "parties") agree to a longer period, but if the responding party takes neither action within such period the complaining party may invoke arbitration by written notice to the responding party within ten (10) days of the end of such period.

3. Unless the parties agree in writing to the appointment of a single arbitrator, or as otherwise provided below, the arbitration shall be conducted before a panel of three (3) arbitrators. The arbitrators shall be attorneys who are licensed members in good standing of the State Bar of New Mexico or of the bar of another state. The State will select one arbitrator, the Tribe will select a second arbitrator, and the two so chosen shall select a third arbitrator. The party that served the written notice of noncompliance shall select its arbitrator within thirty (30) days after the party has invoked arbitration and the responding party shall select its arbitrator within thirty (30) days of the selection of the first arbitrator. If the responding party fails to select an arbitrator within the thirty (30) days provided, the parties shall proceed to arbitration with the single arbitrator selected by the party that served the written notice of noncompliance. If the responding party selects an arbitrator within the specified time period, the two arbitrators shall select a third arbitrator within thirty (30) days of the responding party s selection. If the third arbitrator is not chosen within thirty (30) days after the second arbitrator is selected, the third arbitrator will be chosen by the American Arbitration Association. The arbitrators thereby selected shall permit the parties to engage in reasonable discovery, and shall establish other procedures to ensure a full, fair and expeditious hearing on the matters at issue. The arbitrators shall determine, after hearing from each party, whether the arbitration proceeding or any portions thereof shall be closed to the public, but in the absence of such determination the proceedings shall be open to the public. The arbitrators shall make determinations as to each issue presented by the parties, but the arbitrators shall have no authority to determine any question as to the validity or effectiveness of this Compact or of any provision hereof. All parties shall bear their own costs of arbitration and attorneys fees.

4. The results of arbitration shall be final and binding, and shall be enforceable by an action for injunctive or mandatory injunctive relief against the State and the Tribe in any court of competent jurisdiction. For purposes of any such action, the State and the Tribe acknowledge that any action or failure to act on the part of any agent or employee of the State or the Tribe, contrary to a decision of the arbitrators in an arbitration proceeding conducted under the provisions of this Section, occurring after such decision, shall be wholly unauthorized and ultra vires acts, not protected by the sovereign immunity of the State or the Tribe.

B. Nothing in Subsection 7(A) shall be construed to waive, limit or restrict any remedy that is otherwise available to either party to enforce or resolve disputes concerning the provisions of this Compact. Nothing in this Section shall be deemed a waiver of the Tribe s sovereign immunity. Nothing in this Section shall be deemed a waiver of the State s sovereign immunity.

SECTION 8. Protection of Visitors.

A. Policy Concerning Protection of Visitors. The safety and protection of visitors to a Gaming Facility is a priority of the Tribe, and it is the purpose of this Section to assure that any such persons who suffer bodily injury or property damage proximately caused by the conduct of the Gaming Enterprise have an effective remedy for obtaining fair and just compensation. To that end, in this Section, and subject to its terms, the Tribe agrees to carry insurance that covers such injury or loss, agrees to a limited waiver of its immunity from suit, and agrees to proceed either in binding arbitration proceedings or in Tribal, State, or other court of competent jurisdiction, at the visitor s election, with respect to claims for bodily injury or property damage proximately caused by the conduct of the Gaming Enterprise. For purposes of this Section, any such claim may be brought in state district court, including claims arising on tribal land, unless it is finally determined by a state or federal court that the IGRA does not permit the shifting of jurisdiction over visitors personal injury suits to state court.

B. Insurance Coverage for Claims Required. The Gaming Enterprise shall maintain in effect policies of liability insurance insuring the Tribe, Gaming Enterprise, its agents and employees against claims, demands or liability for bodily injury and property damages by a visitor arising from an occurrence described in Paragraph A of this Section. The policies shall provide bodily injury and property damage coverage in an amount of at least ten million dollars ($10,000,000) per occurrence and ten million dollars ($10,000,000) annual aggregate. The Tribe shall provide the State Gaming Representative annually a certificate of insurance showing that the Tribe, its agents and employees are insured to the required extent and in the circumstances described in this Section.

C. Limitation on Time to Bring Claim. Claims brought pursuant to the provisions of this Section must be commenced by filing an action in Tribal, State, or other court of competent jurisdiction or a demand for arbitration within three (3) years of the date the claim accrues.

D. Specific Waiver of Immunity and Choice of Law. The Tribe, by entering into this Compact and agreeing to the provisions of this Section, waives its defense of sovereign immunity in connection with any claims for compensatory damages for bodily injury or property damage up to the amount of ten million dollars ($10,000,000) per occurrence, asserted as provided in this Section. This is a limited waiver and does not waive the Tribe s immunity from suit for any other purpose. The Tribe shall ensure that a policy of insurance that it acquires to fulfill the requirements of this Section shall include a provision under which the insurer agrees not to assert the defense of sovereign immunity on behalf of the insured, up to the limits of liability set forth in this Paragraph. The Tribe and the State agree that in any claim brought under the provisions of this Section, New Mexico law shall govern if the claimant pursues the claim in State Court, and the tribal law of the forum shall apply if the claim is brought in Tribal Court.

E. Election by Visitor. A visitor having a claim described in this Section may pursue that claim in binding arbitration, or Tribal, State, or other court of competent jurisdiction. The visitor shall make a written election that is final and binding upon the visitor.

F. Tribal Court. The Tribe shall establish written procedures and substantive law for the disposition of tort claims arising from bodily injury or property damage alleged to have been suffered by visitors and shall enact such tribal law as is necessary to implement these procedures. The procedures shall include all time limits applicable to the disposition of the tort claim and a provision that, upon request, the visitor, or the visitor s designated representative, shall be provided with a copy of the procedures as well as the name, address and telephone number of the Gaming Enterprise and the mailing address and telephone number of the clerk of the tribal court.

G. Arbitration. Arbitration pursuant to an election by a visitor as provided in Subsection E of this Section shall be conducted as follows:

1. The visitor shall submit a written demand for arbitration to the Gaming Enterprise, by certified mail, return receipt requested;

2. Unless the parties agree, in writing, to the appointment of a single arbitrator, the visitor and the Gaming Enterprise shall each designate an arbitrator within thirty (30) days of receipt of the demand, and the two arbitrators shall select a third arbitrator, but in the event that either party fails to designate an arbitrator within thirty (30) days, or the two arbitrators designated by the parties cannot agree on the selection of the third arbitrator within thirty (30) days of their appointment, the existing arbitrator(s) shall apply to the American Arbitration Association to appoint the remaining arbitrator(s);

3. The arbitration panel shall permit the parties to engage in reasonable discovery, and shall establish other procedures to ensure a full, fair and expeditious hearing on the claim; and

4. The award of the arbitration panel shall be final and binding, and may be enforced in a court of competent jurisdiction.

H. Increase in Liability Limits. As of the fifth anniversary of this Compact, and at five-year intervals thereafter, the liability insurance coverage requirements set forth in Paragraph B of this Section, and the limit on the Tribe s waiver of sovereign immunity set forth in Paragraph D of this Section, shall be increased by a percentage equal to the percentage increase in the CPI-U published by the Bureau of Labor Statistics of the United States Department of Labor, for the same period, rounded to the nearest one hundred thousand dollars ($100,000).

I. Public Health and Safety. The Tribe shall establish for its Gaming Facility health, safety and construction standards that are at least as stringent as the current editions of the National Electrical Code, the Uniform Building Code, the Uniform Mechanical Code, the Uniform Fire Code and the Uniform Plumbing Code, and any and all construction and maintenance of the Gaming Facility shall comply with such standards. Inspections shall be conducted with respect to these standards at least annually. If the State Gaming Representative requests sufficiently in advance of an annual inspection, the State Gaming Representative may be present during such inspection. The Tribe agrees to correct any deficiencies noted in such inspections within a time agreed upon between the State and Tribe. The Tribal Gaming Agency will provide copies of such inspection reports to the State Gaming Representative, if requested to do so in writing.

SECTION 9. Execution; Effective Date; Claims under Predecessor Agreement.

A. This Compact shall take effect upon publication of notice in the Federal Register of its approval by the Secretary of the Interior, or of the Secretary s failure to act on it within forty-five (45) days from the date on which it was submitted to him (the "Effective Date"). Upon such publication, the terms and provisions of this Compact shall go into full force and effect, fully supplanting and replacing any Predecessor Agreement.

B. Notwithstanding Paragraph A, the terms of any Predecessor Agreement (including, without limitation, any limited waiver of sovereign immunity and jurisdictional waivers and consents set forth therein) shall survive to permit the resolution of payment disputes. Such disputes shall be resolved through the procedures set forth in Section 7 of this Compact. Failure to abide by the procedures set forth in Section 7 or failure to comply with an arbitrator's final decision with respect to the parties obligations under a Predecessor Agreement constitutes a breach of this Compact. This survival provision is intended to provide for the reasonable resolution of past disputes without hindering a Tribe s ability to obtain a new compact.

SECTION 10. Criminal Jurisdiction.

A. The Tribe and the State acknowledge that under the provisions of 23 of Pub. L. No. 100-497, 102 Stat. 2467 (1988), which enacted the IGRA, especially that portion codified at 18 U.S.C. 1166(d), jurisdiction to prosecute violations of State gambling laws made applicable by that Section to Indian country is vested exclusively within the United States, unless the Tribe and the State agree in a compact entered into pursuant to the IGRA to transfer such jurisdiction to the State.

B. The Tribe and the State hereby agree that consistent with the Indian Civil Rights Act, 25 U.S.C. 1301(2), in the event of any violation of any State gambling law on Indian Lands or any other crime against the Gaming Enterprise or any employee thereof that occurs on the premises of the Gaming Facility that is committed by any non-Indian, the State shall have and may exercise jurisdiction, concurrent with that of the United States, to prosecute such person, under its laws and in its courts. For purposes of clarity, if the Tribe qualifies for jurisdiction under the Violence Against Women Act Reauthorization of 2013 (which expanded tribal authority over domestic violence committed by non-Indians against Indian women in Indian country), Pub. L. No. 113-4, 127 Stat. 54 (2013) ("VAWA"), then, for crimes committed in the Gaming Facility, the Tribe shall have and may exercise jurisdiction over such persons, under its laws and in its courts to the extent authorized by VAWA.

C. Immediately upon becoming aware of any such suspected crime by a non-Indian, the Gaming Enterprise or the Tribal Gaming Agency shall notify the State attorney general and the district attorney for the district in which the alleged crime occurred, supplying all particulars available to the tribal entity at the time. The Tribe agrees that its law enforcement and gaming agencies shall perform such additional investigation or take such other steps in furtherance of the investigation and prosecution of the violation as the district attorney may reasonably request, and otherwise cooperate fully with the district attorney and any state law enforcement agencies with respect to the matter, but once notice of a suspected violation has been given to the district attorney, the matter shall be deemed to be under the jurisdiction of the State; provided, however, that in the event of emergency circumstances involving a possible violation, the Tribe and its constituent agencies shall have the discretion to act as they see fit, and to call upon such other agencies or entities as they deem reasonable or necessary, in order to protect against any immediate threat to lives or property. The State may, in its discretion, refer the matter to federal authorities, but it shall notify the Tribal Gaming Agency upon doing so.

D. The State agrees that no less frequently than annually it will provide the Tribal Gaming Agency with a written report of the status and disposition of each matter referred to it under the provisions of this Section since the last report or that was still pending at the time of the last report. In the event the district attorney to whom a matter is referred under the provisions of this Section decides not to prosecute such matter, the district attorney shall promptly notify the Tribal Gaming Agency of such decision in writing. The Tribal Gaming Agency may in that event ask the attorney general of the State to pursue the matter.

E. The district attorney for a district in which the Tribe conducts Class III Gaming may decline to accept referrals of cases under the provisions of this Section unless and until the Tribe has entered into a memorandum of understanding with the office of the district attorney, to which memorandum of understanding the United States Attorney for the District of New Mexico may also be a party. The memorandum of understanding may address such matters as the specific procedures by which cases are to be referred, participation of the Tribal Gaming Agency and tribal law enforcement personnel in the investigation and prosecution of any such case, and related matters.

SECTION 11. Revenue Sharing.

A. Consideration. The Tribe shall pay to the State a portion of its Class III Gaming revenues identified in and under procedures of this Section, in return for which the State agrees that the Tribe has the exclusive right within the State to conduct all types of Class III Gaming described in this Compact, with the sole exception of the use of Gaming Machines, which the State may permit on a limited basis for racetracks and for veterans and fraternal organizations as such organizations are described in NMSA 1978, 60-2E-3(GG), as amended through 2014. The Tribe agrees to pay this portion of its revenue in acknowledgment of the fact that the State is forgoing significant revenue that it would otherwise receive from non-tribal gaming enterprises. The Tribe acknowledges that it has received meaningful concessions and significant benefits for the limitations set forth in Section 11(D).

B. Revenue to State. The parties agree that, after the Effective Date hereof or after July 1, 2015, whichever is later, the Tribe shall make the quarterly payments provided for in Paragraph C of this Section. For a Non-Operational Tribe, quarterly payments shall be due at the next quarter following the Tribe s first day of operation of the Gaming Facility. Each payment shall be made to the State Treasurer for deposit into the General Fund of the State.

C. Calculation of Payment Amounts.

1. "Adjusted Net Win" means the combined Net Win from all Class III Gaming Machines in the Gaming Facilities on the Tribe s Indian Lands, with the following adjustments:

(a) Subtract the amount paid to the State by the Tribe under the provisions of Section 4(E)(6) of this Compact;

(b) Subtract the sum of four hundred sixteen thousand dollars ($416,000) per year as the amount representing tribal regulatory costs, which amount shall increase by five percent (5%) as of July 1 of 2017, and as of July 1 of every fifth year thereafter as long as this Compact remains in effect; and

(c) Account for the amounts paid for wide-area progressive Class III Gaming Machines as set forth in the attached Appendix.

2. The Tribe shall pay the State a percentage of its Adjusted Net Win, determined in accordance with this chart:

Annual Adjusted Net Win

July 1, 2015 June 30, 2018

July 1, 2018 June 30, 2030

July 1, 2030 June 30, 2037

Under $20 million:

2% of the first $6 million, and 8.50% on the rest

2% of the first $6 million, and 8.75% on the rest

2% of the first $6 million, and 9.50% on the rest

$20-$40 million:

8.50%

8.75%

9.50%

$40-$80 million:

9.00%

9.50%

10.25%

More than $80 million:

9.00%

10.00%

10.75%

3. Payments due pursuant to Section 11(C) shall be paid quarterly, no later than twenty-five (25) days after the last day of each calendar quarter, and shall be based upon the Adjusted Net Win during the preceding quarter; provided, however, that for any Tribe for whom this Compact becomes effective prior to July 1, 2015, the applicable revenue sharing rate from any Predecessor Agreement shall apply until the quarter beginning on July 1, 2015. The Tribe shall ascertain the applicable revenue sharing percentage in Section 11(C)(2) above and shall base its quarterly payments on the following factors: (1) the prior year s total Adjusted Net Win amount and the applicable revenue sharing percentage; and (2) its best good faith estimate of its annual Adjusted Net Win for the July 1 June 30 period. In the event its total Adjusted Net Win for any such period varies from such estimate, such that the amount due the State for the first three quarters as set forth in Section 11(C)(2), above, is different from the amount paid, the payment due for the fourth quarter shall include any additional amounts due for the first three quarters, or shall reflect a credit for any overpayment. Any payment or any portion thereof that is not made within ten (10) days of the due date shall accrue interest at the rate of ten percent (10%) per annum, from the original due date until paid. The Tribe shall accompany any payment to the State with a detailed breakdown of the particular obligation to which such payment applies, and the basis for the calculation of such payment on a form provided by the State Gaming Representative, and shall provide a copy of such documentation to the State Gaming Representative.

D. Limitations.

1. The Tribe s obligation to make the payments provided for in Paragraphs B and C of this Section shall apply and continue only so long as this Compact remains in effect; and provided that that obligation shall terminate altogether in the event the State:

(a) passes, amends, or repeals any law, or takes any other action, that would directly or indirectly attempt to restrict, or has the effect of restricting, the scope or extent of Indian gaming;

(b) licenses, permits or otherwise allows any person or entity other than six licensed horse racetracks and veterans and fraternal organizations as described in NMSA 1978, 60-2E-3(GG) to operate Gaming Machines;

(c) permits any licensed horse racetrack to operate a larger number of Gaming Machines, or to operate any Gaming Machines for longer hours, than is set forth in Subsection (D)(2)(e), below, or to operate any Gaming Machines outside of its licensed premises, or to operate any Table Game; or

(d) licenses, permits or otherwise allows any non-Indian person or entity to engage in any other form of Class III gaming other than a state-sponsored lottery, pari-mutuel betting on horse racing and bicycle racing, operation of Gaming Machines, and limited fundraising by non-profit organizations, as set forth in Subsection (D)(2), below.

2. The parties agree that the State s allowance of the following forms of Class III Gaming, subject to the limitations expressly set forth herein, shall not be considered an expansion of non-tribal Class III gaming for purposes of this agreement, and shall have no effect on the Tribe s obligation to make the payments provided for in Paragraphs B and C of this Section:

(a) the operation of a State lottery;

(b) the operation of Gaming Machines by any fraternal or veterans organization as described in NMSA 1978, 60-2E-3(GG), but only for the benefit of such organization s members;

(c) limited fundraising activities conducted by nonprofit tax-exempt organizations;

(d) the conduct by licensed horse racetracks and bicycle tracks of pari-mutuel betting on races at such tracks, and on simulcast races at other tracks elsewhere in the country; and

(e) the operation by a licensed horse racetrack of Gaming Machines on days on which live or simulcast horse racing occurs, provided that such operation is limited to no more than eighteen (18) hours in any one day, and to no more than a total of one hundred twelve (112) hours in any calendar week, and provided further that no licensed horse racetrack shall have more than six hundred (600) licensed Gaming Machines, nor be authorized to operate more than seven hundred and fifty (750) Gaming Machines.

3. The limitations set forth in this Section shall not prohibit a horse racetrack from relocating, selling, transferring or assigning its operations in accordance with applicable procedures and authorizations set forth in New Mexico law.

4. Prior to granting the approval of an application for a racing license for a horse racetrack other than the five horse racetracks holding such licenses as of January 1, 2015, or the approval of an application by a licensed horse racetrack to move its racing and gaming facilities to a new location after January 1, 2015, the State Racing Commission shall adopt, put into effect, and shall have substantially complied with regulations requiring the Commission to solicit and consider the Tribe s views on the application.

E. Third-Party Beneficiaries. The provisions of this Section are not intended to create any third-party beneficiaries and are entered into solely for the benefit of the Tribe and the State.

SECTION 12. Duration; Termination for Non-Payment.

A. This Compact shall have a term commencing on the date on which it goes into full force and effect as provided in Section 9, and ending at midnight on June 30, 2037.

B. Notwithstanding the provisions of Paragraph A of this Section, if the Tribe fails to comply with any of its payment obligations to the State under Sections 4(E)(6), 9(B) or 11 of this Compact, and persists in such failure for a period of thirty (30) days after receipt, by certified mail, of a "Notice of Noncompliance and Termination for Non-Payment" sent by the State Gaming Representative to the Tribal Gaming Agency, which Notice shall specify the amount due and the provision of the Compact under which such payment is required, this Compact, and the conduct of all Class III Gaming by the Tribe hereunder, shall terminate automatically as of the end of the thirty (30)-day period, unless within such thirty (30)-day period the Tribe shall have either cured the non-payment to the satisfaction of the State Gaming Representative or invoked arbitration on a matter of fact as provided in Section 7(A)(2) of this Compact, and simultaneously shall have placed into escrow, in an institution that is unaffiliated with either the Tribe or the State, a sum of money equal to the amount claimed due by the State, with instructions to the escrow agent specifying that such sum shall not be released except by direction of the arbitrator or arbitration panel or pursuant to a settlement agreement of the parties. The Tribe shall give written notice to the State of the deposit of the amount in dispute into escrow, and of the escrow instructions. At the conclusion of the arbitration proceeding, or, in the event the parties reach a settlement, immediately after execution of the settlement agreement, the escrow agent shall disburse the sum deposited by the Tribe in accordance with the settlement agreement or arbitration award, as applicable. In the event the Tribe invokes arbitration, this Compact and the Tribe s right to conduct Class III gaming shall terminate automatically at the end of the thirtieth (30th) day after the entry of a final, non-appealable decision by the arbitrators or by a court having jurisdiction of the dispute, unless the full amount determined by the arbitrators or by such court to be due the State, if any, has been paid by such date. The Tribe shall not be entitled to avoid any pre-existing contractual obligations accruing to third parties under this Compact solely by virtue of the termination of the Compact.

SECTION 13. Notice to Parties.

A. Within (10) days of the Effective Date of this Compact, or for a Non-Operational Tribe, prior to the Tribe s first day of operation of its Gaming Facility, the State Gaming Representative and the Tribal Gaming Agency shall provide to the other the address at which notices under this Section may be received. Any change in address by the Tribe or the State shall be communicated in writing to the other party.

B. Unless otherwise indicated, all notices, payments, requests, reports, information or demand that any party hereto may desire or may be required to give to the other party hereto, shall be in writing and shall be personally delivered, sent by first-class mail or another reliable courier service, or sent by electronic mail (with confirmation of receipt of transmission) at the address provided in writing by the other party. Every notice, payment, request, report, information or demand so given shall be deemed effective upon receipt or, if mailed, upon receipt or the expiration of the third day following the day of mailing, whichever occurs first, except that any notice of change of address shall be effective only upon receipt by the party to whom said notice is addressed.

SECTION 14. Entire Agreement. This Compact is the entire agreement between the parties and supersedes all prior agreements, whether written or oral, with respect to the subject matter hereof. Neither this Compact nor any provision herein may be changed, waived, discharged or terminated orally, but only by an instrument, in writing, signed by the Tribe and the State and approved by the Secretary of the Interior. This Compact shall not be amended without the express approval of the Tribe, the Governor of the State and the State Legislature, as provided in the Compact Negotiation Act.

SECTION 15. Filing of Compact with State Records Center. Upon the Effective Date of this Compact, a copy shall be filed by the Governor with the New Mexico Records Center. Any subsequent amendment or modification of this Compact shall be filed with the New Mexico Records Center.

SECTION 16. Counterparts. This Compact may be executed by the parties in any number of separate counterparts with the same effect as if the signatures were upon the same instrument. All such counterparts shall together constitute one and the same document.

SECTION 17. Internet Gaming. In the event that internet gaming is authorized within the State, the State and the Tribe agree that they will reopen good faith negotiations to evaluate the impact, if any, of internet gaming and consider adjustments to the Compact. The parties understand and agree that it is not possible to determine at this time what, if any, adjustments to the Compact would be necessary.

SECTION 18. Applicability. The Tribe has informed the State that it does not intend to conduct Class III Gaming on Indian Lands which are eligible for gaming pursuant to 25 U.S.C. 2719 (a)(2)(B), (b)(1)(A), (b)(1)(B)(ii) or (b)(1)(B)(iii). The Tribe acknowledges and agrees that there are unique circumstances and conditions that are often implicated by such lands and that it has not asked the State to consider those issues during these negotiations. With that understanding, the Tribe has agreed that it will not conduct Class III Gaming on such lands pursuant to 25 U.S.C. 2719 (a)(2)(B), (b)(1)(A), (b)(1)(B)(ii) or (b)(1)(B)(iii) under the terms of this Compact and will negotiate a separate Compact in the future if it desires to conduct Class III Gaming on Indian Lands that are eligible for gaming pursuant to 25 U.S.C. 2719 (a)(2)(B), (b)(1)(A), (b)(1)(B)(ii) or (b)(1)(B)(iii).

SECTION 19. Severability. Should any provision of this Compact be found to be invalid or unenforceable by any court, such determination shall have no effect upon the validity or enforceability of any other portion of this Compact, and all such other portions shall continue in full force and effect, except that this provision shall not apply to Sections 3, 4, 5, 6, 9, 11, and 12 hereof, or to any portions thereof, which the parties agree are non-severable.

Executed this _____ day of __________________, 2015.

TRIBE

By: _____________________

[Authorized Official]

STATE OF NEW MEXICO

By: _____________________

Governor

APPENDIX to the 2015 Compact Amendments

WHEREAS, the _____________ ("Tribe"), a federally recognized Indian tribe, operates a Gaming Enterprise on its land located within the exterior boundaries of the Tribe s Indian Lands;

WHEREAS, the Tribe conducts gaming activities on its Indian Lands pursuant to a compact entered into between the Tribe and the State and approved by the United States Department of Interior;

WHEREAS, the _________ is the Tribal Gaming Agency ("TGA") identified to the State Gaming Representative ("SGR") as the agency responsible for actions of the Tribe set out in the Compact and is the single contact with the State and may be relied upon as such by the State;

WHEREAS, the SGR is the person designated by the New Mexico Gaming Control Board ("NMGCB") pursuant to the Gaming Control Act [NMSA 1978, 60-2E-1 to -62 (1997, as amended through 2014)] who shall be responsible for the actions of the State set out in the Compact;

WHEREAS, the Tribe and the State have engaged in negotiations leading to this Compact to be submitted for approval by the 2015 Legislature; and

WHEREAS, the Tribe and the State wish to submit for approval certain details concerning aspects of their agreement to be made an integral part of the 2015 Compact, but to be designated as the Appendix to the Compact;

NOW, THEREFORE, the State and the Tribe agree to the following additional terms and conditions:

I. Gaming Machines and Table Games

Section 2(K) and Section 2(W) of the Compact provide definitions for Class III Gaming Machines and Table Games. The definition of a Class III Gaming Machine is intended to encompass the traditional slot machine. The definition of a Table Game is intended to encompass traditional games that use cards such as Pai-gow and blackjack, wheel games such as roulette and the Big Wheel, and dice games such as craps.

However, technology is constantly changing in the area of casino gaming and the once clear line between slot machines and Table Games is becoming less clear. It is the intention of the parties to accommodate and clarify revenue sharing requirements of new games that blur the line between traditional games. Generally, games that are predominantly mechanical, electromechanical or electronic are subject to revenue sharing and games that rely significantly on a casino attendant (a live person) to play the game are not subject to that obligation. Casino attendant involvement ranges from minimal interaction such as initiating the game and taking bets and/or making payout to substantial interaction such as participating in the game as a player (e.g. blackjack) or being involved in nearly every aspect of the game (e.g. craps). The greater the involvement of the casino attendant, the more likely the game is a Table Game. For example, a casino attendant may have some minimal involvement in an electromechanical slot machine game, such as making a pay-out, but that is not a significant enough involvement to exclude it from revenue sharing obligations. Likewise, although roulette has a mechanical aspect, it is not significant enough to make it subject to revenue sharing obligations.

Recognizing the dynamic nature of gaming technology, the parties shall attempt to agree on whether new mechanical, electromechanical or electronic games that utilize traditional components of Table Games, e.g. cards, wheels or dice, are subject to revenue sharing on a case by case basis. In the event the parties are unable to agree, the matter shall be submitted to arbitration pursuant to Section 7.

State Monitoring and Control System. Section 4(B)(13) of the Compact provides that the Tribe shall make available to the SGR, unaltered data from all Gaming Machines. The information shall be downloadable from the Tribe s monitoring and control system. The parties agree that access to such data shall be made available as follows:

A. The SGR or designee shall have access to the Gaming Machine accounting data from the production side of the Tribe s monitoring and control system. The Gaming Machine accounting data consists of the raw, unaltered, data used by the Tribe to calculate Net Win. This information shall not be in an altered, processed or manipulated format. This information shall be accessible by the SGR, as the SGR shall from time to time determine is required, on a per machine and/or aggregate basis based on a full game day cycle. The purpose of this information is to allow the SGR to verify the Tribe s Net Win calculation. A system for electronic access to the Tribe s Gaming Machine accounting data shall be constructed and installed at the State s cost.

B. The security codes for log-in by the SGR or designee shall be defined collectively by the TGA, the manufacturer of the monitoring and control system, and the SGR.

C. Access to the Gaming Machine accounting data shall be limited to the SGR or designee solely for purposes authorized in the Compact.

D. Any part of the Gaming Machine accounting data obtained herein is designated as confidential under the Compact and shall not be made available for public inspection by the SGR.

E. The information referred to herein shall be transferred over secure telecommunications lines.

F. The TGA shall ensure that the systems and connections necessary to provide access to the Gaming Machine accounting data are in place and operating as required under the Compact.

G. The TGA shall ensure that the SGR or designee is notified promptly either by electronic mail or telephone of any technical problems related to the generation, transfer or access of the Gaming Machine accounting data.

H. The TGA shall ensure that the SGR has access to the Gaming Machine accounting data on a periodic basis as determined from time to time by the SGR, but in no event shall access be more often than once in a 24 hour period and the SGR shall strive to access such information in a reasonable manner and only to the extent necessary to meet his obligations under the Compact.

I. The TGA shall at all times designate a person and an alternate as the daily contact person of the SGR or designee.

II. Audits and Compliance

A. Section 4(E)(2) provides that the TGA will certify annually to the SGR that the TGA has met its obligations under this Compact.

1. The TGA shall annually certify to the SGR that the Tribe is in compliance with the provisions of the Compact by completing and submitting a Compliance Report.

2. The Compliance Report contains a checklist of the applicable sections of the Compact substantially similar to the form outlined as "Form A" provided at the end of this Appendix. The Compliance Report shall serve as an annual attestation to certify that the Tribe, TGA and the Tribal Gaming Enterprise have met the obligations under the Compact.

3. The TGA shall complete and submit to the SGR its Compliance Report within thirty (30) days of the end of the Tribe s fiscal year.

4. The TGA shall rely upon its records in preparing the Compliance Report. As evidence that the elements or requirements of the Compact have been met, the TGA shall conduct a comprehensive review of their gaming operations, which may include sample testing. The TGA shall determine the sample size to be used and will provide the methodology of the chosen sample size to the SGR. The TGA shall maintain all records relied upon in preparing the Compliance Report. The records shall be made available for review by the SGR or agent as requested.

5. The TGA shall attach a written explanation of the course of action taken to remedy or explain any portions of the audit checklist that are listed as non-compliant or partially compliant. The SGR reserves the right to review the audit checklist and request additional documentation if necessary, including all source documents and data.

6. The SGR reserves the right to inspect and verify pursuant to Section 4(E)(3) of the 2015 Compact.

7. In addition to the Compliance Report, and within thirty (30) days of the end of the Tribe s fiscal year, the TGA shall provide the SGR an annual report accounting for the Tribe s use of the funds identified in Section 4(B)(16) and Section 4(F)(2)(b)(iii) of the Compact, including the organizations or programs funded, the amount of funding provided to each, and demonstrating that the funds were used for the purposes described in Section 4(B)(16) of the Compact.

B. Section 4(E)(3) of the Compact provides authorization for the SGR to inspect a Gaming Facility, Class III gaming activity, individual Gaming Machines and all records relating to Class III Gaming of the Tribe. The parties agree that the protocol for inspection of Gaming Machines shall include the following:

1. The SGR shall have access to inspect individual Gaming Machines upon the terms and conditions set forth in Section 4(E)(3) of the 2015 Compact.

2. The SGR recognizes that the Tribal Gaming Enterprise is a business and will take reasonable steps to not interfere with the normal conduct of the gaming business.

3. The SGR recognizes that the TGA has primary responsibility to administer and enforce the regulatory requirements of the Compact and does so through internal controls, direct control of the gaming media and the security and access of the gaming media in a Gaming Machine.

4. The TGA shall be present at any inspection, upon having been given notice as set out in Section 4(E)(3), and testing of the gaming media shall be conducted by the TGA representative and verified by the SGR.

5. The SGR s inspection of individual Gaming Machines shall be limited to purposes authorized by this Compact.

III. Progressive Games, Participation Fees, Free Play and Point Play, and Players Clubs and Complimentaries

A. Pro-rata Portion of Wide-Area Progressive System Fees

Similar to the proprietary (in-house) progressive gaming devices, the top jackpots for wide-area progressive gaming devices increment with the level of play. However, in the case of wide-area progressive gaming devices, a third-party vendor operates the system. The system spans multiple casinos. The top jackpots increment as each of the Gaming Machines in the system is played, regardless of the casino in which the gaming machine is located. The third-party vendor administers the system. In return, the casinos make periodic payments to the third-party vendor. The vendor payments provide for the progressive jackpot and a fee to the third-party vendor. The casinos collect the cash or cash equivalents from these Gaming Machines as drop. When a progressive jackpot is won, the third-party vendor pays the jackpot from funds collected from the casinos.

If in calculating Net Win, fees to the third-party vendor in excess of those amounts necessary to fund the progressive jackpots have been applied to reduce Net Win, then for purposes of calculating Adjusted Net Win, the Tribe shall add back those amounts that did not fund the progressive jackpots. The third-party vendor will need to inform the Gaming Enterprise in writing as to the specific amount of the vendor payments that are contributed to the progressive system payouts (jackpots).

B. Participation Fees

Broadly, participation fees are any contractual payments made by casinos that are set at a minimum or maximum amount per day or are tied to the total coin-in, or drop generated by the gaming devices being operated, or other financial measures related to the operation of the gaming devices. An example of participation fees is the periodic payments casinos make to the third-party vendor for the use of a Gaming Machine. Participation fees can also be royalty payments, lease payments, or payments for other contractual arrangements.

The participation fee is an expense and is not deductible for the purposes of revenue sharing and should be treated accordingly.

C. Free Play and Point Play

Under the terms of this Compact, Free Play and Point Play do not increase Net Win, and amounts paid as a result of Free Play or Point Play reduce Net Win for purposes of the revenue sharing calculation in Section 11(C). However, any form of credits with any cash redemption value increase Net Win when wagered on Gaming Machines and amounts paid as a result of such wagers reduce Net Win for purposes of calculating revenue sharing.

D. Promotions, Players Clubs, Non-Cash Prizes and Complimentaries

Any rewards, awards or prizes, in any form, received by or awarded to a patron under any form of a players club program (however denominated), or promotion, or as a result of patron-related activities, are not deductible from Net Win. The value of any complimentaries given to patrons in any form, including but not limited to food and lodging as addressed in Section 4(B)(19), is not deductible from Net Win.

If the Tribe chooses to use non-cash prizes in connection with play on a Gaming Machine, Net Win is reduced by the amount of the Gaming Enterprise s actual cost of a non-cash prize awarded as a direct result of a win on a Class III Gaming Machine.

IV. Extension of Credit pursuant to Section 4(B)(10)

A. Intent. The State and Tribe acknowledge that when credit is provided to patrons that do not have sufficient assets or resources to repay the debt, there are negative impacts to the patron, the Gaming Enterprise and the State; however, the credit that is contemplated herein is designed to attract only certain qualified patrons that meet certain criteria and have demonstrated sufficient available funds and assets to repay the debt. Specifically, the extension of credit is designed to allow high income, high volume players more convenient access to their own available funds. In recognition of the fact that granting credit is an important marketing tool for Tribes and may be helpful in attracting certain patrons to the State, the State and Tribe have agreed to allow for short term credit but have agreed to careful regulation and incorporated several safeguards to protect from any unintended consequences.

B. State Requirements. In addition to the provisions set forth herein, the State has requested, and the Tribe has agreed, to comply with the following requirements:

1. Credit extensions shall be no less than ten thousand dollars ($10,000.00).

2. Credit extensions shall be required to be repaid by the patron within thirty (30) days.

3. The Tribe may only extend credit to patrons that have an annual income of at least $200,000 for a single person or $300,000 for a couple and available cash balances that exceed the amount of credit extended to the patron.

4. Approvals of any credit extension shall require that the Gaming Enterprise perform the following verifications:

i. Any patron requesting credit shall be required to verify that the patron has an annual income of at least $200,000 for a single person or $300,000 for a couple. Verification of the patron s annual income shall be satisfied by the patron signing a statement, signed under penalty of perjury, confirming the amount of the patron s annual income; and

ii. Any patron requesting credit shall be required to verify that the patron has available cash balances that exceed the amount of the credit to be extended. Verification of the patron s available cash balances shall be satisfied by the patron signing a statement, signed under penalty of perjury, confirming that the patron has available cash balances that exceed the amount of the credit to be extended. As an additional safeguard, verification of the patron s personal checking account information shall be performed by the Gaming Enterprise directly with the patron s bank or a bank verification service before extending credit to the patron. The verification shall include verifying that: (1) the patron has an existing and active checking account, (2) the checking account is in the patron s name; and (3) the total amount in all of the patron s accounts with that bank is in excess of the amount of credit requested. A bank verification service utilized by a Gaming Enterprise may make use of another bank verification service to make direct communication with the patron s bank. The Gaming Enterprise shall record the source of verification and the method by which each verification was performed in the patron s credit file. The verification may be performed telephonically prior to the credit approval provided the Gaming Enterprise or bank verification service requests written documentation of all information obtained as soon as possible and such written documentation is included in the patron s credit file. All requests for written information shall be maintained in the patron s credit file until such documentation is obtained.

5. Approvals to increase the amount of credit granted shall require a 24-hour "cooling off" period between the time a request for an increase in the credit is received and when the additional credit amount will be made available to the patron.

C. Tribal Minimum Internal Control. The Tribe or TGA shall adopt the minimum internal control standard set forth in 25 C.F.R. 542.15, as may be amended from time to time (the "Tribal Credit MICS") and shall comply with any and all other applicable federal law. The Tribe or TGA may amend the Tribal Credit MICS and/or may enter into additional minimum internal control standards in order to continue efficient regulation and address future circumstances; provided that: (i) any amendments or additional standards shall be at least as stringent as 25 C.F.R. 542.15 in its current form as of the Effective Date of the Compact; and (ii) the Tribe provides a copy of the amendments and/or additional standards to the State for review and comment prior to implementation. The Gaming Enterprise shall offer Credit pursuant to written internal policies and procedures. The internal policies and procedures shall implement the minimum internal control standard.

D. Certification. The following shall occur on an annual basis:

1. The TGA shall certify that the Tribal Credit MICS meet or exceed the standards set forth in 25 C.F.R. 542.15 (as in effect on the Effective Date of this Compact or as it may be amended, provided that any later amendments are at least as stringent as the version in effect on the Effective Date of this Compact).

2. The TGA shall certify that the Gaming Enterprise's written system of internal controls comply with the Tribal Credit MICS.

3. The TGA shall cause internal audits to be conducted in conformance with the Tribal Credit MICS to test the Gaming Enterprise's compliance with the written system of internal controls and require that an Internal Audit Report be prepared, consistent with applicable provisions of the Tribal Credit MICS, a copy of which Internal Audit Report shall be provided to the SGR.

4. The TGA shall investigate any exceptions identified in the Internal Audit Report and require the Gaming Enterprise to correct any substantiated exceptions.

5. The TGA or the Tribe shall engage an independent certified public accountant to conduct agreed-upon procedures consistent with applicable provisions of the Tribal Credit MICS and prepare a report documenting the results of those procedures ("Agreed-Upon Procedures Report"), a copy of which report shall be provided to the SGR. The independent certified public accountant shall be licensed in the State to practice as an independent certified accountant.

6. The TGA shall send a report to the SGR which describes the status of compliance of the Gaming Enterprise with the Tribal Credit MICS. The TGA's annual report to the SGR, shall certify if material compliance with the Tribal Credit MICS has been achieved and shall enclose: (i) the TGA Internal Audit Report; (ii) the Agreed-Upon Procedures Report; and, (iii) any written communications of the independent certified public accountant including management letters regarding weaknesses or deficiencies in internal controls issued in connection with the Agreed-Upon-Procedures Report, including but not limited to documentation related to any financial review/audit of gaming revenue.

7. If, upon review, the SGR reasonably determines that there is substantial evidence of material noncompliance with the requirements of the Tribal Credit MICS, the SGR may request a meeting to consult with the TGA regarding the method and means by which the Tribe determines that the Tribal Credit MICS are properly being enforced. The TGA and SGR shall meet within thirty (30) days of a written meeting request from the SGR. The SGR meeting request shall identify its basis for a determination that there is substantial evidence of material noncompliance with the requirements of the Tribal Credit MICS. During this meeting, the SGR and TGA shall make good faith efforts to address the issues identified in the SGR meeting request.

8. A violation of the Tribal Credit MICS or any other applicable federal law or regulation or any other applicable law shall be considered a breach of the Compact.

E. Compliance and Reporting. The TGA shall audit compliance annually of policies and procedures for credit consistent with the MICS Audit Checklist Credit promulgated by the National Indian Gaming Commission1, a copy of which shall be provided to the SGR. In addition, on a quarterly basis, the Tribe or TGA shall report the following to the SGR for the previous quarter:

1. the total amount of the credit extended;

2. the number of credit extensions granted;

3. the number of patrons receiving credit and the number of extensions per patron;

4. the amount of each individual credit extension;

5. the city and state of residence for each patron granted credit;

6. the aging report of the Gaming Enterprise reflecting the amounts owed; and

7. the amount of any write-offs and any collection efforts by collection agencies.

F. Consumer Protection. The Gaming Enterprise is obligated to observe the following terms and conditions associated with granting credit:

1. The Gaming Enterprise is prohibited from allowing a patron to directly purchase gaming chips, checks or credits with a credit card. However, nothing herein prevents a patron from making ATM withdrawals using a debit or a credit card.

2. The Gaming Enterprise is prohibited from charging interest or fees for credit extended to patrons.

3. Outstanding balances are payable within thirty (30) days.

4. The Gaming Enterprise reserves the right to require the payoff of outstanding balances from table games winnings or slot jackpots.

5. The Gaming Enterprise is prohibited from selling delinquent account balances to collection specialists for purposes of collecting outstanding amounts owed.

6. The Gaming Enterprise is prohibited from awarding, granting or paying incentives of any kind to Gaming Enterprise employees based on the granting of credit or the amount of credit extended.

7. The Gaming Enterprise is prohibited from awarding, granting or paying incentives of any kind to induce any Gaming Enterprise patron to obtain credit.

8. The Gaming Enterprise shall designate certain employees as credit department representatives or executives with the authority to approve credit for gaming activities. A credit department representative shall not perform any duties incompatible with the assessment of a patron s credit worthiness such as recruitment of or marketing to patrons or prospective patrons.

9. Any patron that applies for a credit shall be provided written notice of the terms and conditions of the credit including the consequences for failure to repay the debt.

10. In assessing whether to increase the credit limit to a patron, the Gaming Enterprise shall consider the patron's player rating based on a continuing evaluation of the amount and frequency of play subsequent to the patron's initial receipt of credit. The patron's player rating shall be readily available to representatives of the Gaming Enterprise's credit department prior to their approving a patron's request for a credit limit increase. Significant deviations in the patron s player rating shall be viewed negatively in determining whether to grant or deny credit to a patron.

11. Judicial collection of debts shall only be pursued in the state court where the patron resides and the law of the state in which the patron resides shall apply.

G. No Reduction in Revenue Sharing. There is no reduction in revenue sharing payments owed by the Gaming Enterprise for uncollectible debt related to credit extensions.

H. Applicability. The requirements of Section IV of this Appendix shall only apply in the event that the Tribe offers credit as permitted in Section 4(B)(10). In the event that a Tribe does not offer credit as permitted in Section 4(B)(10), the requirements of Section IV shall not apply.

V. Discretionary Complimentaries pursuant to Section 4 (B)(19)

A. Tribal Minimum Internal Control Standard. The Tribe or TGA shall adopt the minimum internal control standard set forth in 25 C.F.R. 542.17, as may be amended from time to time ("Tribal Complimentaries MICS") and shall comply with any and all other applicable federal law. The Tribe or TGA may amend the Tribal Complimentaries MICS and/or may enter into additional minimum internal control standards in order to continue efficient regulation and address future circumstances; provided that: (i) any amendments or additional standards shall be at least as stringent as the 25 C.F.R. 542.17 in its current form as of the Effective Date of the Compact; and (ii) the Tribe provides a copy of the amendments and/or additional standards to the State for review and comment prior to implementation. The Gaming Enterprise shall offer discretionary Complimentaries pursuant to written internal policies and procedures. The internal policies and procedures shall implement the minimum internal control standard.

B. Calculation of Complimentaries. The "cumulative market value" shall be calculated based on the average daily rate (ADR) for lodging and the menu pricing for food.

C. Compliance and Reporting. The TGA shall audit compliance annually of policies and procedures for discretionary Complimentaries consistent with the MICS Audit Checklist Complimentary Services and Items promulgated by the National Indian Gaming Commission [http://www.nigc.gov/Laws_Regulations/Commission_Regulations/Minimum_Internal_Control_Standards/25_CFR_Part_542c.aspx]1, a copy of which shall be provided to the SGR. In addition, on a quarterly basis, the Tribe or TGA shall report the following to the SGR for the previous quarter: the total amount of the discretionary Complimentaries during the previous quarter (and a cumulative total of the previous quarters for the year) in dollars and as a percentage of Adjusted Net Win for such quarter.

D. Applicability. The requirements of Section V of this Appendix shall only apply in the event that the Tribe offers discretionary Complimentaries as permitted in Section 4(B)(19). In the event that a Tribe does not offer discretionary Complimentaries as permitted in Section 4(B)(19), the requirements of Section V shall not apply.

FORM A

New Mexico Gaming Control Board

COMPACT COMPLIANCE CHECKLIST

Compliance Report

Fiscal Year 20___

Key: X Compliance (Blank) Non-Compliance

/ Partial Compliance NA Not Applicable

Compliance with Section

Tribal-State

Compact

Compliance with Section

Tribal-State

Compact

Compliance with Section

Tribal-State Compact

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

Section 3. Authorized

Class III Gaming.

Section 4. Conduct of

Class III Gaming.

Section 4.A.(1)

Section 4.A.(2)

Section 4.A.(3)

Section 4.A.(4)

Section 4.A.(5)

Section 4.A.(6)

Section 4.A.(8)

Section 4.A.(9)

Section 4.B.(1)

Section 4.B.(2)

Section 4.B.(3)

Section 4.B.(4)

Section 4.B.(5)

Section 4.B.(6)

Section 4.B.(7)

Section 4.B.(8)

Section 4.B.(9)

Section 4.B.(10)

Section 4.B.(11)

Section 4.B.(12)

Section 4.B.(13)

Section 4.B.(14)

Section 4.B.(15)

Section 4.B.(16)

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

Section 4.B.(17)

Section 4.B.(18)

Section 4.B.(19)

Section 4.C.

Section 4.D.

Section 4.E.(1)

Section 4.E.(2)

Section 4.E.(3)

Section 4.E.(4)

Section 4.E.(5)

Section 4.E.(6)

Section 4.F.(1)

Section 4.F.(2)

Section 5. Licensing Requirements.

Section 5.A.

Section 5.B.

Section 5.C.

Section 5.D.

Section 6. Providers of Class III Gaming

Equipment or Devices or Supplies.

Section 6.A.

Section 6.B.

Section 6.C.

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

[ ]

Section 8. Protection of Visitors.

Section 8.A.

Section 8.B.

Section 8.C.

Section 8.D.

Section 8.E.

Section 8.F.

Section 8.G.

Section 8.H.

Section 8.I.

Section 10. Criminal

Jusrisdiction.

Section 10.C.

Section 11. Revenue

Section 11.A.

Section 11.B.

Section 11.C.

Appendix

Section II.A. Audit

Section II.B. Inspection

Section III. Progressive

Games

Section IV. Credit

Section V. Comps






Article 13A - Compact Negotiation

Section 11-13A-1 - Short title.

11-13A-1. Short title.

This act [11-13A-1 through 11-13A-5 NMSA 1978] may be cited as the "Compact Negotiation Act".

History: Laws 1999, ch. 252, 1.



Section 11-13A-2 - Definitions.

11-13A-2. Definitions.

As used in the Compact Negotiation Act:

A. "committee" means the joint legislative committee on compacts;

B. "compact" means a tribal-state class III gaming compact entered into between a tribe and the state pursuant to the federal Indian Gaming Regulatory Act and including any separate agreement ancillary to that compact;

C. "governor" means the governor of New Mexico; and

D. "tribe" means an Indian nation, tribe or pueblo located in whole or in part within the state.

History: Laws 1999, ch. 252, 2.



Section 11-13A-3 - Compacts; negotiation; submission to committee by governor.

11-13A-3. Compacts; negotiation; submission to committee by governor.

A. A tribe, pursuant to action of its governing authority, may request the state to negotiate a compact or to negotiate an amendment to an approved and existing compact. The request shall be in writing and shall be submitted to the governor.

B. The legislature by joint resolution or the governor may request a tribe to negotiate a compact or to negotiate an amendment to an approved and existing compact by submitting a written request to the chief executive officer of the tribe or a representative authorized by an existing compact to negotiate modifications to that compact.

C. The governor may designate a representative to negotiate the terms of a compact or an amendment, unless a representative has been identified in the wording of the compact to be amended. The designation shall be written, and a copy of the designation shall be delivered or mailed within three days of the designation to the attorney general, the speaker of the house of representatives and the president pro tempore of the senate. The governor or the governor's designated representative is authorized to negotiate the terms of a compact or amendment on behalf of the state, but neither the representative nor the governor is authorized to execute a compact or amendment on behalf of the state without legislative approval granted pursuant to the provisions of Section 4 [11-13A-4 NMSA 1978] of the Compact Negotiation Act.

D. If a proposed compact or amendment is agreed upon through negotiations between the tribal representative and the governor's representative, it shall be prepared and submitted by the governor to the committee within five days of the conclusion of negotiations. The governor shall include in his submittal document his recommendation for approval of the proposed compact or amendment and comments about or analysis of its provisions.

History: Laws 1999, ch. 252, 3.



Section 11-13A-4 - Submittal to committee; committee action; legislative action.

11-13A-4. Submittal to committee; committee action; legislative action.

A. Submittal of a proposed compact or amendment occurs when the compact or amendment and the submittal document are received for the committee by the legislative council service.

B. After its receipt, the committee shall review the proposed compact or amendment in a timely manner but no later than forty-five days from receipt and shall:

(1) recommend approval of the proposed compact or amendment by submitting a joint resolution to approve the compact or amendment to the legislature; or

(2) by written transmittal document, propose specific modifications to the proposed compact or amendment and request the governor to resume negotiations with the tribe.

C. If the committee proposes specific modifications to the proposed compact or amendment, the governor or the governor's designated representative shall resume negotiations with the tribe within twenty days of receipt of the transmittal document unless within that time period either the governor or the tribe refuses to negotiate further, in which case the governor shall notify the committee immediately.

D. If negotiations are resumed pursuant to Subsection C of this section and a modified proposed compact or amendment is agreed to, the governor shall submit the modified proposed compact or amendment together with any additional analysis or recommendations to the committee. The approval process described in this section for the originally submitted proposed compact or amendment shall be followed for consideration of a proposed modified compact or a proposed modified amendment, except that the committee shall conduct its review in a timely manner but in not more than thirty days.

E. Within thirty days of being notified that further negotiations are refused, the committee shall meet to reconsider the proposed compact or amendment together with any changes agreed upon by the negotiating parties. The committee shall submit to the legislature the proposed compact or amendment and a joint resolution to approve the proposed compact or amendment with the committee's recommendation to approve it or disapprove it, or expressing no recommendation on the action that should be taken by the legislature.

F. The committee may return a proposed compact or amendment with suggested modifications to the governor and the tribe for renegotiation no more than three times. After the third submittal for renegotiation, the committee shall submit to the legislature the proposed compact or amendment and a joint resolution to approve the proposed compact or amendment with the committee's recommendation to approve it or disapprove it, or expressing no recommendation on the action that should be taken by the legislature.

G. If the legislature is in session when the committee makes its decision on the proposed compact or amendment, the committee shall prepare and introduce a joint resolution to approve the proposed compact or amendment without delay after reaching its decision. The joint resolution shall be accompanied by the committee's recommendation to approve or to disapprove or expressing no recommendation. A joint resolution may cover more than one compact or amendment if the terms of the compacts or amendments are identical except for the name of the tribe and the name of the person executing the compact on behalf of the tribe. If a majority in each house votes to adopt the joint resolution, the proposed compact or amendment is approved by the legislature, and the governor shall execute it on behalf of the state.

H. If the legislature is not in session when the recommendation of the committee is submitted, the committee shall proceed pursuant to the provisions of Subsection G of this section by no later than the second day of the next regular or special session of the legislature.

I. The legislature may only amend or modify the joint resolution submitted to it pursuant to the provisions of this section so as to correct technical errors in the text or format. Neither house may refer the joint resolution to a committee other than a committee of the whole in each house.

J. If a request for negotiation of a compact or amendment is made and the proposed compact or amendment is identical to a compact or amendment previously approved by the legislature except for the name of the compacting tribe and the names of the persons to execute the compact or amendment on behalf of the tribe and on behalf of the state, the governor shall approve and sign the compact or amendment on behalf of the state without submitting the compact for approval pursuant to the provisions of this section; provided that, with respect to a compact or amendment approved by the first session of the forty-eighth legislature, the request shall be received by the governor by no later than two hundred forty days following the date on which the compact or amendment was approved by the legislature, or, in the case of a request by a tribe that has not entered into a compact as of two hundred forty days following the date on which the compact or amendment was approved by the legislature, two hundred forty days following the date the tribe first executes the 2001 tribal gaming compact with the state. A compact or amendment signed by the governor pursuant to this subsection is deemed approved by the legislature.

History: Laws 1999, ch. 252, 4; 2007, ch. 311, 1; 2007, ch. 314, 1.



Section 11-13A-5 - Joint legislative committee on compacts; creation; membership; authority.

11-13A-5. Joint legislative committee on compacts; creation; membership; authority.

A. The joint legislative "committee on compacts" is created. Once established it shall continue to exist until specific action is taken by the legislature to terminate its existence.

B. The committee shall consider the requirements of the federal Indian Gaming Regulatory Act, provisions of existing state law and the best interests of the tribes and the citizens of the state in considering any compact or amendment submitted to it.

C. The committee shall have sixteen members, eight from the house of representatives and eight from the senate. House members shall be appointed annually by the speaker of the house and senate members shall be appointed annually by the committees' committee or, if the senate appointments are made in the interim, by the president pro tempore after consultation with and agreement of a majority of the members of the committees' committee. Members shall be appointed from each house to give the two major political parties in each house equal representation on the committee. The appointing authorities shall consider appointing to the committee a Native American member or a member who represents a district in which Native Americans constitute a significant percentage of the voting age population.

D. The president pro tempore of the senate shall designate a senate member of the committee to be chairman of the committee in odd-numbered years and the vice chairman in even-numbered years. The speaker of the house of representatives shall designate a house member of the committee to be chairman of the committee in even-numbered years and the vice chairman in odd-numbered years.

E. The committee shall meet at the call of the chairman to consider a compact or amendment submitted to it.

F. The committee may meet during legislative sessions as needed.

G. Staff services for the committee shall be provided by the legislative council service.

History: Laws 1999, ch. 252, 5.






Article 14 - Multistate Highway Transportation Agreement

Section 11-14-1 - Enactment and joinder with other jurisdictions.

11-14-1. Enactment and joinder with other jurisdictions.

The Multistate Highway Transportation Agreement is adopted and entered into with all other jurisdictions legally joining therein in the form substantially set forth in Section 2 [11-14-2 NMSA 1978].

History: Laws 1997, ch. 191, 1.



Section 11-14-2 - Provisions of agreement.

11-14-2. Provisions of agreement.

The provisions of this multistate agreement are as follows:

MULTISTATE HIGHWAY TRANSPORTATION AGREEMENT

ARTICLE I. FINDINGS AND PURPOSE

(a) The participating jurisdictions find that:

(1) Highway transportation is the major mode for movement of people and goods in the western states.

(2) Uniform application of state vehicle regulations and laws may result in a reduction of pollution, congestion, fuel consumption, and related transportation costs, which are necessary to permit increased productivity.

(b) The purposes of this agreement are to:

(1) Adhere to the principle that each participating jurisdiction has the freedom to develop vehicle size and weight standards that it determines to be most appropriate to its economy and highway system.

(2) Establish a system that would promote more efficient operation of vehicles traveling between two or more participating jurisdictions regarding necessary state government vehicle laws and regulations.

(3) Encourage uniformity among participating jurisdictions in vehicle size and weight standards on the basis of the objectives set forth in this agreement when the objectives are compatible with the safe operation of the vehicles on each member's highway system, and when these size and weight standards do not have an adverse impact on state and local highway, street or road maintenance programs.

(4) Encourage uniformity, insofar as possible, of administrative procedures in the enforcement of recommended vehicle size and weight standards.

(5) Provide means for the encouragement and utilization of research which will facilitate the achievement of the foregoing purposes, with due regard for the findings set forth in paragraph (a) of this article.

(6) Facilitate communication among legislators, state transportation administrators and commercial industry representatives in addressing the emerging highway transportation issues in participating jurisdictions.

ARTICLE II. DEFINITIONS

(a) As used in this agreement:

(1) "Cooperating committee" means a committee composed of the designated representatives from participating jurisdictions.

(2) "Designated representative" means a legislator or other person authorized to represent the jurisdiction.

(3) "Jurisdiction" means a state of the United States or the District of Columbia.

(4) "Vehicle" means any vehicle as defined by statute to be subject to size and weight standards and which operates in two or more participating jurisdictions.

ARTICLE III. GENERAL PROVISIONS

(a) Participation in this agreement is open to jurisdictions which subscribe to the findings, purpose and objectives of this agreement and which seek legislation necessary to accomplish these objectives.

(b) The particular jurisdictions, working through their designated representatives, shall cooperate and assist each other in achieving the desired goals of this agreement pursuant to appropriate statutory authority.

(c) Article headings contained herein shall not be deemed to govern, limit, modify, or in any manner affect the scope, meaning, or intent of the provisions of any article or paragraph hereof.

(d) This agreement shall not authorize the operation of a vehicle in any participating jurisdiction contrary to the laws or rules or regulations thereof.

(e) The final decisions regarding the interpretation of questions at issue relating to this agreement shall be reached by unanimous joint action of the participating jurisdictions acting through their designated representatives. Results of all such actions shall be in writing.

(f) This agreement may be amended by unanimous joint action of the participating jurisdictions acting through their designated representatives. Any amendments shall be in writing and shall become a part of the agreement.

(g) Any jurisdiction entering this agreement shall provide each of the other participating jurisdictions with a list of any of its restrictions, conditions, or limitations on the general terms of this agreement.

(h) Any jurisdiction may become a member of this agreement by signing and accepting the terms of the agreement.

ARTICLE IV. COOPERATING COMMITTEE

(a) Each participation jurisdiction shall have two designated representatives. Pursuant to paragraph (b) of Article III, the representatives of the participating jurisdictions shall constitute the cooperating committee which shall have the power to:

(1) Collect, correlate, analyze, and evaluate information resulting or derivable from research and testing activities in relation to vehicle size, vehicle weight-related matters, highway safety and bridge maintenance problems caused by heavy vehicles.

(2) Recommend and encourage the undertaking of research and testing in any aspect of vehicle size and weight or related matter when in their collective judgment, appropriate or sufficient research or testing has not been undertaken.

(3) Recommend changes in law or policy, including the compatibility of laws and uniformity of rules and regulations which would assist effective governmental action or coordination in the field of vehicle size and weight-related matters.

(4) Recommend improvements in highway operations, in vehicular safety and in state administration of highway transportation laws.

(5) Perform functions necessary to facilitate the purposes of this agreement.

(b) Each designated representative of a participating jurisdiction shall be entitled to one vote only. No action of the committee shall be approved unless a majority of the designated representatives of the participating jurisdictions are in favor thereof.

(c) The committee shall meet at least once annually and shall elect, from among its members, a vice chairman and a secretary.

(d) The committee shall submit annually to the legislature of each participating jurisdiction a report setting forth the work of the committee during the preceding year and including recommendations developed by the committee. The committee may submit such additional reports as it deems appropriate or desirable.

ARTICLE V. OBJECTIVES OF THE

PARTICIPATING JURISDICTIONS

The participating jurisdictions hereby declare that:

(a) It is the objective of the participating jurisdictions to obtain safer, more economical transportation by motor vehicles among the participating jurisdictions and to obtain more efficient and more economical transportation by motor vehicles between and among the participating jurisdictions by encouraging the adoption of standards that will, as minimums, allow the operation on all state highways, except those determined through engineering evaluation to be inadequate, with a single-axle weight not in excess of twenty thousand pounds, a tandem-axle weight not in excess of thirty-four thousand pounds, and a gross vehicle or combination weight not in excess of that resulting from application of the formula:

W=500 ((LN/(N - 1)) + 12N + 36) where:

W=maximum weight in pounds carried on any group of two or more axles computed to the nearest five hundred pounds; L=distance in feet between the extremes of any group of two or more consecutive axles; and N=number of axles in group under consideration.

(b) It is the further objective of the participating jurisdictions that the operation of a vehicle, or combination of vehicles pursuant in interstate commerce to the objectives stated in paragraph (a) of this article be authorized under special permit authority by each participating jurisdiction for vehicle combinations in excess of the statutory weight of eighty thousand pounds or statutory lengths.

(c) It is the further objective of the participating jurisdictions to facilitate and expedite the operation of any vehicle, or combination of vehicles, among the participating jurisdictions. To that end the participating jurisdictions hereby agree, through their designated representatives, to meet and cooperate in the consideration of vehicle size weight-related matters including, but not limited to, the development of uniform enforcement procedures; additional vehicle size and weight standards; operational standards; agreements or compacts to facilitate regional application and administration of vehicle size and weight standards; uniform permit procedures; uniform application forms; rules and regulations for the operation of vehicles, including equipment requirements, driver qualifications, and operating practices; traffic safety and highway maintenance; and such other matters as may be pertinent.

(d) The cooperating committee may recommend that the participating jurisdictions jointly secure congressional approval of this agreement and, specifically, of the vehicle size and weight standards set forth in paragraph (a) of this article.

(e) It is the further objective of the participating jurisdictions to:

(1) Establish transportation laws and regulations to meet regional needs and to promote an efficient, safe and compatible transportation network.

(2) Develop standards that facilitate the most efficient and environmentally sound operation of vehicles on highways, consistent with and in recognition of principles of highway safety.

(3) Establish programs to increase productivity and reduce congestion, fuel consumption and related transportation costs and enhance air quality through the uniform application of state vehicle regulations and laws.

ARTICLE VI. ENTRY INTO FORCE AND WITHDRAWAL

(a) This agreement shall be in force in the State of New Mexico when enacted into law by two or more jurisdictions. Thereafter, this agreement shall become effective as to any other jurisdiction upon its enactment thereof, except as otherwise provided in paragraph (g) of Article III.

(b) Any participating jurisdiction may withdraw from this agreement by enacting a statute repealing the same, but no such withdrawal shall take effect until 30 days after the designated representative of the withdrawing jurisdiction has given notice in writing of the withdrawal to all the other participating jurisdictions.

ARTICLE VII. CONSTRUCTION AND SEVERABILITY

(a) This agreement shall be liberally construed so as to effectuate the purposes thereof.

(b) The provisions of this agreement shall be severable and if any phrase, clause, sentence, or provision of this agreement is declared to be contrary to the constitution of any participating jurisdiction or of the United States, or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this agreement shall not be affected thereby. If this agreement shall be held contrary to the constitution of any jurisdiction participating herein, the agreement shall remain in full force and effect as to the remaining participating jurisdictions and in full force and effect as to the jurisdictions affected as to all severable matters.

ARTICLE VIII. FILING OF DOCUMENTS

(a) A copy of this agreement, its amendments, and rules and regulations promulgated thereunder and interpretations thereof, shall be filed in the highway department of each participating jurisdiction and shall be made available for review by interested parties.

History: Laws 1997, ch. 191, 2; 2001, ch. 25, 1.



Section 11-14-3 - Designated representative to cooperating committee; appointment.

11-14-3. Designated representative to cooperating committee; appointment.

The process for selecting the designated representatives to the cooperating committee shall be established by law pursuant to this section as follows:

A. the persons authorized to represent the state as the designated representatives to the cooperating committee shall be the chair of the standing senate corporations and transportation committee and the chair of the house transportation committee or a legislator or state agency official that the chair designates; and

B. the chairs designated in Subsection A of this section shall also designate one alternate designated representative who shall also be a legislator or state agency official to serve in the absence of the designated chair.

History: Laws 1997, ch. 191, 3; 2001, ch. 25, 2.



Section 11-14-4 - Statutes prescribing weight and size standards and relating to special permits; continuation.

11-14-4. Statutes prescribing weight and size standards and relating to special permits; continuation.

All statutes prescribing weight and size standards and all statutes relating to special permits shall continue in effect until amended or repealed.

History: Laws 1997, ch. 191, 4.



Section 11-14-5 - Cooperation by state agency with cooperating committee.

11-14-5. Cooperation by state agency with cooperating committee.

Any state agency may cooperate with and assist the cooperating committee within the scope of its authority.

History: Laws 1997, ch. 191, 5.



Section 11-14-6 - Cooperating committee report.

11-14-6. Cooperating committee report.

A copy of the report submitted to the legislature pursuant to paragraph (d) of Article IV of the Multistate Highway Transportation Agreement shall also be submitted to the state highway and transportation department. All notices required by the cooperating committee bylaws shall be given to the designated representative or his alternate.

History: Laws 1997, ch. 191, 6.






Article 15 - Emergency Management Assistance Compact

Section 11-15-1 - Recompiled.

11-15-1. Recompiled.



Section 11-15-2 - Recompiled.

11-15-2. Recompiled.






Article 16 - Wildlife Violator Compact

Section 11-16-1 - Short title.

11-16-1. Short title.

This act [11-16-1 through 11-16-12 NMSA 1978] may be cited as the "Wildlife Violator Compact".

History: Laws 2001, ch. 101, 1.



Section 11-16-2 - Adoption and text of compact.

11-16-2. Adoption and text of compact.

A. The participating states find that:

(1) wildlife resources are managed in trust by the respective states for the benefit of all of their residents and visitors;

(2) the protection of the wildlife resources of a state is materially affected by the degree of compliance with its statutes, laws, ordinances and administrative rules relating to the management of those resources;

(3) the preservation, protection, management and restoration of wildlife contributes immeasurably to the aesthetic, recreational and economic aspects of the natural resources of a state;

(4) wildlife resources are valuable without regard to political boundaries; therefore, a person should be required to comply with wildlife preservation, protection, management and restoration laws, ordinances and administrative rules of a participating state as a condition precedent to the continuance or issuance of a license to hunt, fish, trap or possess wildlife;

(5) violation of wildlife laws interferes with the management of wildlife resources and may endanger the safety of persons and property;

(6) the mobility of many wildlife violators necessitates the maintenance of channels of communication among the various states;

(7) usually, a person who is cited for a wildlife violation in a state other than his home state:

(a) is required to post collateral or bond to secure appearance for a trial at a later date;

(b) is taken directly into custody until collateral or bond is posted; or

(c) is taken directly to court for an immediate appearance;

(8) the purpose of the enforcement practices set forth in Paragraph (7) of this subsection is to ensure compliance with the terms of a wildlife citation by the cited person who, if permitted to continue on his way after receiving the citation, could return to his home state and disregard his duty under the terms of the citation;

(9) in most instances, a person receiving a wildlife citation in his home state is permitted to accept the citation from the wildlife officer at the scene of the violation and immediately continue on his way after agreeing or being instructed to comply with the terms of the citation;

(10) the practices described in Paragraph (7) of this subsection cause unnecessary inconvenience and, at times, hardship for a person who is unable to post collateral, furnish a bond, stand trial or pay a fine at that time and is therefore compelled to remain in custody until some alternative arrangement is made; and

(11) the enforcement practices described in Paragraph (7) of this subsection consume an undue amount of enforcement time.

B. It is the policy of the participating states to:

(1) promote compliance with the statutes, laws, ordinances and administrative rules relating to the management of wildlife resources in the respective states;

(2) recognize the suspension of wildlife license privileges of a person whose license privileges have been suspended by another participating state and treat the suspension as if it had occurred in the home state;

(3) allow a person, except as provided in Subsection B of Section 4 [11-16-4 NMSA 1978] of the Wildlife Violator Compact, to accept a citation and, without delay, proceed on his way, whether or not the person is a resident of the state in which the citation was issued; provided that the person's home state is a participating state in the Wildlife Violator Compact;

(4) report to the appropriate participating state, as provided in the compact manual, a conviction recorded against a person whose home state was not the issuing state;

(5) allow a home state to recognize and treat convictions recorded against its residents, which convictions occurred in another participating state, as though they had occurred in the home state;

(6) cooperate to the fullest extent with other participating states in enforcing compliance with the terms of citations issued by one participating state to residents of another participating state;

(7) maximize effective use of law enforcement personnel and information; and

(8) assist court systems in the efficient disposition of wildlife violations.

History: Laws 2001, ch. 101, 2.



Section 11-16-3 - Definitions.

11-16-3. Definitions.

As used in the Wildlife Violator Compact:

A. "citation" means a summons, complaint, summons and complaint, ticket, penalty assessment or other official document issued to a person by a wildlife officer or other peace officer for a wildlife violation, which contains an order requiring the person to respond;

B. "collateral" means cash or other security deposited to secure an appearance for trial in connection with the issuance by a wildlife officer or other peace officer of a citation;

C. "compliance" with respect to a citation means the act of answering a citation through an appearance in a court or tribunal or through the payment of fines, costs and surcharges;

D. "conviction" means a conviction, including a court conviction, for an offense related to the preservation, protection, management or restoration of wildlife, that is prohibited by state statute, law, ordinance or administrative rule. "Conviction" also includes the forfeiture of bail, bond or other security deposited to secure appearance by a person charged with having committed the offense, the payment of a penalty assessment, a plea of nolo contendere and the imposition of a deferred or suspended sentence by the court;

E. "court" means a court of law, including a magistrate court;

F. "home state" means the state of primary residence of a person;

G. "issuing state" means the participating state that issues a citation to the violator;

H. "license" means a license, permit or other public document that conveys to a person to whom it was issued the privilege of pursuing, possessing or taking wildlife regulated by statute, law, ordinance or administrative rule of a participating state;

I. "licensing authority" means the department or division within each participating state that is authorized by law to issue or approve licenses or permits to hunt, fish, trap or possess wildlife;

J. "participating state" means a state that enacts legislation to become a member of the Wildlife Violator Compact;

K. "personal recognizance" means an agreement by a person made at the time of issuance of a citation that the person will comply with the terms of the citation;

L. "state" means a state, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the provinces of Canada and other countries;

M. "suspension" means a revocation, denial or withdrawal of license privileges, including the privilege to apply for, purchase or exercise the benefits conferred by a license;

N. "wildlife" means species of animals, including mammals, birds, fish, reptiles, amphibians, mollusks and crustaceans, which are protected or otherwise regulated by statute, law, ordinance or administrative rule in a participating state. Species included in the definition of "wildlife" vary from state to state and determination of whether a species is "wildlife" for the purposes of the Wildlife Violator Compact shall be based on local law;

O. "wildlife law" means a statute, law, ordinance or administrative rule developed and enacted for the management and use of wildlife resources;

P. "wildlife officer" means an individual authorized by a participating state to issue a citation; and

Q. "wildlife violation" means a cited violation of a statute, law, ordinance or administrative rule developed and enacted for the management and use of wildlife resources.

History: Laws 2001, ch. 101, 3.



Section 11-16-4 - Procedures for issuing state citations.

11-16-4. Procedures for issuing state citations.

A. When issuing a citation for a wildlife violation, a wildlife officer shall issue a citation to a person whose home state is another participating state in the same manner as if the person were a resident of the issuing state and shall not require the person to post collateral to secure appearance, subject to the exceptions set forth in Subsection B of this section; provided that the wildlife officer receives the personal recognizance of the person that he will comply with the terms of the citation.

B. Personal recognizance is acceptable:

(1) if not prohibited by local law or the compact manual; and

(2) if the violator provides adequate proof of identification to the wildlife officer.

C. Upon conviction or failure of a person to comply with the terms of a citation, the appropriate official shall report the conviction or failure to comply to the licensing authority of the issuing state. The report shall be made in accordance with procedures specified by the issuing state and shall contain information as specified in the compact manual as minimum requirements for effective processing by the home state.

D. Upon receipt of the report of a conviction or noncompliance pursuant to Subsection C of this section, the licensing authority of the issuing state shall transmit to the licensing authority of the home state of the violator the information in the form and with the content as prescribed in the compact manual.

History: Laws 2001, ch. 101, 4.



Section 11-16-5 - Procedure for home state.

11-16-5. Procedure for home state.

A. Upon receipt of a report from the licensing authority of an issuing state reporting the failure of a person to comply with the terms of a citation, the licensing authority of the home state shall:

(1) notify the person;

(2) initiate a suspension action in accordance with the home state's suspension procedures; and

(3) suspend the person's license privileges until satisfactory evidence of compliance with the terms of the citation has been furnished by the issuing state to the home state licensing authority.

B. Due process safeguards shall be accorded to alleged violators.

C. Upon receipt of a report of conviction from the licensing authority of the issuing state, the licensing authority of the home state shall enter the conviction as though it occurred in the home state for the purposes of the suspension of license privileges.

D. The licensing authority of the home state shall:

(1) maintain a record of actions taken; and

(2) make reports to issuing states as provided in the compact manual.

History: Laws 2001, ch. 101, 5.



Section 11-16-6 - Reciprocal recognition of suspension.

11-16-6. Reciprocal recognition of suspension.

A. A participating state shall recognize the suspension of license privileges of a person by another participating state as though the violation resulting in the suspension:

(1) had occurred in the home state; and

(2) could have been the basis of the suspension of license privileges in the home state.

B. A participating state shall communicate suspension information to other participating states in the form and with the content as contained in the compact manual.

History: Laws 2001, ch. 101, 6.



Section 11-16-7 - Applicability of other laws.

11-16-7. Applicability of other laws.

Except as expressly required by provisions of the Wildlife Violator Compact, nothing herein shall be construed to affect the right of a participating state to apply its laws relating to license privileges to a person or circumstance or to invalidate or prevent an agreement or other cooperative arrangement between a participating state and a nonparticipating state concerning wildlife law enforcement.

History: Laws 2001, ch. 101, 7.



Section 11-16-8 - Compact administrator procedures.

11-16-8. Compact administrator procedures.

A. A board of compact administrators is established to:

(1) administer the provisions of this compact; and

(2) serve as a governing body for the resolution of all matters relating to the operation of the Wildlife Violator Compact.

B. The board shall be composed of one representative, to be known as the "compact administrator", from each of the participating states.

C. A compact administrator shall be appointed by the head of the licensing authority of each participating state and shall serve and be subject to removal in accordance with the laws of the state he represents.

D. A compact administrator may provide for the discharge of his duties and the performance of his functions by an alternate.

E. An alternate shall not be entitled to serve unless written notification of his identity has been given to the board of compact administrators.

F. Each member of the board of compact administrators shall be entitled to one vote.

G. An action of the board of compact administrators shall not be binding unless taken at a meeting at which a majority of the total number of the board's votes are cast in favor thereof.

H. Action by the board of compact administrators shall be taken only at a meeting at which a majority of the participating states are represented.

I. The board of compact administrators shall elect annually from its membership a chairman and vice chairman.

J. The board of compact administrators shall adopt bylaws not inconsistent with the provisions of the Wildlife Violator Compact or the laws of a participating state for the conduct of its business and shall have the power to amend and rescind its bylaws.

K. The board of compact administrators may accept for its purposes and functions under the Wildlife Violator Compact donations and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States or a governmental agency, and may receive, use and dispose of the donations and grants.

L. The board of compact administrators may contract with, or accept services or personnel from, a governmental or intergovernmental agency, individual, firm, corporation or a private nonprofit organization or institution.

M. The board of compact administrators shall formulate all necessary procedures and develop uniform forms and documents for administering the provisions of the Wildlife Violator Compact. All procedures and forms adopted pursuant to board action shall be contained in a compact manual.

History: Laws 2001, ch. 101, 8.



Section 11-16-9 - Entry into Wildlife Violator Compact and withdrawal.

11-16-9. Entry into Wildlife Violator Compact and withdrawal.

A. The Wildlife Violator Compact shall become effective at the time it is adopted in substantially similar form by two or more states.

B. Entry into the Wildlife Violator Compact shall be made by resolution of ratification by the authorized officials of the applying state and submitted to the chairman of the board of compact administrators.

C. The resolution shall substantially be in the form and content as provided in the compact manual and shall include the following:

(1) a citation of the authority from which the state is empowered to become a party to the Wildlife Violator Compact;

(2) an agreement of compliance with the terms and provisions of this compact; and

(3) an agreement that compact entry is with all states participating in the Wildlife Violator Compact and with all additional states that legally become a party to the Wildlife Violator Compact.

D. The effective date of entry shall be specified by the applying state but shall not be less than sixty days after notice has been given to each participating state that the resolution from the applying state has been received:

(1) by the chairman of the board of compact administrators; or

(2) by the secretary of the board of compact administrators.

E. A participating state may withdraw from participation in the Wildlife Violator Compact by official written notice to each participating state, but withdrawal shall not become effective until ninety days after the notice of withdrawal is given. No withdrawal of any state shall affect the validity of the Wildlife Violator Compact as to the remaining participating states.

History: Laws 2001, ch. 101, 9.



Section 11-16-10 - Amendments to the Wildlife Violator Compact.

11-16-10. Amendments to the Wildlife Violator Compact.

A. The Wildlife Violator Compact may be amended from time to time. Amendments shall be presented in resolution form to the chairman of the board of compact administrators and shall be initiated by one or more participating states.

B. Adoption of an amendment shall require endorsement by all participating states and shall become effective thirty days after the date of the last endorsement.

C. Failure of a participating state to respond to the chairman of the board of compact administrators within one hundred twenty days after receipt of a proposed amendment shall constitute endorsement thereof.

History: Laws 2001, ch. 101, 10.



Section 11-16-11 - Licensing authority; administrator; expenses.

11-16-11. Licensing authority; administrator; expenses.

A. The department of game and fish is designated as the licensing authority in New Mexico for the purposes of the Wildlife Violator Compact.

B. The director of the department of game and fish shall furnish to the appropriate authorities of the participating states any information or documents reasonably necessary to facilitate the administration of the Wildlife Violator Compact.

C. The compact administrator shall not be entitled to any additional compensation for his service as the compact administrator, but shall be entitled to expenses incurred in connection with his duties and responsibilities as compact administrator in the same manner as for expenses incurred in connection with other duties or responsibilities of his office or employment.

History: Laws 2001, ch. 101, 11.



Section 11-16-12 - Construction and severability.

11-16-12. Construction and severability.

A. The Wildlife Violator Compact shall be liberally construed so as to effectuate the purposes stated herein.

B. The provisions of the Wildlife Violator Compact shall be severable and if a phrase, clause, sentence or provision of that compact is declared to be contrary to the constitution of a participating state or of the United States, or the applicability thereof to a government, agency, individual or circumstance is held invalid, the validity of the remainder of the compact shall not be affected thereby.

C. If the Wildlife Violator Compact is held contrary to the constitution of a participating state, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the participating state affected regarding all severable matters.

History: Laws 2001, ch. 101, 12.






Article 17 - Rights of Way Agreements with Navajo Nation

Section 11-17-1 - Legislative findings.

11-17-1. Legislative findings.

The legislature finds that:

A. due to the United States supreme court decision in Strate v. A-1 Contractors, there is uncertainty in the allocation of jurisdiction between the state and a tribe within rights of way granted to the state by a tribe, and all future road projects through tribal land are put in jeopardy of being postponed, delayed or left unresolved;

B. New Mexico has entered into agreements with the Navajo Nation through the state police and various counties to resolve issues of jurisdiction in law enforcement as well as many other areas;

C. New Mexico has traditionally negotiated right-of-way agreements for either a definite term or for the life of the highway;

D. the state land office has negotiated regarding easements permitted through state land, and the terms of those agreements are either for the life of the highway or for a fixed term that is not permitted to exceed thirty-five years;

E. the state highway and transportation department has negotiated and agreed to pay Indian nations for easements through Indian lands in the past;

F. New Mexico wants to foster and develop improved government-to-government relations between the Navajo Nation and the state; and

G. New Mexico desires to resolve the uncertainty presented by the Strate decision regarding jurisdiction within grants of rights of way by the Navajo Nation and to reconcile questions regarding the granting of rights of way through negotiation with the Navajo Nation.

History: Laws 2001, ch. 210, 1.



Section 11-17-2 - Agreements relating to jurisdiction on highways and rights of way through Navajo Nation tribal land.

11-17-2. Agreements relating to jurisdiction on highways and rights of way through Navajo Nation tribal land.

The agencies of the state that are involved in constructing highways, providing law enforcement or providing emergency services along the state highways that cross over Navajo Nation land shall initiate negotiations with the Navajo Nation for the purpose of entering into cooperative agreements, if none exist, to provide for:

A. the coordination of law enforcement and emergency services required to ensure the health and safety of travelers on the state highways on rights of way granted to the state highway and transportation department by the Navajo Nation; and

B. the areas of shared jurisdiction between the various state agencies and the Navajo Nation, the areas of jurisdiction that are the sole responsibility of the state agency and the areas of jurisdiction that are the sole responsibility of the Navajo Nation regarding the provision of services in the rights of way granted to the state highway and transportation department by the Navajo Nation.

History: Laws 2001, ch. 210, 2.






Article 18 - State-Tribal Collaboration Act

Section 11-18-1 - Short title.

11-18-1. Short title.

This act may be cited as the "State-Tribal Collaboration Act".

History: Laws 2009, ch. 15, 1.



Section 11-18-2 - Definitions.

11-18-2. Definitions.

As used in the State-Tribal Collaboration Act:

A. "American Indian or Alaska Native" means:

(1) individuals who are members of any federally recognized Indian tribe, nation or pueblo;

(2) individuals who would meet the definition of "Indian" pursuant to 18 USC 1153; or

(3) individuals who have been deemed eligible for services and programs provided to American Indians and Alaska Natives by the United States public health service, the bureau of Indian affairs or other federal programs;

B. "Indian nation, tribe or pueblo" means any federally recognized Indian nation, tribe or pueblo located wholly or partially in New Mexico; and

C. "state agency" means an agency, department or office of the state of New Mexico that is cabinet-level.

History: Laws 2009, ch. 15, 2.



Section 11-18-3 - Collaboration with Indian nations, tribes or pueblos.

11-18-3. Collaboration with Indian nations, tribes or pueblos.

A. By December 31, 2009, every state agency shall develop and implement a policy that:

(1) promotes effective communication and collaboration between the state agency and Indian nations, tribes or pueblos;

(2) promotes positive government-to-government relations between the state and Indian nations, tribes or pueblos;

(3) promotes cultural competency in providing effective services to American Indians or Alaska Natives; and

(4) establishes a method for notifying employees of the state agency of the provisions of the State-Tribal Collaboration Act and the policy that the state agency adopts pursuant to this section.

B. In the process of developing the policy set forth in Subsection A of this section, state agencies shall consult with representatives designated by the Indian nations, tribes or pueblos.

C. A state agency shall make a reasonable effort to collaborate with Indian nations, tribes or pueblos in the development and implementation of policies, agreements and programs of the state agency that directly affect American Indians or Alaska Natives.

D. The Indian affairs department shall maintain for public reference an updated list of the names and contact information for the chief executives of the Indian nations, tribes or pueblos and for the state agency tribal liaisons.

E. Every state agency shall designate a tribal liaison, who reports directly to the office of the head of the state agency, to:

(1) assist the head of the state agency with developing and ensuring the implementation of the policy as set forth in Subsection A of this section;

(2) serve as a contact person who shall maintain ongoing communication between the state agency and affected Indian nations, tribes or pueblos; and

(3) ensure that training is provided to the staff of the state agency as set forth in Subsection B of Section 4 [11-18-4 NMSA 1978] of the State-Tribal Collaboration Act. Nothing in this subsection shall preclude tribal liaisons from providing or facilitating additional training.

History: Laws 2009, ch. 15, 3.



Section 11-18-4 - Annual summit; training of state employees; annual reports.

11-18-4. Annual summit; training of state employees; annual reports.

A. At least once a year, during the third quarter of the state's fiscal year, the governor shall meet with the leaders of Indian nations, tribes and pueblos in a state-tribal summit to address issues of mutual concern.

B. All state agency managers and employees who have ongoing communication with Indian nations, tribes or pueblos shall complete a training provided by the state personnel office with assistance from the Indian affairs department, which training supports:

(1) the promotion of effective communication and collaboration between state agencies and Indian nations, tribes or pueblos;

(2) the development of positive state-tribal government-to-government relations; and

(3) cultural competency in providing effective services to American Indians or Alaska Natives.

C. No later than July 31 of every year, a state agency shall submit a report to the Indian affairs department on the activities of the state agency pursuant to the State-Tribal Collaboration Act, and the Indian affairs department shall compile all such reports for submittal to the governor and to the legislature. The report shall include:

(1) the policy the state agency adopted pursuant to the State-Tribal Collaboration Act;

(2) the names of and contact information for the individuals in the state agency who are responsible for developing and implementing programs of the state agency that directly affect American Indians or Alaska Natives;

(3) the current and planned efforts of the state agency to implement the policy set forth in Subsection A of Section 3 [11-18-3 NMSA 1978] of the State-Tribal Collaboration Act;

(4) a certification by the state personnel office of the number of managers and employees of each state agency who have completed the training required by Subsection B of this section;

(5) a description of current and planned programs and services provided to or directly affecting American Indians or Alaska Natives and the amount of funding for each program; and

(6) the method the state agency established for notifying employees of the state agency of the provisions of the State-Tribal Collaboration Act.

History: Laws 2009, ch. 15, 4.



Section 11-18-5 - Right of action.

11-18-5. Right of action.

Nothing in the State-Tribal Collaboration Act creates a right of action against a state agency or a right of review of an action of a state agency.

History: Laws 2009, ch. 15, 5.






Article 19 - Interstate Insurance Product Regulation Compact

Section 11-19-1 - Compact enacted and entered into.

11-19-1. Compact enacted and entered into.

The "Interstate Insurance Product Regulation Compact" is enacted into law and entered into on behalf of New Mexico with any and all other states legally joining therein in a form substantially as follows:

"INTERSTATE INSURANCE PRODUCT REGULATION COMPACT

Article I. Purposes.

The purposes of this compact, through means of joint and cooperative action among the compacting states, are to:

1. promote and protect the interest of consumers of individual and group annuity, life insurance, disability income and long-term care insurance products;

2. develop uniform standards for insurance products covered under the compact;

3. establish a central clearinghouse to receive and provide prompt review of insurance products covered under the compact and, in certain cases, related advertisements submitted by insurers authorized to do business in one or more compacting states;

4. give appropriate regulatory approval to those product filings and advertisements satisfying the applicable uniform standard;

5. improve coordination of regulatory resources and expertise between state insurance departments regarding the setting of uniform standards and review of insurance products covered under the compact;

6. create the interstate insurance product regulation commission; and

7. perform these and such other related functions as may be consistent with the state regulation of the business of insurance.

Article II. Definitions.

For purposes of this compact:

1. "advertisement" means any material designed to create public interest in a product, or induce the public to purchase, increase, modify, reinstate, borrow on, surrender, replace or retain a policy, as more specifically defined in the rules and operating procedures of the commission;

2. "bylaws" means those bylaws established by the commission for its governance or for directing or controlling the commission's actions or conduct;

3. "compacting state" means any state that has enacted this compact and that has not withdrawn pursuant to Section 1 of Article XIV of this compact or been terminated pursuant to Section 2 of Article XIV of this compact;

4. "commission" means the "interstate insurance product regulation commission" established by this compact;

5. "commissioner" means the chief insurance regulatory official of a state, including but not limited to commissioner, superintendent, director or administrator;

6. "domiciliary state" means the state in which an insurer is incorporated or organized or, in the case of an alien insurer, its state of entry;

7. "insurer" means any entity licensed by a state to issue contracts of insurance for any of the lines of insurance covered by this compact;

8. "member" means the person chosen by a compacting state as its representative to the commission, or the person's designee;

9. "non-compacting state" means any state that is not at the time a compacting state;

10. "operating procedures" means procedures promulgated by the commission implementing a rule, uniform standard or provision of this compact;

11. "product" means the form of a policy or contract, including any application, endorsement or related form that is attached to and made a part of the policy or contract, and any evidence of coverage or certificate, for an individual or group annuity, life insurance, disability income or long-term care insurance product that an insurer is authorized to issue;

12. "rule" means a statement of general or particular applicability and future effect promulgated by the commission, including a uniform standard developed pursuant to Article VII of this compact, designed to implement, interpret or prescribe law or policy or describe the organization, procedure or practice requirements of the commission, which shall have the force and effect of law in the compacting states;

13. "state" means any state, district or territory of the United States of America;

14. "third-party filer" means an entity that submits a product filing to the commission on behalf of an insurer; and

15. "uniform standard" means a standard adopted by the commission for a product line pursuant to Article VII of this compact and shall include all of the product requirements in aggregate; provided that a uniform standard shall be construed, whether express or implied, to prohibit the use of any inconsistent, misleading or ambiguous provisions in a product and the form of the product made available to the public shall not be unfair, inequitable or against public policy as determined by the commission.

Article III. Establishment of the Commission and Venue.

1. The compacting states hereby create and establish a joint public agency known as the "interstate insurance product regulation commission". Pursuant to Article IV of this compact, the commission shall have the power to develop uniform standards for product lines, receive and provide prompt review of products filed therewith and give approval to those product filings satisfying applicable uniform standards; provided that it is not intended for the commission to be the exclusive entity for receipt and review of insurance product filings. Nothing in this compact shall prohibit any insurer from filing its product in any state wherein the insurer is licensed to conduct the business of insurance; and any such filing shall be subject to the laws of the state where filed.

2. The commission is a body corporate and politic and an instrumentality of the compacting states.

3. The commission is solely responsible for its liabilities except as otherwise specifically provided in this compact.

4. Venue is proper, and judicial proceedings by or against the commission shall be brought solely and exclusively in a court of competent jurisdiction where the principal office of the commission is located.

Article IV. Powers of the Commission.

The commission shall have the power to:

1. promulgate rules, pursuant to Article VII of this compact, that shall have the force and effect of law and shall be binding in the compacting states to the extent and in the manner provided in this compact;

2. exercise its rulemaking authority and establish reasonable uniform standards for products covered under the compact, and advertisement related thereto, that shall have the force and effect of law and shall be binding in the compacting states, but only for those products filed with the commission; provided that a compacting state shall have the right to opt out of a uniform standard pursuant to Article VII of this compact, to the extent and in the manner provided in this compact; and provided further that any uniform standard established by the commission for long-term care insurance products may provide the same or greater protections for consumers as, but shall not provide less than, those protections set forth in the National Association of Insurance Commissioners' Long-Term Care Insurance Model Act and Long-Term Care Insurance Model Regulation, respectively, adopted as of 2001. The commission shall consider whether any subsequent amendments to the National Association of Insurance Commissioners' Long-Term Care Insurance Model Act or Long-Term Care Insurance Model Regulation adopted by the national association of insurance commissioners require amending of the uniform standards established by the commission for long-term care insurance products;

3. receive and review in an expeditious manner products filed with the commission and rate filings for disability income and long-term care insurance products and give approval of those products and rate filings that satisfy the applicable uniform standard, where such approval shall have the force and effect of law and be binding on the compacting states to the extent and in the manner provided in the compact;

4. receive and review in an expeditious manner advertisement relating to long-term care insurance products for which uniform standards have been adopted by the commission, and give approval to all advertisement that satisfies the applicable uniform standard. For any product covered under this compact, other than long-term care insurance products, the commission shall have the authority to require an insurer to submit all or any part of its advertisement with respect to that product for review or approval prior to use, if the commission determines that the nature of the product is such that an advertisement of the product could have the capacity or tendency to mislead the public. The actions of the commission as provided in this section shall have the force and effect of law and shall be binding in the compacting states to the extent and in the manner provided in the compact;

5. exercise its rulemaking authority and designate products and advertisement that may be subject to a self-certification process without the need for prior approval by the commission;

6. promulgate operating procedures, pursuant to Article VII of this compact, that shall be binding in the compacting states to the extent and in the manner provided in this compact;

7. bring and prosecute legal proceedings or actions in its name as the commission; provided that the standing of any state insurance department to sue or be sued under applicable law shall not be affected;

8. issue subpoenas requiring the attendance and testimony of witnesses and the production of evidence;

9. establish and maintain offices;

10. purchase and maintain insurance and bonds;

11. borrow, accept or contract for services of personnel, including, but not limited to, employees of a compacting state;

12. hire employees, professionals or specialists, and elect or appoint officers, and to fix their compensation, define their duties and give them appropriate authority to carry out the purposes of the compact, and determine their qualifications; and to establish the commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation and qualifications of personnel;

13. accept any and all appropriate donations and grants of money, equipment, supplies, materials and services, and to receive, utilize and dispose of the same; provided that at all times the commission shall strive to avoid any appearance of impropriety;

14. lease, purchase, accept appropriate gifts or donations of, or otherwise to own, hold, improve or use, any property, real, personal or mixed; provided that at all times the commission shall strive to avoid any appearance of impropriety;

15. sell, convey, mortgage, pledge, lease, exchange, abandon or otherwise dispose of any property, real, personal or mixed;

16. remit filing fees to compacting states as may be set forth in the bylaws, rules or operating procedures;

17. enforce compliance by compacting states with rules, uniform standards, operating procedures and bylaws;

18. provide for dispute resolution among compacting states;

19. advise compacting states on issues relating to insurers domiciled or doing business in non-compacting jurisdictions, consistent with the purposes of this compact;

20. provide advice and training to those personnel in state insurance departments responsible for product review and be a resource for state insurance departments;

21. establish a budget and make expenditures;

22. borrow money;

23. appoint committees, including advisory committees comprising members, state insurance regulators, state legislators or their representatives, insurance industry and consumer representatives and other interested persons as may be designated in the bylaws;

24. provide information to, receive information from and cooperate with law enforcement agencies;

25. adopt and use a corporate seal; and

26. perform such other functions as may be necessary or appropriate to achieve the purposes of this compact consistent with the state regulation of the business of insurance.

Article V. Organization of the Commission.

Membership, Voting and Bylaws.

1. (a) Each compacting state shall have and be limited to one member. Each member shall be qualified to serve in that capacity pursuant to applicable law of the compacting state. Any member may be removed or suspended from office as provided by the law of the state from which the member shall be appointed. Any vacancy occurring in the commission shall be filled in accordance with the laws of the compacting state wherein the vacancy exists. Nothing herein shall be construed to affect the manner in which a compacting state determines the election or appointment and qualification of its own commissioner.

(b) Each member shall be entitled to one vote and shall have an opportunity to participate in the governance of the commission in accordance with the bylaws. Notwithstanding any provision herein to the contrary, no action of the commission with respect to the promulgation of a uniform standard shall be effective unless two-thirds of the members vote in favor thereof.

(c) The commission shall, by a majority of the members, prescribe bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes, and exercise the powers, of the compact, including:

(i) establishing the fiscal year of the commission;

(ii) providing reasonable procedures for appointing and electing members, as well as holding meetings, of the management committee;

(iii) providing reasonable standards and procedures: (i) for the establishment and meetings of other committees, and (ii) governing any general or specific delegation of any authority or function of the commission;

(iv) providing reasonable procedures for calling and conducting meetings of the commission that consists of a majority of commission members, ensuring reasonable advance notice of each such meeting and providing for the right of citizens to attend each such meeting with enumerated exceptions designed to protect the public's interest, the privacy of individuals and insurers' proprietary information, including trade secrets. The commission may meet in camera only after a majority of the entire membership votes to close a meeting en toto or in part. As soon as practicable, the commission must make public: (i) a copy of the vote to close the meeting revealing the vote of each member with no proxy votes allowed, and (ii) votes taken during such meeting;

(v) establishing the titles, duties and authority and reasonable procedures for the election of the officers of the commission;

(vi) providing reasonable standards and procedures for the establishment of the personnel policies and programs of the commission. Notwithstanding any civil service or other similar laws of any compacting state, the bylaws shall exclusively govern the personnel policies and programs of the commission;

(vii) promulgating a code of ethics to address permissible and prohibited activities of commission members and employees; and

(viii) providing a mechanism for winding up the operations of the commission and the equitable disposition of any surplus funds that may exist after the termination of the compact after the payment or reserving of all of its debts and obligations.

(d) The commission shall publish its bylaws in a convenient form and file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the compacting states.

Management Committee, Officers and Personnel.

2. (a) A management committee, comprising no more than fourteen members, shall be established as follows:

(i) one member from each of the six compacting states with the largest premium volume for individual and group annuities, life, disability income and long-term care insurance products, determined from the records of the national association of insurance commissioners for the prior year;

(ii) four members from those compacting states with at least two percent of the market based on the premium volume described above, other than the six compacting states with the largest premium volume, selected on a rotating basis as provided in the bylaws; and

(iii) four members from those compacting states with less than two percent of the market, based on the premium volume described above, with one selected from each of the four zone regions of the national association of insurance commissioners as provided in the bylaws.

(b) The management committee shall have such authority and duties as may be set forth in the bylaws, including but not limited to:

(i) managing the affairs of the commission in a manner consistent with the bylaws and purposes of the commission;

(ii) establishing and overseeing an organizational structure within, and appropriate procedures for, the commission to provide for the creation of uniform standards and other rules, receipt and review of product filings, administrative and technical support functions, review of decisions regarding the disapproval of a product filing and the review of elections made by a compacting state to opt out of a uniform standard; provided that a uniform standard shall not be submitted to the compacting states for adoption unless approved by two-thirds of the members of the management committee;

(iii) overseeing the offices of the commission; and

(iv) planning, implementing and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the commission.

(c) The commission shall elect annually officers from the management committee, with each having such authority and duties, as may be specified in the bylaws.

(d) The management committee may, subject to the approval of the commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the commission may deem appropriate. The executive director shall serve as secretary to the commission, but shall not be a member of the commission. The executive director shall hire and supervise such other staff as may be authorized by the commission.

Legislative and Advisory Committees.

3. (a) A legislative committee comprising state legislators or their designees shall be established to monitor the operations of, and make recommendations to, the commission, including the management committee; provided that the manner of selection and term of any legislative committee member shall be as set forth in the bylaws. Prior to the adoption by the commission of any uniform standard, revision to the bylaws, annual budget or other significant matter as may be provided in the bylaws, the management committee shall consult with and report to the legislative committee.

(b) The commission shall establish two advisory committees, one of which shall comprise consumer representatives independent of the insurance industry, and the other comprising insurance industry representatives.

(c) The commission may establish additional advisory committees as its bylaws may provide for the carrying out of its functions.

Corporate Records of the Commission.

4. The commission shall maintain its corporate books and records in accordance with the bylaws.

Qualified Immunity, Defense and Indemnification.

5. (a) The members, officers, executive director, employees and representatives of the commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused by or arising out of any actual or alleged act, error or omission that occurred, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of commission employment, duties or responsibilities; provided that nothing in this paragraph shall be construed to protect any such person from suit or liability for any damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of that person.

(b) The commission shall defend any member, officer, executive director, employee or representative of the commission in any civil action seeking to impose liability arising out of any actual or alleged act, error or omission that occurred within the scope of commission employment, duties or responsibilities, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of commission employment, duties or responsibilities; provided that nothing herein shall be construed to prohibit that person from retaining his or her own counsel; and provided further that the actual or alleged act, error or omission did not result from that person's intentional or willful and wanton misconduct.

(c) The commission shall indemnify and hold harmless any member, officer, executive director, employee or representative of the commission for the amount of any settlement or judgment, obtained against that person arising out of any actual or alleged act, error or omission that occurred within the scope of commission employment, duties or responsibilities, or that such person had a reasonable basis for believing occurred within the scope of commission employment, duties or responsibilities; provided that the actual or alleged act, error or omission did not result from the intentional or willful and wanton misconduct of that person.

Article VI. Meetings and Acts of the Commission.

1. The commission shall meet and take such actions as are consistent with the provisions of this compact and the bylaws.

2. Each member of the commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the commission. A member shall vote in person or by such other means as provided in the bylaws. The bylaws may provide for members' participation in meetings by telephone or other means of communication.

3. The commission shall meet at least once during each calendar year. Additional meetings shall be held as set forth in the bylaws.

Article VII. Rules and Operating Procedures: Rulemaking Functions of the Commission and Opting Out of Uniform Standards.

Rulemaking Authority.

1. The commission shall promulgate reasonable rules, including uniform standards, and operating procedures in order to effectively and efficiently achieve the purposes of this compact. Notwithstanding the foregoing, in the event the commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this compact, or the powers granted hereunder, then such an action by the commission shall be invalid and have no force and effect.

Rulemaking Procedure.

2. Rules and operating procedures shall be made pursuant to a rulemaking process that conforms to the Model State Administrative Procedure Act of 1981, as amended, as may be appropriate to the operations of the commission. Before the commission adopts a uniform standard, the commission shall give written notice to the relevant state legislative committee in each compacting state responsible for insurance issues of its intention to adopt the uniform standard. The commission in adopting a uniform standard shall consider fully all submitted materials and issue a concise explanation of its decision.

Effective Date and Opt-Out of a Uniform Standard.

3. A uniform standard shall become effective ninety days after its promulgation by the commission or such later date as the commission may determine; provided, however, that a compacting state may opt out of a uniform standard as provided in this article. "Opt out" shall be defined as any action by a compacting state to decline to adopt or participate in a promulgated uniform standard. All other rules and operating procedures, and amendments thereto, shall become effective as of the date specified in each rule, operating procedure or amendment.

Opt-Out Procedure.

4. A compacting state may opt out of a uniform standard, either by legislation or regulation duly promulgated by the insurance department under the compacting state's administrative procedure act. If a compacting state elects to opt out of a uniform standard by regulation, it must:

(a) give written notice to the commission no later than ten business days after the uniform standard is promulgated, or at the time the state becomes a compacting state; and

(b) find that the uniform standard does not provide reasonable protections to the citizens of the state, given the conditions in the state.

The commissioner shall make specific findings of fact and conclusions of law, based on a preponderance of the evidence, detailing the conditions in the state which warrant a departure from the uniform standard and determining that the uniform standard would not reasonably protect the citizens of the state. The commissioner must consider and balance the following factors and find that the conditions in the state and needs of the citizens of the state outweigh: (i) the intent of the legislature to participate in, and the benefits of, an interstate agreement to establish national uniform consumer protections for the products subject to this compact; and (ii) the presumption that a uniform standard adopted by the commission provides reasonable protections to consumers of the relevant product. Notwithstanding the foregoing, a compacting state may, at the time of its enactment of this compact, prospectively opt out of all uniform standards involving long-term care insurance products by expressly providing for such opt-out in the enacted compact, and such an opt-out shall not be treated as a material variance in the offer or acceptance of any state to participate in this compact. Such an opt-out shall be effective at the time of enactment of this compact by the compacting state and shall apply to all existing uniform standards involving long-term care insurance products and those subsequently promulgated.

Effect of Opt-Out.

5. If a compacting state elects to opt out of a uniform standard, the uniform standard shall remain applicable in the compacting state electing to opt out until such time the opt-out legislation is enacted into law or the regulation opting out becomes effective.

Once the opt-out of a uniform standard by a compacting state becomes effective as provided under the laws of that state, the uniform standard shall have no further force and effect in that state unless and until the legislation or regulation implementing the opt-out is repealed or otherwise becomes ineffective under the laws of the state. If a compacting state opts out of a uniform standard after the uniform standard has been made effective in that state, the opt-out shall have the same prospective effect as provided under Article XIV of this compact for withdrawals.

Stay of Uniform Standard.

6. If a compacting state has formally initiated the process of opting out of a uniform standard by regulation, and while the regulatory opt-out is pending, the compacting state may petition the commission, at least fifteen days before the effective date of the uniform standard, to stay the effectiveness of the uniform standard in that state. The commission may grant a stay if it determines the regulatory opt-out is being pursued in a reasonable manner and there is a likelihood of success. If a stay is granted or extended by the commission, the stay or extension thereof may postpone the effective date by up to ninety days, unless affirmatively extended by the commission; provided that a stay may not be permitted to remain in effect for more than one year unless the compacting state can show extraordinary circumstances which warrant a continuance of the stay, including, but not limited to, the existence of a legal challenge which prevents the compacting state from opting out. A stay may be terminated by the commission upon notice that the rulemaking process has been terminated.

7. Not later than thirty days after a rule or operating procedure is promulgated, any person may file a petition for judicial review of the rule or operating procedure; provided that the filing of such a petition shall not stay or otherwise prevent the rule or operating procedure from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the commission consistent with applicable law and shall not find the rule or operating procedure to be unlawful if the rule or operating procedure represents a reasonable exercise of the commission's authority.

Article VIII. Commission Records and Enforcement.

1. The commission shall promulgate rules establishing conditions and procedures for public inspection and copying of its information and official records, except such information and records involving the privacy of individuals and insurers' trade secrets. The commission may promulgate additional rules under which it may make available to federal and state agencies, including law enforcement agencies, records and information otherwise exempt from disclosure, and may enter into agreements with such agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

2. Except as to privileged records, data and information, the laws of any compacting state pertaining to confidentiality or nondisclosure shall not relieve any compacting state commissioner of the duty to disclose any relevant records, data or information to the commission; provided that disclosure to the commission shall not be deemed to waive or otherwise affect any confidentiality requirement; and further provided that except as otherwise expressly provided in this compact, the commission shall not be subject to the compacting state's laws pertaining to confidentiality and nondisclosure with respect to records, data and information in its possession. Confidential information of the commission shall remain confidential after such information is provided to any commissioner.

3. The commission shall monitor compacting states for compliance with duly adopted bylaws, rules, including uniform standards, and operating procedures. The commission shall notify any noncomplying compacting state in writing of its noncompliance with commission bylaws, rules or operating procedures. If a noncomplying compacting state fails to remedy its noncompliance within the time specified in the notice of noncompliance, the compacting state shall be deemed to be in default as set forth in Article XIV of this compact.

4. The commissioner of any state in which an insurer is authorized to do business, or is conducting the business of insurance, shall continue to exercise his or her authority to oversee the market regulation of the activities of the insurer in accordance with the provisions of the state's law. The commissioner's enforcement of compliance with the compact is governed by the following provisions:

(a) with respect to the commissioner's market regulation of a product or advertisement that is approved or certified to the commission, the content of the product or advertisement shall not constitute a violation of the provisions, standards or requirements of the compact except upon a final order of the commission, issued at the request of a commissioner after prior notice to the insurer and an opportunity for hearing before the commission; and

(b) before a commissioner may bring an action for violation of any provision, standard or requirement of the compact relating to the content of an advertisement not approved or certified to the commission, the commission, or an authorized commission officer or employee, must authorize the action. However, authorization pursuant to this paragraph does not require notice to the insurer, opportunity for hearing or disclosure of requests for authorization or records of the commission's action on such requests.

Article IX. Dispute Resolution.

The commission shall attempt, upon the request of a member, to resolve any disputes or other issues that are subject to this compact and which may arise between two or more compacting states, or between compacting states and non-compacting states, and the commission shall promulgate an operating procedure providing for resolution of such disputes.

Article X. Product Filing and Approval.

1. Insurers and third-party filers seeking to have a product approved by the commission shall file the product with, and pay applicable filing fees to, the commission. Nothing in this compact shall be construed to restrict or otherwise prevent an insurer from filing its product with the insurance department in any state wherein the insurer is licensed to conduct the business of insurance, and such filing shall be subject to the laws of the states where filed.

2. The commission shall establish appropriate filing and review processes and procedures pursuant to commission rules and operating procedures. Notwithstanding any provision herein to the contrary, the commission shall promulgate rules to establish conditions and procedures under which the commission will provide public access to product filing information. In establishing such rules, the commission shall consider the interests of the public in having access to such information, as well as protection of personal medical and financial information and trade secrets, that may be contained in a product filing or supporting information.

3. Any product approved by the commission may be sold or otherwise issued in those compacting states for which the insurer is legally authorized to do business.

Article XI. Review of Commission Decisions Regarding Filings.

1. Not later than thirty days after the commission has given notice of a disapproved product or advertisement filed with the commission, the insurer or third-party filer whose filing was disapproved may appeal the determination to a review panel appointed by the commission. The commission shall promulgate rules to establish procedures for appointing such review panels and provide for notice and hearing. An allegation that the commission, in disapproving a product or advertisement filed with the commission, acted arbitrarily, capriciously or in a manner that is an abuse of discretion or otherwise not in accordance with the law, is subject to judicial review in accordance with Section 4 of Article III of this compact.

2. The commission shall have authority to monitor, review and reconsider products and advertisement subsequent to their filing or approval upon a finding that the product does not meet the relevant uniform standard. Where appropriate, the commission may withdraw or modify its approval after proper notice and hearing, subject to the appeal process in Section 1 of this article.

Article XII. Finance.

1. The commission shall pay or provide for the payment of the reasonable expenses of its establishment and organization. To fund the cost of its initial operations, the commission may accept contributions and other forms of funding from the national association of insurance commissioners, compacting states and other sources. Contributions and other forms of funding from other sources shall be of such a nature that the independence of the commission concerning the performance of its duties shall not be compromised.

2. The commission shall collect a filing fee from each insurer and third-party filer filing a product with the commission to cover the cost of the operations and activities of the commission and its staff in a total amount sufficient to cover the commission's annual budget.

3. The commission's budget for a fiscal year shall not be approved until it has been subject to notice and comment as set forth in Article VII of this compact.

4. The commission shall be exempt from all taxation in and by the compacting states.

5. The commission shall not pledge the credit of any compacting state, except by and with the appropriate legal authority of that compacting state.

6. The commission shall keep complete and accurate accounts of all its internal receipts, including grants and donations, and disbursements of all funds under its control. The internal financial accounts of the commission shall be subject to the accounting procedures established under its bylaws. The financial accounts and reports, including the system of internal controls and procedures of the commission, shall be audited annually by an independent certified public accountant. Upon the determination of the commission, but no less frequently than every three years, the review of the independent auditor shall include a management and performance audit of the commission. The commission shall make an annual report to the governor and legislature of the compacting states, which shall include a report of the independent audit. The commission's internal accounts shall not be confidential, and such materials may be shared with the commissioner of any compacting state upon request; provided, however, that any work papers related to any internal or independent audit and any information regarding the privacy of individuals and insurers' proprietary information, including trade secrets, shall remain confidential.

7. No compacting state shall have any claim to or ownership of any property held by or vested in the commission or to any commission funds held pursuant to the provisions of this compact.

Article XIII. Compacting States, Effective Date and Amendment.

1. Any state is eligible to become a compacting state.

2. The compact shall become effective and binding upon legislative enactment of the compact into law by two compacting states; provided that the commission shall become effective for purposes of adopting uniform standards for, reviewing, and giving approval or disapproval of, products filed with the commission that satisfy applicable uniform standards only after twenty-six states are compacting states or, alternatively, by states representing greater than forty percent of the premium volume for life insurance, annuity, disability income and long-term care insurance products, based on records of the national association of insurance commissioners for the prior year. Thereafter, it shall become effective and binding as to any other compacting state upon enactment of the compact into law by that state.

3. Amendments to the compact may be proposed by the commission for enactment by the compacting states. No amendment shall become effective and binding upon the commission and the compacting states unless and until all compacting states enact the amendment into law.

Article XIV. Withdrawal, Default and Termination.

Withdrawal.

1. (a) Once effective, the compact shall continue in force and remain binding upon each and every compacting state; provided that a compacting state may withdraw from the compact ("withdrawing state") by enacting a statute specifically repealing the statute which enacted the compact into law.

(b) The effective date of withdrawal is the effective date of the repealing statute. However, the withdrawal shall not apply to any product filings approved or self-certified, or any advertisement of such products, on the date the repealing statute becomes effective, except by mutual agreement of the commission and the withdrawing state unless the approval is rescinded by the withdrawing state as provided in Paragraph (e) of this section.

(c) The commissioner of the withdrawing state shall immediately notify the management committee in writing upon the introduction of legislation repealing this compact in the withdrawing state.

(d) The commission shall notify the other compacting states of the introduction of such legislation within ten days after its receipt of notice thereof.

(e) The withdrawing state is responsible for all obligations, duties and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal, except to the extent those obligations may have been released or relinquished by mutual agreement of the commission and the withdrawing state. The commission's approval of products and advertisement prior to the effective date of withdrawal shall continue to be effective and be given full force and effect in the withdrawing state, unless formally rescinded by the withdrawing state in the same manner as provided by the laws of the withdrawing state for the prospective disapproval of products or advertisement previously approved under state law.

(f) Reinstatement following withdrawal of any compacting state shall occur upon the effective date of the withdrawing state reenacting the compact.

Default.

2. (a) If the commission determines that any compacting state has at any time defaulted ("defaulting state") in the performance of any of its obligations or responsibilities under this compact, the bylaws or duly promulgated rules or operating procedures, then, after notice and hearing as set forth in the bylaws, all rights, privileges and benefits conferred by this compact on the defaulting state shall be suspended from the effective date of default as fixed by the commission. The grounds for default include, but are not limited to, failure of a compacting state to perform its obligations or responsibilities, and any other grounds designated in commission rules. The commission shall immediately notify the defaulting state in writing of the defaulting state's suspension pending a cure of the default. The commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the commission, the defaulting state shall be terminated from the compact and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination.

(b) Product approvals by the commission or product self-certifications, or any advertisement in connection with such product, that are in force on the effective date of termination shall remain in force in the defaulting state in the same manner as if the defaulting state had withdrawn voluntarily pursuant to Section 1 of this article.

(c) Reinstatement following termination of any compacting state requires a reenactment of the compact.

Dissolution of Compact.

3. (a) The compact dissolves effective upon the date of the withdrawal or default of the compacting state which reduces membership in the compact to one compacting state.

(b) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the commission shall be wound up and any surplus funds shall be distributed in accordance with the bylaws.

Article XV. Severability and Construction.

1. The provisions of this compact shall be severable; and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

2. The provisions of this compact shall be liberally construed to effectuate its purposes.

Article XVI. Binding Effect of Compact and Other Laws.

Other Laws.

1. (a) Nothing herein prevents the enforcement of any other law of a compacting state, except as provided in Paragraph (b) of this section.

(b) For any product approved or certified to the commission, the rules, uniform standards and any other requirements of the commission shall constitute the exclusive provisions applicable to the content, approval and certification of such products. For advertisement that is subject to the commission's authority, any rule, uniform standard or other requirement of the commission that governs the content of the advertisement shall constitute the exclusive provision that a commissioner may apply to the content of the advertisement. Notwithstanding the foregoing, no action taken by the commission shall abrogate or restrict:

(i) the access of any person to state courts;

(ii) remedies available under state law related to breach of contract, tort or other laws not specifically directed to the content of the product;

(iii) state law relating to the construction of insurance contracts; or

(iv) the authority of the attorney general of the state, including but not limited to maintaining any actions or proceedings, as authorized by law.

(c) All insurance products filed with individual states shall be subject to the laws of those states.

Binding Effect of this Compact.

2. (a) All lawful actions of the commission, including all rules and operating procedures promulgated by the commission, are binding upon the compacting states.

(b) All agreements between the commission and the compacting states are binding in accordance with their terms.

(c) Upon the request of a party to a conflict over the meaning or interpretation of commission actions, and upon a majority vote of the compacting states, the commission may issue advisory opinions regarding the meaning or interpretation in dispute.

(d) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers or jurisdiction sought to be conferred by that provision upon the commission shall be ineffective as to that compacting state, and those obligations, duties, powers or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which those obligations, duties, powers or jurisdiction are delegated by law in effect at the time this compact becomes effective.

History: Laws 2009, ch. 188, 2.






Article 20 - Interstate Mining Compact

Section 11-20-1 - Short title.

11-20-1. Short title.

This act [11-20-1 through 11-20-4 NMSA 1978] may be cited as the "Interstate Mining Compact Act".

History: Laws 2016, ch. 74, 1.



Section 11-20-2 - Membership.

11-20-2. Membership.

A. The governor is authorized to participate in the Interstate Mining Compact as a member of the Interstate Mining Compact commission.

B. The governor may designate the secretary of energy, minerals and natural resources or the director of the mining and minerals division of the energy, minerals and natural resources department as the governor's alternate to the Interstate Mining Compact commission.

History: Laws 2016, ch. 74, 2.



Section 11-20-3 - Limitations.

11-20-3. Limitations.

A. No provisions of the Interstate Mining Compact Act or any policies of the Interstate Mining Compact commission shall be construed to limit, repeal or supersede any law of the state of New Mexico.

B. The governor and the legislature or their designated agents shall have the right to inspect the books and accounts of the Interstate Mining Compact commission at any reasonable time while the state of New Mexico is a member.

C. The secretary of energy, minerals and natural resources shall file with the state records administrator a copy of the bylaws of the Interstate Mining Compact commission and any other compact documents required by Section 14-3-20 NMSA 1978.

History: Laws 2016, ch. 74, 3.



Section 11-20-4 - Expenses.

11-20-4. Expenses.

The secretary of energy, minerals and natural resources may pay annual membership dues to the Interstate Mining Compact commission out of fees collected under the Surface Mining Act [Chapter 69, Article 25A NMSA 1978] or from funds granted to the state by the federal office of surface mining reclamation and enforcement of the department of the interior.

History: Laws 2016, ch. 74, 4.









Chapter 12 - Miscellaneous Public Affairs Matters

Article 1 - Compilation Commission

Section 12-1-1 - Ratification of contract.

12-1-1. Ratification of contract.

The contract entered, subject to approval of the New Mexico legislature, between The Michie Company of Charlottesville, Virginia, and the compilation commission on January 7, 1977, to publish a 1978 compilation of the New Mexico Statutes Annotated is hereby ratified and approved.

History: 1953 Comp., 1-1-1, enacted by Laws 1977, ch. 74, 1.



Section 12-1-2 - New Mexico compilation commission; creation.

12-1-2. New Mexico compilation commission; creation.

There is hereby established the "New Mexico compilation commission". The commission shall consist of the chief justice of the supreme court or a justice designated by the chief justice, who shall act as president of the commission, the clerk of the supreme court, the attorney general or a deputy or assistant attorney general designated by the attorney general, the state records administrator or the administrator's designee, the dean of the university of New Mexico school of law or the dean's designee, the director of the legislative council service and the president of the New Mexico state bar association or a member of the state bar commissioners appointed by the president.

History: 1941 Comp., 1-120, enacted by Laws 1953, ch. 39, 2; 1953 Comp., 1-1-2; 2006, ch. 70, 1.



Section 12-1-3 - Powers of commission.

12-1-3. Powers of commission.

The New Mexico compilation commission, acting on the advice and approval of an advisory committee appointed by the New Mexico supreme court, may:

A. provide for official, annotated compilations of the New Mexico statutes, including court rules governing practice and procedure in the state courts, provide for supplements to the compilations and do all other necessary things pertaining to the publication of any compilation and related publications;

B. provide for the sale of any compilation and the supplements thereto;

C. provide for exchange of compilations and supplements with exchange libraries of other states and territories;

D. contract with the publisher of any compilation as may be necessary or desirable to carry out the provisions of this section;

E. do all things necessary to keep current one or more computer databases of publications published by the compilation commission and parallel tables prepared by the commission for computerized search and manipulation; and

F. hire an executive director. The executive director shall:

(1) serve as the chief administrative officer of the commission;

(2) serve at the pleasure of the commission;

(3) carry out the policies established by the commission; and

(4) within available funding, hire such additional staff as necessary to effectuate the powers exercised by the commission.

History: 1953 Comp., 1-1-3, enacted by Laws 1977, ch. 74, 2; 1979, ch. 106, 4; 2006, ch. 70, 2.



Section 12-1-3.1 - Additional powers of commission.

12-1-3.1. Additional powers of commission.

The New Mexico compilation commission may publish, distribute or sell and keep current automated legal databases of the following legal publications, including any revisions:

A. New Mexico reports;

B. New Mexico municipal benchbook;

C. New Mexico magistrate benchbook;

D. advance opinions, compliance guides and informational pamphlets issued by the attorney general of New Mexico;

E. publications of laws and court and administrative rules of this state;

F. indices of attorney general opinions; and

G. parallel tables of New Mexico laws.

History: 1978 Comp., 12-1-3.1, enacted by Laws 1982, ch. 7, 2; 2006, ch. 70, 3.



Section 12-1-4 - Distribution.

12-1-4. Distribution.

A. The secretary of the New Mexico compilation commission shall distribute any compilation, replacement volume or replacement pamphlet to all state, county and district officers designated by the New Mexico compilation commission to receive the same. No less than one hundred sixty sets of the compilation shall be assigned to the New Mexico legislature by the commission. The costs of annual supplements and replacement indexes shall be paid by state, county and district officers who have been assigned sets of the compilation. Money received by the New Mexico compilation commission from the sale of annual supplements and replacement indexes shall be deposited in the New Mexico compilation fund. Compilations and supplements distributed by the commission shall be stamped the property of New Mexico and shall remain the property of the state.

B. Each officer receiving any compilation or the supplements thereto shall sign a receipt for the same and shall turn the same over to his successor in office or return the same to the office of the secretary of the New Mexico compilation commission for redistribution. Failure to return same after written demand therefor shall entitle the state to recover the replacement cost of a new set as liquidated damages therefor from said officer.

C. Sets of compilations and the supplements thereto shall be delivered to officers receiving the same at the office of the secretary of the New Mexico compilation commission in Santa Fe or transmitted c.o.d. to them at their request. The secretary of the New Mexico compilation commission shall keep on file receipts for all compilations so distributed. Any compilations remaining undistributed or unsold shall be safely preserved by the secretary of the New Mexico compilation commission for future requirements of the state.

D. Whenever it is necessary to replace a volume of any compilation due to loss of the original volume, a fee shall be charged the receiving officer by the secretary to cover all costs of the replacement volume.

History: 1941 Comp., 1-122, enacted by Laws 1953, ch. 39, 4; 1953 Comp., 1-1-4; Laws 1969, ch. 277, 1; 1973, ch. 202, 1; 1977, ch. 74, 3; 1978, ch. 130, 1.



Section 12-1-5 - Compilation fund; establishment.

12-1-5. [Compilation fund; establishment.]

There is hereby established in the state treasury a fund to be known as the New Mexico compilation fund.

History: 1941 Comp., 1-123, enacted by Laws 1953, ch. 39, 5; 1953 Comp., 1-1-5.



Section 12-1-6 - Compilation fund; contents.

12-1-6. [Compilation fund; contents.]

A. All money remaining unexpended or uncommitted in the 1941 compilation fund as of July 1, 1953, is hereby transferred to the New Mexico compilation fund.

B. The sum of $40,000.00 is hereby transferred from the New Mexico digest fund to the New Mexico compilation fund.

C. All money received by the compilation commission from the sale of any compilation or the supplements thereto shall be paid into the state treasury and credited to the New Mexico compilation fund.

History: 1941 Comp., 1-124, enacted by Laws 1953, ch. 39, 6; 1953 Comp., 1-1-6.



Section 12-1-7 - Recognition as official compilation.

12-1-7. Recognition as official compilation.

Upon the certification of the compilation of 1978 or any supplement by the New Mexico compilation commission, with the advice and approval of the advisory committee of the supreme court, the compilation or supplement shall be in force, and printed and electronic copies thereof shall be received, recognized, referred to and used in all the courts and in all departments and offices of the state as the official compilation of the statutory law of New Mexico and may be cited as the "NMSA 1978".

History: 1941 Comp., 1-125, enacted by Laws 1953, ch. 39, 7; 1953 Comp., 1-1-7; Laws 1977, ch. 74, 4; 2006, ch. 70, 4.



Section 12-1-8 - Rules of construction governing compilation of statutes.

12-1-8. Rules of construction governing compilation of statutes.

In carrying out the duties provided by law and contract, absent an expressed contrary legislative intent, the secretary of the New Mexico compilation commission and the advisory committee of the supreme court shall be governed by the following rules:

A. if two or more acts are enacted during the same session of the legislature amending the same section of the NMSA, regardless of the effective date of the acts, the act last signed by the governor shall be compiled in the NMSA and, if the New Mexico compilation commission, after consultation with the legislative council service, determines that the provisions of one or more of the earlier signed acts can be reconciled with the act that is to be compiled, those provisions shall be incorporated in the last-signed act and compiled in the NMSA. The history following the amended section shall set forth the section, chapter and year of all acts amending the section. A compiler's note shall be included in the annotations setting forth the nature of the difference between the acts or sections, if any; and

B. if two or more irreconcilable acts dealing with the same section of law are enacted by the same session of the legislature, the last act signed by the governor shall be presumed to be the law. The act last signed by the governor shall be compiled in the NMSA with an annotation following the compiled section setting forth in full the text of any conflicting section of any earlier signed act.

History: 1953 Comp., 1-1-7.1, enacted by Laws 1977, ch. 74, 5; 2013, ch. 176, 1.



Section 12-1-9 - Fee levy on actions filed.

12-1-9. Fee levy on actions filed.

Each district court clerk shall indicate the sum of twelve dollars ($12.00) from each civil case docket fee paid in the district court for credit to the New Mexico compilation fund, no part of which shall revert at the end of any fiscal year. Vouchers for expenditures from the fund shall be signed by the secretary of the New Mexico compilation commission.

History: 1978 Comp., 12-1-9, enacted by Laws 1982, ch. 7, 3.



Section 12-1-10 - Applicability of increased fee.

12-1-10. Applicability [of increased fee].

The increased fee levied by this act [12-1-9, 12-1-10 NMSA 1978] shall apply to all actions filed on or after July 1, 1967.

History: 1953 Comp., 1-1-8.1, enacted by Laws 1967, ch. 222, 2.



Section 12-1-11 - Issuance of debentures.

12-1-11. Issuance of debentures.

The New Mexico compilation commission is authorized to anticipate the proceeds of the collection of any or all of the taxes or fees on civil actions hereinabove provided for by the issuance and sale of New Mexico compilation commission debentures, in such amounts not to exceed outstanding at any one time, the sum of two hundred thousand dollars ($200,000), issuable at such times and bearing such rate of interest, not exceeding four percent (4%) per annum, as the commission may determine. The debentures may be issued in serial form and shall mature at stated periods not exceeding ten (10) years from the date of issuance. The debentures shall be, signed by the president of the commission, attested by its secretary, countersigned by the treasurer of the state of New Mexico, and in such form as may be provided by the attorney general.

History: 1941 Comp., 1-127, enacted by Laws 1953, ch. 39, 10; 1953 Comp., 1-1-10; Laws 1961, ch. 140, 1.



Section 12-1-12 - Sale of debentures.

12-1-12. [Sale of debentures.]

Said debentures shall be sold by the state treasurer to the highest bidder for cash at not less than par and accrued interest at such times and in such amounts as may be determined by the New Mexico compilation commission, after advertising the time and place of sale in such manner as the commission may determine. Provided, however, that said debentures or any part thereof may be sold by the state treasurer at any time at private sale without advertisement for not less than par and accrued interest. The state treasurer may, with the approval of the state board of finance, and other officials whose approval is required by law for investment of public funds, purchase any or all of such debentures at not less than par and accrued interest without the necessity of advertising or offering said debentures for public sale or after rejection of bids for all or part of any issue.

History: 1941 Comp., 1-128, enacted by Laws 1953, ch. 39, 11; 1953 Comp., 1-1-11.



Section 12-1-13 - Pledge of fees levied.

12-1-13. [Pledge of fees levied.]

The issuance and sale of such debentures shall constitute and be an irrevocable and irrepealable contract between the state of New Mexico and the owner of any said debentures, that the taxes or fees pledged for the payment thereof at the rate now provided by this act shall not be reduced as long as any of said debentures remain outstanding, and unpaid, and that the state will cause said taxes and fees to be promptly collected, remitted and set aside and applied to pay said debentures, and the interest thereon according to the terms thereof. Any holder of any of the debentures issued pursuant to the provisions of this act, or any person or officer being a party in interest may, either at law or in equity, by suit, action or mandamus, enforce and compel the performance of the duties required by this act of any officer or person herein mentioned.

History: 1941 Comp., 1-129, enacted by Laws 1953, ch. 39, 12; 1953 Comp., 1-1-12.



Section 12-1-14 - Proceeds from sale of debentures.

12-1-14. Proceeds from sale of debentures.

The proceeds of the sale of said debentures shall be placed to the credit of the New Mexico compilation fund, except such amount as may have been paid as accrued interest, which amount shall be credited to a special interest fund for payment of interest on such debentures. The expenses incurred by the state treasurer in the preparation and sale of said debentures shall be paid out of said compilation fund. The proceeds from said debentures shall be used exclusively for the purposes for which said indebtedness is authorized and shall be paid out on warrants drawn by the secretary of finance and administration supported by vouchers of the New Mexico compilation commission. The state treasurer shall keep separate accounts for all moneys collected from the taxes or fees hereby imposed for the payment of the interest and to provide a sinking fund for said debentures respectively, and may from time to time invest the moneys in said sinking fund in any bonds or other securities issued by the United States of America or the state of New Mexico at their market value, provided, such bonds or other securities will mature before the maturity date of the debentures for which the sinking fund is created.

History: 1941 Comp., 1-130, enacted by Laws 1953, ch. 39, 13; 1953 Comp., 1-1-13; Laws 1977, ch. 247, 8.






Article 2 - Statutory Construction

Section 12-2-3 - Officer defined for certain statutes.

12-2-3. Officer defined for certain statutes.

In all statutes which:

A. use the general term or terms "public officer," "public officials," "officer" or any similar term signifying the same class of persons; and

B. do not specifically define the term to include those excluded by this section; and

C. which limit, prohibit or penalize the ability, privilege or right of persons of that class to deal with the state, or any of its agencies or political subdivision [subdivisions], other than an agency or subdivision under the executive control or supervision of that person or a board or commission of which that person is a member, the term or terms shall be construed to mean a salaried public official who receives an annual, monthly or daily salary, or is compensated for his services in the form of fees. The term or terms shall not be construed to mean officers or officials who receive per diem expense and mileage only.

History: 1953 Comp., 1-2-2.1, enacted by Laws 1963, ch. 197, 1.



Section 12-2-4 - Determination of death.

12-2-4. Determination of death.

A. For all medical, legal and statutory purposes, death occurs when an individual has sustained either:

(1) irreversible cessation of circulatory or respiratory functions; or

(2) irreversible cessation of all functions of the entire brain, including the brain stem.

B. A determination of death shall be made in accordance with accepted medical standards.

C. Death is to be pronounced pursuant to the provisions of Subsection A of this section before artificial means of supporting circulatory or respiratory functions are terminated and before any vital organ is removed for purposes of transplantation, therapy, research or education in compliance with the provisions of the Jonathan Spradling Revised Uniform Anatomical Gift Act [24-6B-1 through 24-6B-25 NMSA 1978].

D. The definition of death set forth in Subsection A of this section is to be utilized for all purposes in this state, including civil and criminal actions, notwithstanding any other law to the contrary.

History: 1978 Comp., 12-2-4, enacted by Laws 1993, ch. 174, 1; 2007, ch. 323, 26.






Article 2A - Uniform Statute and Rule Construction Act

Section 12-2A-1 - Short title; applicability.

12-2A-1. Short title; applicability.

A. This act [12-2A-1 through 12-2A-20 NMSA 1978] may be cited as the "Uniform Statute and Rule Construction Act".

B. The Uniform Statute and Rule Construction Act applies to a statute enacted or rule adopted on or after the effective date of that act unless the statute or rule expressly provides otherwise, the context of its language requires otherwise or the application of that act to the statute or rule would be infeasible.

C. Subsection B of this section does not authorize an administrative agency to exempt its rules from a provision of the Uniform Statute and Rule Construction Act.

History: Laws 1997, ch. 173, 1.



Section 12-2A-2 - Common and technical usage.

12-2A-2. Common and technical usage.

Unless a word or phrase is defined in the statute or rule being construed, its meaning is determined by its context, the rules of grammar and common usage. A word or phrase that has acquired a technical or particular meaning in a particular context has that meaning if it is used in that context.

History: Laws 1997, ch. 173, 2.



Section 12-2A-3 - General definitions.

12-2A-3. General definitions.

In the statutes and rules of New Mexico:

A. "annually" means per year;

B. "age of majority" begins on the first instant of an individual's eighteenth birthday;

C. "child" includes a child by adoption;

D. "oath" includes an affirmation;

E. "person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture or any legal or commercial entity;

F. "personal property" means property other than real property;

G. "personal representative" of a decedent's estate includes an administrator and executor;

H. "population" means the number of individuals enumerated in the most recent federal decennial census;

I. "property" means real and personal property;

J. "real property" means an estate or interest in, over or under land and other things or interests, including minerals, water, structures and fixtures that by custom, usage or law pass with a transfer of land even if the estate or interest is not described or mentioned in the contract of sale or instrument of conveyance and, if appropriate to the context, the land in which the estate or interest is claimed;

K. "rule" means a rule, regulation, order, standard or statement of policy, including amendments thereto or repeals thereof, promulgated by an administrative agency, that purports to affect one or more administrative agencies other than the promulgating agency or that purports to affect persons who are not members or employees of the promulgating agency;

L. "sign" or "subscribe" includes the execution or adoption of any symbol by a person with the present intention to authenticate a writing;

M. "state" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico or any territory or insular possession subject to the jurisdiction of the United States;

N. "swear" includes affirm;

O. "will" includes a codicil; and

P. "written" and "in writing" includes printing, engraving or any other mode of representing words and letters.

History: Laws 1997, ch. 173, 3.



Section 12-2A-4 - Construction of "shall", "must" and "may".

12-2A-4. Construction of "shall", "must" and "may".

A. "Shall" and "must" express a duty, obligation, requirement or condition precedent.

B. "May" confers a power, authority, privilege or right.

C. "May not", "must not" and "shall not" prohibit the exercise of a power, authority, privilege or right.

History: Laws 1997, ch. 173, 4.



Section 12-2A-5 - Number, gender and tense.

12-2A-5. Number, gender and tense.

A. Use of the singular number includes the plural, and use of the plural number includes the singular.

B. Use of a word of one gender includes corresponding words of the other genders.

C. Use of a verb in the present tense includes the future tense.

History: Laws 1997, ch. 173, 5.



Section 12-2A-6 - Reference to series.

12-2A-6. Reference to series.

A reference to a series of numbers or letters includes the first and last number or letter.

History: Laws 1997, ch. 173, 6.



Section 12-2A-7 - Computation of time.

12-2A-7. Computation of time.

In computing a period of time prescribed or allowed by a statute or rule, the following rules apply:

A. if the period is expressed in days, the first day of the period is excluded and the last day is included;

B. if the period is expressed in weeks, the period ends on the day that is the same day of the concluding week as the day of the week on which an event determinative of the computation occurred;

C. if the period is expressed in months, the period ends on the day of the concluding month that is numbered the same as the day of the month on which an event determinative of the computation occurred, unless the concluding month has no such day, in which case the period ends on the last day of the concluding month;

D. if the period is expressed in years, the period ends on the day of the concluding month of the concluding year that is numbered the same as the day of the month of the year on which an event determinative of the computation occurred, unless the concluding month has no such day, in which case the period ends on the last day of the concluding month of the concluding year;

E. if the period is less than eleven days, a Saturday, Sunday or legal holiday is excluded from the computation;

F. if the last day of the period is a Saturday, Sunday or legal holiday, the period ends on the next day that is not a Saturday, Sunday or legal holiday;

G. a day begins immediately after midnight and ends at the next midnight;

H. if the period is determinable by the occurrence of a future event, the first day of the period is ascertained by applying the rules of Subsections A through G of this section backward from the last day of the period as if the event had occurred; and

I. in computing the time that a legislative session shall end, the word "day" means a twenty-four-hour period from 12:00 noon on one calendar day to 12:00 noon on the next calendar day.

History: Laws 1997, ch. 173, 7.



Section 12-2A-8 - Prospective operation.

12-2A-8. Prospective operation.

A statute or rule operates prospectively only unless the statute or rule expressly provides otherwise or its context requires that it operate retrospectively.

History: Laws 1997, ch. 173, 8.



Section 12-2A-9 - Severability.

12-2A-9. Severability.

If a provision of a statute or rule or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the statute or rule that can be given effect without the invalid provision or application, and to this end the provisions of the statute or rule are severable.

History: Laws 1997, ch. 173, 9.



Section 12-2A-10 - Irreconcilable statutes or rules.

12-2A-10. Irreconcilable statutes or rules.

A. If statutes appear to conflict, they must be construed, if possible, to give effect to each. If the conflict is irreconcilable, the later-enacted statute governs. However, an earlier-enacted specific, special or local statute prevails over a later-enacted general statute unless the context of the later-enacted statute indicates otherwise.

B. If an administrative agency's rules appear to conflict, they must be construed, if possible, to give effect to each. If the conflict is irreconcilable, the later-adopted rule governs. However, an earlier-adopted specific, special or local rule prevails over a later-adopted general rule unless the context of the later-adopted rule indicates otherwise.

C. If a statute is a comprehensive revision of the law on a subject, it prevails over previous statutes on the subject, whether or not the revision and the previous statutes conflict irreconcilably.

D. If a rule is a comprehensive revision of the rules on the subject, it prevails over previous rules on the subject, whether or not the revision and the previous rules conflict irreconcilably.

History: Laws 1997, ch. 173, 10.



Section 12-2A-11 - Enrolled and engrossed bill controls over subsequent publication.

12-2A-11. Enrolled and engrossed bill controls over subsequent publication.

If the text of an enrolled and engrossed bill differs from a later publication of the text, the enrolled and engrossed bill prevails.

History: Laws 1997, ch. 173, 11.



Section 12-2A-12 - Incorporation by reference.

12-2A-12. Incorporation by reference.

A. A statute or rule that incorporates by reference another procedural statute of New Mexico incorporates a later enactment or amendment of the other statute.

B. A statute that incorporates by reference a rule of New Mexico does not incorporate a later adoption or amendment of the rule.

C. A rule that incorporates by reference another rule of New Mexico incorporates a later adoption or amendment of the other rule.

History: Laws 1997, ch. 173, 12.



Section 12-2A-13 - Headings and titles.

12-2A-13. Headings and titles.

Headings and titles may not be used in construing a statute or rule unless they are contained in the enrolled and engrossed bill or rule as adopted.

History: Laws 1997, ch. 173, 13.



Section 12-2A-14 - Continuation of previous statute or rule.

12-2A-14. Continuation of previous statute or rule.

A statute or rule that is revised, whether by amendment or by repeal and reenactment, is a continuation of the previous statute or rule and not a new enactment to the extent that it contains substantially the same language as the previous statute or rule.

History: Laws 1997, ch. 173, 14.



Section 12-2A-15 - Repeal of repealing statute or rule.

12-2A-15. Repeal of repealing statute or rule.

The repeal of a repealing statute or rule does not revive the statute or rule originally repealed or impair the effect of a savings clause in the original repealing statute or rule.

History: Laws 1997, ch. 173, 15.



Section 12-2A-16 - Effect of amendment or repeal.

12-2A-16. Effect of amendment or repeal.

A. An amendment or repeal of a civil statute or rule does not affect a pending action or proceeding or a right accrued before the amendment or repeal takes effect.

B. A pending civil action or proceeding may be completed and a right accrued may be enforced as if the statute or rule had not been amended or repealed.

C. If a criminal penalty for a violation of a statute or rule is reduced by an amendment, the penalty, if not already imposed, must be imposed under the statute or rule as amended.

History: Laws 1997, ch. 173, 16.



Section 12-2A-17 - Citation forms.

12-2A-17. Citation forms.

Citations in the following forms are adequate for all purposes:

A. session laws: "Laws 1995, Chapter 1, Section 1" or "L. 1995, Ch. 1, 1"; and

B. annotated statutes: " 1-1-1 NMSA 1978" or "Section 1-1-1 NMSA 1978".

History: Laws 1997, ch. 173, 17.



Section 12-2A-18 - Principles of construction; presumption.

12-2A-18. Principles of construction; presumption.

A. A statute or rule is construed, if possible, to:

(1) give effect to its objective and purpose;

(2) give effect to its entire text; and

(3) avoid an unconstitutional, absurd or unachievable result.

B. A statute that is intended to be uniform with those of other states is construed to effectuate that purpose with respect to the subject of the statute.

C. The presumption that a civil statute in derogation of the common law is construed strictly does not apply to a statute of this state.

History: Laws 1997, ch. 173, 18.



Section 12-2A-19 - Primacy of text.

12-2A-19. Primacy of text.

The text of a statute or rule is the primary, essential source of its meaning.

History: Laws 1997, ch. 173, 19.



Section 12-2A-20 - Other aids to construction.

12-2A-20. Other aids to construction.

A. In considering the text of a statute or rule in light of Sections 2 through 7 [12-2A-2 to 12-2A-7 NMSA 1978] and Sections 18 and 19 [12-2A-18 and 12-2A-19 NMSA 1978] of the Uniform Statute and Rules Construction Act, and the context in which the statute or rule is applied, the following aids to construction may be considered in ascertaining the meaning of the text:

(1) the meaning of a word or phrase may be limited by the series of words or phrases of which it is a part; and

(2) the meaning of a general word or phrase following two or more specific words or phrases may be limited to the category established by the specific words or phrases.

B. In addition to considering the text of a statute or rule in light of Sections 2 through 7 and Sections 18 and 19 of the Uniform Statute and Rules Construction Act, the context in which the statute or rule is applied and the aids to construction in Subsection A of this section, the following aids to construction may be considered in ascertaining the meaning of the text:

(1) a settled judicial construction in another jurisdiction as of the time a statute or rule is borrowed from the other jurisdiction;

(2) a judicial construction of the same or similar statute or rule of this or another state;

(3) an official commentary published and available before the enactment or adoption of the statute or rule;

(4) an administrative construction of the same or similar statute or rule of this state;

(5) a previous statute or rule, or the common law, on the same subject;

(6) a statute or rule on the same or a related subject, even if it was enacted or adopted at a different time; and

(7) a reenactment of a statute or readoption of a rule that does not change the pertinent language after a court or agency construed the statute or rule.

C. If, after considering the text of a statute or rule in light of Sections 2 through 7 and Sections 18 and 19 of the Uniform Statute and Rules Construction Act, the context in which the statute or rule is applied and the aids to construction in Subsections A and B of this section, the meaning of the text or its application is uncertain, the following aids to construction may be considered in ascertaining the meaning of the text:

(1) the circumstances that prompted the enactment or adoption of the statute or rule;

(2) the purpose of a statute or rule as determined from the legislative or administrative history of the statute or rule; and

(3) the history of other legislation on the same subject.

History: Laws 1997, ch. 173, 20.






Article 3 - State Seal, Song and Symbols

Section 12-3-1 - State seal; design.

12-3-1. [State seal; design.]

The coat of arms of the state shall be the Mexican eagle grasping a serpent in its beak, the cactus in its talons, shielded by the American eagle with outspread wings, and grasping arrows in its talons; the date 1912 under the eagles and, on a scroll, the motto: "Crescit Eundo." The great seal of the state shall be a disc bearing the coat of arms and having around the edge the words "Great Seal of the State of New Mexico."

History: Laws 1887, ch. 70, 1; C.L. 1897, 3798; Code 1915, 5422; C.S. 1929, 135-101; 1941 Comp., 3-1301; 1953 Comp., 4-14-1.



Section 12-3-2 - Adoption of flag for state of New Mexico.

12-3-2. [Adoption of flag for state of New Mexico.]

That a flag be and the same is hereby adopted to be used on all occasions when the state is officially and publicly represented, with the privilege of use by all citizens upon such occasions as they may deem fitting and appropriate. Said flag shall be the ancient Zia sun symbol of red in the center of a field of yellow. The colors shall be the red and yellow of old Spain. The proportion of the flag shall be a width of two-thirds its length. The sun symbol shall be one-third of the length of the flag. Said symbol shall have four groups of rays set at right angles; each group shall consist of four rays, the two inner rays of the group shall be one-fifth longer than the outer rays of the group. The diameter of the circle in the center of the symbol shall be one-third of the width of the symbol. Said flag shall conform in color and design described herein.

History: Laws 1925, ch. 115, 1; C.S. 1929, 128-101; 1941 Comp., 3-1302; 1953 Comp., 4-14-2.



Section 12-3-3 - Salute to state flag.

12-3-3. Salute to state flag.

The official salute to the state flag is: "I salute the flag of the state of New Mexico, the Zia symbol of perfect friendship among united cultures."

History: 1953 Comp., 4-14-2.1, enacted by Laws 1963, ch. 120, 1.



Section 12-3-4 - State flower; state bird; state tree; state fish; state animal; state vegetables; state gem; state grass; state fossil; state cookie; state insect; state question; state answer; state nickname; state butterfly; state reptile; state amphibian; stat

12-3-4. State flower; state bird; state tree; state fish; state animal; state vegetables; state gem; state grass; state fossil; state cookie; state insect; state question; state answer; state nickname; state butterfly; state reptile; state amphibian; state aircraft; state historic railroad; state tie; state necklace.

A. The yucca flower is adopted as the official flower of New Mexico.

B. The chaparral bird, commonly called roadrunner, is adopted as the official bird of New Mexico.

C. The nut pine or pinon tree, scientifically known as Pinus edulis, is adopted as the official tree of New Mexico.

D. The native New Mexico cutthroat trout is adopted as the official fish of New Mexico.

E. The native New Mexico black bear is adopted as the official animal of New Mexico.

F. The chile, the Spanish adaptation of the chilli, and the pinto bean, commonly known as the frijol, are adopted as the official vegetables of New Mexico.

G. The turquoise is adopted as the official gem of New Mexico.

H. The blue grama grass, scientifically known as Bouteloua gracillis, is adopted as the official grass of New Mexico.

I. The coelophysis is adopted as the official fossil of New Mexico.

J. The bizcochito is adopted as the official cookie of New Mexico.

K. The tarantula hawk wasp, scientifically known as Pepsis formosa, is adopted as the official insect of New Mexico.

L. "Red or green?" is adopted as the official question of New Mexico.

M. "Red and green or Christmas" is adopted as the official answer of New Mexico.

N. "The Land of Enchantment" is adopted as the official nickname of New Mexico.

O. The Sandia hairstreak is adopted as the official butterfly of New Mexico.

P. The New Mexico whiptail lizard, scientifically known as Cnemidophorus neomexicanus, is adopted as the official reptile of New Mexico.

Q. The New Mexico spadefoot toad, scientifically known as Spea multiplicata, is adopted as the official amphibian of New Mexico.

R. The hot air balloon is adopted as the official aircraft of New Mexico.

S. The Cumbres and Toltec scenic railroad is adopted as the official historic railroad of New Mexico.

T. The bolo tie is adopted as the official tie of New Mexico.

U. The Native American squash blossom necklace is adopted as the official necklace of New Mexico.

History: Laws 1927, ch. 102, 1; C.S. 1929, 129-101; 1941 Comp., 3-1303; Laws 1949, ch. 142, 1; 1953 Comp., 4-14-3; Laws 1955, ch. 245, 1; 1963, ch. 2, 1; 1965, ch. 20, 1; 1967, ch. 51, 1; 1967, ch. 118, 1; 1973, ch. 95, 1; 1981, ch. 123, 1; 1989, ch. 8, 1; 1989, ch. 154, 1; 1999, ch. 266, 1; 1999, ch. 271, 1; 2003, ch. 182, 1; 2005, ch. 4, 1; 2005, ch. 254, 1; 2007, ch. 10, 1; 2007, ch. 179, 1; 2011, ch. 52, 1.



Section 12-3-5 - State song; adoption.

12-3-5. [State song; adoption.]

That the words and music of the song written by Elizabeth Garrett, entitled, "O, Fair New Mexico," as follows:

Under a sky of azure, where balmy breezes blow;

Kissed by the golden sunshine, is Nuevo Mejico.

Home of the Montezuma, with fiery heart aglow,

State of the deeds historic, is Nuevo Mejico.

Chorus

O, fair New Mexico, we love, we love you so

Our hearts with pride o'erflow, no matter where we go,

O, fair New Mexico, we love, we love you so,

The grandest state to know, New Mexico.

Second Verse

Rugged and high sierras, with deep canyons below;

Dotted with fertile valleys, is Nuevo Mejico.

Fields full of sweet alfalfa, richest perfumes bestow,

State of apple blossoms, is Nuevo Mejico.

Chorus

Third Verse

Days that are full of heart-dreams, nights when the moon hangs low;

Beaming its benediction, o'er Nuevo Mejico.

Land with its bright manana, coming through weal and woe;

State of our esperanza, is Nuevo Mejico.

be and the same are hereby adopted and declared to be the state song for the state of New Mexico.

History: Laws 1917, ch. 108, 1; C.S. 1929, 136-101; 1941 Comp., 3-1304; 1953 Comp., 4-14-4.



Section 12-3-6 - Spanish language state song.

12-3-6. Spanish language state song.

The words and music of "Asi Es Nuevo Mejico," written by Amadeo Lucero, are declared to be the Spanish language state song subject to the state of New Mexico acquiring ownership and copyright of this song. The words are:

Un canto que traigo muy dentro del alma

Lo canto a mi estado - mi tierra natal.

De flores dorada mi tierra encantada

De lindas mujeres - que no tiene igual.

(Chorus)

Asi es Nuevo Mejico

Asi es esta tierra del sol

De sierras y valles de tierras frutales

Asi es Nuevo Mejico

Second Verse

El negro, el hispano, el anglo, el indio

Todos son tus hijos, todos por igual.

Tus pueblos y aldeas - mi tierra encantada

De lindas mujeres que no tiene igual.

(Chorus)

Third Verse

El Rio del Norte, que es el Rio Grande,

Sus aguas corrientes fluyen hasta el mar

Y riegan tus campos

Mi tierra encantada de lindas mujeres

Que no tiene igual.

(Chorus)

Fourth Verse

Tus campos se visten de flores de Mayo

De lindos colores

Que Dios les doto

Tus pajaros cantan mi tierra encantada

Sus trinos de amores

Al ser celestial.

(Chorus)

Fifth Verse

Mi tierra encantada de historia banada

Tan linda, tan bella - sin comparacion.

Te rindo homenaje, te rindo carino

Soldado valiente - te rinde su amor.

(Chorus)

History: 1953 Comp., 4-14-4.1, enacted by Laws 1971, ch. 178, 1.



Section 12-3-7 - Spanish language salute to the state flag.

12-3-7. Spanish language salute to the state flag.

The official Spanish language salute to the state flag is: Saludo la bandera del estado de Nuevo Mejico, el simbolo zia de amistad perfecta, entre culturas unidas.

History: 1953 Comp., 4-14-4.2, enacted by Laws 1973, ch. 185, 1.



Section 12-3-8 - State song; filing in office of secretary of state.

12-3-8. [State song; filing in office of secretary of state.]

A copy of said [state] song exhibited with this bill shall be filed with the secretary of the state to be by him lodged in the archives of his office.

History: Laws 1917, ch. 108, 2; C.S. 1929, 136-102; 1941 Comp., 3-1305; 1953 Comp., 4-14-5.



Section 12-3-9 - State slogan for business, commerce and industry.

12-3-9. State slogan for business, commerce and industry.

The official state slogan for business, commerce and industry in New Mexico is: "Everybody is somebody in New Mexico."

History: 1953 Comp., 4-14-6, enacted by Laws 1975, ch. 129, 1.



Section 12-3-10 - State ballad.

12-3-10. State ballad.

The words and music of "Land of Enchantment - New Mexico", written by Michael Martin Murphy, Chick Raines and Don Cook, are declared to be the official state ballad. The words of the state ballad are as follows:

I met a lady in my drifting days

I quickly fell under the spell of her loving ways

A rose in the desert I loved her so

In the Land of Enchantment, New Mexico

As we watched the sunset by the Rio Grande

A mission bell rang farewell she took my hand

She said "come back amigo no matter where you go"

To the Land of Enchantment, New Mexico

From her arms I wandered, far across the sea

I often heard her gentle words haunting me

"Come back amigo, I miss you so"

To the Land of Enchantment, New Mexico

So come back amigo no matter where you go

To the Land of Enchantment, New Mexico.

History: Laws 1989, ch. 120, 1.



Section 12-3-11 - State poem.

12-3-11. State poem.

The poem "A Nuevo Mexico", written by Luis Tafoya in January 1911, is declared to be the official state poem. The poem, with its English translation, is as follows:

"Levanta, Nuevo Mexico, esa abatida frente

que anubla los encantos de tu serena faz,

y alborozado acoje corona refulgente,

simbolo de gloria y de ventura y paz.

Despues de tantos anos de lucha y de porfia,

tu suerte se ha cambiado y ganas la victoria,

llegando a ver por fin el venturoso dia

que es colmo de tu dicha y fuente de tu gloria.

Has sido un gran imperio, colmado de riqueza,

y grandes contratiempos tuviste que sufrir,

mas ahora triunfo pleno alcanza tu entereza,

y el premio a tu constancia pudiste conseguir.

Tu pueblo por tres siglos aislado y solitario,

de nadie tuvo ayuda, de nadie proteccion,

lucho por su existencia osado y temerario,

sellando con su sangre dominio y posesion.

Tras tan heroico esfuerzo por fin has merecido

el bien que procurabas con insistencia tanta

de que en la Union de Estados fueses admitido

con la soberania que al hombre libre encanta.

Obstaculos y estorbos del todo desaparecen,

y entrada libre tienes a la gloriosa Union,

en donde los ciudadanos prosperan y florecen,

con tantas garantias y tanta proteccion.

Por tan pasmosa dicha el parabien te damos,

a ti como a tus hijos, de honor tan senalado,

y que en tu nueva esfera de veras esperamos

que a fuer de gran imperio seras un gran estado.

TO NEW MEXICO

Lift, New Mexico, your tired forehead

That clouds the enchantment of your peaceful face,

And joyfully receive the bright crown,

Symbol of glory, venture, and peace.

After so many years of fight and persistence

Your luck has changed and you gain victory,

Reaching up to see your fortunate day at last

That is an overflow of happiness and the fountain of your glory.

You have been a great empire filled with riches,

And many mishaps you had to suffer,

But now complete triumph reach up to your integrity,

And reward for your constancy, you were able to achieve.

Your people for three centuries, isolated and lonely,

With help or protection from nobody,

They fought for their existence, reckless and daring

Sealing with their blood their dominion and possession.

After such heroic effort finally you deserve

The goodness with such an insistence you procure,

To be admitted in the state of the union

With the sovereignty that is a free man's enchantment.

Obstacles and hindrance for good they disappear,

And free admittance you have to the glorious union,

Where the people prosper and flourish

With so many guarantees and great protection.

For that marvelous satisfaction we welcome you,

You and your children such a deserved honor,

And in your new sphere we truly hope

That by dint of imperiousness a great state you will become".

History: Laws 1991, ch. 202, 1.



Section 12-3-12 - State bilingual song.

12-3-12. State bilingual song.

A. The words and music of "New Mexico -- Mi Lindo Nuevo Mexico", written by Pablo Mares, are declared to be the state bilingual song. The words are:

I'm singing a song of my homeland

Most wonderful place that I've seen.

My song cannot fully describe it

I call it land of my dreams.

New Mexico,

Land of the sun

Where yucca blooms

The sunset sighs.

New Mexico,

Your starry nights,

Your music sweet as daylight dies.

My heart returns

It ever yearns

To hear the desert breezes blow,

Your snow, your rain, your rainbows' blend,

I'm proud of my New Mexico.

(Translation)

Yo canto de un pais lindo

Mas bello no he visto yo,

Mi cancion no puede decirlo,

Como mi corazon.

Nuevo Mexico,

Pais del sol

Palmillas floreciendo alli.

Nuevo Mexico,

Tus noches lindas

Traen recuerdos para mi.

Mi corazon

Llora por ti me dice a mi

Te quiero yo.

Tus sierras y tus valles

Son mi lindo Nuevo Mexico.

B. A copy of the state bilingual song exhibited with this bill shall be filed with the secretary of state to be lodged in the archives of his office.

History: Laws 1995, ch. 7, 1.



Section 12-3-13 - Statuary hall designation.

12-3-13. Statuary hall designation.

Under the provisions of 40 U.S.C. Section 187, New Mexico designates Senator Dennis Chavez as an illustrious citizen of the state worthy of national commemoration and directs that a marble or bronze statue of his likeness be placed in national statuary hall in Washington.

History: Laws 1963, ch. 64, 1.



Section 12-3-14 - Commission; funds.

12-3-14. Commission; funds.

There is created the "statuary hall commission" consisting of the governor as chairman and four other citizens of the state appointed by the governor. The commission shall raise not to exceed twenty thousand ($20,000) by voluntary contributions and cause to be made a marble or bronze likeness of Dennis Chavez. When completed and accepted by the commission, the likeness shall be placed in national statuary hall.

History: Laws 1963, ch. 64, 2.



Section 12-3-15 - Statuary hall commission created.

12-3-15. [Statuary hall] commission created.

The "statuary hall commission" is created. The commission shall be composed of no more than nine persons, the chairman of which shall be the governor and the membership of which shall include the state treasurer, the state cultural affairs officer, the executive director of the New Mexico office of Indian affairs [Indian affairs department] and no fewer than four members appointed by the governor from a list of names that have been submitted to him by the Indian nations, tribes or pueblos in New Mexico, containing names of members of those Indian nations, tribes or pueblos who would be appropriate to serve on the commission. Terms of the members shall extend until a second statue from New Mexico is emplaced in the national statuary hall in Washington, D.C. The governor shall fill any vacancy on the statuary hall commission within three months from the date that the vacancy occurs in the same manner as original members were appointed.

History: Laws 1997, ch. 177, 1.



Section 12-3-16 - Duties.

12-3-16. Duties.

The statuary hall commission shall:

A. meet at the call of the governor but shall meet no fewer than four times per year;

B. determine the process necessary for New Mexico to have a second statue placed in the national statuary hall;

C. develop procedures for the funding of the second statue and raise funds to commission the design, creation and transport of a statue to be placed in the national statuary hall through the creation of a foundation for the acceptance of gifts, donations, bequests and proceeds from appropriate fundraising events in accordance with the provisions of the act of July 2, 1864 (40 U.S.C. 187); and

D. commission the design and creation of a statue of the illustrious San Juan pueblo Indian strategist and warrior Pope, who was renowned, respected and revered by the Native Americans of New Mexico as the leader of the pueblo revolt of 1680 and who would be the second Native American to be honored with placement of a statue in the national statuary hall.

History: Laws 1997, ch. 177, 2.



Section 12-3-17 - Official balloon museum.

12-3-17. Official balloon museum.

The Anderson-Abruzzo international balloon museum is the official balloon museum of New Mexico.

History: Laws 1999, ch. 2, 1 and 1999, ch. 3, 1.



Section 12-3-18 - Official state guitar.

12-3-18. Official state guitar.

The New Mexico sunrise guitar is adopted as the official guitar of New Mexico.

History: Laws 2009, ch. 27, 1.



Section 12-3-19 - State cowboy song.

12-3-19. State cowboy song.

The words and music of "Under New Mexico Skies", written by Syd Masters, are declared to be the official state cowboy song. The words of the state cowboy song are as follows:

"(first verse)

Where the Pi on Mesa rolls

And the campfire cures your woes

Watchin' the sly roadrunner flee

On the tail of an autumn breeze

I'm leanin' against a juniper bole

As the creek water takes a stroll

(chorus)

That's where you'll find me

Where the big back country lies

There the cowboy's free to ride

Out under New Mexico skies

(second verse)

Where the lean jack hops along

And the coyote sings his song

Up high the rocky spires shade

The sunny desert days

I'm leanin' against adobe walls of old

Their stories to be told

(chorus)

That's where you'll find me

Where the big back country lies

There the cowboy's free to ride

Out under New Mexico skies

(third verse)

Just me and a covey of gamblin' quail

Lopin' down the Turquoise Trail

(chorus)

That's where you'll find me

Where the big back country lies

There the cowboy's free to ride

Out under New Mexico skies."

History: Laws 2009, ch. 28, 1.






Article 4 - Public Policy Regarding Communism

Section 12-4-1 - Policy.

12-4-1. [Policy.]

That it is the public policy of the state of New Mexico that no communist organization, affiliate of the communist party or supporter or advocate of communistic doctrine or any person or organization which believes in, teaches or advocates the overthrow of the government of the United States or of the state of New Mexico by force or by any illegal or unconstitutional method or means, shall remain within the state and be unknown or unrecognized.

History: 1941 Comp., 3-107, enacted by Laws 1951, ch. 157, 1; 1953 Comp., 4-15-1.



Section 12-4-2 - Registration.

12-4-2. [Registration.]

That to effectuate the public policy as set out in Section 1 [12-4-1 NMSA 1978] hereinabove every communist organization, affiliate of the communist party or supporter or advocate of communistic doctrine, or any person or organization which believes in, teaches or advocates the overthrow of the government of the United States or of the state of New Mexico by force or by any illegal or unconstitutional methods or means, shall register with the secretary of state of New Mexico. Such registration shall be accomplished in such manner and on such forms as may be prescribed by the secretary of state. All organized groups or associations falling into the category required to register under this act [12-4-1 to 12-4-3 NMSA 1978], shall file a list of all of the members of such organization with the secretary of state, such list to show the names of all members, their addresses and designation of all officials of such organization. All individuals required by this act to register shall file their name [names], address [addresses] and the names of the organizations or associations to which they belong as members.

Registration under this act shall be completed within six calendar months after the passage of this act, and registrants shall reregister annually thereafter, such reregistration period to begin on April 1st and ending on May 1st of each year.

History: 1941 Comp., 3-108, enacted by Laws 1951, ch. 157, 2; 1953 Comp., 4-15-2.



Section 12-4-3 - Violations; penalties.

12-4-3. [Violations; penalties.]

That the officers of any organization, association, party or group which shall fail to register under the provisions of this act [12-4-1 to 12-4-3 NMSA 1978], or any person who shall knowingly fail to comply with the provisions of this act, shall be guilty of a felony and on conviction thereof shall be punished by a fine of not less than five hundred dollars ($500) nor more than five thousand dollars ($5,000), or by imprisonment for not less than three (3) years or more than ten (10) years, or by both such fine and imprisonment.

History: 1941 Comp., 3-109, enacted by Laws 1951, ch. 157, 3; 1953 Comp., 4-15-3.






Article 5 - Public Holidays

Section 12-5-1 - Arbor Day; establishment; observance.

12-5-1. [Arbor Day; establishment; observance.]

The second Friday in March of each year shall be set apart and known as Arbor Day, to be observed by the people of this state in the planting of forest trees for the benefit and adornment of public and private grounds, places and ways, and in such other efforts and undertakings as shall be in harmony with the general character of the day so established; provided, that the actual planting of trees may be done on the day designated or at such other most convenient times as may best conform to local climatic conditions, such other time to be designated and due notice thereof given by the several county superintendents of schools for their respective counties.

The day as above designated shall be a holiday in all public schools of the state, and school officers and teachers are required to have the schools, under their respective charge, observe the day by planting of trees or other appropriate exercises.

Annually, at the proper season, the governor shall issue a proclamation, calling the attention of the people to the provisions of this section and recommending and enjoining its due observance. The respective county superintendents of schools shall also promote by all proper means the observance of the day, and the said county superintendents of schools shall make annual reports to the governor of the state of the action taken in this behalf in their respective counties.

History: Laws 1891, ch. 35, 1-3; C.L. 1897, 1625a; Code 1915, 2726; C.S. 1929, 65-101; 1941 Comp., 59-101; 1953 Comp., 56-1-1.



Section 12-5-2 - Legal holidays; designation.

12-5-2. Legal holidays; designation.

Legal public holidays in New Mexico are:

A. New Year's day, January 1;

B. Martin Luther King, Jr.'s birthday, third Monday in January;

C. Washington's and Lincoln's birthday, President's day, third Monday in February;

D. Memorial day, last Monday in May;

E. Independence day, July 4;

F. Labor day, first Monday in September;

G. Columbus day, second Monday in October;

H. Armistice day and Veterans' day, November 11;

I. Thanksgiving day, fourth Thursday in November; and

J. Christmas day, December 25.

History: 1953 Comp., 56-1-2, enacted by Laws 1969, ch. 114, 1; 1971, ch. 98, 1; 1975, ch. 13, 1; 1987, ch. 3, 1; 1987, ch. 309, 1.



Section 12-5-3 - Legal holidays; Sundays; effect on commercial paper.

12-5-3. Legal holidays; Sundays; effect on commercial paper.

A. Whenever a legal public holiday falls on Sunday, the following Monday is a legal public holiday.

B. Any bill, check or note presentable for acceptance or payment on a legal public holiday or on a Sunday is payable and presentable for acceptance or payment on the next business day after the legal public holiday or Sunday.

History: 1953 Comp., 56-1-3, enacted by Laws 1969, ch. 114, 2.



Section 12-5-4 - August 3rd designated Ernie Pyle Day.

12-5-4. [August 3rd designated Ernie Pyle Day.]

In appreciation of the splendid work as a writer and war correspondent, and the great credit reflected upon the state of New Mexico by Ernie Pyle, one of her outstanding citizens, his birthday, August 3rd, of each year, is hereby designated as Ernie Pyle Day, upon which appropriate ceremonies shall be held in his honor and in honor of all members of the armed forces of the United States serving so valiantly in the present world war [World War II].

History: 1941 Comp., 59-107, enacted by Laws 1945, ch. 30, 1; 1953 Comp., 56-1-4.



Section 12-5-5 - Onate Day.

12-5-5. [Onate Day.]

The governor shall designate for the benefit of the state of New Mexico in connection with an annual celebration held in the Espanola valley each year during the month of July, a day during said month to be known as Onate Day.

History: 1941 Comp., 59-108, enacted by Laws 1949, ch. 85, 2; 1953 Comp., 56-1-5.



Section 12-5-6 - American History Month.

12-5-6. American History Month.

The month of February is designated "American History Month."

History: 1953 Comp., 56-1-6, enacted by Laws 1971, ch. 10, 1.



Section 12-5-7 - Bataan Day.

12-5-7. Bataan Day.

In honor of the brave and patriotic New Mexicans composing the 200th and 515th Coast Artillery Regiments (anti-aircraft) who served in the Philippine Islands during World War Two, fighting insuperable odds and enduring every deprivation, and who, following surrender, entered upon a tragic "death march," the day of April 9 is designated "Bataan Day."

History: 1953 Comp., 56-1-6.1, enacted by Laws 1971, ch. 63, 1.



Section 12-5-9 - American Indian day.

12-5-9. American Indian day.

The first Friday of February of each year shall be set apart and be known as "American Indian day", in recognition of the many contributions of the American Indians to the economic and cultural heritage of all the citizens of the United States. This day shall be observed by the people of New Mexico in such efforts and undertakings as shall be in harmony with the general character of the day so established.

History: Laws 1987, ch. 24, 1; 2005, ch. 261, 1.



Section 12-5-10 - Guadalupe-Hidalgo treaty day.

12-5-10. Guadalupe-Hidalgo treaty day.

February 2 of each year shall be set apart and known as "Guadalupe Hidalgo treaty day" in recognition and commemoration of the day in 1848 on which the Treaty of Peace, Friendship, Limits and Settlement, commonly known as the Treaty of Guadalupe Hidalgo, was executed between the United States and the Mexican Republic.

History: Laws 1997, ch. 77, 1.



Section 12-5-11 - Family day.

12-5-11. Family day.

The governor shall proclaim the second Sunday in September of each year as "Family Day". Suitable exercises for the observance of the day shall be held in the state capitol and elsewhere as the governor designates.

History: Laws 1999, ch. 50, 1.



Section 12-5-12 - African-American day.

12-5-12. African-American day.

The second Friday of February of each year shall be set apart and be known as "African-American day", in recognition of the many contributions and sacrifices African-Americans have made to ensure the rights of all Americans, so that they may be free and equal citizens and full participants in the governing of the state and the nation. African-American day shall be observed by the people of New Mexico in efforts and undertakings that celebrate the diversity of the cultural heritage of New Mexicans, that recognize that February is Black history month and that are expressions in harmony with the general character of the day so established.

History: Laws 1999, ch. 66, 1.



Section 12-5-13 - Hispanic culture day.

12-5-13. Hispanic culture day.

The second Tuesday of February of each odd-numbered year shall be known and celebrated as "Hispanic culture day" in recognition of the many contributions, sacrifices and accomplishments of Hispanic people from throughout the world who have built New Mexico into a beautiful and dynamic mosaic of cultural diversity. This day shall be observed with celebrations that honor all past, present and future Hispanic citizens and leaders in ways that enhance relationships among all the people of New Mexico.

History: Laws 2001, ch. 193, 1; 2003, ch. 3, 1.



Section 12-5-14 - Juneteenth Freedom Day established.

12-5-14. Juneteenth Freedom Day established.

The "Juneteenth Freedom Day" is created. It shall be commemorated on the third Saturday in June of each year and be observed by:

A. reflecting on the history of African-American slavery in the United States; the experience of Africans brought to the United States in a five- to twelve-week journey across the Atlantic; the deaths of thousands of Africans who died in inhuman conditions of passage; the abuse of African-American slaves, including whipping, castration, branding and rape; the importance of the Thirteenth Amendment of the United States constitution abolishing slavery throughout the United States and its territories; and the significance of June 19, 1865, the day on which the message of freedom and abolition reached the western states; and

B. recognizing the importance of Americans of African descent as American citizens and New Mexico residents.

History: Laws 2006, ch. 68, 1.



Section 12-5-15 - Hemophilia Awareness Day.

12-5-15. Hemophilia Awareness Day.

The governor shall declare the second Monday in June of each year "Hemophilia Awareness Day".

History: Laws 2007, ch. 98, 1.



Section 12-5-16 - Firefighter Day of Remembrance.

12-5-16. Firefighter Day of Remembrance.

September 11 of each year shall be set apart and known as "Firefighter Day of Remembrance", celebrating the important, brave and compassionate work of firefighters and honoring all firefighters who have fallen in the line of duty.

History: Laws 2007, ch. 241, 1.



Section 12-5-17 - New Mexico Youth Day.

12-5-17. New Mexico Youth Day.

The first Saturday of August of each year shall be set apart and known as "New Mexico Youth Day", celebrating the importance of children in New Mexico. This day shall be observed by the people of New Mexico with activities encouraging parents and guardians to spend time with their children.

History: Laws 2007, ch. 354, 1 and Laws 2007, ch. 358, 1.



Section 12-5-18 - Bataan-Corregidor heritage month.

12-5-18. Bataan-Corregidor heritage month.

The month of April is designated "Bataan-Corregidor heritage month". The month shall be observed by the people of New Mexico in such efforts and undertakings as shall be in harmony with the general character of the month so established.

History: Laws 2013, ch. 2, 1.






Article 6 - Audit Act

Section 12-6-1 - Short title.

12-6-1. Short title.

Sections 12-6-1 through 12-6-14 NMSA 1978 may be cited as the "Audit Act."

History: 1953 Comp., 4-31-1, enacted by Laws 1969, ch. 68, 1.



Section 12-6-2 - Definitions.

12-6-2. Definitions.

As used in the Audit Act:

A. "agency" means:

(1) any department, institution, board, bureau, court, commission, district or committee of the government of the state, including district courts, magistrate or metropolitan courts, district attorneys and charitable institutions for which appropriations are made by the legislature;

(2) any political subdivision of the state, created under either general or special act, that receives or expends public money from whatever source derived, including counties, county institutions, boards, bureaus or commissions; municipalities; drainage, conservancy, irrigation or other special districts; and school districts;

(3) any entity or instrumentality of the state specifically provided for by law, including the New Mexico finance authority, the New Mexico mortgage finance authority and the New Mexico lottery authority; and

(4) every office or officer of any entity listed in Paragraphs (1) through (3) of this subsection; and

B. "local public body" means a mutual domestic water consumers association, a land grant, an incorporated municipality or a special district.

History: 1953 Comp., 4-31-2, enacted by Laws 1969, ch. 68, 2; 2003, ch. 273, 17; 2009, ch. 283, 2.



Section 12-6-3 - Annual and special audits; financial examinations.

12-6-3. Annual and special audits; financial examinations.

A. Except as otherwise provided in Subsection B of this section, the financial affairs of every agency shall be thoroughly examined and audited each year by the state auditor, personnel of the state auditor's office designated by the state auditor or independent auditors approved by the state auditor. The comprehensive annual financial report for the state shall be thoroughly examined and audited each year by the state auditor, personnel of the state auditor's office designated by the state auditor or independent auditors approved by the state auditor. The audits shall be conducted in accordance with generally accepted auditing standards and rules issued by the state auditor.

B. The examination of the financial affairs of a local public body shall be determined according to its annual revenue each year. All examinations and compliance with agreed-upon procedures shall be conducted in accordance with generally accepted auditing standards and rules issued by the state auditor. If a local public body has an annual revenue, calculated on a cash basis of accounting, exclusive of capital outlay funds, federal or private grants or capital outlay funds disbursed directly by an administrating agency, of:

(1) less than ten thousand dollars ($10,000) and does not directly expend at least fifty percent of, or the remainder of, a single capital outlay award, it is exempt from submitting and filing quarterly reports and final budgets for approval to the local government division of the department of finance and administration and from any financial reporting to the state auditor;

(2) at least ten thousand dollars ($10,000) but less than fifty thousand dollars ($50,000), it shall comply only with the applicable provisions of Section 6-6-3 NMSA 1978;

(3) less than fifty thousand dollars ($50,000) and directly expends at least fifty percent of, or the remainder of, a single capital outlay award, it shall submit to the state auditor a financial report consistent with agreed-upon procedures for financial reporting that are:

(a) focused solely on the capital outlay funds directly expended;

(b) economically feasible for the affected local public body; and

(c) determined by the state auditor after consultation with the affected local public body;

(4) at least fifty thousand dollars ($50,000) but not more than two hundred fifty thousand dollars ($250,000), it shall submit to the state auditor, at a minimum, a financial report that includes a schedule of cash basis comparison and that is consistent with agreed-upon procedures for financial reporting that are:

(a) narrowly tailored to the affected local public body;

(b) economically feasible for the affected local public body; and

(c) determined by the state auditor after consultation with the affected local public body;

(5) at least fifty thousand dollars ($50,000) but not more than two hundred fifty thousand dollars ($250,000) and expends any capital outlay funds, it shall submit to the state auditor, at a minimum, a financial report that includes a schedule of cash basis comparison and a test sample of expended capital outlay funds and that is consistent with agreed-upon procedures for financial reporting that are:

(a) narrowly tailored to the affected local public body;

(b) economically feasible for the affected local public body; and

(c) determined by the state auditor after consultation with the affected local public body;

(6) at least two hundred fifty thousand dollars ($250,000) but not more than five hundred thousand dollars ($500,000), it shall submit to the state auditor, at a minimum, a compilation of financial statements and a financial report consistent with agreed-upon procedures for financial reporting that are:

(a) economically feasible for the affected local public body; and

(b) determined by the state auditor after consultation with the affected local public body; or

(7) five hundred thousand dollars ($500,000) or more, it shall be thoroughly examined and audited as required by Subsection A of this section.

C. In addition to the annual audit, the state auditor may cause the financial affairs and transactions of an agency to be audited in whole or in part.

D. Annual financial and compliance audits of agencies under the oversight of the financial control division of the department of finance and administration shall be completed and submitted by an agency and independent auditor to the state auditor no later than sixty days after the state auditor receives notification from the financial control division to the effect that an agency's books and records are ready and available for audit. The local government division of the department of finance and administration shall inform the state auditor of the compliance or failure to comply by a local public body with the provisions of Section 6-6-3 NMSA 1978.

E. In order to comply with United States department of housing and urban development requirements, the financial affairs of a public housing authority that is determined to be a component unit in accordance with generally accepted accounting principles, other than a housing department of a local government or a regional housing authority, at the public housing authority's discretion, may be audited separately from the audit of its local primary government entity. If a separate audit is made, the public housing authority audit shall be included in the local primary government entity audit and need not be conducted by the same auditor who audits the financial affairs of the local primary government entity.

F. The state auditor shall notify the legislative finance committee and the public education department if:

(1) a school district, charter school or regional education cooperative has failed to submit a required audit report within ninety days of the due date specified by the state auditor; and

(2) the state auditor has investigated the matter and attempted to negotiate with the school district, charter school or regional education cooperative but the school district, charter school or regional education cooperative has not made satisfactory progress toward compliance with the Audit Act.

G. The state auditor shall notify the legislative finance committee and the secretary of finance and administration if:

(1) a state agency, state institution, municipality or county has failed to submit a required audit report within ninety days of the due date specified by the state auditor; and

(2) the state auditor has investigated the matter and attempted to negotiate with the state agency, state institution, municipality or county but the state agency, state institution, municipality or county has not made satisfactory progress toward compliance with the Audit Act.

History: 1953 Comp., 4-31-3, enacted by Laws 1969, ch. 68, 3; 2003, ch. 273, 18; 2007, ch. 240, 1; 2009, ch. 273, 1; 2009, ch. 283, 3; 2011, ch. 106, 6.



Section 12-6-4 - Auditing costs.

12-6-4. Auditing costs.

The reasonable cost of all audits shall be borne by the agency audited, except that:

A. a public housing authority other than a regional housing authority shall not bear the cost of an audit conducted solely at the request of its local primary government entity; and

B. the administrative office of the courts shall bear the cost of auditing the magistrate courts. A metropolitan court shall be treated as a single agency for the purpose of audit and shall be audited as a unit, and the cost of the audit shall be paid from the appropriation to the metropolitan court. The district courts of all counties within a judicial district shall be treated as a single agency for the purpose of audit and shall be audited as a unit, and the cost of the audit shall be paid from the appropriation to each judicial district. The court clerk trust account and the state treasurer account of each county's district court shall be included within the scope of the judicial district audit.

History: 1953 Comp., 4-31-4, enacted by Laws 1969, ch. 68, 4; 2001, ch. 142, 1; 2007, ch. 240, 2.



Section 12-6-5 - Reports of audits.

12-6-5. Reports of audits.

A. The state auditor shall cause a complete written report to be made of each annual or special audit and examination made. Each report shall set out in detail, in a separate section, any violation of law or good accounting practices found by the audit or examination. Each report of a state agency shall include a list of individual deposit accounts and investment accounts held by each state agency audited. A copy of the report shall be sent to the agency audited or examined; five days later, or earlier if the agency waives the five-day period, the report shall become a public record, at which time copies shall be sent to:

(1) the secretary of finance and administration; and

(2) the legislative finance committee.

B. The state auditor shall send a copy of reports of state agencies to the department of finance and administration.

C. Within thirty days after receipt of the report, the agency audited may notify the state auditor of any errors in the report. If the state auditor is satisfied from data or documents at hand, or by an additional investigation, that the report is erroneous, the state auditor shall correct the report and furnish copies of the corrected report to all parties receiving the original report.

History: 1953 Comp., 4-31-5, enacted by Laws 1969, ch. 68, 5; 1977, ch. 247, 33; 1983, ch. 26, 4; 2009, ch. 140, 1.



Section 12-6-6 - Criminal violations.

12-6-6. Criminal violations.

Immediately upon discovery of any violation of a criminal statute in connection with financial affairs, the state auditor shall report the violation to the proper prosecuting officer and furnish the officer with all data and information in his possession relative to the violation. An agency or independent auditor shall report a violation immediately to the state auditor.

History: 1953 Comp., 4-31-6, enacted by Laws 1969, ch. 68, 6; 2003, ch. 273, 19.



Section 12-6-7 - Shortages in accounts; sureties.

12-6-7. Shortages in accounts; sureties.

A. The state auditor shall notify the appropriate surety on the official bond whenever an audit discloses a shortage in the accounts of any agency. Failure to notify the surety, however, does not release the surety from any obligation under the bond.

B. Sureties upon official bonds of agencies are not released from liability on official bonds until the state auditor has certified to them that the accounts of the agency have been examined and found to be correct and a clearance of liability is given them.

C. When necessary, the state auditor may institute legal proceedings against sureties upon official bonds of officers and employees. In such proceedings, the officer or employee may set up as a defense that errors have been committed by the state auditor in making charges against him, or that he has been refused proper and legal credit by the state auditor, but the burden of proof is upon the officer or employee to show such facts.

History: 1953 Comp., 4-31-7, enacted by Laws 1969, ch. 68, 7.



Section 12-6-8 - Repayment of funds.

12-6-8. Repayment of funds.

If restitution has not been made in thirty days from the receipt by an agency of a report of an audit reflecting a shortage of funds for which the agency is accountable under law, suit to enforce repayment or refund to the agency may be brought by the state auditor.

History: 1953 Comp., 4-31-8, enacted by Laws 1969, ch. 68, 8.



Section 12-6-9 - Public depositories.

12-6-9. Public depositories.

The state auditor may:

A. require depositories of public money to furnish reconciliation sheets for the purpose of checking the deposits of public funds;

B. inspect the books and records of any depository concerning public funds; and

C. examine employees of a depository under oath concerning the correctness of the reconciliation or any entry upon the books or records of the depository relating to public funds.

History: 1953 Comp., 4-31-9, enacted by Laws 1969, ch. 68, 9.



Section 12-6-10 - Annual inventory.

12-6-10. Annual inventory.

A. The governing authority of each agency shall, at the end of each fiscal year, conduct a physical inventory of movable chattels and equipment costing more than five thousand dollars ($5,000) and under the control of the governing authority. This inventory shall include all movable chattels and equipment procured through the capital program fund under Section 15-3B-16 NMSA 1978, which are assigned to the agency designated by the director of the facilities management division of the general services department as the user agency. The inventory shall list the chattels and equipment and the date and cost of acquisition. No agency shall be required to list any item costing five thousand dollars ($5,000) or less. Upon completion, the inventory shall be certified by the governing authority as to correctness. Each agency shall maintain one copy in its files. At the time of the annual audit, the state auditor shall ascertain the correctness of the inventory by generally accepted auditing procedures.

B. The official or governing authority of each agency is chargeable on the official's or authority's official bond for the chattels and equipment shown in the inventory.

C. The general services department shall establish standards, including a uniform classification system of inventory items, and promulgate rules concerning the system of inventory accounting for chattels and equipment required to be inventoried, and the governing authority of each agency shall install the system. A museum collection list or catalogue record and a library accession record or shelf list shall constitute the inventories of museum collections and library collections maintained by state agencies and local public bodies.

D. No surety upon the official bond of any officer or employee of any agency shall be released from liability until a complete accounting has been had. All official bonds shall provide coverage of, or be written in a manner to include, inventories.

History: 1953 Comp., 4-31-10, enacted by Laws 1969, ch. 68, 10; 1979, ch. 195, 1; 1983, ch. 303, 1; 1984, ch. 53, 1; 1985, ch. 115, 1; 1987, ch. 35, 1; 1999, ch. 230, 1; 2005, ch. 237, 1; 2013, ch. 115, 9.



Section 12-6-11 - Oaths; subpoenas.

12-6-11. Oaths; subpoenas.

A. Oaths may be administered by the state auditor when necessary for an audit or examination.

B. When necessary for an audit or examination, the state auditor may apply to the district court of Santa Fe county for issuance of a subpoena to compel the attendance of witnesses and the production of books and records. Process under this section shall be served by any sheriff or deputy or by any member of the New Mexico state police without cost. Witnesses not then employed by an agency who are subpoenaed to appear shall receive the same compensation as that provided for witnesses subpoenaed before the district court, paid by the state auditor.

C. Any person subpoenaed under this section who fails to appear, refuses to testify or fails to produce the required books or records is guilty of a misdemeanor and shall be punished by a fine of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000).

History: 1953 Comp., 4-31-11, enacted by Laws 1969, ch. 68, 11.



Section 12-6-12 - Regulations.

12-6-12. Regulations.

The state auditor shall promulgate reasonable regulations necessary to carry out the duties of his office, including regulations required for conducting audits in accordance with generally accepted auditing standards. The regulations become effective upon filing in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978].

History: 1953 Comp., 4-31-12, enacted by Laws 1969, ch. 68, 12.



Section 12-6-13 - Audit fund; payment for audits; expenses of auditor.

12-6-13. Audit fund; payment for audits; expenses of auditor.

A. There is created in the state treasury the "audit fund" into which the state auditor shall deposit all fees and costs received from agencies audited by him.

B. Payments for salaries and expenses of the state auditor shall be made from the audit fund, and the fund shall not revert at the end of any fiscal year.

History: 1953 Comp., 4-31-13, enacted by Laws 1969, ch. 68, 13.



Section 12-6-14 - Contract audits.

12-6-14. Contract audits.

A. The state auditor shall notify each agency designated for audit by an independent auditor, and the agency shall enter into a contract with an independent auditor of its choice in accordance with procedures prescribed by rules of the state auditor; provided, however, that a state-chartered charter school subject to oversight by the public education department or an agency subject to oversight by the higher education department shall receive approval from its oversight agency prior to submitting a recommendation for an independent auditor of its choice. The state auditor may select the auditor for an agency that has not submitted a recommendation within sixty days of notification by the state auditor to contract for the year being audited, and the agency being audited shall pay the cost of the audit. Each contract for auditing entered into between an agency and an independent auditor shall be approved in writing by the state auditor. Payment of public funds may not be made to an independent auditor unless a contract is entered into and approved as provided in this section.

B. The state auditor or personnel of the state auditor's office designated by the state auditor shall examine all reports of audits of agencies made pursuant to contract. Based upon demonstration of work in progress, the state auditor may authorize progress payments to the independent auditor by the agency being audited under contract. Final payment for services rendered by an independent auditor shall not be made until a determination and written finding that the audit has been made in a competent manner in accordance with the provisions of the contract and applicable rules by the state auditor.

History: 1953 Comp., 4-31-14, enacted by Laws 1969, ch. 68, 14; 2003, ch. 273, 20; 2011, ch. 87, 1.






Article 7 - Board of Economic Development



Article 8 - Administrative Procedures Act

Section 12-8-1 - Short title.

12-8-1. Short title.

This act [12-8-1 through 12-8-25 NMSA 1978] may be cited as the "Administrative Procedures Act."

History: 1953 Comp., 4-32-1, enacted by Laws 1969, ch. 252, 1.



Section 12-8-2 - Definitions.

12-8-2. Definitions.

As used in the Administrative Procedures Act:

A. "agency" means any state board, commission, department or officer authorized by law to make rules, conduct adjudicatory proceedings, make determinations, grant licenses, impose sanctions, grant or withhold relief or perform other actions or duties delegated by law, and which is specifically placed by law under the Administrative Procedures Act;

B. "adjudicatory proceeding" means a proceeding before an agency, including but not limited to ratemaking and licensing, in which legal rights, duties or privileges of a party are required by law to be determined by an agency after an opportunity for a trial-type hearing; but does not include a mere rulemaking proceeding, as provided in Section 3 [12-8-3 NMSA 1978] of the Administrative Procedures Act. It also includes the formation and issuance of any order, the imposition or withholding of any sanction and the granting or withholding of any relief, as well as any of the foregoing types of determinations or actions wherein no procedure or hearing provision has been otherwise provided for or required by law;

C. "license" includes the whole or part of any agency permit, certificate, approval, registration, charter, membership, statutory exemption or other form of permission required by law;

D. "licensing" includes the agency process respecting the grant, denial, renewal, revocation, suspension, annulment, withdrawal, amendment, limiting, modifying or conditioning of a license;

E. "party" means each person or agency named or admitted as a party or properly seeking and entitled as of right to be admitted as a party, whether for general or limited purposes;

F. "person" means any individual, partnership, corporation, association, governmental subdivision or public or private organization of any character other than an agency;

G. "rule" includes the whole or any part of every regulation, standard, statement or other requirement of general or particular application adopted by an agency to implement, interpret or prescribe law or policy enforced or administered by an agency, if the adoption or issuance of such rules is specifically authorized by the law giving the agency jurisdiction over such matters. It also includes any statement of procedure or practice requirements specifically authorized by the Administrative Procedures Act or other law, but it does not include:

(1) advisory rulings issued under Section 9 [12-8-9 NMSA 1978] of the Administrative Procedures Act;

(2) regulations concerning only the internal management or discipline of the adopting agency or any other agency and not affecting the rights of, or the procedures available to, the public or any person except an agency's members, officers or employees in their capacity as such member, officer or employee;

(3) regulations concerning only the management, confinement, discipline or release of inmates of state penal, correctional, public health or mental institutions;

(4) regulations relating to the use of highways or streets when the substance of the regulations is indicated to the public by means of signs or signals; or

(5) decisions issued or actions taken or denied in adjudicatory proceedings;

H. "rulemaking" means any agency process for the formation, amendment or repeal of a rule;

I. "order" means the whole or any part of the final or interim disposition, whether affirmative, negative, injunctive or declaratory in form, by an agency in any matter other than rulemaking but including licensing;

J. "sanction" includes the whole or part of any agency:

(1) prohibition, requirement, limitation or other condition affecting the freedom of any person or his property;

(2) withholding of relief;

(3) imposition of any form of penalty;

(4) destruction, taking, seizure or withholding of property;

(5) assessment of damages, reimbursement, restitution, compensation, taxation, costs, charges or fees;

(6) requirement, revocation, amendment, limitation or suspension of a license; or

(7) taking or withholding of other compulsory, restrictive or discretionary action;

K. "relief" includes the whole or part of any agency:

(1) grant of money, assistance, license, authority, exemption, exception, privilege or remedy;

(2) recognition of any claim, right, interest, immunity, privilege, exemption or exception; or

(3) taking of any other action upon the application or petition of, and beneficial to, any person;

L. "agency proceedings" means any agency process in connection with rulemaking, orders, adjudication, licensing, imposition or withholding of sanctions or the granting or withholding of relief; and

M. "agency action" includes the whole or part of every agency, rule, order, license, sanction or relief, or the equivalent or denial thereof, or failure to act.

History: 1953 Comp., 4-32-2, enacted by Laws 1969, ch. 252, 2.



Section 12-8-3 - Rulemaking requirements.

12-8-3. Rulemaking requirements.

In addition to other rulemaking requirements imposed by law, each agency shall:

A. adopt rules of practice setting forth the nature and requirements of all formal and informal procedures available;

B. set forth in written form all statements of general policy adopted as authorized by law, including a description of its central and field organization, statements of all delegations of authority and the extent thereof, together with a listing of the established places at which, and the methods whereby, the public may secure information or make submittals or requests;

C. provide written statements of the general course and method by which its functions are channeled and determined, as well as make available all required or suggested forms, together with proper instructions pertaining thereto; and make available for public inspection all rules and other written statements of policy or written interpretations formulated, adopted or used by the agency in the discharge of its functions;

D. except as otherwise provided by law, make available for public inspection all final orders, decisions and opinions issued after the effective date of the Administrative Procedures Act, together with all materials that were before the deciding officers at any time prior to the making of the decision;

E. provide a reasonable manner at a reasonable cost for interested persons to obtain copies of items set forth in this section; and

F. not act in any manner or in any matter except in strict conformity with the rules and other written statements or items required in this section, and no person shall in any manner be required to resort to any procedure or be otherwise affected by any agency action not in strict conformity with the requirements of this section.

History: 1953 Comp., 4-32-3, enacted by Laws 1969, ch. 252, 3.



Section 12-8-4 - Rulemaking prerequisites.

12-8-4. Rulemaking prerequisites.

A. Prior to the adoption, amendment or repeal of any rule, the agency shall, within the time specified by law, or if no time is specified, then at least thirty days prior to its proposed action:

(1) publish notice of its proposed action in the manner specified by law, or if no manner is specified, then in newspapers or trade, industrial or professional publications as will reasonably give public notice to interested persons; and

(2) notify any person specified by law, and, in addition, any person or group filing written request, the request to be renewed yearly as the agency directs by rule, for notice of proposed action which may affect that person or group, notification being by mail or otherwise to the last address specified by the person or group. The notice shall:

(a) give the time and place of any public hearing or state the manner in which data, views or arguments may be submitted to the agency by any interested person;

(b) either state the express terms or adequately describe the substance of the proposed action, or adequately state the subjects and issues involved; and

(c) include any additional matter required by any law, together with specific reference to the statutory authority under which the rule is proposed; and

(3) afford all interested persons reasonable opportunity to submit data, views or arguments orally or in writing and examine witnesses, unless otherwise provided by law. If the agency finds that oral presentation is unnecessary or impracticable, it may require that presentation be made in writing. The agency shall consider fully all written and oral submissions respecting the proposed rule. Upon adoption of a rule contested at hearing or otherwise, the agency shall issue a concise statement of its principal reasons for adoption of the rule and a statement of positions rejected in adopting the rule together with the reasons for the rejections. All persons heard or represented at any hearing, or who submit any writing to be considered in connection with the proposed rule, shall promptly be given a copy of the decision, by mail or otherwise.

B. If the agency finds that immediate adoption, amendment or suspension of a rule is necessary for the preservation of the public peace, health, safety or general welfare, or if the agency for good cause finds that observance of the requirements of notice and public hearing would be contrary to the public interest, the agency may dispense with such requirements and adopt, amend or suspend the rule as an emergency. The agency's finding and a brief statement of the reasons for its finding shall be incorporated in the emergency rule, amendment or suspension filed under Section 5 [12-8-5 NMSA 1978] of the Administrative Procedures Act. Upon adoption of an emergency rule, amendment or suspension which shall remain in effect for longer than sixty days, notice shall be given within seven days as required in this section for proposed rules.

History: 1953 Comp., 4-32-4, enacted by Laws 1969, ch. 252, 4.



Section 12-8-5 - Filing of rules; when effective.

12-8-5. Filing of rules; when effective.

A. Each agency shall file each rule, amendment or repeal thereof, adopted by it, including all rules existing on the effective date of the Administrative Procedures Act, according to the State Rules Act [Chapter 14, Article 4 NMSA 1978] unless the rules have already been so filed.

B. Each rule hereafter adopted is effective fifteen days after filing, unless a longer time is provided by the rule, and compliance with other law.

History: 1953 Comp., 4-32-5, enacted by Laws 1969, ch. 252, 5.



Section 12-8-7 - Petitions for adoption, amendment or repeal of rules.

12-8-7. Petitions for adoption, amendment or repeal of rules.

Any interested person may petition an agency requesting the promulgation, amendment or repeal of a rule and may accompany his petition with data, views and arguments he thinks pertinent. Within thirty days after the submission of a petition, the agency either shall deny the petition in writing, stating its reasons for the denial, or shall initiate rulemaking proceedings in accordance with Section 4 [12-8-4 NMSA 1978] of the Administrative Procedures Act.

History: 1953 Comp., 4-32-7, enacted by Laws 1969, ch. 252, 7.



Section 12-8-8 - Judicial review by declaratory judgment; granting relief not otherwise provided for.

12-8-8. Judicial review by declaratory judgment; granting relief not otherwise provided for.

A. Unless otherwise provided by law, the validity or applicability of a rule may be determined in an action for declaratory judgment in the district court of Santa Fe county, if the rule, or its threatened application, interferes with or impairs, or threatens to interfere with or impair, the interests, rights or privileges of the plaintiff. Any representative association, including but not limited to trade associations, labor unions or professional organizations, may file the action if one or more of its members could qualify as a plaintiff. The agency shall be made a party to the action. A declaratory judgment may be rendered whether or not the plaintiff has requested the agency to pass upon the validity or applicability of the rule in question.

B. The district court of Santa Fe county may enter orders after reasonable notice and hearing upon any matter not otherwise provided for in the Administrative Procedures Act, including but not limited to procedural or substantive matters of law or equity. This right may be utilized at any stage of a proceeding, and failure to utilize the right until final decision, action or order shall not be deemed a waiver thereof. If such questions are raised upon review or appeal in the court of appeals, the court of appeals may enter any orders which could have been entered by the district court.

History: 1953 Comp., 4-32-8, enacted by Laws 1969, ch. 252, 8.



Section 12-8-9 - Agency declaratory rulings.

12-8-9. Agency declaratory rulings.

Each agency shall by rule establish a system for declaratory rulings as to the applicability of any statutory provision, rule, decision or order. Such rulings shall be issued upon petition by one whose interests, rights or privileges are immediately at stake, except when the agency for good cause finds issuance of such a ruling undesirable. The rule shall permit the declaratory proceeding to be prosecuted by any party having the right to prosecute an action under Section 8 [12-8-8 NMSA 1978] of the Administrative Procedures Act. The agency shall prescribe in its rule the circumstances in which the rulings shall or shall not be issued. Declaratory rulings disposing of petitions have the same status as agency decisions or orders in adjudicatory proceedings and are subject to judicial review.

History: 1953 Comp., 4-32-9, enacted by Laws 1969, ch. 252, 9.



Section 12-8-10 - Adjudicatory proceedings.

12-8-10. Adjudicatory proceedings.

A. In conducting adjudicatory proceedings, agencies shall afford all parties an opportunity for full and fair hearing. Unless otherwise provided by any law, agencies:

(1) may place on any party the responsibility of requesting a hearing if the agency notifies him in writing of his right to a hearing and of his responsibility to request the hearing;

(2) may make informal disposition of any adjudicatory proceeding by stipulation, agreed settlement, consent order or default;

(3) may limit the issues to be heard or vary the procedures prescribed by Subsection B if the parties agree to the limitation or variation;

(4) shall allow any person showing that he will be substantially and specifically affected by the proceeding to intervene as a party in the whole or any portion of the proceeding, and may allow any other interested person to participate by presentation of argument orally or in writing, or for any other limited purpose the agency may order; and

(5) shall upon demand by any party require any or all parties, including the agency involved, to advise the names of witnesses it proposes to call at any adjudicatory hearing, together with the gist of testimony or type of testimony expected to be elicited from each witness. Any party shall likewise be required upon demand to advise of and produce for examination or copying any exhibits the party anticipates using. Such demanded information shall be made available at least ten days prior to the hearing. Other discovery or pretrial conferences and procedures available in the district courts may also be utilized upon demand by any party.

B. In adjudicatory proceedings, all parties shall be afforded an opportunity for hearing after reasonable notice. The notice shall include:

(1) a statement of the time, place and nature of the hearing;

(2) a statement of the legal authority and jurisdiction under which the hearing is to be held;

(3) a short and plain statement of the matters of fact and law asserted so that all have sufficient notice of the issues involved to afford them reasonable opportunity to prepare. If the issues cannot be fully stated in advance of the hearing, they shall be fully stated as soon as practicable. In all cases of delayed statement, or where subsequent amendment of the issues is necessary, sufficient time shall be allowed after full statement or amendment to afford all parties reasonable opportunity to prepare; and

(4) in instances in which private parties are the moving parties, other parties to the proceedings shall give prompt notice of issues controverted in fact or law, and in other instances, agencies may by rule require responsive pleadings by the parties.

C. Opportunity shall be afforded all parties to respond and present evidence and argument on all issues involved.

D. The record in adjudicatory proceedings shall include:

(1) all pleadings, motions and intermediate rulings;

(2) evidence received or considered;

(3) a statement of matters officially noticed;

(4) questions and offers of proof, objections and rulings thereon;

(5) proposed findings and conclusions; and

(6) any decision, opinion or report by the agency conducting the hearing.

E. The agency need not arrange to transcribe notes or sound recordings unless requested by a party. The cost of the transcript to parties shall not exceed the cost provided by law chargeable by official court reporters.

F. Findings of fact shall be based exclusively on the evidence presented and on matters officially noticed.

History: 1953 Comp., 4-32-10, enacted by Laws 1969, ch. 252, 10.



Section 12-8-11 - Procedures; evidence.

12-8-11. Procedures; evidence.

In adjudicatory proceedings:

A. irrelevant, immaterial or unduly repetitious evidence shall be excluded. The rules of evidence as applied in nonjury civil actions in the district courts shall be followed. When necessary to ascertain facts not reasonably susceptible of proof under those rules, evidence not admissible thereunder may be admitted, except where precluded by statute, if it is of a type commonly relied upon by reasonably prudent men in the conduct of their affairs. Agencies shall give effect to the rules of privilege recognized by law. Objections to evidentiary offers may be made and shall be noted in the record. No greater exclusionary effect shall be given any rule or privilege than would obtain in an action in the district court. Subject to these requirements, when a hearing will be expedited and the interests of the parties will not be prejudiced substantially, any part of the evidence may be received in written form;

B. all evidence, including any records, investigation reports and documents in the possession of the agency, of which it desires to avail itself as evidence in making a decision, shall be offered and made a part of the record in the proceeding, and no other factual information or evidence shall be considered, except as provided in Subsections C and D of this section. Documentary evidence may be received in evidence in the form of copies or excerpts, or by specific citation to page numbers in published documents;

C. every party may call and examine witnesses, introduce exhibits, cross-examine witnesses who testify and submit rebuttal evidence;

D. official notice may be taken of all facts of which judicial notice may be taken and of other facts within the specialized knowledge of the agency, but whenever any officer or agency takes official notice of a fact, the noticed fact and its source shall be stated at the earliest practicable time, before or during the hearing, but before the final report or decision, and any party shall, on timely request, be afforded an opportunity to show the contrary;

E. the experience, technical competence and specialized knowledge of the agency and its staff may be utilized in the evaluation of the evidence;

F. any party may be represented by counsel licensed to practice law in the state or by any other person authorized by law;

G. if a person who has requested a hearing does not appear and no continuance has been granted, the agency may hear the evidence of witnesses who appear, and the agency may proceed to consider the matter and dispose of it on the basis of the evidence before it in the manner required by the Administrative Procedures Act. Where because of accident, sickness or other good cause, a person fails to request a hearing or fails to appear for a hearing which he has requested, the person may within a reasonable time apply to the agency to reopen the proceeding, and the agency, upon finding the cause sufficient, shall immediately fix a time and place for hearing and give the person notice as required by Section 10 [12-8-10 NMSA 1978] of the Administrative Procedures Act. At the time and place fixed, a hearing shall be held in the same manner as would have been employed if the person had appeared in response to the original notice of hearing;

H. in fixing the times and places for hearings, due regard shall be given to the convenience of the parties or their representatives;

I. where relief or procedure is not otherwise provided for, rules of practice and procedure applicable to civil actions in the district court may be utilized by the parties at any stage of any proceeding, and if refused by the agency, then upon application to any district court having jurisdiction of the places of residence of a private party for the entry of an order providing for such relief or procedure; and

J. prior to each recommended initial or tentative decision, or decision upon agency review at any later stage of any agency proceeding, the parties shall be afforded a reasonable opportunity to submit, for the consideration of the agency member or employee participating in the decisions, briefs including:

(1) proposed findings of fact and law, together with supporting reasons therefor including citations to the record and of law; and

(2) in all cases where recommended initial decisions or tentative decision is subject to further agency review, exceptions to the decisions or recommended decisions and supporting reasons for such exceptions.

The record shall include all briefs, proposed findings and exceptions and shall show the ruling upon each finding, exception or conclusion presented. All decisions at any stage of any proceeding become a part of the record and shall include a statement of findings and conclusions, as well as the reasons or basis therefor, upon all material issues of fact, law or discretion involved, together with the appropriate rule, order, sanction, relief or the denial thereof.

History: 1953 Comp., 4-32-11, enacted by Laws 1969, ch. 252, 11.



Section 12-8-12 - Decision.

12-8-12. Decision.

No agency or member thereof shall:

A. participate in a final decision in an adjudicatory proceeding unless he has heard the evidence or read the record. A final decision or order in an adjudicatory proceeding shall be in writing or stated in the record. A final or tentative decision shall include findings of fact and conclusions of law, separately stated. Findings of fact, if set forth in statutory language, shall be accompanied by a concise and explicit statement of the underlying facts supporting the findings. If, in accordance with agency rules or practice or as authorized by the Administrative Procedures Act, a party submits proposed findings of fact and conclusions of law, the agency shall rule upon each proposed finding and conclusion. Parties shall be notified either personally or by mail of any decision or order. A copy of the decision or order shall be delivered or mailed forthwith to each party or to his attorney of record; or

B. impose any sanction or substantive rule or order except within jurisdiction delegated to the agency and as authorized by law.

History: 1953 Comp., 4-32-12, enacted by Laws 1969, ch. 252, 12.



Section 12-8-13 - Ex-parte consultations.

12-8-13. Ex-parte consultations.

No party or representative of a party or any other person shall communicate off the record about the case with any agency member who participates in making the decision in any adjudicatory proceeding unless a copy of the communication is sent to all parties to the proceeding. No agency member or representative of the agency shall communicate off the record about the adjudicatory proceedings with any party or representative of a party or any other person unless a copy of the communication is sent to all parties in the proceeding.

History: 1953 Comp., 4-32-13, enacted by Laws 1969, ch. 252, 13.



Section 12-8-14 - Licenses.

12-8-14. Licenses.

A. Unless otherwise provided by law, no agency shall revoke, suspend or refuse to renew any license unless it has first afforded the licensee an opportunity for hearing in conformity with Sections 10, 11, 12, 13 and 15 [12-8-10 to 12-8-13 and 12-8-15 NMSA 1978] of the Administrative Procedures Act. Unless otherwise provided by law, if a licensee has, in accordance with any law and with agency regulations, made timely and sufficient application for a renewal, his license shall not expire until his application has been finally determined by the agency. Any agency that has authority to suspend or revoke a license without first holding a hearing shall, upon exercising such authority, promptly afford the licensee an opportunity for hearing in conformity with Sections 10, 11, 12, 13 and 15 of the Administrative Procedures Act. The requirement of a hearing does not apply where the action taken by the agency is required by law and no discretion is vested in the agency.

B. Every applicant for a license, except applicants for reinstatement after revocation, shall be afforded an opportunity for hearing in conformity with Sections 10, 11, 12, 13 and 15 of the Administrative Procedures Act before any agency may take any action, the effect of which would be to deny:

(1) permission to take an examination for licensing for which application has been made;

(2) a license after examination for any cause other than failure to pass an examination; or

(3) a license for which application has been made on the basis of reciprocity or endorsement or acceptance of a national certificate of qualification.

C. When an agency contemplates taking any action, contemplated in Subsection B of this section, it shall give to the applicant written notice as provided in Section 10 of the Administrative Procedures Act, which shall include a statement:

(1) that the applicant has failed to satisfy the agency of his qualifications to be examined or to be issued a license, as the case may be;

(2) that indicates in what respects the applicant has failed to satisfy the agency;

(3) that the applicant may secure a hearing before the agency by depositing in the mail, within twenty days after service of the notice, a certified letter addressed to the agency and containing a request for a hearing; and

(4) calling the applicant's attention to his rights under Sections 10 and 11 of the Administrative Procedures Act.

In any agency proceeding involving the denial of an application to take an examination or for a license on the basis of reciprocity or endorsement or a national certificate of qualification, or refusal to issue a license after an applicant has taken and passed an examination, the burden of satisfying the agency of the applicant's qualifications is upon the applicant.

History: 1953 Comp., 4-32-14, enacted by Laws 1969, ch. 252, 14.



Section 12-8-15 - Depositions; subpoenas; inspection of agency files; disqualifications.

12-8-15. Depositions; subpoenas; inspection of agency files; disqualifications.

A. The agency conducting proceedings under the Administrative Procedures Act may, subject to rules of privilege and confidentiality recognized by law, requiring [require] the furnishing of information, the attendance of witnesses and the production of books, records, papers or other objects necessary and proper for the purposes of the proceeding. The agency, in any proceeding, or any party to an adjudicatory proceeding before it, may take the depositions of witnesses, including parties, within or without the state, in the same manner as provided by law for the taking of depositions in civil actions in the district court, and they may be used in the same manner and to the same extent as permitted in the district court.

B. In furtherance of the powers granted by Subsection A of this section, agencies may issue subpoenas requiring, upon reasonable notice, the attendance and testimony of witnesses and the production of any evidence, including books, records, correspondence or documents, relating to any matter in question in the proceeding. Agencies may administer oaths and affirmations, examine witnesses and receive evidence. The power to issue subpoenas may be exercised by any member of the agency or by any person or persons designated by the agency for the purpose.

C. The agency may prescribe the form of subpoena, but it shall adhere, insofar as practicable, to the form used in civil actions in the district court unless another manner is provided by any law. Witnesses summoned shall be paid the same fees for attendance and travel as in civil actions in the district court unless otherwise provided by any law.

D. Any party to an adjudicatory proceeding is entitled as of right to the issue of subpoenas in the name of the agency conducting the proceeding. Upon written application to the agency, it shall forthwith issue the subpoenas requested. However issued, the subpoena shall show upon its face the name and address of the party at whose request the subpoena was issued. Unless otherwise provided by any law, the agency need not pay fees for attendance and travel to witnesses summoned by a party.

E. Any witness summoned may petition the agency or the district court of the county where he resides or, in the case of a corporation, the county where it has its principal office, to vacate or modify a subpoena served on the witness. The agency shall give prompt notice to the party, if any, who requested issuance of the subpoena. After investigation the agency considers appropriate, it may grant the petition in whole or part upon a finding that the testimony or the evidence whose production is required does not relate with reasonable directness to any matter in question, or that a subpoena for the attendance of a witness or the production of evidence is unreasonable or oppressive, or has not been issued a reasonable period in advance of the time when the evidence is requested or for any other reason that justice requires.

F. In case of disobedience to any subpoena issued and served under this section or to any lawful agency requirement for information, or for the refusal of any person to testify to any matter regarding which he may be interrogated lawfully in a proceeding before an agency, the agency may apply to the district court in the county of the person's residence for an order to compel compliance with the subpoena or the furnishing of information or the giving of testimony. Forthwith, the district court shall cite the respondent to appear and shall hear the matter as expeditiously as possible. If the disobedience or refusal is found to be unlawful, the district court shall enter an order requiring compliance in full or as modified. Disobedience of the court order shall be punished as contempt of the district court in the same manner and by the same procedure as provided for like conduct committed in the course of judicial proceedings.

G. Agency files and records, including but not limited to investigation reports, statements, memoranda, correspondence or other data pertaining to the matter under consideration scheduled for hearing or other agency action, shall be available for inspection and copying by any party of interest or other person affected by the pending matter, at all reasonable times prior to, during or after any hearing, proceeding or other proposed agency action. If the agency or any party asserts that any such information contained in the agency files and records should not be made available for any reason of confidentiality or privilege recognized by law, the question shall be determined by the district court of the county in which the requesting party resides, upon application by the party requesting the information and after hearing thereon following reasonable notice to the party asserting confidentiality or privilege.

H. No officer, employee or agent engaged in the performance of investigative or prosecuting functions for any agency in any case shall, in that or a factually related case, participate or advise in the decision, recommended decision or agency review except as a witness or counsel in a public proceeding. Additionally, any hearing examiner, member of a review board or agency member shall withdraw from any proceedings in which he cannot accord a fair and impartial hearing or consideration. Any party may request a disqualification of any hearing examiner, member of a review board or agency member on the grounds of the person's inability to be fair and impartial by filing an affidavit promptly upon the discovery of the alleged grounds for disqualification, stating with particularity the grounds upon which it is claimed that the person cannot be fair and impartial. The disqualification shall be mandatory if sufficient factual basis is set forth in the affidavit of disqualification. The agency shall, by rule, provide for the appointment of a fair and impartial replacement for the person disqualified. If the replacement is disqualified, or in any case not otherwise provided for, a replacement shall be appointed by a justice of the supreme court.

History: 1953 Comp., 4-32-15, enacted by Laws 1969, ch. 252, 15.



Section 12-8-16 - Petition for judicial review.

12-8-16. Petition for judicial review.

Any party who has exhausted all administrative remedies available within the agency and who is adversely affected by a final order or decision in an adjudicatory proceeding may appeal pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: 1953 Comp., 4-32-16, enacted by Laws 1969, ch. 252, 16; 1998, ch. 55, 23; 1999, ch. 265, 23.



Section 12-8-23 - Applicability of act.

12-8-23. Applicability of act.

The provisions of the Administrative Procedures Act apply to agencies made subject to its coverage by law, or by agency rule or regulation if permitted by law.

In the event of any conflict between any existing law and the provisions of the Administrative Procedures Act, the provisions of the Administrative Procedures Act control unless specific exceptions are enumerated in the law or rule which makes an agency subject to the provisions of the Administrative Procedures Act, or unless a later law provides specific exceptions.

History: 1953 Comp., 4-32-23, enacted by Laws 1969, ch. 252, 23.



Section 12-8-24 - Amending and repealing.

12-8-24. Amending and repealing.

The provisions of the Administrative Procedures Act may be amended, repealed or superseded by another act of the legislature only by direct reference to the section or sections of the Administrative Procedures Act being amended, repealed or superseded.

History: 1953 Comp., 4-32-24, enacted by Laws 1969, ch. 252, 24.



Section 12-8-25 - Purpose of act; liberal interpretation.

12-8-25. Purpose of act; liberal interpretation.

The legislature expressly declares its purpose in enacting the Administrative Procedures Act is to promote uniformity with respect to administrative procedures and judicial review of administrative decisions, and the Administrative Procedures Act shall be liberally construed to carry out its purpose.

History: 1953 Comp., 4-32-25, enacted by Laws 1969, ch. 252, 25.






Article 8A - Governmental Dispute Prevention and Resolution

Section 12-8A-1 - Short title.

12-8A-1. Short title.

Chapter 12, Article 8A NMSA 1978 may be cited as the "Governmental Dispute Prevention and Resolution Act".

History: Laws 2000, ch. 65, 1; 2007, ch. 206, 1.



Section 12-8A-2 - Definitions.

12-8A-2. Definitions.

As used in the Governmental Dispute Prevention and Resolution Act:

A. "agency" means the state and its agencies, departments, boards, instrumentalities or institutions that are insured by the division;

B. "alternative dispute resolution" means a process other than litigation used to prevent or resolve disputes, including mediation, facilitation, regulatory negotiation, settlement conferences, binding and nonbinding arbitration, fact-finding, conciliation, early neutral evaluation and policy dialogues;

C. "council" means the alternative dispute prevention and resolution advisory council;

D. "department" means the general services department;

E. "division" means the risk management division of the department;

F. "interested party" means a person having or anticipating a dispute with any agency, or a representative of that person;

G. "neutral party" means a person who is trained to provide services as a mediator, arbitrator, facilitator, fact-finder or conciliator who aids parties to prevent or resolve disputes;

H. "office" means the bureau known as the office of alternative dispute prevention and resolution in the division; and

I. "public facilitation" means collaboration with identified stakeholders concerning public policy issues, including policy dialogues and other techniques to seek consensus, reconcile differences or prevent disputes from arising in the development or implementation of public administration issues.

History: Laws 2000, ch. 65, 2; 2007, ch. 206, 2.



Section 12-8A-3 - Alternative dispute resolution; authorization; procedures; agency coordinators.

12-8A-3. Alternative dispute resolution; authorization; procedures; agency coordinators.

A. An agency shall provide interested parties with access to alternative dispute resolution procedures to prevent or resolve any dispute, issue or controversy involving any of the agency's operations, policies, programs or functions, including formal and informal adjudications, rulemakings, enforcement actions, permitting, certifications, licensing, policy development and contract administration. Alternative dispute resolution procedures are voluntary and may be initiated at the request of the agency or an interested party to a dispute. Either party may decline to participate in a requested or offered alternative dispute resolution activity.

B. An agency that participates in alternative dispute resolution shall develop a written agreement to be signed by interested parties that:

(1) provides for the appointment of neutral parties, consultants or experts agreed upon by all parties and serving at the will of all parties. A neutral party, consultant or expert shall have no official, financial or personal conflict of interest with any issue or party in controversy unless the conflict of interest is fully disclosed in writing to all of the parties and all parties agree that the person may continue to serve;

(2) specifies any limitation periods applicable to the commencement or conclusion of formal administrative or judicial proceedings and, if applicable, specifies any time periods that the parties have agreed to waive;

(3) contains provisions for alternative dispute resolution that conform with rules promulgated by the division; and

(4) sets forth how costs and expenses of the procedure chosen shall be equitably apportioned among the parties.

C. An agreement, developed pursuant to Subsection B of this section, may be included in an enforcement order, stipulation, contract, permit or other document entered into or issued by the agency.

D. The administrative head of an agency may designate an employee as the alternative dispute resolution coordinator for that agency. The coordinator shall:

(1) make recommendations to the agency's executive staff on issues and disputes that are suitable for alternative dispute resolution;

(2) analyze the agency's enabling statutes and rules to determine whether they contain impediments to the use of alternative dispute resolution or inconsistencies with rules promulgated by the office and suggest any modifications;

(3) monitor the agency's use of alternative dispute resolution;

(4) arrange for training of agency staff in alternative dispute resolution;

(5) respond to inquiries from the office or council concerning the agency's use of alternative dispute resolution;

(6) make recommendations to the office and council concerning development and implementation of rules, standards and educational materials;

(7) serve as the agency's liaison with the office and the council; and

(8) provide information about the office's rules and the agency's alternative dispute resolution procedures to the agency's staff and to the public.

History: Laws 2000, ch. 65, 3; 2007, ch. 206, 3.



Section 12-8A-4 - Agency budgets; contracts for services.

12-8A-4. Agency budgets; contracts for services.

A. An agency shall take fiscal actions necessary to achieve the objectives of the Governmental Dispute Prevention and Resolution Act and pay for costs incurred in taking those actions, including reasonable fees for training, policy review, system design, evaluation and the use of impartial third parties. Unless specifically prohibited by law, an agency may request category transfers pursuant to Sections 6-3-23 through 6-3-25 NMSA 1978 for the purpose of paying the necessary costs incurred in meeting the objectives of the Governmental Dispute Prevention and Resolution Act.

B. An agency may contract with another agency or with a private entity for any service necessary to meet the objectives of the Governmental Dispute Prevention and Resolution Act.

History: Laws 2000, ch. 65, 4; 2007, ch. 206, 4.



Section 12-8A-5 - Effect on other laws.

12-8A-5. Effect on other laws.

Nothing in the Governmental Dispute Prevention and Resolution Act and rules, agreements and procedures developed pursuant to that act:

A. limits other dispute prevention or resolution procedures available to an agency;

B. denies a person a right granted under federal or other state law, including a right to an administrative or judicial hearing;

C. waives immunity from suit or affects a waiver of immunity from suit contained in any other law;

D. waives immunity granted under the eleventh amendment to the constitution of the United States;

E. authorizes or prohibits binding arbitration as a method of alternative dispute resolution when mutually agreed to in writing by the interested parties;

F. authorizes or requires an agency to take any action that is inconsistent or contrary to any law or rule;

G. authorizes or requires any meeting, otherwise required to be open to the public, to be closed;

H. authorizes or requires any record, otherwise open to public inspection, to be sealed; or

I. shall be interpreted to create an additional layer of administrative process or to discourage or impede the use of alternative dispute resolution.

History: Laws 2000, ch. 65, 5; 2007, ch. 206, 5.



Section 12-8A-6 - Alternative dispute prevention and resolution advisory council created.

12-8A-6. Alternative dispute prevention and resolution advisory council created.

A. The "alternative dispute prevention and resolution advisory council" is created in the division. The council consists of nine voting members as follows:

(1) the secretary of general services;

(2) the secretary of finance and administration;

(3) the director of the state personnel office;

(4) the superintendent of regulation and licensing;

(5) the cabinet secretary or agency head of four other executive branch agencies to be appointed by the governor from among the ten agencies with the highest occurrence of public liability claims per authorized number of staff, no more than two of whom are cabinet secretaries; and

(6) the director of the division, who shall serve as chair of the council.

B. An agency head may designate a representative to serve on the council.

C. The council shall meet at least twice each year.

History: Laws 2007, ch. 206, 6.



Section 12-8A-7 - Alternative dispute prevention and resolution advisory council; duties.

12-8A-7. Alternative dispute prevention and resolution advisory council; duties.

The council shall:

A. review information about the use of alternative dispute resolution, including referrals, and make recommendations to the office to improve the effectiveness of alternative dispute resolution programs;

B. develop strategies to encourage and expand the use of public facilitation in government operations;

C. recommend to the division appropriate training standards and schedules for neutral parties and agency managers and supervisors;

D. review and recommend standards and rules to the division to foster participation in alternative dispute resolution and minimize conflict in the discussion of issues under consideration by interested parties; and

E. present an annual report to the department, the governor and the legislature by December 1 of each year on the use, cost and success of alternative dispute resolution programs.

History: Laws 2007, ch. 206, 7.



Section 12-8A-8 - Office of alternative dispute prevention and resolution; created; powers; duties.

12-8A-8. Office of alternative dispute prevention and resolution; created; powers; duties.

A. The "office of alternative dispute prevention and resolution" is created as a bureau of the division.

B. In order to promote alternative dispute resolution, the office shall:

(1) organize and manage alternative dispute resolution programs for agencies, employees, vendors, businesses regulated by governmental entities and other interested parties;

(2) coordinate the use of neutral parties to facilitate alternative dispute resolution for interested parties and training for agency staff;

(3) implement development and use of alternative dispute resolution strategies;

(4) provide staff support for the council;

(5) maintain information and educate government officials about training and use of alternative dispute resolution and referrals; and

(6) prepare an annual report for review and presentation by the council on the use, cost and success of alternative dispute resolution programs.

History: Laws 2007, ch. 206, 8.






Article 9 - Sunset Act

Section 12-9-11 - Short title.

12-9-11. Short title.

Sections 1 through 11 [12-9-11 through 12-9-21 NMSA 1978] of this act may be cited as the "Sunset Act."

History: Laws 1981, ch. 241, 1.



Section 12-9-12 - Findings of fact.

12-9-12. Findings of fact.

The legislature finds that state government actions have produced a substantial increase in numbers of programs and a proliferation of rules and regulations and that the whole process has developed in a haphazard, piecemeal fashion resulting in overlapping and duplication without regulatory accountability or a system of checks and balances. The legislature further finds that by establishing a system for periodic review of certain separate administratively attached and adjunct agencies, it will be in a better position to evaluate the need for the continued existence of the regulatory agencies covered by the Sunset Act [12-9-11 through 12-9-21 NMSA 1978].

History: Laws 1981, ch. 241, 2.



Section 12-9-17 - Wind-up period.

12-9-17. Wind-up period.

If no action is taken by the legislature to amend the delayed repeal of an agency and its related laws by the date of termination, the agency shall continue until the date of the delayed repeal for the purpose of winding up its affairs. During the wind-up period, the termination shall not reduce or otherwise limit the powers or authority of the agency.

History: Laws 1981, ch. 241, 7.



Section 12-9-18 - Renewal of agency life.

12-9-18. Renewal of agency life.

The life of any agency scheduled for termination under the Sunset Act [12-9-11 through 12-9-21 NMSA 1978] may be continued by the legislature for periods set by the legislature in such manner that the termination occurs on July 1 of an odd-numbered year, and the delayed repeal of the statutes creating the agency and related statutes becomes effective on July 1 of the next following even-numbered year.

History: Laws 1981, ch. 241, 8.



Section 12-9-19 - Legislative hearing; action.

12-9-19. Legislative hearing; action.

A. Prior to the termination of any agency pursuant to the provisions of the Sunset Act [12-9-11 through 12-9-21 NMSA 1978], the legislative finance committee shall hold a public hearing, receive testimony from the public and the head of the regulatory agency involved and make a recommendation to the next session of the legislature for the termination or continuance of the agency. In such hearing, the agency shall have the burden of demonstrating a public need for its continued existence and the extent to which an amendment of the agency's basic statute may increase the efficiency of the administration or operation of the agency.

B. In making its recommendation to the legislature, the legislative finance committee shall take into consideration all or applicable parts of the following:

(1) the extent to which the agency has permitted qualified applicants to serve the public;

(2) the extent to which the agency has operated in the public interest, and the extent to which its operation has been impeded or enhanced by existing statutes, procedures and practices and by budgetary, resources [resource] and personnel matters;

(3) the extent to which the agency has recommended statutory changes to the legislature which would benefit the public as opposed to the persons it regulates;

(4) the extent to which persons regulated by the agency have exercised control over the policies and actions of the agency and the extent to which the agency requires the persons it regulates to report to it concerning the impact of rules and decisions of the agency regarding improved service, economy of service and availability of service;

(5) the extent to which persons regulated by the agency have been required to assess problems in their industry which affect the public;

(6) the extent to which the agency has encouraged participation by the public in making its rules and decisions as opposed to participation solely by the persons it regulates;

(7) the efficiency with which formal public complaints filed with the agency concerning persons subject to regulation have been processed to completion by the agency; and

(8) the extent to which changes are necessary in the enabling laws of the agency to adequately comply with the above factors.

C. The legislative finance committee shall submit legislation for continuation of the agency as an amendment to the delayed repeal section covering the creation of the agency and its related statutes.

History: Laws 1981, ch. 241, 9.



Section 12-9-20 - Existing claims and rights.

12-9-20. Existing claims and rights.

The Sunset Act [12-9-11 through 12-9-21 NMSA 1978] shall not cause the dismissal of any claim or right of a citizen against any agency specified therein or any claim or right of such agency terminated pursuant to that act which is subject to litigation. The claims and rights of such agency shall be assumed by the department of finance and administration. Nothing in the Sunset Act shall interfere with the legislature otherwise considering legislation on any agency mentioned therein.

History: Laws 1981, ch. 241, 10.



Section 12-9-21 - Inspection functions; assignment.

12-9-21. Inspection functions; assignment.

The governor may by executive order assign any safety or health inspection function repealed under the terms of the Sunset Act [12-9-11 through 12-9-21 NMSA 1978] to any other appropriate state department or agency within the executive department of state government.

History: Laws 1981, ch. 241, 11.



Section 12-9-22 - Regulation review.

12-9-22. Regulation review.

Each agency subject to the provisions of the Sunset Act [12-9-11 through 12-9-21 NMSA 1978] shall review its rules and regulations periodically and, as a result of that review, update its rules and regulations at least once every three years. Each agency subject to the provisions of the Sunset Act shall submit to the department of finance and administration and the legislative finance committee each year a status report on actions the agency took on its rules and regulations during the last fiscal year.

History: Laws 1989, ch. 288, 1.






Article 9A - Sunrise Act

Section 12-9A-1 - Short title.

12-9A-1. Short title.

This act [12-9A-1 through 12-9A-6 NMSA 1978] may be cited as the "Sunrise Act".

History: Laws 1993, ch. 257, 1.



Section 12-9A-2 - Purpose.

12-9A-2. Purpose.

The purpose of the Sunrise Act is to assure that an unregulated profession or occupation that is not under the authority of an existing agency and that seeks to create a new board or commission for the public health, safety or welfare complies with the provisions of the Sunrise Act.

History: Laws 1993, ch. 257, 2.



Section 12-9A-3 - Criteria for licensure and regulation.

12-9A-3. Criteria for licensure and regulation.

In determining whether to enact legislation to create a new board or commission to provide for licensure or regulation of a profession or occupation that is currently not subject to state licensure or regulation, the legislature shall consider whether the following criteria are met:

A. unregulated practice of the profession or occupation will clearly harm or endanger the health, safety or welfare of the public, and the potential for harm is easily recognizable and not remote;

B. regulation of the profession or occupation does not impose significant new economic hardship on the public, significantly diminish the supply of qualified practitioners or otherwise create barriers to service that are not consistent with the public welfare or interest;

C. existing protections available to the consumer are insufficient, no alternatives to regulation will adequately protect the public and this licensure or regulation will provide that protection and mitigate the problems;

D. functions and tasks of the occupation or profession are clearly defined and the occupation or profession is clearly distinguishable from others already licensed or regulated;

E. the occupation or profession requires possession of knowledge, skills and abilities that are both teachable and testable and the practitioners operate independently and make decisions of consequence;

F. the public needs and can reasonably be expected to benefit from the assurance from the state of initial and continuing professional competence; and

G. the public cannot be effectively protected by other means in a more cost-effective manner.

History: Laws 1993, ch. 257, 3.



Section 12-9A-4 - Initial review; application fee.

12-9A-4. Initial review; application fee.

Any group seeking licensure or regulation of a profession or occupation through creation of a new board or commission shall, upon payment of an application fee not to exceed one thousand dollars ($1,000), request a review and evaluation of such proposed licensure or regulation from the regulation and licensing department and the department shall conduct such a review and evaluation and provide a report to the legislative finance committee so it may conduct a hearing or consider action on the proposed licensure or regulation. In conducting a review and evaluation, the department shall consider the criteria in Section 3 [12-9A-3 NMSA 1978] of the Sunrise Act and may require and use any information listed in Section 5 [12-9A-5 NMSA 1978] of that act.

History: Laws 1993, ch. 257, 4.



Section 12-9A-5 - Required information.

12-9A-5. Required information.

If the legislative finance committee recommends creation of a new board or commission to license or regulate a profession or occupation, the following information shall be included with its recommendation:

A. the number of individuals or businesses that would be subject to licensure or regulation;

B. the names of all appropriate professional or occupational associations and a copy of each association's code of ethics or conduct;

C. a list of states that regulate the profession or occupation together with the descriptions and dates of enactment of each state's licensing or regulatory scheme;

D. a documentation of the nature and extent of the harm to the public caused by the unregulated practice of the profession or occupation;

E. a list and description of complaints that have been lodged against practitioners of the profession or occupation in this state during the preceding three years;

F. a list and description of existing laws that affect the profession or occupation and which may protect the public;

G. a copy of any federal law mandating or necessitating licensure or regulation;

H. the reasons that other types of less restrictive regulation would not effectively protect the public;

I. the fiscal impact of the proposed licensure or regulation, including the indirect cost to consumers, and the proposed method of financing the licensure or regulation; and

J. the extent to which the proposed licensure or regulation will affect the number and distribution of members of the profession or occupation in the state.

History: Laws 1993, ch. 257, 5.



Section 12-9A-6 - Rulemaking authority.

12-9A-6. Rulemaking authority.

The regulation and licensing department may adopt and promulgate rules to implement the provisions of the Sunrise Act and assess costs among boards covered by the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978].

History: Laws 1993, ch. 257, 6.






Article 9B - Emergency Powers Code

Section 12-9B-1 - Short title.

12-9B-1. Short title.

Chapter 12, Articles 10, 10A, 11 and 12 NMSA 1978 may be cited as the "Emergency Powers Code".

History: Laws 2005, ch. 22, 1.






Article 10 - All Hazard Emergency Management

Section 12-10-1 - Short title.

12-10-1. Short title.

Sections 12-10-1 through 12-10-10 NMSA 1978 may be cited as the "All Hazard Emergency Management Act".

History: 1953 Comp., 9-13-15, enacted by Laws 1959, ch. 190, 1; 1973, ch. 247, 1; 2007, ch. 291, 9.



Section 12-10-2 - Purpose.

12-10-2. Purpose.

The purpose of the All Hazard Emergency Management Act [12-10-1 through 12-10-10 NMSA 1978] is to:

A. authorize the creation of local offices of emergency management in the political subdivisions of the state;

B. confer upon the governor and upon the governing bodies of the state all hazard emergency management powers;

C. provide an emergency operations plan for the protection of life and property adequate to cope with disasters resulting from acts of war or sabotage or from natural or man-made causes other than acts of war;

D. provide for coordination of all hazard emergency management functions of this state with the comparable functions of the federal government and other states and localities and of private agencies;

E. initiate programs to render aid in the emergency restoration of facilities, utilities and other installations essential to the safety and general welfare of the public; and

F. provide for assistance and care for persons displaced, left homeless or otherwise victims of disaster or war conditions.

History: 1953 Comp., 9-13-16, enacted by Laws 1959, ch. 190, 2; 1973, ch. 247, 2; 1977, ch. 258, 6; 1989, ch. 204, 12; 2007, ch. 291, 10.



Section 12-10-3 - Emergency planning and coordination.

12-10-3. Emergency planning and coordination.

The state director of homeland security and emergency management shall be responsible for carrying out the program for all hazard emergency management authorized by law and shall serve as the governor's authorized representative at the discretion of the governor. The state director shall direct and coordinate the all hazard emergency management activities of all state departments, agencies and political subdivisions and shall maintain liaison with and cooperate with all hazard emergency management agencies and organizations of other states and of the federal government.

History: 1953 Comp., 9-13-17, enacted by Laws 1969, ch. 33, 1; 1973, ch. 247, 3; 1977, ch. 258, 7; 1989, ch. 204, 13; 2007, ch. 291, 11.



Section 12-10-4 - All hazard emergency management; powers of the governor.

12-10-4. All hazard emergency management; powers of the governor.

A. The governor shall have general direction and control of the activities of the homeland security and emergency management department and shall be responsible for carrying out the provisions of the All Hazard Emergency Management Act [12-10-1 through 12-10-10 NMSA 1978] and, in the event of any man-made or natural disaster causing or threatening widespread physical or economic harm that is beyond local control and requiring the resources of the state, shall exercise direction and control over any and all state forces and resources engaged in emergency operations or related all hazard emergency management functions within the state.

B. In carrying out the provisions of the All Hazard Emergency Management Act, the governor is authorized to:

(1) cooperate with the federal government and agree to carry out all hazard emergency management responsibilities delegated in accordance with existing federal laws and policies and cooperate with other states and with private agencies in all matters relating to the all hazard emergency management of the state and nation;

(2) issue, amend or rescind the necessary orders, rules and procedures to carry out the provisions of the All Hazard Emergency Management Act;

(3) provide those resources and services necessary to avoid or minimize economic or physical harm until a situation becomes stabilized and again under local self-support and control, including the provision, on a temporary, emergency basis, of lodging, sheltering, health care, food, transportation or shipping necessary to protect lives or public property; or for any other action necessary to protect the public health, safety and welfare;

(4) prepare a comprehensive emergency operations plan and program and to integrate the state emergency operations plan and program with the emergency operations plans and programs of the federal government and other states and to coordinate the preparation of emergency operations plans and programs by the political subdivisions of this state;

(5) procure supplies and equipment, to institute training programs and public information programs and to take all necessary preparatory actions, including the partial or full mobilization of state and local government forces and resources in advance of actual disaster, to ensure the furnishing of adequately trained and equipped emergency forces of government and auxiliary personnel to cope with disasters resulting from enemy attack or other causes; and

(6) enter into mutual aid agreements with other states and to coordinate mutual aid agreements between political subdivisions of the state.

History: 1953 Comp., 9-13-19, enacted by Laws 1959, ch. 190, 5; 1973, ch. 247, 4; 1977, ch. 258, 8; 1989, ch. 204, 14; 1999, ch. 140, 2; 2007, ch. 291, 12.



Section 12-10-5 - Local emergency management.

12-10-5. Local emergency management.

The governing bodies of the political subdivisions of the state are responsible for the all hazard emergency management of their respective jurisdictions. Each political subdivision is authorized to establish, by ordinance or resolution, a local office of emergency management as an agency of the local government and responsible to the governing body, in accordance with the state emergency operations plan and program. Every local coordinator of emergency management shall be appointed by the governing body, subject to the approval of the state director of homeland security and emergency management, and the local coordinator shall have direct responsibility for carrying out the all hazard emergency management program of the political subdivision. The state director shall coordinate the emergency management activities of all local governmental departments and agencies and shall maintain liaison with and cooperate with emergency management agencies and organizations of other political subdivisions and of the state government. Each local organization shall perform emergency management functions within the territorial limits of the political subdivision within which it is organized.

History: 1953 Comp., 9-13-20, enacted by Laws 1959, ch. 190, 6; 1973, ch. 247, 5; 2007, ch. 291, 13.



Section 12-10-6 - Mutual aid agreements.

12-10-6. Mutual aid agreements.

Each political subdivision may, in cooperation with other public and private agencies within the state, enter into mutual aid agreements for reciprocal emergency management aid and assistance. The agreements shall be consistent with the state emergency operations plan, and in time of emergency it shall be the duty of each local emergency management organization to render assistance within its capabilities and in accordance with the provisions of the program and plan promulgated by the homeland security and emergency management department.

History: 1953 Comp., 9-13-21, enacted Laws 1959, ch. 190, 7; 1973, ch. 247, 6; 1977, ch. 258, 9; 2007, ch. 291, 14.



Section 12-10-7 - Authority to make appropriations and accept aid.

12-10-7. Authority to make appropriations and accept aid.

A. Each political subdivision of the state shall have the power to make appropriations in the manner prescribed by law, and subject to the limitations of the law, for the payment of expenses of emergency management.

B. Whenever the federal government or any agency or officer thereof shall offer to the state or any political subdivision thereof services, equipment, supplies, materials or funds by way of gift, grant or loan for purposes of emergency management, the state, acting through the governor, or the political subdivision, acting with the consent of the governor, may accept the offer and may authorize any officer of the state or of the political subdivision to receive the aid and assistance.

C. Whenever any private person, firm or corporation shall offer to the state or to any political subdivision thereof any aid or assistance for emergency management, the state or the political subdivision shall be authorized to accept the aid or assistance, subject to the provisions of this section.

History: 1953 Comp., 9-13-22, enacted by Laws 1959, ch. 190, 8; 1973, ch. 247, 7; 2007, ch. 291, 15.



Section 12-10-8 - Civil liability; limited.

12-10-8. Civil liability; limited.

Any person owning or controlling real estate or other premises who voluntarily and without compensation grants a license or privilege or otherwise permits the designation or use of the whole or any part of the person's real estate or premises for the purpose of sheltering persons during an actual or impending enemy attack or other disaster shall, together with the person's successors in interest, if any, not be civilly liable for negligently causing the death of or injury to any person on or about the real estate or premises or for the loss of or damage to the property of such person, providing the premises have been approved either in whole or in part by the proper all hazard emergency management authorities for such purpose.

History: 1953 Comp., 9-13-22.1, enacted by Laws 1963, ch. 193, 1; 1973, ch. 247, 8; 2007, ch. 291, 16.



Section 12-10-9 - Existing services and facilities to be used by agency.

12-10-9. Existing services and facilities to be used by agency.

The governor, the homeland security and emergency management department and the governing bodies of the political subdivisions of the state are directed to use, in carrying out the provisions of the All Hazard Emergency Management Act [12-10-1 through 12-10-10 NMSA 1978], the services, equipment, supplies and facilities of existing departments, offices and agencies of the state and its political subdivisions to the maximum extent practicable, and the officers and personnel of all departments, offices and agencies of the state and its political subdivisions are directed to cooperate with and extend their services and facilities to the governor or to the department or to the local coordinators of all hazard emergency management throughout the state upon request.

History: 1953 Comp., 9-13-23, enacted by Laws 1959, ch. 190, 9; 1973, ch. 247, 9; 1989, ch. 204, 15; 2007, ch. 291, 17.



Section 12-10-10 - Enforcement of executive orders and rules.

12-10-10. Enforcement of executive orders and rules.

A. It is the duty of all political subdivisions of the state and their coordinators of the all hazard emergency management programs appointed pursuant to the provisions of the All Hazard Emergency Management Act [12-10-1 through 12-10-10 NMSA 1978] to comply with and enforce all executive orders and rules made by the governor or under the governor's authority pursuant to law.

B. Political subdivisions shall meet all state and federal requirements before becoming eligible to participate in state and federal all hazard emergency management assistance programs. They must comply with all state and federal rules and procedures and shall be removed from participation in the assistance programs by the state director of homeland security and emergency management for failure to comply with the rules and procedures or to maintain their eligibility in accordance with prescribed requirements.

History: 1953 Comp., 9-13-24, enacted by Laws 1959, ch. 190, 10; 1973, ch. 247, 10; 2007, ch. 291, 18.



Section 12-10-10.1 - Short title.

12-10-10.1. Short title.

Sections 12-10-11 through 12-10-13 NMSA 1978 may be cited as the "Emergency Licensing Act".

History: Laws 2005, ch. 22, 2.



Section 12-10-11 - Out-of-state license holders; powers; duties.

12-10-11. Out-of-state license holders; powers; duties.

During an emergency, a person who holds a license, certificate or other permit that is issued by a state or territory of the United States and that evidences the meeting of qualifications for professional, mechanical or other skills may be credentialed, if appropriate and approved by the department of health or the homeland security and emergency management department, to render aid involving those skills to meet an emergency, subject to limitations and conditions as the governor may prescribe by executive order or otherwise. A person shall be considered a public employee for the purposes of the Tort Claims Act [41-4-1 through 41-4-27 NMSA 1978] when approved to perform those duties.

History: Laws 2002, ch. 83, 2; 2007, ch. 291, 19.



Section 12-10-11.1 - Business and employee status during disaster response period.

12-10-11.1. Business and employee status during disaster response period.

A. An out-of-state business that conducts operations within the state for purposes of performing disaster- or emergency-related work in response to a declared state disaster or emergency during the disaster response period shall not be considered to have established a level of presence that would require that business to be subject to any state licensing or registration requirements, including any state or local business licensing or registration requirements or public regulation commission or secretary of state licensing and regulatory requirements.

B. An out-of-state employee performing disaster- or emergency-related work during the disaster response period shall not be subject to any state licensing or registration requirements.

C. As used in this section:

(1) "critical infrastructure" means property, equipment and related support facilities that service multiple customers or residents, including real and personal property such as buildings, offices, lines, poles, pipes, structures and equipment that is owned or used by:

(a) communications networks;

(b) electric generation, transmission and distribution systems;

(c) natural gas and natural gas liquids gathering, processing, storage, transmission and distribution systems;

(d) crude oil and refined product pipelines; and

(e) water pipelines;

(2) "declared state disaster or emergency" means a disaster or emergency event for which:

(a) a governor's state-of-emergency proclamation has been issued;

(b) a presidential declaration of a federal major disaster or emergency has been issued; or

(c) another authorized official of the state receives notification from a registered business of a disaster or emergency and that official designates the event as a declared state disaster or emergency, thereby invoking the provisions of this section;

(3) "disaster- or emergency-related work" means repairing, renovating, installing, building, rendering services or conducting other business activities that relate to critical infrastructure that has been damaged, impaired or destroyed by a declared state disaster or emergency;

(4) "disaster response period" means a period that begins ten days prior to the first day of the governor's proclamation, the president's declaration or the designation by another authorized official of the state of a declared state disaster or emergency and that extends sixty calendar days after the declared state disaster or emergency;

(5) "out-of-state business" means a business entity that, except for disaster- or emergency-related work, has no presence in the state and that conducts no business in the state and whose services are requested by a registered business or by a state or local government for purposes of performing disaster- or emergency-related work in the state. "Out-of-state business" includes a business entity that is affiliated with a registered business in the state solely through common ownership and that has no registrations or tax filings or nexus in the state other than disaster- or emergency-related work during the tax year immediately preceding the declared state disaster or emergency;

(6) "out-of-state employee" means an employee who does not work in the state, except for disaster- or emergency-related work during the disaster response period; and

(7) "registered business in the state" means a business entity that is currently registered to do business in the state prior to the declared state disaster or emergency.

History: Laws 2016, ch. 59, 3.



Section 12-10-12 - Application.

12-10-12. Application.

The provisions of Section 12-10-11 NMSA 1978 apply to a person from any state or territory whether or not a party to the Emergency Management Assistance Compact [12-10-14 and 12-10-15 NMSA 1978].

History: Laws 2002, ch. 83, 3; 2007, ch. 291, 20.



Section 12-10-13 - In-state license holders; powers; duties.

12-10-13. In-state license holders; powers; duties.

During an emergency, a person who holds a license, certificate or other permit that is issued by the state and that evidences the meeting of qualifications for professional, mechanical or other skills may be credentialed, if appropriate and approved by the department of health or the homeland security and emergency management department, to render aid involving those skills to meet a declared emergency, and shall be considered a public employee for the purposes of the Tort Claims Act [ 41-4-1 through 41-4-27 NMSA 1978] when approved to perform those duties.

History: Laws 2002, ch. 83, 4; 2007, ch. 291, 21.



Section 12-10-14 - Short title.

12-10-14. Short title.

This act [12-10-14 and 12-10-15 NMSA 1978] may be cited as the "Emergency Management Assistance Compact".

History: 1978 Comp., 11-15-1, enacted by Laws 1999, ch. 87, 1, recompiled as 12-10-14 by Laws 2005, ch. 22, 4.



Section 12-10-15 - Compact entered into.

12-10-15. Compact entered into.

The Emergency Management Assistance Compact [12-10-14 and 12-10-15 1978] is enacted into law and entered into with all other jurisdictions legally joining therein in accordance with its terms, in a form substantially as follows:

"EMERGENCY MANAGEMENT ASSISTANCE COMPACT

ARTICLE 1 - PURPOSE AND AUTHORITIES

A. The Emergency Management Assistance Compact is made and entered into by and between the participating member states that enact that compact.

B. As used in the Emergency Management Assistance Compact:

(1) "party states" means the participating member states to the compact; and

(2) "state" means the several states, the Commonwealth of Puerto Rico, the District of Columbia and all United States territorial possessions.

C. The purpose of the Emergency Management Assistance Compact is to provide for mutual assistance between the party states in managing any emergency or disaster that is duly declared by the governor of the affected state, whether arising from natural disaster, technological hazard, man-made disaster, civil emergency aspects of resources shortages, community disorders, insurgency or enemy attack.

D. The Emergency Management Assistance Compact shall also provide for mutual cooperation in emergency-related exercises, testing or other training activities using equipment and personnel simulating performance of any aspect of the giving and receiving of aid by party states or subdivisions of party states during emergencies, such actions occurring outside actual declared emergency periods. Mutual assistance pursuant to that compact may include the use of the states' national guard forces, either in accordance with the National Guard Mutual Assistance Compact or by mutual agreement between states.

ARTICLE 2 - GENERAL IMPLEMENTATION

A. Each party state entering into the Emergency Management Assistance Compact recognizes that many emergencies transcend political jurisdictional boundaries and that intergovernmental coordination is essential in managing these and other emergencies under that compact. Each state further recognizes that there will be emergencies that require immediate access and will present procedures to apply outside resources to make a prompt and effective response to such an emergency. This is because few, if any, individual states have all the resources they may need in all types of emergencies or the capability of delivering resources to areas where emergencies exist.

B. The prompt, full and effective use of resources of the participating states, including any resources on hand or available from the federal government or any other source, that are essential to the safety, care and welfare of the people in the event of any emergency or disaster declared by a party state, shall be the underlying principle on which all articles of the Emergency Management Assistance Compact shall be understood.

C. On behalf of the governor of each state participating in the compact, the legally designated state official who is assigned responsibility for emergency management will be responsible for formulation of the appropriate interstate mutual aid plans and procedures necessary to implement the Emergency Management Assistance Compact.

ARTICLE 3 - PARTY STATE RESPONSIBILITIES

A. It shall be the responsibility of each party state to formulate procedural plans and programs for interstate cooperation in the performance of the responsibilities listed in this article. In formulating such plans, and in carrying them out, the party states, insofar as practical, shall:

(1) review individual state hazards analyses and, to the extent reasonably possible, determine all those potential emergencies the party states might jointly suffer, whether due to natural disaster, technological hazard, man-made disaster, emergency aspects of resource shortages, civil disorders, insurgency or enemy attack;

(2) review party states' individual emergency plans and develop a plan that will determine the mechanism for the interstate management and provision of assistance concerning any potential emergency;

(3) develop interstate procedures to fill any identified gaps and to resolve any identified inconsistencies or overlaps in existing or developed plans;

(4) assist in warning communities adjacent to or crossing the state boundaries;

(5) protect and ensure uninterrupted delivery of services, medicines, water, food, energy and fuel, search and rescue and critical life-line equipment, services and resources, both human and material;

(6) inventory and set procedures for the interstate loan and delivery of human and material resources, together with procedures for reimbursement or forgiveness; and

(7) provide, to the extent authorized by law, for temporary suspension of any statutes or ordinances that restrict the implementation of the responsibilities delineated in this subsection.

B. The authorized representative of a party state may request assistance of another party state by contacting the authorized representative of that state. The provisions of this agreement shall only apply to requests for assistance made by and to authorized representatives. Requests may be verbal or in writing. If verbal, the request shall be confirmed in writing within thirty days of the verbal request. Requests shall provide the following information:

(1) a description of the emergency service function for which assistance is needed, such as but not limited to fire services, law enforcement, emergency medical, transportation, communications, public works and engineering, building inspection, planning and information assistance, mass care, resource support, health and medical services and search and rescue;

(2) the amount and type of personnel, equipment, materials and supplies needed, and a reasonable estimate of the length of time they will be needed; and

(3) the specific place and time for staging of the assisting party's response and a point of contact at that location.

C. There shall be frequent consultation between state officials who have assigned emergency management responsibilities and other appropriate representatives of the party states with affected jurisdictions and the United States government, with free exchange of information, plans and resource records relating to emergency capabilities.

ARTICLE 4 - LIMITATIONS

A. Any party state requested to render mutual aid or conduct exercises and training for mutual aid shall take such action as is necessary to provide and make available the resources covered by the Emergency Management Assistance Compact in accordance with the terms of the compact; provided that it is understood that the state rendering aid may withhold resources to the extent necessary to provide reasonable protection for such state.

B. Each party state shall afford to the emergency forces of any party state, while operating within its state limits under the terms and conditions of the Emergency Management Assistance Compact, the same powers, except that of arrest unless specifically authorized by the receiving state, duties, rights and privileges as are afforded forces of the state in which they are performing emergency services. Emergency forces will continue under the command and control of their regular leaders, but the organizational units will come under the operational control of the emergency services authorities of the state receiving assistance. These conditions may be activated, as needed, only subsequent to a declaration of a state of emergency or disaster by the governor of the party state that is to receive assistance or commencement of exercises or training for mutual aid and shall continue so long as the exercises or training for mutual aid are in progress, the state of emergency or disaster remains in effect or loaned resources remain in the receiving states, whichever is longer.

ARTICLE 5 - LICENSES AND PERMITS

Whenever any person holds a license, certificate or other permit issued by any state party to the compact evidencing the meeting of qualifications for professional, mechanical or other skills, and when such assistance is requested by the receiving party state, such person shall be deemed licensed, certified or permitted by the state requesting assistance to render aid involving such skill to meet a declared emergency or disaster, subject to such limitations and conditions as the governor of the requesting state may prescribe by executive order or otherwise.

ARTICLE 6 - LIABILITY

Officers or employees of a party state rendering aid in another state pursuant to the Emergency Management Assistance Compact shall be considered agents of the requesting state for tort liability and immunity purposes; and no party state or its officers or employees rendering aid in another state pursuant to that compact shall be liable on account of any act or omission in good faith on the part of such forces while so engaged or on account of the maintenance or use of any equipment or supplies in connection therewith. Good faith in this article shall not include willful misconduct, gross negligence or recklessness.

ARTICLE 7 - SUPPLEMENTARY AGREEMENTS

Inasmuch as it is probable that the pattern and detail of the machinery for mutual aid among two or more states may differ from that among the party states, the Emergency Management Assistance Compact contains elements of a broad base common to all states, and nothing in that compact shall preclude any state from entering into supplementary agreements with another state or affect any other agreements already in force between states. Supplementary agreements may comprehend, but shall not be limited to, provisions for evacuation and reception of injured and other persons and the exchange of medical, fire, police, public utility, reconnaissance, welfare, transportation and communications personnel, equipment and supplies.

ARTICLE 8 - COMPENSATION

Each party state shall provide for the payment of compensation and death benefits to injured members of the emergency forces of that state and representatives of deceased members of such forces in case such members sustain injuries or are killed while rendering aid pursuant to the Emergency Management Assistance Compact in the same manner and on the same terms as if the injury or death were sustained within its own state.

ARTICLE 9 - REIMBURSEMENT

Any party state rendering aid in another party state pursuant to the Emergency Management Assistance Compact shall be reimbursed by the party state receiving such aid for any loss or damage to or expense incurred in the operation of any equipment and the provision of any service in answering a request for aid and for the costs incurred in connection with such requests; provided, that any aiding party state may assume in whole or in part such loss, damage, expense or other cost, or may loan such equipment or donate such services to the receiving party state without charge or cost; and provided further, that any two or more party states may enter into supplementary agreements establishing a different allocation of costs among those states. Article 8 of that compact shall not be reimbursable under this provision.

ARTICLE 10 - EVACUATION

Plans for the orderly evacuation and interstate reception of portions of the civilian population as the result of any emergency or disaster of sufficient proportions to so warrant shall be worked out and maintained between the party states and the emergency management directors of the various jurisdictions where any type of incident requiring evacuations might occur. Such plans shall be put into effect by request of the state from which evacuees come and shall include the manner of transporting such evacuees; the number of evacuees to be received in different areas; the manner in which food, clothing, housing, and medical care will be provided; the registration of the evacuees; the providing of facilities for the notification of relatives or friends; and the forwarding of such evacuees to other areas or the bringing in of additional materials, supplies, and all other relevant factors. Such plans shall provide that the party state receiving evacuees and the party state from which the evacuees come shall mutually agree as to reimbursement of out-of-pocket expenses incurred in receiving and caring for such evacuees, for expenditures for transportation, food, clothing, medicines and medical care and like items. Such expenditures shall be reimbursed as agreed by the party state from which the evacuees come. After the termination of the emergency or disaster, the party state from which the evacuees come shall assume the responsibility for the ultimate support of repatriation of such evacuees.

ARTICLE 11 - IMPLEMENTATION

A. The Emergency Management Assistance Compact shall become operative immediately upon its enactment into law by any two (2) states; thereafter, the Emergency Management Assistance Compact shall become effective as to any other state upon its enactment by such state.

B. Any party state may withdraw from the Emergency Management Assistance Compact by enacting a statute repealing that compact, but no such withdrawal shall take effect until 30 days after the governor of the withdrawing state has given notice in writing of such withdrawal to the governors of all other party states. Such action shall not relieve the withdrawing state from obligations assumed hereunder prior to the effective date of withdrawal.

C. Duly authenticated copies of the Emergency Management Assistance Compact and of such supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party states and with the Federal Emergency Management Agency and other appropriate agencies of the United States Government.

ARTICLE 12 - VALIDITY

This section shall be construed to effectuate the purposes stated in Article 1 of the Emergency Management Assistance Compact. If any provision of that compact is declared unconstitutional, or its applicability to any person or circumstances is held invalid, the constitutionality of the remainder of the compact and its applicability to other persons and circumstances shall not be affected.

ARTICLE 13 - ADDITIONAL PROVISIONS

Nothing in the Emergency Management Assistance Compact shall authorize or permit the use of military force by the national guard of a state at any place outside that state in any emergency for which the president is authorized by law to call into federal service the militia, or for any purpose for which the use of the army or the air force would in the absence of express statutory authorization be prohibited under Section 1385 of Title 18, United States Code.

ARTICLE 14 - REPORTING TO THE LEGISLATURE

The secretary of public safety shall, by January, 2000, provide to the legislative finance committee copies of all mutual aid plans and procedures promulgated, developed or entered into after the effective date of this section. The secretary shall annually thereafter provide the legislative finance committee with copies of all new or amended mutual aid plans and procedures by January of each calendar year."

History: 1978 Comp., 11-15-2, enacted by Laws 1999, ch. 87, 2, recompiled as 12-10-15 by Laws 2005, ch. 22, 4.



Section 12-10-16 - Riot control; short title.

12-10-16. Riot control; short title.

This act [12-10-16 through 12-10-21 NMSA 1978] may be cited as the "Riot Control Act."

History: 1953 Comp., 40A-20-4.1, enacted by Laws 1969, Ch. 281, 1; 1978 Comp., 30-20-4, recompiled as 12-10-16 by Laws 2005, ch. 22, 4.



Section 12-10-17 - Proclamation of emergency.

12-10-17. Proclamation of emergency.

Upon request of the mayor of a municipality or the sheriff of a county or a majority of the members of the governing body of the municipality or county having jurisdiction and after finding that a public disorder, disaster or emergency which affects life or property exists in the state, the governor may proclaim a state of emergency in the area affected. The proclamation becomes effective immediately upon its signing by the governor, but the governor shall give public notice of its contents through the public press and other news media.

History: 1953 Comp., 40A-20-4.2, enacted by Laws 1969, ch. 281, 2; 1978 Comp., 30-20-5, recompiled as 12-10-17 by Laws 2005, ch. 22, 4.



Section 12-10-18 - Emergency restrictions.

12-10-18. Emergency restrictions.

A. During the existence of a state of emergency, the governor may, by proclamation, prohibit:

(1) any person being on the public streets, in the public parks or at any other public place during the hours proclaimed by the governor to be a period of curfew;

(2) any designated number of persons from assembling or gathering on the public streets, public parks or other open areas, either public or private, or in any public building;

(3) the manufacture, transfer, use, possession or transportation of any device or object designed to explode or produce uncontained combustion;

(4) the transportation, possession or use of combustible, flammable or explosive materials in a glass or uncapped container of any kind except in connection with the normal operation of motor vehicles, normal home use or legitimate commercial use;

(5) the possession of firearms or any other deadly weapon by a person in any place other than his place of residence or business, except for peace officers;

(6) the sale, purchase or dispensing of alcoholic beverages or other commodities or goods designated by the governor;

(7) the use of certain streets or highways by the public; and

(8) other activities the governor reasonably believes should be prohibited to help maintain life, property or the public peace.

B. Any proclamation issued under this section becomes effective immediately upon its signing by the governor, but the governor shall give public notice of its contents through the public press and other news media. The restrictions may be imposed during times, upon conditions, with exceptions and in areas of the state designated by proclamation of the governor from time to time.

History: 1953 Comp., 40A-20-4.3, enacted by Laws 1969, ch. 281, 3; 1978 Comp., 30-20-6, recompiled as 12-10-18 by Laws 2005, ch. 22, 4.



Section 12-10-19 - Termination of emergency.

12-10-19. Termination of emergency.

Any state of emergency proclaimed under the Riot Control Act [12-10-16 through 12-10-21 NMSA 1978], along with any restrictions imposed for control of that emergency, terminates automatically at noon on the third day after it becomes effective unless sooner terminated by proclamation of the governor.

History: 1953 Comp., 40A-20-4.4, enacted by Laws 1969, ch. 281, 4; 1978 Comp., 30-20-7, recompiled as 12-10-19 by Laws 2005, ch. 22, 4.



Section 12-10-20 - Penalty.

12-10-20. Penalty.

Any person who, during a state of emergency, fails to comply with restrictions imposed by proclamation of the governor under the Riot Control Act [12-10-16 through 12-10-21 NMSA 1978] is guilty of a misdemeanor, and upon conviction of a second or subsequent offense under this section is guilty of a fourth degree felony.

History: 1953 Comp., 40A-20-4.5, enacted by Laws 1969, ch. 281, 5; 1978 Comp., 30-20-8, recompiled as 12-10-20 by Laws 2005, ch. 22, 4.



Section 12-10-21 - Governor's powers not limited.

12-10-21. Governor's powers not limited.

The Riot Control Act [12-10-16 through 12-10-21 NMSA 1978] does not limit any other power to maintain the public peace and safety which is vested in the governor.

History: 1953 Comp., 40A-20-4.6, enacted by Laws 1969, ch. 281, 6; 1978 Comp., 30-20-9, recompiled as 12-10-21 by Laws 2005, ch. 22, 4.






Article 10A - Public Health Emergency Response

Section 12-10A-1 - Short title.

12-10A-1. Short title.

Chapter 12, Article 10A NMSA 1978 may be cited as the "Public Health Emergency Response Act".

History: Laws 2003, ch. 218, 1; 2007, ch. 291, 22.



Section 12-10A-2 - Purposes of act.

12-10A-2. Purposes of act.

The purposes of the Public Health Emergency Response Act are to:

A. provide the state of New Mexico with the ability to manage public health emergencies in a manner that protects civil rights and the liberties of individual persons;

B. prepare for a public health emergency; and

C. provide access to appropriate care, if needed, for an indefinite number of infected, exposed or endangered people in the event of a public health emergency.

History: Laws 2003, ch. 218, 2.



Section 12-10A-3 - Definitions.

12-10A-3. Definitions.

As used in the Public Health Emergency Response Act:

A. "attorney general" means the New Mexico attorney general;

B. "court" means the district court for the judicial district where a public health emergency is occurring, the district court for Santa Fe county or, in the event that a district court cannot adequately provide services, a district court designated by the New Mexico supreme court;

C. "director" or "state director" means the state director of homeland security and emergency management or the state director's designee;

D. "health care supplies" means medication, durable medical equipment, instruments, linens or any other material that the state may need to use in a public health emergency, including supplies for preparedness, mitigation and recovery;

E. "health facility" means:

(1) a facility licensed by the state pursuant to the provisions of the Public Health Act;

(2) a nonfederal facility or building, whether public or private, for-profit or nonprofit, that is used, operated or designed to provide health services, medical treatment, nursing services, rehabilitative services or preventive care;

(3) a federal facility, when the appropriate federal entity provides its consent; or

(4) the following properties when they are used for, or in connection with, health-related activities:

(a) laboratories;

(b) research facilities;

(c) pharmacies;

(d) laundry facilities;

(e) health personnel training and lodging facilities;

(f) patient, guest and health personnel food service facilities; and

(g) offices or office buildings used by persons engaged in health care professions or services;

F. "isolation" means the physical separation for possible medical care of persons who are infected or who are reasonably believed to be infected with a threatening communicable disease or potential threatening communicable disease from non-isolated persons, to protect against the transmission of the threatening communicable disease to non-isolated persons;

G. "public health emergency" means the occurrence or imminent threat of exposure to an extremely dangerous condition or a highly infectious or toxic agent, including a threatening communicable disease, that poses an imminent threat of substantial harm to the population of New Mexico or any portion thereof;

H. "public health official" means the secretary of health or the secretary's designee, including a qualified public individual or group or a qualified private individual or group, as determined by the secretary of health;

I. "quarantine" means the precautionary physical separation of persons who have or may have been exposed to a threatening communicable disease or a potentially threatening communicable disease and who do not show signs or symptoms of a threatening communicable disease, from non-quarantined persons, to protect against the transmission of the disease to non-quarantined persons;

J. "secretary of health" means the secretary or the secretary's designee;

K. "secretary of public safety" means the secretary or the secretary's designee; and

L. "threatening communicable disease" means a disease that causes death or great bodily harm that passes from one person to another and for which there are no means by which the public can reasonably avoid the risk of contracting the disease. "Threatening communicable disease" does not include acquired immune deficiency syndrome or other infections caused by the human immunodeficiency virus.

History: Laws 2003, ch. 218, 3; 2007, ch. 291, 23.



Section 12-10A-4 - Enhanced public health advisory.

12-10A-4. Enhanced public health advisory.

A. The governor, after consultation with the secretary of health, may issue an enhanced public health advisory if the governor has reasonable cause to believe that a public health emergency may occur.

B. The secretary of health may use powers and duties conferred under the Public Health Act [Chapter 24, Article 1 NMSA 1978] to investigate the conditions leading to the issuance of the enhanced public health advisory.

C. The enhanced public health advisory shall be broadly disseminated in English, Spanish and other appropriate languages to the impacted population.

History: Laws 2003, ch. 218, 4.



Section 12-10A-5 - Declaring a state of public health emergency; terminating the emergency.

12-10A-5. Declaring a state of public health emergency; terminating the emergency.

A. A state of public health emergency may be declared by the governor upon the occurrence of a public health emergency. Prior to a declaration of a state of public health emergency, the governor shall consult with the secretary of health. The governor shall authorize the secretary of health, the secretary of public safety and the director to coordinate a response to the public health emergency.

B. A state of public health emergency shall be declared in an executive order that specifies:

(1) the nature of the public health emergency;

(2) the political subdivisions or geographic areas affected by the public health emergency;

(3) the conditions that caused the public health emergency;

(4) the expected duration of the public health emergency, if less than thirty days;

(5) the public health officials needed to assist in the coordination of a public health emergency response; and

(6) any other provisions necessary to implement the executive order.

C. A declaration of a state of public health emergency shall not abrogate any disease-reporting requirements set forth in the Public Health Act [Chapter 24, Article 1 NMSA 1978].

D. A declaration of a state of public health emergency shall be terminated:

(1) by the governor, after consultation with the secretary of health, upon determining that there is no longer a public health emergency; or

(2) automatically after thirty days, unless renewed by the governor after consultation with the secretary of health.

E. Upon the termination of a state of public health emergency, the secretary of health shall consult with the secretary of public safety and the director to ensure public safety during termination procedures.

History: Laws 2003, ch. 218, 5.



Section 12-10A-6 - Special powers during a public health emergency.

12-10A-6. Special powers during a public health emergency.

A. In order to protect the health, safety and welfare of the people in the state during a public health emergency, the secretary of health, in coordination with the secretary of public safety and the director, may:

(1) utilize, secure or evacuate health care facilities for public use; and

(2) inspect, regulate or ration health care supplies as provided in Subsection B of this section.

B. If a public health emergency results in a statewide or regional shortage of health care supplies, the secretary of health may control, restrict and regulate the allocation, sale, dispensing or distribution of health care supplies.

C. The state medical investigator, after consultation with the secretary of health, the secretary of public safety, the director and the chair of the board of funeral services, may implement and enforce measures to provide for the safe disposal of human remains that may be reasonable and necessary to respond to a public health emergency. The measures may include special provisions for embalming, burial, cremation, interment, disinterment, transportation and disposal of human remains. To the extent possible, the religious, cultural, family and individual beliefs of a deceased person or of the family of a deceased person shall be considered when disposing of human remains.

History: Laws 2003, ch. 218, 6; 2012, ch. 48, 1.



Section 12-10A-7 - Procedures for isolation or quarantine of persons.

12-10A-7. Procedures for isolation or quarantine of persons.

A. Except as provided in Section 9 [12-10A-9 NMSA 1978] of the Public Health Emergency Response Act, before isolating or quarantining a person during a declared public health emergency, the secretary of health shall apply for and obtain a written, ex parte order from a court that authorizes the isolation or quarantine. Notice of the application for the ex parte order shall be given, unless it clearly appears from specific facts shown that immediate and irreparable injury, loss or damage will result before an affected person can be heard in opposition to the application. The evidence or testimony in support of the application may be presented or taken by telephone, facsimile transmission, video equipment or other method of electronic communication. The court shall grant the application for an ex parte order upon finding that clear and convincing evidence exists to believe isolation or quarantine is warranted to respond to the public health emergency.

B. The ex parte order shall:

(1) state the specific facts justifying isolation or quarantine;

(2) state the persons, group or class of persons affected by the ex parte order;

(3) state that the persons being isolated or quarantined have a right to a court hearing under the Public Health Emergency Response Act and a right to be represented by counsel at the hearing; and

(4) be served as soon as practicable to persons isolated or quarantined.

C. The secretary of health shall coordinate with the secretary of public safety and the director regarding execution of the ex parte order. The ex parte order shall be posted in a public and accessible place. If individual notice is not feasible, the secretary of health, the secretary of public safety and the director shall use the best means available to ensure that a person subject to the ex parte order is informed of the order and his rights.

D. A person who is isolated or quarantined may request a court hearing pursuant to Section 10 [12-10A-10 NMSA 1978] of the Public Health Emergency Response Act at any time before the expiration of the ex parte order. A person shall not be isolated or quarantined pursuant to an ex parte order for longer than five days without a court hearing to determine whether isolation or quarantine should continue.

E. The isolation or quarantine of a person shall terminate automatically on the expiration date of a court order authorizing isolation or quarantine, or before the expiration date of the court order, upon notice to the court, if the secretary of health determines that isolation or quarantine is no longer necessary to protect the public.

History: Laws 2003, ch. 218, 7.



Section 12-10A-8 - Isolation or quarantine authorized; protection of a person isolated or quarantined.

12-10A-8. Isolation or quarantine authorized; protection of a person isolated or quarantined.

A. The secretary of health may isolate or quarantine a person as necessary during a public health emergency, using the procedures set forth in the Public Health Emergency Response Act.

B. The secretary of health, the secretary of public safety, the director and anyone acting under the secretaries' or the director's authority, when isolating or quarantining a person during a public health emergency, shall ensure that:

(1) isolation or quarantine shall be by the least restrictive means necessary to protect against the spread of a threatening communicable disease or a potentially threatening communicable disease to others and may include confinement to a private home or other private or public premises;

(2) isolated persons are confined separately from quarantined persons;

(3) the health status of an isolated or quarantined person is monitored regularly to determine if he requires continued isolation or quarantine. To adequately address emergency health situations, an isolated or quarantined person shall be given a reliable means to communicate twenty-four hours a day with health officials and to summon emergency health services;

(4) if a quarantined person subsequently becomes infected or is reasonably believed to be infected with a threatening communicable disease or a potentially threatening communicable disease, he shall be isolated pursuant to the provisions of the Public Health Act [Chapter 24, Article 1 NMSA 1978] or the Public Health Emergency Response Act;

(5) the needs of a person isolated or quarantined be addressed in a systematic and orderly manner, including the provision of adequate food, clothing, shelter, sanitation, and to the extent of available resources, appropriate medication and treatment, medical care and mental health care;

(6) there are methods of communication available to a person placed in isolation or quarantine so that he may communicate with others, including family members, household members, legal representatives, advocates and the media. Accommodations shall also be made for religious worship or practice and updates on the status of the public health emergency, as available;

(7) the premises used for isolation or quarantine are maintained in a safe and hygienic manner and are designed to minimize the likelihood of further transmission of infection or other injury to other persons who are isolated or quarantined; and

(8) to the extent feasible, forms are provided to a person in isolation or quarantine that document the person's consent or objection to the isolation or quarantine.

C. A person isolated or quarantined pursuant to the provisions of the Public Health Emergency Response Act has the right to refuse medical treatment, testing, physical or mental examination, vaccination, specimen collections and preventive treatment programs. A person who has been directed by the secretary of health to submit to medical procedures and protocols because the person is infected with, reasonably believed to be infected with, or exposed to a threatening communicable disease and who refuses to submit to the procedures and protocols may be subject to continued isolation or quarantine pursuant to the provisions of the Public Health Emergency Response Act.

D. A person not authorized by the secretary of public safety, the secretary of health or the director shall not enter an isolation or quarantine area. If, by reason of an unauthorized entry into an isolation or quarantine area, a person poses a danger to public health, the person may be subject to isolation or quarantine pursuant to the provisions of the Public Health Emergency Response Act.

E. A household or family member of a person isolated or quarantined has a right to choose to enter an isolation or quarantine area. The secretary of public safety, the secretary of health or the director shall permit the household or family member entry into the isolation or quarantine area if the household or family member signs a consent form stating that the member has been informed of the potential health risks, isolation and quarantine guidelines and the consequences of entering the area. The household or family member shall not hold the state of New Mexico responsible for any consequences by reason of entry into the isolation or quarantine area. A household or family member who enters the area, at the discretion of the public health official, may be subject to isolation or quarantine pursuant to the provisions of the Public Health Emergency Response Act.

History: Laws 2003, ch. 218, 8.



Section 12-10A-9 - Temporary hold upon secretary's order.

12-10A-9. Temporary hold upon secretary's order.

A. If the secretary of health makes a finding that a delay in isolating or quarantining a person will significantly jeopardize the secretary's ability to prevent or limit the transmission of a threatening communicable disease, then the secretary of health may, by public health order, isolate or quarantine a person without first obtaining a written, ex parte order from a court.

B. Following the imposition of isolation or quarantine pursuant to Subsection A of this section, the secretary of health, within twenty-four hours of the imposition, shall apply for an ex parte order that authorizes the isolation or quarantine and shall follow the procedures and meet the standards set forth in Sections 7, 8 and 10 [12-10A-7, 12-10A-8 and 12-10A-10 NMSA 1978] of the Public Health Emergency Response Act.

C. In a subsequent application to a court, the secretary of health shall present facts in support of the need to issue a temporary hold before obtaining the ex parte order from the court that authorizes the isolation or quarantine.

History: Laws 2003, ch. 218, 9.



Section 12-10A-10 - Court hearing to contest isolation or quarantine.

12-10A-10. Court hearing to contest isolation or quarantine.

A. A person who is isolated or quarantined under a temporary hold, ex parte order or court order may petition the court to contest the temporary hold, ex parte order or court order at any time prior to the expiration of the temporary hold, ex parte order or court order. If a petition is filed, the court shall hold a hearing within three business days after the date of the filing. The filing of a petition for a hearing does not stay an order of isolation or quarantine. At the hearing, the secretary of health shall offer clear and convincing evidence that the isolation or quarantine is warranted to respond to a public health emergency.

B. If the secretary of health wishes to extend an order for isolation or quarantine past the period of time stated in the temporary hold, ex parte order or court order, the secretary of health shall petition the court for an extension. Notice of the hearing shall be served to every person who is isolated or quarantined at least three days prior to the hearing. If it is not feasible to provide individual notice to every person isolated or quarantined, a copy of the notice shall be posted in a public and accessible place, using the best means available to ensure that every person subject to the order is informed of the order and their rights.

C. The hearing notice shall contain:

(1) the date, time and place of the hearing;

(2) the grounds upon which continued isolation or quarantine is sought;

(3) the person's right to appear at the hearing; and

(4) the person's right to counsel, including the right, if indigent, to be represented by counsel designated by the court.

D. The court may order an extension of the isolation or quarantine if it finds, by clear and convincing evidence, that there is an imminent health threat to others if the isolation or quarantine is terminated.

E. In no case shall the isolation or quarantine continue longer than thirty days from the date of a court order, unless the secretary of health petitions the court for an extension pursuant to the standards and procedures set forth in this section.

F. Upon notice to a court by the secretary of health that the conditions warranting isolation or quarantine no longer exist, the court shall issue an order terminating the isolation or quarantine.

History: Laws 2003, ch. 218, 10.



Section 12-10A-11 - Hearing on conditions of isolation and quarantine.

12-10A-11. Hearing on conditions of isolation and quarantine.

A. A person who is isolated or quarantined may request a hearing in court, as provided in Section 10 [12-10A-10 NMSA 1978] of the Public Health Emergency Response Act, for remedies regarding treatment or the terms and condition of the isolation or quarantine.

B. Upon receiving a request for a hearing pursuant to this section, the court shall fix a date for a hearing within seven days of the court's receipt of the request.

C. A request for a hearing does not alter an order for isolation or quarantine. If the court finds that the isolation or quarantine of a person is not in compliance with the provisions of the Public Health Emergency Response Act, the court may fashion remedies appropriate to the circumstances of the public health emergency.

History: Laws 2003, ch. 218, 11.



Section 12-10A-12 - Medical examination and testing.

12-10A-12. Medical examination and testing.

A. During a state of public health emergency, medical examinations or tests may be performed by a qualified person authorized by the secretary of health to provide medical examinations or tests.

B. The secretary of health may isolate or quarantine a person whose refusal of medical examination or testing results in uncertainty regarding whether the person has been exposed to or is infected with a threatening communicable disease or otherwise reasonably poses a danger to public health.

History: Laws 2003, ch. 218, 12.



Section 12-10A-13 - Vaccination and treatment.

12-10A-13. Vaccination and treatment.

A. During a state of public health emergency, a qualified person authorized by the secretary of health may vaccinate persons to prevent infection by a threatening communicable disease and to protect against the spread of that disease.

B. To protect against the spread of a threatening communicable disease, the secretary of health may isolate or quarantine a person who is unable or unwilling for reasons of health, religion or conscience to undergo vaccination pursuant to the standards and procedures set forth in the Public Health Emergency Response Act.

C. A qualified person authorized by the secretary of health may vaccinate a minor less than eighteen years of age, unless the minor or the minor's duly authorized representative presents a certificate issued by a duly licensed physician or an advanced practice registered nurse, certified nurse-midwife or physician assistant working within that person's scope of practice that states that the minor's physical condition is such that the vaccination would seriously endanger the minor's life or health.

D. During a state of public health emergency, in order to provide treatment to a person who is exposed to or infected with a threatening communicable disease:

(1) treatment may be administered by a public health official;

(2) treatment shall be approved pursuant to appropriate regulations promulgated by the federal food and drug administration; and

(3) the secretary of health may isolate or quarantine a person who is unable or unwilling, for reasons of health, religion or conscience, to undergo treatment pursuant to the standards and procedures set forth in the Public Health Emergency Response Act.

History: Laws 2003, ch. 218, 13; 2015, ch. 116, 2.



Section 12-10A-14 - Immunity.

12-10A-14. Immunity.

During a state of public health emergency, the state, its political subdivisions, the governor, the secretary of health, the secretary of public safety, the director or any other state or local officials or personnel who assist during the public health emergency are liable for the death of a person, injury to a person or damage to property, only to the extent permitted in the Tort Claims Act [41-4-1 through 41-2-27 NMSA 1978], as a result of complying with the provisions of the Public Health Emergency Response Act or a rule adopted pursuant to that act.

History: Laws 2003, ch. 218, 14.



Section 12-10A-15 - Compensation.

12-10A-15. Compensation.

A. The state shall pay just compensation to the owner of health care supplies, a health facility or any other property that is lawfully taken or appropriated by the secretary of health, the secretary of public safety or the director for temporary or permanent use during a public health emergency. The amount of compensation due shall be calculated in the same manner as compensation due for taking of property pursuant to nonemergency eminent domain procedures, as provided by the Eminent Domain Code [42A-1-1 through 42A-1-33 NMSA 1978]; provided that the amount of compensation calculated shall include lost revenues and expenses incurred due to the taking or appropriating of property, including a health facility.

B. The attorney general shall make a preliminary determination of whether or not compensation is due to an owner of health care supplies, a health facility or any other property. The owner may appeal the preliminary determination pursuant to rules promulgated by the attorney general. The rules shall include the owner's right to speak at the appeal and the owner's right to present facts pertinent to the appeal to a hearing officer appointed by the attorney general. A record shall be made of the hearing. The hearing officer shall preside over and take evidence at a hearing held pursuant to this section. The hearing officer shall prepare and submit to the attorney general a summary of the evidence taken at the hearing. The hearing officer shall also submit proposed findings of fact to the attorney general. The attorney general shall render a decision that sets forth the amount of compensation, if any, due to the owner. The attorney general's decision shall include findings of fact and conclusions of law.

C. A decision made by the attorney general pursuant to this section shall be subject to an appeal to the district court, pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

D. To the extent practicable and consistent with protection of public health, the attorney general, prior to the taking or appropriating of property, shall institute civil proceedings against the property to be taken or appropriated in accordance with the Eminent Domain Code, other applicable laws, court rules or rules the courts may develop during a state of public health emergency.

History: Laws 2003, ch. 218, 15.



Section 12-10A-16 - Job protection for a person who is isolated or quarantined.

12-10A-16. Job protection for a person who is isolated or quarantined.

An employer or an agent of an employer shall not discharge from employment a person who is placed in isolation or quarantine pursuant to the provisions of the Public Health Emergency Response Act.

History: Laws 2003, ch. 218, 16.



Section 12-10A-17 - Rulemaking.

12-10A-17. Rulemaking.

The secretary of public safety, the secretary of health, the state director and, where appropriate, other affected state agencies in consultation with the secretaries and state director, shall promulgate and implement rules that are reasonable and necessary to implement and effectuate the Public Health Emergency Response Act.

History: Laws 2003, ch. 218, 17; 2007, ch. 291, 24.



Section 12-10A-18 - Memorandum of understanding; Indian pueblos or tribal entities.

12-10A-18. Memorandum of understanding; Indian pueblos or tribal entities.

The secretary of public safety, the secretary of health, the director and, when appropriate, other state agencies in consultation with the secretary of health and the secretary of public safety, may enter into a memorandum of understanding with an Indian pueblo or tribal entity within the state of New Mexico in order to effectuate the purposes, procedures and standards set forth in the Public Health Emergency Response Act.

History: Laws 2003, ch. 218, 18.



Section 12-10A-19 - Enforcement; civil penalties.

12-10A-19. Enforcement; civil penalties.

A. The secretary of health, the secretary of public safety or the director may enforce the provisions of the Public Health Emergency Response Act by imposing a civil administrative penalty of up to five thousand dollars ($5,000) for each violation of that act. A civil administrative penalty may be imposed pursuant to a written order issued by the secretary of health, the secretary of public safety or the director after a hearing is held in accordance with the rules promulgated pursuant to the provisions of Section 12-10A-17 NMSA 1978.

B. The provisions of the Public Health Emergency Response Act shall not be construed to limit specific enforcement powers enumerated in that act.

C. The enforcement authority provided pursuant to the provisions of the Public Health Emergency Response Act is in addition to other remedies available against the same conduct under the common law or other statutes of this state.

History: Laws 2003, ch. 218, 19; 2005, ch. 22, 3.






Article 10B - Intrastate Mutual Aid

Section 12-10B-1 - Short title.

12-10B-1. Short title.

This act [12-10B-1 through 12-10B-10 NMSA 1978] may be cited as the "Intrastate Mutual Aid Act".

History: Laws 2006, ch. 97, 1.



Section 12-10B-2 - Definitions.

12-10B-2. Definitions.

As used in the Intrastate Mutual Aid Act:

A. "committee" means the intrastate mutual aid committee;

B. "disaster" means the occurrence or imminent threat of widespread or severe damage, injury or loss of life or property resulting from a natural or artificial cause, including tornadoes, windstorms, snowstorms, wind-driven water, high water, floods, earthquakes, landslides, mudslides, volcanic action, fires, explosions, air or water contamination, blight, droughts, infestations, riots, sabotage, hostile military or paramilitary action, disruption of state services, accidents involving radioactive or hazardous materials, bioterrorism or incidents involving weapons of mass destruction;

C. "emergency" means the imminent threat of a disaster causing immediate peril to life or property that timely action can avert or minimize;

D. "member jurisdiction" means the state, through the office of the governor or the governor's designee, a political subdivision or an Indian nation, tribe or pueblo that participates in the system;

E. "political subdivision" means a county or a municipality; and

F. "system" means the intrastate mutual aid system.

History: Laws 2006, ch. 97, 2.



Section 12-10B-3 - Committee created; membership; meetings; duties; expenses.

12-10B-3. Committee created; membership; meetings; duties; expenses.

A. The "intrastate mutual aid committee" is created. The committee shall consist of eleven members appointed by the governor, including a representative of the department of public safety and the governor's homeland security advisor who shall be a permanent member and the presiding officer of the committee. The members shall represent emergency management and response disciplines, political subdivisions and, if participating, Indian nations, tribes or pueblos. Appointments shall be made for terms expiring four years from the date of appointment. The committee shall elect from among its members a vice-presiding officer and any other officers the committee deems appropriate. The committee shall meet at least annually and may meet at the call of the presiding officer or as otherwise called by seven of its members. The committee shall be attached to the department of public safety for administrative purposes only.

B. The committee shall:

(1) review the progress and status of intrastate mutual aid;

(2) assist in developing methods to track and evaluate activation of the system;

(3) examine issues facing member jurisdictions in the implementation of intrastate mutual aid;

(4) develop, adopt and disseminate comprehensive guidelines and procedures that address the following:

(a) projected or anticipated costs of establishing and maintaining the system;

(b) checklists for requesting and providing intrastate mutual aid;

(c) record keeping for member jurisdictions; and

(d) procedures for reimbursing the actual and legitimate expenses of a member jurisdiction that responds to a request for aid through the system; and

(5) adopt other guidelines or procedures considered necessary by the committee to implement an effective and efficient system.

C. Members of the committee shall not be paid for participating in committee meetings and activities; however:

(1) members representing the state, its agencies or political subdivisions shall receive per diem and mileage expenses as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] paid by their sponsors;

(2) members representing the private sector shall receive per diem and mileage expenses as provided in the Per Diem and Mileage Act paid by the department of public safety; and

(3) members representing Indian nations, tribes or pueblos may be compensated or reimbursed as provided by the tribal government they represent.

History: Laws 2006, ch. 97, 3.



Section 12-10B-4 - Intrastate mutual aid system; initial participation; withdrawal.

12-10B-4. Intrastate mutual aid system; initial participation; withdrawal.

A. The "intrastate mutual aid system" is created. The system, pursuant to the Intrastate Mutual Aid Act, is composed of and may be described as:

(1) member jurisdictions and action taken by a member jurisdiction;

(2) the committee and action taken by the committee;

(3) guidelines and procedures;

(4) action taken with respect to requesting aid for an emergency or disaster; and

(5) action taken with respect to responding to a request for aid for an emergency or disaster.

B. The state and, except as provided in Subsection D of this section, every political subdivision of the state is part of the system.

C. An Indian nation, tribe or pueblo located within the boundaries of the state may become a member jurisdiction upon:

(1) adoption by the tribal government of a resolution declaring the tribe's desire to be a member jurisdiction and to comply with the provisions of the Intrastate Mutual Aid Act and the guidelines and procedures adopted by the committee; and

(2) receipt by the emergency planning and coordination bureau of the department of public safety of a copy of the resolution.

D. A member jurisdiction other than the state may elect not to participate in or to withdraw from the system upon:

(1) adopting a resolution or ordinance declaring that the member jurisdiction elects not to participate in or to withdraw from the system; and

(2) receipt by the emergency planning and coordination bureau of the department of public safety of a copy of the resolution or ordinance.

E. This section does not preclude a member jurisdiction from entering into any other agreement with another political subdivision or Indian nation, tribe or pueblo, to the extent provided by law, and does not affect any other agreement to which a political subdivision is a party or may become a party.

History: Laws 2006, ch. 97, 4.



Section 12-10B-5 - Request for aid.

12-10B-5. Request for aid.

A. A member jurisdiction may request aid from another member jurisdiction:

(1) to prevent, mitigate, respond to or recover from an emergency or disaster; or

(2) in concert with drills or exercises between member jurisdictions.

B. A request for aid shall be made by or through the presiding officer of the governing body of a member jurisdiction or the chief executive officer or the officer's designee of a member jurisdiction. A request may be verbal or in writing. If the request is verbal, it shall be confirmed in writing within thirty days of the date on which the request was made.

History: Laws 2006, ch. 97, 5.



Section 12-10B-6 - Limitation on aid; command and control.

12-10B-6. Limitation on aid; command and control.

A member jurisdiction that responds to a request to provide aid to prevent, mitigate, respond to or recover from an emergency or disaster or in drills or exercises is subject to the following conditions:

A. a member jurisdiction that responds to a request for aid may withhold resources to the extent necessary to provide reasonable protection and services for that responding member jurisdiction;

B. the personnel of a responding member jurisdiction are under:

(1) the command and control of the responding member jurisdiction for purposes that include medical protocols, standard operating procedures and other protocols; and

(2) the operational control of the appropriate officials of the member jurisdiction receiving aid; and

C. the assets and equipment of a responding member jurisdiction are under:

(1) the command and control of the responding member jurisdiction; and

(2) the operational control of the appropriate officials of the member jurisdiction receiving aid.

History: Laws 2006, ch. 97, 6.



Section 12-10B-7 - Portability of bona fides.

12-10B-7. Portability of bona fides.

If a person holds a license, certificate, permit or similar documentation that evidences the person's qualifications in a professional, mechanical or other skill and the aid of the person is requested by a member jurisdiction, the person is:

A. considered to be licensed, certified, permitted or otherwise documented in the member jurisdiction that requests aid for the duration of the emergency or disaster or of the drills or exercises; and

B. subject to legal limitations or conditions prescribed by the governing body or chief executive officer of the member jurisdiction that requests aid.

History: Laws 2006, ch. 97, 7.



Section 12-10B-8 - Reimbursement; dispute resolution.

12-10B-8. Reimbursement; dispute resolution.

A. A requesting member jurisdiction shall reimburse, to the extent permitted by law, each member jurisdiction that responds to a request for aid and renders aid under the system, unless the responding member jurisdiction donates all or a portion of the cost of the aid to the requesting member jurisdiction.

B. A request for reimbursement shall be in accordance with procedures developed by the committee.

C. If a dispute regarding reimbursement arises between a member jurisdiction that requested aid under the system and a member jurisdiction that provided aid under the system, they shall make every effort to resolve the dispute within thirty days of written notice of the dispute given by the member jurisdiction raising the dispute to the other member jurisdiction. If the dispute is not resolved within ninety days from the date of the written notice, either member jurisdiction may:

(1) request the department of finance and administration to resolve the dispute; or

(2) if one of the disputing member jurisdictions is an Indian nation, tribe or pueblo, request arbitration pursuant to the commercial arbitration rules and mediation procedures of the American arbitration association.

History: Laws 2006, ch. 97, 8.



Section 12-10B-9 - Benefits.

12-10B-9. Benefits.

A. If a person is an employee of a member jurisdiction that responds to a request for aid under the system and the person sustains injury in the course of providing the requested aid, the person is entitled to all applicable benefits, including workers' compensation benefits, that are normally available to the person as an employee of the member jurisdiction that employs the person.

B. If a person described in Subsection A of this section sustains injury that results in death, the person's estate shall receive additional state and federal benefits that may be available for death in the line of duty.

History: Laws 2006, ch. 97, 9.



Section 12-10B-10 - Liability.

12-10B-10. Liability.

Except as provided in Section 9 [12-10B-9 NMSA 1978] of the Intrastate Mutual Aid Act, a person responding to a request for aid by a member jurisdiction and who is under the operational control of that member jurisdiction, as provided in Section 6 [12-10B-6 NMSA 1978] of the Intrastate Mutual Aid Act, is considered for the purposes of liability to be an employee of the requesting member jurisdiction.

History: Laws 2006, ch. 97, 10.






Article 10C - Volunteer Emergency Responder Job Protection

Section 12-10C-1 - Short title.

12-10C-1. Short title.

This act [12-10C-1 through 12-10C-4 NMSA 1978] may be cited as the "Volunteer Emergency Responder Job Protection Act".

History: Laws 2006, ch. 98, 1.



Section 12-10C-2 - Definitions.

12-10C-2. Definitions.

As used in the Volunteer Emergency Responder Job Protection Act:

A. "emergency or disaster" means an event so declared by the governor or president of the United States; and

B. "volunteer emergency responder" means a person who is a member in good standing of a volunteer fire department, an emergency medical service, a search and rescue team or a law enforcement agency or who is enrolled by the state or a political subdivision of the state for response to an emergency or disaster.

History: Laws 2006, ch. 98, 2.



Section 12-10C-3 - Termination of employment of volunteer emergency responder prohibited; limitation; notice; certification; withholding pay.

12-10C-3. Termination of employment of volunteer emergency responder prohibited; limitation; notice; certification; withholding pay.

A. An employee shall not be terminated, demoted or in any other manner discriminated against in the terms and conditions of employment because the employee, when serving as a volunteer emergency responder, is absent from the employee s place of employment in order to respond to an emergency or disaster.

B. Subsection A of this section shall not apply if the employee, while acting as a volunteer emergency responder to an emergency or disaster, is absent from the employee's place of employment for a period of more than ten regular business days in a calendar year.

C. An employee who will be absent from the employee's place of employment while serving as a volunteer emergency responder to an emergency or disaster shall make reasonable efforts to notify the employer of that service and shall continue to make those reasonable notification efforts over the course of the absence.

D. An employer may request an employee to provide to the employer a written verification from the office of emergency management or a state or local official managing an emergency or disaster of the dates and time that the employee served as a volunteer emergency responder to an emergency or disaster.

E. An employer may charge against an employee's regular pay time that the employee is absent from employment while serving as a volunteer emergency responder to an emergency or disaster.

History: Laws 2006, ch. 98, 3.



Section 12-10C-4 - Cause of action.

12-10C-4. Cause of action.

In addition to other available remedies, an employee who has been terminated, demoted or in any other manner discriminated against in the terms and conditions of employment in violation of the Volunteer Emergency Responder Job Protection Act may bring a cause of action seeking reinstatement of the employee's former position, payment of back wages, reinstatement of fringe benefits or, where seniority rights are granted, reinstatement of seniority rights; provided that an action for violation of the Volunteer Emergency Responder Job Protection Act shall be brought within one year from the date of the violation.

History: Laws 2006, ch. 98, 4.






Article 10D - Emergency Communications Interoperability

Section 12-10D-1 - Short title.

12-10D-1. Short title.

This act [12-10D-1 through 12-10D-6 NMA 1978] may be cited as the "Emergency Communications Interoperability Act".

History: Laws 2009, ch. 111, 1.



Section 12-10D-2 - Definitions.

12-10D-2. Definitions.

As used in the Emergency Communications Interoperability Act:

A. "department" means the homeland security and emergency management department;

B. "first responder" means a public safety employee or volunteer whose duties include responding rapidly to an emergency, including but not limited to:

(1) a law enforcement officer;

(2) a firefighter or certified volunteer firefighter; and

(3) an emergency medical services provider;

C. "infrastructure equipment" means the underlying fixed equipment required to establish interoperable communications between radio systems used by local, state, tribal and federal agencies and first responders; and

D. "interoperability" means coordination of critical information communication systems or networks, including radio and emergency coordination information equipment, that are consistently operable with all relevant local, state, tribal and federal agencies and first responders.

History: Laws 2009, ch. 111, 2.



Section 12-10D-3 - Interoperability planning commission; created.

12-10D-3. Interoperability planning commission; created.

A. The "interoperability planning commission" is created and administratively attached to the department.

B. The interoperability planning commission is a permanent advisory commission created to advise and support the department on emergency response and homeland security activities relating to interoperability, the obtaining of funding and the use of available funding.

C. The commission consists of twelve members, including:

(1) the lieutenant governor;

(2) the homeland security advisor;

(3) the secretary of information technology or the secretary's designee;

(4) the adjutant general or a representative from the department of military affairs;

(5) the secretary of energy, minerals and natural resources or the secretary's designee;

(6) the state fire marshal or the fire marshal's designee;

(7) the secretary of Indian affairs or the secretary's designee;

(8) the secretary of transportation or the secretary's designee;

(9) the secretary of health or the secretary's designee;

(10) the secretary of public safety or the secretary's designee;

(11) the executive director of the New Mexico municipal league or the executive director's designee; and

(12) the executive director of the New Mexico association of counties or the executive director's designee.

D. The commission shall appoint a chair and vice chair from among its members. The commission shall meet at the call of the chair but no less than two times each year.

E. Members of the commission, or their designees, who are not supported by public money may be reimbursed for per diem and mileage pursuant to the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978], but shall not receive any other compensation, perquisite or allowance.

History: Laws 2009, ch. 111, 3.



Section 12-10D-4 - Interoperability planning commission; duties.

12-10D-4. Interoperability planning commission; duties.

The interoperability planning commission shall advise the department on:

A. the development and coordination of a statewide interoperable emergency communications plan in compliance with national incident management system guidelines, including an integrated public safety radio communications system and other coordinated critical information systems, to achieve interoperability within and between local, state, tribal and federal agencies and first responders;

B. implementation of the interoperable emergency communications plan by state and local agencies and shall provide specific directions for methods by which agencies shall implement those strategies;

C. priorities relating to the interoperable emergency communications plan; and

D. other matters relating to planning, development, coordination, promotion and implementation of the interoperable emergency communications plan.

History: Laws 2009, ch. 111, 4.



Section 12-10D-5 - Interoperability; department.

12-10D-5. Interoperability; department.

The department shall:

A. establish, implement and administer a statewide interoperable emergency communications plan and standards for a statewide integrated public safety radio communications system;

B. train representatives of entities in the state that are involved in emergency response and homeland security activities with respect to interoperability;

C. require that all radio communications at emergency incidents adhere to the national incident management system guidelines established by the federal department of homeland security and statewide integrated public safety radio communications standards;

D. use appropriated money, including money from relevant federal homeland security grants, for the purposes of designing and promulgating systems compliant with the standards established under Subsection A of this section and to enable the implementation and maintenance of a statewide interoperable public safety radio communications system; and

E. report annually to the appropriate interim legislative committee.

History: Laws 2009, ch. 111, 5.



Section 12-10D-6 - Interoperability; agency compliance.

12-10D-6. Interoperability; agency compliance.

All state and local agency budgets and plans to purchase infrastructure equipment shall conform to the interoperability standards developed by the department.

History: Laws 2009, ch. 111, 6.






Article 11 - Disaster Acts

Part 1 - DISASTER SUCCESSION ACT

Section 12-11-1 - Short title.

12-11-1. Short title.

This act [12-11-1 through 12-11-10 NMSA 1978] may be cited as the "Disaster Succession Act."

History: 1953 Comp., 4-18-1, enacted by Laws 1959, ch. 137, 1.



Section 12-11-2 - Declaration of policy.

12-11-2. Declaration of policy.

The legislature declares that the possibility of an enemy attack of unprecedented destructiveness made possible by recent technological developments, and which may result in the death or inabiilty [inability] to act on the part of a large number of the officers of the executive and judicial branches of state and local government, make it necessary to assure the continuity and effective operation of the executive and judicial offices of state and local government by providing for advance naming of officers to fill temporarily vacancies in certain offices, and that it is the legislative intent to provide that continuity in the Disaster Succession Act [12-11-1 through 12-11-10 NMSA 1978].

History: 1953 Comp., 4-18-2, enacted by Laws 1959, ch. 137, 2.



Section 12-11-3 - Definitions.

12-11-3. Definitions.

As used in the Disaster Succession Act [12-11-1 through 12-11-10 NMSA 1978]:

A. "attack" means any hostile action by an enemy of the United States which is intended to and physically damages citizens or property in the United States;

B. "disaster" means damage or injury, caused by enemy attack, to persons or property in this state of such magnitude that a state of martial law is declared in the state and a disaster emergency is declared by the chief executive officer of the United States and the chief executive officer of this state;

C. "unavailable" means unable, because of death, disability or presumption of death raised by absence from usual place of domicile for unknown causes, to exercise the powers and discharge the duties of the office. The appearance of the officer at his place of office will automatically disqualify a disaster successor, and remove the unavailability of the officer;

D. "deputy" means a deputy, assistant or subordinate officer who is authorized under ordinary circumstances to exercise the powers and duties of an office;

E. "disaster successor" means a person possessing the qualifications required at [of] the office, designated pursuant to the Disaster Succession Act to act in the stead of an officer who is unavailable during the period of a disaster.

History: 1953 Comp., 4-18-3, enacted by Laws 1959, ch. 137, 3.



Section 12-11-4 - Disaster successors to the governor.

12-11-4. Disaster successors to the governor.

If the governor and all of his constitutional successors are unavailable, the holders of the following offices shall be the disaster successors in the order named:

A. the attorney general;

B. the state auditor;

C. the commissioner of public lands;

D. the state treasurer.

History: 1953 Comp., 4-18-4, enacted by Laws 1959, ch. 137, 4.



Section 12-11-5 - Disaster successors to other state executive offices.

12-11-5. Disaster successors to other state executive offices.

The governor shall, pursuant to his constitutional powers to appoint officers, whose appointment is not otherwise provided for, designate three disaster successors to each state executive office and specify their order of succession.

History: 1953 Comp., 4-18-5, enacted by Laws 1959, ch. 137, 5.



Section 12-11-6 - Disaster successors to local offices.

12-11-6. Disaster successors to local offices.

Officers of political subdivisions who have authority to fill vacancies in local offices shall designate three disaster successors to the powers and duties of each such office and specify their order of succession.

History: 1953 Comp., 4-18-6, enacted by Laws 1959, ch. 137, 6.



Section 12-11-7 - Disaster successors for members of supreme court and judges of district courts.

12-11-7. [Disaster successors for members of supreme court and judges of district courts.]

The governor shall designate for each member of the supreme court and each judge of the district court three disaster successors and specify their order of succession.

History: 1953 Comp., 4-18-7, enacted by Laws 1959, ch. 137, 7.



Section 12-11-8 - Formalities of taking office.

12-11-8. Formalities of taking office.

Disaster successors shall prior to assumption of the duties and powers of the position take such oath as is required by law, and shall as soon as possible thereafter comply with any other provision of law relative to the formalities of taking office, provided that their inability due to existing circumstances to comply with such other formalities shall not prevent their acting until the formalities can be had.

History: 1953 Comp., 4-18-8, enacted by Laws 1959, ch. 137, 8.



Section 12-11-9 - Period during which disaster successors may act.

12-11-9. Period during which disaster successors may act.

Disaster successors may act in the office to which appointed only:

A. in case of a disaster declared by the chief executive officer of the United States, and the chief executive officer of the state, and as long as a state of martial law is declared to exist or until a duly elected or appointed legislature, fulfilling all constitutional requirements, declares by joint resolution that the disaster emergency period has ended; and

B. the officer or authorized deputy in whose stead they are acting is unavailable; and

C. any disaster successors who are ahead of them in the line of succession to the office are unavailable; and

D. a successor to the office has not been selected and qualified as provided by law, other than the Disaster Succession Act [12-11-1 through 12-11-10 NMSA 1978].

History: 1953 Comp., 4-18-9, enacted by Laws 1959, ch. 137, 9.



Section 12-11-10 - Filing; notice.

12-11-10. Filing; notice.

Each appointing power, designating disaster successors for state officers shall file the designations and any changes thereto with the secretary of state. Each appointing power designating disaster successors for district, county, municipal or precinct or other local offices shall file the designations with the county clerk of the county in which the office is located. The designation or change shall be effective when so filed. The appointing power shall also notify the designee of his designation and the order and designation of all other alternates to the office.

History: 1953 Comp., 4-18-10, enacted by Laws 1959, ch. 137, 10.






Part 2 - LEGISLATIVE DISASTER SUCCESSION ACT

Section 12-11-11 - Short title.

12-11-11. Short title.

This act [12-11-11 through 12-11-18 NMSA 1978] may be cited as the "Legislative Disaster Succession Act."

History: 1953 Comp., 4-19-1, enacted by Laws 1959, ch. 138, 1.



Section 12-11-12 - Declaration of policy.

12-11-12. Declaration of policy.

The legislature declares that the possibility of an enemy attack of unprecedented destructiveness made possible by recent technological developments, and which may result in the death or inability to act on the part of a large number of the membership of the legislature make [makes] it necessary to assure the continuity and effective operation of the legislature by providing for emergency advance naming of persons to temporarily fill vacancies in the legislature, and that it is the legislative intent to provide that continuity in the Legislative Disaster Succession Act [12-11-11 through 12-11-18 NMSA 1978].

History: 1953 Comp., 4-19-2, enacted by Laws 1959, ch. 138, 2.



Section 12-11-13 - Definitions.

12-11-13. Definitions.

As used in the Legislative Disaster Succession Act [12-11-11 through 12-11-18 NMSA 1978]:

A. "attack" means any hostile action by an enemy of the United States which is intended to and physically damages citizens or property in the United States;

B. "disaster" means the damage or injury, caused by enemy attack, to persons or property in this state of such magnitude that a state of martial law is declared to exist in this state, and a disaster emergency is declared by the chief executive officer of the United States and the chief executive officer of this state;

C. "unavailable" means unable because of death, disability or presumption of death raised by absence from usual place of domicile for unknown causes, to exercise the powers and discharge the duties of a member of the legislature. The appearance of the member at a session will automatically disqualify a disaster successor, and remove the unavailability of the member;

D. "disaster successor" means a person possessing the qualifications required of a member, designated pursuant to the Legislative Disaster Succession Act, to act for a member who is unavailable during the period of disaster emergency.

History: 1953 Comp., 4-19-3, enacted by Laws 1959, ch. 138, 3.



Section 12-11-14 - Designation of disaster successors to legislators.

12-11-14. Designation of disaster successors to legislators.

The county commission of each county shall designate five disaster successors for each legislator elected or appointed from that county, and specify their order of succession. The commission shall have the power to change designations at will. The designation of disaster successors shall not affect the powers of the commission to fill vacancies.

History: 1953 Comp., 4-19-4, enacted by Laws 1959, ch. 138, 4.



Section 12-11-15 - Filing designations.

12-11-15. Filing designations.

The county commission shall file with the secretary of state and the county clerk, its designations of disaster successors for legislators, and any subsequent changes, and shall notify the designees of their designation and the order and designation of all alternates to the office. Designations shall be effective when filed with the secretary of state.

History: 1953 Comp., 4-19-5, enacted by Laws 1959, ch. 138, 5.



Section 12-11-16 - Oath of office; assumption of office.

12-11-16. Oath of office; assumption of office.

Disaster successors shall take such oath as is required by law prior to assumption of the duties and powers of the position, and serve as legislators subject to the provisions of the Legislative Disaster Succession Act [12-11-11 through 12-11-18 NMSA 1978].

History: 1953 Comp., 4-19-6, enacted by Laws 1959, ch. 138, 6.



Section 12-11-17 - Quorum and vote requirements.

12-11-17. Quorum and vote requirements.

During the period of a disaster emergency, the quorum requirements for convening the legislature shall be one-third of the members, and all special or regular majorities shall be based on members present. Provided further that legislative action taken without the requisite members present, or without the majority required under the constitution shall be effective only for the period of the disaster.

History: 1953 Comp., 4-19-7, enacted by Laws 1959, ch. 138, 7.



Section 12-11-18 - Period during which disaster successors may act.

12-11-18. Period during which disaster successors may act.

Disaster successors may act as members of the legislature only:

A. in case of a disaster emergency declared by the chief executive officer of the United States and the chief executive officer of the state, and as long as a state of martial law is declared to exist, or until a duly elected or appointed legislature, fulfilling all constitutional requirements, declares by joint resolution that the disaster emergency period has ended; and

B. the member in whose stead they are acting is and remains unavailable; and

C. any disaster successor [successors] who are ahead of them in the line of succession are, and remain unavailable; and

D. a successor to the office has not been selected and qualified as provided by law other than the Legislative Disaster Succession Act [12-11-11 through 12-11-18 NMSA 1978].

History: 1953 Comp., 4-19-8, enacted by Laws 1959, ch. 138, 8.






Part 3 - DISASTER LOCATION ACT

Section 12-11-19 - Short title.

12-11-19. Short title.

This act [12-11-19 through 12-11-22 NMSA 1978] may be cited as the "Disaster Location Act."

History: 1953 Comp., 4-21-1, enacted by Laws 1961, ch. 19, 1.



Section 12-11-20 - Definitions.

12-11-20. Definitions.

As used in this act [12-11-19 through 12-11-22 NMSA 1978]:

A. "attack" means any hostile action by an enemy of the United States which is intended to and physically damages citizens or property in the United States; and

B. "disaster" means the damage or injury, caused by enemy attack, to persons or property in this state of such magnitude that a state of martial law is declared to exist in this state and a disaster emergency is declared by the chief executive officer of the United States and the chief executive officer of this state.

History: 1953 Comp., 4-21-2, enacted by Laws 1961, ch. 19, 2.



Section 12-11-21 - Seat of state government.

12-11-21. Seat of state government.

A. Whenever a disaster makes it imprudent or impossible to conduct the affairs of state government at its seat in Santa Fe, the governor may proclaim temporary disaster locations for the seat of state government at any place he deems advisable, either inside or outside of the state. The governor may issue necessary orders for orderly transition of the affairs of government to any temporary disaster location, which remains the seat of state government until the legislature establishes a new location or until the disaster is declared ended by the legislature and the seat is returned to its normal location in Santa Fe.

B. Any official act or meeting required to be performed at the seat of state government is valid when performed at a temporary disaster location under this section.

History: 1953 Comp., 4-21-3, enacted by Laws 1961, ch. 19, 3.



Section 12-11-22 - Seats of local governments.

12-11-22. Seats of local governments.

A. Whenever a disaster makes it imprudent or impossible to conduct the affairs of any local government at its regular location, the governing body may meet at any place, inside or outside the limits of the political subdivision, at the call of the presiding officer or any two members of the governing body, and designate by ordinance a temporary disaster location of the local government, which remains the seat of the local government until the governing body establishes a new location or until the disaster is declared ended by the legislature and the seat is returned to its normal location.

B. Any official act or meeting required to be performed at the seat of the local government is valid when performed at a temporary disaster location under this section.

History: 1953 Comp., 4-21-4, enacted by Laws 1961, ch. 19, 4.



Section 12-11-23 - Policy and purpose.

12-11-23. Policy and purpose.

Because of the existing possibility of the occurrence of disasters resulting from drouth, fire, flood, earthquake or other causes, and in order to ensure that preparation of this state will be adequate to deal with such disasters, and generally to protect the peace, health and safety and to preserve the lives and property of the people of the state of New Mexico, it is hereby found and declared to be necessary to establish a source of emergency funds.

History: 1953 Comp., 11-7-1, enacted by Laws 1955, ch. 185, 1; 1978 Comp., 6-7-1, recompiled as 12-11-23 by Laws 2005, ch. 22, 4.



Section 12-11-24 - Provisional appropriation.

12-11-24. Provisional appropriation.

For the purposes set out in Section 6-7-1 NMSA 1978, when and if the governor shall declare an emergency, as provided in Section 6-7-3 NMSA 1978, there is appropriated the sum of seven hundred fifty thousand dollars ($750,000) for each eligible and qualified applicant or so much thereof as the governor may from time to time designate from the surplus unappropriated money in the general fund, if any, at the time of the declaration of such emergency or emergencies.

History: 1953 Comp., 11-7-2, enacted by Laws 1955, ch. 185, 2; 1977, ch. 383, 1; 1989, ch. 181, 1; 1978 Comp., 6-7-2, recompiled as 12-11-24 by Laws 2005, ch. 22, 4.



Section 12-11-25 - Expenditure of funds; manner.

12-11-25. Expenditure of funds; manner.

The money appropriated by Sections 6-7-1 and 6-7-2 NMSA 1978 shall be expended for disaster relief for any disaster declared by the governor to be of such magnitude as to be beyond local control and requiring the resources of the state. The funds shall be expended by the governor or any agent or agency designated by him for those purposes, either as a state project or for securing matching federal funds. The money shall be paid out upon warrants drawn by the secretary of finance and administration upon vouchers approved by the governor or an agent or agency designated by him for that purpose. As used in this section, "state project" means an expenditure by a state agency to provide those resources and services necessary to avoid or minimize economic or physical harm until a situation becomes stabilized and again under local self-support and control. "State project" may include any expenditure on a temporary, emergency basis for lodging, sheltering, health care, food, any transportation or shipping necessary to protect lives or public property; or for any other action necessary to protect the public health, safety and welfare.

History: 1953 Comp., 11-7-3, enacted by Laws 1955, ch. 185, 3; 1978, ch. 67, 1; 1999, ch. 140, 1; 1978 Comp., 6-7-3, recompiled as 12-11-25 by Laws 2005, ch. 22, 4.









Article 12 - Hazardous Materials Emergency Response

Section 12-12-1 - Short title.

12-12-1. Short title.

This act [12-12-1 through 12-12-9 NMSA 1978] may be cited as the "Energy Emergency Powers Act."

History: Laws 1980, ch. 107, 1.



Section 12-12-2 - Definitions.

12-12-2. Definitions.

As used in the Energy Emergency Powers Act [12-12-1 through 12-12-9 NMSA 1978]:

A. "energy emergency" means an existing or imminent domestic, regional or national shortage of energy resources which may result in the curtailment of essential services or production of essential goods or the disruption of significant sectors of the economy or have a severe impact on the health, safety and general welfare of the citizens of this state unless action is taken to conserve or limit the use of the energy form involved and the allocation of available energy resources among users;

B. "energy resource" means petroleum or other liquid fuels, natural or synthetic fuel gas, electricity, coal, synthetic fuel or its components;

C. "energy supply alert" means an anticipated shortfall of available energy resources on a national, regional or local basis which foreseeably could result in an energy emergency unless action is taken to reduce energy uses by the state, its agencies and political subdivisions; and

D. "person" means an individual, partnership, joint venture, private or public corporation, cooperative, association, firm, public utility, political subdivision, municipal corporation, government agency, joint operating agency or any other entity, public or private, however organized.

History: Laws 1980, ch. 107, 2.



Section 12-12-3 - Energy supply alert; energy emergency; powers of the governor.

12-12-3. Energy supply alert; energy emergency; powers of the governor.

A. The governor, after making written findings of the grounds upon which he bases his decision, may issue a declaration that an energy supply alert exists. The governor shall publish his declaration and the findings upon which it is based along with any orders issued pursuant to the declared alert. After declaring that the state or any region thereof is in an alert status the governor may issue executive orders directed at state agencies and political subdivisions of the state. Such orders may include but are not limited to the following provisions:

(1) imposition of restrictions on any wasteful, inefficient or nonessential use of energy resources;

(2) ordering changes in operation schedules and working hours;

(3) curtailing the use of land vehicles, watercraft and aircraft; and

(4) such other provisions as are deemed necessary to reduce the consumption of energy resources.

B. The governor, upon termination of an energy supply alert or after determining that the declaration of an energy supply alert would be insufficient to meet the situation facing the people of New Mexico and after making written findings of the grounds upon which he bases his decision that an energy emergency exists, which findings shall be provided the presiding officer of each house of the legislature, may issue a declaration that such an emergency exists. Upon the issuance and publication of such a declaration and the written determination of need, the governor may issue executive orders and may take such steps as are necessary and appropriate to carry out the provisions of the Energy Emergency Powers Act [12-12-1 through 12-12-9 NMSA 1978] and generally to protect the peace, health, safety and welfare and preserve the lives and property of the people of this state. Executive orders may include but are not limited to the following provisions:

(1) imposition of restrictions on any wasteful, inefficient or nonessential use of energy resources;

(2) allocation of available supplies of energy resources among areas, users, persons or categories of persons or users. In allocating available resources the governor shall give priority to energy resource use essential to public health and safety, and shall thereafter attempt to allocate the remaining supply equitably;

(3) regulation of the days and times when energy resources may be sold to end users and the amounts which may be sold or purchased;

(4) regulation of the hours and days during which nonresidential buildings may be open and the temperature at which they may be maintained; and

(5) such provisions as may be necessary to assure that adequate transportation facilities exist to supply the energy needs of this state.

C. The governor shall review the requests of the chief executive of political subdivisions that the governor issue orders to require specific actions to be taken within those subdivisions. The governor may grant those requests he deems in the best interest of the state and may delegate to the political subdivisions such powers as he determines would best be vested in local entities.

D. Executive orders issued pursuant to this section shall take effect three days after publication in a manner designed to assure statewide notification. In addition, executive orders issued hereunder are exempt from the provisions of the State Rules Act [Chapter 14, Article 4 NMSA 1978].

History: Laws 1980, ch. 107, 3.



Section 12-12-4 - Delegation; administration and enforcement.

12-12-4. Delegation; administration and enforcement.

Notwithstanding any other provision of law, the governor or his designee may administer and enforce energy conservation measures under a delegation of authority pursuant to Title 2 of the federal Emergency Energy Conservation Act of 1979, 42 U.S.C. Sections 8501 through 8541 (1979).

History: Laws 1980, ch. 107, 4.



Section 12-12-5 - Termination of emergency or alert.

12-12-5. Termination [of emergency or alert].

Whenever the governor is satisfied that any energy emergency or energy supply alert no longer exists, he shall terminate the emergency or alert by another declaration. The declaration shall be published in such newspapers of the state and posted in such places as the governor deems appropriate.

History: Laws 1980, ch. 107, 5.



Section 12-12-6 - Legislative extension; reduction; suspension.

12-12-6. Legislative extension; reduction; suspension.

In no event shall any executive order issued pursuant to the powers granted in Subsection B of Section 3 [12-12-3 NMSA 1978] of the Energy Emergency Powers Act continue in effect for more than one hundred twenty days unless extended, restricted or suspended by joint resolution of the legislature in regular, extraordinary or special session.

History: Laws 1980, ch. 107, 6.



Section 12-12-7 - Penalties and enforcement.

12-12-7. Penalties and enforcement.

Any person who violates any provision of the Energy Emergency Powers Act [12-12-1 through 12-12-9 NMSA 1978] or any provision of an executive order issued thereunder is, upon conviction, guilty of a misdemeanor. Every day of violation after notice of violation shall constitute a separate offense. The attorney general shall be responsible for prosecuting violations charged under the Energy Emergency Powers Act and may petition the district court for injunctive relief to prevent any future violation of that act.

History: Laws 1980, ch. 107, 7.



Section 12-12-9 - Liberal interpretation.

12-12-9. Liberal interpretation.

The Energy Emergency Powers Act [12-12-1 through 12-12-9 NMSA 1978] shall be liberally construed to carry out its purpose.

History: Laws 1980, ch. 107, 9.



Section 12-12-10 - Short title.

12-12-10. Short title.

This act [12-12-10 through 12-12-16 NMSA 1978] may be cited as the "Emergency Petroleum Products Supply Act."

History: 1953 Comp., 65-10-1, enacted by Laws 1974, ch. 22, 1; 1978 Comp., 70-8-1, recompiled as 12-12-10 by Laws 2005, ch. 22, 4.



Section 12-12-11 - Purpose and findings.

12-12-11. Purpose and findings.

The legislature hereby determines that:

A. shortages of petroleum products caused by discontinuance or significant reductions of normal and customary availability in New Mexico of petroleum supplies create severe economic dislocations and hardships, including loss of jobs, closing of factories and businesses, reduction of crop plantings and harvesting, and curtailment of vital public services, including the transportation of food and other essential goods;

B. such hardships and dislocations are a threat to the public health, safety and welfare and can be averted or minimized through the operation of the Emergency Petroleum Products Supply Act [12-12-10 through 12-12-16 NMSA 1978];

C. the purpose of the Emergency Petroleum Products Supply Act is to avert or minimize such threats to the public health, safety and welfare; and

D. the preservation of existing marketing and distribution facilities of petroleum products in the state is necessary to prevent chaos and promote the public health, safety and welfare.

History: 1953 Comp., 65-10-2, enacted by Laws 1974, ch. 22, 2; 1978 Comp., 70-8-2, recompiled as 12-12-11 by Laws 2005, ch. 22, 4.



Section 12-12-12 - Definitions.

12-12-12. Definitions.

As used in the Emergency Petroleum Products Supply Act [12-12-10 through 12-12-16 NMSA 1978]:

A. "petroleum products" means gasoline, aviation gasoline, kerosene, diesel fuels, heating oils, propane, butane and all other liquefied petroleum gases other than natural gasoline;

B. "supplier" means any person, except a small refiner, who sells, markets or distributes petroleum products in a refined state to any distributor in New Mexico;

C. "distributor" means any distributor, wholesaler, jobber, consignee, commission agent or other person, except a supplier's employee, who purchases or otherwise acquires possession of or an interest in petroleum products in New Mexico from a supplier for wholesale sale and not for retail sale or ultimate consumption;

D. "small refiner" means a refiner whose total refinery capacity, including the refinery capacity of any firm which controls, is controlled by or is under common control with such refiner, does not exceed fifty thousand barrels per day;

E. "monthly allocation" means the monthly amount of petroleum products sold or otherwise supplied to, for or in connection with a distributor in the same month of the calendar year next preceding the calendar year of the intended reduction or discontinuance. Reduction or increase in a monthly allocation shall not be considered in determining the monthly allocation for succeeding periods;

F. "to discontinue" means the failure or refusal to deliver a monthly allocation to a distributor for a period of six consecutive months unless such failure or refusal is the direct and proximate result of force majeure;

G. "to reduce" means the failure or refusal to deliver at least seventy-five percent of a monthly allocation to a distributor for a period of two consecutive months unless such failure or refusal is the direct and proximate result of force majeure; and

H. "force majeure" means an act of God or any other cause not reasonably within the control of the supplier.

History: 1953 Comp., 65-10-3, enacted by Laws 1974, ch. 22, 3; 1979, ch. 174, 1; 1983, ch. 196, 1; 1978 Comp., 70-8-3, recompiled as 12-12-12 by Laws 2005, ch. 22, 4.



Section 12-12-13 - Consent as a condition of doing business.

12-12-13. Consent as a condition of doing business.

Any supplier who commences business or continues to do business in New Mexico for a period of thirty days after the effective date of the Emergency Petroleum Products Supply Act [12-12-10 through 12-12-16 NMSA 1978] is deemed to have consented to all the terms of the Emergency Petroleum Products Supply Act as a condition of doing business in New Mexico.

History: 1953 Comp., 65-10-4, enacted by Laws 1974, ch. 22, 4; 1978 Comp., 70-8-4, recompiled as 12-12-13 by Laws 2005, ch. 22, 4.



Section 12-12-14 - Prohibited acts.

12-12-14. Prohibited acts.

Except in case of failure by any New Mexico distributor to substantially comply with the requirements imposed upon him by a contract or agreement with the supplier or except as first authorized by an agency of the federal government responsible for regulating allocations of petroleum products or except as provided in Section 12-12-15 NMSA 1978, it is unlawful for any supplier:

A. to discontinue monthly allocations of petroleum products to a New Mexico distributor, his successors in interest or qualified assigns; or

B. to reduce monthly allocations of petroleum products to a New Mexico distributor, his successors in interest or qualified assigns.

History: 1953 Comp., 65-10-5, enacted by Laws 1974, ch. 22, 5; 1979, ch. 174, 2; 1978 Comp., 70-8-5, recompiled as 12-12-14 by Laws 2005, ch. 22, 4.



Section 12-12-15 - Exemption.

12-12-15. Exemption.

A supplier is authorized to reduce or discontinue monthly allocations of petroleum products with any New Mexico distributor if the supplier:

A. furnishes the distributor with an alternative source of monthly allocations of petroleum products of equal type, grade, quantity and equivalent delivery location or, in the event the distributor refuses to accept the alternative source; and

B. agrees to supply the distributor with monthly allocations of petroleum products for a period of thirty months after furnishing the distributor and the governor with notice of the tender of the alternative source of monthly allocations of petroleum products and of its intention to discontinue or reduce such allocations.

History: 1978 Comp., 70-8-5.1, enacted by Laws 1979, ch. 174, 3; recompiled as 12-12-15 by Laws 2005, ch. 22, 4.



Section 12-12-16 - Right of action; injunction; damages.

12-12-16. Right of action; injunction; damages.

Whenever the attorney general of New Mexico, after complaint has been filed by any person alleging injury hereunder or upon his own initiative after investigation made, believes any supplier has violated, or is knowingly in violation of, the provisions of the Emergency Petroleum Products Supply Act [12-12-10 through 12-12-16 NMSA 1978], the attorney general shall bring an action to enjoin the violation in any district court of the state. Additionally, any person who shall be injured in his business or property by a violation of this act may bring an action to enjoin the violation and to recover all damages sustained thereby, including cost of suit and a reasonable attorney's fee, in any district court of the state. In an action for money damages, the court or jury may award punitive damages not to exceed three times the actual damages, if the violation is found to be willful.

History: 1953 Comp., 65-10-6, enacted by Laws 1974, ch. 22, 6; 1978 Comp., 70-8-6, recompiled as 12-12-16 by Laws 2005, ch. 22, 4.



Section 12-12-17 - Short title.

12-12-17. Short title.

Sections 12-12-17 through 12-12-30 NMSA 1978 may be cited as the "Hazardous Materials Emergency Response Act".

History: 1978 Comp., 74-4B-1, enacted by Laws 1983, ch. 80, 1; 1984, ch. 41, 1; recompiled as 12-12-17 by Laws 2005, ch. 22, 4; 2007, ch. 291, 25.



Section 12-12-18 - Findings and purpose.

12-12-18. Findings and purpose.

A. The legislature finds that the use of hazardous materials, including radioactive materials, and the transportation of such materials through or within New Mexico occurs on a daily basis, and, no matter how safety-conscious facilities, users, shippers or carriers are, accidents may occur. In the event of an accident, resource requirements may be beyond the capability of local governments, and the state must be prepared to respond quickly and effectively to protect the health and safety of its citizens and the environment.

B. It is the purpose of the Hazardous Materials Emergency Response Act [12-12-17 through 12-12-30 NMSA 1978] to:

(1) provide that adequate hazardous materials emergency management capability exists in the state to protect the health and safety of New Mexico citizens and the environment;

(2) delineate those state agencies that are responsible for responding to an accident and providing for the control and management of such an accident and to provide for the cooperation of other state agencies and local governments in emergency management; and

(3) provide for the formulation of a comprehensive hazardous materials emergency response plan that will be distributed statewide and that will be complied with by all persons who may be involved in responding to an accident.

History: 1978 Comp., 74-4B-2, enacted by Laws 1983, ch. 80, 2; recompiled as 12-12-18 by Laws 2005, ch. 22, 4; 2007, ch. 291, 26.



Section 12-12-19 - Definitions.

12-12-19. Definitions.

As used in the Hazardous Materials Emergency Response Act [12-12-17 through 12-12-30 NMSA 1978]:

A. "accident" means an event involving hazardous materials that may cause injury to persons or damage to property or release hazardous materials to the environment;

B. "administrator" means the hazardous materials emergency response administrator;

C. "board" means the hazardous materials safety board;

D. "chief" means the chief of the New Mexico state police;

E. "commission" means the state emergency response commission;

F. "department" means the homeland security and emergency management department;

G. "emergency management" means the ability to prepare for, respond to, mitigate, recover and restore the scene of an institutional, industrial, transportation or other accident;

H. "first responder" means the first law enforcement officer or other public service provider with a radio-equipped vehicle to arrive at the scene of an accident;

I. "hazardous materials" means hazardous substances, radioactive materials or a combination of hazardous substances and radioactive materials;

J. "hazardous substances" means flammable solids, semisolids, liquids or gases; poisons; corrosives; explosives; compressed gases; reactive or toxic chemicals; irritants; or biological agents, but does not include radioactive materials;

K. "orphan hazardous materials" means hazardous substances, radioactive materials, a combination of hazardous substances and radioactive materials or substances used in the manufacture of controlled substances in violation of the Controlled Substances Act [Chapter 30, Article 31 NMSA 1978] where an owner of the substances or materials cannot be identified;

L. "plan" means the statewide hazardous materials emergency response plan;

M. "radioactive materials" means any material or combination of materials that spontaneously emits ionizing radiation. Materials in which the estimated specific activity is not greater than 0.002 microcuries per gram of material are not considered to be radioactive materials unless determined to be so by the hazardous and radioactive materials bureau of the water and waste management division of the department of environment for purposes of emergency response pursuant to the Hazardous Materials Emergency Response Act;

N. "responsible state agency" means an agency designated in Subsection D of Section 12-12-21 NMSA 1978 with responsibility for managing a certain type of accident or performing certain functions at the scene of such accident; and

O. "secretary" or "state director" means the state director of homeland security and emergency management.

History: 1978 Comp., 74-4B-3, enacted by Laws 1983, ch. 80, 3; 1984, ch. 41, 2; 1986, ch. 62, 1; 1989, ch. 149, 10; 1992, ch. 5, 1; 1997, ch. 152, 1; 1997, ch. 231, 1; recompiled as 12-12-19 by Laws 2005, ch. 22, 4; 2007, ch. 291, 27.



Section 12-12-20 - State responsibility for management of accidents; immunity from liability; cooperative agreements; private property.

12-12-20. State responsibility for management of accidents; immunity from liability; cooperative agreements; private property.

A. The state director shall have final authority to administer the provisions of the Hazardous Materials Emergency Response Act [12-12-17 through 12-12-30 NMSA 1978].

B. As between state and local governments, the state government has the primary responsibility for the management of an accident, and the local government in whose jurisdiction the accident occurs shall assist the state in its management of the accident.

C. Nothing in the Hazardous Materials Emergency Response Act shall be construed as a waiver or alteration of the immunity from liability granted under the Tort Claims Act [Chapter 41, Article 4 NMSA 1978] or as a waiver of any other immunity or privilege under law.

D. The state, through the state director or state director's designee, may enter into cooperative agreements with county and municipal governments for the management of accidents based on the severity of the accident and the resources of the local government. The plan shall set forth the criteria for determining when an accident may be managed by the local government in whose jurisdiction the accident occurred.

E. The state director shall support emergency response capabilities by assisting local and state responders in the acquisition of equipment, training and hazardous materials information.

F. The state, through the state director or state director's designee, may enter into cooperative agreements with the federal government, Indian tribes and pueblos and bordering states for assistance in the management of accidents.

G. Whenever an accident appears imminent or has occurred, employees or authorized persons of responsible state agencies as defined in Section 12-12-21 NMSA 1978 are authorized to enter upon any premises for the purpose of determining whether it is necessary for emergency management procedures to be implemented. The state on-scene coordinator or a responsible state agency may take full control and custody of the premises for the purpose of managing the accident.

History: 1978 Comp., 74-4B-4, enacted by Laws 1983, ch. 80, 4; 1984, ch. 41, 3; 1986, ch. 62, 2; 1989, ch. 149, 11; 1996, ch. 37, 9; recompiled as 12-12-20 by Laws 2005, ch. 22, 4; 2007, ch. 291, 28.



Section 12-12-21 - State police emergency response officer; procedure for notification; cooperation of other state agencies and local governments.

12-12-21. State police emergency response officer; procedure for notification; cooperation of other state agencies and local governments.

A. The state director, in addition to having final authority to administer the provisions of the Hazardous Materials Emergency Response Act, shall be responsible for central coordination and communication in the event of an accident.

B. The chief shall designate one or more persons to be known as "state police emergency response officers". A state police emergency response officer shall be trained in accident evaluation and emergency response and shall be available to answer an emergency response call from the first responder.

C. In the event of an accident, if the first responder is a law enforcement officer, the officer shall immediately notify the state police district emergency response officer in the officer's area, who shall in turn immediately notify the state police emergency response center. If the first responder is a person with radio capability tied into radio communications protocol or reporting structure with the department of information technology, the person shall immediately notify Santa Fe control, who shall in turn immediately notify the state police emergency response center. The state police emergency response center shall:

(1) evaluate and determine the scope of the accident based on information provided by the first responder;

(2) instruct the first responder on how to proceed at the accident scene;

(3) immediately notify the state director and the appropriate responsible state agency and advise it of the necessary response;

(4) notify the sheriff or chief of police in whose jurisdiction the accident occurred; and

(5) coordinate field communications and summon additional resources requested by the emergency management team.

D. The responsible state agencies shall be:

(1) the New Mexico state police division of the department of public safety for coordination, law enforcement and traffic and crowd control;

(2) the department of environment for assistance with accidents involving hazardous materials or hazardous substances;

(3) the state fire marshal's office for assistance with any accident involving hazardous materials;

(4) the injury prevention and emergency medical services bureau of the public health division of the department of health for assistance with accidents involving casualties;

(5) the homeland security and emergency management department and the department of military affairs for assistance with accidents that require the evacuation of the vicinity of the accident or the use of the national guard of New Mexico; and

(6) the department of transportation for assistance with road closures, designating alternate routes and related services.

E. Other state agencies and local governments shall assist the responsible state agencies when requested to do so.

F. Any driver of a vehicle carrying hazardous materials involved in an accident that may cause injury to persons or property or any owner, shipper or carrier of hazardous materials involved in an accident who has knowledge of such accident or any owner or person in charge of any building, premises or facility where such an accident occurs shall immediately notify the New Mexico state police division of the department of public safety by the quickest means of communication available.

History: 1978 Comp., 74-4B-5, enacted by Laws 1983, ch. 80, 5; 1984, ch. 41, 4; 1986, ch. 62, 3; 1989, ch. 149, 12; recompiled as 12-12-21 by Laws 2005, ch. 22, 4; 2007, ch. 290, 11; 2007, ch. 291, 29.



Section 12-12-23 - Hazardous materials emergency response administrator; created; duties.

12-12-23. Hazardous materials emergency response administrator; created; duties.

The position of "hazardous materials emergency response administrator" is created within the homeland security and emergency management department. The state director shall assign the administrator's duties.

History: 1978 Comp., 74-4B-6.1, enacted by Laws 1984, ch. 41, 6; 1986, ch. 149, 14, recompiled as 12-12-23 by Laws 2005, ch. 22, 4; 2007, ch. 291, 30.



Section 12-12-24 - Training officers.

12-12-24. Training officers.

Each responsible state agency shall designate one person who is knowledgeable in the area of hazardous materials accident response, as it applies to the functions of that agency, to be its training officer. It is the duty of the training officer to teach the appropriate personnel within the agency the proper methods of discharging the agency's responsibilities in responding to hazardous materials accidents. The training officer is also responsible for providing cross-training to personnel of other responsible state agencies and other persons as may be required by the hazardous materials safety board.

History: 1978 Comp., 74-4B-7, enacted by Laws 1983, ch. 80, 7, recompiled as 12-12-24 by Laws 2005, ch. 22, 4.



Section 12-12-25 - Hazardous materials safety board; creation; duties.

12-12-25. Hazardous materials safety board; creation; duties.

A. There is created the "hazardous materials safety board", composed of the training officers of the responsible state agencies. The chairman of the board shall be elected by the members of the board.

B. The board shall, at the direction of the state emergency response commission:

(1) establish a curriculum of accident response training for the personnel of each responsible state agency designed to implement the plan adopted by the task force;

(2) certify to each responsible state agency those persons who have completed the training curriculum or parts of the curriculum;

(3) meet at least every four months to review the training needs of each responsible state agency and formulate a plan to meet those needs;

(4) conduct, under the direction and administration of the state fire marshal, an annual comprehensive training course for all appropriate personnel from responsible state agencies, other state agencies and local governments, which course shall include teaching the basic duties, responsibilities and procedures of responsible state agencies, other state agencies and local governments;

(5) in conjunction with the task force, prepare and submit to the state emergency response commission a budget for statewide training needs; and

(6) cooperate with and assist the task force as requested, including providing the task force with any requested information regarding safety and training of emergency response personnel.

History: 1978 Comp., 74-4B-8, enacted by Laws 1983, ch. 80, 8; 1984, ch. 41, 7; 1986, ch. 62, 6; 1989, ch. 149, 15, recompiled as 12-12-25 by Laws 2005, ch. 22, 4.



Section 12-12-26 - Accident review; report.

12-12-26. Accident review; report.

After any hazardous materials accident which required the presence of an emergency management team, including a local government team pursuant to a cooperative agreement, the board shall meet to review the performance of the team and to establish the probable cause of the accident. The board shall report its findings to the task force and the local government in whose jurisdiction the accident occurred; provided, however, the conclusions contained in the report shall not be admissible in evidence in any court proceeding to prove or disprove the negligence of any party found by the report to have contributed to the cause of the accident. The report shall be filed with the state corporation commission [public regulation commission] and the administrator.

History: 1978 Comp., 74-4B-9, enacted by Laws 1983, ch. 80, 9; 1984, ch. 41, 8; recompiled as 12-12-26 by Laws 2005, ch. 22, 4.



Section 12-12-27 - Clean-up.

12-12-27. Clean-up.

Nothing in the Hazardous Materials Emergency Response Act [12-12-17 through 12-12-30 NMSA 1978] shall be construed to relieve hazardous materials owners, shippers or carriers of their responsibilities and liability in the event of an accident. Such persons shall assist the state as requested in responding to an accident and are responsible for restoring the scene of the accident to the satisfaction of the state.

History: 1978 Comp., 74-4B-10, enacted by Laws 1983, ch. 80, 10; recompiled as 12-12-27 by Laws 2005, ch. 22, 4; 2007, ch. 291, 31.



Section 12-12-28 - Good Samaritan law.

12-12-28. Good Samaritan law.

A. Notwithstanding any provision of law to the contrary, no person who provides assistance or advice in mitigating or attempting to mitigate the effects of an actual or threatened release of hazardous materials, or in preventing, cleaning up or disposing or attempting to prevent, clean up or dispose of such release, shall be subject to civil liabilities or penalties of any type.

B. The immunity provided for in Subsection A of this section does not apply to any person:

(1) whose act or omission caused, in whole or in part, the actual or threatened release of hazardous materials and who would otherwise be liable; or

(2) who receives compensation other than reimbursement for out-of-pocket expenses for his services in rendering assistance or advice.

C. Nothing in this section shall be construed to limit or otherwise affect the liability of any person for damages resulting from that person's gross negligence or reckless, wanton or intentional misconduct.

History: 1978 Comp., 74-4B-10.1, enacted by Laws 1984, ch. 41, 9; recompiled as 12-12-28 by Laws 2005, 22, 4.



Section 12-12-29 - Orphan material recovery fund established.

12-12-29. Orphan material recovery fund established.

A. There is created in the state treasury the "orphan material recovery fund". The fund shall be invested as other state funds are invested. All money remaining in the orphan material recovery fund at the end of any fiscal year shall remain in that fund.

B. The department shall administer the orphan material recovery fund. Money in the fund is appropriated to the department for the purpose of contracting for the disposal of orphan hazardous materials:

(1) held in the possession of the department; and

(2) identified by state emergency response officers.

C. Any expenditures made from the orphan material recovery fund that are recovered from the party responsible for the orphan hazardous materials shall be credited to the fund.

D. If the cost of disposing orphan hazardous materials exceeds the balance available in the orphan material recovery fund, the secretary is authorized to seek and the state board of finance is authorized to disburse funds from the state board of finance emergency fund in an amount necessary to cover the deficit in the orphan material recovery fund.

History: 1978 Comp., 74-4B-13, enacted by Laws 1992, ch. 5, 2; recompiled as 12-12-29 by Laws 2005, ch. 22, 4.



Section 12-12-30 - Cleanup of orphan hazardous materials; department recourse; appeal.

12-12-30. Cleanup of orphan hazardous materials; department recourse; appeal.

The department may assess charges against a party identified as responsible for orphan hazardous materials, for costs the department incurs in cleanup of the orphan hazardous materials and for damage to state property. Amounts received in payment of assessments for cleanup of the orphan hazardous materials shall be deposited in the orphan material recovery fund. Amounts received in payment of assessments for damage to state property shall be used to repair the damage. A person who is assessed charges pursuant to this section may appeal the assessment to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: 1978 Comp., 74-4B-14, enacted by Laws 1992, ch. 5, 3; 1998, ch. 55, 92; 1999, ch. 265, 94; recompiled as 12-12-30 by Laws 2005, ch. 22, 4.






Article 12A - Uniform Emergency Volunteer Health Practitioners Act

Section 12-12A-1 - Short title.

12-12A-1. Short title.

This act [12-12A-1 through 12-12A-13 NMSA 1978] may be cited as the "Uniform Emergency Volunteer Health Practitioners Act".

History: Laws 2008, ch. 47, 1.



Section 12-12A-2 - Definitions.

12-12A-2. Definitions.

As used in the Uniform Emergency Volunteer Health Practitioners Act:

A. "disaster relief organization" means an entity that provides emergency or disaster relief services that include health or veterinary services provided by volunteer health practitioners and that:

(1) is designated or recognized as a provider of those services pursuant to a disaster response and recovery plan adopted by an agency of the federal government or the homeland security and emergency management department; or

(2) regularly plans and conducts its activities in coordination with an agency of the federal government or the homeland security and emergency management department;

B. "emergency" means an event or condition that is an emergency, disaster, public health emergency or similar event or condition pursuant to the laws of this state;

C. "emergency declaration" means a declaration of emergency issued by a person authorized to do so pursuant to the laws of this state;

D. "Emergency Management Assistance Compact" means the interstate compact approved by congress by Public Law No. 104-321, 110 Stat. 3877 and codified at Sections 12-10-14 and 12-10-15 NMSA 1978;

E. "entity" means a person other than an individual;

F. "health facility" means an entity licensed pursuant to the laws of this or another state to provide health or veterinary services;

G. "health practitioner" means an individual licensed pursuant to the laws of this or another state to provide health or veterinary services;

H. "health services" means the provision of treatment, care, advice or guidance, or other services or supplies, related to the health or death of individuals or human populations, to the extent necessary to respond to an emergency, including:

(1) the following, concerning the physical or mental condition or functional status of an individual or affecting the structure or function of the body:

(a) preventive, diagnostic, therapeutic, rehabilitative, maintenance or palliative care; and

(b) counseling, assessment, procedures or other services;

(2) the sale or dispensing of a drug, a device, equipment or another item to an individual in accordance with a prescription; and

(3) funeral, cremation, cemetery or other mortuary services;

I. "host entity" means an entity operating in this state that uses volunteer health practitioners to respond to an emergency;

J. "license" means authorization by a state to engage in health or veterinary services that are unlawful without the authorization. "License" includes authorization pursuant to the laws of this state to an individual to provide health or veterinary services based upon a national certification issued by a public or private entity;

K. "person" means an individual, corporation, business trust, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency or instrumentality or any other legal or commercial entity;

L. "scope of practice" means the extent of the authorization to provide health or veterinary services granted to a health practitioner by a license issued to the practitioner in the state in which the principal part of the practitioner's services are rendered, including any conditions imposed by the licensing authority;

M. "state" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States;

N. "veterinary services" means the provision of treatment, care, advice or guidance, or other services or supplies, related to the health or death of an animal or to animal populations, to the extent necessary to respond to an emergency, including:

(1) the diagnosis, treatment or prevention of an animal disease, injury or other physical or mental condition by the prescription, administration or dispensing of a vaccine, medicine, surgery or therapy;

(2) the use of a procedure for reproductive management; and

(3) the monitoring and treatment of animal populations for diseases that have spread or demonstrate the potential to spread to humans; and

O. "volunteer health practitioner" means a health practitioner who provides health or veterinary services, whether or not the practitioner receives compensation for those services. "Volunteer health practitioner" does not include a practitioner who receives compensation pursuant to a preexisting employment relationship with a host entity or affiliate that requires the practitioner to provide health services in this state, unless the practitioner is not a resident of this state and is employed by a disaster relief organization providing services in this state while an emergency declaration is in effect.

History: Laws 2008, ch. 47, 2.



Section 12-12A-3 - Applicability to volunteer health practitioners.

12-12A-3. Applicability to volunteer health practitioners.

The Uniform Emergency Volunteer Health Practitioners Act applies to volunteer health practitioners registered with a registration system that complies with Section 5 [12-12A-5 NMSA 1978] of that act and who provide health or veterinary services in this state for a host entity while an emergency declaration is in effect.

History: Laws 2008, ch. 47, 3.



Section 12-12A-4 - Regulation of services during emergency.

12-12A-4. Regulation of services during emergency.

A. While an emergency declaration is in effect, the homeland security and emergency management department may limit, restrict or otherwise regulate:

(1) the duration of practice by volunteer health practitioners;

(2) the geographical areas in which volunteer health practitioners may practice;

(3) the types of volunteer health practitioners who may practice; and

(4) any other matters necessary to coordinate effectively the provision of health or veterinary services during the emergency.

B. An order issued pursuant to Subsection A of this section may take effect immediately, without prior notice or comment.

C. A host entity that uses volunteer health practitioners to provide health or veterinary services in this state shall:

(1) consult and coordinate its activities with the homeland security and emergency management department to the extent practicable to provide for the efficient and effective use of volunteer health practitioners; and

(2) comply with any laws other than the Uniform Emergency Volunteer Health Practitioners Act relating to the management of emergency health or veterinary services, including the Emergency Medical Services Act [Chapter 24, Article 10B NMSA 1978] and the All Hazard Emergency Management Act [12-10-1 through 12-10-10 NMSA 1978].

History: Laws 2008, ch. 47, 4.



Section 12-12A-5 - Volunteer health practitioner registration systems.

12-12A-5. Volunteer health practitioner registration systems.

A. To qualify as a volunteer health practitioner registration system, a system shall:

(1) accept applications for the registration of volunteer health practitioners before or during an emergency;

(2) include information about the licensure and good standing of health practitioners that is accessible by authorized persons;

(3) be capable of confirming the accuracy of information concerning whether a health practitioner is licensed and in good standing before health services or veterinary services are provided pursuant to the Uniform Emergency Volunteer Health Practitioners Act; and

(4) meet one of the following conditions:

(a) be an emergency system for advance registration of volunteer health care practitioners established by a state and funded through the health resources services administration pursuant to Section 319I of the federal Public Health Service Act, 42 U.S.C. Section 247d-7b, as amended;

(b) be a local unit consisting of trained and equipped emergency response, public health and medical personnel formed pursuant to Section 2801 of the Public Health Service Act, 42 U.S.C. Section 300hh, as amended;

(c) be operated by a: 1) disaster relief organization; 2) licensing board; 3) national or regional association of licensing boards or health practitioners; 4) health facility that provides comprehensive inpatient and outpatient health care services, including a tertiary care and teaching hospital; or 5) governmental entity; or

(d) be designated by the homeland security and emergency management department as a registration system for purposes of the Uniform Emergency Volunteer Health Practitioners Act.

B. While an emergency declaration is in effect, the homeland security and emergency management department, a person authorized to act on behalf of the homeland security and emergency management department or a host entity may confirm whether volunteer health practitioners used in this state are registered with a registration system that complies with Subsection A of this section. Confirmation is limited to obtaining identities of the volunteer health practitioners from the system and determining whether the system indicates that the volunteer health practitioners are licensed and in good standing.

C. Upon request of a person in this state authorized pursuant to Subsection B of this section or a similarly authorized person in another state, a registration system located in this state shall notify the person of the identities of volunteer health practitioners and whether the volunteer health practitioners are licensed and in good standing.

D. A host entity is not required to use the services of a volunteer health practitioner even if the volunteer health practitioner is registered with a registration system that indicates that the volunteer health practitioner is licensed and in good standing.

History: Laws 2008, ch. 47, 5.



Section 12-12A-6 - Recognition of volunteer health practitioners licensed in other states.

12-12A-6. Recognition of volunteer health practitioners licensed in other states.

A. While an emergency declaration is in effect, a volunteer health practitioner registered with a registration system that complies with Section 5 [12-12A-5 NMSA 1978] of the Uniform Emergency Volunteer Health Practitioners Act and licensed and in good standing in the state upon which the volunteer health practitioner's registration is based may practice in this state to the extent authorized by that act as if the volunteer health practitioner were licensed in this state.

B. A volunteer health practitioner qualified pursuant to Subsection A of this section is not entitled to the protections of the Uniform Emergency Volunteer Health Practitioners Act if the volunteer health practitioner is licensed in more than one state and any license of the volunteer health practitioner is suspended, revoked or subject to an agency order limiting or restricting practice privileges or has been voluntarily terminated under threat of sanction.

History: Laws 2008, ch. 47, 6.



Section 12-12A-7 - No effect on credentialing and privileging.

12-12A-7. No effect on credentialing and privileging.

A. As used in this section:

(1) "credentialing" means obtaining, verifying and assessing the qualifications of a health practitioner to provide treatment, care or services in or for a health facility; and

(2) "privileging" means the authorizing by an appropriate authority, such as a governing body, of a health practitioner to provide specific treatment, care or services at a health facility subject to limits based on factors that include license, education, training, experience, competence, health status and specialized skill.

B. The Uniform Emergency Volunteer Health Practitioners Act does not affect credentialing or privileging standards of a health facility and does not preclude a health facility from waiving or modifying those standards while an emergency declaration is in effect.

History: Laws 2008, ch. 47, 7.



Section 12-12A-8 - Provision of volunteer health or veterinary services; administrative sanctions.

12-12A-8. Provision of volunteer health or veterinary services; administrative sanctions.

A. Subject to Subsections B and C of this section, a volunteer health practitioner shall adhere to the scope of practice for a similarly licensed practitioner established by the licensing provisions, practice acts or other laws of this state.

B. Except as otherwise provided in Subsection C of this section, the Uniform Emergency Volunteer Health Practitioners Act does not authorize a volunteer health practitioner to provide services that are outside the volunteer health practitioner's scope of practice, even if a similarly licensed practitioner in this state would be permitted to provide the services.

C. The homeland security and emergency management department may modify or restrict the health or veterinary services that volunteer health practitioners may provide pursuant to the Uniform Emergency Volunteer Health Practitioners Act. An order pursuant to this subsection may take effect immediately, without prior notice or comment.

D. A host entity may restrict the health or veterinary services that a volunteer health practitioner may provide pursuant to the Uniform Emergency Volunteer Health Practitioners Act.

E. A volunteer health practitioner does not engage in unauthorized practice unless the volunteer health practitioner has reason to know of any limitation, modification or restriction pursuant to the provisions of this section or that a similarly licensed practitioner in this state would not be permitted to provide the services. A volunteer health practitioner has reason to know of a limitation, modification or restriction or that a similarly licensed practitioner in this state would not be permitted to provide a service if:

(1) the volunteer health practitioner knows the limitation, modification or restriction exists or that a similarly licensed practitioner in this state would not be permitted to provide the service; or

(2) from all the facts and circumstances known to the volunteer health practitioner at the relevant time, a reasonable person would conclude that the limitation, modification or restriction exists or that a similarly licensed practitioner in this state would not be permitted to provide the service.

F. In addition to the authority granted by law of this state other than the Uniform Emergency Volunteer Health Practitioners Act to regulate the conduct of health practitioners, a licensing board or other disciplinary authority in this state:

(1) may impose administrative sanctions upon a health practitioner licensed in this state for conduct outside of this state in response to an out-of-state emergency;

(2) may impose administrative sanctions upon a practitioner not licensed in this state for conduct in this state in response to an in-state emergency; and

(3) shall report any administrative sanctions imposed upon a practitioner licensed in another state to the appropriate licensing board or other disciplinary authority in any other state in which the practitioner is known to be licensed.

G. In determining whether to impose administrative sanctions pursuant to Subsection F of this section, a licensing board or other disciplinary authority shall consider the circumstances in which the conduct took place, including any exigent circumstances, and the practitioner's scope of practice, education, training, experience and specialized skill.

History: Laws 2008, ch. 47, 8.



Section 12-12A-9 - Relation to other laws.

12-12A-9. Relation to other laws.

A. The Uniform Emergency Volunteer Health Practitioners Act does not limit rights, privileges or immunities provided to volunteer health practitioners by laws other than the Uniform Emergency Volunteer Health Practitioners Act. Except as otherwise provided in Subsection B of this section, the Uniform Emergency Volunteer Health Practitioners Act does not affect requirements for the use of health practitioners pursuant to the Emergency Management Assistance Compact [12-10-14 and 12-10-15 NMSA 1978].

B. The homeland security and emergency management department, pursuant to the provisions of the Emergency Management Assistance Compact, may incorporate into the emergency forces of this state volunteer health practitioners who are not officers or employees of this state, a political subdivision of this state or a municipality or other local government within this state.

History: Laws 2008, ch. 47, 9.



Section 12-12A-10 - Regulatory authority.

12-12A-10. Regulatory authority.

The homeland security and emergency management department may promulgate rules to implement the Uniform Emergency Volunteer Health Practitioners Act. In doing so, the homeland security and emergency management department shall consult with and consider the recommendations of the entity established to coordinate the implementation of the Emergency Management Assistance Compact [12-10-14 and 12-10-15 NMSA 1978] and shall also consult with and consider rules promulgated by similarly empowered agencies in other states to promote uniformity of application of the Uniform Emergency Volunteer Health Practitioners Act and make the emergency response systems in the various states reasonably compatible.

History: Laws 2008, ch. 47, 10.



Section 12-12A-11 - Rights, privileges and immunities for volunteer health practitioners.

12-12A-11. Rights, privileges and immunities for volunteer health practitioners.

A volunteer health practitioner providing health or veterinary services pursuant to the Uniform Emergency Volunteer Health Practitioners Act is entitled to all the rights, privileges or immunities provided by the laws of this state other than the Uniform Emergency Volunteer Health Practitioners Act.

History: Laws 2008, ch. 47, 11.



Section 12-12A-12 - Workers' compensation coverage.

12-12A-12. Workers' compensation coverage.

A. As used in this section, "injury" means a physical or mental injury or disease for which an employee of this state who is injured or contracts the disease in the course of the employee's employment would be entitled to benefits under the workers' compensation law of this state.

B. A volunteer health practitioner who provides health or veterinary services pursuant to the Uniform Emergency Volunteer Health Practitioners Act and who is not otherwise eligible for benefits for injury or death under the workers' compensation law of this or another state may elect to be deemed an employee of this state for the purpose of receiving such benefits by making a claim in accordance with the workers' compensation law of this state.

C. The department of health shall promulgate and adopt rules, enter into agreements with other states or take other measures to facilitate the receipt of benefits for injury or death under the workers' compensation law of this state by volunteer health practitioners who reside in other states and may waive or modify requirements for filing, processing and paying claims that unreasonably burden the practitioners. To promote uniformity of application of the Uniform Emergency Volunteer Health Practitioners Act with other states that enact similar legislation, the department of health shall consult with and consider the approaches to filing, processing and paying claims taken by agencies with similar authority in other states.

History: Laws 2008, ch. 47, 12.



Section 12-12A-13 - Uniformity of application and construction.

12-12A-13. Uniformity of application and construction.

In applying and construing the Uniform Emergency Volunteer Health Practitioners Act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

History: Laws 2008, ch. 47, 13.






Article 12B - Emergency Gas Pilot Relighting

Section 12-12B-1 - Short title.

12-12B-1. Short title.

This act [12-12B-1 through 12-12B-4 NMSA 1978] may be cited as the "Emergency Gas Pilot Relighting Act".

History: Laws 2011, ch. 104, 1.



Section 12-12B-2 - Definitions.

12-12B-2. Definitions.

As used in the Emergency Gas Pilot Relighting Act:

A. "gas pilot relighting technician" means an individual who has successfully completed a program pursuant to Section 3 of the Emergency Gas Pilot Relighting Act [12-12B-3 NMSA 1978];

B. "natural gas" means any combustible vapor composed chiefly of hydrocarbons occurring naturally; and

C. "program" means a program for training and certifying persons to relight pilot lights for residential equipment and appliances pursuant to Section 3 of the Emergency Gas Pilot Relighting Act.

History: Laws 2011, ch. 104, 2.



Section 12-12B-3 - Certification program.

12-12B-3. Certification program.

The higher education department and the regulation and licensing department shall recommend to appropriate institutions of higher learning a program for training and certifying individuals to relight pilot lights for residential equipment and appliances. Upon satisfactory completion of such a program, an individual shall be certified as a gas pilot relighting technician and be issued a certificate attesting to the person's completion of the program, which certificate shall expire after five years. The regulation and licensing department shall adopt rules specifying the content of the training program, requirements for successful completion of the program and the process for certification of an individual as a gas pilot relighting technician.

History: Laws 2011, ch. 104, 3.



Section 12-12B-4 - Declaration of emergency or disaster; employment of gas pilot relighting technicians; reimbursement.

12-12B-4. Declaration of emergency or disaster; employment of gas pilot relighting technicians; reimbursement.

A. Upon a declaration by the governor of an emergency or disaster, a person certified as a journeyman plumber or journeyman gas fitter pursuant to the Construction Industries Licensing Act [Chapter 60, Article 13 NMSA 1978] may employ no more than five gas pilot relighting technicians during the period of the declared emergency or disaster.

B. A gas pilot relighting technician employed by a journeyman plumber or journeyman gas fitter pursuant to Subsection A of this section shall be an employee of the journeyman plumber or journeyman gas fitter and shall be covered by liability insurance provided by the journeyman plumber or journeyman gas fitter.

C. The duties of a gas pilot relighting technician employed by a journeyman plumber or journeyman gas fitter pursuant to Subsection A of this section shall be limited to work directly related to the relighting of pilot lights for residential equipment and appliances serving residences with not more than four dwelling units.

D. If authorized in the declaration of emergency or disaster issued by the governor and subject to funds being made available pursuant to such a declaration, the secretary of homeland security and emergency management may adopt rules permitting state funds to be used to pay the cost of journeyman plumbers, journeyman gas fitters or gas pilot relighting technicians for services rendered during the declared period of the emergency or disaster to restore natural gas service to residences within the area covered by the declaration of emergency or disaster.

History: Laws 2011, ch. 104, 4.






Article 13 - New Mexico Border Act



Article 13A - New Mexico-Chihuahua Commission

Section 12-13A-1 - Short title.

12-13A-1. Short title.

This act [12-13A-1 through 12-13A-6 NMSA 1978] may be cited as the "New Mexico-Chihuahua Commission Act".

History: Laws 2003, ch. 9, 1.



Section 12-13A-2 - Purposes.

12-13A-2. Purposes.

The purposes of the New Mexico-Chihuahua Commission Act are to establish a framework in which New Mexico and the state of Chihuahua, Mexico, can work to develop mutually beneficial programs to resolve challenges along the international border common to both states, to maximize the possibilities for economic development and to open and institutionalize lines of communication between the public and private sector leaders of the states.

History: Laws 2003, ch. 9, 2.



Section 12-13A-3 - Definitions.

12-13A-3. Definitions.

As used in the New Mexico-Chihuahua Commission Act:

A. "Chihuahua" means the state of Chihuahua, Mexico; and

B. "commission" means the New Mexico-Chihuahua commission.

History: Laws 2003, ch. 9, 3.



Section 12-13A-4 - New Mexico-Chihuahua commission created; members; administration.

12-13A-4. New Mexico-Chihuahua commission created; members; administration.

A. The "New Mexico-Chihuahua commission" is created and is administratively attached to the economic development department.

B. The members of the commission representing New Mexico shall be:

(1) the governor of New Mexico;

(2) the secretary of economic development;

(3) the secretary of tourism;

(4) other state officials as assigned by the governor; and

(5) no more than ten members of the public appointed by the governor of New Mexico.

C. The members of the commission representing Chihuahua shall be appointed or assigned according to the customary procedure of the executive branch of the government of that state.

D. The economic development department shall provide administrative assistance to the commission as needed.

E. The economic development department shall keep records of commission proceedings.

F. The co-chairs of the commission shall be the governors of New Mexico and Chihuahua.

G. Meetings of the commission shall be at the call of the co-chairs or pursuant to the request of a majority of the members of the commission.

H. Terms for public members of the commission appointed by the governor of New Mexico shall be for two years with reappointment to additional terms at the discretion of the governor.

I. A vacancy in a term of a commission member representing New Mexico shall be filled by appointment by the governor of New Mexico for the remainder of the term of the position vacated.

J. The public members of the commission appointed by the governor of New Mexico shall receive per diem and mileage pursuant to the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] for performance of official duties required by the commission and shall receive no other compensation, perquisite or allowance.

History: Laws 2003, ch. 9, 4.



Section 12-13A-5 - Powers and duties.

12-13A-5. Powers and duties.

A. The commission shall provide a forum for discussion and resolution of issues of mutual concern to the governments of New Mexico and Chihuahua.

B. The commission may:

(1) identify projects that can be cooperatively pursued by New Mexico and Chihuahua;

(2) create avenues of communication between New Mexico and Chihuahua concerning cultural, artistic, economic and industrial affairs;

(3) confer with New Mexican and Chihuahuan cultural, artistic, economic and industrial leaders to determine the best methods and procedures to carry out the provisions of the New Mexico-Chihuahua Commission Act;

(4) promote legislation to further the goals of the commission; and

(5) communicate with state or province international commissions in other states or nations in order to obtain information about successful international intergovernmental cooperative activities or models.

C. The governor of New Mexico may negotiate with appropriate officials from Chihuahua to create cooperative projects to be implemented by Chihuahua and New Mexico or to resolve issues of mutual concern to New Mexico and Chihuahua. The governor may implement the agreements reached through those negotiations or projects developed, provided that an agreement that has a fiscal impact on New Mexico and requires an appropriation shall require an act of the legislature.

History: Laws 2003, ch. 9, 5.



Section 12-13A-6 - Conflict of interest.

12-13A-6. Conflict of interest.

A member of the commission who performs a function or duty pursuant to the New Mexico-Chihuahua Commission Act shall not have a direct or indirect financial interest in an activity undertaken by the commission.

History: Laws 2003, ch. 9, 6.






Article 13B - New Mexico-Sonora Commission

Section 12-13B-1 - Short title.

12-13B-1. Short title.

This act [12-13B-1 through 12-13B-5 NMSA 1978] may be cited as the "New Mexico-Sonora Commission Act".

History: Laws 2009, ch. 108, 1.



Section 12-13B-2 - Definitions.

12-13B-2. Definitions.

As used in the New Mexico-Sonora Commission Act:

A. "commission" means the New Mexico-Sonora commission; and

B. "Sonora" means the state of Sonora, Mexico.

History: Laws 2009, ch. 108, 2.



Section 12-13B-3 - New Mexico-Sonora commission created; members; administration.

12-13B-3. New Mexico-Sonora commission created; members; administration.

A. The "New Mexico-Sonora commission" is created and is administratively attached to the economic development department.

B. The members of the commission representing New Mexico shall be:

(1) the governor of New Mexico;

(2) the secretary of economic development;

(3) the secretary of tourism;

(4) other state officials as assigned by the governor; and

(5) no more than nine members of the public appointed by the governor of New Mexico.

C. The members of the commission representing Sonora shall be appointed or assigned according to regulations and procedures governing commissions in that state.

D. The economic development department shall provide administrative assistance to the commission as needed.

E. The economic development department shall keep a record of commission proceedings.

F. The co-chairs of the commission shall be the governors of New Mexico and Sonora.

G. Meetings of the commission shall be at the call of the co-chairs or pursuant to the request of a majority of the members of the commission.

H. Terms for public members of the commission appointed by the governor of New Mexico shall be for two years with reappointment to additional terms at the discretion of the governor.

I. A vacancy in a term of a commission member representing New Mexico shall be filled by appointment by the governor of New Mexico for the remainder of the term of the position vacated.

J. The public members of the commission appointed by the governor of New Mexico shall receive per diem and mileage pursuant to the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] for performance of official duties required by the commission and shall receive no other compensation, perquisite or allowance.

History: Laws 2009, ch. 108, 3.



Section 12-13B-4 - Powers and duties.

12-13B-4. Powers and duties.

A. The commission shall provide a forum for discussion and resolution of issues of mutual concern to the governments of New Mexico and Sonora.

B. The commission may:

(1) identify projects that can be cooperatively pursued by New Mexico and Sonora;

(2) create avenues of communication between New Mexico and Sonora concerning cultural, artistic, public safety, economic and industrial affairs;

(3) confer with New Mexican and Sonoran cultural, artistic, public safety, economic and industrial leaders to determine the best methods and procedures to carry out the provisions of the New Mexico-Sonora Commission Act;

(4) promote legislation to further the goals of the commission; and

(5) communicate with state or provincial international commissions in other states or nations in order to obtain information about successful international intergovernmental cooperative activities or models.

C. The governor of New Mexico may negotiate with appropriate officials from Sonora to create cooperative projects to be implemented by New Mexico and Sonora or to resolve issues of mutual concern to New Mexico and Sonora. The governor may implement the agreements reached through those negotiations or projects developed, provided that an agreement that has a fiscal impact on New Mexico and requires an appropriation shall require an act of the legislature.

History: Laws 2009, ch. 108, 4.



Section 12-13B-5 - Conflict of interest.

12-13B-5. Conflict of interest.

A member of the commission who performs a function or duty pursuant to the New Mexico-Sonora Commission Act shall not have a direct or indirect financial interest in an activity undertaken by the commission.

History: Laws 2009, ch. 108, 5.






Article 14 - New Mexico Diamond Jubilee and Bicentennial Commission



Article 15 - Constitutional Revision Commission

Section 12-15-1 to 12-15-7 - Expired.

12-15-1 to 12-15-7. Expired.









Chapter 13 - Public Purchases and Property

Article 1 - Procurement

Section 13-1-21 - Application of preferences.

13-1-21. Application of preferences.

A. For the purposes of this section:

(1) "business" means a commercial enterprise carried on for the purpose of selling goods or services, including growing, producing, processing or distributing agricultural products;

(2) "formal bid process" means a competitive bid process;

(3) "formal request for proposals process" means a competitive proposal process, including a competitive qualifications-based proposal process;

(4) "public body" means a department, commission, council, board, committee, institution, legislative body, agency, government corporation, educational institution or official of the executive, legislative or judicial branch of the government of the state or a political subdivision of the state and the agencies, instrumentalities and institutions thereof, including two-year post-secondary educational institutions, school districts, local school boards and all municipalities, including home-rule municipalities;

(5) "recycled content goods" means supplies and materials composed twenty-five percent or more of recycled materials; provided that the recycled materials content meets or exceeds the minimum content standards required by bid specifications;

(6) "resident business" means a business that has a valid resident business certificate issued by the taxation and revenue department pursuant to Section 13-1-22 NMSA 1978 but does not include a resident veteran business; and

(7) "resident veteran business" means a business that has a valid resident veteran business certificate issued by the taxation and revenue department pursuant to Section 13-1-22 NMSA 1978.

B. Except as provided in Subsection C of this section, when a public body makes a purchase using a formal bid process, the public body shall deem a bid submitted by a:

(1) resident business to be five percent lower than the bid actually submitted; or

(2) resident veteran business with annual gross revenues of up to three million dollars ($3,000,000) in the preceding tax year to be ten percent lower than the bid actually submitted.

C. When a public body makes a purchase using a formal bid process and the bids are received for both recycled content goods and nonrecycled content goods, the public body shall deem:

(1) bids submitted for recycled content goods from any business, except a resident veteran business, to be five percent lower than the bids actually submitted; or

(2) bids submitted for recycled content goods from a resident veteran business with annual gross revenues of up to three million dollars ($3,000,000) in the preceding tax year to be ten percent lower than the bids actually submitted.

D. When a public body makes a purchase using a formal request for proposals process, not including contracts awarded on a point-based system, the public body shall award an additional:

(1) five percent of the total weight of all the factors used in evaluating the proposals to a resident business; and

(2) ten percent of the total weight of all the factors used in evaluating the proposals to a resident veteran business that has annual gross revenues of up to three million dollars ($3,000,000) in the preceding tax year.

E. When a public body makes a purchase using a formal request for proposals process, and the contract is awarded based on a point-based system, the public body shall award additional points equivalent to:

(1) five percent of the total possible points to a resident business; or

(2) ten percent of the total possible points to a resident veteran business that has annual gross revenues of up to three million dollars ($3,000,000) in the preceding tax year.

F. When a joint bid or joint proposal is submitted by a combination of resident veteran, resident or nonresident businesses, the preference provided pursuant to Subsection B, C, D or E of this section shall be calculated in proportion to the percentage of the contract, based on the dollar amount of the goods or services provided under the contract, that will be performed by each business as specified in the joint bid or proposal.

G. A resident veteran business shall not benefit from the preference pursuant to this section for more than ten consecutive years. A person that is an owner of a business that is a resident veteran business shall not benefit from the preference pursuant to this section for more than ten consecutive years. A person shall not benefit from the provisions of this section based on more than one business concurrently.

H. A public body shall not award a business both a resident business preference and a resident veteran business preference.

I. The procedures provided in Sections 13-1-172 through 13-1-183 NMSA 1978 or in an applicable purchasing ordinance apply to a protest to a public body concerning the awarding of a contract in violation of this section.

J. This section shall not apply when the expenditure includes federal funds for a specific purchase.

History: 1978 Comp., 13-1-21, enacted by Laws 1979, ch. 72, 1; 1981, ch. 104, 1; 1988, ch. 84, 1; 1989, ch. 310, 1; 1995, ch. 60, 1; 1997, ch. 1, 2; 1997, ch. 2, 2; 1997, ch. 3, 1; 2000, ch. 41, 1; 2011 (1st S.S.), ch. 3, 1; 2012, ch. 56, 1; 2012, ch. 56, 2; 2016, ch. 5, 1.



Section 13-1-22 - Resident business, resident veteran business, resident contractor and resident veteran contractor certification.

13-1-22. Resident business, resident veteran business, resident contractor and resident veteran contractor certification.

A. To receive a resident business or resident veteran business preference pursuant to Section 13-1-21 NMSA 1978 or a resident contractor or resident veteran contractor preference pursuant to Section 13-4-2 NMSA 1978, a business or contractor shall submit with its bid or proposal a copy of a valid resident business certificate, valid resident veteran business certificate, valid resident contractor certificate or valid resident veteran contractor certificate issued by the taxation and revenue department.

B. An application for a resident business certificate shall include an affidavit from a certified public accountant setting forth that the business is licensed to do business in this state and that:

(1) the business has paid property taxes or rent on real property in the state and paid at least one other tax administered by the state in each of the three years immediately preceding the submission of the affidavit;

(2) if the business is a new business, the owner or majority of owners has paid property taxes or rent on real property in the state and has paid at least one other tax administered by the state in each of the three years immediately preceding the submission of the affidavit and has not applied for a resident business or resident contractor certificate pursuant to this section during that time period;

(3) if the business is a relocated business, at least eighty percent of the total personnel of the business in the year immediately preceding the submission of the affidavit were residents of the state and that, prior to the submission of the affidavit, the business either leased real property for ten years or purchased real property greater than one hundred thousand dollars ($100,000) in value in the state; or

(4) if the business is a previously certified business or was eligible for certification, the business has changed its name, has reorganized into one or more different legal entities, was purchased by another legal entity but operates in the state as substantially the same commercial enterprise or has merged with a different legal entity but operates in the state as substantially the same commercial enterprise.

C. An application for a resident veteran business certificate shall include the affidavit required by Subsection B of this section, an affidavit from a certified public accountant providing the previous year's annual revenues of the resident veteran business and:

(1) verification by the federal department of veterans affairs as being either a veteran-owned small business or a service-disabled veteran-owned small business; or

(2) verification of veteran status as indicated by the United States department of defense DD form 214 of release or discharge from active duty with an honorable discharge or of service-disabled veteran status by the department of veterans affairs and proof that a veteran or veterans own a majority of the business.

D. An application for a resident contractor certificate shall include an affidavit from a certified public accountant setting forth that the contractor is currently licensed as a contractor in this state and that:

(1) the contractor has:

(a) registered with the state at least one vehicle; and

(b) in each of the five years immediately preceding the submission of the affidavit: 1) paid property taxes or rent on real property in the state and paid at least one other tax administered by the state; and 2) paid unemployment insurance on at least three full-time employees who are residents of the state; provided that if a contractor is a legacy contractor, the requirement of at least three full-time employees who are residents of the state is waived;

(2) if the contractor is a new contractor, the owner or majority of owners has paid property taxes or rent on real property in the state and has paid at least one other tax administered by the state in each of the five years immediately preceding the submission of the affidavit and has not applied for a resident business or resident contractor certificate pursuant to this section during that time period;

(3) if the contractor is a relocated business, at least eighty percent of the total personnel of the business in the year immediately preceding the submission of the affidavit were residents of the state and that, prior to the submission of the affidavit, the contractor either leased real property for ten years or purchased real property greater than one hundred thousand dollars ($100,000) in value in the state; or

(4) if the contractor is a previously certified contractor or was eligible for certification, the contractor has changed its name, has reorganized into one or more different legal entities, was purchased by another legal entity but operates in the state as substantially the same enterprise or has merged with a different legal entity but operates in the state as substantially the same commercial enterprise.

E. An application for a resident veteran contractor certificate shall include the affidavit required by Subsection D of this section, an affidavit from a certified public accountant providing the previous year's annual revenues for the resident veteran contractor and:

(1) verification by the federal department of veterans affairs as being either a veteran-owned small business or a service-disabled veteran-owned small business; or

(2) verification of veteran status as indicated by the United States department of defense DD form 214 of release or discharge from active duty with an honorable discharge or of service-disabled veteran status by the department of veterans affairs and proof that a veteran or veterans own a majority of the business.

F. The taxation and revenue department shall prescribe the form and content of an application for certification and required affidavit. The taxation and revenue department shall examine the application and affidavit and, if necessary, may seek additional information to ensure that the business or contractor is eligible to receive the certificate pursuant to the provisions of this section. If the taxation and revenue department determines that an applicant is eligible, the department shall issue a certificate pursuant to the provisions of this section. If the taxation and revenue department determines that the applicant is not eligible, the department shall issue notification within thirty days. If no notification is provided by the department, the certificate is deemed approved. A certificate is valid for three years from the date of its issuance; provided that if there is a change of ownership of more than fifty percent, a resident business, resident veteran business, resident contractor or resident veteran contractor shall reapply for a certificate.

G. A business or contractor whose application for a certificate is denied has fifteen days from the date of the taxation and revenue department's decision to file an objection with the taxation and revenue department. The person filing the objection shall submit evidence to support the objection. The taxation and revenue department shall review the evidence and issue a decision within fifteen days of the filing of the objection.

H. If, following a hearing and an opportunity to be heard, the administrative hearings office finds that a business or contractor provided false information to the taxation and revenue department in order to obtain a certificate or that a business or contractor used a certificate to obtain a resident business, resident veteran business, resident contractor or resident veteran contractor preference for a bid or proposal and the resident business, resident veteran business, resident contractor or resident veteran contractor did not perform the percentage of the contract specified in the bid or proposal, the business or contractor:

(1) is not eligible to receive a certificate or a preference pursuant to Section 13-1-21 or 13-4-2 NMSA 1978 for a period of five years from the date on which the taxation and revenue department became aware of the submission of the false information or the failure to perform the contract as specified in the bid or proposal; and

(2) is subject to an administrative penalty of up to fifty thousand dollars ($50,000) for each violation.

I. In a decision issued pursuant to Subsection G or H of this section, the taxation and revenue department or administrative hearings office shall state the reasons for the action taken and inform an aggrieved business or contractor of the right to judicial review of the determination pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

J. The taxation and revenue department may assess a reasonable fee for the issuance of a certificate not to exceed the actual cost of administering the taxation and revenue department's duties pursuant to this section.

K. The state auditor may audit or review the issuance or validity of certificates.

L. For purposes of this section:

(1) "new business" means a person that did not exist as a business in any form and that has been in existence for less than three years;

(2) "new contractor" means a person that did not exist as a business in any form and that has been in existence for less than five years;

(3) "legacy contractor" means a construction business that has been licensed in this state for ten consecutive years; and

(4) "relocated business" means a business that moved eighty percent of its total domestic personnel from another state to New Mexico in the past five years.

History: 1953 Comp., 6-5-32.1, enacted by Laws 1969, ch. 184, 1; 1979, ch. 72, 2; 2011 (1st S.S.), ch. 3, 2; 2012, ch. 56, 3; 2015, ch. 73, 24.

13-1-22. Resident business and resident contractor certification. (Effective July 1, 2022.)

A. To receive a resident business preference pursuant to Section 13-1-21 NMSA 1978 or a resident contractor preference pursuant to Section 13-4-2 NMSA 1978, a business or contractor shall submit with its bid or proposal a copy of a valid resident business certificate or valid resident contractor certificate issued by the taxation and revenue department.

B. An application for a resident business certificate shall include an affidavit from a certified public accountant setting forth that the business is licensed to do business in this state and that:

(1) the business has paid property taxes or rent on real property in the state and paid at least one other tax administered by the state in each of the three years immediately preceding the submission of the affidavit;

(2) if the business is a new business, the owner or majority of owners has paid property taxes or rent on real property in the state and has paid at least one other tax administered by the state in each of the three years immediately preceding the submission of the affidavit and has not applied for a resident business or resident contractor certificate pursuant to this section during that time period;

(3) if the business is a relocated business, at least eighty percent of the total personnel of the business in the year immediately preceding the submission of the affidavit were residents of the state and that, prior to the submission of the affidavit, the business either leased real property for ten years or purchased real property greater than one hundred thousand dollars ($100,000) in value in the state; or

(4) if the business is a previously certified business or was eligible for certification, the business has changed its name, has reorganized into one or more different legal entities, was purchased by another legal entity but operates in the state as substantially the same commercial enterprise or has merged with a different legal entity but operates in the state as substantially the same commercial enterprise.

C. An application for a resident contractor certificate shall include an affidavit from a certified public accountant setting forth that the contractor is currently licensed as a contractor in this state and that:

(1) the contractor has:

(a) registered with the state at least one vehicle; and

(b) in each of the five years immediately preceding the submission of the affidavit: 1) paid property taxes or rent on real property in the state and paid at least one other tax administered by the state; and 2) paid unemployment insurance on at least three full-time employees who are residents of the state; provided that if a contractor is a legacy contractor, the requirement of at least three full-time employees who are residents of the state is waived;

(2) if the contractor is a new contractor, the owner or majority of owners has paid property taxes or rent on real property in the state and has paid at least one other tax administered by the state in each of the five years immediately preceding the submission of the affidavit and has not applied for a resident business or resident contractor certificate pursuant to this section during that time period;

(3) if the contractor is a relocated business, at least eighty percent of the total personnel of the business in the year immediately preceding the submission of the affidavit were residents of the state and that, prior to the submission of the affidavit, the contractor either leased real property for ten years or purchased real property greater than one hundred thousand dollars ($100,000) in value in the state; or

(4) if the contractor is a previously certified contractor or was eligible for certification, the contractor has changed its name, has reorganized into one or more different legal entities, was purchased by another legal entity but operates in the state as substantially the same enterprise or has merged with a different legal entity but operates in the state as substantially the same commercial enterprise.

D. The taxation and revenue department shall prescribe the form and content of the application and required affidavit. The taxation and revenue department shall examine the application and affidavit and, if necessary, may seek additional information to ensure that the business or contractor is eligible to receive the certificate pursuant to the provisions of this section. If the taxation and revenue department determines that an applicant is eligible, the department shall issue a certificate pursuant to the provisions of this section. If the taxation and revenue department determines that the applicant is not eligible, the department shall issue notification within thirty days. If no notification is provided by the department, the certificate is deemed approved. A certificate is valid for three years from the date of its issuance; provided that if there is a change of ownership of more than fifty percent, a resident business or resident contractor shall reapply for a certificate.

E. A business or contractor whose application for a certificate is denied has fifteen days from the date of the taxation and revenue department's decision to file an objection with the taxation and revenue department. The person filing the objection shall submit evidence to support the objection. The taxation and revenue department shall review the evidence and issue a decision within fifteen days of the filing of the objection.

F. If, following a hearing and an opportunity to be heard, the administrative hearings office finds that a business or contractor provided false information to the taxation and revenue department in order to obtain a certificate or that a business or contractor used a certificate to obtain a resident business or resident contractor preference for a bid or proposal and the resident business or contractor did not perform the percentage of the contract specified in the bid or proposal, the business or contractor:

(1) is not eligible to receive a certificate or a preference pursuant to Section 13-1-21 or 13-4-2 NMSA 1978 for a period of five years from the date on which the taxation and revenue department became aware of the submission of the false information or the failure to perform the contract as specified in the bid or proposal; and

(2) is subject to an administrative penalty of up to fifty thousand dollars ($50,000) for each violation.

G. In a decision issued pursuant to Subsection E or F of this section, the taxation and revenue department or the administrative hearings office shall state the reasons for the action taken and inform an aggrieved business or contractor of the right to judicial review of the determination pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

H. The taxation and revenue department may assess a reasonable fee for the issuance of a certificate not to exceed the actual cost of administering the taxation and revenue department's duties pursuant to this section.

I. The state auditor may audit or review the issuance or validity of certificates.

J. For purposes of this section:

(1) "new business" means a person that did not exist as a business in any form and that has been in existence for less than three years;

(2) "new contractor" means a person that did not exist as a business in any form and that has been in existence for less than five years;

(3) "legacy contractor" means a construction business that has been licensed in this state for ten consecutive years; and

(4) "relocated business" means a business that moved eighty percent of its total domestic personnel from another state to New Mexico in the past five years.

History: 1953 Comp., 6-5-32.1, enacted by Laws 1969, ch. 184, 1; 1979, ch. 72, 2; 2011 (1st S.S.), ch. 3, 2; 2012, ch. 56, 3; repealed and reenacted by Laws 2012, ch. 56, 4; 2015, ch. 73, 25.



Section 13-1-28 - Short title.

13-1-28. Short title.

Sections 13-1-28 through 13-1-199 NMSA 1978 may be cited as the "Procurement Code".

History: Laws 1984, ch. 65, 1; 2006, ch. 23, 1.



Section 13-1-29 - Rules of construction; purposes.

13-1-29. Rules of construction; purposes.

A. The Procurement Code [Sections 13-1-28 through 13-1-199 NMSA 1978] shall be liberally construed and applied to promote its purposes and policies.

B. All references in law to the Public Purchases Act [repealed] shall be construed to be references to the Procurement Code.

C. The purposes of the Procurement Code are to provide for the fair and equitable treatment of all persons involved in public procurement, to maximize the purchasing value of public funds and to provide safeguards for maintaining a procurement system of quality and integrity.

History: Laws 1984, ch. 65, 2.



Section 13-1-30 - Application of the code.

13-1-30. Application of the code.

A. Except as otherwise provided in the Procurement Code [Sections 13-1-28 through 13-1-199 NMSA 1978], that code shall apply to every expenditure by state agencies and local public bodies for the procurement of items of tangible personal property, services and construction. That code also applies to concession contracts at the New Mexico state fair in excess of twenty thousand dollars ($20,000), whether those concession contracts generate revenue and earnings or expand funds.

B. When a procurement involves the expenditure of federal funds, the procurement shall be conducted in accordance with mandatory applicable federal law and regulations. When mandatory applicable federal law or regulations are inconsistent with the provisions of the Procurement Code, compliance with federal law or regulations shall be compliance with the Procurement Code.

History: Laws 1984, ch. 65, 3; 1994, ch. 143, 1; 2005, ch. 131, 1.



Section 13-1-30.1 - Standardized classification codes; applicability.

13-1-30.1. Standardized classification codes; applicability.

Each state agency and local public body shall use the standardized classification codes developed by the state purchasing agent.

History: Laws 2015, ch. 138, 2.



Section 13-1-31 - Definition; architectural services.

13-1-31. Definition; architectural services.

"Architectural services" means services related to the art and science of designing and building structures for human habitation or use and includes planning, providing preliminary studies, designs, specifications, working drawings and providing for general administration of construction contracts.

History: Laws 1984, ch. 65, 4.



Section 13-1-32 - Definition; blind trust.

13-1-32. Definition; blind trust.

"Blind trust" means a trust managed by a person other than the employee-beneficiary in which the employee-beneficiary is not given notice of alterations in the property of the trust.

History: Laws 1984, ch. 65, 5.



Section 13-1-33 - Definition; brand-name specification.

13-1-33. Definition; brand-name specification.

"Brand-name specification" means a specification limited to describing an item by manufacturer's name or catalogue number.

History: Laws 1984, ch. 65, 6.



Section 13-1-34 - Definition; brand-name or equal specification.

13-1-34. Definition; brand-name or equal specification.

"Brand-name or equal specification" means a specification describing one or more items by manufacturer's name or catalogue number to indicate the standard of quality, performance or other pertinent characteristics and providing for the substitution of equivalent items.

History: Laws 1984, ch. 65, 7.



Section 13-1-35 - Definition; business.

13-1-35. Definition; business.

"Business" means any corporation, partnership, individual, joint venture, association or any other private legal entity.

History: Laws 1984, ch. 65, 8.



Section 13-1-36 - Definition; catalogue price.

13-1-36. Definition; catalogue price.

"Catalogue price" means the price of items of tangible personal property in the most current catalogue, price list, schedule or other form that:

A. is regularly maintained by the manufacturer or vendor of an item; and

B. is either published or otherwise available for inspection by a customer.

History: Laws 1984, ch. 65, 9.



Section 13-1-37 - Definition; central purchasing office.

13-1-37. Definition; central purchasing office.

"Central purchasing office" means that office within a state agency or a local public body responsible for the control of procurement of items of tangible personal property, services or construction. "Central purchasing office" includes the purchasing division of the general services department.

History: Laws 1984, ch. 65, 10; 2013, ch. 70, 2.



Section 13-1-38 - Definition; change order.

13-1-38. Definition; change order.

"Change order" means a written order signed and issued by a procurement officer directing the contractor to make changes which the changes clause of the contract authorizes the procurement officer to order with or without the consent of the contractor.

History: Laws 1984, ch. 65, 11.



Section 13-1-38.1 - Definition; chief procurement officer.

13-1-38.1. Definition; chief procurement officer.

"Chief procurement officer" means that person within a state agency's or local public body's central purchasing office who is responsible for the control of procurement of items of tangible personal property, services or construction. "Chief procurement officer" includes the state purchasing agent.

History: Laws 2013, ch. 70, 1.



Section 13-1-39 - Definition; confidential information.

13-1-39. Definition; confidential information.

"Confidential information" means any information which is available to an employee because of the employee's status as an employee of a state agency or a local public body and which is not a matter of public knowledge or available to the public on request.

History: Laws 1984, ch. 65, 12.



Section 13-1-40 - Definition; construction.

13-1-40. Definition; construction.

A. "Construction" means building, altering, repairing, installing or demolishing in the ordinary course of business any:

(1) road, highway, bridge, parking area or related project;

(2) building, stadium or other structure;

(3) airport, subway or similar facility;

(4) park, trail, athletic field, golf course or similar facility;

(5) dam, reservoir, canal, ditch or similar facility;

(6) sewage or water treatment facility, power generating plant, pump station, natural gas compressing station or similar facility;

(7) sewage, water, gas or other pipeline;

(8) transmission line;

(9) radio, television or other tower;

(10) water, oil or other storage tank;

(11) shaft, tunnel or other mining appurtenance;

(12) electrical wiring, plumbing or plumbing fixture, gas piping, gas appliances or water conditioners;

(13) air conditioning conduit, heating or other similar mechanical work; or

(14) similar work, structures or installations.

B. "Construction" shall also include:

(1) leveling or clearing land;

(2) excavating earth;

(3) drilling wells of any type, including seismographic shot holes or core drilling; and

(4) similar work, structures or installations.

History: Laws 1984, ch. 65, 13.



Section 13-1-40.1 - Definition; construction management and construction manager.

13-1-40.1. Definition; construction management and construction manager.

A. "Construction management" means consulting services related to the process of management applied to a public works project for any duration from conception to completion of the project for the purpose of controlling time, cost and quality of the project.

B. "Construction manager" means a person who acts as an agent of the state agency or local public body for construction management, for whom the state agency or local public body shall assume all the risks and responsibilities.

History: 1978 Comp., 13-1-40.1, enacted by Laws 1997, ch. 171, 1.



Section 13-1-41 - Definition; contract.

13-1-41. Definition; contract.

"Contract" means any agreement for the procurement of items of tangible personal property, services or construction.

History: Laws 1984, ch. 65, 14.



Section 13-1-42 - Definition; contract modification.

13-1-42. Definition; contract modification.

"Contract modification" means any written alteration in the provisions of a contract accomplished by mutual action of the parties to the contract.

History: Laws 1984, ch. 65, 15.



Section 13-1-43 - Definition; contractor.

13-1-43. Definition; contractor.

"Contractor" means any business having a contract with a state agency or a local public body.

History: Laws 1984, ch. 65, 16.



Section 13-1-44 - Definition; cooperative procurement.

13-1-44. Definition; cooperative procurement.

"Cooperative procurement" means procurement conducted by or on behalf of more than one state agency or local public body, or by a state agency or local public body with an external procurement unit.

History: Laws 1984, ch. 65, 17.



Section 13-1-45 - Definition; cost analysis.

13-1-45. Definition; cost analysis.

"Cost analysis" means the evaluation of cost data and profit for the purpose of arriving at costs actually incurred by a contractor, estimates of costs to be incurred by a contractor and a profit to be allowed to a contractor.

History: Laws 1984, ch. 65, 18.



Section 13-1-46 - Definition; cost data.

13-1-46. Definition; cost data.

"Cost data" means factual information concerning the cost of labor, material, overhead and other cost elements which are expected to be incurred by a contractor or which have been actually incurred by a contractor in performing the contract.

History: Laws 1984, ch. 65, 19.



Section 13-1-47 - Definition; cost reimbursement contract.

13-1-47. Definition; cost reimbursement contract.

"Cost reimbursement contract" means a contract which provides for a fee other than a fee based on a percentage of cost and under which a contractor is reimbursed for costs which are allowable and allocable in accordance with the contract terms.

History: Laws 1984, ch. 65, 20.



Section 13-1-49 - Definition; data.

13-1-49. Definition; data.

"Data" means recorded information regardless of form or characteristic.

History: Laws 1984, ch. 65, 22.



Section 13-1-50 - Definition; definite quantity contract.

13-1-50. Definition; definite quantity contract.

"Definite quantity contract" means a contract which requires the contractor to furnish a specified quantity of services, items of tangible personal property or construction at or within a specified time.

History: Laws 1984, ch. 65, 23.



Section 13-1-51 - Definition; designee.

13-1-51. Definition; designee.

"Designee" means a representative of a person holding a superior position.

History: Laws 1984, ch. 65, 24.



Section 13-1-52 - Definition; determination.

13-1-52. Definition; determination.

"Determination" means the written documentation of a decision of a procurement officer including findings of fact required to support a decision. A determination becomes part of the procurement file to which it pertains.

History: Laws 1984, ch. 65, 25.



Section 13-1-53 - Definition; direct or indirect participation.

13-1-53. Definition; direct or indirect participation.

"Direct or indirect participation" means involvement through decision, approval, disapproval, recommendation, formulation of any part of a purchase request, influencing the content of any specification, investigation, auditing or the rendering of advice.

History: Laws 1984, ch. 65, 26.



Section 13-1-53.1 - Definition; electronic.

13-1-53.1. Definition; electronic.

"Electronic" includes electric, digital, magnetic, optical, electronic or similar medium.

History: Laws 2001, ch. 292, 1.



Section 13-1-54 - Definition; employee.

13-1-54. Definition; employee.

"Employee" means an individual receiving a salary, wages or per diem and mileage from a state agency or a local public body whether elected or not and any noncompensated individual performing personal services as an elected or appointed official or otherwise for a state agency or a local public body.

History: Laws 1984, ch. 65, 27.



Section 13-1-55 - Definition; engineering services.

13-1-55. Definition; engineering services.

"Engineering services" means any service or creative work, the adequate performance of which requires engineering education, training and experience in the application of special knowledge of the mathematical, physical and engineering sciences to such services or creative work as consultation, investigation, evaluation, planning and design of engineering works and systems, engineering studies and the review of construction for the purpose of assuring substantial compliance with drawings and specifications; any of which embrace such services or work, either public or private, in connection with any utilities, structures, buildings, machines, equipment, processes, work systems, projects and industrial or consumer products or equipment of a mechanical, electrical, hydraulic, chemical, pneumatic or thermal nature, insofar as they involve safeguarding life, health or property, and including such other professional services as may be necessary to the planning, progress and completion of any engineering services. Such practice includes the performance of architectural work incidental to the practice of engineering. "Engineering services" does not include responsibility for the superintendence of construction, site conditions, operations, equipment, personnel or the maintenance of safety in the work place.

History: 1978 Comp., 13-1-55, enacted by Laws 1989, ch. 69, 1.



Section 13-1-56 - Definition; external procurement unit.

13-1-56. Definition; external procurement unit.

"External procurement unit" means any procurement organization not located in this state which, if in this state, would qualify as a state agency or a local public body. An agency of the United States government is an external procurement unit.

History: Laws 1984, ch. 65, 29.



Section 13-1-56.1 - Recompiled.

13-1-56.1. Recompiled.



Section 13-1-57 - Definition; financial interest.

13-1-57. Definition; financial interest.

"Financial interest" means:

A. holding a position in a business as officer, director, trustee or partner or holding any position in management; or

B. ownership of more than five percent interest in a business.

History: Laws 1984, ch. 65, 30.



Section 13-1-58 - Definition; firm fixed price contract.

13-1-58. Definition; firm fixed price contract.

"Firm fixed price contract" means a contract which has a fixed total price or fixed unit price.

History: Laws 1984, ch. 65, 31.



Section 13-1-59 - Definition; gratuity.

13-1-59. Definition; gratuity.

"Gratuity" means a payment, loan, subscription, advance, deposit of money, service, or anything of more than nominal value, received or promised, unless consideration of substantially equal or greater value is exchanged.

History: Laws 1984, ch. 65, 32.



Section 13-1-60 - Definition; heavy road equipment.

13-1-60. Definition; heavy road equipment.

"Heavy road equipment" means any motor-driven vehicle or apparatus capable of use for earth moving or mixing components which has an aggregate value or price of over one thousand dollars ($1,000).

History: Laws 1984, ch. 65, 33.



Section 13-1-61 - Definition; highway reconstruction.

13-1-61. Definition; highway reconstruction.

"Highway reconstruction" means the rebuilding, altering or repairing of any road, highway, bridge, parking area or related project. "Highway reconstruction" does not include routine maintenance.

History: Laws 1984, ch. 65, 34.



Section 13-1-62 - Definition; immediate family.

13-1-62. Definition; immediate family.

"Immediate family" means a spouse, children, parents, brothers and sisters.

History: Laws 1984, ch. 65, 35.



Section 13-1-63 - Definition; indefinite quantity contract.

13-1-63. Definition; indefinite quantity contract.

"Indefinite quantity contract" means a contract which requires the contractor to furnish an indeterminate quantity of specified services, items of tangible personal property or construction during a prescribed period of time at a definite unit price or at a specified discount from list or catalogue prices.

History: Laws 1984, ch. 65, 36.



Section 13-1-64 - Definition; invitation for bids.

13-1-64. Definition; invitation for bids.

"Invitation for bids" means all documents, including those attached or incorporated by reference, utilized for soliciting sealed bids.

History: Laws 1984, ch. 65, 37.



Section 13-1-65 - Definition; surveying services.

13-1-65. Definition; surveying services.

"Surveying services" means any service or work, the substantial performance of which involves the application of the principles of mathematics and the related physical and applied sciences for:

A. the measuring and locating of lines, angles, elevations, natural and man-made features in the air, on the surface of the earth, within underground workings and on the beds or bodies of water for the purpose of defining location, areas and volume;

B. the monumenting of property boundaries and the platting and layout of lands and subdivisions thereof;

C. the application of photogrammetric methods used to derive topographic and other data;

D. the establishment of horizontal and vertical controls for surveys for design, topographic surveys including photogrammetric methods, construction surveys for engineering and architectural public works; and

E. the preparation and perpetuation of maps, records, plats, field notes and property descriptions.

History: 1978 Comp., 13-1-65, enacted by Laws 1989, ch. 69, 2.



Section 13-1-66 - Definition; landscape architectural services.

13-1-66. Definition; landscape architectural services.

"Landscape architectural services" means services including but not limited to consultation, investigation, reconnaissance, research, design, preparation of drawings and specifications and administration of contracts where the dominant purposes of such services are:

A. the preservation or enhancement of land uses and natural features;

B. the location and construction of functional approaches for structures, pathways or walkways; or

C. the design of trails, plantings and landscape irrigation. Excluded from the provisions of this section are the services of architects, engineers and surveyors as defined in the Procurement Code [Sections 13-1-28 through 13-1-199 NMSA 1978].

History: Laws 1984, ch. 65, 39; 1989, ch. 69, 3.



Section 13-1-66.1 - Definition; local public works project.

13-1-66.1. Definition; local public works project.

"Local public works project" means a project of a local public body that uses architectural or engineering services requiring professional services costing fifty thousand dollars ($50,000) or more or landscape architectural or surveying services requiring professional services costing ten thousand dollars ($10,000) or more, excluding applicable state and local gross receipts taxes.

History: 1978 Comp., 13-1-66.1, enacted by Laws 1989, ch. 69, 4; 1993, ch. 72, 1; 2007, ch. 315, 1.



Section 13-1-67 - Definition; local public body.

13-1-67. Definition; local public body.

"Local public body" means every political subdivision of the state and the agencies, instrumentalities and institutions thereof, including two-year post-secondary educational institutions, school districts and local school boards and municipalities, except as exempted pursuant to the Procurement Code [Sections 13-1-28 through 13-1-199 NMSA 1978].

History: Laws 1984, ch. 65, 40; 1999, ch. 258, 1; 2003, ch. 267, 1.



Section 13-1-68 - Definition; multi-term contract.

13-1-68. Definition; multi-term contract.

"Multi-term contract" means a contract having a term longer than one year.

History: Laws 1984, ch. 65, 41.



Section 13-1-69 - Definition; multiple source award.

13-1-69. Definition; multiple source award.

"Multiple source award" means an award of an indefinite quantity contract for one or more similar services, items of tangible personal property or construction to more than one bidder or offeror.

History: Laws 1984, ch. 65, 42.



Section 13-1-70 - Definition; notice of invitation for bids.

13-1-70. Definition; notice of invitation for bids.

"Notice of invitation for bids" means a document issued by a procurement officer which contains a brief description of the services, construction or items of tangible personal property to be procured, the location where copies of the invitation for bid may be obtained, the location where bids are to be received, the cost, if any, for copies of plans and specifications, the date and place of the bid opening and such other information as the procurement officer deems necessary.

History: Laws 1984, ch. 65, 43.



Section 13-1-70.1 - Definition; person.

13-1-70.1. Definition; person.

"Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture or other legal or commercial entity.

History: Laws 2013, ch. 41, 1.



Section 13-1-71 - Definition; price agreement.

13-1-71. Definition; price agreement.

"Price agreement" means a definite quantity contract or indefinite quantity contract which requires the contractor to furnish items of tangible personal property, services or construction to a state agency or a local public body which issues a purchase order, if the purchase order is within the quantity limitations of the contract, if any.

History: Laws 1984, ch. 65, 44.



Section 13-1-72 - Definition; price analysis.

13-1-72. Definition; price analysis.

"Price analysis" means the evaluation of pricing data without analysis of the separate cost components and profit.

History: Laws 1984, ch. 65, 45.



Section 13-1-73 - Definition; pricing data.

13-1-73. Definition; pricing data.

"Pricing data" means factual information concerning prices for items identical to or substantially similar to those being procured.

History: Laws 1984, ch. 65, 46.



Section 13-1-74 - Definition; procurement.

13-1-74. Definition; procurement.

"Procurement" means:

A. purchasing, renting, leasing, lease purchasing or otherwise acquiring items of tangible personal property, services or construction; and

B. all procurement functions, including but not limited to preparation of specifications, solicitation of sources, qualification or disqualification of sources, preparation and award of contract and contract administration.

History: Laws 1984, ch. 65, 47.



Section 13-1-75 - Definition; procurement officer.

13-1-75. Definition; procurement officer.

"Procurement officer" means any person or a designee authorized by a state agency or a local public body to enter into or administer contracts and make written determinations with respect thereto.

History: Laws 1984, ch. 65, 48.



Section 13-1-76 - Definition; professional services.

13-1-76. Definition; professional services.

"Professional services" means the services of architects, archeologists, engineers, surveyors, landscape architects, medical arts practitioners, scientists, management and systems analysts, certified public accountants, registered public accountants, lawyers, psychologists, planners, researchers, construction managers and other persons or businesses providing similar professional services, which may be designated as such by a determination issued by the state purchasing agent or a central purchasing office.

History: Laws 1984, ch. 65, 49; 1989, ch. 69, 5; 1997, ch. 171, 2.



Section 13-1-77 - Definition; purchase order.

13-1-77. Definition; purchase order.

"Purchase order" means the document issued by the state purchasing agent or a central purchasing office that directs a contractor to deliver items of tangible personal property, services or construction.

History: Laws 1984, ch. 65, 50; 2001, ch. 292, 2.



Section 13-1-78 - Definition; purchase request.

13-1-78. Definition; purchase request.

"Purchase request" means the document by which a using agency requests that a contract be obtained for a specified service, construction or item of tangible personal property and may include but is not limited to the technical description of the requested item, delivery schedule, transportation requirements, suggested sources of supply and supporting information.

History: Laws 1984, ch. 65, 51.



Section 13-1-79 - Definition; qualified products list.

13-1-79. Definition; qualified products list.

"Qualified products list" means a list of items of tangible personal property described by model or catalogue number which, prior to the solicitation of competitive sealed bids or competitive sealed proposals, are items the state purchasing agent or a central purchasing office has determined will meet the applicable specifications.

History: Laws 1984, ch. 65, 52.



Section 13-1-80 - Definition; regulation.

13-1-80. Definition; regulation.

"Regulation" means any rule, order or statement of policy, including amendments thereto and repeals thereof, issued by a state agency or a local public body to affect persons not members or employees of the issuer.

History: Laws 1984, ch. 65, 53.



Section 13-1-81 - Definition; request for proposals.

13-1-81. Definition; request for proposals.

"Request for proposals" means all documents, including those attached or incorporated by reference, used for soliciting proposals.

History: Laws 1984, ch. 65, 54.



Section 13-1-82 - Definition; responsible bidder.

13-1-82. Definition; responsible bidder.

"Responsible bidder" means a bidder who submits a responsive bid and who has furnished, when required, information and data to prove that his financial resources, production or service facilities, personnel, service reputation and experience are adequate to make satisfactory delivery of the services, construction or items of tangible personal property described in the invitation for bids.

History: Laws 1984, ch. 65, 55.



Section 13-1-83 - Definition; responsible offeror.

13-1-83. Definition; responsible offeror.

"Responsible offeror" means an offeror who submits a responsive proposal and who has furnished, when required, information and data to prove that his financial resources, production or service facilities, personnel, service reputation and experience are adequate to make satisfactory delivery of the services or items of tangible personal property described in the proposal.

History: Laws 1984, ch. 65, 56.



Section 13-1-84 - Definition; responsive bid.

13-1-84. Definition; responsive bid.

"Responsive bid" means a bid which conforms in all material respects to the requirements set forth in the invitation for bids. Material respects of a bid include but are not limited to price, quality, quantity or delivery requirements.

History: Laws 1984, ch. 65, 57; 1987, ch. 348, 1.



Section 13-1-85 - Definition; responsive offer.

13-1-85. Definition; responsive offer.

"Responsive offer" means an offer which conforms in all material respects to the requirements set forth in the request for proposals. Material respects of a request for a proposal include, but are not limited to, price, quality, quantity or delivery requirements.

History: Laws 1984, ch. 65, 58.



Section 13-1-86 - Definition; secretary.

13-1-86. Definition; secretary.

"Secretary" means the secretary of general services.

History: Laws 1984, ch. 65, 59.



Section 13-1-86.1 - Duty to promulgate rules.

13-1-86.1. Duty to promulgate rules.

The secretary of general services shall promulgate rules necessary to implement the provisions of this 2016 act.

History: Laws 2016, ch. 5, 3.



Section 13-1-87 - Definition; services.

13-1-87. Definition; services.

"Services" means the furnishing of labor, time or effort by a contractor not involving the delivery of a specific end product other than reports and other materials which are merely incidental to the required performance. "Services" includes the furnishing of insurance but does not include construction or the services of employees of a state agency or a local public body.

History: Laws 1984, ch. 65, 60.



Section 13-1-88 - Definition; small business.

13-1-88. Definition; small business.

"Small business" means a business, not a subsidiary or division of another business, having an average annual volume for the preceding three fiscal years which does not exceed one million five hundred thousand dollars ($1,500,000).

History: Laws 1984, ch. 65, 61.



Section 13-1-89 - Definition; specification.

13-1-89. Definition; specification.

"Specification" means a description of the physical or functional characteristics or of the nature of items of tangible personal property, services or construction. "Specification" may include a description of any requirement for inspecting or testing, or for preparing items of tangible personal property, services or construction for delivery.

History: Laws 1984, ch. 65, 62.



Section 13-1-90 - Definition; state agency.

13-1-90. Definition; state agency.

"State agency" means any department, commission, council, board, committee, institution, legislative body, agency, government corporation, educational institution or official of the executive, legislative or judicial branch of the government of this state. "State agency" includes the purchasing division of the general services department and the state purchasing agent but does not include local public bodies.

History: Laws 1984, ch. 65, 63.



Section 13-1-91 - Definition; state public works project.

13-1-91. Definition; state public works project.

"State public works project" means a project of a state agency, not including projects of the state educational institutions, the supreme court building commission, the legislature or local public bodies, that uses architectural or engineering services requiring professional services costing fifty thousand dollars ($50,000) or more or landscape architectural or surveying services requiring professional services costing ten thousand dollars ($10,000) or more, excluding applicable state and local gross receipts taxes.

History: Laws 1984, ch. 65, 64; 1989, ch. 69, 6; 1991, ch. 127, 1; 1993, ch. 72, 2; 2007, ch. 312, 4; 2007, ch. 315, 2.



Section 13-1-92 - Definition; state purchasing agent.

13-1-92. Definition; state purchasing agent.

"State purchasing agent" means the director of the purchasing division of the general services department.

History: Laws 1984, ch. 65, 65.



Section 13-1-93 - Definition; tangible personal property.

13-1-93. Definition; tangible personal property.

"Tangible personal property" means tangible property other than real property having a physical existence, including but not limited to supplies, equipment, materials and printed materials.

History: Laws 1984, ch. 65, 66.



Section 13-1-94 - Definition; using agency.

13-1-94. Definition; using agency.

"Using agency" means any state agency or local public body requiring services, construction or items of tangible personal property.

History: Laws 1984, ch. 65, 67.



Section 13-1-95 - Purchasing division; creation; director is state purchasing agent; appointment; duties.

13-1-95. Purchasing division; creation; director is state purchasing agent; appointment; duties.

A. The "purchasing division" is created within the general services department.

B. Subject to the authority of the secretary, the state purchasing agent shall be the administrator and director of the purchasing division. The state purchasing agent shall be appointed by the secretary with the approval of the governor.

C. The purchasing division and state purchasing agent shall be responsible for the procurement of services, construction and items of tangible personal property for all state agencies except as otherwise provided in the Procurement Code and shall administer the Procurement Code for those state agencies not excluded from the requirement of procurement through the state purchasing agent.

D. The state purchasing agent shall have the following additional authority and responsibility to:

(1) recommend procurement rules to the secretary;

(2) establish and maintain programs for the development and use of procurement specifications and for the inspection, testing and acceptance of services, construction and items of tangible personal property;

(3) cooperate with the state budget division of the department of finance and administration in the preparation of statistical data concerning the acquisition and usage of all services, construction and items of tangible personal property by state agencies;

(4) require state agencies to furnish reports concerning usage, needs and stocks on hand of items of tangible personal property and usage and needs for services or construction;

(5) prescribe, with consent of the secretary, forms to be used by state agencies to requisition and report the procurement of items of tangible personal property, services and construction;

(6) provide information to state agencies and local public bodies concerning the development of specifications, quality control methods and other procurement information;

(7) collect information concerning procurement matters, quality and quality control of commonly used services, construction and items of tangible personal property; and

(8) develop standardized classification codes for each expenditure by state agencies and local public bodies.

E. The state purchasing agent shall, upon the request of the central purchasing office of a local public body, procure a price agreement for the requested services, construction or items of tangible personal property. The state purchasing agent may procure a price agreement for services, construction or items of tangible personal property for a state agency or local public body that does not have a chief procurement officer.

History: Laws 1984, ch. 65, 68; 2013, ch. 70, 4; 2015, ch. 138, 1.



Section 13-1-95.1 - Electronic transmissions.

13-1-95.1. Electronic transmissions.

A. The state purchasing agent shall develop guidelines for central purchasing offices to use electronic media, including distribution of solicitations and acceptance of sealed bids and competitive sealed proposals that include electronic signatures. The guidelines shall include:

(1) appropriate security to prevent unauthorized access to electronically submitted bids or proposals prior to the date and time set for opening of bids or the deadline set for receipt for proposals, including the electronic bidding, approval and award process; and

(2) accurate retrieval or conversion of electronic forms of information into a medium that permits inspection and copying.

B. A central purchasing office, in an invitation for bids or a request for proposals, may require all or any part of a sealed bid or a competitive sealed proposal to be submitted electronically if the office determines that an electronic submission will be advantageous to the procurement process. If electronic submission is required:

(1) no hard copy documentation shall be submitted to the central purchasing office prior to the award of the contract, except as specifically identified in the invitation for bids or the request for proposals;

(2) the invitation for bids or request for proposals shall specify an opening date and time, a fixed closing date and time and an email account or other secure electronic location to which the electronic bid or proposal shall be submitted;

(3) sealed bids submitted electronically shall be opened publicly in the presence of one or more witnesses at the time and place designated in the invitation for bids. The amount of each bid and each bid item, if appropriate, and such other relevant information as may be specified by the state purchasing agent or a central purchasing office, together with the name of each bidder, shall be recorded, and the record and each bid shall be open to public inspection; and

(4) for sealed proposals, the proposals shall be opened, evaluated and the contract awarded as required in the request for proposals and as otherwise provided in the Procurement Code [Sections 13-1-28 through 13-1-199 NMSA 1978].

History: Laws 2001, ch. 292, 7; 2006, ch. 23, 2.



Section 13-1-95.2 - Chief procurement officers; reporting requirement; training; certification.

13-1-95.2. Chief procurement officers; reporting requirement; training; certification.

A. On or before January 1 of each year beginning in 2014, and every time a chief procurement officer is hired, each state agency and local public body shall provide to the state purchasing agent the name of the state agency's or local public body's chief procurement officer and information identifying the state agency's or local public body's central purchasing office, if applicable.

B. The state purchasing agent shall maintain a list of the names of the chief procurement officers reported to the state purchasing agent by state agencies and local public bodies. The state purchasing agent shall make the list of chief procurement officers available to the public through the web site of the purchasing division of the general services department and in any other appropriate form.

C. The state purchasing agent shall offer a certification training program for chief procurement officers each year.

D. On or before January 1, 2015, the state purchasing agent shall establish a certification program for chief procurement officers that includes initial certification and recertification every two years for all chief procurement officers. In order to be recertified, a chief procurement officer shall pass a recertification examination approved by the secretary of general services.

E. On and after July 1, 2015, only certified chief procurement officers may do the following, except that persons using procurement cards may continue to issue purchase orders and authorize small purchases:

(1) make determinations, including determinations regarding exemptions, pursuant to the Procurement Code;

(2) issue purchase orders and authorize small purchases pursuant to the Procurement Code; and

(3) approve procurement pursuant to the Procurement Code.

History: Laws 2013, ch. 70, 3.



Section 13-1-96 - Delegation of authority by the state purchasing agent.

13-1-96. Delegation of authority by the state purchasing agent.

The state purchasing agent may, with the consent of the secretary, delegate such of his authority to subordinates as he deems necessary and appropriate by clearly delineating in writing such delegated authority and the limitations thereto.

History: Laws 1984, ch. 65, 69.



Section 13-1-97 - Centralization of procurement authority.

13-1-97. Centralization of procurement authority.

A. All procurement for state agencies shall be performed by the state purchasing agent except as otherwise provided in the Procurement Code.

B. All procurement for state agencies excluded from the requirement of procurement through the office of the state purchasing agent shall be performed by a central purchasing office, the chief procurement officer or as otherwise provided in the Procurement Code.

C. All procurement for local public bodies shall be performed by a central purchasing office designated by the governing authority of the local public body except as otherwise provided in the Procurement Code. Local public bodies shall identify their designated central purchasing office to the state purchasing agent and shall report their chief procurement officers to the state purchasing agent.

History: Laws 1984, ch. 65, 70; 2013, ch. 70, 5.



Section 13-1-97.2 - Competitive sealed bids and proposals; record maintenance.

13-1-97.2. Competitive sealed bids and proposals; record maintenance.

A central purchasing office shall maintain, for a minimum of three years, all records relating to the award of a contract through a competitive sealed bid or competitive sealed proposal process.

History: Laws 2013, ch. 40, 7.



Section 13-1-98 - Exemptions from the Procurement Code.

13-1-98. Exemptions from the Procurement Code.

The provisions of the Procurement Code shall not apply to:

A. procurement of items of tangible personal property or services by a state agency or a local public body from a state agency, a local public body or external procurement unit except as otherwise provided in Sections 13-1-135 through 13-1-137 NMSA 1978;

B. procurement of tangible personal property or services for the governor's mansion and grounds;

C. printing and duplicating contracts involving materials that are required to be filed in connection with proceedings before administrative agencies or state or federal courts;

D. purchases of publicly provided or publicly regulated gas, electricity, water, sewer and refuse collection services;

E. purchases of books, periodicals and training materials in printed or electronic format from the publishers or copyright holders thereof;

F. travel or shipping by common carrier or by private conveyance or to meals and lodging;

G. purchase of livestock at auction rings or to the procurement of animals to be used for research and experimentation or exhibit;

H. contracts with businesses for public school transportation services;

I. procurement of tangible personal property or services, as defined by Sections 13-1-87 and 13-1-93 NMSA 1978, by the corrections industries division of the corrections department pursuant to rules adopted by the corrections industries commission, which shall be reviewed by the purchasing division of the general services department prior to adoption;

J. purchases not exceeding ten thousand dollars ($10,000) consisting of magazine subscriptions, web-based or electronic subscriptions, conference registration fees and other similar purchases where prepayments are required;

K. municipalities having adopted home rule charters and having enacted their own purchasing ordinances;

L. the issuance, sale and delivery of public securities pursuant to the applicable authorizing statute, with the exception of bond attorneys and general financial consultants;

M. contracts entered into by a local public body with a private independent contractor for the operation, or provision and operation, of a jail pursuant to Sections 33-3-26 and 33-3-27 NMSA 1978;

N. contracts for maintenance of grounds and facilities at highway rest stops and other employment opportunities, excluding those intended for the direct care and support of persons with handicaps, entered into by state agencies with private, nonprofit, independent contractors who provide services to persons with handicaps;

O. contracts and expenditures for services or items of tangible personal property to be paid or compensated by money or other property transferred to New Mexico law enforcement agencies by the United States department of justice drug enforcement administration;

P. contracts for retirement and other benefits pursuant to Sections 22-11-47 through 22-11-52 NMSA 1978;

Q. contracts with professional entertainers;

R. contracts and expenditures for legal subscription and research services and litigation expenses in connection with proceedings before administrative agencies or state or federal courts, including experts, mediators, court reporters, process servers and witness fees, but not including attorney contracts;

S. contracts for service relating to the design, engineering, financing, construction and acquisition of public improvements undertaken in improvement districts pursuant to Subsection L of Section 3-33-14.1 NMSA 1978 and in county improvement districts pursuant to Subsection L of Section 4-55A-12.1 NMSA 1978;

T. works of art for museums or for display in public buildings or places;

U. contracts entered into by a local public body with a person, firm, organization, corporation or association or a state educational institution named in Article 12, Section 11 of the constitution of New Mexico for the operation and maintenance of a hospital pursuant to Chapter 3, Article 44 NMSA 1978, lease or operation of a county hospital pursuant to the Hospital Funding Act [Chapter 4, Article 48B NMSA 1978] or operation and maintenance of a hospital pursuant to the Special Hospital District Act [Chapter 4, Article 48A NMSA 1978];

V. purchases of advertising in all media, including radio, television, print and electronic;

W. purchases of promotional goods intended for resale by the tourism department;

X. procurement of printing services for materials produced and intended for resale by the cultural affairs department;

Y. procurement by or through the public education department from the federal department of education relating to parent training and information centers designed to increase parent participation, projects and initiatives designed to improve outcomes for students with disabilities and other projects and initiatives relating to the administration of improvement strategy programs pursuant to the federal Individuals with Disabilities Education Act; provided that the exemption applies only to procurement of services not to exceed two hundred thousand dollars ($200,000);

Z. procurement of services from community rehabilitation programs or qualified individuals pursuant to the State Use Act [13-1C-1 through 13-1C-7 NMSA 1978];

AA. purchases of products or services for eligible persons with disabilities pursuant to the federal Rehabilitation Act of 1973;

BB. procurement, by either the department of health or Grant county or both, of tangible personal property, services or construction that are exempt from the Procurement Code pursuant to Section 9-7-6.5 NMSA 1978;

CC. contracts for investment advisory services, investment management services or other investment-related services entered into by the educational retirement board, the state investment officer or the retirement board created pursuant to the Public Employees Retirement Act [Chapter 10, Article 11 NMSA 1978];

DD. the purchase for resale by the state fair commission of feed and other items necessary for the upkeep of livestock;

EE. contracts entered into by the crime victims reparation commission to distribute federal grants to assist victims of crime, including grants from the federal Victims of Crime Act of 1984 and the federal Violence Against Women Act of 1994;

FF. procurement by or through the children, youth and families department of pre-kindergarten services purchased pursuant to the Pre-Kindergarten Act [32A-23-1 through 32A-23-9 NMSA 1978];

GG. procurement of services of commissioned advertising sales representatives for New Mexico magazine; and

HH. procurements exempt from the Procurement Code as otherwise provided by law.

History: Laws 1984, ch. 65, 71; 1987, ch. 6, 1; 1987, ch. 348, 2; 1990, ch. 73, 1; 1991, ch. 78, 1; 1991, ch. 118, 1; 1994, ch. 143, 2; 1999, ch. 258, 2; 2001, ch. 291, 8; 2001, ch. 292, 3; 2001, ch. 305, 28; 2001, ch. 312, 13; 2004, ch. 62, 1; 2005, ch. 23, 2; 2005, ch. 317, 2; 2005, ch. 318, 1; 2005, ch. 334, 8; 2007, ch. 55, 1; 2007, ch. 345, 1; 2008, ch. 4, 2; 2008, ch. 70, 2; 2009, ch. 231, 1; 2013, ch. 40, 1; 2013, ch. 70, 6; 2013, ch. 71, 1; 2015, ch. 32, 1.



Section 13-1-98.1 - Hospital and health care exemption.

13-1-98.1. Hospital and health care exemption.

The provisions of the Procurement Code [Sections 13-1-28 through 13-1-199 NMSA 1978] shall not apply to procurement of items of tangible personal property or services by a state agency or a local public body through:

A. an agreement with any other state agency, local public body or external procurement unit or any other person, corporation, organization or association that provides that the parties to the agreement shall join together for the purpose of making some or all purchases necessary for the operation of public hospitals or public and private hospitals, if the state purchasing agent or a central purchasing office makes a determination that the arrangement will or is likely to reduce health care costs; or

B. an agreement with any other state agency, local public body or external procurement unit or any other person, corporation, organization or association for the purpose of creating a network of health care providers or jointly operating a common health care service, if the state purchasing agent or a central purchasing office makes a determination that the arrangement will or is likely to reduce health care costs, improve quality of care or improve access to care.

History: Laws 1998, ch. 69, 1.



Section 13-1-98.2 - Additional exemptions from the Procurement Code.

13-1-98.2. Additional exemptions from the Procurement Code.

The provisions of the Procurement Code [Sections 13-1-28 through 13-1-199 NMSA 1978] do not apply to contracts entered into by a local public body with a person, firm, organization, corporation, association or state educational institution named in Article 12, Section 11 of the constitution of New Mexico for:

A. the operation and maintenance of a hospital pursuant to Chapter 3, Article 44 NMSA 1978;

B. the lease or operation of a county hospital pursuant to the Hospital Funding Act [Chapter 4, Article 48BNMSA 1978] ;

C. the operation and maintenance of a hospital pursuant to the Special Hospital District Act [Chapter 4, Article 48ANMSA 1978]; or

D. the use of county buildings pursuant to Section 4-38-13.1 NMSA 1978.

History: Laws 2003, ch. 187, 1; 2009, ch. 155, 2.



Section 13-1-99 - Excluded from central purchasing through the state purchasing agent.

13-1-99. Excluded from central purchasing through the state purchasing agent.

Excluded from the requirement of procurement through the state purchasing agent but not from the requirements of the Procurement Code [Sections 13-1-28 through 13-1-199 NMSA 1978] are the following:

A. procurement of professional services;

B. small purchases having a value not exceeding one thousand five hundred dollars ($1,500);

C. emergency procurement;

D. procurement of highway construction or reconstruction by the department of transportation;

E. procurement by the judicial branch of state government;

F. procurement by the legislative branch of state government;

G. procurement by the boards of regents of state educational institutions named in Article 12, Section 11 of the constitution of New Mexico;

H. procurement by the state fair commission of tangible personal property, services and construction under twenty thousand dollars ($20,000);

I. purchases from the instructional material fund;

J. procurement by all local public bodies;

K. procurement by regional education cooperatives;

L. procurement by charter schools;

M. procurement by each state health care institution that provides direct patient care and that is, or a part of which is, medicaid certified and participating in the New Mexico medicaid program; and

N. procurement by the public school facilities authority.

History: Laws 1984, ch. 65, 72; 1987, ch. 189, 1; 1988, ch. 84, 2; 1994, ch. 143, 3; 1995, ch. 130, 1; 1996, ch. 25, 2; 1999, ch. 281, 16; 2001, ch. 292, 4; 2004, ch. 62, 2; 2006, ch. 95, 11; 2007, ch. 93, 1.



Section 13-1-100 - Construction contracts; central purchasing office.

13-1-100. Construction contracts; central purchasing office.

The award and execution of contracts for major construction, including but not limited to roads, bridges, airports, buildings and dams, shall be made by the governing authority of the using agency. The procurement officer responsible for the procurement shall give notice to prospective bidders pursuant to Section 13-1-104 NMSA 1978.

History: Laws 1984, ch. 65, 73; 1987, ch. 348, 3.



Section 13-1-100.1 - Construction contracts; construction management services.

13-1-100.1. Construction contracts; construction management services.

A. A construction management services contract may be entered into for any construction or state or local public works project when a state agency or local public body makes a determination that it is in the public's interest to utilize construction management services. Construction management services shall not duplicate and are in addition to the normal scope of separate architect or engineer contracts, the need for which may arise due to the complexity or unusual requirements of a project as requested by a state agency or local public body.

B. To insure fair, uniform, clear and effective procedures that will strive for the delivery of a quality project, on time and within budget, the secretary, in conjunction with the appropriate and affected professional associations and contractors, shall promulgate regulations, which shall be adopted by the governing bodies of all using agencies and shall be followed by all using agencies when procuring construction management services as authorized in Subsection A of this section.

C. A state agency shall make the decision on a construction management services contract for a state public works project, and a local public body shall make that decision for a local public works project. A state agency shall not make the decision on a construction management services contract for a local public works project.

History: 1978 Comp., 13-1-100.1, enacted by Laws 1997, ch. 171, 3.



Section 13-1-102 - Competitive sealed bids required.

13-1-102. Competitive sealed bids required.

All procurement shall be achieved by competitive sealed bid pursuant to Sections 13-1-103 through 13-1-110 NMSA 1978, except procurement achieved pursuant to the following sections of the Procurement Code [Sections 13-1-28 through 13-1-199 NMSA 1978]:

A. Sections 13-1-111 through 13-1-122 NMSA 1978, competitive sealed proposals;

B. Section 13-1-125 NMSA 1978, small purchases;

C. Section 13-1-126 NMSA 1978, sole source procurement;

D. Section 13-1-127 NMSA 1978, emergency procurements;

E. Section 13-1-129 NMSA 1978, existing contracts;

F. Section 13-1-130 NMSA 1978, purchases from antipoverty program businesses; and

G. the Educational Facility Construction Manager At Risk Act [13-1-124.1 NMSA 1978].

History: Laws 1984, ch. 65, 75; 2007, ch. 141, 1.



Section 13-1-103 - Invitation for bids.

13-1-103. Invitation for bids.

A. An invitation for bids shall be issued and shall include the specifications for the services, construction or items of tangible personal property to be procured, all contractual terms and conditions applicable to the procurement, the location where bids are to be received, the date, time and place of the bid opening and the requirements for complying with any applicable in-state preference provisions as provided by law.

B. If the procurement is to be by sealed bid without electronic submission, the invitation for bids shall include the location where bids are to be received and the date, time and place of the bid opening.

C. If the procurement is to be by sealed bid with part or all of the bid to be submitted electronically, the invitation for bids shall comply with the requirements of Section 13-1-95.1 NMSA 1978.

History: Laws 1984, ch. 65, 76; 2006, ch. 23, 3; 2011 (1st S.S.), ch. 3, 3.



Section 13-1-104 - Competitive sealed bids; public notice.

13-1-104. Competitive sealed bids; public notice.

A. An invitation for bids or a notice thereof shall be published not less than ten calendar days prior to the date set forth for the opening of bids. In the case of purchases made by the state purchasing agent, the invitation or notice shall be published at least once in at least three newspapers of general circulation in this state; in addition, an invitation or notice may be published electronically on the state purchasing agent's web site that is maintained for that purpose. In the case of purchases made by other central purchasing offices, the invitation or notice shall be published at least once in a newspaper of general circulation in the area in which the central purchasing office is located. These requirements of publication are in addition to any other procedures that may be adopted by central purchasing offices to notify prospective bidders that bids will be received, including publication in a trade journal, if available. If there is no newspaper of general circulation in the area in which the central purchasing office is located, such other notice may be given as is commercially reasonable.

B. Central purchasing offices shall send copies of the notice or invitation for bids involving the expenditure of more than twenty thousand dollars ($20,000) to those businesses that have signified in writing an interest in submitting bids for particular categories of items of tangible personal property, construction and services and that have paid any required fees. A central purchasing office may set different registration fees for different categories of services, construction or items of tangible personal property, but such fees shall be related to the actual, direct cost of furnishing copies of the notice or invitation for bids to the prospective bidders. The fees shall be used exclusively for the purpose of furnishing copies of the notice or invitation for bids of proposed procurements to prospective bidders.

C. A central purchasing office may satisfy the requirement of sending copies of a notice or invitation for bids by distributing the documents to prospective bidders through electronic media. Central purchasing offices shall not require that prospective bidders receive a notice or invitation for bids through electronic media.

D. As used in this section, "prospective bidders" includes persons considering submission of a bid as a general contractor for the construction contract and persons who may submit bids to a general contractor for work to be subcontracted pursuant to the construction contract. Central purchasing offices shall make copies of invitations for bids for construction contracts available to prospective bidders. A central purchasing office may require prospective bidders who have requested documents for bid on a construction contract to pay a deposit for a copy of the documents for bid. The deposit shall equal the full cost of reproduction and delivery of the documents for bid. The deposit, less delivery charges, shall be refunded if the documents for bid are returned in usable condition within the time limits specified in the documents for bid, which time limits shall be no less than ten calendar days from the date of the bid opening. All forfeited deposits shall be credited to the funds of the applicable central purchasing office.

History: Laws 1984, ch. 65, 77; 1989, ch. 275, 1; 1995, ch. 102, 1; 1999, ch. 166, 1; 2001, ch. 292, 5; 2005, ch. 214, 1.



Section 13-1-105 - Competitive sealed bids; receipt and acceptance of bids.

13-1-105. Competitive sealed bids; receipt and acceptance of bids.

A. Bids shall be unconditionally accepted for consideration for award without alteration or correction, except as authorized in the Procurement Code [Sections 13-1-28 through 13-1-199 NMSA 1978]. In addition to the requirement for the prime contractor and subcontractors to be registered as provided in Section 13-4-13.1 NMSA 1978, bids shall be evaluated based on the requirements set forth in the invitation for bids, which requirements may include criteria to determine acceptability such as inspection, testing, quality, workmanship, delivery and suitability for a particular purpose. Those criteria such as discounts, transportation costs and total or life-cycle costs that will affect the bid price shall be objectively measurable, which shall be defined by rule. The invitation for bids shall set forth the evaluation criteria to be used. No criteria may be used in bid evaluation that are not set forth in the invitation for bids. A bid submitted by a prime contractor that was not registered as required by Section 13-4-13.1 NMSA 1978 shall not be considered for award. A bid submitted by a registered prime contractor that includes any subcontractor that is not registered in accordance with that section may be considered for award following substitution of a registered subcontractor for any unregistered subcontractor in accordance with Section 13-4-36 NMSA 1978.

B. If the lowest responsible bid has otherwise qualified, and if there is no change in the original terms and conditions, the lowest bidder may negotiate with the purchaser for a lower total bid in order to avoid rejection of all bids for the reason that the lowest bid was up to ten percent higher than budgeted project funds. Such negotiation shall not be allowed if the lowest bid was more than ten percent over budgeted project funds.

History: Laws 1984, ch. 65, 78; 1987, ch. 348, 4; 2005, ch. 98, 1.



Section 13-1-106 - Competitive sealed bids; correction or withdrawal of bids.

13-1-106. Competitive sealed bids; correction or withdrawal of bids.

A. A bid containing a mistake discovered before bid opening may be modified or withdrawn by a bidder prior to the time set for bid opening by delivering written or telegraphic notice to the location designated in the invitation for bids as the place where bids are to be received. After bid opening, no modifications in bid prices or other provisions of bids shall be permitted. A low bidder alleging a material mistake of fact which makes his bid nonresponsive may be permitted to withdraw its bid if:

(1) the mistake is clearly evident on the face of the bid document; or

(2) the bidder submits evidence which clearly and convincingly demonstrates that a mistake was made.

B. Any decision by a procurement officer to permit or deny the withdrawal of a bid on the basis of a mistake contained therein shall be supported by a determination setting forth the grounds for the decision.

History: Laws 1984, ch. 65, 79.



Section 13-1-107 - Competitive sealed bids; bid opening.

13-1-107. Competitive sealed bids; bid opening.

Bids shall be opened publicly in the presence of one or more witnesses at the time and place designated in the invitation for bids. The amount of each bid and each bid item, if appropriate, and such other relevant information as may be specified by the state purchasing agent or a central purchasing office, together with the name of each bidder, shall be recorded, and the record and each bid shall be open to public inspection.

History: Laws 1984, ch. 65, 80.



Section 13-1-108 - Competitive sealed bids; award.

13-1-108. Competitive sealed bids; award.

A contract solicited by competitive sealed bids shall be awarded with reasonable promptness by written notice to the lowest responsible bidder. Contracts solicited by competitive sealed bids shall require that the bid amount exclude the applicable state gross receipts tax or applicable local option tax but that the contracting agency shall be required to pay the applicable tax including any increase in the applicable tax becoming effective after the date the contract is entered into. The applicable gross receipts tax or applicable local option tax shall be shown as a separate amount on each billing or request for payment made under the contract.

History: Laws 1984, ch. 65, 81; 1987, ch. 348, 5.



Section 13-1-108.1 - Recompiled.

13-1-108.1. Recompiled.



Section 13-1-109 - Competitive sealed bids; multi-step sealed bidding.

13-1-109. Competitive sealed bids; multi-step sealed bidding.

When the state purchasing agent or a central purchasing office makes a determination that it is impractical to initially prepare specifications to support an award based on price, an invitation for bids may be issued requesting the submission of unpriced offers to be followed by an invitation for bids.

History: Laws 1984, ch. 65, 82.



Section 13-1-110 - Competitive sealed bids; identical bids.

13-1-110. Competitive sealed bids; identical bids.

When competitive sealed bids are used and two or more of the bids submitted are identical in price and are the low bid, the state purchasing agent or a central purchasing office may:

A. award pursuant to the multiple source award provisions of Sections 126 and 127 [13-1-153 and 13-1-154 NMSA 1978] of the Procurement Code;

B. award to a resident business if the identical low bids are submitted by a resident business and a nonresident business;

C. award to a resident manufacturer if the identical low bids are submitted by a resident manufacturer and a resident business;

D. award by lottery to one of the identical low bidders; or

E. reject all bids and resolicit bids or proposals for the required services, construction or items of tangible personal property.

History: Laws 1984, ch. 65, 83.



Section 13-1-111 - Competitive sealed proposals; conditions for use.

13-1-111. Competitive sealed proposals; conditions for use.

A. Except as provided in Subsection G of Section 13-1-119.1 NMSA 1978, when a state agency or a local public body is procuring professional services or a design and build project delivery system, or when the state purchasing agent, a central purchasing office or a designee of either officer [office] makes a written determination that the use of competitive sealed bidding for items of tangible personal property or services is either not practicable or not advantageous to the state agency or a local public body, a procurement shall be effected by competitive sealed proposals.

B. Competitive sealed proposals may also be used for contracts for construction and facility maintenance, service and repairs.

C. Competitive sealed proposals may also be used for construction manager at risk contracts if a three-step selection procedure is used pursuant to the Educational Facility Construction Manager At Risk Act [13-1-124.1 through 13-1-124.5 NMSA 1978].

D. Competitive qualifications-based proposals shall be used for procurement of professional services of architects, engineers, landscape architects, construction managers and surveyors who submit proposals pursuant to Sections 13-1-120 through 13-1-124 NMSA 1978.

E. Competitive sealed proposals shall also be used for contracts for the design and installation of measures the primary purpose of which is to conserve natural resources, including guaranteed utility savings contracts entered into pursuant to the Public Facility Energy Efficiency and Water Conservation Act [Chapter 6, Article 23 NMSA 1978].

History: Laws 1984, ch. 65, 84; 1989, ch. 69, 7; 1997, ch. 171, 4; 1999, ch. 220, 1; 2003, ch. 267, 2; 2005, ch. 178, 2; 2007, ch. 141, 2.



Section 13-1-112 - Competitive sealed proposals; request for proposals.

13-1-112. Competitive sealed proposals; request for proposals.

A. Competitive sealed proposals, including competitive sealed qualifications-based proposals, shall be solicited through a request for proposals that shall be issued and shall include:

(1) the specifications for the services or items of tangible personal property to be procured;

(2) all contractual terms and conditions applicable to the procurement;

(3) the form for disclosure of campaign contributions given by prospective contractors to applicable public officials pursuant to Section 13-1-191.1 NMSA 1978;

(4) the location where proposals are to be received and the date, time and place where proposals are to be received and reviewed; and

(5) the requirements for complying with any applicable in-state preference provisions as provided by law.

B. A request for proposals may, pursuant to Section 13-1-95.1 NMSA 1978, require that all or a portion of a responsive proposal be submitted electronically.

C. In the case of requests for competitive qualifications-based proposals, price shall be determined by formal negotiations related to scope of work.

History: Laws 1984, ch. 65, 85; 1989, ch. 69, 8; 2006, ch. 23, 4; 2007, ch. 234, 1; 2011 (1st S.S.), ch. 3, 4.



Section 13-1-113 - Competitive sealed proposals; public notice.

13-1-113. Competitive sealed proposals; public notice.

Public notice of the request for proposals shall be given in the same manner as provided in Section 77 [13-1-104 NMSA 1978] of the Procurement Code.

History: Laws 1984, ch. 65, 86.



Section 13-1-114 - Competitive sealed proposals; evaluation factors.

13-1-114. Competitive sealed proposals; evaluation factors.

The request for proposals shall state the relative weight to be given to the factors in evaluating proposals.

History: Laws 1984, ch. 65, 87.



Section 13-1-115 - Competitive sealed proposals; negotiations.

13-1-115. Competitive sealed proposals; negotiations.

Offerors submitting proposals may be afforded an opportunity for discussion and revision of proposals. Revisions may be permitted after submissions of proposals and prior to award for the purpose of obtaining best and final offers. Negotiations may be conducted with responsible offerors who submit proposals found to be reasonably likely to be selected for award. This section shall not apply to architects, engineers, landscape architects and surveyors who submit proposals pursuant to Sections 13-1-120 through 13-1-124 NMSA 1978.

History: Laws 1984, ch. 65, 88; 1989, ch. 69, 9.



Section 13-1-116 - Competitive sealed proposals; disclosure; record.

13-1-116. Competitive sealed proposals; disclosure; record.

The contents of any proposal shall not be disclosed so as to be available to competing offerors during the negotiation process.

History: Laws 1984, ch. 65, 89.



Section 13-1-117 - Competitive sealed proposals; award.

13-1-117. Competitive sealed proposals; award.

The award shall be made to the responsible offeror or offerors whose proposal is most advantageous to the state agency or a local public body, taking into consideration the evaluation factors set forth in the request for proposals.

History: Laws 1984, ch. 65, 90; 1987, ch. 348, 6.



Section 13-1-117.1 - Procurement of professional services; local public bodies; legislative branch; selection and award.

13-1-117.1. Procurement of professional services; local public bodies; legislative branch; selection and award.

A. Each agency within the legislative branch of government operating under the provisions of the Procurement Code [Sections 13-1-28 through 13-1-199 NMSA 1978] and each local public body shall adopt regulations regarding its selection and award of professional services contracts.

B. The award shall be made to the responsible offeror or offerors whose proposal is most advantageous to the local public body or legislative agency respectively, taking into consideration the evaluation factors set forth in the request for proposals.

History: 1978 Comp., 13-1-117.1, enacted by Laws 1987, ch. 348, 7.



Section 13-1-117.2 - Procurement of professional services; local public bodies; professional technical advisory assistance.

13-1-117.2. Procurement of professional services; local public bodies; professional technical advisory assistance.

A. Any local public body which does not have on staff a licensed professional engineer, surveyor, architect or landscape architect shall have appointed to it or have the appointment waived by the appropriate New Mexico professional society listed in Subsection D of this section, an individual to serve as a professional technical advisor. The professional technical advisor shall be a senior member of an architectural, engineering, surveying or landscape architectural business with experience appropriate to the type of local public works project proposed and shall be a resident licensed architect, professional engineer, surveyor or landscape architect in the state who possesses at least ten years of experience in responsible charge as defined in the Architectural Act [Chapter 61, Article 15 NMSA 1978], the Engineering and Surveying Practice Act [Chapter 61, Article 23 NMSA 1978] or the Landscape Architects Act [Chapter 61, Article 24B NMSA 1978], respectively.

B. The professional technical advisor to a local public body shall serve as an agent of the local public body and shall be indemnified and held harmless. He may be reimbursed as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] for per diem and mileage in connection with his service as a professional technical advisor and shall receive no other compensation, perquisite or allowance.

C. The duties and responsibilities of the professional technical advisor shall include but may not be limited to the following activities:

(1) advise the local public body in the development of requests for proposals for engineering, surveying, architectural or landscape architectural services procured by the local public body;

(2) advise the local public body in giving public notice of requests for proposals;

(3) advise in the evaluation and selection of professional businesses to perform services for the local public body, based upon demonstrated competence and qualification for the type of professional services required; and

(4) assist in contract negotiations.

D. Professional technical advisors shall be obtained through the professional technical advisory board, a consortium of the consulting engineers council of New Mexico and the professional engineers in private practice division of the New Mexico society of professional engineers; the New Mexico professional surveyors; the New Mexico society of architects; or the New Mexico chapter of the American society of landscape architects.

E. No individual or firm whose principal, officer, director or employee serves as a professional technical advisor to a local public body shall be permitted to submit a proposal to the local public body during the period in which the individual, principal, officer, director or employee serves as a professional technical advisor to the local public body; however, nothing in this section shall prohibit an individual or firm from submitting a proposal to any municipality in which the individual or a principal, officer, director or employee is not serving as a professional technical advisor.

History: 1978 Comp., 13-1-117.2, enacted by Laws 1989, ch. 69, 10; 1991, ch. 127, 2; 1993, ch. 289, 1.



Section 13-1-117.3 - Contracts for the design and installation of measures for the conservation of natural resources.

13-1-117.3. Contracts for the design and installation of measures for the conservation of natural resources.

A state agency or a local public body may solicit competitive sealed proposals for a contract that provides for both the design and installation of measures the primary purpose of which is to conserve natural resources, including guaranteed utility savings contracts entered into pursuant to the Public Facility Energy Efficiency and Water Conservation Act [Chapter 6, Article 23 NMSA 1978].

History: Laws 2005, ch. 178, 3.



Section 13-1-118 - Competitive sealed proposals; professional services contracts; contract review.

13-1-118. Competitive sealed proposals; professional services contracts; contract review.

All contracts for professional services with state agencies shall be reviewed as to form, legal sufficiency and budget requirements by the general services department or the department of finance and administration if required by the regulations of either or both of the departments. This section shall not apply to contracts entered into by the legislative branch of state government, the judicial branch of state government or the boards of regents of state educational institutions named in Article 12, Section 11 of the constitution of New Mexico.

History: Laws 1984, ch. 65, 91.



Section 13-1-119 - Competitive sealed qualifications-based proposals; architects; engineers; landscape architects; surveyors; additional requirements.

13-1-119. Competitive sealed qualifications-based proposals; architects; engineers; landscape architects; surveyors; additional requirements.

In addition to compliance with the requirements of Sections 13-1-112 through 13-1-114 and 13-1-116 through 13-1-118 NMSA 1978, a state agency or local public body, when procuring the services of architects, landscape architects, engineers or surveyors for state public works projects or local public works projects, shall comply with Sections 13-1-120 through 13-1-124 NMSA 1978.

History: Laws 1984, ch. 65, 92; 1987, ch. 301, 1; 1989, ch. 69, 11.



Section 13-1-119.1 - Public works project delivery system; design and build projects authorized.

13-1-119.1. Public works project delivery system; design and build projects authorized.

A. Except for road and highway construction or reconstruction projects, a design and build project delivery system may be authorized when the state purchasing agent or a central purchasing office makes a determination in writing that it is appropriate and in the best interest of the state or local public body to use the system on a specific project. The determination shall be issued only after the state purchasing agent or a central purchasing office has taken into consideration the following criteria, which shall be used as the minimum basis in determining when to use the design and build process:

(1) the extent to which the project requirements have been or can be adequately defined;

(2) time constraints for delivery of the project;

(3) the capability and experience of potential teams with the design and build process;

(4) the suitability of the project for use of the design and build process as concerns time, schedule, costs and quality; and

(5) the capability of the using agency to manage the project, including experienced personnel or outside consultants, and to oversee the project with persons who are familiar with the design and build process.

B. When a determination has been made by the state purchasing agent or a central purchasing office that it is appropriate to use a design and build project delivery system, the design and build team shall include, as needed, a New Mexico registered engineer or architect and a contractor properly licensed in New Mexico for the type of work required.

C. Except as provided in Subsections F and G of this section, for each proposed state or local public works design and build project, a two-phase procedure for awarding design and build contracts shall be adopted and shall include at a minimum the following:

(1) during phase one, and prior to solicitation, documents shall be prepared for a request for qualifications by a registered engineer or architect, either in-house or selected in accordance with Sections 13-1-120 through 13-1-124 NMSA 1978, and shall include minimum qualifications, a scope of work statement and schedule, documents defining the project requirements, the composition of the selection committee and a description of the phase-two requirements and subsequent management needed to bring the project to completion. Design and build qualifications of responding firms shall be evaluated, and a maximum of five firms shall be short-listed in accordance with technical and qualifications-based criteria; and

(2) during phase two, the short-listed firms shall be invited to submit detailed specific technical concepts or solutions, costs and scheduling. Unsuccessful firms may be paid a stipend to cover proposal expenses. After evaluation of these submissions, selection shall be made and the contract awarded to the highest-ranked firm.

D. Except as provided in Subsections F and G of this section, to ensure fair, uniform, clear and effective procedures that will strive for the delivery of a quality project on time and within budget, the secretary, in conjunction with the appropriate and affected professional associations and contractors, shall promulgate rules applicable to all using agencies, which shall be followed by all using agencies when procuring a design and build project delivery system.

E. A state agency shall make the decision on a design and build project delivery system for a state public works project, and a local public body shall make that decision for a local public works project. A state agency shall not make the decision on a design and build project delivery system for a local public works project.

F. The requirements of Subsections C and D of this section do not apply to a design and build project delivery system and the services procured for the project if:

(1) the maximum allowable construction cost of the project is four hundred thousand dollars ($400,000) or less; and

(2) the only requirement for architects, engineers, landscape architects or surveyors is limited to either site improvements or adaption for a pre-engineered building or system.

G. The procurement of a design and build project delivery system qualifying for exemptions pursuant to Subsection F of this section, including the services of any architect, engineer, landscape architect, construction manager or surveyor needed for the project, shall be accomplished by competitive sealed bids pursuant to Sections 13-1-102 through 13-1-110 NMSA 1978.

History: 1978 Comp., 13-1-119.1, enacted by Laws 1997, ch. 171, 5; 1999, ch. 220, 2; 2003, ch. 222, 1; 2013, ch. 146, 1.



Section 13-1-119.2 - Design and build procurement for certain transportation projects.

13-1-119.2. Design and build procurement for certain transportation projects.

Notwithstanding any prohibition on road and highway construction or reconstruction projects in Section 13-1-119.1 NMSA 1978, the department of transportation may use a design and build project delivery system pursuant to Section 13-1-119.1 NMSA 1978 for projects with a maximum allowable construction cost of more than fifty million dollars ($50,000,000) funded in whole or in part by federal-aid highway funds.

History: Laws 2009, ch. 207, 1; 2016, ch. 85, 1; 2016, ch. 86, 1.



Section 13-1-120 - Competitive sealed qualifications-based proposals; architects; engineers; landscape architects; surveyors; selection process.

13-1-120. Competitive sealed qualifications-based proposals; architects; engineers; landscape architects; surveyors; selection process.

A. For each proposed state public works project, local public works project or construction management contract, the architect, engineer, landscape architect, construction management and surveyor selection committee, state highway and transportation department selection committee or local selection committee, as appropriate, shall evaluate statements of qualifications and performance data submitted by at least three businesses in regard to the particular project and may conduct interviews with and may require public presentation by all businesses applying for selection regarding their qualifications, their approach to the project and their ability to furnish the required services.

B. The appropriate selection committee shall select, ranked in the order of their qualifications, no less than three businesses deemed to be the most highly qualified to perform the required services, after considering the following criteria together with any criteria, except price, established by the using agency authorizing the project:

(1) specialized design and technical competence of the business, including a joint venture or association, regarding the type of services required;

(2) capacity and capability of the business, including any consultants, their representatives, qualifications and locations, to perform the work, including any specialized services, within the time limitations;

(3) past record of performance on contracts with government agencies or private industry with respect to such factors as control of costs, quality of work and ability to meet schedules;

(4) proximity to or familiarity with the area in which the project is located;

(5) the amount of design work that will be produced by a New Mexico business within this state;

(6) the volume of work previously done for the entity requesting proposals which is not seventy-five percent complete with respect to basic professional design services, with the objective of effecting an equitable distribution of contracts among qualified businesses and of assuring that the interest of the public in having available a substantial number of qualified businesses is protected; provided, however, that the principle of selection of the most highly qualified businesses is not violated; and

(7) notwithstanding any other provisions of this subsection, price may be considered in connection with construction management contracts, unless the services are those of an architect, engineer, landscape architect or surveyor.

C. Notwithstanding the requirements of Subsections A and B of this section, if fewer than three businesses have submitted a statement of qualifications for a particular project, the appropriate committee may:

(1) rank in order of qualifications and submit to the secretary or local governing authority of the public body for award those businesses which have submitted a statement of qualifications; or

(2) recommend termination of the selection process pursuant to Section 13-1-131 NMSA 1978 and sending out of new notices of the resolicitation of the proposed procurement pursuant to Section 13-1-104 NMSA 1978. Any proposal received in response to the terminated solicitation is not public information and shall not be made available to competing offerors.

D. The names of all businesses submitting proposals and the names of all businesses, if any, selected for interview shall be public information. After an award has been made, the appropriate selection committee's final ranking and evaluation scores for all proposals shall become public information. Businesses which have not been selected for contract award shall be so notified in writing within fifteen days after an award is made.

History: Laws 1984, ch. 65, 93; 1987, ch. 301, 2; 1989, ch. 69, 12; 1993, ch. 72, 3; 1997, ch. 171, 6.



Section 13-1-121 - Competitive sealed qualifications-based proposals; architects; engineers; landscape architects; surveyors; selection committee; state public works projects.

13-1-121. Competitive sealed qualifications-based proposals; architects; engineers; landscape architects; surveyors; selection committee; state public works projects.

A. For each state public works project, an "architect, engineer, landscape architect and surveyor selection committee" shall be formed with four members as follows:

(1) one member of the agency for which the project is being designed;

(2) the director of the facilities management division of the general services department, or the director's designee, who shall be chair;

(3) one member designated by the joint practice committee; and

(4) one member designated by the secretary.

B. Once an architect, engineer, landscape architect and surveyor selection committee is formed, no member shall be substituted or permitted to serve through a proxy for the duration of the selection process for a state public works project.

C. The staff architect or the staff architect's designee of the facilities management division shall serve as staff to the architect, engineer, landscape architect and surveyor selection committee.

D. The members of the architect, engineer, landscape architect and surveyor selection committee shall be reimbursed by the facilities management division for per diem and mileage in accordance with the provisions of the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978].

E. Notwithstanding the provisions of this section, an architect, engineer, landscape architect and surveyor selection committee shall not be formed for department of transportation highway projects. The department of transportation shall create its own selection committee by rule, after notice and hearing, for department of transportation highway projects.

History: Laws 1984, ch. 65, 94; 1987, ch. 301, 3; 1989, ch. 69, 13; 1993, ch. 72, 4; 2013, ch. 115, 10; 2015, ch. 139, 1.



Section 13-1-122 - Competitive sealed qualifications-based proposals; award of architect, engineering, landscape architect and surveying contracts.

13-1-122. Competitive sealed qualifications-based proposals; award of architect, engineering, landscape architect and surveying contracts.

The secretary or his designee, or the secretary of the highway and transportation department or his designee or a designee of a local public body shall negotiate a contract with the highest qualified business for the architectural, landscape architectural, engineering or surveying services at compensation determined in writing to be fair and reasonable. In making this decision, the secretary or his designee or the designee of a local public body shall take into account the estimated value of the services to be rendered and the scope, complexity and professional nature of the services. Should the secretary or his designee or the designee of a local public body be unable to negotiate a satisfactory contract with the business considered to be the most qualified at a price determined to be fair and reasonable, negotiations with that business shall be formally terminated. The secretary or his designee or the designee of a local public body shall then undertake negotiations with the second most qualified business. Failing accord with the second most qualified business, the secretary or his designee or a designee of a local public body shall formally terminate negotiations with that business. The secretary or his designee or the designee of the local public body shall then undertake negotiations with the third most qualified business. Should the secretary or his designee or a designee of a local public body be unable to negotiate a contract with any of the businesses selected by the committee, additional businesses shall be ranked in order of their qualifications and the secretary or his designee or the designee of a local public body shall continue negotiations in accordance with this section until a contract is signed with a qualified business or the procurement process is terminated and a new request for proposals is initiated. The secretary or the representative of a local public body shall publicly announce the business selected for award.

History: Laws 1984, ch. 65, 95; 1989, ch. 69, 14; 1993, ch. 72, 5.



Section 13-1-123 - Architectural, engineering, landscape architectural and surveying contracts.

13-1-123. Architectural, engineering, landscape architectural and surveying contracts.

A. All contracts between a state agency and an architect for the construction of new buildings or for the remodeling or renovation of existing buildings shall contain the provision that all designs, drawings, specifications, notes and other work developed in the performance of the contract are the sole property of this state.

B. All documents, including drawings and specifications, prepared by the architect, engineer, landscape architect or surveyor are instruments of professional service. If the plans and specifications developed in the performance of the contract shall become the property of the contracting agency upon completion of the work, the contracting agency agrees to hold harmless, indemnify and defend the architect, engineer, landscape architect or surveyor against all damages, claims and losses, including defense costs, arising out of any reuse of the plans and specifications without the written authorization of the architect, engineer, landscape architect or surveyor.

C. A copy of all designs, drawings and other materials which are the property of this state shall be transmitted to the contracting agency. The contracting agency shall index these materials, and a copy of the index shall be provided to the records center.

History: Laws 1984, ch. 65, 96; 1989, ch. 69, 15.



Section 13-1-124 - Architect rate schedule.

13-1-124. Architect rate schedule.

The secretary shall adopt by regulation an architect rate schedule which shall set the highest permissible rates for each building-type group, which shall be defined in the regulations. The rate schedule shall be in effect upon the approval of the state board of finance and compliance with the State Rules Act [Chapter 14, Article 4 NMSA 1978] and shall apply to all contracts between a state agency and an architect which are executed after the effective date of the architect rate schedule.

History: Laws 1984, ch. 65, 97.



Section 13-1-124.1 - Short title.

13-1-124.1. Short title.

Sections 13-1-124.1 through 13-1-124.5 NMSA 1978 may be cited as the "Educational Facility Construction Manager At Risk Act".

History: Laws 2007, ch. 141, 3.



Section 13-1-124.2 - Applicability.

13-1-124.2. Applicability.

The provisions of the Educational Facility Construction Manager At Risk Act [13-1-124.1 through 13-1-124.5 NMSA 1978] apply to contracts for the construction of educational facilities if the governing body chooses, pursuant to the provisions of that act, to use the services of a construction manager at risk.

History: Laws 2007, ch. 141, 4.



Section 13-1-124.3 - Definitions.

13-1-124.3. Definitions.

As used in the Educational Facility Construction Manager At Risk Act [13-1-124.1 through 13-1-124.5 NMSA 1978]:

A. "construction manager at risk" means a person who, pursuant to a contract with a governing body, provides the preconstruction services and construction management required in a construction manager at risk delivery method;

B. "construction manager at risk delivery method" means a construction method for an educational facility wherein a construction manager at risk provides a range of preconstruction services and construction management, including cost estimation and consultation regarding the design of the building project, preparation and coordination of bid packages, scheduling, cost control, value engineering and, while acting as the general contractor during construction, detailing the trade contractor scope of work, holding the trade contracts and other subcontracts, prequalifying and evaluating trade contractors and subcontractors and providing management and construction services, all at a guaranteed maximum price for which the construction manager at risk is financially responsible;

C. "educational facility" means a public school, including a locally chartered or state-chartered charter school or a facility of a state educational institution listed in Section 6-17-1.1 NMSA 1978;

D. "governing body" means:

(1) the public school facilities authority if the authority is the using agency that requires the construction of an educational facility;

(2) a local school board if the board is the using agency that requires the construction of an educational facility;

(3) the governing body of a charter school if the governing body is the using agency that requires the construction of an educational facility; or

(4) the governing body of a state educational institution if the governing body is the using agency that requires the construction of an educational facility; and

E. "guaranteed maximum price" means the maximum amount to be paid by the governing body for the construction of the educational facility, including the cost of the work, the general conditions and the fees charged by the construction manager at risk.

History: Laws 2007, ch. 141, 5.



Section 13-1-124.4 - Construction manager at risk delivery method authorized; multiphase selection procedure.

13-1-124.4. Construction manager at risk delivery method authorized; multiphase selection procedure.

A. A construction manager at risk delivery method may be used when a governing body determines that it is in its interest to use that method on a specific educational facility construction project, provided that the construction manager at risk shall be selected pursuant to the provisions of this section.

B. The governing body shall form a selection committee of at least three members with at least one member being an architect or engineer. The selection committee shall develop an evaluation process, including a multiphase procedure consisting of two or three steps. A two-step procedure may be used when the total amount of money available for the project is less than five hundred thousand dollars ($500,000) and shall include a request for qualifications and an interview. A three-step procedure shall consist of a request for qualifications, a request for proposals and an interview.

C. A request for qualifications shall be published in accordance with Section 13-1-104 NMSA 1978 and shall include at a minimum the following:

(1) a statement of the minimum qualifications for the construction manager at risk, including the requirements for:

(a) a contractor's license for the type of work to be performed, issued pursuant to the Construction Industries Licensing Act [Chapter 60, Article 13 NMSA 1978];

(b) registration pursuant to Section 13-4-13.1 NMSA 1978; and

(c) a minimum bond capacity;

(2) a statement of the scope of work to be performed, including:

(a) the location of the project and the total amount of money available for the project;

(b) a proposed schedule, including a deadline for submission of the statements of qualification;

(c) specific project requirements and deliverables;

(d) the composition of the selection committee;

(e) a description of the process the selection committee shall use to evaluate qualifications;

(f) a proposed contract; and

(g) a detailed statement of the relationships and obligations of all parties, including the construction manager at risk, agents of the governing body, such as an architect or engineer, and the governing body;

(3) a verification of the maximum allowable construction cost; and

(4) a request for a proposal bond as required by Section 13-1-146 NMSA 1978.

D. The selection committee shall evaluate the statements of qualifications submitted and determine the offerors that qualify for the construction manager at risk. If the selection committee has chosen a three-step procedure, the committee shall issue a request for proposals to the offerors that qualify.

E. If the selection committee has chosen a two-step procedure, the committee shall rank the persons that qualify based upon the statements of qualification and interview up to three of the highest-ranked offerors.

F. In a three-step procedure, the selection committee shall issue a request for proposals and evaluate the proposals pursuant to Sections 13-1-112 through 13-1-117 NMSA 1978 except that:

(1) the request for proposals shall be sent only to those determined to be qualified pursuant to Subsection D of this section;

(2) the selection committee shall evaluate the proposals and conduct interviews with up to three of the highest-ranked offerors instead of negotiating with responsible offerors found to be reasonably likely to be selected; and

(3) pursuant to Subsection G of this section, the contract award may be made after the interviews.

G. After conducting interviews with the highest-ranked offerors and after considering the factors listed in Subsection H of this section, the selection committee shall recommend to the governing body the offeror that will be most advantageous to the governing body. Should the governing body or designee be unable to negotiate a satisfactory contract with the offeror considered to be the most qualified at a price determined to be fair and reasonable, negotiations with that offeror shall be formally terminated. The governing body or designee shall then undertake negotiations with the second most qualified offeror. Failing accord with the second most qualified offeror, the governing body or designee shall formally terminate negotiations with the offeror. The governing body or designee shall then undertake negotiations with the third most qualified offeror. Should the governing body or designee be unable to negotiate a contract with any of the offerors selected by the committee, additional offerors shall be ranked in order of their qualifications and the governing body or designee shall continue negotiations in accordance with this section until a contract is signed with a qualified offeror or the procurement process is terminated and a new request for proposals is initiated.

H. In evaluating and ranking statements of qualifications, proposals and results of interviews, and in the final recommendation of a construction manager at risk, the selection committee shall consider:

(1) the offeror s experience with construction of similar types of projects;

(2) the qualifications and experience of the offeror's personnel and consultants and the role of each in the project;

(3) the plan for management actions to be undertaken on the project, including services to be rendered in connection with safety and the safety plan for the project;

(4) the offeror s experience with the construction manager at risk method; and

(5) all other selection criteria, as stated in the request for qualifications and the request for proposals.

I. Nothing in this section precludes the selection committee from recommending the termination of the selection procedure pursuant to Section 13-1-131 NMSA 1978 and repeating the selection process pursuant to this section. Any material received by the selection committee in response to a solicitation that is terminated shall not be disclosed so as to be available to competing offerors.

J. After a contract is awarded, the selection committee shall make the names of all offerors and the names of all offerors selected for interview available for public inspection along with the selection committee's final ranking and evaluation scores. Offerors who were interviewed but not selected for contract award shall be notified in writing within fifteen days of the award.

History: Laws 2007, ch. 141, 6.



Section 13-1-124.5 - Responsibilities of construction manager at risk following award of project.

13-1-124.5. Responsibilities of construction manager at risk following award of project.

A. The contract with the construction manager at risk shall specify:

(1) the guaranteed maximum price; and

(2) the percentage of the guaranteed price that the construction manager at risk will perform with its own work force.

B. The construction manager at risk, in cooperation with the governing body, shall seek to develop subcontractor interest in the project and shall furnish to the governing body and any architect or engineer representing the governing body a list of subcontractors who state in writing that they are a responsible bidder or a responsible offeror, including suppliers who are to furnish materials or equipment fabricated to a special design and from whom proposals or bids will be requested for each principal portion of the project. The governing body and its architect or engineer shall promptly reply in writing to the construction manager at risk if the governing body, architect or engineer knows of any objection to a listed subcontractor or supplier, provided that the receipt of the list shall not require the governing body, architect or engineer to investigate the qualifications of proposed subcontractors or suppliers, nor shall it waive the right of the governing body, architect or engineer later to object to or reject any proposed subcontractor or supplier.

C. The construction manager at risk shall:

(1) conduct pre-bid or pre-proposal meetings;

(2) advise the governing body about bidding or proposals;

(3) enter into contracts; and

(4) assist the governing body in evaluating submissions by responsible bidders and offerors.

History: Laws 2007, ch. 141, 7.



Section 13-1-125 - Small purchases.

13-1-125. Small purchases.

A. A central purchasing office shall procure services, construction or items of tangible personal property having a value not exceeding sixty thousand dollars ($60,000), excluding applicable state and local gross receipts taxes, in accordance with the applicable small purchase rules adopted by the secretary, a local public body or a central purchasing office that has the authority to issue rules.

B. Notwithstanding the requirements of Subsection A of this section, a central purchasing office may procure professional services having a value not exceeding sixty thousand dollars ($60,000), excluding applicable state and local gross receipts taxes, except for the services of landscape architects or surveyors for state public works projects or local public works projects, in accordance with professional services procurement rules promulgated by the department of finance and administration, the general services department or a central purchasing office with the authority to issue rules.

C. Notwithstanding the requirements of Subsection A of this section, a state agency or a local public body may procure services, construction or items of tangible personal property having a value not exceeding twenty thousand dollars ($20,000), excluding applicable state and local gross receipts taxes, by issuing a direct purchase order to a contractor based upon the best obtainable price.

D. Procurement requirements shall not be artificially divided so as to constitute a small purchase under this section.

History: Laws 1984, ch. 65, 98; 1987, ch. 348, 8; 1988, ch. 54, 1; 1989, ch. 69, 16; 1995, ch. 139, 1; 1997, ch. 69, 1; 2001, ch. 292, 6; 2005, ch. 214, 2; 2007, ch. 315, 3; 2013, ch. 70, 7.



Section 13-1-126 - Sole source procurement.

13-1-126. Sole source procurement.

A. A contract may be awarded without competitive sealed bids or competitive sealed proposals regardless of the estimated cost when the state purchasing agent or a central purchasing office determines, in writing, that:

(1) there is only one source for the required service, construction or item of tangible personal property;

(2) the service, construction or item of tangible personal property is unique and this uniqueness is substantially related to the intended purpose of the contract; and

(3) other similar services, construction or items of tangible personal property cannot meet the intended purpose of the contract.

B. The state purchasing agent or a central purchasing office shall use due diligence in determining the basis for the sole source procurement, including reviewing available sources and consulting the using agency, and shall include its written determination in the procurement file.

C. The state purchasing agent or a central purchasing office shall conduct negotiations, as appropriate, as to price, delivery and quantity in order to obtain the price most advantageous to the state agency or a local public body.

D. A contract for the purchase of research consultant services by institutions of higher learning constitutes a sole source procurement.

E. The state purchasing agent or a central purchasing office shall not circumvent this section by narrowly drafting specifications so that only one predetermined source would satisfy those specifications.

History: Laws 1984, ch. 65, 99; 1987, ch. 348, 9; 2013, ch. 40, 2.



Section 13-1-126.1 - Sole source contracts; notice; protest.

13-1-126.1. Sole source contracts; notice; protest.

A. At least thirty days before a sole source contract is awarded, the state purchasing agent, a central purchasing office or a designee of either shall post notice of the intent to award a sole source contract on its web site. If a central purchasing office does not maintain a web site, it shall post the notice on the state purchasing agent's web site. The notice shall identify at a minimum:

(1) the parties to the proposed contract;

(2) the nature and quantity of the service, construction or item of tangible personal property being contracted for; and

(3) the contract amount.

B. Any qualified potential contractor who was not awarded a sole source contract may protest to the state purchasing agent or a central purchasing office. The protest shall be submitted in writing within fifteen calendar days of the notice of intent to award a contract being posted by the state purchasing agent or a central purchasing office.

History: Laws 2013, ch. 40, 6.



Section 13-1-127 - Emergency procurements.

13-1-127. Emergency procurements.

A. The state purchasing agent or a central purchasing office may make emergency procurements when there exists a threat to public health, welfare, safety or property requiring procurement under emergency conditions; provided that emergency procurements shall be made with competition as is practicable under the circumstances.

B. An emergency condition is a situation that creates a threat to public health, welfare or safety such as may arise by reason of floods, fires, epidemics, riots, acts of terrorism, equipment failures or similar events and includes the planning and preparing for an emergency response. The existence of the emergency condition creates an immediate and serious need for services, construction or items of tangible personal property that cannot be met through normal procurement methods and the lack of which would seriously threaten:

(1) the functioning of government;

(2) the preservation or protection of property; or

(3) the health or safety of any person.

C. Emergency procurements shall not include the purchase or lease purchase of heavy road equipment.

D. The state purchasing agent or a central purchasing office shall use due diligence in determining the basis for the emergency procurement and for the selection of the particular contractor. The determination shall be in writing and included in the procurement file.

E. Money expended for planning and preparing for an emergency response shall be accounted for and reported to the legislative finance committee and the department of finance and administration within sixty days after the end of each fiscal year.

History: Laws 1984, ch. 65, 100; 1987, ch. 348, 10; 2002, ch. 84, 1; 2013, ch. 40, 3.



Section 13-1-128 - Sole source and emergency procurements; publication of award to agency web site and sunshine portal; content and submission of record.

13-1-128. Sole source and emergency procurements; publication of award to agency web site and sunshine portal; content and submission of record.

A. Prior to award of a sole source procurement contract, the state purchasing agent or central purchasing office shall:

(1) provide the information described in Subsection E of this section to the department of information technology for posting on the sunshine portal; and

(2) forward the same information to the legislative finance committee.

B. Prior to the award of a sole source procurement contract, the local public body central purchasing office shall post the information described in Subsection E of this section on the local public body web site, if one exists.

C. Within three business days of awarding an emergency procurement contract, the awarding central purchasing office within a state agency shall:

(1) provide the information described in Subsection E of this section to the department of information technology for posting on the sunshine portal; and

(2) forward the same information to the legislative finance committee.

D. Within three business days of awarding an emergency procurement contract, the local public body central purchasing office shall post the information described in Subsection E of this section on the local public body web site, if one exists.

E. All central purchasing offices shall maintain, for a minimum of three years, records of sole source and emergency procurements. The record of each such procurement shall be public record and shall contain:

(1) the contractor's name and address;

(2) the amount and term of the contract;

(3) a listing of the services, construction or items of tangible personal property procured under the contract;

(4) whether the contract was a sole source or emergency procurement contract; and

(5) the justification for the procurement method.

History: Laws 1984, ch. 65, 101; 1987, ch. 348, 11; 2013, ch. 40, 4.



Section 13-1-129 - Procurement under existing contracts.

13-1-129. Procurement under existing contracts.

A. Notwithstanding the requirements of Sections 13-1-102 through 13-1-118 NMSA 1978, the state purchasing agent or a central purchasing office may contract for services, construction or items of tangible personal property without the use of competitive sealed bids or competitive sealed proposals as follows:

(1) at a price equal to or less than the contractor's current federal supply contract price (GSA), providing the contractor has indicated in writing a willingness to extend such contractor pricing, terms and conditions to the state agency or local public body and the purchase order adequately identifies the contract relied upon; or

(2) with a business which has a current exclusive or nonexclusive price agreement with the state purchasing agent or a central purchasing office for the item, services or construction meeting the same standards and specifications as the items to be procured if the following conditions are met:

(a) the quantity purchased does not exceed the quantity which may be purchased under the applicable price agreement; and

(b) the purchase order adequately identifies the price agreement relied upon.

B. The central purchasing office shall retain for public inspection and for the use of auditors a copy of each federal supply contractor state purchasing agent price agreement relied upon to make purchases without seeking competitive bids or proposals.

History: Laws 1984, ch. 65, 102; 1991, ch. 254, 1.



Section 13-1-130 - Purchases; antipoverty program business.

13-1-130. Purchases; antipoverty program business.

A. Without regard to the bid requirements of Section 75 [13-1-102 NMSA 1978] of the Procurement Code, a central purchasing office may negotiate a contract for materials grown, processed or manufactured in this state by small businesses, cooperatives, community self-determination corporations or other such enterprises designed and operated to alleviate poverty conditions and aided by state or federal antipoverty programs or through private philanthropy.

B. Prior to negotiating a contract under this section, a central purchasing office shall make a determination of the reasonableness of the price and the quality of the materials and that the public interest will best be served by the procurement.

History: Laws 1984, ch. 54, 103.



Section 13-1-131 - Rejection or cancellation of bids or requests for proposals; negotiations.

13-1-131. Rejection or cancellation of bids or requests for proposals; negotiations.

An invitation for bids, a request for proposals or any other solicitation may be canceled or any or all bids or proposals may be rejected in whole or in part when it is in the best interest of the state agency or a local public body. A determination containing the reasons for cancellation shall be made part of the procurement file. If no bids are received or if all bids received are rejected and if the invitation for bid was for any tangible personal property, construction or service, then new invitations for bids shall be requested. If upon rebidding the tangible personal property, construction or services, the bids received are unacceptable, or if no bids are secured, the central purchasing office may purchase the tangible personal property, construction or services in the open market at the best obtainable price.

History: Laws 1984, ch. 65, 104; 1987, ch. 348, 12.



Section 13-1-132 - Irregularities in bids or proposals.

13-1-132. Irregularities in bids or proposals.

The state purchasing agent or a central purchasing office may waive technical irregularities in the form of the bid or proposal of the low bidder or offeror which do not alter the price, quality or quantity of the services, construction or items of tangible personal property bid or offered.

History: Laws 1984, ch. 65, 105.



Section 13-1-133 - Responsibility of bidders and offerors.

13-1-133. Responsibility of bidders and offerors.

If a bidder or offeror who otherwise would have been awarded a contract is found not to be a responsible bidder or offeror, a determination that the bidder or offeror is not a responsible bidder or offeror, setting forth the basis of the finding, shall be prepared by the state purchasing agent or a central purchasing office. The unreasonable failure of a bidder or offeror to promptly supply information in connection with an inquiry with respect to responsibility is grounds for a determination that the bidder or offeror is not a responsible bidder or offeror.

History: Laws 1984, ch. 65, 106.



Section 13-1-134 - Prequalification of bidders.

13-1-134. Prequalification of bidders.

A business may be prequalified by a central purchasing office as a bidder or offeror for particular types of services, construction or items of tangible personal property. Mailing lists of potential bidders or offerors shall include but shall not be limited to such prequalified businesses.

History: Laws 1984, ch. 65, 107.



Section 13-1-135 - Cooperative procurement authorized.

13-1-135. Cooperative procurement authorized.

A. Any state agency or local public body may either participate in, sponsor or administer a cooperative procurement agreement for the procurement of any services, construction or items of tangible personal property with any other state agency, local public body or external procurement unit in accordance with an agreement entered into and approved by the governing authority of each of the state agencies, local public bodies or external procurement units involved. The cooperative procurement agreement shall clearly specify the purpose of the agreement and the method by which the purpose will be accomplished. Any power exercised under a cooperative procurement agreement entered into pursuant to this subsection shall be limited to the central purchasing authority common to the contracting parties, even though one or more of the contracting parties may be located outside this state. An approved and signed copy of all cooperative procurement agreements entered into pursuant to this subsection shall be filed with the state purchasing agent. A cooperative procurement agreement entered into pursuant to this subsection is limited to the procurement of items of tangible personal property, services or construction.

B. Notwithstanding the provisions of Subsection A of this section, a cooperative procurement agreement providing for mutually held funds or for other terms and conditions involving public funds or property included in Section 11-1-4 NMSA 1978 shall be entered into pursuant to the provisions of the Joint Powers Agreements Act [11-1-1 through 11-1-7 NMSA 1978].

C. Central purchasing offices other than the state purchasing agent may cooperate by agreement with the state purchasing agent in obtaining contracts or price agreements, and such contract or agreed prices shall apply to purchase orders subsequently issued under the agreement.

History: Laws 1984, ch. 65, 108; 1999, ch. 167, 1.



Section 13-1-135.1 - Recycled content goods; cooperative procurement.

13-1-135.1. Recycled content goods; cooperative procurement.

A. Beginning July 1, 1995, each central purchasing office shall, whenever its price, quality, quantity, availability and delivery requirements are met, purchase recycled content goods through contracts established by the purchasing division of the general services department or with other central purchasing offices.

B. For purposes of this section, "recycled content goods" means supplies and materials composed in whole or in part of recycled materials; provided that the recycled materials content meets or exceeds the minimum content standards required by bid specifications.

History: 1978 Comp., 13-1-135.1, enacted by Laws 1995, ch. 60, 2.



Section 13-1-136 - Cooperative procurement; reports required.

13-1-136. Cooperative procurement; reports required.

The general services department and the department of finance and administration shall notify the state purchasing agent on or before January 1 of each year of the cooperative procurement agreements entered into by state agencies with local public bodies or external procurement units during the preceding fiscal year.

History: Laws 1984, ch. 65, 109.



Section 13-1-137 - Sale, acquisition or use of property by a state agency or a local public body.

13-1-137. Sale, acquisition or use of property by a state agency or a local public body.

Any state agency or local public body may sell property to, acquire property from or cooperatively use any items of tangible personal property or services belonging to another state agency or a local public body or external procurement unit:

A. in accordance with an agreement entered into with the approval of the state board of finance or the data processing and data communications planning council [information technology commission systems council]; or

B. subject to the provisions of Sections 3-46-1 through 3-46-45; 3-54-1 through 3-54-3; 3-60-1 through 3-60-37 and 3-60A-1 through 3-60A-48 NMSA 1978.

History: Laws 1984, ch. 65, 110.



Section 13-1-138 - Cost or pricing data required.

13-1-138. Cost or pricing data required.

When required by the state purchasing agent or a central purchasing office, a prospective contractor shall submit cost or pricing data when the contract is expected to exceed twenty-five thousand dollars ($25,000) and is to be awarded by a method other than competitive sealed bids.

History: Laws 1984, ch. 65, 111.



Section 13-1-138.1 - Specification of certain components; separate pricing required.

13-1-138.1. Specification of certain components; separate pricing required.

Prior to submitting a bid or proposal for a state public works project, if the state purchasing agent, or a responsible bidder or responsible offeror determines that there is only one source for a specific service, construction or item of tangible personal property that is required in the specifications, the state purchasing agent, responsible bidder or responsible offeror may require any bid or offer submitted by a subcontractor or supplier to price separately the specific service, construction or item of tangible personal property.

History: Laws 2007, ch. 312, 2.



Section 13-1-138.2 - School construction projects; separate pricing required in certain circumstances.

13-1-138.2. School construction projects; separate pricing required in certain circumstances.

Prior to submitting a bid or proposal for a state or local public works project for the construction of a public school facility, if the central purchasing office or a responsible bidder or responsible offeror determines that there is only one source for a specific service, construction or item of tangible personal property that is required in the specifications, then the central purchasing office, responsible bidder or responsible offeror may require any bid or offer submitted by a subcontractor or supplier to separately price the specific service, construction or item of tangible personal property.

History: Laws 2007, ch. 366, 2.



Section 13-1-139 - Cost or pricing data not required.

13-1-139. Cost or pricing data not required.

The cost or pricing data relating to the award of a contract shall not be required when:

A. the procurement is based on competitive sealed bid;

B. the contract price is based on established catalogue prices or market prices;

C. the contract price is set by law or regulation;

D. the contract is for professional services; or

E. the contract is awarded pursuant to the Public Building Energy Efficiency Act [Public Facility Energy Efficiency and Water Conservation Act] [Chapter 6, Article 23 NMSA 1978].

History: Laws 1984, ch. 65, 112; 1993, ch. 231, 12.



Section 13-1-140 - Cost or pricing data; change orders or contract modifications.

13-1-140. Cost or pricing data; change orders or contract modifications.

When required by the state purchasing agent or a central purchasing office, a contractor shall submit cost or pricing data prior to the execution of any change order or contract modification, whether or not cost or pricing data was required in connection with the initial award of the contract, when the change order or modification involves aggregate increases or aggregate decreases that are expected to exceed twenty-five thousand dollars ($25,000).

History: Laws 1984, ch. 65, 113.



Section 13-1-141 - Cost or pricing data; change orders; contract modifications; exceptions.

13-1-141. Cost or pricing data; change orders; contract modifications; exceptions.

The submission of cost or pricing data relating to the execution of a change order or contract modification shall not be required when unrelated change orders or contract modifications for which cost or pricing data would not be required are consolidated for administrative convenience.

History: Laws 1984, ch. 65, 114.



Section 13-1-142 - Cost or pricing data; certification required.

13-1-142. Cost or pricing data; certification required.

A contractor, actual or prospective, required to submit cost or pricing data shall certify that to the best of its knowledge and belief the cost or pricing data submitted was accurate, complete and current as of a specified date.

History: Laws 1984, ch. 65, 115.



Section 13-1-143 - Cost or pricing data; price adjustment provision required.

13-1-143. Cost or pricing data; price adjustment provision required.

Any contractor award, change order or contract modification under which the submission and certification of cost or pricing data are required shall contain a provision stating that the price to the state agency or a local public body, including profit or fee, shall be adjusted to exclude any significant sums by which the state agency or a local public body reasonably finds that such price was increased because the contractor-furnished cost or pricing data was inaccurate, incomplete or not current as of the date specified.

History: Laws 1984, ch. 65, 116.



Section 13-1-144 - Cost or price analysis.

13-1-144. Cost or price analysis.

A cost analysis or a price analysis, as appropriate, may be conducted prior to the award of a contract other than one awarded by competitive sealed bidding. A written record of such cost or price analysis shall be made a part of the procurement file.

History: Laws 1984, ch. 65, 117.



Section 13-1-145 - Cost principles; regulations.

13-1-145. Cost principles; regulations.

The secretary, a local public body or a central purchasing office which has the authority to issue regulations may promulgate regulations setting forth principles to be used to determine the allowability of incurred costs for the purpose of reimbursing costs to a contractor.

History: Laws 1984, ch. 65, 118.



Section 13-1-146 - Requirement for bid security.

13-1-146. Requirement for bid security.

Bid security shall be required of bidders or offerors for construction contracts when the price is estimated by the procurement officer to exceed twenty-five thousand dollars ($25,000). Bid security in an amount equal to at least five percent of the amount of the bid shall be a bond provided by a surety company authorized to do business in this state, or the equivalent in cash, or otherwise supplied in a form satisfactory to the state agency or a local public body.

History: Laws 1984, ch. 65, 119; 2007, ch. 141, 9.



Section 13-1-146.1 - Directed suretyship prohibited; penalty.

13-1-146.1. Directed suretyship prohibited; penalty.

A. Except to the extent necessary to ensure that a surety company meets the requirements of Subsection A of Section 13-4-18 NMSA 1978, an employee of the state or its political subdivisions, or a person acting or purporting to act on behalf of that employee, shall not require a bidder or an offeror in a procurement for a construction contract pursuant to the Procurement Code [Sections 13-1-28 through 13-1-199 NMSA 1978] to make application or furnish financial data for a surety bond or to obtain a surety bond from a particular surety company, insurance company, broker or agent in connection with the bid or proposal.

B. A person who violates Subsection A of this section is guilty of a misdemeanor and shall be sentenced in accordance with the provisions of Section 31-19-1 NMSA 1978.

History: Laws 2003, ch. 305, 1.



Section 13-1-147 - Bid security; rejection of bids.

13-1-147. Bid security; rejection of bids.

A. When the invitation for bids requires bid security, noncompliance by the bidder requires that the bid be rejected.

B. If a bidder is permitted to withdraw its bid before award, no action shall be had against the bidder or the bid security.

History: Laws 1984, ch. 65, 120.



Section 13-1-148 - Bid and performance bonds; additional requirements.

13-1-148. Bid and performance bonds; additional requirements.

A. Bid and performance bonds or other security may be required for contracts for items of tangible personal property or services as the state purchasing agent or a central purchasing office deems necessary to protect the interests of the state agency or a local public body. Any such bonding requirements shall not be used as a substitute for a determination of the responsibility of a bidder or offeror.

B. As to performance and payment bonds for construction contracts, see the requirements of Section 13-4-18 NMSA 1978.

History: Laws 1984, ch. 65, 121; 1987, ch. 348, 13.



Section 13-1-148.1 - Bonding of subcontractors.

13-1-148.1. Bonding of subcontractors.

A subcontractor shall provide a performance and payment bond on a public works building project if the subcontractor's contract for work to be performed on a project is one hundred twenty-five thousand dollars ($125,000) or more.

History: Laws 2005, ch. 99, 1; 2007, ch. 265, 1.



Section 13-1-149 - Types of contracts.

13-1-149. Types of contracts.

Subject to the limitations of Sections 123 through 127 [13-1-150 to 13-1-154 NMSA 1978] of the Procurement Code, any type of contract, including but not limited to definite quantity contracts, indefinite quantity contracts and price agreements, which will promote the best interests of the state agency or a local public body may be used; provided that the use of a cost-plus-a-percentage-of-cost contract is prohibited except for the purchase of insurance. A cost-reimbursement contract may be used when such contract is likely to be less costly or it is impracticable to otherwise obtain the services, construction or items of tangible personal property required.

History: Laws 1984, ch. 65, 122.



Section 13-1-150 - Multi-term contracts; specified period.

13-1-150. Multi-term contracts; specified period.

A. A multi-term contract for items of tangible personal property, construction or services except for professional services, in an amount under twenty-five thousand dollars ($25,000), may be entered into for any period of time deemed to be in the best interests of the state agency or a local public body not to exceed four years; provided that the term of the contract and conditions of renewal or extension, if any, are included in the specifications and funds are available for the first fiscal period at the time of contracting. If the amount of the contract is twenty-five thousand dollars ($25,000) or more, the term shall not exceed eight years, including all extensions and renewals, except that for a contract entered into pursuant to the Public Facility Energy Efficiency and Water Conservation Act [Chapter 6, Article 23 NMSA 1978], the term shall not exceed twenty-five years, including all extensions and renewals. Payment and performance obligations for succeeding fiscal periods shall be subject to the availability and appropriation of funds therefor.

B. A contract for professional services may not exceed four years, including all extensions and renewals, except for the following:

(1) services required to support or operate federally certified medicaid, financial assistance and child support enforcement management information or payment systems;

(2) services to design, develop or implement the taxation and revenue information management systems project authorized by Laws 1997, Chapter 125;

(3) a multi-term contract for the services of trustees, escrow agents, registrars, paying agents, letter of credit issuers and other forms of credit enhancement and other similar services, excluding bond attorneys, underwriters and financial advisors with regard to the issuance, sale and delivery of public securities, may be for the life of the securities or as long as the securities remain outstanding;

(4) services relating to the implementation, operation and administration of the Education Trust Act [Chapter 21, Article 21K NMSA 1978];

(5) services relating to measurement and verification of conservation-related cost savings and utility cost savings pursuant to the Public Facility Energy Efficiency and Water Conservation Act; and

(6) services relating to the design and engineering of a state public works project:

(a) for a period not to exceed the requisite time for project completion and a subsequent warranty period; and

(b) upon approval of the secretary of finance and administration.

History: Laws 1984, ch. 65, 123; 1987, ch. 348, 14; 1993, ch. 225, 1; 1993, ch. 231, 13; 1998, ch. 27, 1; 2001, ch. 247, 11; 2001, ch. 270, 1; 2009, ch. 138, 5; 2017, ch. 55, 1.



Section 13-1-151 - Multi-term contracts; determination prior to use.

13-1-151. Multi-term contracts; determination prior to use.

Prior to the utilization of a multi-term contract, the state purchasing agent or the central purchasing office involved shall make a determination that:

A. the estimated requirements cover the period of the contract and are reasonably firm and continuing; and

B. the contract will serve the best interests of the state agency or a local public body.

History: Laws 1984, ch. 65, 124.



Section 13-1-152 - Multi-term contracts; cancellation due to unavailability of funds.

13-1-152. Multi-term contracts; cancellation due to unavailability of funds.

When funds are not appropriated or otherwise made available to support continuation of performance of a multi-term contract in a subsequent fiscal period, the contract shall be cancelled.

History: Laws 1984, ch. 65, 125.



Section 13-1-152.1 - Water storage tank service contracts.

13-1-152.1. Water storage tank service contracts.

A municipality may, by direct negotiation subsequent to receiving responses to requests for proposals, enter into a multiyear service contract for the engineering, repair and maintenance of a water storage tank and the appurtenant facilities owned, controlled or operated by the municipality; provided that the contract for services includes provisions that:

A. provide that the municipality is not required to make total payments in a single year that exceed the water utility charges received by the municipality for that year;

B. require that the work be performed under the review of a professional engineer licensed in New Mexico who certifies that the work will be performed in compliance with all applicable codes and engineering standards; and

C. provide that if, on the date of commencement of the contract, the water storage tank or appurtenant facilities require engineering, repair or service in order to bring the tank or facilities into compliance with federal, state or local requirements, the party contracting with the municipality shall provide the engineering, repair or service and that the cost of the work necessary to ensure such compliance shall be itemized separately and charged to the municipality in payments spread over a period of not less than three years from the date of commencement of the contract.

History: Laws 2013, ch. 164, 1.



Section 13-1-153 - Multiple source award; limitations on use.

13-1-153. Multiple source award; limitations on use.

A multiple source award may be made pursuant to Section 13-1-110 NMSA 1978 or Section 1 of this 2007 act when awards to two or more bidders or offerors are necessary for adequate delivery or service. Multiple source awards shall not be made when a single award will meet the needs of the state agency or a local public body without sacrifice of economy or service. Awards shall be limited to the least number of suppliers in one geographical area necessary to meet the requirements of the state agency or a local public body. A multiple source award shall be based upon the lowest responsible bid or proposal received in each geographical area unless the award is made in response to a qualifications-based proposal.

History: Laws 1984, ch. 65, 126; 2007, ch. 312, 5.



Section 13-1-154 - Multiple source award; determination required.

13-1-154. Multiple source award; determination required.

The state purchasing agent or central purchasing office shall make a determination setting forth the reasons for a multiple source award.

History: Laws 1984, ch. 65, 127.



Section 13-1-154.1 - Multiple source contracts; architectural and engineering services contracts; indefinite quantity construction contracts.

13-1-154.1. Multiple source contracts; architectural and engineering services contracts; indefinite quantity construction contracts.

A. A state agency or local public body may procure multiple architectural or engineering services contracts for multiple projects under a single qualifications-based request for proposals; provided that the total amount of multiple contracts and all renewals for a single contractor does not exceed six million dollars ($6,000,000) over four years and that a single contract, including any renewals, does not exceed five hundred thousand dollars ($500,000).

B. A state agency or local public body may procure multiple indefinite quantity construction contracts pursuant to a price agreement for multiple projects under a single request for proposals; provided that the total amount of a contract and all renewals does not exceed ten million dollars ($10,000,000) over three years and the contract provides that any one purchase order under the contract may not exceed one million dollars ($1,000,000).

C. A state agency or local public body may make procurements in accordance with the provisions of Subsection A or B of this section if:

(1) the advertisement and request for proposals states that multiple contracts may or will be awarded, states the number of contracts that may or will be awarded and describes the services or construction to be performed under each contract;

(2) there is a single selection process for all of the multiple contracts, except that for each contract there may be a separate final list and a separate negotiation of contract terms;

(3) each of the multiple contracts for architectural or engineering services has a term not exceeding four years, or for construction, has a term not exceeding three years, each including all extensions and renewals;

(4) a contract to be awarded pursuant to this section to a firm that is currently performing under a contract issued pursuant to this section will not cause the total amount of all contracts issued pursuant to this section to that firm to exceed:

(a) six million dollars ($6,000,000) in any four-year period for architectural or engineering services; or

(b) ten million dollars ($10,000,000) in any three-year period for construction; and

(5) the procurement is subject to the limitations of Sections 13-1-150 through 13-1-154 NMSA 1978.

History: Laws 2007, ch. 312, 1; 2013, ch. 99, 1; 2017, ch. 92, 1.



Section 13-1-155 - Procurement of used items; appraisal required; county road equipment exception for auctions.

13-1-155. Procurement of used items; appraisal required; county road equipment exception for auctions.

A. A central purchasing office, when procuring used items of tangible personal property the estimated cost of which exceeds five thousand dollars ($5,000), shall request bids as though the items were new, adding specifications that permit used items under conditions to be outlined in the bid specifications, including but not limited to requiring a written warranty for at least ninety days after date of delivery and an independent "certificate of working order" by a qualified mechanic or appraiser.

B. Notwithstanding the provisions of Subsection A of this section, the purchasing office for a county may purchase, at public or private auctions conducted by established, recognized commercial auction companies, used heavy equipment, having an estimated cost that exceeds five thousand dollars ($5,000), for use in construction and maintenance of county streets, roads and highways, subject to the following provisions:

(1) the commercial auction company shall have been in business for at least three years preceding the date of purchase and shall conduct at least five auctions annually;

(2) the value of each piece of equipment shall be appraised prior to the auction by a qualified disinterested appraiser retained and paid by the county, who shall make a written appraisal report stating the basis for the appraisal, including the age, condition and comparable sales, and stating that the appraiser has exercised his independent judgment without prior understanding or agreement with any person as to a target value or range of value;

(3) an independent "certificate of working condition" shall be obtained prior to the auction from a qualified mechanic who shall have made a detailed inspection of each major working or major functional part and certified the working condition of each; and

(4) the price paid, including all auction fees and buyer's surcharges, shall not exceed the appraised value.

History: Laws 1984, ch. 65, 128; 1987, ch. 348, 15; 1995, ch. 197, 1.



Section 13-1-156 - Trade or exchange of used items; appraisal required.

13-1-156. Trade or exchange of used items; appraisal required.

A. A central purchasing office, when trading in or exchanging used items of tangible personal property the estimated value of which exceeds five thousand dollars ($5,000) as part-payment on the procurement of new items of tangible personal property, shall:

(1) have an independent appraisal made of the items to be traded in or exchanged. The appraisal shall be in writing, shall be made part of the procurement file and shall be a public record. The invitation for bids or request for proposals shall contain notice to prospective bidders or offerors of the description and specifications of the items to be traded in or exchanged, the appraised value of the items to be traded in or exchanged and the location where the items to be traded in or exchanged may be inspected; or

(2) have two written quotes for purchase of the property at a specified price.

B. Award shall be based upon the net bid. Bidders or offerors shall compute their net bid or offer by deducting the appraised value or highest quote of the items to be traded in or exchanged from the gross bid or offer on the new items of tangible personal property to be procured. If an amount offered in trade is less than the appraised value or the highest quote but is found to be a fair reflection of the current market, representative of the condition of the items of tangible personal property and in the best interest of the agency, the bid or offer may be accepted. Documentation of the terms of acceptance shall be in writing, shall be made a part of the procurement file and shall be a public record.

History: Laws 1984, ch. 65, 129; 1987, ch. 348, 16.



Section 13-1-156.1 - Trade, exchange or disposal of tangible personal property; state-owned railroad.

13-1-156.1. Trade, exchange or disposal of tangible personal property; state-owned railroad.

A. In addition to other methods of disposal authorized by law, the tangible personal property of a state-owned railroad may be traded or exchanged for new items of tangible personal property, or disposed of, by the department of transportation or a local public body that manages the railroad, if authorized by the department of transportation pursuant to the provisions of this section. The central purchasing office may require in a request for proposals that quotes be submitted for the purchase or disposal of the tangible personal property to be traded in, exchanged or disposed of. The tangible personal property may be traded, exchanged or disposed of pursuant to the terms of the contract with the responsible offeror who is awarded the contract if an amount offered in trade or exchange, or amount for disposal, in the proposal is found by the central purchasing office to be:

(1) a fair reflection of the current market value;

(2) representative of the condition of the tangible personal property;

(3) in the best interest of the agency; and

(4) included as an itemized adjustment in the price in the case of a trade or exchange, or itemized cost in the case of disposal.

B. All terms of the trade, exchange or disposal of the items of tangible personal property shall be part of the contract.

History: Laws 2013, ch. 149, 1.



Section 13-1-157 - Receipt; inspection; acceptance or rejection of deliveries.

13-1-157. Receipt; inspection; acceptance or rejection of deliveries.

The using agency is responsible for inspecting and accepting or rejecting deliveries. The using agency shall determine whether the quantity is as specified in the purchase order or contract and whether the quality conforms to the specifications referred to or included in the purchase order or contract. If inspection reveals that the delivery does not conform to the quantity or quality specified in the purchase order or contract, the using agency shall immediately notify the central purchasing office. The central purchasing office shall notify the vendor that the delivery has been rejected and shall order the vendor to promptly make a satisfactory replacement or supplementary delivery. In case the vendor fails to comply, the central purchasing office shall have no obligation to pay for the nonconforming items of tangible personal property. If the delivery does conform to the quantity and quality specified in the purchase order or contract, the using agency shall certify to the central purchasing office that delivery has been completed and is satisfactory.

History: Laws 1984, ch. 65, 130.



Section 13-1-158 - Payments for purchases.

13-1-158. Payments for purchases.

A. No warrant, check or other negotiable instrument shall be issued in payment for any purchase of services, construction or items of tangible personal property unless the central purchasing office or the using agency certifies that the services, construction or items of tangible personal property have been received and meet specifications or unless prepayment is permitted under Section 13-1-98 NMSA 1978 by exclusion of the purchase from the Procurement Code [13-1-28 through 13-1-199 NMSA 1978].

B. Unless otherwise agreed upon by the parties or unless otherwise specified in the invitation for bids, request for proposals or other solicitation, within fifteen days from the date the central purchasing office or using agency receives written notice from the contractor that payment is requested for services or construction completed or items of tangible personal property delivered on site and received, the central purchasing office or using agency shall issue a written certification of complete or partial acceptance or rejection of the services, construction or items of tangible personal property.

C. Except as provided in Subsection D of this section, upon certification by the central purchasing office or the using agency that the services, construction or items of tangible personal property have been received and accepted, payment shall be tendered to the contractor within thirty days of the date of certification. If payment is made by mail, the payment shall be deemed tendered on the date it is postmarked. After the thirtieth day from the date that written certification of acceptance is issued, late payment charges shall be paid on the unpaid balance due on the contract to the contractor at the rate of one and one-half percent per month. For purchases funded by state or federal grants to local public bodies, if the local public body has not received the funds from the federal or state funding agency, payments shall be tendered to the contractor within five working days of receipt of funds from that funding agency.

D. If the central purchasing office or the using agency finds that the services, construction or items of tangible personal property are not acceptable, it shall, within thirty days of the date of receipt of written notice from the contractor that payment is requested for services or construction completed or items of tangible personal property delivered on site, provide to the contractor a letter of exception explaining the defect or objection to the services, construction or delivered tangible personal property along with details of how the contractor may proceed to provide remedial action.

E. Late payment charges that differ from the provisions of Subsection C of this section may be assessed if specifically provided for by contract or pursuant to tariffs approved by the New Mexico public utility commission or the state corporation commission [public regulation commission].

History: Laws 1984, ch. 65, 131; 1987, ch. 348, 17; 1989, ch. 334, 1; 1993, ch. 282, 15; 1997, ch. 104, 1; 1997, ch. 222, 1.



Section 13-1-159 - Right to inspect plant.

13-1-159. Right to inspect plant.

A contract or a solicitation therefor may include a provision permitting a state agency or a local public body, at reasonable times, to inspect the part of the plant or place of business of a contractor or any subcontractor which is related to the performance of any contract awarded or to be awarded.

History: Laws 1984, ch. 65, 132.



Section 13-1-160 - Audit of cost or pricing data.

13-1-160. Audit of cost or pricing data.

A state agency or a local public body may, at reasonable times and places, audit the books and records of any person who has submitted cost or pricing data, to the extent that such books and records relate to such cost or pricing data. Any person who receives a contract, change order or contract modification for which cost or pricing data is required shall maintain books and records that relate to such cost or pricing data for three years from the date of final payment under the contract unless a shorter period is otherwise authorized in writing.

History: Laws 1984, ch. 65, 133.



Section 13-1-161 - Contract audit.

13-1-161. Contract audit.

A state agency or a local public body shall be entitled to audit the books and records of a contractor or any subcontractor under any negotiated contract or subcontract other than a firm fixed-price contract to the extent that such books and records relate to the performance of such contract or subcontract. Such books and records shall be maintained by the contractor for a period of three years from the date of final payment under the prime contract and by the subcontractor for a period of three years from the date of final payment under the subcontract unless a shorter period is otherwise authorized in writing.

History: Laws 1984, ch. 65, 134.



Section 13-1-162 - State procurement standards and specifications committee; terms; staff.

13-1-162. State procurement standards and specifications committee; terms; staff.

A. There is created a "state procurement standards and specifications committee." The state purchasing agent is a member and the chairman of the committee.

B. The committee consists of eleven members knowledgeable in procurement procedures, appointed by the secretary with the approval of the governor as follows:

(1) one representative of the state highway department;

(2) one representative of the health and environment department;

(3) one representative of the corrections department;

(4) one person who is an elected county official or is a full-time county employee;

(5) one person who is an elected municipal official or is a full-time municipal employee;

(6) one person who is an elected district school board member or is a full-time school employee;

(7) two persons representing other state departments; and

(8) two persons representing the private sector.

C. The terms of all committee members are limited to the term of the governor under whom they were appointed; provided, however, that the terms of the county, municipal and district school board members are further conditioned upon their continuing service with the local governing body which qualified their appointment.

D. The state purchasing agent shall provide the necessary staff for the committee.

History: Laws 1984, ch. 65, 135.



Section 13-1-163 - Committee powers and duties; special committees; annual report.

13-1-163. Committee powers and duties; special committees; annual report.

A. The committee shall prepare standards, specifications and a list of acceptable brand-name items and shall seek the advice and assistance of state agencies and local public bodies to ascertain their common and special requirements.

B. The committee shall develop model specifications for all state agencies and local public bodies.

C. The committee shall assist the state purchasing agent in the preparation of rules and regulations.

D. The committee shall appoint special committees consisting of representatives of state departments, local public bodies and private industry, including technical consultants, for the study of any commodity or commodity group whenever such appointment is necessary or reasonable. The special committee shall automatically dissolve upon the completion of its specific task.

E. The committee and special committees may make use of the laboratories, engineering facilities and technical staff of any state department or agency, including educational institutions, in connection with the performance of their duties.

F. The state purchasing agent shall report annually to the secretary on the work done by the committee and its special committees during the calendar year. The report shall be made available to the legislature by delivering a copy to the legislative finance committee prior to the beginning of each annual legislative session.

G. No standard, specification, acceptable brand list, rule or regulation recommended by the committee shall be construed to alter the authority of any state agency or local public body.

History: Laws 1984, ch. 65, 136.



Section 13-1-164 - Specifications; maximum practicable competition.

13-1-164. Specifications; maximum practicable competition.

All specifications shall be drafted so as to ensure maximum practicable competition and fulfill the requirements of state agencies and local public bodies. In preparing specifications, if, in the opinion of the state purchasing agent or central purchasing office, a proposed component is of a nature that would restrict the number of responsible bidders or responsible offerors and thereby limit competition, if practicable, the state purchasing agent or central purchasing office shall draft the specifications without the component and procure the component by issuing a separate invitation for bids or request for proposals or by entering into a sole source procurement.

History: Laws 1984, ch. 65, 137; 2007, ch. 345, 2.



Section 13-1-165 - Brand-name specification; use.

13-1-165. Brand-name specification; use.

A brand-name specification may be used only when the state purchasing agent or a central purchasing office makes a determination that only the identified brand-name item or items will satisfy the needs of the state agency or a local public body.

History: Laws 1984, ch. 65, 138.



Section 13-1-166 - Brand-name specification; competition.

13-1-166. Brand-name specification; competition.

The state purchasing agent or a central purchasing office shall seek to identify sources from which the designated brand-name items can be obtained and shall solicit such sources to achieve whatever degree of price competition is practicable. If only one source can supply the requirement, the procurement shall be made under Section 99 [13-1-126 NMSA 1978] of the Procurement Code.

History: Laws 1984, ch. 65, 139.



Section 13-1-167 - Brand-name or equal specification; required characteristics.

13-1-167. Brand-name or equal specification; required characteristics.

Unless the state purchasing agent or a central purchasing office makes a determination that the essential characteristics of the brand names included in the specifications are commonly known in the industry or trade, brand-name or equal specifications shall include a description of the particular design, function or performance characteristics which are required.

History: Laws 1984, ch. 65, 140.



Section 13-1-168 - Brand-name or equal specification; required language.

13-1-168. Brand-name or equal specification; required language.

Where a brand-name or equal specification is used in a solicitation, the solicitation shall contain explanatory language that the use of a brand name is for the purpose of describing the standard of quality, performance and characteristics desired and is not intended to limit or restrict competition.

History: Laws 1984, ch. 65, 141.



Section 13-1-169 - Purchase request; specifications; purchase orders.

13-1-169. Purchase request; specifications; purchase orders.

A. All using agency requests for procurement shall contain:

(1) a statement of need and the general characteristics of the item, construction or service desired; and

(2) a statement of the quantity desired and a general statement of quality.

B. The central purchasing office may consolidate procurements and may contract for items of tangible personal property or services at a firm price at which the items or services needed during the year or portion of a year shall be purchased.

History: Laws 1984, ch. 65, 142.



Section 13-1-170 - Uniform contract clauses.

13-1-170. Uniform contract clauses.

A. A state agency, local public body or central purchasing office with the power to issue regulations may require by regulation that contracts include uniform clauses providing for termination of contracts, adjustments in prices, adjustments in time of performance or other contract provisions as appropriate, including but not limited to the following subjects:

(1) the unilateral right of a state agency or a local public body to order in writing:

(a) changes in the work within the scope of the contract; and

(b) temporary stoppage of the work or the delay of performance;

(2) variations occurring between estimated quantities of work in a contract and actual quantities;

(3) liquidated damages;

(4) permissible excuses for delay or nonperformance;

(5) termination of the contract for default;

(6) termination of the contract in whole or in part for the convenience of the state agency or a local public body;

(7) assignment clauses providing for the assignment by the contractor to the state agency or a local public body of causes of action for violation of state or federal antitrust statutes;

(8) identification of subcontractors by bidders in bids; and

(9) uniform subcontract clauses in contracts.

B. A state agency, local public body or central purchasing office with the power to issue regulations shall require by regulation that contracts include a clause imposing late payment charges against the state agency or local public body in the amount and under the conditions stated in Section 13-1-158 NMSA 1978.

History: Laws 1984, ch. 65, 143; 1997, ch. 104, 2; 1997, ch. 222, 2.



Section 13-1-171 - Price adjustments.

13-1-171. Price adjustments.

Adjustments in price shall be computed in one or more of the following ways as specified in the contract:

A. by agreement on a fixed-price adjustment before commencement of performance or as soon thereafter as practicable;

B. by unit prices specified in the contract or subsequently agreed upon by the parties;

C. by the costs attributable to the events or conditions as specified in the contract or subsequently agreed upon by the parties;

D. by a provision for both upward and downward revision of stated contract price upon the occurrence of specified contingencies if the contract is for commercial items sold in substantial quantities to the general public with prices based upon established catalogue or list prices in a form regularly maintained by the manufacturer or vendor and published or otherwise available for customer inspection. In the event of revision of the stated contract price, the contract file shall be promptly documented by the state purchasing agent or central purchasing office;

E. in such other manner as the contracting parties may mutually agree; or

F. in the absence of agreement by the parties, by a unilateral determination reasonably computed by the state agency or a local public body of the costs attributable to the events or conditions.

History: Laws 1984, ch. 65, 144; 1987, ch. 348, 18.



Section 13-1-172 - Right to protest.

13-1-172. Right to protest.

Any bidder or offeror who is aggrieved in connection with a solicitation or award of a contract may protest to the state purchasing agent or a central purchasing office. The protest shall be submitted in writing within fifteen calendar days after knowledge of the facts or occurrences giving rise to the protest.

History: Laws 1984, ch. 65, 145; 1987, ch. 348, 19.



Section 13-1-173 - Procurements after protest.

13-1-173. Procurements after protest.

In the event of a timely protest under Section 145 [13-1-172 NMSA 1978] of the Procurement Code, the state purchasing agent or a central purchasing office shall not proceed further with the procurement unless the state purchasing agent or a central purchasing office makes a determination that the award of the contract is necessary to protect substantial interests of the state agency or a local public body.

History: Laws 1984, ch. 65, 146.



Section 13-1-174 - Authority to resolve protests.

13-1-174. Authority to resolve protests.

The state purchasing agent, a central purchasing office or a designee of either shall have the authority to take any action reasonably necessary to resolve a protest of an aggrieved bidder or offeror. This authority shall be exercised in accordance with regulations promulgated by the secretary, a local public body or a central purchasing office which has the authority to issue regulations but shall not include the authority to award money damages or attorneys' fees.

History: Laws 1984, ch. 65, 147; 1987, ch. 348, 20.



Section 13-1-175 - Protest; determination.

13-1-175. Protest; determination.

The state purchasing agent, a central purchasing office or a designee of either shall promptly issue a determination relating to the protest. The determination shall:

A. state the reasons for the action taken; and

B. inform the protestant of the right to judicial review of the determination pursuant to Section 156 [13-1-183 NMSA 1978] of the Procurement Code.

History: Laws 1984, ch. 65, 148.



Section 13-1-176 - Protest; notice of determination.

13-1-176. Protest; notice of determination.

A copy of the determination issued under Section 148 [13-1-175 NMSA 1978] of the Procurement Code shall immediately be mailed to the protestant and other bidders or offerors involved in the procurement.

History: Laws 1984, ch. 65, 149.



Section 13-1-177 - Authority to suspend or debar.

13-1-177. Authority to suspend or debar.

A. The state purchasing agent or a central purchasing office, after consultation with the using agency, may suspend a person from consideration for award of contracts if the state purchasing agent or central purchasing office, after reasonable investigation, finds that a person has engaged in conduct that constitutes cause for debarment pursuant to Section 13-1-178 NMSA 1978.

B. The term of a suspension pursuant to this section shall not exceed three months; however, if a person, including a bidder, offeror or contractor, has been charged with a criminal offense that would be a cause for debarment pursuant to Section 13-1-178 NMSA 1978, the suspension shall remain in effect until the criminal charge is resolved and the person is debarred or the reason for suspension no longer exists.

C. The state purchasing agent or a central purchasing office, after reasonable notice to the person involved, shall have authority to recommend to the governing authority of a state agency or a local public body the debarment of a person for cause from consideration for award of contracts, other than contracts for professional services. The debarment shall not be for a period of more than three years. The authority to debar shall be exercised by the governing authority of a state agency or a local public body in accordance with rules that shall provide for reasonable notice and a fair hearing prior to debarment.

D. As used in this section, the terms "person", "bidder", "offeror" and "contractor" include principals, officers, directors, owners, partners and managers of the person, bidder, offeror or contractor.

History: Laws 1984, ch. 65, 150; 2013, ch. 41, 2.



Section 13-1-178 - Causes for debarment or suspension; time limit.

13-1-178. Causes for debarment or suspension; time limit.

A. The causes for debarment or suspension occurring within three years of the date final action on a procurement is taken include but are not limited to the following:

(1) criminal conviction of a bidder, offeror or contractor for commission of a criminal offense related to obtaining unlawfully or attempting to obtain a public or private contract or subcontract, or related to the unlawful performance of such contract or subcontract;

(2) civil judgment against a bidder, offeror or contractor for a civil violation related to obtaining unlawfully or attempting to obtain a public or private contract or subcontract, or related to the unlawful performance of such contract or subcontract;

(3) conviction of a bidder, offeror or contractor under state or federal statutes related to embezzlement, theft, forgery, bribery, fraud, falsification or destruction of records, making false statements or receiving stolen property or for violation of federal or state tax laws;

(4) conviction of a bidder, offeror or contractor under state or federal antitrust statutes relating to the submission of offers;

(5) criminal conviction against a bidder, offeror or contractor for any other offense related to honesty, integrity or business ethics;

(6) civil judgment against a bidder, offeror or contractor for a civil violation related to honesty, integrity or business ethics;

(7) civil judgment against a bidder, offeror or contractor pursuant to the Unfair Practices Act [Chapter 57, Article 12 NMSA 1978];

(8) violation by a bidder, offeror or contractor of contract provisions, as set forth in this paragraph, of a character that is reasonably regarded by the state purchasing agent or a central purchasing office to be so serious as to justify suspension or debarment action, including:

(a) willful failure to perform in accordance with one or more contracts; or

(b) a history of failure to perform or of unsatisfactory performance of one or more contracts; provided that this failure or unsatisfactory performance has occurred within a reasonable time preceding the decision to impose debarment; and provided further that failure to perform or unsatisfactory performance caused by acts beyond the control of the contractor shall not be considered to be a basis for debarment;

(9) any other cause that the state purchasing agent or a central purchasing office determines to be so serious and compelling as to affect responsibility as a contractor; or

(10) for a willful violation by a bidder, offeror or contractor of the provisions of the Procurement Code.

B. As used in this section, the terms "bidder", "offeror" and "contractor" include principals, officers, directors, owners, partners and managers of the bidder, offeror or contractor.

History: Laws 1984, ch. 65, 151; 2013, ch. 41, 3.



Section 13-1-179 - Debarment or suspension; determination.

13-1-179. Debarment or suspension; determination.

The governing authority of a state agency or a local public body shall issue a written determination to debar or suspend. The determination shall:

A. state the reasons for the action taken; and

B. inform the debarred or suspended business involved of its rights to judicial review pursuant to Section 156 [13-1-183 NMSA 1978] of the Procurement Code.

History: Laws 1984, ch. 65, 152.



Section 13-1-180 - Debarment or suspension; notice of determination.

13-1-180. Debarment or suspension; notice of determination.

A copy of the determination made pursuant to Section 13-1-179 NMSA 1978 shall be:

A. mailed to the last known address on file with the state purchasing agent or central purchasing office, by first class mail, within three business days after issuance of the written determination; or

B. transmitted electronically within three business days after issuance of the written determination.

History: Laws 1984, ch. 65, 153; 2013, ch. 41, 4.



Section 13-1-180.1 - Continuation of current contracts; restrictions on subcontracting.

13-1-180.1. Continuation of current contracts; restrictions on subcontracting.

A. Notwithstanding the debarment, suspension or proposed debarment of a person, a state agency or local public body may continue contracts or subcontracts in existence at the time that the person is debarred, suspended or proposed for debarment unless the governing authority of the state agency or local public body directs otherwise.

B. Unless the governing authority of a state agency or local public body issues a written determination based on compelling reasons holding otherwise, a person that has been debarred or suspended or whose debarment has been proposed shall not, after the date that the person is debarred, suspended or proposed for debarment:

(1) incur financial obligations, including those for materials, services and facilities, unless the person is specifically authorized to do so under the terms and conditions of the person's contract; or

(2) extend the duration of the person's contract by adding new work, by exercising options or by taking other action.

C. Unless pursuant to written authorization based on the compelling reasons of the governing authority of a state agency or local public body, the state purchasing agent or a central purchasing office shall not consent to enter a subcontract subject to the Procurement Code with a person that has been debarred, suspended or proposed for debarment.

D. A person that has entered into a contract subject to the Procurement Code shall not subcontract with another person that has been debarred, suspended or proposed for debarment without the written authorization of the state purchasing agent or a central purchasing office. A person that wishes to subcontract with another person that has been debarred, suspended or proposed for debarment shall make a request to the applicable state agency or local public body that includes the following:

(1) the name of the proposed subcontractor;

(2) information about the proposed subcontractor's debarment, suspension or proposed debarment;

(3) the requester's compelling reasons for seeking a subcontract with the proposed subcontractor; and

(4) a statement of how the person will protect the interests of the state agency or local public body considering the proposed subcontractor's debarment, suspension or proposed debarment.

History: Laws 2013, ch. 41, 5.



Section 13-1-181 - Remedies prior to execution of contract.

13-1-181. Remedies prior to execution of contract.

If prior to the execution of a valid, written contract by all parties and necessary approval authorities, the state purchasing agent or a central purchasing office makes a determination that a solicitation or proposed award of the proposed contract is in violation of law, then the solicitation or proposed award shall be canceled.

History: Laws 1984, ch. 65, 154; 2002, ch. 62, 1.



Section 13-1-182 - Ratification or termination after execution of contract.

13-1-182. Ratification or termination after execution of contract.

If after the execution of a valid, written contract by all parties and necessary approval authorities, the state purchasing agent or a central purchasing office makes a determination that a solicitation or award of the contract was in violation of law and if the business awarded the contract did not act fraudulently or in bad faith:

A. the contract may be ratified, affirmed and revised to comply with law, provided that a determination is made that doing so is in the best interests of a state agency or a local public body; or

B. the contract may be terminated, and the contractor shall be compensated for the actual expenses reasonably incurred under the contract plus a reasonable profit prior to termination.

History: Laws 1984, ch. 65, 155; 2002, ch. 62, 2.



Section 13-1-183 - Judicial review.

13-1-183. Judicial review.

All actions authorized by the Procurement Code [Sections 13-1-28 through 13-1-199 NMSA 1978] for judicial review of a determination shall be filed pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: Laws 1984, ch. 65, 156; 1998, ch. 55, 24; 1999, ch. 265, 24.



Section 13-1-184 - Assistance to small business; policy.

13-1-184. Assistance to small business; policy.

It shall be the policy of this state to encourage small businesses to do business with state agencies and local public bodies.

History: Laws 1984, ch. 65, 157.



Section 13-1-185 - Assistance to small business; duties of the state purchasing agent.

13-1-185. Assistance to small business; duties of the state purchasing agent.

A. The state purchasing agent shall issue publications designed to assist small businesses in learning how to do business with the state agencies and local public bodies.

B. The state purchasing agent shall compile, maintain and make available source lists of small businesses for the purpose of encouraging procurement by the state agencies and local public bodies from small businesses.

C. The state purchasing agent and central purchasing offices shall take all reasonable action to ensure that small businesses are solicited on each procurement for which they appear to be qualified.

D. The state purchasing agent shall develop training programs to assist small businesses in learning how to do business with the state agencies and local public bodies.

E. The state purchasing agent or a central purchasing office may make special provisions for progress payments as such office or officer may deem reasonably necessary to encourage procurement from small businesses in accordance with regulations promulgated by the secretary or a central purchasing office with authority to issue regulations.

History: Laws 1984, ch. 65, 158.



Section 13-1-186 - Assistance to small business; bid bonds; reduction.

13-1-186. Assistance to small business; bid bonds; reduction.

The state purchasing agent or central purchasing office may reduce bid bond, performance bond or payment bond requirements authorized by the Procurement Code [Sections 13-1-28 through 13-1-199 NMSA 1978] to encourage procurement from small businesses.

History: Laws 1984, ch. 65, 159.



Section 13-1-187 - Small business; report to the legislature.

13-1-187. Small business; report to the legislature.

The state purchasing agent shall annually, before January 1, report in writing to the legislature concerning the awarding of state contracts to small businesses during the preceding fiscal year.

History: Laws 1984, ch. 65, 160.



Section 13-1-188 - Public acquisition of American-made motor vehicles required.

13-1-188. Public acquisition of American-made motor vehicles required.

A state agency shall only acquire motor vehicles assembled in North America except for gas-electric hybrid vehicles until these vehicles are assembled in North America; provided that this section shall not apply to motor vehicles used for law enforcement purposes. For the purposes of this section, "motor vehicle" means a light-duty vehicle under eight thousand five hundred pounds.

History: Laws 1984, ch. 65, 161; 2002, ch. 32, 1; 2013, ch. 217, 1.



Section 13-1-189 - Procurements pursuant to the Corrections Industries Act.

13-1-189. Procurements pursuant to the Corrections Industries Act.

A. All state agencies shall purchase and all local public bodies may purchase items of tangible personal property and services offered pursuant to the provisions of the Corrections Industries Act [33-8-1 through 33-8-15 NMSA 1978].

B. The corrections industries commission shall prepare a catalogue containing an accurate and complete description of all items of tangible personal property and services available. A copy of the catalogue shall be provided to each state agency and local public body. The catalogue shall contain an approximate time required for delivery of each item of tangible personal property and service.

C. The state purchasing agent or a central purchasing office shall purchase available items of tangible personal property and services from the catalogue unless a determination is made that:

(1) an emergency exists requiring immediate action to procure the items of tangible personal property or service;

(2) the specifications for the items of tangible personal property or service, including quality, quantity and delivery requirements, cannot be met within a reasonable time by the corrections department; or

(3) the price to be paid to the corrections department for the items of tangible personal property or service is higher than the bid price of comparable items of tangible personal property or services.

History: Laws 1984, ch. 65, 162; 1987, ch. 5, 1.



Section 13-1-190 - Unlawful employee participation prohibited.

13-1-190. Unlawful employee participation prohibited.

A. Except as permitted by the University Research Park and Economic Development Act [Chapter 21, Article 28 NMSA 1978] or the New Mexico Research Applications Act [53-7B-1 through 53-7B-10 NMSA 1978], it is unlawful for any state agency or local public body employee, as defined in the Procurement Code [Sections 13-1-28 through 13-1-199 NMSA 1978] , to participate directly or indirectly in a procurement when the employee knows that the employee or any member of the employee's immediate family has a financial interest in the business seeking or obtaining a contract.

B. An employee or any member of an employee's immediate family who holds a financial interest in a disclosed blind trust shall not be deemed to have a financial interest with regard to matters pertaining to that trust.

History: Laws 1984, ch. 65, 163; 1989, ch. 264, 27; 2009, ch. 66, 12.



Section 13-1-191 - Bribes; gratuities and kickbacks; contract reference required.

13-1-191. Bribes; gratuities and kickbacks; contract reference required.

All contracts and solicitations therefor shall contain reference to the criminal laws prohibiting bribes, gratuities and kickbacks.

History: Laws 1984, ch. 65, 164.



Section 13-1-191.1 - Campaign contribution disclosure and prohibition.

13-1-191.1. Campaign contribution disclosure and prohibition.

A. This section applies to prospective contractors with the state or a local public body.

B. A prospective contractor subject to this section shall disclose all campaign contributions given by the prospective contractor or a family member or representative of the prospective contractor to an applicable public official of the state or a local public body during the two years prior to the date on which a proposal is submitted or, in the case of a sole source or small purchase contract, the two years prior to the date on which the contractor signs the contract, if the aggregate total of contributions given by the prospective contractor or a family member or representative of the prospective contractor to the public official exceeds two hundred fifty dollars ($250) over the two-year period.

C. The disclosure shall indicate the date, the amount, the nature and the purpose of the contribution. The disclosure statement shall be on a form developed and made available electronically by the department of finance and administration to all state agencies and local public bodies. The state agency or local public body that procures the services or items of tangible personal property shall indicate on the form the name or names of every applicable public official, if any, for which disclosure is required by a prospective contractor for each competitive sealed proposal, sole source or small purchase contract. The form shall be filed with the state agency or local public body as part of the competitive sealed proposal, or in the case of a sole source or small purchase contract, on the date on which the contractor signs the contract.

D. A prospective contractor submitting a disclosure statement pursuant to this section who has not contributed to an applicable public official, whose family members have not contributed to an applicable public official or whose representatives have not contributed to an applicable public official shall make a statement that no contribution was made.

E. A prospective contractor or a family member or representative of the prospective contractor shall not give a campaign contribution or other thing of value to an applicable public official or the applicable public official's employees during the pendency of the procurement process or during the pendency of negotiations for a sole source or small purchase contract.

F. A solicitation or proposed award for a proposed contract may be canceled pursuant to Section 13-1-181 NMSA 1978 or a contract that is executed may be ratified or terminated pursuant to Section 13-1-182 NMSA 1978 if:

(1) a prospective contractor fails to submit a fully completed disclosure statement pursuant to this section; or

(2) a prospective contractor or family member or representative of the prospective contractor gives a campaign contribution or other thing of value to an applicable public official or the applicable public official's employees during the pendency of the procurement process.

G. As used in this section:

(1) "applicable public official" means a person elected to an office or a person appointed to complete a term of an elected office, who has the authority to award or influence the award of the contract for which the prospective contractor is submitting a competitive sealed proposal or who has the authority to negotiate a sole source or small purchase contract that may be awarded without submission of a sealed competitive proposal;

(2) "family member" means a spouse, father, mother, child, father-in-law, mother-in-law, daughter-in-law or son-in-law of:

(a) a prospective contractor, if the prospective contractor is a natural person; or

(b) an owner of a prospective contractor;

(3) "pendency of the procurement process" means the time period commencing with the public notice of the request for proposals and ending with the award of the contract or the cancellation of the request for proposals;

(4) "prospective contractor" means a person or business that is subject to the competitive sealed proposal process set forth in the Procurement Code [Sections 13-1-28 through 13-1-199 NMSA 1978] or is not required to submit a competitive sealed proposal because that person or business qualifies for a sole source or small purchase contract; and

(5) "representative of the prospective contractor" means an officer or director of a corporation, a member or manager of a limited liability corporation, a partner of a partnership or a trustee of a trust of the prospective contractor.

History: Laws 2006, ch. 81, 1; 2007, ch. 234, 2.



Section 13-1-192 - Contingent fees prohibited.

13-1-192. Contingent fees prohibited.

It is unlawful for a person or business to be retained or for a business to retain a person or business to solicit or secure a contract upon an agreement or understanding that the compensation is contingent upon the award of the contract, except for retention of bona fide employees or bona fide established commercial selling agencies for the purpose of securing business and persons or businesses employed by a local public body which are providing professional services to the local public body in anticipation of the receipt of federal or state grants or loans.

History: Laws 1984, ch. 65, 165.



Section 13-1-193 - Contemporaneous employment prohibited.

13-1-193. Contemporaneous employment prohibited.

It is unlawful for any state agency or local public body employee who is participating directly or indirectly in the procurement process to become or to be, while such an employee, the employee of any person or business contracting with the governmental body by whom the employee is employed.

History: Laws 1984, ch. 65, 166.



Section 13-1-194 - Waivers from contemporaneous employment and unlawful employee participation permitted.

13-1-194. Waivers from contemporaneous employment and unlawful employee participation permitted.

A state agency or a local public body may grant a waiver from unlawful employee participation pursuant to Section 163 [13-1-190 NMSA 1978] of the Procurement Code, or contemporaneous employment pursuant to Section 166 [13-1-193 NMSA 1978] of the Procurement Code, upon making a determination that:

A. the contemporaneous employment or financial interest of the employee has been publicly disclosed;

B. the employee will be able to perform his procurement functions without actual or apparent bias or favoritism; and

C. the employee participation is in the best interests of the state agency or a local public body.

History: Laws 1984, ch. 65, 167.



Section 13-1-195 - Use of confidential information prohibited.

13-1-195. Use of confidential information prohibited.

It is unlawful for any state agency or local public body employee or former employee knowingly to use confidential information for actual or anticipated personal gain or for the actual or anticipated personal gain of any other person.

History: Laws 1984, ch. 65, 168.



Section 13-1-196 - Civil penalty.

13-1-196. Civil penalty.

Any person, firm or corporation that knowingly violates any provision of the Procurement Code [Sections 13-1-28 through 13-1-199 NMSA 1978] is subject to a civil penalty of not more than one thousand dollars ($1,000) for each procurement in violation of any provision of the Procurement Code. The attorney general or the district attorney in the jurisdiction in which the violation occurs is empowered to bring a civil action for the enforcement of any provision of the Procurement Code. Any penalty collected under the provisions of this section shall be credited to the general fund of the political subdivision in which the violation occurred and on whose behalf the suit was brought.

History: Laws 1984, ch. 65, 169.



Section 13-1-197 - Recovery of value transferred or received; additional civil penalty.

13-1-197. Recovery of value transferred or received; additional civil penalty.

An amount equal to the value of anything transferred or received in violation of the provisions of the Procurement Code [Sections 13-1-28 through 13-1-199 NMSA 1978] by a transferor and transferee may be imposed as a civil penalty upon both the transferor and transferee. The civil penalty provided for in this section is imposed in addition but pursuant to the terms and conditions of Section 169 [13-1-196 NMSA 1978] of the Procurement Code.

History: Laws 1984, ch. 65, 170.



Section 13-1-198 - Kickbacks; additional civil penalty.

13-1-198. Kickbacks; additional civil penalty.

Upon a showing that a subcontractor made a kickback to a prime contractor or a higher-tier subcontractor in connection with the award of a subcontract or order thereunder, it is conclusively presumed that the amount thereof was included in the price of the subcontract or order and ultimately borne by the state agency or a local public body. An amount equal to the kickback is imposed as a civil penalty by the state agency or a local public body upon the recipient and upon the subcontractor making such kickbacks in addition but pursuant to the terms and conditions of Section 169 [13-1-196 NMSA 1978] of the Procurement Code.

History: Laws 1984, ch. 65, 171.



Section 13-1-199 - Penalties.

13-1-199. Penalties.

Any business or person that willfully violates the Procurement Code is guilty of:

A. a misdemeanor if the transaction involves fifty thousand dollars ($50,000) or less; or

B. a fourth degree felony if the transaction involves more than fifty thousand dollars ($50,000).

History: Laws 1984, ch. 65, 172; 2013, ch. 40, 5.






Article 1A - Purchasing Discounts

Section 13-1A-1 - Short title.

13-1A-1. Short title.

This act [13-1A-1 to 13-1A-4 NMSA 1978] may be cited as the "Purchasing Discount Act".

History: Laws 1983, ch. 164, 1.



Section 13-1A-2 - Purpose.

13-1A-2. Purpose.

The purpose of the Purchasing Discount Act is to effect certain economies in the operation of state government by requiring state agencies to establish bookkeeping and administrative procedures to accelerate payments to vendors for supplies and equipment so as to secure price discounts offered by such vendors for early payment of accounts.

History: Laws 1983, ch. 164, 2.



Section 13-1A-3 - Definition.

13-1A-3. Definition.

As used in the Purchasing Discount Act, "state agency" means agency, department, commission, board and institution of state government.

History: Laws 1983, ch. 164, 3.



Section 13-1A-4 - Revision of bookkeeping and payment procedures; reports of progress.

13-1A-4. Revision of bookkeeping and payment procedures; reports of progress.

A. Not later than July 1, 1986, each state agency shall review and revise its bookkeeping and vouchering procedures so as to effect accelerated payments to vendors for purchases of supplies and equipment in order to secure for the state the largest available price discount offered by such vendors for early payment of accounts. On or before September 1 of each year, a progress report of the implementation of the provisions of the Purchasing Discount Act shall be submitted by each state agency to the department of finance and administration and to the legislative finance committee as an addendum to its budget request for the ensuing fiscal year.

B. The department of finance and administration shall review its administrative procedures for payment of vouchers by state agencies for the purchase of supplies and equipment in order to effect revised procedures to secure the largest available price discounts offered by vendors for early payment of accounts. The department shall prescribe guidelines for state agencies to implement the provisions of the Purchasing Discount Act. The department shall, annually by December 15, submit a progress report to the legislature on the overall progress made by state agencies in implementing the procedures required by the Purchasing Discount Act.

History: Laws 1983, ch. 164, 4.






Article 1B - Alternative Fuel Acquisition

Section 13-1B-1 - Short title.

13-1B-1. Short title.

Chapter 13, Article 1B NMSA 1978 may be cited as the "Alternative Fuel Acquisition Act".

History: Laws 1992, ch. 58, 1; 2002, ch. 32, 2.



Section 13-1B-2 - Definitions.

13-1B-2. Definitions.

As used in the Alternative Fuel Acquisition Act:

A. "alternative fuel" means natural gas, liquefied petroleum gas, electricity, hydrogen, a fuel mixture containing not less than eighty-five percent ethanol or methanol, a fuel mixture containing not less than twenty percent vegetable oil or a water-phased hydrocarbon fuel emulsion consisting of a hydrocarbon base and water in an amount not less than twenty percent by volume of the total water-phased fuel emulsion;

B. "conventional fuel" means gasoline or diesel fuel;

C. "department" means the energy, minerals and natural resources department;

D. "fund" means the alternative fuel acquisition loan fund;

E. "political subdivision" means a county, municipality or school district; and

F. "vehicle" means a light duty vehicle under 8,500 pounds.

History: Laws 1992, ch. 58, 2; 1994, ch. 130, 1; 1995, ch. 160, 1; 1997, ch. 24, 2; 1998, ch. 22, 2; 2002, ch. 32, 3.



Section 13-1B-3 - Acquisition of vehicles; exemptions.

13-1B-3. Acquisition of vehicles; exemptions.

A. Seventy-five percent of vehicles acquired in fiscal year 2003 and each fiscal year thereafter by the agencies and departments of state government and educational institutions shall be vehicles that:

(1) meet or exceed the corporate average fuel economy standards for vehicles issued by the national highway transportation safety administration of the United States department of transportation;

(2) are hybrid vehicles;

(3) are capable of operating on alternative fuel with either bi-fuel capability or dedicated engine configurations; or

(4) are plug-in electric vehicles.

B. Certified law enforcement pursuit vehicles and emergency vehicles are exempt from the provisions of the Alternative Fuel Acquisition Act. The department may exempt additional vehicles from the requirements of Subsection A of this section upon demonstration by the acquiring entity that:

(1) a vehicle that meets the corporate average fuel economy standards is not suitable for its intended use or is unavailable from an original vehicle manufacturer;

(2) alternative fuels are unavailable at a cost within fifteen percent of the cost of conventional fuel within the normal driving range of these vehicles; or

(3) a vehicle suitable for its intended use and capable of operating on alternative fuel or a gas-electric hybrid is not available from an original equipment manufacturer.

C. Equipment and installation procedures shall conform to all applicable state and federal safety and environmental regulations and standards.

D. The agencies and departments of state government, political subdivisions and educational institutions may submit loan applications to the department to acquire loans to facilitate the acquisition of their vehicles.

E. Agencies and departments of state government and educational institutions shall provide to the department by September 1, 2003 and by September 1 of each year thereafter the total number of vehicles acquired in the preceding fiscal year and the number of those vehicles that meet the requirements of Paragraphs (1) through (4) of Subsection A of this section and the make, model, fuel or power type of and corporate average fuel economy rating for each of those vehicles.

History: Laws 1992, ch. 58, 3; 1994, ch. 130, 2; 1995, ch. 160, 2; 2002, ch. 32, 4; 2009, ch. 110, 1.



Section 13-1B-4 - Revolving loan fund created; administration.

13-1B-4. Revolving loan fund created; administration.

A. The "alternative fuel acquisition loan fund" is created in the state treasury as a revolving loan fund. The department shall administer the fund and make loans from the fund in accordance with the Alternative Fuel Acquisition Act.

B. The fund shall consist of earnings on balances in the fund, receipts from the repayment of loans made pursuant to the Alternative Fuel Acquisition Act and appropriations made by the legislature.

C. The fund balance shall not exceed five million dollars ($5,000,000), and any balance in the fund of five million dollars ($5,000,000) or less shall not revert to the general fund at the end of any fiscal year. Interest on cash balances and repayment of loans in excess of the amount necessary to maintain the fund balance at five million dollars ($5,000,000) shall be deposited in the general fund.

D. Administrative costs of the fund shall be paid by the department until interest revenues in the fund are sufficient to cover administrative costs, at which time administrative costs may be paid from the fund.

E. Expenditures from the fund shall be supported by loan documents evidencing the intent of the borrower to repay the loan. The original loan documents shall be filed with the department of finance and administration, and a copy shall be filed with the department.

History: Laws 1992, ch. 58, 4; 2002, ch. 32, 5.



Section 13-1B-5 - Revolving loan fund; loans made from the fund.

13-1B-5. Revolving loan fund; loans made from the fund.

A. Money available in the fund may be loaned by the department to reimburse the expenses incurred in acquiring vehicles of the agencies and departments of state government, political subdivisions and educational institutions from gasoline to alternative fuel.

B. A state agency or department, a political subdivision or an educational institution to which a loan is made shall demonstrate the ability to pay back the loan within seven years of the date that its vehicles are acquired.

C. The maximum amount loaned to acquire a vehicle shall not exceed the actual cost of acquiring the vehicle or three thousand dollars ($3,000), whichever is less.

History: Laws 1992, ch. 58, 5; 1994, ch. 130, 3; 2002, ch. 32, 6.



Section 13-1B-6 - Loan program; duties of the department.

13-1B-6. Loan program; duties of the department.

A. The department shall:

(1) administer the provisions of the Alternative Fuel Acquisition Act, except that the provisions of Section 13-1B-3 NMSA 1978 shall be administered by the commission on higher education and the state department of public education for their respective programs;

(2) establish a program to make loans to the agencies and departments of state government, political subdivisions and educational institutions, individually or jointly, to facilitate the acquisition of vehicles of the agencies and departments of state government, political subdivisions and educational institutions in accordance with the Alternative Fuel Acquisition Act;

(3) review, evaluate and approve or reject all loan applications submitted to obtain loans from the fund;

(4) submit an annual report to the governor and the legislature evaluating the status and the effectiveness of the Alternative Fuel Acquisition Act; and

(5) have an annual audit performed on the administration of the fund.

B. The department shall adopt rules and regulations necessary to carry out the purposes of the Alternative Fuel Acquisition Act, including rules and regulations governing:

(1) the procedures and format for submitting loan applications to the department to obtain a loan from the fund;

(2) the criteria to review, evaluate and approve loan applications;

(3) the procedure to determine the distribution of money in the fund; and

(4) the procedure to determine and notify an applicant of the progress on a loan application.

History: Laws 1992, ch. 58, 6; 1994, ch. 130, 4; 2002, ch. 32, 7.



Section 13-1B-7 - Repayment of loans to the fund.

13-1B-7. Repayment of loans to the fund.

A. When developing the repayment schedule for loans from the fund, the department shall consider the projected savings from alternative fuel.

B. The department of finance and administration shall collect and account for the loans made from the fund, and it shall have custody of all of the original loan documents, including all notes and contracts evidencing the amounts owed to the fund.

C. Loans shall be made for a period of time not to exceed seven years, with an annual interest rate of five percent. A loan shall be repaid in equal annual installments, with the first annual installment due within one year of the date on which the loan is issued.

D. Loans shall be made only for eligible items.

History: Laws 1992, ch. 58, 7; 2002, ch. 32, 8.






Article 1C - State Use Act

Section 13-1C-1 - Short title.

13-1C-1. Short title.

Sections 1 through 7 of this act [13-1C-1 through 13-1C-7 NMSA 1978] may be cited as the "State Use Act".

History: Laws 2005, ch. 334, 1.



Section 13-1C-2 - Purpose.

13-1C-2. Purpose.

The purpose of the State Use Act is to encourage and assist persons with disabilities to achieve maximum personal independence through useful and productive employment by ensuring an expanded and constant market for services delivered by persons with disabilities, thereby enhancing their dignity and capacity for self-support and minimizing their dependence on welfare and entitlements.

History: Laws 2005, ch. 334, 2.



Section 13-1C-3 - Definitions.

13-1C-3. Definitions.

As used in the State Use Act:

A. "central nonprofit agency" means a nonprofit agency approved pursuant to rules of the council to facilitate the equitable distribution of orders for the services of:

(1) qualified individuals; and

(2) community rehabilitation programs;

B. "community rehabilitation program" means a nonprofit entity:

(1) that is organized under the laws of the United States or this state, operated in the interest of persons with disabilities and operated so that no part of the income of which inures to the benefit of any shareholder or other person;

(2) that complies with applicable occupational health and safety standards as required by federal or state law; and

(3) that, in the provision of services, whether or not procured under the State Use Act, employs during the state fiscal year at least seventy-five percent persons with disabilities in direct labor for the provision of services;

C. "council" means the New Mexico council for purchasing from persons with disabilities;

D. "direct labor" means all work directly relating to the provision of services, but not work required for or relating to supervision, administration or inspection;

E. "local public body" means a political subdivision of the state and the political subdivision's agencies, instrumentalities and institutions;

F. "persons with disabilities" means persons who have a mental or physical impairment that constitutes or results in a substantial impediment to employment as defined by the federal Rehabilitation Act of 1973;

G. "qualified individual" means a person with a disability who is a business owner, or a business that is primarily owned and operated by persons with disabilities that employs at least seventy-five percent persons with disabilities in the provision of direct labor, which has been approved by the council to provide services to state agencies and local public bodies. A person who is receiving services pursuant to an individualized plan of employment from the vocational rehabilitation division of the public education department or from the commission for the blind shall be presumed to be a person with disability, as shall a person who is receiving supplemental security income or social security benefits based on disability;

H. "state agency" means a department, commission, council, board, committee, institution, legislative body, agency, government corporation, educational institution or official of the executive, legislative or judicial branch of government of this state; and

I. "state purchasing agent" means the director of the purchasing division of the general services department.

History: Laws 2005, ch. 334, 3.



Section 13-1C-4 - Council for purchasing from persons with disabilities; appointment; organization.

13-1C-4. Council for purchasing from persons with disabilities; appointment; organization.

A. The "New Mexico council for purchasing from persons with disabilities" is created. The council shall be composed of the following nine members:

(1) the state purchasing agent or the agent's designee;

(2) two persons, appointed by the governor, who represent state agencies that purchase significant amounts of goods and services from the private sector, or their designees;

(3) a person, appointed by the governor, who is a state-employed vocational rehabilitation counselor and who is familiar with employment needs of persons with disabilities and with current pricing and marketing of goods and services; and

(4) two persons with disabilities, a person who is familiar with employment needs of persons with disabilities and with current pricing and marketing of goods and services and two persons who represent community rehabilitation programs that provide employment services to persons with disabilities, all selected by mutual agreement of the persons appointed in Paragraphs (1), (2) and (3) of this subsection.

B. Council members shall be appointed for three-year terms. Vacancies shall be filled in the same manner as for original appointments. A member appointed to fill a vacancy shall serve for the remainder of the term for that vacancy. Council members shall continue to serve beyond the expiration of their terms until new members are appointed.

C. The council shall elect a chair from among its members. Seven members of the council shall constitute a quorum in order to conduct the council's business.

D. Except for the regular pay of public employee members, council members shall serve without compensation or cost reimbursement.

History: Laws 2005, ch. 334, 4.



Section 13-1C-5 - Authority and duties of the council; rules.

13-1C-5. Authority and duties of the council; rules.

A. The council shall adopt rules in accordance with the procedure set out in Subsection E of Section 9-1-5 NMSA 1978 that:

(1) determine which services provided by persons with disabilities are suitable for sale to state agencies and local public bodies;

(2) establish, maintain and publish a list of all the services identified in Paragraph (1) of this subsection. The council shall periodically review and revise this list as products or services are added or removed. The council shall make the list available to all purchasing officials of state agencies and local public bodies;

(3) verify the fair market prices of the services identified in Paragraph (1) of this subsection and periodically revise the fair market prices in accordance with changing market conditions to ensure that services offer the best value for state agencies and local public bodies. In verifying the fair market value of services, the council shall consider amounts being paid for similar services purchased by the federal government, the state and local public bodies and by private businesses, and the actual cost of performing the services at a community rehabilitation program, taking into consideration the benefits associated with employing persons with disabilities;

(4) establish a procedure to certify eligible community rehabilitation programs and qualified individuals that have services suitable for procurement by state agencies and local public bodies that will be placed on the list established in Paragraph (2) of this subsection;

(5) establish a procedure for approval of a central nonprofit agency that shall hold contracts, facilitate the equitable distribution of orders for services to be procured by state agencies and local public bodies and market approved services to state agencies and local public bodies;

(6) establish procedures for the operation of the approved central nonprofit agency, including a fee structure for its services;

(7) address any other matter necessary to the proper administration of the State Use Act; and

(8) ensure that the work provides opportunities for integration with nondisabled persons, fair pay and adds value to the service provided.

B. The council shall, not later than one hundred eighty days following the close of each fiscal year, submit to the governor, the legislature and each community rehabilitation program a report that includes the names of the council members serving during the preceding fiscal year, the dates of council meetings during that year and any recommendations for changes to the State Use Act.

History: Laws 2005, ch. 334 , 5.



Section 13-1C-6 - Existing vendor exclusion.

13-1C-6. Existing vendor exclusion.

Services provided pursuant to and facilities covered by Section 22-14-27 NMSA 1978 are excluded from the State Use Act.

History: Laws 2005, ch. 334, 6.



Section 13-1C-7 - Procurement by state agencies and local public bodies; cooperative agreements.

13-1C-7. Procurement by state agencies and local public bodies; cooperative agreements.

A. A state agency or local public body intending to procure a service on a list published by the council shall, in accordance with rules of the council, procure the service at the price established by the council if the service is available within the period required by the state agency or local public body. Procurement pursuant to the State Use Act [Chapter 14, Article 4 NMSA 1978] is exempt from the provisions of the Procurement Code [Sections 13-1-28 through 13-1-199 NMSA 1978].

B. The council and a state agency or local public body may enter into a cooperative agreement for effective coordination of the objectives of the State Use Act and any other law requiring procurement of services from a state agency or local public body.

History: Laws 2005, ch. 334, 7.






Article 2 - Freight Bills - Audit by State



Article 3 - Public Printing Contracts



Article 4 - Public Works Contracts

Section 13-4-1 - Public works contracts.

13-4-1. Public works contracts.

It is the duty of every office, department, institution, board, commission or other governing body or officer thereof of this state or of any political subdivision thereof to award all contracts for the construction of public works or for the repair, reconstruction, including highway reconstruction, demolition or alteration thereof, to a resident contractor whenever practicable.

History: Laws 1933, ch. 50, 1; 1941 Comp., 6-501; 1953 Comp., 6-6-1; Laws 1965, ch. 185, 1; 1984, ch. 66, 1.



Section 13-4-1.1 - Definitions; construction contract; contractor.

13-4-1.1. Definitions; construction contract; contractor.

As used in Chapter 13, Article 4 NMSA 1978:

A. "contract" or "construction contract" includes a construction manager at risk contract entered into pursuant to the Educational Facility Construction Manager At Risk Act [13-1-124.1 through 13-1-124.5 NMSA 1978]; and

B. "contractor" includes a construction manager at risk selected pursuant to the Educational Facility Construction Manager At Risk Act.

History: Laws 2007, ch. 141, 8.



Section 13-4-2 - Application of preference.

13-4-2. Application of preference.

A. For the purposes of this section:

(1) "formal bid process" means a competitive sealed bid process;

(2) "formal request for proposals process" means a competitive sealed proposal process, including a competitive sealed qualifications-based proposal process;

(3) "public body" means a department, commission, council, board, committee, institution, legislative body, agency, government corporation, educational institution or official of the executive, legislative or judicial branch of the government of the state or a political subdivision of the state and the agencies, instrumentalities and institutions thereof, including two-year post-secondary educational institutions, school districts, local school boards and all municipalities, including home-rule municipalities;

(4) "public works contract" means a contract for construction, construction management, architectural, landscape architectural, engineering, surveying or interior design services;

(5) "resident contractor" means a person that has a valid resident contractor certificate issued by the taxation and revenue department pursuant to Section 13-1-22 NMSA 1978 but does not include a resident veteran contractor; and

(6) "resident veteran contractor" means a person that has a valid resident veteran contractor certificate issued by the taxation and revenue department pursuant to Section 13-1-22 NMSA 1978.

B. For the purpose of awarding a public works contract using a formal bid process, a public body shall deem a bid submitted by a:

(1) resident contractor to be five percent lower than the bid actually submitted; or

(2) resident veteran contractor with annual gross revenues of up to three million dollars ($3,000,000) in the preceding tax year to be ten percent lower than the bid actually submitted.

C. When a public body awards a contract using a formal request for proposals process, not including contracts awarded on a point-based system, the public body shall award an additional:

(1) five percent of the total weight of all the factors used in evaluating the proposals to a resident contractor; or

(2) ten percent of the total weight of all the factors used in evaluating the proposals to a resident veteran contractor that has annual gross revenues of up to three million dollars ($3,000,000) in the preceding tax year.

D. When a public body makes a purchase using a formal request for proposals process, and the contract is awarded based on a point-based system, the public body shall award an additional of the equivalent of:

(1) five percent of the total possible points to a resident contractor; or

(2) ten percent of the total possible points to a resident veteran contractor that has annual gross revenues of up to three million dollars ($3,000,000) in the preceding tax year.

E. When a joint bid or joint proposal is submitted by a combination of resident veteran, resident or nonresident contractors, the preference provided pursuant to Subsection B, C or D of this section shall be calculated in proportion to the percentage of the contract, based on the dollar amount of the goods or services provided under the contract, that will be performed by each contractor as specified in the joint bid or joint proposal.

F. A resident veteran contractor shall not benefit from the preference pursuant to this section for more than ten consecutive years. A person that is an owner of a business that is a resident veteran contractor shall not benefit from the preference pursuant to this section for more than ten consecutive years. A person shall not benefit from the provisions of this section based on more than one business concurrently.

G. A public body shall not award a contractor both a resident contractor preference and a resident veteran contractor preference.

H. The procedures provided in Sections 13-1-172 through 13-1-183 NMSA 1978 or in an applicable purchasing ordinance apply to a protest to a public body concerning the awarding of a contract in violation of this section.

History: 1978 Comp., 13-4-2, enacted by Laws 1984, ch. 66, 2; 1988, ch. 84, 3; 1989, ch. 310, 2; 1997, ch. 1, 3; 1997, ch. 2, 3; 2001, ch. 174, 1; 2011 (1st S.S.), ch. 3, 5; 2012, ch. 56, 5; 2012, ch. 56, 6; 2016, ch. 5, 2.



Section 13-4-3 - Federal aid projects exempt.

13-4-3. Federal aid projects exempt.

The provisions of Sections 13-4-1 through 13-4-4 NMSA 1978 shall not apply to federal aid construction projects or when the expenditure of federal funds designated for a specific contract is involved.

History: Laws 1933, ch. 50, 3; 1941 Comp., 6-503; 1953 Comp., 6-6-3; 1984, ch. 66, 3.



Section 13-4-4 - Contracts in violation declared void.

13-4-4. [Contracts in violation declared void.]

All contracts executed in violation of this act [13-4-1 to 13-4-4 NMSA 1978] shall be void and of no effect.

History: Laws 1933, ch. 50, 4; 1941 Comp., 6-504; 1953 Comp., 6-6-4.



Section 13-4-5 - Use of New Mexico materials.

13-4-5. Use of New Mexico materials.

In all public works within New Mexico, whether constructed or maintained by the state or by a department, board or commission of the state or by any political subdivision of the state, or in any construction or maintenance to which the state or any political subdivision of the state has granted aid, preference shall be given to materials produced, grown, processed or manufactured in New Mexico by citizens or residents of New Mexico. In any case where, in the judgment of the different officers, boards, commissions or other authorities in this state vested with the power of contracting for material used in the construction or maintenance of public works referred to in this section, it appears that an attempt is being made by producers, growers, processors or manufacturers in the state to form a trust or combination of any kind for the purpose of fixing or regulating the price of materials to be used in any public works to the detriment of or loss to the state, the provisions of this section shall not apply.

History: Laws 1933, ch. 19, 1; 1941 Comp., 6-505; 1953 Comp., 6-6-5; Laws 1969, ch. 16, 1; 1997, ch. 1, 4; 1997, ch. 2, 4; 2011 (1st S.S.), ch. 3, 6.



Section 13-4-6 - Discrimination against New Mexico softwood timber in building codes prohibited.

13-4-6. [Discrimination against New Mexico softwood timber in building codes prohibited.]

It shall be unlawful for any building code or codes of this state or of any county, municipality or township therein, or of any agency, bureau or political division or subdivision of the state government to discriminate in any way against the softwood species of timber, such as Douglas fir and ponderosa pine, grown in New Mexico. All the various grades of lumber produced therefrom, and the softwood species of New Mexico lumber shall be considered, regarded and accepted prima facie as the equal in strength and durability of similar softwood species produced elsewhere, and the burden shall rest upon any person contesting this provision to prove to the contrary in a court of competent jurisdiction by a preponderance of the evidence.

History: Laws 1939, ch. 206, 2; 1941 Comp., 6-102; 1953 Comp., 6-1-1.



Section 13-4-7 - Use of New Mexico timber in public buildings required.

13-4-7. [Use of New Mexico timber in public buildings required.]

In the construction, erection or repair of all of its public buildings and structures the state of New Mexico and all counties, municipalities and townships therein, and all agencies, bureaus or political divisions or subdivisions of the state government are hereby required to use, whenever the species of lumber necessary for such construction or repair work is available in this state, such species of lumber produced from the timber grown in the state of New Mexico; and no person employed to draw specifications therefor shall so word such specifications as to discriminate against any lumber produced from New Mexico as grown timber.

History: Laws 1939, ch. 206, 3; 1941 Comp., 6-103; 1953 Comp., 6-1-2.



Section 13-4-8 - Federal aid projects.

13-4-8. Federal aid projects.

The provisions of Section 13-4-7 NMSA 1978 shall not apply to any public works projects in which the United States is interested or which involve participating federal funds.

History: 1953 Comp., 6-1-2.1, enacted by Laws 1965, ch. 106, 1.



Section 13-4-9 - Penalty.

13-4-9. [Penalty.]

Any person, firm, association or corporation distributing lumber in the state of New Mexico after June 30, 1939, for any of the purposes hereinbefore set forth in this act [13-4-6, 13-4-7, 13-4-9 NMSA 1978] or any contractor in this state using lumber for any of said purposes who shall deliberately violate any of the provisions of this act shall, upon conviction, be subject to a penalty of not less than two hundred dollars ($200.00) nor more than one thousand dollars ($1,000.00) or imprisonment in the county jail for not less than thirty (30) nor more than ninety (90) days for each violation hereunder; provided, that in the case of a violation by a firm, association or corporation, the jail sentence, if one is imposed, shall be upon the officer, agent or person of such firm, association or corporation responsible for such violation.

History: Laws 1939, ch. 206, 4; 1941 Comp., 6-104; 1953 Comp., 6-1-3.



Section 13-4-10 - Short title.

13-4-10. Short title.

Sections 13-4-10 through 13-4-17 NMSA 1978 may be cited as the "Public Works Minimum Wage Act".

History: 1953 Comp., 6-6-10.1, enacted by Laws 1963, ch. 304, 1; 2009, ch. 206, 1.



Section 13-4-10.1 - Definitions.

13-4-10.1. Definitions.

As used in the Public Works Minimum Wage Act [13-4-10 to 13-4-17 NMSA 1978]:

A. "director" means the director of the division;

B. "division" means the labor relations division of the workforce solutions department;

C. "fringe benefit" means payments made by a contractor, subcontractor, employer or person acting as a contractor, if the payment has been authorized through a negotiated process or by a collective bargaining agreement, for:

(1) holidays;

(2) time off for sickness or injury;

(3) time off for personal reasons or vacation;

(4) bonuses;

(5) authorized expenses incurred during the course of employment;

(6) health, life and accident or disability insurance;

(7) profit-sharing plans;

(8) contributions made on behalf of an employee to a retirement or other pension plan; and

(9) any other compensation paid to an employee other than wages;

D. "labor organization" means an organization of any kind, or an agency or employee representation committee or plan, in which employees participate and that exists for the purpose, in whole or in part, of dealing with employers concerning grievances, labor disputes, wages, rates of pay, hours of employment or conditions of work; and

E. "wage" means the basic hourly rate of pay.

History: 1978 Comp., 13-4-10.1, as enacted by Laws 2009, ch. 206, 2.



Section 13-4-11 - Prevailing wage and benefit rates determined; minimum wages and fringe benefits on public works; weekly payment; withholding funds.

13-4-11. Prevailing wage and benefit rates determined; minimum wages and fringe benefits on public works; weekly payment; withholding funds.

A. Every contract or project in excess of sixty thousand dollars ($60,000) that the state or any political subdivision thereof is a party to for construction, alteration, demolition or repair or any combination of these, including painting and decorating, of public buildings, public works or public roads of the state and that requires or involves the employment of mechanics, laborers or both shall contain a provision stating the minimum wages and fringe benefits to be paid to various classes of laborers and mechanics, which shall be based upon the wages and benefits that will be determined by the director to be prevailing for the corresponding classes of laborers and mechanics employed on contract work of a similar nature in the state or locality, and every contract or project shall contain a stipulation that the contractor, subcontractor, employer or a person acting as a contractor shall pay all mechanics and laborers employed on the site of the project, unconditionally and not less often than once a week and without subsequent unlawful deduction or rebate on any account, the full amounts accrued at time of payment computed at wage rates and fringe benefit rates not less than those determined pursuant to Subsection B of this section to be the prevailing wage rates and prevailing fringe benefit rates issued for the project.

B. The director shall determine prevailing wage rates and prevailing fringe benefit rates for respective classes of laborers and mechanics employed on public works projects at the same wage rates and fringe benefit rates used in collective bargaining agreements between labor organizations and their signatory employers that govern predominantly similar classes or classifications of laborers and mechanics for the locality of the public works project and the crafts involved; provided that:

(1) if the prevailing wage rates and prevailing fringe benefit rates cannot reasonably and fairly be determined in a locality because no collective bargaining agreements exist, the director shall determine the prevailing wage rates and prevailing fringe benefit rates for the same or most similar class or classification of laborer or mechanic in the nearest and most similar neighboring locality in which collective bargaining agreements exist;

(2) the director shall give due regard to information obtained during the director's determination of the prevailing wage rates and the prevailing fringe benefit rates made pursuant to this subsection;

(3) any interested person shall have the right to submit to the director written data, personal opinions and arguments supporting changes to the prevailing wage rate and prevailing fringe benefit rate determination; and

(4) prevailing wage rates and prevailing fringe benefit rates determined pursuant to the provisions of this section shall be compiled as official records and kept on file in the director's office and the records shall be updated in accordance with the applicable rates used in subsequent collective bargaining agreements.

C. The prevailing wage rates and prevailing fringe benefit rates to be paid shall be posted by the contractor or person acting as a contractor in a prominent and easily accessible place at the site of the work; and it is further provided that there may be withheld from the contractor, subcontractor, employer or a person acting as a contractor so much of accrued payments as may be considered necessary by the contracting officer of the state or political subdivision to pay to laborers and mechanics employed on the project the difference between the prevailing wage rates and prevailing fringe benefit rates required by the director to be paid to laborers and mechanics on the work and the wage rates and fringe benefit rates received by the laborers and mechanics and not refunded to the contractor, subcontractor, employer or a person acting as a contractor or the contractor's, subconstractor's, employer's or person's agents.

D. Notwithstanding any other provision of law applicable to public works contracts or agreements, the director may, with cause:

(1) issue investigative or hearing subpoenas for the production of documents or witnesses pertaining to public works prevailing wage projects; and

(2) attach and prohibit the release of any assurance of payment required under Section 13-4-18 NMSA 1978 for a reasonable period of time beyond the time limits specified in that section until the director satisfactorily resolves any probable cause to believe a violation of the Public Works Minimum Wage Act [13-4-10 to 13-4-17 NMSA 1978] or its implementing rules has taken place.

E. The director shall issue rules necessary to administer and accomplish the purposes of the Public Works Minimum Wage Act.

History: 1953 Comp., 6-6-6, enacted by Laws 1965, ch. 35, 1; 1979, ch. 35, 1; 1991, ch. 224, 1; 2005, ch. 253, 1; 2009, ch. 206, 3.



Section 13-4-13 - Failure to pay minimum wage; termination of contract.

13-4-13. Failure to pay minimum wage; termination of contract.

Every contract within the scope of the Public Works Minimum Wage Act [13-4-10 to 13-4-17 NMSA 1978] shall contain further provision that in the event it is found by the director that any laborer or mechanic employed on the site of the project has been or is being paid as a result of a willful violation a wage rate or fringe benefit rate less than the rates required, the contracting agency may, by written notice to the contractor, subcontractor, employer or person acting as a contractor, terminate the right to proceed with the work or the part of the work as to which there has been a willful failure to pay the required wages or fringe benefits, and the contracting agency may prosecute the work to completion by contract or otherwise, and the contractor or person acting as a contractor and the contractor's or person's sureties shall be liable to the state for any excess costs occasioned thereby. Any party receiving notice of termination of a project or subcontract pursuant to the provisions of this section may appeal the finding of the director as provided in the Public Works Minimum Wage Act.

History: 1953 Comp., 6-6-7, enacted by Laws 1965, ch. 35, 3; 1991, ch. 224, 3; 2009, ch. 206, 4.



Section 13-4-13.1 - Public works contracts; registration of contractors and subcontractors.

13-4-13.1. Public works contracts; registration of contractors and subcontractors.

A. Except as otherwise provided in this subsection, in order to submit a bid valued at more than sixty thousand dollars ($60,000) in order to respond to a request for proposals or to be considered for award of any portion of a public works project greater than sixty thousand dollars ($60,000) for a public works project that is subject to the Public Works Minimum Wage Act [13-4-10 to 13-4-17 NMSA 1978], the contractor, serving as a prime contractor or not, shall be registered with the division. Bidding documents issued or released by a state agency or political subdivision of the state shall include a clear notification that each contractor, prime contractor or subcontractor is required to be registered pursuant to this subsection. The provisions of this section do not apply to vocational classes in public schools or public post-secondary educational institutions.

B. The state or any political subdivision of the state shall not accept a bid on a public works project subject to the Public Works Minimum Wage Act from a prime contractor that does not provide proof of required registration for itself.

C. Contractors and subcontractors may register with the division on a form provided by the division and in accordance with workforce solutions department rules. The division shall charge a registration fee of four hundred dollars ($400) every two years. The division shall issue to the applicant a certificate of registration within fifteen days after receiving from the applicant the completed registration form and the registration fee.

D. No less than thirty days before the expiration of a registration certificate, the division shall mail or electronically transmit to a registrant's address as reflected in the files of the division a reminder of the approaching expiration date.

E. Registration fees collected by the division shall be deposited in the labor enforcement fund.

History: Laws 2004, ch. 89, 1; 2005, ch. 98, 2; 2009, ch. 206, 5; 2011, ch. 94, 1.



Section 13-4-14 - Payment of wages from funds withheld; list of contractors violating act; additional right of wage earners.

13-4-14. Payment of wages from funds withheld; list of contractors violating act; additional right of wage earners.

A. The director shall certify to the contracting agency the names of persons or firms the director has found to have disregarded their obligations to employees under the Public Works Minimum Wage Act [13-4-10 to 13-4-17 NMSA 1978] and the amount of arrears. The contracting agency shall pay or cause to be paid to the affected laborers and mechanics, from any accrued payments withheld under the terms of the contract or designated for the project, any wages or fringe benefits found due to the workers pursuant to the Public Works Minimum Wage Act. The director shall, after notice to the affected persons, distribute a list to all departments of the state giving the names of persons or firms the director has found to have willfully violated the Public Works Minimum Wage Act. No contract or project shall be awarded to the persons or firms appearing on this list or to any firm, corporation, partnership or association in which the persons or firms have an interest until three years have elapsed from the date of publication of the list containing the names of the persons or firms. A person to be included on the list to be distributed may appeal the finding of the director as provided in the Public Works Minimum Wage Act.

B. If the accrued payments withheld under the terms of the contract, as mentioned in Subsection A of this section, are insufficient to reimburse all the laborers and mechanics with respect to whom there has been a failure to pay the wages or fringe benefits required pursuant to the Public Works Minimum Wage Act, the laborers and mechanics shall have the right of action or intervention or both against the contractor or person acting as a contractor and the contractor's or person's sureties, conferred by law upon the persons furnishing labor and materials, and, in such proceeding, it shall be no defense that the laborers and mechanics accepted or agreed to less than the required rate of wages or voluntarily made refunds. The director shall refer such matters to the district attorney in the appropriate county, and it is the duty and responsibility of the district attorney to bring civil suit for wages and fringe benefits due and liquidated damages provided for in Subsection C of this section.

C. In the event of any violation of the Public Works Minimum Wage Act or implementing rules, the contractor, subcontractor, employer or a person acting as a contractor responsible for the violation shall be liable to any affected employee for the employee's unpaid wages or fringe benefits. In addition, the contractor, subcontractor, employer or person acting as a contractor shall be liable to any affected employee for liquidated damages beginning with the first day of covered employment in the sum of one hundred dollars ($100) for each calendar day on which a contractor, subcontractor, employer or person acting as a contractor has willfully required or permitted an individual laborer or mechanic to work in violation of the provisions of the Public Works Minimum Wage Act.

D. In an action brought pursuant to Subsection C of this section, the court may award, in addition to all other remedies, attorney fees and costs to an employee adversely affected by a violation of the Public Works Minimum Wage Act by a contractor, subcontractor, employer or person acting as a contractor.

History: 1953 Comp., 6-6-8, enacted by Laws 1965, ch. 35, 4; 1991, ch. 224, 4; 2005, ch. 253, 3; 2009, ch. 206, 6.



Section 13-4-14.1 - Labor enforcement fund; creation; use.

13-4-14.1. Labor enforcement fund; creation; use.

The "labor enforcement fund" is created in the state treasury. The fund shall consist of contractor and subcontractor registration fees collected by the division and all investment and interest income from the fund. The fund shall be administered by the division, and money in the fund is appropriated to the division for administration and enforcement of the Public Works Minimum Wage Act [13-4-10 to 13-4-17 NMSA 1978]. Money in the fund shall not revert to the general fund at the end of a fiscal year.

History: Laws 2004, ch. 89, 2; 2009, ch. 206, 7.



Section 13-4-14.2 - Registration cancellation, revocation, suspension; injunctive relief.

13-4-14.2. Registration cancellation, revocation, suspension; injunctive relief.

The director may:

A. cancel, revoke or suspend with conditions, including probation, the registration of any party required to be registered pursuant to the Public Works Minimum Wage Act [13-4-10 to 13-4-17 NMSA 1978] for failure to comply with the registration provisions or for good cause, subject to appeal pursuant to Section 13-4-15 NMSA 1978; and

B. seek injunctive relief in district court for failure to comply with the registration provisions of the Public Works Minimum Wage Act.

History: Laws 2004, ch. 89, 3; 2009, ch. 206, 8.



Section 13-4-15 - Appeals.

13-4-15. Appeals.

A. Any interested person may appeal any determination, finding or action of the director made pursuant to the Public Works Minimum Wage Act [13-4-10 to 13-4-17 NMSA 1978] to the labor and industrial commission sitting as the appeals board by filing notice of the appeal with the director within fifteen days after the determination has been issued or notice of the finding or action has been given as provided in the Public Works Minimum Wage Act.

B. The labor and industrial commission, sitting as the appeals board, shall adopt rules as it deems necessary for the prompt disposition of appeals. A copy of the rules shall be filed with the librarian of the supreme court law library.

C. The appeals board, within ten days after the filing of the appeal, shall set the matter for an oral hearing within thirty days and, following the hearing, shall enter a decision within ten days after the close of the hearing and promptly mail copies of the decision to the parties.

D. Decisions of the appeals board may be appealed pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: 1953 Comp., 6-6-8.1, enacted by Laws 1963, ch. 304, 5; 1991, ch. 224, 5; 1998, ch. 55, 25; 1999, ch. 265, 25; 2009, ch. 206, 9.



Section 13-4-16 - Construction of act.

13-4-16. Construction of act.

Sections 13-4-10 through 13-4-17 NMSA 1978 shall not be construed to supersede or impair a more stringent requirement under any authority granted by federal law to provide for the establishment of specified wage rates.

History: Laws 1937, ch. 179, 4; 1941 Comp., 6-509; 1953 Comp., 6-6-9; 1991, ch. 224, 6.



Section 13-4-17 - Outstanding contracts and invitations.

13-4-17. Outstanding contracts and invitations.

The Public Works Minimum Wage Act [13-4-10 to 13-4-17 NMSA 1978] shall not affect a contract existing or a contract that may be entered into pursuant to invitations for bids that are outstanding at the time of enactment of that act.

History: Laws 1937, ch. 179, 5; 1941 Comp., 6-510; 1953 Comp., 6-6-10; 2009, ch. 206, 10.



Section 13-4-18 - Construction contract performance and payment bonds.

13-4-18. Construction contract performance and payment bonds.

A. When a construction contract is awarded in excess of twenty-five thousand dollars ($25,000), the following bonds or security shall be delivered to the state agency or local public body and shall become binding on the parties upon the execution of the contract. If a contractor fails to deliver the required performance and payment bonds, the contractor's bid shall be rejected, its bid security shall be enforced to the extent of actual damages. Award of the contract shall be made pursuant to the Procurement Code [Sections 13-1-28 through 13-1-199 NMSA 1978] in the following manner:

(1) a performance bond satisfactory to the state agency or local public body, executed by a surety company authorized to do business in this state and said surety to be approved in federal circular 570 as published by the United States treasury department or the state board of finance or the local governing authority, in an amount equal to one hundred percent of the price specified in the contract; and

(2) a payment bond satisfactory to the state agency or local public body, executed by a surety company authorized to do business in this state and said surety to be approved in federal circular 570 as published by the United States treasury department or the state board of finance or the local governing authority, in an amount equal to one hundred percent of the price specified in the contract, for the protection of all persons supplying labor and material to the contractor or its subcontractors for the performance of the work provided for in the contract.

B. The state purchasing agent or the central purchasing office may reduce the amount of the performance bond required prior to solicitation to not less than fifty percent of the contract price if it is determined to be less costly or more advantageous to the state agency or local public body to self-insure a part of the performance of the contractor.

C. The state purchasing agent or the central purchasing office may reduce the amount of the payment bond required prior to solicitation of not less than fifty percent of the contract price if it is determined that it is in the best interest of the state agency or local public body to do so. Factors to be considered in order to make such a determination include, but are not limited to:

(1) the value and number of subcontracts to be awarded by the contractor; and

(2) the value of the contract.

D. Nothing in this section shall be construed to limit the authority of the state agency or local public body to require a performance bond or other security in addition to those bonds, or in circumstances other than specified in Subsection A of this section.

E. For contracts under twenty-five thousand dollars ($25,000) the state agency or local public body may impose in its sole and complete discretion the requirements of Subsections A, B and C of this section.

History: 1978 Comp., 13-4-18, enacted by Laws 1987, ch. 109, 1.



Section 13-4-19 - Rights of person furnishing labor or material and right of state with respect to taxes due.

13-4-19. Rights of person furnishing labor or material and right of state with respect to taxes due.

A. The state shall have the right to sue on the payment bond for all taxes due arising out of construction services rendered under a contract, in respect of which a payment bond is furnished under Section 13-4-18 NMSA 1978 by a contractor that does not have its principal place of business in New Mexico, and to prosecute such action to final execution and judgment for the sum due. The court may allow, as part of the costs, interest and reasonable attorney fees.

B. Every person, firm or corporation that has furnished labor or materials in the prosecution of work provided for in a contract, in respect of which a payment bond is furnished under Section 13-4-18 NMSA 1978, and that has not been paid in full for the labor or materials before the expiration of a period of ninety days after the day on which the last of the labor was done or performed or materials were furnished or supplied for which claim is made, shall have the right to sue on the payment bond for the amount of the balance unpaid at the time of the institution of the suit and to prosecute such action to final execution and judgment for the sum or sums justly due for the labor done or performed or materials furnished to be used in the construction of the project; provided, however, that sums justly due shall be determined according to the subcontract or other contractual relationship directly with the contractor furnishing the payment bond. A person having a direct contractual relationship with a subcontractor but no contractual relationship, express or implied, with the contractor furnishing the payment bond shall have a right of action upon the payment bond upon giving written notice to the contractor, within ninety days from the date on which the person did or performed the last of the labor or furnished or supplied the last of the materials for which the claim is made, stating with substantial accuracy the amount claimed and the name of the party to whom the materials were furnished or supplied or for whom the labor was done or performed. Notice shall be served by mailing the notice by registered mail, postage prepaid, in an envelope addressed to the contractor at any place the contractor maintains an office or conducts business or at the contractor's residence or in any manner in which the service of summons in civil process is authorized by law.

C. The claimant in the suit shall notify the obligee named in the bond of the beginning of such action, stating the amount claimed, and no judgment shall be entered in the action within thirty days after giving notice. The obligee and any person, firm, corporation or the state having a cause of action on the bond may be admitted on motion as a party to the action, and the court shall determine the rights of all parties thereto. If the amount realized on the bond is insufficient to discharge all claims in full, the amount shall be distributed among the parties entitled thereto pro rata.

D. Except for suits by the state with respect to taxes that shall be brought in the name of the revenue processing division of the taxation and revenue department, every suit instituted under this section shall be brought in the name of the state for the use of the person suing in the district court in any judicial district in which the contract was to be performed and executed or where the claimant resides, but no such suit, including one brought by the revenue processing division, shall be commenced after the expiration of one year after the date of final settlement of the contract. The date of final settlement, for purposes of this section, is that date set by the obligee in the final closing and settlement of payment, if any, due the contractor. The state shall not be liable for the payment of any costs or expenses of any such suit.

E. The obligee named in the bond is authorized and directed to furnish to any person, firm or corporation making application therefor that submits an affidavit that the person, firm or corporation has supplied labor or materials for such work and payment has not been made or that the person, firm or corporation is being sued on any such bond or to furnish to the revenue processing division of the taxation and revenue department a certified copy of the bond and the contract for which it was given, which copy shall be prima facie evidence of the contents, execution and delivery of the original, and, in case final settlement of the contract has been made, a certified statement of the date of such settlement, which shall be conclusive as to such demand upon it. Applicants shall pay for the certified copies and certified statements such fees as the obligee fixes to cover the cost of preparation.

History: Laws 1923, ch. 136, 2; C.S. 1929, 17-202; 1941 Comp., 6-512; Laws 1953, ch. 65, 1; 1953 Comp., 6-6-12; Laws 1975, ch. 251, 2; 2015, ch. 109, 1.



Section 13-4-20 - Additional bond in case of insolvency of sureties.

13-4-20. Additional bond in case of insolvency of sureties.

Whenever in its judgment any surety on such bond shall be insolvent, or for any cause is not a proper or sufficient surety, the obligee may require the contractor to furnish a new or additional bond or security within ten days; and thereupon, if the obligee shall so order, all work on said contract shall cease until such new or additional bond or security shall be furnished. If not furnished within said time, the obligee may at its option take over and complete said work as the agent and at the expense of the contractor and sureties, either doing the work on force account or letting the same by contract, and shall be entitled to use any equipment, materials and supplies of the delinquent contractor in completing said work.

History: Laws 1923, ch. 136, 3; C.S. 1929, 17-203; 1941 Comp., 6-513; 1953 Comp., 6-6-13.



Section 13-4-21 - Public contracts with nonresident persons or partnerships or unadmitted foreign corporations; agent for service of process.

13-4-21. [Public contracts with nonresident persons or partnerships or unadmitted foreign corporations; agent for service of process.]

That all contracts entered into by the state of New Mexico, any political subdivision of the state of New Mexico or any institution or department of the state of New Mexico, with any person or partnership not a resident of the state of New Mexico, or with any foreign corporation not authorized to do business in the state of New Mexico, for the furnishing of any materials or supplies or for the performance of any public work within the state of New Mexico by such nonresident person, partnership or foreign corporation not authorized to do business in the state of New Mexico, shall contain a specific provision designating an agent of such person, partnership or corporation, resident within the state of New Mexico, with his residence and post-office address, upon whom process and writs in any action or proceeding against any such nonresident person, partnership or corporation may be served in any action arising out of such contract to the same effect as though such person, partnership or corporation were actually and personally served within the state of New Mexico.

History: Laws 1937, ch. 144, 1; 1941 Comp., 6-515; 1953 Comp., 6-6-14.



Section 13-4-22 - Secretary of state as agent for service.

13-4-22. [Secretary of state as agent for service.]

In the event any such contract shall not contain the provision above set forth in Section 1 [13-4-21 NMSA 1978] of this act, or in the event the agent so designated in such contract shall die or remove from the state of New Mexico, then and in such event, the nonresident person, partnership or foreign corporation, as the case may be, by entering into said contract shall be deemed to have named the secretary of the state of New Mexico, and his successor in office, as the true and lawful agent of such person, partnership or corporation upon whom such legal process or writs may be served in any action arising out of such contract, and when service is made upon the secretary of state in the manner hereinafter provided, such service shall have the same force and effect as though personal service had been made upon such person, partnership or corporation within the state of New Mexico.

History: Laws 1937, ch. 144, 2; 1941 Comp., 6-516; 1953 Comp., 6-6-15.



Section 13-4-23 - Service where there is no designated agent.

13-4-23. [Service where there is no designated agent.]

The manner of procuring and serving process in any action brought pursuant to the provisions of this act [13-4-21 to 13-4-24 NMSA 1978] when there has been, either, no designation of an agent in any such public contract, or where the agent named in such contract has died or removed from the state so that service cannot be had upon such agent, shall be as follows, to-wit: - the plaintiff, at the time of filing his complaint shall allege and set forth in his complaint or in an affidavit, to the satisfaction of the judge of the court having jurisdiction, that the defendant is one of the persons, partnerships or corporations contemplated in Section 1 [13-4-21 NMSA 1978] of this act, with the residence of said defendant, if known, and the further fact that said defendant has no designated agent within the state. Upon such showing being made, the judge shall make an order directing that service of process be made upon the defendant by delivering two copies of the process and of the complaint and of said order to the secretary of the state of New Mexico, with instructions and directions to the secretary of the state to forward one copy of said summons, complaint or other process, together with a copy of such order of the court to said defendant by registered mail to the address shown in the complaint or affidavit, as the case may be; and that in addition to making service upon the secretary of the state, the order of the court shall also direct that a copy of the process, together with a copy of the complaint and of said order accompanied by a notice that the same has been served upon the secretary of the state, pursuant to this act, be delivered to the defendant without the state. Proof of such service shall be made by affidavit filed in said action, and service shall be deemed complete thirty days from the date such personal service is made on the defendant.

History: Laws 1937, ch. 144, 3; 1941 Comp., 6-517; 1953 Comp., 6-6-16.



Section 13-4-24 - Continuances.

13-4-24. [Continuances.]

The court in which any such action is pending shall, upon affidavit submitted upon behalf of the defendant, grant such additional time to answer, or continuances, as shall be reasonably necessary to allow the defendant full opportunity to plead and prepare for the trial of said action.

History: Laws 1937, ch. 144, 4; 1941 Comp., 6-518; 1953 Comp., 6-6-17.



Section 13-4-31 - Short title.

13-4-31. Short title.

Sections 1 through 12 [13-4-31 to 13-4-42 NMSA 1978] of this act may be cited as the "Subcontractors Fair Practices Act".

History: Laws 1988, ch. 18, 1.



Section 13-4-32 - Legislative findings.

13-4-32. Legislative findings.

The legislature finds that the practices of bid shopping and bid peddling in connection with the construction, alteration and repair of public works projects often result in poor quality of material and workmanship to the detriment of the public, deprive the public of the full benefits of fair competition among contractors and subcontractors and lead to insolvencies and loss of wages to employees.

History: Laws 1988, ch. 18, 2.



Section 13-4-33 - Definitions.

13-4-33. Definitions.

As used in the Subcontractors Fair Practices Act [13-4-31 to 13-4-42 NMSA 1978]:

A. "contractor" means the prime contractor on a public works construction project who contracts directly with the using agency;

B. "subcontractor" means a contractor who contracts directly with the contractor;

C. "listing threshold" means the dollar amount, stipulated in the bidding documents, above which subcontractors must be listed;

D. "notice" means information, advice or a written warning intended to apprise a contractor, subcontractor or using agency of some proceeding in which the contractor's, subcontractor's or using agency's interests are involved or to inform him of some fact that is his right to know. Notice may be sent to a contractor, subcontractor or using agency by certified or registered mail and shall be deemed to be completed upon date of mailing; and

E. "using agency" means any state agency or local public body requiring services or construction.

History: Laws 1988, ch. 18, 3; 1995, ch. 82, 2.



Section 13-4-34 - Listing of subcontractors; requirements.

13-4-34. Listing of subcontractors; requirements.

A. Any using agency taking bids for any public works construction project shall provide in the bidding documents prepared for that project a listing threshold which shall be five thousand dollars ($5,000) or one-half of one percent of the architect's or engineer's estimate of the total project cost, not including alternates, whichever is greater. If the bidding documents do not include a listing threshold, then the using agency shall supply the listing threshold. If the listing threshold has not been included, the bid opening shall be postponed until the using agency has complied with this section. Any contractor or subcontractor interested in bidding may apply to the district court in the county in which the project will be located for an injunction preventing the bid opening until the using agency has complied with this section. Any person submitting a bid shall in his bid set forth:

(1) the name and the city or county of the place of business of each subcontractor under subcontract to the contractor who will perform work or labor or render service to the contractor in or about the construction of the public works construction project in an amount in excess of the listing threshold; and

(2) the category of the work that will be done by each subcontractor. The contractor shall list only one subcontractor for each category as defined by the contractor in his bid.

B. A bid submitted by a contractor who fails to comply with the provisions of Subsection A of this section is a nonresponsive bid which shall not be accepted by a using agency.

History: Laws 1988, ch. 18, 4; 1989, ch. 296, 1; 1995, ch. 82, 3.



Section 13-4-35 - Exemption.

13-4-35. Exemption.

With the exclusion of that portion of work covering street lighting and traffic signals, the Subcontractors Fair Practices Act [13-4-31 to 13-4-42 NMSA 1978] shall not apply to contracts for the construction, improvement or repair of streets or highways, including bridges, underground utilities within easements including but not limited to water lines, sewer lines and storm sewer lines.

History: Laws 1988, ch. 18, 5.



Section 13-4-35.1 - Application of act.

13-4-35.1. Application of act.

The Subcontractors Fair Practices Act [13-4-31 to 13-4-42 NMSA 1978] shall not apply to any transaction occurring after the contractor and the listed subcontractor have executed a subcontract unless subsequent action on the subcontract relates to subcontractor listing requirements.

History: Laws 1995, ch. 82, 1.



Section 13-4-36 - Substitution of subcontractor.

13-4-36. Substitution of subcontractor.

A. No contractor whose bid is accepted shall substitute any person as subcontractor in place of the subcontractor listed in the original bid, except that the using agency shall consent to the substitution of another person as a subcontractor in the following circumstances:

(1) when the subcontractor listed in the bid, after having had a reasonable opportunity to do so, fails or refuses to execute a written contract, when such written contract, based upon the general terms, conditions, plans and specifications for the project involved and the terms of such subcontractor's written bid, is presented to him by the contractor;

(2) when the subcontractor listed in the original bid becomes bankrupt or insolvent prior to execution of a subcontract;

(3) when the using agency refuses to approve the subcontractor listed in the original bid, provided such approval has been reserved in the bidding documents;

(4) when the subcontractor listed in the original bid fails or refuses to perform his subcontract;

(5) when the contractor demonstrates to the using agency or its duly authorized officer that the name of the subcontractor was listed as the result of an inadvertent clerical error;

(6) when a bid alternate accepted by the using agency causes the listed subcontractor's bid not to be low;

(7) when the contractor can substantiate to the using agency that a listed subcontractor's bid is incomplete;

(8) when the listed subcontractor fails or refuses to meet the bond requirements of the contractor;

(9) when it is determined that the listed subcontractor does not have a proper license to perform the work and the contractor has submitted the name of the subcontractor along with proof that the subcontractor bid work for which he was not licensed by the construction industries division of the regulation and licensing department; or

(10) when it is determined by the using agency, the prime contractor or the director of the labor and industrial division of the labor department that a listed subcontractor is not a registered subcontractor on the date bids are unconditionally accepted for consideration.

B. Prior to approval of the contractor's request for substitution of a subcontractor, the using agency shall give notice in writing to the listed subcontractor of the contractor's request to substitute and of the reasons for the request. The notice shall be served by certified or registered mail to the last known address of the subcontractor. The listed subcontractor who has been so notified has five working days within which to submit written objections to the substitution to the using agency. Failure to file written objections shall constitute the listed subcontractor's consent to the substitution. If written objections are filed, the using agency shall give at least five working days notice in writing to the listed subcontractor of a hearing by the using agency on the contractor's request for substitution.

C. No contractor whose bid is accepted shall permit any subcontract to be voluntarily assigned or transferred or allow it to be performed by anyone other than the original subcontractor listed in the original bid without the consent of the using agency.

D. No contractor whose bid is accepted, other than in the performance of change orders causing changes or deviations from the original contract, shall sublet or subcontract any portion of the work in excess of the listing threshold as to which his original bid did not designate a subcontractor unless:

(1) the contractor fails to receive a bid for a category of work. Under such circumstances, the contractor may subcontract. The contractor shall designate on the listing form that no bid was received; or

(2) the contractor fails to receive more than one bid for a category of work. Under such circumstances, the contractor may subcontract. The contractor shall state on the listing form that only one subcontractor's bid was received, together with the name of the subcontractor. This designation shall not occur more than one time on the subcontractor list.

History: Laws 1988, ch. 18, 6; 1995, ch. 82, 4; 2005, ch. 98, 3.



Section 13-4-37 - Bond requirements.

13-4-37. Bond requirements.

A. It is the responsibility of each subcontractor submitting a bid to a contractor to be prepared to submit a faithful performance and payment bond if so requested by the contractor.

B. In the event any subcontractor submitting a bid to a contractor does not, upon the request of the contractor and at the expense of the contractor at the established charge or premium therefor, furnish to the contractor a bond issued by a corporate surety authorized to do business in New Mexico in accordance with the New Mexico Insurance Code [Chapter 59A NMSA 1978] and listed in the United States treasury department circular 570 wherein the contractor is named the obligee, guaranteeing prompt and faithful performance of the subcontract and the payment of all claims for labor and materials furnished or used in and about the work to be done and performed under the subcontract, the contractor may reject the bid and make a substitution of another subcontractor subject to the provisions of Section 13-4-36 NMSA 1978. Such bond may be required at the expense of the subcontractor only if the contractor in his written or published request for subcontract bids:

(1) specifies that the expense for the bond shall be borne by the subcontractor; and

(2) clearly specifies the amount and requirements of the bond.

History: Laws 1988, ch. 18, 7; 1995, ch. 82, 5.



Section 13-4-38 - Failure to specify subcontractor.

13-4-38. Failure to specify subcontractor.

If a contractor fails to list a subcontractor in excess of the listing threshold and he does not state that no bid was received or that only one bid was received, he represents that he is fully qualified to perform that portion of the work himself and that he shall perform that portion of the work himself. If after the award of the contract the contractor subcontracts any portion of the work, except as provided in the Subcontractors Fair Practices Act [13-4-31 to 13-4-42 NMSA 1978], the contractor shall be guilty of violation of the Subcontractors Fair Practices Act and subject to the penalties provided in Section 13-4-41 NMSA 1978.

History: Laws 1988, ch. 18, 8; 1995, ch. 82, 6.



Section 13-4-39 - Inadvertent clerical error.

13-4-39. Inadvertent clerical error.

A. The contractor, as a condition to assert a claim of inadvertent clerical error in the listing of a subcontractor, shall, within four working days after the time of the prime bid opening by the using agency, give written notice to the using agency and to both the subcontractor he claims to have listed in error and the subcontractor who had bid to the contractor prior to bid opening.

B. Any listed subcontractor who has been notified by the contractor in accordance with the provisions of this section as to an inadvertent clerical error shall be allowed twelve working days from the time of the prime bid opening within which to submit to the using agency and to the contractor written objection to the contractor's claim of inadvertent clerical error. Failure of the listed subcontractor to file written notice within the twelve working days shall be primary evidence of his agreement that an inadvertent clerical error was made.

C. The using agency shall, in the absence of an objection to the contrary by the listed subcontractor in the original bid, consent to the substitution of the intended subcontractor if:

(1) the contractor, the listed subcontractor listed in error and the intended subcontractor each submit an affidavit to the using agency, along with such additional evidence as the parties may wish to submit, that an inadvertent clerical error was in fact made, provided that the affidavits from each of the three parties are filed within twelve working days from the time of the prime bid opening; or

(2) affidavits are filed by both the contractor and the intended subcontractor within the specified time but the subcontractor whom the contractor claims to have listed in error does not submit, within twelve working days from the time of prime bid opening, to the using agency and to the contractor written objection to the contractor's claim of inadvertent clerical error as provided in this section.

D. If affidavits are filed by both the contractor and the intended subcontractor but the listed subcontractor has, within twelve working days from the time of the prime bid opening, submitted to the using agency and to the contractor written objection to the contractor's claim of inadvertent clerical error, the using agency shall investigate the claims of the parties and hold a hearing to determine the validity of the claims, within thirty days after the receipt of the contractor's written objection. Any determination made shall be based on facts contained in the affidavits submitted by all three parties and supported by testimony under oath and subject to cross-examination. The using agency may, on its motion or that of any other party, admit testimony of other contractors, any bid registries or depositories or any other party in possession of facts that may have a bearing on the decision of the using agency.

History: Laws 1988, ch. 18, 9; 1995, ch. 82, 7.



Section 13-4-40 - Emergency subcontracting.

13-4-40. Emergency subcontracting.

Subcontracting any portion of the work in excess of the listing threshold as to which no subcontractor was designated in the original bid shall be permitted only in the case of public emergency or necessity and then only upon a written finding by the using agency setting forth the facts constituting the emergency or necessity.

History: Laws 1988, ch. 18, 10.



Section 13-4-41 - Penalties.

13-4-41. Penalties.

A. When a contractor violates any provision of the Subcontractors Fair Practices Act [13-4-31 to 13-4-42 NMSA 1978] except Section 13-4-34 NMSA 1978, the using agency shall:

(1) in the case of a contractor who substitutes another subcontractor in violation of Section 13-4-36 NMSA 1978, for the subcontractor originally included in the bid, assess the contractor a penalty in an amount equal to the greater of ten percent of the amount bid by the listed subcontractor or the difference between the amount bid by the listed subcontractor and the amount bid by the substituted subcontractor;

(2) in the case of a contractor substituting a listed subcontractor for another subcontractor, and the substituted subcontractor knowingly participated in a violation of Section 13-4-36 NMSA 1978, assess the substituted subcontractor a penalty in an amount equal to the greater of ten percent of the amount bid by the listed subcontractor and the difference between the amount bid by the listed subcontractor and the substituted subcontractor; or

(3) in the case of a contractor who fails to list a subcontractor in excess of the listing threshold as defined in Section 13-4-38 NMSA 1978, assess the contractor a penalty of eight percent of the amount of the subcontract issued for the first violation and thirty percent of the amount of the subcontract issued for any violation thereafter, on any one project.

B. Penalties assessed pursuant to the provisions of this section shall be deposited into the fund from which the contract was awarded.

C. In a proceeding under this section, the contractor shall be entitled to a hearing after notice.

D. A violation of the provisions of the Subcontractors Fair Practices Act constitutes grounds for disciplinary action against a contractor or a subcontractor, pursuant to regulations of the construction industries division of the regulation and licensing department.

E. A contractor or a subcontractor who attempts to circumvent the provisions of the Subcontractors Fair Practices Act shall be subject to the penalties established pursuant to this section.

F. Any listed subcontractor removed in violation of the Subcontractors Fair Practices Act may bring an action in the district court for damages, injunctive or other relief.

History: Laws 1988, ch. 18, 11; 1989, ch. 296, 2; 1995, ch. 82, 8.



Section 13-4-42 - Coverage of home rule municipalities.

13-4-42. Coverage of home rule municipalities.

Any home rule municipality or H class county chartered under the provisions of Article 10, Section 6 of the constitution of New Mexico is expressly denied authority to legislate regulation of the subject matter covered in the Subcontractors Fair Practices Act [13-4-31 to 13-4-42 NMSA 1978] that conflicts with the provisions of that act.

History: Laws 1988, ch. 18, 12.



Section 13-4-43 - Dispute resolution.

13-4-43. Dispute resolution.

Once the using agency has determined the existence of a valid claim under the provisions of the Subcontractors Fair Practices Act [13-4-31 to 13-4-42 NMSA 1978], the using agency or agent of the using agency may:

A. hold a public hearing for the purpose of providing an informal resolution of the dispute by preparing a "form of dispute" which shall be available to all parties. The form shall state concisely, in numbered paragraphs, the matter at issue or dispute which the complainant expects to be determined. The agent or the using agency shall evaluate the issues presented by both sides of the dispute and render a decision within ten days after the hearing, and provide the parties with a written copy of the decision by certified mail, return receipt requested; or

B. refer the matter in dispute to be resolved through arbitration.

History: Laws 1988, ch. 18, 13.






Article 4A - Art in Public Places

Section 13-4A-1 - Short title.

13-4A-1. Short title.

This act [13-4A-1 to 13-4A-11 NMSA 1978] may be cited as the "Art in Public Places Act".

History: Laws 1986, ch. 11, 1.



Section 13-4A-2 - Legislative declaration.

13-4A-2. Legislative declaration.

The legislature declares it to be a policy of the state that a portion of appropriations for capital expenditures be set aside for the acquisition or commissioning of works of art to be used in, upon or around public buildings.

History: Laws 1986, ch. 11, 2.



Section 13-4A-3 - Definitions.

13-4A-3. Definitions.

As used in the Art in Public Places Act:

A. "agency" means all state departments and agencies, boards, councils, institutions, commissions and quasi-public corporations, including all state educational institutions enumerated in Article 12, Section 11 of the constitution of New Mexico, and all statutorily created post-secondary educational institutions;

B. "architect" means the person or firm designing the project for the contracting agency to which the one percent provision pursuant to Section 13-4A-4 NMSA 1978 applies;

C. "contracting agency" means the agency having the control, management and power to enter into contracts for new construction or renovation of any public building;

D. "division" means the arts division of the cultural affairs department;

E. "public buildings" means those buildings under the control and management of the facilities management division of the general services department, the department of game and fish, the energy, minerals and natural resources department, the department of transportation, the state fair commission, the supreme court, the commissioner of public lands, the cultural affairs department, the governing boards of the state educational institutions and statutorily created post-secondary educational institutions, the public education department and the legislature or all buildings constructed with funds appropriated by the legislature. For the purposes of the Art in Public Places Act, "public buildings" does not include such auxiliary buildings as maintenance plants, correctional facilities, warehouses or temporary structures; and

F. "work of art" means any work of visual art, including but not limited to a drawing, painting, mural, fresco, sculpture, mosaic or photograph; a work of calligraphy; a work of graphic art, including an etching, lithograph, offset print, silk screen or a work of graphic art of like nature; works in clay, textile, fiber, wood, metal, plastic, glass and like materials; or mixed media, including a collage or assemblage or any combination of the foregoing art media that is chosen to be included in or immediately adjoining the public building under consideration. Under special circumstances, the term may include environmental landscaping if approved by the division.

History: Laws 1986, ch. 11, 3; 1989, ch. 178, 1; 2013, ch. 115, 11.



Section 13-4A-4 - Allocation of construction costs.

13-4A-4. Allocation of construction costs.

A. All agencies shall allocate as a nondeductible item an amount of money equal to one percent or two hundred thousand dollars ($200,000), whichever is less, of the amount of money appropriated for new construction or any major renovation exceeding one hundred thousand dollars ($100,000), to be expended for the acquisition and installation of works of art for the new building to be constructed or the building in which the major renovation is to occur.

B. An amount of money equal to one percent or two hundred thousand dollars ($200,000), whichever is less, allocated from appropriations for new construction or major renovations of excluded structures pursuant to Subsection E of Section 3 [13-4A-3 NMSA 1978] of the Art in Public Places Act shall be accounted for separately and expended for acquisition and installation of art for existing public buildings. The division shall determine the amount, not to exceed fifty thousand dollars ($50,000), to be made available for the purchase of art in existing buildings in consultation with the contracting agency. The selection process for art for existing buildings shall follow guidelines established by the division pursuant to the Art in Public Places Act.

History: Laws 1986, ch. 11, 4.



Section 13-4A-5 - Art in public places fund; creation.

13-4A-5. Art in public places fund; creation.

There is created in the state treasury the "art in public places fund" which shall be administered by the division pursuant to the Art in Public Places Act.

History: Laws 1986, ch. 11, 5; 1989, ch. 324, 5.



Section 13-4A-6 - Works of art.

13-4A-6. Works of art.

The works of art acquired pursuant to the Art in Public Places Act may be an integral part of the building, attached to the building, detached within or outside the structure or placed on public lands, part of a temporary exhibition or loaned or exhibited by the agency in other public facilities.

History: Laws 1986, ch. 11, 6.



Section 13-4A-7 - Administration of the program.

13-4A-7. Administration of the program.

The division shall determine the amount to be made available for the purchase of art, in consultation with the contracting agency responsible for the building to be constructed or renovated, and payments thereof shall be made in accordance with law. All agencies shall notify the division in writing upon legislative approval of construction budgets. One percent of the total appropriation for new construction or renovation of any building shall be deposited into the art in public places fund after the issuance of the appropriate bonds. If the entire one percent of the total funds appropriated for a particular building is not required for the project, the remainder shall accumulate in the art in public places fund and shall be accounted for separately and expended for the acquisition of art for existing buildings, as determined by the division. Any money remaining in the fund at the end of each fiscal year shall not revert but shall remain in the art in public places fund to be used to implement the purposes of the Art in Public Places Act.

History: Laws 1986, ch. 11, 7.



Section 13-4A-8 - Artist selection.

13-4A-8. Artist selection.

The division shall establish guidelines for the art selection process. This process shall provide for participation from representatives of the contracting agency, the user agency, the division, the project architect, visual artists or design professionals and interested members of the community.

History: Laws 1986, ch. 11, 8.



Section 13-4A-9 - Separate contracts.

13-4A-9. Separate contracts.

Expenditures for works of art as provided in Section 7 [13-4A-7 NMSA 1978] of the Art in Public Places Act shall be contracted for separately from all other items in the new construction of the public building.

History: Laws 1986, ch. 11, 9.



Section 13-4A-10 - Division; rules and regulations.

13-4A-10. Division; rules and regulations.

The selection, execution, placement and acceptance of works of art for a construction project shall be the responsibility of the division in consultation with the contracting agency. The division shall adopt rules and regulations to govern the selection, execution, placement and acceptance of the works of art to be acquired in accordance with this section and other rules, regulations and procedures necessary to implement the Art in Public Places Act. Administrative costs incurred by the division for the implementation of the Art in Public Places Act may be charged against the art in public places fund, provided that such costs have been properly budgeted and the budget has been approved by the state cultural affairs officer and the secretary of finance and administration.

History: Laws 1986, ch. 11, 10.



Section 13-4A-11 - Maintenance.

13-4A-11. Maintenance.

The contracting agency or its designee is responsible for inventory, maintenance, repair and security of art work. Any maintenance or repair work shall be done in consultation with the division.

History: Laws 1986, ch. 11, 11.






Article 4B - Fine Art in Public Buildings

Section 13-4B-1 - Findings.

13-4B-1. Findings.

The legislature finds that the physical alteration or destruction of fine art, which is an expression of the personality of the artist, is detrimental to the reputation of the artist and artists therefore have an interest in protecting their works of fine art against such alteration or destruction. The legislature also finds that there is a public interest in preserving the integrity of cultural and artistic creations.

History: Laws 1987, ch. 70, 1.



Section 13-4B-2 - Definitions.

13-4B-2. Definitions.

As used in this act [13-4B-1 to 13-4B-3 NMSA 1978]:

A. "artist" means the natural person who actually creates a work of fine art but does not include art created by an employee within the scope of his employment. In case of a joint creation of a work of art, each joint creator shall have the rights of an artist with respect to the work of fine art as a whole;

B. "fine art" means any original work of visual or graphic art of any media including any painting, print, drawing, sculpture, craft, object, photograph, audio or video tape, film, hologram or any combination of such media of recognized quality;

C. "gross negligence" means the exercise of so slight a degree of care as to justify the belief that there was indifference to the particular work of fine art;

D. "public building" means a building owned by the state or any of its branches, agencies, departments, boards, instrumentalities or institutions or a building owned by any political subdivision of the state or any of its agencies, instrumentalities or institutions; and

E. "public view" means on the exterior of a public building or in an interior area of a public building.

History: Laws 1987, ch. 70, 2.



Section 13-4B-3 - Fine art; alteration or destruction prohibited; injunctive relief; damages; exceptions.

13-4B-3. Fine art; alteration or destruction prohibited; injunctive relief; damages; exceptions.

A. No person except an artist who owns or possesses a work of fine art which the artist has created shall intentionally commit or authorize the intentional commission of any physical defacement, mutilation, alteration or destruction of a work of fine art in public view. As used in this section, "intentional physical defacement, mutilation, alteration or destruction" includes any such action taken deliberately or through gross negligence.

B. The artist shall retain the right to claim and receive credit under his own name or under a reasonable pseudonym or, for just and valid reason, to disclaim authorship of his work of fine art. Credit shall be determined in accord with the medium of expression and the nature and extent of the contribution of the artist to the work of fine art.

C. The artist or any bona fide union or other artists' organization authorized in writing by the artist for such purpose may commence an action in district court without having as prerequisites to a suit any need for:

(1) damages already incurred;

(2) a showing of special damages, if any; or

(3) general damages in any monetary amount to recover or obtain any of the following:

(a) injunctive relief or declaratory relief;

(b) actual damages;

(c) reasonable attorneys' and expert witness fees and all other costs of the action; or

(d) any other relief which the court deems proper.

D. In determining whether a work of fine art is of recognized quality, the court shall rely on the opinions of artists, art dealers, collectors of fine art, curators of art museums, restorers and conservators of fine art and other persons involved with the creation or marketing of fine art.

E. The provisions of this section shall, with respect to the artist, or if any artist is deceased, his heir, legatee, or personal representative, continue until the fiftieth anniversary of the death of such artist, and continue in addition to any other rights and duties which may now or in the future be applicable and, except as provided in Subsection F of this section, may not be waived except by an instrument in writing expressly so providing which is signed by the artist and refers to specific works with identification and such waiver shall only apply to work so identified.

The attorney general may, if the artist is deceased, assert the rights of the artist on the artist's behalf and commence an action for injunctive relief with respect to any work of art which is in public view.

F. If a work of fine art in public view cannot be removed from a building without substantial physical defacement, mutilation, alteration, or destruction of such work, the rights and duties created under this section, unless expressly reserved by an instrument in writing signed by the owner of such building and properly recorded prior to the installation of such art, shall be deemed waived. Such instrument, if recorded, shall be binding on subsequent owners of such building.

G. If the owner of a building wishes to remove a work of fine art which is a part of that building but which can be removed from the building without substantial harm to such fine art, the rights and duties created under this section shall apply unless the owner has diligently attempted without success to notify the artist or, if the artist is deceased, his heir, legatee or personal representative in writing of his intended action affecting the work of fine art, or unless he did provide notice and that person failed within ninety days either to remove the work or to pay for its removal. If such work is removed at the expense of the artist, his heir, legatee or personal representative, title to the fine art shall be deemed to be in such person.

History: Laws 1987, ch. 70, 3.






Article 4C - Public Works Mediation

Section 13-4C-1 - Short title.

13-4C-1. Short title.

Chapter 13, Article 4C NMSA 1978 may be cited as the "Public Works Mediation Act".

History: 1978 Comp., 13-4C-1, enacted by Laws 1992, ch. 63, 1.



Section 13-4C-2 - Definitions.

13-4C-2. Definitions.

As used in the Public Works Mediation Act:

A. "interested person" means a person with an association to a dispute related to the performance of a public works project, when that association arises out of the same transaction or occurrence underlying the dispute;

B. "mediator" means an individual or organization, independent of a dispute related to the performance of a public works project, that acts to assist persons in the resolution of the dispute;

C. "person" means the state, political subdivision of the state, including any home rule municipality chartered pursuant to the provisions of Article 10, Section 6 of the constitution of New Mexico, institution or department of the state, local public body, contractor, subcontractor, supplier, architect, engineer, surety or project manager; and

D. "public works project" means a project of the state, including highway projects of the state highway and transportation department, a project of a political subdivision of the state, including any home rule municipality chartered pursuant to the provisions of Article 10, Section 6 of the constitution of New Mexico, a project of an institution or department of the state or a project of a local public body to construct, repair, alter, demolish, install or extend an improvement on real property or to improve real property owned, used or leased by the state, political subdivision of the state, an institution or department of the state or a local public body.

History: 1978 Comp., 13-4C-2, enacted by Laws 1992, ch. 63, 2.



Section 13-4C-3 - Application.

13-4C-3. Application.

The Public Works Mediation Act applies to all disputes related to the performance of a public works project.

History: 1978 Comp., 13-4C-3, enacted by Laws 1992, ch. 63, 3.



Section 13-4C-4 - Mediation requirement; exemptions.

13-4C-4. Mediation requirement; exemptions.

A. Except as provided in Subsections B, C and D of this section, a person who seeks to resolve a dispute related to the performance of a public works project shall exhaust the mediation procedures set forth in the Public Works Mediation Act before seeking judicial relief in a court of law.

B. A dispute that arises under an arbitration clause of a contract for a public works project that includes a clause in the contract that requires arbitration is exempt from the provisions of the Public Works Mediation Act.

C. The provisions of the Public Works Mediation Act shall not apply to:

(1) any disputes between employers and employees, including disputes arising pursuant to the provisions of the Public Works Minimum Wage Act [13-4-10 to 13-4-17 NMSA 1978] or the Workers' Compensation Act [Chapter 52, Article 1 NMSA 1978]; or

(2) any disputes regarding an apprenticeship, including disputes arising pursuant to the provisions of Sections 50-7-1 through 50-7-7 NMSA 1978.

D. All contractual alternative dispute resolution remedies shall be exhausted prior to application of the provisions of the Public Works Mediation Act.

History: 1978 Comp., 13-4C-4, enacted by Laws 1992, ch. 63, 4.



Section 13-4C-5 - Notice of mediation session; service of notice.

13-4C-5. Notice of mediation session; service of notice.

A. An interested person may convene a mediation session for the purpose of resolving disputes related to the performance of a public works project. Mediation of a dispute related to the performance of a public works project shall take place within thirty days after an interested person has provided notice of the mediation session to other interested persons.

B. When an interested person receives notice of a mediation session, that person may notify other interested persons of the mediation session. A person who receives notice of a mediation session shall provide notice:

(1) to other interested persons no later than five days following receipt of the original notice; and

(2) that other interested persons have been notified to the interested person who convened the mediation session no later than five days following receipt of the original notice.

C. An interested person providing notice of a mediation session shall include the following information within the notice:

(1) the name and mailing address of the mediator;

(2) the date, time and location of the mediation session;

(3) a brief summary of all issues concerning a dispute related to the performance of a public works project;

(4) a brief statement regarding an interested person's association to a dispute related to the performance of a public works project, when the interested person has been provided with notice of a mediation session; and

(5) the cost for an eight-hour mediation session and the responsibility for payment of the costs pursuant to the provisions of Section 13-4C-11 NMSA 1978.

D. Service of the notice required pursuant to the provisions of Subsection B of this section shall be made by:

(1) mailing a certified letter, return receipt requested, to an interested person's residence, principal office or place of business; or

(2) delivering a copy of the notice to interested persons.

History: 1978 Comp., 13-4C-5, enacted by Laws 1992, ch. 63, 5.



Section 13-4C-6 - Location of mediation session.

13-4C-6. Location of mediation session.

The mediation session shall be conducted at a neutral site that affords no advantage to any person attending the mediation session. The mediation session shall be held in the county where the public works project is located unless otherwise agreed to by all persons attending the session. In no event shall the mediation session be held at the residence, office or place of business of any person attending the mediation session unless otherwise agreed to by all persons attending the session. A mediator has final authority regarding the location of a mediation session if the persons attending a session are unable to agree on a location.

History: 1978 Comp., 13-4C-6, enacted by Laws 1992, ch. 63, 6.



Section 13-4C-7 - Written materials.

13-4C-7. Written materials.

Each interested person properly notified of a mediation session shall prepare a summary of his position relative to issues concerning a dispute related to the performance of a public works project. The summary shall not exceed four pages in length. The summary shall be provided to the mediator at least four days prior to the mediation session. A mediator may request additional information or materials from persons properly notified of the mediation session.

History: 1978 Comp., 13-4C-7, enacted by Laws 1992, ch. 63, 7.



Section 13-4C-8 - Attendance.

13-4C-8. Attendance.

All interested persons or representatives of interested persons properly notified of a mediation session shall attend the session for a minimum of eight hours unless otherwise agreed to by all persons attending the session. An interested person or a representative of an interested person attending a mediation session shall have the authority to enter into a settlement of disputes related to the performance of a public works project. A person may be accompanied by an attorney during the mediation session.

History: 1978 Comp., 13-4C-8, enacted by Laws 1992, ch. 63, 8.



Section 13-4C-9 - Recording of agreements; compromise and offers to compromise.

13-4C-9. Recording of agreements; compromise and offers to compromise.

A. Following the completion of a mediation session, the mediator shall record any agreements entered into by persons during the session. Agreements shall be recorded in writing or by an audio or video tape recording; provided that all persons entering into the agreement shall indicate their assent to the agreement.

B. Evidence of offers to compromise a dispute or disclosures made during a mediation session shall not be admissible in subsequent judicial proceedings.

History: 1978 Comp., 13-4C-9, enacted by Laws 1992, ch. 63, 9.



Section 13-4C-10 - Mediation clause in a contract; application of federal law.

13-4C-10. Mediation clause in a contract; application of federal law.

A. When persons include a mediation clause in a contract for performance of a public works project, the provisions of the mediation clause shall not conflict with the provisions of the Public Works Mediation Act. Any language in a mediation clause that conflicts with the provisions of the Public Works Mediation Act shall be unenforceable at law.

B. When a public works project involves the expenditure of federal funds, the mediation process shall be conducted in accordance with mandatory applicable federal law and regulations. When mandatory applicable federal law or regulations are inconsistent with the provisions of the Public Works Mediation Act, compliance with federal law or regulations shall constitute compliance with the Public Works Mediation Act.

History: 1978 Comp., 13-4C-10, enacted by Laws 1992, ch. 63, 10.



Section 13-4C-11 - Costs.

13-4C-11. Costs.

A. The costs of a mediation session shall be borne equally by all interested persons properly notified of a mediation session. When an interested person who has been properly notified of a mediation session fails to appear for that session or fails to remain for the duration of a session, that interested person shall be wholly responsible for the costs of the mediation session.

B. When a person files a lawsuit subsequent to exhausting the procedures set forth in the Public Works Mediation Act, the court may assess costs against any interested person who was properly notified of a mediation session and who failed to pay his share of the costs of the mediation session.

C. The mediator shall determine whether a person is an interested person for the purpose of sharing the costs of a mediation session.

History: 1978 Comp., 13-4C-11, enacted by Laws 1992, ch. 63, 11.






Article 4D - Public Works Apprenticeship and Training

Section 13-4D-1 - Short title.

13-4D-1. Short title.

Chapter 13, Article 4D NMSA 1978 may be cited as the "Public Works Apprentice and Training Act".

History: Laws 1992, ch. 74, 1; 2007, ch. 200, 15.



Section 13-4D-2 - Purpose.

13-4D-2. Purpose.

The purpose of the Public Works Apprentice and Training Act is to ensure funding, through contributions made by employers, to establish an apprenticeship program that will develop skilled building trades craftsmen in occupations recognized by the bureau of apprenticeship and training of the United States department of labor or the New Mexico apprenticeship council. The funding will ensure adequate training during economic downturns, increase the number of New Mexicans possessing skills that will enhance their opportunities for employment and maintain the high standards of craftsmanship in our state.

History: Laws 1992, ch. 74, 2.



Section 13-4D-3 - Definitions.

13-4D-3. Definitions.

As used in the Public Works Apprentice and Training Act:

A. "approved apprentice and training programs" means building trades apprenticeship and training programs in New Mexico that are recognized by the bureau of apprenticeship and training of the United States department of labor or the New Mexico apprenticeship council;

B. "compliance statement" means a monthly record of an employer's contributions paid into an approved apprentice and training program in New Mexico or into the public works apprentice and training fund;

C. "director" or "division" means the labor relations division of the workforce solutions department; and

D. "employer" means a contractor, subcontractor or any person acting as a contractor on a public works project, as that term is defined in the provisions of the Construction Industries Licensing Act [Chapter 60, Article 13 NMSA 1978].

History: Laws 1992, ch. 74, 3; 2007, ch. 200, 16.



Section 13-4D-4 - Administration.

13-4D-4. Administration.

A. The Public Works Apprentice and Training Act shall be administered by the public works bureau of the labor and industrial division of the labor department. The bureau shall collect employers' contributions in accordance with this act, review employers' compliance statements, review certified payroll reports to verify training contributions, investigate allegations of and impose penalties for employer noncompliance and disburse funds as provided in Section 5 [13-4D-5 NMSA 1978] of the Public Works Apprentice and Training Act.

B. Public works construction projects, except for street, highway, bridge, road, utility or maintenance contracts with employers who elect not to participate in training, shall not be constructed unless an employer agrees to make contributions to approved apprentice and training programs in New Mexico in which the employer is a participant or to the public works apprentice and training fund administered by the public works bureau of the labor and industrial division of the labor department. Contributions shall be made in the same manner and in the same amount as apprentice and training contributions required pursuant to wage rate determinations made by the director.

C. The director shall adopt rules and regulations necessary to implement the provisions of the Public Works Apprentice and Training Act.

History: Laws 1992, ch. 74, 4.



Section 13-4D-5 - Fund created; disbursement of funds.

13-4D-5. Fund created; disbursement of funds.

There is created the "public works apprentice and training fund" in the labor and industrial division of the labor department. Contributions into the fund shall be as provided under the provisions of Section 13-4D-4 NMSA 1978. Funds contributed under the provisions of the Public Works Apprentice and Training Act shall be distributed in the following manner:

A. no more than fifteen percent of the funds may be used by the public works bureau of the labor and industrial division of the labor department to hire staff to administer the funds collected by the division; and

B. the remainder of the funds shall be used for approved apprentice and training programs in New Mexico. The labor and industrial division of the labor department shall develop an annual budget and, subject to appropriation by the legislature in the general appropriation act, shall disburse funds to approved apprentice and training programs in New Mexico, taking into account participant contact hours of classroom instruction and on-the-job training for the preceding year, to be not less than ninety percent of one hundred forty-four contact hours of classroom instruction per participant per school year and not less than one thousand hours of on-the-job training per twelve-month period. Notwithstanding any language in the general appropriation act that otherwise limits budget adjustments, if the fund balance available for disbursement to approved programs exceeds the amount appropriated, pursuant to Sections 6-3-23 through 6-3-25 NMSA 1978, the labor department may request budget increases up to the excess fund balance for distribution to the programs.

History: Laws 1992, ch. 74, 5; 2005, ch. 95, 1.



Section 13-4D-6 - Notice to employers; publication of programs.

13-4D-6. Notice to employers; publication of programs.

A. An employer's contribution requirement under the provisions of the Public Works Apprentice and Training Act shall be included with all minimum wage determinations issued by the labor and industrial division of the labor department on all public works construction projects. The director shall also provide the contribution rate for approved apprentice and training programs, and that information shall be part of the public works construction projects.

B. The labor and industrial division of the labor department shall publish a list of approved apprentice and training programs in New Mexico.

History: Laws 1992, ch. 74, 6.



Section 13-4D-7 - Noncompliance; penalties.

13-4D-7. Noncompliance; penalties.

An employer who willfully and knowingly fails to comply with the requirements of the Public Works Apprentice and Training Act shall be subject to the following penalties:

A. a noncomplying employer shall pay a civil penalty of ten dollars ($10.00) for every calendar day of noncompliance, and the penalty shall be imposed and collected for deposit into the public works apprentice and training fund by the public works bureau of the labor and industrial division of the labor department;

B. a noncomplying employer shall have the unpaid contributions, as required under the provisions of the Public Works Apprentice and Training Act, withheld as provided in Subsections A and B of Section 13-4-14 NMSA 1978; and

C. a noncomplying employer shall not be permitted to bid on any public works contracts as provided in Subsections A and B of Section 13-4-14 NMSA 1978.

History: Laws 1992, ch. 74, 7.



Section 13-4D-8 - Appeals.

13-4D-8. Appeals.

An alleged noncomplying employer may appeal any of the penalties imposed upon him under the provisions of Section 7 of the Public Works Apprentice and Training Act by seeking an appeal as provided under the provisions of Section 13-4-15 NMSA 1978.

History: Laws 1992, ch. 74, 8.






Article 5 - Insurance on Public Buildings

Section 13-5-1 - State agency public property; insurance; reserves for losses of state agencies; public property reserve fund created.

13-5-1. State agency public property; insurance; reserves for losses of state agencies; public property reserve fund created.

A. The risk management division of the general services department shall purchase a blanket insurance policy for public buildings of state agencies against loss or damage by fire, windstorm, hail, smoke, explosion, riot or civil commotion. The risk management division may provide coverage to covered educational entities under the public property reserve fund through blanket or individual policies. The risk management division shall create a reserve for the uninsured value of any such public building and for the uninsured loss or damage to any such building by flood, subject to any deductible that the risk management advisory board determines shall be borne by individual state agencies or covered educational entities.

B. Subject to any deductible to be borne by individual state agencies or covered educational entities, the risk management division of the general services department may purchase insurance, establish reserves or provide a combination of insurance and reserves to cover, in any amount not to exceed replacement cost:

(1) buildings of state agencies or covered educational entities destroyed or damaged by any peril other than a peril set forth in Subsection A of this section;

(2) personal property that is destroyed or damaged by any peril; or

(3) personal property that is stolen.

C. Any insurance purchased pursuant to Subsections A and B of this section may be purchased with such deductible provisions as may be deemed desirable by the risk management advisory board.

D. The director of the risk management division of the general services department shall include in his annual report to the legislature an inventory of all public buildings insured by the division, the estimated total value of the buildings, the total insured value of the buildings and the amount of any deductible or maximum loss provisions in the current insurance policy covering the buildings.

E. There is created in the state treasury the "public property reserve fund". The fund shall consist of assessments of state agencies and covered educational entities deposited in the fund, money appropriated to the fund, income earned by the fund and money received as proceeds of insurance purchased pursuant to this section. The fund may be used to:

(1) purchase property insurance;

(2) pay any claim covered by a certificate of coverage issued by the director of the risk management division of the general services department; provided such claims shall only be paid to the extent of actual expenses that have been or will be incurred to repair, reconstruct and replace covered property;

(3) pay the cost of repair, reconstruction and replacement of property and expense incidental thereto arising from damage or destruction covered pursuant to this section;

(4) enter into consulting and other contracts as may be necessary or desirable in carrying out the provisions of this section; and

(5) pay costs and expenses incurred in carrying out the provisions of this section.

F. The director of the legislative council service may elect to cover all or any part of public buildings or property under his jurisdiction through the public property reserve fund by giving written notice of such election to the director of the risk management division of the general services department and paying assessments that the director of the risk management division prescribes.

G. For purposes of this section, "state agency" means the state or any of its branches, agencies, departments, boards, instrumentalities or institutions.

H. For the purposes of this section, "covered educational entities" means school districts as defined in Section 22-1-2 NMSA 1978 and educational institutions established pursuant to Chapter 21, Articles 13, 16 and 17 [repealed] NMSA 1978 that request and are granted coverage from the risk management division of the general services department, if the coverage is commercially unavailable; except that coverage shall be provided to a school district only through the public school insurance authority or its successor unless the district has been granted a waiver by the authority or the authority is not offering the coverage for the fiscal year for which the division offers its coverage. A local school district to which the division may provide coverage may provide for marketing and servicing to be done by licensed insurance agents who shall receive reasonable compensation for their services.

History: 1978 Comp., 13-5-1, enacted by Laws 1981, ch. 101, 1; 1983, ch. 301, 31; 1986, ch. 102, 4; 1989, ch. 324, 6; 1996 (1st S.S.), ch. 3, 3; 2000, ch. 27, 2.



Section 13-5-3 - Public property; local public bodies; insurance; reserves for losses.

13-5-3. Public property; local public bodies; insurance; reserves for losses.

A. Local public bodies shall purchase insurance for public buildings under their control against loss or damage by fire, windstorm, hail, smoke, explosion, riot or civil commotion in an amount not less than eighty percent of the replacement cost or actual cash value of the building.

B. Local public bodies may purchase insurance, establish reserves or provide a combination of insurance and reserves to:

(1) repair or replace their buildings if damaged by any peril other than a peril set forth in Subsection A of this section;

(2) repair or replace any personal property which is destroyed or damaged by any peril; or

(3) replace any personal property which is stolen.

C. Any insurance purchased pursuant to Subsections A and B of this section may be purchased with such deductible provisions as may be deemed desirable.

D. For purposes of this section, "local public body" means all political subdivisions of the state and their agencies, instrumentalities and institutions.

History: 1953 Comp., 6-1-4.2, enacted by Laws 1977, ch. 385, 13.



Section 13-5-3.1 - Public buildings; compliance with the national flood insurance program.

13-5-3.1. Public buildings; compliance with the national flood insurance program.

A building that receives state appropriations for its construction or that is repaired or improved with state appropriations in an amount greater than fifty percent of the building's value before the repair or improvement shall comply with standards of the national flood insurance program and Section 3-18-7 NMSA 1978.

History: Laws 2003, ch. 310, 2.






Article 6 - Sale of Public Property

Section 13-6-1 - Disposition of obsolete, worn-out or unusable tangible personal property.

13-6-1. Disposition of obsolete, worn-out or unusable tangible personal property.

A. The governing authority of each state agency, local public body, school district and state educational institution may dispose of any item of tangible personal property belonging to that authority and delete the item from its public inventory upon a specific finding by the authority that the item of property is:

(1) of a current resale value of five thousand dollars ($5,000) or less; and

(2) worn out, unusable or obsolete to the extent that the item is no longer economical or safe for continued use by the body.

B. The governing authority shall, as a prerequisite to the disposition of any items of tangible personal property:

(1) designate a committee of at least three officials of the governing authority to approve and oversee the disposition; and

(2) give notification at least thirty days prior to its action making the deletion by sending a copy of its official finding and the proposed disposition of the property to the state auditor and the appropriate approval authority designated in Section 13-6-2 NMSA 1978, duly sworn and subscribed under oath by each member of the authority approving the action.

C. A copy of the official finding and proposed disposition of the property sought to be disposed of shall be made a permanent part of the official minutes of the governing authority and maintained as a public record subject to the Inspection of Public Records Act [Chapter 14, Article 2 NMSA 1978].

D. The governing authority shall dispose of the tangible personal property by negotiated sale to any governmental unit of an Indian nation, tribe or pueblo in New Mexico or by negotiated sale or donation to other state agencies, local public bodies, school districts, state educational institutions or municipalities or through the central purchasing office of the governing authority by means of competitive sealed bid or public auction or, if a state agency, through the surplus property bureau of the transportation services division of the general services department.

E. A state agency shall give the surplus property bureau of the transportation services division of the general services department the right of first refusal when disposing of obsolete, worn-out or unusable tangible personal property of the state agency.

F. If the governing authority is unable to dispose of the tangible personal property pursuant to Subsection D or E of this section, the governing authority may sell or, if the property has no value, donate the property to any organization described in Section 501(c)(3) of the Internal Revenue Code of 1986.

G. If the governing authority is unable to dispose of the tangible personal property pursuant to Subsection D, E or F of this section, it may order that the property be destroyed or otherwise permanently disposed of in accordance with applicable laws.

H. If the governing authority determines that the tangible personal property is hazardous or contains hazardous materials and may not be used safely under any circumstances, the property shall be destroyed and disposed of pursuant to Subsection G of this section.

I. No tangible personal property shall be donated to an employee or relative of an employee of a state agency, local public body, school district or state educational institution; provided that nothing in this subsection precludes an employee from participating and bidding for public property at a public auction.

J. This section shall not apply to any property acquired by a museum through abandonment procedures pursuant to the Abandoned Cultural Properties Act [18-10-1 to 18-10-5 NMSA 1978].

K. Notwithstanding the provisions of Subsection A of this section, the department of transportation may sell through public auction or dispose of surplus tangible personal property used to manage, maintain or build roads that exceeds five thousand dollars ($5,000) in value. Proceeds from sales shall be credited to the state road fund. The department of transportation shall notify the department of finance and administration regarding the disposition of all property.

L. If the secretary of public safety finds that the K-9 dog presents no threat to public safety, the K-9 dog shall be released from public ownership as provided in this subsection. The K-9 dog shall first be offered to its trainer or handler free of charge. If the trainer or handler does not want to accept ownership of the K-9 dog, then the K-9 dog shall be offered to an organization described in Section 501(c)(3) of the Internal Revenue Code of 1986 free of charge. If both of the above fail, the K-9 dog shall only be sold to a qualified individual found capable of providing a good home to the animal.

History: 1953 Comp., 6-1-7.1, enacted by Laws 1961, ch. 100, 1; 1979, ch. 195, 2; 1984, ch. 47, 1; 1987, ch. 15, 1; 1989, ch. 211, 6; 1995, ch. 181, 1; 1998, ch. 16, 1; 2001, ch. 317, 1; 2007, ch. 57, 4; 2012, ch. 10, 1; 2013, ch. 9, 1.



Section 13-6-2 - Sale of property by state agencies or local public bodies; authority to sell or dispose of property; approval of appropriate approval authority.

13-6-2. Sale of property by state agencies or local public bodies; authority to sell or dispose of property; approval of appropriate approval authority.

A. Providing a written determination has been made, a state agency, local public body, school district or state educational institution may sell or otherwise dispose of real or tangible personal property belonging to the state agency, local public body, school district or state educational institution.

B. A state agency, local public body, school district or state educational institution may sell or otherwise dispose of real property:

(1) by negotiated sale or donation to an Indian nation, tribe or pueblo located wholly or partially in New Mexico, or to a governmental unit of an Indian nation, tribe or pueblo in New Mexico, that is authorized to purchase land and control activities on its land by an act of congress or to purchase land on behalf of the Indian nation, tribe or pueblo;

(2) by negotiated sale or donation to other state agencies, local public bodies, school districts or state educational institutions;

(3) through the central purchasing office of the state agency, local public body, school district or state educational institution by means of competitive sealed bid, public auction or negotiated sale to a private person or to an Indian nation, tribe or pueblo in New Mexico; or

(4) if a state agency, through the surplus property bureau of the transportation services division of the general services department.

C. A state agency shall give the surplus property bureau of the transportation services division of the general services department the right of first refusal to dispose of tangible personal property of the state agency. A school district may give the surplus property bureau the right of first refusal to dispose of tangible personal property of the school district.

D. Except as provided in Section 13-6-2.1 NMSA 1978 requiring state board of finance approval for certain transactions, sale or disposition of real or tangible personal property having a current resale value of more than five thousand dollars ($5,000) may be made by a state agency, local public body, school district or state educational institution if the sale or disposition has been approved by the state budget division of the department of finance and administration for state agencies, the local government division of the department of finance and administration for local public bodies, the public education department for school districts and the higher education department for state educational institutions.

E. Prior approval of the appropriate approval authority is not required if the tangible personal property is to be used as a trade-in or exchange pursuant to the provisions of the Procurement Code [Sections 13-1-28 through 13-1-199 NMSA 1978].

F. The appropriate approval authority may condition the approval of the sale or other disposition of real or tangible personal property upon the property being offered for sale or donation to a state agency, local public body, school district or state educational institution.

G. The appropriate approval authority may credit a payment received from the sale of such real or tangible personal property to the governmental body making the sale. The state agency, local public body, school district or state educational institution may convey all or any interest in the real or tangible personal property without warranty.

H. This section does not apply to:

(1) computer software of a state agency;

(2) those institutions specifically enumerated in Article 12, Section 11 of the constitution of New Mexico;

(3) the New Mexico state police division of the department of public safety;

(4) the state land office or the department of transportation;

(5) property acquired by a museum through abandonment procedures pursuant to the Abandoned Cultural Properties Act [18-10-1 NMSA 1978];

(6) leases of county hospitals with any person pursuant to the Hospital Funding Act [4-48B-1 NMSA 1978];

(7) property acquired by the economic development department pursuant to the Statewide Economic Development Finance Act [6-25-1 NMSA 1978]; and

(8) the state parks division of the energy, minerals and natural resources department.

History: 1978 Comp., 13-6-2, enacted by Laws 1979, ch. 195, 3; 1980, ch. 89, 17; 1984, ch. 47, 2; 1987, ch. 15, 2; 1989, ch. 211, 7; 1989, ch. 380, 3; 2001, ch. 291, 9; 2001, ch. 317, 2; 2003, ch. 203, 1; 2003, ch. 349, 21; 2004, ch. 95, 1; 2007, ch. 57, 5.



Section 13-6-2.1 - Sales, trades or leases; state board of finance approval.

13-6-2.1. Sales, trades or leases; state board of finance approval.

A. Except as provided in Section 13-6-3 NMSA 1978, for state agencies, any sale, trade or lease for a period of more than five years of real property belonging to a state agency, local public body or school district or any sale, trade or lease of such real property for a consideration of more than twenty-five thousand dollars ($25,000) shall not be valid unless it is approved prior to its effective date by the state board of finance.

B. The provisions of this section shall not be applicable to:

(1) those institutions specifically enumerated in Article 12, Section 11 of the constitution of New Mexico;

(2) the state land office;

(3) the state transportation commission;

(4) the economic development department when disposing of property acquired pursuant to the Statewide Economic Development Finance Act [6-25-1 NMSA 1978]; or

(5) a school district when leasing facilities to a locally chartered or state-chartered charter school.

History: 1978 Comp., 13-6-2.1, enacted by Laws 1989, ch. 380, 1; 2001, ch. 122, 1; 2003, ch. 142, 3; 2003, ch. 349, 22; 2011, ch. 69, 1.



Section 13-6-3 - Sale, trade or lease of real property by state agencies; approval of legislature; exceptions.

13-6-3. Sale, trade or lease of real property by state agencies; approval of legislature; exceptions.

A. Any sale, trade or lease for a period exceeding twenty-five years in duration of real property belonging to any state agency, which sale, trade or lease shall be for a consideration of one hundred thousand dollars ($100,000) or more, shall be subject to the ratification and approval of the state legislature prior to the sale, trade or lease becoming effective. The provision specified in Section 13-6-2 NMSA 1978 requiring approval of the state budget division of the department of finance and administration as a prerequisite to consummating such sales or dispositions of realty shall not be applicable in instances wherein the consideration for the sale, trade or lease shall be for a consideration of one hundred thousand dollars ($100,000) or more and wherein a state agency not specifically excepted by Subsection B of this section is a contracting party, and, in every such instance, the legislature shall specify its approval prior to the sale, trade or lease becoming effective.

B. The provisions of this section shall not be applicable as to those institutions specifically enumerated in Article 12, Section 11 of the constitution of New Mexico, the state land office, the state transportation commission or the economic development department when disposing of property acquired pursuant to the Statewide Economic Development Finance Act [Chapter 6, Article 25 NMSA 1978].

History: 1953 Comp., 6-1-8.1, enacted by Laws 1961, ch. 41, 1; 1979, ch. 195, 4; 1987, ch. 15, 3; 2003, ch. 142, 4; 2003, ch. 349, 23.



Section 13-6-4 - Definitions.

13-6-4. Definitions.

As used in Chapter 13, Article 6 NMSA 1978:

A. "local public body" means all political subdivisions, except municipalities and school districts, of the state and their agencies, instrumentalities and institutions;

B. "state agency" means the state of New Mexico or any of its branches, agencies, departments, boards, instrumentalities or institutions other than state educational institutions;

C. "state educational institutions" means those institutions designated by Article 12, Section 11 of the constitution of New Mexico; and

D. "school districts" means those political subdivisions of the state established for the administration of public schools, segregated geographically for taxation and bonding purposes and governed by the Public School Code [Chapter 22 NMSA 1978 [except Article 5A] NMSA 1978].

History: 1978 Comp., 13-6-4, enacted by Laws 1979, ch. 195, 5; 1987, ch. 15, 4; 2001, ch. 317, 3.



Section 13-6-5 - Sale of real property by state agencies; land grant right of first refusal.

13-6-5. Sale of real property by state agencies; land grant right of first refusal.

A. Notwithstanding the provisions of Section 13-6-2 or 67-3-8.2 NMSA 1978, a state agency shall give the board of trustees of a community land grant governed pursuant to the provisions of Chapter 49, Article 1 NMSA 1978 or by statutes specific to the named land grant the right of first refusal when selling real property belonging to the state agency if the property is land that is located within the boundaries of that community land grant as shown in the United States patent to the grant.

B. If the board of trustees of the community land grant elects not to purchase the land offered for sale or does not respond to the notice of sale within forty-five days of receipt of the notice, the state agency may otherwise dispose of the property in accordance with applicable law.

C. The provisions of this section do not apply to lands held in trust pursuant to the Enabling Act and for which that act prescribes how that land may be disposed of.

D. The provisions of this section do not apply to the conveyance or transfer of state highways to local government entities.

History: Laws 2005, ch. 251 , 1.



Section 13-6-6 - Surplus property bureau created; duties; powers.

13-6-6. Surplus property bureau created; duties; powers.

A. The "surplus property bureau" is created in the transportation services division of the general services department. The surplus property bureau is designated as the New Mexico agency responsible for distribution of federal surplus personal property, excepting food commodities, in accordance with subdivision (j) of Section 203 of the Federal Property and Administrative Services Act of 1949. The surplus property bureau is also designated as the agency for distribution or disposal of state surplus property.

B. The surplus property bureau shall:

(1) develop a detailed state plan of operation for the management and administration of surplus property acquired from the federal government that complies with the Federal Property and Administrative Services Act of 1949 and regulations promulgated in accordance with that act;

(2) cooperate with the federal government and its agencies in securing the expeditious and equitable distribution of federal surplus personal property, excepting food commodities, to eligible institutions in New Mexico, and assist those institutions in securing that property;

(3) dispose of unusable federal surplus property in accordance with subdivision (j) of Section 203 of the Federal Property and Administrative Services Act of 1949; and

(4) manage a program to recycle, donate, sell or dispose of state surplus tangible personal property.

C. The surplus property bureau may:

(1) enter into agreements with the federal government or its agencies for the purchase, lease, receipt as a loan or gift or any other means of acquisition of any real or personal property without regard to provisions of state law that require:

(a) the posting of notices or public advertising for bids;

(b) the inviting or receiving of competitive bids; or

(c) the delivery of purchases before payment;

(2) enter into cooperative agreements for the sale, transfer or disposal of federal surplus property that has not been distributed;

(3) enter into contracts with other state agencies for the purpose of acquiring or disposing of any tangible personal property originally purchased with state money as specified by rule of the transportation services division of the general services department; and

(4) designate the representative of a user to enter a bid at a sale of real or personal property owned by the United States government or any agency or department thereof and authorize that person to make payment required in connection with the bidding.

History: Laws 2007, ch. 57, 1.



Section 13-6-7 - Surplus property fund; created; expenditures.

13-6-7. Surplus property fund; created; expenditures.

A. The "surplus property fund" is created as a nonreverting fund in the state treasury. The fund consists of money received from the sale of surplus property by the surplus property bureau of the transportation services division of the general services department. The surplus property bureau shall administer the fund, and money in the fund is subject to appropriation by the legislature to carry out activities relating to the acquisition, transfer and sale of surplus government property. Money in the fund shall be disbursed on vouchers approved and warrants signed by the director of the transportation services division of the general services department or the director's authorized representative.

B. Money in the surplus property fund attributable to the sale of federal property shall be held and accounted for separately from money attributable to the purchase or sale of state property.

History: Laws 2007, ch. 57, 2.



Section 13-6-8 - Disposition of state property.

13-6-8. Disposition of state property.

The surplus property bureau of the transportation services division of the general services department may dispose of tangible personal property, except property acquired from the United States government, by advertising the availability of the property as follows:

A. for the first forty-five-day period, to any agency that has entered into an agreement with the bureau;

B. for the second forty-five-day period, to any agency or tax-exempt entity that has filed its written certificate of tax exemption with the bureau;

C. for the third forty-five-day period, to any agency or tax-exempt entity or to the public through a storefront operation on days and at times specified by rule of the bureau; and

D. after the third forty-five-day period, by auction or any other means of disposal in compliance with environmental standards for disposal of tangible personal property.

History: Laws 2007, ch. 57, 3.






Article 7 - Health Care Purchasing

Section 13-7-1 - Short title.

13-7-1. Short title.

Chapter 13, Article 7 NMSA 1978 may be cited as the "Health Care Purchasing Act".

History: Laws 1997, ch. 74, 1; 2003, ch. 391, 1.



Section 13-7-2 - Purpose of act.

13-7-2. Purpose of act.

The purpose of the Health Care Purchasing Act [13-7-1 NMSA 1978] is to ensure public employees, public school employees and retirees of public employment and the public schools access to more affordable and enhanced quality of health insurance through cost containment and savings effected by procedures for consolidating the purchasing of publicly financed health insurance.

History: Laws 1997, ch. 74, 2.



Section 13-7-3 - Definitions.

13-7-3. Definitions.

As used in the Health Care Purchasing Act [13-7-1 NMSA 1978]:

A. "consolidated purchasing" means a single process for the procurement of all health care benefits by the publicly funded insurance agencies in compliance with the Procurement Code [Sections 13-1-28 through 13-1-199 NMSA 1978] and includes associated activities related to the procurement such as actuarial, cost containment, benefits consultation and analysis; and

B. "publicly funded health care agency" means the:

(1) risk management division and the group benefits committee of the general services department;

(2) retiree health care authority;

(3) public school insurance authority; and

(4) publicly funded health care program of any public school district with a student enrollment in excess of sixty thousand students.

History: Laws 1997, ch. 74, 3.



Section 13-7-4 - Mandatory consolidated purchasing.

13-7-4. Mandatory consolidated purchasing.

A. The agencies shall enter into a cooperative consolidated purchasing effort to provide plans of health care benefits for the benefit of eligible participants of the respective agencies. The request for proposal shall set forth one or more plans of health care benefits and shall include accommodation of fully funded arrangements as well as varying degrees of self-funded pool options.

B. A consolidated purchasing request for proposals for all health care benefits by the publicly funded health care agencies shall be issued on or before July 1, 1999 and any contracts for health care benefits renewed or issued on or after July 1, 2000 shall be the result of consolidated purchasing.

C. All requests for proposals issued as part of the consolidated purchasing shall include at least one distinct service area consisting of the Albuquerque metropolitan area. Proposals on a distinct service area shall be evaluated separately.

History: Laws 1997, ch. 74, 4.



Section 13-7-5 - Consolidated purchasing for other persons.

13-7-5. Consolidated purchasing for other persons.

A. Counties, municipalities, state educational institutions and other political subdivisions that wish to use the consolidated purchasing single process for the procurement of health care benefits shall create or enter into an existing association, cooperative or other mutual alliance to create larger pools of eligible participants.

B. Counties, municipalities, state educational institutions and other political subdivisions that wish to use the consolidated purchasing single process shall, through their respective association, cooperative or mutual alliance, participate in the subsequent consolidated purchasing single process with the publicly funded health care agencies.

History: Laws 2001, ch. 351, 1.



Section 13-7-6 - Use of social security numbers.

13-7-6. Use of social security numbers.

The publicly funded health care agencies, political subdivisions and other persons providing health care benefits through the consolidated purchasing single process, in compliance with state and federal law, shall not require the use of participants' social security numbers as health care benefit plan identification numbers.

History: Laws 2001, ch. 351, 2.



Section 13-7-7 - Consolidated administrative functions; benefit.

13-7-7. Consolidated administrative functions; benefit.

A. By December 1, 2001, the publicly funded health care agencies, political subdivisions and other persons participating in the consolidated purchasing single process pursuant to the Health Care Purchasing Act shall cooperatively study and provide a status report on the consolidation of administrative functions to the legislative health and human services committee and the governor.

B. By December 31, 2003, the publicly funded health care agencies, political subdivisions and other persons participating in the consolidated purchasing single process pursuant to the Health Care Purchasing Act shall consolidate, standardize and administer the administrative functions that those entities can effectively and efficiently administer as reflected in the study.

C. The publicly funded health care agencies, political subdivisions and other persons participating in the consolidated purchasing single process pursuant to the Health Care Purchasing Act may enter into a joint powers agreement pursuant to the Joint Powers Agreements Act [11-1-1 through 11-1-7 NMSA 1978] with the publicly funded health care agencies and political subdivisions to determine assessments or provisions of resources to consolidate, standardize and administer the consolidated purchasing single process and subsequent activities pursuant to the Health Care Purchasing Act. The publicly funded health care agencies, political subdivisions and other persons participating in the consolidated purchasing single process pursuant to the Health Care Purchasing Act may enter into contracts with nonpublic persons to provide the service of determining assessments or provision of resources for consolidation, standardization and administrative activities.

D. Each agency will retain its responsibility to determine policy direction of the benefit plans, plan development, training and coordination with respect to participants and its benefits staff, as well as to respond to benefits eligibility inquiries and establish and enforce eligibility rules.

E. Notwithstanding Subsection D of this section, publicly funded health care agencies, political subdivisions and other persons participating in the consolidated purchasing single process pursuant to the Health Care Purchasing Act shall provide coverage for children, from birth through three years of age, for or under the family, infant, toddler program administered by the department of health, provided eligibility criteria are met, for a maximum benefit of three thousand five hundred dollars ($3,500) annually for medically necessary early intervention services provided as part of an individualized family service plan and delivered by certified and licensed personnel as defined in 7.30.8 NMAC who are working in early intervention programs approved by the department of health. No payment under this subsection shall be applied against any maximum lifetime or annual limits specified in the policy, health benefits plan or contract.

History: Laws 2001, ch. 351, 3; 2005, ch. 157, 1.



Section 13-7-8 - Maximum age of dependent.

13-7-8. Maximum age of dependent.

Any group health care coverage, including any form of self-insurance, offered, issued or renewed under the Health Care Purchasing Act on or after July 1, 2003 that offers coverage of an insured's dependent shall not terminate coverage of an unmarried dependent by reason of the dependent's age before the dependent's twenty-fifth birthday, regardless of whether the dependent is enrolled in an educational institution.

History: Laws 2003, ch. 391, 2.



Section 13-7-9 - General anesthesia and hospitalization for dental surgery.

13-7-9. General anesthesia and hospitalization for dental surgery.

A. Group health care coverage, including any form of self-insurance, offered, issued or renewed under the Health Care Purchasing Act shall provide coverage for hospitalization and general anesthesia provided in a hospital or ambulatory surgical center for dental surgery for the following:

(1) insureds exhibiting physical, intellectual or medically compromising conditions for which dental treatment under local anesthesia, with or without additional adjunctive techniques and modalities, cannot be expected to provide a successful result and for which dental treatment under general anesthesia can be expected to produce superior results;

(2) insureds for whom local anesthesia is ineffective because of acute infection, anatomic variation or allergy;

(3) insured children or adolescents who are extremely uncooperative, fearful, anxious or uncommunicative with dental needs of such magnitude that treatment should not be postponed or deferred and for whom lack of treatment can be expected to result in dental or oral pain or infection, loss of teeth or other increased oral or dental morbidity;

(4) insureds with extensive oral-facial or dental trauma for which treatment under local anesthesia would be ineffective or compromised; or

(5) other procedures for which hospitalization or general anesthesia in a hospital or ambulatory surgical center is medically necessary.

B. The provisions of this section do not apply to short-term travel, accident-only or limited or specified disease policies.

C. Coverage for dental surgery may be subject to copayments, deductibles and coinsurance subject to network and prior authorization requirements consistent with those imposed on other benefits under the same group health care coverage, including any form of self-insurance.

History: Laws 2007, ch. 218, 1.



Section 13-7-10 - Hearing aid coverage for children required.

13-7-10. Hearing aid coverage for children required.

A. Group health care coverage, including any form of self-insurance, offered, issued or renewed under the Health Care Purchasing Act shall provide coverage for a hearing aid and any related service for the full cost of one hearing aid per hearing-impaired ear up to two thousand two hundred dollars ($2,200) every thirty-six months for hearing aids for insured children under eighteen years of age or under twenty-one years of age if still attending high school. The insured may choose a higher priced hearing aid and may pay the difference in cost above the two-thousand-two-hundred-dollar ($2,200) limit as provided in this subsection without financial or contractual penalty to the insured or to the provider of the hearing aids.

B. Each insurer that delivers, issues for delivery or renews under the Health Care Purchasing Act any group health care coverage, including any form of self-insurance, may make available to the policyholder the option of purchasing additional hearing aid coverage that exceeds the services described in this section.

C. Hearing aid coverage offered shall include fitting and dispensing services, including providing ear molds as necessary to maintain optimal fit, provided by an audiologist, a hearing aid dispenser or a physician, licensed in New Mexico.

D. The provisions of this section do not apply to short-term travel, accident-only or limited or specified disease policies.

E. Coverage for hearing aids may be subject to deductibles and coinsurance consistent with those imposed on other benefits under the same group health care coverage, including any form of self-insurance.

F. For the purposes of this section, "hearing aid" means durable medical equipment that is of a design and circuitry to optimize audibility and listening skills in the environment commonly experienced by children.

History: Laws 2007, ch. 356, 1.



Section 13-7-11 - Required coverage of patient costs incurred in cancer clinical trials.

13-7-11. Required coverage of patient costs incurred in cancer clinical trials.

Group health coverage, including any form of self-insurance, offered, issued or renewed under the Health Care Purchasing Act shall provide coverage pursuant to Section 59A-22-43 NMSA 1978 for routine patient care costs incurred as a result of the patient's participation in cancer clinical trials.

History: Laws 2009, ch. 212, 1.



Section 13-7-12 - Coverage for orally administered anticancer medications; limits on patient costs.

13-7-12. Coverage for orally administered anticancer medications; limits on patient costs.

A. Group health coverage, including any form of self-insurance, offered, issued or renewed under the Health Care Purchasing Act that provides coverage for cancer treatment shall provide coverage for a prescribed, orally administered anticancer medication that is used to kill or slow the growth of cancerous cells on a basis no less favorable than intravenously administered or injected cancer medications that are covered as medical benefits by the plan.

B. A group health plan shall not increase patient cost-sharing for anticancer medications in order to achieve compliance with the provisions of this section.

C. Coverage of orally administered anticancer medication shall not be subject to any prior authorization, dollar limit, copayment, deductible or coinsurance provision that does not apply to intravenously administered or injected anticancer medication used to kill or slow the growth of cancerous cells.

History: Laws 2011, ch. 55, 1.



Section 13-7-13 - Coverage of prescription eye drop refills.

13-7-13. Coverage of prescription eye drop refills.

A. Group health coverage, including any form of self-insurance, offered, issued or renewed under the Health Care Purchasing Act that provides coverage for prescription eye drops shall not deny coverage for a renewal of prescription eye drops when:

(1) the renewal is requested by the insured at least twenty-three days for a thirty-day supply of eye drops, forty-five days for a sixty-day supply of eye drops or sixty-eight days for a ninety-day supply of eye drops from the later of the date that the original prescription was dispensed to the insured or the date that the last renewal of the prescription was dispensed to the insured; and

(2) the prescriber indicates on the original prescription that additional quantities are needed and that the renewal requested by the insured does not exceed the number of additional quantities needed.

B. As used in this section, "prescriber" means a person who is authorized pursuant to the New Mexico Drug, Device and Cosmetic Act [Chapter 26, Article 1 NMSA 1978] to prescribe prescription eye drops.

History: Laws 2012, ch. 27, 1.



Section 13-7-14 - Coverage for telemedicine services.

13-7-14. Coverage for telemedicine services.

A. Group health coverage, including any form of self-insurance, offered, issued or renewed under the Health Care Purchasing Act shall allow covered benefits to be provided through telemedicine services. Coverage for health care services provided through telemedicine shall be determined in a manner consistent with coverage for health care services provided through in-person consultation.

B. The provisions of this section shall not be construed to require coverage of an otherwise noncovered benefit.

C. A determination by a group health plan that health care services delivered through the use of telemedicine are not covered under the plan shall be subject to review and appeal pursuant to the Patient Protection Act [Chapter 59A, Article 57 NMSA 1978].

D. The provisions of this section shall not apply in the event that federal law requires the state to make payments on behalf of enrollees to cover the costs of implementing this section.

E. Nothing in this section shall require a health care provider to be physically present with a patient at the originating site unless the consulting telemedicine provider deems it necessary.

F. Telemedicine used to provide clinical services shall be encrypted and shall conform to state and federal privacy laws.

G. The provisions of this section shall not apply to group health coverage intended to supplement major medical group-type coverage, such as medicare supplement, long-term care, disability income, specified disease, accident-only, hospital indemnity or any other limited-benefit health insurance policy.

H. As used in this section:

(1) "consulting telemedicine provider" means a health care provider that delivers telemedicine services from a location remote from an originating site;

(2) "health care provider" means a duly licensed hospital or other licensed facility, physician or other health care professional authorized to furnish health care services within the scope of the professional's license;

(3) "in real time" means occurring simultaneously, instantaneously or within seconds of an event so that there is little or no noticeable delay between two or more events;

(4) "originating site" means a place at which a patient is physically located and receiving health care services via telemedicine;

(5) "store-and-forward technology" means electronic information, imaging and communication, including interactive audio, video and data communications, that is transferred or recorded or otherwise stored for asynchronous use; and

(6) "telemedicine" means the use of interactive simultaneous audio and video or store-and-forward technology using information and telecommunications technologies by a health care provider to deliver health care services at a site other than the site where the patient is located, including the use of electronic media for consultation relating to the health care diagnosis or treatment of the patient in real time or through the use of store-and-forward technology.

History: Laws 2013, ch. 105, 1.



Section 13-7-15 - Prescription drugs; prohibited formulary changes; notice requirements.

13-7-15. Prescription drugs; prohibited formulary changes; notice requirements.

A. As of January 1, 2014, group health coverage, including any form of self-insurance, offered, issued or renewed under the Health Care Purchasing Act that provides coverage for prescription drugs categorized or tiered for purposes of cost-sharing through deductibles or coinsurance obligations shall not make any of the following changes to coverage for a prescription drug within one hundred twenty days of any previous change to coverage for that prescription drug, unless a generic version of the prescription drug is available:

(1) reclassify a drug to a higher tier of the formulary;

(2) reclassify a drug from a preferred classification to a non-preferred classification, unless that reclassification results in the drug moving to a lower tier of the formulary;

(3) increase the cost-sharing, copayment, deductible or co-insurance charges for a drug;

(4) remove a drug from the formulary;

(5) establish a prior authorization requirement;

(6) impose or modify a drug's quantity limit; or

(7) impose a step-therapy restriction.

B. The administrator for the group health coverage shall give the affected enrollee at least sixty days' advance written notice of the impending change when it is determined that one of the following modifications will made to a formulary:

(1) reclassification of a drug to a higher tier of the formulary;

(2) reclassification of a drug from a preferred classification to a non-preferred classification, unless that reclassification results in the drug moving to a lower tier of the formulary;

(3) an increase in the cost-sharing, copayment, deductible or coinsurance charges for a drug;

(4) removal of a drug from the formulary;

(5) addition of a prior authorization requirement;

(6) imposition or modification of a drug's quantity limit; or

(7) imposition of a step-therapy restriction for a drug.

C. Notwithstanding the provisions of Subsections A and B of this section, the administrator for group health coverage may immediately and without prior notice remove a drug from the formulary if the drug:

(1) is deemed unsafe by the federal food and drug administration; or

(2) has been removed from the market for any reason.

D. The administrator for group health coverage prescription drug benefits shall provide to each affected enrollee the following information in plain language regarding prescription drug benefits:

(1) notice that the group health plan uses one or more drug formularies;

(2) an explanation of what the drug formulary is;

(3) a statement regarding the method the group health plan uses to determine the prescription drugs to be included in or excluded from a drug formulary; and

(4) a statement of how often the group health plan administrator reviews the contents of each drug formulary.

E. As used in this section:

(1) "formulary" means the list of prescription drugs covered by group health coverage; and

(2) "step therapy" means a protocol that establishes the specific sequence in which prescription drugs for a specified medical condition and medically appropriate for a particular patient are to be prescribed.

History: Laws 2013, ch. 138, 1.



Section 13-7-16 - Coverage for autism spectrum disorder diagnosis and treatment; permissible limitations.

13-7-16. Coverage for autism spectrum disorder diagnosis and treatment; permissible limitations.

A. Group health coverage, including any form of self-insurance, offered, issued or renewed under the Health Care Purchasing Act shall provide coverage for an eligible individual who is nineteen years of age or younger, or an eligible individual who is twenty-two years of age or younger and is enrolled in high school, for:

(1) well-baby and well-child screening for diagnosing the presence of autism spectrum disorder; and

(2) treatment of autism spectrum disorder through speech therapy, occupational therapy, physical therapy and applied behavioral analysis.

B. Coverage required pursuant to Subsection A of this section:

(1) shall be limited to treatment that is prescribed by the insured's treating physician in accordance with a treatment plan;

(2) shall not be denied on the basis that the services are habilitative or rehabilitative in nature;

(3) may be subject to other general exclusions of the group health coverage, including coordination of benefits, participating provider requirements, restrictions on services provided by family or household members and utilization review of health care services, including the review of medical necessity, case management and other managed care provisions; and

(4) may be limited to exclude coverage for services received under the federal Individuals with Disabilities Education Improvement Act of 2004 and related state laws that place responsibility on state and local school boards for providing specialized education and related services to children three to twenty-two years of age who have autism spectrum disorder.

C. The coverage required pursuant to Subsection A of this section shall not be subject to deductibles or coinsurance provisions that are less favorable to a covered individual than the deductibles or coinsurance provisions that apply to physical illnesses that are generally covered under the group health coverage, except as otherwise provided in Subsection B of this section.

D. A group health plan shall not deny or refuse health coverage for medically necessary services or refuse to contract with, renew, reissue or otherwise terminate or restrict health coverage for an individual because the individual is diagnosed as having autism spectrum disorder.

E. The treatment plan required pursuant to Subsection B of this section shall include all elements necessary for the group health coverage to pay claims appropriately. These elements include, but are not limited to:

(1) the diagnosis;

(2) the proposed treatment by types;

(3) the frequency and duration of treatment;

(4) the anticipated outcomes stated as goals;

(5) the frequency with which the treatment plan will be updated; and

(6) the signature of the treating physician.

F. This section shall not be construed as limiting benefits and coverage otherwise available to an insured under group health coverage.

G. The provisions of this section shall not apply to policies intended to supplement major medical group-type coverages such as medicare supplement, long-term care, disability income, specified disease, accident-only, hospital indemnity or other limited-benefit health insurance policies.

H. As used in this section:

(1) "autism spectrum disorder" means a condition that meets the diagnostic criteria for the pervasive developmental disorders published in the Diagnostic and Statistical Manual of Mental Disorders, current edition, published by the American psychiatric association, including autistic disorder; Asperger's disorder; pervasive development disorder not otherwise specified; Rett's disorder; and childhood disintegrative disorder;

(2) "habilitative or rehabilitative services" means treatment programs that are necessary to develop, maintain and restore to the maximum extent practicable the functioning of an individual; and

(3) "high school" means a school providing instruction for any of the grades nine through twelve.

History: Laws 2013, ch. 185, 1.



Section 13-7-17 - Pharmacy benefits; prescription synchronization.

13-7-17. Pharmacy benefits; prescription synchronization.

A. Group health coverage, including any form of self-insurance, offered, issued or renewed under the Health Care Purchasing Act that offers a prescription drug benefit shall allow an enrollee to fill or refill a prescription for less than a thirty-day supply of the prescription drug, and apply a prorated daily copayment or coinsurance for the fill or refill, if:

(1) the prescribing practitioner or the pharmacist determines the fill or refill to be in the best interest of the patient;

(2) the patient requests or agrees to receive less than a thirty-day supply of the prescription drug; and

(3) the reduced fill or refill is made for the purpose of synchronizing the patient's prescription drug fills.

B. Group health coverage, including any form of self-insurance, offered, issued or renewed under the Health Care Purchasing Act that offers a prescription drug benefit shall not:

(1) deny coverage for the filling of a chronic medication when the fill is made in accordance with a plan to synchronize multiple prescriptions for the enrollee pursuant to Subsection A of this section established among the group health plan, the prescribing practitioner and a pharmacist. The group health plan shall allow a pharmacy to override any denial indicating that a prescription is being refilled too soon for the purposes of medication synchronization; and

(2) prorate a dispensing fee to a pharmacy that fills a prescription with less than a thirty-day supply of prescription drug pursuant to Subsection A of this section. The group health plan shall pay in full a dispensing fee for a partially filled or refilled prescription for each prescription dispensed, regardless of any prorated copayment or coinsurance that the enrollee may pay for prescription synchronization services.

History: Laws 2015, ch. 65, 1.






Article 8 - Public Building Plaques

Section 13-8-1 - Public buildings; acknowledgment of taxpayers when elected officials acknowledged.

13-8-1. Public buildings; acknowledgment of taxpayers when elected officials acknowledged.

On every new public building plaque that lists, acknowledges or thanks the elected officials who were in office at the time the building was funded, constructed or renovated, there shall be included a statement of equal size and visibility that thanks the taxpayers of New Mexico for their contribution in funding the construction or renovation.

History: Laws 2001, ch. 85, 1.









Chapter 14 - Records, Rules, Legal Notices, Oaths

Article 1 - Preservation, Restoration and Destruction of Records

Section 14-1-1 - Filing certified copy of document when original is in danger of damage or destruction.

14-1-1. [Filing certified copy of document when original is in danger of damage or destruction.]

Whenever any map, plat or other document on file with or in the official custody of any county clerk in this state shall be in danger of damage or destruction by reason of age, mutilation or any other cause, it shall be lawful for the board of county commissioners of such county to authorize the county clerk to have a true and correct copy thereof made and filed in the office of said county clerk, after having been certified by such county clerk to be a true, correct and compared copy of the original.

History: Laws 1939, ch. 130, 1; 1941 Comp., 13-401; 1953 Comp., 71-4-1.



Section 14-1-2 - Effect of filing certified copy.

14-1-2. [Effect of filing certified copy.]

The filing of such certified copy of map, plat or other document in the office of the county clerk shall relate back to the date of the filing of the original and such certified copy shall have the same validity and effect as the original.

History: Laws 1939, ch. 130, 2; 1941 Comp., 13-402; 1953 Comp., 71-4-2.



Section 14-1-3 - Method of copying.

14-1-3. [Method of copying.]

That copies of such maps, plats or other documents may be made in any manner which the county clerk shall determine to be best to correctly and completely exemplify the original, including the making of copies by photographic, photostatic or any other mechanical process.

History: Laws 1939, ch. 130, 3; 1941 Comp., 13-403; 1953 Comp., 71-4-3.



Section 14-1-4 - "Public officer" defined for purpose of microfilming records.

14-1-4. ["Public officer" defined for purpose of microfilming records.]

The term public officer means any officer of the legislative, executive and judicial departments of the state whether elected or appointed, including officers of the boards, commissions, bureaus and all other agencies of this state and the departments thereof, and including officers of the state legislature and the officers and clerks of the courts of this state and, in like manner, the county and municipal officers of the counties, cities, towns and villages of this state.

History: 1941 Comp., 13-406, enacted by Laws 1947, ch. 185, 1; 1953 Comp., 71-4-6.



Section 14-1-5 - Authorization for photographing and microfilming public records.

14-1-5. [Authorization for photographing and microfilming public records.]

Any public officer of the state may cause any or all records, papers or documents kept by him to be photographed, microfilmed, microphotographed or reproduced on film. Such photographic film and the device used to reproduce such records on such film shall be one which accurately reproduces the original thereof in all details.

History: 1941 Comp., 13-407, enacted by Laws 1947, ch. 185, 2; 1953 Comp., 71-4-7.



Section 14-1-6 - Photographed or microfilmed copies deemed original records.

14-1-6. [Photographed or microfilmed copies deemed original records.]

Such photographs, microfilms, photographic film or microphotographs shall be deemed to be an original record for all purposes, including introduction in evidence in all courts or administrative agencies. A transcript, exemplification or certified copy thereof shall, for all purposes recited herein, be deemed to be a transcript, exemplification or certified copy of the original.

History: 1941 Comp., 13-408, enacted by Laws 1947, ch. 185, 3; 1953 Comp., 71-4-8.



Section 14-1-7 - Destruction of obsolete county records.

14-1-7. Destruction of obsolete county records.

The following county records shall be deemed obsolete and may be destroyed:

A. purchase vouchers which are six years old;

B. chattel mortgages six years after the expiration of their term;

C. security agreements filed under the Uniform Commercial Code [Chapter 55 NMSA 1978] six years after the expiration of their term;

D. copies of state highway project contracts filed by the chief highway engineer three years after the date of filing;

E. duplicate information reports filed in the offices of county officials, including but not limited to duplicate reports of the county treasurer, sheriff, county agricultural agents and county health officers, which are two years old;

F. chattel mortgage releases six years after the date of filing; and

G. termination statements filed under the Uniform Commercial Code six years after the date of filing.

History: 1953 Comp., 71-4-10, enacted by Laws 1957, ch. 192, 1; 1965, ch. 123, 1; 1967, ch. 82, 1.



Section 14-1-8 - Obsolete county records; notice of proposed destruction; preservation desired by state records administrator; delivery of documents.

14-1-8. [Obsolete county records; notice of proposed destruction; preservation desired by state records administrator; delivery of documents.]

An official charged with the custody of any records and who intends to destroy those records, shall give notice by registered or certified mail to the state records administrator, state records center, Santa Fe, New Mexico, of the date of the proposed destruction and the type and date of the records he intends to destroy. The notice shall be sent at least sixty days before the date of the proposed destruction. If the state records administrator wishes to preserve any of the records, the official shall allow the state records administrator to have the documents by calling for them at the place of storage.

History: 1953 Comp., 71-4-11, enacted by Laws 1957, ch. 192, 2; 1961, ch. 81, 1.






Article 2 - Inspection of Public Records

Section 14-2-1 - Right to inspect public records; exceptions.

14-2-1. Right to inspect public records; exceptions.

A. Every person has a right to inspect public records of this state except:

(1) records pertaining to physical or mental examinations and medical treatment of persons confined to an institution;

(2) letters of reference concerning employment, licensing or permits;

(3) letters or memoranda that are matters of opinion in personnel files or students' cumulative files;

(4) law enforcement records that reveal confidential sources, methods, information or individuals accused but not charged with a crime. Law enforcement records include evidence in any form received or compiled in connection with a criminal investigation or prosecution by a law enforcement or prosecuting agency, including inactive matters or closed investigations to the extent that they contain the information listed in this paragraph;

(5) as provided by the Confidential Materials Act [14-3A-1 and 14-3A-2 NMSA 1978];

(6) trade secrets, attorney-client privileged information and long-range or strategic business plans of public hospitals discussed in a properly closed meeting;

(7) tactical response plans or procedures prepared for or by the state or a political subdivision of the state, the publication of which could reveal specific vulnerabilities, risk assessments or tactical emergency security procedures that could be used to facilitate the planning or execution of a terrorist attack; and

(8) as otherwise provided by law.

B. Protected personal identifier information contained in public records may be redacted by a public body before inspection or copying of a record. The presence of protected personal identifier information on a record does not exempt the record from inspection. Unredacted records that contain protected personal identifier information shall not be made available on publicly accessible web sites operated by or managed on behalf of a public body.

History: 1941 Comp., 13-501, enacted by Laws 1947, ch. 130, 1; 1953 Comp., 71-5-1; Laws 1973, ch. 271, 1; 1981, ch. 47, 3; 1993, ch. 260, 1; 1998 (1st S.S.), ch. 3, 1; 1999, ch. 158, 1; 2003, ch. 288, 1; 2005, ch. 126, 1; 2011, ch. 134, 2.



Section 14-2-2.1 - Copies of public records furnished.

14-2-2.1. Copies of public records furnished.

When a copy of any public record is required by the veterans' administration to be used in determining the eligibility of any person to participate in benefits made available by the veterans' administration, the official custodian of such public record shall, without charge, provide the applicant for such benefits, or any person acting on his behalf, or the authorized representative of the veterans' administration, with a certified copy of such record.

History: Laws 1979, ch. 23, 1.



Section 14-2-4 - Short title.

14-2-4. Short title.

Chapter 14, Article 2 NMSA 1978 may be cited as the "Inspection of Public Records Act".

History: Laws 1993, ch. 258, 1.



Section 14-2-5 - Purpose of act; declaration of public policy.

14-2-5. Purpose of act; declaration of public policy.

Recognizing that a representative government is dependent upon an informed electorate, the intent of the legislature in enacting the Inspection of Public Records Act [Chapter 14, Article 2 NMSA 1978] is to ensure, and it is declared to be the public policy of this state, that all persons are entitled to the greatest possible information regarding the affairs of government and the official acts of public officers and employees. It is the further intent of the legislature, and it is declared to be the public policy of this state, that to provide persons with such information is an essential function of a representative government and an integral part of the routine duties of public officers and employees.

History: Laws 1993, ch. 258, 2.



Section 14-2-6 - Definitions.

14-2-6. Definitions.

As used in the Inspection of Public Records Act:

A. "custodian" means any person responsible for the maintenance, care or keeping of a public body's public records, regardless of whether the records are in that person's actual physical custody and control;

B. "file format" means the internal structure of an electronic file that defines the way it is stored and used;

C. "inspect" means to review all public records that are not excluded in Section 14-2-1 NMSA 1978;

D. "person" means any individual, corporation, partnership, firm, association or entity;

E. "protected personal identifier information" means:

(1) all but the last four digits of a:

(a) taxpayer identification number;

(b) financial account number; or

(c) driver's license number;

(2) all but the year of a person's date of birth; and

(3) a social security number;

F. "public body" means the executive, legislative and judicial branches of state and local governments and all advisory boards, commissions, committees, agencies or entities created by the constitution or any branch of government that receives any public funding, including political subdivisions, special taxing districts, school districts and institutions of higher education; and

G. "public records" means all documents, papers, letters, books, maps, tapes, photographs, recordings and other materials, regardless of physical form or characteristics, that are used, created, received, maintained or held by or on behalf of any public body and relate to public business, whether or not the records are required by law to be created or maintained.

History: Laws 1993, ch. 258, 3; 2011, ch. 134, 3; 2011, ch. 181, 1; 2011, ch. 182, 1; 2013, ch. 117, 1; 2013, ch. 214, 2.



Section 14-2-7 - Designation of custodian; duties.

14-2-7. Designation of custodian; duties.

Each public body shall designate at least one custodian of public records who shall:

A. receive requests, including electronic mail or facsimile, to inspect public records;

B. respond to requests in the same medium, electronic or paper, in which the request was made in addition to any other medium that the custodian deems appropriate;

C. provide proper and reasonable opportunities to inspect public records;

D. provide reasonable facilities to make or furnish copies of the public records during usual business hours; and

E. post in a conspicuous location at the administrative office and on the publicly accessible web site, if any, of each public body a notice describing:

(1) the right of a person to inspect a public body's records;

(2) procedures for requesting inspection of public records, including the contact information for the custodian of public records;

(3) procedures for requesting copies of public records;

(4) reasonable fees for copying public records; and

(5) the responsibility of a public body to make available public records for inspection.

History: Laws 1993, ch. 258, 4; 2001, ch. 204, 1; 2011, ch. 182, 2.



Section 14-2-8 - Procedure for requesting records.

14-2-8. Procedure for requesting records.

A. Any person wishing to inspect public records may submit an oral or written request to the custodian. However, the procedures set forth in this section shall be in response to a written request. The failure to respond to an oral request shall not subject the custodian to any penalty.

B. Nothing in the Inspection of Public Records Act shall be construed to require a public body to create a public record.

C. A written request shall provide the name, address and telephone number of the person seeking access to the records and shall identify the records sought with reasonable particularity. No person requesting records shall be required to state the reason for inspecting the records.

D. A custodian receiving a written request shall permit the inspection immediately or as soon as is practicable under the circumstances, but not later than fifteen days after receiving a written request. If the inspection is not permitted within three business days, the custodian shall explain in writing when the records will be available for inspection or when the public body will respond to the request. The three-day period shall not begin until the written request is delivered to the office of the custodian.

E. In the event that a written request is not made to the custodian having possession of or responsibility for the public records requested, the person receiving the request shall promptly forward the request to the custodian of the requested public records, if known, and notify the requester. The notification to the requester shall state the reason for the absence of the records from that person's custody or control, the records' location and the name and address of the custodian.

F. For the purposes of this section, "written request" includes an electronic communication, including email or facsimile; provided that the request complies with the requirements of Subsection C of this section.

History: Laws 1993, ch. 258, 5; 2009, ch. 75, 1.



Section 14-2-9 - Procedure for inspection.

14-2-9. Procedure for inspection.

A. Requested public records containing information that is exempt and nonexempt from disclosure shall be separated by the custodian prior to inspection, and the nonexempt information shall be made available for inspection. If necessary to preserve the integrity of computer data or the confidentiality of exempt information contained in a database, a partial printout of data containing public records or information may be furnished in lieu of an entire database. Exempt information in an electronic document shall be removed along with the corresponding metadata prior to disclosure by utilizing methods or redaction tools that prevent the recovery of exempt information from a redacted electronic document.

B. A custodian shall provide a copy of a public record in electronic format if the public record is available in electronic format and an electronic copy is specifically requested. However, a custodian is only required to provide the electronic record in the file format in which it exists at the time of the request.

C. A custodian:

(1) may charge reasonable fees for copying the public records, unless a different fee is otherwise prescribed by law;

(2) shall not charge fees in excess of one dollar ($1.00) per printed page for documents eleven inches by seventeen inches in size or smaller;

(3) may charge the actual costs associated with downloading copies of public records to a computer disk or storage device, including the actual cost of the computer disk or storage device;

(4) may charge the actual costs associated with transmitting copies of public records by mail, electronic mail or facsimile;

(5) may require advance payment of the fees before making copies of public records;

(6) shall not charge a fee for the cost of determining whether any public record is subject to disclosure; and

(7) shall provide a receipt, upon request.

D. Nothing in this section regarding the provision of public data in electronic format shall limit the ability of the custodian to engage in the sale of data as authorized by Sections 14-3-15.1 and 14-3-18 NMSA 1978, including imposing reasonable restrictions on the use of the database and the payment of a royalty or other consideration.

History: Laws 1993, ch. 258, 6; 2011, ch. 181, 2; 2011, ch. 182, 3; 2013, ch. 117, 2.



Section 14-2-10 - Procedure for excessively burdensome or broad requests.

14-2-10. Procedure for excessively burdensome or broad requests.

If a custodian determines that a written request is excessively burdensome or broad, an additional reasonable period of time shall be allowed to comply with the request. The custodian shall provide written notification to the requester within fifteen days of receipt of the request that additional time will be needed to respond to the written request. The requester may deem the request denied and may pursue the remedies available pursuant to the Inspection of Public Records Act if the custodian does not permit the records to be inspected in a reasonable period of time.

History: Laws 1993, ch. 258, 7.



Section 14-2-11 - Procedure for denied requests.

14-2-11. Procedure for denied requests.

A. Unless a written request has been determined to be excessively burdensome or broad, a written request for inspection of public records that has not been permitted within fifteen days of receipt by the office of the custodian may be deemed denied. The person requesting the public records may pursue the remedies provided in the Inspection of Public Records Act.

B. If a written request has been denied, the custodian shall provide the requester with a written explanation of the denial. The written denial shall:

(1) describe the records sought;

(2) set forth the names and titles or positions of each person responsible for the denial; and

(3) be delivered or mailed to the person requesting the records within fifteen days after the request for inspection was received.

C. A custodian who does not deliver or mail a written explanation of denial within fifteen days after receipt of a written request for inspection is subject to an action to enforce the provisions of the Inspection of Public Records Act and the requester may be awarded damages. Damages shall:

(1) be awarded if the failure to provide a timely explanation of denial is determined to be unreasonable;

(2) not exceed one hundred dollars ($100) per day;

(3) accrue from the day the public body is in noncompliance until a written denial is issued; and

(4) be payable from the funds of the public body.

History: Laws 1993, ch. 258, 8.



Section 14-2-12 - Enforcement.

14-2-12. Enforcement.

A. An action to enforce the Inspection of Public Records Act may be brought by:

(1) the attorney general or the district attorney in the county of jurisdiction; or

(2) a person whose written request has been denied.

B. A district court may issue a writ of mandamus or order an injunction or other appropriate remedy to enforce the provisions of the Inspection of Public Records Act.

C. The exhaustion of administrative remedies shall not be required prior to bringing any action to enforce the procedures of the Inspection of Public Records Act.

D. The court shall award damages, costs and reasonable attorneys' fees to any person whose written request has been denied and is successful in a court action to enforce the provisions of the Inspection of Public Records Act.

History: Laws 1993, ch. 258, 9.






Article 2A - Use of Police Reports

Section 14-2A-1 - Protection of victims of crimes or accidents; police reports; commercial solicitation prohibited.

14-2A-1. Protection of victims of crimes or accidents; police reports; commercial solicitation prohibited.

No attorney, health care provider or their agents shall inspect, copy or use police reports or information obtained from police reports for the purpose of the solicitation of victims or the solicitation of the relatives of victims of reported crimes or accidents.

History: Laws 1993, ch. 123, 1.






Article 3 - Public Records

Section 14-3-1 - Short title.

14-3-1. Short title.

Chapter 14, Article 3 NMSA 1978 may be cited as the "Public Records Act".

History: 1953 Comp., 71-6-1, enacted by Laws 1959, ch. 245, 1; 1995, ch. 110, 7.



Section 14-3-2 - Definitions.

14-3-2. Definitions.

As used in the Public Records Act:

A. "administrator" means the state records administrator;

B. "agency" means any state agency, department, bureau, board, commission, institution or other organization of the state government, the territorial government and the Spanish and Mexican governments in New Mexico;

C. "commission" means the state commission of public records;

D. "microphotography" means the transfer of images onto film and electronic imaging or other information storage techniques that meet the performance guidelines for legal acceptance of public records produced by information system technologies pursuant to regulations adopted by the commission;

E. "microphotography system" means all microphotography equipment, services and supplies;

F. "personal identification information" means the name, social security number, military identification number, home address, telephone number, email address, fingerprint, photograph, identifying biometric data, genetic identification, personal financial account number, state identification number, including driver's license number, alien registration number, government passport number, personal taxpayer identification number, or government benefit account number of a natural person;

G. "public records" means all books, papers, maps, photographs or other documentary materials, regardless of physical form or characteristics, made or received by any agency in pursuance of law or in connection with the transaction of public business and preserved, or appropriate for preservation, by the agency or its legitimate successor as evidence of the organization, functions, policies, decisions, procedures, operations or other activities of the government or because of the informational and historical value of data contained therein. Library or museum material of the state library, state institutions and state museums, extra copies of documents preserved only for convenience of reference and stocks of publications and processed documents are not included;

H. "records center" means the central records depository that is the principal state facility for the storage, disposal, allocation or use of noncurrent records of agencies or materials obtained from other sources;

I. "records custodian" means the statutory head of the agency using or maintaining the records or the custodian's designee; and

J. "records retention and disposition schedules" means rules adopted by the commission pursuant to Section 14-3-6 NMSA 1978 describing records of an agency, establishing a timetable for their life cycle and providing authorization for their disposition.

History: 1953 Comp., 71-6-2, enacted by Laws 1959, ch. 245, 2; 1963, ch. 186, 1; 1977, ch. 301, 1; 1995, ch. 27, 2; 2005, ch. 79, 1.



Section 14-3-3 - State commission of public records; creation.

14-3-3. State commission of public records; creation.

A. A "state commission of public records" is established consisting of:

(1) the secretary of state;

(2) the secretary of general services;

(3) the librarian of the supreme court law library;

(4) the secretary of cultural affairs;

(5) the state auditor;

(6) the attorney general; and

(7) a recognized, professionally trained historian in the field of New Mexico history, who is a resident in New Mexico, appointed by the governor for a term of six years.

B. Each member of the commission may designate an alternate to serve in the member's stead.

C. The commission shall elect one of its members to be chair and another to be secretary. The members of the commission shall serve without compensation other than actual expenses of attending meetings of the commission or while in performance of their official duties in connection with the business of the commission.

D. The commission shall hold not less than four meetings during each calendar year and may hold special meetings as may be necessary to transact business of the commission. All meetings shall be called by the chair or when requested in writing by any two members of the commission. Four members of the commission shall constitute a quorum.

E. The administrator shall attend all meetings of the commission.

History: 1953 Comp., 71-6-3, enacted by Laws 1959, ch. 245, 3; 1977, ch. 247, 181; 1983, ch. 301, 32; 2015, ch. 19, 2.



Section 14-3-4 - Duties and powers of commission.

14-3-4. Duties and powers of commission.

It shall be the duty of the commission to:

A. employ as state records administrator a competent, experienced person professionally trained as an archivist and records manager who shall serve at the pleasure of the commission. He need not be a resident of New Mexico at the time of his employment. His salary shall be fixed by the commission;

B. approve the biennial budget covering costs of the operations set forth in this act [Chapter 14, Article 3 NMSA 1978], as prepared by the administrator for presentation to the state legislature;

C. decide, by majority vote, any disagreements between the administrator and any state officer regarding the disposition of records within the custody of said officer, such decisions to have the effect of law;

D. consider the recommendations of the administrator for the destruction of specifically reported records, and by unanimous vote either order or forbid such destruction;

E. approve in writing, or reject, the written terms and conditions of each proposed loan of documentary material to the records center, as agreed upon by the lender and the administrator;

F. adopt and publish rules and regulations to carry out the purposes of the Public Records Act;

G. request any agency to designate a records liaison officer to cooperate with, assist and advise the administrator in the performance of his duties and to provide such other assistance and data as will enable the commission and administrator properly to carry out the purposes of the Public Records Act; and

H. prepare an annual report to the governor on the operations conducted under the terms of this act during the previous year, including a complete fiscal report on costs and effected savings, and cause same to be published.

History: 1953 Comp., 71-6-4, enacted by Laws 1959, ch. 245, 4.



Section 14-3-5 - Gifts, donations and loans.

14-3-5. Gifts, donations and loans.

A. The commission may receive from private sources financial or other donations to assist in building, enlarging, maintaining or equipping a records center or for the acquisition by purchase of documentary material, in accordance with plans made and agreed upon by the commission and the administrator. The commission may also receive from private sources financial or other donations for support of specific agency functions if the donations are so designated. Funds thus received shall be administered by the commission separately from funds supplied by the state for the execution of the Public Records Act but shall be audited by the state. Such funds shall not be subject to reversion to the general fund if unexpended at the close of the fiscal year. Although all material acquired by expenditure of such donated funds and all such donated material shall become the unqualified and unrestricted property of the state, permanent public acknowledgment of the names of the donors may, in each case, be made in an appropriate manner.

B. The commission may receive either as donations or loans from private sources, other state agencies, counties, municipalities, the federal government and other states or countries documentary materials of any physical form or characteristics that are deemed to be of value to the state and the general public for historical reference or research purposes. Acceptance of both donations and loans shall be at the discretion of the commission upon advice of the administrator. Accepted donations shall become, without qualification or restriction, the property of the state of New Mexico. Loans shall be accepted only after a written agreement covering all terms and conditions of each loan shall have been signed by the lender and the administrator and approved by the commission.

History: 1953 Comp., 71-6-5, enacted by Laws 1959, ch. 245, 5; 2011, ch. 132, 1.



Section 14-3-6 - Administrator; duties.

14-3-6. Administrator; duties.

The administrator is the official custodian and trustee for the state of all public records and archives of whatever kind which are transferred to him from any public office of the state or from any other source. He shall have overall administrative responsibility for carrying out the purposes of the Public Records Act, and may employ necessary personnel, purchase equipment and provide facilities as may be required in the execution of the powers conferred and duties imposed upon him. He shall keep the commission advised throughout the year of operations conducted and future operations projected, and shall report annually to the commission which records have been destroyed, transferred or otherwise processed during the year. The administrator shall establish a records management program for the application of efficient and economical management methods to the creation, utilization, maintenance, retention, preservation and disposal of official records. It shall be the duty of the administrator, in cooperation with and with the approval of the general services department, to establish standards, procedures and techniques for effective management of public records, to make continuing surveys of paperwork operations, and to recommend improvements in current records management practices including the use of space, equipment and supplies employed in creating, maintaining and servicing records. It shall be the duty of the head of each state agency to cooperate with the administrator in conducting surveys and to establish and maintain an active, continuing program for the economical and efficient management of the agency's records. The administrator shall establish records disposal schedules for the orderly retirement of records and adopt regulations necessary for the carrying out of the Public Records Act. Records disposal schedules shall be filed with the librarian of the supreme court library, and shall not become effective until thirty days after the date of filing. Records so scheduled may be transferred to the records center at regular intervals, in accordance with the regulations of the administrator.

History: 1953 Comp., 71-6-6, enacted by Laws 1959, ch. 245, 6; 1965, ch. 81, 1; 1983, ch. 301, 33.



Section 14-3-7 - Inspection and survey of public records.

14-3-7. Inspection and survey of public records.

The administrator is authorized to inspect or survey the records of any agency, and to make surveys of records management and records disposal practices in the various agencies, and he shall be given the full cooperation of officials and employees of the agencies in such inspections and surveys. Records, the use of which is restricted by or pursuant to law or for reasons of security or the public interest, may be inspected or surveyed by the administrator, subject to the same restrictions imposed upon employees of the agency holding the records.

History: 1953 Comp., 71-6-7, enacted by Laws 1959, ch. 245, 7.



Section 14-3-7.1 - Access to confidential records.

14-3-7.1. Access to confidential records.

A. Notwithstanding any other provision of law, any public record deemed by law to be confidential and required by a records retention and disposition schedule to be maintained longer than twenty-five years shall not, after twenty-five years from the date of creation, be confidential and shall be accessible to the public, except:

(1) personal identification information deemed confidential by law, which shall remain confidential for one hundred years after the date of creation, unless a shorter duration is otherwise required by law;

(2) records that are confidential pursuant to Section 2-3-13 NMSA 1978, which shall remain confidential for seventy-five years after the date of creation;

(3) records that are confidential pursuant to Section 18-6-11.1 NMSA 1978; and

(4) records whose disclosure is prohibited by court action or federal law.

B. Nothing in this section shall limit or remove the discretion of a records custodian to withhold a public record pursuant to Section 14-2-1 NMSA 1978.

History: Laws 2005, ch. 79, 2.



Section 14-3-8 - Records center.

14-3-8. Records center.

A records center is established in Santa Fe under the supervision and control of the administrator. The center, in accordance with the regulations established by the administrator and the commission, shall be the facility for the receipt, storage or disposition of all inactive and infrequently used records of present or former state agencies or former territorial agencies which at or after the effective date of this act may be in custody of any state agency or instrumentality, and which are not required by law to be kept elsewhere, or which are not ordered destroyed by the commission.

Records required to be confidential by law and which are stored in the center shall be available promptly when called for by the originating agency, but shall not be made available for public inspection except as provided by law. All other records retained by the center shall be open to the inspection of the general public, subject to reasonable rules and regulations prescribed by the administrator. Facilities for the use of these records in research by the public shall be provided in the center.

History: 1953 Comp., 71-6-8, enacted by Laws 1959, ch. 245, 8.



Section 14-3-8.1 - Records center revolving fund; created; revenues from sales deposited in fund.

14-3-8.1. Records center revolving fund; created; revenues from sales deposited in fund.

The "records center revolving fund" is created in the state treasury. Money from the sale of state records center publications, services, equipment, supplies and materials shall be deposited in the fund. The fund shall be administered by the state records center, and money in the fund is appropriated to the state records center to carry out the administrative purposes of the Public Records Act and the State Rules Act [Chapter 14, Article 4 NMSA 1978]. Expenditures from the fund shall be by warrant of the secretary of finance and administration upon vouchers signed by the state records administrator or his authorized representative.

History: Laws 2002, ch. 56, 2.



Section 14-3-9 - Disposition of public records.

14-3-9. Disposition of public records.

Upon completion of an inspection or survey of the public records of any agency by the administrator, or at the request of the commission or the head of any agency, the administrator, attorney general and the agency official in charge of the records of that agency shall together make a determination as to whether:

A. the records shall be retained in the custody of the agency;

B. the records shall be transferred to the records center; or

C. a recommendation for destruction of the records shall be made to the commission.

If it is determined that the records are to be transferred to the records center, they shall be within a reasonable time so transferred. A list of the records so transferred shall be retained in the files of the agency from which the records were transferred.

Public records in the custody of the administrator may be transferred or destroyed only upon order of the commission.

History: 1953 Comp., 71-6-9, enacted by Laws 1959, ch. 245, 9.



Section 14-3-10 - Disagreement as to value of records.

14-3-10. Disagreement as to value of records.

In the event the attorney general and the administrator determine that any records in the custody of a public officer including the administrator are of no legal, administrative or historical value, but the public officer having custody of the records or from whose office the records originated fails to agree with such determination or refuses to dispose of the records, the attorney general and the administrator may request the state commission of public records to make its determination as to whether the records should be disposed of in the interests of conservation of space, economy or safety.

History: 1953 Comp., 71-6-10, enacted by Laws 1959, ch. 245, 10.



Section 14-3-11 - Destruction of records.

14-3-11. Destruction of records.

If it is determined by the administrator, attorney general and agency head that destruction of records will be recommended, the administrator shall have prepared a list of records, together with a brief description of their nature, and shall place upon the agenda of the next meeting of the commission the matter of destruction of the records. The records may be stored in the center awaiting decision of the commission.

The commission's decision with reference to destruction of the records shall be entered on its minutes, together with the date of its order to destroy the records and a general description of the records which it orders to be destroyed. A copy of the commission's order shall be filed with the librarian of the supreme court library.

No public records shall be destroyed if the law prohibits their destruction.

History: 1953 Comp., 71-6-11, enacted by Laws 1959, ch. 245, 11; 1965, ch. 81, 2.



Section 14-3-12 - Transfer of records upon termination of state agencies.

14-3-12. Transfer of records upon termination of state agencies.

All public records of any agency, upon the termination of the existence and functions of that agency, shall be checked by the administrator and the attorney general and either transferred to the custody of another agency having a use for the records, or to the custody of the administrator at the center in accordance with the procedure of the Public Records Act [Chapter 14, Article 3 NMSA 1978].

When an agency is terminated or reduced by the transfer of its powers and duties to another agency or to other agencies, its appropriate public records shall pass with the powers and duties so transferred.

History: 1953 Comp., 71-6-12, enacted by Laws 1959, ch. 245, 12.



Section 14-3-13 - Protection of records.

14-3-13. Protection of records.

The administrator and every other custodian of public records shall carefully protect and preserve such records from deterioration, mutilation, loss or destruction and, whenever advisable, shall cause them to be properly repaired and renovated. All paper, ink and other materials used in public offices for the purposes of permanent records shall be of durable quality.

History: 1953 Comp., 71-6-13, enacted by Laws 1959, ch. 245, 13.



Section 14-3-14 - Advisory groups.

14-3-14. Advisory groups.

The commission upon recommendation of the administrator may from time to time appoint advisory groups to more effectively obtain the best professional thinking of the bar, historians, political scientists, librarians, accountants, genealogists, patriotic groups, associations of public officials and other groups, on the steps to be taken with regard to any particular group or type of records.

History: 1953 Comp., 71-6-14, enacted by Laws 1959, ch. 245, 14.



Section 14-3-15 - Reproduction on film; evidence; review, inventory and approval of systems.

14-3-15. Reproduction on film; evidence; review, inventory and approval of systems.

A. Any public officer of the state or of any district or political subdivision may cause any public records, papers or documents kept by him to be photographed, microphotographed or reproduced on film.

B. The state records administrator shall review any proposed state agency microphotography system and shall advise and consult with the agency. The administrator has the authority to approve or disapprove the system of any state agency.

C. The microphotography system used pursuant to this section shall comply with the minimum standards approved by the New Mexico commission of public records. The microphotography system used to reproduce such records on film shall be one which accurately reproduces the original in all details.

D. The administrator shall establish and maintain an inventory of all microfilm equipment owned or leased by state agencies. The administrator is authorized to arrange the transfer of microphotography equipment from a state agency which does not use it, and which has released it, to a state agency needing such equipment for a current microphotography system.

E. Photographs, microphotographs or photographic film made pursuant to this section shall be deemed to be original records for all purposes, including introduction in evidence in all courts and administrative agencies. A transcript, exemplification or certified copy, for all purposes, shall be deemed to be a transcript, exemplification or certified copy of the original.

F. Whenever such photographs, microphotographs or reproductions on film are properly certified and are placed in conveniently accessible files, and provisions are made for preserving, examining and using them, any public officer may cause the original records from which the photographs or microphotographs have been made, or any part thereof, to be disposed of according to methods prescribed by Sections 14-3-9 through 14-3-11 NMSA 1978. Copies shall be certified by their custodian as true copies of the originals before the originals are destroyed or lost, and the certified copies shall have the same effect as the originals. Copies of public records transferred from the office of origin to the administrator, when certified by the administrator or his deputy, shall have the same legal effect as if certified by the original custodian of the records.

G. For the purposes of this section, "state agency" shall include the district courts.

History: 1953 Comp., 71-6-15, enacted by Laws 1959, ch. 245, 15; 1975, ch. 215, 1; 1977, ch. 301, 2.



Section 14-3-15.1 - Records of state agencies; public records; copy fees; computer databases; criminal penalty.

14-3-15.1. Records of state agencies; public records; copy fees; computer databases; criminal penalty.

A. Except as otherwise provided by federal or state law, information contained in information systems databases shall be a public record and shall be subject to disclosure in printed or typed format by the state agency that has inserted that information into the database, in accordance with the Public Records Act, upon the payment of a reasonable fee for the service.

B. The administrator shall recommend to the commission the procedures, schedules and technical standards for the retention of computer databases.

C. The state agency that has inserted data in a database may authorize a copy to be made of a computer tape or other medium containing a computerized database of a public record for any person if the person agrees:

(1) not to make unauthorized copies of the database;

(2) not to use the database for any political or commercial purpose unless the purpose and use is approved in writing by the state agency that created the database;

(3) not to use the database for solicitation or advertisement when the database contains the name, address or telephone number of any person unless such use is otherwise specifically authorized by law;

(4) not to allow access to the database by any other person unless the use is approved in writing by the state agency that created the database; and

(5) to pay a royalty or other consideration to the state as may be agreed upon by the state agency that created the database.

D. If more than one state agency is responsible for the information inserted in the database, the agencies shall enter into an agreement designating a lead agency. If the agencies cannot agree as to the designation of a lead state agency, the commission shall designate one of the state agencies as the lead agency to carry out the responsibilities set forth in this section.

E. Subject to any confidentiality provisions of law, any state agency may permit another state agency access to all or any portion of a computerized database created by a state agency.

F. If information contained in a database is searched, manipulated or retrieved or a copy of the database is made for any private or nonpublic use, a fee shall be charged by the state agency permitting access or use of the database.

G. Except as authorized by law or rule of the commission, any person who reveals to any unauthorized person information contained in a computer database or who uses or permits the unauthorized use or access of any computer database is guilty of a misdemeanor, and upon conviction the court shall sentence that person to jail for a definite term not to exceed one year or to payment of a fine not to exceed five thousand dollars ($5,000) or both. That person shall not be employed by the state for a period of five years after the date of conviction.

History: Laws 1986, ch. 81, 9; 1993, ch. 197, 11; 1978 Comp., 15-1-9, amended and recompiled as 1978 Comp., 14-3-15.1 by Laws 1995, ch. 110, 8.



Section 14-3-15.2 - Electronic authentication; substitution for signature.

14-3-15.2. Electronic authentication; substitution for signature.

Whenever there is a requirement for a signature on any document, electronic authentication that meets the standards promulgated by the commission may be substituted.

History: Laws 1995, ch. 27, 1.



Section 14-3-16 - Attorney general may replevin state records.

14-3-16. Attorney general may replevin state records.

On behalf of the state and the administrator, the attorney general may replevin any papers, books, correspondence or other public records which were formerly part of the records or files of any public office in the territory or state of New Mexico, and which the state still has title to or interest in and which have passed out of the official custody of the state, its agencies or instrumentalities.

History: 1953 Comp., 71-6-16, enacted by Laws 1959, ch. 245, 16.



Section 14-3-17 - Approval of existing state agency systems.

14-3-17. Approval of existing state agency systems.

Upon the effective date of this act, the state records administrator shall review any existing state agency microphotography system and, after consultation with the agency, shall approve, disapprove or require modification to the system. For the purposes of this section, "state agency" shall include the district courts. Upon disapproval, the agency shall cease to use the system. Modifications shall be completed within a period specified by the administrator.

History: 1953 Comp., 71-6-17, enacted by Laws 1975, ch. 215, 2.



Section 14-3-18 - County and municipal records; geographic information system; computer databases; copy fees.

14-3-18. County and municipal records; geographic information system; computer databases; copy fees.

A. The administrator may advise and assist county and municipal officials in the formulation of programs for the disposition of public records maintained in county and municipal offices.

B. Notwithstanding the provisions of Subsection E of this section, a county or municipality may charge a reasonable fee, as adopted by ordinance of the respective board of county commissioners or governing body of a municipality, for a document or product generated by a geographic information system.

C. Except as otherwise provided by federal or state law, information contained in a computer database shall be a public record and shall be subject to disclosure in printed or typed format by a county or municipality that has inserted that information into the database, in accordance with the Public Records Act.

D. The administrator may advise and assist county and municipal officials with the procedures, schedules and technical standards for the retention of computer databases.

E. A county or municipality that has inserted data in a computer database shall authorize an electronic copy to be made of the computer database of a public record on a currently available electronic medium for a person if the person agrees to pay a reasonable fee based upon the cost of:

(1) materials;

(2) making an electronic copy of the computer database; and

(3) personnel time to research and retrieve the electronic record.

F. Subject to any confidentiality provisions of law, a county or municipality may permit another federal, state or local government entity access to all or any portion of a computer database created by the county or municipality.

G. A county or municipality may at its option, and if it has the capability, permit access or use of its computer and network system to search, manipulate or retrieve information from a computer database and charge reasonable fees based on the cost of materials, personnel time, access time and the use of the county or municipality's computer network.

History: 1953 Comp., 71-6-17.1, enacted by Laws 1963, ch. 186, 2; 1965, ch. 81, 3; 2005, ch. 217, 1.



Section 14-3-19 - Storage equipment, supplies and materials; microfilm services and supplies; purchase by state commission of public records for resale.

14-3-19. Storage equipment, supplies and materials; microfilm services and supplies; purchase by state commission of public records for resale.

The state commission of public records may purchase for resale such storage boxes, forms, microfilm supplies necessary to the providing of microfilm services and other supplies and materials as in its judgment are necessary to facilitate the various aspects of its programs. The commission may sell such items and services at cost plus a five percent handling charge. All receipts from such sales shall go into the records center revolving fund.

History: 1953 Comp., 71-6-18, enacted by Laws 1968, ch. 14, 1; 2002, ch. 56, 1.



Section 14-3-20 - Interstate compacts; filing; index.

14-3-20. Interstate compacts; filing; index.

A. Each agency of this state and each political subdivision of the state entering into or administering an interstate compact or other intergovernmental agreement between or among states, subdivisions of this state and other states or between this state or any subdivision and the federal government, having the force of law and to which this state or any subdivision is a party, shall file with the records center:

(1) a certified copy of the compact or agreement;

(2) a listing of all other jurisdictions party to the compact or agreement and the date on which each jurisdiction entered into participation;

(3) the status of each compact or agreement with respect to withdrawals of participating jurisdictions;

(4) citations to any act or resolution of the congress of the United States consenting to the compact or agreement; and

(5) any amendment, supplementary agreement or administrative rule or regulation having the force of law and implementing or modifying the compact or agreement.

B. The records center shall index these documents and make them available for inspection upon request of any person during normal business hours.

C. The provisions of this section are in addition to other requirements of law for filing, publication or distribution.

D. No compact or agreement entered into after the effective date of this section shall become effective until filed as required in this section.

E. The executive official in charge of any state agency or political subdivision which fails to file any compact or agreement required by this section to be filed is guilty of a misdemeanor.

F. The records center shall be furnished copies of all interstate compacts, when available, as defined in this section, which have been filed with the supreme court librarian.

History: 1953 Comp., 71-6-19, enacted by Laws 1963, ch. 185, 1; 1981, ch. 221, 1.



Section 14-3-21 - State publications; manuals of procedure; rules; reports; uniform style and form.

14-3-21. [State publications; manuals of procedure; rules; reports; uniform style and form.]

The state records administrator shall develop and recommend to the state commission of public records uniform standards of style and format for the following:

A. manuals of procedure prepared and published by state agencies for the guidance of public officers and employees engaged in operations required for the efficient operation of state and local government, including but not limited to acquiring space, budgeting, accounting, purchasing, contracting, vouchering, printing, appointment and dismissal of employees and record maintenance;

B. manuals of procedure prepared and published by state agencies for the guidance of their own employees and for their own operations;

C. official rules and regulations and reprints of laws published by state agencies, excluding session laws published by the secretary of state; and

D. official reports of state agencies required by law, excluding the budget document presented to the legislature.

The state commission of public records, after consultation with the affected agencies, and with the approval of the governor, shall adopt and promulgate uniform standards of style and format for the above publications and a schedule of distribution for each class of publication which shall be binding upon all state agencies. "Agencies" means, for the purposes of this section, all state departments, bureaus, commissions, committees, institutions and boards, except those agencies of the legislative and judicial branches, and those educational institutions listed in Article 12, Section 11 of the New Mexico Constitution.

History: 1953 Comp., 71-6-20, enacted by Laws 1965, ch. 154, 1.



Section 14-3-22 - Public policy on certain publications; state commission of public records duties.

14-3-22. Public policy on certain publications; state commission of public records duties.

A. It is the intent of the legislature and the public policy of this state to reduce unnecessary expense to the taxpayers of this state in connection with publications of state agencies designed primarily for the purpose of reporting to or the informing of the governor, the legislature, other state agencies or the political subdivisions of this state.

B. The state commission of public records shall develop and adopt regulations which shall be binding upon all state agencies. The regulations shall provide for uniform standards for those publications set forth in Subsection A of this section and shall include but be not limited to:

(1) a standard size format to accommodate paper of the most economical type available;

(2) prohibiting the use of expensive covers, binders and fasteners;

(3) prohibiting the use of photographs, art work and design, unless absolutely necessary for clarification of the report;

(4) limiting the use of color stock paper, where such color stock would be more expensive than the use of white paper; and

(5) requiring offset or mimeograph or other means of duplication when it cannot be demonstrated that printing of such publication would be equal to or less than the cost of offset, mimeograph or other means of duplication.

C. The state commission of public records shall maintain constant and continuing supervision of such publications by state agencies and shall report persistent violations of the regulations made pursuant to this act [Chapter 14, Article 3 NMSA 1978] to the secretary of general services.

History: 1953 Comp., 71-6-21, enacted by Laws 1977, ch. 209, 1; 1983, ch. 301, 34.



Section 14-3-23 - Manuals of procedure; preparation by state agencies; review by state records administrator; publication.

14-3-23. [Manuals of procedure; preparation by state agencies; review by state records administrator; publication.]

Each state agency which has an official duty to establish methods and procedures involved in the internal structure and operation of state government, including but not limited to acquiring space, budgeting, accounting, purchasing, contracting, vouchering, printing, appointment and dismissal of employees and record-keeping, shall prepare, within the means provided by current operating budgets, manuals of procedure for the guidance of public officers and employees engaged in such work. Such manual or manuals shall be reviewed and ordered published by the state records administrator and in accordance with uniform standards of style and format promulgated by the state commission of public records.

History: 1953 Comp., 71-6-22, enacted by Laws 1965, ch. 154, 3.



Section 14-3-24, 14-3-25 - Recompiled.

14-3-24, 14-3-25. Recompiled.






Article 3A - Confidential Materials

Section 14-3A-1 - Short title.

14-3A-1. Short title.

Sections 1 and 2 [14-3A-1 and 14-3A-2 NMSA 1978] of this act may be cited as the "Confidential Materials Act".

History: Laws 1981, ch. 47, 1.



Section 14-3A-2 - Donation of confidential material.

14-3A-2. Donation of confidential material.

A. Any library, college, university, museum or institution of the state or any of its political subdivisions may hold in confidence materials of a historical or educational value upon which the donor or seller has imposed restrictions with respect to access to and inspection of the materials for a definite period of time as specified by the donor or seller.

B. Access to and inspection of such materials may be restricted during the period specified by the donor or seller in the manner specified by the donor or seller.

C. The provisions of Subsections A and B of this section do not apply to materials which were public records of New Mexico as defined in Section 14-2-1 NMSA 1978 while in the possession of the donor or seller at the time of the donation or sale.

History: Laws 1981, ch. 47, 2.






Article 4 - State Rules

Section 14-4-1 - Short title.

14-4-1. Short title.

Chapter 14, Article 4 NMSA 1978 may be cited as the "State Rules Act".

History: 1953 Comp., 71-7-1, enacted by Laws 1967, ch. 275, 1; 1995, ch. 110, 1.



Section 14-4-2 - Definitions.

14-4-2. Definitions.

As used in the State Rules Act:

A. "agency" means any agency, board, commission, department, institution or officer of the state government except the judicial and legislative branches of the state government;

B. "person" includes individuals, associations, partnerships, companies, business trusts, political subdivisions and corporations;

C. "proceeding" means a formal agency process or procedure that is commenced or conducted pursuant to the State Rules Act;

D. "proposed rule" means a rule that is provided to the public by an agency for review and public comment prior to its adoption, amendment or repeal, and for which there is specific legal authority authorizing the proposed rule;

E. "provide to the public" means for an agency to distribute rulemaking information by:

(1) posting it on the agency website, if any;

(2) posting it on the sunshine portal;

(3) making it available in the agency's district, field and regional offices, if any;

(4) sending it by electronic mail to persons who have made a written request for notice from the agency of announcements addressing the subject of the rulemaking proceeding and who have provided an electronic mail address to the agency;

(5) sending it by electronic mail to persons who have participated in the rulemaking and who have provided an electronic mail address to the agency;

(6) sending written notice that includes, at a minimum, an internet and street address where the information may be found to persons who provide a postal address; and

(7) providing it to the New Mexico legislative council for distribution to appropriate interim and standing legislative committees;

F. "rule" means any rule, regulation, or standard, including those that explicitly or implicitly implement or interpret a federal or state legal mandate or other applicable law and amendments thereto or repeals and renewals thereof, issued or promulgated by any agency and purporting to affect one or more agencies besides the agency issuing the rule or to affect persons not members or employees of the issuing agency, including affecting persons served by the agency. An order or decision or other document issued or promulgated in connection with the disposition of any case or agency decision upon a particular matter as applied to a specific set of facts shall not be deemed such a rule, nor shall it constitute specific adoption thereof by the agency. "Rule" does not include rules relating to the management, confinement, discipline or release of inmates of any penal or charitable institution, the New Mexico boys' school, the girls' welfare home or any hospital; rules made relating to the management of any particular educational institution, whether elementary or otherwise; or rules made relating to admissions, discipline, supervision, expulsion or graduation of students from any educational institution; and

G. "rulemaking" means the process for adoption of a new rule or the amendment, readoption or repeal of an existing rule.

History: 1953 Comp., 71-7-2, enacted by Laws 1967, ch. 275, 2; 1969, ch. 92, 1; 2017, ch. 137, 1.



Section 14-4-3 - Format of rules; filing; distribution.

14-4-3. Format of rules; filing; distribution.

A. Each agency promulgating any rule shall place the rule in the format and style required by rule of the state records administrator and shall deliver the rule to the state records administrator or the administrator's designee, accompanied by the concise explanatory statement required by the State Rules Act. The state records administrator or the administrator's designee shall note thereon the date and hour of filing.

B. The state records administrator or the administrator's designee shall maintain a copy of the rule as a permanent record open to public inspection during office hours, on the website of the records center, published in a timely manner in the New Mexico register and compiled into the New Mexico Administrative Code.

C. At the time of filing, an agency may submit to the state records administrator or the administrator's designee a copy, for annotation with the date and hour of filing, to be returned to the agency.

D. The state records administrator, after written notification to the filing agency, may make minor, nonsubstantive corrections in spelling, grammar and format in filed rules. The state records administrator shall make a record of the correction and shall deliver the record to the filing agency and issuing authority within ten days of the change. Within thirty days of receiving that state records administrator's record of a correction, the agency shall provide to the public notice of the correction in the same manner as the agency used to give notice of the rulemaking proceeding pursuant to Section 4 of this 2017 act [14-4-5.2 NMSA 1978].

History: 1953 Comp., 71-7-3, enacted by Laws 1967, ch. 275, 3; 1969, ch. 92, 2; 1987, ch. 40, 1; 1995, ch. 110, 2; 2017, ch. 137, 2.



Section 14-4-4 - Publication filing and distribution; official depository.

14-4-4. Publication filing and distribution; official depository.

Each agency issuing any publication, pamphlet, report, notice, proclamation or similar instrument shall immediately file five copies thereof with the records center. The records center shall deliver three copies to the state library, which shall keep one copy available for public inspection during office hours. All other copies may be circulated. The state library is designated to be an official depository of all such publications, pamphlets, reports, notices, proclamations and similar instruments.

History: 1953 Comp., 71-7-5, enacted by Laws 1967, ch. 275, 5; 1969, ch. 92, 3; 1995, ch. 110, 3.



Section 14-4-5 - Time limit on adoption of a proposed rule; filing and compliance required for validity.

14-4-5. Time limit on adoption of a proposed rule; filing and compliance required for validity.

A. Except in the case of an emergency rule, no rule shall be valid or enforceable until it is published in the New Mexico register as provided by the State Rules Act.

B. An agency shall not adopt a rule until the public comment period has ended. If the agency fails to take action on a proposed rule within two years after the notice of proposed rulemaking is published in the New Mexico register, the rulemaking is automatically terminated unless the agency takes action to extend the period. The agency may extend the period of time for adopting the proposed rule for an additional period of two years by filing a statement of good cause for the extension in the rulemaking record, but it shall provide for additional public participation, comments and rule hearings prior to adopting the rule.

C. An agency may terminate a rulemaking at any time by publishing a notice of termination in the New Mexico register. If a rulemaking is terminated pursuant to this section, the agency shall provide notice to the public.

D. Within fifteen days after adoption of a rule, an agency shall file the adopted rule with the state records administrator or the administrator's designee and shall provide to the public the adopted rule. The state records administrator or the administrator's designee shall publish rules as soon as practicable after filing, but in no case later than ninety days after the date of adoption of the proposed rule. Unless a later date is otherwise provided by law or in the rule, the effective date of a rule shall be the date of publication in the New Mexico register.

E. A proposed rule shall not take effect unless it is adopted and filed within the time limits set by this section.

History: 1953 Comp., 71-7-6, enacted by Laws 1967, ch. 275, 6; 1969, ch. 92, 4; 1995, ch. 110, 4; 2017, ch. 137, 3.



Section 14-4-5.1 - Temporary provision; savings provision.

14-4-5.1. Temporary provision; savings provision.

Notwithstanding the provisions of 14-4-5 NMSA 1978, rules filed prior to July 1, 1995 shall continue in effect if such rules were filed with the state records center in accordance with the law applicable at the time of filing, and they have not otherwise been repealed, amended, or superseded.

History: Laws 1995, ch. 110, 10.



Section 14-4-5.2 - Notice of proposed rulemaking.

14-4-5.2. Notice of proposed rulemaking.

A. Not later than thirty days before a public rule hearing, the agency proposing the rule shall provide to the public and publish in the New Mexico register a notice of proposed rulemaking. The notice shall include:

(1) a summary of the full text of the proposed rule;

(2) a short explanation of the purpose of the proposed rule;

(3) a citation to the specific legal authority authorizing the proposed rule and the adoption of the rule;

(4) information on how a copy of the full text of the proposed rule may be obtained;

(5) information on how a person may comment on the proposed rule, where comments will be received and when comments are due;

(6) information on where and when a public rule hearing will be held and how a person may participate in the hearing; and

(7) a citation to technical information, if any, that served as a basis for the proposed rule, and information on how the full text of the technical information may be obtained.

B. An agency may charge a reasonable fee for providing any records in nonelectronic form when provided to a person pursuant to this section. An agency shall not charge a fee for providing any records in electronic form when provided to a person pursuant to this section.

C. An internet link providing free access to the full text of the proposed rule shall be included on the notice of proposed rulemaking.

D. If the agency changes the date of the public rule hearing or the deadline for submitting comments as stated in the notice, the agency shall provide notice to the public of the change.

E. The state records administrator or the administrator's designee shall timely publish the notice of proposed rulemaking in the next publication of the New Mexico register.

History: Laws 2017, ch. 137, 4.



Section 14-4-5.3 - Public participation, comments and rule hearings.

14-4-5.3. Public participation, comments and rule hearings.

A. The notice of proposed rulemaking shall specify a public comment period of at least thirty days after publication in the New Mexico register during which a person may submit information and comment on the proposed rule. The information or comment may be submitted in an electronic or written format or at a public rule hearing pursuant to Subsection B of this section. The agency shall consider all information and comment on a proposed rule that is submitted within the comment period.

B. At the public rule hearing, members of the public shall be given a reasonable opportunity to submit data, views or arguments orally or in writing. Each agency shall determine, in accordance with governing statutory and case law, the manner in which parties to the proceeding and members of the public will be able to participate in public hearings. All public hearings shall be conducted in a fair and equitable manner. Except as otherwise provided by law, an agency representative or hearing officer shall preside over a public rule hearing.

C. The public rule hearing shall be open to the public and be recorded.

History: Laws 2017, ch. 137, 5.



Section 14-4-5.4 - Agency record in rulemaking proceeding.

14-4-5.4. Agency record in rulemaking proceeding.

A. An agency shall maintain a rulemaking record for each rule it proposes to adopt. The record and materials incorporated by reference in the proposed rule shall be readily available for public inspection in the central office of the agency and available for public display on the state sunshine portal. If an agency determines that any part of the rulemaking record cannot be practicably displayed or is inappropriate for public display on the sunshine portal, the agency shall describe that part of the record, shall note on the sunshine portal that the part of the record is not displayed and shall provide instructions for accessing or inspecting that part of the record.

B. A rulemaking record shall contain:

(1) a copy of all publications in the New Mexico register relating to the proposed rule;

(2) a copy of any technical information that was relied upon in formulating the final rule;

(3) any official transcript of a public rule hearing or, if not transcribed, any audio recording or verbatim transcript of the hearing, and any memoranda summarizing the contents of the hearing prepared by the hearing officer or agency official who presided over the hearing;

(4) a copy of all comments and other material received by the agency during the public comment period and at the public hearing;

(5) a copy of the full text of the initial proposed rule and the full text of the final adopted rule and the concise explanatory statement filed with the state records administrator or the administrator's designee; and

(6) any corrections made by the state records administrator pursuant to Section 14-4-3 NMSA 1978.

History: Laws 2017, ch. 137, 6.



Section 14-4-5.5 - Concise explanatory statement.

14-4-5.5. Concise explanatory statement.

At the time it adopts a rule, an agency shall provide to the public a concise explanatory statement containing:

A. the date the agency adopted the rule;

B. a reference to the specific statutory or other authority authorizing the rule; and

C. any findings required by a provision of law for adoption of the rule.

History: Laws 2017, ch. 137, 7.



Section 14-4-5.6 - Emergency rule.

14-4-5.6. Emergency rule.

A. An agency shall comply with the rulemaking procedures of the State Rules Act unless the agency finds that the time required to complete the procedures would:

(1) cause an imminent peril to the public health, safety or welfare;

(2) cause the unanticipated loss of funding for an agency program; or

(3) place the agency in violation of federal law.

B. The agency shall provide to the public a record of any finding pursuant to Subsection A of this section and a detailed justification for that finding before issuing an emergency rule. The record shall include a statement that the emergency rule is temporary. After such record has been provided to the public, the agency may issue the emergency rule immediately without a public rule hearing or with any abbreviated notice and hearing that it finds practicable.

C. When an agency makes a finding pursuant to Subsection A of this section, the agency shall follow the provisions of this section in addition to any more specific requirements in statute that pertain to the agency regarding promulgating emergency or interim rules.

D. Emergency rules may take effect immediately upon filing with the state records administrator or the administrator's designee or at a later date specified in the emergency rule. Emergency rules shall be published in the New Mexico register.

E. No emergency rule shall permanently amend or repeal an existing rule. An emergency rule shall remain in effect until a permanent rule takes effect under the normal rulemaking process. If no permanent rule is adopted within one hundred eighty days from the effective date of the emergency rule, the emergency rule shall expire and may not be readopted as an emergency rule. If an expired emergency rule temporarily amended or repealed an existing rule, the rule shall revert to what it would have been had the emergency rule not been issued.

History: Laws 2017, ch. 137, 8.



Section 14-4-5.7 - Conflicts between rule and statute; variance between proposed and final action.

14-4-5.7. Conflicts between rule and statute; variance between proposed and final action.

A. No rule is valid or enforceable if it conflicts with statute. A conflict between a rule and a statute is resolved in favor of the statute.

B. A word or phrase that is defined in an applicable statute should not be defined in rule. A conflict between a definition that appears in a rule and in an applicable statute is resolved in favor of the statute.

History: Laws 2017, ch. 137, 9.



Section 14-4-5.8 - Procedural rules.

14-4-5.8. Procedural rules.

No later than January 1, 2018, the attorney general shall adopt default procedural rules for public rule hearings for use by agencies that have not adopted their own procedural rules consistent with the State Rules Act. Each agency may adopt its own procedural rules, or continue in effect existing rules, which shall provide at least as much opportunity for participation by parties and members of the public as is provided in the procedural rules adopted by the attorney general. An agency that adopts its own procedural rules shall send a copy of those procedural rules to the attorney general and shall maintain those procedural rules on the agency's website.

History: Laws 2017, ch. 137, 10.



Section 14-4-6 - Trade, sale and exchange of agency rules, publications and reports by records center.

14-4-6. [Trade, sale and exchange of agency rules, publications and reports by records center.]

The records center is hereby authorized to trade, sell or exchange such rules, pamphlets, reports or similar instruments for rules, pamphlets, reports or similar instruments of similar value and to sell the same at a reasonable price.

History: 1953 Comp., 71-7-7, enacted by Laws 1967, ch. 275, 7.



Section 14-4-7 - Current listing of rules; rule repeals.

14-4-7. Current listing of rules; rule repeals.

A. The state records administrator shall prepare and publish a listing and index of all current rules which are filed with the records center.

B. All pamphlets, reports, proclamations or similar instruments which are filed with the librarian of the supreme court law library of the state of New Mexico on the effective date of the State Rules Act and which would, if filed after the effective date of the State Rules Act, be filed with the records center shall be transferred to the records center.

C. The records center shall be furnished a reasonable opportunity to obtain copies of all rules, as defined in the State Rules Act, filed with the librarian of the supreme court law library of the state of New Mexico on the effective date of the State Rules Act.

D. All rules filed with the librarian of the supreme court law library that have not been filed with the records center pursuant to the State Rules Act by June 30, 1991 are repealed.

History: 1953 Comp., 71-7-8, enacted by Laws 1967, ch. 275, 10; 1969, ch. 92, 5; 1991, ch. 221, 1.



Section 14-4-7.1 - New Mexico register.

14-4-7.1. New Mexico register.

A. The state records administrator shall provide for publication of a New Mexico register at least twice a month. The New Mexico register shall be published in such a way as to minimize the cost to the state. To accomplish this, the state records administrator is authorized to provide for charges for subscriptions and for publication of notice and other items, including advertising, in the register.

B. The New Mexico register shall be the official publication for all notices of rule makings and filings of adopted rules, including emergency rules, by agencies.

(1) The register shall include the full text of any adopted rules, including emergency rules. Proposed rules may be published in full or in part at the discretion of the issuing agency.

(2) Upon request of an issuing agency, the state records administrator may determine that publication in the register of the full text of an adopted rule would be unduly cumbersome, expensive or otherwise inexpedient, and may publish instead a synopsis of the adopted rule and a statement that a copy of the rule is available from the issuing agency.

C. The New Mexico register shall be available by subscription and single copy purchase to any person, including agencies of the executive, judicial and legislative branches of state government and its political subdivisions, at a reasonable charge approved by the state records administrator. The administrator may authorize distribution of a certain number of copies of the register without charge to agencies or political subdivisions as deemed economically feasible and appropriate.

D. The New Mexico register may include a summary or the text of any governor's executive order, a summary, listing or the text of any attorney general's opinion, a calendar listing the date, time and place of all or selected agency rule-making hearings, a list of gubernatorial appointments of state officials and board and commission members or other material related to administrative law and practice.

E. The state records administrator shall adopt and promulgate rules necessary for the implementation and administration of this section.

History: Laws 1989, ch. 38, 1; 1995, ch. 110, 5.



Section 14-4-7.2 - New Mexico Administrative Code.

14-4-7.2. New Mexico Administrative Code.

A. The state records administrator shall create and have published a New Mexico Administrative Code, which shall contain all adopted rules. The administrator shall adopt regulations setting forth procedures for the compilation of the code and prescribing the format and structure of the code, including provisions for at least annual supplementation or revision.

B. All rulemaking agencies shall revise, restate and repromulgate their existing rules as needed to expedite publication of the New Mexico Administrative Code.

History: 1978 Comp., 14-4-7.2, enacted by Laws 1995, ch. 110, 6.



Section 14-4-8 - Documents not required to be filed with state library.

14-4-8. Documents not required to be filed with state library.

The state librarian may by appropriate written instructions advise the records center that he no longer desires a particular class of instrument to be filed with the state library and thereafter such records center shall no longer file such class of documents with the state library unless such rejection is rescinded in writing and sent to such agency or agencies.

History: 1953 Comp., 71-7-9, enacted by Laws 1967, ch. 275, 11; 1977, ch. 246, 47.



Section 14-4-9 - Law governing filing of agency rules, documents and publications.

14-4-9. [Law governing filing of agency rules, documents and publications.]

Wherever any law requires an agency to file a rule, pamphlet, document or publication with the librarian of the supreme court law library such shall be accomplished by the delivery and filing as provided in the State Rules Act.

History: 1953 Comp., 71-7-10, enacted by Laws 1967, ch. 275, 12.



Section 14-4-10 - State publications for sale or issue by state agencies; listing by state records administrator.

14-4-10. State publications for sale or issue by state agencies; listing by state records administrator.

The state records administrator shall maintain a file of all state publications which are for sale or issue by agencies of the state. He shall prepare and publish a list of all such publications which are current and effective. The list shall include such documents as books, manuals, pamphlets, bulletins, monographs and periodicals designed to instruct, inform or direct either the general public or public officers and employees. Correspondence and those documents developed by agencies for their own internal administration are excluded.

History: 1953 Comp., 71-6-23, enacted by Laws 1967, ch. 275, 8; 1977, ch. 301, 3; 1978 Comp., 14-3-24, recompiled as 1978 Comp., 14-4-10 by Laws 1995, ch. 110, 9.



Section 14-4-11 - Personal files, records and documents of elected state officials; placing in state archives by the state records administrator.

14-4-11. [Personal files, records and documents of elected state officials; placing in state archives by the state records administrator.]

The state records administrator may accept and place in the state archives the personal files, records and documents of elected state officials or of former elected state officials, subject to any reasonable restrictions, moratoriums and requirements concerning their use by other persons. Such restrictions, moratoriums and requirements made by the donor, however, shall not prevent the archivist of the state records center from having access to the files, records and documents for indexing and cataloguing purposes.

History: 1953 Comp., 71-6-24, enacted by Laws 1967, ch. 275, 9; 1978 Comp., 14-3-25, recompiled as 1978 Comp., 14-4-11 by Laws 1995, ch. 110, 9.






Article 4A - Small Business Regulatory Relief Act

Section 14-4A-1 - Short title.

14-4A-1. Short title.

This act [14-4A-1 through 14-4A-6 NMSA 1978] may be cited as the "Small Business Regulatory Relief Act".

History: Laws 2005, ch. 244, 1.



Section 14-4A-2 - Legislative findings.

14-4A-2. Legislative findings.

The legislature finds that:

A. a vibrant and growing small business sector is critical to creating jobs in a dynamic economy;

B. small businesses bear a disproportionate share of regulatory costs and burdens;

C. fundamental changes that are needed in the regulatory culture of state agencies to make them more responsive to small business can be made without compromising the statutory missions of the agencies;

D. when adopting rules to protect the health, safety and economic welfare of the state, agencies should seek to achieve statutory goals as effectively and efficiently as possible without imposing unnecessary burdens on small businesses;

E. uniform regulatory reporting requirements can impose unnecessary and disproportionately burdensome demands, including legal, accounting and consulting costs, upon small businesses with limited resources;

F. the failure to recognize differences in the scale and resources of regulated businesses can adversely affect competition in the marketplace, discourage innovation and restrict improvements in productivity;

G. unnecessary rules create entry barriers in many industries and discourage potential entrepreneurs from introducing beneficial products and processes;

H. the practice of treating all regulated businesses as equivalent may lead to inefficient use of agency resources, enforcement problems and, in some cases, to actions inconsistent with stated legislative intent of health, safety, environmental, economic welfare and other legislation;

I. alternative regulatory approaches that do not conflict with applicable statutes may be available to minimize the significant economic impact of rules on small businesses; and

J. the process by which state rules are developed and adopted should be reformed to require agencies to solicit the ideas and comments of small businesses, to examine the effect of proposed and existing rules on such businesses and to review the continued need for existing rules.

History: Laws 2005, ch. 244, 2.



Section 14-4A-3 - Definitions.

14-4A-3. Definitions.

As used in the Small Business Regulatory Relief Act:

A. "agency" means every department, agency, board, commission, committee or institution of the executive branch of state government;

B. "commission" means the small business regulatory advisory commission;

C. "proposed rule" means a proposal by an agency for a new rule or for a change in, addition to or repeal of an existing rule;

D. "rule" means any rule, regulation, order, standard or statement of policy, including amendments to or repeals of any of those, issued or promulgated by an agency and purporting to affect one or more agencies besides the agency issuing the rule or to affect persons not members or employees of the issuing agency. An order or decision or other document issued or promulgated in connection with the disposition of any case or agency decision upon a particular matter as applied to a specific set of facts shall not be deemed a rule nor shall it constitute specific adoption of a rule by the agency. "Rule" does not include rules relating to the management, confinement, discipline or release of inmates of any penal or charitable institution, the New Mexico boys' school, the girls' welfare home or a public hospital; or rules made relating to the management of any particular educational institution, whether elementary or otherwise; or rules made relating to admissions, discipline, supervision, expulsion or graduation of students from an educational institution; and

E. "small business" means a business entity, including its affiliates, that is independently owned and operated and employs fifty or fewer full-time employees.

History: Laws 2005, ch. 244, 3.



Section 14-4A-4 - Rules affecting small business.

14-4A-4. Rules affecting small business.

A. Prior to the adoption of a proposed rule that may have an adverse effect on small business, an agency shall provide a copy of the proposed rule to the commission at the same time as persons who have requested advance notice of rulemaking.

B. Prior to the adoption of a proposed rule that the agency deems to have an adverse effect on small business, the agency shall consider regulatory methods that accomplish the objectives of the applicable law while minimizing the adverse effects on small business.

History: Laws 2005, ch. 244, 4.



Section 14-4A-5 - Small business regulatory advisory commission created; membership; powers and duties.

14-4A-5. Small business regulatory advisory commission created; membership; powers and duties.

A. The "small business regulatory advisory commission" is created. The commission shall consist of nine members who are current or former small business owners, five appointed by the governor and two each appointed by the speaker of the house of representatives and the president pro tempore of the senate. Each member shall be from a different geographic region of the state. Members shall serve two-year terms. A member shall not serve more than three consecutive terms. Members shall name the chairperson of the commission. The commission shall meet at the call of the chairperson. A majority of the members constitutes a quorum for the conduct of business. Members are entitled to per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

B. The commission is administratively attached to the economic development department, and staff for the commission shall be provided by the department.

C. The commission may:

(1) provide state agencies with input regarding proposed rules that may adversely affect small business;

(2) consider requests from small business owners to review rules adopted by an agency;

(3) review rules promulgated by an agency to determine whether a rule places an unnecessary burden on small business and make recommendations to the agency to mitigate the adverse effects; and

(4) provide an annual evaluation report to the governor and the legislature, including recommendations and evaluations of agencies regarding regulatory fairness for small businesses.

D. The commission does not have authority to:

(1) interfere with, modify, prevent or delay an agency or administrative enforcement action;

(2) intervene in legal actions; or

(3) subpoena witnesses to testify or to produce documents, but it may request witnesses to voluntarily testify or produce documents.

History: Laws 2005, ch. 244, 5.



Section 14-4A-6 - Periodic review of rules.

14-4A-6. Periodic review of rules.

A. By July 1, 2010, each agency shall have reviewed all of its rules that existed on the effective date of the Small Business Regulatory Relief Act to determine whether the rules should be continued without change or should be amended or repealed to minimize the economic impact of the rules on small businesses, subject to compliance with the stated objectives of the laws pursuant to which the rules were adopted.

B. Rules adopted and promulgated after the effective date of the Small Business Regulatory Relief Act shall be reviewed every five years to ensure that they continue to minimize economic impacts on small businesses while implementing the state objectives of the laws pursuant to which the rules were adopted.

C. In reviewing its rules to minimize economic impacts on small businesses, an agency shall consider the following factors:

(1) continued need for the rule;

(2) the nature of complaints or comments received from the public concerning the rule;

(3) the complexity of the rule;

(4) the extent to which the rule overlaps, duplicates or conflicts with other federal, state and local government rules; and

(5) the length of time since the rule has been evaluated or the degree to which technology, economic conditions or other factors have changed in the topical area affected by the rule.

History: Laws 2005, ch. 244, 6.






Article 5 - Public Records Recovery

Section 14-5-1 - Short title.

14-5-1. Short title.

This act [14-5-1 through 14-5-10 NMSA 1978] may be cited as the "Public Records Recovery Act".

History: 1953 Comp., 71-8-1, enacted by Laws 1973, ch. 270, 1.



Section 14-5-2 - Definitions.

14-5-2. Definitions.

As used in the Public Records Recovery Act:

A. "public officer" means any officer or employee of the legislative, executive or judicial departments of the state or any of its agencies, and any officer or employee of any of the political subdivisions of the state, who is the official custodian of any public record or class of public records; and

B. "public record" means all instruments and documents duly recorded in the records of the county clerk, district court or probate court, which affect interest in real property.

History: 1953 Comp., 71-8-2, enacted by Laws 1973, ch. 270, 2.



Section 14-5-3 - Recovery authorized.

14-5-3. Recovery authorized.

Any public officer is authorized to recover public records and to duplicate copies of them in the possession of any private party.

History: 1953 Comp., 71-8-3, enacted by Laws 1973, ch. 270, 3.



Section 14-5-4 - Method of recovery.

14-5-4. Method of recovery.

Upon determining that a particular public record is not in the hands of the official custodian of such record and upon forming a reasonable belief that those records or copies of them are in the possession of a private party or parties, the public officer shall send a postage prepaid, certified letter, return receipt requested, to the party believed to be in possession of the records or copies of them, making demand for the production of the record if he has it and if he does not have it, any copy of the record. The letter shall:

A. name with particularity the record, the original or copy of which is believed to be in the possession of the private party;

B. allege that the public record is not in the hands of the official custodian of the record;

C. state the grounds on which the public officer believes that the private party is in possession of the public record or a copy of it; and

D. demand that within thirty days of the receipt of the letter, the recipient shall appear at a time and place stated in the letter, bringing the named public record or if the demand is for a copy, the copy with him.

History: 1953 Comp., 71-8-4, enacted by Laws 1973, ch. 270, 4.



Section 14-5-5 - Return of public record.

14-5-5. Return of public record.

If the recipient of the public officer's letter complies with the demand and produces the document or documents, the public officer:

A. shall determine if the document produced is a missing record or a copy of a missing record; and

B. then shall duplicate the document and return the private party's document to him if it is a copy, or if it is the original public record, give the private party a copy and keep the original public record.

History: 1953 Comp., 71-8-5, enacted by Laws 1973, ch. 270, 5.



Section 14-5-6 - Refusal to appear and produce document; procedure.

14-5-6. Refusal to appear and produce document; procedure.

If within thirty days of the receipt of the letter, the recipient fails to appear or fails to produce the requested document or documents without showing cause, the public officer making the demand shall apply to the district court in the judicial district where the documents are allegedly located for an order compelling production of the documents for recovery or copying as provided above.

A. The application shall:

(1) name with particularity the record, the original or copy of which is believed to be in the possession of the third party;

(2) allege that the public record is not in the hands of the official custodian of the record;

(3) state the grounds upon which the public officer believes that the private party is in possession of the public record or copies of it; and

(4) state, by affidavit or otherwise, that due demand as required by the Public Records Recovery Act has been made and that the private party or parties have either failed or refused to produce the document or documents.

B. The application shall be docketed in the district court as a civil proceeding and shall proceed as a civil suit under the rules of civil procedure of the district courts.

History: 1953 Comp., 71-8-6, enacted by Laws 1973, ch. 270, 6.



Section 14-5-7 - District court findings and orders.

14-5-7. District court findings and orders.

If the district court finds that the petition of the public officer is true and that the named document or documents are in the possession of the named party or parties, the court shall order that the document or documents be turned over for recovery or duplication as required in Subsection B [D] of Section 4 [14-5-4 NMSA 1978] of the Public Records Recovery Act.

History: 1953 Comp., 71-8-7, enacted by Laws 1973, ch. 270, 7.



Section 14-5-8 - Replacement of recovered document.

14-5-8. Replacement of recovered document.

Records recovered by any public officer or duplicated by the public officer pursuant to the Public Records Recovery Act shall immediately be returned to the official custodian entitled to possession of the record. Prior to replacing the recovered documents, the public officer shall attach a certificate to each of them in a manner that it cannot be removed without destruction of the document stating the date on which the documents were recovered and the name of the person who had possession of the original or copy, the statement under oath of the person who had possession as to the authenticity of the original or copy, and if possible attesting to the belief of the public officer that the recovered documents are previously missing public records, or true copies of them.

History: 1953 Comp., 71-8-8, enacted by Laws 1973, ch. 270, 8.



Section 14-5-9 - Effect of replacement of recovered document.

14-5-9. Effect of replacement of recovered document.

Nothing in the Public Records Recovery Act shall be construed to enlarge the rights of a person claiming an interest in real property under a document recovered under the terms of that act, or to make any conclusive presumptions as to the authenticity of the recovered documents.

History: 1953 Comp., 71-8-9, enacted by Laws 1973, ch. 270, 9.



Section 14-5-10 - Alternative method.

14-5-10. Alternative method.

The remedies provided in this act [14-5-1 through 14-5-10 NMSA 1978] are in addition to and not in lieu of any remedies contained in Section 14-3-16 NMSA 1978 or any other statute relating to the recovery of public records.

History: 1953 Comp., 71-8-10, enacted by Laws 1973, ch. 270, 10.






Article 6 - Health and Hospital Records

Section 14-6-1 - Health information; confidentiality; immunity from liability for furnishing.

14-6-1. Health information; confidentiality; immunity from liability for furnishing.

A. All health information that relates to and identifies specific individuals as patients is strictly confidential and shall not be a matter of public record or accessible to the public even though the information is in the custody of or contained in the records of a governmental agency or its agent, a state educational institution, a duly organized state or county association of licensed physicians or dentists, a licensed health facility or staff committees of such facilities.

B. A custodian of information classified as confidential in Subsection A may furnish the information upon request to a governmental agency or its agent, a state educational institution, a duly organized state or county association of licensed physicians or dentists, a licensed health facility or staff committees of such facilities, and the custodian furnishing the information shall not be liable for damages to any person for having furnished the information.

C. Statistical studies and research reports based upon confidential information may be published or furnished to the public, but these studies and reports shall not in any way identify individual patients directly or indirectly nor in any way violate the privileged or confidential nature of the relationship and communications between practitioner and patient.

D. This section does not affect the status of original medical records of individual patients and the rules of confidentiality and accessibility applicable to these records continue in force. This section does not affect the status of vital statistical records of the health and environment department.

History: 1953 Comp., 12-18-1, enacted by Laws 1971, ch. 137, 1, and recompiled as 1953 Comp., 12-25-6, by Laws 1972, ch. 51, 9; 1977, ch. 253, 37.



Section 14-6-2 - Hospital records; retention.

14-6-2. Hospital records; retention.

A. Unless provided otherwise in this section, a hospital shall retain and preserve all records directly relating to the care and treatment of a patient for a period of ten years following the last discharge of the patient. Retention and preservation of such records in microfilm or other photographically reproduced form shall be deemed compliance with this subsection and such reproduced and retained copies shall be deemed originals for the purposes of the rules of evidence promulgated by the supreme court of New Mexico.

B. Laboratory test records and reports may be destroyed one year after the date of the test recorded or reported therein provided that one copy is placed in the patient's record. If a copy of the laboratory test records and reports is not placed in the patient's record, they may not be destroyed for a period of four years from the date of the test recorded or reported.

C. X-ray films may be destroyed four years after the date of exposure, if there are in the hospital record written findings of a radiologist who has read such x-ray films. At any time after the third year after the date of exposure, and upon proper identification, the patient may recover his own x-ray films as may be retained pursuant to this section. Such written radiological findings shall be retained as provided in Subsection A of this section.

D. At any time after the retention periods specified in Subsections A, B and C of this section, the hospital may, without thereby incurring liability, destroy such records, by burning, shredding or other effective method in keeping with the confidential nature of their contents; provided, however, that destruction of such records must be in the ordinary course of business and no record shall be destroyed on an individual basis.

E. For the purposes of this section, "hospital" means an institution for the reception and care of the ill or infirm which is licensed by the health and social services department [department of health].

History: 1953 Comp., 12-34-24, enacted by Laws 1977, ch. 371, 1.



Section 14-6-3 - Access to medical records by applicants for disability benefits; violations.

14-6-3. Access to medical records by applicants for disability benefits; violations.

A. Within thirty days of receiving a request from a patient or former patient who is applying for benefits based on social security disability or who is appealing a denial of such benefits or from an authorized representative of such a patient or former patient, a health care provider shall furnish the requestor with a copy of that patient's medical records. A fee as established by the department of health, may be charged by the health care provider to the requestor for the copies or for the service in obtaining the records.

B. A request made pursuant to Subsection A of this section shall include a statement or document from the agency that administers the benefits that confirms the application or appeal.

C. As used in this section:

(1) "health care provider" means a person who is licensed, certified or otherwise authorized by law to provide or render health care in the ordinary course of business or practice of a profession and includes a facility employing, or contracting with, such a person; and

(2) "medical records" means information in a medical or mental health patient file, including drug or alcohol treatment records, medical reports, clinical notes, nurses' notes, history of injury, subjective and objective complaints, test contents and results, interpretations of tests, reports and summaries of interpretations of tests and other reports, diagnoses and prognoses, bills, invoices, referral requests, consultative reports and reports of services requested by the health care provider.

D. Nothing in this section shall be interpreted to grant access for a patient or patient's representative to medical records that are otherwise protected by law.

E. The department of health shall enforce the provisions of this section and may impose a civil penalty in an amount not to exceed one hundred dollars ($100) for a violation of this section. The department may promulgate rules necessary for the implementation and enforcement of the provisions of this section, including a fee schedule by obtaining records as provided in Subsection A of this section for a patient who has a financial ability to pay.

History: Laws 1999, ch. 206, 1.






Article 7 - Financial Institution Records

Section 14-7-1 - Requiring notice of intent to gain access to records of financial institutions.

14-7-1. Requiring notice of intent to gain access to records of financial institutions.

A. At least seven days prior to a state agency, board or commission requesting or gaining access to or copies of the records of a person, corporation, company or organization maintained by a bank, savings and loan association, small loan company or other similar financial institution, the agency, board or commission shall notify by certified or registered mail the person, corporation, company or other organization of its intent to gain access or acquire such records.

B. The requirement of notice set forth in Subsection A of this section shall not apply to the audit of, compliance monitoring of or preparation of reports concerning any bank, savings and loan association, small loan company or other similar financial institution by a state agency, when conducted pursuant to the agency's statutory directive.

C. The provisions of Subsection A of this section shall not apply to requests for records made pursuant to an administrative subpoena. In such instances, at least twenty-four hours' notice shall be given to the person, corporation, company or organization.

History: 1953 Comp., 48-10-13, enacted by Laws 1977, ch. 291, 1; 2007, ch. 86, 1.



Section 14-7-2 - Requirements of state agencies, boards and commissions prior to access to a financial institution's records.

14-7-2. Requirements of state agencies, boards and commissions prior to access to a financial institution's records.

A. Prior to a state agency, board or commission receiving access to or copies of the records of a person, corporation, company or organization maintained by a bank, savings and loan association, small loan company or other similar financial institution, the agency, board or commission shall:

(1) allow the institution forty-eight hours to comply with an administrative subpoena;

(2) allow the institution to provide authenticated copies of original records rather than the original copies in response to an administrative subpoena; and

(3) pay the institution the reasonable cost of production of such records including both the cost of materials and wages.

B. The provisions of Subsection A of this section shall not apply to the audit of any bank, savings and loan association, small loan company or other similar financial institution by a state agency when conducted pursuant to the agency's statutory directive.

History: 1953 Comp., 48-10-14, enacted by Laws 1977, ch. 337, 1.






Article 8 - Recording

Section 14-8-1 - County clerks to be recorders.

14-8-1. County clerks to be recorders.

The county clerks of the different counties of this state shall be ex officio recorders in their respective counties.

History: Laws 1855-1856, p. 18, 1; C.L. 1865, ch. 88, 1; C.L. 1884, 429; C.L. 1897, 776; Code 1915, 4779; C.S. 1929, 118-101; 1941 Comp., 13-101; 1953 Comp., 71-1-1; 2011, ch. 134, 4.



Section 14-8-2 - County clerk; duty as recorder.

14-8-2. County clerk; duty as recorder.

It is the duty of the county clerk to maintain permanently all documents that by law should be recorded.

History: Laws 1855-1856, p. 18, 2; C.L. 1865, ch. 88, 2; C.L. 1884, 430; C.L. 1897, 777; Code 1915, 4780; C.S. 1929, 118-102; 1941 Comp., 13-102; 1953 Comp., 71-1-2; 2011, ch. 134, 5.



Section 14-8-3 - Recording books.

14-8-3. Recording books.

When used in Chapter 14, Articles 1 through 5 and 8 through 10 NMSA 1978, "book" includes microfilm and digitized documents.

History: 1953 Comp., 71-1-2.1, enacted by Laws 1963, ch. 52, 1; 2011, ch. 134, 6.



Section 14-8-4 - Acknowledgment necessary for recording; exceptions.

14-8-4. Acknowledgment necessary for recording; exceptions.

A. Any instrument of writing duly acknowledged may be filed and recorded. Any instrument of writing not duly acknowledged may not be filed and recorded or considered of record, though so entered, unless otherwise provided in this section. A duplicate of an instrument of writing duly acknowledged may be filed and recorded to the same extent as the original.

B. For purposes of this section, "acknowledged" means notarized by a person empowered to perform notarial acts pursuant to the Notary Public Act [14-12A-1 through 14-12A-26 NMSA 1978] or the Uniform Law on Notarial Acts [14-14-1 through 14-14-11 NMSA 1978].

C. The following documents need not be acknowledged but may be filed and recorded:

(1) court-certified copies of a court order, judgment or other judicial decree;

(2) court-certified transcripts of any money judgment obtained in a court of this state or, pursuant to Section 14-9-9 NMSA 1978, in the United States district court for the district of New Mexico;

(3) land patents and land office receipts;

(4) notice of lis pendens filed pursuant to Section 38-1-14 NMSA 1978;

(5) provisional orders creating improvement districts pursuant to Section 4-55A-7 NMSA 1978;

(6) notices of levy on real estate under execution or writ of attachment when filed by a peace officer pursuant to Section 39-4-4 NMSA 1978;

(7) surveys of land that do not create a division of land but only show existing tracts of record when filed by a professional surveyor pursuant to Section 61-23-28.2 NMSA 1978;

(8) certified copies of foreign wills, marriages or birth certificates duly authenticated; and

(9) instruments of writing in any manner affecting lands in the state filed pursuant to Section 14-9-7 NMSA 1978, when these instruments have been duly executed by an authorized public officer.

D. Any filing or recording permitted or required under the provisions of the Uniform Commercial Code [Chapter 55 NMSA 1978] need not comply with the requirements of this section.

E. Instruments acknowledged on behalf of a corporation need not have the corporation's seal affixed thereto in order to be filed and recorded.

History: Laws 1901, ch. 62, 18; Code 1915, 4795; C.S. 1929, 118-119; 1941 Comp., 13-103; 1953 Comp., 71-1-3; Laws 1961, ch. 96, 11-118; 1967, ch. 10, 1; 1981, ch. 219, 1; 2011, ch. 134, 7; 2013, ch. 214, 3.



Section 14-8-5 - Mining location notices; recording.

14-8-5. [Mining location notices; recording.]

All recordings of unacknowledged mining location notices and amended or additional notices made pursuant to Section 69-3-1, 69-3-2, 69-3-12 or 69-3-21 [repealed] NMSA 1978, and the record thereof in the office of the county clerk, are hereby confirmed and made valid, the provisions of Section 14-8-4 NMSA 1978 notwithstanding; provided, however, existing or intervening rights of others are not affected. Hereafter, such notices need not be acknowledged but may be filed, recorded and considered of record if properly signed by the locator.

History: 1953 Comp., 71-1-3.1, enacted by Laws 1971, ch. 202, 1.



Section 14-8-6 - County clerks; to endorse and record land titles; notice.

14-8-6. County clerks; to endorse and record land titles; notice.

When any land title or other document is delivered to the county clerk to be recorded, it is the clerk's duty to endorse immediately on that document or other paper the day, month and year in which the clerk received it, and the clerk shall record it in the book of record as soon as possible. The documents, from the date on which they were delivered to the county clerk, shall be considered as recorded, and this shall be sufficient notice to the public of the contents thereof.

History: Laws 1855-1856, p. 18, 3; C.L. 1865, ch. 88, 3; C.L. 1884, 431; C.L. 1897, 778; Code 1915, 4781; C.S. 1929, 118-103; 1941 Comp., 13-104; 1953 Comp., 71-1-4; 2011, ch. 134, 8.



Section 14-8-7 - Standards; durability requirements.

14-8-7. Standards; durability requirements.

It is the duty of county clerks in this state in recording all instruments of writing that by law they are required to record to do so by a method that ensures permanency and durability. The county clerk of each county in the state shall provide, at the expense of the clerk's respective county, such books or technology as may be necessary and suitable in which to record notices, affidavits and other documents.

History: Laws 1923, ch. 114, 1; C.S. 1929, 118-114; 1941 Comp., 13-105; 1953 Comp., 71-1-5; 2011, ch. 134, 9.



Section 14-8-9 - Security of books of record; delivery to successors.

14-8-9. Security of books of record; delivery to successors.

It is the duty of the county clerks to keep their books of record well secured, and when they leave office as clerks, they shall deliver them complete to their successors, including all necessary keys, combinations and passwords.

History: Laws 1855-1856, p. 18, 4; C.L. 1865, ch. 88, 4; C.L. 1884, 432; C.L. 1897, 779; Code 1915, 4782; C.S. 1929, 118-104; 1941 Comp., 13-107; 1953 Comp., 71-1-7; 2011, ch. 134, 10.



Section 14-8-9.1 - Public records; inspection; exceptions.

14-8-9.1. Public records; inspection; exceptions.

A. Except as provided in this section, all documents filed and recorded in the office of the county clerk are public records.

B. The county clerk shall publicly post in the office of the county clerk and on the county's web page a notice that documents recorded in the office of the county clerk are public records, subject to inspection and disclosure.

C. Before purchasing or digitizing of documents by third parties, protected personal identifier information, as defined in the Inspection of Public Records Act [Chapter 14, Article 2 NMSA 1978], shall be redacted.

D. Documents containing health information that relates to and identifies specific individuals as patients are exempt as a public record pursuant to Section 14-6-1 NMSA 1978.

E. Discharge papers of a veteran of the armed forces of the United States recorded in the office of the county clerk shall be segregated from public records in the office of the county clerk. Discharge papers recorded before July 1, 2005 that have been commingled with public records and that remain unsegregated are available for inspection in the office of the county clerk but shall not be purchased, copied or digitized by any third party, except by those persons authorized in this section. As the technology becomes available, county clerks shall segregate commingled discharge papers from the public records in the office of the county clerk. Discharge papers recorded in the office of the county clerk are available only to:

(1) the veteran who filed the papers;

(2) the veteran's next of kin;

(3) the deceased veteran's properly appointed personal representative or executor;

(4) a person holding the veteran's general power of attorney; or

(5) a person designated by the veteran in an acknowledged statement to receive the records.

F. Death certificates that have been recorded in the office of the county clerk may be inspected, but shall not be purchased, copied or digitized by any third party unless fifty years have elapsed after the date of death. Death certificates and other vital records recorded in the office of the county clerk are exempt from the restrictions contained in Subsection A of Section 24-14-27 NMSA 1978. The act of recording a death certificate in the office of the county clerk is considered a convenience; provided that no person shall be required to record a death certificate in the office of the county clerk to effect change of title or interest in property.

History: Laws 2011, ch. 134, 21; 2017, ch. 87, 3.



Section 14-8-10 - County clerks; failure to perform duties as recorder.

14-8-10. County clerks; failure to perform duties as recorder.

For failure to comply with the responsibilities and duties in Chapter 14, Article 8 NMSA 1978, each county clerk is responsible on the clerk's official bond for damages suffered by the injured party.

History: Laws 1855-1856, p. 18, 5; C.L. 1865, ch. 88, 5; C.L. 1884, 433; C.L. 1897, 780; Code 1915, 4783; C.S. 1929, 118-105; 1941 Comp., 13-108; 1953 Comp., 71-1-8; Laws 1965, ch. 97, 1; 2011, ch. 134, 11.



Section 14-8-12.1 - Temporary provision; validation.

14-8-12.1. Temporary provision; validation.

Any instrument received for recording after June 16, 1977 and before the effective date of this act and which would have been validly filed but for the provisions of Laws 1979, Chapter 185, Section 1, Subsection D or Laws 1977, Chapter 179, Section 5, Subsection D shall be conclusively presumed to have been validly filed on the date received for recording.

History: Laws 1980, ch. 48, 2.



Section 14-8-12.2 - County clerk recording and filing fund; uses.

14-8-12.2. County clerk recording and filing fund; uses.

A. A "county clerk recording and filing fund" is established in each county.

B. Expenditures from the county clerk recording and filing fund shall be determined annually by the county clerk and approved by the board of county commissioners.

C. Expenditures from the county clerk recording and filing fund may be expended only:

(1) to rent, purchase, lease or lease-purchase recording equipment and for supplies, training and maintenance for such equipment;

(2) to rent, purchase, lease or lease-purchase equipment associated with all regular duties in the county clerk's office and for supplies, training and maintenance for such equipment;

(3) to rent, purchase, lease or lease-purchase vehicles associated with all regular duties in the county clerk's office and for supplies, training and maintenance for such vehicles, provided that the county clerk shall report annually to the board of county commissioners the usage, mileage and necessity of any vehicle acquired pursuant to this paragraph;

(4) for technical assistance or for training associated with all regular duties of the county clerk's office; or

(5) for staff travel associated with all regular duties of the county clerk's office pursuant to the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978].

History: 1978 Comp., 14-8-12.2, enacted by Laws 1985, ch. 122, 2; 1987, ch. 288, 1; 1994, ch. 28, 1; 1995, ch. 26, 1; 2002, ch. 97, 1; 2008, ch. 66, 1; 2011, ch. 134, 12.



Section 14-8-13 - Fees; copying records; issuing licenses; acknowledgments.

14-8-13. [Fees; copying records; issuing licenses; acknowledgments.]

The county clerk shall be allowed the following fees: for recording letters testamentary or of administration, one dollar [($1.00)]; for filing the bond of the executor or administrator, fifty cents [($.50)]; for order appointing guardian or curator, twelve and one-half cents [($.125)]; for filing and preserving bond of guardian or curator, fifty cents [($.50)]; for every order of publication, twenty-five cents [($.25)]; for every order relating to executors, administrators or guardians, not otherwise provided for, twelve and one-half cents [($.125)]; for copying any order, record or paper, for every one hundred words, ten cents [($.10)]; for entering any judgment and verdict, twelve and one-half cents [($.125)]; for proof of every will and codicil taken by the probate judge, twenty-five cents [($.25)]; for every certificate and seal, twenty-five cents [($.25)]; for issuing every subpoena, twenty-five cents [($.25)]; for administering every oath, three cents [($.03)]; for keeping abstracts of demands, for each defendant, three cents [($.03)]; for certifying the amount, date and classes of any demand, without seal, five cents [($.05)]; for entering every motion or rule, five cents [($.05)]; for swearing and entering a jury, twenty-five cents [($.25)]; for entering every trial, five cents [($.05)]; for a commission to take depositions, twenty-five cents [($.25)]; for every execution, fifty cents [($.50)]; for every continuance of a cause, five cents [($.05)]; for entering an appeal, twelve and one-half cents [($.125)]; for every writ to summon a jury, twelve and one-half cents [($.125)]; for every order to distribute effects among heirs, etc., twelve and one-half cents [($.125)]; for every settlement of executor, administrator or guardian, whether annual or final, twenty-five cents [($.25)]; for every order appointing road overseers, twenty-five cents [($.25)]; for filing and preserving constable's bond, to be paid for by the constable, twenty-five cents [($.25)]; for all services in filing, taking and safekeeping the collectors' bonds for territorial taxes, to be paid by the territory, one dollar [($1.00)]; for like services for collectors' bonds for county taxes, to be paid by the territory and county, each for its own, for every one hundred words, ten cents [($.10)]; for issuing any license, to be paid for by the applicant, fifty cents [($.50)]; for taking, filing and safekeeping of every other bond not otherwise provided for, fifty cents [($.50)]; for issuing each writ, and receiving, filing and docketing the return, fifty cents [($.50)]; for taking every acknowledgment to a deed or writing, twenty-five cents [($.25.)].

History: Kearny Code, Fees, 2; C.L. 1865, ch. 46, 2; C.L. 1884, 1251; C.L. 1897, 1768; Code 1915, 1240; C.S. 1929, 33-4306; 1941 Comp., 13-111; 1953 Comp., 71-1-11.



Section 14-8-14 - Searching records; reproduction of records; fees.

14-8-14. Searching records; reproduction of records; fees.

A. Records maintained in the office of the county clerk are available to be searched without charge during regular business hours.

B. County clerks:

(1) may charge reasonable fees for conducting searches and for reproducing or permitting reproduction of their records as well as for certifying documents;

(2) shall not charge fees in excess of one dollar ($1.00) per page for documents eleven inches by seventeen inches in size or smaller;

(3) may require advance payment of fees before making copies of public records;

(4) shall not charge a fee for the cost of determining whether any public record is subject to disclosure; and

(5) shall provide a receipt, upon request.

C. County clerks shall establish reasonable fees for conducting searches and for reproducing or copying records maintained at the office of the county clerk.

History: Laws 1886-1887, ch. 10, 6; C.L. 1897, 3958; Code 1915, 4785; C.S. 1929, 118-107; 1941 Comp., 13-112; 1953 Comp., 71-1-12; 2011, ch. 134, 13.



Section 14-8-15 - Payment of fees; disposition.

14-8-15. Payment of fees; disposition.

A. No county clerk shall receive any instrument of writing for filing or record unless the fees for such filing and recording have first been paid.

B. Unless otherwise specified by law, the county clerk shall collect a recording fee of twenty-five dollars ($25.00) for each document filed or recorded by the county clerk.

C. If a document being filed or recorded contains more than ten entries to the county recording index, the county clerk shall collect an additional fee of twenty-five dollars ($25.00) for each additional block of ten or fewer entries to the county recording index from the document.

D. To the extent documents described in Section 14-8-13 NMSA 1978 are filed or recorded in the office of the county clerk, the documents shall be received pursuant to the fees described in this section.

E. For each fee of twenty-five dollars ($25.00) collected by the county clerk pursuant to this section, eighteen dollars ($18.00) shall be deposited in the county general fund and seven dollars ($7.00) shall be deposited in the county clerk recording and filing fund.

History: Laws 1901, ch. 62, 19; 1909, ch. 49, 1; Code 1915, 4797; C.S. 1929, 118-121; 1941 Comp., 13-113; 1953 Comp., 71-1-13; 2011, ch. 134, 14.



Section 14-8-15.1 - Payment of fees; in-person filings; disposition.

14-8-15.1. Payment of fees; in-person filings; disposition.

A. Notwithstanding the provisions of Subsection B of Section 14-8-15 NMSA 1978, if a document being filed or recorded contains fewer than ten entries to the county recording index and is filed or recorded in person in the office of the county clerk by one of the interested persons named on the document, the county clerk shall collect a fee of ten dollars ($10.00).

B. For each fee of ten dollars ($10.00) collected by the county clerk pursuant to this section, three dollars ($3.00) shall be deposited in the county general fund and seven dollars ($7.00) shall be deposited in the county clerk recording and filing fund.

History: Laws 2011, ch. 134, 22.



Section 14-8-16 - Filings of legal descriptions and plats of real property authorized; recording.

14-8-16. Filings of legal descriptions and plats of real property authorized; recording.

A. A person owning real property that is subject to property taxation under the Property Tax Code [Chapter 7, Articles 35 through 38 NMSA 1978] may file for record in the office of the county clerk of the county where the real property is located a legal description or a plat of the real property. The legal description or plat shall be acknowledged and shall be certified by a professional surveyor licensed in the state.

B. The United States, the state or its political subdivisions and any agency, department or instrumentality of the United States, the state or its political subdivisions may file for record in the office of the county clerk of the county where the real property is located a legal description or a plat of real property. The legal description or plat shall be acknowledged and shall be certified by a professional surveyor licensed in the state and shall show the governmental agency, department or political subdivision under whose supervision and direction the description or plat was prepared.

C. The county clerk shall number descriptions filed under this section consecutively and shall number plats filed under this section consecutively. Immediately upon receiving a description or plat for filing, the county clerk shall note on the instrument the filing number, the date and the time of filing and shall make proper entries in the reception book and in the index to general real estate records.

D. The county clerk shall record all descriptions and plats in the same manner as other similar instruments affecting real property are recorded. The county clerk shall charge a fee as provided for in Section 14-8-15 NMSA 1978 for recording documents in the office of the county clerk.

E. If the county clerk has the appropriate technology, the clerk shall record the plat electronically, return the original to the person who submitted the plat and forward an electronic copy to the county assessor. Otherwise, all plats to be recorded shall be filed in duplicate with the county clerk. One copy shall be recorded by the county clerk, and one copy shall be delivered by the county clerk to the county assessor.

History: 1953 Comp., 71-1-14, enacted by Laws 1973, ch. 258, 150; 1989, ch. 106, 1; 1994, ch. 28, 2; 1995, ch. 26, 2; 2002, ch. 97, 2; 2011, ch. 134, 15.



Section 14-8-17 - Documents recorded without cost.

14-8-17. Documents recorded without cost.

The county clerk shall record free of charge:

A. oaths of public office made pursuant to Article 20, Section 1 of the constitution of New Mexico;

B. the discharge papers of any person who was accepted for service and served in the armed forces of the United States for thirty days or more;

C. notices of state tax liens filed by the taxation and revenue department pursuant to Section 7-1-38 NMSA 1978;

D. tax delinquency lists filed by the county treasurer pursuant to Section 7-38-61 NMSA 1978;

E. notices and warrants issued by the secretary of workforce solutions for defaults on payments to the unemployment compensation administration fund filed pursuant to Section 51-1-36 NMSA 1978; and

F. a claim of lien under oath of the state engineer, artesian well supervisor or an officer of an artesian conservancy district filed pursuant to Section 72-13-8 NMSA 1978.

History: Laws 1921, ch. 61, 1; C.S. 1929, 122-401; 1941, ch. 103, 1; 1941 Comp., 66-1501; 1953 Comp., 74-2-1; 1987, ch. 217, 1; 1978 Comp., 28-13-16 recompiled as 14-8-17 by Laws 2004, ch. 19, 31; 2011, ch. 134, 16; 2013, ch. 214, 4.






Article 9 - Records Affecting Real Property

Section 14-9-1 - Instruments affecting real estate; recording.

14-9-1. Instruments affecting real estate; recording.

All deeds, mortgages, leases of an initial term plus option terms in excess of five years, or memoranda of the material terms of such leases, assignments or amendments to such leases, leasehold mortgages, United States patents and other writings affecting the title to real estate shall be recorded in the office of the county clerk of the county or counties in which the real estate affected thereby is situated. Leases of any term or memoranda of the material terms thereof, assignments or amendments thereto may be recorded in the manner provided in this section. As used in this section, "memoranda of the material terms of a lease" means a memorandum containing the names and mailing addresses of all lessors, lessees or assignees; if known, a description of the real property subject to the lease; and the terms of the lease, including the initial term and the term or terms of all renewal options, if any.

History: Laws 1886-1887, ch. 10, 1; C.L. 1897, 3953; Code 1915, 4786; C.S. 1929, 118-108; 1941 Comp., 13-201; 1953 Comp., 71-2-1; 1991, ch. 234, 1.



Section 14-9-2 - Constructive notice of contents.

14-9-2. [Constructive notice of contents.]

Such records shall be notice to all the world of the existence and contents of the instruments so recorded from the time of recording.

History: Laws 1886-1887, ch. 10, 2; C.L. 1897, 3954; Code 1915, 4787; C.S. 1929, 118-109; 1941 Comp., 13-202; 1953 Comp., 71-2-2.



Section 14-9-3 - Unrecorded instruments; effect.

14-9-3. Unrecorded instruments; effect.

No deed, mortgage or other instrument in writing not recorded in accordance with Section 14-9-1 NMSA 1978 shall affect the title or rights to, in any real estate, of any purchaser, mortgagee in good faith or judgment lien creditor, without knowledge of the existence of such unrecorded instruments. Possession alone based on an unrecorded executory real estate contract shall not be construed against any subsequent purchaser, mortgagee in good faith or judgment lien creditor either to impute knowledge of or to impose the duty to inquire about the possession or the provisions of the instruments.

History: Laws 1886-1887, ch. 10, 3; C.L. 1897, 3955; Code 1915, 4788; Laws 1923, ch. 11, 1; C.S. 1929, 118-110; 1941 Comp., 13-203; 1953 Comp., 71-2-3; Laws 1990, ch. 72, 1.



Section 14-9-4 - Filing for record; effect; reception book.

14-9-4. Filing for record; effect; reception book.

The time of the recording of an instrument shall be the time of its deposit in the office of the county clerk and his entry thereof in the reception book as herein provided. It shall be the duty of every county clerk immediately on the receipt for record of any deed, mortgage or other writing affecting the title to real estate, to enter the same by the name of the grantor, mortgagor or other persons [person] whose title is affected thereby, in a proper book, arranged in alphabetical or numerical order, to be known as the reception book, together with the date, hour and minute of such record. Any county clerk failing to make such entry immediately, shall be punished by a fine of one hundred dollars [($100)], and shall also be liable for damages to any person injured by such neglect, to the extent of such injury.

History: Laws 1886-1887, ch. 10, 4; C.L. 1897, 3956; Laws 1899, ch. 22, 1; 1913, ch. 84, 1; Code 1915, 4789; C.S. 1929, 118-111; Laws 1939, ch. 179, 3; 1941 Comp., 13-204; 1953 Comp., 71-2-4.



Section 14-9-6 - Wills not affected.

14-9-6. [Wills not affected.]

None of the provisions of this chapter shall be so construed as to extend to last wills and testaments.

History: Laws 1851-1852, p. 376; C.L. 1865, ch. 44, 23; C.L. 1884, 2770; C.L. 1897, 3967; Code 1915, 4794; C.S. 1929, 118-118; 1941 Comp., 13-208; 1953 Comp., 71-2-8.



Section 14-9-7 - Conveyances to state and public corporations; recording; filing in lieu of recording; maximum fee.

14-9-7. Conveyances to state and public corporations; recording; filing in lieu of recording; maximum fee.

A. The state, the public boards and commissions thereof, municipalities, districts and subdivisions of the state, including conservancy and irrigation districts, shall be entitled to have instruments affecting real estate which have been made to them as grantees or vendees, including rights-of-way for roads, easements or other instruments affecting real estate, to be duly recorded in the offices of the county clerks and ex officio recorders of the various counties in which the real estate is situated.

B. The state, the public boards or commissions thereof, municipalities, districts or subdivisions of the state, including conservancy and irrigation districts, may file the original instruments affecting such real estate with the county clerk and ex officio recorder in the county where the property is situated, and such filings shall be properly indexed by the county clerk and ex officio recorder in the county, and such filings shall have the full legal effect of recording and be legal notice of the rights of the public entities or districts in and to said rights-of-way, easements or other interests conveyed or granted by the instruments affecting the real estate.

C. The county clerks and ex officio recorders shall be paid the statutory recording fee for each instrument recorded or filed and indexed under the terms of this section.

History: Laws 1931, ch. 137, 1; 1941 Comp., 13-209; 1953 Comp., 71-2-9; Laws 1961, ch. 77, 1; 1987, ch. 233, 1.



Section 14-9-8 - Lost patent; recording certified copy; effect.

14-9-8. [Lost patent; recording certified copy; effect.]

Any person or persons who have acquired and hold any real estate by purchase or otherwise, and have lost or are unable to procure the original patent issued by the United States for such real estate, and such patent never having been recorded in the office of the county clerk of the county wherein such real estate is situated, may procure a certified copy of such patent from the recorder of the general land office of the United States, and have the same recorded in the same manner as the original patent therefor might have been recorded. And the record of such certified copy of the patent issued for such lands shall have the same force and effect as if the original patent therefor had been recorded.

History: Laws 1909, ch. 18, 1; Code 1915, 4796; C.S. 1929, 118-120; 1941 Comp., 13-210; 1953 Comp., 71-2-10.



Section 14-9-9 - Federal court judgment; county for filing; lien against realty.

14-9-9. [Federal court judgment; county for filing; lien against realty.]

A transcript of any money judgment obtained in the United States district court for the district of New Mexico, may be filed in the office of the county clerk of any county, wherein the judgment debtor or debtors have property, and when so filed and entered in the judgment lien record of said county shall be a lien against the real estate of such judgment debtor or debtors within said county from the date of such filing and entry in such judgment lien record.

History: Laws 1923, ch. 123, 1; C.S. 1929, 76-112; 1941 Comp., 13-211; 1953 Comp., 71-2-11.






Article 9A - Uniform Real Property Electronic Recording Act

Section 14-9A-1 - Short title.

14-9A-1. Short title.

This act [14-9A-1 through 14-9A-7 NMSA 1978] may be cited as the "Uniform Real Property Electronic Recording Act".

History: Laws 2007, ch. 261, 1.



Section 14-9A-2 - Definitions.

14-9A-2. Definitions.

As used in the Uniform Real Property Electronic Recording Act:

A. "document" means information that is:

(1) inscribed on a tangible medium or that is stored in an electronic or other medium and that is retrievable in perceivable form; and

(2) eligible to be recorded in the land records maintained by a county clerk;

B. "electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic or similar capabilities;

C. "electronic document" means a document that is received by a county clerk in an electronic form;

D. "electronic signature" means an electronic sound, symbol or process attached to or logically associated with a document and executed or adopted by a person with the intent to sign the document;

E. "person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency or instrumentality or any other legal or commercial entity; and

F. "state" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

History: Laws 2007, ch. 261, 2.



Section 14-9A-3 - Validity of electronic documents.

14-9A-3. Validity of electronic documents.

A. If a law requires, as a condition for recording, that a document be an original, be on paper or another tangible medium or be in writing, the requirement is satisfied by an electronic document satisfying the Uniform Real Property Electronic Recording Act.

B. If a law requires, as a condition for recording, that a document be signed, the requirement is satisfied by an electronic signature.

C. A requirement that a document or a signature associated with a document be notarized, acknowledged, verified, witnessed or made under oath is satisfied if the electronic signature of the person authorized to perform that act and all other information required to be included is attached to or logically associated with the document or signature. A physical or electronic image of a stamp, impression or seal need not accompany an electronic signature.

History: Laws 2007, ch. 261, 3.



Section 14-9A-4 - Recording of documents.

14-9A-4. Recording of documents.

A. In this section, "paper document" means a document that is received by the county clerk in a form that is not electronic.

B. A county clerk:

(1) who implements any of the functions listed in this section shall do so in compliance with standards established by the information technology commission and the state commission of public records, in consultation with the county clerks of New Mexico, pursuant to Section 5 [14-9A-5 NMSA 1978] of the Uniform Real Property Electronic Recording Act;

(2) may receive, index, store, archive and transmit electronic documents;

(3) may provide for access to and for search and retrieval of documents and information by electronic means;

(4) who accepts electronic documents for recording shall continue to accept paper documents as authorized by state law and shall place entries for both types of documents in the same index;

(5) may convert paper documents accepted for recording into electronic form;

(6) may convert into electronic form information recorded before the county clerk began to record electronic documents;

(7) may accept electronically any fee that the county clerk is authorized to collect; and

(8) may agree with other officials of a state, of a political subdivision of a state or of the United States on procedures or processes to facilitate the electronic satisfaction of prior approvals and conditions precedent to recording and the electronic payment of fees.

History: Laws 2007, ch. 261, 4.



Section 14-9A-5 - Administration and standards.

14-9A-5. Administration and standards.

A. The information technology commission and the state commission of public records, in consultation with the county clerks of New Mexico, shall adopt standards to implement the Uniform Real Property Electronic Recording Act.

B. To keep the standards and practices of county clerks in this state in harmony with the standards and practices of recording offices in other jurisdictions that enact substantially the Uniform Real Property Electronic Recording Act and to keep the technology used by county clerks in this state compatible with technology used by recording offices in other jurisdictions that enact substantially the Uniform Real Property Electronic Recording Act, the information technology commission and the state commission of public records, in consultation with the county clerks of New Mexico, so far as is consistent with the purposes, policies and provisions of the Uniform Real Property Electronic Recording Act, in adopting, amending and repealing standards shall consider:

(1) standards and practices of other jurisdictions;

(2) the most recent standards promulgated by national standard-setting bodies, such as the property records industry association;

(3) the views of interested persons and governmental officials and entities;

(4) the needs of counties of varying size, population and resources; and

(5) standards requiring adequate information security protection to ensure that electronic documents are accurate, authentic, adequately preserved and resistant to tampering.

C. The secretary of state may adopt and promulgate rules to implement the provisions of Subsection C of Section 14-9A-3 NMSA 1978 by providing for the electronic notarization, acknowledgment, verification, swearing or affirming under oath and other notarial acts by notaries public with respect to a document or signature.

History: Laws 2007, ch. 261, 5; 2008, ch. 28, 1.



Section 14-9A-6 - Uniformity of application and construction.

14-9A-6. Uniformity of application and construction.

In applying and construing the Uniform Real Property Electronic Recording Act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

History: Laws 2007, ch. 261, 6.



Section 14-9A-7 - Relation to Electronic Signatures in Global and National Commerce Act.

14-9A-7. Relation to Electronic Signatures in Global and National Commerce Act.

The Uniform Real Property Electronic Recording Act modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act but does not modify, limit or supersede Section 101(c) of that act or authorize electronic delivery of any of the notices described in Section 103(b) of that act.

History: Laws 2007, ch. 261, 7.






Article 10 - Index of Records

Section 14-10-1 - Index.

14-10-1. Index.

For the convenience of the public and the better preservation of titles to real property, there shall be a complete and accurate county recording index made of all instruments of record affecting real property made by the county clerk of each county.

History: Laws 1903, ch. 87, 1; Code 1915, 4798; C.S. 1929, 118-122; 1941 Comp., 13-301; 1953 Comp., 71-3-1; 2013, ch. 214, 5.



Section 14-10-2 - Index books.

14-10-2. Index books.

For the purpose of the county recording index created pursuant to Section 14-10-1 NMSA 1978, the county clerk shall maintain a searchable database, which may include index books, and all instruments affecting title to real estate shall be indexed.

History: Laws 1903, ch. 87, 2; Code 1915, 4799; C.S. 1929, 118-123; 1941 Comp., 13-302; 1953 Comp., 71-3-2; 2013, ch. 214, 6.



Section 14-10-3 - County recording index; required fields.

14-10-3. County recording index; required fields.

The county recording index shall contain, at a minimum:

A. the following administrative fields:

(1) the book and page or instrument number; and

(2) the date and time of recordation; and

B. the following descriptive fields:

(1) the name of the grantor or grantors;

(2) the name of the grantee or grantees; and

(3) legal descriptions, references to recorded instruments in the county containing legal descriptions and miscellaneous information.

History: Laws 1903, ch. 87, 3; Code 1915, 4800; C.S. 1929, 118-124; 1941 Comp., 13-303; 1953 Comp., 71-3-3; 2013, ch. 214, 7.



Section 14-10-4 - Entries to the index; description of lands.

14-10-4. Entries to the index; description of lands.

Each name, descriptor or reference placed in a descriptive field constitutes a separate entry in the county recording index. All real property or lands shall be entered and described in the county recording index in the manner indicated, according to numbers, metes or bounds; provided that where this is impossible from the nature of the description, the tract or tracts may be described by some appropriate title.

History: Laws 1903, ch. 87, 4; Code 1915, 4801; C.S. 1929, 118-125; 1941 Comp., 13-304; 1953 Comp., 71-3-4; 2013, ch. 214, 8.



Section 14-10-5 - Standard form.

14-10-5. Standard form.

The form of county recording index provided in Chapter 14, Article 10 NMSA 1978 shall be the standard form of index and shall be used throughout the state.

History: Laws 1903, ch. 87, 5; Code 1915, 4802; C.S. 1929, 118-126; 1941 Comp., 13-305; 1953 Comp., 71-3-5; 2013, ch. 214, 9.






Article 11 - Publication of Notice

Section 14-11-1 - "Legal notices and advertisements" defined.

14-11-1. "Legal notices and advertisements" defined.

Any notice or other written matter whatsoever required to be published in a newspaper by any law of this state, or by the order of any court of record of this state, shall be deemed and held to be a legal notice or advertisement within the meaning of this act [14-11-1 to 14-11-4, 14-11-7, 14-11-8 NMSA 1978].

History: Laws 1937, ch. 167, 1; 1941 Comp., 12-201; 1953 Comp., 10-2-1.



Section 14-11-2 - Requirement for publication of legal notice or advertisement.

14-11-2. Requirement for publication of legal notice or advertisement.

Any and every legal notice or advertisement shall be published in a daily, tri-weekly, a semi-weekly or a weekly newspaper of general circulation that can be obtained by single copy and that is entered under the second class postage privilege in the county in which the notice or advertisement is required to be published; which newspaper, if published tri-weekly, semi-weekly or weekly, shall have been so published in the county continuously and uninterruptedly during the period of at least twenty-six consecutive weeks next prior to the first issue thereof containing any such notice or advertisement, and which newspaper, if published daily, shall have been so published in the county uninterruptedly and continuously during the period of at least six months next prior to the first issue thereof containing any such notice or advertisement; provided that the mere change in the name of any newspaper or the removal of the principal business office or seat of publication of any newspaper from one place to another in the same county shall not break or affect the continuity in the publication of any such newspaper if the newspaper is in fact continuously and uninterruptedly printed and published within the county as provided in this section; provided further that a newspaper shall not lose its rights as a legal publication if it fails to publish one or more of its issues by reason of fire, flood, accident, transportation embargo or tie-up or other casualty beyond the control of the publisher; provided further that any legal notice which fails of publication for the required number of insertions by reasons beyond the control of the publisher shall not be declared illegal if the publication has been made in one issue of the publication; and provided further that if in any county in this state there has not been published any newspaper for the prescribed period at the time when any such notice or advertisement is required to be published, the notice or advertisement may be published in any newspaper having a general circulation or published and printed in whole or in part in that county and that can be obtained by single copy in that county.

History: Laws 1937, ch. 167, 2; 1941 Comp., 12-202; 1953 Comp., 10-2-2; 1999, ch. 63, 1.



Section 14-11-3 - Frequency of newspaper's publication; effect.

14-11-3. [Frequency of newspaper's publication; effect.]

Except as otherwise provided by law in express terms or by necessary implication, daily, weekly, semiweekly and triweekly newspapers shall all be equally competent as media for the publication of all legal notices and advertisements.

History: Laws 1937, ch. 167, 4; 1941 Comp., 12-203; 1953 Comp., 10-2-3.



Section 14-11-4 - Proof of publication.

14-11-4. Proof of publication.

Proof of the publication of any such legal notice or advertisement may be made by the affidavit of the printer, business manager, editor, publisher or proprietor of the newspaper in which the publication is made, or by any other competent person who has personal knowledge of the essential facts, which affidavit, in addition to the other matters required by law to be set forth therein, shall state that such notice or advertisement was published in a newspaper duly qualified for that purpose within the meaning of this act [14-11-1 to 14-11-4, 14-11-7, 14-11-8 NMSA 1978], and that payment therefor has been made or assessed as court costs.

History: Laws 1937, ch. 167, 3; 1941 Comp., 12-204; 1953 Comp., 10-2-4.



Section 14-11-5 - Affidavit of proof; contents.

14-11-5. [Affidavit of proof; contents.]

Proof of the publication of any notice required by law to be published shall be made by the publisher, editor or business manager of the newspaper in which said notice is published, making an affidavit, which affidavit shall recite the name of the newspaper in which said notice is published and the date or dates upon which said publication is made; there shall also be attached to said affidavit a copy of the notice as published, which copy when so attached to said affidavit shall be taken and considered as part of the affidavit of publication.

History: Laws 1931, ch. 120, 1; 1941 Comp., 12-205; 1953 Comp., 10-2-5.



Section 14-11-6 - Filing affidavit of publication; evidential value.

14-11-6. [Filing affidavit of publication; evidential value.]

Any officer, board, commission or party to any legal proceeding required to publish any notice required by law shall obtain and file in his or its office, or with the clerk of the court in which any suit or legal proceeding is pending, as the case may require, the affidavit of publication referred to in Section one [14-11-5 NMSA 1978] hereof. Such affidavit so filed shall be prima facie evidence of the facts therein stated as to such publication.

History: Laws 1931, ch. 120, 2; 1941 Comp., 12-206; 1953 Comp., 10-2-6.



Section 14-11-7 - Rates for legal notice or advertisement; costs.

14-11-7. Rates for legal notice or advertisement; costs.

For publication of all legal notices or advertisements that a governmental entity is required by law or the order of any court of record in this state to publish in newspapers, the publishers shall be paid a reasonable rate, to be set by rule or regulation of the secretary of general services. Changes in economic conditions within the newspaper industry, the general economy and inflation shall be considered in determining a reasonable rate.

The clerk of any court in the state or any public trustee, county treasurer or other public officer required by law to publish legal notices or advertisements shall tax the cost of publishing notices or advertisements, as prescribed in this section, as part of the costs of the cause or proceeding and shall collect for publication before the cause or proceeding is closed and shall remit to the publisher the proper cost of the legal notices or advertisements.

History: Laws 1937, ch. 167, 5; 1941 Comp., 12-207; Laws 1947, ch. 188, 1; 1953 Comp., 10-2-7; Laws 1957, ch. 103, 1; 1965, ch. 62, 1; 1975, ch. 238, 1; 1980, ch. 149, 1; 1981, ch. 202, 1; 1991, ch. 207, 1; 1993, ch. 35, 1.



Section 14-11-8 - Violation of legal publication law; penalty.

14-11-8. [Violation of legal publication law; penalty.]

Violation of any of the foregoing provisions [14-11-1 to 14-11-4, 14-11-7 NMSA 1978] shall be deemed a misdemeanor and upon conviction thereof, such violator or violators shall be punished by a fine of not less than $100, nor more than $500.

History: Laws 1937, ch. 167, 6; 1941 Comp., 12-208; 1953 Comp., 10-2-8.



Section 14-11-9 - Legal publications by county, municipality or school district; payment.

14-11-9. [Legal publications by county, municipality or school district; payment.]

All publications required to be made by any county or incorporated city, town or village, or by any board of education or school directors, or by any officer thereof, shall be paid for out of the general fund of such county, city, town or village. Provided: that the cost of such publications pertaining to school matters shall be paid out of school funds.

History: Laws 1912, ch. 49, 10; Code 1915, 4652; C.S. 1929, 113-108; 1941 Comp., 12-209; 1953 Comp., 10-2-9.



Section 14-11-10 - Litigation; publication of notice; posting.

14-11-10. Litigation; publication of notice; posting.

Except as provided in the [Uniform] Probate Code [Chapter 45 NMSA 1978], all legal notices in connection with suits in the district courts, including notices of sale of property under any writ of execution, judgment, decree or other process issued out of the district court, and any notice of sale of personal property by virtue of any security interest, except as provided by the Uniform Commercial Code [Chapter 55 NMSA 1978], where the amount involved, including interest and costs, exceeds three hundred dollars ($300), shall be published in the English language in some newspaper of general circulation published in the county where such publication is required to be made, once each week for four consecutive weeks. If such publication shall be the notice of the pendency of a suit in the district court, the last insertion shall be at least twenty days before the date on or before which the defendant is notified to appear. In all other cases, the last insertion shall be at least three days before the date fixed in such notice for the taking of the action concerning which the publication is made. In case there be no newspaper published in the county where such publication is required, then publication shall be made by posting notice in at least six conspicuous places within the county for and during the period of time specified in the case of newspaper publications.

History: Laws 1931, ch. 150, 1; 1937, ch. 113, 1; 1941 Comp., 12-210; 1953 Comp., 10-2-10; Laws 1961, ch. 96, 11-101; 1978, ch. 159, 1.



Section 14-11-10.1 - Legal notices; simple description also required.

14-11-10.1. Legal notices; simple description also required.

In order to allow the general public to determine the location of real property being described in a legal notice, all legal notices containing a legal description of real property shall also contain a simple description of the real property in commonly used terms sufficient to indicate its location in relation to roads, towns, streets, neighborhoods, or other fixed objects.

History: 1978 Comp., 14-11-10.1, enacted by Laws 1987, ch. 28, 1.



Section 14-11-10.2 - Electronic posting of legal notices.

14-11-10.2. Electronic posting of legal notices.

A. Legal notices and advertisements of a state agency shall be posted on the state agency's web site. If a county, municipality, board of education or other political subdivision of the state has a web site, it shall post its legal notices and advertisements on its web site. Electronic posting is not a substitute for required publication of legal notices and advertisements, and failure to electronically post shall not constitute grounds to challenge, void, set aside or otherwise delay a proceeding properly noticed and advertised pursuant to nonelectronic notice requirements.

B. Electronically posted legal notices and advertisements shall be indexed in such a way that the general public is able to easily find a particular legal notice or advertisement by subject.

History: Laws 2003, ch. 186, 1.



Section 14-11-11 - County and municipal boards and officers; publication of proceedings; language requirements.

14-11-11. [County and municipal boards and officers; publication of proceedings; language requirements.]

All publications of proceedings of boards of county commissioners, city and town councils, boards of trustees, boards of education or school directors and of all other officers of any county, municipality, district or other subdivision of the state, which are required by law to be made shall be published once only. In all counties, cities or towns, in which the publication [population] is not less than seventy-five percent English speaking, the publication of such notices in English shall be sufficient; that in all counties, cities and towns, in which the population is not less than seventy-five percent Spanish speaking, the publication of such notices in the Spanish language shall be sufficient; that in all counties, cities and towns, in which the publication [population] using either language is between twenty-five percent and seventy-five percent of the whole, such notices shall be published in both English and Spanish, provided, there be legal newspapers published in both languages in the county, city or town, by different publishers, otherwise, publication in either language shall be sufficient. And, provided further, that in case of question, or disagreement, as to the percentage of the population of any county, city or town, using either language, the district judge of the judicial district of which such county, city or town, is a part, shall determine such percentage upon such information as he may have, without special investigation in the matter, and his opinion and determination thereon shall be conclusive.

History: Laws 1912, ch. 49, 6; Code 1915, 4648; Laws 1919, ch. 72, 1; 1923, ch. 148, 1431; C.S. 1929, 113-104; 1941 Comp., 12-212; 1953 Comp., 10-2-11.



Section 14-11-12 - Publication in lieu of posting.

14-11-12. [Publication in lieu of posting.]

All legal process against nonresidents, unknown or absent parties, notices of sale of real estate under foreclosure of mortgages or executions, trespass warnings and other documents, the publication of which is required by law to be made by posting written or printed notices in public places, may be published instead of being pasted up, in English and Spanish, in some newspaper published in the county, if there be one, if not, then in some newspaper published in some other county of the state for the same length of time it may be required to be posted, and when so published it shall not be necessary to post such notices in public places: provided, that the person who may have to pay for such publication shall have the right to designate the newspaper in which the same may be published: and provided, further, that no newspaper shall be allowed to charge more than the price fixed by law to be charged for legal advertisements.

History: Laws 1891, ch. 46, 1; C.L. 1897, 3114a; Code 1915, 2197; C.S. 1929, 46-108; 1941 Comp., 12-213; 1953 Comp., 10-2-12.



Section 14-11-13 - Official Spanish newspapers.

14-11-13. Official Spanish newspapers.

For the purpose of publishing legal notices in Spanish as required by law for any agencies of the state, the Santa Rosa News published at Santa Rosa, the Santa Fe New Mexican and the Santa Fe News, both published at Santa Fe, El Hispano and El Semanario de Nuevo Mexico, both published at Albuquerque, the Alpha News published at Las Vegas, the Rio Grande Sun published at Espanola, the Taos News published at Taos and Mas New Mexico published at Santa Fe and Albuquerque are recognized as official Spanish language newspapers of this state.

History: 1953 Comp., 10-2-13, enacted by Laws 1965, ch. 254, 1; 1967, ch. 114, 1; 2009, ch. 77, 1; 2011, ch. 43, 1.






Article 12 - Notaries Public



Article 12A - Notary Public

Section 14-12A-1 - Short title.

14-12A-1. Short title.

This act [14-12A-1 to 14-12A-26 NMSA 1978] may be cited as the "Notary Public Act".

History: Laws 2003, ch. 286, 1.



Section 14-12A-2 - Definitions.

14-12A-2. Definitions.

As used in the Notary Public Act:

A. "acknowledgment" means a notarial act in which a person at a single time and place:

(1) appears in person before the notary public and presents a document;

(2) is personally known to the notary public or identified by the notary public through satisfactory evidence; and

(3) indicates to the notary public that the signature on the document was voluntarily affixed by the person for the purposes stated within the document and, if applicable, that the person had due authority to sign in a particular representative capacity;

B. "affirmation" means a notarial act that is legally equivalent to an oath and in which a person at a single time and place:

(1) appears in person before the notary public;

(2) is personally known to the notary public or identified by the notary public through satisfactory evidence; and

(3) makes a vow of truthfulness or fidelity on penalty of perjury, based on personal honor and without invoking a deity or using any form of the word "swear";

C. "commission" means both to empower to perform notarial acts and the written evidence of authority to perform those acts;

D. "copy certification" means a notarial act in which a notary public:

(1) is presented with a document that is neither a vital record, a public record nor publicly recordable;

(2) copies or supervises the copying of the document using a photographic or electronic copying process;

(3) compares the document to the copy; and

(4) determines that the copy is accurate and complete;

E. "credible witness" means an honest, reliable and impartial person who personally knows the person appearing before a notary public and takes an oath or affirmation from the notary to vouch for that person's identity;

F. "jurat" means a notarial act in which a person at a single time and place:

(1) appears in person before the notary public and presents a document;

(2) is personally known to the notary public or identified by the notary public through satisfactory evidence;

(3) signs the document in the presence of the notary public; and

(4) takes an oath or affirmation from the notary public that the person is voluntarily affixing his signature and vouching for the truthfulness or accuracy of the signed document;

G. "notarial act" means any act that a notary public or other person is empowered to perform pursuant to the Notary Public Act or the Uniform Law on Notarial Acts [14-14-1 through 14-14-11 NMSA 1978];

H. "notarial certificate" means the part of, or attachment to, a notarized document that is completed by the notary public, bears the notary public's signature and seal and states the facts attested by the notary public in a particular notarization;

I. "notary public" means any person commissioned by the governor to perform official acts pursuant to the Notary Public Act;

J. "oath" means a notarial act that is legally equivalent to an affirmation and in which a person at a single time and place:

(1) appears in person before the notary public;

(2) is personally known to the notary public or identified by the notary public through satisfactory evidence; and

(3) makes a vow of truthfulness or fidelity on penalty of perjury while invoking a deity or using any form of the word "swear";

K. "official misconduct" means:

(1) a notary public's performance of an act prohibited, or failure to perform an act mandated, by the Notary Public Act or by any other law in connection with a notarial act by the notary public; or

(2) a notary public's performance of an official act in a manner found by the governor to be negligent or against the public interest;

L. "personal appearance" means that the principal and the notary public are physically close enough to see, hear, communicate with and give identification documents to each other;

M. "personally known" means familiarity with a person resulting from interactions with that person over a period of time sufficient to dispel any reasonable uncertainty that the person has the identity claimed;

N. "principal" means:

(1) a person whose signature is notarized; or

(2) a person, other than a credible witness, taking an oath or affirmation from the notary public;

O. "satisfactory evidence of identity" means identification of a person based on:

(1) at least one current document issued by a federal, state or tribal government agency bearing the photographic image of the person's face and signature and a physical description of the person, though a properly stamped passport without a physical description is acceptable; or

(2) the oath or affirmation of one credible witness unaffected by the document or transaction who is personally known to the notary public and who personally knows the person, or of two credible witnesses unaffected by the document or transaction who each personally knows the person and shows to the notary public documentary identification as described in Paragraph (1) of this subsection; and

P. "seal" means a device, including a rubber stamp, for affixing on a paper document an image containing the notary public's name, the words "State of New Mexico" and, in the case of a rubber stamp, the commission expiration date.

History: Laws 2003, ch. 286, 2.



Section 14-12A-3 - Qualifications.

14-12A-3. Qualifications.

A notary public shall:

A. be a resident of New Mexico;

B. be at least eighteen years of age;

C. be able to read and write the English language;

D. not have pleaded guilty or nolo contendere to a felony or been convicted of a felony; and

E. not have had a notary public commission revoked during the past five years.

History: Laws 2003, ch. 286, 3.



Section 14-12A-4 - Application.

14-12A-4. Application.

An applicant for appointment as a notary public shall submit to the secretary of state:

A. an application for appointment on a form prescribed by the secretary of state that includes a statement by the applicant certifying that the applicant is qualified, contains evidence of the applicant's good moral character as shown by signatures of two residents of this state and the oath prescribed by the constitution of New Mexico for state officers;

B. a bond in the amount of ten thousand dollars ($10,000) executed by a licensed surety for a term of four years commencing on the commission's effective date and terminating on its expiration date;

C. an application that is signed by the applicant using the applicant's surname and one given name, plus an initial or additional name if the applicant so desires, or surname and at least two initials; and

D. an application fee in the amount of twenty dollars ($20.00).

History: Laws 2003, ch. 286, 4.



Section 14-12A-5 - Appointment; term.

14-12A-5. Appointment; term.

Upon receipt of the completed application for appointment and the application fee, and upon approval of the applicant's bond, the secretary of state shall notify the governor, who shall appoint the applicant as a notary public for a term of four years from the date of appointment unless sooner removed by the governor. The secretary of state shall issue a certificate of appointment to each notary public commissioned by the governor. A certificate of appointment shall not be possessed or used by any other person or surrendered to an employer upon termination of employment.

History: Laws 2003, ch. 286, 5.



Section 14-12A-6 - Reappointment.

14-12A-6. Reappointment.

At least thirty days before expiration of each notary public term, the secretary of state shall mail a notice of expiration to the notary public's mailing address of record. A notary public may be reappointed upon making application in the same manner as required for an original application.

History: Laws 2003, ch. 286, 6.



Section 14-12A-7 - Powers and prohibitions.

14-12A-7. Powers and prohibitions.

A. A notary public is empowered to perform the following notarial acts:

(1) acknowledgments;

(2) oaths and affirmations;

(3) jurats;

(4) copy certifications; and

(5) any other act so authorized by the law of this state.

B. A notary public shall not perform a notarial act if the principal:

(1) is not in the notary public's presence at the time of notarization;

(2) is not personally known to the notary public or identified by the notary public through satisfactory evidence of identity;

(3) shows a demeanor that causes the notary public to have a compelling doubt about whether the principal knows the consequences of the transaction requiring a notarial act; or

(4) in the notary public's judgment, is not acting of his own free will.

C. A notary public may certify the affixation of a signature by mark on a document presented for notarization if:

(1) the mark is affixed in the presence of the notary public and of two credible witnesses unaffected by the document;

(2) both witnesses sign their own names beside the mark;

(3) the notary public writes below the mark: "Mark affixed by (name of signer by mark) in presence of (names of witnesses) and undersigned notary public pursuant to Subsection C of Section 7 [14-12A-7 NMSA 1978] of the Notary Public Act"; and

(4) the notary public notarizes the signature by mark through an acknowledgment or jurat.

D. A notary public may sign the name of a person physically unable to sign or make a mark on a document presented for notarization if:

(1) the person directs the notary public to do so in the presence of two credible witnesses unaffected by the document;

(2) the notary public signs the person's name in the presence of the person and the witnesses;

(3) both witnesses sign their own names beside the signature;

(4) the notary public writes below the signature: "Signature affixed by notary public in the presence of (names and addresses of person and two witnesses) pursuant to Subsection D of Section 7 [14-12A-7 NMSA 1978] of the Notary Public Act"; and

(5) the notary public notarizes the signature through an acknowledgment or jurat.

History: Laws 2003, ch. 286, 7.



Section 14-12A-8 - Refusal to notarize.

14-12A-8. Refusal to notarize.

A. A notary public shall not refuse to perform a notarial act based on a principal's race, age, gender, sexual orientation, religion, national origin, health or disability or status as a non-client or non-customer of the notary public or the notary public's employer.

B. A notary public shall perform a notarial act for a person requesting such an act who tenders the appropriate fee, unless:

(1) the notary public knows or has good reason to believe that the notarial act or the associated transaction is unlawful;

(2) the act is prohibited; or

(3) the number of notarial acts requested practicably precludes completion of all acts at once, in which case the notary public shall arrange for later completion of the remaining acts.

History: Laws 2003, ch. 286, 8.



Section 14-12A-9 - Surety bond and duties of surety.

14-12A-9. Surety bond and duties of surety.

A. A commission shall not be issued until an oath of office and a ten-thousand-dollar ($10,000) bond have been provided on the application for appointment and approved by the secretary of state. The bond shall be executed by a licensed surety, for a term of four years commencing on the commission's effective date and terminating on its expiration date, with payment of bond funds to any person conditioned upon the notary public's misconduct.

B. A person damaged by an unlawful act, negligence or misconduct of a notary public in his official capacity may bring a civil action on the notary public's official bond.

C. The surety for a notary public bond shall report all claims against the bond to the secretary of state.

D. If a notary public bond has been exhausted by claims paid out by the surety, the governor shall suspend the notary public's commission until:

(1) a new bond in the amount of ten thousand dollars ($10,000) is obtained by the notary public; and

(2) the notary public's fitness to serve the remainder of the commission is determined by the governor.

E. In the event of a suspension of a notary public's commission by the governor, the notary public shall not perform any notarial acts until the requirements of Subsection D of this section have been fulfilled and the governor removes the notary public's suspension.

History: Laws 2003, ch. 286, 9.



Section 14-12A-10 - Avoidance of influence.

14-12A-10. Avoidance of influence.

A. A notary public shall not influence a person either to enter into or avoid a transaction involving a notarial act by the notary public, except that the notary public may advise against a transaction if the notary public knows or has good reason to believe that the notarial act or the associated transaction is unlawful.

B. A notary public has neither the duty nor the authority to investigate, ascertain or attest to the lawfulness, propriety, accuracy or truthfulness of a document or transaction involving a notarial act.

History: Laws 2003, ch. 286, 10.



Section 14-12A-11 - False or incomplete certificate, authenticating documents in absence of principal.

14-12A-11. False or incomplete certificate, authenticating documents in absence of principal.

A. If a notary public or any other officer authorized by law to make or give a certificate or other writing makes or delivers as true a certificate or writing containing statements that he knows to be false, or appends his official signature to acknowledgments or other documents when the principals executing the documents have not appeared in person before him, is guilty of a misdemeanor and upon conviction shall be punished by a fine not exceeding one thousand dollars ($1,000), or by imprisonment for a period not exceeding six months, or both.

B. A notary public shall not affix an official signature or seal on a notarial certificate that is incomplete.

C. A notary public shall not provide or send a signed or sealed notarial certificate to another person with the understanding that it will be completed or attached to a document outside of the notary public's presence.

History: Laws 2003, ch. 286, 11.



Section 14-12A-12 - Improper documents.

14-12A-12. Improper documents.

A. A notary public shall not notarize a signature:

(1) on a blank or incomplete document; or

(2) on a document without notarial certificate wording.

B. A notary public shall neither certify nor authenticate a photograph.

History: Laws 2003, ch. 286, 12.



Section 14-12A-13 - Intent to deceive.

14-12A-13. Intent to deceive.

A notary public shall not perform any official action with the intent to deceive or defraud.

History: Laws 2003, ch. 286, 13.



Section 14-12A-14 - Testimonials.

14-12A-14. Testimonials.

A notary public shall not use the official notary public title or seal to endorse, promote, denounce or oppose any product, service, contest, candidate or other offering.

History: Laws 2003, ch. 286, 14.



Section 14-12A-15 - Unauthorized practice of law.

14-12A-15. Unauthorized practice of law.

A. If notarial certificate wording is not provided or indicated for a document, a non-attorney notary public shall not determine the type of notarial act or certificate to be used.

B. A non-attorney notary public shall not assist another person in drafting, completing, selecting or understanding a document or transaction requiring a notarial act.

C. This section does not preclude a notary public who is duly qualified, trained or experienced in a particular industry or professional field from selecting, drafting, completing or advising on a document or certificate related to a matter within that industry or field.

D. A notary public shall not claim to have powers, qualifications, rights or privileges that the office of notary public does not provide, including the power to counsel on immigration matters.

E. A notary public shall not use the term "notario publico" or any equivalent non-English term in any business card, advertisement, notice or sign.

History: Laws 2003, ch. 286, 15.



Section 14-12A-16 - Fees.

14-12A-16. Fees.

A. For performing a notarial act, a notary public may charge the maximum fee specified in this section, charge less than the maximum fee or waive the fee.

B. A notary public shall not discriminate by conditioning the fee for a notarial act on the attributes of the principal.

C. An employer shall not establish fees for notarial services that are in excess of those specified in this section nor on the attributes of the principal as delineated.

D. The maximum fees that may be charged by a notary public for notarial acts are:

(1) for acknowledgments, five dollars ($5.00) per acknowledgment;

(2) for oaths or affirmations without a signature, five dollars ($5.00) per person;

(3) for jurats, five dollars ($5.00) per jurat; and

(4) for copy certifications, fifty cents ($.50) per page with a minimum total charge of five dollars ($5.00).

E. A notary public may charge a travel fee not to exceed thirty cents ($.30) per mile when traveling to perform a notarial act if:

(1) the notary public and the person requesting the notarial act agree upon the travel fee in advance of the travel; and

(2) the notary public explains to the person requesting the notarial act that the travel fee is separate from the notarial fees and not mandated by law.

History: Laws 2003, ch. 286, 16.



Section 14-12A-17 - Official signature.

14-12A-17. Official signature.

In notarizing a paper document, a notary public shall:

A. sign by hand on the notarial certificate exactly and only the name indicated on the notary public's seal or stamp;

B. not sign using a facsimile stamp or an electronic or other printing method; and

C. affix the official signature only at the time the notarial act is performed.

History: Laws 2003, ch. 286, 17.



Section 14-12A-18 - Official seal or stamp.

14-12A-18. Official seal or stamp.

A. A notary public shall keep an official seal or stamp that is the exclusive property of the notary public. The seal or stamp shall not be possessed or used by any other person or surrendered to an employer upon termination of employment.

B. A notarial seal or stamp shall contain the exact name of the notary public as it appears on the application for appointment and the words "NOTARY PUBLIC - STATE OF NEW MEXICO" and shall authenticate official acts with the seal or stamp.

C. Each notary public shall authenticate official acts with a notarial seal or stamp that, if a seal, shall contain the notary public's name and the words "NOTARY PUBLIC - STATE OF NEW MEXICO" and that if a stamp, shall be in substantially the following form:

"SEAL

STATE OF

NEW MEXICO

OFFICIAL SEAL

______________________________

(name of notary public printed)". End Form

D. An impression or image of the seal or stamp shall be affixed only at the time the notarial act is performed.

E. When not in use, the seal or stamp shall be kept secure and accessible only to the notary public.

F. Within ten days after the seal or stamp of a notary public is stolen, lost, damaged or otherwise rendered incapable of affixing a legible impression or image, the notary public, after informing the appropriate law enforcement agency in the case of theft or vandalism, shall notify the secretary of state by any means providing a tangible receipt or acknowledgment, including certified mail and electronic transmission, and also provide a copy of any pertinent police report.

G. As soon as reasonably practicable after resignation, revocation, change of name, expiration of a commission or death of the notary public, the seal or stamp shall be destroyed or defaced so that it may not be misused.

History: Laws 2003, ch. 286, 18.



Section 14-12A-19 - Endorsing date of commission.

14-12A-19. Endorsing date of commission.

Upon performance of any notarial act, the notary public shall, immediately opposite or following the notary public's signature, endorse the date of the expiration of commission. The endorsement may be legibly written, stamped or printed upon the instrument and shall be substantially in the following form:

"My commission expires (stating date of expiration of commission)".

History: Laws 2003, ch. 286, 19.



Section 14-12A-20 - Change of name.

14-12A-20. Change of name.

A. Upon any change of a notary public's name, the notary public shall, within ten days of such change, make application to the secretary of state for issuance of a corrected commission. The application shall be on a form prescribed by the secretary of state and shall contain an impression or image of the new seal or stamp bearing the new name of the notary public exactly as it appears on the application. Upon receipt of the completed application, the secretary of state shall issue a corrected certificate of appointment showing the notary public's new name. The commission on the corrected certificate of appointment expires on the same date as the commission on the certificate of appointment it replaces.

B. The notary public shall notify the surety for the notary public's bond in writing within ten days of a change of name and provide the surety with the new name of the notary public exactly as it was provided to the secretary of state. Within ten days of the notice from the notary public, the surety shall issue a rider to the notary public's bond and distribute a copy of the rider to the notary public and the secretary of state.

History: Laws 2003, ch. 286, 20.



Section 14-12A-21 - Change of address.

14-12A-21. Change of address.

A. A notary public shall notify the secretary of state in writing of a change of the notary public's residence, business or mailing address within ten days after such change.

B. A notary public shall notify the surety for the notary public's bond in writing within ten days of a change of residence, business or mailing address.

History: Laws 2003, ch. 286, 21.



Section 14-12A-22 - Certification.

14-12A-22. Certification.

Upon request, the secretary of state shall certify to a notary public's commission.

History: Laws 2003, ch. 286, 22.



Section 14-12A-23 - Resignation.

14-12A-23. Resignation.

A. A notary public who resigns his commission shall send to the secretary of state by any means providing a tangible receipt or acknowledgment, including certified mail and electronic transmission, a signed notice indicating the effective date of resignation.

B. A notary public who ceases to reside in New Mexico, or who becomes permanently unable to perform notarial duties, shall resign his commission.

History: Laws 2003, ch. 286, 23.



Section 14-12A-24 - Disposition of the seal and stamp.

14-12A-24. Disposition of the seal and stamp.

A. When a notary public commission expires or is resigned or revoked, the notary public shall, as soon as reasonably practicable, destroy or deface all notary seals and stamps so that they may not be misused.

B. If a notary public dies during the term of commission or before fulfilling the requirement stipulated in Subsection A of this section, the notary public's personal representative shall notify the secretary of state of the death in writing and, as soon as reasonably practicable, destroy or deface all notary seals and stamps so that they may not be misused.

History: Laws 2003, ch. 286, 24.



Section 14-12A-25 - Disqualified notary public exercising powers.

14-12A-25. Disqualified notary public exercising powers.

Any notary public who exercises the duties of his office with the knowledge that his commission has expired or that he is otherwise disqualified is guilty of a misdemeanor and upon conviction shall be punished by a fine of five hundred dollars ($500) and shall be removed from office by the governor.

History: Laws 2003, ch. 286, 25.



Section 14-12A-26 - Removal from office.

14-12A-26. Removal from office.

A. The governor may revoke the commission of any notary public who:

(1) submits an application for appointment as a notary public that contains a false statement;

(2) is or has pleaded guilty or nolo contendere to a felony or been convicted of a felony or of a misdemeanor arising out of a notarial act performed by him;

(3) engages in the unauthorized practice of law;

(4) ceases to be a New Mexico resident; or

(5) commits a malfeasance in office.

B. A commission may be revoked pursuant to the provisions of this section only if action is taken subject to the rights of the notary public to notice, hearing, adjudication and appeal.

C. Resignation or expiration of a commission does not terminate or preclude an investigation into the notary public's conduct by the governor or by the attorney general, a district attorney or any law enforcement agency of this state, who may pursue the investigation to a conclusion, whereupon it shall be made a matter of public record whether or not the finding would have been grounds for revocation.

D. In lieu of revocation, the governor may deliver a written official warning to cease misconduct to any notary public whose actions are judged to be official misconduct.

History: Laws 2003, ch. 286, 26.






Article 13 - Acknowledgments and Oaths

Section 14-13-1 - Administration of oath.

14-13-1. [Administration of oath.]

Whenever any person shall be required to take an oath before he enters upon the discharge of any office, place or business, or on any lawful occasion, any person administering the oath shall do so in the following form, viz: the person swearing shall, with his right hand uplifted, follow the words required in the oath as administered, beginning: I do solemnly swear, and closing: so help me God.

History: Laws 1893, ch. 42, 1; C.L. 1897, 2559; Code 1915, 3933; C.S. 1929, 94-110; 1941 Comp., 46-101; 1953 Comp., 43-1-1.



Section 14-13-2 - Administration of affirmation in lieu of oath.

14-13-2. [Administration of affirmation in lieu of oath.]

Whenever any person is required to take or subscribe an oath and shall have conscientious scruples against taking the same, he shall be permitted, instead of such oath, to make a solemn affirmation, with uplifted right hand, in the following form, viz: you do solemnly, sincerely and truly declare and affirm, and close with: and this I do under the pains and penalties of perjury, which affirmation shall be equally valid as if such person had taken an oath in the usual form; and every person guilty of falsely, willfully or corruptly declaring as aforesaid, shall be liable to punishment for the same as for perjury.

History: Laws 1893, ch. 42, 2; C.L. 1897, 2560; Code 1915, 3934; C.S. 1929, 94-111; 1941 Comp., 46-102; 1953 Comp., 43-1-2.



Section 14-13-3 - Oaths; power to administer.

14-13-3. Oaths; power to administer.

The secretary of state of New Mexico, county clerks, clerks of probate courts, clerks of district courts, clerks of magistrate courts if the magistrate court has a seal, and all duly commissioned and acting notaries public, are hereby authorized and empowered to administer oaths and affirmations in all cases where magistrates and other officers within the state authorized to administer oaths may do so, under existing laws, and with like effect.

History: Laws 1882, ch. 28, 1; C.L. 1884, 1742; C.L. 1897, 2558; Code 1915, 3932; Laws 1929, ch. 78, 1; C.S. 1929, 94-109; 1941 Comp., 46-103; 1953 Comp., 43-1-3; Laws 1977, ch. 98, 1.



Section 14-13-11 - Wage and salary assignments.

14-13-11. Wage and salary assignments.

A. All assignments of wages or salaries due or to become due to any person, in order to be valid, shall be acknowledged by the party making the assignment before a notary public or other officer authorized to take acknowledgments. The assignment shall be recorded in the office of the county clerk of the county in which the money is to be paid and a copy served upon the employer or person who is to make payment.

B. Any assignment of wages or salary is void if it provides for an assignment of more than twenty-five percent of the assignor's disposable earnings for any pay period. As used in this section, "disposable earnings" means that part of the assignor's wage or salary remaining after deducting the amounts which are required by law to be withheld.

History: Laws 1929, ch. 128, 1; C.S. 1929, 8-101; 1941 Comp., 46-111; 1953 Comp., 43-1-12; Laws 1971, ch. 172, 1.



Section 14-13-12 - Instrument needs no acknowledgment in absence of statutory requirement.

14-13-12. [Instrument needs no acknowledgment in absence of statutory requirement.]

An acknowledgment of an instrument of writing shall not be necessary to its execution unless expressly so provided by statute.

History: Laws 1901, ch. 62, 17; Code 1915, 1; C.S. 1929, 1-101; 1941 Comp., 46-112; 1953 Comp., 43-1-13.



Section 14-13-13 - Validation of former acknowledgments; 1951 act.

14-13-13. [Validation of former acknowledgments; 1951 act.]

All acknowledgments taken outside the state of New Mexico prior to the passage and approval of this act [this section], before any officer authorized by the laws of this state to take such acknowledgments, under the seal of such officer, and all acknowledgments taken within this state before the passage and approval of this act, before any officer authorized by law to take acknowledgments, notwithstanding any defect in the form of a certificate of acknowledgment or the failure to show the date of the expiration of the commission of the officer before whom such acknowledgment was taken or the failure to show that the seal of said officer was affixed to the instrument acknowledged and/or notwithstanding the failure of such acknowledgment to comply with the provisions of Section 14-13-10 NMSA 1978, if the marital status of any married woman uniting with her husband in the execution of any instrument may otherwise appear from the body of the instrument so acknowledged, and the record thereof in the office of the county clerk, are hereby confirmed and made valid to the extent as though said certificate of acknowledgment and the record thereof had been in the form prescribed by law.

History: 1941 Comp., 46-114, enacted by Laws 1951, ch. 14, 1; 1953 Comp., 43-1-14.



Section 14-13-14 - Validation of former acknowledgments; 1957 act.

14-13-14. [Validation of former acknowledgments; 1957 act.]

All acknowledgments taken outside the state of New Mexico prior to the passage and approval of this act [this section], before any officer authorized by the laws of this state to take such acknowledgments, under the seal of such officer, and all acknowledgments taken within this state before the passage and approval of this act, before any officer authorized by law to take acknowledgments, notwithstanding any defect in the form of a certificate of acknowledgment or the failure to show the date of the expiration of the commission of the officer before whom such acknowledgment was taken or the failure to show that the seal of said officer was affixed to the instrument acknowledged and/or notwithstanding the failure of such acknowledgment to comply with the provisions of Section 14-13-10 NMSA 1978, if the marital status of any married woman uniting with her husband in the execution of any instrument may otherwise appear from the body of the instrument so acknowledged, and the record thereof in the office of the county clerk, are hereby confirmed and made valid to the extent as though said certificate of acknowledgment and the record thereof has been in the form prescribed by law.

History: 1953 Comp., 43-1-14.1, enacted by Laws 1957, ch. 110, 1.



Section 14-13-15 - Validation of former acknowledgments; 1965 act.

14-13-15. [Validation of former acknowledgments; 1965 act.]

All acknowledgments taken outside the state of New Mexico prior to the passage and approval of this act [this section], before any officer authorized by the laws of this state to take such acknowledgments, under the seal of such officer, and all acknowledgments taken within this state before the passage and approval of this act, before any officer authorized by law to take acknowledgments, notwithstanding any defect in the form of a certificate of acknowledgment or the failure to show the date of the expiration of the commission of the officer before whom such acknowledgment was taken or the failure to show that the seal of said officer was affixed to the instrument acknowledged and/or notwithstanding the failure of such acknowledgment to comply with the provisions of Section 14-13-10 NMSA 1978, if the marital status of any married woman uniting with her husband in the execution of any instrument may otherwise appear from the body of the instrument so acknowledged, and the record thereof in the office of the county clerk, are hereby confirmed and made valid to the extent as though said certificate of acknowledgment and the record thereof has been in the form prescribed by law.

History: 1953 Comp., 43-1-14.2, enacted by Laws 1965, ch. 186, 1.



Section 14-13-16 - Validation of former acknowledgments; 1967 act.

14-13-16. Validation of former acknowledgments; 1967 act.

All acknowledgments taken outside the state of New Mexico prior to the passage and approval of this act [this section], before any officer authorized by the laws of this state to take such acknowledgments, under the seal of such officer, and all acknowledgments taken within this state before the passage and approval of this act, before any officer authorized by law to take acknowledgments, notwithstanding any defect in the form of a certificate of acknowledgment or the failure to show the date of the expiration of the commission of the officer before whom such acknowledgment was taken or the failure to show that the seal of said officer was affixed to the instrument acknowledged and/or notwithstanding the failure of such acknowledgment to comply with the provisions of Section 14-13-10 NMSA 1978, if the marital status of any married woman uniting with her husband in the execution of any instrument may otherwise appear from the body of the instrument so acknowledged, and the record thereof in the office of the county clerk, are hereby confirmed and made valid to the extent as though said certificate of acknowledgment and the record thereof has been in the form prescribed by law.

History: 1953 Comp., 43-1-14.3, enacted by Laws 1967, ch. 80, 1.



Section 14-13-17 - Validation of former acknowledgments; 1971 act.

14-13-17. Validation of former acknowledgments; 1971 act.

All acknowledgments taken outside the state of New Mexico prior to the passage and approval of this act [this section], before any officer authorized by the laws of this state to take such acknowledgments, under the seal of such officer, and all acknowledgments taken within this state before the passage and approval of this act, before any officer authorized by law to take acknowledgments, notwithstanding any defect in the form of a certificate of acknowledgment or the failure to show the date of the expiration of the commission of the officer before whom such acknowledgment was taken or the failure to show that the seal of said officer was affixed to the instrument acknowledged and/or notwithstanding the failure of such acknowledgment to comply with the provisions of Section 14-13-10 NMSA 1978, if the marital status of any married woman uniting with her husband in the execution of any instrument may otherwise appear from the body of the instrument so acknowledged, and the record thereof in the office of the county clerk, are hereby confirmed and made valid to the extent as though said certificate of acknowledgment and the record thereof has been in the form prescribed by law.

History: 1953 Comp., 43-1-14.4, enacted by Laws 1971, ch. 165, 1.



Section 14-13-18 - Validation of former acknowledgments; 1975 act.

14-13-18. Validation of former acknowledgments; 1975 act.

All acknowledgments taken outside the state of New Mexico prior to the passage and approval of this act [this section], before any officer authorized by the laws of this state to take such acknowledgments, under the seal of such officer, and all acknowledgments taken within this state before the passage and approval of this act, before any officer authorized by law to take acknowledgments, notwithstanding any defect in the form of a certificate of acknowledgment or the failure to show the date of the expiration of the commission of the officer before whom such acknowledgment was taken or the failure to show that the seal of said officer was affixed to the instrument acknowledged and/or notwithstanding the failure of such acknowledgment to comply with the provisions of Section 14-13-10 NMSA 1978, if the marital status of any married woman uniting with her husband in the execution of any instrument may otherwise appear from the body of the instrument so acknowledged, and the record thereof in the office of the county clerk, are hereby confirmed and made valid to the extent as though said certificate of acknowledgment and the record thereof has been in the form prescribed by law.

History: 1953 Comp., 43-1-14.5, enacted by Laws 1975, ch. 198, 1.



Section 14-13-24 - Validation of certain prior acknowledgments.

14-13-24. [Validation of certain prior acknowledgments.]

All acknowledgments taken outside the state of New Mexico prior to the passage and approval of this act [this section], before any officer authorized by either the laws of the jurisdiction where taken or the laws of this state to take such acknowledgments, and all acknowledgments taken within this state before the passage and approval of this act, before any officer authorized by law to take acknowledgments, notwithstanding the form of the certificate of acknowledgment or the failure to show the date of the expiration of the commission of the officer before whom such acknowledment [acknowledgment] was taken or the failure to show that the seal of said officer was affixed to the instrument acknowledged and/or notwithstanding the failure of such acknowledgment to comply with the provisions of Section 14-13-10 NMSA 1978, if the marital status of any married woman uniting with her husband in the execution of any instrument may otherwise appear from the body of the instrument so acknowledged, and the record thereof in the office of the county clerk, are hereby confirmed and made valid to the extent as though said certificate of acknowledgment and the record thereof has been in the form prescribed by law.

History: Laws 1981, ch. 212, 3.



Section 14-13-25 - Validation of certain prior acknowledgments.

14-13-25. Validation of certain prior acknowledgments.

All acknowledgments taken outside the state before any officer authorized by either the laws of the jurisdiction where taken or the laws of this state to take such acknowledgments, and all acknowledgments taken within this state before any officer authorized by law to take acknowledgments, that have been filed and are of record in the appropriate office as provided by law for a period of ten years or more without challenge to the form or content of the acknowledgment, are considered valid, notwithstanding the form of the certificate of acknowledgment or the failure to show the date of the expiration of the commission of the officer before whom the acknowledgment was taken or the failure to show that the seal of the officer was affixed to the instrument acknowledged, and notwithstanding the failure of the acknowledgment to comply with the provisions of Section 14-13-10 NMSA 1978 if the marital status of any married woman uniting with her husband in the execution of any instrument may otherwise appear from the body of the instrument so acknowledged, and the record thereof in the office of the county clerk, are hereby confirmed and made valid to the extent as though the certificate of acknowledgment and the record thereof had been in the form prescribed by law.

History: Laws 1991, ch. 92, 1.






Article 14 - Uniform Law on Notarial Acts

Section 14-14-1 - Definitions.

14-14-1. Definitions.

As used in the Uniform Law on Notarial Acts [14-14-1 through 14-14-11 NMSA 1978]:

A. "notarial act" means any act that a notary public of this state is authorized to perform and includes taking an acknowledgment, administering an oath or affirmation, taking a verification upon oath or affirmation, witnessing or attesting a signature, certifying or attesting a copy and noting a protest of a negotiable instrument;

B. "acknowledgment" means a declaration by a person that the person has executed an instrument for the purposes stated therein and, if the instrument is executed in a representative capacity, that the person signed the instrument with proper authority and executed it as the act of the person or entity represented and identified therein;

C. "verification upon oath or affirmation" means a declaration that a statement is true made by a person upon oath or affirmation;

D. "in a representative capacity" means:

(1) for and on behalf of a corporation, partnership, trust or other entity, as an authorized officer, agent, partner, trustee or other representative;

(2) as a public officer, personal representative, guardian or other representative, in the capacity recited in the instrument;

(3) as an attorney in fact for a principal; or

(4) in any other capacity as an authorized representative of another; and

E. "notarial officer" means a notary public or other officer authorized to perform notarial acts.

History: Laws 1993, ch. 281, 1.



Section 14-14-2 - Notarial acts.

14-14-2. Notarial acts.

A. In taking an acknowledgment, the notarial officer shall determine, either from personal knowledge or from satisfactory evidence, that the person appearing before the officer and making the acknowledgment is the person whose true signature is on the instrument.

B. In taking a verification upon oath or affirmation, the notarial officer shall determine, either from personal knowledge or from satisfactory evidence, that the person appearing before the officer and making the verification is the person whose true signature is on the statement verified.

C. In witnessing or attesting a signature the notarial officer shall determine, either from personal knowledge or from satisfactory evidence, that the signature is that of the person appearing before the officer and named therein.

D. In certifying or attesting a copy of a document or other item, the notarial officer shall determine that the proffered copy is a full, true and accurate transcription or reproduction of the one that was copied.

E. In making or noting a protest of a negotiable instrument the notarial officer shall determine the matters set forth in Section 55-3-505 NMSA 1978.

F. A notarial officer has satisfactory evidence that a person is the person whose true signature is on a document if that person is:

(1) personally known to the notarial officer;

(2) identified upon the oath or affirmation of a credible witness personally known to the notarial officer; or

(3) identified on the basis of identification documents.

History: Laws 1993, ch. 281, 2.



Section 14-14-3 - Notarial acts in this state.

14-14-3. Notarial acts in this state.

A. A notarial act may be performed within this state by the following persons:

(1) a notary public of this state;

(2) a judge, clerk or deputy clerk of any court of this state; or

(3) a person authorized by the law of this state to administer oaths.

B. Notarial acts performed within this state under federal authority as provided in Section 5 [14-14-5 NMSA 1978] of the Uniform Law on Notarial Acts have the same effect as if performed by a notarial officer of this state.

C. The signature and title of a person performing a notarial act are prima facie evidence that the signature is genuine and that the person holds the designated title.

History: Laws 1993, ch. 281, 3.



Section 14-14-4 - Notarial acts in other jurisdictions of the United States.

14-14-4. Notarial acts in other jurisdictions of the United States.

A. A notarial act has the same effect under the law of this state as if performed by a notarial officer of this state, if performed in another state, commonwealth, territory, district or possession of the United States by any of the following persons:

(1) a notary public of that jurisdiction;

(2) a judge, clerk or deputy clerk of a court of that jurisdiction; or

(3) any other person authorized by the law of that jurisdiction to perform notarial acts.

B. Notarial acts performed in other jurisdictions of the United States under federal authority as provided in Section 5 [14-14-5 NMSA 1978] of the Uniform Law on Notarial Acts have the same effect as if performed by a notarial officer of this state.

C. The signature and title of a person performing a notarial act are prima facie evidence that the signature is genuine and that the person holds the designated title.

D. The signature and indicated title of an officer listed in Paragraph (1) or (2) of Subsection A of this section conclusively establish the authority of a holder of that title to perform a notarial act.

History: Laws 1993, ch. 281, 4.



Section 14-14-5 - Notarial acts under federal authority.

14-14-5. Notarial acts under federal authority.

A. A notarial act has the same effect under the law of this state as if performed by a notarial officer of this state if performed anywhere by any of the following persons under authority granted by the law of the United States:

(1) a judge, clerk or deputy clerk of a court;

(2) a commissioned officer on active duty in the military service of the United States;

(3) an officer of the foreign service or consular officer of the United States; or

(4) any other person authorized by federal law to perform notarial acts.

B. The signature and title of a person performing a notarial act are prima facie evidence that the signature is genuine and that the person holds the designated title.

C. The signature and indicated title of an officer listed in Paragraph (1), (2) or (3) of Subsection A of this section conclusively establish the authority of a holder of that title to perform a notarial act.

History: Laws 1993, ch. 281, 5.



Section 14-14-6 - Foreign notarial acts.

14-14-6. Foreign notarial acts.

A. A notarial act has the same effect under the law of this state as if performed by a notarial officer of this state if performed within the jurisdiction of and under authority of a foreign nation or its constituent units or a multinational or international organization by any of the following persons:

(1) a notary public or notary;

(2) a judge, clerk or deputy clerk of a court of record; or

(3) any other person authorized by the law of that jurisdiction to perform notarial acts.

B. An "apostille" in the form prescribed by the Hague Convention of October 5, 1961, conclusively establishes that the signature of the notarial officer is genuine and that the officer holds the indicated office.

C. A certificate by a foreign service or consular officer of the United States stationed in the nation under the jurisdiction of which the notarial act was performed or a certificate by a foreign service or consular officer of that nation stationed in the United States conclusively establishes any matter relating to the authenticity or validity of the notarial act set forth in the certificate.

D. An official stamp or seal of the person performing the notarial act is prima facie evidence that the signature is genuine and that the person holds the indicated title.

E. An official stamp or seal of an officer listed in Paragraph (1) or (2) of Subsection A of this section is prima facie evidence that a person with the indicated title has authority to perform notarial acts.

F. If the title of office and indication of authority to perform notarial acts appears either in a digest of foreign law or in a list customarily used as a source for that information, the authority of an officer with that title to perform notarial acts is conclusively established.

History: Laws 1993, ch. 281, 6.



Section 14-14-7 - Certificate of notarial acts.

14-14-7. Certificate of notarial acts.

A. A notarial act shall be evidenced by a certificate signed and dated by a notarial officer. The certificate shall include identification of the jurisdiction in which the notarial act is performed and the title of the office of the notarial officer and may include the official stamp or seal of office. If the officer is a notary public, the certificate shall also indicate the date of expiration, if any, of the commission of office, but omission of that information may subsequently be corrected. If the officer is a commissioned officer on active duty in the military service of the United States, it shall also include the officer's rank.

B. A certificate of a notarial act is sufficient if it meets the requirements of Subsection A of this section and it:

(1) is in the short form set forth in Section 8 [14-14-8 NMSA 1978] of the Uniform Law on Notarial Acts;

(2) is in a form otherwise prescribed by the law of this state;

(3) is in a form prescribed by the laws or regulations applicable in the place in which the notarial act was performed; or

(4) sets forth the actions of the notarial officer and those are sufficient to meet the requirements of the designated notarial act.

C. By executing a certificate of a notarial act, the notarial officer certifies that he has made the determinations required by Section 2 [ 14-14-2 NMSA 1978] of the Uniform Law on Notarial Acts.

History: Laws 1993, ch. 281, 7.



Section 14-14-8 - Certificates of notarial acts; short forms.

14-14-8. Certificates of notarial acts; short forms.

The following short form certificates of notarial acts are sufficient for the purposes indicated, if completed with the information required by Subsection A of Section 7 [14-14-7 NMSA 1978] of the Uniform Law on Notarial Acts:

A. for an acknowledgment in an individual capacity:

State of ____________________________________________

(County) of ________________________________________

This instrument was acknowledged before me on (date) by (name(s) of person(s))

(Signature of notarial officer)

(Seal, if any)

Title (and Rank)

[My commission expires: ________];

End Form

B. for an acknowledgment in a representative capacity:

State of ____________________________________________

(County) of ________________________________________

This instrument was acknowledged before me on (date) by (name(s) of person(s))

as (type of authority, e.g., officer, trustee, etc.) of (name of party on behalf of whom instrument was executed.)

(Signature of notarial officer)

(Seal, if any)

Title (and Rank)

[My commission expires: ________];

End Form

C. for a verification upon oath or affirmation:

State of ____________________________________________

(County) of ________________________________________

Signed and sworn to (or affirmed) before me on (date) by (name(s) of person(s) making statement).

(Signature of notarial officer)

(Seal, if any)

Title (and Rank)

[My commission expires: ________];

End Form

D. for witnessing or attesting a signature:

State of ____________________________________________

(County) of ________________________________________

Signed or attested before me on date by (names(s) of person(s)).

(Signature of notarial officer)

(Seal, if any)

Title (and Rank)

[My commission expires: ________];

and End Form

E. for attestation of a copy of a document:

State of ____________________________________________

(County) of ________________________________________

I certify that this is a true and correct copy of a document in the possession of ______________________________. Dated __________________

(Signature of notarial officer)

(Seal, if any)

Title (and Rank)

[My commission expires: ________].

End Form

History: Laws 1993, ch. 281, 8.



Section 14-14-9 - Notarial acts affected by the uniform law on notarial acts.

14-14-9. Notarial acts affected by the uniform law on notarial acts.

The Uniform Law on Notarial Acts [14-14-1 to 14-14-11 NMSA 1978] applies to notarial acts performed on or after its effective date.

History: Laws 1993, ch. 281, 9.



Section 14-14-10 - Uniformity of application and construction.

14-14-10. Uniformity of application and construction.

The Uniform Law on Notarial Acts shall be applied and construed to effectuate its general purpose to make uniform the law with respect to its subject among states enacting it.

History: Laws 1993, ch. 281, 10.



Section 14-14-11 - Short title.

14-14-11. Short title.

This act [14-14-1 through 14-14-11 NMSA 1978] may be cited as the "Uniform Law on Notarial Acts".

History: Laws 1993, ch. 281, 11.






Article 15 - Electronic Authentication of Documents

Section 14-15-1 - Short title.

14-15-1. Short title.

This act [14-15-1 through 14-15-6 NMSA 1978] may be cited as the "Electronic Authentication of Documents Act".

History: Laws 1996, ch. 11, 1.



Section 14-15-2 - Purpose.

14-15-2. Purpose.

The purpose of the Electronic Authentication of Documents Act is to:

A. provide a centralized technical approach to authenticating electronic documents;

B. promote electronic commerce by eliminating barriers resulting from uncertainties over signature requirements and promoting the development of the legal and business infrastructure necessary to implement secure electronic commerce;

C. facilitate electronic filing of documents with government agencies and promote efficient delivery of government services by means of reliable, secure electronic records and document transactions;

D. establish a coherent approach to rules and standards regarding the authentication of electronic records; and

E. promote technological neutrality in electronic authentication.

History: Laws 1996, ch. 11, 2; 1999, ch. 32, 1; 2001, ch. 69, 1.



Section 14-15-3 - Definitions.

14-15-3. Definitions.

As used in the Electronic Authentication of Documents Act:

A. "authenticate" means to ascertain the identity of the originator, verify the integrity of the electronic data and establish a link between the data and the originator;

B. "document" means an identifiable collection of words, letters or graphical knowledge representations, regardless of the mode of representation. "Document" includes correspondence, agreements, invoices, reports, certifications, maps, drawings and images in both electronic and hard copy formats;

C. "electronic authentication" means the electronic signing of a document that establishes a verifiable link between the originator of a document and the document by means of optical, electrical, digital, magnetic, electromagnetic, wireless, telephonic, biological, a public key and private key system or other technology providing similar capabilities;

D. "office" means the information technology management office;

E. "originator" means the person who signs a document electronically;

F. "person" means an individual or entity, including:

(1) an estate, trust, receiver, cooperative association, club, corporation, company, firm, partnership, joint venture or syndicate; and

(2) any federal, state or local governmental unit or subdivision or any agency, department or instrumentality thereof;

G. "signed" or "signature" means a symbol executed or adopted or a security procedure employed or adopted using electronic means or otherwise, by or on behalf of a person with the intent to authenticate a record; and

H. "technological neutrality" means the methods selected to carry out electronic authentication that do not require or accord greater legal status or effect to the implementation or application of a specific technology or technical specification for performing the functions of creating, storing, generating, receiving, communicating or authenticating electronic records or electronic signatures.

History: Laws 1996, ch. 11, 3; 1999, ch. 32, 2; 2001, ch. 69, 2.



Section 14-15-5 - Rules.

14-15-5. Rules.

A. The information technology commission shall adopt rules and standards to accomplish the purposes of the Electronic Authentication of Documents Act.

B. The rules shall address circumstances under which standards other than adopted standards may be used.

History: Laws 1996, ch. 11, 5; 2001, ch. 69, 3.



Section 14-15-6 - Contracting services.

14-15-6. Contracting services.

The office may contract with a private, public or quasi-public organization for the provision of services under the Electronic Authentication of Documents Act. A contract for services shall comply with rules adopted pursuant to the Electronic Authentication of Documents Act and the provisions of the Public Records Act [Chapter 14, Article 3 NMSA 1978] and the Procurement Code [13-1-28 through 13-1-199 NMSA 1978].

History: Laws 1996, ch. 11, 6; 2001, ch. 69, 4.






Article 16 - Uniform Electronic Transactions

Section 14-16-1 - Short title.

14-16-1. Short title.

Chapter 14, Article 16 NMSA 1978 may be cited as the "Uniform Electronic Transactions Act".

History: Laws 2001, ch. 131, 1; 2013, ch. 30, 1; 2013, ch. 68, 1.



Section 14-16-2 - Definitions.

14-16-2. Definitions.

As used in the Uniform Electronic Transactions Act:

(1) "agreement" means the bargain of the parties in fact, as found in their language or inferred from other circumstances and from rules and procedures given the effect of agreements under laws otherwise applicable to a particular transaction;

(2) "automated transaction" means a transaction conducted or performed, in whole or in part, by electronic means or electronic records, in which the acts or records of one or both parties are not reviewed by an individual in the ordinary course in forming a contract, performing under an existing contract or fulfilling an obligation required by the transaction;

(3) "computer program" means a set of statements or instructions to be used directly or indirectly in an information processing system in order to bring about a certain result;

(4) "contract" means the total legal obligation resulting from the parties' agreement as affected by the Uniform Electronic Transactions Act and other applicable law;

(5) "electronic" means relating to technology having electrical, digital, magnetic, wireless, telephonic, optical, electromagnetic or similar capabilities;

(6) "electronic agent" means a computer program or an electronic or other automated means used independently to initiate an action or respond to electronic records or performances, in whole or in part, without review or action by an individual;

(7) "electronic record" means a record created, generated, sent, communicated, received or stored by electronic means;

(8) "electronic signature" means an electronic sound, symbol or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record;

(9) "governmental agency" means an executive, legislative or judicial agency, department, board, commission, authority, institution or instrumentality of the federal government or of a state or of a county, municipality or other political subdivision of a state;

(10) "information" means data, text, images, sounds, codes, computer programs, software, databases or the like;

(11) "information processing system" means an electronic system for creating, generating, sending, receiving, storing, displaying or processing information;

(12) "person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, governmental agency, public corporation or any other legal or commercial entity;

(13) "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in a perceivable form;

(14) "security procedure" means a procedure employed for the purpose of verifying that an electronic signature, record or performance is that of a specific person or for detecting changes or errors in the information in an electronic record. The term includes a procedure that requires the use of algorithms or other codes, identifying words or numbers, encryption, callback or other acknowledgment procedures;

(15) "state" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe, an Indian band or an Alaskan native village, which is recognized by federal law or formally acknowledged by a state; and

(16) "transaction" means an action or set of actions occurring between two or more persons relating to the conduct of business, commercial affairs or governmental affairs.

History: Laws 2001, ch. 131, 2.



Section 14-16-3 - Scope.

14-16-3. Scope.

A. Except as otherwise provided in Subsection B of this section, the Uniform Electronic Transactions Act applies to electronic records and electronic signatures relating to a transaction.

B. The Uniform Electronic Transactions Act does not apply to:

(1) a transaction to the extent it is governed by:

(a) a law governing the creation and execution of wills, codicils or testamentary trusts;

(b) the Uniform Commercial Code [Chapter 55 NMSA 1978], other than Chapter 55, Articles 2 and 2A NMSA 1978; or

(c) court orders, notices or official court documents, including briefs, pleadings and other records, required to be executed in connection with court proceedings;

(2) a notice concerning:

(a) the cancellation or termination of utility services, including water, gas, heat or power services;

(b) default, acceleration, repossession, foreclosure, eviction or the right to cure, under a credit agreement secured by or a rental agreement for a primary residence of an individual; or

(c) the cancellation or termination of health insurance or benefits or life insurance or benefits, but not including annuities; or

(3) any document required to accompany any transportation or handling of hazardous materials, pesticides or other toxic or dangerous materials.

C. The Uniform Electronic Transactions Act applies to an electronic record or electronic signature otherwise excluded from the application of that act under Subsection B of this section to the extent it is governed by a law other than those specified in Subsection B of this section.

D. A transaction subject to the Uniform Electronic Transactions Act is also subject to other applicable substantive law.

History: Laws 2001, ch. 131, 3; 2007, ch. 323, 27; 2013, ch. 137, 1.



Section 14-16-4 - Prospective application.

14-16-4. Prospective application.

The Uniform Electronic Transactions Act applies to any electronic record or electronic signature created, generated, sent, communicated, received or stored on or after the effective date of that act.

History: Laws 2001, ch. 131, 4.



Section 14-16-5 - Use of electronic records and electronic signatures; variation by agreement.

14-16-5. Use of electronic records and electronic signatures; variation by agreement.

(a) The Uniform Electronic Transactions Act does not require a record or signature to be created, generated, sent, communicated, received, stored or otherwise processed or used by electronic means or in electronic form.

(b) The Uniform Electronic Transactions Act applies only to transactions between parties each of which has agreed to conduct transactions by electronic means. Whether the parties agree to conduct a transaction by electronic means is determined from the context and surrounding circumstances, including the parties' conduct.

(c) A party that agrees to conduct a transaction by electronic means may refuse to conduct other transactions by electronic means. The right granted by this subsection may not be waived by agreement.

(d) Except as otherwise provided in the Uniform Electronic Transactions Act, the effect of any of its provisions may be varied by agreement. The presence in certain provisions of the Uniform Electronic Transactions Act of the words "unless otherwise agreed", or words of similar import, does not imply that the effect of other provisions may not be varied by agreement.

(e) Whether an electronic record or electronic signature has legal consequences is determined by the Uniform Electronic Transactions Act and other applicable law.

History: Laws 2001, ch. 131, 5.



Section 14-16-6 - Construction and application.

14-16-6. Construction and application.

The Uniform Electronic Transactions Act must be construed and applied:

(1) to facilitate electronic transactions consistent with other applicable law;

(2) to be consistent with reasonable practices concerning electronic transactions and with the continued expansion of those practices; and

(3) to effectuate its general purpose to make uniform the law with respect to the subject of the Uniform Electronic Transactions Act among states enacting it.

History: Laws 2001, ch. 131, 6.



Section 14-16-7 - Legal recognition of electronic records, electronic signatures and electronic contracts.

14-16-7. Legal recognition of electronic records, electronic signatures and electronic contracts.

(a) A record or signature may not be denied legal effect or enforceability solely because it is in electronic form.

(b) A contract may not be denied legal effect or enforceability solely because an electronic record was used in its formation.

(c) If a law requires a record to be in writing, an electronic record satisfies the law.

(d) If a law requires a signature, an electronic signature satisfies the law.

History: Laws 2001, ch. 131, 7.



Section 14-16-8 - Provision of information in writing; presentation of records.

14-16-8. Provision of information in writing; presentation of records.

(a) If parties have agreed to conduct a transaction by electronic means and a law requires a person to provide, send or deliver information in writing to another person, the requirement is satisfied if the information is provided, sent or delivered, as the case may be, in an electronic record capable of retention by the recipient at the time of receipt. An electronic record is not capable of retention by the recipient if the sender or its information processing system inhibits the ability of the recipient to print or store the electronic record.

(b) If a law other than the Uniform Electronic Transactions Act requires a record (i) to be posted or displayed in a certain manner, (ii) to be sent, communicated or transmitted by a specified method, or (iii) to contain information that is formatted in a certain manner, the following rules apply:

(1) The record must be posted or displayed in the manner specified in the other law.

(2) Except as otherwise provided in Subsection (d)(2), the record must be sent, communicated or transmitted by the method specified in the other law.

(3) The record must contain the information formatted in the manner specified in the other law.

(c) If a sender inhibits the ability of a recipient to store or print an electronic record, the electronic record is not enforceable against the recipient.

(d) The requirements of this section may not be varied by agreement, but:

(1) to the extent a law other than the Uniform Electronic Transactions Act requires information to be provided, sent or delivered in writing but permits that requirement to be varied by agreement, the requirement under Subsection (a) that the information be in the form of an electronic record capable of retention may also be varied by agreement; and

(2) a requirement under a law other than the Uniform Electronic Transactions Act to send, communicate or transmit a record by first-class mail, postage prepaid or regular United States mail, may be varied by agreement to the extent permitted by the other law.

History: Laws 2001, ch. 131, 8.



Section 14-16-9 - Attribution and effect of electronic record and electronic signature.

14-16-9. Attribution and effect of electronic record and electronic signature.

(a) An electronic record or electronic signature is attributable to a person if it was the act of the person. The act of the person may be shown in any manner, including a showing of the efficacy of any security procedure applied to determine the person to which the electronic record or electronic signature was attributable.

(b) The effect of an electronic record or electronic signature attributed to a person under Subsection (a) is determined from the context and surrounding circumstances at the time of its creation, execution or adoption, including the parties' agreement, if any, and otherwise as provided by law.

History: Laws 2001, ch. 131, 9.



Section 14-16-10 - Effect of change or error.

14-16-10. Effect of change or error.

If a change or error in an electronic record occurs in a transmission between parties to a transaction, the following rules apply:

(1) If the parties have agreed to use a security procedure to detect changes or errors and one party has conformed to the procedure, but the other party has not, and the nonconforming party would have detected the change or error had that party also conformed, the conforming party may avoid the effect of the changed or erroneous electronic record.

(2) In an automated transaction involving an individual, the individual may avoid the effect of an electronic record that resulted from an error made by the individual in dealing with the electronic agent of another person if the electronic agent did not provide an opportunity for the prevention or correction of the error and, at the time the individual learns of the error, the individual:

(A) promptly notifies the other person of the error and that the individual did not intend to be bound by the electronic record received by the other person;

(B) takes reasonable steps, including steps that conform to the other person's reasonable instructions, to return to the other person or, if instructed by the other person, to destroy the consideration received, if any, as a result of the erroneous electronic record; and

(C) has not used or received any benefit or value from the consideration, if any, received from the other person.

(3) If neither Paragraph (1) nor Paragraph (2) applies, the change or error has the effect provided by other law, including the law of mistake, and the parties' contract, if any.

(4) Paragraphs (2) and (3) may not be varied by agreement.

History: Laws 2001, ch. 131, 10.



Section 14-16-11 - Notarization and acknowledgment.

14-16-11. Notarization and acknowledgment.

If a law requires a signature or record to be notarized, acknowledged, verified or made under oath, the requirement is satisfied if the electronic signature of the person authorized to perform those acts, together with all other information required to be included by other applicable law, is attached to or logically associated with the signature or record.

History: Laws 2001, ch. 131, 11.



Section 14-16-12 - Retention of electronic records; originals.

14-16-12. Retention of electronic records; originals.

(a) If a law requires that a record be retained, the requirement is satisfied by retaining an electronic record of the information in the record which:

(1) accurately reflects the information set forth in the record after it was first generated in its final form as an electronic record or otherwise; and

(2) remains accessible for later reference.

(b) A requirement to retain a record in accordance with Subsection (a) does not apply to any information the sole purpose of which is to enable the record to be sent, communicated or received.

(c) A person may satisfy Subsection (a) by using the services of another person if the requirements of that subsection are satisfied.

(d) If a law requires a record to be presented or retained in its original form, or provides consequences if the record is not presented or retained in its original form, that law is satisfied by an electronic record retained in accordance with Subsection (a).

(e) If a law requires retention of a check, that requirement is satisfied by retention of an electronic record of the information on the front and back of the check in accordance with Subsection (a).

(f) A record retained as an electronic record in accordance with Subsection (a) satisfies a law requiring a person to retain a record for evidentiary, audit or like purposes, unless a law enacted after the effective date of the Uniform Electronic Transactions Act specifically prohibits the use of an electronic record for the specified purpose.

(g) This section does not preclude a governmental agency of this state from specifying additional requirements for the retention of a record subject to the agency's jurisdiction.

History: Laws 2001, ch. 131, 12.



Section 14-16-13 - Admissibility in evidence.

14-16-13. Admissibility in evidence.

In a proceeding, evidence of a record or signature may not be excluded solely because it is in electronic form.

History: Laws 2001, ch. 131, 13.



Section 14-16-14 - Automated transaction.

14-16-14. Automated transaction.

In an automated transaction, the following rules apply:

(1) A contract may be formed by the interaction of electronic agents of the parties, even if no individual was aware of or reviewed the electronic agents' actions or the resulting terms and agreements.

(2) A contract may be formed by the interaction of an electronic agent and an individual, acting on the individual's own behalf or for another person, including by an interaction in which the individual performs actions that the individual is free to refuse to perform and which the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance.

(3) The terms of the contract are determined by the substantive law applicable to it.

History: Laws 2001, ch. 131, 14.



Section 14-16-15 - Time and place of sending and receipt.

14-16-15. Time and place of sending and receipt.

(a) Unless otherwise agreed between the sender and the recipient, an electronic record is sent when it:

(1) is addressed properly or otherwise directed properly to an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record;

(2) is in a form capable of being processed by that system; and

(3) enters an information processing system outside the control of the sender or of a person that sent the electronic record on behalf of the sender or enters a region of the information processing system designated or used by the recipient which is under the control of the recipient.

(b) Unless otherwise agreed between a sender and the recipient, an electronic record is received when:

(1) it enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record; and

(2) it is in a form capable of being processed by that system.

(c) Subsection (b) applies even if the place the information processing system is located is different from the place the electronic record is deemed to be received under Subsection (d).

(d) Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is deemed to be sent from the sender's place of business and to be received at the recipient's place of business. For purposes of this subsection, the following rules apply:

(1) If the sender or recipient has more than one place of business, the place of business of that person is the place having the closest relationship to the underlying transaction.

(2) If the sender or the recipient does not have a place of business, the place of business is the sender's or recipient's residence, as the case may be.

(e) An electronic record is received under Subsection (b) even if no individual is aware of its receipt.

(f) Receipt of an electronic acknowledgment from an information processing system described in Subsection (b) establishes that a record was received but, by itself, does not establish that the content sent corresponds to the content received.

(g) If a person is aware that an electronic record purportedly sent under Subsection (a), or purportedly received under Subsection (b), was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable law. Except to the extent permitted by the other law, the requirements of this subsection may not be varied by agreement.

History: Laws 2001, ch. 131, 15.



Section 14-16-16 - Transferable records.

14-16-16. Transferable records.

(a) As used in this section, "transferable record" means an electronic record that:

(1) would be a note under Chapter 55, Article 3 NMSA 1978 or a document under Chapter 55, Article 7 NMSA 1978 if the electronic record were in writing; and

(2) the issuer of the electronic record expressly has agreed is a transferable record.

(b) A person has control of a transferable record if a system employed for evidencing the transfer of interests in the transferable record reliably establishes that person as the person to which the transferable record was issued or transferred.

(c) A system satisfies Subsection (b), and a person is deemed to have control of a transferable record, if the transferable record is created, stored and assigned in such a manner that:

(1) a single authoritative copy of the transferable record exists which is unique, identifiable and, except as otherwise provided in Paragraphs (4), (5) and (6), unalterable;

(2) the authoritative copy identifies the person asserting control as:

(A) the person to which the transferable record was issued; or

(B) if the authoritative copy indicates that the transferable record has been transferred, the person to which the transferable record was most recently transferred;

(3) the authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) any revision of the authoritative copy is readily identifiable as authorized or unauthorized.

(d) Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in Section 55-1-201 NMSA 1978, of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing under the Uniform Commercial Code [Chapter 55 NMSA 1978], including, if the applicable statutory requirements under Sections 55-3-302, 55-7-501 or 55-9-308 NMSA 1978 are satisfied, the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated or a purchaser, respectively. Delivery, possession and indorsement are not required to obtain or exercise any of the rights under this subsection.

(e) Except as otherwise agreed, an obligor under a transferable record has the same rights and defenses as an equivalent obligor under equivalent records or writings under the Uniform Commercial Code.

(f) If requested by a person against which enforcement is sought, the person seeking to enforce the transferable record shall provide reasonable proof that the person is in control of the transferable record. Proof may include access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record.

History: Laws 2001, ch. 131, 16.



Section 14-16-17 - Creation and retention of electronic records and conversion of written records by governmental agencies.

14-16-17. Creation and retention of electronic records and conversion of written records by governmental agencies.

Each governmental agency of this state shall determine whether, and the extent to which, it will create and retain electronic records and convert written records to electronic records.

History: Laws 2001, ch. 131, 17.



Section 14-16-18 - Acceptance and distribution of electronic records by governmental agencies.

14-16-18. Acceptance and distribution of electronic records by governmental agencies.

The state records administrator shall issue rules for the implementation of the provisions of the Uniform Electronic Transactions Act that shall apply to all governmental agencies; provided that a governmental agency, giving due consideration to security, may instead issue its own rules that specify:

A. the manner and format in which the electronic records must be created, generated, sent, communicated, received and stored and the systems established for those purposes;

B. if electronic records must be signed by electronic means, the type of electronic signature required, the manner and format in which the electronic signature must be affixed to the electronic record and the identity of, or criteria that must be met by, any third party used by a person filing a document to facilitate the process;

C. control processes and procedures as appropriate to ensure adequate preservation, disposition, integrity, security, confidentiality and auditability of electronic records; and

D. any other required attributes for electronic records that are specified for corresponding nonelectronic records or reasonably necessary under the circumstances.

History: Laws 2001, ch. 131, 18; 2013, ch. 214, 10.



Section 14-16-19 - Interoperability.

14-16-19. Interoperability.

The governmental agency of this state which adopts standards pursuant to Section 18 [14-16-18 NMSA 1978] may encourage and promote consistency and interoperability with similar requirements adopted by other governmental agencies of this and other states and the federal government and nongovernmental persons interacting with governmental agencies of this state. If appropriate, those standards may specify differing levels of standards from which governmental agencies of this state may choose in implementing the most appropriate standard for a particular application.

History: Laws 2001, ch. 131, 19.



Section 14-16-20 - Electronic certifications, permits, registrations and licenses.

14-16-20. Electronic certifications, permits, registrations and licenses.

A governmental agency may provide by rule the manner by which an applicant may satisfy by electronic means all agency requirements relating to certifications, permits, registrations, and licenses including but not limited to obtaining, renewing, reactivating, and reinstating, a professional or occupational certification, permit, registration or license.

History: Laws 2013, ch. 30, 2.



Section 14-16-21 - Electronic certifications, permits, registrations and licenses.

14-16-21. Electronic certifications, permits, registrations and licenses.

A governmental agency may provide by rule the manner by which an applicant may satisfy by electronic means all agency requirements to obtain, renew, reactivate and reinstate a professional or occupational certification, permit, registration or license.

History: Laws 2013, ch. 68, 2.









Chapter 15 - Administration of Government

Article 1 - Information and Communications Management



Article 1A - Automated Data Processing



Article 1B - Information and Communication Management



Article 1C - Information Technology Management



Article 2 - Communications Division

Section 15-2-1 - Recompiled.

15-2-1. Recompiled.



Section 15-2-2 - Recompiled.

15-2-2. Recompiled.



Section 15-2-2.1 - Recompiled.

15-2-2.1. Recompiled.



Section 15-2-3 - Recompiled.

15-2-3. Recompiled.



Section 15-2-4 - Recompiled.

15-2-4. Recompiled.



Section 15-2-5 - Recompiled.

15-2-5. Recompiled.



Section 15-2-8 - Recompiled.

15-2-8. Recompiled.






Article 3 - Miscellaneous State Buildings Provisions

Section 15-3-1 - Recompiled.

15-3-1. Recompiled.



Section 15-3-2 - Recompiled.

15-3-2. Recompiled.



Section 15-3-4 - Purpose of act.

15-3-4. Purpose of act.

It is the purpose of this act [15-3-4, 15-3-5 NMSA 1978] to set aside a permanent area and integrated site for future use.

History: 1953 Comp., 6-1-19, enacted by Laws 1957, ch. 92, 1.



Section 15-3-5 - Penitentiary property transferred.

15-3-5. Penitentiary property transferred.

The remaining property on Cordova road held in the name of the New Mexico state penitentiary, including the former site of the New Mexico state penitentiary, is hereby transferred to the facilities management division of the general services department. The land shall be held in the name of the state of New Mexico.

History: 1953 Comp., 6-1-20, enacted by Laws 1957, ch. 92, 2; 1977, ch. 247, 59; 1983, ch. 301, 46; 2013, ch. 115, 12.



Section 15-3-6 - Lease of former penitentiary land.

15-3-6. Lease of former penitentiary land.

The facilities management division of the general services department may execute on behalf of the state of New Mexico as lessor, from time to time, agreements of lease of all or any part of the real property on Cordova road in Santa Fe, New Mexico formerly held in the name of the penitentiary of New Mexico and now administered by the division to such persons on such terms and conditions and for such consideration as the division determines in the exercise of its discretion to be advantageous to the state of New Mexico; but no such agreement of lease shall provide for a term of more than five years from the date thereof unless first approved by the state board of finance.

History: 1953 Comp., 6-1-22, enacted by Laws 1959, ch. 174, 2; 1977, ch. 247, 60; 1983, ch. 301, 47; 2013, ch. 115, 13.



Section 15-3-6.1 - State penitentiary; lease for motion pictures.

15-3-6.1. State penitentiary; lease for motion pictures.

The corrections department, the facilities management division of the general services department and the New Mexico film division of the economic development department shall enter into a joint powers agreement to make the old state penitentiary at Santa Fe available for use by the motion picture industry. The property and structures that fall within the existing security perimeter fence at the old state penitentiary at Santa Fe and any building not used by the corrections department that is within three hundred yards of the outside of the security perimeter fence of the old state penitentiary at Santa Fe shall be made available for lease at reasonable market rates to the motion picture industry for economic development.

History: Laws 2001, ch. 195, 1; 2013, ch. 115, 14.



Section 15-3-11 to 15-3-12 - Recompiled.

15-3-11 to 15-3-12. Recompiled.



Section 15-3-12.1 - Water conservation devices; state government building.

15-3-12.1. Water conservation devices; state government building.

The construction of new state government buildings shall provide for water conservation devices, including flow-limiting faucets in lavatories and other water dispensing facilities.

History: Laws 1995, ch. 73, 1.



Section 15-3-13 - Recompiled.

15-3-13. Recompiled.



Section 15-3-14, 15-3-15 - Recompiled.

15-3-14, 15-3-15. Recompiled.



Section 15-3-17 - Park system near capitol grounds.

15-3-17. [Park system near capitol grounds.]

The regulation and control of the flow of water in the Santa Fe river, the prevention of pollution thereof, the preservation of the trees and other growth along the shores of said stream, from the Denver & Rio Grande railroad bridge to the Canon Road bridge on Palace avenue, within the city of Santa Fe, and a comprehensive and systematic development of such portion of said river and its banks as a park system, are hereby declared to be proper objects of state encouragement and support, as tending to improve the capital city of the state and the capitol buildings and grounds.

History: Laws 1929, ch. 15, 1; C.S. 1929, 134-1206; 1941 Comp., 6-213; 1953 Comp., 6-1-18.



Section 15-3-19 - Recompiled.

15-3-19. Recompiled.



Section 15-3-22, 15-3-23 - Recompiled.

15-3-22, 15-3-23. Recompiled.



Section 15-3-23.2 - Recompiled.

15-3-23.2. Recompiled.



Section 15-3-24 - Recompiled.

15-3-24. Recompiled.



Section 15-3-24.1 - Capital projects fund; created.

15-3-24.1. Capital projects fund; created.

A. There is created in the state treasury the "capital projects fund" from which appropriations for specific projects and programs shall be made. The state treasurer shall deposit in this fund all amounts specifically appropriated to this fund and all governmental grants designated to or authorized for deposit in this fund.

B. Fifty-six million nine hundred forty-two thousand three hundred seventy-one dollars ($56,942,371) is appropriated from the general fund to the capital projects fund created in Subsection A of this section for expenditure in the seventy-seventh through eightieth fiscal years. In the event that general fund revenues and balances, including all other transfers to the general fund authorized by law, are insufficient to meet the level of this appropriation, an amount not to exceed this amount is authorized by the legislature to be expended from the general fund operating reserve pursuant to Section 6-4-2.1 NMSA 1978.

History: Laws 1989, ch. 315, 1.



Section 15-3-24.2 - Recompiled.

15-3-24.2. Recompiled.



Section 15-3-34 - Public buildings; flag display.

15-3-34. Public buildings; flag display.

The prisoner of war and missing in action flag shall be displayed on legal public holidays in New Mexico at all public buildings with flagpoles owned by the state in accordance with rules adopted by the veterans' services department.

History: Laws 1991, ch. 39, 1; 2001, ch. 319, 21; 2004, ch. 19, 23.



Section 15-3-35 - Lease-purchase agreements; approval of legislature.

15-3-35. Lease-purchase agreements; approval of legislature.

A. A financing agreement under which a state agency is to occupy a building or other real property and that contains an option to purchase for a price that is reduced according to the lease payments made is subject to the following criteria:

(1) the agreement shall not become effective until it has been ratified and approved by the legislature; and

(2) if the state agency is subject to the jurisdiction of the facilities management division of the general services department pursuant to the Property Control Act [Chapter 15, Article 3B NMSA 1978], the agreement shall provide that, if the real property is purchased, title to the real property shall be issued in the name of the facilities management division.

B. Legislative ratification and approval of an agreement pursuant to Subsection A of this section shall not create a legal obligation for the state agency to continue the lease from year to year or to purchase the real property.

C. As used in this section, "state agency" means the state or any of its branches, agencies, departments, boards, instrumentalities or institutions, but "state agency" does not include state educational institutions or state-chartered charter schools.

History: Laws 2007, ch. 184, 1; 2013, ch. 115, 15.



Section 15-3-36 - Energy efficiency standards for public buildings.

15-3-36. Energy efficiency standards for public buildings.

A. As used in this section:

(1) "department" means the energy, minerals and natural resources department;

(2) "new building" means a building to be constructed that is designed with a square footage of three thousand or more square feet;

(3) "selected building addition" means an addition to a building that increases the square footage of the building by three thousand or more square feet; and

(4) "selected building renovation" means a renovation of a building that includes upgrade or replacement of at least two of the following:

(a) heating, ventilation and air conditioning systems;

(b) electrical systems, including lighting systems; and

(c) the components that separate the interior and the exterior environments of a building and serve to protect the indoor environment and facilitate climate control.

B. Except as provided in Subsection C of this section, a new building, selected building addition or selected building renovation that is financed to any extent with legislative appropriations of state general fund revenues, severance tax bond proceeds, supplemental severance tax bond proceeds or state general obligation bond proceeds shall be designed and constructed to attain the energy star qualification of the United States environmental protection agency, or an alternative, equivalent standard specified by rule of the department.

C. The requirements of this section do not apply to:

(1) a new building, a selected building addition or a selected building renovation for which the initial legislative appropriation is made prior to January 1, 2011;

(2) a new building, a selected building addition or a selected building renovation for which, in the department's opinion, substantial design expenditures have been made prior to July 1, 2010;

(3) a selected building addition to an existing building or a selected building renovation to an existing building if the existing building is listed in the state register of cultural properties of the national register of historic places; or

(4) a new building, selected building addition or selected building renovation if the department determines that the costs of compliance with the requirements of this section would exceed the estimated life-cycle savings of the building, addition or renovation.

History: Laws 2010, ch. 73, 1.






Article 3A - Governor's Residence Advisory Commission

Section 15-3A-1 - Governor's residence advisory commission; created.

15-3A-1. Governor's residence advisory commission; created.

A. There is created the "governor's residence advisory commission" which shall be administratively attached to the general services department.

B. The commission shall consist of five members selected as follows:

(1) the governor or his designee;

(2) the secretary of general services or his designee; and

(3) three members appointed by the governor from a list of names submitted by the governor's mansion foundation, a nonprofit, charitable corporation of this state. The chairman of the commission shall be elected annually from among the commission membership.

C. Appointed members shall serve for terms of four years each and vacancies in any appointed member's seat shall be filled for the remainder of the unexpired term in the same manner as the original appointment was made.

D. Appointed members shall receive no compensation but shall be paid per diem and mileage as provided for nonsalaried officers in the Per Diem and Mileage Act [10-8-1 NMSA 1978].

History: Laws 1989, ch. 363, 1.



Section 15-3A-2 - Duties and powers.

15-3A-2. Duties and powers.

A. The governor's residence advisory commission shall:

(1) plan, assemble, dispose and acquire furnishings, art, landscaping materials and plants and other decorations for the public areas of the official residence of the governor;

(2) monitor and report on the status of maintenance of the governor's residence and recommend to the general services department and to the legislature actions necessary to repair, maintain and renovate the residence;

(3) conduct a detailed inventory at the beginning of each governor's term and annually prepare and submit to the legislature, the governor and the general services department a written inventory of and a statement on the condition of these public furnishings, art decorations and other items of the residence, as well as a written statement on the condition of the residence as a whole; and

(4) develop statewide interest in the residence and effect such measures as will enhance the governor's ability to provide appropriate hospitality to the visitors of the residence.

B. The commission may:

(1) utilize the assistance of individuals, the general services department, other state agencies and nonprofit charitable corporations in carrying out its duties;

(2) accept on behalf of the state from any private or other public sources, money, gifts, donations and bequests for use by the commission in carrying out its duties; and

(3) enter into public promotions of its endeavors and publish such materials as it deems appropriate to promote the purposes of the commission.

History: Laws 1989, ch. 363, 2.



Section 15-3A-3 - Trust fund created.

15-3A-3. Trust fund created.

There is created in the state treasury a permanent trust fund which shall be known as the "governor's residence preservation fund". The fund shall consist of all gifts, donations and bequests of money to the governor's residence advisory commission as well as any appropriations made to the commission. Earnings from the investment of the fund shall be credited to the fund. Expenditure of the fund shall be only for the purposes for which the commission was created and shall be paid to the commission upon vouchers signed by the chairman of the commission and warrants issued by the secretary of finance and administration.

History: Laws 1989, ch. 363, 3.






Article 3B - Property Control

Section 15-3B-1 - Short title.

15-3B-1. Short title.

Chapter 15, Article 3B NMSA 1978 may be cited as the "Property Control Act".

History: 1978 Comp., 15-3B-1, enacted by Laws 2001, ch. 319, 1.



Section 15-3B-2 - Definitions.

15-3B-2. Definitions.

As used in the Property Control Act:

A. "capital outlay project" means the acquisition, improvement, alteration or reconstruction of assets of a long-term character that are intended to continue to be held or used, including land, buildings, machinery, furniture and equipment. A "capital outlay project" includes all proposed expenditures related to the entire undertaking;

B. "department" means the general services department;

C. "director" means the director of the division;

D. "division" means the facilities management division of the department;

E. "jurisdiction" means all state buildings and land except those under the control and management of the state armory board, the border authority, the cultural affairs department, the state fair commission, the department of game and fish, the department of transportation, the commissioner of public lands, the state parks division of the energy, minerals and natural resources department, the state institutions of higher learning, regional education cooperatives, the New Mexico school for the deaf, the New Mexico school for the blind and visually impaired, the judicial branch, the legislative branch, property acquired by the economic development department pursuant to the Statewide Economic Development Finance Act [Chapter 6, Article 25 NMSA 1978] and property acquired by the public school facilities authority pursuant to the Public School Capital Outlay Act [Chapter 22, Article 24 NMSA 1978]; and

F. "secretary" means the secretary of general services.

History: 1953 Comp., 6-2-43, enacted by Laws 1972, ch. 74, 2; 1978 Comp., 15-3-22, recompiled and amended as 1978 Comp., 15-3B-2 by Laws 2001, ch. 319, 2; 2003, ch. 349, 24; 2004, ch. 125, 4; 2009, ch. 45, 1; 2013, ch. 115, 16.



Section 15-3B-3 - Facilities management division; creation; director.

15-3B-3. Facilities management division; creation; director.

The "facilities management division" is created within the department. The director shall be appointed by the secretary with the governor's consent.

History: 1953 Comp., 6-2-25, enacted by Laws 1968, ch. 43, 1; 1977, ch. 247, 68; 1983, ch. 301, 45; 1978 Comp., 15-3-1, recompiled and amended as 1978 Comp., 15-3B-3 by Laws 2001, ch. 319, 3; 2013, ch. 115, 17.



Section 15-3B-4 - Division; duties; federal funds.

15-3B-4. Division; duties; federal funds.

A. The division shall:

(1) assign the use or occupancy of state buildings and lands under its jurisdiction to the state agency or political subdivision that may make the best and highest beneficial use of the property;

(2) regulate the use or occupancy of buildings and real property under its jurisdiction and make reasonable requirements for the continuation of that use or occupancy;

(3) establish space standards for buildings under its jurisdiction;

(4) have custody of all maps, deeds, plats, plans, specifications, contracts, books and other papers connected with state buildings under its jurisdiction;

(5) secure copies of all documents of title to all real property under its jurisdiction held in the name of the state or for the use of the state, and index those documents so that the status of real property held by the state under its jurisdiction can be readily ascertained;

(6) control the lease or rental of space in private buildings by state executive agencies other than the state land office, including inspection for code compliance and life and safety issues. The director may act as lessee on behalf of a state agency if the division determines it is in the best interest of the state;

(7) make rules for the conduct of all persons in and about buildings and grounds under its jurisdiction necessary and proper for the safety, care and preservation of the buildings and grounds and for the safety and convenience of the persons while they are in and about the buildings and grounds;

(8) have the power to sell state buildings and real property under its jurisdiction in accordance with Sections 13-6-2 and 13-6-3 NMSA 1978. Any such sale shall be by quitclaim deed;

(9) have the power to purchase title insurance or a title opinion in conjunction with the sale of state buildings or land;

(10) have the power to enter into contracts for the improvement, alteration and reconstruction of the state buildings under its jurisdiction, including the governor's residence, and for the design and construction of additional buildings, to the extent funds are available;

(11) develop long-range programs for the continuing preservation and repair of buildings and improvements and for beautification of grounds and premises under its jurisdiction;

(12) conduct continuing review and analysis of requirements for additional structures and facilities to house state agencies;

(13) ensure that on-site inspections of capital projects are conducted to verify that construction specifications are being met; and

(14) receive gifts, grants and donations from the federal government or other sources for the public buildings repair fund.

B. The provisions of this section are subject to federal law or rules if the buildings or property was purchased with federal funds.

C. The division and a state agency or institution that controls property exempt from the jurisdiction of the division may enter into a joint powers agreement pursuant to the Joint Powers Agreements Act [11-1-1 NMSA 1978] giving the division the power to exercise control of the property as specified in the agreement.

History: 1953 Comp., 6-2-26, enacted by Laws 1968, ch. 43, 2; 1971, ch. 285, 2; 1973, ch. 209, 1; 1977, ch. 247, 69; 1977, ch. 385, 14; repealed and new by Laws 1978, ch. 166, 14; 1980, ch. 151, 16; 2001, ch. 293, 1; 1978 Comp., 15-3-2, recompiled and amended as 1978 Comp., 15-3B-4 by Laws 2001, ch. 319, 4.



Section 15-3B-5 - Position of staff architect created; duties and responsibilities.

15-3B-5. Position of staff architect created; duties and responsibilities.

A. The position of "staff architect" is created within the division. The staff architect shall be a legal resident of and an architect registered in the state for at least two years. The staff architect shall assist the director in carrying out the provisions and requirements of the Property Control Act [15-3B-1 NMSA 1978].

B. The staff architect shall review plans and specifications developed by architects or engineers contracted for the construction of new buildings or for the remodeling or renovation of existing state buildings under the jurisdiction of the division.

C. The staff architect may develop plans and specifications for state projects whose expenditures do not exceed five hundred thousand dollars ($500,000) and that consist of repair, replacement or remodeling of nonstructural elements.

D. A staff architect who subsequently leaves the position, or any firm he may subsequently be employed by, is prohibited for a period of two years from providing architectural services or bidding on the construction, remodeling or renovation of a state building if he developed or worked on the plans or specifications for such construction, remodeling or renovation while employed as staff architect.

History: 1953 Comp., 6-2-30, enacted by Laws 1968, ch. 43, 6; 1975, ch. 177, 1; 1977, ch. 247, 72; 1977, ch. 360, 3; 1978, ch. 69, 1; 1981, ch. 277, 1; 1983, ch. 301, 51; 1978 Comp., 15-3-13, recompiled and amended as 1978 Comp., 15-3B-5 by Laws 2001, ch. 319, 5.



Section 15-3B-6 - Building and remodeling.

15-3B-6. Building and remodeling.

The division may do all acts necessary and proper for the redesigning, major renovation and remodeling of present state buildings and the erection of additional state buildings when needed. The division may let contracts for these purposes in accordance with the provisions of the Procurement Code [13-1-28 through 13-1-199 NMSA 1978]. A contract for such redesigning, major renovation, remodeling or construction that costs more than five million dollars ($5,000,000), not including gross receipts tax, must first be approved by the state board of finance. This section applies only to state buildings under the division's jurisdiction.

History: 1953 Comp., 6-2-29, enacted by Laws 1968, ch. 43, 5; 1971, ch. 285, 6; 1977, ch. 247, 71; 1978, ch. 209, 1; 1983, ch. 301, 49; 1989, ch. 324, 9; 1996, ch. 46, 3; 1978 Comp., 15-3-11, recompiled and amended as 1978 Comp., 15-3B-6 by Laws 2001, ch. 319, 6; 2007, ch. 312, 3; 2013, ch. 215, 1.



Section 15-3B-7 - Lease of land or buildings for private use.

15-3B-7. Lease of land or buildings for private use.

A. The division may lease any land or building under its jurisdiction to private use until the land or building is needed for public use. All income from the leases shall be deposited in the public buildings repair fund. All leases shall be made in accordance with Sections 13-6-2.1 and 13-6-3 NMSA 1978. The division shall establish building use fees by rule for property under its jurisdiction; provided that this provision does not apply to residences furnished to state officials or employees for the legitimate convenience of the employer and that are not taxable benefits for general income tax purposes. All state departments and institutions whose property is under the jurisdiction of the division shall remit building use fees collected from lessees to the division for deposit into the public buildings repair fund. Departments and institutions may charge separate utility costs for property where the property is not separately metered, and those costs may be deposited to the credit of the department's or institution's operating budget.

B. The division, subject to the approval of the state board of finance and after following the bidding procedures required by the Procurement Code [13-1-28 NMSA 1978] for the purchase of tangible personal property, may enter into long-term leases of vacant lands where the lessor contracts with the state to construct and complete buildings, subject to the approval of the staff architect, as a condition precedent to the start of the lease term. The buildings shall comply with applicable state and federal laws and codes. A lease shall not be executed pursuant to this subsection until the staff architect has filed with the legislative finance committee a detailed statement of his evaluation and approval of the proposed building.

History: 1953 Comp., 6-2-32, enacted by Laws 1968, ch. 43, 8; 1971, ch. 285, 7; 1977, ch. 247, 73; 1978, ch. 209, 2; 1996, ch. 46, 4; 1978 Comp., 15-3-14, recompiled and amended as 1978 Comp., 15-3B-7 by Laws 2001, ch. 319, 7.



Section 15-3B-7.1 - State buildings; use in motion pictures.

15-3B-7.1. State buildings; use in motion pictures.

The facilities management division of the general services department shall provide for the free access to state buildings by the motion picture industry.

History: Laws 2001, ch. 196, 1; 2013, ch. 115, 18.



Section 15-3B-8 - Acquisition of land.

15-3B-8. Acquisition of land.

The division may acquire land through purchase or through gift or donation; provided, however, that acquisitions shall first be approved by the state board of finance. The title of acquired land shall vest in the state.

History: 1978 Comp., 15-3B-8, enacted by Laws 2001, ch. 319, 8.



Section 15-3B-9 - Lease of New Mexico finance authority property; maintenance and repair.

15-3B-9. Lease of New Mexico finance authority property; maintenance and repair.

The division may enter into long-term leases, not to exceed ninety-nine years, on property owned by the New Mexico finance authority for state use. Lease of the property owned by the New Mexico finance authority may require the department to operate, maintain and make renovations and repairs to the property.

History: 1978 Comp., 15-3B-9, enacted by Laws 2001, ch. 319, 9.



Section 15-3B-10 - Capital projects; administrative fees.

15-3B-10. Capital projects; administrative fees.

The cost of a capital project shall include an administrative fee to cover the cost of administering the capital project. The fee shall be three percent of the appropriated amount of a capital project.

History: 1978 Comp., 15-3B-10, enacted by Laws 2001, ch. 319, 10; 2015, ch. 146, 1.



Section 15-3B-11 - Capital projects; contingency limitation.

15-3B-11. Capital projects; contingency limitation.

No more than six and one-half percent of the cost of a capital project shall be used for contingencies. For the purposes of this section, "contingencies" means unforeseeable elements of cost within the defined scope of the capital project.

History: 1978 Comp., 15-3-23.2, enacted by Laws 1984 (1st S.S.), ch. 10, 10; recompiled and amended as 1978 Comp., 15-3B-11 by Laws 2001, ch. 319, 11.



Section 15-3B-12 - Feasibility study of energy sources.

15-3B-12. Feasibility study of energy sources.

Before a contract is executed for the construction, major alteration or renovation of a state-owned building, the division may have a feasibility study made on the use of energy sources other than fossil fuels for the heating and air conditioning of the proposed building. A copy of the feasibility study shall remain on file with the division and shall be open to public inspection.

History: 1953 Comp., 6-2-29.1, enacted by Laws 1975, ch. 200, 1; 1983, ch. 301, 50; 1978 Comp., 15-3-12, recompiled and amended as 1978 Comp., 15-3B-12 by Laws 2001, ch. 319, 12.



Section 15-3B-13 - Parking facilities required for state buildings; standards.

15-3B-13. Parking facilities required for state buildings; standards.

A. A state building shall not be constructed or enlarged to a major degree without providing adequate parking facilities, as approved by the staff architect, for the use of the public officers and employees employed in the building and for the use of those members of the public reasonably expected to enter the building on public business.

B. The provisions of this section shall not apply to historic sites or state buildings in historical zones as designated by local government ordinance.

History: 1953 Comp., 6-6-18, enacted by Laws 1977, ch. 360, 1; 1978 Comp., 15-3-19, recompiled and amended as 1978 Comp., 15-3B-13 by Laws 2001, ch. 319, 13.



Section 15-3B-14 - Concessions.

15-3B-14. Concessions.

A. The division may grant concession contracts in state buildings under its jurisdiction, except concession contracts authorized to be entered into by the state parks division of the energy, minerals and natural resources department pursuant to Section 16-2-9 NMSA 1978 or the commission for the blind pursuant to Section 22-14-24 NMSA 1978, at such fees as the division prescribes.

B. Concessions shall be granted only under written contract, the faithful performance of which shall be secured by a bond prescribed by the division. All income from such concessions shall be deposited in the public buildings repair fund.

History: 1953 Comp., 6-2-33, enacted by Laws 1968, ch. 43, 9; 1971, ch. 285, 8; 1977, ch. 247, 74; 1978 Comp., 15-3-15, recompiled and amended as 1978 Comp., 15-3B-14 by Laws 2001, ch. 319, 14.



Section 15-3B-15 - Maintenance charges; credited to agency operating budget.

15-3B-15. Maintenance charges; credited to agency operating budget.

A state agency that occupies a facility under the jurisdiction of the division and that acts as the representative of the division pursuant to a use agreement between the division and the state agency may charge maintenance and utility costs to other entities that use the facility. The charges shall be deposited to the credit of the state agency to cover maintenance and utility expenses.

History: 1978 Comp., 15-3B-15, enacted by Laws 2001, ch. 319, 15.



Section 15-3B-16 - Capital program; fund created; allocation and expenditure for capital outlay.

15-3B-16. Capital program; fund created; allocation and expenditure for capital outlay.

A. The "capital program fund" is created in the state treasury. To this fund shall be credited all appropriations for capital outlay projects under the jurisdiction of the division.

B. The capital program fund shall be allocated by the division for capital outlay projects specified by the legislature in accordance with the provisions of the Property Control Act [15-3B-1 NMSA 1978].

History: 1953 Comp., 6-2-44, enacted by Laws 1972, ch. 74, 3; 1983, ch. 301, 53; 1978 Comp., 15-3-23, recompiled and amended as 1978 Comp., 15-3B-16 by Laws 2001, ch. 319, 16.



Section 15-3B-17 - Capitol buildings repair fund; creation; expenditures.

15-3B-17. Capitol buildings repair fund; creation; expenditures.

A. The "capitol buildings repair fund" is created in the state treasury. To this fund shall be transferred, after payments required by Laws 1997, Chapter 178, Section 1 to the New Mexico finance authority, all income, including distributions from the land grant permanent fund derived from lands granted to the state by the United States congress for legislative, executive and judicial public buildings. Two percent of this fund shall be transferred annually to a "state capitol maintenance fund", hereby created, as a special perpetual fund for the upkeep and maintenance of the capitol renovation and capitol grounds.

B. The capitol buildings repair fund may be used to repair, remodel and equip capitol buildings and adjacent lands, to repair or replace building machinery and building equipment located in capitol buildings and to contract for options, no one of which costs more than ten thousand dollars ($10,000), to purchase real estate to be put to state use. Any money used for consideration in acquiring an option to purchase real estate shall be applied against the purchase price of the real estate if the option is exercised. No money shall be expended from the capitol buildings repair fund without authorization of the state board of finance

C. In the event a capital outlay project exceeds authorized project cost by five percent or less, the state board of finance may authorize the division to supplement the authorized cost by an allocation not to exceed five percent of the authorized cost from the capitol buildings repair fund to the extent of the unencumbered and unexpended balance of the fund.

History: 1953 Comp., 6-2-45, enacted by Laws 1972, ch. 74, 4; 1979, ch. 177, 1; 1992, ch. 92, 1; 1997, ch. 178, 4; 1978 Comp., 15-3-24, recompiled and amended as 1978 Comp., 15-3B-17 by Laws 2001, ch. 319, 17; 2017 (1st S.S.), ch. 1, 6.



Section 15-3B-18 - Public buildings repair fund; created; expenditures.

15-3B-18. Public buildings repair fund; created; expenditures.

A. The "public buildings repair fund" is created in the state treasury. The fund shall consist of appropriations, building use fees, concession fees, gifts, grants, donations and bequests. Money in the fund shall not revert at the end of any fiscal year. The fund shall be administered by the division.

B. Expenditures may be made from the public buildings repair fund only for operating expenses of the division and necessary repair, renovation and purchase of physical plant equipment for public buildings under the jurisdiction of the division.

C. The division shall establish priorities for the use of the public buildings repair fund and shall submit to the legislature in each regular session a list of recommended expenditures to be made from the fund in the following fiscal year. The public buildings repair fund shall be expended pursuant to appropriations by the legislature.

History: Laws 1996, ch. 46, 1; 1978 Comp., 15-3-11.1, recompiled and amended as 1978 Comp., 15-3B-18 by Laws 2001, ch. 319, 18.



Section 15-3B-19 - Building use fees; transfers to fund.

15-3B-19. Building use fees; transfers to fund.

The secretary shall establish a schedule of building use fees for state agencies occupying space in state-owned buildings under the jurisdiction of the division. The building use fees shall equal the estimated cost for the next fiscal year of operating expenses for the division and planned and emergency repairs, renovations and purchase of physical plant equipment; provided that total fees shall not exceed ten million dollars ($10,000,000) in any fiscal year. The building use fees shall be included in the budget requests of pertinent state agencies. At the beginning of each fiscal year, the department of finance and administration shall transfer to the public buildings repair fund the amounts appropriated for building use fees.

History: Laws 1996, ch. 46, 2; 1978 Comp., 15-3-11.2, recompiled and amended as 1978 Comp., 15-3B-19 by Laws 2001, ch. 319, 19.



Section 15-3B-20 - Property control reserve fund; created; purpose.

15-3B-20. Property control reserve fund; created; purpose.

The "property control reserve fund" is created in the state treasury. The purpose of the fund is to provide a reserve account from which the division can purchase, construct or renovate or plan for the construction or renovation of state office buildings, in particular to alleviate the state's reliance on leased office space. The fund shall consist of appropriations, money from the sale of real property under the jurisdiction of the division, gifts, grants, donations, bequests and income from investment of the fund. Money in the fund shall not revert to the general fund at the end of any fiscal year. The division shall administer the fund subject to appropriation by the legislature. The legislature shall appropriate money in the fund to the division to purchase or acquire land and purchase, construct or renovate or plan for the construction or renovation of state office buildings in accordance with the state's four-year major capital improvements plan. Disbursements from the fund shall be made on warrants drawn by the secretary of finance and administration pursuant to vouchers signed by the director or the director's authorized representative.

History: Laws 1998, ch. 58, 1; 1978 Comp., 15-3-24.2, recompiled and amended as 1978 Comp., 15-3B-20 by Laws 2001, ch. 319, 20; 2013, ch. 174, 1.



Section 15-3B-21 - Health and human services office building.

15-3B-21. Health and human services office building.

A. Subject to the provisions of this section, the facilities management division of the general services department, after consulting with the human services department and the children, youth and families department and on behalf of those departments, shall:

(1) enter into agreements necessary for the land acquisition, if necessary, and the planning, designing, constructing, equipping and furnishing of a new health and human services office building in the county or municipality of Santa Fe that will serve as the first phase of the health and human services office complex and be occupied by the human services department and the children, youth and families department, provided that, in entering into the agreements, the division shall consider state and private land acquisition options, including potential trades of land; and

(2) enter into a lease purchase agreement with the owner of the building for the leasing of the building by the facilities management division with an option to purchase for a price that is reduced according to the payments made pursuant to the agreement; provided that the lease purchase agreement shall:

(a) specify the principal, interest and maintenance component of each payment made, provided further that: 1) the initial principal shall not exceed eighty million dollars ($80,000,000); and 2) the net effective interest rate shall not exceed the maximum permitted by the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978];

(b) provide that there is no legal obligation for the facilities management division to continue the lease from year to year or to purchase the building;

(c) provide that the lease shall be terminated if sufficient appropriations are not available to meet the current lease payments;

(d) provide that the lease payments include a maintenance component that shall escalate annually and, over the length of the agreement, approximate the amount that will be needed for the maintenance and repair of the building; and

(e) provide that if the building is purchased, title to the building shall be issued in the name of the facilities management division.

B. The facilities management division shall enter into such financing arrangements as are necessary to construct, occupy and acquire the building by the most cost-effective method and, if the division determines that the issuance of lease purchase revenue bonds by the New Mexico finance authority pursuant to Section 6-21-6.14 NMSA 1978 is the most cost-effective financing arrangement, the New Mexico finance authority is authorized to:

(1) issue bonds, in an amount not to exceed eighty million dollars ($80,000,000), pursuant to that section;

(2) include a maintenance component as part of the lease payments received; and

(3) use a portion of the net proceeds from the sale of the bonds for debt service payments that are due before sufficient lease payments have been deposited into the debt service fund.

C. No contract or financing arrangement entered into pursuant to Subsection A or B of this section shall be effective until approved by the attorney general for legal sufficiency.

D. Neither a request for proposals shall be issued pursuant to Subsection A or B of this section nor a contract entered into pursuant to those subsections without prior review by the capitol buildings planning commission to ensure that:

(1) the request for proposals or the contract is the most cost-effective method for acquiring the building; and

(2) the building and its proposed use are within the scope of the commission's master plan.

E. The facilities management division shall enter into subleases with the human services department and the children, youth and families department for the lease of office space within the building, provided that the payments made under the subleases shall equal the payments due by the facilities management division under the lease purchase agreement. The facilities management division may also sublease available space within the building to any state agency if:

(1) the space subject to an existing sublease has been reduced by agreement between the facilities management division and the existing sublessee;

(2) the previous sublease for the available space has been terminated due to the failure of the sublessee to obtain appropriations or otherwise receive the money necessary for making the lease payments; or

(3) the previous sublessee of the available space has been relocated by an act of the legislature.

F. Notwithstanding any provision restricting budget adjustments, upon the certification by the director of the facilities management division that the building is completed and suitable for occupancy, the secretary of finance and administration may transfer between and among the categories and programs of the current operating budget of each agency that will occupy the building any unexpended or unencumbered appropriation for lease payments or building maintenance. The transferred appropriations shall be expended by the facilities management division for lease payments due pursuant to the lease purchase agreement.

G. During the term of the lease purchase agreement, each sublessee shall include, in its annual budget request, the amount due under its sublease during the next fiscal year, and the sublessee and the facilities management division shall use their best efforts to secure the appropriation.

History: Laws 2009, ch. 145, 1; 2013, ch. 115, 19.






Article 4 - Federal Property and Commodities Division



Article 5 - Telecommunications Bureau

Section 15-5-1 - Recompiled.

15-5-1. Recompiled.



Section 15-5-2 - Recompiled.

15-5-2. Recompiled.



Section 15-5-3 - Recompiled.

15-5-3. Recompiled.



Section 15-5-4 - Recompiled.

15-5-4. Recompiled.



Section 15-5-5 - Recompiled.

15-5-5. Recompiled.



Section 15-5-6 - Recompiled.

15-5-6. Recompiled.






Article 5A - Arts and Cultural District Act

Section 15-5A-1 - Short title.

15-5A-1. Short title.

Sections 1 through 7 [15-5A-1 through 15-5A-7 NMSA 1978] of this act may be cited as the "Arts and Cultural District Act".

History: Laws 2007, ch. 160, 1.



Section 15-5A-2 - Definitions.

15-5A-2. Definitions.

As used in the Arts and Cultural District Act:

A. "arts and cultural district" means a developed district of public and private uses designated by the commission or a municipality;

B. "commission" means the New Mexico arts commission; and

C. "coordinator" means the person responsible for coordinating the main street program pursuant to Subsection B of Section 3-60B-3 NMSA 1978.

History: Laws 2007, ch. 160, 2.



Section 15-5A-3 - Main street program coordinator; duties.

15-5A-3. Main street program coordinator; duties.

A. The coordinator shall:

(1) review and approve or reject applications from municipalities, citizens and nonprofit organizations to designate state-authorized arts and cultural districts pursuant to the Arts and Cultural District Act [15-5A-1 NMSA 1978];

(2) administer and promote an application process for the designation of state-authorized arts and cultural districts;

(3) provide financial grants or contracts for development of a state-authorized arts and cultural district, including planning, designing, construction and renovation costs; and

(4) develop policies and standards for the designation of state-authorized arts and cultural districts and for the declassification should a state-authorized arts and cultural district not comply with the policies and standards established by the commission as set forth in an approved application.

B. The coordinator shall require annual reports from each state-authorized arts and cultural district for purposes of reviewing the activities of that district, including the compliance of the district with the policies and standards of the commission and with the conditions of an approved application.

History: Laws 2007, ch. 160, 3.



Section 15-5A-4 - Arts and cultural districts; creation.

15-5A-4. Arts and cultural districts; creation.

A. A state-authorized arts and cultural district may be created by the municipality in which the proposed arts and cultural district will be located only if the proposed district is approved by the commission.

B. A municipally authorized arts and cultural district may be created by a municipality with a population greater than fifty thousand in which the proposed arts and cultural district will be located if the proposed district meets the criteria set forth in Subsection C of this section.

C. An arts and cultural district shall:

(1) be in a geographically contiguous area that ranges in size from a portion of a municipality to a regional district with a special coherence;

(2) be distinguished by physical and cultural resources that play a vital role in the life and development, including economic and cultural development, of a community;

(3) focus on a cultural compound, a major art institution, art and entertainment businesses, an area with arts and cultural activities or cultural or artisan production; and

(4) be engaged in promotion, preservation and educational aspects of the arts and culture of that locale and contribute to the public through interpretive, educational and recreational uses.

History: Laws 2007, ch. 160, 4.



Section 15-5A-5 - State-authorized districts.

15-5A-5. State-authorized districts.

A. The coordinator shall review applications submitted by municipalities, citizens or nonprofit organizations for the purpose of designating an arts and cultural district and make a recommendation to the commission for action on each application. Citizens and nonprofit organizations that submit an application shall include a formal endorsement of the application by the municipal government in which the proposed district is to be located.

B. After reviewing an application for the designation of an arts and cultural district, the commission shall approve or reject the application or send it back to the applicant with a request for changes or additional information.

C. The commission shall designate no more than five arts and cultural districts in a calendar year. Rejected applicants may re-apply without prejudice.

D. If the commission approves an application for the designation of an arts and cultural district, it shall notify the applicant in writing and shall specify the terms and conditions of the commission's approval, including the terms and conditions set forth in the application and as modified by written agreement between the applicant and the commission.

E. After the commission approves an application for the designation of a state-authorized arts and cultural district, the applicable municipality may pass a local ordinance to establish the state-authorized arts and cultural district pursuant to the terms and conditions specified in the approved application. Municipalities may administer arts and cultural districts through a newly created local commission with a specific mission to oversee the district subject to review by the municipality.

History: Laws 2007, ch. 160, 5.



Section 15-5A-6 - Municipally authorized districts.

15-5A-6. Municipally authorized districts.

Municipalities with a population greater than fifty thousand that choose to authorize their own districts shall pass a local ordinance stating minimum requirements for establishing the arts and cultural district, and any municipally authorized arts and cultural district shall meet the criteria contained in Subsection C of Section 4 [15-5A-4 NMSA 1978] of the Arts and Cultural District Act.

History: Laws 2007, ch. 160, 6.



Section 15-5A-7 - Arts and cultural district fund established.

15-5A-7. Arts and cultural district fund established.

The "arts and cultural district fund" is created as a nonreverting fund in the state treasury. The fund consists of appropriations, gifts, grants, donations and bequests. The fund shall be administered by the cultural affairs department, and money in the fund is appropriated to the cultural affairs department to carry out the provisions of the Arts and Cultural District Act. Money in the fund shall be disbursed on warrants signed by the secretary of finance and administration pursuant to vouchers signed by the secretary of cultural affairs or the secretary's authorized representative.

History: Laws 2007, ch. 160, 7.






Article 6 - Planning Division



Article 7 - Risk Management Division

Section 15-7-1 - Definitions.

15-7-1. Definitions.

As used in Chapter 15, Article 7 NMSA 1978:

A. "board" means the risk management advisory board;

B. "director" means the director of the risk management division of the general services department;

C. "local public body" means all political subdivisions of the state and their agencies, instrumentalities and institutions;

D. "public employee" means any officer, employee or servant of a governmental entity, including elected or appointed officials, law enforcement officers and persons acting on behalf or in service of a governmental entity in any official capacity, whether with or without compensation, but the term does not include an independent contractor; and

E. "state" or "state agency" means the state of New Mexico or any of its branches, agencies, departments, boards, instrumentalities or institutions, including regional housing authorities.

History: 1953 Comp., 5-14-20.4, enacted by Laws 1977, ch. 385, 4; 1978, ch. 166, 6; 1982, ch. 19, 1; 1983, ch. 301, 63; 1996, ch. 45, 1.



Section 15-7-2 - Risk management division.

15-7-2. Risk management division.

A. There is established a "risk management division" of the general services department. The director of the risk management division shall be appointed by the secretary of general services. The director shall be knowledgeable and experienced in general insurance practices. The director shall be responsible for the acquisition and administration of all insurance purchased by the state. Except as provided by this section, no state agency may procure any kind of insurance other than through the risk management division.

B. The risk management division shall apportion to each state agency its contributions toward the purchase of insurance or for the providing of coverage for any risk not insured. The amount of contribution by each agency shall be determined by the risk management division and shall reflect the respective risks of each agency. All contributions toward the purchase of insurance or for the coverage of any risk not insured shall be paid into the public liability fund, the workers' compensation retention fund, the public property reserve fund or the group self-insurance fund, as appropriate. The department of finance and administration may collect or transfer funds from each agency to cover insurance or other costs, pursuant to the risk management division's instructions.

C. The director, upon a finding that efficiency and economy so require, may authorize any state agency to purchase insurance for, or otherwise cover, vision, dental, any group or individual health, life, accidental death and dismemberment or disability coverage. Any authorization granted shall be conditioned upon the prior approval by the director of any policy to be purchased and the premium to be paid by the agency.

History: Laws 1978, ch. 166, 7; 1983, ch. 301, 64; 1986, ch. 102, 5; 1989, ch. 231, 10.



Section 15-7-3 - Additional powers and duties of the risk management division.

15-7-3. Additional powers and duties of the risk management division.

A. The risk management division of the general services department may:

(1) enter into contracts;

(2) procure insurance, reinsurance or employee group benefits; provided that any proposal or contract for the procurement of any group health care benefits shall be subject to the provisions of the Health Care Purchasing Act [13-7-1 NMSA 1978]; and provided further that reinsurance or excess coverage insurance may be placed by private negotiation, notwithstanding the provisions of the Procurement Code [13-1-28 NMSA 1978], if the insurance or reinsurance has a restricted number of interested carriers, the board determines that the coverage is in the interest of the state and cannot otherwise be procured for a reasonable cost and the director seeks the advice and review of the board in the placement and in designing private negotiation procedures;

(3) in the manner prescribed by Subsection E of Section 9-17-5 NMSA 1978, after a notice and a public hearing, prescribe by regulation reasonable and objective underwriting and safety standards for governmental entities and reasonable standards for municipal self-insurance pooling agreements covering liability under the Tort Claims Act [41-4-1 NMSA 1978] and adopt such other regulations as may be deemed necessary;

(4) compromise, adjust, settle and pay claims;

(5) pay expenses and costs;

(6) in the manner prescribed by Subsection E of Section 9-17-5 NMSA 1978, prescribe by rule or regulation the rating bases, assessments, penalties and risks to be covered by the public liability fund, the workers' compensation retention fund and the public property reserve fund and the extent such risks are to be covered;

(7) issue certificates of coverage in accordance with Paragraph (6) of this subsection:

(a) to any governmental entity for any tort liability risk covered by the public liability fund;

(b) to any governmental entity for any personal injury liability risk or for the defense of any errors or act or omission or neglect or breach of duty, including the risks set forth in Paragraph (2) of Subsection B and Paragraph (2) of Subsection D of Section 41-4-4 NMSA 1978; and

(c) to any governmental entity for any part of risk covered by the workers' compensation retention fund, the surety bond fund or the public property reserve fund;

(8) study the risks of all governmental entities;

(9) initiate the establishment of safety programs and adopt regulations to carry out such programs in the manner prescribed by Subsection E of Section 9-17-5 NMSA 1978;

(10) hire a safety program director who shall coordinate all safety programs of all state agencies;

(11) consult with and advise local public bodies on their risk management problems; and

(12) employ full-time legal counsel who shall be under the exclusive control and supervision of the director and the secretary of general services.

B. The risk management division of the general services department shall provide liability coverage for the following risks:

(1) a claim made pursuant to the provisions of 42 U.S.C. Section 1983 against a nonprofit corporation, members of its board of directors or its employees when the claim is based upon action taken pursuant to the provisions of a contract between the corporation and the department of health under which the corporation provides developmental disability services to clients of the department and the claim is made by or on behalf of a client; and

(2) a claim made pursuant to the provisions of 42 U.S.C. Section 1983 against a nonprofit corporation, members of its board of directors or its employees when the corporation operates a facility licensed by the department of health as an intermediate care facility for the mentally retarded and the claim is based upon action taken pursuant to the provisions of the license and is made by or on behalf of a resident of the licensed facility.

C. The director shall report his findings and recommendations, if any, for the consideration of each legislature. The report shall include the amount and name of any person receiving payment from the public liability fund of any claim paid during the previous fiscal year exceeding one thousand dollars ($1,000). The report shall be made available to the legislature on or before December 15 preceding each regular legislative session.

History: Laws 1978, ch. 166, 8; 1979, ch. 287, 3, 1979, ch. 392, 1; 1983, ch. 301, 65; 1986, ch. 102, 6; 1990, ch. 71, 1; 1995, ch. 173, 1; 1997, ch. 74, 6.



Section 15-7-4 - Risk management advisory board.

15-7-4. Risk management advisory board.

A. There is created the "risk management advisory board." The board shall be composed of:

(1) the attorney general or his designee;

(2) the superintendent of insurance;

(3) the secretary of finance and administration or his designee;

(4) the chief financial officer of a public school district who shall be appointed by the governor;

(5) an attorney, who shall be named by the president of the state bar of New Mexico;

(6) the director of the legislative council service or his designee;

(7) the chief financial officer of an institution of higher education who shall be appointed by the governor;

(8) an insurance agent licensed to write property, casualty and life insurance in this state who shall be appointed by the governor; and

(9) the chief financial officer of a local public body or the chief administrator of an entity of a local public body, other than a school district, with a risk covered by the public liability fund, who shall be appointed by the governor.

B. Members of the board appointed by the governor or named by the president of the state bar of New Mexico shall serve for a term of four years. The insurance agent appointed by the governor and the attorney named by the president of the state bar of New Mexico shall be paid by the risk management division per diem and mileage in accordance with the provisions of the Per Diem and Mileage Act [10-8-1 NMSA 1978].

C. A majority of the board shall constitute a quorum. The members of the board shall annually elect from among their membership a chairman and vice chairman.

History: Laws 1978, ch. 166, 9.



Section 15-7-5 - Powers and duties of the advisory board.

15-7-5. Powers and duties of the advisory board.

The advisory board shall review:

A. specifications for all insurance policies to be purchased by the risk management division including specifications setting forth minimum capital and surplus requirements for any insurance company submitting a bid;

B. all professional service and consulting contracts or agreements to be entered into by the risk management division;

C. if insurance is to be purchased by negotiation, the companies and agents to be selected to submit proposals;

D. all rules and regulations to be promulgated by the risk management division;

E. the form, purpose and content of certificates of coverage to be issued by the risk management division; and

F. investments to be made by the risk management division.

History: Laws 1978, ch. 166, 10.



Section 15-7-6 - Workers' compensation retention fund.

15-7-6. Workers' compensation retention fund.

A. There is created in the state treasury the "workers' compensation retention fund".

B. Money deposited in, earned by or appropriated to the workers' compensation retention fund may be used by the director to:

(1) purchase workers' compensation insurance;

(2) establish appropriate reserves to provide workers' compensation coverage for employees of state agencies or employees of covered educational entities;

(3) pay workers' compensation claims in accordance with the Workers' Compensation Act [52-1-1 NMSA 1978];

(4) enter into consulting and other contracts as may be necessary or desirable in carrying out the provisions of this section; and

(5) pay costs or expenses incurred in carrying out the provisions of this section.

C. For the purposes of this section, "covered educational entities" means school districts as defined in Section 22-1-2 NMSA 1978 and educational institutions established pursuant to Chapter 21, Articles 13, 16 and 17 [repealed] NMSA 1978 that request and are granted coverage from the risk management division of the general services department, if the coverage is commercially unavailable; except that coverage shall be provided to a school district only through the public school insurance authority or its successor unless the district has been granted a waiver by the authority or the authority is not offering the coverage for the fiscal year for which the division offers its coverage. A local school district to which the division may provide coverage may provide for marketing and servicing to be done by licensed insurance agents who shall receive reasonable compensation for their services.

History: 1953 Comp., 5-14-25, enacted by Laws 1977, ch. 385, 9; 1978, ch. 166, 11; 1983, ch. 301, 66; 1986, ch. 102, 7; 1989, ch. 324, 10; 1996 (1st S.S.), ch. 3, 4; 2000, ch. 27, 3.



Section 15-7-7 - Consulting and claims adjusting contracts.

15-7-7. Consulting and claims adjusting contracts.

A. Notwithstanding any other provision of law, the risk management division of the department of finance and administration [general services department] may:

(1) contract, as may be necessary, with a recognized insurance consulting firm to assist in the implementation of the workmen's compensation retention fund and the public property reserve fund; and

(2) contract with a recognized insurance claims adjusting firm for the handling of all claims made against the workmen's compensation retention fund or the public property reserve fund.

B. No contract shall be entered into pursuant to this section unless proposals have been sought from two or more qualified firms. Contracts shall be awarded on the basis of cost, financial resources of the firm, service facilities in New Mexico, service reputation and experience.

History: 1953 Comp., 5-14-26, enacted by Laws 1977, ch. 385, 10; 1983, ch. 58, 1.



Section 15-7-8 - Local public bodies; insurance policies; reports.

15-7-8. Local public bodies; insurance policies; reports.

A. Upon request, any local public body shall file with the director of the risk management division:

(1) a copy of every insurance policy currently in effect; and

(2) a detailed statement of the cost of such policies.

B. If a local public body has been unable to insure any risk or for any other reason has failed to insure any risk, it shall report the reason for such failure to the director of the risk management division on or before November 1 of each year.

History: 1953 Comp., 5-14-27, enacted by Laws 1977, ch. 385, 16; 1978, ch. 166, 12; 1983, ch. 58, 2.



Section 15-7-9 - Confidentiality of records; penalty.

15-7-9. Confidentiality of records; penalty.

A. The following records created or maintained by the risk management division are confidential and shall not be subject to any right of inspection by any person not a state officer, member of the legislature or state employee within the scope of his official duties:

(1) records pertaining to insurance coverage; provided any record of a particular coverage shall be available to any public officer, public employee or governmental entity insured under such coverage; and

(2) records pertaining to claims for damages or other relief against any governmental entity or public officer or employee; provided such records shall be subject to public inspection by New Mexico citizens one hundred eighty days after the latest of the following dates:

(a) the date all statutes of limitation applicable to the claim have run;

(b) the date all litigation involving the claim and the occurrence giving rise thereto has been brought to final judgment and all appeals and rights to appeal have been exhausted;

(c) the date the claim is fully and finally settled; or

(d) the date the claim has been placed on closed status.

B. Records protected pursuant to Subsection A of this section shall be made available as necessary for purposes of audit or defense. Any person performing such audit or providing such defense shall keep such records confidential, except as required otherwise by law.

C. Any person who reveals records protected pursuant to Subsection A of this section to another person in violation of this section is guilty of a misdemeanor and shall, upon conviction, be fined not more than one thousand dollars ($1,000). The state shall not employ any person so convicted for a period of five years after the date of conviction.

History: 1978 Comp., 15-7-9, enacted by Laws 1981, ch. 280, 1.



Section 15-7-10 - Legal defense contracts; renewal.

15-7-10. Legal defense contracts; renewal.

Any valid contract between the risk management division and any law firm, to defend claims against the state or any of its public employees pursuant to Subsection B of Section 41-4-4 NMSA 1978, shall be automatically extended for the purpose of and as long as necessary for completing and concluding any matter in litigation, including appeals, referred to the firm for defense prior to the termination date stated in the contract or any applicable amendment thereto. Automatic renewal pursuant to this section applies only to matters which were in litigation and were referred to the law firm prior to the contract termination date and does not apply to regular contract renewals. This section does not affect the director's discretion to assign or to terminate a prior assignment and reassign any matter to any law firm. This section does not apply where nonrenewal is approved:

A. by two-thirds majority vote of the board members present and voting and by consent of a majority of the state public employee defendants being represented in each matter; or

B. by simple majority vote of the board members present and voting, consent of the law firm and consent of a majority of the state public employee defendants being represented in each matter.

History: 1978 Comp., 15-7-10, enacted by Laws 1982, ch. 19, 2.



Section 15-7-11 - Temporary transfer of money among funds administered by risk management division.

15-7-11. Temporary transfer of money among funds administered by risk management division.

A. The director of the risk management division of the general services department may transfer money in accordance with this section among the following funds:

(1) the local public body unemployment compensation reserve fund;

(2) the public liability fund;

(3) the public property reserve fund;

(4) the state government unemployment compensation reserve fund;

(5) the surety bond fund;

(6) the workers' compensation retention fund; and

(7) the group self-insurance fund.

B. Money may be transferred among the funds specified in Subsection A of this section only upon the director's written certification that:

(1) the money is required to maintain the financial stability and liquidity of the fund to which the money is to be transferred;

(2) the money is not required to maintain the financial stability and liquidity of any fund from which the money is to be transferred;

(3) the fund to which the money is to be transferred can reasonably be expected to have sufficient balances within one year of the date of the transfer to repay the amount transferred in full plus interest; and

(4) all other requirements of this section will be fulfilled prior to transfer.

C. The secretary of general services and the state board of finance shall approve in advance any transfer of money pursuant to this section.

D. The total amount of money that may be transferred out of a particular fund shall not at any time exceed thirty percent of the total balance deposited in the fund, including any money owed to the fund pursuant to this section.

E. Amounts of money transferred pursuant to this section shall be repaid to any fund from which transferred within one year from the date of transfer, together with interest. Interest shall be calculated on the basis of the average interest earned on money remaining in the fund during the duration of the transfer.

F. If amounts owing any fund cannot be repaid in accordance with this section, the director of the risk management division shall so certify to the secretary of general services and to the state board of finance. Repayment shall then be made as soon as money becomes available therefor.

G. Repayment of money to a particular fund shall not be deemed a transfer subject to the requirements of this section.

History: 1978 Comp., 15-7-11, enacted by Laws 1983, ch. 292, 1; 1990, ch. 28, 1; 2013, ch. 186, 2.






Article 8 - Transportation Services

Section 15-8-1 - Short title.

15-8-1. Short title.

Chapter 15, Article 8 NMSA 1978 may be cited as the "Transportation Services Act".

History: Laws 1994, ch. 119, 1; 1995, ch. 161, 3.



Section 15-8-2 - Findings and purpose.

15-8-2. Findings and purpose.

The legislature finds that centralized control of state vehicles is in the best interest of the state because it permits the state to use its transportation resources in the most efficient and effective manner. The primary purposes of the Transportation Services Act [15-8-1 NMSA 1978] are to:

A. provide a centralized agency to purchase state vehicles and to control their use;

B. implement and administer the State Aircraft Act [15-9-1 A 1978]; and

C. provide authorization for administration of the state's state and federal surplus property programs.

History: Laws 1994, ch. 119, 2; 1995, ch. 161, 4; 2007, ch. 29, 1.



Section 15-8-3 - Definitions.

15-8-3. Definitions.

As used in the Transportation Services Act:

A. "director" means the director of the division;

B. "division" means the transportation services division of the general services department;

C. "protective license plate" means a regular passenger license plate issued to a state vehicle that is in the custody of a state agency, can be traced to that state agency and is being used for sensitive activities;

D. "secretary" means the secretary of general services;

E. "sensitive activity" means an activity performed by an employee of the state that:

(1) is authorized by the state to be performed for a legitimate and appropriate purpose for the state, other than a legitimate undercover law enforcement purpose; and

(2) would place the employee at a higher risk of personal injury if knowledge of the activity were made public, as determined in writing by an appropriate supervising authority of the employee;

F. "state agency" means a state department, agency, board or commission but does not include the legislative and judicial branches, public schools and institutions of higher education;

G. "state vehicle" means an automobile, van, sport-utility truck, pickup truck or other vehicle with a declared gross vehicle weight of less than ten thousand pounds used by a state agency to transport passengers or property; and

H. "undercover license plate" means a regular passenger license plate issued to a state vehicle that is registered in a fictitious name and address that cannot be traced to the state agency having custody of the vehicle and that is being used for legitimate law enforcement purposes only.

History: Laws 1994, ch. 119, 3; 1995, ch. 161, 5; 2007, ch. 29, 2; 2010, ch. 57, 1; 2013, ch. 66, 1.



Section 15-8-4 - Division created.

15-8-4. Division created.

The "transportation services division" is created in the general services department. The director shall be appointed by the secretary with the consent of the governor. Staff of the division shall be covered by the provisions of the Personnel Act [10-9-1 NMSA 1978].

History: Laws 1994, ch. 119, 4; 1995, ch. 161, 6; 2007, ch. 29, 3.



Section 15-8-5 - Division; general powers and duties.

15-8-5. Division; general powers and duties.

The division shall:

A. have control over state vehicles owned or leased by the division;

B. regulate the use of the state vehicles owned or leased by the division;

C. register all state vehicles owned or leased by the division;

D. control the issuance of state government plates assigned to a state agency and ensure that state government plates are used only on state vehicles;

E. maintain a complete and accurate inventory of state vehicles owned or leased by the division and the location of those vehicles;

F. establish and enforce maintenance standards for state vehicles owned or leased by the division;

G. require periodic use and maintenance reports from state agencies that have custody of state vehicles owned or leased by the division;

H. purchase or lease, through the state purchasing agent, state vehicles to be owned or leased by the division and assign their use;

I. perform periodic announced and unannounced inspections of state vehicles owned or leased by the division in the custody of state agencies;

J. establish a motor pool and provide a fleet of state vehicles for use by state agencies;

K. establish and enforce standards for drivers of state vehicles, including revoking driver privileges;

L. have access to individual state employee driver records maintained by the taxation and revenue department in order to ensure that drivers of state vehicles hold a current valid driver's license as defined by the rules of the division;

M. maintain a record of all accident reports and insurance claims for vehicles owned or leased by the division;

N. maintain a history of state vehicles owned or leased by the division, including purchases, maintenance and sales;

O. carry out the provisions of the Alternative Fuel Acquisition Act [13-1B-1 NMSA 1978] as it applies to vehicles owned or leased by the division;

P. have the power to sell or otherwise dispose of vehicles owned or leased by the division pursuant to the provisions of Sections 13-6-1 and 13-6-2 NMSA 1978 after approval of the secretary; and

Q. administer the state's state and federal surplus property programs.

History: Laws 1994, ch. 119, 5; 2007, ch. 29, 4.



Section 15-8-6 - State vehicles; use; markings; state government plates.

15-8-6. State vehicles; use; markings; state government plates.

A. The division shall adopt rules governing the use of vehicles used by state agencies or by other persons pursuant to Subsection I of this section, including driver requirements and responsibilities, under what circumstances someone can be assigned a state vehicle on a permanent or semipermanent basis and when custody of a state vehicle can be vested in another state agency.

B. The division may determine that it is impractical to retain custody of certain state vehicles, and it may provide that custody reside in another state agency in the following cases:

(1) the state vehicle is used for emergency or law enforcement purposes; or

(2) the state vehicle is a department of transportation, energy, minerals and natural resources department, department of game and fish or homeland security and emergency management department passenger vehicle, truck or tractor or heavy road equipment.

C. Except as provided in Subsections F, G and H of this section, all state vehicles shall be marked as state vehicles. Each side of the vehicle shall be marked, in letters not less than two inches in height, with the following designation of ownership: "State of New Mexico, ....... Department" or "State of New Mexico Department of ........." and naming the department using the vehicle.

D. Except as provided in Subsections F, G and H of this section, all state vehicles shall have specially designed government registration plates.

E. Except as provided in Subsections F, G and H of this section, all state vehicles owned or in the custody of state agencies that have law enforcement functions shall be marked and have state government registration plates.

F. State vehicles used for legitimate undercover law enforcement purposes are exempt from the requirements of Subsections C, D and E of this section and may be issued an undercover license plate when it is determined by the division that issuance of such a license plate is necessary to protect legitimate undercover law enforcement activities.

G. State vehicles used for sensitive activities other than legitimate undercover law enforcement purposes are exempt from the requirements of Subsections C, D and E of this section and may be issued a protective license plate when it is determined by the division that issuance of such a license plate is necessary to protect the health, safety or welfare of a state employee using a state-owned vehicle for sensitive activities. The standards for the issuance of a protective license plate pursuant to this subsection shall be determined by rule jointly promulgated by the division and the motor vehicle division of the taxation and revenue department.

H. A state agency may seek custody of state vehicles as an exception to Subsection B of this section or an exemption to the provisions of Subsection C of this section by making a written request to the director, specifying the reasons for the proposed custody or exemption. The director may approve the custody or exemption, in writing, indicating the duration and any conditions of the custody or exemption.

I. The division shall adopt rules permitting individuals enrolled in the state's adaptive driving program to use special-use state vehicles for evaluation and training purposes in that program.

History: Laws 1994, ch. 119, 6; 2007, ch. 29, 5; 2009, ch. 8, 1; 2009, ch. 129, 1; 2009, ch. 250, 6; 2013, ch. 66, 2.



Section 15-8-7 - Purchase of state vehicles; Procurement Code; equipment.

15-8-7. Purchase of state vehicles; Procurement Code; equipment.

A. All state vehicle purchases shall be pursuant to the provisions of the Procurement Code [13-1-28 NMSA 1978]. All purchases of state vehicles, even those not assigned to the motor pool, shall be approved by the director.

B. Subject to legislative appropriations and directives and the approval of the secretary, the director shall determine the type and number of state vehicles to be purchased each year and how they shall be equipped.

History: Laws 1994, ch. 119, 7.



Section 15-8-8 - Lease with state funds.

15-8-8. Lease with state funds.

No motor vehicle shall be leased with state money unless such lease is first specifically approved by the division.

History: Laws 1994, ch. 119, 8.



Section 15-8-9 - Vehicle title.

15-8-9. Vehicle title.

Title to all state vehicles shall be in the name of the division.

History: Laws 1994, ch. 119, 9; 2007, ch. 29, 6.



Section 15-8-10 - Rules.

15-8-10. Rules.

The division shall adopt and file in accordance with the State Rules Act [14-4-1 NMSA 1978] rules to carry out the provisions of the Transportation Services Act [15-8-1 NMSA 1978].

History: Laws 1994, ch. 119, 10; 1995, ch. 161, 7; 2007, ch. 29, 7.



Section 15-8-11 - Report to legislature.

15-8-11. Report to legislature.

The division shall provide an annual report to the legislature that includes information on the operations of the division, including reports on Motor Vehicle Code [66-1-1 NMSA 1978] violations, accidents and insurance claims involving state vehicles owned or leased by the division; major maintenance costs; and purchases and sales of motor vehicles. The report shall be deemed to have been provided to the legislature when filed with the legislative council service and the legislative finance committee. The division shall make copies available to individual legislators upon request.

History: Laws 1994, ch. 119, 11; 2007, ch. 29, 8.






Article 9 - State Aircraft

Section 15-9-1 - Short title.

15-9-1. Short title.

Chapter 15, Article 9 NMSA 1978 may be cited as the "State Aircraft Act".

History: Laws 1994, ch. 135, 1; 1995, ch. 49, 1.



Section 15-9-2 - Definitions.

15-9-2. Definitions.

As used in the State Aircraft Act [15-9-1 NMSA 1978]:

A. "department" means the general services department; and

B. "state aircraft" means all state airplanes used primarily to transport passengers.

History: Laws 1994, ch. 135, 2.



Section 15-9-3 - Aircraft consolidation; department duties.

15-9-3. Aircraft consolidation; department duties.

A. All state aircraft shall be consolidated in the department for the use of the state's agencies, departments, branches and institutions.

B. The department shall:

(1) adopt and file in accordance with the State Rules Act [14-4-1 NMSA 1978] rules and regulations to carry out the provisions of the State Aircraft Act [15-9-1 NMSA 1978];

(2) own, operate and maintain the state's aircraft fleet;

(3) provide centralized statewide scheduling of aircraft;

(4) designate destination airports;

(5) determine travel charges for state aircraft services;

(6) determine use requirements, including the number of required passengers per flight and under what conditions persons other than state officers and employees are allowed to travel in state aircraft; and

(7) determine other requirements it deems appropriate or fiscally responsible.

C. The department may refuse a request for state aircraft scheduling.

History: Laws 1994, ch. 135, 3.



Section 15-9-4 - Travel charges.

15-9-4. Travel charges.

The department shall charge for the use of state aircraft. Charges shall be sufficient to offset the costs of operation, maintenance and depreciation of state aircraft. Money collected for travel charges shall be deposited in the aviation services fund.

History: Laws 1994, ch. 135, 4; 1995, ch. 49, 2.



Section 15-9-4.1 - Aviation services fund.

15-9-4.1. Aviation services fund.

There is created in the state treasury the "aviation services fund". Money in the fund is appropriated to the general services department for the purpose of operating, maintaining and repairing state aircraft, including fuel, insurance, pilot compensation and other basic support costs. Disbursements from the fund shall be made only upon warrant drawn by the secretary of finance and administration pursuant to vouchers signed by the director of the motor pool division of the general services department. Money in the fund shall not revert at the end of any fiscal year.

History: Laws 1995, ch. 49, 3.



Section 15-9-5 - Temporary provision; transfer of aircraft, personnel, money, appropriations, furniture, supplies and other property and contractual obligations.

15-9-5. Temporary provision; transfer of aircraft, personnel, money, appropriations, furniture, supplies and other property and contractual obligations.

On the effective date of the State Aircraft Act [15-9-1 NMSA 1978], the passenger aircraft owned by the state corporation commission [public regulation commission], the energy, minerals and natural resources department and the state highway and transportation department shall be transferred to the general services department, and title to the aircraft shall be transferred to the general services department. On the effective date of the State Aircraft Act, the personnel, money, appropriations, furniture, supplies and other property attributable to the ownership, operation or maintenance of passenger aircraft in the state corporation commission [public regulation commission], the energy, minerals and natural resources department and the state highway and transportation department shall be transferred to the general services department. On the effective date of the State Aircraft Act, contractual obligations related to the ownership, operation or maintenance of passenger aircraft of the state corporation commission [public regulation commission], the energy, minerals and natural resources department and the state highway and transportation department shall be binding on the general services department.

History: Laws 1994, ch. 135, 5.






Article 10 - Capitol Buildings Planning Commission

Section 15-10-1 - Capitol buildings planning commission created.

15-10-1. Capitol buildings planning commission created.

A. The "capitol buildings planning commission" is created. The commission shall be composed of four members of the legislature, two from each house, appointed by the New Mexico legislative council, the secretary of general services or the secretary's designee, the state treasurer or the state treasurer's designee, the secretary of transportation or the secretary's designee, the secretary of cultural affairs or the secretary's designee, the secretary of finance and administration or the secretary's designee, the commissioner of public lands or the commissioner's designee and the chair of the supreme court building commission or the chair's designee.

B. The commission shall:

(1) study and plan for the long-range facilities needs of state government in the greater metropolitan areas of Las Cruces, Santa Fe and Albuquerque and, after developing an initial master plan for the state facilities in those areas, conduct a review of state properties throughout the state for the development of an overall master plan;

(2) review proposed lease-purchase agreements pursuant to Section 15-10-2 NMSA 1978;

(3) work with the general services department and other state agencies in developing recommendations for addressing deferred maintenance on state facilities and disposal strategies for aging facilities no longer able to serve their mission; and

(4) utilizing life cycle costing, work with the general services department in developing recommendations regarding whether the state should lease, lease-purchase or purchase needed additional facilities.

C. The legislative council service shall provide staff for the commission in coordination with the staff architect and other staff of the facilities management division of the general services department.

D. The commission shall meet regularly and shall report annually to the legislature on an annual update of the master plan for the long-range facilities needs of state government in the greater metropolitan areas of Las Cruces, Santa Fe and Albuquerque and throughout the state.

History: Laws 1997, ch. 178, 5; 2002, ch. 69, 1; 2003, ch. 110, 1; 2007, ch. 64, 1; 2009, ch. 19, 1; 2013, ch. 115, 20.



Section 15-10-2 - Capitol buildings planning commission; review of lease-purchase agreements.

15-10-2. Capitol buildings planning commission; review of lease-purchase agreements.

A. Before submitting a proposed lease-purchase agreement to the legislature for ratification and approval pursuant to Section 15-3-35 NMSA 1978, the proposed lessee shall notify the commission. The commission shall review a proposed lease-purchase agreement if:

(1) the total lease revenues to be generated during the term of the lease-purchase agreement, including any possible extensions or renewals, exceed five million dollars ($5,000,000); or

(2) pursuant to criteria adopted by the commission, the commission selects the lease-purchase agreement for review.

B. A review conducted pursuant to this section shall include findings by the commission as to whether:

(1) the leasehold property and the term of the lease-purchase agreement are sufficient to meet the identified needs of the state agency that will occupy the leasehold property;

(2) the payment of all lease revenues due pursuant to a lease-purchase agreement will be sufficient, at the end of the term of the lease-purchase agreement, to acquire ownership of the leasehold property;

(3) the lease-purchase agreement provides that there is no legal obligation for the state or state agency to continue the lease-purchase agreement from year to year or to purchase the leasehold property, and that the lease-purchase agreement shall be terminated if sufficient appropriations are not available to meet the current lease payments; and

(4) the lease-purchase agreement is the most cost-effective alternative for acquiring the leasehold property, taking into account currently available alternative lease arrangements, lease-purchase agreements or other financing arrangements permitted by law.

C. After a review pursuant to this section, the commission shall submit its findings and recommendations to the legislature.

D. As used in this section:

(1) "commission" means the capitol buildings planning commission;

(2) "facilities" means buildings and the appurtenances and improvements associated therewith, including the real estate upon which a building is constructed; suitable parking for use of the building; utilities, access roads and other infrastructure; and related real estate. "Facilities" can also mean undeveloped or developed real estate that is transferred or leased with the intent that a new building or improvement be constructed thereon;

(3) "lease-purchase agreement" means a financing agreement for the leasing of facilities by the state or a state agency from a public or private entity with an option to purchase the leasehold property for a price that is reduced according to the payments made pursuant to the financing agreement;

(4) "leasehold property" means facilities that are subject to a lease-purchase agreement;

(5) "lease revenues" means the amounts payable pursuant to a lease-purchase agreement; and

(6) "state agency" means any department, branch, institution, board, officer, bureau, instrumentality, commission, district or committee of government of the state of New Mexico except:

(a) the state armory board;

(b) the commissioner of public lands;

(c) state institutions under the jurisdiction of the higher education department;

(d) the economic development department when the department is acquiring property pursuant to the Statewide Economic Development Finance Act [6-25-1 NMSA 1978];

(e) the public school facilities authority when the authority is acquiring property pursuant to the Public School Capital Outlay Act [22-24-1 NMSA 1978]; and

(f) a state-chartered charter school.

History: 1978 Comp., 15-10-2, as enacted by Laws 2009, ch. 19, 2.






Article 11 - Building Services Division






Chapter 16 - Parks, Recreation and Fairs

Article 1 - Outdoor Recreation Resources

Section 16-1-1 - Short title.

16-1-1. Short title.

This act [16-1-1 through 16-1-3 NMSA 1978] may be cited as the "Outdoor Recreation Act."

History: 1953 Comp., 4-9B-1, enacted by Laws 1973, ch. 388, 1.



Section 16-1-2 - State supplemental fund.

16-1-2. State supplemental fund.

There is hereby established the "state supplemental land and water conservation fund" in the office of the state treasurer.

History: 1953 Comp., 4-9B-2, enacted by Laws 1973, ch. 388, 2.



Section 16-1-3 - Administration; state-federal-local cost sharing formula; limitations.

16-1-3. Administration; state-federal-local cost sharing formula; limitations.

A. The energy, minerals and natural resources department shall administer the state supplemental land and water conservation fund and shall process all applications for grants from the state supplemental land and water conservation fund. Funds from the state supplemental land and water conservation fund shall be made available only upon the condition that the proceeds are matched by federal funds and other funds on the following basis: at least fifty percent federal funds, not more than twenty-five percent state funds and the remainder by funds of political subdivisions.

B. Incorporated municipalities with a population of less than fifteen thousand persons according to the latest federal decennial census or counties sponsoring projects of unincorporated communities, including but not limited to Indian communities, shall be entitled to receive funds from the state supplemental land and water conservation fund as prescribed and approved by the recreation priorities committee. Projects proposed must be in accordance with provisions of the Land and Water Conservation Fund Act of 1965, U.S.C. Section 460, and the regulations contained in the United States department of the interior, bureau of outdoor recreation and grants-in-aid manual. Funds shall be made available from the state supplemental land and water conservation fund only in the event that the United States department of the interior provides fifty percent of the project cost. State funds shall be made available for expenditure by the applicant political subdivision once the project is approved by the United States department of the interior and the applicant demonstrates the availability and source of funds required for its share in the total project cost.

History: 1953 Comp., 4-9B-3, enacted by Laws 1973, ch. 388, 3; 1977, ch. 254, 40; 1987, ch. 234, 10.



Section 16-1-4 - Outdoor recreation plan.

16-1-4. Outdoor recreation plan.

The energy, minerals and natural resources department shall prepare, maintain and keep up to date a comprehensive plan for the development of the outdoor recreation resources of the state and may apply to any appropriate agency or officer of the United States for participation in or the receipt of aid from any federal program respecting outdoor recreation and enter into contracts and agreements with the United States or any appropriate agency thereof, keep financial or other records relating thereto and furnish to appropriate officials and agencies of the United States such reports and information as may be reasonably necessary to enable the officials and agencies to perform their duties under such programs.

History: 1953 Comp., 4-9B-3.1, enacted by Laws 1977, ch. 254, 41; 1987, ch. 234, 11.






Article 2 - State Parks Division

Section 16-2-2 - State parks advisory board created; membership; compensation; duties.

16-2-2. State parks advisory board created; membership; compensation; duties.

A. The "advisory board" to the state parks division of the energy, minerals and natural resources department is created. It shall be composed of seven to eleven members appointed by the governor.

B. The advisory board shall provide advice and make recommendations relating to the administration of the state parks division. It shall advise on all matters of policy, regulations, the formulation of a comprehensive statewide recreation plan and such other matters as may be requested by the director of that division.

C. The advisory board shall meet quarterly or at the call of the chairman.

D. Each member of the advisory board shall annually elect a chairman and vice chairman from its membership. The director of the state parks division shall serve as the executive secretary of the board.

History: 1978 Comp., 16-2-2, enacted by Laws 1977, ch. 254, 113; 1987, ch. 234, 12; 2005, ch. 228 , 1.



Section 16-2-2.1 - State park volunteers.

16-2-2.1. State park volunteers.

A. The state parks division of the energy, minerals and natural resources department may develop a program to recruit, train and accept the services of volunteers who support programs administered by the division. Volunteers may provide services for or in aid of interpretive functions, visitor services, conservation measures and development or other activities in and related to state parks and other conservation and natural resource activities administered by the division. Volunteers shall comply with applicable rules and policies of the department and the division.

B. A volunteer shall not be deemed to be a state employee and shall not be subject to the provisions of law relating to state employment, including those relating to hours of work, rates of compensation, leave, unemployment compensation and state employee benefits.

C. A volunteer traveling at the request of the state parks division may receive per diem and mileage pursuant to the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] as well as reimbursement for uniforms, supplies and equipment used for the volunteer's work at the park; provided that the director of the division shall not authorize any reimbursement in excess of the value of services rendered to the division by the volunteer.

D. A volunteer may use state vehicles in the performance of division-related duties subject to those rules governing use of state vehicles by paid staff. A volunteer performing work under the terms of this section and who operates a state vehicle shall be treated for the purposes of insurability and tort claims liability as an employee of the state.

E. A volunteer may use state computers in the performance of division-related duties, subject to those rules, policies and directives governing use of state computers by state employees.

History: Laws 2005, ch. 39, 1.



Section 16-2-3 - Meaning of designations.

16-2-3. Meaning of designations.

Wherever in the laws of New Mexico, whether or not the statutes have been compiled in NMSA 1978, reference is made to the "state park and recreation commission" or to the "commission", the term shall mean the state park and recreation division [state parks division] of the energy, minerals and natural resources department. As used in Chapter 16 NMSA 1978, "secretary" means the secretary of energy, minerals and natural resources.

History: 1953 Comp., 4-9-2, enacted by Laws 1977, ch. 254, 12; 1987, ch. 234, 13.



Section 16-2-5 - Director of division; qualifications.

16-2-5. Director of division; qualifications.

The director of the state park and recreation division [state parks division] of the energy, minerals and natural resources department shall be qualified for that office if he has:

A. education and practical field experience in the field of parks and recreation; and

B. demonstrated administrative capabilities in parks management.

History: Laws 1935, ch. 57, 4; 1941 Comp., 4-104; 1953 Comp., 4-9-4; Laws 1963, ch. 98, 4; 1965, ch. 14, 2; 1977, ch. 254, 14; 1987, ch. 234, 14.



Section 16-2-7 - Rules and regulations.

16-2-7. Rules and regulations.

The secretary shall promulgate and adopt rules for each park as circumstances may demand to the end that each state park may be made as nearly self-supporting as possible. The secretary shall also adopt rules to regulate the construction and maintenance of boat docks for a lake that is a part of a state park.

History: Laws 1935, ch. 57, 7; 1941 Comp., 4-107; 1953 Comp., 4-9-7; Laws 1963, ch. 98, 7; 1977, ch. 254, 17; 1987, ch. 234, 15; 1999, ch. 39, 1.



Section 16-2-7.1 - Free state park passes to disabled veterans.

16-2-7.1. Free state park passes to disabled veterans.

A. The state parks division of the energy, minerals and natural resources department shall provide to a fifty percent or more disabled veteran residing in the state:

(1) one day-use pass for unlimited entry into state parks or recreation areas operated by the division; and

(2) one three-day camping pass per year for the use of camping areas operated by the division, whether for consecutive or nonconsecutive days.

B. Proof of disability satisfactory to the division is required to obtain the free passes.

History: Laws 1999, ch. 174, 2; 2007, ch. 13, 1.



Section 16-2-9 - Concessions in parks; contracts; board of finance approval.

16-2-9. Concessions in parks; contracts; board of finance approval.

The secretary has the power to grant concessions in the state parks and recreation areas upon such rentals, fees or percentage of income or profits as he may prescribe, but not for a longer period than thirty years. All concessions shall be evidenced by a written contract, the faithful performance of which shall be secured by such bond as the secretary may prescribe. No contract granting a concession shall be effective until it has been approved by the state board of finance.

History: Laws 1935, ch. 57, 9; 1941 Comp., 4-109; 1953 Comp., 4-9-9; Laws 1961, ch. 114, 1; 1963, ch. 98, 9; 1973, ch. 81, 1; 1977, ch. 254, 19; 1987, ch. 234, 16.



Section 16-2-9.1 - State park passes; vendors.

16-2-9.1. State park passes; vendors.

The director of the state parks division of the energy, minerals and natural resources department may authorize vendors to sell state park passes, permits and other state park products in compliance with rules adopted by the secretary. A vendor authorized to sell park passes, permits or other state park products may retain a portion of the sale price.

History: Laws 2005, ch. 174, 1.



Section 16-2-10 - Secretary and employees prohibited from having interest in concessions.

16-2-10. Secretary and employees prohibited from having interest in concessions.

Neither the secretary nor any member of the energy, minerals and natural resources department shall have any interest in, directly or indirectly, or in any manner be connected with any concession granted to any person within any state park or recreation area.

History: Laws 1935, ch. 57, 10; 1941 Comp., 4-110; 1953 Comp., 4-9-10; Laws 1963, ch. 98, 10; 1965, ch. 14, 3; 1977, ch. 254, 20; 1987, ch. 234, 17.



Section 16-2-11 - Acquisition of lands for park and recreational purposes; criteria.

16-2-11. Acquisition of lands for park and recreational purposes; criteria.

A. The state is authorized to acquire lands or interests in lands for state park or state recreational purposes by gift, donation, devise or purchase. Acquired lands or interests in lands shall be held for the use of the state to develop, maintain and operate them as state parks or state recreational areas. In acquiring real property or any interest in real property, the power of eminent domain shall not be used. The criteria for acquisition and development shall be those specified in Subsections B through G of this section.

B. Sites that may be designated as state parks or state recreational areas shall be only those:

(1) having a diversity of resources, including areas of scientific, aesthetic, geologic, natural or historic value;

(2) providing recreational opportunities significant enough to assure patronage from a region or preferably from the state as a whole; and

(3) conforming to the state comprehensive outdoor recreation plan.

C. Lands designated for acquisition or development as state parks or state recreational areas shall be those that:

(1) are adjacent to existing parks or recreational areas and are necessary for successful park or recreational area protection and development;

(2) help meet recreation and open space demands of metropolitan area residents by emphasizing park or recreational areas within easy access of population centers;

(3) preserve the most significant examples of New Mexico natural scenic landscape; or

(4) meet the pressure on primary vacation regions not adequately supplied with public recreation opportunities.

D. Lands that are acquired or developed as state parks or state recreational areas shall be managed and developed according to the following objectives:

(1) outdoor recreation shall be recognized as the dominant or primary resources management objective;

(2) physical development shall promote the outdoor recreation objective through the use of proper design, materials and construction to enhance and promote the use and enjoyment of the recreational resources in the area;

(3) within economical limits, state parks or state recreational facilities shall be landscaped and developed to achieve an environment that is aesthetically pleasing, ecologically functional and complementary to the native environment;

(4) use periods for parks or recreational facilities shall be extended by providing a variety of facilities that will attract visitors during all seasons of the year; and

(5) all significant historic structures contained in state parks or state recreational areas shall be, within economical limits, reconstructed, restored or stabilized to provide for continued user benefit.

E. Factors to be taken into consideration when lands are considered for acquisition or development as state parks or state recreational areas are:

(1) the character of the land resources, such as soil, vegetation, topography and water, that affects the suitability of the lands for development as parks or recreational areas;

(2) facilities development to meet the average and slightly higher than average demands rather than the peak demands of summer and the holiday weekends;

(3) development priority based upon demonstrated use and demand, balance and distribution of existing facilities and the availability of lands suitable for development; and

(4) resources protection shall also be considered a priority if the resources need urgent attention, but the priority shall be determined by the relative value of the resources involved.

F. The cost of lands to be proposed for acquisition or development as state parks or state recreational areas should be reasonable, with consideration given to the recreational value of the land on which the state park or state recreational area is to be located. No property shall be purchased that involves commitments, privileges or conditions to any private interest, except that property may be purchased that has restrictions limiting its use to that of a state park or state recreational area.

G. All lands considered for acquisition or development as new state parks or state recreational areas shall undergo a feasibility study prior to acquisition or development. Feasibility studies shall include:

(1) a determination that the proposed area meets the criteria set forth in this section;

(2) an estimate of the total development cost, including land acquisition, planning and construction and recommendations for methods of financing the development costs;

(3) an estimate of the annual costs for operation and maintenance;

(4) an estimate of demand and a projection of visitor use for the proposed area; and

(5) an analysis of the proposed area as it relates to plans or development by other governmental agencies or the private sector in adjacent areas.

H. The state is authorized, upon the execution of a written agreement between the director of the state parks division of the energy, minerals and natural resources department and the department, service or agency of the United States having jurisdiction of lands of the United States, to develop, protect, maintain and operate in accordance with the agreement federally owned lands as state parks or state recreational areas, but the state may not acquire the fee title to or a permanent right in the lands pursuant to such an agreement.

I. The designation of sites as suitable for state parks or recreational areas, the designation of certain lands for acquisition or development, the consideration of lands for acquisition or studying the feasibility of acquisition or development of lands shall not create a right of action on the part of any person to force action by the state parks division of the energy, minerals and natural resources department or the state.

J. Any acquisition of land or any interest in land for a new state park or recreational area shall be approved by the legislature prior to the execution of a written agreement binding the state to expenditure of funds for acquisition or development of state parks or recreational areas. Lands that are adjacent or contiguous to existing state parks or recreational areas or are necessary for successful park or recreational area protection and development and will become part of the park or recreational area may be acquired without legislative approval if the state parks division consults with local government entities on the acquisition and if the state board of finance approves the acquisition and funds for the acquisition are available to the state parks division of the energy, minerals and natural resources department or the land is donated to the division.

K. Only lands or interests in lands acquired or retained in accordance with the provisions of this section and operated pursuant to the authority of the state parks division of the energy, minerals and natural resources department may use the designation of "state park" or "state recreational area".

History: Laws 1935, ch. 57, 11; 1941 Comp., 4-111; Laws 1941, ch. 100, 1; 1953 Comp., 4-9-11; Laws 1963, ch. 98, 11; 1977, ch. 254, 21; 1981, ch. 93, 1; 1997, ch. 145, 1; 2005, ch. 154, 1.



Section 16-2-12 - Acquisition of federal land for park and recreational uses.

16-2-12. Acquisition of federal land for park and recreational uses.

The legislature of New Mexico, taking cognizance that the federal government, under the provisions of the Recreation and Public Purposes Act of June 14, 1926, as amended, has authorized the department of the interior to sell to the states federal land at a price of two dollars fifty cents ($2.50) per acre or to lease to the states land at the price of twenty-five cents ($.25) per acre a year, for recreational purposes, and the legislature taking further cognizance of the fact that public park and recreation areas are of vital importance in the development and growth of this state, and noting that valuable and scenic land areas within New Mexico may be purchased or leased at minimal cost for development as park and recreational areas from either private or federal ownership, hereby authorizes the state park and recreation division [state parks division] to purchase or lease such lands in the name of the state.

History: 1953 Comp., 4-9-11.1, enacted by Laws 1963, ch. 149, 1; 1977, ch. 254, 22.



Section 16-2-13 - Title to park and recreational lands; acceptance.

16-2-13. Title to park and recreational lands; acceptance.

Title to or right in property to be used for state park or state recreational purposes may be taken in the name of the "State of New Mexico" or in the name of the "Governor of the State of New Mexico and the people thereof". But no such property or rights therein shall be acquired by the state for state park or state recreational purposes until the property or rights therein have been duly accepted by written agreement of the secretary or by act of the state legislature and an appropriate name has been designated for such park or state recreational area.

History: Laws 1935, ch. 57, 12; 1941 Comp., 4-112; Laws 1941, ch. 100, 2; 1953 Comp., 4-9-12; Laws 1963, ch. 98, 12; 1977, ch. 254, 23; 1987, ch. 234, 18.



Section 16-2-14 - Prior donations and grants accepted and confirmed.

16-2-14. Prior donations and grants accepted and confirmed.

Lands heretofore donated or granted to the state or its governor and his successors in office, in trust for the state and the people thereof, for state park and recreation purposes, are hereby approved, ratified and accepted as state parks and recreation areas, and the state park and recreation division [state parks division] shall designate appropriate names for each of said state parks and recreation areas.

History: Laws 1935, ch. 57, 13; 1941 Comp., 4-113; 1953 Comp., 4-9-13; Laws 1963, ch. 98, 13; 1977, ch. 254, 24.



Section 16-2-15 - Secretary's power to authorize transfer of park lands.

16-2-15. Secretary's power to authorize transfer of park lands.

The secretary has the right to authorize the commissioner of public lands to quitclaim to any state educational institution or other state agency, department or public body having authority to hold, and a use therefor, any lands acquired for state park or state recreational purposes for such nominal consideration and upon such conditions and subject to such reservations as in each case may be prescribed by the secretary; provided, however, that disposition of any such lands shall, in any case, relate only to lands held in excess of the reasonable needs of the state park and recreation division [state parks division] of the energy, minerals and natural resources department for public parks and recreational purposes.

History: 1941 Comp. Supp., 4-120, enacted by Laws 1951, ch. 45, 1; 1953 Comp., 4-9-14; Laws 1963, ch. 98, 14; 1977, ch. 254, 25; 1987, ch. 234, 19.



Section 16-2-15.1 - Elephant Butte lake lease lot lands; release of lease with federal government.

16-2-15.1. Elephant Butte lake lease lot lands; release of lease with federal government.

The director of the state park and recreation division [state parks division] of the natural resources department shall execute a written release to the United States secretary of the interior of the state's lease of the Elephant Butte lake lease lot lands under contract No. 14-06-500-2087 between the state of New Mexico and the United States, in order that the federal government can sell such land to the private citizens presently leasing said land, who with their successors in interest are hereinafter referred to as landowners, provided that within three years after the effective date of this act the federal government sells such land to the private citizens leasing it; further provided that if this sale does not take place the written release provided in this act shall be null and void; and further provided that:

A. in exchange for release of legal obligation and rights under the contract, the state shall first be reimbursed a reasonable amount for its loss of revenue from the lease by the United States government;

B. in order to insure that the land is not used in an incompatible or conflicting manner with the surrounding park land and that access to the park is maintained, the following provisions shall be included in any agreement with the bureau of reclamation:

(1) a continuous easement on all current roadways and utility crossings shall be retained through the lease lot areas as shall all other existing easements at the time of the agreement;

(2) future use of the property shall be restricted to noncommercial, single-family residential use. Any use or activity that endangers the water or air quality of the park shall not be allowed;

(3) the state shall no longer have any responsibility to provide the lease lot area any of the services now provided by the state park and recreation division [state parks division] of the natural resources department; and

(4) the landowners and any successors in interest shall be obligated by these provisions and any noncompliance shall result in reversion of the property to the bureau of reclamation.

History: Laws 1987, ch. 317, 1.



Section 16-2-16 - Procedure for transfer of park lands or recreational areas to state agencies, institutions or public bodies.

16-2-16. Procedure for transfer of park lands or recreational areas to state agencies, institutions or public bodies.

Upon receipt of written notification from the secretary containing a recommendation for transfer to a named grantee, a recitation of the nominal consideration and such reservations and conditions of transfer of specifically described lands as may be required, the commissioner of public lands, in conformity with the notification, shall execute and deliver to the named state educational institution or other state governmental agency, as grantee, a good and sufficient quitclaim deed conveying all the right, title and interest of the state in and to the lands described in the notification. The commissioner of public lands shall, in due course, transfer any receipts derived as consideration actually paid in the transaction to the state treasurer for credit to the proper fund.

History: 1941 Comp., 4-121, enacted by Laws 1951, ch. 45, 2; 1953 Comp., 4-9-15; Laws 1963, ch. 98, 15; 1977, ch. 254, 26; 1987, ch. 234, 20.



Section 16-2-18 - Acceptance of donations of money, equipment or material.

16-2-18. Acceptance of donations of money, equipment or material.

A. The state is authorized to receive and accept gifts, donations or bequests of money, equipment or material, either for state park and recreation purposes generally or for any designated state park or recreation area or state park or recreation purposes or as an endowment for any particular state park or recreation area, and shall hold, expend and use the money, equipment or material for the purposes designated in the donation, gift, bequest or endowment.

B. The secretary is authorized to enter into agreements and contracts and to cooperate with the federal government in obtaining funds or other assistance for the acquisition, erection, maintenance and operation of state parks and recreation areas.

History: Laws 1935, ch. 57, 15; 1941 Comp., 4-115; 1953 Comp., 4-9-17; Laws 1963, ch. 98, 17; 1977, ch. 254, 27; 1987, ch. 234, 21.



Section 16-2-19 - State park and recreation revenues; source and disbursement.

16-2-19. State park and recreation revenues; source and disbursement.

All money derived from the operation of state parks or recreation areas or from the governmental gross receipts tax distributions pursuant to Section 7-1-6.38 NMSA 1978 appropriated to the energy, minerals and natural resources department for state park and recreation capital improvements, or from gifts, donations, bequests or endowments, except as the money may be pledged for the retirement of bonds issued under the State Park and Recreation Bond Act [16-2-20 through 16-2-29 NMSA 1978] or appropriated for state park and recreation purposes by the legislature or acquired from any other source whatsoever, shall not at any time or in any event revert or be transferred to general or other state funds; and such funds shall be used solely for the purpose of acquiring, developing, operating and maintaining state parks or recreation areas and maintenance, operation and expenditures of the state park and recreation division [state parks division] of the energy, minerals and natural resources department, the payment of traveling expenses and salaries of officers, park superintendents and employees and the retirement of state park and recreation bonds. Expenditures shall be made in accordance with budgets approved by the department of finance and administration.

History: Laws 1935, ch. 57, 16; 1941 Comp., 4-116; 1953 Comp., 4-9-18; Laws 1963, ch. 98, 18; 1965, ch. 14, 4; 1965, ch. 280, 11; 1977, ch. 254, 28; 1987, ch. 234, 22; 1995, ch. 141, 22.



Section 16-2-19.1 - Motorboat fuel tax fund; appropriation.

16-2-19.1. Motorboat fuel tax fund; appropriation.

There is created in the state treasury the "motorboat fuel tax fund". Money in the fund is appropriated to the state park and recreation division [state parks division] of the natural resources department for use under the regular budgeting procedure of the state. Seventy-five percent of the money in the fund is to be used to construct, purchase, improve and maintain boating and related facilities or equipment in this state under the jurisdiction of the state park and recreation division [state parks division]. Twenty-five percent of the money in the fund is to be used for any boating-related purpose whatsoever under the jurisdiction of the state park and recreation division [state parks division].

History: 1978 Comp., 16-2-19.1, enacted by Laws 1983, ch. 211, 38; 1987, ch. 234, 23; 1987, ch. 322, 1.



Section 16-2-20 - Short title.

16-2-20. Short title.

This act [16-2-20 through 16-2-29 NMSA 1978] may be cited as the "State Park and Recreation Bond Act."

History: 1978 Comp., 16-2-20, enacted by Laws 1965, ch. 280, 1.



Section 16-2-21 - Purpose of act.

16-2-21. Purpose of act.

The purpose of the State Park and Recreation Bond Act [16-2-20 through 16-2-29 NMSA 1978] is to provide for the use of revenues derived from the operation of state parks or recreation areas or from gifts, donations, bequests or endowments for state park and recreation purposes and to issue bonds to provide for the acquiring, developing, operating and maintaining of state parks or recreation areas.

History: 1978 Comp., 16-2-21, enacted by Laws 1965, ch. 280, 2.



Section 16-2-22 - Bonding authority.

16-2-22. Bonding authority.

Whenever the secretary determines by written order that it is necessary to raise funds to provide for developing, operating and maintaining state parks or recreation areas, the state park and recreation division [state parks division] of the energy, minerals and natural resources department may issue and sell bonds of the state as provided for in the State Park and Recreation Bond Act [16-2-20 through 16-2-29 NMSA 1978]. The purposes for which the bonds are to be issued and the amount of each bond issue shall be approved by the state board of finance before issuance of the bonds.

History: 1978 Comp., 16-2-22, enacted by Laws 1965, ch. 280, 3; 1977, ch. 254, 119; 1987, ch. 234, 24.



Section 16-2-23 - Form of bonds.

16-2-23. Form of bonds.

The state park and recreation division [state parks division], except as otherwise specifically provided in the State Park and Recreation Bond Act [16-2-20 through 16-2-29 NMSA 1978], shall determine at its discretion the terms, covenants and conditions of state park and recreation bonds, including but not limited to date of issue, denominations, maturities, rate or rates of interest, call features, call premiums, registration, refundability and other covenants covering general and technical aspects of the issuance of the bonds. The bonds shall be in such form as the state park and recreation division shall determine, and successive issues shall be identified by alphabetical, numerical or other proper series or designation. Except with respect to bonds issued in book entry or similar form without the delivery of physical securities, signatures of the governor, state treasurer and director of the state park and recreation division shall be affixed in compliance with the Uniform Facsimile Signature of Public Officials Act [6-9-1 through 6-9-6 NMSA 1978], and the coupons, if any, attached to the bonds shall bear the facsimile signature of the state treasurer in office at the time of the preparation of the bonds.

History: 1978 Comp., 16-2-23, enacted by Laws 1965, ch. 280, 4; 1977, ch. 254, 120; 1983, ch. 265, 34.



Section 16-2-24 - Sale of bonds.

16-2-24. Sale of bonds.

Bonds issued under this State Park and Recreation Bond Act [16-2-20 through 16-2-29 NMSA 1978] shall be sold at not less than par value plus accrued interest to the date of delivery, and may be sold at public or private sale, as determined by the state park and recreation director. If sold at public sale, the director shall give notice of the time, place and terms of the sale by publication in a newspaper published in Santa Fe, New Mexico, not less than ten days prior to date of sale. Bonds issued under the State Park and Recreation Bond Act shall not be purchased by the state investment officer or state investment council.

History: 1978 Comp., 16-2-24, enacted by Laws 1965, ch. 280, 5; 1977, ch. 254, 121.



Section 16-2-25 - Proceeds from sale of bonds.

16-2-25. Proceeds from sale of bonds.

Proceeds from the sale of bonds issued under this State Park and Recreation Bond Act [16-2-20 through 16-2-29 NMSA 1978] shall be deposited in a special fund in the state treasury and used solely for the purpose for which the bonds were authorized. Purchasers of the bonds are not responsible in any way for the application of the proceeds. The cost of preparing, advertising and selling the bonds, including any necessary expense for financial and legal services, shall be paid out of the proceeds.

History: 1978 Comp., 16-2-25, enacted by Laws 1965, ch. 280, 6.



Section 16-2-26 - Construction.

16-2-26. Construction.

This State Park and Recreation Bond Act [16-2-20 through 16-2-29 NMSA 1978] is sole authority for the authorization and issuance by the state park and recreation division [state parks division] of bonds authorized by the state board of finance, and the division may do anything necessary to carry out the powers granted by this State Park and Recreation Bond Act.

History: 1978 Comp., 16-2-26, enacted by Laws 1965, ch. 280, 7; 1977, ch. 254, 122.



Section 16-2-27 - Tax exemptions.

16-2-27. Tax exemptions.

The principal and income of bonds issued under the State Park and Recreation Bond Act [16-2-20 through 16-2-29 NMSA 1978] are exempt from all taxation by the state or any of its political subdivisions, except for inheritance and succession taxes.

History: 1978 Comp., 16-2-27, enacted by Laws 1965, ch. 280, 8.



Section 16-2-28 - Refunding.

16-2-28. Refunding.

Any bonds issued under the State Park and Recreation Bond Act [16-2-20 through 16-2-29 NMSA 1978] may be refunded under the terms of written orders issued by the director subject to any contractual limitations involved with outstanding bonds, claims or other obligations. Proceeds of refunding bonds shall be applied to retirement of the bonds to be retired or refunded, or placed in escrow to be applied to payment of the bonds upon presentation for payment by the holders. Refunding bonds shall be issued under all applicable conditions prescribed in the State Park and Recreation Bond Act for the issuance of original bonds.

History: 1978 Comp., 16-2-28, enacted by Laws 1965, ch. 280, 9; 1977, ch. 254, 123.



Section 16-2-29 - Security; retirement of bonds.

16-2-29. Security; retirement of bonds.

The state park and recreation division [state parks division] of the energy, minerals and natural resources department may pledge for the retirement of bonds issued all or any part of the revenues to be produced from any project to be constructed with bond funds, all or any part of the governmental gross receipts tax distributions pursuant to Section 7-1-6.38 NMSA 1978, appropriated to the energy, minerals and natural resources department for state park and recreation area capital improvements and, except as may be prohibited by existing contractual arrangements, may also pledge money derived from the operation of present or future state parks or recreation areas or from gifts, donations, bequests or endowments for state park or recreation purposes or any portion of the same. Bonds are payable solely from the funds enumerated in this section and are not general obligations of the state.

History: 1978 Comp., 16-2-29, enacted by Laws 1965, ch. 280, 10; 1977, ch. 254, 124; 1995, ch. 141, 23.



Section 16-2-30 - Police powers vested in director and state parks employees designated by the secretary.

16-2-30. Police powers vested in director and state parks employees designated by the secretary.

A. The director of the state parks division and state parks division employees designated by the secretary are vested with general police power and shall be state park law enforcement officers with the authority of conservators of the peace within state parks and recreation areas. It shall be their duty to enforce the laws of the state and the rules and regulations of the energy, minerals and natural resources department within state parks and recreation areas. They shall have the further power of forcibly ejecting from a state park or recreation area a person who knowingly, willfully or wantonly violates a rule or regulation of the department within a state park or recreation area.

B. State park law enforcement officers, in emergency situations, shall be considered on duty and within the scope of their employment for employee benefits when they follow specific instructions from a duly qualified full-time peace officer and aid the peace officer in carrying out his duties. State park law enforcement officers shall respond in emergency situations, subject to the needs of the park to which they are assigned, and they shall have law enforcement powers outside the park so long as they follow specific instructions from the peace officer who requested aid.

C. As used in this section, "emergency" means a sudden, unexpected occurrence or an unforeseen combination of circumstances that calls for immediate action without time for deliberation.

History: Laws 1935, ch. 57, 17; 1941 Comp., 4-117; 1953 Comp., 4-9-19; Laws 1963, ch. 98, 19; 1965, ch. 14, 5; 1977, ch. 254, 29; 1987, ch. 234, 25; 2003, ch. 107, 1.



Section 16-2-32 - Criminal offenses; penalty.

16-2-32. Criminal offenses; penalty.

A person who commits any of the following acts is guilty of a petty misdemeanor and shall be sentenced in accordance with the provisions of Section 31-19-1 NMSA 1978:

A. cut, break, injure, destroy, take or remove a tree, shrub, timber, plant or natural object in any state park and recreation area, except in areas designated by the secretary and permitted by rules adopted by the secretary. Such rules shall only permit the removal of a tree, shrub, timber, plant or natural object for scientific study or for noncommercial use by an individual as a souvenir. The quantity of material authorized for removal from any area shall be strictly regulated by park personnel in order to minimize resource damage;

B. kill, cause to be killed or pursue with intent to kill a bird or animal in a state park and recreation area, except in areas designated by the secretary and except in conformity with the provisions of general law and the rules of the state game commission;

C. take a fish from the waters of a state park and recreation area, except in conformity with the provisions of general law and the rules of the state game commission;

D. willfully mutilate, injure, deface or destroy any guidepost, notice, tablet, fence, enclosure or work that is for the protection or ornamentation of a state park and recreation area;

E. light a fire in a state park and recreation area, except in those places authorized for fires by the secretary, or willfully or carelessly permit any fire that is authorized and that the person has lighted or caused to be lighted or under the person's charge to spread or extend to or burn the shrubbery, trees, timber, ornaments or improvements in a state park and recreation area or leave a campfire that the person has lighted or that has been left in the person's charge unattended by a competent person without extinguishing it;

F. place in a state park and recreation area or affix to an object in a state park and recreation area a word, character or device designed to advertise a business, profession, article, thing, exhibition, matter or event without a written license from the secretary permitting the person to do it; or

G. violate a rule adopted by the secretary pursuant to the provisions of Chapter 16, Article 2 NMSA 1978 when the violation has caused or contributed to the cause of an accident resulting in injury or death to a person or disappearance of a person.

History: Laws 1935, ch. 57, 19; 1941 Comp., 4-119; 1953 Comp., 4-9-21; Laws 1963, ch. 98, 21; 1967, ch. 31, 1; 1977, ch. 254, 31; 1987, ch. 234, 26; 1997, ch. 149, 1; 2013, ch. 136, 2.



Section 16-2-33 - State parks division penalty assessment misdemeanors; definition; schedule of assessments.

16-2-33. State parks division penalty assessment misdemeanors; definition; schedule of assessments.

A. As used in Chapter 16, Article 2 NMSA 1978, "penalty assessment misdemeanor" means a violation of any rule of the state parks division of the energy, minerals and natural resources department promulgated pursuant to Chapter 16, Article 2 NMSA 1978.

B. The term "penalty assessment misdemeanor" does not include a violation that has caused or contributed to the cause of an accident resulting in injury or death to a person or disappearance of a person, nor does it include a violation of Section 16-2-32 NMSA 1978.

C. Whenever a person is arrested for violation of a penalty assessment misdemeanor, the arresting officer shall advise the person of the option either to accept the penalty assessment and pay it to the court or to appear in court. The arresting officer, using a uniform non-traffic citation, shall complete the information section, prepare the penalty assessment and prepare a notice to appear in court specifying the time and place to appear. The arresting officer shall have the person sign the citation as a promise either to pay the penalty assessment as prescribed or to appear in court as specified, give a copy of the citation to the person and release the person from custody. An officer shall not accept custody of payment of any penalty assessment.

D. The arresting officer may issue a warning notice, but shall fill in the information section of the citation and give a copy to the arrested person after requiring a signature on the warning notice as an acknowledgment of receipt. No warning notice issued under this section shall be used as evidence of conviction for purposes of Subsection L of this section.

E. In order to secure release, the arrested person must give a written promise to appear in court or to pay the penalty assessment prescribed or to acknowledge receipt of a warning notice.

F. The magistrate court or metropolitan court in the county where the alleged violation occurred has jurisdiction for any case arising from a penalty assessment misdemeanor issued for violation of a rule of the state parks division promulgated pursuant to Chapter 16, Article 2 NMSA 1978.

G. A penalty assessment citation issued by a law enforcement officer shall be submitted to the appropriate magistrate or metropolitan court within three business days of issuance. If the citation is not submitted within three business days, it may be dismissed with prejudice.

H. It is a misdemeanor for any person to violate a written promise to pay the penalty assessment or to appear in court given to an officer upon issuance of a citation regardless of the disposition of the charge for which the citation was issued.

I. A citation with a written promise to appear in court or to pay the penalty assessment is a summons. If a person fails to appear or to pay the penalty assessment by the appearance date, a warrant for failure to appear may be issued.

J. A written promise to appear in court may be complied with by appearance of counsel.

K. When an alleged violator of a penalty assessment misdemeanor elects to appear in court rather than to pay the penalty assessment to the court, no fine imposed upon later conviction shall exceed the penalty assessment established for the particular penalty assessment misdemeanor.

L. The penalty assessment for a first violation of any rule of the state parks division promulgated to Chapter 16, Article 2 NMSA 1978 is thirty dollars ($30.00). This penalty assessment is in addition to any magistrate or metropolitan court costs as provided in Subsection B of Section 35-6-4 NMSA 1978. Upon a second conviction or acceptance of a notice of penalty assessment for violation of any rule of the state parks division promulgated pursuant to Chapter 16, Article 2 NMSA 1978, the penalty assessment shall be fifty dollars ($50.00). Upon a third or subsequent conviction or acceptance of a notice of penalty assessment, the penalty assessment shall be one hundred fifty dollars ($150).

History: Laws 2013, ch. 136, 1.






Article 3 - State Trails System

Section 16-3-1 - Short title.

16-3-1. Short title.

This act [16-3-1 through 16-3-9 NMSA 1978] may be cited as the "State Trails System Act."

History: 1953 Comp., 4-9A-1, enacted by Laws 1973, ch. 372, 1.



Section 16-3-2 - Definitions.

16-3-2. Definitions.

As used in the State Trails System Act:

A. "local government" means any county, municipality or other political subdivision of the state and includes rural communities and unincorporated towns or villages in the state; and

B. "secretary" means the secretary of energy, minerals and natural resources.

History: 1953 Comp., 4-9A-2, enacted by Laws 1973, ch. 372, 2; 1977, ch. 254, 32; 1987, ch. 234, 27.



Section 16-3-3 - Purpose.

16-3-3. Purpose.

The purpose of the State Trails System Act is to provide public access to, and the enjoyment and appreciation of, the New Mexico outdoors in order to conserve, develop and use the natural resources of the state for purposes of health and recreation. It is the intent and purpose of the State Trails System Act to encourage horseback riding, hiking, bicycling and other recreational activities.

History: 1953 Comp., 4-9A-3, enacted by Laws 1973, ch. 372, 3.



Section 16-3-4 - State trails system created; types of trails; planning.

16-3-4. State trails system created; types of trails; planning.

A. There is created a "state trails system" composed of:

(1) "state scenic trails" which are extended trails so located as to provide maximum potential for the appreciation of natural areas and for the conservation and enjoyment of the significant scenic, historic, natural, ecological, geological or cultural qualities of the areas through which such trails pass;

(2) "state recreation trails" which are trails designed to provide a variety of outdoor recreational uses in or reasonably accessible to urban areas and, where appropriate, shall connect parks, scenic areas, historical points and neighboring communities;

(3) "state historical trails" which are trails designed to identify and interpret routes which were significant in the prehistoric settlement or historical development of the state; and

(4) "special use trails" which are trails that may provide uses also provided by scenic, recreation and historical trails but which shall not be limited to such uses. The secretary may designate special use trails in such locations as it deems appropriate and may limit the use of such trails to such special users as he determines. In designating special use trails, the secretary shall give due regard to the interests of users who have needs of a special nature which are not fulfilled by other trail types comprising the state trails system.

B. State trails shall be supplemented by support facilities deemed necessary and feasible by the secretary. These facilities shall comply with health and environment department [department of environment] standards and regulations.

C. In the planning and designation of trails, the secretary shall give due regard to the interests of federal or state agencies, counties, municipalities, private landowners and interested individuals and recreational and conservation organizations. The secretary shall give full consideration to the inclusion of trails from all categories within the system.

D. The secretary shall prescribe the uses and limits of each type of trail.

E. Separate trails may be established for motorized vehicles but shall not be trails designated for horseback riding, hiking or bicycling.

F. Before making a final designation of any trail, the secretary shall:

(1) hold a public hearing after proper notice within the affected county and area; and

(2) as a result of the hearing, adopt a finding approving or disapproving the trail based upon evidence as to the adverse effects that the trail has on the holders of any interest in the lands in the proximity of the trail.

History: 1953 Comp., 4-9A-4, enacted by Laws 1973, ch. 372, 4; 1977, ch. 254, 33; 1987, ch. 234, 28.



Section 16-3-5 - Secretary to supervise planning, construction, operation and maintenance of trails system; powers and duties.

16-3-5. Secretary to supervise planning, construction, operation and maintenance of trails system; powers and duties.

A. The secretary shall:

(1) adopt and regularly review and revise in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978] such rules and regulations as may be necessary to carry into effect and enforce the provisions of the State Trails System Act;

(2) plan, establish, acquire, purchase, develop, construct, enlarge, improve, maintain, equip, operate, protect and police the state trails system;

(3) acquire by lease, deed or contract rights-of-way or easements for trails across private, municipal, county, state or federal lands. In selecting the rights-of-way, every consideration shall be given to minimizing the adverse effects upon the adjacent landowner or user. Acquisition shall be, wherever possible, in the form of an easement obtained by gift, exchange or purchase with donated funds. When such devices fail, the secretary may authorize the expenditure of state appropriations for acquisition in fee. Any agreement for acquisition of rights in land shall be for terms of not less than twenty-five years whenever possible; and

(4) coordinate trail development by assisting counties, municipalities and other political subdivisions in the formation of their trail plans. In carrying out this responsibility, the secretary shall review records of easements and other interests in lands which are available for use as trails, including public lands, utility easements, flood plains, railroad rights-of-way, arroyos, other rights-of-way and surplus public proprietary lands as may be adaptable for such use, and shall ensure that uniform construction standards, compatible with allowed usage, are made available to local governments.

B. The secretary may abandon any portion or all of a trail or easement acquired for trail purposes which is no longer needed for such purposes, or he may transfer any trail or easement to a local government having jurisdiction over the area in which the trail or easement is located for so long as the local government agrees to maintain and operate the trail.

C. The secretary shall notify the owner of the land through which any trail or easement passes prior to entering into any agreement with a local government for the operation of a trail and shall secure the consent of the landowner prior to the transfer of any trail or easement to a local government.

D. The secretary shall review all formal declarations of railroad right-of-way abandonments by the interstate commerce commission for possible inclusion into the state trails system.

E. Within the boundaries of a right-of-way, the secretary may acquire on behalf of the state lands in fee title, any interest in lands in the form of scenic or other easements or any interest in lands under cooperative or other agreement. Acquisition of land or of any interest in land may be by gift, purchase, exchange or by the assumption of obligations. Acquisition may be through the use of funds obtained by donation, federal grants, proceeds of the sale of bonds, legislative appropriation or otherwise. In acquiring real property or any interest therein, the power of eminent domain shall not be used.

F. The secretary shall prepare and publish trail plans and standards and make them available to participating local governments and interested members of the public upon request. The secretary shall also prepare a state trails map and shall make copies available to members of the public upon request.

G. The secretary shall prepare and publish a comprehensive intermediate and long-range state trails plan on a continuing basis in accordance with the state comprehensive outdoor recreation plan. Included in these plans shall be an inventory of existing trails and potential trail routes on all lands within the state. Such plans may include general routes or corridors within which specific trails or segments of trails may be considered for inclusion in the state trails system.

H. The secretary shall annually submit a written report on recreational, scenic, historical and special use trails to the governor by December 31. Copies of the annual reports shall be furnished to participating local governments and shall be made available to interested members of the public upon request.

History: 1953 Comp., 4-9A-6, enacted by Laws 1973, ch. 372, 6; 1977, ch. 254, 35; 1987, ch. 234, 29.



Section 16-3-6 - Trails on federal lands; coordination with national trails system.

16-3-6. Trails on federal lands; coordination with national trails system.

A. The secretary may establish and designate state recreational, scenic, historical and special use trails on lands under the jurisdiction of a federal agency when, in the opinion of the federal agency and the secretary, such lands may be so developed under the provisions of federal law and the provisions of Section 16-3-4 NMSA 1978.

B. Nothing in the State Trails System Act shall preclude a component of the state trails system from being a part of the national trails system. The secretary shall coordinate the state trails system with the national trails system and is directed to encourage and assist any federal studies for inclusion of New Mexico trails in the national trails system. The secretary may enter into written cooperative agreements for joint federal-state administration of any New Mexico component of the national trails system, provided such agreements for administration of land uses are not less restrictive than those set forth in the State Trails System Act.

History: 1953 Comp., 4-9A-7, enacted by Laws 1973, ch. 372, 7; 1977, ch. 254, 36; 1987, ch. 234, 30.



Section 16-3-7 - Violations; penalties.

16-3-7. Violations; penalties.

Each person is guilty of a misdemeanor who shall:

A. willfully mutilate, deface or destroy any guidepost, notice, tablet, fence or other work which is for the protection or ornamentation of any state trail;

B. place along any trail or affix to any object in the right-of-way, without a written license from the secretary, any word, character or device designed to advertise any business, trade, profession, article, thing, matter or event; or

C. violate any rule or regulation adopted by the secretary in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978] to regulate the use of and prevent damage to lands within and adjacent to the state trails system.

History: 1953 Comp., 4-9A-8, enacted by Laws 1973, ch. 372, 8; 1977, ch. 254, 37; 1987, ch. 234, 31.



Section 16-3-8 - Additional means of enforcement.

16-3-8. Additional means of enforcement.

As an additional means of enforcing the provisions of the State Trails System Act and rules and regulations adopted by the secretary pursuant to that act, the secretary may seek injunctive relief, in the district court of the county where the violation occurs, against any violation or threatened violation of the act or any rules and regulations adopted pursuant thereto, and such relief shall be subject to the continuing jurisdiction and supervision of the district court and the court's powers of contempt. Any party aggrieved by any final judgment of the district court under this section may appeal to the court of appeals as in other civil actions.

History: 1953 Comp., 4-9A-9, enacted by Laws 1973, ch. 372, 9; 1977, ch. 254, 38; 1987, ch. 234, 32.



Section 16-3-9 - Limitation of liability of owners of land used for recreational purposes.

16-3-9. Limitation of liability of owners of land used for recreational purposes.

No person or corporation, or their successors in interest, who has granted a right-of-way or easement across his land to the energy, minerals and natural resources department for use in the state trails system shall be liable to any user of the trail for injuries suffered on the right-of-way or easement unless the injuries are caused by the willful or wanton misconduct of the grantor.

History: 1953 Comp., 4-9A-10, enacted by Laws 1973, ch. 372, 10; 1977, ch. 254, 39; 1987, ch. 234, 33.






Article 4 - El Rio Chama Scenic and Pastoral River and Rio Grande Valley State Park

Section 16-4-1 - Short title.

16-4-1. Short title.

This act [16-4-1 through 16-4-8 NMSA 1978] may be cited as "El Rio Chama Scenic and Pastoral Act."

History: 1953 Comp., 75-34A-1, enacted by Laws 1977, ch. 242, 1.



Section 16-4-2 - Declaration of policy.

16-4-2. Declaration of policy.

The preservation, protection and maintenance of the natural and scenic beauty of a designated portion of the Chama river and its immediate corridor is in the public interest and is compatible with the multiple use of New Mexico's natural resources. The designation of El Rio Chama scenic and pastoral river will enable the people of the area to enjoy the recreational, environmental and wildlife benefits of the river. Therefore, the legislature declares it to be in the public interest, in furtherance of sound environmental policy and for the good of the people, to establish a scenic and pastoral river known as El Rio Chama.

History: 1953 Comp., 75-34A-2, enacted by Laws 1977, ch. 242, 2.



Section 16-4-3 - Definitions.

16-4-3. Definitions.

As used in El Rio Chama Scenic and Pastoral Act [16-4-1 through 16-4-8 NMSA 1978]:

A. "corridor" means those lands immediately adjacent to the riverbed essentially from rim to rim or four hundred feet back from the river banks of the Rio Chama, whichever is less;

B. "pastoral" means those free-flowing segments of the river which are affected by the works of man but which still possess natural and scenic value. Included are areas with developed or partially developed shorelines;

C. "river" means a flowing body of water or any segment, portion or tributary thereof within the corridor, including rivers, streams, creeks, branches or small lakes;

D. "scenic" means those sections of the river that are free of impoundments, with shorelines remaining largely undeveloped, but which may be accessible in places by primitive roads; and

E. "secretary" means the secretary of energy, minerals and natural resources.

History: 1953 Comp., 75-34A-3, enacted by Laws 1977, ch. 242, 3; 1987, ch. 234, 34.



Section 16-4-4 - Designation.

16-4-4. Designation.

The Chama river and its immediate corridor, from the boundary line between section 10 and 15, township 27 north, range 2 east just south of the El Vado dam downstream approximately thirty miles to where it is crossed by the U.S. forest service boundary in section 24, township 24 north, range 3 east, is designated as a scenic and pastoral river.

History: 1953 Comp., 75-34A-4, enacted by Laws 1977, ch. 242, 4.



Section 16-4-5 - Management.

16-4-5. Management.

A. The secretary shall administer the state-administered segment of El Rio Chama Scenic and Pastoral River and shall develop, by rule and regulation and after public hearings, a management plan and guidelines to realize the scenic and pastoral objectives of El Rio Chama Scenic and Pastoral Act [16-4-1 through 16-4-8 NMSA 1978]. The plan shall be prepared in cooperation with the appropriate federal agencies and shall include among other things:

(1) consideration for cooperative management arrangements between state and federal authorities; and

(2) measures to control recreational use of the designated river to protect the river's natural values.

B. The secretary shall seek the assistance and aid of the state game commission for resource and recreation management within the state-administered segment of El Rio Chama Scenic and Pastoral River.

C. The secretary shall report annually to the governor and to the legislature concerning the development and the administration of the cooperative federal-state management plan.

History: 1953 Comp., 75-34A-5, enacted by Laws 1977, ch. 242, 5; 1987, ch. 234, 35.



Section 16-4-6 - Land use and acquisition.

16-4-6. Land use and acquisition.

A. The secretary shall not condemn any land or interests in lands within El Rio Chama Scenic and Pastoral River under state jurisdiction.

B. The secretary may acquire, in furtherance of the objectives of El Rio Chama Scenic and Pastoral Act [16-4-1 through 16-4-8 NMSA 1978] and on behalf of the state, land, improvements or any interest within the boundaries of El Rio Chama Scenic and Pastoral River by purchase, lease, exchange or gift and enter into agreements with private landholders concerning the same at fair market value.

C. The secretary may accept and receive gifts and bequests of money or other property, including funds from the federal government, for purposes consistent with El Rio Chama Scenic and Pastoral Act.

D. El Rio Chama Scenic and Pastoral River shall be administered in such a manner as to protect and enhance the scenic and natural values which caused the river to be designated as a state scenic and pastoral river.

E. Nothing in El Rio Chama Scenic and Pastoral Act shall be construed as being incompatible with existing state property laws. Nothing shall be construed to be incompatible with regulation of river flow for flood control or beneficial uses of water.

History: 1953 Comp., 75-34A-6, enacted by Laws 1977, ch. 242, 6; 1987, ch. 234, 36.



Section 16-4-7 - Inclusion in national system.

16-4-7. Inclusion in national system.

Nothing in El Rio Chama Scenic and Pastoral Act [16-4-1 through 16-4-8 NMSA 1978] shall preclude the designated river from becoming part of the national wild and scenic rivers system. The secretary shall encourage and assist any federal studies for inclusion of El Rio Chama Scenic and Pastoral River in the national system and may enter into written cooperative agreements for joint federal and state administration of El Rio Chama Scenic and Pastoral River as a component of the national system. Such agreements shall recognize the established rights and culture of the area.

History: 1953 Comp., 75-34A-7, enacted by Laws 1977, ch. 242, 7; 1987, ch. 234, 37.



Section 16-4-8 - Violations; injunctions.

16-4-8. Violations; injunctions.

Any person may be restrained and enjoined from engaging or continuing in an act which violates any provision of El Rio Chama Scenic and Pastoral Act [16-4-1 through 16-4-8 NMSA 1978] or any rule or regulation adopted pursuant to that act.

History: 1953 Comp., 75-34A-8, enacted by Laws 1977, ch. 242, 8; 1987, ch. 234, 38.



Section 16-4-9 - Short title.

16-4-9. Short title.

This act [16-4-9 through 16-4-17 NMSA 1978] may be cited as the "Rio Grande Valley State Park Act."

History: Laws 1983, ch. 18, 1.



Section 16-4-10 - Declaration of policy and funding intent.

16-4-10. Declaration of policy and funding intent.

A. The preservation, protection and maintenance of the natural and scenic beauty of a designated portion of the Rio Grande and its immediate corridor is in the public interest. The designation of the Rio Grande Valley state park will enable people to enjoy the recreational, environmental, educational and wildlife benefits of the river. Therefore, the legislature declares it to be in the public interest, in furtherance of sound environmental policy and for the good of the people to establish the Rio Grande Valley state park.

B. It is the intent of the Rio Grande Valley State Park Act [16-4-9 through 16-4-17 NMSA 1978] that the state parks division of the energy, minerals and natural resources department not bear the operating costs for the Rio Grande Valley state park except for the area within the Rio Grande nature center state park. The state may expend funds within the boundaries of the entire Rio Grande Valley state park as it deems appropriate.

History: Laws 1983, ch. 18, 2; 2005, ch. 31, 1.



Section 16-4-11 - Definitions.

16-4-11. Definitions.

As used in the Rio Grande Valley State Park Act [16-4-9 through 16-4-17 NMSA 1978]:

A. "conservancy district" means the middle Rio Grande conservancy district;

B. "operating party" means the party designated by the secretary to manage the state park; and

C. "secretary" means the secretary of energy, minerals and natural resources.

History: Laws 1983, ch. 18, 3; 1987, ch. 234, 39.



Section 16-4-12 - Designation of boundaries.

16-4-12. Designation of boundaries.

The Rio Grande valley state park shall include lands owned and controlled by the middle Rio Grande conservancy district in the floodway of the Rio Grande, adjacent levees, service roads, riverside drains and conservancy district lands contiguous to the river in Bernalillo county, with the following exceptions:

A. private land in and adjacent to the floodway of the river;

B. lands held by public agencies other than the conservancy district;

C. lands of the Sandia and Isleta Indian pueblos in Bernalillo county;

D. lands within the municipal boundaries of the village of Corrales unless the governing body of the village of Corrales subsequently requests inclusion; and

E. a two-hundred foot strip on either side of the final center line of existing and proposed bridges whose alignment has been or may be approved by the urban transportation policy planning board of the middle Rio Grande council of governments.

History: Laws 1983, ch. 18, 4.



Section 16-4-13 - Management.

16-4-13. Management.

A. The provisions of the Rio Grande Valley State Park Act [16-4-9 through 16-4-17 NMSA 1978] shall not take effect until the secretary has fully executed a management agreement with an operating party, and shall cease to be in effect if the management agreement is terminated. The management agreement shall include a map delineating the boundaries of the park. The park shall be established when the management agreement is signed by the secretary and the designated representative of the operating party. A provision of the management agreement shall require twelve months' written notice prior to any termination taking effect.

B. The operating party shall administer the Rio Grande Valley state park. The operating party shall develop, after public hearings, a management plan for approval by the secretary which is consistent with the provisions of the feasibility study previously prepared that satisfies the requirements of Subsection G of Section 16-2-11 NMSA 1978, to realize the objectives of the Rio Grande Valley State Park Act. The plan shall be prepared in cooperation with the appropriate federal, state and local agencies and shall include among other things:

(1) consideration for cooperative management arrangements between state, federal, conservancy, flood control and municipal authorities;

(2) measures to control recreational use of the designated river to protect the river's natural values; and

(3) measures to minimize any adverse impact to the park caused by public transportation or other public improvement projects to be located in close proximity to the park.

C. The operating party may seek the assistance and aid of the game and fish department for resource and wildlife management within the Rio Grande Valley state park.

History: Laws 1983, ch. 18, 5; 1987, ch. 234, 40.



Section 16-4-14 - Land use and acquisition.

16-4-14. Land use and acquisition.

A. The secretary shall not condemn any land or interests in lands within the Rio Grande Valley state park under state jurisdiction.

B. The operating party may acquire, in furtherance of the objectives of the Rio Grande Valley State Park Act [16-4-9 through 16-4-17 NMSA 1978] and on behalf of the state, land, improvements or any interest within the boundaries of the Rio Grande Valley state park by purchase, lease, exchange or gift and enter into agreements with private landholders concerning the same at fair market value.

C. The secretary or operating party may accept and receive gifts and bequests of money or other property, including funds from the federal government, for purposes consistent with the Rio Grande Valley State Park Act.

D. The Rio Grande Valley state park shall be administered in such a manner as to protect and enhance the scenic and natural values of the Rio Grande.

E. Nothing in the Rio Grande Valley State Park Act shall be construed as being incompatible with existing state property laws. Nothing shall be construed to be incompatible with regulation of river flow for flood control, sediment control or beneficial uses of water or with the need for life saving, fire suppression, public health or emergency flood management.

F. Future public utility crossings, including but not limited to sewer lines, sewer outfalls, and water lines and facilities, are permitted uses in the park, subject to the following: such facilities shall be placed underground or in existing easements, provided that if such placement is determined by the utility not to be practical due to unusual environmental, economic or technical problems, the utilities shall make such findings and present them to the secretary for approval of placing the proposed facilities above ground or outside existing easements. The utility shall also demonstrate to the secretary that location of the proposed facility outside the park would cause undue hardship to the utility.

G. The Rio Grande Valley State Park Act shall not prohibit existing or future drainage or flood control projects approved by a county, municipality or flood control agency. Such projects shall be reviewed by the secretary, and the secretary, the operating party and the county, municipality or flood control agency shall cooperate to minimize adverse impact on the park caused by such projects.

History: Laws 1983, ch. 18, 6; 1987, ch. 234, 41.



Section 16-4-15 - Violations; injunctions.

16-4-15. Violations; injunctions.

Any person may be restrained and enjoined from engaging or continuing in an act which violates any provision of the Rio Grande Valley State Park Act [16-4-9 through 16-4-17 NMSA 1978] or any rule or regulation of the secretary or any additional rule or regulation adopted pursuant to the Rio Grande Valley State Park Act.

History: Laws 1983, ch. 18, 7; 1987, ch. 234, 42.



Section 16-4-16 - Joint powers.

16-4-16. Joint powers.

The operating party, subsequent to satisfying the provisions of Subsection A of Section 5 [16-4-13 NMSA 1978] of the Rio Grande Valley State Park Act, and the conservancy district shall enter into a joint powers agreement to effectuate the provisions of the Rio Grande Valley State Park Act [16-4-9 through 16-4-17 NMSA 1978]; provided, however, that nothing in the Rio Grande Valley State Park Act shall be construed in such a way as to obstruct or interfere with the duties, operations, obligations, construction of new works or functions of the middle Rio Grande conservancy district as provided in Chapter 73, Articles 14 and 18 NMSA 1978 or the duties and obligations of the state of New Mexico under the Rio Grande Compact [72-15-23 NMSA 1978] or agreements or contracts between the conservancy district and federal agencies such as the United States department of interior, the bureau of reclamation and the United States army corps of engineers.

In the event the operating party and the conservancy district fail to negotiate a mutually acceptable joint powers agreement within one year from complying with the provisions of Subsection A of Section 5 of the Rio Grande Valley State Park Act, the operating party and the conservancy district shall submit any unresolved disputes to a mutually agreeable impartial arbitrator for binding arbitration.

History: Laws 1983, ch. 18, 8.






Article 5 - Cumbres and Toltec Scenic Railroad

Section 16-5-1 - Execution of compact.

16-5-1. Execution of compact.

The legislature hereby approves and the governor is authorized to enter into a compact on behalf of this state with the state of Colorado in the form substantially as follows:

CUMBRES AND TOLTEC SCENIC RAILROAD COMPACT

The state of New Mexico and the state of Colorado, desiring to provide for the joint acquisition, ownership and control of an interstate narrow gauge scenic railroad, known as the Cumbres and Toltec scenic railroad, within Rio Arriba county in New Mexico and Archuleta and Conejos counties in Colorado, to promote the public welfare by encouraging and facilitating recreation and by preserving, as a living museum for future generations, a mode of transportation that helped in the development and promotion of the territories and states, and to remove all causes of present and future controversy between them with respect thereto, and being moved by considerations of interstate comity, have agreed upon the following articles:

Article I

The states of New Mexico and Colorado agree jointly to acquire, own and make provision for the operation of the Cumbres and Toltec scenic railroad.

Article II

The states of New Mexico and Colorado hereby ratify and affirm the agreement of July 1, 1970, entered between the railroad authorities of the states.

Article III

The states of New Mexico and Colorado agree to make such amendments to the July 1, 1970 agreement and such other contracts, leases, franchises, concessions or other agreements as may hereafter appear to both states to be necessary and proper for the control, operation or disposition of the said railroad.

Article IV

The states of New Mexico and Colorado agree to the consideration of the enactment of such laws or constitutional amendments exempting the said railroad or its operations from various laws of both states as both states shall hereafter mutually find necessary and proper.

Article V

Nothing contained herein shall be construed so as to limit, abridge or affect the jurisdiction or authority, if any, of the interstate commerce commission over the said railroad, or the applicability, if any, of the tax laws of the United States to the said railroad or its operations.

History: 1953 Comp., 69-12-4, enacted by Laws 1972, ch. 19, 1.



Section 16-5-1.1 - Short title.

16-5-1.1. Short title.

Sections 16-5-1 through 16-5-7 NMSA 1978 and Sections 1 through 7 of this act [16-5-1.1, 16-5-8 through 16-5-13 NMSA 1978] may be cited as the "Cumbres and Toltec Scenic Railroad Act".

History: Laws 1989, ch. 26, 1.



Section 16-5-2 - Ratification of compact.

16-5-2. Ratification of compact.

The legislature hereby ratifies the "Cumbres and Toltec Scenic Railroad Compact" as it is set forth in Section 16-5-1 NMSA 1978 (being Laws 1972, Chapter 19, Section 1) signed at the city and county of Santa Fe, state of New Mexico, on the 11th day of December, A.D. 1974, by Bruce King, as governor of the state of New Mexico, pursuant to Section 16-5-1 NMSA 1978 and signed at the city and county of Denver, state of Colorado, on the 26th day of December, A.D. 1974, by John D. Vanderhoof, as governor of the state of Colorado, under authority of and in conformity with the provisions of Chapter 254 of the Session Laws of Colorado 1973. The consent of congress was given by Public Law 93-467, approved October 24, A.D. 1974, by the senate and house of representatives.

History: 1953 Comp., 69-12-4.1, enacted by Laws 1977, ch. 350, 1.



Section 16-5-3 - Cumbres and Toltec scenic railroad commission created.

16-5-3. Cumbres and Toltec scenic railroad commission created.

There is created the "Cumbres and Toltec scenic railroad commission," an interstate agency authorized by the Cumbres and Toltec Scenic Railroad Compact. The commission shall be composed of four members, two of whom serve for the state of New Mexico and two of whom serve for the state of Colorado.

History: 1953 Comp., 69-12-5, enacted by Laws 1977, ch. 350, 2.



Section 16-5-4 - Appointment of members.

16-5-4. Appointment of members.

The two New Mexico members of the Cumbres and Toltec scenic railroad commission shall be appointed by the governor and shall serve at his pleasure. The members shall be reimbursed as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978], but shall receive no other compensation, perquisite or allowance.

History: 1953 Comp., 69-12-6, enacted by Laws 1977, ch. 350, 3.



Section 16-5-5 - Payment of the expenses of commission.

16-5-5. Payment of the expenses of commission.

The New Mexico share of the expenses of the commission and the reimbursement of the New Mexico members may be paid out of funds appropriated by the legislature and other revenue and user fees collected pursuant to Section 16-5-11 NMSA 1978 not needed for railroad loan retirement. Fees and revenues collected by the commission are appropriated to the commission.

History: 1953 Comp., 69-12-7, enacted by Laws 1977, ch. 350, 4; 2005, ch. 156, 1.



Section 16-5-6 - Exemptions.

16-5-6. Exemptions.

The Cumbres and Toltec scenic railroad commission is exempt from compliance with the Personnel Act [Chapter 10, Article 9 NMSA 1978] and the Public Purchases Act.

History: 1953 Comp., 69-12-8, enacted by Laws 1977, ch. 350, 5.



Section 16-5-7 - Commission powers.

16-5-7. Commission powers.

The Cumbres and Toltec scenic railroad commission shall have all powers necessary to effectuate the provisions of the Cumbres and Toltec Scenic Railroad Compact.

History: 1953 Comp., 69-12-9, enacted by Laws 1977, ch. 350, 6.



Section 16-5-8 - Definitions.

16-5-8. Definitions.

As used in the Cumbres and Toltec Scenic Railroad Act [16-5-1 through 16-5-13 NMSA 1978]:

A. "commission" means the Cumbres and Toltec scenic railroad commission; and

B. "railroad" means the Cumbres and Toltec scenic railroad.

History: Laws 1989, ch. 26, 2.



Section 16-5-9 - Authority of commission to incur indebtedness.

16-5-9. Authority of commission to incur indebtedness.

A. The commission has authority to incur indebtedness for the following purposes:

(1) expenditures to make emergency repairs, replacements or additions to the railroad's equipment or facilities; and

(2) capital expenditures for development, improvement and acquisition of facilities and equipment for the railroad.

B. Before the authority to incur indebtedness may be exercised, a majority of the commission members shall vote in favor of a resolution that:

(1) specifies the amount of indebtedness to be incurred;

(2) specifies in detail the purposes for the loan; and

(3) authorizes the chairman of the commission to execute all documents on behalf of the commission to incur the indebtedness by negotiating a loan from a financial institution.

C. The total indebtedness existing at any time under the authority granted in this section shall not exceed two hundred fifty thousand dollars ($250,000).

D. Any indebtedness incurred under the authority of this section shall not create a debt of the state or pledge the general credit of the state or commission. It shall not constitute personal indebtedness of any member of the commission. Except as provided in Subsection E of this section, the indebtedness shall not be secured by any type of security interest in the real or personal property of the railroad, nor shall that property be subject to any legal process to satisfy a judgment for the indebtedness in the event of nonpayment of the indebtedness.

E. The commission may pledge as security for the repayment of indebtedness incurred and outstanding under the authority of this section all of the railroad user fees authorized to be charged under Section 5 [16-5-11 NMSA 1978] of the Cumbres and Toltec Scenic Railroad Act.

History: Laws 1989, ch. 26, 3.



Section 16-5-10 - Railroad loan retirement fund.

16-5-10. Railroad loan retirement fund.

A. There is created the "railroad loan retirement fund". Railroad user fees authorized pursuant to the Cumbres and Toltec Scenic Railroad Act may be deposited in the fund by the commission. The commission shall by resolution authorize the placement of the fund in an appropriate financial institution and shall also authorize the investment of money in the fund. Income earned from investment of the fund shall become part of the fund.

B. The money in the railroad loan retirement fund is irrevocably pledged to the retirement of any indebtedness incurred by the commission under the authority of Section 16-5-9 NMSA 1978. During the time that any indebtedness is outstanding, the commission shall not reduce or eliminate any user fees that were in effect at the time the indebtedness was incurred.

History: Laws 1989, ch. 26, 4; 2005, ch. 156, 2.



Section 16-5-11 - Authorization to set and collect user fees.

16-5-11. Authorization to set and collect user fees.

The commission may establish user fees to be charged to passengers on the railroad. The fee schedule may provide for different fees for different classes of passengers.

History: Laws 1989, ch. 26, 5.



Section 16-5-12 - Tax exemption of interest charged on loan.

16-5-12. Tax exemption of interest charged on loan.

Any interest charged and collected by a financial institution for extending a loan to the commission is exempt from all taxes imposed by the state and its political subdivisions.

History: Laws 1989, ch. 26, 6.



Section 16-5-13 - Liberal interpretation.

16-5-13. Liberal interpretation.

The Cumbres and Toltec Scenic Railroad Act [16-5-1 through 16-5-13 NMSA 1978] shall be liberally construed to carry out its purpose.

History: Laws 1989, ch. 26, 7.






Article 6 - State and County Fairs

Section 16-6-1 - State fair commission; members; appointment; number; qualification; terms; oath; bond.

16-6-1. State fair commission; members; appointment; number; qualification; terms; oath; bond.

A. The governor shall appoint, with the advice and consent of the senate, a "state fair commission", consisting of seven members, for terms of five years each; provided that the first appointments shall be made of two commissioners for one-year terms, two for two-year terms, one for a three-year term, one for a four-year term and one for a five-year term. All state fair commissioners shall be bona fide residents of the state. No less than two commissioners shall be engaged in the business of livestock raising, and no less than two commissioners shall be engaged in agricultural vocations and pursuits other than livestock raising.

B. Before entering upon the duties of his office, each state fair commissioner shall take and subscribe an oath that he will faithfully and impartially discharge the duties of his office, which oath shall be filed in the office of the secretary of state. Each commissioner shall furnish a good and sufficient surety bond as provided in the Surety Bond Act [10-2-13 through 10-2-16 NMSA 1978].

C. No member of the commission shall be removed during the term for which he is appointed, except for cause, following notice and an opportunity for a hearing, unless the notice and hearing are, in writing, expressly waived.

History: Laws 1913, ch. 46, 2; Code 1915, 5005; C.S. 1929, 127-101; Laws 1941, ch. 71, 1; 1941 Comp., 48-2101; Laws 1953, ch. 81, 1; 1953 Comp., 45-20-1; Laws 1971, ch. 167, 1; 1994, ch. 143, 4.



Section 16-6-2 - Payment of premiums on bonds.

16-6-2. [Payment of premiums on bonds.]

The premiums on all bonds required to be furnished by the officers or members of the said commission shall be paid out of the funds of the said commission.

History: Laws 1913, ch. 46, 14; Code 1915, 5006; C.S. 1929, 127-102; 1941 Comp., 48-2102; 1953 Comp., 45-20-2.



Section 16-6-3 - Disqualification of commissioners; organization of commission; secretary and treasurer.

16-6-3. Disqualification of commissioners; organization of commission; secretary and treasurer.

A. If any state fair commissioner changes his residence to any place outside the state, such change of residence shall operate ipso facto to vacate the office he holds.

B. The secretary and treasurer shall qualify by furnishing the commission with a good and sufficient bond pursuant to the Surety Bond Act [10-2-13 through 10-2-16 NMSA 1978], conditioned for the faithful performance of his duties as secretary and treasurer and that he will faithfully account for and pay over to the person entitled thereto all money that comes into his hands as such officer. The secretary and treasurer shall hold office for a period of one year and until his successor is elected and qualified.

History: Laws 1913, ch. 46, 3; Code 1915, 5007; C.S. 1929, 127-103; 1941 Comp., 48-2103; 1953 Comp., 45-20-3; 1994, ch. 143, 5.



Section 16-6-3.1 - Budget review requirements.

16-6-3.1. Budget review requirements.

Beginning with the eighty-third fiscal year, the state fair commission is required to submit to the department of finance and administration for review a monthly budget status report, a list of all checks issued and all supporting documentation for each expenditure.

History: 1978 Comp., 16-6-3.1, enacted by Laws 1994, ch. 143, 6.



Section 16-6-4 - Powers and duties of commission; annual fair; exhibits; premiums.

16-6-4. Powers and duties of commission; annual fair; exhibits; premiums.

A. The state fair commission shall have power and authority to hold annually on suitable grounds a state fair at which shall be exhibited livestock, poultry, vegetables, fruits, grains, grasses and other farm products, minerals, ores and other mining exhibits, mining machinery and farm implements and all other things which the commissioners or a majority thereof deem consonant with the purposes of a state fair for the purposes of advancing the agricultural, horticultural and stock raising, mining, mechanical and industrial pursuits of the state and shall have the care of its property and be entrusted with the entire direction of its business and its financial affairs consistent with the provisions of Sections 16-6-15 and 16-6-16 NMSA 1978.

B. The commission, among other duties, shall prepare, adopt, publish and enforce all necessary rules for the management of the New Mexico state fair, its meetings and exhibitions and for the guidance of its officers, employees and exhibitors. The commission shall determine the duties, compensation and tenure of office of all of its officers and employees and may remove from office or discharge any person appointed or employed by it at will and shall have the power to appoint all necessary fairgrounds police to keep order on the grounds and in the buildings of the state fair. The fairgrounds police so appointed shall be vested with the same authority for such purposes as peace officers. The commission shall have the power to charge entrance fees and admissions and lease stalls, stand and restaurant sites, give prizes and premiums, arrange entertainments and do all things which by the commission may be considered proper for the conduct of the state fair not otherwise prohibited by law. The commission shall prohibit the sale or consumption of alcoholic beverages on the grounds of the state fair except in controlled access areas within the licensed premises. The commission or its designees shall meet with the director of the alcohol and gaming division of the department of regulation and licensing and other parties in interest to designate the controlled access areas on which the sale and consumption of alcoholic beverages may be permitted. As used in this subsection, "alcoholic beverages" means distilled or rectified spirits, potable alcohol, brandy, whiskey, rum, gin and aromatic bitters bearing the federal internal revenue strip stamps or any similar alcoholic beverage, including blended or fermented beverages, dilutions or mixtures of one or more of the foregoing containing more than one-half of one percent alcohol, but excluding medicinal bitters.

History: Laws 1913, ch. 46, 4; Code 1915, 5008; C.S. 1929, 127-104; 1941 Comp., 48-2104; 1953 Comp., 45-20-4; Laws 1961, ch. 34, 1; 1975, ch. 108, 1; 1993, ch. 68, 2.



Section 16-6-5 - State fair commission administratively attached to tourism department.

16-6-5. State fair commission administratively attached to tourism department.

The state fair commission is administratively attached, as defined in the Executive Reorganization Act [9-1-1 through 9-1-10 NMSA 1978], to the tourism department.

History: 1953 Comp., 45-20-4.1, enacted by Laws 1977, ch. 245, 18; 1991, ch. 21, 32.



Section 16-6-6 - Annual meeting; election of officers; financial report to governor.

16-6-6. [Annual meeting; election of officers; financial report to governor.]

The commission shall hold annual meetings on the first Monday in January of each year, at which meeting the chairman and the secretary and treasurer shall be selected and such other business shall be transacted as the interests of said state fair shall require. On the first Monday in January in each year after said fair is held, the state fair commission shall prepare and transmit to the governor of the state, a full financial statement, signed by each member of the commission, showing all funds received and disbursed, all assets and liabilities, being a full and detailed account of its transactions and containing such statistics and information as may be of value to the various industries of the state.

History: Laws 1913, ch. 46, 5; Code 1915, 5009; C.S. 1929, 127-105; 1941 Comp., 48-2105; 1953 Comp., 45-20-5.



Section 16-6-7 - Annual appropriation; Albuquerque contribution.

16-6-7. [Annual appropriation; Albuquerque contribution.]

For the purpose of carrying out the provisions of this article, the sum of five thousand dollars ($5,000) is appropriated annually; provided, that the sum of five thousand dollars [($5,000)] herein appropriated shall be paid only upon condition that the citizens of Albuquerque shall annually raise, contribute and cause to be made available to the commission herein created a like sum of five thousand dollars [($5,000)].

History: Laws 1913, ch. 46, 6; Code 1915, 5010; C.S. 1929, 127-106; 1941 Comp., 48-2106; 1953 Comp., 45-20-6.



Section 16-6-9 - Appropriation; how paid to the commission.

16-6-9. Appropriation; how paid to the commission.

The secretary of finance and administration, on the request in writing of such board of commissioners, shall, and it is hereby made his duty to, draw his warrant in favor of the treasurer of said commission upon the state treasurer for the payment of the appropriations provided in this article, and the said state treasurer shall pay such warrants out of any money on hand, appropriated for the purposes herein set forth.

History: Laws 1913, ch. 46, 8; Code 1915, 5012; C.S. 1929, 127-108; 1941 Comp., 48-2108; 1953 Comp., 45-20-8; Laws 1977, ch. 247, 156.



Section 16-6-10 - Fair commission; expenses.

16-6-10. Fair commission; expenses.

Members of the state fair commission shall receive no salary, but each member shall receive per diem and mileage pursuant to the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978].

History: 1953 Comp., 45-20-9, enacted by Laws 1961, ch. 110, 1; 2003, ch. 215, 2.



Section 16-6-11 - Corporate powers of fair commission.

16-6-11. [Corporate powers of fair commission.]

The members of the New Mexico state fair commission and their successors in office, shall constitute a body corporate under the name and style of the "New Mexico State Fair" with the right as such of suing and being sued, of contracting and being contracted with, of making and using a common seal, and altering the same at pleasure.

History: Laws 1913, ch. 46, 11; Code 1915, 5015; C.S. 1929, 127-110; 1941 Comp., 48-2110; 1953 Comp., 45-20-10.



Section 16-6-12 - Contracts; financial interest by commissioner; effect; penalty.

16-6-12. [Contracts; financial interest by commissioner; effect; penalty.]

No commissioner shall either directly or indirectly be financially interested in any contract made by the commission and any such contract in which a commissioner shall be interested either directly or indirectly, shall be void. Any violation of the provisions of this article, shall be punishable by imprisonment in the state prison for one year.

History: Laws 1913, ch. 46, 12; Code 1915, 5016; C.S. 1929, 127-111; 1941 Comp., 48-2111; 1953 Comp., 45-20-11.



Section 16-6-13 - Additional powers of fair commission; definitions.

16-6-13. [Additional powers of fair commission; definitions.]

The following terms, wherever used or referred to in this act [16-6-13 through 16-6-22 NMSA 1978], shall have the following meaning unless a different meaning clearly appears from the context:

A. the term "bonds" shall mean any bonds of the New Mexico state fair issued pursuant to this act;

B. the term "project" shall mean and include buildings, structures, improvements and equipment of every kind, nature and description, which may be required by or convenient for the purpose of the New Mexico state fair, including, without limiting the generality of the foregoing, administration, exhibition, recreation, or parts thereof, or additions thereto, heat, light, or systems, or parts thereof, or extensions thereto; greenhouses, farm exhibition building, stock pens, stable, grounds or parts thereof; or additions thereto; or any one, or more than one, or all of the foregoing, or any combination thereof; or such other buildings, pens, stalls or improvements as the fair commission shall by a majority of the members deem necessary to carry out the provisions of this act and of Chapter 46, Laws of 1913 (Sections 16-6-1 to 16-6-4, 16-6-6 to 16-6-9, 16-6-11, 16-6-12 NMSA 1978), and all amendments thereof;

C. the term "to acquire" shall include to purchase, to erect, to build, to construct, to reconstruct, to repair, to replace, to extend, to better, to equip, to develop, to improve and to embellish a project;

D. the term "Recovery Act" shall mean the act of the congress of the United States of America, approved June 16, 1933, entitled: "An act to encourage national industrial recovery, to foster fair competition, and to provide for the construction of certain useful public works and for other purposes," and acts amendatory thereof and acts supplemental thereto, and revisions thereof, and any further acts of the congress of the United States to encourage public works or to reduce unemployment and providing for the making of loans or grants or both;

E. the term "federal agency" shall mean the United States of America, the president of the United States of America, the federal emergency administrator of public works, or such other agency or agencies as may have been designated or may be designated or created to make loans or grants or both pursuant to the Recovery Act;

F. the term "commission" shall mean the fair commission as appointed by the governor under Chapter 46 of the Laws of 1913.

History: Laws 1935, ch. 69, 1; 1941 Comp., 48-2112; 1953 Comp., 45-20-12.



Section 16-6-14 - Creating New Mexico state fair, a separate and independent legal entity.

16-6-14. [Creating New Mexico state fair, a separate and independent legal entity.]

The New Mexico state fair, is hereby constituted and confirmed a body politic and corporate and separate and confirmed as a governmental instrumentality for the purpose of carrying out the provisions of Chapter 46, Laws of 1913 (Sections 16-6-1 to 16-6-4, 16-6-6 to 16-6-9, 16-6-11, 16-6-12 NMSA 1978), and all amendments thereto and the provisions of this act [16-6-13 through 16-6-22 NMSA 1978]. A corporate purpose of New Mexico state fair, in addition to any other purposes thereof, shall be to acquire any project. The powers of the said New Mexico state fair delegated to it by this act and the Act of Chapter 46, Laws of 1913, and all amendments thereto, shall be vested in and exercised by a majority of the members of the commission, and a majority of all the members of such commission shall be a quorum for the transaction of any business authorized by this act, but a lesser number may adjourn and compel the attendance of absent members.

History: Laws 1935, ch. 69, 2; 1941 Comp., 48-2113; 1953 Comp., 45-20-13.



Section 16-6-15 - Additional powers.

16-6-15. Additional powers.

In addition to the powers which it may now have, the New Mexico state fair shall have power to:

A. acquire, by purchase, gift or the exercise of the right of eminent domain, and hold and dispose of real or personal property or rights or interests therein except as limited by Section 13-6-2.1 NMSA 1978, which provisions requiring state board of finance approval of certain actions are applicable to the state fair. The right of eminent domain shall be exercised in the same manner as is provided for the exercise of such power by the state or any county, municipality or school district;

B. build, construct, improve, repair or maintain buildings, structures, improvements, grounds and equipment which may be required by or convenient for the purpose of operating a state fair;

C. acquire any project and to own, operate and maintain such project;

D. accept grants of money, materials or property of any kind from a federal agency upon such terms and conditions as the federal agency may impose;

E. borrow money and issue bonds and provide for the payment of the same and for the rights of the holders thereof, provided that the commission shall not issue bonds, negotiate loans or renegotiate loans without the prior approval of the state board of finance; and

F. perform all acts and do all things necessary or convenient to carry out the powers granted in this article, or heretofore granted, to obtain loans or grants or both from any federal agency and to accomplish the purposes of this article and secure the benefits of the Recovery Act.

History: Laws 1935, ch. 69, 3; 1941 Comp., 48-2114; 1953 Comp., 45-20-14; Laws 1975, ch. 108, 2; 1989, ch. 380, 4; 2004, ch. 119, 1.



Section 16-6-16 - Issuance of negotiable bonds; terms.

16-6-16. Issuance of negotiable bonds; terms.

The New Mexico state fair, with the prior approval of the state board of finance, is authorized from time to time to issue negotiable bonds. The bonds shall be authorized by resolution of the state fair commission. The bonds may be issued in one or more series, may bear such date or dates, may be in such denomination or denominations, may mature at such time or times not exceeding thirty years from the respective dates thereof, may mature in such amount or amounts, shall bear interest in accordance with the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978], may be in such form as the state fair commission may determine and may be executed in such manner, may be payable in such medium of payment at such place or places and may be subject to such terms of redemption with or without premium as such resolution or other resolutions may provide. The bonds may be sold at public sale or may be sold at a private sale to the New Mexico finance authority. The bonds shall be negotiable instruments notwithstanding the form or tenor thereof. The New Mexico state fair may issue refunding bonds to refund, refinance, pay or discharge outstanding bonds, notes, loans or other obligations of the state fair on the same terms and conditions as provided for the issuance of other bonds by the New Mexico state fair.

History: Laws 1935, ch. 69, 4; 1941 Comp., 48-2115; Laws 1953, ch. 37, 1; 1953 Comp., 45-20-15; Laws 1957, ch. 98, 1; 1975, ch. 108, 3; 1983, ch. 106, 1; 1996, ch. 27, 1; 1998 (1st S.S.), ch. 17, 3; 2001, ch. 152, 1.



Section 16-6-17 - Powers to secure bonds.

16-6-17. Powers to secure bonds.

New Mexico state fair in connection with the issuance of the bonds, or in order to secure the payment of such bonds and interest thereon, shall have power by resolution of its commission:

A. to fix and maintain fees, rentals and other charges, of stalls, rentals of pens, rentals of space for concessions, automobile parking fees, rental of stables and rental of other buildings or stalls as may be on said grounds, but in no case shall any fee be charged for exhibits of agricultural, dairy, horticultural, culinary, apiary and handwork products of the state of New Mexico, unless the same be for sale (which fees and charges shall be uniform to all those similarly situated);

B. to provide that bonds issued hereunder shall be secured by a first, exclusive and closed lien on the income and revenue derived from, and shall be payable from, fees, rentals and other charges as set out in preceding subsections;

C. to pledge and assign to, or in trust for the benefit of, the holder or holders of the bonds issued hereunder, an amount of the income and revenue derived from fees, rentals and other charges set out in Paragraph A of this section, which shall be sufficient to pay when due, the bonds issued hereunder to acquire such project, and interest thereon, and to create and maintain reasonable reserves therefor;

D. to covenant with or for the benefit of the holder or holders of bonds issued hereunder to acquire any project, with such bondholder or holders, that so long as any such bonds shall remain outstanding and unpaid, New Mexico state fair will fix, maintain and collect, as may be agreed upon;

E. to covenant with or for the benefit of the holder or holders of bonds issued hereunder to acquire any project, that so long as any such bonds shall remain outstanding and unpaid, New Mexico state fair will set aside and pledge, for the purpose of paying the principal of and interest on any such bonds issued hereunder, such an amount of any appropriation of state funds made to and received by New Mexico state fair as may be agreed upon with said bondholder or holders;

F. to covenant that so long as any of the bonds issued hereunder shall remain outstanding and unpaid, it will not, except upon such terms and conditions as may be determined, voluntarily create or cause to be created any debt, lien, pledge, assignment, encumbrance or other charge having priority to or being on a parity with the lien of the bonds issued hereunder upon any of the income and revenues derived from fees, rentals and other charges, as set out in Paragraph A of this section; or convey or otherwise alienate the project to acquire which bonds shall have been issued, or the real estate upon which such project shall be located, except at a price sufficient to pay all the bonds then outstanding issued hereunder to acquire such project and interest accrued thereon, and then only in accordance with any agreements with the holder or holders of such bonds; or mortgage or otherwise voluntarily create or cause to be created any encumbrance or charge on any property, real, personal or mixed, of said New Mexico state fair;

G. to covenant as to the procedure by which the terms of any contract with a holder or holders of such bonds may be amended or abrogated, the amount or percentage of bonds the holder or holders of which must consent thereto and the manner in which such consent may be given;

H. to vest in a trustee or trustees the right to receive all or any part of the income and revenue pledged and assigned to, or for the benefit of, the holder or holders of bonds issued hereunder, and to hold, apply and dispose of the same and the right to enforce any covenant made to secure or pay or in relation to the bonds; to execute and deliver a trust agreement or trust agreements which may set forth the powers and duties and the remedies available to such trustee or trustees and limiting the liabilities thereof and describing what occurrences shall constitute events of default and prescribing the terms and conditions upon which such trustee or trustees or the holder or holders of bonds of any specified amount or percentage of such bonds may exercise such rights and enforce any and all such covenants and resort to such remedies as may be appropriate;

I. to vest in a trustee or trustees or the holder or holders of any specified amount or percentage of bonds the right to apply to any court of competent jurisdiction for and have granted the appointment of a receiver or receivers of the income and revenue pledged and assigned to or for the benefit of the holder or holders of such bonds, which receiver or receivers may have and be granted such powers and duties as such court may order or decree for the protection of the bondholders;

J. to make covenants with any federal agency to perform any and all acts and to do any and all such things as may be necessary or convenient or desirable in order to secure its bonds, or as may in the judgment of the board tend to make the bonds more marketable, notwithstanding that such acts or things may not be enumerated herein, it being the intention hereof to give New Mexico state fair pursuant to this act [16-6-13 through 16-6-22 NMSA 1978] power to make all covenants, to perform all acts and to do all things, not inconsistent with the constitution of the state of New Mexico, in the issuance of the bonds and for their security, including any and all powers granted to a private corporation under the laws of the state of New Mexico.

History: Laws 1935, ch. 69, 5; 1941 Comp., 48-2116; 1953 Comp., 45-20-16.



Section 16-6-18 - Moneys of New Mexico state fair.

16-6-18. Moneys of New Mexico state fair.

No moneys derived from the sale of the bonds or otherwise borrowed by such institution under provisions of this act [16-6-13 through 16-6-22 NMSA 1978], shall be required to be paid into the state treasury but shall be deposited by the treasurer or other fiscal officer of the New Mexico state fair in a separate bank account or accounts in such bank or banks or trust company or trust companies as may be designated by the commission, and all deposits of such moneys shall, if required by the commission, be secured by obligations of the United States of America, of a market value equal at all times to the amount of the deposit; and all banks and trust companies are hereby authorized to give such security. Such money shall be disbursed as may be directed by the commission and in accordance with the terms of any agreements with the holder or holders of any bonds. This section shall not be construed as limiting the power of the New Mexico state fair to agree in connection with the issuance of any of its bonds as to the custody and disposition of the moneys received from the sale of such bonds or the income and revenue of New Mexico state fair pledged and assigned to or in trust for the benefit of the holder or holders thereof.

History: Laws 1935, ch. 69, 6; 1941 Comp., 48-2117; 1953 Comp., 45-20-17.



Section 16-6-19 - Validity of bonds.

16-6-19. Validity of bonds.

The bonds bearing the signatures of officers in office on the date of the signing thereof shall be valid and binding obligations, notwithstanding that before the delivery thereof and payment therefor any or all the persons whose signatures appear thereon shall have ceased to be commissioners. The validity of the bond shall not be dependent on nor affected by the validity or regularity of any proceedings to acquire the project financed by the bonds or taken in connection therewith.

History: Laws 1935, ch. 69, 7; 1941 Comp., 48-2118; 1953 Comp., 45-20-18.



Section 16-6-20 - Prohibitions against obligating state of New Mexico.

16-6-20. Prohibitions against obligating state of New Mexico.

Nothing in this act [16-6-13 through 16-6-22 NMSA 1978] contained shall be construed to authorize New Mexico state fair to contract a debt on behalf of, or in any way to obligate, the state of New Mexico.

History: Laws 1935, ch. 69, 8; 1941 Comp., 48-2119; 1953 Comp., 45-20-19.



Section 16-6-21 - Bonds obligations of New Mexico state fair.

16-6-21. Bonds obligations of New Mexico state fair.

All bonds issued pursuant to this act [16-6-13 through 16-6-22 NMSA 1978] shall be obligations of the New Mexico state fair, and such bonds shall be payable in accordance with the terms thereof and shall not be obligations general, special or otherwise of the state of New Mexico. Such bonds shall not constitute a debt, legal or moral, of the state of New Mexico, and shall not be enforceable against the state.

History: Laws 1935, ch. 69, 9; 1941 Comp., 48-2120; 1953 Comp., 45-20-20.



Section 16-6-22 - Supplemental nature of act, construction and purpose.

16-6-22. Supplemental nature of act, construction and purpose.

The powers conferred by this act [16-6-13 through 16-6-22 NMSA 1978] shall be in addition to and supplemental to the powers conferred by any other law, general or special.

History: Laws 1935, ch. 69, 11; 1941 Comp., 48-2121; 1953 Comp., 45-20-21.



Section 16-6-23 - Eastern New Mexico state fair; purposes; exhibits.

16-6-23. [Eastern New Mexico state fair; purposes; exhibits.]

An annual eastern New Mexico state fair may be held in Chaves county, at which shall be exhibited livestock, poultry, vegetables, fruits, grains and other agricultural products, minerals, ores and other mining exhibits, machinery, farm implements and all other things which may be in the interest of advancing agricultural, horticultural, stock raising, mining, mechanical and other industrial pursuits of eastern New Mexico, and the state generally, and any county of the state may erect, maintain, furnish or donate exhibits consonant with the purposes and in furtherance of the interest of said fair.

History: Laws 1931, ch. 6, 1; 1941 Comp., 48-2122; 1953 Comp., 45-20-22.



Section 16-6-24 - Reorganization of Chaves county cotton carnival.

16-6-24. [Reorganization of Chaves county cotton carnival.]

The directors of the Chaves county cotton carnival, a nonprofit corporation organized and existing under and by virtue of the laws of the state of New Mexico, may by resolution accept the provisions of Section One [16-6-23 NMSA 1978] of this act and upon filing with the secretary of state a certified copy of such resolution shall thereupon be and is hereby constituted and designated as the eastern New Mexico state fair and entitled to all rights, benefits and privileges as such and may change its corporate name to eastern New Mexico state fair by amending its articles of incorporation in the manner now by law provided for such amendments.

History: Laws 1931, ch. 6, 2; 1941 Comp., 48-2123; 1953 Comp., 45-20-23.



Section 16-6-25 - Authorization for holding of an annual bi-state fair in Curry county.

16-6-25. [Authorization for holding of an annual bi-state fair in Curry county.]

That an annual bi-state fair may be held in Curry county, New Mexico, at which shall be exhibited livestock, poultry, vegetables, fruits, grains and other agricultural products; minerals, ores and other mining exhibits; machinery, farm implements and all other things which may be in the interest of advancing agricultural, horticultural, stock raising, mining, mechanical and other industrial pursuits of New Mexico generally, and any county of the state may erect, maintain, furnish or donate exhibits consonant with the purposes, and in furtherance of the interest of said fair.

History: 1941 Comp., 48-2124, enacted by Laws 1947, ch. 152, 1; 1953 Comp., 45-20-24.



Section 16-6-26 - Bi-state fair association.

16-6-26. [Bi-state fair association.]

The directors of the Curry county fair association, a nonprofit corporation organized and existing by virtue of the laws of the state of New Mexico, may by resolution accept the provisions of this act [16-6-25 through 16-6-30 NMSA 1978] and upon filing with the secretary of state a certified copy of such resolution, is thereupon and is hereby constituted and designated as the bi-state fair association and entitled to all rights, benefits and privileges as such, and may change its corporate name to the bi-state fair association by amending its articles of incorporation in the manner now by law provided for such amendments.

History: 1941 Comp., 48-2125, enacted by Laws 1947, ch. 152, 2; 1953 Comp., 45-20-25.



Section 16-6-27 - Bond issue election; ballot; notice; voters; sale of bonds.

16-6-27. [Bond issue election; ballot; notice; voters; sale of bonds.]

The board of county commissioners of Curry county, New Mexico, may submit to the voters of said county at any regular election or at any special election called for that purpose the question of issuing bonds in a sum not to exceed one hundred thousand dollars ($100,000) for the purpose of erecting a building or buildings at the bi-state fair grounds, such building or buildings to be used for the holding of the bi-state fair. The proposition to be voted upon shall be submitted to the voters by separate ballot and shall be in substantially the following form:

"For the issuance of bi-state fair association bonds in the sum of $. . . . . . . .; Against the issuance of bi-state fair association bonds in the sum of $. . . . . . .."

The board of county commissioners shall give notice of such election by publication for at least three consecutive weeks in any newspaper published in said county; which notice shall set forth the time and place of holding such election, the fair building or buildings proposed to be built, the amount of bonds to be voted, the rate of interest to be paid on such bonds and the length of time for which the bonds shall be issued, which shall not be less than five nor more than twenty years, and no issue of bonds shall be made under this act [16-6-25 through 16-6-30 NMSA 1978] in excess of one hundred thousand dollars ($100,000).

Only the qualified electors of the county who paid a property tax during the preceding year shall be entitled to vote at such election, and if a majority of all votes at such election shall be in favor of the issue of said bonds, then said board shall issue bonds to the amount voted, but no bonds shall bear interest at a rate in excess of six percentum. Said bonds shall be known as the bi-state fair association bonds of Curry county, New Mexico, shall be signed by the chairman of the board of county commissioners, and countersigned by the county treasurer. They shall have interest coupons attached providing for the payment of interest either annually or semiannually. The board shall have power by contract to provide a place for the payment of the principal and interest of said bonds, and the terms upon which said interest shall be paid.

The county treasurer shall advertise for the sale of said bonds to the highest bidder in not less than two weekly issues in some newspaper published in the county, and said bonds shall be sold for no less than par and accrued interest and the proceeds thereof placed to the credit of the county in a fund to be known as the bi-state fair association fund, which fund shall be disbursed upon warrants drawn as in the case of the general funds of the county.

Provided, that said bonds or any part thereof may be sold to the state of New Mexico at private sale, without advertisement for not less than par and accrued interest.

The county treasurer shall stand charged upon his official bond for all bonds that may be delivered to him, and with all moneys that may be received by him under the provisions of this act.

History: 1941 Comp., 48-2126, enacted by Laws 1947, ch. 152, 3; 1953 Comp., 45-20-26.



Section 16-6-28 - Declaration that bi-state fair association buildings are necessary public buildings.

16-6-28. [Declaration that bi-state fair association buildings are necessary public buildings.]

That the legislature of the state of New Mexico hereby declares that buildings of the bi-state fair association are necessary public buildings.

History: 1941 Comp., 48-2127, enacted by Laws 1947, ch. 152, 4; 1953 Comp., 45-20-27.



Section 16-6-29 - Contesting validity of proceedings; limitation.

16-6-29. [Contesting validity of proceedings; limitation.]

Any person or corporation may institute in the district court of Curry county an action or suit to contest the validity of all proceedings taken including all acts prior or subsequent to said bond election, but no suit or action shall be maintained unless the same be instituted within ten days after the holding of said bond election.

History: 1941 Comp., 48-2128, enacted by Laws 1947, ch. 152, 5; 1953 Comp., 45-20-28.



Section 16-6-30 - Tax levy; redemption fund; procedure for redeeming bonds.

16-6-30. [Tax levy; redemption fund; procedure for redeeming bonds.]

Upon the issuance of bi-state fair association bonds the board of county commissioners shall forthwith levy a tax sufficient to pay the interest and to discharge said bonds, as and when same are due and payable.

It shall be the duty of the county treasurer to keep said interest and redemption fund separate and distinct, and when there are sufficient moneys in his hands to the credit of said fund to pay in full the principal and interest of any bonds issued under this act [16-6-25 through 16-6-30 NMSA 1978], to immediately call in and pay as many of such bonds, with accrued interest thereon, as such funds in his hands will liquidate. Such bonds shall be paid in order of their number, and when it is desired to redeem any of such bonds the county treasurer shall cause to be published in two weekly issues of some daily or weekly newspaper published in the county a notice stating that certain bi-state fair association bonds of Curry county by numbers and amounts will be paid on presentation, and that at the expiration of fifteen days after the last publication of notice herein provided such bonds shall cease to bear interest, and when any bonds or coupons issued under this act are redeemed, it shall be the duty of the county treasurer to certify his action to the board of county commissioners, who shall cancel the bonds by punching holes through all the signatures of the bonds and coupons, so that they can be plainly identified.

History: 1941 Comp., 48-2129, enacted by Laws 1947, ch. 152, 6; 1953 Comp., 45-20-29.



Section 16-6-31 - Ownership and maintenance of real and personal property.

16-6-31. [Ownership and maintenance of real and personal property.]

It shall hereafter be lawful for counties of this state to own, maintain, operate and sell, real and personal property for the purpose of maintaining and conducting county fairs for the teaching and advancement of agricultural, horticultural and domestic arts, and the breeding and improvement of neat cattle, horses, sheep, goats and hogs.

History: Laws 1923, ch. 152, 1; C.S. 1929, 33-5405; 1941 Comp., 48-2201; 1953 Comp., 45-21-1.









Chapter 17 - Game and Fish and Outdoor Recreation

Article 1 - State Game Commission

Section 17-1-1 - Declaration of policy.

17-1-1. [Declaration of policy.]

It is the purpose of this act and the policy of the state of New Mexico to provide an adequate and flexible system for the protection of the game and fish of New Mexico and for their use and development for public recreation and food supply, and to provide for their propagation, planting, protection, regulation and conservation to the extent necessary to provide and maintain an adequate supply of game and fish within the state of New Mexico.

History: Laws 1921, ch. 35, 1; C.S. 1929, 57-101; Laws 1931, ch. 117, 1; 1941 Comp., 43-101; 1953 Comp., 53-1-1.



Section 17-1-2 - State game commission; appointment; term.

17-1-2. State game commission; appointment; term.

To carry out the purpose of Chapter 17 NMSA 1978 and all other acts for like purpose, there is created a "state game commission" of seven members, not more than four of whom shall be of the same political party at the time of their appointment. The members of the commission shall be appointed by the governor with the advice and consent of the senate. The term of office for each member of the commission shall be four years. At the time of making the first appointments, the governor shall designate the commissioners' terms as being one, two, three or four years so that the term of no more than two commissioners shall expire each year.

In making appointments to the state game commission, one member shall be appointed from each of the following districts:

A. district one: Curry, De Baca, Roosevelt, Chaves, Lincoln, Otero, Eddy and Lea counties;

B. district two: Catron, Socorro, Grant, Hidalgo, Luna, Sierra and Dona Ana counties;

C. district three: San Juan, McKinley, Cibola, Valencia, Sandoval, Los Alamos and Rio Arriba counties;

D. district four: Santa Fe, Taos, Colfax, Union, Mora, Harding, Quay, San Miguel, Guadalupe and Torrance counties; and

E. district five: Bernalillo county.

The remaining two members shall be appointed at-large. At least one member of the commission shall manage and operate a farm or ranch that contains at least two species of wildlife on that part which is deeded land requiring licensing prior to legal pursuit under the provisions of Section 17-3-2 NMSA 1978. At least one member shall have a demonstrated history of involvement in wildlife and habitat protection issues and whose activities or occupation are not in conflict with wildlife and habitat advocacy. The state game commission as provided in Chapter 17 NMSA 1978 shall have the same authority, powers and duties as now vested in the state game commission by law, and each member of the state game commission shall serve until his successor has been appointed and qualified.

History: Laws 1921, ch. 35, 2; C.S. 1929, 57-102; 1941 Comp., 43-102; Laws 1945, ch. 26, 1; 1953 Comp., 53-1-2; Laws 1985, ch. 107, 1; 1991, ch. 103, 1.



Section 17-1-3 - Members to serve without compensation; per diem and mileage.

17-1-3. Members to serve without compensation; per diem and mileage.

The members of the state game commission shall receive no pay for their services as members of the commission, but shall be allowed per diem and mileage pursuant to the provisions of the Per Diem and Mileage Act [10-8-1 NMSA 1978]. All salaries, per diem and contingent expenses incurred by the department of game and fish or the state game commission shall be paid upon warrants of the secretary of finance and administration, supported by vouchers of the director of the department of game and fish.

History: Laws 1921, ch. 35, 3; C.S. 1929, 57-103; 1941 Comp., 43-103; 1953 Comp., 53-1-3; Laws 1977, ch. 247, 160; 1979, ch. 273, 6.



Section 17-1-4 - Organization; annual and called meetings; secretary.

17-1-4. [Organization; annual and called meetings; secretary.]

Within sixty days after this act [17-1-1 to 17-1-4, 17-1-14, 17-1-27 and 17-2-6 NMSA 1978] shall take effect, the state game commission shall meet at the capitol and organize by electing from its membership a chairman, and thereafter one meeting shall be held annually, and others at the call of the governor, or a majority of the commission. The state game warden [director of the department of game and fish] shall be secretary of the commission.

History: Laws 1921, ch. 35, 4; C.S. 1929, 57-104; 1941 Comp., 43-104; 1953 Comp., 53-1-4.



Section 17-1-5 - Employment and discharge of director and other employees; department of game and fish created.

17-1-5. Employment and discharge of director and other employees; department of game and fish created.

A. The state game commission shall employ a director who shall, under such authorization that the game commission shall approve, employ such conservation officers, clerks and other employees as he shall deem proper and necessary to enforce and administer the laws and regulations relating to game and fish, and who shall prescribe their duties respectively, and who with the advice and consent of the state game commission shall fix the compensation of all the employees of the "department of game and fish," which is hereby created.

B. The state game commission may at any time discharge the director for reasons that the state game commission shall deem sufficient. The director may dismiss employees in accordance with the provisions of the Personnel Act [10-9-1 NMSA 1978].

History: Laws 1931, ch. 117, 5; 1941 Comp., 43-105; 1953 Comp., 53-1-5; Laws 1955, ch. 59, 1; 1973, ch. 186, 3.



Section 17-1-5.1 - Conservation services division; duties.

17-1-5.1. Conservation services division; duties.

A. The "conservation services division" is created within the department of game and fish.

B. The conservation services division is responsible for:

(1) management, enhancement, research and conservation of public wildlife habitat;

(2) the lease, purchase, enhancement and management of state wildlife habitat;

(3) assisting landowners in improving wildlife habitats;

(4) development of educational programs related to conservation of wildlife and the environment, including the expanded dissemination of wildlife publications; and

(5) communication and consultation with federal and other state agencies, local governments and communities, private organizations and affected interests responsible for habitat, wilderness, recreation, water quality and environmental protection to ensure comprehensive conservation services for hunters, anglers and nonconsumptive wildlife users.

History: Laws 1994, ch. 129, 1.



Section 17-1-6 - Transfer of duties and obligations.

17-1-6. [Transfer of duties and obligations.]

The director shall fulfill all the duties and obligations heretofore imposed upon the state game warden, and shall exercise all the powers heretofore granted to the state game warden. The conservation officers appointed by the director shall assume those duties and powers heretofore imposed upon or granted to deputy game wardens.

History: 1953 Comp., 53-1-5.1, enacted by Laws 1955, ch. 59, 2.



Section 17-1-7 - Position of reserve conservation officer created.

17-1-7. [Position of reserve conservation officer created.]

There is hereby created within the department of game and fish the position of reserve conservation officer, which shall be a nonsalaried position.

History: 1953 Comp., 53-1-5.2, enacted by Laws 1955, ch. 181, 1.



Section 17-1-8 - Qualifications of reserve conservation officers.

17-1-8. [Qualifications of reserve conservation officers.]

Reserve conservation officer commissions shall be issued only to the following:

A. persons who have successfully completed a school of at least twenty-five hours, conducted by the department of game and fish, covering procedures and techniques of wildlife management, law enforcement, public relations and such other subjects as may be deemed desirable by the department of game and fish.

B. the director may substitute a minimum of six months experience as an employee of a state or federal conservation agency or a state livestock law enforcement board in lieu of the aforementioned schooling. Any substitution made under the provisions of this paragraph shall be limited to personnel currently employed by one of the aforementioned conservation agencies. Any appointments the director may make under the provisions of this paragraph will terminate automatically with the termination of employment by said agency of the individual so appointed or the individual's transfer from the state.

History: 1953 Comp., 53-1-5.3, enacted by Laws 1955, ch. 181, 2.



Section 17-1-9 - Powers and duties of reserve conservation officers.

17-1-9. Powers and duties of reserve conservation officers.

A. Under the supervision of the department of game and fish and subject to such restrictions as may be provided by the state game commission, reserve conservation officers shall have authority to enforce laws and valid regulations of the state game commission relating to game and fish and perform such duties with respect to wildlife management and conservation education as may be assigned to them from time to time by the department of game and fish. When on duty, reserve conservation officers shall be covered by the Workmen's [Workers'] Compensation Act [52-1-1 NMSA 1978]. Reserve conservation officers shall have only the rights of private citizens in the enforcement of laws other than those relating to game and fish.

B. For the purpose of calculating the amount of reserve conservation officer's disability or death benefits pursuant to the Workmen's [Workers'] Compensation Act, the officer's average weekly wages shall be deemed to be the base wage of a wildlife management officer II as classified by the personnel board.

History: 1953 Comp., 53-1-5.4, enacted by Laws 1955, ch. 181, 3; 1985, ch. 33, 1.



Section 17-1-10 - Issuance of reserve conservation officer commissions; revocation.

17-1-10. [Issuance of reserve conservation officer commissions; revocation.]

Reserve conservation officer commissions shall be issued annually to such persons meeting the qualifications prescribed in Section 2 [17-1-8 NMSA 1978], as may be deemed necessary or desirable by the director of the department of game and fish. Such commissions may be revoked at any time by said director at his discretion.

History: 1953 Comp., 53-1-5.5, enacted by Laws 1955, ch. 181, 4.



Section 17-1-11 - Conservation officers; official duties; insurance.

17-1-11. Conservation officers; official duties; insurance.

Conservation officers shall, in emergency situations, be considered on duty and within the scope of their employment for purposes of employee benefits, when they follow specific instructions from a duly qualified full-time peace officer and in aid of such peace officer in the carrying out of his duties. The state game commission shall expand current insurance coverage to provide protection in such situations.

History: 1953 Comp., 53-1-5.6, enacted by Laws 1977, ch. 290, 5.



Section 17-1-13 - Seal of director.

17-1-13. [Seal of director.]

The state warden [director of the department of game and fish] shall keep a seal of office which shall be used to authenticate all papers and documents issued and executed by him as such officer.

History: Laws 1912, ch. 85, 46; Code 1915, 2469; C.S. 1929, 57-254; 1941 Comp., 43-107; 1953 Comp., 53-1-7.



Section 17-1-14 - General powers and duties of state game commission; game protection fund; liability suspense account.

17-1-14. General powers and duties of state game commission; game protection fund; liability suspense account.

A. The state game commission shall have general control over the collection and disbursement of all money collected or received under the state laws for the protection and propagation of game and fish, which money shall be paid over to the state treasurer to the credit of the game protection fund, unless otherwise provided by law, and the fund, including all earned income, shall not be transferred to another fund. Prior to depositing money into the game protection fund, the department of game and fish shall ensure that an amount adequate to cover the cost of refunds allowed by the provisions of Chapter 17 NMSA 1978 is held in a liability suspense account. All refunds shall be made from the liability suspense account. Money not needed to cover the cost of refunds shall be deposited in the game protection fund at the end of each month. Chapter 17 NMSA 1978 shall be guaranty to the person who pays for hunting and fishing licenses and permits that the money in that fund shall not be used for any purpose other than as provided in Chapter 17 NMSA 1978.

B. The state game commission shall have authority to:

(1) establish and, through the director of the department of game and fish, to operate fish hatcheries for the purpose of stocking public waters of the state and to furnish fish fry and fingerlings to stock private waters, receipts from such sources to go into the game protection fund;

(2) declare closed seasons in any specified locality and on any species of game or fish threatened with undue depletion from any cause;

(3) establish game refuges for the purpose of providing safe sanctuaries in which game may breed and replenish adjacent hunting ranges, it being the purpose of this provision to establish small refuges rather than large preserves or to close large areas to hunting;

(4) purchase lands for game refuges where suitable public lands do not exist, to purchase lands for fish hatcheries and to purchase lands to be maintained perpetually as public hunting grounds, particularly lands suitable for waterfowl hunting, all such lands to be paid for from the game protection fund;

(5) receive by gift or bequest, in the name and on behalf of the state, lands suitable for game refuges, hunting grounds, fish hatcheries or for any other purpose necessary to carry out the provisions of Chapter 17 NMSA 1978;

(6) apply for and accept any state, federal or private funds, grants or donations from any source for game and fish programs and projects;

(7) designate certain areas as rest grounds for migratory birds, in which hunting shall be forbidden at all times or at such times as the state game commission shall provide, it being the purpose of this provision not to interfere unduly with the hunting of waterfowl but to provide havens in which they can rest and feed without molestation;

(8) close any public stream or lake or portion thereof to fishing when such action is necessary to protect a recently stocked water, to protect spawning waters or to prevent undue depletion of the fish;

(9) propagate, capture, purchase, transport or sell any species of game or fish needed for restocking any lands or streams of the state;

(10) after reasonable notice and hearing, suspend or revoke any license or permit issued pursuant to the provisions of Chapter 17 NMSA 1978 and withhold license privileges from any person procuring a license through misrepresentation, violating any provisions of Chapter 17 NMSA 1978 or hunting without a proper license;

(11) adopt rules establishing procedures that provide reasonable notice and a hearing before the state game commission for the suspension, revocation or withholding of license privileges for a definite period of time for a person charged with violating the provisions of Chapter 17 NMSA 1978, subject to such judicial review as may be provided by law;

(12) conduct studies of programs for the management of endangered and nongame species of wildlife;

(13) establish licenses, permits and certificates not otherwise provided for in Section 17-3-13 NMSA 1978 and charge and collect just and reasonable fees for them; provided the fees shall not exceed the costs of administration associated with the licenses, permits or certificates;

(14) permit, regulate or prohibit the commercial taking or capturing of native, free-ranging amphibians or reptiles not specifically protected by law, except for rattlesnake roundups, collection of fish bait and lizard races;

(15) adopt rules to control, eradicate or prevent the spread of a contagious disease, pest or parasite, including chronic wasting disease, to or among game animals. The rules shall include provisions for:

(a) notification to the department of game and fish of the diagnosis or suspected presence of a contagious disease;

(b) examination by the state veterinarian or the state veterinarian's designee of suspected infected game animals;

(c) quarantine, treatment or destruction of an infected game animal;

(d) disinfection and isolation of a licensed private park where an infected game animal has been; and

(e) indemnification and destruction of a protected game animal;

(16) as necessary, designate areas of the state in which bear-proof garbage containers are required on public and private lands to reduce potential human-bear interactions;

(17) pursuant to appropriation by the legislature, expend money from the game protection fund and the habitat management fund for the improvement, maintenance, development and operation of property for fish and wildlife habitat management; and

(18) adopt rules to recruit, train and accept the services of volunteers for education and outreach activities, hunter and angler services and wildlife conservation activities administered by the department of game and fish; provided that a volunteer:

(a) shall comply with all policies and procedures of the director of the department of game and fish; and

(b) shall not be deemed to be a state employee and shall not be subject to the provisions of law relating to state employment, including those relating to hours of work, rates of compensation, leave, unemployment compensation and state employee benefits.

C. The director of the department of game and fish shall exercise all the powers and duties conferred upon the state game and fish warden by all previous statutes now in force not in conflict with Chapter 17 NMSA 1978.

D. The state game commission shall have authority to prohibit all hunting in periods of extreme forest fire danger, at such times and places as may be necessary to reduce the danger of destructive forest fires.

E. The hunting, pursuing, capturing, killing or wounding of any game animals, birds or fish in or upon any game refuge, rest ground or closed water or closed area or during any closed season established or proclaimed by the state game commission in accordance with the authority conferred in Chapter 17 NMSA 1978 constitutes a misdemeanor and shall be punishable as prescribed in Chapter 17 NMSA 1978.

History: Laws 1921, ch. 35, 7; C.S. 1929, 57-107; 1941 Comp., 43-108; 1953 Comp., 53-1-8; Laws 1973, ch. 278, 1; 1977, ch. 290, 1; 1983, ch. 155, 1; 1992, ch. 29, 1; 1993, ch. 331, 1; 2001, ch. 66, 1; 2002, ch. 70, 1; 2003, ch. 124, 1; 2005, ch. 38, 1; 2005, ch. 177, 1; 2013, ch. 135, 1; 2015, ch. 35, 1.



Section 17-1-15 - Disbursement of money; limitation on expenditures.

17-1-15. Disbursement of money; limitation on expenditures.

All disbursements of moneys, including salaries, by the state game commission shall be by warrant of the secretary of finance and administration, supported by itemized voucher, certified to be correct by the state game director, and shall be paid out of moneys in the game protection fund.

Expenditures by the state game commission shall be limited to funds available in the game protection fund, and neither the state game commission nor any employee thereof shall incur or authorize any obligation for the payment of which sufficient funds are not then available in the game protection fund.

The state shall not be liable for any obligation created by the state game commission or any employee thereof, except to the extent of such game protection fund.

Neither the state game commission nor any employee thereof shall issue any voucher, nor shall the secretary of finance and administration approve any such voucher, for the payment of which moneys are not then available in the game protection fund.

History: Laws 1931, ch. 117, 6; 1941 Comp., 43-109; 1953 Comp., 53-1-9; Laws 1977, ch. 247, 162.



Section 17-1-16 - Short title.

17-1-16. Short title.

This act [17-1-16 to 17-1-25 NMSA 1978] may be cited as the "Game and Fish Bond Act".

History: 1978 Comp., 17-1-16, enacted by Laws 1964 (1st. S.S.), ch. 18, 1.



Section 17-1-17 - Purpose of act.

17-1-17. Purpose of act.

The purpose of the Game and Fish Bond Act is to provide for use of revenues derived from fees for hunting and fishing licenses to issue bonds to provide for fish hatcheries and rearing facilities, game and fish habitat acquisition, development and improvement projects and other similar capital outlay projects.

History: 1978 Comp., 17-1-17, enacted by Laws 1964 (1st S.S.), ch. 18, 2.



Section 17-1-18 - Bonding authority.

17-1-18. Bonding authority.

Whenever the state game commission, by vote of a majority of its full membership entered in its minutes, determines by resolution that it is necessary to raise funds to provide for fish hatcheries and rearing facilities, game and fish habitat acquisition, development and improvement projects or other similar capital outlay projects, the commission may issue and sell bonds of the state of New Mexico as provided in the Game and Fish Bond Act, provided that, the total amount of such bonds issued under the authority of this act shall not exceed two million dollars ($2,000,000). The purposes stated by the commission and the amount of each bond issue shall be approved by the state board of finance before issuance of the bonds. The commission shall report annually to the legislature any bonds issued pursuant to this act and the purpose for which issued.

History: 1978 Comp., 17-1-18, enacted by Laws 1964 (1st S.S.), ch. 18, 3; 1968, ch. 47, 1; 1976 (S.S.), ch. 52, 1.



Section 17-1-19 - Bonds; form; terms.

17-1-19. Bonds; form; terms.

Bonds issued under the Game and Fish Bond Act shall be payable in consecutive order over a period of not more than twenty years from the date of issue. They shall be issued in denominations determined by the state game commission and shall be sold at a net effective interest rate not exceeding the maximum net effective interest rate permitted by the Public Securities Act [6-14-1 NMSA 1978], as hereafter amended and supplemented. The form of the bonds shall be determined by the state game commission, and, except with respect to bonds issued in book entry or similar form without the delivery of physical securities, signatures of the governor, the state treasurer and the chairman of the state game commission shall be affixed in compliance with the Uniform Facsimile Signature of Public Officials Act [6-9-1 NMSA 1978]. The form and terms of the bonds shall be approved by the state board of finance before issuance of the bonds.

History: 1978 Comp., 17-1-19, enacted by Laws 1964 (1st S.S.), ch. 18, 4; 1968, ch. 47, 2; 1976 (S.S.), ch. 52, 2; 1983, ch. 265, 35.



Section 17-1-20 - Sale of bonds.

17-1-20. Sale of bonds.

Bonds issued under the Game and Fish Bond Act shall be sold at a public or private sale as determined by the state game commission. If sold at public sale, the chairman of the commission shall give notice of the time, place and terms of the sale by publication in a newspaper of general circulation published in Santa Fe, New Mexico, not less than twenty days nor more than sixty days prior to the sale date.

History: 1978 Comp., 17-1-20, enacted by Laws 1964 (1st S.S.), ch. 18, 5; 1968, ch. 47, 3; 1976 (S.S.), ch. 52, 3.



Section 17-1-21 - Proceeds from sale of bonds.

17-1-21. Proceeds from sale of bonds.

Proceeds from the sale of bonds issued under the Game and Fish Bond Act shall be deposited in a special fund in the state treasury and used solely for the purposes for which the bonds were authorized. The cost of preparing, advertising and selling the bonds, including any necessary expense for financial and legal services, shall be paid out of the proceeds. Purchasers of the bonds are not responsible in any way for the application of the proceeds.

History: 1978 Comp., 17-1-21, enacted by Laws 1964 (1st S.S.), ch. 18, 6.



Section 17-1-22 - Security; retirement of bonds.

17-1-22. Security; retirement of bonds.

A. There is created in the state treasury the "game and fish bond retirement fund". The state game commission shall place into the game and fish bond retirement fund the sum of one dollar ($1.00) from each license enumerated in this subsection that is sold after April 1, 1976:

(1) resident, fishing;

(2) resident, game hunting;

(3) resident, deer;

(4) resident, game hunting and fishing;

(5) resident, trapper;

(6) nonresident, fishing;

(7) nonresident, game hunting;

(8) temporary fishing, five days; and

(9) nonresident, deer.

Such payments to the game and fish bond retirement fund shall be effective for all bonds issued under the Game and Fish Bond Act up to the maximum limitation on the amount of bonds provided in that act.

B. Money in the game and fish bond retirement fund is first pledged for the payment of principal and interest on all state game commission bonds which have been issued and are outstanding prior to June 17, 1983. Money in the game and fish bond retirement fund is further pledged for the payment of principal and interest on all state game commission bonds issued as of June 17, 1983. The issuance and sale of bonds under the Game and Fish Bond Act constitutes an irrevocable contract between the state game commission and the owner of any bond, and so long as any bond remains outstanding the fees pledged for payment shall not be reduced.

C. Bonds issued under the Game and Fish Bond Act are payable solely from the game and fish bond retirement fund, and they are not general obligations of the state.

D. The state game commission shall continue to place in the game and fish bond retirement fund the sum of one dollar ($1.00) from each of the licenses enumerated in Subsection A of this section, even after the fund is sufficient to pay the principal and interest of the outstanding bonds and after all bonds issued have been retired.

History: 1978 Comp., 17-1-22, enacted by Laws 1964 (1st S.S.), ch. 18, 7; 1968, ch. 47, 4; 1976 (S.S.), ch. 52, 4; 1983, ch. 143, 1; 2011, ch. 186, 1.



Section 17-1-22.1 - Game and fish capital outlay fund; created; transfer of money; state board of finance approval.

17-1-22.1. Game and fish capital outlay fund; created; transfer of money; state board of finance approval.

A. There is created in the state treasury the "game and fish capital outlay fund".

B. Upon request of the state game commission, approved by the state board of finance, the state treasurer shall transfer to the game and fish capital outlay fund all money in the game and fish bond retirement fund except the amount necessary to meet all principal and interest payments on state game commission bonds due in the ensuing twelve months.

C. Money in the game and fish capital outlay fund may be expended by the department of game and fish to provide for fish hatcheries and rearing facilities, game and fish habitat acquisition, development and improvements and other similar capital projects.

D. Projects to be funded pursuant to Subsection C of this section shall be approved by the state game commission and the state board of finance prior to any money being encumbered for the project.

E. At any time that the game and fish bond retirement fund is insufficient to pay the principal and interest on all bonds which have been issued and are outstanding, the unencumbered balance in the game and fish capital outlay fund shall be transferred to the game and fish bond retirement fund.

History: 1978 Comp., 17-1-22.1, enacted by Laws 1983, ch. 143, 2.



Section 17-1-23 - Construction.

17-1-23. Construction.

The Game and Fish Bond Act is full authority for authorization and issuance by the state game commission of bonds authorized by the state board of finance, and the commission may do anything necessary to carry out the powers granted by the Game and Fish Bond Act.

History: 1978 Comp., 17-1-23, enacted by Laws 1964 (1st S.S.), ch. 18, 8.



Section 17-1-24 - Tax exemptions.

17-1-24. Tax exemptions.

The principal and income of bonds issued under the Game and Fish Bond Act are exempt from all taxation by the state or any of its political subdivisions except for inheritance and succession taxes.

History: 1978 Comp., 17-1-24, enacted by Laws 1964 (1st S.S.), ch. 18, 9.



Section 17-1-25 - Refunding.

17-1-25. Refunding.

Any bonds issued under the Game and Fish Bond Act may be refunded under the terms of resolutions adopted by the state game commission, subject to any contractual limitations involved with any outstanding bonds, claims or other obligations. The proceeds of refunding bonds shall be applied to retirement of the bonds to be retired or refunded, or placed in escrow to be applied to payment of the bonds upon presentation for payment by the holders. Refunding bonds shall be issued under all applicable conditions prescribed in the Game and Fish Bond Act for issuance of the original bonds.

History: 1978 Comp., 17-1-25, enacted by Laws 1964 (1st S.S.), ch. 18, 10.



Section 17-1-26 - Commission's power to establish rules and regulations; predatory animals; eradication.

17-1-26. [Commission's power to establish rules and regulations; predatory animals; eradication.]

The state game commission is hereby authorized and directed to make such rules and regulations and establish such service as it may deem necessary to carry out all the provisions and purposes of this act, and all other acts relating to game and fish, and in making such rules and regulations and in providing when, to what extent, if at all, and by what means game animals, birds and fish may be hunted, taken, captured, killed, possessed, sold, purchased and shipped, the state game and fish commission [state game commission] shall give due regard to the zones of temperatures, and to the distribution, abundance, economic value and breeding habits of such game animals, birds and fish.

The state game commission is hereby authorized to spend such reasonable amounts as in its judgment is desirable and necessary annually from their funds not otherwise needed for the eradication of predatory animals.

History: Laws 1931, ch. 117, 2; 1941 Comp., 43-111; Laws 1947, ch. 53, 1; 1953 Comp., 53-1-11.



Section 17-1-27 - Hearings on rules and regulations; petition; publication of notice of hearing.

17-1-27. [Hearings on rules and regulations; petition; publication of notice of hearing.]

Whenever three percent of the duly qualified electors of any county affected by a rule or regulation promulgated by the commission, concerning hunting or fishing within said county, shall petition the commission in writing, requesting a hearing, the commission shall grant a public hearing, the time, place and purpose of which shall be set forth by advertising in one or more newspapers of general circulation within the state not less than ten (10) days before the date of such hearing; and shall, on the date of hearing, give full opportunity for all persons to be heard on the point in controversy. But nothing in this section shall be construed as suspending or invalidating any such rule or regulation, unless it is suspended or revoked by the commission.

History: Laws 1921, ch. 35, 10; C.S. 1929, 57-110; 1941 Comp., 43-113; 1953 Comp., 53-1-13.



Section 17-1-28 - Assent to act of congress concerning wildlife restoration projects.

17-1-28. [Assent to act of congress concerning wildlife restoration projects.]

The state of New Mexico hereby assents to the provisions of the act of congress of the United States of America entitled "An act to provide that the United States shall aid the states in wildlife restoration projects, and for other purposes," approved September 7 [2], 1937 (Public Number 415, 75th Congress), and the state game commission is hereby authorized and directed to perform all such acts as may be necessary to the conduct and establishment of cooperative wildlife restoration projects, as defined by said act of congress, and in compliance with said act, and rules and regulations promulgated by the secretary of agriculture [secretary of the interior] thereunder.

History: Laws 1939, ch. 19, 1; 1941 Comp., 43-114; 1953 Comp., 53-1-14.



Section 17-1-29 - Distribution of moneys received from United States government.

17-1-29. [Distribution of moneys received from United States government.]

The state game commission is authorized to receive any moneys to which the state of New Mexico may become entitled under the aforesaid act of congress, such moneys, when received, to be deposited with the treasurer of the state of New Mexico to the credit of the state game protection fund, expended for the purpose designated and withdrawn and as other moneys are withdrawn from the state game protection fund.

History: Laws 1939, ch. 19, 2; 1941 Comp., 43-115; 1953 Comp., 53-1-15.






Article 2 - Hunting and Fishing Regulations

Part 1 - GENERAL PROVISIONS

Section 17-2-1 - Commission powers.

17-2-1. Commission powers.

The state game commission, in addition to the powers now vested in it and not as a limitation of those powers, is expressly authorized and empowered by regulation adopted and promulgated in the manner provided in Chapter 17 NMSA 1978 to:

A. define game birds, game animals and game fish;

B. establish open and closed seasons for the killing or taking of all kinds of game animals, game birds and game fish and to change such open seasons from year to year and to fix different seasons for different parts of the state;

C. establish bag limits covering all kinds of game animals, game birds and game fish and the numbers thereof which may be killed or taken by any one person during any one day or during any one open season;

D. authorize or prohibit the killing or taking of any game animals, game birds or game fish of any kind or sex;

E. prescribe the manner, methods and devices which may be used in hunting, taking or killing game animals, game birds and game fish;

F. prescribe rules and regulations to prohibit any vehicle or vehicles used in transporting persons engaged in hunting, taking or killing game animals, game birds and game fish from leaving established roadways; and

G. appoint one or more advisory committees to furnish advice, evaluations and recommendations for wildlife management projects utilizing revenue derived from the sale of public land management stamps. The advisory committees shall be created pursuant to the procedures of Section 9-1-9 NMSA 1978, provided that the restrictions on the life of advisory committees contained in Subsection F of that section shall not be applicable.

History: Laws 1931, ch. 117, 3; 1941 Comp., 43-201; 1953 Comp., 53-2-1; Laws 1983, ch. 224, 1; 2005, ch. 332, 1.



Section 17-2-2 - Game to be protected.

17-2-2. Game to be protected.

The game animals and quadrupeds, game birds and fowl, and game fish as herein defined shall be protected and hunting, taking, capturing, killing or possession, or attempt to hunt, take, capture or kill of any or all species named herein shall be regulated by the state game commission under the authority of Chapter 117 of the 1931 Session Laws of the state of New Mexico.

History: Laws 1937, ch. 23, 1; 1941 Comp., 43-202; 1953 Comp., 53-2-2.



Section 17-2-2.1 - Artificial wildlife.

17-2-2.1. Artificial wildlife.

A. Artificial wildlife may be used, and defined as game animals or birds, for the purpose of prosecution pursuant to Section 17-2-31 or 17-3-1 NMSA 1978, or for prosecution for shooting at, from or across a roadway.

B. Violations of shooting artificial wildlife shall be punished pursuant to the applicable penalty provisions of Chapter 17 NMSA 1978.

History: Laws 2003, ch. 301, 1.



Section 17-2-3 - Protected wildlife species and game fish defined.

17-2-3. Protected wildlife species and game fish defined.

A. The following mammals are game mammals:

(1) all of the family Tayassuidae (javelina);

(2) within the family Bovidae:

(a) all of the genus Bison (American bison) except where raised in captivity for domestic or commercial meat production;

(b) all of the genus Capra (ibex) except for the domestic species of goats;

(c) all of the genus Ovis (bighorn sheep) except for the domestic species of sheep;

(d) all of the genus Ammotragus (aoudad);

(e) all of the genus Tragelaphus (kudu); and

(f) all of the genus Oryx (oryx);

(3) all of the family Antilocapridae (American pronghorn);

(4) all of the family Cervidae (elk and deer);

(5) all of the family Ochotonidae (pikas);

(6) all of the genus Sciurus (squirrels);

(7) all of the genus Tamiasciurus (red squirrels);

(8) all of the genus Marmota (marmots) of the family Sciuridae;

(9) all of the family Ursidae (bear); and

(10) all of the species concolor (cougar) of the genus Felis and family Felidae.

B. The following birds are game birds:

(1) all of the family Anatidae (waterfowl);

(2) all of the family Tetraonidae (grouse and ptarmigans);

(3) all of the family Phasianidae (quail, partridges and pheasants);

(4) all of the family Meleagridae (wild turkeys) except for the domestic strains of turkeys;

(5) all of the family Perdicidae (francolins);

(6) all of the family Gruidae (cranes);

(7) all of the family Rallidae (rails, coots and gallinules);

(8) all of the family Charadriidae (plovers, turnstones and surfbirds);

(9) all of the family Scolopacidae (shorebirds, snipe, sandpipers and curlews);

(10) all of the family Recurvirostridae (avocets and stilts);

(11) all of the family Phalaropodidae (phalaropes); and

(12) all of the family Columbidae (wild pigeons and doves) except for the domestic strains of pigeons.

C. The following fish are game fish:

(1) all of the family Salmonidae (trout);

(2) all of the family Esocidae (pike);

(3) all of the family Ictaluridae (catfish);

(4) all introduced species of the family Serranidae (sea bass and white bass);

(5) all of the family Centrarchidae (sunfish, crappie and bass);

(6) all of the family Percidae (walleye pike and perch);

(7) all introduced species of the family Pomadasyidae (sargo);

(8) all introduced species of the family Sciaenidae (corvina, bairdiella and redfish);

(9) all of the genus Oreochromis (tilapia); and

(10) all of the family Moronidae (striped bass, hybrid striped bass, white bass and others).

History: 1953 Comp., 53-2-3, enacted by Laws 1967, ch. 8, 1; 1971, ch. 75, 1; 2015, ch. 26, 1.



Section 17-2-4.1 - Jaguar to be protected.

17-2-4.1. Jaguar to be protected.

In the event the jaguar is de-listed as a federal endangered species, the department of game and fish shall prohibit the taking, possession and sale of jaguars or parts thereof.

History: 1978 Comp., 17-2-4.1, enacted by Laws 1999, ch. 31, 1.



Section 17-2-4.2 - Amphibians and reptiles; protected; permits; unlawful taking; misdemeanor; penalties.

17-2-4.2. Amphibians and reptiles; protected; permits; unlawful taking; misdemeanor; penalties.

A. All species, except for those collected in rattlesnake roundups, for fish bait or for lizard races, of native, free-ranging amphibians and reptiles are hereby classified as protected nongame animals for commercial taking purposes. The commercial taking or capturing of native, free-ranging amphibians and reptiles is prohibited except by a permit issued by the state game commission.

B. The state game commission shall adopt rules necessary to administer Paragraph (14) of Subsection A of Section 17-1-14 NMSA 1978 and this section to assure that viable populations of native, free-ranging amphibians and reptiles are maintained in the state.

C. If the state game commission determines that it will offer permits to take or capture native, free-ranging amphibians or reptiles, the commission shall adopt a rule listing protected native, free-ranging amphibians and reptiles that may be taken or captured after taking into consideration any criteria that can be shown to have an effect from commercial takings on the viability of the species population in the state.

D. Unlawful taking of a native, free-ranging amphibian or reptile consists of intentionally taking or capturing, for commercial purposes, a regulated native, free-ranging amphibian or reptile without a valid permit from the state game commission.

E. Amphibians and reptiles may be removed, captured or destroyed without a permit, by any person, in emergency situations involving an immediate threat to human life or private property.

F. Whoever commits unlawful taking of a native, free-ranging amphibian or reptile is guilty of a misdemeanor and shall be fined not less than fifty dollars ($50.00) per occurrence and not more than one thousand dollars ($1,000) per occurrence or be imprisoned for not more than one year or both.

G. As referred to in this section, "taking" means the act of seizing amphibians or reptiles for a commercial purpose.

History: 1978 Comp., 17-2-4.1, enacted by Laws 2001, ch. 66, 2.



Section 17-2-5 - Adoption of regulations; effective date.

17-2-5. Adoption of regulations; effective date.

Any written regulation of the state game commission adopted by an affirmative vote of a majority of the members of the state game commission, signed by the chairman and attested by the secretary of the commission, filed in the office of the director of the department of game and fish, and filed in accordance with Section 4-10-13 New Mexico Statutes Annotated, 1953 Compilation, is duly adopted and promulgated and effective immediately. A copy of any regulation certified by the director of the department of game and fish to be a true copy of an adopted regulation is prima facie evidence in any court in this state of the adoption and promulgation of the regulation.

History: Laws 1931, ch. 117, 4; 1941 Comp., 43-205; 1953 Comp., 53-2-5; Laws 1961, ch. 106, 1.



Section 17-2-6 - Game and fish management areas; closed lakes or streams; notice.

17-2-6. Game and fish management areas; closed lakes or streams; notice.

All game and fish management areas, rest grounds and closed lakes or streams or closed portions of lakes or streams shall be conspicuously posted with posters setting forth their purpose and the penalties for violating the rules and regulations applicable to them. This posting is legal notice against the violation of applicable laws, rules or regulations.

History: Laws 1921, ch. 35, 8; C.S. 1929, 57-108; 1941 Comp., 43-206; 1953 Comp., 53-2-6; Laws 1961, ch. 106, 2.



Section 17-2-7 - Unlawful hunting or fishing.

17-2-7. Unlawful hunting or fishing.

A. Except as permitted by regulations adopted by the state game commission or as otherwise allowed by law, it is unlawful to:

(1) hunt, take, capture, kill or attempt to take, capture or kill, at any time or in any manner, any game animal, game bird or game fish in the state; or

(2) possess, offer for sale, sell, offer to purchase or purchase in the state all or any part of any game animal, game bird or game fish.

B. Notwithstanding any other law, the owner of domestic livestock in this state or his regular employee may hunt, take, capture or kill any cougar or bear which has killed domestic livestock. The owner of livestock or his regular employee who takes action under this provision will report this action to the department of game and fish, who will verify the necessity of the action taken.

C. Violation of this section is a misdemeanor and shall be punished as provided in Section 17-2-10 NMSA 1978.

D. The provisions of this section shall not be deemed to prohibit the possession of game animals, birds or fish taken legally in any other jurisdiction.

History: Laws 1931, ch. 117, 8; 1941 Comp., 43-207; 1953 Comp., 53-2-7; Laws 1971, ch. 75, 2; 1979, ch. 340, 1.



Section 17-2-7.1 - Interference prohibited; criminal penalties; civil penalties; revocation of license, certificate or permit.

17-2-7.1. Interference prohibited; criminal penalties; civil penalties; revocation of license, certificate or permit.

A. It is unlawful for a person to commit interference with another person who is lawfully hunting, trapping or fishing in an area where hunting, trapping or fishing is permitted by a custodian of public property or an owner or lessee of private property.

B. A person who commits a:

(1) first offense of interference is guilty of a petty misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978; and

(2) second or subsequent offense of interference is guilty of a misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978.

C. When a person who commits interference possesses a license, certificate or permit issued to him by the state game commission, the license, certificate or permit shall be subject to revocation by the commission pursuant to the provisions of Sections 17-1-14 and 17-3-34 NMSA 1978.

D. As used in this section, "interference" means:

(1) intentionally placing oneself in a location where a human presence may affect the behavior of a game animal, bird or fish or the feasibility of killing or taking a game animal, bird or fish with the intent of interfering with or harassing another person who is lawfully hunting, trapping or fishing;

(2) intentionally creating a visual, aural, olfactory or physical stimulus for the purpose of affecting the behavior of a game animal, bird or fish with the intent of interfering with or harassing another person who is lawfully hunting, trapping or fishing; or

(3) intentionally affecting the condition or altering the placement of personal property used for the purpose of killing or taking a game animal, bird or fish.

E. Nothing in this section shall be construed to include a farmer or rancher in pursuit of his normal farm or ranch operation or law enforcement officer in pursuit of his official duties.

History: Laws 1993, ch. 94, 1.



Section 17-2-7.2 - Landowner taking; conditions; department responsibilities.

17-2-7.2. Landowner taking; conditions; department responsibilities.

A. A landowner or lessee, or employee of either, may take or kill an animal on private land, in which they have an ownership or leasehold interest, including game animals and other quadrupeds, game birds and fowl, that presents an immediate threat to human life or an immediate threat of damage to property, including crops; provided, however, that the taking or killing is reported to the department of game and fish within twenty-four hours and before the removal of the carcass of the animal killed, in accordance with regulations adopted by the commission.

B. A landowner or lessee, or employee of either, may take or kill animals on private land, in which they have an ownership or leasehold interest, including game animals and other quadrupeds, game birds and fowl, that present a threat to human life or damage to property, including crops, according to regulations adopted by the commission. The regulations shall:

(1) provide a method for filing a complaint to the department by the landowner or lessee, or employee of either of them, of the existence of a depredation problem;

(2) provide for various departmental interventions, depending upon the type of animal and depredation;

(3) require the department to offer at least three different interventions, if practical;

(4) require the department to respond to the initial and any subsequent complaints within ten days with an intervention response to the complaint, and to carry out the intervention, if agreed upon between the department and the landowner, within five days of that agreement;

(5) permit the landowner or lessee to reject for good cause the interventions offered by the department;

(6) require a landowner or lessee to demonstrate that the property depredation is greater in value than the value of any wildlife-related income or fee collected by the landowner or lessee for permission to take or kill an animal of the same species, on the private property or portion of the private property identified in the complaint as the location where the depredation occurred; and

(7) permit the landowner, lessee or employee, when interventions by the department have not been successful and after one year from the date of the filing of the initial complaint, to kill or take an animal believed responsible for property depredation.

C. For purposes of this section:

(1) "commission" means the state game commission;

(2) "department" means the department of game and fish; and

(3) "intervention" means a solution proposed by the department to eliminate the depredation.

History: Laws 1997, ch. 224, 3.



Section 17-2-8 - Unlawful taking of big game and waste of game.

17-2-8. Unlawful taking of big game and waste of game.

A. It is unlawful for any person:

(1) who hunts or fishes and takes any game mammal designated in Paragraphs (2), (3) or (4) of Subsection A of Section 17-2-3 NMSA 1978, any game bird or any game fish to fail to transport the edible portions of the meat obtained to the person's home for human consumption or to provide for the human consumption thereof under any commission regulations pertaining to exportation, transportation and donation of game;

(2) who wounds or may have wounded any game mammal designated in Paragraphs (2), (3) or (4) of Subsection A of Section 17-2-3 NMSA 1978 to fail to go to the place where the mammal sustained or may have sustained the wound and make a reasonable attempt to track the mammal and reduce it to possession; or

(3) to take or kill a bighorn sheep, ibex, oryx, Barbary sheep, elk, deer or pronghorn antelope outside of the legal season or without a valid license, which taking or killing results in waste of the animal. Waste of the animal consists of removing from the animal only the head, antlers or horns or abandoning any of the four quarters, backstraps or tenderloins of the carcass. A violation of the provisions of this paragraph is intended to be separate from and cumulative to any other violation of Chapter 17 NMSA 1978.

B. Violation of Paragraph (3) of Subsection A of this section is a fourth degree felony pursuant to Section 31-18-15 NMSA 1978, and violation of Paragraph (1) or (2) of Subsection A of this section is a misdemeanor pursuant to Section 17-2-10 NMSA 1978.

History: 1953 Comp., 53-2-7.1, enacted by Laws 1977, ch. 70, 1; 2017, ch. 38, 1.



Section 17-2-9 - Jurisdiction of magistrate court.

17-2-9. Jurisdiction of magistrate court.

The magistrate court has jurisdiction in all cases arising under Chapter 17 NMSA 1978 and regulations promulgated by the state game commission. In addition to other jurisdiction, a magistrate has jurisdiction over such cases arising in any magistrate district adjoining at any point that in which he serves with the consent of the accused.

History: Laws 1931, ch. 117, 9; 1941 Comp., 43-208; 1953 Comp., 53-2-8; Laws 1963, ch. 213, 1; 1971, ch. 184, 1.



Section 17-2-10 - Violation of game and fish laws or rules; penalties.

17-2-10. Violation of game and fish laws or rules; penalties.

A. A person violating any of the provisions of Chapter 17 NMSA 1978, except for the felony provision of Section 17-2-8 NMSA 1978, or any rules adopted by the state game commission that relate to the time, extent, means or manner that game animals, birds or fish may be hunted, taken, captured, killed, possessed, sold, purchased or shipped is guilty of a misdemeanor and upon conviction shall be sentenced pursuant to Section 31-19-1 NMSA 1978. In addition, the person shall be sentenced to the payment of a fine in accordance with the following schedule:

(1) for illegally taking, attempting to take, killing, capturing or possessing of each deer, antelope, javelina, bear or cougar during a closed season, a fine of four hundred dollars ($400);

(2) for illegally taking, attempting to take, killing, capturing or possessing of each elk, bighorn sheep, oryx, ibex or Barbary sheep, a fine of one thousand dollars ($1,000);

(3) for hunting big game without a proper and valid license, lawfully procured, a fine of one hundred dollars ($100);

(4) for exceeding the bag limit of any big game species, a fine of four hundred dollars ($400);

(5) for attempting to exceed the bag limit of any big game species by the hunting of any big game animal after having tagged a similar big game species, a fine of two hundred dollars ($200);

(6) for signing a false statement to procure a resident hunting or fishing license when the applicant is residing in another state at the time of application for a license, a fine of four hundred dollars ($400);

(7) for using a hunting or fishing license issued to another person, a fine of one hundred dollars ($100);

(8) for a violation of Section 17-2-31 NMSA 1978, a fine of three hundred dollars ($300);

(9) for selling, offering for sale, offering to purchase or purchasing any big game animal, unless otherwise provided by Chapter 17 NMSA 1978, a fine of one thousand dollars ($1,000);

(10) for illegally taking, attempting to take, killing, capturing or possessing of each jaguar, a fine of two thousand dollars ($2,000); and

(11) for a violation of the provisions of Subsection A of Section 17-2A-3 NMSA 1978, a fine of five hundred dollars ($500).

B. A person convicted a second time for violating any of the provisions of Chapter 17 NMSA 1978, except for the felony provision of Section 17-2-8 NMSA 1978, or any rules adopted by the state game commission that relate to the time, extent, means or manner that game animals, birds or fish may be hunted, taken, captured, killed, possessed, sold, purchased or shipped is guilty of a misdemeanor and upon conviction shall be sentenced pursuant to Section 31-19-1 NMSA 1978. In addition, the person shall be sentenced to the payment of a fine in accordance with the following schedule:

(1) for illegally taking, attempting to take, killing, capturing or possessing of each deer, antelope, javelina, bear or cougar during a closed season, a fine of six hundred dollars ($600);

(2) for illegally taking, attempting to take, killing, capturing or possessing of each elk, bighorn sheep, oryx, ibex or Barbary sheep, a fine of one thousand five hundred dollars ($1,500);

(3) for hunting big game without a proper and valid license, lawfully procured, a fine of four hundred dollars ($400);

(4) for exceeding the bag limit of any big game species, a fine of six hundred dollars ($600);

(5) for attempting to exceed the bag limit of any big game species by the hunting of any big game animal after having tagged a similar big game species, a fine of six hundred dollars ($600);

(6) for signing a false statement to procure a resident hunting or fishing license when the applicant is residing in another state at the time of application for a license, a fine of six hundred dollars ($600);

(7) for using a hunting or fishing license issued to another person, a fine of two hundred fifty dollars ($250);

(8) for a violation of Section 17-2-31 NMSA 1978, a fine of five hundred dollars ($500);

(9) for selling, offering for sale, offering to purchase or purchasing any big game animal, unless otherwise provided by Chapter 17 NMSA 1978, a fine of one thousand five hundred dollars ($1,500);

(10) for illegally taking, attempting to take, killing, capturing or possessing of each jaguar, a fine of four thousand dollars ($4,000); and

(11) for a violation of the provisions of Subsection A of Section 17-2A-3 NMSA 1978, a fine of one thousand dollars ($1,000).

C. Notwithstanding the provisions of Section 31-18-13 NMSA 1978, a person convicted a third or subsequent time for violating any of the provisions of Chapter 17 NMSA 1978, except for the felony provision of Section 17-2-8 NMSA 1978, or any rules adopted by the state game commission that relate to the time, extent, means or manner that game animals, birds or fish may be hunted, taken, captured, killed, possessed, sold, purchased or shipped is guilty of a misdemeanor and upon conviction shall be sentenced to imprisonment in the county jail for a term of not less than ninety days, which shall not be suspended or deferred. In addition, the person shall be sentenced to the payment of a fine in accordance with the following schedule:

(1) for illegally taking, attempting to take, killing, capturing or possessing of each deer, antelope, javelina, bear or cougar during a closed season, a fine of one thousand two hundred dollars ($1,200);

(2) for illegally taking, attempting to take, killing, capturing or possessing of each elk, bighorn sheep, oryx, ibex or Barbary sheep, a fine of three thousand dollars ($3,000);

(3) for hunting big game without a proper and valid license, lawfully procured, a fine of one thousand dollars ($1,000);

(4) for exceeding the bag limit of any big game species, a fine of one thousand two hundred dollars ($1,200);

(5) for attempting to exceed the bag limit of any big game species by the hunting of any big game animal after having tagged a similar big game species, a fine of one thousand dollars ($1,000);

(6) for signing a false statement to procure a resident hunting or fishing license when the applicant is residing in another state at the time of application for a license, a fine of one thousand two hundred dollars ($1,200);

(7) for using a hunting or fishing license issued to another person, a fine of one thousand dollars ($1,000);

(8) for a violation of Section 17-2-31 NMSA 1978, a fine of one thousand dollars ($1,000);

(9) for selling, offering for sale, offering to purchase or purchasing any big game animal, unless otherwise provided by Chapter 17 NMSA 1978, a fine of three thousand dollars ($3,000);

(10) for illegally taking, attempting to take, killing, capturing or possessing of each jaguar, a fine of six thousand dollars ($6,000); and

(11) for a violation of the provisions of Subsection A of Section 17-2A-3 NMSA 1978, a fine of two thousand dollars ($2,000).

D. A person who is convicted of a violation of any rules adopted by the state game commission or of a violation of any of the provisions of Chapter 17 NMSA 1978, except for the felony provision of Section 17-2-8 NMSA 1978, for which a punishment is not set forth under this section, is a misdemeanor and shall be fined or imprisoned pursuant to Section 31-19-1 NMSA 1978.

E. The provisions of this section shall not be interpreted to prevent, constrain or penalize a Native American for engaging in activities for religious purposes, as provided in Section 17-2-14 or 17-2-41 NMSA 1978.

F. The provisions of this section shall not apply to a landowner or lessee, or employee of either of them, who kills an animal on private land, in which they have an ownership or leasehold interest, that is threatening human life or damaging or destroying property, including crops; provided, however, that the killing is reported to the department of game and fish within twenty-four hours and before the removal of the carcass of the animal killed; and provided further that all actions authorized in this subsection are carried out according to rules of the department.

History: Laws 1931, ch. 117, 7; 1941 Comp., 43-209; 1953 Comp., 53-2-9; Laws 1963, ch. 213, 2; 1977, ch. 290, 2; 1979, ch. 340, 2; 1997, ch. 119, 1; 1997, ch. 224, 1; 1999, ch. 31, 2; 2017, ch. 38, 2.



Section 17-2-10.1 - Game and fish penalty assessment misdemeanors; definition; schedule of assessments.

17-2-10.1. Game and fish penalty assessment misdemeanors; definition; schedule of assessments.

A. As used in Chapter 17 NMSA 1978, "penalty assessment misdemeanor" means a violation of any of the following listed sections of the NMSA 1978 for which the listed penalty assessment is established:

COMMON NAME OF OFFENSE

SECTION VIOLATED

PENALTY ASSESSMENT

Fishing, hunting or trapping

without the proper stamp or

validation as required by law

or adopted by state game

commission rule

17-2-7

$ 50.00

Fishing without a license

17-3-17

$ 75.00

Hunting small game without

a license

17-3-1

$100.00

Manner and method rule

infraction contrary to

adoption by state game

commission rule

17-2-7

$125.00.

B. When an alleged violator of a penalty assessment misdemeanor elects to accept a notice to appear in lieu of a notice of penalty assessment, no fine imposed upon later conviction shall exceed the penalty assessment established for the particular penalty assessment misdemeanor.

C. With the penalty assessment collected for each penalty assessment misdemeanor pursuant to this section, there shall be assessed and collected the cost of the appropriate license and validation that the violator failed to produce. Upon presentation of proof of payment of the penalty assessment, the director of the department of game and fish shall issue the appropriate license and validation.

History: Laws 1995, ch. 177, 1; 2015, ch. 27, 1.



Section 17-2-10.2 - Game and fish penalty assessment; payment.

17-2-10.2. Game and fish penalty assessment; payment.

A. Unless a warning notice is given to an alleged violator, at the time the alleged violator is charged with a penalty assessment misdemeanor, the conservation officer shall offer the alleged violator the option of accepting a penalty assessment. The signature of the alleged violator on the penalty assessment notice constitutes an acknowledgment of guilt of the offense stated in the notice. The acknowledgment shall be included in accrual of points toward revocation of licenses as provided for in Section 17-3-34 NMSA 1978 or in regulations adopted to implement that section.

B. Payment of any penalty assessment, including cost of the appropriate license, shall be mailed to the state game commission within thirty days from the date of charge. Payment of penalty assessments are timely if postmarked within thirty days from the date of the charge. The commission may issue a receipt when a penalty assessment is paid by currency, but checks tendered by the violator upon which payment is received are sufficient receipt.

C. No record of any penalty assessment payment is admissible as evidence in court in any civil action.

History: Laws 1995, ch. 177, 2.



Section 17-2-10.3 - Game and fish penalty assessment; license revocation.

17-2-10.3. Game and fish penalty assessment; license revocation.

A. The state game commission is authorized to revoke the hunting or fishing license, or both, of a person who fails to pay a penalty assessment or who fails to appear, after proper notice, for hearings as required by law or regulation.

B. The state game commission may revoke the hunting or fishing license, or both, of any person, resident or nonresident, who is convicted in another state of any single offense that, if committed in New Mexico, would be grounds for revocation of license.

History: Laws 1995, ch. 177, 3.



Section 17-2-10.4 - Game and fish penalty assessment revenue; disposition.

17-2-10.4. Game and fish penalty assessment revenue; disposition.

The department of game and fish shall remit all penalty assessment receipts to the state treasurer to be credited to the game protection fund in accordance with the provisions of Section 17-1-14 NMSA 1978.

History: Laws 1995, ch. 177, 4.



Section 17-2-11 - Witness testifying for state; evidence not to be used against him.

17-2-11. [Witness testifying for state; evidence not to be used against him.]

In any prosecution under this chapter, any participant in a violation thereof, when so requested by the district attorney, state warden [director of the department of game and fish] or other officer instituting the prosecution, may testify as a witness against any other person charged with violating the same, and his evidence so given shall not be used against him in any prosecution for such violation.

History: Laws 1912, ch. 85, 40; Code 1915, 2463; C.S. 1929, 57-248; 1941 Comp., 43-212; 1953 Comp., 53-2-12.



Section 17-2-12 - Refuges; firearms on; prohibited; exceptions.

17-2-12. Refuges; firearms on; prohibited; exceptions.

It is unlawful for any person to carry, transport or have in his possession, bows, arrows, crossbows or firearms of any kind or description within or upon any game refuge or to discharge any firearm or arrow into or within any state game refuge in New Mexico; provided this section shall not apply to any county, state or federal officer in the discharge of his official duties, nor to persons crossing refuges over public roads and trails with firearms unloaded or taken down; provided further that permits may be issued by the director to stockmen, trappers, ranchers and property owners, or their employees, to carry firearms while engaged in the discharge of their legitimate affairs on or within game refuges.

History: Laws 1937, ch. 23, 3; 1941 Comp., 43-213; 1953 Comp., 53-2-13; Laws 1979, ch. 340, 3.



Section 17-2-13 - Songbirds; trapping, killing or injuring prohibited.

17-2-13. Songbirds; trapping, killing or injuring prohibited.

It shall be unlawful for any person to shoot, ensnare or trap for the purpose of killing or in any other manner to injure or destroy any songbird, or birds whose principal food consists of insects, comprising all the species and varieties of birds represented by the several families of bluebirds, including the western and mountain bluebirds; also bobolinks, catbirds, chickadees, cuckoos, which includes the chaparral bird or roadrunner (Geococcyx novo mexicanus), flickers, flycatchers, grosbeaks, humming birds, kinglets, martins, meadowlarks, nighthawks or bull bats, nuthatches, orioles, robins, shrikes, swallows, swifts, tanagers, titmice, thrushes, vireos, warblers, waxwings, whipporwills [whippoorwills], woodpeckers, wrens, and all other perching birds which feed entirely or chiefly on insects. This section does not prohibit the killing of such birds for scientific purposes under permits from the department of game and fish.

History: Laws 1912, ch. 85, 55; Code 1915, 2478; Laws 1915, ch. 101, 16; C.S. 1929, 57-263; 1941 Comp., 43-215; 1953 Comp., 53-2-15; Laws 1967, ch. 119, 1.



Section 17-2-14 - Hawks, vultures and owls; taking, possessing, trapping, destroying, maiming or selling prohibited; exception by permit; penalty.

17-2-14. Hawks, vultures and owls; taking, possessing, trapping, destroying, maiming or selling prohibited; exception by permit; penalty.

A. It is unlawful for any person to take, attempt to take, possess, trap or ensnare or in any manner to injure, maim or destroy birds of the order Falconiformes, comprising all of the species and varieties of birds represented by the several families of vultures and hawks, and all of the order Stringiformes, comprising all of the species and varieties of owls. It is also unlawful to purchase, sell or trade, or to possess for the purpose of selling or trading, any parts of these birds.

B. The director of the department of game and fish may issue permits to allow any person to take, possess, trap, ensnare or destroy any bird protected by this section or to possess, give, purchase, sell or trade, or to possess for the purpose of selling or trading, any parts of any birds protected by this section. Permits shall be granted for the following purposes:

(1) Indian religious purposes;

(2) scientific purposes in accordance with law and the regulations of the department of game and fish; or

(3) falconry purposes in accordance with law and the regulations of the department.

C. Notwithstanding any other law, any person engaged in the commercial raising of poultry or game birds may take, capture or kill any hawk, owl or vulture that has killed such poultry or game birds. The owner of such game or poultry farm who takes action under this provision shall report this action to the department of game and fish, which shall verify the necessity of the action taken.

D. Any person violating the provisions of this section is guilty of a petty misdemeanor.

History: 1953 Comp., 53-2-15.1, enacted by Laws 1973, ch. 104, 1; 1979, ch. 340, 4; 1992, ch. 29, 2.



Section 17-2-15 - Horned toads; killing, selling or shipping from state unlawful.

17-2-15. [Horned toads; killing, selling or shipping from state unlawful.]

It shall be unlawful for any person to willfully kill or to sell horned toads within the state of New Mexico, or to ship them from the state.

History: Laws 1941, ch. 32, 1; 1941 Comp., 43-216; 1953 Comp., 53-2-16.



Section 17-2-17 - Storage of game or fish.

17-2-17. [Storage of game or fish.]

No game or fish shall be received or held in storage except as follows, namely:

A. during the open season therefor and for five days thereafter when the same is stored for the person lawfully in possession of the same;

B. at any time of the year when there is attached thereto a proper and valid officer's invoice as provided in this chapter relating to the seizure of game and fish for not more than thirty days after the date of such invoice;

C. when there is attached thereto a proper and valid certificate or permit signed by the state warden [director of the department of game and fish] or deputy [conservation officer] and on its face authorizing storage of the article named therein and during the period therein stated.

History: Laws 1912, ch. 85, 26; Code 1915, 2449; C.S. 1929, 57-235; 1941 Comp., 43-222; 1953 Comp., 53-2-20.



Section 17-2-18 - Menu as evidence of possession of game or fish.

17-2-18. [Menu as evidence of possession of game or fish.]

The naming of game and fish upon any menu or bill of fare as food for patrons shall be prima facie evidence of the possession of the same by the proprietor of such hotel, restaurant, cafe or boardinghouse.

History: Laws 1912, ch. 85, 28; Code 1915, 2451; C.S. 1929, 57-237; 1941 Comp., 43-223; 1953 Comp., 53-2-21.



Section 17-2-19 - Enforcement of game laws; powers of conservation officers.

17-2-19. Enforcement of game laws; powers of conservation officers.

A. The director of the department of game and fish, each conservation officer, each sheriff in his respective county and each member of the New Mexico state police shall enforce Chapter 17 NMSA 1978 and shall:

(1) seize any game or fish held in violation of that chapter;

(2) with or without warrant, arrest any person whom he knows to be guilty of a violation of that chapter; and

(3) open, enter and examine all camps, wagons, cars, tents, packs, boxes, barrels and packages where he has reason to believe any game or fish taken or held in violation of that chapter is to be found, and seize it.

B. Any warrant for the arrest of a person shall be issued upon sworn complaint, the same as in other criminal cases, and any search warrant shall issue upon a written showing of probable cause, supported by oath or affirmation, describing the places to be searched or the persons or things to be seized.

C. Conservation officers may, under the direction of the state game commission and the director of the department of game and fish:

(1) establish from time to time, as needed for the proper functioning of the game and fish research and management division, checking stations at points along established roads, or roadblocks, for the purpose of detecting and apprehending persons violating the game and fish laws and the regulations referred to in Section 17-2-10 NMSA 1978;

(2) under emergency circumstances and while on official duty only enforce the provisions of the Criminal Code [30-1-1 NMSA 1978] and the Motor Vehicle Code [66-1-1 NMSA 1978]; and

(3) while on official duty only, enforce the provisions of:

(a) Sections 30-14-1 and 30-14-1.1 NMSA 1978 pertaining to criminal trespass;

(b) Section 30-7-4 NMSA 1978 pertaining to negligent use of a deadly weapon;

(c) Section 30-15-1 NMSA 1978 pertaining to criminal damage to property;

(d) Section 30-22-1 NMSA 1978 pertaining to resisting, evading or obstructing an officer; and

(e) Section 72-1-8 NMSA 1978 pertaining to camping next to a manmade water hole.

History: Laws 1912, ch. 85, 57; Code 1915, 2480; Laws 1915, ch. 101, 17; C.S. 1929, 57-265; 1941 Comp., 43-224; 1953 Comp., 53-2-22; Laws 1955, ch. 54, 1; 1967, ch. 36, 1; 1975, ch. 86, 1; 1977, ch. 265, 1; 1977, ch. 290, 3; 1981, ch. 99, 1; 1983, ch. 27, 1; 2001, ch. 74, 1.



Section 17-2-20 - Seizure of devices used for violating law; nuisance; destruction; firearms excepted.

17-2-20. [Seizure of devices used for violating law; nuisance; destruction; firearms excepted.]

Every net, trap, explosive, poisonous or stupefying substance, or device used or intended for use in taking or killing game or fish in violation of this chapter, and set, kept or found in or upon any of the streams or waters in this state or upon the shores thereof, and every trap, device, blind or deadfall found baited in violation of this chapter, is declared to be a public nuisance and may be abated and summarily destroyed by any person and it shall be the duty of every officer authorized to enforce this chapter to seize and summarily destroy the same and no prosecution or suit shall be maintained for such destruction; provided, that nothing in this chapter shall be construed as affecting the right of the state warden [director of the department of game and fish] to use such means as may be proper for the promotion of game and fish propagation and culture, nor as authorizing the seizure or destruction of firearms.

History: Laws 1912, ch. 85, 31; Code 1915, 2454; C.S. 1929, 57-240; 1941 Comp., 43-225; 1953 Comp., 53-2-23.



Section 17-2-20.1 - Seizure and forfeiture; property subject.

17-2-20.1. Seizure and forfeiture; property subject.

A. All firearms and bows and arrows may be subject to seizure and forfeiture when used as instrumentalities in the commission of the following crimes:

(1) illegal possession or transportation of big game during closed season;

(2) taking big game during closed season;

(3) attempting to take big game by the use of spotlight or artificial light; and

(4) exceeding the bag limit on any big game species during open season.

B. Any motor vehicle shall be subject to seizure and forfeiture when operated in violation of the provisions of Section 17-2-31 NMSA 1978, regarding hunting by spotlight.

C. The provisions of the Forfeiture Act [31-27-1 NMSA 1978] apply to the seizure, forfeiture and disposal of property subject to forfeiture pursuant to Subsections A and B of this section.

History: 1978 Comp., 17-2-20.1, enacted by Laws 1979, ch. 321, 1; 1991, ch. 53, 1; 2002, ch. 4, 9.



Section 17-2-20.3 - Penalties.

17-2-20.3. Penalties.

The following violations shall constitute a misdemeanor:

A. illegal possession or transportation of big game during closed season;

B. taking or attempting to take big game during closed season;

C. taking or attempting to take big game by the use of spotlight or artificial light;

D. selling or attempting to sell big game or parts thereof, except as permitted by regulation of the state game commission; and

E. exceeding the bag limit on any big game species during open season.

History: 1978 Comp., 17-2-20.3, enacted by Laws 1979, ch. 321, 3.



Section 17-2-21 - Sale or disposition of game or fish after seizure; invoice furnished purchaser or donee; disposition of proceeds of sale.

17-2-21. [Sale or disposition of game or fish after seizure; invoice furnished purchaser or donee; disposition of proceeds of sale.]

All game and fish seized under the game laws shall without unnecessary delay be sold by the officer making such seizure, or by the state warden [director of the department of game and fish], except when such sale is impracticable or likely to incur expenses exceeding the proceeds, in which case the same shall be donated to some charitable institution or needy person not concerned in the unlawful killing, or possession thereof. The officer making such seizure shall sign and give to each purchaser or donee an invoice stating the time and place of disposition, the kind and weight as near as may be of the game or fish disposed of and the name of the purchaser or donee. Such invoice shall authorize possession, transportation and use within the state, and storage for thirty days from date. The proceeds from such sale, after deducting the cost of seizure and sale shall, if made by the state warden [director] or any deputy [conservation officer] under salary, be paid into the game protection fund, but if made by a deputy warden [conservation officer] not under salary, or any other officer, shall be paid one-half to the officer making such seizure.

History: Laws 1912, ch. 85, 23; Code 1915, 2446; C.S. 1929, 57-232; 1941 Comp., 43-226; 1953 Comp., 53-2-24.



Section 17-2-22 - Sale of evidence in cases of appeal.

17-2-22. Sale of evidence in cases of appeal.

A. For the purpose of avoiding waste, game or fish confiscated and held as evidence in any prosecution for violation of the game laws, if fit for human consumption, shall be sold by the conservation officer or other officer having jurisdiction in the prosecution as soon as possible after the filing of any appeal from the decision of the court to any higher court.

B. The evidence shall be sold for the highest cash price offered and the proceeds of the sale forwarded to the main office of the department of game and fish at Santa Fe to be deposited in the game protection fund. A copy of the receipt of sale shall be delivered to the court and shall be attached to the papers forwarded to the higher court on appeal.

C. If the higher court finds the defendant to be not guilty of the charge he shall be reimbursed within ten days after such decision by the department of game and fish for the full amount of the proceeds from the sale of evidence.

History: 1953 Comp., 53-2-24.1, enacted by Laws 1963, ch. 216, 1.



Section 17-2-23 - Reports of seizures and sales.

17-2-23. [Reports of seizures and sales.]

In all cases the officer making a seizure or sale shall, within ten days thereafter, report all the particulars thereof and an itemized statement of the proceeds, expenses and fees and the disposition thereof, and pay the remainder of the proceeds, if any, to the state treasurer to be by him paid into the game protection fund.

History: Laws 1912, ch. 85, 24; Code 1915, 2447; C.S. 1929, 57-233; 1941 Comp., 43-227; 1953 Comp., 53-2-25.



Section 17-2-24 - Officer's right to use animal or vehicle transporting seized game or fish; public conveyances excepted.

17-2-24. [Officer's right to use animal or vehicle transporting seized game or fish; public conveyances excepted.]

Where game or fish while being transported is seized under this chapter, the officer making such seizure shall have authority upon payment of reasonable compensation therefor, to also take possession of and use any animals and vehicles used in such transportation for the purpose of conveying the game or fish seized to a convenient railroad station or place of safekeeping or sale, and also for conveying any person arrested for the unlawful possession of such game or fish to a place of hearing or trial, and no liability shall attach to such officer by reason thereof, but this section shall not apply to any animal or vehicle while being used as a public conveyance for passengers or mails, or any railroad car.

History: Laws 1912, ch. 85, 25; Code 1915, 2448; C.S. 1929, 57-234; 1941 Comp., 43-228; 1953 Comp., 53-2-26.



Section 17-2-25 - Game or fish in possession of passenger; carrier exempt from liability; seizure.

17-2-25. [Game or fish in possession of passenger; carrier exempt from liability; seizure.]

Nothing in this chapter shall make a common carrier liable for transportation of game and fish when same is in the possession of a passenger, but such fact shall not exempt the same from seizure if unlawfully taken, killed, held in possession or transported.

History: Laws 1912, ch. 85, 37; Code 1915, 2460; C.S. 1929, 57-245; 1941 Comp., 43-229; 1953 Comp., 53-2-27.



Section 17-2-26 - Civil liability.

17-2-26. Civil liability.

A. The director of the department of game and fish, or any other officer charged with enforcement of the laws relating to game and fish if so directed by the director, may bring a civil action in the name of the state against any person unlawfully wounding or killing, or unlawfully in possession of, any game quadruped, bird or fish, or part thereof and recover judgment for the following minimum sums as damages for the taking, killing or injuring:

for each elk

$ 500.00

for each deer

250.00

for each antelope

250.00

for each mountain sheep

1,000.00

for each Barbary sheep

250.00

for each black bear

500.00

for each cougar

500.00

for each bison

600.00

for each ibex

1,000.00

for each oryx

1,000.00

for each javelina

100.00

for each beaver

65.00

for each bird

20.00

for each fish

5.00

for each endangered species

500.00

for each raptor

200.00

for each turkey

150.00

for each jaguar

2,000.00.

B. Notwithstanding the provisions of Subsection A of this section, the state game commission shall establish damages recoverable by civil judgment on a game animal, bird or fish designated to be a trophy animal by commission rule.

C. Damages recovered pursuant to this section are intended to compensate the state for the loss of unique public resources and shall not be limited or reduced by the extent of fines assessed pursuant to any criminal statute. The department of game and fish shall not award or issue a license, permit or certificate to a debtor owing damages pursuant to this section until the judgment has been paid in full to the department.

D. No verdict or judgment recovered by the state in an action shall be for less than the sum fixed in this section. The action for damages may be joined with an action for possession, and recovery may be had for the possession as well as the damages.

E. The pendency or determination of an action for damages or payment of a judgment, or the pendency or determination of a criminal prosecution for the same taking, wounding, killing or possession, is not a bar to the other, nor does either affect the right of seizure under any other provision of the laws relating to game and fish.

F. The provisions of this section shall not be interpreted to prevent, constrain or penalize a Native American for engaging in activities for religious purposes, as provided in Section 17-2-14 or 17-2-41 NMSA 1978.

G. The provisions of this section shall not apply to a landowner or lessee, or employee of either, who kills an animal, on private land in which the person has an ownership or leasehold interest, that is threatening human life or damaging or destroying property, including crops; provided, however, that the killing is reported to the department of game and fish within twenty-four hours and before the removal of the carcass of the animal killed; and provided further that all actions authorized in this subsection are carried out according to rules of the department.

History: Laws 1912, ch. 85, 45; Code 1915, 2468; C.S. 1929, 57-253; 1941 Comp., 43-230; 1953 Comp., 53-2-28; Laws 1963, ch. 276, 1; 1969, ch. 28, 1; 1971, ch. 75, 3; 1997, ch. 224, 2; 1999, ch. 31, 3; 2006, ch. 22, 1.



Section 17-2-27 - District attorneys to prosecute and defend actions under fish and game laws.

17-2-27. [District attorneys to prosecute and defend actions under fish and game laws.]

It shall be the duty of each of the district attorneys in this state to prosecute and defend for the state in all courts of the county or counties in their respective districts, all causes, criminal and civil, arising under the provisions of this chapter, in which the state may be a party or interested or concerned.

History: Laws 1912, ch. 85, 81; Code 1915, 2504; C.S. 1929, 57-323; 1941 Comp., 43-231; 1953 Comp., 53-2-29.



Section 17-2-28 - Indians hunting off reservations; hunting on reservations; application of laws.

17-2-28. [Indians hunting off reservations; hunting on reservations; application of laws.]

The provisions of this chapter shall apply to all Indians off the reservation within this state, or coming into this state from adjoining states, and to all persons hunting on any Indian reservation within this state; provided, however, that no Indian shall be required to have a license to hunt or fish within the limits of the reservation where said Indian resides.

History: Laws 1912, ch. 85, 7; Code 1915, 2430; Laws 1919, ch. 133, 1; C.S. 1929, 57-212; 1941 Comp., 43-233; 1953 Comp., 53-2-31.



Section 17-2-29 - Hunting and boating while intoxicated or under the influence of narcotic drugs prohibited.

17-2-29. [Hunting and boating while intoxicated or under the influence of narcotic drugs prohibited.]

In order to prevent hunting and boating accidents and to promote the public safety, it shall hereafter be unlawful for any person, while clearly intoxicated as a result of drinking alcoholic liquors or under the influence of any narcotic drug, to hunt, kill or attempt to take in any manner any game or nongame mammal or bird, or to carry firearms of any kind or bow and arrows in any hunting area; or to go or to be upon the waters of any lake in a boat or on a raft.

History: 1941 Comp., 43-240; Laws 1953, ch. 98, 1; 1953 Comp., 53-2-32.



Section 17-2-30 - Person convicted of hunting or boating while intoxicated or under influence of narcotic drugs; revocation and withholding of hunting and fishing license privileges.

17-2-30. [Person convicted of hunting or boating while intoxicated or under influence of narcotic drugs; revocation and withholding of hunting and fishing license privileges.]

In the event any person shall be convicted of a violation of this act [17-2-29, 17-2-30 NMSA 1978], his hunting and fishing license shall be revoked and all hunting and fishing license privileges withheld for a period of twelve months.

History: 1941 Comp., 43-244; Laws 1953, ch. 98, 5; 1953 Comp., 53-2-36.



Section 17-2-31 - Use of artificial light while hunting prohibited.

17-2-31. Use of artificial light while hunting prohibited.

It is unlawful for a person or a group of persons together in possession or control of a firearm or other implement to throw or cast the rays of a spotlight or other artificial light into any field, pasture, woodland, forest or prairie where big game or domestic livestock may be, or are reasonably expected to be, whereby any big game animal or domestic animal could be killed by aid of an artificial light. However, the following shall be exempt from the provisions of this section:

A. an officer authorized to enforce the game and livestock laws of the state;

B. a government employee acting in an official capacity;

C. a landowner or lessee or employee of such landowner or lessee, while on the land owned or leased in connection with legitimate activities; or

D. a person who has received a permit or authorization from the department of game and fish to conduct such activities.

History: 1941 Comp., 43-235; Laws 1951, ch. 171, 1; 1953 Comp., 53-2-37; 2007, ch. 155, 1.



Section 17-2-32 - Diseased rabbits; hunting and trapping.

17-2-32. Diseased rabbits; hunting and trapping.

The department of game and fish may restrict hunting and trapping of rabbits in any area when notified by the department of public health [department of health] that rabbits in the area are infected with bubonic plague. Any restriction under this section shall be terminated when the department of public health [department of health] notifies the department of game and fish that danger, of public health significance, no longer exists in the area with respect to these diseased rabbits.

History: 1953 Comp., 53-2-45, enacted by Laws 1963, ch. 150, 1.






Part 2 - HUNTER TRAINING ACT

Section 17-2-33 - Use of firearms by minors.

17-2-33. Use of firearms by minors.

A. It is unlawful after April 1, 1972, for any person born after January 1, 1958, to hunt with or shoot a firearm, unless:

(1) he is supervised by a parent, legal guardian or a responsible adult designated by the parent or guardian; or

(2) he carries a certificate indicating that he has successfully completed the New Mexico hunter training course or the hunter training course of another state which is approved by the New Mexico department of game and fish; or

(3) he is eighteen years of age or older.

B. It is unlawful after April 1, 1976, for any person under the age of eighteen years to hunt with or shoot a firearm unless he is carrying a certificate indicating that he has successfully completed the New Mexico hunter training course or a hunter training course of another state which is approved by the New Mexico department of game and fish.

C. Any person violating the provisions of this section is guilty of a petty misdemeanor.

History: 1953 Comp., 53-2-46, enacted by Laws 1971, ch. 61, 2.



Section 17-2-34 - Hunter training program; instructor certification; certificate of competency.

17-2-34. Hunter training program; instructor certification; certificate of competency.

A. The department of game and fish shall provide a course instruction in the safe handling of firearms for individuals interested in obtaining a certificate of competency in the safe handling of firearms. The department may cooperate with the superintendent of public instruction or any reputable association or organization as determined by the department and having as one of its objectives the promotion of safety in firearm handling.

B. The department of game and fish shall prescribe the type of instruction and the qualifications of instructors and shall designate annually those persons qualified to give instruction in the safe handling of firearms. Persons designated by the department of game and fish to be instructors are authorized to give the course of instruction in the safe handling of firearms to all interested persons. Upon the completion of the course and certification to the department by the instructor, the department shall cause to be issued, to the person instructed, a certificate of competency in the safe handling of firearms, which shall be valid unless revoked by the department of game and fish for such cause as determined by regulation of the department to be unsafe handling of a firearm.

C. The department of game and fish shall promulgate rules and regulations to implement the provisions of the Hunter Training Act [17-2-33 NMSA 1978].

History: 1953 Comp., 53-2-47, enacted by Laws 1971, ch. 61, 3.



Section 17-2-35 - Exemption.

17-2-35. Exemption.

Nothing in the Hunter Training Act [17-2-33 NMSA 1978] shall prohibit any person from carrying or shooting a firearm while participating in an organized and supervised shooting program, or while under the immediate and direct supervision of a parent, guardian or responsible adult, or while participating in a course of instruction in the safe handling of firearms offered by the department of game and fish. However, no exemption shall permit hunting without possession of a valid hunter training certificate.

History: 1953 Comp., 53-2-48, enacted by Laws 1971, ch. 61, 4; 1981, ch. 306, 1.



Section 17-2-36 - Short title.

17-2-36. Short title.

This act [17-2-33 to 17-2-36 NMSA 1978] may be cited as the "Hunter Training Act".

History: 1953 Comp., 53-2-49, enacted by Laws 1971, ch. 61, 1.






Part 3 - WILDLIFE CONSERVATION ACT

Section 17-2-37 - Short title.

17-2-37. Short title.

Sections 17-2-37 through 17-2-46 NMSA 1978 may be cited as the "Wildlife Conservation Act".

History: 1953 Comp., 53-2-50, enacted by Laws 1974, ch. 83, 1; 1995, ch. 145, 1.



Section 17-2-38 - Definitions.

17-2-38. Definitions.

As used in the Wildlife Conservation Act [17-2-37 NMSA 1978]:

A. "commission" means the state game commission;

B. "director" means the director of the department of game and fish;

C. "ecosystem" means a system of living organisms and their environment;

D. "endangered species" means any species of fish or wildlife whose prospects of survival or recruitment within the state are in jeopardy due to any of the following factors:

(1) the present or threatened destruction, modification or curtailment of its habitat;

(2) overutilization for scientific, commercial or sporting purposes;

(3) the effect of disease or predation;

(4) other natural or man-made factors affecting its prospects of survival or recruitment within the state; or

(5) any combination of the foregoing factors.

The term may also include any species of fish or wildlife appearing on the United States list of endangered native and foreign fish and wildlife as set forth in Section 4 of the Endangered Species Act of 1973 as endangered species, provided that the commission adopts those lists in whole or in part. The term shall not include any species covered by the provisions of 16 U.S.C. 1331 through 1340 (1971) and shall not include any species of the class insecta determined by the director to constitute a pest whose protection under the Wildlife Conservation Act would present an overwhelming and overriding risk to man;

E. "investigation" means a process pursuant to Subsections B through L of Section 17-2-40 NMSA 1978 undertaken whenever the director suspects that a species may be threatened or endangered and which consists of a formal review of existing data and studies and may include additional field research to determine whether a species is threatened or endangered;

F. "land or aquatic habitat interests" means interests in real property or water rights consisting of fee simple title, easements in perpetuity, time certain easements, long-term leases and short-term leases;

G. "management" means the collection and application of biological information for the purposes of establishing and maintaining a congruous relationship between individuals within species and populations of wildlife and the carrying capacity of their habitat. The term includes the entire range of activities that constitutes a full scientific resource program of, including but not limited to, research, census, law enforcement, propagation, acquisition or maintenance of land or aquatic habitat interests appropriate for recovery of the species, improvement and maintenance, education and related activities or protection and regulated taking;

H. "recovery plan" means a designated program or methodology reasonably expected to lead to restoration and maintenance of a species and its habitat;

I. "peer review panel" means an advisory panel of scientists, each of whom possesses expertise relevant to the proposed investigation and at least one of whom is a wildlife biologist, convened to review the scientific methodology for collection and analysis of data by a researcher based on commonly accepted scientific peer review;

J. "species" means any species or subspecies;

K. "substantial public interest" means a nonfrivolous claim indicated by a broad-based expression of public concern;

L. "take" or "taking" means to harass, hunt, capture or kill any wildlife or attempt to do so;

M. "threatened species" means any species that is likely to become an endangered species within the foreseeable future throughout all or a significant portion of its range in New Mexico; the term may also include any species of fish or wildlife appearing on the United States list of endangered native and foreign fish and wildlife as set forth in Section 4 of the Endangered Species Act of 1973 as threatened species, provided that the commission adopts the list in whole or in part; and

N. "wildlife" means any nondomestic mammal, bird, reptile, amphibian, fish, mollusk or crustacean or any part, egg or offspring, or the dead body or parts thereof.

History: 1953 Comp., 53-2-51, enacted by Laws 1974, ch. 83, 2; 1995, ch. 145, 2.



Section 17-2-39 - Findings and declarations.

17-2-39. Findings and declarations.

The legislature finds and declares that:

A. species of wildlife indigenous to the state that may be found to be threatened or endangered should be managed to maintain and, to the extent possible, enhance their numbers within the carrying capacity of the habitat;

B. the state should assist in the management of species of wildlife that are deemed to be endangered elsewhere by prohibiting the taking, possession, transportation, exportation, processing, sale or offering for sale or shipment within this state of species of wildlife listed on the United States lists of endangered fish and wildlife, unless such actions will assist in preserving or propagating the species;

C. adequate funding should be made available to the department of game and fish by annual appropriations from the general fund or from other sources separate and apart from the game protection fund for management of threatened or endangered species; and

D. because the management and recovery of threatened or endangered species are the responsibility of and a benefit to all of society, the costs of management and recovery should be the responsibility of all sectors of society, and those costs should be minimized and should be borne by federal, state and local governments with contributions from the private sector.

History: 1953 Comp., 53-2-52, enacted by Laws 1974, ch. 83, 3; 1995, ch. 145, 3.



Section 17-2-40 - Biennial review; investigations; recommendations of the director; procedures.

17-2-40. Biennial review; investigations; recommendations of the director; procedures.

A. The director shall conduct a biennial review of all species of wildlife named on the list required by Section 17-2-41 NMSA 1978. The director may conduct investigations at any time of those other species of wildlife indigenous to the state that are suspected of being threatened or endangered in order to develop information relating to population, distribution, habitat needs, limiting factors and other biological and ecological data to determine his recommendations for listing or not listing a species and management measures and requirements necessary for their survival. The director shall also conduct, within a reasonable time, an investigation to support listing or delisting of a species based upon new evidence or, with the advice and consent of the commission, based upon substantial public interest. Upon completion of an investigation or investigations, he shall make written recommendations to the commission to list or not list any unlisted species or to delist any listed species investigated. In conducting any investigation for new listing or delisting required or undertaken pursuant to this subsection, the director shall comply with the procedures established in Subsections B through L of this section. Species listed as threatened or endangered on the state list through adoption of the United States list pursuant to Subsections D and M of Section 17-2-38 NMSA 1978 shall not be subject at the time of adoption to the listing procedures established in Subsections B through K of this section.

B. The director shall select a researcher to conduct an investigation pursuant to Subsection A of this section and request the appointment of a peer review panel composed of one qualified individual from each of the four-year state universities to be appointed by the presidents of the respective universities. The peer review panel shall be requested to submit comments according to a schedule determined by the director. The researcher shall submit his research design to the peer review panel.

C. When additional field research is undertaken as part of an investigation, the peer review panel shall examine the proposed research design for methodology for collection and analysis of data. Upon receipt of the peer review panel's submitted comments, the researcher shall initiate the field research regarding the designated species.

D. To the extent practicable, as part of his investigation the researcher shall meet and consult with private landowners, lessees and land and resource managers who are or may be affected by or have information pertinent to the investigation.

E. When the researcher initiates his investigation, the director shall:

(1) create a public repository file in which copies of all documents filed with the director pertaining to the investigation or a potential recovery plan, to be developed pursuant to Section 17-2-40.1 NMSA 1978, including all peer review comments, shall be maintained;

(2) mail a notice of the initiation of the investigation to federal and state agencies, local and tribal governments that are or may be affected by the results of the investigation and individuals and organizations that have requested notification of department actions regarding threatened or endangered species;

(3) notify the general public of the initiation of the investigation by information releases to the media in the area of the state affected;

(4) indicate, in all notices and information releases, where and until what date information may be submitted for inclusion in the public repository file;

(5) accept data, views or information about the biological or ecological status of the species for use in both the investigation and the development of the potential recovery plan; and

(6) accept data, views and information on the potential economic or social impacts or opportunities of a change in the legal status of the species for inclusion in the recovery plan.

F. The director shall file all written comments, data, views and information furnished pursuant to Subsection D of this section in the public repository file and shall preserve that file for use in connection with the listing process and development of any recovery plan developed pursuant to the provisions of Section 17-2-40.1 NMSA 1978. The director shall file in the public repository file all records indicating contact by the director, the researcher, employees or contractors with land owners or public or private resource managers affected by the potential action.

G. Information from the public repository file relating to social and economic impacts shall not be considered by the director in making his recommendation or the commission in making its decision to list, delist, not list, continue to list, upgrade or downgrade a species, but shall be considered only in the development of any recovery plan for the species.

H. The commission shall adopt, notwithstanding the provisions of Section 14-2-1 NMSA 1978, regulations by January 1, 1996 governing the confidentiality of data from an investigation.

I. The researcher shall prepare and submit draft reports to the peer review panel and to the public repository file. The peer review panel will be requested to examine and comment on the draft report in a timely manner.

J. After consideration of the peer review panel's submitted comments on the draft reports, the researcher shall prepare final reports and file them and all peer review panel comments with the director and in the public repository file. The peer review panel shall not be compelled to attend any hearing before the commission.

K. Upon receipt of the researcher's final reports, the director shall make recommendations to the commission to list, not list or delist the species based upon criteria listed in Subsection L of this section. The commission shall establish dates and locations for public hearings on the recommended actions and give notice of the public hearings in the same manner and to the same persons as notice was given of the initiation of the investigation and, in addition, publish legal notice in a newspaper of general circulation in the area affected at least ninety days before the date set for the hearing. Public hearings shall be held at a place within any quadrant of the state affected by the recommended actions when the director determines that there is substantial public interest indicated in holding a hearing in that quadrant. All hearings on the recommended actions shall be held within six months of the date the director makes his recommendations. The notice shall:

(1) include the date, time and location of all hearings on the matter;

(2) include a statement of the recommended action;

(3) include an indication of the location and availability of the public repository file;

(4) indicate where and by what date written comments and testimony to be included in the hearing record may be filed;

(5) indicate that views, data and comments pertaining to the final report may be presented orally at or in writing to the hearing;

(6) specify that notice of intent to present technical and scientific testimony and a written copy of the testimony to be presented shall be submitted to the commission not less than thirty days prior to the initial hearing; and

(7) specify that the public record shall remain open for comments for thirty days after the date of the final hearing.

L. The commission shall make its decisions and take action based upon relevant and reliable evidence to list, not list or delist a species at its next regularly scheduled meeting within no more than thirty days after the close of the hearing record. The commission shall:

(1) list or maintain a species as endangered and shall not delist a species if it finds that the species' prospects for survival or recruitment within the state are in jeopardy based upon the biological and ecological evidence in the public repository file and based upon biological and ecological evidence received in the public hearings; and

(2) list or maintain a species as threatened and shall not delist a species if it finds that the species' prospects for survival or recruitment within the state are likely within the foreseeable future to be in jeopardy based upon the biological and ecological evidence in the public repository file and biological and ecological evidence received in public hearings.

M. Whenever the director finds that there is an emergency posing a significant risk to the well-being of any species and that risk is likely to jeopardize the continued survival or recruitment of the species within the state, the director shall recommend to the commission that the species should be listed as endangered. The commission shall act upon the director's recommendation immediately and shall either list or not list the species by regulation based upon the evidence supporting the recommendation if it finds that the continued survival of the species is in jeopardy. If the commission lists the species as endangered, it shall waive the requirements of Subsections A through L of this section. Whenever the commission adopts a regulation listing a species as endangered pursuant to this subsection, it shall give notice of the listing in the same manner and to the same persons as notice is given in the initiation of investigations and in addition shall publish legal notice in a newspaper of general circulation in the area affected. The emergency listing shall cease to have force and effect at the close of a three-year period following the date of the finding unless, during the three year period, the procedures for listing pursuant to Subsections B through L of this section or continuing to list pursuant to commission regulations for the biennial review are completed.

History: 1953 Comp., 53-2-53, enacted by Laws 1974, ch. 83, 4; 1995, ch. 145, 4.



Section 17-2-40.1 - Recovery plans; procedures.

17-2-40.1. Recovery plans; procedures.

A. To the extent practicable, a recovery plan shall be developed pursuant to Subsections B through G of this section for any species listed as threatened or endangered. If indicated, the director shall conduct a social and economic analysis and, if adverse impacts are found, develop a social or economic mitigation plan.

B. To the extent practicable, the director shall develop recovery plans that include several threatened or endangered species that utilize similar habitats or share a common threat or both. A multiple-species recovery plan shall be designed to accomplish recovery of the shared habitat or reduce a common threat or both.

C. As the initial action in the development of a recovery plan, the director shall, within one year of listing, schedule a public information meeting in each of the quadrants of the state determined by the director to be affected by the development of a recovery plan. These meetings shall be held in a manner calculated to provide a reasonable opportunity for individuals and private and public entities to participate and express their views about the development of a recovery plan for one or more species and the attendant adverse social or economic impacts, if any, that may result from implementation of a recovery plan. At these meetings the director shall present background information about the basis of the listing, an explanation of the process to develop a recovery plan and the probable content in general terms, if known, of the recovery plan and if needed, the process to develop a social and economic mitigation plan.

D. Upon completion of the public information meeting or meetings on a recovery plan, the director shall consult and cooperate with other states or countries when appropriate and shall solicit interest from representatives of affected local governments, tribal governments, landowners, state and federal agencies and other interested individuals and organizations to serve on an advisory committee. He shall appoint to the advisory committee all of those who are willing to participate in the development of the recovery plan. When necessary, he may appoint from the membership of the advisory committee a working group reflecting the diversity of the advisory committee.

E. With the assistance of the advisory committee, the director shall develop a draft recovery plan to achieve the following objectives:

(1) restoration and maintenance of a viable population of the threatened or endangered species and its habitat reasonably expected to lead to the delisting of the species;

(2) avoidance or mitigation of adverse social or economic impacts;

(3) identification of social or economic benefits and opportunities; and

(4) use of volunteer resources and existing economic recovery and assistance programs and funding available from public and private sources to implement the plan.

F. The director shall mail the draft recovery plan to federal and state agencies, local and tribal governments that are or may be affected by the recovery plan and individuals and organizations that have requested notification of department actions regarding threatened or endangered species.

G. The final recovery plan shall be presented to the commission for its consideration not later than two years from the date the species was listed. If the commission determines that the proposed plan has achieved the objectives set forth in Subsection E of this section, it shall approve the recovery plan or approve with conditions. After approval of the plan, the director shall seek cooperation with other states and countries, when appropriate, and landowners, state and federal agencies and local and tribal governments for implementation of the recovery plan and when appropriate submit the recovery plan to the secretary of the interior for approval pursuant to the federal Endangered Species Act of 1973.

History: 1978 Comp., 17-2-40.1, enacted by Laws 1995, ch. 145, 5.



Section 17-2-41 - Endangered species.

17-2-41. Endangered species.

A. On the basis of investigations concerning wildlife, other available scientific and commercial data and after consultation with wildlife agencies in other states, appropriate federal agencies, local and tribal governments and other interested persons and organizations, the commission shall by regulation develop a list of those species of wildlife indigenous to the state that are determined to be threatened or endangered within the state, giving their common and scientific names by species and subspecies.

B. The director shall conduct a review of the state list of threatened or endangered species and shall present biennially to the commission his recommendations for appropriate action. The commission shall act on the director's biennial recommendations at its next regularly scheduled meeting. The commission shall adopt, no later than January 1, 1996, regulations providing procedures for commission actions on the director's recommendations to continue to list or to upgrade or downgrade a species.

C. Except as otherwise provided in the Wildlife Conservation Act [17-2-37 NMSA 1978], it is unlawful for any person to take, possess, transport, export, process, sell or offer for sale or ship any species of wildlife appearing on any of the following lists:

(1) the list of wildlife indigenous to the state determined to be endangered within the state as set forth by regulations of the commission; and

(2) the United States lists of endangered native and foreign fish and wildlife as set forth in Section 4 of the Endangered Species Act of 1973 as endangered or threatened species, but only to the extent that those lists are adopted for this purpose by regulations of the commission; provided that any species of wildlife appearing on any of the lists set forth in this subsection, transported into the state from another state or from a point outside the territorial limits of the United States and which is destined for a point beyond the state, may be transported across the state without restriction in accordance with the terms of any federal permit or permit issued under the laws or regulations of another state or otherwise in accordance with the laws of another state.

D. The provisions of Subsection C of this section shall not apply to a taking of wildlife by a Native American for religious purposes, unless it materially and negatively affects an endangered species or threatened species.

History: 1953 Comp., 53-2-54, enacted by Laws 1974, ch. 83, 5; 1995, ch. 145, 6.



Section 17-2-42 - Management programs.

17-2-42. Management programs.

A. The director shall establish such programs, including programs for research and the acquisition of land or aquatic habitat, as authorized and deemed necessary by the commission for the management of endangered species.

B. In carrying out programs authorized by the Wildlife Conservation Act [17-2-37 NMSA 1978], the director may enter into agreements with federal agencies, political subdivisions of the state or with private persons for administration and management of any program established under this section or utilized for management of endangered species.

C. The director may authorize by permit the taking, possession, transportation, exportation or shipment of species or subspecies which have been deemed by the commission to be in need of management as provided in the Wildlife Conservation Act, so long as such use is for scientific, zoological or educational purposes, for propagation in captivity of such wildlife or to protect private property.

D. Endangered species may be removed, captured or destroyed where necessary to alleviate or prevent damage to property or to protect human health. Such removal, capture or destruction may be carried out only by prior authorization by permit from the director, unless otherwise provided by law; provided, that endangered species may be removed, captured or destroyed without permit by any person in emergency situations involving an immediate threat to human life or private property. Regulations governing the removal, capture or destruction of endangered species shall be adopted by the commission within one year after the effective date of the Wildlife Conservation Act.

History: 1953 Comp., 53-2-55, enacted by Laws 1974, ch. 83, 6.



Section 17-2-43 - Commission; power to regulate.

17-2-43. Commission; power to regulate.

The commission is authorized and directed to establish such regulations as it may deem necessary to carry out all the provisions and purposes of the Wildlife Conservation Act [17-2-37 NMSA 1978].

History: 1953 Comp., 53-2-56, enacted by Laws 1974, ch. 83, 7.



Section 17-2-43.1 - Judicial review; administrative actions.

17-2-43.1. Judicial review; administrative actions.

A. Any person adversely affected by an order of the commission may appeal to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

B. Any person adversely affected by a regulation adopted by the commission may appeal to the court of appeals. All appeals shall be upon the record made at the hearing or contained in the public repository file and shall be taken to the court of appeals within thirty days following the date of the filing of the regulation by the commission pursuant to the provisions of the State Rules Act [14-4-1 NMSA 1978].

C. Upon appeal, the court of appeals shall set aside the regulation only if it is found to be:

(1) arbitrary, capricious or an abuse of discretion;

(2) not supported by substantial evidence in the record; or

(3) otherwise not in accordance with law.

D. After a hearing and a showing of good cause by the appellant, a stay of the regulation being appealed may be granted:

(1) by the commission; or

(2) by the court of appeals if the commission denies a stay or fails to act upon an application for a stay within sixty days after receipt of the application.

E. The appellant shall pay all costs for any appeal found to be frivolous by the court of appeals.

History: Laws 1995, ch. 145, 8; 1999, ch. 265, 26.



Section 17-2-44 - Director; land or aquatic habitat interest acquisition.

17-2-44. Director; land or aquatic habitat interest acquisition.

In addition to other powers and duties, the director:

A. may acquire land or aquatic habitat interests for the conservation, management, restoration, propagation and protection of threatened or endangered species; and

B. shall conduct studies to determine the status and requirements for survival of threatened or endangered species.

History: 1953 Comp., 53-2-57, enacted by Laws 1974, ch. 83, 8; 1995, ch. 145, 7.



Section 17-2-45 - Penalty.

17-2-45. Penalty.

A. Any person who fails to procure any permit required by Subsection C or D of Section 17-2-42 NMSA 1978 or who fails to abide by the terms of such permit, is guilty of a misdemeanor and upon conviction shall be fined not less than fifty dollars ($50.00) nor more than three hundred dollars ($300) or be imprisoned for not more than ninety days, or both.

B. Any person who violates the provisions of Subsection C of Section 17-2-41 NMSA 1978, or any regulations issued pursuant to that section is guilty of a misdemeanor and upon conviction shall be fined one thousand dollars ($1,000) or imprisoned for a term of not less than thirty days nor more than one year, or both.

History: 1953 Comp., 53-2-58, enacted by Laws 1974, ch. 83, 9.



Section 17-2-46 - Enforcement; powers of conservation officers.

17-2-46. Enforcement; powers of conservation officers.

A. The director, each conservation officer, each sheriff in his respective county and each member of the New Mexico state police shall enforce the Wildlife Conservation Act [17-2-37 NMSA 1978] and with probable cause shall:

(1) seize any wildlife, including any wild mammal, bird, amphibian, reptile, fish, mollusk or crustacean held in violation of the Wildlife Conservation Act;

(2) arrest any person whom he knows to be guilty of a violation of the Wildlife Conservation Act; and

(3) open, enter and examine all camps, cars, vehicles, tents, packs, boxes, barrels and packages where he has reason to believe any game or fish taken or held in violation of the Wildlife Conservation Act is to be found, and seize it.

B. Any warrant for the arrest of a person shall be issued upon sworn complaint, the same as in other criminal cases, and any search warrant shall issue upon a written showing of probable cause, supported by oath or affirmation, describing the places to be searched or the persons or things to be seized.

C. Conservation officers under the direction of the director may establish checking stations at points along established roads as needed.

History: 1953 Comp., 53-2-59, enacted by Laws 1974, ch. 83, 10.









Article 2A - Statewide System for Hunting Activities

Section 17-2A-1 - Definitions.

17-2A-1. Definitions.

For the purposes of Chapter 17 NMSA 1978:

A. "hunt code" means a description used to identify and define the species, weapon type and time frame authorized for a specific hunt;

B. "outfitter" or "guide" means a person who advertises or holds himself out to the public for hire or is employed or accepts compensation for providing, within the unit where a hunt occurs, facilities, equipment or services for hunting activities; provided, however, that "outfitter" or "guide" does not include a person who only cooks, cuts wood or performs other comparable or incidental duties not directly related to hunting activities; and

C. "unit" means a geographically bound area in the state that is used to manage game species.

History: Laws 1996, ch. 89, 3.



Section 17-2A-2 - Statewide system for hunting activities.

17-2A-2. Statewide system for hunting activities.

The state game commission shall develop a statewide system for hunting activities that increases participation by New Mexico residents and considers hunter safety, quality hunts, high demand areas, guides and outfitters, quotas and local and financial interests.

History: Laws 1996, ch. 89, 4.



Section 17-2A-3 - Hunting guides and outfitters.

17-2A-3. Hunting guides and outfitters.

A. Effective April 1, 1997, it is unlawful to be a hunting guide or outfitter in New Mexico without being registered, except for a private landowner or his authorized agent who outfits or guides pursuant to a landowner permit issued by the department of game and fish for the landowner's property or for the landowner's shared private and public unit.

B. The state game commission shall adopt regulations by September 1, 1997 to govern the granting of non-interim registration, permits and certificates to hunting guides and outfitters and to regulate the operations and professional conduct of registered hunting guides and outfitters. Regulations shall be adopted in accordance with the following procedures and standards:

(1) the commission shall establish dates and locations for a public hearing and provide reasonable prior public notice of a hearing. A public hearing shall be held at a place within any quadrant of the state affected by the proposed regulation when the commission determines there is substantial public interest in holding a hearing in that quadrant;

(2) a hearing shall be held within six months of the date a proposed regulation is issued;

(3) notice of a hearing shall:

(a) include the date, time and location of the hearing;

(b) include a statement of the recommended action;

(c) include an indication of the location and availability of the public file on the regulation;

(d) indicate where and by what date written and oral comments and testimony may be received; and

(e) specify that the public record shall remain open for comments for thirty days after the date of the final hearing; and

(4) the commission shall make its decision and take action based upon relevant and reliable evidence.

C. No person shall be allowed to work as a registered hunting guide or outfitter in New Mexico:

(1) without being registered by the state game commission;

(2) if the person has had a guide or outfitter license, registration, permit or certificate revoked in another state;

(3) if the person has had a guide or outfitter license, registration, permit or certificate suspended in another state and it has not been reinstated; or

(4) if the person has been convicted of a felony.

D. The state game commission shall develop a point system for the suspension or revocation of a guide or outfitter registration. The point system shall be similar to the point system that governs individual hunting and fishing license privileges.

E. To be granted a registration to be a guide, an applicant shall, in addition to any other reasonable criteria adopted by the state game commission, and except as provided for persons granted an interim registration:

(1) be at least eighteen years of age; and

(2) pass a written or oral examination approved by the department of game and fish at a date and time approved by the department.

F. A registered or interim registered guide shall work only under the supervision of a New Mexico registered or interim registered outfitter and in an area designated by the registered or interim registered outfitter.

G. The department of game and fish may provide a registration for a temporary emergency guide, provided the registration is limited to a maximum seven-day period and is granted only in emergency circumstances as determined by the department. The fee for a temporary emergency guide registration is ten dollars ($10.00).

H. To be granted a registration to be an outfitter, an applicant shall, in addition to any other reasonable criteria adopted by the state game commission, and except as provided for persons granted an interim registration:

(1) be at least twenty-one years of age;

(2) have operated as a New Mexico registered guide for at least three years or have been granted an interim outfitter's registration;

(3) not be a convicted felon or have a history of violation of federal or state game and fish laws or regulations or federal or state guide or outfitter licensing or registration laws or regulations; and

(4) pass a written or oral examination approved by the department of game and fish at a date and time determined by the department.

I. A registered outfitter shall:

(1) provide proof of commercial liability insurance of at least five hundred thousand dollars ($500,000);

(2) responsibly supervise each registered guide working under his direction;

(3) provide a written contract for outfitting services, signed by the registered outfitter and identifying the outfitter's registration number, to each resident and nonresident who seeks to use the services of a registered outfitter;

(4) register with the taxation and revenue department and provide proof of that registration to the department of game and fish; and

(5) provide at least one registered guide or outfitter for every four or fewer resident or nonresident hunters who have contracted for an outfitter's guided services.

J. The department of game and fish shall provide to the taxation and revenue department a copy of each outfitter registration that is granted.

K. Except as provided in this subsection, no person shall be allowed to charge a processing or other fee to obtain for a resident or nonresident a license that is granted from a special drawing for a hunt on public lands pursuant to the provisions of Section 17-3-16 NMSA 1978, except that nothing in this subsection shall prohibit the department of game and fish from collecting an application fee. Persons involved in licensing services, booking agencies or license brokering that do not provide direct guide and outfitter services shall not be required to register with the department of game and fish and may charge a fee, other than the application fee for a license, for their services.

L. A New Mexico resident registered outfitter shall be a registered outfitter who is a resident as defined in Section 17-3-4 NMSA 1978. The state game commission shall adopt regulations that set forth additional requirements and that shall include at a minimum that a resident registered outfitter shall maintain a business address in New Mexico and, except as provided in Subsection Q of this section, derive at least fifty percent of his guiding or outfitting income from guiding or outfitting in New Mexico, as determined by gross receipts or corporate or individual income tax returns for the immediately preceding three years.

M. The department of game and fish shall maintain for public distribution a list of New Mexico registered outfitters.

N. The annual registration fee for a registered guide in New Mexico is fifty dollars ($50.00) for a resident and one hundred dollars ($100) for a nonresident.

O. The annual registration fee to be a registered outfitter in New Mexico is five hundred dollars ($500) for either a resident or a nonresident.

P. Annual registration fees for guides and outfitters shall be deposited in the game protection fund.

Q. A resident interim registered or registered outfitter may apply for inactive status of his registration for any period in which he does not operate as an outfitter. The state game commission shall reactivate an outfitter registration at the request of the outfitter and upon proof that the outfitter complies with the provisions of this section and upon payment of the annual registration fee for the year the registration is being reinstated and payment of a reinstatement fee of not to exceed fifty dollars ($50.00).

R. The state game commission shall adopt by September 1, 1996 interim regulations, consistent to the greatest extent practicable with the provisions of this section, to provide for the granting of interim registrations to guides and outfitters. The commission shall issue interim registrations prior to mailing applications for 1997 licensed hunts to persons who qualify for interim registration and submit applications to the department of game and fish.

S. A person adversely affected by an action, other than a regulation, taken pursuant to the provisions of this section, including the denial, suspension or revocation of a registration, license, permit or certificate, may seek review of the action pursuant to the provisions of the Uniform Licensing Act [61-1-1 NMSA 1978].

T. A person adversely affected by a regulation adopted by the state game commission pursuant to this section may appeal to the court of appeals. All appeals shall be made upon the record at the hearing and shall be taken to the court of appeals within thirty days following the date of the action. The date of the action shall be the date of the filing of the regulation by the commission, pursuant to the provisions of the State Rules Act [14-4-1 NMSA 1978].

U. Upon appeal, the court of appeals shall set aside a regulation only if it is found to be:

(1) arbitrary, capricious or an abuse of discretion;

(2) not supported by substantial evidence in the record; or

(3) otherwise not in accordance with law.

V. After a hearing and a showing of good cause by the appellant, a stay of a regulation being appealed may be granted:

(1) by the state game commission; or

(2) by the court of appeals if the state game commission denies a stay or fails to act upon an application for a stay within sixty days after receipt of the application.

W. The appellant shall pay all costs for any appeal found to be frivolous by the court of appeals.

History: Laws 1996, ch. 89, 5; 1997, ch. 119, 2; 2001, ch. 63, 1.






Article 3 - Licenses and Permits

Part 1 - GENERAL PROVISIONS

Section 17-3-1 - Current license required.

17-3-1. Current license required.

Each license issued under Chapter 17 NMSA 1978, runs from April 1 through March 31 of the following calendar year. No person shall shoot, hunt, kill, injure or take, in any manner, any game animal, game bird or game fish without paying for, and having in his possession, the proper license required by law for the year in which the shooting, hunting, fishing or taking is done. No nonresident shall shoot, hunt, kill or take, in any manner, any nongame animal or nongame bird without paying for, and having in his possession, any one of the nonresident hunting licenses listed in Section 17-3-13 NMSA 1978 required by law for the year in which the shooting, hunting or taking is done.

History: 1953 Comp., 53-3-1, enacted by Laws 1964 (1st S.S.), ch. 17, 1; 1967, ch. 4, 1.



Section 17-3-2 - Classes of licenses.

17-3-2. Classes of licenses.

A. As used with reference to licenses in Chapter 17 NMSA 1978:

(1) "fishing" entitles the licensee to fish for game fish during the open seasons for each species;

(2) "game hunting" entitles the licensee to hunt game birds, other than wild turkey, and squirrel during the open seasons for each and to apply for or purchase a license to hunt for deer, antelope, elk, bighorn sheep, Barbary sheep, javelina, bear, oryx, ibex, cougar and wild turkey;

(3) "deer" entitles the licensee to hunt deer during the open season;

(4) "antelope" entitles the licensee to hunt antelope during the open season;

(5) "elk" entitles the licensee to hunt elk during the open season;

(6) "bighorn sheep" entitles the licensee to hunt bighorn sheep during the open season;

(7) "Barbary sheep" entitles the licensee to hunt Barbary sheep during the open season;

(8) "javelina" entitles the licensee to hunt javelina during the open season;

(9) "bear" entitles the licensee to hunt bear during the open season;

(10) "nongame" entitles the licensee to hunt or take any animal or bird not protected by law;

(11) "temporary fishing" entitles the licensee to fish for game fish during a specific period of time indicated on the license;

(12) "oryx" entitles the licensee to hunt oryx during the open season;

(13) "ibex" entitles the licensee to hunt ibex during the open season;

(14) "cougar" entitles the licensee to hunt cougar during the open season;

(15) "turkey" entitles the licensee to hunt turkey during the open season;

(16) "special season turkey" entitles the licensee to hunt turkey during special seasons designated by the state game commission;

(17) "quality elk" entitles the licensee to hunt elk during a special quality elk season, to be established by the state game commission, when the timing of the season and hunter density is specially regulated and the elk population is managed with an intent to provide the licensee an increased opportunity to take a mature elk;

(18) "quality deer" entitles the licensee to hunt deer during a special quality deer season, to be established by the state game commission, when the timing of the season and hunter density is specially regulated and the deer population is managed with an intent to provide the licensee an increased opportunity to take a mature deer;

(19) "temporary game hunting" entitles the licensee to hunt game birds, except wild turkey, and squirrel during a specific period of time indicated on the license;

(20) "second rod" entitles the licensee to fish using two fishing rods to fish for game fish during the open seasons for each species; and

(21) "fishing and game hunting combination" entitles the licensee to hunt squirrel and game birds, other than wild turkey, and to fish for game fish during the open season for each.

B. A hunting license does not entitle the licensee to hunt, kill or take game animals or birds within or upon a park or enclosure licensed or posted as provided by law or within or upon a privately owned enclosure without consent of the owner or within or upon a game refuge or game management area.

C. A fishing license does not entitle the licensee to fish for or take fish within or upon a park or enclosure licensed or posted as provided by law or within or upon a privately owned enclosure without consent of the owner or in or on closed waters.

D. A junior fishing license may be purchased by a resident who has reached the age of twelve years but has not reached the age of eighteen years. A junior fishing license entitles the licensee to fish for game fish during the open season for each species.

E. A senior fishing license may be purchased by a resident who has reached the age of sixty-five years. A senior fishing license entitles the licensee to fish for game fish during the open season for each species.

F. A nonresident junior fishing license may be purchased by a nonresident who has reached the age of twelve years but has not reached the age of eighteen years. A nonresident junior fishing license entitles the licensee to fish for game fish during the open season for each species.

G. A senior game hunting license may be purchased by a resident who has reached the age of sixty-five years. A senior game hunting license entitles the licensee to hunt for squirrel and game birds, other than wild turkey, during the open seasons for each species and to apply for or purchase a license to hunt for deer, antelope, elk, bighorn sheep, Barbary sheep, javelina, bear, oryx, ibex, cougar and wild turkey.

H. A junior, resident or nonresident, game hunting license may be purchased by a person who has not reached the age of eighteen years. A junior game hunting license entitles the licensee to hunt for squirrel and game birds, other than wild turkey, during the open seasons for each species and to apply for or purchase a license to hunt for deer, antelope, elk, bighorn sheep, Barbary sheep, javelina, bear, oryx, ibex, cougar and wild turkey.

I. A handicapped fishing license may be purchased by a resident who has a severe physical impairment that substantially limits one or more major life activities and who can furnish adequate proof of this disability to the state game commission. A handicapped fishing license may be purchased by a resident who has a developmental disability as defined in Subsection H of Section 43-1-3 NMSA 1978 and who can furnish adequate proof of this disability to the state game commission. A handicapped fishing license entitles the licensee to fish for game fish during the open season for each species.

J. A handicapped game hunting license may be purchased by a resident who has a severe physical impairment that substantially limits one or more major life activities and who can furnish adequate proof of this disability to the state game commission. A handicapped game hunting license entitles the licensee to hunt for squirrel and game birds, other than wild turkey, during the open season for each species and to apply for or purchase a license to hunt for deer, antelope, elk, bighorn sheep, Barbary sheep, javelina, bear, oryx, ibex, cougar and wild turkey.

K. A fishing license may be obtained at no cost by a resident who has reached the age of seventy years.

L. A second rod validation may be purchased by either a resident or nonresident. A second rod validation entitles the licensee to fish using two rods for game fish during the open season for each species.

M. A junior-senior elk license may be purchased by a resident who has not reached the age of eighteen years or by a resident who has reached the age of sixty-five years. A junior-senior elk license entitles the licensee to hunt for elk during the open season for that species.

N. A junior-senior deer license may be purchased by a resident who is younger than eighteen years or older than sixty-five years. A junior-senior deer license entitles the licensee to hunt for deer during the open season for that species.

O. A junior or senior fishing and game hunting combination license may be purchased by a resident who is younger than eighteen years or older than sixty-five years. A junior or senior fishing and game hunting combination license entitles the licensee to fish for game fish or hunt for squirrel and game birds, other than wild turkey, during the open seasons for each species and to apply for or purchase a license to hunt for deer, antelope, elk, bighorn sheep, Barbary sheep, javelina, bear, oryx, ibex, cougar and wild turkey.

P. Except for a resident, disabled veteran, fishing and game hunting combination license issued pursuant to Section 17-3-13 NMSA 1978, a New Mexico resident who is a veteran of the United States military or who is active duty military is eligible for a fifty percent discount on any license, permit or stamp purchase upon valid proof of service as determined by the state game commission.

History: 1953 Comp., 53-3-1.1, enacted by Laws 1964 (1st S.S.), ch. 17, 2; 1969, ch. 28, 2; 1971, ch. 75, 4; 1973, ch. 268, 1; 1977, ch. 180, 1; 1979, ch. 286, 1; 1983, ch. 117, 1; 1989, ch. 129, 1; 1992, ch. 28, 1; 1993, ch. 189, 1; 1995, ch. 87, 1; 1998, ch. 51, 1; 2003, ch. 195, 1; 2005, ch. 74, 1; 2007, ch. 8, 1; 2009, ch. 230, 1; 2010, ch. 45, 1; 2011, ch. 25, 1; 2011, ch. 186, 2; 2015, ch. 148, 1.



Section 17-3-4 - Residence.

17-3-4. Residence.

As used in Chapter 17 NMSA 1978:

A. a "resident" entitled to purchase resident hunting and fishing licenses is any person:

(1) who is a United States citizen and who, for a period of not less than ninety days immediately preceding the date of application for the license, has been domiciled in New Mexico and has not claimed residency elsewhere for any purpose;

(2) who is not a citizen of the United States but who is legally within the United States and has actually lived in this state for ninety days immediately preceding his license application;

(3) not otherwise entitled to claim residence, who is a student attending any educational institution in this state, has so attended and actually lived in this state for at least one full term immediately preceding his license application and presents with his application a certificate of such attendance from proper authorities of the educational institution;

(4) not otherwise entitled to claim residence, who is a member of the armed forces of the United States and permanently assigned to a military installation located within this state and presents with his license application a certificate of such assignment from his commanding officer or designated representative, or the spouse or dependent of such person, not otherwise entitled to claim residence, living within the same household and similarly certified by the person's commanding officer; or

(5) not otherwise entitled to claim residence, who is a member of the armed forces of the United States and officially stationed at a military reservation located partially in this state and partially in an adjacent state but only for a special license valid only for hunting and fishing in this state on those reservations; and

B. a "nonresident" who must purchase nonresident hunting and fishing licenses is any person not a resident, including any temporary resident who maintains his home outside of the state.

History: 1953 Comp., 53-3-1.3, enacted by Laws 1964 (1st S.S.), ch. 17, 4; 1967, ch. 22, 1; 1971, ch. 17, 1; 1971, ch. 170, 1; 1979, ch. 340, 6.



Section 17-3-5 - Application for hunting or fishing licenses; contents; filing.

17-3-5. Application for hunting or fishing licenses; contents; filing.

A. The director of the department of game and fish shall prepare and furnish blank applications for all persons applying for fishing or hunting licenses within the state. Except as provided in Subsection B or E of this section, each person, before receiving any fishing or hunting license, shall make application on a blank so provided. Among other matters that may be shown by the application, a statement shall show the exact residence of the applicant. Except as provided in Subsection B or E of this section, the application shall be signed by the applicant. All applications for licenses shall be filed with and issued by license vendors appointed by the director. All fishing and hunting licenses and the applications therefor shall contain the place of residence of the person to whom any license may be issued.

B. License vendors, as authorized by the director of the department of game and fish, may take applications for hunting and fishing licenses or authorizations via telephone or the internet. The vendor or applicant shall fill out a license application with the same information as required for other applications. The vendor shall mail the license to the applicant, and the license shall be in the possession of the hunter or angler unless otherwise provided in Chapter 17 NMSA 1978. All money collected through telephone or internet sales shall be remitted to the director by the tenth day of the month following the sale. An individual receiving a license pursuant to this subsection is not required to sign an application prior to issuance of the license; provided, however, that the individual is subject to prosecution pursuant to Section 17-3-6 NMSA 1978 for any false or fraudulent statement or other misrepresentation as if the individual had signed an application for license.

C. Upon request, an applicant for a fishing or game hunting license shall receive an authorization number as assigned by the director of the department of game and fish through the vendor. The authorization number may be used in lieu of the actual license only by the individual who applies and meets the requirements for a license. The authorization number shall serve as a license for the purposes of Sections 17-3-1 and 17-3-17 NMSA 1978. It is a misdemeanor to hunt or fish with an invalid authorization number or a number issued to another person.

D. Each license vendor authorized to sell licenses via telephone or internet may collect the actual cost, not to exceed five dollars ($5.00), of shipping and handling the application and license issuance.

E. The director of the department of game and fish may prepare and furnish an electronic application for all persons applying for hunting license drawings. A person making an electronic application is not required to sign an application prior to issuance of the license; provided that the person is subject to prosecution pursuant to Section 17-3-6 NMSA 1978 for any false or fraudulent statement or other misrepresentation as if the person had signed an application.

History: Laws 1923, ch. 129, 1; C.S. 1929, 57-218; 1941 Comp., 43-302; Laws 1945, ch. 99, 2; 1953 Comp., 53-3-2; Laws 1973, ch. 63, 1; 1995, ch. 99, 1; 2005, ch. 326, 1; 2011, ch. 186, 3.



Section 17-3-6 - False statements; using license issued to another; hunting without license lawfully procured; altering licenses.

17-3-6. False statements; using license issued to another; hunting without license lawfully procured; altering licenses.

It is a misdemeanor:

A. to certify or sign any false or fraudulent statement relative to the residence of any applicant for a hunting or fishing license or permit;

B. for any nonresident of New Mexico, for the purpose of securing a New Mexico hunting or fishing license, to make or cause to be made any false or fraudulent statements or representations to any person issuing hunting and fishing licenses in this state;

C. to use a hunting or fishing license issued to or in the name of any other person or in the name of any fictitious person;

D. to hunt game or fish in New Mexico without a license lawfully procured;

E. for any license vendor or any licensee to alter or predate or postdate any license, certificate or permit; or

F. for any nonresident to possess a resident hunting, fishing or trapping license issued in the nonresident's name pursuant to a telephone, electronic or hard copy application.

History: Laws 1923, ch. 129, 2; C.S. 1929, 57-219; 1941 Comp., 43-303; Laws 1945, ch. 99, 3; 1953 Comp., 53-3-3; Laws 1963, ch. 213, 3; 1979, ch. 340, 7; 2005, ch. 326, 2.



Section 17-3-7 - Blank forms; license issued only on application; false statement voids license; records; reports; accounting for fees collected; refund of fees; transfer of hunting license.

17-3-7. Blank forms; license issued only on application; false statement voids license; records; reports; accounting for fees collected; refund of fees; transfer of hunting license.

A. The director of the department of game and fish shall prescribe and procure the printing of all forms and blanks that may be required to carry out the intent of Chapter 17 NMSA 1978. All necessary blanks shall be furnished by the director to the license collectors. No license shall be issued except as provided in Section 17-3-5 NMSA 1978. Any false statement in any application shall render the license issued void.

B. A license collector shall keep a correct and complete record of licenses issued, which record shall remain in the license collector's office and be open to inspection by the public at all times.

C. A license collector may collect and retain a vendor fee for each license or permit issued; provided the fee shall be just and reasonable, as determined by regulation of the state game commission, and shall not exceed one dollar ($1.00) for each license or permit issued; and provided further that no such fee shall be collected by the department of game and fish from the purchaser of a special license. "Special license" includes those licenses for the following species: antelope, elk, Barbary sheep, bighorn sheep, bison, oryx, ibex, gazelle and javelina.

D. A license collector shall remit to the director of the department of game and fish the statutory fee of all licenses and permits sold on or before the tenth day of the month following and shall by the same time report the number and kind of licenses issued.

E. Except as provided in Section 17-1-14 NMSA 1978, the director of the department of game and fish shall turn over all money so received to the state treasurer to be credited to the game protection fund.

F. The director of the department of game and fish, in the director's sole discretion, may authorize a refund of the amount of a hunting license fee from the game and fish suspense fund if:

(1) upon written application by the licensee, prior to the time of the hunt for which the license has been issued, the director finds that:

(a) the licensee has a disability, due to a verified injury or life-threatening illness, that prohibits the licensee from hunting during the period that the license is valid; or

(b) the licensee has been deployed by the military and the deployment prevents the licensee from traveling to the hunt during the period that the license is valid;

(2) upon written application by a personal representative of a licensee's estate, the director finds that the licensee died prior to the time of the hunt for which the license was issued; or

(3) the director cancels a hunt due to forest fire or other natural disaster.

G. The director of the department of game and fish, in the director's sole discretion, may authorize a transfer of a hunting license:

(1) to the licensee's designee if, upon written application by the licensee, prior to the time of the hunt for which the license has been issued, the director finds that:

(a) the licensee has a disability, due to a verified injury or life-threatening illness, that prohibits the licensee from hunting during the period that the license is valid; or

(b) the licensee has been deployed by the military and the deployment prevents the licensee from traveling to the hunt during the period that the license is valid;

(2) to the designee of the licensee's estate if, upon written application by the personal representative of the licensee's estate, the director finds that the licensee died prior to the time of the hunt for which the license was issued; or

(3) upon written application by a licensee, to a nonprofit organization approved by the state game commission.

H. The state game commission may prescribe, by rule, the documentation necessary for a finding pursuant to Subsection F or G of this section.

History: Laws 1912, ch. 85, 48; Code 1915, 2471; C.S. 1929, 57-256; Laws 1937, ch. 210, 1; 1941 Comp., 43-305; 1953 Comp., 53-3-5; Laws 1959, ch. 64, 1; 1973, ch. 140, 1; 1977, ch. 180, 2; 1978, ch. 105, 1; 1992, ch. 29, 3; 1995, ch. 99, 2; 2005, ch. 38, 2; 2012, ch. 32, 1.



Section 17-3-8 - Loss of application blanks by license collector; accounting.

17-3-8. Loss of application blanks by license collector; accounting.

In the event that a license collector shall lose any of the application blanks for hunting or fishing licenses issued to him by the director of the department of game and fish, he shall immediately notify the director of the loss of the blanks and he shall inform the director of the number and the serial number of each of the application blanks lost.

History: 1953 Comp., 53-3-5.1, enacted by Laws 1959, ch. 144, 1.



Section 17-3-9 - Application blanks lost by license collector to be void.

17-3-9. Application blanks lost by license collector to be void.

Upon the receipt of a notice from the license collector that an application blank has been lost, the director of the department of game and fish shall immediately declare the blank void. The director shall notify the various conservation officers throughout the state and such other persons as he shall deem necessary that the application blanks containing the serial numbers reported by the license collector are void.

History: 1953 Comp., 53-3-5.2, enacted by Laws 1959, ch. 144, 2.



Section 17-3-10 - Presumption of loss sale

17-3-10. Presumption of loss [sale]

In any case where a license collector has notified the director of the department of game and fish of the loss of an application blank for hunting or fishing licenses, it shall be presumed that the blank has been sold.

History: 1953 Comp., 53-3-5.3, enacted by Laws 1959, ch. 144, 3.



Section 17-3-11 - Possession of license declared void is unlawful.

17-3-11. Possession of license declared void is unlawful.

Any person in possession of a hunting or fishing license containing the serial number which was reported by the collector as the application blank which was lost and which was declared void by the director of the department of game and fish, and the license was not validly issued to him, shall be guilty of a misdemeanor.

History: 1953 Comp., 53-3-5.4, enacted by Laws 1959, ch. 144, 4.



Section 17-3-12 - Accounting for licenses.

17-3-12. Accounting for licenses.

When a license vendor is unable to account for hunting and fishing licenses issued to him, the state game commission shall determine the extent of liability of the vendor and the decision of the commission shall be final.

History: 1953 Comp., 53-3-5.6, enacted by Laws 1959, ch. 144, 6.



Section 17-3-13 - License fees.

17-3-13. License fees.

A. The director of the department of game and fish shall keep a record of all money received and licenses and permits issued by the department, numbering each class separately. Upon satisfactory proof that a license or permit has been lost before its expiration, the director may issue a duplicate and collect a just and reasonable fee for it as determined by regulation of the state game commission.

B. The director of the department of game and fish shall collect the following fees for each license of the class indicated:

Resident, fishing $25.00

Resident, game hunting 15.00

Resident, deer 31.00

Resident, junior-senior, deer 19.00

Resident, senior, handicapped, game hunting and fishing 20.00

Resident, fishing and game hunting combination 30.00

Resident, junior, fishing and game hunting combination 15.00

Resident, disabled veteran, fishing and game hunting combination 10.00

Resident, antelope 50.00

Resident, elk cow 50.00

Resident, elk bull or either sex 80.00

Resident, junior-senior, elk 48.00

Resident, bighorn sheep, ram 150.00

Resident, bighorn sheep, ewe 75.00

Resident, Barbary sheep 100.00

Resident, bear 44.00

Resident, turkey 25.00

Resident, cougar 40.00

Resident, oryx 150.00

Resident, ibex 100.00

Resident, javelina 55.00

Resident, fur dealer 15.00

Resident, trapper 20.00

Resident, junior trapper 9.00

Nonresident, fishing 56.00

Nonresident, junior fishing 15.00

Nonresident, junior, game hunting 15.00

Nonresident, game hunting 65.00

Nonresident, deer 260.00

Nonresident, quality deer 345.00

Nonresident, bear 250.00

Nonresident, cougar 280.00

Nonresident, turkey 100.00

Nonresident, antelope 260.00

Nonresident, elk cow 315.00

Nonresident, elk bull or either sex 525.00

Nonresident, quality elk 750.00

Nonresident, bighorn sheep 3,150.00

Nonresident, Barbary sheep 350.00

Nonresident, oryx 1,600.00

Nonresident, ibex 1,600.00

Nonresident, javelina 155.00

Nonresident, fur dealer 125.00

Nonresident, trapper 345.00

Nonresident, nongame 65.00

Resident, senior, handicapped, fishing 8.00

Resident, junior fishing 5.00

Temporary fishing, one day 12.00

Temporary fishing, five days 24.00

Resident, senior, handicapped, game hunting 15.00

Resident, junior, game hunting 10.00

Temporary game hunting, four days 33.00

Second rod validation 4.00.

History: 1953 Comp., 53-3-6, enacted by Laws 1964 (1st S.S.), ch. 17, 5; 1965, ch. 32, 1; 1966, ch. 17, 1; 1967, ch. 2, 1; 1969, ch. 28, 3; 1971, ch. 75, 5; 1973, ch. 268, 2; 1977, ch. 180, 3; 1979, ch. 286, 2; 1980, ch. 17, 1; 1983, ch. 117, 2; 1992, ch. 28, 2; 1993, ch. 189, 2; 1995, ch. 87, 2; 1996, ch. 87, 1; 1998, ch. 51, 2; 2003, ch. 195, 2; 2005, ch. 74, 2; 2007, ch. 8, 2; 2009, ch. 230, 2; 2010, ch. 45, 2; 2011, ch. 25, 2; 2011, ch. 186, 4; 2015, ch. 148, 2.



Section 17-3-13.1 - Disabled veteran; license fee exemption; lifetime license.

17-3-13.1. Disabled veteran; license fee exemption; lifetime license.

A. The director of the department of game and fish shall issue without a fee a general hunting and fishing license and class A trout stamp to any resident who was one hundred percent disabled as a result of having served in the armed forces of the United States, upon submission by the person of proof satisfactory to the commission that he was one hundred percent disabled as a result of having served in the armed forces of the United States.

B. Any license and stamp issued pursuant to the provisions of Subsection A of this section shall be issued only once, but shall be issued for the life of the licensee, provided the licensee is a resident of New Mexico and provided the licensee notifies the director of the department of game and fish promptly of any change of residence within or outside the state.

C. Any person holding a license and stamp under the provisions of this section shall be subject to all applicable hunting and fishing regulations, provisions and penalties of Chapter 17 NMSA 1978.

History: Laws 1981, ch. 344, 1.



Section 17-3-13.3 - Big game depredation damage stamp required; disposition of receipts.

17-3-13.3. Big game depredation damage stamp required; disposition of receipts.

A. Each license to hunt big game shall include a big game depredation damage stamp. The department of game and fish shall, by rule, set the fee for the stamp; provided that the fee shall not exceed five dollars ($5.00) for each resident license or ten dollars ($10.00) for each nonresident license.

B. No license to hunt big game shall be considered to be a proper and valid license unless it indicates, by a stamp, check off or other official mark, that the fee for the big game depredation damage stamp has been paid.

C. Revenues received by the department of game and fish from the sale of big game depredation damage stamps shall be deposited to the credit of the big game depredation damage fund.

History: Laws 2001, ch. 213, 1.



Section 17-3-13.4 - Big game depredation damage fund; creation; expenditure.

17-3-13.4. Big game depredation damage fund; creation; expenditure.

A. The "big game depredation damage fund" is created in the state treasury. The fund consists of appropriations made to the fund, revenues received by the department of game and fish from the sale of big game depredation damage stamps and earnings from the investment of the fund. The fund shall be administered by the department and money in the fund is appropriated to the department to carry out the provisions of Subsection B of this section. Payments from the fund shall be by warrant of the secretary of finance and administration upon vouchers signed by the director of the department or his authorized representative. Balances in the fund shall not revert to any other fund.

B. The department of game and fish shall, by rule, establish a program to correct damage to federal, state or private land caused by big game and to prevent such damage in the future. Pursuant to rules adopted by the department, expenditures from the big game depredation damage fund shall be made by the department to carry out the established program; provided that money in the fund shall not be expended for any administrative costs.

History: Laws 2001, ch. 213, 2.



Section 17-3-13.5 - Elk licenses reserved.

17-3-13.5. Elk licenses reserved.

The state game commission shall reserve no more than two elk licenses a year for sale to persons under the age of twenty-one who have been determined by a licensed physician to have a life-threatening illness and who have been qualified through a nonprofit wish-granting organization approved by the commission.

History: Laws 2003, ch. 290, 1.



Section 17-3-13.6 - Disabled military members and veterans; fishing license fee exemption.

17-3-13.6. Disabled military members and veterans; fishing license fee exemption.

The director of the department of game and fish shall issue without any fee on an annual or seasonal basis a fishing license and appropriate habitat management stamp to a disabled member or veteran of the United States armed forces who is undergoing a rehabilitation program that:

A. involves learning and practicing fishing skills;

B. is sponsored by the federal government or a nonprofit organization authorized by the federal government; and

C. is under the direction of a military or federal veterans administration rehabilitation center.

History: Laws 2010, ch. 72, 1.



Section 17-3-13.7 - Nonresident disabled military members and veterans; hunting licenses at resident fee.

17-3-13.7. Nonresident disabled military members and veterans; hunting licenses at resident fee.

A nonresident disabled active duty member or veteran of the United States armed forces who is undergoing a rehabilitation program that involves hunting activities and that is sponsored by the federal government or a nonprofit organization authorized by the federal government and is under the direction of a military or federal veterans administration rehabilitation center may purchase:

A. a deer license at the resident deer license fee;

B. an antelope license at the resident antelope license fee;

C. an elk license at the resident elk license fee;

D. a javelina license at the resident javelina license fee;

E. a turkey license at the resident turkey license fee; or

F. an oryx license at the resident oryx license fee.

History: Laws 2011, ch. 45, 1; 2013, ch. 126, 1.



Section 17-3-14 - Director authorized to issue license when agreement to hunt antelope on deeded or leased property is made.

17-3-14. Director authorized to issue license when agreement to hunt antelope on deeded or leased property is made.

In any case where the department of game and fish enters into an agreement with the owner of deeded property or the lessee of property held under a grazing lease to obtain permission for the hunting of antelope on the property, the director of the department of game and fish is authorized to issue an antelope license free of charge to the owner or lessee of the property in consideration for the permission to hunt on the property.

History: 1953 Comp., 53-3-6.1, enacted by Laws 1959, ch. 143, 1; 1961, ch. 17, 1; 1967, ch. 3, 1.



Section 17-3-14.1 - Landowner permits for elk.

17-3-14.1. Landowner permits for elk.

The director of the department of game and fish shall issue landowner permits for the lawful taking of elk in accordance with regulations of the state game commission.

History: 1978 Comp., 17-3-14.1, enacted by Laws 1989, ch. 86, 1.



Section 17-3-14.2 - Landowner permits; management of certain big game species.

17-3-14.2. Landowner permits; management of certain big game species.

The director of the department of game and fish may issue landowner permits for the lawful taking of elk, antelope, oryx, and deer. The permits may be issued when, in the determination of the director, they are necessary to effectively reduce conflicts between humans and wildlife and provide sport-hunting opportunities in accordance with regulations of the state game commission.

History: Laws 1998, ch. 12, 1.



Section 17-3-15 - Additional deer license.

17-3-15. Additional deer license.

A. It is a misdemeanor for any person to procure or use more than one license to hunt big game in one year, except as provided in this section, or to use any tag after it has been used once.

B. For the purpose of effectuating better game management and control, the state game commission may by regulation authorize the sale of not more than one additional deer license each year to any person holding a license that entitled the person to hunt deer during that year. The fee for an additional deer license shall be the resident or nonresident deer license fee pursuant to Section 17-3-13 NMSA 1978.

C. It is a misdemeanor for any person to take or attempt to take a deer with an additional deer license unless the person has the additional deer license and the other license that entitled the person to hunt deer for that year in the person's possession. Possession of an additional deer license without the other license that entitled the person to hunt deer for that year is prima facie evidence of violation of this section.

History: 1953 Comp., 53-3-6.3, enacted by Laws 1964 (1st S.S.), ch. 17, 6; 1983, ch. 117, 3; 2007, ch. 142, 1.



Section 17-3-16 - Funds; special drawings for licenses.

17-3-16. Funds; special drawings for licenses.

A. The director of the department of game and fish may provide special envelopes and application blanks when a special drawing is to be held to determine the persons to receive licenses. Money required to be submitted with these applications, if enclosed in the special envelopes, need not be deposited with the state treasurer but may be held by the director until the successful applicants are determined. At that time, the fees of the successful applicants shall be deposited with the state treasurer and the fees submitted by the unsuccessful applicants shall be returned to them.

B. Beginning with the licenses issued from a special drawing for a hunt code that commences on or after April 1, 2012:

(1) licenses shall be issued as follows:

(a) ten percent of the licenses to be drawn by nonresidents and residents who will be contracted with a New Mexico outfitter prior to application; and

(b) six percent of the licenses to be drawn by nonresidents who are not required to be contracted with an outfitter; and

(2) a minimum of eighty-four percent of the licenses shall be issued to residents of New Mexico.

C. If the number of applicants who apply for licenses pursuant to the provisions of Paragraphs (1) and (2) of Subsection B of this section does not constitute the allocated licenses for either category, then the additional licenses available may be granted to another category of applicants. The director shall offer first choice of undersubscribed hunts to residents, whenever practicable.

D. If the determination of the percentages in Subsection B of this section yields a fraction of:

(1) five-tenths or greater, the number of licenses to be issued shall be rounded up to the next whole number; and

(2) less than five-tenths, the number of licenses shall be rounded down to the next whole number.

E. The fee for a nonresident license for a special drawing in a high-demand hunt covered in Subsection B of this section shall be assessed at the same rate as a license for nonresident quality elk or quality deer. As used in this subsection, "high-demand hunt" means:

(1) a hunt where the total number of nonresident applicants for a hunt code in each unit exceeds twenty-two percent of the total applicants and where the total applicants for a hunt exceeds the number of licenses available based on application data indicating that this criteria occurred in each of the two immediately preceding years; or

(2) an additional hunt code designated by the department of game and fish as a quality hunt.

F. All antlerless elk hunts pursuant to this section shall be exclusively for New Mexico residents.

G. Hunts on all state wildlife management areas shall be allocated exclusively to New Mexico residents.

H. As used in this section, "New Mexico outfitter" means a person who has a business:

(1) with a valid New Mexico state, county or municipal business registration and a valid outfitter license issued by the department of game and fish;

(2) that is authorized to do and is doing outfitting business under the laws of this state;

(3) that has paid property taxes or rent on real property in New Mexico, paid gross receipts taxes and paid at least one other tax administered by the taxation and revenue department in each of the three years immediately preceding the submission of an affidavit to the department of game and fish;

(4) the majority of which is owned by the person who has resided in New Mexico during the three-year period immediately preceding the submission of an affidavit to the department of game and fish;

(5) that employs at least eighty percent of the total personnel of the business who are New Mexico residents; and

(6) that has either leased property for ten years or purchased property greater than fifty thousand dollars ($50,000) in value in New Mexico;

(7) that, if it has changed its name from that of a previously certified business, the business is identical in every way to the previously certified business that meets all criteria;

(8) that possesses all required federal or state land use permits for the hunt; and

(9) that operates as a hunting guide service during which at least two days are accompanied with the client in the area where the license is valid.

History: 1953 Comp., 53-3-7, enacted by Laws 1964 (1st S.S.), ch. 17, 7; 1996, ch. 89, 1; 1997, ch. 119, 3; 2011, ch. 186, 5.



Section 17-3-16.1 - Bighorn sheep enhancement permits; issuance; use.

17-3-16.1. Bighorn sheep enhancement permits; issuance; use.

A. The state game commission shall direct the department of game and fish to authorize not more than four of the permits available for issuance in the license year for the taking of four bighorn rams for the purpose of raising funds for programs and projects to benefit bighorn sheep.

B. The state game commission shall prescribe by regulation the form, design and manner of issuance of the bighorn sheep enhancement permits. The issuance of two permits shall be subject to auction by the department or by an incorporated nonprofit organization dedicated to conservation of wildlife, as determined by the commission, and shall be sold to the highest bidder. The issuance of the other two permits shall be subject to a lottery by the department or by an incorporated nonprofit organization dedicated to conservation of wildlife, as determined by the commission.

C. All money collected from the issuance and sale of the bighorn sheep enhancement permits shall be credited to the game protection fund to be used exclusively for bighorn sheep preservation, restoration and management.

History: Laws 1989, ch. 384, 1; 1999, ch. 81, 1; 2012, ch. 34, 1.



Section 17-3-16.2 - Elk enhancement permit; issuance; use.

17-3-16.2. Elk enhancement permit; issuance; use.

A. The state game commission shall direct the department of game and fish to authorize two elk enhancement permits each license year for the taking of two elk bulls to raise funds for programs and projects to better manage elk.

B. The state game commission shall prescribe by rule the form, design and manner of issuance of the two elk enhancement permits. The issuance of one permit shall be subject to auction by the department or by an incorporated nonprofit organization dedicated to conservation of wildlife, as determined by the commission, and shall be sold to the highest bidder. The issuance of the other permit shall be subject to a lottery by the department or by an incorporated nonprofit organization dedicated to conservation of wildlife, as determined by the commission.

C. All money collected from the issuance and sale of the elk enhancement permits shall be credited to the game protection fund to be used exclusively for elk restoration and management.

History: Laws 1999, ch. 69, 1.



Section 17-3-16.3 - Lieutenant governor's deer enhancement permits; issuance; use.

17-3-16.3. Lieutenant governor's deer enhancement permits; issuance; use.

A. The state game commission shall direct the department of game and fish to authorize two deer enhancement permits each license year for the taking of two deer to raise funds for programs and projects to better manage deer.

B. The state game commission shall prescribe by rule the form, design and manner of issuance of the two deer enhancement permits. The issuance of one permit shall be subject to auction by the department or by an incorporated nonprofit organization dedicated to conservation of wildlife, as determined by the commission, and shall be sold to the highest bidder. The issuance of the other permit shall be subject to a lottery by the department or by an incorporated nonprofit organization dedicated to conservation of wildlife, as determined by the commission.

C. All money collected from the issuance and sale of the lieutenant governor's deer enhancement permits shall be credited to the game protection fund to be used exclusively for deer restoration and management.

History: Laws 2003, ch. 69, 1.



Section 17-3-16.4 - Gould's turkey enhancement permits; issuance; use.

17-3-16.4. Gould's turkey enhancement permits; issuance; use.

A. The state game commission may direct the department of game and fish to authorize Gould's turkey enhancement permits for the taking of Gould's turkeys, Meleagris gallopavo mexicana, to raise funds for programs and projects to better manage the Gould's turkey population in New Mexico.

B. The state game commission shall prescribe by rule the form, design and manner of issuance of the Gould's turkey enhancement permits. The issuance of the permits shall be subject to a lottery or auction. Such allotment of the permits may be conducted by an incorporated nonprofit organization dedicated to conservation of wildlife, in cooperation with and overseen by the commission and the department of game and fish.

C. The state game commission shall direct the department of game and fish to authorize Gould's turkey enhancement permits only after the department has documented that the issuance of each enhancement permit will not jeopardize the prospects for the survival and recruitment of the Gould's turkey within New Mexico.

D. Gould's turkey enhancement permits shall be authorized only when doing so does not conflict with the Wildlife Conservation Act [17-2-37 NMSA 1978] or any rules implementing that act.

E. Money collected from the issuance and sale of the Gould's turkey enhancement permits shall be credited to the game protection fund to be used exclusively for the restoration and management of Gould's turkeys and Gould's turkey habitats, which support a variety of other unique and rare wildlife of southwestern New Mexico.

History: Laws 2005, ch. 149, 1.



Section 17-3-16.5 - Hunting and fishing authorizations; governor's special events.

17-3-16.5. Hunting and fishing authorizations; governor's special events.

The director of the department of game and fish may annually make available to the governor no more than twelve big game special authorizations and twelve game bird or trophy fish special authorizations. The authorizations shall be allocated by auction in conjunction with special events called by the governor to raise money for fish and wildlife conservation. Any auction used to allocate an authorization shall comply with rules adopted by the state game commission. Each authorization shall allow the holder to purchase a license to hunt or fish for the species indicated on the authorization during dates and times at locations specified by the state game commission. The director may designate the species allowable for each authorization, but no more than three authorizations shall be issued for any one species each year. Money collected pursuant to the special authorizations of the governor shall be deposited in the game protection fund.

History: Laws 2007, ch. 105, 1.



Section 17-3-16.6 - Enhancement authorization packages; habitat enhancement.

17-3-16.6. Enhancement authorization packages; habitat enhancement.

The state game commission shall adopt rules for the department of game and fish to issue enhancement authorization packages each license year for the taking of one each of elk, deer, oryx, ibex and pronghorn antelope. Each enhancement authorization package shall be auctioned by the department of game and fish or by an incorporated nonprofit organization dedicated to the conservation of wildlife and sold to the highest bidder. Money collected from the enhancement authorization packages shall be deposited in the game protection fund and shall be used exclusively for big game habitat enhancement, conservation and protection.

History: Laws 2007, ch. 243, 1.



Section 17-3-17 - Fishing without license; exceptions.

17-3-17. Fishing without license; exceptions.

A. It is a misdemeanor for any person, except children who have not reached their twelfth birthday, to take or attempt to take any game fish from any public stream or water in this state without carrying a proper fishing license as provided by law. The presence of any person, except children who have not reached their twelfth birthday, along any public stream or water in this state with fishing rod, hook or line, without carrying a proper fishing license, is prima facie evidence of the violation of this section. The director of the department of game and fish or any conservation officer may require any person along any public stream or water in this state with fishing rod, hook or line to exhibit the person's license.

B. The director, with the approval of the state game commission, may designate no more than two nonconsecutive Saturdays in each year as free fishing days. During the free fishing days, residents and nonresidents may exercise the privileges of holders of proper fishing licenses without having proper fishing licenses and without payment of any license fees, subject to all limitations, restrictions, conditions, laws, rules and regulations applicable to holders of proper fishing licenses.

C. The director may designate, by special permit, fishing events during which the requirement for a fishing license or permit pursuant to Chapter 17 NMSA 1978 is waived exclusively for designated event participants. During the special permitted events, residents and nonresidents may exercise only the privileges as allowed by the director. The director's special permit shall substitute for the requirement of any license or permit pursuant to Chapter 17 NMSA 1978, and no payment of any license fee is required. The director's special permit shall be for a period of no longer than three days, and all other laws and rules shall apply.

History: 1953 Comp., 53-3-9, enacted by Laws 1964 (1st S.S.), ch. 17, 8; 1973, ch. 268, 3; 1979, ch. 340, 8; 1991, ch. 96, 1; 2013, ch. 29, 1.



Section 17-3-18 - Director authorized to issue fishing permit without license to certain handicapped persons.

17-3-18. Director authorized to issue fishing permit without license to certain handicapped persons.

The director of the department of game and fish is authorized to issue a fishing permit without a license to any group of mentally or physically handicapped persons who participate in a field trip of less than one week's duration under the supervision provided by a special institution or school for handicapped persons.

History: 1953 Comp., 53-3-9.1, enacted by Laws 1977, ch. 180, 4.



Section 17-3-19 - Special license; minors fishing on scout property.

17-3-19. Special license; minors fishing on scout property.

Every citizen of the United States who is a resident or nonresident of the state of New Mexico and under the age of eighteen years shall, upon the payment of two dollars ($2.00), be issued a special temporary license to fish for ten days during the proper open season in any waters or streams located on the property owned and operated by the boy scouts of America in Colfax county, New Mexico. Such temporary license shall not authorize fishing in any other waters of this state.

History: 1941 Comp., 43-309a, enacted by Laws 1949, ch. 149, 1; 1953 Comp., 53-3-10; Laws 1983, ch. 117, 4; 2005, ch. 74, 3; 2013, ch. 5, 1.



Section 17-3-20 - Fee disposition.

17-3-20. Fee disposition.

Of the two dollars ($2.00) collected for each temporary license issued pursuant to Section 17-3-19 NMSA 1978, one dollar fifty cents ($1.50) shall be paid to the department of game and fish to be credited to the game protection fund and fifty cents ($.50) shall be paid to the vendor of the license.

History: 1941 Comp., 43-309b, enacted by Laws 1949, ch. 149, 2; 1953 Comp., 53-3-11; 2005, ch. 74, 4.



Section 17-3-21 - Season and bag limits applicable to minors holding special license.

17-3-21. [Season and bag limits applicable to minors holding special license.]

All fishing under the privileges granted to the holders of such special licenses shall be in accordance with the seasons and bag limits and other regulations established by the state game commission.

History: 1941 Comp., 43-309c, enacted by Laws 1949, ch. 149, 3; 1953 Comp., 53-3-12.



Section 17-3-22 - Administration of 17-3-19 to 17-3-22.

17-3-22. [Administration of 17-3-19 to 17-3-22.]

The state game and fish department is hereby charged with the proper administration of this act [17-3-19 to 17-3-22 NMSA 1978].

History: 1941 Comp., 43-309d, enacted by Laws 1949, ch. 149, 4; 1953 Comp., 53-3-13.



Section 17-3-23 - Fishing on lands of New Mexico boys' school near Springer authorized for resident children without a license.

17-3-23. Fishing on lands of New Mexico boys' school near Springer authorized for resident children without a license.

It is lawful for any child who has been committed under the Children's Code [32A-1-1 NMSA 1978] to and is resident at the New Mexico boys' school near Springer, New Mexico to fish without a license in waters located on the property of the school.

History: 1941 Comp., 43-309e, enacted by Laws 1951, ch. 60, 1; 1953 Comp., 53-3-14; Laws 1972, ch. 97, 69.



Section 17-3-24 - Supervision of fishing at boys' school.

17-3-24. [Supervision of fishing at boys' school.]

Provided however, that such fishing by said wards [resident children] as provided by Section 1 [17-3-23 NMSA 1978] of this act, shall be done under the supervision of the officials of said New Mexico industrial school [boys' school], and in conformity with seasons and bag limits established by the state game commission.

History: 1941 Comp., 43-309f, enacted by Laws 1951, ch. 60, 2; 1953 Comp., 53-3-15.



Section 17-3-25 - Patients at Carrie Tingley crippled children's hospital; fishing on hospital lands by patients; supervision.

17-3-25. Patients at Carrie Tingley crippled children's hospital; fishing on hospital lands by patients; supervision.

Any person between the age of fourteen and the age of majority, who is a patient in the Carrie Tingley crippled children's hospital, may fish without a license in waters located on the property of the Carrie Tingley crippled children's hospital at Truth or Consequences. Fishing shall be done only under the supervision of the officials of the Carrie Tingley crippled children's hospital, and in conformity with seasons and bag limits established by the state game commission.

History: 1953 Comp., 53-3-15.1, enacted by Laws 1967, ch. 26, 1; 1973, ch. 138, 22.



Section 17-3-26 - Taking minnows and nongame fish to sell as bait; license required; exception.

17-3-26. Taking minnows and nongame fish to sell as bait; license required; exception.

It is unlawful for any person, except children under the age of twelve years, to take from the streams or public waters of this state minnows and nongame fish for the purpose of sale to fishermen or others for bait without having first procured from the state game commission a license therefor as provided in Sections 17-3-26 through 17-3-28 NMSA 1978.

History: Laws 1939, ch. 27, 1; 1941 Comp., 43-313; 1953 Comp., 53-3-19; Laws 1955, ch. 60, 1; 1979, ch. 340, 9.



Section 17-3-27 - Bait license; bond; fee; issuance.

17-3-27. Bait license; bond; fee; issuance.

Any person desiring to procure a license for the purpose of engaging in the business of selling minnows and nongame fish for bait or taking minnows and nongame fish from the streams of this state for the purpose of sale to others shall apply to the state game commission for a license. The application shall be upon forms provided by the commission and shall set forth the public streams or waters out of which the applicant intends to take the minnows and nongame fish and the place at which they are to be sold. The application shall be accompanied by a just and reasonable fee as determined by regulation of the state game commission. Upon receipt of the application, it shall be the duty of the state game commission or, when it is not in session, the director of the department of game and fish to pass upon the application and to issue a license authorizing the taking and the manner of taking of the minnows and nongame fish by the applicant from those waters in the state as in the opinion of the state game commission or director will not be detrimental to the public or injurious to protected fish. The license when so issued shall specify the manner of taking and the waters from which the applicant is permitted to take minnows and nongame fish for sale for bait.

History: Laws 1939, ch. 27, 2; 1941 Comp., 43-314; 1953 Comp., 53-3-20; Laws 1955, ch. 55, 1; 1992, ch. 29, 4.



Section 17-3-28 - Exceptions from 17-3-26, 17-3-27; taking bait for own use; persons under 15; unlawful to place nongame fish in certain waters.

17-3-28. [Exceptions from 17-3-26, 17-3-27; taking bait for own use; persons under 15; unlawful to place nongame fish in certain waters.]

Nothing in this act [17-3-26 to 17-3-28 NMSA 1978] shall be construed to prevent licensed fishermen from taking minnows and other nongame fish for his [their] own use for bait; or to any minor under fifteen (15) years of age taking minnows not for resale; provided, however, that it shall be unlawful for licensed fishermen or any other person using nongame fish for bait to place any of such nongame fish which are not used for bait in any waters stocked or reserved for game fish by the state game commission of the state of New Mexico.

History: Laws 1939, ch. 27, 3; 1941 Comp., 43-315; 1953 Comp., 53-3-21.



Section 17-3-29 - Permit to take game, birds or fish as specimens or for scientific or propagating purposes; eligibility; issuance; contents; nonassignable; sale for food purposes prohibited.

17-3-29. Permit to take game, birds or fish as specimens or for scientific or propagating purposes; eligibility; issuance; contents; nonassignable; sale for food purposes prohibited.

The state director may issue permits to any person to take, capture, kill, transport within or out of the state any game, birds or fish mentioned in this chapter at any time when satisfied that such person desires the same exclusively as specimens or for scientific or propagating purposes. Such permit shall be in writing and shall state the kind and number to be taken and the manner of taking, the name of the person to whom issued, the name of the place to which the same is to be transported and the name of the persons shipping such game, birds or fish, and shall be signed by him. Such permit shall not be transferable nor shall it be lawful to sell or barter any of the animals, birds or fish taken or exported under such permit for food purposes, and the holder of such permit shall be liable to the penalties provided in this chapter if he violates any of its provisions.

History: Laws 1912, ch. 85, 42; Code 1915, 2465; C.S. 1929, 57-250; 1941 Comp., 43-317; 1953 Comp., 53-3-23; Laws 1957, ch. 134, 1.



Section 17-3-30 - Sending game animals, birds and fish to officers of other states.

17-3-30. [Sending game animals, birds and fish to officers of other states.]

The state warden [director of the department of game and fish] may, upon application from the game and fish warden or corresponding officer of any other state, procure and transmit to such officer alive specimens of the game animals, birds and fish of this state to be used for scientific or propagating purposes.

History: Laws 1912, ch. 85, 43; Code 1915, 2466; C.S. 1929, 57-251; 1941 Comp., 43-318; 1953 Comp., 53-3-24.



Section 17-3-31 - Permit to capture or destroy protected game damaging crops or property; beavers.

17-3-31. [Permit to capture or destroy protected game damaging crops or property; beavers.]

The state game and fish warden [director of the department of game and fish] may grant permits to owners or lessees of land and for the capture or destruction on their lands of any protected game doing damage to their cultivated crops or property; provided, that on said permit or permits so issued as aforesaid, the state game and fish warden shall fix the numerical limit of any protected game so to be captured or destroyed and shall also therein fix the time limit within which any such protected game shall be so captured.

The state game and fish warden shall also grant permits, preferably to owners or lessees of land, for the capture of such beaver as interfere with the operation of any lawful canal, ditch or dam, or cause or threaten the destruction of private property and for the capture of beaver to be transferred from one stream to another; provided, however, that all skins of beaver taken under the provisions of this section shall be turned in to the state game and fish warden, to be by him sold and one-half of the proceeds therefor to be by said state game and fish warden conveyed into the game protection fund and the other one-half of the proceeds to be by said state game and fish warden turned over to the holder of said permit.

History: Code 1915, ch. 47, 84, added by Laws 1919, ch. 133, 9; C.S. 1929, 57-326; 1941 Comp., 43-319; 1953 Comp., 53-3-25.



Section 17-3-32 - Importing game animals; permits.

17-3-32. Importing game animals; permits.

In order to protect game animals, birds and fish against importation of undesirable species and introduction of infectious or contagious diseases, it is a misdemeanor to import any live animals, birds or fish into this state, except domesticated animals or domesticated fowl or fish from government hatcheries, without first obtaining a permit from the department of game and fish.

History: Laws 1927, ch. 37, 1; C.S. 1929, 57-501; 1941 Comp., 43-320; 1953 Comp., 53-3-26; Laws 1963, ch. 213, 4.



Section 17-3-32.1 - Exceptions from certain permits.

17-3-32.1. Exceptions from certain permits.

The provisions of Sections 17-2-14 and 17-3-32 NMSA 1978 shall not apply to any raptor belonging to and used by a nonresident under a valid falconer's license or permit from another state, providing that the importation into and possession within New Mexico is only for purposes of transit or to hunt mammals or birds during legal falconry or nongame seasons; except that any nonresident who uses a raptor to hunt any mammal or bird in New Mexico shall otherwise abide by regulations established with reference to hunting by nonresident falconers in the state.

History: Laws 1979, ch. 109, 1.



Section 17-3-33 - Presumption from possession of game or fish without license; showing license to officer.

17-3-33. Presumption from possession of game or fish without license; showing license to officer.

The possession of game or fish at any time unaccompanied by a proper and valid license, game tag, certificate or permit or invoice, as provided in Chapter 17 NMSA 1978, shall be prima facie evidence that such game or fish was unlawfully taken and is unlawfully held in possession, and it shall be the duty of every person having possession or control of game or fish to produce the proper license, game tag, certificate, permit or invoice when one is required by Chapter 17 NMSA 1978 on demand of any officer, and to permit the same to be copied by such officer. Violation of any provision of this section is a misdemeanor and is punishable as provided by Section 17-2-10 NMSA 1978.

History: Laws 1912, ch. 85, 14; Code 1915, 2437; C.S. 1929, 57-222; 1941 Comp., 43-321; 1953 Comp., 53-3-27; 1979, ch. 340, 10.



Section 17-3-34 - Revocation of license, certificate or permit for violation of law; notice and hearing; judicial review.

17-3-34. Revocation of license, certificate or permit for violation of law; notice and hearing; judicial review.

A. If the holder of any license, certificate or permit persistently, flagrantly or knowingly violates or countenances the violation of any of the provisions of Chapter 17 NMSA 1978 or of any regulations referred to in Section 17-2-10 NMSA 1978, the license, certificate or permit shall be revoked by the state game commission after reasonable notice given the accused of the alleged violation and after the accused is afforded an opportunity to appear and show cause against the charges.

B. At the hearing, the state game commission shall cause a record of the hearing to be made and shall allow the person charged to examine witnesses testifying at the hearing. Any person whose license, certificate or permit has been revoked by the commission may appeal to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: Laws 1912, ch. 85, 35; Code 1915, 2458; C.S. 1929, 57-244; 1941 Comp., 43-322; 1953 Comp., 53-3-28; Laws 1977, ch. 290, 4; 1998, ch. 55, 26; 1999, ch. 265, 27.






Part 2 - REGULATED SHOOTING PRESERVE ACT

Section 17-3-35 - Short title.

17-3-35. Short title.

This act [17-3-35 to 17-3-42 NMSA 1978] may be cited as the Regulated Shooting Preserve Act.

History: 1953 Comp., 53-3-29, enacted by Laws 1957, ch. 194, 1.



Section 17-3-36 - Regulated shooting preserves; fees.

17-3-36. Regulated shooting preserves; fees.

The state game commission may issue licenses authorizing the establishment and operation of regulated propagated game bird shooting preserves on private lands when in the judgment of the commission such areas will not conflict with any reasonable prior interest. The commission shall govern and prescribe by regulation the following:

A. the minimum and maximum size of the areas, including the type of fences and signs;

B. the method of hunting;

C. the open and closed seasons, which need not conform to the regular hunting seasons;

D. the releasing, possession and use of legally propagated pen-raised game birds on the preserves; and

E. the fee for the licenses, which shall be just and reasonable.

History: 1953 Comp., 53-3-30, enacted by Laws 1957, ch. 194, 2; 1992, ch. 29, 5.



Section 17-3-37 - Definition.

17-3-37. Definition.

"Game bird," as used in the Regulated Shooting Preserve Act [17-3-35 NMSA 1978], means pheasant, quail, chukar and mallards.

History: 1953 Comp., 53-3-31, enacted by Laws 1957, ch. 194, 3; 1961, ch. 33, 1; 1967, ch. 5, 1.



Section 17-3-38 - Tags.

17-3-38. Tags.

All game birds taken from preserves shall be tagged, with tags to be furnished by the commission at a reasonable fee, before being transported.

History: 1953 Comp., 53-3-32, enacted by Laws 1957, ch. 194, 4.



Section 17-3-39 - Special nonresident licenses.

17-3-39. Special nonresident licenses.

The commission may issue special nonresident bird licenses to nonresidents to hunt on regulated shooting preserves with the owner's consent for legally propagated game birds upon the payment of a license fee of five dollars and twenty-five cents ($5.25). The license must be carried on the person at all times when hunting on private shooting preserves.

Five dollars ($5.00) of the special nonresident bird license fee is to be paid to the state game and fish department. Twenty-five cents ($.25) of the fee is to be retained by the issuing agent.

History: 1953 Comp., 53-3-33, enacted by Laws 1957, ch. 194, 5.



Section 17-3-40 - Regular licenses.

17-3-40. Regular licenses.

Residents or nonresidents may hunt on private shooting preserves when possessed of the appropriate bird or hunting license. All hunting on shooting preserves covered in the Regulated Shooting Preserve Act shall be done only with the consent of the owner of the private preserve.

History: 1953 Comp., 53-3-34, enacted by Laws 1957, ch. 194, 6; 2011, ch. 186, 6.



Section 17-3-41 - Commercial operation of.

17-3-41. Commercial operation of.

Operators of private shooting preserves may charge fees for hunting on the preserves.

History: 1953 Comp., 53-3-35, enacted by Laws 1957, ch. 194, 7.



Section 17-3-42 - Revocation of permits.

17-3-42. Revocation of permits.

Any permit issued under the Private [Regulated] Shooting Preserve Act [17-3-35 NMSA 1978] may be revoked for a violation of any provision or any regulation made by the commission relating to the act.

History: 1953 Comp., 53-3-36, enacted by Laws 1957, ch. 194, 8.






Part 3 - AIRBORNE HUNTING ACT

Section 17-3-43 - Short title.

17-3-43. Short title.

Sections 17-3-43 through 17-3-47 NMSA 1978 may be cited as the "Airborne Hunting Act".

History: 1953 Comp., 53-3-37, enacted by Laws 1973, ch. 13, 1.



Section 17-3-44 - Definitions.

17-3-44. Definitions.

As used in the Airborne Hunting Act [17-3-43 NMSA 1978]:

A. "aircraft" means any contrivance used for flight in the air; and

B. "menacing" means threatening, harassing or having the intent to injure, capture or kill.

History: 1953 Comp., 53-3-38, enacted by Laws 1973, ch. 13, 2.



Section 17-3-45 - Shooting from aircraft; causing injury by aircraft; penalty.

17-3-45. Shooting from aircraft; causing injury by aircraft; penalty.

It is a misdemeanor punishable by imprisonment in excess of six months but less than one year or a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500) for any person while airborne in an aircraft to:

A. shoot or attempt to shoot for the purpose of injuring, capturing or killing any bird, fish or other animal;

B. fly or attempt to fly the aircraft in any manner intentionally menacing to any bird, fish or other nondomestic animal which causes the bird, fish or other nondomestic animal to move from its chosen place of rest or change its direction of travel; or

C. knowingly participate in using an aircraft for any purpose referred to in Subsection A or B.

History: 1953 Comp., 53-3-39, enacted by Laws 1973, ch. 13, 3.



Section 17-3-46 - Applicability.

17-3-46. Applicability.

The Airborne Hunting Act [17-3-43 NMSA 1978] shall not apply to any person who is employed as an authorized agent of the state or federal government or is operating under a permit of the state granted by the director of the department of game and fish.

History: 1953 Comp., 53-3-40, enacted by Laws 1973, ch. 13, 4.



Section 17-3-47 - Permit.

17-3-47. Permit.

The director of the department of game and fish may grant a permit to any person to carry out acts which are prohibited by the Airborne Hunting Act [17-3-43 NMSA 1978]. Permits shall be granted only to protect or aid in the administration or protection of land, water, wildlife, livestock, domesticated animals, human life or crops. Each person operating under a permit shall report to the director of the department of game and fish each calendar quarter, the number of birds, fishes and other animals so injured, captured or killed.

History: 1953 Comp., 53-3-41, enacted by Laws 1973, ch. 13, 5.






Part 4 - PENALTIES

Section 17-3-48 - Purchase or use of license, certificate or permit, or hunting or fishing while under suspension or revocation; penalty.

17-3-48. Purchase or use of license, certificate or permit, or hunting or fishing while under suspension or revocation; penalty.

Any person who purchases a hunting or fishing license, or hunts or fishes during the period in which his hunting or fishing license, permit or certificate has been revoked or suspended in accordance with Section 17-2-10 or 17-3-34 NMSA 1978 is guilty of a misdemeanor and shall be punished as provided by Section 17-2-10 NMSA 1978.

History: 1978 Comp., 17-3-48, enacted by Laws 1979, ch. 340, 11.



Section 17-3-49 - Computer-assisted remote hunting prohibited; penalties.

17-3-49. Computer-assisted remote hunting prohibited; penalties.

A. A person shall not:

(1) engage in computer-assisted remote hunting;

(2) provide or operate facilities for the purpose of computer-assisted remote hunting;

(3) create, maintain, provide, advertise or sell computer software or an internet web site for the purpose of computer-assisted remote hunting; or

(4) entice, possess or confine an animal or bird for the purpose of computer-assisted remote hunting.

B. A person who violates the provisions of this section shall be sentenced in accordance with the provisions of Section 17-2-10 NMSA 1978.

C. When a person who violates the provisions of this section possesses a license, certificate or permit issued by the state game commission, the license, certificate or permit shall be subject to revocation by the commission pursuant to Sections 17-1-14 and 17-3-34 NMSA 1978.

D. As used in this section:

(1) "computer-assisted remote hunting" means the use of a computer or other electronic device, equipment or software to access the internet and remotely control the aiming and discharge of a bow, crossbow or firearm of any kind for the purpose of hunting, taking or capturing an animal or bird; and

(2) "facilities for computer-assisted remote hunting" means the real property and improvements on the property associated with computer-assisted remote hunting, including hunting blinds, offices and rooms equipped to facilitate computer-assisted remote hunting.

History: Laws 2006, ch. 86, 1.









Article 4 - Propagation of Fish and Game

Section 17-4-1 - Power of state game commission to acquire land.

17-4-1. [Power of state game commission to acquire land.]

The state game commission of the state of New Mexico is hereby authorized and empowered to acquire by purchase, gift, bequest or lease; and to hold, develop and improve lands for fish hatcheries, game farms, game refuges, bird refuges, resting and nesting grounds, field stations, dams, lakes, ditches, flumes, waterways, pipelines, canals, rights-of-way, trails, roads and for all purposes incidental to the propagation, preservation, protection and management of the game, birds, fish and wildlife of the state of New Mexico.

History: Laws 1939, ch. 223, 1; 1941 Comp., 43-401; Laws 1947, ch. 48, 1; 1953 Comp., 53-4-1.



Section 17-4-2 - Eminent domain power; abandonment or relinquishment of property acquired.

17-4-2. Eminent domain power; abandonment or relinquishment of property acquired.

Any property or rights-of-way required for use by the state game commission may be acquired as for a public purpose and as a matter of public necessity under the power of eminent domain, by and with the written approval of the board of county commissioners of the county in which the property or rights-of-way sought are located, in an action instituted and prosecuted in the name of the state, according to the procedure for condemnation provided by the Eminent Domain Code [42A-1-1 NMSA 1978]. Provided nevertheless, that any property right acquired under the provisions of this section, if and when the use for which it was acquired has been abandoned for three years or otherwise relinquished, shall revert to the grantor from whom it was derived.

History: Laws 1939, ch. 223, 2; 1941 Comp., 43-402; Laws 1947, ch. 48, 2; 1953 Comp., 53-4-2; Laws 1981, ch. 125, 47.



Section 17-4-3 - Exchange, sale, lease, sublease and assignment of lands by commission; proceeds.

17-4-3. [Exchange, sale, lease, sublease and assignment of lands by commission; proceeds.]

The state game commission, except as herein limited, is authorized to exchange, sell, lease, sublease or assign any interest in any lands and leases heretofore or hereafter acquired including but not limited to the sale or lease of timber, oil, gas, minerals or any other severable product of or interest in real estate, when, in the judgment of said commission, such transaction will be in the interest of the state game commission and said lands, leases, products or severable parts thereof, are, in the opinion of such commission, no longer necessary for the purposes for which such lands were acquired or where such lease or sublease will not materially interfere with or conflict with the use of such lands for the purpose for which they were acquired. The proceeds of any such sale, exchange, lease or assignment shall be converted into the game protection fund and disbursed as the other moneys in said fund are disbursed.

History: Laws 1939, ch. 223, 3; 1941 Comp., 43-403; 1953 Comp., 53-4-3; Laws 1955, ch. 86, 1.



Section 17-4-4 - Sale of former state bird farm; mineral rights reserved.

17-4-4. [Sale of former state bird farm; mineral rights reserved.]

The sale of the surface and water rights, but not the mineral rights, notwithstanding any other provision of the law, to the highest bidder after advertised for public bid of approximately eighty-seven acres of land and improvements, known as the former state bird farm, located at the northern boundary of the city of Carlsbad in Eddy county, New Mexico is approved. The advertisement for public bid shall be made after the effective date of this act.

History: 1953 Comp., 53-4-3.1, enacted by Laws 1973, ch. 260, 1.



Section 17-4-5 - Fish hatcheries established by United States; exemption from state laws.

17-4-5. [Fish hatcheries established by United States; exemption from state laws.]

In case the United States shall establish one or more fish hatching and fish cultural stations in the state of New Mexico, the United States commissioner of fisheries and his duly authorized agents are hereby accorded the right to conduct fish hatching and fish culture and all operations connected therewith, in any manner and at any time that may be by them considered necessary and proper, any fisheries laws of this state to the contrary notwithstanding.

History: Laws 1927, ch. 59, 1; C.S. 1929, 57-601; 1941 Comp., 43-404; 1953 Comp., 53-4-4.



Section 17-4-6 - Hunting and fishing on private property; posting; penalty.

17-4-6. Hunting and fishing on private property; posting; penalty.

A. Whenever the owner or lessee desires to protect or propagate game birds, animals or fish within the owner's or lessee's enclosure or pasture, the owner or lessee shall publish notices in English and Spanish warning all persons not to hunt or fish within the enclosure or pasture. The notices shall be posted in at least six conspicuous places on the premises and published for three consecutive weeks in a newspaper of general circulation in the county where the premises are situated. In the event a public road enters or crosses the enclosure or pasture, an additional notice shall be posted conspicuously within three hundred yards of the point where each public road enters the posted property.

B. After the publication and posting, it is a misdemeanor for any person to enter the premises for the purpose of hunting or fishing or to kill or injure any bird, animal or fish within the enclosure or pasture without permission of the owner or lessee.

C. No person engaged in hunting, fishing, trapping, camping, hiking, sightseeing, the operation of watercraft or any other recreational use shall walk or wade onto private property through non-navigable public water or access public water via private property unless the private property owner or lessee or person in control of private lands has expressly consented in writing.

D. Nothing in this act shall be interpreted to affect or influence whether a water is a navigable water or a water of the United States for purposes of the federal Clean Water Act of 1977, 33 U.S.C. 1251 et seq.

History: Laws 1912, ch. 85, 10; Code 1915, 2433; C.S. 1929, 57-215; 1941 Comp., 43-405; 1953 Comp., 53-4-5; Laws 1963, ch. 213, 5; 1965, ch. 172, 1; 2015, ch. 34, 1.



Section 17-4-7 - Liability of landowner permitting persons to hunt, fish or use lands for recreation; duty of care; exceptions.

17-4-7. Liability of landowner permitting persons to hunt, fish or use lands for recreation; duty of care; exceptions.

A. Any owner, lessee or person in control of lands who, without charge or other consideration, other than a consideration paid to the landowner by the state, the federal government or any other governmental agency, grants permission to any person or group to use the owner's, lessee's or land controller's lands for the purpose of hunting, fishing, trapping, camping, hiking, sightseeing, the operation of aircraft or any other recreational use does not thereby:

(1) extend any assurance that the premises are safe for such purpose;

(2) assume any duty of care to keep such lands safe for entry or use;

(3) assume responsibility or liability for any injury or damage to or caused by such person or group; or

(4) assume any greater responsibility, duty of care or liability to such person or group than if permission had not been granted and the person or group were trespassers.

B. This section shall not limit the liability of any landowner, lessee or person in control of lands that may otherwise exist by law for injuries to any person granted permission to hunt, fish, trap, camp, hike, sightsee, operate aircraft or use the land for recreation in exchange for a consideration, other than a consideration paid to the landowner by the state, the federal government or any other governmental agency.

History: 1953 Comp., 53-4-5.1, enacted by Laws 1967, ch. 6, 1; 2011, ch. 63, 1.



Section 17-4-8 - Parks or waters for propagation of game or fish; license required.

17-4-8. [Parks or waters for propagation of game or fish; license required.]

No person shall have or maintain any park, enclosure, lake or body of water for the purpose of keeping or propagating therein any game or game fish for sale, nor shall any living game or game fish from such park, enclosure, lake or body of water be sold or offered for sale, unless the owner, proprietor or lessee thereof shall first procure a license as hereinafter provided.

History: Laws 1912, ch. 85, 59; Code 1915, 2482; C.S. 1929, 57-301; 1941 Comp., 43-406; 1953 Comp., 53-4-6.



Section 17-4-9 - Unlicensed parks or lakes deemed public nuisance; abatement; liberation of game or fish; each day separate offense.

17-4-9. [Unlicensed parks or lakes deemed public nuisance; abatement; liberation of game or fish; each day separate offense.]

Any park, enclosure, lake or body of water maintained in violation of this chapter shall be deemed a continuing public nuisance and may be abated as provided by law for the abatement of public nuisances and the game or game fish therein liberated, or any obstruction to the free ingress or egress of fish removed, and each day the same is maintained in violation hereof, shall be a separate offense.

History: Laws 1912, ch. 85, 60; Code 1915, 2483; C.S. 1929, 57-302; 1941 Comp., 43-407; 1953 Comp., 53-4-7.



Section 17-4-10 - Transportation of game or fish taken from unlicensed parks or waters prohibited.

17-4-10. [Transportation of game or fish taken from unlicensed parks or waters prohibited.]

No person shall transport or sell, keep or expose or offer for transportation or sale any game or game fish, taken from any park, enclosure, lake or body of water, public or private, unless the same be licensed as provided in this chapter, and then only as provided in this division, and this section shall apply to game and fish held by private ownership as well as to game and fish the ownership of which may be acquired under this chapter.

History: Laws 1912, ch. 85, 61; Code 1915, 2484; C.S. 1929, 57-303; 1941 Comp., 43-408; 1953 Comp., 53-4-8.



Section 17-4-11 - Licensing of private lakes and parks; "proprietor" defined.

17-4-11. [Licensing of private lakes and parks; "proprietor" defined.]

The provisions of this article in relation to private parks and lakes, the licensing thereof for the keeping and propagation of game and game fish therein, and permitting the same thereof, shall apply to every park or lake or such part thereof, as is on land held by private ownership, and to every lake, the water of which, or the right to use of such water, in whole or in part, has been or may hereafter be acquired under the laws of this state or of the United States, for irrigation purposes, and the owner of such land or water right shall be deemed the proprietor of such park or lake, and of the game or fish therein to the extent of his ownership of such land or water right.

History: Laws 1912, ch. 85, 62; Code 1915, 2485; C.S. 1929, 57-304; 1941 Comp., 43-409; 1953 Comp., 53-4-9.



Section 17-4-12 - Application for license; contents; maximum area; fencing.

17-4-12. [Application for license; contents; maximum area; fencing.]

Any person having already established or desiring to establish or maintain a park or lake for the purpose of keeping or propagating and selling the game or game fish therein or to be placed therein, shall apply in writing to the warden [director of the department of game and fish] stating the name, location, extent and proprietorship of the same, and kind and as near as may be, the number of game or game fish kept or desired to be kept therein, the term for which the license is desired and inclosing the fee therefor, and if upon examination by the warden it shall appear that the application is in good faith, and in other respects proper and reasonable, he shall grant to such applicant a license therefor; provided that the maximum area that may be included within any park shall not exceed three thousand two hundred acres, and that every park shall be enclosed by a game proof fence which shall conform to specifications required by the state game commission.

History: Laws 1912, ch. 85, 63; Code 1915, 2486; C.S. 1929, 57-305; Laws 1937, ch. 107, 1; 1941 Comp., 43-410; 1953 Comp., 53-4-10.



Section 17-4-13 - Form of license.

17-4-13. [Form of license.]

Such license shall be substantially in the following form:

STATE OF NEW MEXICO.

Department of Game and Fish.

Licensed Parks and Lakes.

No. ........... Class A.

Santa Fe ... 19 ...

This certifies that ...... proprietor of a (public or private) (park or lake) called ...... and situated on ...... Sec. ...... Twp. ...... Range ... in ...... county, New Mexico, is hereby authorized to keep and propagate therein and dispose of as provided by law the following (game quadrupeds, birds or fish), viz.: ...... together with such additions thereto (with the natural increase of all) as may be hereafter lawfully acquired. This license expires ...... years after date.

..........................................Warden [Director].

History: Laws 1912, ch. 85, 64; Code 1915, 2487; C.S. 1929, 57-306; 1941 Comp., 43-411; 1953 Comp., 53-4-11.



Section 17-4-14 - Reduction in flow of water detrimental to fish in stream prohibited.

17-4-14. [Reduction in flow of water detrimental to fish in stream prohibited.]

No person owning or controlling any reservoir, lake or body of water into which public waters flow and which furnishes the water supply in whole or in part to any stream containing game fish shall divert or lessen such water in flow or supply to an extent detrimental to the fish in such stream, reservoir, lake or body of water.

History: Laws 1912, ch. 85, 65; Code 1915, 2488; C.S. 1929, 57-307; 1941 Comp., 43-412; 1953 Comp., 53-4-12.



Section 17-4-15 - Game and fish in licensed private parks or lakes property of licensee; hunting or fishing in any licensed park or lake without consent prohibited; reduction of game or fish in private preserve; permit.

17-4-15. [Game and fish in licensed private parks or lakes property of licensee; hunting or fishing in any licensed park or lake without consent prohibited; reduction of game or fish in private preserve; permit.]

Except as in this division otherwise provided, all game and fish, with the natural increase thereof, held or confined in any private preserve, park or lake, licensed under the provisions of this act shall, during the existence of the license or any renewal thereof, be deemed the property of the licensee of the same to the extent that he may lawfully retain, pursue, capture, kill, use, sell or dispose of the game or fish therein in any quantity, in any manner and at any time of the year, and the pursuit, capture, wounding or killing of any game or fish in any licensed preserve, park or lake, public or private, without the consent of the proprietor, shall be unlawful; provided, that the aggregate number of game animals or fish in any licensed private preserve, park or lake, which contained game or fish belonging to the state at the time or date of the issuing of such license, shall not be lessened by the killing, use, sale or disposition thereof, it being the purpose of this provision to restrict such killing, use, sale and disposition to a number not exceeding in the aggregate the natural increase. If by reason of controlling necessity or for the purpose of stocking or replenishing some other park or lake, any proprietor of a licensed preserve, park or lake may desire to lessen the aggregate number above provided for, the state game and fish warden [director of the department of game and fish] may, on being satisfied of the property [propriety] thereof, grant a permit therefor.

History: Laws 1912, ch. 85, 66; Code 1915, 2489; Laws 1915, ch. 101, 18; C.S. 1929, 57-308; 1941 Comp., 43-413; 1953 Comp., 53-4-13.



Section 17-4-16 - Invoice to be delivered to purchaser; form; duplicate mailed to director.

17-4-16. [Invoice to be delivered to purchaser; form; duplicate mailed to director.]

When the proprietor of any licensed park or lake of class A shall sell or dispose of any game or game fish as herein provided, he shall, at the same time deliver to the purchaser or donee or attach thereto an invoice signed by such proprietor or his agent, stating the number of the license and name of such park, or lake, the date of disposition, the kind, and as near as practicable the number and weight of such game or fish, the name and address of the purchaser, consignee or donee. Such invoice shall authorize transportation within this state, possession and use for thirty days after its date, and shall be substantially in the following form:

STATE OF NEW MEXICO.

Department of Game and Fish.

Private Parks and Lakes - Invoice.

Name of park or lake ...... Class A. No. of license ...... Date ...... 19 ...

Kind and number of game and fish ...... Weight of same ...... lbs. Name of consignee ...... Address of consignee ......

This authorizes transportation within this state, possession and sale for thirty days after date if attached to article.

.........................Proprietor.

By .......................... Agent.

Such proprietor or his agent shall at the same time mail, postpaid, a duplicate of such invoice to the warden [director of the department of game and fish] at Santa Fe.

History: Laws 1912, ch. 85, 67; Code 1915, 2490; C.S. 1929, 57-309; 1941 Comp., 43-415; 1953 Comp., 53-4-15.



Section 17-4-17 - Invoice to be attached during shipment.

17-4-17. [Invoice to be attached during shipment.]

When any such game or fish for which an invoice is required, is to be shipped by rail, express or other carrier, public or private, the invoice shall be securely attached thereto or to the package containing the same in plain sight, and the same may then be lawfully carried and delivered within this state to the consignee named in such invoice.

History: Laws 1912, ch. 85, 68; Code 1915, 2491; C.S. 1929, 57-310; 1941 Comp., 43-416; 1953 Comp., 53-4-16.



Section 17-4-18 - Offering game or fish for sale; storage; keeping in hotel or eating place; invoice to remain attached.

17-4-18. [Offering game or fish for sale; storage; keeping in hotel or eating place; invoice to remain attached.]

If such game or game fish is held, exposed or offered for sale or sold by the consignee or kept in any storage, hotel, restaurant, cafe or boardinghouse, such invoice shall be kept attached thereto as aforesaid until the same shall have been prepared for consumption.

History: Laws 1912, ch. 85, 69; Code 1915, 2492; C.S. 1929, 57-311; 1941 Comp., 43-417; 1953 Comp., 53-4-17.



Section 17-4-19 - Copy of invoice to be furnished purchaser upon resale.

17-4-19. [Copy of invoice to be furnished purchaser upon resale.]

In case of a sale or disposition of such game or game fish or any part thereof the vendor shall at the same time make a copy of such invoice and endorse thereon the date of sale, the number and kind of game or fish so disposed of and the name of the purchaser, and sign and deliver the same to the purchaser or donee, who shall keep it attached as aforesaid until the game or fish is prepared for consumption, and the same shall have the same force and effect as the original invoice.

History: Laws 1912, ch. 85, 70; Code 1915, 2493; C.S. 1929, 57-312; 1941 Comp., 43-418; 1953 Comp., 53-4-18.



Section 17-4-20 - Misstatements render invoice void; violation of law; possession of game or fish without invoice unlawful.

17-4-20. [Misstatements render invoice void; violation of law; possession of game or fish without invoice unlawful.]

Any willful misstatement in or any omission of a substantial requirement from any invoice or copy thereof, shall render the same void and be deemed a violation of this chapter, and the possession of any game or game fish without such invoice or a copy thereof attached thereto when so as above required shall be unlawful.

History: Laws 1912, ch. 85, 71; Code 1915, 2494; C.S. 1929, 57-313; 1941 Comp., 43-419; 1953 Comp., 53-4-19.



Section 17-4-21 - Proprietors of licensed private parks and lakes to furnish reports to director.

17-4-21. [Proprietors of licensed private parks and lakes to furnish reports to director.]

The proprietor of every private park and lake licensed under the preceding sections shall, whenever required by the warden [director of the department of game and fish], make and send to the warden [director of the department of game and fish] at Santa Fe a report showing as near as practicable the kind, number, age and sex of the game, and the kind and number or weight of the game fish, added and disposed of during the year preceding and on hand at the date of the report.

History: Laws 1912, ch. 85, 72; Code 1915, 2495; C.S. 1929, 57-314; 1941 Comp., 43-420; 1953 Comp., 53-4-20.



Section 17-4-22 - Channels connecting private lakes under one license; use of screens.

17-4-22. [Channels connecting private lakes under one license; use of screens.]

The rights acquired by the proprietor of a private lake licensed hereunder, and the prohibitions hereof, shall extend to and include all channels connecting a series or group of lakes under one license, and the warden [director of the department of game and fish] may authorize the use of such screens or other appliances as may be necessary to prevent the fish in a licensed lake of class A from escaping, and it shall be the duty of the proprietor to adopt and use such screens or other appliances as the warden [director of the department of game and fish] may direct to prevent the fish in public waters from entering such lake.

History: Laws 1912, ch. 85, 73; Code 1915, 2496; C.S. 1929, 57-315; 1941 Comp., 43-421; 1953 Comp., 53-4-21.



Section 17-4-23 - Lease or grant of private park or lake; lessee or grantee deemed proprietor.

17-4-23. [Lease or grant of private park or lake; lessee or grantee deemed proprietor.]

When the owner of a private park or lake has granted or leased to another the right to keep and propagate game or fish therein, the grantee or lessee shall be deemed the proprietor and entitled to the license.

History: Laws 1912, ch. 85, 74; Code 1915, 2497; C.S. 1929, 57-316; 1941 Comp., 43-422; 1953 Comp., 53-4-22.



Section 17-4-24 - Series of lakes may be included in one license.

17-4-24. [Series of lakes may be included in one license.]

A series or group of lakes under one proprietorship or lease and situated in a reasonable proximity to each other may be included in one license, either as a private lake or licensed preserve.

History: Laws 1912, ch. 85, 75; Code 1915, 2498; C.S. 1929, 57-317; 1941 Comp., 43-423; 1953 Comp., 53-4-23.



Section 17-4-25 - Diverse proprietorship; joint or separate licenses.

17-4-25. [Diverse proprietorship; joint or separate licenses.]

In case of diverse proprietorship the license may be joint if the proprietors so elect, otherwise a separate license shall be required for each interest and the rights thereunder shall be coextensive with or in proportion to such interest.

History: Laws 1912, ch. 85, 76; Code 1915, 2499; C.S. 1929, 57-318; 1941 Comp., 43-424; 1953 Comp., 53-4-24.



Section 17-4-26 - Notices against trespassing to be posted.

17-4-26. [Notices against trespassing to be posted.]

There shall be kept posted conspicuously at every gate where a road or trail enters or crosses each licensed park or preserve, and at conspicuous places along the border of each licensed lake, plain notices not less than one foot square, stating that the same is private property, and warning persons against trespassing thereon.

History: Laws 1912, ch. 85, 77; Code 1915, 2500; Laws 1915, ch. 101, 19; C.S. 1929, 57-319; 1941 Comp., 43-425; 1953 Comp., 53-4-25.



Section 17-4-27 - Transfer of license required upon transfer of interest.

17-4-27. [Transfer of license required upon transfer of interest.]

In case of a transfer of proprietorship or interest in any park, lake or preserve, the transferee, shall, within thirty days thereafter procure from the warden [director of the department of game and fish] a transfer of the license endorsed on the back thereof.

History: Laws 1912, ch. 85, 78; Code 1915, 2501; C.S. 1929, 57-320; 1941 Comp., 43-426; 1953 Comp., 53-4-26.



Section 17-4-28 - Parks, lakes and preserves; license; fees.

17-4-28. Parks, lakes and preserves; license; fees.

A. Licenses for private parks, lakes and preserves may be for one year, and any license shall be renewed annually at the request of the licensee.

B. The director of the department of game and fish shall charge and collect just and reasonable fees for the following permits under Sections 17-4-8 through 17-4-28 NMSA 1978, as determined by regulation of the state game commission:

(1) permit to capture or exchange;

(2) quadruped park license;

(3) each renewal of each quadruped park license;

(4) one lake license;

(5) each renewal of one lake license;

(6) each additional lake license;

(7) each renewal of each additional lake license; and

(8) each certificate, permit or license not provided for in this section.

History: Laws 1912, ch. 85, 79; Code 1915, 2502; C.S. 1929, 57-321; 1941 Comp., 43-427; 1953 Comp., 53-4-27; Laws 1973, ch. 141, 1; 1992, ch. 29, 6.



Section 17-4-29 - Floating logs in fish stream; restocking; penalty.

17-4-29. Floating logs in fish stream; restocking; penalty.

All persons floating logs, timber, lumber, ties or poles in any stream containing game fish shall, for each mile of the streams used, annually deposit one thousand trout fry or fingerlings at times and places designated by the department of game and fish. Any person failing to comply with the provisions of this section is guilty of a misdemeanor.

History: Laws 1912, ch. 85, 80; Code 1915, 2503; C.S. 1929, 57-322; 1941 Comp., 43-428; 1953 Comp., 53-4-28; Laws 1963, ch. 213, 6.



Section 17-4-30 - Federal aid.

17-4-30. [Federal aid.]

The state of New Mexico hereby assents to the provisions of the act of congress of the United States of America entitled "An act to provide that the United States shall aid the states in fish restoration and management projects, and for other purposes," approved August 9, 1950 (Public Law 681, 81st Congress), and the state game commission is hereby authorized and directed to perform all such acts as may be necessary to the conduct and establishment of cooperative fish restoration and management projects, as defined by said act of congress and in compliance with said act, and rules and regulations promulgated by the secretary of agriculture [secretary of the interior] thereunder.

History: 1941 Comp., 43-429, enacted by Laws 1951, ch. 66, 1; 1953 Comp., 53-4-29.



Section 17-4-31 - Federal funds; disbursement.

17-4-31. [Federal funds; disbursement.]

The state game commission is authorized to receive any moneys to which the state of New Mexico may become entitled under the aforesaid act of congress, such moneys, when received, to be deposited with the treasurer of the state of New Mexico to the credit of the state game protection fund, expended for the purpose designated and withdrawn as other moneys are withdrawn from the state game protection fund.

History: 1941 Comp., 43-430, enacted by Laws 1951, ch. 66, 2; 1953 Comp., 53-4-30.



Section 17-4-32 - Destruction of boundary markers ; penalty

17-4-32. Destruction of boundary markers [; penalty]

Every person who shall willfully, maliciously and without cause, break down, injure, remove or destroy any sign, marker or poster erected for the purpose of designating the boundaries of any tract of land, refuge, sanctuary for wildlife, or for the purpose of designating the boundaries of a hunting area set forth by the state game commission, or under the direction of the director of the department of game and fish, shall, upon conviction thereof, be guilty of a petty misdemeanor.

History: 1953 Comp., 53-4-31, enacted by Laws 1965, ch. 73, 1.



Section 17-4-33 - Gaining access into nature program; policy; additional powers of state game commission.

17-4-33. Gaining access into nature program; policy; additional powers of state game commission.

A. It is the policy of the state of New Mexico to encourage and promote wildlife-associated recreation in New Mexico and to provide for public participation in the use of available natural resources in a manner that will benefit the general public in its enjoyment of public assets and the state and its political subdivisions in increased economic development.

B. To implement the state policy, the state game commission shall develop and administer a "gaining access into nature program" pursuant to the provisions of this section.

C. In addition to its other powers, in order to develop and administer the gaining access into nature program, the state game commission may:

(1) designate areas and properties under its control where activities other than hunting, fishing and trapping are available to the public;

(2) designate activities that may take place on properties under its control and designate conditions and qualifications for the activities;

(3) enter into partnership and joint powers agreements, leases and other contractual arrangements with other state agencies, private landowners and other private entities to jointly administer, promote and expand the gaining access into nature program;

(4) issue permits, special use licenses and other authorizations for access to individuals and organizations to access state game commission properties for purposes of participating in gaining access into nature programs and charge fees for the access privileges; provided that the fees do not exceed the reasonable costs associated with developing and administering the gaining access into nature program;

(5) engage in public outreach programs to identify through public meetings, surveys and educational programs the interests of the public that may be best served by the gaining access into nature program;

(6) adopt such rules as it deems necessary for programs, events or other activities to properly implement the goals and the administration of the gaining access into nature program; and

(7) subject to appropriation by the legislature, expend money from the game protection fund necessary to develop and administer the gaining access into nature program, including:

(a) the reasonable costs of improving habitat and properties in order to make them suitable for the public uses intended;

(b) costs of personnel necessary to service the properties being used for the program and to provide informational and interpretive services on the properties;

(c) the reasonable costs of maintenance and repair of habitat and properties being used for public access under the provisions of this section; and

(d) costs associated with issuing permits, licenses and other authorizations for access.

D. All money collected from issuing and selling gaining access into nature permits, licenses and other authorizations for access shall be deposited in the game protection fund.

History: Laws 2005, ch. 173, 1.



Section 17-4-34 - Habitat management stamp; fund; expenditure for habitat management; exception.

17-4-34. Habitat management stamp; fund; expenditure for habitat management; exception.

A. On and after April 1, 2006, each of the following licenses or permits shall include a habitat management stamp. The fee for a habitat management stamp shall be three dollars ($3.00). Each of the following licenses or permits shall not be considered to be a proper and valid license unless the licensee can demonstrate, by a stamp, check off or other official mark, that the fee for the habitat management stamp has been paid, provided that an individual purchaser shall be required to purchase only one stamp each license year, regardless of the number of licenses or permits purchased by that purchaser:

(1) a resident or nonresident license specified in Section 17-3-13 NMSA 1978; or

(2) a wildlife-associated recreation permit issued by the state game commission pursuant to Section 17-1-4 NMSA 1978.

B. Revenue from the sale of habitat management stamps shall be deposited in the "habitat management fund", hereby created in the state treasury. The fund shall consist of money appropriated and transferred to the fund and revenue from the sale of habitat management stamps deposited in the fund. Earnings from investment of the fund shall be credited to the fund. Any unexpended or unencumbered balance remaining at the end of a fiscal year shall not revert. Disbursements from the fund shall be made upon warrants drawn by the secretary of finance and administration pursuant to vouchers signed by the director of the department of game and fish.

C. Upon appropriation by the legislature, money in the habitat management fund may be expended by the state game commission only for the improvement, maintenance, development and operation of property for fish and wildlife habitat management.

D. A habitat management stamp shall not be required for persons under the age of eighteen.

History: Laws 2005, ch. 177, 2.



Section 17-4-35 - Aquatic invasive species control.

17-4-35. Aquatic invasive species control.

A. Based on a determination of credible scientific evidence, the director, after consulting with the secretary of energy, minerals and natural resources and with the concurrence of the director of the New Mexico department of agriculture, is authorized to designate:

(1) species of exotic or nonnative animals or plants as aquatic invasive species;

(2) water bodies within the state as infested waters; and

(3) specific requirements to decontaminate conveyances and equipment.

B. Prior to entering a conveyance or equipment into any water body in the state, the owner or person in control of a warning-tagged conveyance or warning-tagged equipment or a conveyance or equipment that has been in an infested water body in New Mexico or elsewhere shall:

(1) have the conveyance or equipment decontaminated by a person or entity approved by the director to effect decontamination, and only the person legally effecting the decontamination is authorized to remove a warning tag and provide certification that the conveyance or equipment is free from infestation; or

(2) have the conveyance or equipment inspected and certified as free from infestation by trained personnel prior to entering a water body or if certification or other documentation of decontamination is not available, otherwise demonstrate compliance with the decontamination requirements established by the director.

C. A law enforcement officer may impound a conveyance or equipment if the person transporting the conveyance or equipment refuses to submit to an inspection authorized by this section and the officer has reason to believe that an aquatic invasive species may be present, or if the conveyance or equipment has a warning tag affixed and the operator of the conveyance is attempting to enter a state water body and cannot provide evidence that the conveyance or equipment has been decontaminated. A law enforcement officer shall take action to prevent equipment or conveyances believed or known to contain an aquatic invasive species and warning-tagged equipment or conveyances from entering a state water body.

D. The impoundment of a conveyance or equipment may continue for a reasonable period necessary to inspect and decontaminate the conveyance or equipment.

E. Notwithstanding any provision to the contrary, no motor vehicle that is drawing a conveyance shall be impounded pursuant to this section.

F. Trained personnel may:

(1) establish, operate and maintain aquatic invasive species check stations and conduct inspections at or adjacent to the entrance to any state-controlled water body or, pursuant to a cooperative agreement, at or adjacent to any county, municipal or federally or privately controlled water body or at or adjacent to the exit point of an infested water body or at a location agreed to by the owner of the conveyance or equipment in order to inspect conveyances and equipment prior to a conveyance or equipment entering, being launched onto or being directly exposed to water bodies of the state or upon the conveyance's or equipment's departure from infested waters;

(2) affix a warning tag to equipment or a conveyance where the presence of an aquatic invasive species has been found;

(3) affix a warning tag to a conveyance or equipment upon the conveyance or equipment leaving an infested water; or

(4) affix a warning tag to a conveyance or equipment that the trained personnel have reason to believe is infested with an aquatic invasive species based on its point of origin or use.

G. Except for state, local, tribal or federal agencies and their respective agents, employees and contractors while performing their duties or contractual obligations specific to management or control of an aquatic invasive species, it is unlawful for a person to:

(1) knowingly possess, import, export, ship or transport an aquatic invasive species into, within or from the state;

(2) knowingly release, place, plant or cause to be released, placed or planted an aquatic invasive species into a water body or adjacent to a water body where it reasonably might be anticipated to be introduced into a water body that is not infested;

(3) remove a warning tag other than as provided pursuant to this section;

(4) introduce any tagged conveyance or equipment or any equipment or conveyance from which a warning tag has been unlawfully removed into a water body without first having that conveyance or equipment decontaminated and certified pursuant to the provisions of this section; or

(5) knowingly introduce into any water body a conveyance or equipment that has been exposed to an infested water body or a water body in any other state known to contain aquatic invasive species without first being decontaminated and certified pursuant to the provisions of this section.

H. Knowingly or willfully violating any provision of this section as a first offense is a petty misdemeanor. A second or subsequent violation of any provision of this section is a misdemeanor. Any violation is punishable pursuant to Section 31-19-1 NMSA 1978.

I. The director or the director's designee shall coordinate the monitoring of the water bodies of the state for the presence of aquatic invasive species, including privately controlled waters if the director has authorized access to them or has received permission to monitor them from the persons controlling access to such waters.

J. Upon determination of an infested water body in New Mexico, the director shall immediately recommend to the person in control of the infested water body actions to limit access or take other actions to prevent the potential spread of an aquatic invasive species to other water bodies.

K. The commission is authorized to adopt rules pursuant to Section 17-1-26 NMSA 1978, and the secretary of energy, minerals and natural resources is authorized to adopt rules pursuant to Section 16-2-32 NMSA 1978 as necessary to implement and enforce the provisions of this section.

L. The director may enter into cooperative agreements with any federal, state, county or municipal authority or private entity that may be in control of a water body potentially affected by aquatic invasive species.

M. As used in this section:

(1) "aquatic invasive species" means quagga mussels and zebra mussels and other exotic or nonnative aquatic animals, including invertebrates but excluding those species listed as protected in Chapter 17 NMSA 1978, or any plant or animal species whose introduction into an aquatic ecosystem is determined by the director, after consulting with the secretary of energy, minerals and natural resources and with the concurrence of the director of the New Mexico department of agriculture, to cause or be likely to cause harm to the economy, environment or human health or safety;

(2) "commission" means the state game commission;

(3) "conveyance" means a motor vehicle, vessel, trailer or any associated equipment or containers, including, but not limited to, live wells, fish-hauling tanks, ballast tanks, motorized skis and bilge areas that may contain or carry an aquatic invasive species or any other equipment by which aquatic invasive species may be introduced into an aquatic ecosystem;

(4) "decontaminate" means to wash, drain, dry or otherwise treat a conveyance in accordance with guidelines established by the director in order to remove or destroy an aquatic invasive species;

(5) "director" means the director of the department of game and fish;

(6) "equipment" means an article, a tool, an implement, a device or a piece of clothing, including boots and waders, that is capable of containing or transporting water;

(7) "infested water" means a geographic region, water body or water supply system or facility within the state that the director, after consulting with the secretary of energy, minerals and natural resources and with the concurrence of the director of the New Mexico department of agriculture, identifies as carrying or containing an aquatic invasive species or a water body outside the state that has been identified as carrying or containing an aquatic invasive species;

(8) "inspect" means to examine a conveyance or equipment to determine whether an aquatic invasive species is present;

(9) "law enforcement officer" means a state or federal certified law enforcement officer;

(10) "trained personnel" means individuals who have successfully completed the United States fish and wildlife service's aquatic invasive species watercraft inspection and decontamination training, level I or level II, or an equivalent training recognized by the director;

(11) "warning tag" means a tag that is affixed to equipment or a conveyance upon the equipment or conveyance leaving an infested water or upon an inspection determining that the equipment or conveyance contains an aquatic invasive species that requires the equipment or conveyance to be decontaminated; and

(12) "water body" means a natural or impounded surface water, including a stream, river, spring, lake, reservoir, pond, wetland, tank or fountain.

History: Laws 2009, ch. 38, 1; 2010, ch. 89, 1.






Article 5 - Trappers and Fur Dealers

Section 17-5-1 - Declaration of policy.

17-5-1. Declaration of policy.

It is the purpose of Sections 17-5-1 through 17-5-9 NMSA 1978 and the policy of New Mexico to provide an adequate and flexible system for the protection of fur-bearing animals to the end that valuable fur resources shall not be wasted or depleted.

History: Laws 1939, ch. 178, 1; 1941 Comp., 43-501; 1953 Comp., 53-5-1; Laws 1980, ch. 15, 1.



Section 17-5-2 - Fur-bearing and nongame animals defined; property of state.

17-5-2. Fur-bearing and nongame animals defined; property of state.

The following quadrupeds are hereby defined as fur-bearing animals, to wit: muskrat, mink, weasel, beaver, otter, nutria, masked or blackfooted ferret, ringtail cat, raccoon, pine marten, coatimundi, badgers, bobcat and all species of foxes. These animals and their pelts are hereby declared to be the property of the state until they shall have been lawfully taken, killed or captured as provided by Sections 17-5-1 through 17-5-9 NMSA 1978, except as to beaver and beaver pelts, the taking of which shall be subjected to the application of Section 17-3-31 NMSA 1978.

History: Laws 1939, ch. 178, 2; 1941 Comp., 43-502; 1953 Comp., 53-5-2; Laws 1955, ch. 57, 1; 1980, ch. 15, 2; 1981, ch. 342, 1.



Section 17-5-3 - Seasons; special permits to take animals doing damage.

17-5-3. Seasons; special permits to take animals doing damage.

Fur-bearing animals as defined in Section 17-5-2 NMSA 1978 shall be taken only during the seasons declared by regulation of the state game commission promulgated as provided in Section 17-5-4 NMSA 1978. The director may, however, issue permits at any time for the taking of fur-bearing animals doing damage to game, private property, poultry or livestock.

History: Laws 1939, ch. 178, 3; 1941 Comp., 43-503; 1953 Comp., 53-5-3; Laws 1955, ch. 57, 2; 1980, ch. 15, 3.



Section 17-5-4 - State game commission to administer act; rules and regulations.

17-5-4. State game commission to administer act; rules and regulations.

The state game commission is authorized and directed to administer the provisions of Sections 17-5-1 through 17-5-9 NMSA 1978, and to make such rules and regulations and establish such service as it may deem necessary to carry out all the provisions and purposes of those sections. In making such rules and regulations and providing when and by what means fur-bearing animals may be hunted, taken, captured, possessed or killed, the state game commission shall give due regard to the zones of temperatures and to the distribution, abundance, economic value and breeding habits of such animals. Provided, nothing in Sections 17-5-1 through 17-5-9 NMSA 1978 shall interfere with the authority granted to the president of New Mexico state university under Sections 77-15-1 through 77-15-5 NMSA 1978, or shall prevent livestock producers without a permit from the taking of bobcats that are doing damage to livestock.

History: Laws 1939, ch. 178, 4; 1941 Comp., 43-504; 1953 Comp., 53-5-4; Laws 1980, ch. 15, 4.



Section 17-5-5 - Trapper's licenses.

17-5-5. Trapper's licenses.

A. No resident who has reached his twelfth birthday shall capture, trap or possess any fur-bearing animal or attempt to do so without first procuring a resident trapper's license; or, in the case of a resident who has reached his twelfth birthday but not his eighteenth birthday, a resident junior trapper's license.

B. No nonresident shall capture, trap or possess any fur-bearing animal or skunk or coyote or attempt to do so without first procuring a nonresident trapper's license.

C. No nonresident who resides in a state that does not permit New Mexico residents to procure nonresident trapper's licenses may purchase a New Mexico nonresident trapper's license.

D. Trappers shall release all fur-bearing animals trapped during closed seasons, and resident trappers who release all fur-bearing animals during open seasons need not procure a trapper's license.

E. Trappers on official business, paid from state and federal funds and under supervision of the department of game and fish, the New Mexico department of agriculture or the United States fish and wildlife service need not purchase a trapper's license.

F. Trapping of animals, both fur-bearing and nongame, by a resident in order to protect his livestock or domesticated animals or fowl shall not be subject to rules and regulations on trapping made pursuant to Section 17-5-4 NMSA 1978 or to licensing requirements provided in this section.

G. The state game commission may by regulation require holders of trapper's licenses to use bobcat pelt tags and may specify the conditions for use of the tags.

History: Laws 1939, ch. 178, 5; 1941 Comp., 43-505; 1953 Comp., 53-5-5; Laws 1955, ch. 57, 3; 1964 (1st S.S.), ch. 17, 9; 1980, ch. 15, 5; 1981, ch. 342, 2; 1983, ch. 117, 5.



Section 17-5-6 - Fur dealer licenses.

17-5-6. Fur dealer licenses.

A. Except for trappers selling their own catches, any person, firm or corporation engaged in the business of buying or selling unprocessed skins or pelts of any fur-bearing animal is a "fur dealer." It is a misdemeanor to engage in business as a fur dealer or solicit such business without first procuring a fur dealer license, except that resident fur dealers who buy and sell less than fifty skins or pelts of fur-bearing animals each year need not purchase a fur dealer license.

B. Every fur dealer shall file with the department of game and fish, not later than the tenth of each month, a sworn statement showing the number and kind of skins and pelts of fur-bearing animals purchased and sold during the preceding month.

C. The provisions of this section apply to fur dealers who buy and sell the skins or pelts of predatory animals as well as to those who buy and sell the skins or pelts of protected nonpredatory fur-bearing animals.

History: Laws 1939, ch. 178, 6; 1941 Comp., 43-506; 1953 Comp., 53-5-6; Laws 1964 (1st S.S.), ch. 17, 10.



Section 17-5-7 - Disposition of license fees.

17-5-7. [Disposition of license fees.]

All fees for trappers' licenses and fur dealers' licenses shall be collected by the state game warden [director of the department of game and fish] and turned over to the state treasurer to be credited to the game protection fund; provided, that license vendors shall retain ten cents (10 ) for each license sold as compensation for his [their] services, but no regular employee of the state game department shall be entitled to such fee.

History: Laws 1939, ch. 178, 7; 1941 Comp., 43-507; 1953 Comp., 53-5-7.



Section 17-5-8 - Officers authorized to enforce act.

17-5-8. [Officers authorized to enforce act.]

All peace officers, port of entry employees [employees of the motor transportation divisions of the taxation and revenue department] and deputy game wardens [conservation officers] are hereby authorized and required to cooperate fully with the state game commission in the enforcement of this act [17-5-1 to 17-5-9 NMSA 1978]. It shall be the duty of all such persons to make searches, seizures and arrests as in the case of other misdemeanors.

History: Laws 1939, ch. 178, 9; 1941 Comp., 43-509; 1953 Comp., 53-5-9.



Section 17-5-9 - Penalty; revocation of license; sale of pelts.

17-5-9. Penalty; revocation of license; sale of pelts.

Any person who violates or aids, abets or assists in the violation of any provision of Sections 17-5-1 through 17-5-9 NMSA 1978 or any person who makes any false statement as to the residence of any applicant for a trapper's license or fur dealer's license or any nonresident who fraudulently procures a resident license is guilty of a misdemeanor. In addition, the department of game and fish may revoke, for the year in which the violation occurred, the trapper's or fur dealer's license of any person convicted. All skins, pelts or furs involved in the violation remain the property of the state and shall be sold for the benefit of the game protection fund.

History: Laws 1939, ch. 178, 10; 1941 Comp., 43-510; 1953 Comp., 53-5-10; Laws 1963, ch. 213, 7.






Article 6 - Habitat Protection

Section 17-6-1 - Short title.

17-6-1. Short title.

This act [17-6-1 to 17-6-11 NMSA 1978] may be cited as the "Habitat Protection Act".

History: 1953 Comp., 53-6-1, enacted by Laws 1973, ch. 242, 1.



Section 17-6-2 - Definitions.

17-6-2. Definitions.

As used in the Habitat Protection Act:

A. "commission" means the state game commission;

B. "cross-country" means travel over the countryside other than by road;

C. "vehicle" means any motor-powered mechanical device used for conveyance; and

D. "road" means any maintained or unmaintained right-of-way that has been utilized by the public and includes roads, streets, highways and state scenic, recreation or historical trails.

History: 1953 Comp., 53-6-2, enacted by Laws 1973, ch. 242, 2.



Section 17-6-3 - Restrictions on motor vehicle use; recommendations; rules and regulations.

17-6-3. Restrictions on motor vehicle use; recommendations; rules and regulations.

A. When the commission determines that the operation of vehicles within a certain area is or may be damaging to wildlife reproduction, wildlife management or the wildlife habitat of the area, the department, with the concurrence of the private landowner or the land management agency involved, after proper notice, shall hold public meetings in the area affected, on the necessity and desirability of closing such lands to the operation of any vehicles for a stated definite period. Upon finding, after public meetings, that the use of vehicles on such lands is or may be damaging to wildlife reproduction or habitat and that it is necessary and desirable to close such lands to vehicles in order to avoid such damage, the commission shall make and publish an order closing such lands to vehicle operation except on established roads that are marked by appropriate signs.

B. The commission may also recommend to the appropriate land management agency or the legislature that particular areas of land be set aside or made available for recreational vehicles.

C. The commission may also enter into agreements with or recommend to public land management agencies that certain areas be closed to camping during particular open hunting seasons or that camping be permitted only in designated areas during such open hunting seasons.

D. The commission may enter into agreements with private landowners and land management agencies controlling areas that the commission has made recommendations on pursuant to Subsection B of this section. Any such agreement shall stipulate the restrictions, prohibitions and permitted uses of vehicles in such area and the duties of the commission and such private landowner or land management agency relating to the enforcement of the terms of such agreement. Agreements with private landowners may also include provisions for sharing costs of performing any of the functions as set forth in Section 17-6-7 NMSA 1978.

E. The commission shall adopt and file, in accordance with the State Rules Act [14-4-1 NMSA 1978], rules and regulations necessary to carry out the provisions of the Habitat Protection Act, including regulations setting out procedures for hearings and notice.

History: 1953 Comp., 53-6-3, enacted by Laws 1973, ch. 242, 3; 1975, ch. 66, 1.



Section 17-6-4 - Notices of restrictions; posting; publication.

17-6-4. Notices of restrictions; posting; publication.

A. For all areas closed to vehicles pursuant to Section 17-6-3 NMSA 1978, the commission shall cause notices of the restrictions, prohibitions or permitted uses of such areas to be posted prior to their effective date on the main traveled roads entering such areas and at such other locations as the commission deems appropriate.

B. In addition to the public meetings required by Section 17-6-3 NMSA 1978 and posted notices required by Subsection A of this section, the commission shall publish a notice of such restrictions, prohibitions or permitted uses, together with a description of the area, in a newspaper of general circulation in the area of the state affected, for three consecutive weeks prior to the effective date of such restrictions, prohibitions or permitted uses. Copies of the notices of restrictions, prohibitions or permitted uses together with a description or appropriate map of the area affected by the notices shall be made available to the public by the commission.

History: 1953 Comp., 53-6-4, enacted by Laws 1973, ch. 242, 4.



Section 17-6-5 - Prohibition against vehicle travel.

17-6-5. Prohibition against vehicle travel.

It is unlawful for any person to drive a vehicle cross-country on lands where such cross-country driving is prohibited by rule or regulation. Conservation officers may issue citations to and may arrest any person violating the provisions of this section.

History: 1953 Comp., 53-6-5, enacted by Laws 1973, ch. 242, 5; 1975, ch. 86, 2.



Section 17-6-6 - Exceptions.

17-6-6. Exceptions.

The restrictions, prohibitions or permitted uses established pursuant to the Habitat Protection Act do not apply to:

A. public employees acting in the scope of their employment;

B. valid licensees, permittees, lessees or their assignees or designees, of state agencies or public land management agencies, when traveling in the areas or for the specific purposes for which such licenses, permits, leases, assignments or designations were issued or granted; and

C. emergency situations such as fire or other disasters, or where necessary to protect life or property.

History: 1953 Comp., 53-6-6, enacted by Laws 1973, ch. 242, 6.



Section 17-6-7 - Expenditure of funds; functions.

17-6-7. Expenditure of funds; functions.

The commission may expend such funds as become available from the game protection fund, state or federal grants or other sources to carry out the provisions of the Habitat Protection Act including, but not limited to:

A. investigations and surveys of actual or possible wildlife habitat damage by vehicles and the study of areas to be recommended for recreational vehicle use;

B. posting notices of restrictions, prohibitions and permitted use of vehicles;

C. providing maps and other necessary information to the public;

D. an informational and educational program on wildlife habitat preservation and restoration; or

E. the enforcement of the provisions of the Habitat Protection Act.

History: 1953 Comp., 53-6-7, enacted by Laws 1973, ch. 242, 7.



Section 17-6-8 - Limitation of liability on landowners.

17-6-8. Limitation of liability on landowners.

No person or corporation, or their successors in interest, who has granted a right-of-way or easement across his land to the commission for use under the Habitat Protection Act shall be liable to any user of the land for injuries suffered on said right-of-way or easement unless the injuries are caused by the willful or wanton misconduct of the grantor.

History: 1953 Comp., 53-6-8, enacted by Laws 1973, ch. 242, 8.



Section 17-6-9 - Enforcement.

17-6-9. Enforcement.

All peace officers of the state, counties and municipalities and other duly authorized state authorities shall enforce the provisions of the Habitat Protection Act.

History: 1953 Comp., 53-6-9, enacted by Laws 1973, ch. 242, 9.



Section 17-6-10 - Commissioner of public lands exempt.

17-6-10. Commissioner of public lands exempt.

Nothing contained in the Habitat Protection Act shall alter, change, restrict or diminish the rights, powers and duties of the commissioner of public lands in the administration, management, care and control of state trust lands as provided for by the Enabling Act and other applicable state statutes.

History: 1953 Comp., 53-6-10, enacted by Laws 1973, ch. 242, 10.



Section 17-6-11 - Violations; penalty.

17-6-11. Violations; penalty.

Any person who violates any provision of the Habitat Protection Act or any rule or regulation adopted pursuant thereto is guilty of a misdemeanor.

History: 1953 Comp., 53-6-11, enacted by Laws 1973, ch. 242, 11.






Article 7 - Shooting Range Fund

Section 17-7-1 - Short title.

17-7-1. Short title.

This act [17-7-1 to 17-7-3 NMSA 1978] may be cited as the "Shooting Range Fund Act".

History: 1953 Comp., 53-7-1, enacted by Laws 1976 (S.S.), ch. 43, 1.



Section 17-7-2 - Fund created.

17-7-2. Fund created.

There is created in the state treasury a special fund to be known as the "shooting range fund". All money appropriated to this fund or accruing to it as a result of gift, deposit or from other sources, except interest earned on the fund which shall be credited to the general fund, shall not be transferred to another fund or encumbered or disbursed in any manner except as provided in the Shooting Range Fund Act. Appropriated money in the fund shall not revert to the general fund. Money in the fund shall be used for construction or improvement of public shooting ranges pursuant to the Shooting Range Fund Act. Disbursements from the fund shall be made only upon warrant drawn by the secretary of finance and administration pursuant to vouchers signed by the director of the department of game and fish.

History: 1953 Comp., 53-7-2, enacted by Laws 1976 (S.S.), ch. 43, 2; 1977, ch. 247, 163; 1989, ch. 324, 11.



Section 17-7-3 - Administration.

17-7-3. Administration.

A. The state game commission shall administer the provisions of the Shooting Range Fund Act and shall, pursuant to the State Rules Act [14-4-1 NMSA 1978], adopt such rules and regulations as deemed necessary to carry out the provisions of the Shooting Range Fund Act.

B. Rules and regulations shall include:

(1) a method for the determination of a county or municipality eligibility for grants from the shooting range fund;

(2) procedures for applications, approvals and rejections of grant proposals;

(3) a requirement that a county or municipality contribute at least twenty-five percent of the cost necessary to complete a shooting range grant proposal;

(4) a requirement that one-half of the local contribution required by Paragraph (3) of this subsection is to be money;

(5) a requirement that a shooting range project shall be undertaken in accordance with specifications determined by the department of game and fish. Such specifications may provide for pistol, rifle, shotgun and archery facilities; and

(6) provisions for the operation and maintenance of shooting range facilities.

C. Grants from the shooting range fund shall be awarded by the state game commission only for new public shooting range construction or for improvements to existing public shooting ranges. No funds shall be approved for maintenance of shooting ranges nor for shooting range renovation prior to 1980. No grant from the money appropriated to the shooting range fund shall exceed:

(1) twenty-five percent of the cost of any one project; nor

(2) more than ten percent of the amount appropriated to the shooting range fund by the Shooting Range Fund Act.

D. The state game commission may expend not more than five percent of the appropriated money in the shooting range fund each fiscal year for administrative purposes to carry out the provisions of the Shooting Range Fund Act.

History: 1953 Comp., 53-7-3, enacted by Laws 1976 (S.S.), ch. 43, 3.






Article 8 - Sport Shooting Range

Section 17-8-1 - Short title.

17-8-1. Short title.

This act [17-8-1 to 17-8-6 NMSA 1978] may be cited as the "Sport Shooting Range Act".

History: Laws 2002, ch. 72, 1.



Section 17-8-2 - Purpose of act.

17-8-2. Purpose of act.

The purpose of the Sport Shooting Range Act is to protect the normal operation and use of sport shooting ranges by establishing when a person who owns, operates or uses a sport shooting range is liable for civil penalties.

History: Laws 2002, ch. 72, 2.



Section 17-8-3 - Definition.

17-8-3. Definition.

As used in the Sport Shooting Range Act, a "sport shooting range" is an area designed and operated for the use of rifles, shotguns or pistols as a means of silhouette, skeet, trap, black powder or other sport shooting or firearms training.

History: Laws 2002, ch. 72, 3.



Section 17-8-4 - Immunity from nuisance actions based on noise or noise pollution.

17-8-4. Immunity from nuisance actions based on noise or noise pollution.

A. The use or operation of a sport shooting range shall not be enjoined as a nuisance on the basis of noise or noise pollution:

(1) if the sport shooting range is in compliance with noise control statutes, rules or ordinances that apply to the range and its operation at the time that the initial operation of the range commenced;

(2) due to changes made to noise control statutes, rules or ordinances that apply to the sport shooting range and its operation, if the changes take effect after the initial operation of the range commenced; or

(3) if noise control statutes, rules or ordinances were not in effect at the time that the original operation of the sport shooting range commenced.

B. The use or operation of a sport shooting range may not be enjoined as a nuisance on the basis of noise or noise pollution by a person who acquires an interest in real property adversely affected by the normal operation and use of a sport shooting range that commenced operation prior to the time the person acquired the interest in real property.

History: Laws 2002, ch. 72, 4.



Section 17-8-5 - Local government authority.

17-8-5. Local government authority.

The provisions of the Sport Shooting Range Act shall not prohibit a local government from regulating the location and construction of sport shooting ranges after July 1, 2002.

History: Laws 2002, ch. 72, 5.



Section 17-8-6 - Exemptions.

17-8-6. Exemptions.

The provisions of the Sport Shooting Range Act do not apply:

A. to recovery for an act or omission relating to recklessness, negligence, wanton misconduct or willful misconduct in the operation or use of a sport shooting range;

B. to a nuisance action on the basis of trespass involving the operation or use of a sport shooting range;

C. to the operation or use of a sport shooting range that substantially and adversely affects public health or public safety; or

D. if there has been a substantial change in the primary use of a sport shooting range.

History: Laws 2002, ch. 72, 6.









Chapter 18 - Libraries, Museums and Cultural Properties

Article 1 - Supreme Court Law Library

Section 18-1-1 - Board of trustees; membership.

18-1-1. Board of trustees; membership.

There is hereby created a board of trustees, which shall consist of the chief justice and justices of the supreme court of the state of New Mexico, who shall have the management, control and supervision of the supreme court law library.

History: Laws 1915, ch. 47, 1; C.S. 1929, 133-101; 1941 Comp., 3-701; 1953 Comp., 4-10-1; Laws 1963, ch. 27, 1.



Section 18-1-2 - Supreme court law library board of trustees; chairman and secretary.

18-1-2. Supreme court law library board of trustees; chairman and secretary.

The chief justice of the supreme court shall act as chairman of the board of trustees of the supreme court law library, and the clerk of the supreme court shall act as secretary for the board.

History: Laws 1915, ch. 47, 2; C.S. 1929, 133-102; Laws 1941, ch. 138, 1; 1941 Comp., 3-702; Laws 1949, ch. 97, 1; 1951, ch. 158, 1; 1953, ch. 133, 1; 1953 Comp., 4-10-2; Laws 1967, ch. 214, 4.



Section 18-1-3 - Power to prescribe rules and regulations.

18-1-3. Power to prescribe rules and regulations.

Said board of trustees shall have the right to prescribe such rules and regulations for the management and control of the supreme court law library, as in the judgment of said board may seem fit and proper for the safety, care and custody of the library, shelving, books, documents and archives therein, and for the convenience and accommodation of the patrons of such library.

History: Laws 1915, ch. 47, 3; C.S. 1929, 133-103; 1941 Comp., 3-703; 1953 Comp., 4-10-3; Laws 1963, ch. 27, 2.



Section 18-1-4 - Duties; purchase of books and management of affairs.

18-1-4. [Duties; purchase of books and management of affairs.]

Said board of trustees shall order and purchase all books for said library for which an appropriation shall have been made, and have full and complete management of all the financial affairs of said library.

History: Laws 1915, ch. 47, 4; C.S. 1929, 133-104; 1941 Comp., 3-704; 1953 Comp., 4-10-4.



Section 18-1-5 - Law library board; publishing opinions of supreme court.

18-1-5. Law library board; publishing opinions of supreme court.

In addition to other duties of the board of trustees of the supreme court law library provided by law, the board shall meet from time to time, select from opinions of the supreme court and designate to the clerk of the supreme court those which should be officially reported and published. The board shall also supervise, amend and correct all syllabi or headnotes for published opinions.

History: 1953 Comp., 4-10-5, enacted by Laws 1966, ch. 28, 16.



Section 18-1-6 - Payment of accounts.

18-1-6. Payment of accounts.

The secretary of finance and administration shall draw warrants on the state treasurer in payment of all accounts which shall have been audited by said board of trustees, to the extent of the appropriations made for such purposes but for no more.

History: Laws 1915, ch. 47, 5; C.S. 1929, 133-105; 1941 Comp., 3-706; 1953 Comp., 4-10-6; Laws 1977, ch. 247, 16.



Section 18-1-7 - Librarian; appointment by board; custody of property.

18-1-7. Librarian; appointment by board; custody of property.

The supreme court law library shall be under the care and custody of a librarian, who shall be appointed by said board of trustees, and who shall hold office at the pleasure of said board of trustees. The librarian shall have the custody and charge of all books, archives, maps, charts, engravings and all other things properly belonging to the library, or directed to be deposited therein.

History: Laws 1915, ch. 47, 6; C.S. 1929, 133-106; 1941 Comp., 3-707; 1953 Comp., 4-10-7; Laws 1963, ch. 27, 4.



Section 18-1-8 - Bond of librarian; approval.

18-1-8. [Bond of librarian; approval.]

The librarian, before taking office, shall give bond to the state of New Mexico in the sum of two thousand dollars [($2,000)], with sufficient surety or sureties, for the faithful performance of his or her duties, for the preservation and safe delivery of all property committed to his or her care, to his or her successor and for the faithful paying over of all moneys coming into his or her hands as librarian. Said bond shall be approved by the chief justice of the supreme court and be filed with the clerk of the supreme court of the state of New Mexico.

History: Laws 1915, ch. 47, 7; C.S. 1929, 133-107; 1941 Comp., 3-708; 1953 Comp., 4-10-8.



Section 18-1-9 - Unauthorized removal of books or property; criminal liability of librarian.

18-1-9. [Unauthorized removal of books or property; criminal liability of librarian.]

If the librarian shall permit or allow any person, not authorized by such rules and regulations as shall be prescribed by the board of trustees, to remove a book or other property from the library, he or she shall be deemed guilty of a misdemeanor, and subject to a fine of ten dollars [($10.00)] for every book or other article so removed.

History: Laws 1915, ch. 47, 9; C.S. 1929, 133-109; 1941 Comp., 3-710; 1953 Comp., 4-10-10.



Section 18-1-10 - Unlawful removal of books or property; penalty.

18-1-10. [Unlawful removal of books or property; penalty.]

Any person not authorized by the rules and regulations of the board of trustees so to do, who shall take from the library any book or other property belonging thereto, either with or without the consent of the librarian, shall be deemed guilty of a misdemeanor and subject to a fine of ten dollars [($10.00)] for every book or other property so taken. Provided, that in case of a felonious taking of such book or property, the person guilty thereof shall be punished in the manner and to the extent now provided by law for the punishment of such felonies.

History: Laws 1915, ch. 47, 10; C.S. 1929, 133-110; 1941 Comp., 3-711; 1953 Comp., 4-10-11.



Section 18-1-11 - Liability for injury to books or property.

18-1-11. [Liability for injury to books or property.]

Any person injuring, defacing or destroying a book or other property belonging to the library shall forfeit twice the value thereof to be sued for and recovered by the state, and it shall be the duty of the librarian to promptly notify said board of trustees of any such offense.

History: Laws 1915, ch. 47, 11; C.S. 1929, 133-111; 1941 Comp., 3-712; 1953 Comp., 4-10-12.



Section 18-1-12 - Trade, barter and exchange of books and periodicals; powers of board of trustees.

18-1-12. Trade, barter and exchange of books and periodicals; powers of board of trustees.

The board of trustees of the supreme court law library, composed of the justices of the supreme court, is hereby authorized to trade, barter and exchange such books and periodicals as the said board of trustees may from time to time acquire, for books and periodicals of equal or similar value, whenever the books and periodicals which may be thus acquired by trade, barter and exchange will be useful to the supreme court law library in building or completing its files, and when in the judgment of the board of trustees such exchange is in the best interests of the said library.

History: Laws 1939, ch. 4, 1; 1941 Comp., 3-717; 1953 Comp., 4-10-20; Laws 1963, ch. 27, 11.






Article 2 - State Library Commission

Section 18-2-1 - State library commission created.

18-2-1. State library commission created.

There is created a "New Mexico state library commission," composed of five members, which shall have its headquarters at the state capitol. Four members of the commission shall be appointed by the governor from among resident citizens of the state interested in and informed with regard to library conditions, the appointees insofar as practicable to represent different sections of the state. Two of the members shall be originally appointed for a term of two years; one member shall be originally appointed for a term of four years; and one member shall be originally appointed for a term of six years. After the expiration of the original appointments, all appointments shall be for terms of six years. The fifth member of the commission shall be a member of the state board of education chosen by vote of the board's membership. The term of the fifth member shall be for so long as he serves on the state board of education, but not to exceed six years. At least one member of the commission shall be a professionally trained librarian. Members of the commission shall be entitled to per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] while engaged in the performance of their official duties for the commission.

History: Laws 1941, ch. 129, 1; 1941 Comp., 3-801; 1953 Comp., 4-11-1; Laws 1961, ch. 126, 1; 1975, ch. 34, 1.



Section 18-2-2 - State library commission; duties.

18-2-2. State library commission; duties.

The New Mexico state library commission shall provide advice, upon request, to the state librarian on:

A. matters germane to the powers and duties of the library division or the state library; and

B. any other matters related to libraries.

History: 1953 Comp., 4-11-2, enacted by Laws 1977, ch. 246, 9.



Section 18-2-3 - Library division; creation; director.

18-2-3. Library division; creation; director.

A. The "library division" is created within the cultural affairs department.

B. Subject to the authority of the secretary of cultural affairs, the administrative and executive head of the library division is the "state librarian". The state librarian shall be appointed by the secretary.

History: 1953 Comp., 4-11-3, enacted by Laws 1977, ch. 246, 10; 1980, ch. 151, 22; 2004, ch. 25, 11.



Section 18-2-4 - Duties of the state librarian.

18-2-4. Duties of the state librarian.

The state librarian shall:

A. administer the state library;

B. administer grants-in-aid and encourage local library service and generally promote an effective statewide library system;

C. make studies and surveys of public library needs;

D. supply advice and information to existing libraries and aid in the establishment of new libraries;

E. obtain each year, from all libraries in the state, reports showing the conditions, growth and development, together with such other facts and statistics regarding them as is of public interest;

F. cooperate with other educational services and governmental agencies of the state, and with library agencies of other states and with national library agencies;

G. cooperate with the administrative services division in preparing the budget for the state library;

H. administer the library extension service;

I. make rules and regulations necessary to administer the division and as provided by law; and to perform other duties as provided by law; and

J. establish and administer a library depository and distribution system for state documents and publications.

History: 1953 Comp., 4-11-3.1, enacted by Laws 1961, ch. 126, 4; 1977, ch. 246, 11; 1978, ch. 140, 1.



Section 18-2-4.1 - State publications; copies required.

18-2-4.1. State publications; copies required.

A. Unless otherwise directed by the state librarian, every state agency shall deposit at least twenty-five copies of all its publications intended for public distribution, when issued, with the state library depository for depository and distribution purposes, excluding those publications issued strictly for internal use.

B. The state librarian shall determine the number of copies of regularly issued publications required to meet the needs of the various libraries in the state and shall inform the affected agencies of the exact number of copies required.

History: 1953 Comp., 4-11-3.2, enacted by Laws 1978, ch. 140, 2; 1987, ch. 40, 2.



Section 18-2-5 - State library administrative agency.

18-2-5. State library administrative agency.

The library division of the office of cultural affairs is designated a state library administrative agency and is empowered to accept gifts or grants of any nature from federal, state, county, local or private agencies for the purpose of carrying on its work. Any grant of money so received shall be deposited in the state treasury to the credit of the library division and shall be used only for the purpose for which it is given or granted.

History: Laws 1941, ch. 129, 3; 1941 Comp., 3-804; 1953 Comp., 4-11-4; Laws 1961, ch. 126, 5; 1977, ch. 246, 12; 1980, ch. 151, 23.



Section 18-2-6 - Organization; officers.

18-2-6. Organization; officers.

The commission shall organize by electing a chairman and a vice chairman from its membership.

History: Laws 1941, ch. 129, 4; 1941 Comp., 3-805; 1953 Comp., 4-11-5; Laws 1961, ch. 126, 6; 1977, ch. 246, 13.



Section 18-2-7 - Construction of provisions of act.

18-2-7. Construction of provisions of act.

The provisions of this act shall not divest any state, county, municipal or other governing board or agency of its control and supervision of any library under its jurisdiction, except as the provisions of this act apply to the control and management of the state library. Specifically, nothing herein is intended to alter or amend the provisions of Sections 18-1-1 through 18-1-12 NMSA 1978.

History: Laws 1941, ch. 129, 5; 1941 Comp., 3-806; 1953 Comp., 4-11-6; Laws 1961, ch. 126, 7.



Section 18-2-7.1 - Distribution system; limitation.

18-2-7.1. Distribution system; limitation.

The state library depository shall not engage in the direct distribution of state publications to the general public except in those cases where the state library does so in the course of operating as a library or a state extension service.

History: 1953 Comp., 4-11-6.1, enacted by Laws 1978, ch. 140, 3.



Section 18-2-8 - Certification of librarians.

18-2-8. Certification of librarians.

The state librarian is hereby authorized to issue certificates to librarians. He shall have authority to prescribe and hold examinations, or require submission of credentials to establish the qualifications of those seeking certificates as librarians, and to issue certificates of librarianship to qualified persons, in accordance with such reasonable rules and regulations as he may provide.

History: 1941 Comp., 3-807, enacted by Laws 1947, ch. 91, 1; 1953 Comp., 4-11-7; Laws 1977, ch. 246, 14.



Section 18-2-9 - Types of certificates.

18-2-9. Types of certificates.

The types of certificates issued by the state librarian shall be:

A. permanent professional librarian;

B. grade I librarian;

C. grade II librarian; and

D. temporary librarian.

History: 1953 Comp., 4-11-8, enacted by Laws 1963, ch. 283, 1; 1977, ch. 246, 15.



Section 18-2-10 - Permanent professional certificate.

18-2-10. Permanent professional certificate.

A permanent professional librarian's certificate shall be issued without examination to an applicant, otherwise qualified under the rules and regulations of the state librarian who is a graduate of a library school accredited by the American library association.

History: 1953 Comp., 4-11-8.1, enacted by Laws 1963, ch. 283, 2; 1977, ch. 246, 16.



Section 18-2-11 - Grade I certificate.

18-2-11. Grade I certificate.

A. A grade I librarian's certificate shall be issued to an applicant without examination when:

(1) the applicant meets the minimum educational requirements established by the rules and regulations of the state librarian, which shall require completion of a minimum number of years of undergraduate work plus a minimum number of semester hours of library science courses in an institution accredited by its state department of education or a regional accrediting agency; and

(2) the applicant demonstrates ability to perform the duties of a grade I librarian ably and efficiently.

B. A grade I librarian's certificate shall be issued by examination to an applicant who lacks the minimum educational requirements for a grade I certificate, and who:

(1) demonstrates ability to perform the duties of a grade I librarian ably and efficiently; and

(2) successfully passes the examination given by the state librarian for a grade I certificate.

History: 1953 Comp., 4-11-8.2, enacted by Laws 1963, ch. 283, 3; 1977, ch. 246, 17.



Section 18-2-12 - Grade II certificate.

18-2-12. Grade II certificate.

A. A grade II librarian's certificate shall be granted to an applicant without examination when the applicant is a graduate of a college or university accredited by its state department of education or a regional accrediting agency, and has a major in library science or has completed a minimum of twenty-one semester hours of library science courses beyond the requirements of a grade I certificate.

B. A grade II librarian's certificate shall be granted by examination to an applicant who lacks the educational requirements for a grade II certificate, and who:

(1) demonstrates ability to perform the duties of a grade II librarian ably and efficiently; and

(2) successfully passes the examination given by the state librarian for a grade II certificate.

History: 1953 Comp., 4-11-8.3, enacted by Laws 1963, ch. 283, 4; 1977, ch. 246, 18.



Section 18-2-13 - Temporary certificates.

18-2-13. Temporary certificates.

A. The state librarian shall issue a temporary certificate without examination to an applicant who is unqualified for any other type of librarian certificate when the state librarian receives written recommendation for the issuance of a temporary certificate for the applicant from the library board or governing body concerned which states that no qualified applicant is available for the position.

B. Temporary librarian's certificates shall be issued for all grades and are valid only for one year, but may be renewed or extended for one-year periods upon written recommendation from the library board or governing body concerned stating that no qualified applicant is available for the position.

History: 1953 Comp., 4-11-8.4, enacted by Laws 1963, ch. 283, 5; 1977, ch. 246, 19.



Section 18-2-14 - Applications; who may apply.

18-2-14. [Applications; who may apply.]

Any person who is actively engaged in, or who expects to engage actively in library service may apply for a certificate, either with or without examination, and if found competent and qualified shall be granted the certificate so applied for, in the manner and upon the payment of the fees provided for in this act [18-2-8, 18-2-14, 18-2-17, 18-2-18 NMSA 1978].

History: 1941 Comp., 3-809, enacted by Laws 1947, ch. 91, 4; 1953 Comp., 4-11-9.



Section 18-2-15 - Certificates required.

18-2-15. Certificates required.

A. A permanent professional librarian's certificate is required for the chief librarian of any library:

(1) supported in whole or in part by public funds, and serving a municipality or other political subdivision having a population in excess of fifteen thousand persons as shown by the last federal decennial census; or

(2) of any state agency or state-supported institution.

B. A grade I librarian's certificate is required for the chief librarian of any library, supported in whole or in part by public funds, serving a municipality or other political subdivision having a population of at least three thousand, but not more than ten thousand persons, as shown by the last federal decennial census.

C. A grade II librarian's certificate is required for the chief librarian of any library, supported in whole or in part by public funds, serving a municipality or other political subdivision having a population of at least ten thousand and one, but not more than fifteen thousand persons, as shown by the last federal decennial census.

D. The provisions of this section do not apply to libraries of public schools or county law libraries.

History: 1953 Comp., 4-11-10, enacted by Laws 1963, ch. 283, 6.



Section 18-2-16 - Fees.

18-2-16. Fees.

A. The fee for any certificate provided for in Section 18-2-9 NMSA 1978 may be prescribed by the state librarian, but the minimum fee for a certificate issued without examination shall be five dollars ($5.00) and the minimum fee for a certificate issued by examination shall be ten dollars ($10.00).

B. All fee money shall be deposited in the general fund.

History: 1953 Comp., 4-11-11, enacted by Laws 1963, ch. 283, 7; 1977, ch. 246, 20.



Section 18-2-17 - Libraries receiving public funds; compliance required.

18-2-17. [Libraries receiving public funds; compliance required.]

No public funds shall be paid to any library failing to comply with the provisions of this act [18-2-8, 18-2-14, 18-2-17, 18-2-18 NMSA 1978].

History: 1941 Comp., 3-813, enacted by Laws 1947, ch. 91, 8; 1953 Comp., 4-11-13.



Section 18-2-18 - List of certificated librarians.

18-2-18. List of certificated librarians.

The library division of the office of cultural affairs shall issue annually a list of all persons holding librarians' certificates.

History: 1941 Comp., 3-814, enacted by Laws 1947, ch. 91, 9; 1953 Comp., 4-11-14; Laws 1977, ch. 246, 21; 1980, ch. 151, 24.



Section 18-2-19 - Short title.

18-2-19. Short title.

This act [18-2-19 through 18-2-22 NMSA 1978] may be cited as the "Interstate Library Compact Act".

History: 1953 Comp., 4-11-15, enacted by Laws 1969, ch. 20, 1.



Section 18-2-20 - Execution of compact.

18-2-20. Execution of compact.

The interstate library compact is hereby enacted into law and is entered into on behalf of this state with any state bordering on New Mexico which legally joins therein in substantially the following form:

INTERSTATE LIBRARY COMPACT

The contracting states agree that:

ARTICLE I - PURPOSE

Because the desire for the services provided by public libraries transcends governmental boundaries and can be provided most effectively by giving such services to communities of people regardless of jurisdictional lines, it is the policy of the states who are parties to this compact to cooperate and share their responsibilities in providing joint and cooperative library services in areas where the distribution of population makes the provision of library service on an interstate basis the most effective way to provide adequate and efficient services.

ARTICLE II - PROCEDURE

The appropriate officials and agencies of the party states or any of their political subdivisions may, on behalf of said states or political subdivisions, enter into agreements for the cooperative or joint conduct of library services when they shall find that the executions of agreements to that end as provided herein will facilitate library services.

ARTICLE III - CONTENT

Any such agreement for the cooperative or joint establishment, operation or use of library services, facilities, personnel, equipment, materials or other items not excluded because of failure to enumerate shall, as among the parties of the agreement: 1) detail the specific nature of the services, facilities, properties or personnel to which it is applicable; 2) provide for the allocation of costs and other financial responsibilities; 3) specify the respective rights, duties, obligations and liabilities; 4) stipulate the terms and conditions for duration, renewal, termination, abrogation, disposal of joint or common property, if any, and all other matters which may be appropriate to the proper effectuation and performance of said agreement.

ARTICLE IV - CONFLICT OF LAWS

Nothing in this compact or in any agreement entered into hereunder shall be construed to supersede, alter or otherwise impair any obligation imposed on any public library by otherwise applicable laws.

ARTICLE V - ADMINISTRATOR

Each state shall designate a compact administrator with whom copies of all agreements to which his state or any subdivision thereof is party shall be filed. The administrator shall have such powers as may be conferred upon him by the laws of his state and may consult and cooperate with the compact administrators of other party states and take such steps as may effectuate the purposes of this compact.

ARTICLE VI - EFFECTIVE DATE

This compact shall become operative immediately upon its enactment by any state or between it and any other contiguous state or states so enacting.

ARTICLE VII - RENUNCIATION

This compact shall continue in force and remain binding upon each party state until six months after any such state has given notice of repeal by the legislature. Such withdrawal shall not be construed to relieve any party to an agreement authorized by Articles II and III of the compact from the obligation of that agreement prior to the end of its stipulated period of duration.

ARTICLE VIII - SEVERABILITY

The provisions of this compact shall be severable. It is intended that the provisions of this compact be reasonably and liberally construed.

History: 1953 Comp., 4-11-16, enacted by Laws 1969, ch. 20, 2.



Section 18-2-21 - Compact administrator.

18-2-21. Compact administrator.

A. The state librarian, ex officio, is the compact administrator.

B. The compact administrator shall:

(1) receive copies of all agreements entered into by the state or its political subdivisions and other states or political subdivisions;

(2) consult with, advise and aid the state and its political subdivisions in the formulation of such agreements;

(3) make recommendations to the governor, legislature, state agencies and departments and to the political subdivisions of the state, as he deems desirable to carry out the purposes of the interstate library compact; and

(4) consult and cooperate with the compact administrators of other party states.

History: 1953 Comp., 4-11-17, enacted by Laws 1969, ch. 20, 3.



Section 18-2-22 - Agreements.

18-2-22. Agreements.

The compact administrator and the governing authority of any municipality or county may enter into agreements with other states or their political subdivisions pursuant to the interstate library compact. Such agreements made pursuant to the interstate library compact on behalf of the state shall be made by the compact administrator. Such agreements made on behalf of a political subdivision shall be made after due notice to the compact administrator and after consultation with him.

History: 1953 Comp., 4-11-18, enacted by Laws 1969, ch. 20, 4.



Section 18-2-23 - Fund created; administration; purpose.

18-2-23. Fund created; administration; purpose.

A. The "tribal libraries endowment fund" is created in the state treasury. The fund shall consist of all money appropriated to the fund and any grants, gifts and bequests made to the fund. Any money in the fund shall not revert to the general fund at the end of any fiscal year.

B. The tribal library program of the library division of the office of cultural affairs shall administer the tribal libraries endowment fund and shall make disbursements from the earnings on the investment of the fund for the purpose of funding the establishment, development and administration of tribal libraries in New Mexico.

C. The library division of the office of cultural affairs may adopt rules and procedures as necessary or appropriate to administer the tribal libraries endowment fund after consultation with the tribal librarians.

History: Laws 2001, ch. 205, 1.






Article 3 - State Museums and Societies

Section 18-3-1 - Museum of New Mexico established; location; property.

18-3-1. Museum of New Mexico established; location; property.

A. The "museum of New Mexico" is established. All properties, real or personal, now held for museum purposes and all properties, real or personal, that may be acquired for museum purposes at any time in the future shall be under the control of the museum board of regents of the museum of New Mexico.

B. The museum of New Mexico consists of:

(1) the palace of the governors state history museum;

(2) the New Mexico museum of art;

(3) the museum of Indian arts and culture;

(4) the museum of international folk art;

(5) the archaeology division; and

(6) the state historic sites:

(a) Coronado historic site;

(b) Jemez historic site;

(c) Fort Selden historic site;

(d) Bosque Redondo memorial and Fort Sumner historic site;

(e) Lincoln historic site;

(f) El Camino Real historic trail site;

(g) Fort Stanton historic site; and

(h) Taylor Reynolds Barela Mesilla historic site.

History: 1953 Comp., 4-12-32, enacted by Laws 1975, ch. 264, 1; 1977, ch. 246, 25; 1980, ch. 151, 25; 2004, ch. 25, 19; 2007, ch. 269, 5; 2013, ch. 67, 3.



Section 18-3-2 - Museum board of regents; appointment; terms; vacancies.

18-3-2. Museum board of regents; appointment; terms; vacancies.

The "museum board of regents", comprised of nine members appointed by the governor with the advice and consent of the senate, is created. In making the appointments, the governor shall appoint residents of New Mexico and give due consideration to geographical distribution of the members. The members shall be persons conversant with or showing a continuing interest in history, fine arts, Indian art, folk art or anthropology. The members shall be appointed for terms of six years or less in such manner that the terms of at least two but no more than three members expire on July 8 of each odd-numbered year. Vacancies shall be filled by the governor for the remainder of the original terms. Members of the museum board of regents shall receive per diem and mileage as provided for nonsalaried public officers in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

History: 1953 Comp., 4-12-33, enacted by Laws 1978, ch. 164, 1; 2005, ch. 71, 1.



Section 18-3-3 - Museum of New Mexico board of regents; powers and duties.

18-3-3. Museum of New Mexico board of regents; powers and duties.

The museum board of regents shall:

A. elect from among its members a president and other officers deemed necessary by it;

B. establish museum of New Mexico policy and determine the mission and direct the development of the museum;

C. solicit funds for the purpose of developing, restoring and equipping the museum and its property and for the purchase of objects and works of art for its collections and for the development of exhibits and other public programs;

D. exercise trusteeship over the collections of the museum;

E. hold title to all property for museum use;

F. acquire objects of historical, archaeological and ethnological interest and works of fine art, folk art and craft of interest to the public and real property for museum use or benefit by purchase, donation and bequest;

G. adopt rules as appropriate governing:

(1) the loan of objects and exhibits to qualified institutions and agencies for the purpose of exhibition;

(2) gifts, donations or loans of exhibit or collection materials for the museum;

(3) the licensure of the museum's intellectual property; and

(4) other matters necessary to carry out the provisions of Chapter 18, Article 3 NMSA 1978;

H. enter into leases with public or private agencies or organizations for the use of museum premises or facilities as appropriate for periods that exceed forty-five days;

I. cooperate with other agencies and political subdivisions of municipal, state, tribal and federal governments and private organizations and individuals to the extent necessary to establish and maintain the museum and its programs;

J. subject to other provisions of law and excepting temporary statewide initiatives of the secretary of cultural affairs, impose admission fees to the museum facilities and programs; and

K. review annually the performance of its directors and report its findings to the secretary of cultural affairs.

History: 1953 Comp., 4-12-34, enacted by Laws 1978, ch. 164, 2; 1991, ch. 242, 1; 2015, ch. 19, 3.



Section 18-3-3.1 - Admission policy.

18-3-3.1. Admission policy.

The museum board of regents shall establish a policy to permit New Mexico residents age sixty years and above to enter all publicly accessible exhibit and program areas, except special exhibits and programs where commissions or royalties are paid by contract, free of charge every Wednesday that is not a holiday that the museum is open.

History: 1978 Comp., 18-3-3.1, enacted by Laws 1991, ch. 242, 2.



Section 18-3-8 - Recompiled.

18-3-8. Recompiled.



Section 18-3-9 - Recompiled.

18-3-9. Recompiled.



Section 18-3-10 - Temporary provision; transfers.

18-3-10. Temporary provision; transfers.

On the effective date of this act:

A. all functions, personnel, money, appropriations, records, files, furniture, equipment and other property of the museum of fine art or the museum of fine art division of the cultural affairs department shall be transferred to the New Mexico museum of art or the New Mexico museum of art division of that department, respectively;

B. all functions, personnel, money, appropriations, records, files, furniture, equipment and other property of the museum services division of the cultural affairs department shall be transferred to the museum resources division of that department;

C. all contractual obligations of the museum of fine art or museum of fine art division of the cultural affairs department shall be binding on the New Mexico museum of art or the New Mexico museum of art division of that department, respectively;

D. all contractual obligations of the museum services division of the cultural affairs department shall be binding on the museum resources division of that department;

E. all statutory references to the museum of fine art or museum of fine art division of the cultural affairs department shall be deemed to be references to the New Mexico museum of art or the New Mexico museum of art division of that department, respectively; and

F. all statutory references to the museum services division of the cultural affairs department shall be deemed to be references to the museum resources division of that department.

History: Laws 2007, ch. 269, 6.



Section 18-3-11 - Laboratory of anthropology; acceptance of deed and title.

18-3-11. Laboratory of anthropology; acceptance of deed and title.

The state of New Mexico accepts the deed and bill of sale and the title of the laboratory of anthropology building and land described in the deed dated September 30, 1947 and directs that the property become part of the museum of New Mexico and be controlled and administered by the cultural affairs department.

History: 1941 Comp., 3-3-931, enacted by Laws 1949, ch. 74, 1; 1953 Comp., 4-12-31; Laws 1977, ch. 246, 24; 1978 Comp., 18-3-8; 1980, ch. 151, 28; 2004, ch. 25, 20; recompiled as 9-4A-11 by Laws 2004, ch. 25, 52; 1978 Comp., 9-4A-11, recompiled as 18-3-11 by Laws 2015, ch. 19, 19.



Section 18-3-12 - New Mexico museum of art division created; location; board of regents.

18-3-12. New Mexico museum of art division created; location; board of regents.

A. The "New Mexico museum of art division" is created in the department. The New Mexico museum of art located in Santa Fe shall be operated as a division of the department under the imprimatur of the museum of New Mexico. The museum of New Mexico board of regents shall exercise trusteeship over the New Mexico museum of art.

B. The director of the division shall meet the following minimum qualifications:

(1) hold a bachelor's or higher degree in a discipline related to the function of the division; and

(2) have significant experience in the management and operation of an organization similar to the division.

C. The director shall be appointed by the secretary from a list of no less than three names provided by the museum of New Mexico board of regents.

History: Laws 2004, ch. 25, 13; 2007, ch. 269, 4; 1978 Comp., 9-4A-13, recompiled as 18-3-12 by Laws 2015, ch. 19, 19.



Section 18-3-13 - Palace of the governors state history museum division created; location; board of regents.

18-3-13. Palace of the governors state history museum division created; location; board of regents.

A. The "palace of the governors state history museum division" is created in the cultural affairs department. The palace of the governors state history museum located in Santa Fe shall be operated as a division of the cultural affairs department under the imprimatur of the museum of New Mexico. The museum of New Mexico board of regents shall exercise trusteeship over the palace of the governors state history museum.

B. The director of the division shall meet the following minimum qualifications:

(1) hold a bachelor's or higher degree in a discipline related to the function of the division; and

(2) have significant experience in the management and operation of an organization similar to the division.

C. The director shall be appointed by the secretary of cultural affairs from a list of no less than three names provided by the museum of New Mexico board of regents.

History: Laws 2004, ch. 25, 14; 1978 Comp., 9-4A-14, recompiled as 18-3-13 by Laws 2015, ch. 19, 19.



Section 18-3-14 - Museum of international folk art division created; location; board of regents.

18-3-14. Museum of international folk art division created; location; board of regents.

A. The "museum of international folk art division" is created in the cultural affairs department. The museum of international folk art located in Santa Fe shall be operated as a division of the cultural affairs department under the imprimatur of the museum of New Mexico. The museum of New Mexico board of regents shall exercise trusteeship over the museum of international folk art.

B. The director of the division shall meet the following minimum qualifications:

(1) hold a bachelor's or higher degree in a discipline related to the function of the division; and

(2) have significant experience in the management and operation of an organization similar to the division.

C. The director shall be appointed by the secretary of cultural affairs from a list of no less than three names provided by the museum of New Mexico board of regents.

History: Laws 2004, ch. 25, 15; 1978 Comp., 9-4A-15, recompiled as 18-3-14 NMSA 1978 by Laws 2015, ch. 19, 19.



Section 18-3-15 - Museum of Indian arts and culture division created; location; board of regents.

18-3-15. Museum of Indian arts and culture division created; location; board of regents.

A. The "museum of Indian arts and culture division" is created in the cultural affairs department. The museum of Indian arts and culture located in Santa Fe shall be operated as a division of the cultural affairs department under the imprimatur of the museum of New Mexico. The museum of New Mexico board of regents shall exercise trusteeship over the museum of Indian arts and culture.

B. The director of the division shall meet the following minimum qualifications:

(1) hold a bachelor's or higher degree in a discipline related to the function of the division; and

(2) have significant experience in the management and operation of an organization similar to the division.

C. The director shall be appointed by the secretary of cultural affairs from a list of no less than three names provided by the museum of New Mexico board of regents.

History: Laws 2004, ch. 25, 16; 1978 Comp., 9-4A-16, recompiled as 18-3-15 by Laws 2015, ch. 19, 19.



Section 18-3-16 - State historic sites and monuments division created; board of regents.

18-3-16. State historic sites and monuments division created; board of regents.

A. The "state historic sites and monuments division" is created in the cultural affairs department. The division shall manage the state's historic sites and monuments, including:

(1) Coronado historic site;

(2) Jemez historic site;

(3) Fort Selden historic site;

(4) Bosque Redondo memorial and Fort Sumner historic site;

(5) Lincoln historic site;

(6) El Camino Real historic trail site;

(7) Fort Stanton historic site; and

(8) Taylor Reynolds Barela Mesilla historic site.

B. The state's historic sites shall operate under the imprimatur of the museum of New Mexico. The museum of New Mexico board of regents shall exercise trusteeship over state historic sites.

C. The director of the division shall meet the following minimum qualifications:

(1) hold a bachelor's or higher degree in a discipline related to the function of the division; and

(2) have significant experience in the management and operation of an organization similar to the division.

D. The director shall be appointed by the secretary of cultural affairs from a list of no less than three names provided by the museum of New Mexico board of regents.

History: Laws 2004, ch. 25, 17; 2013, ch. 67, 2; 1978 Comp., 9-4A-17, recompiled as 18-3-16 by Laws 2015, ch. 19, 19.



Section 18-3-17 - Archaeological services division created; board of regents.

18-3-17. Archaeological services division created; board of regents.

A. The "archaeological services division" is created in the cultural affairs department. The division shall be operated as a division of the cultural affairs department under the imprimatur of the museum of New Mexico.

B. The museum of New Mexico board of regents shall exercise trusteeship over the archaeological services division.

C. The director of the division shall meet the following minimum qualifications:

(1) hold a bachelor's or higher degree in a discipline related to the function of the division; and

(2) have significant experience in the management and operation of an organization similar to the division.

D. The director shall be appointed by the secretary of cultural affairs from a list of no less than three names provided by the museum of New Mexico board of regents.

History: Laws 2004, ch. 25, 18; 1978 Comp., 9-4A-18, recompiled as 18-3-17 by Laws 2015, ch. 19, 19.



Section 18-3-18 - Museum of New Mexico divisions; directors; powers and duties.

18-3-18. Museum of New Mexico divisions; directors; powers and duties.

Consistent with the policies of the secretary of cultural affairs and the board of regents, each director of a museum of New Mexico division:

A. may:

(1) solicit and receive funds or property, including federal funds and public and private grants, for the development of the museum, its collections and its programs;

(2) as authorized by the secretary, enter into contracts related to the programs and operations of the museum, including services related to the location, acquisition, preservation, restoration, salvage or development of culturally related sites, structures or objects in the state;

(3) as authorized by the board of regents, lend collections or materials to qualified persons for purposes of exhibition and study and borrow collections or materials from other persons for like purposes;

(4) conduct facilities rentals for forty-five days or less and such retail sales as appropriate for the operation of the museum; and

(5) publish journals, books, reports and other materials as appropriate to the operation of the museum; and

B. shall:

(1) administer and operate the museum in accordance with applicable statutes and rules;

(2) develop exhibits and programs of an educational nature for the benefit of the public and in particular the students of the state;

(3) recommend acquisitions to the board of regents, by donation or other means, of collections and related materials appropriate to the mission of the museum;

(4) direct research, preservation and conservation as is appropriate to render the collections beneficial to the public;

(5) cooperate with educational institutions and other agencies and political subdivisions of state, tribal and federal governments to establish, maintain and extend the programs of the museum;

(6) employ and discharge personnel necessary for the operation of the museum in accordance with the provisions of the Personnel Act [Chapter 10, Article 9 NMSA 1978];

(7) propose budgets for operations and capital improvements;

(8) collect admission fees as determined by the board of regents; and

(9) perform such other appropriate duties as may be delegated by the board of regents, the secretary of cultural affairs or the governor or as may be provided by law.

History: 1978 Comp., 18-3-18, enacted by Laws 2015, ch. 19, 4.






Article 3A - Natural History Museum

Section 18-3A-1 - Short title.

18-3A-1. Short title.

Chapter 18, Article 3A NMSA 1978 may be cited as the "Natural History and Science Museum Act".

History: Laws 1980, ch. 128, 1; 1990, ch. 106, 1.



Section 18-3A-2 - Declaration and purpose of act.

18-3A-2. Declaration and purpose of act.

The legislature declares that the natural history and physical science resources of the state constitute a common heritage concerning which all persons should receive knowledge and benefit. The purpose of the Natural History and Science Museum Act, therefore, is to create a state museum of natural history and physical sciences which shall hereafter collect, preserve, study and interpret materials representative of the natural history of the state and region and develop and maintain educational exhibits and programs on natural history and physical science for the benefit of the citizens of New Mexico and visitors to the state.

History: Laws 1980, ch. 128, 2; 1990, ch. 106, 2.



Section 18-3A-3 - Definitions.

18-3A-3. Definitions.

As used in the Natural History and Science Museum Act:

A. "board" means the board of trustees of the New Mexico museum of natural history and science;

B "director" means the director of the division;

C. "division" means the natural history and science museum division of the cultural affairs department;

D. "museum" means the New Mexico museum of natural history and science;

E. "natural history" means that which pertains to the earth and its life, including but not limited to the fields of biology, geology and related life sciences; and

F. "physical science" means that which pertains to mathematics, physics, chemistry, astronomy and related sciences and technologies.

History: Laws 1980, ch. 128, 3; 1987, ch. 38, 1; 1990, ch. 106, 3; 2004, ch. 25, 21.



Section 18-3A-4 - Natural history and science museum division; creation; location; property.

18-3A-4. Natural history and science museum division; creation; location; property.

A. The "natural history and science museum division" is created within the cultural affairs department. The principal facility of this division is the "New Mexico museum of natural history and science" located in Albuquerque. The site shall be held in the name of the state.

B. All property, real or personal, now held or subsequently acquired for the operation of the museum shall be under the control and authority of the board.

C. Funds or other property received by gift, endowment or legacy shall remain under the control of the board and shall, upon acceptance, be employed for the purpose specified.

History: Laws 1980, ch. 128, 4; 1987, ch. 38, 2; 1990, ch. 106, 4; 2004, ch. 25, 22.



Section 18-3A-5 - Board of trustees created; appointment; terms; officers.

18-3A-5. Board of trustees created; appointment; terms; officers.

A. The "board of trustees of the New Mexico museum of natural history and science" is created. The board shall consist of thirteen residents of New Mexico appointed as follows:

(1) eleven public members shall be appointed by the governor with the advice and consent of the senate. In making these appointments, the governor shall give due consideration to the geographic distribution of places of residence and to individual interest and background in natural history and physical science; provided that:

(a) not less than two of these public members shall be employees of state institutions of higher learning or appropriate state agencies;

(b) not less than two members shall be from the science community; and

(c) not less than two members shall be from the natural history community.

The public members shall be appointed for terms of four years or less so that all terms are coterminous with the current term of the governor appointing them and shall serve at the pleasure of the governor; and

(2) two private members shall be appointed by the board of the New Mexico museum of natural history foundation, inc. for terms of one year or less expiring on June 30 each year. Vacancies in the position of private member shall be filled by the board of the New Mexico museum of natural history foundation, inc.

B. The director shall be an ex-officio nonvoting member of the board.

C. The president of the board shall be designated by the governor and shall serve in that capacity at the pleasure of the governor. Other officers as deemed necessary by the board shall be elected by the board annually at its first scheduled meeting after July 1.

History: Laws 1980, ch. 128, 5; 1987, ch. 38, 3; 1990, ch. 106, 5; 1993, ch. 130, 1.



Section 18-3A-6 - Board; compensation.

18-3A-6. Board; compensation.

The public members of the board shall receive per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance. Private members shall serve without per diem or other compensation.

History: Laws 1980, ch. 128, 6; 1987, ch. 38, 4.



Section 18-3A-7 - Board; powers and duties.

18-3A-7. Board; powers and duties.

The board shall:

A. exercise trusteeship over the collections of the museum;

B. accept and hold title to all property for museum use;

C. acquire objects of natural history and science of interest to the public and real property for museum use or benefit by purchase, donation or bequest;

D. review annually the performance of the director and report its findings to the secretary of cultural affairs;

E. adopt rules as appropriate governing:

(1) the loan of objects and exhibits to qualified institutions and agencies for the purpose of exhibition;

(2) gifts, donations or loans of exhibit or collection materials for museum use;

(3) the licensure of the museum's intellectual property; and

(4) other matters necessary to carry out the provisions of this section;

F. enter into leases with public or private organizations or agencies for the use of museum premises or facilities for periods of time that exceed forty-five days;

G. solicit funds or property of any nature for the development, restoration or equipping of the museum, its collections, exhibits and programs;

H. cooperate with other agencies and political subdivisions of state, tribal and federal governments and private organizations and individuals to the extent necessary to establish and maintain the museum and its programs;

I. subject to other provisions of law and excepting temporary statewide initiatives of the secretary of cultural affairs, impose admission fees to the museum facilities and programs; and

J. establish museum policy and determine the mission and direct the development of the institution subject to the approval of the secretary of cultural affairs.

History: 1978 Comp., 18-3A-7, enacted by Laws 1987, ch. 38, 5; 2004, ch. 25, 23; 2015, ch. 19, 5.



Section 18-3A-8 - Director; appointment; qualifications.

18-3A-8. Director; appointment; qualifications.

A. Subject to the authority of the state cultural affairs officer or his successor, the administrative and executive officer of the division and the museum is the "director" of the division.

B. The director shall be appointed by the state cultural affairs officer or his successor with the approval of the governor from a list of qualified candidates provided by the board.

C. The position of director shall require previous experience in an administrative capacity in a museum of related character and a degree or the equivalent thereof in one or more of the fields of natural history and science from an institution of higher learning.

History: Laws 1980, ch. 128, 8; 1987, ch. 38, 6; 1990, ch. 106, 6.



Section 18-3A-9 - Director; powers and duties.

18-3A-9. Director; powers and duties.

Consistent with the policies agreed to by the board and the secretary of cultural affairs, the director:

A. may:

(1) solicit and receive funds or property, including federal funds and public and private grants, for the development of the museum, its collections and its programs;

(2) as authorized by the secretary, enter into contracts related to the programs and operations of the museum, including services related to the location, acquisition, preservation, restoration, salvage or development of culturally related sites, structures or objects in the state;

(3) as authorized by the board, lend collections or materials to qualified persons for purposes of exhibition and study and borrow collections or materials from other persons for like purposes;

(4) conduct facilities rentals for forty-five days or less and such retail sales as appropriate for the operation of the museum; and

(5) publish journals, books, reports and other materials as appropriate to the operation of the museum; and

B. shall:

(1) administer and operate the museum in accordance with applicable statutes and rules;

(2) develop exhibits and programs of an educational nature for the benefit of the public and in particular the students of the state;

(3) recommend acquisitions to the board, by donation or other means, of collections and related materials appropriate to the mission of the museum;

(4) direct research, preservation and conservation as is appropriate to render the collections beneficial to the public;

(5) cooperate with educational institutions and other agencies and political subdivisions of state, tribal and federal governments to establish, maintain and extend the programs of the museum;

(6) employ and discharge personnel necessary for the operation of the museum in accordance with the provisions of the Personnel Act [Chapter 10, Article 9 NMSA 1978];

(7) propose budgets for operations and capital improvements;

(8) collect admission fees as determined by the board; and

(9) perform such other appropriate duties as may be delegated by the board, the secretary of cultural affairs or the governor or as may be provided by law.

History: Laws 1980, ch. 128, 9; 1987, ch. 38, 7; 1990, ch. 106, 7; 1991, ch. 242, 3; 1978 Comp., 18-3A-9, repealed and reenacted by Laws 2015, ch. 19, 6.



Section 18-3A-9.1 - Museum admission policy.

18-3A-9.1. Museum admission policy.

The board, the state cultural affairs officer and the director shall establish and implement a policy to permit New Mexico residents age sixty years and above to enter all publicly accessible exhibit and program areas, except special exhibits and programs where commissions or royalties are paid by contract, free of charge every Wednesday that is not a holiday that the museum is open.

History: 1978 Comp., 18-3A-9.1, enacted by Laws 1991, ch. 242, 4.






Article 4 - Old Lincoln County Memorial

Section 18-4-6 - Lincoln historic site; state historic sites and monuments division; powers and duties.

18-4-6. Lincoln historic site; state historic sites and monuments division; powers and duties.

The state historic sites and monuments division of the cultural affairs department shall be entrusted with the protection and preservation of the old Lincoln county courthouse. The historic sites division shall:

A. maintain and operate the historic site as a state museum of old Lincoln county;

B. acquire and hold real estate in the name of the state;

C. act in cooperation with the federal government or any of its agencies in preserving the historic site; and

D. accept gifts, grants and donations from any person, firm, corporation, agency or any group of persons for the collections of the museum or the maintenance and operation of the historic site.

History: 1941 Comp., 3-927, enacted by Laws 1949, ch. 138, 5; 1951, ch. 139, 1; 1953 Comp., 4-12-27; Laws 1963, ch. 62, 1; 1977, ch. 246, 23; 1980, ch. 151, 29; 2004, ch. 25, 24; 2013, ch. 67, 4.






Article 5 - Arts Commission and Division

Section 18-5-1 - Findings; declaration.

18-5-1. Findings; declaration.

The legislature finds and declares:

A. that many people in this state lack the opportunity to view, enjoy or participate in living theatrical performances, musical concerts, operas, dance and ballet recitals, art exhibits, examples of fine architecture and the performing and visual arts, generally;

B. that many people in this state possess talents of an artistic and creative nature which cannot be utilized to their fullest extent under existing conditions;

C. that the general welfare of the people of this state will be promoted by giving further recognition to the arts as a vital part of our culture and heritage and as an important means of expanding the scope of our educational program; and

D. that increased activity in the arts will increase employment by encouraging the production of artistic events in various communities of this state, thus utilizing the talents and services of many local citizens.

History: 1953 Comp., 4-23-1, enacted by Laws 1965, ch. 138, 1.



Section 18-5-2 - Definitions.

18-5-2. Definitions.

As used in Chapter 18, Article 5 NMSA 1978:

A. "commission" means the New Mexico arts commission;

B. "creative arts" means the act of writing, composing or designating and executing literature, including poetry; drama; music, including opera and choral works; ballet and dance; painting; sculpturing; graphic arts; photography; crafts; architecture; and films and television;

C. "director" means the executive head of the division;

D. "division" means the arts division of the cultural affairs department; and

E. "interpretative arts" means the act of interpreting the creative arts, including designing, publishing, printing and collecting of books; the producing, directing and performing of dramas; the performing of music and the producing, directing and performing of operas and choral works; the producing, directing and performing of ballet and dance; the conservation of architecture; and the producing, directing and performing of films and television.

History: 1953 Comp., 4-23-2, enacted by Laws 1978, ch. 70, 1; 1980, ch. 151, 30; 2004, ch. 25, 25.



Section 18-5-3 - Commission; creation; members; terms; compensation.

18-5-3. Commission; creation; members; terms; compensation.

A. There is created the "New Mexico arts commission."

B. The commission is composed of fifteen members, appointed by the governor. Members shall be broadly representative of all fields of the creative and interpretative arts.

C. Members of the commission shall be residents of this state and shall be persons who are widely known for their professional competence and experience in connection with the creative or interpretative arts.

D. Members of the commission shall initially be appointed for terms as follows: five members shall be appointed for terms of one year, five members shall be appointed for terms of two years and five members shall be appointed for terms of three years. The first members of the commission shall be appointed on or before September 1, 1965, with the date of office of all these members to commence on the same day. After the expiration of the initial terms, all members shall be appointed for terms of three years. Vacancies resulting from the death or resignation of a member shall be filled by appointment for the unexpired portion of the term of the member creating the vacancy.

E. Members of the commission shall receive per diem and mileage as provided for nonsalaried public employees in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

History: 1953 Comp., 4-23-3, enacted by Laws 1978, ch. 70, 2.



Section 18-5-4 - Commission; officers; meetings.

18-5-4. Commission; officers; meetings.

A. Annually, at the November meeting, the commission as a whole shall organize by the nomination, election and installation of a vice chairman and a secretary of the commission. The chairman of the commission, to be appointed by the governor, will take office at this time.

B. The commission shall hold at least four meetings in each calendar year.

C. All meetings of the commission shall be open to the public.

History: 1953 Comp., 4-23-4, enacted by Laws 1978, ch. 70, 3.



Section 18-5-5 - Commission; duties.

18-5-5. Commission; duties.

A. The commission will be advisory to the director of the arts division, to the state cultural affairs officer and to state government in general where not in conflict with other statutory agencies. The governor will receive general counsel on the arts from the commission and from the division.

B. The commission will advise the director on all division policies, and the director shall provide the commission with all information requisite to such advice.

C. The commission shall be consulted by the director before he approves, disapproves or modifies the distribution of federal and state program funds. The director shall provide the commission with all information requisite to such consultation.

D. The director shall keep the commission informed of the fiscal affairs of the division, including budget requests, appropriations and disbursements.

History: 1953 Comp., 4-23-5, enacted by Laws 1978, ch. 70, 4; 1980, ch. 151, 31.



Section 18-5-6 - Division; creation; director; appointment.

18-5-6. Division; creation; director; appointment.

A. The "arts division" is created within the cultural affairs department.

B. Subject to the authority of the secretary of cultural affairs, the administrative and executive head of the arts division is the "director" of the arts division. The director shall be hired by the secretary from a list of three to five names supplied by the commission.

History: 1953 Comp., 4-23-6, enacted by Laws 1978, ch. 70, 5; 1980, ch. 151, 32; 2004, ch. 25, 26.



Section 18-5-7 - Division; powers; duties.

18-5-7. Division; powers; duties.

The powers and duties of the arts division of the office of cultural affairs shall be:

A. to advise and assist public agencies in planning civic beautification;

B. to foster appreciation for the fine arts;

C. to make this state more appealing to the world;

D. to encourage the creative activity in the arts of residents of this state, and to attract to this state's residency additional outstanding creators in the field of fine arts through appropriate programs of publicity, education, coordination and direct activities such as sponsorship of performing and visual arts;

E. to accept on behalf of the state such donations of money, property or memorials as, in its discretion, are suitable and shall best further the aims of Sections 18-5-1 through 18-5-7 NMSA 1978. The division shall be empowered to accept any additional gifts, contributions or bequests from private persons, corporations, foundations or agencies or the federal government. Such money so gained may be reemployed as part of a revolving fund to be used to further the purpose of Sections 18-5-1 through 18-5-7 NMSA 1978;

F. to make, through its director, rules and regulations necessary to administer the division and as provided by law; and

G. to perform other duties as provided by law.

History: 1953 Comp., 4-23-7, enacted by Laws 1978, ch. 70, 6; 1980, ch. 151, 33.






Article 6 - Cultural Properties

Section 18-6-1 - Short title

18-6-1. Short title

Sections 18-6-1 through 18-6-17 NMSA 1978 may be cited as the "Cultural Properties Act".

History: 1953 Comp., 4-27-4, enacted by Laws 1969, ch. 223, 1; 1977, ch. 246, 34; 2004, ch. 25, 27.



Section 18-6-2 - Purpose of act.

18-6-2. Purpose of act.

The legislature hereby declares that the historical and cultural heritage of the state is one of the state's most valued and important assets; that the public has an interest in the preservation of all antiquities, historic and prehistoric ruins, sites, structures, objects and similar places and things for their scientific and historical information and value; that the neglect, desecration and destruction of historical and cultural sites, structures, places and objects results in an irreplaceable loss to the public; and that therefore it is the purpose of the Cultural Properties Act [18-6-1 through 18-6-17 NMSA 1978] to provide for the preservation, protection and enhancement of structures, sites and objects of historical significance within the state, in a manner conforming with, but not limited by, the provisions of the National Historic Preservation Act of 1966 (P.L. 89-665).

History: 1953 Comp., 4-27-5, enacted by Laws 1969, ch. 223, 2.



Section 18-6-3 - Definitions.

18-6-3. Definitions.

As used in the Cultural Properties Act [18-6-1 through 18-6-17 NMSA 1978]:

A. "committee" means the cultural properties review committee;

B. "cultural property" means a structure, place, site or object having historic, archaeological, scientific, architectural or other cultural significance;

C. "registered cultural property" means a cultural property that has been placed on the official register on either a permanent or temporary basis by the committee;

D. "official register" means the New Mexico register of cultural properties maintained by the committee for the purpose of recording cultural properties deemed worthy of preservation; and

E. "state land" means property owned, controlled or operated by a department, agency, institution or political subdivision of the state.

History: 1953 Comp., 4-27-6, enacted by Laws 1969, ch. 223, 3; 1993, ch. 176, 7.



Section 18-6-4 - Committee created; membership; compensation; voting; term; chairman; meetings.

18-6-4. Committee created; membership; compensation; voting; term; chairman; meetings.

A. The "cultural properties review committee" is created, which consists of nine members as follows:

(1) the state historian at the state archives and record center;

(2) one person professionally recognized in the discipline of architectural history;

(3) one person professionally recognized in the discipline of history;

(4) one person professionally recognized in the discipline of architecture;

(5) one person professionally recognized in the discipline of prehistoric archaeology;

(6) one person professionally recognized in the discipline of historic archaeology;

(7) one additional person who is professionally recognized in:

(a) history;

(b) architectural history or architecture; or

(c) archaeology;

(8) one person who is a member of a New Mexico Indian nation, tribe or pueblo; and

(9) one person who is a resident of New Mexico and represents the general public.

Other than the state historian, all members shall be appointed by the governor. Each appointed professional member shall have achieved recognition for accomplishment in that member's field in the American southwest, and each shall have specialized knowledge of New Mexico.

B. Any member of the committee shall be reimbursed for necessary expenses in the discharge of the member's official duties in accordance with the rates set by the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978]. Any committee member who receives a salary from state funds shall not be entitled to per diem and mileage for service on the committee unless the service is away from the town in which the member's duty station is located, and, in that case, the member shall receive per diem and mileage allowance at the rate set for salaried state employees. Committee members shall receive no other compensation, perquisite or allowance for committee service, but this does not mean that committee members who receive a salary from state funds shall not continue to draw such salary while discharging committee duties.

C. A simple majority shall constitute a quorum. A member of the committee shall abstain from voting or the member's vote shall be disqualified on any matter in which the member has a pecuniary interest.

D. Appointed members shall serve terms of four years. Members shall be appointed without regard to partisan political affiliation, and any member may be reappointed to the committee.

E. A chairman, vice chairman and secretary shall be elected from the membership to serve for one year, subject to reelection.

F. The committee shall meet at least once each quarter.

History: 1953 Comp., 4-27-7, enacted by Laws 1969, ch. 223, 4; 1986, ch. 10, 1; 2005, ch. 50, 1.



Section 18-6-5 - Committee; powers and duties.

18-6-5. Committee; powers and duties.

The primary function of the committee is to review proposals for the preservation of cultural properties. The committee is authorized to take such actions as are reasonable and consistent with law to identify cultural properties and to advise on the protection and preservation of those properties. Among such actions as may be necessary and proper to the fulfillment of these responsibilities, and without being limited hereby, the committee:

A. shall determine what constitutes historical, archaeological, scientific, architectural and other cultural significance for the purpose of identifying cultural properties as used in the Cultural Properties Act [18-6-1 through 18-6-17 NMSA 1978];

B. shall prepare and keep up to date the official register. This official register shall be composed of properties identified by the committee as having historical or other cultural significance and integrity, being suitable for preservation and having educational significance;

C. shall prepare and maintain proper documentation of the historic or other significance of cultural properties. The committee is granted access to all state and local public documents that may be necessary for the documentation, and such state and local agencies as have custody of such documents are authorized to allow the committee to examine and reproduce those documents useful for the documentation;

D. shall inspect all registered cultural properties periodically to assure proper cultural or historical integrity and proper maintenance. The inspection may be made by an authorized representative of the committee or historic preservation division of the office of cultural affairs. Such inspection shall be made only with the written consent of the owner or his authorized representative.

E. shall, based upon the inspection of a registered cultural property, recommend such repairs, maintenance and other measures as should be taken to maintain registered status;

F. shall issue regulations pertaining to the identification, preservation and maintenance of registered cultural properties in order to maintain the integrity of those properties;

G. may delete from the official register any registered cultural property whose owner does not comply with the committee's regulations or follow its recommendations for repair and maintenance, or which upon presentation of further evidence does not merit continued official registry;

H. may recommend to the museum division of the office of cultural affairs and other public administrators of registered cultural properties measures for the investigation, restoration and protection of such properties;

I. may encourage and render technical advice to private owners of registered cultural properties in order that such properties may be preserved;

J. may encourage and provide technical assistance to municipalities and counties in acquiring, preserving and developing cultural properties within their jurisdictions;

K. shall cooperate with federal, state, local and private agencies and persons engaged in the administration, development or other work relating to cultural properties within the state;

L. shall pursue all activities in a manner consistent with state and federal laws and regulations;

M. may encourage and promote public appreciation of New Mexico's historical and cultural heritage by:

(1) reviewing for accuracy the proposed publication of information on cultural properties; and

(2) reviewing the accuracy and adequacy of proposed marking of cultural properties;

N. may utilize the assistance of individuals, local organizations, state agencies and others interested in the identification and preservation of cultural properties;

O. may issue, with the concurrence of the state archaeologist and the state historic preservation officer, permits for the examination or excavation of sites and the collection or removal of objects of antiquity or general scientific interest, where such sites or objects are located on state lands, to institutions which the committee may deem to be properly qualified to conduct such examination, excavation or collection, subject to such rules and regulations as the committee may prescribe; provided that the examinations, excavations and collections are undertaken by reputable museums, universities, colleges or other historical, scientific or educational institutions or societies approved by the committee, with a view toward disseminating knowledge about cultural properties; and provided that a summary report of such investigations, containing relevant maps, documents, drawings and photographs be submitted to the committee which shall in turn submit the report to the appropriate agency or make other appropriate disposition of the report; and provided further, that all specimens so collected shall be the property of New Mexico, and that prior arrangements be made for the disposition of specimens derived from such investigations in an appropriate institution of the state for for loan of such specimens to qualified institutions in or out of the state;

P. shall provide advice to the state historic preservation officer in the historic preservation division and to the director of the museum division of the office of cultural affairs on cultural properties; and

Q. shall make, in conjunction with the historic preservation division, an annual report on its activities to the governor and the legislature. The report may contain recommendations for the more effective preservation of New Mexico's historic and cultural heritage.

History: 1953 Comp., 4-27-8, enacted by Laws 1969, ch. 223, 5; 1977, ch. 246, 35; 1978, ch. 92, 1; 1980, ch. 151, 34; 1983, ch. 296, 17; 1986, ch. 10, 2.



Section 18-6-6 - Cultural affairs department; powers and duties relating to the cultural properties act.

18-6-6. Cultural affairs department; powers and duties relating to the cultural properties act.

A. The cultural affairs department is responsible for administering, developing and maintaining all registered cultural properties in its ownership or custody.

B. Unless other locations are deemed more appropriate by the committee, in consultation with the museum of New Mexico, because of the nature of the property involved, the cultural affairs department shall be the depository for all collections made under the provisions of the Cultural Properties Act [18-6-1 through 18-6-17 NMSA 1978] and shall make available material from such collections to museums in and out of the state on the request of the governing bodies of those museums when, in the opinion of the department, such use is appropriate and when arrangements are made for the safe custodianship and public exhibition of the material in accordance with department rules. The museum of New Mexico shall maintain a record of the location of all such collections.

C. The cultural affairs department may seek and accept gifts, donations and grants, subject to the provisions of Subsection B of Section 18-6-7 NMSA 1978, to be used to acquire, preserve or restore registered cultural properties.

D. The cultural affairs department may acquire by gift, purchase or, if no other means of acquisition are available, condemnation any cultural property or interest therein sufficient to preserve such property. Cultural properties so acquired shall be administered by the department or other appropriate state agencies in accordance with Subsections A and B of this section.

E. The cultural affairs department may enter into agreements with the committee to provide assistance in carrying out the duties of the committee.

History: 1953 Comp., 4-27-9, enacted by Laws 1969, ch. 223, 6; 1977, ch. 246, 36; 1980, ch. 151, 35; 1986, ch. 10, 3; 2004, ch. 25, 28.



Section 18-6-7 - Historic preservation division; planning; fiscal administration and cooperation for purposes of the cultural properties act.

18-6-7. Historic preservation division; planning; fiscal administration and cooperation for purposes of the cultural properties act.

A. The state historic preservation officer of the historic preservation division of the cultural affairs department shall, with the concurrence of the committee, prepare a long-range plan for the preservation of cultural properties, including but not limited to the identification, acquisition, restoration and protection of historic and cultural properties and the maintenance and expansion of statewide historic and prehistoric site data bases.

B. The historic preservation division shall administer funds that are received, controlled and disbursed for the purposes of the Cultural Properties Act [18-6-1 through 18-6-17 NMSA 1978], unless such funds are specifically granted or appropriated to another agency.

C. Consistent with the Cultural Properties Act, the historic preservation division shall cooperate in all matters with the committee and other divisions of the cultural affairs department.

History: 1953 Comp., 4-27-10, enacted by Laws 1969, ch. 223, 7; 1977, ch. 246, 37; 1978, ch. 92, 2; 1980, ch. 151, 36; 1983, ch. 296, 18; 1986, ch. 10, 4; 2004, ch. 25, 29.



Section 18-6-8 - State historic preservation officer; appointment; qualifications; duties.

18-6-8. State historic preservation officer; appointment; qualifications; duties.

A. The "historic preservation division" is created within the cultural affairs department.

B. The state historic preservation officer shall be the director of the division and shall be hired by the secretary of cultural affairs with the consent of the governor. The position's qualifications shall be consistent with but not limited to the following:

(1) a graduate degree in American history, anthropology, architecture or historic preservation;

(2) at least five years of professional experience in American history, anthropology, architecture or historic preservation or any combination of these; or

(3) a substantial contribution through research and publication to the body of scholarly knowledge in the field of American history, anthropology, architecture or historic preservation or any combination of these.

C. The state historic preservation officer shall administer the Cultural Properties Act [18-6-1 through 18-6-17 NMSA 1978], including but not limited to being administrative head of all Cultural Properties Act functions assigned to the historic preservation division by law or executive order. In addition, the state historic preservation officer shall coordinate all duties performed by, and cooperate with, the committee, the secretary of cultural affairs and any other entities, public or private, involved with cultural properties.

D. The state historic preservation officer, in conjunction with the secretary of cultural affairs:

(1) shall provide staff to the committee;

(2) shall maintain the state register of cultural properties;

(3) may fund historic site surveys and may fund restorations;

(4) shall administer historic preservation tax benefit programs;

(5) shall review state undertakings to determine their effect upon significant historic properties; and

(6) shall adopt and promulgate rules regulating the use of the division's statewide historic and prehistoric site databases and archives, including a fee schedule to cover the reasonable cost of using the databases and archives.

E. Fees collected pursuant to Paragraph (6) of Subsection D of this section shall be used to maintain and administer the division's statewide historic and prehistoric site databases and archives.

History: 1953 Comp., 4-27-10.1, enacted by Laws 1977, ch. 246, 38; 1980, ch. 151, 37; 1983, ch. 296, 19; 2004, ch. 25, 30; 2015, ch. 19, 7.



Section 18-6-8.1 - Review of proposed state undertakings.

18-6-8.1. Review of proposed state undertakings.

The historic preservation division of the office of cultural affairs shall periodically furnish copies of the official register, or relevant sections of the official register, to state agencies and departments and shall periodically advise state agencies and departments of the status of the division's program of cultural property identification and registration. The head of any state agency or department having direct or indirect jurisdiction over any land or structure modification which may affect a registered cultural property shall afford the state historic preservation officer a reasonable and timely opportunity to participate in planning such undertaking so as to preserve and protect, and to avoid or minimize adverse effects on, registered cultural properties.

History: 1978 Comp., 18-6-9.1, enacted by Laws 1986, ch. 10, 5; recompiled as 1978 Comp., 18-6-8.1 by Laws 1993, ch. 176, 12.



Section 18-6-9 - Cultural property; unauthorized excavation, injury or destruction; criminal damage to property.

18-6-9. Cultural property; unauthorized excavation, injury or destruction; criminal damage to property.

A. Any person who knowingly excavates, injures or destroys cultural property located on state land without a permit is guilty of criminal damage to property.

B. Any person who solicits, employs or counsels another person to excavate, injure or destroy cultural property located on state land without a permit is guilty of criminal damage to property.

C. Whoever commits criminal damage to property pursuant to the provisions of this section and the value of the property excavated, injured or destroyed is:

(1) less than one thousand dollars ($1,000) is guilty of a petty misdemeanor and shall be sentenced according to the provisions of Section 31-19-1 NMSA 1978; or

(2) one thousand dollars ($1,000) or more is guilty of a fourth degree felony and shall be sentenced according to the provisions of Section 31-18-15 NMSA 1978.

History: 1978 Comp., 18-6-9, enacted by Laws 1993, ch. 176, 8.



Section 18-6-9.1 - Cultural property; unauthorized appropriation; larceny.

18-6-9.1. Cultural property; unauthorized appropriation; larceny.

A. Any person who knowingly appropriates cultural property located on state land without a permit is guilty of larceny.

B. Any person who solicits, employs or counsels another person to appropriate cultural property located on state land without a permit is guilty of larceny.

C. Any person who receives, traffics in or sells cultural property appropriated from state land without a valid permit is guilty of larceny.

D. Whoever commits larceny pursuant to the provisions of this section and the value of the property appropriated is:

(1) less than one hundred dollars ($100) is guilty of a petty misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978;

(2) over one hundred dollars ($100) but less than two hundred fifty dollars ($250) is guilty of a misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978;

(3) two hundred dollars ($200) or more but less than two thousand five hundred ($2,500) is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978;

(4) two thousand five hundred dollars ($2,500) or more but less than twenty thousand dollars ($20,000) is guilty of a third degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978; or

(5) more than twenty thousand dollars ($20,000) is guilty of a second degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

History: 1978 Comp., 18-6-9.1, enacted by Laws 1993, ch. 176, 9.



Section 18-6-9.2 - Cultural property; unauthorized damage or appropriation; civil penalties.

18-6-9.2. Cultural property; unauthorized damage or appropriation; civil penalties.

Any person violating the provisions of the Cultural Properties Act [18-6-1 through 18-6-17 NMSA 1978] shall be liable for civil damages to the state agency, department, institution or political subdivision having jurisdiction over the cultural property in an amount equal to the cost or, in the discretion of the court, in an amount equal to twice the cost of restoration, stabilization and interpretation of the cultural property.

History: 1978 Comp., 18-6-9.2, enacted by Laws 1993, ch. 176, 10.



Section 18-6-9.3 - Cultural property; forfeiture of instruments.

18-6-9.3. Cultural property; forfeiture of instruments.

Any instrument, vehicle, tool or equipment used or intended to be used to violate the provisions of the Cultural Properties Act [18-6-1 through 18-6-17 NMSA 1978] is subject to forfeiture, and the provisions of the Forfeiture Act [31-27-1 through 31-27-8 NMSA 1978] apply to the seizure, forfeiture and disposal of such property.

History: 1978 Comp., 18-6-9.3, enacted by Laws 1993, ch. 176, 11; 2002, ch. 4, 10.



Section 18-6-10 - Cultural properties on private land.

18-6-10. Cultural properties on private land.

A. It is the declared intent of the legislature that field archeology on privately owned lands should be discouraged except in accordance with the provisions and spirit of the Cultural Properties Act [18-6-1 through 18-6-17 NMSA 1978]; and persons having knowledge of the location of archeological sites are encouraged to communicate such information to the committee.

B. It shall be deemed an act of trespass and a misdemeanor for any person to remove, injure or destroy registered cultural properties situated on private lands or controlled by a private owner without the owner's prior permission. Where the owner of a registered cultural property has submitted his acceptance in writing to the committee's registration of that cultural property, the provisions of Section 8 [18-6-9 NMSA 1978] of the Cultural Properties Act shall apply to that registered cultural property.

C. Where a cultural property is on private land or is otherwise privately owned and the committee determines that such cultural property is worthy of preservation and inclusion on the official register, the committee may recommend the procedure best calculated to ensure preservation. Such procedures may include:

(1) providing technical assistance to the owner who is willing to restore, preserve and maintain the cultural property;

(2) acquiring the property or an easement or other right therein by gift or purchase;

(3) advising the county or municipality within which the cultural property is located on zoning the property as an historic area or district in accordance with the Historic District Act [Chapter 3, Article 22 NMSA 1978];

(4) advising the county or municipality within which the cultural property is located on the use of agreements, purchases or the right of eminent domain to obtain control of the cultural property in accordance with the Historic District Act; and

(5) acquiring the property for the state by use of the right of eminent domain.

History: 1953 Comp., 4-27-12, enacted by Laws 1969, ch. 223, 9.



Section 18-6-11 - Permit required for excavation of archaeological sites; penalty.

18-6-11. Permit required for excavation of archaeological sites; penalty.

A. It is unlawful for a person or the person's agent or employee to excavate with the use of mechanical earthmoving equipment an archaeological site for the purpose of collecting or removing objects of antiquity if the archaeological site is located on private land in this state, unless the person has first obtained a permit issued pursuant to the provisions of this section for the excavation. As used in this section, "archaeological site" means a location where there exists material evidence of the past life and culture of human beings in this state but excludes the sites of burial of human beings.

B. Permits for excavation pursuant to Subsection A of this section may be issued by the committee upon approval by the state archaeologist and the state historic preservation officer if the applicant:

(1) submits written authorization for the excavation from the owner of the land;

(2) furnishes satisfactory evidence of being qualified to perform the archaeological excavation by experience, training and knowledge;

(3) submits a satisfactory plan of excavation for the archaeological site and states in the plan the method by which excavation will be undertaken; and

(4) agrees in writing, upon the completion of the excavation, to submit a summary report to the committee of the excavation, which report shall contain relevant maps, documents, drawings and photographs, together with a description of the archaeological specimens removed as a result of the excavation. Failure to file the summary report shall be grounds for refusing issuance of a future permit to the person.

C. All archaeological specimens collected or removed from the archaeological site as a result of excavation pursuant to Subsections A and B of this section shall be the property of the person owning the land on which the site is located.

D. Nothing in this section shall be deemed to limit or prohibit the use of the land on which the archaeological site is located by the owner of the land or to require the owner to obtain a permit for personal excavation on the owner's own land; provided that no transfer of ownership is made with the intent of excavating archaeological sites as prohibited in this section; and provided further that this exemption does not apply to marked or unmarked burial grounds.

E. A person convicted of violating the provisions of this section is guilty of a misdemeanor and shall be punished by a fine not to exceed one thousand dollars ($1,000) and, in accordance with the provisions of the Forfeiture Act [Chapter 31, Article 27 NMSA 1978], shall forfeit to the state all equipment used in committing the violation for which the person is convicted.

History: 1953 Comp., 4-27-12.1, enacted by Laws 1977, ch. 75, 1; 1989, ch. 267, 2; 2015, ch. 152, 14.



Section 18-6-11.1 - Confidentiality of site location.

18-6-11.1. Confidentiality of site location.

A. Any information in the custody of a public official concerning the location of archaeological resources, the preservation of which is in the interest of the state of New Mexico, shall remain confidential unless the custodian of such information determines that the dissemination of such information will further the purposes of the Cultural Properties Act [18-6-1 through 18-6-17 NMSA 1978], as set forth in Section 18-6-2 NMSA 1978 and will not create a risk of loss of archaeological resources.

B. As used in Subsection A of this section, "archaeological resources" means a location where there exists material evidence of the past life and culture of human beings in this state and includes the sites of burial and habitats of human beings.

History: 1978 Comp., 18-6-11.1, enacted by Laws 1979, ch. 66, 1.



Section 18-6-11.2 - Permit required for excavation of unmarked burials; penalty.

18-6-11.2. Permit required for excavation of unmarked burials; penalty.

A. Each human burial in the state interred in any unmarked burial ground is accorded the protection of law and shall receive appropriate and respectful treatment and disposition.

B. A person who knowingly, willfully and intentionally excavates, removes, disturbs or destroys any human burial buried, entombed or sepulchered in any unmarked burial ground in the state, or any person who knowingly, willfully and intentionally procures or employs any other person to excavate, remove, disturb or destroy any human burial buried, entombed or sepulchered in any unmarked burial ground in the state, except by authority of a permit issued by the state medical investigator or by the committee with the concurrence of the state archaeologist and state historic preservation officer, is guilty of a fourth degree felony and shall be punished by a fine not to exceed five thousand dollars ($5,000) or by imprisonment for a definite term of eighteen months or both. The offender shall upon conviction forfeit to the state all objects, artifacts and human burials excavated or removed from an unmarked burial ground in violation of this section, and any proceeds from the sale by the offender of any of the foregoing shall also be forfeited. The provisions of the Forfeiture Act [Chapter 31, Article 27 NMSA 1978] shall apply to a forfeiture provided for in this section. As used in this section:

(1) "unmarked burial ground" means a location where there exists a burial of any human being that is not visibly marked on the surface of the ground in any manner traditionally or customarily used for marking burials and includes any funerary object, material object or artifact associated with the burial; and

(2) "human burial" means a human body or human skeletal remains and includes any funerary object, material object or artifact buried, entombed or sepulchered with that human body or skeletal remains.

C. Any person who discovers a human burial in any unmarked burial ground shall cease any activity that may disturb that burial or any object or artifact associated with that burial and shall notify the local law enforcement agency having jurisdiction in the area. The local law enforcement agency shall notify the state medical investigator and the state historic preservation officer.

D. The state medical investigator may, consistent with the statutes governing medical investigations, have authority over or take possession of any human burial discovered in the state, in which case the provisions of Subsections E and F of this section shall not apply.

E. Permits for excavation of a human burial discovered in an unmarked burial ground shall be issued by the committee within sixty days of receipt of application when the applicant:

(1) submits written authorization for that excavation from the owner of the land on which the human burial is located or the applicant is the owner of the land;

(2) demonstrates appropriate efforts to determine the age of the human burial and to identify and consult with any living person who may be related to the human burial interred in the unmarked burial ground;

(3) complies with permit procedures and requirements established by regulations authorized in this section to ensure the complete removal of the human burial and the collection of all pertinent scientific information in accordance with proper archaeological methods; and

(4) provides for the lawful disposition or reinterment of the human burial either in the original or another appropriate location and of any objects or artifacts associated with that human burial, consistent with regulations issued by the state historic preservation officer, except that the committee shall not require, as a condition of issuance of a permit, reinterment or disposition, any action that unduly interferes with the owner's use of the land.

F. Permits for the excavation of any human burial discovered in the course of construction or other land modification may be issued by the committee with the concurrence of the state archaeologist and the state historic preservation officer on an annual basis to professional archaeological consultants or organizations.

G. Except when the committee requires as a condition of the permit that any object or artifact associated with a human burial be reinterred or disposed of with that burial, that object or artifact shall be the property of the person owning the land on which that burial is located.

H. Any object or artifact and any human burial excavated or removed from an unmarked burial ground in violation of this section shall be forfeited to the state and shall be lawfully disposed of or reinterred in accordance with regulations issued by the state historic preservation officer; provided that no object or artifact so forfeited shall ever be sold by the state; and provided further that any object or artifact removed from the land without the owner's consent and in violation of this section shall be returned to the lawful owner consistent with Subsection G of this section.

I. The state historic preservation officer shall issue regulations with the concurrence of the state medical investigator for the implementation of this section.

History: 1978 Comp., 18-6-11.2, enacted by Laws 1989, ch. 267, 1; 2015, ch. 152, 15.



Section 18-6-12 - Emergency classification pending investigation.

18-6-12. Emergency classification pending investigation.

A cultural property which the committee thinks may be worthy of preservation may be included on the official register on a temporary basis for not more than one year, during which time the committee shall investigate the property and make a determination as to whether it may be permanently placed on the official register. If the cultural property is on private land, the temporary classification shall not be considered a taking of private property, but the owner may receive a fair rental value for the part of the land affected if the temporary classification unduly interferes with the owner's normal use of the land. The owner shall be immediately notified of the committee's determination. If at the expiration of one year from the time the temporary classification was imposed the owner has not been notified of any committee action, the temporary classification shall lapse, and it shall not be renewed for five years.

History: 1953 Comp., 4-27-13, enacted by Laws 1969, ch. 223, 10.



Section 18-6-14 - State historian.

18-6-14. State historian.

The state historian at the state records center is designated as "state historian" for purposes of the Cultural Properties Act [18-6-1 through 18-6-17 NMSA 1978].

History: 1953 Comp., 4-27-15, enacted by Laws 1969, ch. 223, 12; 1981, ch. 48, 1.



Section 18-6-15 - State archaeologist.

18-6-15. State archaeologist.

The state archaeologist in the cultural affairs department is designated as "state archaeologist" for the purposes of the Cultural Properties Act [18-6-1 through 18-6-17 NMSA 1978]. The state archaeologist shall be professionally recognized in the discipline of archaeology, shall have achieved recognition for accomplishments in his field in the American southwest and shall have a specialized knowledge of New Mexico.

History: 1953 Comp., 4-27-16, enacted by Laws 1969, ch. 223, 13; 1986, ch. 10, 6; 2004, ch. 25, 31.



Section 18-6-16 - Preparation and sale of cultural properties publications; revolving fund; report.

18-6-16. Preparation and sale of cultural properties publications; revolving fund; report.

The historic preservation division shall encourage and promote publications relating to cultural properties that have been prepared pursuant to the Cultural Properties Act [18-6-1 through 18-6-17 NMSA 1978]. The historic preservation division may prepare or contract for the preparation of such publications on the condition that it receives from the sale of the publications the amount expended plus interest on that amount compounded annually at the prime lending rate quoted in the Wall Street Journal on the effective date of the contract until the expended amount is reimbursed in full to the division. All receipts from such sales shall go into a special revolving fund, which is hereby established. The historic preservation division shall adopt rules establishing guidelines and fiscal controls over the use of the revolving fund.

History: 1953 Comp., 4-27-17, enacted by Laws 1978, ch. 53, 1; 1980, ch. 151, 38; 1983, ch. 296, 20; 1994, ch. 70, 1; 2004, ch. 25, 32.



Section 18-6-17 - Designation of state historic sites; reservation of lands for historic site care and management.

18-6-17. Designation of state historic sites; reservation of lands for historic site care and management.

The governor is authorized, upon the recommendation of the committee and the board of regents of the museum of New Mexico, to declare by public proclamation that any cultural property situated on lands owned or controlled by the state shall be a state historic site and may reserve as a part thereof such parcels of land as may be necessary for the proper care and management of the cultural property to be protected. In the case of proposed state historic sites situated on state trust lands, the federal laws granting same shall be complied with. Any such historic site shall be administered by the state historic sites division of the cultural affairs department in accordance with the provisions of Section 18-6-6 NMSA 1978.

History: 1953 Comp., 4-27-18, enacted by Laws 1973, ch. 16, 1; 1977, ch. 246, 41; 1980, ch. 151, 39; 1986, ch. 10, 7; 2013, ch. 67, 5.



Section 18-6-18 - Short title.

18-6-18. Short title.

This act [18-6-18 through 18-6-23 NMSA 1978] may be cited as the "Historic Preservation Loan Act".

History: Laws 1987, ch. 7, 1.



Section 18-6-19 - Purpose.

18-6-19. Purpose.

The purpose of the Historic Preservation Loan Act [18-6-18 through 18-6-23 NMSA 1978] is to provide owners of registered cultural properties in New Mexico with low-cost financial assistance in the restoration, rehabilitation and repair of properties listed in the state register of cultural properties or national register of historic places, which are a part of the state's heritage and which contribute substantially to the state's economic well being and to a sound and proper balance between preservation and development, through the creation of a self-sustaining revolving loan program to rehabilitate, repair and restore historic properties.

History: Laws 1987, ch. 7, 2.



Section 18-6-20 - Definitions.

18-6-20. Definitions.

As used in the Historic Preservation Loan Act [18-6-18 through 18-6-23 NMSA 1978]:

A. "committee" means the cultural properties review committee;

B. "division" means the historic preservation division of the cultural affairs department;

C. "fund" means the historic preservation loan fund;

D. "property owner" means the sole owner, joint owner, owner in partnership or corporate owner of a registered cultural property. As used in this subsection, the term "property owner" includes the owner of a leasehold interest in a registered cultural property, if the term of the lease is not less than nineteen years; and

E. "registered cultural property" means a site, structure, building or object entered in the state register of cultural properties or the national register of historic places or both.

History: Laws 1987, ch. 7, 3; 2004, ch. 25, 33.



Section 18-6-21 - Fund created; administration.

18-6-21. Fund created; administration.

A. There is created in the state treasury a revolving loan fund which shall be known as the "historic preservation loan fund". The division shall administer the fund and may make loans from the fund in accordance with the Historic Preservation Loan Act [18-6-18 through 18-6-23 NMSA 1978].

B. The division shall deposit in the fund all receipts from the repayment of loans made pursuant to the Historic Preservation Loan Act.

C. The division may deposit in the fund any private funds made available for the purposes of the Historic Preservation Loan Act and any federal funds made available for the purpose of making grants or loans to owners of registered historic properties. Such funds may be used by the division to make or to subsidize loans made pursuant to the Historic Preservation Loan Act.

History: Laws 1987, ch. 7, 4.



Section 18-6-22 - Loan program; duties of division and committee.

18-6-22. Loan program; duties of division and committee.

A. The division shall establish a program to make direct loans or loan subsidies and a program to contract with one or more lending institutions for deposits to be used for the purpose of making or subsidizing loans to owners of registered cultural properties for the restoration, rehabilitation or repair of those properties in accordance with the Historic Preservation Loan Act [18-6-18 through 18-6-23 NMSA 1978].

B. The division shall adopt rules and regulations to govern the application procedure and requirements for making or subsidizing loans under the Historic Preservation Loan Act.

C. The division shall adopt rules and regulations to govern the deposits with lending institutions for making or subsidizing loans under the Historic Preservation Loan Act.

D. The division and committee in cooperation shall adopt a system for the priority ranking of historic preservation projects, both eligible and ineligible for federal funding assistance, for which loan or loan subsidy applications have been received by the division. The system shall be based on factors including geographic distribution of recipient projects, severity of deterioration of the registered property, the degree of architectural and construction detail in the loan application demonstrating the feasibility of the proposed restoration, rehabilitation or repair of the registered cultural property and availability of other funding for the project. All loans or loan subsidies from the fund shall be granted pursuant to this system and the system shall be reviewed annually by the division and committee.

E. The committee and division shall monitor the fund and shall prepare an annual report to the governor and the legislature detailing the operations of the fund.

F. The division has the authority necessary and appropriate for the exercise of the powers and duties conferred by the Historic Preservation Loan Act.

History: Laws 1987, ch. 7, 5.



Section 18-6-23 - Loans; criteria.

18-6-23. Loans; criteria.

A. Loans or loan subsidies from the fund shall be made only to property owners who:

(1) agree to repay the loan and to maintain the registered cultural property as restored, rehabilitated or repaired for a specified period but in no case less than seven years;

(2) agree to maintain complete and proper financial records regarding the registered cultural property and to make these available to the division on request;

(3) agree to complete the proposed rehabilitation, repair or restoration work on the registered cultural property within two years from the date of project loan approval by the division; and

(4) provide sufficient collateral security interest in the registered cultural property to the state of New Mexico in accordance with rules and regulations established by the committee and division.

B. A loan shall be made for a period not to exceed five years with interest on the unpaid balance at a rate not greater than the yield at the time of loan approval on United States treasury bills with a maturity of 365 days plus three and one-half percent. A loan shall be repaid by the property owner in equal installments not less often than annually with the first installment due within one year of the date the loan is issued.

C. Loans shall be made only for eligible costs. Eligible costs include architectural, engineering and planning costs, inspection of work in progress, contracted restoration, rehabilitation and repair costs and costs necessary to meet code requirements. Eligible costs shall not include costs of land acquisition, legal costs or fiscal agents' fees.

History: Laws 1987, ch. 7, 6.



Section 18-6-24 - Short title.

18-6-24. Short title.

This act [18-6-24 through 18-6-27 NMSA 1978] may be cited as the "Reburial Grounds Act".

History: Laws 2007, ch. 299, 1 and Laws 2007, ch. 300, 1.



Section 18-6-25 - Definitions.

18-6-25. Definitions.

As used in the Reburial Grounds Act [18-6-24 through 18-6-27 NMSA 1978]:

A. "department" means the cultural affairs department;

B. "descendant group" means persons demonstrably related to the remains by consanguinity, family affiliation, clan or direct historical association and includes a Native American nation, band, tribe or pueblo in New Mexico;

C. "funerary object" means an object or artifact associated with a human burial;

D. "reburial grounds" means state or federal land set aside pursuant to the Reburial Grounds Act that secures and preserves unmarked graves for remains not claimed by a descendant group;

E. "remains" means a human body, skeletal remains or mummified remains discovered during construction and other projects or exposed through erosion, excavation or accident or other means on state, federal and private lands and includes a funerary object or artifact associated with the remains; and

F. "state land" means property owned, controlled or operated by a department, agency, institution or political subdivision of the state.

History: Laws 2007, ch. 299, 2 and Laws 2007, ch. 300, 2.



Section 18-6-26 - Remains designated for reburial.

18-6-26. Remains designated for reburial.

Except as otherwise designated by the department, remains shall be reburied in the reburial grounds unless a descendant group that demonstrates a relationship to the remains requests otherwise.

History: Laws 2007, ch. 299, 3 and Laws 2007, ch. 300, 3.



Section 18-6-27 - Designation of reburial grounds site.

18-6-27. Designation of reburial grounds site.

The department shall facilitate the designation of state or federal land for reburial of unmarked remains not claimed by a descendant group and shall:

A. by September 1, 2007, organize a working group that includes representatives of the department, the Indian affairs department and the tribal-state workgroup on repatriation and sacred places to:

(1) recommend rules for the acquisition of remains and the maintenance and preservation of the reburial grounds;

(2) distinguish between remains that can be reburied and remains that cannot; and

(3) establish procedures and priorities for reburying remains held in state collections;

B. by December 30, 2008, promulgate rules for:

(1) platting remains placed in the reburial grounds and ensuring that the information is confidential pursuant to Section 18-6-11.1 NMSA 1978;

(2) accepting and acquiring remains and coordinating activities with the state historic preservation officer;

(3) preserving the natural environment of the reburial grounds;

(4) distinguishing between remains that can be reburied and those that cannot;

(5) working with descendant groups that request access to the reburial grounds for ceremonies; and

(6) providing for security and confidentiality of the site; and

C. by July 1, 2009:

(1) accept the first remains for reburial, including remains currently at the museum of New Mexico, the museum of Indian arts and culture and the department;

(2) begin platting the reburial grounds so that reburied remains are not disturbed by later burials and so that the plat is confidential pursuant to Section 18-6-11.1 NMSA 1978; and

(3) provide security for the reburial grounds.

History: Laws 2007, ch. 299, 4 and Laws 2007, ch. 300, 4.






Article 6A - Cultural Properties Protection

Section 18-6A-1 - Short title.

18-6A-1. Short title.

Chapter 18, Article 6A NMSA 1978 may be cited as the "Cultural Properties Protection Act".

History: Laws 1993, ch. 176, 1; 2004, ch. 25 , 34.



Section 18-6A-2 - Definitions.

18-6A-2. Definitions.

As used in the Cultural Properties Protection Act:

A. "committee" means the cultural properties review committee;

B. "cultural property" means a structure, place, site or object having historic, archaeological, scientific, architectural or other cultural significance;

C. "division" means the historic preservation division of the cultural affairs department;

D. "fund" means the cultural properties restoration fund;

E. "interpretation" means the inventory, registration, mapping and analysis of cultural properties and public educational programs designed to prevent the loss of cultural properties;

F. "officer" means the state historic preservation officer;

G. "preservation" means sustaining the existing form, integrity and material of a cultural property or the existing form and vegetative cover of a cultural property and may include protective maintenance or stabilization where necessary in the case of archaeological sites;

H. "professional survey" means an archaeological or architectural survey;

I. "protection" means safeguarding the physical condition or environment of a cultural property from deterioration or damage caused by weather or other natural, animal or human intrusions;

J. "restoration" means recovering the general historic appearance of a cultural property or the form and details of an object or structure by removing incompatible natural or human-caused accretions and replacing missing elements as appropriate;

K. "stabilization" means reestablishing the structural stability or weather-resistant condition of a cultural property or arresting deterioration that may lead to structural failure;

L. "state agency" means a department, agency, institution or political subdivision of the state; and

M. "state land" means property owned, controlled or operated by a state agency.

History: Laws 1993, ch. 176, 2; 2004, ch. 25, 35.



Section 18-6A-3 - Fund; created; purpose.

18-6A-3. Fund; created; purpose.

A. The "cultural properties restoration fund" is created in the state treasury. The fund may receive money appropriated by the legislature or gifts, grants, bequests or payments for services rendered by the division from any public or private source. All money appropriated to the fund or accruing to the fund as a result of gifts, grants, bequests, payments for services rendered, investment of the fund or from any other source shall not be transferred to another fund but shall remain in the fund to be encumbered and disbursed according to the provisions of the Cultural Properties Protection Act. Money in the fund shall not revert to the general fund or to any other fund from which money was appropriated.

B. Money in the fund shall be used solely for the purpose of providing grants for interpretation, restoration, preservation, stabilization and protection of cultural property that is state property.

C. Disbursements from the fund shall be made only upon warrants drawn by the secretary of finance and administration pursuant to vouchers signed by the officer.

History: Laws 1993, ch. 176, 3.



Section 18-6A-4 - Administration; regulatory authority.

18-6A-4. Administration; regulatory authority.

A. The officer shall administer the provisions of the Cultural Properties Protection Act and shall adopt rules, regulations and criteria for reviewing and awarding grants as necessary to carry out the provisions of that act.

B. Rules and regulations shall include:

(1) the method to be used to determine the eligibility of a state agency to receive grants from the fund;

(2) a procedure for application, approval and rejection of grant proposals;

(3) a requirement that an interpretation, restoration, preservation, stabilization or protection project be undertaken in accordance with specifications approved by the officer; and

(4) a requirement that a cultural property assisted by a grant be preserved and protected for a specified period of time, but in no case less than ten years.

C. Criteria for reviewing and awarding grants shall include the:

(1) degree of physical damage or deterioration of the cultural property;

(2) special status of the cultural property, including whether the property is listed on a national, state or local register of historic places; and

(3) suitability of the cultural property for interpretation.

D. At least annually, the officer, in consultation with the committee and with the approval of the officials having jurisdiction over cultural properties being considered, shall select:

(1) cultural properties to be restored, preserved, stabilized and protected; and

(2) programs for interpretation.

E. The officer may contract with state agencies, architectural and engineering firms, private nonprofit organizations or individuals for interpretation, restoration, preservation, stabilization and protection.

History: Laws 1993, ch. 176, 4.



Section 18-6A-5 - Professional surveys.

18-6A-5. Professional surveys.

The officer shall, in cooperation with the heads of state agencies, establish a system of professional surveys of cultural properties on state lands. State agencies shall cooperate with the officer and exercise due caution to ensure that cultural properties are not inadvertently damaged or destroyed.

History: Laws 1993, ch. 176, 5.



Section 18-6A-6 - Joint powers agreements.

18-6A-6. Joint powers agreements.

As authorized by the Joint Powers Agreements Act [11-1-1 NMSA 1978], any state agency may enter into a joint powers agreement with the division to effect the purposes of the Cultural Properties Protection Act.

History: Laws 1993, ch. 176, 6.






Article 7 - Museum of Space History

Section 18-7-1 - Museum of space history division; creation.

18-7-1. Museum of space history division; creation.

The "museum of space history division" is created within the cultural affairs department. The principal facility of the division is the "museum of space history" located in Alamogordo. The site shall be held in the name of the state.

History: 1953 Comp., 73-46-1, enacted by Laws 1978, ch. 72, 1; 1980, ch. 151, 40; 1987, ch. 313, 1; 2001, ch. 275, 2; 2001, ch. 278, 2; 2004, ch. 25, 36.



Section 18-7-2 - New Mexico museum of space history commission.

18-7-2. New Mexico museum of space history commission.

There is created the "New Mexico museum of space history commission" consisting of eleven members appointed by the governor. Four members of the commission shall be appointed at large and one member shall be appointed from each of the planning and development districts. Three members shall be appointed to the commission for a term ending December 31, 1974, four members shall be appointed to the commission for a term ending December 31, 1975 and four members shall be appointed to the commission for a term ending December 31, 1976. Thereafter, members of the commission shall be appointed for terms of three years or less in such manner that the staggered expiration date is maintained. Necessary officers shall be elected by the commission. The commission members shall be reimbursed for their necessary and actual mileage and per diem expenses as provided in the Per Diem and Mileage Act [10-8-1 NMSA 1978].

History: 1953 Comp., 73-46-2, enacted by Laws 1978, ch. 72, 2; 1987, ch. 313, 2; 2001, ch. 275, 3; 2001, ch. 278, 3.



Section 18-7-3 - New Mexico museum of space history commission; powers and duties.

18-7-3. New Mexico museum of space history commission; powers and duties.

The New Mexico museum of space history commission shall:

A. establish museum of space history policy and determine the mission and direct the development of the museum subject to the approval of the secretary of cultural affairs;

B. hold title to all property for museum use;

C. exercise trusteeship over the collections of the museum;

D. acquire objects relating to the history of rocketry, space flight, astronomy and related fields of interest to the public and real property for museum use or benefit by purchase, donation and bequest;

E. solicit funds for the purpose of developing, restoring and equipping the museum and its property and for the purchase of objects and works of art for its collections and for the development of exhibits and other public programs;

F. adopt rules as appropriate governing:

(1) the loan of objects and exhibits to qualified institutions and agencies for the purpose of exhibition;

(2) gifts, donations or loans of exhibit or collection materials for the museum;

(3) the licensure of the museum's intellectual property; and

(4) other matters necessary to carry out the provisions of Chapter 18, Article 7 NMSA 1978;

G. enter into leases with public or private organizations or agencies for the use of museum premises or facilities for periods of time that exceed forty-five days;

H. cooperate with other agencies and political subdivisions of state, tribal and federal governments and private organizations and individuals to the extent necessary to establish and maintain the museum and its programs;

I. subject to other provisions of law and excepting temporary statewide initiatives of the secretary of cultural affairs, impose admission fees to the museum facilities and programs; and

J. review annually the performance of the director and report its findings to the secretary of cultural affairs.

History: 1953 Comp., 73-46-3, enacted by Laws 1978, ch. 72, 3; 1980, ch. 151, 41; 1987, ch. 313, 3; 1989, ch. 75, 1; 1991, ch. 242, 5; 2001, ch. 275, 4; 2001, ch. 278, 4; 2004, ch. 25, 37; 1978 Comp., 18-7-3, repealed and reenacted by Laws 2015, ch. 19, 8.



Section 18-7-3.1 - Museum admission policy.

18-7-3.1. Museum admission policy.

The commission shall establish a policy to permit New Mexico residents age sixty years and above to enter all publicly accessible exhibit and program areas, except special exhibits and programs where commissions or royalties are paid by contract, free of charge every Wednesday that is not a holiday that the museum is open.

History: 1978 Comp., 18-7 3.1, enacted by Laws 1991, ch. 242, 6.



Section 18-7-4 - Museum of space history director; appointment; qualifications.

18-7-4. Museum of space history director; appointment; qualifications.

A. Subject to the authority of the secretary of cultural affairs, the administrative and executive officer of the museum of space history division and the museum of space history is the "director" of the division.

B. The director shall meet the following minimum qualifications:

(1) hold a bachelor's or higher degree in a discipline related to the functions of the division; and

(2) have significant experience in the management and operation of an organization similar to the division.

C. The director of the museum of space history division shall be appointed by the secretary of cultural affairs with the approval of the governor from a list of qualified candidates provided by the museum of space history commission.

History: 1953 Comp., 73-46-4, enacted by Laws 1978, ch. 72, 4; 1980, ch. 151, 42; 1987, ch. 313, 4; 2001, ch. 275, 5; 2001, ch. 278, 5; 2004, ch. 25, 38; 2015, ch. 19, 9.



Section 18-7-5 - Museum of space history director duties.

18-7-5. Museum of space history director duties.

Consistent with the policies of the secretary of cultural affairs and the New Mexico museum of space history commission, the director of the museum of space history:

A. may:

(1) solicit and receive funds or property, including federal funds and public and private grants, for the development of the museum, its collections and its programs;

(2) as authorized by the secretary, enter into contracts related to the programs and operations of the museum, including services related to the location, acquisition, preservation, restoration, salvage or development of culturally related sites, structures or objects in the state;

(3) as authorized by the commission, lend collections or materials to qualified persons for purposes of exhibition and study and borrow collections or materials from other persons for like purposes;

(4) conduct facilities rentals for forty-five days or less and such retail sales as appropriate for the operation of the museum; and

(5) publish journals, books, reports and other materials as appropriate to the operation of the museum; and

B. shall:

(1) administer and operate the museum in accordance with applicable statutes and rules;

(2) develop exhibits and programs of an educational nature for the benefit of the public and in particular the students of the state;

(3) recommend acquisitions to the commission, by donation or other means, of collections and related materials appropriate to the mission of the museum;

(4) direct research, preservation and conservation as is appropriate to render the collections beneficial to the public;

(5) cooperate with educational institutions and other agencies and political subdivisions of state, tribal and federal governments to establish, maintain and extend the programs of the museum;

(6) employ and discharge personnel necessary for the operation of the museum in accordance with the provisions of the Personnel Act [Chapter 10, Article 9 NMSA 1978];

(7) propose budgets for operations and capital improvements;

(8) collect admission fees as determined by the commission; and

(9) perform such other appropriate duties as may be delegated by the commission, the secretary of cultural affairs or the governor or as may be provided by law.

History: Laws 2015, ch. 19, 10.






Article 8 - Prehistoric and Historic Sites Preservation

Section 18-8-1 - Short title.

18-8-1. Short title.

This act [18-8-1 through 18-8-8 NMSA 1978] may be cited as the "New Mexico Prehistoric and Historic Sites Preservation Act".

History: Laws 1989, ch. 13, 1.



Section 18-8-2 - Purpose.

18-8-2. Purpose.

The purpose of the New Mexico Prehistoric and Historic Sites Preservation Act is the acquisition, stabilization, restoration or protection of significant prehistoric and historic sites by the state of New Mexico and corporations.

History: Laws 1989, ch. 13, 2.



Section 18-8-3 - Definitions.

18-8-3. Definitions.

As used in the New Mexico Prehistoric and Historic Sites Preservation Act:

A. "corporation" means a nonprofit corporation, formally recognized as tax exempt under Section 501(c)3 of the Internal Revenue Code of 1986, whose declared purposes include the investigation, preservation or conservation of significant prehistoric or historic sites;

B. "division" means the historic preservation division of the cultural affairs department; and

C. "significant prehistoric or historic sites" means properties listed in the state register of cultural properties or national register of historic places.

History: Laws 1989, ch. 13, 3; 2004, ch. 25, 39.



Section 18-8-4 - Administration; cost sharing formula; limitations.

18-8-4. Administration; cost sharing formula; limitations.

A. The New Mexico Prehistoric and Historic Sites Preservation Act shall be administered by the state historic preservation officer in consultation with the cultural properties review committee.

B. The division and the cultural properties review committee shall cooperatively develop criteria for the acquisition, stabilization, restoration or protection of significant historic or prehistoric sites. Such criteria shall be reviewed by them at a public meeting held annually in accordance with the Open Meetings Act [Chapter 10, Article 15 NMSA 1978].

C. The division shall annually solicit proposals from state agencies, subdivisions of state government and corporations for the acquisition, stabilization, restoration or protection of significant prehistoric and historic sites.

D. Subject to the availability of funds, the state may pay up to ninety percent of the cost of acquisition, stabilization, restoration or protection of a significant prehistoric or historic site. Title to that site shall vest in the state or a political subdivision of the state and a corporation that participates in acquiring a minimum of at least a ten percent undivided interest in the site or defrays not less than ten percent of the cost of acquisition, stabilization, restoration or protection of the site.

E. In the event of joint acquisition by the state or a political subdivision of the state and a corporation, the state or the subdivision and the corporation shall hold undivided interests in the property, in proportion to the state's and the corporation's share, and the property shall be held in the name of the state and the corporation.

F. Criteria for the acquisition and protection of significant prehistoric and historic sites include:

(1) the degree to which the property is threatened by deterioration or destruction;

(2) the rarity or uniqueness of the property or property type; and

(3) the value of the property for public interpretation and visitation.

History: Laws 1989, ch. 13, 4.



Section 18-8-5 - Management.

18-8-5. Management.

A. The corporation shall be required to prepare a long-term management plan for any site acquired, stabilized, restored or protected as provided for in Subsection D of Section 4 [18-8-4 NMSA 1978] of the New Mexico Prehistoric and Historic Sites Preservation Act. The management plan shall be subject to the approval of the division. That plan shall provide for disposition of the corporation's interest in the property, in the event that the corporation ceases to exist, either to another corporation or to the state. The division and the corporation shall enter into a contract providing for management, interpretation and preservation of any property acquired, stabilized, restored or protected under the provisions of the New Mexico Prehistoric and Historic Sites Preservation Act.

B. A contract for the management, interpretation or preservation of a site may be enforced by injunction or other appropriate proceeding in any court of competent jurisdiction.

History: Laws 1989, ch. 13, 5.



Section 18-8-6 - No power of eminent domain.

18-8-6. No power of eminent domain.

No property or right of access may be acquired under the New Mexico Prehistoric and Historic Sites Preservation Act through exercise of the state's power of eminent domain or other condemnation process.

History: Laws 1989, ch. 13, 6.



Section 18-8-7 - Preservation of significant prehistoric or historic sites.

18-8-7. Preservation of significant prehistoric or historic sites.

No public funds of the state or any of its agencies or political subdivisions shall be spent on any program or project that requires the use of any portion of or any land from a significant prehistoric or historic site unless there is no feasible and prudent alternative to such use, and unless the program or project includes all possible planning to preserve and protect and to minimize harm to the significant prehistoric or historic site resulting from such use. The provisions of this section may be enforced by an action for injunction or other appropriate relief in a court of competent jurisdication [jurisdiction].

History: Laws 1989, ch. 13, 7.



Section 18-8-8 - Regulation.

18-8-8. Regulation.

The state historic preservation officer shall issue regulations for the implementation of the New Mexico Prehistoric and Historic Sites Preservation Act.

History: Laws 1989, ch. 13, 8.






Article 9 - Library Privacy

Section 18-9-1 - Short title.

18-9-1. Short title.

This act [18-9-1 through 18-9-6 NMSA 1978] may be cited as the "Library Privacy Act".

History: Laws 1989, ch. 151, 1.



Section 18-9-2 - Purpose.

18-9-2. Purpose.

The purpose of the Library Privacy Act is to preserve the intellectual freedom guaranteed by Sections 4 and 17 of Article 2 of the constitution of New Mexico by providing privacy for users of the public libraries of the state with respect to the library materials that they wish to use.

History: Laws 1989, ch. 151, 2.



Section 18-9-3 - Definitions.

18-9-3. Definitions.

As used in the Library Privacy Act:

A. "library" includes any library receiving public funds, any library that is a state agency and any library established by the state, an instrumentality of the state, a local government, district or authority, whether or not that library is regularly open to the public; and

B. "patron record" means any document, record or other method of storing information retained by a library that identifies, or when combined with other available information identifies, a person as a patron of the library or that indicates use or request of materials from the library. "Patron record" includes patron registration information and circulation information that identifies specific patrons.

History: Laws 1989, ch. 151, 3.



Section 18-9-4 - Release of patron records prohibited.

18-9-4. Release of patron records prohibited.

Patron records shall not be disclosed or released to any person not a member of the library staff in the performance of his duties, except upon written consent of the person identified in the record, or except upon court order issued to the library. The library shall have the right to be represented by counsel at any hearing on disclosure or release of its patron records.

History: Laws 1989, ch. 151, 4.



Section 18-9-5 - Exceptions.

18-9-5. Exceptions.

The prohibition on the release or disclosure of patron records in Section 4 [18-9-4 NMSA 1978] of the Library Privacy Act shall not apply to overdue notices or to the release or disclosure by school libraries to the legal guardian of the patron records of unemancipated minors or legally incapacitated persons.

History: Laws 1989, ch. 151, 5.



Section 18-9-6 - Violations; civil liability.

18-9-6. Violations; civil liability.

Any person who violates Section 4 [18-9-4 NMSA 1978] of the Library Privacy Act shall be subject to civil liability to the person identified in the released records for damages and costs of the action as determined by the court.

History: Laws 1989, ch. 151, 6.






Article 10 - Abandoned Cultural Properties

Section 18-10-1 - Short title.

18-10-1. Short title.

Sections 1 through 5 [18-10-1 through 18-10-5 NMSA 1978] of this act may be cited as the "Abandoned Cultural Properties Act".

History: Laws 1989, ch. 211, 1.



Section 18-10-2 - Definitions.

18-10-2. Definitions.

As used in the Abandoned Cultural Properties Act:

A. "lender" means a person whose name appears on the records of the museum or, in the event of the death of the person, the successor in interest to the property as the person entitled to property held in the museum;

B. "loan" means all deposits of property with a museum which are not accompanied by a transfer of title to the property;

C. "museum" means an institution located in New Mexico and operated by a nonprofit corporation or public agency, primarily educational, scientific or aesthetic in purpose, which owns, borrows, cares for, studies, archives or exhibits property; and

D. "property" means all tangible objects, animate or inanimate, under a museum's care which have scientific, historic, artistic or cultural value.

History: Laws 1989, ch. 211, 2.



Section 18-10-3 - Abandonment of property.

18-10-3. Abandonment of property.

A. Property on loan to a museum shall be deemed abandoned:

(1) if, since the expiration date of the loan, seven years have passed with no written notice of termination of the loan from the lender to the museum; or

(2) if the loan has no expiration date, at least seven years have passed since the loan was made and the lender has failed to respond to written notice from the museum.

B. A museum shall acquire title to property deemed to be abandoned by providing the lender with a notice of abandonment. If no valid claim has been made for the property within sixty-five days from the date of notice of abandonment, title to the property shall vest in the museum free of all claims of the lender and all persons claiming on behalf of the lender.

C. Notwithstanding the provisions of Sections 13-6-1 and 13-6-2 NMSA 1978, property acquired by a museum through abandonment procedures established in the Abandoned Cultural Properties Act may be kept by the museum, may be sold, with the proceeds going to the museum, or may be destroyed. The museum shall notify the state auditor or, in the case of private museums, the governing authority of the museum regarding the disposition of all abandoned property.

History: Laws 1989, ch. 211, 3.



Section 18-10-4 - Notice of abandonment.

18-10-4. Notice of abandonment.

A. A notice of abandonment shall contain, if known, the lender's name, the lender's address, the date of the loan, a brief description of the loaned property and the name, address and telephone number of the appropriate office or official to be contacted at the museum for information regarding the loan.

B. A notice of abandonment shall be mailed by certified mail, return receipt requested, by the museum to the lender at the lender's last known address as shown in museum records. If the museum does not have an address for the lender, or if proof of receipt of notice is not received within thirty days from the mailing of a notice of abandonment, a notice of abandonment shall be published at least once a week for two successive weeks in a newspaper of general circulation in both the county in which the museum is located and the county of the lender's last known address. The museum shall exercise diligence in attempting to contact the lender.

History: Laws 1989, ch. 211, 4.



Section 18-10-5 - Disclosure of act; notification of address change.

18-10-5. Disclosure of act; notification of address change.

A. Effective July 1, 1989, any museum accepting a loan of property shall notify the lender, if known, in writing at the time of the loan of the provisions of the Abandoned Cultural Properties Act.

B. Within one year of the passage of this act, any museum holding property on loan shall notify the lender, if known, in writing, of the provisions of this act.

C. It is the responsibility of the lender to notify the museum in writing of any changes of address or of a change in the ownership of the property. It is the responsibility of the museum to notify the lender, in writing, of any change of address of the museum.

History: Laws 1989, ch. 211, 5.






Article 11 - Farm and Ranch Heritage Museum

Section 18-11-1 - Short title.

18-11-1. Short title.

Chapter 18, Article 11 NMSA 1978 may be cited as the "Farm and Ranch Heritage Museum Act".

History: Laws 1991, ch. 48, 1; 2004, ch. 25, 40.



Section 18-11-2 - Declaration and purpose of act.

18-11-2. Declaration and purpose of act.

The legislature declares that the farming and ranching industry of the state has produced a unique common heritage of which all persons should receive knowledge and benefit. The purpose of the Farm and Ranch Heritage Museum Act is to create a farm and ranch heritage museum, which shall collect, preserve, study and display materials representative of the farming and ranching of the state and region and develop and maintain exhibits and programs of an educational nature for the benefit of the citizens of New Mexico and visitors to the state.

History: Laws 1991, ch. 48, 2; 2004, ch. 25, 41.



Section 18-11-3 - Definitions.

18-11-3. Definitions.

As used in the Farm and Ranch Heritage Museum Act:

A. "board" means the board of the farm and ranch heritage museum;

B. "director" means the director of the division;

C. "division" means the farm and ranch heritage museum division of the cultural affairs department;

D. "farm and ranch" means that which pertains to the field of agriculture and the various industries that affect agriculture, including but not limited to agronomy, livestock management, veterinary medicine, agricultural nutrition and other related agricultural businesses and sciences; and

E. "museum" means the principal facility of the division, including all real and personal property of the division.

History: Laws 1991, ch. 48, 3; 2004, ch. 25, 42.



Section 18-11-4 - Division created; operation; location; property.

18-11-4. Division created; operation; location; property.

A. The "farm and ranch heritage museum division" is created within the cultural affairs department.

B. The "farm and ranch heritage museum" shall be located on the campus of New Mexico state university in Dona Ana county.

C. All property, real or personal, now held or subsequently acquired for the operation of the museum shall be under the control and authority of the cultural affairs department.

D. Funds or other property received by gift, endowment or legacy shall remain under the control of the cultural affairs department and shall, upon acceptance, be employed for the purpose specified.

History: Laws 1991, ch. 48, 4; 2004, ch. 25, 43.



Section 18-11-5 - Board created; appointment; terms; officers.

18-11-5. Board created; appointment; terms; officers.

A. The "board of the farm and ranch heritage museum" is created.

B. The board shall consist of one nonvoting member and eleven voting members who are residents of New Mexico, as follows:

(1) nine members shall be appointed by the governor with the advice and consent of the senate. Five of those nine members shall be farmers or ranchers and four members shall be from the general public. The five farmer and rancher members of the original board shall be appointed from a list of eight names submitted by the board of directors of the New Mexico farm and ranch heritage institute foundation, incorporated, from a list of persons recommended by farm and ranch organizations. When a vacancy occurs in any of the five farmer and rancher positions, two names shall be submitted to the governor by the board for each vacancy from a list of persons recommended by farm and ranch organizations. No more than five of the nine appointed members shall be from the same political party. In making these appointments, due consideration shall be given to the distribution of places of residence and to individual interests and backgrounds in farming and ranching. Initially, two members shall be appointed for terms of two years, three members shall be appointed for terms of three years and three members shall be appointed for terms of four years. The member appointed pursuant to this 2015 amendment shall serve an initial term of two years. Thereafter, members of the board shall be appointed for terms of four years or less so that the staggered expiration dates are maintained;

(2) the following shall have permanent seats on the board:

(a) the director of the New Mexico department of agriculture or the director's designee; and

(b) the dean of the college of agriculture and home economics of New Mexico state university or the dean's designee; and

(3) the director shall be a nonvoting member of the board.

C. A member of the board shall not be removed during the member's term except for misconduct, incompetence, neglect of duty or malfeasance in office. No removal shall be made without prior approval of the senate.

D. The chair of the board and other officers, as deemed necessary by the board, shall be elected by the board annually at its first scheduled meeting after July 1.

History: Laws 1991, ch. 48, 5; 2004, ch. 25, 44; 2015, ch. 19, 11.



Section 18-11-6 - Board; compensation.

18-11-6. Board; compensation.

The appointed members of the board shall receive per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

History: Laws 1991, ch. 48, 6.



Section 18-11-7 - Board; powers and duties.

18-11-7. Board; powers and duties.

The board shall:

A. establish museum policy and determine the mission and direct the development of the museum subject to the approval of the secretary of cultural affairs;

B. exercise trusteeship over the collections of the museum;

C. accept and hold title to all property for museum use;

D. acquire objects relating to farming and ranching of interest to the public and real property for museum use or benefit by purchase, donation or bequest;

E. adopt rules as appropriate governing:

(1) the loan of objects and exhibits to qualified institutions and agencies for the purpose of exhibition;

(2) gifts, donations or loans of exhibits or collection materials for the museum;

(3) the licensure of the museum's intellectual property; and

(4) other matters necessary to carry out the provisions of the Farm and Ranch Heritage Museum Act;

F. enter into leases with public or private agencies or organizations for the use of museum premises or facilities for periods of time that exceed forty-five days;

G. solicit funds or property for the purpose of developing, restoring and equipping the museum, its collections and its programs and for the purchase of objects for its collections and for the development of exhibits and other public programs;

H. cooperate with other agencies and political subdivisions of state, tribal and federal governments and private organizations and individuals to the extent necessary to establish and maintain the museum and its programs;

I. subject to other provisions of law and excepting temporary statewide initiatives of the secretary of cultural affairs, impose admission fees to the museum facilities and programs; and

J. review annually the performance of the director and report its findings to the secretary of cultural affairs.

History: Laws 1991, ch. 48, 7; 2004, ch. 25, 45; 2015, ch. 19, 12.



Section 18-11-8 - Director; appointment; qualifications.

18-11-8. Director; appointment; qualifications.

A. Subject to the authority of the state cultural affairs officer, the executive officer of the division and museum shall be the "director" of the division and museum.

B. The director shall be appointed by the state cultural affairs officer with the approval of the governor from a list of candidates provided by the board.

C. The director shall be a person with previous administrative experience in a museum or institution of related character and shall have a degree, or the equivalent thereof, in one or more fields of agriculture from an institution of higher learning.

History: Laws 1991, ch. 48, 8.



Section 18-11-9 - Director; powers and duties.

18-11-9. Director; powers and duties.

Consistent with the policies agreed to by the board and the secretary of cultural affairs, the director:

A. may:

(1) solicit and receive funds or property, including federal funds and public and private grants, for the development of the museum, its collections and its programs;

(2) as authorized by the secretary, enter into contracts related to the programs and operations of the museum, including services related to the location, acquisition, preservation, restoration, salvage or development of culturally related sites, structures or objects in the state;

(3) as authorized by the board, lend collections or materials to qualified persons for purposes of exhibition and study and borrow collections or materials from other persons for like purposes;

(4) conduct facilities rentals for forty-five days or less and such retail sales as appropriate for the operation of the museum; and

(5) publish journals, books, reports and other materials as appropriate to the operation of the museum; and

B. shall:

(1) administer and operate the museum in accordance with applicable statutes and rules;

(2) develop exhibits and programs of an educational nature for the benefit of the public and in particular the students of the state;

(3) recommend acquisitions to the board, by donation or other means, of collections and related materials appropriate to the mission of the museum;

(4) direct research, preservation and conservation as is appropriate to render the collections beneficial to the public;

(5) cooperate with educational institutions and other agencies and political subdivisions of state, tribal and federal governments to establish, maintain and extend the programs of the museum;

(6) employ and discharge personnel necessary for the operation of the museum in accordance with the provisions of the Personnel Act [Chapter 10, Article 9 NMSA 1978];

(7) propose budgets for operations and capital improvements;

(8) collect admission fees as determined by the board; and

(9) perform such other appropriate duties as may be delegated by the board, the secretary of cultural affairs or the governor or as may be provided by law.

History: Laws 1991, ch. 48, 9; 2004, ch. 25, 46; 1978 Comp., 18-11-9, repealed and reenacted by Laws 2015, ch. 19, 13.



Section 18-11-10 - Museum admission policy.

18-11-10. Museum admission policy.

The board shall establish a policy to allow New Mexico residents age sixty years and over to enter all publicly accessible exhibit and program areas, except special exhibits and programs for which commissions or royalties are paid by contract, free of charge every Wednesday that is not a holiday that the museum is open.

History: Laws 2015, ch. 19, 14.






Article 12 - Hispanic Cultural Center

Section 18-12-1 - Short title.

18-12-1. Short title.

Chapter 18, Article 12 NMSA 1978 may be cited as the "National Hispanic Cultural Center Act".

History: Laws 1993, ch. 42, 1; 1999, ch. 56, 1; 2003, ch. 403, 3.



Section 18-12-2 - Definitions.

18-12-2. Definitions.

As used in the National Hispanic Cultural Center Act:

A. "board" means the board of directors of the center;

B. "center" means the national Hispanic cultural center;

C. "division" means the Hispanic cultural division of the cultural affairs department; and

D. "director" means the director of the division."

History: Laws 1993, ch. 42, 2; 1999, ch. 56, 2; 2003, ch. 403, 4; 2004, ch. 25, 47.



Section 18-12-3 - Hispanic cultural division; creation; property.

18-12-3. Hispanic cultural division; creation; property.

A. The "Hispanic cultural division" is created within the cultural affairs department. The principal facility of this division shall be known as the "national Hispanic cultural center".

B. All property, real or personal, now held or subsequently acquired for the operation of the center shall be under the control and authority of the board.

C. Funds or other property received by gift, endowment or legacy shall remain under the control of the board and shall, upon acceptance, be employed for the purpose specified.

History: Laws 1993, ch. 42, 3; 1999, ch. 56, 3; 2003, ch. 403, 5; 2004, ch. 25, 48.



Section 18-12-4 - Board of directors; created; appointment; terms; officers.

18-12-4. Board of directors; created; appointment; terms; officers.

A. The "board of directors of the national Hispanic cultural center" is created. The board shall consist of fifteen residents of New Mexico. Thirteen public members shall be appointed by the governor with the advice and consent of the senate. Two of the appointees shall be employees of state institutions of higher education or appropriate state agencies. In making the appointments, the governor shall give due consideration to:

(1) the ethnic, economic and geographic diversity of the state;

(2) individuals who have demonstrated an awareness of and support for traditional and contemporary Hispanic culture, arts and humanities, including a strong knowledge of New Mexico Hispanic history; and

(3) individuals who are knowledgeable in the areas of Hispanic performing, visual and oral arts, genealogy, family issues, education, business and administration.

B. The public members shall be appointed for staggered four-year terms.

C. Two private members shall be appointed by the board of a nonprofit organization that has an operating agreement with the center that complies with the provisions of Section 6-5A-1 NMSA 1978. The private members shall be appointed for one-year terms expiring on June 30 of each year.

D. A majority of the board members currently serving shall constitute a quorum at any meeting or hearing.

E. A public member failing to attend three consecutive meetings after receiving proper notice shall be recommended for removal by the governor. The governor may also remove a public member of the board for neglect of any duty required by law, for incompetency, for unprofessional conduct or for violating any provisions of the National Hispanic Cultural Center Act. If a vacancy occurs on the board, the original appointing authority shall appoint another member to complete the unexpired term.

F. The executive director shall be an ex-officio nonvoting member of the board.

G. The governor shall designate the president of the board, who shall serve in that capacity at the pleasure of the governor. The board may elect other officers from among its membership.

History: Laws 1993, ch. 42, 4; 1999, ch. 56, 4; 2003, ch. 403, 6; 2015, ch. 19, 15.



Section 18-12-5 - Board; powers and duties.

18-12-5. Board; powers and duties.

A. The board shall:

(1) exercise trusteeship over the collections of the center;

(2) accept and hold title to all property for the center's use;

(3) review annually the performance of the director and report its findings to the secretary of cultural affairs;

(4) acquire objects relating to Hispanic culture and history of interest to the public and real property for the center's use or benefit by purchase, donation and bequest;

(5) solicit funds or property for the development of the center, its collections and its programs;

(6) adopt rules as appropriate governing:

(a) the loan of objects and exhibits to qualified institutions and agencies for the purpose of exhibition;

(b) gifts, donations or loans of exhibit or collection materials to the center;

(c) the licensure of the center's intellectual property; and

(d) other matters necessary to carry out the provisions of the National Hispanic Cultural Center Act;

(7) enter into leases with public or private organizations or agencies for the use of center premises or facilities for periods of time that exceed forty-five days;

(8) cooperate with other agencies and political subdivisions of municipal, state, tribal and federal governments and private organizations and individuals to the extent necessary to establish and maintain the center and its programs;

(9) subject to other provisions of law and excepting temporary statewide initiatives of the secretary of cultural affairs, impose admission fees to the center's facilities and programs; and

(10) establish policy, determine the mission and direct the development of the center.

B. The board may, beginning July 1, 2015, enter into or remain a party to an operating agreement with a nonprofit organization only if the operating agreement allows the governing board of the nonprofit organization to appoint two of its voting board members to serve on the center's board and only if the governing board of the nonprofit organization has at least five members.

C. If a person is concurrently a member of the center's board and a member of the governing board of the nonprofit organization that has an operating agreement with the board that complies with Section 6-5A-1 NMSA 1978, that person shall not vote on matters relating to the operating agreement.

History: Laws 1993, ch. 42, 5; 2004, ch. 25, 49; 2015, ch. 19, 16.



Section 18-12-6 - Executive director; appointment; qualifications.

18-12-6. Executive director; appointment; qualifications.

A. The executive director of the Hispanic cultural division shall be appointed by the state cultural affairs officer or his successor, with the approval of the governor, from a list of qualified finalists provided by the board of directors.

B. Subject to the authority of the state cultural affairs officer or his successor, the executive director of the division shall be the administrative and executive officer of the division. The executive director shall be exempt from the provisions of the Personnel Act [Chapter 10, Article 9 NMSA 1978].

History: Laws 1993, ch. 42, 6.



Section 18-12-7 - Director; powers and duties.

18-12-7. Director; powers and duties.

Consistent with the policies of the secretary of cultural affairs and the board, the director:

A. may:

(1) solicit and receive funds or property, including federal funds and public and private grants, for the development of the center, its collections and its programs;

(2) as authorized by the secretary, enter into contracts related to the programs and operations of the center, including services related to the location, acquisition, preservation, restoration, salvage or development of culturally related sites, structures or objects in the state;

(3) as authorized by the board, lend collections or materials to qualified persons for purposes of exhibition and study and borrow collections or materials from other persons for like purposes;

(4) conduct facilities rentals for forty-five days or less and such retail sales as appropriate for the operation of the center; and

(5) publish journals, books, reports and other materials as appropriate to the operation of the center; and

B. shall:

(1) administer and operate the center in accordance with applicable statutes and rules;

(2) develop exhibits and programs of an educational nature for the benefit of the public and in particular the students of the state;

(3) recommend acquisitions to the board, by donation or other means, of collections and related materials appropriate to the mission of the center;

(4) direct research, preservation and conservation as is appropriate to render the collections beneficial to the public;

(5) cooperate with educational institutions and other agencies and political subdivisions of state, tribal and federal governments to establish, maintain and extend the programs of the center;

(6) employ and discharge personnel necessary for the operation of the center in accordance with the provisions of the Personnel Act [Chapter 10, Article 9 NMSA 1978];

(7) propose budgets for operations and capital improvements;

(8) collect admission fees as determined by the board; and

(9) perform such other appropriate duties as may be delegated by the board, the secretary of cultural affairs or the governor or as may be provided by law.

History: Laws 1993, ch. 42, 7; 2004, ch. 25, 50; 1978 Comp., 18-12-7, repealed and reenacted by Laws 2015, ch. 19, 17.



Section 18-12-8 - Board; compensation.

18-12-8. Board; compensation.

The members of the board shall receive per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

History: Laws 1993, ch. 42, 8.



Section 18-12-9 - Museum admission policy.

18-12-9. Museum admission policy.

The board, the secretary of cultural affairs and the director shall establish and implement a policy to permit New Mexico residents age sixty years and above to enter all publicly accessible visual arts exhibit areas, except special exhibits where commission or royalties are paid by contract, free of charge every Wednesday that is not a holiday that the museum is open.

History: Laws 2015, ch. 19, 18.






Article 13 - Historic Landscapes

Section 18-13-1 - Short title.

18-13-1. Short title.

This act [18-13-1 through 18-13-7 NMSA 1978] may be cited as the "Historic Landscape Act".

History: Laws 2003, ch. 234, 1.



Section 18-13-2 - Definitions.

18-13-2. Definitions.

As used in the Historic Landscape Act:

A. "board" means the board of trustees of the historic landscape trust;

B. "historic landscape" means a historic manmade or cultural landscape:

(1) that is limited in scope;

(2) generally comprising a plaza, square, park, garden, terrace, streetscape, estate, grounds of a building or other open space designed formally or informally; and

(3) that has contributed to the cultural history of its time; and

C. "trust" means the historic landscape trust created by the Historic Landscape Act.

History: Laws 2003, ch. 234, 2.



Section 18-13-3 - Historic landscape trust created.

18-13-3. Historic landscape trust created.

The "historic landscape trust" is created. It is a public nonprofit corporation and shall be organized pursuant to the Nonprofit Corporation Act.

History: Laws 2003, ch. 234, 3.



Section 18-13-4 - Board of trustees.

18-13-4. Board of trustees.

A. The trust shall be governed by the board. The members of the initial board shall be:

(1) two individuals who are New Mexico licensed landscape architects;

(2) an attorney licensed to practice law in the state;

(3) a New Mexico certified public accountant;

(4) three New Mexico residents who have demonstrated their interest in and knowledge about historic landscapes;

(5) two New Mexico residents who are active members of garden clubs;

(6) the state cultural affairs officer or his designee; and

(7) the director of tourism or his designee.

B. The terms of the initial board members are for two years. Thereafter, the board shall be selected in accordance with the articles of incorporation and bylaws of the trust.

C. Vacancies on the initial board shall be filled by appointment of the governor. Thereafter, vacancies shall be filled in accordance with the articles of incorporation and bylaws of the trust.

History: Laws 2003, ch. 234, 4.



Section 18-13-5 - Articles of incorporation and bylaws.

18-13-5. Articles of incorporation and bylaws.

The initial board shall prepare and file articles of incorporation and bylaws. The articles shall state as the purposes of the trust:

A. the preservation of significant historic landscapes in the state;

B. the identification of sites in the state deserving of inclusion in the historic landscape system; and

C. the development of a historic landscape system that provides opportunities for persons to appreciate and better understand the history and development of the state.

History: Laws 2003, ch. 234, 5.



Section 18-13-6 - Executive director.

18-13-6. Executive director.

The bylaws of the trust shall provide for the employment of an executive director and shall specify his duties.

History: Laws 2003, ch. 234, 6.



Section 18-13-7 - Funding.

18-13-7. Funding.

The initial board shall seek private and public funding for the trust and is authorized to accept gifts and grants of both private and public funds. The "historic landscape trust fund" is created in the state treasury. All funds accepted by the initial board shall be deposited in the fund. The fund is appropriated to the initial board and may be expended as authorized by vouchers drawn by the chair of the initial board on warrants drawn by the department of finance and administration. Expenditures are authorized in fiscal years 2004 and 2005 only for organization expenses of the trust and per diem and mileage pursuant to the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] for the appointed members of the initial board.

History: Laws 2003, ch. 234, 7.






Article 14 - Film Museum

Section 18-14-1 - Short title.

18-14-1. Short title.

Chapter 18, Article 14 NMSA 1978 may be cited as the "New Mexico Film Museum Act".

History: Laws 2003, ch. 250, 1; 2006, ch. 47, 1.



Section 18-14-2 - Definitions.

18-14-2. Definitions.

As used in the New Mexico Film Museum Act:

A. "board" means the board of trustees of the museum; and

B. "museum" means the New Mexico film museum.

History: Laws 2003, ch. 250, 2.



Section 18-14-3 - Museum; location; property.

18-14-3. Museum; location; property.

A. The "New Mexico film museum" is created within the cultural affairs department. The museum shall be located in Santa Fe.

B. All real or personal property held or subsequently acquired for the operation of the museum shall be under the control and authority of the board.

C. Funds or other property received as a gift, endowment or legacy shall remain under the control of the board and shall, upon acceptance, be used for the operation of the museum.

History: Laws 2003, ch. 250, 3; 2006, ch. 47, 2.



Section 18-14-4 - Board; appointment; terms; officers.

18-14-4. Board; appointment; terms; officers.

A. The board of trustees of the museum is created.

B. The board shall consist of eleven members who are residents of New Mexico, appointed by the governor with the advice and consent of the senate. In making the appointments, the governor shall give due consideration to the geographic distribution of the members' places of residence. The members shall be persons who have expertise or have demonstrated a continuing interest in the fields of film, filmmaking or museums; provided that one of the members shall be the director of the New Mexico film division of the economic development department or the director's designee.

C. The board members shall be appointed for terms of four years or less so that all terms are coterminous with the current term of the governor who appointed them. The board members shall serve at the pleasure of the governor.

D. The secretary of cultural affairs or the secretary's designee shall be an ex-officio nonvoting member of the board.

E. The president of the board shall be designated by the governor and shall serve in that capacity at the pleasure of the governor. Other officers shall be elected annually by the board at its first scheduled meeting after July 1 of each year.

History: Laws 2003, ch. 250, 4; 2006, ch. 47, 3.



Section 18-14-5 - Board; compensation.

18-14-5. Board; compensation.

The members of the board shall receive per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

History: Laws 2003, ch. 250, 5.



Section 18-14-6 - Board; powers and duties.

18-14-6. Board; powers and duties.

The board shall:

A. exercise trusteeship over the collections of the museum;

B. accept and hold title to property for museum use;

C. enter into agreements or contracts with private or public organizations, agencies or individuals for the purpose of obtaining real or personal property for museum use;

D. solicit and receive funds or property of any nature for the development of the museum, its collections and its programs;

E. establish a New Mexico film museum foundation, incorporated, for the purpose of raising funds for the development of the museum, its collections and its programs; and

F. adopt rules as may be necessary to carry out the provisions of the New Mexico Film Museum Act.

History: Laws 2003, ch. 250, 6.






Article 15 - Rural Library Development Act

Section 18-15-1 - Short title.

18-15-1. Short title.

This act [Chapter 18, Article 15 NMSA 1978] may be cited as the "Rural Library Development Act".

History: Laws 2007, ch. 83, 1.



Section 18-15-2 - Definitions.

18-15-2. Definitions.

As used in the Rural Library Development Act:

A. "division" means the library division of the cultural affairs department; and

B. "rural library" means a public library in a municipality or unincorporated village, tribes, Indian nations, pueblos or community with a population of less than fifteen thousand as determined by the latest federal decennial census.

History: Laws 2007, ch. 83, 2.



Section 18-15-3 - Rural library development program.

18-15-3. Rural library development program.

A. The division shall establish a rural library development program that provides grants-in-aid to:

(1) improve existing rural libraries' collections and services and provide resources to plan and establish new rural libraries;

(2) improve access to library materials and technology for rural citizens;

(3) connect rural libraries to communications networks, such as wire New Mexico and national lambdarail;

(4) provide professional development to librarians and other library staff in rural libraries; and

(5) provide support for rural libraries to participate in the New Mexico group catalog and the New Mexico library portal, a statewide resource-sharing network.

B. Municipalities and counties may apply for rural library development grants-in-aid to improve or connect a rural library and provide training and supplemental salaries not to exceed forty percent of compensation for a period not to exceed three years to rural librarians. A grant-in-aid may be awarded for qualifying rural libraries based on an application process developed by the division.

C. The division shall establish by rule the application and grant process to distribute available money equitably across the state. Priority shall be given to rural libraries that are:

(1) located more than twenty miles from a municipality with a population of greater than fifty thousand as determined by the latest federal decennial census; and

(2) being connected to wire New Mexico and national lambdarail.

History: Laws 2007, ch. 83, 3.



Section 18-15-4 - Rural library development fund; created; purpose.

18-15-4. Rural library development fund; created; purpose.

The "rural library development fund" is created as a nonreverting fund in the state treasury. The fund consists of appropriations; other revenue credited to the fund; gifts, grants and donations to the fund; and income from investment of the fund. The fund shall be administered by the division, and money in the fund is subject to appropriation by the legislature to carry out the provisions of the Rural Library Development Act. No more than five percent of the fund each year may be used for administration. Disbursements from the fund shall be by warrant of the secretary of finance and administration pursuant to vouchers signed by the state librarian or the state librarian's authorized representative.

History: Laws 2007, ch. 83, 4.






Article 16 - Music Commission

Section 18-16-1 - Short title.

18-16-1. Short title.

This act [18-16-1 through 18-16-4 NMSA 1978] may be cited as the "Music Commission Act".

History: Laws 2009, ch. 13, 1.



Section 18-16-2 - Definitions.

18-16-2. Definitions.

As used in the Music Commission Act:

A. "commission" means the music commission;

B. "department" means the cultural affairs department; and

C. "division" means the arts division of the department.

History: Laws 2009, ch. 13, 2.



Section 18-16-3 - Music commission; created; members; terms; compensation.

18-16-3. Music commission; created; members; terms; compensation.

A. The "music commission" is created. The commission is administratively attached to the division.

B. The commission is composed of fifteen members appointed by the governor. Members shall be residents of New Mexico, broadly representative of the various fields of music, and widely known for their professional competence and experience.

C. Five members of the commission shall serve initial terms of one year, five members shall serve initial terms of two years and five members shall serve initial terms of three years as determined by the governor; thereafter, terms shall be for three years. A vacancy on the commission shall be filled by appointment by the governor for the unexpired portion of the term of the member creating the vacancy.

D. The governor shall appoint the chairperson of the commission, and the commission may appoint other officers as it deems necessary to carry out the purposes of the Music Commission Act. The commission shall hold at least four meetings each calendar year.

E. Members of the commission shall not receive any compensation, perquisite or allowance.

History: Laws 2009, ch. 13, 3.



Section 18-16-4 - Music commission; duties.

18-16-4. Music commission; duties.

The commission shall:

A. advise the division, the department, other state agencies and the governor concerning the protection, promotion and preservation of music and the music industry in New Mexico;

B. advise the division on music-related policies;

C. advise and assist public agencies in elevating the role of music in New Mexico;

D. foster appreciation of the value of music;

E. make New Mexico a music destination for both visitors and music professionals;

F. encourage the educational, creative and professional musical activities of the residents of New Mexico and attract outstanding musicians to New Mexico through appropriate programs of publicity, education and coordination and through direct activities, such as sponsorship of music;

G. protect, promote and preserve the musical traditions of New Mexico; and

H. accept on behalf of the state donations of money, property and other things of value as, in the division's discretion, are suitable and will best further the aims of the Music Commission Act.

History: Laws 2009, ch. 13, 4.






Article 17 - Veterans Museum

Section 18-17-1 - Short title.

18-17-1. Short title.

Sections 1 through 8 [18-17-1 through 18-17-8 NMSA 1978] of this act may be cited as the "Veterans Museum Act".

History: Laws 2009, ch. 33 1.



Section 18-17-2 - Definitions.

18-17-2. Definitions.

As used in the Veterans Museum Act:

A. "board" means the board of trustees of the museum;

B. "director" means the director of the division;

C. "division" means the veterans museum division of the cultural affairs department;

D. "museum" means the New Mexico veterans museum; and

E. "secretary" means the secretary of cultural affairs.

History: Laws 2009, ch. 33, 2.



Section 18-17-3 - Veterans museum division created; location; property.

18-17-3. Veterans museum division created; location; property.

A. The "veterans museum division" is created in the cultural affairs department. The principal facility of the division is the "New Mexico veterans museum" located in Las Cruces. The site shall be held in the name of the state.

B. All property, real or personal, now held or subsequently acquired for the operation of the museum shall be under the control and authority of the board.

C. Funds or other property received by gift, endowment or legacy shall remain under the control of the board and shall, upon acceptance, be employed for the purpose specified.

History: Laws 2009, ch. 33, 3.



Section 18-17-4 - Board of trustees created; appointments; terms; officers.

18-17-4. Board of trustees created; appointments; terms; officers.

A. The "board of trustees of the New Mexico veterans museum" is created. The board shall consist of eleven voting members who are residents of New Mexico. One of the voting members shall be the secretary of veterans' services or that secretary's designated representative. Ten voting members shall be appointed by the governor with the advice and consent of the senate. In making the appointments, the governor shall appoint at least three members from each congressional district and give due consideration to the ethnic and geographic diversity of the state. No more than five of the ten appointed members shall be from the same political party. At least five of the members shall be armed forces veterans, one each from:

(1) the New Mexico national guard;

(2) the United States army;

(3) the United States navy;

(4) the United States air force; and

(5) the United States marine corps.

B. Of the initial appointees, four members shall be appointed for four-year terms, four members shall be appointed for three-year terms and two members shall be appointed for two-year terms. All subsequent appointed members shall be appointed for four-year terms.

C. A majority of the board members currently serving shall constitute a quorum at any meeting or hearing.

D. Any appointed member failing to attend three consecutive meetings after receiving proper notice shall be recommended for removal by the governor. The governor may also remove any appointed member of the board for neglect of any duty required by law, for incompetency, for unprofessional conduct or for violating any provisions of the Veterans Museum Act. If a vacancy occurs on the board, the governor shall appoint another member to complete the unexpired term.

E. The secretary of cultural affairs shall be an ex-officio nonvoting member of the board.

F. The governor shall designate the president of the board, who shall serve in that capacity at the pleasure of the governor.

G. Appointed members of the board are entitled to per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] but shall receive no other compensation, perquisite or allowance.

History: Laws 2009, ch. 33, 4.



Section 18-17-5 - Board; powers; duties.

18-17-5. Board; powers; duties.

The board shall:

A. exercise trusteeship over the collections of the museum;

B. accept and hold title to all property for the museum's use;

C. review annually the performance of the director and report its findings to the secretary;

D. enter into agreements or contracts with private or public organizations, agencies or individuals for the purpose of obtaining real or personal property for the museum's use;

E. authorize the director to solicit and receive funds or property of any nature for the development of the museum, its collections and its programs;

F. adopt such rules as may be necessary to carry out the provisions of the Veterans Museum Act; and

G. establish policy, determine the mission and direct the development of the museum.

History: Laws 2009, ch. 33, 5.



Section 18-17-6 - Director; appointment; qualifications.

18-17-6. Director; appointment; qualifications.

A. Subject to the authority of the secretary, the administrative and executive officer of the division and the museum is the "director" of the division.

B. The secretary shall appoint the director with the approval of the governor from a list of qualified finalists provided by the board of trustees.

C. The position of director shall require previous experience in museum administration.

History: Laws 2009, ch. 33, 6.



Section 18-17-7 - Director; powers; duties.

18-17-7. Director; powers; duties.

Subject to the policies agreed to by the board, the director:

A. shall be responsible for the operation of the museum in accordance with all appropriate statutes and rules;

B. shall develop exhibits and programs displaying New Mexico veterans history for the benefit of the public and with particular concern for the interests of the schools of the state;

C. shall acquire by donation or other means of acquisition any collections and related materials appropriate to a veterans museum and shall direct research as is appropriate to render the collections of benefit to the public;

D. shall employ such professional staff and other employees as are necessary to the operation of the museum in accordance with the provisions of the Personnel Act [Chapter 10, Article 9 NMSA 1978];

E. may solicit and receive funds or property of any nature for the development of the museum;

F. may enter into contracts with public or private organizations, agencies or individuals for the performance of services related to the location, preservation, development, study or salvage of historical New Mexico veterans materials;

G. shall provide an office in the museum for use by the veterans' services department to provide services to New Mexico veterans;

H. shall cooperate with institutions of higher education and other agencies and political subdivisions of municipal, state and federal governments to establish, maintain and extend the programs of the museum;

I. may, as authorized by the board, lend collection materials to qualified institutions and agencies for purposes of exhibition and study and borrow collection materials from other institutions and agencies for the same purpose;

J. subject to the provisions of Section 8 [18-17-8 NMSA 1978] of the Veterans Museum Act, shall impose and collect admission fees and conduct retail sales as are normal for the operation of the museum;

K. may publish journals, books, reports and other materials as are appropriate to the operation of the museum; and

L. shall perform other appropriate duties as may be delegated by the governor, the secretary or the board or as may be provided by law.

History: Laws 2009, ch. 33, 7.



Section 18-17-8 - Museum admission policy.

18-17-8. Museum admission policy.

The board, the secretary of cultural affairs and the director shall establish and implement a policy to permit New Mexico residents age sixty years and older to enter all publicly accessible exhibit and program areas of the museum, except special exhibits and programs where commissions or royalties are paid by contract, free of charge every Wednesday that is not a holiday that the museum is open.

History: Laws 2009, ch. 33, 8.









Chapter 19 - Public Lands

Article 1 - Commissioner of Public Lands; Disposition of Revenue

Section 19-1-1 - Creation of state land office; commissioner of public lands designated executive officer; powers.

19-1-1. [Creation of state land office; commissioner of public lands designated executive officer; powers.]

A state land office is hereby created, the executive officer of which shall be the commissioner of public lands, hereinafter called the commissioner, who shall have jurisdiction over all lands owned in this chapter by the state, except as may be otherwise specifically provided by law, and shall have the management, care, custody, control and disposition thereof in accordance with the provisions of this chapter and the law or laws under which such lands have been or may be acquired.

History: Laws 1912, ch. 82, 1; Code 1915, 5178; C.S. 1929, 132-101; 1941 Comp., 8-101; 1953 Comp., 7-1-1.



Section 19-1-1.1 - State land trusts advisory board; members; appointment; terms.

19-1-1.1. State land trusts advisory board; members; appointment; terms.

A. The "state land trusts advisory board" is created. The state land trusts advisory board shall consist of seven members appointed by the commissioner of public lands with the advice and consent of the senate. Terms of the initial board shall be structured so that three terms shall expire on December 31, 1990, three terms shall expire on December 31, 1992 and one term shall expire on December 31, 1994; thereafter, commissioners shall be appointed for terms of six years.

B. Members of the board shall, as reasonably as possible, represent a geographical balance from across the state and shall be selected as follows:

(1) two members shall represent the beneficiaries of the state land trusts;

(2) one member shall represent the extractive industries;

(3) one member shall represent the agricultural industries;

(4) one member shall represent conservation interests; and

(5) two members shall represent the public at large.

C. No more than four members of the board shall belong to the same political party.

D. Members of the board shall be reimbursed as provided in the Per Diem and Mileage Act [10-8-1 to 10-8-8 NMSA 1978]. These expenses shall be paid from the budget of the commissioner of public lands.

History: Laws 1989, ch. 186, 1.



Section 19-1-1.2 - State land trusts advisory board; removal of members; vacancies.

19-1-1.2. State land trusts advisory board; removal of members; vacancies.

A. Members of the state land trusts advisory board shall not be removed except for incompetence, neglect of duty or malfeasance in office. Provided, however, no removal shall be made without notice of hearing and an opportunity to be heard having first been given to the member. The supreme court is given exclusive jurisdiction over proceedings to remove members of the state land trusts advisory board under rules it may promulgate, and its decision in connection with these matters shall be final.

B. Any vacancy occurring on the state land trusts advisory board shall be filled by appointment of the commissioner of public lands with the advice and consent of the senate for the remainder of the unexpired term.

History: Laws 1989, ch. 186, 2.



Section 19-1-1.3 - State land trusts advisory board; organization; meetings.

19-1-1.3. State land trusts advisory board; organization; meetings.

At its initial meeting and biannually thereafter, the board shall elect a chairman, vice chairman and other officers as it deems necessary. The board shall meet at the call of the chairman or a majority of the members. All meetings of the state land trusts advisory board shall be in compliance with the Open Meetings Act [10-15-1 to 10-15-4 NMSA 1978].

History: Laws 1989, ch. 186, 3.



Section 19-1-1.4 - State land trusts advisory board; duties.

19-1-1.4. State land trusts advisory board; duties.

A. The consensus and advice of the state land trusts advisory board are intended to provide a continuity for resource management and to help the commissioner of public lands with understanding and maintaining the highest standards for maximizing the income from the trust assets, and to protect and maintain the assets and resources of the trust as required by the constitution of New Mexico, the Enabling Act for New Mexico and state statute. To that end, the board shall review the policies and practices of the commissioner of public lands and shall advise the commissioner on how such policies and practices affect and achieve those goals.

B. No action of the state land trusts advisory board shall be binding on the commissioner of public lands, who alone has the constitutional and fiduciary responsibility as trustee for the trusts.

C. The commissioner of public lands shall hold at least one meeting per year jointly with the state land trusts advisory board and the administrative head or designee of the beneficiary institutions. At annual beneficiary meetings the commissioner shall inform and discuss with the representatives of the beneficiaries and the board the plans, goals, objectives, budget, revenue projections, asset management issues and all other pertinent information regarding the state land trusts.

History: Laws 1989, ch. 186, 4.



Section 19-1-2 - Duties of land commissioner.

19-1-2. Duties of land commissioner.

The commissioner shall have a seal with an appropriate device thereon; and such seal affixed to any contract, deed, lease or other instrument executed by the commissioner shall be prima facie evidence of the due execution thereof. Said commissioner shall receive and pass upon all applications for leasing or purchasing state lands and timber; and shall execute and authenticate for the state all deeds, leases, contracts or other instruments affecting such lands. All such leases, deeds, contracts and grants heretofore or hereafter executed shall be entitled to record without acknowledgment, and record thereof in the county in which the land described therein is situated shall be constructive notice to all persons of the contents thereof. Said commissioner shall have power to provide all necessary books, blanks, records, property, equipment and appurtenances of every kind whatsoever for the proper management of said state land office and the lands under his control; to deed by quitclaim or otherwise to the United States any or all claims that the state may have in and to lands within any private land grant or reservation made or confirmed in pursuance of authority of congress, or to such of its lands as may be needed by the United States or for reclamation of water power sites for the purpose of selecting indemnity lands therefor; also to such of its lands as may be desired by the United States for agricultural experiment purposes; to collect all moneys due to the state for the lease, purchase or use of state lands; to receive all moneys due to the state derived from any state lands and credit said moneys so received to the separate funds created for the respective purposes named in grants by congress, or otherwise, and he shall pay over to the state treasurer, on or before the tenth day of the next succeeding month, all such moneys received during each month to be credited to the several funds respectively entitled thereto. He shall keep a full and complete record of all his official acts and shall submit to the governor each year a report bearing date the first day of December, and at any other time on request, which shall contain a statement of the business and expenses of said state land office and the amount of moneys received and turned over by him to the state treasurer for each fund, together with such recommendations as he may deem proper for the better management and control of state lands. He shall cause to be printed biennially, for the use and information of the legislature, the annual reports thus made to the governor for the two (2) years preceding each regular session thereof, and he shall charge the cost of such printing to the state lands maintenance fund hereinafter in this chapter created. He shall employ a person qualified and experienced as a geologist or petroleum engineer who in turn is hereby authorized to appoint, with the approval of the commissioner, such inspectors, clerks and additional assistants as he may deem necessary to collect and compile information, under the direction and supervision of the commissioner, relative to oil and gas leasing development and production within the state which may affect state lands and prepare maps and reports necessary and expedient for the proper supervision and leasing of lands belonging to the state for oil and gas purposes. The salary of said geologist or petroleum engineer and inspectors, clerks and additional assistants as provided shall be fixed by the commissioner and said salaries and expenses to be paid out of the state land office maintenance fund. He shall make rules and regulations for the control, management, disposition, lease and sale of state lands and perform such other duties as may be prescribed by law.

History: Laws 1912, ch. 82, 2; Code 1915, 5179; C.S. 1929, 132-102; 1941 Comp., 8-102; Laws 1953, ch. 75, 1; 1953 Comp., 7-1-2.



Section 19-1-2.1 - Confidential information; penalty.

19-1-2.1. Confidential information; penalty.

The provisions of any confidential contract, reserve data or other confidential information required to be submitted under any lease or rule or regulation of the commissioner of public lands, and which is clearly marked as confidential by the person from whom submission is required, shall be held confidential by the commissioner, his employees and his agents. Any person who willfully violates the provisions of this section shall be guilty of a misdemeanor. Nothing in this section shall be construed to prevent statistical information from being derived from the information available to the commissioner or its use in public hearings before the commissioner or in appeals from decisions of the commissioner for which such information is essential. This section shall not be construed to protect any information, even if otherwise considered confidential under this section, if such information is also available from public, non-confidential sources. Notwithstanding the provisions of any act requiring meetings of public bodies to be open, the commissioner may close that part of any meeting where confidential information covered by this section is discussed.

History: Laws 1985, ch. 240, 1.



Section 19-1-3 - Delinquent payments; interest.

19-1-3. Delinquent payments; interest.

When entering into contracts for the sale, lease or other disposition of public lands under his jurisdiction, the commissioner of public lands is authorized to contract for payment of interest on any payment of rental, royalty, principal interest or other indebtedness which becomes delinquent. Interest on delinquent payments shall not exceed the rate of one percent a month nor be less than one-half percent a month, for any fraction of a month. Interest shall accrue from the date the payment becomes due.

History: 1953 Comp., 7-1-2.1, enacted by Laws 1971, ch. 96, 1.



Section 19-1-4 - Oath and bond.

19-1-4. [Oath and bond.]

Before entering upon the duties of his office the commissioner shall qualify by taking and subscribing an oath as prescribed by the constitution and by executing a bond to the state in the penal sum of fifty thousand dollars ($50,000), conditioned for the faithful performance of the duties of his office, and which bond, together with said oath, shall be filed in the office of the secretary of state. If such bond be executed by a surety company, the expense thereof shall be paid out of the state lands maintenance fund.

History: Laws 1912, ch. 82, 3; Code 1915, 5180; C.S. 1929, 132-103; 1941 Comp., 8-103; 1953 Comp., 7-1-3.



Section 19-1-5 - Land commission under Enabling Act; members; officers; locating agents.

19-1-5. [Land commission under Enabling Act; members; officers; locating agents.]

The commissioner of public lands shall be the third member along with the governor and attorney general of the commission created by Section 11 of the act of congress designated as the Enabling Act, approved June 20, 1910. The governor shall be chairman and said commissioner shall be secretary of said commission. The commission is authorized to employ one or more locating agents who shall be paid out of the maintenance fund provided by this chapter.

History: Laws 1912, ch. 82, 77; Code 1915, 5255; C.S. 1929, 132-189; 1941 Comp., 8-105; 1953 Comp., 7-1-4.



Section 19-1-6 - Assistant commissioner; chief clerk; clerical force.

19-1-6. [Assistant commissioner; chief clerk; clerical force.]

The commissioner of public lands is hereby authorized to appoint an assistant commissioner of public lands at a salary of not to exceed two thousand five hundred ($2,500) dollars per annum. Such assistant commissioner, after filing his oath of office and such bond as the commissioner may require, shall, in the absence of the commissioner of public lands from the state capital, or in the event of a vacancy in the office of commissioner of public lands, have authority to exercise all of the duties and powers by law incumbent upon or vested in the commissioner of public lands.

The commissioner of public lands is hereby authorized to employ a chief clerk, and such additional clerical force as may be required for the proper administration of the affairs of his office. The salaries of the assistant commissioner and of the chief clerk and general clerical force shall be payable monthly, by warrant drown [drawn] on the state land maintenance fund, but the annual salary expense of the employees herein provided for shall not exceed five per centum of the income derived from state lands, exclusive of Santa Fe and Grant county bond fund lands; provided, that this act [this section] shall not be held to repeal or affect the provisions of Section 5260 [19-1-9 NMSA 1978] of the Codification of 1915.

History: Laws 1912, ch. 82, 4; Code 1915, 5181; Laws 1915, ch. 73, 1; 1919, ch. 48, 1; C.S. 1929, 132-104; 1941 Comp., 8-106; 1953 Comp., 7-1-5.



Section 19-1-7 - Appointment of employees as clerks to sign documents for commissioner; filing with the secretary of state.

19-1-7. Appointment of employees as clerks to sign documents for commissioner; filing with the secretary of state.

The commissioner of public lands is authorized from time to time to appoint one or more employees of the state land office as clerks to sign the commissioner's name, under his direction and for him, to any and all patents to state lands, and any and all leases, assignments, division orders, letters, contracts, certification of copies and any other documents or instruments respecting state lands as the commissioner of public lands may enumerate in the appointing orders, and any such instruments or documents so signed shall have the same legal effect as those signed by the commissioner of public lands in person.

History: 1941 Comp., 8-106a, enacted by Laws 1945, ch. 55, 1; 1953 Comp., 7-1-6; 1981, ch. 98, 1.



Section 19-1-8 - Filing of official appointment; revocation; bond.

19-1-8. Filing of official appointment; revocation; bond.

Such designated clerk or clerks shall be officially appointed by a written appointing order signed by the commissioner of public lands, bearing his official seal, which appointing order shall contain a specimen of the signature to be used by each clerk, in addition to the usual personal signature of each clerk. Any appointment may be revoked at any time by a similar order signed and filed as provided in this section. Each appointment and any revocation of appointment shall be filed in the state land office and in the office of the secretary of state and thereupon shall become effective without the necessity of being filed in any other place. Each clerk shall be under properly conditioned fidelity bond pursuant to the Surety Bond Act [10-2-13 to 10-2-16 NMSA 1978].

History: 1941 Comp., 8-106b, enacted by Laws 1945, ch. 55, 2; 1953 Comp., 7-1-7; 1981, ch. 98, 2.



Section 19-1-9 - Additional assistance to defend contest suits.

19-1-9. [Additional assistance to defend contest suits.]

The commissioner of public lands is authorized to employ such additional persons, including surveyors and attorneys, as he may deem necessary to defend contest suits brought by the United States government to determine title to school or other state lands, and to subpoena such witnesses as are deemed necessary in behalf of the state in defense of such suits, the per diem and mileage of such witnesses to be paid in accordance with the statutes made and provided therefor. The salaries and actual expenses of such additional persons, and mileage and per diem of such witnesses as are provided for in this section shall be paid from the state lands maintenance fund.

History: Laws 1913, ch. 26, 1; Code 1915, 5260; C.S. 1929, 132-201; 1941 Comp., 8-107; 1953 Comp., 7-1-8.



Section 19-1-10 - Duties and bonds of subordinates; expenses payable from maintenance fund.

19-1-10. [Duties and bonds of subordinates; expenses payable from maintenance fund.]

The commissioner shall prescribe the duties of his subordinates. Any subordinate may be required to give bond in such sum as the commissioner may prescribe, conditioned for the faithful performance of his duties. If any such bond be executed by a surety company, the expense thereof shall be paid out of the state lands maintenance fund.

All expenses incurred by the commissioner or his subordinates in inspecting, appraising or investigating state lands shall be paid out of said funds. All expenses incurred by the commission composed of the governor, surveyor general or other officers exercising the function of the surveyor general and attorney general in directing, locating, inspecting, appraising and investigating state lands shall be paid out of said fund.

History: Laws 1912, ch. 82, 5; Code 1915, 5182; C.S. 1929, 132-105; 1941 Comp., 8-108; 1953 Comp., 7-1-9.



Section 19-1-11 - State lands maintenance fund; created; state lands income; disposition; state trust lands restoration and remediation fund created.

19-1-11. State lands maintenance fund; created; state lands income; disposition; state trust lands restoration and remediation fund created.

A. Ninety-nine percent of the income derived from any state lands granted or confirmed by the Enabling Act or otherwise under the management, care, custody and control of the commissioner of public lands shall constitute a fund to be known as the "state lands maintenance fund"; provided that the state lands maintenance fund shall not include any money required to be transferred to any permanent fund created in Chapter 19 NMSA 1978.

B. The "state trust lands restoration and remediation fund" is created in the state treasury. One percent of the income derived from any state trust lands granted or confirmed by the Enabling Act or otherwise under the management, care, custody and control of the commissioner of public lands shall be deposited in the state trust lands restoration and remediation fund; provided that the state trust lands restoration and remediation fund shall not include any money required to be transferred to any permanent fund created in Chapter 19 NMSA 1978. The state trust lands restoration and remediation fund also consists of income from investment of the fund and money otherwise accruing to the fund. Money in the state trust lands restoration and remediation fund that exceeds five million dollars ($5,000,000) shall be distributed to the trust beneficiaries in the same manner that surpluses in the state lands maintenance fund are distributed. Money in the fund shall not revert to any other fund at the end of a fiscal year. The state land office shall administer the fund. Subject to legislative appropriation, expenditures may be made from the state trust lands restoration and remediation fund upon vouchers signed by the commissioner or the commissioner's authorized representative and issued by the secretary of finance and administration to administer contractual surface damage and watershed restoration and remediation projects on state trust lands.

C. For any expenditure made from the state trust lands restoration and remediation fund, the commissioner shall attempt to recover the costs of remediation projects from any person who may otherwise bear liability for that remediation project under the Voluntary Remediation Act [Chapter 74, Article 4G NMSA 1978], the New Mexico Mining Act [Chapter 69, Article 36 NMSA 1978], the Surface Mining Act [Chapter 69, Article 25A NMSA 1978], the Oil and Gas Act [Chapter 70, Article 2 NMSA 1978], the Water Quality Act [Chapter 74, Article 6 NMSA 1978], the Solid Waste Act [74-9-1 NMSA 1978] or the Hazardous Waste Act [Chapter 74, Article 4 NMSA 1978].

History: Laws 1912, ch. 82, 6; Code 1915, 5183; C.S. 1929, 132-106; 1941 Comp., 8-109; 1953 Comp., 7-1-10; Laws 1989, ch. 15, 1; 2017, ch. 24, 1.



Section 19-1-12 - State land office; expenses; how paid.

19-1-12. State land office; expenses; how paid.

All salaries and expenses of the state land office as authorized by annual appropriation of the legislature shall be paid from the state lands maintenance fund upon vouchers in duplicate, approved by the commissioner, numbered consecutively, setting forth the accounts covered and duly itemized. One copy of the voucher shall be retained in the state land office and the other copy shall be filed with the department of finance and administration. Warrants for the payment of the voucher shall be drawn by the secretary of finance and administration upon the state lands maintenance fund.

History: Laws 1912, ch. 82, 7; Code 1915, 5184; C.S. 1929, 132-107; 1941 Comp., 8-110; 1953 Comp., 7-1-11; Laws 1977, ch. 247, 84; 1989, ch. 15, 2.



Section 19-1-13 - Maintenance fund balance; apportionment.

19-1-13. Maintenance fund balance; apportionment.

Any balance remaining in the state lands maintenance fund on June 30 of each year shall be apportioned by the state treasurer among the several funds from which derived. In addition, the state treasurer shall make distributions in such amounts as the commissioner may determine to be surplus.

History: Laws 1912, ch. 82, 8; Code 1915, 5185; Laws 1929, ch. 64, 1; C.S. 1929, 132-108; 1941 Comp., 8-111; 1953 Comp., 7-1-12; Laws 1971, ch. 91, 1; 1989, ch. 15, 3.



Section 19-1-14 - Separate accounts; payment of deficiencies; exception.

19-1-14. [Separate accounts; payment of deficiencies; exception.]

The commissioner shall keep separate accounts of filing fees which Section 11 of the Enabling Act requires to be paid to the register and receiver for each final location or selection of one hundred and sixty acres; also of the costs of all advertisements required by law or departmental regulations to be made in connection therewith; also, wherever practicable, of all necessary costs and expenses which may be incurred in the management, protection and sale or lease of all state lands; and shall charge all such expenditures and costs to the particular fund for the benefit of which the respective selections or locations are made.

Whenever there is not sufficient money in any such fund for the purposes above mentioned, the deficiency shall be paid out of any funds of the state, except interest on the public debt, and shall be repaid out of the proceeds subsequently derived from such lands; provided, this section shall not apply to lands granted for the payment of the bonds of Santa Fe and Grant counties, and the interest thereon, the expenses incident to the selection or location, management, protection and sale of which shall be defrayed in the manner prescribed by law; and provided further, that no portion of the expenses last mentioned shall be paid out of any moneys derived from any other lands granted or belonging to the state.

History: Laws 1912, ch. 82, 9; Code 1915, 5186; C.S. 1929, 132-109; 1941 Comp., 8-112; 1953 Comp., 7-1-13.



Section 19-1-16 - Deposit of money derived from state lands.

19-1-16. [Deposit of money derived from state lands.]

All moneys derived from state lands, including permanent funds pending investment, shall be deposited by the state treasurer in accordance with law regulating deposits of state funds.

History: Laws 1912, ch. 82, 11; Code 1915, 5188; C.S. 1929, 132-111; 1941 Comp., 8-114; 1953 Comp., 7-1-15.



Section 19-1-17 - Permanent, income and current funds; creating deposits.

19-1-17. Permanent, income and current funds; creating deposits.

A. The following funds are created.

B. To the credit of these funds, in the respective proportions to which they are by law entitled, all money derived from state lands shall be deposited by the commissioner with the state treasurer, as nearly as possible, on the first day of each calendar month. The commissioner shall keep an accurate record of all such deposits. The funds are:

(1) common school current fund;

(2) common school permanent fund;

(3) university income fund;

(4) university permanent fund;

(5) university saline income fund;

(6) New Mexico state university income fund;

(7) New Mexico state university permanent fund;

(8) western New Mexico university income fund;

(9) western New Mexico university permanent fund;

(10) New Mexico highlands university income fund;

(11) New Mexico highlands university permanent fund;

(12) northern New Mexico state school income fund;

(13) northern New Mexico state school permanent fund;

(14) eastern New Mexico university income fund;

(15) eastern New Mexico university permanent fund;

(16) New Mexico institute of mining and technology income fund;

(17) New Mexico institute of mining and technology permanent fund;

(18) New Mexico military institute income fund;

(19) New Mexico military institute permanent fund;

(20) New Mexico boys' school income fund;

(21) New Mexico boys' school permanent fund;

(22) miners' hospital income fund;

(23) miners' hospital permanent fund;

(24) New Mexico behavioral health institute at Las Vegas income fund;

(25) New Mexico behavioral health institute at Las Vegas permanent fund;

(26) penitentiary income fund;

(27) penitentiary permanent fund;

(28) state charitable, penal and reformatory institutions income fund;

(29) state charitable, penal and reformatory institutions permanent fund; to be equally distributed among the institutions as defined in Article 14, Section 1 of the constitution of New Mexico;

(30) New Mexico school for the blind and visually impaired income fund;

(31) New Mexico school for the blind and visually impaired permanent fund;

(32) New Mexico school for the deaf income fund;

(33) New Mexico school for the deaf permanent fund;

(34) permanent reservoirs for irrigation purposes income fund;

(35) permanent reservoirs for irrigation purposes permanent fund;

(36) improvement of Rio Grande income fund;

(37) improvement of Rio Grande permanent fund;

(38) public buildings at capital income fund;

(39) public buildings at capital permanent fund;

(40) Santa Fe and Grant county railroad bond fund, to be applied as provided by Article 9, Section 4 of the constitution of New Mexico; and

(41) state lands maintenance fund.

History: Laws 1917, ch. 115, 1; C.S. 1929, 132-190; 1941 Comp., 8-115; 1953 Comp., 7-1-16; 2005, ch. 313, 2.



Section 19-1-18 - Sources of special funds.

19-1-18. Sources of special funds.

The permanent funds created by Sections 19-1-17 through 19-1-20 NMSA 1978 shall consist of the proceeds of sales of lands belonging to and that may have been or may hereafter be granted to the state, not otherwise appropriated by the terms and conditions of the grant, interest on the permanent funds, income from investment of the permanent funds and such other money as may be specifically provided by law. The income and current funds created by Sections 19-1-17 through 19-1-20 NMSA 1978 shall consist of rentals, sale of products from lands and anything else other than money directly derived from sale of all state lands so granted, such other money as may be specifically provided by law and miscellaneous income not provided for by Sections 19-1-17 through 19-1-20 NMSA 1978.

History: Laws 1917, ch. 115, 2; C.S. 1929, 132-191; 1941 Comp., 8-116; 1953 Comp., 7-1-17; Laws 1996, ch. 4, 1.



Section 19-1-19 - Public buildings at capital, permanent fund; investment.

19-1-19. Public buildings at capital, permanent fund; investment.

The state investment officer shall, in the same manner provided under Section 6-8-6 NMSA 1978 for other permanent funds, assume the investment responsibility for the "public buildings at capital, permanent fund" created by Section 19-1-17 NMSA 1978.

History: 1953 Comp., 7-1-18.1, enacted by Laws 1966, ch. 4, 1; Laws 1977, ch. 247, 86.



Section 19-1-20 - Transfers and distributions of funds for schools and institutions.

19-1-20. Transfers and distributions of funds for schools and institutions.

A. All income and current funds created by Section 19-1-17 NMSA 1978 for the common schools and various state institutions shall be transferred by the secretary of finance and administration, from time to time, to the credit of the schools and institutions to be used as provided by law for the support and maintenance of the schools and institutions.

B. The secretary of finance and administration shall make distributions from the land grant permanent funds enumerated in Section 19-1-17 NMSA 1978 in the amount authorized by and calculated pursuant to the provisions of Article 12, Section 7 of the constitution of New Mexico.

C. One-twelfth of the total amount authorized to be distributed in a fiscal year pursuant to Article 12, Section 7 of the constitution of New Mexico shall be distributed each month to the beneficiaries enumerated in Section 19-1-17 NMSA 1978. Each beneficiary shall receive that portion of the monthly distribution to which it is entitled pursuant to law.

History: Laws 1917, ch. 115, 8; C.S. 1929, 132-197; 1941 Comp., 8-122; 1953 Comp., 7-1-23; Laws 1977, ch. 247, 87; 1996, ch. 4, 2.



Section 19-1-21 - Copies of records; fees; use as evidence.

19-1-21. Copies of records; fees; use as evidence.

When requested to do so, the commissioner shall furnish copies of any records, plats, including but not limited to maps, tracings, graphs, recordings, tapes, machine printouts and other documents or instruments constituting records of the state land office, upon payment at a rate, not less than the actual cost, to be set by the commissioner by regulation. The commissioner shall charge one dollar fifty cents ($1.50) for certificate and seal which certifies any copy. Moneys so collected shall be credited to the state land maintenance fund. Any such certified copy shall be admitted as evidence in any court in the state with the same force and effect as the original.

History: Laws 1912, ch. 82, 76; Code 1915, 5254; C.S. 1929, 132-188; 1941 Comp., 8-123; 1953 Comp., 7-1-24; Laws 1957, ch. 145, 1; 1971, ch. 104, 1.



Section 19-1-22 - Contracts for potash land exploration.

19-1-22. [Contracts for potash land exploration.]

The state land commissioner is hereby expressly authorized and directed to enter into such formal agreement and contract with the secretary of the interior and the secretary of the commerce jointly as such officers are authorized to enter into with said land commissioner under the terms and provisions of the act of the Sixty-ninth Congress, No. 759, H.R. 15827, entitled: "an act to amend Section 2 of an act entitled 'an act authorizing investigations by the secretary of the interior and the secretary of commerce jointly to determine the location, extent and mode of occurrence of potash deposits in the United States, and to conduct laboratory tests.' "

History: Laws 1931, ch. 3, 2; 1941 Comp., 8-124; 1953 Comp., 7-1-25.



Section 19-1-23 - Rules and regulations for land office; posting changes.

19-1-23. [Rules and regulations for land office; posting changes.]

It shall be the duty of the commissioner of public lands to prescribe reasonable rules and regulations governing the conduct of all business of the office, and to post or publish the same for the information of the public, which rules and regulations shall not be in conflict with this or any other law now in force. Such rules and regulations shall not be changed by the commissioner except such change be posted in a conspicuous place in his office for a period of at least ten days.

History: Laws 1921, ch. 174, 4; C.S. 1929, 111-304; 1941 Comp., 8-125; 1953 Comp., 7-1-26.



Section 19-1-24 - Publication of rules and regulations; distribution of copies.

19-1-24. [Publication of rules and regulations; distribution of copies.]

Within sixty (60) days after the effective date of this act, it shall be the duty of the commissioner of public lands to print all rules and regulations made by him and his predecessors in office in pursuance of law, which are in full force and effect at the time, and thereafter shall print each additional such rule or regulation when made, all in such form that the same may be conveniently preserved, and shall at all times keep on hand an adequate supply of copies thereof, and shall distribute the same to such persons as may apply therefor. The expense of such printing and distribution shall be paid as an expense of the state land office. No such rule or regulation shall be of any force or effect after the expiration of sixty (60) days from the effective date of this act, unless the same be so printed.

History: Laws 1937, ch. 42, 3; 1941 Comp., 8-126; 1953 Comp., 7-1-27.






Article 1A - Natural Resource Revenue Recovery



Article 2 - United States Lands

Section 19-2-1 - Lands erroneously set apart to state; quitclaim to United States; selection of lands in lieu thereof.

19-2-1. [Lands erroneously set apart to state; quitclaim to United States; selection of lands in lieu thereof.]

The commissioner of public lands is authorized to quitclaim to the United States the title to any lands set apart to the state, under grants from the United States through error of the department of the interior or local land office, and which have been patented to other persons or corporations or on which, because of erroneous descriptions, filings have been made, and to select other lands of the United States in lieu thereof.

History: Laws 1913, ch. 37, 1; Code 1915, 5261; C.S. 1929, 132-202; 1941 Comp., 8-201; 1953 Comp., 7-2-1.



Section 19-2-2 - Jurisdiction; transfer procedure.

19-2-2. Jurisdiction; transfer procedure.

A. In order to acquire all, or any measure of, legislative jurisdiction of the kind involved in Article I, Section 8, Clause 17 of the constitution of the United States over any land or other area, or in order to relinquish such legislative jurisdiction, or any measure thereof, which may be vested in the United States, the United States, acting through a duly authorized department, agency or officer, shall file a notice of intention to acquire or relinquish such legislative jurisdiction, together with a sufficient number of duly authenticated copies thereof to meet the recording requirements of Subsection C of this section, with the governor. The notice shall contain a description adequate to permit accurate identification of the boundaries of the land or other area for which the change in jurisdictional status is sought and a precise statement of the measure of legislative jurisdiction sought to be transferred. Immediately upon receipt of the notice, the governor shall furnish the attorney general with a copy of it and shall request his comments and recommendations.

B. The governor shall transmit the notice together with his comments and recommendations, if any, and the comments and recommendations of the attorney general, if any, to the next session of the legislature. Unless prior to the expiration of the legislative session to which the notice is transmitted the legislature has adopted a resolution approving the transfer of legislative jurisdiction as proposed in the notice, the transfer shall not be effective.

C. The governor shall cause a duly authenticated copy of the notice and resolution to be recorded in the office of the county clerk of the county where the land or other area affected by the transfer of jurisdiction is situated, and upon such recordation the transfer of jurisdiction shall take effect. If the land or other area is situated in more than one county, a duly authenticated copy of the notice and resolution shall be recorded in the county clerk's office of each such county.

D. The governor shall cause copies of all documents recorded pursuant to this act [19-2-2 to 19-2-4 NMSA 1978] to be filed with the state law library.

History: 1953 Comp., 7-2-1.1, enacted by Laws 1963, ch. 262, 1.



Section 19-2-3 - Taxation; civil process; concurrent jurisdiction.

19-2-3. Taxation; civil process; concurrent jurisdiction.

In no event shall any transfer of legislative jurisdiction between the United States and this state take effect, nor shall the governor transmit any notice proposing such a transfer under the applicable laws of the United States, unless:

A. this state shall have jurisdiction to tax private persons, private transactions and private property, real and personal, resident, occurring or situated within such land or other area to the same extent that this state has jurisdiction to tax such persons, transactions and property resident, occurring or situated generally within this state;

B. any civil or criminal process lawfully issued by competent authority of this state or any of its subdivisions, may be served and executed within such land or other area to the same extent and with the same effect as such process may be served and executed generally within this state; provided only that the service and execution of such process within land or other areas over which the federal government exercises jurisdiction shall be subject to such rules and regulations issued by authorized officers of the federal government, or of any department, independent establishment or agency thereof, as may be reasonably necessary to prevent interference with the carrying out of federal functions; and

C. this state shall exercise over such land or other area the same legislative jurisdiction which it exercises over land or other areas generally within this state, except that the United States shall not be required to forego such measure of exclusive legislative jurisdiction as may be vested in or retained by it over such land or other area pursuant to this act [19-2-2 to 19-2-4 NMSA 1978], and without prejudice to the right of the United States to assert and exercise such concurrent legislative jurisdiction as may be vested in or retained by it over such land or other area.

History: 1953 Comp., 7-2-1.2, enacted by Laws 1963, ch. 262, 2.



Section 19-2-4 - Application of act.

19-2-4. Application of act.

Nothing in this act [19-2-2 to 19-2-4 NMSA 1978] shall be construed to prevent or impair any transfer of legislative jurisdiction to this state occurring by operation of law.

Provided that the provisions of the preceding two sections [19-2-2, 19-2-3 NMSA 1978] shall be applicable to any change in the jurisdiction ceded under the provisions contained in Section 19-2-6 through 19-2-11 NMSA 1978.

History: 1953 Comp., 7-2-1.3, enacted by Laws 1963, ch. 262, 3.



Section 19-2-5 - New Mexico taxes apply in federal areas.

19-2-5. New Mexico taxes apply in federal areas.

No person shall be relieved from liability for any tax levied by this state or by any duly constituted taxing authority of the state having jurisdiction to levy such a tax by reason of his residing within a federal area, having property within a federal area, engaging in business within a federal area or receiving income from transactions occurring or services performed in such area, with such taxes being applicable to all persons on federal areas to the extent permitted by acts of congress.

History: 1953 Comp., 7-2-4.1, enacted by Laws 1957, ch. 224, 1; 1983, ch. 35, 1.



Section 19-2-6 - Fort Bayard military reservation; jurisdiction ceded; limitation.

19-2-6. [Fort Bayard military reservation; jurisdiction ceded; limitation.]

Exclusive jurisdiction is ceded to the United States over all the territory now owned by the United States and comprised within the limits of the military reservation of Fort Bayard, in Grant county, as declared from time to time by the president of the United States, and over such lands as have been or may hereafter be acquired for the enlargement of said reservation; provided, however, that the state of New Mexico reserves the right to serve civil or criminal process within said reservation in suits or prosecutions for or on account of rights acquired, obligations incurred or crime committed in said state, but outside of such cession and reservation; and provided further, that the jurisdiction herein ceded shall continue no longer than the United States shall own and hold said reservation for military purposes.

History: Laws 1913, ch. 35, 1; Code 1915, 5565; C.S. 1929, 146-104; 1941 Comp., 8-205; 1953 Comp., 7-2-5.



Section 19-2-7 - Santa Fe national cemetery; jurisdiction ceded; limitation.

19-2-7. [Santa Fe national cemetery; jurisdiction ceded; limitation.]

That exclusive jurisdiction be, and the same is hereby ceded to the United States over the tract of land comprised within the cemetery known as the Santa Fe national cemetery, area about nine and one-half acres, in Santa Fe county; provided, however, that the state of New Mexico reserves the right to serve civil or criminal process within said cemetery reservation in suits or prosecutions for or on account of rights acquired, obligations incurred or crimes committed in said state but outside of said cemetery reservation.

History: Laws 1913, ch. 36, 1; Code 1915, 5566; C.S. 1929, 146-105; 1941 Comp., 8-206; 1953 Comp., 7-2-6.



Section 19-2-8 - Fort Wingate military reservation and Fort Bliss target range; jurisdiction ceded; limitation.

19-2-8. [Fort Wingate military reservation and Fort Bliss target range; jurisdiction ceded; limitation.]

That exclusive jurisdiction is hereby ceded to the United States over all the territory set apart from the public domain and comprised within the limits of the Fort Wingate military reservation, in McKinley county, and Fort Bliss target range, in Dona Ana county, and over such land as may hereafter be reserved from the public domain for the enlargement of said reservations; provided, however, that the state of New Mexico reserves the right to serve civil or criminal process within said reservations in suits or prosecutions for or on account of rights acquired, obligations incurred or crimes committed in said state, but outside of such cession and reservations; and provided further, that the jurisdiction herein ceded shall continue no longer than the United States shall own and hold said reservations for military purposes.

History: Laws 1941, ch. 8, 1; 1941 Comp., 8-207; 1953 Comp., 7-2-7.



Section 19-2-9 - Veterans' administration facility at Fort Bayard; jurisdiction ceded; limitation.

19-2-9. [Veterans' administration facility at Fort Bayard; jurisdiction ceded; limitation.]

Exclusive jurisdiction be, and the same is hereby ceded to the United States over all those lands now comprising the reservation of the veterans' administration facility at Fort Bayard, Grant county, New Mexico, described as follows:

southwest quarter (SW1/4) of section 25; southeast quarter (SE1/4) of section 26; northeast quarter (NE1/4) of section 35; northwest quarter (NW1/4) of section 36, all in township 17 south, range 13 west, New Mexico principal meridian;

provided, however, that the state of New Mexico reserves the right to serve civil or criminal process within said reservation in suits or prosecutions for or on account of rights acquired, obligations incurred or crime committed outside the said reservation; and, provided further, that the jurisdiction herein ceded shall continue no longer than the United States shall own and hold said lands.

History: 1941 Comp., 8-208, enacted by Laws 1945, ch. 23, 1; 1953 Comp., 7-2-8.



Section 19-2-10 - Quarai and Abo state monuments; jurisdiction ceded; approval; limitations.

19-2-10. Quarai and Abo state monuments; jurisdiction ceded; approval; limitations.

A. Upon receipt by the governor of a notice of intention to acquire legislative jurisdiction by the United States for the creation of a national monument, submission of the notice to the attorney general for his comments and recommendations, in accordance with Section 19-2-2 NMSA 1978, and approval of the plan for the national monument by the director of the museum division, the cultural properties review committee and the state historic preservation officer, legislative jurisdiction is ceded to the United States over lands in Torrance county comprising the Quarai and the Abo state monuments. Jurisdiction is ceded subject to the limitations stipulated in Section 19-2-3 NMSA 1978. Jurisdiction is ceded only for the purpose of incorporating land within a national monument and shall revert to the state whenever all or part of such lands are not used for this purpose.

B. All transfers hereunder shall conform to the legal descriptions of the sites as established by the museum division of the office of cultural affairs.

History: 1953 Comp., 7-2-8.1, enacted by Laws 1974, ch. 6, 1; 1977, ch. 246, 43; 1980, ch. 151, 43.



Section 19-2-11 - Holloman air force base; jurisdiction ceded; limitations.

19-2-11. [Holloman air force base; jurisdiction ceded; limitations.]

Exclusive jurisdiction is hereby ceded to the United States over the following described territory situated within the Holloman air force base and within Otero county, state of New Mexico, to wit:

sections 1, 3, 10, 11, 11 [sic], 12, 14, 15, the west half of the northwest quarter of section 23, and the east half of the northeast quarter of section 22 in township 17 south, range 8 east, New Mexico prime meridian.

Provided, however, that the state of New Mexico reserve [reserves] the right to serve civil or criminal process within the territory herein ceded in suits or prosecutions for or on account of rights acquired, obligations incurred or crimes committed in said state, but outside of such ceded territory, and provided further that the jurisdiction ceded shall continue no longer than the United States shall own and hold said reservation for military purposes.

History: Laws 1953, ch. 63, 1; 1953 Comp., 7-2-9.



Section 19-2-12 - Exchange of lands with United States.

19-2-12. [Exchange of lands with United States.]

That the commissioner of public lands of the state of New Mexico is hereby authorized to enter into agreements with the secretary of the interior of the United States for the exchange of any lands of the state of New Mexico over which the commissioner of public lands is given the control, care and disposition for lands of the United States of equal value and in making such exchange, the commissioner of public lands is authorized to convey to the United States such lands to be given in exchange and to accept on behalf of the state of New Mexico title to lands given by the United States in such exchange; provided, however, the commissioner of public lands in his discretion may reserve title, to all oil, gas and other minerals or as to any specific minerals, in and under and that may be produced from any lands conveyed to the United States in exchange for lands of the United States of equal value, and provided further, that if such state lands lie within 25 miles from the exterior boundaries of any existing military reservation or, if they are being acquired by the secretary of interior for the purpose of permitting them to be withdrawn for military purposes, then no such exchange shall be effected without the consent of owner or owners of any leases issued by the state of New Mexico covering said lands until the rights of all such lessees have been acquired by the United States through purchase or condemnation proceedings.

History: 1953 Comp., 7-2-11, enacted by Laws 1957, ch. 74, 1.






Article 3 - Occupation of Public Lands

Section 19-3-1 - Possessory rights of occupant; notice and record; abandonment.

19-3-1. [Possessory rights of occupant; notice and record; abandonment.]

Any person who has taken or may hereafter take possession of any lands being a part of the public domain of the United States, either for agriculture or stock-raising, may make out a notice setting forth that he has taken possession of such land, giving a description of the same according to legal subdivisions, if known, if not, then the best description possible, which said land shall not exceed three hundred and twenty acres, which said notice shall be dated and acknowledged as conveyances of real estate, and may then be recorded in the record of conveyances in the county where the property is situate, after which it shall be a notice to all persons of the contents thereof. And the person so making and recording the same shall have the right to the possession of said lands described therein, as against every other person except the United States, and those holding or deriving title from the United States, and may maintain an action of ejectment or forcible entry and detainer for the same: provided, that if such person shall not occupy said lands for the period of six months at any one time, he shall be deemed in law to have abandoned the same: and provided, further, that if such person shall fail to occupy said lands for one-half of the time in each year, counting from the date of recording said notice, he shall be deemed in law to have abandoned the same, but if he shall reenter upon the same before anyone else may take possession thereof, then he shall not be held to have abandoned the same.

History: Laws 1878, ch. 6, 1; C.L. 1884, 2579; C.L. 1897, 3753; Code 1915, 4642; C.S. 1929, 111-115; 1941 Comp., 8-301; 1953 Comp., 7-3-1.



Section 19-3-2 - Copy of record as evidence.

19-3-2. [Copy of record as evidence.]

The original notice when recorded, the record thereof provided for in the previous section [19-3-1 NMSA 1978], and a duly certified copy of said record shall be received in evidence with the same effect as deeds of conveyances, their records and copies thereof are now received under the laws of this state, in the trial of any action with reference to said lands contained in said notice or any part thereof.

History: Laws 1878, ch. 6, 2; C.L. 1884, 2580; C.L. 1897, 3754; Code 1915, 4643; C.S. 1929, 111-116; 1941 Comp., 8-302; 1953 Comp., 7-3-2.



Section 19-3-3 - Transfer of rights; consent of wife; exemption from sale under execution.

19-3-3. [Transfer of rights; consent of wife; exemption from sale under execution.]

The owner of what is known as a valid claim or improvement under the laws of this state, on public lands of the United States, shall be deemed in possession of a transferable interest therein, and any sale of such improvement shall be considered a sufficient consideration to support a promise: provided, that no such sale shall be valid to convey such improvement when made by the head of a family, unless the wife of the vendor, if any there be, shall give her consent thereto: and provided, also, that such land and the claim thereto shall be exempt from forced sale under execution.

History: Laws 1851-1852, p. 274; C.L. 1865, ch. 86 (2d), 1; C.L. 1884, 2571; C.L. 1897, 3745; Code 1915, 4634; C.S. 1929, 111-107; 1941 Comp., 8-303; 1953 Comp., 7-3-3.



Section 19-3-4 - Timber and articles reduced to possession; property right.

19-3-4. [Timber and articles reduced to possession; property right.]

Timber or other articles of value on the lands of the United States, reduced to possession by any person, shall be deemed the property of such person against all persons except the United States, or some person claiming under them.

History: Laws 1851-1852, p. 274; C.L. 1865, ch. 86 (2d), 2; C.L. 1884, 2572; C.L. 1897, 3746; Code 1915, 4635; C.S. 1929, 111-108; 1941 Comp., 8-304; 1953 Comp., 7-3-4.



Section 19-3-5 - Common pastures.

19-3-5. [Common pastures.]

All public lands, proper for pasturing horned cattle, sheep and horses, of any class whatever, are reserved for such purpose, and declared common pastures.

History: Laws 1861-1862, p. 274; C.L. 1865, ch. 86 (2d), 4; C.L. 1884, 2573; C.L. 1897, 3747; Code 1915, 4636; C.S. 1929, 111-109; 1941 Comp., 8-305; 1953 Comp., 7-3-5.



Section 19-3-6 - Use of common pasturage.

19-3-6. [Use of common pasturage.]

Said lands shall not be used by any person as private property, but shall be held as public property for the use of any person, and common to all.

History: Laws 1861-1862, p. 274; C.L. 1865, ch. 86 (2d), 5; C.L. 1884, 2574; C.L. 1897, 3748; Code 1915, 4637; C.S. 1929, 111-110; 1941 Comp., 8-306; 1953 Comp., 7-3-6.



Section 19-3-7 - Meadows in common pastures; enclosure for hay.

19-3-7. [Meadows in common pastures; enclosure for hay.]

All persons are prohibited from occupying any meadow situated upon the public lands, and known as public pasture ground, for the purpose of speculating with the hay thereon, to the great detriment of the entire community: provided, however, one hundred and sixty acres may be so occupied by enclosing the same with a secure fence, and not otherwise.

History: Laws 1865, ch. 16, 1; C.L. 1884, 2575; C.L. 1897, 3749; Code 1915, 4638; C.S. 1929, 111-111; 1941 Comp., 8-307; 1953 Comp., 7-3-7.



Section 19-3-8 - Exclusive occupation of meadow; penalty; civil damages.

19-3-8. [Exclusive occupation of meadow; penalty; civil damages.]

Should any person, contrary to the provisions of the preceding section [19-3-7 NMSA 1978], take possession of and appropriate to himself any such meadow with the object of selling the hay thereof, or to impede or prevent animals from grazing thereupon, or kill or otherwise injure such animals, the same shall be liable to punishment upon conviction in the district court, by fine of not more than one hundred and fifty [($150)] or not less than fifty dollars [($50.00)], provided, the party so offending shall be responsible in civil action to the party interested for all damages the latter may have suffered.

History: Laws 1865, ch. 16, 2; C.L. 1884, 2576; C.L. 1897, 3750; Code 1915, 4639; C.S. 1929, 111-112; 1941 Comp., 8-308; 1953 Comp., 7-3-8.



Section 19-3-9 - Proceedings before magistrate.

19-3-9. [Proceedings before magistrate.]

The justice of the peace [magistrate] before whom complaint shall have been made for a violation of the two foregoing sections [19-3-7, 19-3-8 NMSA 1978], shall immediately enter upon the due investigation of the same, as by law required in the case of other offenses, and shall transmit his proceedings to the proper court.

History: Laws 1865, ch. 16, 3; C.L. 1884, 2577; C.L. 1897, 3751; Code 1915, 4640; C.S. 1929, 111-113; 1941 Comp., 8-309; 1953 Comp., 7-3-9.



Section 19-3-10 - Jurisdiction of magistrate and of district court.

19-3-10. [Jurisdiction of magistrate and of district court.]

When the damages claimed shall not exceed one hundred dollars [($100)], judgment shall be rendered against the party as in a civil action the same as in other civil actions, but should they exceed one hundred dollars [($100)], then and in this case the party aggrieved shall apply in the district court for his justification and his rights.

History: Laws 1865, ch. 16, 4; C.L. 1884, 870; C.L. 1897, 1295; Code 1915, 4641; C.S. 1929, 111-114; 1941 Comp., 8-310; 1953 Comp., 7-3-10.



Section 19-3-11 - Unlawful enclosure of public lands.

19-3-11. [Unlawful enclosure of public lands.]

It shall not be legal for any person or persons, company or corporation, to construct and maintain inclosures [enclosures] upon land considered and held as public land in this state, nor to apply the same to private use, which may result in prejudice to the citizens thereto, unless the same be made and sustained in conformity with the provisions of the United States laws relative to government lands or the laws of this state.

History: Laws 1882, ch. 42, 1; C.L. 1884, 870; C.L. 1897, 1295; Code 1915, 4632; C.S. 1929, 111-105; 1941 Comp., 8-311; 1953 Comp., 7-3-11.



Section 19-3-12 - Occupying or denying others use of public land; penalty.

19-3-12. [Occupying or denying others use of public land; penalty.]

Any person who shall, contrary to the provisions of the preceding section [19-3-11 NMSA 1978], be found occupying, or trying to deprive others of the free use and pasturing upon the public land, under the pretext of a deed, upon conviction thereof before any court having jurisdiction in the matter, shall be fined in a sum of not less than ten dollars [($10.00)], and shall besides, be liable for the damages caused thereto.

History: Laws 1882, ch. 42, 4; C.L. 1884, 873; C.L. 1897, 1298; Code 1915, 4633; C.S. 1929, 111-106; 1941 Comp., 8-312; 1953 Comp., 7-3-12.



Section 19-3-13 - Right to appropriate and stock range on public domain; conditions.

19-3-13. [Right to appropriate and stock range on public domain; conditions.]

Any person, company or corporation that may appropriate and stock a range upon the public domain of the United States, or otherwise, with cattle shall be deemed to be in possession thereof: provided, that such person, company or corporation shall lawfully possess or occupy, or be the lawful owner or possessor of sufficient living, permanent water upon such range for the proper maintenance of such cattle.

History: Laws 1889, ch. 61, 1; C.L. 1897, 127; Code 1915, 4628; C.S. 1929, 111-101; 1941 Comp., 8-313; 1953 Comp., 7-3-13.



Section 19-3-14 - Second or subsequent use of range; conditions.

19-3-14. [Second or subsequent use of range; conditions.]

Whenever any person, company or corporation turns loose on any range in this state, already occupied or in the possession of another or others by virtue of their having complied with the provisions of the preceding section [19-3-13 NMSA 1978], he or they must be the owner or owners of, or must be lawfully entitled to the possession of some other living, permanent water upon such range, sufficient for the proper maintenance of all such additional cattle so turned loose, other than that owned by or lawfully possessed, or lawfully in the possession of any other person, company or corporation that may have previously appropriated, stocked or taken possession of such range in accordance with the provisions of this and the preceding section; and such person, company or corporation so turning loose cattle upon such range must at all times, furnish, supply and maintain upon such range such other permanent living water free and unfenced and upon the surface of the ground.

History: Laws 1889, ch. 61, 2; C.L. 1897, 128; Code 1915, 4629; C.S. 1929, 111-102; 1941 Comp., 8-314; 1953 Comp., 7-3-14.



Section 19-3-15 - Use of public land for range without owning water right; penalty.

19-3-15. [Use of public land for range without owning water right; penalty.]

Any person, company or corporation violating the provisions of the preceding section [19-3-14 NMSA 1978] shall be guilty of a misdemeanor and punishable by imprisonment in the county jail of the county wherein the offense was committed, for a period not to exceed six months, or by a fine of not less than one hundred dollars [($100)] nor more than one thousand dollars [($1,000)], and such person, company or corporation violating such provisions as aforesaid shall further be liable to any party or parties injured for all damages which such party or parties may sustain; the same to be recoverable by a civil suit. All fines and costs so assessed and all damages which may at any time be awarded shall be and constitute a lien upon such herd of cattle.

History: Laws 1889, ch. 61, 3; C.L. 1897, 129; Code 1915, 4630; C.S. 1929, 111-103; 1941 Comp., 8-315; 1953 Comp., 7-3-15.



Section 19-3-16 - Each day's violation a separate offense.

19-3-16. [Each day's violation a separate offense.]

Each day's violation of the provisions of the first two sections [19-3-13, 19-3-14 NMSA 1978] of this chapter shall be and constitute a separate cause of action against any person, company or corporation violating the same.

History: Laws 1889, ch. 61, 4; C.L. 1897, 130; Code 1915, 4631; C.S. 1929, 111-104; 1941 Comp., 8-316; 1953 Comp., 7-3-16.






Article 4 - Townsites

Section 19-4-1 - Patents of townsites to be recorded.

19-4-1. [Patents of townsites to be recorded.]

It shall be the duty of any person who receives a patent from the government of the United States for a townsite in the state of New Mexico, to at once file such patent for record with the county clerk of the county wherein such townsite is situated.

History: Laws 1909, ch. 50, 1; Code 1915, 5513; C.S. 1929, 144-101; 1941 Comp., 8-501; 1953 Comp., 7-5-1.



Section 19-4-2 - Failure to record townsite patent; penalty.

19-4-2. [Failure to record townsite patent; penalty.]

Any person or persons failing to file for record the patent they have received for a townsite in the state of New Mexico, shall, upon conviction, before any court of competent jurisdiction, be imprisoned in the county jail for a period of not less than one year, and be fined in a sum of not less than five hundred dollars [($500)], together with the costs of the prosecution.

History: Laws 1909, ch. 50, 2; Code 1915, 5514; C.S. 1929, 144-102; 1941 Comp., 8-502; 1953 Comp., 7-5-2.



Section 19-4-3 - Prosecutions for failure to record; duty of district attorneys.

19-4-3. [Prosecutions for failure to record; duty of district attorneys.]

It is hereby made the duty of the several district attorneys in the state of New Mexico to prosecute all violators of the preceding section [19-4-2 NMSA 1978].

History: Laws 1909, ch. 50, 3; Code 1915, 5515; C.S. 1929, 144-103; 1941 Comp., 8-503; 1953 Comp., 7-5-3.



Section 19-4-4 - Title to townsite vested in probate judge in trust; suit to determine rights; execution of deeds.

19-4-4. [Title to townsite vested in probate judge in trust; suit to determine rights; execution of deeds.]

Any land embraced in any townsite which has been entered as provided by the laws of the United States and the title of which is vested in the probate judge, in trust for the use and benefit of the several occupants of the land embraced within the said townsite, which has not been conveyed to the occupants, their heirs, executors, successors or assigns, who were entitled to the same at the time the entry of such land was made, or at the time patent was received from the United States, by reason of the failure of said probate judge to give notice of such entry, or the receiving of said patent, or by reason of such occupants, their heirs, executors, successors and assigns failing to make the statement and filing the same as required by law, then in such case any such occupant, or the heirs, executors, successors or assigns of any such occupant, may file a suit in the district court in the county wherein such land is situated, to have his or its interest in the said land, at the time of such entry, or the receiving of such patent, or the successor in title to the right of such occupant, declared and ascertained. The probate judge shall be made a party defendant and the said district court, upon a hearing, shall adjudicate and determine the interest of such occupant at the time of such entry, or the receiving of such patent, or the interest of the heirs, executors, successors and assigns of such occupant, and entering a decree declaring the interest of such occupant. Upon the entering by the said district court of the decree declaring the interest of such occupant, or his or its successors in title, the probate judge of the county shall immediately thereafter make, execute and deliver to the parties so declared to be entitled to any part of the land embraced within the said townsite, a deed for his or its respective interest.

History: Laws 1912, ch. 12, 1; Code 1915, 5516; C.S. 1929, 144-104; 1941 Comp., 8-504; 1953 Comp., 7-5-4.



Section 19-4-5 - Notice of suit; intervention.

19-4-5. [Notice of suit; intervention.]

Such suit may be brought by any one or more of such occupants, or their heirs, executors, successors or assigns. Notice of such suit shall be by publication in the same manner that notice of the pendency of other civil suits by publication is made. Any party interested in the land embraced within the said townsite shall have the right to enter his appearance in said suit and to have his interest in the said land embraced in the said townsite adjudicated and determined.

History: Laws 1912, ch. 12, 2; Code 1915, 5517; C.S. 1929, 144-105; 1941 Comp., 8-505; 1953 Comp., 7-5-5.



Section 19-4-6 - Vacating all or part of townsite.

19-4-6. [Vacating all or part of townsite.]

When any tract of land may be filed upon, platted and recorded as a townsite in accordance with the provisions of an act of congress or law of New Mexico, and no town or organization under the laws of New Mexico shall have been perfected by the inhabitants residing thereon, or the owners thereof, the same may be vacated by consent of all such inhabitants or owners and disposed of as the said inhabitants or owners shall agree: provided, that a statement, signed and certified to by a majority of said inhabitants or owners, setting forth the fact of the vacation of such townsite, be filed with the clerk of the county in which the same shall be situated. When any tract of land has been recorded as a townsite, or has been annexed as an addition to a townsite, any part or portion thereof may be vacated upon the written consent of all the owners of that part or portion which it is proposed to vacate: provided, that no expenditures of money have been theretofore made or incurred by said town for the improvement or benefit of said part or portion, and that the same is bounded in same [whole] or in part by exterior town lines, and that when so vacated a statement, subscribed by such owners, setting forth the facts of such vacation, together with an accurate description, map and plat of such part vacated shall be filed in the office of the county clerk of the county in which such town is situated.

History: Laws 1884, ch. 39, 98; C.L. 1884, 1706; C.L. 1897, 3977; Code 1915, 5518; C.S. 1929, 144-106; 1941 Comp., 8-506; 1953 Comp., 7-5-6.



Section 19-4-7 - Disposal of lots after entry.

19-4-7. [Disposal of lots after entry.]

When the corporate authorities of any town, or the probate judge of the county for any county in this state, in which any town may be situated, shall have entered, at the proper land office, the land, or any part of the land, settled and occupied as the site of such town, pursuant to and by virtue of the provisions of the act of congress entitled, "An act for the relief of citizens of towns upon lands of the United States under certain circumstances," passed May 23, 1844, and any amendments that may be made thereto, it shall be the duty of the corporate authorities or probate judge, as the case may be, and they are hereby directed and required to dispose of and convey the title to such land, or to the several blocks, lots, parcels or shares thereof, to the persons hereinafter in this chapter described, and in the manner hereinafter specified, and apply the proceeds of the sale thereof under the following regulations.

History: Laws 1882, ch. 70, 1; C.L. 1884, 2775; C.L. 1897, 3978; Code 1915, 5519; C.S. 1929, 144-107; 1941 Comp., 8-507; 1953 Comp., 7-5-7.



Section 19-4-8 - Conveyances to persons entitled to possession or occupancy.

19-4-8. [Conveyances to persons entitled to possession or occupancy.]

Such corporate authorities or probate judge, holding the title of such lands in trust, as declared in the said act of congress, his or their successors shall, by a good and sufficient deed of conveyance, grant and convey the title to each and every block, lot, share or parcel of the same to the person or persons who shall have possession, or be entitled to the possession or occupancy thereof, according to his, her or their several and respective rights or interest in the same, as they existed in law or equity at the time of the entry of such lands, or to his, her or their heirs and assigns. Every such deed to be made by such corporate authorities, or by such probate judge, shall be so executed and acknowledged as to admit the same to be recorded.

History: Laws 1882, ch. 70, 2; C.L. 1884, 2776; C.L. 1897, 3979; Code 1915, 5520; C.S. 1929, 144-108; 1941 Comp., 8-508; 1953 Comp., 7-5-8.



Section 19-4-9 - Notice of entry; posting and publication.

19-4-9. [Notice of entry; posting and publication.]

Within thirty days after the entry of such lands, the corporate authorities or probate judge entering the same, shall give public notice of such entry, by posting notice thereof in at least three public places within such town and by publishing such notice in a newspaper published in the county in which such town shall be situated. In case there shall not be any newspaper published in such county, then in some newspaper published nearest to such town in this state. Such notice shall be published once in each week for at least three successive weeks, and shall contain an accurate description of the lands so entered, as the same is stated in the certificate of entry, or duplicate receipt for the purchase money thereof, given by the land officers at the time of such entry. In case of entry of such lands by corporate authorities, the mayor or president shall give such notice in behalf of the town, in his official capacity.

History: Laws 1882, ch. 70, 3; C.L. 1884, 2777; C.L. 1897, 3980; Code 1915, 5521; C.S. 1929, 144-109; 1941 Comp., 8-509; 1953 Comp., 7-5-9.



Section 19-4-10 - Claim for lots; time limit; unclaimed lots revert to town.

19-4-10. [Claim for lots; time limit; unclaimed lots revert to town.]

Each and every person or association or company of persons claiming to be an occupant or occupants, or to have possession, or to be entitled to the occupancy or possession of such lands, or to any lot, block, share or parcel thereof, shall, within sixty days after the first publication of such notice, in person, or by his, her or their, duly authorized agent or attorney, sign a statement in writing, containing an accurate description of the particular parcel or parts of lands, in which he, she or they, claim to have an interest, and the specific right, interest or estate therein which he, she or they, claim to be entitled to, [and shall] receive and deliver the same to, or into, the office of such corporate authorities, or probate judge, and all persons failing to sign and deliver such statement within the time specified in this section shall be forever barred the right of claiming or recovering such lands, or any interest or estate therein, or any part, 1 parcel or share thereof, in any court of law or equity. In case any lots in such town remain unclaimed and unconveyed at the end of said sixty days, all such lots shall revert to and become the property of such town.

History: Laws 1882, ch. 70, 4; C.L. 1884, 2778; C.L. 1897, 3981; Code 1915, 5522; C.S. 1929, 144-110; 1941 Comp., 8-510; 1953 Comp., 7-5-10.



Section 19-4-11 - Notice of meeting to elect trustees; qualifications; duties.

19-4-11. [Notice of meeting to elect trustees; qualifications; duties.]

Within ten days after the time, as prescribed in the preceding section [19-4-10 NMSA 1978], the corporate authorities, or, if there be no corporate authorities, the probate judge holding the land in trust, shall give ten days' notice of the time and place wherein a public meeting of the inhabitants of such town will be held, at which public meeting a board of five trustees shall be elected by a majority of the votes of the legally qualified voters residing within said town, present at said meeting. Said board of five trustees shall consist of legally qualified voters, being owners of real estate in said town: provided, further, that after said election has been duly certified to by the chairman and secretary of the public meeting so held, they are, and are hereby authorized to dispose of all said lots, blocks or parcels, of said land, as described in the preceding section, as may seem best for the use of the school funds of said inhabitants of such town, as hereinafter provided in this chapter.

History: Laws 1882, ch. 70, 5; C.L. 1884, 2779; C.L. 1897, 3982; Code 1915, 5523; C.S. 1929, 144-111; 1941 Comp., 8-511; 1953 Comp., 7-5-11.



Section 19-4-12 - Term of office of trustees.

19-4-12. [Term of office of trustees.]

The board of trustees, when elected, shall hold the office for the period of one year, and until their successors shall be duly elected and qualified under the laws of this state.

History: Laws 1882, ch. 70, 6; C.L. 1884, 2780; C.L. 1897, 3983; Code 1915, 5524; C.S. 1929, 144-112; 1941 Comp., 8-512; 1953 Comp., 7-5-12.



Section 19-4-13 - Board of appraisers; appointment; oath; refusal to act; new board.

19-4-13. [Board of appraisers; appointment; oath; refusal to act; new board.]

The board of trustees of any such town shall appoint, by order, resolution or ordinance, a board of appraisers, to consist of three freeholders of any such town, who shall have no interest in such unclaimed or unconveyed lots, or parcels of land, or the improvements thereon. Each of said appraisers shall take an oath to faithfully discharge his duties as such appraiser, and shall file such oath in the office of the clerk of said board before commencing his duties as such appraiser. In case such appraisers should fail or neglect to make the appraisement hereinafter specified in this chapter [19-4-14 NMSA 1978], and file the same with the clerk of said board, for a period of more than ten days after their appointment, then said board may appoint a new board of appraisers for the purposes herein provided. It shall be the duty of such board to appoint such appraisers within thirty days after the time has expired for persons to present claims for lots in such towns.

History: Laws 1882, ch. 70, 7; C.L. 1884, 2781; C.L. 1897, 3984; Code 1915, 5525; C.S. 1929, 144-113; 1941 Comp., 8-513; 1953 Comp., 7-5-13.



Section 19-4-14 - Appraisement; contents; valuations.

19-4-14. [Appraisement; contents; valuations.]

Said appraisers shall appraise all lots or parcels of land, unclaimed or not, conveyed by virtue of any law, in such town, at their just and full cash value, and file their written appraisement, as aforesaid. Said appraisement shall contain a description of each lot or parcel of land so appraised, and a statement of the cash value of each lot and parcel of land so appraised. Said appraisers shall make a separate statement of the value of such lots and parcels of land without improvements, and the aggregate value of both; there shall be attached to such appraisement a written affidavit of said appraisers, verifying each statement of such appraisement, and alleging that each of said lots and parcels of land is appraised at its just and full value. The appraisement shall be required only in cases where the time has expired by prior laws for claimants to file their statements.

History: Laws 1882, ch. 70, 8; C.L. 1884, 2782; C.L. 1897, 3985; Code 1915, 5526; C.S. 1929, 144-114; 1941 Comp., 8-514; 1953 Comp., 7-5-14.



Section 19-4-15 - Notice of sale; publication; contents.

19-4-15. [Notice of sale; publication; contents.]

The mayor, or president, or probate judge, as the case may be, shall, upon the filing of such appraisement, give notice, signed in his official capacity, of the time and place of sale of said lots and parcels of land, by advertisement, published once a week for three successive weeks in some newspaper published in the county where such town is situated, or if no newspaper is published in said county, then in the paper published nearest such town. Such sale shall be advertised to be made at some public place in said town, and to be sold at some specified time between the hours of sunrise and sunset.

History: Laws 1882, ch. 70, 9; C.L. 1884, 2783; C.L. 1897, 3986; Code 1915, 5527; C.S. 1929, 144-115; 1941 Comp., 8-515; 1953 Comp., 7-5-15.



Section 19-4-16 - Conduct of sales.

19-4-16. [Conduct of sales.]

Such lots or parcels of land shall be sold at public vendue to the highest bidder for cash and shall be offered for sale singly unless a greater price can be obtained by selling several lots or parcels of land together, in which case several lots or parcels of land can be sold together, after an attempt has been first made to sell them singly. Such sale may be continued if necessary, from day to day for a period not to exceed three days at any one sale. In case all said lands are not sold at first sale, the remaining lands shall be advertised as many times as may be necessary to sell said lands, and all sales subsequent to the first sale shall be advertised and conducted the same as the first sale. No lot or parcel of land shall be sold at less than its appraised value. A new appraisement may be had of all lands remaining unsold: provided, that such new appraisement shall not be made oftener than three months. Such new appraisement shall be made by a new board of appraisers, or the old board of appraisers, to be appointed in the manner of the first board of appraisers.

History: Laws 1882, ch. 70, 10; C.L. 1884, 2784; C.L. 1897, 3987; Code 1915, 5528; C.S. 1929, 144-116; 1941 Comp., 8-516; 1953 Comp., 7-5-16.



Section 19-4-17 - Conveyance of streets, parks and commons by probate judge.

19-4-17. [Conveyance of streets, parks and commons by probate judge.]

If the title to any such land shall be vested in any probate judge, such probate judge shall convey to any such town, the land used or laid out by the town authorities, or otherwise, as streets, lanes, avenues, parks, commons and public grounds, within such time as provided in this chapter, for making conveyances to individuals, and in the same manner, and the mayor, president or probate judge, may make such statements in behalf of the town, showing the right of such town to such lands.

History: Laws 1882, ch. 70, 11; C.L. 1884, 2785; C.L. 1897, 3988; Code 1915, 5529; C.S. 1929, 144-117; 1941 Comp., 8-517; 1953 Comp., 7-5-17.



Section 19-4-18 - Purchase at private sale by person in possession.

19-4-18. [Purchase at private sale by person in possession.]

In all cases, when subsequent to the time provided by law for persons to claim lots on such townsites, and prior to the taking effect of this law, any person may have entered thereon and improved any lots belonging to such town, such person, after the report of such board of appraisers, and prior to the public sale, may purchase any such lots from the said trustees or commissioners at private sale, for cash, at the appraised value of such lots, exclusive of improvements, unless there shall be adverse claimants to any such lots, in which case the respective rights of such claimants shall be determined, as hereinafter provided in this chapter.

History: Laws 1882, ch. 70, 12; C.L. 1884, 2786; C.L. 1897, 3989; Code 1915, 5530; C.S. 1929, 144-118; 1941 Comp., 8-518; 1953 Comp., 7-5-18.



Section 19-4-19 - Reservation for park or public purpose.

19-4-19. [Reservation for park or public purpose.]

The corporate authorities of any town or board of trustees, may set apart and reserve any of said lots or blocks, not to exceed four blocks in all, nor situated in more than eight different blocks in any one town, for the public use of said town, for a town park, or other purposes, for the benefit of the public, in lieu of offering them for sale, and shall execute to such town a deed for said lots so reserved.

History: Laws 1882, ch. 70, 13; C.L. 1884, 2787; C.L. 1897, 3990; Code 1915, 5531; C.S. 1929, 144-119; 1941 Comp., 8-519; 1953 Comp., 7-5-19.



Section 19-4-20 - Disposition of proceeds.

19-4-20. Disposition of proceeds.

The proceeds received from the sale shall be disposed of as follows:

A. first, to pay the expenses of the sale;

B. second, to discharge any outstanding claims incurred in entering the townsite of the town; and

C. third, the surplus, if any, shall be retained by the town trustees to be used for making improvements within the townsite for public purposes.

History: Laws 1882, ch. 70, 14; C.L. 1884, 2788; Laws 1891, ch. 29, 1; C.L. 1897, 3991; Code 1915, 5532; C.S. 1929, 144-120; 1941 Comp., 8-520; 1953 Comp., 7-5-20; Laws 1967, ch. 279, 1.



Section 19-4-21 - Adverse claims; litigation.

19-4-21. [Adverse claims; litigation.]

In case there shall be adverse claimants to such lands, or to any part, parcel or share thereof, either party may bring a suit against the adverse claimant or claimants, in the district court of the judicial district, or in any court of competent jurisdiction in the county in which the lands shall be situated, or in any county to which the county in which such lands shall be situated is attached for judicial purposes: provided, always, that no judge of the district court, or county judge, who has been an adverse claimant, directly or indirectly, of any portion of the lands embraced within such towns, or who is a party to any action brought to determine a right to a conveyance of any portion of the lands within such town, shall entertain, hear or determine any such claims, by or between any parties whomsoever; but in all such cases, if the cause shall be pending in a district court, the judge thereof shall order all papers, with a transcript of the record in the cause, to be transmitted to another judicial district, as in cases of changes of venue, and if the cause shall be pending in a county court, the judge thereof shall order all papers, with a transcript of the record, to be transmitted to the district court of said county, and the cause shall proceed in the courts to which the same is removed as if originally instituted in that court: provided, also, that the laws applicable to a change of venue, shall apply to such actions: and provided, also, that nothing in this chapter shall prevent the district or probate judge of the district or county in which such lands are situated from executing any and all conveyances of such lands, pursuant to the determination of such action. Suits shall be brought against adverse claimants or defendants, and it shall not be necessary to make the judge, or corporate authorities, parties thereto. The complaint must show what interest or estate in the lands in controversy the plaintiff claims. The answer, pleadings and other proceedings shall be as in cases in chancery, except that oral testimony may be introduced upon the trial, and the evidence, if not in the form of depositions, shall be reduced to writing, certified by the judge and filed with the papers in the cause.

History: Laws 1882, ch. 70, 15; C.L. 1884, 2789; C.L. 1897, 3993; Code 1915, 5534; C.S. 1929, 144-122; 1941 Comp., 8-522; 1953 Comp., 7-5-22.



Section 19-4-22 - Paramount right to lands.

19-4-22. [Paramount right to lands.]

Upon the trial of any such action, either party may give in evidence the statement mentioned in Section 19-4-10 NMSA 1978, deposited by the other, or by the person under whom he, or she, claims, with the corporate authorities or probate judge. And the person, or persons, who shall have first acquired the right to the possession, or occupancy, of such lands, either in person, or by agent, servant or tenant, or those claiming under him, her or them, shall be deemed to have the prior and paramount right to such lands: provided, that nothing in this section shall be so construed to recognize the right of any person or persons who have virtually abandoned any land held as a townsite, to any title therein.

History: Laws 1882, ch. 70, 16; C.L. 1884, 2790; C.L. 1897, 3994; Code 1915, 5535; C.S. 1929, 144-123; 1941 Comp., 8-523; 1953 Comp., 7-5-23.



Section 19-4-23 - Notice to file suit; service; publication; relinquishment on failure to obey.

19-4-23. [Notice to file suit; service; publication; relinquishment on failure to obey.]

In case suits shall not be brought for the purpose of settling or determining any controversy to any such lands by either of the adverse claimants, within sixty days after the expiration of the time for filing the statement, as provided in Section 19-4-10 NMSA 1978, it shall be the duty of the probate judge or corporate authorities to give notice to the adverse claimant filing his claim, or, if there be more than one adverse claim filed, then to the last adverse claimant, directing him to commence his action against the other claimants, as defendants, to determine their respective rights to said lands, within twenty days from service of notice on him, and in case such adverse claimant neglect or refuse to commence the action within the time specified, he shall be deemed to have relinquished all right, title, interest and estate in the lands so in controversy, and be forever barred from asserting or claiming any right, title, interest or estate, therein. Such notice shall be served by the proper officer of said courts, in the same manner as now provided for service of summons in any county in this state. If the officer return such notice, not found, notice shall be made by publication for three weeks in some newspaper published in the county where the lands are situated, and if no paper be published in said county, then by posting such notice in three public places in the town where such lands are situated. And in addition thereto a copy of said notice shall be mailed to such adverse claimant at his residence or usual place of abode. And in case there be more than one adverse claimant, and the last neglect or refuse to commence his action after service of notice, as aforesaid, said probate judge or corporate authorities shall serve like notice on the next last adverse claimants, until all have been notified, as aforesaid.

History: Laws 1882, ch. 70, 17; C.L. 1884, 2791; C.L. 1897, 3995; Code 1915, 5536; C.S. 1929, 144-124; 1941 Comp., 8-524; 1953 Comp., 7-5-24.



Section 19-4-24 - Service of process; publication.

19-4-24. [Service of process; publication.]

Whenever complaint shall be filed in any such action, summons shall be issued against the proper parties, and served upon the person or persons named therein, as in other cases provided by law, or upon the agent or attorney of such person or persons who shall have filed their statements as required by Section 19-4-10 NMSA 1978. And in case service cannot be had upon the defendants, their agents or attorney, the complainant shall file an affidavit in the office of the clerk of the court in which the action in [is] pending, to the effect and as now provided by law. It shall be lawful for the clerk of said court to cause publication to be made as provided by law, and when such publication shall have been made, the cause shall proceed, as if the parties had been personally served with summons.

History: Laws 1882, ch. 70, 18; C.L. 1884, 2792; C.L. 1897, 3996; Code 1915, 5537; C.S. 1929, 144-125; 1941 Comp., 8-525; 1953 Comp., 7-5-25.



Section 19-4-25 - Appeals.

19-4-25. [Appeals.]

Appeals and writs of error shall be allowed and may be taken and prosecuted from the judgments or decrees, or any order of the courts in proceedings under this chapter, to the supreme court, as in other cases.

History: Laws 1882, ch. 70, 19; C.L. 1884, 2793; C.L. 1897, 3997; Code 1915, 5538; C.S. 1929, 144-126; 1941 Comp., 8-526; 1953 Comp., 7-5-26.



Section 19-4-26 - Reports of expenses.

19-4-26. [Reports of expenses.]

Within ninety days from the first publication of the notice mentioned in Section 19-4-9 NMSA 1978, the corporate authorities or probate judge holding the title to the lands described in such notice, shall make a true, full and complete statement in writing, containing a true account of all moneys paid by him or them, expended in the acquisition of the title and execution of the trust to that time, including all moneys paid by him or them for the purchase of said lands, necessary traveling expenses, moneys paid for all other necessary and proper expenses incident to such trust and a true account of his or their reasonable charges for time and services employed in the business of such trust to that time, and all moneys by him or them expended, and reasonable charges for compensation, as aforesaid, which shall be and remain a first charge upon said lands in favor of the trustee, and paid by the several claimants entitled to such lands, in proportion to the several quantities thereof to which they may be respectively entitled.

History: Laws 1882, ch. 70, 20; C.L. 1884, 2794; C.L. 1897, 3998; Code 1915, 5539; C.S. 1929, 144-127; 1941 Comp., 8-527; 1953 Comp., 7-5-27.



Section 19-4-27 - Conveyances; payment of costs.

19-4-27. [Conveyances; payment of costs.]

Before said corporate authorities, through commissioners hereinafter provided in this chapter, or probate judge, shall be required to execute and deliver any deed of conveyance to any person or persons claiming to be entitled to said lands and deed, such person or persons shall pay to him or them, through said commissioners, the sum of money chargeable on the portion to be conveyed according to the statement or account mentioned in Section 19-4-26 NMSA 1978; and in case when the trust is held by corporate authorities, such additional sum as said corporate authorities may charge for the same, not exceeding five dollars [($5.00)] for each five thousand square feet of such lands, and the further sum of one dollar [($1.00)] for the execution and acknowledging of the deed, together with the sum of twenty-five cents [($.25)] for attestation, with the seal of the town, by the town clerk. When the land is entered by a probate judge of the county court, deeds shall be signed by such probate judge, or his successor in office, under his private seal or scroll, and such probate judge of the county court shall receive the sum of one dollar [($1.00)] for each and every lot, piece or parcel thereof so conveyed in addition to the several sums as prescribed in Section 19-4-26 NMSA 1978, to be paid by the person or persons claiming to be entitled to such deed or conveyance.

History: Laws 1882, ch. 70, 21; 1884, ch. 42, 1; C.L. 1884, 2795; C.L. 1897, 3999; Code 1915, 5540; C.S. 1929, 144-128; 1941 Comp., 8-528; 1953 Comp., 7-5-28.



Section 19-4-28 - Commissioner; appointment; qualifications; powers; office hours; bond.

19-4-28. [Commissioner; appointment; qualifications; powers; office hours; bond.]

Said board may, by order, resolution or ordinance, appoint a commission [commissioner] to sell and convey any such real estate, and to affix to any conveyance thereof the seal of such town, and have control of such seal for such purpose, and such conveyance, executed in accordance with such order, shall have the effect to transfer, to the grantee named a title in fee simple to any such real estate so conveyed. Said commissioner may be removed at the will of the board, as often as it may seem fit, by an order entered to that effect, and a new commissioner appointed with like powers. Said commissioner shall be a freeholder in such town, and not a member of the board, and have no personal interest in the land so to be sold. Said commissioner shall, during his term of office, keep open an office in some public and well-known place in such town, from ten o'clock a.m. until noon of each day, Sundays and holidays excepted, for the purpose of receiving payments from and executing deeds to persons who are entitled to deeds by reason of purchase, and who have made improvements upon such land, as hereinafter stated in this chapter. No claimant shall be allowed to suffer on account of the misconduct of such commissioner in the discharge of his duties. Such commissioner shall receive such reasonable fees for his services as said board may prescribe. Before entering upon his duties, such commissioner shall enter into a bond, with good and sufficient securities, to be approved by the board, executed in behalf of the town, with obligations to faithfully account to the board for all money received, and to pay the same over to the town treasury.

History: Laws 1882, ch. 70, 22; C.L. 1884, 2796; C.L. 1897, 4000; Code 1915, 5541; C.S. 1929, 144-129; 1941 Comp., 8-529; 1953 Comp., 7-5-29.



Section 19-4-29 - Recording of order appointing commissioner.

19-4-29. [Recording of order appointing commissioner.]

The clerk or recorder of any such town shall at once make a copy of any such order, resolution or ordinance appointing any such commissioner, certified by such clerk or recorder, under the seal of the town, and deliver the same without delay to the county clerk of any county in which such town shall be situated. Such county clerk shall file and record such copy and the certificate thereof of such order, resolution or ordinance, and shall receive fees therefor at the same rate as for deeds. The record of such copy and certificate shall have the same effect in evidence as is provided for the record of powers of attorneys.

History: Laws 1882, ch. 70, 24; C.L. 1884, 2798; C.L. 1897, 4002; Code 1915, 5542; C.S. 1929, 144-130; 1941 Comp., 8-530; 1953 Comp., 7-5-30.



Section 19-4-30 - Conveyance by probate judge; land for town benefit.

19-4-30. [Conveyance by probate judge; land for town benefit.]

When the land is entered by the probate judge of the county, deeds shall be signed by such judge or his successor in office, under his private seal or scroll. Such judge shall make such conveyance by deed to such town, at private sale, upon the payment by said town of the cost of the proceedings and sale to such land as is used for the benefit of such town only.

History: Laws 1882, ch. 70, 23; C.L. 1884, 2797; C.L. 1897, 4001; Code 1915, 5543; C.S. 1929, 144-131; 1941 Comp., 8-531; 1953 Comp., 7-5-31.



Section 19-4-31 - Conveyances; time for execution.

19-4-31. [Conveyances; time for execution.]

At any time after the expiration of ninety days from the time of first publication of the notice mentioned in Section 19-4-9 NMSA 1978, the corporate authorities or probate judge shall, upon demand or request and payment as required by Section 19-4-26 NMSA 1978, execute and deliver to each and every claimant, or association, or company of claimants to such lands or any parcel thereof, a deed of conveyance therefor, according to the statement made and deposited by him or them, pursuant to Section 19-4-10 NMSA 1978: provided, however, that no such deed of conveyance shall be executed or delivered for any part, portion or share of such lands, to which there shall be adverse contesting claimants, until the controversy thereon has been settled and determined in the manner described in this chapter.

History: Laws 1882, ch. 70, 25; C.L. 1884, 2799; C.L. 1897, 4003; Code 1915, 5544; C.S. 1929, 144-132; 1941 Comp., 8-532; 1953 Comp., 7-5-32.



Section 19-4-32 - Probate judge; claim for lands in individual right.

19-4-32. [Probate judge; claim for lands in individual right.]

In case any judge who shall have entered such land and thus have become the sole trustee thereof, shall be possessed or entitled to any part or portion of such lands in his individual right, and his claim or right shall not be claimed adversely to him, he shall be deemed to be seized and possessed of the title thereto and the estate therein to his own use, in fee simple absolute, free and discharged of such trust; and no conveyance, other than the receipt of the officers of the United States land office or patent to the lands including the same, shall be necessary to perfect his title thereto. But in case individual right shall be claimed by any person adversely to him, the conflicting claims between them shall be settled and determined by an action, as provided in this chapter and tried before some judge who shall be disinterested and possessed of complete jurisdiction for the trial therefor.

History: Laws 1882, ch. 70, 26; C.L. 1884, 2800; C.L. 1897, 4004; Code 1915, 5545; C.S. 1929, 144-133; 1941 Comp., 8-533; 1953 Comp., 7-5-33.



Section 19-4-33 - Streets, alleys, parks and public grounds.

19-4-33. [Streets, alleys, parks and public grounds.]

Whenever the title to any such lands shall be vested in any probate judge, he shall convey to the proper or legal authorities so much of the land as is or shall be laid out by the town authorities into streets, lanes, avenues, parks, public grounds and commons, within the time prescribed in this chapter for making conveyance to individuals. But when the title to such lands shall be held by the corporate authorities of any town, all land used, laid out or designated for public use by such corporate authorities, as streets, lanes, avenues, alleys, parks, commons and public grounds, shall vest in and be held by the corporation absolutely, and shall not be claimed adversely by any person or persons whosoever [whomsoever], and it shall not be necessary to execute any conveyance for the same to the corporation or people of such town.

History: Laws 1882, ch. 70, 27; C.L. 1884, 2801; C.L. 1897, 4005; Code 1915, 5546; C.S. 1929, 144-134; 1941 Comp., 8-534; 1953 Comp., 7-5-34.



Section 19-4-34 - Claimant failing to pay costs and fees.

19-4-34. [Claimant failing to pay costs and fees.]

Each and every person, association and company of persons, who shall be entitled to any lots, pieces or parcels of land so held in trust by the authorities of any incorporated town, and respecting which there shall be no controversy, shall, within three months after the expiration of the time for filing statements, as provided in Section 19-4-10 NMSA 1978, pay to such corporate authorities the sum of money chargeable upon such piece or parcel of land, and the fees for executing a deed therefor. And in case of failure so to do, such person or persons shall be deemed to have relinquished all right, title, interest or estate thereto, and such corporate authorities shall thereafter be, and deemed to be, seized of the title thereto in fee simple, absolute, free and discharged of such trust, and no conveyance, other than the receipt of the United States land office or patent of the lands including the same shall be necessary to perfect their title thereto, and also all persons, company or association of persons, who, by the determination and judgment of the court, shall be adjudged to have the rightful title to such lands, shall within three months of such adjudication and judgment, pay to such corporate authorities the sum of money chargeable to such lands, together with the fees for executing a deed to the same; and in case of failure so to do, such person, company or association, shall be deemed to have relinquished all right, title, interest or estate, in said lands, and such corporate authorities shall be, and deemed to be, seized and possessed of the title thereto to their own use in fee simple, absolute and no further conveyance shall be necessary to perfect their absolute title thereto.

History: Laws 1882, ch. 70, 28; C.L. 1884, 2803; C.L. 1897, 4006; Code 1915, 5547; C.S. 1929, 144-135; 1941 Comp., 8-535; 1953 Comp., 7-5-35.



Section 19-4-35 - Trustees; organization; officers; quorum.

19-4-35. [Trustees; organization; officers; quorum.]

It shall be the duty of the board of trustees, who are elected as provided for in Section 19-4-11 NMSA 1978, on receipt of notice of their election, duly signed and certified to by the chairman and secretary of the meeting of the legal voters of such town, to at once organize, by the election of a president and secretary who shall be members of said board of trustees, and who shall attest by their signatures all acts and orders of said board: provided, that before organizing, such members shall qualify in the same manner as justices of the peace [magistrates] under the laws of this state, and a majority of said board shall constitute a quorum for the transaction of business.

History: Laws 1882, ch. 70, 29; C.L. 1884, 2803; C.L. 1897, 4007; Code 1915, 5548; C.S. 1929, 144-136; 1941 Comp., 8-536; 1953 Comp., 7-5-36.



Section 19-4-36 - Probate judges declared county judges for purpose of trust.

19-4-36. [Probate judges declared county judges for purpose of trust.]

The probate judges of the several counties in this state and their successors in office, are hereby declared to be county judges, for the purpose of executing the trust mentioned in the aforesaid act of congress.

History: Laws 1882, ch. 70, 30; C.L. 1884, 2804; C.L. 1897, 4008; Code 1915, 5549; C.S. 1929, 144-137; 1941 Comp., 8-537; 1953 Comp., 7-5-37.



Section 19-4-37 - Taxation of costs.

19-4-37. [Taxation of costs.]

All costs of proceedings in actions under this chapter, including fees for services of all writs and notices and clerk's fees, shall be as provided by law for service of writs in other actions, and shall be taxed and collected as now provided by law in other cases.

History: Laws 1882, ch. 70, 31; C.L. 1884, 2805; C.L. 1897, 4009; Code 1915, 5550; C.S. 1929, 144-138; 1941 Comp., 8-538; 1953 Comp., 7-5-38.



Section 19-4-38 - Unsold lots; petition; appraisers.

19-4-38. [Unsold lots; petition; appraisers.]

Whenever it shall be made to appear to the judge of the district court of the county wherein the lands embraced within the limits of any townsite are situate, the title to which was and is vested in the probate judge of such county, by a verified petition that any lots, blocks, parts or parcels thereof have not been sold, disposed of and conveyed in the manner prescribed by law, that such lots, blocks, parts or parcels or any of them can be sold, that no board of trustees of such townsite was ever elected in the manner prescribed by law, or, if at any time a board was elected, that such board of trustees was not elected or actually acted as such board for more than two years next preceding the date of the verification of the petition, and that the petitioner or petitioners will deposit in court such sum of money as the court may order to cover all costs of procedure hereinafter mentioned in this chapter in case the lands are not sold, then the judge of such district court shall appoint, by order and decree, a board of appraisers to consist of three residents of the county wherein such townsite is situated, who shall have no interest in such unsold, undisposed of and unconveyed lots, blocks, parts and parcels of land. Each of said appraisers shall take an oath to faithfully discharge his duties as such appraiser and shall file such oath in the office of the clerk of said district court before commencing his duties as such appraiser within ten days after his appointment. In case such appraisers or any of them should fail or neglect to file his or their oath or oaths with the said clerk within the time above limited, then the judge of such district court shall appoint another or other appraisers in place of the appraiser or appraisers so failing to file his or their oath or oaths.

History: Laws 1907, ch. 43, 1; Code 1915, 5551; C.S. 1929, 144-139; 1941 Comp., 8-539; 1953 Comp., 7-5-39.



Section 19-4-39 - Appraisement; report; compensation.

19-4-39. [Appraisement; report; compensation.]

Such appraisers shall within twenty days from the time of filing their oaths appraise all lots, blocks, parts or parcels of land mentioned and described in the petition, order and decree of said court at their just and full cash value and when their appraisement has been completed, forthwith file in the office of the clerk of such district court a report of their actions and doings and appraisements verified by their respective oaths. In case of the members of said board not agreeing in their appraisement, the valuation and appraisement of the majority of said members of the board shall control and fix the valuation and appraisement of the respective lots, blocks, parts and parcels of land appraised. Each of such appraisers shall receive three dollars [($3.00)] a day for his services, but in no case shall more than five days be charged for making such valuation and appraisement.

History: Laws 1907, ch. 43, 2; Code 1915, 5552; C.S. 1929, 144-140; 1941 Comp., 8-540; 1953 Comp., 7-5-40.



Section 19-4-40 - Preference right of possessor to purchase.

19-4-40. [Preference right of possessor to purchase.]

In all cases where such unsold, undisposed of and unconveyed lots, blocks, parts or parcels of land are in the possession of any person, persons, company, companies, corporation or corporations, such person, persons, company, companies, corporation or corporations shall have the right to purchase the lands at private sale for the appraised value thereof and the probate judge must make and execute to such person, persons, company, companies, corporation or corporations, a proper deed therefor upon the payment to him of the purchase price.

History: Laws 1907, ch. 43, 3; Code 1915, 5553; C.S. 1929, 144-141; 1941 Comp., 8-541; 1953 Comp., 7-5-41.



Section 19-4-41 - Commissioner; sale; notice by publication; deeds; fees.

19-4-41. [Commissioner; sale; notice by publication; deeds; fees.]

The judge of said district court in all cases other than those mentioned in the preceding section [19-4-40 NMSA 1978] shall appoint a commissioner who shall be a resident of the county in which such townsite is situate to make sale of the lots, blocks, parts or parcels of such townsite not covered by the provisions of the preceding section, either at public or private sale. In case of public sale such commissioner shall give notice thereof by publication for four consecutive weeks in a newspaper published at the county seat of the county where such townsite is situate, and by posting three notices at public places within the limits of such townsite. In no case shall any of the lots, blocks, parts or parcels of land be sold for less than their appraised value. Whenever the lands for sale in the hands of the commissioner can be disposed of for more than or at their appraised value the same shall be sold by him within ninety days from the day of his appointment. Upon the payment to such commissioner of the purchase price of any lot or lots, block or blocks, parts or parcels of land such commissioner shall give a receipt to the purchaser or purchasers for the purchase price, containing a description of the lands sold to such purchaser or purchasers; and upon the presentation of such receipt to the probate judge of the county where the land so sold is situate and in whom the title thereto is vested, such probate judge shall forthwith make, deliver and execute a sufficient deed to the purchaser or purchasers for the lands described in such receipt. Such commissioner shall receive for his fees and in full payment for his services five per centum of the purchase price on all lands sold by him. The probate judge shall receive for executing a deed under the provisions of this chapter the sum of two and fifty one-hundredths dollars ($2.50). The receipt of the commissioner shall be filed in the office of the county clerk and recorded, for which filing and record the county clerk shall charge the sum of one dollar ($1.00). The judge of the probate court shall receive five per centum on all moneys received by him under the provisions of Section 19-4-40 NMSA 1978. Such commissioner shall give a bond for the faithful performance of his duties in such sum as the district court may designate.

History: Laws 1907, ch. 43, 4; Code 1915, 5554; C.S. 1929, 144-142; 1941 Comp., 8-542; 1953 Comp., 7-5-42.



Section 19-4-42 - Disposition of proceeds.

19-4-42. [Disposition of proceeds.]

All expenses of sale shall first be deducted from the proceeds and the surplus, if any, shall be paid over by the said probate judge and the commissioner to the county treasurer for the benefit and to the use of the school district where such townsite is situated.

History: Laws 1907, ch. 43, 5; Code 1915, 5555; C.S. 1929, 144-143; 1941 Comp., 8-543; 1953 Comp., 7-5-43.






Article 5 - Classification, Care and Protection of State Lands

Section 19-5-1 - Data on nature, character, quality and value of public lands; classification; duties of land commissioner.

19-5-1. [Data on nature, character, quality and value of public lands; classification; duties of land commissioner.]

The commissioner of public lands is hereby authorized to expend, out of the state lands maintenance fund not to exceed $10,000 per annum, for the purpose of obtaining full and complete data as to the nature, character, quality and value of the lands of the state of New Mexico, and their adaptability for grazing, stock farming and agriculture. And the commissioner of public lands is further authorized to classify the lands of the state as mineral bearing, or otherwise, and to ascertain the possibilities of the state's mineral land for development in the production of coal, petroleum or other minerals therein contained. The commissioner of public lands is further authorized to ascertain what lands of the state contain merchantable timber and procure data with respect to the state's timberlands which will be available for the information of intending or prospective purchasers.

History: Laws 1919, ch. 78, 2; C.S. 1929, 111-202; 1941 Comp., 8-601; 1953 Comp., 7-6-1.



Section 19-5-2 - Maps, plats and tract books for recording data.

19-5-2. [Maps, plats and tract books for recording data.]

For the purpose of carrying into effect the provisions of this act [19-5-1, 19-5-2 NMSA 1978], the commissioner of public lands is authorized to install in his office such a system of maps, plats and tract books as shall be necessary and convenient for properly recording, in readily accessible form, such data as he may obtain, pertaining to the character of the state's lands.

History: Laws 1919, ch. 78, 3; C.S. 1929, 111-203; 1941 Comp., 8-602; 1953 Comp., 7-6-2.



Section 19-5-3 - Fire protection; expenses.

19-5-3. [Fire protection; expenses.]

The commissioner is given authority to exercise the police power of the state in preventing and extinguishing fires upon any state lands, including lands under lease or contract of sale, and for such purposes he may enter upon private lands and may employ such assistants as may be necessary. He may allow such assistants while in actual discharge of their duties, per diem, in lieu of subsistence, at a rate not exceeding two and one-half dollars [($2.50)] and actual necessary transportation expenses, which shall be paid out of the state lands maintenance fund.

History: Laws 1912, ch. 82, 66; Code 1915, 5244; C.S. 1929, 132-178; 1941 Comp., 8-603; 1953 Comp., 7-6-3.



Section 19-5-4 - State engineer to investigate water supply.

19-5-4. State engineer to investigate water supply.

The state engineer is authorized to investigate the water supply available for state lands, by drilling or digging wells or otherwise as he may deem best, in order to determine the location of permanent water reservoirs for irrigation purposes, and to employ the necessary assistance or to let contracts therefor. The sums heretofore appropriated for such purposes out of the water reservoirs for irrigation purposes income fund shall be paid out on warrants of the secretary of finance and administration, supported by vouchers signed by the state engineer.

History: Laws 1913, ch. 85, 1; Code 1915, 5262; C.S. 1929, 132-203; 1941 Comp., 8-604; 1953 Comp., 7-6-4; Laws 1977, ch. 247, 88.



Section 19-5-5 - Wells to be equity of state.

19-5-5. [Wells to be equity of state.]

All such wells, so sunk or dug by the state engineer for said purpose, shall be declared an equity of the state besides the land on which such well is situated.

History: Laws 1913, ch. 85, 2; Code 1915, 5263; C.S. 1929, 132-204; 1941 Comp., 8-605; 1953 Comp., 7-6-5.



Section 19-5-6 - Purchaser of land to pay value of well.

19-5-6. [Purchaser of land to pay value of well.]

When the land, on which any such well is located or situated, is sold or disposed of to any person, corporation, partnership or society of persons, he or they shall refund and pay to the state treasurer for the state, to be credited to the water reservoirs for irrigation purposes income fund, the value of such well, said value to be based on the amount of money expended in the construction thereof by the state engineer as provided in the two preceding sections [19-5-4, 19-5-5 NMSA 1978]. This shall apply to wells on each particular forty acres of land, and shall be paid to the state in addition to the price of the land sold.

History: Laws 1913, ch. 85, 3; Code 1915, 5264; C.S. 1929, 132-205; 1941 Comp., 8-606; 1953 Comp., 7-6-6.



Section 19-5-7 - Irrigation systems; contracts for construction.

19-5-7. [Irrigation systems; contracts for construction.]

The commissioner may contract with persons, associations of persons or corporations to construct irrigation systems for the purpose of irrigating and reclaiming state lands, and for the sale of such lands or any portion thereof, upon such terms and conditions as he may deem for the best interests of the state, not inconsistent with the provisions of law.

History: Laws 1912, ch. 82, 44; Code 1915, 5222; C.S. 1929, 132-145; 1941 Comp., 8-607; 1953 Comp., 7-6-7.



Section 19-5-8 - Proposal to construct irrigation system.

19-5-8. [Proposal to construct irrigation system.]

Any person, association of persons or corporation desiring to construct any such irrigation system, shall file with the commissioner a proposal in all respects in accordance with law governing irrigation projects and regulations by the commissioner not inconsistent therewith.

History: Laws 1912, ch. 82, 45; Code 1915, 5223; C.S. 1929, 132-146; 1941 Comp., 8-608; 1953 Comp., 7-6-8.



Section 19-5-9 - Water developed by lessee; credit.

19-5-9. [Water developed by lessee; credit.]

The commissioner may contract with lessees of state lands to develop water thereon, and in consideration of any such improvement the lessee shall be credited with not to exceed one-third of the rental value of the land leased during the term of the lease.

History: Laws 1912, ch. 82, 46; Code 1915, 5224; C.S. 1929, 132-147; 1941 Comp., 8-609; 1953 Comp., 7-6-9.



Section 19-5-10 - Water appropriation application.

19-5-10. [Water appropriation application.]

Before any contract as provided in Sections 19-5-7 to 19-5-9 NMSA 1978, shall issue, the applicant shall file with the commissioner a certificate of the state engineer showing a compliance with the laws, and regulations for the appropriation of water, and that applicant has the right to appropriate water for such purposes: provided, that no such contract shall operate to prevent the cancellation, according to law, of any permit to appropriate waters of the state.

History: Laws 1912, ch. 82, 47; Code 1915, 5225; C.S. 1929, 132-148; 1941 Comp., 8-610; 1953 Comp., 7-6-10.






Article 6 - Trespass and Violations Relating to State and United States Lands

Section 19-6-1 - Fires on state lands; lighting or leaving; penalty.

19-6-1. [Fires on state lands; lighting or leaving; penalty.]

Any person who shall willfully and maliciously set on fire, or cause to be set on fire, any timber, underbrush or grass upon state lands, or shall leave or suffer fire to burn unattended near any timber or other inflammable material, shall be deemed guilty of a felony, and upon conviction thereof shall be imprisoned for not more than two years, or fined in a sum not more than one thousand dollars [($1,000)], or both.

History: Laws 1912, ch. 82, 67; Code 1915, 5245; C.S. 1929, 132-179; 1941 Comp., 8-701; 1953 Comp., 7-7-1.



Section 19-6-2 - Duty to extinguish fires; penalty for failure.

19-6-2. [Duty to extinguish fires; penalty for failure.]

Any person who shall build a fire in or near any forest, timber or other inflammable material upon state lands shall, before leaving said fire, totally extinguish the same. Any person failing to do so shall be deemed guilty of a misdemeanor and upon conviction thereof shall be fined in a sum not more than one thousand dollars [($1,000)], or be imprisoned for a term of not more than one year, or both.

History: Laws 1912, ch. 82, 68; Code 1915, 5246; C.S. 1929, 132-180; 1941 Comp., 8-702; 1953 Comp., 7-7-2.



Section 19-6-3 - Trespass or waste; penalty.

19-6-3. [Trespass or waste; penalty.]

Any person, association of persons or corporation, in any manner entering upon, occupying or using for any purpose whatsoever any land belonging to the state, without having leased or purchased the same, or obtained a legal right to the use or occupation of the same, or any lessee of lands who shall not vacate same within thirty days after expiration or cancellation of his lease, or any person, association of persons or corporation constructing a ditch, reservoir, railroad, tramway, public or private road, telegraph, telephone or power line upon state lands, without legal authority, or any person, association of persons or corporation, whether lessee or not, committing waste upon any state lands or any lessee who shall use the lands leased for any purpose other than that specified in the lease, or purposes incident thereto, shall be guilty of a misdemeanor, and upon conviction thereof, shall be punished by a fine of not more than five hundred dollars [($500)], and in default of payment thereof by imprisonment not to exceed six months. Each day's violation of any of the provisions of this section shall constitute a separate offense.

History: Laws 1912, ch. 82, 48; Code 1915, 5226; C.S. 1929, 132-149; 1941 Comp., 8-703; 1953 Comp., 7-7-3.



Section 19-6-4 - Depredations; penalty.

19-6-4. [Depredations; penalty.]

Any person who shall cut down, remove, destroy or injure, or who shall take, remove or carry away, any timber, trees or firewood standing, growing or lying upon any state lands, or who shall extract or remove, or attempt to extract or remove, from any state lands, any stone, minerals, oil, gas, salt or other natural products or deposit, or any lessee who shall permit the same to be done, without authority from the commissioner, shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be punished as provided in the preceding section [19-6-3 NMSA 1978], and in addition thereto shall forfeit and pay to the state an amount double the value of material so cut, removed, destroyed, injured or extracted.

History: Laws 1912, ch. 82, 49; Code 1915, 5227; C.S. 1929, 132-150; 1941 Comp., 8-704; 1953 Comp., 7-7-4.



Section 19-6-5 - Lessee to protect land against waste or trespass.

19-6-5. [Lessee to protect land against waste or trespass.]

Every lessee of state lands shall protect the land leased by him from waste or trespass by unauthorized persons, and failure so to do shall subject his lease to forfeiture and cancellation in the manner hereinbefore prescribed in this chapter, and the attorney general may bring suit for damages caused by any such waste or trespass.

History: Laws 1912, ch. 82, 50; Code 1915, 5228; C.S. 1929, 132-151; 1941 Comp., 8-705; 1953 Comp., 7-7-5.



Section 19-6-6 - Failure of lessee or purchaser to provide gates and runways at intersection of public highway; failure to close gate; penalty.

19-6-6. [Failure of lessee or purchaser to provide gates and runways at intersection of public highway; failure to close gate; penalty.]

Every lesee [lessee] of state lands, and every purchaser of state lands holding same under contract to purchase, who shall fence the same, shall erect and maintain gates and runways at all intersections at public highways, and failure so to do shall constitute a misdemeanor, upon conviction of which the lessee or holder of contract to purchase so convicted shall be punished by a fine of not more than twenty-five dollars [($25.00)] and in default of payment thereof, shall be imprisoned for not more than thirty days. Any person passing through such gate and failing to close the same shall be guilty of a misdemeanor, and upon conviction thereof shall be punished as provided by this section.

History: Laws 1912, ch. 82, 51; Code 1915, 5229; Laws 1915, ch. 73, 5; C.S. 1929, 132-152; 1941 Comp., 8-706; 1953 Comp., 7-7-6.



Section 19-6-7 - Destruction or damage to fence or gate on state lands; penalty.

19-6-7. [Destruction or damage to fence or gate on state lands; penalty.]

Any person who shall willfully and maliciously cut, destroy or injure any gate or fence enclosing, in whole or in part, any state lands, including lands under lease or contract of sale, upon conviction thereof shall be punished by a fine of not more than five hundred dollars [($500)] or by imprisonment for not more than five years or both.

History: Laws 1912, ch. 82, 52; Code 1915, 5230; C.S. 1929, 132-153; 1941 Comp., 8-707; 1953 Comp., 7-7-7.



Section 19-6-8 - Opening and failing to close gates on forest reserves and adjoining lands.

19-6-8. [Opening and failing to close gates on forest reserves and adjoining lands.]

It shall be unlawful for any person or persons to open and neglect to close, before leaving the immediate vicinity thereof, the gate or gates of any fence on, or enclosing any, lands of the different national forest reserves of this state, or to open and fail to close the gate or gates of any fence on the land of any person, firm or corporation, where the same is situate within the boundaries of, or adjoining any national forest reserve; provided, such gates are so constructed as to be easily opened and shut.

History: Laws 1919, ch. 158, 1; C.S. 1929, 50-119; 1941 Comp., 8-708; 1953 Comp., 7-7-8.



Section 19-6-9 - Liability for resultant damage or trespass.

19-6-9. [Liability for resultant damage or trespass.]

Any person or persons failing to comply with the provisions of the preceding section [19-6-8 NMSA 1978] shall be subject and responsible for any damage or trespass caused from such neglect.

History: Laws 1919, ch. 158, 2; C.S. 1929, 50-120; 1941 Comp., 8-709; 1953 Comp., 7-7-9.



Section 19-6-10 - Penalty for failing to close gates.

19-6-10. [Penalty for failing to close gates.]

Any person failing to comply with the provisions of this act [19-6-8 to 19-6-10 NMSA 1978] shall also be deemed guilty of a misdemeanor, and upon conviction thereof, shall be fined not less than ten [($10.00)] nor more than twenty-five dollars [($25.00)].

History: Laws 1919, ch. 158, 3; C.S. 1929, 50-121; 1941 Comp., 8-710; 1953 Comp., 7-7-10.






Article 7 - Sale and Lease of Lands

Section 19-7-1 - Application for lease or purchase; appraisement.

19-7-1. [Application for lease or purchase; appraisement.]

Applications to lease or purchase state lands shall be made under oath, and applicants to lease shall, at their own expense, procure appraisements thereof to be made under oath by some disinterested and creditable person or persons familiar therewith. All statements contained in such appraisements, except as to the true value of the land appraised, must be based upon personal knowledge and not upon information and belief. No such appraisement shall be conclusive upon the commissioner.

History: Laws 1912, ch. 82, 17; Code 1915, 5194; C.S. 1929, 132-117; 1941 Comp., 8-801; 1953 Comp., 7-8-1.



Section 19-7-2 - Formal requirements for applications; state officers and employees prohibited from acting as, or procuring, agents or attorneys.

19-7-2. Formal requirements for applications; state officers and employees prohibited from acting as, or procuring, agents or attorneys.

All applications for the purchase of state lands and all applications for leases, whether for grazing, oil and gas, mining or other purposes, shall be made with ink or with typewriter using a record ribbon, upon forms to be prescribed by the commissioner of public lands. All applications shall be signed by original applicant or his agent or attorneys authorized by written power of attorney, shall be acknowledged before an officer authorized to administer oaths and shall be accompanied by application fees for oil and gas, mining, business leases, grazing leases and other purposes, as appropriate, in amounts set by the commissioner of public lands by regulation. The fees shall be deposited in the state lands maintenance fund. No state officer or employee of the state land office shall act as agent or attorney or procure another to act as agent or attorney for any application, but this act [19-1-23, 19-7-2 to 19-7-6 NMSA 1978] shall not be construed so as to prevent the commissioner of public lands or any employee of the state land office from assisting applicants to make out their applications without pay.

History: Laws 1921, ch. 174, 1; C.S. 1929, 111-301; 1941 Comp., 8-802; Laws 1947, ch. 95, 1; 1953 Comp., 7-8-2; Laws 1971, ch. 95, 1.



Section 19-7-3 - Numbering and dating applications upon receipt.

19-7-3. [Numbering and dating applications upon receipt.]

All applications shall be stamped immediately upon their receipt by the land office with ink or with some device indicating correctly the date, hour and minute of such receipt, and such applications shall have stamped thereon a serial number in the order of their receipt.

History: Laws 1921, ch. 174, 2; C.S. 1929, 111-302; 1941 Comp., 8-803; 1953 Comp., 7-8-3.



Section 19-7-4 - Deposit of funds; rejection of application without deposit.

19-7-4. [Deposit of funds; rejection of application without deposit.]

All applications mentioned in Section One (1) [19-7-2 NMSA 1978] hereof shall be accompanied by the proper fees and moneys as required by law or by the rules and regulations of the land commissioner and the amount of money deposited shall be entered in ink upon said applications; provided, however, that checks not certified shall be deposited in or sent to a bank for collection immediately upon their receipt. All applications not accompanied by the proper deposit shall be immediately stamped "rejected, no deposit," and shall not be deemed proper applications. Minor defects in the wording of said applications shall not be deemed fatal to their validity, but the same may be corrected; provided, however, that the descriptions of lands therein set forth shall be substantially correct so that said lands can be identified. All applications rejected for any reason shall have written thereon in ink or with typewriter using a record ribbon the reason for such rejection and the date thereof, and shall be preserved in the files of the office open to public inspection.

History: Laws 1921, ch. 174, 3; C.S. 1929, 111-303; 1941 Comp., 8-804; 1953 Comp., 7-8-4.



Section 19-7-5 - Simultaneous applications.

19-7-5. [Simultaneous applications.]

All published or posted rules and regulations of the land office shall prescribe and define what shall constitute simultaneous applications and shall also set forth an equitable method of determining the rights of applicants in such contingency.

History: Laws 1921, ch. 174, 5; C.S. 1929, 111-305; 1941 Comp., 8-805; 1953 Comp., 7-8-5.



Section 19-7-6 - Offenses by officers or employees of land office; penalty.

19-7-6. [Offenses by officers or employees of land office; penalty.]

It shall be unlawful for any officers or employee of the state land office to act as agent or attorney for any applicant for the purchase or leasing of public lands of this state or to willfully withhold or conceal any such application, in order to give any applicant priority or advantage over another, or to receive any money or thing of value as a gift or compensation for aiding, or conniving or conspiring to aid, in procuring priority of application or directly or indirectly to aid or conspire to aid one applicant as against another by any fraudulent means whatever, or to receive any money or thing of value as a gift, compensation or otherwise from any person applying for the lease or purchase of public lands, and upon conviction thereof the offender shall be punished by a fine of not less than one hundred ($100) dollars nor more than one thousand ($1,000) dollars or by imprisonment in the state penitentiary for a term of not less than six months nor more than three years or by both such fine and imprisonment in the discretion of the court.

History: Laws 1921, ch. 174, 6; C.S. 1929, 111-306; 1941 Comp., 8-806; 1953 Comp., 7-8-6.



Section 19-7-7 - False swearing in application or appraisement.

19-7-7. [False swearing in application or appraisement.]

Any person or persons applying to lease or purchase state lands, or acting as appraiser or appraisers thereof, who shall knowingly and willfully swear falsely as to any material matter contained in any application to lease or purchase any such lands, or in any appraisement thereof, shall be deemed guilty of perjury, and upon conviction thereof shall be punished by a fine of not more than five hundred dollars [($500)], or by imprisonment for not more than five years, or by both such fine and imprisonment.

History: Laws 1912, ch. 82, 18; Code 1915, 5195; C.S. 1929, 132-118; 1941 Comp., 8-807; 1953 Comp., 7-8-7.



Section 19-7-8 - Cancellation of lease or contract obtained by fraud or mistake; notice to show cause; appeal.

19-7-8. [Cancellation of lease or contract obtained by fraud or mistake; notice to show cause; appeal.]

The commissioner shall have power to cancel any lease, contract or other instrument executed by him which shall have been obtained by fraud or executed through mistake or without authority of law. In such case he shall serve upon the party or parties in interest notice, as prescribed by Section 19-7-50 NMSA 1978 to show cause before him, upon a date to be fixed in such notice, why such instrument shall not be canceled in accordance with the rules and regulations of the state land office.

From the decision rendered by the commissioner upon such hearing an appeal shall lie as provided by this chapter in cases of contest.

History: Laws 1912, ch. 82, 75; Code 1915, 5253; C.S. 1929, 132-187; 1941 Comp., 8-808; 1953 Comp., 7-8-8.



Section 19-7-9 - Sale and lease of state lands; conveyance for term of years; terms and conditions.

19-7-9. Sale and lease of state lands; conveyance for term of years; terms and conditions.

Any state lands offered for sale by the commissioner may be sold at the commissioner's discretion for cash or upon payment of not less than one-tenth of the purchase price in cash and payment of the balance in amortized installments for any period up to thirty years with interest on the principal balance at a rate to be set by the commissioner in the notice of auction pertaining to the particular sale in advance. Additional payments on the principal may be made at any time, but such payments shall not be effective for credit until the date the next installment is due. The purchase contract shall be upon a form prescribed by the commissioner prior to publication of the notice of auction and shall contain the terms and conditions the commissioner may deem to be in the best interest of the state and consistent with law. Should a purchaser die before completing the contract, the due date of the next installment payment shall, upon written application, be deferred by the commissioner for one year. In addition, the commissioner is authorized to convey for any period of time state lands under the commissioner's jurisdiction having value for commercial development or public use purposes, provided that:

A. all of the requirements for the disposition of lands set forth in the constitution of New Mexico and the New Mexico Enabling Act are complied with, including but not limited to those pertaining to appraisal at true value, advertising and public auction;

B. the term and nature of the estate to be conveyed is set forth in the public notice of auction pertaining to the particular conveyance; and

C. if the conveyance is a business lease for real estate planning or development purposes, then, notwithstanding the term of the lease, it shall only be issued after notice and competitive bid.

History: 1953 Comp., 7-8-9, enacted by Laws 1971, ch. 93, 1; 1981, ch. 278, 1; 1989, ch. 179, 1; 2009, ch. 219, 1.



Section 19-7-10 - Restrictions on deferred payments.

19-7-10. [Restrictions on deferred payments.]

At any time after sale and prior to the expiration of thirty years from the date of the contract, the purchaser or his successor in interest may pay all or any part of the purchase price due on any contract for purchase of state lands, but no payment shall be accepted, other than the first payment, for less than one-thirtieth of ninety-five per centum of the purchase price, nor be effective for credit on any date other than the anniversary of the date of the contract next following the date of tender.

History: Laws 1917, ch. 52, 2; C.S. 1929, 132-159; 1941 Comp., 8-810; 1953 Comp., 7-8-10.



Section 19-7-12 - Outstanding contracts may be canceled and new contracts granted; conditions.

19-7-12. [Outstanding contracts may be canceled and new contracts granted; conditions.]

That contracts for the purchase of state lands now outstanding shall, upon application of the holders thereof and payment of a fee of four dollars [($4.00)] for each contract of one section or less, and ten cents [($.10)] for each additional section or fraction thereof, be canceled, and new contracts issued under the provisions of this act [19-7-10, 19-7-12 NMSA 1978], in lieu of such outstanding contracts. Provided, that the provisions of this act shall not be applicable to lands selected for the benefit of the Santa Fe and Grant county railroad bond fund, but such lands shall be sold as provided by Section 19-7-13 [repealed] NMSA 1978, and outstanding contracts for such lands shall not be subject to the provisions of this section.

History: Laws 1917, ch. 52, 4; C.S. 1929, 132-161; 1941 Comp., 8-812; 1953 Comp., 7-8-12.



Section 19-7-14 - Owner of improvements compensated by purchaser or by subsequent lessee.

19-7-14. Owner of improvements compensated by purchaser or by subsequent lessee.

Whenever any state lands are sold or leased to a person other than the holder of an existing surface lease and upon which lands there are improvements belonging to such lessee or to another person, the purchaser or subsequent lessee, as the case may be, shall pay to the commissioner of public lands for the benefit of the owner of the improvements the value thereof as determined by an appraisal made by the commissioner of public lands. In lieu of such payment, a subsequent purchaser or lessee may file with the commissioner a bill of sale or waiver of payment signed by the owner of the improvements.

History: 1953 Comp., 7-8-19.1, enacted by Laws 1963, ch. 237, 1.



Section 19-7-15 - Definition of improvements.

19-7-15. Definition of improvements.

The word "improvements" herein shall include appurtenant water rights and all improvements placed upon the land in compliance with Section 19-7-51 NMSA 1978, and shall include those appurtenant water rights and improvements placed upon the land prior to March 1, 1955, whether or not the value be in excess of the amount prescribed by Section 19-7-51 NMSA 1978. Appurtenant water rights and improvements placed upon the land after March 1, 1955 but prior to March 1, 1975 may be included by the commissioner in accordance with rules and regulations adopted by the commissioner.

History: 1953 Comp., 7-8-19.2, enacted by Laws 1963, ch. 237, 2; 1975, ch. 111, 1.



Section 19-7-16 - Cost of appraisal.

19-7-16. Cost of appraisal.

Reasonable costs and expenses of appraising improvements on state lands and other costs of sale shall be paid by the purchaser or subsequent lessee.

History: 1953 Comp., 7-8-19.3, enacted by Laws 1963, ch. 237, 3.



Section 19-7-17 - Appeal.

19-7-17. Appeal.

A person in interest aggrieved by the decision of the commissioner in fixing the value of improvements or in collecting costs may appeal to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: 1953 Comp., 7-8-19.4, enacted by Laws 1963, ch. 237, 4; 1998, ch. 55, 27; 1999, ch. 265, 28.



Section 19-7-18 - Bond required.

19-7-18. Bond required.

No contract, patent or lease shall be issued until the value of improvements shall be paid unless a good and sufficient corporate or cash bond is filed with the commissioner to ensure payment upon final determination of value.

History: 1953 Comp., 7-8-19.5, enacted by Laws 1963, ch. 237, 5.



Section 19-7-19 - Failure to comply with contract; forfeiture at option of commissioner.

19-7-19. [Failure to comply with contract; forfeiture at option of commissioner.]

Failure by a purchaser of state lands to comply with the terms and conditions of his contract of purchase shall, at the option of the commissioner, work a forfeiture of such contract after notice as prescribed by Section 19-7-50 NMSA 1978.

In case of forfeiture all moneys theretofore paid on any such contract shall remain the property of the state.

History: Laws 1912, ch. 82, 60; Code 1915, 5238; C.S. 1929, 132-163; 1941 Comp., 8-820; 1953 Comp., 7-8-20.



Section 19-7-20 - Assignment of contracts not in default; certified copy to be filed with commissioner.

19-7-20. [Assignment of contracts not in default; certified copy to be filed with commissioner.]

Any purchaser of state lands under deferred payment contract, not in default as to any payment, may assign all right, title and interest under any such contract; provided, certified copy of the assignment shall be filed with the commissioner before same shall become effective.

History: Laws 1912, ch. 82, 61; Code 1915, 5239; C.S. 1929, 132-164; 1941 Comp., 8-821; 1953 Comp., 7-8-21.



Section 19-7-21 - Townsite lands; subdivision.

19-7-21. [Townsite lands; subdivision.]

Whenever any of the state lands shall be valuable or desirable for townsite purposes, the commissioner may cause or permit the same to be subdivided into suitable tracts, or surveyed into lots and blocks, with the usual reservations for streets, alleys and public purposes, and shall cause appraisement of such lands to be made and prescribe rules and regulations for the use and occupancy thereof, and may lease or sell such lots, blocks and subdivisions in accordance with law.

History: Laws 1912, ch. 82, 62; Code 1915, 5240; C.S. 1929, 132-174; 1941 Comp., 8-822; 1953 Comp., 7-8-22.



Section 19-7-22 - Cemetery or school site lands; subdivision and sale.

19-7-22. [Cemetery or school site lands; subdivision and sale.]

Should any state lands be valuable or desirable for cemetery or school site purposes, the commissioner may subdivide and sell such lands for such purposes in accordance with law.

History: Laws 1912, ch. 82, 63; Code 1915, 5241; C.S. 1929, 132-175; 1941 Comp., 8-823; 1953 Comp., 7-8-23.



Section 19-7-23 - School section used for cemeteries; not to be sold.

19-7-23. [School section used for cemeteries; not to be sold.]

Where a school section of the state or any part thereof has been used for cemeteries or cemetery purposes prior to January 6, 1912, that part of said section, not exceeding one hundred and sixty (160) acres may be set aside by the commissioner of public lands and forever reserved for such cemetery purposes and no sale thereof shall be made by the commissioner of public lands.

History: Laws 1913, ch. 30, 1; Code 1915, 561; C.S. 1929, 20-102; 1941 Comp., 8-824; 1953 Comp., 7-8-24.



Section 19-7-24 - Management of cemeteries on school sections; sale of lots; cemetery association.

19-7-24. [Management of cemeteries on school sections; sale of lots; cemetery association.]

Where a school section or any part thereof is used for cemetery purposes under the provisions of the preceding section [19-7-23 NMSA 1978], the management and control thereof is hereby given to the governing body of the city, town or village now using the same for such purpose, but said governing body shall not be authorized to sell any portion of such lands, except for cemetery lots or other purposes directly connected with cemetery purposes.

That sales of said lands for cemetery purposes shall be made by such governing body and the money received from the sale thereof shall be converted into a fund which shall be used only for the care and maintenance of said cemetery. Said cemetery may be managed and controlled by a cemetery association created or authorized by the governing body of such city, town or village.

History: Laws 1913, ch. 30, 2; Code 1915, 562; C.S. 1929, 20-103; 1941 Comp., 8-825; 1953 Comp., 7-8-25.



Section 19-7-25 - Reservation from sale of saline, mineral and oil and gas lands; leasing authorized.

19-7-25. [Reservation from sale of saline, mineral and oil and gas lands; leasing authorized.]

State saline lands and the state lands known to contain valuable minerals, petroleum or natural gas in paying quantities, and sections of state lands adjoining lands upon which there are producing mines, oil wells or gas wells, or which are known to contain valuable minerals, petroleum or natural gas in paying quantities, shall not be sold, but may be leased as provided in this chapter.

History: Laws 1912, ch. 82, 40a; Code 1915, 5218; C.S. 1929, 132-141; 1941 Comp., 8-826; 1953 Comp., 7-8-26.



Section 19-7-26 - State irrigable lands; sale; conveyance to United States.

19-7-26. State irrigable lands; sale; conveyance to United States.

No lands belonging to the state, within the areas to be irrigated from works constructed or controlled by the United States, or its duly authorized agencies, shall hereafter be sold except in conformity with the classification of farm units by the United States, and the title to such lands shall not pass from the state until the applicant therefor shall have fully complied with the provisions of the laws of the United States and the regulations thereunder concerning the acquisition of the right to use water from such works and shall produce the evidence thereof duly issued. After the withdrawal of lands by the United States for any irrigation project, no application for the purchase of state lands within the limits of such withdrawal shall be accepted, except upon the conditions prescribed in this section. Any state lands needed by the United States for irrigation works shall be conveyed to the United States in consideration of the conveying by the United States, from its public lands or domain, lands of equal quality or value.

History: Laws 1907, ch. 49, 55; Code 1915, 5713; C.S. 1929, 151-166; Laws 1941, ch. 126, 22; 1941 Comp., 8-827; 1953 Comp., 7-8-27.



Section 19-7-27 - Lands subject to lease.

19-7-27. [Lands subject to lease.]

All lands owned by the state of New Mexico shall be subject to lease as provided by law; provided, however, that the commissioner of public lands must give first preference in all cases to any department of the state which has been authorized by the legislature to acquire lands for the purpose of erecting thereon buildings for state use.

History: Laws 1912, ch. 82, 12; Code 1915, 5189; C.S. 1929, 132-112; 1941 Comp., 8-828; Laws 1951, ch. 108, 1; 1953 Comp., 7-8-28.



Section 19-7-28 - Grazing and agricultural leases; reservation of mineral deposits, products and easements.

19-7-28. [Grazing and agricultural leases; reservation of mineral deposits, products and easements.]

In all leases of state lands for grazing or agricultural purposes there shall be inserted a clause reserving the right to execute leases for mining purposes thereon, or for the extraction of petroleum, natural gas, salt or other deposit therefrom, and the right to sell or dispose of any other natural surface products of such lands other than grazing, agricultural or horticultural products; also a clause reserving the right to grant rights-of-way and easements for any of the purposes mentioned in Section 19-7-57 NMSA 1978.

History: Laws 1912, ch. 82, 55; Code 1915, 5233; C.S. 1929, 132-156; 1941 Comp., 8-829; 1953 Comp., 7-8-29.



Section 19-7-29 - Grazing leases; rental rates; annual rental; appraisal of land.

19-7-29. [Grazing leases; rental rates; annual rental; appraisal of land.]

The commissioner of public lands of the state of New Mexico shall determine the annual rental to be charged for grazing lands belonging to the state, and such rentals shall be based upon the classification and valuation herein provided for and upon the appraisal required by the act of congress granting the lands to the state. The commissioner shall, as soon as practicable, classify and determine the value of all grazing lands belonging to the state, and in such determination, shall take into consideration the carrying capacity of such lands; that is, the number of livestock such lands will reasonably carry per annum without injury to such lands. In determining such carrying capacity, the commissioner may take into consideration the determination by the grazing service of the bureau of land management, by the soil conservation service, by the forest service or by any other federal agency, of the carrying capacity of similar lands, and may also take into consideration the carrying capacity of similar patented lands as determined by the New Mexico state tax commission [property tax division of the taxation and revenue department] or other taxing authorities. In determining such capacity, five sheep shall be considered the equivalent of one cow, and the commissioner may determine such carrying capacity by counties or some natural division instead of by individual sections or leases. All appraisals of state grazing land hereafter made shall set out the opinion of the appraiser as to the average carrying capacity of the land appraised. The commissioner shall at all times take into consideration economic conditions in arriving at the value of grazing lands for leasing purposes, and shall have the power, in renewing any lease, to reduce the minimum rentals hereinafter set out by not more than thirty-three and one-third percent, if severe drouth or economic conditions, in his judgment, require such reduction. All leases for grazing purposes entered into for any period beginning after the effective date of this act [section] shall carry a minimum annual rental per acre as follows:

Number of cows the land

will carry per section Annual rental

5 head and less 3 cents per acre

6 head 4 cents per acre

7 head 5 cents per acre

8 head 6 cents per acre

9 head 7 cents per acre

10 head 8 cents per acre

11 head 9 cents per acre

12 head 10 cents per acre

13 head 11 cents per acre

14 head 12 cents per acre

15 head 13 cents per acre

16 head 14 cents per acre

17 head 15 cents per acre

18 head 16 cents per acre

19 head 17 cents per acre

20 head 18 cents per acre

21 head 19 cents per acre

22 head 20 cents per acre

23 head 21 cents per acre

24 head and over 22 cents per acre

Any state grazing leases which, at the time of the passage and approval of this act [section], are subject to any civil action by the government of the United States or are subject to any supplemental agreement with the United States government in any land acquisition program by the United States in the establishment of military reservations within this state, shall not be subject to the minimum rates established by this act [section], but shall be at the rate established and ordered by the commissioner of public lands.

History: Laws 1912, ch. 82, 13; Code 1915, 5190; Laws 1915, ch. 73, 2; 1921, ch. 14, 1; C.S. 1929, 132-113; 1941 Comp., 8-830; Laws 1951, ch. 123, [1]; 1953 Comp., 7-8-30; Laws 1961, ch. 38, 1.



Section 19-7-30 - Grazing or agricultural leases; maximum term; method of payment.

19-7-30. Grazing or agricultural leases; maximum term; method of payment.

All leases for grazing or agricultural purposes shall be for a term of not exceeding five years except as provided in this chapter. All rents are payable cash in advance or, if the lessee so elects, may be divided into five equal annual payments as follows: one-fifth in advance, the remainder to be evidenced by four equal joint and several promissory notes of even date with the lease, signed by the lessee and by two other persons satisfactory to the commissioner, due in one, two, three and four years respectively, but the commissioner may by regulation provide for waiving the promissory note requirement and may also by regulation provide for acceptance of a surety bond in lieu of promissory notes. All leases shall terminate on the thirtieth of September.

History: Laws 1912, ch. 82, 14; Code 1915, 5191; C.S. 1929, 132-114; 1941 Comp., 8-831; 1953 Comp., 7-8-31; Laws 1971, ch. 90, 1.



Section 19-7-31 - Power of commissioner to reject grazing lease application by a previous lessee when land is located within Taylor grazing allotment of another.

19-7-31. [Power of commissioner to reject grazing lease application by a previous lessee when land is located within Taylor grazing allotment of another.]

At the expiration of any lease issued for grazing purposes only, the commissioner of public lands in his discretion and after investigation of facts may withhold approval of application to lease any land filed by a previous lessee, which land is located within the duly permitted individual Taylor grazing allotment of another where the land is not being used by prior lessee; provided, however, the holder of such grazing allotment has made timely and proper application to lease such land.

History: 1941 Comp., 8-831a, enacted by Laws 1947, ch. 177, 1; 1953 Comp., 7-8-32.



Section 19-7-32 - Open and unleased land within Taylor grazing allotment of another.

19-7-32. [Open and unleased land within Taylor grazing allotment of another.]

The commissioner of public lands in his discretion and after investigation of the facts may withhold approval of application to lease any land which at any time is open and unleased for grazing purposes, whether now owned, or hereafter acquired, by the state of New Mexico, which land is located within the duly permitted individual Taylor grazing allotment of another; provided, however, that the holder of such allotment permit, after reasonable notice, shall make application therefor.

History: 1941 Comp., 8-831b, enacted by Laws 1947, ch. 177, 2; 1953 Comp., 7-8-33.



Section 19-7-33 - Right of relinquishment not restricted.

19-7-33. [Right of relinquishment not restricted.]

Nothing herein [19-7-31 to 19-7-33 NMSA 1978] shall be construed as restricting the right of relinquishment.

History: 1941 Comp., 8-831c, enacted by Laws 1947, ch. 177, 3; 1953 Comp., 7-8-34.



Section 19-7-34 - Rent lien; attachment; forfeiture.

19-7-34. [Rent lien; attachment; forfeiture.]

Rentals shall constitute a first lien on any and all improvements and crops upon the land leased, prior and superior to any other lien or encumbrance whatsoever whether created with or without notice of the lien for rental due or to become due. When any rental is due and unpaid the commissioner may forthwith attach, without attachment bond, all improvements and crops upon the land leased, or so much thereof as may be sufficient to pay such rental together with all costs necessarily incurred in the enforcement of such lien, and the enforcement of such lien shall work a forfeiture of such lease. The failure of any lessee of state land to pay the rental therefor when due or to furnish additional security for any deferred payment, when required by the commissioner, shall be sufficient cause for declaring any such lease forfeited.

History: Laws 1912, ch. 82, 16; Code 1915, 5193; C.S. 1929, 132-116; 1941 Comp., 8-833; 1953 Comp., 7-8-36.



Section 19-7-35 - Cancellation or forfeiture of agricultural or grazing leases restricted; sale of leased land.

19-7-35. [Cancellation or forfeiture of agricultural or grazing leases restricted; sale of leased land.]

That no lease of state lands for agricultural or grazing purposes shall be canceled or forfeited by the commissioner of public lands, before the expiration of the full term thereof, without the written consent of the lessee, except for fraud, collusion, mutual mistake or default of the lessee, and the right to cancel or forfeit such lease without cause, based on any agreement or consent contained in such lease is hereby waived. All sales of state lands embraced within such lease shall be made subject to all the terms and provisions thereof, except the right of the lessee to a renewal at the end of the term. Provided that nothing in this act [section] shall prevent the commissioner from granting right-of-way [rights-of-way] and easements over, across or upon the land embraced in the lease for public highways, railroads, tramways, telegraph, telephone and power lines, irrigation works, mining, logging and business leases.

History: Laws 1935, ch. 130, 1; 1941 Comp., 8-834; 1953 Comp., 7-8-37.



Section 19-7-36 - Assignment or relinquishment of lease; consent of commissioner required.

19-7-36. [Assignment or relinquishment of lease; consent of commissioner required.]

With the consent of the commissioner any lessee may assign all his right, title and interest in his lease, or relinquish the same to the state, whereupon his lease shall be canceled. Any assignment or relinquishment without the written consent of the commissioner shall be null and void.

History: Laws 1912, ch. 82, 19; Code 1915, 5196; Laws 1915, ch. 73, 3; C.S. 1929, 132-119; 1941 Comp., 8-835; 1953 Comp., 7-8-38.



Section 19-7-37 - Assignment of grazing or agricultural lease or purchase contract as collateral; approval of commissioner; effect.

19-7-37. Assignment of grazing or agricultural lease or purchase contract as collateral; approval of commissioner; effect.

Any lease of state lands for grazing or agricultural purposes and any contract for the purchase of state lands may be assigned as collateral security, with the approval of the commissioner of public lands; and after such approval such assignment shall have the effect of giving the assignee a lien on any lease or purchase contract so assigned, or any renewal or renewals thereof by assignor and all rights of renewal of any such lease, together with the improvements thereon, to secure the indebtedness specified in such assignment and any further advances or expenditures authorized to be made by the assignee by the terms of such assignment; and after any such assignment shall be approved by the commissioner of public lands, and while same is in force and effect as hereinafter provided, no relinquishment or assignment of a lease or transfer of a state purchase contract, or portions thereof, embraced in such assignment shall be accepted or approved for filing respectively by the commissioner of public lands, unless the holder of such collateral assignment shall release in writing any collateral assignment held by him covering such lease or contract being transferred, assigned or relinquished or, in case of assignment only, unless the assignee agrees in writing to assume or take the lease or contract subject to the rights of any collateral assignee. The preference right of renewal of any lease held under collateral assignment shall be vested in the holder of such assignment, subject only to the right of renewal of the lessee at the date of expiration of said lease, and to all the provisions of law now in effect or hereinafter enacted; provided, however, that any renewal lease issued to subsequent collateral assignees, under the preference right of renewal provided for herein, shall be subject to the rights of the holders of the prior assignments of record in the state land office.

History: Laws 1933, ch. 126, 1; 1937, ch. 51, 1; 1939, ch. 48, 1; 1953, ch. 69, 3; 1941 Comp., 8-836; 1953 Comp., 7-8-39; Laws 1971, ch. 94, 1.



Section 19-7-38 - Presenting assignment to commissioner; indexing; filing; public inspection.

19-7-38. [Presenting assignment to commissioner; indexing; filing; public inspection.]

All such assignments shall be presented to the commissioner of public lands for his approval, and, after approval by the commissioner, shall be indexed in a book kept for that purpose and filed in a suitable place provided by the commissioner. The commissioner is authorized and directed to provide and install, as soon as possible after the passage of this act [19-7-37 to 19-7-45 NMSA 1978], a full and complete system for the indexing and filing in his office of such assignments, as is necessary for carrying out the provisions of this act, and such indexes and files shall be open for inspection by the public during business hours of the office of the commissioner of public lands, under such reasonable rules and regulations as may be prescribed by the commissioner.

History: Laws 1933, ch. 126, 2; 1939, ch. 48, 2; 1941 Comp., 8-837; 1953 Comp., 7-8-40.



Section 19-7-39 - Form of assignment; contents; acknowledgment; constructive notice; recording waived.

19-7-39. [Form of assignment; contents; acknowledgment; constructive notice; recording waived.]

Such assignments shall be executed on forms to be prescribed by the commissioner of public lands, which forms shall specify the number of the lease or purchase contract assigned, the description of the land embraced in such lease or purchase contract, the date of the expiration of the lease assigned, the name of the assignee and the amount of the indebtedness which the assignment is given to secure, and may provide for further advances by the assignee up to a specific amount. Such assignments shall be acknowledged by the assignor in the manner provided by law for the acknowledgment of conveyances affecting real estate, and, when filed in the office of the commissioner of public lands and approved by him, shall be constructive notice to all persons of the contents of such assignments from the date of such approval, and it shall not be necessary to record such instruments in the county where the lands affected thereby are located. Provided, that when more than one lease or purchase contract is assigned to secure the same indebtedness, any and all such leases or purchase contracts shall be assigned by separate instrument.

History: Laws 1933, ch. 126, 3; 1935, ch. 47, 1; 1937, ch. 51, 2; 1941 Comp., 8-838; 1953 Comp., 7-8-41.



Section 19-7-40 - Assignments not filed and approved; effect.

19-7-40. [Assignments not filed and approved; effect.]

Any such assignment not filed in the office of the commissioner of public lands and approved by him shall be void as to subsequent assignees, whether for collateral security or otherwise, and as to holders of subsequent relinquishments, without notice, as to judgment or attaching creditors, from the date of the entry of such judgment or levy of such attachment, as to trustees in bankruptcy, from the date of the adjudication in bankruptcy, as to receivers, from the date of filing of the order of appointment and as to assignees for the benefit of creditors, from the date of the recording of the assignment.

History: Laws 1933, ch. 126, 4; 1941 Comp., 8-839; 1953 Comp., 7-8-42.



Section 19-7-41 - Foreclosure of assignments; rights of purchaser.

19-7-41. [Foreclosure of assignments; rights of purchaser.]

The collateral assignments of record in the state land office upon grazing leases may be foreclosed in the manner provided by law for the foreclosure of chattel mortgages, and the collateral assignments of record in the state land office upon state purchase contracts may be foreclosed in the manner provided by law for the foreclosure of mortgages on real estate, and the purchaser at any sale under such foreclosure, if otherwise qualified to lease or purchase state land, as the case may be, on the filing with the commissioner of public lands of the transfer to him of any such lease or purchase contract, pursuant to any such foreclosure sale, and the payment of all delinquent payments on the lease or purchase contract so transferred, shall be entitled to a new lease or purchase contract on his compliance with all the conditions governing the lease or purchase of state lands, now or hereafter provided by law, or by regulation of the commissioner of public lands; provided, however, that in the event the collateral assignment foreclosed was subject to or inferior to a prior assignment, a purchaser at such foreclosure sale shall take such new lease or purchase contract subject to all prior assignments filed and approved in accordance with this act [19-7-37 to 19-7-45 NMSA 1978]. Any purchaser at such foreclosure sale shall also be entitled to the improvements on the lands covered by the lease or purchase contract purchased by him and to all rights of renewal of any such lease held by the original lessee; subject, however, to the rights of the holders of any prior assignments of record in the state land office.

History: Laws 1933, ch. 126, 6; 1937, ch. 51, 3; 1939, ch. 48, 4; 1941 Comp., 8-841; 1953 Comp., 7-8-43.



Section 19-7-42 - Release of assignments; recording.

19-7-42. [Release of assignments; recording.]

Such assignments may be released by the execution by the assignee of a release in form to be prescribed by the commissioner, and any such release shall likewise be recorded in the books hereinabove prescribed.

History: Laws 1933, ch. 126, 7; 1941 Comp., 8-842; 1953 Comp., 7-8-44.



Section 19-7-43 - Conditions for approval; right of cancellation reserved; preference of state liens.

19-7-43. [Conditions for approval; right of cancellation reserved; preference of state liens.]

No such assignment shall be approved by the commissioner of public lands until all delinquent payments on the lease or purchase contract so assigned have been paid; and nothing herein contained shall prevent the commissioner of public lands from canceling any lease or purchase contract so assigned because of the failure to make any payments due thereon, or for any noncompliance with the provisions of said lease or purchase contract. None of the provisions of this act [19-7-37 to 19-7-45 NMSA 1978] shall be held to give any assignee or purchaser any preference or priority over the lien or claim of the state on any lease or purchase contract so assigned, or the improvements thereon, as now or hereafter provided by law; and any such assignment and any rights acquired on any foreclosure thereof shall be subject to the lien and claim of the state on such lease or purchase contract and the improvements thereon.

History: Laws 1933, ch. 126, 8; 1937, ch. 51, 4; 1941 Comp., 8-843; 1953 Comp., 7-8-45.



Section 19-7-44 - Rules and regulations; filing and recording fee.

19-7-44. [Rules and regulations; filing and recording fee.]

The commissioner of public lands is authorized to make, publish and enforce all necessary and reasonable rules and regulations for carrying out the purposes and provisions of this act [19-7-37 to 19-7-45 NMSA 1978], and shall collect a uniform fee of one dollar [($1.00)] for the filing and recording of any instrument under the provisions hereof, which fees shall be covered into the maintenance fund of his office.

History: Laws 1933, ch. 126, 9; 1935, ch. 47, 2; 1941 Comp., 8-844; 1953 Comp., 7-8-46.



Section 19-7-45 - Construction of act; prior assignments and mortgages.

19-7-45. [Construction of act; prior assignments and mortgages.]

This act [19-7-37 to 19-7-45 NMSA 1978] shall not be construed to affect any assignment, mortgage or other instrument covering any purchase contract or lease of state lands for grazing or agricultural purposes or improvements thereon heretofore given for the purpose of securing any indebtedness and any such instrument or a certified copy thereof may be filed in the office of the commissioner of public lands and when so filed shall be constructive notice to all persons of the contents thereof and the lien created thereby may be foreclosed in accordance with the provisions of this act. Provided, however, the provisions of this act prescribing forms or requiring the approval of assignments by the commissioner of public lands shall not apply to such instruments.

History: Laws 1933, ch. 126, 10; 1937, ch. 51, 5; 1941 Comp., 8-845; 1953 Comp., 7-8-47.



Section 19-7-46 - Satisfaction of debt for which assignment of grazing or agricultural lease or purchase contracts given as security; filing of release.

19-7-46. [Satisfaction of debt for which assignment of grazing or agricultural lease or purchase contracts given as security; filing of release.]

When any lease debt or evidence of debt secured by an assignment for collateral security of grazing or agricultural leases of state lands or purchase contracts shall have been fully satisfied, it shall be the duty of the mortgagee, trustee or the assignee of such debt or evidence or [of] debt as the case may be to cause the full satisfaction thereof, to be entered of record in the office of the state commissioner of public lands.

History: 1941 Comp., 8-836b, enacted by Laws 1953, ch. 69, 1; 1953 Comp., 7-8-48.



Section 19-7-47 - Violation; penalty; civil liability.

19-7-47. [Violation; penalty; civil liability.]

Any person who shall be guilty of violating the preceding section [19-7-46 NMSA 1978], upon conviction before any justice of the peace [magistrate court] or district court having jurisdiction of the same shall be punished by a fine of not less than ten [dollars] ($10.00) nor more than twenty-five dollars ($25.00), and shall be liable in a civil action for all costs of clearing the title to said property including a reasonable attorney's fee.

History: 1941 Comp., 8-836c, enacted by Laws 1953, ch. 69, 2; 1953 Comp., 7-8-49.



Section 19-7-48 - Existing collateral assignments ratified; application of act thereto.

19-7-48. [Existing collateral assignments ratified; application of act thereto.]

All existing collateral assignments heretofore filed and approved by the commissioner of public lands covering either state leases or state land purchase contracts are hereby ratified and the provisions of this act [19-7-37, 19-7-46 to 19-7-48 NMSA 1978] are hereby made applicable thereto.

History: 1941 Comp., 8-836a, enacted by Laws 1953, ch. 69, 4; 1953 Comp., 7-8-50.



Section 19-7-49 - New grazing lease; time for filing application; prior lessee preferred.

19-7-49. [New grazing lease; time for filing application; prior lessee preferred.]

Every grazing lessee who desires a new lease on the same lands for a term not exceeding five years shall make and file with the commissioner his application for such new lease on or before August first next preceding the expiration of his existing lease; and any and all other applicants for a like lease on such land shall make and file with the commissioner their applications on or before September first next preceding the expiration date of such existing lease. If more than one such application to lease be filed as herein provided, one of which shall be that of the holder of the existing lease, the commissioner shall lease such land to the bona fide applicant offering the highest annual rental therefor, if to anyone; except that the commissioner, before so doing, if another bona fide applicant shall offer a higher rental than that offered by the holder of the existing lease, shall give written notice to the holder of the existing lease, immediately after September first next preceding the expiration of such lease, of the name and address of the applicant offering the highest annual rental and the amount of such offer, and if the holder of the existing lease, on or before September 30th next ensuing, shall meet such offer and has, in good faith, complied with all the requirements of his existing lease, the lease shall be awarded to him, if to anyone.

History: Laws 1937, ch. 42, 2; 1941 Comp., 8-846; 1953 Comp., 7-8-51.



Section 19-7-50 - Violation of lease or instrument covering state lands; notice; forfeiture for noncompliance with demand.

19-7-50. [Violation of lease or instrument covering state lands; notice; forfeiture for noncompliance with demand.]

The violation of any of the terms, covenants or conditions of any lease or instrument in writing executed by the commissioner covering state lands, or the nonpayment by any lessee of such lands of rental when due, shall, at the option of the commissioner, work a forfeiture of any such lease or instrument in writing after thirty days' notice thereof to the lessee and the holders of any collateral assignments by registered mail, addressed to his or their last known post-office address of record in the state land office; provided, if within said thirty days the lessee or the holders of any collateral assignments shall comply with the demand made in any such notice, cancellation shall not be made.

History: Laws 1912, ch. 82, 21; Code 1915, 5198; Laws 1921, ch. 8, 1; C.S. 1929, 132-121; Laws 1939, ch. 64, 1; 1941 Comp., 8-847; 1953 Comp., 7-8-52.



Section 19-7-51 - Improvement on grazing or agricultural lease; restrictions.

19-7-51. [Improvement on grazing or agricultural lease; restrictions.]

Except by the express written consent of the commissioner, improvements upon leased state lands held under one lease shall be limited as follows: upon those leased for grazing purposes, fences only, at a cost not exceeding one hundred and fifty dollars ($150) per mile, and necessary corrals, at a cost not exceeding two hundred dollars ($200); upon those leased for agricultural purposes, fences at a cost not exceeding one hundred and fifty dollars ($150) per mile for exterior boundaries and seventy-five dollars ($75) per mile for inside cross-fences; barns, dwellings and all other buildings, at a total cost not exceeding six hundred dollars ($600); wells and irrigation systems at a total cost not exceeding one thousand dollars ($1,000); and for improvements to the land, such as orchards, plowed land, crops, etc., the amount allowed shall be only the amount added to the natural value of the land by such improvement, but in no case to exceed a total of ten dollars ($10.00) per acre for lands actually so improved. For the purposes of this chapter fences and growing crops shall be considered as movable improvements, and all other improvements as permanent improvements.

History: Laws 1912, ch. 82, 22; Code 1915, 5199; C.S. 1929, 132-122; 1941 Comp., 8-848; 1953 Comp., 7-8-53.



Section 19-7-52 - Excessive permanent improvements become part of realty.

19-7-52. Excessive permanent improvements become part of realty.

Twenty-five percent of all permanent improvements in excess of the amount specified in Section 19-7-51 NMSA 1978 shall be and remain a part of the real estate so offered for sale, except as provided in this and the preceding section.

History: Laws 1913, ch. 29, 3; Code 1915, 5259; C.S. 1929, 132-200; 1941 Comp., 8-851; 1953 Comp., 7-8-56; Laws 1975, ch. 111, 2.



Section 19-7-53 - Preferences in leasing; occupants of land acquired by state; persons or firms domiciled or paying taxes in state.

19-7-53. [Preferences in leasing; occupants of land acquired by state; persons or firms domiciled or paying taxes in state.]

Any person, association of persons or corporation authorized to transact business in the state, occupying any lands the title to which is acquired by the state by operation of law, shall have a preference right to lease same in accordance with the provisions of this chapter; provided application so to do is made within thirty days from and after the acquisition of such title. Persons, associations of persons or corporations having domicile or paying taxes in the state, applying to lease state lands, shall in all cases be given preference provided the rental or royalty offered to be paid be at least equal to that otherwise obtainable.

History: Laws 1912, ch. 82, 23; Code 1915, 5200; C.S. 1929, 132-123; 1941 Comp., 8-852; 1953 Comp., 7-8-57.



Section 19-7-54 - Municipalities leasing lands within five miles of limits; uses; term.

19-7-54. [Municipalities leasing lands within five miles of limits; uses; term.]

Wherever any lands belonging to the state of New Mexico or under the supervision of the commissioner of public lands of the state of New Mexico are situate within five miles of any municipality, and any such municipality may have use for said state land or lands for airports, parks, swimming pools, fairgrounds, playgrounds or other municipal purposes, said municipality is authorized and empowered to lease said lands or so much thereof as may be reasonably necessary for such purpose or purposes from the commissioner of public lands of the state of New Mexico, and said commissioner of public lands is hereby authorized and empowered to enter into such a lease for a term not exceeding twenty-five years upon such reasonable terms and conditions as may be prescribed by the commissioner of public lands.

History: Laws 1929, ch. 53, 1; C.S. 1929, 132-601; 1941 Comp., 8-853; 1953 Comp., 7-8-58.



Section 19-7-55 - Counties and school districts leasing state lands; uses; term.

19-7-55. Counties and school districts leasing state lands; uses; term.

Any county or school district within the state which may have use for any state lands for any purpose incidental to the powers of the county or school district shall have the right and power to lease the lands or so much thereof as may be reasonably necessary for such purpose from the commissioner, and the commissioner is authorized and empowered to enter into such a lease for a term not exceeding twenty-five years upon such reasonable terms and conditions as may be prescribed by the commissioner.

In setting the terms and conditions of any lease to a school district, the commissioner shall, upon the request of the governing body of the school district, provide that the rental costs for the lease be paid from the school district's share of the current school fund established in Article 12, Section 4 of the constitution of New Mexico, or the common school current fund created in Section 19-1-17 NMSA 1978.

The necessary documentation to achieve this appropriation shall be submitted to the state treasurer by the commissioner. The appropriation made hereby is a continuing appropriation.

History: Laws 1929, ch. 53, 2; C.S. 1929, 132-602; 1941 Comp., 8-854; 1953 Comp., 7-8-59; Laws 1985 (1st S.S.), ch. 2, 1.



Section 19-7-56 - Preference right of municipality, county or school district; payment for prior improvements.

19-7-56. [Preference right of municipality, county or school district; payment for prior improvements.]

Any such municipality, county or school district, shall at all times have a preference right to lease said state lands, and the commissioner of public lands shall prefer the application of said municipality, county or school district over any other application for lease upon the same land. Provided, nevertheless, that before any such lease is granted the lessee shall be required to pay the reasonable value of any improvements placed upon said state lands by a former lessee for the use of the owner of said improvements.

History: Laws 1929, ch. 53, 3; C.S. 1929, 132-603; 1941 Comp., 8-855; 1953 Comp., 7-8-60.



Section 19-7-57 - Commissioner; powers; easements; rights of way.

19-7-57. Commissioner; powers; easements; rights of way.

The commissioner may grant rights of way and easements over, upon or across state lands for public highways, railroads, tramways, telegraph, telephone and power lines, irrigation works, mining, logging and other purposes upon payment by the grantee of the price fixed by the commissioner, which shall not be less than the minimum price for the lands, used, as fixed by law. The commissioner may grant a right of way or easement over, upon or across state lands for oil, hazardous liquid and gas pipelines if the right-of-way grant or easement requires compliance with the Pipeline Safety Act, Section 70-3-11, et seq., NMSA 1978, and rules adopted pursuant to that act and provides for regulatory and agencies' access to records of compliance.

History: Laws 1912, ch. 82, 53; Code 1915, 5231; C.S. 1929, 132-154; 1941 Comp., 8-856; 1953 Comp., 7-8-61; 2001, ch. 298, 1.



Section 19-7-58 - Rights-of-way; interference with roads or highways.

19-7-58. [Rights-of-way; interference with roads or highways.]

The location of any right-of-way through any canyon, pass or defile shall not cause the disuse of any wagon [road] or other public highway now located therein, nor prevent the location through the same of any such wagon road or highway, where such road or highway may be necessary for the public accommodation; and where any change in the location of such wagon road is necessary to permit the use of such right-of-way or easement, the user of such right-of-way or easement, shall before entering upon the ground occupied by such wagon road, cause the same to be reconstructed at his own expense in the most favorable location, and in as perfect a manner as the original road.

History: Laws 1912, ch. 82, 54; Code 1915, 5232; C.S. 1929, 132-155; 1941 Comp., 8-857; 1953 Comp., 7-8-62.



Section 19-7-59 - Repayment of money erroneously paid on lease or purchase contract after distribution.

19-7-59. Repayment of money erroneously paid on lease or purchase contract after distribution.

A. The duties, responsibilities and activities of the commissioner of public lands and lessees of state trust land and minerals set out in this section shall be performed in a timely manner.

B. Money erroneously paid on account of a lease or sale of state lands, which money is not carried in a suspense fund but has been distributed to the proper income or permanent fund, shall be repaid in the manner prescribed in this section.

C. If the money erroneously paid was for royalty due under a lease, then, subject to a subsequent audit by the commissioner of public lands or the commissioner's agent, the lessee may either request a refund or may recoup the money by deducting an equivalent amount from subsequent royalty payments due for the same lease and any other lease with the same trust beneficiary; provided that if the amount erroneously paid pursuant to this subsection is greater than fifty thousand dollars ($50,000) for a lease, no deduction from subsequent payments shall be made without the prior approval of the commissioner of public lands; and, provided further that, no initial claim for recoupment shall be made after six years from the date on which the initial royalty obligation became due.

D. If the amount of money erroneously paid is less than ten thousand dollars ($10,000), then, after a claim for a refund has been filed pursuant to Section 19-7-60 NMSA 1978 and approved by the commissioner of public lands, no court action shall be necessary and a refund shall be made under Section 19-7-62 or 19-7-63 NMSA 1978.

E. All other money erroneously paid shall be refunded pursuant to the provisions of Sections 19-7-60 through 19-7-63 NMSA 1978.

History: Laws 1931, ch. 99, 1; 1941 Comp., 8-858; 1953 Comp., 7-8-63; Laws 1979, ch. 234, 1; 1989, ch. 11, 1; 1994, ch. 102, 1; 2007, ch. 61, 1.



Section 19-7-60 - Claim for refund; contents; time limit; notice of erroneous payment; limitation of action.

19-7-60. Claim for refund; contents; time limit; notice of erroneous payment; limitation of action.

A person claiming a refund under the provisions of Sections 19-7-59 through 19-7-63 NMSA 1978 shall file with the commissioner of public lands a written claim for refund, stating the amount claimed to have been erroneously paid and the reasons why such payment was erroneously made. All claims for refund of money shall be filed within ninety days after notice. If an erroneous payment of any money is discovered by the commissioner of public lands, notice of the discovery shall be given by the commissioner of public lands, as soon after the discovery as possible, by registered mail to the last recorded address of the person making the erroneous payment. A claim for a refund that is not filed with the commissioner of public lands within six years from the date the erroneous payment was made shall be forever barred; provided that if notice of an erroneous payment is given less than ninety days before the end of the six-year limitation, the period of time to file a claim shall be extended beyond the six-year limitation for the number of days necessary to provide ninety days to file the claim.

History: Laws 1931, ch. 99, 2; 1941 Comp., 8-859; 1953 Comp., 7-8-64; Laws 1979, ch. 234, 2; 2007, ch. 61, 2.



Section 19-7-61 - Endorsement of claims; filing in district court of Santa Fe county; notice to claimant; procedure; judgment; appeal; costs.

19-7-61. [Endorsement of claims; filing in district court of Santa Fe county; notice to claimant; procedure; judgment; appeal; costs.]

Within sixty days after the filing of any application for refund, the commissioner of public lands shall investigate the facts and shall endorse thereon his approval or disapproval of said claim, in whole or in part, together with such other statement of facts as to him may seem advisable. The commissioner of public lands shall file each such claim, together with his endorsement as herein provided, in the district court of Santa Fe county, New Mexico. Such claim, when so filed, shall be considered as the institution of a proceeding for the determination of the validity of the claim for refund by each such claimant against the commissioner of public lands of the state of New Mexico. Upon the filing of any such claim in said district court, the commissioner of public lands shall notify the claimant, by ordinary mail, at his post-office address shown in the claim for refund, of the fact of the filing of said claim in the district court, and shall at the same time transmit to such claimant a copy of the endorsement of the commissioner on such claim. Within thirty days from the date of said notice, the claimant may file in the district court such additional statement of facts, under oath, relative to the validity of the claim for refund, as he may deem advisable, and shall serve a copy of any such statement so filed, on the commissioner of public lands. It shall be the duty of the district court of Santa Fe county to set a date for the hearing of all claims so filed and such hearing shall be governed by the Rules of Civil Procedure. The district court of Santa Fe county is hereby given jurisdiction to hear and determine all such claims for refund, and it shall make such determination as speedily as possible and without the intervention of jury. Said court shall make findings of fact and conclusions of law and shall set out in its judgment the amount, or amounts, which the claimant is entitled to have refunded to him, and the fund or funds to which the money ordered refunded was credited.

Appeal from any final determination in such cases may be taken to the supreme court of the state, as in ordinary civil action, by either the claimant or the commissioner of public lands, within twenty days from the date of the entry of the judgment from which such appeal is taken. No costs or fees shall be required for the filing of such claims in the district court, the entry of judgment thereon, or for the filing of any appeal in the supreme court of the state. In no event shall any costs of any nature be taxed against the commissioner of public lands. When any judgment entered hereunder shall become final, a certified copy thereof shall be filed with the commissioner of public lands.

History: Laws 1931, ch. 99, 3; 1941 Comp., 8-860; 1953 Comp., 7-8-65.



Section 19-7-62 - Annual appropriation for refunds; payment from state lands maintenance fund.

19-7-62. Annual appropriation for refunds; payment from state lands maintenance fund.

There is appropriated annually out of the state lands maintenance fund created by Section 19-1-11 NMSA 1978 the sum of five hundred thousand dollars ($500,000) or such part thereof as may be necessary for the purpose of making refunds of payments determined in the manner provided by Sections 19-7-59 through 19-7-63 NMSA 1978 to have been erroneously collected; provided, however, that any refund of money paid into any fund other than the state lands maintenance fund shall be made only out of that part of the state lands maintenance fund distributable to the fund into which such payment was erroneously made, under the provisions of Section 19-1-13 NMSA 1978.

History: Laws 1931, ch. 99, 4; 1941 Comp., 8-861; 1953 Comp., 7-8-66; Laws 1979, ch. 234, 3; 2007, ch. 61, 3.



Section 19-7-63 - Erroneous distribution to permanent fund.

19-7-63. Erroneous distribution to permanent fund.

Refunds shall be made hereunder, of any money erroneously distributed to any permanent fund, only out of that part of the state lands maintenance fund distributable to that beneficiary into whose permanent fund the erroneous distribution was made. Provided, however, in the event the fund distributable to a beneficiary for the current fiscal year is insufficient to pay an approved refund, a temporary loan may be made to that beneficiary from that part of the maintenance fund as represents receipts for fees and copies. Such loans are repayable from distributable funds allocated to the beneficiary for the following fiscal year.

History: 1978 Comp., 19-7-63, enacted by Laws 1979, ch. 234, 4.



Section 19-7-64 - Contesting rights to state lands; rules and regulations.

19-7-64. [Contesting rights to state lands; rules and regulations.]

Any person, association of persons or corporation claiming any right, title, interest or priority of claim, in or to any state lands, covered by any lease, contract, grant or any other instrument executed by the commissioner, shall have the right to initiate a contest before the commissioner who shall have the power to hear and determine same. The commissioner shall prescribe appropriate rules and regulations to govern the practice and procedure of such contests.

History: Laws 1912, ch. 82, 69; Code 1915, 5247; C.S. 1929, 132-181; 1941 Comp., 8-863; 1953 Comp., 7-8-68.



Section 19-7-65 - Commissioner's power relative to oaths, witnesses and documents.

19-7-65. [Commissioner's power relative to oaths, witnesses and documents.]

In such contests, the commissioner shall have the same power as conferred by law upon referees relative to the administration of oaths, examination of witnesses and production of books, documents and other papers.

History: Laws 1912, ch. 82, 70; Code 1915, 5248; C.S. 1929, 132-182; 1941 Comp., 8-864; 1953 Comp., 7-8-69.



Section 19-7-66 - Perjury in contest proceedings; penalty.

19-7-66. [Perjury in contest proceedings; penalty.]

Every person who shall knowingly and willfully swear falsely, concerning any material matter or thing, respecting which he shall be required to depose in any such contest, shall be deemed guilty of perjury, and upon conviction thereof shall be punished by imprisonment for not more than five years, nor less than two years.

History: Laws 1912, ch. 82, 71; Code 1915, 5249; C.S. 1929, 132-183; 1941 Comp., 8-865; 1953 Comp., 7-8-70.



Section 19-7-67 - Contest; commissioner; appeal to district court.

19-7-67. Contest; commissioner; appeal to district court.

A person aggrieved by a decision of the commissioner may appeal to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: Laws 1912, ch. 82, 72; Code 1915, 5250; C.S. 1929, 132-184; 1941 Comp., 8-866; 1953 Comp., 7-8-71; Laws 1998, ch. 55, 28; 1999, ch. 265, 29.






Article 8 - Lease of Mineral Lands

Section 19-8-1 - Concealment of returns; defrauding state of royalty; penalty.

19-8-1. [Concealment of returns; defrauding state of royalty; penalty.]

Any lessee of mineral lands under this chapter who shall conceal, or attempt to conceal any of such returns, or who shall in any manner defraud, or attempt to defraud, the state out of any such royalty shall be deemed guilty of a felony, and upon conviction thereof shall be punished by a fine of not more than one thousand dollars, or by imprisonment for not more than three years, or both; and his lease shall be forfeited in the manner hereinbefore provided in this chapter.

History: Laws 1912, ch. 82, 37; Code 1915, 5214; C.S. 1929, 132-137; 1941 Comp., 8-906; 1953 Comp., 7-9-6.



Section 19-8-2 - Inspection of lessee's books by commissioner.

19-8-2. [Inspection of lessee's books by commissioner.]

The commissioner, or his representative, shall have the right to inspect all records or books of account pertaining to the mining, extraction, transportation, reduction and returns of all ores taken from such leased lands.

History: Laws 1912, ch. 82, 38; Code 1915, 5215; C.S. 1929, 132-138; 1941 Comp., 8-907; 1953 Comp., 7-9-7.



Section 19-8-3 - Lessee's preferential right to renew or purchase; notice to vacate when another purchases.

19-8-3. [Lessee's preferential right to renew or purchase; notice to vacate when another purchases.]

Any lessee of such mineral lands, or the heirs, successors or assigns of such lessee, shall have a preferential right to a renewal lease, or to purchase during the life of such lease, provided all terms and conditions of the expiring lease shall have been fully performed. In case of purchase by another, one year's notice to vacate shall be given to the lessee.

History: Laws 1912, ch. 82, 39; Code 1915, 5216; C.S. 1929, 132-139; 1941 Comp., 8-908; 1953 Comp., 7-9-8.



Section 19-8-4 - Leases for certain minerals; rentals; royalty.

19-8-4. Leases for certain minerals; rentals; royalty.

The commissioner is authorized to issue leases for the development, exploration and production of potassium, sodium, phosphorus and other minerals of similar occurrence and their salts and compounds, including chlorides, sulphates, carbonates, borates, silicates, nitrates and any and all other salts and compounds of the minerals on any lands of the state upon such terms and conditions as he may deem to be for the best interests of the state and conformable to Sections 19-8-4 through 19-8-7 NMSA 1978. The minimum first year's rental for such leases shall be one hundred dollars ($100), and in all cases there shall be reserved to the state a royalty to be established by regulation issued under the provisions of Section 19-8-7 NMSA 1978. The commissioner may amend any lease in existence on the effective date of this amendment to reflect any regulation in effect at the time of the amendment to the lease.

History: Laws 1929, ch. 140, 1; C.S. 1929, 111-501; 1941 Comp., 8-909; 1953 Comp., 7-9-9; Laws 1984, ch. 13, 1.



Section 19-8-5 - Term of lease.

19-8-5. [Term of lease.]

Leases under this act [19-8-4 to 19-8-7 NMSA 1978] may be made for a term of ten years or less and as long thereafter as said minerals, or any of them, in paying quantities shall be produced from the leased lands.

History: Laws 1929, ch. 140, 2; C.S. 1929, 111-502; 1941 Comp., 8-910; 1953 Comp., 7-9-10.



Section 19-8-6 - Salt lease statutes excepted.

19-8-6. [Salt lease statutes excepted.]

There is expressly excepted from the provisions of this act [19-8-4 to 19-8-7 NMSA 1978], chloride of sodium, usually called and known as common salt, and this act shall not be construed as modifying, altering, repealing or in any wise changing the existing statutes relating to the leasing of state lands for the production of chloride of sodium, or common salt.

History: Laws 1929, ch. 140, 3; C.S. 1929, 111-503; 1941 Comp., 8-911; 1953 Comp., 7-9-11.



Section 19-8-7 - Rules and regulations authorized.

19-8-7. [Rules and regulations authorized.]

The commissioner of public lands shall prescribe and promulgate from time to time all necessary rules and regulations for carrying out the provisions hereof.

History: Laws 1929, ch. 140, 4; C.S. 1929, 111-504; 1941 Comp., 8-912; 1953 Comp., 7-9-12.



Section 19-8-8 - Suspension of production; authorization by commissioner of public lands; causes; duration.

19-8-8. [Suspension of production; authorization by commissioner of public lands; causes; duration.]

In all cases where production of potassium, sodium, phosphorus and other minerals of similar occurrence, and their salts and compounds has been obtained by the lessee in paying quantities upon lands covered by any valid lease heretofore or hereafter issued by the commissioner of public lands under the provisions of Sections 19-8-4 to 19-8-7 NMSA 1978, the commissioner of public lands may authorize a suspension of production on such lease during either the primary, or fixed term, or during the secondary, or indeterminable term, of such lease for such period as may be fixed by him, from time to time, where:

A. temporary conditions exist, with regard to the leased land then being mined, which would operate to prevent the mining of the maximum minable ore in keeping with safe mining practices;

B. separate parts of the lands covered by the lease are so situated with respect to other lands owned or leased by the lessee that lessee should be allowed a reasonable time to reach and mine the various parts of the lands covered by the lease in keeping with an orderly mining program and with a view to the proper development and mining of the entire area of which the various parts of the lands covered by the lease and other lands are an integral part; or

C. marketing conditions are such that the lease cannot be mined and operated except at a loss.

No suspension authorized by the terms of this act [19-8-8, 19-8-9 NMSA 1978] shall be for a period of more than five years and in no event shall any suspension of production under any lease be for a period longer than ten years from the date on which the term of the lease would have expired in the absence of suspension of production.

History: 1953 Comp., 7-9-12.1, enacted by Laws 1959, ch. 178, 1.



Section 19-8-9 - Suspension of production; authorization by commissioner of public lands; extension of primary term of lease; secondary term of lease not determined by.

19-8-9. [Suspension of production; authorization by commissioner of public lands; extension of primary term of lease; secondary term of lease not determined by.]

Provided the lessee complies with all other terms and conditions of the lease, a suspension of production authorized by the commissioner of public lands shall:

A. if it occurs during the fixed or primary term of such lease, extend the term of such lease for a period of time equal to the period of such suspension; or

B. if it occurs during the indeterminable or secondary term of such lease, prevent the lease from determining in accordance with the limitation of such lease.

History: 1953 Comp., 7-9-12.2, enacted by Laws 1959, ch. 178, 2.



Section 19-8-10 - Saline leases; royalties; record of sales; conditions.

19-8-10. [Saline leases; royalties; record of sales; conditions.]

The commissioner may execute leases for the extraction of salt from the saline lands and lakes belonging to the state. Such leases shall provide for a royalty on all salt extracted therefrom of not less than ten percent of the actual sale price at the place of extraction. Said royalties shall be paid quarterly and accurate record shall be kept of all sales made. All leases made hereunder shall contain such conditions and shall provide for the cancellation of the lease by the commissioners for the breach thereof.

History: Laws 1912, ch. 82, 41; Code 1915, 5219; Laws 1923, ch. 99, 1; C.S. 1929, 132-142; Laws 1939, ch. 81, 1; 1941, ch. 16, 1; 1941 Comp., 8-913; 1953 Comp., 7-9-13.



Section 19-8-11 - Term of saline lease; extension.

19-8-11. [Term of saline lease; extension.]

Leases under this act [19-8-10, 19-8-11 NMSA 1978] may be made for a term of ten years or less and as long thereafter as said salt in paying quantities shall be produced from the leased lands; provided that as to any saline leases existing at the effective date of this act the commissioner of public lands may in his discretion extend the term of any such leases for an additional term of five years and as long thereafter as salt is being produced in paying quantities from the leased lands.

History: Laws 1941, ch. 16, 2; 1941 Comp., 8-914; 1953 Comp., 7-9-14.



Section 19-8-12 - Shale, clay, natural deposit or product lease; conditions; improvement mortgages void.

19-8-12. [Shale, clay, natural deposit or product lease; conditions; improvement mortgages void.]

The commissioner may also execute leases for the mining, extraction or disposition of shale, clay or other natural deposits in or upon, or products of, state lands, not otherwise provided for in this chapter, upon such terms and conditions as he may deem for the best interests of the state, not repugnant to law. Any mortgage upon improvements on any such lands so leased shall be void.

History: Laws 1912, ch. 82, 42; Code 1915, 5220; C.S. 1929, 132-143; 1941 Comp., 8-915; 1953 Comp., 7-9-15.



Section 19-8-13 - Mineral lands; development.

19-8-13. [Mineral lands; development.]

All lands under lease for extraction of coal or other deposits, shall be developed and operated in a workmanlike manner and with a view to development of the whole area tributary to the shafts, drifts, tunnels or other openings made, and failure of the lessee or his assigns to observe this provision shall be cause for cancellation and forfeiture of the lease thereon in the manner hereinbefore provided in this chapter.

History: Laws 1912, ch. 82, 43; Code 1915, 5221; C.S. 1929, 132-144; 1941 Comp., 8-916; 1953 Comp., 7-9-16.



Section 19-8-14 - Issuance of mineral leases authorized; minerals not included.

19-8-14. Issuance of mineral leases authorized; minerals not included.

The commissioner of public lands, hereinafter referred to as the "commissioner," is hereby authorized to execute and issue in the name of the state of New Mexico, as lessor, leases for the sole and exclusive purpose of prospecting, exploration and mining of all minerals other than common salt, oil and gas, coal, shale, clay, gravel, building stone and building materials, potassium, sodium, phosphorus and other minerals of similar occurrence, and their salts and compounds upon or from any public lands over which the commissioner has jurisdiction, direction, control, care and disposition under the constitution and laws of the state of New Mexico, such leases to be issued upon such terms and conditions as the commissioner may deem to be to the best interests of the state of New Mexico and not inconsistent with the provisions of this act [19-8-14 to 19-8-18, 19-8-21 to 19-8-33 NMSA 1978].

History: 1953 Comp., 7-9-17, enacted by Laws 1955, ch. 53, 1.



Section 19-8-15 - Minerals, lessees, legal subdivision defined.

19-8-15. Minerals, lessees, legal subdivision defined.

The term "minerals" as used in this act [19-8-14 to 19-8-18, 19-8-21 to 19-8-33 NMSA 1978] shall be construed to include all mineral deposits, whether the same be lode, placer or otherwise, and unless otherwise specifically indicated the term "lessee" as used in this act shall be construed to include an assignee under an assignment approved pursuant to Section 13 [19-8-28 NMSA 1978] of this act. The term "legal subdivision" as used in this act shall be construed in its ordinary sense, as used and recognized by the general land office of the United States and the state land office of the state of New Mexico.

History: 1953 Comp., 7-9-18, enacted by Laws 1955, ch. 53, 2.



Section 19-8-16 - Validation of existing leases and permits; renewals of permits prohibited.

19-8-16. Validation of existing leases and permits; renewals of permits prohibited.

All prospecting permits and leases issued prior to the effective date of this act which have not expired, or which have not been canceled legally for nonperformance, are hereby declared to be valid and existing contracts with the state of New Mexico according to their terms and provisions, and the commissioner is hereby directed to accept and recognize all such permits and leases according to their terms and provisions. Provided, further, that no such existing prospecting permits shall be extended, renewed or otherwise prolonged or enlarged as to length of term.

History: 1953 Comp., 7-9-19, enacted by Laws 1955, ch. 53, 3.



Section 19-8-17 - Relinquishment of permits for conversion.

19-8-17. Relinquishment of permits for conversion.

Any legal owner and holder of any placer prospecting permit issued by the commissioner prior to the effective date of this act, if not in default of any of the provisions thereof, may relinquish the same to the state and, upon application filed at the time of filing such relinquishment, the commissioner shall issue a lease in accordance with the provisions of this act [19-8-14 to 19-8-18, 19-8-21 to 19-8-33 NMSA 1978].

History: 1953 Comp., 7-9-20, enacted by Laws 1955, ch. 53, 4.



Section 19-8-18 - Term of leases.

19-8-18. Term of leases.

All leases issued under the provisions of Sections 19-8-14 through 19-8-33 NMSA 1978 shall be for a primary term of three years and as long thereafter as any mineral or minerals in paying quantities be produced or mined from the lands, subject to the continued payment of annual rentals.

If lessee shall fail to discover and produce minerals in paying quantities during the primary term of the lease, the lessee may continue the lease in full force and effect for an additional or secondary term of two years and as long thereafter as any mineral or minerals in paying quantities be produced or mined from the leased land, by paying each year in advance ten times the rental provided in the primary term.

Provided, however, if the lessee shall fail to discover and produce minerals in paying quantities during the secondary term of the lease, the lessee of record or the record owner of an approved assignment may continue the lease, as to the portion held by him, in full force and effect for an additional or tertiary term of five years and so long thereafter as any mineral or minerals in paying quantities by [be] produced or mined from the leased land, by paying each year in advance three dollars ($3.00) per acre per year as rental.

If the lessee shall fail to discover and produce minerals in paying quantities during the tertiary term of the lease, the lessee of record or the record owner of an approved assignment may continue the lease, as to the portion held by him, in full force and effect for an additional or quarternary [quaternary] term of five years and so long thereafter as any mineral or minerals in paying quantities be produced or mined from the leased land, by paying each year in advance of the lease anniversary date ten dollars ($10.00) per acre per year as rental, plus a sum as advance royalty computed as follows:

for the 11th year, ten dollars ($10.00) per acre per year;

for the 12th year, twenty dollars ($20.00) per acre per year;

for the 13th year, thirty dollars ($30.00) per acre per year;

for the 14th year, forty dollars ($40.00) per acre per year; and

for the 15th year, fifty dollars ($50.00) per acre per year. Provided, however, upon the commencing of the production of minerals in paying quantities, the principal sum so paid as advance royalty for the lease year in which the mineral is produced and the advance royalty paid for the two previous years shall be credited against the royalty payable hereunder to the lessor.

History: 1953 Comp., 7-9-21, enacted by Laws 1955, ch. 53, 5; 1959, ch. 42, 1; 1977, ch. 147, 1.



Section 19-8-19 - Terms of leases; stipulation of conditions under statute; filing and recording.

19-8-19. [Terms of leases; stipulation of conditions under statute; filing and recording.]

The record owners or owner of any mineral lease or approved assignment thereof heretofore issued by the commissioner and maintained in good standing may enter into a stipulation with the commissioner of public lands making the terms and conditions of this act [19-8-18, 19-8-19 NMSA 1978] a part of any such existing lease, the same as if said provisions had been a part of said lease when issued. The commissioner may charge a fee not to exceed ten dollars ($10.00) for the filing and recording of such stipulation.

Provided, further, that if for any reason beyond the control of the lessee production of minerals in paying quantities shall cease after the secondary term has expired, the producing lessee may, with the written permission of the commissioner, continue said lease in operation and effect from year to year for an additional period not to exceed three (3) years by continued payment in advance of annual rentals at the rate provided in the secondary term of the lease.

History: 1953 Comp., 7-9-21.1, enacted by Laws 1959, ch. 42, 2.



Section 19-8-19.1 - Suspension of lease requirement; authorization by commissioner; causes; duration.

19-8-19.1. Suspension of lease requirement; authorization by commissioner; causes; duration.

A. In all cases where the lessee of a valid lease issued under the provisions of Sections 19-8-14 through 19-8-33 NMSA 1978, or the record owner of an approved assignment of such lease, provides to the commissioner of public lands proof of discovery on such lease of an ore body containing valuable mineral deposits deemed to be of merchantable quality and quantity, the commissioner of public lands upon proper application by the lessee or the record owner and after notice and hearing shall authorize a suspension of the lease during either the primary, secondary, tertiary, quaternary or indeterminable terms of such lease for such period as may be fixed by him if the commissioner is satisfied that:

(1) marketing conditions beyond the control of the lessee are such that the lease cannot be mined and the ore marketed except at a loss; or

(2) temporary conditions exist beyond the control of the lessee, with regard to the leased land then being mined, which would operate to prevent the mining of the maximum minable ore in keeping with safe mining practices.

B. A suspension authorized by the commissioner pursuant to the provisions of Subsection A of this section shall take effect as of the date of the commissioner's decision and shall suspend the lease for the period of such suspension, but in no event shall any single suspension be for a period longer than five years.

C. All obligations of the lessee under a lease suspended pursuant to the provisions of this section shall be suspended, including the payment of rentals and advance royalties; provided, however, that the lessee shall pay an annual rental of sixty dollars ($60.00) per acre per year for each year of suspension.

D. A suspension authorized by the commissioner pursuant to this section shall not subject the suspended lease to the provisions of Section 19-8-20 NMSA 1978.

History: 1978 Comp., 19-8-19.1, enacted by Laws 1983, ch. 3, 1.



Section 19-8-20 - Leases; stipulation; rental.

19-8-20. Leases; stipulation; rental.

The record owners or owner of any mineral lease or approved assignment thereof heretofore issued by the commissioner, which lease has not expired by its own terms, which has not been canceled by the commissioner and which has otherwise been maintained in good standing, may enter into a stipulation with the commissioner of public lands making the terms and conditions of Sections 19-8-14 through 19-8-33 NMSA 1978 a part of any such existing lease, the same as if said provisions had been a part of said lease when issued. In such case, the basic royalty payable to the lessor on production thereafter obtained from the stipulated lease or portion thereof shall be at the rate set in new leases then being issued by the lessor. The commissioner may charge a fee not to exceed ten dollars ($10.00) for the filing and recording of such stipulation. If production in paying quantities be had during any of the aforesaid set terms and thereafter ceases before all of the set terms would have expired, the lease shall be deemed to be a nonproducing lease from that date and lessee shall have the unexpired portion of said set term and any subsequent terms within which to resume production in paying quantities. When such production is resumed, the term of the lease shall continue for so long thereafter as minerals in paying quantities be produced or mined from the leased land. In such cases, the rental rate for the lease or the portion thereof, shall be the rental provided in the term in which such production is resumed; the new rental shall be payable on the anniversary date next following the date production is resumed.

Provided, further, that if for any reason beyond the control of the lessee production of minerals in paying quantities shall cease after all of the set terms have expired, the producing lessee may, with the written permission of the commissioner, continue said lease in operation and effect from year to year for an additional period not to exceed three years by continued payment in advance of annual rentals at the rate provided in the final term of the lease.

History: 1953 Comp., 7-9-21.2, enacted by Laws 1977, ch. 147, 2.



Section 19-8-21 - Rentals.

19-8-21. Rentals.

All leases issued by the commissioner shall provide for an annual rental to be paid by the lessee in advance, the amount thereof to be fixed by the commissioner, but in no case shall the same be less than five cents (5 ) per acre for the primary term nor less than fifty cents (50 ) per acre for the secondary term; provided that the annual rental for any one lease shall not be less than ten dollars ($10.00).

History: 1953 Comp., 7-9-22, enacted by Laws 1955, ch. 53, 6.



Section 19-8-22 - Royalty.

19-8-22. Royalty.

In addition to the annual rental, lessee shall be required to pay to the commissioner a royalty of not less than two percent (2%) of the gross returns from the smelter, mill, reduction process or other sale, less reasonable transportation and smelting or reduction charges, if any, of all ores or materials mined and extracted from the land. In addition, lessee shall pay to the commissioner as royalty not less than two percent (2%) of any and all premiums and bonuses received in connection with the discovery, production or marketing. Provided that on deposits of rare earths, precious stones or semi-precious stones, and on uranium, thorium, plutonium or any other materials which have been or may hereafter be determined by the atomic energy commission to be peculiarly essential to the production of fissionable materials, lessee shall pay a royalty to be agreed upon by the lessee and the commissioner, but not less than five percent (5%) of the gross returns from the smelter, mill, reduction process or other sale, less reasonable transportation and smelting or reduction charges, if any, of all ores or materials mined and extracted from the land. In addition, lessee shall pay to the commissioner as royalty not less than five percent (5%) of any and all premiums and bonuses received in connection with the discovery, production or marketing of such ores or materials.

Accounting for all royalties shall be made on the twentieth (20th) day of the month following the month of sale or receipt of premium or bonus.

History: 1953 Comp., 7-9-23, enacted by Laws 1955, ch. 53, 7.



Section 19-8-23 - Covenants to market and develop.

19-8-23. Covenants to market and develop.

All leases issued under the provisions of this act [19-8-14 to 19-8-18, 19-8-21 to 19-8-33 NMSA 1978] shall contain provisions requiring the lessees to market the mineral or minerals within a reasonable time after production is had. In addition, said leases shall contain provisions requiring the lessees to use reasonable diligence, after production is had, in prospecting for and developing all commercial deposits of mineral or minerals.

The commissioner may cancel leases for violation of such marketing and developing provisions only after notice and in the manner as provided in Section 12 [19-8-27 NMSA 1978] of this act, and in all cases of controversy arising out of such cancellation the lessee shall have the burden of proof by a preponderance of the evidence that further development is not warranted, or is unreasonable, or that a market is not available, as the case may be.

History: 1953 Comp., 7-9-24, enacted by Laws 1955, ch. 53, 8.



Section 19-8-24 - Bonds.

19-8-24. Bonds.

Before any lessee of minerals shall commence development or operations upon the lands, such lessee shall execute and file with the commissioner a good and sufficient bond or undertaking in an amount to be fixed by the said commissioner, but not less than five thousand dollars ($5,000), in favor of the state of New Mexico, for the benefit of any surface lessee, patentee or contract purchaser, to secure the payment for such damage to the livestock, water, crops or other tangible improvements on such lands as may be suffered by reason of development, use and occupation of such lands by the said mining lessee. Provided in lieu thereof any lessee owning one or more mining leases may file a blanket bond in an amount to be fixed by the commissioner, but not less than ten thousand dollars ($10,000), covering all leases then owned or thereafter acquired by him.

Provided, further, that if any such surface lessee, patentee or contract purchaser shall file with the commissioner a waiver duly executed and acknowledged by him of his right to require such bond, such development, occupation and use of the lands by a mineral lessee may be permitted without the bond herein required.

In addition, lessee may be required to furnish a bond in a reasonable amount to be set by the commissioner to guarantee payment of royalties to become due under the lease.

History: 1953 Comp., 7-9-25, enacted by Laws 1955, ch. 53, 9; 1957, ch. 42, 1.



Section 19-8-25 - Inspection of records; reports.

19-8-25. Inspection of records; reports.

The commissioner or his representative shall have the right to inspect all records, books or accounts pertaining to the mining, extraction, transportation and returns of ores taken from such leased lands, and at the request of the commissioner the lessee shall furnish such reports, samples, logs, assays or cores within reasonable bounds as he may deem to be necessary to the proper administration of the lands under lease.

History: 1953 Comp., 7-9-26, enacted by Laws 1955, ch. 53, 10.



Section 19-8-26 - Relinquishment of leases.

19-8-26. Relinquishment of leases.

With the consent of the commissioner, any lease issued under the provisions of this act [19-8-14 to 19-8-18, 19-8-21 to 19-8-33 NMSA 1978] may be relinquished in whole or in part to the state of New Mexico; provided, however, the commissioner shall not approve any relinquishment of an undivided interest therein nor less than a legal subdivision.

History: 1953 Comp., 7-9-27, enacted by Laws 1955, ch. 53, 11.



Section 19-8-27 - Violation of lease; notice; forfeiture for noncompliance with demand.

19-8-27. Violation of lease; notice; forfeiture for noncompliance with demand.

The commissioner is authorized to cancel any lease issued under the provisions of this act [19-8-14 to 19-8-18, 19-8-21 to 19-8-33 NMSA 1978] for nonpayment of rentals, for nonpayment of royalties or for violation of any of the terms, covenants or conditions thereof, but before any such cancellation shall be made, the commissioner must mail to the lessee or assignee, by registered or certified mail, addressed to the post-office address of the lessee or assignee as shown by the records of the office of the commissioner, a notice of intention to cancel the lease, specifying the default for which the lease is subject to cancellation. No proof of receipt of notice shall be necessary, and thirty days after the mailing the commissioner may enter cancellation unless the lessee shall have sooner remedied the default.

History: 1953 Comp., 7-9-28, enacted by Laws 1955, ch. 53, 12; 1971, ch. 97, 1.



Section 19-8-28 - Assignment of leases; form; approval; effect; lands in production.

19-8-28. Assignment of leases; form; approval; effect; lands in production.

All leases issued under the provisions of this act [19-8-14 to 19-8-18, 19-8-21 to 19-8-33 NMSA 1978] shall be assignable in whole or in part; provided, however, that no assignment of an undivided interest in the lease or any part thereof, or any assignment of less than a legal subdivision, shall be recognized or approved by the commissioner. The assignments provided for herein shall be executed and acknowledged in the manner prescribed for conveyance of real estate in this state and shall be filed in triplicate in the office of the commissioner, who shall retain two (2) copies of the said assignment in his office as a public record and shall record one (1) of same in permanent form in his office as a public record and shall return one (1) of the duplicate copies to the person entitled thereto. The approval of the commissioner shall be noted upon all copies of the said assignment. The commissioner shall prescribe the form to be used for such assignments and shall fix a reasonable fee for the filing, recording and approval of same. The commissioner shall have the right to refuse approval of any assignment not executed in proper form or by the proper person or persons, or when the lease is not in good standing as to the assigned tracts, or when litigation is pending affecting the lease or the interest of any person therein. Upon approval by the commissioner of an assignment the assignor shall stand relieved from all obligations to the state with respect to the lands embraced in the assignment and the state shall likewise be relieved from all obligations to the assignor as to such tract or tracts, and thereupon the assignee shall succeed to all of the rights and privileges of the assignor with respect to such tracts and shall be held to have assumed all of the duties and obligations of the assignor to the state as to such tracts. Provided, however, the record owner of any mineral lease may enter into any contract for the development of the leasehold premises or any portion thereof, or may create overriding royalties or obligations payable out of production, or enter into any other agreements with respect to the development of the leasehold premises or disposition of the production therefrom, and it shall not be necessary for any such contracts, agreements or other instruments to be approved by the commissioner of public lands; but nothing herein contained shall relieve the record title owner of such lease from complying with any of the terms or provisions thereof, and the commissioner shall look solely and only to such record owner for compliance therewith, and in any controversy respecting any such contracts, agreements or other instruments entered into by such lessee with other persons the state of New Mexico or the commissioner of public lands shall not be a necessary party. All such contracts and other instruments may be filed either in the office of the commissioner of public lands or recorded in the office of the county clerk of the county where the lands are situated, and the filing or recording thereof shall constitute notice to all the world of the existence and contents of the instruments so filed or recorded. The commissioner may prescribe a reasonable fee for the filing of such instruments in the office of the commissioner of public lands. The production of minerals upon any lands embraced in any mineral lease shall continue such lease as to all of the lands embraced therein for as long thereafter as any mineral or minerals in paying quantities are being produced in accordance with the provisions thereof, regardless of any assignment of all or a portion of the lease which may have been made prior or subsequent to the production.

History: 1953 Comp., 7-9-29, enacted by Laws 1955, ch. 53, 13.



Section 19-8-29 - Improvements removable upon termination of lease.

19-8-29. Improvements removable upon termination of lease.

Upon termination of any lease issued under the provisions of this act [19-8-14 to 19-8-18, 19-8-21 to 19-8-33 NMSA 1978] by reason of forfeiture, surrender, expiration of term or for any other reason, lessee may remove all improvements and equipment as can be removed without material injury to the premises; provided, however, that all rents and royalties have been paid and that such removal is accomplished within two years from the termination date or before such earlier date as the commissioner may set upon thirty (30) days' written notice to the lessee. All improvements and equipment remaining upon the premises after the removal date as set in accordance with this section shall be forfeited to the state of New Mexico without compensation.

History: 1953 Comp., 7-9-30, enacted by Laws 1955, ch. 53, 14.



Section 19-8-30 - Area of lease.

19-8-30. Area of lease.

Leases issued under the provisions of this act [19-8-14 to 19-8-18, 19-8-21 to 19-8-33 NMSA 1978] shall cover a specified area conforming to a legal subdivision or subdivisions and shall not exceed sixteen (16) subdivisions, being six hundred and forty acres more or less, all of which shall be contiguous; provided, however, that leases issued in exchange for existing permits as provided by Section Four [19-8-17 NMSA 1978] of this act need not be contiguous if all legal subdivisions be situate and lie within the same township and range.

History: 1953 Comp., 7-9-31, enacted by Laws 1955, ch. 53, 15.



Section 19-8-31 - Posting of open acreage; simultaneous applications.

19-8-31. Posting of open acreage; simultaneous applications.

When newly acquired acreage is posted to the tract books, or when other acreage is designated upon the tract books to be open acreage after having been previously leased or after having been withdrawn from leasing by the commissioner, all applications for mineral lease filed thereon within three (3) land office workdays after such posting or designation shall be considered as simultaneous applications.

History: 1953 Comp., 7-9-32, enacted by Laws 1955, ch. 53, 16.



Section 19-8-32 - Rules and regulations authorized.

19-8-32. Rules and regulations authorized.

The commissioner shall be, and he is hereby, authorized and empowered to adopt such uniform and reasonable rules and regulations as he may deem necessary to carry out the provisions of this act [19-8-14 to 19-8-18, 19-8-21 to 19-8-33 NMSA 1978] and not inconsistent therewith, said rules to be posted in a conspicuous place in the state land office for a period of a least ten consecutive days.

History: 1953 Comp., 7-9-33, enacted by Laws 1955, ch. 53, 17.



Section 19-8-33 - Withholding of lands from lease authorized; lease by competitive bidding authorized.

19-8-33. Withholding of lands from lease authorized; lease by competitive bidding authorized.

Nothing contained in this act [19-8-14 to 19-8-18, 19-8-21 to 19-8-33 NMSA 1978] shall be construed as requiring the commissioner to offer any tract or tracts of land for lease, but the commissioner shall have power to withhold any tract or tracts from leasing for said mineral purposes, if, in his opinion, the best interests of the state would be served by so doing, and nothing contained in this act shall be construed as prohibiting the commissioner from rejecting any application at any time prior to approval and offering acreage embraced therein for lease upon competitive bidding by sealed bids or at public auction to the bidder offering the highest bonus in addition to the annual rentals as set by the commissioner. Provided, however, that notice of such public sale shall be given by posting in a conspicuous place in the state land office, not less than ten (10) days before the date of sale, a notice of same, specifying the day and hour when, and the place where, the sale will be held, giving a description of the lands in each tract to be offered for lease. The notice shall also state whether the sale shall be conducted through sealed bids or at public auction and any other such information as the commissioner may deem necessary.

Where two or more sealed bids are received making the same offer on the same tract, the commissioner shall award the lease thereon in accordance with such regulations as he may prescribe.

History: 1953 Comp., 7-9-34, enacted by Laws 1955, ch. 53, 18.






Article 9 - Lease of Coal Lands

Section 19-9-9 - Coal leases; authorization; competitive bids.

19-9-9. Coal leases; authorization; competitive bids.

The commissioner of public lands may execute and issue leases for the exploration, development and production of coal from state trust lands. Leases shall be issued only to the highest bidder either by sealed bid or at public auction; provided, however, the commissioner may in his discretion withhold any tract from leasing and may reject all bids offered for any tract if he determines that withholding or rejection is in the best interest of the trust beneficiaries.

History: Laws 1989, ch. 200, 1.



Section 19-9-10 - Coal leases; provisions.

19-9-10. Coal leases; provisions.

Any coal lease issued by the commissioner of public lands shall:

A. provide for a primary term of five years;

B. provide that, if, at the end of the primary term, the lessee has submitted a mine plan to the commissioner of public lands for approval delineating how and when the leased land will be developed and has either incorporated the leased land with adjacent land into a logical mining unit which can be developed and operated as a single operation or has shown to the satisfaction of the commissioner that the adjacent land is federal land which has not been available for coal leasing but that the lessee has incurred substantial costs in developing the leased land, then the coal lease shall not expire at the end of the primary term but shall continue for a secondary term of an additional five years;

C. provide that, if, at the end of the secondary term, the lessee is producing coal at an average annual rate of either one percent of the estimated recoverable reserves from the leased lands or one percent of the estimated recoverable reserves from the logical mining unit, then the lease shall not expire but shall continue as long as the one percent average production is maintained over any consecutive three year period;

D. provide that, in lieu of any actual production requirement, expiration of the lease may be prevented by payment of an advance royalty equal to an estimated royalty obligation as contemplated by the approved mine plan and commercial production criteria. Any credit later taken for advance royalties against actual production royalties due shall not exceed fifty percent of the total royalty due and the lease shall not be extended for more than ten years by payment of advance royalties;

E. provide for a royalty of twelve and one-half percent of the proceeds received from the sale of all surface-mined coal or, at the option of the commissioner, the market value of the surface-mined coal and eight percent of the proceeds received from the sale of all underground-mined coal or, at the option of the commissioner, the market value of the underground-mined coal. The royalty rate may be reduced by the commissioner upon a showing that the leases for the nonstate lands in the same logical mining unit provide for a lower rate or that the leased lands will be bypassed and not mined without a rate reduction;

F. provide for an annual rental rate of five dollars ($5.00) per acre of the leased lands, to be paid throughout the effective period of the lease;

G. provide that, except for small incidental quantities which may be vented or flared to achieve access to the coal, any coalbed methane gas is excluded and reserved from the coal lease. A coal lessee may engage in in situ coal gasification provided that such gasification does not disturb or diminish commercial quantities of coalbed methane gas; and

H. contain other provisions prescribed by regulation of the commissioner.

History: Laws 1989, ch. 200, 2.



Section 19-9-11 - Authority to enter; inspect books; prior lien.

19-9-11. Authority to enter; inspect books; prior lien.

The commissioner of public lands or his authorized representative shall have the right to enter any leased lands for the purpose of measuring the cubical contents of every opening from which coal has been extracted and to otherwise inspect the leased lands to ensure that proper royalties have been paid. The commissioner or his representative shall have the right to inspect all records, books or accounts pertaining to the mining, extraction, transportation and returns of coal produced from the leased lands and, at the request of the commissioner, the lessee shall furnish reports, samples, logs, assays or cores within reasonable bounds as the commissioner may determine to be necessary to the proper administration of the lands under lease. The value of any unpaid royalty shall become a prior lien upon the production from the leased lands and the improvements situated thereon.

History: Laws 1989, ch. 200, 3.



Section 19-9-12 - Performance bond.

19-9-12. Performance bond.

Before commencing operations or development upon leased lands, a lessee shall execute and file with the commissioner of public lands a good and sufficient bond or other appropriate surety in an amount to be fixed by the commissioner to:

A. guarantee the performance of all covenants and obligations under the coal lease, including the obligation to pay royalties;

B. ensure that all aspects of mining operations and reclamation operations are conducted in conformity with the approved mining plan; and

C. ensure compensation for damage to the surface or surface improvements in the absence of an agreement between the coal lessee and any surface owner.

The commissioner, in his discretion, may allow a bond filed with the mining and minerals division of the energy, minerals and natural resources department pursuant to the Surface Mining Act [Chapter 69, Article 25A NMSA 1978] to satisfy the requirements of this section.

History: Laws 1989, ch. 200, 4.



Section 19-9-13 - Forfeiture for noncompliance.

19-9-13. Forfeiture for noncompliance.

The commissioner of public lands may cancel any coal lease for nonpayment of rentals, for nonpayment of royalties or for noncompliance with any of the terms or covenants of the lease, but before the cancellation is made, the commissioner shall mail to the lessee by registered or certified mail a notice of intention to cancel the lease, specifying the default for which the lease is subject to cancellation. If the lessee does not pay the rentals or royalties or begin to substantially remedy the other default within thirty days after mailing the notice of intention to cancel the commissioner may cancel the lease.

History: Laws 1989, ch. 200, 5.



Section 19-9-14 - Relinquishment.

19-9-14. Relinquishment.

With the consent of the commissioner of public lands any coal lease may be relinquished in whole or in part provided that the commissioner shall not approve any relinquishment of an undivided interest in any coal lease nor less than a legal subdivision.

History: Laws 1989, ch. 200, 6.



Section 19-9-15 - Rules and regulations authorized.

19-9-15. Rules and regulations authorized.

After notice to all existing coal lessees and other interested parties the commissioner may adopt rules and regulations as he deems necessary to carry out the provisions of this act [19-9-9 to 19-9-16 NMSA 1978]. The inadvertent failure to notify any coal lessee or other interested party shall not invalidate a rule or regulation.

History: Laws 1989, ch. 200, 7.



Section 19-9-16 - Existing lessees; right to a new lease.

19-9-16. Existing lessees; right to a new lease.

Notwithstanding any provision of this act [19-9-9 to 19-9-16 NMSA 1978] requiring competitive bidding, the owner of any coal lease that is issued by the commissioner of public lands before the effective date of this section and maintained in good standing according to the terms and conditions of the coal lease and all applicable statutes and regulations shall, upon the expiration of the coal lease and in accordance with regulations prescribed by the commissioner, be entitled to a new lease for the leased lands. The terms and provisions of the new lease shall be consistent with the requirements of this act and any regulations of the commissioner.

History: Laws 1989, ch. 200, 8.






Article 10 - Lease of Oil and Gas Lands

Section 19-10-1 - Issuance of leases authorized; lands subject; carbon dioxide leases exempted.

19-10-1. [Issuance of leases authorized; lands subject; carbon dioxide leases exempted.]

The commissioner of public lands hereinafter referred to as the "commissioner" is hereby authorized to execute and issue in the name of the state of New Mexico, as lessor, leases for the exploration, development and production of oil and natural gas, from any lands belonging to the state of New Mexico, or held in trust by the state under grants from the United States of America, and including lands which have been or may hereafter be sold by the state with reservations of minerals in the land, such leases to be issued upon such terms and conditions as the commissioner may deem to be for the best interests of the state, and not inconsistent with the provisions of Chapter 125, of the Session Laws of 1929 [19-10-1, 19-10-12 to 19-10-25 NMSA 1978], and amendments thereto, provided that this act [19-10-1, 19-10-2 NMSA 1978] shall be effective only as to such leases issued subsequent to the effective date of this act; and, provided further, that nothing in this act shall affect or disturb valid existing rights as to any carbon dioxide lease heretofore issued under the provisions of Chapter 177, of the New Mexico Session Laws of 1937.

History: Laws 1929, ch. 125, 1; C.S. 1929, 132-401; Laws 1931, ch. 18, 1; 1941, ch. 137, 2; 1941 Comp., 8-1101; 1953 Comp., 7-11-1.



Section 19-10-2 - Definitions.

19-10-2. Definitions.

The words "natural gas," as used in Sections 19-10-1 through 19-10-52 NMSA 1978 shall be construed to cover and include carbon dioxide gas and helium gas as well as gas of the hydrocarbon kind.

History: Laws 1941, ch. 137, 1; 1941 Comp., 8-1102; 1953 Comp., 7-11-2; Laws 1963, ch. 151, 1.



Section 19-10-3 - Classification of state lands for oil and gas leasing.

19-10-3. Classification of state lands for oil and gas leasing.

A. For the purpose of issuing oil and gas leases thereon, all state lands under the jurisdiction of the commissioner shall be classified as either nonrestricted or restricted. Those lands placed within a restricted district pursuant to Section 19-10-16 NMSA 1978 shall be classified as restricted lands. All other lands owned by the state under the jurisdiction of the commissioner shall be classified as nonrestricted lands. Before leasing any tract of restricted land, it shall be further categorized as either regular or premium based upon the following factors relating to the tract:

(1) oil and gas trends;

(2) oil and gas traps;

(3) reservoir volume and recovery rating;

(4) lease bonus rating; and

(5) exploration and activity.

A percentage of zero percent to twenty percent shall be allocated to each factor. If the total percentages of all factors for a tract of land to be leased is less than seventy-five percent, the tract shall be categorized as regular. If the total percentage of all factors for a tract of land to be leased is seventy-five percent or more, the tract shall be categorized as premium.

B. After notice and hearing, the commissioner shall promulgate regulations specifying criteria to be used in categorizing tracts pursuant to Subsection A of this section.

History: 1978 Comp., 19-10-3, enacted by Laws 1985, ch. 195, 1.



Section 19-10-4 - Authorization to lease; lease provisions.

19-10-4. Authorization to lease; lease provisions.

In issuing oil and gas leases, the commissioner shall:

A. use the exploratory lease form as set forth in Section 19-10-4.1 NMSA 1978 for oil and gas leases of tracts classified as nonrestricted lands under Section 19-10-3 NMSA 1978;

B. use the discovery lease form as set forth in Section 19-10-4.2 NMSA 1978 or the exploratory lease form for oil and gas leases of tracts classified as restricted lands and categorized as regular under Section 19-10-3 NMSA 1978; and

C. use the development lease form as set forth in Section 19-10-4.3 NMSA 1978, the discovery lease form or the exploratory lease form for oil and gas leases of tracts classified as restricted lands and categorized as premium under Section 19-10-3 NMSA 1978; provided that in using the development lease form for a tract receiving less than ninety total percentage points under Section 19-10-3 NMSA 1978, the royalty rate shall not exceed three-sixteenths.

History: 1978 Comp., 19-10-4, enacted by Laws 1985, ch. 195, 2.



Section 19-10-4.1 - Exploratory form of lease; nonrestricted; regular restricted or premium restricted lands.

19-10-4.1. Exploratory form of lease; nonrestricted; regular restricted or premium restricted lands.

The following form is designated as the "Exploratory Form". It shall be used for all oil and gas leases on lands classified as nonrestricted lands. At the discretion of the commissioner, it may be used for lands classified as restricted, whether categorized as regular or premium:

"Lease No. ......

Application No. ......

OIL AND GAS LEASE

(Exploratory Form)

This agreement, dated ......, 19 ..., between the state of New Mexico, acting by and through its commissioner of public lands, hereinafter called the "lessor", and ........................................., whose address is ..........................................., hereinafter called the "lessee",

Witnesseth:

Whereas, the lessee has filed in the office of the commissioner of public lands an application for an oil and gas lease covering the lands hereinafter described and has tendered therewith the required first payment; and

Whereas, all of the requirements of law relative to the application and tender have been duly complied with;

Therefore, in consideration of the premises as well as the sum of ....... ............ dollars ($ ......), the same being the amount of the tender above mentioned, and the further sum of $ ...... filing fee, and of the covenants and agreements hereinafter contained, the lessor does hereby grant, demise, lease and let unto the said lessee, exclusively, for the sole and only purpose of exploration, development and production of oil or gas (including carbon dioxide and helium), or both thereon and therefrom with the right to own all oil and gas so produced and saved therefrom and not reserved as royalty by the lessor under the terms of this lease, together with rights-of-way, easements and servitudes for pipelines, telephone lines, tanks, power houses, stations, gasoline plants and fixtures for producing, treating and caring for such products, and housing and boarding employees, and any and all rights and privileges necessary, incident to or convenient for the economical operation of said land, for oil and gas, with right for such purposes to the free use of oil, gas, casing-head gas or water from said lands, but not from lessor's water wells, and with the rights of removing either during or after the term hereof, all and any improvements placed or erected on the premises by the lessee, including the right to pull all casing, subject, however, to the covenants and conditions hereinafter set out, the following described land situated in the county of ......, state of New Mexico, and more particularly described as follows:

Line

SUBDIVISION

Sec.

Twp.

Rge.

Acres

Institution

1

2

3

4

5

6

7

Said lands having been awarded to lessee and designated as Tract No. ... at a public sale held by the commissioner of public lands on ......, 19 ... (To be filled in only where lands are offered at public sale.)

To have and to hold said land, and all the rights and privileges granted hereunder, to and unto the lessee for a primary term of five years from the date hereof, and as long thereafter as oil and gas, or either of them, is produced in paying quantities from said land by lessee, subject to all of the terms and conditions as hereinafter set forth.

In consideration of the premises the parties covenant and agree as follows:

1. Subject to the free use without royalty, as hereinbefore provided, the lessee shall pay the lessor as royalty one-eighth part of the oil produced and saved from the leased premises or the cash value thereof, at the option of the lessor, such value to be the price prevailing the day oil is run into a pipeline, if the oil be run into a pipeline, or into storage tanks, if the oil is stored.

2. Subject to the free use without royalty, as hereinbefore provided, at the option of the lessor at any time and from time to time, the lessee shall pay the lessor as royalty one-eighth part of the gas produced and saved from the leased premises, including casing-head gas. Unless said option is exercised by lessor, the lessee shall pay the lessor as royalty one-eighth of the cash value of the gas, including casing-head gas, produced and saved from the leased premises and marketed or utilized, such value to be equal to the net proceeds derived from the sale of such gas in the field; provided, however, the cash value for royalty purposes of carbon dioxide gas and of hydrocarbon gas delivered to a gasoline plant for extraction of liquid hydrocarbons shall be equal to the net proceeds derived from the sale of such gas, including any liquid hydrocarbons recovered therefrom.

Notwithstanding the foregoing provisions, the lessor may require the payment of royalty for all or any part of the gas produced and saved under this lease and marketed or utilized at a price per m.c.f. equal to the maximum price being paid for gas of like kind and quality and under like conditions in the same field or area or may reduce the royalty value of any such gas (to any amount not less than the net proceeds of sale thereof, in the field) if the commissioner of public lands shall determine such action to be necessary to the successful operation of the lands for oil or gas purposes or to encouragement of the greatest ultimate recovery of oil or gas or to the promotion of conservation of oil or gas or in the public interest.

This lease shall not expire at the end of either the primary or secondary term hereof if there is a well capable of producing gas in paying quantities located upon some part of the lands embraced herein, or upon lands pooled or communitized herewith, where such well is shut-in due to the inability of the lessee to obtain a pipeline connection or to market the gas therefrom and if the lessee timely pays an annual royalty on or before the annual rental paying date next ensuing after the expiration of ninety days from the date said well was shut-in and on or before said rental date thereafter. The payment of said annual royalty shall be considered for all purposes the same as if gas were being produced in paying quantities and upon the commencement of marketing of gas from said well or wells the royalty paid for the lease year in which the gas is first marketed shall be credited upon the royalty payable hereunder to the lessor for such year. The provisions of this section shall also apply where gas is being marketed from said leasehold premises and through no fault of the lessee, the pipeline connection or market is lost or ceases, in which case this lease shall not expire so long as said annual royalty is paid as herein provided. The amount of any annual royalty payable under this section shall equal twice the annual rental due by the lessee under the terms of this lease but not less than three hundred twenty dollars ($320) per well per year; provided, however, that any such annual royalty for any year beginning on or after fifteen years from the date hereof shall equal four times the annual rental due by the lessee under the terms of this lease but not less than two thousand dollars ($2,000) per well per year; and provided further that no annual royalty shall be payable under this section if equivalent amounts are timely paid pursuant to another lease issued by lessor and if such other lease includes lands communitized with lands granted hereunder for the purpose of prorationally sharing in the shut-in well. Notwithstanding the provisions of this section to the contrary, this lease shall not be continued after ten years from the date hereof for any period of more than ten years by the payment of said annual royalty unless, for good cause shown, the commissioner of public lands, in his discretion, grants such a continuance.

3. Lessee agrees to make full settlement on the twentieth day of each month for all royalties due the lessor for the preceding month, under this lease, and to permit the lessor or its agents, at all reasonable hours, to examine lessee's books relating to the production and disposition of oil and gas produced. Lessee further agrees to submit to lessor annually upon forms furnished by lessor, verified reports showing lessee's operations for the preceding year.

4. An annual rental at the rate of $ ....... per acre shall become due and payable to the lessor by the lessee upon each acre of the land above described and then claimed by such lessee, and the same shall be due and payable in advance to the lessor on the successive anniversary dates of this lease, but the annual rental on any assignment shall in no event be less than forty dollars ($40.00).

In the event the lessee shall elect to surrender any or all of said acreage, he shall deliver to the lessor a duly executed release thereof and in event said lease has been recorded then he shall upon request furnish and deliver to the lessor a certified copy of a duly recorded release.

5. The lessee may at any time by paying to the lessor all amounts then due as provided herein and the further sum of forty dollars ($40.00), surrender and cancel this lease insofar as the same covers all or any portion of the lands herein leased and be relieved from further obligations or liability hereunder, in the manner as hereinbefore provided. Provided, this surrender clause and the option herein reserved to the lessee shall cease and become absolutely inoperative immediately and concurrently with the institution of any suit in any court of law or equity by the lessee, lessor or any assignee, to enforce this lease, or any of its terms expressed or implied.

6. All payments due hereunder shall be made on or before the day such payment is due, at the office of the commissioner of public lands in Santa Fe, New Mexico.

7. The lessee with the consent of the lessor shall have the rights to assign this lease in whole or in part. Provided, however, that no assignment of an undivided interest in the lease or in any part thereof nor any assignment of less than a legal subdivision shall be recognized or approved by the lessor. Upon approval in writing by the lessor of an assignment, the assignor shall stand relieved from all obligations to the lessor with respect to the lands embraced in the assignment and the lessor shall likewise be relieved from all obligations to the assignor as to such tracts, and the assignee shall succeed to all of the rights and privileges of the assignor with respect to such tracts and shall be held to have assumed all of the duties and obligations of the assignor to the lessor as to such tracts.

8. In the event a well or wells producing oil or gas in paying quantities should be brought in on adjacent land which is draining the leased premises, lessee shall drill such offset well or wells as a reasonably prudent operator would drill under the same or similar circumstances, provided that no such offset well shall be required if compensatory royalties are paid pursuant to an agreement between the lessor and the lessee.

9. The lessee agrees to notify the lessor of the location of each well before commencing drilling thereon, to keep a complete and accurate log of each well drilled and to furnish a copy thereof, verified by some person having actual knowledge of the facts, to the lessor upon the completion of any well, and to furnish the log of any unfinished well at any time when requested to do so by the lessor.

If any lands embraced in this lease shall be included in any deed or contract of purchase outstanding and subsisting issued pursuant to any sale made of the surface of such lands prior to the date of this lease, it is agreed and understood that no drilling operation shall be commenced on any such lands so sold unless and until the lessee shall have filed a good and sufficient bond with the lessor as required by law, to secure the payment for such damage to the livestock, range, water, crops or tangible improvements on such lands as may be suffered by the purchaser holding such deed or contract of purchase, or his successors, by reason of the developments, use and occupation of such lands by such lessee. Provided, however, that no such bond shall be required if such purchaser shall waive the right to require such bond to be given in the manner provided by law.

10. In drilling wells all water-bearing strata shall be noted in the log, and the lessor reserves the right to require that all or any part of the casing shall be left in any nonproductive well when lessor deems it to the interest of the beneficiaries of the lands granted hereunder to maintain said well or wells for water. For such casing so left in wells the lessor shall pay to the lessee the reasonable value thereof.

11. Lessee shall be liable and agree to pay for all damages to the range, livestock, growing crops or improvements caused by lessee's operations on said lands. When requested by the lessor the lessee shall bury pipelines below plow depth.

12. The lessee shall not remove any machinery or fixtures placed on said premises, nor draw the casing from any well unless and until all payments and obligations due the lessor under the terms of this agreement shall have been paid or satisfied. The lessee's right to remove the casing is subject to the provision of Paragraph 10 above.

13. Upon failure or default of the lessee to comply with any of the provisions or covenants hereof, the lessor is hereby authorized to cancel this lease and such cancellation shall extend to and include all rights hereunder as to the whole of the tract so claimed, or possessed by the lessee, but shall not extend to, nor affect the rights of any other lessee or assignee claiming any portion of the lands upon which no default has been made; provided, however, that before any such cancellation shall be made, the lessor shall mail to the lessee so defaulting, by registered or certified mail, addressed to the post-office address of such lessee as shown by the records of the state land office, a notice of intention of cancellation specifying the default for which cancellation is to be made, and if within thirty days from the date of mailing said notice the said lessee shall remedy the default specified in said notice, cancellation shall not be made.

14. If the lessee shall have failed to make discovery of oil or gas in paying quantities during the primary term hereof or if such discovery shall have been made and production shall have ceased for any reason, the lessee may continue this lease in full force and effect for an additional term of five years and as long thereafter as oil and gas in paying quantities or either of them is produced from the leased premises by paying each year in advance, as herein provided, double the rental provided herein for the primary term, or the highest rental prevailing at the commencement of the secondary term in any rental district, or districts in which the lands, or any part thereof, may be situated, if it be greater than double the rental provided for the primary term; provided, however, such rental shall be paid within the time provided by Section 13 hereof. If oil or gas in paying quantities should be discovered during the secondary term hereof but production should cease during said secondary term, this lease shall continue for the remainder of said secondary term of five years so long as said rental is paid and if oil or gas in paying quantities is being produced at the end of the secondary term of five years so long thereafter as oil and gas in paying quantities or either of them is produced from the leased premises.

15. If this lease shall have been maintained in accordance with the provisions hereof and if at the expiration of the secondary term provided for herein oil or gas is not being produced on said land but lessee is then engaged in bona fide drilling or reworking operations thereon, this lease shall remain in full force and effect so long as such operations are diligently prosecuted and, if they result in the production of oil or gas, so long thereafter as oil and gas in paying quantities, or either of them, is produced from said land; provided, however, such operations extending beyond the secondary term shall be approved by the lessor upon written application filed with the lessor on or before the expiration of said secondary term, and a report of the status of all of such operations shall be made by the lessee to the lessor every thirty days and a cessation of such operations for more than twenty consecutive days shall be considered as an abandonment of such operations and this lease shall thereupon terminate.

If during the drilling or reworking of any well under this section, lessee loses or junks the hole or well and after diligent efforts in good faith is unable to complete said operations, then within twenty days after the abandonment of said operations, lessee may commence another well within three hundred thirty feet of the lost or junked hole or well and drill the same with due diligence.

Operations commenced and continued as herein provided shall extend this lease as to all lands as to which the same is in full force and effect as of the time said drilling operations are commenced; provided, however, this lease shall be subject to cancellation in accordance with Paragraph 13 hereof for failure to pay rentals or file reports which may become due while operations are being conducted hereunder.

16. Should production of oil and gas or either of them in paying quantities be obtained while this lease is in force and effect and should thereafter cease from any cause after the expiration of ten years from the date hereof this lease shall not terminate if lessee commences additional drilling or reworking operations within sixty days after the cessation of such production and shall remain in full force and effect so long as such operations are prosecuted in good faith with no cessation of more than twenty consecutive days, and if such operations result in the production of oil or gas in paying quantities, so long thereafter as oil or gas in paying quantities is produced from said land; provided, however, written notice of intention to commence such operations shall be filed with the lessor within thirty days after the cessation of such production, and a report of the status of such operations shall be made by the lessee to the lessor every thirty days, and the cessation of such operations for more than twenty consecutive days shall be considered as an abandonment of such operations and this lease shall thereupon terminate.

17. Lessees, including their heirs, assigns, agents and contractors shall at their own expense fully comply with all laws, regulations, rules, ordinances and requirements of the city, county, state, federal authorities and agencies, in all matters and things affecting the premises and operations thereon which may be enacted or promulgated under the governmental police powers pertaining to public health and welfare, including but not limited to conservation, sanitation, aesthetics, pollution, cultural properties, fire and ecology. Such agencies are not to be deemed third party beneficiaries hereunder, however, this clause is enforceable by the lessor in any manner provided in this lease or by law.

18. Should lessor desire to exercise its rights to take in-kind its royalty share of oil, gas or associated substances or purchase all or any part of the oil, gas or associated substances produced from the lands covered by this lease, the lessee hereby irrevocably consents to the lessor exercising its right. Such consent is a consent to the termination of any supplier/purchaser relationship between the lessor and the lessee deemed to exist under federal regulations. Lessee further agrees that it will require any purchaser of oil, gas or associated substances to likewise waive any such rights.

19. Lessor reserves a continuing option to purchase at any time and from time to time, at the market price prevailing in the area on the date of purchase, all or any part of the minerals (oil and gas) that will be produced from the lands covered by this lease.

20. Lessor reserves the right to execute leases for geothermal resource development and operation thereon; the right to sell or dispose of the geothermal resources of such lands; and the right to grant rights of way and easements for these purposes.

21. All terms of this agreement shall extend to and bind the heirs, executors, administrators, successors and assigns of the parties hereto.

In witness whereof, the party of the first part has hereunto signed and caused its name to be signed by its commissioner of public lands thereunto duly authorized, with the seal of his office affixed, and the lessee has signed this agreement the day and year first above written.

STATE OF NEW MEXICO

By .............................................................

Commissioner of Public Lands, Lessor

......................................................(Seal)."

Lessee

End Form

History: 1978 Comp., 19-10-4.1, enacted by Laws 1985, ch. 195, 3.



Section 19-10-4.2 - Discovery form of lease; regular restricted or premium restricted lands.

19-10-4.2. Discovery form of lease; regular restricted or premium restricted lands.

The following form is designated as the "Discovery Form". It may be used by the commissioner for oil and gas leases on lands classified as restricted lands, whether categorized as regular or premium:

"Lease No. ......

Application No. ......

OIL AND GAS LEASE

(Discovery Form)

This agreement, dated ...... , 19 ... , between the state of New Mexico, acting by and through its commissioner of public lands, hereinafter called the "lessor", and ..................................................., whose address is ........................................................., hereinafter called the "lessee",

Witnesseth:

Whereas, the lessee has filed in the office of the commissioner of public lands an application for an oil and gas lease covering the lands hereinafter described and has tendered therewith the required first payment; and

Whereas, all of the requirements of law relative to the application and tender have been duly complied with;

Therefore, in consideration of the premises as well as the sum of ............ dollars ($ ......), the same being the amount of the tender above mentioned, and the further sum of $ ...... filing fee, and of the covenants and agreements hereinafter contained, the lessor does hereby grant, demise, lease and let unto the said lessee, exclusively, for the sole and only purpose of exploration, development and production of oil or gas (including carbon dioxide and helium), or both thereon and therefrom with the right to own all oil and gas so produced and saved therefrom and not reserved as royalty by the lessor under the terms of this lease, together with rights-of-way, easements and servitudes for pipelines, telephone lines, tanks, power houses, stations, gasoline plants and fixtures for producing, treating and caring for such products, and housing and boarding employees, and any and all rights and privileges necessary, incident to or convenient for the economical operation of said land, for oil and gas, with right for such purposes to the free use of oil, gas, casing-head gas or water from said lands, but not from lessor's water wells, and with the rights of removing either during or after the term hereof, all and any improvements placed or erected on the premises by the lessee, including the right to pull all casing, subject, however, to the covenants and conditions hereinafter set out, the following described land situated in the county of ...... , state of New Mexico, and more particularly described as follows:

Line

SUBDIVISION

Sec.

Twp.

Rge.

Acres

Institution

1

2

3

4

5

6

7

Said lands having been awarded to lessee and designated as Tract No. ... at a public sale held by the commissioner of public lands on ...... , 19 ...

To have and to hold said land, and all the rights and privileges granted hereunder, to and unto the lessee for a primary term of five years from the date hereof, and as long thereafter as oil and gas, or either of them, is produced in paying quantities from said land by lessee, subject to all of the terms and conditions as hereinafter set forth.

In consideration of the premises the parties covenant and agree as follows:

1. Subject to the free use without royalty, as hereinbefore provided, the lessee shall pay the lessor as royalty one-sixth part of the oil produced and saved from the leased premises or the cash value thereof, at the option of the lessor, such value to be the price prevailing the day oil is run into the pipeline, if the oil be run into a pipeline, or into storage tanks, if the oil is stored.

2. Subject to the free use without royalty, as hereinbefore provided, at the option of the lessor at any time and from time to time, the lessee shall pay the lessor as royalty one-sixth, part of the gas produced and saved from the leased premises, including casing-head gas. Unless said option is exercised by lessor, the lessee shall pay the lessor as royalty one-sixth of the cash value of the gas, including casing-head gas, produced and saved from the leased premises and marketed or utilized, such value to be equal to the net proceeds derived from the sale of such gas in the field; provided, however, the cash value for royalty purposes of carbon dioxide gas and of hydrocarbon gas delivered to a gasoline plant for extraction of liquid hydrocarbons shall be equal to the net proceeds derived from the sale of such gas, including any liquid hydrocarbons recovered therefrom.

Notwithstanding the foregoing provisions, the lessor may require the payment of royalty for all or any part of the gas produced and saved under this lease and marketed or utilized at a price per m.c.f. equal to the maximum price being paid for gas of like kind and quality and under like conditions in the same field or area or may reduce the royalty value of any such gas (to any amount not less than the net proceeds of sale thereof, in the field) if the commissioner of public lands shall determine such action to be necessary to the successful operation of the lands for oil or gas purposes or to encouragement of the greatest ultimate recovery of oil or gas or to the promotion or conservation of oil or gas or in the public interest.

This lease shall not expire at the end of the primary term hereof if there is a well capable of producing gas in paying quantities located upon some part of the lands embraced herein, or upon lands pooled or communitized herewith, where such well is shut-in due to the inability of the lessee to obtain a pipeline connection or to market the gas therefrom, and if the lessee timely pays an annual royalty on or before the annual rental paying date next ensuing after the expiration of ninety days from the date said well was shut-in and on or before said rental date thereafter. The payment of said annual royalty shall be considered for all purposes the same as if gas were being produced in paying quantities and upon the commencement of marketing of gas from said well or wells the royalty paid for the lease year in which the gas is first marketed shall be credited upon the royalty payable hereunder to the lessor for such year. The provisions of this section shall also apply where gas is being marketed from said leasehold premises and through no fault of the lessee, the pipeline connection or market is lost or ceases, in which case this lease shall not expire so long as said annual royalty is paid as herein provided. The amount of any annual royalty payable under this section shall equal twice the annual rental due by the lessee under the terms of this lease but not less than three hundred twenty dollars ($320) per well per year; provided, however, that any such annual royalty for any year beginning on or after ten years from the date hereof shall equal four times the annual rental due by the lessee under the terms of this lease but not less than two thousand dollars ($2,000) per well per year; provided further, that no annual royalty shall be payable under this section if equivalent amounts are timely paid pursuant to another lease issued by lessor and if such other lease includes lands communitized with lands granted hereunder for the purpose of prorationally sharing in the shut-in well. Notwithstanding the provisions of this section to the contrary, this lease shall not be continued after five years from the date hereof for any period of more than ten years by the payment of said annual royalty unless, for good cause shown, the commissioner of public lands, in his discretion, grants such a continuance.

3. Lessee agrees to make full settlement on the twentieth day of each month for all royalties due the lessor for the preceding month, under this lease, and to permit the lessor or its agents, at all reasonable hours, to examine lessee's books relating to the production and disposition of oil and gas produced. Lessee further agrees to submit to lessor annually upon forms furnished by lessor, verified reports showing lessee's operations for the preceding year.

4. An annual rental at the rate of $ ...... per acre shall become due and payable to the lessor by the lessee upon each acre of the land above described and then claimed by such lessee and the same shall be due and payable in advance to the lessor on the successive anniversary dates of this lease, but the annual rental on any assignment shall in no event be less than forty dollars ($40.00).

In the event the lessee shall elect to surrender any or all of said acreage, he shall deliver to the lessor a duly executed release thereof and in event said lease has been recorded then he shall upon request furnish and deliver to the lessor a certified copy of a duly recorded release.

5. The lessee may at any time by paying to the lessor all amounts then due as provided herein and the further sum of forty dollars ($40.00), surrender and cancel this lease insofar as the same covers all or any portion of the lands herein leased and be relieved from further obligations or liability hereunder, in the manner as hereinbefore provided. Provided, this surrender clause and the option herein reserved to the lessee shall cease and become absolutely inoperative immediately and concurrently with the institution of any suit in any court of law or equity by the lessee, lessor or any assignee, to enforce this lease, or any of its terms expressed or implied.

6. All payments due hereunder shall be made on or before the day such payment is due, at the office of the commissioner of public lands in Santa Fe, New Mexico.

7. The lessee with the consent of the lessor shall have the rights to assign this lease in whole or in part. Provided, however, that no assignment of an undivided interest in the lease or in any part thereof nor any assignment of less than a legal subdivision shall be recognized or approved by the lessor. Upon approval in writing by the lessor of an assignment, the assignor shall stand relieved from all obligations to the lessor with respect to the lands embraced in the assignment and the lessor shall likewise be relieved from all obligations to the assignor as to such tracts, and the assignee shall succeed to all of the rights and privileges of the assignor with respect to such tracts and shall be held to have assumed all of the duties and obligations of the assignor to the lessor as to such tracts.

8. In the event a well or wells producing oil or gas in paying quantities should be brought in on adjacent land which is draining the leased premises, lessee shall drill such offset well or wells as a reasonably prudent operator would drill under the same or similar circumstances, provided that no such offset well shall be required if compensatory royalties are paid pursuant to an agreement between the lessor and the lessee.

9. The lessee agrees to notify the lessor of the location of each well before commencing drilling thereon, to keep a complete and accurate log of each well drilled and to furnish a copy thereof, verified by some person having actual knowledge of the facts, to the lessor upon the completion of any well, and to furnish the log of any unfinished well at any time when requested to do so by the lessor.

If any lands embraced in this lease shall be included in any deed or contract of purchase outstanding and subsisting issued pursuant to any sale made of the surface of such lands prior to the date of this lease, it is agreed and understood that no drilling operation shall be commenced on any such lands so sold unless and until the lessee shall have filed a good and sufficient bond with the lessor as required by law, to secure the payment for such damage to the livestock, range, water, crops or tangible improvements on such lands as may be suffered by the purchaser holding such deed or contract of purchase, or his successors, by reason of the developments, use and occupation of such lands by such lessee. Provided, however, that no such bond shall be required if such purchaser shall waive the right to require such bond to be given in the manner provided by law.

10. In drilling wells all water-bearing strata shall be noted in the log, and the lessor reserves the right to require that all or any part of the casing shall be left in any nonproductive well when lessor deems it to the interest of the beneficiaries of the lands granted hereunder to maintain said well or wells for water. For such casing so left in wells the lessor shall pay to the lessee the reasonable value thereof.

11. Lessee shall be liable and agree to pay for all damages to the range, livestock, growing crops or improvements caused by lessee's operations on said lands. When requested by the lessor the lessee shall bury pipelines below plow depth.

12. The lessee shall not remove any machinery or fixtures placed on said premises, nor draw the casing from any well unless and until all payments and obligations due the lessor under the terms of this agreement shall have been paid or satisfied. The lessee's right to remove the casing is subject to the provision of Paragraph 10 above.

13. Upon failure or default of the lessee to comply with any of the provisions or covenants hereof, the lessor is hereby authorized to cancel this lease and such cancellation shall extend to and include all rights hereunder as to the whole of the tract so claimed, or possessed by the lessee, but shall not extend to, nor affect the rights of any other lessee or assignee claiming any portion of the lands upon which no default has been made; provided, however, that before any such cancellation shall be made, the lessor shall mail to the lessee so defaulting, by registered or certified mail, addressed to the post office address of such lessee as shown by the records of the state land office, a notice of intention of cancellation specifying the default for which cancellation is to be made, and if within thirty days from the date of mailing said notice the said lessee shall remedy the default specified in said notice, cancellation shall not be made.

14. If this lease shall have been maintained in accordance with the provisions hereof and if at the expiration of the primary term provided for herein oil or gas is not being produced on said land but lessee is then engaged in bona fide drilling or reworking operations thereon, this lease shall remain in full force and effect so long as such operations are diligently prosecuted and, if they result in the production of oil or gas, so long thereafter as oil and gas in paying quantities, or either of them, is produced from said land; provided, however, such operations extending beyond the primary term shall be approved by the lessor upon written application filed with the lessor on or before the expiration of said term, and a report of the status of all of such operations shall be made by the lessee to the lessor every thirty days and a cessation of such operations for more than twenty consecutive days shall be considered as an abandonment of such operations and this lease shall thereupon terminate.

If during the drilling or reworking of any well under this section, lessee loses or junks the hole or well and after diligent efforts in good faith is unable to complete said operations, then within twenty days after the abandonment of said operations, lessee may commence another well within three hundred thirty feet of the lost or junked hole or well and drill the same with due diligence.

Operations commenced and continued as herein provided shall extend this lease as to all lands as to which the same is in full force and effect as of the time said drilling operations are commenced; provided, however, this lease shall be subject to cancellation in accordance with Paragraph 13 hereof for failure to pay rentals or file reports which may become due while operations are being conducted hereunder.

15. Should production of oil and gas or either of them in paying quantities be obtained while this lease is in force and effect and should thereafter cease from any cause after the expiration of five years from the date hereof this lease shall not terminate if lessee commences additional drilling or reworking operations within sixty days after the cessation of such production and shall remain in full force and effect so long as such operations are prosecuted in good faith with no cessation of more than twenty consecutive days, and if such operations result in the production of oil or gas in paying quantities, so long thereafter as oil or gas in paying quantities is produced from said land; provided, however, written notice of intention to commence such operations shall be filed with the lessor within thirty days after the cessation of such production, and a report of the status of such operations shall be made by the lessee to the lessor every thirty days, and the cessation of such operations for more than twenty consecutive days shall be considered as an abandonment of such operations and this lease shall thereupon terminate.

16. Lessees, including their heirs, assigns, agents and contractors shall at their own expense fully comply with all laws, regulations, rules, ordinances and requirements of the city, county, state, federal authorities and agencies, in all matters and things affecting the premises and operations thereon which may be enacted or promulgated under the governmental police powers pertaining to public health and welfare, including but not limited to conservation, sanitation, aesthetics, pollution, cultural properties, fire and ecology. Such agencies are not to be deemed third party beneficiaries hereunder, however, this clause is enforceable by the lessor in any manner provided in this lease or by law.

17. Should lessor desire to exercise its rights to take in-kind its royalty share of oil, gas or associated substances or purchase all or any part of the oil, gas or associated substances produced from the lands covered by this lease, the lessee hereby irrevocably consents to the lessor exercising its right. Such consent is a consent to the termination of any supplier/purchaser relationship between the lessor and the lessee deemed to exist under federal regulations. Lessee further agrees that it will require any purchaser of oil, gas or associated substances to likewise waive any such rights.

18. Lessor reserves a continuing option to purchase at any time and from time to time, at the market price prevailing in the area on the date of purchase, all or any part of the minerals (oil and gas) that will be produced from the lands covered by this lease.

19. Lessor reserves the right to execute leases for geothermal resource development and operation thereon; the right to sell or dispose of the geothermal resources of such lands; and the right to grant rights of way and easements for these purposes.

20. All terms of this agreement shall extend to and bind the heirs, executors, administrators, successors and assigns of the parties hereto.

In witness whereof, the party of the first part has hereunto signed and caused its name to be signed by its commissioner of public lands thereunto duly authorized, with the seal of his office affixed, and the lessee has signed this agreement the day and year first above written.

STATE OF NEW MEXICO

By .............................................................

Commissioner of Public Lands, Lessor

......................................................(Seal)."

Lessee

End Form

History: 1978 Comp., 19-10-4.2, enacted by Laws 1985, ch. 195, 4.



Section 19-10-4.3 - Development form of lease; premium restricted land.

19-10-4.3. Development form of lease; premium restricted land.

The following form is designed as the "Development Form." It may be used by the commissioner for oil and gas leases on lands classified as restricted lands and categorized as Premium:

"Lease No. ......

Application No. ......

OIL AND GAS LEASE

(Development Form)

This agreement, dated ...... , 19 ... , between the state of New Mexico, acting by and through its commissioner of public lands, hereinafter called the "lessor", and .................................., whose address is ..........................................., hereinafter called the "lessee",

Witnesseth:

Whereas, the lessee has filed in the office of the commissioner of public lands an application for an oil and gas lease covering the lands hereinafter described and has tendered therewith the required first payment; and

Whereas, all of the requirements of law relative to the application and tender have been duly complied with;

Therefore, in consideration of the premises as well as the sum of ............ dollars ($ ......), the same being the amount of the tender above mentioned, and the further sum of $ ...... filing fee, and of the covenants and agreements hereinafter contained, the lessor does hereby grant, demise, lease and let unto the said lessee, exclusively, for the sole and only purpose of exploration, development and production of oil or gas (including carbon dioxide and helium), or both thereon and therefrom with the right to own all oil and gas so produced and saved therefrom and not reserved as royalty by the lessor under the terms of this lease, together with rights-of-way, easements and servitudes for pipelines, telephone lines, tanks, power houses, stations, gasoline plants and fixtures for producing, treating and caring for such products and housing and boarding employees and any and all rights and privileges necessary, incident to or convenient for the economical operation of said land, for oil and gas, with right for such purposes to the free use of oil, gas, casing-head gas or water from said lands, but not from lessor's water wells, and with the rights of removing either during or after the term hereof, all and any improvements placed or erected on the premises by the lessee, including the right to pull all casing, subject, however, to the covenants and conditions hereinafter set out, the following described land situated in the county of ............, state of New Mexico, and more particularly described as follows:

Line

SUBDIVISION

Sec.

Twp.

Rge.

Acres

Institution

1

2

3

4

5

6

7

Said lands having been awarded to lessee and designated as Tract No. ...... at a public sale held by the commissioner of public lands on ......, 19 ...

To have and to hold said land, and all the rights and privileges granted hereunder, to and unto the lessee for a primary term of five years from the date hereof, and as long thereafter as oil and gas, or either of them, is produced in paying quantities from said land by lessee, subject to all of the terms and conditions as hereinafter set forth.

In consideration of the premises, the parties covenant and agree as follows:

1. Subject to the free use without royalty, as hereinbefore provided, the lessee shall pay the lessor as royalty ...... (not less than three-sixteenths nor more than one-fifth) part of the oil produced and saved from the leased premises or the cash value thereof, at the option of the lessor, such value to be the price prevailing the day oil is run into a pipeline, if the oil be run into a pipeline, or into storage tanks, if the oil is stored.

2. Subject to the free use without royalty, as hereinbefore provided, at the option of the lessor at any time and from time to time, the lessee shall pay the lessor as royalty ...... (not less than three-sixteenths nor more than one-fifth) part of the gas produced and saved from the leased premises, including casing-head gas. Unless said option is exercised by lessor, the lessee shall pay the lessor as royalty ...... (not less than three-sixteenths nor more than one-fifth) of the cash value of the gas, including casing-head gas, produced and saved from the leased premises and marketed or utilized, such value to be equal to the net proceeds derived from the sale of such gas in the field; provided, however, the cash value for royalty purposes of carbon dioxide gas and of hydrocarbon gas delivered to a gasoline plant for extraction of liquid hydrocarbons shall be equal to the net proceeds derived from the sale of such gas, including any liquid hydrocarbons recovered therefrom.

Notwithstanding the foregoing provisions, the lessor may require the payment of royalty for all or any part of the gas produced and saved under this lease and marketed or utilized at a price per m.c.f. equal to the maximum price being paid for gas of like kind and quality and under like conditions in the same field or area or may reduce the royalty value of any such gas (to any amount not less than the net proceeds of sale thereof, in the field) if the commissioner of public lands shall determine such action to be necessary to the successful operation of the lands for oil or gas purposes or to encouragement or [of] the greatest ultimate recovery of oil or gas or to the promotion or conservation of oil or gas or in the public interest.

This lease shall not expire at the end of the primary term hereof if there is a well capable of producing gas in paying quantities located upon some part of the lands embraced herein, or upon lands pooled or communitized herewith, where such well is shut-in due to the inability of the lessee to obtain a pipeline connection or to market the gas therefrom, and if the lessee timely pays an annual royalty on or before the annual rental paying date next ensuing after the expiration of ninety days from the date said well was shut-in and on or before said rental date thereafter. The payment of said annual royalty shall be considered for all purposes the same as if gas were being produced in paying quantities and upon the commencement of marketing of gas from said well or wells the royalty paid for the lease year in which the gas is first marketed shall be credited upon the royalty payable hereunder to the lessor for such year. The provisions of this section shall also apply where gas is being marketed from said leasehold premises and through no fault of the lessee, the pipeline connection or market is lost or ceases, in which case this lease shall not expire so long as said annual royalty is paid as herein provided. The amount of any annual royalty payable under this section shall equal twice the annual rental due by the lessee under the terms of this lease but not less than three hundred twenty dollars ($320) per well per year; provided, however, that any such annual royalty for any month beginning on or after ten years from the date hereof shall equal four times the annual rental due by the lessee under the terms of this lease but not less than two thousand dollars ($2,000) per well per year; provided further, that no annual royalty shall be payable under this section if equivalent amounts are timely paid pursuant to another lease issued by lessor and if such other lease includes lands communitized with lands granted hereunder for the purpose of prorationally sharing in the shut-in well. Notwithstanding the provisions of this section to the contrary, this lease shall not be continued after five years from the date hereof for any period of more than ten years by the payment of said annual royalty unless, for good cause shown, the commissioner of public lands, in his discretion, grants such a continuance.

3. Lessee agrees to make full settlement on the twentieth day of each month for all royalties due the lessor for the preceding month, under this lease, and to permit the lessor or its agents, at all reasonable hours, to examine lessee's books relating to the production and disposition of oil and gas produced. Lessee further agrees to submit to lessor annually upon forms furnished by lessor, verified reports showing lessee's operations for the preceding year.

4. An annual rental at the rate of $ ...... per acre shall become due and payable to the lessor by the lessee, upon each acre of the land above described and then claimed by such lessee and the same shall be due and payable in advance to the lessor on the successive anniversary dates of this lease, but the annual rental on any assignment shall in no event be less than forty dollars ($40.00).

In the event the lessee shall elect to surrender any or all of said acreage, he shall deliver to the lessor a duly executed release thereof and in event said lease has been recorded then he shall upon request furnish and deliver to the lessor a certified copy of a duly recorded release.

5. The lessee may at any time by paying to the lessor all amounts then due as provided herein and the further sum of forty dollars ($40.00), surrender and cancel this lease insofar as the same covers all or any portion of the lands herein leased and be relieved from further obligations or liability hereunder, in the manner as hereinbefore provided. Provided, this surrender clause and the option herein reserved to the lessee shall cease and become absolutely inoperative immediately and concurrently with the institution of any suit in any court of law or equity by the lessee, lessor or any assignee, to enforce this lease, or any of its terms expressed or implied.

6. All payments due hereunder shall be made on or before the day such payment is due, at the office of the commissioner of public lands in Santa Fe, New Mexico.

7. The lessee with the consent of the lessor shall have the rights to assign this lease in whole or in part. Provided, however, that no assignment of an undivided interest in the lease or in any part thereof nor any assignment of less than a legal subdivision shall be recognized or approved by the lessor. Upon approval in writing by the lessor of an assignment, the assignor shall stand relieved from all obligations to the lessor with respect to the lands embraced in the assignment and the lessor shall likewise be relieved from all obligations to the assignor as to such tracts, and the assignee shall succeed to all of the rights and privileges of the assignor with respect to such tracts and shall be held to have assumed all of the duties and obligations of the assignor to the lessor as to such tracts.

8. In the event a well or wells producing oil or gas in paying quantities should be brought in on adjacent land which is draining the leased premises, lessee shall drill such offset well or wells as a reasonably prudent operator would drill under the same or similar circumstances, provided that no such offset well shall be required if compensatory royalties are paid pursuant to an agreement between the lessor and the lessee.

9. The lessee agrees to notify the lessor of the location of each well before commencing drilling thereon, to keep a complete and accurate log of each well drilled and to furnish a copy thereof, verified by some person having actual knowledge of the facts, to the lessor upon the completion of any well, and to furnish the log of any unfinished well at any time when requested to do so by the lessor.

If any lands embraced in this lease shall be included in any deed or contract of purchase outstanding and subsisting issued pursuant to any sale made of the surface of such lands prior to the date of this lease, it is agreed and understood that no drilling operation shall be commenced on any such lands so sold unless and until the lessee shall have filed a good and sufficient bond with the lessor as required by law, to secure the payment for such damage to the livestock, range, water, crops or tangible improvements on such lands as may be suffered by the purchaser holding such deed or contract of purchase, or his successors, by reason of the developments, use and occupation of such lands by such lessee. Provided, however, that no such bond shall be required if such purchaser shall waive the right to require such bond to be given in the manner provided by law.

10. In drilling wells, all water-bearing strata shall be noted in the log, and the lessor reserves the right to require that all or any part of the casing shall be left in any nonproductive well when lessor deems it to the interest of the beneficiaries of the lands granted hereunder to maintain said well or wells for water. For such casing so left in wells the lessor shall pay to the lessee the reasonable value thereof.

11. Lessee shall be liable and agree to pay for all damages to the range, livestock, growing crops or improvements caused by lessee's operations on said lands. When requested by the lessor the lessee shall bury pipelines below plow depth.

12. The lessee shall not remove any machinery or fixtures placed on said premises, nor draw the casing from any well unless and until all payments and obligations due the lessor under the terms of this agreement shall have been paid or satisfied. The lessee's right to remove the casing is subject to the provision of Paragraph 10 above.

13. Upon failure or default of the lessee to comply with any of the provisions or covenants hereof, the lessor is hereby authorized to cancel this lease and such cancellation shall extend to and include all rights hereunder as to the whole of the tract so claimed, or possessed by the lessee, but shall not extend to, nor affect the rights of any other lessee or assignee claiming any portion of the lands upon which no default has been made; provided, however, that before any such cancellation shall be made, the lessor shall mail to the lessee, so defaulting, by registered or certified mail, addressed to the post office address of such lessee as shown by the records of the state land office, a notice of intention of cancellation specifying the default for which cancellation is to be made, and if within thirty days from the date of mailing said notice the said lessee shall remedy the default specified in said notice, cancellation shall not be made.

14. If this lease shall have been maintained in accordance with the provisions hereof and if at the expiration of the primary term provided for herein oil or gas is not being produced on said land but lessee is then engaged in bona fide drilling or reworking operations thereon, this lease shall remain in full force and effect so long as such operations are diligently prosecuted and, if they result in the production of oil or gas, so long thereafter as oil and gas in paying quantities, or either of them, is produced from said land; provided, however, such operations extending beyond the primary term shall be approved by the lessor upon written application filed with the lessor on or before the expiration of said term, and a report of the status of all of such operations shall be made by the lessee to the lessor every thirty days and a cessation of such operations for more than twenty consecutive days shall be considered as an abandonment of such operations and this lease shall thereupon terminate.

If during the drilling or reworking of any well under this section, lessee loses or junks the hole or well and after diligent efforts in good faith is unable to complete said operations, then within twenty days after the abandonment of said operations, lessee may commence another well within three hundred thirty feet of the lost or junked hole or well and drill the same with due diligence.

Operations commenced and continued as herein provided shall extend this lease as to all lands as to which the same is in full force and effect as of the time said drilling operations are commenced; provided, however, this lease shall be subject to cancellation in accordance with Paragraph 13 hereof for failure to pay rentals or file reports which may become due while operations are being conducted hereunder.

15. Should production of oil and gas or either of them in paying quantities be obtained while this lease is in force and effect and should thereafter cease from any cause after the expiration of five years from the date hereof, this lease shall not terminate if lessee commences additional drilling or reworking operations within sixty days after the cessation of such production and shall remain in full force and effect so long as such operations are prosecuted in good faith with no cessation of more than twenty consecutive days, and if such operations result in the production of oil or gas in paying quantities, so long thereafter as oil or gas in paying quantities is produced from said land; provided, however, written notice of intention to commence such operations shall be filed with the lessor within thirty days after the cessation of such production, and a report of the status of such operations shall be made by the lessee to the lessor every thirty days, and the cessation of such operations for more than twenty consecutive days shall be considered as an abandonment of such operations and this lease shall thereupon terminate.

16. Lessees, including their heirs, assigns, agents and contractors shall at their own expense fully comply with all laws, regulations, rules, ordinances and requirements of the city, county, state, federal authorities and agencies, in all matters and things affecting the premises and operations thereon which may be enacted or promulgated under the governmental police powers pertaining to public health and welfare, including but not limited to conservation, sanitation, aesthetics, pollution, cultural properties, fire and ecology. Such agencies are not to be deemed third party beneficiaries hereunder, however this clause is enforceable by the lessor in any manner provided in this lease or by law.

17. Should lessor desire to exercise its rights to take in-kind its royalty share of oil, gas or associated substances or purchase all or any part of the oil, gas or associated substances produced from the lands covered by this lease, the lessee hereby irrevocably consents to the lessor exercising its right. Such consent is a consent to the termination of any supplier/purchaser relationship between the lessor and the lessee deemed to exist under federal regulations. Lessee further agrees that it will require any purchaser of oil, gas or associated substances to likewise waive any such rights.

18. Lessor reserves a continuing option to purchase at any time and from time to time, at the market price prevailing in the area on the date of purchase, all or any part of the minerals (oil and gas) that will be produced from the lands covered by this lease.

19. Lessor reserves the right to execute leases for geothermal resource development and operation thereon; the right to sell or dispose of the geothermal resources of such lands; and the right to grant rights-of-way and easements for these purposes.

20. All terms of this agreement shall extend to and bind the heirs, executors, administrators, successors and assigns of the parties hereto.

In witness whereof, the party of the first part has hereunto signed and caused its name to be signed by its commissioner of public lands thereunto duly authorized, with the seal of his office affixed, and the lessee has signed this agreement the day and year first above written.

STATE OF NEW MEXICO

By .............................................................

Commissioner of Public Lands, Lessor

......................................................(Seal)."

Lessee

End Form

History: 1978 Comp., 19-10-4.3, enacted by Laws 1985, ch. 195, 5.



Section 19-10-5 - Existing leases; stipulation.

19-10-5. Existing leases; stipulation.

A. The owners of any oil and gas lease issued by the commissioner of public lands before the effective date of this section, other than a five year lease, and maintained in good standing according to the terms and conditions thereof and all applicable statutes and regulations, may, in accordance with regulations prescribed by the commissioner, enter into a stipulation making the terms and conditions of the lease form prescribed by Section 19-10-4.1 NMSA 1978, a part of any such existing lease, the same as if the lease form had been the original; provided, however, that no such stipulation shall be effective or binding on any of the parties until each and every working interest owner and record owner of the original lease or approved assignment thereof has signed the stipulation.

B. The owners of any five year oil and gas lease issued by the commissioner of public lands before the effective date of this section and maintained in good standing according to the terms and conditions thereof and all applicable statutes and regulations, may, in accordance with regulations prescribed by the commissioner, enter into a stipulation making the terms and conditions of the lease form prescribed by Section 19-10-4.2 NMSA 1978 a part of any such existing lease, the same as if the lease form had been the original; provided, however, that no such stipulation shall be effective or binding on any of the parties until each and every working interest owner and record owner of the original lease or approved assignment has signed the stipulation.

History: 1978 Comp., 19-10-5, enacted by Laws 1985, ch. 195, 6.



Section 19-10-5.1 - Amendment of lease to lower royalty rate for oil wells under certain conditions.

19-10-5.1. Amendment of lease to lower royalty rate for oil wells under certain conditions.

A. The record owner of an oil and gas lease issued by the commissioner of public lands whose lease is maintained in good standing according to the terms and conditions of the lease and all applicable statutes and regulations may apply to the commissioner for an amendment to the lease for the purpose of changing the royalty rate on oil produced from a specified oil well.

B. An application for a change in royalty rate shall be on a form prescribed by the commissioner of public lands and shall be accompanied by an application fee. The application shall:

(1) show that an oil well has produced oil attributable to the lease premises and:

(a) if the production is from formations shallower than five thousand feet, has produced less than an average of three barrels of oil per day during the preceding twelve months and has not averaged over five barrels of oil per day for any month during the preceding twelve months; or

(b) if the production is from formations five thousand feet deep or deeper, has produced less than an average of six barrels of oil per day during the preceding twelve months and has not averaged over ten barrels of oil per day for any month during the preceding twelve months; and

(2) include a statement that to the best of the applicant's knowledge and experience the well is not capable of sustained production over the production limits specified in Paragraph (1) of this subsection.

C. Upon receipt of an application, the commissioner of public lands shall review the information submitted as well as other independent information obtainable by the commissioner and shall agree to amend the lease to a lower royalty rate for oil produced from the oil well if, in his sole discretion, he finds that:

(1) the operator has taken reasonable steps to minimize his costs of operating the oil well;

(2) the oil well will likely be plugged and abandoned in the near future, with a resulting loss of reserves, if operating costs are not reduced further;

(3) the oil well will produce for a longer period, and the amount of oil produced will ultimately be larger, if the royalty rate is lowered; and

(4) a lower royalty rate will actually maximize revenue to the trust beneficiaries.

D. Any lower royalty rate agreed to under this section shall be equal to five percent and shall be valid for a period of three years, after which time the record owner of the oil and gas lease issued by the commissioner of public lands may submit a request for extension.

E. The commissioner of public lands may promulgate regulations necessary to implement the provisions of this section.

F. The commissioner of public lands shall provide a cost-benefit analysis of the provisions of this section by December 1 of each year to the legislature and the governor.

History: Laws 1994, ch. 105, 1; 1999, ch. 65, 1.



Section 19-10-6 - Shut-in oil wells; conditions.

19-10-6. Shut-in oil wells; conditions.

A. If, after notice and public hearing, the commissioner finds that because of a severe reduction in the price of oil the beneficiaries of state trust lands are ultimately better served if oil wells are allowed to be temporarily shut in rather than produced at a low price, he may promulgate a regulation which allows such wells to be shut in.

B. Any regulation promulgated under Subsection A of this section shall automatically expire two years from its effective date unless it is either extended by the commissioner after a subsequent notice and public hearing or terminated sooner by a subsequent regulation of the commissioner after finding that the price of oil is no longer severely reduced; provided, that any such termination shall not be effective until thirty days after the commissioner has by certified mail sent notice of the prospective termination to each lessee whose lease is being extended by the operation of this section.

C. Any oil and gas lease issued by the commissioner of public lands and maintained in good standing according to the terms and conditions thereof and all applicable statutes and regulations shall not expire if:

(1) there is, currently in effect, a regulation promulgated under Subsection A of this section;

(2) there is a well capable of producing oil located upon some part of the lands included in the lease and such well is shut in because of the severe reduction in the price of oil;

(3) the lessee timely notifies the commissioner in writing within thirty days of the date the well is first shut in; and

(4) the lessee timely pays an annual shut-in royalty within ninety days from the date the well was first shut in and thereafter before each anniversary of the date the well was first shut in. The amount of the shut-in royalty shall be twice the annual rental due by the lessee under the terms of the lease but not less than three hundred twenty dollars ($320) per well per year. If the other requirements of this subsection are satisfied, the timely payment of the shut-in royalty shall be considered for all purposes the same as if oil were being produced in paying quantities until the next anniversary of the date the well was first shut in.

History: 1978 Comp., 19-10-6, enacted by Laws 1987, ch. 173, 1.



Section 19-10-7 - Exploratory form of lease; different term of years.

19-10-7. Exploratory form of lease; different term of years.

A. When issuing an oil and gas lease on the exploratory lease form, if the conditions of the tract subject to the lease are such that a different term of years for the lease is warranted, the commissioner in his discretion may issue the lease for a primary term of five years with no secondary term.

B. Any deviations from the lease form set forth in Section 19-10-4.1 NMSA 1978 pursuant to Subsection A of this section shall be specified in the notice of the lease sale as required under Section 19-10-17 NMSA 1978.

History: 1978 Comp., 19-10-7, enacted by Laws 1987, ch. 173, 2.



Section 19-10-8 - Extension of terms of leases.

19-10-8. [Extension of terms of leases.]

In all cases where public lands under the jurisdiction of the commissioner of public lands are under lease for oil and gas and are concurrently leased for other minerals, and exploration or development operations under the oil and gas lease are incompatible with the exploration or mining operations under the mining lease and will result in waste of either oil and gas or minerals unless operations under the oil and gas lease are temporarily suspended, the commissioner of public lands may, from time to time, as to all or part of the lands, by legal subdivisions, waive compliance with the express or implied exploratory, drilling, development or production requirements, or may extend the term of the oil and gas lease for a period of time sufficient to permit the removal of the minerals and for subsidence of the ground if necessary.

Provided, however, no waiver or extension of term of the lease shall be for more than five years at any one time and shall be effective only upon written order of the commissioner of public lands. Provided, further, the order shall specify the oil and gas and mineral lease numbers and the legal subdivision affected and shall not be effective until posted on the official land office bulletin board for a period of at least fifteen days.

History: 1953 Comp., 7-11-3.2, enacted by Laws 1961, ch. 93, 1.



Section 19-10-9 - Existing leases; stipulation to bring helium gas within terms.

19-10-9. [Existing leases; stipulation to bring helium gas within terms.]

Any owner of an oil and gas lease heretofore issued by the commissioner of public lands and maintained in good standing according to the terms and conditions thereof and all applicable statutes and regulations may, in accordance with regulations prescribed by the commissioner of public lands, enter into a stipulation bringing helium gas within the terms of any such existing lease, the same as if helium gas had been covered by the lease agreement from the date it was first entered into.

History: 1953 Comp., 7-11-3.3, enacted by Laws 1963, ch. 151, 2.



Section 19-10-11 - Statement with royalty payment; inspection of books; state's lien for unpaid royalty; log; specimen of drill cuttings.

19-10-11. [Statement with royalty payment; inspection of books; state's lien for unpaid royalty; log; specimen of drill cuttings.]

The lessee shall be required to submit to the commissioner of public lands with each and every royalty payment, a correct statement showing the amount of oil or gas produced and saved since the last report and the market value thereof, except oil and gas used in developing and operating said lease. All books and accounts of the lessee pertaining to the production, transportation and marketing of the output from the leased lands shall be open to the examination and inspection at all reasonable hours by the commissioner of public lands or his representative. The value of any unpaid royalty, and any sum due the state upon any lease, shall become a prior lien upon the production from the leased premises and the improvements situated thereon. The lessee shall furnish to the commissioner of public lands, as and when called for by him, a full, accurate and complete log, and also a complete specimen of drill cuttings of any and all wells drilled by lessee on the leased lands.

History: Laws 1925, ch. 137, 4; C.S. 1929, 132-422; 1941 Comp., 8-1104; 1953 Comp., 7-11-5.



Section 19-10-12 - New lease or extension where no discovery made; preference right; conditions.

19-10-12. [New lease or extension where no discovery made; preference right; conditions.]

The legal owners of all leases issued by the commissioner of public lands prior to the effective date of this amendment, containing provision, or provisions, for preference right to a new lease, or extension of the term thereof upon the expiration of the initial five-year term, and where valuable discoveries of the oil and gas have not been made, shall have an absolute preference right to such new lease or extension, upon the terms and conditions provided in such leases without paying a bonus therefor, and in the exercise of such preference right the provisions of Chapter 125 of the 1929 Session Laws [19-10-1, 19-10-12 to 19-10-25 NMSA 1978], and of this act [19-10-1, 19-10-12, 19-10-15 to 19-10-18, 19-10-22 NMSA 1978] relating to sales made upon competitive bidding by sealed bids, or at public auction, shall not apply in any case, but all such renewals, extensions or new leases made pursuant to such preference rights shall be only for a term of five years and as long thereafter as oil and gas in paying quantities, or either of them, is produced from the leased premises, and without further preference right to renewal or extension for successive terms.

History: Laws 1929, ch. 125, 3; C.S. 1929, 132-403; Laws 1931, ch. 18, 3; 1941 Comp., 8-1105; 1953 Comp., 7-11-6.



Section 19-10-13 - Assignment of leases; procedure; effect.

19-10-13. [Assignment of leases; procedure; effect.]

All leases issued under the provisions of this act [19-10-1, 19-10-12 to 19-10-25 NMSA 1978] shall be assignable in whole or in part; provided, however, that no assignment of an undivided interest in the lease or any part thereof, or any assignment of less than a legal subdivision shall be recognized or approved by the commissioner. The term "legal subdivision" as used in this act shall be construed in its ordinary sense as used and recognized in the general land office of the United States and in the state land office of New Mexico. The assignments provided for herein shall be executed and acknowledged in the manner prescribed for conveyance of real estate in this state and shall be filed in triplicate in the office of the commissioner who shall retain two copies of the said assignment in his office as a public record and shall record one of same in permanent form in his office as a public record and shall return one of the duplicate copies to the person entitled thereto. The approval of the commissioner shall be noted upon all copies of the said assignment. The commissioner shall prescribe the form to be used for such assignments and shall fix a reasonable fee for the filing, recording and approval of same. The commissioner shall have the right to refuse approval of any assignment not executed in proper form or by the proper person or persons, or when the lease is not in good standing as to the assigned tracts, or when litigation is pending affecting the lease or the interest of any person therein. Upon approval by the commissioner of an assignment the assignor shall stand relieved from all obligations to the state with respect to the lands embraced in the assignment and the state shall likewise be relieved from all obligations to the assignor as to such tract or tracts, and thereupon the assignee shall succeed to all of the rights and privileges of the assignor with respect to such tracts and shall be held to have assumed all of the duties and obligations of the assignor to the state as to such tracts. Provided, however, the record owner of any oil and gas lease may enter into any contract for the development of the leasehold premises or any portion thereof, or may create overriding royalties or obligations payable out of production, or enter into any other agreements with respect to the development of the leasehold premises or disposition of the production therefrom, and it shall not be necessary for any such contracts, agreements or other instruments to be approved by the commissioner of public lands; but nothing herein contained shall relieve the record title owner of such lease from complying with any of the terms or provisions thereof, and the commissioner shall look solely and only to such record owner for compliance therewith, and in any controversy respecting any such contracts, agreements or other instruments entered into by such lessee with other persons the state of New Mexico or the commissioner of public lands shall not be a necessary party. All such contracts and other instruments may be filed either in the office of the commissioner of public lands or recorded in the office of the county clerk of the county where the lands are situated, and the filing or recording thereof shall constitute notice to all the world of the existence and contents of the instruments so filed or recorded. The commissioner may prescribe a reasonable fee for the filing of such instruments in the office of the commissioner of public lands.

The discovery of oil or gas upon lands embraced in any state lease shall continue such lease as to all of the lands embraced therein for as long thereafter as oil and gas in paying quantities or either of them is being produced in accordance with the provisions thereof regardless of any assignment of all or any portion of the lease which may have been made prior or subsequent to the discovery of such production.

History: Laws 1929, ch. 125, 4; C.S. 1929, 132-404; Laws 1939, ch. 234, 1; 1941 Comp., 8-1106; Laws 1951, ch. 161, 1; 1953 Comp., 7-11-7.



Section 19-10-14 - Application for lease; form; deposit; appraisement.

19-10-14. [Application for lease; form; deposit; appraisement.]

Applications for the issuance of any lease authorized by this act [19-10-1, 19-10-12 to 19-10-25 NMSA 1978] shall be executed under oath by the applicant or by his agent or attorney duly authorized in writing, or by any officer or attorney in fact of the corporation if the application be made by a corporation. The application shall be accompanied by the amount offered by the applicant as the bonus, if any, and rental for the first year. The form of the application shall be prescribed by the commissioner and all applications shall contain a description of the lands by legal subdivisions upon which the lease is desired, together with such data and information concerning development on and in the vicinity of the lands as may reasonably be required by the commissioner. The commissioner may also require any applicant for a lease to file in the office of the commissioner an appraisement in such form as the commissioner may require, showing the value of the lands for oil and gas purposes, such appraisement to be made under oath by one or more disinterested persons having personal knowledge of the facts set forth in the appraisement. The commissioner shall not be bound by the statements contained in any such application or appraisement. No lease shall be issued without the filing of an application therefor as prescribed herein, and no lease shall be issued for less than the amount offered by the applicant as a bonus, if any, and rental for the first year, and if an appraisement of the land for oil and gas purposes be required as provided herein, then no lease shall issue for less than the value of same as shown by such appraisement.

History: Laws 1929, ch. 125, 5; C.S. 1929, 132-405; 1941 Comp., 8-1107; 1953 Comp., 7-11-8.



Section 19-10-15 - Rental; limits; first year; rental districts; alteration; maximum size of lease; rent where lease crosses district line.

19-10-15. [Rental; limits; first year; rental districts; alteration; maximum size of lease; rent where lease crosses district line.]

All leases issued by the commissioner of public lands shall provide for an annual rental to be paid by the lessee, the amount thereof to be fixed by the commissioner, but in no case shall the same be less than five cents [($.05)] nor more than one dollar [($1.00)] per acre, except during the secondary term of the leases provided for herein; provided the first year's rental for any lease, except leases issued pursuant to relinquishment under Section 8 [19-10-22 NMSA 1978] of this act, shall not be less than one hundred dollars ($100).

It shall be the duty of the commissioner to classify and divide all state lands subject to lease hereunder, into districts to be known as "rental" districts, and thereupon prescribe the rental per acre to be paid under leases to be made upon lands in the respective rental districts, and upon such division shall post in a conspicuous place in the state land office a description of such districts and the rental prevailing in each; provided, however, the commissioner may, from time to time, alter or change the boundaries of such districts, or redistrict all of said lands, and increase or diminish the rental prevailing in each, but any change in the boundaries of the districts, or amount of rental, shall not become effective until ten days after giving notice thereof by posting a description, or list, of such changes, in a conspicuous place in the state land office.

Not more than six thousand, four hundred (6,400) acres of land may be embraced within any one lease, and where part of the lands in any lease are situated in one rental district and part thereof in another, or other districts, the lessee shall be required to pay the rental prevailing in the district wherein part of the lands affected are situated having the highest rental.

History: Laws 1929, ch. 125, 6; C.S. 1929, 132-406; Laws 1931, ch. 18, 4; 1941 Comp., 8-1108; 1953 Comp., 7-11-9.



Section 19-10-16 - Restricted districts; method of leasing; added area; notice; rental.

19-10-16. [Restricted districts; method of leasing; added area; notice; rental.]

There is hereby created a restricted district comprising townships 3 to 15 south inclusive, ranges 34 to 39 east inclusive; townships 16 to 20 south inclusive, ranges 28 to 39 east inclusive; and townships 21 to 26 south inclusive, ranges 34 to 39 east inclusive, N.M.P.M. No oil and gas leases upon any state lands within said restricted district shall be made except upon competitive bidding by sealed bids or at public auction as hereafter provided. No lands within the boundaries of said restricted district shall be eliminated therefrom by the commissioner, but the commissioner may, from time to time, when in his judgment the interest of the state requires such action, extend the boundaries thereof and create other restricted districts, or areas, within which oil and gas leases may be made only upon competitive bidding by sealed bids or at public auction. Notice of the extension of the boundaries of said district, or of the creation of other districts, shall be given in the same manner as provided for giving notice of change in rental districts, as provided by Section 4 [19-10-15 NMSA 1978] of this act. Nothing contained in this act [19-10-1, 19-10-12, 19-10-15 to 19-10-18, 19-10-22 NMSA 1978] shall be construed as requiring a uniform annual rental to prevail over the entire area embraced in any restricted district. The commissioner may, when it is deemed for the best interests of the state, fix the annual rental to be paid under the terms of each lease covering lands in any restricted district at the time notice of sale thereof is given, as hereinafter provided, without regard to the rental prevailing in the district in which the lands offered for lease are situated, and in such cases the provisions of Section 4 [19-10-15 NMSA 1978] hereof, except those relating to the maximum and minimum rental, shall not apply.

History: Laws 1929, ch. 125, 7; C.S. 1929, 132-407; Laws 1931, ch. 18, 5; 1941 Comp., 8-1109; 1953 Comp., 7-11-10.



Section 19-10-17 - Public sale of restricted district leases; time; regulations; notice; minimum bonus; sealed bids or public auction authorized; site of sale; publication of notice; rejection of bids; completion of transaction.

19-10-17. Public sale of restricted district leases; time; regulations; notice; minimum bonus; sealed bids or public auction authorized; site of sale; publication of notice; rejection of bids; completion of transaction.

A. The commissioner shall hold a public sale of oil and gas leases upon lands which may be open to lease and embraced within the restricted district or districts created and which may be created under Section 19-10-16 NMSA 1978 on the third Tuesday of each month or on the next business day following, where the third Tuesday falls on a legal holiday, and shall offer for lease such lands in designated tracts to the highest and best bidder. All sales of leases upon competitive bidding or a public auction shall be governed by regulations issued by the commissioner not in conflict with the provisions of Chapter 19, Article 10 NMSA 1978. Notice of such sales shall be given by posting in a conspicuous place in the state land office, not less than ten days before the date of sale, a notice of the sale specifying the day and hour when and the place where the sale will be held and specifying the following for each tract to be offered for lease:

(1) a description of the lands;

(2) the form of lease to be used;

(3) the royalty rate; and

(4) the annual rental per acre to be paid.

B. The commissioner may, when it is deemed to be for the best interests of the beneficiaries of such lands, also specify a minimum bonus to be paid for the leases upon the respective tracts, and, when so specified, the bonus shall be paid in addition to the first year's rental. The notice shall also contain such other information as the commissioner may deem advisable or necessary. Sales may be conducted through sealed bids or at public auction or by both methods combined, but the method of conducting each sale shall be stated in the notice of sale required pursuant to this section. Sales may be held at the option of the commissioner either in the office of the commissioner or at the county seat of the county in which the lands, or the greater part thereof, are situated or such other place within the state as the commissioner may designate in the notice of public auction provided for in this section. The commissioner is authorized to give such additional notice of the sales, either by publication in newspapers or by mailing copies of the notice of sale to interested persons, firms or corporations, as he may deem necessary to give proper publicity thereto. The commissioner shall have the right to reject all bids received at any sale for the lease upon any tract but shall not reject any bids made in conformity with the regulations and provisions of Chapter 19, Article 10 NMSA 1978 without rejecting all bids applicable to the same tract of land. Leases sold at sales as provided in this section shall be awarded to the respective bidders offering the largest bonus, which shall be paid in addition to the first year's rental, or, where a minimum bonus is not specified and no offer of a bonus is received, to the bidder offering the rental specified in the notice of sale which, for the first year, shall not be less than one hundred dollars ($100) for each lease as provided in Section 19-10-15 NMSA 1978. Where two or more sealed bids making the same offer for the same tract are received, the commissioner shall award the lease in accordance with such regulations as he may prescribe. The successful bidders shall file proper applications for the leases purchased and shall complete the payment of any balance due on their bids before the closing of the office of the commissioner on the day of the sale.

History: Laws 1929, ch. 125, 8; C.S. 1929, 132-408; Laws 1931, ch. 18, 6; 1941 Comp., 8-1110; Laws 1953, ch. 45, 1; 1953 Comp., 7-11-11; Laws 1981, ch. 97, 1; 1985, ch. 195, 7.



Section 19-10-18 - No bids made; subsequent lease.

19-10-18. No bids made; subsequent lease.

A. If no bid is received for any lease offered by notice of sale as provided in Section 19-10-17 NMSA 1978 on a tract classified as restricted and categorized as regular, then the tract or tracts upon which no bids are received may be leased by the commissioner to the first applicant for the respective tracts any time within ten days after the sale at not less than the minimum amount of rental and bonus, if any, specified in the notice of sale.

B. If no bid is received for any lease offered by notice of sale as provided herein on a tract classified as restricted and categorized as premium, then the tract or tracts upon which no bids are received may be reoffered for lease by the commissioner at some subsequent sale or may be offered for lease at some subsequent sale, as a restricted tract or tracts, categorized as regular.

History: Laws 1929, ch. 125, 9; C.S. 1929, 132-409; Laws 1931, ch. 18, 7; 1941 Comp., 8-1111; 1953 Comp., 7-11-12; Laws 1985, ch. 195, 8.



Section 19-10-19 - Withholding lands from lease authorized.

19-10-19. [Withholding lands from lease authorized.]

Nothing contained in this act [19-10-1, 19-10-12 to 19-10-25 NMSA 1978] shall be construed as requiring the commissioner to offer any tract or tracts of land for lease but the commissioner shall have power to withhold any tract or tracts from leasing for oil and gas purposes if in his opinion the best interests of the state will be served by so doing.

History: Laws 1929, ch. 125, 10; C.S. 1929, 132-410; 1941 Comp., 8-1112; 1953 Comp., 7-11-13.



Section 19-10-20 - Cancellation of lease for nonpayment or nonperformance of requirements by lessee; notice.

19-10-20. [Cancellation of lease for nonpayment or nonperformance of requirements by lessee; notice.]

The commissioner is hereby authorized to cancel any lease issued as provided herein for nonpayment of rentals or nonperformance by the lessee of any provision or requirement of the lease; provided, however, that before any such cancellation shall be made the commissioner must mail to the lessee or assignee by registered letter, addressed to the post-office address of such lessee or assignee shown by the records of the office of the commissioner, a notice of intention to cancel said lease, specifying the default for which the lease is subject to cancellation, and if within thirty (30) days after the mailing of said notice to the lessee or assignee he shall remedy the default specified in such notice, then no cancellation of the said lease shall be entered by the commissioner but otherwise the said cancellation shall be made and all rights of the lessee or assignee under the lease shall thereupon terminate. The mailing of the notice as provided in this section shall constitute notice of the intention of the commissioner to cancel the lease and no proof of receipt of such notice shall be necessary or required. All notices required to be given hereunder on account of failure to pay rentals shall be mailed within ninety (90) days after said rentals shall have become delinquent, and as to all leases under the terms of which rentals are delinquent as of the effective date of this amendment said notices shall be mailed within ninety (90) days from the effective date hereof.

History: Laws 1929, ch. 125, 11; C.S. 1929, 132-411; 1941 Comp., 8-1113; Laws 1945, ch. 113, 1; 1953 Comp., 7-11-14.



Section 19-10-21 - Rules and regulations; amendment; rescission; effective date.

19-10-21. [Rules and regulations; amendment; rescission; effective date.]

The commissioner is hereby authorized and required to prescribe and publish for the information of the public, all rules and regulations necessary for carrying out the provisions of this act [19-10-1, 19-10-12 to 19-10-25 NMSA 1978], and he may amend or rescind any rule or regulation promulgated by him under the authority contained herein; provided, however, that no rule or regulation or amendment of same, or any order rescinding any rule or regulation shall become effective earlier than fifteen (15) days after the promulgation of same, and a copy of the proposed rule, regulation, amendment or order shall be posted in a conspicuous place in the office of the commissioner for a period of at least fifteen (15) days prior to the taking effect of same.

History: Laws 1929, ch. 125, 13; C.S. 1929, 132-413; 1941 Comp., 8-1114; 1953 Comp., 7-11-15.



Section 19-10-22 - Validation of existing leases; contest of claims; relinquishment for conversion; terms of new lease; fees.

19-10-22. [Validation of existing leases; contest of claims; relinquishment for conversion; terms of new lease; fees.]

All oil and gas leases issued by the commissioner of public lands prior to the effective date of this amendment which have not expired, or which have not been legally canceled for nonperformance by the lessee or assignee, are hereby declared to be valid and existing contracts with the state of New Mexico according to their terms and provisions, and the obligation of the state and of the commissioner to observe and conform to the terms and provisions thereof is hereby recognized. In any case where two or more persons claim a valid lease on the same tract or tracts of land under the provisions of this section, then the rights of the conflicting claimants shall be determined by the commissioner subject to right of appeal from the decision of the commissioner as provided by law.

The legal owner and holder of any lease or leases issued by the commissioner prior to March 12, 1929, if not in default of any of the provisions thereof, may relinquish the same to the state and upon application filed at the time of filing such relinquishment, the commissioner shall issue the applicant a new lease upon the form prescribed by Section 2 of this act. The primary term of the new lease issued pursuant to such relinquishment shall be the unexpired term of the original lease and as long thereafter as oil and gas in paying quantities, or either of them, is produced from the leased premises by the lessee, and the new lease shall provide for the payment of the annual rental prevailing in the district wherein the lands affected are situated, but not less than the rental provided in the original lease. In converting such lease, as herein provided, the commissioner shall prescribe a reasonable filing fee for the filing of the relinquishment and application, and the lessee shall not be required to pay any rental in addition to the rental provided in the lease relinquished for the current year in which the lease is relinquished, except the difference, if any, between the amount of rental provided in the old lease and that to be provided in the new lease. The provisions of Chapter 125 of the 1929 Session Laws [19-10-1, 19-10-12 to 19-10-25 NMSA 1978], and of this act [19-10-1, 19-10-12, 19-10-15 to 19-10-18, 19-10-22 NMSA 1978] relating to sales of leases within a restricted district upon competitive bidding, or by sealed bids, or at public auction, shall not apply to this section.

History: Laws 1929, ch. 125, 14; C.S. 1929, 132-414; Laws 1931, ch. 18, 8; 1941 Comp., 8-1115; 1953 Comp., 7-11-16.



Section 19-10-23 - Appeal of commissioner's decision.

19-10-23. Appeal of commissioner's decision.

A person or corporation aggrieved by a ruling or decision of the commissioner affecting his interest in any lease issued under or affected by the provisions relating to oil and gas leases of state lands may file an appeal pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: Laws 1929, ch. 125, 16; C.S. 1929, 132-416; 1941 Comp., 8-1116; 1953 Comp., 7-11-17; Laws 1959, ch. 198, 1; 1998, ch. 55, 29; 1999, ch. 265, 30.



Section 19-10-24 - Contesting claims; jurisdiction of district court; appeal and error.

19-10-24. [Contesting claims; jurisdiction of district court; appeal and error.]

The district court of the county in which the lands or the major portion thereof may be located which are embraced in any lease issued under or affected by the provisions of this act [19-10-1, 19-10-12 to 19-10-25 NMSA 1978], shall have original exclusive jurisdiction as a court of equity for the determination of controversies between persons or corporations respecting their rights in, or claim under such lease, and no such controversies shall be considered or determined by the commissioner of public lands. Appeals to and writs of error from the supreme court shall be allowed in such cases, as provided in Section 16 [19-10-23 NMSA 1978] herein.

History: Laws 1929, ch. 125, 17; C.S. 1929, 132-417; 1941 Comp., 8-1117; 1953 Comp., 7-11-18.



Section 19-10-25 - Proof of commissioner's records.

19-10-25. [Proof of commissioner's records.]

In the proceedings above described in Sections 16 and 17 [19-10-23, 19-10-24 NMSA 1978] of this act, records, books and papers in the office of the commissioner of public lands shall be proven by copies thereof, duly certified by the commissioner, or by certified transcript of such records and proceedings as may be necessary, which shall be admissible in evidence in such cases; and no original book, record or paper shall be removed from the office of the commissioner of public lands except upon order of a district court after a special application therefor.

History: Laws 1929, ch. 125, 18; C.S. 1929, 132-418; 1941 Comp., 8-1118; 1953 Comp., 7-11-19.



Section 19-10-26 - Lands sold with reservation of minerals; lease; bond to protect purchaser; waiver.

19-10-26. [Lands sold with reservation of minerals; lease; bond to protect purchaser; waiver.]

State lands sold heretofore, or which may be sold hereafter on any deferred payment plan under contract containing a reservation to the state of the minerals therein contained, may be leased by the state for oil, gas or other mineral development or exploitation, as provided by law in the same manner as other state lands.

Provided, that before any lessee of minerals on state lands so sold shall commence development or operations thereon such lessee or the operator (being any third party conducting exploratory or development operations authorized by the lessee within the authority granted to the lessee under the provisions of Section 19-10-13 NMSA 1978) shall execute and file with the commissioner of public lands a good and sufficient bond or undertaking in an amount to be fixed by the commissioner, but not less than two thousand dollars ($2,000), in favor of the state of New Mexico for the use and benefit of the purchaser holding purchase contract or deed to such lands on which such development is about to be commenced, his grantees or successors in interest to secure the payment for such damage to the livestock range, water, crops or tangible improvements on such lands as may be suffered by such purchaser or his successors in interest by reason of such development, use and occupation of such lands by such lessee.

And provided further, that if any such purchaser shall file with the commissioner of public lands a waiver duly executed and acknowledged by him of his right to require such bond, such development, occupation and use of the lands by a mineral lessee may be permitted without the bond herein required.

History: Laws 1925, ch. 137, 5; 1929, ch. 45, 1; C.S. 1929, 132-423; 1941 Comp., 8-1119; 1953 Comp., 7-11-20; Laws 1979, ch. 60, 1.



Section 19-10-27 - Lands sold on deferred payments with reservation of minerals or classified as mineral lands prior to full payment or issuance of patent; limited patent.

19-10-27. [Lands sold on deferred payments with reservation of minerals or classified as mineral lands prior to full payment or issuance of patent; limited patent.]

Where state lands have been sold heretofore, or may be sold hereafter on any deferred payment plan under contract containing a reservation to the state of the minerals therein contained and before the payment of the total purchase price, such land shall have been leased for mineral purposes as in this act [19-10-11, 19-10-26 to 19-10-30 NMSA 1978] provided; or where before the payment of the full amount of the purchase price shall have been made or patent issued, the land shall be known, classified or reported as mineral lands, or where, by reason of proximity to known mineral lands or productive oil and gas wells, the commissioner of public lands shall deem such lands to be of probable mineral character and valuable as such, he shall make proper notation on the records of his office designating the said lands as mineral lands. The commissioner of public lands is hereby authorized to issue to the purchaser of any such mineral land or lands so classified as mineral, upon full payment of the purchase price according to the terms of the contract, a limited patent only, which shall contain reservation to the state of New Mexico to all the minerals in the said lands, together with the right to the state or its grantees, to prospect for, mine and remove the same; and such lands shall, notwithstanding the issuance of such patent, be subject to lease under the provisions of this act;

Provided, that no lease for such lands shall be issued and no person shall be authorized to prospect for, mine or remove any minerals until an indemnity bond shall be given or waiver of the same filed, as set forth in Section 5 [19-10-26 NMSA 1978] of this act.

History: Laws 1925, ch. 137, 6; C.S. 1929, 132-424; 1941 Comp., 8-1120; 1953 Comp., 7-11-21.



Section 19-10-28 - Lessee to purchase prior improvements on lands; proof of payment.

19-10-28. [Lessee to purchase prior improvements on lands; proof of payment.]

If mineral lands upon which improvements have been made shall be leased in conformity with law to other than the owner of such improvements thereon, then such purchaser or such new lessee shall pay to the owner thereof the value of such improvements at an agreed price with the owner thereof; and if such owner of improvements and such new lessee or purchaser are not able to agree upon a value, the value shall be determined by a board of three arbitrators, one to be selected by the owner of the improvements, one by the commissioner of public lands and the third by the two so selected. The word "improvements" shall be construed to mean surface improvements, machinery and other equipment not removed from said lands under the provisions of Section 9 used in the operation of the plant on such land, and work performed in the development of the property for operation and mining. No lease shall be issued to any applicant other than the owner of such improvements until such applicant files with the commissioner of public lands a receipt showing payment in full of the value of such improvements as agreed upon between such applicant and the owner of the improvements, or determined by the board of arbitrators; or until such applicant shall pay to the commissioner of public lands the value of such improvements so determined. If payment is made to the commissioner of public lands it shall be at once delivered to the owner of the improvements.

History: Laws 1925, ch. 137, 3; C.S. 1929, 132-421; 1941 Comp., 8-1121; 1953 Comp., 7-11-22.



Section 19-10-29 - Removal of certain improvements on cancellation or forfeiture of lease.

19-10-29. [Removal of certain improvements on cancellation or forfeiture of lease.]

In the event of the cancellation or forfeiture of any lease issued under the provisions of this act [19-10-11, 19-10-26 to 19-10-30 NMSA 1978] from any cause whatever, the lessee or assignee shall be permitted to remove any and all improvements from the lands which lessee can remove without injury thereto, provided, however, that the commissioner of public lands may require that all or any part of the casing shall be left in any well which is productive of water when he shall deem it to the interest of the state to maintain said well, or wells, for water, and in such case the lessee shall be paid the reasonable value of the casing therein.

History: Laws 1925, ch. 137, 8; C.S. 1929, 132-426; 1941 Comp., 8-1122; 1953 Comp., 7-11-23.



Section 19-10-30 - Rules and regulations authorized.

19-10-30. [Rules and regulations authorized.]

The commissioner of public lands shall be, and he hereby is, authorized and empowered to adopt such uniform and reasonable rules and regulations and to prepare such uniform forms of leases as he may deem necessary to carry into effect the terms and provisions of this act [19-10-11, 19-10-26 to 19-10-30 NMSA 1978] and not inconsistent herewith.

History: Laws 1925, ch. 137, 10; C.S. 1929, 132-427; 1941 Comp., 8-1123; 1953 Comp., 7-11-24.



Section 19-10-31 - Filing and recording of leases, other instruments and assignments with commissioner; constructive notice; recording in county waived.

19-10-31. [Filing and recording of leases, other instruments and assignments with commissioner; constructive notice; recording in county waived.]

All leases and other instruments executed or issued by the commissioner of public lands, hereinafter referred to as the commissioner, pertaining to oil and gas rights in state lands, and including assignments of such rights when approved by the commissioner, shall be made in duplicate and one copy thereof retained in the files of the state land office and recorded in full by the commissioner in suitable books provided by him and kept for such purpose. Such filing and recording shall be constructive notice to all persons of the contents of such instruments from the date of such filing and it shall not be necessary to record such instruments in the county where the lands affected thereby are located, and the filing and recording in the office of the commissioner as provided herein shall have the same force and effect as the filing and recording of such instruments in the county where the lands affected thereby are located would now have under existing statutes.

History: Laws 1925, ch. 68, 1; C.S. 1929, 132-501; 1941 Comp., 8-1124; 1953 Comp., 7-11-25.



Section 19-10-32 - Acknowledgments required; commissioner excepted.

19-10-32. [Acknowledgments required; commissioner excepted.]

All such instruments shall be acknowledged by the parties thereto except that the commissioner shall not be required to acknowledge any such instrument but shall authenticate his signature to same with his seal of office.

History: Laws 1925, ch. 68, 2; C.S. 1929, 132-502; 1941 Comp., 8-1125; 1953 Comp., 7-11-26.



Section 19-10-33 - Contracts relating to oil and gas rights; filing for record in land office.

19-10-33. [Contracts relating to oil and gas rights; filing for record in land office.]

Contracts between persons or corporations owning or holding oil and gas rights in state lands, when duly acknowledged by the parties thereto, may be filed for record and recorded in the state land office in the same manner and with the same force and effect as the instruments referred to in the foregoing sections.

History: Laws 1925, ch. 68, 3; C.S. 1929, 132-503; 1941 Comp., 8-1126; 1953 Comp., 7-11-27.



Section 19-10-34 - System of records; indexing; public inspection.

19-10-34. [System of records; indexing; public inspection.]

The commissioner is authorized and directed to provide and install as soon as possible after the passage of this act [19-10-31 to 19-10-38 NMSA 1978] a full and complete system of records and books in his office for carrying out the provisions of this act and shall provide for the full and complete indexing of such records, and such records and indices shall be open for inspection by the public during the business hours of the office under such reasonable rules and regulations as may be prescribed by the commissioner.

History: Laws 1925, ch. 68, 4; C.S. 1929, 132-504; 1941 Comp., 8-1127; 1953 Comp., 7-11-28.



Section 19-10-35 - Tract book system for oil and gas lands.

19-10-35. [Tract book system for oil and gas lands.]

The commissioner shall also install in his office as soon as practicable a tract book system for the mineral lands of the state on which any oil and gas rights have been granted by him which tract books shall be separate from the tract books pertaining to grazing rights or purchase contracts, and all instruments on file in his office pertaining to oil and gas rights shall be noted on such tract books in connection with the tract or tracts affected thereby, and such notations shall show the nature of the instrument, its date, the parties thereto, the date of filing and the book and page where recorded.

History: Laws 1925, ch. 68, 5; C.S. 1929, 132-505; 1941 Comp., 8-1128; 1953 Comp., 7-11-29.



Section 19-10-36 - Rules and regulations; protection of instruments and records.

19-10-36. [Rules and regulations; protection of instruments and records.]

The commissioner is authorized to make, publish and enforce all necessary and reasonable rules and regulations for carrying out the purposes and provisions of this act [19-10-31 to 19-10-38 NMSA 1978] and shall take necessary precautions for the safekeeping and protection of the instruments and records referred to in this act.

History: Laws 1925, ch. 68, 6; C.S. 1929, 132-506; 1941 Comp., 8-1129; 1953 Comp., 7-11-30.



Section 19-10-37 - Filing and recording fees; disposition; expenses payable from maintenance fund.

19-10-37. [Filing and recording fees; disposition; expenses payable from maintenance fund.]

The commissioner shall prescribe adequate, reasonable and uniform fees to be charged for the filing and recording of instruments under the provisions hereof and all such fees shall be covered into the maintenance fund of his office; and all reasonable and necessary expenditures for carrying out the provisions of this act [19-10-31 to 19-10-38 NMSA 1978] shall be made from such maintenance fund and the same are hereby directed and authorized to be made.

History: Laws 1925, ch. 68, 7; C.S. 1929, 132-507; 1941 Comp., 8-1130; 1953 Comp., 7-11-31.



Section 19-10-38 - Repeal and saving clause.

19-10-38. [Repeal and saving clause.]

All acts and parts of acts in conflict herewith are hereby repealed, and this act [19-10-31 to 19-10-38 NMSA 1978] shall apply to all instruments now on file in the state land office and which pertain to oil and gas rights in state lands, but nothing contained herein shall be construed to deprive any person or corporation of any valid and existing right acquired in good faith through compliance with or the operation of any law in effect prior to the passage of this act.

History: Laws 1925, ch. 68, 8; C.S. 1929, 132-508; 1941 Comp., 8-1131; 1953 Comp., 7-11-32.



Section 19-10-39 - Litigation involving lessee's oil and gas rights on land sold with reservation of oil and gas; suspense account for royalty payments.

19-10-39. [Litigation involving lessee's oil and gas rights on land sold with reservation of oil and gas; suspense account for royalty payments.]

In any case where litigation has been instituted in the state courts of the state of New Mexico, or in the United States district court for the district of New Mexico, involving the right or title of the lessee under any oil and gas leases issued by the state of New Mexico on lands heretofore sold or contracted to be sold by the state of New Mexico, with a reservation of oil and gas to the state of New Mexico, where such litigation calls in question the right of the state of New Mexico to make any such lease or the ownership by the state of New Mexico of such oil and gas, the commissioner of public lands is authorized to place in a special suspense fund with the treasurer of the state of New Mexico, all moneys accruing to the state under the terms of any such lease from royalties.

History: Laws 1931, ch. 17, 1; 1941 Comp., 8-1132; 1953 Comp., 7-11-33.



Section 19-10-40 - Litigants to show right to have royalties placed in suspense fund; determination of amount.

19-10-40. [Litigants to show right to have royalties placed in suspense fund; determination of amount.]

The commissioner of public lands shall require the lessee or any party litigant in such litigation desiring to have such royalties placed in such suspense fund, to make such showing by affidavit or otherwise as the commissioner may require, that such litigation is pending and involves the question or questions referred to in Section 1 [19-10-39 NMSA 1978] hereof; and he shall require such lessee or any party litigant to furnish such information as may be necessary to determine the amount of royalties accruing from each and every tract of land involved in such litigation.

History: Laws 1931, ch. 17, 2; 1941 Comp., 8-1133; 1953 Comp., 7-11-34.



Section 19-10-41 - Remitting moneys for oil and gas royalty suspense fund; investment of fund; disposition of investment income.

19-10-41. [Remitting moneys for oil and gas royalty suspense fund; investment of fund; disposition of investment income.]

The commissioner of public lands is directed to remit all such royalties to the state treasurer, with the proper memorandum of distribution of such funds attached thereto and such moneys shall be placed in a special suspense fund by the state treasurer, to be known as "the oil and gas royalty suspense fund," and such fund shall be segregated from all other funds in the hands of the state treasurer; all moneys of such fund shall from time to time be invested by the state treasurer in the same manner as the permanent school fund is now required to be invested or such funds may be placed on time deposit in qualified state depositories under the provisions of Chapter 92 of the Session Laws of 1929 [6-10-31, 6-10-32 NMSA 1978]. All income accruing from such investments or deposits shall likewise be held in said special suspense fund.

History: Laws 1931, ch. 17, 3; 1941 Comp., 8-1134; 1953 Comp., 7-11-35.



Section 19-10-42 - Distribution of suspense funds after litigation is completed.

19-10-42. [Distribution of suspense funds after litigation is completed.]

When the questions involved in the litigation referred to in Section 1 [19-10-39 NMSA 1978] hereof shall have been finally determined, the commissioner of public lands is directed to disburse said fund to the funds of the institutions or common schools lawfully entitled thereto, or, the persons, firms or corporations entitled to said royalties, as the final judgment of the court in such case or cases may require; and when making such distribution to the permanent trust funds of the state the commissioner of public lands shall treat and distribute the income from said fund in the same manner as income from other permanent funds and in all cases in distributing said income shall make an equitable distribution thereof as between the different funds or the parties who may be lawfully entitled to the same; provided, however, that in making said distribution, any permanent fund or party lawfully entitled to any part of the money so distributed may be given, in lieu of cash, any securities in which said fund may have been invested and any application made hereunder to have said royalty payments placed in said suspense fund shall be taken as indicating the consent of such applicant to all of the provisions of this act [19-10-39 to 19-10-44 NMSA 1978].

History: Laws 1931, ch. 17, 4; 1941 Comp., 8-1135; 1953 Comp., 7-11-36.



Section 19-10-43 - Suit by state to determine rights.

19-10-43. [Suit by state to determine rights.]

If the commissioner of public lands shall not be satisfied with the conduct or determination of any litigation between the lessee under any such oil and gas lease, and the purchaser of said lands from the state, he shall request the attorney general to bring such suit or suits in the name of the state as said commissioner may deem necessary and advisable for the complete and final determination of the questions involved.

History: Laws 1931, ch. 17, 5; 1941 Comp., 8-1136; 1953 Comp., 7-11-37.



Section 19-10-44 - Intervention in pending litigation by attorney general.

19-10-44. [Intervention in pending litigation by attorney general.]

In event the attorney general of the state of New Mexico shall deem it for the best interests of the state of New Mexico to intervene in any pending litigation involving such questions, he is hereby specifically authorized to intervene therein in the name of the state of New Mexico, for the purpose of obtaining a final determination of any and all questions involved in such litigation.

History: Laws 1931, ch. 17, 6; 1941 Comp., 8-1137; 1953 Comp., 7-11-38.



Section 19-10-45 - Cooperative agreements for development or operation of oil and gas pools between lessees and others.

19-10-45. Cooperative agreements for development or operation of oil and gas pools between lessees and others.

For the purpose of more properly conserving the oil and gas resources of the state, the commissioner of public lands may consent to and approve the development or operation of state lands under agreements made by lessees of state land jointly or severally with other lessees of state lands, with lessees of the United States or with others, including the consolidation or combination of two or more leases of state lands held by the same lessee. The agreements may provide for one or more of the following: for the cooperative or unit operation or development of part or all of any oil or gas pool, field or area; for reduction of gas-oil ratios; for repressuring or secondary recovery operations, or for the storing of gas regardless of where such gas is produced, including the use of wells on state lands as input wells; for the allocation of production and the sharing of proceeds from the whole or any specified part of the area covered by the agreement on an acreage or other basis, regardless of the particular tract from which production is obtained or proceeds are derived; for considering for all purposes the drilling or operation of a well on any part of the area included in the agreement, as being drilled or operated on each tract included in the agreement; for the payment of advance royalties in such sum or sums as shall be fixed by the commissioner; or for commingling of oil or gas from a well or wells or from one or more leases.

History: 1941 Comp., 8-1138, enacted by Laws 1943, ch. 88, 1; 1953 Comp., 7-11-39; Laws 1961, ch. 176, 1.



Section 19-10-46 - Cooperative agreements; requisites for approval.

19-10-46. [Cooperative agreements; requisites for approval.]

No such agreement shall be consented to or approved by the commissioner unless he finds that:

A. such agreement will tend to promote the conservation of oil or gas and the better utilization of reservoir energy;

B. under the operations proposed the state and each beneficiary of the lands involved will receive its fair share of the recoverable oil or gas in place under its lands in the area affected; and

C. the agreement is in other respects for the best interests of the state.

History: 1941 Comp., 8-1139, enacted by Laws 1943, ch. 88, 2; 1953 Comp., 7-11-40; Laws 1961, ch. 176, 2.



Section 19-10-47 - Amendment of leases to conform with cooperative agreements.

19-10-47. [Amendment of leases to conform with cooperative agreements.]

When any such agreement has been approved by the commissioner, he may, with the approval of the lessee evidenced by the lessee's execution of such agreement or otherwise, amend any oil or gas lease embracing state lands within the area included in such agreement so that the provisions of such lease so far as they apply to lands within such area will conform to the provisions of such agreement and so that the length of the secondary term as to lands within such area will be extended, insofar as necessary, to coincide with the term of such agreement, and the approval of such agreement by the commissioner and the lessee, as aforesaid, shall without further action of the commissioner or the lessee be effective to conform the provisions and extend the term of such lease as to lands within such area, to the provisions and terms of such agreement; or the commissioner may permit the holder of any such lease of state lands within such area to surrender such lease, so far as it embraces lands within such area, with the preference right to a new lease for the lands surrendered, containing such provisions and for such a term as will conform to the provisions and term of such agreement. The commissioner is authorized to issue such new lease under regulations prescribed by him. No law applicable to restricted districts and the making of oil and gas leases therein, or providing for a minimum rental within restricted districts, shall be applicable to any lease conformed or issued hereunder.

If any such agreement provides for extensions of the term thereof, any such extension pursuant to the provisions of such agreement shall, with the approval of the commissioner, be effective also to extend the term of such lease, so far as it applies to lands within such area, to coincide with the extended term of such agreement.

History: 1941 Comp., 8-1140, enacted by Laws 1943, ch. 88, 3; 1951, ch. 162, 1; 1953 Comp., 7-11-41.



Section 19-10-48 - Effect of provisions on powers of oil conservation commission and commissioner of public lands.

19-10-48. [Effect of provisions on powers of oil conservation commission and commissioner of public lands.]

Nothing herein [19-10-45 to 19-10-48 NMSA 1978] contained shall be held to modify in any manner the power of the oil conservation commission under laws now existing or hereafter enacted with respect to the proration, and conservation of oil or gas and the prevention of waste, nor as limiting in any manner the power and the authority of the commissioner of public lands now existing or hereafter vested in him.

History: 1941 Comp., 8-1141, enacted by Laws 1943, ch. 88, 4; 1953 Comp., 7-11-42.



Section 19-10-49 - Validating act.

19-10-49. [Validating act.]

That all oil and gas leases issued by the commissioner of public lands of the state of New Mexico prior to the effective date of this act [section], in substantial conformity with the statutes of the state, the terms of which have not expired and where all rentals have been paid thereunder and accepted by the commissioner of public lands, and such leases have not been canceled by the commissioner of public lands for nonperformance by the lessee or any assignee, are hereby declared to be valid and existing contracts with the state of New Mexico according to their terms and provisions, and the obligations of the state and of the commissioner to observe and conform to the terms and provisions thereof are hereby recognized.

History: 1941 Comp., 8-1142, enacted by Laws 1947, ch. 36, 1; 1953 Comp., 7-11-43.



Section 19-10-50 - Oil, gas and mineral leases on state park lands.

19-10-50. Oil, gas and mineral leases on state park lands.

The state park and recreation director has the right to authorize the commissioner of public lands to lease for oil and gas and other minerals any lands acquired by the state for state park or state recreational purposes upon such terms and conditions as may be prescribed by the state park and recreation director, where, in the discretion of the state park and recreation director, the leasing of such lands for oil and gas will not materially interfere with the use of such lands for state park or state recreational purposes or where it is deemed necessary or advisable and for the best interest of the state that such lands be leased for said purpose.

History: 1941 Comp., 8-1143, enacted by Laws 1949, ch. 82, 1; 1953 Comp., 7-11-44; Laws 1977, ch. 254, 42.



Section 19-10-51 - Terms and conditions of leases on state park lands; disposition of rentals and royalties.

19-10-51. Terms and conditions of leases on state park lands; disposition of rentals and royalties.

The commissioner of public lands has the right to lease for oil and gas and other minerals any lands acquired by the state for state park or state recreational purposes when authorized so to do by the state park and recreation director, the same to be leased upon such terms and conditions as may be prescribed by the state park and recreation director. All bonuses, rentals and royalties which may be collected under the terms of any such lease by the commissioner of public lands shall be placed to the credit of the state park and recreation fund.

History: 1941 Comp., 8-1144, enacted by Laws 1949, ch. 82, 2; 1953 Comp., 7-11-45; Laws 1977, ch. 254, 43.



Section 19-10-52 - Drainage of state lands by oil or gas wells required to be offset; agreement to compensate state.

19-10-52. [Drainage of state lands by oil or gas wells required to be offset; agreement to compensate state.]

In any case where it appears to the commissioner of public lands of the state of New Mexico that lands owned by the state of New Mexico are being drained by an oil or gas well required to be offset under the terms of any oil or gas lease issued by the commissioner of public lands, he is hereby authorized and empowered to enter into agreements whereby the state of New Mexico will be reasonably compensated for such drainage, such agreements to be made with the consent of the owners of the leases affected thereby. The fixed term (primary and secondary terms) of any lease on account of which the compensatory royalty is being paid shall be extended so long as such compensatory royalty agreement is in effect and if drilling operations upon such lease during the effective period of any such agreement result in the production of oil or gas, such lease shall be extended as long thereafter as oil or gas or either of them is being produced from the leased premises.

The nature of the agreement and the method of computing the amount of the compensatory royalty to be paid thereunder shall depend upon the conditions and circumstances involved in the particular case and shall be calculated to give to the state its fair share of the oil or gas being produced from the well or wells on account of which compensatory royalty is to be paid. The owners of any lease on account of which compensatory royalty is being paid shall be relieved of the offset obligation as to the well or wells for which compensatory royalty is being paid during the life of any such agreement.

History: 1941 Comp., 8-1145, enacted by Laws 1951, ch. 175, 1; 1953 Comp., 7-11-46.



Section 19-10-53 - State participation in pooling and communitization agreements authorized.

19-10-53. [State participation in pooling and communitization agreements authorized.]

In the interest of conservation of oil and gas and the prevention of waste, the commissioner of public lands may consent to and approve the development or operation of state lands under agreements made by lessees of oil and gas leases thereon, jointly or severally with other oil and gas lessees of state lands or with oil and gas lessees of the United States or oil and gas lessees or mineral owners of privately owned or fee lands or oil and gas lessees of tribal or allotted Indian lands for the purpose of pooling or communitizing such lands to form a proration unit or portion thereof or well spacing unit pursuant to any order, rule or regulation of the New Mexico oil conservation commission where such agreement provides for the allocation of the production of oil or gas from such pooled or communitized area on an acreage or other basis found by the commissioner to be fair and equitable, and when such agreement is so approved, the drilling or operation of a well on any part of the area included in such agreement shall be considered as being drilled or operated on each tract included in such agreement, and the production of oil or gas in paying quantities from any part of such pooled or communitized area shall, for all purposes, be considered the same as if such production had been obtained upon each tract or separate lease included in such agreement. Upon approval of any such agreement, the lease or leases covering state lands committed thereto shall thereupon be amended to conform to such agreement.

History: 1953 Comp., 7-11-47, enacted by Laws 1955, ch. 259, 1.



Section 19-10-54 - Existing pooling and communitization agreements confirmed and validated; segregation of leases in accordance with prior agreement.

19-10-54. [Existing pooling and communitization agreements confirmed and validated; segregation of leases in accordance with prior agreement.]

In all cases where the commissioner of public lands has heretofore approved agreements made by oil and gas lessees of state lands with other oil and gas lessees of state lands or with oil and gas lessees of the United States or with lessees or mineral owners of fee or privately owned lands or oil and gas lessees of tribal or allotted Indian lands for the purpose of forming a proration unit or portion thereof, or well spacing unit in conformity with any order, rule or regulation of the New Mexico oil conservation commission, or for the purpose of forming a cooperative or unit agreement in the interest of conservation and the prevention of waste of oil and gas, and where all rentals have been paid in accordance with the terms of such leases embracing state lands and have been accepted by the commissioner of public lands and such leases have not been canceled for nonperformance by the lessee or any assignee of the terms or conditions thereof or any of the terms or conditions of such pooling, communitization, cooperative or unit agreement, and have been recognized by the commissioner of public lands as being in good standing, such leases are hereby declared to be valid and existing contracts with the state of New Mexico according to their terms and provisions and the obligation of the state and of the commissioner of public lands to observe and conform to the terms and provisions thereof, are hereby recognized and such leases and the approval of such pooling, communitization, cooperative or unit agreements are hereby validated and such leases shall continue in full force and effect according to their terms and conditions as modified, extended or amended by such pooling, communitization, cooperative or unit agreements as to all of the lands embraced in each such lease; provided, however, in any case where a cooperative or unit agreement heretofore approved by the commissioner of public lands contains a provision segregating any lease committed to such agreement as to lands within and without the cooperative or unit area so as to constitute separate leases as to such portions of said lands, such lease shall be segregated according to the provisions of the cooperative or unit agreement.

History: 1953 Comp., 7-11-48, enacted by Laws 1955, ch. 259, 2.



Section 19-10-55 - Validation of oil and gas leases.

19-10-55. [Validation of oil and gas leases.]

All oil and gas leases issued by the commissioner of public lands prior to the effective date of this section are declared to be valid and existing contracts with the state according to their terms and provisions where:

A. made in substantial conformity with law;

B. the terms have not expired;

C. all rentals have been paid and accepted by the commissioner of public lands; and

D. the leases have not been canceled by the commissioner of public lands for nonperformance by the lessee or any assignee.

The obligations of the state and the commissioner to observe and conform to the terms and provisions of these leases are recognized. Any suit or action to reinstate any lease heretofore canceled or expired by order or decision of the commissioner of public lands shall be brought within sixty days from the effective date of this section or be waived.

History: 1953 Comp., 7-11-49, enacted by Laws 1957, ch. 113, 1; 1959, ch. 40, 1.



Section 19-10-56 - Reports and remittance of state royalty; rules and regulations prescribed by commissioner.

19-10-56. Reports and remittance of state royalty; rules and regulations prescribed by commissioner.

Any person obligated to pay royalties pursuant to a producing oil and gas lease issued by the commissioner shall make reports and remittance of state oil and gas royalty through the oil and natural gas administration and revenue database system pursuant to rules and regulations of the commissioner.

History: 1953 Comp., 7-11-50, enacted by Laws 1959, ch. 51, 1; 1977, ch. 249, 14; 1994, ch. 102, 2.



Section 19-10-57 - Rules; regulations; notice; hearing.

19-10-57. Rules; regulations; notice; hearing.

Before any rule or regulation concerning reporting and remittance of oil and gas royalty shall be adopted by the commissioner of public lands a public hearing shall be held. Notice of such hearing shall be mailed at least fifteen days prior to date set for the hearing to every oil and gas operator or purchaser as disclosed by the records of the commissioner of public lands. Such notice shall specify time and place of the hearing and briefly state the general nature of the rules and regulations to be considered. Such notice shall also be published once in a newspaper of general circulation in Santa Fe county at least fifteen days before such hearing.

The inadvertent failure of the commissioner of public lands to mail a notice to an operator or purchaser or the failure of an operator or purchaser to receive such notice shall not affect the validity of any rule of [or] regulation adopted.

History: 1953 Comp., 7-11-51, enacted by Laws 1959, ch. 51, 2.



Section 19-10-58 - Rules; regulations; record; filing with supreme court librarian.

19-10-58. Rules; regulations; record; filing with supreme court librarian.

All rules and regulations concerning reporting and remittance of oil and gas royalty adopted by the commissioner of public lands shall be entered in full in a record book to be kept for such purpose by the commissioner of public lands. Such rules and regulations shall be filed with the librarian of the New Mexico supreme court library [supreme court law library] in accordance with the provisions of Sections 4-10-13 through 4-10-19 [repealed] inclusive NMSA 1953 or as they may be amended. Such rules and regulations shall also be published and made available to any interested person.

History: 1953 Comp., 7-11-52, enacted by Laws 1959, ch. 51, 3.



Section 19-10-59 - Reporting and rendition forms to be adopted by rule or regulation.

19-10-59. Reporting and rendition forms to be adopted by rule or regulation.

All reporting and royalty rendition forms required by the commissioner of public lands shall be adopted by appropriate rule or regulation.

History: 1953 Comp., 7-11-53, enacted by Laws 1959, ch. 51, 4.



Section 19-10-61 - Sale or exchange of royalty gas taken in kind.

19-10-61. [Sale or exchange of royalty gas taken in kind.]

The commissioner of public lands shall have the authority to negotiate and enter into agreements for the sale or exchange of royalty gas taken in kind under oil and gas leases issued by the state. Provided, however, he shall not dispose of said gas for a net consideration of less than that being received at the time of exercising the option. In selling or exchanging the gas, the commissioner of public lands shall be entitled to use the lessee's gathering, processing and compression facilities provided that reasonable compensation is made to the lessee for such use.

History: 1953 Comp., 7-11-54.1, enacted by Laws 1972, ch. 70, 3.



Section 19-10-63 - Validation of oil and gas leases; 1967 act.

19-10-63. [Validation of oil and gas leases; 1967 act.]

All oil and gas leases issued by the commissioner of public lands prior to the effective date of this act [section] are declared to be valid and existing contracts with the state according to their terms and provisions where:

A. made in substantial conformity with law;

B. the terms have not expired;

C. all rentals have been paid and accepted by the commissioner of public lands; and

D. the leases have not been canceled by the commissioner of public lands for nonperformance by the lessee or any assignee.

The obligations of the state and the commissioner to observe and conform to the terms and provisions of these leases are recognized.

History: 1953 Comp., 7-11-56, enacted by Laws 1967, ch. 13, 1.



Section 19-10-64 - Royalties paid in oil; sale of; purpose of act.

19-10-64. [Royalties paid in oil; sale of;] purpose of act.

The purpose of this act [19-10-64 to 19-10-70 NMSA 1978] is to assist small business enterprise within the state by encouraging the establishment and operation of petroleum refineries not having an adequate supply of refinery charge stocks through granting a preference to such petroleum refineries in the sale of state royalty oil accruing from public land oil and gas leases.

History: 1953 Comp., 7-11-57, enacted by Laws 1967, ch. 34, 1.



Section 19-10-65 - Definitions.

19-10-65. Definitions.

As used in Sections 19-10-64 through 19-10-70 NMSA 1978:

A. "refinery charge stocks" means crude oils, petroleum or gas condensates and blends thereof and all other products charged or chargeable to petroleum refinery facilities;

B. "royalty oil" means crude oil, liquid petroleum products, condensates from wells or lease plants or a mixture thereof; and

C. "small business" means a concern owning a refinery located in New Mexico that obtains more than seventy percent of its New Mexico refinery input of crude oil from producers which do not control, are not controlled by and are not under common control with such concern and that does not refine more than one hundred thousand barrels per day of crude oil at owned or leased facilities located in New Mexico.

History: 1953 Comp., 7-11-58, enacted by Laws 1967, ch. 34, 2; 1981, ch. 105, 1; 1991, ch. 4, 1.



Section 19-10-66 - Payment of royalties of the state in oil on demand.

19-10-66. Payment of royalties of the state in oil on demand.

All royalties accruing to the state under any oil or gas lease or permit under Sections 19-10-1 to 19-10-62 [repealed] NMSA 1978, shall be paid in royalty oil on demand of the commissioner of public lands.

History: 1953 Comp., 7-11-59, enacted by Laws 1967, ch. 34, 3.



Section 19-10-67 - Sale of state oil royalties; preference; authority of commissioner.

19-10-67. Sale of state oil royalties; preference; authority of commissioner.

A. Upon granting any oil or gas lease upon public lands in the state, and during the term of any existing lease, the commissioner of public lands may offer for sale from time to time, for such period as he may determine, by competitive bidding, upon notice and advertisement on sealed bids, a portion or all of the royalty oil accruing or reserved to the state under such leases. Such advertisement and sale shall reserve to the commissioner of public lands the right to reject all bids whenever in his judgment the interest of the state demands. In cases where no satisfactory bid is received or where the accepted bidder fails to complete the purchase or where the commissioner of public lands shall determine that it is unwise in the public interest to accept the offer of the highest bidder, the commissioner of public lands, within his discretion, may readvertise such royalty oil for sale, sell it at a private sale at not less than the market price for such period or accept the cash value thereof from the lessee.

B. The sale of state royalty oil by the commissioner of public lands in accordance with Subsection A of this section shall be subject to the following provisions:

(1) the commissioner of public lands, when a determination has been made by the oil conservation commission that sufficient supplies of refinery charge stocks are not available on the open market to refineries within the state which do not have an adequate source of supply for refinery charge stocks, shall grant preferences to such petroleum refineries in the sale of royalty oil under the provisions of this section, for processing or use in such petroleum refineries but not for resale in kind; provided, however, that agreements providing for the exchange of refinery charge stocks purchased under this act [19-10-64 to 19-10-70 NMSA 1978] for other refinery charge stocks on a volume or equivalent value basis will not be construed as constituting a resale in kind prohibited by this act. Where an exchange agreement has been entered into or is contemplated with regard to royalty oil available for sale, full information relative thereto must be furnished either at the time of filing applications to purchase royalty oil or with the submission of a bid;

(2) the commissioner of public lands may sell to petroleum refineries located in the state and not having their own source of supply of refinery charge stocks, at private sale at not less than the market price, any royalty oil accruing or reserved to the state under oil and gas leases upon public lands, provided:

(a) that in selling such royalty oil the commissioner may, at his discretion, prorate such royalty oil among refineries;

(b) that pending the making of a permanent contract for the sale of any royalty oil, as herein provided, the commissioner of public lands may sell the current product at private sale, at not less than the market price;

(c) the commissioner shall assess a fee not to exceed the actual additional cost, if any, of administering the procedures under this act, which fee shall be assessed against the purchaser of the royalty oil; and

(d) in no instance shall the additional trucking charges caused by a change in purchaser and a subsequent change in the method of oil delivery or trucking distance be allowed to decrease the value of the royalty oil or the taxes assessed against such oil.

History: 1953 Comp., 7-11-60, enacted by Laws 1967, ch. 34, 4.



Section 19-10-68 - Application for preference in sale of royalty oil; requirements.

19-10-68. Application for preference in sale of royalty oil; requirements.

A petroleum refinery within the state unable to purchase in the open market at prevailing prices an adequate supply of refinery charge stocks of a quality to meet the needs of its existing petroleum refinery capacity may file an application and supporting documents with the oil conservation commission. Such application shall be filed in triplicate and must be accompanied by a detailed statement containing the following information:

A. the full name and address of the applicant; the location of the petroleum refinery; a complete disclosure of applicant's affiliation or association with any other petroleum refiner of oil if such relationship exists; and reasons for believing that applicant is entitled to a preference under this act [19-10-64 to 19-10-70 NMSA 1978], including a full showing of efforts made to purchase refinery charge stocks in the open market;

B. the capacity of the refinery to be supplied and the amount, source and grade of all refinery charge stocks currently available to the applicant petroleum refiner by purchase; and

C. the minimum amount and grade of additional refinery charge stocks needed to meet existing refinery commitments or existing refinery capacity, the field or fields which the petroleum refiner believes offer a potential source of refinery charge stocks supply because of proximity to its refinery and the available transportation facilities which the refiner proposes to utilize.

History: 1953 Comp., 7-11-61, enacted by Laws 1967, ch. 34, 5.



Section 19-10-69 - Grant of preference based upon application.

19-10-69. Grant of preference based upon application.

The oil conservation commission shall examine each application from petroleum refineries within the state requesting a preference and where it finds that the showing submitted is inadequate or unsatisfactory, it shall so notify the applicant and shall require such additional showing as it deems necessary. Upon being satisfied that the applicant is a bona fide small business enterprise operating an oil refinery in this state within the intent of this act [19-10-64 to 19-10-70 NMSA 1978], the oil conservation commission shall notify the commissioner of public lands in writing that the applicant is eligible to be granted a preference under this act, for the purchase of royalty oil.

History: 1953 Comp., 7-11-62, enacted by Laws 1967, ch. 34, 6.



Section 19-10-70 - Advertising for bids; priority of bidders; award of oil.

19-10-70. Advertising for bids; priority of bidders; award of oil.

A. Where the commissioner of public lands elects to offer royalty oil for sale, the royalty oil will be advertised for sale in designated newspapers or periodicals of general circulation in the state in accordance with regulations to be promulgated by the commissioner. The notice will set the day and hour on which sealed bids will be received in the office of the commissioner of public lands, and will contain the terms and conditions of sale. The notice will be published at the expense of the state.

B. Bids may be submitted regardless of whether or not a preference is asserted pursuant to the preceding section [19-10-69 NMSA 1978] of this act. Where such preference is asserted, bids must be accompanied by the showing required in the application under this act [19-10-64 to 19-10-70 NMSA 1978]. Bidders asserting a preference and found properly entitled thereto will receive priority over bidders who have no preference where the bids are made for the same royalty oil.

C. The commissioner of public lands shall consider all bids submitted and shall award the oil as follows:

(1) where none of the bidders for the same royalty oil is properly entitled to a preference, the royalty oil will be awarded to the qualified bidder offering the highest price therefor in accordance with the specifications governing the sale;

(2) where two or more bidders for the same royalty oil are properly entitled to a preference, the oil will be awarded to the preferred bidder offering the highest price therefor in accordance with the specifications governing the sale; and

(3) where two or more identical bids are received for the same royalty oil from bidders properly entitled to a preference, the commissioner reserves the right to prorate the royalty oil among the bidders in such amounts as he may deem equitable, or if it is not practicable to prorate the royalty oil, to award it to one of such bidders by public drawing after notice to the bidders who submitted the identical bids.

D. In connection with the sale of royalty oil under this act, the commissioner of public lands reserves the right to reject all bids and sell the oil or any portion thereof at private sale to any petroleum refinery entitled to a preference at not less than the market price whenever in his judgment the spirit and intent of this act will be subserved thereby.

History: 1953 Comp., 7-11-63, enacted by Laws 1967, ch. 34, 7.






Article 10A - Carbon Dioxide Act

Section 19-10A-1 - Short title.

19-10A-1. Short title.

This act [19-10A-1 to 19-10A-7 NMSA 1978] may be cited as the "State Carbon Dioxide Act."

History: Laws 1981, ch. 108, 1.



Section 19-10A-2 - Carbon dioxide taken in kind.

19-10A-2. Carbon dioxide taken in kind.

The purpose of the State Carbon Dioxide Act [19-10A-1 to 19-10A-7 NMSA 1978] is to assist New Mexico industries, specifically including but not limited to producers of crude oil in obtaining carbon dioxide for enhanced recovery of oil and to assist New Mexico refineries in obtaining a supply of refinery charge stocks for the operation of their refineries.

History: Laws 1981, ch. 108, 2.



Section 19-10A-3 - Definitions.

19-10A-3. Definitions.

As used in the State Carbon Dioxide Act [19-10A-1 to 19-10A-7 NMSA 1978]:

A. "gas or carbon dioxide" means carbon dioxide whether in a gaseous or liquid form;

B. "producer" means a person producing crude oil in New Mexico who:

(1) is a participant in a carbon dioxide project for enhanced recovery of crude oil and related hydrocarbons from a reservoir in New Mexico; and

(2) does not own or control a source of carbon dioxide which is sufficient to supply the carbon dioxide for the enhanced recovery project;

C. "refiner" means a person who owns a petroleum refinery located in New Mexico; and

D. "state carbon dioxide" means carbon dioxide which the commissioner of public lands may take in kind as royalty under a lease issued by the state or carbon dioxide which the commissioner of public lands has the right to purchase under leases issued pursuant to Sections 19-10-3 and 19-10-4 NMSA 1978.

History: Laws 1981, ch. 108, 3.



Section 19-10A-4 - Sale of state royalty carbon dioxide and carbon dioxide upon which commissioner has call.

19-10A-4. Sale of state royalty carbon dioxide and carbon dioxide upon which commissioner has call.

The commissioner of public lands may offer from time to time, for such period as he may determine, by competitive bidding, upon notice and advertisement on sealed bids, a portion or all of the state carbon dioxide. The advertisement and sale shall reserve to the commissioner of public lands the right to reject all bids whenever in his judgment the interest of the state demands. In cases where no satisfactory bid is received or where the commissioner of public lands shall determine that it is not in the best interests of the state lands trust or of the public to accept the offer of the highest bidder, the commissioner of public lands, within his discretion, may readvertise the state carbon dioxide for sale, sell it at a private sale at not less than the market price for such period or accept the cash value thereof from the lessee. The interests of the state lands trust and its beneficiaries shall be accorded primacy in the sale or disposition of the carbon dioxide hereunder. Should any provision of the carbon dioxide royalty law conflict with this section, this section shall prevail.

History: Laws 1981, ch. 108, 4.



Section 19-10A-5 - Application for preference producer or refiner.

19-10A-5. Application for preference producer or refiner.

A. A producer who wants to qualify for a preference shall submit an application to the oil conservation division. This application shall contain:

(1) the name and address of the producer;

(2) the location of the project for which the producer seeks the state carbon dioxide;

(3) a description, including ownership, of all lands which are to be included within the project for which the carbon dioxide is sought;

(4) a description of the enhanced recovery project in sufficient detail to demonstrate the feasibility of the project and the need for the carbon dioxide; and

(5) such other information as the commissioner of public lands may by regulation require.

B. A refiner who wants to qualify for a preference shall submit an application to the oil conservation division. The application shall contain:

(1) the name and address of the refiner;

(2) the location of the project for which the refiner seeks the carbon dioxide;

(3) proof that the purchase of the state carbon dioxide will enable the refiner to obtain crude oil from the enhanced recovery project for refinery charge stocks for a New Mexico refinery; and

(4) such other information as the commissioner of public lands may by regulation require.

History: Laws 1981, ch. 108, 5.



Section 19-10A-6 - Grant of preference based upon application.

19-10A-6. Grant of preference based upon application.

The oil conservation division shall examine each application for certification as a preference producer or refiner. If the oil conservation division finds that the applicant is a bona fide refiner or producer and has satisfied the requirements of the preceding sections of the State Carbon Dioxide Act [19-10A-1 to 19-10A-7 NMSA 1978]; that the enhanced recovery project for which the carbon dioxide proposed to be used is feasible; and that the applicant qualifies for the purchase of state carbon dioxide, it shall notify the commissioner of public lands in writing that the applicant is eligible to be granted a preference for the purchase of state carbon dioxide.

History: Laws 1981, ch. 108, 6.



Section 19-10A-7 - Advertising for bids; priority of bidders; award of carbon dioxide.

19-10A-7. Advertising for bids; priority of bidders; award of carbon dioxide.

A. Where the commissioner of public lands elects to offer state carbon dioxide for sale, the carbon dioxide will be advertised for sale in designated newspapers or periodicals of general circulation in the state in accordance with regulations to be promulgated by the commissioner. The notice will set the day and hour on which sealed bids will be received in the office of the commissioner of public lands and will contain the terms and conditions of the sale. The notice will be published at the expense of the state.

B. Bids may be submitted regardless of whether or not a preference is asserted. Where the preference is asserted, bids must be accompanied by the order of the oil conservation division which states that the person claiming the preference is a producer or a refiner.

C. The commissioner of public lands shall, in an open meeting, consider all bids submitted and shall award the carbon dioxide as follows:

(1) where none of the bidders for the same state carbon dioxide is properly entitled to a preference, the carbon dioxide will be awarded to the qualified bidder offering the highest price therefor in accordance with the specifications governing the sale;

(2) where one or more bidders for the same state carbon dioxide are properly entitled to a preference, and their bids are within a percentage of the high bid, such percentage to be set by the commissioner, the qualified preference bidders will be allowed to submit additional bids and the carbon dioxide will be awarded to the preferred bidder offering the highest price equal to or better than the highest price offered in the advertised bids therefor in accordance with the specifications governing the sale; and

(3) where two or more identical additional bids are received for the same carbon dioxide from bidders properly entitled to a preference, the commissioner reserves the right to prorate the carbon dioxide among the bidders in such amounts as he may deem equitable. The commissioner shall in prorating the carbon dioxide take into consideration the state lands affected by the enhanced recovery project and the increase in the production of crude oil from the state lands which could be caused by the enhanced recovery project.

History: Laws 1981, ch. 108, 7.






Article 10B - Ongard System Development

Section 19-10B-1 - Short title.

19-10B-1. Short title.

Sections 1 through 8 [19-10B-1 to 19-10B-8 NMSA 1978] of this act may be cited as the "ONGARD System Development Act".

History: Laws 1990, ch. 127, 1.



Section 19-10B-2 - Findings and purpose.

19-10B-2. Findings and purpose.

A. The legislature finds that a new oil and gas data base system will substantially increase revenues from state trust lands with resulting benefits to the trust beneficiaries and that funding the development of a new system with income from state trust lands constitutes a necessary and vital expense of the commissioner of public lands in the control and administration of the state trust lands and is a prudent and permitted use of trust income. The legislature further finds that a new oil and gas data base system will also increase severance tax revenues and that investment of the severance tax permanent fund in revenue bonds issued by the commissioner of public lands to finance the development of the new system is a prudent investment by the state.

B. The purpose of the ONGARD Systems [System] Development Act [19-10B-1 to 19-10B-8 NMSA 1978] is to provide for the development of an oil and gas data base system that will assure that the state is receiving the oil and gas tax and royalty revenue to which it is entitled, that the appropriate calculations are based on proper volumes and values and that correct amounts are remitted and accurately accounted for.

History: Laws 1990, ch. 127, 2.



Section 19-10B-3 - Definitions.

19-10B-3. Definitions.

As used in the ONGARD System Development Act [19-10B-1 to 19-10B-8 NMSA 1978]:

A. "ONGARD system" means the oil and natural gas administration and revenue data base, a computerized data base system which collects, processes, analyzes and reports all oil and gas data received by the state; and

B. "state trust lands" means those lands described in Article 13, Section 1 of the constitution of New Mexico.

History: Laws 1990, ch. 127, 3.



Section 19-10B-4 - ONGARD system development.

19-10B-4. ONGARD system development.

The commissioner of public lands shall design, develop, acquire and implement an ONGARD system that relies on the latest capabilities of relational data base technology and that provides automated support to the constitutionally and legislatively mandated responsibilities of the commissioner of public lands, the taxation and revenue department, the energy, minerals and natural resources department and other agencies requiring such information, including but not limited to: the administration and management of the process of tax and royalty collection and distribution, allowable gas and oil production calculation and leasing activities.

History: Laws 1990, ch. 127, 4.



Section 19-10B-5 - Commissioner of public lands; authorization to issue revenue bonds.

19-10B-5. Commissioner of public lands; authorization to issue revenue bonds.

A. In order to provide funds for the design, development, acquisition and implementation of the ONGARD system, the commissioner of public lands is authorized to issue revenue bonds, in a principal amount not to exceed eighteen million dollars ($18,000,000), payable solely from that part of the income derived from state trust lands that is required by law to be deposited in the state lands maintenance fund and from certain revenues generated by the ONGARD system.

B. The bonds shall have a maturity of no more than twenty years from the date of issuance. The commissioner of public lands shall determine all other terms, covenants and conditions of the bonds subject to the approval of the state board of finance.

C. The bonds shall be executed with the manual or facsimile signature of the commissioner of public lands and countersigned by the state treasurer, with the seal of the commissioner of public lands imprinted or otherwise affixed to the bonds.

D. Proceeds from the sale of the bonds shall be placed in a special fund created within the state treasury. The fund and the earnings of the fund are appropriated to the commissioner of public lands for the design, development, acquisition and implementation of the ONGARD system and may also be used to pay expenses incurred in the preparation, issuance and sale of the bonds. Any balance remaining in the fund after the ONGARD system has been fully implemented shall be used to retire the bonds or, if the bonds have been fully retired, shall be deposited into the state lands maintenance fund.

E. The bonds may be sold only at a private sale and only to the state investment officer or to the state treasurer.

F. This section is full authority for the issuance and sale of the bonds, and the bonds shall not be invalid for any irregularity or defect in the proceedings for their issuance and sale and shall be incontestable in the hands of bona fide purchasers or holders of the bonds for value.

G. An amount of money in the state lands maintenance fund sufficient to pay the principal of and interest on the bonds as they become due in each year shall be set aside, and is hereby pledged, for the payment of the principal of and interest on the bonds.

H. The bonds shall be payable by the state treasurer who shall keep a complete record relating to the payment of the bonds.

History: Laws 1990, ch. 127, 5.



Section 19-10B-6 - ONGARD system; sales; licenses.

19-10B-6. ONGARD system; sales; licenses.

Any software or other property developed pursuant to the provisions of the ONGARD System Development Act [19-10B-1 to 19-10B-8 NMSA 1978] shall be owned by the commissioner of public lands. The commissioner of public lands is authorized to enter into sales agreements, licensing arrangements and other business relationships with other state agencies within New Mexico and with other public and private entities for the purpose of marketing the property. Any sale proceeds, licensing fees, royalties or other revenue arising from such relationships shall be used to retire the bonds or, if the bonds have been fully retired, shall be deposited into the state lands maintenance fund.

History: Laws 1990, ch. 127, 6.



Section 19-10B-7 - Joint powers agreement.

19-10B-7. Joint powers agreement.

The commissioner of public lands, the taxation and revenue department, the energy, minerals and natural resources department and any other agency that utilizes the system shall enter into a joint powers agreement for the purpose of cooperating in the joint design, development, acquisition and implementation of the ONGARD system. The agreement shall provide either for the sharing of costs incurred to develop the system or for the payment to the commissioner of public lands by the taxation and revenue department, the energy, minerals and natural resources department or other agencies for the use of those portions of the ONGARD system that are utilized by those agencies. Any such payments received by the commissioner of public lands shall be used to retire the bonds or, if the bonds have been fully retired, shall be deposited into the state lands maintenance fund.

History: Laws 1990, ch. 127, 7.



Section 19-10B-8 - Oversight.

19-10B-8. Oversight.

A. No less than twice each year until the ONGARD system is fully implemented, the commissioner of public lands, the secretary of taxation and revenue, the secretary of energy, minerals and natural resources and the chief administrative officer of any other user agency shall appear before the legislative finance committee for the purpose of presenting a status report on the ONGARD system. The status report shall describe the progress and expenditures to date and shall detail the progress made toward retiring the bonds. In addition, each year until the bonds are fully retired, the commissioner of public lands shall submit a written report to the legislative finance committee describing the progress made toward bond retirement.

B. Until the bonds are fully retired, at each meeting held with the state land trusts advisory board and the administrative head or designee of the beneficiary institutions, as required by Section 19-1-1.4 NMSA 1978, the commissioner of public lands shall report on the status of the ONGARD system, the effects of the system on the revenues received by the beneficiary institutions and the progress made toward retiring the bonds. In addition, prior to each appearance before the legislative finance committee pursuant to Subsection A of this section, the commissioner shall inform the administrative head of each beneficiary institution.

History: Laws 1990, ch. 127, 8.






Article 11 - Timberlands

Section 19-11-1 - Care and protection; rules and regulations; forestry standards.

19-11-1. [Care and protection; rules and regulations; forestry standards.]

That the commissioner of public lands shall have authority, and it shall be his duty, to care for the timber and the timber products upon the state lands, under such rules and regulations as he may prescribe, [and] said rules and regulations shall provide for the practice of forestry according to standards that will protect the timber and timber products and also protect the watersheds of the state.

History: Laws 1921, ch. 84, 2; 1923, ch. 101, 2; C.S. 1929, 132-165; 1941 Comp., 8-1201; 1953 Comp., 7-12-1.



Section 19-11-2 - Fire prevention and watershed protection; agreement with federal or private agencies.

19-11-2. [Fire prevention and watershed protection; agreement with federal or private agencies.]

In order to carry out the provisions of this act [19-11-1, 19-11-2 NMSA 1978], as well as for cooperative forest fire prevention and watershed protection, the commissioner of public lands is hereby authorized to enter into agreements with federal or private agencies.

History: Laws 1921, ch. 84, 3; C.S. 1929, 132-173; 1941 Comp., 8-1202; 1953 Comp., 7-12-2.



Section 19-11-3 - Sale of timberlands.

19-11-3. Sale of timberlands.

That on application therefor, the commissioner of public lands shall sell timberlands and the timber thereon, upon such terms and conditions as other state lands are now sold, except as hereinafter expressly provided. The minimum price for such lands exclusive of the timber products east of the range line between ranges 18 and 19 east, shall be five dollars ($5.00) per acre, and west of the range line between range 18 and 19 east, shall be three dollars ($3.00) per acre. Not more than five sections thereof shall be sold in any one block. Before executing any contract of sale, the commissioner shall, in the event of sale on deferred payment plan or deed in the event of sale for cash, require the purchaser to subscribe and swear to an affidavit in writing that the purchase is made in good faith solely for the benefit of such purchaser and not for any other person, and false swearing to any such affidavit shall be perjury and punishable as such under the laws of the state and shall render such contract or deed void.

The timber on such lands before any such sale shall be cruised and classified as to its kind and character and appraised according to its stumpage market value, and the minimum price for such timber shall be two dollars ($2.00) per thousand feet for saw timber, provided that the minimum price for white fir (balsam) shall not be less than one [dollar] ($1.00) per thousand feet, board measure.

History: Laws 1923, ch. 101, 3; C.S. 1929, 132-166; Laws 1935, ch. 105, 1; 1941 Comp., 8-1203; 1953 Comp., 7-12-3.



Section 19-11-4 - Deferment of payment because of fire prevention assistance; failure to observe protective regulations; forfeiture; payment required before timber cut.

19-11-4. [Deferment of payment because of fire prevention assistance; failure to observe protective regulations; forfeiture; payment required before timber cut.]

The commissioner of public lands shall be authorized to defer the payment, without interest, for a period not to exceed three years for the timber upon any tracts so sold upon condition that the said purchaser shall lend his best effort, aid and assistance in the suppression of forest fires in the community of said land purchased and that he also complies with whatsoever rules and regulations the commissioner of public land [lands] may adopt with reference to the general protection of the timbered lands of the state; and that upon his failure to comply with the same the commissioner shall have power to declare his contract to purchase forfeited, and in which event all money paid thereon shall be forfeited to the state; that the title to such timber sold on said tracts shall be vested and remain in the state until the same is paid for and no timber shall be cut by such purchaser or his assigns until the money therefor has been paid to the commissioner of public lands.

History: Laws 1923, ch. 101, 4; C.S. 1929, 132-167; 1941 Comp., 8-1204; 1953 Comp., 7-12-4.



Section 19-11-5 - Sales prohibited; exceptions.

19-11-5. [Sales prohibited; exceptions.]

No timber or timbered lands of the state shall be sold except as provided in Sections 3 and 4 [19-11-3, 19-11-4 NMSA 1978] of this act or Section 19-11-10 NMSA 1978.

History: Laws 1923, ch. 101, 5; C.S. 1929, 132-168; 1941 Comp., 8-1205; 1953 Comp., 7-12-5.



Section 19-11-6 - Cutting certain timber for purchaser's own consumption.

19-11-6. [Cutting certain timber for purchaser's own consumption.]

Any purchaser of timbered lands, under the provisions of this act [19-11-1 to 19-11-9 NMSA 1978], shall be permitted to cut sufficient pinon and juniper for his own consumption only.

History: Laws 1923, ch. 101, 6; C.S. 1929, 132-169; 1941 Comp., 8-1206; 1953 Comp., 7-12-6.



Section 19-11-7 - Covenant to conserve and protect young timber and timber products; use of land for agricultural purposes.

19-11-7. [Covenant to conserve and protect young timber and timber products; use of land for agricultural purposes.]

All land sold under the provisions of this act [19-11-1, 19-11-3 to 19-11-9 NMSA 1978] shall be so sold with the proviso and a covenant running therewith, that the purchaser or purchasers thereof shall encourage, protect and conserve the growing of young timber and timber products thereon, such as are particularly adapted to the said lands; provided, however, that any part of such lands sold that are suited for agricultural purposes may be used for that purpose.

History: Laws 1923, ch. 101, 7; C.S. 1929, 132-170; 1941 Comp., 8-1207; 1953 Comp., 7-12-7.



Section 19-11-8 - Roadway reserved.

19-11-8. [Roadway reserved.]

There shall be reserved over all said timbered and other mountain lands hereinafter sold by the state, or its assigns, an adequate roadway, for all purposes, to serve as an outlet to all other lands owned by the state, or its assigns.

History: Laws 1923, ch. 101, 8; C.S. 1929, 132-171; 1941 Comp., 8-1208; 1953 Comp., 7-12-8.



Section 19-11-9 - Purchaser of timber leasing additional grazing lands; conditions.

19-11-9. [Purchaser of timber leasing additional grazing lands; conditions.]

Any purchaser of timbered lands under the provisions of this act [19-11-1 to 19-11-9 NMSA 1978] shall be privileged to lease additional state timbered lands for grazing purposes, but in which event the granting of said lease, by the state, shall be conditioned upon the lessee's compliance with the rules and regulations adopted by the commissioner of public lands, for the general protection of timber and timber products on said leased land, or other state timbered lands adjacent thereto.

History: Laws 1923, ch. 101, 9; C.S. 1929, 132-172; 1941 Comp., 8-1209; 1953 Comp., 7-12-9.



Section 19-11-10 - Timber; sale of down, large growth and matured timber

19-11-10. Timber; sale of [down, large growth and matured timber]

The commissioner of public lands may sell the down, large growth and matured timber on any state lands in the manner and after the notice provided by law governing sales of state lands. The sale of any such timber shall not be construed as a sale of the land on which the same is situated. No growing of matured timber less than twelve inches in diameter inside of bark, three feet from the butt, shall be sold. Provided, that timber not less than nine inches in diameter, inside of bark, three feet from the butt, may be sold for railroad ties, mine props or fence posts.

All sales of timber shall be on the stumpage basis. No down, large growth and matured timber, except such as is fit only for firewood, shall be sold at less than two dollars ($2.00) per thousand feet, board measure, provided that the minimum price for white fir (balsam) shall be not less than one dollar ($1.00) per thousand feet, board measure.

History: Laws 1912, ch. 82, 65; Code 1915, 5243; C.S. 1929, 132-177; Laws 1935, ch. 106, 1; 1941 Comp., 8-1210; 1953 Comp., 7-12-10.






Article 12 - Land Office Building

Section 19-12-1 - Short title.

19-12-1. Short title.

This act [19-12-1 to 19-12-13 except 19-12-7.1 NMSA 1978] may be cited as the "Land Office Building Act."

History: 1953 Comp., 7-14-1, enacted by Laws 1959, ch. 25, 1.



Section 19-12-2 - Acquisition of land; construction and maintenance of buildings; use; lease to other agencies; disposition and use of rents.

19-12-2. [Acquisition of land; construction and maintenance of buildings; use; lease to other agencies; disposition and use of rents.]

The commissioner of public lands of the state is authorized to acquire the necessary land to construct, equip and maintain a land office building or buildings thereon to be used as offices for the purpose of administering the trust created by the New Mexico Enabling Act and other similar acts of congress granting lands to the state. In acquiring land and construction of a building, the commissioner of public lands is authorized to anticipate need for expansion. Pending immediate need, he is authorized to lease office space or land to other agencies of the state on a year-to-year basis at a rental rate comparable to that charged for office space and lands in the area. Rents received shall be covered into the state lands maintenance fund to be used in its entirety to retire and repay the indebtedness incurred under the provisions of this 1959 act [19-12-1 to 19-12-13 NMSA 1978].

History: 1953 Comp., 7-14-2, enacted by Laws 1959, ch. 25, 2.



Section 19-12-3 - Total cost of acquisition and construction; appropriation.

19-12-3. [Total cost of acquisition and construction; appropriation.]

The total cost of acquiring of land and the construction of the building or buildings shall not exceed the sum of one million five hundred thousand dollars ($1,500,000), which sum is appropriated from the funds borrowed against the state lands maintenance fund, as hereinafter provided.

History: 1953 Comp., 7-14-4, enacted by Laws 1959, ch. 25, 4.



Section 19-12-4 - Architect, employment by commissioner; contract for construction of building; notice of letting; rejection of bids; performance bond.

19-12-4. [Architect, employment by commissioner; contract for construction of building; notice of letting; rejection of bids; performance bond.]

The commissioner is empowered to employ an architect after competition among three or more architects of the state, on the basis of the best design submitted, and to contract for the construction of a building with the lowest and best bidder among three or more bidders, after notice in two consecutive issues of any Santa Fe or Albuquerque, New Mexico, newspaper not less than twenty days before the day of letting. The commissioner may either let the work in one entire contract or to different contractors, as the commissioner may deem advisable. The commissioner may reject any or all bids and call for new bids. The commissioner may require a performance bond with surety in an amount he deems necessary from bidders.

History: 1953 Comp., 7-14-5, enacted by Laws 1959, ch. 25, 5.



Section 19-12-5 - Commissioner's power to provide for construction and maintenance; disbursements.

19-12-5. Commissioner's power to provide for construction and maintenance; disbursements.

The commissioner has authority to perform all acts incidental to acquisition of such lands and the construction, equipping and maintaining of the land office building. The secretary of finance and administration shall draw his warrant on the state treasurer for the payment of vouchers drawn by the commissioner of public lands and the state treasurer shall pay the warrant out of the fund specified in and provided for by the Land Office Building Act [19-12-1 to 19-12-13 NMSA 1978].

History: 1953 Comp., 7-14-6, enacted by Laws 1959, ch. 25, 6; 1977, ch. 247, 89.



Section 19-12-6 - Interest in contracts by commissioner or his agents prohibited.

19-12-6. [Interest in contracts by commissioner or his agents prohibited.]

Neither the commissioner nor any of his agents shall be directly or indirectly interested in any contract let under the Land Office Building Act [19-12-1 to 19-12-13 NMSA 1978].

History: 1953 Comp., 7-14-7, enacted by Laws 1959, ch. 25, 7.



Section 19-12-7 - Location of building; style of architecture.

19-12-7. [Location of building; style of architecture.]

The land office building shall be located at the city of Santa Fe and conform substantially to the architecture of existing capitol buildings.

History: 1953 Comp., 7-14-8, enacted by Laws 1959, ch. 25, 8.



Section 19-12-7.1 - Name of land office building.

19-12-7.1. Name of land office building.

The building located in Santa Fe currently used for offices to administer the trust created by the Enabling Act for New Mexico and other acts of congress granting lands to the state shall be known as the "Edward J. Lopez land office building".

History: 1978 Comp., 19-12-7.1, enacted by Laws 1997, ch. 35, 1.



Section 19-12-8 - Anticipation of proceeds of rentals from trust lands; issuance and sale of state land office debentures; interest rate; form; maturity.

19-12-8. [Anticipation of proceeds of rentals from trust lands; issuance and sale of state land office debentures; interest rate; form; maturity.]

The commissioner of public lands is authorized to anticipate the proceeds of rentals from trust lands, to the extent that the same are required to be covered into the state lands maintenance fund created by the provisions of Section 19-1-11 NMSA 1978 by the issuance and sale of state land office debentures not exceeding in the aggregate one million five hundred thousand dollars ($1,500,000). The commissioner of public lands may issue these debentures at times and in denominations as he may deem expedient. Debentures issued shall bear the rate of interest prescribed by law, and shall be issued in serial form. Debentures in the principal amount of not more than fifty thousand dollars ($50,000) shall mature not before June 30, 1960, and a principal amount of these debentures of not more than fifty thousand dollars ($50,000) shall mature at every six-month interval thereafter, until all debentures issued under the Land Office Building Act [19-12-1 to 19-12-13 NMSA 1978] have been retired.

History: 1953 Comp., 7-14-9, enacted by Laws 1959, ch. 25, 9.



Section 19-12-9 - Debentures; signed by commissioner; seal affixed.

19-12-9. [Debentures; signed by commissioner; seal affixed.]

The debentures shall be signed by the commissioner and his seal shall be affixed thereto.

History: 1953 Comp., 7-14-10, enacted by Laws 1959, ch. 25, 10.



Section 19-12-10 - Funds derived from sale of debentures; disposition.

19-12-10. [Funds derived from sale of debentures; disposition.]

The funds derived from the sale of debentures shall be used by the commissioner of public lands for the purposes of carrying out the provisions of the Land Office Building Act [19-12-1 to 19-12-13 NMSA 1978].

History: 1953 Comp., 7-14-11, enacted by Laws 1959, ch. 25, 11.



Section 19-12-11 - State investment officer may purchase state land office debentures; approval; private sale; interest rates.

19-12-11. [State investment officer may purchase state land office debentures; approval; private sale; interest rates.]

Any debentures authorized by the Land Office Building Act [19-12-1 to 19-12-13 NMSA 1978] may be purchased by the state investment officer as an investment for the permanent funds in his hands, with the approval of the officials whose approval is required by the constitution for the investment of permanent funds. The purchase by the state investment officer may be made at private sale without the necessity of advertising and at interest rates not to exceed the per annum rate prescribed by law.

History: 1953 Comp., 7-14-12, enacted by Laws 1959, ch. 25, 12.



Section 19-12-12 - Contract for maintenance.

19-12-12. Contract for maintenance.

The commissioner of public lands is authorized to contract with the facilities management division of the general services department on a cost basis for the maintenance of the lands and buildings acquired under the provisions of the Land Office Building Act.

History: 1953 Comp., 7-14-14, enacted by Laws 1959, ch. 25, 14; 1977, ch. 247, 90; 1983, ch. 301, 67; 1984, ch. 64, 23; 2013, ch. 115, 21.



Section 19-12-13 - Acceptance of gift, or loan, from federal government authorized.

19-12-13. [Acceptance of gift, or loan, from federal government authorized.]

The commissioner of public lands is authorized to accept any services, equipment, supplies, materials or funds by way of gift, or loan, from the United States government, which could be used in carrying out the purposes of the Land Office Building Act [19-12-1 to 19-12-13 NMSA 1978].

History: 1953 Comp., 7-14-15, enacted by Laws 1959, ch. 25, 15.






Article 13 - Lease of Geothermal Resources on State Lands

Section 19-13-1 - Short title.

19-13-1. Short title.

This act [19-13-1 to 19-13-28 NMSA 1978] may be cited as the "Geothermal Resources Act."

History: 1953 Comp., 7-15-1, enacted by Laws 1967, ch. 158, 1.



Section 19-13-2 - Definitions.

19-13-2. Definitions.

As used in the Geothermal Resources Act:

A. "geothermal resources" means the natural heat of the earth in excess of two hundred fifty degrees Fahrenheit, or the energy in whatever form below the surface of the earth present in, resulting from, created by or which may be extracted from this natural heat in excess of two hundred fifty degrees Fahrenheit, and all minerals in solution or other products obtained from naturally heated fluids, brines, associated gases and steam in whatever form found below the surface of the earth, but excluding oil, hydrocarbon gas and other hydrocarbon substances and excluding the heating and cooling capacity of the earth not resulting from the natural heat of the earth in excess of two hundred fifty degrees Fahrenheit, as may be used for the heating and cooling of buildings through an on-site geoexchange heat pump or similar on-site system;

B. "commissioner" means the commissioner of public lands;

C. "state lands" includes all land owned by the state, all land owned by school districts, beds of navigable rivers and lakes, submerged lands and lands in which mineral rights have been reserved to the state;

D. "lease" means a lease for the extraction and removal of geothermal resources from state lands; and

E. "well" means any well for the discovery of geothermal resources or any well on lands producing geothermal resources or reasonably presumed to contain geothermal resources.

History: 1953 Comp., 7-15-2, enacted by Laws 1967, ch. 158, 2; 2013, ch. 125, 1.



Section 19-13-3 - Administration of act.

19-13-3. Administration of act.

Administration of the Geothermal Resources Act shall be based on the principle of multiple use of state land and resources and shall allow coexistence of other leases on the same lands for deposits of other minerals, and the existence of leases issued pursuant to the Geothermal Resources Act shall not preclude other uses of the land covered thereby. Geothermal resources may be administered as a renewable energy resource, in which case any leases for and regulations of a geothermal resource as a renewable energy resource shall require that the geothermal resource not be diminished beneath applicable natural seasonal fluctuations in the measurable quantity, quality or temperature of any area classified as a known geothermal resources field. However, operations under other leases or for other uses shall not unreasonably interfere with or endanger operations under any lease issued pursuant to the Geothermal Resources Act, nor shall operations under leases issued pursuant to the Geothermal Resources Act unreasonably interfere with or endanger operations under any lease issued pursuant to any other law. The Geothermal Resources Act shall not be construed to supersede the authority that any state department or agency has with respect to the management, protection and utilization of the state lands and resources under its jurisdiction.

History: 1953 Comp., 7-15-3, enacted by Laws 1967, ch. 158, 3; 2013, ch. 125, 2.



Section 19-13-4 - Geothermal resources of commercial value.

19-13-4. Geothermal resources of commercial value.

Where it is determined by the commissioner that the production or use of geothermal energy is also susceptible of economically producing other of the geothermal resources in commercially valuable quantities, and a market therefor exists, production of the other geothermal resources may be required by the commissioner.

History: 1953 Comp., 7-15-4, enacted by Laws 1967, ch. 158, 4.



Section 19-13-5 - Leases; applications; limitations.

19-13-5. Leases; applications; limitations.

A. Leases may be issued by the commissioner according to such terms and conditions not inconsistent with the provisions of the Geothermal Resources Act which the commissioner determines to be in the best interest of the state.

B. An application for a lease on state lands shall not be made for less than six hundred forty acres nor more than two thousand five hundred sixty acres and shall embrace a reasonably compact area. A lease on state lands may only be issued for a parcel less than six hundred forty acres if the parcel is isolated from or not contiguous with other parcels of land available for a lease. The commissioner may provide for compensatory agreements on those parcels of state lands which he determines should be subjected to such an agreement rather than a lease. No person, association or corporation, except as otherwise provided in the Geothermal Resources Act, shall take, hold, own or control at one time whether acquired directly from the commissioner or otherwise, any direct or indirect interests in state geothermal leases exceeding fifty-one thousand two hundred acres.

C. The commissioner shall issue a lease to the first qualified applicant under regulations adopted by the commissioner.

History: 1953 Comp., 7-15-5, enacted by Laws 1967, ch. 158, 5; 1979, ch. 386, 1.



Section 19-13-6 - Known geothermal resources fields.

19-13-6. Known geothermal resources fields.

A. The commissioner shall, after consultation with the director of the bureau of geology and mineral resources, make a classification of geothermal areas that he has determined may be capable of producing geothermal resources in commercial quantities. These geothermal areas shall be classified as "known geothermal resources fields".

B. If any lands to be leased are within a known geothermal resources field, the lands shall be leased to the highest responsible qualified bidder under rules prescribed by the commissioner. The rules prescribed by the commissioner shall include notice to the public of the terms and conditions of the sale and procedures of conducting the sale, including the receipt of written bids on a competitive basis and the issuing of the lease.

History: 1953 Comp., 7-15-6, enacted by Laws 1967, ch. 158, 6; 2001, ch. 246, 1.



Section 19-13-7 - Leases; terms; rentals and royalties.

19-13-7. Leases; terms; rentals and royalties.

A. Each lease issued pursuant to the Geothermal Resources Act shall provide for the following base rentals, royalties and percentage rentals with respect to geothermal resources produced or sold from the lands included within the lease:

(1) a base lease rent to be charged under each lease based upon fair market value at the time of leasing as determined by the commissioner;

(2) a royalty or percentage rent to be charged as a percentage of gross revenue derived from the production, sale or use of geothermal resources, or the energy produced therefrom, under the lease as determined by the commissioner, who shall not determine a value below or above a range that could be determined by the federal bureau of land management, based on fair market value of the geothermal resource or use of the geothermal resource at the time of leasing. The commissioner may require an escalation of the royalty or percentage rent over time; and

(3) a royalty of the gross revenue received from the sale of mineral products or chemical compounds recovered from geothermal fluids, if any, based on fair market value of the mineral product as determined by the commissioner, except that as to any by-product or minerals covered by other mineral leasing statutes administered by the commissioner or rules or regulations of the commissioner, the rate of royalty for such mineral or by-product shall be the same as the then-existing rate of royalty under leases currently being issued by the commissioner.

B. The commissioner shall have the authority in leasing lands pursuant to the Geothermal Resources Act to prescribe a development program. In prescribing the program, the commissioner shall consider all applicable economic factors, including market conditions and the cost of drilling for, producing, processing and utilizing geothermal resources.

History: 1953 Comp., 7-15-7, enacted by Laws 1967, ch. 158, 7; 1979, ch. 386, 2; 2013, ch. 125, 3.



Section 19-13-8 - Leases; relinquishment.

19-13-8. Leases; relinquishment.

A. The holder of any lease may at any time relinquish all his rights under the lease by filing a written relinquishment of all rights under the lease with the commissioner. The relinquishment shall be effective as of the date of its filing, subject to the continued obligation of the person, in accordance with the terms of the lease and any regulations:

(1) to make payment of all accrued rentals and royalties;

(2) to place all wells on the lands to be relinquished in condition for suspension or abandonment; and

(3) to protect or restore the surface and surface resources.

B. Upon compliance with this section, the person holding the lease shall be released of all obligations thereafter accruing under the lease with respect to the lands relinquished, but no such relinquishment shall release such person from any liability for breach of any obligation of the lease, other than an obligation to drill, accrued at the date of relinquishment.

History: 1953 Comp., 7-15-8, enacted by Laws 1967, ch. 158, 8.



Section 19-13-9 - Rent or royalties; waiver; suspension; reduction.

19-13-9. Rent or royalties; waiver; suspension; reduction.

The commissioner may, after a public hearing, waive, suspend or reduce the rental or minimum royalty for the lands included in a lease, or any portion thereof, and waive, suspend, alter or amend the operating requirements contained in a lease or regulation in the interest of conservation and to encourage the greatest ultimate recovery of geothermal resources if he determines that such action is necessary or beneficial to promote development or finds that the lease cannot be successfully operated under the terms of the lease or regulations.

History: 1953 Comp., 7-15-9, enacted by Laws 1967, ch. 158, 9.



Section 19-13-10 - Suspension of operation and production.

19-13-10. Suspension of operation and production.

The commissioner may, upon application and after a public hearing, suspend operations and production on a producing lease. On his own motion and after a public hearing, the commissioner, in the interest of conservation, may suspend operations on any lease, but in any such case he shall extend the lease term for the period of any suspension.

History: 1953 Comp., 7-15-10, enacted by Laws 1967, ch. 158, 10.



Section 19-13-11 - Leases; duration.

19-13-11. Leases; duration.

A. Any lease entered into pursuant to the Geothermal Resources Act shall be for a primary term of five years and so long thereafter as geothermal resources are being produced or utilized or are capable of being produced or utilized in commercial quantities from such lands or from lands unitized therewith, subject to continued payment of rentals as provided in Section 19-13-7 NMSA 1978. If the lessee fails to produce or utilize geothermal resources or to discover geothermal resources capable of being produced or utilized in commercial quantities from the lands or from lands unitized therewith during the initial five-year term, the lessee may continue the lease in full force and effect as to the portion held by the lessee for a secondary term of five years and so long thereafter as geothermal resources are being produced or utilized or are capable of being produced or utilized in commercial quantities from such lands or from lands unitized therewith by continued payment each year, in advance, of rentals at the rate set by the lease. Provided that if for any reason beyond the control of the lessee production or utilization of geothermal resources in commercial quantities ceases or if the capability to so produce is temporarily lost after the secondary term has expired, the producing lessee may, with the written permission of the commissioner, continue such lease as to the acreage held by the lessee in effect from year to year for an additional period not to exceed three years by continued payment of rentals as provided in the lease at the rate provided in the secondary term of the lease.

B. If commercial production or capability of commercial production occurs during the primary term and thereafter ceases before the primary term would have expired, the lease shall be deemed to be a "nonproducing or incapable of producing lease" from that date, and the lessee shall have the unexpired portion of the primary term and any subsequent terms within which to resume such production or capability of production. If commercial production or capability of commercial production occurs during the primary term and ceases during the secondary term, the lease shall be deemed to be a "nonproducing or incapable of producing lease" from that date and, upon payment of rentals as provided in Subsection A of this section, the lessee shall have the unexpired portion of the secondary term within which to resume such production or capability of production. When such production or capability of production is resumed, the term of the lease shall continue so long thereafter as geothermal resources are being produced or utilized or are capable of being produced or utilized in commercial quantities from the leased land or from land unitized therewith. In such cases, the rental rate for the lease or the portion thereof shall be the rental rate provided in the term or portion of the term in which such production or capability of production is resumed.

History: 1953 Comp., 7-15-11, enacted by Laws 1967, ch. 158, 11; 1979, ch. 386, 3; 2013, ch. 125, 4.



Section 19-13-11.1 - Leases; stipulation; rental; royalty.

19-13-11.1. Leases; stipulation; rental; royalty.

The owner or owners of any geothermal resources lease or approved assignment thereof, heretofore issued by the commissioner, which lease has not automatically expired by its own terms or which has not been canceled after proper notice by the commissioner and which has otherwise been maintained in good standing, may enter into a stipulation with the commissioner of public lands making the terms and conditions of Sections 19-13-7 and 19-13-11 NMSA 1978 a part of such existing lease, the same as if the provisions had been a part of the lease when issued. In such case, the rentals, royalties and fees shall be computed as follows:

A. rentals shall be computed for the remainder of the primary term of the lease at one dollar ($1.00) per acre or fraction thereof per year, payable in advance, and for the secondary term of the lease at five dollars ($5.00) per acre or fraction thereof per year, payable in advance;

B. royalties shall be payable as provided in the lease being stipulated; provided, however, if at the time of entering into the stipulation the acreage has been included in a known geothermal resource field and if the commissioner has established a higher rate for such area, then the royalties shall be payable at the higher rates so established; and

C. the commissioner may charge a fee of ten dollars ($10.00) for the approval, filing and recording of such stipulation.

History: 1978 Comp., 19-13-11.1, enacted by Laws 1979, ch. 386, 4.



Section 19-13-11.2 - Validation of geothermal resource leases.

19-13-11.2. Validation of geothermal resource leases.

All geothermal resource leases issued by the commissioner of public lands prior to the effective date of this section are declared to be valid and existing contracts with the state according to their terms and provisions where:

A. such leases were made in substantial conformity with law;

B. the terms have not expired;

C. all rentals have been paid and accepted by the commissioner of public lands; and

D. the leases have not been canceled by the commissioner of public lands for nonperformance by the lessee or any assignee.

The obligations of the state and the commissioner to observe and conform to the terms and provisions of these leases are recognized.

History: 1978 Comp., 19-13-11.2, enacted by Laws 1979, ch. 386, 5.



Section 19-13-12 - Combining geothermal resources.

19-13-12. Combining geothermal resources.

Any person engaged in the production of geothermal resources under a lease issued by the commissioner may commingle geothermal resources from any two or more wells without regard to whether such wells are located on the lands for which such lease was issued or elsewhere; provided, however, that the person holding the lease shall install and maintain meters or other measuring devices satisfactory to the commissioner to measure the amount of geothermal resources produced from lands for which leases were issued by the commissioner.

History: 1953 Comp., 7-15-12, enacted by Laws 1967, ch. 158, 12.



Section 19-13-13 - Reinjecting geothermal resources.

19-13-13. Reinjecting geothermal resources.

Any person holding a lease may, upon approval of the commissioner, drill special wells, convert producing wells or reactivate and convert abandoned wells for the sole purpose of reinjecting geothermal resources or the residue thereof.

History: 1953 Comp., 7-15-13, enacted by Laws 1967, ch. 158, 13.



Section 19-13-14 - Cooperative development or operation.

19-13-14. Cooperative development or operation.

For the purpose of more properly conserving the natural resources of any geothermal resources lands, or any part thereof, the holders of leases may unite with each other or with others in collectively adopting and operating under a cooperative or unit plan of development or operation of such geothermal resources lands whenever determined and certified by the commissioner to be necessary or advisable in the public interest. The commissioner may, with the consent of the holders of leases involved, establish, alter, change or revoke any drilling and production requirement of such leases, permit apportionment of production, and may make such regulations with reference to such leases, with like consent on the part of the persons holding the leases, in connection with the institution and operation of any such cooperative or unit plan, as the commissioner deems necessary or proper to secure the proper protection of the interests of the state.

History: 1953 Comp., 7-15-14, enacted by Laws 1967, ch. 158, 14.



Section 19-13-15 - Posting of open acreage; simultaneous applications.

19-13-15. Posting of open acreage; simultaneous applications.

When newly acquired acreage is posted to the tract books, or when other acreage is designated upon the tract books to be open acreage after having been previously leased or after having been withdrawn from leasing by the commissioner, all applications for leases filed thereon within three regular working days after such posting or designation shall be considered as simultaneous applications.

History: 1953 Comp., 7-15-15, enacted by Laws 1967, ch. 158, 15.



Section 19-13-16 - State land sales and leases; reservations.

19-13-16. State land sales and leases; reservations.

In addition to any other requirements of law, in all leases, deeds or sales contracts of state lands for any purpose, there shall be inserted a clause reserving the right to execute leases for geothermal resource development and operation thereon; the right to sell or dispose of the geothermal resources of such lands; and the right to grant rights-of-way and easements for the purpose of this section.

History: 1953 Comp., 7-15-16, enacted by Laws 1967, ch. 158, 16.



Section 19-13-17 - Use of the surface.

19-13-17. Use of the surface.

Subject to the provisions of the Geothermal Resources Act, any person holding a lease for geothermal resources shall be entitled to use so much of the surface as is reasonably necessary as determined by the commissioner for the production and conservation of geothermal resources.

History: 1953 Comp., 7-15-17, enacted by Laws 1967, ch. 158, 17.



Section 19-13-18 - Bonds; surface damage; performance.

19-13-18. Bonds; surface damage; performance.

A. Before any person commences development or operations of geothermal resources under a lease, including any prospecting activity on the leased land, the person holding the lease shall execute and file with the commissioner, a bond or undertaking in an amount fixed by the commissioner which shall not be less than five thousand dollars ($5,000) in favor of the state of New Mexico for the benefit of the state's contract purchaser, patentee or surface lessee. The purpose of the bond or undertaking shall be to secure payment for damages to the tangible improvements on the leased land as may be suffered by reason of the development and operations on the land by the person holding the lease.

B. The commissioner may, at any time, require a person holding a lease to furnish a bond in a reasonable amount to guarantee payment of royalties to become due the state if, in his judgment, such is necessary to protect the interest of the state.

C. The commissioner shall, by regulations, establish the standards and the forms for any bonds or undertakings required pursuant to this section.

History: 1953 Comp., 7-15-18, enacted by Laws 1967, ch. 158, 18.



Section 19-13-19 - State lands; jurisdictions.

19-13-19. State lands; jurisdictions.

Where the surface of state lands sought for use or development of geothermal resources or the waters thereon are under the jurisdiction of a state department or agency other than the commissioner, the commissioner may issue leases under the Geothermal Resources Act only with the consent of and subject to such reasonable terms and conditions as may be prescribed by the other department or agency to ensure the adequate utilization of the surface of the lands or the waters thereon for the purposes for which they are then being administered or for which they were acquired; provided, however, that such other department or agency shall not prescribe any terms and provisions inconsistent with the Geothermal Resources Act nor any rental or royalty for the use of the lands.

History: 1953 Comp., 7-15-19, enacted by Laws 1967, ch. 158, 19.



Section 19-13-20 - General mining lease; lease preference.

19-13-20. General mining lease; lease preference.

Notwithstanding any other provision of the Geothermal Resources Act, at any time within ninety days following the effective date of the Geothermal Resources Act, any person who held prior to January 1, 1967 and who holds on the effective date of the Geothermal Resources Act, a general mining lease issued by the commissioner, upon showing to the satisfaction of the commissioner that the application or general mining lease was made or issued to develop geothermal resources, may apply for and receive a lease pursuant to the Geothermal Resources Act covering the same land having priority dating from the date of filing or issuance of the original application or general mining lease. The lease preference pursuant to this section shall be accomplished in accordance with procedures prescribed by regulations of the commissioner.

History: 1953 Comp., 7-15-20, enacted by Laws 1967, ch. 158, 20.



Section 19-13-21 - Transferability.

19-13-21. Transferability.

Any lease pursuant to the Geothermal Resources Act may be assigned, transferred or sublet with the approval of the commissioner.

History: 1953 Comp., 7-15-21, enacted by Laws 1967, ch. 158, 21.



Section 19-13-22 - Inspection of records; reports.

19-13-22. Inspection of records; reports.

The commissioner or his representative shall have the right to inspect all records, books or accounts pertaining to geothermal resources taken from leased state lands, and at the request of the commissioner, the holder of the lease shall furnish such reports, samples, logs, assays or cores within reasonable bounds as he may deem to be necessary for the proper administration of the state lands under lease.

History: 1953 Comp., 7-15-22, enacted by Laws 1967, ch. 158, 22.



Section 19-13-23 - Violation of lease; notice; forfeiture.

19-13-23. Violation of lease; notice; forfeiture.

The commissioner may cancel any lease issued pursuant to the Geothermal Resources Act for nonpayment of rentals, nonpayment of royalties or for violation of any of the terms, covenants or conditions of the lease. Before any cancellation shall be made, the commissioner shall mail to the lessee or assignee, by registered or certified mail, addressed to the post-office address of the lessee or assignee shown by the lease or by specific written notice of change of address given by the lessee, a thirty-day notice of intention to cancel the lease, specifying the default for which the lease is subject to cancellation. No proof of receipt of notice shall be necessary and thirty days after such mailing, the commissioner may enter cancellation unless the lessee shall have remedied the default prior to this time; provided that if the violation could not be remedied within the thirty-day period and the lessee shall have commenced operations to remedy the violation within such period, the lease shall not be canceled for a period not to exceed one year as long as the lessee diligently pursues actions necessary to remedy the violation or after the violation is remedied.

History: 1953 Comp., 7-15-23, enacted by Laws 1967, ch. 158, 23; 1979, ch. 386, 6.



Section 19-13-24 - Removing improvements upon termination of lease.

19-13-24. Removing improvements upon termination of lease.

Upon termination of any lease issued pursuant to the Geothermal Resources Act by reason of forfeiture, surrender, expiration of term or for any other reason, the lessee may remove all improvements and equipment as can be removed without material injury to the premises; provided, however, that all rents and royalties have been paid and that such removal is accomplished within two years from the termination date or before such earlier date as the commissioner may set, upon thirty days' written notice to the lessee. All improvements and equipment remaining upon the premises after the removal date as set in accordance with this section shall be forfeited to the state without compensation.

History: 1953 Comp., 7-15-24, enacted by Laws 1967, ch. 158, 24.



Section 19-13-25 - Regulations.

19-13-25. Regulations.

Pursuant to the Geothermal Resources Act, the commissioner shall adopt such reasonable regulations as he may determine are necessary to carry out the provisions of the Geothermal Resources Act. The regulations shall be posted in a conspicuous place in the state land office for a period of at least ten consecutive days.

History: 1953 Comp., 7-15-25, enacted by Laws 1967, ch. 158, 25.



Section 19-13-26 - Withholding state lands from lease; lease by competitive bids.

19-13-26. Withholding state lands from lease; lease by competitive bids.

Nothing in the Geothermal Resources Act [19-13-1 to 19-13-28 NMSA 1978] shall be construed to require the commissioner to offer any tract or tracts of state lands for lease. The commissioner may withhold any tract or tracts from leasing for geothermal resources purposes, if, in his opinion, the best interests of the state would be served by so doing. Nothing in the Geothermal Resources Act shall be construed to prohibit the commissioner from rejecting any application at any time prior to approval, or offering the land embraced within the application for lease by competitive bidding by sealed bids or at public auction to the bidder offering the highest bonus in addition to the annual rentals or royalties as set by the commissioner. Notice of the public sale pursuant to this section shall be given by posting in a conspicuous place in the state land office not less than ten days before the date of sale, a written notice of the sale specifying the day and hour when the sale will be held, the place where the sale will be held and a description of the state land to be offered for lease. The notice shall also state that the sale will be conducted through sealed bids or at public auction and any other information the commissioner determines is necessary. Where two or more sealed bids are received making the same offer on the same land, the commissioner shall award the lease to the land in accordance with regulations prescribed by the commissioner.

History: 1953 Comp., 7-15-26, enacted by Laws 1967, ch. 158, 26.



Section 19-13-27 - Public hearings.

19-13-27. Public hearings.

A public hearing pursuant to the Geothermal Resources Act [19-13-1 to 19-13-28 NMSA 1978] shall only be held after notice of the public hearing has been posted in a conspicuous place in the state land office for a period of at least fifteen consecutive days and after a copy of the notice of public hearing has been mailed to each holder of a lease affected. The notice of the public hearing shall be mailed not less than fifteen days prior to the date set for the public hearing and shall be addressed to the address of the lessee shown on the lease or the address of the lessee on record in the state land office. The notice shall specify the day, hour and place of the public hearing and shall also state the purpose for the public hearing.

History: 1953 Comp., 7-15-27, enacted by Laws 1967, ch. 158, 27.



Section 19-13-28 - Collateral assignment of leases.

19-13-28. Collateral assignment of leases.

Any lease for geothermal resources in good standing, together with improvements placed on the land thereunder, may be assigned as collateral security under the same procedures and in the same manner as provided by law for filing, recording, approval, release and foreclosure of state land purchase contracts issued by the commissioner. When any assignment pursuant to this section has been approved by the commissioner, it shall constitute constructive notice thereof to the world from the date of approval.

History: 1953 Comp., 7-15-28, enacted by Laws 1967, ch. 158, 28.






Article 14 - Reservation of Rights in Lease or Conveyance of State Lands

Section 19-14-1 - Commissioner of public lands to reserve certain rights to the state in leases or other conveyances of any mineral interests or rights to minerals in state lands.

19-14-1. Commissioner of public lands to reserve certain rights to the state in leases or other conveyances of any mineral interests or rights to minerals in state lands.

In any lease or other conveyance of state lands granting any interest in or rights to minerals of whatsoever kind, including oil and gas, in those lands executed by the commissioner of public lands after the effective date of this section, the following reservation of rights to the state shall be made: "The state has a continuing option to purchase at any time and from time to time, at the market price prevailing in the area on the date of purchase, all or part of any minerals (specify the minerals) that may be produced from the lands covered by this lease (or other conveyance)."

History: 1953 Comp., 7-16-1, enacted by Laws 1973, ch. 26, 1.



Section 19-14-2 - Waiver of requirements for reservation of rights in leases or conveyance for specific minerals; procedures for waiver.

19-14-2. Waiver of requirements for reservation of rights in leases or conveyance for specific minerals; procedures for waiver.

A. The commissioner of public lands may waive by written order the reservation of rights required under Section 1 [19-14-1 NMSA 1978] of this act in respect to any specific mineral, other than fossil fuels, for which there is no significant consumptive use within the state, but such order may be made only:

(1) after written notice is mailed by certified mail at least twenty days before the hearing required by Paragraph (3) of this subsection to the governor;

(2) after notice of the hearing required by Paragraph (3) of this subsection is posted in the same manner as notice of public sale of mineral leases is required to be posted under Section 19-8-33 NMSA 1978;

(3) after a public hearing on the issue of waiver under this subsection has been held by the commissioner of public lands or his designated representative in accordance with procedures adopted by the commissioner of public lands; and

(4) if the commissioner of public lands finds after considering the evidence produced at the hearing that a waiver of the provision would be in the best interests of the trust beneficiaries considering long-range and short-range benefits.

B. A waiver granted under Subsection A of this section shall be limited to a definite period of time not to exceed five years. Waivers may be renewed by the commissioner but only after following the procedure required under Subsection A of this section.

History: 1953 Comp., 7-16-2, enacted by Laws 1973, ch. 26, 2.



Section 19-14-3 - Disposal of minerals by commissioner of public lands.

19-14-3. Disposal of minerals by commissioner of public lands.

The commissioner of public lands shall dispose of any minerals reserved under this act [19-14-1 to 19-14-3 NMSA 1978] at the best price available in order to gain the maximum benefit for the trust beneficiaries.

History: 1953 Comp., 7-16-3, enacted by Laws 1973, ch. 26, 3.






Article 15 - Administration of Public Lands






Chapter 20 - Military Affairs

Article 1 - General Provisions

Section 20-1-1 - New Mexico Military Code; regulations.

20-1-1. New Mexico Military Code; regulations.

The New Mexico Military Code shall consist of:

A. the constitution of the United States of America, including:

(1) Article 1, Section 8 (the militia clause);

(2) Article 2, Section 2 (powers of the president);

(3) Amendment 2 (right to keep and bear arms);

(4) Amendment 5 (rights of accused in criminal proceedings); and

(5) Amendment 10 (powers reserved to states or people);

B. the constitution of New Mexico:

(1) Article 2, Section 9 (military power subordinate; quartering of soldiers);

(2) Article 2, Section 14 (indictment and information; grand juries; rights of accused);

(3) Article 5, Section 4 (governor's executive power; commander of militia);

(4) Article 9, Section 7 (state indebtedness; purposes); and

(5) Article 18 (militia); and

C. Chapter 20 NMSA 1978.

The New Mexico Military Code shall be published, maintained and disseminated by the adjutant general. It may be implemented by executive orders or proclamations or by orders, rules or regulations of the adjutant general, consistent with the constitutions and laws of the state and of the United States, so as to achieve its intended effects and purposes. When attested by the adjutant general as issued by command of the governor, regulations shall have full force and effect upon publication. They are exempt from the requirements of filing of the State Rules Act [Chapter 14, Article 4 NMSA 1978].

History: 1978 Comp., 20-1-1, enacted by Laws 1987, ch. 318, 1.



Section 20-1-2 - Laws to conform to United States regulations.

20-1-2. Laws to conform to United States regulations.

The intent of the New Mexico Military Code and all laws and regulations of the state affecting the military forces is to reasonably conform to all laws and regulations of the United States affecting the same subjects, except as otherwise expressly provided with respect to military justice.

History: 1978 Comp., 20-1-2, enacted by Laws 1987, ch. 318, 2.



Section 20-1-3 - Armed forces regulations to govern.

20-1-3. Armed forces regulations to govern.

All matters relating to the organization, discipline and government of the military forces, not otherwise provided for in the New Mexico Military Code, shall be decided by the custom, regulations and usage of the armed forces of the United States.

History: 1978 Comp., 20-1-3, enacted by Laws 1987, ch. 318, 3.



Section 20-1-4 - Governor to be commander-in-chief; enforcement of New Mexico Military Code.

20-1-4. Governor to be commander-in-chief; enforcement of New Mexico Military Code.

A. The governor shall be the commander-in-chief of the military forces, except so much thereof as may be in the actual service of the United States; and may employ the military forces for the defense or relief of the state, the enforcement of its law, and the protection of life and property therein.

B. Whenever the governor or acting governor is unable to personally perform the duties of commander-in-chief, or whenever the governor so directs, the adjutant general or, in his absence, the senior line officer of the national guard present for duty with the troops shall command the military forces.

C. The governor may appoint a staff, consisting of the adjutant general and aides-de-camp of field grade or higher who shall be detailed from the national guard or the state defense force. The governor may designate honorarily other persons as colonels aide-de-camp.

D. The governor may by executive orders, proclamations or regulations not inconsistent with law, enforce all the provisions of the Military Code.

History: 1978 Comp., 20-1-4, enacted by Laws 1987, ch. 318, 4.



Section 20-1-5 - Adjutant general; appointment and duties.

20-1-5. Adjutant general; appointment and duties.

In case of a vacancy, the governor shall appoint as the adjutant general of New Mexico for a term of five years an officer who for three years immediately preceding his appointment as the adjutant general of New Mexico has been federally recognized as an officer in the national guard of New Mexico and who during his service in the national guard of New Mexico has received federal recognition in the rank of major or higher. The adjutant general shall not be removed from office during the term for which appointed, except for cause to be determined by a court-martial or efficiency board legally convened for that purpose in the manner prescribed by the national guard regulations of the United States department of defense. The adjutant general shall have the military grade of major general and shall receive the same pay and allowances as is prescribed by federal law and regulations for members of the active military the grade of major general, unless a different rate of pay and allowances is specified in the annual appropriations bill. The adjutant general shall:

A. prepare and publish, by order of the governor, such orders, rules and regulations, consistent with law, as are necessary to maintain the military forces in a state of efficiency in conformity with the needs of the state and the federal defense requirements;

B. supervise the receipt, preservation, repair, distribution, issue and collection of all arms and military equipment of the state;

C. supervise all personnel, organizations, facilities, equipment, supplies and funds of the military forces;

D. maintain records of all members of the military forces and keep on file in his offices copies of all orders, reports, regulations and communications received and issued by him;

E. perform such other duties as may be required of him by the commander-in-chief; and

F. have a seal of office.

History: 1978 Comp., 20-1-5, enacted by Laws 1987, ch. 318, 5.



Section 20-1-6 - Payments by state treasurer; certificates of indebtedness.

20-1-6. Payments by state treasurer; certificates of indebtedness.

A. All compensation of personnel and all the necessary expenses incurred in quartering, housing, caring for, subsisting, protecting, equipping, warning for duty and transporting such officers and members and their equipment, including the purchase or lease of any articles of material, equipment or supplies reasonably required, designed or needed to accomplish the purpose or results desired by the governor or specified in the governor's call for such troops into service of the state, shall be paid by the state. The state treasurer, upon presentation to the state treasurer of vouchers and payrolls for such compensation, expenses, supplies and materials, certified by the officers commanding such forces and approved by the adjutant general, shall pay the vouchers and payrolls out of any money available in the state treasury not otherwise appropriated; provided that the vouchers and payrolls for such service, supplies and materials do not exceed one million dollars ($1,000,000) in any one fiscal year.

B. If there is no money available in the state treasury that is not otherwise appropriated or if the vouchers and payrolls for such service, material and supplies approach the amount of one million dollars ($1,000,000) in any one fiscal year, the state treasurer shall certify such facts to the governor who shall inquire into and make an estimate of the total probable cost necessary to be incurred for all purposes in connection with or to accomplish the purpose for which such troops were called into active service. If the governor deems it necessary and prudent in order to provide for the public defense that such expenses be incurred and that it is necessary to create an indebtedness for the purpose of paying the expenses, the governor shall by proclamation declare an emergency to exist requiring the creation of an indebtedness under Article 9, Section 7 of the constitution of New Mexico in order to suppress insurrection or to provide for the public defense. The governor shall order the issuance of certificates of indebtedness in such amount as the governor deems required or necessary to provide funds for the payment of expenses and costs incident to or connected with the emergency.

C. The certificates of indebtedness shall be approved as to form by the attorney general. They shall be dated the day of their issuance and the state board of finance shall by proper resolutions prescribe the denominations of the certificates, the maturity dates thereof, the rate of interest they shall bear payable semiannually, the time and place of payment of both principal and interest and the amount of the certificates that shall be issued from time to time. The certificates shall be signed by the secretary of the state board of finance and the state treasurer and the coupons attached thereto shall have the engraved lithographed facsimile of the signature of the state treasurer thereon; provided, however, that certificates purchased by the state treasurer may be issued without coupons. The certificates shall be sold by the state board of finance from time to time in such amounts as it deems advisable, at not less than par and accrued interest to date of delivery, after advertisement for a period of two weeks immediately prior to the sale in one daily newspaper in the state and in some financial journal in the city and state of New York; provided, however, that the state treasurer may purchase the certificates as an investment of any funds in the state treasurer's hands available for investment and in the event of any such purchase by the state treasurer, no advertisement shall be required. The proceeds of certificates so sold shall be by the state treasurer covered into a fund known as the "adjutant general emergency public defense fund" and shall be expended and disbursed only in the manner and for the purposes specified and provided for in Chapter 20, Article 1 NMSA 1978.

D. A fund to be known as the "adjutant general emergency public defense certificates fund" to provide for the payment of interest and principal on the foregoing certificates is established and, beginning with the tax levy for the year following the issuance of the certificates, a tax shall be levied annually in the same manner as other ad valorem taxes are levied on all taxable property in the state, not to exceed one-half mill on the dollar of valuation, sufficient to produce the amount required to pay interest on the certificates and the principal thereof at maturity, for each year prior to the maturity of the certificates, which taxes when collected shall be credited to the adjutant general emergency public defense certificates fund. The state auditor shall each year prior to August 1 certify to the property tax division of the taxation and revenue department the amount necessary to meet all payments of principal and interest due on the certificates during the year ending June 30 following the date of the certificates.

E. On or before the twentieth legislative day of the next legislative session following the expenditures of the sums provided for in this section, the governor shall file a written report with the presiding officer of each house of the legislature setting forth the purpose and the amounts of money expended as provided in this section.

F. The provisions of this section may be used for the operation of the national guard or the state defense force when on militia duty.

History: 1978 Comp., 20-1-6, enacted by Laws 1987, ch. 318, 6; 1999, ch. 52, 1; 2009, ch. 17, 1.



Section 20-1-7 - Reference to gender.

20-1-7. Reference to gender.

In Chapter 20 NMSA 1978, the use of the male pronoun shall be construed to include the female equivalent unless specifically stated to the contrary.

History: 1978 Comp., 20-1-7, enacted by Laws 1987, ch. 318, 7.



Section 20-1-8 - State benefits for members of armed forces called to active duty and deployed; benefits for surviving children of a member killed in the line of duty.

20-1-8. State benefits for members of armed forces called to active duty and deployed; benefits for surviving children of a member killed in the line of duty.

A. A New Mexico resident who is a member of the New Mexico national guard or of a branch of the federal armed forces and who is called to active duty and is deployed and serves during the period beginning on the effective date of this section and ending on the date the president of the United States declares that the emergency requiring the call-up is terminated is entitled to the following benefits, notwithstanding any provision of law to the contrary:

(1) a free game hunting and fishing license for the year following the year of the member's deactivation and return to the state;

(2) an extension of one year after the return of the member to the state of the date the member is required to file a state personal income tax return if the filing date occurs while the member is on active duty and deployed;

(3) an extension for one month after the member's return to the state of the date to renew a driver's license if the renewal date occurs while the member is on active duty and deployed; and

(4) a refund or credit of tuition paid to a state post-secondary educational institution for attendance during a period when the attendance of the member was interrupted by activation and deployment.

B. The surviving children of a New Mexico resident who was a member of the New Mexico national guard or of a branch of the federal armed forces and who was killed in the line of duty after being called to active duty and deployed during the period beginning on April 3, 2003 and ending on the date the president of the United States declares that the emergency requiring the call-up is terminated are entitled to waivers of tuition for four consecutive years at a state post-secondary educational institution, notwithstanding any provision of law to the contrary.

History: Laws 2003, ch. 136, 1; 2011, ch. 186, 7.



Section 20-1-8.1 - Military deployment; municipal or county services and utilities discontinued.

20-1-8.1. Military deployment; municipal or county services and utilities discontinued.

A. When a resident is a member of a branch of the United States armed forces, the reserves or the New Mexico national guard and is deployed or on temporary duty assignment outside the resident's community for more than thirty days, the resident may suspend some or all municipal or county services, public utilities or telecommunications services provided by persons whose rates are regulated by the municipality, the county or the public regulation commission for the home of the resident without a penalty. The resident shall certify to the municipality, county or other service providers that:

(1) the resident has orders to deploy or to be temporarily assigned outside the resident's community;

(2) the service is in the resident's name;

(3) the resident owns the home or has a lease that does not preclude suspension of municipal or county services or utilities; and

(4) family members or other persons will not be staying in the home during the time the resident is deployed or temporarily assigned.

B. Upon return from deployment or temporary duty assignment, the resident shall be allowed to reconnect the suspended municipal or county services, public utilities or telecommunications services without having to pay a reconnection fee. Except for new equipment or installation of equipment, the resident may establish new service at a new address without paying a connection fee.

History: Laws 2013, ch. 35, 1 and Laws 2013, ch. 193, 1.



Section 20-1-9 - Onate training center complex; morale, welfare and recreation facility; establishment; powers and duties; proceeds; audits.

20-1-9. Onate training center complex; morale, welfare and recreation facility; establishment; powers and duties; proceeds; audits.

A. As used in this section:

(1) "department" means the department of military affairs; and

(2) "facilities" means a post exchange, canteen, barber shop, fitness center, snack bar, transient housing, billeting operation, laundry or similar facility, the purpose of which is to enhance the morale and welfare of military personnel.

B. The department may establish "morale, welfare and recreation facilities" at the Onate training center complex in Santa Fe for use by:

(1) active and reserve component members of the armed forces of the United States;

(2) persons retired from the armed forces of the United States; and

(3) state and federal civilian employees assigned to the department.

C. The facilities shall be established in accordance with rules of the federal departments of the army and air force and the national guard governing nonappropriated fund morale, welfare and recreation activities. The department of military affairs shall adopt and promulgate rules to carry out the provisions of this section.

D. The facilities shall be:

(1) separate and apart from the state; and

(2) self-sufficient and shall not receive any appropriations from the legislature.

E. The department shall establish a system of bookkeeping and accounting for the proper handling of money derived from the operation of the facilities. The department shall establish bank accounts as necessary for the deposit of revenue from operation of the facilities. Money derived from operation of the facilities is not state money and shall not be commingled with money received by the department from state sources.

F. The department may contract for the operation of the facilities. Employees of the facilities are not state employees for any purpose.

G. No obligations or contracts of the facilities shall be considered to be obligations or contracts of the state.

H. The department shall require an annual independent audit each year of the facilities' operations and may require other audits as necessary. Audits shall be submitted to the state auditor and the legislative finance committee within ten days of receipt by the department.

I. Money derived from the operation of the facilities is appropriated to the department for the continued operation of the facilities and for the general welfare of members of the New Mexico national guard.

History: Laws 2007, ch. 84, 1.






Article 2 - Militia

Section 20-2-1 - Definitions and principles.

20-2-1. Definitions and principles.

A. "Militia" means all the military forces of this state, organized and unorganized, whether active or inactive; but excludes the regularly organized police forces of the state or its political subdivisions and excludes the civil air patrol division.

B. "National guard" means the New Mexico army national guard and the New Mexico air national guard. The national guard is federally recognized and has a dual state and federal character and mission. When used in Chapter 20 NMSA 1978 national guard shall refer to the national guard of New Mexico unless otherwise stated.

C. "New Mexico state defense force" means that part of the militia of the state which is not federally recognized. It is exclusively a state entity. Its standing cadre is a component of the organized militia; its ranks are filled upon order of the governor from the unorganized militia. When used in Chapter 20 NMSA 1978, state defense force shall refer to the New Mexico state defense force.

History: 1978 Comp., 20-2-1, enacted by Laws 1987, ch. 318, 8.



Section 20-2-2 - Militia composition.

20-2-2. Militia composition.

The militia is composed of the organized and the unorganized militia.

A. The organized militia is the national guard and the standing cadre of the state defense force and such parts of the unorganized militia when and as may be activated, enrolled or enlisted into the national guard or into the state defense force.

B. The unorganized militia is comprised of all able-bodied male citizens of the state and all other able-bodied males who have or shall have declared their intentions to become citizens of the United States and are residents of the state who are not less than eighteen or more than forty-five years of age, but who shall not be more than sixty-four years of age if they shall have earlier served in or retired from the national guard; subject to the following exceptions:

(1) persons exempted by the laws of the United States from federal military service;

(2) persons who are engaged in civilian occupations which are deemed by the governor to be of greater public service or necessity than would be their service in the militia if called into active service of the state;

(3) persons who have received dismissal, a dishonorable discharge, a bad conduct discharge, an undesirable discharge or a discharge under other than honorable conditions from any military component; and

(4) persons in active federal military service or retired military members subject to federal recall to active military service.

C. The adjutant general may prescribe plans by regulation for the orderly activating and detailing of the unorganized militia and its members, to include mission analysis and personnel classification. Enrollment or enlistment of members of the unorganized militia may be into the national guard, subject to federal criteria, or into the state defense force, as determined by the governor.

D. The governor may authorize the voluntary appointment or voluntary enlistment of female citizens of the state into any military occupational specialty or career field of the branches and services of the organized militia that is consistent with current federal department of defense policy and while so serving they shall have the same status as male members.

History: 1978 Comp., 20-2-2, enacted by Laws 1987, ch. 318, 9; 2017, ch. 43, 1.



Section 20-2-3 - Governor; power to call out militia.

20-2-3. Governor; power to call out militia.

A. The governor may, in case of insurrection, invasion, riot or breach of the peace or of imminent danger thereof or in case of other emergency, order into active service of the state the militia or any components or parts thereof that have not been called into federal service. As used in this section, "emergency" includes any man-made or natural disaster causing or threatening widespread physical or economic harm that is beyond local control and requiring the resources of the state.

B. The governor may also order any member of the national guard to active state service for a period not to exceed a cumulative total of four months within a calendar year for any individual member for the following reasons:

(1) to protect critical infrastructure in the state from a cybersecurity threat or security vulnerability;

(2) to protect an information system owned or operated by the state from a cybersecurity threat or security vulnerability;

(3) to protect information that is stored on, processed by or transiting on an information system owned or operated by the state from a cybersecurity threat or security vulnerability; or

(4) to identify the source of a cybersecurity threat.

C. A member of the national guard called to active service pursuant to the provisions of Subsection B of this section shall not have any police powers or arrest authority. "Subsection B of Section 20-2-3 NMSA 1978" shall be cited on all orders, vouchers and payroll documents submitted for reimbursement pursuant to Section 20-1-6 NMSA 1978 in support of all actions authorized by Subsection B of this section. In no case shall an activation ordered pursuant to Subsection B of this section be used to incur a debt under Article 9, Section 7 of the constitution of New Mexico.

D. In case of any breach of the peace, tumult, riot or resistance to process of this state or imminent danger thereof, the sheriff of a county may call for aid from the governor as commander-in-chief of the national guard. If it appears to the governor that the power of the county is insufficient to enable the sheriff to preserve the peace and protect the lives and property of the peaceful residents of the county or to overcome the resistance to process of this state, the governor shall, on application of the sheriff, order out such military force as is necessary.

E. When any portion of the militia is called out for the purpose of suppressing an unlawful or riotous assembly, the commander of the troops shall cooperate with the civil officers to the fullest extent consistent with the accomplishment of the object for which the troops were called. The civil officials may express to the commander of the troops the general or specific objective that the civil officials desire to accomplish, but the tactical direction of the troops, the kind and extent of force to be used and the particular means to be employed to accomplish the object specified by the civil officers shall be left solely to the commander of the troops present on duty.

F. When any portion of the militia is ordered into active service pursuant to this section in case of an emergency, the militia may provide those resources and services necessary to avoid or minimize economic or physical harm until a situation becomes stabilized and again under local self-support and control, including the provision, on a temporary, emergency basis, for lodging, sheltering, health care, food and any transportation or shipping necessary to protect lives or public property; or for any other action necessary to protect the public health, safety and welfare.

G. In the event of the exercise by the governor of the powers under this section, the governor shall first utilize the personnel and assets of the national guard and only in their absence or insufficiency utilize the personnel and assets of the state defense force.

History: 1978 Comp., 20-2-3, enacted by Laws 1987, ch. 318, 10; 1999, ch. 140, 3; 2017, ch. 93, 1.



Section 20-2-4 - Governor; proclamation of a state of insurrection.

20-2-4. Governor; proclamation of a state of insurrection.

Whenever any portion of the militia is in active service of the state in aid of civil authority, the governor, if in his judgment the maintenance of law and order will thereby be promoted, may by proclamation declare a specified area in which the troops are serving to be in a state of insurrection and may declare martial law therein.

History: 1978 Comp., 20-2-4, enacted by Laws 1987, ch. 318, 11.



Section 20-2-5 - Fresh pursuit.

20-2-5. Fresh pursuit.

A. In case the United States is at war or in case of any other emergency declared by the president or the congress of the United States or by the governor or the legislature of this state, any organization, unit or detachment of the military forces of this state by direction of the governor and upon order of the officer in immediate command thereof may continue in fresh pursuit of insurrectionists, saboteurs, perpetrators of felony, enemies or enemy forces beyond the borders of this state into another state of the United States until they are apprehended or captured by such organization, unit or detachment or until the military or police forces of such other state or the forces of the United States have had a reasonable opportunity to take up the pursuit or to apprehend or capture the persons pursued, provided such other state shall have given authority by law for such pursuit by such forces of this state. Except as otherwise provided by law, any person who shall be apprehended or captured in another state of the United States by any of the forces of this state shall without unnecessary delay be surrendered to the military or police forces of the state in which he is taken or to the United States, but such surrender shall not constitute a waiver by this state of its right to extradite or prosecute such person for any crime committed in this state.

B. Military forces of other states of the United States may enter this state. Any military forces of another state of the United States who are in fresh pursuit of insurrectionists, saboteurs, perpetrators of felony, enemies or enemy forces may continue such pursuit into this state until the military or police forces of this state or the forces of the United States have had a reasonable opportunity to take up the pursuit or to apprehend or capture the persons pursued and the pursuing forces may arrest or capture such persons within this state while in fresh pursuit. Any such person who shall be captured or arrested by the military forces of such other state while in this state shall without unnecessary delay be surrendered to the military or police forces of this state to be dealt with according to law.

C. This section shall not be construed so as to make unlawful any arrest in this state which would otherwise be lawful or to repeal or prevent the application of any of the provisions of the Uniform Act on Fresh Pursuit [31-2-1 to 31-2-7 NMSA 1978].

History: 1978 Comp., 20-2-5, enacted by Laws 1987, ch. 318, 12.



Section 20-2-6 - Governor; call for federal or state service; powers.

20-2-6. Governor; call for federal or state service; powers.

A. When the national guard or a part thereof is called or ordered into active federal service under the constitution and laws of the United States, and the numbers or composition of the national guard forces are insufficient to meet such call or order, the governor may order out and cause through the adjutant general to be enrolled into the organized militia such persons as may be required and expected to reasonably meet the federal call or order.

B. The governor may order out the organized militia when:

(1) the national guard or any significant portion thereof is called or ordered into active federal service, and the remaining national guard forces are insufficient for the needs of the state; or

(2) the total strength or composition of the national guard within the state is deemed by the governor to be insufficient to meet a major disaster, experienced or anticipated, the governor is authorized to call into active state service the state defense force or any portion thereof as may be necessary for the protection and well being of the state. If the numbers or composition of the state defense force be inadequate to meet the need, the governor can call out and cause through the adjutant general to be enrolled from the unorganized militia such persons as are required to bring the organized militia up to strength.

History: 1978 Comp., 20-2-6, enacted by Laws 1987, ch. 318, 13.



Section 20-2-7 - Miscellaneous provisions.

20-2-7. Miscellaneous provisions.

A. The composition, uniform, equipment and location of all units of the militia shall be prescribed by the governor consistent with the laws and regulations of the United States.

B. The designation of organizations of the national guard shall not be given to any new organization during their absence from the state.

History: 1978 Comp., 20-2-7, enacted by Laws 1987, ch. 318, 14.



Section 20-2-8 - Honorary promotion upon retirement.

20-2-8. Honorary promotion upon retirement.

Members of the organized militia may be promoted by the governor to the next higher grade on the occasion of their retirement from service under the following conditions:

A. that the member has honorably served either a total of thirty years in the federal military or organized militia combined or a minimum of twenty years in the organized militia, provided that no period of less than ten years in the state defense force shall be credited toward either of these requirements; and

B. that the honorary promotion be requested by the member and be favorably recommended by the adjutant general.

History: 1978 Comp., 20-2-8, enacted by Laws 1987, ch. 318, 15.






Article 3 - Department of Military Affairs

Section 20-3-1 - Department of military affairs created.

20-3-1. Department of military affairs [created].

There is created the "department of military affairs" which shall act on behalf of the governor to exercise organizational, operational and administrative command and control of the military forces of the state and to direct and coordinate the functions, efforts and activities of the civil air patrol division for the well being of the state.

History: 1978 Comp., 20-3-1, enacted by Laws 1987, ch. 318, 16; 1989, ch. 204, 20; 1989, ch. 337, 1.



Section 20-3-2 - Department structure; authority of adjutant general.

20-3-2. Department structure; authority of adjutant general.

A. The department of military affairs is composed of:

(1) the office of the adjutant general;

(2) three subordinate military divisions:

(a) the army national guard division;

(b) the air national guard division; and

(c) the state defense force division;

(3) one subordinate civil division, the civil air patrol division;

(4) four subordinate support agencies:

(a) the selective service office;

(b) the state armory board;

(c) the state programs office; and

(d) the United States property and fiscal office and such other agencies, administrative staffs and clerical staffs necessary for departmental operation which the adjutant general may by regulation prescribe.

B. The adjutant general is the military chief of staff to the governor and is the head of the department of military affairs.

C. The adjutant general shall prescribe policies, rules and procedures for the orderly functioning of the department of military affairs which may include subordinate organizational structures and lines of authority.

D. The adjutant general may employ such administrative, technical, clerical and other personnel as he deems necessary and may fix the compensation of exempt personnel subject to the concurrence of the department of finance and administration.

E. The adjutant general may make expenditures from appropriations or from other funds available to him for all purposes within Chapter 20 NMSA 1978.

F. The adjutant general is authorized to accept through the United States property and fiscal officer such equipment, supplies, arms, facilities and personnel support funding as may be authorized and appropriated by federal law.

G. The adjutant general shall be furnished suitable buildings, facilities, supplies and equipment for conducting the business of the department of military affairs to include the proper storage, repair and issuance of military property.

H. The adjutant general may appoint as assistant adjutants general one officer from each of the three military divisions in the department of military affairs. The officers so appointed shall hold the rank of brigadier general during such appointment. The qualifications of each person so appointed shall meet the specific standards required for such appointment within Chapter 20 NMSA 1978 and any applicable federal standards or requirements. Once appointed, the assistant adjutants general shall serve at the pleasure of the adjutant general; their performance will be reviewed annually, in January, by the adjutant general; and if relieved, an assistant adjutant general shall revert to the rank previously held or to such higher rank to which promoted and federally recognized while serving as assistant adjutant general. The adjutant general may designate one federally recognized assistant adjutant general as deputy adjutant general and another federally recognized assistant adjutant general as vice-deputy adjutant general. The deputy adjutant general shall serve on full-time active status for the state. In the incapacity or absence from the state of the adjutant general, the deputy adjutant general shall act in his stead. In the incapacity or absence from the state of both the adjutant general and the deputy adjutant general, the governor may call the vice-deputy adjutant general to active service for the state. The assistant adjutants general shall perform all duties that may be required of them by the adjutant general. The adjutant general may delegate in writing to any of the assistant adjutants general such authorities and responsibilities as he deems appropriate, consistent with the constitutions, laws and regulations of the state and of the United States. Assistant adjutants general, when on active status for the state, shall receive the same pay and allowances as is prescribed by federal law and regulations for members of the active military in the grade of brigadier general, unless a different rate of pay and allowances are specified in a general appropriation act of the New Mexico legislature.

I. The adjutant general shall appoint individuals to serve as director of the one civil division and as head of each of the four support agencies, except as stated in Section 20-9-1 NMSA 1978. The qualifications of each person so appointed shall meet the specific standards required for such appointment within Chapter 20 NMSA 1978 and any applicable federal standards or requirements.

J. There shall be allowed to the adjutant general a contingent and entertainment fund of twenty-five hundred dollars ($2,500) annually, plus such additional appropriations for carrying out the functions of his office as the legislature shall deem proper.

History: 1978 Comp., 20-3-2, enacted by Laws 1987, ch. 318, 17.






Article 4 - National Guard

Section 20-4-1 - Standards for appointment, promotion, termination.

20-4-1. Standards for appointment, promotion, termination.

A. The standards for commissioning, warranting, enlisting; for promotion and demotion in grade or rank; and for assignment, transfer, discharge and retirement of members of the national guard shall be established by regulations promulgated by the adjutant general. Such regulations shall substantially conform these requirements to the laws and regulations of the United States relating to the national guard of the United States.

B. The regulations concerning discharge shall include a provision that a commissioned or warrant officer can be discharged only:

(1) upon removal of federal recognition by the national guard bureau;

(2) upon transfer by request of the officer to another military reserve component of the United States;

(3) upon resignation duly accepted by the governor;

(4) for absence without leave for more than ninety days;

(5) upon recommendation of a federal recognition board or other state efficiency board approved by the governor; or

(6) after a court-martial imposing a sentence of dismissal, if the sentence of dismissal is approved by the governor.

C. Discharge certificates shall reflect the character of the member's service. They shall conform as closely as practicable to discharge certificates of the United States military forces.

History: 1978 Comp., 20-4-1, enacted by Laws 1987, ch. 318, 18.



Section 20-4-2 - Administration of oaths.

20-4-2. Administration of oaths.

All commissioned and warrant officers of the national guard and of the active and reserve military forces of the United States are hereby authorized and empowered to administer oaths and affirmations when directed by proper authority in all matters pertaining to and concerning the national guard, including the administration of oaths and affirmations in the enlistment of soldiers therefor.

History: 1978 Comp., 20-4-2, enacted by Laws 1987, ch. 318, 19.



Section 20-4-3 - Pay and allowances.

20-4-3. Pay and allowances.

A. Members of the national guard, when on state-ordered duty for any period, shall receive the same basic pay and allowances as are prescribed by federal laws and regulations for members of the national guard on active federal service of like grade and length of service. Notwithstanding the provisions of this subsection, enlisted members of the national guard in the pay grades of E1 through E5, when on state-ordered duty for any period, shall receive not less than the minimum daily rate of pay received by a pay grade of E6 on active military service in the armed forces of the United States.

B. Members of the national guard who are on full-time active status for the state as adjutant general or as members of his staff may enter upon periods of active duty for training in the armed forces of the United States without loss of state pay, seniority or other employment benefits, when such active duty for training has been approved by the governor as commander-in-chief.

History: 1978 Comp., 20-4-3, enacted by Laws 1987, ch. 318, 20; 2001, ch. 268, 1; 2001, ch. 271, 1.



Section 20-4-4 - Members not liable for acts in performance of duty.

20-4-4. Members not liable for acts in performance of duty.

Whenever a member of the national guard is on state-ordered active duty or while on other state duty reasonably requested by competent military authority, he shall not incur personal civil liability for acts performed in the line of the duty, and the state shall defend and indemnify against any such claims as are brought, and the state shall be substituted as a party defendant for the member.

History: 1978 Comp., 20-4-4, enacted by Laws 1987, ch. 318, 21.



Section 20-4-5 - Workmen's compensation.

20-4-5. Workmen's compensation.

Whenever a member of the national guard is on state-ordered duty or while on other state duty reasonably requested by competent military authority or while traveling directly to or from said duty, he is a workman under the Workmen's Compensation Act and the department of military affairs is his employer. The average weekly wage of a member of the national guard shall be computed as seven times the daily pay and allowances and the value of rations and quarters supplied him while on state duty.

History: 1978 Comp., 20-4-5, enacted by Laws 1987, ch. 318, 22.



Section 20-4-6 - Discrimination prohibited; penalty.

20-4-6. Discrimination prohibited; penalty.

No employer or agent thereof shall refuse to hire or penalize or discharge from employment any person because of membership in the national guard or prevent the member from performing any military service he may be called upon to perform by proper authority. Willful violation of this section shall be a misdemeanor.

History: 1978 Comp., 20-4-6, enacted by Laws 1987, ch. 318, 23.



Section 20-4-7 - Military leave for national guard and reserves.

20-4-7. Military leave for national guard and reserves.

All state, county, municipal, school district and other public employees who are members of organized units of the army or air national guard or army, air force, navy, marine or coast guard reserves shall be given not to exceed fifteen working days' military leave with pay per federal fiscal year when they are ordered to duty for training, such leave to be in addition to other leave or vacation time with pay to which such employees are otherwise entitled. The governor may grant any member of the national guard or reserves who is a state employee additional military leave with pay in excess of that allowed above, not to exceed fifteen working days per federal fiscal year, for periods of active duty for training when he deems that such training will benefit the state by enabling that employee to better perform the duties required in his state occupation.

History: 1978 Comp., 20-4-7, enacted by Laws 1987, ch. 318, 24.



Section 20-4-7.1 - Servicemembers Civil Relief Act benefits; Uniformed Services Employment and Reemployment Rights Act; federal or state active duty.

20-4-7.1. Servicemembers Civil Relief Act benefits; Uniformed Services Employment and Reemployment Rights Act; federal or state active duty.

A. The rights, benefits and protections of the federal Servicemembers Civil Relief Act shall apply to a member of the national guard of this state or any other state or territory of the United States ordered to state active duty for a period of thirty or more consecutive state duty days or to any federally funded duty performed in an operational role for homeland security in accordance with 32 U.S.C. 502. The federally funded duty is in addition to and different from any federally funded unit training, assembly or drill pursuant to Section 20-4-7 NMSA 1978.

B. The rights, benefits and protections of the federal Uniformed Services Employment and Reemployment Rights Act of 1994 shall apply to a member of the national guard of this state or any other state or territory of the United States ordered to federal or state active duty.

History: Laws 2004, ch. 37, 1; 2017, ch. 26, 1.



Section 20-4-7.2 - Legislative findings and purpose.

20-4-7.2. Legislative findings and purpose.

A. The legislature finds that:

(1) the national guard has a proud tradition of military service with thousands of New Mexicans having answered the call of the nation and served in the national guard;

(2) there have been instances in which the dependents of members of the national guard have been left without adequate financial resources when a national guard member has been killed while on active duty;

(3) members of the national guard are now being asked to serve extended periods of active duty in combat areas;

(4) members of the national guard are eligible for life insurance policies up to the maximum amount allowable through the federal servicemembers' group life insurance program; and

(5) members of the national guard provide New Mexico and its citizens valuable benefits through their service inside this state and through their recently extended periods of active duty in combat areas outside of New Mexico, and in exchange for these extended periods of active duty they should receive assistance with their premiums for the federal servicemembers' group life insurance program.

B. The purpose of creating and funding the service members' life insurance reimbursement fund is to provide a benefit to members of the national guard in exchange for and in recognition of their assumption of extended periods of active duty in combat areas, in addition to their increased contributions to the safety and welfare of the citizens of the state of New Mexico.

History: Laws 2005, ch. 2, 1; 2015, ch. 149, 1.



Section 20-4-7.3 - Service members' life insurance reimbursement fund created; purpose; appropriation.

20-4-7.3. Service members' life insurance reimbursement fund created; purpose; appropriation.

A. The "service members' life insurance reimbursement fund" is created as a nonreverting fund in the state treasury. The fund shall consist of legislative appropriations to the fund; gifts, grants, donations and bequests to the fund; and income from investment of the fund. Expenditures from the fund shall be made on warrants drawn by the secretary of finance and administration signed by the adjutant general of the department of military affairs or the adjutant general's authorized representative.

B. The fund shall be administered by the department of military affairs, and money in the fund is appropriated to the department of military affairs for the purpose of reimbursing eligible members of the New Mexico national guard for premiums paid for benefits under the servicemembers' group life insurance program pursuant to 38 U.S.C. Section 1965 et seq., as amended.

C. The department of military affairs shall adopt rules necessary to determine eligibility for reimbursement from the service members' life insurance reimbursement fund and to implement a reimbursement program.

D. Nothing in this section is intended to alter, amend or change the eligibility or applicability of the servicemembers' group life insurance program pursuant to 38 U.S.C. Section 1965 et seq., as amended, or any rights, responsibilities or benefits thereunder.

History: Laws 2005, ch. 2, 2; 2007, ch. 197, 1.



Section 20-4-8 - Exemptions; jury duty and civil process; equipment.

20-4-8. Exemptions; jury duty and civil process; equipment.

A. Members of the national guard shall not be subject to misdemeanor arrest, jury duty or to other civil process while going to, remaining at or returning from any place at which the member is required to perform military duty. This exemption shall not preclude the proper issuance of traffic citations, or temporary delays which do not materially impede the timely performance of military duty, or arrest for driving while intoxicated.

B. Uniforms, arms and equipment required by law or regulations to be owned by members of the national guard and all uniforms, arms, equipment or other property of the state or the United States issued to members of the national guard shall be exempt from all suits, distresses, executions or sales for debt or payment of taxes.

History: 1978 Comp., 20-4-8, enacted by Laws 1987, ch. 318, 25.



Section 20-4-9 - Members of the national guard, state hiring preference.

20-4-9. Members of the national guard, state hiring preference.

While serving in the national guard, applicants for state employment shall be awarded veterans' preference status and points to the same extent as discharged veterans of federal military service.

History: 1978 Comp., 20-4-9, enacted by Laws 1987, ch. 318, 26.



Section 20-4-10 - Members of the national guard considered state employees.

20-4-10. Members of the national guard considered state employees.

Members of the national guard shall be considered to be state employees for the purpose of eligibility to purchase and participate in group insurance coverages afforded other state employees.

History: 1978 Comp., 20-4-10, enacted by Laws 1987, ch. 318, 27.



Section 20-4-11 - Survivors' benefit; tuition payment.

20-4-11. Survivors' benefit; tuition payment.

The surviving spouse and all surviving minor children of a member of the national guard who dies in line of duty while serving on state military status shall be provided free tuition up to one baccalaureate degree or similar vocational certification at any state-sponsored university, college or institute of learning.

History: 1978 Comp., 20-4-11, enacted by Laws 1987, ch. 318, 28.



Section 20-4-12 - Military last will and testament for national guard and reserves.

20-4-12. Military last will and testament for national guard and reserves.

A. Notwithstanding any other provision of law to the contrary, any member of the national guard or reserves may execute a military last will and testament (military will) according to the provisions of this section. Such will may be executed within or without the state and shall be given the same force and effect as any will properly executed pursuant to Chapter 45 NMSA 1978, the provisions of which shall govern the rules of construction of a military will and the administration of the testator's estate.

B. Mindful of the mobilization readiness required of members of the national guard and reserves, the adjutant general may prescribe regulations and forms for a military will. These regulations and forms shall be designed to achieve basic testamentary disposition of the member's property in contemplation of rapid troop mobilization and of the hazards of armed conflict. They shall be designed for preparation by unit administrative personnel according to the desires of the testator. No liability or cause of action shall attach to the erroneous act or omission of any person assisting a testator in the preparation or execution of a military will.

C. The scope of a military will shall be limited to the following dispositions and provisions:

(1) disposition of the testator's entire estate to the testator's spouse or in the event the testator is predeceased by the spouse then to the testator's children in equal shares and to their descendants by right of representation;

(2) if the testator is not survived by a spouse, children or lineal descendents, then disposition of the testators [testator's] entire estate shall be according to the laws of intestate succession;

(3) a guardian for minor children may be nominated by the testator in the event that any minor child's other natural parent is or shall become unwilling or unable to serve as the child's guardian;

(4) a personal representative may be nominated by the testator in the event that the testator's surviving spouse is or shall become unwilling or unable to so serve; and

(5) trust provisions are prohibited as beyond the scope of a military will.

D. A military will shall be executed, witnessed and attested to before two persons, one of whom must be a commissioned, warrant or noncommissioned officer of the national guard or state defense force. A military will so executed, witnessed and attested shall be deemed a self-proving will.

E. A military will may be executed only by a member of the national guard or reserves and not by a member's civilian dependents.

F. A military will shall, during the testator's membership in the national guard or reserves, be maintained as a permanent record in the member's military personnel records jacket. In the event of the member's death, the will shall promptly be delivered by military authorities to the appropriate court of competent jurisdiction.

G. Upon discharge, separation or retirement of the member from the national guard or reserves, a military will shall become null and void.

History: 1978 Comp., 20-4-12, enacted by Laws 1987, ch. 318, 29.



Section 20-4-13 - National guard scholarship fund.

20-4-13. National guard scholarship fund.

The adjutant general shall maintain and administer a scholarship fund for the benefit of enlisted members of the national guard who have demonstrated potential to become commissioned officers. The fund shall consist of such money and assets as the legislature shall appropriate and as shall be donated from private sources. No less than half of the annual expenditures of the fund shall be for the benefit of national guard enlisted members enrolled in a commissioning program at the New Mexico Military Institute and the remainder in such programs at other educational institutions within the state.

History: 1978 Comp., 20-4-13, enacted by Laws 1987, ch. 318, 30.



Section 20-4-14 - Resident tuition.

20-4-14. Resident tuition.

An active member of the national guard and the member's spouse and children shall be deemed in-state residents for purposes of determining tuition and fees at all state institutions of higher learning.

History: 1978 Comp., 20-4-14, enacted by Laws 1987, ch. 318, 31; 2005, ch. 168, 2.






Article 5 - State Defense Force

Section 20-5-1 - New Mexico state defense force established; not in federal service; definitions.

20-5-1. New Mexico state defense force established; not in federal service; definitions.

A. The New Mexico state defense force is established as an element of the militia in the department of military affairs. The members and organizations of the former New Mexico state guard are transferred to the New Mexico state defense force on the effective date of this act.

B. Nothing in Chapter 20 NMSA 1978 shall be construed as authorizing the New Mexico state defense force or any part thereof to be called, ordered or in any manner drafted by federal authorities into the military service of the United States, but no person by reason of his enlistment or appointment in the state defense force shall be exempted from military service under any law of the United States.

C. The following definitions apply to the duty statuses under which members of the state defense force serve:

(1) "militia duty" means the performance of actual military service for the state in time of need when called by the governor or adjutant general following mobilization of the national guard. It may be performed by the standing cadre of the state defense force at any time so ordered following mobilization of the national guard. It may be performed by the unorganized militia following its call by the governor pursuant to Subsection B of Section 20-2-6 NMSA 1978 of this chapter, in which case it shall include the post-call training of the New Mexico state defense force pursuant thereto; and

(2) "cadre duty" means the normal service and training performed by the standing cadre of the state defense force in anticipation and support of militia duty including organization, administration and other pre-call matters.

History: 1978 Comp., 20-5-1, enacted by Laws 1987, ch. 318, 32.



Section 20-5-2 - Regulations.

20-5-2. Regulations.

The adjutant general shall prescribe regulations governing the recruiting, organization, administration, equipment, facilities, training and discipline of the state defense force. Such regulations shall, to the extent practicable, conform to regulations governing the army national guard and shall be consistent with federal law and regulations pertaining to state defense forces.

History: 1978 Comp., 20-5-2, enacted by Laws 1987, ch. 318, 33.



Section 20-5-3 - Composition; enlistment; appointment.

20-5-3. Composition; enlistment; appointment.

A. The state defense force shall consist of persons between the ages of eighteen and sixty-four years voluntarily appointed or voluntarily enlisted therein and such additional members of the unorganized militia as therein may be appointed, enlisted, enrolled or inducted as provided by law. Volunteer members may be retained beyond age sixty-four with their consent by direction of the adjutant general.

B. The officers of the state defense force shall be appointed by the governor and serve at his pleasure. They shall be chosen from the public and private leadership bases within local communities so as to best enable the community to efficiently muster and lead its people and protect its assets and well being.

History: 1978 Comp., 20-5-3, enacted by Laws 1987, ch. 318, 34.



Section 20-5-4 - Administration of oaths.

20-5-4. Administration of oaths.

All commissioned officers of the national guard and of the state defense force, and such other persons or officials as the adjutant general shall prescribe, are hereby authorized and empowered to administer oaths and affirmations in all matters pertaining to and concerning the state defense force and to administer oaths and affirmations in the enlistment of soldiers therefor.

History: 1978 Comp., 20-5-4, enacted by Laws 1987, ch. 318, 35.



Section 20-5-5 - Standing cadre; composition of units.

20-5-5. Standing cadre; composition of units.

A standing cadre of officers and enlisted members is authorized. The composition of units and force structure shall be as recommended by the adjutant general and approved by the governor.

History: 1978 Comp., 20-5-5, enacted by Laws 1987, ch. 318, 36.



Section 20-5-6 - Uniform; rank precedence and command.

20-5-6. Uniform; rank precedence and command.

A. The state defense force shall be uniformed. The governor shall by regulation prescribe the uniform and insignia of the New Mexico state defense force, which uniform and insignia shall include distinctive devices identifying it as the uniform of the state defense force and distinguishing it from the national guard. When in uniform, members of the state defense force will reasonably conform to the dress and appearance standards of the national guard. The wearing of permanent military decorations earlier awarded is authorized.

B. The grade structure of the state defense force shall to the extent practicable be the same as that prescribed for the army national guard.

C. The senior line officer without distinction as to component present in any organization or formation of the state defense force shall command, unless the adjutant general shall designate otherwise.

History: 1978 Comp., 20-5-6, enacted by Laws 1987, ch. 318, 37.



Section 20-5-7 - Discipline.

20-5-7. Discipline.

A. The discipline of the state defense force shall, to the extent practicable, conform to that of the army national guard.

B. When performing militia duty, members of the state defense force are subject to the Code of Military Justice, Chapter 20, Article 12 NMSA 1978.

C. Standards of conduct applicable to the army national guard are applicable to members of the state defense force when performing militia duty or cadre duty.

History: 1978 Comp., 20-5-7, enacted by Laws 1987, ch. 318, 38.



Section 20-5-8 - Discharge; dismissal.

20-5-8. Discharge; dismissal.

A. Upon expiration of the term of service for which appointed or enlisted, a member of the state defense force shall be entitled to a discharge; provided that no member shall be discharged by reason of expiration of his term of service while in the active service of the state.

B. A member of the state defense force may be dismissed or discharged prior to the expiration of his term of service by sentence of a court-martial or for misconduct, inefficiency, unsatisfactory participation, personal hardship; or for such other cause as the adjutant general finds and the governor approves. Discharge proceedings shall, as nearly as practicable, follow the laws, rules and procedures prescribed for the army national guard.

C. Discharge certificates shall reflect the character of the member's service. They shall conform as closely as practicable to discharge certificates of the army national guard.

History: 1978 Comp., 20-5-8, enacted by Laws 1987, ch. 318, 39.



Section 20-5-9 - Arms and equipment; facilities.

20-5-9. Arms and equipment; facilities.

A. The state defense force, to the extent practicable, shall be equipped as needed for training and for actual state service.

B. To the extent available and permitted by federal law, armories and other facilities of the national guard and other state facilities may be utilized for the storage and maintenance of arms, equipment and supplies of the state defense force and for the assembly, drill and instruction of its members.

History: 1978 Comp., 20-5-9, enacted by Laws 1987, ch. 318, 40.



Section 20-5-10 - Training.

20-5-10. Training.

A. The adjutant general shall promulgate regulations governing the training of the state defense force, including its standing cadre.

B. To the extent permitted by law, officers and members of the national guard may be detailed to train and instruct the standing cadre of the state defense force. Members of its standing cadre may attend service schools and other courses of training or instruction conducted by state or federal agencies in cadre duty status. Such training shall be paid for only to the extent allowed in Subsection B of Section 20-5-9 NMSA 1978.

History: 1978 Comp., 20-5-10, enacted by Laws 1987, ch. 318, 41; 1989, ch. 337, 2.



Section 20-5-11 - Members not liable for acts in performance of duty.

20-5-11. Members not liable for acts in performance of duty.

Members of the state defense force shall not incur personal civil liability for acts performed in the line of militia duty or cadre duty or in travel directly to or from said duty, and the state shall defend and indemnify against any such claims as are brought, and the state shall be substituted as a party defendant for the member.

History: 1978 Comp., 20-5-11, enacted by Laws 1987, ch. 318, 42.



Section 20-5-13 - Discrimination prohibited; penalty.

20-5-13. Discrimination prohibited; penalty.

No employer or agent thereof shall refuse to hire, penalize or discharge from employment any person because of membership in the state defense force or prevent the member from performing any duty he may be called upon to perform by proper authority. Willful violation of this section shall be a misdemeanor.

History: 1978 Comp., 20-5-13, enacted by Laws 1987, ch. 318, 44.



Section 20-5-14 - Military leave.

20-5-14. Military leave.

All state, county, municipal, school district and other public employees who are members of the state defense force shall be given not to exceed fifteen working days military leave with pay per federal fiscal year when they are ordered by the adjutant general to cadre duty with such organized units, such leave to be in addition to other leave or vacation time with pay to which such employees are otherwise entitled. The governor may grant any member of the state defense force who is a state employee additional military leave with pay, in excess of that allowed above, not to exceed fifteen working days per year for periods of cadre duty for training when he deems that such training will benefit the state by enabling that employee to better perform the duties required in his state occupation.

History: 1978 Comp., 20-5-14, enacted by Laws 1987, ch. 318, 45.



Section 20-5-15 - Exemptions; process; uniforms and equipment.

20-5-15. Exemptions; process; uniforms and equipment.

A. Members of the state defense force shall not be subject to misdemeanor arrest, jury duty or to other civil process while going to, remaining at or returning from any place at which the member is required to perform militia duty. This exemption shall not preclude the proper issuance of traffic citations, or temporary delays which do not materially impede the timely performance of militia duty, or arrest for driving while intoxicated.

B. Uniforms, arms and equipment required by law or regulations to be owned by members of the state defense force and all uniforms, equipment or other property of the state or the United States issued to members of the state defense force shall be exempt from all suits, distresses, executions or sales for debt or payment of taxes.

History: 1978 Comp., 20-5-15, enacted by Laws 1987, ch. 318, 46.



Section 20-5-16 - State defense force; workers' compensation.

20-5-16. State defense force; workers' compensation.

A. When a member of the state defense force is on state-ordered militia duty, he is a worker under the Workers' Compensation Act [Chapter 52, Article 1 NMSA 1978] and the department of military affairs is his employer.

B. The average weekly wage of a member of the state defense force shall be computed at the pay earned in his civilian capacity. Disability benefits to a member of the state defense force shall be limited to medical benefits and two-thirds of his civilian pay if he is unable to work.

C. A member of the state defense force shall not be considered a worker under the Workers' Compensation Act when performing cadre duty.

D. As used in this section:

(1) "cadre duty" means the normal service and training of the standing cadre of the state defense force in anticipation and support of militia duty, including organization, administration and other pre-call matters; and

(2) "militia duty" means the performance of actual military service for the state in time of need when called by the governor or adjutant general following mobilization of the national guard. If performed by the unorganized militia following its call by the governor pursuant to Section 20-2-6 NMSA 1978, it shall include the post-call training of the New Mexico state defense force as required by that call.

History: Laws 2003, ch. 111, 1.






Article 6 - Reserved



Article 7 - Civil Air Patrol

Section 20-7-1 - Creation of civil air patrol division.

20-7-1. Creation of civil air patrol division.

There is created the civil air patrol division within the department of military affairs. The director of the civil air patrol division shall be the duly appointed commanding officer of the civil air patrol, New Mexico wing, who shall assist the adjutant general.

History: 1978 Comp., 20-7-1, enacted by Laws 1987, ch. 318, 47.



Section 20-7-2 - Budget.

20-7-2. Budget.

The civil air patrol division shall submit its budget requests to the adjutant general.

History: 1978 Comp., 20-7-2, enacted by Laws 1987, ch. 318, 48.



Section 20-7-3 - Regulations.

20-7-3. Regulations.

The adjutant general may prescribe regulations for the civil air patrol division.

History: 1978 Comp., 20-7-3, enacted by Laws 1987, ch. 318, 49.



Section 20-7-4 - Cooperation with other agencies authorized.

20-7-4. Cooperation with other agencies authorized.

The civil air patrol division is authorized to fully cooperate with any department or agency of the United States government or any department or agency of the state in order that the objectives of the civil air patrol division may be more fully realized.

History: 1978 Comp., 20-7-4, enacted by Laws 1987, ch. 318, 50.



Section 20-7-5 - Military leave.

20-7-5. Military leave.

Members of the civil air patrol shall be permitted military leave pursuant to Section 20-4-7 NMSA 1978 not to exceed fifteen working days per year for search and rescue missions.

History: 1978 Comp., 20-7-5, enacted by Laws 1987, ch. 318, 51.






Article 8 - Armories

Section 20-8-1 - Creation; composition.

20-8-1. Creation; composition.

There is created the state armory board, a body corporate, whose members shall be appointed within thirty days of the effective date of the New Mexico Military Code. The members of the board shall be the adjutant general, as chairman; the director of the state programs office of the department of military affairs, as executive director; one commissioned officer of the army national guard; the command sergeant major of the army national guard; and three members-at-large who shall not be members of the national guard. Discretionary appointments to the board and designation of one appointed member as is secretary-treasurer shall be made by the adjutant general with the concurrence of the governor and shall be for a term of two years, except that two initial appointments shall be for three years. Members shall serve without compensation but shall be paid per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978].

History: 1978 Comp., 20-8-1, enacted by Laws 1987, ch. 318, 52.



Section 20-8-2 - Definitions.

20-8-2. Definitions.

A. "Armory" means any building, training area, warehouse, vehicle storage compound, organizational maintenance shop or other facility and the lands appurtenant thereto used by the national guard for the storage and maintenance of arms or military equipment or the administration or training of the national guard and state defense force personnel.

B. "Armory rental" means the casual rental of all or part of an armory facility to an individual or organization for a limited and specified purpose, duration and fee, which use is not in conflict with the ongoing occupancy and use of the armory by the national guard or state defense force.

C. "Local armory" means a particular armory by the name designation of the municipality or county commonly associated with it, including the armory building proper and any appurtenant facilities co-located with it.

D. "Armory board council" means the advisory body comprised of the chairmen of all local armory boards, serving ex officio, and of the members of the state armory board, chaired by the adjutant general, and convened semi-annually by the call of the state armory board to aid and advise that board in the formation of its regulations and policies.

History: 1978 Comp., 20-8-2, enacted by Laws 1987, ch. 318, 53; 1989, ch. 337, 3.



Section 20-8-3 - Powers and responsibilities.

20-8-3. Powers and responsibilities.

The state armory board shall be empowered to:

A. act on behalf of the state in the exercise of its powers and responsibilities;

B. hold title to armories in its name on behalf of the state;

C. employ and maintain or retain technical, legal, administrative and clerical personnel, including an architect or engineer, a construction manager and a finance manager as deemed necessary by the board within its appropriated budget or federal reimbursement funds, as approved by itself and the department of finance and administration;

D. have control and supervision over the acquisition, construction, replacement, repair, alteration, improvement, furnishing, equipping, maintenance and operation of all armories and over all funds appropriated or obtained for those purposes;

E. acquire property deemed necessary for military purposes by purchase, exchange, lease, grant, gift or condemnation;

F. disregard the requirements of Sections 13-6-3, 15-3-20 and 15-3-23 NMSA 1978;

G. borrow money for acquiring, constructing, replacing, repairing, altering, improving, furnishing, equipping and operating armories, as provided in Chapter 20, Article 8 NMSA 1978;

H. enter into contracts on behalf of the state with the United States or any of its agencies for the purpose of participating in any joint federal-state military construction for the purpose of receiving federal funds for military construction;

I. sell or exchange armory property when it determines the property is no longer necessary or suitable for military purposes; lease the property if its non-necessity or nonsuitability is determined to be temporary, but that any such lease shall be revocable at will should the adjutant general determine and declare military necessity and suitability, without liability against the state or the board being occasioned by the revocation; or to donate all or part of an armory property to the state, to a county or to a municipality pursuant to new or replacement armory acquisition or construction in the state;

J. guide, direct and supervise the local armory boards, the armory board council and the state armory board fund;

K. delegate to local armory boards such powers as it deems appropriate, retaining the responsibility for proper supervision and accountability of the delegated powers;

L. regulate and audit armory rentals contracted by local armory boards;

M. submit an annual report to the governor accounting for all state appropriated funds received and disbursed by it; and

N. meet quarterly, or at the more frequent call of the adjutant general. The adjutant general shall prescribe and issue regulations which he and the board deem appropriate for the operations of armories and for the exercise of powers by and the fulfillment of responsibilities of the board stated in Chapter 20, Article 8 NMSA 1978.

History: 1978 Comp., 20-8-3, enacted by Laws 1987, ch. 318, 54; 1989, ch. 337, 4.



Section 20-8-4 - Local armory boards; members.

20-8-4. Local armory boards; members.

There are created local armory boards for each local armory. The management and control of each local armory shall be the responsibility of its local armory board subject to the guidance, direction and supervision of the state armory board. The senior commander of the national guard units occupying the armory, as chairman; one enlisted member serving in the armory as secretary-treasurer; and one resident of the locality who is not a member of the national guard, shall constitute the board for that locality. Discretionary appointments to each board shall be made by the adjutant general and shall be for a term of two years. Members shall serve without compensation but shall be paid per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978]. Each local armory board shall:

A. manage and control its local armory subject to the guidance, supervision and direction of the state armory board and such regulations as the state armory board may promulgate;

B. maintain a local checking account;

C. administer and contract for armory rentals as it deems appropriate within regulations promulgated by the state armory board;

D. administer and account to the state armory board for all revenues therefrom;

E. transmit all revenues, less actual and reasonable expenses of the board and operations costs of its armory rentals, to the state armory board fund quarterly or more frequently;

F. report to the adjutant general annually, in September, on the physical condition of its local armory including recommendations for improvements, repair and maintenance; and

G. participate in the semi-annual meeting of the armory board council.

History: 1978 Comp., 20-8-4, enacted by Laws 1987, ch. 318, 55.



Section 20-8-5 - State armory board fund.

20-8-5. State armory board fund.

A. All net revenues derived from any armory rentals shall be deposited quarterly or more frequently by all local armory boards with the state armory board which shall keep such money on deposit with the state treasurer in a separate fund to be known as the "state armory board fund". Money deposited in this fund is appropriated for the use of the state armory board in carrying out the purposes of Chapter 20, Article 8 NMSA 1978. All expenditures by the state armory board shall be upon vouchers signed by the secretary-treasurer of the board and paid out of the fund upon warrants drawn by the secretary of finance and administration.

B. The state armory board fund shall also be the repository for all money and interest received by the state armory board in the exercise of its powers and responsibilities as stated in Chapter 20, Article 8 NMSA 1978.

History: 1978 Comp., 20-8-5, enacted by Laws 1987, ch. 318, 56; 1989, ch. 337, 5.



Section 20-8-6 - State armory board building and improvement bonds.

20-8-6. State armory board building and improvement bonds.

A. For the purpose of erecting, altering, improving, furnishing and equipping any necessary buildings or structures or acquiring any necessary lands, as provided by Chapter 20, Article 8 NMSA 1978, the state armory board is authorized to borrow money as provided in this section.

B. Whenever the state armory board, by the affirmative vote of the majority of its members duly entered in the minutes of the board, determines by resolution that it is necessary to acquire, construct, replace, repair, alter, improve, furnish or equip any armory and the resolution has been submitted to and approved by the state board of finance, the state armory board is empowered and authorized to issue and sell state armory board building and improvement bonds subject to the terms of Chapter 20, Article 8 NMSA 1978.

C. The bonds shall be in such form and denominations as the state armory board shall determine, due and payable not later than twenty years from date of issue. The bonds shall be payable in consecutive order commencing not later than two years from date of issue.

D. The bonds may be sold at public or private sale at the discretion of the state armory board; provided, however, that no sale shall be made for less than the par value of the bonds plus accrued interest from the last preceding interest date to the date of delivery of the bonds. Before delivery of the bonds to the purchaser, all matured interest coupons shall be detached and canceled. The state treasurer may, with the approval of the state board of finance and other officials whose approval may be required by law for the investment of public funds, purchase the bonds at par and accrued interest to date of delivery of the investment. The bonds may be accepted at their par value by all public officials in this state as security for the repayment of all deposits of public money of this state, or of any county, municipality or public institution thereof, and as security for the faithful performance of any obligations or duty, to guarantee the performance of which the officials are authorized by law to accept a deposit of the bonds of this state or of the United States.

E. Proceeds from the sale of the bonds shall be paid to the state treasurer and shall be placed by the state treasurer in a separate fund to be known as the "state armory board building and improvement fund". This fund shall be used and paid out only for the specific purposes in Chapter 20, Article 8 NMSA 1978 upon order of the state armory board or upon vouchers signed by the secretary-treasurer of the board and paid out upon warrants issued by the secretary of finance and administration, except such portion thereof as may have been received on account of accrued interest on the bonds to date of delivery, which amount shall be placed in the "state armory board interest and retirement fund" for the liquidation of the bonds as provided in Chapter 20, Article 8 NMSA 1978. The cost of preparing, advertising and selling bonds, including any necessary expense for legal opinions thereon, shall be paid out of the proceeds of the sale of the bonds.

F. Upon issuance of these bonds by the state armory board, the state treasurer shall establish, for the payment of the principal and interest thereof, a fund to be known as the "state armory board interest and retirement fund", into which fund the state armory board shall cause to be placed a sum not less than the amount necessary to pay the interest and maturing principal of the bonds for the ensuing twelve months and annually thereafter shall continue to place in the fund a sufficient amount to pay principal and interest maturing in the succeeding twelve months.

G. For the faithful and prompt payment of all interest and principal of these bonds as and when they shall mature according to the tenor thereof, the issue thereof shall constitute an irrevocable pledge by the state armory board of so much of each year's income from the buildings, lands and properties under the control of the board, in the hands of the state treasurer or from the state armory board fund, as shall be needed to provide the state armory board interest and retirement fund for the ensuing year and at all times fully and faithfully to keep the fund in not less than the amount necessary to pay the interest and principal maturing as provided in this section. In addition, the issue of the bonds shall constitute an irrevocable pledge by the state armory board of so much of each year's income from those buildings, lands and other facilities as may be necessary to fully protect the state armory board interest and retirement fund for the ensuing year and keep the fund at all times in proper amount as provided in this section.

H. It is the duty of the state treasurer, where bonds have been issued pursuant to Chapter 20, Article 8 NMSA 1978, to forward to the bank at which the bonds are payable, prior to the date on which any coupons or any principal amount of any bonds shall mature, out of the state armory board interest and retirement fund a sufficient sum of money to meet the coupons and maturing bonds as they become due, plus any service which the bank shall be entitled to receive for its services unless the state armory board shall have forwarded those funds from the state armory board fund.

I. In the event the state armory board should find it advisable to issue bonds under Chapter 20, Article 8 NMSA 1978 in more than one series or at different times for any of the purposes set forth in that article, in each series of bonds, the bonds shall be designated by the letters "A", "B" or in some other designation to the end that each series shall be kept separate, and all of the requirements of that article shall apply to and be faithfully followed, done and carried out as to each series. The state armory board has no power to issue bonds under Chapter 20, Article 8 NMSA 1978 when the aggregate interest and principal requirements for any year, together with the aggregate interest and principal requirements for all outstanding bonds of the state armory board for each year, exceeds the amount of the income from the buildings, lands and facilities under the board's control received by the board and deposited with the state treasurer for the fiscal year next preceding the fiscal year in which any bonds of the state armory board are authorized to be issued by resolution of the board adopted pursuant to Chapter 20, Article 8 NMSA 1978.

J. Bonds issued under the provisions of Chapter 20, Article 8 NMSA 1978 and the income thereupon, being for the sole purposes specified in that article, shall forever be and remain free and exempt from taxation by the state or any subdivision thereof.

K. None of the funds derived from the sale of bonds issued under the provisions of Chapter 20, Article 8 NMSA 1978, except so much thereof as shall be necessary to defray the costs of the issuance of the bonds and the accrued interest from the date thereof to the time of delivery, shall ever be used or expended for any purpose other than those for which the authority to issue the bonds is given by that article.

L. No bonds shall be finally issued and sold under the provisions of Chapter 20, Article 8 NMSA 1978 until approval of the issue has been given by the state board of finance in a regular or called meeting.

M. All bonds of the same issue under Chapter 20, Article 8 NMSA 1978 shall have a prior and paramount lien upon the income from the buildings, lands and facilities under the control of the state armory board, over and ahead of all bonds or any securities secured by a pledge of that income which may be subsequently authorized and over and ahead of any claims or other obligations of any nature against that income subsequently arising or subsequently incurred. All bonds of the same series issued under Chapter 20, Article 8 NMSA 1978 shall be equally and rateably secured without priority by reason of number, date of bonds, sale, execution or delivery by lien on that income and the state armory board interest and retirement fund in accordance with the terms of Chapter 20, Article 8 NMSA 1978.

History: 1978 Comp., 20-8-6, enacted by Laws 1987, ch. 318, 57; 1989, ch. 337, 6.






Article 9 - Property and Funds

Section 20-9-1 - Property and fiscal officer.

20-9-1. Property and fiscal officer.

In the event of a vacancy, the governor shall nominate, with the advice of the adjutant general, a United States property and fiscal officer from the New Mexico national guard whose appointment shall be made by the chief of the national guard bureau or other authority charged with responsibility for such approval under the laws of the United States. His duties shall be the superintendence of all funds and property of the United States entrusted or allotted to the militia or national guard as required of him by the laws of the United States relating to the militia or national guard or regulations promulgated thereunder, together with such additional related duties as the governor or adjutant general may require of him by appropriate regulations or orders. His military salary, allowances and maximum rank shall be in accordance with the regulations of the appropriate authorities of the United States and the laws of the United States relating to the militia or national guard and the appointment of such officers.

History: 1978 Comp., 20-9-1, enacted by Laws 1987, ch. 318, 58.



Section 20-9-2 - Accountability for money and property.

20-9-2. Accountability for money and property.

The adjutant general, with the concurrence of the governor as commander in chief, shall promulgate such regulations as are necessary to provide for the accountability of state and federal property which shall provide procedures and standards for ascertaining individual pecuniary liability for restitution and for hardship remission of indebtedness where appropriate. Proceeds collected therefrom shall be paid over to the adjutant general for distribution as may be required by appropriate state or federal law or regulation. When loss or damage occurs and a determination of no pecuniary liability is made, the authority making the determination will direct a settlement of accounts without penalty or assessment. The adjutant general may accomplish the settlement of accounts for lost money or lost or damaged property of the United States allotted or entrusted to the militia or national guard by payment from the funds appropriated to the adjutant general when such a settlement cannot be accomplished by other means within a reasonable time so as not to jeopardize the national guard's entitlement to continue to receive allotments of federal funds, equipment, or supplies.

History: 1978 Comp., 20-9-2, enacted by Laws 1987, ch. 318, 59.



Section 20-9-3 - Unit funds.

20-9-3. Unit funds.

Each unit or detachment of the national guard shall keep a unit general welfare fund composed of any funds earned by the unit or its members, funds contributed to the unit or to its welfare fund or fines or forfeitures imposed under the Code of Military Justice [Chapter 20, Article 12 NMSA 1978] against unit members when allocated to the fund by the adjutant general. Each unit general welfare fund shall be held in a local commercial bank account and shall be expended for the general welfare of the members of the unit. Accountability for general welfare funds shall be in accordance with regulations to be prescribed by the adjutant general. The unit general welfare fund shall be separate and apart from any other fund maintained by the unit which is funded by allocations from federal sources. In the event of reorganization, deactivation, redesignation or reassignment of units, the adjutant general shall order such disposition of that unit's general welfare fund as will best benefit the members or former members of the unit so affected.

History: 1978 Comp., 20-9-3, enacted by Laws 1987, ch. 318, 60.



Section 20-9-4 - Recovery of property; criminal and civil liability.

20-9-4. Recovery of property; criminal and civil liability.

Any person who retains, after written demand by the United States property and fiscal officer or his designee, any arms, uniforms, equipment or other military property which belongs to the state or the United States or who thereafter possesses, purchases, sells, pawns or pledges such property shall be guilty of a misdemeanor and shall be civilly liable to the United States property and fiscal officer for three times the original value of the property in damages. The attorney general or his designee shall prosecute all such matters referred to him on a sworn statement of charges by the United States property and fiscal officer. Money recovered shall be deposited by the United States property and fiscal officer to the appropriate fund or account for the purchase of similar replacement property.

History: 1978 Comp., 20-9-4, enacted by Laws 1987, ch. 318, 61.



Section 20-9-5 - Security for property.

20-9-5. Security for property.

The adjutant general may prescribe regulations for the obtaining of collateral to guarantee the return of arms, uniforms, equipment or other military property issued to members of the national guard or the state defense force in an amount at least equal to the value of the property issued and for such duration as is deemed appropriate. Such collateral may include cash, surety bonds, certificates of title or other good and valuable consideration. Property with investment value shall be deposited at interest, that interest to be paid to the member with return of the collateral upon proper return of the property in serviceable condition, fair wear and tear excepted.

History: 1978 Comp., 20-9-5, enacted by Laws 1987, ch. 318, 62.






Article 10 - Awards, Medals and Ribbons

Section 20-10-1 - Awards authorized.

20-10-1. Awards authorized.

There are established and authorized within Chapter 20, Article 10 NMSA 1978 awards for presentation to units and members of the national guard and the New Mexico state defense force and, where indicated, for presentation to other persons for recognized service to the national guard or New Mexico state defense force, to the state or to the United States.

History: 1978 Comp., 20-10-1, enacted by Laws 1987, ch. 318, 63.



Section 20-10-2 - Awards boards.

20-10-2. Awards boards.

A. The adjutant general shall appoint the members of awards boards for the army national guard and the air national guard, which shall each meet not less than quarterly to review recommendations for state and federal awards and decorations submitted by their respective unit commanders and others. The army national guard awards board shall also review and act on recommendations for such awards and decorations relating to the state defense force and shall include one or more members of the state defense force appointed by the adjutant general whenever considering such matters.

B. The adjutant general may by regulation delegate award authority to battalion commanders, group commanders, or equivalent, of the national guard, for members of their command, for the following awards and their subsequent devices:

(1) such United States awards and decorations as are permitted to be so delegated in United States military regulations;

(2) the outstanding service medal;

(3) the long service medal;

(4) the good conduct medal; and

(5) the perfect attendance ribbon.

History: 1978 Comp., 20-10-2, enacted by Laws 1987, ch. 318, 64.



Section 20-10-3 - Awards fund.

20-10-3. Awards fund.

There is established an awards fund which shall be under the control of the adjutant general, the military personnel officers of the army and air national guard, and the director of the state programs office of the department of military affairs. The awards fund shall promptly arrange for suitable presentations to award recipients. The fund is authorized to make such reasonable expenditures from sources provided or authorized so as to procure and distribute state medals, ribbons and devices consistent with Chapter 20, Article 10 NMSA 1978. The fund shall procure sufficient quantitites [quantities] of awards to allow recipients to purchase from the board replacements for lost or soiled awards. The fund may charge a reasonable sum for replacement or miniature awards, with proceeds being retained in the awards fund for future procurement of awards. Moneys in the awards fund shall be maintained in a checking account and shall not revert annually to the state treasury.

History: 1978 Comp., 20-10-3, enacted by Laws 1987, ch. 318, 65.



Section 20-10-4 - Order of precedence.

20-10-4. Order of precedence.

The rank order of precedence of awards is their order of appearance in Chapter 20, Article 10 NMSA 1978. In the wearing or display of awards, the precedence afforded the awards and decorations of the United States, of other nations and of state national guards will be observed; military awards of other states may be worn commensurate with those authorized in Chapter 20, Article 10 NMSA 1978, in reasonable order of precedence.

History: 1978 Comp., 20-10-4, enacted by Laws 1987, ch. 318, 66.



Section 20-10-5 - Medal of valor with palm.

20-10-5. Medal of valor with palm.

The governor may award a medal of valor with palm and with accompanying ribbon to any member of the national guard or state defense force who distinguishes himself by an extraordinary act of personal bravery and heroism, at the risk of his own life, above and beyond the call of duty.

History: 1978 Comp., 20-10-5, enacted by Laws 1987, ch. 318, 67.



Section 20-10-6 - Medal of valor.

20-10-6. Medal of valor.

The governor may award a medal of valor with accompanying ribbon to any member of the national guard or state defense force who distinguishes himself by an uncommon act of valor, not necessarily at the risk of his own life, under circumstances where refraining from so acting would not have subjected the recipient to criticism.

History: 1978 Comp., 20-10-6, enacted by Laws 1987, ch. 318, 68.



Section 20-10-7 - Special MacArthur service medal.

20-10-7. Special MacArthur service medal.

The special MacArthur service medal has been given with appreciation to known members or their survivors of the 200th coast artillery who were residents of the state at the time they entered the services of the United States and served under General Douglas MacArthur in the Philippine islands. It may be awarded to later-discovered eligible veterans or their survivors by the adjutant general.

History: 1978 Comp., 20-10-7, enacted by Laws 1987, ch. 318, 69.



Section 20-10-8 - Distinguished service medal.

20-10-8. Distinguished service medal.

The governor may award a distinguished service medal with accompanying ribbon to any member of the national guard or state defense force who distinguishes himself by an unselfish, untiring and exceptionally meritorious period of service or act resulting in extraordinary benefit to the state or to the United States.

History: 1978 Comp., 20-10-8, enacted by Laws 1987, ch. 318, 70.



Section 20-10-9 - Medal of merit.

20-10-9. Medal of merit.

The adjutant general may award a medal of merit with accompanying ribbon to any person who, while serving in any capacity with or in the national guard or state defense force, shall render prolonged and meritorious service to the state or the United States.

History: 1978 Comp., 20-10-9, enacted by Laws 1987, ch. 318, 71.



Section 20-10-9.1 - Cold war medal.

20-10-9.1. Cold war medal.

The New Mexico state defense force commander may award the New Mexico state defense force cold war medal to a member of the state defense force who has received a cold war recognition certificate. The cold war recognition certificate recognizes all members of the armed forces and qualified federal government civilian personnel who faithfully and honorably served the United States during the cold war era from September 2, 1945 to December 26, 1991.

History: 1978 Comp., 20-10-9.1, enacted by Laws 2016, ch. 6, 1.



Section 20-10-9.2 - Outstanding enlisted leader of the year ribbon.

20-10-9.2. Outstanding enlisted leader of the year ribbon.

The adjutant general may award the outstanding enlisted leader of the year ribbon to a member of the national guard of New Mexico who has been officially selected as the New Mexico outstanding soldier of the year, airman of the year or first sergeant of the year. This ribbon is established to recognize those members who have performed above and beyond their peer group in their profession, on- or off-duty, and in their communities, reflecting great credit upon themselves and the national guard within the calendar year of the award.

History: 1978 Comp., 20-10-9.2, enacted by Laws 2016, ch. 6, 2.



Section 20-10-10 - Outstanding service medal.

20-10-10. Outstanding service medal.

The adjutant general may award an outstanding service medal with accompanying ribbon to any person who, while serving in any capacity with or as a member of the national guard or state defense force, performs the service required or requested of him through the exertion of extra effort and in a manner that brings credit to himself, to his unit and to the state, either over a period of time or on a specific occasion.

History: 1978 Comp., 20-10-10, enacted by Laws 1987, ch. 318, 72.



Section 20-10-11 - Outstanding unit citation.

20-10-11. Outstanding unit citation.

The governor may award an outstanding unit citation of appropriate design with accompanying individual ribbon to any recognized unit of the national guard or state defense force which, through outstanding effort of all its members, has excelled in the performance of its duty and mission for a period of service in a manner that clearly exceeds that of other units, within or without the state, similar in composition or mission. In extraordinary circumstances a "V" device may be awarded to denote valor exemplified by the unit.

History: 1978 Comp., 20-10-11, enacted by Laws 1987, ch. 318, 73.



Section 20-10-12 - Recompiled.

20-10-12. Recompiled.



Section 20-10-12.1 - Emergency service ribbon.

20-10-12.1. Emergency service ribbon.

The adjutant general shall award the emergency service ribbon to any member of the New Mexico national guard who, after January 1, 2000, honorably performs duty when an emergency situation has been declared by the governor. The duty must be in direct support of the declared state of emergency and the guardmember must be in duty status, on orders in either pay or non-pay status, at the time the service is rendered.

History: Laws 2002, ch. 44, 1.



Section 20-10-12.2 - Counter-drug service ribbon.

20-10-12.2. Counter-drug service ribbon.

The adjutant general may award the counter-drug service ribbon to recognize soldiers and airmen of the national guard of New Mexico who have provided outstanding support to state, local and federal law enforcement officers on counter-drug operations in New Mexico since August 1989 and have served a minimum of ninety consecutive days performing counter-drug support missions in accordance with national guard regulations.

History: 1978 Comp., 20-10-12.2, enacted by Laws 2016, ch. 6, 3.



Section 20-10-12.3 - Community service ribbon.

20-10-12.3. Community service ribbon.

The adjutant general may award the community service ribbon to a member of the national guard of New Mexico or New Mexico state defense force for substantial or particularly meaningful community service above and beyond the duties required. A member's community service must contribute to the well-being of the civilian community, including the military family community. Service must be significant in nature and produce tangible results. There is not a specific time period of community service that must be performed to qualify for the award. Actions performed in accordance with regular duty requirements are not to be considered for the award. Community service may not result in a personal gain for the service member.

History: 1978 Comp., 20-10-12.3, enacted by Laws 2016, ch. 6, 4.



Section 20-10-12.4 - Physical fitness ribbon.

20-10-12.4. Physical fitness ribbon.

A. The adjutant general may present a physical fitness ribbon to a currently assigned member of the national guard of New Mexico who:

(1) scores two hundred seventy or above for three consecutive years when taking all components of the army physical fitness training and meets the body fat standards for official record; or

(2) scores ninety or above for three consecutive years when taking all components of the air force fitness assessment for official record.

B. Subsequent three-year periods of service shall be acknowledged by the presentation and wearing of an affixed device signifying in arabic numerals the number of such awards to the member.

History: 1978 Comp., 20-10-12.4, enacted by Laws 2016, ch. 6, 5.



Section 20-10-12.5 - Service ribbon and long-service medal.

20-10-12.5. Service ribbon and long-service medal.

A. The adjutant general shall present a service ribbon to those members of the national guard and state defense force who have completed five years of honorable service in the national guard or state defense force. This service ribbon shall be of identical design to the ribbon of the long service medal.

B. The adjutant general shall present a long service medal to those members of the national guard and state defense force who have completed ten years of honorable service in either the national guard or the state defense force. The medal and accompanying ribbon shall have an appropriate numeral device affixed signifying total years of service beyond ten in increments of five.

History: 1978 Comp., 20-10-12, enacted by Laws 1987, ch. 318, 74; recompiled as 20-10-12.5 by Laws 2016, ch. 6, 6.



Section 20-10-13 - Good conduct medal.

20-10-13. Good conduct medal.

The adjutant general may award a good conduct medal with accompanying ribbon to any enlisted member of the national guard or state defense force who completes a three-year period of service free from unauthorized absence, reprimand, court-martial or other disciplinary action and free from any civilian conviction. Subsequent three-year periods of service shall be acknowledged by the presentation and wearing of an affixed device signifying in arabic numerals the number of such awards to the member.

History: 1978 Comp., 20-10-13, enacted by Laws 1987, ch. 318, 75.



Section 20-10-14 - Perfect attendance ribbon.

20-10-14. Perfect attendance ribbon.

The adjutant general may present a perfect attendance ribbon to those members commissioned, warranted and enlisted of the national guard or state defense force who for the calendar year have had a perfect drill and annual training attendance. Unit commanders shall forward a list of all qualifying nominees to the awards board each January for the preceding calendar year. Subsequent annual periods of service shall be acknowledged by the presentation and wearing of an affixed device signifying in arabic numerals the number of such awards to the member.

History: 1978 Comp., 20-10-14, enacted by Laws 1987, ch. 318, 76.



Section 20-10-15 - Academy service ribbon.

20-10-15. Academy service ribbon.

The adjutant general may present an academy service ribbon to those enlisted members of the national guard or state defense force who have successfully completed a noncommissioned officer educational system course or noncommissioned officer academy. An arabic numeral shall reflect successful completion of higher level courses.

History: 1978 Comp., 20-10-15, enacted by Laws 1987, ch. 318, 77.



Section 20-10-16 - Devices.

20-10-16. Devices.

A. Except as specifically stated above, the second and subsequent award of any medal shall be noted by written citation and by presentation and wearing of a bronze oak leaf cluster in lieu of a second or subsequent medal. A silver oak leaf cluster shall substitute for five bronze oak leaf clusters.

B. All medals awarded may be worn on military ceremonial or mess uniforms in miniature format, which shall be procured by the awards fund and shall be available for purchase by recipients.

History: 1978 Comp., 20-10-16, enacted by Laws 1987, ch. 318, 78.






Article 11 - Offenses

Section 20-11-1 - Failure to appear; penalty.

20-11-1. Failure to appear; penalty.

A. Any person in the unorganized militia ordered by the governor into active service in the national guard or state defense force pursuant to the powers enumerated in Chapter 20 NMSA 1978 and notified of the order to service who fails to appear without justification within the time prescribed in the notice to the place which ordered, shall be guilty of a misdemeanor.

B. Any person failing to appear as stated in Subsection A of this section and whose failure to appear is willful and with the intent to avoid or evade military service shall be guilty of a fourth degree felony.

History: 1978 Comp., 20-11-1, enacted by Laws 1987, ch. 318, 79.



Section 20-11-2 - Hindering national guard; penalty.

20-11-2. Hindering national guard; penalty.

The commanding officer of any part of the national guard or state defense force called into the active service of the state, when performing any military duty in any street or highway, may require any persons to yield the right-of-way to the national guard or state defense force provided that the carriage of United States mail, the legitimate functions of the police and the progress and operations of ambulances, fire engines and emergency vehicles shall not be interfered with. All persons who hinder, delay or obstruct the national guard or state defense force in the active service of the state or who attempt to do so, are guilty of a misdemeanor.

History: 1978 Comp., 20-11-2, enacted by Laws 1987, ch. 318, 80.



Section 20-11-3 - Interference with enrolling officer; penalty.

20-11-3. Interference with enrolling officer; penalty.

Any person who shall wilfully obstruct an enrolling or enlisting officer in the performance of his duty is guilty of a misdemeanor.

History: 1978 Comp., 20-11-3, enacted by Laws 1987, ch. 318, 81.



Section 20-11-4 - Wrongful possession of military property; penalty.

20-11-4. Wrongful possession of military property; penalty.

Any person who commits the offense described in Section 20-9-4 NMSA 1978 is guilty of a misdemeanor.

History: 1978 Comp., 20-11-4, enacted by Laws 1987, ch. 318, 82.



Section 20-11-5 - Wrongful wearing of uniform; penalty.

20-11-5. Wrongful wearing of uniform; penalty.

Any unauthorized person wearing a military uniform or facsimile thereof with the intent to impersonate a person with military authority is guilty of a misdemeanor; but if this offense is committed in time of war or following a declaration of martial law, the offender shall be guilty of a fourth degree felony.

History: 1978 Comp., 20-11-5, enacted by Laws 1987, ch. 318, 83.



Section 20-11-6 - Employment discrimination prohibited; penalty.

20-11-6. Employment discrimination prohibited; penalty.

Any person who wilfully violates Section 20-4-6 or Section 20-5-14 NMSA 1978 is guilty of a misdemeanor.

History: 1978 Comp., 20-11-6, enacted by Laws 1987, ch. 318, 84.



Section 20-11-7 - Peace officers' neglect or refusal to act; penalty.

20-11-7. Peace officers' neglect or refusal to act; penalty.

Any peace officer who neglects or refuses to obey, execute or return the process of a military court or the order of a commanding officer pursuant to Section 20-12-12 NMSA 1978 or makes a false return on such process or order is guilty of a misdemeanor.

History: 1978 Comp., 20-11-7, enacted by Laws 1987, ch. 318, 85.






Article 12 - Code of Military Justice

Section 20-12-1 - Short title.

20-12-1. Short title.

Chapter 20, Article 12 NMSA 1978 may be cited as the "Code of Military Justice".

History: 1978 Comp., 20-12-1, enacted by Laws 1987, ch. 318, 86.



Section 20-12-2 - Adoption of Uniform Code of Military Justice; Manual for Courts-Martial, United States, 1984; United States military regulations and directives; decisions of United States court of military appeals and courts of military review; limitations and e

20-12-2. Adoption of Uniform Code of Military Justice; Manual for Courts-Martial, United States, 1984; United States military regulations and directives; decisions of United States court of military appeals and courts of military review; limitations and exceptions.

The Uniform Code of Military Justice, Title 10, Chapter 47, United States Code; the Manual for Courts-Martial, United States, 1984, (Executive Order No. 12437 (13 April 1984), as amended); the regulations and directives of the United States military forces made applicable to the national guard; and the decisions of the United States court of military appeals and of the armed services courts of military review are adopted as the Code of Military Justice, the Manual for Courts-Martial, the regulations and the precedential case law of this state on military justice matters, respectively, except as hereinafter limited or stated within Chapter 20, Article 12 NMSA 1978. These documents shall be reasonably construed and applied so as to achieve and effect the high level of order and discipline necessary for the military forces of the state. Time standards other than periods of limitations and pretrial confinement may be waived by convening authorities or military judges where such standards would be impracticable within the traditional operations of militia forces. Where regulations and procedures for the United States army differ from those of the United States air force, the army national guard and the state defense force shall observe the regulations and procedures of the United States army and the air national guard shall observe the regulations and procedures of the United States air force. References therein and in Sections 20-12-13 through 20-12-73 NMSA 1978 to "the United States" shall mean "the state" where such meaning has reasonable application. References to "the president" or to "the secretary" (meaning the secretary of the army or the secretary of the air force) shall mean "the governor". The adjutant general may by regulation prescribe practical changes or variances from the procedural provisions of the Uniform Code of Military Justice, from the Manual for Courts-Martial or from service regulations subservient thereto.

History: 1978 Comp., 20-12-2, enacted by Laws 1987, ch. 318, 87; 1989, ch. 337, 7.



Section 20-12-3 - Persons subject to the code; applicability of the code.

20-12-3. Persons subject to the code; applicability of the code.

The Code of Military Justice applies to all members of the national guard when not in federal service under Title 10, United States Code and to all members of the state defense force when performing militia duty. The code has territorial applicability both within and without the state. The code has applicability at all times, provided that either the member is in a duty status or, if not in a duty status, that there is a connection between the act or omission constituting the offense and the efficient functioning of the military forces; however, this grant of military jurisdiction shall not preclude or limit civilian jurisdiction over an offense, which is limited only by the prohibition of double jeopardy.

History: 1978 Comp., 20-12-3, enacted by Laws 1987, ch. 318, 88; 1989, ch. 337, 8.



Section 20-12-4 - Convening authorities; nonjudicial punishment authorities.

20-12-4. Convening authorities; nonjudicial punishment authorities.

A. A general, special or summary court-martial may be convened by the governor or by the adjutant general.

B. A special or summary court-martial may be convened by the assistant adjutant general of the army national guard, as to all members of the army national guard; by the commanding general of the 111th air defense artillery brigade, as to members of his command; by the commanding officer of troop command, as to all members of his command; by the assistant adjutant general of the air national guard, as to all members of the air national guard; by the assistant adjutant general of the state defense force, as to all members of the state defense force; and to the commanders of such equivalent level commands as may be organized in the future.

C. A summary court-martial may be convened by a battalion commander, group commander or equivalent, as to all members of his command.

D. Nonjudicial punishment authority is conferred upon all general, special or summary court-martial convening authorities; and upon company, battery and squadron commanders or equivalent as to members of their command.

History: 1978 Comp., 20-12-4, enacted by Laws 1987, ch. 318, 89.



Section 20-12-5 - Judge advocates.

20-12-5. Judge advocates.

A. The adjutant general may appoint commissioned officers of the national guard and of the state defense force who are members of the bar of the supreme court of New Mexico as judge advocates. One judge advocate shall be designated by the adjutant general as the state judge advocate. The remaining senior judge advocate of each of the army national guard, the 111th air defense artillery brigade, the air national guard and the state defense force shall be designated as the staff judge advocate for their respective component, but this designation shall not preclude their assignment as military judge, trial counsel or defense counsel to other components in individual cases where they have not earlier participated. All other judge advocates shall be designated as assistant staff judge advocates. Designation as a judge advocate may be as a primary military specialty or as an additional duty, with their concurrence, for line officers who are members of the bar of the supreme court of New Mexico.

B. Judge advocates shall make frequent inspections in the field in supervision of the administration of military justice. Judge advocates of one component may participate in the administration of military justice in other components. Appointment as a judge advocate by the adjutant general shall substitute for Article 27(b)(2), Uniform Code of Military Justice certification.

C. The adjutant general, with the concurrence of the state judge advocate, shall appoint one military judge from the army national guard and one military judge from the air national guard. To the extent practicable, military judges will hear cases from components other than their own. Appointment as military judge shall not preclude assignment of judge advocate duties which are not in conflict with those of a military judge. A judge advocate's performance of duty as a military judge shall not be the subject of comment in any effectiveness, fitness or efficiency report beyond a statement that the officer is designated as military judge.

D. Federally recognized judge advocates of other active and reserve military components may, with their concurrence, serve as judge advocates for national guard and the state defense force when so requested and detailed by the state judge advocate.

History: 1978 Comp., 20-12-5, enacted by Laws 1987, ch. 318, 90.



Section 20-12-6 - Limitation on punishments.

20-12-6. Limitation on punishments.

A. Except when the militia is in actual service in time of war or public danger, no punishment imposed by court martial shall exceed that prescribed for a misdemeanor. Imposition of a punitive discharge or a forfeiture of pay or a fine in addition to confinement shall not be deemed to make the offense a felony.

B. Subject to the limitation in Subsection A of this section and the jurisdictional punishment limitation for a special or a summary court-martial, the Maximum Punishment Chart, Manual for Courts-Martial, United States, 1984, Appendix 12, shall establish the maximum punishment for a specific offense.

History: 1978 Comp., 20-12-6, enacted by Laws 1987, ch. 318, 91; 1989, ch. 337, 9.



Section 20-12-7 - Advice; reviews and appeals; extraordinary writs.

20-12-7. Advice; reviews and appeals; extraordinary writs.

A. The advice of the staff judge advocate prescribed by Article 34, Uniform Code of Military Justice and the review required by Article 64, Uniform Code of Military Justice shall be accomplished by the state judge advocate or his designee.

B. Appeals shall be taken according to the rules of appellate procedure applying to criminal cases tried in the district courts.

C. The action of the convening authority as to an approved sentence shall continue in effect while an appeal is pending.

D. Extraordinary writs may issue from the New Mexico supreme court upon such grounds as the United States court of military appeals may similarly act in federal courts-martial, following the New Mexico rules of appellate procedures applicable thereto.

History: 1978 Comp., 20-12-7, enacted by Laws 1987, ch. 318, 92; 1989, ch. 337, 10.



Section 20-12-8 - Confinement.

20-12-8. Confinement.

In a sentence which includes confinement, the convening authority shall prescribe the place of confinement which may be a federal military confinement facility, the county correctional facility where the accused's unit is headquartered or where the accused resides or to the state commissioner of corrections. The confinement facility shall bear the costs of confinement from general appropriations made for confinement of state prisoners.

History: 1978 Comp., 20-12-8, enacted by Laws 1987, ch. 318, 93.



Section 20-12-9 - Reductions in grade.

20-12-9. Reductions in grade.

In a sentence or approved nonjudicial punishment which includes a reduction in enlisted grade or a suspended reduction in enlisted grade, the imposing authority need not have promotion authority to the grade from which the accused is reduced.

History: 1978 Comp., 20-12-9, enacted by Laws 1987, ch. 318, 94.



Section 20-12-10 - Forfeitures or fines.

20-12-10. Forfeitures or fines.

In a sentence or approved nonjudicial punishment which includes forfeiture of pay or a fine, the adjutant general shall designate the military purpose to which the funds may be applied which may include the state armory board fund, a local armory board fund or the awards fund. A cash collection may be substituted for a forfeiture of pay with the consent of the accused.

History: 1978 Comp., 20-12-10, enacted by Laws 1987, ch. 318, 95.



Section 20-12-11 - Nonjudicial punishment.

20-12-11. Nonjudicial punishment.

A. The rules and procedures for the imposition of nonjudicial punishment shall be as prescribed in Article 15, Uniform Code of Military Justice and in the Manual for Courts-Martial, United States, 1984, Part V, except as stated to the contrary in Subsection D of Section 20-12-4 NMSA 1978 and as follows in this section.

B. Cognizance of and punishment for unexcused absence from unit training assembly, drill or annual training at the prescribed times by an enlisted member following a first such offense with documented warning may be punished nonjudicially as follows:

(1) the accused's unit commander shall inform the accused of his intent to impose the punishment prescribed herein by personal service or by certified United States mail, return receipt requested, to the accused's last address of military record;

(2) the accused may not refuse nonjudicial punishment or demand trial by court-martial but may submit matters in defense, extenuation or mitigation, may request a hearing before the commander and may appeal the punishment imposed; and

(3) the punishment imposed shall be limited to a reduction of one grade or a suspended reduction of one grade. If the punishment is suspended, the suspension may be vacated and the punishment ordered executed by personal service or by certified United States mail, return receipt requested, to the accused's last known address of military record.

C. In any nonjudicial punishment action, a fine may be substituted for the equivalent forfeiture.

History: 1978 Comp., 20-12-11, enacted by Laws 1987, ch. 318, 96; 1989, ch. 337, 11.



Section 20-12-12 - Absence without leave; confinement during period of duty.

20-12-12. Absence without leave; confinement during period of duty.

Any member of the national guard who fails to either report for or remain present for unit training assembly, drill, or annual training when so ordered shall be subject to confinement for the duration of that training assembly or annual training to include nights between days of training. The sheriff or any other peace officer of the county in which the unit is training or where the absent national guard member resides or is found shall, upon request of the unit commander, arrest the absent member and confine him in a suitable facility at county expense until the conclusion of the training period or until the member agrees to present himself for duty. Neglect or unjustified refusal of a requested sheriff or other peace officer to so act shall render the sheriff or peace officer guilty of a misdemeanor in accordance with Section 20-11-7 NMSA 1978.

History: 1978 Comp., 20-12-12, enacted by Laws 1987, ch. 318, 97.



Section 20-12-13 - Accessory after the fact.

20-12-13. Accessory after the fact.

Any person subject to Chapter 20 NMSA 1978 who, knowing that an offense punishable by that chapter has been committed, receives, comforts or assists the offender in order to hinder or prevent his apprehension, trial or punishment shall be punished as a court-martial may direct.

History: 1978 Comp., 20-12-13, enacted by Laws 1989, ch. 337, 12.



Section 20-12-14 - Conviction of lesser included offense.

20-12-14. Conviction of lesser included offense.

An accused may be found guilty of an offense necessarily included in the offense charged or of an attempt to commit either the offense charged or an offense necessarily included therein.

History: 1978 Comp., 20-12-14, enacted by Laws 1989, ch. 337, 13.



Section 20-12-15 - Attempts.

20-12-15. Attempts.

A. An act, done with specific intent to commit an offense under Chapter 20 NMSA 1978, amounting to more than mere preparation and tending, even though failing, to effect its commission, is an attempt to commit that offense.

B. Any person subject to Chapter 20 NMSA 1978 who attempts to commit any offense punishable by that chapter shall be punished as a court-martial may direct, unless otherwise specifically prescribed.

C. Any person subject to Chapter 20 NMSA 1978 may be convicted of an attempt to commit an offense although it appears on the trial that the offense was consummated.

History: 1978 Comp., 20-12-15, enacted by Laws 1989, ch. 337, 14.



Section 20-12-16 - Conspiracy.

20-12-16. Conspiracy.

Any person subject to Chapter 20 NMSA 1978 who conspires with any other person to commit an offense under that chapter shall, if one or more of the conspirators does an act to effect the object of the conspiracy, be punished as a court-martial may direct.

History: 1978 Comp., 20-12-16, enacted by Laws 1989, ch. 337, 15.



Section 20-12-17 - Solicitation.

20-12-17. Solicitation.

Any person subject to Chapter 20 NMSA 1978 who solicits or advises another or others to desert in violation of Section 20-12-20 NMSA 1978 or mutiny in violation of Section 20-12-29 NMSA 1978 shall, if the offense solicited or advised is attempted or committed, be punished with the punishment provided for the commission of the offense, but, if the offense solicited or advised is not committed or attempted, he shall be punished as a court-martial may direct.

Any person subject to this chapter who solicits or advises another or others to commit an act of misbehavior before the enemy in violation of Section 20-12-34 NMSA 1978 or sedition in violation of Section 20-12-29 NMSA 1978 shall, if the offense solicited or advised is committed, be punished with the punishment provided for the commission of the offense, but, if the offense solicited or advised is not committed, he shall be punished as a court-martial may direct.

History: 1978 Comp., 20-12-17, enacted by Laws 1989, ch. 337, 16.



Section 20-12-18 - Fraudulent enlistment, appointment or separation.

20-12-18. Fraudulent enlistment, appointment or separation.

Any person who procures his own enlistment or appointment in the armed forces by knowingly false representation or deliberate concealment as to his qualifications for the enlistment or appointment and receives pay or allowances thereunder or procures his own separation from the armed forces by knowingly false representation or deliberate concealment as to his eligibility for that separation shall be punished as a court-martial may direct.

History: 1978 Comp., 20-12-18, enacted by Laws 1989, ch. 337, 17.



Section 20-12-19 - Unlawful enlistment, appointment or separation.

20-12-19. Unlawful enlistment, appointment or separation.

Any person subject to Chapter 20 NMSA 1978 who effects an enlistment or appointment in or a separation from the armed forces of any person who is known to him to be ineligible for that enlistment, appointment or separation because it is prohibited by law, regulation or order shall be punished as a court-martial may direct.

History: 1978 Comp., 20-12-19, enacted by Laws 1989, ch. 337, 18.



Section 20-12-20 - Desertion.

20-12-20. Desertion.

A. Any member of the armed forces who:

(1) without authority goes or remains absent from his unit, organization or place of duty with intent to remain away therefrom permanently;

(2) quits his unit, organization or place of duty with intent to avoid hazardous duty or to shirk important service; or

(3) without being regularly separated from one of the armed forces enlists or accepts an appointment in the same or another one of the armed forces without fully disclosing the fact that he has not been regularly separated, or enters any foreign armed service except when authorized by the United States;

is guilty of desertion.

B. Any commissioned officer of the armed forces who, after tender of his resignation and before notice of its acceptance, quits his post or proper duties without leave and with intent to remain away therefrom permanently is guilty of desertion.

C. Any person found guilty of desertion or attempt to desert shall be punished, if the offense is committed in time of war, by death or other punishment as a court-martial may direct, but if the desertion or attempt to desert occurs at any other time, by such punishment, other than death, as a court-martial may direct.

History: 1978 Comp., 20-12-20, enacted by Laws 1989, ch. 337, 19.



Section 20-12-21 - Absence without leave.

20-12-21. Absence without leave.

Any member of the armed forces who without authority:

A. fails to go to his appointed place of duty at the time prescribed;

B. goes from that place; or

C. absents himself or remains absent from his unit, organization or place of duty at which he is required to be at the time prescribed;

shall be punished as a court-martial may direct.

History: 1978 Comp., 20-12-21, enacted by Laws 1989, ch. 337, 20.



Section 20-12-22 - Missing movement.

20-12-22. Missing movement.

Any person subject to Chapter 20 NMSA 1978 who through neglect or design misses the movement of a ship, aircraft or unit with which he is required in the course of duty to move shall be punished as a court-martial may direct.

History: 1978 Comp., 20-12-22, enacted by Laws 1989, ch. 337, 21.



Section 20-12-23 - Contempt toward officials.

20-12-23. Contempt toward officials.

Any commissioned officer who uses contemptuous words against the president of the United States, the vice president of the United States, a member of congress, the United States secretary of defense, the secretary of a military department, the secretary of the United States department of transportation or the governor or legislature of any state, territory, commonwealth or possession in which he is on duty or present shall be punished as a court-martial may direct.

History: 1978 Comp., 20-12-23, enacted by Laws 1989, ch. 337, 22.



Section 20-12-24 - Disrespect toward superior commissioned officer.

20-12-24. Disrespect toward superior commissioned officer.

Any person subject to Chapter 20 NMSA 1978 who behaves with disrespect toward his superior commissioned officer shall be punished as a court-martial may direct.

History: 1978 Comp., 20-12-24, enacted by Laws 1989, ch. 337, 23.



Section 20-12-25 - Assaulting or willfully disobeying superior commissioned officer.

20-12-25. Assaulting or willfully disobeying superior commissioned officer.

Any person subject to Chapter 20 NMSA 1978 who strikes his superior commissioned officer or draws or lifts up any weapon or offers any violence against him while he is in the execution of his office or willfully disobeys a lawful command of his superior commissioned officer shall be punished, if the offense is committed in time of war, by death or such other punishment as a court-martial may direct, and if the offense is committed at any other time, by punishment, other than death, as a court-martial may direct.

History: 1978 Comp., 20-12-25, enacted by Laws 1989, ch. 337, 24.



Section 20-12-26 - Insubordinate conduct toward warrant officer, noncommissioned officer or petty officer.

20-12-26. Insubordinate conduct toward warrant officer, noncommissioned officer or petty officer.

Any warrant officer or enlisted member who:

A. strikes or assaults a warrant officer, noncommissioned officer or petty officer while that officer is in the execution of his office;

B. willfully disobeys the lawful order of a warrant officer, noncommissioned officer or petty officer; or

C. treats with contempt or is disrespectful in language or deportment toward a warrant officer, noncommissioned officer or petty officer while that officer is in the execution of his office;

shall be punished as a court-martial may direct.

History: 1978 Comp., 20-12-26, enacted by Laws 1989, ch. 337, 25.



Section 20-12-27 - Failure to obey order or regulation.

20-12-27. Failure to obey order or regulation.

Any person subject to Chapter 20 NMSA 1978 who:

A. violates or fails to obey any lawful general order or regulation;

B. having knowledge of any other lawful order issued by a member of the armed forces, which it is his duty to obey, fails to obey the order; or

C. is derelict in the performance of his duties;

shall be punished as a court-martial may direct.

History: 1978 Comp., 20-12-27, enacted by Laws 1989, ch. 337, 26.



Section 20-12-28 - Cruelty and maltreatment.

20-12-28. Cruelty and maltreatment.

Any person subject to Chapter 20 NMSA 1978 who is guilty of cruelty toward or oppression or maltreatment of any person subject to his orders shall be punished as a court-martial may direct.

History: 1978 Comp., 20-12-28, enacted by Laws 1989, ch. 337, 27.



Section 20-12-29 - Mutiny or sedition.

20-12-29. Mutiny or sedition.

A. Any person subject to Chapter 20 NMSA 1978 who:

(1) with intent to usurp or override lawful military authority, refuses, in concert with any other person, to obey orders or otherwise do his duty or creates any violence or disturbance is guilty of mutiny;

(2) with intent to cause the overthrow or destruction of lawful civil authority, creates, in concert with any other person, revolt, violence or other disturbance against that authority is guilty of sedition; or

(3) fails to do his utmost to prevent and suppress a mutiny or sedition being committed in his presence, or fails to take all reasonable means to inform his superior commissioned officer or commanding officer of a mutiny or sedition which he knows or has reason to believe is taking place;

is guilty of a failure to suppress or report a mutiny or sedition.

B. A person who is found guilty of attempted mutiny, mutiny, sedition or failure to suppress or report a mutiny or sedition shall be punished by death or other punishment as a court-martial may direct.

History: 1978 Comp., 20-12-29, enacted by Laws 1989, ch. 337, 28.



Section 20-12-30 - Resistance, breach of arrest and escape.

20-12-30. Resistance, breach of arrest and escape.

Any person subject to Chapter 20 NMSA 1978 who resists apprehension or breaks arrest or who escapes from custody or confinement shall be punished as a court-martial may direct.

History: 1978 Comp., 20-12-30, enacted by Laws 1989, ch. 337, 29.



Section 20-12-31 - Releasing prisoner without proper authority.

20-12-31. Releasing prisoner without proper authority.

Any person subject to Chapter 20 NMSA 1978 who, without proper authority, releases any prisoner committed to his charge or who through neglect or design suffers any such prisoner to escape shall be punished as a court-martial may direct, whether or not the prisoner was committed in strict compliance with law.

History: 1978 Comp., 20-12-31, enacted by Laws 1989, ch. 337, 30.



Section 20-12-32 - Unlawful detention.

20-12-32. Unlawful detention.

Any person subject to Chapter 20 NMSA 1978 who, except as provided by law, apprehends, arrests or confines any person shall be punished as a court-martial may direct.

History: 1978 Comp., 20-12-32, enacted by Laws 1989, ch. 337, 31.



Section 20-12-33 - Noncompliance with procedural rules.

20-12-33. Noncompliance with procedural rules.

Any person subject to Chapter 20 NMSA 1978 who is responsible for unnecessary delay in the disposition of any case of a person accused of an offense under that chapter or who knowingly and intentionally fails to enforce or comply with any provision of that chapter regulating the proceedings before, during or after trial of an accused shall be punished as a court-martial may direct.

History: 1978 Comp., 20-12-33, enacted by Laws 1989, ch. 337, 32.



Section 20-12-34 - Misbehavior before the enemy.

20-12-34. Misbehavior before the enemy.

Any person subject to Chapter 20 NMSA 1978 who before or in the presence of the enemy:

A. runs away;

B. shamefully abandons, surrenders or delivers up any command, unit, place or military property which it is his duty to defend;

C. through disobedience, neglect or intentional misconduct endangers the safety of any such command, unit, place or military property;

D. casts away his arms or ammunition;

E. is guilty of cowardly conduct;

F. quits his place of duty to plunder or pillage;

G. causes false alarms in any command, unit or place under control of the armed forces;

H. willfully fails to do his utmost to encounter, engage, capture or destroy any enemy troops, combatants, vessels, aircraft or any other thing, which it is his duty so to encounter, engage, capture or destroy; or

I. does not afford all practicable relief and assistance to any troops, combatants, vessels or aircraft of the armed forces belonging to the United States or their allies when engaged in battle;

shall be punished by death or other punishment as a court-martial may direct.

History: 1978 Comp., 20-12-34, enacted by Laws 1989, ch. 337, 33.



Section 20-12-35 - Subordinate compelling surrender.

20-12-35. Subordinate compelling surrender.

Any person subject to Chapter 20 NMSA 1978 who compels or attempts to compel the commander of any place, vessel, aircraft or other military property, or of any body of members of the armed forces, to give it up to an enemy or to abandon it, or who strikes the colors or flag to any enemy without proper authority, shall be punished by death or other punishment as a court-martial may direct.

History: 1978 Comp., 20-12-35, enacted by Laws 1989, ch. 337, 34.



Section 20-12-36 - Improper use of countersign.

20-12-36. Improper use of countersign.

Any person subject to Chapter 20 NMSA 1978 who in time of war discloses the parole or countersign to any person not entitled to receive it or who gives to another who is entitled to receive and use the parole or countersign a different parole or countersign from that which, to his knowledge, he was authorized and required to give shall be punished by death or other punishment as a court-martial may direct.

History: 1978 Comp., 20-12-36, enacted by Laws 1989, ch. 337, 35.



Section 20-12-37 - Forcing a safeguard.

20-12-37. Forcing a safeguard.

Any person subject to Chapter 20 NMSA 1978 who forces a safeguard shall suffer death or other punishment as a court-martial may direct.

History: 1978 Comp., 20-12-37, enacted by Laws 1989, ch. 337, 36.



Section 20-12-38 - Captured or abandoned property.

20-12-38. Captured or abandoned property.

A. All persons subject to Chapter 20 NMSA 1978 shall secure all public property taken from the enemy for the service of the United States and shall give notice and turn over to the proper authority without delay all captured or abandoned property in their possession, custody or control.

B. Any person subject to Chapter 20 NMSA 1978 who:

(1) fails to carry out the duties prescribed in Subsection A of this section;

(2) buys, sells, trades or in any way deals in or disposes of captured or abandoned property, whereby he receives or expects any profit, benefit or advantage to himself or another directly or indirectly connected with himself; or

(3) engages in looting or pillaging;

shall be punished as a court-martial may direct.

History: 1978 Comp., 20-12-38, enacted by Laws 1989, ch. 337, 37.



Section 20-12-39 - Aiding the enemy.

20-12-39. Aiding the enemy.

Any person who aids or attempts to aid the enemy with arms, ammunition, supplies, money or other things or without proper authority, who knowingly harbors or protects or gives intelligence to or communicates or corresponds with or holds any intercourse with the enemy, either directly or indirectly, shall suffer death or other punishment as a court-martial or military commission may direct.

History: 1978 Comp., 20-12-39, enacted by Laws 1989, ch. 337, 38.



Section 20-12-40 - Misconduct as prisoner.

20-12-40. Misconduct as prisoner.

Any person subject to Chapter 20 NMSA 1978 who, while in the hands of the enemy in time of war, for the purpose of securing favorable treatment by his captors, acts without proper authority in a manner contrary to law, custom or regulation, to the detriment of others of whatever nationality held by the enemy as civilian or military prisoners or while in a position of authority over such persons, maltreats them without justifiable cause shall be punished as a court-martial may direct.

History: 1978 Comp., 20-12-40, enacted by Laws 1989, ch. 337, 39.



Section 20-12-41 - Spies.

20-12-41. Spies.

Any person who in time of war is found lurking as a spy or acting as a spy in or about any place, vessel or aircraft, within the control or jurisdiction of any of the armed forces, or in or about any shipyard, any manufacturing or industrial plant or any other place or institution engaged in work in aid of the prosecution of the war by the United States, or elsewhere, shall be tried by a general court-martial or by a military commission and on conviction shall be punished by death.

History: 1978 Comp., 20-12-41, enacted by Laws 1989, ch. 337, 40.



Section 20-12-42 - Espionage.

20-12-42. Espionage.

A. Any person subject to Chapter 20 NMSA 1978 who, with intent or reason to believe that it is to be used to the injury of the United States or to the advantage of a foreign nation, communicates, delivers or transmits, or attempts to communicate, deliver or transmit, to any entity described in Subsection B of this section, either directly or indirectly, any thing described in Subsection C of this section shall be punished as a court-martial may direct, except that if the accused is found guilty of an offense that directly concerns nuclear weaponry, military spacecraft or satellites, early warning systems or other means of defense or retaliation against large scale attack, war plans, communications intelligence or cryptographic information or any other major weapons system or major element of defense strategy, the accused shall be punished by death or other punishment as a court-martial may direct.

B. An "entity" referred to in Subsection A of this section is:

(1) a foreign government;

(2) a faction or party or military or naval force within a foreign country, whether recognized or unrecognized by the United States; or

(3) a representative, officer, agent, employee, subject or citizen of such a government, faction, party or force.

C. A "thing" referred to in Subsection A of this section is a document, writing, code book, signal book, sketch, photograph, photographic negative, blueprint, plan, map, model, note, instrument, appliance or information relating to the national defense.

D. No person may be sentenced by court-martial to suffer death for an offense under this section unless:

(1) the members of the court-martial unanimously find at least one of the aggravating factors set out in Subsection G of this section; and

(2) the members unanimously determine that any extenuating or mitigating circumstances are substantially outweighed by any aggravating circumstances, including the aggravating factors set out under Subsection G of this section.

E. Findings under this subsection may be based on:

(1) evidence introduced on the issue of guilt or innocence;

(2) evidence introduced during the sentencing proceeding; or

(3) all such evidence.

F. The accused shall be given broad latitude to present matters in extenuation and mitigation.

G. A sentence of death may be adjudged by a court-martial for an offense under this section only if the members unanimously find, beyond a reasonable doubt, one or more of the following aggravating factors:

(1) the accused has been convicted of another offense involving espionage or treason for which either a sentence of death or imprisonment for life was authorized by statute;

(2) in the commission of the offense, the accused knowingly created a grave risk of substantial damage to the national security;

(3) in the commission of the offense, the accused knowingly created a grave risk of death to another person; or

(4) any other factor that may be prescribed by the president of the United States by regulations.

History: 1978 Comp., 20-12-42, enacted by Laws 1989, ch. 337, 41.



Section 20-12-43 - False official statements.

20-12-43. False official statements.

Any person subject to Chapter 20 NMSA 1978 who, with intent to deceive, signs any false record, return, regulation, order or other official document, knowing it to be false, or makes any other false official statement knowing it to be false, shall be punished as a court-martial may direct.

History: 1978 Comp., 20-12-43, enacted by Laws 1989, ch. 337, 42.



Section 20-12-44 - Military property of the United States; loss, damage, destruction or wrongful disposition.

20-12-44. Military property of the United States; loss, damage, destruction or wrongful disposition.

Any person subject to Chapter 20 NMSA 1978 who, without proper authority:

A. sells or otherwise disposes of;

B. willfully or through neglect damages, destroys or loses; or

C. willfully or through neglect suffers to be lost, damaged, sold or wrongfully disposed of;

any military property of the United States, shall be punished as a court-martial may direct.

History: 1978 Comp., 20-12-44, enacted by Laws 1989, ch. 337, 43.



Section 20-12-45 - Property other than military property of United States; waste, spoilage or destruction.

20-12-45. Property other than military property of United States; waste, spoilage or destruction.

Any person subject to Chapter 20 NMSA 1978 who willfully or recklessly wastes, spoils or otherwise willfully and wrongfully destroys or damages any property other than military property of the United States shall be punished as a court-martial may direct.

History: 1978 Comp., 20-12-45, enacted by Laws 1989, ch. 337, 44.



Section 20-12-46 - Improper hazarding of vessel.

20-12-46. Improper hazarding of vessel.

A. Any person subject to Chapter 20 NMSA 1978 who willfully and wrongfully hazards or suffers to be hazarded any vessel of the armed forces shall suffer death or punishment as a court-martial may direct.

B. Any person subject to Chapter 20 NMSA 1978 who negligently hazards or suffers to be hazarded any vessel of the armed forces shall be punished as a court-martial may direct.

History: 1978 Comp., 20-12-46, enacted by Laws 1989, ch. 337, 45.



Section 20-12-47 - Drunken or reckless driving.

20-12-47. Drunken or reckless driving.

Any person subject to Chapter 20 NMSA 1978 who operates any vehicle while drunk, or in a reckless or wanton manner, or while impaired by a substance described in Section 20-12-66 NMSA 1978 shall be punished as a court-martial may direct.

History: 1978 Comp., 20-12-47, enacted by Laws 1989, ch. 337, 46.



Section 20-12-48 - Drunk on duty.

20-12-48. Drunk on duty.

Any person subject to Chapter 20 NMSA 1978 other than a sentinel or look-out who is found drunk on duty shall be punished as a court-martial may direct.

History: 1978 Comp., 20-12-48, enacted by Laws 1989, ch. 337, 47.



Section 20-12-49 - Murder.

20-12-49. Murder.

Any person subject to Chapter 20 NMSA 1978 who, without justification or excuse, unlawfully kills a human being, when he:

A. has a premeditated design to kill;

B. intends to kill or inflict great bodily harm;

C. is engaged in an act which is inherently dangerous to others and evinces a wanton disregard of human life; or

D. is engaged in the perpetration or attempted perpetration of burglary, sodomy, rape, robbery or aggravated arson;

is guilty of murder, and shall suffer punishment as a court-martial may direct, except that if found guilty under Subsection A or D of this section, he shall suffer death or imprisonment for life as a court-martial may direct.

History: 1978 Comp., 20-12-49, enacted by Laws 1989, ch. 337, 48.



Section 20-12-50 - Manslaughter.

20-12-50. Manslaughter.

A. Any person subject to Chapter 20 NMSA 1978 who, with an intent to kill or inflict great bodily harm, unlawfully kills a human being in the heat of sudden passion caused by adequate provocation is guilty of voluntary manslaughter and shall be punished as a court-martial may direct.

B. Any person subject to Chapter 20 NMSA 1978 who, without an intent to kill or inflict great bodily harm, unlawfully kills a human being:

(1) by culpable negligence; or

(2) while perpetrating or attempting to perpetrate an offense, other than those named in Subsection D of Section 20-12-49 NMSA 1978, directly affecting the person;

is guilty of involuntary manslaughter and shall be punished as a court-martial may direct.

History: 1978 Comp., 20-12-50, enacted by Laws 1989, ch. 337, 49.



Section 20-12-51 - Rape and carnal knowledge.

20-12-51. Rape and carnal knowledge.

A. Any person subject to Chapter 20 NMSA 1978 who commits an act of sexual intercourse with a female not his wife, by force and without her consent, is guilty of rape and shall be punished by death or other punishment as a court-martial may direct.

B. Any person subject to Chapter 20 NMSA 1978 who, under circumstances not amounting to rape, commits an act of sexual intercourse with a female not his wife who has not attained the age of sixteen years, is guilty of carnal knowledge and shall be punished as a court-martial may direct.

C. Penetration, however slight, is sufficient to complete either of these offenses.

History: 1978 Comp., 20-12-51, enacted by Laws 1989, ch. 337, 50.



Section 20-12-52 - Larceny and wrongful appropriation.

20-12-52. Larceny and wrongful appropriation.

A. Any person subject to Chapter 20 NMSA 1978 who wrongfully takes, obtains or withholds, by any means, from the possession of the owner or of any other person any money, personal property or article of value of any kind:

(1) with intent permanently to deprive or defraud another person of the use and benefit of property or to appropriate it to his own use or the use of any person other than the owner, steals that property and is guilty of larceny; or

(2) with intent temporarily to deprive or defraud another person of the use and benefit of property or to appropriate it to his own use or the use of any person other than the owner;

is guilty of wrongful appropriation.

B. Any person found guilty of larceny or wrongful appropriation shall be punished as a court-martial may direct.

History: 1978 Comp., 20-12-52, enacted by Laws 1989, ch. 337, 51.



Section 20-12-53 - Robbery.

20-12-53. Robbery.

Any person subject to Chapter 20 NMSA 1978 who with intent to steal takes anything of value from the person or in the presence of another, against his will, by means of force or violence or fear of immediate or future injury to his person or property or to the person or property of a relative or member of his family or of anyone in his company at the time of the robbery is guilty of robbery and shall be punished as a court-martial may direct.

History: 1978 Comp., 20-12-53, enacted by Laws 1989, ch. 337, 52.



Section 20-12-54 - Forgery.

20-12-54. Forgery.

Any person subject to Chapter 20 NMSA 1978 who, with intent to defraud:

A. falsely makes or alters any signature, to, or any part of, any writing which would, if genuine, apparently impose a legal liability on another or change his legal right or liability to his prejudice; or

B. utters, offers, issues or transfers such a writing, known by him to be so made or altered;

is guilty of forgery and shall be punished as a court-martial may direct.

History: 1978 Comp., 20-12-54, enacted by Laws 1989, ch. 337, 53.



Section 20-12-55 - Making, drawing or uttering check, draft or order without sufficient funds.

20-12-55. Making, drawing or uttering check, draft or order without sufficient funds.

Any person subject to Chapter 20 NMSA 1978 who:

A. for the procurement of any article or thing of value, with intent to defraud; or

B. for the payment of any past due obligation, or for any other purpose, with intent to deceive;

makes, draws, utters or delivers any check, draft or order for the payment of money upon any bank or other depository, knowing at the time that the maker or drawer has not or will not have sufficient funds in, or credit with, the bank or other depository for the payment of that check, draft or order in full upon its presentment, shall be punished as a court-martial may direct. The making, drawing, uttering or delivering by a maker or drawer of a check, draft or order, payment of which is refused by the drawee because of insufficient funds of the maker or drawer in the drawee's possession or control, is prima facie evidence of his intent to defraud or deceive and of his knowledge of insufficient funds in, or credit with, that bank or other depository, unless the maker or drawer pays the holder the amount due within five days after receiving notice, orally or in writing, that the check, draft or order was not paid on presentment. In this section, the word "credit" means an arrangement or understanding, express or implied, with the bank or other depository for the payment of that check, draft or order.

History: 1978 Comp., 20-12-55, enacted by Laws 1989, ch. 337, 54.



Section 20-12-56 - Maiming.

20-12-56. Maiming.

Any person subject to Chapter 20 NMSA 1978 who, with intent to injure, disfigure or disable, inflicts upon the person of another an injury which:

A. seriously disfigures his person by a mutilation thereof;

B. destroys or disables any member or organ of his body; or

C. seriously diminishes his physical vigor by the injury of any member or organ;

is guilty of maiming and shall be punished as a court-martial may direct.

History: 1978 Comp., 20-12-56, enacted by Laws 1989, ch. 337, 55.



Section 20-12-57 - Sodomy.

20-12-57. Sodomy.

A. Any person subject to Chapter 20 NMSA 1978 who engages in unnatural carnal copulation with another person of the same or opposite sex or with an animal is guilty of sodomy. Penetration, however slight, is sufficient to complete the offense.

B. Any person found guilty of sodomy shall be punished as a court-martial may direct.

History: 1978 Comp., 20-12-57, enacted by Laws 1989, ch. 337, 56.



Section 20-12-58 - Arson.

20-12-58. Arson.

A. Any person subject to Chapter 20 NMSA 1978 who willfully and maliciously burns or sets on fire an inhabited dwelling or any other structure, movable or immovable, wherein to the knowledge of the offender there is at the time a human being, is guilty of aggravated arson and shall be punished as a court-martial may direct.

B. Any person subject to Chapter 20 NMSA 1978 who willfully and maliciously burns or sets fire to the property of another, except as provided in Subsection A of this section, is guilty of simple arson and shall be punished as a court-martial may direct.

History: 1978 Comp., 20-12-58, enacted by Laws 1989, ch. 337, 57.



Section 20-12-59 - Assault.

20-12-59. Assault.

A. Any person subject to Chapter 20 NMSA 1978 who attempts or offers with unlawful force or violence to do bodily harm to another person, whether or not the attempt or offer is consummated, is guilty of assault and shall be punished as a court-martial may direct.

B. Any person subject to Chapter 20 NMSA 1978 who:

(1) commits an assault with a dangerous weapon or other means or force likely to produce death or grievous bodily harm; or

(2) commits an assault and intentionally inflicts grievous bodily harm with or without a weapon;

is guilty of aggravated assault and shall be punished as a court-martial may direct.

History: 1978 Comp., 20-12-59, enacted by Laws 1989, ch. 337, 58.



Section 20-12-60 - Extortion.

20-12-60. Extortion.

Any person subject to Chapter 20 NMSA 1978 who communicates threats to another person with the intention thereby to obtain anything of value or any acquittance, advantage or immunity is guilty of extortion and shall be punished as a court-martial may direct.

History: 1978 Comp., 20-12-60, enacted by Laws 1989, ch. 337, 59.



Section 20-12-61 - Burglary.

20-12-61. Burglary.

Any person subject to Chapter 20 NMSA 1978 who, with intent to commit an offense punishable under Sections 20-12-49 through 20-12-60 NMSA 1978 breaks and enters, in the nighttime, the dwelling house of another, is guilty of burglary and shall be punished as a court-martial may direct.

History: 1978 Comp., 20-12-61, enacted by Laws 1989, ch. 337, 60.



Section 20-12-62 - Housebreaking.

20-12-62. Housebreaking.

Any person subject to Chapter 20 NMSA 1978 who unlawfully enters the building or structure of another with intent to commit a criminal offense therein is guilty of housebreaking and shall be punished as a court-martial may direct.

History: 1978 Comp., 20-12-62, enacted by Laws 1989, ch. 337, 61.



Section 20-12-63 - Perjury.

20-12-63. Perjury.

Any person subject to Chapter 20 NMSA 1978 who in a judicial proceeding or in a course of justice willfully and corruptly:

A. upon a lawful oath or in any form allowed by law to be substituted for an oath, gives any false testimony material to the issue or matter of inquiry; or

B. in any declaration, certificate, verification or statement under penalty or perjury as permitted under Section 1746 of Title 28, United States Code, subscribes any false statement material to the issue or matter of inquiry;

is guilty of perjury and shall be punished as a court-martial may direct.

History: 1978 Comp., 20-12-63, enacted by Laws 1989, ch. 337, 62.



Section 20-12-64 - Frauds against the United States.

20-12-64. Frauds against the United States.

Any person subject to Chapter 20 NMSA 1978:

A. who, knowing it to be false or fraudulent:

(1) makes any claim against the United States or any officer thereof; or

(2) presents to any person in the civil or military service thereof, for approval or payment, any claim against the United States or any officer thereof;

B. who, for the purpose of obtaining the approval, allowance or payment of any claim against the United States or any officer thereof:

(1) makes or uses any writing or other paper knowing it to contain any false or fraudulent statements;

(2) makes any oath to any fact or to any writing or other paper knowing the oath to be false; or

(3) forges or counterfeits any signature upon any writing or other paper, or uses any such signature knowing it to be forged or counterfeited;

C. who, having charge, possession, custody or control of any money, or other property of the United States, furnished or intended for the armed forces thereof, knowingly delivers to any person having authority to receive it, any amount thereof less than that for which he receives a certificate of receipt; or

D. who, being authorized to make or deliver any paper certifying the receipt of any property of the United States furnished or intended for the armed forces thereof, makes or delivers to any person such writing without having full knowledge of the truth of the statements therein contained and with intent to defraud the United States, shall, upon conviction, be punished as a court-martial may direct.

History: 1978 Comp., 20-12-64, enacted by Laws 1989, ch. 337, 63.



Section 20-12-65 - Conduct unbecoming an officer and a gentleman.

20-12-65. Conduct unbecoming an officer and a gentleman.

Any commissioned officer, cadet or midshipman who is convicted of conduct unbecoming an officer and a gentleman shall be punished as a court-martial may direct.

History: 1978 Comp., 20-12-65, enacted by Laws 1989, ch. 337, 64.



Section 20-12-66 - Wrongful use and possession of controlled substances.

20-12-66. Wrongful use and possession of controlled substances.

A. Any person subject to Chapter 20 NMSA 1978 who wrongfully uses, possesses, manufactures, distributes, imports into the customs territory of the United States, exports from the United States or introduces into an installation, vessel, vehicle or aircraft used by or under the control of the armed forces a substance described in Subsection B of this section shall be punished as a court-martial may direct.

B. The substances referred to in Subsection A of this section are the following:

(1) opium, heroin, cocaine, amphetamine, lysergic acid diethylamide, methamphetamine, phencyclidine, barbituric acid and marijuana and any compound or derivative of any such substance;

(2) any substance not specified in Paragraph (1) of this subsection that is listed on a schedule of controlled substances prescribed by the president of the United States for the purposes of this section; and

(3) any other substance not specified in Paragraph (1) of this subsection or contained on a list prescribed by the president under Paragraph (2) of this subsection that is listed in Schedules I through V of Section 202 of the Controlled Substances Act (21 U.S.C. 812).

History: 1978 Comp., 20-12-66, enacted by Laws 1989, ch. 337, 65.



Section 20-12-67 - Misbehavior of sentinel.

20-12-67. Misbehavior of sentinel.

Any sentinel or look-out who is found drunk or sleeping upon his post, or leaves it before he is regularly relieved, shall be punished, if the offense is committed in time of war, by death or other punishment as a court-martial may direct, but if the offense is committed at any other time, by punishment other than death as a court-martial may direct.

History: 1978 Comp., 20-12-67, enacted by Laws 1989, ch. 337, 66.



Section 20-12-68 - Dueling.

20-12-68. Dueling.

Any person subject to Chapter 20 NMSA 1978 who fights or promotes, or is concerned in or connives at fighting a duel, or who, having knowledge of a challenge sent or about to be sent, fails to report the fact promptly to the proper authority, shall be punished as a court-martial may direct.

History: 1978 Comp., 20-12-68, enacted by Laws 1989, ch. 337, 67.



Section 20-12-69 - Malingering.

20-12-69. Malingering.

Any person subject to Chapter 20 NMSA 1978 who for the purpose of avoiding work, duty or service:

A. feigns illness, physical disablement, mental lapse or derangement; or

B. intentionally inflicts self-injury;

shall be punished as a court-martial may direct.

History: 1978 Comp., 20-12-69, enacted by Laws 1989, ch. 337, 68.



Section 20-12-70 - Riot or breach of peace.

20-12-70. Riot or breach of peace.

Any person subject to Chapter 20 NMSA 1978 who causes or participates in any riot or breach of the peace shall be punished as a court-martial may direct.

History: 1978 Comp., 20-12-70, enacted by Laws 1989, ch. 337, 69.



Section 20-12-71 - Provoking speeches or gestures.

20-12-71. Provoking speeches or gestures.

Any person subject to Chapter 20 NMSA 1978 who uses provoking or reproachful words or gestures toward any other person subject to that chapter shall be punished as a court-martial may direct.

History: 1978 Comp., 20-12-71, enacted by Laws 1989, ch. 337, 70.



Section 20-12-72 - Principals.

20-12-72. Principals.

Any person subject to Chapter 20 NMSA 1978 who:

A. commits an offense punishable by Chapter 20 NMSA 1978 or aids, abets, counsels or procures its commission; or

B. causes an act to be done which if directly performed by him would be punishable by Chapter 20 NMSA 1978;

is a principal.

History: 1978 Comp., 20-12-72, enacted by Laws 1989, ch. 337, 71.



Section 20-12-73 - General article.

20-12-73. General article.

Though not specifically mentioned in Chapter 20 NMSA 1978, all disorders and neglects to the prejudice of good order and discipline in the armed forces, all conduct of a nature to bring discredit upon the armed forces and crimes and offenses not capital, of which persons subject to Chapter 20 NMSA 1978 may be guilty, shall be taken cognizance of by a general, special or summary court-martial, according to the nature and degree of the offense, and shall be punished at the discretion of that court.

History: 1978 Comp., 20-12-73, enacted by Laws 1989, ch. 337, 72.






Article 13 - Senior Master Sergeant Jessey Baca Military Airborne Hazards and Open Burn Pit Registry

Section 20-13-1 - Short title.

20-13-1. Short title.

This act may be cited as the "Senior Master Sergeant Jessey Baca Military Airborne Hazards and Open Burn Pit Registry Act".

History: Laws 2015, ch. 94, 1.



Section 20-13-2 - Military airborne hazards and open burn pit registry; creation; duties.

20-13-2. Military airborne hazards and open burn pit registry; creation; duties.

For the purposes of outreach, education and advocacy for New Mexico service members and veterans who have been exposed to open burn pit smoke or other airborne hazards during their service in operation Iraqi freedom, operation enduring freedom, operation new dawn, the Gulf War 1990-1991 or other conflicts or theaters that may subsequently be identified, the secretary of veterans' services shall:

A. identify a subject-matter expert at the United States department of veterans affairs who has the ability and capacity to assist veterans seeking medical care or assistance with the department of veterans affairs' claims process;

B. make available to veterans the most current medical studies and recommendations with regards to inhalation of toxic substances due to exposure to open burn pits; and

C. establish and maintain a public information program to educate and inform service members, veterans and their families regarding:

(1) how to sign up and use the United States department of veterans affairs burn pit registry and information regarding the veterans health administration's presumptive conditions or diseases believed to have been caused by exposure to open burn pits;

(2) the types of treatment offered by the veterans health administration that are available for any conditions or diseases caused by exposure to open burn pits and care offered outside the veterans health administration that have been approved for medical use;

(3) how to document medical conditions that may be related to exposure to open burn pits and how to apply for a service-connected disability through the United States department of veterans affairs; and

(4) appealing an existing disability rating decision or requesting an upgrade in disability rating from the United States department of veterans affairs.

History: Laws 2015, ch. 94, 2.









Chapter 21 - State and Private Education Institutions

Article 1 - General Provisions Relating to State Educational Institutions

Section 21-1-1 - State institutions; admission requirements to be established by boards of regents.

21-1-1. State institutions; admission requirements to be established by boards of regents.

A. The respective boards of regents of New Mexico state university, New Mexico institute of mining and technology, the university of New Mexico and the New Mexico military institute at Roswell shall determine and fix the standard of requirements for admission to their respective institutions.

B. In determining the standard of requirements for admission to their respective institutions, boards of regents shall not require a student who has completed the requirements of a home-based or nonpublic school educational program and who has submitted test scores that otherwise qualify the student for admission to that institution to obtain or submit proof of having obtained a high school equivalency credential. In determining requirements for admission, boards of regents shall evaluate and treat applicants from home-based educational programs or nonpublic schools fairly and in a nondiscriminatory manner.

History: Laws 1912, ch. 83, 2; Code 1915, 5162; C.S. 1929, 130-1312; 1941 Comp., 55-2801; 1953 Comp., 73-30-1; 1997, ch. 127, 1; 2015, ch. 122, 1.



Section 21-1-1.1 - Home school students; admission requirements; public post-secondary educational institutions.

21-1-1.1. Home school students; admission requirements; public post-secondary educational institutions.

In determining the standard of requirements for admission to any public post-secondary educational institution, the board of regents, governing board or community college board shall not require a student who has completed the requirements of a home-based or nonpublic school educational program and who has submitted test scores that otherwise qualify the student for admission to that institution to obtain or submit proof of having obtained a high school equivalency credential. In determining requirements for admission, the board of regents, governing board or community college board shall evaluate and treat applicants from home-based or nonpublic educational programs fairly and in a nondiscriminatory manner.

History: Laws 1999, ch. 182, 1; 2015, ch. 122, 2.



Section 21-1-1.2 - Dual credit for high school and post-secondary classes.

21-1-1.2. Dual credit for high school and post-secondary classes.

A. As used in this section:

(1) "bureau of Indian education school" means a school located in New Mexico that is under the control of the bureau of Indian education of the United States department of the interior;

(2) "dual credit course" means a post-secondary course that may be academic or career-technical but not remedial or developmental and specified in a rule promulgated pursuant to Paragraph (1) of Subsection G of this section for which a student simultaneously earns credit toward high school graduation and a post-secondary degree or certificate;

(3) "dual credit program" means a program offered by a public post-secondary educational institution or tribal college that allows high school students to enroll in dual credit courses;

(4) "high school" means a school offering one or more of grades nine through twelve or their equivalent and that is a school district, charter school, state-supported school, bureau of Indian education school, private school or home school; and

(5) "tribal college" means a tribally, federally or congressionally chartered post-secondary educational institution located in New Mexico that is accredited by the north central association of colleges and schools.

B. To be eligible to participate in a dual credit program, the student shall be a school-age person as that term is defined in the Public School Code [Chapter 22 NMSA 1978, except Article 5A] and:

(1) except as provided in Subsection C of this section, be enrolled in a school district, charter school or state-supported school in one-half or more of the minimum course requirements approved by the public education department for public school students or, if a student in a bureau of Indian education school, private school or home school, be receiving at least one-half of the student's instruction at the student's high school; and

(2) obtain permission from the student's school counselor, school principal or head administrator of the high school that the student primarily attends prior to enrolling in a dual credit course.

C. A student who has met the eligibility criteria provided for in Subsection B of this section in a fall or winter semester and who has not graduated or earned a high school equivalency credential may take courses for dual credit during the immediately succeeding summer semester.

D. The high school that the student primarily attends shall pay the cost of the required textbooks and other course supplies for the post-secondary course the student is enrolled in through purchase arrangements with the bookstore at the public post-secondary educational institution or tribal college or through other cost-efficient methods. The student shall return the textbooks and unused course supplies to the high school when the student completes the course or withdraws from the course.

E. A public post-secondary educational institution or tribal college that participates in a dual credit program shall waive all general fees for dual credit courses.

F. The higher education department shall revise procedures in the higher education funding formula to address enrollments in dual credit courses and to encourage institutions to waive tuition for high school students taking those courses.

G. The higher education department and the public education department shall adopt and promulgate rules to implement a dual credit program that specify:

(1) post-secondary courses that are eligible for dual credit;

(2) conditions that apply, including:

(a) the required academic standing and conduct of students enrolled in dual credit courses;

(b) the semesters in which dual credit courses may be taken;

(c) the nature of high school credit earned;

(d) any caps on the number of courses, location of courses and provision of transcripts; and

(e) an appeals process for a student who is denied permission to enroll in a dual credit course;

(3) accommodations or other arrangements applicable to special education students;

(4) the contents of the uniform master agreement that govern the roles, responsibilities and liabilities of the high school, the public post-secondary educational institution or tribal college and the student and the student's family;

(5) provisions for expanding dual credit opportunities through distance learning and other methods;

(6) the means by which school districts, charter schools and state-supported schools are required to inform students and parents about opportunities to participate in dual credit programs during student advisement, academic support and formulation of annual next step plans, as well as other methods; and

(7) provisions for collecting and disseminating annual data, including:

(a) the number of students taking dual credit courses;

(b) the participating high schools, public post-secondary educational institutions and tribal colleges;

(c) the courses taken and grades earned;

(d) the high school graduation rates for participating school districts, charter schools and state-supported schools;

(e) the public post-secondary educational institutions and tribal colleges that participating students ultimately attend; and

(f) the cost of providing dual credit courses.

H. The higher education department and the public education department shall evaluate the dual credit program in terms of its accessibility to students statewide and its effect on:

(1) student achievement in secondary education;

(2) student enrollment and completion of higher education; and

(3) high schools, public post-secondary educational institutions and tribal colleges.

I. The departments shall make an annual report, including recommendations, to the governor and the legislative education study committee.

J. The provisions of this section do not apply to the New Mexico military institute.

History: Laws 2007, ch. 227, 1; 2008, ch. 14, 1; 2010, ch. 36, 1; 2014, ch. 12, 1; 2015, ch. 122, 3.



Section 21-1-2 - Matriculation and tuition fees.

21-1-2. Matriculation and tuition fees.

A. Except as otherwise provided in this section and in Section 21-1-4.3 NMSA 1978 [repealed], the boards of regents of the university of New Mexico, New Mexico state university, New Mexico highlands university, western New Mexico university, eastern New Mexico university, New Mexico military institute and New Mexico institute of mining and technology shall establish and charge matriculation fees and tuition fees as follows:

(1) each student shall be charged a matriculation fee of not less than five dollars ($5.00) upon enrolling in each institution;

(2) each student who is a resident of New Mexico shall be charged a tuition fee of not less than twenty dollars ($20.00) a year;

(3) each student who is not a resident of New Mexico shall be charged a tuition fee of not less than fifty dollars ($50.00) a year;

(4) each student shall be charged a tuition fee of not less than ten dollars ($10.00) for each summer session; and

(5) each student may be charged a tuition fee for extension courses.

B. Except as otherwise provided in this section and in Section 21-1-4.3 NMSA 1978 [repealed], the board of regents of northern New Mexico college shall establish and charge each student a matriculation fee and a tuition fee.

C. The board of regents of each institution may establish and grant gratis scholarships to students who are residents of New Mexico in an amount not to exceed the matriculation fee or tuition and fees, or both. These scholarships are in addition to the lottery tuition scholarships authorized in Section 21-1-4.3 NMSA 1978 [repealed] and shall be granted to the full extent of available funds before lottery tuition scholarships are granted. The number of scholarships established and granted pursuant to this subsection shall not exceed three percent of the preceding fall semester enrollment in each institution and shall not be established and granted for summer sessions. The president of each institution shall select and recommend to the board of regents of the institution, as recipients of scholarships, students who possess good moral character and satisfactory initiative, scholastic standing and personality. Beginning with the fall semester of 2010, a minimum of one-half of the gratis scholarships established and granted by each board of regents each year shall be granted on the basis of financial need, and beginning with the fall semester of 2011, a minimum of two-thirds of the gratis scholarships established and granted by each board of regents each year shall be granted on the basis of financial need.

D. The board of regents or governing board of each institution set out in this subsection may establish and grant, in addition to those scholarships provided for in Subsection C of this section, athletic scholarships for tuition and fees. In no event shall the board of regents of any institution be allowed to award scholarships for tuition and fees for more than the number of athletic scholarships set out in this subsection and in no event shall more than seventy-five percent of the scholarships granted be for out-of-state residents:

(1) the board of regents of the university of New Mexico may grant up to two hundred ninety-three athletic scholarships;

(2) the board of regents of New Mexico state university may grant up to two hundred seventy athletic scholarships;

(3) the boards of regents of New Mexico highlands university, eastern New Mexico university and western New Mexico university may each grant up to one hundred forty athletic scholarships; and

(4) the governing board of New Mexico junior college may grant up to fifty-two athletic scholarships.

E. In the event that the number of athletic scholarships exceeds the number of athletic scholarships permitted that institution by regulations and bylaws of the national collegiate athletic association or the national association of intercollegiate athletics of which that institution is a member, the appropriate board of regents shall reduce the number of authorized tuition scholarships to comply with association rules and regulations.

F. Matriculation fees and tuition fees shall be fixed and made payable as directed by the board of regents of each institution, collected by the officers of each institution and accounted for as are other funds of the institutions. Matriculation fees shall be charged only once for each institution in which a student enrolls.

History: 1953 Comp., 73-30-2, enacted by Laws 1970, ch. 9, 1; 1977, ch. 327, 1; 1989, ch. 44, 3; 1989, ch. 45, 3; 1989, ch. 68, 1; 1996, ch. 71, 1; 1997, ch. 102, 1; 2000, ch. 52, 2; 2009, ch. 47, 1.



Section 21-1-2.1 - Scholarship program established.

21-1-2.1. Scholarship program established.

A. The department of military affairs shall establish a scholarship program for students who are in the New Mexico national guard. The adjutant general of the department of military affairs shall provide for the administration of the scholarship program and shall establish criteria for scholarship eligibility and award in accordance with rules adopted and promulgated by the department of military affairs. Scholarships awarded may be used at any New Mexico public post-secondary educational institution. Scholarships shall be awarded in an amount and for a duration to be determined by the department.

B. The board of regents of each public post-secondary educational institution shall designate a representative of the institution to coordinate the scholarship program.

History: Laws 1996, ch. 64, 1; 2001, ch. 269, 1; 2001, ch. 274, 1.



Section 21-1-3 - State educational institutions; resident students.

21-1-3. State educational institutions; resident students.

A. For the purpose of tuition payment at the resident student rates at state educational institutions enumerated in Article 12, Section 11 of the constitution of New Mexico, "resident student" includes:

(1) any person not otherwise entitled to claim residence who is a member of the armed forces of the United States or armed forces of a foreign country assigned to active duty within the exterior boundaries of this state; and

(2) the spouse or dependent child of any person who qualifies under Paragraph (1) of this subsection.

B. Assignment to active duty within the exterior boundaries of this state may be established by a certificate of assignment from the commanding officer of the person so assigned.

C. For the purpose of tuition payment at resident student rates at New Mexico highlands university, "resident student" may include any person who is a Native American and a citizen of the United States.

D. For the purposes of tuition payment and budget and revenue calculations, the board of regents of any post-secondary, state educational institution enumerated in Article 12, Section 11 of the constitution of New Mexico may determine that "resident student" includes any Texas resident who resides within a one hundred thirty-five mile radius of that institution.

E. For the purpose of tuition payment and budget and revenue calculations, "resident student" includes any student receiving an athletic scholarship from a post-secondary educational institution set forth in Article 12, Section 11 of the constitution of New Mexico.

F. For the purpose of tuition payment and budget and revenue calculations, "resident student" includes a member of an Indian nation, tribe or pueblo located wholly or partially in New Mexico, regardless of the residence of the member prior to acceptance at a post-secondary educational institution enumerated in Article 12, Section 11 of the constitution of New Mexico for either undergraduate or post-graduate enrollment.

History: 1953 Comp., 73-30-2.1, enacted by Laws 1970, ch. 47, 1; 1976 (S.S.), ch. 42, 1; 1994, ch. 136, 1; 1996, ch. 66, 1; 1997, ch. 102, 2; 2001, ch. 118, 1; 2005, ch. 155, 1.



Section 21-1-4 - Tuition and general fee charges; definitions.

21-1-4. Tuition and general fee charges; definitions.

A. The state educational institutions set forth in Article 12, Section 11 of the constitution of New Mexico and their branches, community colleges as provided in Chapter 21, Article 13 NMSA 1978 and technical and vocational institutes as provided in Chapter 21, Article 16 NMSA 1978 shall charge tuition, which is in addition to general or other earmarked fees, as provided by law.

B. "Tuition" means the amount of money charged to students for instructional services, which may be charged per term, per course or per credit. "Tuition" does not include required general or other fees.

C. "General fee" means a fixed sum charged to students for items not covered by tuition and required of such a proportion of all students that the student who does not pay the charge is an exception. General fees include fees for matriculation, library services, student activities, student union services, student health services, debt service and athletics. An institution may charge fees in addition to general fees that are course-specific or that pertain to a smaller proportion of students.

D. During the regular academic year, "full-time student" means a student who is taking twelve or more credit hours in one semester or quarter. Full-time students during the academic year shall be charged tuition at rates provided by law.

E. During the summer session, "full-time student" means a student who is taking at least a minimum number of credit hours, which minimum is in the same proportion to twelve credit hours as the duration and normal credit-hour load of the summer session in the particular institution is to the duration and normal credit-hour load of the institution's regular semester or quarter. Full-time students in the summer session shall be charged tuition at resident and nonresident rates in each institution, which rates shall be in the same proportion to the full-time resident and nonresident rates of that institution for the regular semester or quarter as the minimum number of credit hours is to twelve hours.

F. "Part-time student" means a student who is taking fewer than the minimum number of credit hours in a semester, quarter or summer session required for full-time student status. Part-time students shall be charged tuition at rates per semester credit hour or quarter credit hour as provided by law.

G. The higher education department shall define resident and nonresident students for the purpose of administering tuition charges in accordance with the constitution and statutes of the state and after consultation with the appropriate officials of the institutions concerned. Each institution shall use the uniform definitions so established in assessing and collecting tuition charges from students.

History: 1953 Comp., 73-30-2.2, enacted by Laws 1971, ch. 235, 1; 1996, ch. 71, 2; 2006, ch. 85, 1.



Section 21-1-4.1 - Tuition payments; residents conscripted into military service.

21-1-4.1. Tuition payments; residents conscripted into military service.

Educational institutions under the exclusive control of the state shall forgive any tuition payments owed by residents of New Mexico enrolled as part-time or full-time students when the student is conscripted, deployed to a remote duty location, or is called into active service as a member of the military reserves or national guard on or after August 1, 1990. Forgiveness of tuition payments under this section shall apply only to tuition payments owed for the semester when a student is conscripted, deployed or called to active military service. When a student has made tuition payments in part or in whole at the time of his conscription, deployment or call to active military service on or after August 1, 1990, the educational institution in receipt of those payments shall give the student a credit for the full amount of the payments when the student re-enrolls in that educational institution at a future date.

History: Laws 1991, ch. 236, 1.



Section 21-1-4.5 - Resident tuition for veterans of the armed forces of the United States and families of members of the armed forces.

21-1-4.5. Resident tuition for veterans of the armed forces of the United States and families of members of the armed forces.

A. A veteran of the armed forces of the United States shall be deemed an in-state resident for purposes of determining tuition and fees at all state institutions of higher learning, provided that the veteran is eligible for veterans' education benefits under federal law. In order for a veteran who is not a resident of New Mexico to receive in-state tuition rates, the veteran shall use the veteran's federal educational benefits at a state public post-secondary institution.

B. A spouse or child of an active member of the armed forces who is assigned to duty in New Mexico shall be deemed an in-state resident for purposes of determining tuition and fees at all state institutions of higher learning.

C. A spouse or child of an active member of the armed forces who is assigned to duty elsewhere immediately following assignment to duty in New Mexico shall be deemed an in-state resident for purposes of determining tuition and fees at all state institutions of higher learning as long as the spouse or child resides continuously in New Mexico.

D. A spouse or child of an active member of the armed forces who dies or is killed shall be deemed an in-state resident for purposes of determining tuition and fees at all state institutions of higher learning if the spouse or child becomes a resident of New Mexico within sixty days of the date of death.

E. A veteran of the armed forces who pays tuition and fees at the rate provided for New Mexico residents under this section is entitled to pay tuition and fees at the rate provided for New Mexico residents in any subsequent term or semester while the veteran is enrolled in a degree or certificate program.

F. If an active member of the armed forces is stationed outside New Mexico and the member's spouse or child establishes residence in New Mexico and files with a state institution of higher learning at which the spouse or child plans to register a letter of intent to establish and continue residing in New Mexico, the spouse or child shall be deemed an in-state resident for purposes of determining tuition and fees at that state institution of higher learning without regard to length of time that the spouse or child has resided in the state.

G. A spouse or child of an active member of the armed forces who pays tuition and fees at the rate provided for New Mexico residents under this section is entitled to pay tuition and fees at the rate provided for New Mexico residents in any subsequent term or semester while the person is continuously enrolled in the same degree or certificate program. For purposes of this subsection, a person is not required to enroll in a summer term to remain continuously enrolled in a degree or certificate program. A person's eligibility to pay tuition and fees at the rate provided for New Mexico residents under this subsection does not terminate because the person is no longer a child or spouse of a member of the armed forces.

H. A spouse or child of a veteran of the armed forces is entitled to pay tuition and fees at the rate provided for New Mexico residents; provided that the spouse or child is eligible for benefits pursuant to the federal Post-9/11 Veterans Educational Assistance Act of 2008 or any other federal law authorizing educational benefits for a veteran and the dependents of a veteran.

I. As used in this section, "armed forces" means the United States army, navy, air force, marine corps or coast guard.

J. As used in this section, "veteran" means a person who:

(1) was regularly enlisted, drafted, inducted or commissioned in the:

(a) armed forces of the United States and was accepted for and assigned to active duty in the armed forces of the United States;

(b) army reserve, navy reserve, marine corps reserve, air force reserve, coast guard reserve, army national guard or air national guard and was accepted for and assigned to duty for a minimum of six continuous years; or

(c) United States public health service commissioned corps or the national oceanic and atmospheric administration commissioned officer corps and served in the capacity of a commissioned officer while on active duty in defense of the United States; and

(2) was not separated from such service under circumstances amounting to dishonorable discharge.

History: Laws 2005, ch. 168, 1; 2009, ch. 123, 1; 2015, ch. 151, 1; 2016, ch. 4, 2.



Section 21-1-4.6 - Nondiscrimination policy for admission to any public post-secondary educational institution; nondiscrimination in eligibility for education benefits.

21-1-4.6. Nondiscrimination policy for admission to any public post-secondary educational institution; nondiscrimination in eligibility for education benefits.

A. A public post-secondary educational institution shall not deny admission to a student on account of the student's immigration status.

B. Any tuition rate or state-funded financial aid that is granted to residents of New Mexico shall also be granted on the same terms to all persons, regardless of immigration status, who have attended a secondary educational institution in New Mexico for at least one year and who have either graduated from a New Mexico high school or received a high school equivalency credential in New Mexico.

History: Laws 2005, ch. 348, 1; 2015, ch. 122, 4.



Section 21-1-4.7 - Foster child tuition and fee waiver eligibility; notification.

21-1-4.7. Foster child tuition and fee waiver eligibility; notification.

A. The state educational institutions set forth in Article 12, Section 11 of the constitution of New Mexico and their branches, community colleges as provided in Chapter 21, Article 13 NMSA 1978 and technical and vocational institutes as provided in Chapter 21, Article 16 NMSA 1978 shall not charge tuition or fees pursuant to Section 21-1-4 NMSA 1978 to a student:

(1) for whom the children, youth and families department provides certification that the student was in the legal custody of the children, youth and families department pursuant to the Children's Code [Chapter 32A NMSA 1978] or for whom a New Mexico Indian nation, tribe, or pueblo or the United States department of the interior bureau of Indian affairs division of human services provides certification that the student was in the legal custody of a New Mexico Indian nation, tribe or pueblo or the United States department of the interior bureau of Indian affairs division of human services:

(a) on the day preceding the student's eighteenth birthday;

(b) on or after the day of the student's fourteenth birthday and the student's parents' rights were relinquished or terminated at that time; or

(c) on the day the student graduated from a high school in the state or received a high school equivalency certificate in the state; and

(2) who enrolls in one of the state educational institutions set forth in Article 12, Section 11 of the constitution of New Mexico and their branches, community colleges as provided in Chapter 21, Article 13 NMSA 1978 and technical and vocational institutes as provided in Chapter 21, Article 16 NMSA 1978 no later than the day of the student's twenty-fifth birthday.

B. The higher education department shall collaborate with the children, youth and families department, the New Mexico Indian nations, tribes or pueblos and the United States department of the interior bureau of Indian affairs division of human services to ensure that middle school and high school students who are or have been in the legal custody of the children, youth and families department, a New Mexico Indian nation, tribe or pueblo or the United States department of the interior bureau of Indian affairs division of human services learn about the provisions of this section.

History: Laws 2014, ch. 62, 1.



Section 21-1-6 - Waiving of nonresident differential in tuition rates on a reciprocal basis with other states.

21-1-6. Waiving of nonresident differential in tuition rates on a reciprocal basis with other states.

The commission on higher education [higher education department] shall identify those circumstances where the waiving of the nonresident differential in tuition rates, on a reciprocal basis with other states, including the states of the foreign country contiguous to New Mexico, would enhance educational opportunities for New Mexico residents. Relative to the identified circumstances, the commission [department] shall negotiate with the other states involved with the objective of establishing reciprocal agreements for the waiving of the nonresident differential for New Mexico residents attending institutions in other states in exchange for New Mexico institutions waiving the nonresident differential for residents of the other states. Upon successful completion of the negotiations, the commission [department] may identify those classes and numbers of New Mexico residents whose educational opportunities would be enhanced and the number and classes of nonresident students for whom the nonresident differential is to be waived by the New Mexico institutions and may direct that the institutions grant such waivers. The commission [department] shall establish regulations for the administration of the waivers and for the reporting of the cases in which the waivers are given.

History: 1953 Comp., 73-30-2.4, enacted by Laws 1975, ch. 308, 1; 1993, ch. 53, 1.



Section 21-1-7 - Removal of faculty members; compensation of secretary and treasurer restricted.

21-1-7. Removal of faculty members; compensation of secretary and treasurer restricted.

No member of the faculty of any state educational institution shall be removed during the term for which he is elected or appointed, except for cause, following notice and an opportunity for a hearing under rules adopted by the board of regents of his institution. No secretary or treasurer of any state educational institution except those supported in whole or in part by United States appropriation shall receive any compensation as secretary or treasurer.

History: Laws 1897, ch. 72, 5; C.L. 1897, 4181; Code 1915, 5163; C.S. 1929, 130-1313; 1941 Comp., 55-2803; 1953 Comp., 73-30-3; 1991, ch. 178, 1.



Section 21-1-7.1 - Post-tenure review process required.

21-1-7.1. Post-tenure review process required.

A. The boards of regents at all state baccalaureate degree-granting educational institutions are authorized to direct the president of the university to institute a periodic post-tenure review process for all tenured faculty.

B. The boards of regents are authorized to direct the president of the university to establish programs designed to assist faculty members in enhancing their teaching skills.

C. The tenured faculty member shall be subject to review every three to five years based on a review of a number of factors, including the following:

(1) an evaluation of the faculty member's teaching;

(2) an evaluation of the faculty member's research and scholarly output; and

(3) an evaluation of the contributions made by the faculty member in the area of public service to the institution and the community.

D. The boards of regents shall ensure that a peer review is afforded the faculty member and that student evaluations are considered in the evaluation of the tenured faculty member's teaching.

E. In the event a faculty member receives an unfavorable evaluation in the area of the faculty member's teaching, the post-tenure review process shall include:

(1) a two-year probation and reevaluation period; and

(2) loss of tenure if, during the subsequent probation and reevaluation period, the faculty member fails to demonstrate improvement in the area of teaching.

History: Laws 1995, ch. 150, 1.



Section 21-1-7.2 - Reporting; commission on higher education higher education department.

21-1-7.2. Reporting; commission on higher education [higher education department].

Each board of regents shall file annually a report on the post-tenure review process instituted at the institution.

History: Laws 1995, ch. 150, 2.



Section 21-1-7.3 - Temporary provisions; tenure study.

21-1-7.3. Temporary provisions; tenure study.

The boards of regents of all state baccalaureate degree-granting educational institutions shall study the options, advantages and disadvantages of developing a procedure for granting tenure based solely on a faculty member's teaching ability.

History: Laws 1995, ch. 150, 3.



Section 21-1-8 - Eligibility for retirement pension.

21-1-8. [Eligibility for retirement pension.]

When any member of the faculty or other employee of any one of said institutions shall have taught or rendered service for not less than twenty (20) years in the schools of this state, the last ten (10) years of which service shall have been rendered at the institution retiring such person, and when such person shall have reached or passed the age of sixty (60) years, he or she shall have the right to request retirement and receive thereafter the full pension provided by this act, and after any such person who has rendered the service hereinabove described shall have reached or passed the age of sixty-five (65) years, the regents or governing body of said institution shall have the right in their discretion to order the retirement of such person with the maximum pension hereinabove set forth; provided, that when any member of the faculty or other employee of any one of said institutions shall have taught or rendered service for not less than twenty-five (25) years in the same institution, such person shall be eligible to request retirement and receive the pension provided when he or she shall have reached or passed the age of fifty-five (55) years.

History: Laws 1941, ch. 210, 3; 1941 Comp., 55-2806; 1943, ch. 51, 1; 1945, ch. 131, 1; 1953 Comp., 73-30-4.



Section 21-1-9 - Expenses of members of boards of regents.

21-1-9. [Expenses of members of boards of regents.]

The members of the several boards of the university of New Mexico [New Mexico state university], the New Mexico college of agriculture and mechanic arts [the New Mexico institute of mining and technology], and the New Mexico insane asylum [the New Mexico behavioral institute of Las Vegas] shall be allowed their actual and necessary traveling expenses in going to and returning from all necessary sessions of their respective boards, and also their necessary expenses while in actual attendance upon the same.

History: Laws 1889, ch. 138, 56; C.L. 1897, 3633; Code 1915, 5165; C.S. 1929, 130-1401; 1941 Comp., 55-2811; 1953 Comp., 73-30-5.



Section 21-1-10 - Delegation of authority.

21-1-10. Delegation of authority.

The boards of regents of state educational institutions may delegate authority or functions to officers or subordinate bodies within the state educational institutions as the boards deem proper for the efficient functioning of their respective educational institutions.

History: Laws 1889, ch. 138, 58; C.L. 1897, 3635; Code 1915, 5167; C.S. 1929, 130-1402; 1941 Comp., 55-2812; 1953 Comp., 73-30-6; 1995, ch. 167, 1.



Section 21-1-11 - Allocation of funds.

21-1-11. [Allocation of funds.]

Whenever there shall be any money in the hands of the state treasurer to the credit of any of the specific funds set apart for said institutions deemed sufficient by such board to commence the erection of any of the necessary buildings or improvements or pay the running or other expenses of such institution, the state auditor, on the request in writing of any such boards shall, and it is hereby made his duty, to draw his warrant in favor of the treasurer of said board and institution upon the state treasurer against the specific fund belonging to such institution in such sum, not exceeding the amount on hand in such specific fund at such time, as said board may deem necessary: provided, that any such board shall only draw said money as it may be necessary to disburse the same.

History: Laws 1889, ch. 138, 59; C.L. 1897, 3636; Code 1915, 5168; C.S. 1929, 130-1403; 1941 Comp., 55-2813; 1953 Comp., 73-30-7.



Section 21-1-12 - Annual reports; contents.

21-1-12. [Annual reports; contents.]

All of the managing boards of the said institutions shall annually, on or before the first day of December, make a full and true report in detail under oath, of all their acts and doings during the previous year, their receipts and expenditures, the exact status of their institution and any other information that they may deem proper and useful or which may be called for by the governor, which said reports shall be made to the governor and he shall transmit the same to the succeeding session of the legislature.

History: Laws 1889, ch. 138, 60; C.L. 1897, 3637; Code 1915, 5169; C.S. 1929, 130-1404; 1941 Comp., 55-2814; 1953 Comp., 73-30-8.



Section 21-1-13 - Ex-officio board memberships of governor and superintendent of public instruction.

21-1-13. [Ex-officio board memberships of governor and superintendent of public instruction.]

The governor of the state and the superintendent of public instruction, if there be one, shall ex officio be advisory members of all boards of the said institutions, but shall not have the right to vote or be eligible to office therein.

History: Laws 1889, ch. 138, 62; C.L. 1897, 3639; Code 1915, 5170; C.S. 1929, 130-1405; 1941 Comp., 55-2815; 1953 Comp., 73-30-9.



Section 21-1-14 - Quarterly and special meetings of boards.

21-1-14. [Quarterly and special meetings of boards.]

The regular meeting of all said boards shall be held quarterly: provided, that they may hold as many special sessions as they shall deem necessary.

History: Laws 1889, ch. 138, 64; C.L. 1897, 3641; Code 1915, 5171; C.S. 1929, 130-1406; 1941 Comp., 55-2816; 1953 Comp., 73-30-10.



Section 21-1-15 - One member of board to reside in adjacent municipality.

21-1-15. [One member of board to reside in adjacent municipality.]

At least one member of the said several boards shall be a resident of the town or city at or near which the institution is located.

History: Laws 1889, ch. 138, 66; C.L. 1897, 3643; Code 1915, 5172; C.S. 1929, 130-1407; 1941 Comp., 55-2817; 1953 Comp., 73-30-11.



Section 21-1-16 - Public inspection of board records.

21-1-16. [Public inspection of board records.]

The records of the said boards shall be open at all reasonable times for the inspection of any citizen.

History: Laws 1889, ch. 138, 67; C.L. 1897, 3644; Code 1915, 5173; C.S. 1929, 130-1408; 1941 Comp., 55-2818; 1953 Comp., 73-30-12.



Section 21-1-16.1 - State institutions of higher education; presidential searches.

21-1-16.1. State institutions of higher education; presidential searches.

A. Public records containing the identity of or identifying information relating to an applicant or nominee for the position of president of a public institution of higher education are exempt from inspection under the Inspection of Public Records Act [Chapter 14, Article 2 NMSA 1978].

B. At least twenty-one days before the date of the meeting of the governing board of a public institution of higher education at which final action is taken on selection of the person for the position of president of the institution, the governing board shall give public notice of the names of the finalists being considered for the position. The board shall consider in the final selection process at least five finalists. The required notice shall be given by publication in a newspaper of statewide circulation and in a newspaper of countywide circulation in the county in which the institution is located. Publication shall be made once and shall occur at least twenty-one days and not more than thirty days before the described meeting.

C. Postponement of a meeting described in Subsection B of this section for which notice has been given does not relieve the governing body from the requirement of giving notice of a rescheduled meeting in accordance with the provisions of Subsection B of this section.

D. Action taken by a governing body without compliance with the notice requirements of Subsections B and C of this section is void.

E. Nothing in this section prohibits a governing body from identifying or otherwise disclosing the information described in this section.

F. This section may be enforced pursuant to the provisions of the Inspection of Public Records Act.

History: Laws 2011, ch. 134, 23.



Section 21-1-17 - Interest in contracts by board members or employees prohibited.

21-1-17. Interest in contracts by board members or employees prohibited.

No employee or member of a board of regents of a state educational institution shall have direct or indirect financial interest in any contract for building or improving any of that state educational institution or for the furnishing of supplies or services to that institution except as permitted pursuant to the University Research Park and Economic Development Act [Chapter 21, Article 28 NMSA 1978] or the New Mexico Research Applications Act [53-7B-1 through 53-7B-10 NMSA 1978], or unless it complies with provisions of the Governmental Conduct Act [Chapter 10, Article 16 NMSA 1978] and the Procurement Code [13-1-28 through 13-1-199 NMSA 1978].

History: Laws 1889, ch. 138, 68; C.L. 1897, 3645; Code 1915, 5174; C.S. 1929, 130-1409; 1941 Comp., 55-2819; 1953 Comp., 73-30-13; Laws 1986, ch. 24, 1; 1989, ch. 264, 28; 1999, ch. 148, 1; 2009, ch. 66, 13.



Section 21-1-18 - No personal liability for official actions.

21-1-18. [No personal liability for official actions.]

Members of the boards of regents of the educational institutions of the state shall not be held personally liable in any action at law based upon a claim for damages arising out of any act or failure to act of that board of regents.

History: 1953 Comp., 73-30-13.1, enacted by Laws 1957, ch. 156, 1.



Section 21-1-19 - Oaths of board members; filing.

21-1-19. [Oaths of board members; filing.]

Each and every member of the said boards shall, before entering upon their respective duties, take and subscribe an oath to faithfully and honestly discharge their duties in the premises and strictly and impartially perform the same to the best of their several abilities. Said oath shall be filed with the secretary of state.

History: Laws 1889, ch. 138, 69; C.L. 1897, 3646; Code 1915, 5175; C.S. 1929, 130-1410; 1941 Comp., 55-2820; 1953 Comp., 73-30-14.



Section 21-1-20 - Power to hold property.

21-1-20. Power to hold property.

All of the said institutions, including the New Mexico military institute, shall be entitled to receive all the benefits and donations made and given to similar institutions of learning and charity in other states and territories of the United States, by the legislation of the congress of the United States, or from private individuals or corporations, and for the benefit of said institutions they shall have power to buy and sell or lease or mortgage realty, and do all things that, in the opinion of the several boards, will be for the best interests of said institutions, and are in the line of its object.

History: Laws 1889, ch. 138, 70; C.L. 1897, 3647; Code 1915, 5176; Laws 1921, ch. 177, 1; C.S. 1929, 130-1411; 1941 Comp., 55-2821; 1953 Comp., 73-30-15.



Section 21-1-21 - Capital expenditures.

21-1-21. Capital expenditures.

No expenditure shall be made by any state educational institution confirmed by Article 12, Section 11 of the state constitution for the purchase of real property or the construction of buildings or other major structures or for major remodeling projects without prior approval of the proposed purchase or construction or remodeling by the board of educational finance and the state board of finance.

History: 1953 Comp., 73-30-15.1, enacted by Laws 1971, ch. 235, 4.



Section 21-1-21.1 - State educational institutions; adequate parking.

21-1-21.1. State educational institutions; adequate parking.

The staff architect of a university, or the commission on higher education [higher education department] in the case of state educational facilities that do not employ a staff architect, shall review all plans for the construction or major enlargement of a state educational facility prior to the execution of a contract for such work and shall certify to the state board of finance that adequate parking is provided for the use of staff employed in the facility, students who attend classes or events in the facility and members of the public reasonably expected to enter the facility. If adequate parking is not provided for, no contract may be entered into.

History: Laws 2001, ch. 319, 22.



Section 21-1-22 - Nonsectarian operation required.

21-1-22. [Nonsectarian operation required.]

All the said institutions shall forever remain strictly nonsectarian in character, and no creed or system of religion shall be taught in any of them.

History: Laws 1889, ch. 138, 71; C.L. 1897, 3648; Code 1915, 5177; C.S. 1929, 130-1412; 1941 Comp., 55-2822; 1953 Comp., 73-30-16.



Section 21-1-23 - State higher educational institutions; public funds; limitation upon payment for certain purposes.

21-1-23. State higher educational institutions; public funds; limitation upon payment for certain purposes.

Public funds shall not be expended for the purpose of paying compensation to any faculty member or employee of a state higher educational institution for any period of absence from his assigned duties with such state higher educational institution unless the period of absence:

A. is a holiday or vacation period established in the published calendar of the institution;

B. comes within the official sick leave or annual leave policies promulgated by the regents of the institution; or

C. is approved by a designated administrative authority according to procedures established for this purpose by the regents.

History: 1953 Comp., 73-30-32, enacted by Laws 1971, ch. 228, 2.



Section 21-1-24 - Graduate programs.

21-1-24. Graduate programs.

None of the funds appropriated in the general appropriations act to the state educational institutions confirmed by Article 12, Section 11 of the state constitution may be used for the support of any program or programs of graduate study beyond the level of the bachelor's degree other than programs that were maintained by each institution previous to September 1, 1954, except by explicit approval of each program by the board of educational finance and the state board of finance prior to such use of the funds.

History: 1953 Comp., 73-30-33, enacted by Laws 1971, ch. 235, 3.



Section 21-1-26 - Higher education department; general powers.

21-1-26. Higher education department; general powers.

A. The higher education department shall be concerned with the problems of finance of those educational institutions designated in Article 12, Section 11 of the constitution of New Mexico and other public post-secondary educational institutions in the state. The department shall:

(1) be concerned with the adequate financing of these institutions and with the equitable distribution of available funds among them;

(2) receive, adjust and approve the budgets submitted by these institutions prior to the submission of these budgets to the state budget division of the department of finance and administration;

(3) develop and maintain programs, on a regular basis, for the orientation and in-service education of members of the boards of regents of the various educational institutions designated in Article 12, Section 11 of the constitution of New Mexico and the governing bodies of other public post-secondary educational institutions in the state;

(4) analyze the financial impact of each new degree program of each public post-secondary educational institution as part of the department's review of the institution's operating budget; and

(5) exercise such other powers as may be granted it by law.

B. Effective July 1, 2005, all new state-funded baccalaureate, graduate and professional degree programs shall be offered by public four-year educational institutions and all new associate degree programs shall be offered by public post-secondary educational institutions after a timely and thorough consultation with and review by the department.

C. Notwithstanding any other provisions of law, the higher education department may be designated by the governor to administer funds furnished under acts of congress for post-secondary educational institutions, except for funds specifically appropriated or otherwise designated for those educational institutions enumerated in Article 12, Section 11 of the constitution of New Mexico.

D. The higher education department is also charged with oversight of all private post-secondary educational institutions operating within the state.

History: 1941 Comp., 55-2714, enacted by Laws 1951, ch. 190, 1; 1953 Comp., 73-29-15; Laws 1964 (1st S.S.), ch. 19, 1; 1985, ch. 43, 1; 1986, ch. 24, 2; 1989, ch. 354, 1; 1994, ch. 108, 1; 2005, ch. 289, 15.



Section 21-1-26.1 - Additional duties.

21-1-26.1. Additional duties.

In addition to the duties imposed upon the higher education department in Chapter 21 NMSA 1978, the department shall perform the same planning and budgeting functions for the university of New Mexico hospital as it performs for other post-secondary educational institutions.

History: Laws 1980, ch. 145, 2; 2005, ch. 289, 16; 2015, ch. 23, 7.



Section 21-1-26.2 - Post-secondary education; adult correctional facilities.

21-1-26.2. Post-secondary education; adult correctional facilities.

Upon approval by the corrections department in consultation with the higher education department, state-supported post-secondary educational institutions shall receive credit on a full-time equivalency basis for students enrolled in their respective programs within adult correctional facilities. Funding recommendations to implement the provisions of this section shall be developed by the higher education department or the public education department as appropriate in the same manner that funding recommendations for similar programs at other institutions are calculated.

History: Laws 1981, ch. 69, 1; 2005, ch. 289, 17.



Section 21-1-26.3 - Verification function.

21-1-26.3. Verification function.

The higher education department shall annually conduct special verifications of the institutions of higher education. The verifications shall include enrollments, fund balances, compliance with legislation, comparison of expenditures to budgets and other areas to be determined by the department. Reports on the verifications shall be made annually to the department of finance and administration and the legislative finance committee. The department shall consider the verification findings in making its annual recommendations to the executive and legislature for higher education funding.

History: 1978 Comp., 21-1-26.3, enacted by Laws 1986, ch. 24, 3; 1999, ch. 173, 1; 2005, ch. 289, 18.



Section 21-1-26.7 - Annual accountability report.

21-1-26.7. Annual accountability report.

A. The higher education department shall submit an annual accountability report to the governor and to the legislature by December 31. Prior to publication, the department shall distribute a draft of the accountability report to all public post-secondary educational institutions and shall allow comment upon the draft report.

B. The department in consultation with each public post-secondary educational institution shall develop and adopt the content and a format for the report, including the following information:

(1) student progress and success disaggregated by gender and by ethnicity and race as follows:

(a) Caucasian, non-Hispanic;

(b) Hispanic;

(c) African American;

(d) American Indian or Alaska Native;

(e) Native Hawaiian or other Pacific Islander;

(f) Asian;

(g) two or more races; and

(h) other; provided that if the sample of students in any category enumerated in Subparagraphs (a) through (g) of this paragraph is so small that a student in the sample may be personally identifiable in violation of the federal Family Educational Rights and Privacy Act, the report may combine that sample into the "other" category;

(2) student access and diversity;

(3) affordability and cost of educational services;

(4) public and community service by the institution; and

(5) faculty, compensation and benefits practices, including:

(a) number and percentage of part-time and full-time faculty;

(b) per-credit-hour pay rate for full-time instructors or lecturers and per-credit-hour pay rate for part-time faculty;

(c) percent salary increase for full-time faculty and percent salary increase for part-time faculty; and

(d) description of the institution's policy for offering benefits to full-time faculty and to part-time faculty.

C. The department shall make no funding recommendation, capital outlay recommendation, distribution or certification on behalf of any public post-secondary educational institution that has not submitted the information required pursuant to this section.

History: 1978 Comp., 21-1-26.6, enacted by Laws 1990 (1st S.S.), ch. 4, 2; 1999, ch. 173, 2; 2005, ch. 289, 19; 2007, ch. 150, 1; 2013, ch. 196, 1.



Section 21-1-26.9 - Limitation; higher education department; review of proposed campuses.

21-1-26.9. Limitation; higher education department; review of proposed campuses.

Effective January 1, 1998, no new public post-secondary educational institution, branch campus or off-campus instructional center shall be created except as specifically created by the legislature. The higher education department shall review any proposal for the establishment of a new public post-secondary educational institution or campus and submit its recommendations to the legislature. In reviewing proposals, the department may consider:

A. provisions for a local mill levy of at least two mills;

B. population base to provide at least five hundred full-time students;

C. whether at least fifty percent of the costs of initial construction comes from private or local sources;

D. governance structure;

E. means for acquisition of property, including purchase, lease, donations or any other means;

F. eligibility and level of funding request of the state; and

G. brokering of extended learning provisions.

History: Laws 1998, ch. 61, 2; 2005, ch. 289, 20.



Section 21-1-26.10 - Higher education department; plan for funding significant post-secondary educational infrastructure needs.

21-1-26.10. Higher education department; plan for funding significant post-secondary educational infrastructure needs.

The higher education department, in conjunction with the governing bodies of the post-secondary educational institutions and other state educational institutions confirmed in Article 12, Section 11 of the constitution of New Mexico, shall develop and approve a five-year plan for funding the infrastructure renovation and expansion projects designated by the department as the highest priority of significant needs. The department shall determine the projects and amounts to be funded, with a timetable for the projects and amounts to be funded each year over the five-year period, subject to review and comment by the educational institutions and subject to appropriations.

History: Laws 1999 (1st S.S.), ch. 6, 18; 2005, ch. 289, 21.



Section 21-1-26.11 - Higher education department; additional duties.

21-1-26.11. Higher education department; additional duties.

In addition to the duties imposed upon the higher education department by the Post-Secondary Educational Planning Act [Chapter 21, Article 2 NMSA 1978], the department shall plan and budget for the statewide adult basic education program and shall adopt and promulgate rules for all such adult educational programs. The department shall establish a uniform protocol for identifying, communicating with and providing direct and equitable access to funding for eligible agencies, which include:

A. local educational agencies;

B. community-based organizations;

C. volunteer literacy organizations;

D. post-secondary institutions;

E. public or private nonprofit agencies;

F. public libraries;

G. public housing authorities; and

H. a consortium of agencies, organizations, institutions, libraries or authorities as described in Section 203 of Public Law 105.

History: Laws 2003, ch. 394, 1; 2005, ch. 289, 22.



Section 21-1-26.12 - Educational needs and guidelines; accountability reports.

21-1-26.12. Educational needs and guidelines; accountability reports.

A. The higher education department shall, through consultation with all public post-secondary educational institutions, develop and publish a statement of statewide educational needs and guidelines to assist the institutions in the development or modification of institutional strategic plans. The department may conduct studies of statewide educational needs and make recommendations to the governor, the legislature and public post-secondary educational institutions.

B. All public post-secondary educational institutions, including off-campus instruction programs and learning centers, shall:

(1) approve and submit accountability reports prepared in accordance with the statewide public agenda; and

(2) submit budgets for review no later than August 1 each year for the following fiscal year.

History: Laws 2005, ch. 289, 14.



Section 21-1-27 - Higher education department; distribution of available funds.

21-1-27. Higher education department; distribution of available funds.

In its distribution of available funds and its adjustment and approval of budgets, the higher education department shall not, in any event or in any manner, substitute for public funds any gift, donation, private endowment, patent income or other gratuity received or enjoyed by an institution in determining the adequate financing of an institution under its charge.

History: 1953 Comp., 73-29-15.1, enacted by Laws 1965, ch. 267, 1; 1986, ch. 24, 4; 2005, ch. 289, 23.



Section 21-1-27.1 - Higher education endowment fund created.

21-1-27.1. Higher education endowment fund created.

A. The "higher education endowment fund" is created in the state treasury. The fund shall consist of appropriations, income from investment of the fund, gifts, grants, donations and bequests.

B. The higher education endowment fund shall be administered by the higher education department. Money shall be disbursed only on warrant of the secretary of finance and administration upon voucher signed by the secretary of higher education or the secretary's authorized representative.

C. Money in the higher education endowment fund is appropriated to the department for distribution to the public post-secondary educational institutions listed in Subsection D of this section that submit proposals and receive award determinations from the department to establish endowments at the institutions for endowment purposes. Endowment purposes shall include:

(1) establishing endowed chairs, lectureships, professorships, research positions, graduate assistantships and faculty development programs that will enhance the quality of public post-secondary education in New Mexico; and

(2) addressing one or more of the governor's initiatives, including research and development initiatives; technology transfer initiatives; science, technology, engineering and mathematics initiatives; health, education, water and agriculture initiatives; and work force development initiatives.

D. Appropriations to the higher education endowment fund shall be distributed to public post-secondary educational institutions as awards made by the department or the higher education endowment committee pursuant to competitive proposals submitted by institutions, as follows:

(1) sixty-two percent of the total amount to be distributed may be awarded to the university of New Mexico, the university of New Mexico health sciences center, New Mexico state university and the New Mexico institute of mining and technology;

(2) twenty percent of the total amount to be distributed may be awarded to the New Mexico military institute and any independent community college, branch community college and technical and vocational institute; and

(3) eighteen percent of the total amount to be distributed may be awarded to New Mexico highlands university, eastern New Mexico university, western New Mexico university and northern New Mexico college.

E. Following an award determination, a public post-secondary educational institution shall not receive a distribution until that institution provides documentation to the department that it has received or will receive matching funds, pursuant to a written gift agreement, for the endowment from nongovernmental sources in an amount equal to at least fifty percent of the award amount. Distributions from the higher education endowment fund are made over a two-year cycle with unmatched balances reverting to the general fund at the end of the second fiscal year. Allocations not matched during the first year of a cycle are made available during the second year of a cycle for supplemental or second round matching by any institution listed in Subsection D of this section.

F. The endowment funds of the institutions shall not be expended but shall be invested by the institutions in accordance with the Uniform Prudent Management of Institutional Funds Act [46-9A-1 through 46-9A-10 NMSA 1978] and the provisions of Section 21-1-38 NMSA 1978. The income from the investments shall be expended only for endowment purposes.

G. The "higher education endowment committee" is created. The committee is composed of the secretaries of higher education, economic development and finance and administration or their designees. The committee shall meet no less than twice per year to review proposals and award determinations to:

(1) determine whether the proposals and award determinations meet endowment purposes;

(2) determine whether the endowment funds are being distributed pursuant to the provisions of this section; and

(3) recommend ways to support or change the endowment purposes award and distribution processes.

H. The department shall establish rules setting forth the procedures for making award determinations and distributing money from the higher education endowment fund pursuant to the provisions of this section.

I. The department shall report annually to the legislative finance committee on award determinations made pursuant to this section. The report shall include the amounts awarded to each institution, the amount of matching funds and their sources and the purposes of the endowments and awards.

History: Laws 2002, ch. 31, 1; 2003, ch. 379, 1; 2003, ch. 392, 1; 2007, ch. 364, 1; 2008, ch. 49, 1; 2009, ch. 91, 1; 2011, ch. 44, 1; 2015, ch. 7, 1.



Section 21-1-27.2 - Technology enhancement fund created; allocations; application review panels.

21-1-27.2. Technology enhancement fund created; allocations; application review panels.

A. The "technology enhancement fund" is created in the state treasury. The fund shall consist of appropriations, income from investment of the fund, gifts, grants, donations and bequests. Money in the fund shall not revert at the end of any fiscal year. The fund shall be administered by the commission on higher education [higher education department]. Money in the fund shall be used to provide matching funds to state research universities to support innovative applied research that advances knowledge and creates new products and production processes in the fields of agriculture, biotechnology, biomedicine energy, materials science, microelectronics, water resources, aerospace, telecommunications, manufacturing science and similar research areas. Money from the fund shall be expended on warrants of the secretary of finance and administration upon vouchers signed by the executive director of the commission on higher education [higher education department] or the executive director's authorized representative.

B. Grants from the fund are available to state research universities that are conducting collaborative research with corporate and nonprofit organizations. A state research university may apply for a grant from the fund in accordance with rules promulgated by the commission on higher education [higher education department]. Allocations from the fund shall be based on a competitive process with applications reviewed by a panel of scientific and business experts established by the commission [department]. The review panel shall judge proposals based on excellence in research design and possible innovation in cross-disciplinary, multi-campus and higher education-industry research collaboration. The review panel may determine new research areas.

C. To apply for a grant, a state research university must have equal or greater matching funds for the proposal from sources other than the state.

History: Laws 2003, ch. 367, 1.



Section 21-1-27.3 - Higher education performance fund; created; administration; distributions.

21-1-27.3. Higher education performance fund; created; administration; distributions.

A. The "higher education performance fund" is created in the state treasury. The fund consists of appropriations, gifts, grants, donations and income from investment of the fund. Money in the fund shall not revert to any other fund. The fund shall be administered by the commission on higher education [higher education department] and money in the fund is appropriated to the commission [department] for distributions to public post-secondary educational institutions.

B. The commission [department] shall distribute money in the fund annually to each public post-secondary educational institution that met its performance standards in the preceding year.

C. The commission [department] shall develop rules for the assessment of performance measures and standards for public post-secondary educational institutions and shall annually assess the performance of each institution according to those measures and standards.

History: Laws 2003, ch. 388, 1.



Section 21-1-27.4 - Higher education program development enhancement fund; purpose.

21-1-27.4. Higher education program development enhancement fund; purpose.

A. The "higher education program development enhancement fund" is created in the state treasury. All income earned on investment of the fund shall be credited to the fund and money in the fund shall not revert to any other fund at the end of a fiscal year. The fund shall be administered by the commission on higher education [higher education department] and money in the fund is appropriated to the commission [department] to carry out the purposes of this section. Disbursements from the fund shall be by warrant drawn by the secretary of finance and administration pursuant to vouchers signed by the executive director of the commission on higher education [higher education department] or his authorized representative.

B. The higher education program development enhancement fund shall be used to enhance the contribution of post-secondary educational institutions to the resolution of critical state issues and the advancement of the welfare of state citizens.

C. At the beginning of each fiscal year in which the commission [department] determines that the balance of the fund is sufficient to make awards, the commission [department] shall define or reaffirm no more than four critical issues to be addressed through awards from the fund. Issues to be addressed may include:

(1) expanding instructional programs to meet critical statewide work force and professional training needs;

(2) enhancing instructional programs that provide employment opportunity for New Mexico students in a global economy; and

(3) developing mission-specific instructional programs that build on existing institutional academic strengths.

D. The commission [department] shall establish criteria and procedures for making awards from the fund based on evaluation of competitive proposals submitted by post-secondary educational institutions. Each winning proposal shall address at least one of the critical issues defined for use of the fund that year. Criteria may include:

(1) collaboration among educational agencies and other public or private entities that demonstrate a competency regarding the issues addressed by the proposal;

(2) the commitment of matching money; and

(3) evaluation components.

E. The commission [department] shall report annually to the legislature and the governor on the status of the fund and projects supported by the fund.

History: Laws 2003, ch. 389, 1.



Section 21-1-27.5 - Adult basic education fund created.

21-1-27.5. Adult basic education fund created.

The "adult basic education fund" is created in the state treasury. Money in the fund is appropriated to the commission on higher education [higher education department] for the purpose of funding adult basic education programs for educationally disadvantaged adults. Money in the fund shall be distributed by the commission [department] pursuant to an equitable formula established by the commission [department] in consultation with representatives from the adult basic education administrative sites. Any unexpended or unencumbered balance remaining in the fund at the end of each fiscal year shall revert to the general fund.

History: Laws 1995, ch. 56, 1; 2003, ch. 394, 3; 22-8-30.1, recompiled as 21-1-27.5 by Laws 2004, ch. 27, 28.



Section 21-1-27.6 - Adult basic education; distribution of money; objective formula; higher education department; adoption of formula.

21-1-27.6. Adult basic education; distribution of money; objective formula; higher education department; adoption of formula.

The higher education department in consultation with representatives of adult basic education administrative sites shall create an equitable formula for the distribution of money in the adult basic education fund, including funding for instructional materials for adult basic education students. In establishing an equitable formula, the department shall consider the types of programs conducted, the cost of service delivery, the types and cost of instructional materials and the socioeconomic profiles of the adult receiving services. The department shall review the formula and any proposed changes with the adult basic education administrative sites prior to adoption or amendment.

History: Laws 1995, ch. 56, 2; 2003, ch. 394, 4; 22-8-30.2, recompiled as 21-1-27.6 by Laws 2004, ch. 27, 28; 2009, ch. 221, 1.



Section 21-1-27.7 - Fund created.

21-1-27.7. Fund created.

A. There is created in the state treasury the "nurse educators fund". The state treasurer shall deposit in the fund all amounts appropriated or credited to the fund. The fund shall be administered by the higher education department, which shall charge not more than a five percent administrative fee. Earnings from investment of the fund shall accrue to the credit of the fund. Any balance in the fund at the end of any fiscal year shall remain in the fund for appropriation by the legislature.

B. The purpose of the fund is to enable the attainment of bachelor of science, master of science, doctor of nursing practice and doctor of philosophy degrees in nursing programs by nursing educators employed by a public post-secondary educational institution and registered nurses seeking employment as nursing educators in a public post-secondary educational institution.

C. The higher education department shall develop rules for continuing employment or pay-back provisions for current and future nursing educators who use the fund.

History: Laws 2005, ch. 136, 1; 2015, ch. 41, 1; 2015, ch. 47, 1.



Section 21-1-27.8 - Adult basic education; instructional materials.

21-1-27.8. Adult basic education; instructional materials.

The higher education department shall promulgate rules on the purchase and provision of instructional materials for the free use of adult basic education students. The rules shall include:

A. the responsibilities of adult basic education administrative units as agents for the benefit of students entitled to the free use of instructional materials; and

B. inventory and accounting procedures to be followed by the adult basic education administrative units.

History: Laws 2009, ch. 221, 2.



Section 21-1-27.9 - Alternative energy and energy efficiency programs; fund created; awards; criteria.

21-1-27.9. Alternative energy and energy efficiency programs; fund created; awards; criteria.

A. The "higher education new energy development fund" is created in the state treasury. The fund shall consist of appropriations, gifts, grants, donations and bequests made to the fund and federal grants or distributions made to the fund or to the higher education department for deposit into the fund. All income earned on investment of the fund shall be credited to the fund, and money in the fund shall not revert to any other fund at the end of a fiscal year. The fund shall be administered by the higher education department, and money in the fund is appropriated to the department to carry out the purposes of this section. Disbursements from the fund shall be by warrant drawn by the secretary of finance and administration pursuant to vouchers signed by the secretary of higher education or the secretary's authorized representative.

B. The higher education new energy development fund shall be used to provide financial incentives to:

(1) four-year public post-secondary educational institutions to develop research programs, courses of instruction and degree programs in the fields of alternative energy and energy efficiency; and

(2) two-year public post-secondary educational institutions to provide alternative energy and energy efficiency programs and courses of instruction for students seeking licensure or certification as electricians, plumbers, mechanics, welders and heating, ventilation and air conditioning personnel or similar professions.

C. The higher education department shall, by rule, establish criteria and procedures for making awards from the fund based on evaluation of competitive proposals submitted by public post-secondary educational institutions. The criteria shall include:

(1) a requirement that the application demonstrate how the award will be used to establish permanent educational programs in the fields of alternative energy and energy efficiency;

(2) a requirement that the application demonstrate how local resources will be utilized, including how the institution will cooperate with local employers with a potential need for interns or graduates;

(3) the commitment of matching money; and

(4) such other evaluation components as the department deems useful.

D. No more than an amount equal to five percent of the total awards made during a fiscal year shall be expended from the fund in that fiscal year for administrative costs, including project management, auditing and other oversight functions.

E. The higher education department shall report annually to the legislature and the governor on the status of the fund and programs supported by the fund.

History: Laws 2009, ch. 281, 1.



Section 21-1-27.10 - Fund created; tribal college dual credit program fund; administration.

21-1-27.10. Fund created; tribal college dual credit program fund; administration.

A. The "tribal college dual credit program fund" is created in the state treasury. The fund shall be administered by the higher education department. Money in the fund is appropriated to the higher education department to be used only to compensate tribal colleges for the tuition and fees waived to allow high school students to attend classes on the college campus or electronically pursuant to the dual credit program set forth in Section 21-1-1.2 NMSA 1978.

B. The fund shall consist of:

(1) money appropriated by the legislature for the purposes of the tribal college dual credit program fund as it applies to tribal colleges;

(2) grants, gifts, donations and bequests for the dual credit program as it applies to tribal colleges; and

(3) earnings on the money in the fund.

C. Disbursements from the fund shall be made by warrant of the secretary of finance and administration pursuant to vouchers signed by the secretary of higher education or the secretary's designee.

D. Unexpended and unencumbered balances in the fund shall revert to the general fund at the end of each fiscal year.

History: Laws 2012, ch. 44, 1.



Section 21-1-32 - Purpose of act.

21-1-32. Purpose of act.

It is the purpose of this act [21-1-32, 21-1-33 NMSA 1978] to provide for the compilation and utilization of an accounting, budgeting and reporting manual for institutions of higher learning for the purpose of ensuring full disclosure and consistent reporting of all financial data.

History: 1953 Comp., 73-29-19, enacted by Laws 1974, ch. 30, 1.



Section 21-1-33 - System of accounting and reporting; manual.

21-1-33. System of accounting and reporting; manual.

A. The higher education department, in consultation with the state auditor, shall compile a manual prescribing a uniform classification of accounts and a uniform system for budgeting and reporting that includes the reporting of all funds available. The manual shall apply to all institutions enumerated in Article 12, Section 11 of the constitution of New Mexico and all their branches, except the New Mexico school for the blind and visually impaired and the New Mexico school for the deaf. The manual shall also apply to the two-year public post-secondary educational institutions.

B. The uniform system for budgeting and reporting shall require the submission of at least quarterly financial reports.

C. Following review by the legislative finance committee, the manual shall be reproduced by the department and filed as required by the State Rules Act [Chapter 14, Article 4 NMSA 1978]. Upon the filing, the requirements set forth in the manual shall constitute rules of the department and have the force of law. The department shall review the manual annually. Sections of the manual may be revised or amended from time to time by the department, and revisions or amendments shall become effective upon review by the legislative finance committee and reproduction and filing as provided in this section.

D. All institutions to which this section and Section 21-1-32 NMSA 1978 apply shall comply with all of the requirements in the manual, submit reports to the department as requested and furnish such additional information as the department deems necessary.

History: 1953 Comp., 73-29-20, enacted by Laws 1974, ch. 30, 2; 2003, ch. 273, 21; 2005, ch. 289, 24.



Section 21-1-34 - Educational television equipment replacement fund; disbursement.

21-1-34. Educational television equipment replacement fund; disbursement.

The "educational television equipment replacement fund" is created. The higher education department shall develop criteria and promulgate rules for the disbursement of money in this fund for the replacement of equipment at educational television stations operated by institutions of higher education. Disbursement shall be made to the institutions by warrant of the department of finance and administration upon vouchers signed by the secretary of higher education. It is the intent of the legislature that in subsequent years a specific line item for educational television replacement shall be included in the appropriations recommended for educational television by the department. The appropriation to the fund in the General Appropriation Act of 1982 shall not revert to the general fund at the end of any fiscal year, and no subsequent appropriation to the fund shall revert unless it contains the sentence "The appropriation to the educational television equipment replacement fund shall revert.".

History: 1953 Comp., 73-26-36, enacted by Laws 1977, ch. 330, 1; 1983, ch. 66, 1; 2005, ch. 289, 25.



Section 21-1-35 - Sales by boards, officers or employees prohibited; parties to contracts receiving commission or profit; penalty.

21-1-35. Sales by boards, officers or employees prohibited; parties to contracts receiving commission or profit; penalty.

No board of regents of a state educational institution, no member of a board and no school official or teacher, either directly or indirectly, shall sell to any state educational institution that he is connected with by reason of being a member of a board of regents of a state educational institution or to any school official or teacher, any school books, school furniture, equipment, apparatus or any other kind of school supplies, sell property insurance or life insurance to any employee of that state educational institution or do any work under contract, nor shall any such board or members thereof or school officers or teachers receive any commission or profit on account thereof, and all such persons are prohibited from being parties directly or indirectly to any such contract or transaction; provided that the provisions of this section shall not apply to contracts entered into pursuant to the provisions of the University Research Park Act [University Research Park and Economic Development Act][Chapter 21, Article 28 NMSA 1978] or that comply with provisions of the Governmental Conduct Act [Chapter 10, Article 16 NMSA 1978] and the Procurement Code [13-1-28 through 13-1-199 NMSA 1978]. Any person violating the provisions of this section shall be fined not exceeding one thousand dollars ($1,000) or imprisoned not exceeding one year in the penitentiary of New Mexico or be fined and imprisoned as set forth in this section in the discretion of the court.

History: Laws 1923, ch. 148, 1415; 1927, ch. 139, 5; C.S. 1929, 120-1415; 1941 Comp., 55-715; Laws 1943, ch. 119, 1; 1953 Comp., 73-8-15; Laws 1979, ch. 17, 1; 1989, ch. 264, 29; 1999, ch. 148, 2.



Section 21-1-36 - New Mexico cooperative education program; purpose.

21-1-36. New Mexico cooperative education program; purpose.

The purpose of the New Mexico cooperative education program is to provide an opportunity for students in New Mexico post-secondary educational institutions to combine academic and employment experience by creating and expanding cooperative education programs in New Mexico colleges and universities, thereby enhancing the educational benefits and job training received by students who participate in cooperative education. The program shall encourage cooperative education for students from groups most severely underrepresented in specified fields of study or employment, particularly women and minorities in engineering.

History: Laws 1988, ch. 117, 1; 1993, ch. 236, 1.



Section 21-1-37 - New Mexico cooperative education program created; administration; duties.

21-1-37. New Mexico cooperative education program created; administration; duties.

There is created the "New Mexico cooperative education program" which shall be administered by the commission on higher education [higher education department]. The New Mexico cooperative education program shall supplement existing cooperative education programs to allow cooperative education to incorporate employment experience in rural areas, small businesses and fields not included in traditional campus-based programs. The commission [department] shall establish procedures to identify employment opportunities for cooperative education throughout New Mexico in private, governmental and nonprofit sectors and shall work with the public post-secondary institutions to encourage involvement of students in the cooperative education program. The commission [department] shall identify those groups of students and fields of study or employment for which the most severe underrepresentation exists and for which cooperative education shall be encouraged. The program shall include:

A. parallel cooperative education, in which students who are enrolled full-time in public post-secondary institutions may be employed a maximum of twenty hours in a career-related work assignment;

B. alternating cooperative education, in which students who are enrolled full-time in public post-secondary institutions may alternate employment in a career-related field with academic study; and

C. summer cooperative education, in which students who are enrolled full-time in public post-secondary institutions may be employed in a career-related work assignment during the summer months.

History: Laws 1988, ch. 117, 2; 1993, ch. 236, 2.



Section 21-1-38 - Definition; requirements for adoption of investment policy for investing endowment funds.

21-1-38. Definition; requirements for adoption of investment policy for investing endowment funds.

A. As used in this section:

(1) "endowment funds" means funds:

(a) acquired by gift by an educational institution with respect to which the donors or other outside agencies have stipulated as a condition of the gift, and the stipulation is expressed specifically in the gift instrument, that the principal is to be maintained and invested for the purpose of producing current and future income that may either be added to the principal or expended, and the maintenance of the principal may be either: 1) held in perpetuity; or 2) expended after the passage of a stated period of time or upon the happening of a specified event; and

(b) notwithstanding the source of acquisition, that the governing board of the educational institution has determined and has designated by a written instrument, either revocable or irrevocable, to be retained for long-term investment; and

(2) "educational institution" means an educational institution designated in Article 12, Section 11 of the constitution of New Mexico and any post-secondary educational institution, which term includes an academic, vocational, technical, business, professional or other school, college or university or other organization or person offering or purporting to offer courses, instruction, training or education through correspondence or in person to any individual within this state over the compulsory school attendance age, if that post-secondary educational institution is directly supported in whole or in part by state or local taxation.

B. The board of finance, as that term is defined in Section 6-10-9 NMSA 1978, for each of the educational institutions:

(1) shall adopt regulations governing the investment and distribution of endowment funds by the institution's board of finance, which regulations shall provide at least for:

(a) the application of the standard of loyalty described in Section 45-7-606 NMSA 1978 and the Uniform Prudent Management of Institutional Funds Act [46-9A-1 through 46-9A-10 NMSA 1978];

(b) the appointment of an investment advisory committee made up of individuals having demonstrated experience and skill in the field of the investment of endowment funds; and

(c) the development of a comprehensive investment policy for the investment of endowment funds by the institution, with the advice and upon the recommendation of the investment committee; and

(2) may employ an institutional endowment funds investment manager and delegate to the manager the power to make purchases, sales, exchanges, investments and reinvestments of endowment funds.

History: Laws 1991, ch. 69, 1; 1997, ch. 199, 13; 2011, ch. 44, 2.



Section 21-1-39 - Legislative findings.

21-1-39. Legislative findings.

The legislature finds that the state currently has six universities established by the constitution of New Mexico. The legislature has authorized these institutions to create branches of their institutions in conjunction with local school districts. The legislature also finds that proliferation of post-secondary educational institutions is not in the best interest of the state.

History: Laws 1997, ch. 167, 1; 1998, ch. 61, 1.



Section 21-1-40 - Prepaid higher education tuition program; feasibility study; guidelines.

21-1-40. Prepaid higher education tuition program; feasibility study; guidelines.

A. The commission on higher education [higher education department] shall conduct a thorough study to determine the feasibility of creating a prepaid higher education tuition program, which shall include requirements that:

(1) prepaid tuition contracts, once paid, will cover all tuition and required fees of the institution of higher education;

(2) payments for prepaid tuition contracts may be made either in a lump sum or in installments;

(3) the prepaid tuition contracts shall:

(a) allow purchasers to choose from payment plans that pay the tuition and required fees for either a community college, four-year or in-state, private post-secondary educational institution;

(b) allow for rollover of prepaid higher education tuition benefits from one plan to another, and that provide that benefits may be used at any community college, four-year or in-state, private post-secondary educational institution;

(c) include penalties for termination of the contract or default on any of the contract's terms or conditions; and

(d) include provisions that allow purchasers to change or switch beneficiaries;

(4) beneficiaries meet certain minimum eligibility requirements;

(5) when setting contract prices, the commission [department] consider:

(a) the amount and estimated rate of increase of tuition and fees at institutions of higher education;

(b) expected investment returns;

(c) estimated administrative costs; and

(d) the period between the date the contract is entered into and the date the beneficiary is projected to graduate from high school;

(6) allow for gifts or bequests either on behalf of a beneficiary or to the fund generally;

(7) institutions of higher education are either required to participate or that the commission [department] may specify how and when institutions of higher education become eligible to participate in the program;

(8) benefits under a prepaid tuition contract are excluded from any calculation of a beneficiary's state student-aid eligibility; and

(9) a program established pursuant to the requirements set forth in this section shall not obligate or encumber any money deposited in the state permanent fund, the severance tax bond fund or any money that is a part of a state-funded financial aid program.

B. The commission [department] shall report its findings to the appropriate interim legislative committee no later than October 15, 1997. The report shall include a recommendation from the commission [department] regarding the feasibility of implementing a prepaid higher education tuition program based on the requirements set forth in Subsection A of this section.

History: Laws 1997, ch. 206, 1.



Section 21-1-41 - Military access to a post-secondary educational institution.

21-1-41. Military access to a post-secondary educational institution.

A public post-secondary educational institution shall provide on a mutually acceptable schedule on-campus recruitment opportunities and facilities to a branch or service of the United States military to the same degree that it provides such opportunities and facilities to members of the public.

History: Laws 2007, ch. 113, 1.



Section 21-1-42 - Public post-secondary educational institutions; student identification number.

21-1-42. Public post-secondary educational institutions; student identification number.

A. The higher education department shall, in collaboration with public post-secondary educational institutions, use the same student identification number issued to a New Mexico public school student pursuant to Section 22-2C-11 NMSA 1978 for a student enrolled in a public post-secondary educational institution, including an off-campus instructional program or learning center.

B. In collaboration with the public education department, the higher education department shall:

(1) develop a system for assigning a unique student identifier to a student who did not attend a New Mexico public school;

(2) add an additional identifier to the student identification number for those students who enter a teacher preparation program; and

(3) adopt the format to report individual student data into the public education department's student teacher accountability reporting system.

C. The higher education department shall promulgate rules to carry out the provisions of this section.

History: Laws 2007, ch. 264, 4.



Section 21-1-43 - First year of college outcomes of New Mexico public high school graduates; annual reports.

21-1-43. First year of college outcomes of New Mexico public high school graduates; annual reports.

A. Upon request from a public high school or school district superintendent in New Mexico, a public post-secondary educational institution shall provide a report of students who enroll in the institution within three years of graduating from that high school or leaving that high school without enrolling in another high school or earning a high school equivalency credential. Information in the reports may be used by the high schools and public post-secondary educational institutions to improve instruction, student preparation and advisement.

B. The higher education department, in consultation with the public education department and representatives of public high schools and public post-secondary educational institutions, shall prescribe the form of the reports. Reports shall not include any personally identifiable student information. The reports shall be designed to show advanced placement by subject, total credits earned, grade point averages, retention from fall to spring semester of the first year of college and frequency and patterns of remedial or development courses being taken.

C. The higher education department shall be provided with copies of the reports.

History: Laws 2009, ch. 7, 1; 2015, ch. 122, 5.



Section 21-1-44 - School leadership institute; created; purpose.

21-1-44. School leadership institute; created; purpose.

A. The "school leadership institute" is created and is administratively attached to the higher education department. The department shall provide administrative services for the institute. The institute shall provide a comprehensive and cohesive framework for preparing, mentoring and providing professional development for principals and other public school leaders.

B. The institute shall offer at least the following programs:

(1) licensure preparation for aspiring principals;

(2) mentoring for new principals and other public school leaders;

(3) intensive support for principals at schools in need of improvement;

(4) professional development for aspiring superintendents; and

(5) mentoring for new superintendents.

C. The institute shall partner with state agencies, institutions of higher education and professional associations to identify and recruit candidates for the institute.

History: Laws 2010, ch. 65, 1.



Section 21-1-45 - Sale of student information; marketing credit cards to students; prohibited practices.

21-1-45. Sale of student information; marketing credit cards to students; prohibited practices.

A. No public or private post-secondary educational institution, including its agents, its employees, its student or alumni organizations or its affiliates, shall:

(1) sell, give or otherwise transfer to any card issuer, for the purpose of distributing or marketing credit cards, the name, address, social security number, date of birth, telephone number or other contact or personal identifying information of an undergraduate student at the post-secondary educational institution;

(2) enter into any agreement or cooperate with a card issuer to market credit cards to undergraduate students at the post-secondary educational institution; or

(3) allow the marketing of credit cards from the property or campus of the post-secondary educational institution.

B. A person whose contact information was sold, given or transferred in violation of this section, or the attorney general, may bring a civil action and seek a civil penalty in an amount not to exceed ten thousand dollars ($10,000) for each violation plus costs of the action and reasonable attorney fees.

C. For purposes of this section, "credit card" and "card issuer" have the meanings given them in the federal Truth in Lending Act.

History: Laws 2010, ch. 71, 1.



Section 21-1-46 - Request for access to social networking account prohibited.

21-1-46. Request for access to social networking account prohibited.

A. It is unlawful for a public or private institution of post-secondary education to request or require a student, applicant or potential applicant for admission to provide a password to gain access to the student's, applicant's or potential applicant's account or profile on a social networking web site or to demand access in any manner to a student's, applicant's or potential applicant's account or profile on a social networking web site.

B. It is unlawful for public or private institutions of post-secondary education to deny admission to an applicant or potential applicant for admission on the basis of the applicant's or potential applicant's refusal to provide an agent of a public or private institution of post-secondary education access to the applicant's or potential applicant's account or profile on a social media networking site.

C. It is unlawful for a private or public institution of post-secondary education to take any disciplinary action against a student for the student's refusal to grant access to an agent of the private or public institution of post-secondary education to the student's account or profile on a social media networking site.

D. Nothing in this section prohibits a public or private institution of post-secondary education from obtaining information about a student, applicant or potential applicant for admission that is in the public domain.

E. As used in this section, "social networking web site" means an internet-based service that allows individuals to:

(1) construct a public or semi-public profile within a bounded system created by the service;

(2) create a list of other users with whom they share a connection within the system; and

(3) view and navigate their list of connections and those made by others within the system.

History: Laws 2013, ch. 223, 1.






Article 1A - University Endowments



Article 1B - Post-Secondary Education Articulation

Section 21-1B-1 - Short title.

21-1B-1. Short title.

Chapter 21, Article 1B NMSA 1978 may be cited as the "Post-Secondary Education Articulation Act".

History: Laws 1995, ch. 224, 1; 2005, ch. 272, 1.



Section 21-1B-2 - Definitions.

21-1B-2. Definitions.

As used in the Post-Secondary Education Articulation Act:

A. "articulation" means the transfer of courses that fulfill a graduation requirement for a student's chosen degree program;

B. "department" means the higher education department;

C. "general education core curriculum" means the group of lower-division courses approved by the department as fulfilling general education requirements that are accepted by all institutions for transfer purposes;

D. "institution" means an accredited, public post-secondary educational institution operating in the state;

E. "meta-major" means fifteen credits of lower-division courses that are developed in consultation with the faculty and approved by the department and that include general education courses and prerequisite courses and that can articulate to multiple degree programs and can include courses across the institution that address diversity;

F. "transfer" means the transfer of course credits from one institution to another; and

G. "transfer module" means a list of lower-division courses established by the department that fulfill graduation requirements for a specific degree program.

History: Laws 1995, ch. 224, 2; 2005, ch. 272, 2; 2015, ch. 29, 1; 2017, ch. 18, 1.



Section 21-1B-3 - Initial articulation planning and development of meta-major and transfer module.

21-1B-3. Initial articulation planning and development of meta-major and transfer module.

A. The department shall establish and maintain a comprehensive statewide plan to provide for the articulation of educational programs and facilitate the transfer of course credits between institutions.

B. In establishing a statewide articulation plan, the department shall:

(1) by August 1, 2017, establish a common course naming and numbering system for courses identified as substantially equivalent lower-division courses; provided that the department shall establish an interim mechanism of a statewide equivalency table that uses a universal taxonomy to identify substantially equivalent courses until the common system is in place;

(2) establish a process to identify courses as substantially equivalent. The process shall:

(a) include a procedure for each course whereby faculty members from each segment teaching the academic discipline will reach mutual agreement on the material to be taught and the competencies to be gained;

(b) ensure that the content of each course is comparable across institutions offering that course;

(c) ensure that substantially all the content agreed to among the institutions as the content to be covered by a course is in fact covered in that course and that students successfully completing the course will achieve like competencies with respect to the content covered; and

(d) ensure that the content requirements for each course will be sufficient to prepare students for upper-division coursework in that field;

(3) maintain a list of lower-division courses offered at higher education institutions in New Mexico. All courses assigned the same number shall transfer between institutions as that course name and number; and

(4) develop a process for reviewing, updating and maintaining the common course numbering system.

C. The department shall, in consultation with the faculty, facilitate the development and approval of statewide meta-majors and transfer modules by August 2019.

D. The department, in consultation with faculty, shall develop a statewide general education core curriculum of not less than fifteen hours for an associate in applied science degree, thirty hours for an associate degree other than in applied science and thirty hours for a bachelor degree. The statewide general education core curriculum shall include a comprehensive array of lower-division college-level courses designed to provide a foundation for a liberal education and courses that include the interdisciplinary study of differences that recognize and respect New Mexico's diverse cultures, histories and identities. The department shall develop a process for maintaining and updating the statewide general education core curriculum. The department shall review and approve proposed statewide general education core curriculum requirements. For every institution, each approved course in the general education core curriculum shall be transferable, and its credit hours shall count toward fulfilling general education core curriculum requirements at any institution to which they are transferred.

History: Laws 1995, ch. 224, 3; 2005, ch. 272, 3; 2015, ch. 29, 2; 2017, ch. 18, 2.



Section 21-1B-4 - Transfer of credits.

21-1B-4. Transfer of credits.

A. Courses that have a New Mexico common course number shall be accepted as the equivalent courses offered at the receiving institution.

B. Courses taken as part of an approved meta-major or transfer module shall be accepted to meet lower-division graduation requirements of a degree-granting program to which the meta-major or transfer module articulates.

C. An institution shall not increase requirements for degree-granting programs as a result of the use of a meta-major or transfer module or acceptance of a course that is part of a meta-major or transfer module. An institution may specify additional lower-division or upper-division requirements not included in a meta-major or transfer module for one or more programs of study; provided that those requirements apply equally to transfer students and students originating their study at the institution.

History: Laws 1995, ch. 224, 4; 2005, ch. 272, 4; 2017, ch. 18, 3.



Section 21-1B-5 - Oversight of articulation programs; complaint procedures.

21-1B-5. Oversight of articulation programs; complaint procedures.

A. The department shall establish and maintain a process to monitor and improve articulation through frequent and systematic consultation with institutions.

B. The department shall establish a complaint procedure for transfer students who fail to receive credit for courses that have a common course number or are contained in an approved meta-major or transfer module taken at another institution. The department may set standards for determining bona fide complaints, including a requirement that students follow institutions' internal procedures for resolving complaints prior to submitting them to the department. The department shall investigate all articulation complaints and render decisions as to the appropriateness of the actions of the participants.

C. Prior to December 31 of each year, the department shall summarize all articulation complaints filed with the department and the decisions of the department with regard to those complaints.

D. If a student's articulation complaint regarding commonly numbered courses or courses contained in a meta-major or transfer module is upheld, the receiving institution shall reimburse the student the complete cost, including tuition, books and fees, of each course the student was required to repeat at the receiving institution.

History: Laws 1995, ch. 224, 5; 2005, ch. 272, 5; 2017, ch. 18, 4.



Section 21-1B-5.1 - Articulation complaint process; notification.

21-1B-5.1. Articulation complaint process; notification.

The receiving institution shall publish in the student handbook or otherwise notify transfer students of the complaint process to be followed in the event that a transfer module course is not accepted for credit. The notification shall include the remedy available to the student if the complaint is upheld.

History: Laws 2005, ch. 272, 6.



Section 21-1B-6 - Reporting.

21-1B-6. Reporting.

A. Prior to December 31 of each year, the department shall report to the legislative finance committee and the governor regarding the status of articulation programs and the transfer of students between institutions.

B. The report developed by the department shall include the statewide meta-major and transfer modules available, an analysis of the number of students transferring between New Mexico's higher education institutions, the graduation rates and time to earn degrees of transfer students at receiving institutions, the average number of credit hours earned by graduating transfer students compared to the average number of credit hours earned by graduates who originated at the institution and a summary of student complaints regarding articulation. The report shall include data and other information obtained on both a statewide and individual institution basis.

C. The report shall look at outcomes with regard to such factors as transfer rates, persistence rates after transfer and graduation rates.

D. The report shall identify each institution against which a meritorious complaint has been filed. The report shall summarize the recommendations of the department with regard to those complaints.

E. All institutions shall provide articulation information required by the department for the development of the annual report prior to September 30 of each year.

History: Laws 1995, ch. 224, 6; 2005, ch. 272, 7; 2017, ch. 18, 5.






Article 2 - Post-Secondary Educational Planning

Section 21-2-1 - Short title.

21-2-1. Short title.

Chapter 21, Article 2 NMSA 1978 may be cited as the "Post-Secondary Educational Planning Act".

History: 1953 Comp., 73-44-1, enacted by Laws 1973, ch. 233, 1; 1986, ch. 24, 7.



Section 21-2-2 - Definitions.

21-2-2. Definitions.

As used in the Post-Secondary Educational Planning Act:

A. "post-secondary education":

(1) means education, training or retraining for persons sixteen years of age or older who have graduated from secondary school or left elementary or secondary school without graduating from secondary school, which is designed to provide for such persons:

(a) adult basic education;

(b) high school equivalency education;

(c) prevocational education;

(d) vocational education;

(e) technical education;

(f) general academic education;

(g) undergraduate academic education leading to associate's and bachelor's degrees;

(h) graduate academic education leading to master's and doctor's degrees;

(i) undergraduate and graduate professional education leading to professional degrees;

(j) continuing education; or

(k) some combination of the above; and

(2) includes public, private, nonprofit and proprietary educational institutions and programs of the following types, among others:

(a) technical and vocational institutes;

(b) junior colleges;

(c) branch community colleges;

(d) colleges and universities;

(e) post-secondary military institutes;

(f) post-secondary vocational schools;

(g) adult vocational and prevocational manpower and training programs;

(h) programs designed to identify persons who can benefit from post-secondary education and to assist them in enrolling in appropriate programs; and

(i) programs providing guidance, counselling and placement services for persons in connection with their participation in post-secondary education; and

B. "state commission" means the state commission on post-secondary education.

History: 1953 Comp., 73-44-2, enacted by Laws 1973, ch. 233, 2.



Section 21-2-3 - State commission created; designated members; designation of supplementary members for specific functions.

21-2-3. State commission created; designated members; designation of supplementary members for specific functions.

There is created the "state commission on post-secondary education". The commission on higher education [higher education department] is designated the state commission. For the purposes of the Post-Secondary Educational Planning Act, the commission on higher education [higher education department], in functioning as the state commission, is charged with a concern for all types of post-secondary education and all types of educational institutions and programs as enumerated in Section 21-2-2 NMSA 1978. Whenever federal statutes and regulations so require, the state commission may request the governor to appoint, for specific functions relating to federally sponsored programs, supplementary members to the state commission, and members shall be appointed by the governor to fulfill those specific functions as requested. When sitting with the state commission, the supplementary members shall have, for purposes of the specific functions for which they were appointed, all the powers and perquisites of regular members of the state commission.

History: 1953 Comp., 73-44-3, enacted by Laws 1973, ch. 233, 3; 1986, ch. 24, 8.



Section 21-2-4 - State commission; appointment of committees and task forces.

21-2-4. State commission; appointment of committees and task forces.

The state commission may establish committees or task forces, not necessarily consisting of commission members, and may use existing agencies or organizations to make studies, conduct surveys, submit recommendations or otherwise contribute expertise from the post-secondary educational institutions, programs, interest groups and segments of the society most concerned with a particular aspect of the state commission's work.

History: 1953 Comp., 73-44-4, enacted by Laws 1973, ch. 233, 4.



Section 21-2-5 - Statewide planning.

21-2-5. Statewide planning.

The state commission shall carry out a continuing program of statewide planning for post-secondary education. Planning activities shall include:

A. assessment of present and projected needs for the various types of post-secondary education in all parts of the state;

B. assessment of existing capabilities and facilities for the provision of the various types of post-secondary education and the utilization of these capabilities and facilities;

C. analysis of the effectiveness and productivity of post-secondary educational programs and an identification of marginal programs and of unnecessary or excessive duplication of programs;

D. analysis of the most effective means of utilizing all existing institutions and programs to meet the present and projected needs for the various types of post-secondary education;

E. identification of cases where expansion or improvement of existing institutions and programs, contraction or elimination of existing institutions and programs, and establishment of new institutions and programs are needed in order to meet the present and projected needs for post-secondary education on a statewide basis in an effective and efficient manner;

F. identification of steps required to coordinate the activities of the various institutions and programs of post-secondary education in order that they will be most effective and efficient in meeting the statewide needs;

G. development of strategies for infusing occupational education and career education into the educational system at all levels on an equal basis with traditional academic education;

H. development of logical, consistent and equitable organizational and fiscal provisions for the operation of post-secondary education and for the effective utilization of federal, state and local funding available for such education;

I. the making of specific recommendations to the cognizant governing authorities of post-secondary educational institutions and programs, as to the steps necessary to adjust the operations of the particular institution or program in order that they will best serve a coordinated statewide system of post-secondary education meeting the statewide needs for post-secondary education;

J. the making of recommendations to appropriate state executive agencies and to the legislature regarding the legislation and the administrative actions necessary to implement a coordinated statewide system of post-secondary education;

K. the making of recommendations to the executive and to the legislature which provide consistent standards for determining the necessary appropriation from the state general fund to implement the planned system of post-secondary education. Such standards shall pertain to, but not necessarily be limited to:

(1) all income to the institution or to any connected corporation to the institution from any source whatsoever, except that gifts, donations, private endowments or other gratuities received by an institution shall not be used in any manner as a substitute for public funds;

(2) all balances whether fund balances or cash balances and the operational need for such balances;

(3) the consistent application of overhead income among institutions;

(4) full-time equivalent (FTE) student costs by level of instruction and subject area;

(5) an equitable distribution of funds to support research;

(6) expenditures and revenues necessary for operation of each auxiliary enterprise;

(7) the translation of institutional internal accounts to the board of educational finance budget forms;

(8) funding of intercollegiate athletics; and

(9) funding of institutional branches and other state vocational facilities; and

L. tuition equalization grants to students.

History: 1953 Comp., 73-44-5, enacted by Laws 1973, ch. 233, 5.



Section 21-2-5.1 - Funding formula.

21-2-5.1. Funding formula.

A. The commission on higher education [higher education department] shall develop a funding formula that will provide funding for each institution of higher education to accomplish its mission as determined by a statewide plan.

B. The commission on higher education [higher education department] may include factors in the funding formula, which when implemented will achieve the following:

(1) improve the quality of programs central to each institution's mission;

(2) develop and enhance programs that meet targeted post-secondary educational needs and the related needs of public schools;

(3) eliminate unnecessary, unproductive or duplicative programs;

(4) consider faculty salaries and benefits adjustment to a competitive level with similar institutions in similar states, when such compensation adjustments are supported by detailed analyses of faculty workloads and educational outcomes assessments, and nonteaching staff salaries and benefits at a competitive level with other similar public or private sector employment in the community in which the institution is situated;

(5) recognize additional costs incurred through increases in enrollment;

(6) provide for equipment and equipment maintenance and library acquisitions and operations since the development of the prior funding formula;

(7) fund off-campus courses and other nontraditional course delivery systems at a level sufficient to allow their development;

(8) provide incentives to institutions to pursue private or alternative funding sources;

(9) encourage the sharing of expertise, equipment and facilities and development of joint instructional programs, research and public service projects;

(10) implement uniform articulation agreements and facilitation of transfer of students between institutions;

(11) encourage energy conservation;

(12) require mechanisms to track expenditures to ensure greater accountability; and

(13) require each institution of higher education that offers distance learning and computer-based courses of study to provide accompanying electronic formats that are usable by an individual with a disability using assistive technology, and those formats shall be based on the American standard code for information interchange, hypertext markup language and extensible markup language.

History: 1978 Comp., 21-2-5.1, enacted by Laws 1988, ch. 164, 1; 1995, ch. 224, 19; 2003, ch. 162, 1.



Section 21-2-6 - Statewide planning; participating agencies and persons.

21-2-6. Statewide planning; participating agencies and persons.

A. The state commission in carrying out its planning activities for post-secondary education shall consult with and invite the active participation of:

(1) representatives of post-secondary educational institutions of the several types enumerated in Paragraph (2) of Subsection A of Section 21-2-2 NMSA 1978;

(2) the public education commission;

(3) the public education department;

(4) representatives of public and private elementary and secondary schools;

(5) the secretary of labor;

(6) the tourism department;

(7) the apprenticeship council;

(8) the economic development department;

(9) the state advisory council on vocational education;

(10) the secretary of finance and administration or the secretary's designee;

(11) persons familiar with the education needs of persons with a disability and persons disadvantaged by economic, racial or ethnic status;

(12) representatives of business, industry, organized labor and agriculture;

(13) the general public; and

(14) private in-state post-secondary institutions.

B. Whenever the planning activities carried out under the provisions of Section 21-2-5 NMSA 1978 are concerned with the types of post-secondary education enumerated in Subparagraphs (a) through (e) of Paragraph (1) of Subsection A of Section 21-2-2 NMSA 1978, the state commission shall directly involve the public education commission and the public education department in all planning activities.

History: 1953 Comp., 73-44-6, enacted by Laws 1978, ch. 54, 1; 1986, ch. 24, 9; 1991, ch. 21, 33; 2007, ch. 46, 8.



Section 21-2-7 - Annual report.

21-2-7. Annual report.

The state commission shall submit an annual report to the governor and the legislature prior to November 15 each year. Such report shall describe the planning activities undertaken, present data on the status of all types of post-secondary education and set forth all recommendations developed under Section 5 [21-2-5 NMSA 1978], Items I, J and K of the Post-Secondary Educational Planning Act. Prior to the final adoption of the annual report the state commission shall distribute a draft of the report to all institutions and programs of the types enumerated in Section 2A(2) [21-2-2A(2) NMSA 1978] and to representatives of all other interests enumerated in Section 6 [21-2-6 NMSA 1978] and shall then hold a hearing at which all such institutions, programs and interests may comment upon the draft report.

History: 1953 Comp., 73-44-7, enacted by Laws 1973, ch. 233, 7.



Section 21-2-8 - Designation of state commission as agency required for certain federal programs.

21-2-8. Designation of state commission as agency required for certain federal programs.

The state commission is designated the agency required under the provisions of Section 1202 of the Higher Education Act of 1965, as amended (P.L. 92-318, June 23, 1972). After July 1, 1973, the state commission shall be the successor agency to those agencies required and designated under Sections 105, 603 and 704 of the Higher Education Act of 1965, as amended (20 USCA Sections 1005, 1123 and 715). The state commission is designated the agency to administer any programs for the benefit of post-secondary education or post-secondary education students provided by acts of congress in the future and requiring a state-level agency for their administration, except as otherwise provided by law.

History: 1953 Comp., 73-44-8, enacted by Laws 1973, ch. 233, 8.



Section 21-2-9 - Designation of state agency required for certain federal occupational education programs.

21-2-9. Designation of state agency required for certain federal occupational education programs.

The state board of education is designated as the state agency required under the provisions of Section 1055(a) of the Higher Education Act of 1965, as amended (P.L. 92-318, June 23, 1972) and shall exercise all the powers and perform all the duties required of that state agency. In exercising such powers and performing such duties, the state board of education shall afford the state commission, on a regular basis, an opportunity to review and comment upon any policies, procedures, programs or allocation of resources prior to their final adoption.

History: 1953 Comp., 73-44-9, enacted by Laws 1973, ch. 233, 9.






Article 2A - College District Tax

Section 21-2A-1 - Short title.

21-2A-1. Short title.

Sections 21-2A-1 through 21-2A-10 NMSA 1978 may be cited as the "College District Tax Act".

History: Laws 1995, ch. 224, 7; 2013, ch. 37, 1.



Section 21-2A-2 - Definitions.

21-2A-2. Definitions.

As used in the College District Tax Act:

A. "board" means the governing board of the college district;

B. "college" means a two-year, public post-secondary educational institution organized pursuant to the provisions of the Community College Act, Chapter 21, Article 14 [13] NMSA 1978, the Technical and Vocational Institute Act, Chapter 21, Article 17 [16] NMSA 1978 or the Off-Campus Instruction Act [21-14A-1 through 21-14A-10 NMSA 1978]; and

C. "college district" means a district in which a college is located or is proposed to be located, the exterior boundaries of which are determined pursuant to the statutory provisions under which the college is organized.

History: Laws 1995, ch. 224, 8.



Section 21-2A-3 - Purpose.

21-2A-3. Purpose.

The purpose of the College District Tax Act is to provide a uniform procedure for the authorization, imposition and collection of tax levies for the operation of college districts and the issuance of college district general obligation and revenue bonds for capital improvements in a college district.

History: Laws 1995, ch. 224, 9.



Section 21-2A-4 - Application of act.

21-2A-4. Application of act.

The College District Tax Act applies to all educational institutions organized pursuant to the provisions of Chapter 21, Article 14 [13] NMSA 1978, the Community College Act, Chapter 21, Article 17 [16] NMSA 1978, the Technical and Vocational Institute Act [Chapter 21, Article 16 NMSA 1978] and the Off-Campus Instruction Act [21-14A-1 through 21-14A-10 NMSA 1978].

History: Laws 1995, ch. 224, 10.



Section 21-2A-5 - Special tax levy for college district operation.

21-2A-5. Special tax levy for college district operation.

A. In each college district, the board may call an election within the college district for the purpose of authorizing that board to levy taxes on all taxable property within the district to be used for current operations, maintenance and capital improvements of the college district. The taxes, if authorized as provided in the College District Tax Act, shall be in addition to the taxes authorized for the payment of general obligation bonds pursuant to the provisions of the College District Tax Act. This election shall be for the purpose of allowing the electors, as the term "electors" is used in Article 8, Section 2 of the constitution of New Mexico, to vote on whether to allow the levy and on a specific limitation not to exceed five dollars ($5.00) on each one thousand dollars ($1,000) of net taxable value, as that term is defined in the Property Tax Code [Chapter 7, Articles 35 through 38 NMSA 1978]. If approved by a majority of the electors voting on the issue, the board of county commissioners, at the direction of the board, shall levy the taxes in an amount certified by the commission on higher education [higher education department] as necessary to meet the annual budget approved by the commission on higher education [higher education department], but in no event shall the taxes levied exceed the rate limitation approved by the electors nor shall it exceed any lower maximum rate required by operation of the rate limitation provisions of Section 7-37-7.1 NMSA 1978 applied to the rate limitation approved by the electors.

B. Levies, assessments and collections and distributions authorized for college district financing shall be made at the same time and in the same manner as levies, assessments and collections and distributions for ad valorem taxes for school districts are made.

C. The board may call an election within the district for the purpose of authorizing the board to raise the levy to a rate not to exceed the maximum authorized in Subsection A of this section, lower the levy or abolish the continuing levy, upon the adoption of a resolution by a majority of the members of the board.

D. Alternatively, an election to raise or lower the rate limitation or to abolish the continuing levy shall be called by the board upon receipt by it of a valid petition. To be valid, the petition shall be signed by electors of the college district in a number equal to ten percent of the number of votes cast in the district for the office of governor at the last general election and shall state the question to be voted upon.

E. If the question to be voted on at an election called pursuant to Subsection D of this section fails, it shall not again be submitted to the voters within two years from the date of the election.

F. Any part of the rate authorized by the electors that is not imposed for reasons other than the rate limitation required by Section 7-37-7.1 NMSA 1978 may be authorized to be imposed by the board without calling an election.

History: Laws 1995, ch. 224, 11.



Section 21-2A-6 - College district general obligation bonds; interest; form; payment.

21-2A-6. College district general obligation bonds; interest; form; payment.

A. Any board, other than a board created pursuant to the provisions of the Off-Campus Instruction Act [21-14A-1 through 21-14A-10 NMSA 1978], may borrow money for the purpose of:

(1) erecting, furnishing, constructing, purchasing, remodeling and equipping buildings and utility facilities, exclusive of stadiums;

(2) making other real property improvements;

(3) purchasing grounds; and

(4) purchasing and installing computer hardware and software with a useful life equal to or exceeding the maturity of the bonds.

B. To carry out the purposes of the College District Tax Act, the board may issue negotiable general obligation bonds of the college district, if approved by the higher education department and then approved at an election by a majority of the qualified electors voting on the issue; provided, however, no bonds shall be issued that create a total bonded indebtedness in the college district in excess of three percent of the assessed valuation of the taxable property within the college district as shown in the preceding general assessment, which debt limitation is to be in excess of other existing debt limitations. Bonds shall be sold at a price that does not result in a net effective interest rate exceeding the maximum net effective interest rate permitted by the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978]. The bonds shall be sold at a public sale or may be sold at private sale to the state of New Mexico or the New Mexico finance authority at the price and upon such terms and conditions as the board and the state of New Mexico or the New Mexico finance authority may determine. The bonds may be in such denominations and registered and pay interest as the board determines.

C. The bonds shall be due and payable either annually or semiannually commencing not later than three years from their date. The bonds shall be issued for a term of not more than twenty years. The form and terms of the bonds, including provisions for their payment and optional or mandatory redemption, shall be as determined by the board. If the board so determines, the bonds may be redeemable prior to maturity upon payment of a premium not exceeding one percent of the principal of the bonds. The bonds shall be executed in the name of and on behalf of the college district, signed by the chair of the board, with the seal of the college district affixed to the bonds, and attested by the secretary of the board. The bonds may be executed and sealed in accordance with the provisions of the Uniform Facsimile Signature of Public Officials Act [6-9-1 through 6-9-6 NMSA 1978].

D. To provide for the payment of the interest and principal of the bonds issued and sold pursuant to the provisions of the College District Tax Act, upon approval of the bonds at an election by a majority of the qualified electors in the college district who voted on the issue, the board of county commissioners shall annually make and levy, during each year in which any bonds are outstanding, an ad valorem tax on all taxable property in the district in an amount sufficient to produce a sum equal to one year's interest on all bonds then outstanding, together with an amount sufficient to pay the principal on all bonds as they mature. This levy shall not exceed five mills; provided, however, that this five-mill limitation may be exceeded in any year in which the valuation of the property within the college district declines to a level lower than the valuation of the property in the year in which the bonds were issued. The taxes authorized by this subsection shall be levied, assessed and collected at the times and in the manner that ad valorem taxes for school districts are assessed, levied and collected, and it is the duty of all tax officials and authorities to cause taxes authorized by this subsection to be levied, assessed and collected.

E. The proceeds obtained from the issuance of the bonds shall not be diverted or expended for any purposes other than those provided in the College District Tax Act; provided that no building shall be built without prior approval of detailed plans by the higher education department; and further provided that the expenses incurred in the preparation and sale of the bonds may be paid out of the proceeds from the sale of the bonds.

F. Prior to the issuance and sale of bonds, the attorney general shall approve all bond transcripts and certify approval or rejection thereof in the same manner as is required by law for the approval of school bonds. Unless otherwise specifically provided, the provisions of the College District Tax Act for the issuance of bonds shall be deemed exclusive of the provisions of all other laws.

History: Laws 1995, ch. 224, 12; 2013, ch. 37, 2.



Section 21-2A-7 - Payment of general obligation bonds; bond provisions.

21-2A-7. Payment of general obligation bonds; bond provisions.

A. The principal of and interest on general obligation bonds authorized in the College District Tax Act to be issued, and any prior redemption premiums, shall be payable from the proceeds of general property taxes levied without limitation as to rate or amount, except for the limitation for general obligation bond issuances established in the College District Tax Act, and except to the extent other revenues are made available for that purpose. All bonds shall be the general obligations of the college district, and the full faith and credit of the college district shall be pledged for the payments of the bonds.

B. It may be provided in any proceedings authorizing any bonds under the College District Tax Act that the bond shall recite that it is issued under authority of the College District Tax Act. The recital shall conclusively impart full compliance with all of the provisions of the College District Tax Act, and all bonds issued containing the recital shall be incontestable for any cause whatsoever after their delivery for value.

C. All bonds issued by a college district shall be fully negotiable and constitute negotiable instruments within the meaning of and for all the purposes of the Uniform Commercial Code [Chapter 55 NMSA 1978] as that law is now or may hereafter be in force in this state. If lost or completely destroyed, any bond may be reissued in the form and tenor of the lost or destroyed bond upon the owner furnishing to the satisfaction of the board:

(1) proof of ownership;

(2) proof of loss or destruction;

(3) a surety bond in twice the face amount of the bond and coupons; and

(4) payment of the cost of preparing and issuing the new bond and coupons.

D. Notwithstanding any other provision of law, the board may in any proceedings authorizing bonds under the College District Tax Act provide for the initial issuance of one or more bonds, in this section called "bond", aggregating the amount of the entire issue, may make such provision for installment payments of the principal amount of any bond as it may consider desirable and may provide for the making of any bond payable to bearer or otherwise, registrable as to principal or as to both principal and interest and, where interest accruing on the bond is not represented by interest coupons, for the endorsing of payments of interest on the bond. The board may further make provisions in any such resolution for the manner and circumstances in and under which any bond may, at the request of the holder of the bond, be converted into bonds of smaller denominations, which bonds of smaller denominations may in turn be either coupon bonds or bonds registrable as to principal or principal and interest.

History: Laws 1995, ch. 224, 13.



Section 21-2A-8 - Refunding bonds; general obligation college district bonds.

21-2A-8. Refunding bonds; general obligation college district bonds.

The board of any college district may, with the approval of the commission on higher education [higher education department], issue bonds, to be denominated refunding bonds, for the purpose of refunding any of the general obligation bonded indebtedness of the college district. Whenever the board of any college district deems it expedient to issue refunding bonds, it shall adopt a resolution setting out the facts making the issuance of the refunding bonds necessary or advisable, the determination of such necessity or advisability by the board and the amount of refunding bonds that the board deems necessary and advisable to issue. The resolution shall fix the form of the bonds; the rate or rates of interest of the bonds, provided that the net effective interest rate of the bonds shall not exceed the maximum net effective interest rate permitted by the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978], as hereafter amended and supplemented; the date of the refunding bonds; the denominations of the refunding bonds; the maturity dates, the last of which shall not be more than twenty years from the date of the refunding bonds; and the place or places of payment within or without the state of both principal and interest. Refunding bonds when issued, except for bonds issued in book entry or similar form without the delivery of physical securities, shall be negotiable in form, shall bear the signature or the facsimile signature of the chairman of the board, with the seal of the college district affixed thereto, and shall be attested by the secretary of the board. All refunding bonds may be exchanged dollar for dollar for the bonds to be refunded or they may be sold as directed by the board, and the proceeds of the sale shall be applied only to the purpose for which the bonds were issued and the payment of any expenses incidental thereto.

History: Laws 1995, ch. 224, 14.



Section 21-2A-9 - College district revenue bonds; refunding bonds.

21-2A-9. College district revenue bonds; refunding bonds.

A. The board of any college district may issue revenue bonds for the purpose of constructing, purchasing, improving, remodeling, furnishing or equipping any necessary buildings, structures or facilities of the college district. The revenue bonds shall be payable from and secured by a lien on and pledge of all or any part of any of the revenues, income or receipts of the college district and its board, including without limitation any rentals, rates, charges, tuition and fees or other revenues other than ad valorem tax proceeds available to the college district and its board.

B. The revenue bonds shall be authorized by resolution of the board approved by majority vote of the board. The commission on higher education [higher education department] and the state board of finance shall approve the sale of the bonds.

C. The revenue bonds may be issued in one or more series and shall mature not more than thirty years from their date. The net effective interest rate of the bonds shall not exceed the net effective interest rate as permitted by the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978] in accordance with the terms and options of redemption authorized in the bond resolution adopted by the board.

D. The board:

(1) may pledge all or any part of its revenues, income or receipts from rentals, rates, charges, tuition and fees or other resources and revenues other than ad valorem tax proceeds for the payment of the bonds, including the payment of principal, interest and any other amounts required or permitted in connection with the bonds in accordance with the bond resolution;

(2) shall fix and collect those pledged rentals, rates, charges, tuition and fees in amounts that shall be at least sufficient, together with other pledged resources, to provide for all payments of principal, interest and any other amounts required in connection with the bonds; to provide for the payment of expenses in connection with the bonds; and, to the extent required by the resolution authorizing the issuance of the bonds, to provide for the payment of operation, maintenance and other expenses in connection with the property, buildings, structures, activities, services, operations or other facilities of the college district; and

(3) may establish and enforce parietal rules for students and others and enter into agreements regarding occupancy, use and availability of facilities and the amounts and collection of pledged revenues, income, receipts, rentals, rates, tuition and fees or other resources, to assure that all required payments and deposits shall be made pursuant to the bond resolution.

E. Fees for the use by or availability to the students of all or any property, buildings, structures, activities, services, operations or other facilities of the college district may be pledged to the payment of the bonds and shall be fixed and collected from all or any designated part of the students enrolled in the colleges of the college district in the amounts and in the manner determined and provided by the board in the resolution authorizing the issuance of the bonds. Such fees:

(1) may be collected in the full amounts required or permitted under this section, without regard to actual use, availability or existence of any facility, commencing at any time designated by the board;

(2) may be fixed and collected for the use or availability of any specifically described property, buildings, structures, activities, services, operations or other facilities or may be fixed and collected as general fees for the general use or availability of the colleges of the college district; and

(3) whether fixed and collected as specific or general fees, may be pledged to the payment of any issue or series of bonds issued by the board, in the full amounts required or permitted under this section, in addition to and regardless of the existence of any other specific or general fees at the colleges of the college district; provided that the board may restrict its power to pledge such additional specific or general fees in any manner that may be provided in any resolution authorizing the issuance of bonds, and provided further that no such additional specific fees shall be pledged if prohibited by any resolution that authorized the issuance of the bonds that are outstanding at the time of such pledge.

F. A board of a college district may by bond resolution provide for the issuance of refunding bonds to refund any outstanding bonds issued under the College District Tax Act, together with redemption premiums, if any, and interest accrued or to accrue on such bonds. Provisions governing the issuance and sale of bonds under the College District Tax Act govern the issuance and sale of refunding bonds insofar as applicable. Refunding bonds may be exchanged for the outstanding bonds or may be sold and the proceeds used to retire the outstanding bonds. Pending the application of the proceeds of any such refunding bonds with any other available funds to the payment of principal, interest and any redemption premiums on the bonds being refunded, and if so provided or permitted in the bond resolution of the board authorizing the issuance of such refunding bonds to the payment of any interest on such refunding bonds and any expenses incurred in connection with such refunding, such proceeds may be placed in escrow and invested in securities that are unconditionally guaranteed by the United States and that shall mature or that shall be subject to redemption by the holders of the bonds, at the option of the bondholders, not later than the respective dates when the proceeds together with the interest accruing on the bonds will be required for the purposes intended.

History: Laws 1995, ch. 224, 15.



Section 21-2A-10 - Procedure for election.

21-2A-10. Procedure for election.

A. In all elections held under the College District Tax Act, the board shall issue a resolution calling for an election. The resolution shall be filed with each county clerk in the college district. The board shall publish the resolution in a newspaper of general circulation in the college district at least once a week for three consecutive weeks, the last insertion to be not less than thirty days prior to the proposed election.

B. All elections held under the College District Tax Act shall be conducted and canvassed in the same manner as municipal school elections, unless otherwise specifically provided in the College District Tax Act.

C. Any person or corporation may institute, in the district court of any county in which the college district affected lies, an action or suit to contest the validity of any proceedings held under the College District Tax Act, but no such suit or action shall be maintained unless it is instituted within ten days after the issuance by the proper official of a certificate or notification of the results of the election.

History: Laws 1995, ch. 224, 16.



Section 21-2A-11 - Extended learning programs; purpose; commission on higher education higher education department responsibilities; reporting.

21-2A-11. Extended learning programs; purpose; commission on higher education [higher education department] responsibilities; reporting.

A. The commission on higher education [higher education department] shall coordinate the role and participation of public post-secondary higher education institutions in the development and operation of extended learning programs. Extended learning programs shall be established to ensure equitable student access to educational opportunities throughout the state. The commission [department] shall work to ensure access, efficiency, coordination and accountability in the development and operation of the extended learning programs.

B. In coordinating the development and operation of extended learning programs, the commission on higher education [higher education department] shall make awards from the extended learning fund for the purpose of establishing pilot extended learning programs. Pilot programs shall focus on the creation and operation of community-based extended learning centers, the development of regional resources and the expanded use of technology in instruction.

C. Annually, prior to October 1, the commission on higher education [higher education department] shall report to the legislature and the governor on the status of extended learning programs and make recommendations on the funding level for such projects for the upcoming year.

History: Laws 1995, ch. 224, 17.



Section 21-2A-12 - Extended learning fund created; distribution of fund.

21-2A-12. Extended learning fund created; distribution of fund.

The "extended learning fund" is created in the state treasury. Money in the fund is appropriated to the commission on higher education [higher education department] for the purpose of making awards to public schools and public post-secondary institutions for the purpose of developing and operating extended learning programs throughout the state. The commission [department] shall establish by regulation a procedure for application and award of money in the fund. Disbursements of the fund shall be made by warrant of the department of finance and administration pursuant to vouchers signed by the executive director [secretary] of the commission on higher education [higher education department]. Any unexpended or unencumbered balances remaining in the fund at the end of any fiscal year shall not revert but shall remain to the credit of the fund.

History: Laws 1995, ch. 224, 18.






Article 3 - Certain State Post-Secondary Schools

Section 21-3-1 - Names of Las Vegas and Silver City schools.

21-3-1. [Names of Las Vegas and Silver City schools.]

The state educational institution at Las Vegas, shall be known by the name and title of the New Mexico normal university [New Mexico highlands university]; and the state educational institution at Silver City, shall be known by the name and title of the New Mexico normal school [western New Mexico university].

History: Laws 1893, ch. 19, 1; C.L. 1897, 3650; Laws 1899, ch. 18, 1; Code 1915, 4974; C.S. 1929, 120-1901; 1941 Comp., 55-2101; 1953 Comp., 73-22-1.



Section 21-3-2 - Use of name "New Mexico highlands university" authorized.

21-3-2. [Use of name "New Mexico highlands university" authorized.]

That except for financial transactions the use of the name New Mexico highlands university is hereby permitted in lieu of New Mexico normal university, for common convenience.

History: Laws 1941, ch. 130, 1; 1941 Comp., 55-2102; 1953 Comp., 73-22-2.



Section 21-3-3 - Use of name "western New Mexico university" authorized; exceptions.

21-3-3. Use of name "western New Mexico university" authorized; exceptions.

For all purposes excepting suits, state lands, funds and appropriations the name "western New Mexico university" is hereby authorized for use in lieu of the name New Mexico western college.

History: Laws 1923, ch. 22, 1; C.S. 1929, 120-1902; 1941 Comp., 55-2103; 1953 Comp., 73-22-3; Laws 1963, ch. 3, 1.



Section 21-3-4 - Boards of regents; appointment and qualifications of members; corporate powers.

21-3-4. [Boards of regents; appointment and qualifications of members; corporate powers.]

Said normal schools [universities] shall each be controlled and managed by a board of regents consisting of five members to be appointed by the governor, by and with the advice and consent of the senate for a term of four years, and not more than three of whom shall belong to the same political party at the time of their appointment. The members of such board shall be qualified electors of the state and owners of real estate therein. Each such board shall constitute a body politic and corporate, and shall have power to sue and be sued, to contract and be contracted with, and the title to all property belonging to each such normal school shall be vested in the respective corporate bodies and their successors.

History: Laws 1893, ch. 19, 3; C.L. 1897, 3652; Code 1915, 4975; C.S. 1929, 120-1905; 1941 Comp., 55-2104; 1953 Comp., 73-22-4.



Section 21-3-5 - Election of officers; bond of secretary-treasurer.

21-3-5. [Election of officers; bond of secretary-treasurer.]

Each of such boards shall annually elect one member thereof as president and another member as secretary and treasurer, and such officers shall hold their offices until their successors shall be elected and qualified. The secretary and treasurer shall execute his bond to the state of New Mexico for not less than twenty thousand dollars [($20,000)], with at least two freehold sureties, residents of the state, which shall be conditioned for the faithful performance of the duties of such secretary and treasurer, and shall be approved by the governor and filed in the office of the secretary of state.

History: Laws 1893, ch. 19, 4; C.L. 1897, 3653; Code 1915, 4976; C.S. 1929, 120-1906; 1941 Comp., 55-2105; 1953 Comp., 73-22-5.



Section 21-3-6 - Meeting of boards of regents; quorum.

21-3-6. [Meeting of boards of regents; quorum.]

Each of said boards of regents shall hold at least four meetings during each year at their respective normal schools [universities] for the purpose of discharging their duties, the time of such meetings to be fixed by such board, and the president of such board may call special meetings thereof when in his judgment the business of such schools demands the same. Three members of such boards shall constitute a quorum for the transaction of business.

History: Laws 1893, ch. 19, 5; C.L. 1897, 3654; Code 1915, 4977; C.S. 1929, 120-1907; 1941 Comp., 55-2106; 1953 Comp., 73-22-6.



Section 21-3-7 - Powers of boards of regents; employment of superintendent or principal and teachers; courses of study; admission; nonresident tuition.

21-3-7. [Powers of boards of regents; employment of superintendent or principal and teachers; courses of study; admission; nonresident tuition.]

Said boards of regents shall have full and complete power and control over their respective normal schools [universities]. Each board shall employ a superintendent or principal for such school who shall have the supervision and control of the school under such rules and regulations as may be provided by such board. Such board shall determine and provide as to what branches of learning shall be taught in such school and the classification and order of the same, and shall also direct the number of teachers that shall be employed, and shall determine the compensation to be paid to the superintendent and teachers. Such board shall also prescribe upon what terms and conditions pupils shall be admitted to such school, but no pupils shall be admitted who are not residents of this state, except on payment of a tuition fee to be prescribed by the board of regents for each term.

History: Laws 1893, ch. 19, 6; C.L. 1897, 3655; Laws 1899, ch. 18, 4; Code 1915, 4978; C.S. 1929, 120-1908; 1941 Comp., 55-2107; 1953 Comp., 73-22-7.



Section 21-3-8 - Duties of board officers.

21-3-8. [Duties of board officers.]

The president of each board shall preside at all meetings thereof and shall sign the proceedings of the same, and shall sign all orders directed by the board to be drawn upon the treasurer thereof for the payment of money. In the absence of the president at any meeting of the board, the members present shall elect a president pro tem. The secretary of the board shall have charge of the records, books and papers belonging to such board, and shall keep a record of the proceedings of such board and shall issue and attest all orders directed by the board to be drawn upon the treasurer of the same for the payment of money. Such secretary, as treasurer, shall have the care and custody of all moneys belonging to such school, and he shall pay out the same only upon orders drawn upon him by direction of the board of regents and signed by the president thereof; and at each regular meeting of such board such treasurer shall submit to the same a statement showing a full account of the condition of financial affairs of such school.

History: Laws 1893, ch. 19, 7; C.L. 1897, 3656; Code 1915, 4979; C.S. 1929, 120-1909; 1941 Comp., 55-2108; 1953 Comp., 73-22-8.



Section 21-3-9 - New Mexico highlands university; school of manual training; kindergarten training school.

21-3-9. [New Mexico highlands university; school of manual training; kindergarten training school.]

There are hereby established as branches or departments of said New Mexico normal university [New Mexico highlands university], to be carried on at Las Vegas, a school of manual training for the state of New Mexico, the object of which shall be to instruct pupils, and to train and qualify teachers to teach the use of hands and tools in the various useful arts of practical value to the people of the state; and also a kindergarten training school to qualify teachers of the state to use that system of teaching in the primary schools.

History: Laws 1899, ch. 18, 2; Code 1915, 4982; C.S. 1929, 120-1914; 1941 Comp., 55-2111; 1953 Comp., 73-22-11.



Section 21-3-10 - New Mexico highlands university to be nonsectarian.

21-3-10. [New Mexico highlands university to be nonsectarian.]

Said institution shall be forever strictly nonsectarian in its character and management, and no creed or system of religion shall be taught, practiced or exercised in it.

History: Laws 1899, ch. 18, 3; Code 1915, 4983; C.S. 1929, 120-1915; 1941 Comp., 55-2112; 1953 Comp., 73-22-12.



Section 21-3-11 - Acquisition of land for New Mexico highlands university.

21-3-11. [Acquisition of land for New Mexico highlands university.]

That the board of regents of the New Mexico normal university [New Mexico highlands university] is hereby given the right and authority to acquire by purchase or donation any and all land which may be necessary for campus and building site purposes.

History: Laws 1927, ch. 60, 1; C.S. 1929, 120-1911; 1941 Comp., 55-2113; 1953 Comp., 73-22-13.



Section 21-3-12 - Right of eminent domain by New Mexico highlands university regents unaffected.

21-3-12. [Right of eminent domain by New Mexico highlands university regents unaffected.]

That the provisions of the foregoing section [21-3-11 NMSA 1978] shall in no way change, alter or amend the right given the board of regents of the New Mexico normal university [New Mexico highlands university] to condemn land for university purposes as is now provided by the laws of the state of New Mexico.

History: Laws 1927, ch. 60, 2; C.S. 1929, 120-1912; 1941 Comp., 55-2114; 1953 Comp., 73-22-14.



Section 21-3-13 - Borrowing by New Mexico highlands university for building, land acquisition or bond retirement purposes.

21-3-13. [Borrowing by New Mexico highlands university for building, land acquisition or bond retirement purposes.]

That for the purpose of erecting, altering, improving, furnishing and equipping any necessary buildings or structures at the New Mexico normal university [New Mexico highlands university], or acquiring any necessary land for the use of said institution, or for retiring the whole or any part of any series bonds, previously issued by said institution under the provisions of law or for any or all of such purposes, the board of regents or directors of the New Mexico normal university [New Mexico highlands university] is hereby authorized to borrow money for such purposes in conformity with the terms of this act [21-3-13 through 21-3-28 NMSA 1978].

History: Laws 1941, ch. 208, 1; 1941 Comp., 55-2115; 1953 Comp., 73-22-15.



Section 21-3-14 - Resolution of New Mexico highlands university regents.

21-3-14. [Resolution of New Mexico highlands university regents.]

That whenever the said board of regents of the New Mexico normal university [New Mexico highlands university], by the affirmative vote of a majority of its members, duly entered in the minutes of said board, shall by resolution determine that it is necessary to erect, alter, improve, furnish or equip any building or buildings, structure or structures at said university, or acquire any land for use thereof, or to retire the whole or any part of any series of bonds previously issued in conformity with law or for any or all of said purposes, said board is hereby empowered and authorized to issue and sell, subject to the terms of this act [21-3-13, 21-3-14, 21-3-16 through 21-3-28 NMSA 1978], building and improvement bonds of said New Mexico normal university [New Mexico highlands university].

History: Laws 1941, ch. 208, 2; 1941 Comp., 55-2116; 1953 Comp., 73-22-16.



Section 21-3-15 - Bonds; form; conditions.

21-3-15. Bonds; form; conditions.

Bonds issued pursuant to Chapter 21, Article 3 NMSA 1978 shall be in such form and denominations as the board determines, due and payable not later than fifty years from date of issue. The bonds shall be payable in consecutive order commencing not later than two years from date of issue.

History: 1978 Comp., 21-3-15, enacted by Laws 1983, ch. 265, 37.



Section 21-3-16 - Sale of New Mexico highlands university bonds; purchase by state treasurer; acceptance by public officials.

21-3-16. [Sale of New Mexico highlands university bonds; purchase by state treasurer; acceptance by public officials.]

That said bonds may be sold at public or private sale, in the discretion of the board of regents, provided, however, that no sale shall be made for less than the par value of the bonds, plus accrued interest from the last preceding interest date to the date of delivery of said bonds. Before delivery of the bonds to the purchaser all matured interest coupons shall be detached and cancelled. The state treasurer may, with the approval of the state board of finance and other officials whose approval may be required by law for the investment of public funds, purchase such bonds at par and accrued interest to date of delivery of such investment. Such bonds shall be accepted at their par value by all public officials in this state as security for the repayment of all deposits of public monies of this state, or of any county, municipality or public institution thereof, and as security for the faithful performance of any obligations or duty to guarantee the performance of which such officials are now authorized by law to accept a deposit of the bonds of this state or of the United States of America.

History: Laws 1941, ch. 208, 4; 1941 Comp., 55-2118; 1953 Comp., 73-22-18.



Section 21-3-17 - Disposition of proceeds of New Mexico highlands university bonds; building and improvement fund; interest and retirement fund; disbursement; sale expenses.

21-3-17. [Disposition of proceeds of New Mexico highlands university bonds; building and improvement fund; interest and retirement fund; disbursement; sale expenses.]

That the proceeds from the sale of said bonds shall be paid to the secretary and treasurer of the board of regents issuing same, and shall by such secretary and treasurer be placed in a separate fund to be known as "building and improvement fund" to be used and paid out only for the specific purposes in this act [21-3-13, 21-3-14, 21-3-16 through 21-3-28 NMSA 1978] enumerated upon order of the board, or checks signed by the president of the board of regents and by the secretary and treasurer thereof, except such portion thereof as may have been received on account of accrued interest on said bonds to date of delivery, which amount shall be placed in the "interest and retirement fund" for the liquidation of said bonds as hereinafter provided. The cost of preparing, advertising and selling said bonds, including any necessary expense for legal services thereon, shall be paid out of the proceeds of the sale of said bonds.

History: Laws 1941, ch. 208, 5; 1941 Comp., 55-2119; 1953 Comp., 73-22-19.



Section 21-3-18 - Creation of interest and retirement fund by New Mexico highlands university regents; deposits.

21-3-18. [Creation of interest and retirement fund by New Mexico highlands university regents; deposits.]

That the board of regents issuing said bonds, shall, at the time of issuing said bonds, establish for the payment of the principal and interest thereof a fund to be known as "interest and retirement fund" into which fund said board shall immediately place a sum not less than the amount necessary to pay the interest and maturing principal of said bonds for the ensuing twelve months, and annually thereafter shall continue to place in said fund a sufficient amount to pay principal and interest maturing in the succeeding twelve months.

History: Laws 1941, ch. 208, 6; 1941 Comp., 55-2120; 1953 Comp., 73-22-20.



Section 21-3-19 - Protection of interest and retirement fund of New Mexico highlands university.

21-3-19. [Protection of interest and retirement fund of New Mexico highlands university.]

That for the faithful and prompt payment of all interest and principal of said bonds as and when the same shall mature according to the tenor thereof, the issue thereof shall constitute an irrevocable pledge by said board of so much of each year's income from the permanent funds of such New Mexico normal university [New Mexico highlands university], so issuing bonds hereunder, in the hands of the treasurer, as shall be needed to provide the "interest and retirement fund" herein mentioned, for the ensuing year, and at all times fully and faithfully to keep the same in not less than the amount necessary to pay the interest and principal maturing as aforesaid; and in addition thereto the issue of said bonds shall constitute an irrevocable pledge by said board of so much of each year's income from the income and current fund derived from the lease of such of said institution's lands as remain unsold, as may be necessary to fully protect the "interest and retirement fund" for the ensuing year, and keep the same at all times in proper amount as herein provided.

History: Laws 1941, ch. 208, 7; 1941 Comp., 55-2121; 1953 Comp., 73-22-21.



Section 21-3-20 - Income of permanent land funds of New Mexico highlands university pledged.

21-3-20. [Income of permanent land funds of New Mexico highlands university pledged.]

That from and after the passage and approval of this act [21-3-13, 21-3-14, 21-3-16 through 21-3-28 NMSA 1978], all permanent funds thereafter derived from the sale or disposition of the lands held in trust for New Mexico normal university [New Mexico highlands university] shall be invested in the same manner as other permanent funds of the state of New Mexico are authorized to be invested, the income from which shall likewise form a part of the pledged income for the payment of principal and interest of bonds issued by the board of regents of the New Mexico normal university [New Mexico highlands university] under the provisions of this act.

History: Laws 1941, ch. 208, 8; 1941 Comp., 55-2122; 1953 Comp., 73-22-22.



Section 21-3-21 - Interest payments for New Mexico highlands university bonds.

21-3-21. [Interest payments for New Mexico highlands university bonds.]

That it shall be the duty of the secretary and treasurer of the board of regents of the New Mexico normal university [New Mexico highlands university], where bonds have been issued hereunder, to forward to the bank at which said bonds are payable, prior to the date on which any coupons or any principal amount of any of said bonds shall mature, out of the "interest and retirement fund," a sufficient sum of money to meet said coupons and maturing bonds as the same become due, plus any service charge which said bank shall be entitled to receive for its services.

History: Laws 1941, ch. 208, 9; 1941 Comp., 55-2123; 1953 Comp., 73-22-23.



Section 21-3-22 - Payments to New Mexico highlands university interest and retirement fund by state treasurer.

21-3-22. [Payments to New Mexico highlands university interest and retirement fund by state treasurer.]

That it is hereby made the duty of the state treasurer of the state of New Mexico, upon receiving written notice from the secretary and treasurer of the board of regents of the New Mexico normal university [New Mexico highlands university] that such board has issued bonds as herein provided, forthwith to forward and pay over to the secretary and treasurer of such board out of the income from the permanent funds of such institution, a sum sufficient to make and establish the interest and retirement fund, as herein provided, and annually thereafter to pay over a sufficient amount for said purpose, to the end that said interest and retirement fund shall at all times be kept in the proper amount. In the event there should not be sufficient undistributed income from permanent funds of such institution, then said state treasurer shall use so much of the income and current fund of such institution in his hands as shall be necessary to establish and at all times maintain said interest and retirement fund.

History: Laws 1941, ch. 208, 10; 1941 Comp., 55-2124; 1953 Comp., 73-22-24.



Section 21-3-23 - Series of New Mexico highlands university bonds; restrictions.

21-3-23. [Series of New Mexico highlands university bonds; restrictions.]

That in the event the board of regents of the New Mexico normal university [New Mexico highlands university] should find it advisable to issue bonds under this act [21-3-13, 21-3-14, 21-3-16 through 21-3-28 NMSA 1978] in more than one series, or at different times, for any or all of the purposes aforesaid, then each series of said bonds shall be designated by the letter "A," "B" or in some other designation, to the end that each series shall be kept separate, and all of the requirements of this act shall apply to and be faithfully followed, done and carried out as to each of said series; provided, however, that the board of regents of the New Mexico normal university [New Mexico highlands university] shall have no power to issue bonds hereunder, the aggregate interest and principal requirements for which, for any year, together with the aggregate principal and interest requirements for all outstanding bonds of such board for such year, shall exceed the amount of the income from the permanent funds and from the aforesaid income and current fund of said New Mexico normal university [New Mexico highlands university], received by the state treasurer for the fiscal year next preceding the fiscal year in which any bonds of such New Mexico normal university [New Mexico highlands university] are authorized to be issued by resolution of the board of regents.

History: Laws 1941, ch. 208, 11; 1941 Comp., 55-2125; 1953 Comp., 73-22-25.



Section 21-3-24 - Tax exemption of New Mexico highlands university bonds.

21-3-24. [Tax exemption of New Mexico highlands university bonds.]

That bonds issued under the provisions of this act [21-3-13, 21-3-14, 21-3-16 through 21-3-28 NMSA 1978], and the income thereupon being for the sole purposes specified in Section 1 [21-3-13 NMSA 1978] hereof, shall forever be and remain free and exempt from taxation by the state of New Mexico or any subdivision thereof.

History: Laws 1941, ch. 208, 12; 1941 Comp., 55-2126; 1953 Comp., 73-22-26.



Section 21-3-25 - Restrictions on use of New Mexico highlands university bond proceeds.

21-3-25. [Restrictions on use of New Mexico highlands university bond proceeds.]

That none of the funds derived from the sale of bonds issued under the provisions of this act [21-3-13, 21-3-14, 21-3-16 through 21-3-28 NMSA 1978], except so much thereof as shall be necessary to defray the costs of the issuance thereof and the accrued interest from the date thereof to the time of delivery, shall ever be used or expended for any purpose other than those for which authority to issue the same by this act is given.

History: Laws 1941, ch. 208, 13; 1941 Comp., 55-2127; 1953 Comp., 73-22-27.



Section 21-3-26 - State board of finance approval of New Mexico highlands university bonds.

21-3-26. [State board of finance approval of New Mexico highlands university bonds.]

That no bonds shall be finally issued and sold under the provisions of this act [21-3-13, 21-3-14, 21-3-16 through 21-3-28 NMSA 1978] until the approval of such issue shall have been had by the majority vote of the state board of finance in a regular or called meeting.

History: Laws 1941, ch. 208, 14; 1941 Comp., 55-2128; 1953 Comp., 73-22-28.



Section 21-3-27 - Lien of New Mexico highlands university bonds.

21-3-27. [Lien of New Mexico highlands university bonds.]

All bonds of the same issue under this act [21-3-13, 21-3-14, 21-3-16 through 21-3-28 NMSA 1978] shall have a prior and paramount lien upon the income from the permanent funds and upon the income and current fund of the institution by which said bonds were issued, under and ahead of all bonds of any series secured by a pledge of said income, and said fund which may be subsequently authorized and over and ahead of all other claims or obligations of any nature against said income and said fund subsequently arising or subsequently incurred. All bonds of the [same] payment series issued under this act shall be equally and ratably secured without priority by reason of number, date of bonds, sale, execution or delivery, by a lien on said income and said fund in accordance with this act.

History: Laws 1941, ch. 208, 15; 1941 Comp., 55-2129; 1953 Comp., 73-22-29.



Section 21-3-28 - Refunding bonds issued by New Mexico highlands university.

21-3-28. [Refunding bonds issued by New Mexico highlands university.]

That where bonds heretofore issued by New Mexico normal university [New Mexico highlands university] are held by the state treasurer and which were purchased with the permanent funds of such institution and held for its account, and which by their terms are not now subject to call for the retirement or refunding, the board of regents of New Mexico normal university [New Mexico highlands university], with the approval of the state finance board, may refund such bonds under the provisions of this act [21-3-13, 21-3-14, 21-3-16 through 21-3-28 NMSA 1978] by the issuance of refunding bonds for such time and at a rate of interest not exceeding the interest provided in the original issue as may be determined by such board of regents.

History: Laws 1941, ch. 208, 16; 1941 Comp., 55-2130; 1953 Comp., 73-22-30.



Section 21-3-29 - Eastern New Mexico university; establishment.

21-3-29. [Eastern New Mexico university; establishment.]

Pursuant to Section 12 of Article XII of the constitution of New Mexico, there is hereby created, located and established at Portales, Roosevelt county, New Mexico, the institution of learning to be known as the eastern New Mexico normal school [eastern New Mexico university]; said normal school shall be entitled to all of the benefits accruing from the provision of the constitution aforesaid, and shall be the normal school which the legislature is required to locate and establish in one of the following counties: Union, Quay, Curry, Roosevelt, Chaves or Eddy.

History: Laws 1927, ch. 9, 1; C.S. 1929, 120-1903; 1941 Comp., 55-2134; 1953 Comp., 73-22-35.



Section 21-3-30 - Board of regents of eastern New Mexico university; appointment, qualifications and terms of members; powers.

21-3-30. [Board of regents of eastern New Mexico university; appointment, qualifications and terms of members; powers.]

The governor is hereby authorized and empowered to appoint a board of regents for the eastern New Mexico normal school [eastern New Mexico university] at Portales, New Mexico, by and with the advice and consent of the senate, consisting of five members, no more than three of whom shall be of the same political party, at the time of their appointment, and not more than three of whom shall be appointed for a longer term than two years, and the remainder for four years, after which such appointments shall be for four years; and provided that should the senate not be in session when such appointment is made, such appointees shall hold their office until the convening of the senate, and if confirmed for the period of their appointment. Such board shall have the general powers now conferred on boards of regents of the other normal schools of this state; including the power to acquire by donations, the title to the necessary lands for building site and campus, and the acceptance of such other donations as may be available; and provided further, that such board can incur no indebtedness whatever.

History: Laws 1927, ch. 79, 1; C.S. 1929, 120-1904; 1941 Comp., 55-2135; 1953 Comp., 73-22-36.



Section 21-3-31 - Use of name "eastern New Mexico university" authorized; exceptions.

21-3-31. [Use of name "eastern New Mexico university" authorized; exceptions.]

For all purposes excepting suits, state lands, funds and appropriations the name "eastern New Mexico university" is hereby authorized for use in lieu of the name eastern New Mexico normal school.

History: 1953 Comp., 73-22-37, enacted by Laws 1955, ch. 38, 1.






Article 4 - Northern New Mexico State School

Section 21-4-1 - Management and control of northern New Mexico college.

21-4-1. Management and control of northern New Mexico college.

The management and control of the northern New Mexico state school at El Rito, also known as northern New Mexico college, and the appointment, qualification, powers and duties of its board of regents shall be the same as provided in Article 12, Section 13 of the constitution of New Mexico for the other state educational institutions mentioned in Article 12, Section 11 of the constitution of New Mexico.

History: Laws 1909, ch. 97, 2; Code 1915, 4986; C.S. 1929, 120-1918; 1941 Comp., 55-2132; 1953 Comp., 73-22-32; Laws 1955, ch. 115, 1; 2005, ch. 304, 1; 2005, ch. 308, 1.



Section 21-4-2 - Use of name "northern New Mexico college" for common convenience.

21-4-2. Use of name "northern New Mexico college" for common convenience.

Except for financial transactions, the use of the name northern New Mexico college is hereby permitted in lieu of northern New Mexico state school, for common convenience.

History: 1941 Comp., 55-2132a, enacted by Laws 1947, ch. 97, 1; 1953 Comp., 73-22-33; Laws 1955, ch. 115, 2; 2005, ch. 304, 2; 2005, ch. 308, 2.



Section 21-4-3 - Northern New Mexico college; purpose of instruction; academic courses; boarding of students.

21-4-3. Northern New Mexico college; purpose of instruction; academic courses; boarding of students.

A. The courses of instruction at northern New Mexico college shall:

(1) meet the needs of young people of New Mexico who cannot be served adequately by the local public schools in their home communities;

(2) prepare technical and trade students for occupations and vocations that are useful and necessary in the economy of New Mexico; and

(3) provide academic, technical and vocational instruction beyond the high school level and accredited college level academic instruction.

B. The board of regents of northern New Mexico college may provide quarters for the boarding of resident students.

C. Nothing in this section shall preclude the university of New Mexico from continuing to provide upper college level and graduate courses in any areas in which such courses were being offered prior to January 1, 1977.

D. The board of regents of northern New Mexico college may develop, implement and seek accreditation for a baccalaureate degree program in teacher education.

History: Laws 1909, ch. 97, 3; Code 1915, 4987; C.S. 1929, 120-1919; 1941 Comp., 55-2133; 1953 Comp., 73-22-34; Laws 1955, ch. 115, 3; 1961, ch. 117, 1; 1963, ch. 77, 1; 1977, ch. 203, 1; 2004, ch. 84, 1; 2005, ch. 304, 1; 2005, ch. 308, 1.



Section 21-4-4 - Establishment of a solar energy research park and academy.

21-4-4. Establishment of a solar energy research park and academy.

A. There is established at northern New Mexico state school a "solar energy research park and academy" to conduct applied research on solar energy storage devices, on photovoltaic technology, on solar thermal and concentrated solar technologies and on other alternative renewable energy sources. Northern New Mexico state school shall collaborate with Los Alamos national laboratory to develop technology transfer applications related to solar energy.

B. In addition to the research park, the academy shall provide new academic programs, including three levels of engineering degrees: associate of science, bachelor of science and master of science in mechanical engineering with a major in solar energy.

History: Laws 2008, ch. 52, 1.






Article 5 - New Mexico School for the Blind and Visually Impaired

Section 21-5-1 - Purpose of school for the blind New Mexico school for the blind and visually impaired; power to acquire land.

21-5-1. Purpose of school for the blind [New Mexico school for the blind and visually impaired]; power to acquire land.

The New Mexico school for the blind [New Mexico school for the blind and visually impaired] is intended and meant for the proper formal education of the blind of the state, and for the furtherance of such purpose to acquire land by purchase, gift or otherwise.

History: Laws 1903, ch. 2, 8; 1907, ch. 4, 1; Code 1915, 5105; C.S. 1929, 130-407; 1941 Comp., 55-2201; Laws 1947, ch. 183, 1; 1953 Comp., 73-23-1; Laws 1971, ch. 324, 6.



Section 21-5-2 - Management of New Mexico school for the visually handicapped New Mexico school for the blind and visually impaired; corporate powers.

21-5-2. Management of New Mexico school for the visually handicapped [New Mexico school for the blind and visually impaired]; corporate powers.

A. The management and control of the New Mexico school for the visually handicapped [New Mexico school for the blind and visually impaired], the care and preservation of all property of which it shall become possessed, the erection and construction of all buildings necessary for its use and the disbursement and expenditure of all money appropriated by the state or that shall otherwise come into the school's possession shall be vested in a board of five regents, at least one of whom shall be visually handicapped and at least one other of whom shall be the parent of a visually handicapped child.

B. The regents and their successors in office shall constitute a body corporate under the name and style of "the board of regents of the New Mexico school for the visually handicapped [New Mexico school for the blind and visually impaired]". The board has the right as such of suing and being sued, of contracting and being contracted with, of making and using a common seal and altering the same at pleasure and of causing all things to be done necessary to carry out the provisions of Chapter 21, Article 5 NMSA 1978. A majority of the board shall constitute a quorum for the transaction of business, but a smaller number may adjourn from time to time. The officers of the board shall be elected in the same manner and possess the same qualifications as the officers of the board of regents of the university of New Mexico.

C. The board of regents of the New Mexico school for the visually handicapped [New Mexico school for the blind and visually impaired] shall comply with provisions of the fourteenth amendment to the United States constitution, the federal Civil Rights of Institutionalized Persons Act and the Individuals with Disabilities Education Act.

History: Laws 1903, ch. 2, 6; Code 1915, 5109; C.S. 1929, 130-606; 1941 Comp., 5-101; 1953 Comp., 13-3-1; recompiled as 1953 Comp., 73-23-1.1; Laws 1968, ch. 17, 8; 1997, ch. 232, 1; 1999, ch. 116, 1.



Section 21-5-3 - Recompiled.

21-5-3. Recompiled.



Section 21-5-4 - Authority to use name "New Mexico school for visually handicapped New Mexico school for the blind and visually impaired."

21-5-4. [Authority to use name "New Mexico school for visually handicapped [New Mexico school for the blind and visually impaired]."]

For administrative purposes in all matters except suits, state lands, funds and appropriations, the "New Mexico institute for the blind" is hereby authorized to use the name "New Mexico school for the visually handicapped [New Mexico school for the blind and visually impaired]."

History: Laws 1925, ch. 13, 1; C.S. 1929, 130-403; 1941 Comp., 55-2202; Laws 1953, ch. 62, 1; 1953 Comp., 73-23-2.



Section 21-5-6 - Transportation of children.

21-5-6. [Transportation of children.]

That the superintendent of such institute [New Mexico school for the blind and visually impaired], out of the appropriation made for said institute [school], shall pay for the transportation of such children, to and from such institution whenever the parents, guardian or person having control or custody of any such child shall be unable to pay for same: provided, that said board of regents shall prescribe what portion of said appropriation shall be used for said transportation purposes.

History: Laws 1915, ch. 33, 2; C.S. 1929, 120-2202; 1941 Comp., 55-2204; 1953 Comp., 73-23-4.



Section 21-5-7 - Superintendents of school districts required to report blind children.

21-5-7. Superintendents of school districts required to report blind children.

Superintendents of all school districts in the state, on August 1 and January 1 in each year, shall report to the superintendent of the New Mexico institute for the blind [New Mexico school for the blind and visually impaired] whether or not there are blind children of legal school age within their respective districts; the required report shall include a complete list of all such children. It shall be the duty of the superintendent of the institute [school] to communicate to the parent, guardian or person having custody or control of each blind child the provisions of this act [21-5-6, 21-5-7 NMSA 1978]. The superintendent of the institute [school] shall notify the state board of education of the failure of any superintendent of a school district to render a report required by this section.

History: Laws 1915, ch. 33, 3; C.S. 1929, 120-2203; 1941 Comp., 55-2205; 1953 Comp., 73-23-5; Laws 1959, ch. 346, 1.



Section 21-5-9 to 21-5-11 - Recompiled.

21-5-9 to 21-5-11. Recompiled.



Section 21-5-12 - Authority to borrow money; purposes.

21-5-12. [Authority to borrow money; purposes.]

That for the purpose of erecting, altering, improving, furnishing and equipping any necessary buildings or structures at the New Mexico institute for the blind [New Mexico school for the blind and visually impaired], or acquiring any necessary land for the use of said institute or for the retiring of the whole or any part of any series bonds, previously issued by said institute [school] under the provisions of law, or for any or all of such purposes, the board of regents or directors of the New Mexico institute for the blind [New Mexico school for the blind and visually impaired] is hereby authorized to borrow money for such purposes in conformity with the terms of this act [21-5-12, 21-5-13, 21-5-15 through 21-5-23 NMSA 1978].

History: 1941 Comp., 55-2207, enacted by Laws 1949, ch. 44, 1; 1953 Comp., 73-23-10.



Section 21-5-13 - Power of board to sell and retire bonds.

21-5-13. [Power of board to sell and retire bonds.]

That whenever the said board, by the affirmative vote of a majority of its members, duly entered in the minutes of said board, shall by resolution determine that it is necessary to erect, alter, improve, furnish or equip any building or buildings, structure or structures at said institute [school], or acquire any land for the use thereof, or to retire the whole or any part of any series of bonds previously issued in conformity with law, or for any or all of said purposes, said board is hereby empowered and authorized to issue and sell subject to the terms of this act [21-5-12, 21-5-13, 21-5-15 through 21-5-23 NMSA 1978], building and improvement bonds of said New Mexico institute for the blind [New Mexico school for the blind and visually impaired].

History: 1941 Comp., 55-2208, enacted by Laws 1949, ch. 44, 2; 1953 Comp., 73-23-11.



Section 21-5-14 - Form of bonds.

21-5-14. Form of bonds.

Bonds issued pursuant to Sections 21-5-12 through 21-5-23 NMSA 1978 shall be in such form and denominations as the board of trustees of the New Mexico school for the visually handicapped [New Mexico school for the blind and visually impaired] shall determine, due and payable not later than twenty years from date of issue. The bonds shall be payable in consecutive order commencing not later than two years from date of issue.

History: 1978 Comp., 21-5-14, enacted by Laws 1983, ch. 265, 38.



Section 21-5-15 - Bonds; publication of notice; award to highest responsible bidder; purchase by state.

21-5-15. [Bonds; publication of notice; award to highest responsible bidder; purchase by state.]

The board shall offer said bonds for sale, after publication of notice of the time and place of sale, in some newspaper of general circulation in Albuquerque, New Mexico, once each week for four (4) successive weeks prior to the date fixed for said sale. Such notice shall specify the amount, denomination, maturity dates and the hour at which sealed bids therefor will be received and opened, and that only unconditional bids therefor will be considered, and that each bid must be accompanied by a certified check drawn on a solvent bank or trust company, payable to the order of the secretary and treasurer of said board, for not less than five (5) per centum of the par value of the bonds offered for sale, as a guaranty that the bonds will be taken by the bidder if his bid is accepted and the bidder does not take and pay for the bonds in accordance therewith. At the place and time specified in such notice, the board or the executive committee thereof shall publicly open the bids and award the bonds to the responsible bidder or bidders offering the highest price therefor, but no bid shall be accepted for less than the par value of said bonds, plus the accrued interest from the last preceding interest date to the date of delivery of said bonds. Before delivery of the bonds to the purchaser, the secretary and treasurer of the board shall detach and cancel all matured interest coupons. Said board or the executive committee thereof, shall have and reserve the right to reject any and all bids at such sale, and readvertise the same. The state treasurer may, with approval of the state board of finance and the other officials whose approval may be required by law for the investment of public funds, purchase such bonds at par and accrued interest to date of delivery for such investment, without the necessity of their being advertised or publicly offered for sale by the board, or after rejection of bids for all or any part of any issue. Such bonds may be accepted at their par value by all public officials in this state as security for the repayment of all deposits of public moneys of this state, or of any county, municipality or public institution thereof, and as security for the faithful performance of any obligation or duty to guarantee the performance of which such officials are now authorized by law to accept a deposit of the bonds of this state or of the United States of America.

History: 1941 Comp., 55-2210, enacted by Laws 1949, ch. 44, 4; 1953 Comp., 73-23-13.



Section 21-5-16 - Permanent improvement and interest and retirement funds.

21-5-16. [Permanent improvement and interest and retirement funds.]

The proceeds from the sale of said bonds shall be paid to the secretary and treasurer of said board, and shall be by him placed in a separate fund to be known as "permanent improvement fund" to be used and paid out only for the specified purposes in this act [21-5-12, 21-5-13, 21-5-15 through 21-5-23 NMSA 1978] enumerated upon order of the board, on checks signed by the president or vice president of said board and by the secretary and treasurer thereof, except such portion thereof as may have been received on account of accrued interest on said bonds to date of delivery, which amount shall be placed in the "interest and retirement fund" for the liquidation of said bonds as hereinafter provided. The cost of preparing, advertising and selling said bonds, including any necessary expense for legal opinions thereon, shall be paid out of the proceeds of the sale of said bonds.

History: 1941 Comp., 55-2211, enacted by Laws 1949, ch. 44, 5; 1953 Comp., 73-23-14.



Section 21-5-17 - Interest and retirement fund established.

21-5-17. [Interest and retirement fund established.]

The board of regents shall at the time of issuing said bonds, establish for the payment of the principal and interest thereof a fund to be known as "interest and retirement fund" into which fund said board shall immediately place a sum not less than the amount necessary to pay the interest and maturing principal of said bonds for the ensuing twelve (12) months and annually thereafter shall continue to place in said fund a sufficient amount to pay principal and interest maturing in the succeeding twelve (12) months.

History: 1941 Comp., 55-2212, enacted by Laws 1949, ch. 44, 6; 1953 Comp., 73-23-15.



Section 21-5-18 - Pledge of income for interest and retirement; leased land income.

21-5-18. [Pledge of income for interest and retirement; leased land income.]

For the faithful and prompt payment of all interest and principal of said bonds as and when the same shall mature according to the tenor thereof, the issue thereof shall constitute an irrevocable pledge by said board of so much of each year's income from the permanent fund of the New Mexico institute for the blind [New Mexico school for the blind and visually impaired] in the hands of the treasurer of this state, as shall be necessary to provide the "interest and retirement fund" herein mentioned, for the ensuing year, and to at all times fully and faithfully keep the same in not less than the amount necessary to pay the interest and principal maturing as aforesaid; and in addition thereto the issue of said bonds shall constitute an irrevocable pledge by said board of so much of each year's income from the income and current fund derived from the lease of such of its land [lands] as remain unsold, as may be necessary to fully protect the "interest and retirement fund" for the ensuing year, and keep the same at all times in proper amount as herein provided.

History: 1941 Comp., 55-2213, enacted by Laws 1949, ch. 44, 7; 1953 Comp., 73-23-16.



Section 21-5-19 - Forwarding of funds for payment of coupons and bonds.

21-5-19. [Forwarding of funds for payment of coupons and bonds.]

It shall be the duty of the secretary and treasurer of said board of regents to forward to the bank at which said bonds are payable, prior to the date on which any coupons or any principal amount of any of said bonds shall mature, out of the "interest and retirement fund" a sufficient sum of money to meet said coupons and maturing bonds as the same become due, plus any service charge which said bank shall be entitled to receive for its service.

History: 1941 Comp., 55-2214, enacted by Laws 1949, ch. 44, 8; 1953 Comp., 73-23-17.



Section 21-5-20 - Funds restricted to designated purposes.

21-5-20. [Funds restricted to designated purposes.]

None of the funds derived from the sale of said bonds, except so much thereof as shall be necessary to defray the cost of the issuance thereof and the accrued interest from the date thereof to the time of delivery, shall ever be used or expended by said board for any other purposes than those for which authority is herein given to issue the same, as set forth in Section 1 [21-5-12 NMSA 1978] hereof.

History: 1941 Comp., 55-2215, enacted by Laws 1949, ch. 44, 9; 1953 Comp., 73-23-18.



Section 21-5-21 - State treasurer's duty to establish interest and retirement fund.

21-5-21. [State treasurer's duty to establish interest and retirement fund.]

It is hereby made the duty of the treasurer of this state, upon receiving written notice from the secretary and treasurer of said board that it has issued bonds as provided for herein, to forthwith forward and pay over to the secretary and treasurer of said board out of the income from the permanent funds of said college, a sum sufficient to make and establish the income (interest) and retirement fund, as herein provided, and annually thereafter to pay over a sufficient amount for said purpose, to the end that said interest and retirement fund shall at all times be kept in the proper amount. In the event there should not be sufficient undistributed income from permanent funds of said institution, then said state treasurer shall use so much of the income and current fund of said institution in his hands as shall be necessary to establish and at all times maintain said interest and retirement fund.

History: 1941 Comp., 55-2216, enacted by Laws 1949, ch. 44, 10; 1953 Comp., 73-23-19.



Section 21-5-22 - Authority to designate bonds in series; bonds not to exceed income for preceding fiscal year.

21-5-22. [Authority to designate bonds in series; bonds not to exceed income for preceding fiscal year.]

In the event the board of regents aforesaid should find it advisable to issue bonds under this act [21-5-12, 21-5-13, 21-5-15 through 21-5-23 NMSA 1978] in more than one series, or at different times, for any of the purposes aforesaid, then each series of said bonds shall be designated by the letter "A" or "B" or in some other proper designation to the end that each series shall be kept separate, and all of the requirements of this act shall apply to and be faithfully followed, done and carried out as to each of said series; provided, however, that said board of regents shall not have power to issue bonds hereunder, the aggregate interest and principal requirements for which, for any year, together with the aggregate interest and principal requirements for all outstanding bonds of such board of such institution for such year, shall exceed the amount of the income from the permanent funds and from the aforesaid income and current fund of such institution received by the state treasurer for the fiscal year next preceding the fiscal year in which any bonds of such board of such institution are authorized to be issued by resolution of the board adopted pursuant to this act.

History: 1941 Comp., 55-2217, enacted by Laws 1949, ch. 44, 11; 1953 Comp., 73-23-20.



Section 21-5-23 - Tax exemption; security for public moneys.

21-5-23. [Tax exemption; security for public moneys.]

Bonds issued under the provisions of this act [21-5-12, 21-5-13, 21-5-15 through 21-5-23 NMSA 1978], being for the sole purposes specified in Section 1 [21-5-12 NMSA 1978] hereof, shall forever be and remain free and exempt from taxation by this state or any subdivision thereof. Such bonds may be deposited as security for public moneys by depositaries thereof within the state of New Mexico.

History: 1941 Comp., 55-2218, enacted by Laws 1949, ch. 44, 12; 1953 Comp., 73-23-21.






Article 6 - New Mexico School for the Deaf

Section 21-6-1 - Board of regents; appointment; officers; superintendent; indebtedness; report.

21-6-1. Board of regents; appointment; officers; superintendent; indebtedness; report.

A. The New Mexico school for the deaf shall be under the control and management of a board of regents consisting of five members, at least one of whom shall be a deaf person and at least one of whom shall be the parent of a deaf child, to be appointed by the governor, by and with the advice and consent of the senate for a term of six years. Not more than three of them shall belong to the same political party at the time of their appointment. The board shall make its own rules and regulations for the government of its meetings and the institution under its care. Annually on the second Monday of April the board shall elect from among its number a president and secretary.

B. The board shall have full power and authority to employ a superintendent, teachers and all other necessary employees to operate the New Mexico school for the deaf in the most efficient manner with the appropriations made therefor, with full power to provide suitable buildings, additions to existing buildings and enlarging and improving the buildings and property now occupied by the school.

C. It is unlawful for any member of the board of regents to incur any indebtedness or provide any improvements, repairs or to enlarge the buildings, except for current expenses, unless there is money on hand in the treasury subject to be used for those purposes.

D. Members of the board of regents shall be reimbursed according to the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] for travel and expenses incurred for each day in actual attendance at board meetings or while engaged in the performance of official business.

E. The board of regents shall present to the governor each year a full and detailed report including an itemized statement of all expenditures and of all its actions during the previous year, with that information and those recommendations it deems necessary and advisable for the governor and the legislature to act upon.

History: Laws 1899, ch. 42, 2; Code 1915, 5102; C.S. 1929, 130-404; 1941 Comp., 55-2303; 1953 Comp., 73-24-3; Laws 1961, ch. 31, 1; 1979, ch. 44, 1; 1981, ch. 19, 1.



Section 21-6-2 - Purposes; admission age; admission of nonresidents; tuition; change of name; expenditures for graduates in college; audiological clinic; scholarships; president's powers.

21-6-2. Purposes; admission age; admission of nonresidents; tuition; change of name; expenditures for graduates in college; audiological clinic; scholarships; president's powers.

A. Except as otherwise provided in this section, the New Mexico school for the deaf shall be devoted exclusively to the care and instruction of persons of either sex who are residents within the state and between the ages of five years and the age of majority and who are deaf or hard-of-hearing; provided that the board of regents, in its discretion, may admit residents of this state who have attained the age of one year for daytime care and instruction, but not for residential purposes, and may also admit residents of this state who are over the age of majority.

B. The board of regents may make expenditures for undergraduate collegiate expenses of graduates of the New Mexico school for the deaf. The board of regents may permit the use of facilities of the school by public and private agencies in the state in carrying on a conservation-of-hearing program when the agencies participate in the cost of the operation, upon such terms and conditions as the board of regents may prescribe.

C. The board of regents may contract with the veterans' administration and the vocational rehabilitation division of the public education department to provide instruction for adults with a disability in vocations or lip reading taught at the school, but such adults may not be housed at the school. The board of regents may lease for a nominal sum for periods not to exceed three months to the public schools, institutions and agencies of the state any hearing test equipment owned by the school.

D. The board of regents, for the purpose of creating a source of teachers of the deaf, may pay tuition and other necessary expenses of graduates of New Mexico colleges desiring to take training to teach the deaf in out-of-state training centers and intending to make the teaching of the deaf in New Mexico their profession.

E. All instruction shall be free. Deaf or hard-of-hearing children from other states or territories may be received and educated in the school under such rules and regulations as the board of regents may prescribe, but in no event shall such children be admitted except upon the payment or guaranty of at least one thousand dollars ($1,000) for the school year, on the basis of nine months for a school year. The president of the board of regents is authorized to make and enter into on behalf of the school all necessary agreements and contracts with the United States government and the proper authorities of other states and territories for the reception and education of such children, and the president is further authorized to receive and receipt for all money paid upon such account and to endorse and transfer all checks, vouchers or other evidences of payment made or received in behalf of the school.

History: Laws 1899, ch. 42, 3; Code 1915, 5103; C.S. 1929, 130-405; 1941 Comp., 55-2304; Laws 1945, ch. 80, 1; 1953, ch. 26, 1; 1953 Comp., 73-24-4; Laws 1955, ch. 63, 1; 1973, ch. 138, 30; 2007, ch. 46, 9.



Section 21-6-3 - Reports by clerks of school districts and boards of education; notice to parents; transportation; compulsory attendance; noncompliance; penalty.

21-6-3. [Reports by clerks of school districts and boards of education; notice to parents; transportation; compulsory attendance; noncompliance; penalty.]

It is hereby made the duty of the clerks of all school districts and boards of education within the state of New Mexico, to report to the school superintendent of their respective counties, the names, age, sex and residence of all deaf or hard-of-hearing persons of school age residing within their respective districts together with the post-office address of the parents or guardians of such children, this report to be incorporated in the regular report from such school district at the time provided by laws; and it shall be the duty of such school superintendent to at once send a report to the superintendent of the New Mexico school for the deaf, including the names and addresses of all such children within this county.

It shall then be the duty of the superintendent of the New Mexico school for the deaf to at once notify the parents or guardians of such children to send the same to this school for proper instruction at a time to be fixed by him.

If the parent or guardian of any such child shall make a statement that by reason of his limited financial circumstances he is unable to suitably clothe such child and provide means of transportation for it from its home to such school, or provide for medical care for said child, and a representative of the state department of public welfare or the county superintendent of schools, or the superintendent of any city, town, village or consolidated school, of such county in which the child lives shall certify that such is the fact, then and in that case the superintendent of the New Mexico school for the deaf is authorized to draw a voucher upon the board of trustees for a sufficient amount of money to suitably clothe such child and pay for its transportation to this school and provide for medical care for such child, which voucher shall be honored by such board, and such child shall thereupon be sent by its parents or guardian to such school for instruction; provided that the above statement and certificate shall be renewed each year. The provisions of the laws of New Mexico in regard to compulsory attendance upon the public schools shall be applicable to attendance upon some school for the deaf or the hard of hearing, and the school directors of the several districts are hereby required and directed to enforce the same with regard to this school in the same manner as is provided by those laws for enforcing attendance upon the district schools.

Any failure on the part of any person hereinbefore mentioned to comply with the duties herein provided shall be deemed a misdemeanor and punished as such.

History: Laws 1899, ch. 42, 4; Code 1915, 5104; C.S. 1929, 130-406; 1941 Comp., 55-2305; Laws 1947, ch. 40, [1]; 1953 Comp., 73-24-5.






Article 7 - University of New Mexico

Section 21-7-1 - Established as the state university; congressional benefits vested.

21-7-1. [Established as the state university; congressional benefits vested.]

The university of New Mexico is intended to be the state university, and as such is entitled to all the donations of land and all other benefits under all acts of congress enacted for the benefit of such educational institutions in the state.

History: Laws 1889, ch. 138, 7; C.L. 1897, 3569; Code 1915, 5117; C.S. 1929, 130-901; 1941 Comp., 55-2401; 1953 Comp., 73-25-1.



Section 21-7-2 - Object.

21-7-2. [Object.]

The object of the university shall be to provide the inhabitants of the state of New Mexico with the means of acquiring a thorough knowledge of the various branches of literature, science and arts.

History: Laws 1889, ch. 138, 8; C.L. 1897, 3570; Code 1915, 5118; C.S. 1929, 130-902; 1941 Comp., 55-2402; 1953 Comp., 73-25-2.



Section 21-7-3 - Board of regents.

21-7-3. Board of regents.

The management and control of the university of New Mexico, the care and preservation of all its property, the erection and construction of all buildings necessary for its use and the disbursements and expenditures of all money shall be vested in a board of seven regents.

History: Laws 1889, ch. 138, 9; C.L. 1897, 3571; Code 1915, 5119; C.S. 1929, 130-903; 1941 Comp., 55-2403; 1953 Comp., 73-25-3; Laws 1987, ch. 53, 1.



Section 21-7-4 - Corporate powers of board.

21-7-4. [Corporate powers of board.]

The regents of the university and their successors in office shall constitute a body corporate under the name and style of, the regents of the university of New Mexico, with the right, as such, of suing and being sued, or contracting and being contracted with, of making and using a common seal and altering the same at pleasure.

History: Laws 1889, ch. 138, 11; C.L. 1897, 3573; Code 1915, 5120; C.S. 1929, 130-904; 1941 Comp., 55-2404; 1953 Comp., 73-25-4.



Section 21-7-5 - Annual organization meeting of board; election of officers; bond of secretary-treasurer; conditions.

21-7-5. [Annual organization meeting of board; election of officers; bond of secretary-treasurer; conditions.]

The board of regents of the university of New Mexico shall meet and organize by the election of its officers at Albuquerque, in Bernalillo county, on the second Monday in March in each year; all officers so elected shall hold their offices until their successors are duly elected and qualified. At such elections they shall elect a president and a secretary and treasurer from their number. The person so elected as secretary and treasurer shall, before entering upon the discharge of his duties as such, execute a good and sufficient bond to the state of New Mexico, with two or more sufficient sureties, residents of this state, in the penal sum of not less then twenty thousand dollars [($20,000)], conditioned for the faithful performance of his duties as such secretary and treasurer, and that he will faithfully account for and pay over to the person or persons entitled thereto all moneys which shall come into his hands as such officer, which said bond shall be approved by the governor of the state, and shall be filed with the secretary of state.

History: Laws 1889, ch. 138, 12; C.L. 1897, 3574; Code 1915, 5121; C.S. 1929, 130-905; 1941 Comp., 55-2405; 1953 Comp., 73-25-5.



Section 21-7-6 - President; secretary and treasurer; duties and powers.

21-7-6. President; secretary and treasurer; duties and powers.

The president of the board of regents of the university of New Mexico shall preside at all meetings of the board, except that when the president is absent the board may appoint a president pro tem, and sign all instruments required to be executed by the board. The president shall appoint committees of the board. The secretary shall provide for attesting all instruments required to be signed by the president of the board, shall keep a true record of all the proceedings of the board and generally do all other things required of the secretary by the board.

History: Laws 1889, ch. 138, 13; C.L. 1897, 3575; Code 1915, 5122; C.S. 1929, 130-906; 1941 Comp., 55-2406; 1953 Comp., 73-25-6; 1995, ch. 167, 2.



Section 21-7-7 - Board of regents; rules and regulations.

21-7-7. Board of regents; rules and regulations.

The board of regents shall have power and it shall be its duty to enact laws, rules and regulations for the government of the university of New Mexico. The board of regents may hire a president for the university of New Mexico as its chief executive officer and shall determine the scope of the president's duties and authority.

History: Laws 1889, ch. 138, 14; C.L. 1897, 3576; Code 1915, 5123; C.S. 1929, 130-907; 1941 Comp., 55-2407; 1953 Comp., 73-25-7; 1995, ch. 167, 3.



Section 21-7-8 - Departmental organization.

21-7-8. [Departmental organization.]

The university shall have departments, which shall be opened at such times as the board of regents deem best, for instruction in science, literature and the arts, law, medicine, engineering and such other departments and studies as the board of regents may, from time to time, decide upon, including military training and tactics.

History: Laws 1889, ch. 138, 15; C.L. 1897, 3577; Code 1915, 5124; C.S. 1929, 130-908; 1941 Comp., 55-2408; 1953 Comp., 73-25-8.



Section 21-7-9 - Departmental faculties; course of instruction; books, degrees and diplomas; removal of officers.

21-7-9. [Departmental faculties; course of instruction; books, degrees and diplomas; removal of officers.]

The immediate government of the several departments shall be entrusted to their respective faculties, but the regents shall have the power to regulate the course of instruction, and prescribe the books and authorities to be used in the several departments, and also confer such degrees and grant such diplomas as are usually conferred and granted by other universities. The regents shall have power to remove any officer connected with the university when in their judgment the interests require it.

History: Laws 1889, ch. 138, 16; C.L. 1897, 3578; Code 1915, 5125; C.S. 1929, 130-909; 1941 Comp., 55-2409; 1953 Comp., 73-25-9.



Section 21-7-9.1 - Purpose of Spanish resource center.

21-7-9.1. Purpose [of Spanish resource center.]

Pursuant to a memorandum of understanding between the ministry of education and science of Spain and the university of New Mexico providing for the establishment of a Spanish resource center in New Mexico, the center for southwest research will:

A. receive from the ministry of education and science of Spain:

(1) approximately two thousand volumes of Spanish language children's literature representative of the best materials published;

(2) a methodological and pedagogical collection of scholarly Spanish language works, including essays, university studies and special publications;

(3) approximately one thousand volumes of Spanish language classical and contemporary literature;

(4) a significant collection of Spanish language educational, technical and instructional materials;

(5) more than four thousand hours of recorded Spanish language audio and audiovisual materials; and

(6) an important library of current and classical Spanish language movies;

B. make the items received from the ministry of education and science of Spain available to scholars, teachers, university students, bilingual coordinators, administrators and others researching or interested in Hispanic language and culture;

C. organize, coordinate with the state department of public education and sponsor with the ministry of education and science of Spain various workshops, seminars and other educational and training events for bilingual teachers that focus on:

(1) Spanish language;

(2) bilingual and other language instruction methodologies;

(3) Spanish language classroom resources; and

(4) specific topics related to Hispanic history, arts and culture;

D. support, through pilot projects, research related to bilingualism and teaching Spanish as a foreign language;

E. provide exhibitions and showings of the materials in the Spanish resource center's Spanish language collections; and

F. promote statewide cultural activities related to the collections and activities of the Spanish resource center.

History: Laws 1992, ch. 73, 1.



Section 21-7-9.2 - El centro de la raza created; purpose.

21-7-9.2. El centro de la raza created; purpose.

The "el centro de la raza" is created as a service center within the division of student affairs of the university of New Mexico. The center shall provide training, technical assistance, research assistance, student academic support in the form of instruction and tutoring and information dissemination for Hispanic student recruitment and retention. The training, technical assistance, research assistance and information dissemination shall be made available to persons who participate in el centro de la raza. El centro de la raza shall prepare an annual report for the legislature showing the progress of the center in providing services to Hispanic students.

History: Laws 2005, ch. 164, 1.



Section 21-7-10 - Admission of students; rules and regulations.

21-7-10. [Admission of students; rules and regulations.]

The university shall be open to the children of all residents of this state and such others as the board of regents may determine, under such rules and regulations as may be prescribed by said board, whenever the finances of the institution shall warrant it, and it is deemed expedient by said board of regents.

History: Laws 1889, ch. 138, 16a; C.L. 1897, 3579; Code 1915, 5126; C.S. 1929, 130-910; 1941 Comp., 55-2410; 1953 Comp., 73-25-10.



Section 21-7-11 - Sectarianism prohibited.

21-7-11. [Sectarianism prohibited.]

No sectarian tenets or opinions shall be required to entitle any person to be admitted as a student or employed as a tutor, or other instructor in said university, but the same shall forever be strictly nonsectarian in character.

History: Laws 1889, ch. 138, 17; C.L. 1897, 3580; Code 1915, 5127; C.S. 1929, 130-911; 1941 Comp., 55-2411; 1953 Comp., 73-25-11.



Section 21-7-12 - Meetings of board of regents; quorum.

21-7-12. [Meetings of board of regents; quorum.]

The meetings of the board may be called in such manner as the board of regents may prescribe, and the majority of said board shall constitute a quorum for the transaction of business, but a less number may adjourn from time to time.

History: Laws 1889, ch. 138, 18; C.L. 1897, 3581; Code 1915, 5128; C.S. 1929, 130-912; 1941 Comp., 55-2412; 1953 Comp., 73-25-12.



Section 21-7-13 - Building and improvement bonds; purposes; authority of board of regents.

21-7-13. [Building and improvement bonds; purposes; authority of board of regents.]

That for the purpose of erecting, altering, improving, furnishing or equipping any necessary buildings at the university of New Mexico at Albuquerque, or for acquiring any necessary land for the use of said university, or for retiring the whole or any part of any series of bonds previously issued under the provisions hereof, or for any of such purposes, the board of regents of the university of New Mexico is hereby authorized to borrow money in conformity with the terms of this act [21-7-13, 21-7-14, 21-7-16 through 21-7-25 NMSA 1978].

History: Laws 1927, ch. 47, 1; 1929, ch. 30, 1; C.S. 1929, 130-913; 1941 Comp., 55-2413; 1953 Comp., 73-25-13.



Section 21-7-14 - Resolution for issuance of building and improvement bonds.

21-7-14. [Resolution for issuance of building and improvement bonds.]

Whenever the said board, by the affirmative vote of a majority of its members, duly entered in the minutes of said board, shall by resolution determine that it is necessary to erect, alter, improve, furnish or equip any building or buildings at said university, or acquire any land for the use thereof, or to retire the whole or any part of any series of bonds previously issued in conformity with the provisions of this act [21-7-13, 21-7-14, 21-7-16 through 21-7-25 NMSA 1978], or for either of said purposes, said board is hereby empowered and authorized to issue and sell, subject to the terms of this act, building and improvement bonds of the university of New Mexico.

History: Laws 1927, ch. 47, 2; 1929, ch. 30, 2; C.S. 1929, 130-914; 1941 Comp., 55-2414; 1953 Comp., 73-25-14.



Section 21-7-15 - Form and conditions of bonds.

21-7-15. Form and conditions of bonds.

Bonds issued pursuant to Sections 21-7-13 through 21-7-25 NMSA 1978 shall be in such form and denominations as the board of regents of the university of New Mexico shall determine, due and payable not later than twenty years from date of issue. The bonds shall be payable in consecutive order commencing not later than two years from date of issue.

History: 1978 Comp., 21-7-15, enacted by Laws 1983, ch. 265, 39.



Section 21-7-16 - Sale of building and improvement bonds; notice, publication and contents; conduct; delivery of bonds; purchase by state treasurer; acceptance by public officials.

21-7-16. [Sale of building and improvement bonds; notice, publication and contents; conduct; delivery of bonds; purchase by state treasurer; acceptance by public officials.]

The board shall offer said bonds for sale, after publication of notice of the time and place of sale, in some newspaper of general circulation in Albuquerque, New Mexico, and also in some financial newspaper published in the city of New York, once each week for four successive weeks prior to the date fixed for said sale. Such notice shall specify the amount, denomination, maturity dates and the description of the bonds to be offered for sale, and the place, day and hour at which sealed bids therefor will be received and opened, and that only unconditional bids will be considered, and that each bid must be accompanied by a certified check drawn on a solvent bank or trust company, payable to the order of the secretary and treasurer of said board, for not less than five per centum of the par value of the bonds offered for sale, as a guaranty that the bonds will be taken by the bidder if his bid is accepted and the bidder does not take and pay for the bonds in accordance therewith. At the place and time specified in such notice, the board or the executive committee thereof shall publicly open the bids and award the bonds to the responsible bidder or bidders offering the highest price therefor, but no bid shall be accepted for less than the par value of said bonds, plus the accrued interest from the last preceding interest date to the date of delivery of said bonds. Before delivery of the bonds to the purchaser, the secretary and treasurer of the board shall detach and cancel all matured interest coupons. Said board or the executive committee thereof, shall have and reserve the right to reject any and all bids at such sale, and readvertise the same. The state treasurer may, with the approval of the state board of finance and the other officials whose approval may be required by law for the investment of public funds, purchase such bonds at par and accrued interest to date of delivery for such investment, without the necessity of them being advertised or publicly offered for sale by the board, or after rejection of bids for all or any part of any issue. Such bonds shall be accepted at their par value by all public officials in this state as security for the repayment of all deposits of public monies of this state, or of any county, municipality or public institution thereof, and as security for the faithful performance of any obligation or duty to guarantee the performance of which such officials are now authorized by law to accept a deposit of the bonds of this state or of the United States of America.

History: Laws 1927, ch. 47, 4; 1929, ch. 30, 3; C.S. 1929, 130-916; 1941 Comp., 55-2416; 1953 Comp., 73-25-16.



Section 21-7-17 - Disposition of proceeds of building and improvement bond sales.

21-7-17. [Disposition of proceeds of building and improvement bond sales.]

The proceeds from the sale of said bonds shall be paid to the secretary and treasurer of said board, and shall be by him placed in a separate fund to be known as "permanent improvement fund" to be used and paid out only for the specified purposes in this act [21-7-13, 21-7-14, 21-7-16 through 21-7-25 NMSA 1978] enumerated upon order of the board, on checks signed by the president or vice president of said board and by the secretary and treasurer thereof, except such portion thereof as may have been received on account of accrued interest on said bonds to date of delivery, which amount shall be placed in the "interest and retirement fund" for the liquidation of said bonds as hereinafter provided. The cost of preparing, advertising and selling said bonds, including any necessary expense for legal opinions thereon, shall be paid out of the proceeds of the sale of said bonds.

History: Laws 1927, ch. 47, 5; C.S. 1929, 130-917; 1941 Comp., 55-2417; 1953 Comp., 73-25-17.



Section 21-7-18 - Interest and retirement fund for building and improvement bonds; establishment; replenishment.

21-7-18. [Interest and retirement fund for building and improvement bonds; establishment; replenishment.]

The board of regents shall, at the time of issuing said bonds, establish for the payment of the principal and interest thereof a fund to be known as "interest and retirement fund" into which fund said board shall immediately place a sum not less than the amount necessary to pay the interest and maturing principal of said bonds for the ensuing twelve months, and annually thereafter shall continue to place in said fund a sufficient amount to pay principal and interest maturing in the succeeding twelve months.

History: Laws 1927, ch. 47, 6; C.S. 1929, 130-918; 1941 Comp., 55-2418; 1953 Comp., 73-25-18.



Section 21-7-19 - Income pledged for redemption of building and improvement bonds.

21-7-19. [Income pledged for redemption of building and improvement bonds.]

For the faithful and prompt payment of all interest and principal of said bonds as and when the same shall mature according to the tenor thereof, the issue thereof shall constitute an irrevocable pledge by said board of so much of each year's income from the permanent fund of the university of New Mexico in the hands of the treasurer of this state, as shall be necessary to provide the "interest and retirement fund" herein mentioned, for the ensuing year, and to at all times fully and faithfully keep the same in not less than the amount necessary to pay the interest and principal maturing as aforesaid; and in addition thereto the issue of said bonds shall constitute an irrevocable pledge by said board of so much of each year's income from the income and current fund derived from the lease of such of its lands as remain unsold, as may be necessary to fully protect the "interest and retirement fund" for the ensuing year, and keep the same at all times in proper amount as herein provided.

History: Laws 1927, ch. 47, 7; C.S. 1929, 130-919; 1941 Comp., 55-2419; 1953 Comp., 73-25-19.



Section 21-7-20 - Income from investment of permanent fund derived from trust land sales pledged to repay building and improvement bonds.

21-7-20. [Income from investment of permanent fund derived from trust land sales pledged to repay building and improvement bonds.]

That from and after the passage and approval of this act [21-7-13, 21-7-14, 21-7-16 through 21-7-25 NMSA 1978], all permanent funds thereafter derived from the sale or disposition of the lands held in trust for said university, shall be invested in bonds of the United States or of the state of New Mexico, the income from which shall likewise form a part of the pledged income for the payment of the principal and interest of said bonds issued by said board.

History: Laws 1927, ch. 47, 8; C.S. 1929, 130-920; 1941 Comp., 55-2420; 1953 Comp., 73-25-20.



Section 21-7-21 - Payment of principal and interest on building and improvement bonds.

21-7-21. [Payment of principal and interest on building and improvement bonds.]

It shall be the duty of the secretary and treasurer of said board of regents to forward to the bank at which said bonds are payable, prior to the date on which any coupons or any principal amount of any of said bonds shall mature, out of the "interest and retirement fund" a sufficient sum of money to meet said coupons and maturing bonds as the same become due, plus any service charge which said bank shall be entitled to receive for its services.

History: Laws 1927, ch. 47, 9; C.S. 1929, 130-921; 1941 Comp., 55-2421; 1953 Comp., 73-25-21.



Section 21-7-22 - Restrictions on use of building and improvement bond proceeds.

21-7-22. [Restrictions on use of building and improvement bond proceeds.]

None of the funds derived from the sale of said bonds, except so much thereof as shall be necessary to defray the cost of the issuance thereof and the accrued interest from the date thereof to the time of delivery, shall ever be used or expended by said board for any other purposes than those for which authority is herein given to issue the same, as set forth in Section 1 [21-7-13 NMSA 1978] hereof.

History: Laws 1927, ch. 47, 10; C.S. 1929, 130-922; 1941 Comp., 55-2422; 1953 Comp., 73-25-22.



Section 21-7-23 - Payments by state treasurer relating to building and improvement bonds.

21-7-23. [Payments by state treasurer relating to building and improvement bonds.]

It is hereby made the duty of the treasurer of this state, upon receiving written notice from the secretary and treasurer of said board that it has issued bonds as provided for herein, to forthwith forward and pay over to the secretary and treasurer of said board out of the income from the permanent funds of said university, a sum sufficient to make and establish the income [interest] and retirement fund, as herein provided, and annually thereafter to pay over a sufficient amount for said purpose, to the end that said interest and retirement fund shall at all times be kept in the proper amount. In the event there should not be sufficient undistributed income from permanent funds of said university, then said state treasurer shall use so much of the income and current fund of said university in his hands as shall be necessary to establish and at all times maintain said interest and retirement fund.

History: Laws 1927, ch. 47, 11; C.S. 1929, 130-923; 1941 Comp., 55-2423; 1953 Comp., 73-25-23.



Section 21-7-24 - Issuance of building and improvement bonds in series; restrictions.

21-7-24. [Issuance of building and improvement bonds in series; restrictions.]

In the event the board of regents aforesaid should find it advisable to issue bonds under this act [21-7-13, 21-7-14, 21-7-16 through 21-7-25 NMSA 1978] in more than one series, or at different times, for any of the purposes aforesaid, then each series of said bonds shall be designated by the letter "A," "B" or in some other designation to the end that each series shall be kept separate, and all of the requirements of this act shall apply to and be faithfully followed, done and carried out as to each of said series; provided, however, that said board of regents shall not have power to issue bonds hereunder, the aggregate annual requirements for which to meet interest and principal, shall exceed the amount of the income from the permanent funds of said university received by the state treasurer for the fiscal year next preceding the date of the issuance of said bonds or any series thereof.

History: Laws 1927, ch. 47, 12; 1929, ch. 30, 4; C.S. 1929, 130-924; 1941 Comp., 55-2424; 1953 Comp., 73-25-24.



Section 21-7-25 - Tax exemption of building and improvement bonds.

21-7-25. [Tax exemption of building and improvement bonds.]

Bonds issued under the provisions of this act [21-7-13, 21-7-14, 21-7-16 through 21-7-25 NMSA 1978], being for the sole purposes specified in Section 1 [21-7-13 NMSA 1978] hereof, shall forever be and remain free and exempt from taxation by this state or any subdivision thereof.

History: Laws 1927, ch. 47, 13; C.S. 1929, 130-925; 1941 Comp., 55-2425; 1953 Comp., 73-25-25.



Section 21-7-26 - Temporary provision; medical residency programs; state cooperation.

21-7-26. Temporary provision; medical residency programs; state cooperation.

A. The legislature finds that the expansion of hospital physician residency programs may extend and expand limited health delivery resources into rural and other medically underserved areas of the state.

B. The department of health and the university of New Mexico school of medicine shall assist hospitals in the state to develop and expand physician residencies in family practice, internal medicine, obstetrics, gynecology and pediatrics in rural or other medically underserved areas. The department and the school of medicine shall provide information and technical assistance to enhance hospital physician residency programs in rural or other medically underserved areas.

History: Laws 1994, ch. 57, 17.



Section 21-7-27 - Temporary provision; university of New Mexico; physician assistant training program.

21-7-27. Temporary provision; university of New Mexico; physician assistant training program.

The board of regents of the university of New Mexico shall establish a primary care physician assistant training program designed to meet the needs of the state.

History: Laws 1994, ch. 57, 18.



Section 21-7-28 - Creation of the Taos branch community college of the university of New Mexico.

21-7-28. Creation of the Taos branch community college of the university of New Mexico.

On July 1, 2003, the "Taos branch community college" of the university of New Mexico is created.

History: Laws 2002, ch. 73, 1.



Section 21-7-29 - Rio Rancho campus for the university of New Mexico and other institutions.

21-7-29. Rio Rancho campus for the university of New Mexico and other institutions.

The board of regents of the university of New Mexico may create a campus of the university in Rio Rancho, which it may operate separately or jointly with any other post-secondary educational institution.

History: Laws 2009, ch. 40, 1.



Section 21-7-30 - State digital geospatial data clearinghouse designated; powers and duties.

21-7-30. State digital geospatial data clearinghouse designated; powers and duties.

A. The resource geographic information system within the earth data analysis center of the university of New Mexico is designated as the "state digital geospatial data clearinghouse" to serve as a publicly accessible repository for digital geospatial data. For the purposes of this section, "digital geospatial data" means electronic information that includes the geographic or spatial location and characteristics of features and boundaries on, above or below the earth's surface.

B. The state digital geospatial data clearinghouse shall:

(1) coordinate, acquire, manage, inventory, maintain, secure and deliver geospatial data to state agencies, local governments, tribal governments, universities, federal agencies or private sector entities;

(2) ensure compliance with the Public Records Act [Chapter 14, Article 3 NMSA 1978] for geospatial data that originate with a state agency or local government;

(3) provide online access to other geospatial data repositories, distributed data resources and mapping services developed or maintained and for use by state agencies, local governments, tribal governments, universities, federal agencies or private sector entities;

(4) support the data needs for pilot and prototype geospatial mapping projects in conjunction with state agencies, local governments, tribal governments, universities, federal agencies or private sector entities;

(5) participate in the updates to and implementation of the state geospatial information technology strategic plan;

(6) provide access to reference maps, images and data for geospatial information system projects for and among state agencies, local governments, tribal governments, universities, federal agencies or private sector entities;

(7) collaborate with state agencies, local governments, tribal governments, universities, federal agencies or private sector entities to facilitate the coordination of geospatial data acquisition;

(8) serve as the reference repository for geospatial data in the state; provided, however, that the originating agency or entity retains custody and responsibility of the data generated by the agency or entity;

(9) implement systems that are compliant with web-based standards and best-practice technologies;

(10) participate in the identification, development and implementation of state geospatial standards and facilitate adherence to those standards; and

(11) submit an annual report to the information technology commission, the legislative finance committee and an appropriate interim legislative committee that includes:

(a) an inventory of publicly accessible geospatial information available from the clearinghouse;

(b) descriptions of how geospatial information is managed and accessed; and

(c) a summary of clearinghouse enhancements, collaborations and data acquisitions toward maintaining best-available geospatial information.

C. The state digital geospatial data clearinghouse may:

(1) enter into contracts and agreements with state agencies, local governments, tribal governments, universities, federal agencies or private sector entities to share or provide geospatial data;

(2) coordinate geospatial data-acquisition projects with state agencies, local governments, tribal governments, universities, federal agencies or private sector entities; and

(3) leverage funds and data from state agencies, local governments, tribal governments, universities, federal agencies or private sector entities to carry out the purposes of the clearinghouse.

History: Laws 2013, ch. 18, 1.



Section 21-7-31 - Stephen Easley center for telehealth.

21-7-31. Stephen Easley center for telehealth.

The center for telehealth at the university of New Mexico shall be named the "Stephen Easley telehealth videoconferencing center", after Representative Stephen Easley, who died in office on August 14, 2013.

History: Laws 2015, ch. 158, 1.






Article 8 - New Mexico State University

Section 21-8-1 - Objects; admission; rules and regulations.

21-8-1. [Objects; admission; rules and regulations.]

The New Mexico college of agriculture and mechanic arts [New Mexico state university] shall be an institution of learning open to the children of all the residents of this state, and such other persons as the board of regents may determine, under such terms, rules and regulations as may be prescribed by said board of regents; shall be nonsectarian in character and devoted to practical instruction in agriculture, mechanic arts, natural sciences connected therewith, as well as a thorough course of instruction in all branches of learning bearing upon agriculture, and other industrial pursuits.

History: Laws 1889, ch. 138, 19; C.L. 1897, 3552; Code 1915, 5129; C.S. 1929, 130-1001; 1941 Comp., 55-2501; 1953 Comp., 73-26-1.



Section 21-8-2 - Construction of other names for college used in statutes.

21-8-2. [Construction of other names for college used in statutes.]

Wherever in the statutes of the state of New Mexico, the term "agricultural college of New Mexico," or "agricultural and mechanical college," or "college of agriculture and mechanic arts," or "agricultural college," or "state college," or "New Mexico agricultural college," or any other similar designation, where the context shows the meaning to be "New Mexico college of agriculture and mechanic arts," the same shall be construed and held to mean "New Mexico college of agriculture and mechanic arts [New Mexico state university]."

History: Laws 1939, ch. 28, 2; 1941 Comp., 55-2502; 1953 Comp., 73-26-2.



Section 21-8-3 - Curriculum; management vested in board of regents; number and qualifications; corporate style and powers; quorum.

21-8-3. [Curriculum; management vested in board of regents; number and qualifications; corporate style and powers; quorum.]

The course of instruction of the college [New Mexico state university] hereby created shall embrace the English language, literature, mathematics, philosophy, civil engineering, chemistry and animal and vegetable anatomy and physiology, the veterinary art, entomology, geology, and political, rural and household economy, horticulture, moral philosophy, history, mechanics and such other sciences and courses of instruction as shall be prescribed by the regents of this institution of learning. The management of said college [university] and experiment station, the care and preservation of all property, of which such institution shall become possessed, the erection and construction of all buildings necessary for the use of said college [university] and station, and the disbursement and expenditure of all moneys provided for by this act, shall be vested in a board of five regents. Said five regents shall possess the same qualifications, as required for the regents of the university of New Mexico. Said regents and their successors in office shall constitute a body corporate, with the name and style of the the [sic] regents of the New Mexico college of agriculture and mechanic arts [New Mexico state university], with the right as such of suing and being sued, of contracting and being contracted with, of making and using a common seal, and altering the same at pleasure, of causing all things to be done necessary to carry out the provisions of law. A majority of the board shall constitute a quorum for the transaction of business, but a less number may adjourn from time to time.

History: Laws 1889, ch. 138, 20; C.L. 1897, 3553; Code 1915, 5130; C.S. 1929, 130-1002; Laws 1939, ch. 28, 1; 1941 Comp., 55-2503; 1953 Comp., 73-26-3.



Section 21-8-4 - Officers.

21-8-4. [Officers.]

The officers of the college of agriculture and mechanic arts [New Mexico state university] shall be the same, be elected in the same manner, at the same time, perform like duties, and possess the same qualifications, as is provided for the officers of the university of New Mexico.

History: Laws 1889, ch. 138, 21, 65; 1891, ch. 42, 1; C.L. 1897, 3554, 3642; Code 1915, 5131; C.S. 1929, 130-1003; Laws 1941, ch. 82, 1; 1941 Comp., 55-2504; 1953 Comp., 73-26-4.



Section 21-8-5 - Powers and duties of board of regents.

21-8-5. [Powers and duties of board of regents.]

The board of regents shall direct the disposition of any moneys belonging to or appropriated to the agricultural college [New Mexico state university] and experiment station and shall make all rules and regulations necessary for the government and management of the same, adopt plans and specifications for necessary buildings and superintend the construction of said buildings, and fix the salaries of professors, teachers and other employes [employees], and the tuition fees to be charged in said college [university].

History: Laws 1889, ch. 138, 23; C.L. 1897, 3556; Code 1915, 5132; C.S. 1929, 130-1004; 1941 Comp., 55-2505; 1953 Comp., 73-26-5.



Section 21-8-6 - Rules; calling meetings of board of regents.

21-8-6. [Rules; calling meetings of board of regents.]

The board of regents shall have power and it shall be their duty to enact laws for the government of said college [New Mexico state university] and experiment station and the meetings of said board may be called in such manner as the regents may prescribe.

History: Laws 1889, ch. 138, 26; C.L. 1897, 3559; Code 1915, 5137; C.S. 1929, 130-1011; 1941 Comp., 55-2506; 1953 Comp., 73-26-6.



Section 21-8-7 - Course of instruction; books; diplomas and degrees; removal of officers.

21-8-7. [Course of instruction; books; diplomas and degrees; removal of officers.]

The immediate government of the several departments shall be intrusted to their respective faculties, but the regents shall have the power to regulate the course of instruction and prescribe, under the advice of the faculty, the books and authorities to be used in the several departments, and also to confer such degrees and grant such diplomas as are usually conferred and granted by other agricultural colleges. The regents shall have power to remove any officer connected with the agricultural college [New Mexico state university] or experiment station when, in their judgment, the best interests of the college [university] require it.

History: Laws 1889, ch. 138, 27; C.L. 1897, 3560; Code 1915, 5138; C.S. 1929, 130-1012; 1941 Comp., 55-2507; 1953 Comp., 73-26-7.



Section 21-8-8 - Agricultural and horticultural laws; administration and enforcement vested in board of regents; inspectors and agents.

21-8-8. [Agricultural and horticultural laws; administration and enforcement vested in board of regents; inspectors and agents.]

That the board of regents of the college of agriculture and mechanic arts [New Mexico state university] is hereby given supervision of the administration and enforcement of all laws of this state, relating to agriculture, agricultural projects, horticulture, feeds and feed stuffs, insect pests, plant diseases and such subjects pertaining to agriculture and horticulture as the legislature shall hereafter provide, and shall have power to delegate inspectors and agents to assist in the enforcement of such laws.

History: Laws 1919, ch. 77, 1; C.S. 1929, 130-1005; 1941 Comp., 55-2508; 1953 Comp., 73-26-8.



Section 21-8-9 - Agricultural experiment station; direction; federal benefits.

21-8-9. [Agricultural experiment station; direction; federal benefits.]

The agricultural experiment station in connection with said college [New Mexico state university] shall be under the direction of the said board of regents of said college [university] for the purpose of conducting experiments in agriculture according to the terms of Section 1 of an act of congress approved March 2, 1887, and entitled, an act to establish agricultural experiment stations in connection with the colleges established in the several states under the provisions of an act approved July 2, 1862, and of the acts supplementary thereto. The said college [university] and experiment station shall be entitled to receive all the benefits and donations made and given to similar institutions of learning in other states and territories of the United States by the legislation of the congress of the United States and particularly to the benefit and donations given by the provisions of an act of congress of the United States entitled, an act donating public lands to the several states and territories which may provide colleges for the benefit of agriculture and mechanic arts, approved July 2, 1862, and of all acts supplementary thereto, including the act entitled, an act to establish agricultural experiment stations in connection with colleges established in the several states under the provisions of an act approved July 2, 1862, and of the acts supplementary thereto, which said last mentioned act was approved March 2, 1887.

History: Laws 1889, ch. 138, 24; C.L. 1897, 3557; Code 1915, 5133; C.S. 1929, 130-1006; 1941 Comp., 55-2509; 1953 Comp., 73-26-9.



Section 21-8-10 - Contracts for acceptance and administration of funds.

21-8-10. [Contracts for acceptance and administration of funds.]

The board of regents of the New Mexico state university, as the department of agriculture, is authorized to enter into a contract or contracts, agreement or agreements with the United States, the state of New Mexico or agencies of either of them, corporations, foundations and private persons to receive, accept and administer funds or other assets upon such terms and conditions and for such purposes, as the board of regents shall find appropriate.

History: 1953 Comp., 73-26-9.1, enacted by Laws 1961, ch. 59, 1.



Section 21-8-11 - Acceptance of congressional grant of 1887 for experiment station.

21-8-11. [Acceptance of congressional grant of 1887 for experiment station.]

The assent of the legislature of the state of New Mexico, is hereby given in pursuance of the requirements of Section [nine] of said act of congress, approved March 2, 1887, to the granting of money therein made to the establishment of experiment stations in accordance with Section one of said last mentioned act, and assent is hereby given to carry out, within the state of New Mexico, all and singular the provisions of said act.

History: Laws 1889, ch. 138, 25; C.L. 1897, 3558; Code 1915, 5136; C.S. 1929, 130-1009; 1941 Comp., 55-2510; 1953 Comp., 73-26-10.



Section 21-8-12 - Acceptance of Adams Act grant for experiment station.

21-8-12. [Acceptance of Adams Act grant for experiment station.]

That the assent of the legislature of the state of New Mexico is hereby given, in pursuance of the requirements of Section 2 [repealed] of an act of congress entitled, "An act to provide for an increased annual appropriation for agricultural experiment stations and regulating the expenditures thereof, approved March 16, 1906," commonly known as the Adams Act, to the purpose of the grants of money authorized by such act to the carrying out, within the state of New Mexico, of all and singular the provisions of said act.

History: Laws 1907, ch. 13, 1; Code 1915, 5135; C.S. 1929, 130-1008; 1941 Comp., 55-2511; 1953 Comp., 73-26-11.



Section 21-8-13 - Acceptance of Purnell Act grant for experiment station.

21-8-13. [Acceptance of Purnell Act grant for experiment station.]

That the assent of the legislature of the state of New Mexico is hereby given in pursuance of the requirements of Section 2 [repealed] of the act of congress entitled, "An act to authorize the more complete endowment of agricultural experiment stations and for other purposes," approved February 24, 1925, and commonly known as the "Purnell Act," to the purpose of the grants of monies authorized by such act to the carrying out, within the state of New Mexico, of all and singular the provisions of said act.

History: Laws 1927, ch. 83, 1; C.S. 1929, 130-1013; 1941 Comp., 55-2512; 1953 Comp., 73-26-12.



Section 21-8-14 - Acceptance of congressional grant of 1890 for New Mexico state university.

21-8-14. [Acceptance of congressional grant of 1890 for New Mexico state university.]

The assent of the legislature of New Mexico is hereby given in pursuance of the requirement of Section two of an act of congress entitled, an act to apply a portion of the proceeds of the public lands to the more complete endowment and support of the colleges for the benefit of agriculture and the mechanic arts, established under the provisions of an act of congress approved July 2, 1862, approved August 30th, 1890, to the granting of moneys for the benefit of the agricultural college of New Mexico [New Mexico state university], and the said legislature accepts and consents to all of the terms and conditions of said act of congress, and assent is further given to carry out within the state of New Mexico, all and singular, the provisions of said act of congress.

History: Laws 1891, ch. 78, 1; C.L. 1897, 3567a; Code 1915, 5134; C.S. 1929, 130-1007; 1941 Comp., 55-2513; 1953 Comp., 73-26-13.



Section 21-8-15 - Authorized to borrow money.

21-8-15. Authorized to borrow money.

That for the purpose of erecting, altering, improving, furnishing or equipping any necessary buildings at the New Mexico college of agriculture and mechanic arts [New Mexico state university] at state college, or for acquiring any necessary land for the use of said college [university], or both, or for the retiring [of] the whole or any part of any series of bonds previously issued under the provisions hereof, or for any of such purposes, the board of regents of the New Mexico college of agriculture and mechanic arts [New Mexico state university] is hereby authorized to borrow money in conformity with the terms of this act [21-8-15, 21-8-16, 21-8-18 through 21-8-26 NMSA 1978].

History: Laws 1929, ch. 40, 1; C.S. 1929, 130-1014; Laws 1937, ch. 225, 1; 1941 Comp., 55-2514; 1953 Comp., 73-26-14.



Section 21-8-16 - Board may issue building and improvement bonds.

21-8-16. Board may issue building and improvement bonds.

Whenever the said board, by the affirmative vote of a majority of its members, duly entered in the minutes of said board, shall by resolution determine that it is necessary to erect, alter, improve, furnish or equip any building or buildings at said college [university], or acquire any land for the use thereof, or both, or to retire the whole or any part of any series of bonds previously issued in conformity with the provisions of this act [21-8-15, 21-8-16, 21-8-18 through 21-8-26 NMSA 1978], or to refund the same, or for either of said purposes, the board of regents of the New Mexico college of agriculture and mechanic arts [New Mexico state university] is hereby empowered and authorized to issue and sell, subject to the terms of this act, building and improvement bonds of the New Mexico college of agriculture and mechanic arts [university].

History: Laws 1929, ch. 40, 2; C.S. 1929, 130-1015; Laws 1937, ch. 225, 2; 1941 Comp., 55-2515; 1953 Comp., 73-26-15.



Section 21-8-17 - Form and conditions of bonds.

21-8-17. Form and conditions of bonds.

Bonds issued pursuant to Sections 21-8-15 through 21-8-26 NMSA 1978 shall be in such form and denominations as the board of regents of New Mexico state university shall determine, due and payable not later than twenty years from date of issue. The bonds shall be payable in consecutive order commencing not later than two years from date of issue.

History: 1978 Comp., 21-8-17, enacted by Laws 1983, ch. 265, 40.



Section 21-8-18 - Sale of building and improvement bonds; notice, publication and contents; bids; purchase by state treasurer; acceptance by public officials.

21-8-18. [Sale of building and improvement bonds; notice, publication and contents; bids; purchase by state treasurer; acceptance by public officials.]

The board shall offer said bonds for sale, after publication of notice of the time and place of sale, in some newspaper of general circulation in Albuquerque, New Mexico, once each week for four successive weeks prior to the date fixed for said sale. Such notice shall specify the amount, denomination, maturity dates and the description of the bonds to be offered for sale, and the place, day and hour at which sealed bids therefor will be received and opened, and that only unconditional bids will be considered, and that each bid must be accompanied by a certified check drawn on a solvent bank or trust company, payable to the order of the secretary and treasurer of said board, for not less than five per centum of the par value of the bonds offered for sale, as a guaranty that the bonds will be taken by the bidder if his bid is accepted and the bidder does not take and pay for the bonds in accordance therewith. At the place and time specified in such notice, the board or the executive committee thereof shall publicly open the bids and award the bonds to the responsible bidder or bidders offering the highest price therefor, but no bid shall be accepted for less than the par value of said bonds, plus the accrued interest from the last preceding interest date to the date of delivery of said bonds. Before delivery of the bonds to the purchaser, the secretary and treasurer of the board shall detach and cancel all matured interest coupons. Said board or the executive committee thereof, shall have and reserve the right to reject any and all bids at such sale, and readvertise the same. The state treasurer may, with the approval of the state board of finance and the other officials whose approval may be required by law for the investment of public funds, purchase such bonds at par and accrued interest to date of delivery for such investment, without the necessity of them being advertised or publicly offered for sale by the board, or after rejection of bids for all or any part of any issue. Such bonds shall be accepted at their par value by all public officials in this state as security for the repayment of all deposits of public moneys of this state, or of any county, municipality or public institution thereof, and as security for the faithful performance of any obligation or duty to guarantee the performance of which such officials are now authorized by law to accept a deposit of the bonds of this state or of the United States of America.

History: Laws 1929, ch. 40, 4; C.S. 1929, 130-1017; Laws 1941, ch. 156, 1; 1941 Comp., 55-2517; 1953 Comp., 73-26-17.



Section 21-8-19 - Disposition of building and improvement bond proceeds; permanent improvement fund; interest and retirement fund; costs of sale.

21-8-19. [Disposition of building and improvement bond proceeds; permanent improvement fund; interest and retirement fund; costs of sale.]

The proceeds from the sale of said bonds shall be paid to the secretary and treasurer of said board, and shall be by him placed in a separate fund to be known as "permanent improvement fund" to be used and paid out only for the specified purposes in this act [21-8-15, 21-8-16, 21-8-18 through 21-8-26 NMSA 1978] enumerated upon order of the board, on checks signed by the president or vice president of said board and by the secretary and treasurer thereof, except such portion thereof as may have been received on account of accrued interest on said bonds to date of delivery, which amount shall be placed in the "interest and retirement fund" for the liquidation of said bonds as hereinafter provided. The cost of preparing, advertising and selling said bonds, including any necessary expense for legal opinions thereon, shall be paid out of the proceeds of the sale of said bonds.

History: Laws 1929, ch. 40, 5; C.S. 1929, 130-1018; 1941 Comp., 55-2518; 1953 Comp., 73-26-18.



Section 21-8-20 - Establishment and replenishment of interest and retirement fund for building and improvement bonds.

21-8-20. [Establishment and replenishment of interest and retirement fund for building and improvement bonds.]

The board of regents shall at the time of issuing said bonds, establish for the payment of the principal and interest thereof a fund to be known as "interest and retirement fund" into which fund said board shall immediately place a sum not less than the amount necessary to pay the interest and maturing principal of said bonds for the ensuing twelve months, and annually thereafter shall continue to place in said fund a sufficient amount to pay principal and interest maturing in the succeeding twelve months.

History: Laws 1929, ch. 40, 6; C.S. 1929, 130-1019; 1941 Comp., 55-2519; 1953 Comp., 73-26-19.



Section 21-8-21 - Income pledged to pay building and improvement bonds.

21-8-21. [Income pledged to pay building and improvement bonds.]

For the faithful and prompt payment of all interest and principal of said bonds as and when the same shall mature according to the tenor thereof, the issue thereof shall constitute an irrevocable pledge by said board of so much of each year's income from the permanent fund of the New Mexico college of agriculture and mechanic arts [New Mexico state university] in the hands of the treasurer of this state, as shall be necessary to provide the "interest and retirement fund" herein mentioned, for the ensuing year, and to at all times fully and faithfully keep the same in not less than the amount necessary to pay the interest and principal maturing as aforesaid; and in addition thereto the issue of said bonds shall constitute an irrevocable pledge by said board of so much of each year's income from the income and current fund derived from the lease of such of its lands as remain unsold, as may be necessary to fully protect the "interest and retirement fund" for the ensuing year, and keep the same at all times in proper amount as herein provided.

History: Laws 1929, ch. 40, 7; C.S. 1929, 130-1020; 1941 Comp., 55-2520; 1953 Comp., 73-26-20.



Section 21-8-22 - Payment of interest and principal of building and improvement bonds.

21-8-22. [Payment of interest and principal of building and improvement bonds.]

It shall be the duty of the secretary and treasurer of said board of regents to forward to the bank at which said bonds ar [are] payable, prior to the date on which any coupons or any principal amount of any of said bonds shall mature, out of the "interest and retirement fund" a sufficient sum of money to meet said coupons and maturing bonds as the same become due, plus any service charge which said bank shall be entitled to receive for its services.

History: Laws 1929, ch. 40, 9; C.S. 1929, 130-1022; 1941 Comp., 55-2521; 1953 Comp., 73-26-21.



Section 21-8-23 - Use of proceeds of building and improvement bonds restricted.

21-8-23. [Use of proceeds of building and improvement bonds restricted.]

None of the funds derived from the sale of said bonds, except so much thereof as shall be necessary to defray the cost of the issuance thereof and the accrued interest from the date thereof to the time of delivery, shall ever be used or expended by said board for any other purposes than those for which authority is herein given to issue the same, as set forth in Section 1 [21-8-15 NMSA 1978] hereof.

History: Laws 1929, ch. 40, 10; C.S. 1929, 130-1023; 1941 Comp., 55-2522; 1953 Comp., 73-26-22.



Section 21-8-24 - State treasurer's payments relating to building and improvement bonds.

21-8-24. [State treasurer's payments relating to building and improvement bonds.]

It is hereby made the duty of the treasurer of this state, upon receiving written notice from the secretary and treasurer of said board that it has issued bonds as provided for herein, to forthwith forward and pay over to the secretary and treasurer of said board out of the income from the permanent funds of said college [New Mexico state university], a sum sufficient to make and establish the income [interest] and retirement fund, as herein provided, and annually thereafter to pay over a sufficient amount for said purpose, to the end that said interest and retirement fund shall at all times be kept in the proper amount. In the event there should not be sufficient undistributed income from permanent funds of said college [university], then said state treasurer shall use so much of the income and current fund of said college [university] in his hands as shall be necessary to establish and at all times maintain said interest and retirement fund.

History: Laws 1929, ch. 40, 11; C.S. 1929, 130-1024; 1941 Comp., 55-2523; 1953 Comp., 73-26-23.



Section 21-8-25 - Issuance of building and improvement bonds in series; restrictions.

21-8-25. [Issuance of building and improvement bonds in series; restrictions.]

In the event the board of regents aforesaid should find it advisable to issue bonds under this act [21-8-15, 21-8-16, 21-8-18 through 21-8-26 NMSA 1978] in more than one series, or at different times, for any of the purposes aforesaid, then each series of said bonds shall be designated by the letter "A," "B" or in some other proper designation to the end that each series shall be kept separate, and all of the requirements of this act shall apply to and be faithfully followed, done and carried out as to each of said series, provided, however, that said board of regents shall not have power to issue bonds hereunder, the aggregate interest and principal requirements for which, for any year, together with the aggregate interest and principal requirements for all outstanding bonds of such board of such institution for such year, shall exceed the amount of the income from the permanent funds and from the aforesaid income and current fund of such institution received by the state treasurer for the fiscal year next preceding the fiscal year in which any bonds of such board of such institution are authorized to be issued by resolution of the board adopted pursuant to this act.

History: Laws 1929, ch. 40, 12; C.S. 1929, 130-1025; Laws 1937, ch. 225, 3; 1941 Comp., 55-2524; 1953 Comp., 73-26-24.



Section 21-8-26 - Bonds exempt from taxation.

21-8-26. [Bonds exempt from taxation.]

Bonds issued under the provisions of this act [21-8-15, 21-8-16, 21-8-18 through 21-8-26 NMSA 1978], being for the sole purposes specified in Section 1 [21-8-15 NMSA 1978] hereof, shall forever be and remain free and exempt from taxation by this state or any subdivision thereof. Such bonds may be deposited as security for public monies by depositaries thereof within the state of New Mexico.

History: Laws 1929, ch. 40, 13; C.S. 1929, 130-1026; 1941 Comp., 55-2525; 1953 Comp., 73-26-25.



Section 21-8-27 - Board constituted custodian for grave of Eugene Manlove Rhodes.

21-8-27. [Board constituted custodian for grave of Eugene Manlove Rhodes.]

That the board of regents of the New Mexico college of agriculture and mechanic arts [New Mexico state university] shall be and hereby is designated and declared to be custodian of the grave of Eugene Manlove Rhodes, and shall be and hereby is given all lawful authority to enter upon the lot and assume responsibility therefor, and to expend such sum or sums of money from the general funds of the college [university] as shall be necessary or required from time to time to cause the grave, the fence surrounding it, and the monument erected thereon, in his memory, by the artists and writers of New Mexico, to be maintained in good order and condition, all to the end that the last resting place of one of New Mexico's most valiant souls shall not suffer decay from wind, rain and the passage of time after the family and friends of 'Gene Rhodes have gone to be with him in the great beyond.

History: 1941 Comp., 55-2526, enacted by Laws 1951, ch. 89, 1; 1953 Comp., 73-26-26.



Section 21-8-28 - Building materials research and testing institute established.

21-8-28. Building materials research and testing institute established.

The board of regents of New Mexico state university shall establish a building materials research and testing institute to be affiliated with, and operated at, that institution in connection with the college of engineering.

History: 1953 Comp., 73-26-27, enacted by Laws 1967, ch. 130, 1.



Section 21-8-29 - Function of testing institute.

21-8-29. Function of testing institute.

The function of the building materials research and testing institute is:

A. to make technical investigations and determinations concerning the physical and chemical properties of all materials used in the construction of, or in connection with the construction of, buildings and dwellings;

B. to supply technical and engineering data which will tend to increase the economy, efficiency and safety of the manufacture and use of construction materials in this state; and

C. to establish and recommend standards for the physical and chemical properties of the materials and for the manufacture and use of these construction materials.

History: 1953 Comp., 73-26-28, enacted by Laws 1967, ch. 130, 2.



Section 21-8-30 - Equipment.

21-8-30. Equipment.

The various laboratories of the college of engineering and their equipment shall be available for the use of the building materials research and testing institute, provided that their use for instruction and research in the regular work of the university shall take precedence over their use by the building materials research and testing institute. The director of the building materials research and testing institute may procure, for temporary or permanent use, additional equipment to carry on the functions of the institute.

History: 1953 Comp., 73-26-29, enacted by Laws 1967, ch. 130, 3.



Section 21-8-31 - Director.

21-8-31. Director.

The board of regents shall appoint a director of the building materials research and testing institute on the recommendation of the president of the university. Subject to the rules and regulations of the board of regents, the director shall be responsible for the administration and operation of the institute.

History: 1953 Comp., 73-26-30, enacted by Laws 1967, ch. 130, 4.



Section 21-8-32 - Institute not conducted for gain.

21-8-32. Institute not conducted for gain.

The building materials research and testing institute shall not be conducted for the private or personal gain of anyone connected with it, or for the sole benefit of any individual, firm or corporation.

History: 1953 Comp., 73-26-31, enacted by Laws 1967, ch. 130, 5.



Section 21-8-33 - Use of services.

21-8-33. Use of services.

A. Any department, agency or institution of state government or its political subdivision may seek assistance from the building materials research and testing institute and such requests shall take precedence over all nongovernmental requests.

B. Any individual, firm or corporation may seek the assistance of the building materials research and testing institute.

History: 1953 Comp., 73-26-32, enacted by Laws 1967, ch. 130, 6.



Section 21-8-34 - Fees for services.

21-8-34. Fees for services.

The board of regents shall establish and charge fees to be paid by any person, firm, corporation or governmental department, agency or institution using the services of the building materials research and testing institute which shall be sufficient to defray the cost of providing the service to such person, firm, corporation or governmental department, agency or institution.

History: 1953 Comp., 73-26-33, enacted by Laws 1967, ch. 130, 7.



Section 21-8-35 - Center for broadcasting and international communications established.

21-8-35. Center for broadcasting and international communications established.

The center for broadcasting and international communications is established at New Mexico state university.

History: 1953 Comp., 73-26-34, enacted by Laws 1971, ch. 302, 1.



Section 21-8-36 - Activities of center.

21-8-36. Activities of center.

The center for broadcasting and international communications:

A. may establish educational television programs to serve individual viewers, educational institutions and public educational programs in the southern region of the state as well as the adjoining area of Mexico;

B. may develop, produce and distribute bilingual television materials;

C. shall cooperate with all other existing educational television facilities in the state to accomplish the most efficient use of any public funds made available for educational television services; and

D. may enter into contracts and be the recipient of federal or other funds for the purpose of carrying out the activities enumerated in this section.

History: 1953 Comp., 73-26-35, enacted by Laws 1971, ch. 302, 2.



Section 21-8-37 - Findings.

21-8-37. Findings.

The legislature finds and declares that the establishment of an international business facilitation center at New Mexico state university will:

A. enable New Mexico businesses to become significant players in the development of Mexican and international industries;

B. provide a research base to link the specific products and services of New Mexico businesses with the needs of Mexican and international businesses;

C. provide an educational base, utilizing the resources of all public post-secondary institutions, to develop skills necessary to compete in international markets; and

D. be instrumental in providing a significant increase in the flow of trade between Mexican and international industries and New Mexican businesses located in communities throughout the state.

History: Laws 1992, ch. 99, 1.



Section 21-8-38 - International business facilitation center established; duties.

21-8-38. International business facilitation center established; duties.

The "international business facilitation center" is established at the college of business administration and economics, New Mexico state university. The purpose of the center shall be to:

A. collect and analyze information about production-sharing opportunities with Mexican and international industries and provide that information to New Mexico businesses;

B. assist New Mexico businesses with research and informational services concerning development of and participation in international trade flows;

C. promote linkages between New Mexican businesses and Mexican and international industries in the American free trade zone; and

D. utilize the resources of all public post-secondary institutions in New Mexico to develop skills necessary to compete in international markets.

History: Laws 1992, ch. 99, 2.



Section 21-8-39 - Waste management education and research consortium created; purpose.

21-8-39. Waste management education and research consortium created; purpose.

A. The "waste management education and research consortium" is created and shall be a division of New Mexico state university.

B. Participating institutions in the consortium shall be New Mexico state university, the university of New Mexico, New Mexico institute of mining and technology, Dine college, Sandia national laboratories and Los Alamos national laboratory. The purposes of the consortium are to:

(1) engage in theoretical and practical education of and research on environmental and natural resource issues;

(2) disseminate knowledge acquired through educational programs;

(3) provide assistance in efforts to address environmental and natural resource problems; and

(4) cooperate with state and federal agencies.

C. The board of regents of New Mexico state university shall prepare reports showing the progress and condition of the consortium as the board deems necessary. The reports of the consortium may be printed and distributed by the board as appropriate, and revenue from the sale of the reports shall be paid into the account of New Mexico state university.

D. The consortium may receive appropriations from the legislature through the board and may receive any or other items of value from public or private sources.

History: Laws 2003, ch. 40, 1.



Section 21-8-40 - Water resources research institute created; purpose.

21-8-40. Water resources research institute created; purpose.

A. The "water resources research institute" is created and shall be a division of New Mexico state university.

B. Participating institutions associated with the water resources research institute shall be New Mexico state university, the university of New Mexico, New Mexico institute of mining and technology, New Mexico highlands university, eastern New Mexico university and western New Mexico university. The purposes of the institute are to:

(1) provide research and training in water conservation, planning and management; atmospheric-surface-ground water relations; and water quality;

(2) transfer water information through the use of technical and miscellaneous publications, newsletters, conferences and presentations;

(3) provide expertise, specialized assistance and information to address water problems; and

(4) cooperate with local, state and federal water agencies.

C. The board of regents of New Mexico state university shall prepare reports showing the progress and condition of the water resources research institute as the board deems necessary. The reports of the institute may be printed and distributed by the board as appropriate, and revenue from the sale of the reports shall be paid into the account of New Mexico state university.

D. The water resources research institute may receive appropriations from the legislature through the board of regents of New Mexico state university and may receive any other items of value from public or private sources.

History: Laws 2005, ch. 37, 1.



Section 21-8-41 - College assistance migrant program.

21-8-41. College assistance migrant program.

A. The "college assistance migrant program" is created at New Mexico state university to serve educational needs of migrants and seasonal farm workers who are students at the university by offering sufficient support to ensure participants' success in the first year of college and by maintaining communication with former participants to ensure they receive the support they need to graduate.

B. The program shall:

(1) address the achievement gap of farm worker students in higher education and bridge educational outreach issues within that population;

(2) assist each student to graduate from New Mexico state university with a bachelor's degree;

(3) provide students with assistance with housing and meal costs, comprehensive health examinations, art and cultural activities, tutoring and mentoring services, leadership training workshops and school supplies; and

(4) provide overall educational support and communication with family, community members and university administrators and faculty that serve as the educational support network for each student.

History: Laws 2007, ch. 118, 1.



Section 21-8-42 - Regional educational technology assistance center created.

21-8-42. Regional educational technology assistance center created.

The "regional educational technology assistance center" is created as a professional development center at New Mexico state university's college of extended learning. The center shall provide technology integration training into teaching and learning; professional development dossier creation; use of data to drive instruction to improve student learning outcomes; internet safety, online teaching and learning and technical assistance; faculty development in integrating technology and distance learning tools; and implementing the New Mexico learning network. All of the services provided shall be available to pre-kindergarten through college throughout New Mexico. The regional educational technology assistance center shall prepare an annual report for the legislature detailing the activities and accomplishments of the center.

History: Laws 2007, ch. 281, 1.



Section 21-8-43 - Alliance for underrepresented students created; purpose.

21-8-43. Alliance for underrepresented students created; purpose.

A. "The alliance for underrepresented students" is created at New Mexico state university.

B. Participating organizations in the alliance shall be the New Mexico alliance for minority participation and the regional alliance for science, engineering and mathematics for students with disabilities. The purposes of the alliance are to:

(1) promote science, technology, engineering and mathematics education and retention at the undergraduate and graduate level for underrepresented students;

(2) engage in research on and development of programs that support student retention and achievement;

(3) disseminate knowledge acquired through education and retention programs; and

(4) collaborate with and provide assistance to kindergarten through twelfth grade educators and post-secondary educational institutions to support science, technology, engineering and mathematics education and student achievement.

C. The alliance shall submit an annual report to the board of regents of New Mexico state university and the legislature detailing the activities and accomplishments of the alliance. The reports of the alliance may be printed and distributed by the university as appropriate, and revenue from the sale of the reports shall be paid into the account of the New Mexico state university.

D. The alliance may receive appropriations from the legislature through the board of regents and may receive gifts, grants and donations from public or private sources.

History: Laws 2007, ch. 280, 1.






Article 9 - State Chemist and Laboratory

Section 21-9-1 - Establishment of state laboratory and office of state chemist.

21-9-1. [Establishment of state laboratory and office of state chemist.]

That there is hereby established a state chemical laboratory for the analysis and examination of such foods, drugs, feeds, fertilizers and other material as the interests of the state may demand. The said state chemical laboratory shall be established at the New Mexico college of agriculture and mechanic arts [New Mexico state university], and shall be in [the] charge of a professor of chemistry at the said college, who shall be known as the state chemist of New Mexico. All chemical work which the public interests of the state may demand shall be done by or be under the supervision of the said state chemist. All charges for the work done by the said state chemist shall be just and equitable, and all money collected for such work shall go into a fund for the maintenance of the said state chemical laboratory.

History: Laws 1919, ch. 169, 1; C.S. 1929, 131-101; 1941 Comp., 3-1001; 1953 Comp., 4-13-1.



Section 21-9-2 - Methods of analysis.

21-9-2. Methods of analysis.

The methods of analysis employed by the state chemist of New Mexico shall be those prescribed by the association of official agricultural chemists, and those of the United States pharmacopoeia.

History: Laws 1919, ch. 169, 2; C.S. 1929, 131-102; 1941 Comp., 3-1002; 1953 Comp., 4-13-2.



Section 21-9-3 - Methods of collecting samples.

21-9-3. Methods of collecting samples.

All samples of material for analysis and examination shall be collected under the directions from the state chemical laboratory and must be sealed and shipped in accordance with instructions set forth in such directions for taking samples.

History: Laws 1919, ch. 169, 3; C.S. 1929, 131-103; 1941 Comp., 3-1003; 1953 Comp., 4-13-3.



Section 21-9-4 - Official seal of the state chemist.

21-9-4. Official seal of the state chemist.

The official seal of the state chemist of New Mexico shall bear the words "The Official Seal of the State Chemist of New Mexico" in a circle around the state seal of New Mexico.

History: Laws 1919, ch. 169, 4; C.S. 1929, 131-104; 1941 Comp., 3-1004; 1953 Comp., 4-13-4.






Article 10 - Development of Indian Resources

Section 21-10-1 - Purpose.

21-10-1. Purpose.

The purpose of this act [21-10-1 through 21-10-3 NMSA 1978] is to provide funds to New Mexico state university in order that agricultural and engineering education and work experience opportunities may be provided to Indian students to help prepare them for agricultural sciences, engineering sciences and management positions in irrigation projects and energy resources development to the end that the economic growth and public welfare of New Mexico will be promoted.

History: 1953 Comp., 73-26-37, enacted by Laws 1977, ch. 280, 1.



Section 21-10-2 - Indian resources development program created.

21-10-2. Indian resources development program created.

There is created the "Indian resources development program" to assist the education and training, through practical on-the-job experience opportunities, of Indian students in the agricultural, engineering and associated management sciences for the purpose of insuring the successful development and management of the agricultural and energy resources on Indian lands.

History: 1953 Comp., 73-26-38, enacted by Laws 1977, ch. 280, 2.



Section 21-10-3 - Contracts with other institutions.

21-10-3. Contracts with other institutions.

New Mexico state university shall contract with other institutions of higher education, located within this state, as needed for required services pursuant to the provisions and purposes of this act [21-10-1 through 21-10-3 NMSA 1978]. Qualified Indian students who are residents of New Mexico and who are majoring in agricultural, engineering and associated management sciences at any institution of higher education located within this state shall be eligible for the services provided by the funds appropriated for such development program in this act.

History: 1953 Comp., 73-26-39, enacted by Laws 1977, ch. 280, 3.



Section 21-10-4 - Short title.

21-10-4. Short title.

This act [21-10-4 through 21-10-9 NMSA 1978] may be cited as the "Indian Resources Development Act".

History: Laws 1979, ch. 371, 1.



Section 21-10-5 - Purpose.

21-10-5. Purpose.

The purpose of the Indian Resources Development Act [21-10-4 through 21-10-9 NMSA 1978] is to create statewide Indian resources development institutes, located at New Mexico state university and the university of New Mexico, in order that the state can participate with the federal government and Indian tribes for the purpose of assisting Indian tribes in developing agricultural, mineral, energy, forestry, wildlife, recreation and business resources and associated technical and managerial resources and other areas deemed necessary to promote their economic self-sufficiency to the end that the economic growth and public welfare of New Mexico will be promoted.

History: Laws 1979, ch. 371, 2.



Section 21-10-6 - Indian resources development institutes created.

21-10-6. Indian resources development institutes created.

There are created the "Indian resources development institutes" to provide research, educational and service programs that will directly and indirectly contribute to the more effective utilization of the natural and human resources and related business activities on Indian lands. The institutes may provide programs to enhance the development and efficient untilization [utilization] of natural and human resources and associated businesses on Indian lands, including dryland and irrigated agriculture, rangelands, oil, gas, coal, uranium, other mineral resources, ground and surface water resources, forestry, wildlife and outdoor-based recreational resources. The institutes may also provide programs for education and training and other necessary areas that will directly contribute toward providing Indian people the technical and managerial knowledge and experience necessary for efficient utilization of their natural resources.

History: Laws 1979, ch. 371, 3.



Section 21-10-7 - Contracts with other institutions.

21-10-7. Contracts with other institutions.

New Mexico state university and the university of New Mexico may contract with other institutions of higher education located within the state and federal research laboratories, as needed, for required services pursuant to the provisions and purposes of the Indian Resources Development Act [21-10-4 through 21-10-9 NMSA 1978].

History: Laws 1979, ch. 371, 4.



Section 21-10-8 - Organizational structure and operating policies.

21-10-8. Organizational structure and operating policies.

The organizational structure, operating policies and program directors of the institutes shall be established by the presidents of New Mexico state university and the university of New Mexico, who shall jointly designate and coordinate program responsibility areas for each institute.

History: Laws 1979, ch. 371, 5.



Section 21-10-9 - Cooperative federal-state funding.

21-10-9. Cooperative federal-state funding.

The institutes may enter into cooperative federal-state funding arrangements for the purposes of funding the institutes and their programs. The board of educational finance, or its successor agency, shall annually make recommendations to the legislature for the furtherance of the purposes of the Indian Resources Development Act [21-10-4 through 21-10-9 NMSA 1978]. Appropriations made for the purposes of the Indian Resources Development Act shall be expended only for the benefit of New Mexico residents.

History: Laws 1979, ch. 371, 6.



Section 21-10-10 - Purpose.

21-10-10. Purpose.

The purpose of this act [21-10-10 through 21-10-12 NMSA 1978] is to provide funds to New Mexico state university to create an Indian scientific educational assistance and work experience program in order that agriculture, engineering and business education and related work experience opportunities may be provided to Indian students to help prepare them for agricultural sciences, engineering sciences and management positions in irrigation projects, energy resources development, forestry projects, outdoor recreation activities and small business developments to the end that the economic growth and public welfare of New Mexico will be promoted.

History: Laws 1981, ch. 313, 1.



Section 21-10-11 - Advisory committee.

21-10-11. Advisory committee.

The president of New Mexico state university shall appoint a committee to work with the program director in establishing operating policies and program priorities. The committee shall consist of three members: one individual nominated by the Jicarilla and Mescalero Apache tribal presidents; one nominated by the chairman of the all Indian pueblo council; and one nominated by the chairman of the Navajo tribal council. The committee members shall serve a minimum term of two years with reappointment thereafter subject to the pleasure of the above-described Indian tribes.

History: Laws 1981, ch. 313, 2.



Section 21-10-12 - Contracts with other institutions.

21-10-12. Contracts with other institutions.

New Mexico state university shall contract with other institutions of higher education located within this state as needed for required services pursuant to the provisions and purposes of this act [21-10-10 through 21-10-12 NMSA 1978]. Qualified Indian students who are residents of New Mexico and who are majoring in agricultural, engineering and associated management sciences at any institution of higher education located within this state shall be eligible for the services provided by the funds appropriated for such development program in this act.

History: Laws 1981, ch. 313, 3.






Article 11 - New Mexico Institute of Mining and Technology

Section 21-11-1 - Object; curriculum.

21-11-1. Object; curriculum.

The object of the New Mexico school of mines [New Mexico institute of mining and technology] is to furnish facilities for the education of such persons as may desire to receive instruction in chemistry, metallurgy, mineralogy, geology, mining, milling, engineering, mathematics, mechanics, drawing, the fundamental laws of the United States, and the rights and duties of citizenship, and such other courses of study, not including agriculture, as may be prescribed by the board of regents; further, to engage in research projects approved by the board of regents, and incidental to such research to negotiate and enter into research contracts with appropriate governmental agencies, private foundations, individuals or associations.

History: Laws 1889, ch. 138, 28; C.L. 1897, 3593; Code 1915, 5139; C.S. 1929, 130-1101; 1941 Comp., 55-2601; Laws 1947, ch. 78, 1; 1953 Comp., 73-27-1.



Section 21-11-2 - Use of name "New Mexico institute of mining and technology" for common convenience.

21-11-2. [Use of name "New Mexico institute of mining and technology" for common convenience.]

Except for financial transactions the use of the name "New Mexico institute of mining and technology" is hereby permitted in lieu of the name "New Mexico school of mines" for common convenience.

History: 1941 Comp., 55-2601a, enacted by Laws 1951, ch. 46, 1; 1953 Comp., 73-27-2.



Section 21-11-3 - New diplomas for qualified graduates.

21-11-3. [New diplomas for qualified graduates.]

That the board of trustees of the New Mexico institute of mining and technology shall within six (6) months, after this act [21-11-2, 21-11-3 NMSA 1978] is in full force and effect, issue to all qualified graduates of said school of mines a diploma bearing such words or identifications of said institution as may be hereafter issued by said New Mexico institute of mining and technology.

History: 1941 Comp., 55-2601b, enacted by Laws 1951, ch. 46, 2; 1953 Comp., 73-27-3.



Section 21-11-4 - Operations vested in board of regents; corporate powers; quorum.

21-11-4. [Operations vested in board of regents; corporate powers; quorum.]

The management and control of said school of mines [New Mexico institute of mining and technology], the care and preservation of all property of which it shall become possessed, the erection and construction of all buildings necessary for its use, and the disbursement and expenditure of all moneys, shall be vested in a board of five regents. Said regents and their successors in office shall constitute a body corporate, under the name and style of, the regents of the New Mexico school of mines [New Mexico institute of mining and technology], with the right, as such, of suing and being sued, of contracting and being contracted with, of making and using a common seal and altering the same at pleasure, and of causing all things to be done necessary to carry out the provisions of this article. A majority of the board shall constitute a quorum for the transaction of business, but a less number may adjourn from time to time.

History: Laws 1889, ch. 138, 29; C.L. 1897, 3594; Code 1915, 5140; C.S. 1929, 130-1102; 1941 Comp., 55-2602; 1953 Comp., 73-27-4.



Section 21-11-5 - Officers of board of regents; bond of secretary-treasurer.

21-11-5. [Officers of board of regents; bond of secretary-treasurer.]

The school [New Mexico institute of mining and technology] officers shall be the same regents, be elected in the same manner and at the same time, and possess the same qualifications as the officers of the university of New Mexico, and the secretary and treasurer so elected shall give bond in the sum of ten thousand dollars [($10,000)] in the manner provided in Section 21-7-5 NMSA 1978.

History: Laws 1889, ch. 138, 30; C.L. 1897, 3595; Code 1915, 5141; C.S. 1929, 130-1103; 1941 Comp., 55-2603; 1953 Comp., 73-27-5.



Section 21-11-6 - Powers and duties of president of board of regents; president pro tem.

21-11-6. [Powers and duties of president of board of regents; president pro tem.]

The president of said board shall be the chief executive officer, shall preside at all meetings thereof, except that when he is absent the board may appoint a president pro tem, sign all instruments required to be executed by said board; he shall also direct the affairs generally of the said school of mines [New Mexico institute of mining and technology], shall nominate and, by and with the advice of said board of regents, appoint all professors, instructors, tutors and other employes [employees] necessary to the proper conduct of said school of mines [institute], and in like manner shall determine the amount of their respective salaries.

History: Laws 1889, ch. 138, 31; C.L. 1897, 3596; Code 1915, 5142; C.S. 1929, 130-1104; 1941 Comp., 55-2604; 1953 Comp., 73-27-6.



Section 21-11-7 - Duties of secretary-treasurer of board of regents.

21-11-7. [Duties of secretary-treasurer of board of regents.]

The secretary and treasurer shall be the financial and recording officer of said board, shall keep a true and correct account of all moneys received and expended by him, shall attest all instruments required to be signed by the president of said board, and shall keep a true and correct record of all the proceedings of said board and, generally, do all other things required of him by said board.

History: Laws 1889, ch. 138, 32; C.L. 1897, 3597; Code 1915, 5143; C.S. 1929, 130-1105; 1941 Comp., 55-2605; 1953 Comp., 73-27-7.



Section 21-11-8 - Powers and duties of board of regents.

21-11-8. Powers and duties of board of regents.

The board of regents shall have power and it shall be their [its] duty to enact bylaws, rules and regulations for the government of such school of mines [New Mexico institute of mining and technology], not inconsistent with the laws of the state; and they [it] shall also prescribe the textbooks to be used, the course of study, the fields of research to be engaged in, the branches to be taught, the number of departments into which said school [institute] shall be divided and to change the same from time to time; to fix the scholastic year, provide apparatus, mineral and geological cabinets, to establish and operate branches of said school [institute] in such place or places in the state of New Mexico as may be designated by said board, and do all and everything necessary in and about the premises with a view to promoting the best interests of said institution; provided that the primary functions for which said school [institute] was established shall be performed at Socorro only.

History: Laws 1889, ch. 138, 33; C.L. 1897, 3598; Code 1915, 5144; C.S. 1929, 130-1106; 1941 Comp., 55-2606; Laws 1947, ch. 78, 2; 1953 Comp., 73-27-8.



Section 21-11-8.1 - Institute for complex additive systems analysis established; function of institute.

21-11-8.1. Institute for complex additive systems analysis established; function of institute.

A. The board of regents of the New Mexico institute of mining and technology shall establish an institute for complex additive systems analysis.

B. The function of the institute for complex additive systems analysis is to:

(1) offer formal degree programs that integrate components of the computer science, engineering and management departments at the New Mexico institute of mining and technology;

(2) use joint faculty appointments and fellowships to recruit teachers from the ranks of academia, government and private industry;

(3) perform basic research and applied research for the purpose of analyzing and understanding complex interdependent systems;

(4) use research developed at the institute to help solve issues regarding complex interdependent systems that arise in the public and private sectors; and

(5) stimulate commerce by serving as an information age extension service for New Mexico businesses.

History: Laws 2001, ch. 39, 1.



Section 21-11-8.2 - Geophysical research center.

21-11-8.2. Geophysical research center.

A. The "geophysical research center" is created at the New Mexico institute of mining and technology. The center may enter into contracts and receive public and private gifts, grants and donations to carry out its activities.

B. The geophysical research center shall conduct research:

(1) in areas related to and affected by water, with emphasis on atmospheric, surface and underground water;

(2) on the relationships among lightning, thunderstorms and precipitation;

(3) in earthquake, volcanology and environmental geophysics; and

(4) in basic geophysical processes and their applications to state and national issues.

History: Laws 2003, ch. 44, 1.



Section 21-11-8.3 - Energetic materials research and testing center established; function of center.

21-11-8.3. Energetic materials research and testing center established; function of center.

A. The board of regents of the New Mexico institute of mining and technology shall establish the energetic materials research and testing center.

B. The function of the energetic materials research and testing center is to:

(1) conduct research, development, testing and evaluation of ordinance, explosives and energetic materials;

(2) conduct programs in energetic materials and related technologies that provide research opportunities for New Mexico institute of mining and technology undergraduate students, graduate students, faculty and staff;

(3) conduct training courses for governmental, academic and commercial entities in explosives handling and safety, emergency response, terrorist incident response and counterterrorism methods;

(4) prepare, publish and distribute reports and other documentation presenting the scientific and technical results of the energetic materials research and testing center efforts; and

(5) actively participate in technical and professional societies and organizations, including attending and presenting papers and talks at their functions and conferences.

History: Laws 2003, ch. 121, 1.



Section 21-11-8.4 - National cave and karst research institute created; purpose.

21-11-8.4. National cave and karst research institute created; purpose.

A. The "national cave and karst research institute" is created in Carlsbad and shall be a division of the New Mexico institute of mining and technology.

B. The purposes of the institute are to:

(1) further the science of speleology;

(2) centralize and standardize speleological information;

(3) foster interdisciplinary cooperation in cave and karst research programs;

(4) promote public education;

(5) promote national and international cooperation in protecting the environment for the benefit of cave and karst land forms; and

(6) promote and develop environmentally sound and sustainable resource management practices.

C. The board of regents of New Mexico institute of mining and technology shall prepare reports showing the progress and condition of the institute as the board deems necessary. The reports of the institute may be printed and distributed by the board as appropriate, and revenue from the sale of the reports shall be paid into the account of the New Mexico institute of mining and technology.

D. The institute may receive appropriations from the legislature through the board of regents of New Mexico institute of mining and technology and may receive any other items of value from public or private sources.

History: Laws 2004, ch. 33, 1.



Section 21-11-8.6 - Technology research collaborative created; purpose.

21-11-8.6. Technology research collaborative created; purpose.

A. The "technology research collaborative" is created. The New Mexico institute of mining and technology shall be the fiscal agent for the collaborative.

B. Participating institutions associated with the collaborative shall include national laboratories, other major research institutes and all of the post-secondary educational institutions in New Mexico.

C. The purpose of the collaborative is to:

(1) establish advanced technology centers based on the wealth of scientific and technical talent that exists in the member institutions;

(2) develop and create new intellectual property for the state, encourage new opportunities for business and increase jobs;

(3) commercialize the intellectual property that is created; and

(4) create a work force to support enterprises based on the intellectual property that is created.

D. Intellectual property created by an employee or agent of an institution associated with the collaborative shall be owned by that institution. Intellectual property created jointly by the collaborative and an institution shall be owned jointly by those entities. If the intellectual property is created using federal funds, the applicable federal laws and regulations shall govern the ownership.

E. The collaborative may receive appropriations from the legislature through the board of regents of the New Mexico institute of mining and technology and may receive any other items of value from public or private sources.

F. The "board of the technology research collaborative" is created. The board shall consist of eleven members as follows:

(1) the governor or the governor's designee, who shall chair the collaborative;

(2) the presidents, or their designees, of the university of New Mexico, New Mexico state university and New Mexico institute of mining and technology;

(3) five members at large, appointed by the governor with the consent of the senate;

(4) the director of Sandia national laboratories or the director's designee; and

(5) the director of Los Alamos national laboratory or the director's designee.

G. Appointed members shall serve for two-year terms at the pleasure of the governor. Members shall serve until their successors have been appointed. The governor may fill any vacancy on the board for the remainder of an unexpired term.

H. The board may elect officers as it deems necessary to carry out its duties. A majority of the members of the board shall constitute a quorum for the transaction of business, and the board shall meet four times per year. Board members shall not vote by proxy.

I. Public members of the board shall receive per diem and mileage pursuant to the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

J. The board shall:

(1) employ a director and other staff, who shall be exempt from the provisions of the Personnel Act [Chapter 10, Article 9 NMSA 1978], as the board deems necessary to provide continuity and management of the collaborative; and

(2) prepare annual reports to the legislature on the expenditures and progress of the collaborative.

History: Laws 2013, ch. 130, 1.



Section 21-11-9 - Departmental faculties.

21-11-9. [Departmental faculties.]

The immediate government of their several departments shall be entrusted to their several faculties.

History: Laws 1889, ch. 138, 34; C.L. 1897, 3599; Code 1915, 5145; C.S. 1929, 130-1107; 1941 Comp., 55-2607; 1953 Comp., 73-27-9.



Section 21-11-10 - Conferring degrees; granting diplomas.

21-11-10. [Conferring degrees; granting diplomas.]

The board of regents shall have power to confer such degrees and grant such diplomas as are usually conferred and granted by other similar schools.

History: Laws 1889, ch. 138, 35; C.L. 1897, 3600; Code 1915, 5146; C.S. 1929, 130-1108; 1941 Comp., 55-2608; 1953 Comp., 73-27-10.



Section 21-11-11 - Removal of officers, faculty members and employees.

21-11-11. [Removal of officers, faculty members and employees.]

The regents shall have power to remove any officer, tutor or instructor, or employee connected with said school [New Mexico institute of mining and technology], when in their judgment the best interests of said school [institute] require it.

History: Laws 1889, ch. 138, 36; C.L. 1897, 3601; Code 1915, 5147; C.S. 1929, 130-1109; 1941 Comp., 55-2609; 1953 Comp., 73-27-11.



Section 21-11-12 - Charges for assays and other services; disposition of amounts collected.

21-11-12. [Charges for assays and other services; disposition of amounts collected.]

The board of regents shall require such compensation for all assays, analyses, mill tests or other services performed by said institution as they [it] may deem reasonable, and the same shall be collected and paid into the treasury of the school of mines [New Mexico institute of mining and technology] for said institution, and an accurate account thereof shall be kept in a book to be provided for that purpose.

History: Laws 1889, ch. 138, 38; C.L. 1897, 3603; Code 1915, 5149; C.S. 1929, 130-1111; 1941 Comp., 55-2610; 1953 Comp., 73-27-12.



Section 21-11-13 - Designated the state's school of mines.

21-11-13. [Designated the state's school of mines.]

The New Mexico school of mines [New Mexico institute of mining and technology] shall be the state school of mines.

History: Laws 1889, ch. 138, 39; C.L. 1897, 3604; Code 1915, 5150; C.S. 1929, 130-1112; 1941 Comp., 55-2611; 1953 Comp., 73-27-13.



Section 21-11-14 - Preparatory department to be maintained.

21-11-14. [Preparatory department to be maintained.]

The New Mexico school of mines [New Mexico institute of mining and technology] shall, in addition to the course now provided for, maintain a preparatory department.

History: Laws 1895, ch. 2, 6; C.L. 1897, 3605; Code 1915, 5151; C.S. 1929, 130-1113; 1941 Comp., 55-2612; 1953 Comp., 73-27-14.



Section 21-11-15 - Authority to borrow money; purposes.

21-11-15. [Authority to borrow money; purposes.]

For the purpose of erecting, altering, improving, furnishing or equipping any necessary buildings at the New Mexico school of mines [New Mexico institute of mining and technology], or for acquiring any necessary land for the use of said school [institute], or both, or for the purpose of acquiring lands and buildings for use as a branch of said school [institute], or for the purpose of retiring the whole or any part of any series of bonds previously issued, the board of regents of the New Mexico school of mines [institute] is hereby authorized to borrow money in conformity with the terms of this act [21-11-15, 21-11-16, 21-8-18 through 21-11-26 NMSA 1978].

History: 1941 Comp., 55-2613, enacted by Laws 1947, ch. 119, 1; 1953 Comp., 73-27-15.



Section 21-11-16 - Authority to issue and retire building and improvement bonds.

21-11-16. [Authority to issue and retire building and improvement bonds.]

Whenever the said board, by affirmative vote of a majority of its members, duly entered in the minutes of said board, shall, by resolution, determine that it is necessary to erect, alter, improve, furnish or equip any building or buildings at said school [New Mexico institute of mining and technology], or acquire any land for the use thereof, or to acquire land and buildings for use as a branch of said school [institute], or to retire the whole or any part of any series of bonds previously issued by said school [institute] or to refund the same, or for any of said purposes, the board of regents of the New Mexico school of mines [institute] is hereby empowered and authorized to issue and sell, subject to the terms of this act [21-11-15, 21-11-16, 21-11-18 through 21-11-26 NMSA 1978], building and improvement bonds of the New Mexico school of mines [institute].

History: 1941 Comp., 55-2614, enacted by Laws 1947, ch. 119, 2; 1953 Comp., 73-27-16.



Section 21-11-17 - Form and conditions of bonds.

21-11-17. Form and conditions of bonds.

Bonds of the New Mexico institute of mining and technology issued pursuant to Chapter 21, Article 11 NMSA 1978 shall be in such form and denominations as the board of regents of the institute shall determine, due and payable not later than twenty-five years from date of issue. The bonds shall be payable in consecutive order commencing not later than two years from date of issue.

History: 1978 Comp., 21-11-17, enacted by Laws 1983, ch. 265, 41.



Section 21-11-18 - Sale of bonds; publication of notice; bids.

21-11-18. [Sale of bonds; publication of notice; bids.]

The regents shall offer said bonds for sale after publication of notice of the time and place of sale, in some newspaper of general circulation in Albuquerque, New Mexico, once each week for four (4) consecutive weeks prior to the date fixed for said sale. Such notice shall specify the amount, denomination, maturity dates and the description of the bonds to be offered for sale, and the place, day and hour at which sealed bids therefor will be received and opened, and that only unconditional bids will be considered, and that each bid must be accompanied by a certified check on a solvent bank, payable to the order of the secretary of the board of regents, for not less than five (5) per centum of the par value of the bonds offered for sale, as a guaranty that the bonds will be taken by the bidder if his bid is accepted. At the place and time specified in such notice, the board of regents shall publicly open the bids and award the bonds to the responsible bidder or bidders offering the highest price therefor, but no bid shall be accepted for less than the par value of said bonds, plus the accrued interest from the last preceding interest date to the date of delivery of said bonds. Before delivery of the bonds to the purchaser, the secretary and treasurer of the board shall detach and cancel all matured interest coupons. The said board shall have and reserve the right to reject any and all bids at such sale and to readvertise the same. The state treasurer may, with the approval of the sate [state] board of finance and the other officials whose approval may be required by law for the investment of public funds, purchase such bonds at par and accrued interest to date of delivery for such investment, without the necessity of advertising or publicly offering said bonds for sale; and said treasurer is hereby authorized to invest moneys of the permanent school fund in said bonds. Such bonds shall be accepted at their par value by all public officials in this state as security for the repayment of all deposits of public moneys of this state, or of any county, municipality or public institution thereof, and as security for the faithful performance of any obligation or duty to guarantee the performance of which such officials are now authorized by law to accept a deposit of the bonds of this state or of the United States of America.

History: 1941 Comp., 55-2616, enacted by Laws 1947, ch. 119, 4; 1953 Comp., 73-27-18.



Section 21-11-19 - Permanent improvement and interest and retirement funds.

21-11-19. [Permanent improvement and interest and retirement funds.]

The proceeds from the sale of said bonds shall be paid to the secretary and treasurer of said regents, and shall be placed in a separate fund to be known as "permanent improvement fund" to be used and paid out only for the specified purposes enumerated in this act [21-11-15, 21-11-16, 21-11-18 through 21-11-26 NMSA 1978] and upon order of the board of regents, on checks signed by the president or vice president and by the secretary or treasurer of said board. Provided, however, that moneys received on account of accrued interest on said bonds to date of delivery shall be placed in the "interest and retirement fund" for the liquidation of said bonds as hereinafter provided. The cost of preparing, advertising and selling said bonds, including any necessary legal expenses thereon, shall be paid out of the proceeds of the sale of said bonds.

History: 1941 Comp., 55-2617, enacted by Laws 1947, ch. 119, 5; 1953 Comp., 73-27-19.



Section 21-11-20 - Interest and retirement fund established.

21-11-20. [Interest and retirement fund established.]

At the time of issuing said bonds the regents shall establish for the payment of the principal and interest thereof a fund to be known as "interest and retirement fund" into which fund said regents shall immediately place a sum not less than the amount necessary to pay the interest and maturing principal of said bonds for the ensuing twelve (12) months, and annually thereafter shall continue to place in said fund a sufficient amount to pay principal and interest maturing in the succeeding twelve (12) months.

History: 1941 Comp., 55-2618, enacted by Laws 1947, ch. 119, 6; 1953 Comp., 73-27-20.



Section 21-11-21 - Pledge of income to retirement of bonds and payment of interest.

21-11-21. [Pledge of income to retirement of bonds and payment of interest.]

For the faithful and prompt payment of all interest and principal of said bonds as and when the same shall mature according to the tenor thereof, the issue thereof shall constitute an irrevocable pledge by said regents of so much of each year's income from the permanent fund of the New Mexico school of mines [New Mexico institute of mining and technology] in the hands of the treasurer of this state, as shall be necessary to provide the "interest and retirement fund" herein mentioned, for the ensuing year, and to at all times fully and faithfully keep the same in not less than the amount necessary to pay the interest and principal maturing as aforesaid; and in addition thereto the issue of said bonds shall constitute an irrevocable pledge by said regents of so much of each year's income from the income and current fund derived from the lease of such of its lands as remain unsold, as may be necessary to fully protect the "interest and retirement fund" for the ensuing year, and to keep the same at all times in proper amount as herein provided. Whenever bonds are issued under the authority of this act [21-11-15, 21-11-16, 21-11-18 through 21-11-26 NMSA 1978] for the purpose of acquiring lands and buildings for use as a branch of said New Mexico school of mines [institute] and said branch is operated under contracts which produce revenue as rentals, use charges, or otherwise, the regents shall, in addition to the income from the permanent fund and the income and current fund derived from the lease of such of its lands as remain unsold, have power to pledge irrevocably as security for the principal and interest on said bonds the entire rentals, use charges or other revenues derived from the contracts under which said branch is operated.

History: 1941 Comp., 55-2619, enacted by Laws 1947, ch. 119, 7; 1953 Comp., 73-27-21.



Section 21-11-22 - Forwarding of funds for payment of bonds and interest coupons.

21-11-22. [Forwarding of funds for payment of bonds and interest coupons.]

The secretary and treasurer of said regents shall forward to the bank at which said bonds are payable, prior to the date on which any coupons or principal of any of said bonds shall mature, out of the "interest and retirement fund" a sufficient sum of money to meet said coupons and maturing bonds as the same become due, plus any service charge which said bank shall be entitled to receive for its services.

History: 1941 Comp., 55-2620, enacted by Laws 1947, ch. 119, 8; 1953 Comp., 73-27-22.



Section 21-11-23 - Use of funds restricted to designated purposes.

21-11-23. [Use of funds restricted to designated purposes.]

None of the funds derived from the sale of said bonds, except so much thereof as shall be necessary to defray the cost of the issuance thereof, shall ever be used or expended by said board for any purposes other than those for which authority is herein given.

History: 1941 Comp., 55-2621, enacted by Laws 1947, ch. 119, 9; 1953 Comp., 73-27-23.



Section 21-11-24 - State treasurer to transfer income from permanent funds; income and current fund.

21-11-24. [State treasurer to transfer income from permanent funds; income and current fund.]

The state treasurer of the state of New Mexico shall forward and pay over to the secretary and treasurer of said board of regents out of the income from the permanent funds of said school [New Mexico institute of mining and technology], a sum sufficient to make and establish the interest and retirement fund, as herein provided, and to annually pay over a sufficient amount for said purpose, to the end that said interest and retirement fund shall at all times be kept in the proper amount. The state treasurer shall use so much of the income and current fund of said school [institute] in his hands as shall be necessary to establish and at all times maintain said "interest and retirement fund" in the event there shall not be sufficient undistributed income from the permanent funds of said school [institute].

History: 1941 Comp., 55-2622, enacted by Laws 1947, ch. 119, 10; 1953 Comp., 73-27-24.



Section 21-11-25 - Bonds designated serially.

21-11-25. [Bonds designated serially.]

Each series of bonds issued under the authority of this act [21-11-15, 21-11-16, 21-11-18 through 21-11-26 NMSA 1978] shall be designated by the letters "A," "B" and so forth, to the end that each series shall be kept separate, and all of the requirements of this act shall apply to and shall be faithfully followed, done and carried out as to each of said series.

History: 1941 Comp., 55-2623, enacted by Laws 1947, ch. 119, 11; 1953 Comp., 73-27-25.



Section 21-11-26 - Bonds exempt from taxation.

21-11-26. [Bonds exempt from taxation.]

Bonds issued under the provisions of this act [21-11-15, 21-11-16, 21-11-18 through 21-11-26 NMSA 1978] shall forever be and remain free and exempt from taxation by this state or any subdivision thereof.

History: 1941 Comp., 55-2624, enacted by Laws 1947, ch. 119, 12; 1953 Comp., 73-27-26.






Article 12 - New Mexico Military Institute

Section 21-12-1 - Board of regents; appointment; term; political affiliations; compensation.

21-12-1. [Board of regents; appointment; term; political affiliations; compensation.]

The New Mexico military institute, at Roswell, shall be under the supervision and control of a board of five regents, to serve without compensation, to be appointed by the governor, by and with the advice and consent of the senate for a term of four years, and not more than three of them shall belong to the same political party at the time of their appointment.

History: Laws 1893, ch. 41, 2; C.L. 1897, 3661; Code 1915, 4988; C.S. 1929, 120-2001; 1941 Comp., 66-1301; 1953 Comp., 73-28-1.



Section 21-12-2 - Election of officers; duties; bond of secretary-treasurer.

21-12-2. [Election of officers; duties; bond of secretary-treasurer.]

The said board of regents shall organize and elect from their number, a president, a vice president, and a secretary and treasurer, who shall do and perform all of the duties that shall be incumbent upon them as such officers. The secretary and treasurer shall, before entering upon the discharge of his duties as such, execute a good and sufficient bond to the state of New Mexico with some solvent surety company authorized to do business in the state of New Mexico as the surety, in a penal sum to be fixed by the said board of regents of not less than $20,000, conditioned for the faithful performance of his duties as such secretary and treasurer and that he will faithfully account for and pay over to the person or persons entitled to receive the same from him all monies which shall come into his hands as such officer, which said bond shall be approved by the said board of regents and kept on file as directed by the said board.

History: Laws 1893, ch. 41, 3; C.L. 1897, 3662; Code 1915, 4989; C.S. 1929, 120-2002; Laws 1933, ch. 136, 1; 1941 Comp., 66-1302; 1953 Comp., 73-28-2.



Section 21-12-3 - Board of regents; duty; educational standard.

21-12-3. [Board of regents; duty; educational standard.]

It shall be the duty of the board of regents to maintain and control, at Roswell, a military institute for the education and training of the youth of this country, of as high a standard as like institutions in other states and territories.

History: Laws 1893, ch. 41, 4; C.L. 1897, 3663; Code 1915, 4990; C.S. 1929, 120-2003; 1941 Comp., 66-1303; 1953 Comp., 73-28-3.



Section 21-12-4 - Rules and regulations; teachers' contracts; buildings; improvements.

21-12-4. [Rules and regulations; teachers' contracts; buildings; improvements.]

The said board shall have full power and authority to make such rules and regulations concerning the government and course of said institute as they [it] may deem proper; to make contracts with teachers; to erect buildings and make such other improvements as the institute may require.

History: Laws 1893, ch. 41, 5; C.L. 1897, 3664; Code 1915, 4991; C.S. 1929, 120-2004; 1941 Comp., 66-1304; 1953 Comp., 73-28-4.



Section 21-12-5 - Sale of lands.

21-12-5. Sale of lands.

With the exception of the forty-acre tract upon which the main portion of the buildings of the New Mexico military institute are now situated and excepting lands granted by acts of congress, the board of regents of the New Mexico military institute shall have authority and the power to sell, convey, lease or otherwise dispose of, for the benefit of the New Mexico military institute, any and all lands and property belonging to the New Mexico military institute or conveyed to the board of regents of the New Mexico military institute for the benefit of the New Mexico military institute, or conveyed to the state of New Mexico for the use and benefit of the New Mexico military institute.

History: Laws 1893, ch. 41, 6; C.L. 1897, 3665; Code 1915, 4992; C.S. 1929, 120-2005; Laws 1941, ch. 51, 1; 1941 Comp., 66-1305; 1953 Comp., 73-28-5.



Section 21-12-6 - Deeds and contracts signed by president.

21-12-6. [Deeds and contracts signed by president.]

That all deeds for the sale of lands and all contracts made by the said board shall be signed by the president.

History: Laws 1893, ch. 41, 7; C.L. 1897, 3666; Code 1915, 4993; C.S. 1929, 120-2006; 1941 Comp., 66-1306; 1953 Comp., 73-28-6.



Section 21-12-7 - Increase in tuition fee authorized.

21-12-7. [Increase in tuition fee authorized.]

The regents of the New Mexico military institute may charge a larger tuition fee than provided in Section 5164 if it is deemed necessary to do so to maintain said institute.

History: Laws 1895, ch. 2, 6; C.L. 1897, 3671; Code 1915, 4994; C.S. 1929, 120-2007; 1941 Comp., 66-1307; 1953 Comp., 73-28-7.



Section 21-12-8 - Officers to be governor's aides; rank; uniforms.

21-12-8. Officers to be governor's aides; rank; uniforms.

For the better government and enforcement of discipline in the New Mexico military institute, the superintendent, commandant of cadets, instructors and others designated by the board of regents as officers in the New Mexico military institute, shall be commissioned as aides-de-camp on the staff of the governor of the state of New Mexico, with such military rank as the board of regents shall prescribe or designate, in addition to the number of aides-de-camp otherwise provided by law; the superintendent, commandant of cadets, instructors and others designated by the board of regents of the New Mexico military institute as officers in the New Mexico military institute shall have such rank as may be prescribed by the board of regents and shall hold office and rank, as such during the time they are employed in such capacity in said New Mexico military institute, and they will be allowed to wear the uniform of their rank while on duty as officers in the New Mexico military institute and upon all public occasions when the national guard is under arms or the staff of the governor and commander-in-chief shall be ordered out.

History: Laws 1901, ch. 63, 1; Code 1915, 4995; C.S. 1929, 120-2008; 1941 Comp., 66-1308; Laws 1947, ch. 6, 1; 1953 Comp., 73-28-8.



Section 21-12-9 - Organization of cadets; cadet commissions; authority of superintendent.

21-12-9. Organization of cadets; cadet commissions; authority of superintendent.

The superintendent of the New Mexico military institute shall have power to organize the cadets of the New Mexico military institute into military units and to appoint cadet officers and noncommissioned officers who shall hold their offices at the pleasure of the superintendent. Commissions shall be issued by the superintendent to cadet officers, and shall be known as cadet commissions. The superintendent shall have power to designate and prescribe the number and rank and duties of cadet officers and noncommissioned officers.

History: Laws 1901, ch. 63, 2; Code 1915, 4996; C.S. 1929, 120-2009; 1941 Comp., 66-1309; Laws 1947, ch. 6, 2; 1953 Comp., 73-28-9.



Section 21-12-10 - Ordnance and quartermaster's stores; care and custody; annual report.

21-12-10. [Ordnance and quartermaster's stores; care and custody; annual report.]

It shall be the duty of the superintendent to provide a safe and convenient place for the keeping and preservation of all ordnance and quartermaster's stores received from the state for the use of the institution, and on and before the thirty-first day of December in each year, he shall make a report to the adjutant general of the state of all such stores on hand, and in such report he shall show their condition, whether serviceable or unserviceable, and if any of such stores should be lost or destroyed, the manner of their loss or destruction.

History: Laws 1901, ch. 63, 3; Code 1915, 4997; C.S. 1929, 120-2010; 1941 Comp., 66-1310; 1953 Comp., 73-28-10.



Section 21-12-11 - General Richard T. Knowles legislative scholarship program created; purpose.

21-12-11. General Richard T. Knowles legislative scholarship program created; purpose.

There is created the "General Richard T. Knowles legislative scholarship program" at the New Mexico military institute. The purpose of the program is to increase the number of New Mexico residents attending the New Mexico military institute and to increase the opportunity for promising young people who might not otherwise have the opportunity to participate in a military education and environment.

History: Laws 1989, ch. 44, 1; 1989, ch. 45, 1; 1998 (1st S.S.), ch. 4, 1.



Section 21-12-12 - Program administration; criteria.

21-12-12. Program administration; criteria.

A. The General Richard T. Knowles legislative scholarship program shall be administered by the board of regents of the New Mexico military institute. The board of regents shall establish one hundred twelve scholarships available to New Mexico residents, one scholarship available for each state legislative district.

B. Annually, each state legislator may nominate four prospective scholarship recipients to the board of regents of the New Mexico military institute. If a legislator has no applicant from the legislator's district, that senator or representative may choose to nominate an applicant from a senate or representative district contiguous to the legislator's own district, thus maintaining geographical diversity in the corps of cadets while affording a greater opportunity for more New Mexicans to receive a scholarship. In the event no applicant is available by July 1 of each year from either the legislator's district or a contiguous district, the scholarship may be awarded to any of the qualified nominees from any state legislative district.

C. Scholarships shall be awarded to qualifying New Mexico residents for a term not to exceed four years.

D. The board of regents shall establish criteria for the awarding of scholarships. Criteria shall include scholastic ability, faculty recommendations, standardized test scores, letters of recommendation, school honors and extracurricular activities.

History: Laws 1989, ch. 44, 2; 1989, ch. 45, 2; 1998 (1st S.S.), ch. 4, 2; 2009, ch. 228, 1.



Section 21-12-13 - Fund created.

21-12-13. Fund created.

The "legislative scholarship fund" is created. No money appropriated to the fund or accruing to it through gifts, grants or bequests shall be transferred to another fund. The fund shall not revert at the end of any fiscal year. Any interest earned from investment of the fund shall be credited to the legislative scholarship fund for the purpose of implementing the General Richard T. Knowles legislative scholarship program. Money in the fund is appropriated to the New Mexico military institute.

History: 1978 Comp., 21-12-13, enacted by Laws 1990, ch. 109, 1; 1998 (1st S.S.), ch. 4, 3.



Section 21-12-14 - Investment of fund.

21-12-14. Investment of fund.

The board of regents of New Mexico military institute may invest and reinvest the legislative scholarship fund in accordance with state investment council policy for market rate investments for the severance tax permanent fund, subject to the approval of the state investment council after explanation and presentation of the investment plan.

History: 1978 Comp., 21-12-14, enacted by Laws 1990, ch. 109, 2; 1997, ch. 225, 1.



Section 21-12-15 - New Mexico military institute; transfer of budget balances.

21-12-15. New Mexico military institute; transfer of budget balances.

With the approval of the commission on higher education [higher education department], the board of regents of New Mexico military institute may, each fiscal year, transfer up to five hundred thousand dollars ($500,000) of the institute's budget balances to the legislative scholarship fund established to implement the General Richard T. Knowles legislative scholarship program.

History: Laws 2005, ch. 161, 1.



Section 21-12-16 - Public safety education; scholarships.

21-12-16. Public safety education; scholarships.

A. The board of regents of the New Mexico military institute may establish a public safety officer education program for students interested in careers in public safety.

B. Subject to available funding, the board of regents of the New Mexico military institute may offer public safety officer education scholarships to New Mexico residents who enroll in the public safety officer education program. With the advice of the department of public safety, the board of regents shall establish criteria for awarding the public safety officer education scholarships and, with the cooperation of the department of public safety, may establish internship programs with public safety agencies for scholarship recipients.

History: Laws 2005, ch. 162, 1.



Section 21-12-17 - Corrections education; scholarships.

21-12-17. Corrections education; scholarships.

A. The board of regents of the New Mexico military institute may establish a corrections education program for students interested in careers in corrections.

B. Subject to available funding, the board of regents may offer corrections education scholarships to New Mexico residents who enroll in the corrections education program. With the advice of the corrections department, the board of regents shall establish criteria for awarding the corrections education scholarships and, with the cooperation of the corrections department, may establish internship programs at corrections department facilities for scholarship recipients.

History: Laws 2005, ch. 163, 1.






Article 13 - Community Colleges

Section 21-13-1 - Short title.

21-13-1. Short title.

Chapter 21, Article 13 NMSA 1978 shall be known as the "Community College Act".

History: 1953 Comp., 73-33-1, enacted by Laws 1963, ch. 17, 1; 1985, ch. 238, 1.



Section 21-13-2 - Definitions.

21-13-2. Definitions.

As used in the Community College Act:

A. "community college" means a public educational institution that provides not to exceed two years of training in the arts, sciences and humanities beyond the twelfth grade of the public high school curriculum or, in lieu of that training or in addition to it, not to exceed two years of a vocational and technical curriculum and appropriate courses of study for persons who may or may not have completed the twelfth grade of public high school;

B. "community college district" means a district in which a community college is located, which district is composed of the territory of one or more school districts of the state. For the purposes of relating community college districts to existing law, community college districts and the community colleges thereof shall not:

(1) be considered a part of the uniform system of free public schools pursuant to Article 12, Section 1 and Article 21, Section 4 of the constitution of New Mexico;

(2) benefit from the permanent school fund and from the current school fund under Article 12, Sections 2 and 4 of the constitution of New Mexico;

(3) be subject, except as it relates to technical and vocational education, to the control, management and direction of the state board of education under Article 12, Section 6 of the constitution of New Mexico; and

(4) be considered school districts insofar as the restrictions of Article 9, Section 11 of the constitution of New Mexico are concerned; and

C. "qualified elector" means a person otherwise eligible to vote within the community college district.

History: 1953 Comp., 73-33-2, enacted by Laws 1963, ch. 17, 2; 1964 (1st S.S.), ch. 16, 1; 1980, ch. 53, 1; 1985, ch. 238, 2; 1998, ch. 61, 3.



Section 21-13-4.1 - Limitations on community colleges.

21-13-4.1. Limitations on community colleges.

There shall be no new community college, branch campus or off-campus instructional center created after January 1, 1998 unless specifically created by the legislature.

History: Laws 1998, ch. 61, 5.



Section 21-13-4.2 - Name change.

21-13-4.2. Name change.

A. Luna vocational-technical institute shall be known as "Luna community college", and Mesa technical college shall be known as "Mesalands community college" and shall be organized as provided in Chapter 21, Article 13 NMSA 1978.

B. The governing board of the Luna vocational-technical institute shall be the governing board of Luna community college, and the governing board of the Mesa technical college shall be the governing board of the Mesalands community college.

C. All taxes levied to pay any principal and interest on bonds of the Luna vocational-technical institute or Mesa technical college for operating, maintaining and providing facilities shall continue in effect until dissolution pursuant to procedures set forth in Chapter 21, Article 13 NMSA 1978.

D. All references in law to the Luna vocational-technical institute shall be construed to be references to Luna community college, and all references in law to the Mesa technical college shall be construed to be references to Mesalands community college.

History: Laws 2005, ch. 193, 1.



Section 21-13-8 - Community college board.

21-13-8. Community college board.

A. Community college board members shall be over twenty-one years of age, qualified electors and residents of the community college district.

B. Community college board members shall be elected for staggered terms of six years beginning on April 1 succeeding their elections. Elections shall be held:

(1) in conjunction with regular school district elections on the first Tuesday of February in each odd-numbered year if the community college board and school board agree to hold their elections at the same time; or

(2) on the date otherwise prescribed by the Community College Act.

C. All vacancies caused in any other manner than by the expiration of the term of office shall be filled by appointment by the remaining members. An individual appointed by the remaining members of the board to fill a vacancy in office shall serve until the next community college board election, at which time candidates shall file for and be elected to fill the vacant position to serve the remainder of the unexpired term.

D. A community college board shall select from its members a chair and secretary who shall serve in these offices until the next regular community college board election. After each community college board election, the members shall proceed to reorganize.

History: 1953 Comp., 73-33-7, enacted by Laws 1963, ch. 17, 7; 1964 (1st S.S.), ch. 16, 6; 1965, ch. 277, 2; 1980, ch. 53, 4; 1985, ch. 238, 8; 1995, ch. 90, 1; 1998, ch. 61, 4; 1999, ch. 219, 1; 2008, ch. 43, 1.



Section 21-13-8.1 - Community college board; optional form.

21-13-8.1. Community college board; optional form.

The community college board of any community college organized pursuant to the Community College Act may, by adoption of a resolution to that effect, establish a governing board composed of five or seven members elected from single-member districts for staggered terms. The single-member districts shall be compact and contiguous and composed of populations as equal as practicable. Members shall be required to reside in the districts from which elected. Any member removing his residence from the district from which he was elected shall be deemed to have resigned his position and the vacancy created by such resignation shall be filled in the manner provided by law for the filling of vacancies on the board of a community college district.

History: 1978 Comp., 21-13-8.1, enacted by Laws 1987, ch. 174, 1.



Section 21-13-9 - Community college board meetings.

21-13-9. Community college board meetings.

Regular meetings of the community college board shall be held not less than quarterly each calendar year. Special meetings may be held upon call of the chairman or a majority of the board. The secretary of the board shall notify members of the time and place of each meeting, and all notices shall be mailed to each board member at least ten days prior to the date of the meeting. Upon agreement of all the members of the board, however, the period of notice of the meeting may be shortened or waived.

History: 1953 Comp., 73-33-8, enacted by Laws 1963, ch. 17, 8; 1985, ch. 238, 9; 1993, ch. 75, 1.



Section 21-13-10 - Board duties.

21-13-10. Board duties.

A. It is the duty of the community college board to determine financial and educational policies of the community college. The community college board shall provide for the management of the community college and execution of these policies by selecting a competent president for the community college, and, upon the president's recommendation, the board shall employ other administrative personnel, instructional staff or other personnel as may be needed for the operation, maintenance and administration of the community college.

B. The community college board shall have the power to fix tuition and fee rates for resident and nonresident students of the community college district, to accept gifts, to accept federal aid, to purchase, hold, sell and rent property and equipment and to promote the general welfare of the institution for the best interest of educational service to the people of the community college district.

History: 1953 Comp., 73-33-9, enacted by Laws 1963, ch. 17, 9; 1980, ch. 53, 5; 1985, ch. 238, 10; 1996, ch. 71, 5; 2000, ch. 52, 3; 2003, ch. 390, 1; 2007, ch. 73, 2; 2014, ch. 80, 8.



Section 21-13-11 - Standards and accrediting of community colleges.

21-13-11. Standards and accrediting of community colleges.

A. The community college board shall prescribe the course of study for the community college and shall define, in conjunction with the higher education department, official standards of excellence in all matters relating to the administration, course of study and quality of instruction, except that the prescribed standards may not be less in quality or quantity than those prescribed for other state institutions of higher learning by the regional accrediting agency that accredits other colleges and universities of the state.

B. The department shall annually inspect, or investigate through the requirement of reports prescribed by the department, each community college. The inspection or investigation by report shall be conducted upon the facilities and program of each community college to determine the extent of compliance with the rules promulgated by the department. A report of each inspection or final investigation by report shall be made to the department.

C. In the event of any serious deviation from established practices and procedures or any deficiencies that impair the quality of the instructional program in any community college, the department shall first call these to the attention of the president of the community college and the community college board.

D. In the case of repeated failure to meet the standards provided for in Subsection A of this section, the department may take action discontinuing the approval of any community college so delinquent. Upon a showing that the unsatisfactory conditions have been remedied, the department may reinstate its approval of a disapproved community college.

History: 1953 Comp., 73-33-10, enacted by Laws 1963, ch. 17, 10; 1980, ch. 53, 6; 1985, ch. 238, 11; 1999, ch. 219, 2; 2005, ch. 289, 26.



Section 21-13-12 - Degrees and certificates awarded.

21-13-12. Degrees and certificates awarded.

A. The community college board of a community college may award the appropriate degree upon the completion of a curriculum organized for that purpose and approved by the commission on higher education [higher education department]. An associate degree or certificate may be awarded only to students as recommended by the faculty, the chief academic officer and the president of the community college as having completed satisfactorily the prescribed course of study.

B. The community college board may award an appropriate certificate upon completion of an education curriculum and program leading to alternative certification for degreed individuals pursuant to Section 22-10-3.5 NMSA 1978 [repealed] or certification of educational assistant and coursework in elementary and secondary education professional development. The curriculum and program leading to alternative certification or certification of educational assistant shall be approved by the state board of education.

History: 1953 Comp., 73-33-11, enacted by Laws 1963, ch. 17, 11; 1980, ch. 53, 7; 1985, ch. 238, 12; 1999, ch. 219, 3; 2001, ch. 299, 1.



Section 21-13-13 - Per diem; mileage.

21-13-13. Per diem; mileage.

Members of the community college board shall, for attendance at meetings of the board, receive traveling expenses to and from meetings at the rate set by law for state employees, for each mile traveled by the shortest usually traveled route from their homes to the place of the meeting.

History: 1953 Comp., 73-33-12, enacted by Laws 1963, ch. 17, 12; 1985, ch. 238, 13.



Section 21-13-18.1 - Regular community college election; resolution; publication.

21-13-18.1. Regular community college election; resolution; publication.

A. The community college board shall issue a resolution in English and Spanish calling for a regular community college election within the community college district on the date prescribed by the Community College Act. The resolution shall be filed with each county clerk in the community college district on the third Friday in December or, if the election is held in conjunction with a school district election, the last Tuesday in November of each even-numbered year.

B. The resolution shall specify:

(1) the date the election will be held;

(2) the positions on the board to be filled;

(3) the date on which declarations of candidacy are to be filed;

(4) the date on which declarations of intent to be a write-in candidate are to be filed;

(5) any questions to be submitted to the voters;

(6) the precincts in each county in which the election is to be held and the location of each polling place;

(7) the hours each polling place will be open; and

(8) the date and time of the closing of the registration books by the county clerks as required by law.

C. In the event that only one candidate files a declaration of candidacy for each position to be filled at an election and no declared write-in candidates have filed for any position in which there is any other candidate and there are no questions or bond issues on the ballot, only one polling place for the election shall be designated and it shall be in the office of the county clerk of the county in which the community college is located.

D. In any election held under the Community College Act, the county clerk shall perform the duties of the precinct board and no other precinct board shall be appointed.

History: 1978 Comp., 21-13-18.1, enacted by Laws 1993, ch. 75, 3; 2008, ch. 43, 2.



Section 21-13-18.2 - Declaration of candidacy; write-in candidates; filing date; penalty.

21-13-18.2. Declaration of candidacy; write-in candidates; filing date; penalty.

A. A declaration of candidacy for membership on the community college board shall be filed with the proper filing officer during the period commencing at 9:00 a.m. on the forty-eighth day before an election and ending at 5:00 p.m. on the same day.

B. Write-in candidates for the office of board member shall be permitted in community college district elections.

C. A person may be a write-in candidate only if he has the qualifications to be a candidate for membership on the board as provided in the Community College Act.

D. A person desiring to be a write-in candidate for the office of board member shall file with the proper filing officer a declaration of intent to be a write-in candidate. The declaration shall be filed before 5:00 p.m. on the thirty-fifth day preceding the date of the election.

E. Any person knowingly making a false statement in his declaration of candidacy is guilty of a fourth degree felony.

F. As used in this section, "proper filing officer" means the county clerk of the county in which the community college is situated.

History: 1978 Comp., 21-13-18.2, enacted by Laws 1993, ch. 75, 4.



Section 21-13-19 - Enrollment defined; payments.

21-13-19. Enrollment defined; payments.

A. For those students in community colleges taking college-level courses, full-time-equivalent students shall be defined and computed by the higher education department in the same manner in which it defines and computes full-time-equivalent students for all other college-level programs within its jurisdiction.

B. No student shall be included in any calculations made under the provisions of this section if the student is enrolled in a course the cost of which is totally reimbursed from federal, state or private sources.

C. The higher education department shall not recommend an appropriation greater than three hundred twenty-five dollars ($325) for each full-time-equivalent student for any community college that levies a tax at a rate less than two dollars ($2.00), unless a lower amount is required by operation of the rate limitation provisions of Section 7-37-7.1 NMSA 1978 upon a rate of at least two dollars ($2.00) on each one thousand dollars ($1,000) of net taxable value, as that term is defined in the Property Tax Code [Chapter 7, Articles 35 through 38 NMSA 1978], or any community college that reduces a previously authorized tax levy, except as required by the operation of the rate limitation provisions of Section 7-37-7.1 NMSA 1978.

D. The higher education department shall require from the community college such reports as the department deems necessary for the purpose of determining the number of full-time-equivalent students at the community college eligible to receive support under this section.

E. A community college board shall establish tuition and fee rates for its respective institutions for full-time, part-time, resident and nonresident students, as defined by the higher education department.

F. A community college board may establish and grant gratis scholarships to students who are residents of New Mexico in an amount not to exceed the matriculation fee or tuition and fees, or both. The gratis scholarships are in addition to the lottery tuition scholarships authorized in Section 21-13-10 NMSA 1978 and shall be granted to the full extent of available funds before lottery tuition scholarships are granted. The number of scholarships established and granted pursuant to this subsection shall not exceed three percent of the preceding fall semester enrollment in each institution and shall not be established and granted for summer sessions. The president of each institution shall select and recommend to the community college board of the president's institution, as recipients of scholarships, students who possess good moral character and satisfactory initiative, scholastic standing and personality. All of the gratis scholarships established and granted by each community college board each year shall be granted on the basis of financial need.

History: 1953 Comp., 73-33-14.2, enacted by Laws 1968, ch. 70, 2; 1974, ch. 20, 1; 1980, ch. 53, 12; 1985, ch. 238, 19; 1986, ch. 32, 10; 1988, ch. 98, 1; 1990, ch. 25, 1; 1999, ch. 219, 4; 2003, ch. 390, 2; 2007, ch. 227, 2; 2009, ch. 47, 2; 2014, ch. 12, 2.



Section 21-13-20 - Sharing of facilities.

21-13-20. Sharing of facilities.

Community college districts may contract for the use or sharing of facilities with any school. Any agreement entered into between the community college board and a school board shall provide that each district using the facilities shall bear an appropriate and equitable share of the expenses for the maintenance and operation of the facilities used.

History: 1953 Comp., 73-33-15, enacted by Laws 1963, ch. 17, 15; 1985, ch. 238, 20.



Section 21-13-21 - Addition of school districts to existing community college districts.

21-13-21. Addition of school districts to existing community college districts.

A. The qualified electors within the territorial limits of a school district, group of school districts within a county or school districts in an adjoining county, not included in the community college district as originally formed, may petition the commission on higher education [higher education department] to be added to the community college district. The commission [department] shall examine the petition and, if it finds that the petition is signed by the requisite number of qualified electors as provided in Sections 21-13-4 and 21-13-5 NMSA 1978 [repealed], the commission [department] shall cause a survey to be made of the petitioning district to determine the desirability of the proposed extension of the area of the community college district.

B. In conducting the survey, the commission on higher education [higher education department] shall ascertain the attitude of the community college board and collect other information as prescribed in Section 21-13-5 NMSA 1978 [repealed]. If on the basis of the survey the commission [department] finds that the proposed addition of the petitioning district will promote an improved education service in the area, it shall approve the petition. Thereafter, the commission [department] shall proceed to call an election within the petitioning district and in the established community college district on the question of the inclusion of the area in the community college district. In the election, the procedure prescribed in Sections 21-13-6, 21-13-7 and 21-13-18 NMSA 1978 [repealed] shall be followed.

C. If it appears on canvass of the results of the election in the office of the executive director of the commission on higher education [higher education department] that a majority of the votes cast in each of the petitioning areas and within the established community college district was in favor of the addition of the petitioning area, the executive director shall notify the boards of education within each school district and the community college board of the results of the election and shall declare the extension of the boundaries of the community college district to include the petitioning area in which the proposed addition referendum carried by a majority vote. The addition shall take effect on the next succeeding July 1.

D. The territory within each school district added to any existing community college district shall automatically be subject to any special levy on taxable property approved for the community college district for the maintenance of facilities and services and for support of bond issues.

History: 1953 Comp., 73-33-16, enacted by Laws 1963, ch. 17, 16; 1964 (1st S.S.), ch. 16, 11; 1980, ch. 53, 13; 1985, ch. 238, 21; 1999, ch. 219, 5.



Section 21-13-22 - Transportation system.

21-13-22. Transportation system.

When in the judgment of the community college board of an established community college the educational services of the community college can be extended to a number of students who should be served by the community college by the establishment of a transportation system, the community college board may do so through the use of maintenance funds from the annual tax levy. The community college transportation system shall be limited to nonstop bus routes between outlying population centers within the community college district and the community college. Provided that, other laws to the contrary notwithstanding, local school boards within the community college district shall allow community college students to ride on public school buses over established routes upon payment by the community college for the cost of such services, and provided further that the local school boards within the community college district shall make every effort to schedule their bus routes and times in such manner that they accommodate the community college students. Students who use community college or public school bus facilities may be charged such fees as the community college board deems reasonable. In lieu of providing any college-owned or operated transportation, the community college board may make agreements with local school boards for the transportation of community college students to and from the community college campus. The community college board shall make payments to the local school fund for any transportation.

History: 1953 Comp., 73-33-17, enacted by Laws 1963, ch. 17, 17; 1964 (1st S.S.), ch. 16, 12; 1980, ch. 53, 14; 1985, ch. 238, 22.



Section 21-13-23 - Dissolution of community college districts.

21-13-23. Dissolution of community college districts.

Community college districts may be dissolved in the following manner:

A. submission of a plan for the dissolution of the community college district to the executive director [secretary] of the commission on higher education [higher education department] by a petition signed by ten percent of the qualified electors residing within the district. Upon receipt of a proper plan and petition, the executive director [secretary] shall call a special election for the purpose of referring to the qualified electors residing in the district the question of dissolution. Plans for the dissolution of a community college district shall provide for the payment of all district debts and liabilities and for the equitable distribution of all remaining assets to the school districts within the community college district;

B. if the executive director [secretary] of the commission on higher education [higher education department] finds that a majority of the qualified electors voting on the issue at the special election has authorized the dissolution, the community college board shall proceed with the approved plan. Upon completion of the plan, the community college board shall submit a full report to the executive director [secretary] and a copy of the report to each local school district board within the community college district; and

C. upon receipt of the final report of the community college board, the executive director [secretary] of the commission on higher education [higher education department] shall examine the report to determine whether any outstanding obligations still exist and whether the terms of the approved plan have been accomplished. If, upon determination by the executive director [secretary], no obligations are yet outstanding and the provisions of the plan have been fulfilled, he shall formally declare the community college district dissolved.

History: 1953 Comp., 73-33-18, enacted by Laws 1963, ch. 17, 18; 1964 (1st S.S.), ch. 16, 13; 1980, ch. 53, 15; 1985, ch. 238, 23; 1999, ch. 219, 6.



Section 21-13-24.1 - Establishing procedures for independence; funding; tuition; appropriation; local support level; outstanding indebtedness.

21-13-24.1. Establishing procedures for independence; funding; tuition; appropriation; local support level; outstanding indebtedness.

Any institution established in accordance with Chapter 21, Article 14 or 16 NMSA 1978 that desires to become an independent institution pursuant to the Community College Act and to receive more than three hundred twenty-five dollars ($325) per full-time-equivalent student is subject to the following:

A. approval of the institutional request for independent status by the commission on higher education [higher education department];

B. tuition rates shall be recommended by the commission on higher education [higher education department] and shall be set by the community college board;

C. the commission on higher education [higher education department] shall recommend an appropriation for the institution based upon expenditure levels determined by commission [department] formulas in relation to its authorized program and its available funds from nongeneral fund sources, and the recommended appropriation shall be an amount not less than three hundred twenty-five dollars ($325) for each full-time-equivalent student;

D. the minimum level of local support for operational purposes shall be a tax rate of two dollars ($2.00), or any lower amount required by the operation of the rate limitation provisions of Section 7-37-7.1 NMSA 1978 upon an amount of at least two dollars ($2.00) on each one thousand dollars ($1,000) of net taxable value, as that term is defined in the Property Tax Code [Chapter 7, Articles 35 through 38 NMSA 1978]; and

E. the community college board shall provide for the assumption of any outstanding indebtedness of the institution desiring to become independent by the voters of the community college district.

History: 1978 Comp., 21-13-24.1, enacted by Laws 1980, ch. 53, 17; 1985, ch. 238, 25; 1986, ch. 32, 11; 1999, ch. 219, 7.



Section 21-13-25 - Liberal construction.

21-13-25. Liberal construction.

The Community College Act, being necessary to secure the public health, safety, convenience and welfare, shall be liberally construed to effect its purposes.

History: 1953 Comp., 73-33-20, enacted by Laws 1964 (1st S.S.), ch. 16, 15; 1985, ch. 238, 26.






Article 13A - Workforce Training

Section 21-13A-1 - Short title.

21-13A-1. Short title.

This act [21-13A-1 through 21-13A-5 NMSA 1978] may be cited as the "Workforce Training Act".

History: Laws 2003, ch. 30, 1.



Section 21-13A-2 - Purposes.

21-13A-2. Purposes.

The purposes of the Workforce Training Act are to:

A. provide funding for non-credit customized training at community colleges;

B. establish the workforce training program to deliver customized training for members of the workforce who require specialized training to obtain or advance in employment with small and large businesses in New Mexico;

C. provide a statewide program of customized training that supplements the state's workforce development efforts and offers opportunities for state residents to obtain skills needed to provide a well-trained workforce for employers in New Mexico; and

D. enable community colleges to better respond to the needs of their communities and to participate in attracting, retaining and recruiting employers that can provide employment for trained workers in the community.

History: Laws 2003, ch. 30, 2.



Section 21-13A-3 - Definitions.

21-13A-3. Definitions.

As used in the Workforce Training Act:

A. "commission" means the commission on higher education [higher education department];

B. "community college" means a public post-secondary educational institution located in New Mexico offering technical or vocational training or two-year degrees;

C. "customized training" means vocational or technical training:

(1) offered by a community college;

(2) that provides specialized employee training for a particular business or industry;

(3) for which a student who successfully completes the training does not receive college credit; and

(4) that enhances workforce development in the state;

D. "tier-2 undergraduate funding level" means tier 2 of the higher education funding formula developed by the commission [department]; and

E. "workforce training program" means the program created by the Workforce Training Act to provide customized training at community colleges in New Mexico.

History: Laws 2003, ch. 30, 3.



Section 21-13A-4 - Distribution of funds.

21-13A-4. Distribution of funds.

A. Beginning in the budget cycle following the effective date of the Workforce Training Act, the commission [department] shall include in its annual budget an amount calculated to be necessary to implement a workforce training program in the state.

B. During the first year of funding, a base number of students shall be projected by the commission [department] for each community college offering customized training pursuant to the Workforce Training Act after consultation with each community college. To determine the funding to be distributed to each community college, the total appropriation made by the legislature to implement that act shall be multiplied by a fraction, the numerator of which is the projected number of student credit hours in customized training at the community college receiving the funding and the denominator of which is the total projected number of student credit hours in customized training at all of the community colleges participating in the workforce training program.

C. Following the first year of implementation of the Workforce Training Act, the commission [department] shall determine the number of students enrolled in customized training at each community college in the state according to the most recent year for which data is available.

D. Using a predetermined credit-hour equivalent of courses normally considered under the tier-2 undergraduate funding level, the amount to be budgeted for the program shall be developed and included in the commission [department] budget for each subsequent fiscal year.

E. Beginning in the second year of implementation of the Workforce Training Act, the funding to be distributed to each community college shall be determined by multiplying the total appropriation made by the legislature to implement the Workforce Training Act by a fraction, the numerator of which is the number of student credit hours in customized training at that community college in the prior year and the denominator of which is the total number of student credit hours in customized training in the prior year at all of the community colleges participating in the workforce training program.

F. A community college that previously was not included in the distribution but seeks to participate in the workforce training program for the first time shall negotiate with the commission [department] to establish the base level of funding for the community college based on the projected number of students expected to enroll in customized training and shall be added to the formula to determine the budget expansion to be requested.

History: Laws 2003, ch. 30, 4.



Section 21-13A-5 - Eligible funding recipients.

21-13A-5. Eligible funding recipients.

A. To be eligible to receive funding pursuant to the Workforce Training Act, a community college shall provide customized training for at least one business each year.

B. To remain eligible to receive funding to participate in the workforce training program following the first year in which customized training is offered, a community college shall:

(1) increase the number of businesses receiving customized training in each succeeding year by at least one business that did not receive customized training in the prior year; or

(2) increase the total number of employees enrolled in customized training for each succeeding year.

C. To qualify as a business that may participate in the customized training opportunities offered at a community college:

(1) a business shall be located in New Mexico;

(2) may be either a new or an established business;

(3) shall provide full-time job opportunities for the successful participants of the workforce training program; and

(4) shall pay more than minimum wage to successful participants of the workforce training program.

History: Laws 2003, ch. 30, 5.



Section 21-13A-6 - Work force skills development fund created; allocations; application review panels.

21-13A-6. Work force skills development fund created; allocations; application review panels.

A. The "work force skills development fund" is created in the state treasury. The fund shall consist of appropriations, income from investment of the fund, gifts, grants, donations and bequests. Money in the fund shall not revert at the end of any fiscal year. The fund shall be administered by the commission on higher education [higher education department] and money in the fund is appropriated to the commission [department] to provide matching funds to community colleges for the development, expansion and support of broad-based entry-level high-skills training programs. Money from the fund shall be expended on warrants of the secretary of finance and administration upon vouchers signed by the executive director of the commission on higher education [higher education department] or his authorized representative.

B. Individual community colleges or a consortium of community colleges may apply for matching grants from the work force skills development fund in accordance with rules promulgated by the commission on higher education [higher education department]. Allocations from the fund shall be based on a competitive process with applications reviewed by a panel of education, business and labor experts established by the commission [department]. To apply for a grant, a community college or consortium must have equal or greater matching funds for the proposal from sources other than the state.

History: Laws 2003, ch. 368, 1.






Article 14 - Branch Community Colleges

Section 21-14-1 - Branch community college educational program enrollment defined.

21-14-1. Branch community college educational program enrollment defined.

A. "Branch community college educational program", for the purposes of Chapter 21, Article 14 NMSA 1978, includes either the first two years of college education or organized vocational and technical curricula of not more than two years' duration designed to fit individuals for employment in recognized occupations, or both.

B. The calculation of full-time-equivalent student population for the purposes of Chapter 21, Article 14 NMSA 1978 shall include students enrolled in college-level courses and students enrolled in vocational and technical courses taught by a branch community college that is recognized by the instructional support and vocational education division of the public education department as an area vocational school or in courses that are approved by the secretary of public education. Students enrolled in a course the cost of which is totally reimbursed from federal, state or private sources shall not be included in the calculation of full-time-equivalent student population.

History: Laws 1953 Comp., 73-30-17, enacted by Laws 1957, ch. 143, 1; 1963, ch. 162, 1; 1967, ch. 104, 1; 1969, ch. 94, 1; 1971, ch. 48, 1; 1985, ch. 238, 27; 1990, ch. 25, 2; 1999, ch. 219, 8; 2007, ch. 227, 3.



Section 21-14-1.1 - Elementary and secondary education curriculum and coursework.

21-14-1.1. Elementary and secondary education curriculum and coursework.

The branch community college board may award an appropriate certificate upon completion of an education curriculum and program leading to alternative certification for degreed individuals pursuant to Section 22-10-3.5 NMSA 1978 [repealed] or certification of educational assistant and coursework in elementary and secondary education professional development. The curriculum and program leading to alternative certification or certification of educational assistant shall be approved by the state board of education.

History: Laws 2001, ch. 299, 2.



Section 21-14-2 - Board duties; relationship with parent institution; elections.

21-14-2. Board duties; relationship with parent institution; elections.

A. As used in Chapter 21, Article 14 NMSA 1978, "board" means either the local school board or the combined local school boards acting as a single board of the school district or the board of the branch community college elected pursuant to Section 21-14-2.1 NMSA 1978.

B. The duties of the board are to:

(1) enter into written agreements with the board of regents of the parent institution, subject thereafter to biennial review by all parties concerned and to the review and commentary of the commission on higher education [higher education department];

(2) act in an advisory capacity to the board of regents of the parent institution in all matters relating to the conduct of the branch community college;

(3) approve an annual budget for the branch community college for recommendation to the board of regents of the parent institution;

(4) certify to the board of county commissioners the tax levy; and

(5) conduct the election for tax levies for the branch community college.

C. The board and the board of regents of the parent institution of the branch community college shall jointly conduct a search for qualified candidates for director. The board of regents of the parent institution, after consultation with the board, shall then select a director for the branch community college.

D. The board and the board of regents of the parent institution shall enter into a written agreement, which shall include provisions for:

(1) the higher education institution to have full authority and responsibility in relation to all academic matters;

(2) the higher education institution to honor all credits earned by students as though they were earned on the parent campus;

(3) the course of study and program offered;

(4) the cooperative use of physical facilities and teaching staff;

(5) consideration of applications of local qualified people before employing teachers of the local school system; and

(6) the detailed agreement of financing and financial control of the branch community college.

E. The agreement shall be binding upon both the board and the board of regents of the parent institution; however, it may be terminated by mutual consent or it may be terminated by either board upon six months' notice. However, if the branch community college has outstanding general obligation or revenue bonds, neither the board nor the board of regents may terminate the agreement until the outstanding bonds are retired, except as provided by Section 21-13-24.1 NMSA 1978. This provision shall apply to all agreements in existence between the branch community college and the board of regents of the parent institution.

F. All taxes levied to pay for principal and interest on bonds of the branch community college shall be in addition to the taxes levied for operating, maintaining and providing facilities for the branch community college pursuant to the College District Tax Act [21-2A-1 through 21-2A-10 NMSA 1978].

G. For the purpose of relating branch community colleges to existing laws, branch community college districts or branch community colleges shall not:

(1) be considered a part of the uniform system of free public schools pursuant to Article 12, Section 1 and Article 21, Section 4 of the constitution of New Mexico;

(2) benefit from the permanent school fund and from the current school fund under Article 12, Sections 2 and 4 of the constitution of New Mexico;

(3) be subject, except as it relates to technical and vocational education, to the control, management and direction of the public education department; and

(4) be considered school districts insofar as the restrictions of Article 9, Section 11 of the constitution of New Mexico are concerned.

H. All elections held pursuant to the branch community college laws shall be as follows:

(1) the board calling the election shall give notice of the election in a newspaper of general circulation in the branch community college district at least once a week for three consecutive weeks, the last insertion to be not less than thirty days prior to the proposed election;

(2) the election shall be conducted and canvassed in the same manner as municipal school district elections unless otherwise provided in the branch community college laws; and

(3) any person or corporation may institute in the district court of any county in which the branch community college district affected lies an action or suit to contest the validity of any proceedings held under the branch community college laws, but no such suit or action shall be maintained unless it is instituted within ten days after the issuance by the proper officials of a certificate or notification of the results of the election and the canvassing of the election returns by the board.

I. The tax rolls of the school districts comprising the branch community college district shall be adopted as the tax rolls of the branch community college district.

History: 1953 Comp., 73-30-18, enacted by Laws 1963, ch. 162, 2; 1971, ch. 182, 1; 1983, ch. 85, 1; 1985, ch. 238, 28; 1997, ch. 167, 2; 1998, ch. 61, 6; 2005, ch. 117, 1.



Section 21-14-2.1 - Branch community college board; local option.

21-14-2.1. Branch community college board; local option.

A. A majority of the local board of education or the combined boards of education acting as a single board may cease to operate as the branch community college board and provide for an elected branch community college board. In that event, the majority of the local board of education or the combined boards of education acting as a single board shall elect five persons as members of the branch community college board. The persons elected shall be assigned position numbers one through five. Board members shall be over twenty-one years of age, qualified electors and residents of the branch community college district. The members of the board shall continue to serve until the next regular branch community college election, to be held on the first Tuesday of February of each odd-numbered year, at which time five board members shall be elected by the registered voters of the branch community college district. The candidates shall file for and be elected to a particular position number. The candidate receiving the highest number of votes for a particular position shall be elected. At the first board meeting after the election, the five members shall draw lots for the following terms: two for terms of two years and three for terms of four years. Thereafter, board members shall be elected for terms of four years from March 1 succeeding their election. All vacancies caused in any other manner than by the expiration of the term of office shall be filled by appointment by the remaining members.

B. Immediately after the election of the five members by the assembled board of education members, the board shall select from its members a chairman and secretary who shall serve in these offices until the next regular branch community college board election. After each branch community college board election, the members shall proceed to reorganize.

C. The duties of the board shall continue as set out in Chapter 21, Article 14 NMSA 1978.

History: 1978 Comp., 21-14-2.1, enacted by Laws 1985, ch. 238, 29.



Section 21-14-2.2 - Limitations on branch community colleges.

21-14-2.2. Limitations on branch community colleges.

There shall be no new branch community college or off-campus instructional center created after January 1, 1998 unless specifically created by the legislature.

History: Laws 1998, ch. 61, 7.



Section 21-14-2.3 - Branch community college board; optional form.

21-14-2.3. Branch community college board; optional form.

A. The branch community college board of a branch community college may, by adoption of a resolution, establish a board composed of five members elected from single-member districts within the branch community college district for staggered terms. The single-member districts shall be compact and contiguous and composed of populations as equal as practicable. Members shall be required to reside in the districts from which elected. If a member no longer resides in the election district from which that member was elected, the member shall be deemed to have resigned and the vacancy created by the resignation shall be filled in the manner provided by law for the filling of vacancies on the board of a branch community college.

B. The board members shall draw lots to determine which board position will coincide with which election district during the meeting at which the board is resolved to change to a districted board.

C. The board shall redistrict once after each federal decennial census. The board may adopt a resolution to have the board's election districts coincide with the county commission districts if the county commission has five districts and the boundaries of the county and branch community college district are identical.

History: Laws 2007, ch. 27, 1.



Section 21-14-4 - Availability of school facilities; use of other facilities.

21-14-4. Availability of school facilities; use of other facilities.

Upon establishment of a branch community college, public school facilities are to be made available to the college if needed, and in such manner as will not interfere with the regular program of instruction. No public school funds shall be expended in the program, and the branch community college shall pay a proper amount for utilities and custodian service. The board may arrange for the use of available facilities other than public school facilities if approved by the board of regents.

History: 1953 Comp., 73-30-19, enacted by Laws 1957, ch. 143, 3; 1963, ch. 162, 3.



Section 21-14-5 - Financing of branch community colleges; tuition and fee waivers.

21-14-5. Financing of branch community colleges; tuition and fee waivers.

A. Financing of branch community colleges shall be by tuition and fees, which shall be set by the board of regents of the parent institution, by gifts and grants and by other funds as may be made available pursuant to the provisions of the College District Tax Act [21-2A-1 through 21-2A-10 NMSA 1978] or Chapter 21, Article 14 NMSA 1978.

B. The board of regents of the respective parent institution of the branch community college may establish and grant gratis scholarships to students of the branch community college who are residents of New Mexico in an amount not to exceed the matriculation fee or tuition and fees, or both. Except as provided in Section 21-1-4.3 NMSA 1978 [repealed], the number of scholarships established and granted shall not exceed three percent of the preceding fall semester enrollment in the branch community college and shall not be established and granted for summer sessions. The president of each institution shall select and recommend to the board of regents of the president's institution, as recipients of scholarships, students who possess good moral character and satisfactory initiative, scholastic standing and personality. Beginning with the fall semester of 2010, a minimum of one-half of the gratis scholarships established and granted by the board of regents for a branch community college each year shall be granted on the basis of financial need, and beginning with the fall semester of 2011, a minimum of two-thirds of the gratis scholarships established and granted by each board of regents each year shall be granted on the basis of financial need.

History: 1953 Comp., 73-30-20, enacted by Laws 1957, ch. 143, 4; 1963, ch. 162, 4; 1995, ch. 224, 20; 1999, ch. 219, 9; 2009, ch. 47, 3.



Section 21-14-9 - State support; appropriation.

21-14-9. State support; appropriation.

A. The commission on higher education [higher education department] shall recommend an appropriation for each branch community college and junior college based upon the college's financial requirements in relation to its authorized program and its available funds from non-general fund sources; provided, the recommended appropriation shall be an amount not less than three hundred twenty-five dollars ($325) for each full-time-equivalent student.

B. The commission on higher education [higher education department] shall not recommend an appropriation greater than three hundred twenty-five dollars ($325) for each full-time-equivalent student for any branch community college that levies a tax at a rate less than one dollar ($1.00), unless a lower amount is required by operation of the rate limitation provisions of Section 7-37-7.1 NMSA 1978 upon a rate approved by the electors of at least one dollar ($1.00) on each one thousand dollars ($1,000) of net taxable value, as that term is defined in the Property Tax Code [Chapter 7, Articles 35 through 38 NMSA 1978], or any branch community college that reduces a previously authorized tax levy, except as required by the operation of the rate limitation provisions of Section 7-37-7.1 NMSA 1978.

History: 1953 Comp., 73-30-23, enacted by Laws 1973, ch. 371, 1; 1995, ch. 224, 22.



Section 21-14-10 - Applicability of other laws.

21-14-10. Applicability of other laws.

Any law concerning public schools and any law concerning the higher education institution shall, when applicable, govern the operation and conduct of the branch community college.

History: 1953 Comp., 73-30-24, enacted by Laws 1963, ch. 162, 8.



Section 21-14-14 - Title to property acquired from proceeds of bond issue.

21-14-14. Title to property acquired from proceeds of bond issue.

All property acquired from the proceeds of a bond issue shall be taken in the name of the board of education or the board of regents of the parent institution. In the event an independent public college entity evolves from the branch community college, the property so held by the board of education or the board of regents of the parent institution shall be transferred and conveyed to the governing body of the new independent public college entity. No transfer or conveyance shall take place without the express approval of the board of educational finance.

History: 1953 Comp., 73-30-28, enacted by Laws 1965, ch. 162, 3; 1970, ch. 72, 3.



Section 21-14-16 - Ruidoso branch community college.

21-14-16. Ruidoso branch community college.

The Ruidoso branch community college may be created as provided in Chapter 21, Article 14 NMSA 1978.

History: Laws 2005, ch. 40, 1.






Article 14A - Off-Campus Instruction

Section 21-14A-1 - Short title.

21-14A-1. Short title.

This act [21-14A-1 through 21-14A-10 NMSA 1978] may be cited as the "Off-Campus Instruction Act".

History: Laws 1982, ch. 42, 1.



Section 21-14A-2 - Definitions.

21-14A-2. Definitions.

As used in the Off-Campus Instruction Act:

A. "off-campus instruction program" means either the first two years of college education or organized vocational and technical curricula of not more than two years' duration designed to fit individuals for employment in recognized occupations, or both; and

B. "full-time-equivalent student" includes students enrolled in college-level courses and students enrolled in vocational and technical courses taught by an off-campus instruction program. Students enrolled in a course the cost of which is totally reimbursed from federal, state or private sources shall not be included in the calculation of full-time-equivalent student population.

History: Laws 1982, ch. 42, 2; 1990, ch. 25, 3; 1999, ch. 219, 10; 2007, ch. 227, 4.



Section 21-14A-3 - Establishment authorized; board; determination of need; agreements.

21-14A-3. Establishment authorized; board; determination of need; agreements.

A. An off-campus instruction program may be established in a school district upon the showing of need by the local board of education. An off-campus instruction program may be established to include more than one school district, in which instance the two or more local boards of education shall act as a single board and, if the off-campus instruction program is established, shall continue to act as a single board.

B. As used in the Off-Campus Instruction Act, "off-campus board" means the local board of education, or the combined local boards of education acting as a single board, of the school district.

C. The duties of the off-campus board are to:

(1) initiate and conduct the survey provided for in Subsection D of this section;

(2) select one or more parent institutions which shall be one of the state educational institutions as specified in Article 12, Section 11 of the constitution of New Mexico or one of the state educational institutions established pursuant to Chapter 21 NMSA 1978;

(3) request approval of the off-campus instruction program by the commission on higher education [higher education department];

(4) enter into written agreements with the board of regents of the selected parent institution, which agreements shall be subject to biennial review of all parties concerned and to the review and commentary of the commission on higher education [higher education department];

(5) act in advisory capacity to the board of regents of the parent institution in all matters relating to the conduct of the off-campus instruction program;

(6) approve an annual budget for the off-campus instruction program for recommendation to the board of regents of the parent institution;

(7) certify to the board of county commissioners the tax levy; and

(8) conduct the election for tax levies for the off-campus instruction program.

D. Upon evidence of a demand for an off-campus instruction program, the off-campus board shall cause a survey to be made. The commission on higher education [higher education department] shall develop criteria for the establishment of an off-campus instruction program, and no such program shall be established without the written authorization of the commission [department].

E. If need is established, the off-campus board, in accordance with the commission on higher education [higher education department] criteria for initiating an off-campus instruction program, shall consult with the board of regents of the state educational institution selected to be a parent institution, and, if the off-campus board and the board of regents agree to conduct an off-campus instruction program in the area, they shall transmit a proposal to establish an off-campus instruction program to the commission [department]. The commission [department] shall evaluate the need and shall notify the off-campus board and the board of regents of approval or disapproval of the proposal.

F. If the proposal is approved, the off-campus board and the board of regents of the parent institution shall enter into a written agreement which shall include provisions for:

(1) the state educational institution to have full authority and responsibility in relation to all academic matters;

(2) the state educational institution to honor all credits earned by students as though they were earned on the parent campus;

(3) the course of study and program approved by the board of educational finance and offered to the students;

(4) the cooperative use of physical facilities and teaching staff; and

(5) the detailed agreement of financing and financial control of the off-campus instruction program.

G. The agreement shall be binding upon both the off-campus board and the board of regents of the parent institution; however, it may be terminated by mutual consent or it may be terminated by either board upon six months' notice.

H. For the purpose of relating off-campus instruction programs to existing laws, off-campus instruction program districts or off-campus instruction programs:

(1) shall not be considered a part of the uniform system of free public schools pursuant to Article 12, Section 1 and Article 21, Section 4 of the constitution of New Mexico;

(2) shall not benefit from the permanent school fund and from the current school fund under Article 12, Sections 2 and 4 of the constitution of New Mexico;

(3) shall not be subject, except as it relates to technical and vocational education, to the control, management and direction of the state board of education under Article 12, Section 6 of the constitution of New Mexico;

(4) shall not be considered school districts insofar as the restrictions of Article 9, Section 11 of the constitution of New Mexico are concerned; and

(5) shall not include the major attendance center of northern New Mexico community college at Espanola.

I. All elections held pursuant to the Off-Campus Instruction Act shall be as follows:

(1) the off-campus board calling the election shall give notice of the election in a newspaper of general circulation in the off-campus instruction program district at least once a week for three consecutive weeks, the last insertion to be not less than thirty days prior to the proposed election;

(2) the election shall be conducted and canvassed in the same manner as municipal school district elections unless otherwise provided in the Off-Campus Instruction Act; and

(3) any person or corporation may institute in the district court of any county in which the off-campus instruction program district affected lies an action or suit to contest the validity of any proceedings held under the Off-Campus Instruction Act, but no such suit or action shall be maintained unless it is instituted within ten days after the issuance by the proper officials of a certificate or notification of the results of the election and the canvassing of the election returns by the board.

J. The tax rolls of the school districts comprising the off-campus instruction program district shall be adopted as the tax rolls of the off-campus instruction program district.

History: Laws 1982, ch. 42, 3; 1993, ch. 17, 1.



Section 21-14A-3.1 - Elementary and secondary education curriculum and coursework.

21-14A-3.1. Elementary and secondary education curriculum and coursework.

The off-campus board may award an appropriate certificate upon completion of an education curriculum and program leading to alternative certification for degreed individuals pursuant to Section 22-10-3.5 NMSA 1978 [repealed] or certification of educational assistant and coursework in elementary and secondary education professional development. The curriculum and program leading to alternative certification or certification of educational assistants shall be approved by the state board of education.

History: Laws 2001, ch. 299, 3.



Section 21-14A-4 - Approval of local school board required.

21-14A-4. Approval of local school board required.

Before any school district shall become part of an off-campus instruction program district composed of two or more school districts, the local board of education shall indicate its consent and need for such off-campus instruction program by the adoption of a resolution to that effect.

History: Laws 1982, ch. 42, 4.



Section 21-14A-5 - Availability of school facilities; use of other facilities.

21-14A-5. Availability of school facilities; use of other facilities.

Upon establishment of an off-campus instruction program, public school facilities are to be made available to the off-campus program if needed, and in such manner as will not interfere with the regular program of instruction. No public school funds shall be expended in the program, and the off-campus instruction program shall pay a proper amount for utilities and custodian service. The off-campus board may arrange for the use of available facilities other than public school facilities if approved by the board of regents.

History: Laws 1982, ch. 42, 5.



Section 21-14A-5.1 - Title to property acquired.

21-14A-5.1. Title to property acquired.

All property acquired using the proceeds of a bond issue and all property acquired by gift, devolution or bequest shall be taken in the name of the local school board in the district in which the property is situate. All property held by the local school board pursuant to this section shall be used solely for the purpose of carrying out the provisions of the Off-Campus Instruction Act until such time as the off-campus instruction program ceases to exist. At such time, the property so held by the local school board may be used for other purposes within the scope of authority of the local school board. No real property may be acquired pursuant to this section after July 1, 1998.

History: Laws 1993, ch. 344, 1; 1998, ch. 61, 8.



Section 21-14A-5.2 - Property ownership prohibited.

21-14A-5.2. Property ownership prohibited.

An off-campus board may not own, accept as a gift or purchase land, buildings or other form of real property.

History: Laws 1998, ch. 61, 9.



Section 21-14A-6 - Financing of off-campus instruction programs.

21-14A-6. Financing of off-campus instruction programs.

Financing of off-campus instruction programs shall be by tuition and fees which shall be set by the board of regents of the parent institution, by gifts and grants and by other funds as may be made available, pursuant to the Off-Campus Instruction Act or College District Tax Act [21-2A-1 through 21-2A-10 NMSA 1978].

History: Laws 1982, ch. 42, 6; 1995, ch. 224, 21.



Section 21-14A-8 - State support; appropriation.

21-14A-8. State support; appropriation.

A. The commission on higher education [higher education department] shall recommend an appropriation for each off-campus instruction program based upon its financial requirements in relation to its authorized program and its available funds from non-general fund sources.

B. The commission on higher education [higher education department] shall not recommend an appropriation greater than three hundred twenty-five dollars ($325) for each full-time-equivalent student for any off-campus instruction program that levies a tax at a rate less than two dollars ($2.00), unless a lower amount is required by operation of the rate limitation provisions of Section 7-37-7.1 NMSA 1978 upon a rate approved by the electors of at least two dollars ($2.00) on each one thousand dollars ($1,000) of net taxable value, as that term is defined in the Property Tax Code [Chapter 7, Articles 35 through 38 NMSA 1978], or any off-campus board that reduces a previously authorized tax levy, except as required by the operation of the rate limitation provisions of Section 7-37-7.1 NMSA 1978.

History: Laws 1982, ch. 42, 8; 1995, ch. 224, 23.



Section 21-14A-9 - State support; continuation; restriction.

21-14A-9. State support; continuation; restriction.

A. All post-secondary institutions offering off-campus academic or vocational programs of no more than two years' duration, not organized under Chapter 21, Article 13, 14, 16 or 17 NMSA 1978 but which were receiving state support July 1, 1980, may continue to receive state support for those programs through the seventy-first fiscal year.

B. No off-campus program shall be eligible for state support unless it is established according to the provisions of the Off-Campus Instruction Act [21-14A-1 through 21-14A-10 NMSA 1978] or meets the conditions of Subsection A of this section.

History: Laws 1982, ch. 42, 9.






Article 15 - Community College and Vocational-Technical Center at Walker Air Force Base



Article 16 - Technical and Vocational Institute Districts

Section 21-16-1 - Short title.

21-16-1. Short title.

Chapter 21, Article 16 NMSA 1978 may be cited as the "Technical and Vocational Institute Act".

History: 1953 Comp., 73-34-1, enacted by Laws 1963, ch. 108, 1; 1994, ch. 83, 1.



Section 21-16-2 - Definitions.

21-16-2. Definitions.

As used in Chapter 21, Article 16 NMSA 1978:

A. "technical and vocational institute" means a public educational institution, including a post-secondary educational institution organized before July 1, 1999 as an area vocational school pursuant to Chapter 21, Article 17 NMSA 1978 [repealed] that provides not to exceed two years of vocational and technical curricula and, in addition, some appropriate courses and programs in the arts and sciences;

B. "board" means the governing board of the district;

C. "full-time equivalent student" means that term as it is defined in Section 21-16-9 NMSA 1978 [repealed];

D. "school district" means that term as it is defined in Subsection J [Subsection R] of Section 22-1-2 NMSA 1978; and

E. "district" means a technical and vocational institute district.

History: 1953 Comp., 73-34-2, enacted by Laws 1963, ch. 108, 2; 1999, ch. 219, 11.



Section 21-16-3.1 - Limitations on technical and vocational institutes.

21-16-3.1. Limitations on technical and vocational institutes.

There shall be no new technical and vocational institute branch campus or off-campus instructional center created after January 1, 1998 unless specifically created by the legislature.

History: Laws 1998, ch. 61, 12.



Section 21-16-5.1 - Board members; elected from districts; elections.

21-16-5.1. Board members; elected from districts; elections.

A. A district board shall be composed of five or seven members elected for four-year terms who shall reside in and be elected from single-member districts as provided in this section. Any board, the members of which have not been elected from single-member districts, shall district and hold a special election to coincide with the school district elections of 2001. If the board is a seven-member board, board members shall be elected for all seven positions on the board, with the board members elected to positions 1, 3, 5 and 7 to be elected for initial terms of two years and the board members elected to positions 2, 4 and 6 to be elected for initial terms of four years. If the board is a five-member board, board members elected to positions 1, 3 and 5 shall be elected for initial terms of two years and board members elected to positions 2 and 4 shall be elected for initial terms of four years. After the initial election for a district board, each board member shall be elected for a term of four years.

B. Except where specific provision is otherwise provided by law, all election proceedings for technical and vocational institute district elections shall be conducted pursuant to the provisions of the School Election Law [1-22-1 through 1-22-19 NMSA 1978] with the president of the institute serving in the place of the superintendent of schools in every case.

C. Once following each federal decennial census, the board shall redistrict the technical and vocational institute district into election districts to ensure that the districts remain as equal in population as is practicable. The new districts shall go into effect at the first regular board election thereafter. Candidates for the new single-member districts that are scheduled to be voted on at the election shall reside in and be elected from the appropriate new single-member district. Incumbent board members whose districts before redistricting were not scheduled to be voted on at the election need not reside in the new single-member districts corresponding to their position numbers and may serve out their terms. At the second regular board election held after the redistricting, all candidates for the new single-member districts that are scheduled to be voted on shall reside in and be elected from the appropriate single-member district.

D. All election districts covered by this section shall be contiguous, compact and as equal in population as is practicable.

E. A vacancy occurring on the board shall be filled in the same manner as provided for school board vacancies in Section 22-5-9 NMSA 1978; provided, however, a vacancy that occurs in an election district where a nonresident board member had been serving shall be filled with a resident of that district.

History: Laws 1994, ch. 83, 3; 1999, ch. 219, 12; 2000, ch. 11, 1.



Section 21-16-6 - Board; powers and duties.

21-16-6. Board; powers and duties.

A. The board shall:

(1) determine the financial and educational policies of the technical and vocational institute and provide for the execution of these policies by selecting a competent president for the institute and, upon the president's recommendation, shall employ other administrative personnel, instructional staff or other personnel as may be needed for the operation, maintenance and administration of the institute;

(2) fix fee rates and tuition rates for students;

(3) have authority to issue certificates of proficiency;

(4) have authority to issue associate of arts, associate of science and associate of applied science degrees; provided that associate degree programs shall be approved by the commission on higher education [higher education department];

(5) have authority to accept gifts, receive federal aid or other aid and purchase, hold, sell and rent property and equipment in the name of the technical and vocational institute district;

(6) promote the general welfare of the technical and vocational institute for the best interest of educational service to the people of the technical and vocational institute district; and

(7) adopt a name for or change the name of the technical and vocational institute or the institute's campuses, provided no name is adopted in honor of a living person.

B. Whenever the board changes the name of a technical vocational institute or the institute's campuses:

(1) functions, personnel, appropriations, money, records, equipment and other property of the formerly named institute or campuses shall be transferred to the newly named institute or campuses;

(2) existing contracts and agreements in effect as to the formerly named institute or campuses shall be binding on the newly named institute or campuses; and

(3) references in state or local law to the formerly named institute or campuses shall be deemed to refer to the newly named institute or campuses.

History: 1953 Comp., 73-34-6, enacted by Laws 1963, ch. 108, 6; 1986, ch. 18, 1; 2005, ch. 32, 1.



Section 21-16-6.1 - Fiscal agent and depository.

21-16-6.1. Fiscal agent and depository.

A. The board may designate a bank or savings and loan association doing business in New Mexico and having an unimpaired tier one capital of at least ten million dollars ($10,000,000), as defined by the federal deposit insurance corporation, as the fiscal agent of the technical and vocational institute. The selection of the fiscal agent shall be made pursuant to the procedures of the Procurement Code [13-1-28 through 13-1-199 NMSA 1978].

B. The bank or savings and loan association so designated shall enter into an agreement with the technical and vocational institute for any or all of the following services:

(1) the collection for the technical and vocational institute of all checks and other items received by the technical and vocational institute on any account;

(2) the handling of the checking account of the technical and vocational institute;

(3) the handling of all transfers of money in connection with the sale or retirement of bonds or obligations of the technical and vocational institute or the purchase by the technical and vocational institute of bonds or other securities;

(4) the investment of funds of the technical and vocational institute;

(5) the safekeeping of bonds or other securities belonging to or held by the technical and vocational institute or any official thereof;

(6) implementation of a cash management system to provide daily sweeps of balances into a revenue generating account;

(7) processing of credit card transactions involving the technical and vocational institute;

(8) administration of direct deposit payroll and other payment programs; and

(9) acting as the agent of the technical and vocational institute in fiscal matters generally.

C. The agreement shall contain the terms and conditions which are necessary, in the judgment of the board, for the proper conduct of the fiscal affairs and the safekeeping of the money of the technical and vocational institute.

History: Laws 1997, ch. 123, 1.



Section 21-16-6.2 - Elementary and secondary education curriculum and coursework.

21-16-6.2. Elementary and secondary education curriculum and coursework.

The board may award an appropriate certificate upon completion of an education curriculum and program leading to alternative certification for degreed individuals pursuant to Section 22-10-3.5 NMSA 1978 [repealed] or certification of educational assistant and coursework in elementary and secondary education professional development. The curriculum and program leading to alternative certification or certification of educational assistants shall be approved by the state board of education.

History: Laws 2001, ch. 299, 4.



Section 21-16-7 - Standards.

21-16-7. Standards.

The state board of education shall, in conjunction with the board, prescribe the course of study for the technical and vocational institute. The board, in conjunction with the commission on higher education [higher education department], shall define official standards of excellence in all matters relating to the administration, course of study and quality of instruction.

History: 1953 Comp., 73-34-7, enacted by Laws 1963, ch. 108, 7; 1999, ch. 219, 13.



Section 21-16-8 - Purpose of act.

21-16-8. Purpose of act.

It is the purpose of the Technical and Vocational Institute Act to extend state support to public school vocational and technical education programs of not more than two years' duration designed to fit individuals for employment, provided such individuals are students enrolled in a technical and vocational institute organized pursuant to the Technical and Vocational Institute Act.

History: 1953 Comp., 73-34-7.1, enacted by Laws 1968, ch. 59, 1; 1974, ch. 51, 1; 1999, ch. 219, 14.



Section 21-16-10 - Appropriation; distribution.

21-16-10. Appropriation; distribution.

A. The higher education department shall recommend an appropriation for each technical and vocational institute based upon its financial requirements in relation to its authorized program and its available funds from non-general fund sources; provided, the recommended appropriation shall be an amount not less than three hundred twenty-five dollars ($325) for each full-time-equivalent student.

B. The higher education department shall by rule provide for the method for calculating the number of full-time-equivalent students in technical and vocational institutes. No student shall be included in any calculation of the number of full-time-equivalent students if the student is enrolled in a course, the cost of which is totally reimbursed from federal, state or private sources.

C. The higher education department shall not recommend an appropriation greater than three hundred twenty-five dollars ($325) for each full-time-equivalent student for any technical and vocational institute that levies a tax at a rate less than two dollars ($2.00), unless a lower amount is required by operation of the rate limitation provisions of Section 7-37-7.1 NMSA 1978 upon a rate approved by the electors of at least two dollars ($2.00) on each one thousand dollars ($1,000) of net taxable value, as that term is defined in the Property Tax Code [Chapter 7, Articles 35 through 38 NMSA 1978], or any technical and vocational institute that reduces a previously authorized tax levy, except as required by the operation of the rate limitation provisions of Section 7-37-7.1 NMSA 1978.

D. The board may establish and grant gratis scholarships to students who are residents of New Mexico in an amount not to exceed the matriculation fee or tuition and fees, or both. The gratis scholarships are in addition to the lottery tuition scholarships authorized in Section 21-16-10.1 NMSA 1978 [repealed] and shall be granted to the full extent of available funds before lottery tuition scholarships are granted. The number of scholarships established and granted pursuant to this subsection shall not exceed three percent of the preceding fall semester enrollment in the technical and vocational institute and shall not be established and granted for summer sessions. The president of the technical and vocational institute shall select and recommend to the board as recipients of scholarships students who possess good moral character and satisfactory initiative, scholastic standing and personality. Beginning with the fall semester of 2010, a minimum of one-half of the gratis scholarships established and granted by the board each year shall be granted on the basis of financial need, and beginning with the fall semester of 2011, a minimum of two-thirds of the gratis scholarships established and granted by each board of regents each year shall be granted on the basis of financial need.

History: 1953 Comp., 73-34-7.3, enacted by Laws 1968, ch. 59, 3; 1974, ch. 51, 2; 1977, ch. 246, 50; 1988, ch. 64, 4; 1988, ch. 65, 1; 1995, ch. 224, 24; 1999, ch. 219, 15; 2003, ch. 390, 3; 2007, ch. 227, 5; 2009, ch. 47, 4.



Section 21-16-13 - Sharing of facilities.

21-16-13. Sharing of facilities.

Technical and vocational institute districts may arrange for the use or sharing of facilities with any school district or with the board of regents of a higher educational institution. Any agreement entered into for the sharing of facilities shall provide that the technical and vocational institute district shall bear an appropriate and equitable share of the expenses for the maintenance and operation of the facilities used.

History: 1953 Comp., 73-34-10, enacted by Laws 1963, ch. 108, 10.



Section 21-16-14 - Addition of school districts or portions of school districts to existing technical and vocational institute districts.

21-16-14. Addition of school districts or portions of school districts to existing technical and vocational institute districts.

A. A technical and vocational institute district may be expanded by either the procedure in Subsections B, C and D of this section or the procedure in Subsections E and F of this section.

B. The qualified voters of a school district, portion of a school district, group of school districts within a county containing a technical and vocational institute district or in an adjoining county, not included in the technical and vocational institute district as originally formed, may petition the public education department to be added to the technical and vocational institute district. The department shall examine the petition, and, if it finds that the petition is signed by a number of qualified voters residing within the pertinent school district or portion of a school district equal to ten percent of the votes cast for governor in such school district or portion of such school district in the last preceding general election, the department shall cause a survey to be made of the petitioning district or districts to determine the desirability of the proposed expansion of the technical and vocational institute district.

C. In conducting the survey, the department, in conjunction with the commission on higher education [higher education department], shall ascertain the attitude of the technical and vocational institute board and collect other information it deems necessary. If on the basis of the survey the department finds that the proposed addition of the petitioning area will promote an improved education service in the area, it shall approve the petition. The secretary of public education shall proceed to call an election within the petitioning area and in the established technical and vocational institute district on the question of the inclusion of the petitioning area in the institute district.

D. If a majority of the votes cast in the petitioning area and a majority of the votes cast within the established institute district are in favor of the addition of the area, the department shall notify the local school board of each affected school district and the technical and vocational institute board of the results of the election and shall declare the extension of the boundaries of the institute district to include the petitioning area in which the proposed addition referendum carried by a majority vote.

E. If a technical and vocational institute district includes less than all of a school district, the institute board, by resolution of a majority of the members of the board, may call an election within the institute district and in the portion of the school district that is not included in the institute district on the question of the addition of the excluded portion of the school district to the established institute district. Except where specific provision is otherwise provided by law, such election shall be conducted pursuant to the provisions of the School Election Law [1-22-1 through 1-22-19 NMSA 1978], with the president of the institute district serving in the place of the superintendent of schools in every case; provided that:

(1) the election may be held in conjunction with a regular election or as a special election;

(2) if a precinct lies partly within and partly outside the institute district, the parts of the precinct within and outside the institute district shall constitute separate precincts for purposes of the election; and

(3) precincts may be consolidated for purposes of administrative convenience.

F. If a majority of the votes cast in the institute district and the portion of the school district that is outside the institute district are in favor of the addition of the excluded portion of the school district to the institute district, the board of the institute district shall declare the institute district to be expanded to include all of such school district.

G. Each area added to an existing technical and vocational institute district shall automatically be subject to any special levy on taxable property approved for the institute district for the maintenance of facilities and services and for support of bond issues.

History: 1953 Comp., 73-34-11, enacted by Laws 1963, ch. 108, 11; 1999, ch. 219, 17; 2005, ch. 47, 1.



Section 21-16-15 - Dissolution of districts.

21-16-15. Dissolution of districts.

Technical and vocational institute districts may be dissolved in the following manner:

A. a plan for the dissolution of the technical and vocational institute district shall be submitted to the state board of education by a petition signed by ten percent of the qualified electors residing in the district. Upon approval of the plan, the state board of education shall call a special election for the purpose of referring to the voters residing in the district the question of dissolution. Plans for the dissolution of a technical and vocational institute district shall provide for the payment of all district debts and liabilities and for the equitable distribution of all remaining assets to the school districts within the technical and vocational institute district;

B. if a majority of the qualified electors voting at the special election authorizes the dissolution, the board shall proceed with the approved plan. Upon completion of the plan, the board shall submit a full report to the state board of education and the commission on higher education [higher education department]; and

C. upon receipt of the final report of the board, the state board of education, in conjunction with the commission on higher education [higher education department], shall examine the report to determine whether any outstanding obligations exist and whether the terms of the approved plan have been accomplished. If upon determination by the state board of education no obligations are outstanding and the provisions of the plan have been fulfilled, the state board of education shall formally declare the technical and vocational institute district dissolved.

History: 1953 Comp., 73-34-12, enacted by Laws 1963, ch. 108, 12; 1999, ch. 219, 18.



Section 21-16-16 - Alternate procedures permitted.

21-16-16. Alternate procedures permitted.

In addition to the election procedures provided in Chapter 21, Article 16 NMSA 1978 for an election for the approval or disapproval of a tax levy of not to exceed five mills for current operations and retirement of bonds of a technical and vocational institute, the election procedures set out in the Technical and Vocational Institute Act may be used for those purposes.

History: 1953 Comp., 73-34-13, enacted by Laws 1964 (1st S.S.), ch. 12, 1; 1998, ch. 61, 10.



Section 21-16-17 - Identification of electorate.

21-16-17. Identification of electorate.

In any election relating to the approval or disapproval of a tax levy for the current operations and retirement of bonds of a technical and vocational institute, the persons qualified to vote are those qualified electors residing within an affected school district.

History: 1953 Comp., 73-34-14, enacted by Laws 1964 (1st S.S.), ch. 12, 2; 1998, ch. 61, 11.



Section 21-16-20 - Submission at general election; notice; question certified to county clerk; ballots and voting machines; certification of results.

21-16-20. [Submission at general election; notice; question certified to county clerk; ballots and voting machines; certification of results.]

If the question is submitted at a general election, the board shall publish notice thereof in the manner required for general elections except that such notice need not include the names of any election officials or the places where such election is to be held in each precinct and voting division and no posting shall be required. The board shall, not less than thirty days before the election, furnish, to the county clerk of each county in which each affected school district is situate, a certificate specifying the question to be submitted and the preincts [precincts] and voting divisions included in the school district or districts, or in the technical and vocational institute district. The county clerk of each such county shall include such question on the ballots and voting machines in the proper voting divisions. The election officials in such voting divisions shall execute separate certificates certifying the results of the voting on such question and, upon receipt thereof, each county clerk shall deliver the same to the president of the board or his designated representative.

History: 1953 Comp., 73-34-17, enacted by Laws 1964 (1st S.S.), ch. 12, 5.



Section 21-16-21 - Submission at special election; conduct of election; hours of voting.

21-16-21. [Submission at special election; conduct of election; hours of voting.]

If the board determines to submit such question at a special election, such special election shall be called, held and conducted in the same manner as elections for members of the board of education, except that, if such special election is held at the same time as a bond election in the school district, the hours of voting shall be the same as may be provided by law for such bond election.

History: 1953 Comp., 73-34-18, enacted by Laws 1964 (1st S.S.), ch. 12, 6.



Section 21-16-22 - Canvass of vote.

21-16-22. [Canvass of vote.]

Upon delivery of the certificates by the county clerk, in case the question is submitted at a general election, or upon receipt of the returns in case it is submitted at a special election called for that purpose, the vote shall be canvassed in the manner provided by law for canvassing elections of members of municipal boards of education.

History: 1953 Comp., 73-34-19, enacted by Laws 1964 (1st S.S.), ch. 12, 7.






Article 16A - Learning Centers

Section 21-16A-1 - Short title.

21-16A-1. Short title.

Chapter 21, Article 16A NMSA 1978 may be cited as the "Learning Center Act".

History: Laws 2000, ch. 105, 1; 2002, ch. 19, 1.



Section 21-16A-2 - Findings; purpose.

21-16A-2. Findings; purpose.

A. The legislature finds that there are significant populations in New Mexico whose post-secondary education and workforce development needs are unserved or underserved and new and more effective means of delivering educational services must be explored.

B. It is the purpose of the Learning Center Act to:

(1) provide quality educational services to residents of the state based upon need and without regard to place of residence by enabling communities to establish learning centers to make necessary and appropriate educational programs available;

(2) avoid construction of new campuses and buildings; and

(3) encourage the use of technology by promoting innovation, collaboration and cooperation among existing institutions, public schools, government agencies, communities and the private sector through sharing of resources for educational purposes.

History: Laws 2000, ch. 105, 2.



Section 21-16A-3 - Definitions.

21-16A-3. Definitions.

As used in the Learning Center Act:

A. "board" means a learning center district board;

B. "commission" means the commission on higher education [higher education department];

C. "community college board" means the governing body of a community college district;

D. "district" means a learning center district;

E. "extended learning services" means academic and vocational educational programs offered by an institution away from a campus of the institution without the facility of a learning center and as defined by commission [department] rule consistent with the Learning Center Act;

F. "institution" means a regionally accredited public or private post-secondary educational institution;

G. "local school board" means the governing body of a school district; and

H. "taxable value of property" means the sum of the following:

(1) the "net taxable value", as that term is defined in the Property Tax Code [Chapter 7, Articles 35 through 38 NMSA 1978], of property subject to taxation under the Property Tax Code;

(2) the "assessed value" of "products" as those terms are defined in the Oil and Gas Ad Valorem Production Tax Act [Chapter 7, Article 32 NMSA 1978];

(3) the "assessed value" of "equipment" as those terms are defined in the Oil and Gas Production Equipment Ad Valorem Tax Act [Chapter 7, Article 34 NMSA 1978]; and

(4) the "taxable value" of "copper mineral property" as those terms are defined in the Copper Production Ad Valorem Tax Act [Chapter 7, Article 39 NMSA 1978].

History: Laws 2000, ch. 105, 3.



Section 21-16A-4 - Establishment of learning center districts; determination of need; approval; advisory committee.

21-16A-4. Establishment of learning center districts; determination of need; approval; advisory committee.

A. A learning center district may be established in a school district or community college district upon adoption of a resolution by the local school board or community college board calling for establishment of a district and a showing of need for such a district. A district may also be established to include more than one school district and, in that case, the two or more local school boards shall jointly adopt a resolution and determine the need for a learning center. A district may also be established by a board of county commissioners upon adoption of a resolution by the board of county commissioners calling for establishment of a district and a showing of need for such a district; provided that each community college board or local school board located wholly or partially within the county shall approve of the establishment prior to the adoption of the resolution. The boundaries of the district shall be coterminous with the boundaries of the school district, community college district, combined school districts or county constituting the district. No district shall be established without the written approval of the commission [department].

B. Upon a determination of need and receipt of written approval from the commission [department], the district shall be established and the local school board, community college board, combined local school boards or board of county commissioners authorizing the district shall serve as the board. The board shall act as a representative of the communities in the district for the purpose of assessing local educational needs and contracting with one or more institutions to offer educational programs or services at one or more learning centers.

C. The board may appoint an advisory committee consisting of business representatives and citizens from the area being served by a learning center to advise and assist the board in determining the most appropriate educational and training programs and services to be offered at the learning center.

D. A learning center shall not be deemed to be an institution, but the students enrolled at the center shall be students of the respective institutions providing educational programs and services.

E. The commission [department] shall develop criteria for determining the need for a district and the process and procedures for establishing and operating a learning center.

History: Laws 2000, ch. 105, 4; 2002, ch. 19, 2.



Section 21-16A-5 - Learning center board; powers and duties.

21-16A-5. Learning center board; powers and duties.

A. To carry out the provisions of the Learning Center Act, the board shall:

(1) manage the operation of one or more learning centers in the district and the contracts with the institutions providing educational programs and services at the learning centers;

(2) select and contract with one or more institutions to:

(a) offer accredited educational programs and services at the learning center that meet local needs or provide degrees and certificates for students completing program requirements at an institution without the requirement that students relocate or commute to existing campuses of the institution;

(b) provide for transfer of credits for course work obtained by students from institutions other than the institution contracting to provide an educational program at the learning center; and

(c) set tuition and fees for educational programs and services provided by the institution at the learning center;

(3) monitor and evaluate how well the educational and training needs of the local communities are being served by the learning center and the participating institutions; and

(4) assess in an ongoing way the educational and training needs of the region to assure delivery and coordination of educational programs and services to the communities located within the district.

B. The board may:

(1) employ staff and enter into contracts and agreements as necessary to carry out its duties pursuant to the Learning Center Act;

(2) authorize the imposition of a property tax levy for the purpose of funding the operations of a learning center and provide for an election to submit the proposal to the voters of the district; and

(3) seek grants, gifts and other sources of funds for the operation of a learning center.

History: Laws 2000, ch. 105, 5.



Section 21-16A-6 - Learning center tax levy authorized; election.

21-16A-6. Learning center tax levy authorized; election.

A. A board may adopt a resolution authorizing, for learning center operational purposes, the imposition of a property tax upon the taxable value of property in the district. The total tax imposition that may be authorized under the Learning Center Act shall not exceed a rate of five dollars ($5.00) on each one thousand dollars ($1,000) of taxable value of property in each district. A tax authorized pursuant to this section may not be imposed for a period of more than six years.

B. The tax authorized in Subsection A of this section shall not be imposed in a district unless the question of authorizing the imposition of the tax is submitted to the voters of the district at a regular school district election or a special election called for that purpose.

C. A resolution adopted pursuant to Subsection A of this section shall specify:

(1) the rate of the proposed tax;

(2) the date of the election at which the question of imposition of the tax will be submitted to the voters of the district;

(3) the period of time the tax is authorized to be imposed; and

(4) the proposed use of the revenues from the proposed tax.

D. The election required by this section shall be called, conducted and canvassed as provided in the School Election Law [1-22-1 through 1-22-19 NMSA 1978].

E. If a majority of the voters voting on the question votes for a learning center tax levy pursuant to a resolution adopted under the Learning Center Act, the tax shall be imposed. The tax rate shall be certified by the department of finance and administration and imposed, administered and collected in accordance with the provisions of the Oil and Gas Ad Valorem Production Tax Act [Chapter 7, Article 32 NMSA 1978], the Oil and Gas Production Equipment Ad Valorem Tax Act [Chapter 7, Article 34 NMSA 1978], the Copper Production Ad Valorem Tax Act [Chapter 7, Article 39 NMSA 1978] and the Property Tax Code [Chapter 7, Articles 35 through 38 NMSA 1978].

F. If a majority of the voters voting on the question votes against a learning center tax levy pursuant to a resolution adopted under the Learning Center Act, the tax shall not be imposed. The board shall not again adopt a resolution authorizing the imposition of a tax levy pursuant to the Learning Center Act for at least two years after the date of the resolution that the voters rejected.

G. The board may discontinue by resolution the imposition of any tax authorized pursuant to the Learning Center Act. The discontinuance resolution shall be mailed to the department of finance and administration no later than June 15 of the year in which a tax rate pursuant to that act is not to be certified.

History: Laws 2000, ch. 105, 6.



Section 21-16A-7 - Availability of school facilities.

21-16A-7. Availability of school facilities.

Public school facilities in a district shall be available to a learning center, if needed, but in a manner that will not interfere with the regular program of instruction and provided no public school funds shall be expended for the learning center. The learning center may arrange for the use of any other available facilities as needed and appropriate.

History: Laws 2000, ch. 105, 7.



Section 21-16A-8 - Learning centers subject to approval and provisions of Learning Center Act.

21-16A-8. Learning centers subject to approval and provisions of Learning Center Act.

No person, institution or other entity shall undertake to operate a learning center except with the written approval of the commission [department] and in accordance with the provisions of the Learning Center Act; provided that nothing in the Learning Center Act shall prohibit the provision of extended learning services or the provision of educational services by any organization or business for its own members or employees directly or by contracting with a provider of educational programs.

History: Laws 2000, ch. 105, 8.






Article 17 - Area Vocational Schools



Article 18 - Vocational Capital Improvements



Article 19 - Development Training

Section 21-19-7 - Development training.

21-19-7. Development training.

A. The economic development department shall establish a development training program that provides quick-response classroom training, in-plant training and skill-enhancement training to furnish qualified workforce resources for new or expanding industries, nonretail service sector businesses and film and multimedia production companies in New Mexico that have business or production procedures that require skills unique to those industries. Training shall be custom designed for, and based on the special requirements of, each company or preemployment training program for the film and multimedia industry. The program shall be operated on a statewide basis and shall be designed to assist any area in becoming more competitive economically.

B. There is created the "industrial training board" composed of:

(1) the director of the economic development division of the economic development department;

(2) the director of the instructional support and vocational education division of the public education department;

(3) the director of the governor's office of workforce training and development;

(4) the executive director of the commission on higher education;

(5) an employee of the workforce solutions department;

(6) one member from organized labor appointed by the governor; and

(7) one public member from the business community appointed by the governor.

C. The industrial training board shall establish policies and promulgate rules for the administration of appropriated funds and shall provide review and oversight to ensure that funds expended from the development training fund will generate business activity and give measurable growth to the economic base of New Mexico within the legal limits while preserving the ecological state of New Mexico and its people. For fiscal years 2018 through 2022, in expending money from the fund, except that for film and multimedia production companies and preemployment training programs for that industry, the board shall employ a preference for training or instructional services for trainees who meet the criterion in Subparagraph (a) of Paragraph (3) of Subsection F of this section over training or instructional services for trainees who meet the criterion in Subparagraph (b) of that paragraph.

D. Subject to the approval of the industrial training board, the economic development division of the economic development department shall:

(1) administer all funds allocated or appropriated for industrial development training purposes;

(2) provide designated training services;

(3) regulate, control and abandon any training program established under the provisions of this section;

(4) assist companies requesting training in the development of a training proposal to meet the companies' workforce needs;

(5) contract for the implementation of all training programs;

(6) provide for training by educational institutions or by a company through in-plant training, at that company's request; and

(7) evaluate training efforts on a basis of performance standards set forth by the industrial training board.

E. The instructional support and vocational education division of the public education department shall provide technical assistance to the economic development department concerning the development of agreements, the determination of the most appropriate instructional training to be provided and the review of training program implementation.

F. Except as provided in Section 21-19-7.1 NMSA 1978 for film and multimedia production companies and preemployment training programs for that industry, the state shall contract with a company or an educational institution to provide training or instructional services in accordance with the approved training proposal and within the following limitations:

(1) payment shall not be made for training in excess of one thousand forty hours of training per trainee for the total duration of training;

(2) trainees shall be guaranteed full-time employment with the contracted company upon successful completion of the training;

(3) trainees shall be of legal status for employment and:

(a) have resided within the state for at least one year at any time before the start of the training program; or

(b) for fiscal years 2018 through 2022, have resided within the state for at least one day at any time before the start of the training program if the salary of the job guaranteed to the trainee upon successful completion of the training is at least: 1) sixty thousand dollars ($60,000) for a job performed in, based in or within ten miles of the external boundaries of a municipality with a population, according to the most recent federal decennial census, of sixty thousand or more or a job performed in or based in an H class county; or 2) forty thousand dollars ($40,000) for a job performed in or based in a municipality with a population, according to the most recent federal decennial census, of less than sixty thousand or for a job performed in or based in the unincorporated area, not within ten miles of the external boundaries of a municipality with a population of sixty thousand or more, of a county other than an H class county;

(4) payment for institutional classroom training shall be made pursuant to any accepted training contract for a qualified training program;

(5) payment shall not be made pursuant to any accepted training contract for rental of facilities unless facilities are not available on site or at the educational institution;

(6) trainees shall be eligible under the federal Fair Labor Standards Act of 1938, as amended, and shall not have terminated a public school program within the past three months except by graduation;

(7) persons employed to provide the instructional services shall be exempt from the minimum requirements established in the state plan for other state vocational programs;

(8) payment shall not be made for training programs or production of Indian jewelry or imitation Indian jewelry unless a majority of those involved in the training program or production are of Indian descent; and

(9) if a company hires twenty or more trainees, payment shall not be made for training in a municipality with a population, according to the most recent decennial census, of more than forty thousand or in a class A county, unless the company:

(a) offers its employees and their dependents health insurance coverage that is in compliance with the New Mexico Insurance Code [Chapter 59A NMSA 1978]; and

(b) contributes at least fifty percent of the premium for the health insurance plan for those employees who choose to enroll in it; provided that the fifty percent employer contribution shall not be a requirement for the dependent coverage that is offered.

History: Laws 1983, ch. 299, 1; 1989, ch. 354, 2; 1991, ch. 21, 34; 1993, ch. 135, 1; 1997, ch. 71, 1; 1999, ch. 155, 1; 2003, ch. 352, 1; 2003, ch. 353, 1; 2003, ch. 360, 3; 2005, ch. 102, 1; 2017, ch. 40, 1.



Section 21-19-7.1 - Development training for film and multimedia production companies.

21-19-7.1. Development training for film and multimedia production companies.

A. After consulting with the New Mexico film division of the economic development department, the industrial training board shall promulgate rules for development funding for film and multimedia production companies. The rules shall provide:

(1) for preapproval by the New Mexico film division of personnel who:

(a) are New Mexico residents;

(b) have participated in on-the-job training or attended a training course sponsored in part by an accredited educational institution in New Mexico or by the New Mexico film division; and

(c) have been certified as film and multimedia trainees by the New Mexico film division;

(2) for submission to the New Mexico film division of the economic development department by a film or multimedia production company, after completing production in New Mexico, of employment, salary and related information concerning those personnel who have been:

(a) approved by the New Mexico film division pursuant to Subsection A of this section; and

(b) employed by the production company in a film or multimedia production in New Mexico;

(3) after approval by the New Mexico film division, for reimbursement from the development training fund to the production company of fifty percent of the salaries paid to the personnel for whom information is submitted pursuant to Paragraph (2) of this subsection; and

(4) that the reimbursement shall be made by the New Mexico film division without further action or approval of the industrial training board.

B. The New Mexico film division of the economic development department shall establish a film and multimedia preemployment training program to furnish qualified manpower resources for the film and multimedia industry. The New Mexico film division shall adopt rules implementing the preemployment training program.

History: Laws 2003, ch. 353, 2; 2005, ch. 102, 2.



Section 21-19-10 - Community development assistance.

21-19-10. Community development assistance.

The economic development department shall provide assistance to political subdivisions of the state so that they can construct or implement projects necessary to provide services that will encourage the location of industry in the political subdivisions. The department shall, for this purpose, make low-interest loans to political subdivisions of the state with the approval of the economic development and tourism commission and after coordination with the local government division of the department of finance and administration pursuant to the New Mexico Community Assistance Act [11-6-1 NMSA 1978].

History: Laws 1983, ch. 299, 4; 1984, ch. 5, 11; 1991, ch. 21, 35.



Section 21-19-11 - Funds created.

21-19-11. Funds created.

A. There is created in the state treasury the "development training fund". Money appropriated to the fund or accruing to it through gifts, grants, repayments or bequests shall not be transferred to any other fund or be encumbered or disbursed in any manner except as provided in Section 21-19-7 NMSA 1978. Money in the fund shall not revert at the end of any fiscal year. Money in the fund is appropriated to the economic development department. Money in the fund shall be expended upon warrant drawn by the secretary of finance and administration pursuant to vouchers signed by the secretary of economic development or his authorized representative to carry out the purposes specified in Section 21-19-7 NMSA 1978.

B. There is created in the state treasury the "development fund". Money appropriated to the fund or accruing to it through gifts, grants, repayments or bequests shall not be transferred to any other fund or be encumbered or disbursed in any manner except as provided in this subsection. Money in the fund shall not revert at the end of any fiscal year. Money in the fund shall be administered by the economic development department or its successor for the purpose of making low-interest loans to political subdivisions of the state so that they can construct or implement projects necessary to provide services that will encourage the location of industry in the political subdivisions. The economic development department shall coordinate these loans with the local government division of the department of finance and administration pursuant to the New Mexico Community Assistance Act [11-6-1 NMSA 1978]. Money in the fund shall be expended as provided in Section 21-19-10 NMSA 1978.

History: Laws 1983, ch. 299, 5; 1984, ch. 5, 12; 1987, ch. 161, 8; 1989, ch. 324, 12; 1991, ch. 21, 36; 1997, ch. 71, 2.



Section 21-19-12 - Temporary provision; appropriation of fund balances.

21-19-12. Temporary provision; appropriation of fund balances.

The economic development department may expend money in the development training fund in the 1997 and subsequent fiscal years that was appropriated in prior fiscal years to carry out the purposes of Section 21-9-7 [21-19-7] NMSA 1978.

History: Laws 1997, ch. 71, 3.



Section 21-19-13 - Distributions of development training funds.

21-19-13. Distributions of development training funds.

A. Of appropriations made in any fiscal year for development training, up to two-thirds shall be expended in urban communities in the state. At least one-third of the appropriations made in any fiscal year for development training shall be expended in nonurban communities.

B. Of money available in the development training fund, the economic development department may use in any fiscal year:

(1) up to fifty thousand dollars ($50,000) to generally administer the development training program; and

(2) in addition to the general administration funding allowed in Paragraph (1) of this subsection, up to fifty thousand dollars ($50,000) to administer the provisions of Section 21-19-7.1 NMSA 1978.

C. Up to two million dollars ($2,000,000) of development training funds may be used to reimburse film and multimedia production companies and to provide preemployment training for that industry pursuant to the provisions of Section 21-19-7.1 NMSA 1978.

D. Up to one million dollars ($1,000,000) disbursed annually from the development training program may be dedicated to development training in green industries.

E. As used in this section:

(1) "green industries" means industries that contribute directly to preserving or enhancing environmental quality by reducing waste and pollution or by producing sustainable products using sustainable processes and materials. Green industries provide opportunities for advancement along a career track of increasing skills and wages. Green industries include:

(a) energy system retrofits to increase energy efficiency and conservation;

(b) production and distribution of biofuels and vehicle retrofits for biofuels;

(c) building design and construction that meet the equivalent of best available technology in energy and environmental design standards;

(d) organic and community food production;

(e) manufacture of products from non-toxic, environmentally certified or recycled materials;

(f) manufacture and production of sustainable technologies, including solar panels, wind turbines and fuel cells;

(g) solar technology installation and maintenance;

(h) recycling, green composting and large-scale reuse of construction and demolition materials and debris; and

(i) water system retrofits to increase water efficiency and conservation;

(2) "nonurban community" means a municipality that is not an urban community or is the unincorporated area of a county; and

(3) "urban community" means a municipality with a population of forty thousand or more according to the most recent federal decennial census.

History: Laws 2005, ch. 102, 3; 2009, ch. 282, 1.






Article 19A - Apprenticeship Assistance

Section 21-19A-1 - Short title.

21-19A-1. Short title.

Chapter 21, Article 19A NMSA 1978 may be cited as the "Apprenticeship Assistance Act".

History: Laws 1992, ch. 93, 1; 2014, ch. 51, 1.



Section 21-19A-2 - Purpose.

21-19A-2. Purpose.

The purpose of the Apprenticeship Assistance Act is to assist apprenticeship programs that will develop skilled craftsmen in occupations recognized by the office of apprenticeship and the state apprenticeship agency to accommodate the social and economic needs of the adult citizens of New Mexico and to enhance the economic development of the state.

History: Laws 1992, ch. 93, 2; 2014, ch. 51, 2.



Section 21-19A-3 - Definitions.

21-19A-3. Definitions.

As used in the Apprenticeship Assistance Act:

A. "advisory committee" means the apprenticeship and training advisory committee to the division;

B. "apprentice" means a person at least sixteen years of age who is approved by the council and is covered by a written agreement with an employer or with an association of employers or employees acting as agent for an employer, which written agreement provides for reasonably continuous employment of the person for not less than two thousand hours in the given trade in which that person is apprenticed in an approved schedule of work experience and for at least one hundred forty-four hours per year of related and supplemental instruction;

C. "apprenticeship committee" means the sponsoring committee of each apprenticeable craft that is responsible for that particular apprenticeship program;

D. "apprenticeship-related instruction" means skills taught off the job that are required by the particular apprenticeable craft and that the apprentice needs to complete the apprenticeship as required by the state apprenticeship agency and the office of apprenticeship;

E. "department" means the workforce solutions department;

F. "division" means the labor relations division of the department;

G. "office of apprenticeship" means the office of apprenticeship of the employment and training administration of the United States department of labor;

H. "related instruction" means organized, off-the-job instruction in theoretical or technical subjects required for the completion of an apprenticeship for a particular apprenticeable trade;

I. "state apprenticeship agency" means the state apprenticeship agency within the department; and

J. "supplementary instruction" means new or upgrading skill training for those already employed as journeymen craftsmen.

History: Laws 1992, ch. 93, 3; 2014, ch. 51, 3.



Section 21-19A-4 - Apprenticeship committee; duties.

21-19A-4. Apprenticeship committee; duties.

The apprenticeship committee for each apprenticeship training program shall:

A. establish standards and goals for related instruction for apprentices in the program and supplementary instruction for journeymen;

B. establish rules governing on-the-job training and other instruction for apprentices in the program;

C. plan and organize instructional materials designed to provide technical and theoretical knowledge and basic skills required by apprentices in the program;

D. select qualified instructors for the program;

E. monitor and evaluate the performance and progress of each apprentice in the program and the program as a whole;

F. interview applicants and select those who meet the criteria developed by the apprenticeship committee;

G. provide for the keeping and reporting of apprentice, program and fiscal data as required by the United States department of education; and

H. perform any other duties that promote the goals of individual apprentices and of the program as a whole.

History: Laws 1992, ch. 93, 4; 2014, ch. 51, 4.



Section 21-19A-5 - Criteria for apprenticeship programs.

21-19A-5. Criteria for apprenticeship programs.

A. An apprenticeship program shall be registered by the state apprenticeship agency or the office of apprenticeship.

B. An apprenticeship program shall be under the direction of an apprenticeship committee and structured according to Title 29, Part 29 of the Code of Federal Regulations. Committee members are appointed by one or more employers of apprentices, one or more employee representatives of an apprenticeable trade or a combination of the above. If an apprenticeship committee is composed of representatives of one or more employers and one or more employee representatives, the number of committee members designated by the employers shall be equal to the number of committee members designated by the employee representatives.

C. Each apprentice participating in a program shall have signed a written apprenticeship agreement with the apprenticeship committee stating the standards and conditions of employment and training, which standards shall conform substantially with the standards of apprenticeship as registered by the state apprenticeship agency or the office of apprenticeship.

History: Laws 1992, ch. 93, 5; 2014, ch. 51, 5.



Section 21-19A-6 - Rules and regulations.

21-19A-6. Rules and regulations.

The division shall make such rules and regulations as are necessary to carry out the provisions of the Apprenticeship Assistance Act.

History: Laws 1992, ch. 93, 6.



Section 21-19A-7 - Apprenticeship and training advisory committee.

21-19A-7. Apprenticeship and training advisory committee.

A. The division shall appoint an apprenticeship and training advisory committee composed of nine voting members who shall be New Mexico residents. The members shall be as follows:

(1) two persons representing employers of members of apprenticeable trades;

(2) two persons representing organized labor for members of apprenticeable trades;

(3) two persons employed as full-time training directors or program administrators of apprenticeship committees;

(4) two persons employed by New Mexico educational entities who teach or immediately supervise preparatory instruction, supplementary instruction or related instruction courses; and

(5) the state apprenticeship director of the department, who shall serve as chair.

B. Members of the advisory committee shall serve terms of four years, except that the division shall designate one member from each of the groups referred to in Paragraphs (1) through (4) of Subsection A of this section to serve an initial term of two years. Thereafter, all members shall serve four-year terms.

C. Vacancies shall be filled for the unexpired portion of a term vacated.

D. Nonvoting members of the advisory committee shall include the following:

(1) two persons designated by and representing the New Mexico college and university system of vocational education;

(2) one person designated by and representing the office of apprenticeship; and

(3) one person representing the general public who is familiar with the goals and needs of technical-vocational education in New Mexico and who is not otherwise eligible for service on the advisory committee.

E. The member of the advisory committee representing the general public shall be appointed by the division for a term of four years. All other nonvoting members of the advisory committee shall serve at the pleasure of the agency or institution each respective member represents.

F. The advisory committee shall meet on an annual basis or at the call of the chair.

G. The members of the advisory committee shall be subject to such laws and practices as are applicable to the service and compensation of employees of the state. Members of the advisory committee not otherwise compensated by public funds shall be reimbursed for their official duties in accordance with the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] for attendance at not in excess of twelve meetings per year.

History: Laws 1992, ch. 93, 7; 2014, ch. 51, 6.



Section 21-19A-8 - Duties of advisory committee.

21-19A-8. Duties of advisory committee.

The advisory committee shall provide input into the development of a statewide plan for a comprehensive program of apprenticeship training, which shall include but not be limited to the following:

A. formulas and administrative procedures to be used in requesting appropriations of state funds for apprenticeship training;

B. forms, formulas and administrative procedures to be used in distributing available funds to apprenticeship training programs, with the formulas based on data contained in the update to the apprenticeship-related instruction cost study required by Section 21-19A-10 NMSA 1978, and the formulas shall be uniform in application to all program sponsors; and

C. the content and method of the public notice required by the Apprenticeship Assistance Act.

History: Laws 1992, ch. 93, 8; 2014, ch. 51, 7.



Section 21-19A-9 - Notice of available funds.

21-19A-9. Notice of available funds.

In order to ensure that all citizens of New Mexico have an equal opportunity to benefit from apprenticeship training programs, the division shall provide for statewide publication, in a manner recommended by the advisory committee and intended to give actual notice to all potential program sponsors, of the amount of funds that will be available to support apprenticeship training programs during the current and following fiscal years, the qualifications required of program sponsors and apprenticeship committees and the procedures to be followed in applying for state funds. The notice may also include other information recommended by the advisory committee and approved by the division; provided that the division shall publish any information concerning available funds given to a particular program sponsor in a manner recommended by the advisory committee and intended to give actual notice to all potential program sponsors statewide.

History: Laws 1992, ch. 93, 9.



Section 21-19A-10 - Distribution of funds.

21-19A-10. Distribution of funds.

A. Upon recommendation of the advisory committee, the division shall adopt formulas and administrative procedures to be used in requesting appropriations of state funds as a budgetary line item for the apprenticeship system of adult vocational education.

B. The advisory committee shall prepare an update to the apprenticeship related instruction cost study adopted by the division prior to each session of the legislature.

C. Upon recommendation of the advisory committee, the division shall adopt forms, formulas and administrative procedures for the distribution of available funds to apprenticeship training programs. Distribution formulas shall be uniform in application to all local program sponsors.

D. Upon recommendation of the advisory committee, the division shall reserve until March 1 of each year a percentage of the funds appropriated under the line item described in this section to be used solely for apprenticeship related instruction programs. This percentage shall be established by the formulas required by this section. Reserved funds that are not obligated on March 1 may be used for preparatory and supplementary instruction programs as well as related instruction programs.

E. No funds shall be distributed to an apprenticeship committee until the apprenticeship committee has filed all reports required by the Apprenticeship Assistance Act and by the division. Funds shall not be distributed to programs not in compliance with their approved standards. Programs determined to be in noncompliance with their standards will be required to refund all funds to the division for the current fiscal year.

History: Laws 1992, ch. 93, 10.



Section 21-19A-11 - Audit procedures.

21-19A-11. Audit procedures.

A. All projects funded shall maintain a clear audit trail of all money appropriated for the apprenticeship system of adult vocational education. For each course that is funded, the audit trail in the division shall include the following records:

(1) the name of the sponsoring apprenticeship committee;

(2) the name of the instructor;

(3) the number of students enrolled;

(4) the place and schedule of class meetings;

(5) fiscal accountability as per division requests; and

(6) certification by the apprenticeship council or the bureau for preparatory and related instruction courses that the students enrolled are registered apprentices.

B. Funds appropriated for the apprenticeship system of adult vocational education shall not be commingled with funds appropriated for other purposes.

C. All records, receipts, working papers and other components of the audit trail shall be public records.

History: Laws 1992, ch. 93, 11.



Section 21-19A-12 - Budget; disbursement and appropriation.

21-19A-12. Budget; disbursement and appropriation.

A. For the first two years after the effective date of the Apprenticeship Assistance Act, the division shall disburse funds for each apprenticeship committee, taking into account the number of total monthly contact hours and based on one dollar fifty cents ($1.50) per participant contact hour of related instruction, not to exceed two hundred twenty hours per participant per year. Thereafter, funds shall be distributed in accordance with Section 21-19A-10 NMSA 1978.

B. The division shall require from the apprenticeship committees such reports as it deems necessary for the purpose of determining the number of total monthly contact hours.

C. Funds appropriated under the Apprenticeship Assistance Act shall be disbursed by the division, and the division shall have sole control over the disbursement of those funds; provided, however, that the division shall not fund any apprenticeship committee not certified by the state apprenticeship agency or the office of apprenticeship.

History: Laws 1992, ch. 93, 12; 2014, ch. 51, 8.



Section 21-19A-13 - Status of recommendations.

21-19A-13. Status of recommendations.

A. Recommendations of the advisory committee submitted to the division shall be acted on and either accepted or rejected.

B. A recommendation that is rejected shall be returned immediately to the advisory committee accompanied by written notice of the reasons for rejecting the recommendation. Upon such notice, the division and the advisory committee shall meet within fifteen days to resolve the issue, but if no resolution of the recommendation is made, then the secretary of workforce solutions shall decide the matter. The secretary's decision shall be final.

History: Laws 1992, ch. 93, 13; 2014, ch. 51, 9.






Article 20 - Travel Service Training

Section 21-20-1 - Short title.

21-20-1. Short title.

This act [21-20-1 through 21-20-4 NMSA 1978] may be cited as the "Travel Service Training Act".

History: 1953 Comp., 73-45-1, enacted by Laws 1973, ch. 339, 1.



Section 21-20-2 - Purpose of act.

21-20-2. Purpose of act.

It is the purpose of the Travel Service Training Act to assist in providing education, both academic and vocational, for persons employed or seeking employment in the tourist service industries in New Mexico, in order to ensure that the visiting public will receive the most efficient and courteous service possible.

History: 1953 Comp., 73-45-2, enacted by Laws 1973, ch. 339, 2.



Section 21-20-3 - Cooperation.

21-20-3. Cooperation.

Under the coordination of the commerce and industry department the educational institutions of the state, at all levels, shall cooperate in order to provide courses and programs designed to fulfill the purposes of the Travel Service Training Act.

History: 1953 Comp., 73-45-3, enacted by Laws 1973, ch. 339, 3; 1977, ch. 245, 231.



Section 21-20-4 - Duties.

21-20-4. Duties.

The commerce and industry department shall:

A. provide additional training at the local level for persons currently employed in restaurants, hotels, motels, motor vehicle service facilities and other retail establishments oriented toward tourism;

B. upgrade, through university-level programs, management capabilities of persons currently operating establishments oriented toward tourism; and

C. continue an existing training program for persons working in establishments oriented toward tourism.

History: 1953 Comp., 73-45-4, enacted by Laws 1973, ch. 339, 4; 1977, ch. 245, 232.






Article 21 - Student Loans

Section 21-21-1 - Short title.

21-21-1. Short title.

This act [21-21-1 through 21-21-13 NMSA 1978] may be cited as the "Student Loan Act".

History: 1953 Comp., 73-38-1, enacted by Laws 1970, ch. 82, 1.



Section 21-21-2 - Definitions.

21-21-2. Definitions.

As used in the Student Loan Act:

A. "participating institution" means any post-high school educational institution within the state, public or private, including junior colleges and vocational schools, which qualifies as an eligible institution for the federal guaranteed-loan program under the Higher Education Act of 1965, as amended, and participating in student loan programs under the Student Loan Act, or any educational institution not within the state attended by a qualified student for the purpose of participating in the student exchange programs administered by the western interstate commission for higher education as provided for by the Western Regional Education Compact [11-10-1 NMSA 1978];

B. "qualified student" means a resident of New Mexico who has been accepted for enrollment or who is enrolled in a participating institution and who is otherwise eligible for a student loan guaranteed by the United States. A standard of academic performance higher than the minimum required for continuing enrollment in the participating institution shall not be required, and the student must be meeting the minimum academic requirements of the participating institution at the time any loan is made; and

C. "fiscal agent" means the chief financial officer of one of the state higher educational institutions designated by the board of educational finance [commission on higher education [higher education department]].

History: 1953 Comp., 73-38-2, enacted by Laws 1970, ch. 82, 2; 1973, ch. 174, 1.



Section 21-21-3 - Student loan fund; loan authority.

21-21-3. Student loan fund; loan authority.

There is created in the state treasury the "student loan fund". The state treasurer may use the student loan fund to:

A. purchase, from the fiscal agent, loans guaranteed by the United States made to qualified students at participating institutions; and

B. purchase from lending agencies located in New Mexico student loan notes guaranteed by the United States made to qualified students who at the time of the loan were attending participating institutions and who are currently attending participating institutions and who are also borrowers from the student loan fund. The fiscal agent and the state board of educational finance [commission on higher education [higher education department]] shall approve the purchase of student loan notes. The purchased student loan notes shall be delivered to the state treasurer as collateral for the student loan fund.

History: 1953 Comp., 73-38-3, enacted by Laws 1970, ch. 82, 3; 1972, ch. 49, 1.



Section 21-21-4 - Conditions of loan.

21-21-4. Conditions of loan.

The amount of any loan to a qualified student shall be determined according to regulations promulgated by the state board of educational finance [commission on higher education [higher education department]]. No payment shall be made to any qualified student until he has executed a note, guaranteed by the United States and payable to the student loan sinking fund, for the full amount of the loan and applicable interest. For the purpose of the Student Loan Act, a qualified student has the capacity to contract and is bound by any contract executed by him; the defense that he was a minor at the time he executed a note is not available to him in any action arising on his note. Payments to qualified students executing notes may be made annually, semiannually, quarterly, monthly or for each semester as determined by the participating institution, depending upon the demonstrated capacity of the student to manage his financial affairs. The rate of interest charged the student shall be the maximum authorized by federal regulations. Disbursements may be made to a participating institution pursuant to a contract between the fiscal agent and the participating institution executed under the Student Loan Act.

History: 1953 Comp., 73-38-4, enacted by Laws 1970, ch. 82, 4.



Section 21-21-5 - Duties of the fiscal agent.

21-21-5. Duties of the fiscal agent.

A. The fiscal agent shall accumulate individual loan applications from the several participating institutions and shall submit these applications to the appropriate federal office for approval and guarantee. The fiscal agent may fix deadlines for the receipts of applications relative to each academic term. Upon receipt of an accumulation of guaranteed notes, the fiscal agent shall report their sum total to the state board of educational finance [commission on higher education [higher education department]] which shall then verify the need for funding and certify the need to the state board of finance as provided in the Student Loan Act. Upon request, the fiscal agent shall deposit the guaranteed notes with the state treasurer as collateral for the student loan fund.

B. Upon receipt of funds from the state treasurer, the fiscal agent shall disburse, to each of the participating institutions, funds sufficient only to enable payments to those participating students whose loans have been approved and guaranteed or to the lending agency from which student loan notes were purchased. Any funds not so disbursed shall be returned to the fiscal agent by the participating institution.

C. The fiscal agent shall collect interest payments and interest subsidies paid on behalf of the qualified student by the United States and shall also collect all interest and principal payments made by the student under the terms of his obligation to the student loan fund. When any person who has received a loan fails to make payments due in accordance with an executed note, the fiscal agent may declare the full amount of remaining principal and interest due and payable immediately. In the event of default of payment, the fiscal agent shall undertake collection, and in the event of failure to collect after such reasonable efforts as are prescribed by federal regulations, shall file a claim for payment under the terms of the federal guarantee. All payments received by the fiscal agent shall be remitted to the state treasurer for the credit of the student loan fund.

D. Accounts of the fiscal agent shall be audited annually by the state auditor.

History: 1953 Comp., 73-38-5, enacted by Laws 1970, ch. 82, 5; 1972, ch. 49, 2.



Section 21-21-6 - Reimbursement of the fiscal agent.

21-21-6. Reimbursement of the fiscal agent.

The fiscal agent shall be reimbursed by the board of educational finance [commission on higher education [higher education department]] for the expense connected with his duties under the terms of an agreement negotiated annually by the board of educational finance with the approval of the board of finance. Reimbursement shall include a reasonable overhead in addition to direct costs. An annual appropriation to the board of educational finance for the cost of administering the student loan program shall be made from the general fund. Any part of this appropriation not needed for the reimbursement of the fiscal agent shall revert to the general fund at the end of each fiscal year.

History: 1953 Comp., 73-38-6, enacted by Laws 1970, ch. 82, 6.



Section 21-21-7 - Certification of the board of educational finance commission on higher education.

21-21-7. Certification of the board of educational finance [commission on higher education].

Upon report by the fiscal agent of the accumulated total of guaranteed loans requiring funding under the Student Loan Act, the board of educational finance [commission on higher education [higher education department]] shall certify to the state treasurer the demonstrated need for disbursement from the student loan fund. The state treasurer shall then disburse the needed funds to the fiscal agent. If the need for disbursement exceeds the balance in the student loan fund, the board of finance shall determine the requirements of the fund for income from the sale of revenue bonds.

History: 1953 Comp., 73-38-7, enacted by Laws 1970, ch. 82, 7.



Section 21-21-8 - Issuance of revenue bonds.

21-21-8. Issuance of revenue bonds.

Upon receipt of a certification from the board of educational finance [commission on higher education [higher education department]] that a need exists under the Student Loan Act, the state board of finance shall, by resolution, provide for the issuance of negotiable revenue bonds called the "New Mexico college student loan bonds" or the issuance of notes called the "New Mexico college student loan notes," or both. All bonds shall be on a parity and may be issued in one or several installments. The bonds of each issue shall be dated and bear interest, payable annually or semiannually, as prescribed by the state board of finance. The bonds shall mature serially or otherwise not later than forty years from their date and may be redeemable before maturity, at the option of the state treasurer, at prices and under terms and conditions fixed by the state board of finance in its resolution providing for issuance of the bonds. The resolution shall also determine the form of the bonds, including the form of any interest coupon to be attached thereto, and shall fix the denominations of the bonds and the place of the payment of the principal and interest thereon. The bonds shall be executed on behalf of the state as special obligations of the state payable only from the funds specified in the Student Loan Act, and shall not be payable from funds received or to be received from taxation. The bonds shall be signed by the governor and the state treasurer in accordance with the Uniform Facsimile Signature of Public Officials Act [6-9-1 through 6-9-6 NMSA 1978] and shall bear the facsimile seal of the state. Interest coupons shall bear the facsimile signature of the state treasurer. If any officer whose manual or facsimile signature appears on any bond or coupon ceases to be an officer before delivery of the bonds, the signature is valid as if he had remained in office until the delivery had been made. The resolution may provide for registration of the bonds as to ownership and for successive conversion and reconversion from registered to bearer bonds and vice versa. Before any bonds are delivered to the purchasers, the record pertaining thereto shall be examined by the attorney general, and the record and bonds shall be approved by him. After approval, the bonds shall be registered in the office of the state treasurer. After the approval and registration and delivery to the purchasers, the bonds are incontestable and constitute special obligations of the state, and are negotiable instruments under the laws of the state. The bonds may be sold at public or private sale by the state board of finance at prices and in accordance with procedures and terms it determines to be advantageous and reasonably obtainable. The state board of finance may provide for replacement of any bond which may be mutilated or destroyed.

History: 1953 Comp., 73-38-8, enacted by Laws 1970, ch. 82, 8.



Section 21-21-9 - Refunding bonds.

21-21-9. Refunding bonds.

Upon recommendation of the state treasurer, the state board of finance may, be [by] resolution, provide for the issuance of refunding bonds to refund any outstanding bonds issued under the Student Loan Act, together with accrued interest thereon. Provisions governing the issuance and sale of bonds under the Student Loan Act govern the issuance and sale of refunding bonds insofar as applicable. Refunding bonds may be exchanged for the outstanding bonds or may be sold and the proceeds used to retire the outstanding bonds.

History: 1953 Comp., 73-38-9, enacted by Laws 1970, ch. 82, 9.



Section 21-21-10 - Legal investments; tax exemptions.

21-21-10. Legal investments; tax exemptions.

All bonds issued under the Student Loan Act are legal and authorized investments for banks, savings banks, trust companies, savings and loan associations, insurance companies, fiduciaries, trustees and guardians, and for the sinking funds of political subdivisions, departments, institutions and agencies of the state. When accompanied by all unmatured coupons appurtenant thereto, the bonds are sufficient security for all deposits of state funds and of all funds of any board in control at the par value of the bonds. The bonds and the income therefrom, including profits made on the sale thereof, are free from taxation within this state.

History: 1953 Comp., 73-38-10, enacted by Laws 1970, ch. 82, 10.



Section 21-21-11 - Proceeds from bond sale.

21-21-11. Proceeds from bond sale.

All proceeds from the sale of bonds under the Student Loan Act, except amounts set aside as reserves and the expenses of selling the bonds, which may also be paid from the proceeds, shall be deposited with the state treasurer for credit to the student loan fund.

History: 1953 Comp., 73-38-11, enacted by Laws 1970, ch. 82, 11.



Section 21-21-12 - Repayment of bonds.

21-21-12. Repayment of bonds.

All money received by the state treasurer as repayment of student loans granted under the Student Loan Act and interest on the loans shall be credited to the "student loan sinking fund" in the state treasury, except that an amount determined as described in Section 6 [21-21-6 NMSA 1978] of the Student Loan Act shall be credited to the general fund to reimburse the state for operating expenses of the fiscal agent under the Student Loan Act. The resolution authorizing the issuance of the bonds may provide for deposit from bond proceeds of not to exceed twenty-four months' interest, and may provide for use of bond proceeds as a reserve for the payment of principal and interest on the bonds. The state treasurer shall pay or cause to be paid from the student loan sinking fund the principal and interest on the bonds as they mature and come due.

History: 1953 Comp., 73-38-12, enacted by Laws 1970, ch. 82, 12.



Section 21-21-13 - Investment of funds.

21-21-13. Investment of funds.

A. Money in the student loan sinking fund and money in the student loan fund in excess of the amount necessary for student loans may be invested by the state treasurer in:

(1) direct obligations of, or obligations whose principal and interest are guaranteed by, the United States;

(2) direct obligations of, or participation certificates guaranteed by, the federal intermediate credit bank, federal land banks, federal national mortgage association, federal home loan banks or banks for cooperatives;

(3) certificates of deposit of any bank or trust company whose deposits are fully secured by a pledge of securities of any kind specified in this subsection; and

(4) bonds of the state or its political subdivisions.

B. Money in the student loan sinking fund may be invested only in obligations which are scheduled to mature prior to the date the money must be available for its intended purpose.

C. All investments under this section may be sold at the prevailing market price. Income from these investments shall be credited to the student loan sinking fund.

History: 1953 Comp., 73-38-13, enacted by Laws 1970, ch. 82, 13.



Section 21-21-14 - Short title.

21-21-14. Short title.

Sections 1 through 11 [21-21-14 through 21-21-24 NMSA 1978] of this act may be cited as the "Student Loan Guarantee Act".

History: 1978 Comp., 21-21-14, enacted by Laws 1978, ch. 110, 1.



Section 21-21-15 - Purpose.

21-21-15. Purpose.

The purpose of the Student Loan Guarantee Act [21-21-14 through 21-21-24 NMSA 1978] is to establish a student loan guarantee program for post-high school students in accordance with such conditions as the board of educational finance may from time to time prescribe and consistent with Title IV, Part B, of the federal Higher Education Act of 1965, as amended; Title 45, Part 177, of the Code of Federal Regulations; and agreements with the United States commissioner of education pertaining thereto.

History: 1978 Comp., 21-21-15, enacted by Laws 1978, ch. 110, 2.



Section 21-21-16 - Definitions.

21-21-16. Definitions.

As used in the Student Loan Guarantee Act [21-21-14 through 21-21-24 NMSA 1978]:

A. "board" ["commission" ["department"] means the board of educational finance [commission on higher education [higher education department]];

B. "eligible student" means a resident of New Mexico who has been accepted for enrollment or who is enrolled in a participating institution and who is otherwise eligible for a student loan guaranteed under the Student Loan Guarantee Act. A standard of academic performance higher than the minimum required for continuing enrollment in the participating institution shall not be required, and [but] the student must be meeting the minimum academic requirements of the participating institution at the time any loan is made;

C. "fiscal agent" means the chief financial officer of one of the state higher educational institutions designated by the board;

D. "loans" means loans made by the fiscal agent to residents of this state under Title IV, Part B, of the federal Higher Education Act of 1965, as amended;

E. "participating institution" means any post-high school educational institution within or without the state, public or private including junior colleges and vocational schools, which qualifies as an eligible institution for the federal guaranteed-loan program under the federal Higher Education Act of 1965, as amended, and which is approved by the board for the purposes of the Student Loan Guarantee Act; and

F. "resident" means a person who has established legal residency in New Mexico as defined by the board.

History: 1978 Comp., 21-21-16, enacted by Laws 1978, ch. 110, 3.



Section 21-21-17 - Loan guarantees; powers and duties of board.

21-21-17. Loan guarantees; powers and duties of board.

The board [commission [department]] shall be the guarantor under the Student Loan Guarantee Act [21-21-14 through 21-21-24 NMSA 1978] and shall have the following powers in furtherance of the guarantee loan [guaranteed-loan] program:

A. to guarantee the loan of money, upon such terms and conditions as the board may prescribe, to residents of this state who are attending or have been accepted for enrollment at an institution of higher education in this state or elsewhere, for the purpose of meeting expenses of higher education; provided, that such guarantees shall not be payable from funds received or to be received from state taxation. Loans may be guaranteed in amounts not to exceed the yearly or aggregate totals authorized by the federal Higher Education Act of 1965, as amended;

B. to sue and be sued in the name of the board;

C. to adopt rules and regulations governing the guarantee of loans and any other matters relating to the activities of the board in connection with the Student Loan Guarantee Act;

D. to perform such other acts as may be necessary or appropriate in connection with the guarantee of loans;

E. to require that any loan guaranteed under the Student Loan Guarantee Act shall be repaid in such manner and at such time as the board prescribes;

F. to enter into such participation contracts, contracts for administrative services and guarantee agreements with the fiscal agent, with any other governmental agency of this state and any agency of the United States, including agreements for federal reinsurance of losses resulting from the bankruptcy, death, default or total and permanent disability of student borrowers, as are necessary or incidental to the performance of its duties and to carry out its functions under the Student Loan Guarantee Act;

G. to receive and accept from any agency of the United States or from any individual, association or corporation, gifts, grants or donations of money for the purposes of the guaranteed-loan program;

H. to participate in any federal governmental program for guaranteed loans or subsidies to students and to receive, hold and disburse funds made available by any agency of the United States for the purpose or purposes for which they are made available;

I. to pay the federal government a portion of those funds obtained by the board from collection and recoupment of losses on defaulted loans in such amounts and in such manner as provided by any federal reinsurance agreement; and

J. to contract with private business concerns in any attempt to make recovery on defaulted loans.

History: 1978 Comp., 21-21-17, enacted by Laws 1978, ch. 110, 4.



Section 21-21-18 - Fund created; method of payment.

21-21-18. Fund created; method of payment.

A. The state treasurer shall create a suspense account in the state treasury to be known as the "student loan guarantee fund" for the purpose of insuring student loans held by the fiscal agent. The student loan guarantee fund shall be held in trust and invested by the state treasurer in accordance with law.

B. There may be deposited in the student loan guarantee fund:

(1) receipts from the federal government under the federal Higher Education Act of 1965, as amended;

(2) receipts under the Student Loan Guarantee Act [21-21-14 through 21-21-24 NMSA 1978] from any other source, except interest earned from investment of the student loan guarantee fund which shall be credited to the general fund, when the receipts may be lawfully used for the purpose of insuring student loans held by the fiscal agent; and

(3) insurance fees charged by the commission on higher education [higher education department].

C. Disbursements from the student loan guarantee fund shall be made upon vouchers signed by the executive director of the commission on higher education [higher education department].

History: 1978 Comp., 21-21-18, enacted by Laws 1978, ch. 110, 5; 1989, ch. 324, 13.



Section 21-21-20 - Conditions of loan.

21-21-20. Conditions of loan.

The amount and conditions of any loan to an eligible student shall be determined according to regulations promulgated by the board [commission [department]]. No payment shall be made to any qualified student until he has executed a note, guaranteed under the Student Loan Guarantee Act [21-21-14 through 21-21-24 NMSA 1978] and payable to the severance tax permanent fund, for the full amount of the loan and applicable interest. For the purpose of the Student Loan Guarantee Act, an eligible student has the capacity to contract and is bound by any contract executed by him; the defense that he was a minor at the time he executed a note is not available to him in any action arising on his note. Payments to eligible students executing notes may be made annually, semiannually, quarterly, monthly or for each semester as determined by the participating institution, depending upon the demonstrated capacity of the student to manage his financial affairs. The rate of interest charged the student shall be the maximum authorized by federal regulations. Disbursements may be made to a participating institution pursuant to a contract between the fiscal agent and the participating institution executed under the Student Loan Guarantee Act.

History: 1978 Comp., 21-21-20, enacted by Laws 1978, ch. 110, 7.



Section 21-21-21 - Duties of fiscal agent.

21-21-21. Duties of fiscal agent.

A. The fiscal agent shall accumulate individual loan applications from participating institutions and shall submit these applications to the board [commission [department]] for approval and guarantee. The fiscal agent may fix deadlines for the receipts of applications relative to each academic term. Upon receipt of an accumulation of guaranteed notes, the fiscal agent shall report their sum total to the board [commission [department]] which shall then verify the need for funding and certify the need to the state treasurer as provided in the Student Loan Guarantee Act [21-21-14 through 21-21-24 NMSA 1978]. Upon request, the fiscal agent shall deposit the guaranteed notes with the state treasurer as collateral for the severance tax permanent fund.

B. Upon receipt of funds from the state treasurer, the fiscal agent shall disburse, to each of the participating institutions, funds sufficient only to enable payments to those participating students whose loans have been approved and guaranteed. Any funds not so disbursed shall be returned to the fiscal agent by the participating institution.

C. The fiscal agent shall collect interest payments and interest subsidies paid on behalf of the eligible student by the United States and shall also collect all interest and principal payments made by the student under the terms of his obligation to the severance tax permanent fund. When any person who has received a loan fails to make payments due in accordance with an executed note, the fiscal agent may declare the full amount of remaining principal and interest due and payable immediately. In the event of default of payment, the fiscal agent shall undertake collection and, in the event of failure to collect after such reasonable efforts as are prescribed by the board [commission [department]] and by federal regulations, shall file a claim for payment under the terms of the guarantee. All payments received by the fiscal agent shall be remitted to the state treasurer for proper credit to the severance tax permanent fund or severance tax income fund.

D. Accounts of the fiscal agent shall be audited annually by the state auditor.

History: 1978 Comp., 21-21-21, enacted by Laws 1978, ch. 110, 8.



Section 21-21-22 - Reimbursement of the fiscal agent.

21-21-22. Reimbursement of the fiscal agent.

The fiscal agent shall be reimbursed by the board [commission [department]] for the expenses connected with his duties under the terms of an agreement negotiated annually by the board [commission [department]] with the approval of the state board of finance. Reimbursement shall include a reasonable overhead in addition to direct costs. An annual appropriation to the board for the cost of administering the student loan guarantee program shall be made from the severance tax income fund. Any part of this appropriation not needed for the reimbursement of the fiscal agent shall revert to the severance tax income fund at the end of each fiscal year.

History: 1978 Comp., 21-21-22, enacted by Laws 1978, ch. 110, 9.



Section 21-21-23 - Certification of the board of educational finance.

21-21-23. Certification of the board of educational finance.

Upon report by the fiscal agent of the accumulated total of guaranteed loans requiring funding under the Student Loan Guarantee Act [21-21-14 through 21-21-24 NMSA 1978], the board shall certify to the state treasurer the demonstrated need for disbursement from the severance tax permanent fund. The state treasurer shall then disburse the needed funds to the fiscal agent.

History: 1978 Comp., 21-21-23, enacted by Laws 1978, ch. 110, 10.



Section 21-21-24 - Reports.

21-21-24. Reports.

The board [commission [department]] shall make annual reports to the governor and to the legislature, prior to each regular session, of its activities, together with the amount of claims that the fiscal agent has submitted to the board in connection with loan guarantees, and a list of the participating institutions, together with the loan default rates of the respective participating institutions.

History: 1978 Comp., 21-21-24, enacted by Laws 1978, ch. 110, 11.



Section 21-21-25 - Collection of student loans; contracts authorized.

21-21-25. Collection of student loans; contracts authorized.

The board of educational finance [commission on higher education [higher education department]] may contract with one or more attorneys or law firms or with any other private business concern to assist the board [commission [department]] in collecting any defaulted loan made pursuant to the Student Loan Act [21-21-1 through 21-21-13 NMSA 1978] or the Student Loan Guarantee Act [21-21-14 through 21-21-24 NMSA 1978]. No contract shall be entered into pursuant to this section unless proposals have been sought from two or more qualified firms.

History: 1978 Comp., 21-21-25, enacted by Laws 1978, ch. 110, 12.



Section 21-21-26 - Relationship to Student Loan Act.

21-21-26. Relationship to Student Loan Act.

No student loans shall be made under the provisions of the Student Loan Act [21-21-1 through 21-21-13 NMSA 1978] subsequent to the effective date of the Student Loan Guarantee Act. It is the intent of the legislature that the Student Loan Act be continued solely for the purpose of administering student loans made under the provisions of the Student Loan Act and for retirement of bonds issued under the Student Loan Act until all such loans are completely paid and all such outstanding bonds are retired.

History: 1978 Comp., 21-21-26, enacted by Laws 1978, ch. 110, 14.






Article 21A - Educational Assistance

Section 21-21A-1 - Short title.

21-21A-1. Short title.

Chapter 21, Article 21A NMSA 1978 may be cited as the "Educational Assistance Act".

History: Laws 1981, ch. 319, 1; 2005, ch. 201, 1.



Section 21-21A-3 - Definitions.

21-21A-3. Definitions.

As used in the Educational Assistance Act:

A. "bond" means any bond, note or other evidence of indebtedness;

B. "educational loan" means a loan for educational purposes made to or for the benefit of qualified persons;

C. "foundation" means a corporation formed pursuant to the provisions of the Educational Assistance Act to provide financial assistance for post-secondary education; and

D. "institution of higher education" means the state institutions of higher education enumerated in Article 12, Section 11 of the constitution of New Mexico or other institution of higher education approved by the foundation.

History: Laws 1981, ch. 319, 3; 1989, ch. 19, 1; 2005, ch. 201, 3; 2011, ch. 168, 1.



Section 21-21A-5 - Nonprofit foundation authorized; purpose.

21-21A-5. Nonprofit foundation authorized; purpose.

A majority of the four-year institutions of higher education may form, pursuant to the provisions of the Nonprofit Corporation Act [Chapter 53, Article 8 NMSA 1978], a nonprofit foundation, separate and apart from the state. The purpose of the foundation is to improve the educational opportunities of residents of New Mexico by providing financial assistance to qualified persons, including a program of making, financing, purchasing, holding and selling educational loans, and by servicing educational loan, scholarship, grant, work study and other educational assistance programs.

History: Laws 1981, ch. 319, 5; 1989, ch. 19, 3; 2005, ch. 201, 4.



Section 21-21A-6 - Foundation; board of directors; members; terms; meetings; bylaws.

21-21A-6. Foundation; board of directors; members; terms; meetings; bylaws.

A. The foundation shall be governed by and all of its functions, powers and duties shall be exercised by a board of directors. After the effective date of this 2011 act, the board sitting prior to the effective date of this 2011 act shall appoint the next successor board and shall establish staggered four-year terms for the members. The board shall consist of the following members:

(1) the state treasurer or the state treasurer's designee;

(2) two members representing post-secondary education;

(3) two members representing lending institutions; and

(4) other members as provided by the foundation bylaws.

B. A vacancy shall be filled by appointment by the board for the unexpired term.

C. The board shall elect a chair and such other officers as it deems necessary.

D. Members of the board shall receive no compensation for their service, but may be reimbursed on a per diem and mileage basis for their actual and necessary expenses reasonably incurred in the performance of their duties as board members, in an amount not exceeding the amount authorized by law for nonsalaried public officers of governmental entities of this state.

E. Board meetings shall be open to the public. The board shall adopt bylaws governing board meetings consistent with the provisions of the Open Meetings Act [Chapter 10, Article 15 NMSA 1978].

F. The foundation shall adopt bylaws, in accordance with the provisions of the Nonprofit Corporation Act [Chapter 53, Article 8 NMSA 1978], governing the conduct of the foundation in the performance of its duties under the Educational Assistance Act and the federal Higher Education Act of 1965, as amended.

History: Laws 1981, ch. 319, 6; 1989, ch. 19, 4; 1995, ch. 201, 1; 2011, ch. 168, 3.



Section 21-21A-7 - Foundation powers.

21-21A-7. Foundation powers.

The foundation may from time to time issue negotiable bonds in conformity with the applicable provisions of the Uniform Commercial Code [Chapter 55 NMSA 1978]. The foundation shall have all the powers necessary and convenient to carry out its purposes under the Educational Assistance Act or other purpose identified by the foundation, including the following powers:

A. to make or participate in the making of educational loans, to purchase or participate in the purchase of educational loans and to contract in advance for any such purchase or to purchase and retain rights to make any such purchase and to pay any amounts payable in respect of such rights;

B. to sell or participate in the sale of educational loans to the student loan marketing association or to other purchasers, in conformity with the federal Higher Education Act of 1965, as amended, any such sale to be public or private and on such terms as the foundation may authorize, and to contract in advance for any such sale or to purchase and retain rights to make any such sale and to pay commitment fees or any other amounts payable in respect of such rights;

C. to collect and pay reasonable fees and charges in connection with the making, purchasing, selling and servicing or the causing to be made, purchased, sold or serviced of educational loans held by the foundation;

D. to enter into an agreement with insurance carriers to insure against any loss in connection with its operations, including without limitation the repayment of any educational loan, in such amounts and from such insurers as it deems necessary or desirable and pay the premiums for that insurance;

E. to consent, when it deems appropriate, to the modification of the rate of interest, the time of payment of any installment of principal or interest or any other terms of any educational loan held by the foundation; provided that no such consent shall be made or given if the effect would be to lessen or invalidate any insurance coverage or reinsurance in respect of any such educational loan;

F. to employ an executive director and such other officers and employees as it deems necessary and set their compensation and prescribe their duties;

G. to make, execute and effectuate any and all agreements or other documents with any federal or state agency or other person, corporation, association, partnership, organization or entity necessary to accomplish its purposes under the Educational Assistance Act;

H. to authorize a retirement program for salaried officers and employees of the foundation;

I. to authorize reimbursement of expenses of salaried officers and employees of the foundation;

J. to purchase liability insurance for officers and directors and such other insurance as may be reasonable and necessary;

K. to accept loans, public or private grants, devises, gifts, bequests and any other aid from any source whatsoever and to agree to and comply with conditions incident thereto;

L. to sue and be sued in its own name and to plead and interplead;

M. to adopt an official seal and alter it at pleasure;

N. to adopt bylaws and policies for the regulation of its affairs and the conduct of its business;

O. to employ fiscal consultants, attorneys, counselors and such other consultants and employees as may be required in its judgment and to fix and pay their compensation;

P. to invest any funds held in reserves, held in sinking fund accounts or not required for immediate disbursement;

Q. to fix, revise from time to time, charge and collect fees and other charges for services rendered by the foundation in connection with educational loan, scholarship, grant, work study and other educational assistance programs; and

R. to do any and all things necessary or convenient to carry out its purpose and powers under the Educational Assistance Act or other purpose identified by the foundation.

History: Laws 1981, ch. 319, 7; 1989, ch. 19, 5; 2005, ch. 201, 5; 2011, ch. 168, 2.



Section 21-21A-8 - Issuance of revenue bonds.

21-21A-8. Issuance of revenue bonds.

The foundation may from time to time issue negotiable revenue bonds. The proceeds of the sale of the bonds issued pursuant to the Educational Assistance Act may be used to fund reserves for the bonds, to pay interest on the bonds and to pay the necessary expenses of issuing the bonds, including bond counsel and fiscal advisory fees and other legal, consulting and printing fees and costs. All bonds may be issued in one or more series. The bonds of each issue shall be dated and bear interest payable as prescribed by the foundation. The bonds shall mature serially or otherwise not later than thirty years from their date and may be redeemable before maturity, at the option of the foundation, at prices and under terms and conditions fixed by the foundation in its resolution or trust agreement providing for issuance of the bonds. The resolution or trust agreement shall also determine the form of the bonds, including the form of any interest coupons to be attached to the bonds, and shall fix the denominations of the bonds and the place of the payment of the principal and interest of the bonds. The bonds shall be executed on behalf of the foundation as special obligations of the foundation payable only from the funds specified in the Educational Assistance Act and shall not be a debt of the state, any eligible post-secondary institution or any municipality, and neither the state nor any eligible post-secondary institution or municipality shall be liable for the bonds. The resolution or trust agreement may provide for registration of the bonds as to ownership and for successive conversion and reconversion from registered to bearer bonds and vice versa. The bonds may be registered in the office of the foundation. After the registration and delivery to the purchasers, the bonds are incontestable and constitute special obligations of the foundation, and the bonds and coupons are negotiable instruments under the laws of the state. The bonds may be sold at public or private sale by the foundation at prices and in accordance with procedures and terms it determines to be advantageous and reasonably obtainable. The foundation may provide for replacement of any bond that is mutilated or destroyed.

History: Laws 1981, ch. 319, 8; 1989, ch. 19, 6; 1996, ch. 76, 1; 2005, ch. 201, 6.



Section 21-21A-9 - Status of bonds.

21-21A-9. Status of bonds.

A. Bonds and other obligations issued under the provisions of the Educational Assistance Act shall not be deemed to constitute a debt, liability or obligation of or a pledge of the faith and credit of the state or any political subdivision thereof, but shall be payable solely from the revenues or assets of the foundation pledged for such payment. Each obligation issued on behalf of the foundation under that act shall contain on its face a statement to the effect that neither the state nor the foundation shall be obligated to pay the obligation or the interest on the obligation except from the revenues or assets pledged for payment and that neither the faith and credit nor the taxing power of the state or any political subdivision thereof is pledged to the payment of the principal of or the interest on such obligation.

B. Expenses incurred by the foundation in carrying out the provisions of the Educational Assistance Act may be made payable from the revenues and funds provided pursuant to that act, and no liability shall be incurred by the foundation under that act beyond the extent to which such money has been provided.

History: Laws 1981, ch. 319, 9; 2011, ch. 168, 4.



Section 21-21A-10 - Refunding bonds.

21-21A-10. Refunding bonds.

The board of directors of the foundation may by resolution provide for the issuance of refunding bonds to refund any outstanding bonds issued under the Educational Assistance Act, together with redemption premiums, if any, and interest accrued or to accrue thereon. Provisions governing the issuance and sale of bonds under that act govern the issuance and sale of refunding bonds insofar as applicable. Refunding bonds may be exchanged for the outstanding bonds or may be sold and the proceeds used to retire the outstanding bonds. Pending the application of the proceeds of any such refunding bonds, with any other available funds, to the payment of the principal, interest and any redemption premiums on the bonds being refunded, and if so provided or permitted in the resolution of the foundation authorizing the issuance of such refunding bonds, to the payment of any interest on such refunding bonds and any expenses incurred in connection with such refunding, such proceeds may be placed in escrow and invested in securities which are unconditionally guaranteed by the United States and which shall mature or which shall be subject to redemption by the holders thereof, at the option of the holders, not later than the respective dates when the proceeds, together with the interest accruing thereon, will be required for the purposes intended.

History: Laws 1981, ch. 319, 10.



Section 21-21A-11 - Trust agreements authorized.

21-21A-11. Trust agreements authorized.

In the discretion of the foundation, any bonds issued under the provisions of the Educational Assistance Act may be secured by a trust agreement by and between the foundation and a corporate trustee, which may be a bank or trust company having trust powers within or without the state. The trust agreement or the resolution providing for the issuance of the bonds may pledge or assign all or any part of the revenues or assets of the foundation, including without limitation educational loan receipts, educational loans, federal interest subsidies, special allowance payments and educational loan commitments; temporary loans, contracts, agreements and other security or investment obligations; the fees or charges made or received by the foundation; the money received in payment of educational loans and interest on that money, including the proceeds of insurance thereon; and any other money received or due to be received by the foundation. The trust agreement or resolution may contain such provisions for protecting and enforcing the rights and remedies of the holders of bonds as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the foundation in relation to the purposes to which bond proceeds may be applied, the disposition or pledging of the revenues or assets of the foundation and the custody, safeguarding and application of all money. It shall be lawful for any bank or trust company incorporated under the laws of the state that may act as depository of the proceeds of bond revenues or other money pursuant to the Educational Assistance Act to furnish such indemnifying bonds or to pledge such securities as may be required by the foundation. The trust agreement or resolution may set forth the rights and remedies of the holders of any bonds and of the trustee and may restrict the individual right of action by any bondholders. The trust agreement or resolution may contain such other provisions as the foundation deems reasonable and proper for the security of the holders of any bonds. All expenses incurred in carrying out the provisions of the trust agreement or resolution may be paid from the revenues or assets pledged or assigned to the payment of the principal of and the interest on bonds or from any other funds available to the foundation.

History: Laws 1981, ch. 319, 11; 2005, ch. 201, 7.



Section 21-21A-12 - Pledge of assets or revenues of foundation.

21-21A-12. Pledge of assets or revenues of foundation.

The pledge of any assets or revenues of the foundation to the payment of the principal of or the interest on any bonds shall be valid and binding from the time when the pledge is made, and any such assets or revenues shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the foundation, irrespective of whether such parties have notice thereof. Nothing herein shall be construed to prohibit the foundation from selling any assets subject to any such pledge except to the extent that any such sale may be restricted by the trust agreement or resolution providing for the issuance of such bonds.

History: Laws 1981, ch. 319, 12.



Section 21-21A-13 - All money received deemed trust funds.

21-21A-13. All money received deemed trust funds.

Notwithstanding any other provisions of law, all money received by the foundation under the provisions of the Educational Assistance Act shall be deemed to be trust funds to be held and applied solely as provided in that act. The resolution authorizing any obligations or the trust agreement securing the obligations may provide that any of the money may be temporarily invested pending disbursement and shall provide that any officer with whom or any bank or trust company with which the money is deposited shall act as trustee of the money and shall hold and apply the money for the purposes of the Educational Assistance Act pursuant to the resolution or trust agreement.

History: Laws 1981, ch. 319, 13; 2011, ch. 168, 5.



Section 21-21A-14 - Rights of holders of bonds.

21-21A-14. Rights of holders of bonds.

Any holder of bonds issued under the provisions of the Educational Assistance Act or any coupons appertaining thereto, and the trustee under any trust agreement or resolution authorizing the issuance of such bonds, except as the rights given pursuant to that act may be restricted by such trust agreement or resolution, may, either at law or in equity, by suit, action, mandamus or other proceeding, protect and enforce any and all rights under the laws of the state or granted by that act or under such trust agreement or resolution or under any other contract executed by the foundation pursuant to that act, and may enforce and compel the performance of all duties required by that act or by such trust agreement or resolution to be performed by the foundation or by any officer thereof.

History: Laws 1981, ch. 319, 14.



Section 21-21A-15 - Legal investments; tax exemption.

21-21A-15. Legal investments; tax exemption.

All bonds issued by the foundation under the Educational Assistance Act are legal and authorized investments for banks, savings banks, trust companies, savings and loan associations, insurance companies, fiduciaries, trustees and guardians and for the sinking funds of political subdivisions, departments, institutions and agencies of the state. When accompanied by all unmatured coupons appurtenant to them, the bonds are sufficient security for all deposits of state funds and of all funds of any board in control of public money at the par value of the bonds. The bonds and the income from the bonds are free from taxation within this state except inheritance and gift taxes. The foundation, in its discretion and by such means as it deems appropriate, may waive the exemption from federal income taxation of interest on the bonds. The bonds subject to federal income taxation issued by the foundation shall be payable as to principal and interest with such frequency as may be required by the foundation.

History: Laws 1981, ch. 319, 15; 1988, ch. 124, 1.



Section 21-21A-16 - Annual report and audit.

21-21A-16. Annual report and audit.

A. The foundation shall, promptly following the close of each fiscal year, submit an annual report of its activities for the preceding year to the governor, the secretary of state, the state auditor and the legislative finance committee. Each report shall set forth a complete operating and financial statement of the foundation during the year. The board of directors of the foundation shall annually contract with an independent certified public accountant, licensed by the state, to perform an examination and audit of the accounts and books of the foundation, including its receipts, disbursements, contracts, leases, sinking funds, investments and any other records and papers relating to its financial standing, and shall make a determination as to whether the foundation has complied with the provisions of the Educational Assistance Act. The person performing the audit shall furnish copies of the audit report to the governor, the secretary of state, the state auditor and the legislative finance committee, where they shall be placed on file and made available for inspection by the general public.

B. Subject to the provisions of any contract with bondholders or noteholders, the foundation shall prescribe a system of accounts.

C. The costs of audits and examinations performed pursuant to this section shall be paid by the foundation.

History: Laws 1981, ch. 319, 16; 2011, ch. 168, 6; 2013, ch. 75, 11.



Section 21-21A-19 - Gifts by persons, corporations, institutions and associations.

21-21A-19. Gifts by persons, corporations, institutions and associations.

A. Any person or domestic corporation or association organized for the purpose of carrying on a business in New Mexico may, regardless of the provisions of any certificate of incorporation, charter or other articles of organization, make contributions or gifts, grants, bequests, devises or loans to the foundation.

B. Any institution of higher education or nonprofit corporation having funds available for student scholarships or student loans, regardless of the provisions of its charter, certificate of incorporation or other articles of organization including bylaws, may loan these restricted funds to the foundation under such terms and conditions as may be mutually agreed upon for the purpose of making educational loans.

History: Laws 1981, ch. 319, 19; 1983, ch. 213, 24; 2005, ch. 201, 9.



Section 21-21A-21 - Dissolution of foundation.

21-21A-21. Dissolution of foundation.

Upon termination or dissolution, all rights and properties of the foundation shall pass to and be vested in the state, subject to the rights of any bondholders, lienholders and other creditors.

History: Laws 1981, ch. 319, 21; 2011, ch. 168, 7.



Section 21-21A-22 - Agreement with the state.

21-21A-22. Agreement with the state.

The state does hereby pledge to and agree with the holders of any bonds or notes issued under the Educational Assistance Act that the state will not limit or alter the rights hereby vested in the foundation or the corporation by that act to fulfill the terms of any agreement made with the holders thereof or in any way impair the rights and remedies of such holders until such bonds or notes together with the interest thereon, with interest on any unpaid installments of interest and all costs and expenses in connection with any action or proceedings by or on behalf of such holders are fully met and discharged. The foundation is authorized to include this pledge and agreement of the state in any agreement with the holders of such bonds or notes.

History: Laws 1981, ch. 319, 22.



Section 21-21A-24 - Educational assistance; foundation activities not affected by repeal.

21-21A-24. Educational assistance; foundation activities not affected by repeal.

The repeal of sections or parts of sections of the Educational Assistance Act does not affect the existence of the educational assistance foundation created pursuant to that act or its activities in relation to bonds issued and outstanding or the servicing of student loans outstanding, including any special status of the foundation or dispensation granted to the foundation prior to the effective date of this 2011 act in other provisions of law.

History: Laws 2011, ch. 168, 8.



Section 21-21A-25 - Educational assistance; nonprofit corporation status not affected by repeal.

21-21A-25. Educational assistance; nonprofit corporation status not affected by repeal.

The repeal of sections or parts of sections of the Educational Assistance Act does not affect the existence of the educational assistance nonprofit corporation created pursuant to that act or its designation as the single nonprofit corporation authorized to provide a statewide educational loan program for the purposes of the federal Higher Education Act of 1965.

History: Laws 2011, ch. 168, 9.






Article 21B - Work-Study

Section 21-21B-1 - Short title.

21-21B-1. Short title.

Chapter 21, Article 21B NMSA 1978 may be cited as the "Work-Study Act".

History: Laws 1982, ch. 88, 1; 2005, ch. 289, 27.



Section 21-21B-2 - Definitions.

21-21B-2. Definitions.

As used in the Work-Study Act:

A. "board" or "commission" or "department" means the higher education department; and

B. "institution" means any state post-secondary educational institution and any private nonprofit post-secondary educational institution within New Mexico.

History: Laws 1982, ch. 88, 2; 2005, ch. 289, 28.



Section 21-21B-3 - Fund; creation.

21-21B-3. Fund; creation.

A "work-study fund" is created in the state treasury. The commission is instructed to create and maintain a state work-study program in accordance with the Work-Study Act. The commission is authorized to promulgate rules and regulations necessary to administer the Work-Study Act. A financial aid officer may exercise professional judgment when special circumstances exist to adjust cost of attendance or expected family contribution or to modify other factors that make the program responsive to a student's special financial circumstances and for which documentation exists in the student's file within the parameters authorized for this program.

History: Laws 1982, ch. 88, 3; 1991, ch. 262, 1.



Section 21-21B-4 - Fund; allocation.

21-21B-4. Fund; allocation.

Funds appropriated to the work-study fund shall be allocated by the board to eligible institutions for their use in employing eligible students.

History: Laws 1982, ch. 88, 4.



Section 21-21B-5 - Disbursement of funds.

21-21B-5. Disbursement of funds.

The board shall assure that expenditures from the work-study fund are apportioned equitably among eligible institutions.

History: Laws 1982, ch. 88, 5.



Section 21-21B-6 - Program; description.

21-21B-6. Program; description.

Any student who is eligible under Section 7 [21-21B-7 NMSA 1978] of the Work-Study Act may apply for work-study employment, but the board must expend at least one-third of the money from the work-study fund in any one academic year for applicants chosen on the basis of monetary need criteria set by the board. The institution which the student attends shall arrange employment. Employment is limited to post-secondary nonprofit institutions, state political subdivisions, state agencies and nonprofit organizations which are approved by the board. The employer must pay at least twenty percent of the salary and benefits of the student.

History: Laws 1982, ch. 88, 6.



Section 21-21B-7 - Students; eligibility.

21-21B-7. Students; eligibility.

A student is eligible for employment in the state work-study program if he is enrolled at least a one-half-time student, is in compliance with the institution's satisfactory academic progress requirements, is a resident of New Mexico and has legally entered the United States. The commission on higher education shall establish criteria to apply in determining whether the enrollment and residency requirements are met by the applicant.

History: Laws 1982, ch. 88, 7; 1991, ch. 262, 2.



Section 21-21B-8 - Compensation.

21-21B-8. Compensation.

Students shall not be paid less than the rate set forth in Section 50-4-22 NMSA 1978. Students are not eligible for benefits under the Unemployment Compensation Law [Chapter 51 NMSA 1978] because of participation in the work-study program.

History: Laws 1982, ch. 88, 8.



Section 21-21B-9 - Prohibitions.

21-21B-9. Prohibitions.

Students cannot work in the following jobs and remain eligible for the state work-study program:

A. jobs that advance a religious purpose;

B. jobs that have an objective that is primarily religious;

C. jobs that involve excessive entanglements with a religious organization; and

D. jobs that involve partisan political activity.

History: Laws 1982, ch. 88, 9.






Article 21C - Student Choice Grants

Section 21-21C-1 - Short title.

21-21C-1. Short title.

This act [21-21C-1 through 21-21C-9 NMSA 1978] may be cited as the "Student Choice Act".

History: Laws 1983, ch. 240, 1.



Section 21-21C-2 - Purpose.

21-21C-2. Purpose.

The legislature finds that independent institutions of higher education provide a valuable service for New Mexico residents by allowing educational choice. The legislature declares that the purpose of the Student Choice Act is to broaden student choice and to make maximum possible utilization of existing postsecondary educational resources and facilities, both public and independent, and thus to benefit the residents of the state. The legislature further finds that the broadening of educational choice will reduce the financial demands on the taxpayers of New Mexico.

History: Laws 1983, ch. 240, 2.



Section 21-21C-3 - Definitions.

21-21C-3. Definitions.

As used in the Student Choice Act:

A. "board" ["commission" ["department"]] means the board of educational finance [commission on higher education [higher education department]];

B. "institution" means any independent nonprofit nonsectarian four-year college or university whose New Mexico campus is accredited by the North Central Accrediting Association;

C. "independent" as used with respect to an institution means any institution which is not a state institution; and

D. "student choice grant" means a grant awarded to a student by the board [commission [department]] pursuant to the provisions of the Student Choice Act.

History: Laws 1983, ch. 240, 3.



Section 21-21C-4 - Fund created.

21-21C-4. Fund created.

There is created in the state treasury the "student choice fund" which shall be administered by the board [commission [department]] in accordance with the provisions of the Student Choice Act.

History: Laws 1983, ch. 240, 4.



Section 21-21C-5 - Grants; procedures.

21-21C-5. Grants; procedures.

Student choice grants shall be awarded in the following manner, subject to rules and regulations promulgated under Section 21-21C-8 NMSA 1978:

A. the student desiring a student choice grant shall be entitled to a student choice grant upon a determination by the commission on higher education [higher education department] that:

(1) the student is enrolled or shall be enrolled, at the time the student choice grant is awarded and disbursed, at an institution for at least six semester credit hours in a program leading to a degree;

(2) the student is in satisfactory academic standing in the institution or is making his first application to the institution;

(3) the student is a New Mexico resident, as that term is defined for the purpose of determining whether resident or nonresident fees are to be paid to a state institution of higher education; and

(4) considering the other resources reasonably available to the student, the grant, in its proposed amount, is probably necessary for the student to begin or continue his education;

B. on or before the date the student choice grant is awarded, the student shall provide to the commission on higher education [higher education department] written authorization, approved by the institution in which the student is enrolled, granting to the commission [department] authority to inspect any of the academic or financial records of the student which are held by that institution and which are necessary to the proper administration of the provisions of the Student Choice Act, and further agreeing that any refund of tuition due to a student who withdraws shall be paid directly to the commission [department];

C. upon receipt of a student application for a student choice grant and the enrollment report from the institution certifying that the student is or will be, on the date of the student choice grant, duly enrolled as set forth in Subsection A of this section, the commission on higher education [higher education department] shall certify the maximum amount of the student choice grant, which shall be an amount equal to the number of semester credit hours for which the student is enrolled in an institution, up to a maximum of eighteen semester credit hours, multiplied by the hourly rate. The hourly rate shall be calculated by taking the general fund appropriations for instruction and general purposes for the university of New Mexico, New Mexico state university, New Mexico highlands university, eastern New Mexico university and western New Mexico university for the fiscal year in which the student choice grant is to be made, subtracting from that sum the portion deemed by the commission [department] to be attributable to other than undergraduate education and dividing by the aggregate number of undergraduate credit hours which were used in the calculation by the board of the general fund appropriations. If the hourly rate calculated under this subsection exceeds the tuition rate at any institution, then the hourly rate for purposes of calculating a student choice grant at that institution shall be the institution's hourly tuition rate;

D. a student choice grant to a part-time student shall be proportional to the student choice grant paid to a full-time student, based on the ratio of part-time credit hours to full-time credit hours;

E. if the money in the student choice fund is less than the amount needed to make the student choice grants in the amounts determined by the commission on higher education [higher education department], each grant to each student shall be reduced proportionally so as to utilize the full amount in the student choice fund; and

F. if a student withdraws or drops below full-time student status and is entitled to a refund for any tuition as determined by each institution's refund policy, the student shall pay to the commission on higher education [higher education department], as a refund of the student choice grant, the amount of any refund to which he is entitled from the institution, not to exceed the amount of the student choice grant awarded to that student.

History: Laws 1983, ch. 240, 5; 1990, ch. 102, 1.



Section 21-21C-6 - Eligibility.

21-21C-6. Eligibility.

Eligibility of students under the provisions of the Student Choice Act shall be as follows:

A. for the first year of implementation, eligibility shall be restricted to freshmen;

B. for the second year of implementation, eligibility shall be restricted to freshmen and sophomores;

C. for the third year of implementation, eligibility shall be restricted to freshmen, sophomores and juniors; and

D. for the fourth year of implementation and every year thereafter, freshmen, sophomores, juniors and seniors shall be eligible.

History: Laws 1983, ch. 240, 6.



Section 21-21C-7 - No funds for sectarian purposes.

21-21C-7. No funds for sectarian purposes.

No funds appropriated pursuant to the provisions of the Student Choice Act shall be used for sectarian purposes.

History: Laws 1983, ch. 240, 7.



Section 21-21C-8 - Promulgation and distribution of regulations.

21-21C-8. Promulgation and distribution of regulations.

The commission [department] may make reasonable regulations, consistent with the purposes and policies of the Student Choice Act, to carry out the purposes of and to efficiently administer the Student Choice Act. Those rules and regulations shall be promulgated in accordance with the provisions of the State Rules Act [Chapter 14, Article 4 NMSA 1978]. A financial aid officer may exercise professional judgment when special circumstances exist to adjust cost of attendance or expected family contribution or to modify other factors that make the program responsive to a student's special financial circumstances and for which documentation exists in the student's file within the parameters authorized for this program.

History: Laws 1983, ch. 240, 8; 1991, ch. 262, 3.



Section 21-21C-9 - Penalty.

21-21C-9. Penalty.

Any person knowingly submitting false information to the board [commission [department]] or its agents, which information the board [commission [department]] has requested in order to administer the provisions of the Student Choice Act, is guilty of a misdemeanor and may be punished by a fine of not more than ten thousand dollars ($10,000).

History: Laws 1983, ch. 240, 9.






Article 21D - Reduced Tuition for Senior Citizens

Section 21-21D-1 - Short title.

21-21D-1. Short title.

This act [21-21D-1 through 21-21D-5 NMSA 1978] may be cited as the "Senior Citizens Reduced Tuition Act".

History: Laws 1984, ch. 96, 1.



Section 21-21D-2 - Purpose of act.

21-21D-2. Purpose of act.

The purpose of the Senior Citizens Reduced Tuition Act is to provide educational opportunities for senior citizens at reduced tuition rates at New Mexico post-secondary degree-granting educational institutions. Senior citizens on fixed incomes often cannot afford the tuition to attend classes, but, by attending classes at reduced rates, older persons may be assisted in achieving lives of independence, dignity and purpose.

History: Laws 1984, ch. 96, 2.



Section 21-21D-3 - Definitions.

21-21D-3. Definitions.

As used in the Senior Citizens Reduced Tuition Act:

A. "board" ["commission" ["department"]] means the board of educational finance [commission on higher education [higher education department]];

B. "eligible institution" means any New Mexico post-secondary degree-granting educational institution;

C. "reduced tuition" means that tuition charged senior citizens at the rate of five dollars ($5.00) per credit hour, up to six hours per semester; and

D. "senior citizen" means a person age sixty-five or older.

History: Laws 1984, ch. 96, 3.



Section 21-21D-4 - Conditions of eligibility.

21-21D-4. Conditions of eligibility.

Reduced tuition may be allowed for persons who meet the following criteria for eligibility:

A. they are residents of New Mexico as determined by the definition of residency for tuition purposes as established by the board [commission [department]];

B. they are senior citizens;

C. they pay any course-specific fees charged for a course;

D. they enroll at an eligible institution for credit or noncredit courses; and

E. they have completed all course prerequisites.

History: Laws 1984, ch. 96, 4.



Section 21-21D-5 - Rules and regulations.

21-21D-5. Rules and regulations.

The commission may adopt such rules, regulations and procedures as necessary or appropriate to implement the provisions of the Senior Citizens Reduced Tuition Act; provided, however, that senior citizens enrolled at reduced tuition shall be allowed to enroll in classes only on a space-available basis and that no full-time equivalent credit shall be given to the eligible institutions for the attendance of senior citizens in classes under the provisions of the Senior Citizens Reduced Tuition Act. A financial aid officer may exercise professional judgment when special circumstances exist to adjust cost of attendance or expected family contribution or to modify other factors that make the program responsive to a student's special financial circumstances and for which documentation exists in the student's file within the parameters authorized for this program.

History: Laws 1984, ch. 96, 5; 1991, ch. 262, 4.






Article 21E - Vietnam Veterans' Scholarship Fund

Section 21-21E-1 - Fund created; administration; purpose.

21-21E-1. Fund created; administration; purpose.

A. There is created in the state treasury the "Vietnam veterans' scholarship fund". The fund shall consist of all money appropriated to the fund and any grants, gifts and bequests made to the fund. Any money in the fund that was the result of grants, gifts or bequests shall not revert to the general fund at the end of any fiscal year.

B. The commission [department] shall administer the fund and shall make disbursements from the fund to reimburse educational institutions under the exclusive control of the state for any tuition payments, required student fees and book allowances and to non-state colleges in New Mexico an amount equal to the highest tuition, required student fees and book allowances at a state institution for Vietnam veterans who are residents of New Mexico and are undergraduate post-secondary students, including students who have already received a baccalaureate degree or post-secondary students enrolled in a program of study leading to a master's degree attending educational institutions pursuant to Article 9, Section 14 of the constitution of New Mexico and are in compliance with the institution's satisfactory academic progress requirements. The commission [department] may adopt rules, regulations and procedures as necessary or appropriate to implement the provisions of the act. A financial aid officer may exercise professional judgment when special circumstances exist to adjust cost of attendance or expected family contribution or to modify other factors that make the program responsive to a student's special financial circumstances and for which documentation exists in the student's file within the parameters authorized for this program.

History: Laws 1985, ch. 171, 1; 1989, ch. 167, 1; 1991, ch. 262, 5.



Section 21-21E-2 - Disbursements from fund.

21-21E-2. Disbursements from fund.

A. A Vietnam veteran may apply to the veterans' services department for a scholarship. The department shall determine the eligibility of an applicant and certify approved applicants to the commission on higher education [higher education department].

B. The commission on higher education [higher education department] shall pay by voucher to the appropriate educational institution an amount not exceeding the amount of the scholarship for an approved Vietnam veteran.

C. Money in the fund shall be allocated in the order that applications are received and approved.

History: Laws 1985, ch. 171, 2; 2004, ch. 19, 24.



Section 21-21E-3 - Military war veteran scholarship fund; purpose; administration; disbursements.

21-21E-3. Military war veteran scholarship fund; purpose; administration; disbursements.

A. There is created in the state treasury the "military war veteran scholarship fund". The fund shall consist of money appropriated to the fund, any grants, gifts and bequests made to the fund and income from investment of the fund. Any money in the fund from grants, gifts, bequests or investment income shall not revert to the general fund at the end of any fiscal year. Money in the fund shall be disbursed on warrants signed by the secretary of finance and administration pursuant to vouchers signed by the secretary of higher education.

B. The higher education department shall administer the fund and shall make disbursements from the fund to reimburse post-secondary educational institutions under the exclusive control of the state for tuition payments, required student fees and book allowances for military war veteran students, including students who have received a baccalaureate degree and are enrolled in a program of study leading to a master's or doctoral degree, who are attending post-secondary educational institutions pursuant to Article 9, Section 14 of the constitution of New Mexico and who are in compliance with the educational institution's satisfactory academic progress requirements. A financial aid officer may exercise professional judgment when special circumstances exist to adjust the cost of attendance or expected family contribution or to modify other factors to make the program responsive to a student's special financial circumstances; provided that documentation exists in the student's file within the parameters authorized for this program.

C. A military war veteran may apply to the veterans' services department for a scholarship. The veterans' services department shall determine the eligibility of an applicant and certify approved applicants to the higher education department. The higher education department shall pay by voucher to the appropriate post-secondary educational institution an amount not exceeding the amount of the scholarship for an approved military war veteran. Money in the fund shall be allocated in the order that applications are received and approved.

D. The higher education department and the veterans' services department may adopt rules and procedures as necessary or appropriate to implement the provisions of this section.

E. As used in this section, "military war veteran" means a person who has been honorably discharged from the armed forces of the United States; who was a resident of New Mexico at the original time of entry into the armed forces or who has lived in New Mexico for ten years or more; and who has been awarded a southwest Asia service medal, global war on terror service medal, Iraq campaign medal, Afghanistan campaign medal or any other medal issued for service in the armed forces of the United States in support of any United States military campaign or armed conflict as defined by congress or presidential executive order or any other campaign medal issued for service after August 1, 1990 in the armed forces of the United States during periods of armed conflict as defined by congress or by executive order.

History: Laws 2013, ch. 34, 1.






Article 21F - Fire Fighter and Peace Officer Survivors Scholarships

Section 21-21F-1 - Short title.

21-21F-1. Short title.

This act [21-21F-1 through 21-21F-5 NMSA 1978] may be cited as the "Fire Fighter and Peace Officer Survivors Scholarship Act".

History: Laws 1986, ch. 50, 1.



Section 21-21F-2 - Legislative intent.

21-21F-2. Legislative intent.

The legislature recognizes the importance of the duties performed by our fire fighters and peace officers and the debt we owe to the fire fighters and peace officers who have lost their lives in the line of duty. The intent of this act [21-21F-1 through 21-21F-5 NMSA 1978] is to make a small payment on that debt by providing their survivors with an opportunity for a college education.

History: Laws 1986, ch. 50, 2.



Section 21-21F-3 - Definitions.

21-21F-3. Definitions.

As used in the Fire Fighter and Peace Officer Survivors Scholarship Act:

A. "board" ["commission" ["department"]] means the board of educational finance [commission on higher education [higher education department]];

B. "eligible institution" means any state institution of higher education in New Mexico;

C. "fire fighter" means any member of a fire department that is part of or administered by the state or any political subdivision of the state;

D. "peace officer" means any member of a police or sheriff's department that is part of or administered by the state or any political subdivision of the state and officers in the department of corrections; and

E. "survivor" means the spouse of the fire fighter or peace officer killed in the line of duty and any adopted or natural children twenty-one years of age or under at the time of his death.

History: Laws 1986, ch. 50, 3.



Section 21-21F-4 - Eligibility.

21-21F-4. Eligibility.

A survivor meeting entrance requirements shall be entitled to a scholarship to the eligible institution of his choice. The amount of the scholarship shall be equal to the amount of tuition charged by the institution attended. The scholarship shall continue for such time as the recipient remains a student in good standing at the institution, but in no event shall any survivor receive a scholarship for more than five years.

History: Laws 1986, ch. 50, 4.



Section 21-21F-5 - Rules and regulations.

21-21F-5. Rules and regulations.

The commission [department] may adopt rules and regulations necessary to implement the provisions of the Fire Fighter and Peace Officer Survivors Scholarship Act. A financial aid officer may exercise professional judgment when special circumstances exist to adjust the cost of attendance or the expected family contribution or to modify other factors that make the program responsive to a student's special financial circumstances and for which documentation exists in the student's file within the parameters authorized for this program.

History: Laws 1986, ch. 50, 5; 1991, ch. 262, 6.






Article 21G - Graduate Fellowship

Section 21-21G-1 - Short title.

21-21G-1. Short title.

Chapter 21, Article 21G NMSA 1978 may be cited as the "Graduate Scholarship Act".

History: Laws 1988, ch. 111, 1; 1991, ch. 262, 7.



Section 21-21G-2 - Purpose of act.

21-21G-2. Purpose of act.

It is the purpose of the Graduate Scholarship Act to increase graduate enrollment in the state's public universities of students from groups underrepresented in graduate education. By encouraging groups underrepresented in graduate education to pursue advanced degrees in accredited graduate programs, particularly in academic fields of high regional and national priority and fields where their underrepresentation is most severe, the state will benefit by increasing the number of professionals for industry, business, research and development, economic development and public service. The establishment of a graduate scholarship program for students from groups underrepresented in graduate education will efficiently and effectively fulfill the purpose of the Graduate Scholarship Act.

History: Laws 1988, ch. 111, 2; 1991, ch. 262, 8.



Section 21-21G-3 - Definitions.

21-21G-3. Definitions.

As used in the Graduate Scholarship Act:

A. "academic year" means any consecutive period of two semesters, three quarters or other comparable units commencing with the fall term each year;

B. "award recipient" means a student awarded a graduate scholarship;

C. "department" means the higher education department;

D. "eligible institution" means any graduate-degree-granting state university accredited by the north central association of colleges and secondary schools;

E. "graduate and professional field" means any program of study intended to result in a master's or doctoral degree, excluding the degree in medicine; and

F. "groups underrepresented in graduate education" means women, minorities, persons with a visual impairment or other physical disability and other groups who have traditionally been underrepresented in the specific area of graduate study or profession for which the scholarship is awarded.

History: Laws 1988, ch. 111, 3; 1991, ch. 262, 9; 2007, ch. 46, 10.



Section 21-21G-4 - Creation of scholarship.

21-21G-4. Creation of scholarship.

There are created "state graduate scholarships" which the commission [department] shall administer pursuant to the Graduate Scholarship Act.

History: Laws 1988, ch. 111, 4; 1991, ch. 262, 10.



Section 21-21G-5 - Conditions for first-year eligibility.

21-21G-5. Conditions for first-year eligibility.

Priority will be given to New Mexico students from those groups with the most severe underrepresentation and students with the greatest financial need. A scholarship may be awarded to an individual who:

A. is a citizen of the United States or who has a permanent resident visa;

B. has met the admission requirements and is accepted for enrollment as a full-time student in an underrepresented graduate or professional field of study, as determined by the institution;

C. has complied with all the rules and regulations adopted by the commission [department] for award of the scholarship and the provisions regarding the administration of state graduate scholarships adopted pursuant to the Graduate Scholarship Act; and

D. agrees to serve in an unpaid internship or assistantship at the eligible institution, a government agency or private industry approved by his major department for ten hours per week during the academic year.

History: Laws 1988, ch. 111, 5; 1991, ch. 262, 11.



Section 21-21G-6 - Conditions for continuing eligibility.

21-21G-6. Conditions for continuing eligibility.

A scholarship may be reawarded to a student who:

A. has been an award recipient of a New Mexico graduate scholarship the previous year;

B. remains in good academic standing as determined by the institution;

C. is enrolled as a full-time graduate student as determined by the institution;

D. is pursuing the second year of a master's degree or the second or third year of a doctoral degree; and

E. agrees to serve in an unpaid internship or assistantship at the eligible institution, a government agency or private industry approved by his major department for ten hours per week during the academic year.

History: Laws 1988, ch. 111, 6; 1991, ch. 262, 12.



Section 21-21G-7 - Amount of scholarships.

21-21G-7. Amount of scholarships.

Scholarship awards shall be for seven thousand two hundred dollars ($7,200) per year to be disbursed in equal installments over the period of an academic year.

History: Laws 1988, ch. 111, 7; 1991, ch. 262, 13.



Section 21-21G-8 - Duration of scholarship.

21-21G-8. Duration of scholarship.

Each scholarship is for a period of one academic year.

History: Laws 1988, ch. 111, 8; 1991, ch. 262, 14.



Section 21-21G-9 - Distribution of scholarship funds.

21-21G-9. Distribution of scholarship funds.

The commission [department] shall adopt rules, regulations and procedures for the distribution of scholarship funds to the eligible institutions.

History: Laws 1988, ch. 111, 9; 1991, ch. 262, 15.



Section 21-21G-10 - Termination of scholarships.

21-21G-10. Termination of scholarships.

A scholarship is terminated upon the occurrence of:

A. withdrawal from the institution by the award recipient, failure to reenroll for consecutive academic years or failure to be a full-time graduate student; or

B. substantial noncompliance by the award recipient with the Graduate Scholarship Act or the rules, regulations or procedures promulgated by the commission [department].

History: Laws 1988, ch. 111, 10; 1991, ch. 262, 16.



Section 21-21G-11 - Rules and regulations.

21-21G-11. Rules and regulations.

The commission [department] may adopt rules, regulations and procedures as necessary or appropriate to implement the provisions of the Graduate Scholarship Act. A financial aid officer may exercise professional judgment when special circumstances exist to adjust the cost of attendance or the expected family contribution or to modify other factors that make the program responsive to a student's special financial circumstances and for which documentation exists in the student's file within the parameters authorized for this program.

History: Laws 1988, ch. 111, 11; 1991, ch. 262, 17.






Article 21H - New Mexico Scholars

Section 21-21H-1 - Short title.

21-21H-1. Short title.

Chapter 21, Article 21H NMSA 1978 may be cited as the "New Mexico Scholars Act".

History: Laws 1989, ch. 212, 1; 2013, ch. 171, 1.



Section 21-21H-2 - Purpose of act.

21-21H-2. Purpose of act.

It is the purpose of the New Mexico Scholars Act to encourage New Mexico students to attend college in New Mexico thereby making it possible for them to pursue their studies and develop their talents at both public school and higher education levels to the greater benefit of the state.

History: Laws 1989, ch. 212, 2.



Section 21-21H-3 - Definitions.

21-21H-3. Definitions.

As used in the New Mexico Scholars Act:

A. "academic year" means any consecutive period of two semesters, three quarters or other comparable units commencing with the fall term each year;

B. "award recipient" means a student awarded a New Mexico Scholars Act scholarship;

C. "department" means the higher education department;

D. "eligible institution" means any degree-granting educational institution in New Mexico accredited by the north central association of colleges and secondary schools;

E. "satisfactory academic progress" means completion of at least twenty-four credit hours per year and maintenance of a cumulative grade point average of a minimum of 3.0 or higher on a scale of 4.0; and

F. "scholarship" means a scholarship awarded pursuant to the New Mexico Scholars Act.

History: Laws 1989, ch. 212, 3; 2013, ch. 171, 2.



Section 21-21H-4 - Creation of scholarship.

21-21H-4. Creation of scholarship.

There are established "New Mexico Scholars Act scholarships" administered by the department.

History: Laws 1989, ch. 212, 4; 2013, ch. 171, 3.



Section 21-21H-5 - Conditions for first year eligibility.

21-21H-5. Conditions for first year eligibility.

A scholarship may be awarded to a New Mexico high school graduate who:

A. is a resident of New Mexico as determined by the definition of residency for tuition purposes as established by the department;

B. will graduate or has graduated from a New Mexico high school and who enrolls in an eligible institution by the end of the graduate's twenty-first birthday;

C. has met the admission requirements and is accepted for enrollment as a full-time undergraduate student at an eligible institution;

D. has maintained a level of performance in high school reflected by an overall score of at least twenty-five on the American college test or SAT equivalent or a high school class rank in the top five percent of the student's high school graduating class in either the student's junior or senior year;

E. has a total combined family income of no more than sixty thousand dollars ($60,000) per year adjusted annually on January 1 to reflect any change from the previous year's then-current consumer price index for all urban consumers published by the bureau of labor statistics of the United States department of labor in either of the calendar years ending within the student's junior or senior years in high school or in the case of a student whose immediate family has more than one family member enrolled full time in an eligible institution of post-secondary education, a total combined family income of no more than an amount as determined by the department to be equivalent to a sixty-thousand dollar ($60,000) total combined family income;

F. has complied with all the rules adopted by the department for award of the scholarship and the provisions regarding the administration of scholarships adopted pursuant to the New Mexico Scholars Act; and

G. is a citizen of the United States or has a permanent resident visa.

History: Laws 1989, ch. 212, 5; 1991, ch. 262, 18; 2013, ch. 171, 4.



Section 21-21H-6 - Duration of scholarship.

21-21H-6. Duration of scholarship.

Each scholarship is for a period of one academic year. The scholarship may be renewed annually until the award recipient has received four annual scholarship awards or until the student graduates from a four-year institution, whichever is earlier. An award recipient may use the award at a two-year institution until the award recipient receives two annual scholarship awards. In no case shall a student receive more than four annual awards.

History: Laws 1989, ch. 212, 6; 1991, ch. 262, 19.



Section 21-21H-7 - Amount of scholarships.

21-21H-7. Amount of scholarships.

Scholarship awards shall be in an amount sufficient to pay for tuition, required student fees and books for an academic year. Students choosing to attend a nonstate college in New Mexico shall receive a scholarship amount equal to the highest tuition at a state institution, plus required fees and books.

History: Laws 1989, ch. 212, 7.



Section 21-21H-8 - Termination of scholarships.

21-21H-8. Termination of scholarships.

A scholarship is terminated upon the substantial noncompliance by the award recipient with the New Mexico Scholars Act or the rules promulgated by the department pursuant to that act.

History: Laws 1989, ch. 212, 8; 1991, ch. 262, 20; 2013, ch. 171, 5.



Section 21-21H-9 - Rules.

21-21H-9. Rules.

The department may adopt such rules as necessary or appropriate to implement the provisions of the New Mexico Scholars Act. A financial aid officer may exercise professional judgment when special circumstances exist to adjust the cost of attendance or the expected family contribution or to modify other factors that make the program responsive to a student's special financial circumstances and for which documentation exists in the student's file within the parameters authorized for this program.

History: Laws 1989, ch. 212, 9; 1991, ch. 262, 21; 2013, ch. 171, 6.






Article 21I - Minority Doctoral Loan Repayment Assistance

Section 21-21I-1 - Short title.

21-21I-1. Short title.

Chapter 21, Article 21I NMSA 1978 may be cited as the "Minority Doctoral Loan Repayment Assistance Act".

History: Laws 1990 (1st S.S.), ch. 8, 1; 1991, ch. 262, 22; 1994, ch. 79, 1; 2017, ch. 83, 1.



Section 21-21I-2 - Purpose.

21-21I-2. Purpose.

The purpose of the Minority Doctoral Loan Repayment Assistance Act is to increase the number of ethnic minorities and women available to teach engineering, physical or life sciences, mathematics and other academic disciplines in which ethnic minorities or women are demonstrably underrepresented in New Mexico colleges and universities. Additionally, the purpose of the Minority Doctoral Loan Repayment Assistance Act is to create a partnership between the state, higher education institutions and students that will lead to greater participation of ethnic minorities and women in the ranks of college and university faculties, enhancing educational opportunities and quality for all New Mexico residents.

History: Laws 1990 (1st S.S.), ch. 8, 2; 1991, ch. 262, 23; 2017, ch. 83, 2.



Section 21-21I-3 - Definitions.

21-21I-3. Definitions.

As used in the Minority Doctoral Loan Repayment Assistance Act:

A. "department" means the higher education department;

B. "eligible institution" means an accredited institution of higher education that offers a doctoral degree-granting program in the fields of engineering, physical or life sciences, mathematics or other academic disciplines in which ethnic minorities or women are demonstrably underrepresented;

C. "loan" means a grant of money pursuant to a contract between a recipient and a lender requiring repayment of principal with interest. A lender may include the federal government, a bank or the state; and

D. "recipient" means an individual who is a member of an ethnic minority or is a woman and who has successfully completed a doctoral degree-granting program at an eligible institution in the field of engineering, physical or life sciences or mathematics or another academic discipline in which ethnic minorities or women are underrepresented.

History: Laws 1990 (1st S.S.), ch. 8, 3; 1991, ch. 262, 24; 1994, ch. 79, 2; 2017, ch. 83, 3.



Section 21-21I-4 - Conditions for eligibility.

21-21I-4. Conditions for eligibility.

A. The department may award a minority doctoral loan repayment assistance grant to a recipient who:

(1) has been hired by a public post-secondary educational institution in New Mexico for a full-time, tenure-track faculty position;

(2) has complied with all of the rules adopted by the department pursuant to the Minority Doctoral Loan Repayment Assistance Act; and

(3) is a citizen of the United States.

B. The department shall give preference to a recipient who has completed a post-secondary degree at an institution designated in Article 12, Section 11 of the constitution of New Mexico.

History: Laws 1990 (1st S.S.), ch. 8, 4; 1991, ch. 262, 25; 2017, ch. 83, 4.



Section 21-21I-5 - Minority doctoral loan repayment contracts and terms.

21-21I-5. Minority doctoral loan repayment contracts and terms.

A. A minority doctoral loan repayment assistance grant shall be evidenced by a contract between the recipient and the department and shall be signed by the recipient and an authorized representative of the department.

B. The contract shall provide that, in consideration for the department's payment of up to twenty-five thousand dollars ($25,000) per year for up to four years to a lender on behalf of the recipient, the recipient shall teach in a full-time faculty position at a public post-secondary educational institution in New Mexico for a minimum of one year for each year a minority doctoral loan repayment assistance grant is awarded.

C. Grant funds received by a recipient who fails to complete the contract terms shall be converted to a loan with an applied annual interest rate equal to the treasury note rate in existence at the time the contract is entered into plus two percent. The loan shall become due to the department on behalf of the state immediately upon the recipient's termination or breach of the contract.

D. The department is vested with full and complete authority and power to sue in its own name for any balance due it and the state from a recipient violating the terms of a contract under the Minority Doctoral Loan Repayment Assistance Act.

E. The following debts incurred by a recipient are not eligible for payment by the department under the Minority Doctoral Loan Repayment Assistance Act:

(1) amounts incurred as a result of participation in state loan-for-service programs or other state programs whose purpose states that service is to be provided in exchange for financial assistance;

(2) scholarships that have a service component or obligation;

(3) personal loans from individuals;

(4) loans that exceed individual standard school expense levels; and

(5) loans that are eligible for another state or federal loan repayment program.

History: Laws 1990 (1st S.S.), ch. 8, 5; 2017, ch. 83, 5.



Section 21-21I-7 - Rulemaking.

21-21I-7. Rulemaking.

The department shall adopt rules to implement the provisions of the Minority Doctoral Loan Repayment Assistance Act. The rules:

A. shall provide procedures for awarding minority doctoral loan repayment assistance grants;

B. shall provide procedures for determining the amount of each minority doctoral loan repayment assistance grant; and

C. may provide for the disbursement of funds to a lender on behalf of a recipient in annual or other periodic installments.

History: Laws 1990 (1st S.S.), ch. 8, 7; 1991, ch. 262, 26; repealed and reenacted by Laws 2017, ch. 83, 6.



Section 21-21I-8 - Cancellation.

21-21I-8. Cancellation.

The contract entered into between the student and the sponsoring institution may be cancelled upon approval of the commission [department] for any reasonable cause deemed sufficient by the commission [department] in accordance with its rules and regulations.

History: Laws 1990 (1st S.S.), ch. 8, 8.






Article 21J - Legislative Endowment Scholarship

Section 21-21J-1 - Short title.

21-21J-1. Short title.

This act [21-21J-1 through 21-21J-8 NMSA 1978] may be cited as the "Legislative Endowment Scholarship Act".

History: Laws 1995, ch. 35, 1.



Section 21-21J-2 - Purpose.

21-21J-2. Purpose.

The purpose of the Legislative Endowment Scholarship Act is to encourage New Mexico students with financial need to obtain a baccalaureate degree at a public post-secondary educational institution in New Mexico.

History: Laws 1995, ch. 35, 2.



Section 21-21J-3 - Definitions.

21-21J-3. Definitions.

As used in the Legislative Endowment Scholarship Act:

A. "commission" ["department"] means the commission on higher education [higher education department]; and

B. "student" means a resident of New Mexico who is enrolled or will be enrolled, at the time the scholarship is awarded, in a public post-secondary educational institution in New Mexico.

History: Laws 1995, ch. 35, 3.



Section 21-21J-4 - Conditions for eligibility.

21-21J-4. Conditions for eligibility.

A legislative endowment scholarship may be awarded to any individual who:

A. has complied with all the rules, regulations and policies adopted by the commission [department] pursuant to the Legislative Endowment Scholarship Act;

B. is a resident of New Mexico for the purpose of tuition payment;

C. is a citizen of the United States or has a permanent resident visa;

D. maintains a minimum cumulative grade point average of 2.5 on a scale of 4.0 in the immediately preceding semester;

E. has not earned a baccalaureate degree and is enrolled or will be enrolled, at the time the scholarship is awarded, at least half-time in a public post-secondary educational institution in New Mexico; and

F. has demonstrated financial need in accordance with rules, regulations and policies adopted by the commission [department] pursuant to the Legislative Endowment Scholarship Act.

History: Laws 1995, ch. 35, 4.



Section 21-21J-5 - Scholarship authorized; administration; preference in scholarship awards.

21-21J-5. Scholarship authorized; administration; preference in scholarship awards.

A. The commission [department] shall administer the Legislative Endowment Scholarship Act and shall adopt all rules, regulations and policies necessary to administer that act.

B. Scholarships shall be awarded to qualified applicants. Qualifications shall be determined by the commission [department] pursuant to its adopted rules, regulations and policies.

C. Preference in awarding scholarships shall be to qualified applicants who are returning students or transfer students from public two-year post-secondary educational institutions.

History: Laws 1995, ch. 35, 5.



Section 21-21J-6 - Duration of scholarship.

21-21J-6. Duration of scholarship.

Each scholarship is for a period of one academic year. A scholarship may be renewed until the award recipient has received four consecutive annual scholarship awards or until the student graduates from an eligible four-year institution, whichever occurs first.

History: Laws 1995, ch. 35, 6.



Section 21-21J-7 - Termination of scholarship.

21-21J-7. Termination of scholarship.

A scholarship is terminated upon occurrence of one or more of the following:

A. withdrawal of the award recipient from the institution or failure to remain at least a half-time student;

B. failure of the award recipient to achieve satisfactory academic progress; or

C. substantial noncompliance by the award recipient with the Legislative Endowment Scholarship Act or the rules, regulations or policies adopted by the commission [department] pursuant to that act.

History: Laws 1995, ch. 35, 7.



Section 21-21J-8 - Fund created.

21-21J-8. Fund created.

The "legislative endowment scholarship fund" is created in the state treasury. Money in the fund is appropriated to the commission [department] to carry out the purposes of the Legislative Endowment Scholarship Act. Money appropriated to the legislative endowment scholarship fund shall not be expended but shall be invested by the commission [department] in coordination with the state investment council and state treasurer's office. Income earned from investment of the fund shall be expended by the commission [department] for the purpose of providing legislative endowment scholarships to students at two-year public post-secondary educational institutions pursuant to the Legislative Endowment Scholarship Act.

History: Laws 1995, ch. 35, 8.






Article 21K - Education Trusts

Section 21-21K-1 - Short title.

21-21K-1. Short title.

Chapter 21, Article 21K NMSA 1978 may be cited as the "Education Trust Act".

History: Laws 1997, ch. 259, 1; 2014, ch. 76, 1.



Section 21-21K-2 - Definitions.

21-21K-2. Definitions.

As used in the Education Trust Act:

A. "account" means an individual trust account pursuant to a college investment agreement entered into pursuant to the college savings program;

B. "account owner" means the person who has entered into a college investment agreement with the board and is designated as having the right to withdraw money from the account before the account is disbursed to or for the benefit of the beneficiary;

C. "beneficiary" means the person who is designated at the time the account is opened, or the person who replaces a designated beneficiary, as the person whose education expenses are expected to be paid from the account;

D. "board" means the education trust board;

E. "college investment agreement" means an agreement entered into by the board and an account owner to participate in the college savings program and establish an account to be used for the qualified higher education expenses of a beneficiary at an eligible institution of higher education;

F. "department" means the higher education department;

G. "financial institution" means a bank, broker-dealer, insurance company, mutual fund, savings and loan association or other financial entity;

H. "institution of higher education" means a post-secondary educational institution eligible to participate in student financial aid programs administered by the United States department of education;

I. "Internal Revenue Code" means the federal Internal Revenue Code of 1986, as amended; and

J. "manager" means a financial institution under contract with the board to serve as manager of a college savings plan in the college savings program and receive contributions on behalf of the program.

History: Laws 1997, ch. 259, 2; 1999, ch. 221, 1; repealed and reenacted by Laws 2014, ch. 76, 2.



Section 21-21K-3 - College savings program created; education trust fund created; purpose; investment of accounts by third parties; board review; program administration fund created; purpose.

21-21K-3. College savings program created; education trust fund created; purpose; investment of accounts by third parties; board review; program administration fund created; purpose.

A. The "college savings program" is created to allow interested persons to enter into college investment agreements with the board as a means to save money to pay a beneficiary's eligible expenses for a college education. The college savings program may consist of one or more college savings plans. The board shall administer the college savings program through accounts established in the education trust fund pursuant to college investment agreements. Money in an account may be used by the beneficiary at any eligible institution of higher education in New Mexico or any other state.

B. The board shall develop and administer the college savings program in a manner that allows account owners and beneficiaries to obtain and maintain federal income tax benefits or treatment provided by the Internal Revenue Code for qualified state tuition programs and exemptions under the federal securities laws.

C. The "education trust fund" is created as a nonreverting fund in the state treasury. The fund shall be administered by the board to carry out the college savings program. The fund consists of separate trust accounts held in the name of account owners. Income from investment of the fund shall be credited to the separate accounts.

D. The board may contract with one or more managers to invest the contributions deposited to the education trust fund. The board and the managers shall account for each contribution by an account owner.

E. Amounts may be withdrawn or transferred from trust accounts in the education trust fund only as provided in the related college investment agreements. All money contributed to accounts established in the fund are held in trust by the board and the respective managers for the sole benefit of the respective account owners and beneficiaries.

F. The "program administration fund" is created as a nonreverting fund in the state treasury. The fund consists of all administrative and other fees received by the board pursuant to college investment agreements and contracts with managers and any other money credited to the fund. The state treasurer shall invest the fund, and the investment income shall be credited to the fund. Money in the fund may be used to pay costs of establishing, marketing and otherwise administering the college savings program in accordance with the Education Trust Act. Disbursements from the fund shall be by warrants of the secretary of finance and administration on vouchers signed by the director of the board or the director's authorized representative.

History: Laws 1997, ch. 259, 3; 1999, ch. 221, 2; 2001, ch. 270, 2; repealed and reenacted by Laws 2014, ch. 76, 3.



Section 21-21K-4 - Board created; members; appointment; terms of office.

21-21K-4. Board created; members; appointment; terms of office.

A. The "education trust board" is created. The board is administratively attached to the department, and the department shall provide administrative support for the board in carrying out its duties pursuant to the Education Trust Act. The board shall consist of the following voting members:

(1) the secretary of higher education or the secretary's designee, who shall be the ex-officio chair of the board;

(2) two members appointed by the governor;

(3) one member representing institutions of higher education appointed by the speaker of the house of representatives; and

(4) one member representing students at institutions of higher education, appointed by the president pro tempore of the senate.

B. The appointed members must possess knowledge, skill and experience in higher education, business or finance.

C. The appointed members shall serve six-year terms, with the exception of the member representing students, who shall be appointed for a two-year term. Vacancies on the board shall be filled by the respective appointing authority for the remainder of the vacating member's term.

D. Three members of the board constitute a quorum. Action may be taken by the board upon an affirmative vote of the majority of members present at the meeting at which a quorum is present. A vacancy in the membership of the board does not impair the right of a quorum to exercise the powers and duties of the board.

E. Members of the board shall be subject to the provisions of the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance for their service on the board.

History: Laws 1997, ch. 259, 4; 2011, ch. 51, 2; 2014, ch. 76, 4.



Section 21-21K-4.1 - Board; powers and duties.

21-21K-4.1. Board; powers and duties.

A. The board may:

(1) adopt, amend or repeal and promulgate rules necessary to carry out the provisions of the Education Trust Act;

(2) sue and be sued;

(3) enter into contracts;

(4) employ or contract for professional, technical and clerical staff and independent counsel;

(5) contract with one or more financial institutions to manage the education trust fund and the separate trust accounts;

(6) enter into college investment agreements with interested persons to participate in the college savings program;

(7) charge, impose and collect administrative fees as provided in a college investment agreement or other contract relating to the college savings program in amounts not exceeding the reasonable costs of establishing, marketing and otherwise administering the program; and

(8) do those things necessary or convenient in accordance with the Education Trust Act to carry out the provisions of that act.

B. The board shall adopt and promulgate education trust fund investment guidelines and otherwise administer the college savings program in compliance with the Uniform Prudent Investor Act [45-7-601 through 45-7-612 NMSA 1978].

History: Laws 2014, ch. 76, 5.



Section 21-21K-5 - College investment agreements; accounts.

21-21K-5. College investment agreements; accounts.

A. An account owner may enter into a college investment agreement with the board under which an account in the education trust fund is established and contributions may be made to the account from time to time, consistent with the terms of the agreement, to defray the cost of eligible higher education expenses at institutions of higher education. Each account shall be accounted for separately from all other accounts in the education trust fund. An account owner may enter into a college investment agreement on behalf of any beneficiary.

B. Gifts and bequests by persons other than the account owner may be made to an account in the education trust fund for the benefit of the beneficiary in accordance with the terms of the college investment agreement.

C. The board shall set forth procedures relating to the withdrawal of money from an account established in the education trust fund pursuant to a college investment agreement.

D. A college investment agreement may be terminated by the account owner at any time. The board shall specify by rule appropriate provisions for the term and termination of college investment agreements.

E. Contributions made to an account in the education trust fund, together with accrued investment earnings and capital appreciation in such account, shall be excluded from any calculation of the respective beneficiary's student financial aid eligibility in New Mexico.

F. The board shall notify each account owner annually about the status of the account owner's account in the education trust fund.

History: Laws 1997, ch. 259, 5; 1999, ch. 221, 3; 2000, ch. 39, 1; 2001, ch. 270, 3; repealed and reenacted by Laws 2014, ch. 76, 6.



Section 21-21K-6 - Claims of creditors; exemption; liability immunity; state not liable.

21-21K-6. Claims of creditors; exemption; liability immunity; state not liable.

A. Money credited to or expended from any account in the education trust fund by or on behalf of an account owner or beneficiary is exempt from all claims of creditors of the account owner, the beneficiary or the board.

B. If the board carries out its review responsibility of the manager's investment decisions consistent with the Uniform Prudent Investor Act [45-7-601 through 45-7-612 NMSA 1978], the board or an employee shall not be liable to anyone for any losses sustained as a result of investment decisions. A member of the board, while acting within the scope of the member's authority or while acting as a trustee of the education trust fund or any separate trust fund or account of the board, shall not be subject to any personal liability for any action taken or omitted within that scope of authority.

C. In no event shall any liability of or contractual obligation incurred by the college savings program obligate or encumber any of the state's funds or treasury, including but not limited to the state's general fund, land grant permanent funds, the severance tax permanent fund or any other permanent fund or any money that is a part of a state-funded financial aid program. Nothing in the Education Trust Act creates any obligation, legal, moral or otherwise, to fulfill the terms of any college investment agreement or any other obligation or liability out of any source other than the education trust fund or the program administration fund.

History: Laws 1997, ch. 259, 6; 1999, ch. 221, 4; repealed and reenacted by Laws 2014, ch. 76, 7.



Section 21-21K-7 - Reports.

21-21K-7. Reports.

A. The board shall annually submit to the governor and to the appropriate interim legislative committee a report including:

(1) the board's fiscal transactions during the preceding fiscal year;

(2) the market value of the education trust fund as of the end of the preceding fiscal year;

(3) the asset allocations of the education trust fund expressed in percentages of stocks, fixed income securities, cash or other financial assets; and

(4) the rate of return on the investment of the education trust fund's assets during the preceding fiscal year.

B. The board shall make the report described by Subsection A of this section available to account owners.

History: Laws 1997, ch. 259, 7; 1999, ch. 221, 5; 2014, ch. 76, 8.






Article 21L - College Affordability

Section 21-21L-1 - Short title.

21-21L-1. Short title.

Chapter 21, Article 21L NMSA 1978 may be cited as the "College Affordability Act".

History: Laws 2005, ch. 192, 1; 2007, ch. 70, 1; 2007, ch. 71, 1; 2007, ch. 85, 1.



Section 21-21L-2 - Purpose.

21-21L-2. Purpose.

The purpose of the College Affordability Act is to encourage New Mexico students with financial need to attend and complete educational programs at public post-secondary educational institutions in New Mexico.

History: Laws 2005, ch. 192, 2.



Section 21-21L-3 - Definitions.

21-21L-3. Definitions.

As used in the College Affordability Act:

A. "commission" or "department" means the higher education department;

B. "eligible student" means a New Mexico resident who is enrolled or enrolling at least half-time in a public post-secondary educational institution or tribal college at any time later than one hundred twenty days following high school graduation or the award of a high school equivalency credential;

C. "scholarship" means a college affordability scholarship; and

D. "tribal college" means a tribally, federally or congressionally chartered post-secondary educational institution located in New Mexico that is accredited by the north central association of colleges and schools.

History: Laws 2005, ch. 192, 3; 2007, ch. 70, 2; 2007, ch. 71, 2; 2007, ch. 85, 2; 2015, ch. 122, 6.



Section 21-21L-4 - Conditions for eligibility.

21-21L-4. Conditions for eligibility.

A scholarship may be awarded to an eligible student who:

A. has not earned a baccalaureate degree at the time the scholarship is awarded;

B. has demonstrated financial need consistent with the criteria promulgated by the department; and

C. has complied with other rules promulgated by the department to carry out the provisions of the College Affordability Act.

History: Laws 2005, ch. 192, 4; 2007, ch. 70, 3; 2007, ch. 71, 3; 2007, ch. 85, 3.



Section 21-21L-5 - Scholarship authorized; administration; preference in scholarship awards.

21-21L-5. Scholarship authorized; administration; preference in scholarship awards.

A. The department shall administer the College Affordability Act and shall promulgate rules to carry out the provisions of that act.

B. Scholarships shall be awarded to qualified eligible students. Qualifications shall be determined by rule of the department.

C. The department shall allocate money to public post-secondary educational institutions and tribal colleges based on a student need formula calculated according to income reported on the free application for federal student aid and on the percentage of the institution's students classified as returning adults who are otherwise ineligible for state financial aid.

D. Public post-secondary educational institutions and tribal colleges shall make awards to qualifying eligible students based on financial need in an amount not to exceed one thousand dollars ($1,000) per semester as determined by rule of the department.

E. Money for the scholarship shall be placed in an account at the public post-secondary educational institution or tribal college in the name of the eligible student, and the money may be drawn upon to pay educational expenses charged by the institution, including tuition, fees, books and course supplies.

History: Laws 2005, ch. 192, 5; 2007, ch. 70, 4; 2007, ch. 71, 4; 2007, ch. 85, 4.



Section 21-21L-6 - Duration of scholarship.

21-21L-6. Duration of scholarship.

Each scholarship is for a period of one semester. A scholarship may be renewed, provided the eligible student continues to meet the conditions of eligibility, until the eligible student graduates from a four-year public post-secondary educational institution.

History: Laws 2005, ch. 192, 6; 2007, ch. 70, 5; 2007, ch. 71, 5; 2007, ch. 85, 5.



Section 21-21L-7 - Termination of scholarship.

21-21L-7. Termination of scholarship.

A scholarship is terminated upon occurrence of one or more of the following:

A. withdrawal of the eligible student from the public post-secondary educational institution or tribal college or failure to remain as at least a half-time student;

B. failure of the eligible student to achieve satisfactory academic progress; or

C. substantial noncompliance by the eligible student with the College Affordability Act or the rules promulgated pursuant to that act.

History: Laws 2005, ch. 192, 7; 2007, ch. 70, 6; 2007, ch. 71, 6; 2007, ch. 85, 6.



Section 21-21L-8 - Funds created.

21-21L-8. Funds created.

A. The "college affordability endowment fund" is created as a nonreverting fund in the state treasury, consisting of appropriations; unspecified gifts, grants and donations to the fund; and income from investment of the fund except as provided in Subsection C of this section.

B. The "college affordability scholarship fund" is created as a nonreverting fund in the state treasury, consisting of income from investment of the fund and any specified distributions, appropriations, gifts, grants and donations to the fund. Money in the scholarship fund is appropriated to the department for scholarship awards as provided in the College Affordability Act. Expenditures from the scholarship fund shall be by warrant of the secretary of finance and administration pursuant to vouchers signed by the secretary of higher education or the secretary's authorized representative.

C. Until fifty percent of the annual income from investment of the college affordability endowment fund is equal to or exceeds two million dollars ($2,000,000), an annual distribution of two million dollars ($2,000,000) shall be made from the college affordability endowment fund to the college affordability scholarship fund. Thereafter, until the corpus of the endowment fund is two hundred fifty million dollars ($250,000,000), fifty percent of the income from investment of the fund shall be applied to the corpus of the fund and fifty percent shall be distributed annually to the scholarship fund. After the corpus of the endowment fund is two hundred fifty million dollars ($250,000,000), all of the income from investment of the fund shall be distributed to the college affordability scholarship fund.

History: Laws 2005, ch. 192, 8; 2007, ch. 70, 7; 2007, ch. 71, 7; 2007, ch. 85, 7.






Article 21M - Students with Disabilities Scholarship Act

Section 21-21M-1 - Short title.

21-21M-1. Short title.

This act [21-21M-1 through 21-21M-8 NMSA 1978] may be cited as the "Students with Disabilities Scholarship Act".

History: Laws 2007, ch. 75, 1 and Laws 2007, ch. 76, 1.



Section 21-21M-2 - Purpose of act.

21-21M-2. Purpose of act.

The purpose of the Students with Disabilities Scholarship Act is to increase undergraduate enrollment of students with disabilities by establishing a scholarship program for those students in New Mexico's public post-secondary educational institutions.

History: Laws 2007, ch. 75, 2 and Laws 2007, ch. 76, 2.



Section 21-21M-3 - Definitions.

21-21M-3. Definitions.

As used in the Students with Disabilities Scholarship Act:

A. "award recipient" means a student with disabilities who receives an undergraduate scholarship;

B. "department" means the higher education department;

C. "secretary" means secretary of higher education; and

D. "student with disabilities" means a student who has a record of a physical or mental condition that substantially limits one or more major life activities, including attention deficit disorder or other specific learning disabilities that the department recognizes as disabilities.

History: Laws 2007, ch. 75, 3 and Laws 2007, ch. 76, 3.



Section 21-21M-4 - Conditions for eligibility and qualification; awards.

21-21M-4. Conditions for eligibility and qualification; awards.

A. The department shall administer the Students with Disabilities Act and shall promulgate rules to carry out the provisions of that act.

B. A student with disabilities may be awarded a scholarship pursuant to the Students with Disabilities Act if the student:

(1) is a resident of New Mexico for the purpose of tuition payment;

(2) has not earned a baccalaureate degree and is enrolled or will be enrolled at least half time in a degree program in a public post-secondary educational institution in New Mexico at the time the scholarship is awarded; and

(3) has complied with other rules promulgated by the department to carry out the provisions of that act.

C. The department shall allocate money to public post-secondary educational institutions for scholarships for qualified students with disabilities based on the percentage of the institution's students classified as students with disabilities.

D. Public post-secondary educational institutions shall make awards to qualifying students in an amount not to exceed one thousand dollars ($1,000) per semester as determined by rule of the department; provided that an award shall not exceed the actual cost of educational expenses.

E. Money for an awarded scholarship shall be placed in an account at the public post-secondary educational institution in the name of the student, and the money may be drawn upon to pay educational expenses charged by the institution, including tuition, fees, books and course supplies.

History: Laws 2007, ch. 75, 4 and Laws 2007, ch. 76, 4.



Section 21-21M-5 - Duration of scholarship.

21-21M-5. Duration of scholarship.

Each scholarship is for a period of one semester. A scholarship may be renewed, provided the award recipient continues to meet the conditions of eligibility, until the award recipient has graduated from an eligible four-year public post-secondary educational institution.

History: Laws 2007, ch. 75, 5 and Laws 2007, ch. 76, 5.



Section 21-21M-6 - Termination of scholarship.

21-21M-6. Termination of scholarship.

A scholarship is terminated upon occurrence of one or more of the following:

A. withdrawal of the award recipient from the public post-secondary educational institution or failure to remain as at least a half-time student;

B. failure of the award recipient to achieve satisfactory academic progress; or

C. substantial noncompliance by the award recipient with the Students with Disabilities Scholarship Act or the rules promulgated pursuant to that act.

History: Laws 2007, ch. 75, 6 and Laws 2007, ch. 76, 6.



Section 21-21M-7 - Fund created.

21-21M-7. Fund created.

The "students with disabilities scholarship fund" is created as a nonreverting fund in the state treasury. The fund consists of appropriations, gifts, grants, donations and income from investment of the fund. The department shall administer the fund and, subject to appropriation by the legislature, shall provide scholarships to students with disabilities as provided in the Students with Disabilities Scholarship Act. Expenditures from the fund shall be by warrant of the secretary of finance and administration pursuant to vouchers signed by the secretary or the secretary's authorized representative.

History: Laws 2007, ch. 75, 7 and Laws 2007, ch. 76, 7.



Section 21-21M-8 - Report.

21-21M-8. Report.

A. Each public post-secondary educational institution shall submit an annual students with disabilities scholarship report to the department that includes information required by the department. The department shall submit an annual report to the legislative finance committee and to the legislative education study committee.

B. The department and public post-secondary educational institutions shall cooperate in data collection and data sharing and for other matters necessary to carry out the provisions of the Students with Disabilities Scholarship Act.

History: Laws 2007, ch. 75, 8 and Laws 2007, ch. 76, 8.






Article 21N - Legislative Lottery Tuition Scholarship

Section 21-21N-1 - Short title.

21-21N-1. Short title.

Chapter 21, Article 21N NMSA 1978 may be cited as the "Legislative Lottery Tuition Scholarship Act".

History: Laws 2014, ch. 80, 1; 2015, ch. 84, 1.



Section 21-21N-2 - Definitions.

21-21N-2. Definitions.

As used in the Legislative Lottery Tuition Scholarship Act:

A. "community college" means a branch community college of a four-year state educational institution, a two-year state educational institution or a community college or technical and vocational institute established pursuant to Chapter 21, Article 13 or 16 NMSA 1978, respectively;

B. "comprehensive institution" means eastern New Mexico university, western New Mexico university, New Mexico highlands university or northern New Mexico college;

C. "department" means the higher education department;

D. "full time" means fifteen or more credit hours each semester of the regular academic year in state educational institutions and twelve or more credit hours each semester of the regular academic year in community colleges or for legacy students in any program semester;

E. "fund" means the lottery tuition fund;

F. "legacy student" means a full-time resident student who has received for three or more program semesters by the end of fiscal year 2014 the legislative lottery scholarship awarded pursuant to the former provisions of Sections 21-1-4.3, 21-13-10 and 21-16-10.1 NMSA 1978 prior to the enactment of the Legislative Lottery Tuition Scholarship Act;

G. "program semesters" means those semesters for which a legacy or qualified student may receive a tuition scholarship and excludes the first semester of attendance at a public post-secondary educational institution;

H. "public post-secondary educational institution" means a four-year state educational institution or a community college;

I. "qualified student" means a full-time student who graduated from a public or accredited private New Mexico high school or who received a high school equivalency credential while maintaining residency in New Mexico and who:

(1) either:

(a) within sixteen months of graduation or receipt of a high school equivalency credential, was accepted for entrance to and attended a public post-secondary educational institution; or

(b) within four months of graduation or receipt of a high school equivalency credential, began service in the United States armed forces and within sixteen months of completion of honorable service or medical discharge from the service, attended a public post-secondary educational institution; and

(2) successfully completed the first semester at a public post-secondary educational institution with a grade point average of 2.5 or higher on a 4.0 scale during the first semester of full-time enrollment;

J. "research institution" means the university of New Mexico, New Mexico state university or New Mexico institute of mining and technology;

K. "state educational institution" means an institution of higher education enumerated in Article 12, Section 11 of the constitution of New Mexico; and

L. "tuition scholarship" means the scholarship that provides tuition assistance per program semester for a qualified student or legacy student attending a public post-secondary educational institution.

History: Laws 2014, ch. 80, 2; 2016, ch. 21, 1; 2017, ch. 97, 1.



Section 21-21N-3 - Tuition scholarships authorized; qualified students.

21-21N-3. Tuition scholarships authorized; qualified students.

A. To the extent that funds are made available by the legislature from the fund, the boards of regents or governing bodies of public post-secondary educational institutions shall award tuition scholarships in department-approved amounts to qualified students and legacy students attending their respective public post-secondary educational institutions.

B. Beginning in fiscal year 2015:

(1) a legacy student is eligible to receive a tuition scholarship until the total number of program semesters for which the legislative lottery scholarship is received pursuant to the former provisions of Sections 21-1-4.3, 21-13-10 and 21-16-10.1 NMSA 1978 or the Legislative Lottery Tuition Scholarship Act reaches eight; provided that the legacy student maintains residency in New Mexico, maintains a grade point average of 2.5 or higher on a 4.0 scale and completes twelve or more credit hours per program semester; and

(2) a qualified student who is not a legacy student is eligible to receive the tuition scholarship for a maximum of seven program semesters and in an amount determined pursuant to the provisions of Section 21-21N-4 NMSA 1978.

C. Except as otherwise provided in this section, a tuition scholarship may be awarded to a qualified student who:

(1) maintains residency in New Mexico;

(2) maintains a grade point average of 2.5 or higher on a 4.0 scale; and

(3) completes:

(a) for a student attending a four-year public post-secondary educational institution, fifteen or more credit hours per program semester; and

(b) for a student attending a two-year public post-secondary educational institution, twelve or more credit hours per program semester.

D. For students with disabilities who may require accommodations, the department, in consultation with the student and the office at the public post-secondary educational institution that serves students with disabilities, shall review both the definition of "full time" and the maximum number of consecutive program semesters of eligibility and adjust either or both as deemed reasonable and appropriate, based on the student's disability needs. In no case, however, shall "full time" mean fewer than six credit hours per semester, and in no case shall eligibility extend beyond fourteen consecutive program semesters.

History: Laws 2014, ch. 80, 3; 2016, ch. 21, 2.



Section 21-21N-4 - Tuition scholarship amount; fund.

21-21N-4. Tuition scholarship amount; fund.

A. Prior to June 1 of each year, based on the amount appropriated by the legislature from the fund and on the projected enrollment at all public post-secondary educational institutions, the department shall:

(1) determine the total amount of money available for all tuition scholarships for qualified students;

(2) determine the uniform percentage by which to calculate tuition scholarships for qualified students attending any public post-secondary educational institution; and

(3) notify all public post-secondary educational institutions of the determinations made pursuant to Paragraphs (1) and (2) of this subsection.

B. In determining distribution and award amounts for the tuition scholarship program, the department shall:

(1) maintain the minimum fund balance pursuant to Section 21-21N-5 NMSA 1978;

(2) distribute to all public post-secondary educational institutions an amount not to exceed the remaining balance in the fund; and

(3) subject to the provisions of Paragraphs (1) and (2) of this subsection, distribute to each public post-secondary educational institution an amount based on:

(a) the projected enrollment at each four-year public post-secondary educational institution of qualified students in their first through seventh program semesters, including qualified students in their fourth through seventh program semesters who transferred from community colleges;

(b) the projected enrollment at each community college of qualified students in their first through third program semesters; and

(c) a uniform percentage of the average of in-state tuition costs charged by: 1) research institutions for each research institution; 2) comprehensive institutions for each comprehensive institution; and 3) community colleges for each community college, except that the uniform percentage for a two-year state educational institution shall be based on the uniform percentage for community colleges.

History: Laws 2014, ch. 80, 4; 2016, ch. 21, 3.



Section 21-21N-5 - Lottery tuition fund created; purpose.

21-21N-5. Lottery tuition fund created; purpose.

A. The "lottery tuition fund" is created in the state treasury. The fund shall be administered by the department. Earnings from investment of the fund shall accrue to the credit of the fund. The fund shall maintain an annual average balance of two million dollars ($2,000,000), and any balance in the fund at the end of any fiscal year shall remain in the fund for appropriation by the legislature as provided in this section.

B. Money in the fund shall be appropriated by the legislature to the department for distribution to New Mexico's public post-secondary educational institutions to provide tuition assistance for qualified students and legacy students as provided in the Legislative Lottery Tuition Scholarship Act.

History: Laws 1995, ch. 155, 23; 1997, ch. 106, 1; 2001, ch. 300, 2; 1978 Comp., 6-24-23, recompiled and amended as 21-21N-5 by Laws 2014, ch. 80, 5.



Section 21-21N-6 - Department rulemaking and reporting.

21-21N-6. Department rulemaking and reporting.

A. The department shall promulgate rules setting forth explicit criteria in accordance with the Legislative Lottery Tuition Scholarship Act for:

(1) student qualification and continuing eligibility; and

(2) calculating the tuition scholarship award amount pursuant to Section 4 [21-21N-4 NMSA 1978] of the Legislative Lottery Tuition Scholarship Act and guidelines for the administration of the tuition scholarship program.

B. The department shall report by November 1 of each year to the legislative finance committee and the department of finance and administration on:

(1) the status of the fund;

(2) tuition scholarship program participation data aggregated for each public post-secondary educational institution to show:

(a) the number of qualified students and the number of legacy students who received tuition scholarships in the prior twelve-month period;

(b) the total number of students, including qualified students and legacy students, enrolled in the prior twelve-month period;

(c) for each semester, the amount of tuition scholarships funded and the amount of tuition costs that were not offset by the tuition scholarship; and

(d) the number of qualified students and the number of legacy students who graduated with a degree and, for each qualified student, the number of consecutive semesters and nonconsecutive semesters attended prior to graduation; and

(3) any additional information required or requested by the legislative finance committee or the department of finance and administration.

History: Laws 2014, ch. 80, 6.



Section 21-21N-7 - Lottery student community outreach pilot project; tuition scholarship recipients; additional requirements; mentoring; training.

21-21N-7. Lottery student community outreach pilot project; tuition scholarship recipients; additional requirements; mentoring; training.

A. The "lottery student community outreach pilot project" is created as a six-year study that encourages students who receive a tuition scholarship pursuant to the Legislative Lottery Tuition Scholarship Act at participating public post-secondary educational institutions to volunteer to provide community outreach, chiefly through mentoring public school students. Tuition scholarship students are not required to participate to maintain their tuition scholarship. The purpose of the pilot project is to demonstrate that:

(1) both mentors and mentees receive similar benefits, including improved grades and on-time graduation and a renewed sense of confidence, purpose and community and civic engagement;

(2) this service improves the community in which the student volunteer works and the public school student lives;

(3) mentoring by young adults can help disadvantaged public school students narrow the achievement gap; improve cognitive, social and behavioral skills; and lead to higher test scores and success in school; and

(4) mentoring can also help the student volunteer improve the student volunteer's skills, test scores and success in college and inculcate civic and social engagement in community life.

B. The pilot project shall be administered by the department and shall be conducted with at least three public post-secondary educational institutions around the state, ideally with at least one from the research institutions, at least one from the comprehensive universities and at least one from the branch and independent community colleges and with at least five hundred tuition scholarship students. Preference for the pilot project shall be given to institutions in areas with high poverty rates and in public schools with eighty-five percent or more of the students eligible for free or reduced-fee lunch and high English language learner populations. The department may expand the pilot project during its term to more participants.

C. The department shall certify a list of nonprofit community- and education-oriented organizations that maintain relationships with public schools with which student volunteers may work. The organizations shall identify public schools in their areas that are interested in having mentors and shall develop a mentoring training program for student volunteers. The organizations shall also identify community-based outreach or specific community-based projects appropriate for students in their first program semester or students unable to mentor during the school year.

D. A participating community- and education-oriented organization shall monitor and evaluate the work of the student volunteers and the time spent mentoring or participating in community-based projects as well as the progress of the public school students being mentored.

E. The department shall determine application requirements and procedures for public post-secondary educational institutions, nonprofit community- and education-oriented organizations and student volunteers to apply for the pilot project, criteria to evaluate applications and quantitative and qualitative measures of the pilot project's efficacy.

F. In addition to other requirements and qualifications in the Legislative Lottery Tuition Scholarship Act, a tuition scholarship student who participates in the pilot project shall provide at least two hours per week of community outreach with public school students in the area of the public post-secondary educational institution the student attends. The community outreach shall consist of:

(1) partnering with community-based organizations and assisting with community-based projects;

(2) mentoring public school students; or

(3) mentoring first-year college students.

G. The following schedule of community outreach for student volunteers is:

(1) students in their first program semester shall partner with a community-based organization to assist it in community outreach or specific community-based projects;

(2) students in their sophomore and junior years shall mentor students in grades kindergarten through twelve; and

(3) students in their senior year shall mentor freshmen college students.

H. If a tuition scholarship student who wants to participate is unable to perform the community outreach service during the school year because of class load, work requirements or other reasons, the student volunteer may volunteer for an approved community outreach project that will be available for the student to participate in during semester breaks or the summer for a total of at least thirty-two hours.

I. Public schools that choose to participate in the pilot project shall identify willing students who would benefit from participation. The student's teacher or school principal shall work with the nonprofit organization and the student volunteer to determine what activities and types of engagement would benefit the mentee student.

J. The department shall establish reporting and evaluation requirements for all participants in the pilot project. The department shall provide interim and final reports annually to the governor and the legislature.

K. The participating public post-secondary educational institutions, nonprofit community- and education-oriented organizations and public schools shall actively seek public and private grants and donations for any costs of the pilot project. Grants and donations shall be kept and expended as other grants and donations of the institution, organization or public school.

History: Laws 2015, ch. 84, 2.






Article 22 - Medical Student Loans

Section 21-22-1 - Short title.

21-22-1. Short title.

Chapter 21, Article 22 NMSA 1978 may be cited as the "Medical Student Loan for Service Act".

History: 1953 Comp., 73-38A-1, enacted by Laws 1975, ch. 244, 1; 1991, ch. 262, 27.



Section 21-22-2 - Purpose.

21-22-2. Purpose.

The purpose of the Medical Student Loan for Service Act is to meet the emergency currently existing resulting from the shortage of medical doctors and physician assistants in the less populated areas of the state by increasing the number of practitioners in rural areas through a program of loans for medical and physician assistant students. The program shall require as a condition of each loan that the student declare his intent that after licensure he will commence his practice of medicine within one of the areas of the state designated by the commission [department].

History: 1953 Comp., 73-38A-2, enacted by Laws 1975, ch. 244, 2; 1991, ch. 262, 28; 1995, ch. 144, 2; 2005, ch. 321, 1.



Section 21-22-3 - Definitions.

21-22-3. Definitions.

As used in the Medical Student Loan for Service Act:

A. "commission" ["department"] means the commission on higher education [higher education department];

B. "loan" means a grant of funds to defray the costs incidental to a medical education under a contract between the commission [department] and a medical student requiring either repayment with interest or repayment in services; and

C. "student" means a resident of New Mexico who is a student enrolled in a school of medicine.

History: 1953 Comp., 73-38A-3, enacted by Laws 1975, ch. 244, 3; 1982, ch. 34, 1; 1987, ch. 299, 11; 1991, ch. 262, 29.



Section 21-22-4 - Medical student loans; commission on higher education higher education department authorized; qualifications.

21-22-4. Medical student loans; commission on higher education [higher education department] authorized; qualifications.

A. The commission [department] is authorized to grant a loan to defray the expenses of the medical education of a student deemed qualified by the commission [department] to receive the medical education, upon such terms and conditions as may be imposed by regulations of the commission.

B. The commission [department] shall only receive, pass upon and allow or disallow those applications for loans made by those students enrolled or accepted by colleges of medicine who are bona fide citizens and residents of the United States and of New Mexico who declare their intent to practice as physicians within designated areas of the state.

C. The commission [department] shall make a full and careful investigation of the ability, character and qualifications of each applicant and determine his fitness to become a recipient of a student loan. The investigation of each applicant shall include an investigation of the ability of the applicant and his parents or guardians to pay the applicant's expenses for a medical education. The commission [department] shall give preference to qualified applicants who are unable, or whose parents or guardians are unable, to pay the applicant's expenses in obtaining a medical education.

D. The commission [department] shall arrange for loan recipients to receive assistance in locating, planning and implementing the establishment and maintenance of a medical practice in a designated underserved area.

History: 1953 Comp., 73-38A-4, enacted by Laws 1975, ch. 244, 4; 1982, ch. 34, 2; 1991, ch. 262, 30.



Section 21-22-5 - Delegation of duties to other agencies.

21-22-5. Delegation of duties to other agencies.

The commission [department] may arrange with other agencies for the performance of services required by the provisions of Section 21-22-4 NMSA 1978.

History: 1953 Comp., 73-38A-5, enacted by Laws 1975, ch. 244, 5; 1982, ch. 34, 3; 1991, ch. 262, 31.



Section 21-22-6 - Medical student loans; contract terms; repayment.

21-22-6. Medical student loans; contract terms; repayment.

A. Each applicant who is approved for a loan by the commission [department] may be granted a loan, in such amounts and for such periods as determined by the commission [department], with which to defray expenses incurred in obtaining a medical education at any reputable and accredited medical school in the United States if the applicant files with the commission [department] a declaration of his intent to practice his profession as a licensed physician or physician assistant in areas of New Mexico designated as not being adequately served by medical practitioners.

B. The loans shall not exceed the necessary expenses incurred while attending a medical school or college and shall bear interest at the rate of:

(1) eighteen percent per year if the student completes his medical education and no portion of the principal and interest is forgiven pursuant to Subsection F of this section; and

(2) seven percent per year in all other cases.

C. Loans made pursuant to the Medical Student Loan for Service Act shall not accrue interest until:

(1) the commission [department] determines the loan recipient has terminated the recipient's medical education prior to completion;

(2) the commission [department] determines the loan recipient has failed to fulfill the recipient's obligation to serve in a health professional shortage area; or

(3) the commission [department] cancels a contract between a student and the commission [department] pursuant to Section 21-22-9 NMSA 1978.

D. The loan shall be evidenced by a contract between the student and the commission [department] acting on behalf of the state. The contract shall provide for the payment by the state of a stated sum covering the costs of a medical education and shall be conditioned upon the repayment of the loan to the state over a period established by the commission [department] in consultation with the student after completion of medical school and any period of internship or residency required to complete the student's education.

E. Loans made to students who fail to complete their medical education shall become due immediately upon termination of their medical education. The commission [department], in consultation with the student, shall establish terms of repayment, alternate service or cancellation terms.

F. The contract shall provide that the commission [department] shall forgive a portion of the loan for each year that a loan recipient practices his profession as a licensed physician or physician assistant in areas approved by the commission [department] as not being adequately served by medical practitioners. The loan shall be forgiven as follows:

(1) loan terms of one year shall require one year of practice in a designated health professional shortage area. Upon completion of service, one hundred percent of the loan shall be forgiven;

(2) loan terms of two years shall require one year of practice in a designated health professional shortage area for each year of the loan. Upon completion of the first year of service, fifty percent of the loan shall be forgiven. Upon completion of the second year of service, the remainder of the loan shall be forgiven; and

(3) for loan terms of three years or more, forty percent of the loan shall be forgiven upon completion of the first year of service in a designated health professional shortage area, thirty percent of the loan shall be forgiven upon completion of the second year of service and the remainder of the loan shall be forgiven upon completion of the third year of service.

G. Recipients shall serve a complete year in order to receive credit for that year. The minimum credit for a year shall be established by the commission [department].

H. If a loan recipient completes his professional education and does not serve in a health professional shortage area, the commission [department] shall assess a penalty of up to three times the principal due, plus eighteen percent interest, unless the commission [department] finds acceptable extenuating circumstances for why the student cannot serve. If the commission [department] does not find acceptable extenuating circumstances for the student's failure to carry out his declared intent to serve in a health professional shortage area in the state, the commission [department] shall require immediate repayment of the loan plus the amount of any interest and penalty assessed pursuant to this subsection.

I. The commission [department] shall adopt regulations to implement the provisions of this section. The regulations may provide for the repayment of medical student loans in annual or other periodic installments.

History: 1953 Comp., 73-38A-6, enacted by Laws 1975, ch. 244, 6; 1982, ch. 34, 4; 1991, ch. 262, 32; 1994, ch. 57, 1; 1995, ch. 144, 3; 2005, ch. 321, 2; 2005, ch 323, 1.



Section 21-22-7 - Contracts; legal assistance; enforcement.

21-22-7. Contracts; legal assistance; enforcement.

The general form of the contract provided for in Section 21-22-6 NMSA 1978 shall be prepared and approved by the attorney general and signed by the student and a designee of the commission [department] on behalf of the state. The commission [department] is vested with full and complete authority and power to sue in its own name for any balance due the state from any student on any such contract.

History: 1953 Comp., 73-38A-7, enacted by Laws 1975, ch. 244, 7; 1991, ch. 262, 33.



Section 21-22-8 - Fund created; method of payment.

21-22-8. Fund created; method of payment.

There is created in the state treasury the "medical student loan for service fund". All money appropriated for loans to medical students under the Medical Student Loan for Service Act shall be credited to the fund. All payments of principal and interest on loans made pursuant to that act received by the commission [department] shall be deposited with the state treasurer to the credit of the fund. All payments of funds for loans shall be made upon vouchers signed by the designated representatives of the commission [department].

History: 1953 Comp., 73-38A-8, enacted by Laws 1975, ch. 244, 8; 1989, ch. 324, 14; 1991, ch. 262, 34.



Section 21-22-9 - Cancellation.

21-22-9. Cancellation.

The commission [department] is authorized to cancel any contract made between it and any student for any reasonable cause deemed sufficient by the commission [department].

History: 1953 Comp., 73-38A-9, enacted by Laws 1975, ch. 244, 9; 1991, ch. 262, 35.



Section 21-22-10 - Reports.

21-22-10. Reports.

The commission [department] shall make annual reports to the governor and to the legislature, prior to each regular session, of its activities, the loans granted, the names and addresses of persons to whom loans were granted and the medical schools or colleges attended by those receiving the loans, together with a list of the names and locations of practice of those students who have completed their education and have become licensed physicians or physician assistants in New Mexico as a result of a student loan pursuant to the Medical Student Loan for Service Act.

History: 1953 Comp., 73-38A-10, enacted by Laws 1975, ch. 244, 10; 1991, ch. 262, 36.






Article 22A - Osteopathic Medical Student Loans

Section 21-22A-1 - Short title.

21-22A-1. Short title.

Chapter 21, Article 22A NMSA 1978 may be cited as the "Osteopathic Medical Student Loan for Service Act".

History: 1978 Comp., 21-22A-1, enacted by Laws 1978, ch. 109, 1; 1991, ch. 262, 37.



Section 21-22A-3 - Definitions.

21-22A-3. Definitions.

As used in the Osteopathic Medical Student Loan for Service Act:

A. "department" means the higher education department;

B. "health professional shortage area" means an area in the state of New Mexico designated as having a shortage of primary care medical care, dental or mental health providers by the health resources and services administration of the United States department of health and human services;

C. "loan" means a grant of funds to defray the costs incidental to an osteopathic medical education, under a contract between the department and an osteopathic medical student, requiring either repayment with interest or repayment in services;

D. "osteopathic medical education" means the education required to be an osteopathic physician or osteopathic physician's assistant; and

E. "student" means a person enrolled in a school of osteopathic medicine or an osteopathic physician's assistant program in New Mexico.

History: 1978 Comp., 21-22A-3, enacted by Laws 1978, ch. 109, 3; 1991, ch. 262, 39; 1995, ch. 144, 5; 2016, ch. 42, 1.



Section 21-22A-4 - Osteopathic medical student loans; department authorized; qualifications.

21-22A-4. Osteopathic medical student loans; department authorized; qualifications.

A. The department is authorized to grant a loan to defray the expenses of the osteopathic medical education of a student deemed qualified by the department to receive the osteopathic medical education, upon such terms and conditions as may be imposed by regulations of the department.

B. The department shall only receive, pass upon and allow or disallow those applications for loans made by those students enrolled in or accepted by a New Mexico college of osteopathic medicine or osteopathic physician's assistant program who declare their intent to practice as osteopathic physicians or osteopathic physician's assistants within designated areas of the state.

C. The department shall make a full and careful investigation of the ability, character and qualifications of each applicant and determine the applicant's fitness to become a recipient of a student loan. The investigation of each applicant shall include an investigation of the ability of the applicant and the applicant's parents or guardians to pay the applicant's expenses for an osteopathic medical education. The department shall give preference to qualified applicants who are unable, or whose parents or guardians are unable, to pay the applicant's expenses in obtaining an osteopathic medical education.

D. The department shall arrange for loan recipients to receive assistance in locating, planning and implementing the establishment and maintenance of a practice as an osteopathic physician or osteopathic physician's assistant in a health professional shortage area.

History: 1978 Comp., 21-22A-4, enacted by Laws 1978, ch. 109, 4; 1991, ch. 262, 40; 1995, ch. 144, 6; 2016, ch. 42, 2.



Section 21-22A-5 - Delegation of duties to other state agencies.

21-22A-5. Delegation of duties to other state agencies.

The department may arrange with other agencies for the performance of services required by the provisions of Section 21-22A-4 NMSA 1978.

History: 1978 Comp., 21-22A-5, enacted by Laws 1978, ch. 109, 5; 1991, ch. 262, 41; 2016, ch. 42, 3.



Section 21-22A-6 - Osteopathic medical student loans; contract terms; repayment.

21-22A-6. Osteopathic medical student loans; contract terms; repayment.

A. Each applicant who is approved for a loan by the department may be granted a loan, in such amounts and for such periods as determined by the department, with which to defray expenses incurred in obtaining an osteopathic medical education at an accredited osteopathic medical school in New Mexico if the applicant files with the department a declaration of intent to practice as a licensed osteopathic physician or osteopathic physician's assistant in a health professional shortage area.

B. The loan shall not exceed the necessary expenses incurred while attending a New Mexico osteopathic medical school or college or osteopathic physician's assistant program and shall bear interest at the rate of:

(1) eighteen percent per year if the loan recipient completes an osteopathic medical education and no portion of the principal and interest is forgiven pursuant to Subsection F of this section; and

(2) seven percent per year in all other cases.

C. Loans made pursuant to the Osteopathic Medical Student Loan for Service Act shall not accrue interest until the department:

(1) determines the loan recipient has terminated the recipient's osteopathic medical education prior to completion;

(2) determines the loan recipient has failed to fulfill the recipient's obligation to serve in a health professional shortage area; or

(3) cancels a contract between a loan recipient and the department pursuant to Section 21-22A-9 NMSA 1978.

D. The loan shall be evidenced by a contract between the loan recipient and the department acting on behalf of the state. The contract shall provide for the payment by the state of a stated sum covering the costs of an osteopathic medical education and shall be conditioned upon the repayment of the loan to the state over a period established by the department in consultation with the loan recipient after the completion of osteopathic medical school or an osteopathic physician's assistant program and any period of internship or residency required to complete the loan recipient's education.

E. Loans made to loan recipients who fail to complete their osteopathic medical education shall become due immediately upon termination of their osteopathic medical education. The department, in consultation with the loan recipient, shall establish terms of repayment, alternate service or cancellation terms.

F. The contract shall provide that the department shall forgive a portion of the loan for each year that a loan recipient practices as a licensed osteopathic physician or osteopathic physician's assistant in a health professional shortage area and shall require a period of four years of service in exchange for the loan. Ten percent of the loan shall be forgiven upon completion of the first year of service, twenty percent of the loan shall be forgiven upon completion of the second year of service, thirty percent of the loan shall be forgiven upon completion of the third year of service and the remainder of the loan shall be forgiven upon completion of the fourth year of service.

G. Loan recipients shall serve a complete year in order to receive credit for that year. The minimum credit for a year shall be established by the department.

H. If a loan recipient completes a professional education and does not meet all requirements of this section, the department shall assess a penalty of up to three times the principal due, plus eighteen percent interest, unless the department finds acceptable extenuating circumstances for why the requirements should be waived. If the department does not find acceptable extenuating circumstances for the loan recipient's failure to meet the requirements of this section, the department shall require immediate repayment of the loan plus the amount of any interest and penalty assessed pursuant to this section.

I. The department shall adopt rules to implement the provisions of this section. The rules may provide for the repayment of osteopathic medical student loans in annual or other periodic installments.

History: 1978 Comp., 21-22A-6, enacted by Laws 1978, ch. 109, 6; 1981, ch. 292, 1; 1991, ch. 262, 42; 1994, ch. 57, 2; 1995, ch. 144, 7; 2005, ch. 321, 4; 2005, ch 323, 2; 2016, ch. 42, 4.



Section 21-22A-7 - Contracts; legal assistance; enforcement.

21-22A-7. Contracts; legal assistance; enforcement.

The general form of the contract provided for in Section 21-22A-6 NMSA 1978 shall be prepared and approved by the attorney general and signed by the loan recipient and a designee of the department on behalf of the state. The department is vested with full and complete authority and power to sue in its own name for any balance due the state from any loan recipient on any such contract.

History: 1978 Comp., 21-22A-7, enacted by Laws 1978, ch. 109, 7; 1991, ch. 262, 43; 2016, ch. 42, 5.



Section 21-22A-8 - Fund created; method of payment.

21-22A-8. Fund created; method of payment.

There is created in the state treasury the "osteopathic medical student loan for service fund". All money appropriated for loans to osteopathic medical students under the Osteopathic Medical Student Loan for Service Act shall be credited to the fund. All payments of principal and interest on loans made pursuant to that act received by the department shall be deposited with the state treasurer to the credit of the fund or shall be deposited with the department's administrative agent. All payments of funds for loans shall be made upon vouchers signed by designated representatives of the department.

History: 1978 Comp., 21-22A-8, enacted by Laws 1978, ch. 109, 8; 1989, ch. 324, 15; 1991, ch. 262, 44; 2016, ch. 42, 6.



Section 21-22A-9 - Cancellation.

21-22A-9. Cancellation.

The department is authorized to cancel any contract made between it and any loan recipient for any reasonable cause deemed sufficient by the department.

History: 1978 Comp., 21-22A-9, enacted by Laws 1978, ch. 109, 9; 1991, ch. 262, 45; 2016, ch. 42, 7.



Section 21-22A-10 - Reports.

21-22A-10. Reports.

The department shall make annual reports to the governor and to the legislature, prior to each regular session, of its activities, the loans granted and the names and addresses of persons to whom loans were granted and the osteopathic medical schools or colleges or osteopathic physician's assistant programs attended by those receiving the loans, together with a list of the names and locations of practice of those loan recipients who have completed their education and have become licensed osteopathic physicians or osteopathic physician's assistants in New Mexico as a result of a student loan pursuant to the Osteopathic Medical Student Loan for Service Act.

History: 1978 Comp., 21-22A-10, enacted by Laws 1978, ch. 109, 10; 1991, ch. 262, 46; 1995, ch. 144, 8; 2016, ch. 42, 8.






Article 22B - Nursing Student Loans

Section 21-22B-1 - Short title.

21-22B-1. Short title.

Chapter 21, Article 22B NMSA 1978 may be cited as the "Nursing Student Loan for Service Act".

History: 1978 Comp., 21-22B-1, enacted by Laws 1987, ch. 299, 1; 1991, ch. 262, 47.



Section 21-22B-2 - Purpose.

21-22B-2. Purpose.

The purpose of the Nursing Student Loan for Service Act is to meet the emergency currently existing resulting from the shortage of nurses in the underserved areas of the state by increasing the number of practitioners in rural areas through a program of loans for nursing students. The program will require as a condition of each loan that the student declare intent prior to the granting of the loan that the nurse will practice nursing within one of the areas of the state designated as an underserved area by the commission [department].

History: 1978 Comp., 21-22B-2, enacted by Laws 1987, ch. 299, 2; 1991, ch. 262, 48; 1995, ch. 144, 9; 2005, ch. 321, 5.



Section 21-22B-3 - Definitions.

21-22B-3. Definitions.

As used in the Nursing Student Loan for Service Act:

A. "commission" ["department"] means the commission on higher education [higher education department];

B. "loan" means a grant of funds to defray the costs incidental to a nursing education, under a contract between the commission [department] and a nursing student, requiring repayment with services or repayment with interest;

C. "student" means a resident of New Mexico who is a student enrolled in a program of nursing; and

D. "program of nursing" means a nursing education program in a New Mexico institution accredited by a member of the council on post-secondary accreditation or a nursing education program approved by the New Mexico board of nursing.

History: 1978 Comp., 21-22B-3, enacted by Laws 1987, ch. 299, 3; 1991, ch. 262, 49; 1995, ch. 144, 10.



Section 21-22B-4 - Nursing student loans; commission department authorized; qualification.

21-22B-4. Nursing student loans; commission [department] authorized; qualification.

A. The commission [department] is authorized to grant a loan to defray the expenses of the nursing education of a student deemed qualified by the commission [department] to receive the same, upon such terms and conditions as may be imposed by regulations of the commission [department].

B. The commission [department] shall only receive, pass upon and allow or disallow those applications for loans made by those students enrolled or accepted by programs of nursing who are bona fide citizens and residents of the United States and of New Mexico and who declare their intent to practice nursing within designated areas of the state.

C. The commission [department] shall make a full and careful investigation of the ability, character and qualifications of each applicant and determine fitness to become a recipient of a student loan. The investigation of each applicant shall include an investigation of the ability of the applicant and the applicant's parents or guardians to pay the applicant's expenses for a nursing education. The commission [department] shall give preference to qualified applicants who are unable, or whose parents or guardians are unable, to pay the applicant's expenses in obtaining a nursing education.

D. The commission [department] shall arrange for loan recipients to receive assistance in locating appropriate practice positions in designated underserved areas.

History: 1978 Comp., 21-22B-4, enacted by Laws 1987, ch. 299, 4.



Section 21-22B-5 - Delegation of duties to other agencies.

21-22B-5. Delegation of duties to other agencies.

The commission [department] may arrange with other agencies for the performance of services required by the provisions of Section 21-22B-4 NMSA 1978.

History: 1978 Comp., 21-22B-5, enacted by Laws 1987, ch. 299, 5.



Section 21-22B-6 - Nursing student loans; contract terms; repayment.

21-22B-6. Nursing student loans; contract terms; repayment.

A. Each applicant who is approved for a loan by the commission [department] may be granted a loan, in such amounts for such periods as determined by the commission [department], with which to defray expenses incurred in obtaining a nursing education; provided that the applicant files with the commission [department] a declaration of intent to practice as a licensed nurse in areas of New Mexico designated as underserved.

B. The loans shall not exceed the necessary expenses incurred while attending a program of nursing and shall bear interest at the rate of:

(1) eighteen percent per year if the student completes his nursing education and no portion of the principal and interest is forgiven pursuant to Subsection F of this section; and

(2) seven percent per year in all other cases.

C. Loans made pursuant to the Nursing Student Loan for Service Act shall not accrue interest until:

(1) the commission [department] determines the loan recipient has terminated the recipient's nursing education prior to completion;

(2) the commission [department] determines the loan recipient has failed to fulfill the recipient's obligation to practice nursing in areas approved by the health profession advisory committee; or

(3) the commission [department] cancels a contract between a student and the commission [department] pursuant to Section 21-22B-9 NMSA 1978.

D. The loan shall be evidenced by a contract between the student and the commission [department] acting on behalf of the state. The contract shall provide for the payment by the state of a stated sum covering the costs of a nursing education and shall be conditioned upon the repayment of the loan to the state over a period negotiated between the student and the commission [department] after completion of a nursing program.

E. Loans made to students who fail to complete their nursing education shall become due immediately upon termination of nursing education. The commission [department], in consultation with the student, shall establish terms of repayment, alternate service or cancellation terms with the commission [department].

F. The contract shall provide that the commission [department] may forgive a portion of the loan for each year that a loan recipient practices nursing in areas approved by the commission [department]. The loan shall be forgiven as follows:

(1) loan terms of one year shall require one year of practice in a designated health professional shortage area. Upon completion of service, one hundred percent of the loan shall be forgiven;

(2) loan terms of two years shall require one year of practice in a designated health professional shortage area for each year of the loan. Upon completion of the first year of service, fifty percent of the loan shall be forgiven. Upon completion of the second year of service, the remainder of the loan shall be forgiven; and

(3) for loan terms of three years or more, forty percent of the loan shall be forgiven upon completion of the first year of service in a designated health professional shortage area, thirty percent of the loan shall be forgiven upon completion of the second year of service and the remainder of the loan shall be forgiven upon completion of the third year of service.

G. Recipients shall serve a complete year in order to receive credit for that year. The minimum credit for a year shall be established by the commission [department].

H. The commission [department] shall adopt regulations to implement the provisions of this section. The regulations may provide for the repayment of nursing student loans in annual or other periodic installments.

History: 1978 Comp., 21-22B-6, enacted by Laws 1987, ch. 299, 6; 1991, ch. 262, 50; 1995, ch. 144, 11; 2005, ch. 321, 6; 2005, ch. 323, 3.



Section 21-22B-7 - Contracts; legal assistance; enforcement.

21-22B-7. Contracts; legal assistance; enforcement.

The general form of the contract shall be prepared and approved by the attorney general and signed by the student and designated representative of the commission [department] on behalf of the state. The commission [department] is vested with full and complete authority and power to sue in its own name for any balance due the state from any student on any such contract.

History: 1978 Comp., 21-22B-7, enacted by Laws 1987, ch. 299, 7.



Section 21-22B-8 - Fund created; method of payment.

21-22B-8. Fund created; method of payment.

There is created in the state treasury the "nursing student loan for service fund". All money appropriated for loans to nursing students under the Nursing Student Loan for Service Act shall be credited to the fund and all payments of principal and interest on loans made pursuant to that act received by the commission [department] shall be deposited with the state treasurer for credit to the fund or shall be deposited with the commission's [department's] administrative agent. All payments for loans shall be made upon vouchers signed by the designated representatives of the commission [department].

History: 1978 Comp., 21-22B-8, enacted by Laws 1987, ch. 299, 8; 1989, ch. 324, 16; 1991, ch. 262, 51.



Section 21-22B-9 - Cancellation.

21-22B-9. Cancellation.

The commission [department] is authorized to cancel any contract made between it and any student for any reasonable cause deemed sufficient by the commission [department].

History: 1978 Comp., 21-22B-9, enacted by Laws 1987, ch. 299, 9.



Section 21-22B-10 - Reports.

21-22B-10. Reports.

The commission [department] shall make annual reports to the governor and to the legislature, prior to each regular session, of its activities, the loans granted, the names and addresses of persons to whom loans were granted and the nursing program attended by those receiving the loans, together with a list of the names and locations of the practices of those students who have completed their education.

History: 1978 Comp., 21-22B-10, enacted by Laws 1987, ch. 299, 10.






Article 22C - Allied Health Student Loan for Service

Section 21-22C-1 - Short title.

21-22C-1. Short title.

Chapter 21, Article 22C NMSA 1978 may be cited as the "Allied Health Student Loan for Service Act".

History: Laws 1994, ch. 57, 3; 2005, ch. 321, 7.



Section 21-22C-2 - Purpose.

21-22C-2. Purpose.

The purpose of the Allied Health Student Loan for Service Act is to meet the emergency currently existing resulting from the shortage of allied health professionals in underserved areas of the state by increasing the number of practitioners in rural areas through a program of loans for allied health students. Each applicant shall declare his intent to practice his allied health profession within one of the areas of the state designated as an underserved area by the commission [department].

History: Laws 1994, ch. 57, 4; 1995, ch. 144, 12; 2005, ch. 321, 8.



Section 21-22C-3 - Definitions.

21-22C-3. Definitions.

As used in the Allied Health Student Loan for Service Act:

A. "allied health profession" means physical therapy, occupational therapy, speech-language pathology, audiology, pharmacy, nutrition, respiratory care, laboratory technology, radiologic technology, dental hygiene, mental health services, emergency medical services or a licensed or certified health profession as defined by the department;

B. "department" means the higher education department;

C. "loan" means a grant of money to defray the costs incidental to an allied health profession education, under a contract between the department and an allied health profession student, requiring repayment with services or repayment of principal and interest; and

D. "student" means a resident of New Mexico who is enrolled in an accredited program for one of the allied health professions.

History: Laws 1994, ch. 57, 5; 1995, ch. 144, 13; 2007, ch. 77, 1.



Section 21-22C-4 - Allied health loans; qualifications.

21-22C-4. Allied health loans; qualifications.

A. The commission [department] may grant a loan to a student it deems qualified to receive the loan upon terms and conditions it determines pursuant to the provisions of the Allied Health Student Loan for Service Act and regulations adopted pursuant to that act.

B. The commission [department] shall only receive, pass on and allow or disallow an application for a loan made by a student enrolled or accepted in an allied health profession program who is a bona fide citizen and resident of the United States and of New Mexico and who declares his intent to practice an allied health profession within a designated area of the state.

C. The commission [department] shall make a full and careful investigation of the ability, character and qualifications of each applicant and determine fitness to become a recipient of a student loan. The investigation of each applicant shall include an investigation of the ability of the applicant and the applicant's parent or guardian to pay the applicant's expenses for an allied health profession education. The commission [department] shall give preference to qualified applicants who are unable, or whose parents or guardians are unable, to pay the educational expenses.

D. The commission [department] shall arrange for loan recipients to receive assistance in locating appropriate practice positions in designated underserved areas.

History: Laws 1994, ch. 57, 6.



Section 21-22C-5 - Delegation of duties.

21-22C-5. Delegation of duties.

The commission [department] may arrange with other agencies for the performance of services required by the provisions of the Allied Health Student Loan for Service Act.

History: Laws 1994, ch. 57, 7.



Section 21-22C-6 - Allied health student loans; contract terms; repayment.

21-22C-6. Allied health student loans; contract terms; repayment.

A. Prior to receiving a loan, each applicant approved for a loan shall file with the commission [department] a declaration of intent to practice as a licensed allied health professional in areas of New Mexico designated as underserved.

B. The loans shall not exceed the necessary expenses incurred while attending an allied health profession program and shall bear interest at the rate of:

(1) eighteen percent per year if the student completes his allied health profession education and no portion of the principal and interest is forgiven pursuant to Subsection F of this section; and

(2) seven percent per year in all other cases.

C. Loans made pursuant to the Allied Health Student Loan for Service Act shall not accrue interest until:

(1) the commission [department] determines the loan recipient has terminated the recipient's allied health profession education prior to completion;

(2) the commission [department] determines the loan recipient has failed to fulfill the recipient's obligation to practice as a licensed allied health professional in areas of New Mexico designated as underserved; or

(3) the commission [department] cancels a contract between a student and the commission [department] pursuant to Section 21-22C-9 NMSA 1978.

D. The loan shall be evidenced by a contract between the student and the commission [department] acting on behalf of the state. The contract shall provide for the payment by the state of a stated sum covering the costs of an allied health profession education and shall be conditioned on the repayment of the loan to the state over a period negotiated between the student and the commission [department] after completion of an allied health profession education.

E. Loans made to students who fail to complete their allied health profession education shall become due immediately upon termination of that education. The commission [department], in consultation with the student, shall establish repayment terms, alternate service or cancellation terms.

F. The contract shall provide that the commission [department] shall forgive a portion of the loan for each year that a loan recipient practices an allied health profession in areas approved by the commission [department]. The loan shall be forgiven as follows:

(1) loan terms of one year shall require one year of practice in a designated health professional shortage area. Upon completion of service, one hundred percent of the loan shall be forgiven;

(2) loan terms of two years shall require one year of practice in a designated health professional shortage area for each year of the loan. Upon completion of the first year of service, fifty percent of the loan shall be forgiven. Upon completion of the second year of service, the remainder of the loan shall be forgiven; and

(3) for loan terms of three years or more, forty percent of the loan shall be forgiven upon completion of the first year of service, thirty percent of the loan shall be forgiven upon completion of the second year of service and the remainder of the loan shall be forgiven upon completion of the third year of service.

G. Recipients shall serve a complete year in order to receive credit for that year. The minimum credit for a year shall be established by the commission [department].

H. If a loan recipient completes his professional education and does not serve the required number of years in a health professional shortage area, the commission [department] shall assess a penalty of up to three times the principal due, plus eighteen percent interest, unless the commission [department] finds acceptable extenuating circumstances for why the student cannot serve. If the commission [department] does not find acceptable extenuating circumstances for the student's failure to carry out his declared intent to serve in a health professional shortage area in the state, the commission [department] shall require immediate repayment of the loan plus the amount of any interest and penalty assessed pursuant to this subsection.

I. The commission [department] shall adopt regulations to implement the provisions of this section. The regulations may provide for the repayment of allied health student loans in annual or other periodic installments.

History: Laws 1994, ch. 57, 8; 1995, ch. 144, 14; 2005, ch. 321, 9; 2005, ch. 323, 4.



Section 21-22C-7 - Contracts; legal assistance; enforcement.

21-22C-7. Contracts; legal assistance; enforcement.

The general form of the contract shall be prepared and approved by the attorney general and signed by the student and designated representative of the commission [department] on behalf of the state. The commission [department] is vested with full and complete authority and power to sue in its own name for any balance due the state from any student on any such contract.

History: Laws 1994, ch. 57, 9.



Section 21-22C-8 - Fund created; method of payment.

21-22C-8. Fund created; method of payment.

The "allied health student loan for service fund" is created in the state treasury. All money appropriated for loans to allied health students pursuant to the provisions of the Allied Health Student Loan for Service Act shall be credited to the fund and all payments of principal and interest on loans made pursuant to that act received by the commission [department] shall be credited to the fund or shall be deposited with the commission's [department's] administrative agent. All payments for loans shall be made upon vouchers signed by the designated representative of the commission [department].

History: Laws 1994, ch. 57, 10.



Section 21-22C-9 - Cancellation.

21-22C-9. Cancellation.

The commission [department] may cancel any contract made between it and any student for any reasonable cause deemed sufficient by the commission [department].

History: Laws 1994, ch. 57, 11.



Section 21-22C-10 - Reports.

21-22C-10. Reports.

The commission [department] shall make annual reports to the governor and to the legislature, prior to each regular session, of its activities, the loans granted, the names and addresses of loan recipients, the allied health program attended by loan recipients, the names and locations of the practices of those allied health professionals who have completed their education and are serving in a health professional shortage area of the state and the name of each loan recipient who has completed his education and is not serving in a health professional shortage area, the reason the person is not serving and the amount owed and paid on the loan.

History: Laws 1994, ch. 57, 12; 1995, ch. 144, 15.






Article 22D - Health Professional Loan Repayment

Section 21-22D-1 - Short title.

21-22D-1. Short title.

Chapter 21, Article 22D NMSA 1978 may be cited as the "Health Professional Loan Repayment Act".

History: Laws 1995, ch. 144, 16; 2005, ch. 321, 10.



Section 21-22D-2 - Purpose.

21-22D-2. Purpose.

The purpose of the Health Professional Loan Repayment Act is to increase the number of health professionals in underserved areas of the state through an educational loan repayment program. The act provides for repayment of the principal and reasonable interest accrued on loans obtained from the federal government or a commercial lender for health education purposes.

History: Laws 1995, ch. 144, 17.



Section 21-22D-3 - Definitions.

21-22D-3. Definitions.

As used in the Health Professional Loan Repayment Act:

A. "department" means the higher education department;

B. "health professional" means a primary care physician, optometrist, podiatrist, physician's assistant, dentist, nurse, member of an allied health profession as defined in the Allied Health Student Loan for Service Act [Chapter 21, Article 22C NMSA 1978] or a licensed or certified health professional as determined by the department;

C. "loan" means a grant of money to defray the costs incidental to a health education, under a contract between the federal government or a commercial lender and a health professional, requiring either repayment of principal and interest or repayment in services; and

D. "nurse in advanced practice" means a registered nurse, including a:

(1) certified nurse practitioner, certified registered nurse anesthetist or clinical nurse specialist, authorized pursuant to the Nursing Practice Act [Chapter 61, Article 3 NMSA 1978] to function beyond the scope of practice of professional registered nursing; or

(2) certified nurse-midwife licensed by the department of health.

History: Laws 1995, ch. 144, 18; 2017, ch. 91, 1.



Section 21-22D-4 - Commission department powers and duties; participant eligibility; qualifications.

21-22D-4. Commission [department] powers and duties; participant eligibility; qualifications.

A. The commission [department] may grant an award to repay loans obtained for health educational expenses of a health professional upon such terms and conditions as may be imposed by regulations of the commission [department].

B. Applicants shall be licensed or certified to practice in New Mexico as health professionals and shall be bona fide citizens and residents of the United States and of New Mexico. Applicants shall declare their intent to practice as health professionals within designated health professional shortage areas of the state.

C. The commission [department] shall make a full and careful investigation of the ability, character and qualifications of each applicant and determine fitness to become a health professional in the health professional loan repayment program.

D. The commission [department] shall assist selected health professionals in locating practice positions in designated health professional shortage areas.

History: Laws 1995, ch. 144, 19.



Section 21-22D-5 - Delegation of duties.

21-22D-5. Delegation of duties.

The commission [department] may delegate to other agencies or contract for the performance of services required by the provisions of the Health Professional Loan Repayment Act.

History: Laws 1995, ch. 144, 20.



Section 21-22D-6 - Award criteria; contract terms; payment.

21-22D-6. Award criteria; contract terms; payment.

A. Prior to receiving an award, the health professional shall file with the commission [department] a declaration of intent to practice as a health professional in areas of New Mexico designated as underserved by the commission [department].

B. Award criteria shall provide that:

(1) amounts shall be dependent upon the location of the practice, the applicant's total health professional education indebtedness and characteristics of the practice;

(2) preference in making awards shall be to individuals who have graduated from a New Mexico public post-secondary educational institution;

(3) recruitment awards shall be made to eligible participants who agree to relocate to an approved designated area;

(4) highest priority shall be given to participants in practices in which health profession vacancies are difficult to fill, practices that require after hours call at least every other night and practices that have heavy obstetrical responsibilities;

(5) award amounts may be modified based upon available funding or other special circumstances; and

(6) an award shall not exceed the total medical education indebtedness of any participant.

C. The following education debts are not eligible for repayment pursuant to the Health Professional Loan Repayment Act:

(1) amounts incurred as a result of participation in state loan-for-service programs or other state programs whose purpose states that service be provided in exchange for financial assistance;

(2) scholarships that have a service component or obligation;

(3) personal loans from friends or relatives; and

(4) loans that exceed individual standard school expense levels.

D. The loan repayment award shall be evidenced by a contract between the health professional and the commission [department] acting on behalf of the state. The contract shall provide for the payment by the state of a stated sum to the health professional's debtors and shall state the obligations of the health professional under the program, including a minimum two-year period of service, quarterly reporting requirements and other policies established by the commission [department].

E. Recipients shall serve a complete year in order to receive credit for that year. The minimum credit for a year shall be established by the commission [department].

F. If a health professional does not comply with the terms of the contract, the commission [department] shall assess a penalty of up to three times the amount of award disbursed plus eighteen percent interest, unless the commission [department] finds acceptable extenuating circumstances for why the health professional cannot serve or comply with the terms of the contract. If the commission [department] does not find acceptable extenuating circumstances for the health professional's failure to comply with the contract, the commission [department] shall require immediate repayment plus the amount of the penalty.

G. The commission [department] shall adopt regulations to implement the provisions of this section. The regulations may provide for the disbursement of loan repayment awards to the lenders of health professionals in annual or other periodic installments.

History: Laws 1995, ch. 144, 21; 2005, ch. 321, 11.



Section 21-22D-7 - Contracts; enforcement.

21-22D-7. Contracts; enforcement.

The general form of the contract required shall be prepared and approved by the attorney general and signed by the health professional and the designated representative of the commission [department] on behalf of the state. The commission [department] is vested with full and complete authority and power to sue in its own name for any balance due the state from any student on any such contract.

History: Laws 1995, ch. 144, 22.



Section 21-22D-8 - Fund created; method of payment.

21-22D-8. Fund created; method of payment.

The "health professional loan repayment fund" is created in the state treasury. All money appropriated for the health professional loan repayment program shall be credited to the fund, and all payments for penalties or repayment of awards received by the commission [department] shall be credited to the fund or shall be deposited with the commission's [department's] administrative agent. All payments for loan repayment awards shall be made upon vouchers signed by the designated representative of the commission [department] and upon warrant issued by the secretary of finance and administration.

History: Laws 1995, ch. 144, 23.



Section 21-22D-9 - Cancellation.

21-22D-9. Cancellation.

The commission [department] may cancel any contract made between it and any health professional for any reasonable cause deemed sufficient by the commission [department].

History: Laws 1995, ch. 144, 24.



Section 21-22D-10 - Reports.

21-22D-10. Reports.

The commission [department] shall make annual reports to the governor and to the legislature, prior to each regular session, of its activities, the loan repayment awards granted, the names and addresses of loan repayment award recipients, the names and locations of the practices of those health professionals who are serving in a designated health professional shortage area of the state pursuant to the Health Professional Loan Repayment Act and the name of each loan repayment award recipient who is not serving in a designated health professional shortage area, the reason the person is not serving and the amount owed and paid on the loan and loan repayment award.

History: Laws 1995, ch. 144, 25.



Section 21-22D-11 - Nurses in advanced practice; nursing excellence program; license renewal surcharge; eligibility for loan repayment assistance funded by other sources.

21-22D-11. Nurses in advanced practice; nursing excellence program; license renewal surcharge; eligibility for loan repayment assistance funded by other sources.

A. The department shall apply funds appropriated to the department from the nursing excellence program license renewal surcharge established pursuant to Subsection B of Section 61-3-10.5 NMSA 1978 exclusively for health professional loan repayment assistance for nurses in advanced practice who practice in areas that the department has designated as underserved.

B. Eligibility for loan repayment assistance pursuant to the provisions of Subsection A of this section shall not render nurses in advanced practice ineligible for loan repayment assistance pursuant to the Health Professional Loan Repayment Act that derives from any other source of funding.

History: Laws 2017, ch. 91, 2.






Article 22E - Teacher Loan for Service

Section 21-22E-1 - Short title.

21-22E-1. Short title.

Chapter 21, Article 22E NMSA 1978 may be cited as the "Teacher Loan for Service Act".

History: Laws 2001, ch. 288, 1; 2005, ch. 202, 1.



Section 21-22E-2 - Purpose.

21-22E-2. Purpose.

The purpose of the Teacher Loan for Service Act is to proactively address New Mexico's looming teacher shortage by providing students with the financial means to complete or enhance their post-secondary teacher preparation education.

History: Laws 2001, ch. 288, 2.



Section 21-22E-3 - Definitions.

21-22E-3. Definitions.

As used in the Teacher Loan for Service Act:

A. "commission" [department] means the commission on higher education [higher education department];

B. "loan" means a payment of money under contract between the commission [department] and a student that defrays the costs incidental to a teacher preparation program offered in a regionally accredited post-secondary educational institution in New Mexico and that requires repayment in services;

C. "student" means a United States citizen who is enrolled in or accepted by an undergraduate or graduate teacher preparation program at a regionally accredited post-secondary educational institution in New Mexico; and

D. "teacher preparation program" means a program that has been formally approved as meeting the requirements of the public education department and that leads to initial licensure or to additional licensure endorsements, including a program in a two-year post-secondary educational institution that meets the requirements for a teacher education transfer module established pursuant to Subsection C of Section 21-1B-4 NMSA 1978.

History: Laws 2001, ch. 288, 3; 2005, ch. 202, 2.



Section 21-22E-4 - Teacher student loans authorized; qualifications.

21-22E-4. Teacher student loans authorized; qualifications.

A. The commission [department] may grant a loan to a student deemed qualified by the commission [department] upon such terms and conditions as may be imposed by rule of the commission [department].

B. The commission [department] shall only receive, pass upon and allow or disallow an application for a loan made by a student who declares his intent to serve as a public school teacher in a designated teacher shortage area of New Mexico. Teacher shortage areas may be either geographic or discipline specific.

C. The commission [department] shall make a full and careful investigation of the ability and qualifications of each applicant to become a recipient of a loan. The commission [department] shall give preference to qualified applicants who demonstrate financial need.

D. The commission [department] and the state department of public education shall arrange for loan recipients to receive assistance in locating employment with public schools in New Mexico.

History: Laws 2001, ch. 288, 4.



Section 21-22E-5 - Delegation of duties to other state agencies.

21-22E-5. Delegation of duties to other state agencies.

The commission [department] may arrange with other agencies for the performance of services required by the provisions of Section 4 [21-22E-4 NMSA 1978] of the Teacher Loan for Service Act.

History: Laws 2001, ch. 288, 5.



Section 21-22E-6 - Teacher loans; contract terms; repayment.

21-22E-6. Teacher loans; contract terms; repayment.

A. Each applicant who is approved for a loan by the commission [department] may be granted a loan in such amounts and for such periods as the commission [department] determines. The loan shall not exceed the necessary expenses incurred while attending a teacher preparation program.

B. A loan shall bear interest at the rate of:

(1) eighteen percent per year if the loan recipient completes his teacher preparation program and no portion of the principal and interest is forgiven pursuant to Subsection F of this section; or

(2) seven percent per year in all other cases.

C. Loans made pursuant to the Teacher Loan for Service Act shall not accrue interest until:

(1) the commission [department] determines the loan recipient has terminated the recipient's teacher preparation program prior to completion;

(2) the commission [department] determines the loan recipient has failed to fulfill the recipient's obligation to practice as a licensed teacher in New Mexico; or

(3) the commission [department] cancels a contract between a student and the commission [department] pursuant to Section 21-22E-9 NMSA 1978.

D. The loan shall be evidenced by a contract between the loan recipient and the commission [department] acting on behalf of the state. The contract shall provide for the payment by the state of a stated sum covering the costs of a teacher preparation program and shall be conditioned on the repayment of the loan to the state over a period established by the commission [department] after the completion of the teacher preparation program and any postgraduate study or internship required to complete the loan recipient's education.

E. A loan made to a recipient who fails to complete his teacher preparation program shall become due immediately upon termination of his teacher preparation program. The commission [department], in consultation with the loan recipient, shall establish terms of repayment, alternate service or cancellation terms.

F. The contract shall provide that the commission [department] shall forgive a portion of the loan for each year that the loan recipient practices his profession as a licensed teacher in New Mexico. The loan shall be forgiven as follows:

(1) loan terms of one year shall require one year of practice. Upon completion of service, one hundred percent of the loan shall be forgiven;

(2) loan terms of two years shall require one year of practice for each year of the loan. Upon completion of the first year of service, fifty percent of the loan shall be forgiven. Upon completion of the second year of service, the remainder of the loan shall be forgiven; and

(3) for loan terms of three years or more, forty percent of the loan shall be forgiven upon completion of the first year of service, thirty percent of the loan shall be forgiven upon completion of the second year of service and the remainder of the loan shall be forgiven upon completion of the third year of service.

G. A loan recipient shall serve a complete contract year in order to receive credit for that year. The minimum credit for a year shall be established by the commission [department].

H. If a loan recipient completes his teacher preparation program and does not serve in a New Mexico public school, the commission [department] shall assess a penalty of up to three times the principal due, plus eighteen percent interest, unless the commission [department] finds acceptable extenuating circumstances that prevent the loan recipient from serving. If the commission [department] does not find acceptable extenuating circumstances for the loan recipient's failure to carry out his declared intent to serve, the commission [department] shall require immediate repayment of the loan plus the amount of any interest and penalty assessed pursuant to this section.

I. The commission [department] shall adopt and promulgate rules to implement the provisions of this section. The rules may provide for the repayment of loans in annual or other periodic installments.

History: Laws 2001, ch. 288, 6; 2005, ch. 323, 5.



Section 21-22E-7 - Contracts; legal assistance; enforcement.

21-22E-7. Contracts; legal assistance; enforcement.

The general form of the contract shall be prepared and approved by the attorney general and signed by the loan recipient and a designee of the commission [department] on behalf of the state. The commission [department] is vested with full and complete authority and power to sue in its own name for any balance due the state from a loan recipient on a contract.

History: Laws 2001, ch. 288, 7.



Section 21-22E-8 - Fund created; method of payment.

21-22E-8. Fund created; method of payment.

The "teacher loan for service fund" is created in the state treasury. Money appropriated for loans pursuant to the Teacher Loan for Service Act; earnings from investment of the fund; gifts, grants and donations to the fund; and all payments of principal and interest on loans made pursuant to that act shall be deposited in the fund. Money in the fund shall not revert at the end of a fiscal year. The fund shall be administered by the commission [department]. All payments of money for loans shall be made on warrants drawn by the secretary of finance and administration pursuant to vouchers signed by the commission's [department's] designated representative.

History: Laws 2001, ch. 288, 8.



Section 21-22E-9 - Cancellation.

21-22E-9. Cancellation.

The commission [department] may cancel a contract between it and a loan recipient for any reasonable cause deemed sufficient by the commission [department].

History: Laws 2001, ch. 288, 9.



Section 21-22E-10 - Reports.

21-22E-10. Reports.

The commission [department] shall report annually by January 1 to the governor and the legislature on its activities pursuant to the Teacher Loan for Service Act, including the loans granted, the names and addresses of loan recipients, the teacher preparation programs loan recipients are attending and the names and locations of practice of loan recipients who have completed their teacher preparation education and are teaching.

History: Laws 2001, ch. 288, 10.






Article 22F - Public Service Law Loan Repayment Act

Section 21-22F-1 - Short title.

21-22F-1. Short title.

Chapter 21, Article 22F NMSA 1978 may be cited as the "Public Service Law Loan Repayment Act".

History: Laws 2005, ch. 83, 1; 2008, ch. 61, 1.



Section 21-22F-2 - Purpose.

21-22F-2. Purpose.

The purpose of the Public Service Law Loan Repayment Act is to improve access to the justice system in New Mexico by increasing the number of attorneys in public service employment through a legal education loan repayment program.

History: Laws 2005, ch. 83, 2.



Section 21-22F-3 - Definitions.

21-22F-3. Definitions.

As used in the Public Service Law Loan Repayment Act:

A. "committee" means the public service law advisory committee;

B. "department" means the higher education department;

C. "legal education" means education at an accredited law school and any bar review preparation courses for the state bar examination;

D. "loan" means money allocated to defray the costs incidental to a legal education under a contract between the federal government or a commercial lender and a law school student, requiring either repayment of principal and interest or repayment in services;

E. "participating attorney" means an attorney who receives a loan repayment award from the department pursuant to the provisions of the Public Service Law Loan Repayment Act; and

F. "public service employment" means employment with:

(1) an organization that is exempt from taxation pursuant to Section 501(c)(3) of Title 26 of the United States Code and that provides for the care and maintenance of indigent persons in New Mexico through civil legal services;

(2) the public defender department; or

(3) a New Mexico district attorney's office.

History: Laws 2005, ch. 83, 3; 2008, ch. 61, 2.



Section 21-22F-4 - Commission department; powers and duties.

21-22F-4. Commission [department]; powers and duties.

A. The commission [department] may:

(1) grant an award to repay loans obtained for legal education expenses of a participating attorney as consideration and inducement to the attorney to engage in public service employment; and

(2) delegate to other agencies or contract for the performance of services required by the provisions of the Public Service Law Loan Repayment Act.

B. The commission [department] shall make a full and careful investigation of the ability, character and qualifications of each applicant and determine fitness to become a participating attorney in the public service law loan repayment program.

History: Laws 2005, ch. 83, 4.



Section 21-22F-5 - Loan repayment program; participant eligibility; award criteria.

21-22F-5. Loan repayment program; participant eligibility; award criteria.

A. An applicant shall be licensed to practice in New Mexico as an attorney and shall declare an intent to practice as an attorney in public service employment.

B. Prior to submitting an application to the public service law loan repayment program, an applicant shall apply to all available legal education loan repayment programs offered by the applicant's law school for which the applicant qualifies.

C. An applicant who intends to practice as an attorney in a public service employment position that earns more than fifty-five thousand dollars ($55,000) per year is not eligible for participation in the public service law loan repayment program.

D. Prior to receiving a loan repayment award, the applicant shall file with the department:

(1) a declaration of intent to practice as an attorney in public service employment;

(2) proof of prior application to all legal education loan repayment programs offered by the applicant's law school for which the applicant qualifies; and

(3) documentation that includes the applicant's total legal education debt, salary, any amounts received by the applicant from other law loan repayment programs and other sources of income deemed by the department as appropriate for consideration; provided that the applicant shall not be required to disclose amounts of income from military service.

E. Award criteria shall provide that:

(1) preference in making awards shall be to applicants who:

(a) have graduated from the university of New Mexico law school;

(b) have the greatest financial need based on legal education indebtedness and salary;

(c) work in public service employment that has the lowest salaries; and

(d) work in public service employment in underserved areas of New Mexico that are in greatest need of attorneys practicing in public service employment;

(2) an applicant's employment as an attorney in public service employment prior to participation in the public service law loan repayment program shall not count as time spent toward the minimum three-year period of service requirement pursuant to the contract between the participating attorney and the department acting on behalf of the state;

(3) award amounts are dependent upon the applicant's total legal education debt, salary and sources of income other than income from military service deemed by the department as appropriate for consideration;

(4) award amounts may be modified based upon available funding or other special circumstances;

(5) an award shall not exceed the total legal education debt of any participant;

(6) award amounts shall be reduced by the sum of the total award amounts received by the participant from other legal education loan repayment programs; and

(7) an award determination may be appealed to the secretary of higher education.

F. The following legal education debts are not eligible for repayment pursuant to the Public Service Law Loan Repayment Act:

(1) amounts incurred as a result of participation in state or law school loan-for-service programs or other state or law school programs whose purposes state that service be provided in exchange for financial assistance;

(2) scholarships that have a service component or obligation;

(3) personal loans from relatives or friends; and

(4) loans that exceed individual standard school expense levels.

History: Laws 2005, ch. 83, 5; 2008, ch. 61, 3; 2013, ch. 147, 1.



Section 21-22F-6 - Loan repayment contract terms; payment.

21-22F-6. Loan repayment contract terms; payment.

A. The loan repayment award shall be evidenced by a contract between the participating attorney and the commission [department] acting on behalf of the state. The contract shall state the amount of the award and the obligations of the participating attorney under the public service law loan repayment program, including a minimum three-year period of service, quarterly reporting requirements and other policies established by the commission [department].

B. A participating attorney shall serve a complete year in order to receive credit for that year. The minimum credit for a year shall be established by the commission [department]. The maximum credit for a year shall not exceed seven thousand two hundred dollars ($7,200).

C. If a participating attorney does not comply with the terms of the contract, the commission [department] shall require immediate repayment of the award plus eighteen percent interest and may assess a penalty of up to three times the amount of award disbursed, unless the commission [department] finds acceptable extenuating circumstances for why the participating attorney cannot serve or comply with the terms of the contract. If the commission [department] does not find acceptable extenuating circumstances for the participating attorney's failure to comply with the contract, the commission [department] shall require immediate repayment of the award plus the amount of the penalty.

D. The commission [department], in consultation with the committee, shall adopt rules to implement the provisions of this section. The rules may provide for the disbursement of loan repayment awards in annual or other periodic installments.

History: Laws 2005, ch. 83, 6.



Section 21-22F-7 - Contracts; enforcement.

21-22F-7. Contracts; enforcement.

The general form of the contract required shall be prepared and approved by the attorney general and the department of finance and administration and signed by the participating attorney and by the executive director of the commission [department] or the executive director's designated representative on behalf of the state. The commission [department] is vested with full and complete authority and power to sue in its own name for any balance due the state from any attorney on any such contract.

History: Laws 2005, ch. 83, 7.



Section 21-22F-8 - Public service law advisory committee; created; duties.

21-22F-8. Public service law advisory committee; created; duties.

A. The "public service law advisory committee" is created to advise the commission [department] on matters relating to the administration of the Public Service Law Loan Repayment Act.

B. The committee is composed of:

(1) the dean of the university of New Mexico law school or the dean's designee;

(2) the executive director of New Mexico legal aid or the director's designee who shall be an attorney employed with an organization that is exempt from taxation pursuant to Section 501(c)(3) of Title 26 of the United States Code and that provides civil legal services to indigent persons in New Mexico;

(3) the chief public defender or the chief's designee;

(4) a district attorney appointed by the New Mexico district attorneys association; and

(5) a financial aid or career services officer of the university of New Mexico law school designated by the dean.

C. The committee shall:

(1) make recommendations to the commission [department] on applicants for the public service law loan repayment program;

(2) advise the commission [department] on the adoption of rules to implement the provisions of the Public Service Law Loan Repayment Act; and

(3) give advice or other assistance to the commission [department] as requested.

History: Laws 2005, ch. 83, 8.



Section 21-22F-9 - Fund created; method of payment.

21-22F-9. Fund created; method of payment.

The "public service law loan repayment fund" is created in the state treasury. All money appropriated for the public service law loan repayment program shall be credited to the fund and all payments for repayment of awards or penalties received by the commission [department] shall be credited to the fund. All payments for loan repayment awards shall be by warrant of the secretary of finance and administration upon vouchers signed by the designated representative of the commission [department]. Any unexpended or unencumbered balance remaining in the public service law loan repayment fund at the end of a fiscal year shall not revert to the general fund.

History: Laws 2005, ch. 83, 9.



Section 21-22F-10 - Cancellation.

21-22F-10. Cancellation.

The commission [department] may cancel any contract made between it and any participating attorney for any reasonable cause deemed sufficient by the commission [department].

History: Laws 2005, ch. 83, 10.



Section 21-22F-11 - Reports.

21-22F-11. Reports.

The commission [department] shall make an annual report to the governor and the legislature, prior to each regular session, of its activities, including the loan repayment awards granted, the names and addresses of participating attorneys and their employers who are in public service employment pursuant to the Public Service Law Loan Repayment Act and the names of participating attorneys who are not employed in public service employment, the reason they are not employed in public service employment and the amounts owed and paid on loans and loan repayment awards.

History: Laws 2005, ch. 83, 11.






Article 22G - Conditional Tuition Waiver for Primary Care Medical Students

Section 21-22G-1 - Short title. (Repealed effective January 1, 2020.)

21-22G-1. Short title. (Repealed effective January 1, 2020.)

This act [21-22G-1 through 21-22G-4 NMSA 1978] may be cited as the "Conditional Tuition Waiver for Primary Care Medical Students Act".

History: Laws 2009, ch. 225, 1.



Section 21-22G-2 - Definitions. (Repealed effective January 1, 2020.)

21-22G-2. Definitions. (Repealed effective January 1, 2020.)

As used in the Conditional Tuition Waiver for Primary Care Medical Students Act:

A. "course of study" means a medical student's medical education, including any residency program;

B. "department" means the higher education department;

C. "fund" means the primary care physician conditional tuition waiver program fund;

D. "participant" means an individual that has applied to participate in, has been accepted into and has signed a contract agreeing to the terms of the program;

E. "primary care physician" means a medical doctor with specialty training in family medicine, general internal medicine or general pediatrics;

F. "program" means the primary care physician conditional tuition waiver program;

G. "residency" means three years of specialty training in family medicine, general internal medicine or general pediatrics after medical school;

H. "secretary" means the secretary of higher education;

I. "underserved area" means a health care underserved area as defined in the Rural Primary Health Care Act [24-1A-1 through 24-1A-3, 24-1A-4 NMSA 1978];

J. "university" means the university of New Mexico school of medicine; and

K. "waiver" means a loan to cover tuition, fees and a stipend that is forgiven in whole or in part if the participant renders service as a primary care physician in an underserved area of the state pursuant to the provisions of the Conditional Tuition Waiver for Primary Care Medical Students Act.

History: Laws 2009, ch. 225, 2.



Section 21-22G-3 - Primary care physician conditional tuition waiver program created; administration; rulemaking; selection process; repayment. (Repealed effective January 1, 2020.)

21-22G-3. Primary care physician conditional tuition waiver program created; administration; rulemaking; selection process; repayment. (Repealed effective January 1, 2020.)

A. The "primary care physician conditional tuition waiver program" is created and shall be administered by the department. The department shall:

(1) promulgate rules for implementing the program in consultation with the university;

(2) publicize the program to medical students and to prospective medical students;

(3) collect and manage repayments from students who do not meet their obligations under the program; and

(4) solicit and accept funds for the program, including grants and donations.

B. A participant shall be a New Mexico resident and either a graduate of a New Mexico high school or a graduate of a New Mexico college or university.

C. The department shall select participants according to rules it promulgates and, in consultation with the university, shall create a standard process for medical students to declare their intentions to be primary care physicians and to apply to participate in the program.

D. The department shall award no more than ten new waivers a year, in addition to renewing existing waivers for eligible participants, subject to the availability of funding.

E. Participation in the program shall be evidenced by a contract between the participant and the department. The contract shall provide for the payment of a participant's medical school tuition, fees and a reasonable stipend at the university from the fund and shall be conditioned upon the participant fulfilling the program obligations. An applicant whom the department offers to accept for enrollment in the program shall sign the contract before being accepted into the program. The department shall award a waiver to a medical student upon accepting the student into the program.

F. The department shall promulgate rules setting the maximum amount of the reasonable living stipend. The department shall determine the maximum amount of the living stipend based upon the availability of funds and information provided by the university regarding the current cost of attendance at the school of medicine.

G. For a period of no more than five years, the department shall allow participants to remain in the program and receive continued waivers in accordance with the availability of funds and the department's finding that the participant is meeting the university's standards for satisfactory academic progress.

H. The department shall award waivers to participants from the fund. The department shall approve the amount of the waiver granted to a participant. The amount of the waiver awarded to a participant shall not exceed a reasonable living stipend plus the amount of resident tuition and fees that a participant incurs. A student may receive a waiver on the following terms:

(1) interest shall accrue upon termination of the participant's course of study; the waiver amount shall bear interest at the rate of:

(a) eighteen percent per year if the participant completes a course of study and no portion of the principal and interest is forgiven pursuant to Subsection J of this section; and

(b) seven percent per year in all other cases; and

(2) the maximum period for repayment shall be ten years, commencing six months from the date the participant completes or discontinues the course of study, including a residency.

I. The department shall promulgate rules to implement the provisions of the Conditional Tuition Waiver for Primary Care Medical Students Act.

J. The contract shall provide that the department forgive a portion of the waiver for each year that a participant practices as a primary care physician in an underserved area of New Mexico as defined in the Rural Primary Health Care Act [24-1A-1 through 24-1A-3, 24-1A-4 NMSA 1978].

K. The waiver shall be forgiven as follows:

(1) a waiver term of one year shall require one year of practice as a primary care physician in an underserved area of the state for the one-year term of the waiver received. Upon completion of service, one hundred percent of the waiver and accrued interest shall be forgiven;

(2) a waiver term of two years shall require two years of practice as a primary care physician in an underserved area of the state for the two-year term of the waiver received. Upon completion of the first year of service, fifty percent of the waiver and accrued interest shall be forgiven; upon completion of the second year of service, the remainder of the waiver and accrued interest shall be forgiven;

(3) a waiver term of three years shall require three years of practice as a primary care physician in an underserved area of the state for the three-year term of the waiver received. Upon completion of the first year of service, twenty-five percent of the waiver and accrued interest shall be forgiven; upon completion of the second year of service, fifty percent of the waiver and accrued interest shall be forgiven; and upon completion of the third year of service, the remainder of the waiver and accrued interest shall be forgiven;

(4) a waiver term of four years shall require four years of practice as a primary care physician in an underserved area of the state for the four-year term of the waiver received. Upon completion of the first year of service, thirty percent of the waiver and accrued interest shall be forgiven; upon completion of the second year of service, forty percent of the waiver and accrued interest shall be forgiven; upon completion of the third year of service, fifty percent of the waiver and accrued interest shall be forgiven; and upon completion of the fourth year of service, the remainder of the waiver and accrued interest shall be forgiven; or

(5) a waiver term of five years shall require five years of practice as a primary care physician in an underserved area of the state for the five-year term of the waiver received. Upon completion of the first year of service, ten percent of the waiver and accrued interest shall be forgiven; upon completion of the second year of service, twenty percent of the waiver and accrued interest shall be forgiven; upon completion of the third year of service, thirty percent of the waiver and accrued interest shall be forgiven; upon completion of the fourth year of service, fifty percent of the waiver and accrued interest shall be forgiven; and upon completion of the fifth year of service, the remainder of the waiver and accrued interest shall be forgiven.

L. In the event that a participant completes the participant's course of study and does not meet the program obligation to serve as a primary care physician in an underserved area of the state, the department shall assess a penalty of up to three times the principal due, plus eighteen percent interest, unless the department finds acceptable extenuating circumstances for why the participant cannot serve. The department shall collect the penalty and remit it to the state treasury for deposit in the fund.

M. The department is authorized to cancel any contract made between it and any participant pursuant to the Conditional Tuition Waiver for Primary Care Medical Students Act, or set terms of alternative service in lieu of monetary repayment, for any cause the department deems reasonable.

N. The department shall be responsible for collecting repayments made pursuant to this section and shall exercise due diligence in collecting repayments and maintaining all necessary records to ensure that full repayments are made. The department shall collect and service repayments under this section to the full extent of the law, including wage garnishment where practicable. The department shall forgive all or parts of repayments under the criteria established in this section and shall maintain all necessary records of repayments it forgives.

O. When a participant makes payment of principal or interest to the department pursuant to the provisions of this section, the department shall deposit these payments into the fund and shall use these payments to cover the costs of granting waivers and the administrative expenses associated with the program and collection activity on its behalf. The department shall maintain accurate records of these expenses, and all receipts beyond those necessary to pay these expenses shall be used to grant waivers to participants.

History: Laws 2009, ch. 225, 3.



Section 21-22G-4 - Primary care physician conditional tuition waiver fund; created. (Repealed effective January 1, 2020.)

21-22G-4. Primary care physician conditional tuition waiver fund; created. (Repealed effective January 1, 2020.)

A. The "primary care physician conditional tuition waiver fund" is created as a nonreverting fund in the state treasury. The department shall deposit into the fund all funds received for the program. The fund shall be self-sustaining and consist of money appropriated by the legislature for the program, private contributions to the program and receipts from participant repayments.

B. Expenditures from the fund shall be used solely to make waivers to participants in the program and administrative expenses associated with the program and collection activity on its behalf.

C. Disbursements from the fund shall be made only by authorization of the secretary or the secretary's designee.

History: Laws 2009, ch. 225, 4.






Article 22H - Teacher Loan Repayment

Section 21-22H-1 - Short title.

21-22H-1. Short title.

This act [Chapter 21, Article 22H NMSA 1978] may be cited as the "Teacher Loan Repayment Act".

History: Laws 2013, ch. 177, 1.



Section 21-22H-2 - Purpose.

21-22H-2. Purpose.

The purpose of the Teacher Loan Repayment Act is to increase the number of teachers in designated high-risk teacher positions in public schools through an educational loan repayment program. The act provides for repayment of the principal and reasonable interest accrued on loans obtained from the federal government for teacher education purposes.

History: Laws 2013, ch. 177, 2.



Section 21-22H-3 - Definitions.

21-22H-3. Definitions.

As used in the Teacher Loan Repayment Act:

A. "department" means the higher education department;

B. "designated high-risk teacher positions" means teacher positions in specific public schools that:

(1) have been designated by the public education department as schools with a high percentage of students who are not meeting acceptable academic proficiency levels; and

(2) are located in geographic areas with a high rate of poverty; and

C. "loan" means a grant of money to defray the costs incidental to a teacher education, under a contract between the federal government and a teacher, requiring repayment of principal and interest.

History: Laws 2013, ch. 177, 3.



Section 21-22H-4 - Department powers and duties; teacher eligibility; qualifications.

21-22H-4. Department powers and duties; teacher eligibility; qualifications.

A. The department may grant a loan repayment award to repay loans obtained for the teacher educational expenses of a teacher upon such terms and conditions as may be imposed by rules of the department.

B. Applicants shall be licensed New Mexico teachers and shall be bona fide citizens and residents of the United States and of New Mexico.Applicants shall declare their intent to practice as teachers in designated high-risk teacher positions in the state.

C. The department and the public education department shall jointly make a full and careful investigation of the ability and qualifications of each applicant and determine the fitness of a teacher to participate in the teacher loan repayment program.

History: Laws 2013, ch. 177, 4.



Section 21-22H-5 - Loan repayment award criteria; contract terms; payment.

21-22H-5. Loan repayment award criteria; contract terms; payment.

A. Loan repayment award criteria shall provide that:

(1) award amounts shall be dependent upon a specific public school's need for the designated high-risk teacher position, as determined by the public education department, the teacher's total teacher education indebtedness and available balances in the teacher loan repayment fund;

(2) preference in making awards shall be to teachers who have graduated from a New Mexico public post-secondary educational institution;

(3) awards shall be made to eligible teachers who fill a designated high-risk teacher position;

(4) award amounts may be modified based upon funding availability or other special circumstances; and

(5) the total amount of awards made to any one teacher shall not exceed the total teacher education indebtedness of that teacher.

B. The following teacher education debts are not eligible for repayment pursuant to the Teacher Loan Repayment Act:

(1) amounts incurred as a result of participation in state loan-for-service programs or other state programs whose purpose states that service be provided in exchange for financial assistance;

(2) scholarships that have a service component or obligation;

(3) loans from a commercial lender;

(4) personal loans from friends or relatives; and

(5) loans that exceed individual standard school expense levels.

C. Every loan repayment award shall be evidenced by a contract between the teacher and the department acting on behalf of the state. The contract shall provide for the payment by the state of a stated sum to the teacher's federal government lender and shall state the obligations of the teacher under the program, including a minimum two-school-year period of service in a designated high-risk teacher position, quarterly reporting requirements and other obligations established by the department.

D. Teachers who serve a complete school year in a designated high-risk teacher position shall receive credit for one year for the purpose of calculating any loan repayment award amounts. The minimum loan repayment award amount to be paid for each school year completed shall be established by the department.

E. The contract between a teacher and the department shall provide that, if the teacher does not comply with the terms of the contract, the teacher shall reimburse the department for all loan payments made on the teacher's behalf, plus reasonable interest at a rate to be determined by the department, unless the department finds acceptable extenuating circumstances for why the teacher cannot serve or comply with the terms of the contract.

F. Loan repayment awards shall be in the form of payments from the teacher loan repayment fund directly to the federal government lender of a teacher who has received the award and shall be considered a payment on behalf of the teacher pursuant to the contract between the department and the teacher. A loan repayment award shall not obligate the state or the department to the teacher's federal government lender for any other payment and shall not be considered to create any privity of contract between the state or the department and the lender.

G. The department, after consulting with the public education department, shall adopt rules to implement the provisions of the Teacher Loan Repayment Act. The rules:

(1) shall provide a procedure for determining the amount of a loan that will be repaid for each year of service in a designated high-risk teacher position; and

(2) may provide for the disbursement of loan repayment awards to a teacher's federal government lender in annual or other periodic installments.

History: Laws 2013, ch. 177, 5.



Section 21-22H-6 - Contracts; enforcement.

21-22H-6. Contracts; enforcement.

The general form of a contract required pursuant to the Teacher Loan Repayment Act shall be prepared and approved by the attorney general, and each contract shall be signed by the teacher and the designated representative of the department on behalf of the state. The department is vested with full and complete authority and power to sue in its own name for any balance due the state from a teacher under any such contract.

History: Laws 2013, ch. 177, 6.



Section 21-22H-7 - Teacher loan repayment fund created; method of payment.

21-22H-7. Teacher loan repayment fund created; method of payment.

The "teacher loan repayment fund" is created in the state treasury. All money appropriated for the teacher loan repayment program shall be credited to the fund, and any repayment of awards and interest received by the department shall be credited to the fund. Income from the fund shall be credited to the fund, and balances in the fund shall not revert to any other fund. Money in the fund is appropriated to the department for making loan repayment awards pursuant to the Teacher Loan Repayment Act. All payments for loan repayment awards shall be made upon vouchers signed by the designated representative of the department and upon a warrant issued by the secretary of finance and administration.

History: Laws 2013, ch. 177, 7.



Section 21-22H-8 - Cancellation.

21-22H-8. Cancellation.

The department may cancel any contract made between it and a teacher pursuant to the Teacher Loan Repayment Act for any reasonable cause deemed sufficient by the department.

History: Laws 2013, ch. 177, 8.



Section 21-22H-9 - Reports.

21-22H-9. Reports.

Prior to each regular session of the legislature, the department shall make annual reports to the governor and the legislature of the department's activities pertaining to the Teacher Loan Repayment Act; the loan repayment awards granted; the names and addresses of teachers who received loan repayment awards; the names and locations of the positions filled by those teachers; and the name of each teacher who received a loan repayment award who is not serving in a designated high-risk teacher position, the reason the teacher is not serving in a designated high-risk teacher position, the amount owed on the teacher's loan and the amount paid on the teacher's loan by any loan repayment awards.

History: Laws 2013, ch. 177, 9.






Article 22I - Children, Youth and Families Worker Loan Repayment

Section 21-22I-1 - Short title.

21-22I-1. Short title.

This act [21-22I-1 through 21-22I-8 NMSA 1978] may be cited as the "Children, Youth and Families Worker Loan Repayment Act".

History: Laws 2015, ch. 16, 1.



Section 21-22I-2 - Purpose.

21-22I-2. Purpose.

The purpose of the Children, Youth and Families Worker Loan Repayment Act is to increase the number of public service workers employed with the children, youth and families department who are direct service providers in the protective services division or juvenile justice division of the children, youth and families department. That act provides for repayment of the principal and reasonable interest accrued on higher education loans obtained from the federal government or a commercial lender.

History: Laws 2015, ch. 16, 2.



Section 21-22I-3 - Definitions.

21-22I-3. Definitions.

As used in the Children, Youth and Families Worker Loan Repayment Act:

A. "applicant" means a person applying for an award;

B. "award" means the grant of money to repay loans;

C. "critical field" means social work or other academic field of study that leads to a bachelor's or master's degree and that the children, youth and families department has determined to be critical to the work of the protective services division or juvenile justice division of the children, youth and families department;

D. "department" means the higher education department;

E. "fund" means the children, youth and families worker loan repayment fund;

F. "loan" means a grant of money under contract between the student and the federal government or a commercial lender to defray the costs incidental to an undergraduate or master's level education in a critical field and that requires either repayment of principal and interest or repayment in services;

G. "program" means the children, youth and families public service worker loan repayment program, which provides money to repay student loans in a critical field; and

H. "public service worker" means an employee of the children, youth and families department with a completed bachelor's or master's degree in a critical field who works directly with children and families in either the protective services division or juvenile justice division of the children, youth and families department. The children, youth and families department shall provide an annual list to the department of job classifications that qualify as "public service workers" for the purposes of the Children, Youth and Families Worker Loan Repayment Act.

History: Laws 2015, ch. 16, 3.



Section 21-22I-4 - Powers and duties.

21-22I-4. Powers and duties.

A. The department may:

(1) grant an award to repay loans obtained for a public service worker upon such terms and conditions as may be imposed by rule of the department; and

(2) delegate to other agencies or contract for the performance of services required by the program.

B. An applicant must be a public service worker before applying for the program.

History: Laws 2015, ch. 16, 4.



Section 21-22I-5 - Awards; criteria; contract terms.

21-22I-5. Awards; criteria; contract terms.

A. Prior to receiving an award, the public service worker shall file an application with the department that meets the criteria established by rule of the department.

B. The following debts are not eligible for repayment pursuant to the Children, Youth and Families Worker Loan Repayment Act:

(1) amounts incurred as a result of participation in state loan-for-service programs or other state programs whose purpose states that service be provided in exchange for financial assistance;

(2) scholarships that have a service component or obligation;

(3) personal loans from friends or relatives;

(4) loans that exceed individual standard school expense levels; and

(5) loans that are eligible for another state or federal loan repayment program.

C. Award criteria shall provide that:

(1) the applicant has satisfactorily completed at least one year of service with the children, youth and families department as a public service worker;

(2) the percentage of repayment directly relates to years of service completed as a public service worker;

(3) the highest priority shall be given to public service workers who work in geographic areas or division positions where vacancies are difficult to fill as determined by the secretary of children, youth and families;

(4) award amounts may be modified based on available funding or other special circumstances; and

(5) an award for each public service worker shall not exceed twenty-five thousand dollars ($25,000) or the loan indebtedness of the worker, whichever is less.

D. Every loan repayment award shall be evidenced by a contract between the public service worker and the department working on behalf of the state. The contract shall provide for the payment by the state of a stated sum to the public service worker's federal government or commercial lender and shall state the obligations of the public service worker under the program as established by the department.

E. The contract between a public service worker and the department shall provide that, if the public service worker does not comply with the terms of the contract, the public service worker shall reimburse the department for all loan payments made on the public service worker's behalf, plus reasonable interest at a rate to be determined by the department, unless the department finds acceptable extenuating circumstances for why the public service worker cannot serve or comply with the terms of the contract.

F. Loan repayment awards shall be in the form of payments from the fund directly to the federal government or commercial lender of a public service worker who has received the award and shall be considered a payment on behalf of the public service worker pursuant to the contract between the department and the public service worker. A loan repayment award shall not obligate the state or the department to a public service worker's lender for any other payment and shall not be considered to create any privity of contract between the state or the department and the lender.

G. The department, after consulting with the children, youth and families department, shall adopt rules to implement the provisions of the Children, Youth and Families Worker Loan Repayment Act. The rules:

(1) shall provide a procedure for determining the amount of a loan that will be repaid; and

(2) may provide for the disbursement of loan repayment awards to the lender in annual or other periodic installments.

History: Laws 2015, ch. 16, 5.



Section 21-22I-6 - Contracts; enforcement; cancellation.

21-22I-6. Contracts; enforcement; cancellation.

A. The general form of a contract required pursuant to the Children, Youth and Families Worker Loan Repayment Act shall be prepared and approved by the department's general counsel; and each contract shall be signed by the public service worker and the secretary of higher education or the secretary's authorized representative on behalf of the state. The department is vested with full and complete authority and power to sue in its own name for any balance due the state from a public service worker under a loan repayment contract.

B. The department may cancel a contract made between it and a public service worker pursuant to the Children, Youth and Families Worker Loan Repayment Act for any reasonable cause deemed sufficient by the department.

History: Laws 2015, ch. 16, 6.



Section 21-22I-7 - Loan repayment fund created.

21-22I-7. Loan repayment fund created.

The "children, youth and families worker loan repayment fund" is created in the state treasury. The fund consists of appropriations, repayment of awards and interest received by the department, income from investment of the fund, gifts, grants and donations. The fund shall be administered by the department, and money in the fund is appropriated to the department to make loan repayment awards pursuant to the Children, Youth and Families Worker Loan Repayment Act. Money in the fund at the end of a fiscal year shall not revert to any other fund. All payments for loan repayment awards shall be made on warrants of the secretary of finance and administration on vouchers signed by the secretary of higher education or the secretary's authorized representative.

History: Laws 2015, ch. 16, 7.



Section 21-22I-8 - Reports.

21-22I-8. Reports.

The department shall make annual reports to the governor and the legislature prior to each regular session of its activities, the loan repayment awards granted and the title and job duties of each loan recipient. The report shall also include any contract cancellations and any enforcement actions the department has taken.

History: Laws 2015, ch. 16, 8.






Article 23 - Post-Secondary Educational Institution Act

Section 21-23-1 - Short title.

21-23-1. Short title.

Chapter 21, Article 23 NMSA 1978 may be cited as the "Post-Secondary Educational Institution Act".

History: 1953 Comp., 73-40-1, enacted by Laws 1971, ch. 303, 1; 1975, ch. 148, 1; 1994, ch. 108, 2.



Section 21-23-2 - Purpose of act.

21-23-2. Purpose of act.

The purpose of the Post-Secondary Educational Institution Act is to improve the quality of private post-secondary education, to prevent misrepresentation, fraud and collusion in offering educational programs to persons over the compulsory school attendance age and to protect consumers enrolled in private post-secondary educational institutions when those schools cease operation or fail to meet standards of quality established by the department.

History: 1953 Comp., 73-40-2, enacted by Laws 1971, ch. 303, 2; 1975, ch. 148, 2; 1994, ch. 108, 3; 2013, ch. 59, 1.



Section 21-23-3 - Definitions.

21-23-3. Definitions.

As used in the Post-Secondary Educational Institution Act:

A. "career school" means a private post-secondary educational institution offering a formal educational curriculum in New Mexico for a fee to members of the general public beyond compulsory school age, terminating in a certificate, diploma, associate degree or comparable confirmation of completion of the curriculum;

B. "college" or "university" means a private post-secondary educational institution offering a formal educational curriculum in New Mexico for a fee to members of the general public beyond compulsory school age, terminating in a baccalaureate, master's or doctoral degree or comparable confirmation of completion of the curriculum;

C. "department" means the higher education department;

D. "license" means a written acknowledgment by the department that a career school or nonregionally accredited college or university has met the requirements of the department for offering a formal educational curriculum within New Mexico;

E. "post-secondary educational institution" includes an academic, vocational, technical, business, professional or other school, college or university or other organization or person offering or purporting to offer courses, instruction, training or education from a physical site in New Mexico, through distance education, correspondence or in person; and

F. "registration" means a written acknowledgment by the department that a regionally accredited college or university has filed pertinent curriculum and enrollment information, as required by the department, and is authorized to operate a private post-secondary educational institution.

History: 1953 Comp., 73-40-3, enacted by Laws 1971, ch. 303, 3; 1975, ch. 148, 3; 1994, ch. 108, 4; 2005, ch. 223, 1; 2013, ch. 59, 2.



Section 21-23-4 - Exceptions.

21-23-4. Exceptions.

A. The Post-Secondary Educational Institution Act does not apply to or affect:

(1) a post-secondary educational institution that is established by name as an educational institution by the state through a charter, constitutional provision or other action and is supported in whole or in part by state or local taxation;

(2) an occupational, trade or professional school operating pursuant to any New Mexico occupational licensing law;

(3) a course of instruction provided by an employer to its own employees for training purposes;

(4) institutions that exclusively offer education that is solely avocational or recreational in nature;

(5) a course of instruction or study sponsored by a recognized fraternal, trade, business or professional organization or labor union for the instruction of its members;

(6) chartered, nonprofit religious institutions whose sole purpose is to train students in religious disciplines to prepare them to assume a vocational objective relating primarily to religion;

(7) institutions that exclusively offer instruction at any level from preschool through the twelfth grade;

(8) an institution funded in full or in part by an Indian tribe or pueblo in the state of New Mexico; and

(9) an organization that provides only brief courses of instruction designed to teach specific skills that may be applicable in a work setting but are not sufficient in themselves to be a program of training in employment.

B. An institution, school or program described in this section shall not be entitled to an exemption unless it presents satisfactory evidence to the department that it qualifies.

History: 1953 Comp., 73-40-4, enacted by Laws 1971, ch. 303, 4; 1975, ch. 148, 4; 1994, ch. 108, 5; 2005, ch. 223, 2; 2013, ch. 59, 3.



Section 21-23-5 - Duties of the department.

21-23-5. Duties of the department.

A. The department is charged with oversight of all private post-secondary educational institutions operating within the state.

B. The department shall provide for the registration of all regionally accredited colleges and universities operating in the state pursuant to the Post-Secondary Educational Institution Act.

C. The department shall provide for the licensure of all career schools and all nonregionally accredited colleges and universities operating in the state pursuant to the Post-Secondary Educational Institution Act.

History: 1978 Comp., 21-23-5, enacted by Laws 1994, ch. 108, 6; 2005, ch. 223, 3; 2013, ch. 59, 4.



Section 21-23-6 - Registration of colleges and universities; submission of materials.

21-23-6. Registration of colleges and universities; submission of materials.

A. Every college or university operating in New Mexico that is regionally accredited or seeking regional accreditation by an accrediting agency approved by the department shall register with the department.

B. A college or university registering with the department pursuant to this section shall provide curriculum and enrollment information, financial information and all publication materials requested by the department.

C. A college or university registering with the department shall adopt a procedure for the resolution of student complaints.

D. A college's or university's registration is valid for the same period as its grant of regional accreditation from its accrediting agency.

History: 1978 Comp., 21-23-6, enacted by Laws 1994, ch. 108, 7; 2005, ch. 223, 4; 2013, ch. 59, 5.



Section 21-23-6.1 - Licensure of career schools; licensure of certain colleges and universities.

21-23-6.1. Licensure of career schools; licensure of certain colleges and universities.

A. A career school or nonregionally accredited college or university operating in New Mexico shall be licensed by the department. It is unlawful to operate a career school or nonregionally accredited college or university without first obtaining a license from the department.

B. A college or university operating in New Mexico that is not regionally accredited or is not seeking regional accreditation by an accrediting agency approved by the department shall be licensed by the department in the manner provided for career schools or other nonregionally accredited colleges or universities. It is unlawful to operate a college or university that is not accredited or seeking accreditation by an accrediting agency approved by the department without first obtaining a license from the department.

C. No person other than an employee of an institution licensed pursuant to this section shall, for a salary or fee, solicit attendance at that institution.

History: 1978 Comp., 21-23-6.1, enacted by Laws 1994, ch. 108, 8; 2005, ch. 223, 5; 2013, ch. 59, 6.



Section 21-23-6.2 - Licensure standards; requirements; fee authorization.

21-23-6.2. Licensure standards; requirements; fee authorization.

A. Every career school and nonregionally accredited college and university operating in the state shall annually apply to the department for licensure. The career school and nonregionally accredited college or university shall apply on forms approved by the department, shall supply all information requested by the department and shall pay an annual licensure fee set by the department.

B. The department or its designee shall consider information submitted by the career school and nonregionally accredited college or university, information from independent accreditation bodies and information gathered during visits to the career school and nonregionally accredited college or university in determining eligibility for licensure.

C. The department shall promulgate and file, in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978], rules that:

(1) require each career school and nonregionally accredited college and university to supply annually information regarding enrollment, program completion by students, employment and other educational placements of students and operating revenue budgets;

(2) provide standards and methods for the evaluation and appraisal of career schools and nonregionally accredited colleges and universities;

(3) provide for a tuition refund policy;

(4) require maintenance of adequate records by each career school and nonregionally accredited college and university and provide reasonable availability of records for inspection;

(5) regulate the use of deceptive and misleading advertising and determine what information shall be furnished each student prior to enrollment;

(6) assure that any career school or nonregionally accredited college or university licensed pursuant to the Post-Secondary Educational Institution Act has entered into a teach-out agreement with at least one other private or public institution operating in the state unless the department determines that such an agreement is not feasible;

(7) provide standards for the award of associate, baccalaureate, master's and doctoral degrees;

(8) require all degree-granting schools to seek appropriate external accreditation by an agency recognized by the federal department of education as a means of assuring quality instruction;

(9) name an advisory committee of education providers and consumers, including owners and operators of career schools and nonregionally accredited colleges and universities;

(10) provide for the maintenance of records for career schools and nonregionally accredited colleges and universities no longer in operation;

(11) provide standards for the evaluation of the financial stability and ability to meet the commitments of career schools and nonregionally accredited colleges and universities;

(12) require each career school and nonregionally accredited college and university to adopt a procedure for the resolution of student complaints; and

(13) establish other requirements necessary to carry out the provisions of the Post-Secondary Educational Institution Act.

D. The department may solicit information pertaining to the financial history and stability of a career school or nonregionally accredited college or university and its owners, including information pertaining to actions of bankruptcy filed within the immediately preceding five years. The department may consider such information in determining eligibility for licensure.

History: 1978 Comp., 21-23-6.2, enacted by Laws 1994, ch. 108, 9; 2005, ch. 223, 6; 2013, ch. 59, 7.



Section 21-23-6.3 - Fee authorization.

21-23-6.3. Fee authorization.

A. The department may establish initial application fees for all colleges, universities or career schools seeking to operate in New Mexico. The initial application fee shall be not less than two hundred dollars ($200) or more than five thousand dollars ($5,000). In setting the fee, the department shall consider the projected revenue of the institution and the projected cost of performing the review.

B. The department may establish an annual licensing fee for all career schools or nonregionally accredited colleges or universities licensed by the department. The licensing fee shall be proportionate to each school's gross annual tuition revenue; provided the fee shall be not less than two hundred dollars ($200) or more than five thousand dollars ($5,000).

C. The department may charge a reasonable administrative fee not to exceed the actual cost of providing the administrative service.

D. All fees imposed and collected by the department shall be deposited in the post-secondary educational institution fund.

History: 1978 Comp., 21-23-6.3, enacted by Laws 1994, ch. 108, 10; 2005, ch. 223, 7; 2013, ch. 59, 8.



Section 21-23-7 - Claims; limitations; appeals.

21-23-7. Claims; limitations; appeals.

A. Any person having a claim against a college, university or career school registered or licensed by the department or that college's, university's or career school's agents, instructors or other personnel shall first seek resolution of the claim with the college, university or career school; thereafter, a person may file a verified complaint with the department, setting forth the basis of the claim and the name and address of the college, university or career school complained against and any other persons involved or having knowledge of the claim. All claims shall be limited to the amount of tuition actually paid or to any charge or fee received by the college, university or career school or its agents or employees.

B. Upon the receipt of a verified complaint, the department or its authorized employee shall attempt to resolve the claim outlined in the complaint. The department or its authorized employee may convene a hearing and shall give written notice to the college, university or career school and to all persons involved of the hearing and its time, date and place. The notice shall state that the hearing is an informal one for the purpose of determining the facts surrounding the claim and, if the claim is correct, to effect a settlement by persuasion and conciliation.

C. In the event that the party complained against refuses to attend the hearing or effect the settlement of any claim determined by the department to be correct, the department shall invoke its powers to take such action as shall be necessary for the indemnification of the claimant.

D. Any person aggrieved by a department decision rendered subsequent to a claim hearing may appeal to the district court in the judicial district in which the hearing was conducted. The appeal shall be based upon the record established at the claim hearing.

History: 1953 Comp., 73-40-7, enacted by Laws 1971, ch. 303, 7; 1975, ch. 148, 7; 1994, ch. 108, 11; 2013, ch. 59, 9.



Section 21-23-7.1 - Surety bond required; alternative surety.

21-23-7.1. Surety bond required; alternative surety.

A. A college, university or career school registered or licensed by the department shall post with the department and maintain in effect a surety bond. The bond shall be payable to the department and shall be sufficient in amount to indemnify any student damaged as a result of fraud or misrepresentation by a registered or licensed college, university or career school or as a result of the college, university or career school ceasing operation prior to its students having completed the programs for which they have contracted.

B. The department is authorized to establish the amount of bond required on an individual basis, taking into consideration factors such as the college's, university's or career school's size, number of students and total income and assets of the college, university or career school in the state. In no case shall the bond be less than five thousand dollars ($5,000) nor shall it exceed twenty percent of a college's, university's or career school's gross annual tuition revenue in New Mexico.

C. Surety bonds may be canceled only following delivery of written notice to the department no less than ninety days prior to the date of cancellation. In case of cancellation, the college, university or career school shall provide the department with a like surety or acceptable alternative in order to maintain licensure.

D. As an alternative to a surety bond, a college, university or career school may elect to and the department may require that a college, university or career school establish and maintain a cash deposit escrow account, irrevocable letter of credit or alternative payable to the department in an amount set by the department and subject to rules promulgated by the department. In no case shall the deposit or account required exceed twenty percent of the college's, university's or career school's gross tuition annual revenue in New Mexico.

History: 1978 Comp., 21-23-7.1, enacted by Laws 1994, ch. 108, 12; 2013, ch. 59, 10.



Section 21-23-8 - Fund created.

21-23-8. Fund created.

There is created in the state treasury the "post-secondary educational institution fund". Money appropriated to this fund or accruing to it through gifts, grants or bequests shall not be transferred to another fund or encumbered or disbursed in any manner except for the administration of the Post-Secondary Educational Institution Act or the Out-of-State Proprietary School Act [Chapter 21, Article 24 NMSA 1978]. The fund shall not revert at the end of the fiscal year. Disbursements from the fund shall be made only upon warrant drawn by the secretary of finance and administration pursuant to vouchers signed by the secretary of higher education or the secretary's authorized representative.

History: 1953 Comp., 73-40-8, enacted by Laws 1975, ch. 148, 8; 1977, ch. 247, 193; 1989, ch. 324, 17; 2013, ch. 59, 11.



Section 21-23-10 - Disciplinary actions; civil penalties.

21-23-10. Disciplinary actions; civil penalties.

A. A person shall not:

(1) operate a career school or nonregionally accredited college or university within the state until that school has been licensed by the department;

(2) operate a regionally accredited college or university within the state until that college or university has registered with the department;

(3) deny enrollment to or make any distinction or classification of students in the program or practices of any post-secondary educational institution under the jurisdiction of the department on account of race, color, culture, ancestry, national origin, sex, age, religion or disability; or

(4) solicit, directly or through an agent or employee, the enrollment of any person in a post-secondary educational institution within the state by the use of fraud, misrepresentation or collusion.

B. Whoever violates any provision of this section may be assessed a civil penalty not to exceed five hundred dollars ($500) per day per violation. Civil penalties shall be credited to the current school fund as provided in Article 12, Section 4 of the constitution of New Mexico.

C. After an investigation, the department may take any one or a combination of the following disciplinary actions against a post-secondary educational institution registered or licensed in accordance with the Post-Secondary Educational Institution Act:

(1) revoke a license;

(2) revoke the registration, if the institution has had its regional accreditation revoked by its accrediting agency;

(3) assess a civil penalty as provided in Subsection B of this section; or

(4) impose probation requirements.

History: 1953 Comp., 73-40-9, enacted by Laws 1971, ch. 303, 9; 1975, ch. 148, 10; 1994, ch. 108, 13; 2005, ch. 223, 8; 2013, ch. 59, 12.



Section 21-23-10.1 - Enforcement.

21-23-10.1. Enforcement.

The department or any state or local prosecuting officer may, by request or on the officer's own motion, bring an appropriate action in any court of competent jurisdiction to enforce the provisions of the Post-Secondary Educational Institution Act.

History: Laws 1994, ch. 108, 14; 2013, ch. 59, 13.



Section 21-23-11 - Existing post-secondary educational institutions.

21-23-11. Existing post-secondary educational institutions.

All post-secondary educational institutions existing prior to July 1, 1994 shall have ninety days to register or to apply for a license in accordance with the terms of the Post-Secondary Educational Institution Act.

History: 1953 Comp., 73-40-10, enacted by Laws 1971, ch. 303, 10; 1975, ch. 148, 11; 1994, ch. 108, 15.



Section 21-23-12 - Cooperation.

21-23-12. Cooperation.

The higher education department shall cooperate with federal and other state agencies in administering the provisions of the Post-Secondary Educational Institution Act. The secretary of state shall cooperate with the higher education department by identifying post-secondary educational institutions that apply for corporate charters. The public education department shall cooperate with the higher education department by providing the technical assistance necessary to develop minimum standards that post-secondary educational institutions shall meet and any other assistance that would be of aid in the administration of the Post-Secondary Educational Institution Act.

History: 1953 Comp., 73-40-11, enacted by Laws 1975, ch. 148, 12; 1994, ch. 108, 16; 2013, ch. 59, 14; 2013, ch. 75, 12.



Section 21-23-13 - Procedure.

21-23-13. Procedure.

The department shall follow the procedures set out in the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978] in administering the provisions of the Post-Secondary Educational Institution Act. When the Uniform Licensing Act refers to the process of examination, that process means the process of application for the purposes of the administration of the Post-Secondary Educational Institution Act.

History: 1953 Comp., 73-40-12, enacted by Laws 1975, ch. 148, 13; 1994, ch. 108, 17; 2013, ch. 59, 15.



Section 21-23-14 - Prohibition.

21-23-14. Prohibition.

The issuance of a license by the department does not constitute accreditation by it for any purpose. Any representation to the contrary is a misrepresentation for the purposes of Section 21-23-10 NMSA 1978 and is prohibited.

History: 1953 Comp., 73-40-13, enacted by Laws 1975, ch. 148, 14; 1994, ch. 108, 18; 2013, ch. 59, 16.



Section 21-23-15 - Post-secondary educational institutions; termination.

21-23-15. Post-secondary educational institutions; termination.

A. No post-secondary educational institution shall terminate its operation within the state until:

(1) the institution has made reasonable efforts with another public or private post-secondary educational institution that provides a comparable education to facilitate and provide for the transfer of the students, with a minimum loss of credit;

(2) the post-secondary educational institution has made contractual arrangements for the perpetual care, maintenance and accessibility of all records, transcripts, reports and evaluations of all students receiving credit from the institution during the period of its existence; and

(3) the post-secondary educational institution has met all rules of the department pertaining to the termination of operations by post-secondary educational institutions.

B. Before any post-secondary educational institution terminates its services or sells, transfers or disposes of substantially all of its assets, it shall submit to the department a summary of all actions taken pursuant to the requirements set forth in Subsection A of this section.

History: 1978 Comp., 21-23-15, enacted by Laws 1979, ch. 355, 1; 1994, ch. 108, 19; 2013, ch. 59, 17.






Article 23A - American Indian Post-Secondary Education

Section 21-23A-1 - Short title.

21-23A-1. Short title.

Sections 2 through 7 [21-23A-1 through 21-23A-6 NMSA 1978] of this act may be cited as the "American Indian Post-Secondary Education Act".

History: Laws 2009, ch. 60, 2.



Section 21-23A-2 - Definitions.

21-23A-2. Definitions.

As used in the American Indian Post-Secondary Education Act:

A. "bureau of Indian education school" means a school located in New Mexico that is under the control of the bureau of Indian education of the United States department of the interior;

B. "department" means the higher education department;

C. "division" means the American Indian post-secondary education division of the department;

D. "fund" means the American Indian post-secondary education fund;

E. "public post-secondary educational institution" means an institution of higher education delineated in Article 12, Section 11 of the constitution of New Mexico or a community college, branch community college or technical and vocational institute organized pursuant to Chapter 21, Article 13, 14 or 16 NMSA 1978;

F. "secretary" means the secretary of higher education;

G. "tribal college" means a tribally, federally or congressionally chartered post-secondary educational institution located within New Mexico that is accredited by the north central association of colleges and schools; and

H. "tribe" means an Indian nation, tribe or pueblo located within New Mexico.

History: Laws 2009, ch. 60, 3.



Section 21-23A-3 - Department rules; memoranda of understanding.

21-23A-3. Department rules; memoranda of understanding.

A. The department shall consult with tribes, bureau of Indian education schools and tribal colleges when adopting rules to carry out the provisions of the American Indian Post-Secondary Education Act.

B. The secretary may enter into memoranda of understanding with tribal colleges, bureau of Indian education schools and tribes for data collection and data sharing and for other matters related to implementation of the American Indian Post-Secondary Education Act.

History: Laws 2009, ch. 60, 4.



Section 21-23A-4 - American Indian post-secondary education division duties.

21-23A-4. American Indian post-secondary education division duties.

A. The division shall:

(1) develop and implement policies that positively affect the post-secondary educational success of American Indian students;

(2) provide assistance to public post-secondary educational institutions and tribal colleges in the planning, development, implementation and evaluation of recruitment and retention strategies designed for American Indian college students;

(3) seek funding to assist public educational institutions and tribal colleges as needed to develop support services to increase the enrollment, retention and graduation rates of American Indians at public post-secondary educational institutions and tribal colleges, including:

(a) academic support and transition programs; and

(b) institutional efforts to increase academic financial support;

(4) develop a system for consistent data collection and sharing on the enrollment, retention and graduation rates of American Indian students at public post-secondary educational institutions and tribal colleges; and

(5) conduct outreach to tribes concerning financial aid opportunities for American Indian students.

B. The director of the division shall serve as a liaison with the Indian education advisory council.

History: Laws 2009, ch. 60, 5.



Section 21-23A-5 - Reports.

21-23A-5. Reports.

A. Each public post-secondary educational institution shall submit an annual American Indian post-secondary education status report to the division. The department may enter into agreements with tribal colleges to provide the same annual status reports. The status reports shall be submitted in a form prescribed by the division and shall include the following information through which American Indian post-secondary educational performance is measured and aligned with the higher education strategic priorities:

(1) student recruitment;

(2) student retention;

(3) student attrition;

(4) remediation needs, by course type;

(5) graduation rate and types and fields of degrees;

(6) student financial aid data, including student demographic data; and

(7) annual goals and objectives of American Indian education programs, including graduate-level participation by American Indians.

B. The division shall compile the data collected pursuant to Subsection A of this section and publish an annual state American Indian post-secondary education status report.

History: Laws 2009, ch. 60, 6.



Section 21-23A-6 - American Indian post-secondary education fund created; grants; applications.

21-23A-6. American Indian post-secondary education fund created; grants; applications.

A. The "American Indian post-secondary education fund" is created as a nonreverting fund in the state treasury. The fund consists of appropriations, gifts, grants, donations and income from investment of the fund. The fund shall be administered by the department, and money in the fund is appropriated to the department to carry out the purposes of the American Indian Post-Secondary Education Act. Disbursements from the fund shall be by warrant of the secretary of finance and administration pursuant to vouchers signed by the secretary of higher education or the secretary's authorized representative.

B. Grants may be awarded for special projects related to recruitment, retention and graduation of American Indian students, including student conferences, cultural awareness training for faculty and staff at public post-secondary educational institutions and tribal colleges, academic support and transition programs and other projects approved by the division.

C. Applications for grants shall be in the form prescribed by the division. The division, with the secretary's approval, shall promulgate rules on the grant application and award process, including:

(1) who may apply for grants;

(2) information required in the application process;

(3) how applications will be evaluated and awarded;

(4) accounting and financial reporting requirements for grantees;

(5) reporting requirements on the use of a grant and the outcomes of the special project funded by the grant; and

(6) any other information deemed necessary by the division.

History: Laws 2009, ch. 60, 7.






Article 23B - Interstate Distance Education

Section 21-23B-1 - Short title.

21-23B-1. Short title.

Sections 1 through 6 [21-23B-1 through 21-23B-6 NMSA 1978] of this act may be cited as the "Interstate Distance Education Act".

History: Laws 2015, ch. 23, 1.



Section 21-23B-2 - Definitions.

21-23B-2. Definitions.

As used in the Interstate Distance Education Act:

A. "accreditation" means the status of public recognition that an accrediting agency recognized by the United States department of education pursuant to Title 4 of the federal Higher Education Act of 1965 grants to an institution or educational program that meets the department's established requirements;

B. "complaint" means a formal written assertion that a provision of an agreement pursuant to Subsection B of Section 3 [21-23B-3 NMSA 1978] of the Interstate Distance Education Act is being or has been violated;

C. "department" means the higher education department;

D. "distance education" means instruction offered online or through correspondence or interactive video or other means enabling a student in one state to receive instruction from a higher education provider in another state;

E. "higher education" means education or training beyond secondary education;

F. "operate" means providing instruction, marketing, recruiting, tutoring, field experiences and other services for students in support of offering distance education;

G. "physical presence" means the ongoing occupation of a physical location in the state for, or the ongoing maintenance of an administrative office to support, the provision of higher education instruction;

H. "post-secondary educational institution" includes public post-secondary educational institutions and private post-secondary educational institutions;

I. "private post-secondary educational institution" means an educational institution that:

(1) operates in the state under the provisions of the Post-Secondary Educational Institution Act [Chapter 21, Article 23 NMSA 1978];

(2) has a physical presence in the state; and

(3) is not a public post-secondary educational institution;

J. "public post-secondary educational institution" means:

(1) a branch community college of a state educational institution established pursuant to Chapter 21, Article 13 NMSA 1978;

(2) a community college or technical and vocational institute established pursuant to Chapter 21, Article 16 NMSA 1978; and

(3) eastern New Mexico university, western New Mexico university, New Mexico highlands university, northern New Mexico college, the university of New Mexico, New Mexico state university or the New Mexico institute of mining and technology, New Mexico Military Institute; and

K. "state authorization reciprocity agreement" means an agreement, developed by the national council for state authorization reciprocity agreements, that provides uniform standards and parameters for the interstate provision of post-secondary distance education courses and programs.

History: Laws 2015, ch. 23, 2.



Section 21-23B-3 - Interstate distance education program; agreement.

21-23B-3. Interstate distance education program; agreement.

A. The department shall establish a program for facilitating:

(1) the receipt of distance education by students in the state; and

(2) the provision of distance education by participating post-secondary educational institutions to students in other states.

B. In furtherance of the provisions of Subsection A of this section, the department may enter into:

(1) an agreement for the western interstate commission for higher education to administer and the state to participate in a state authorization reciprocity agreement; or

(2) a reciprocal agreement with another state for the:

(a) receipt by students in the state of distance education from the other state's institutions that provide higher education instruction and are approved for participation in the reciprocal agreement by the appropriate agency of the other state; and

(b) provision of distance education by participating post-secondary educational institutions to students in the other state.

C. The department may terminate an agreement entered into pursuant to Subsection B of this section pursuant to the provisions of that agreement or department rule.

History: Laws 2015, ch. 23, 3.



Section 21-23B-4 - Program participation by post-secondary educational institutions; qualifications.

21-23B-4. Program participation by post-secondary educational institutions; qualifications.

A. The department shall provide an application form to allow post-secondary educational institutions to apply to participate in the interstate distance education program.

B. The department shall establish qualifications that an applicant shall demonstrate for acceptance as a participating post-secondary educational institution. At a minimum, the department shall require an applicant to provide documentation showing:

(1) compliance with the interregional guidelines for the evaluation of distance education programs adopted by the council of regional accrediting commissions;

(2) current accreditation; and

(3) for private post-secondary educational institutions, a financial responsibility composite score of one and five-tenths or greater as assigned by the United States department of education in its most recent fiscal year report.

C. An applicant accepted for participation in the interstate distance education program shall enter into a participation agreement with the department.

History: Laws 2015, ch. 23, 4.



Section 21-23B-5 - Monitoring; complaint resolution; sanctions.

21-23B-5. Monitoring; complaint resolution; sanctions.

A. The department shall regularly monitor the compliance of participating post-secondary educational institutions with the Interstate Distance Education Act.

B. Upon the receipt of a complaint about a participating post-secondary educational institution, the department shall timely:

(1) monitor the resolution process and resolution by the post-secondary educational institution and document the resolution; or

(2) investigate the complaint, conduct or coordinate a resolution process appropriate for responding to the complaint and document the resolution.

C. The department may sanction a participating post-secondary educational institution that:

(1) fails to resolve a complaint or comply with the department's efforts to respond to a complaint pursuant to Subsection B of this section; or

(2) violates a provision of the Interstate Distance Education Act or an agreement pursuant to Section 3 [21-23B-3 NMSA 1978] of that act.

D. Sanctions the department may impose include:

(1) requiring the payment of fees, fine or other monetary remedies; or

(2) the termination or nonrenewal of the participation agreement entered into pursuant to Subsection C of Section 4 [21-23B-4 NMSA 1978] of the Interstate Distance Education Act.

History: Laws 2015, ch. 23, 5.



Section 21-23B-6 - Rules; reporting.

21-23B-6. Rules; reporting.

A. The department shall publish rules for conducting the interstate distance education program.

B. By July 31, 2016 and each subsequent year, the department shall report to the legislative finance committee and the legislative education study committee on the interstate distance education program.

History: Laws 2015, ch. 23, 6.






Article 24 - Out-of-State Proprietary Schools

Section 21-24-1 - Short title.

21-24-1. Short title.

Chapter 21, Article 24 NMSA 1978 may be cited as the "Out-of-State Proprietary School Act".

History: 1953 Comp., 73-41-1, enacted by Laws 1971, ch. 304, 1; 1994, ch. 108, 20.



Section 21-24-2 - Definitions.

21-24-2. Definitions.

As used in the Out-of-State Proprietary School Act:

A. "course" means any course, plan or program of instruction, conducted in person, by mail or by other methods;

B. "student" means any person within this state who is above compulsory school age and eligible for one or more courses of instruction;

C. "agent" means any person who solicits in person and for a fee the enrollment of a student in a course of instruction offered by a proprietary school;

D. "proprietary school" means a nonpublic out-of-state school, academy or similar institution offering within New Mexico a course of instruction or training through correspondence or similar methods or offering within New Mexico a course of instruction or training to be conducted outside New Mexico, but does not include a private out-of-state post-secondary educational institution offering instruction or training within New Mexico, to any student within this state; and

E. "commission" [department] means the commission on higher education [higher education department].

History: 1953 Comp., 73-41-2, enacted by Laws 1971, ch. 304, 2; 1994, ch. 108, 21.



Section 21-24-3 - Exceptions.

21-24-3. Exceptions.

The Out-of-State Proprietary School Act does not apply to:

A. courses recognized by the public education department for the purpose of complying with the Compulsory School Attendance Law [Chapter 22, Article 12 NMSA 1978];

B. courses offered by an employer solely for the employer's employees;

C. courses offered by a nonprofit religious institution relating primarily to religion; and

D. courses offered under a participation agreement pursuant to the provisions of Subsection C of Section 4 [21-23B-4 NMSA 1978] of the Interstate Distance Education Act [21-23B-1 through 21-23B-6 NMSA 1978].

History: 1953 Comp., 73-41-3, enacted by Laws 1971, ch. 304, 3; 1994, ch. 108, 22; 2015, ch. 23, 8.



Section 21-24-4 - Publicizing of instruction.

21-24-4. Publicizing of instruction.

No agent shall:

A. make or cause to be made any statement or representation, oral, written or visual, in connection with the offering or publicizing of a course if the agent knows or reasonably should know the statement or representation to be false, deceptive, substantially inaccurate or misleading;

B. promise or guarantee employment utilizing information, training or skill purported to be provided or otherwise enhanced by a course, unless the promisor or guarantor offers the student or prospective student a bona fide contract of employment agreeing to employ the student or prospective student for a period of not less than ninety days in a business or other enterprise regularly conducted by him in which such information, training or skill is a normal condition of employment; or

C. do any act constituting part of the conduct or administration of a course, or the obtaining of students therefor, if the agent knows or reasonably should know that any phase or incident in the conduct or administration of the course is being carried on by the use of fraud, deception or other form of misrepresentation or by any agent soliciting students without a registration.

History: 1953 Comp., 73-41-4, enacted by Laws 1971, ch. 304, 4; 1994, ch. 108, 23.



Section 21-24-5 - Registration; surety bond.

21-24-5. Registration; surety bond.

A. No agent representing a proprietary school shall sell any course or solicit students in person or by mail, telephone or similar means in New Mexico for a consideration unless the institution has registered with the commission [department]. The commission [department] shall charge an annual registration fee of not less than five hundred dollars ($500) for each proprietary school and an annual agent fee of not less than one hundred dollars ($100) for each agent operating in New Mexico.

B. Registration shall be made on forms provided by the commission [department] and accompanied by the annual registration fee.

C. The registration shall include a surety bond acceptable to the commission [department] in an amount not less than ten thousand dollars ($10,000) or more than twenty-five thousand dollars ($25,000). The bond may be continuous and shall be conditioned to provide indemnification to any student suffering loss as a result of any fraud or misrepresentation used in procuring his enrollment and shall be supplied by the proprietary school. The surety may cancel the bond upon giving ninety days' notice in writing to the commission [department] and thereafter is relieved of liability for any breach of condition occurring after the effective date of the cancellation.

D. Registration shall not be permitted unless the applying proprietary school agrees to adhere to the commission [department] rules and regulations that provide for a tuition refund policy.

E. Upon ten days' notice, any registration may be suspended by the commission [department] pending a hearing by the commission [department] if the registrant solicits or enrolls students through fraud, deception or misrepresentation.

F. Registration shall be valid for one year, from July 1 through June 30. An application for renewal shall be accompanied by the fee and shall include a surety bond if a continuous bond has not been furnished.

G. The existence of a surety bond shall not be construed as a limitation or impairment of any right of recovery otherwise available, nor shall the amount of the bond be relevant in determining the amount of damages or other relief to which a plaintiff may be entitled.

H. No recovery shall be had by a proprietary school on any contract for or in connection with a course unless the proprietary school had registered at the time that its agent sold or negotiated the contract for the particular course.

I. Registration shall not constitute approval of any course, agent or proprietary school conducting or administering courses. Any representation to the contrary is a misrepresentation within the meaning of Section 21-24-4 NMSA 1978.

J. All fees collected from registration or renewal of registration shall be deposited with the state treasurer's office to the credit of the post-secondary educational institution fund and shall be spent by the commission [department] for the administration of the Out-of-State Proprietary School Act.

History: 1953 Comp., 73-41-5, enacted by Laws 1971, ch. 304, 5; 1975, ch. 107, 1; 1994, ch. 108, 24.



Section 21-24-6 - Rules and regulations.

21-24-6. Rules and regulations.

The commission [department] shall adopt rules and regulations for the administration and enforcement of the Out-of-State Proprietary School Act.

History: 1953 Comp., 73-41-6, enacted by Laws 1971, ch. 304, 6; 1975, ch. 107, 2; 1994, ch. 108, 25.



Section 21-24-7 - Enforcement.

21-24-7. Enforcement.

The commission [department] or any state or local prosecuting officer may, by request or on his own motion, bring an appropriate action in any court of competent jurisdiction to enforce the provisions of the Out-of-State Proprietary School Act.

History: 1953 Comp., 73-41-7, enacted by Laws 1971, ch. 304, 7; 1975, ch. 107, 3; 1994, ch. 108, 26.



Section 21-24-8 - Judicial review.

21-24-8. Judicial review.

Any final determination of the commission [department] respecting the issuance, denial or revocation of a registration may be appealed to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: 1953 Comp., 73-41-8, enacted by Laws 1971, ch. 304, 8; 1975, ch. 107, 4; 1994, ch. 108, 27; 1998, ch. 55, 30; 1999, ch. 265, 31.



Section 21-24-9 - Penalty.

21-24-9. Penalty.

Any person who violates any provision of Section 21-24-4 or 21-24-5 NMSA 1978 is guilty of a misdemeanor and shall be punished by a fine of not more than one thousand dollars ($1,000) or imprisonment for not more than six months or both.

History: 1953 Comp., 73-41-9, enacted by Laws 1971, ch. 304, 9; 1975, ch. 107, 5; 1994, ch. 108, 28.






Article 25 - Nonproprietary Out-of-State Institutions

Section 21-25-1 - Board of educational finance higher education department approval.

21-25-1. Board of educational finance [higher education department] approval.

The board of educational finance [commission on higher education [higher education department]] shall be responsible for the approval of courses offered in New Mexico by nonproprietary out-of-state institutions.

History: 1953 Comp., 73-41A-1, enacted by Laws 1977, ch. 4, 1.



Section 21-25-2 - Definitions.

21-25-2. Definitions.

As used in this act [21-25-1 through 21-25-5 NMSA 1978]:

A. "nonproprietary out-of-state institution" means a public, out-of-state institution, school or similar academy offering a course or courses of instruction to any student within this state.

History: 1953 Comp., 73-41A-2, enacted by Laws 1977, ch. 4, 2.



Section 21-25-3 - Approval criteria.

21-25-3. Approval criteria.

In arriving at its decisions relative to course approval, the board of educational finance [commission on higher education [higher education department]] shall establish criteria in consultation with the academic vice presidents of the institutions enumerated in Article 12, Section 11 of the state constitution. In establishing these criteria, the following factors shall be considered:

A. acceptability of the course at the main campus of the nonproprietary out-of-state institution;

B. availability and accessibility of the course at a New Mexico institution;

C. validity of the course content and length;

D. availability of library and other teaching resources; and

E. qualifications of the staff who will offer the course.

History: 1953 Comp., 73-41A-3, enacted by Laws 1977, ch. 4, 3.



Section 21-25-4 - Exceptions.

21-25-4. Exceptions.

A. Provisions of this act [21-25-1 through 21-25-5 NMSA 1978] shall not apply to correspondence courses offered through the mail by nonproprietary out-of-state institutions; and

B. Courses offered on military bases for military personnel.

History: 1953 Comp., 73-41A-4, enacted by Laws 1977, ch. 4, 4.



Section 21-25-5 - Certification to state superintendent of public instruction.

21-25-5. Certification to state superintendent of public instruction.

The board of educational finance [commission on higher education [higher education department]] shall certify to the state superintendent of public instruction all courses approved and not approved according to the provisions of this act [21-25-1 through 21-25-5 NMSA 1978], within thirty days after board of educational finance [commission on higher education [higher education department]] action is taken. Within thirty days of receipt of this certification, the state superintendent of public instruction shall provide a list to each local school superintendent of all courses approved and not approved to be offered in this state by nonproprietary institutions covered in this act.

History: 1953 Comp., 73-41A-5, enacted by Laws 1977, ch. 4, 5.






Article 26 - Osteopathic Interns

Section 21-26-1 - Short title.

21-26-1. Short title.

This act [21-26-1 through 21-26-4 NMSA 1978] may be cited as the "Osteopathic Intern Act".

History: Laws 1983, ch. 195, 1.



Section 21-26-2 - Legislative findings and purpose.

21-26-2. Legislative findings and purpose.

A. The legislature finds that:

(1) there is a need for more licensed osteopathic physicians in New Mexico to serve the medical needs of the citizens of the state;

(2) most physicians continue to practice in the geographic area where they receive their training; and

(3) in order to have licensed osteopathic physicians practice in New Mexico, there needs to be an internship program for interns who graduate as physicians from osteopathic medical schools and who must complete a one-year postdoctoral training program in order to apply for licensure in this state.

B. The purpose of the Osteopathic Intern Act is to develop an intern training program for osteopathic interns and to provide training funds to hospitals that offer students in New Mexico a quality postdoctoral training program in family practice as part of the requirements for licensure as osteopathic physicians in New Mexico.

History: Laws 1983, ch. 195, 2.



Section 21-26-3 - Definitions.

21-26-3. Definitions.

As used in the Osteopathic Intern Act:

A. "board" ["commission" ["department"]] means the board of educational finance [commission on higher education [higher education department]];

B. "hospital" means a fully accredited nonprofit osteopathic teaching hospital in New Mexico that accepts newly graduated physicians for internships in family practice; and

C. "osteopathic intern" means a graduate of a college of osteopathic medicine approved by the American Osteopathic Association and who has been accepted by a hospital for postdoctoral training in family practice.

History: Laws 1983, ch. 195, 3.



Section 21-26-4 - Intern program; board contract; regulations.

21-26-4. Intern program; board contract; regulations.

The board [commission [department]] shall:

A. in cooperation with the hospitals and the board of osteopathic medical examiners [board of osteopathic medicine], develop an intern training program to provide postdoctoral training for osteopathic interns;

B. contract with hospitals to provide intern training programs; and

C. promulgate regulations to carry out the provisions of the Osteopathic Intern Act, including program requirements, distribution of training funds, and matching fund and financial accountability requirements of hospitals receiving intern training funds; provided, however, for the purposes of this subsection, "matching funds" may include the provision of in-kind services. Regulations of the board [commission [department]] shall be filed in accordance with the State Rules Act [Chapter 14, Article 1 NMSA 1978].

History: Laws 1983, ch. 195, 4.






Article 27 - Maintenance for Two-Year Colleges

Section 21-27-1 - Short title.

21-27-1. Short title.

Sections 1 through 5 [21-27-1 through 21-27-5 NMSA 1978] may be cited as the "Two-Year College Maintenance Act".

History: Laws 1983, ch. 316, 1.



Section 21-27-2 - Purpose of act.

21-27-2. Purpose of act.

The purpose of the Two-Year College Maintenance Act is to provide funding for the repair and long-term care and preservation of the buildings, grounds and equipment of two-year colleges and institutions.

History: Laws 1983, ch. 316, 2.



Section 21-27-3 - Definitions.

21-27-3. Definitions.

As used in the Two-Year College Maintenance Act:

A. "board" ["commission" ["department"]] means the board of educational finance [commission on higher education [higher education department]] created pursuant to Section 21-1-26 NMSA 1978;

B. "fund" means the two-year college maintenance fund; and

C. "qualifying institution" means a statutorily created branch community college, a junior college or area vocational school or a two-year constitutionally created postsecondary state educational institution.

History: Laws 1983, ch. 316, 3.



Section 21-27-4 - Two-year college maintenance fund; created; use of the fund.

21-27-4. Two-year college maintenance fund; created; use of the fund.

A. The "two-year college maintenance fund" is created in the state treasury. The fund shall consist of such money as the legislature may from time to time appropriate. The fund shall be invested by the state treasurer as other funds are invested. Balances remaining in the fund at the end of each fiscal year shall not revert.

B. The fund shall be used to provide funding to qualifying institutions only for the following purposes:

(1) major repair to buildings, including such items as roof repair, repair of floor coverings, repair of structural damage and replacement or repair of mechanical equipment;

(2) remodeling or renovation of existing structures;

(3) landscaping outside of buildings, including parking lots, to create more attractive, more efficient and safer settings;

(4) lighting, signs and general design work calculated to make the buildings and grounds safer;

(5) maintenance contracts on building equipment, mechanical equipment, structural equipment and any other equipment necessary for the operation of the institution;

(6) purchase, installation and maintenance of equipment calculated to provide energy or water conservation;

(7) construction of storage buildings and maintenance shop buildings; and

(8) construction of or repair to access roads to a campus if required.

History: Laws 1983, ch. 316, 4.



Section 21-27-5 - Distributions from the fund; approval by the board required.

21-27-5. Distributions from the fund; approval by the board required.

A. A qualifying institution shall make application to the board for distribution of its allocation, or any part thereof, only for any of the purposes enumerated in Section 4 [21-27-4 NMSA 1978] of the Two-Year College Maintenance Act.

B. No distribution shall be made to any qualifying institution until the board [commission [department]] has approved the distribution of a specific amount. The board [commission [department]] may reduce the amount of any distribution to any qualifying institution. In taking such action, the board [commission [department]] shall set forth its reasons for such action and report its actions and reasons to the responsible governing board of the institution.

History: Laws 1983, ch. 316, 5.






Article 28 - University Research Park and Economic Development

Section 21-28-1 - Short title.

21-28-1. Short title.

Chapter 21, Article 28 NMSA 1978 may be cited as the "University Research Park and Economic Development Act".

History: Laws 1989, ch. 264, 1; 2007, ch. 247, 1.



Section 21-28-2 - Research park; purpose.

21-28-2. Research park; purpose.

The purpose of the University Research Park and Economic Development Act is to:

A. promote the public welfare and prosperity of the people of New Mexico;

B. foster economic development within New Mexico;

C. forge links between New Mexico's educational institutions, business and industrial communities and government through the development of research parks on university real property; or

D. engage in other cooperative ventures of innovative technological significance that will advance education, science, research, conservation, health care or economic development within New Mexico.

History: Laws 1989, ch. 264, 2; 1998, ch. 54, 1; 2007, ch. 247, 2.



Section 21-28-3 - Definitions.

21-28-3. Definitions.

As used in the University Research Park and Economic Development Act:

A. "bond" or "bonds" means any bond, note or other evidence of indebtedness;

B. "regents" means:

(1) in the case of an educational institution named in Article 12, Section 11 of the constitution of New Mexico, the board of regents of the institution;

(2) in the case of a community college, the community college board; or

(3) in the case of a technical and vocational institute, the governing board of the technical and vocational institute district;

C. "research park" means research and development facilities, research institutes, testing laboratories, buildings, offices, light manufacturing, utility facilities, health care facilities, related businesses, government installations and similar facilities, including land and projects for the development of real property; all necessary appurtenances; and rights and franchises acquired, constructed, managed and developed by a university or under its authority that are suitable or necessary to promote the social welfare of New Mexico through the advancement of education, science, research, conservation, health care, economic development and related purposes regardless of whether the activities conducted in those facilities are directly related to research;

D. "research park corporation" means any corporation formed pursuant to the provisions of the University Research Park and Economic Development Act;

E. "technological innovations" means research, development, prototype assembly, manufacture, patenting, licensing, marketing and sale of inventions, ideas, practices, applications, processes, machines, technology and related property rights of all kinds; and

F. "university" means:

(1) a New Mexico educational institution named in Article 12, Section 11 of the constitution of New Mexico;

(2) a community college organized pursuant to the Community College Act [Chapter 21, Article 13 NMSA 1978]; or

(3) a technical and vocational institute organized pursuant to the Technical and Vocational Institute Act [Chapter 21, Article 16 NMSA 1978].

History: Laws 1989, ch. 264, 3; 1997, ch. 185, 1; 1998, ch. 54, 2; 2007, ch. 247, 3.



Section 21-28-4 - Research park corporations; authorization; members; terms; meetings; bylaws.

21-28-4. Research park corporations; authorization; members; terms; meetings; bylaws.

A. Any university may form, pursuant to the provisions of the Nonprofit Corporation Act [Chapter 53, Article 8 NMSA 1978] or the Business Corporation Act [Chapter 53, Articles 11 through 18 NMSA 1978], one or more research park corporations, separate and apart from the state and the university, to promote, develop and administer research parks or technological innovations for scientific, educational and economic development opportunities in accordance with bylaws adopted by the research park corporation or economic development initiatives that support the teaching, research or service mission of the university.

B. Each research park corporation shall be governed by, and all of its functions, powers and duties shall be exercised by, a board of directors appointed by the regents. Members of the board of directors may include the president of the university, the regents, officers and employees of the university and other persons selected by the regents.

C. The board of directors shall elect a chair and other officers as the board of directors deems necessary.

D. The board of directors shall adopt bylaws, in accordance with the provisions of the Nonprofit Corporation Act or the Business Corporation Act, as appropriate, governing the conduct of the research park corporation in the performance of its duties under the University Research Park and Economic Development Act.

History: Laws 1989, ch. 264, 4; 2007, ch. 247, 4.



Section 21-28-5 - Powers of university as related to research parks.

21-28-5. Powers of university as related to research parks.

A. The regents of each university shall have the power to implement and further the purposes of the University Research Park and Economic Development Act, including the power:

(1) to establish, acquire, develop, maintain and operate research parks, including all necessary or suitable buildings, facilities and improvements, and to acquire, purchase, construct, improve, remodel, add to, extend, maintain, equip and furnish research parks or any building or facility, including research and service facilities and areas intended for the common use of research park tenants;

(2) to form research park corporations to aid and assist the university to acquire, construct, finance, operate and manage research parks;

(3) to form research park corporations to engage in economic development activities that support the teaching, research and service mission of the university, including creating learning opportunities for the students of the university;

(4) to lease, sell, exchange or transfer to research park corporations personal property, money and all or part of the land and facilities included in a research park, on terms and conditions established by the regents that are fair, just and reasonable to the university, and to enter into any other contract or agreement with the research park corporation for the construction, financing, operation and management of the research park;

(5) to lease, either directly or through a research park corporation, to any person, firm, partnership, government entity or any other lawful entity recognized under the laws of the state, any part or all of the land, buildings and facilities of the research park under guidelines established by the regents;

(6) to allow a lessee, exchanger or purchaser of university land to acquire or construct necessary or suitable buildings, facilities and improvements upon university land; provided that any improvements acquired or constructed upon university land during the term of any lease of university land shall revert to and become the property of the university on termination of the lease or any renewal or extension;

(7) to construct buildings, facilities and improvements and to acquire, purchase, construct, improve, remodel, add to, extend, maintain, equip and furnish research parks or any building or facility, including research and service facilities and areas intended for common use of research park occupants;

(8) to finance all or part of the costs of the research park, including the purchase, construction, reconstruction, improvement, remodeling, addition to, extension, maintenance, equipment and furnishing;

(9) to conduct, sponsor, finance and contract in connection with technological innovations of all kinds; and

(10) to do anything else that the regents deem appropriate to further the purposes of the University Research Park and Economic Development Act either directly or indirectly.

B. The specification of powers in this section is not exclusive and shall not be construed to impair or negate any other power or authority enjoyed by the regents under the constitution or laws of this state.

History: Laws 1989, ch. 264, 5; 2007, ch. 247, 5.



Section 21-28-6 - Powers of research park corporation.

21-28-6. Powers of research park corporation.

A research park corporation shall have all the powers necessary and convenient to carry out and effectuate the provisions of the University Research Park and Economic Development Act, including the power to:

A. approve or disapprove proposals;

B. sue and be sued in its corporate name;

C. purchase, take, receive or otherwise acquire; own, hold, manage, develop, dispose of or use; and otherwise deal in and with property, including an interest in or ownership of intangible personal property, intellectual property or technological innovations;

D. sell, convey, pledge, exchange, transfer, lease or otherwise dispose of its assets and properties for consideration upon terms and conditions that the corporation shall determine; provided that any sale, conveyance, pledge, exchange, transfer, lease or disposal of a real property interest by a research park corporation shall be made in accordance with the provisions of Section 13-6-2 NMSA 1978;

E. make contracts, incur liabilities or borrow money at rates of interest that the research park corporation may determine;

F. make and execute all contracts, agreements or instruments necessary or convenient in the exercise of the powers and functions of the corporation granted by the University Research Park and Economic Development Act;

G. receive and administer grants, contracts and private gifts;

H. invest and reinvest its funds;

I. conduct its activities, carry on its operations, have offices and exercise the powers granted by the University Research Park and Economic Development Act;

J. make and alter bylaws that may contain provisions indemnifying any person who is or was a director, officer, employee or agent of the corporation and that are consistent with the University Research Park and Economic Development Act, for the administration and regulation of the affairs of research park corporations;

K. employ officers and employees that it deems necessary, set their compensation and prescribe their duties;

L. enter into agreements with insurance carriers to insure against any loss in connection with its operations;

M. authorize retirement programs and other benefits for salaried officers and employees of the research park corporation;

N. employ fiscal consultants, attorneys and other consultants that may be required and to fix and pay their compensation; and

O. enter into license agreements and contracts, including those involving intellectual property and technological innovations such as patents, copyrights, franchises and trademarks.

History: Laws 1989, ch. 264, 6; 1998, ch. 54, 3; 2007, ch. 247, 6.



Section 21-28-7 - Limitations on application of laws.

21-28-7. Limitations on application of laws.

A. A research park corporation shall not be deemed an agency, public body or other political subdivision of New Mexico, including for purposes of applying statutes and laws relating to personnel, procurement of goods and services, meetings of the board of directors, gross receipts tax, disposition or acquisition of property, capital outlays, per diem and mileage and inspection of records.

B. A research park corporation shall be deemed an agency or other political subdivision of the state for purposes of applying statutes and laws relating to the furnishing of goods and services to the university that operates it and the risk management fund.

C. A research park corporation, its officers, directors and employees shall be granted immunity from liability for any tort as provided in the Tort Claims Act [41-4-1 through 41-4-27 NMSA 1978]. A research park corporation may enter into agreements with insurance carriers to insure against a loss in connection with its operations even though the loss may be included among losses covered by the risk management fund of New Mexico.

History: Laws 1989, ch. 264, 7; 1991, ch. 220, 1; 1998, ch. 54, 4.



Section 21-28-8 - Issuance of revenue bonds.

21-28-8. Issuance of revenue bonds.

A research park corporation may issue negotiable revenue bonds or notes or both. The proceeds of the sale of bonds issued pursuant to the University Research Park and Economic Development Act shall be used to carry out the provisions of that act and to fund reserves for the research park corporation to pay interest on the bonds and to pay the necessary expenses of issuing the bonds, including bond counsel and fiscal adviser fees and other legal, consulting and printing fees and costs. All bonds may be issued in one or more series. The bonds of each issue shall be dated and bear interest as prescribed by the research park corporation. The bonds shall mature serially or otherwise not later than forty years from their date and may be redeemable before maturity at the option of the research park corporation at prices and under terms and conditions fixed by the research park corporation in its resolution or trust agreement providing for issuance of the bonds. The resolution or trust agreement shall also determine the form of the bonds, including the form of any interest coupons to be attached thereto, and shall fix the denominations of the bonds and the place of the payment of the principal and interest thereon. The bonds shall be executed on behalf of the research park corporation as special obligations of the research park corporation payable only from the funds specified in the University Research Park and Economic Development Act and shall not be a debt of this state, any political subdivision of this state or any university, and neither this state nor any political subdivision nor university shall be liable for the debts of the research park corporation. The resolution or trust agreement may provide for registration of the bonds as to ownership and for successive conversion and reconversion from registered to bearer bonds and vice versa. The bonds may be registered in the principal office of the research park corporation. After the registration and delivery to the purchasers, the bonds are incontestable and constitute special obligations of the research park corporation, and the bonds and coupons are negotiable instruments under the laws of this state. The bonds may be sold at public or private sale by the research park corporation at prices and in accordance with procedures and terms the research park corporation determines to be advantageous and reasonably obtainable. The research park corporation may provide for replacement of any bond that may be mutilated or destroyed.

History: Laws 1989, ch. 264, 8; 2007, ch. 247, 7.



Section 21-28-9 - Status of bonds.

21-28-9. Status of bonds.

Bonds and other obligations issued under the provisions of the University Research Park and Economic Development Act shall be deemed issued on behalf of the university, but shall not be deemed to constitute a debt, liability, obligation of or a pledge of the faith and credit of this state or any political subdivision thereof or any university, but shall be payable solely from the revenue or assets of the research park corporation pledged for that payment. Each obligation issued on behalf of the research park corporation under the University Research Park and Economic Development Act shall contain on its face a statement to the effect that neither this state nor any political subdivision, university or research park corporation shall be obligated to pay the same or the interest thereon except from the revenues or assets pledged therefor and that neither the faith and credit nor the taxing power of this state, any political subdivision thereof or any university is pledged to the payment of the principal of or the interest on such obligation.

History: Laws 1989, ch. 264, 9; 2007, ch. 247, 8.



Section 21-28-10 - Refunding bonds.

21-28-10. Refunding bonds.

The board of directors of a research park corporation may by resolution provide for the issuance of refunding bonds to refund any outstanding bonds issued under the University Research Park and Economic Development Act, together with redemption premiums, if any, and interest accrued or to accrue thereon. Provisions governing the issuance and sale of bonds under the University Research Park and Economic Development Act govern the issuance and sale of refunding bonds insofar as applicable. Refunding bonds may be exchanged for the outstanding bonds or may be sold and the proceeds used to retire the outstanding bonds. Pending the application of the proceeds of any refunding bonds, with any other available funds, to the payment of the principal, interest and any redemption premiums on the bonds being refunded, and if so provided or permitted in the resolution of the research park corporation authorizing the issuance of such refunding bonds, to the payment of any interest on refunding bonds and any expenses incurred in connection with refunding, the proceeds may be placed in escrow and invested in securities that are unconditionally guaranteed by the United States and that shall mature or be subject to redemption by the holders thereof, at the option of the holders, not later than the respective dates when the proceeds, together with the interest accruing thereon, will be required for the purposes intended.

History: Laws 1989, ch. 264, 10; 2007, ch. 247, 9.



Section 21-28-11 - Trust agreements authorized.

21-28-11. Trust agreements authorized.

In the discretion of the research park corporation, any bonds issued under the provisions of the University Research Park and Economic Development Act may be secured by a trust agreement by and between the research park corporation and a corporate trustee, which may be a bank or trust company having trust powers within or without the state. The trust agreement or the resolution providing for the issuance of bonds may pledge or assign all or any part of the revenues or assets of the research park corporation. The trust agreement or resolution may contain provisions for protecting and enforcing the rights and remedies of the holders of any bonds as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the research park corporation in relation to the purposes to which bond proceeds may be applied, the disposition or pledging of the revenues or assets of the research park corporation and the custody, safeguarding and application of all money. It is lawful for any bank or trust company incorporated under the laws of the state that may act as depository of the proceeds of bond revenues or other money hereunder to furnish indemnifying bonds or to pledge securities that may be required by the research park corporation. Any trust agreement or resolution may set forth the rights and remedies of the holders of any bonds and of the trustee and may restrict the individual right of action by any holders. In addition, any trust agreement or resolution may contain other provisions as the research park corporation may deem reasonable and proper for the security of the holders of any bonds. All expenses incurred in carrying out the provisions of a trust agreement or resolution may be paid from the revenues or assets pledged or assigned to the payment of the principal of and the interest on bonds or from any other funds available to the research park corporation.

History: Laws 1989, ch. 264, 11; 2007, ch. 247, 10.



Section 21-28-12 - Pledge of assets or revenues of research park corporation.

21-28-12. Pledge of assets or revenues of research park corporation.

The pledge of any assets or revenues of the research park corporation to the payment of the principal of or the interest on any bonds shall be valid and binding from the time when the pledge is made, and any such assets or revenues shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the research park corporation, irrespective of whether such parties have notice thereof. Nothing in this section shall be construed to prohibit the research park corporation from selling any assets subject to any such pledge except to the extent that any such sale may be restricted by the trust agreement or resolution providing for the issuance of such bonds.

History: Laws 1989, ch. 264, 12.



Section 21-28-13 - All money received from sale of bonds deemed trust funds.

21-28-13. All money received from sale of bonds deemed trust funds.

All money received by a research park corporation from bonds issued under the provisions of the University Research Park and Economic Development Act shall be deemed funds to be held in trust, applied as provided in that act or transferred to other research park corporations, nonprofit corporations or the university as the research park corporation deems appropriate. The resolution authorizing any obligations or the trust agreement securing the obligations may provide that any of the money covered by this section may be temporarily invested pending its disbursement. The resolution shall provide that any officer with whom, or any bank or trust company with which, the money is deposited shall act as trustee of the money and shall hold and apply the money for the purposes of the University Research Park and Economic Development Act, subject to provisions that rules under that act and the resolution or trust agreement may specify. Any such money described in this section received by a research park corporation may be invested as provided in the University Research Park and Economic Development Act.

History: Laws 1989, ch. 264, 13; 1991, ch. 220, 2; 2007, ch. 247, 11.



Section 21-28-14 - Limitation of liability.

21-28-14. Limitation of liability.

The members of the board of directors of a research park corporation, while acting within the scope of their authority, and any person acting in their behalf, while acting within the scope of the person's authority, shall not be personally liable for the corporation's obligations.

History: Laws 1989, ch. 264, 14; 1991, ch. 220, 3.



Section 21-28-15 - Rights of holders of bonds.

21-28-15. Rights of holders of bonds.

Any holder of bonds issued under the provisions of the University Research Park and Economic Development Act or any coupons appertaining thereto, and the trustee under any trust agreement or resolution authorizing the issuance of those bonds, except as the rights given pursuant to that act may be restricted by a trust agreement or resolution, may, either at law or in equity, by suit, mandamus or other proceeding, protect and enforce any and all rights under the laws of this state or granted by that act or under the trust agreement or resolution or under any other contract executed by the research park corporation pursuant to that act, and may enforce and compel the performance of all duties required by that act or by the trust agreement or resolution to be performed by the research park corporation or by any officer thereof.

History: Laws 1989, ch. 264, 15; 2007, ch. 247, 12.



Section 21-28-16 - Legal investments; tax exemption.

21-28-16. Legal investments; tax exemption.

All bonds issued by a research park corporation under the University Research Park and Economic Development Act are legal and authorized investments for banks, savings banks, trust companies, savings and loan associations, insurance companies, fiduciaries, trustees and guardians and for the sinking funds of political subdivisions, departments, institutions and agencies of this state. When accompanied by all unmatured coupons appurtenant to them, the bonds are sufficient security for all deposits of state funds and of all funds of any board in control of public money at the par value of the bonds. The bonds and the income from the bonds are free from taxation within this state, except estate taxes. The research park corporation in its discretion and by those means as it deems appropriate may waive the exemption from federal income taxation of interest on the bonds. The bonds subject to federal income taxation issued by the research park corporation shall be payable as to principal and interest with such frequency as may be required by the research park corporation.

History: Laws 1989, ch. 264, 16; 1991, ch. 220, 4; 2007, ch. 247, 13.



Section 21-28-17 - Annual report and audit.

21-28-17. Annual report and audit.

A. A research park corporation shall, within ninety days following the close of each fiscal year, submit an annual report of its activities for the preceding year as required by the Nonprofit Corporation Act [Chapter 53, Article 8 NMSA 1978] or the Business Corporation Act [Chapter 53, Articles 11 through 18 NMSA 1978] under which the research park is incorporated. The board of directors of the research park corporation shall annually contract with an independent certified public accountant, licensed by the state, to perform an examination and audit of the accounts and books of the research park corporation, including its receipts, disbursements, contracts, leases, sinking funds, investments and any other records and papers relating to its financial standing, and the certified public accountant shall make a determination as to whether the research park corporation has complied with the provisions of the University Research Park and Economic Development Act. The person performing the audit shall furnish copies of the audit report to the regents of the university and the secretary of state, where they shall be placed on file and made available for inspection by the general public.

B. Subject to the provisions of any contract with bondholders or noteholders, a research park corporation shall prescribe a system of accounts.

C. The costs of audits and examinations performed pursuant to this section shall be paid by the research park corporation.

History: Laws 1989, ch. 264, 17; 2007, ch. 247, 14; 2013, ch. 75, 13.



Section 21-28-19 - Gifts by persons, corporations, institutions and associations.

21-28-19. Gifts by persons, corporations, institutions and associations.

A. Any person or domestic corporation or association may make contributions or gifts, grants, bequests, devises or loans to a research park corporation.

B. Any university or nonprofit corporation having funds available for research and development, regardless of the provisions of its charter, certificate of incorporation or other articles of organization including bylaws, may loan the funds to a research park corporation under such terms and conditions as may be mutually agreed upon for the purposes of a research park.

History: Laws 1989, ch. 264, 19.



Section 21-28-20 - Conflicts of interest.

21-28-20. Conflicts of interest.

A. If any director, officer or employee of a research park corporation is interested either directly or indirectly or is an officer or employee of or has any ownership interest in any firm or legal entity interested directly or indirectly in any contract with the research park corporation, except for any agency, instrumentality, department or political subdivision of the state, such interest shall be disclosed to and shall be set forth in the minutes of the research park corporation that is a party to the contract. The director, officer or employee having that interest shall not participate on behalf of the research park corporation in the authorization of the contract.

B. No director, officer or employee of a research park corporation or state officer shall accept any gratuities in connection with the issuance of bonds under the University Research Park and Economic Development Act, nor shall that individual be reimbursed for expenses incident to the issuing of bonds except such expenses as are reimbursed as provided under the provisions of rules of the regents.

C. Nothing in this section shall prohibit an officer, director or employee of a financial institution from participating as a member of the board of directors of a research park corporation in setting general policies of the research park corporation, nor shall any provision of this section be construed as prohibiting a financial institution of New Mexico from making loans guaranteed pursuant to the provisions of the University Research Park and Economic Development Act because an officer, director or employee of the financial institution serves as a member of the board of directors of the research park corporation.

D. Any person who violates the provisions of this section is guilty of a misdemeanor and shall be sentenced for a definite term of less than one year, a fine of one thousand dollars ($1,000), or both.

History: Laws 1989, ch. 264, 20; 2007, ch. 247, 15.



Section 21-28-21 - Dissolution of research park corporation.

21-28-21. Dissolution of research park corporation.

On termination or dissolution of a research park corporation, all rights and properties of the research park corporation shall pass to and be vested in the university which formed the research park corporation, subject to the rights of any bondholders, lienholders, creditors or ownership interests in the research park corporation.

History: Laws 1989, ch. 264, 21; 1991, ch. 220, 5.



Section 21-28-22 - Agreement with the state.

21-28-22. Agreement with the state.

The state does hereby pledge to and agree with the holders of any bonds or notes issued under the University Research Park and Economic Development Act that the state will not limit or alter the rights hereby vested in the research park corporation by that act to fulfill the terms of any agreement made with the holders thereof or in any way impair the rights and remedies of those holders until the bonds or notes, together with the interest thereon, with interest on any unpaid installments of interest and all costs and expenses in connection with any action or proceedings by or on behalf of those holders, are fully met and discharged. A research park corporation is authorized to include this pledge and agreement of the state in any agreement with the holders of the bonds or notes.

History: Laws 1989, ch. 264, 22; 2007, ch. 247, 16.



Section 21-28-23 - Work to conform to federal law when aided by federal appropriations.

21-28-23. Work to conform to federal law when aided by federal appropriations.

In the event of congress making appropriations for the conduct of work similar to that specified in the University Research Park and Economic Development Act, the work of the research park shall conform to the requirements imposed as the conditions for those federal appropriations in order that the work of the research park may be aided and extended by means of those federal appropriations for scientific, engineering and industrial research.

History: Laws 1989, ch. 264, 23; 2007, ch. 247, 17.



Section 21-28-24 - Contracts involving officers or employees of educational institutions and state agencies or political subdivisions.

21-28-24. Contracts involving officers or employees of educational institutions and state agencies or political subdivisions.

A research park corporation shall not enter into any contract involving services or property of a value in excess of twenty thousand dollars ($20,000) with an employee of the university or with a business in which the employee has a controlling interest, except as provided in Section 21-28-25 NMSA 1978 if the employee has a controlling interest, unless the president of the university or the president's designee makes a determination, in writing, that the employee is able to provide services that are not readily available from another person or is able to provide services that are less expensive or of higher quality than is otherwise available.

History: Laws 1989, ch. 264, 24; 2007, ch. 247, 18.



Section 21-28-25 - Transfer of technology developed by universities; officer or employee interest in private entity.

21-28-25. Transfer of technology developed by universities; officer or employee interest in private entity.

A. Notwithstanding any other provision of state law, an officer or employee of a university may, subject to Subsection B of this section, apply to the university which, under policies established by the regents as provided in Subsection E of this section, may grant permission to establish and maintain a substantial interest in a research park corporation or private entity which provides or receives equipment, material, supplies or services in connection with the university or a research park corporation in order to facilitate the transfer of technology developed by the officer or employee of the university from the university to commercial and industrial enterprises for economic development.

B. To receive the permission pursuant to Subsection A of this section, the officer or employee must receive the approval of the president or his designee of the university at which he is employed. The president of the university may grant approval to the officer or employee only if all of the following conditions are met:

(1) the officer or employee provides a detailed description of his interest in the research park corporation or private entity to the president;

(2) the nature of the proposed undertaking is fully described to the president;

(3) the officer or employee demonstrates to the satisfaction of the president that the proposed undertaking may benefit the economy of this state;

(4) the officer or employee demonstrates to the satisfaction of the president that the proposed undertaking will not adversely affect research, public service or instructional activities at the university; and

(5) the officer's or employee's interest in the research park corporation or private entity or benefit from the interest will not adversely affect any substantial state interest.

C. The president of a university may authorize an officer or employee of the university to establish and maintain a substantial interest in a research park corporation or private entity if all of the following conditions are met:

(1) the application to maintain the substantial interest is approved by the president of the university at which the officer or employee is employed;

(2) the application contains a detailed description of the officer's or employee's interest in the research park corporation or private entity;

(3) the application contains a detailed description of the proposed undertaking;

(4) the application demonstrates to the satisfaction of the president of the university that the proposed undertaking will benefit the economy of this state;

(5) the application demonstrates to the satisfaction of the president of the university that the proposed undertaking will not adversely affect research, public service or instructional activities at the university; and

(6) the officer's or employee's interests in the research park corporation or private entity or benefit from the interest will not adversely affect any substantial state interest.

D. On recommendation of the regents, the president of the university at which the officer or employee is employed may require that the university or a research park corporation have a share in any royalties or shares of the research park corporation or other proceeds or equity positions from the proposed undertaking of the private entity.

E. The regents may establish policies for the implementation of this section.

History: Laws 1989, ch. 264, 25.






Article 29 - Western Interstate Commission on Higher Education Loans for Service

Section 21-29-1 - Short title.

21-29-1. Short title.

This act [21-29-1 through 21-29-6 NMSA 1978] may be cited as the "WICHE Loan for Service Act".

History: Laws 1997, ch. 126, 1.



Section 21-29-2 - Definitions.

21-29-2. Definitions.

As used in the WICHE Loan for Service Act:

A. "commission" [department] means the commission on higher education [higher education department]; and

B. "student" means a New Mexico resident who is a graduate of a New Mexico high school or has resided in New Mexico for three consecutive years immediately preceding application to the program and who attends or is about to attend a graduate or professional program of education through the auspices of the Compact for Western Regional Cooperation in Higher Education [11-10-1 NMSA 1978].

History: Laws 1997, ch. 126, 2; 1998, ch. 110, 1.



Section 21-29-3 - Student exchange program; terms of student loans; payback requirements.

21-29-3. Student exchange program; terms of student loans; payback requirements.

A. Financial assistance by the state for the student exchange program of the western interstate commission for higher education shall be through a loan program established pursuant to this section.

B. A student may receive a loan of tuition assistance on the following terms:

(1) the loan shall not exceed an amount equivalent to the negotiated support fee for the graduate or professional program; and

(2) the loan shall bear interest at the rate of:

(a) eighteen percent per year if the student completes his education and no portion of the principal and interest is forgiven pursuant to Subsection F of this section; and

(b) seven percent per year in all other cases.

C. Loans made pursuant to the WICHE Loan for Service Act shall not accrue interest until:

(1) the commission [department] determines the loan recipient has terminated the recipient's professional education program prior to completion;

(2) the commission [department] determines the loan recipient has failed to fulfill the recipient's obligation to practice the recipient's profession in New Mexico; or

(3) the commission [department] cancels a contract between a student and the commission [department] pursuant to Section 21-29-6 NMSA 1978.

D. The loan shall be evidenced by a contract between the student and the commission [department] acting on behalf of the state. The contract shall provide for the payment by the state of a stated sum covering the cost of tuition assistance and shall be conditioned on the repayment of the loan to the state over a period established by the commission [department].

E. Loans made to a student who fails to complete his education shall become due immediately upon termination of his education. The commission [department] shall establish terms of repayment, alternate service or cancellation terms.

F. The contract shall provide that the commission [department] shall forgive a portion of the loan for each year that a loan recipient practices his profession in New Mexico. The loan shall be forgiven as follows:

(1) loan terms of one year shall require one year of practice for each year of the loan. Upon completion of service, one hundred percent of the loan shall be forgiven;

(2) loan terms of two years shall require one year of practice for each year of the loan. Upon completion of the first year of service, fifty percent of the loan shall be forgiven; upon completion of the second year of service, the remainder of the loan shall be forgiven;

(3) for loan terms of three years or more, forty percent of the loan shall be forgiven upon completion of the first year of service, thirty percent of the loan shall be forgiven upon completion of the second year of service and the remainder of the loan shall be forgiven upon completion of the third year of service; and

(4) the commission [department] may establish other forgiveness terms for professionals providing service in serious shortage areas.

G. Loan recipients shall serve a complete year in order to receive credit for that year. The minimum credit for a year shall be established by the commission [department].

H. If a student completes his professional education and does not return to New Mexico to practice his profession, the commission [department] shall assess a penalty of up to three times the principal due, plus eighteen percent interest, unless the commission [department] finds acceptable extenuating circumstances for why the student cannot serve. If the commission [department] does not find acceptable extenuating circumstances for the student's failure to carry out his declared intent to practice his profession in New Mexico, the commission [department] shall require immediate repayment of the loan plus the amount of any interest and penalty assessed pursuant to this subsection.

I. The commission [department] may provide by regulation for the repayment of student exchange program loans in annual or other periodic installments.

History: Laws 1997, ch. 126, 3; 2005, ch. 323, 6.



Section 21-29-4 - Commission department powers and duties; contracts.

21-29-4. Commission [department] powers and duties; contracts.

A. The commission [department] may:

(1) arrange with other agencies for the performance of services required by the provisions of Section 3 [21-29-3 NMSA 1978] of the WICHE Loan for Service Act;

(2) sue in its own name for any balance due the state from a student on a contract;

(3) cancel a contract made between it and a student for a reasonable cause deemed sufficient by the commission [department]; and

(4) adopt regulations to implement the provisions of the WICHE Loan for Service Act.

B. The commission [department] shall make an annual report to the governor and the legislature prior to the regular session of its activities pursuant to the WICHE Loan for Service Act, including loans granted and paid back or fulfilled through the practice of a profession in New Mexico; a list of the schools or colleges attended by those receiving loans; and any other information the commission [department] deems pertinent.

C. The general form of the contract provided for in Section 3 of the WICHE Loan for Service Act shall be prepared and approved by the attorney general and signed by the student and a designee of the commission [department] on behalf of the state.

History: Laws 1997, ch. 126, 4.



Section 21-29-5 - Fund created; method of payment.

21-29-5. Fund created; method of payment.

The "WICHE loan for service fund" is created in the state treasury. All money appropriated for loans to students participating in the student exchange program of the western interstate commission on higher education [higher education department] shall be credited to the fund. All payments of principal and interest on loans made pursuant to the WICHE Loan for Service Act shall be credited to the fund. All payments of money for loans shall be made upon vouchers signed by the designated representative of the commission [department] and warrants drawn by the secretary of finance and administration.

For the 1997-98 fiscal year, seventy thousand dollars ($70,000) is appropriated from the nursing-loan-for-service fund to the commission on higher education [higher education department] from collections generated in excess of the amount received and budgeted for the 1997-98 fiscal year. This appropriation shall be used to support the operation and administration of the program, including paying support fees for students currently enrolled in the WICHE program.

History: Laws 1997, ch. 126, 5.



Section 21-29-6 - Cancellation.

21-29-6. Cancellation.

The commission [department] may cancel a contract with a student for reasonable cause deemed sufficient by the commission [department].

History: Laws 1997, ch. 126, 6.






Article 30 - University Athletic Facility Funding Act

Section 21-30-1 - Short title.

21-30-1. Short title.

Sections 2 through 11 [21-30-1 to 21-30-10 NMSA 1978] of this act may be cited as the "University Athletic Facility Funding Act".

History: Laws 2007, ch. 117, 2.



Section 21-30-2 - Definitions.

21-30-2. Definitions.

As used in the University Athletic Facility Funding Act:

A. "athletic facility revenues" means rentals, receipts, fees or other charges imposed by and paid to a university for the rights to use, operate or manage a university athletic facility by any person;

B. "athletic facility surcharge" means a surcharge to be included in each vendor contract on tickets, parking, souvenirs, concessions, programs, advertising, merchandise, corporate suites or boxes, broadcast revenues and all other products or services sold at or related to a university athletic facility or related to activities occurring at a university athletic facility;

C. "board" means the board of regents of a university;

D. "bonds" means athletic facility revenue bonds issued by a university to pay for some or all of the costs of designing, purchasing, constructing, remodeling, rehabilitating, renovating, improving, equipping and furnishing a university athletic facility;

E. "president" means the president of a university or a person designated by the president of a university;

F. "university" means a four-year post-secondary educational institution confirmed by Article 12, Section 11 of the constitution of New Mexico and the main campus of which is located in a class A county;

G. "university athletic facility" means an indoor or outdoor athletic facility, including buildings and related improvements, primarily designed and intended for university sporting events, but also available for non-university sporting events and university and community cultural, educational and entertainment events;

H. "vendor" means every person, corporation, partnership or other entity, including a division or department of a university, providing products or services sold at or related to a university athletic facility; and

I. "vendor contract" means a written arrangement between a university and a vendor pursuant to which the vendor provides products or services sold at or related to the university athletic facility.

History: Laws 2007, ch. 117, 3.



Section 21-30-3 - Issuance of bonds.

21-30-3. Issuance of bonds.

A. With the approval of the higher education department and the state board of finance, pursuant to a resolution of the board of regents, a university that has imposed an athletic facility surcharge may issue athletic facility revenue bonds to pay for some or all of the costs of designing, purchasing, constructing, remodeling, renovating, rehabilitating, improving, equipping or furnishing a university athletic facility that has a seating capacity of twelve thousand or more.

B. The bonds shall bear interest at a rate or rates as authorized in the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978], and the first interest payment may be for any period authorized in the Public Securities Act.

C. The bonds shall be secured by athletic facility revenues and athletic facility surcharge receipts.

D. The university shall establish an "athletic facility bonding fund" for deposit of all athletic facility revenues and athletic facility surcharge proceeds. Money in the fund may be used to pay:

(1) payments of principal, interest or prior redemption premiums due in connection with, and any other charges pertaining to, the bonds, including payments into any sinking fund or reserve fund required by the bond resolution;

(2) costs of operating a university athletic facility during the life of the bonds, provided that no such costs shall be paid if there are current payments due pursuant to Paragraph (1) of this subsection;

(3) costs of constructing, renovating, equipping, maintaining or improving a university athletic facility, provided that no such costs shall be paid if there are current payments due pursuant to Paragraph (1) of this subsection; or

(4) costs of collecting or administering the athletic facility surcharge, provided that no such costs shall be paid if there are current payments due pursuant to Paragraph (1) of this subsection.

E. Bonds issued pursuant to the University Athletic Facility Funding Act shall be payable solely from the athletic facility bonding fund and do not create an obligation or indebtedness of the state within the meaning of any constitutional provision. A breach of any contractual obligation incurred pursuant to that act shall not impose a pecuniary liability or a charge upon the general credit or taxing power of the state, and the bonds are not general obligations for which the state's full faith and credit is pledged.

F. The state does hereby pledge that the athletic facility bonding fund shall be used only for the purposes specified in this section and pledged first to pay the debt service on the bonds. The state further pledges that any law authorizing the imposition of the athletic facility surcharge and the dedication of revenues to the fund shall not be amended or repealed or otherwise modified so as to impair the bonds to which the fund is dedicated as provided in this section. The university shall not repeal, amend or otherwise modify the bond resolution or the resolution imposing the athletic facility surcharge in such a manner that adversely affects or impairs the athletic facility surcharge or any bonds secured by a pledge of the athletic facility revenues and athletic facility surcharge receipts unless the bonds have been paid in full or provisions have been made for full payment.

History: Laws 2007, ch. 117, 4.



Section 21-30-4 - Athletic facility revenue bonds; full authority to issue; bonds are legal investments.

21-30-4. Athletic facility revenue bonds; full authority to issue; bonds are legal investments.

A. The University Athletic Facility Bonding Act shall, without reference to any other act of the legislature, be full authority for the issuance and sale of athletic facility revenue bonds, which bonds shall have all the qualities of investment securities under the Uniform Commercial Code [Chapter 55 NMSA 1978] and shall not be invalid for any irregularity or defect or be contestable in the hands of bona fide purchasers or holders of the bonds for value.

B. Athletic facility revenue bonds are legal investments for any person or board charged with the investment of any public funds and are acceptable as security for any deposit of public money.

History: Laws 2007, ch. 117, 5.



Section 21-30-5 - Bonds tax exempt.

21-30-5. Bonds tax exempt.

All athletic facility revenue bonds shall be exempt from taxation by the state or any of its political subdivisions.

History: Laws 2007, ch. 117, 6.



Section 21-30-6 - Authorization of surcharge and other fees; use of proceeds; transfer.

21-30-6. Authorization of surcharge and other fees; use of proceeds; transfer.

A. The board may establish by resolution an athletic facility surcharge of not less than five percent but not to exceed twenty-five percent of the revenues received by a vendor pursuant to each vendor contract entered into by the university.

B. The athletic facility surcharge shall be imposed only for the period necessary for payment of principal and interest on the bonds issued to accomplish the purpose for which the revenue is dedicated, but the period shall not exceed thirty years from the date of the resolution imposing the surcharge.

C. A university that has established an athletic facility surcharge shall include the surcharge in the terms of each vendor contract into which it enters.

D. A university may establish charges and fees deemed necessary by the board or the president for the use, operation or management of a university athletic facility by a person other than the university.

History: Laws 2007, ch. 117, 7.



Section 21-30-7 - Collection of athletic facility surcharge; remittance to university.

21-30-7. Collection of athletic facility surcharge; remittance to university.

A. Upon the sale of a product or service subject to the athletic facility surcharge, a vendor shall collect the athletic facility surcharge from the purchaser of that product or service on behalf of the university and shall act as a trustee for the surcharge receipts. A purchaser of a product or service subject to the athletic facility surcharge shall be charged separately for the athletic facility surcharge from the cost of the product or service, or the vendor shall institute accounting controls or procedures sufficient to identify the amount of the surcharge owed to a university for each sale, transaction or exchange subject to the surcharge. Receipts from the athletic facility surcharge shall be remitted by a vendor to the president no later than the tenth day of the month following the collection of the surcharge.

B. The president shall deposit university athletic facility revenues and athletic facility surcharge receipts into the athletic facility bonding fund and act as trustee of the revenue on behalf of bondholders pursuant to the University Athletic Facility Funding Act so long as any bonds remain outstanding.

History: Laws 2007, ch. 117, 8.



Section 21-30-8 - Audits.

21-30-8. Audits.

The board shall provide by resolution a method to audit or otherwise ensure that vendors subject to the athletic facility surcharge collect and remit to the president the full amount of the surcharge receipts due to the university.

History: Laws 2007, ch. 117, 9.



Section 21-30-9 - Enforcement; penalties.

21-30-9. Enforcement; penalties.

A. An action to enforce the imposition and collection of an athletic facility surcharge by a vendor may be brought by a university.

B. A district court may issue an appropriate judgment, order or remedy to enforce the provisions of a vendor contract.

C. A judgment issued by a district court requiring athletic facility surcharge receipts to be paid to a university by a vendor shall also award interest at an annual rate of twelve percent on past due amounts, attorney fees and costs to a university.

History: Laws 2007, ch. 117, 10.



Section 21-30-10 - Liberal interpretation.

21-30-10. Liberal interpretation.

The University Athletic Facility Funding Act shall be liberally construed to carry out its purpose.

History: Laws 2007, ch. 117, 11.









Chapter 22 - Public Schools

Article 1 - General Provisions

Section 22-1-1 - Public School Code.

22-1-1. Public School Code.

Chapter 22 NMSA 1978 [except Article 5A] may be cited as the "Public School Code".

History: 1953 Comp., 77-1-1, enacted by Laws 1967, ch. 16, 1; 1977, ch. 246, 59; 2003, ch. 153, 1.



Section 22-1-1.1 - Legislative findings and purpose.

22-1-1.1. Legislative findings and purpose.

A. The legislature finds that, although New Mexico has been in the forefront of educational reforms in many areas, additional improvements are necessary to enhance and upgrade the delivery of quality education in New Mexico.

B. The legislature further finds that enhancement of the educational system in New Mexico requires a renewed emphasis on the primary grades, recognizing especially the importance of the first grade to a child's future educational career.

C. The legislature further finds that teachers and administrators play a key role in any reform efforts and acknowledges their importance in the educational process.

D. The legislature further finds that the smorgasbord curriculum offered in many schools fails to provide students with the basic educational background necessary to provide them with indispensable life skills.

E. The legislature further finds that discipline in the schools is essential to provide an atmosphere conducive to effective learning.

F. It is the purpose of this reform legislation, among other things, to stress the importance of substantive academic subjects, provide for a greater emphasis on the primary grades, upgrade curriculum and graduation requirements, systematically evaluate instructional improvement and student progress, increase parental involvement in the public schools and recognize that teachers should be treated like other professionals.

History: Laws 1986, ch. 33, 1.



Section 22-1-1.2 - Legislative findings and purpose.

22-1-1.2. Legislative findings and purpose.

A. The legislature finds that no education system can be sufficient for the education of all children unless it is founded on the sound principle that every child can learn and succeed and that the system must meet the needs of all children by recognizing that student success for every child is the fundamental goal.

B. The legislature finds further that the key to student success in New Mexico is to have a multicultural education system that:

(1) attracts and retains quality and diverse teachers to teach New Mexico's multicultural student population;

(2) holds teachers, students, schools, school districts and the state accountable;

(3) integrates the cultural strengths of its diverse student population into the curriculum with high expectations for all students;

(4) recognizes that cultural diversity in the state presents special challenges for policymakers, administrators, teachers and students;

(5) provides students with a rigorous and relevant high school curriculum that prepares them to succeed in college and the workplace; and

(6) elevates the importance of public education in the state by clarifying the governance structure at different levels.

C. The legislature finds further that the teacher shortage in this country has affected the ability of New Mexico to compete for the best teachers and that, unless the state and school districts find ways to mentor beginning teachers, intervene with teachers while they still show promise, improve the job satisfaction of quality teachers and elevate the teaching profession by shifting to a professional educator licensing and salary system, public schools will be unable to recruit and retain the highest quality teachers in the teaching profession in New Mexico.

D. The legislature finds further that a well-designed, well-implemented and well-maintained assessment and accountability system is the linchpin of public school reform and must ensure that:

(1) students who do not meet or exceed expectations will be given individual attention and assistance through extended learning programs and individualized tutoring;

(2) students have accurate, useful information about their options and the adequacy of their preparation for post-secondary education, training or employment in order to set and achieve high goals;

(3) teachers who do not meet performance standards must improve their skills or they will not continue to be employed as teachers;

(4) public schools make progress toward educational excellence; and

(5) school districts and the state are prepared to actively intervene and improve failing public schools.

E. The legislature finds further that improving children's reading and writing abilities and literacy throughout their years in school must remain a priority of the state.

F. The legislature finds further that the public school governance structure needs to change to provide accountability from the bottom up instead of from the top down. Each school principal, with the help of school councils made up of parents and teachers, must be the instructional leader in the public school, motivating and holding accountable both teachers and students. Each local superintendent must function as the school district's chief executive officer and have responsibility for the day-to-day operations of the school district, including personnel and student disciplinary decisions.

G. It is the purpose of the 2003 public school reform legislation as augmented by this 2007 legislation to provide the framework to implement the legislative findings to ensure student success in New Mexico.

History: 1978 Comp., 22-1-1.2, enacted by Laws 2003, ch. 153, 2; 2007, ch. 307, 1; 2007, ch. 308, 1; 2015, ch. 58, 1.



Section 22-1-2 - Definitions.

22-1-2. Definitions.

As used in the Public School Code:

A. "academic proficiency" means mastery of the subject-matter knowledge and skills specified in state academic content and performance standards for a student's grade level;

B. "charter school" means a school authorized by a chartering authority to operate as a public school;

C. "commission" means the public education commission;

D. "department" means the public education department;

E. "home school" means the operation by the parent of a school-age person of a home study program of instruction that provides a basic academic educational program, including reading, language arts, mathematics, social studies and science;

F. "instructional support provider" means a person who is employed to support the instructional program of a school district, including educational assistant, school counselor, social worker, school nurse, speech-language pathologist, psychologist, physical therapist, occupational therapist, recreational therapist, marriage and family therapist, interpreter for the deaf and diagnostician;

G. "licensed school employee" means teachers, school administrators and instructional support providers;

H. "local school board" means the policy-setting body of a school district;

I. "local superintendent" means the chief executive officer of a school district;

J. "parent" includes a guardian or other person having custody and control of a school-age person;

K. "private school" means a school, other than a home school, that offers on-site programs of instruction and that is not under the control, supervision or management of a local school board;

L. "public school" means that part of a school district that is a single attendance center in which instruction is offered by one or more teachers and is discernible as a building or group of buildings generally recognized as either an elementary, middle, junior high or high school or any combination of those and includes a charter school;

M. "school" means a supervised program of instruction designed to educate a student in a particular place, manner and subject area;

N. "school administrator" means a person licensed to administer in a school district and includes school principals, central district administrators and charter school head administrators;

O. "school-age person" means a person who is at least five years of age prior to 12:01 a.m. on September 1 of the school year and who has not received a high school diploma or its equivalent. A maximum age of twenty-one shall be used for a person who is classified as special education membership as defined in Section 22-8-21 NMSA 1978 or as a resident of a state institution;

P. "school building" means a public school, an administration building and related school structures or facilities, including teacher housing, that is owned, acquired or constructed by the school district as necessary to carry out the functions of the school district;

Q. "school bus private owner" means a person, other than a school district, the department, the state or any other political subdivision of the state, that owns a school bus;

R. "school district" means an area of land established as a political subdivision of the state for the administration of public schools and segregated geographically for taxation and bonding purposes;

S. "school employee" includes licensed and nonlicensed employees of a school district;

T. "school principal" means the chief instructional leader and administrative head of a public school;

U. "school year" means the total number of contract days offered by public schools in a school district during a period of twelve consecutive months;

V. "secretary" means the secretary of public education;

W. "state agency" or "state institution" means the New Mexico military institute, New Mexico school for the blind and visually impaired, New Mexico school for the deaf, New Mexico boys' school, girls' welfare home, New Mexico youth diagnostic and development center, Sequoyah adolescent treatment center, Carrie Tingley crippled children's hospital, New Mexico behavioral health institute at Las Vegas and any other state agency responsible for educating resident children;

X. "state educational institution" means an institution enumerated in Article 12, Section 11 of the constitution of New Mexico;

Y. "substitute teacher" means a person who holds a certificate to substitute for a teacher in the classroom;

Z. "teacher" means a person who holds a level one, two or three-A license and whose primary duty is classroom instruction or the supervision, below the school principal level, of an instructional program or whose duties include curriculum development, peer intervention, peer coaching or mentoring or serving as a resource teacher for other teachers;

AA. "certified school instructor" means a teacher or instructional support provider; and

BB. "certified school employee" or "certified school personnel" means a licensed school employee.

History: 1978 Comp., 22-1-2, enacted by Laws 2003, ch. 153, 3; 2004, ch. 27, 13; 2005, ch. 313, 3; 2005, ch. 315, 1; 2007, ch. 309, 1; 2009, ch. 217, 1; 2010, ch. 116, 1; 2015, ch. 58, 2; 2015, ch. 108, 1.



Section 22-1-2.1 - Home school; requirements.

22-1-2.1. Home school; requirements.

Any person operating or intending to operate a home school shall:

A. submit a home school registration form made available by the department and posted on the department's web site to notify the department within thirty days of the establishment of the home school and to notify the department on or before August 1 of each subsequent year of operation of the home school;

B. maintain records of student disease immunization or a waiver of that requirement; and

C. provide instruction by a person possessing at least a high school diploma or its equivalent.

History: 1978 Comp., 22-1-2.1, enacted by Laws 1985, ch. 21, 2; 1993, ch. 62, 2; 1993, ch. 226, 1; 2001, ch. 62, 1; 2014, ch. 12, 3.



Section 22-1-3 - Definitions; public schools; classifications.

22-1-3. Definitions; public schools; classifications.

As used in the Public School Code:

A. "elementary school" means a public school providing instruction for grades kindergarten through eight, unless there is a junior high school program approved by the state board [department], in which case it means a public school providing instruction for grades kindergarten through six;

B. "secondary school" means a public school providing instruction for grades nine through twelve, unless there is a junior high school program approved by the state board [department], in which case it means a public school providing instruction for grades seven through twelve;

C. "junior high school" means a public school providing a junior high school program approved by the state board [department] for grades seven through nine, or for grades seven and eight; and

D. "high school" means a public school providing instruction for any of the grades nine through twelve, unless there is a junior high school program approved by the state board [department] for grades seven through nine, in which case it means a public school providing instruction for any of the grades ten through twelve.

History: 1953 Comp., 77-1-3, enacted by Laws 1967, ch. 16, 3; 1977, ch. 2, 1.



Section 22-1-4 - Free public schools; exceptions; withdrawing and enrolling; open enrollment.

22-1-4. Free public schools; exceptions; withdrawing and enrolling; open enrollment.

A. Except as provided by Section 24-5-2 NMSA 1978, a free public school education shall be available to any school-age person who is a resident of this state and has not received a high school diploma or its equivalent.

B. A free public school education in those courses already offered to persons pursuant to the provisions of Subsection A of this section shall be available to any person who is a resident of this state and has received a high school diploma or its equivalent if there is available space in such courses.

C. Any person entitled to a free public school education pursuant to the provisions of this section may enroll or re-enroll in a public school at any time and, unless required to attend school pursuant to the Compulsory School Attendance Law [Chapter 22, Article 12 NMSA 1978], may withdraw from a public school at any time.

D. In adopting and promulgating rules concerning the enrollment of students transferring from a home school or private school to the public schools, the local school board shall provide that the grade level at which the transferring student is placed is appropriate to the age of the student or to the student's score on a student achievement test administered according to the statewide assessment and accountability system.

E. A local school board shall adopt and promulgate rules governing enrollment and re-enrollment at public schools other than charter schools within the school district. These rules shall include:

(1) definition of the school district boundary and the boundaries of attendance areas for each public school;

(2) for each public school, definition of the boundaries of areas outside the school district boundary or within the school district but outside the public school's attendance area and within a distance of the public school that would not be served by a school bus route as determined pursuant to Section 22-16-4 NMSA 1978 if enrolled, which areas shall be designated as "walk zones";

(3) priorities for enrollment of students as follows:

(a) first, students residing within the school district and within the attendance area of a public school and students who had resided in the attendance area prior to a parent who is an active duty member of the armed forces of the United States or member of the national guard being deployed and whose deployment has required the student to relocate outside the attendance area for custodial care;

(b) second, students enrolled in a school rated as "F" for two of the prior four years pursuant to the A-B-C-D-F Schools Rating Act [22-2E-1 through 22-2E-4 NMSA 1978];

(c) third, students who previously attended the public school; and

(d) fourth, all other applicants;

(4) establishment of maximum allowable class size if smaller than that permitted by law; and

(5) rules pertaining to grounds for denial of enrollment or re-enrollment at schools within the school district and the school district's hearing and appeals process for such a denial. Grounds for denial of enrollment or re-enrollment shall be limited to:

(a) a student's expulsion from any school district or private school in this state or any other state during the preceding twelve months; or

(b) a student's behavior in another school district or private school in this state or any other state during the preceding twelve months that is detrimental to the welfare or safety of other students or school employees.

F. In adopting and promulgating rules governing enrollment and re-enrollment at public schools other than charter schools within the school district, a local school board may establish additional enrollment preferences for rules admitting students in accordance with the third and fourth priorities of enrollment set forth in Subparagraphs (c) and (d) of Paragraph (3) of Subsection E of this section. The additional enrollment preferences may include:

(1) after-school child care for students;

(2) child care for siblings of students attending the public school;

(3) children of employees employed at the public school;

(4) extreme hardship;

(5) location of a student's previous school;

(6) siblings of students already attending the public school; and

(7) student safety.

G. As long as the maximum allowable class size established by law or by rule of a local school board, whichever is lower, is not met or exceeded in a public school by enrollment of first- and second-priority persons, the public school shall enroll other persons applying in the priorities stated in the school district rules adopted pursuant to Subsections E and F of this section. If the maximum would be exceeded by enrollment of an applicant in the second through fourth priority, the public school shall establish a waiting list. As classroom space becomes available, persons highest on the waiting list within the highest priority on the list shall be notified and given the opportunity to enroll.

History: 1953 Comp., 77-1-4, enacted by Laws 1975, ch. 338, 1; 1978, ch. 211, 7; 1979, ch. 16, 1; 1997, ch. 127, 2; 1998, ch. 62, 1; 2000, ch. 15, 1; 2000, ch. 82, 1; 2001, ch. 239, 1; 2001, ch. 244, 1; 2003, ch. 153, 4; 2011, ch. 21, 1; 2015, ch. 58, 3.



Section 22-1-5 - Recompiled.

22-1-5. Recompiled.



Section 22-1-7 - Recompiled.

22-1-7. Recompiled.



Section 22-1-8 - Recompiled.

22-1-8. Recompiled.



Section 22-1-9 - High school diploma; resident military dependents.

22-1-9. High school diploma; resident military dependents.

A. A New Mexico resident high school student who is required to move out of state because the student's parent is a member of the New Mexico national guard or a branch of the armed forces of the United States and the parent is transferred to an out-of-state location may receive a New Mexico high school diploma under the following conditions:

(1) the student was a New Mexico resident and was regularly enrolled in a New Mexico high school prior to the parent being transferred to an out-of-state location;

(2) the student's parent notified the school district of the move and that the parent and student were retaining their New Mexico residency;

(3) the student transferred to and immediately enrolled in a high school at the new location and received high school credits that meet or exceed New Mexico's requirements for graduation; and

(4) the student has not graduated from high school or received a diploma, high school equivalency credential or any other certification of high school completion or its equivalent.

B. A student who meets the conditions of Subsection A of this section may request the New Mexico school district from which the student transferred to grant a high school diploma. The student shall include with the request for a New Mexico high school diploma:

(1) certification by the parent, and the student if over the age of eighteen, that the parent and student maintained their New Mexico residency;

(2) a transcript from the high school the student attended and a description of the course units to be transferred; and

(3) any other information the school district requires to review the request.

C. The school district shall review the student's high school transcript from the school the student transferred to and determine if the courses and grades meet or exceed New Mexico's requirements for graduation. If the transcript meets New Mexico standards, the school district shall grant the student a high school diploma.

History: Laws 2007, ch. 74, 1; 2015, ch. 122, 7.



Section 22-1-9.1 - New Mexico diploma of excellence; state seal for bilingual and biliterate graduates.

22-1-9.1. New Mexico diploma of excellence; state seal for bilingual and biliterate graduates.

A. The state seal of bilingualism-biliteracy on a New Mexico diploma of excellence certifies that the recipient is proficient for meaningful use in college, a career or to meet a local community language need in a world language other than English. The graduate's high school transcript shall also indicate that the graduate received the state seal on the graduate's New Mexico diploma of excellence.

B. The department shall adopt rules to establish the criteria for students to earn a seal of bilingualism-biliteracy, to include:

(1) the number of units of credit in a language other than English, including content courses taught in a language other than English, English language arts or English as a second language for English language learners;

(2) passage of state assessments in a world language other than English or English language arts for English language learners;

(3) in the case of tribal languages, certification of tribal language proficiency in consultation with individual tribes and adherence to processes and criteria defined by that tribe as appropriate for determining proficiency in its language;

(4) demonstrated proficiency in one or more languages other than English through one of the following methods:

(a) score three or higher on an advanced placement examination for a language other than English;

(b) score four or higher on an international baccalaureate examination for a higher-level language other than English course;

(c) score proficient on a national assessment of language proficiency in a language other than English; or

(d) provide presentations, interviews, essays, portfolios and other alternative processes that demonstrate proficiency in a language other than English.

C. In establishing the criteria for awarding the state seal of bilingualism-biliteracy, the department shall establish and consult with a task force of stakeholders that represent language experts, including:

(1) Indian nations, tribes and pueblos;

(2) teachers of world languages;

(3) endorsed teachers of bilingual multicultural education;

(4) directors of bilingual education;

(5) statewide organizations representing language educators, bilingual education, dual language education and teachers of English as a second language;

(6) university professors of world languages, heritage languages, Indian languages and bilingual education; and

(7) representatives of the state bilingual advisory council, the Indian education advisory council and the Hispanic education advisory council.

History: Laws 2014, ch. 46, 1.



Section 22-1-10 - Waiver of requirements; temporary provision.

22-1-10. Waiver of requirements; temporary provision.

The legislature finds that funding constraints require school districts to have financial flexibility to meet decreased state support. For the 2016-2017 through 2018-2019 school years, the secretary may waive requirements of the Public School Code and rules promulgated in accordance with that code pertaining to individual class load, teaching load, length of school day, staffing patterns, subject areas and purchases of instructional materials. The department shall monitor such waivers, and the secretary shall report to the legislative education study committee and the legislative finance committee on any issues or actions of a school district that appear to adversely affect student learning.

History: Laws 2010, ch. 68, 1; 2012, ch. 51, 1; 2013, ch. 187, 1; 2013, ch. 203, 1; 2016, ch. 22, 1.



Section 22-1-11 - Educational data system.

22-1-11. Educational data system.

A. As used in this section:

(1) "council" means the data system council;

(2) "data system" means the unified pre-kindergarten through post-graduate education accountability data system;

(3) "data system partners" means the public education department and the higher education department;

(4) "educational agencies" means other public agencies and institutions that provide educational services for resident school-age persons and children in state-funded private pre-kindergarten programs; and

(5) "pre-kindergarten through post-graduate system" means an integrated, seamless pre-kindergarten through post-graduate system of education.

B. The data system partners, in consultation with the council, shall establish a data system, the purpose of which is to:

(1) collect, integrate and report longitudinal student-level and educator data required to implement federally or state-required education performance accountability measures;

(2) conduct research and evaluation regarding federal, state and local education and training programs at all levels; and

(3) audit and ensure compliance of those programs with applicable federal or state requirements.

C. The components of the data system shall include the use of a common student identifier for the pre-kindergarten through post-graduate system and an educator identifier, both of which may include additional identifiers, with the ability to match educator data to student data and educator data to data from schools, post-secondary education programs and other educational agencies.

D. The data system partners shall convene a "data system council" made up of the following members:

(1) the secretary of public education or the secretary's designee;

(2) the secretary of higher education or the secretary's designee;

(3) the secretary of children, youth and families or the secretary's designee;

(4) the secretary of workforce solutions or the secretary's designee;

(5) the secretary of economic development or the secretary's designee;

(6) the secretary of information technology or the secretary's designee;

(7) the secretary of human services or the secretary's designee;

(8) the secretary of health or the secretary's designee;

(9) the director of the office of education accountability or the director's designee;

(10) the director of the public school facilities authority or the director's designee;

(11) a representative from the office of the governor;

(12) the presidents or their designees of one research university, one four-year comprehensive university, two branch colleges and two independent community colleges; provided that the presidents shall be selected by the data system partners in collaboration with organizations that represent the presidents of those institutions;

(13) at least six public school superintendents or their designees; provided that the appointments by the data system partners shall be made so that small, medium and large school districts are equally represented on the council at all times;

(14) at least three charter school administrators or their designees appointed by the data system partners;

(15) the director of the legislative education study committee or the director's designee; and

(16) the director of the legislative finance committee or the director's designee.

E. The council shall:

(1) meet at least four times each calendar year;

(2) create a management plan that assigns authority and responsibility for the operation of the data system among the educational agencies whose data will be included in the data system;

(3) assist the educational agencies whose data will be included in the data system in developing interagency agreements to:

(a) enable data to be shared across and between the educational agencies;

(b) define appropriate uses of data;

(c) assure researcher access to data;

(d) assure the security of the data system;

(e) ensure that the educational system agencies represented on the council, the legislative education study committee, the legislative finance committee and other users, as appropriate, have access to the data system; and

(f) ensure the privacy of any person whose personally identifiable information is contained in the data system;

(4) develop a strategic plan for the data system; and

(5) create policies that ensure users have prompt and reasonable access to reports generated from the data system, including:

(a) identification of categories of data system users based on security level;

(b) descriptions of the reports that the data system is capable of generating on demand; and

(c) definitions of the most timely process by which users may retrieve other reports without compromising the security of the data system or the privacy of any person whose personally identifiable information is contained in the data system.

F. The data system strategic plan shall include:

(1) the development of policy and practical goals, including time lines and budget goals, that are to be met through the implementation of the data system; and

(2) the training and professional development that the data system partners will provide to users who will be analyzing, accessing or entering data into the data system.

G. The confidentiality of personally identifiable student and educator data shall be safeguarded consistent with the requirements of state and federal law. To the extent permitted by the data system partners in conformance with state and federal law, public entities participating in the data system may:

(1) disclose or redisclose data for educational purposes and longitudinal comparisons, analyses or studies, including those authorized by law;

(2) enter into agreements with other organizations for research studies to improve instruction for the benefit of local educational agencies, public schools and post-secondary educational institutions, subject to safeguards to ensure that the research organization uses the student records only for the authorized study purposes; and

(3) disclose education records to a student's former secondary school or school district upon request solely for purposes of evaluation or accountability for its programs.

H. Nothing in this section precludes the data system partners, in consultation with school districts, charter schools and public post-secondary educational institutions, from collecting and distributing aggregate data about students or educators or data about an individual student or educator without personally identifiable information.

I. The data system partners, in consultation with school districts, charter schools and public post-secondary educational institutions, shall jointly adopt rules to carry out the provisions of this section, including security administration requirements and the provision of training for data entry personnel at all levels.

J. By December 31 of each year, the data system partners shall submit a data system status report to the legislature and to the governor. Prior to submission and publication of the report referred to in Subsection K of this section, the data system partners shall distribute a draft of the report to school districts, charter schools and all public post-secondary educational institutions to allow comment on the draft report.

K. The data system partners, in consultation with school districts, charter schools and public post-secondary educational institutions, shall develop and adopt the content and a format for the report, including the ability of the data system to:

(1) connect student records from pre-kindergarten through post-graduate education;

(2) connect public school educator data to student data;

(3) match individual public school students' test records from year to year to measure academic growth, including student-level college and career readiness test scores;

(4) report the number and percentage of untested public school students by school district and by school and by major ethnic group, special education status, poverty status and gender;

(5) report high school longitudinal graduation and dropout data, including information that distinguishes between dropouts or students whose whereabouts are unknown and students who have transferred to other schools, including private schools or home schools, other school districts or other states;

(6) provide post-secondary remediation data, including assessment scores on exams used to determine the need for remediation;

(7) provide post-secondary remedial course enrollment history, including the number and type of credit and noncredit remedial courses being taken;

(8) report post-secondary retention data that indicate whether students are returning the second fall term after being enrolled as full-time first-time degree-seeking students;

(9) report to New Mexico public high schools on their students who enroll in a public post-secondary educational institution within three years of graduating or leaving the high school regarding freshman-year outcomes;

(10) provide post-secondary student completion status, including information that indicates if students are making annual progress toward their degrees;

(11) include data regarding students who have earned a high school equivalency credential in reporting post-secondary outcomes;

(12) report data collected for the educator accountability reporting system;

(13) report pre-kindergarten through post-graduate student-level enrollment data, demographic information and program participation information;

(14) report pre-kindergarten through post-graduate student-level transcript information, including information on courses completed, grades earned and cumulative grade point average;

(15) connect performance with financial information;

(16) establish and maintain a state data audit system to assess the quality, validity and reliability of data; and

(17) provide any other student-level and educator data necessary to assess the performance of the pre-kindergarten through post-graduate system.

History: Laws 2010, ch. 112, 1; 2015, ch. 122, 8.






Article 2 - Public Education Department and Commission

Section 22-2-1 - Secretary and department; general powers.

22-2-1. Secretary and department; general powers.

A. The secretary is the governing authority and shall have control, management and direction of all public schools, except as otherwise provided by law.

B. The department may:

(1) adopt, promulgate and enforce rules to exercise its authority and the authority of the secretary;

(2) enter into contracts to carry out its duties;

(3) apply to the district court for an injunction, writ of mandamus or other appropriate relief to enforce the provisions of the Public School Code [Chapter 22 [except Article 5A] NMSA 1978] or rules promulgated pursuant to the Public School Code; and

(4) waive provisions of the Public School Code as authorized by law.

History: 1978 Comp., 22-2-1, enacted by Laws 1990 (1st S.S.), ch. 9, 10; 1992, ch. 77, 1; 1993, ch. 226, 2; 2003, ch. 143, 2; 2004, ch. 27, 14.



Section 22-2-2 - Department; general duties.

22-2-2. Department; general duties.

The department shall:

A. properly and uniformly enforce the provisions of the Public School Code [Chapter 22 [except Article 5A] NMSA 1978];

B. determine policy for the operation of all public schools and vocational education programs in the state, including vocational programs that are part of a juvenile construction industries initiative for juveniles who are committed to the custody of the children, youth and families department;

C. supervise all schools and school officials coming under its jurisdiction, including taking over the control and management of a public school or school district that has failed to meet requirements of law or department rules or standards, and, until such time as requirements of law, standards or rules have been met and compliance is ensured, the powers and duties of the local school board and local superintendent shall be suspended;

D. prescribe courses of instruction to be taught in all public schools in the state, requirements for graduation and standards for all public schools, for private schools seeking state accreditation and for the educational programs conducted in state institutions other than the New Mexico military institute;

E. provide technical assistance to local school boards and school districts;

F. assess and evaluate public schools for accreditation purposes to determine the adequacy of student gain in standards-required subject matter, adequacy of student activities, functional feasibility of public school and school district organization, adequacy of staff preparation and other matters bearing upon the education of the students;

G. assess and evaluate all state institutions and those private schools that desire state accreditation;

H. enforce requirements for home schools. Upon finding that a home school is not in compliance with law, the department may order that a student attend a public school or a private school;

I. require periodic reports on forms prescribed by it from all public schools and attendance reports from private schools;

J. determine the qualifications for and issue licenses to teachers, instructional support providers and school administrators according to law and according to a system of classification adopted and promulgated by rules of the department;

K. deny, suspend or revoke a license according to law for incompetency, moral turpitude or any other good and just cause;

L. approve or disapprove all rules promulgated by an association or organization attempting to regulate a public school activity and invalidate any rule in conflict with any rule promulgated by the department. The department shall require an association or organization attempting to regulate a public school activity to comply with the provisions of the Open Meetings Act [Chapter 10, Article 15 NMSA 1978] and be subject to the inspection provisions of the Public Records Act [Chapter 14, Article 3 NMSA 1978]. The department may require performance and financial audits of an association or organization attempting to regulate a public school activity. The department shall have no power or control over the rules or the bylaws governing the administration of the internal organization of the association or organization;

M. review decisions made by the governing board or officials of an organization or association regulating a public school activity, and any decision of the department shall be final in respect thereto;

N. require a public school under its jurisdiction that sponsors athletic programs involving sports to mandate that the participating student obtain catastrophic health and accident insurance coverage, such coverage to be offered through the school and issued by an insurance company duly licensed pursuant to the laws of New Mexico;

O. establish and maintain regional centers, at its discretion, for conducting cooperative services between public schools and school districts within and among those regions and for facilitating regulation and evaluation of school programs;

P. approve education curricula and programs offered in all two-year public post-secondary educational institutions, except those in Chapter 21, Article 12 NMSA 1978, that lead to alternative licenses for degreed persons pursuant to Section 22-10A-8 NMSA 1978 or licensure for educational assistants;

Q. withhold program approval from a college of education or teacher preparation program that fails to offer a course on teaching reading that:

(1) is based upon current scientifically based reading research;

(2) aligns with department-adopted reading standards;

(3) includes strategies and assessment measures to ensure that beginning teachers are proficient in teaching reading; and

(4) was designed after seeking input from experts in the education field;

R. annually, prior to December 1, prepare and publish a report on public and private education in the state and distribute the report to the governor and the legislature;

S. solicit input from local school boards and school districts in the formulation and implementation of department rules; and

T. report to the legislature or any of its committees as requested and report findings of any educational research study made with public money to the legislature through its appropriate interim or standing committees.

History: 1953 Comp., 77-2-2, enacted by Laws 1967, ch. 16, 5; 1969, ch. 180, 2; 1971, ch. 263, 2; 1975, ch. 332, 2; 1978, ch. 211, 8; 1979, ch. 51, 1; 1984, ch. 39, 1; 1985, ch. 21, 3; 1987, ch. 77, 1; 1993, ch. 226, 3; 1996, ch. 65, 1; 1997, ch. 19, 1; 1999, ch. 279, 1; 2000, ch. 74, 1; 2001, ch. 286, 1; 2001, ch. 299, 5; 2003, ch. 143, 2; 2003, ch. 153, 5; 2003, ch. 394, 2; 2004, ch. 27, 15.



Section 22-2-2.1 - Additional department duties; waiver of certain requirements.

22-2-2.1. Additional department duties; waiver of certain requirements.

A. The department shall approve all reasonable requests to waive the following for all public schools that exceed educational standards as determined by the department:

(1) accreditation review requirements as provided in Section 22-2-2 NMSA 1978;

(2) the length of the school day requirement as provided in Section 22-2-8.1 NMSA 1978;

(3) the individual class load requirement as provided in Section 22-10A-20 NMSA 1978;

(4) the subject area requirement as provided in Section 22-13-1 NMSA 1978; and

(5) purchase of instructional material from the department-approved multiple list requirement as provided in Section 22-15-8 NMSA 1978.

B. Upon receiving a waiver request from a school that exceeds educational standards and in addition to the requirements set forth in Subsection A of this section, the department may waive:

(1) the graduation requirement as provided in Section 22-13-1.1 NMSA 1978;

(2) evaluation standards for school personnel; and

(3) other requirements of the Public School Code [Chapter 22 [except Article 5A] NMSA 1978] that impede innovation in education if the waiver request is supported by the teachers at the requesting school and the requesting school's local school board.

C. Waivers granted pursuant to this section shall begin in the school year following that in which a public school exceeds educational standards and may remain in effect as long as the school continues to exceed educational standards.

D. The department shall only waive requirements that do not conflict with the federal No Child Left Behind Act of 2001 or rules adopted pursuant to that act.

History: Laws 2003, ch. 104, 1; 2003, ch. 143, 2; 2004, ch. 27, 16.



Section 22-2-2.2 - Commission; duties.

22-2-2.2. Commission; duties.

A. The commission shall work with the department to develop the five-year strategic plan for public elementary and secondary education in the state. The strategic plan shall be updated at least biennially. The commission shall solicit the input of persons who have an interest in public school policy, including local school boards, school districts and school employees; home schooling associations; parent-teacher associations; educational organizations; the commission on higher education; colleges, universities and vocational schools; state agencies responsible for educating resident children; juvenile justice agencies; work force development providers; and business organizations.

B. In addition to the duty provided in Subsection A of this section, the commission shall:

(1) solicit input from local school boards, school districts and the public on policy and governance issues and report its findings and recommendations to the secretary and the legislature; and

(2) recommend to the secretary conduct and process guidelines and training curricula for local school boards.

History: Laws 2004, ch. 27, 17.



Section 22-2-6.1 - Recompiled.

22-2-6.1. Recompiled.



Section 22-2-6.2 - Recompiled.

22-2-6.2. Recompiled.



Section 22-2-6.3 - Recompiled.

22-2-6.3. Recompiled.



Section 22-2-6.4 - Recompiled.

22-2-6.4. Recompiled.



Section 22-2-6.5 - Recompiled.

22-2-6.5. Recompiled.



Section 22-2-6.6 - Recompiled.

22-2-6.6. Recompiled.



Section 22-2-6.7 - Recompiled.

22-2-6.7. Recompiled.



Section 22-2-6.8 - Recompiled.

22-2-6.8. Recompiled.



Section 22-2-6.9 - Recompiled.

22-2-6.9. Recompiled.



Section 22-2-6.10 - Recompiled.

22-2-6.10. Recompiled.



Section 22-2-6.11 - Recompiled.

22-2-6.11. Recompiled.



Section 22-2-6.12 - Recompiled.

22-2-6.12. Recompiled.



Section 22-2-8 - School standards.

22-2-8. School standards.

The state board [department] shall prescribe standards for all public schools in the state. A copy of these standards shall be furnished by the department to each local school board, local superintendent and school principal. The standards shall include standards for the following areas:

A. curriculum, including academic content and performance standards;

B. organization and administration of education;

C. the keeping of records, including financial records prescribed by the department;

D. membership accounting;

E. teacher preparation;

F. the physical condition of public school buildings and grounds; and

G. educational facilities of public schools, including laboratories and libraries.

History: 1953 Comp., 77-2-8, enacted by Laws 1967, ch. 16, 11; 2003, ch. 143, 2; 2003, ch. 153, 7.



Section 22-2-8.1 - School year; length of school day; minimum.

22-2-8.1. School year; length of school day; minimum.

A. Except as otherwise provided in this section, regular students shall be in school-directed programs, exclusive of lunch, for a minimum of the following:

(1) kindergarten, for half-day programs, two and one-half hours per day or four hundred fifty hours per year or, for full-day programs, five and one-half hours per day or nine hundred ninety hours per year;

(2) grades one through six, five and one-half hours per day or nine hundred ninety hours per year; and

(3) grades seven through twelve, six hours per day or one thousand eighty hours per year.

B. Up to thirty-three hours of the full-day kindergarten program may be used for home visits by the teacher or for parent-teacher conferences. Up to twenty-two hours of grades one through six programs may be used for home visits by the teacher or for parent-teacher conferences. Up to twelve hours of grades seven through twelve programs may be used to consult with parents to develop next step plans for students and for parent-teacher conferences.

C. Nothing in this section precludes a local school board from setting a school year or the length of school days in excess of the minimum requirements established by Subsection A of this section.

D. The secretary may waive the minimum length of school days in those school districts where such minimums would create undue hardships as defined by the department as long as the school year is adjusted to ensure that students in those school districts receive the same total instructional time as other students in the state.

E. Notwithstanding any other provision of this section, provided that instruction occurs simultaneously, time when breakfast is served or consumed pursuant to a state or federal program shall be deemed to be time in a school-directed program and is part of the instructional day.

History: 1978 Comp., 22-2-8.1, enacted by Laws 1986, ch. 33, 2; 1993, ch. 226, 4; 2000, ch. 107, 1; 2003, ch. 72, 1; 2009, ch. 276, 1; 2011, ch. 35, 1; 2011, ch. 154, 1.



Section 22-2-8.2 - Recompiled.

22-2-8.2. Recompiled.



Section 22-2-8.4 - Recompiled.

22-2-8.4. Recompiled.



Section 22-2-8.6 - Recompiled.

22-2-8.6. Recompiled.



Section 22-2-8.7 - Recompiled.

22-2-8.7. Recompiled.



Section 22-2-8.8 - High school equivalency credential.

22-2-8.8. High school equivalency credential.

The department shall issue a high school equivalency credential to any candidate who is at least sixteen years of age and who has successfully completed the high school equivalency credential tests.

History: Laws 1999, ch. 193, 1; 2014, ch. 31, 1; 2015, ch. 122, 9.



Section 22-2-8.11 - High school curricula and end-of-course tests; alignment.

22-2-8.11. High school curricula and end-of-course tests; alignment.

High school curricula and end-of-course tests shall be aligned with the placement tests administered by two- and four-year public educational institutions in New Mexico.

The department of education [public education department] shall collaborate with the commission on higher education in aligning high school curricula and end-of-course tests with the placement tests.

History: Laws 2003, ch. 37, 1.



Section 22-2-8.13 - Standardized statewide grading system.

22-2-8.13. Standardized statewide grading system.

The department shall adopt and promulgate rules to establish a standardized alphabetic or numeric grading system based on the 4.0 scale or one hundred percent scale to be used by public schools, including charter schools, for grades three through twelve that is aligned with the New Mexico academic content standards and benchmarks and performance standards. A public school shall include the results of standards-based assessments in the standardized grading system and may augment the standardized grading system with a narrative or other method that measures a student's academic, social, behavioral or other skills.

History: Laws 2007, ch. 255, 1; 2011, ch. 54, 1.



Section 22-2-8.14 - Student identification numbers used on transcripts and general educational development certificates high school equivalency credentials.

22-2-8.14. Student identification numbers used on transcripts and general educational development certificates [high school equivalency credentials].

The state identification number issued for each public school student pursuant to Section 22-2C-11 NMSA 1978 shall be included on each student's transcripts and on general educational development certificates [high school equivalency credentials] issued by the department.

History: Laws 2009, ch. 205, 1.



Section 22-2-9 - United States and New Mexico flags; display regulations.

22-2-9. United States [and New Mexico] flag[s]; display regulations.

The flag of the United States and the flag of the State of New Mexico shall be displayed in each classroom and on or within all public school buildings of this state according to the regulations adopted by the state board [department].

History: 1953 Comp., 77-2-9, enacted by Laws 1967, ch. 16, 12; 1979, ch. 18, 1; 1989, ch. 37, 1.



Section 22-2-10 - Educational research reports.

22-2-10. Educational research reports.

The findings of any educational research study made with public money shall be reported to the legislature or any of its committees upon request of the legislature or any of its committees. The legislature or any of its committees may require quarterly or more frequent progress reports concerning any such research.

History: 1953 Comp., 77-2-10, enacted by Laws 1967, ch. 16, 13.



Section 22-2-14 - Local school boards; public schools; suspension; procedures.

22-2-14. Local school boards; public schools; suspension; procedures.

A. Money budgeted by a school district shall be spent first to attain and maintain the requirements for a school district as prescribed by law and by standards and rules as prescribed by the department. The department shall give written notification to a local school board, local superintendent and school principal, as applicable, of any failure to meet requirements by any part of the school district under the control of the local school board. The notice shall specify the deficiency. Instructional units or administrative functions may be disapproved for such deficiencies. The department shall disapprove instructional units or administrative functions that it determines to be detrimental to the educational process.

B. Within thirty days after receipt of the notice of failure to meet requirements, the local school board, local superintendent and school principal, as applicable, shall:

(1) comply with the specific and attendant requirements in order to remove the cause for disapproval; or

(2) submit plans satisfactory to the department to meet requirements and remove the cause for disapproval.

C. The secretary, after consultation with the commission, shall suspend from authority and responsibility a local school board, local superintendent or school principal that has had notice of disapproval and fails to comply with procedures of Subsection B of this section. The department shall act in lieu of the suspended local school board, local superintendent or school principal until the department removes the suspension.

D. To suspend a local school board, local superintendent or school principal, the secretary shall deliver to the local school board an alternative order of suspension, stating the cause for the suspension and the effective date and time the suspension will begin. The alternative order shall also contain notice of a time, date and place for a public hearing, prior to the beginning of suspension, to be held by the department, at which the local school board, local superintendent or school principal may appear and show cause why the suspension should not be put into effect. Within five days after the hearing, the secretary shall make permanent, modify or withdraw the alternative order.

E. The secretary may suspend a local school board, local superintendent or school principal when the local school board, local superintendent or school principal has been notified of disapproval and when the department has sufficient reason to believe that the educational process in the school district or public school has been severely impaired or halted as a result of deficiencies so severe as to warrant disapproved status before a public hearing can be held.

F. The department, while acting in lieu of a suspended local school board, local superintendent or school principal, shall execute all the legal authority of the local school board, local superintendent or school principal and assume all the responsibilities of the local school board, local superintendent or school principal.

G. The provisions of this section shall be invoked at any time the secretary, after consultation with the commission, finds the school district or public school has failed to attain and maintain the requirements of law or department standards and rules.

H. The commission shall consult with the secretary and may recommend alternative actions for the secretary's consideration.

I. A local school board, local superintendent or school principal aggrieved by a decision of the secretary may appeal to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: 1953 Comp., 77-6-10, enacted by Laws 1967, ch. 16, 64; 1969, ch. 180, 7; 1972, ch. 89, 1; reenacted by 1978, ch. 129, 1; 1979, ch. 52, 1; 1988, ch. 64, 12; 2003, ch. 153, 8; 2004, ch. 27, 18.



Section 22-2-16 - Reports.

22-2-16. Reports.

The state superintendent [secretary] shall report all actions taken under provisions of Sections 22-2-14 and 22-2-15 [repealed] NMSA 1978 to the legislative school study committee. The state superintendent and director shall report all actions taken under provisions of Section 22-8-30 NMSA 1978 to the legislative school study committee [legislative education study committee].

History: 1953 Comp., 77-6-10.2, enacted by Laws 1969, ch. 180, 9; reenacted by 1978, ch. 129, 3.



Section 22-2-19 - Recompiled.

22-2-19. Recompiled.



Section 22-2-21 - Bullying and cyberbullying prevention programs.

22-2-21. Bullying and cyberbullying prevention programs.

A. The department shall establish guidelines for bullying prevention policies to be promulgated by local school boards. Every local school board and governing body of a charter school shall promulgate a bullying prevention policy by August 2011. Every public school shall implement a bullying prevention program by August 2012.

B. Every local school board and governing body of a charter school shall promulgate a specific cyberbullying prevention policy by August 2013. Cyberbullying prevention policies shall require that:

(1) all licensed school employees complete training on how to recognize signs that a person is being cyberbullied;

(2) any licensed school employee who has information about or a reasonable suspicion that a person is being cyberbullied report the matter immediately to the school principal or the local superintendent or both;

(3) any school administrator or local superintendent who receives a report of cyberbullying take immediate steps to ensure prompt investigation of the report; and

(4) school administrators take prompt disciplinary action in response to cyberbullying confirmed through investigation. Disciplinary action taken pursuant to this subsection must be by the least restrictive means necessary to address a hostile environment on the school campus resulting from the confirmed cyberbullying and may include counseling, mediation and appropriate disciplinary action that is consistent with the legal rights of the involved students.

C. Each local school board and governing body of a charter school shall make any necessary revisions to its disciplinary policies to ensure compliance with the provisions of this section.

D. As used in this section, "cyberbullying" means electronic communication that:

(1) targets a specific student;

(2) is published with the intention that the communication be seen by or disclosed to the targeted student;

(3) is in fact seen by or disclosed to the targeted student; and

(4) creates or is certain to create a hostile environment on the school campus that is so severe or pervasive as to substantially interfere with the targeted student's educational benefits, opportunities or performance.

History: Laws 2011, ch. 50, 1; 2013, ch. 178, 1; 2015, ch. 108, 2.



Section 22-2-22 - School transportation training fund; created.

22-2-22. School transportation training fund; created.

The "school transportation training fund" is created in the state treasury. The fund consists of payments from school districts and charter schools for school transportation training workshops and other types of school transportation training described in rule provided by the public education department, income from investment of the fund and money otherwise accruing to the fund. Money in the fund shall not revert to any other fund at the end of a fiscal year. The public education department shall administer the fund, and money in the fund is subject to appropriation by the legislature to the public education department to provide public school transportation workshops and training services to school districts and charter schools, including supplies and professional development for public education department staff. Money in the fund shall be disbursed on warrants signed by the secretary of finance and administration pursuant to vouchers signed by the secretary of public education or the secretary's authorized representative.

History: Laws 2014, ch. 74, 1.






Article 2A - Tutor-Scholars Program



Article 2B - Regional Cooperative Education

Section 22-2B-1 - Short title.

22-2B-1. Short title.

Chapter 22, Article 2B NMSA 1978 may be cited as the "Regional Cooperative Education Act".

History: Laws 1993, ch. 232, 1; 2001, ch. 293, 3.



Section 22-2B-2 - Definitions.

22-2B-2. Definitions.

As used in the Regional Cooperative Education Act:

A. "council" means a regional education coordinating council; and

B. "cooperative" means a regional education cooperative.

History: Laws 1993, ch. 232, 2; 2001, ch. 293, 4.



Section 22-2B-3 - Regional education cooperatives authorized.

22-2B-3. Regional education cooperatives authorized.

A. The department may authorize the existence and operation of "regional education cooperatives". Upon authorization by the department, local school boards may join with other local school boards or other state-supported educational institutions to form cooperatives to provide education-related services. Cooperatives shall be deemed individual state agencies administratively attached to the department; provided that:

(1) pursuant to the rules of the department, cooperatives may own, and have control and management over, buildings and land independent of the director of the facilities management division of the general services department;

(2) cooperatives shall not submit budgets to the department of finance and administration but shall submit them to the department. The department shall, by rule, determine the provisions of the Public School Finance Act [Chapter 22, Article 8 NMSA 1978] relating to budgets and expenditures that are applicable to cooperatives; and

(3) pursuant to the rules of the department, the secretary may, after considering the factors specified in Section 22-8-38 NMSA 1978, designate a cooperative council as a board of finance with which all funds appropriated or distributed to it shall be deposited. If such a designation is not made or if such a designation is suspended by the secretary, the money appropriated or to be distributed to a cooperative shall be deposited with the state treasurer. Unexpended or unencumbered balances in the account of a cooperative shall not revert.

B. The department shall, by rule, establish minimum criteria for the establishment and operation of cooperatives. The department shall also establish procedures for oversight of cooperatives to ensure compliance with department rule. Cooperatives shall be exempt from the provisions of the Personnel Act [Chapter 10, Article 9 NMSA 1978].

C. With council approval, a cooperative may provide revenue-generating education-related services to nonmembers, so long as those services do not detract from the cooperative's ability to fulfill its responsibilities to its members.

D. With council approval, a cooperative may apply for and receive public and private grants as well as gifts, donations, bequests and devises and use them to further the purposes and goals of the cooperative.

E. Each cooperative shall cooperate with the department as required by federal-state plans or department rules in the effectuation and administration of its educational programs. Each cooperative shall submit reports to the department at such times and in such form as required by department rule. Reports shall include an evaluation of the effectiveness of the technical assistance and other services provided to members of the cooperative and any nonmember public and private entities to which the cooperative provided educational services. The reports and evaluations submitted pursuant to this subsection shall be made available upon request to the legislative education study committee and the legislative finance committee.

History: Laws 1993, ch. 232, 3; 2001, ch. 293, 5; 2009, ch. 64, 1; 2013, ch. 115, 22.



Section 22-2B-4 - Regional education coordinating councils created; membership.

22-2B-4. Regional education coordinating councils created; membership.

A. Subject to regulations adopted by the state board [department] , each cooperative shall be governed by a regional education coordinating council.

B. Councils shall be composed of the superintendents or chief administrative officers of each local school district or state-supported educational institution participating in the cooperative.

C. Members of each council shall elect a chairman from its members. Meetings shall be held at the call of the chairman. A meeting of a majority of the members of the council constitutes a quorum for the purpose of conducting business.

History: Laws 1993, ch. 232, 4.



Section 22-2B-5 - Regional education coordinating councils; duties.

22-2B-5. Regional education coordinating councils; duties.

A. Each council shall oversee the function and operation of a cooperative. At the direction of the council, the cooperative shall provide:

(1) education-related services to members of the cooperative;

(2) technical assistance and staff development opportunities to members of the cooperative;

(3) cooperative purchasing capabilities and fiscal management opportunities to members of the cooperative;

(4) such additional services to members of the cooperative as may be determined by the council to be appropriate; and

(5) revenue-generating education-related services to nonmembers when the council determines that the provision of such services will not interfere with the cooperative's ability to fulfill its responsibilities to its members.

B. Pursuant to rule of the department, each council shall:

(1) adopt a budget and administrative guidelines as necessary to carry out the purposes of the cooperative; and

(2) hire an executive director and necessary additional staff.

History: Laws 1993, ch. 232, 5; 2009, ch. 64, 2.






Article 2C - Assessment and Accountability

Section 22-2C-1 - Short title.

22-2C-1. Short title.

Chapter 22, Article 2C NMSA 1978 may be cited as the "Assessment and Accountability Act".

History: 1978 Comp., 22-2A-1, enacted by Laws 2003, ch. 153, 10; 2007, ch. 307, 2; 2007, ch. 308, 2; 2007, ch. 309, 2.



Section 22-2C-2 - Purposes.

22-2C-2. Purposes.

The purposes of the Assessment and Accountability Act are to comply with federal accountability requirements; to provide the means whereby parents, students, public schools and the public can assess the progress of students in learning and schools in teaching required academic content; and to institute a system in which public schools, school districts and the department are held accountable for ensuring student success.

History: 1978 Comp., 22-2A-2, enacted by Laws 2003, ch. 153, 11.



Section 22-2C-3 - Academic content and performance standards; department powers and duties.

22-2C-3. Academic content and performance standards; department powers and duties.

A. The department shall adopt academic content and performance standards for grades one through twelve in the following areas:

(1) mathematics;

(2) reading and language arts;

(3) science; and

(4) social studies.

B. The department may adopt content and performance standards in other subject areas.

C. Academic content and performance standards shall be sufficiently academically challenging to meet or exceed any applicable federal requirements.

D. The department shall measure the performance of every public school in New Mexico.

History: 1978 Comp., 22-2A-3, enacted by Laws 2003, ch. 153, 12; 2015, ch. 58, 5.



Section 22-2C-4 - Statewide assessment and accountability system; indicators; required assessments; alternative assessments; limits on alternatives to English language reading assessments.

22-2C-4. Statewide assessment and accountability system; indicators; required assessments; alternative assessments; limits on alternatives to English language reading assessments.

A. The department shall establish a statewide assessment and accountability system that is aligned with the state academic content and performance standards.

B. The academic assessment program shall test student achievement as follows:

(1) for grades three through eight and for grade eleven, standards-based assessments in mathematics, reading and language arts;

(2) for grades three through eight, a standards-based writing assessment with the writing assessment scoring criteria applied to the extended response writing portions of the language arts standards-based assessments; and

(3) for one of grades three through five and six through eight and for grade eleven, standards-based assessments in science by the 2007-2008 school year.

C. The department shall involve appropriate licensed school employees in the development of the standards-based assessments.

D. Before August 5 of each year, the department shall provide student scores on all standards-based assessments taken during the prior school year and required in Subsection B of this section to students' respective school districts in order to make test score data available to assist school district staff with appropriate grade-level and other placement for the current school year.

E. All students shall participate in the academic assessment program. The department shall adopt standards for reasonable accommodations in standards-based assessments for students with disabilities and limited English proficiency, including when and how accommodations may be applied. The legislative education study committee shall review the standards prior to adoption by the department.

F. Students who have been determined to be limited English proficient may be allowed to take the standards-based assessment in their primary language. A student who has attended school for three consecutive years in the United States shall participate in the English language reading assessment unless granted a waiver by the department based on criteria established by the department. An English language reading assessment waiver may be granted only for a maximum of two additional years and only on a case-by-case basis.

History: 1978 Comp., 22-2A-4, enacted by Laws 2003, ch. 153, 13; 2004, ch. 31, 1; 2005, ch. 315, 2; 2007 ch. 306, 1; 2007, ch. 307, 3; 2007, ch. 308, 3; 2015, ch. 58, 6.



Section 22-2C-4.1 - Statewide college and workplace readiness assessment system.

22-2C-4.1. Statewide college and workplace readiness assessment system.

A. The department shall establish a readiness assessment system to measure the readiness of every New Mexico high school student for success in higher education or a career no later than the 2008-2009 school year. The department shall ensure that the readiness assessment system is aligned with state academic content and performance standards, college placement tests and entry-level career skill requirements. The readiness assessment system shall include, for grade eleven, in the fall, one or more of the following components chosen by the student:

(1) a college placement assessment;

(2) a workforce readiness assessment; or

(3) an alternative demonstration of competency using standards-based indicators.

B. Students shall participate in the readiness assessment system at no cost to the student.

C. Reports of assessment results shall be provided to students and parents in writing whenever possible but, if necessary, orally in the language best understood by each student and parent.

D. The department shall adopt standards for reasonable accommodations in the administration of readiness assessments for students with disabilities and limited English proficiency, including when and how accommodations may be applied.

E. In developing, selecting or approving the high school or college readiness assessments for school district or charter school use, the department may adopt commercially available standards-based assessments or approve a school district's or charter school's short-cycle assessments that meet the requirements of this section. The department shall involve appropriate licensed school employees in the development or selection of readiness assessments.

History: Laws 2007, ch. 307, 4; 2007, ch. 308, 4; 2008, ch. 21, 1; 2016, ch. 56, 1.



Section 22-2C-5 - Measuring and categorizing students' academic performance.

22-2C-5. Measuring and categorizing students' academic performance.

The department shall adopt the process and methodology for measuring students' academic performance. Academic performance shall be categorized by school and by the following subgroups:

A. ethnicity;

B. race;

C. limited English proficiency;

D. students with disabilities; and

E. poverty.

History: 1978 Comp., 22-2A-5, enacted by Laws 2003, ch. 153, 14; 2007, ch. 309, 3; 2015, ch. 58, 7.



Section 22-2C-6 - Remediation programs; promotion policies; restrictions.

22-2C-6. Remediation programs; promotion policies; restrictions.

A. Remediation programs, academic improvement programs and promotion policies shall be aligned with school-district-determined assessment results and requirements of the state assessment and accountability program.

B. Local school boards shall approve school-district-developed remediation programs and academic improvement programs to provide special instructional assistance to students in grades one through eight who do not demonstrate academic proficiency. The cost of remediation programs and academic improvement programs shall be borne by the school district. Remediation programs and academic improvement programs shall be incorporated into the school district's educational plan for student success and filed with the department.

C. The cost of summer and extended day remediation programs and academic improvement programs offered in grades nine through twelve shall be borne by the parent; however, where parents are determined to be indigent according to guidelines established by the department, the school district shall bear those costs.

D. Diagnosis of weaknesses identified by a student's academic achievement may serve as criteria in assessing the need for remedial programs or retention.

E. A parent shall be notified no later than the end of the second grading period that the parent's child is not academically proficient, and a conference consisting of the parent and the teacher shall be held to discuss possible remediation programs available to assist the student in becoming academically proficient. Specific academic deficiencies and remediation strategies shall be explained to the student's parent and a written intervention plan developed containing time lines, academic expectations and the measurements to be used to verify that a student has overcome academic deficiencies. Remediation programs and academic improvement programs include tutoring, extended day or week programs, summer programs and other research-based interventions and models for student improvement.

F. At the end of grades one through seven, three options are available, dependent on a student's academic proficiency:

(1) the student is academically proficient and shall enter the next higher grade;

(2) the student is not academically proficient and shall participate in the required level of remediation. Upon certification by the school district that the student is academically proficient, the student shall enter the next higher grade; or

(3) the student is not academically proficient after completion of the prescribed remediation program and upon the recommendation of the teacher and school principal shall either be:

(a) retained in the same grade for no more than one school year with an academic improvement plan developed by the student assistance team in order to become academically proficient, at which time the student shall enter the next higher grade; or

(b) promoted to the next grade if the parent refuses to allow the child to be retained pursuant to Subparagraph (a) of this paragraph. In this case, the parent shall sign a waiver indicating the parent's desire that the student be promoted to the next higher grade with an academic improvement plan designed to address specific academic deficiencies. The academic improvement plan shall be developed by the student assistance team outlining time lines and monitoring activities to ensure progress toward overcoming those academic deficiencies. Students failing to become academically proficient at the end of that year as measured by grades, performance on school district assessments and other measures identified by the school district shall be retained in the same grade for no more than one year in order to have additional time to achieve academic proficiency.

G. At the end of the eighth grade, a student who is not academically proficient shall be retained in the eighth grade for no more than one school year to become academically proficient or if the student assistance team determines that retention of the student in the eighth grade will not assist the student to become academically proficient, the team shall design a high school graduation plan to meet the student's needs for entry into the work force or a post-secondary educational institution. If a student is retained in the eighth grade, the student assistance team shall develop a specific academic improvement plan that clearly delineates the student's academic deficiencies and prescribes a specific remediation plan to address those academic deficiencies.

H. A student who does not demonstrate academic proficiency for two successive school years shall be referred to the student assistance team for placement in an alternative program designed by the school district. Alternative program plans shall be filed with the department.

I. Promotion and retention decisions affecting a student enrolled in special education shall be made in accordance with the provisions of the individual educational plan established for that student.

J. For the purposes of this section:

(1) "academic improvement plan" means a written document developed by the student assistance team that describes the specific content standards required for a certain grade level that a student has not achieved and that prescribes specific remediation programs such as summer school, extended day or week school and tutoring;

(2) "school-district-determined assessment results" means the results obtained from student assessments developed or adopted by a local school board and conducted at an elementary grade level or middle school level;

(3) "educational plan for student success" means a student-centered tool developed to define the role of the academic improvement plan within the public school and the school district that addresses methods to improve student learning and success in school and that identifies specific measures of a student's progress; and

(4) "student assistance team" means a group consisting of a student's:

(a) teacher;

(b) school counselor;

(c) school administrator; and

(d) parent.

History: 1978 Comp., 22-2-8.6, enacted by Laws 1986, ch. 33, 7; 1987, ch. 320, 3; 1993, ch. 226, 9; 2000, ch. 20, 1; recompiled and amended as 22-2C-6 by Laws 2003, ch. 153, 15; 2007, ch. 309, 4.



Section 22-2C-8 - State improving schools program.

22-2C-8. State improving schools program.

The department may institute a "state improving schools program" that measures public school improvement through school safety, dropout rate, parent and community involvement and graduation and attendance rates. Those indicators may be weighed against socioeconomic variables such as the percentage of student mobility rates, the percentage of limited English proficient students using criteria established by the federal office of civil rights and the percentage of students eligible for free or reduced-fee lunches and other factors determined by the department. Public schools that show the greatest improvement may be eligible for supplemental funding from the incentives for school improvement fund pursuant to Section 22-2C-9 NMSA 1978. Funding for the state improving schools program may include federal funds allowable under federal law or rule.

History: 1978 Comp., 22-2A-8, enacted by Laws 2003, ch. 153, 17; 2015, ch. 58, 8.



Section 22-2C-9 - Incentives for school improvement fund; created; distributions.

22-2C-9. Incentives for school improvement fund; created; distributions.

A. The "incentives for school improvement fund" is created in the state treasury. The fund includes appropriations, federal allocations for the purposes of the fund, income from investment of the fund, gifts, grants and donations. Balances in the fund shall not revert to any other fund at the end of any fiscal year. The fund shall be administered by the department, and money in the fund is appropriated to the department to provide supplemental incentive funding for the state improving schools program. No more than three percent of the fund may be retained by the department for administrative purposes. Money in the fund shall be expended on warrants of the secretary of finance and administration pursuant to vouchers signed by the secretary of public education or the secretary's authorized representative.

B. The department shall adopt a formula for distributing incentive funding from the fund. The total number of public schools that receive supplemental funding shall not constitute more than fifteen percent of the student membership in the state. Distributions shall be made proportionately to public schools that qualify.

C. Each public school's school council shall determine how the supplemental funding shall be used. The money received by a public school shall not be used for salaries, salary increases or bonuses, but may be used to pay substitute teachers when teachers attend professional development activities.

History: 1978 Comp., 22-2A-9, enacted by Laws 2003, ch. 153, 18; 2015, ch. 58, 9.



Section 22-2C-10 - Schools in need of improvement fund; created.

22-2C-10. Schools in need of improvement fund; created.

A. The "schools in need of improvement fund" is created in the state treasury. The fund includes appropriations, federal allocations for the purposes of the fund, income from investment of the fund, gifts, grants and donations. Balances in the fund shall not revert to any other fund at the end of any fiscal year. The fund shall be administered by the department, and money in the fund is appropriated to the department to provide assistance to public schools in need of improvement. No more than three percent of the fund may be retained by the department for administrative purposes. Money in the fund shall be expended on warrants of the secretary of finance and administration pursuant to vouchers signed by the secretary of public education or the secretary's authorized representative.

B. Distributions from the fund shall be by application approved by the department.

History: 1978 Comp., 22-2A-10, enacted by Laws 2003, ch. 153, 19; 2015, ch. 58, 10.



Section 22-2C-11 - Assessment and accountability system reporting; parent survey; data system; fiscal information.

22-2C-11. Assessment and accountability system reporting; parent survey; data system; fiscal information.

A. The department shall:

(1) issue a state identification number for each public school student for use in the accountability data system;

(2) adopt the format for reporting individual student assessments to parents. The student assessments shall report each student's progress and academic needs as measured against state standards;

(3) adopt the format for reporting annual progress of public schools, school districts, state-chartered charter schools and the department. A school district's report shall include reports of all locally chartered charter schools in the school district. If the department has adopted a state improving schools program, the annual accountability report shall include the results of that program for each public school. The annual accountability report format shall be clear, concise and understandable to parents and the general public. All annual accountability reports shall ensure that the privacy of individual students is protected;

(4) require that when public schools, school districts, state-chartered charter schools and the state disaggregate and report school data for demographic subgroups, they include data disaggregated by ethnicity, race, limited English proficiency, students with disabilities, poverty and gender; provided that ethnicity and race shall be reported using the following categories:

(a) Caucasian, non-Hispanic;

(b) Hispanic;

(c) African American;

(d) American Indian or Alaska Native;

(e) Native Hawaiian or other Pacific Islander;

(f) Asian;

(g) two or more races; and

(h) other; provided that if the sample of students in any category enumerated in Subparagraphs (a) through (g) of this paragraph is so small that a student in the sample may be personally identifiable in violation of the federal Family Educational Rights and Privacy Act of 1974, the report may combine that sample into the "other" category;

(5) report cohort graduation data annually for the state, for each school district and for each state-chartered charter school and each public high school, based on information provided by all school districts and state-chartered charter schools according to procedures established by the department; provided that the report shall include the number and percentage of students in a cohort who:

(a) have graduated by August 1 of the fourth year after entering the ninth grade;

(b) have graduated in more than four years, but by August 1 of the fifth year after entering ninth grade;

(c) have received a state certificate by exiting the school system at the end of grade twelve without having satisfied the requirements for a high school diploma as provided in Section 22-13-1.1 NMSA 1978 or completed all course requirements but have not passed the graduation assessment or portfolio of standards-based indicators pursuant to Section 22-13-1.1 NMSA 1978;

(d) have dropped out or whose status is unknown;

(e) have exited public school and indicated an intent to pursue a high school equivalency credential; or

(f) are still enrolled in public school;

(6) report annually, based on data provided by school districts and state-chartered charter schools, the number and percentage of public school students in each cohort in the state in grades nine through twelve who have advanced to the next grade or graduated on schedule, who remain enrolled but have not advanced to the next grade on schedule, who have dropped out or whose other educational outcomes are known to the department; and

(7) establish technical criteria and procedures to define which students are included or excluded from a cohort.

B. Local school boards and governing boards of charter schools may establish additional indicators through which to measure the school district's or charter school's performance.

C. The school district's or state-chartered charter school's annual accountability report shall include a report of four- and five-year graduation rates for each public high school in the school district or state-chartered charter school. All annual accountability reports shall ensure that the privacy of individual students is protected. As part of the graduation rate data, the school district or state-chartered charter school shall include data showing the number and percentage of students in the cohort:

(1) who have received a state certificate by exiting the school system at the end of grade twelve without having satisfied the requirements for a high school diploma as provided in Section 22-13-1.1 NMSA 1978 or completed all course requirements but have not passed the graduation assessment or portfolio of standards-based indicators pursuant to Section 22-13-1.1 NMSA 1978;

(2) who have dropped out or whose status is unknown;

(3) who have exited public school and indicated an intent to pursue a high school equivalency credential;

(4) who are still enrolled; and

(5) whose other educational outcomes are known to the school district.

D. The school district's or state-chartered charter school's annual accountability report shall be adopted by the local school board or governing body of the state-chartered charter school, shall be published no later than November 15 of each year and shall be published at least once each school year in a newspaper of general circulation in the county where the school district or state-chartered charter school is located as well as online on the website of the school district or state-chartered charter school. In publication, the report shall be titled "The School District Report Card" or "The Charter School Report Card" and disseminated in accordance with guidelines established by the department to ensure effective communication with parents, students, educators, local policymakers and business and community organizations.

E. The annual accountability report shall include the names of those members of the local school board or the governing body of the charter school who failed to attend annual mandatory training.

F. The annual accountability report shall include data on expenditures for central office administration and expenditures for the public schools of the school district or charter school.

G. The department shall create an accountability data system through which data from each public school and each school district or state-chartered charter school may be compiled and reviewed. The department shall provide the resources to train school district and charter school personnel in the use of the accountability data system.

H. The department shall verify data submitted by the school districts and state-chartered charter schools.

I. At the end of fiscal year 2005, after the budget approval cycle, the department shall produce a report to the legislature that shows for all school districts using performance-based program budgeting the relationship between that portion of a school district's program cost generated by each public school in the school district and the budgeted expenditures for each public school in the school district as reported in the district's performance-based program budget. At the end of fiscal year 2006 and subsequent fiscal years, after the budget approval cycle, the department shall report on this relationship in all public schools in all school districts in the state.

J. When all public schools are participating in performance-based budgeting, the department shall recommend annually to the legislature for inclusion in the general appropriation act the maximum percentage of appropriations that may be expended in each school district for central office administration.

K. The department shall disseminate its statewide accountability report to school districts and charter schools; the governor, legislators and other policymakers; and business and economic development organizations.

L. As used in this section, "cohort" means a group of students who enter grade nine for the first time at the same time, plus those students who transfer into the group in later years and minus those students who leave the cohort for documented excusable reasons.

History: 1978 Comp., 22-2A-11, enacted by Laws 2003, ch. 153, 20; 2004, ch. 27, 19; 2007, ch. 309, 7; 2010, ch. 111, 1; 2013, ch. 196, 2; 2015, ch. 58, 11; 2015, ch. 122, 10; 2017, ch. 65, 1.



Section 22-2C-13 - Reporting recommended changes to laws.

22-2C-13. Reporting recommended changes to laws.

By the end of the 2015 calendar year and each calendar year thereafter, the department shall report to the legislative education study committee the department's recommendations for proposed changes to laws to comport with any applicable federal requirements.

History: Laws 2015, ch. 58, 4.






Article 2D - Family and Youth Resources

Section 22-2D-1 - Short title.

22-2D-1. Short title.

Sections 64 through 68 [22-2D-1 to 22-2D-5 NMSA 1978] of this act may be cited as the "Family and Youth Resource Act".

History: Laws 2003, ch. 153, 64.



Section 22-2D-2 - Advisory committee; members; meetings; duties.

22-2D-2. Advisory committee; members; meetings; duties.

A. The "family and youth resource advisory committee" is created. Members of the committee are:

(1) the state superintendent [secretary] or his designee;

(2) the secretary of health or his designee;

(3) the secretary of human services or his designee;

(4) the secretary of children, youth and families or his designee; and

(5) the following members appointed by the state board [department]:

(a) one representative each from four different local community-based organizations, including faith-based providers, involved with the provision of health or social services to families; and

(b) one local superintendent or his designee from a school district in which there are more than two schools eligible to participate in the family and youth resources program.

B. The members of the committee shall appoint the chairman and such other officers as they deem necessary.

C. The committee shall meet as frequently as it deems appropriate or necessary, but at least once a year. The chairman may call special meetings as he deems necessary and shall convene special meetings at the request of a majority of the members.

D. A majority of the committee constitutes a quorum.

E. Members who are not state officers may be reimbursed for per diem and mileage expenses as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978].

F. The department shall staff the committee.

G. The committee shall:

(1) recommend to the department guidelines for the creation, implementation and operation of programs;

(2) recommend to the department standards and criteria for awarding grants and the form and content of grant applications; and

(3) review applications for grants and make recommendations to the department within ninety days of receipt of the grant applications.

History: Laws 2003, ch. 153, 65.



Section 22-2D-3 - Programs; purpose; functions.

22-2D-3. Programs; purpose; functions.

A. A "family and youth resources program" may be created in any public school in the state. Except as provided in Subsection D of this section, the department shall accept applications for grants from public schools in which eighty percent of the students are eligible for the free or reduced-fee lunch program to fund their program.

B. The purpose of the program is to provide an intermediary for students and their families at public schools to access social and health care services. The goal of the program is to forge mutual long-term relationships with public and private agencies and community-based, civic and corporate organizations to help students attain high academic achievement by meeting certain nonacademic needs of students and their families.

C. A program shall include the employment of a resource liaison, who shall:

(1) assess student and family needs and match those needs with appropriate public or private providers, including civic and corporate sponsors;

(2) make referrals to health care and social service providers;

(3) collaborate and coordinate with health and social service agencies and organizations through school-based and off-site delivery systems;

(4) recruit service providers and business, community and civic organizations to provide needed services and goods that are not otherwise available to a student or the student's family;

(5) establish partnerships between the school and community organizations such as civic, business and professional groups and organizations; and recreational, social and after-school programs such as boys' and girls' clubs and boy and girl scouts;

(6) identify and coordinate age-appropriate resources for students in need of:

(a) counseling, training and placement for employment;

(b) drug and alcohol abuse counseling;

(c) family crisis counseling; and

(d) mental health counseling;

(7) promote family support and parent education programs; and

(8) seek out other services or goods a student or the student's family needs to assist the student to stay in school and succeed.

D. A public school or group of public schools that has received a grant to establish a family and youth resources program may continue to be eligible for funding if its percentage of students eligible for the free or reduced-fee price lunch program drops below eighty percent, so long as it maintains an average of eighty percent or more for any three-year period.

History: Laws 2003, ch. 153, 66; 2009, ch. 118, 1.



Section 22-2D-4 - Family and youth resource programs; grants; department duties.

22-2D-4. Family and youth resource programs; grants; department duties.

A. Subject to the availability of funding, grants are available to a public school or group of public schools that meets department eligibility requirements.

B. Applications for grants shall be in the form prescribed by the department and shall include the following information:

(1) a statement of need, including demographic and socioeconomic information about the area to be served by the program;

(2) goals and expected outcomes of the program;

(3) services and activities to be provided by the program;

(4) written agreements for the provision of services by public and private agencies, community groups and other parties;

(5) a work plan and budget for the program, including staffing requirements and the expected availability of staff;

(6) hours of operation;

(7) strategies for dissemination of information about the program to potential users;

(8) training and professional development plans;

(9) plans to ensure that program participants are not stigmatized for their use of the program;

(10) a physical description of the place in the school or adjacent to the school in which the program will be located;

(11) letters of endorsement and commitment from community agencies and organizations and local governments; and

(12) any other information the department requires.

C. Grants shall not be awarded for applications submitted that supplant funding and other resources that have been used for purposes similar to the program.

History: Laws 2003, ch. 153, 67.



Section 22-2D-5 - Family and youth resource fund.

22-2D-5. Family and youth resource fund.

The "family and youth resource fund" is created in the state treasury. The fund shall consist of appropriations, gifts, grants, donations and earnings from investment of the fund. The fund shall not be transferred to any other fund at the end of a fiscal year. The fund shall be administered by the department, and money in the fund is appropriated to the department to carry out the purposes of the Family and Youth Resource Act. Money in the fund shall be disbursed on warrants issued by the secretary of finance and administration pursuant to vouchers signed by the state superintendent [secretary] or his authorized representative.

History: Laws 2003, ch. 153, 68.






Article 2E - A-B-C-D-F Schools Rating

Section 22-2E-1 - Short title.

22-2E-1. Short title.

Sections 1 through 4 [22-2E-1 to 22-2E-4 NMSA 1978] of this act may be cited as the "A-B-C-D-F Schools Rating Act".

History: Laws 2011, ch. 10, 1.



Section 22-2E-2 - Definitions.

22-2E-2. Definitions.

As used in the A-B-C-D-F Schools Rating Act:

A. "growth" means learning a year's worth of knowledge in one year's time, which is demonstrated by a student's performance on New Mexico standards-based assessments that shows the student:

(1) moving from one performance level to a higher performance level;

(2) maintaining a proficient or advanced proficient performance level as provided by department rule; or

(3) remaining in beginning step or nearing proficient performance level but improving a number of scale score points as specified by department rule; and

B. "school options" means a right to transfer to any public school not rated an F in the state or have children continue their schooling through distance learning offered through the statewide or a local cyber academy.

History: Laws 2011, ch. 10, 2.



Section 22-2E-3 - Rating certain schools.

22-2E-3. Rating certain schools.

Commencing with the 2011-2012 school year, public schools shall be subject to being rated annually by the department as provided in the A-B-C-D-F Schools Rating Act.

History: Laws 2011, ch. 10, 3.



Section 22-2E-4 - Annual ratings; letter grades; ratings based on standards-based assessments; right to school choice; distance learning; responsibility for cost; use of funds; additional remedy.

22-2E-4. Annual ratings; letter grades; ratings based on standards-based assessments; right to school choice; distance learning; responsibility for cost; use of funds; additional remedy.

A. All public schools shall be graded annually by the department.

B. The department shall assign a letter grade of A, B, C, D or F to each public school pursuant to criteria established by department rules, after input from the secretary's superintendents' council, that include as a minimum a combination of the following factors in a public school's grade:

(1) for elementary and middle schools:

(a) student proficiency, including achievement on the New Mexico standards-based assessments;

(b) student growth in reading and mathematics; and

(c) growth of the lowest twenty-fifth percentile of students in the public school in reading and mathematics; and

(2) for high schools:

(a) student proficiency, including achievement on the New Mexico standards-based assessments;

(b) student growth in reading and mathematics;

(c) growth of the lowest twenty-fifth percentile of students in the high school in reading and mathematics; and

(d) additional academic indicators such as high school graduation rates, growth in high school graduation rates, advanced placement and international baccalaureate courses, dual enrollment courses and SAT and ACT scores.

C. The New Mexico standards-based assessments used for rating a school are those administered annually to students in grades three, four, five, six, seven, eight, nine and eleven pursuant to Section 22-2C-4 NMSA 1978.

D. In addition to any rights a parent may have pursuant to federal law, the parent of a student enrolled in a public school rated F for two of the last four years has the right to transfer the student in the same grade to any public school in the state not rated F or the right to have the student continue schooling by means of distance learning offered through the statewide or a local cyber academy. The school district or charter school in which the student is enrolled is responsible for the cost of distance learning.

E. The department shall ensure that a local school board or, for a charter school, the governing body of the charter school is prioritizing resources of a public school rated D or F toward proven programs and methods linked to improved student achievement until the public school earns a grade of C or better for two consecutive years.

F. The school options available pursuant to the A-B-C-D-F Schools Rating Act are in addition to any remedies provided for in the Assessment and Accountability Act [Chapter 22, Article 2C NMSA 1978] for students in schools in need of improvement or any other interventions prescribed by the federal No Child Left Behind Act of 2001.

G. When reporting a school's grade, the department shall include student data disaggregated by ethnicity, race, limited English proficiency, students with disabilities, poverty and gender; provided that ethnicity and race shall be reported using the following categories:

(1) Caucasian, non-Hispanic;

(2) Hispanic;

(3) African American;

(4) American Indian or Alaska Native;

(5) Native Hawaiian or other Pacific Islander;

(6) Asian;

(7) two or more races; and

(8) other; provided that if the sample of students in any category enumerated in Paragraphs (1) through (7) of this subsection is so small that a student in the sample may be personally identifiable in violation of the federal Family Educational Rights and Privacy Act of 1974, the report may combine that sample into the "other" category.

History: Laws 2011, ch. 10, 4; 2013, ch. 196, 3; 2015, ch. 108, 3.






Article 3 - Educational Apportionment

Section 22-3-54.1 - Deleted.

22-3-54.1. Deleted.






Article 3A - 2011 Educational Redistricting

Section 22-3A-1 - Short title.

22-3A-1. Short title.

This act [22-3A-1 to 22-3A-16 NMSA 1978] may be cited as the "2011 Educational Redistricting Act".

History: Laws 2011 (1st S.S.), ch. 4, 1.



Section 22-3A-2 - Commission members.

22-3A-2. Commission members.

The public education commission is composed of ten members to be elected from districts established by law.

History: Laws 2011 (1st S.S.), ch. 4, 2.



Section 22-3A-3 - Election for staggered terms; vacancies.

22-3A-3. Election for staggered terms; vacancies.

A. Members of the public education commission shall be elected for staggered terms of four years.

B. Members shall be elected at the general election for terms commencing on January 1 next succeeding their election.

C. Members from districts one, four, eight, nine and ten shall be elected from the districts described in Sections 6, 9, 13, 14 and 15 of the 2011 Educational Redistricting Act at the 2012 and subsequent general elections.

D. Members from districts two, three, five, six and seven shall be elected from the districts described in Sections 7, 8, 10, 11 and 12 of the 2011 Educational Redistricting Act at the 2014 and subsequent general elections.

E. The governor shall by appointment fill a vacancy in the office of a member of the public education commission. An appointment to fill a vacancy on the public education commission shall be for a term ending on December 31 after the next general election, at which election a person shall be elected to fill any remainder of the unexpired term.

History: Laws 2011 (1st S.S.), ch. 4, 3.



Section 22-3A-4 - Residence.

22-3A-4. Residence.

A candidate for the office of public education commissioner shall reside in the district for which the candidate files a declaration of candidacy at the time of such filing. A public education commissioner shall reside in the district from which the commissioner was elected or appointed and shall be deemed to have resigned if the commissioner changes residence to a place outside the district. Vacancies shall be filled as provided in Section 3 of the 2011 Educational Redistricting Act.

History: Laws 2011 (1st S.S.), ch. 4, 4.



Section 22-3A-5 - Precincts.

22-3A-5. Precincts.

A. Precinct designations and boundaries used in the 2011 Educational Redistricting Act are those precinct designations and boundaries established pursuant to the Precinct Boundary Adjustment Act [1-3-10 through 1-3-14 NMSA 1978] as revised and approved pursuant to that act by the secretary of state as of August 31, 2011.

B. A board of county commissioners shall not create any precinct that lies in more than one public education commission district and shall not divide any precinct so that the divided parts of the precinct are situated in two or more public education commission districts. Votes cast in a public education commission election from precincts created or divided in violation of this subsection shall be invalid and shall not be counted or canvassed.

History: Laws 2011 (1st S.S.), ch. 4, 5.



Section 22-3A-6 - Public education commission district one.

22-3A-6. Public education commission district one.

Public education commission district one is composed of Bernalillo county precincts 20 through 30, 32 through 67, 70 through 77, 81 through 83, 88, 90 through 92, 94 through 99, 109 through 114, 119, 120, 134, 136 through 144, 257 and 258.

History: Laws 2011 (1st S.S.), ch. 4, 6.



Section 22-3A-7 - Public education commission district two.

22-3A-7. Public education commission district two.

Public education commission district two is composed of Bernalillo county precincts 289 through 302, 304 through 308, 316 through 318, 321 through 324, 328 through 333, 406 through 410, 413 through 430, 440, 447 through 454, 456, 461 through 466, 471 through 478, 480 through 500, 502 through 550, 560 through 569 and 601 through 603.

History: Laws 2011 (1st S.S.), ch. 4, 7.



Section 22-3A-8 - Public education commission district three.

22-3A-8. Public education commission district three.

Public education commission district three is composed of Bernalillo county precincts 2 through 19, 68, 69, 78, 79, 84 through 86, 89, 101 through 108, 116, 121 through 125, 131 through 133, 135, 150 through 154, 161 through 166, 171, 180 through 187, 191 through 197, 211, 212, 214 through 217, 221, 223 through 226, 241 through 246, 251 through 256, 271 through 275, 278, 281 through 287, 311 through 315, 326, 327, 341 through 347, 351 through 358, 371 through 375, 381 through 387, 400 through 405, 411, 412, 431 through 439, 441 through 446 and 455.

History: Laws 2011 (1st S.S.), ch. 4, 8.



Section 22-3A-9 - Public education commission district four.

22-3A-9. Public education commission district four.

Public education commission district four is composed of Bernalillo county precincts 1, 80, 87, 115, 117, 118, 127 through 129, 170, 303, 553 through 559 and 570 through 573; Los Alamos county; Sandoval county precincts 1 through 23, 27 through 76 and 78 through 86; and Santa Fe county precincts 11, 12, 15 through 19, 63, 72, 73, 80, 82, 84 and 85.

History: Laws 2011 (1st S.S.), ch. 4, 9.



Section 22-3A-10 - Public education commission district five.

22-3A-10. Public education commission district five.

Public education commission district five is composed of McKinley county; Rio Arriba county precincts 24 and 29; San Juan county; and Sandoval county precincts 24 through 26.

History: Laws 2011 (1st S.S.), ch. 4, 10.



Section 22-3A-11 - Public education commission district six.

22-3A-11. Public education commission district six.

Public education commission district six is composed of Bernalillo county precincts 31 and 93; Catron county; Cibola county; Dona Ana county precincts 1 through 3, 60 and 95; Grant county; Hidalgo county; Luna county; Sierra county; Socorro county precincts 1 through 11 and 13 through 26; and Valencia county.

History: Laws 2011 (1st S.S.), ch. 4, 11.



Section 22-3A-12 - Public education commission district seven.

22-3A-12. Public education commission district seven.

Public education commission district seven is composed of Dona Ana county precincts 4 through 59, 61 through 94 and 96 through 120; and Otero county precincts 1 and 41.

History: Laws 2011 (1st S.S.), ch. 4, 12.



Section 22-3A-13 - Public education commission district eight.

22-3A-13. Public education commission district eight.

Public education commission district eight is composed of Bernalillo county precincts 551 and 552; Chaves county precincts 1 through 7, 9 through 16, 21 through 25, 31 through 36, 41 through 47, 51, 52, 61 through 63, 71 through 73, 81 through 85, 90 through 94 and 101 through 103; De Baca county; Guadalupe county; Lincoln county; Mora county; Otero county precincts 2 through 40; San Miguel county; Socorro county precinct 12; and Torrance county.

History: Laws 2011 (1st S.S.), ch. 4, 13.



Section 22-3A-14 - Public education commission district nine.

22-3A-14. Public education commission district nine.

Public education commission district nine is composed of Chaves county precinct 104; Curry county; Eddy county; Harding county; Lea county; Quay county; Roosevelt county; and Union county.

History: Laws 2011 (1st S.S.), ch. 4, 14.



Section 22-3A-15 - Public education commission district ten.

22-3A-15. Public education commission district ten.

Public education commission district ten is composed of Colfax county; Rio Arriba county precincts 1 through 23, 25 through 28 and 30 through 42; Santa Fe county precincts 1 through 10, 13, 14, 20 through 62, 64 through 71, 74 through 79, 81, 83 and 86 through 88; and Taos county.

History: Laws 2011 (1st S.S.), ch. 4, 15.



Section 22-3A-16 - Continuing terms; vacancies.

22-3A-16. Continuing terms; vacancies.

A. A public education commissioner who is serving on the commission as of the effective date of this section shall serve the remainder of the term for which the commissioner was elected.

B. An appointment to fill a vacancy on the public education commission made before the general election of 2012 shall be made from the district as it existed on the effective date of this section. After the general election of 2012, a vacancy shall be filled by appointment from the district as set out in Sections 6 through 15 of the 2011 Educational Redistricting Act.

History: Laws 2011 (1st S.S.), ch. 4, 16.






Article 4 - Creation, Consolidation and Annexation of School Districts

Section 22-4-1 - School districts.

22-4-1. School districts.

A. Every public school in the state shall be located within the geographical boundaries of a school district.

B. A school district shall be created, exist or be consolidated only pursuant to the provisions of law.

C. The geographical boundaries of a school district shall not coincide or overlap the geographical boundaries of another school district except as may be provided by law.

History: 1953 Comp., 77-3-1, enacted by Laws 1967, ch. 16, 14.



Section 22-4-2 - New school districts; creation.

22-4-2. New school districts; creation.

A. The state board [department] may order the creation of a new school district:

(1) upon receipt of and according to a resolution requesting the creation of the new school district by the local school board of the existing school district;

(2) after review by the local school board and upon receipt of a petition bearing signatures verified by the county clerk of the affected area of sixty percent of the registered voters residing within the geographic area desiring creation of a new school district; or

(3) upon recommendation of the state superintendent [secretary] and upon a determination by the state board [department] that creation of a new district would meet the standards set forth in Subsection B of this section.

B. Within ninety days of receipt of the local school board resolution, receipt of the voters' petition or receipt of a recommendation by the state superintendent [secretary], the state board [department] shall conduct a public hearing to determine whether:

(1) the existing school district and the new school district to be created will each have a minimum membership of five hundred;

(2) a high school program is to be taught in the existing school district and in the new school district to be created unless an exception is granted to this requirement by the state board [department]; and

(3) creating the new school district is in the best interest of public education in the existing school district and in the new school district to be created and in the best interest of public education in the state.

History: 1953 Comp., 77-3-2, enacted by Laws 1967, ch. 16, 15; 1981, ch. 26, 1; 1993, ch. 235, 1.



Section 22-4-3 - Consolidation; request; districts without junior or senior high schools; standards.

22-4-3. Consolidation; request; districts without junior or senior high schools; standards.

A. The state board [department] may order consolidation of school districts upon receipt of and according to identical resolutions requesting consolidation from each local school board of each school district affected by the consolidation only if it determines that such consolidation:

(1) will help to equalize the educational opportunities for public school students in each school district affected by the consolidation;

(2) will make the most advantageous and economical use of public school facilities;

(3) takes into consideration the convenience and welfare of the public school students in each school district affected by the consolidation; and

(4) is in the best interest of public education in each school district affected by the consolidation and in the best interest of the public education in the state.

B. The state board [department] may also order consolidation of a school district which has not maintained either a junior or senior high school program for two consecutive years prior to consolidation with an adjacent district which has maintained such programs for the students of both districts upon receipt of and according to identical resolutions requesting consolidation from each local school board of each school district affected by the consolidation.

C. The state board [department] may bring an action in the district court for an order of consolidation of two or more school districts when:

(1) all attempts to obtain an agreement between the local school boards to consolidate such school districts under Subsection A of this section have failed;

(2) one or more schools within the school districts proposed to be consolidated have received a disapproval accreditation status from the state department of education [public education department]; and

(3) after public hearing on such proposed consolidation, the state board makes findings of fact:

(a) that such consolidation will meet the criteria specified in Paragraphs (1) through (4) of Subsection A of this section; and

(b) that one or more schools within a school district proposed to be consolidated are deficient in their ability to provide the necessary educational opportunities for public school students in that district.

D. Notice of public hearing shall be given by the state board [department] at least thirty days prior to the hearing date by two consecutive publications one week apart in a newspaper of general circulation in the deficient school district proposed to be consolidated. The notice shall state:

(1) the subject of the hearing;

(2) the time and place of the hearing; and

(3) the manner in which interested persons may present their views.

E. The public hearing shall be held in a suitable and convenient location within the deficient school district proposed to be consolidated. At the hearing, the state board [department] shall allow all interested persons a reasonable opportunity to submit data, views or arguments, orally or in writing, and to examine witnesses testifying at the hearing.

F. Within ten days from the date the hearing is concluded the state board [department] shall make its determination in writing and if such determination includes an intention to bring an action for consolidation in the district court, such intention shall be included in the written determination. A copy of the written determination of the state board shall be sent to each of the school boards concerned.

G. Within sixty days from the date of the issuance of its written determination, the state board [department] may bring an action for a court order of consolidation in the district court of any judicial district in which the deficient school district is located. A copy of the petition for such action shall be served upon each of the local school boards affected by the consolidation. Such local school boards shall be parties to the action. The director shall authorize the necessary transfers and expenditures in the budgets of the concerned school districts to cover all necessary costs incurred by them in such action. Upon request of any of the parties to the action, a jury trial shall be allowed. The state board shall have the burden of establishing the existence of conditions required under Subsection C of this section and of proving that such consolidation will meet the criteria specified in Paragraphs (1) through (4) of Subsection A of this section. The court may deny the order for consolidation if it is found that:

(1) the conditions prescribed in Paragraphs (1) and (2) of Subsection C of this section do not exist;

(2) such proposed consolidation will not meet the criteria specified in Paragraphs (1) through (4) of Subsection A of this section; or

(3) that the alleged deficiency in the school district's ability to provide the necessary educational opportunities for public school students in such district does not exist.

H. In the event the court denies the order for consolidation, the state board [department] shall not again initiate such action for consolidation affecting the same or substantially the same school districts for one year after the date of the denial of such order.

I. In the event the court orders the consolidation, such consolidation shall not become effective until the end of the current school term.

J. Any final order of the district court is reviewable by the court of appeals in the same manner as provided under the rules of civil procedure.

History: 1953 Comp., 77-3-3, enacted by Laws 1967, ch. 16, 16; 1970, ch. 4, 1; 1973, ch. 106, 1; 1977, ch. 246, 61.



Section 22-4-4 - Consolidation of district without junior or senior high schools; governing board.

22-4-4. [Consolidation of district without junior or senior high schools; governing board.]

Where consolidation is ordered under Subsection B hereof [22-4-3B NMSA 1978], the governing board of the district maintaining the junior and senior high school programs shall become the governing board of the consolidated district, the board of the district consolidated shall be dissolved, and the provisions of Sections 22-4-10 through 22-4-14 NMSA 1978 relating to appointment of an interim board and the holding of special elections shall not be applicable.

History: 1953 Comp., 77-3-3.1, enacted by Laws 1970, ch. 4, 2.



Section 22-4-5 - Alternate method of consolidation.

22-4-5. Alternate method of consolidation.

Sections 22-4-6 through 22-4-9 NMSA 1978 shall be an alternative method of consolidation to that provided in Section 22-4-3 NMSA 1978.

History: 1953 Comp., 77-3-4, enacted by Laws 1967, ch. 16, 17.



Section 22-4-6 - Alternate method; survey; report; submission to the state board department.

22-4-6. Alternate method; survey; report; submission to the state board [department].

A. Upon receipt of a request from a local school board, the state board [department] shall cause a school district survey to be made to study the feasibility of a consolidation.

B. A school district survey shall be made by a school district survey committee. The school district survey committee shall submit a written report on a school district survey, along with any recommendations made by the committee, to each local school board of each school district affected by the survey. The report shall be accompanied by all maps, records and material supporting the recommendations.

C. Any local school board of a school district affected by the survey may suggest alterations to the report and the recommendations. If these alterations are approved by each local school board of each school district affected by the survey and the school district survey committee, the alterations shall become part of the final report and recommendations of the school district survey committee. If local school boards of all school districts affected by the survey approve the final report and recommendations of the school district survey committee, the final report and recommendations shall be submitted to the state board [department].

History: 1953 Comp., 77-3-5, enacted by Laws 1967, ch. 16, 18.



Section 22-4-7 - Alternate method; survey committee.

22-4-7. Alternate method; survey committee.

To make a school district survey to determine the feasibility of a consolidation, the school district survey committee shall consist of the following members:

A. one person designated by the state transportation director from the state transportation division;

B. one person appointed by the state board [department] for each school district affected by the survey. Each person appointed by the state board shall reside outside of every school district affected by the school district survey; and

C. one person appointed by each local school board of a school district affected by the school district survey.

History: 1953 Comp., 77-3-6, enacted by Laws 1967, ch. 16, 19.



Section 22-4-8 - Alternate method; survey committee; compensation.

22-4-8. Alternate method; survey committee; compensation.

Members of a school district survey committee shall serve without compensation but shall be entitled to reimbursement of expenses incurred in the performance of committee duties out of funds of the department of education [public education department].

History: 1953 Comp., 77-3-7, enacted by Laws 1967, ch. 16, 20.



Section 22-4-9 - Alternate method; standards for consolidation.

22-4-9. Alternate method; standards for consolidation.

The state board [department] may order consolidation according to the recommendations contained in a final report and recommendations of the school district survey committee approved by each local school board of each school district affected by the survey only if it determines that such consolidation:

A. will help to equalize the educational opportunities for public school students in each school district affected by the consolidation;

B. will make the most advantageous and economical use of public school facilities;

C. takes into consideration the convenience and welfare of the public school students in each school district affected by the survey; and

D. is in the best interest of public education in each school district affected by the consolidation and in the best interest of public education in the state.

History: 1953 Comp., 77-3-8, enacted by Laws 1967, ch. 16, 21.



Section 22-4-10 - Order of state board department.

22-4-10. Order of state board [department].

A. Any order of the state board [department] for creation of a new school district or for consolidation shall contain the following:

(1) an accurate description of the geographical boundaries of all school districts affected by the order;

(2) the disposition of all property affected by the order;

(3) the dissolution of the elected local school board of each school district affected by the order of consolidation; and

(4) the appointment of three qualified electors of the state who are residents of the new school district created by the order or the consolidated school district to be members of an interim local school board to govern the new or consolidated school district.

B. A certified copy of the order of the state board [department] shall be kept on permanent file with the department of education [public education department].

C. One certified copy of the order of the state board [department] shall be furnished to each local school board affected by the order, to each county assessor of a county having a school district within it affected by the order, to the chief [secretary of public education], to the state tax commission [property tax division of the taxation and revenue department], to the oil and gas accounting commission [audit and compliance division of the taxation and revenue department] and to each member appointed to the interim local school board.

D. Any creation of a new school district or consolidation ordered by the state board [department] shall take effect upon the issuance of the order. However, for taxation purposes, creation of a new school district or consolidation shall be effective on January 1 following the date of the issuance of the order by the state board [department].

History: 1953 Comp., 77-3-9, enacted by Laws 1967, ch. 16, 22.



Section 22-4-11 - Publication of order; actions attacking order.

22-4-11. [Publication of order; actions attacking order.]

After adoption of an order of the state board [department] for creation of a new school district or for consolidation of school districts, the state superintendent [secretary] of public instruction shall forthwith cause a copy of such order to be published in a newspaper of general circulation in each county within which any part of the new or consolidated school district may be located.

Actions to attack the validity of any such order shall be filed within thirty days from the date of such publication, but not afterwards. Such actions shall be filed in Santa Fe county district court and the state board of education [department] shall be an indispensable party thereto.

History: 1953 Comp., 77-3-9.1, enacted by Laws 1970, ch. 4, 3.



Section 22-4-12 - Interim local school board; special election.

22-4-12. Interim local school board; special election.

A. The interim local school board of a newly created or consolidated school district has all the powers and duties of a local school board. The interim local school board shall hold office only until the local school board is elected and qualified.

B. For the purpose of electing five members to the local school board of a newly created or consolidated school district, the interim local school board shall call a special school district election to be held not less than forty-five days nor more than ninety days from the date of the issuance of the order of the state board [department] appointing members to the interim local school board. If the date for a regular school district election occurs during this period, the interim local school board shall give notice of the regular school district election for the purpose of electing five members to the local school board of the newly created or consolidated school district instead of calling a special school district election.

C. The interim local school board shall appoint a superintendent of schools to perform the administrative and supervisory functions of the interim local school board and to also conduct the school district election. The term of office of the superintendent of schools appointed by the interim local school board shall coincide with the term of office of the interim local school board.

History: 1953 Comp., 77-3-10, enacted by Laws 1967, ch. 16, 23.



Section 22-4-13 - Special school district election; term of office.

22-4-13. Special school district election; term of office.

The term of office of members of a local school board elected at a special school district election for a newly created or consolidated school district shall be as follows:

A. three members shall be elected for terms expiring at the next regular school district election; and

B. two members shall be elected for terms expiring two years after the next regular school district election.

History: 1953 Comp., 77-3-11, enacted by Laws 1967, ch. 16, 24; 1985, ch. 142, 1.



Section 22-4-14 - Regular school district election; term of office.

22-4-14. Regular school district election; term of office.

If the interim local school board calls for the election of members to the local school board of a newly created or consolidated school district at a regular school district election, the terms of office of the members elected shall be as follows:

A. three members shall be elected for terms of two years; and

B. two members shall be elected for terms of four years.

History: 1953 Comp., 77-3-12, enacted by Laws 1967, ch. 16, 25; 1985, ch. 142, 2.



Section 22-4-15 - Consolidated school districts; outstanding contracts; indebtedness.

22-4-15. Consolidated school districts; outstanding contracts; indebtedness.

A. All contracts entered into by a local school board of a school district prior to consolidation shall be honored by the consolidated school district. The acquiring of tenure rights and tenure rights that have been obtained shall not be affected by consolidation.

B. Any outstanding school district bonds or other indebtedness of a school district shall not be affected by consolidation. Whenever a school district included within a consolidation has outstanding school district bonds or certificates of indebtedness, the school district shall retain its identity for the purpose of paying any debt service until the bonds or certificates are paid in full. No school district included within a consolidation shall become responsible for the debt service of any other school district included within the consolidation.

History: 1953 Comp., 77-3-13, enacted by Laws 1967, ch. 16, 26.



Section 22-4-16 - Existing school districts validated.

22-4-16. [Existing school districts validated.]

That the organization, existence or consolidation of all school districts heretofore ordered by the state board [department] of education of the state of New Mexico are hereby validated and their existence as ordered by the state board of education is hereby validated and confirmed, provided that the passage of this act [22-4-16 NMSA 1978] shall not affect any consolidations upon which an action is pending contesting such consolidation at the time this act becomes effective.

History: 1953 Comp., 73-15-9, enacted by Laws 1955, ch. 76, 1.



Section 22-4-17 - Annexation of area for school district purposes; resolutions; approval; filing.

22-4-17. Annexation of area for school district purposes; resolutions; approval; filing.

A. Whenever it becomes economically feasible for students residing in one school district to attend school in another school district, whether or not that school district is within the same county as the school district of residence, the local school boards of the school districts may provide for annexation of the appropriate area by resolution of each of the local school boards concerned. The resolutions shall be submitted to the state board [department] of education for its approval.

B. Prior to adopting such resolution, the local school board proposing to annex the area within another school district shall furnish an accurate legal description of the area to be annexed and the net taxable value of the property within the area to the chief, public school finance division [secretary of public education]. The chief [secretary] shall furnish to each local school board concerned a statement of the financial implication of the annexation.

C. After resolutions are adopted by each of the local school boards concerned and approved by the state board [department] of education, copies of the resolutions shall be filed with:

(1) the county commission of the county where the principal office of each local school board is located and the county commissions of those other counties in which area is affected;

(2) the county assessor of the county where the principal office of each local school board is located and the county assessors of those other counties in which area is affected;

(3) state board of education; and

(4) department of finance and administration.

History: 1953 Comp., 77-3-2.1, enacted by Laws 1977, ch. 213, 1.



Section 22-4-18 - Validation of previous annexation.

22-4-18. Validation of previous annexation.

Every member of a local school board of a local school district which has been a party to an annexation similar to that authorized in Section 1 [22-4-17 NMSA 1978] of this act but occurring prior to the effective date of this act is determined to have been a legally authorized governing authority and such annexation is validated as of the date of the resolution adopting such action.

History: 1953 Comp., 77-3-2.2, enacted by Laws 1977, ch. 213, 2.






Article 4A - Advisory Referenda

Section 22-4A-1 - Short title.

22-4A-1. Short title.

This act [22-4A-1 to 22-4A-3 NMSA 1978] may be cited as the "Advisory Referendum Act".

History: Laws 1987, ch. 191, 1.



Section 22-4A-2 - Purpose.

22-4A-2. Purpose.

The purpose of the Advisory Referendum Act is to enable registered voters of an affected area, who may ultimately be called upon to vote on bond issues for capital projects for a new district, to express the extent of their support for the formation of that new public school district.

History: Laws 1987, ch. 191, 2.



Section 22-4A-3 - Advisory referendum authorized; effect of referendum.

22-4A-3. Advisory referendum authorized; effect of referendum.

A. The governing body of any school district having a student membership in excess of seventy-six thousand and the governing body of any school district any part of which is proposed to be incorporated in a new school district shall conduct an advisory referendum in any municipality or in any precinct of a school district which is proposed to be included in a new school district.

B. An "advisory referendum" as used in the Advisory Referendum Act means an election at which the proposal of creating a new school district that includes the territory in which the municipality is located is submitted to the voters of the municipality as a question of supporting the proposal or opposing the proposal. The result of the vote shall be advisory only as a statement of public opinion on the proposed creation of a new school district and shall not constitute any election required by law pertaining to the creation of a district. The results of the referendum may be used by the voters of the existing and proposed district encompassed within the boundaries of the municipality or of another school district to better determine desirability and feasibility of forming the new public school district.

C. The election for the advisory referendum shall be conducted and canvassed substantially in the same manner as special school district elections are conducted and canvassed.

History: Laws 1987, ch. 191, 3.






Article 5 - Local School Boards

Section 22-5-1 - Local school boards; members.

22-5-1. Local school boards; members.

A local school board shall be composed of five qualified electors of the state residing within the school district.

History: 1953 Comp., 77-4-1, enacted by Laws 1967, ch. 16, 27.



Section 22-5-1.1 - Local school board members; elected from districts.

22-5-1.1. Local school board members; elected from districts.

Members of local school boards in districts having a population in excess of sixteen thousand shall reside in and be elected from single-member districts. Once, following every federal decennial census, the local school board shall divide the school district into a number of election districts equal in number to the number of members on the school board. Such election districts shall be contiguous and compact and as equal in population as is practicable; provided that the local school board of any district having a population of sixteen thousand or less may provide for single-member districts as provided in this section.

History: 1978 Comp., 22-5-1.1, enacted by Laws 1985, ch. 202, 1; 1993, ch. 226, 10.



Section 22-5-3 - School board membership; optional form.

22-5-3. School board membership; optional form.

A. The local school board of any school district in this state may by resolution provide for the local board of that district to be composed of seven qualified electors of the state who reside within the district. The resolution shall provide that the board consist of seven separate positions, and each such position shall be designated by number. Qualified electors seeking election to the school board shall file and run for only one of the numbered positions.

B. If the resolution provided for in this section is adopted, it shall go into effect within thirty days after its adoption unless a petition signed by the qualified electors of the school district in a number equal to twenty percent of all the voters in the district voting at the last regular school board election is presented to the local board within such thirty days asking that an election be held on the question of increasing the membership of the local board to seven members.

C. Upon receipt and verification of the petition, the local school board shall within thirty days call a special school election to vote upon the question of increasing the membership of the local school board in that district to seven members.

D. If the voters of the school district approve the increase in the local school board's membership to seven members, the resolution shall be in effect.

E. A resolution adopted pursuant to Subsection A of this section shall conform to the requirements of Section 1-22-5 NMSA 1978 and shall provide for the election of two additional school board members at the next regular school district election. One new member shall be elected to serve until the first regular school board election following the member's election. The second new member shall be elected to serve until the second regular school board election following the member's election. Thereafter, persons elected to fill the additional new positions on the board shall be elected for terms as provided by law.

History: 1953 Comp., 77-4-1.3, enacted by Laws 1969, ch. 103, 2; 1981, ch. 316, 1; 1993, ch. 226, 11; 2015, ch. 145, 95.



Section 22-5-3.1 - Local school boards; reversion to five members.

22-5-3.1. Local school boards; reversion to five members.

A. Any seven-member local school board of a school district in the state may by resolution provide for the local school board of that school district to be composed of five qualified electors of the state who reside within the school district.

B. If the resolution specified in Subsection A of this section is adopted, the existing local school board at the first election at which the terms of three members expire shall by lot:

(1) eliminate two positions if the next succeeding election is one at which the terms of two members expire;

(2) eliminate two positions if the next succeeding election is one at which the term of one member expires, and at the next election at which the terms of three members expire designate one position for a two-year term; provided that thereafter all terms shall be four-year terms; or

(3) eliminate two positions if the next succeeding election is one at which the terms of three members expire, and at the succeeding election designate one position for a two-year term; provided that thereafter all terms shall be four-year terms.

C. Any resolution adopted pursuant to the provisions of this section shall be effective thirty days after its adoption unless a petition signed by the qualified electors of the school district in a number equal to at least twenty percent of all voters in the school district voting at the last regular school board election is presented to the local school board on or before the thirtieth day asking that an election be held on the question of decreasing the membership of the local school board to five members.

D. Upon receipt and verification of the petition, the local school board shall within thirty days call a special election to vote upon the question of decreasing the membership of the local school board in that school district to five members.

E. If the voters of the school district approve the decrease in the local school board's membership to five members, the resolution shall be in effect, and the elimination of two members at subsequent elections as provided in Subsection B of this section shall be valid.

History: 1978 Comp., 22-5-3.1, enacted by Laws 1981, ch. 302, 1; 2015, ch. 145, 96.



Section 22-5-4 - Local school boards; powers; duties.

22-5-4. Local school boards; powers; duties.

A local school board shall have the following powers or duties:

A. subject to the rules of the department, develop educational policies for the school district;

B. employ a local superintendent for the school district and fix the superintendent's salary;

C. review and approve the annual school district budget;

D. acquire, lease and dispose of property;

E. have the capacity to sue and be sued;

F. acquire property by eminent domain pursuant to the procedures provided in the Eminent Domain Code [42A-1-1 through 42A-1-33 NMSA 1978];

G. issue general obligation bonds of the school district;

H. provide for the repair of and maintain all property belonging to the school district;

I. for good cause and upon order of the district court, subpoena witnesses and documents in connection with a hearing concerning any powers or duties of the local school board;

J. except for expenditures for salaries, contract for the expenditure of money according to the provisions of the Procurement Code [13-1-28 through 13-1-199 NMSA 1978];

K. adopt rules pertaining to the administration of all powers or duties of the local school board;

L. accept or reject any charitable gift, grant, devise or bequest. The particular gift, grant, devise or bequest accepted shall be considered an asset of the school district or the public school to which it is given;

M. offer and, upon compliance with the conditions of such offer, pay rewards for information leading to the arrest and conviction or other appropriate disciplinary disposition by the courts or juvenile authorities of offenders in case of theft, defacement or destruction of school district property. All such rewards shall be paid from school district funds in accordance with rules promulgated by the department; and

N. give prior approval for any educational program in a public school in the school district that is to be conducted, sponsored, carried on or caused to be carried on by a private organization or agency.

History: 1953 Comp., 77-4-2, enacted by Laws 1967, ch. 16, 28; 1973, ch. 3, 1; 1979, ch. 335, 3; 1981, ch. 116, 1; 1981, ch. 125, 48; 1990, ch. 52, 2; 1992, ch. 77, 2; 1993, ch. 226, 12; 2003, ch. 153, 21; 2004, ch. 27, 20; 2005, ch. 315, 3.



Section 22-5-4.2 - Child abuse; report coordination; confirmation.

22-5-4.2. Child abuse; report coordination; confirmation.

A. A local school board may adopt policies providing for the coordination and internal tracking of reports made by school district personnel pursuant to Section 32-1-15 NMSA 1978 [repealed]. Such policies, however, shall not require any notification to school district personnel before the report is made to one of the offices listed in Subsection A of that section. No policy shall purport to relieve any person having a duty to report under that section from that duty.

B. After a report is made to a county social services office of the human services department pursuant to Section 32-1-15 NMSA 1978 [repealed], by any school district personnel, that office shall notify the person making the report within five days after the report was made that the office is investigating the matter. Mailing a notice within five days shall constitute compliance with this subsection.

History: Laws 1985, ch. 94, 1.



Section 22-5-4.3 - School discipline policies; students may self-administer certain medications.

22-5-4.3. School discipline policies; students may self-administer certain medications.

A. Local school boards shall establish student discipline policies and shall file them with the department. The local school board shall involve parents, school personnel and students in the development of these policies, and public hearings shall be held during the formulation of these policies in the high school attendance areas within each school district or on a district-wide basis for those school districts that have no high school.

B. Each school district discipline policy shall establish rules of conduct governing areas of student and school activity, detail specific prohibited acts and activities and enumerate possible disciplinary sanctions, which sanctions may include in-school suspension, school service, suspension or expulsion. Corporal punishment shall be prohibited by each local school board and each governing body of a charter school.

C. An individual school within a school district may establish a school discipline policy, provided that parents, school personnel and students are involved in its development and a public hearing is held in the school prior to its adoption. If an individual school adopts a discipline policy in addition to the local school board's school district discipline policy, it shall submit its policy to the local school board for approval.

D. No school employee who in good faith reports any known or suspected violation of the school discipline policy or in good faith attempts to enforce the policy shall be held liable for any civil damages as a result of such report or of the employee's efforts to enforce any part of the policy.

E. All public school and school district discipline policies shall allow students to carry and self-administer asthma medication and emergency anaphylaxis medication that has been legally prescribed to the student by a licensed health care provider under the following conditions:

(1) the health care provider has instructed the student in the correct and responsible use of the medication;

(2) the student has demonstrated to the health care provider and the school nurse or other school official the skill level necessary to use the medication and any device that is necessary to administer the medication as prescribed;

(3) the health care provider formulates a written treatment plan for managing asthma or anaphylaxis episodes of the student and for medication use by the student during school hours or school-sponsored activities, including transit to or from school or school-sponsored activities; and

(4) the student's parent has completed and submitted to the school any written documentation required by the school or the school district, including the treatment plan required in Paragraph (3) of this subsection and other documents related to liability.

F. The parent of a student who is allowed to carry and self-administer asthma medication and emergency anaphylaxis medication may provide the school with backup medication that shall be kept in a location to which the student has immediate access in the event of an asthma or anaphylaxis emergency.

G. Authorized school personnel who in good faith provide a person with backup medication as provided in this section shall not be held liable for civil damages as a result of providing the medication.

History: 1978 Comp., 22-5-4.3, enacted by Laws 1986, ch. 33, 9; 1993, ch. 226, 13; 2005, ch. 60, 1; 2011, ch. 97, 1.



Section 22-5-4.4 - School employees; reporting drug and alcohol use; release from liability.

22-5-4.4. School employees; reporting drug and alcohol use; release from liability.

A. A school employee who knows or in good faith suspects any student of using or abusing alcohol or drugs shall report such use or abuse pursuant to procedures established by the local school board.

B. No school employee who in good faith reports any known or suspected instances of alcohol or drug use or abuse shall be held liable for any civil damages as a result of such report or his efforts to enforce any school policies or regulations regarding drug or alcohol use or abuse.

History: 1978 Comp., 22-1-5, enacted by Laws 1985, ch. 180, 1; recompiled as 22-5-4.4 by Laws 1986, ch. 33, 10.



Section 22-5-4.5 - Pledge of allegiance.

22-5-4.5. Pledge of allegiance.

Local school boards shall provide that the pledge of allegiance shall be recited daily in each public school in the school district according to regulations adopted by the state board [department].

History: 1978 Comp., 22-5-4.5, enacted by Laws 1986, ch. 33, 11.



Section 22-5-4.6 - Recompiled.

22-5-4.6. Recompiled.



Section 22-5-4.7 - Additional student discipline policies; weapon-free schools.

22-5-4.7. Additional student discipline policies; weapon-free schools.

A. In addition to other student discipline policies, each school district shall adopt a policy providing for the expulsion from school, for a period of not less than one year, of any student who is determined to have knowingly brought a weapon to a school under the jurisdiction of the local board. The local school board or the superintendent of the school district may modify the expulsion requirement on a case-by-case basis.

B. Student discipline policies shall also provide for placement in an alternative educational setting, for not more than forty-five days, of any student with a disability who is determined to have knowingly brought a weapon to a school under the jurisdiction of the local board. If a parent or guardian of the student requests a due process hearing, then the student shall remain in the alternative educational setting during the pendency of any proceeding, unless the parent or guardian and the school district agree otherwise.

C. For the purposes of this section, "weapon" means:

(1) any firearm that is designed to, may readily be converted to or will expel a projectile by the action of an explosion; and

(2) any destructive device that is an explosive or incendiary device, bomb, grenade, rocket having a propellent charge of more than four ounces, missile having an explosive or incendiary charge of more than one-quarter-ounce, mine or similar device.

History: 1978 Comp., 22-5-4.7, enacted by Laws 1995, ch. 47, 1.



Section 22-5-4.8 - Area vocational high schools.

22-5-4.8. Area vocational high schools.

A. A local school board, alone or in cooperation with other boards, may develop a plan for the establishment of an area vocational high school on the campus of a post-secondary educational institution to facilitate sharing of facilities. The plan shall be submitted to the state board [department] of education and the commission on higher education [higher education department] for their approval.

B. The state board [department] of education and the commission on higher education may approve a plan for an area vocational high school if the plan adequately provides for:

(1) sufficient financing for the operation of the school, which may include an election for a special levy not to exceed one dollar ($1.00) for each one thousand dollars ($1,000) of net taxable value and that may be in addition to levies authorized by the College District Tax Act [21-2A-1 through 21-2A-10 NMSA 1978];

(2) a broad vocational and technical education program serving a sufficient number of students to achieve economic viability; and

(3) compliance with the state plan for vocational education.

History: Laws 1999, ch. 219, 19.



Section 22-5-4.9 - High school diplomas; World War II veterans.

22-5-4.9. High school diplomas; World War II veterans.

A. Notwithstanding any other provision of the Public School Code, a local school board may issue a high school diploma to a World War II veteran who:

(1) is an honorably discharged member of the armed forces of the United States;

(2) was scheduled to graduate from high school after 1940 and before 1951;

(3) was a resident of New Mexico and attended a high school in the locality of the current school district; and

(4) left high school before graduation to serve in World War II.

B. A local school board may issue a high school diploma to a qualifying World War II veteran regardless of whether the veteran holds a high school equivalency credential or is deceased.

C. The department shall adopt and promulgate rules to carry out the provisions of this section, including:

(1) an application form to be submitted by the World War II veteran or a person acting on behalf of the veteran if the veteran is incapacitated or deceased; and

(2) what constitutes acceptable evidence of eligibility for a diploma.

History: Laws 2003, ch. 113, 1; 2015, ch. 122, 11.



Section 22-5-4.10 - High school diplomas; Korean conflict veterans.

22-5-4.10. High school diplomas; Korean conflict veterans.

A. Notwithstanding any other provision of the Public School Code, a local school board may issue a high school diploma to a Korean conflict veteran who:

(1) is an honorably discharged member of the armed forces of the United States;

(2) was scheduled to graduate from high school after June 27, 1950 and before January 31, 1955;

(3) was a resident of New Mexico and attended a high school in the locality of the current school district; and

(4) left high school before graduation to serve in the Korean conflict.

B. A local school board may issue a high school diploma to a qualifying Korean conflict veteran regardless of whether the veteran holds a high school equivalency credential or is deceased.

C. The department shall adopt and promulgate rules to carry out the provisions of this section, including:

(1) an application form to be submitted to the local school board by the Korean conflict veteran or a person acting on behalf of the veteran if the veteran is incapacitated or deceased; and

(2) what constitutes acceptable evidence of eligibility for a diploma.

History: Laws 2005, ch. 11, 1; 2015, ch. 122, 12.



Section 22-5-4.11 - Psychotropic medication; prohibition on compulsion.

22-5-4.11. Psychotropic medication; prohibition on compulsion.

A. Each local school board or governing body shall develop and promulgate policies that prohibit school personnel from denying any student access to programs or services because the parent or guardian of the student has refused to place the student on psychotropic medication.

B. School personnel may share school-based observations of a student's academic, functional and behavioral performance with the student's parent or guardian and offer program options and other forms of assistance that are available to the parent or guardian and the student based on those observations. However, an employee or agent of a school district or governing body shall not compel or attempt to compel any specific actions by the parent or guardian or require that a student take a psychotropic medication.

C. School personnel shall not require a student to undergo psychological screening unless the parent or guardian of that student gives prior written consent before each instance of psychological screening.

D. Nothing in this act shall be construed to create a prohibition against a teacher or other school personnel from consulting or sharing a classroom-based observation with a parent or guardian regarding:

(1) a student's academic and functional performance;

(2) a student's behavior in the classroom or school; or

(3) the need for evaluation for special education or related services.

E. As used in this section:

(1) "psychotropic medication" means a drug that shall not be dispensed or administered without a prescription, whose primary indication for use has been approved by the federal food and drug administration for the treatment of mental disorders and that is listed as a psychotherapeutic agent in drug facts and comparisons or in the American hospital formulary service; and

(2) "school personnel" means school personnel that the department has licensed.

History: Laws 2015, ch. 51, 1.



Section 22-5-4.12 - Use of restraint and seclusion; techniques; requirements.

22-5-4.12. Use of restraint and seclusion; techniques; requirements.

A. A school may permit the use of restraint or seclusion techniques on any student only if both of the following apply:

(1) the student's behavior presents an imminent danger of serious physical harm to the student or others; and

(2) less restrictive interventions appear insufficient to mitigate the imminent danger of serious physical harm.

B. If a restraint or seclusion technique is used on a student:

(1) school employees shall maintain continuous visual observation and monitoring of the student while the restraint or seclusion technique is in use;

(2) the restraint or seclusion technique shall end when the student's behavior no longer presents an imminent danger of serious physical harm to the student or others;

(3) the restraint or seclusion technique shall be used only by school employees who are trained in the safe and effective use of restraint and seclusion techniques unless an emergency situation does not allow sufficient time to summon those trained school employees;

(4) the restraint technique employed shall not impede the student's ability to breathe or speak; and

(5) the restraint technique shall not be out of proportion to the student's age or physical condition.

C. Schools shall establish policies and procedures for the use of restraint or seclusion techniques in a school safety plan; provided that:

(1) the school safety plan shall not be specific to any individual student; and

(2) any school safety plan shall be drafted by a planning team that includes at least one special education expert.

D. Schools shall establish reporting and documentation procedures to be followed when a restraint or seclusion technique has been used on a student. The procedures shall include the following provisions:

(1) a school employee shall provide the student's parent or guardian with written or oral notice on the same day that the incident occurred, unless circumstances prevent same-day notification. If the notice is not provided on the same day of the incident, notice shall be given within twenty-four hours after the incident;

(2) within a reasonable time following the incident, a school employee shall provide the student's parent or guardian with written documentation that includes information about any persons, locations or activities that may have triggered the behavior, if known, and specific information about the behavior and its precursors, the type of restraint or seclusion technique used and the duration of its use; and

(3) schools shall review strategies used to address a student's dangerous behavior if use of restraint or seclusion techniques for an individual student has occurred two or more times during any thirty-calendar-day period. The review shall include:

(a) a review of the incidents in which restraint or seclusion techniques were used and an analysis of how future incidents may be avoided, including whether the student requires a functional behavioral assessment; and

(b) a meeting of the student's individualized education program team, behavioral intervention plan team or student assistance team within two weeks of each use of restraint or seclusion after the second use within a thirty-calendar-day period to provide recommendations for avoiding future incidents requiring the use of restraint or seclusion.

E. If a school summons law enforcement instead of using a restraint or seclusion technique on a student, the school shall comply with the reporting, documentation and review procedures established pursuant to Subsection D of this section.

F. Policies regarding restraint and seclusion shall consider school district support and strategies for school employees to successfully reintegrate a student who has been restrained or secluded back into the school or classroom environment.

G. The provisions of this section shall not be interpreted as addressing the conduct of law enforcement or first responders.

H. The provisions of this section do not apply to any school located within a county juvenile detention center or a state-operated juvenile facility.

I. For the purposes of this section:

(1) "first responder" means a person based outside of a school who functions within the emergency medical services system and who is dispatched to a school to provide initial emergency aid;

(2) "mechanical restraint" means the use of any device or material attached or adjacent to the student's body that restricts freedom of movement or normal access to any portion of the student's body and that the student cannot easily remove, but "mechanical restraint" does not include mechanical supports or protective devices;

(3) "physical restraint" means the use of physical force without the use of any device or material that restricts the free movement of all or a portion of a student's body, but "physical restraint" does not include physical escort;

(4) "restraint" when not otherwise modified means mechanical or physical restraint; and

(5) "seclusion" means the involuntary confinement of a student alone in a room from which egress is prevented. "Seclusion" does not mean the use of a voluntary behavior management technique, including a timeout location, as part of a student's education plan, individual safety plan, behavioral plan or individualized education program that involves the student's separation from a larger group for purposes of calming.

History: Laws 2017, ch. 33, 1.



Section 22-5-5 - Compensation; prohibited employment.

22-5-5. Compensation; prohibited employment.

A. The members of a local school board shall serve without compensation.

B. No member of a local school board shall be employed in any capacity by a school district governed by that local school board during the term of office for which the member was elected or appointed.

History: 1953 Comp., 77-4-3, enacted by Laws 1967, ch. 16, 29.



Section 22-5-6 - Nepotism prohibited.

22-5-6. Nepotism prohibited.

A. A local superintendent shall not initially employ or approve the initial employment in any capacity of a person who is the spouse, father, father-in-law, mother, mother-in-law, son, son-in-law, daughter, daughter-in-law, brother, brother-in-law, sister or sister-in-law of a member of the local school board or the local superintendent. The local school board may waive the nepotism rule for family members of a local superintendent.

B. Nothing in this section shall prohibit the continued employment of a person employed on or before July 1, 2008.

History: 1953 Comp., 77-4-3.1, enacted by Laws 1971, ch. 199, 1; 1981, ch. 86, 1; 2003, ch. 153, 22; 2009, ch. 195, 1.



Section 22-5-7 - Officers; surety bonds.

22-5-7. Officers; surety bonds.

A. From among its members, a local school board shall elect a president, a vice-president and a secretary.

B. Before assuming the duties of office, the president and secretary of a local school board and the superintendent of schools of a school district shall each obtain an official bond payable to the school district and conditioned upon the faithful performance of their duties during their terms of office. The bonds shall be executed by a corporate surety company authorized to do business in this state. The amount of each bond required shall be fixed by the local school board but shall not be less than five thousand dollars ($5,000).

C. A local school board may elect to obtain a schedule or blanket corporate surety bond covering all local school board members and school district administrators and employees for any period not exceeding four years.

D. The cost of bonds obtained pursuant to this section shall be paid from the operational fund of the school district. The bonds shall be approved by the director of the public school finance division [secretary] and filed with the secretary of finance and administration.

History: 1953 Comp., 77-4-4, enacted by Laws 1967, ch. 16, 30; 1977, ch. 247, 202; 1980, ch. 151, 45.



Section 22-5-8 - Term of office.

22-5-8. Term of office.

A. The full term of office of a member of a local school board shall be four years from March 1 succeeding his election to office at a regular school district election.

B. Any member of a local school board whose term of office has expired shall continue in that office until his successor is elected and qualified.

History: 1953 Comp., 77-4-5, enacted by Laws 1967, ch. 16, 31; 1985, ch. 142, 3; 1993, ch. 226, 15.



Section 22-5-9 - Local school board vacancies.

22-5-9. Local school board vacancies.

A. A vacancy occurring in the membership of a local school board shall be filled at an open meeting, at which a quorum of the membership is present, by a majority vote of the remaining members appointing a qualified elector to fill the vacancy.

B. A qualified elector appointed to fill a vacancy occurring in the membership of a local school board shall hold that office until the next regular school district election when an election shall be held to fill the vacancy for the unexpired term.

C. If a qualified elector is not appointed to fill the vacancy within forty-five days from the date the vacancy occurred, the department shall appoint a qualified elector to fill the vacancy until the next regular school district election.

D. In the event vacancies occur in a majority of the full membership of a local school board, the department shall appoint qualified electors to fill the vacancies. Those persons appointed shall hold office until the next regular school district election when an election shall be held to fill the vacancies for the unexpired terms.

History: 1953 Comp., 77-4-6, enacted by Laws 1967, ch. 16, 32; 1979, ch. 335, 4; 2015, ch. 145, 97.



Section 22-5-9.1 - Oath of office.

22-5-9.1. Oath of office.

All elected or appointed members of local school boards shall take the oath of office prescribed by Article 20, Section 1 of the constitution of New Mexico.

History: Laws 1979, ch. 335, 7.



Section 22-5-10 - Publications; advertisements.

22-5-10. Publications; advertisements.

Except where otherwise specifically provided, whenever a local school board is required by law to make a publication or advertisement, the publication or advertisement shall be published in English in any newspaper published in the school district having general circulation within the school district. If there is no such newspaper, any newspaper published in the state having general circulation in the school district.

History: 1953 Comp., 77-4-7, enacted by Laws 1967, ch. 16, 33.



Section 22-5-11 - School district salary system.

22-5-11. School district salary system.

A. Prior to the beginning of each school year, each local superintendent shall file with the department the school district salary system, which salary system shall incorporate any salary increases or compensation measures specifically mandated by the legislature. Salaries for teachers and school administrators shall be aligned with the licensure framework provided for in the School Personnel Act [Chapter 22, Article 10A NMSA 1978].

B. A local superintendent shall not reduce the school district salary system established pursuant to Subsection A of this section without the prior written approval of the state superintendent [secretary]. The state superintendent shall give written notice to the legislative finance committee, the legislative education study committee and the department of finance and administration of approved reduction of any school district's salary system, including the reasons for the request for reduction and the grounds for approval.

History: 1978 Comp., 22-5-11, enacted by Laws 1986, ch. 33, 12; 1993, ch. 226, 16; 2003, ch. 153, 23.



Section 22-5-12 - Local school boards; vacant or vacated offices.

22-5-12. Local school boards; vacant or vacated offices.

A. A local school board shall hold at least one regular meeting each month of the calendar year.

B. The office of any member of a local school board, if the member misses four consecutive regular meetings, may be declared vacant by a majority vote of the remaining members of the local school board.

C. The office of any member of a local school board, if the member misses six consecutive regular meetings, shall be vacant.

D. Any vacancy of an office on a local school board created pursuant to this section shall be filled in the same manner as other vacancies on a local school board are filled. Any member of a local school board who has his office declared vacant or vacated pursuant to this section shall not be eligible for appointment to the local school board until the term for which he was originally elected or appointed has expired.

E. As used in this section "regular meeting" means a meeting of the members of a local school board at which at least a quorum is present, about which notice has been published and at which normal school district business is transacted.

History: 1953 Comp., 5-3-1.1, enacted by Laws 1967, ch. 131, 1; 1979, ch. 335, 2; 1978 Comp., 10-3-2, recompiled as 22-5-12 by Laws 1993, ch. 226, 53.



Section 22-5-13 - Local school board training.

22-5-13. Local school board training.

The department shall develop a mandatory training course for local school board members that explains state board [department] rules, department policies and procedures, statutory powers and duties of local school boards, legal concepts pertaining to public schools, finance and budget and other matters deemed relevant by the department. The department shall notify local school board members of the dates of the training course, the last of which shall not be later than three months after a local school board election.

History: 1978 Comp., 22-5-13, enacted by Laws 2003, ch. 153, 24.



Section 22-5-14 - Local superintendent; powers and duties.

22-5-14. Local superintendent; powers and duties.

A. The local superintendent is the chief executive officer of the school district.

B. The local superintendent shall:

(1) carry out the educational policies and rules of the state board [department] and local school board;

(2) administer and supervise the school district;

(3) employ, fix the salaries of, assign, terminate or discharge all employees of the school district;

(4) prepare the school district budget based on public schools' recommendations for review and approval by the local school board and the department. The local superintendent shall tell each school principal the approximate amount of money that may be available for his school and provide a school budget template to use in making school budget recommendations; and

(5) perform other duties as required by law, the department or the local school board.

C. The local superintendent may apply to the state board [department] for a waiver of certain provisions of the Public School Code [Chapter 22 [except Article 5A] NMSA 1978] relating to length of school day, staffing patterns, subject area or the purchase of instructional materials for the purpose of implementing a collaborative school improvement program for an individual public school.

History: 1978 Comp., 22-5-14, enacted by Laws 2003, ch. 153, 25.



Section 22-5-15 - Collaborative school improvement programs.

22-5-15. Collaborative school improvement programs.

A. A local superintendent may approve an individual public school's plan to implement a collaborative school improvement program upon a finding that the plan is in the best interest of the public school and is supported by the participating teaching staff.

B. The input and concerns of parents, students, school employees and members of the community shall be solicited and considered in the development and adoption of a collaborative school improvement program.

C. If necessary for the implementation of a collaborative school improvement program, the local superintendent may apply to the state board [department] for a waiver of Public School Code [Chapter 22 [except Article 5A] NMSA 1978] provisions relating to length of school day, staffing patterns, subject areas or purchase of instructional material. The state board may approve a request for a waiver upon a finding that the local superintendent has demonstrated accountability for student learning through alternative planning and that the participating teaching staff supports the implementation of a collaborative school improvement program. The local superintendent shall provide the state board with a program budget that shows the type and number of students served, the type and number of school employees involved and all expenditures of the waiver.

D. A teacher participating in the development and implementation of a collaborative school improvement program may contact the state board [department] to comment on the local superintendent's waiver request if the teacher communicated his opinion in writing to the local superintendent at the time the local superintendent approved implementation of the program.

History: 1978 Comp., 22-5-4.6, enacted by Laws 1990, ch. 52, 3; 1993, ch. 226, 14; recompiled and amended as 1978 Comp., 22-5-15 by Laws 2003, ch. 153, 26.



Section 22-5-16 - Advisory school councils; creation; duties.

22-5-16. Advisory school councils; creation; duties.

A. Each public school shall create an advisory "school council" to assist the school principal with school-based decision-making and to involve parents in their children's education.

B. A school council shall be created and its membership elected in accordance with local school board rule. School council membership shall reflect an equitable balance between school employees and parents and community members. At least one community member shall represent the business community, if such person is available. The school principal may serve as chairman. The school principal shall be an active member of the school council.

C. The school council shall:

(1) work with the school principal and give advice, consistent with state and school district rules and policies, on policies relating to instructional issues and curricula and on the public school's proposed and actual budgets;

(2) develop creative ways to involve parents in the schools;

(3) where appropriate, coordinate with any existing work force development boards or vocational education advisory councils to connect students and school academic programs to business resources and opportunities; and

(4) serve as the champion for students in building community support for schools and encouraging greater community participation in the public schools.

History: 1978 Comp., 22-5-16, enacted by Laws 2003, ch. 153, 27.



Section 22-5-17 - Private use of school facilities; policy; insurance.

22-5-17. Private use of school facilities; policy; insurance.

The local school board of a school district that is not a participant under the Public School Insurance Authority Act [Chapter 22, Article 29 NMSA 1978]:

A. shall, by rule, establish a policy to be followed relating to the use of volunteers. The policy shall be distributed to each school in the district and posted upon the school district's web site;

B. shall, by rule, establish a policy to be followed relating to the use of school facilities by private persons. The policy shall be distributed to each school in the district and posted upon the school district's web site; and

C. may insure, by negotiated policy, self-insurance or any combination thereof, against claims of bodily injury, personal injury or property damage related to the use of school facilities by private persons; provided that the coverage shall be for no more than one million dollars ($1,000,000) for each occurrence.

History: Laws 2009, ch. 198, 2.






Article 5A - School Alcohol-Free Zone

Section 22-5A-1 - Short title.

22-5A-1. Short title.

This act [22-5A-1 to 22-5A-5 NMSA 1978] may be cited as the "School Alcohol-Free Zone Act".

History: Laws 2005, ch. 249, 1.



Section 22-5A-2 - Definitions.

22-5A-2. Definitions.

As used in the School Alcohol-Free Zone Act:

A. "alcoholic beverage" means a beverage with no less than one-half percent alcohol and includes wine, beer, fermented, distilled, rectified and fortified beverages; and

B. "school grounds" means public elementary and secondary schools, including charter schools and facilities owned or leased by the school district in or on which public school-related and sanctioned activities are performed, but does not include other commercial properties owned by a school district but not related to the functions of a public school. "School grounds" includes the buildings, playing fields, parking lots and other facilities located on a school's premises.

History: Laws 2005, ch. 249, 2.



Section 22-5A-3 - Alcoholic beverages prohibited on public school grounds.

22-5A-3. Alcoholic beverages prohibited on public school grounds.

It is unlawful to possess or consume alcoholic beverages on public school grounds.

History: Laws 2005, ch. 249, 3.



Section 22-5A-4 - Notices required.

22-5A-4. Notices required.

A school shall conspicuously post notices on school grounds stating that possession and consumption of alcoholic beverages is prohibited on school grounds.

History: Laws 2005, ch. 249, 4.



Section 22-5A-5 - Penalties.

22-5A-5. Penalties.

A. A person convicted of consumption or possession of an alcoholic beverage on school property for the first offense is guilty of a petty misdemeanor and subject to a fine of not less than twenty-five dollars ($25.00) or more than one hundred dollars ($100) and may be ordered to perform community service.

B. A person convicted of consumption or possession of an alcoholic beverage on school property for the second or a subsequent offense is guilty of a misdemeanor and subject to a fine of not more than five hundred dollars ($500) or imprisonment for a definite term not to exceed six months, or both.

History: Laws 2005, ch. 249, 5.






Article 6 - School District Elections



Article 7 - Local School Board Member Recall

Section 22-7-1 - Short title.

22-7-1. Short title.

This act [22-7-1 to 22-7-16 NMSA 1978] may be cited as the "Local School Board Member Recall Act".

History: 1953 Comp., 77-4A-1, enacted by Laws 1977, ch. 308, 1.



Section 22-7-2 - Purpose of act.

22-7-2. Purpose of act.

The purpose of the Local School Board Member Recall Act is to establish the methods and procedures by which a local school board member may be recalled as provided in Article 12, Section 14 of the constitution of New Mexico.

History: 1953 Comp., 77-4A-2, enacted by Laws 1977, ch. 308, 2.



Section 22-7-3 - Definitions.

22-7-3. Definitions.

As used in the Local School Board Member Recall Act:

A. "canvasser" means a registered voter who circulates a petition and collects signatures;

B. "date of closure" means the date on which the county clerk receives signed petitions for the recall of one or more named members;

C. "date of initiation" means the date on which the county clerk stamps the face sheet of the petition initiating the recall procedure;

D. "face sheet" means the first page of a petition containing the information as provided in Subsections D and E of Section 22-7-6 NMSA 1978;

E. "member" means any person elected to the local school board of a school district;

F. "named member" means a local school board member named on a petition and subject to recall;

G. "petition" means a document consisting of a completed face sheet or exact duplicate thereof and as many subsequent pages as are necessary for signatures;

H. "petitioner" means a person, group or organization initiating the petition;

I. "registered voter" means any qualified elector who is registered to vote as provided in the Election Code [Chapter 1 NMSA 1978];

J. "signature" means the name of a person as written by himself;

K. "subsequent page" means the pages in a petition after the face sheet arranged as provided in Subsection G of Section 22-7-6 NMSA 1978; and

L. "county clerk" means the clerk of the county in which the school district is situate or, in the case of a multi-county school district, the clerk of the county in which the administrative office of the school district is situate.

History: 1953 Comp., 77-4A-6, enacted by Laws 1977, ch. 308, 3; 1985, ch. 169, 1.



Section 22-7-4 - Members subject to recall.

22-7-4. Members subject to recall.

Any elected member of the local school board of any school district may be recalled as provided in the Local School Board Member Recall Act.

History: 1953 Comp., 77-4A-4, enacted by Laws 1977, ch. 308, 4.



Section 22-7-5 - Expenses.

22-7-5. Expenses.

The local school board shall ensure the payment of the cost of a special recall election and any costs incurred by the county clerk in carrying out his duties as provided in the Local School Board Member Recall Act.

History: 1953 Comp., 77-4A-5, enacted by Laws 1977, ch. 308, 5; 1985, ch. 169, 2.



Section 22-7-6 - Petition.

22-7-6. Petition.

A. A separate petition shall be initiated for each named member.

B. The petition shall be on eight and one-half inch by fourteen inch paper.

C. All information written on the petition form shall be in compliance with the federal Voting Rights Act of 1965, as amended.

D. Each face sheet of a petition shall contain the following:

(1) a space for the initiation date;

(2) a notice at the top of the sheet stating: "Recall is a local decision to be funded by local money. Additional state funds will not be advanced to support recall.";

(3) a space for the name of the named member;

(4) a space for the name of the person, group or organization initiating the petition;

(5) a space in which to list the specific charges in support of the recall of the named member that constitute malfeasance in office, misfeasance in office or violation of oath of office; and

(6) a notice stating "Signatures are valid for a maximum of one hundred ten days from date of initiation.".

E. The remaining portion of the face sheet shall be substantially in the following form:

"I, the undersigned, a registered voter in the county of ........., New Mexico, and a resident of the ............ school district, hereby petition for the recall of the local school board member named on the face sheet of this petition.

1. ..............................................................................................................................................

Usual signature

Name printed

Address as

City

Date

As registered

Registered

2. ..............................................................................................................................................".

Usual signature

Name printed

Address as

City

Date

As registered

Registered

F. One completed face sheet or duplicate thereof shall be the first page of all circulated petitions.

G. Each subsequent page of the petition shall have approximately twenty-five lines numbered one to twenty-five and shall be substantially in the form as provided in Subsection E of this section.

History: 1953 Comp., 77-4A-6, enacted by Laws 1977, ch. 308, 6; 1993, ch. 226, 17.



Section 22-7-7 - Affidavit with petition; penalty.

22-7-7. Affidavit with petition; penalty.

A. When submitted to the county clerk, each petition shall have a notarized affidavit attached. The affidavit shall state that the canvasser is a registered voter of the district and that the canvasser circulated that particular petition and witnessed each signer write his signature and any other information recorded on the petition.

B. According to the best information and belief of the canvasser, the canvasser shall insure the following:

(1) each signature is the signature of the person whose name it purports to be;

(2) each signer is a registered voter of the county and school district listed on the petition;

(3) each signature was obtained on or after the date of initiation; and

(4) each signer had an opportunity to read the information on the completed face sheet or an exact duplicate thereof.

C. Any knowingly false statement made in the affidavit constitutes a fourth degree felony.

History: 1953 Comp., 77-4A-7, enacted by Laws 1977, ch. 308, 7; 1985, ch. 169, 3.



Section 22-7-8 - Responsibilities of petitioner.

22-7-8. Responsibilities of petitioner.

A. The petitioner may obtain a face sheet form and a subsequent page form from the county clerk, or the petitioner may assemble both as provided in Section 22-7-6 NMSA 1978.

B. The petitioner shall complete the following portions of the face sheet:

(1) name of the named member; and

(2) name of the person, group or organization initiating the petition.

C. The petitioner shall cite the specific charges in support of the recall of the named member on the face sheet in compliance with the federal Voting Rights Act of 1965, as amended. The charges shall constitute misfeasance in office, malfeasance in office or violation of oath of office.

D. The petitioner shall submit the completed face sheet to the county clerk for affixing of the initiation date.

E. The petitioner shall duplicate the completed face sheet with the initiation date affixed.

F. The petitioner shall file all petitions collected to recall the named member with the county clerk on the same day within one hundred ten calendar days from the initiation date.

History: 1953 Comp., 77-4A-8, enacted by Laws 1977, ch. 308, 8; 1985, ch. 169, 4.



Section 22-7-9 - Duties of county clerk.

22-7-9. Duties of county clerk.

A. The county clerk shall perform the following duties:

(1) provide standard face sheet forms to include a place for the mailing address of the petitioner, standard subsequent page forms and standard affidavit forms to the general public upon request;

(2) affix the initiation date to the completed face sheet only after the district court has issued an order permitting the continuation of the recall process after a hearing pursuant to Section 22-7-9.1 NMSA 1978 on the sufficiency of facts supporting the charges of malfeasance or misfeasance in office or violation of oath of office;

(3) send one copy of the completed face sheet to the named member by registered mail, return receipt requested; and

(4) keep one copy of the completed face sheet on file.

B. Upon receipt of completed petitions, the county clerk shall stamp the petitions with the date of closure. All completed petitions for the recall of one or more named members shall be filed with the county clerk on the same day within one hundred ten calendar days from the date of initiation.

C. The county clerk shall verify the signatures on the completed petitions within ten working days.

D. Within five working days of the validation by the county clerk, the county clerk shall determine whether the verified signatures meet the minimum number required by Section 22-7-10 NMSA 1978.

E. If the county clerk determines that sufficient signatures have not been submitted, he shall notify the petitioner at the mailing address listed on the face sheet and the named member by registered mail, return receipt requested, within three working days after the determination.

F. If the county clerk determines that sufficient signatures have been submitted, he shall do the following within three working days after the determination:

(1) notify the petitioner at the mailing address listed on the face sheet and the named member by registered mail, return receipt requested; and

(2) initiate procedures for a special recall election as provided in Section 22-7-13 NMSA 1978.

History: 1953 Comp., 77-4A-9, enacted by Laws 1977, ch. 308, 9; 1979, ch. 277, 1; 1985, ch. 169, 5; 1987, ch. 142, 1.



Section 22-7-9.1 - Court hearing.

22-7-9.1. Court hearing.

A. Prior to affixing the date of initiation to the completed face sheet, the county clerk shall file an application with the district court within five days from the date the completed face sheet is presented to the county clerk, requesting a hearing for a determination by the court of whether sufficient facts exist to allow the petitioner to continue with the recall process.

B. Upon the filing of the application, the district court shall set a hearing date on the issue of sufficiency of the facts alleged, which hearing shall be held not more than ten days from the date the application is filed by the county clerk. The court shall notify the petitioner at the mailing address listed on the face sheet of the time and place of the hearing.

C. Upon review of the completed face sheet together with affidavits submitted by the petitioner setting forth specific facts in support of the charges specified on the face sheet, the district court shall make a determination whether sufficient facts exist to allow petitioners to continue with the recall process.

D. Upon entry of an order by the court that sufficient facts exist to allow the petitioner to continue the recall process, the county clerk shall affix the date of initiation to the completed face sheet.

E. The district court's decision is appealable by the petitioner only to the supreme court, and notice of appeal shall be filed within five days after the decision of the district court. The supreme court shall hear and render a decision on the appeal forthwith.

History: 1978, Comp., 22-7-9.1, enacted by Laws 1987, ch. 142, 2.



Section 22-7-10 - Signatures.

22-7-10. Signatures.

A. No signature may be signed on the petition prior to the initiation date.

B. Signatures are valid for a maximum of one hundred ten calendar days from the date of initiation.

C. Each signer of a recall petition shall sign but one petition unless more than one member is a named member, and in that case not more than the number of recall petitions equal to the number of named members shall be signed.

D. The signature shall not be counted unless the entire line is filled in full and is upon the form prescribed by the Local School Board Member Recall Act.

E. A signature shall be counted on a recall petition unless there is evidence presented that the person signing:

(1) is not a registered voter of the county and of the school district listed on the face sheet of the petition;

(2) has signed more than one recall petition for one named member or has signed one petition more than once; or

(3) is not the person whose name appears on the recall petition.

F. The minimum number of verified signatures needed to validate a petition is thirty-three and one-third percent of the number of registered voters who voted for the school board position of the named member at the last preceding school board election.

History: 1953 Comp., 77-4A-10, enacted by Laws 1977, ch. 308, 10; 1985, ch. 169, 6.



Section 22-7-12 - Recall petition; limitation on appeals of validity of recall petition.

22-7-12. Recall petition; limitation on appeals of validity of recall petition.

A. Any person filing any court action challenging a recall petition provided for in the Local School Board Member Recall Act shall do so within ten days after the determination of the county clerk as set forth in Section 22-7-9 NMSA 1978. Challenges to the recall petition shall be directed to:

(1) the validity of the signatures on the petitions;

(2) the determination of the county clerk as to the minimum number of signatures; or

(3) the sufficiency of the charge.

Within ten days after the filing of the action, the district court shall hear and render a decision on the matter. The decision shall be appealable only to the supreme court, and notice of appeal shall be filed within five days after the decision of the district court. The supreme court shall hear and render a decision on the appeal forthwith.

B. For the purpose of an action challenging a recall petition, each petitioner filing a recall petition under the Local School Board Member Recall Act appoints the proper filing officer as his agent to receive service of process. Immediately upon receipt of process served upon the proper filing officer, that officer shall, by certified mail, return receipt requested, mail the process to the person.

History: 1953 Comp., 77-4A-12, enacted by Laws 1977, ch. 308, 12; 1979, ch. 277, 2; 1985, ch. 169, 7.



Section 22-7-13 - Special recall election.

22-7-13. Special recall election.

A. The date of the special recall election shall be set no later than one hundred twenty days after the date of the determination by the county clerk but in no event shall the election be held within the period of time prohibited for local government elections pursuant to Section 1-12-71 NMSA 1978.

B. The question to be submitted to the voters at the special recall election shall be whether the named member shall be recalled.

C. A special recall election may be held in conjunction with a regular or a special school district election.

D. Whenever a special recall election is called, the county clerk shall give public notice of the special recall election by publishing information regarding the election once each week for four consecutive weeks. The first publication of the information shall be made between forty-five and sixty days before the date of the special recall election. Information regarding the election shall be in compliance with the federal Voting Rights Act of 1965, as amended, and shall include the date when the special recall election will be held, the question to be submitted to the voters, a brief description of the boundaries of each precinct, the location of each polling place, the hours each polling place will be open and the date and time of the closing of the registration books by the county clerk as required by law.

E. The ballot shall be in compliance with the federal Voting Rights Act of 1965, as amended, and shall present the voter the choice of voting "for the removal of the named member" or "against the removal of the named member".

F. All special recall elections shall be held in compliance with the federal Voting Rights Act of 1965, as amended.

G. Except as otherwise provided in the Local School Board Member Recall Act, special recall elections in a school district shall be conducted as provided in the Election Code [Chapter 1 NMSA 1978].

History: 1953 Comp., 77-4A-13, enacted by Laws 1977, ch. 308, 13; 1979, ch. 277, 3; 1985, ch. 169, 8; 1993, ch. 226, 18; 2015, ch. 145, 98.



Section 22-7-14 - Vacancy.

22-7-14. Vacancy.

A. The vacancy created by a recalled member shall be filled as provided in Section 22-5-9 NMSA 1978.

B. Under no circumstances may a recalled member be appointed to fill any vacancy for the remainder of the term of office for which he was elected.

History: 1953 Comp., 77-4A-14, enacted by Laws 1977, ch. 308, 14.



Section 22-7-15 - Mandamus.

22-7-15. Mandamus.

If the county clerk or local school board fails or refuses to do or perform any of the acts required in the Local School Board Member Recall Act, the petitioner may apply to any district court for writ of mandamus to compel the performance of the required act, and the court shall entertain that application.

History: 1953 Comp., 77-4A-15, enacted by Laws 1977, ch. 308, 15; 1985, ch. 169, 9.



Section 22-7-16 - Penalties.

22-7-16. Penalties.

Any person violating Section 9 [22-7-9 NMSA 1978] of the Local School Board Member Recall Act is guilty of a petty misdemeanor.

History: 1953 Comp., 77-4A-16, enacted by Laws 1977, ch. 308, 16.






Article 8 - Public School Finance

Section 22-8-1 - Short title.

22-8-1. Short title.

Chapter 22, Article 8 NMSA 1978 may be cited as the "Public School Finance Act".

History: 1953 Comp., 77-6-1, enacted by Laws 1967, ch. 16, 55; 2003, ch. 153, 28.



Section 22-8-2 - Definitions.

22-8-2. Definitions.

As used in the Public School Finance Act:

A. "ADM" or "MEM" means membership;

B. "membership" means the total enrollment of qualified students on the current roll of a class or school on a specified day. The current roll is established by the addition of original entries and reentries minus withdrawals. Withdrawals of students, in addition to students formally withdrawn from the public school, include students absent from the public school for as many as ten consecutive school days; provided that withdrawals do not include students in need of early intervention and habitual truants the school district is required to intervene with and keep in an educational setting as provided in Section 22-12-9 NMSA 1978;

C. "basic program ADM" or "basic program MEM" means the MEM of qualified students but excludes the full-time-equivalent MEM in early childhood education and three- and four-year-old students receiving special education services;

D. "cost differential factor" is the numerical expression of the ratio of the cost of a particular segment of the school program to the cost of the basic program in grades four through six;

E. "department" or "division" means the public education department;

F. "early childhood education ADM" or "early childhood education MEM" means the full-time-equivalent MEM of students attending approved early childhood education programs;

G. "full-time-equivalent ADM" or "full-time-equivalent MEM" is that membership calculated by applying to the MEM in an approved public school program the ratio of the number of hours per school day devoted to the program to six hours or the number of hours per school week devoted to the program to thirty hours;

H. "operating budget" means the annual financial plan required to be submitted by a local school board or governing body of a state-chartered charter school;

I. "program cost" is the product of the total number of program units to which a school district is entitled multiplied by the dollar value per program unit established by the legislature;

J. "program element" is that component of a public school system to which a cost differential factor is applied to determine the number of program units to which a school district is entitled, including but not limited to MEM, full-time-equivalent MEM, teacher, classroom or public school;

K. "program unit" is the product of the program element multiplied by the applicable cost differential factor;

L. "public money" or "public funds" means all money from public or private sources received by a school district or state-chartered charter school or officer or employee of a school district or state-chartered charter school for public use;

M. "qualified student" means a public school student who:

(1) has not graduated from high school;

(2) is regularly enrolled in one-half or more of the minimum course requirements approved by the department for public school students; and

(3) in terms of age:

(a) is at least five years of age prior to 12:01 a.m. on September 1 of the school year;

(b) is at least three years of age at any time during the school year and is receiving special education services pursuant to rules of the department; or

(c) has not reached the student's twenty-second birthday on the first day of the school year and is receiving special education services pursuant to rules of the department; and

N. "state superintendent" means the secretary of public education or the secretary's designee.

History: 1953 Comp., 77-6-2, enacted by Laws 1967, ch. 16, 56; 1969, ch. 180, 3; 1971, ch. 263, 3; 1972, ch. 17, 1; 1974, ch. 7, 1; 1974, ch. 8, 1; 1977, ch. 83, 1; 1977, ch. 246, 62; reenacted by Laws 1978, ch. 128, 3; 1980, ch. 151, 46; 1983, ch. 301, 68; 1985, ch. 93, 1; 1986, ch. 33, 13; 1988, ch. 64, 13; 1995, ch. 69, 1; 1997, ch. 40, 2; 2004, ch. 27, 21; 2005, ch. 260, 1; 2006, ch. 94, 2; 2009, ch. 193, 1.



Section 22-8-3 - Office of education abolished; functions transferred.

22-8-3. Office of education abolished; functions transferred.

The office of education in the department of finance and administration is abolished. On the effective date of this act, all powers and duties provided by law for the office of education are transferred to the state department of public education [public education department].

History: 1978 Comp., 22-8-3, enacted by Laws 1988, ch. 64, 14.



Section 22-8-4 - Department; duties.

22-8-4. Department; duties.

In addition to other duties provided by law, the department shall:

A. prescribe the forms for and supervise and control the preparation of all budgets of all public schools and school districts; and

B. compile accurate information concerning public school finance and administration.

History: 1953 Comp., 77-6-4, enacted by Laws 1967, ch. 16, 58; 1969, ch. 180, 4; 1974, ch. 8, 2; 1978, ch. 127, 2; 1979, ch. 305, 1; 1988, ch. 64, 15.



Section 22-8-5 - Rules; procedures.

22-8-5. Rules; procedures.

A. The department, in consultation with the state auditor, shall establish rules and procedures for a uniform system of accounting and budgeting of funds for all public schools and school districts of the state. The rules, including revisions or amendments, shall become effective only upon approval by the state board [department] and filing with the state records center and publication. A copy shall also be filed with the department of finance and administration.

B. All public schools and school districts shall comply with the rules and procedures prescribed and shall, upon request, submit additional reports concerning finances to the department. In addition, upon request, all public schools and school districts shall file reports with the department containing pertinent details regarding applications for federal money or federal grants-in-aid or regarding federal money or federal grants-in-aid received, including details of programs, matching funds, personnel requirements, salary provisions and program numbers, as indicated in the catalog of federal domestic assistance, of the federal funds applied for and of those received.

C. Upon request by the department of finance and administration, the legislative finance committee or the legislative education study committee, the department shall timely furnish information and data obtained from public schools and school districts pursuant to Subsection B of this section.

History: 1953 Comp., 77-6-5, enacted by Laws 1967, ch. 16, 59; 1976 (S.S.), ch. 28, 3; 1988, ch. 64, 16; 1999, ch. 291, 1; 2003, ch. 273, 23.



Section 22-8-5.1 - Procurement, travel and gas cards.

22-8-5.1. Procurement, travel and gas cards.

A. The department shall promulgate rules governing the use of procurement, travel and gas cards by school districts and charter schools. At a minimum, the rules shall require local school boards and governing bodies to adopt policies for the use of procurement, travel or gas cards, including placing limits on the amount and types of purchases that may be made on such cards and procedures to monitor, control and report expenditures.

B. As used in this section:

(1) "charter school" means a school organized as a charter school pursuant to the provisions of the Charter Schools Act [Chapter 22, Article 8B NMSA 1978]; and

(2) "governing body" means the governing structure of a charter school as set forth in the school's charter.

History: Laws 2011, ch. 12, 2.



Section 22-8-6 - Budgets; submission; failure to submit.

22-8-6. Budgets; submission; failure to submit.

A. Prior to April 15 of each year, each local school board shall submit to the department an operating budget for the school district and any charter schools in the district for the ensuing fiscal year. Upon written approval of the state superintendent [secretary], the date for the submission of the operating budget as required by this section may be extended to a later date fixed by the state superintendent [secretary].

B. The operating budget required by this section may include:

(1) estimates of the cost of insurance policies for periods up to five years if a lower rate may be obtained by purchasing insurance for the longer term; or

(2) estimates of the cost of contracts for the transportation of students for terms extending up to four years.

C. The operating budget required by this section shall include a budget for each charter school of the membership projected for each charter school, the total program units generated at that charter school and approximate anticipated disbursements and expenditures at each charter school.

D. If a local school board fails to submit a budget pursuant to this section, the department shall prepare the operating budget for the school district for the ensuing fiscal year. A local school board shall be considered as failing to submit a budget pursuant to this section if the budget submitted exceeds the total projected resources of the school district or if the budget submitted does not comply with the law or with rules and procedures of the department.

History: 1953 Comp., 77-6-6, enacted by Laws 1967, ch. 16, 60; 1988, ch. 64, 17; 1993, ch. 224, 2; 1993, ch. 227, 9; 1999, ch. 281, 21; 1999, ch. 291, 2.



Section 22-8-6.1 - Charter school budgets.

22-8-6.1. Charter school budgets.

A. Each state-chartered charter school shall submit to the charter schools division of the department a school-based budget. For the first year of operation, the budget of every state-chartered charter school shall be based on the projected number of program units generated by that charter school and its students, using the at-risk index and the instructional staff training and experience index of the school district in which it is geographically located. For second and subsequent fiscal years of operation, the budgets of state-chartered charter schools shall be based on the number of program units generated using the average of the MEM on the second and third reporting dates of the prior year and its own instructional staff training and experience index and the at-risk index of the school district in which the state-chartered charter school is geographically located. The budget shall be submitted to the division for approval or amendment pursuant to the Public School Finance Act and the Charter Schools Act [Chapter 22, Article 8B NMSA 1978]. Thereafter, the budget shall be submitted to the public education commission for review.

B. Each locally chartered charter school shall submit to the local school board a school-based budget. For the first year of operation, the budget of every locally chartered charter school shall be based on the projected number of program units generated by the charter school and its students, using the at-risk index and the instructional staff training and experience index of the school district in which it is geographically located. For second and subsequent fiscal years of operation, the budgets of locally chartered charter schools shall be based on the number of program units generated using the average of the MEM on the second and third reporting dates of the prior year and its own instructional staff training and experience index and the at-risk index of the school district in which the locally chartered charter school is geographically located. The budget shall be submitted to the local school board for approval or amendment. The approval or amendment authority of the local school board relative to the charter school budget is limited to ensuring that sound fiscal practices are followed in the development of the budget and that the charter school budget is within the allotted resources. The local school board shall have no veto authority over individual line items within the charter school's proposed budget, but shall approve or disapprove the budget in its entirety. Upon final approval of the local budget by the local school board, the individual charter school budget shall be included separately in the budget submission to the department required pursuant to the Public School Finance Act and the Charter Schools Act.

C. For the first year of operation after a locally chartered charter school converts to a state-chartered charter school or a state-chartered charter school converts to a locally chartered charter school, the charter school's budget shall be based on the number of program units generated using the average of the MEM on the second and third reporting dates of the prior year and the instructional staff training and experience index and the at-risk index of the school district in which it is geographically located. For second and subsequent fiscal years of operation, the charter school shall follow the provisions of Subsection A or B of this section, as applicable.

History: Laws 1993, ch. 227, 8; 1999, ch. 281, 22; 2006, ch. 94, 3; 2009, ch. 213, 1; 2010, ch. 116, 2; 2015, ch. 108, 4.



Section 22-8-7 - Manner of budget submission.

22-8-7. Manner of budget submission.

All budgets submitted by a school district, locally chartered charter school or state-chartered charter school shall be in a manner specified by the department.

History: 1953 Comp., 77-6-7, enacted by Laws 1967, ch. 16, 61; 1969, ch. 180, 5; 1999, ch. 291, 3; 2006, ch. 94, 4; 2015, ch. 108, 5.



Section 22-8-7.1 - Certain school district budgets.

22-8-7.1. Certain school district budgets.

A. The local school board of a school district with a total MEM of greater than thirty thousand shall develop a school-based budgeting plan for all schools in the district for presentation to the legislative education study committee by October 15, 1993. The plan shall describe the means by which teachers, parents and administrators will participate in the development of school-based budgets.

B. In those school districts with a total MEM of greater than thirty thousand each individual school may voluntarily submit to the local school board a school-based budget based upon the projected total MEM at that school and the projected number of program units generated by students at that school. If an individual school submits such a budget, the local school board may include it in the budget submission to the department required pursuant to the Public School Finance Act.

History: Laws 1993, ch. 224, 1.



Section 22-8-8 - Budgets; minimum student membership.

22-8-8. Budgets; minimum student membership.

Without prior approval of the state superintendent [secretary], no local school board shall maintain or provide a budget allowance for a public school having an average daily membership of less than eight.

History: 1953 Comp., 77-6-8, enacted by Laws 1967, ch. 16, 62; 1988, ch. 64, 18.



Section 22-8-9 - Budgets; minimum requirements.

22-8-9. Budgets; minimum requirements.

A. A budget for a school district shall not be approved by the department that does not provide for:

(1) a school year and school day as provided in Section 22-2-8.1 NMSA 1978; and

(2) a pupil-teacher ratio or class or teaching load as provided in Section 22-10A-20 NMSA 1978.

B. The department shall, by rule, establish the requirements for an instructional day, the standards for an instructional hour and the standards for a full-time teacher and for the equivalent thereof.

History: 1953 Comp., 77-6-9, enacted by Laws 1967, ch. 16, 63; 1969, ch. 180, 6; 1979, ch. 32, 1; 1982, ch. 40, 1; 1986, ch. 33, 14; 1988, ch. 64, 19; 1993, ch. 223, 1; 1993, ch. 226, 19; 1994, ch. 68, 1; 1996, ch. 62, 1; 1997, ch. 136, 1; 2001, ch. 285, 1; 2003, ch. 153, 29; 2009, ch. 276, 2.



Section 22-8-10 - Budgets; fixing the operating budget.

22-8-10. Budgets; fixing the operating budget.

A. Prior to June 20 of each year, each local school board shall, at a public hearing of which notice has been published by the local school board, fix the operating budget for the school district for the ensuing fiscal year. At the discretion of the state superintendent [secretary] or the local school board, the department may participate in the public hearing.

B. Prior to the public hearing held to fix the operating budget for the school district, the local school board shall give notice to parents explaining the budget process and inviting parental involvement and input in that process prior to the date for the public hearing.

History: 1953 Comp., 77-6-11, enacted by Laws 1967, ch. 16, 65; 1988, ch. 64, 20; 1989, ch. 225, 1; 1993, ch. 41, 1; 1999, ch. 291, 4.



Section 22-8-11 - Budgets; approval of operating budget.

22-8-11. Budgets; approval of operating budget.

A. The department shall:

(1) on or before July 1 of each year, approve and certify to each local school board and governing body of a charter school an operating budget for use by the school district or charter school;

(2) make corrections, revisions and amendments to the operating budgets fixed by the local school boards or governing bodies of charter schools and the secretary to conform the budgets to the requirements of law and to the department's rules and procedures; and

(3) ensure that a local school board or, for a charter school, the governing body of the charter school is prioritizing resources of a public school rated D or F toward proven programs and methods that are linked to improved student achievement until the public school earns a grade of C or better for two consecutive years.

B. No school district or charter school or officer or employee of a school district or charter school shall make any expenditure or incur any obligation for the expenditure of public funds unless that expenditure or obligation is made in accordance with an operating budget approved by the department. This prohibition does not prohibit the transfer of funds pursuant to the department's rules and procedures.

C. The department shall not approve and certify an operating budget of any school district or charter school that fails to demonstrate that parental involvement in the budget process was solicited.

History: 1953 Comp., 77-6-12, enacted by Laws 1967, ch. 16, 66; 1978, ch. 128, 4; 1988, ch. 64, 21; 1993, ch. 41, 2; 1999, ch. 291, 5; 2006, ch. 94, 5; 2011, ch. 10, 5; 2015, ch. 108, 6.



Section 22-8-12 - Operating budgets; amendments.

22-8-12. Operating budgets; amendments.

Operating budgets shall not be altered or amended after approval and certification by the department, except for the following purposes and according to the following procedure:

A. upon written request of a local school board or governing body of a state-chartered charter school, the secretary may authorize transfer within the budget, or provide for items not included, when the total amount of the budget will not be increased thereby;

B. upon written request of a local school board or governing body of a state-chartered charter school, the secretary, in conformance with the rules of the department, may authorize an increase in any budget if the increase is necessary because of the receipt of revenue that was not anticipated at the time the budget was fixed and if the increase is directly related to a special project or program for which the additional revenue was received. The secretary shall make a written report to the legislative finance committee of any such budget increase;

C. upon written request of a local school board or governing body of a state-chartered charter school, the secretary may authorize an increase in a budget of not more than one thousand dollars ($1,000); or

D. upon written request of a local school board or governing body of a state-chartered charter school, the secretary, after notice and a public hearing, may authorize an increase in a school budget in an amount exceeding one thousand dollars ($1,000). The notice of the hearing shall designate the school district that proposes to alter or amend its budget, together with the time, place and date of the hearing. The notice of the hearing shall be published at least once a week for two consecutive weeks in a newspaper of general circulation in the county in which the school district is situated. The last publication of the notice shall be at least three days prior to the date set for the hearing. The charter schools division shall establish how a state-chartered charter school notifies the parents of its students of proposed increases in a charter school budget.

History: 1953 Comp., 77-6-13, enacted by Laws 1967, ch. 16, 67; 1969, ch. 180, 10; 1977, ch. 247, 203; 1988, ch. 64, 22; 1999, ch. 291, 6; 2006, ch. 94, 6.



Section 22-8-12.1 - Membership projections and budget requests.

22-8-12.1. Membership projections and budget requests.

A. Each local school board or governing body of a state-chartered charter school shall submit annually, on or before October 15, to the department:

(1) an estimate for the succeeding fiscal year of:

(a) the membership of qualified students to be enrolled in the basic program;

(b) the full-time-equivalent membership of students to be enrolled in approved early childhood education programs; and

(c) the membership of students to be enrolled in approved special education programs;

(2) all other information necessary to calculate program costs; and

(3) any other information related to the financial needs of the school district or state-chartered charter school as may be requested by the department.

B. All information requested pursuant to Subsection A of this section shall be submitted on forms prescribed and furnished by the department and shall comply with the department's rules and procedures.

C. The department shall:

(1) review the financial needs of each school district or state-chartered charter school for the succeeding fiscal year; and

(2) submit annually, on or before November 30, to the secretary of finance and administration the recommendations of the department for:

(a) amendments to the public school finance formula;

(b) appropriations for the succeeding fiscal year to the public school fund for inclusion in the executive budget document; and

(c) appropriations for the succeeding fiscal year for pupil transportation and instructional materials.

History: 1953 Comp., 77-6-13.1, enacted by Laws 1978, ch. 128, 5; 1980, ch. 151, 48; 1988, ch. 64, 23; 1993, ch. 226, 20; 1999, ch. 291, 7; 2006, ch. 94, 7.



Section 22-8-12.3 - Local school board finance subcommittee; audit committee; membership; duties.

22-8-12.3. Local school board finance subcommittee; audit committee; membership; duties.

A. As used in this section, "local school board" includes the governing authority of a charter school.

B. Each local school board shall appoint at least two members of the board as a finance subcommittee to assist the board in carrying out its budget and finance duties.

C. The finance subcommittee shall:

(1) make recommendations to the local school board in the following areas:

(a) financial planning, including reviews of the school district's revenue and expenditure projections;

(b) review of financial statements and periodic monitoring of revenues and expenses;

(c) annual budget preparation and oversight; and

(d) procurement; and

(2) serve as an external monitoring committee on budget and other financial matters.

D. Except as otherwise provided in this section, each local school board shall appoint an audit committee that consists of two board members, one volunteer member who is a parent of a student attending that school district and one volunteer member who has experience in accounting or financial matters. The superintendent and the school district business manager shall serve as ex-officio members of the committee. A local school board with more than five members may appoint more than two board members to its audit committee. The audit committee shall:

(1) evaluate the request for proposal for annual financial audit services;

(2) recommend the selection of the financial auditor;

(3) attend the entrance and exit conferences for annual and special audits;

(4) meet with external financial auditors at least monthly after audit field work begins until the conclusion of the audit;

(5) be accessible to the external financial auditors as requested to facilitate communication with the board and the superintendent;

(6) track and report progress on the status of the most recent audit findings and advise the local school board on policy changes needed to address audit findings;

(7) provide other advice and assistance as requested by the local school board; and

(8) be subject to the same requirements regarding the confidentiality of audit information as those imposed upon the local school board by the Audit Act [12-6-1 through 12-6-14 NMSA 1978] and rules of the state auditor.

History: Laws 2010, ch. 115, 1.



Section 22-8-13 - Reports.

22-8-13. Reports.

A. Each public school shall keep accurate records concerning membership in the public school.

B. The dates for which MEM is reported are as follows:

(1) the first reporting date, the second Wednesday in October;

(2) the second reporting date, December 1 or the first working day in December; and

(3) the third reporting date, the second Wednesday in February.

C. The superintendent of each school district or head administrator of a state-chartered charter school shall maintain the following reports for each reporting period:

(1) the basic program MEM by grade in each public school;

(2) the early childhood education MEM;

(3) the special education MEM in each public school in class C and class D programs as defined in Section 22-8-21 NMSA 1978;

(4) the number of class A and class B programs as defined in Section 22-8-21 NMSA 1978; and

(5) the full-time-equivalent MEM for bilingual multicultural education programs.

D. The superintendent of each school district and the head administrator of each state-chartered charter school shall furnish all reports required by law or the department to the department within ten working days of the close of each reporting period. Failure of the department to approve timely submissions shall not cause a school district or charter school to be found noncompliant with the requirements of this section. For purposes of this section, "working day" means every calendar day excluding Saturdays, Sundays and legal holidays.

E. All information required pursuant to this section shall be on forms prescribed and furnished by the department. A copy of any report made pursuant to this section shall be kept as a permanent record of the school district or charter school and shall be subject to inspection and audit at any reasonable time.

F. The department may withhold up to one hundred percent of allotments of funds to any school district or state-chartered charter school where the superintendent or head administrator has failed to comply with the requirements of this section. Withholding may continue until the superintendent or head administrator complies with and agrees to continue complying with requirements of this section.

G. The provisions of this section may be modified or suspended by the department for any school district or school or state-chartered charter school operating under the Variable School Calendar Act [22-22-1 through 22-22-26 NMSA 1978]. The department shall require MEM reports consistent with the calendar of operations of such school district or school or state-chartered charter school and shall calculate an equivalent MEM for use in projecting school district or charter school revenue.

History: Laws 1967, ch. 16, 68; 1953 Comp., 77-6-14; Laws 1969, ch. 180, 11; 1971, ch. 263, 4; 1972, ch. 16, 7; reenacted by Laws 1974, ch. 8, 3; 1975, ch. 90, 1; 1976 (S.S.), ch. 32, 1; 1978, ch. 128, 6; 1988, ch. 64, 24; 1990, ch. 94, 2; 2006, ch. 94, 8; 2010, ch. 116, 3; 2011, ch. 70, 1.



Section 22-8-13.1 - School district and charter school audits; sanctions for not submitting timely audit reports.

22-8-13.1. School district and charter school audits; sanctions for not submitting timely audit reports.

A. Each school district and charter school shall have an annual audit as required by the Audit Act [12-6-1 through 12-6-14 NMSA 1978] and rules of the state auditor that shall be completed and submitted to the state auditor by the date specified in rules of the state auditor. At the completion of the annual or any special audit, the school district or charter school shall submit a copy of the audit report to the department.

B. School districts and charter schools shall comply with due dates for annual audits specified by rule of the state auditor. Failure to submit a timely audit report shall subject a school district or charter school to progressive sanctions. A school district or charter school that does not submit an annual audit report:

(1) within ninety days from the due date, shall be required to submit monthly financial reports to the department until the department is satisfied that the school district or charter school is in compliance with all financial and audit requirements;

(2) after ninety days but within one hundred eighty days from the due date, may be withheld temporarily in an amount up to five percent of its current-year state equalization guarantee distribution;

(3) after one hundred eighty days but within two hundred seventy days, may be withheld temporarily in an amount up to seven percent of its current-year state equalization guarantee distribution and may be required to submit a corrective action plan to the secretary; and

(4) after two hundred seventy days, may be withheld temporarily in an amount up to seven percent of its current-year state equalization guarantee distribution and may be subject to the secretary's suspension of the local school board or governing body acting as a board of finance.

History: Laws 2009, ch. 273, 2.



Section 22-8-13.2 - Financial reporting.

22-8-13.2. Financial reporting.

A. Each local superintendent or person in charge of the fiscal management of a charter school shall provide quarterly reports on the financial position of the school district or charter school, as applicable, to the local school board of the school district or the governing body of the charter school for use in reviewing the financial status of the school district or charter school. The department shall develop the forms to be used for the financial reporting required under this section. The forms shall provide for at least the following:

(1) a report on the budget status of the local school district or charter school, including the approved operating budget for revenues and expenses compared with year-to-date actual revenue and expenses;

(2) a statement of any budget adjustment requests;

(3) cash reports, including revenue, expenses, temporary loans and cash balances for operational, state and federal grants, capital outlay and debt service funds;

(4) voucher reports, including a list of issued warrants or checks;

(5) reports listing procurement, travel or gas card expenses; and

(6) investment reports.

B. School districts and charter schools shall post the reports required under Subsection A of this section on the school district's or charter school's web site.

C. As used in this section:

(1) "charter school" means a school organized as a charter school pursuant to the provisions of the Charter Schools Act [Chapter 22, Article 8B NMSA 1978]; and

(2) "governing body" means the governing structure of a charter school as set forth in the school's charter.

History: Laws 2011, ch. 12, 1.



Section 22-8-14 - Public school fund.

22-8-14. Public school fund.

A. The "public school fund" is created.

B. The public school fund shall be distributed to school districts and state-chartered charter schools in the following parts:

(1) state equalization guarantee distribution;

(2) transportation distribution; and

(3) supplemental distributions:

(a) out-of-state tuition to school districts;

(b) emergency; and

(c) program enrichment.

C. The distributions of the public school fund shall be made by the department within limits established by law. The balance remaining in the public school fund at the end of each fiscal year shall revert to the general fund, unless otherwise provided by law.

History: 1953 Comp., 77-6-15, enacted by Laws 1967, ch. 16, 69; 1969, ch. 180, 12; 1971, ch. 263, 5; 1972, ch. 87, 1; 1973, ch. 351, 1; 1974, ch. 8, 4; 1975, ch. 342, 1; 1988, ch. 64, 25; 2006, ch. 94, 9.



Section 22-8-15 - Allocation limitation.

22-8-15. Allocation limitation.

A. The department shall determine the allocations to each school district and charter school from each of the distributions of the public school fund, subject to the limits established by law.

B. The local school board in each school district with locally chartered charter schools shall allocate the appropriate distributions of the public school fund to individual locally chartered charter schools pursuant to each locally chartered charter school's school-based budget approved by the local school board and the department. The appropriate distribution of the public school fund shall flow to the locally chartered charter school within five days after the school district's receipt of the state equalization guarantee for that month.

History: 1953 Comp., 77-6-16, enacted by Laws 1967, ch. 16, 70; 1974, ch. 8, 5; 1988, ch. 64, 26; 1993, ch. 224, 3; 1993, ch. 227, 10; 1999, ch. 281, 23; 2006, ch. 94, 10.



Section 22-8-16 - Payment to school districts.

22-8-16. Payment to school districts.

The department shall make payments of each distribution of the public school fund by warrant of the department of finance and administration drawn against the public school fund upon vouchers issued by the department. When payments are made to county treasurers for school districts within the county, the county treasurer shall hold and allocate these funds solely for the use and benefit of the specific school district and purpose for which the allocation was made.

History: 1953 Comp., 77-6-17, enacted by Laws 1967, ch. 16, 71; 1974, ch. 8, 6; 1988, ch. 64, 27.



Section 22-8-17 - Program cost determination; required information.

22-8-17. Program cost determination; required information.

A. The program cost for each school district and charter school shall be determined by the department in accordance with the provisions of the Public School Finance Act.

B. The department is authorized to require from each school district and charter school the information necessary to make an accurate determination of the district's or charter school's program cost.

History: 1953 Comp., 77-6-18, enacted by Laws 1969, ch. 180, 13; reenacted by Laws 1974, ch. 8, 7; 1988, ch. 64, 28; 2006, ch. 94, 11.



Section 22-8-18 - Program cost calculation; local responsibility.

22-8-18. Program cost calculation; local responsibility.

A. The total program units for the purpose of computing the program cost shall be calculated by multiplying the sum of the program units itemized as Paragraphs (1) through (6) in this subsection by the instructional staff training and experience index and adding the program units itemized as Paragraphs (7) through (14) in this subsection. The itemized program units are as follows:

(1) early childhood education;

(2) basic education;

(3) special education, adjusted by subtracting the units derived from membership in class D special education programs in private, nonsectarian, nonprofit training centers;

(4) bilingual multicultural education;

(5) fine arts education;

(6) elementary physical education;

(7) size adjustment;

(8) at-risk program;

(9) enrollment growth or new district adjustment;

(10) special education units derived from membership in class D special education programs in private, nonsectarian, nonprofit training centers;

(11) national board for professional teaching standards certification;

(12) home school student program unit;

(13) home school student activities; and

(14) charter school student activities.

B. The total program cost calculated as prescribed in Subsection A of this section includes the cost of early childhood, special, bilingual multicultural, fine arts and vocational education and other remedial or enrichment programs. It is the responsibility of the local school board or, for a charter school, the governing body of the charter school to determine its priorities in terms of the needs of the community served by that board. Except as otherwise provided in this section, funds generated under the Public School Finance Act are discretionary to local school boards and governing bodies of charter schools; provided that the special program needs as enumerated in this section are met; and provided further that if a public school has been rated D or F for two consecutive years, the department shall ensure that the local school board or, for a charter school, the governing body of the charter school is prioritizing resources for the public school toward proven programs and methods linked to improved student achievement until the public school earns a C or better for two consecutive years.

History: 1953 Comp., 77-6-18.1, enacted by Laws 1969, ch. 180, 14; 1971, ch. 263, 6; reenacted by 1974, ch. 8, 8; 1976 (S.S.), ch. 32, 2; 1977, ch. 244, 1; 1986, ch. 33, 15; 1990 (1st S.S.), ch. 3, 4; 1993, ch. 237, 1; 1997, ch. 40, 3; 2003, ch. 144, 1; 2003, ch. 152, 7; 2005, ch. 206, 1 ; 2006, ch. 94, 12; 2007, ch. 347, 1; 2007, ch. 348, 2; 2007, ch. 365, 1; 2011, ch. 10, 6; 2014, ch. 61, 1; 2015, ch. 108, 7.



Section 22-8-19 - Early childhood education program units.

22-8-19. Early childhood education program units.

A. The number of early childhood education program units is determined by multiplying the early childhood education MEM by the cost differential factor 1.44. Early childhood education students enrolled in half-day kindergarten programs shall be counted for 0.5 early childhood MEM. Early childhood education students enrolled in full-day kindergarten programs shall be counted for 1.0 early childhood education MEM.

B. For the purpose of calculating early childhood education program units, developmentally disabled three- and four-year-old students shall be counted in early childhood education membership. No developmentally disabled three- or four-year-old student shall be counted for more than 0.5 early childhood education MEM.

History: 1953 Comp., 77-6-18.2, enacted by Laws 1969, ch. 180, 15; reenacted by Laws 1974, ch. 8, 9; 1976 (S.S.), ch. 32, 3; 1990 (1st S.S.), ch. 3, 5; 1997, ch. 40, 4; 2000, ch. 107, 2.



Section 22-8-19.1 - Preschool programs; selected districts.

22-8-19.1. Preschool programs; selected districts.

A. The children, youth and families department shall fund preschool programs for zero- to five-year-old children in selected school districts. The children, youth and families department shall distribute any appropriation for this purpose to local entities upon approval by that department of an application from an individual school district or community-based early childhood education program. The preschool programs shall collaborate, where possible, with existing headstart programs or with other appropriate early childhood education programs in the community, and the preschool programs shall use one of the following three models:

(1) a community-based early childhood education program;

(2) a school-based early childhood education program; or

(3) a home-based early childhood education program.

B. School districts may choose to contract with licensed community-based early childhood education programs already in existence. School-based early childhood education programs may be housed in a school accredited by the public education department. A home-based early childhood education program may include a parents-as-teachers program, which supports parents in meeting the developmental learning and social growth needs of their young children.

C. Each preschool program shall have a strong parental involvement component, a staff development component and a procedural process to enable the children, youth and families department to monitor and evaluate the program. The curriculum for each program shall comprehensively address the total developmental needs of the child, including physical, cognitive, social and emotional needs, and shall include aspects of health care, nutrition, safety, the needs of the family and multicultural sensitivity, in coordination with other resources for families.

History: Laws 1992, ch. 83, 1; 1993, ch. 47, 1; 2012, ch. 14, 1.



Section 22-8-20 - Basic program units.

22-8-20. Basic program units.

The number of basic program units is determined by multiplying the basic program MEM in each grade by the corresponding cost differential factor as follows:

Grades

Cost Differential Factor

1

1.2

2 and 3

1.18

4 through 6

1.045

7 through 12

1.25.

History: 1978 Comp., 22-8-20, enacted by Laws 1991, ch. 85, 3; 1993, ch. 2, 1; 1993, ch. 226, 21; 1993, ch. 226, 22; 1993, ch. 228, 2; 1993, ch. 228, 3.



Section 22-8-21 - Special education program units.

22-8-21. Special education program units.

A. For the purpose of the Public School Finance Act, special education programs for exceptional children are those approved by the department and classified as follows:

(1) class A programs, in which department certified individuals provide services to children whose individualized education programs require a minimal amount of special education and in which the ratio of students to professionals is regulated by the state board [department];

(2) class B programs, in which department certified individuals provide services to children whose individualized education programs require a moderate amount of special education and in which the ratio of students to professionals is regulated by the state board;

(3) class C programs, in which department certified individuals provide services to children whose individualized education programs require an extensive amount of special education and in which the ratio of students to professionals is regulated by the state board;

(4) class D programs, in which department certified individuals provide services to children whose individualized education programs require a maximum amount of special education and in which the ratio of students to professionals is regulated by the state board. Students in class D programs may be enrolled in private, nonsectarian, nonprofit educational training centers in accordance with the provisions of Section 22-13-8 NMSA 1978; and

(5) programs for developmentally disabled three- and four-year-old children meeting standards approved by the state board.

B. All students assigned to the programs for exceptional children classified in Subsection A of this section shall have been so assigned as a result of diagnosis and evaluation performed in accordance with the standards of the department before the students may be counted in the determination of special education program units as provided in Subsection C of this section.

C. The number of special education program units is the sum of the following:

(1) the MEM in approved class A and B programs as defined in Subsection A of this section multiplied by the cost differential factor .7;

(2) the MEM in approved class C programs as defined in Subsection A of this section multiplied by the cost differential factor 1.0;

(3) the MEM in approved class D programs as defined in Subsection A of this section multiplied by the cost differential factor 2.0;

(4) the MEM for developmentally disabled three- and four-year-old children as defined in Subsection A of this section multiplied by the cost differential factor 2.0; provided that no developmentally disabled three- or four-year-old student shall be counted for additional ancillary service units; and

(5) for related services ancillary to providing special education, the number of full-time-equivalent certified or licensed ancillary service and diagnostic service personnel multiplied by the cost differential factor 25.0.

D. For the purpose of calculating membership in class C and class D programs, students shall be counted in actual grade placement or according to chronological age if not in actual grade placement.

History: 1953 Comp., 77-6-18.4, enacted by Laws 1969, ch. 180, 17; 1971, ch. 263, 7; 1972, ch. 87, 2; 1973, ch. 351, 2; reenacted by 1974, ch. 8, 11; 1976 (S.S.), ch. 32, 5; 1980, ch. 35, 1; 1987, ch. 149, 1; 1992, ch. 75, 1; 1992, ch. 84, 1; 1997, ch. 40, 5.



Section 22-8-22 - Bilingual multicultural education program units.

22-8-22. Bilingual multicultural education program units.

The number of bilingual multicultural education program units is determined by multiplying the full-time-equivalent MEM in programs implemented in accordance with the provisions of the Bilingual Multicultural Education Act [Chapter 22, Article 23 NMSA 1978] by the cost differential factor 0.35, effective July 1, 1990; 0.4, effective July 1, 1991; .425, effective July 1, 1992; 0.45, effective July 1, 1993; and 0.5, effective July 1, 1994.

History: 1953 Comp., 77-6-18.6, enacted by Laws 1974, ch. 8, 13; 1976 (S.S.), ch. 32, 6; 1990 (1st S.S.), ch. 3, 6; 1992, ch. 75, 2; 1993, ch. 238, 1.



Section 22-8-23 - Size adjustment program units.

22-8-23. Size adjustment program units.

A. An approved public school with a MEM of less than 400, including early childhood education full-time-equivalent MEM but excluding membership in class C and class D programs and excluding full-time-equivalent membership in three- and four-year-old developmentally disabled programs, is eligible for additional program units. Separate schools established to provide special programs, including but not limited to vocational and alternative education, shall not be classified as public schools for purposes of generating size adjustment program units. The number of additional program units to which a school district is entitled under this subsection is the sum of elementary-junior high units and senior high units computed in the following manner:

Elementary-Junior High Units

200 - MEM

_________ x 1.0 x MEM = Units

200

where MEM is equal to the membership of an approved elementary or junior high school, including early childhood education full-time-equivalent membership but excluding membership in class C and class D programs and excluding full-time-equivalent membership in three- and four-year-old developmentally disabled programs;

Senior High Units

200 - MEM

_________ x 2.0 x MEM = Units

200

or,

Senior High Units

400 - MEM

_________ x 1.6 x MEM = Units

400

whichever calculation for senior high units is higher, where MEM is equal to the membership of an approved senior high school excluding membership in class C and class D programs.

B. A school district with total MEM of less than 4,000, including early childhood education full-time-equivalent MEM, is eligible for additional program units. The number of additional program units to which a school district is entitled under this subsection is the number of district units computed in the following manner:

District Units

4,000 - MEM

___________ x 0.15 x MEM = Units

4,000

where MEM is equal to the total district membership, including early childhood education full-time-equivalent membership.

C. A school district with over 10,000 MEM with a ratio of MEM to senior high schools less than 4,000:1 is eligible for additional program units based on the number of approved regular senior high schools that are not eligible for senior high units under Subsection A of this section. The number of additional program units to which an eligible school district is entitled under this subsection is the number of units computed in the following manner:

4,000 - MEM

___________ x 0.50 = Units

Senior High Schools

where MEM is equal to the total district membership, including early childhood education full-time-equivalent membership, and where senior high schools are equal to the number of approved regular senior high schools in the school district.

D. A school district, as defined in Subsection R of Section 22-1-2 NMSA 1978, with a MEM of less than 200, including early childhood education full-time-equivalent MEM, is eligible for additional program units, provided that the department certifies that the school district has implemented practices to reduce scale inefficiencies, including shared service agreements with regional education cooperatives or other school districts for noninstructional functions and distance education. The numbers of additional program units to which a school district is entitled under this subsection is the number of units computed in the following manner:

200 - MEM = Units

where MEM is equal to the total district MEM, including early childhood education full-time-equivalent MEM.

History: 1953 Comp., 77-6-18.7, enacted by Laws 1974, ch. 8, 14; reenacted by Laws 1975, ch. 119, 1; 1976 (S.S.), ch. 32, 7; 1977, ch. 82, 1; 1979, ch. 276, 1; 1981, ch. 87, 1; 1989, ch. 221, 1; 1991, ch. 85, 4; 1993, ch. 87, 1; 1997, ch. 40, 6; 2014, ch. 57, 1.



Section 22-8-23.1 - Enrollment growth program units.

22-8-23.1. Enrollment growth program units.

A. A school district or charter school with an increase in MEM equal to or greater than one percent, when compared with the immediately preceding year, is eligible for additional program units. The increase in MEM shall be calculated as follows:

(Current Year MEM - Previous Year MEM)

Previous Year MEM x 100 = Percent Increase.

The number of additional program units shall be calculated as follows:

((Current Year MEM - Previous Year MEM) - (Current Year MEM x .01)) x 1.5 = Units.

B. In addition to the units calculated in Subsection A of this section, a school district or charter school with an increase in MEM equal to or greater than one percent, when compared with the immediately preceding year, is eligible for additional program units. The increase in MEM shall be calculated in the following manner:

(Current Year MEM - Previous Year MEM)

Previous Year MEM x 100 = Percent Increase.

The number of additional program units to which an eligible school district or charter school is entitled under this subsection is the number of units computed in the following manner:

(Current Year MEM - Previous Year MEM) x .50 = Units.

C. As used in this section:

(1) "current year MEM" means MEM on the first reporting date of the current year;

(2) "MEM" means the total school district or charter school membership, including early childhood education full-time-equivalent membership and special education membership, but excluding full-day kindergarten membership for the first year that full-day kindergarten is implemented in a school pursuant to Subsection D of Section 22-13-3.2 NMSA 1978; and

(3) "previous year MEM" means MEM on the first reporting date of the previous year.

History: 1978 Comp., 22-8-23.1, enacted by Laws 1990 (1st S.S.), ch. 3, 7; 1990 (1st S.S.), ch. 3, 8; 2003, ch. 156, 1; 2003, ch. 386, 1; 2006, ch. 94, 13; 2010, ch. 116, 4.



Section 22-8-23.2 - New district adjustment; additional program units.

22-8-23.2. New district adjustment; additional program units.

A. A newly created school district is eligible for additional program units. The number of additional program units to which a newly created school district is entitled under this subsection is the number of units computed in the following manner:

(MEM for current year) x .147 = Units

where MEM is equal to the total district membership, including early childhood education full-time equivalent membership and special education membership.

B. A school district whose membership decreases as a result of the establishment of a newly created school district is eligible for additional program units. The number of additional program units to which that district is entitled under this subsection is the number of units computed in the following manner:

(MEM for prior year MEM for current year) x .17 = Units

where MEM is equal to the total district membership, including early childhood education full-time equivalent membership and special education membership.

C. As used in this section, "newly created school district" means a local school district not in existence during the immediately preceding school year.

History: 1978 Comp., 22-8-23.2, enacted by Laws 1993, ch. 237, 2.



Section 22-8-23.3 - At-risk program units.

22-8-23.3. At-risk program units.

A. A school district is eligible for additional program units if it establishes within its department-approved educational plan identified services to assist students to reach their full academic potential. A school district receiving additional at-risk program units shall include a report of specified services implemented to improve the academic success of at-risk students. The report shall identify the ways in which the school district and individual schools use funding generated through the at-risk index and the intended outcomes. For purposes of this section, "at-risk student" means a student who meets the criteria to be included in the calculation of the three-year average total rate in Subsection B of this section. The number of additional units to which a school district is entitled under this section is computed in the following manner:

At-Risk Index x MEM = Units

where MEM is equal to the total district membership, including early childhood education, full-time-equivalent membership and special education membership and where the at-risk index is calculated in the following manner:

Three-Year Average Total Rate x 0.106 = At-Risk Index.

B. To calculate the three-year average total rate, the department shall compute a three-year average of the school district's percentage of membership used to determine its Title I allocation, a three-year average of the percentage of membership classified as English language learners using criteria established by the federal office of civil rights and a three-year average of the percentage of student mobility. The department shall then add the three-year average rates. The number obtained from this calculation is the three-year average total rate.

C. The department shall recalculate the at-risk index for each school district every year.

History: 1978 Comp., 22-8-23.3, enacted by Laws 1997, ch. 40, 7; 2002, ch. 68, 1; 2014, ch. 55, 1.



Section 22-8-23.4 - National board for professional teaching standards; certified teachers program units.

22-8-23.4. National board for professional teaching standards; certified teachers program units.

The number of program units for teachers certified by the national board for professional teaching standards is determined by multiplying by one and one-half the number of teachers certified by the national board for professional teaching standards employed by the school district or charter school on or before the first reporting date of the school year and verified by the department. Department approval of these units shall be contingent on verification by the school district or charter school that these teachers are receiving a one-time salary differential equal to or greater than the amount generated by the units multiplied by the program unit value during the fiscal year in which the school district or charter school will receive these units.

History: Laws 2003, ch. 144, 2; 2003, ch. 152, 9; 2006, ch. 94, 14; 2010, ch. 116, 5.



Section 22-8-23.5 - Fine arts education program units.

22-8-23.5. Fine arts education program units.

The number of fine arts education program units is determined by multiplying the full-time-equivalent MEM in programs implemented in accordance with the provisions of the Fine Arts Education Act [Chapter 22, Article 15D NMSA 1978] by the cost differential factor of 0.0166 for fiscal year 2004, 0.0332 for fiscal year 2005 and 0.05 for fiscal year 2006 and succeeding fiscal years.

History: Laws 2003, ch. 144, 3 and by Laws 2003, ch. 152, 8.



Section 22-8-23.6 - Charter school student activities program unit.

22-8-23.6. Charter school student activities program unit.

The charter school student activities program unit for a school district is determined by multiplying the number of charter school students who are participating in school district activities governed by the New Mexico activities association by the cost differential factor of 0.1. The student activities program unit shall be paid to the school district in which it is generated. A charter school student is eligible to participate in school district activities at the public school in the attendance zone in which the student resides, according to the New Mexico activities association guidelines. If the student chooses to participate at a public school other than the one in the attendance zone in which the student resides, the student shall be subject to New Mexico activities association transfer guidelines.

History: Laws 2006, ch. 94, 15.



Section 22-8-23.7 - Elementary physical education program units.

22-8-23.7. Elementary physical education program units.

A. The number of elementary physical education program units is determined by multiplying the number of students in elementary physical education by the cost differential factor of six one-hundredths.

B. As used in this section, "elementary physical education" means eligible physical education programs that serve students in kindergarten through grade six in a public school classified by the department as an elementary school.

History: Laws 2007, ch. 348, 1.



Section 22-8-23.8 - Home school student activities program unit.

22-8-23.8. Home school student activities program unit.

The home school student activities program unit for a school district is determined by multiplying the number of home school students who are participating in school district activities governed by the New Mexico activities association by the cost differential factor of 0.1. The home school student activities program unit shall be paid to the school district in which it is generated. A home school student is eligible to participate in up to three school district activities at the public school in the attendance zone in which the student resides, according to the New Mexico activities association guidelines. The school district shall verify each home school student's academic eligibility to participate in school district activities. As used in this section, "activities" means athletics, co-curricular and extracurricular activities sanctioned by the New Mexico activities association.

History: Laws 2007, ch. 365, 2; 2009, ch. 93, 1; 2012, ch. 23, 1.



Section 22-8-23.9 - Home school student program units.

22-8-23.9. Home school student program units.

Notwithstanding the provision in Section 22-8-2 NMSA 1978 defining a qualified student as one who is regularly enrolled in one-half or more of the minimum course requirements approved by the department for public school students, home school students may take one or more classes at public schools and, if so, shall generate program units as provided in this section. The home school student program unit for a school district is determined by multiplying the number of home school students who are enrolled in one or more classes by the cost differential factor 0.25 per class per home school student up to the enrollment required for the home school student to meet the definition of "qualified student". The home school student program units shall be paid to the school district in which they are generated. A home school student is eligible to enroll in a public school in the attendance zone in which the student resides or in another public school outside the attendance zone as provided in Section 22-1-4 NMSA 1978. The school district shall verify each home school student's academic and other eligibility to enroll in the class.

History: Laws 2013, ch. 113, 1; 2014, ch. 61, 2.



Section 22-8-24 - Instructional staff training and experience index; definitions; factors; calculations.

22-8-24. Instructional staff training and experience index; definitions; factors; calculations.

A. For the purpose of calculating the instructional staff training and experience index, the following definitions and limitations shall apply:

(1) "instructional staff" means the personnel assigned to the instructional program of the school district, excluding principals, substitute teachers, instructional aides, secretaries and clerks;

(2) the number of instructional staff to be counted in calculating the instructional staff training and experience index is the actual number of full-time equivalent instructional staff on the October payroll;

(3) the number of years of experience to be used in calculating the instructional staff training and experience index is that number of years of experience allowed for salary increment purposes on the salary schedule of the school district; and

(4) the academic degree and additional credit hours to be used in calculating the instructional staff training and experience index is the degree and additional semester credit hours allowed for salary increment purposes on the salary schedule of the school district.

B. The factors for each classification of academic training by years of experience are provided in the following table:

Years of Experience

============================================================================

Academic

Classification

0 2

3 5

6 8

9 15

Over 15

============================================================================

Bachelor's degree

or less

.75

.90

1.00

1.05

1.05

Bachelor's degree or

15 credit hours

.80

.95

1.00

1.10

1.15

Master's degree or

bachelor's degree

plus 45 credits hours

.85

1.00

1.05

1.15

1.20

Master's degree plus

15 credit hours

.90

1.05

1.15

1.30

1.35

Post-master's degree

or master's degree

plus 45 credit hours

1.00

1.15

1.30

1.40

1.50

C. The instructional staff training and experience index for each school district shall be calculated in accordance with instructions issued by the state superintendent [secretary]. The following calculations shall be computed:

(1) multiply the number of full-time equivalent instructional staff in each academic classification by the numerical factor in the appropriate "years of experience" column provided in the table in Subsection B of this section;

(2) add the products calculated in Paragraph (1) of this subsection; and

(3) divide the total obtained in Paragraph (2) of this subsection by the total number of full-time equivalent instructional staff.

D. In the event that the result of the calculation of the training and experience index is 1.0 or less, the district's factor shall be no less than 1.0.

E. In the event that a new school district is created, the training and experience index for that district is 1.12.

History: 1953 Comp., 77-6-18.8, enacted by Laws 1974, ch. 8, 15; 1975, ch. 119, 2; 1976 (S.S.), ch. 32, 8; 1993, ch. 91, 1; 1993, ch. 237, 3.



Section 22-8-25 - State equalization guarantee distribution; definitions; determination of amount.

22-8-25. State equalization guarantee distribution; definitions; determination of amount.

A. The state equalization guarantee distribution is that amount of money distributed to each school district to ensure that its operating revenue, including its local and federal revenues as defined in this section, is at least equal to the school district's program cost. For state-chartered charter schools, the state equalization guarantee distribution is the difference between the state-chartered charter school's program cost and the two percent withheld by the department for administrative services.

B. "Local revenue", as used in this section, means seventy-five percent of receipts to the school district derived from that amount produced by a school district property tax applied at the rate of fifty cents ($.50) to each one thousand dollars ($1,000) of net taxable value of property allocated to the school district and to the assessed value of products severed and sold in the school district as determined under the Oil and Gas Ad Valorem Production Tax Act [Chapter 7, Article 32 NMSA 1978] and upon the assessed value of equipment in the school district as determined under the Oil and Gas Production Equipment Ad Valorem Tax Act [Chapter 7, Article 34 NMSA 1978].

C. "Federal revenue", as used in this section, means receipts to the school district or state-chartered charter school, excluding amounts that, if taken into account in the computation of the state equalization guarantee distribution, result, under federal law or regulations, in a reduction in or elimination of federal school funding otherwise receivable by the school district, derived from the following:

(1) seventy-five percent of the school district's share of forest reserve funds distributed in accordance with Section 22-8-33 NMSA 1978; and

(2) seventy-five percent of grants from the federal government as assistance to those areas affected by federal activity authorized in accordance with Title 20 of the United States Code, commonly known as "PL 874 funds" or "impact aid".

D. To determine the amount of the state equalization guarantee distribution, the department shall:

(1) calculate the number of program units to which each school district or charter school is entitled using an average of the MEM on the second and third reporting dates of the prior year; or

(2) calculate the number of program units to which a school district or charter school operating under an approved year-round school calendar is entitled using an average of the MEM on appropriate dates established by the department; or

(3) calculate the number of program units to which a school district or charter school with a MEM of two hundred or less is entitled by using an average of the MEM on the second and third reporting dates of the prior year or the fortieth day of the current year, whichever is greater; and

(4) using the results of the calculations in Paragraph (1), (2) or (3) of this subsection and the instructional staff training and experience index from the October report of the prior school year, establish a total program cost of the school district or charter school;

(5) for school districts and state-chartered charter schools, calculate the local and federal revenues as defined in this section;

(6) deduct the sum of the calculations made in Paragraph (5) of this subsection from the program cost established in Paragraph (4) of this subsection;

(7) deduct the total amount of guaranteed energy savings contract payments that the department determines will be made to the school district from the public school utility conservation fund during the fiscal year for which the state equalization guarantee distribution is being computed; and

(8) deduct ninety percent of the amount certified for the school district by the department pursuant to the Energy Efficiency and Renewable Energy Bonding Act [Chapter 6, Article 21D NMSA 1978].

E. Reduction of a school district's state equalization guarantee distribution shall cease when the school district's cumulative reductions equal its proportional share of the cumulative debt service payments necessary to service the bonds issued pursuant to the Energy Efficiency and Renewable Energy Bonding Act.

F. The amount of the state equalization guarantee distribution to which a school district is entitled is the balance remaining after the deductions made in Paragraphs (6) through (8) of Subsection D of this section.

G. The state equalization guarantee distribution shall be distributed prior to June 30 of each fiscal year. The calculation shall be based on the local and federal revenues specified in this section received from June 1 of the previous fiscal year through May 31 of the fiscal year for which the state equalization guarantee distribution is being computed. In the event that a school district or charter school has received more state equalization guarantee funds than its entitlement, a refund shall be made by the school district or charter school to the state general fund.

History: 1953 Comp., 77-6-19, enacted by Laws 1969, ch. 180, 19; 1971, ch. 263, 9; 1972, ch. 90, 1; reenacted by Laws 1974, ch. 8, 16; 1975, ch. 119, 3; 1979, ch. 268, 2; 1979, ch. 278, 1; reenacted by Laws 1981, ch. 176, 3, 4, 5; 1986, ch. 32, 20; 1986, ch. 33, 16; 1988, ch. 63, 1; 1988, ch. 64, 29; 1989, ch. 258, 1; 1990, ch. 94, 3; 1993, ch. 226, 23; 1993, ch. 231, 14; 1997, ch. 40, 8; 1999, ch. 275, 1; 2002, ch. 63, 1; 2005, ch. 176, 12; 2005, ch. 291, 1; 2006, ch. 94, 16; 2010, ch. 116, 6; 2017, ch. 78, 1.



Section 22-8-25.1 - Additional per unit distribution from public school fund.

22-8-25.1. Additional per unit distribution from public school fund.

The legislature shall maintain each year in the public school fund an amount equal to the amount of revenue produced by all school districts pursuant to Paragraph (2) of Subsection B of Section 7-37-7 NMSA 1978 for which credit is required to be taken pursuant to Section 22-8-25 NMSA 1978. Each year the department shall distribute to each school district an amount determined by the department on a per program unit basis which shall be included within the state equalization guarantee distribution made pursuant to the general appropriation act.

History: 1953 Comp., 22-8-25.1, enacted by Laws 1985 (1st S.S.), ch. 15, 17; 1988, ch. 64, 30.



Section 22-8-26 - Transportation distribution.

22-8-26. Transportation distribution.

A. Money in the transportation distribution of the public school fund shall be used only for the purpose of making payments to each school district or state-chartered charter school for the to-and-from school transportation costs of students in grades kindergarten through twelve attending public school within the school district or state-chartered charter school and of three- and four-year-old children who meet the department approved criteria and definition of developmentally disabled and for transportation of students to and from their regular attendance centers and the place where vocational education programs are being offered.

B. In the event a school district's or state-chartered charter school's transportation allocation exceeds the amount required to meet obligations to provide to-and-from transportation, three- and four-year-old developmentally disabled transportation and vocational education transportation, fifty percent of the remaining balance shall be deposited in the transportation emergency fund.

C. Of the excess amount retained by the school district or state-chartered charter school, at least twenty-five percent shall be used for to-and-from transportation-related services, excluding salaries and benefits, and up to twenty-five percent may be used for other transportation-related services, excluding salaries and benefits as defined by rule of the department.

D. In the event the sum of the proposed transportation allocations to each school district or state-chartered charter school exceeds the amounts in the transportation distribution, the allocation to each school district or state-chartered charter school shall be reduced in the proportion that the school district or state-chartered charter school allocation bears to the total statewide transportation distribution.

E. A local school board or governing body of a state-chartered charter school, with the approval of the state transportation director, may provide additional transportation services pursuant to Section 22-16-4 NMSA 1978 to meet established program needs.

F. Nothing in this section prohibits the use of school buses to transport the general public pursuant to the Emergency Transportation Act [22-17-1 through 22-17-4 NMSA 1978].

History: 1953 Comp., 77-6-22, enacted by Laws 1967, ch. 16, 76; 1969, ch. 180, 21; 1974, ch. 73, 1; 1975, ch. 342, 2; 1976 (S.S.), ch. 20, 1; 1978, ch. 127, 3; 1979, ch. 67, 1; 1979, ch. 289, 1; 1979, ch. 305, 2; 1987, ch. 149, 2; 1988, ch. 64, 31; 1995, ch. 208, 1; 1999 (1st S.S.), ch. 11, 1; 2001, ch. 48, 1; 2006, ch. 94, 17.



Section 22-8-27 - Transportation equipment.

22-8-27. Transportation equipment.

A. The department shall establish a systematic program for the purchase of necessary school bus transportation equipment.

B. In establishing a system for the replacement of school-district-owned buses, the department shall provide for the replacement of school buses on a twelve-year cycle. School districts requiring additional buses to accommodate growth in the school district or to meet other special needs may petition the department for additional buses. Under exceptional circumstances, school districts may also petition the department for permission to replace buses prior to the completion of a twelve-year cycle or to use buses in excess of twelve years contingent upon satisfactory annual safety inspections.

C. In establishing a system for the use of contractor-owned buses by school districts or state-chartered charter schools, the department shall establish a schedule for the payment of rental fees for the use of contractor-owned buses. The department shall establish procedures to ensure the systematic replacement of buses on a twelve-year replacement cycle. School districts requiring additional buses to accommodate growth in the school district or to meet other special needs may petition the department for additional buses. Under exceptional circumstances, school districts may also petition the department for permission to replace buses prior to the completion of a twelve-year cycle or to use buses in excess of twelve years contingent upon satisfactory annual safety inspections.

D. The school district shall file a lien on every contractor-owned school bus under the contract, which lien shall have priority second only to a lien securing a purchase-money obligation. The school district shall perfect its lien on each contractor-owned school bus by filing the lien with the motor vehicle division of the taxation and revenue department. The lien shall be recorded on the title of the school bus. A school bus contractor shall not refinance or use a school bus on which a school district has a lien as collateral for any other loan without prior written permission of the department. A school bus lien shall be collected and enforced as provided in Chapter 55, Article 9 NMSA 1978. The school district shall release its lien on a school bus:

(1) when the department authorizes a replacement of the school bus; or

(2) when the contractor has reimbursed the school district the amount calculated pursuant to Subsection E of this section if the school bus service contract is terminated or not renewed and the contractor owes the school district as provided in that subsection.

E. No school district shall pay rental fees for any one bus for a period in excess of five years. In the event a school bus service contract is terminated or not renewed by either party, the department shall calculate the remaining number of years that a bus could be used based on a twelve-year replacement cycle and calculate a value reflecting that use. The school district shall deduct an amount equal to that value from any remaining amount due on the contract, or if no balance remains on the contract, the contractor shall reimburse the school district an amount equal to the value calculated.

F. If the school district fails to take action to collect money owed to it when a school bus contract is terminated or not renewed, the department may deduct the amount from the school district's transportation distribution.

History: 1953 Comp., 77-6-23, enacted by Laws 1967, ch. 16, 77; 1988, ch. 64, 32; 1993, ch. 226, 24; 1995, ch. 208, 2; 2006, ch. 94, 18; 2009, ch. 92, 1; 2015, ch. 46, 1.



Section 22-8-29 - Transportation distributions; reports; payments.

22-8-29. Transportation distributions; reports; payments.

A. On the second reporting date and the third reporting date of each year, each local school board of a school district and governing body of a state-chartered charter school shall report to the state transportation director, upon forms furnished by the state transportation director, the following information concerning the school district's or state-chartered charter school's operation on each respective reporting date of the current year:

(1) the number and designation of school bus routes in operation in the school district;

(2) the number of miles traveled by each school bus on each school bus route, showing the route mileage in accordance with the type of road surface traveled;

(3) the number of students, including special education students, transported on each reporting date of the current year and adjusted for special education students on December 1;

(4) the projected number of students to be transported in the next school year;

(5) the seating capacity, age and mileage of each bus used in the school district for student transportation; and

(6) the number of total miles traveled for each school district's or state-chartered charter school's per capita feeder routes.

B. Each local school board of a school district and governing body of a state-chartered charter school maintaining a school bus route shall make further reports to the state transportation director at other times specified by the state transportation director.

C. The state transportation director shall certify to the secretary that the allocations from the transportation distributions to each school district and state-chartered charter school are based upon the transportation distribution formula established in the Public School Code calculated and distributed for the entire school year using an average of the amounts reported on the second reporting date and third reporting date of the prior school year, and subject to audit and verification.

D. The department shall make periodic installment payments to school districts and state-chartered charter schools during the school year from the transportation distributions, based upon the allocations certified by the state transportation director.

History: 1953 Comp., 77-6-24, enacted by Laws 1967, ch. 16, 78; 1974, ch. 73, 2; 1978, ch. 127, 5; 1979, ch. 305, 4; 1988, ch. 64, 33; 1995, ch. 208, 3; 1999 (1st S.S.), ch. 11, 2; 2006, ch. 94, 19; 2010, ch. 116, 7; 2015, ch. 57, 1.



Section 22-8-29.1 - Calculation of transportation allocation.

22-8-29.1. Calculation of transportation allocation.

A. As used in this section:

(1) "annual variables" means the coefficients calculated by regressing the total operational expenditures from two years prior to the current school year for each school district and state-chartered charter school using the number of students transported and the numerical value of site characteristics;

(2) "base amount" means the fixed amount that is the same for all school districts and an amount established by rule for state-chartered charter schools;

(3) "total operational expenditures" means the sum of all to-and-from school transportation expenditures, excluding expenditures incurred in accordance with the provisions of Section 22-8-27 NMSA 1978; and

(4) "variable amount" means the sum of the product of the annual variables multiplied by each school district's or state-chartered charter school's numerical value of the school district's and state-chartered charter school's site characteristics multiplied by the number of days of operation for each school district or state-chartered charter school.

B. The department shall calculate the transportation allocation for each school district and state-chartered charter school.

C. The base amount is designated as product A. Product A is the constant calculated by regressing the total operations expenditures from the two years prior to the current school year for school district or state-chartered charter school operations using the numerical value of site characteristics approved by the department. The legislative education study committee and the legislative finance committee may review the site characteristics developed by the state transportation director prior to approval by the department.

D. The variable amount is designated as product B. Product B is the predicted additional expenditures for each school district or state-chartered charter school based on the regression analysis using the site characteristics as predictor variables multiplied by the number of days.

E. The allocation to each school district and state-chartered charter school shall be equal to product A plus product B.

F. For the 2001-2002, 2002-2003 and 2003-2004 school years, the transportation allocation for each school district shall not be less than ninety-five percent or more than one hundred five percent of the prior school year's transportation expenditure.

G. The adjustment factor shall be applied to the allocation amount determined pursuant to Subsections E and F of this section.

History: Laws 1995, ch. 208, 10; 1999 (1st S.S.), ch. 11, 3; 2001, ch. 350, 1; 2006, ch. 94, 20.



Section 22-8-29.4 - Transportation distribution adjustment factor.

22-8-29.4. Transportation distribution adjustment factor.

A. The department shall establish a transportation distribution adjustment factor. The adjustment factor shall be calculated as follows:

(1) calculate the unadjusted transportation allocation for each school district and state-chartered charter school, designated in Section 22-8-29.1 NMSA 1978 as product A plus product B;

(2) the sum total of product A plus product B in all school districts and state-chartered charter schools added together equals product C; and

(3) subtract product C from the total operational transportation distribution for the current year and divide the result by product C and then add 1 in the following manner: "[(total operational transportation distribution - C) C] + 1". The result is the transportation distribution adjustment factor.

B. As used in this section, "total operational transportation distribution" means the total legislative appropriation for the transportation distribution minus amounts included for capital outlay expenses.

History: Laws 1995, ch. 208, 13; 1999 (1st S.S.), ch. 11, 4; 2006, ch. 94, 21.



Section 22-8-29.6 - Transportation emergency fund.

22-8-29.6. Transportation emergency fund.

A. The "transportation emergency fund" is created in the state treasury. Money in the fund shall not revert to the general fund at the end of any fiscal year. Money in the fund is appropriated to the department for the purpose of funding transportation emergencies, including fuel price increases. The secretary shall make distributions to ensure the safety of students receiving to-and-from transportation services.

B. The secretary shall account for all transportation emergency distributions and shall make full reports to the governor, the legislative education study committee and the legislative finance committee of payments made.

History: Laws 1995, ch. 208, 15; 1999 (1st S.S.), ch. 11, 5; 2014, ch. 23, 1.



Section 22-8-30 - Supplemental distributions.

22-8-30. Supplemental distributions.

A. The department shall make supplemental distributions only for the following purposes:

(1) to pay the out-of-state tuition of students subject to the Compulsory School Attendance Law [Chapter 22, Article 12 NMSA 1978] who are attending school out-of-state because school facilities are not reasonably available in the school district of their residence;

(2) to make emergency distributions to school districts or state-chartered charter schools in financial need, but no money shall be distributed to any school district or state-chartered charter school having cash and invested reserves, or other resources or any combination thereof, equaling five percent or more of the school district's or state-chartered charter school's operational budget;

(3) to make program enrichment distributions in the amount of actual program expense to school districts and state-chartered charter schools for the purpose of providing specific programs to meet particular educational requirements that cannot otherwise be financed;

(4) a special vocational education distribution to area vocational schools or state-supported schools with department-approved vocational programs to reimburse those schools for the cost of vocational education programs for those students subject to the Compulsory School Attendance Law who are enrolled in such programs; and

(5) to make emergency capital outlay distributions to school districts or state-chartered charter schools that have experienced an unexpected capital outlay emergency demanding immediate attention.

B. The department shall account for all supplemental distributions and shall make full reports to the governor, legislative education study committee and legislative finance committee of payments made as authorized in Subsection A of this section.

C. The department may divert any unused or unneeded balances in any of the distributions made under the supplementary distribution authority to make any other distribution made pursuant to the same authority.

History: 1953 Comp., 77-6-29, enacted by Laws 1967, ch. 16, 83; 1969, ch. 180, 22; 1971, ch. 263, 12; reenacted by 1974, ch. 8, 17; 1978, ch. 148, 1; 1988, ch. 64, 34; 2006, ch. 94, 22.



Section 22-8-30.1 - Recompiled.

22-8-30.1. Recompiled.



Section 22-8-30.2 - Recompiled.

22-8-30.2. Recompiled.



Section 22-8-31 - State-support reserve fund.

22-8-31. State-support reserve fund.

A. The "state-support reserve fund" is created.

B. The state-support reserve fund shall be used only to augment the appropriations for the state equalization guarantee distribution in order to ensure, to the extent of the amount undistributed in the fund, that the maximum figures for such distribution established by law shall not be reduced.

C. The undistributed money in the state-support reserve fund shall be invested by the state treasurer in interest-bearing securities of the United States government or in certificates of deposit in qualified banks, and in savings and loans [loan] associations whose deposits are insured with an agency of the United States. The state treasurer may deposit money from the state-support reserve fund or any other fund in one or more accounts with any such bank or federally insured savings and loan association but the state treasurer, in any official capacity, shall not deposit money from said fund or any other fund in any one such federally insured savings and loan association the aggregate of which would exceed the amount of federal savings and loan insurance corporation insurance for a single public account. Income from these investments shall be periodically credited to the general fund.

D. At least forty-five days before the money is needed, the chief [secretary] shall notify the state treasurer in writing of the amount that will be needed for distribution.

E. In the event that local or federal revenues as defined in Section 22-8-25 NMSA 1978 are received after May 31 of the fiscal year for which the state equalization guarantee distribution is being computed and it is therefore necessary to use money from the state support reserve fund to augment the appropriation for the state equalization guarantee distribution, the chief [director], upon receipt by the school district of the delayed local or federal revenues, shall deduct the appropriate amount from the current state equalization guarantee distribution to that school district and reimburse the state-support reserve fund in the amount of the deduction.

F. It is the intent of the legislature that the fund be reimbursed in the amount of the yearly distribution by appropriation in the year following the distribution so that the fund at the beginning of each fiscal year shall have a credit balance of at least ten million dollars ($10,000,000).

G. Distribution from this fund shall be made in the same manner and on the same basis as the state equalization guarantee distribution.

History: 1953 Comp., 77-6-30, enacted by Laws 1967, ch. 16, 84; 1968, ch. 18, 10; 1969, ch. 180, 23; 1974, ch. 8, 18; 1975, ch. 157, 8; 1976 (S.S.), ch. 32, 9.



Section 22-8-32 - Current school fund; receipts; disposition.

22-8-32. Current school fund; receipts; disposition.

A. As they are received, the state treasurer shall deposit into the current school fund revenue received from the following sources:

(1) all fines and forfeitures collected under general laws;

(2) the net proceeds of property that may come to the state by escheat; and

(3) all other revenue which by law is to be credited to the current school fund.

B. At the end of each month, the state treasurer shall transfer the amount in the common school current fund, also known as the common school income fund, to the current school fund.

C. At the end of each month, after the transfer authorized in Subsection B of this section, the state treasurer shall transfer any unencumbered balance in the current school fund to the public school fund.

History: 1953 Comp., 77-6-32, enacted by Laws 1967, ch. 16, 86; 1972, ch. 90, 2; 1976, ch. 7, 1.



Section 22-8-33 - Distribution of certain revenue.

22-8-33. Distribution of certain revenue.

There shall be distributed to the credit of each school district in a county, according to the proportion that the forty-day average daily membership of the school district bears to the forty-day average daily membership of the entire county, all revenue received by the county for public school purposes from the forest reserve funds distributed pursuant to Section 6-11-3 NMSA 1978.

History: 1953 Comp., 77-6-35, enacted by Laws 1967, ch. 16, 89; 1969, ch. 180, 24; 1972, ch. 90, 3; 1985 (1st S.S.), ch. 15, 18.



Section 22-8-34 - Federal mineral leasing funds.

22-8-34. Federal mineral leasing funds.

A. Except for an annual appropriation to the instructional material fund and to the bureau of geology and mineral resources of the New Mexico institute of mining and technology, and except as provided in Subsection B of this section, all other money received by the state pursuant to the provisions of the federal Mineral Lands Leasing Act, 30 USCA 181, et seq., shall be distributed to the public school fund.

B. All money received by the state as its share of a prepayment of royalties pursuant to 30 U.S.C. 1726(b) shall be distributed as follows:

(1) a portion of the receipts, estimated by the taxation and revenue department to be equal to the amount that the state would have received as its share of royalties in the same fiscal year if the prepayment had not been made, shall be distributed to the public school fund; and

(2) the remainder shall be distributed to the common school permanent fund.

History: 1953 Comp., 77-6-36, enacted by Laws 1967, ch. 16, 90; 1974, ch. 8, 19; 1999, ch. 43, 1; 1999, ch. 253, 1; 2001, ch. 246, 2.



Section 22-8-35 - Tax anticipation certificates.

22-8-35. Tax anticipation certificates.

A. For operating expenses, a local school board with the consent of the chief [secretary] may anticipate the collection of taxes for which tax levies have been made by issuing and selling certificates of indebtedness. These certificates shall be issued on the faith and credit of the school district issuing the certificates. The certificates shall not bear interest in excess of six percent a year. The total unpaid certificates outstanding shall not exceed the budget allowance for operating expenses of the school district for a period of ninety days. The certificates shall be paid out of the money first credited thereafter to the operating fund of the school district.

B. For school building construction, repair or both, a local school board with consent of the chief [secretary] may anticipate the collection of taxes for which tax levies have been made for that purpose by issuing and selling certificates of indebtedness. These certificates shall be issued on the faith and credit of the school district issuing the certificates. The certificates shall not bear interest in excess of six percent a year. The certificates shall be paid out of the money first received under the tax levy.

History: 1953 Comp., 77-6-39, enacted by Laws 1967, ch. 16, 93.



Section 22-8-36 - Certification of allocations; fund accounts.

22-8-36. Certification of allocations; fund accounts.

The chief [secretary] shall certify periodically to each county treasurer the allocations of funds to each school district in the county. The chief [secretary] shall certify to the county treasurer the names and purposes of the separate funds the county treasurer shall establish and maintain for each school district.

History: 1953 Comp., 77-6-40, enacted by Laws 1967, ch. 16, 94.



Section 22-8-37 - Public school funds.

22-8-37. Public school funds.

Except for money received for a cafeteria or for an activity fund, all money for public school purposes distributed to a school district, or collected by a county, school district or public school authorities for a school district, shall be delivered to and kept by a county treasurer or a board of finance of a school district in funds approved by the division. Disbursements from these funds shall only be made for matured debts by voucher and warrants or checks of the local school board. In no event shall any money be expended or debts incurred except as authorized by the Public School Finance Act. Money for a cafeteria or for an activity fund shall be deposited in a bank, or in a savings and loan association whose deposits are insured by an agency of the United States, or may be deposited in a credit union, as long as the credit union deposit is insured by an agency of the United States, approved by the local school board. The local school board may deposit any cafeteria funds, any activity funds or any other funds in one or more accounts with any such bank or insured savings and loan association in its county, but no local school board, in any official capacity, shall deposit any cafeteria funds, any activity funds or any other funds in any one such savings and loan association the aggregate of which would exceed the amount of federal savings and loan insurance corporation insurance for a single public account. As used in this section, "deposit" includes share, share certificate and share draft.

History: 1953 Comp., 77-6-41, enacted by Laws 1967, ch. 16, 95; 1968, ch. 18, 11; 1975, ch. 157, 9; 1978, ch. 128, 7; 1987, ch. 79, 22.



Section 22-8-38 - Boards of finance; designation.

22-8-38. Boards of finance; designation.

A. Upon written application to and approval of the department, a local school board may be designated a board of finance for public school funds of the school district. A local school board designated as a board of finance may require all funds distributed to, allocated to or collected for the school district or the public schools under its jurisdiction to be deposited with it. The department shall designate a local school board as a board of finance if:

(1) the local school board shows to the satisfaction of the department that it has personnel properly trained to keep accurate and complete fiscal records;

(2) the local school board agrees to consult with the department on any matters not covered by the manual of accounting and budgeting before taking any action relating to funds held by it as a board of finance;

(3) the persons handling these funds are adequately bonded to protect the funds entrusted to them from loss; and

(4) the local school board making application has not been suspended and not reinstated as a board of finance within the past year.

B. A charter school applicant requesting a charter from the commission shall submit a plan detailing how its governing body will qualify for designation as a board of finance for public school funds of the charter school. The governing body of a proposed state-chartered charter school shall qualify as a board of finance before the first year of operation of the charter school. The governing body of a state-chartered charter school designated as a board of finance may require all funds distributed to, allocated to or collected for the state-chartered charter school to be deposited with the governing body. The commission shall designate the governing body of a state-chartered charter school as a board of finance if:

(1) the governing body shows to the satisfaction of the commission that it has personnel properly trained to keep accurate and complete fiscal records;

(2) the governing body agrees to consult with the division on any matters not covered by the manual of accounting and budgeting before taking any action relating to funds held by it as a board of finance;

(3) the persons handling these funds are adequately bonded to protect the funds entrusted to them from loss; and

(4) the governing body was not a governing body of a charter school or does not have a member who was a member of a governing body of a charter school that was suspended and not reinstated as a board of finance.

C. Failure of the governing body of a proposed state-chartered charter school to qualify for designation as a board of finance constitutes good and just grounds for denial, nonrenewal or revocation of its charter.

History: 1953 Comp., 77-6-42, enacted by Laws 1967, ch. 16, 96; 1988, ch. 64, 35; 2006, ch. 94, 23.



Section 22-8-39 - Boards of finance; suspension.

22-8-39. Boards of finance; suspension.

The department may at any time suspend a local school board or governing body of a state-chartered charter school from acting as a board of finance if the department reasonably believes there is mismanagement, improper recording or improper reporting of public school funds under the local school board's or governing body of a state-chartered charter school's control. When a local school board or governing body of a state-chartered charter school is suspended from acting as a board of finance, the department shall:

A. immediately take control of all public school funds under the control of the local school board or governing body of a state-chartered charter school acting as a board of finance;

B. immediately have an audit made of all funds under the control of the local school board or governing body of a state-chartered charter school acting as a board of finance and charge the cost of the audit to the school district or state-chartered charter school;

C. act as a fiscal agent for the school district or state-chartered charter school and take any action necessary to conform the fiscal management of funds of the school district or state-chartered charter school to the requirements of law and good accounting practices;

D. report any violations of the law to the proper law enforcement officers;

E. act as fiscal agent for the school district or state-chartered charter school until the department determines that the local school board or governing body of a state-chartered charter school is capable of acting as a board of finance or until the department determines that the county treasurer should act as fiscal agent for the school district or state-chartered charter school;

F. inform the local school board or governing body of a state-chartered charter school in writing of the department's determination as to who is to act as board of finance or fiscal agent for the school district or state-chartered charter school and also inform the county treasurer in writing if it determines that the county treasurer should act as fiscal agent for the school district or state-chartered charter school; and

G. consider commencing proceedings before the commission to suspend, revoke or refuse to renew the charter of the state-chartered charter school in the case of a state-chartered charter school that has engaged in serious or repeated mismanagement, improper recording or improper reporting of public school funds under its control.

History: 1953 Comp., 77-6-43, enacted by Laws 1967, ch. 16, 97; 1988, ch. 64, 36; 2006, ch. 94, 24.



Section 22-8-40 - Deposit of public school funds; distribution; interest.

22-8-40. Deposit of public school funds; distribution; interest.

A. All public money in the custody of school districts or state-chartered charter schools that have been designated as boards of finance shall be deposited in qualified depositories in accordance with the terms of this section.

B. Deposits of funds of the school district or state-chartered charter school may be made in noninterest-bearing checking accounts in one or more banks, savings and loan associations or credit unions, as long as the credit union deposits are insured by an agency of the United States, located within the geographical limits of the school district.

C. Deposits of funds of the school district or state-chartered charter school may be made in interest-bearing checking accounts, commonly known as "NOW" accounts, in one or more banks, savings and loan associations or credit unions, as long as the credit union deposits are insured by an agency of the United States, located within the geographical limits of the school district.

D. Public money placed in interest-bearing deposits, in banks and savings and loan associations, other than interest-bearing checking accounts as defined in Subsection C of this section, shall be equitably distributed among all banks and savings and loan associations having their main or manned branch offices within the geographical boundaries of the school district that have qualified as public depositories by reason of insurance of the account by an agency of the United States or by depositing collateral security or by giving bond as provided by law in the proportion that each such bank's or savings and loan association's net worth bears to the total net worth of all banks and savings and loan associations having their main office or a manned branch office within the geographical boundaries of the school district. The net worth of the main office of a savings and loan association and its manned branch offices within the geographical boundaries of a school district is the total net worth of the association multiplied by the percentage that deposits of the main office and the manned branch offices located within the geographical boundaries of the school district are of the total deposits of the association. The net worth of each manned branch office or aggregate of manned branch offices of a savings and loan association located outside the geographical boundaries of the school district in which the main office is located is the total net worth of the association multiplied by the percentage that deposits of the branch or aggregate of branches located outside the geographical boundaries of the school district in which the main office is located are of the total deposits of the association. The director of the financial institutions division of the regulation and licensing department shall promulgate a formula for determining the net worth of banks' main offices and branches for the purposes of distribution of public money as provided for by this section. "Net worth" means assets less liabilities as reported by such banks and savings and loan associations on their most recent semiannual reports to the state or federal supervisory authority having jurisdiction.

E. Notwithstanding the provisions of Subsection D of this section, public money may be placed in interest-bearing deposits, other than interest-bearing checking accounts as defined in Subsection C of this section, at the discretion of the board of finance, in credit unions having their main or manned branch offices within the geographical boundaries of the school district to the extent such deposits are insured by an agency of the United States.

F. The rate of interest for all public money deposited in interest-bearing accounts in banks, savings and loan associations and credit unions shall be set by the state board of finance, but in no case shall the rate of interest be less than one hundred percent of the asked price on United States treasury bills of the same maturity on the date of deposit. Any bank or savings and loan association that fails to pay the minimum rate of interest at the time of deposit provided for herein for any respective deposit forfeits its right to an equitable share of that deposit under this section. If the deposit is part or all of the proceeds of a bond issue and the interest rate prescribed in this subsection materially exceeds the rate of interest of the bonds, the interest rate prescribed by this subsection shall be reduced on the deposit to an amount not materially exceeding the interest rate of the bonds if the bond issue would lose its tax exempt status under Section 103 of the United States Internal Revenue Code of 1954, as amended.

G. Public money in excess of that for which banks and savings and loan associations within the geographical boundaries of the school district have qualified may be deposited in qualified depositories, including credit unions, in other areas within the state under the same requirements for payment of interest as if the money were deposited within the geographical boundaries of the school district.

H. The board of finance of the school district or state-chartered charter school may temporarily invest money held in demand deposits and not immediately needed for the operation of the school district or state-chartered charter school. Such temporary investments shall be made only in securities that are issued by the state or by the United States government, or by their departments or agencies, and that are either direct obligations of the state or the United States or are backed by the full faith and credit of those governments.

I. The department of finance and administration may monitor the deposits of public money by school districts or state-chartered charter schools to assure full compliance with the provisions of this section.

History: 1953 Comp., 77-6-44, enacted by Laws 1967, ch. 16, 98; 1968, ch. 18, 12; 1975, ch. 157, 10; 1975, ch. 304, 3; reenacted by 1977, ch. 136, 2; 1978, ch. 128, 8; 1980, ch. 151, 49; 1981, ch. 332, 18; 1983, ch. 191, 2; 1987, ch. 79, 23; 2006, ch. 94, 25.



Section 22-8-40.1 - Deposit of public school funds; providing exception on interest rate limitation for "NOW" accounts.

22-8-40.1. Deposit of public school funds; providing exception on interest rate limitation for "NOW" accounts.

Notwithstanding the provisions of Subsection E of Section 22-8-40 NMSA 1978, the requirement for a rate of interest of not less than one hundred percent of the asked price on United States treasury bills of the same maturity on the day of deposit shall not apply to interest-bearing checking accounts.

History: 1978 Comp., 22-8-40.1, enacted by Laws 1981, ch. 341, 1.



Section 22-8-41 - Restriction on operational funds; emergency accounts; cash balances.

22-8-41. Restriction on operational funds; emergency accounts; cash balances.

A. A school district shall not expend money from its operational fund for the acquisition of a building site or for the construction of a new structure, unless the school district has bonded itself to practical capacity or the secretary determines and certifies to the legislative finance committee that the expending of money from the operational fund for this purpose is necessary for an adequate public educational program and will not unduly hamper the school district's current operations.

B. A school district or charter school may budget out of cash balances carried forward from the previous fiscal year an amount not to exceed five percent of its proposed operational fund expenditures for the ensuing fiscal year as an emergency account. Money in the emergency account shall be used only for unforeseen expenditures incurred after the annual budget was approved and shall not be expended without the prior written approval of the secretary.

C. In addition to the emergency account, school districts or charter schools may also budget operational fund cash balances carried forward from the previous fiscal year for operational expenditures, exclusive of salaries and payroll, upon specific prior approval of the secretary. The secretary shall notify the legislative finance committee in writing of the secretary's approval of such proposed expenditures.

D. Notwithstanding any provision of this section to the contrary, the secretary shall reduce school districts' and charter schools' fiscal year 2017 state equalization guarantee distributions as credit for excess fiscal year 2016 operational fund cash balances in accordance with Section 2 of this 2017 act, and a school district or charter school whose distribution is accordingly reduced shall apply in the amount of that credit its audited fiscal year 2016 operational fund cash balance toward the school district's or charter school's fiscal year 2017 operations.

History: 1953 Comp., 77-6-45, enacted by Laws 1967, ch. 16, 99; 1983, ch. 56, 1; 1985 (1st S.S.), ch. 15, 19; 1988, ch. 64, 37; 2003, ch. 155, 1; 2004, ch. 60, 1; 2006, ch. 95, 2; 2007, ch. 122, 1; 2011, ch. 39, 1; 2017, ch. 3, 1.



Section 22-8-42 - Violation of act; penalties.

22-8-42. Violation of act; penalties.

A. Any person violating any provision of the Public School Finance Act is guilty of a petty misdemeanor.

B. Any person diverting or expending any public school money contrary to the approved budget is, in addition to being subject to any other civil or criminal action, liable along with his sureties to the state for the amount diverted or expended.

C. Any person diverting any public school funds from the purpose for which the funds were raised or acquired, or embezzling public school funds, shall be removed from office by the court imposing the criminal penalty.

D. Any person falsifying any record, account or report required to be kept or filed pursuant to the Public School Finance Act or knowingly using any money budgeted or appropriated for public school use or for any other purposes than that provided in the appropriation or budget is guilty of a petty misdemeanor and shall, in addition to all other civil or criminal penalties, forfeit his office or employment.

E. Legal proceedings for violation of the Public School Finance Act shall be instituted by the state superintendent [secretary].

F. A certified school instructor or certified school administrator guilty of any of the violations provided by this section shall, upon conviction, have his certificate revoked by the state board [department].

G. Nothing in this section shall be interpreted to prevent the enforcement of any provision of the Public School Finance Act by means of mandamus or injunction.

History: 1953 Comp., 77-6-46, enacted by Laws 1967, ch. 16, 100; 1977, ch. 247, 204; 1988, ch. 64, 38.



Section 22-8-43 - Public school reading proficiency fund; created.

22-8-43. Public school reading proficiency fund; created.

The "public school reading proficiency fund" is created in the state treasury. The fund shall consist of appropriations, gifts, grants and donations. The fund shall be administered by the department, and money in the fund is appropriated to the department to distribute awards to public middle, junior and senior high schools that implement innovative, scientifically based reading programs. The department shall develop procedures and rules for the application and award of money from the fund, including criteria upon which to evaluate innovative, scientifically based reading programs. Public schools receiving funds shall show evidence that they are using quality, scientifically based reading research to improve reading proficiency and shall develop individualized reading plans for students who fail to meet grade level reading proficiency standards. Disbursements of the fund shall be made by warrant of the department of finance and administration pursuant to vouchers signed by the secretary or the secretary's authorized representative. Any unexpended or unencumbered balance remaining in the fund at the end of any fiscal year shall not revert but shall remain to the credit of the fund.

History: Laws 2000 (2nd S.S.), ch. 14, 2; 2001, ch. 289, 2; 1978 Comp., 22-2-6.12, amended and recompiled as 22-8-43 by Laws 2003, ch. 153, 30; 2007, ch. 307, 5; 2007, ch. 308, 5.



Section 22-8-44 - Educator licensure fund; distribution; appropriation.

22-8-44. Educator licensure fund; distribution; appropriation.

A. The "educator licensure fund" is created in the state treasury and shall be administered by the department. The fund shall consist of money collected from application fees for licensure or for renewal of licensure by the department.

B. Subject to legislative appropriation, money in the fund is appropriated to the department for the following purposes:

(1) to fund the educator background check program;

(2) to enforce educator ethics requirements; and

(3) to process applications for licensure or for renewal of licensure, including review of professional development dossiers.

C. Money in the fund and any interest that may accrue to the fund shall not revert at the end of the fiscal year but shall remain to the credit of the fund.

History: Laws 1997, ch. 238, 6; 1978 Comp., 22-10-4.1, recompiled and amended as 22-8-44 by Laws 2003, ch. 153, 31; 2009, ch. 63, 1.



Section 22-8-45 - Teacher professional development fund.

22-8-45. Teacher professional development fund.

A. The "teacher professional development fund" is created in the state treasury to provide funding for professional development programs and projects for public school teachers. The fund consists of appropriations, gifts, grants, donations and income from investment of the fund. Money in the fund shall not revert to any other fund at the end of a fiscal year. The fund shall be administered by the department of education [public education department] and money in the fund is appropriated to the department to carry out the purposes of the fund.

B. The department of education [public education department] shall evaluate the success of each professional development program or project funded and report its findings to the legislative education study committee each year.

History: Laws 2003, ch. 157, 1.



Section 22-8-46 - Funding formula study task force created; membership; duties.

22-8-46. Funding formula study task force created; membership; duties.

A. The "funding formula study task force" is created. The task force shall function from the date of its appointment until December 15, 2007.

B. The task force is composed of the following members:

(1) three members from the house of representatives and three members from the senate appointed by the New Mexico legislative council;

(2) three members appointed by the governor;

(3) four representatives of public school administrators, including one each from a small district, a growth district, an impact aid district and a mid-sized district. The members shall be appointed by the New Mexico legislative council from a list submitted by the New Mexico superintendents' association;

(4) the president of the New Mexico school board association or the president's designee; and

(5) one representative of a statewide teacher organization appointed by the New Mexico legislative council.

C. Vacancies on the task force shall be filled by appointment by the original appointing authority.

D. Members of the task force are entitled to per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

E. Staff for the task force shall be provided by the legislative council service, the legislative education study committee, the legislative finance committee, the public education department and the office of education accountability of the department of finance and administration. Staff shall provide technical assistance to the contractor.

F. The task force shall:

(1) develop a work plan and budget for approval by the New Mexico legislative council;

(2) approve the request for proposals for a contractor to conduct the study of the public school funding formula and select the contractor; and

(3) make recommendations to the legislature and the governor by December 15, 2007.

G. The request for proposals shall request a comprehensive study of the public school funding formula, including the expectations of the public and statutory requirements for New Mexico's public education system; the costs of those expectations and requirements; and a thorough analysis of all formula components and consideration of possible changes to the formula, including:

(1) a revised training and experience index aligned to the three-tiered licensure system for teachers;

(2) size factors associated with small schools and small school districts; and

(3) any other factor with the potential to affect the equity and efficacy of the funding formula as a whole.

History: Laws 2005, ch. 49, 1; 2006, ch. 56, 1.



Section 22-8-47 - New Mexico government education fund.

22-8-47. New Mexico government education fund.

A. The "New Mexico government education fund" is created in the state treasury.

B. The New Mexico government education fund shall consist of appropriations by the legislature, gifts, grants and donations.

C. The New Mexico government education fund shall be administered by the department. Money in the fund is appropriated to the department to contract for annual, week-long, high school civics courses focusing on New Mexico state government for boys and girls to be held at varying post-secondary educational institutions in New Mexico.

D. Disbursements from the New Mexico government education fund shall be made by warrant of the department of finance and administration pursuant to vouchers signed by the secretary.

E. Any unexpended or unencumbered balance remaining in the fund at the end of a fiscal year shall not revert but shall remain to the credit of the New Mexico government education fund.

History: Laws 2005, ch. 207, 1.



Section 22-8-48 - New school development fund; distribution.

22-8-48. New school development fund; distribution.

A. The "new school development fund" is created in the state treasury. The fund shall consist of appropriations, gifts, grants, donations and bequests made to the fund. Income from the fund shall be credited to the fund, and money in the fund shall not revert or be transferred to any other fund at the end of a fiscal year. Money in the fund is appropriated to the department for the purposes of making distributions pursuant to Subsection B of this section. Expenditures from the fund shall be made on warrant of the secretary of finance and administration pursuant to vouchers signed by the secretary.

B. Upon application to the department by a school district and subject to the availability of funds, the department may approve a distribution to the school district from the new school development fund to supplement district funds needed to pay for supplies, equipment and operating costs unique to the first year of operation of a new school, provided that the department shall not approve a distribution unless it determines that there are no other reasonably available federal, private or other public sources for the needed funding.

History: 1978 Comp. 22-24-11, as enacted by Laws 2006, ch. 95, 3; recompiled as 22-8-48 by Laws 2007, ch. 366, 25.






Article 8A - Charter Schools



Article 8B - Charter Schools

Section 22-8B-1 - Short title.

22-8B-1. Short title.

Chapter 22, Article 8B NMSA 1978 may be cited as the "Charter Schools Act".

History: Laws 1999, ch. 281, 1; 2005, ch. 221, 1; 2006, ch. 94, 26.



Section 22-8B-2 - Definitions.

22-8B-2. Definitions.

As used in the Charter Schools Act:

A. "charter school" means a conversion school or start-up school authorized by the chartering authority to operate as a public school;

B. "chartering authority" means either a local school board or the commission;

C. "commission" means the public education commission;

D. "conversion school" means an existing public school within a school district that was authorized by a local school board to become a charter school prior to July 1, 2007;

E. "division" means the charter schools division of the department;

F. "enrollment preference" means filling a charter school's openings with students, or siblings of students, who have already been admitted to the school through an appropriate admission process or are continuing through subsequent grades;

G. "governing body" means the governing structure of a charter school as set forth in the school's charter;

H. "governing body training" means the training required pursuant to Section 22-8B-5.1 NMSA 1978 to educate governing body members and ensure compliance with all applicable laws, which training may be obtained from any source, individual or entity that has been approved by the department;

I. "management" means authority over the hiring, termination and day-to-day direction of a school's employees or contractors, whether they are licensed or not;

J. "material violation" means the act of failing to accomplish a requirement of a law, rule or contract or a charter school's bylaws that substantially affects the charter school's employees' or students' rights or privileges;

K. "nondiscretionary waiver" means a waiver of requirements or rules and the provisions of the Public School Code that the department shall grant pursuant to Section 22-8B-5 NMSA 1978 and for which a charter school shall not require separate approval by the department;

L. "performance indicator" means a measurement tool that enables selected issues or conditions to be monitored over time for the purposes of evaluating progress toward or away from a desired direction;

M. "performance target" means the specific rating to which the data from a school's performance indicators shall be compared to determine whether the school exceeds, meets, does not meet or falls far below that rating;

N. "siblings" means:

(1) students living in the same residence at least fifty percent of the time in a permanent or semipermanent situation, such as long-term foster care placements; or

(2) students related to each other by blood, marriage or cohabitation; and

O. "start-up school" means a public school developed by one or more parents, teachers or community members authorized by the chartering authority to become a charter school.

History: Laws 1999, ch. 281, 2; 2006, ch. 94, 27; 2015, ch. 108, 8.



Section 22-8B-3 - Purpose.

22-8B-3. Purpose.

The Charter Schools Act is enacted to enable individual schools to structure their educational curriculum to encourage the use of different and innovative teaching methods that are based on reliable research and effective practices or have been replicated successfully in schools with diverse characteristics; to allow the development of different and innovative forms of measuring student learning and achievement; to address the needs of all students, including those determined to be at risk; to create new professional opportunities for teachers, including the opportunity to be responsible for the learning program at the school site; to improve student achievement; to provide parents and students with an educational alternative to create new, innovative and more flexible ways of educating children within the public school system; to encourage parental and community involvement in the public school system; to develop and use site-based budgeting; and to hold charter schools accountable for meeting the department's educational standards and fiscal requirements.

History: Laws 1999, ch. 281, 3; 2006, ch. 94, 28.



Section 22-8B-4 - Charter schools' rights and responsibilities; operation.

22-8B-4. Charter schools' rights and responsibilities; operation.

A. A charter school shall be subject to all federal and state laws and constitutional provisions prohibiting discrimination on the basis of disability, physical or mental handicap, serious medical condition, race, creed, color, sex, gender identity, sexual orientation, spousal affiliation, national origin, religion, ancestry or need for special education services.

B. A charter school shall be governed by a governing body in the manner set forth in the charter contract; provided that a governing body shall have at least five members; and provided further that no member of a governing body for a charter school that is initially approved on or after July 1, 2005 or whose charter is renewed on or after July 1, 2005 shall serve on the governing body of another charter school. No member of a local school board shall be a member of a governing body for a charter school or employed in any capacity by a locally chartered charter school located within the local school board's school district during the term of office for which the member was elected or appointed.

C. A charter school shall be responsible for:

(1) its own operation, including preparation of a budget, subject to audits pursuant to the Audit Act; and

(2) contracting for services and personnel matters.

D. A charter school may contract with a school district, a university or college, the state, another political subdivision of the state, the federal government or one of its agencies, a tribal government or any other third party for the use of a facility, its operation and maintenance and the provision of any service or activity that the charter school is required to perform in order to carry out the educational program described in its charter contract. Facilities used by a charter school shall meet the standards required pursuant to Section 22-8B-4.2 NMSA 1978.

E. A conversion school chartered before July 1, 2007 may choose to continue using the school district facilities and equipment it had been using prior to conversion, subject to the provisions of Subsection F of this section.

F. The school district in which a charter school is geographically located shall provide a charter school with available facilities for the school's operations unless the facilities are currently used for other educational purposes. An agreement for the use of school district facilities by a charter school may provide for reasonable lease payments; provided that the payments do not exceed the sum of the lease reimbursement rate provided in Subparagraph (b) of Paragraph (1) of Subsection I of Section 22-24-4 NMSA 1978 plus any reimbursement for actual direct costs incurred by the school district in providing the facilities; and provided further that any lease payments received by a school district may be retained by the school district and shall not be considered to be cash balances in any calculation pursuant to Section 22-8-41 NMSA 1978. The available facilities provided by a school district to a charter school shall meet all occupancy standards as specified by the public school capital outlay council. As used in this subsection, "other educational purposes" includes health clinics, daycare centers, teacher training centers, school district administration functions and other ancillary services related to a school district's functions and operations.

G. A locally chartered charter school may pay the costs of operation and maintenance of its facilities or may contract with the school district to provide facility operation and maintenance services.

H. Locally chartered charter school facilities are eligible for state and local capital outlay funds and shall be included in the school district's five-year facilities plan.

I. A locally chartered charter school shall negotiate with a school district to provide transportation to students eligible for transportation under the provisions of the Public School Code [Chapter 22 [except Article 5A] NMSA 1978]. The school district, in conjunction with the charter school, may establish a limit for student transportation to and from the charter school site not to extend beyond the school district boundary.

J. A charter school shall be a nonsectarian, nonreligious and non-home-based public school.

K. Except as otherwise provided in the Public School Code, a charter school shall not charge tuition or have admission requirements.

L. With the approval of the chartering authority, a single charter school may maintain separate facilities at two or more locations within the same school district; but, for purposes of calculating program units pursuant to the Public School Finance Act [Chapter 22, Article 8 NMSA 1978], the separate facilities shall be treated together as one school.

M. A charter school shall be subject to the provisions of Section 22-2-8 NMSA 1978 and the Assessment and Accountability Act [Chapter 22, Article 2C NMSA 1978].

N. Within constitutional and statutory limits, a charter school may acquire and dispose of property; provided that, upon termination of the charter, all assets of the locally chartered charter school shall revert to the local school board and all assets of the state-chartered charter school shall revert to the state, except that, if all or any portion of a state-chartered charter school facility is financed with the proceeds of general obligation bonds issued by a local school board, the facility shall revert to the local school board.

O. The governing body of a charter school may accept or reject any charitable gift, grant, devise or bequest; provided that no such gift, grant, devise or bequest shall be accepted if subject to any condition contrary to law or to the terms of the charter. The particular gift, grant, devise or bequest shall be considered an asset of the charter school to which it is given.

P. The governing body may contract and sue and be sued. A local school board shall not be liable for any acts or omissions of the charter school.

Q. A charter school shall comply with all state and federal health and safety requirements applicable to public schools, including those health and safety codes relating to educational building occupancy.

R. A charter school is a public school that may contract with a school district or other party for provision of financial management, food services, transportation, facilities, education-related services or other services. The governing body shall not contract with a for-profit entity for the management of the charter school.

S. To enable state-chartered charter schools to submit required data to the department, an accountability data system shall be maintained by the department.

T. A charter school shall comply with all applicable state and federal laws and rules related to providing special education services. Charter school students with disabilities and their parents retain all rights under the federal Individuals with Disabilities Education Act and its implementing state and federal rules. Each charter school is responsible for identifying, evaluating and offering a free appropriate public education to all eligible children who are accepted for enrollment in that charter school. The state-chartered charter school, as a local educational agency, shall assume responsibility for determining students' needs for special education and related services. The division may promulgate rules to implement the requirements of this subsection.

History: Laws 1999, ch. 281, 4; 2000, ch. 82, 2; 2001, ch. 348, 1; 2003, ch. 153, 32; 2005, ch. 221, 2; 2006, ch. 94, 31; 2007, ch. 366, 16; 2011, ch. 14, 1.



Section 22-8B-4.1 - Charter schools' enrollment procedures.

22-8B-4.1. Charter schools' enrollment procedures.

A. Start-up schools and conversion schools are subject to the following enrollment procedures:

(1) a start-up school may either enroll students on a first-come, first-served basis or through a lottery selection process if the total number of applicants exceeds the number of spaces available at the start-up school; and

(2) a conversion school shall give enrollment preference to students who are enrolled in the public school at the time it is converted into a charter school and to siblings of students admitted to or attending the charter school. The conversion school may either enroll all other students on a first-come, first-served basis or through a lottery selection process if the total number of applicants exceeds the number of spaces available at the conversion school.

B. In subsequent years of its operation, a charter school shall give enrollment preference to:

(1) students who have been admitted to the charter school through an appropriate admission process and remain in attendance through subsequent grades; and

(2) siblings of students already admitted to or attending the same charter school.

History: 1978 Comp., 22-8B-4.1, enacted by Laws 2000, ch. 82, 3.



Section 22-8B-4.2 - Charter school facilities; standards.

22-8B-4.2. Charter school facilities; standards.

A. The facilities of a charter school that is approved on or after July 1, 2005 and before July 1, 2015 shall meet educational occupancy standards required by applicable New Mexico construction codes.

B. The facilities of a charter school whose charter has been renewed at least once shall be evaluated, prioritized and eligible for grants pursuant to the Public School Capital Outlay Act [Chapter 22, Article 24 NMSA 1978] in the same manner as all other public schools in the state; provided that for charter school facilities in leased facilities, grants may be used to provide additional lease payments for leasehold improvements made by the lessor.

C. On or after July 1, 2011, a new charter school shall not open and an existing charter school shall not relocate unless the facilities of the new or relocated charter school, as measured by the New Mexico condition index, receive a condition rating equal to or better than the average condition for all New Mexico public schools for that year or the charter school demonstrates, within eighteen months of occupancy or relocation of the charter, the way in which the facilities will achieve a rating equal to or better than the average New Mexico condition index.

D. On or after July 1, 2015, a new charter school shall not open and an existing charter shall not be renewed unless the charter school:

(1) is housed in a building that is:

(a) owned by the charter school, the school district, the state, an institution of the state, another political subdivision of the state, the federal government or one of its agencies or a tribal government; or

(b) subject to a lease-purchase arrangement that has been entered into and approved pursuant to the Public School Lease Purchase Act [Chapter 22, Article 26A NMSA 1978]; or

(2) if it is not housed in a building described in Paragraph (1) of this subsection, demonstrates that:

(a) the facility in which the charter school is housed meets the statewide adequacy standards developed pursuant to the Public School Capital Outlay Act and the owner of the facility is contractually obligated to maintain those standards at no additional cost to the charter school or the state; and

(b) either: 1) public buildings are not available or adequate for the educational program of the charter school; or 2) the owner of the facility is a nonprofit entity specifically organized for the purpose of providing the facility for the charter school.

E. Without the approval of the public school facilities authority pursuant to Section 22-20-1 NMSA 1978, a charter school shall not enter into a lease-purchase agreement.

F. The public school capital outlay council:

(1) shall determine whether facilities of a charter school meet the educational occupancy standards pursuant to the requirements of Subsection A of this section or the requirements of Subsections B, C and D of this section, as applicable; and

(2) upon a determination that specific requirements are not appropriate or reasonable for a charter school, may grant a variance from those requirements for that charter school.

History: Laws 2005, ch. 221, 3; 2005, ch. 274, 2; 2007, ch. 366, 17; 2009, ch. 258, 1; 2011, ch. 69, 2.



Section 22-8B-5 - Charter schools; status; local school board authority.

22-8B-5. Charter schools; status; local school board authority.

A. The local school board may waive only locally imposed school district requirements for locally chartered charter schools.

B. A state-chartered charter school is exempt from school district requirements. A state-chartered charter school is responsible for developing its own written policies and procedures in accordance with this section.

C. The department shall waive requirements or rules and provisions of the Public School Code [Chapter 22 [except Article 5A] NMSA 1978] pertaining to individual class load, teaching load, length of the school day, staffing patterns, subject areas, purchase of instructional material, evaluation standards for school personnel, school principal duties and driver education. The department may waive requirements or rules and provisions of the Public School Code pertaining to graduation requirements. Any waivers granted pursuant to this section shall be for the term of the charter granted but may be suspended or revoked earlier by the department.

D. A charter school shall be a public school accredited by the department and shall be accountable to the chartering authority for purposes of ensuring compliance with applicable laws, rules and charter provisions.

E. A local school board shall not require any employee of the school district to be employed in a charter school.

F. A local school board shall not require any student residing within the geographic boundary of its district to enroll in a charter school.

G. A student who is suspended or expelled from a charter school shall be deemed to be suspended or expelled from the school district in which the student resides.

History: Laws 1999, ch. 281, 5; 2006, ch. 94, 32.



Section 22-8B-5.1 - Governing body training.

22-8B-5.1. Governing body training.

The department shall develop a mandatory training course for all governing body members that explains department rules, policies and procedures, statutory powers and duties of governing boards, legal concepts pertaining to public schools, finance and budget and other matters deemed relevant by the department. The department shall notify the governing body members of the dates of the training courses.

History: Laws 2009, ch. 18, 1.



Section 22-8B-5.2 - Governing body conflicts of interest.

22-8B-5.2. Governing body conflicts of interest.

A. A person shall not serve as a member of a governing body of a charter school if the person or an immediate family member of the person is an owner, agent of, contractor with or otherwise has a financial interest in a for-profit or nonprofit entity with which the charter school contracts directly, for professional services, goods or facilities. A violation of this subsection renders the contract between the person or the person's immediate family member and the charter school voidable at the option of the chartering authority, the department or the governing body. A person who knowingly violates this subsection may be individually liable to the charter school for any financial damage caused by the violation.

B. No member of a governing body or employee, officer or agent of a charter school shall participate in selecting, awarding or administering a contract with the charter school if a conflict of interest exists. A conflict of interest exists when the member, employee, officer or agent or an immediate family member of the member, employee, officer or agent has a financial interest in the entity with which the charter school is contracting. A violation of this subsection renders the contract voidable.

C. Any employee, agent or board member of the chartering authority who participates in the initial review, approval, ongoing oversight, evaluation or charter renewal process of a charter school is ineligible to serve on the governing body of the charter school chartered by the chartering authority.

D. As used in this section, "immediate family member" means spouse, father, father-in-law, mother, mother-in-law, son, son-in-law, daughter, daughter-in-law, brother, brother-in-law, sister, sister-in-law or any other relative who is financially supported.

History: Laws 2011, ch. 14, 7.



Section 22-8B-5.3 - Chartering authority; powers; duties; liability.

22-8B-5.3. Chartering authority; powers; duties; liability.

A chartering authority shall:

A. evaluate charter applications;

B. actively pursue the utilization of charter schools to satisfy identified education needs and promote a diversity of educational choices;

C. approve charter applications that meet the requirements of the Charter Schools Act;

D. decline to approve charter applications that fail to meet the requirements of the Charter Schools Act or are otherwise inadequate;

E. negotiate and execute, in good faith, charter contracts that meet the requirements of the Charter Schools Act with each approved charter school;

F. monitor, in accordance with the requirements of the Charter Schools Act and the terms of the charter contract, the performance and legal compliance of charter schools under their authority;

G. determine whether a charter school merits suspension, revocation or nonrenewal; and

H. develop and maintain chartering policies and practices consistent with nationally recognized principles and standards for quality charter authorizing in all major areas of authorizing, including:

(1) organizational capacity and infrastructure;

(2) evaluating charter applications;

(3) performance contracting;

(4) charter school oversight and evaluation; and

(5) charter school suspension, revocation and renewal processes.

History: Laws 2011, ch. 14, 8.



Section 22-8B-6 - Charter school requirements; application process; authorization; state board of finance designation required; public hearings; subcommittees.

22-8B-6. Charter school requirements; application process; authorization; state board of finance designation required; public hearings; subcommittees.

A. A local school board has the authority to approve the establishment of a locally chartered charter school within that local school board's district.

B. No later than the second Tuesday of January of the year in which an application will be filed, the organizers of a proposed charter school shall provide written notification to the commission and the school district in which the charter school is proposed to be located of their intent to establish a charter school. Failure to notify may result in an application not being accepted.

C. A charter school applicant shall apply to either a local school board or the commission for a charter. If an application is submitted to a chartering authority, it must process the application. Applications for initial charters shall be submitted by June 1 to be eligible for consideration for the following fiscal year; provided that the June 1 deadline may be waived upon agreement of the applicant and the chartering authority.

D. An application shall include the total number of grades the charter school proposes to provide, either immediately or phased. A charter school may decrease the number of grades it eventually offers, but it shall not increase the number of grades or the total number of students proposed to be served in each grade.

E. An application shall include a detailed description of the charter school's projected facility needs, including projected requests for capital outlay assistance that have been approved by the director of the public school facilities authority or the director's designee. The director shall respond to a written request for review from a charter applicant within forty-five days of the request.

F. An application may be made by one or more teachers, parents or community members or by a public post-secondary educational institution or nonprofit organization. Municipalities, counties, private post-secondary educational institutions and for-profit business entities are not eligible to apply for or receive a charter.

G. An initial application for a charter school shall not be made after June 30, 2007 if the proposed charter school's proposed enrollment for all grades or the proposed charter school's proposed enrollment for all grades in combination with any other charter school's enrollment for all grades would equal or exceed ten percent of the total MEM of the school district in which the charter school will be geographically located and that school district has a total enrollment of not more than one thousand three hundred students.

H. A state-chartered charter school shall not be approved for operation unless its governing body has qualified to be a board of finance.

I. The chartering authority shall receive and review all applications for charter schools submitted to it. The chartering authority shall not charge application fees.

J. The chartering authority shall hold at least one public hearing in the school district in which the charter school is proposed to be located to obtain information and community input to assist it in its decision whether to grant a charter school application. The chartering authority may designate a subcommittee of no fewer than three members to hold the public hearing, and, if so, the hearing shall be transcribed for later review by other members of the chartering authority. Community input may include written or oral comments in favor of or in opposition to the application from the applicant, the local community and, for state-chartered charter schools, the local school board and school district in whose geographical boundaries the charter school is proposed to be located.

K. The chartering authority shall rule on the application for a charter school in a public meeting by September 1 of the year the application was received; provided, however, that prior to ruling on the application for which a designated subcommittee was used, any member of the chartering authority who was not present at the public hearing shall receive the transcript of the public hearing together with documents submitted for the public hearing. If not ruled upon by that date, the charter application shall be automatically reviewed by the secretary in accordance with the provisions of Section 22-8B-7 NMSA 1978. The charter school applicant and the chartering authority may, however, jointly waive the deadlines set forth in this section.

L. A chartering authority may approve, approve with conditions or deny an application. A chartering authority may deny an application if:

(1) the application is incomplete or inadequate;

(2) the application does not propose to offer an educational program consistent with the requirements and purposes of the Charter Schools Act;

(3) the proposed head administrator or other administrative or fiscal staff was involved with another charter school whose charter was denied or revoked for fiscal mismanagement or the proposed head administrator or other administrative or fiscal staff was discharged from a public school for fiscal mismanagement;

(4) for a proposed state-chartered charter school, it does not request to have the governing body of the charter school designated as a board of finance or the governing body does not qualify as a board of finance; or

(5) the application is otherwise contrary to the best interests of the charter school's projected students, the local community or the school district in whose geographic boundaries the charter school applies to operate.

M. If the chartering authority denies a charter school application or approves the application with conditions, it shall state its reasons for the denial or conditions in writing within fourteen days of the meeting. If the chartering authority grants a charter, the approved charter shall be provided to the applicant together with any imposed conditions.

N. A charter school that has received a notice from the chartering authority denying approval of the charter shall have a right to a hearing by the secretary as provided in Section 22-8B-7 NMSA 1978.

History: Laws 1999, ch. 281, 6; 2005, ch. 221, 4; 2006, ch. 94, 33; 2007, ch. 198, 1; 2009, ch. 6, 1; 2009, ch. 12, 1; 2011, ch. 69, 3; 2015, ch. 108, 9.



Section 22-8B-7 - Appeal of denial, nonrenewal, suspension or revocation; procedures.

22-8B-7. Appeal of denial, nonrenewal, suspension or revocation; procedures.

A. The secretary, upon receipt of a notice of appeal or upon the secretary's own motion, shall review decisions of a chartering authority concerning charter schools in accordance with the provisions of this section.

B. A charter applicant or governing body that wishes to appeal a decision of the chartering authority concerning the denial, nonrenewal, suspension or revocation of a charter school or the imposition of conditions that are unacceptable to the charter school or charter school applicant shall provide the secretary with a notice of appeal within thirty days after the chartering authority's decision. The charter school applicant or governing body bringing the appeal shall limit the grounds of the appeal to the grounds for denial, nonrenewal, suspension or revocation or the imposition of conditions that were specified by the chartering authority. The notice shall include a brief statement of the reasons the charter school applicant or governing body contends the chartering authority's decision was in error. Except as provided in Subsection E of this section, the appeal and review process shall be as follows within sixty days after receipt of the notice of appeal, the secretary, at a public hearing that may be held in the school district in which the charter school is located or in which the proposed charter school has applied for a charter, shall review the decision of the chartering authority and make findings. If the secretary finds that the chartering authority acted arbitrarily or capriciously, rendered a decision not supported by substantial evidence or did not act in accordance with law, the secretary may reverse the decision of the chartering authority and order the approval of the charter with or without conditions. The decision of the secretary shall be final.

C. The secretary, on the secretary's own motion, may review a chartering authority's decision to grant a charter. Within sixty days after the making of a motion to review by the secretary, the secretary, at a public hearing that may be held in the school district in which the proposed charter school that has applied for a charter will be located, shall review the decision of the chartering authority and determine whether the decision was arbitrary or capricious or whether the establishment or operation of the proposed charter school would:

(1) violate any federal or state laws concerning civil rights;

(2) violate any court order; or

(3) threaten the health and safety of students within the school district.

D. If the secretary determines that the charter would violate the provisions set forth in Subsection C of this section, the secretary shall deny the charter application. The secretary may extend the time lines established in this section for good cause. The decision of the secretary shall be final.

E. If a chartering authority denies an application or refuses to renew a charter because the public school capital outlay council has determined that the facilities do not meet the standards required by Section 22-8B-4.2 NMSA 1978, the charter school applicant or charter school may appeal the decision to the secretary as otherwise provided in this section; provided that the secretary shall reverse the decision of the chartering authority only if the secretary determines that the decision was arbitrary, capricious, not supported by substantial evidence or otherwise not in accordance with the law.

F. A person aggrieved by a final decision of the secretary may appeal the decision to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: Laws 1999, ch. 281, 7; 2005, ch. 221, 5; 2006, ch. 94, 34.



Section 22-8B-8 - Charter application; contents.

22-8B-8. Charter application; contents.

The charter school application shall include:

A. the mission statement of the charter school;

B. the goals, objectives and student performance outcomes to be achieved by the charter school;

C. a description of the charter school's educational program, student performance standards and curriculum that must meet or exceed the department's educational standards and must be designed to enable each student to achieve those standards;

D. a description of the way a charter school's educational program will meet the individual needs of the students, including those students determined to be at risk;

E. a description of the charter school's plan for evaluating student performance, the types of assessments that will be used to measure student progress toward achievement of the state's standards and the school's student performance outcomes, the time line for achievement of the outcomes and the procedures for taking corrective action in the event that student performance falls below the standards;

F. evidence that the plan for the charter school is economically sound, including a proposed budget for the term of the charter and a description of the manner in which the annual audit of the financial and administrative operations of the charter school is to be conducted;

G. evidence that the fiscal management of the charter school complies with all applicable federal and state laws and rules relative to fiscal procedures;

H. evidence of a plan for the displacement of students, teachers and other employees who will not attend or be employed in the conversion school;

I. a description of the governing body and operation of the charter school, including:

(1) how the governing body will be selected;

(2) qualification and terms of members, how vacancies on the governing body will be filled and procedures for changing governing body membership; and

(3) the nature and extent of parental, professional educator and community involvement in the governance and operation of the school;

J. an explanation of the relationship that will exist between the proposed charter school and its employees, including evidence that the terms and conditions of employment will be addressed with affected employees and their recognized representatives, if any;

K. the employment and student discipline policies of the proposed charter school;

L. an agreement between the charter school and the chartering authority regarding their respective legal liability and applicable insurance coverage;

M. a description of how the charter school plans to meet the transportation and food service needs of its students;

N. a description of both the discretionary waivers and the waivers provided for in Section 22-8B-5 NMSA 1978 that the charter school is requesting or that will be provided from the local school board or the department and the charter school's plan for addressing and using these waiver requests; and

O. a description of the facilities the charter school plans to use.

History: Laws 1999, ch. 281, 8; 2006, ch. 94, 35; 2011, ch. 14, 2.



Section 22-8B-9 - Charter school contract; contents; rules.

22-8B-9. Charter school contract; contents; rules.

A. The chartering authority shall enter into a contract with the governing body of the applicant charter school within thirty days of approval of the charter application. The charter contract shall be the final authorization for the charter school and shall be part of the charter. If the chartering authority and the applicant charter school fail to agree upon the terms of or enter into a contract within thirty days of the approval of the charter application, either party may appeal to the secretary to finalize the terms of the contract; provided that such appeal must be provided in writing to the secretary within forty-five days of the approval of the charter application. Failure to enter into a charter contract or appeal to the secretary pursuant to this section precludes the chartering authority from chartering the school.

B. The charter contract shall include:

(1) all agreements regarding the release of the charter school from department and local school board rules and policies, including discretionary waivers provided for in Section 22-8B-5 NMSA 1978;

(2) any material term of the charter application as determined by the parties to the contract;

(3) the mission statement of the charter school and how the charter school will report on implementation of its mission;

(4) the chartering authority's duties to the charter school and liabilities of the chartering authority as provided in Section 22-8B-5.3 NMSA 1978;

(5) a statement of admission policies and procedures;

(6) signed assurances from the charter school's governing body members regarding compliance with all federal and state laws governing organizational, programmatic and financial requirements applicable to charter schools;

(7) the criteria, processes and procedures that the chartering authority will use for ongoing oversight of operational, financial and academic performance of the charter school;

(8) a detailed description of how the chartering authority will use the withheld two percent of the school-generated program cost as provided in Section 22-8B-13 NMSA 1978;

(9) the types and amounts of insurance liability coverage to be obtained by the charter school;

(10) the term of the contract;

(11) the process and criteria that the chartering authority intends to use to annually monitor and evaluate the fiscal, overall governance and student performance of the charter school, including the method that the chartering authority intends to use to conduct the evaluation as required by Section 22-8B-12 NMSA 1978;

(12) the dispute resolution processes agreed upon by the chartering authority and the charter school, provided that the processes shall, at a minimum, include:

(a) written notice of the intent to invoke the dispute resolution process, which notice shall include a description of the matter in dispute;

(b) a time limit for response to the notice and cure of the matter in dispute;

(c) a procedure for selection of a neutral third party to assist in resolving the dispute;

(d) a process for apportionment of all costs related to the dispute resolution process; and

(e) a process for final resolution of the issue reviewed under the dispute resolution process;

(13) the criteria, procedures and time lines, agreed upon by the charter school and the chartering authority, addressing charter revocation and deficiencies found in the annual status report pursuant to the provisions of Section 22-8B-12 NMSA 1978;

(14) if the charter school contracts with a third-party provider, the criteria and procedures for the chartering authority to review the provider's contract and the charter school's financial independence from the provider;

(15) all requests for release of the charter school from department rules or the Public School Code. Within ten days after the contract is approved by the local school board, any request for release from department rules or the Public School Code shall be delivered by the local school board to the department. If the department grants the request, it shall notify the local school board and the charter school of its decision. If the department denies the request, it shall notify the local school board and the charter school that the request is denied and specify the reasons for denial;

(16) an agreement that the charter school will participate in the public school insurance authority;

(17) if the charter school is a state-chartered charter school, a process for qualification of and review of the school as a qualified board of finance and provisions for assurance that the school has satisfied any conditions imposed by the commission;

(18) a listing of the charter school's nondiscretionary waivers; and

(19) any other information reasonably required by either party to the contract.

C. The process for revision or amendment to the terms of the charter contract shall be made only with the approval of the chartering authority and the governing body of the charter school. If they cannot agree, either party may appeal to the secretary as provided in Subsection A of this section.

History: Laws 1999, ch. 281, 9; 2006, ch. 94, 36; 2011, ch. 14, 3; 2015, ch. 108, 10.



Section 22-8B-9.1 - Performance framework.

22-8B-9.1. Performance framework.

A. The performance provisions in the charter contract shall be based on a framework that clearly sets forth the academic and operations performance indicators and performance targets that will guide the chartering authority's evaluation of each charter school. The performance framework shall be a material term of the charter school contract and shall include performance indicators and performance targets for, at a minimum:

(1) student academic performance;

(2) student academic growth;

(3) achievement gaps in both proficiency and growth between student subgroups;

(4) attendance;

(5) recurrent enrollment from year to year;

(6) if the charter school is a high school, post-secondary readiness;

(7) if the charter school is a high school, graduation rate;

(8) financial performance and sustainability; and

(9) governing body performance, including compliance with all applicable laws, rules and terms of the charter contract.

B. Annual performance targets shall be set by each chartering authority in consultation with its charter schools and shall be designed to help each charter school meet applicable federal, state and chartering authority expectations as set forth in the charter contracts to which the authority is a party.

C. The performance framework shall allow for the inclusion of additional rigorous, valid and reliable indicators proposed by a charter school to augment external evaluations of its performance, provided that the chartering authority shall approve the quality and rigor of such proposed indicators and the indicators are consistent with the purposes of the Charter Schools Act.

D. The performance framework shall require the disaggregation of all student performance data collected in compliance with this section by student subgroup, including gender, race, poverty status, special education or gifted status and English language learner.

E. The chartering authority shall collect, analyze and report all data from state assessment tests in accordance with the performance framework set forth in the charter contract for each charter school overseen by that chartering authority.

History: Laws 2011, ch. 14, 4; 2015, ch. 108, 11.



Section 22-8B-10 - Charter schools; employees.

22-8B-10. Charter schools; employees.

A. A charter school shall hire its own employees. The provisions of the School Personnel Act [Chapter 22, Article 10A NMSA 1978] shall apply to such employees. The head administrator of the charter school shall employ, fix the salaries of, assign, terminate and discharge all employees of the charter school.

B. The head administrator of a charter school shall not initially employ or approve the initial employment in any capacity of a person who is the spouse, father, father-in-law, mother, mother-in-law, son, son-in-law, daughter, daughter-in-law, brother, brother-in-law, sister or sister-in-law of a member of the governing body or the head administrator. The governing body may waive the nepotism rule for family members of a head administrator.

C. Nothing in this section shall prohibit the continued employment of a person employed on or before July 1, 2008.

History: Laws 1999, ch. 281, 10; 2006, ch. 94, 37; 2007, ch. 259, 1; 2008, ch. 5, 2; 2009, ch. 195, 2.



Section 22-8B-11 - Charter schools; maximum number established.

22-8B-11. Charter schools; maximum number established.

A. The commission shall authorize the approval of start-up charter schools.

B. No more than fifteen start-up schools may be established per year statewide. The number of charter school slots remaining in that year shall be transferred to succeeding years up to a maximum of seventy-five start-up schools in any five-year period.

History: Laws 1999, ch. 281, 11; 2006, ch. 94, 38.



Section 22-8B-12 - Charter schools; term; oversight and corrective actions; site visits; renewal of charter; grounds for nonrenewal or revocation.

22-8B-12. Charter schools; term; oversight and corrective actions; site visits; renewal of charter; grounds for nonrenewal or revocation.

A. A charter school may be approved for an initial term of six years; provided that the first year shall be used exclusively for planning and not for completing the application. A charter may be renewed for successive periods of five years each. Approvals of less than five years may be agreed to between the charter school and the chartering authority.

B. During the planning year, the charter school shall file a minimum of three status reports with the chartering authority and the department for the purpose of demonstrating that the charter school's implementation progress is consistent with the conditions, standards and procedures of its approved charter. The report content, format and schedule for submission shall be agreed to by the chartering authority and the charter school and become part of the charter contract.

C. Prior to the end of the planning year, the charter school shall demonstrate that its facilities meet the requirements of Section 22-8B-4.2 NMSA 1978.

D. A chartering authority shall monitor the fiscal, overall governance and student performance and legal compliance of the charter schools that it oversees, including reviewing the data provided by the charter school to support ongoing evaluation according to the charter contract. Every chartering authority may conduct or require oversight activities that allow the chartering authority to fulfill its responsibilities under the Charter Schools Act, including conducting appropriate inquiries and investigations; provided that the chartering authority complies with the provisions of the Charter Schools Act and the terms of the charter contract and does not unduly inhibit the autonomy granted to the charter schools that it governs.

E. As part of its performance review of a charter school, a chartering authority shall visit a charter school under its authority at least once annually to provide technical assistance to the charter school and to determine the status of the charter school and the progress of the charter school toward the performance framework goals in its charter contract.

F. If, based on the performance review conducted by the chartering authority pursuant to Subsection D of this section, a charter school's fiscal, overall governance or student performance or legal compliance appears unsatisfactory, the chartering authority shall promptly notify the governing body of the charter school of the unsatisfactory review and provide reasonable opportunity for the governing body to remedy the problem; provided that if the unsatisfactory review warrants revocation, the revocation procedures set forth in this section shall apply. A chartering authority may take appropriate corrective actions or exercise sanctions, as long as such sanctions do not constitute revocation, in response to the unsatisfactory review. Such actions or sanctions by the chartering authority may include requiring a governing body to develop and execute a corrective action plan with the chartering authority that sets forth time frames for compliance.

G. Every chartering authority shall submit an annual report to the division, including a performance report for each charter school that it oversees, in accordance with the performance framework set forth in the charter contract.

H. The department shall review the annual report received from the chartering authority to determine if the department or local school board rules and policies from which the charter school was released pursuant to the provisions of Section 22-8B-5 NMSA 1978 assisted or impeded the charter school in meeting its stated goals and objectives. The department shall use the annual reports received from the chartering authorities as part of its report to the governor, the legislative finance committee and the legislative education study committee as required by the Charter Schools Act.

I. No later than two hundred seventy days prior to the date in which the charter expires, the governing body may submit a renewal application to the chartering authority. A charter school may apply to a different chartering authority for renewal. The chartering authority shall rule in a public hearing on the renewal application no later than one hundred eighty days prior to the expiration of the charter.

J. A charter school renewal application submitted to the chartering authority shall contain:

(1) a report on the progress of meeting the academic performance, financial compliance and governance responsibilities of the charter school, including achieving the goals, objectives, student performance outcomes, state standards of excellence and other terms of the charter contract, including the accountability requirements set forth in the Assessment and Accountability Act [Chapter 22, Article 2C NMSA 1978];

(2) a financial statement that discloses the costs of administration, instruction and other spending categories for the charter school that is understandable to the general public, that allows comparison of costs to other schools or comparable organizations and that is in a format required by the department;

(3) a copy of the charter contract executed in compliance with the provisions of Section 22-8B-9 NMSA 1978;

(4) a petition in support of the charter school renewing its charter status signed by not less than sixty-five percent of the employees in the charter school;

(5) a petition in support of the charter school renewing its charter status signed by at least seventy-five percent of the households whose children are enrolled in the charter school; and

(6) a description of the charter school facilities and assurances that the facilities are in compliance with the requirements of Section 22-8B-4.2 NMSA 1978.

K. A charter may be suspended, revoked or not renewed by the chartering authority if the chartering authority determines that the charter school did any of the following:

(1) committed a material violation of any of the conditions, standards or procedures set forth in the charter contract;

(2) failed to meet or make substantial progress toward achievement of the department's standards of excellence or student performance standards identified in the charter contract;

(3) failed to meet generally accepted standards of fiscal management; or

(4) violated any provision of law from which the charter school was not specifically exempted.

L. The chartering authority shall develop processes for suspension, revocation or nonrenewal of a charter that:

(1) provide the charter school with timely notification of the prospect of suspension, revocation or nonrenewal of the charter and the reasons for such action;

(2) allow the charter school a reasonable amount of time to prepare and submit a response to the chartering authority's action; and

(3) require the final determination made by the chartering authority to be submitted to the department.

M. If a chartering authority suspends, revokes or does not renew a charter, the chartering authority shall state in writing its reasons for the suspension, revocation or nonrenewal.

N. A decision to suspend, revoke or not to renew a charter may be appealed by the governing body pursuant to Section 22-8B-7 NMSA 1978.

History: Laws 1999, ch. 281, 12; 2005, ch. 221, 6; 2006, ch. 94, 39; 2010, ch. 48, 1; 2011, ch. 14, 5; 2015, ch. 108, 12.



Section 22-8B-12.1 - Charter school closure; chartering authority protocols; chartering authority duties; distribution of assets.

22-8B-12.1. Charter school closure; chartering authority protocols; chartering authority duties; distribution of assets.

A. Prior to any charter school closure decision, the chartering authority shall develop a charter school closure protocol to ensure timely notification to parents, orderly transition of students and student records to new schools and proper disposition of school funds, property and assets in accordance with the provisions of Subsection C of this section. The protocol shall specify tasks, time lines and responsible parties, including delineating the respective duties of the charter school, the governing body and the chartering authority.

B. If a charter school is ordered closed for any reason, prior to closure, the chartering authority shall oversee and work with the closing school to ensure a smooth and orderly closure and transition for students and parents according to the closure protocol.

C. When a charter school is closed, the assets of the school shall be distributed first to satisfy outstanding payroll obligations for employees of the school, then to creditors of the school and then to the state treasury to the credit of the current school fund. If the assets of the school are insufficient to pay all parties to whom the schools owes compensation, the prioritization of the distribution of assets may be determined by decree of a court of law.

History: Laws 2011, ch. 14, 6.



Section 22-8B-13 - Charter school financing.

22-8B-13. Charter school financing.

A. The amount of funding allocated to a charter school shall be not less than ninety-eight percent of the school-generated program cost. The school district or division may withhold and use two percent of the school-generated program cost for its administrative support of a charter school.

B. That portion of money from state or federal programs generated by students enrolled in a locally chartered charter school shall be allocated to that charter school serving students eligible for that aid. Any other public school program not offered by the locally chartered charter school shall not be entitled to the share of money generated by a charter school program.

C. When a state-chartered charter school is designated as a board of finance pursuant to Section 22-8-38 NMSA 1978, it shall receive state and federal funds for which it is eligible.

D. Charter schools may apply for all federal funds for which they are eligible.

E. All services centrally or otherwise provided by a local school district, including custodial, maintenance and media services, libraries and warehousing shall be subject to negotiation between the charter school and the school district. Any services for which a charter school contracts with a school district shall be provided by the district at a reasonable cost.

History: Laws 1999, ch. 281, 13; 2006, ch. 94, 40.



Section 22-8B-14 - Charter schools stimulus fund created.

22-8B-14. Charter schools stimulus fund created.

A. The "charter schools stimulus fund" is created in the state treasury. Money in the fund is appropriated to the department of education [public education department] to provide financial support to charter schools, whether start-up or conversion, for initial start-up costs and initial costs associated with renovating or remodeling existing buildings and structures for expenditure in fiscal year 2000 and subsequent fiscal years. The fund shall consist of money appropriated by the legislature and grants, gifts, devises and donations from any public or private source. The department of education [public education department] shall administer the fund in accordance with rules adopted by the state board [department]. The department of education [public education department] may use up to three percent of the fund for administrative costs. Money in the fund shall not revert to the general fund at the end of a fiscal year.

B. If the charter school receives an initial grant and fails to begin operating a charter school within the next eighteen months, the charter school shall immediately reimburse the fund.

History: Laws 1999, ch. 281, 14.



Section 22-8B-16 - Public education commission; powers and duties.

22-8B-16. Public education commission; powers and duties.

The commission shall receive applications for initial chartering and renewals of charters for charter schools that want to be chartered by the state and approve or disapprove those charter applications. The commission may approve, deny, suspend or revoke the charter of a state-chartered charter school in accordance with the provisions of the Charter Schools Act. The chartering authority for a charter school existing on July 1, 2007 may be transferred to the commission; provided, however, that if a school chartered under a previous chartering authority chooses to transfer its chartering authority, it shall continue to operate under the provisions of that charter until its renewal date unless it is suspended or revoked by the commission. An application for a charter school filed with a local school board prior to July 1, 2007, but not approved, may be transferred to the commission on July 1, 2007.

History: Laws 2006, ch. 94, 29.



Section 22-8B-17 - Charter schools division; duties.

22-8B-17. Charter schools division; duties.

The "charter schools division" is created in the department. The division shall:

A. provide staff support to the commission;

B. provide technical support to all charter schools;

C. review and approve state-chartered charter school budget matters; and

D. make recommendations to the commission regarding the approval, denial, suspension or revocation of the charter of a state-chartered charter school.

History: Laws 2006, ch. 94, 30.



Section 22-8B-17.1 - Division; annual report.

22-8B-17.1. Division; annual report.

By December 1 annually, the division shall issue to the governor, the legislative finance committee and the legislative education study committee a report on the state's charter schools for the school year ending in the preceding calendar year, drawing from the annual reports submitted by every chartering authority as well as any relevant data compiled by the division. The annual report shall include a comparison of the performance of charter school students with the performance of academically, ethnically and economically comparable groups of students in noncharter public schools. The report shall also include an assessment of the successes, challenges and areas for improvement in meeting the purposes of the Charter Schools Act, including the division's assessment of the sufficiency of funding for charter schools, the efficacy of the state formula for chartering authority funding and any suggested changes to state law or policy necessary to strengthen the state's charter schools. The annual report shall be published on the department's web site.

History: Laws 2011, ch. 14, 9.






Article 8C - Charter School Districts

Section 22-8C-8 - Charter school student participation in public school extracurricular activities.

22-8C-8. Charter school student participation in public school extracurricular activities.

A. The New Mexico activities association and the local school board in the school district in which a charter school is located shall allow charter school students in grades seven through twelve to participate in school district extracurricular activities sanctioned by the New Mexico activities association if they meet eligibility requirements other than enrollment in a particular public school and if the charter school does not offer such activities sanctioned by the New Mexico activities association or any other association.

B. A charter school student otherwise eligible to participate in an extracurricular activity shall participate in the public school in the attendance zone in which the student lives, provided, however, that the student may choose only one public school in which to participate.

History: Laws 2005, ch. 97, 1.






Article 8D - Special Urban School District



Article 8E - Charter School District Act of 2005

Section 22-8E-1 - Short title.

22-8E-1. Short title.

Sections 1 through 8 [22-8E-1 through 22-8E-8 NMSA 1978] of this act may be cited as the "Charter School District Act of 2005".

History: Laws 2005, ch. 292, 1.



Section 22-8E-2 - Definition.

22-8E-2. Definition.

As used in the Charter School District Act of 2005, "charter school district" means an existing school district that operates under a charter approved by the department, that is nonreligious, that does not charge tuition and that does not have admission requirements in addition to those found in the Public School Code [Chapter 22 [except Article 5A] NMSA 1978].

History: Laws 2005, ch. 292, 2.



Section 22-8E-3 - Charter school district application requirements; process.

22-8E-3. Charter school district application requirements; process.

A. Before a school district applies for a charter from the department, the local school board shall adopt a resolution approving the application plan and hold at least two public hearings on the matter. The school district shall advertise the charter school district application plan in the same manner as other legal notices of the school district. In addition, the school district shall send a notice to the principal of each school in the district, with instructions that each school distribute the notice to the families whose children are enrolled in the school. The local school board may amend the charter school district application after the public hearings. The local school board shall vote to approve the final application before the school district submits it to the department.

B. Not less than sixty-five percent of the employees of the school district must sign a petition in support of the school district becoming a charter school district.

C. The department shall establish by rule the process and requirements for applying for charter school district status and the process and requirements for renewing charter school district status. In each case, the department shall hold a public hearing.

D. The department shall approve no more than nine charter school districts altogether, three small, three medium and three large districts as determined by the department.

E. The department shall disapprove an initial application or application for renewal of charter school district status when it determines, after a hearing, that the application is not in the best interests of the students, the school district or the community.

History: Laws 2005, ch. 292, 3.



Section 22-8E-4 - Charter contract.

22-8E-4. Charter contract.

A. The local school board of a school district that meets the requirements for a charter school district shall enter into a contract with the department establishing its charter to operate as a charter school district for five years.

B. The contract shall reflect all agreements regarding the operation of the charter school district. The terms of the contract may be revised at any time with the approval of both the department and the charter school district.

C. The charter shall include:

(1) assurances that the charter school district shall comply with state laws pertaining to accreditation, state educational standards, assessment and accountability and financial requirements;

(2) a statement of mission and purpose for the operation of the charter school district, including the charter school district's goals and objectives;

(3) evidence that the charter school district's educational and operational plans are economically sound and comply with all state and federal laws and rules;

(4) a description of the charter school district's educational programs and student performance standards and curriculum that must meet or exceed department standards and must be designed to enable each student to achieve those standards;

(5) a description of the way the charter school district's educational program will meet the individual needs of the students, including students with disabilities and students determined to be at risk;

(6) an explanation of the relationship that will exist between the charter school district and its employees and a description of the way the terms and conditions of employment will be addressed with affected employees; and

(7) a description of all waivers from department rules requested and granted.

D. The charter school district shall:

(1) continue to operate as a public, nonsectarian public school district and operate in the same geographic boundaries that existed for the school district prior to becoming a charter school district;

(2) receive state money as provided in the Public School Code [Chapter 22 NMSA 1978];

(3) provide special education services as required by state and federal law;

(4) be liable for timely payment on its bonded indebtedness and subject to the same bonded indebtedness limitations as it was before becoming a charter school district; and

(5) be subject to all state and federal laws and constitutional provisions prohibiting discrimination on the basis of disability, race, creed, color, gender, national origin, religion, ancestry or need for special education services.

E. The charter school district shall be accountable to the department for ensuring compliance with its charter and applicable state and federal laws and rules.

F. Employees of a charter school district shall be considered continuous employees without interruption of employment pursuant to the School Personnel Act [Chapter 22, Article 10A NMSA 1978] and shall be afforded procedural due process rights and protection.

G. The governing body of the charter school district shall continue to be the local school board.

History: Laws 2005, ch. 292, 4.



Section 22-8E-5 - Charter school district responsibilities; exemptions from Public School Code.

22-8E-5. Charter school district responsibilities; exemptions from Public School Code.

A. The charter school district shall promulgate policies to ensure that the individual needs of students and schools in the district are met.

B. The charter school district is exempt from provisions of the Public School Code [Chapter 22 NMSA 1978] and rules adopted pursuant to that act pertaining to the length of the school day, staffing patterns, subject areas and instructional materials.

C. The department may waive other requirements the secretary deems appropriate.

History: Laws 2005, ch. 292, 5.



Section 22-8E-6 - Renewal of charter.

22-8E-6. Renewal of charter.

A. A charter for a charter school district may be renewed for successive periods of five years each.

B. Before it submits an application for renewal to the department, the local school board shall hold a public hearing to adopt a resolution approving the application for renewal.

C. A charter school district renewal application submitted to the department shall contain:

(1) a report on the progress that the charter school district has made toward achieving the goals of its charter;

(2) a petition in support of the charter school district renewing its charter school district status signed by not less than sixty-five percent of the employees in the charter school district;

(3) a resolution by the local school board requesting renewal of the charter; and

(4) any other information that the department deems appropriate.

History: Laws 2005, ch. 292, 6; 2015, ch. 58, 12.



Section 22-8E-7 - Evaluation; grounds for nonrenewal, probation or revocation of charter.

22-8E-7. Evaluation; grounds for nonrenewal, probation or revocation of charter.

A. The department shall provide ongoing evaluation of the charter school district's compliance with accreditation and state laws pertaining to state educational standards, assessment and accountability and financial requirements. Department staff shall visit the charter school district at least once each year to provide technical assistance and to determine the status of the charter school district and the progress of the charter school district toward the goals of its charter.

B. If the department finds that the charter school district is not in compliance with its charter or with any applicable state or federal law or rules, or is not in the best interests of the students, the school district or the community, the department may deny renewal, revoke the charter or place the charter school district on probationary status.

History: Laws 2005, ch. 292, 7.



Section 22-8E-8 - Report to the legislative education study committee and the governor.

22-8E-8. Report to the legislative education study committee and the governor.

Each December, the department and each charter school district shall report to the legislative education study committee and the governor regarding the progress that each charter school district has made toward achieving the goals of its charter.

History: Laws 2005, ch. 292, 8.






Article 9 - Federal Aid to Education

Section 22-9-2 - Federal aid to education; state educational agency.

22-9-2. Federal aid to education; state educational agency.

The department shall be the sole educational agency of the state for the administration or for the supervision of the administration of any state plan established or funds received by the state by virtue of any federal statute relating to aid for education, school construction or school breakfast or lunch programs, except as is provided in Section 21-1-26 NMSA 1978 and as may otherwise be provided by law.

History: 1953 Comp., 77-7-2, enacted by Laws 1967, ch. 16, 102; 2004, ch. 27, 22; 2011, ch. 35, 2.



Section 22-9-3 - State educational agency; powers; duties.

22-9-3. State educational agency; powers; duties.

Whenever the department is the sole educational agency of the state pursuant to the provisions of Section 22-9-2 NMSA 1978, it may:

A. enter into an agreement with the proper federal agency to procure for the state the benefits of the federal statute;

B. establish a state plan, if required by the federal statute, which meets the requirements of the federal statute to qualify the state for the benefits of the federal statute;

C. provide for reports to be made to the federal agency as may be required;

D. provide for reports to be made to the department or its representative from agencies receiving federal funds;

E. make surveys and studies in cooperation with other agencies to determine the needs of the state in the areas where the federal funds are to be applied;

F. establish standards to which agencies must conform in receiving federal funds; and

G. give technical advice and assistance to any local educational agency in connection with that agency obtaining federal funds.

History: 1953 Comp., 77-7-3, enacted by Laws 1967, ch. 16, 103; 2004, ch. 27, 23.



Section 22-9-4 - Limitation on accepting grants and gifts.

22-9-4. Limitation on accepting grants and gifts.

Federal funds, gifts or grants relating to aid for education, school construction or school breakfast or lunch programs may be accepted by the state only if supervision and control of courses of instruction and the personnel of public schools is reserved to the state or its local subdivisions.

History: 1953 Comp., 77-7-4, enacted by Laws 1967, ch. 16, 104; 2011, ch. 35, 3.



Section 22-9-5 - Custody of funds; budgets; disbursements.

22-9-5. Custody of funds; budgets; disbursements.

A. The state treasurer shall be the custodian of all funds received by the state by virtue of a federal statute, gift or grant relating to aid for education, school construction or school breakfast or lunch programs. The state treasurer shall hold these funds in separate accounts according to the purpose of the grant or gift.

B. All federal funds, gifts or grants administered by the department shall be budgeted, accounted for and disbursed as provided by law and by the rules of the department of finance and administration.

History: 1953 Comp., 77-7-5, enacted by Laws 1967, ch. 16, 105; 2011, ch. 35, 4.



Section 22-9-6 - Authorization to receive federal grants and to submit a state plan.

22-9-6. Authorization to receive federal grants and to submit a state plan.

For purposes of receiving federal grants pursuant to Section 842 of Public Law 93-380, Assistance to States for State Equalization Plans, the state department of public education [department] is designated the state agency and is authorized to submit a state plan to the United States secretary of education.

History: 1953 Comp., 77-7-6, enacted by Laws 1976, ch. 21, 1; 1977, ch. 246, 64; 1980, ch. 151, 50; 1988, ch. 64, 39.



Section 22-9-7 - Federal grant-in-aid funds; custody; deposit; disbursement.

22-9-7. Federal grant-in-aid funds; custody; deposit; disbursement.

The state treasurer is the trustee for all funds apportioned to the state under any act of congress and he is directed to enter into agreements with, and to comply with the rules and regulations of, such agencies of the federal government as are necessary to procure for the state grants of federal aid to education. Any funds received under any act of congress shall be held by the state treasurer in special funds designated in accordance with the purposes of the grant made and shall be paid out by him only on warrant of the secretary of finance and administration. Warrants shall be issued only upon voucher of the superintendent of public instruction for disbursements other than for rural library service. Disbursements made for rural library service shall be made only upon voucher issued by the state librarian.

History: Laws 1939, ch. 162, 2; 1941 Comp., 55-519; 1953 Comp., 73-6-32; Laws 1961, ch. 126, 8; 1977, ch. 247, 192.



Section 22-9-8 - State educational authorities for federal grant administration.

22-9-8. State educational authorities for federal grant administration.

The superintendent of public instruction [secretary] shall be the state educational authority to represent the state in administration of any funds received under any act of congress to authorize grants to states in aid of education other than grants for aid to rural library service and, as to such grants and funds received thereunder, the state librarian shall be the authority to represent the state in the administration of the funds.

History: Laws 1939, ch. 162, 3; 1941 Comp., 55-520; 1953 Comp., 73-6-33; Laws 1961, ch. 126, 9.



Section 22-9-9 - Agencies for grants-in-aid; powers; duties.

22-9-9. Agencies for grants-in-aid; powers; duties.

Whenever, under any act of the congress of the United States, federal aid to education is made available to the states:

A. the superintendent of public instruction [secretary] shall:

(1) enter into any agreements with the proper federal agency or agencies necessary to procure for this state all benefits which may be available under any such act of congress;

(2) provide for and install an adequate system of auditing for the expenditure of funds to be received through the provisions of any such act of congress and to be apportioned to local school jurisdictions and teacher-training institutions, to educational agencies and institutions, conducting adult education, and to the state educational authority for any other purpose or purposes;

(3) provide an adequate system of reports to be made to such superintendent from local school jurisdictions and teacher-preparation institutions, from educational agencies and institutions conducting adult education, and from such other jurisdictions, institutions and agencies as may be required;

(4) develop and provide a plan of apportioning among local school jurisdictions any funds received for expenditure within such jurisdictions in such manner as to assist effectively in equalizing educational opportunities in public elementary and secondary schools within the state, such plan to conform as near as may be to any requirements of the act of congress and rules and regulations issued thereunder;

(5) develop and provide a plan of apportioning any funds received for expenditures in eligible institutions based on recommendations of the board of educational finance;

(6) develop and provide a plan for apportioning funds received for expenditure for adult education among public educational agencies and institutions in this state in such manner as will effectively contribute to the development of an economical, effective and comprehensive program of adult education; and

(7) make surveys and prepare and maintain state standards for the development of improved administrative units and attendance areas for the public elementary and secondary schools in anticipation of the availability of funds for the construction or alteration of buildings in connection with the public elementary and secondary schools, and for such purpose the superintendent may cooperate with any other public agency which he may designate; and

B. the state librarian of this state is hereby authorized and directed to:

(1) enter into any and all agreements with the proper federal agency or agencies necessary to procure for this state all benefits for rural or other library service which may be available under any such act of congress;

(2) make and administer all plans which may be necessary to carry out any provisions of any such act of congress which offers aid to library service;

(3) provide for and install an adequate system of auditing of the expenditure of funds to be received through the provisions of any such act of congress and to be apportioned to libraries and library services;

(4) provide for an adequate system of reports to be made to him from libraries and library services; and

(5) develop and provide a plan for apportioning any funds received for expenditure for library service which will provide for maintenance of a cooperative and integrated system of library service throughout the state, for suitable cooperative arrangements with school systems, cooperative agricultural extension services, and other appropriate agencies, and in such manner of apportioning as will effectively lessen inequalities of opportunity for library service.

History: Laws 1939, ch. 162, 4; 1941 Comp., 55-521; 1953 Comp., 73-6-34; Laws 1961, ch. 126, 10; 1961, ch. 217, 1; 1977, ch. 246, 48.



Section 22-9-10 - Reports; federal funds; federal agencies; legislature.

22-9-10. Reports; federal funds; federal agencies; legislature.

A. Whenever required by any act of congress authorizing federal aid to education or any rules issued pursuant thereto:

(1) the state superintendent [secretary] shall make reports with respect to expenditure of funds received and progress of education generally, progress of adult education generally or any other matters in the form and containing information required by the appropriate federal agencies; and

(2) the state librarian shall make reports with respect to expenditure of funds received and progress of library service in the form and containing information required by the appropriate federal agencies.

B. Annually, by November 1, the state superintendent [secretary] shall submit to the legislative education study committee, the legislative finance committee and the library of the legislative council service a detailed report of all federal funds distributed to the state department of public education in the federal fiscal year ending September 30, one year prior to the date of the report, with a description of the purpose for which the state received the money and a detailed accounting of how the funds were expended.

History: Laws 1939, ch. 162, 5; 1941 Comp., 55-522; 1953 Comp., 73-6-35; Laws 1961, ch. 126, 11; 2001, ch. 313, 2.



Section 22-9-11 - School facility construction grants-in-aid; enforcement of labor standards.

22-9-11. [School facility construction grants-in-aid; enforcement of labor standards.]

In the event that the state shall accept any provision of any such act of congress which authorizes and grants aid in the construction of school facilities, the superintendent of public instruction [secretary] shall, by contract or otherwise, enforce labor standards not less beneficial to employees on such projects than those required under Sections 1 and 2 of the act of August 30, 1935 (49 Stat. 1011, ch. 825), as amended; provided, that the act of congress authorizing such aid shall so require.

History: Laws 1939, ch. 162, 6; 1941 Comp., 55-523; 1953 Comp., 73-6-36.



Section 22-9-12 - Official notice of acceptance of federal acts for education and library service.

22-9-12. Official notice of acceptance of federal acts for education and library service.

The superintendent of public instruction [secretary] shall transmit to the proper federal agency designated in any act of congress authorizing federal aid to education, official notice of acceptance of any parts and titles of the act and transmit therewith certified copies of this act [22-9-7 to 22-9-12 NMSA 1978] and apportionment plans required in connection with the granting of any funds by any act of congress. In the case of aid to rural or other library service authorized in any act of congress, the official notice with the necessary certified copies as relate to library service shall be transmitted by the state librarian.

History: Laws 1939, ch. 162, 9; 1941 Comp., 55-524; 1953 Comp., 73-6-37; Laws 1961, ch. 126, 12.



Section 22-9-13 - Superintendent of public instruction declared sole agency for administration of federal aid to education.

22-9-13. [Superintendent of public instruction declared sole agency for administration of federal aid to education.]

The superintendent of public instruction [secretary] is hereby designated as the sole agency of the state of New Mexico for the administration of any and all plans which may be established or funds which may be available to the state, or for which the state may be eligible by virtue of any legislation enacted by the federal government, to authorize federal assistance to states and communities to enable them to increase public elementary and secondary school construction.

History: 1953 Comp., 73-6-37.1, enacted by Laws 1955, ch. 135, 1.



Section 22-9-14 - Promulgation of standards and procedures; sale of obligations; purposes for which payments may be used.

22-9-14. [Promulgation of standards and procedures; sale of obligations; purposes for which payments may be used.]

Said superintendent [secretary] shall, as required or necessary for such eligibility, set forth and promulgate standards and procedures, conforming to federal requirements, for determining eligibility of local educational agencies for payment under such federal legislation, and the amounts thereof, and the need for the facilities to be constructed, which standards and procedures shall provide reasonable assurance that:

A. such payments will be made only if, and to the extent, necessary to enable any local educational agency:

(1) to sell to the federal government or such agency as may be designated for such purpose obligation [obligations] in the amounts needed by such agency to construct the school facilities with respect to which the payments are made; or

(2) if such agency is legally unable to sell such obligations, to rent such facilities from a state school-building agency at rentals which the federal government or its designated agent determines to be comparable to those charged by state school-building agencies pursuant to agreements with the federal government or its designated agent; and,

B. such payments will be made only with respect to the construction of school facilities needed to relieve or prevent extreme overcrowding, double shifts or unhealthful or hazardous conditions.

History: 1953 Comp., 73-6-37.2, enacted by Laws 1955, ch. 135, 2.



Section 22-9-15 - Accounting, budgeting and other fiscal methods to be prescribed by superintendent.

22-9-15. [Accounting, budgeting and other fiscal methods to be prescribed by superintendent.]

Said superintendent [secretary] shall provide and require such accounting, budgeting and other fiscal methods and procedures as are necessary for the proper and efficient administration of such federal plan or plans.

History: 1953 Comp., 73-6-37.3, enacted by Laws 1955, ch. 135, 3.



Section 22-9-16 - Reports.

22-9-16. [Reports.]

Said superintendent [secretary] shall provide for the making of such reports, in such form and containing such information as the federal government or its designated agent may from time to time reasonably require to carry out the provisions of applicable legislation, and for compliance with such provisions as may from time to time be necessary to assure the correctness and verification of such reports.

History: 1953 Comp., 73-6-37.4, enacted by Laws 1955, ch. 135, 4.






Article 10 - Certified School Personnel

Section 22-10-1 - Recompiled.

22-10-1. Recompiled.



Section 22-10-2 - Recompiled.

22-10-2. Recompiled.



Section 22-10-3.2 - Recompiled.

22-10-3.2. Recompiled.



Section 22-10-3.3 - Recompiled.

22-10-3.3. Recompiled.



Section 22-10-4.1 - Recompiled.

22-10-4.1. Recompiled.



Section 22-10-10 - Recompiled.

22-10-10. Recompiled.



Section 22-10-11 - Recompiled.

22-10-11. Recompiled.



Section 22-10-12 - Recompiled.

22-10-12. Recompiled.



Section 22-10-13 - Recompiled.

22-10-13. Recompiled.



Section 22-10-14 - Recompiled.

22-10-14. Recompiled.



Section 22-10-14.1 - Recompiled.

22-10-14.1. Recompiled.



Section 22-10-16 - Recompiled.

22-10-16. Recompiled.



Section 22-10-17 - Recompiled.

22-10-17. Recompiled.



Section 22-10-17.1 - Recompiled.

22-10-17.1. Recompiled.



Section 22-10-18 - Recompiled.

22-10-18. Recompiled.



Section 22-10-21 - Recompiled.

22-10-21. Recompiled.



Section 22-10-22 - Recompiled.

22-10-22. Recompiled.



Section 22-10-23 - Recompiled.

22-10-23. Recompiled.



Section 22-10-24 - Recompiled.

22-10-24. Recompiled.



Section 22-10-25 - Recompiled.

22-10-25. Recompiled.



Section 22-10-26 - Recompiled.

22-10-26. Recompiled.



Section 22-10-27 - Recompiled.

22-10-27. Recompiled.






Article 10A - School Personnel Act

Section 22-10A-1 - Short title.

22-10A-1. Short title.

Chapter 22, Article 10A NMSA 1978 may be cited as the "School Personnel Act".

History: 1953 Comp., 77-8-1, enacted by Laws 1975, ch. 306, 1; 1991, ch. 187, 2; 1978 Comp., 22-10-1, recompiled and amended as 22-10A-1 by Laws 2003, ch. 153, 33.



Section 22-10A-2 - Definitions.

22-10A-2. Definitions.

As used in the School Personnel Act:

A. "discharge" means the act of severing the employment relationship with a certified school employee prior to the expiration of the current employment contract;

B "responsibility factor" means a value of 1.20 for an elementary school principal, 1.40 for a middle school or junior high school principal, 1.60 for a high school principal, 1.10 for an assistant elementary school principal, 1.15 for an assistant middle school or assistant junior high school principal and 1.25 for an assistant high school principal;

C. "state agency" means any state institution or state agency providing an educational program requiring the employment of certified school instructors;

D. "sabbatical leave" means leave of absence with pay as set by the local school board or governing authority of a state agency during all or part of a regular school term for purposes of study or travel related to the staff member's duties and of direct benefit to the instructional program;

E. "terminate" means, in the case of a certified school employee, the act of not reemploying an employee for the ensuing school year and, in the case of a noncertified school employee, the act of severing the employment relationship with the employee;

F. "working day" means every calendar day, excluding Saturday, Sunday or legal holiday; and

G. "just cause" means a reason that is rationally related to an employee's competence or turpitude or the proper performance of the employee's duties and that is not in violation of the employee's civil or constitutional rights.

History: 1953 Comp., 77-8-1.1, enacted by Laws 1975, ch. 306, 2; 1990, ch. 90, 1; 1991, ch. 187, 3; 1994, ch. 110, 1; 1978 Comp., 22-10-2, recompiled as 22-10A-2 by Laws 2003, ch. 153, 72; 2007, ch. 304, 1.



Section 22-10A-3 - License or certificate required; application fee; general duties.

22-10A-3. License or certificate required; application fee; general duties.

A. Except as otherwise provided in this subsection, any person teaching, supervising an instructional program or providing instructional support services in a public school or state agency; any person administering in a public school; and any person providing health care and administering medications or performing medical procedures in a public school shall hold a valid license or certificate from the department authorizing the person to perform that function. This subsection does not apply to a person performing the functions of a practice teacher as defined by the state board [department].

B. The state board [department] shall charge a reasonable fee for each application for or the renewal of a license or certificate. The application fee may be waived if the applicant meets a standard of indigency established by the department.

C. A person performing the duties of a licensed school employee who does not hold a valid license or certificate or has not submitted a complete application for licensure or certification within the first three months from beginning employment duties shall not be compensated thereafter for services rendered until he demonstrates that he holds a valid license or certificate. This section does not apply to practice teachers as defined by rules of the state board [department].

D. Each licensed school employee shall:

(1) enforce all laws and rules applicable to his public school and school district or to the educational program of the state agency;

(2) if teaching, teach the prescribed courses of instruction;

(3) exercise supervision over students on property belonging to the public school or state agency and while the students are under the control of the public school or state agency; and

(4) furnish reports as required.

History: 1978 Comp., 22-10A-3, enacted by Laws 2003, ch. 153, 34.



Section 22-10A-4 - Teachers and school administrators; professional status; licensure levels; salary alignment.

22-10A-4. Teachers and school administrators; professional status; licensure levels; salary alignment.

A. Teaching and school administration are recognized as professions, with all the rights, responsibilities and privileges accorded professions, having their first responsibility to the public they serve. The primary responsibilities of the teaching and school administration professions are to educate the children of this state and to improve the professional practices and ethical conduct of their members.

B. The New Mexico licensure framework for teachers and school administrators is a progressive career system in which licensees are required to demonstrate increased competencies and undertake increased duties as they progress through the licensure levels. The minimum salary provided as part of the career system shall not take effect until the department has adopted increased competencies for the particular level of licensure and a highly objective uniform statewide standard of evaluation.

C. A level one license is a provisional license that gives a beginning teacher the opportunity, through a formal mentorship program, for additional preparation to be a quality teacher. A level two license is given to a teacher who is a fully qualified professional who is primarily responsible for ensuring that students meet and exceed department-adopted academic content and performance standards; a teacher may choose to remain at level two for the remainder of the teacher's career. A level three-A license is the highest level of teaching licensure for those teachers who choose to advance as instructional leaders in the teaching profession and undertake greater responsibilities such as curriculum development, peer intervention and mentoring. A level three-B license is for teachers who commence a new career path in school administration by becoming school administrators.

D. All teacher and school administrator salary systems shall be aligned with the licensure framework in a professional educator licensing and salary system.

E. All teachers and school administrators who hold teaching or administrator certificates on the effective date of the 2003 act shall meet the requirements for their level of licensure by September 1, 2006 and shall be issued licenses.

History: 1978 Comp., 22-10A-4, enacted by Laws 2003, ch. 153, 35; 2005, ch. 315, 4; 2005, ch. 316, 1.



Section 22-10A-5 - Background checks; known convictions; alleged ethical misconduct; reporting required; limited immunity; penalty for failure to report.

22-10A-5. Background checks; known convictions; alleged ethical misconduct; reporting required; limited immunity; penalty for failure to report.

A. As used in this section, "ethical misconduct" means unacceptable behavior or conduct engaged in by a licensed school employee and includes inappropriate touching, sexual harassment, discrimination and behavior intended to induce a child into engaging in illegal, immoral or other prohibited behavior.

B. An applicant for initial licensure shall be fingerprinted and shall provide two fingerprint cards or the equivalent electronic fingerprints to the department to obtain the applicant's federal bureau of investigation record. Convictions of felonies or misdemeanors contained in the federal bureau of investigation record shall be used in accordance with the Criminal Offender Employment Act [28-2-1 through 28-2-6 NMSA 1978]. Other information contained in the federal bureau of investigation record, if supported by independent evidence, may form the basis for the denial, suspension or revocation of a license for good and just cause. Records and related information shall be privileged and shall not be disclosed to a person not directly involved in the licensure or employment decisions affecting the specific applicant. The applicant for initial licensure shall pay for the cost of obtaining the federal bureau of investigation record.

C. Local school boards and regional education cooperatives shall develop policies and procedures to require background checks on an applicant who has been offered employment, a contractor or a contractor's employee with unsupervised access to students at a public school.

D. An applicant for employment who has been initially licensed within twenty-four months of applying for employment with a local school board, regional education cooperative or a charter school shall not be required to submit to another background check if the department has copies of the applicant's federal bureau of investigation records on file. An applicant who has been offered employment, a contractor or a contractor's employee with unsupervised access to students at a public school shall provide two fingerprint cards or the equivalent electronic fingerprints to the local school board, regional education cooperative or charter school to obtain the applicant's federal bureau of investigation record. The applicant, contractor or contractor's employee who has been offered employment by a regional education cooperative or at a public school may be required to pay for the cost of obtaining a background check. At the request of a local school board, regional education cooperative or charter school, the department is authorized to release copies of federal bureau of investigation records that are on file with the department and that are not more than twenty-four months old. Convictions of felonies or misdemeanors contained in the federal bureau of investigation record shall be used in accordance with the Criminal Offender Employment Act; provided that other information contained in the federal bureau of investigation record, if supported by independent evidence, may form the basis for the employment decisions for good and just cause. Records and related information shall be privileged and shall not be disclosed to a person not directly involved in the employment decision affecting the specific applicant who has been offered employment, contractor or contractor's employee with unsupervised access to students at a public school.

E. A local superintendent, charter school administrator or regional education cooperative shall report to the department any known conviction of a felony or misdemeanor involving moral turpitude of a licensed school employee that results in any type of action against the licensed school employee.

F. A local superintendent, charter school administrator or director of a regional education cooperative or their respective designees shall investigate all allegations of ethical misconduct about any licensed school employee who resigns, is being discharged or terminated or otherwise leaves employment after an allegation has been made. If the investigation results in a finding of wrongdoing, the local superintendent, charter school administrator or director of a regional education cooperative shall report the identity of the licensed school employee and attendant circumstances of the ethical misconduct on a standardized form to the department and the licensed school employee within thirty days following the separation from employment. Copies of that form shall not be maintained in public school, school district or regional education cooperative records. No agreement between a departing licensed school employee and the local school board, school district, charter school or regional education cooperative shall diminish or eliminate the responsibility of investigating and reporting the alleged ethical misconduct, and any such agreement to the contrary is void. Unless the department has commenced its own investigation of the licensed school employee prior to receipt of the form, the department shall serve the licensed school employee with a notice of contemplated action involving that employee's license within ninety days of receipt of the form. If that notice of contemplated action is not served on the licensed school employee within ninety days of receipt of the form, the form, together with any documents related to the alleged ethical misconduct, shall be expunged from the licensed school employee's records with the department and shall not be subject to public inspection.

G. The secretary may suspend, revoke or refuse to renew the license of a local superintendent, charter school administrator or regional education cooperative director who fails to report as required by Subsections E and F of this section.

H. A person who in good faith reports as provided in Subsections E and F of this section shall not be held liable for civil damages as a result of the report. The person being accused shall have the right to sue for any damages sustained as a result of negligent or intentional reporting of inaccurate information or the disclosure of any information to an unauthorized person.

History: Laws 1997, ch. 238, 1; 1998, ch. 60, 1; 1999, ch. 281, 24; 2001, ch. 293, 6; 1978 Comp., 22-10-3.3, recompiled and amended as 22-10A-5 by Laws 2003, ch. 153, 36; 2007, ch. 263, 1.



Section 22-10A-6 - Educational requirements for licensure.

22-10A-6. Educational requirements for licensure.

A. The department shall require a person seeking licensure or reciprocity in elementary, special, early childhood or secondary education to have completed the following minimum requirements in the college of arts and sciences:

(1) nine semester hours in communication;

(2) six semester hours in mathematics;

(3) eight semester hours in laboratory science;

(4) nine semester hours in social and behavioral science; and

(5) nine semester hours in humanities and fine arts.

B. In addition to the requirements specified in Subsections A and C of this section, the department shall require that a person seeking standard or alternative elementary licensure shall have completed six hours of reading courses, and a person seeking standard or alternative secondary licensure shall have completed three hours of reading courses in subject matter content. The department shall establish requirements that provide a reasonable period of time to comply with the provisions of this subsection.

C. Except for licensure by reciprocity, the department shall require, prior to initial licensure, no less than sixteen weeks of student teaching, a portion of which shall occur in the first thirty credit hours taken in the college of education and shall be under the direct supervision of a teacher and a portion of which shall occur in the student's senior year with the student teacher being directly responsible for the classroom.

D. Nothing in this section shall preclude the department from establishing or accepting equivalent requirements for purposes of reciprocal licensure or minimum requirements for alternative licensure.

E. Vocational teacher preparatory programs may be exempt from Subsections A through C of this section upon a determination by the department that other licensure requirements are more appropriate for vocational teacher preparatory programs.

History: 1978 Comp., 22-2-8.7, enacted by Laws 1986, ch. 33, 8; 1987, ch. 225, 1; 2001, ch. 255, 1; 2001, ch. 261, 1; recompiled and amended as 22-10A-6 by Laws 2003, ch. 153, 37; 2009, ch. 272, 1; 2015, ch. 97, 1.



Section 22-10A-7 - Level one licensure.

22-10A-7. Level one licensure.

A. A level one license is a provisional five-year license for beginning teachers that requires as a condition of licensure that the licensee undergo a formal mentorship program for at least one full school year and an annual intensive performance evaluation by a school administrator for at least three full school years before applying for a level two license.

B. Each school district, in accordance with department rules, shall provide for the mentorship and evaluation of level one teachers. At the end of each year and at the end of the license period, the level one teacher shall be evaluated for competency. If the teacher fails to demonstrate satisfactory progress and competence annually, the teacher may be terminated as provided in Section 22-10A-24 NMSA 1978. If the teacher has not demonstrated satisfactory progress and competence by the end of the five-year period, the teacher shall not be granted a level two license.

C. Except in exigent circumstances defined by department rule, a level one license shall not be extended beyond the initial period.

D. The department shall issue a standard level one license to an applicant who is at least eighteen years of age who:

(1) holds a baccalaureate degree from an accredited educational institution;

(2) has successfully completed a department-approved teacher preparation program from a nationally accredited or state-approved educational institution;

(3) has passed the New Mexico teacher assessments examination, including for elementary licensure beginning January 1, 2013, a rigorous assessment of the candidate's knowledge of the science of teaching reading; and

(4) meets other qualifications for level one licensure, including clearance of the required background check.

E. The department shall issue an alternative level one license to an applicant who meets the requirements of Section 22-10A-8 NMSA 1978.

F. The department shall establish competencies and qualifications for specific grade levels, types and subject areas of level one licensure, including early childhood, elementary, middle school, secondary, special education and vocational education.

G. Beginning with the 2003-2004 school year, with the adoption by the department of a highly objective uniform statewide standard of evaluation for level one teachers, the minimum salary for a level one teacher shall be thirty thousand dollars ($30,000) for a standard nine and one-half month contract.

H. Teachers who hold level one licenses on the effective date of the 2003 act must be evaluated by the end of the 2006-2007 school year.

History: 1978 Comp., 22-10A-7, enacted by Laws 2003, ch. 153, 38; 2005, ch. 315, 5; 2005, ch. 316, 2; 2010, ch. 113, 1; 2011, ch. 95, 1.



Section 22-10A-8 - Alternative level one license.

22-10A-8. Alternative level one license.

A. The department shall issue an alternative level one license to a person who is at least eighteen years of age and who:

(1) has completed a baccalaureate degree at an accredited institution of higher education and has received a passing score on a state-approved subject-area examination in the subject area of instruction for which the person is applying for a license; or

(2) has completed a master's degree at an accredited institution of higher education, including completion of a minimum of twelve graduate credit hours in the subject area of instruction for which the person is applying for a license; or

(3) has completed a doctoral or law degree at an accredited institution of higher education; and

(4) has passed the New Mexico teacher assessments examination, including for elementary licensure beginning January 1, 2013, a rigorous assessment of the candidate's knowledge of the science of teaching reading; and

(5) within two years of beginning teaching, completes a minimum of twelve semester hours of instruction in teaching principles in a program approved by the department; or

(6) [has] demonstrated to the department, in conjunction with the school district or state agency, that the person has met the department-approved competencies for level one teachers that correspond to the grade level that will be taught.

B. A degree or examination referred to in Subsection A of this section shall correspond to the subject area of instruction and the particular grade level that will enable the applicant to teach in a competent manner as determined by the department.

C. An alternative level one teacher shall participate in the same mentorship, evaluation and other professional development requirements as other level one teachers.

D. A school district or state agency shall not discriminate against a teacher on the basis that the teacher holds an alternative level one license.

E. The department shall provide by rule for training and other requirements to support the use of unlicensed content area experts as resources in classrooms, team teaching, on-line instruction, curriculum development and other purposes.

History: 1978 Comp., 22-10A-8, enacted by Laws 2003, ch. 153, 39; 2007, ch. 264, 1; 2011, ch. 36, 1; 2011, ch. 95, 2.



Section 22-10A-9 - Teacher mentorship program for beginning teachers; purpose; department duties.

22-10A-9. Teacher mentorship program for beginning teachers; purpose; department duties.

A. The purpose of the teacher mentorship program is to provide beginning teachers with an effective transition into the teaching field, to build on their initial preparation and to ensure their success in teaching; to improve the achievement of students; and to retain capable teachers in the classroom and to remove teachers who show little promise of success.

B. The department shall develop a framework for a teacher mentorship program for all first-year teachers. The program shall provide mentorship services by level two or level three mentors to the first-year teacher for the full school year. If sufficient mentorship funds are available, the department may provide funding for mentorship services that extend beyond the first year if the local superintendent or charter school administrator certifies to the secretary that further formal mentorship of a beginning teacher will accomplish the purposes of Subsection A of this section; provided that the state shall not pay for more than three years' mentorship for any beginning teacher.

C. The department shall work with licensed school employees, representatives from teacher preparation programs and the higher education department to establish the framework.

D. The framework shall include:

(1) individual support and assistance for each beginning teacher from a designated mentor;

(2) structured training for mentors;

(3) an ongoing, formative evaluation that is used for the improvement of teaching practice;

(4) procedures for a summative evaluation of beginning teachers' performance during at least the first three years of teaching, including annual assessment of suitability for license renewal, and for final assessment of beginning teachers seeking level two licensure;

(5) support from local school boards, school administrators and other school district personnel; and

(6) regular review and evaluation of the teacher mentorship program.

E. The department shall:

(1) require submission and approval of each school district's teacher mentorship program;

(2) provide technical assistance to school districts that do not have a well-developed teacher mentorship program in place;

(3) encourage school districts to collaborate with teacher preparation program administrators at institutions of higher education, career educators, educational organizations, regional service centers and other state and community leaders in the teacher mentorship program; and

(4) distribute no less than fifty percent of available funds for mentorship programs to school districts on or before September 15 of each fiscal year according to the estimated number of teachers eligible to participate in a mentorship program on the fortieth day of the school year and, on or before January 15 of each fiscal year, distribute the balance of the available funds based on the actual number of eligible teachers participating in a mentorship program on the fortieth day of the school year, adjusted for any over- or under-estimation made in the first allocation.

F. The department shall require that teacher preparation programs collaborate with colleges of arts and sciences and high schools to develop a model to provide mentorship services with structured supervision and feedback to each of their graduates who have obtained a teaching position in a public high school, including charter schools; develop cost estimates; and provide recommendations to the legislative education study committee by November 1, 2007. The model shall provide for the following:

(1) mentorship services for the first year as a level one teacher to each of their graduates who has obtained a teaching position in any New Mexico public high school, including charter schools; provided that teacher preparation programs may enter into contracts or memoranda of agreement with each other or with level three teachers in providing services to their students;

(2) an annual report to the department of the number of teachers that have completed each of their programs the previous spring or summer and have been hired by public high schools, including charter schools, for the following school year; and

(3) an annual report providing a description of the mentorship services that will be provided to each of their teachers, including the name of the teacher, the grade level the teacher has been hired to teach and the name of the school and district where the teacher has been hired.

History: 1978 Comp., 22-10A-9, enacted by Laws 2003, ch. 153, 40; 2005, ch. 315, 6; 2005, ch. 316, 3; 2007, ch. 264, 3; 2009, ch. 119, 1; 2010, ch. 113, 2.



Section 22-10A-10 - Level two licensure.

22-10A-10. Level two licensure.

A. A level two license is a nine-year license granted to a teacher who meets the qualifications for that level and who annually demonstrates essential competency to teach. If a level two teacher does not demonstrate essential competency in a given school year, the school district shall provide the teacher with additional professional development and peer intervention during the following school year. If by the end of that school year the teacher fails to demonstrate essential competency, a school district may choose not to contract with the teacher to teach in the classroom.

B. The department shall issue a level two license to an applicant who successfully completes the level one license or is granted reciprocity as provided by department rules; demonstrates essential competency required by the department as verified by the local superintendent through the highly objective uniform statewide standard of evaluation; and meets other qualifications as required by the department.

C. The department shall provide for qualifications for specific grade levels, types and subject areas of level two licensure, including early childhood, elementary, middle, secondary, special education and vocational education.

D. With the adoption by the department of the statewide objective performance evaluation for level two teachers, the minimum salary for a level two teacher for a standard nine and one-half month contract shall be as follows:

(1) for the 2003-2004 school year, thirty thousand dollars ($30,000);

(2) for the 2004-2005 school year, thirty-five thousand dollars ($35,000); and

(3) for the 2005-2006 school year, forty thousand dollars ($40,000).

History: 1978 Comp., 22-10A-10, enacted by Laws 2003, ch. 153, 41; 2005, ch. 315, 7; 2005, ch. 316, 4.



Section 22-10A-11 - Level three licensure; tracks for teachers.

22-10A-11. Level three licensure; tracks for teachers.

A. A level three-A license is a nine-year license granted to a teacher who meets the qualifications for that level and who annually demonstrates instructional leader competencies. If a level three-A teacher does not demonstrate essential competency in a given school year, the school district shall provide the teacher with additional professional development and peer intervention during the following school year. If by the end of that school year the teacher fails to demonstrate essential competency, a school district may choose not to contract with the teacher to teach in the classroom.

B. The department shall grant a level three-A license to an applicant who has been a level two teacher for at least three years and holds a post-baccalaureate degree or national board for professional teaching standards certification; demonstrates instructional leader competence as required by the department and verified by the local superintendent through the highly objective uniform statewide standard of evaluation; and meets other qualifications for the license.

C. With the adoption by the department of a highly objective uniform statewide standard of evaluation for level three-A teachers, the minimum salary for a level three-A teacher for a standard nine and one-half month contract shall be fifty thousand dollars ($50,000).

D. The minimum salary for a counselor who holds a level three or three-A license as provided in the School Personnel Act and rules promulgated by the department shall be the same as provided for level three-A teachers pursuant to Subsection C of this section.

History: 1978 Comp., 22-10A-11, enacted by Laws 2003, ch. 153, 42; 2005, ch. 315, 8; Laws 2005, ch. 316, 5; 2007, ch. 303, 1; 2007, ch. 304, 2; 2009, ch. 117, 1; 2015, ch. 74, 1; 2015, ch. 103, 1.



Section 22-10A-11.1 - Alternative level two or level three license.

22-10A-11.1. Alternative level two or level three license.

A. At the end of an internship of at least one full school year, the department may issue an alternative level two license to a person who is at least eighteen years of age and who has a post-baccalaureate degree and at least five years' experience teaching at the post-secondary level if the person demonstrates to the department, in conjunction with the school district, charter school, private school or state agency, that the person has met other department-approved competencies for issuance of a level two license that correspond to the grade level and subject area that the person will teach.

B. At the end of an internship of at least one full school year, the department may issue an alternative level three-A or level three-B license to a person who is at least eighteen years of age and who has a post-baccalaureate degree and at least six years' experience teaching or administering at the post-secondary level if the person demonstrates to the department, in conjunction with the school district, charter school, private school or state agency, that the person has met other department-approved competencies for issuance of a level three-A license that correspond to the grade level and subject area that the person will teach or for issuance of a level three-B license for administration.

History: Laws 2007, ch. 146, 1.



Section 22-10A-11.2 - Deaf and hard-of-hearing teachers; alternative licensure assessment; saving provision.

22-10A-11.2. Deaf and hard-of-hearing teachers; alternative licensure assessment; saving provision.

A. A person who has a degree from an accredited teacher education program and who is deaf or hard of hearing may elect to demonstrate competency for a level one, two or three license through a portfolio assessment in lieu of all or part of the New Mexico teacher assessment. A person who is deaf or hard of hearing may apply for a lower level of licensure if the person's portfolio assessment does not qualify the person for a higher level. The department shall promulgate rules on the requirements for the portfolio assessment and for who is eligible for licensure pursuant to this section. The department shall provide a process for portfolio review that includes the designation of a review committee consisting of:

(1) a teacher of deaf and hard-of-hearing students;

(2) a sign language interpreter;

(3) a school administrator from the New Mexico school for the deaf;

(4) the parent of a deaf or hard-of-hearing student;

(5) a deaf or hard-of-hearing teacher, if one is available; and

(6) other appropriate persons as determined by the department.

B. Until the rules have been effective for a period deemed sufficient by the department for a deaf or hard-of-hearing person to submit a portfolio, any eligible deaf or hard-of-hearing person who has a degree from an accredited teacher education program shall be granted a temporary teaching license for the level of licensure for which the person will likely qualify when the person's portfolio is submitted to the department. The temporary teaching license shall be effective for no longer than two school years.

History: Laws 2009, ch. 10, 1.



Section 22-10A-11.3 - Level three-B provisional licensure for school principals.

22-10A-11.3. Level three-B provisional licensure for school principals.

A. A school district that has a shortage of qualified school principal candidates may request that the department issue a provisional three-B license to a level two teacher whom the school district believes has the potential to be an effective school principal.

B. To qualify for a provisional three-B license, the candidate shall:

(1) meet the requirements for a level three-A license;

(2) be enrolled in a department-approved induction and mentoring program in the school district; and

(3) be accepted into a department-approved school administrator preparation program.

C. The provisional license is a four-year license and is not renewable. To maintain the provisional license, the licensee must receive satisfactory evaluations each year from the school district's mentoring program and from the school administrator preparation program. At the end of the four years, the provisional license may be converted to a regular level three-B license if the candidate:

(1) satisfactorily completes the school district's mentoring program; and

(2) satisfactorily completes the department-approved school administrator preparation program.

History: Laws 2009, ch. 117, 2.



Section 22-10A-11.4 - Level three-B administrator’s license; tracks for school administrator licensure.

22-10A-11.4. Level three-B administrator s license; tracks for school administrator licensure.

A. A level three-B administrator's license is a five-year license granted to an applicant who meets the qualifications for that license. Licenses may be renewed upon satisfactory annual demonstration of instructional leader and administrative competency.

B. The department shall grant a level three-B administrator's license to an applicant who:

(1) has completed a department-approved administrator preparation program;

(2) holds a current level two or level three teacher's license; and

(3) holds a post-baccalaureate degree or national board for professional teaching standards certification.

C. The minimum annual salary for a licensed school principal or assistant school principal shall be fifty thousand dollars ($50,000) multiplied by the applicable responsibility factor.

D. The department shall adopt a highly objective uniform statewide standard of evaluation, including data sources linked to student achievement and an educational plan for student success progress, for school principals and assistant school principals and rules for the implementation of that evaluation system linked to the level of responsibility at each school level.

E. As used in this section, "level three-B administrator's license" means a five-year license granted to an applicant who meets the qualifications pursuant to this section and department rules.

History: Laws 2015, ch. 74, 2.



Section 22-10A-12 - Limited reciprocity.

22-10A-12. Limited reciprocity.

A teacher or school principal licensed in another state may be granted a level two or level three license if he has teaching experience, demonstrates the required competencies and meets other requirements and qualifications for the license for which he applies, including clearance of the required background check. The local superintendent may require a mentorship period for the licensee if he deems it necessary. A teacher who holds an out-of-state license may apply for a lower level license if he does not meet the requirements for the higher level.

History: 1978 Comp., 22-10A-12, enacted by Laws 2003, ch. 153, 43.



Section 22-10A-13 - Native American language and culture certificates.

22-10A-13. Native American language and culture certificates.

The state board [department] may issue a Native American language and culture certificate to a person proficient in a Native American language and culture of a New Mexico tribe or pueblo who meets criteria established by the state board. A baccalaureate degree is not required for the person applying for this certificate. The Native American language and culture certificate shall be issued and renewable in accordance with procedures established by the state board.

History: 1978 Comp., 22-10A-13, enacted by Laws 2003, ch. 153, 44.



Section 22-10A-14 - Certificates of waiver.

22-10A-14. Certificates of waiver.

A. If a local superintendent or governing authority of a state agency certifies to the department that an emergency exists in the hiring of a qualified person, the department may issue a certificate of teaching waiver or assignment waiver.

B. The department may issue a certificate of teaching waiver to a person who holds a baccalaureate degree but does not meet other requirements for licensure as a level one teacher. Certificates of teaching waivers are one-year waivers and may be renewed only if the holder provides satisfactory evidence of continued progress toward a level one license.

C. At the request of a local superintendent, the department may issue a certificate of assignment waiver to a licensed teacher who is assigned to teach outside the teacher's teaching endorsement area. A certificate of assignment waiver may be renewed each school year if the teacher provides satisfactory evidence of continued progress toward meeting the requirements for endorsement.

History: 1978 Comp., 22-10A-14, enacted by Laws 2003, ch. 153, 45; 2015, ch. 58, 13.



Section 22-10A-15 - Substitute teacher certificate.

22-10A-15. Substitute teacher certificate.

The department shall provide by rule for the qualifications for a substitute teacher certificate. Substitute teacher certificates shall be issued by the department.

History: 1978 Comp., 22-10A-15, enacted by Laws 2003, ch. 153, 46; 2004, ch. 92, 1.



Section 22-10A-16 - Parental notification.

22-10A-16. Parental notification.

A. Within sixty calendar days from the beginning of each school year, every school district shall issue a notice to parents that they may obtain information regarding the professional qualifications of their children's teachers, instructional support providers and school principals. At a minimum, the information shall include:

(1) whether the teacher has met state qualifications for licensure for the grade level and subjects being taught by the teacher;

(2) whether the teacher is teaching under a teaching or assignment waiver;

(3) the teacher's degree major and any other license or graduate degree held by the teacher; and

(4) the qualifications of any instructional support providers if the student is served by educational assistants or other instructional support providers.

B. A local superintendent shall give written notice to the parents of those students who are being taught for longer than four consecutive weeks by a substitute teacher or by a person who is not qualified to teach the grade or subject.

C. The local superintendent shall:

(1) ensure that the notice required by this section is provided by the end of the four-week period following the assignment of that person to the classroom;

(2) ensure that the notice required by this section is provided in a bilingual form to a parent whose primary language is not English;

(3) retain a copy of the notice required pursuant to this section; and

(4) ensure that information relating to teacher licensure is available to the public upon request.

History: 1978 Comp., 22-10A-16, enacted by Laws 2003, ch. 153, 47.



Section 22-10A-17 - Instructional support provider licenses.

22-10A-17. Instructional support provider licenses.

A. The department shall license instructional support providers, including educational assistants, school counselors, school social workers, school nurses, speech-language pathologists, psychologists, physical therapists, physical therapy assistants, occupational therapists, occupational therapy assistants, recreational therapists, marriage and family therapists, interpreters for the deaf, diagnosticians and other service providers. The department may provide a professional licensing framework in which licensees can advance in their careers through the demonstration of increased competencies and the undertaking of increased duties.

B. The department shall provide by rule for the requirements for licensure of types of instructional support providers. If an instructional support provider practices a licensed profession, the provider shall provide evidence satisfactory to the department that the provider holds a current, unsuspended license in the profession for which the provider is applying to provide instructional support services. The instructional support provider shall notify the school district and department immediately if the provider's professional license is suspended, revoked or denied. Suspension, revocation or denial of a professional license shall be just cause for discharge or termination and suspension, revocation or denial of the instructional support provider license.

History: 1978 Comp., 22-10A-17, enacted by Laws 2003, ch. 153, 48; 2004, ch. 27, 24.; 2009, ch. 217, 2.



Section 22-10A-17.1 - Educational assistants; licensing framework; qualifications; minimum salaries.

22-10A-17.1. Educational assistants; licensing framework; qualifications; minimum salaries.

A. All persons who perform services as educational assistants in public schools or in those special state-supported schools within state agencies must hold valid, educational assistants licensure issued by the public education department. Educational assistants shall be assigned, and serve as assistants, to school staff duly licensed by the public education department. While there may be brief periods when educational assistants are alone with and in control of a classroom of students, their primary use shall be to work alongside or under the direct supervision of duly licensed staff.

B. The public education department will, through appropriate rules, institute a licensure system for educational assistants. The highest level of license must ensure that educational assistants who hold that level of licensure meet the standard for paraprofessionals established in federal statute and regulation for employment in a Title 1 program. Educational assistants hired on or after January 8, 2002, who provide instructional support in a Title 1 program, must meet the qualifications for the highest level of licensure on the effective date of this statute. Paraprofessionals hired prior to January 8, 2002, must meet the qualifications for the highest level of licensure by January 8, 2006.

C. The minimum annual salary for licensed educational assistants shall be twelve thousand dollars ($12,000) effective in the 2004-2005 school year.

D. The minimum salaries specified in Subsection C of this section may be adjusted in accordance with appropriations for that purpose in each school year as established by the secretary of public education.

E. School districts shall initiate the implementation of a career salary framework that supports the licensure system in public education department rules in fiscal year 2005.

History: Laws 2004, ch. 30, 1.



Section 22-10A-17.2 - Alternative level three-B licensure; track for instructional support providers.

22-10A-17.2. Alternative level three-B licensure; track for instructional support providers.

A. An alternative level three-B license is a five-year license granted to a school administrator applicant who meets the qualifications for that level. Licenses may be renewed upon satisfactory annual demonstration of instructional leader and administrative competency.

B. The department shall grant an alternative level three-B license to an applicant who is licensed by the department as a school counselor, school social worker, school nurse, speech-language pathologist, psychologist, physical therapist, physical therapy assistant, occupational therapist, occupational therapy assistant, recreational therapist, marriage and family therapist, interpreter for the deaf or diagnostician and who:

(1) holds a post-baccalaureate degree;

(2) has satisfactorily completed department-approved courses in administration and a department-approved administration apprenticeship program; and

(3) demonstrates instructional leader competence required by the department and verified by the local superintendent through the highly objective uniform statewide standard of evaluation.

C. The minimum annual salary for an alternative level three-B licensed school principal or assistant school principal shall be fifty thousand dollars ($50,000) multiplied by the applicable responsibility factor.

History: Laws 2017, ch. 68, 1.



Section 22-10A-18 - School principals; duties.

22-10A-18. School principals; duties.

In addition to other duties prescribed by law, a school principal shall:

A. under the general supervision of the local superintendent, assume administrative responsibility and overall instructional leadership for the public school to which he is assigned, including the discipline of students and the planning, operation, supervision and evaluation of the educational program of the school;

B. recommend to the local superintendent the employment, promotion, transfer, discharge and termination of school employees in his school;

C. evaluate the performance of school employees and develop professional development plans or job improvement plans to assist school employees to improve;

D. take disciplinary action against school employees;

E. develop a proposed budget for the public school, with input from the school council, and submit it to the local superintendent; and

F. perform other duties assigned to him by the local superintendent to implement the policies of the local school board.

History: 1978 Comp., 22-10A-18, enacted by Laws 2003, ch. 153, 49.



Section 22-10A-19 - Teachers and school principals; accountability; evaluations; professional development; peer intervention; mentoring.

22-10A-19. Teachers and school principals; accountability; evaluations; professional development; peer intervention; mentoring.

A. The department shall adopt criteria and minimum highly objective uniform statewide standards of evaluation for the annual performance evaluation of licensed school employees. The professional development plan for teachers shall include documentation on how a teacher who receives professional development that has been required or offered by the state or a school district or charter school incorporates the results of that professional development in the classroom.

B. The local superintendent shall adopt policies, guidelines and procedures for the performance evaluation process. Evaluation by other school employees shall be one component of the evaluation tool for school administrators.

C. As part of the highly objective uniform statewide standard of evaluation for teachers, the school principal shall observe each teacher's classroom practice to determine the teacher's ability to demonstrate state-adopted competencies.

D. At the beginning of each school year, teachers and school principals shall devise professional development plans for the coming year, and performance evaluations shall be based in part on how well the professional development plan was carried out.

E. If a level two or three-A teacher's performance evaluation indicates less than satisfactory performance and competency, the school principal may require the teacher to undergo peer intervention, including mentoring, for a period the school principal deems necessary. If the teacher is unable to demonstrate satisfactory performance and competency by the end of the period, the peer interveners may recommend termination of the teacher.

F. At least every two years, school principals shall attend a training program approved by the department to improve their evaluation, administrative and instructional leadership skills.

History: 1978 Comp., 22-10A-19, enacted by Laws 2003, ch. 153, 50; 2010, ch. 107, 1.



Section 22-10A-19.1 - Professional development; systemic framework; requirements; department duties.

22-10A-19.1. Professional development; systemic framework; requirements; department duties.

A. The department shall develop a systemic framework for professional development that provides training to ensure quality teachers, school principals and instructional support providers and that improves and enhances student achievement. The department shall work with licensed school employees, the commission on higher education [higher education department] and institutions of higher education to establish the framework.

B. The framework shall include:

(1) the criteria for school districts to apply for professional development funds, including an evaluation component that will be used by the department in approving school district professional development plans; and

(2) guidelines for developing extensive professional development activities for school districts that:

(a) improve teachers' knowledge of the subjects they teach and the ability to teach those subjects to all of their students;

(b) are an integral part of the public school and school district plans for improving student achievement;

(c) provide teachers, school administrators and instructional support providers with the strategies, support, knowledge and skills to help all students meet New Mexico academic standards;

(d) are high quality, sustained, intensive and focused on the classroom; and

(e) are developed and evaluated regularly with extensive participation of school employees and parents.

History: Laws 2004, ch. 27, 25.



Section 22-10A-19.2 - Educator accountability report.

22-10A-19.2. Educator accountability report.

A. The department shall:

(1) design a uniform statewide educator accountability reporting system to measure and track teacher and administrator education candidates from pre-entry to post-graduation in order to benchmark the productivity and accountability of New Mexico's educator work force; provided that the system shall be designed in collaboration with:

(a) all public post-secondary teacher and administrator preparation programs in New Mexico, including those programs that issue alternative or provisional licenses;

(b) the teacher and administrator preparation programs' respective public post-secondary educational institutions; and

(c) the higher education department;

(2) require all public post-secondary teacher and administrator preparation programs to submit the data required for the uniform statewide educator accountability reporting system through the department's student teacher accountability reporting system;

(3) use the uniform statewide educator accountability reporting system, in conjunction with the department's student teacher education accountability reporting system, to assess the status of the state's efforts to establish and maintain a seamless pre-kindergarten through post-graduate system of education;

(4) adopt the format for reporting the outcome measures of each teacher and administrator preparation program in the state; and

(5) issue an annual statewide educator accountability report.

B. The annual educator accountability report format shall be clear, concise and understandable to the legislature and the general public. All annual program and statewide accountability reports shall ensure that the privacy of individual students is protected.

C. Each teacher and administrator preparation program's annual educator accountability report shall include the demographic characteristics of the students and the following indicators of program success:

(1) the standards for entering and exiting the program;

(2) the number of hours required for field experience and for student teaching or administrator internship;

(3) the number and percentage of students needing developmental course work upon entering the program;

(4) the number and percentage of students completing each program;

(5) the number and types of degrees received by students who complete each program;

(6) the number and percentage of students who pass the New Mexico teacher or administrator assessments for initial licensure on the first attempt;

(7) a description of each program's placement practices; and

(8) the number and percentage of students hired by New Mexico school districts.

D. The educator accountability report shall include an evaluation plan that includes high performance objectives. The plan shall include objectives and measures for:

(1) increasing student achievement for all students;

(2) increasing teacher and administrator retention, particularly in the first three years of a teacher's or administrator's career;

(3) increasing the percentage of students who pass the New Mexico teacher or administrator assessments for initial licensure on the first attempt;

(4) increasing the percentage of secondary school classes taught in core academic subject areas by teachers who demonstrate by means of rigorous content area assessments a high level of subject area mastery and a thorough knowledge of the state's academic content and performance standards;

(5) increasing the percentage of elementary school classes taught by teachers who demonstrate by means of a high level of performance in core academic subject areas their mastery of the state academic content and performance standards; and

(6) increasing the number of teachers trained in math, science and technology.

E. In addition to the specifications in Subsections C and D of this section, the annual educator accountability report shall also include itemized information on program revenues and expenditures, including staff salaries and benefits and the operational cost per credit hour.

F. The annual educator accountability report shall be adopted by each public post-secondary educational institution, reported in accordance with guidelines established by the department to ensure effective communication with the public and disseminated to the governor, legislators and other policymakers and business and economic development organizations by November 1 of each year.

History: Laws 2007, ch. 264, 2; 2009, ch. 20, 1.



Section 22-10A-20 - Staffing patterns; class load; teaching load.

22-10A-20. Staffing patterns; class load; teaching load.

A. The individual class load for elementary school teachers shall not exceed twenty students for kindergarten; provided that any teacher in kindergarten with a class load of fifteen to twenty students shall be entitled to the assistance of an educational assistant.

B. The average class load for elementary school teachers at an individual school shall not exceed twenty-two students when averaged among grades one, two and three; provided that any teacher in grade one with a class load of twenty-one or more shall be entitled to the full-time assistance of an educational assistant.

C. The average class load for an elementary school teacher at an individual school shall not exceed twenty-four students when averaged among grades four, five and six.

D. The daily teaching load per teacher for grades seven through twelve shall not exceed one hundred sixty students, except the daily teaching load for teachers of required English courses in grades seven and eight shall not exceed one hundred thirty-five with a maximum of twenty-seven students per class and the daily teaching load for teachers of required English courses in grades nine through twelve shall not exceed one hundred fifty students with a maximum of thirty students per class.

E. Students receiving special education services integrated into a regular classroom for any part of the day shall be counted in the calculation of class load averages. Students receiving special education services not integrated into the regular classroom shall not be counted in the calculation of class load averages. Only classroom teachers charged with responsibility for the regular classroom instructional program shall be counted in determining average class loads. In elementary schools offering only one grade level, average class loads may be calculated by averaging appropriate grade levels between schools in the school district.

F. Class load limits provided for in this section do not apply to band or music classes or athletic electives.

G. The state superintendent [secretary] may waive the individual school class load requirements established in this section. Waivers shall be applied for annually and a waiver shall not be granted for more than two consecutive years. Waivers may only be granted if a school district demonstrates that:

(1) no portable classrooms are available;

(2) no other available sources of funding exist to meet its need for additional classrooms;

(3) the school district is planning alternatives to increase building capacity for implementation within one year; and

(4) the parents of all children affected by the waiver have been notified in writing:

(a) of the statutory class load requirements;

(b) that the school district has made a decision to deviate from these class load requirements; and

(c) of the school district plan to achieve compliance with the class load requirements.

H. If a waiver is granted pursuant to Subsection G of this section to an individual school, the average class load for elementary school teachers at that school shall not exceed twenty students in grade one and shall not exceed twenty-five students when averaged among grades two, three, four, five and six.

I. Each school district shall report to the department the size and composition of classes subsequent to the fortieth day and the December 1 count. Failure to meet class load requirements within two years shall be justification for the disapproval of the school district's budget by the state superintendent [secretary].

J. The department shall report to the legislative education study committee by November 30 of each year regarding each school district's ability to meet class load requirements imposed by law.

K. Notwithstanding the provisions of Subsection G of this section, the state board [department] may waive the individual class load and teaching load requirements established in this section upon a demonstration of a viable alternative curricular plan and a finding by the state board that the plan is in the best interest of the school district and that, on an annual basis, the plan has been presented to and is supported by the affected teaching staff. The department shall evaluate the impact of each alternative curricular plan annually. Annual reports shall be made to the legislative education study committee.

L. Teachers shall not be required to perform noninstructional duties except in emergency situations as defined by the state board [department]. For purposes of this subsection, "noninstructional duties" means noon hall duty, noon ground duty and noon cafeteria duty.

History: 1978 Comp., 22-2-8.2, enacted by Laws 1986, ch. 33, 3; 1987, ch. 320, 1; 1988, ch. 105, 1; 1990 (1st S.S.), ch. 3, 1; 1991, ch. 85, 1; 1992, ch. 86, 1; 1993, ch. 226, 5; 1993, ch. 228, 1; 1994, ch. 109, 1; recompiled and amended as 22-10A-20 by Laws 2003, ch. 153, 51.



Section 22-10A-21 - Employment contracts; duration.

22-10A-21. Employment contracts; duration.

A. All employment contracts between local school boards and certified school personnel and between governing authorities of state agencies and certified school instructors shall be in writing on forms approved by the state board [department]. These forms shall contain and specify the term of service, the salary to be paid, the method of payment, the causes for termination of the contract and other provisions required by the regulations of the state board.

B. All employment contracts between local school boards and certified school personnel and between governing authorities of state agencies and certified school instructors shall be for a period of one school year except:

(1) contracts for less than one school year are permitted to fill personnel vacancies which occur during the school year;

(2) contracts for the remainder of a school year are permitted to staff programs when the availability of funds for the programs is not known until after the beginning of the school year;

(3) contracts for less than one school year are permitted to staff summer school programs and to staff federally funded programs in which the federally approved programs are specified to be conducted for less than one school year;

(4) contracts not to exceed three years are permitted for certified school administrators in public schools who are engaged in administrative functions for more than one-half of their employment time; and

(5) contracts not to exceed three years are permitted at the discretion of the local school board for certified school instructors in public schools who have been employed in the school district for three consecutive school years.

C. Persons employed under contracts for periods of less than one school year as provided in Paragraphs (1) and (2) of Subsection B of this section shall be accorded all the duties, rights and privileges of the Certified School Personnel Act.

D. In determination of eligibility for unemployment compensation rights and benefits for certified school instructors where those rights and benefits are claimed to arise from the employment relationship between governing authorities of state agencies or local school boards and certified school instructors, that period of a year not covered by a school year shall not be considered an unemployment period.

E. Except as provided in Section 22-10-12 NMSA 1978, a person employed by contract pursuant to this section has no legitimate objective expectancy of reemployment, and no contract entered into pursuant to this section shall be construed as an implied promise of continued employment pursuant to a subsequent contract.

History: 1953 Comp., 77-8-8, enacted by Laws 1967, ch. 16, 113; 1975, ch. 306, 7; 1986, ch. 33, 19; 1999, ch. 214, 1; 1978 Comp., 22-10-11, recompiled as 22-10A-21 by Laws 2003, ch. 153, 72.



Section 22-10A-22 - Notice of reemployment; termination.

22-10A-22. Notice of reemployment; termination.

On or before the last day of the school year of the existing employment contract, the local school board or the governing authority of the state agency shall serve written notice of reemployment or termination on each certified school instructor employed by the school district or state agency. A notice of reemployment shall be an offer of employment for the ensuing school year. A notice of termination shall be a notice of intention not to reemploy for the ensuing school year. Failure of the local school board or the governing authority of the state agency to serve a written notice of reemployment or termination on a certified school instructor shall be construed to mean that notice of reemployment has been served upon the person for the ensuing school year according to the terms of the existing employment contract but subject to any additional compensation allowed other certified school instructors of like qualifications and experience employed by the school district or state agency. Nothing in this section shall be construed to mean that failure of a local school board or the governing authority of the state agency to serve a written notice of reemployment or termination shall automatically extend a certified school instructor's employment contract for a period in excess of one school year.

History: 1953 Comp., 77-8-9, enacted by Laws 1967, ch. 16, 114; 1975, ch. 306, 8; 1986, ch. 33, 20; 1978 Comp., 22-10-12, recompiled as 22-10A-22 by Laws 2003, ch. 153, 72.



Section 22-10A-23 - Reemployment; acceptance; rejection; binding contract.

22-10A-23. Reemployment; acceptance; rejection; binding contract.

A. Each certified school instructor shall deliver to the local school board of the school district or to the governing authority of the state agency in which the person is employed a written acceptance or rejection of reemployment for the ensuing school year within fifteen days from the following:

(1) the date written notice of reemployment is served upon the person; or

(2) the last day of the school year when no written notice of reemployment or termination is served upon the person on or before the last day of the school year.

B. Delivery of the written acceptance of reemployment by a certified school instructor creates a binding employment contract between the certified school instructor and the local school board or the governing authority of the state agency until the parties enter into a formal written employment contract. Written employment contracts between local school boards or governing authorities of state agencies and certified school instructors shall be executed by the parties not later than ten days before the first day of a school year.

History: 1953 Comp., 77-8-10, enacted by Laws 1967, ch. 16, 115; 1975, ch. 306, 9; 1986, ch. 33, 21; 1978 Comp., 22-10-13, recompiled as 22-10A-23 by Laws 2003, ch. 153, 72.



Section 22-10A-24 - Termination decisions; local school board; governing authority of a state agency; procedures.

22-10A-24. Termination decisions; local school board; governing authority of a state agency; procedures.

A. A local school board or governing authority of a state agency may terminate an employee with fewer than three years of consecutive service for any reason it deems sufficient. Upon request of the employee, the superintendent or administrator shall provide written reasons for the decision to terminate. The reasons shall be provided within ten working days of the request. The reasons shall not be publicly disclosed by the superintendent, administrator, local school board or governing authority. The reasons shall not provide a basis for contesting the decision under the School Personnel Act.

B. Before terminating a non-certified school employee, the local school board or governing authority shall serve the employee with a written notice of termination.

C. An employee who has been employed by a school district or state agency for three consecutive years and who receives a notice of termination pursuant to either Section 22-10-12 NMSA 1978 [recompiled] or this section, may request an opportunity to make a statement to the local school board or governing authority on the decision to terminate him by submitting a written request to the local superintendent or administrator within five working days from the date written notice of termination is served upon him. The employee may also request in writing the reasons for the action to terminate him. The local superintendent or administrator shall provide written reasons for the notice of termination to the employee within five working days from the date the written request for a meeting and the written request for the reasons were received by the local superintendent or administrator. Neither the local superintendent or administrator nor the local school board or governing authority shall publicly disclose its reasons for termination.

D. A local school board or governing authority may not terminate an employee who has been employed by a school district or state agency for three consecutive years without just cause.

E. The employee's request pursuant to Subsection C of this section shall be granted if he responds to the local superintendent's or administrator's written reasons as provided in Subsection C of this section by submitting in writing to the local superintendent or administrator a contention that the decision to terminate him was made without just cause. The written contention shall specify the grounds on which it is contended that the decision was without just cause and shall include a statement of the facts that the employee believes support his contention. This written statement shall be submitted within ten working days from the date the employee receives the written reasons from the local superintendent or administrator. The submission of this statement constitutes a representation on the part of the employee that he can support his contentions and an acknowledgment that the local school board or governing authority may offer the causes for its decision and any relevant data in its possession in rebuttal of his contentions.

F. A local school board or governing authority shall meet to hear the employee's statement in no less than five or more than fifteen working days after the local school board or governing authority receives the statement. The hearing shall be conducted informally in accordance with the provisions of the Open Meetings Act [Chapter 10, Article 15 NMSA 1978]. The employee and the local superintendent or administrator may each be accompanied by a person of his choice. First, the superintendent shall present the factual basis for his determination that just cause exists for the termination of the employee, limited to those reasons provided to the employee pursuant to Subsection C of this section. Then, the employee shall present his contentions, limited to those grounds specified in Subsection E of this section. The local school board or governing authority may offer such rebuttal testimony as it deems relevant. All witnesses may be questioned by the local school board or governing authority, the employee or his representative and the local superintendent or administrator or his representative. The local school board or governing authority may consider only such evidence as is presented at the hearing and need consider only such evidence as it considers reliable. No record shall be made of the proceeding. The local school board or governing authority shall notify the employee and the local superintendent or administrator of its decision in writing within five working days from the conclusion of the meeting.

History: 1953 Comp., 77-8-11, enacted by Laws 1967, ch. 16, 116; 1975, ch. 306, 10; 1979, ch. 86, 1; 1983, ch. 103, 1; reenacted by Laws 1986, ch. 33, 22; 1987, ch. 320, 5; 1990, ch. 90, 2; 1991, ch. 187, 4; 1993, ch. 226, 27; 1994, ch. 110, 2; 1978 Comp., 22-10-14, recompiled as 22-10A-24 by Laws 2003, ch. 153, 72.



Section 22-10A-25 - Appeals; independent arbitrator; qualifications; procedure; binding decision.

22-10A-25. Appeals; independent arbitrator; qualifications; procedure; binding decision.

A. An employee who is still aggrieved by a decision of a local school board or governing authority rendered pursuant to Section 22-10-14 NMSA 1978 [recompiled] may appeal the decision to an arbitrator. A written appeal shall be submitted to the local superintendent or administrator within five working days from the receipt of the local school board's or governing authority's written decision or the refusal of the board or authority to grant a hearing. The appeal shall be accompanied by a statement of particulars specifying the grounds on which it is contended that the decision was impermissible pursuant to Subsection E of Section 22-10-14 NMSA 1978 [recompiled] and including a statement of facts supporting the contentions. Failure of the employee to submit a timely appeal or a statement of particulars with the appeal shall disqualify him for any appeal and render the local school board's or governing authority's decision final.

B. The local school board or governing authority and the employee shall meet within ten working days from the receipt of the request for an appeal and select an independent arbitrator to conduct the appeal. If the parties fail to agree on an independent arbitrator, they shall request the presiding judge in the judicial district in which the employee's public school is located to select one. The presiding judge shall select the independent arbitrator within five working days from the date of the parties' request.

C. A qualified independent arbitrator shall be appointed who is versed in employment practices and school procedures and who preferably has experience in the practice of law. No person shall be appointed to serve as the independent arbitrator who has any direct or indirect financial interest in the outcome of the proceeding, has any relationship to any party in the proceeding, is employed by the local school board or governing authority or is a member of or employed by any professional or labor organization of which the employee is a member.

D. Appeals from the decision of the local school board or governing authority shall be decided after a de novo hearing before the independent arbitrator. The issue to be decided by the independent arbitrator is whether there was just cause for the decision of the local school board or governing authority to terminate the employee.

E. The de novo hearing shall be held within thirty working days from the selection of the independent arbitrator. The arbitrator shall give written notice of the date, time and place of the hearing, and such notice shall be sent to the employee and the local school board or governing authority.

F. Each party has the right to be represented by counsel at the hearing before the independent arbitrator.

G. Discovery shall be limited to depositions and requests for production of documents on a time schedule to be established by the independent arbitrator.

H. The independent arbitrator may issue subpoenas for the attendance of witnesses and for the production of books, records, documents and other evidence and shall have the power to administer oaths. Subpoenas so issued shall be served and enforced in the manner provided by law for the service and enforcement of subpoenas in a civil action.

I. The rules of civil procedure shall not apply to the de novo hearing, but it shall be conducted so that both contentions and responses are amply and fairly presented. To this end, the independent arbitrator shall permit either party to call and examine witnesses, cross-examine witnesses and introduce exhibits. The technical rules of evidence shall not apply, but, in ruling on the admissibility of evidence, the independent arbitrator shall require reasonable substantiation of statements or records tendered, the accuracy or truth of which is in reasonable doubt.

J. The local school board or governing authority has the burden of proof and shall prove by a preponderance of the evidence that, at the time the notice of termination was served on the employee, the local school board or governing authority had just cause to terminate the employee. If the local school board or governing authority proves by a preponderance of the evidence that there was just cause for its action, then the burden shifts to the employee to rebut the evidence presented by the local school board or governing authority.

K. The independent arbitrator shall uphold the local school board's or governing authority's decision only if it proves by a preponderance of the evidence that, at the time the notice of termination was served on the employee, the local school board or governing authority had just cause to terminate the employee. If the local school board or governing authority fails to meet its burden of proof or if the employee rebuts the proof offered by the local school board or governing authority, the arbitrator shall reverse the decision of the local school board or governing authority.

L. No official record shall be made of the hearing. Either party desiring a record of the arbitration proceedings may, at his own expense, record or otherwise provide for a transcript of the proceedings; provided, however, that the record so provided shall not be deemed an official transcript of the proceedings nor shall it imply any right of automatic appeal or review.

M. The independent arbitrator shall render a written decision affirming or reversing the action of the local school board or governing authority. The decision shall contain findings of fact and conclusions of law. The parties shall receive actual written notice of the decision of the independent arbitrator within ten working days from the conclusion of the de novo hearing.

N. The sole remedies available under this section shall be reinstatement or payment of compensation reinstated in full but subject to any additional compensation allowed other employees of like qualifications and experience employed by the school district or state agency and including reimbursement for compensation during the entire period for which compensation was terminated, or both, less an offset for any compensation received by the employee during the period the compensation was terminated.

O. Unless a party can demonstrate prejudice arising from a departure from the procedures established in this section and in Section 22-10-14 NMSA 1978 [recompiled], such departure shall be presumed to be harmless error.

P. The decision of the independent arbitrator shall be binding on both parties and shall be final and nonappealable except where the decision was procured by corruption, fraud, deception or collusion, in which case it shall be appealed to the district court in the judicial district in which the public school or state agency is located.

Q. Each party shall bear its own costs and expenses. The independent arbitrator's fees and other expenses incurred in the conduct of the arbitration shall be assigned at the discretion of the independent arbitrator.

R. Local school districts shall file a record with the department of education [public education department] of all terminations and all actions arising from terminations annually.

History: 1978 Comp., 22-10-14.1, enacted by Laws 1986, ch. 33, 23; 1990, ch. 90, 3; 1991, ch. 187, 5; 1994, ch. 110, 3; recompiled as 22-10A-25 by Laws 2003, ch. 153, 72.



Section 22-10A-26 - Excepted from provisions.

22-10A-26. Excepted from provisions.

Sections 22-10-12 through 22-10-14.1 NMSA 1978 [recompiled] do not apply to the following:

A. a certified school instructor employed to fill the position of a certified school instructor entering military service;

B. a person who is employed as a certified school administrator; or

C. a non-certified school employee employed to perform primarily district wide management functions.

History: 1953 Comp., 77-8-13, enacted by Laws 1967, ch. 16, 118; 1975, ch. 191, 1; 1983, ch. 103, 2; 1991, ch. 187, 6; 1993, ch. 226, 28; 1994, ch. 110, 4; 1978 Comp., 22-10-16, recompiled as 22-10A-26 by Laws 2003, ch. 153, 72.



Section 22-10A-27 - Discharge hearing; procedures.

22-10A-27. Discharge hearing; procedures.

A. A local school board or the governing authority of a state agency may discharge a certified school employee only for just cause according to the following procedure:

(1) the superintendent shall serve a written notice of his intent to recommend discharge on the certified school employee in accordance with the law for service of process in civil actions; and

(2) the superintendent shall state in the notice of his intent to recommend discharge the cause for his recommendation and shall advise the certified school employee of his right to a discharge hearing before the local school board or governing authority as provided in this section.

B. A certified school employee who receives a notice of intent to recommend discharge pursuant to Subsection A of this section may exercise his right to a hearing before the local school board or governing authority by giving the local superintendent or administrator written notice of that election within five working days of his receipt of the notice to recommend discharge.

C. The local school board or governing authority shall hold a discharge hearing no less than twenty and no more than forty working days after the local superintendent or administrator receives the written election from the certified school employee and shall give the certified school employee at least ten days written notice of the date, time and place of the discharge hearing.

D. Each party, the local superintendent or administrator and the certified school employee, may be accompanied by a person of his choice.

E. The parties shall complete and respond to discovery by deposition and production of documents prior to the discharge hearing.

F. The local school board or governing authority shall have the authority to issue subpoenas for the attendance of witnesses and to produce books, records, documents and other evidence at the request of either party and shall have the power to administer oaths.

G. The local superintendent or administrator shall have the burden of proving by a preponderance of the evidence that, at the time of the notice of intent to recommend discharge, he had just cause to discharge the certified school employee.

H. The local superintendent or administrator shall present his evidence first, with the certified school employee presenting his evidence thereafter. The local school board or governing authority shall permit either party to call, examine and cross-examine witnesses and to introduce documentary evidence.

I. An official record shall be made of the hearing. Either party may have one copy of the record at the expense of the local school board or governing authority.

J. The local school board shall render its written decision within twenty days of the conclusion of the discharge hearing.

History: 1953 Comp., 77-8-14, enacted by Laws 1967, ch. 16, 119; 1975, ch. 306, 12; reenacted by Laws 1986, ch. 33, 24; 1989, ch. 281, 1; 1990, ch. 90, 4; 1991, ch. 187, 7; 1978 Comp., 22-10-17, recompiled as 22-10A-27 by Laws 2003, ch. 153, 72.



Section 22-10A-28 - Appeals; independent arbitrator; qualifications; procedure; binding decision.

22-10A-28. Appeals; independent arbitrator; qualifications; procedure; binding decision.

A. A certified school employee aggrieved by a decision of a local school board or governing authority to discharge him after a discharge hearing held pursuant to Section 22-10-17 NMSA 1978 [22-10A-27 NMSA 1978] may appeal the decision to an independent arbitrator. A written notice of appeal shall be submitted to the local superintendent or administrator within five working days from the receipt of the copy of the written decision of the local school board or governing authority.

B. The local school board or governing authority and the certified school employee shall meet within ten calendar days from the receipt of the notice of appeal and select an independent arbitrator to conduct the appeal, or, in the event the parties fail to agree on an independent arbitrator, they shall request the presiding judge in the judicial district in which the public school is located to select the independent arbitrator. The presiding judge shall select the independent arbitrator within five working days from the date of the parties' request.

C. A qualified independent arbitrator shall be appointed who is versed in employment practices and school procedures. No person shall be appointed to serve as the independent arbitrator who has any direct or indirect financial interest in the outcome of the proceeding, has any relationship to any party in the proceeding, is employed by the local school board or governing authority or is a member of or employed by any professional organization of which the certified school employee is a member.

D. Appeals from the decision of the local school board or governing authority shall be decided after a de novo hearing before the independent arbitrator. The local school board or governing authority shall have the burden of proving by a preponderance of the evidence that, at the time of the notice of intent to recommend discharge, the local superintendent or administrator had just cause to discharge the certified school employee. The local school board or governing authority shall present its evidence first, with the certified school employee presenting his evidence thereafter.

E. The hearing shall be held within thirty working days from the selection of the independent arbitrator. The independent arbitrator shall give written notice of the date, time and place of the hearing, and such notice shall be sent to the certified school employee and the local school board or governing authority.

F. Each party has the right to be represented by counsel at the hearing before the independent arbitrator.

G. Discovery shall be limited to depositions and requests for production of documents on a time schedule to be established by the independent arbitrator.

H. The independent arbitrator may issue subpoenas for the attendance of witnesses and for the production of books, records, documents and other evidence and shall have the power to administer oaths. Subpoenas so issued shall be served and enforced in the manner provided by law for the service and enforcement of subpoenas in a civil action or in the manner provided by the American arbitration association's voluntary labor arbitration rules if that entity is used by the parties.

I. The rules of civil procedure shall not apply to the hearing, but it shall be conducted so that both contentions and responses are amply and fairly presented. To this end, the independent arbitrator shall permit either party to call and examine witnesses, cross-examine witnesses and introduce exhibits. The technical rules of evidence shall not apply, but, in ruling on the admissibility of evidence, the independent arbitrator may require reasonable substantiation of statements or records tendered, the accuracy or truth of which is in reasonable doubt.

J. An official record shall be made of the hearing. Either party may order a transcript of the record at his own expense.

K. The independent arbitrator shall render a written decision affirming or reversing the action of the local school board or governing authority. The decision shall contain findings of fact and conclusions of law. The parties shall receive the written decision of the independent arbitrator within thirty working days from the conclusion of the hearing.

L. Unless a party can demonstrate prejudice arising from a departure from the procedures established in this section and in Section 22-10-17 NMSA 1978 [22-10A-27 NMSA 1978], such departure shall be presumed to be harmless error.

M. The decision of the independent arbitrator shall be final and binding on both parties and shall be nonappealable except where the decision was procured by corruption, fraud, deception or collusion, in which case it may be appealed to the court of appeals by filing a notice of appeal as provided by the New Mexico rules of appellate procedure.

N. Each party shall bear its own costs and expenses. The independent arbitrator's fees and other expenses incurred in the conduct of the arbitration shall be assigned at the discretion of the independent arbitrator.

History: 1978 Comp., 22-10-17.1, enacted by Laws 1986, ch. 33, 25; 1990, ch. 90, 5; 1991, ch. 187, 8; recompiled as 22-10A-28 by Laws 2003, ch. 153, 72.



Section 22-10A-29 - Compensation payments to discharged personnel.

22-10A-29. Compensation payments to discharged personnel.

A. Payment of compensation to any certified school instructor employed by a local school board or by the governing authority of a state agency and payment of compensation to any certified school administrator employed by a local school board shall terminate as of the date, after a hearing, that a written copy of the decision of the local school board or the governing authority of the state agency to discharge the person is served on the person. If the compensation of the person discharged during the term of a written employment contract is to be paid monthly during a twelve-month period for services to be performed during a period less than twelve months, the person shall be entitled to a pro rata share of the compensation payments due for the period during the twelve months in which no services were to be performed.

B. In the event the action of the local school board in discharging a certified school instructor or administrator or the action of the governing authority of a state agency in discharging a certified school instructor is reversed on appeal, payment of compensation to the person shall be reinstated in full but subject to any additional compensation allowed other certified school instructor or administrator of like qualifications and experience employed by the school district or state agency and including reimbursement for compensation during the entire period the compensation was terminated less an offset for any compensation received by the person from a school district or state agency during the period the compensation was terminated.

History: 1953 Comp., 77-8-15, enacted by Laws 1967, ch. 16, 120; 1975, ch. 306, 13; 1978 Comp., 22-10-18, recompiled as 22-10A-29 by Laws 2003, ch. 153, 72.



Section 22-10A-30 - Supervision and correction procedures.

22-10A-30. Supervision and correction procedures.

The state board [department] shall prescribe by regulations procedures to be followed by a local school board or the governing authority of a state agency in supervising and correcting unsatisfactory work performance of certified school personnel before notice of intent to discharge is served upon them and by the governing authority of a state agency in supervising and correcting unsatisfactory work performance of certified school instructors before notice of intent to discharge is served upon them. These regulations shall provide that written records shall be kept on all action taken by a local school board or the governing authority of a state agency to improve any person's unsatisfactory work performance and all improvements made in the person's work performance. These written records shall be introduced as evidence at any hearing for the person conducted by the local school board or the governing authority of the state agency.

History: 1953 Comp., 77-8-18, enacted by Laws 1967, ch. 16, 123; 1975, ch. 306, 16; 1986, ch. 33, 26; 1978 Comp., 22-10-21, recompiled as 22-10A-30 by Laws 2003, ch. 153, 72.



Section 22-10A-31 - Denial, suspension and revocation of licenses.

22-10A-31. Denial, suspension and revocation of licenses.

In accordance with the procedures provided in the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978], the state board [department] may deny, suspend or revoke a department-issued license for incompetency, moral turpitude or any other good and just cause.

History: 1953 Comp., 77-8-19, enacted by Laws 1967, ch. 16, 124; 1973, ch. 124, 3; 1997, ch. 238, 4; 1998, ch. 55, 31; 1999, ch. 265, 33; 1978 Comp., 22-10-22, recompiled and amended as 22-10A-31 by Laws 2003, ch. 153, 52.



Section 22-10A-32 - Licensed school employees; required training program.

22-10A-32. Licensed school employees; required training program.

A. All licensed school employees shall be required to complete training in the detection and reporting of child abuse and neglect, including sexual abuse and assault, and substance abuse. Except as otherwise provided in this subsection, this requirement shall be completed within the licensed school employee's first year of employment by a school district. Licensed school employees hired prior to the 2014-2015 school year shall complete the sexual abuse and assault component of the required training during the 2014-2015 school year.

B. The department shall develop a training program, including training materials and necessary training staff, to meet the requirement of Subsection A of this section to make the training available in every school district. The department shall coordinate the development of the program with appropriate staff in school districts and at the human services department, the department of health and the children, youth and families department. The department shall consult with the federal centers for disease control and prevention when developing the evidence-based training component on child sexual abuse and assault to include methods and materials that have proven to be effective.

C. The training program developed pursuant to this section shall be made available by the department to the deans of every college of education in New Mexico for use in providing such training to students seeking elementary and secondary education licensure.

History: Laws 1988, ch. 48, 1; 1993, ch. 226, 25; 1978 Comp., 22-10-3.2, recompiled and amended as 22-10A-32 by Laws 2003, ch. 153, 53; 2014, ch. 9, 1.



Section 22-10A-35 - Local sabbatical leave program authorized.

22-10A-35. Local sabbatical leave program authorized.

A local school board may provide as part of its compensation plan a program of sabbatical leave for its certified employees. The governing authority of a state agency may provide a program of sabbatical leave for its certified school instructors.

History: 1953 Comp., 77-8-20, enacted by Laws 1969, ch. 116, 1; 1975, ch. 306, 17; 1978 Comp., 22-10-23, recompiled as 22-10A-35 by Laws 2003, ch. 153, 72.



Section 22-10A-36 - Approved program required for sabbatical leave.

22-10A-36. Approved program required for sabbatical leave.

Sabbatical leave may be granted only upon the presentation and approval by the state department of education [public education department] of a full program of study or travel related to the certified employee's duties and showing direct benefit to the instructional program.

History: 1953 Comp., 77-8-22, enacted by Laws 1969, ch. 116, 3; 1975, ch. 306, 18; 1978 Comp., 22-10-24, recompiled as 22-10A-36 by Laws 2003, ch. 153, 72.



Section 22-10A-37 - Minimum conditions for sabbatical leave.

22-10A-37. Minimum conditions for sabbatical leave.

Any sabbatical leave program adopted by a local school district or a state agency shall provide the following as minimum conditions:

A. only those certified employees who have completed at least six years of continuous service in a certified capacity with the school district or those certified school instructors who have completed at least six years of continuous service in a certified capacity with the state agency are eligible. For purposes of this section, a leave of absence without pay shall not be considered as an interruption of continuous service but the leave of absence without pay shall not be counted in determining the six-year requirement;

B. further sabbatical leave may be granted in the seventh year of service following a period of sabbatical leave under the same conditions as other sabbatical leaves are granted;

C. sabbatical leave shall be granted only upon agreement by the employee to return to the school system or state agency for at least two years following the leave or repayment to the school district or state agency of the salary received during the period of leave. Such agreement shall be placed in a supplementary contract executed prior to authorization for the sabbatical leave;

D. the maximum term of any one period of sabbatical leave shall be one year;

E. the employee shall be guaranteed an equivalent or better position upon return to the school system or state agency;

F. if regular salary increments for length of service are contained in the salary schedule, the period of leave shall be counted as period of service in the computation of future length of service increments; and

G. the employee may continue his participation in the educational retirement plan by making appropriate contributions as agreed by the local school board or the governing authority of the state agency and the educational retirement board.

History: 1953 Comp., 77-8-23, enacted by Laws 1969, ch. 116, 4; 1975, ch. 306, 19; 1978 Comp., 22-10-25, recompiled as 22-10A-37 by Laws 2003, ch. 153, 72.



Section 22-10A-38 - Pay for sabbatical leave.

22-10A-38. Pay for sabbatical leave.

Sabbatical leave pay may be allowed in any amount up to one-half of the employee's regular salary for the year immediately preceding the leave and payment shall be made by one of the two following methods:

A. one-half to be paid at the end of the first year after return and one-half at the end of the second year after return; or

B. during the term of the leave upon the furnishing of security satisfactory to the local school board or the governing authority of the state agency assuring the employee's remaining in the system for two years after the leave or repayment to the school district or state agency of the salary received during the period of leave.

History: 1953 Comp., 77-8-24, enacted by Laws 1969, ch. 119, 5; 1975, ch. 306, 20; 1978 Comp., 22-10-26, recompiled as 22-10A-38 by Laws 2003, ch. 153, 72.



Section 22-10A-39 - Noncertified school personnel; salaries.

22-10A-39. Noncertified school personnel; salaries.

Notwithstanding the provisions of Section 50-4-22 NMSA 1978, a local school district shall pay a minimum wage rate of six dollars ($6.00) per hour to all noncertified school personnel.

History: Laws 1994, ch. 95, 1; 1978 Comp., 22-10-27, recompiled as 22-10A-39 by Laws 2003, ch. 153, 72.






Article 11 - Educational Retirement

Section 22-11-1 - Short title.

22-11-1. Short title.

Chapter 22, Article 11 NMSA 1978 may be cited as the "Educational Retirement Act".

History: 1953 Comp., 77-9-1, enacted by Laws 1967, ch. 16, 125; 1991, ch. 118, 2.



Section 22-11-2 - Definitions.

22-11-2. Definitions.

As used in the Educational Retirement Act:

A. "member" means an employee, except for a participant or a retired member, coming within the provisions of the Educational Retirement Act;

B. "regular member" means:

(1) a person regularly employed by a state educational institution, except for:

(a) a participant; or

(b) all employees of a general hospital or outpatient clinics thereof operated by a state educational institution named in Article 12, Section 11 of the constitution of New Mexico;

(2) a person regularly employed by a junior college or community college created pursuant to Chapter 21, Article 13 NMSA 1978, except for a participant;

(3) a person regularly employed by a technical and vocational institute created pursuant to the Technical and Vocational Institute Act [Chapter 21, Article 16 NMSA 1978], except for a participant;

(4) a person regularly employed by the New Mexico boys' school, the girls' welfare home, the Los Lunas medical center or a school district or as a licensed school employee of a state institution or agency providing an educational program and holding a license issued by the department, except for a participant;

(5) a person regularly employed by the department holding a license issued by the department at the time of commencement of such employment;

(6) a member classified as a regular member in accordance with the rules of the board;

(7) a person regularly employed by the New Mexico activities association holding a license issued by the department at the time of commencement of such employment; or

(8) a person regularly employed by a regional education cooperative holding a license issued by the department at the time of commencement of such employment;

C. "provisional member" means a person described in Section 22-11-17 NMSA 1978;

D. "local administrative unit" means an employing agency however constituted that is directly responsible for the payment of compensation for the employment of members or participants;

E. "beneficiary" means a person having an insurable interest in the life of a member or a participant designated by written instrument duly executed by the member or participant and filed with the director to receive a benefit pursuant to the Educational Retirement Act that may be received by someone other than the member or participant;

F. "employment" means employment by a local administrative unit that qualifies a person to be a member or participant;

G. "service employment" means employment that qualifies a person to be a regular member;

H. "provisional service employment" means employment that qualifies a person to be a provisional member;

I. "prior employment" means employment performed prior to the effective date of the Educational Retirement Act that would be service employment or provisional service employment if performed thereafter;

J. "service credit" means that period of time with which a member is accredited for the purpose of determining the member's eligibility for and computation of retirement or disability benefits;

K. "earned service credit" means that period of time during which a member was engaged in employment or prior employment with which the member is accredited for the purpose of determining the member's eligibility for retirement or disability benefits;

L. "allowed service credit" means that period of time during which a member has performed certain nonservice employment with which the member may be accredited, as provided in the Educational Retirement Act, for the purpose of computing retirement or disability benefits;

M. "retirement benefit" means an annuity paid monthly to members whose employment has been terminated by reason of their age;

N. "disability benefit" means an annuity paid monthly to members whose employment has been terminated by reason of a disability;

O. "board" means the educational retirement board;

P. "fund" means the educational retirement fund;

Q. "director" means the educational retirement director;

R. "medical authority" means a medical doctor or medical review panel designated or employed by the board to examine medical records and report on the medical condition of applicants for or recipients of disability benefits;

S. "actuary" means a person trained and regularly engaged in the occupation of calculating present and projected monetary assets and liabilities under annuity or insurance programs;

T. "actuarial equivalent" means a sum paid as a current or deferred benefit that is equal in value to a regular benefit, computed upon the basis of interest rates and mortality tables;

U. "contributory employment" means employment for which contributions have been made by both a member and a local administrative unit pursuant to the Educational Retirement Act;

V. "qualifying state educational institution" means the university of New Mexico, New Mexico state university, New Mexico institute of mining and technology, New Mexico highlands university, eastern New Mexico university, western New Mexico university, central New Mexico community college, Clovis community college, Luna community college, Mesalands community college, New Mexico junior college, northern New Mexico state school, San Juan college and Santa Fe community college;

W. "participant" means:

(1) a person regularly employed as a faculty or professional employee of the university of New Mexico, New Mexico state university, New Mexico institute of mining and technology, New Mexico highlands university, eastern New Mexico university or western New Mexico university who first becomes employed with such an educational institution on or after July 1, 1991, or a person regularly employed as a faculty or professional employee of the central New Mexico community college, Clovis community college, Luna community college, Mesalands community college, New Mexico junior college, northern New Mexico state school, San Juan college or Santa Fe community college who is first employed by the institution on or after July 1, 1999 and who elects, pursuant to Section 22-11-47 NMSA 1978, to participate in the alternative retirement plan; and

(2) a person regularly employed who performs research or other services pursuant to a contract between a qualifying state educational institution and the United States government or any of its agencies who elects, pursuant to Section 22-11-47 NMSA 1978, to participate in the alternative retirement plan; provided that the research or other services are performed outside the state;

X. "salary" means the compensation or wages paid to a member or participant by any local administrative unit for services rendered. "Salary" includes payments made for annual or sick leave and payments for additional service provided to related activities, but does not include payments for sick leave not taken unless the payment for the unused sick leave is made through continuation of the member on the regular payroll for the period represented by that payment and does not include allowances or reimbursements for travel, housing, food, equipment or similar items;

Y. "alternative retirement plan" means the retirement plan provided for in Sections 22-11-47 through 22-11-52 NMSA 1978; and

Z. "retired member" means a person whose employment has been terminated by reason of age and who is receiving or is eligible to receive retirement benefits.

History: 1953 Comp., 77-9-2, enacted by Laws 1967, ch. 16, 126; 1975, ch. 306, 21; 1978, ch. 167, 1; 1982, ch. 37, 1; 1991, ch. 118, 3; 1993, ch. 69, 1; 1993, ch. 232, 7; 1995, ch. 148, 1; 1999, ch. 261, 1; 2001, ch. 283, 1; 2003, ch. 39, 1; 2004, ch. 27, 26; 2017, ch. 21, 1.



Section 22-11-3 - Educational retirement board; members; terms; vacancies.

22-11-3. Educational retirement board; members; terms; vacancies.

A. The "educational retirement board" is created.

B. The board shall be composed of seven members, consisting of the following:

(1) the secretary of public education, or a designee of the secretary who:

(a) is a resident of New Mexico;

(b) is a current employee of the public education department; and

(c) possesses experience relevant to the financial or fiduciary aspects of pension or investment fund management;

(2) the state treasurer, or a designee of the treasurer who:

(a) is a resident of New Mexico;

(b) is a current employee of the state treasurer's office; and

(c) possesses experience relevant to the financial or fiduciary aspects of pension or investment fund management;

(3) one member to be elected for a term of four years by members of the New Mexico association of educational retirees;

(4) one member to be elected for a term of four years by the members of the national education association of New Mexico;

(5) one member to be elected for a term of four years by the New Mexico members of the American association of university professors; and

(6) two members to be appointed by the governor for terms of four years each. Each member appointed pursuant to this paragraph shall have a background in investments, finance or pension fund administration.

C. A designee of a board member shall have the same responsibilities, duties, liabilities and immunities as the board member, including the indemnification provided by Subsection H of Section 22-11-13 NMSA 1978. The appointment of a designee does not relieve the board member of the member's responsibilities, duties, liabilities and immunities as a board member, and the board member shall be fully responsible and liable for the actions of the designee while serving on the board.

D. In the initial composition of the board, the member elected by the members of the American association of university professors shall serve for a term of three years; one member appointed by the governor shall serve for a term of two years; and the other member appointed by the governor shall serve for a term of one year.

E. Vacancies occurring in the terms of office of those members appointed by the governor or elected by an association shall be filled either by the governor appointing or the association electing a new member to fill the unexpired term.

History: 1953 Comp., 77-9-3, enacted by Laws 1967, ch. 16, 127; 1977, ch. 246, 65; 1988, ch. 64, 40; 2011, ch. 160, 1.



Section 22-11-4 - Board; regular and special meetings.

22-11-4. Board; regular and special meetings.

A. The board shall hold regular meetings four times each year and may provide for additional regular meetings. Prior to each regular meeting, written notice shall be given to each member of the board specifying the time and place of the regular meeting.

B. Special meetings of the board may be called by the chair or by any three members of the board. Written notice of the special meeting shall be sent to each member of the board at least three days in advance of the special meeting.

C. If not in violation of Subsection A or B of this section, the rules of the board or the Open Meetings Act [Chapter 10, Article 15 NMSA 1978], the chair or any of three members of the board may cancel or reschedule a meeting.

History: 1953 Comp., 77-9-4, enacted by Laws 1967, ch. 16, 128; 2003, ch. 39, 2; 2017, ch. 21, 2.



Section 22-11-5 - Board; record; quorum; compensation.

22-11-5. Board; record; quorum; compensation.

A. The board shall elect from its membership a chairman and a vice chairman.

B. A record shall be taken and preserved of all meetings of the board.

C. A quorum of the board shall be required for the transaction of any business. A majority of the members of the board constitute a quorum. Each member of the board shall have one vote and a proposal shall pass by the affirmative vote of a majority of the members present at the meeting.

D. While performing their duties, each member of the board shall be entitled to receive per diem and mileage as provided by the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978], and shall receive no other compensation, perquisite or allowance.

History: 1953 Comp., 77-9-5, enacted by Laws 1967, ch. 16, 129.



Section 22-11-5.1 - Restrictions on receipt of gifts.

22-11-5.1. Restrictions on receipt of gifts.

Except for gifts of food or beverage given in a place of public accommodation, consumed at the time of receipt, not exceeding fifty dollars ($50.00) for a single gift and the aggregate value of which gifts may not exceed one hundred fifty dollars ($150) in a calendar year, neither a board member nor an employee of the board shall receive or accept anything of value directly or indirectly from a person who:

A. has a current contract with the board;

B. is a potential bidder, offeror or contractor for the provision of services or personal property to the board;

C. is authorized to invest public funds pursuant to state or federal law or is an employee or agent of such a person; or

D. is an organization, association or other entity having a membership that includes persons described in Subsections A through C of this section.

History: Laws 1999, ch. 153, 2; 2017, ch. 21, 3.



Section 22-11-6 - Board; powers; duties.

22-11-6. Board; powers; duties.

A. The board shall:

(1) properly and uniformly enforce the Educational Retirement Act;

(2) hire employees and delegate administrative authority to these employees;

(3) make an actuarial report on the financial operation of the Educational Retirement Act to the legislature at each regular session every odd-numbered year;

(4) accept donations, gifts or bequests to the fund; and

(5) adopt regulations pursuant to the Educational Retirement Act.

B. The board may:

(1) select and contract for the services of one or more custodial banks. For purposes of this subsection, "custodial bank" means a financial institution with the general fiduciary duties to manage, control and collect the assets of an investment fund, including receiving all deposits and paying all disbursements as directed by staff, safekeeping of assets, coordination of asset transfers, timely settlement of securities transactions and accurate and timely reporting by individual account and in total; and

(2) contract for legal services for litigation matters on a contingent fee basis, subject to the provisions of the Procurement Code [13-1-28 through 13-1-199 NMSA 1978]; provided that:

(a) the board shall submit each proposed contract to the attorney general for review of the contingency fee. The attorney general shall review a proposed contract within thirty days after receiving the contract. The review shall take into account the complexity of the factual and legal issues presented by the claims to be pursued under the contract. If the attorney general advises the board that the proposed contingency fee is not reasonable, the board may nevertheless approve the contract and the contingency fee if no fewer than four members vote for approval;

(b) each prospective contractor seeking to represent the board on a contingency fee basis shall file with the board the disclosure required by Section 13-1-191.1 NMSA 1978 disclosing all campaign contributions made to the governor, attorney general, state treasurer or any member of the board, or to a political committee that is intended to aid or promote the nomination or election of any candidate to a state office if the committee is: 1) established by any of the foregoing persons or their agents; 2) established in consultation with or at the request of any of the foregoing persons or their agents; or 3) controlled by one of the foregoing persons or their agents; and

(c) nothing in this paragraph shall prejudice or impair the rights of a qui tam plaintiff pursuant to the Fraud Against Taxpayers Act [44-9-1 through 44-9-14 NMSA 1978].

History: 1953 Comp., 77-9-6, enacted by Laws 1967, ch. 16, 130; 2011, ch. 157, 1; 2017, ch. 21, 4.



Section 22-11-7 - Educational retirement director; bond.

22-11-7. Educational retirement director; bond.

A. The board shall employ an educational retirement director. The director shall be the administrative officer for the board in carrying out the provisions of the Educational Retirement Act and shall have those additional duties provided in the rules of the board.

B. Before assuming the duties of office, the director shall obtain an official bond payable to the fund and conditioned upon the faithful performance of the director's duties during the director's term of office. The bond shall be executed by a corporate surety company authorized to do business in this state. The amount of the bond shall be not less than twenty-five thousand dollars ($25,000). The board may elect to obtain a schedule or blanket corporate surety bond covering the director and employees of the board for any period not exceeding four years. The cost of a bond obtained pursuant to this section shall be paid from the fund. Any bond obtained shall be approved by the board and filed with the secretary of state.

History: 1953 Comp., 77-9-7, enacted by Laws 1967, ch. 16, 131; 2017, ch. 21, 5.



Section 22-11-8 - Medical authority; fees.

22-11-8. Medical authority; fees.

A. The board shall employ the services of a medical authority. The medical authority may examine, make reports of and certify the medical condition of applicants for and recipients of disability benefits pursuant to the Educational Retirement Act.

B. The board shall pay the medical authority a reasonable fee for professional services.

History: 1953 Comp., 77-9-8, enacted by Laws 1967, ch. 16, 132; 2017, ch. 21, 6.



Section 22-11-9 - Actuary; fees.

22-11-9. Actuary; fees.

A. The board shall employ the services of an actuary. The actuary shall prepare a table of actuarial equivalents for use of the board and the director in computing the value of advanced, deferred or optional payment of benefits pursuant to the Educational Retirement Act. The actuary shall also study the financial operations of the Educational Retirement Act and shall make written reports thereon to the board.

B. The board shall pay the actuary a reasonable fee for professional services.

C. Unless otherwise required by the governmental accounting standards board of the American institute of certified public accountants, an actuarial report shall be conducted at least once every three years.

History: 1953 Comp., 77-9-9, enacted by Laws 1967, ch. 16, 133; 2003, ch. 39, 3; 2017, ch. 21, 7.



Section 22-11-10 - Salaries; fees; expenditures.

22-11-10. Salaries; fees; expenditures.

A. The amount of salaries and fees to be paid by the board shall be fixed by the regulations of the board.

B. Salaries and fees paid, and all other necessary expenditures of the board, shall be paid out of the fund unless otherwise provided by law.

History: 1953 Comp., 77-9-10, enacted by Laws 1967, ch. 16, 134.



Section 22-11-11 - Educational retirement fund; suspense fund.

22-11-11. Educational retirement fund; suspense fund.

A. The "educational retirement fund" and the "educational retirement suspense fund" are created.

B. The state treasurer shall be the custodian of the funds, and the board shall be the trustee of the funds.

C. All membership fees, contributions from members and local administrative units, securities evidencing the investment of money from the fund, interest, gifts, grants or bequests shall be deposited in the educational retirement fund.

D. All amounts received in satisfaction of a claim brought by private attorneys on behalf of the board shall be deposited into the educational retirement suspense fund. The board shall disburse the compensation due the private attorneys, together with reimbursement for reasonable costs and expenses, in accordance with the terms of the contract with the attorneys. After the disbursements have been made, the balance of each deposit shall be distributed to the educational retirement fund.

History: 1953 Comp., 77-9-11, enacted by Laws 1967, ch. 16, 135; 2011, ch. 157, 2.



Section 22-11-12 - Fund; suspense fund; disbursements.

22-11-12. Fund; suspense fund; disbursements.

The state treasurer shall make disbursements from the educational retirement fund or the educational retirement suspense fund only on warrants issued by the department of finance and administration or through any other process as approved by the department of finance and administration. Warrants for disbursements from the educational retirement fund or the educational retirement suspense fund shall be issued by the department of finance and administration only upon voucher of the director.

History: 1953 Comp., 77-9-12, enacted by Laws 1967, ch. 16, 136; 1993, ch. 69, 2; 2011, ch. 157, 3.



Section 22-11-13 - Board authority to invest the fund; prudent investor standard; indemnification of board.

22-11-13. Board authority to invest the fund; prudent investor standard; indemnification of board.

A. The board is authorized to invest or reinvest the fund in accordance with the Uniform Prudent Investor Act [45-7-601 through 45-7-612 NMSA 1978].

B. The board shall provide quarterly performance reports to the legislative finance committee and the department of finance and administration. Annually, the board shall ratify and provide its written investment policy, including any amendments, to the legislative finance committee and the department of finance and administration.

C. The board or its designated agent may enter into contracts for the temporary exchange of securities for the use by broker-dealers, banks or other recognized institutional investors, for periods not to exceed one year, for a specified fee or consideration. Such a contract shall not be entered into unless the contract is fully secured by a collateralized, irrevocable letter of credit running to the board, cash or equivalent collateral of at least one hundred two percent of the market value of the securities plus accrued interest temporarily exchanged. This collateral shall be delivered to the fiscal agent of New Mexico or its designee contemporaneously with the transfer of funds or delivery of the securities. Such contract may authorize the board to invest cash collateral in instruments or securities that are authorized fund investments and may authorize payment of a fee from the fund or from income generated by the investment of cash collateral to the borrower of securities providing cash as collateral. The board may apportion income derived from the investment of cash collateral to pay its agent in securities lending transactions.

D. Commissions paid for the purchase or sale of any securities pursuant to the provisions of the Educational Retirement Act shall not exceed brokerage rates prescribed and approved by national stock exchanges or by industry practice.

E. Securities purchased for the fund shall be held in the custody of the state treasurer. At the direction of the board, the state treasurer shall deposit with a bank or trust company the securities for safekeeping or servicing.

F. The board may consult with the state investment council or the state investment officer; may request from the state investment council or the state investment officer any information, advice or recommendations with respect to investment of the fund; may utilize the services of the state investment council or the state investment officer; and may act upon any advice or recommendations of the state investment council or the state investment officer. The state investment council or the state investment officer shall render investment advisory services to the board upon request and without expense to the board. The board may also employ the investment management services and related management services of a trust company or national bank exercising trust powers or of an investment counseling firm or brokers for the purchase and sale of securities, commission recapture and transitioning services and may pay reasonable compensation for those services from funds administered by the board.

G. The board shall annually provide for its members no less than eight hours of training in pension fund investing, fiduciary obligations or ethics. A member elected or appointed to the board who fails to attend the training for two consecutive years shall be deemed to have resigned from the board.

H. Members of the board, including any designee authorized by Paragraph (1) or (2) of Subsection B of Section 22-11-3 NMSA 1978, jointly and individually, shall be indemnified from the fund by the state from all claims, demands, suits, actions, damages, judgments, costs, charges and expenses, including court costs and attorney fees, and against all liability, losses and damages of any nature whatsoever that members shall or may at any time sustain by reason of any decision made in the performance of their duties pursuant to this section.

History: 1953, Comp., 77-9-13, enacted by Laws 1967, ch. 16, 137; 1969, ch. 203, 1; 1970, ch. 81, 3; 1975, ch. 211, 5; 1987, ch. 71, 1; 1989, ch. 22, 1; 1993, ch. 69, 3; 2001, ch. 190, 1; 2005, ch. 240, 6; 2009, ch. 288, 13; 2011, ch. 160, 2.



Section 22-11-14 - Fund; restrictions.

22-11-14. Fund; restrictions.

A. No member of the board or employee of the board shall have any interest, directly or indirectly, in the gains or profits of any investments made by the board, except for regular salaries and per diem and mileage allowances authorized pursuant to the Educational Retirement Act.

B. No member of the board or employee of the board shall, directly or indirectly for himself or as an agent or partner for others, borrow from the fund or deposits of the board, or in any manner use the fund or deposits except to make current and necessary disbursements authorized by the board.

C. No member of the board or employee of the board shall become an endorser or surety or become in any manner an obligor for moneys loaned or borrowed by the board.

History: 1953 Comp., 77-9-14, enacted by Laws 1967, ch. 16, 138.



Section 22-11-15 - Fund; refunds; payments.

22-11-15. Fund; refunds; payments.

A. After filing written demand with the director, a member is entitled to a refund of the total amount of the member's contributions plus interest at a rate set by the board, reduced by the sum of any disability benefits previously received by the member, if:

(1) the member terminates employment for reasons other than by retirement, disability or death;

(2) the member has exempted himself from the Educational Retirement Act; or

(3) the member was not reemployed following a period of disability during which he received disability benefits.

B. The director may, at the request of a member, make payment on behalf of the member for any or all of the refund to an individual retirement account or a qualified retirement plan that accepts rollovers.

C. If the amount of a deceased member's contribution or residual contribution does not exceed the sum of one thousand dollars ($1,000) and no written claim is made to the board for it within one year from the date of the member's death, by his surviving beneficiary or the member's estate, payment thereof may be made to the named beneficiary or, if none is named, to the person the board determines to be entitled to the contribution under the laws of New Mexico. Any payment made by the board pursuant to this subsection shall be a bar to a claim by any other person.

D. The interest provided for in Subsection A of this section shall apply only to contributions paid to the fund after July l, 1971 and on deposit in the fund for a period of at least one fiscal year; provided that no such interest shall be allowed on refunds of contributions that were paid into the fund prior to July 1, 1971.

History: 1953 Comp., 77-9-15, enacted by Laws 1967, ch. 16, 139; 1971, ch. 12, 1; 1984, ch. 19, 1; 1993, ch. 69, 4; 2003, ch. 39, 4.



Section 22-11-16 - Regular membership.

22-11-16. Regular membership.

Except as otherwise provided in the Educational Retirement Act, being a regular member shall be a condition of employment and shall exclude membership and participation in any other state retirement program.

History: 1953 Comp., 77-9-16, enacted by Laws 1967, ch. 16, 140.



Section 22-11-16.1 - Regular membership continuation of certain transferred employees.

22-11-16.1. Regular membership continuation of certain transferred employees.

Notwithstanding Subparagraph (b) of Paragraph (1) of Subsection B of Section 22-11-2 NMSA 1978, a regular member who is an employee of a local administrative unit that is a state educational institution named in Article 12, Section 11 of the constitution of New Mexico and who transfers to a general hospital or outpatient clinics of that hospital operated by the local administrative unit will have the option to continue his regular membership rather than become a member of a retirement plan offered by the general hospital or outpatient clinics of that hospital. The option shall be exercised by filing a written election with both the educational retirement director and the designated officer of the local administrative unit. This election shall be made within sixty days after the effective date of the regular member's transfer and shall be irrevocable as long as the employee is employed by the general hospital or outpatient clinics of that hospital operated by the local administrative unit.

History: 1978 Comp., 22-11-16.1, enacted by Laws 1999, ch. 290, 1.



Section 22-11-17 - Provisional membership.

22-11-17. Provisional membership.

A provisional member is a person who is employed by the board, the department, the New Mexico school for the deaf, the northern New Mexico state school, the New Mexico school for the blind and visually impaired, the girls' welfare home, the New Mexico boys' school or the Los Lunas medical center and who has the option of qualifying for coverage under either the Educational Retirement Act or the public employees retirement association. This option shall be exercised by filing a written election with both the director and the executive secretary of the public employees retirement association. This election shall be made within six months after employment and shall be irrevocable regardless of subsequent employment or reemployment in any administrative unit enumerated in this section. Until this election is made, the provisional member shall be covered and shall be required to make contributions under the Educational Retirement Act.

History: 1953 Comp., 77-9-17, enacted by Laws 1967, ch. 16, 141; 1971, ch. 268, 1; 1973, ch. 382, 1; 1983, ch. 101, 1; 1987, ch. 208, 1; 1989, ch. 30, 1; 1993, ch. 69, 5; 2003, ch. 227, 1; 2017, ch. 21, 8.



Section 22-11-19 - Regular or provisional membership; optional coverage.

22-11-19. Regular or provisional membership; optional coverage.

A. Any person qualified to be a regular or provisional member covered by a retirement program established for federal civil service employees shall have six months after the commencement of employment to file a written notice with the director of his election not to be covered by the Educational Retirement Act. If the person so elects, he may withdraw any contributions made pursuant to the Educational Retirement Act.

B. Any person qualified to be a regular or provisional member and who was employed by a regional education cooperative on July 1, 1993 shall have the right to exempt himself from Educational Retirement Act coverage within thirty days and such exemption shall be irrevocable as long as the person is employed by a regional cooperative.

History: 1953 Comp., 77-9-18, enacted by Laws 1967, ch. 16, 142; 1993, ch. 232, 8.



Section 22-11-19.1 - Exemption of certain participants covered under Comprehensive Employment and Training Act.

22-11-19.1. [Exemption of certain participants covered under Comprehensive Employment and Training Act.]

All participants covered under the Comprehensive Employment and Training Act (Public Law 95-524) are exempt from coverage under the Educational Retirement Act, effective July 1, 1979, except for those employees who have vested in the plan by that date.

History: Laws 1979, ch. 316, 1.



Section 22-11-19.2 - Regular or provisional membership; regional education cooperatives.

22-11-19.2. Regular or provisional membership; regional education cooperatives.

Any person employed by a regional education cooperative and qualified to be a regular or provisional member shall have the right to acquire earned service credit for periods of employment with the regional education cooperative when the member was neither covered nor retired under the Educational Retirement Act, under the following conditions:

A. both the member and the administrative unit contributions, at the rates in effect during the periods of employment and applied to earnings of the member during such periods, are paid to the fund, together with interest, at a rate equal to the board's actuarial earnings assumption rate at the time of purchase;

B. both member and administrative unit contributions, together with interest, are paid by the member; or

C. the member tenders payment of his contributions, together with interest and the local administrative unit by which he was employed may, but shall not be obligated to, pay the administrative unit contributions, together with interest.

History: 1978 Comp., 22-11-19.2, enacted by Laws 1993, ch. 232, 9.



Section 22-11-21 - Contributions; members; local administrative units.

22-11-21. Contributions; members; local administrative units.

A. Except as provided in Subsection D of this section, for a member whose annual salary is greater than twenty thousand dollars ($20,000), the member shall make contributions to the fund according to the following schedule:

(1) from July 1, 2013 through June 30, 2014, the member contribution rate shall be ten and one-tenth percent of the member's annual salary; and

(2) on and after July 1, 2014, the member contribution rate shall be ten and seven-tenths percent of the member's annual salary.

B. On and after July 1, 2008, for a member whose annual salary is twenty thousand dollars ($20,000) or less, the member contribution rate shall be seven and nine-tenths percent of the member's annual salary.

C. Except as provided in Subsection D of this section, each local administrative unit shall make an annual contribution to the fund according to the following schedule:

(1) from July 1, 2013 through June 30, 2014, a sum equal to thirteen and fifteen-hundredths percent of the annual salary of each member employed by the local administrative unit; and

(2) on and after July 1, 2014, a sum equal to thirteen and nine-tenths percent of the annual salary of each member employed by the local administrative unit.

D. If, in a calendar year, the salary of a member, initially employed by a local administrative unit on or after July 1, 1996, equals the annual compensation limit set pursuant to Section 401(a)(17) of the Internal Revenue Code of 1986, as amended, then:

(1) for the remainder of that calendar year, no additional member contributions or local administrative unit contributions for that member shall be made pursuant to this section; provided that no member shall be denied service credit solely because contributions are not made by the member or on behalf of the member pursuant to the provisions of this subsection; and

(2) the amount of the annual compensation limit shall be divided into four equal portions, and, for purposes of attributing contributory employment and crediting service credit, each portion shall be attributable to one of the four quarters of the calendar year.

History: 1953 Comp., 77-9-20, enacted by Laws 1967, ch. 16, 144; 1974, ch. 5, 1; 1981, ch. 293, 1; 1984, ch. 19, 2; 1991, ch. 140, 1; 1992, ch. 117, 1; 2005, ch. 273, 1; 2008, ch. 68, 1; 2009, ch. 127, 11; 2010, ch. 67, 1; 2011, ch. 178, 13; 2013, ch. 61, 1.



Section 22-11-21.1 - Member contributions; tax treatment.

22-11-21.1. Member contributions; tax treatment.

Commencing on July 1, 1983, each local administrative unit shall, solely for the purpose of compliance with Section 414(h) of the Internal Revenue Code, pick up, for the purposes specified in that section, member contributions required by Subsection A of Section 22-11-21 NMSA 1978 for all annual salary earned by the member. Member contributions picked up under the provisions of this subsection shall be treated as local administrative unit contributions for purposes of determining income tax obligations under the Internal Revenue Code; however, such picked-up member contributions shall be included in the determination of the member's gross annual salary for all other purposes under federal and state laws. Members' contributions picked up under this section shall continue to be designated member contributions for all purposes of the Educational Retirement Act and shall be considered as part of the member's annual salary for purposes of determining the amount of the member's contribution. The provisions of this section are mandatory, and the member shall have no option concerning the pickup or to receive the contributed amounts directly instead of having them paid by the local administrative unit to the educational retirement system.

History: 1978 Comp., 22-11-21.1, enacted by Laws 1983, ch. 91, 1.



Section 22-11-21.2 - Salary calculation; limitations.

22-11-21.2. Salary calculation; limitations.

In establishing a member's average annual salary for determination of retirement benefits, salary in excess of limitations set forth in Section 401(a)(17) of the Internal Revenue Code of 1986, as amended, shall be disregarded. The limitation on compensation for eligible employees shall not be less than the amount allowed pursuant to the Educational Retirement Act in effect on July 1, 1993. For purposes of this section, "eligible employee" means an individual who was a member or participant of the educational retirement plan or alternative retirement plan prior to the first plan year beginning after December 31, 1995. For a member who first becomes a clinical faculty member of the university of New Mexico health sciences center on or after July 1, 1999, the limitation on compensation shall not be in excess of the member's base salary as specified in the member's annual faculty contract or the limitations set forth in Section 401(a)(17) of the Internal Revenue Code of 1986, as amended, whichever is less.

History: 1978 Comp., 22-11-21.2, enacted by Laws 1995, ch. 148, 2; 1999, ch. 274, 2.



Section 22-11-21.3 - Pick up; rollover.

22-11-21.3. Pick up; rollover.

A. Commencing on July 1, 1998, each local administrative unit may, solely for the purpose of compliance with Section 414(h) of the Internal Revenue Code of 1986, pick up, for the purposes specified in that section, member contributions permitted by Section 22-11-17 NMSA 1978; Subsection C of Section 22-11-33 NMSA 1978; or Paragraph (4) of Subsection A of Section 22-11-34 NMSA 1978. Member contributions picked up under the provisions of this subsection shall be treated as local administrative unit contributions for purposes of determining income tax obligations under the Internal Revenue Code of 1986; however, such picked-up member contributions shall be included in the determination of the member's gross annual salary for all other purposes under federal and state laws. Member contributions picked up under this section shall continue to be designated member contributions for all purposes of the Educational Retirement Act and shall be considered as part of the member's annual salary for purposes of determining the amount of the member's contribution. The provisions of this section are voluntary, and the member shall have no option concerning the pick up to receive the contributed amounts directly instead of having them paid by the local administrative unit to the fund. The contribution may be paid through the local administrative unit's payroll deduction.

B. Commencing July 1, 1998, the board may accept rollover contributions from other retirement funds solely for and subject to the restrictions set forth in Section 22-11-17 NMSA 1978 and Subsection B of Section 22-11-34 NMSA 1978 and the applicable restrictions set forth in the Internal Revenue Code of 1986 for pension plan qualification.

History: Laws 1998, ch. 38, 1; 2003, ch. 227, 2; 2017, ch. 21, 9.



Section 22-11-22 - Payment; records; audits.

22-11-22. Payment; records; audits.

A. Contributions shall be deducted from the salaries of members by the local administrative units as the salaries are paid. These contributions shall be forwarded monthly to the director for deposit in the fund.

B. Contributions of local administrative units shall be derived from revenue available to the local administrative unit and shall be forwarded monthly to the director for deposit in the fund. The board may assess an interest charge and a penalty charge on any remittance not made by its due date.

C. Each local administrative unit shall record and certify quarterly to the director an itemized account of the contributions paid by each member and the local administrative unit. The director shall keep a record of these itemized accounts.

D. The director or the director's authorized representative may audit the financial affairs, books and records, and may interview employees, of any local administrative unit at any time to ensure compliance with the Educational Retirement Act and rules adopted by the board. The local administrative unit shall cooperate with the director or the authorized representative and shall provide access to records, information and employees during regular business hours. If, during the course of the audit, the director or the director's designee finds discrepancies or violations of the Educational Retirement Act or rules adopted by the board, or if the director or the director's designee finds that a local administrative unit does not have adequate financial controls or procedures in place to allow the local administrative unit to properly account for and pay required contributions to the board:

(1) the director shall order the local administrative unit to implement measures to remedy those matters, including payment to the fund of any contributions not properly calculated or paid, together with interest thereon at a rate to be established by the board. The local administrative unit shall promptly comply with that order; and

(2) the director shall submit a report describing the discrepancy, violation or failure to maintain adequate financial controls or procedures to the board, the state auditor and the public education department or the higher education department as may be appropriate.

E. If the director or the director's designee finds or has reason to suspect criminal activity with respect to contributions, payments or the management of the funds of a local administrative unit, the director shall notify the attorney general, the state auditor and the appropriate law enforcement agency.

History: 1953 Comp., 77-9-21, enacted by Laws 1967, ch. 16, 145; 1984, ch. 19, 3; 1993, ch. 69, 6; 2009, ch. 209, 1.



Section 22-11-23 - Retirement eligibility; initial membership prior to July 1, 2010.

22-11-23. Retirement eligibility; initial membership prior to July 1, 2010.

A. A member who was a member on June 30, 2010, or was a member at any time prior to that date and had not, on that date, been refunded all member contributions pursuant to Subsection A of Section 22-11-15 NMSA 1978, shall be eligible for retirement benefits when:

(1) the member is any age and has twenty-five or more years of earned and allowed service credit;

(2) the member is at least sixty-five years of age and has five or more years of earned service credit; or

(3) the sum of the member's age and years of earned service credit equals at least seventy-five; provided that a member who retires pursuant to this paragraph shall be subject to the benefit reductions provided in Subsection G of Section 22-11-30 NMSA 1978.

B. A member shall be subject to the provisions of Subsection A of this section as they existed at the beginning of the member's last cumulated four quarters of earned service credit, regardless of later amendment.

History: 1953 Comp., 77-9-22, enacted by Laws 1967, ch. 16, 146; 1971, ch. 12, 2; 1974, ch. 5, 2; reenacted by 1981, ch. 293, 2; 1984, ch. 19, 4; 1993, ch. 69, 7; 2009, ch. 286, 1; 2009, ch. 288, 14; 2013, ch. 61, 2.



Section 22-11-23.1 - Retirement eligibility; initial membership on or after July 1, 2010.

22-11-23.1. Retirement eligibility; initial membership on or after July 1, 2010.

A. A member who initially became a member on or after July 1, 2010, or a member who was a member at any time prior to that date and had, before that date, been refunded all member contributions pursuant to Subsection A of Section 22-11-15 NMSA 1978, shall be eligible for retirement benefits pursuant to the Educational Retirement Act when:

(1) the member is any age and has thirty or more years of earned service credit;

(2) the member is at least sixty-seven years of age and has five or more years of earned service credit; or

(3) the sum of the member's age and years of earned service credit equals at least eighty; provided that a member who retires pursuant to this paragraph shall be subject to the benefit reductions provided in Subsection H of Section 22-11-30 NMSA 1978.

B. A member shall be subject to the provisions of this section as they existed at the beginning of the member's last cumulated four quarters of earned service credit, regardless of later amendment.

History: 1978 Comp., 22-11-23.1, as enacted by Laws 2009, ch. 286, 2; 2009, ch. 288, 15; 2013, ch. 61, 3.



Section 22-11-23.2 - Retirement eligibility membership on or after July 1, 2013.

22-11-23.2. Retirement eligibility membership on or after July 1, 2013.

A. A member who initially became a member on or after July 1, 2013 or a member who was a member at any time prior to July 1, 2013 and had, before that date, been refunded all member contributions pursuant to Subsection A of Section 22-11-15 NMSA 1978, and had not restored all refunded contributions and interest before July 1, 2013, shall be eligible for retirement benefits when:

(1) the member is any age and has thirty or more years of earned service credit; provided that the benefits of a member who retires pursuant to this paragraph prior to attaining the age of fifty-five years shall be reduced to an amount equal to the actuarial equivalent of the benefit the member would receive if the member had retired at the age of fifty-five years. The board shall recalculate the actuarial factors on which benefits are reduced no less frequently than every ten years beginning July 1, 2013. The benefits of a retired member that have been reduced at the time of retirement pursuant to this paragraph shall not be subject to further change based upon the board's recalculation of the actuarial factors;

(2) the member is at least sixty-seven years of age and has five or more years of earned service credit; or

(3) the sum of the member's age and years of earned service credit equals at least eighty; provided that a member who retires pursuant to this paragraph shall be subject to the benefit reductions provided in Subsection I of Section 22-11-30 NMSA 1978.

B. A member shall be subject to the provisions of this section as they existed at the beginning of the member's last cumulated four quarters of earned service credit, regardless of later amendment.

History: 1978 Comp., 22-11-23.2, enacted by Laws 2013, ch. 61, 4.



Section 22-11-24 - Retirement benefits; minimum contributory employment.

22-11-24. Retirement benefits; minimum contributory employment.

A. A member must have acquired not less than five years of contributory employment to be eligible for retirement benefits pursuant to the Educational Retirement Act.

B. A member desiring to retire before having completed five years of contributory employment shall be limited to the maximum benefit he would have been entitled to receive under any statute repealed by the Educational Retirement Act. A member may acquire five years or less of contributory employment by contributing to the fund, for each year of contributory employment desired, a sum equal to the prevailing combined contributions of the member and the local administrative unit in effect at the time the contributory employment is acquired. This contribution shall be computed on the member's average annual salary for the last five years of employment plus an additional sum as interest from the effective date of the Educational Retirement Act as fixed by the board, but not to exceed three percent a year.

C. Years of contributory employment purchased pursuant to this section shall not be considered as an addition to service actually performed in computing the sum of the member's retirement benefit.

D. The retirement benefits of members retired pursuant to the Educational Retirement Act prior to July 1, 1959 and who have acquired contributory employment years by purchase, shall be computed upon the basis of the amount paid therefor.

History: 1953 Comp., 77-9-23, enacted by Laws 1967, ch. 16, 147.



Section 22-11-25 - Retirement; reemployment.

22-11-25. Retirement; reemployment.

A. A member retired pursuant to the provisions of the Educational Retirement Act may be removed from retirement status by returning to employment. A reemployed member shall make regular contributions pursuant to the Educational Retirement Act. Upon termination of reemployment, the member shall be eligible for retirement benefits again based upon all service credit acquired. In no case shall the retirement benefits be less than the member was receiving prior to the member's reemployment.

B. At the time of retirement following a period of reemployment, the member's retirement benefits shall be paid in accordance with the terms of the option selected at the time of the first retirement.

History: 1953 Comp., 77-9-24, enacted by Laws 1967, ch. 16, 148; 2017, ch. 21, 10.



Section 22-11-25.1 - Return to employment; benefits continued; administrative unit contributions.

22-11-25.1. Return to employment; benefits continued; administrative unit contributions.

A. Except as provided in Subsections B and F of this section, beginning January 1, 2002 and continuing until January 1, 2022, a retired member may begin employment at a local administrative unit and shall not be required to suspend retirement benefits if the member has not rendered service to a local administrative unit for at least twelve consecutive months after the date of retirement. If the retired member returns to employment without first completing twelve consecutive months of retirement, the retired member shall remove himself or herself from retirement.

B. A retired member who was retired on or before January 1, 2001 and has not since suspended or been required to suspend retirement benefits pursuant to the Educational Retirement Act may, at any time prior to January 1, 2022, return to employment for a local administrative unit and shall not be required to suspend retirement benefits.

C. A retired member who returns to employment during retirement pursuant to Subsection A, B or F of this section is entitled to continue to receive retirement benefits but is not entitled to acquire service credit or to acquire or purchase service credit in the future for the period of the retired member's reemployment with a local administrative unit.

D. A retired member shall not be eligible to return to employment pursuant to Subsection A, B or F of this section unless an application to return to work, on a form prescribed by the board, has been submitted to, and approved by, the board and the applicant has complied with such other rules as promulgated by the board.

E. A retired member who returns to employment pursuant to Subsection A, B or F of this section shall pay to the fund an amount equal to the member contributions that would be required pursuant to Section 22-11-21 NMSA 1978 if the retired member was a non-retired employee and the local administrative unit employing the retired member shall pay to the fund an amount equal to the local administrative unit contributions that would be required pursuant to that section. Payments made by a retired member pursuant to this subsection shall not be refunded.

F. Beginning July 1, 2003 and continuing until January 1, 2022, a retired member who retired on or before January 1, 2001, who subsequently voluntarily suspended or was required to suspend retirement benefits and who has not rendered service to a local administrative unit for at least ninety days may begin employment at a local administrative unit without suspending retirement benefits if the retired member was not employed by a local administrative unit for an additional twelve or more consecutive months after the initial date of the retirement; provided that the ninety-day period shall not include any part of a summer or other scheduled break or vacation period.

G. Both the retired member who returns to employment and the local administrative unit that employs the retired member shall make contributions to the retiree health care fund in the amount specified in Subsections A and B of Section 10-7C-15 NMSA 1978.

H. As used in Subsections A and F of this section:

(1) "rendered service to a local administrative unit" includes employment by a local administrative unit, whether full or part time; substitute teaching; voluntarily performing duties for a local administrative unit that would otherwise be, or in the past have been, performed by a paid employee or independent contractor; or performing duties for a local administrative unit as an independent contractor or an employee of an independent contractor; and

(2) "local administrative unit" includes any entity incorporated, formed or otherwise organized by, or subject to the control of a local administrative unit, whether or not the entity is created for profit or nonprofit purposes.

History: Laws 2001, ch. 283, 2; 2003, ch. 80, 1; 2003, ch. 145, 1; 2009, ch. 288, 16; 2011, ch. 6, 1.



Section 22-11-25.2 - Persons receiving retirement benefits pursuant to the Public Employees Retirement Act.

22-11-25.2. Persons receiving retirement benefits pursuant to the Public Employees Retirement Act.

A. An employee who is retired pursuant to the Public Employees Retirement Act [Chapter 10, Article 11 NMSA 1978] and who has not suspended retirement benefits received pursuant to that act shall not make contributions to the fund as otherwise required in the Educational Retirement Act.

B. An employee who continues to receive retirement benefits pursuant to the Public Employees Retirement Act and who does not make contributions to the fund is not entitled to acquire service credit or to acquire or purchase service credit in the future for the period of employment with a local administrative unit.

C. Nothing in this section shall affect the obligation of a local administrative unit to make contributions to the fund as required in the Educational Retirement Act.

History: Laws 2003, ch. 248, 1.



Section 22-11-26 - Death during reemployment.

22-11-26. Death during reemployment.

If a member dies during a period of reemployment following retirement pursuant to the Educational Retirement Act, the benefits to be paid shall be determined according to the following:

A. if the member did not elect to exercise Option B or C pursuant to Subsection A of Section 22-11-29 NMSA 1978 at the time of first retirement, the member's beneficiary or estate shall receive an amount equal to the sum of the member's contributions, including contributions made by the member during the period of last reemployment, plus accumulated interest at the rate set by the board, less the total benefits received prior to the last reemployment; or

B. if a retirement benefit has been paid to the member pursuant to either Option B or Option C of Subsection A of Section 22-11-29 NMSA 1978 prior to reemployment, the reemployed member shall be considered as retiring on the day preceding the date of death, and the benefits due the surviving beneficiary, computed as of that date, shall be commenced effective on the date of death in accordance with the terms of the option elected.

History: 1953 Comp., 77-9-25, enacted by Laws 1967, ch. 16, 149; 1981, ch. 294, 1; 1993, ch. 69, 8; 1999, ch. 93, 1; 2003, ch. 39, 5.



Section 22-11-27 - Deferred retirement; restriction.

22-11-27. Deferred retirement; restriction.

A. A member who is eligible for retirement may continue in employment and shall continue to pay contributions as provided by the Educational Retirement Act.

B. Provided that the contributions that the member has made are left in the fund, a member eligible for retirement benefits pursuant to the provisions of Section 22-11-23, 22-11-23.1 or 22-11-23.2 NMSA 1978 may terminate employment and retire at any time upon satisfying the applicable age and earned service requirements for retirement.

C. A member shall not be on a retirement status while engaged in employment unless the employment falls within an exception established by statute or rule of the board.

History: 1953 Comp., 77-9-26, enacted by Laws 1967, ch. 16, 150; 1971, ch. 12, 3; 1974, ch. 5, 3; 2003, ch. 39, 6; 2013, ch. 61, 5.



Section 22-11-28 - Applications for retirement; effective date.

22-11-28. Applications for retirement; effective date.

A. Application for retirement shall be made by a member on forms provided by the board.

B. Retirement pursuant to the Educational Retirement Act shall become effective on July 1 following approval of the application for retirement by the board. With approval of the board and the local administrative unit employing the member, retirement pursuant to the Educational Retirement Act may become effective on the first day of any month during the year.

History: 1953 Comp., 77-9-27, enacted by Laws 1967, ch. 16, 151; 1975, ch. 191, 2.



Section 22-11-29 - Retirement benefit options.

22-11-29. Retirement benefit options.

A. Upon retirement pursuant to the Educational Retirement Act, a member may elect, and, except as provided in Subsection D or E of this section, such election shall be irrevocable, to receive the actuarial equivalent of the member's retirement benefit, as provided in Section 22-11-30 NMSA 1978, to be effective on the member's retirement in any one of the following optional forms:

(1) OPTION A. An unreduced retirement benefit pursuant to Section 22-11-30 NMSA 1978;

(2) OPTION B. A reduced annuity payable during the member's life with provision that upon the member's death the same annuity shall be continued during the life of and paid to the beneficiary designated by the member in writing at the time of electing this option; or

(3) OPTION C. A reduced annuity payable during the member's life with provision that upon the member's death one-half of this same annuity shall be continued during the life of and paid to the beneficiary designated by the member in writing at the time of electing this option.

B. In the case of Options B and C of Subsection A of this section, the actuarial equivalent of the member's retirement benefit shall be computed on the basis of the lives of both the member and the beneficiary.

C. In the event that the named beneficiary of a retired member who elected Option B or C of Subsection A of this section at the time of retirement predeceases the retired member, the annuity of the retired member shall be adjusted by adding an amount equal to the amount by which the annuity of the retired member was reduced at retirement as a result of the election of Option B or C. The adjustment authorized in this subsection shall be made as follows:

(1) beginning on the first month following the month in which the named beneficiary of a retiree dies applicable to an annuity received by a retiree who retires after June 30, 1987; or

(2) beginning on July 1, 1987 applicable to an annuity received by a retiree who retired prior to July 1, 1987 and otherwise qualifies for the adjustment; provided, however, no adjustment shall be made retroactively.

D. A retired member who is being paid an adjusted annuity pursuant to Subsection C of this section because of the death of the named beneficiary may exercise a one-time irrevocable option to designate another individual as the beneficiary and may select either Option B or Option C of Subsection A of this section; provided that:

(1) the amount of the annuity under the option selected shall be recalculated and have the same actuarial present value, computed on the effective date of the designation, as the annuity being paid to the retired member prior to the designation;

(2) the designation and the amount of the annuity shall be subject to a court order as provided for in Subsection B of Section 22-11-42 NMSA 1978; and

(3) the retired member shall pay one hundred dollars ($100) to the board to defray the cost of determining the new annuity amount.

E. A retired member who is being paid an annuity under Option B or C of Subsection A of this section with a living designated beneficiary other than the retired member's spouse or former spouse may exercise a one-time irrevocable option to deselect the designated beneficiary and elect to:

(1) designate another beneficiary; provided that:

(a) the retired member shall not have an option to change from the current form of payment;

(b) the amount of the annuity under the form of payment shall be recalculated and shall have the same actuarial present value, computed as of the effective date of the designation, as the amount of annuity paid prior to the designation; and

(c) the retired member shall pay one hundred dollars ($100) to the board to defray the cost of determining the new annuity amount; or

(2) have future annuity payments made without a reduction as a result of Option B or C.

F. In the event of the death of the member who has not retired and who has completed at least five years' earned service credit, the member shall be considered as retiring on the first day of the month following the date of death, and the benefits due the surviving beneficiary, computed as of that date, shall, except as provided in Subsection I of this section, be commenced effective on the first day of such month in accordance with the terms of Option B of Subsection A of this section. In lieu of the provisions of Option B, the surviving beneficiary may elect to receive payment of all the contributions made by the member, plus interest at the rate set by the board reduced by the sum of any disability benefits previously received by the member, or the surviving beneficiary may choose to defer receipt of the survivor's benefit to whatever age the beneficiary chooses up to the time the member would have attained age sixty. If the benefit is thus deferred, it shall be calculated as though the member had retired on the first day of the month in which the beneficiary elects to receive the benefit. In the event of the death of the beneficiary after the death of the member and prior to the date on which the beneficiary has elected to receive the beneficiary's benefit, the estate of the beneficiary shall be entitled to a refund of the member's contributions plus interest at the rate earned by the fund during the preceding fiscal year, reduced by the sum of any disability benefits previously received by the member.

G. In the case of death of a retired member who did not elect either Option B or C of Subsection A of this section and before the benefits paid to the member have equaled the sum of the member's accumulated contributions to the fund plus accumulated interest at the rate set by the board, the balance shall be paid to the beneficiary designated in writing to the director by the member or, if no beneficiary was designated, to the estate of the member.

H. No benefit shall be paid pursuant to this section if the member's contributions have been refunded pursuant to Section 22-11-15 NMSA 1978.

I. In the case of death of a member with less than five years' earned service credit or death of a member who has filed with the director a notice rejecting the provisions of Subsection F of this section, which notice shall be revocable by the member at any time prior to retirement, the member's contributions to the fund plus interest at the rate set by the board shall be paid to the beneficiary designated in writing to the director by the member or, if no beneficiary was designated, to the estate of the member.

History: 1953 Comp., 77-9-28, enacted by Laws 1967, ch. 16, 152; 1977, ch. 314, 1; 1981, ch. 294, 2; 1984, ch. 19, 5; 1987, ch. 86, 1; 1999, ch. 93, 2; 2003, ch. 39, 7; 2011, ch. 122, 2; 2017, ch. 21, 11.



Section 22-11-30 - Retirement benefits; reductions.

22-11-30. Retirement benefits; reductions.

A. Retirement benefits for a member retired pursuant to the Educational Retirement Act on or before June 30, 1967 shall be paid monthly and shall be one-twelfth of a sum equal to one and one-half percent of the first four thousand dollars ($4,000) of the member's average annual salary and one percent of the remainder of the member's average annual salary multiplied by the number of years of the member's total service credit.

B. Retirement benefits for a member retired pursuant to the Educational Retirement Act on or after July 1, 1967 but on or before June 30, 1971 shall be paid monthly and shall be one-twelfth of a sum equal to one and one-half percent of the first six thousand six hundred dollars ($6,600) of the member's average annual salary and one percent of the remainder of the member's average annual salary multiplied by the number of years of the member's total service credit.

C. Retirement benefits for a member retired pursuant to the Educational Retirement Act on or after July 1, 1971 but on or before June 30, 1974 shall be paid monthly and shall be one-twelfth of a sum equal to one and one-half percent of the member's average annual salary multiplied by the number of years of the member's total service credit.

D. Retirement benefits for a member retired pursuant to the Educational Retirement Act on or before June 30, 1974 but returning to employment on or after July 1, 1974 for a cumulation of one or more years shall be computed pursuant to Subsection E of this section. Retirement benefits for a member retired pursuant to the Educational Retirement Act on or before June 30, 1974 but returning to employment on or after July 1, 1974 for a cumulation of less than one year shall be computed pursuant to Subsection A of this section if the member's date of last retirement was on or before June 30, 1967 or pursuant to Subsection B of this section if the member's date of last retirement was on or after July 1, 1967 but not later than June 30, 1971 or pursuant to Subsection C of this section if the member's date of last retirement was on or after July 1, 1971 but not later than June 30, 1974.

E. Retirement benefits for a member age sixty or over, retired pursuant to the Educational Retirement Act on or after July 1, 1974 but not later than June 30, 1987, shall be paid monthly and shall be one-twelfth of a sum equal to:

(1) one and one-half percent of the member's average annual salary multiplied by the number of years of service credit for:

(a) prior employment; and

(b) allowed service credit for service performed prior to July 1, 1957, except United States military service credit purchased pursuant to Paragraph (3) of Subsection A of Section 22-11-34 NMSA 1978; plus

(2) two percent of the member's average annual salary multiplied by the number of years of service credit for:

(a) contributory employment;

(b) allowed service credit for service performed after July 1, 1957; and

(c) United States military service credit for service performed prior to July 1, 1957 and purchased pursuant to Paragraph (3) of Subsection A of Section 22-11-34 NMSA 1978.

F. Retirement benefits for a member age sixty or over, retired pursuant to the Educational Retirement Act on or after July 1, 1987 but not later than June 30, 1991, shall be paid monthly and shall be one-twelfth of a sum equal to two and fifteen hundredths percent of the member's average annual salary multiplied by the number of years of the member's total service credit; provided that this subsection shall not apply to any member who was retired in any of the four quarters ending on June 30, 1987 without having accumulated not less than 1.0 years earned service credit after June 30, 1987.

G. Retirement benefits for a member who retires pursuant to Section 22-11-23 NMSA 1978 on or after July 1, 1991 shall be paid monthly and shall be one-twelfth of a sum equal to two and thirty-five hundredths percent of the member's average annual salary multiplied by the number of years of the member's total service credit; provided that:

(1) the benefit for a member who retires pursuant to Paragraph (3) of Subsection A of Section 22-11-23 NMSA 1978 shall be reduced by:

(a) six-tenths percent for each one-fourth, or portion thereof, year that retirement occurs prior to the member attaining the age of sixty years but after the member attains the age of fifty-five years; and

(b) one and eight-tenths percent for each one-fourth, or portion thereof, year that retirement occurs prior to the member attaining the age of fifty-five years;

(2) the benefit formula provided in this subsection shall not apply to any member who was retired in any of the four consecutive quarters ending on June 30, 1991 without having accumulated at least one year earned service credit beginning on or after July 1, 1991; and

(3) a member shall be subject to the provisions of Paragraph (1) of this subsection as they existed at the beginning of the member's last cumulated four quarters of earned service credit, regardless of later amendment.

H. Retirement benefits for a member who retires pursuant to Section 22-11-23.1 NMSA 1978 shall be paid monthly and shall be one-twelfth of a sum equal to two and thirty-five hundredths percent of the member's average annual salary multiplied by the number of years of the member's total service credit; provided that:

(1) the benefit for a member who retires pursuant to Paragraph (3) of Subsection A of Section 22-11-23.1 NMSA 1978 shall be reduced by:

(a) six-tenths percent for each one-fourth, or portion thereof, year that retirement occurs prior to the member attaining the age of sixty-five years but after the member attains the age of sixty years; and

(b) one and eight-tenths percent for each one-fourth, or portion thereof, year that retirement occurs prior to the member attaining the age of sixty years; and

(2) a member shall be subject to the provisions of Paragraph (1) of this subsection as they existed at the beginning of the member's last cumulated four quarters of earned service credit, regardless of later amendment.

I. Retirement benefits for a member who retires pursuant to Section 22-11-23.2 NMSA 1978 shall be paid monthly and shall be one-twelfth of a sum equal to two and thirty-five hundredths percent of the member's average annual salary multiplied by the number of years of the member's total service credit; provided that:

(1) the benefit for a member retiring pursuant to Paragraph (3) of Subsection A of Section 22-11-23.2 NMSA 1978 shall be reduced by:

(a) six-tenths percent for each one-fourth, or portion thereof, year that retirement occurs prior to the member attaining the age of sixty-five years but after the member attains the age of sixty years; and

(b) one and eight-tenths percent for each one-fourth, or portion thereof, year that retirement occurs prior to the member attaining the age of sixty years; and

(2) a member shall be subject to the provisions of Paragraph (1) of this subsection as they existed at the beginning of the member's last cumulated four quarters of earned service credit, regardless of later amendment.

J. A member's average annual salary, pursuant to this section, shall be computed on the basis of the last five years for which contribution was made or upon the basis of any consecutive five years for which contribution was made by the member, whichever is higher; provided, however, that lump-sum payments made after July 1, 2010 of accrued sick leave or annual leave shall be excluded from the calculation of salary.

K. Unless otherwise required by the provisions of the Internal Revenue Code of 1986, members shall begin receiving retirement benefits by age seventy years and six months, or upon termination of employment, whichever occurs later.

History: 1953 Comp., 77-9-29, enacted by Laws 1967, ch. 16, 153; 1971, ch. 12, 4; 1974, ch. 5, 4; 1985, ch. 170, 1; 1987, ch. 86, 2; 1991, ch. 140, 2; 1993, ch. 69, 9; 2003, ch. 39, 8; 2009, ch. 286, 3; 2009, ch. 288, 17; 2013, ch. 61, 6.



Section 22-11-30.1 - Educational retirement; qualified excess benefit.

22-11-30.1. Educational retirement; qualified excess benefit.

The educational retirement board, by rule, may establish and maintain a qualified excess benefit arrangement under Section 415(m) of the United States Internal Revenue Code of 1986 for employees hired before July 1, 1999. The amount of annual benefit that would be payable but for the limitation imposed by Section 415 of the United States Internal Revenue Code of 1986 to an employee hired before July 1, 1999 shall be paid from a qualified excess benefit arrangement established and maintained pursuant to this section.

History: Laws 1999, ch. 274, 1.



Section 22-11-31 - Cost-of-living adjustment; eligibility; based on funded ratio; additional contributions.

22-11-31. Cost-of-living adjustment; eligibility; based on funded ratio; additional contributions.

A. For the purposes of this section:

(1) "adjustment factor" means a multiplicative factor computed to provide an annuity adjustment pursuant to the provisions of Subsection B of this section;

(2) "annuity" means any benefit payable under the Educational Retirement Act or the Public Employees Retirement Reciprocity Act [Chapter 10, Article 13A NMSA 1978] as a retirement benefit, disability benefit or survivor benefit;

(3) "calendar year" means the full twelve months beginning January 1 and ending December 31;

(4) "consumer price index" means the average of the monthly consumer price indexes for a calendar year for the entire United States for all items as published by the United States department of labor;

(5) "funded ratio" means the ratio of the actuarial value of the assets of the fund to the actuarial accrued liability of the educational retirement system;

(6) "median adjusted annuity" means the median value of all annuities and retirement benefits paid pursuant to Section 22-11-29 or 22-11-30 NMSA 1978, as calculated each fiscal year; provided, however, that the benefits paid to a member pursuant to Section 22-11-38 NMSA 1978 shall not be included in the median adjusted annuity calculation;

(7) "next preceding calendar year" means the full calendar year immediately prior to the preceding calendar year; and

(8) "preceding calendar year" means the full calendar year preceding the July 1 on which a benefit is to be adjusted.

B. On or after July 1, 1984:

(1) the annuity of a member who retires pursuant to Subsection A of Section 22-11-23 NMSA 1978 or Subsection A of Section 22-11-23.1 NMSA 1978 shall be adjusted annually and cumulatively commencing on July 1 of the year in which a member attains the age of sixty-five years or on July 1 following the year a member retires, whichever is later; and

(2) the annuity of a member who retires pursuant to Subsection A of Section 22-11-23.2 NMSA 1978 shall be adjusted annually and cumulatively commencing on July 1 of the year in which the member attains the age of sixty-seven years or on July 1 following the year the member retires, whichever is later.

C. Beginning on July 1, 2013 and on each July 1 thereafter:

(1) if the funded ratio of the fund as reported by the board's actuary in the actuarial valuation report for the next preceding fiscal year is one hundred percent or greater, the annuity adjustments provided for under Subsection B of this section shall be adjusted by applying an adjustment factor based on the percentage increase of the consumer price index between the next preceding calendar year and the preceding calendar year. The adjustment factor shall be applied as follows:

(a) if the percentage increase of the consumer price index is less than two percent in absolute value, the adjustment factor shall be the same amount as the percentage increase of the consumer price index; and

(b) if the percentage increase of the consumer price index is two percent or greater in absolute value, the adjustment factor shall be one-half of the percentage increase; except that the adjustment shall not exceed four percent in absolute value nor be less than two percent in absolute value;

(2) if the funded ratio of the fund as reported by the board's actuary in the actuarial report for the next preceding fiscal year is greater than ninety percent but less than one hundred percent, except for a member who is on disability status in accordance with Section 22-11-35 NMSA 1978 and whose benefit is adjusted as provided in Subsection G of this section or a member who is retired pursuant to Section 22-11-38 NMSA 1978, the adjustment factor provided for in Subsection B of this section shall be applied as follows:

(a) if the percentage increase in the consumer price index is less than two percent in absolute value, for a member who has twenty-five or more years of service credit at retirement and whose annuity is less than or equal to the median adjusted annuity for the fiscal year next preceding the adjustment date, the adjustment factor shall be ninety-five percent of the adjustment factor determined pursuant to Subparagraph (a) of Paragraph (1) of this subsection;

(b) if the percentage increase in the consumer price index is less than two percent in absolute value, for a member who has less than twenty-five years of service credit at retirement and whose annuity is less than or equal to the median adjusted annuity for the fiscal year next preceding the adjustment date, and for a member whose annuity is greater than the median adjusted annuity for the fiscal year next preceding the adjustment date, the adjustment factor shall be ninety percent of the adjustment factor determined pursuant to Subparagraph (a) of Paragraph (1) of this subsection;

(c) if the percentage increase in the consumer price index is greater than or equal to two percent in absolute value for a member who has twenty-five or more years of service credit at retirement and whose annuity is less than or equal to the median adjusted annuity for the fiscal year next preceding the adjustment date, the adjustment factor shall be ninety-five percent of the adjustment factor determined under Subparagraph (b) of Paragraph (1) of this subsection; and

(d) if the percentage increase in the consumer price index is greater than or equal to two percent in absolute value, for a member who has less than twenty-five years of service credit at retirement and whose annuity is less than or equal to the median adjusted annuity for the fiscal year next preceding the adjustment date, and for a member whose annuity is greater than the median adjusted annuity for the fiscal year next preceding the adjustment date, the adjustment factor shall be ninety percent of the adjustment factor determined under Subparagraph (b) of Paragraph (1) of this subsection;

(3) if the funded ratio of the fund as reported by the board's actuary in the actuarial valuation report for the next preceding fiscal year is ninety percent or less, except for a member who is on disability status in accordance with Section 22-11-35 NMSA 1978 and whose benefit is adjusted as provided in Subsection G of this section or a member who is retired pursuant to Section 22-11-38 NMSA 1978, the adjustment factor provided for in Subsection B of this section shall be applied as follows:

(a) if the percentage increase in the consumer price index is less than two percent in absolute value, for a member who has twenty-five or more years of service credit at retirement and whose annuity is less than or equal to the median adjusted annuity for the fiscal year next preceding the adjustment date, the adjustment factor shall be ninety percent of the adjustment factor determined pursuant to Subparagraph (a) of Paragraph (1) of this subsection;

(b) if the percentage increase in the consumer price index is less than two percent in absolute value, for a member who has less than twenty-five years of service credit at retirement and whose annuity is less than or equal to the median adjusted annuity for the fiscal year next preceding the adjustment date, and for a member whose annuity is greater than the median adjusted annuity for the fiscal year next preceding the adjustment date, the adjustment factor shall be eighty percent of the adjustment factor determined pursuant to Subparagraph (a) of Paragraph (1) of this subsection;

(c) if the percentage increase in the consumer price index is greater than or equal to two percent in absolute value for a member who has twenty-five or more years of service credit at retirement and whose annuity is less than or equal to the median adjusted annuity for the fiscal year next preceding the adjustment date, the adjustment factor shall be ninety percent of the adjustment factor determined under Subparagraph (b) of Paragraph (1) of this subsection; and

(d) if the percentage increase in the consumer price index is greater than or equal to two percent in absolute value, for a member who has less than twenty-five years of service credit at retirement and whose annuity is less than or equal to the median adjusted annuity for the fiscal year next preceding the adjustment date, and for a member whose annuity is greater than the median adjusted annuity for the fiscal year next preceding the adjustment date, the adjustment factor shall be eighty percent of the adjustment factor determined under Subparagraph (b) of Paragraph (1) of this subsection; and

(4) an annuity shall not be decreased if there is a decrease in the consumer price index between the next preceding calendar year and the preceding calendar year.

D. A retired member whose benefit is subject to adjustment under the provisions of the Educational Retirement Act in effect prior to July 1, 1984 shall have the member's annuity readjusted annually and cumulatively under the provisions of that act in effect prior to July 1, 1984 until July 1 of the year in which the member attains the age of sixty-five years, when the member shall have the annuity readjusted annually and cumulatively under the provisions of this section.

E. A member who:

(1) retires pursuant to Subsection A of Section 22-11-23 NMSA 1978 or Subsection A of Section 22-11-23.1 NMSA 1978 after attaining the age of sixty-five years shall have the member's annuity adjusted as provided in Subsections B and C of this section commencing on July 1 of the year following the member's retirement; or

(2) retires pursuant to Subsection A of Section 22-11-23.2 NMSA 1978 after attaining the age of sixty-seven years shall have the member's annuity adjusted as provided in Subsections B and C of this section commencing on July 1 of the year following the member's retirement.

F. A retired member who returns to work and suspends retirement shall be subject to the provisions of this section as they exist at the time of the member's latest retirement.

G. Benefits of a member who is on a disability status in accordance with Section 22-11-35 NMSA 1978 or a member who is certified by the board as disabled at regular retirement shall be adjusted in accordance with Subsections B and C of this section, except that the benefits shall be adjusted annually and cumulatively commencing on July 1 of the third full year following the year in which the member was approved by the board for disability or retirement.

History: 1953 Comp., 77-9-30, enacted by Laws 1967, ch. 16, 154; 1971, ch. 12, 5; 1974, ch. 5, 5; reenacted by Laws 1979, ch. 333, 2; 1981, ch. 293, 3; 1984, ch. 19, 6; 1987, ch. 86, 3; 1991, ch. 140, 3; 1999, ch. 9, 1; 2010, ch. 81, 1; 2013, ch. 61, 7; 2017, ch. 21, 12.



Section 22-11-32 - Adjustment of benefits.

22-11-32. Adjustment of benefits.

A. If retirement or disability benefits cause a decrease in the amount of monetary payments due to a member or beneficiary from any public agency, the retirement or disability benefits shall be reduced to result in the maximum total benefits to the member or beneficiary.

B. If there is a change in the effect of retirement or disability benefits on any monetary payments due to a member or beneficiary from any public agency, the retirement or disability benefits shall be adjusted to result in the maximum total benefits to the member or beneficiary. In no event shall the retirement or disability benefits be increased in an amount greater than that authorized by the Educational Retirement Act.

C. The provisions of this section are mandatory and are not subject to option or election by any member or beneficiary. Each member or beneficiary shall inform the director of all facts necessary for the director to carry out the provisions of this section.

D. If the director, in good faith, seeks to ascertain all facts necessary to comply with provisions of this section, but payment of retirement or disability benefits is made without making an adjustment as provided by this section, neither the board, the director or any public officer or employee shall be liable because of the payment.

E. As used in this section:

(1) "retirement or disability benefits" means retirement or disability benefits payable to a member or beneficiary pursuant to the Educational Retirement Act ;

(2) "public agency" includes the federal government, any department or agency of the federal government, any state and any department, agency and political subdivision of a state; and

(3) "total benefits" means retirement or disability benefits plus any other monetary payments due to the member or beneficiary from any public agency.

History: 1953 Comp., 77-9-31, enacted by Laws 1967, ch. 16, 155.



Section 22-11-33 - Earned service credit.

22-11-33. Earned service credit.

A. Upon a member filing an application for retirement or disability benefits, earned service credit for the time of contributory employment shall be certified by the director and subject to the review of the board.

B. A member shall be certified to have earned service credit for that period of time when the member was engaged in prior employment. Earned service credit shall not be certified for that period of employment for which the contributions have been withdrawn from the fund by the member.

C. Earned service credit shall be certified for periods of employment interrupted for some cause other than retirement or disability. This shall be done if a member withdrawing contributions from the fund for this period returns to the fund, for each year of earned service credit desired, a sum equal to the member's contribution to the fund during this period and an additional sum as interest compounded annually from the date the contributions were withdrawn to the date of payment of the amount of returned contributions at the rate of interest set by the board.

History: 1953 Comp., 77-9-33, enacted by Laws 1967, ch. 16, 156; 2003, ch. 39, 9; 2017, ch. 21, 13.



Section 22-11-34 - Allowed service credit.

22-11-34. Allowed service credit.

A. A member shall be certified to have acquired allowed service credit pursuant to the Internal Revenue Code of 1986 for those periods of time when the member was:

(1) employed prior to July 1, 1967 in a federal educational program within New Mexico, including United States Indian schools and civilian conservation corps camps. This service credit shall be allowed without contribution;

(2) engaged in military service that interrupted the member's employment in New Mexico if the member returned to employment within eighteen months following honorable discharge. This service credit shall be allowed without contribution;

(3) engaged in United States military service or the commissioned corps of the public health service from which the member was honorably discharged; provided that:

(a) the member shall have five years or more of contributory employment to be eligible to purchase allowed service credit pursuant to this paragraph;

(b) the member shall contribute to the fund, for each year of service credit the member elects to purchase, a sum equal to the member's average annual actual salary for the five years preceding the date of the contribution multiplied by the sum of the member contribution rate and the employer contribution rate in effect at the time of the member's written election to purchase, subject to the federal Uniformed Services Employment and Reemployment Rights Act of 1994;

(c) full payment shall be made in a single lump sum within sixty days of the date that the member is informed of the amount of the payment; and

(d) the portion of the purchase cost derived from the employer's contribution rate shall be credited to the fund and, in the event that a member requests a refund of contributions pursuant to Section 22-11-15 NMSA 1978, the member shall not be entitled to a refund of that portion of the purchase cost derived from the employer contribution rate; or

(4) employed:

(a) in a public school or public institution of higher learning in another state, territory or possession of the United States;

(b) in a United States military dependents' school operated by a branch of the armed forces of the United States;

(c) as provided in Paragraph (1) of this subsection after July 1, 1967; or

(d) in a private school or institution of higher learning in New Mexico whose education program is accredited or approved by the department at the time of employment.

B. Effective July 1, 2001, the member or employer under Paragraph (4) of Subsection A of this section shall contribute to the fund for each year of allowed service credit desired an amount equal to the actuarial value of the service purchased as defined by the board. No allowed service credit shall be purchased pursuant to Paragraph (4) of Subsection A of this section unless the member is currently employed by a local administrative unit.

C. No member shall be certified to have acquired allowed service credit:

(1) under any single paragraph or the combination of only Paragraphs (1) and (4) or only Paragraphs (2) and (3) of Subsection A of this section in excess of five years; or

(2) in excess of ten years for any other combination of Paragraphs (1) through (4) of Subsection A of this section.

D. A member receiving service credit under Paragraph (3) or (4) of Subsection A of this section who enrolls in the retiree health care authority shall make contributions pursuant to Subsection C of Section 10-7C-15 NMSA 1978.

History: 1953 Comp., 77-9-34, enacted by Laws 1967, ch. 16, 157; 1975, ch. 321, 1; 1977, ch. 331, 2; 1981, ch. 291, 1; 1986, ch. 48, 1; 1989, ch. 30, 2; 1993, ch. 69, 10; 1997, ch. 103, 1; 1998, ch. 38, 3; 2003, ch. 39, 10; 2009, ch. 288, 18; 2017, ch. 21, 14.



Section 22-11-35 - Disability benefit; eligibility; medical examination.

22-11-35. Disability benefit; eligibility; medical examination.

A. A member shall be eligible for disability benefits if the member has acquired ten years or more of earned service credit and if the board certifies the member to be totally disabled to continue the member's employment and unable to obtain and retain other gainful employment commensurate with the member's background, education and experience.

B. Prior to any certification of disability by the board, the board shall require each applicant for disability benefits to submit medical records as required by the board in support of the applicant's disability claim.

History: 1953 Comp., 77-9-35, enacted by Laws 1967, ch. 16, 158; 2017, ch. 21, 15.



Section 22-11-36 - Disability benefit; continued eligibility; re-examinations.

22-11-36. Disability benefit; continued eligibility; re-examinations.

A. Unless designated by the board as being permanently disabled, to continue to receive disability benefits, a member shall, on the anniversary date in each year of the member's being placed on a disability status, present current medical records to the medical authority in support of the applicant's continuing disability claim. The medical authority shall recommend to the board that the member either be placed on continuing annual disability or permanent disability or removed from disability status due to a substantial betterment of the member's condition. In the event a substantial betterment of the disability is reported, the board shall determine whether the member is totally disabled for employment and unable to obtain and retain other gainful employment commensurate with the member's background, education and experience. If the board determines that the member is no longer disabled, the payment of the disability benefits shall cease.

B. Payment of disability benefits to a member shall be suspended if the member fails to submit medical records to the medical authority within thirty days after the date upon which the member should have submitted the medical records and where the failure to submit the medical records was due to the unexcused failure or the refusal of the member to do so. Payment of disability benefits shall be resumed only after the member has submitted current medical records to the board and the board has determined that the member is totally disabled. A member shall have no right or claim for benefits withheld during a period of suspension.

C. The board may, in its discretion, require that the member obtain an independent medical examination; provided that the examination is performed at the board's expense.

D. Upon a determination by the board, a member's status may be changed from permanently disabled to temporarily disabled or no longer disabled.

History: 1953 Comp., 77-9-36, enacted by Laws 1967, ch. 16, 159; 2003, ch. 39, 11; 2017, ch. 21, 16.



Section 22-11-37 - Disability benefit.

22-11-37. Disability benefit.

A. The annual disability benefit shall be equal to two percent of the member's average annual salary multiplied by the number of years of the member's total service-credit if the result is greater than one-third of the member's average annual salary. If the result of that formula is less than one-third of the member's average annual salary, the annual disability benefit shall be equal to the lesser of the following amounts:

(1) two percent of the member's average annual salary multiplied by the sum of the member's total service-credit plus the number of years, calculated to the nearest completed quarter, from the effective date of the member's disability to the member's sixtieth birthday; or

(2) one-third of the member's average annual salary.

B. A member's average annual salary for the purpose of computing disability benefits shall be the average salary for the last five years of employment or for any other consecutive five-year period for which contribution was made by the member, whichever is higher.

C. The annual disability benefit shall be paid in equal monthly installments.

History: 1953 Comp., 77-9-37, enacted by Laws 1967, ch. 16, 160; 1973, ch. 350, 1; 1991, ch. 140, 4.



Section 22-11-38 - Disability retirement.

22-11-38. Disability retirement.

A member receiving disability benefits upon attaining the age of sixty years shall be considered as retiring pursuant to the Educational Retirement Act at the rate of benefits received for the disability.

History: 1953 Comp., 77-9-38, enacted by Laws 1967, ch. 16, 161.



Section 22-11-39 - Report of improved health; penalty.

22-11-39. Report of improved health; penalty.

A. A member receiving disability benefits shall report to the director in writing any substantial improvement in the member's disability within thirty days after the member has or reasonably should have knowledge of the improvement.

B. A member failing to report to the director as required by this section is guilty of a petty misdemeanor.

History: 1953 Comp., 77-9-39, enacted by Laws 1967, ch. 16, 162; 2017, ch. 21, 17.



Section 22-11-40 - Restoration to fund.

22-11-40. Restoration to fund.

If a member is obligated to restore any sum of money to the fund and fails or refuses to do so for a period of three months after written demand is made by the director, the member shall forfeit membership and receive no further benefits pursuant to the Educational Retirement Act. The director shall determine whether the former member's contributions to the fund exceed the total amount of disability or retirement benefits the member has received and shall withdraw from any such balance of contributions the amount of money the member is obligated to restore to the fund. Any balance of the contribution remaining in the fund shall be paid to the former member or the former member's beneficiary. In the event the money the former member is obligated to restore to the fund is not restored to the fund, the former member shall be subject to civil action by the board for its recovery.

History: 1953 Comp., 77-9-40, enacted by Laws 1967, ch. 16, 163; 2017, ch. 21, 18.



Section 22-11-42 - Nonassignability; division of funds as community property; child support obligations.

22-11-42. Nonassignability; division of funds as community property; child support obligations.

A. Except as specifically provided in the Educational Retirement Act and the provisions of Subsections B and C of this section, contributions or benefits mentioned in the Educational Retirement Act shall not be assignable either in law or in equity or be subject to execution, levy, attachment, garnishment, guarantee fund or similar assessment or any other legal process.

B. A court of competent jurisdiction, solely for the purposes of effecting a division of community property, may provide by appropriate order for a determination and division of a community interest in the pensions or other benefits provided for in the Educational Retirement Act. In so doing, the court shall fix the manner in which the warrants shall be issued, may order direct payments by the board to a person with a community interest in the pensions or benefits and may restrain the refund of member or participant contributions. The court shall not alter the manner in which the amount of pensions or other benefits is calculated by the board or a carrier or contractor for the alternative retirement plan, nor shall the court cause any increase in the actuarial present value of the pensions or other benefits to be paid by the board or a carrier or contractor for the alternative retirement plan. A payment, ordered by a court pursuant to this subsection, shall only be made when the member or participant terminates employment and requests a refund or when the member or participant retires or is otherwise entitled to receive benefits pursuant to the Educational Retirement Act. In no case shall a court order pursuant to this subsection result in more money being paid from the fund or from an alternative retirement plan, whether in a lump sum or in monthly benefits, than would otherwise be payable.

C. A court of competent jurisdiction, solely for the purposes of enforcing current or delinquent child support obligations, may provide by appropriate order for withholding amounts due in satisfaction of current or delinquent child support obligations from the pensions or other benefits provided for in the Educational Retirement Act and for payment of such amounts to third parties. The court shall not alter the manner in which the amount of pensions or other benefits is calculated by the board or a carrier or contractor for the alternative retirement plan. The court shall not cause any increase in the actuarial present value of the pensions or other benefits to be paid by the board or a carrier or contractor for the alternative retirement plan. Payments made pursuant to such orders shall only be made when the member or participant terminates employment and requests a refund of contributions or when the member or participant retires; in no case shall more money be paid out, either in a lump sum or in monthly benefits, of the fund or alternative retirement plan in enforcement of current or delinquent child support obligations than would otherwise be payable. In no case shall a court order pursuant to this subsection result in more money being paid from the fund or from an alternative retirement plan, whether in a lump sum or in monthly benefits, than would otherwise be payable.

History: 1953 Comp., 77-9-42, enacted by Laws 1967, ch. 16, 165; 1987, ch. 242, 1; 1989, ch. 125, 3; 1990, ch. 49, 17; 1991, ch. 118, 4; 2003, ch. 39, 12.



Section 22-11-43 - Insurance or banking laws inapplicable.

22-11-43. Insurance or banking laws inapplicable.

In the absence of specific provisions to the contrary, no law of this state regulating insurance policies, insurance companies or banking institutions shall apply to the administration of the Educational Retirement Act.

History: 1953 Comp., 77-9-43, enacted by Laws 1967, ch. 16, 166.



Section 22-11-44 - Saving clause; retirement benefits; disability benefits.

22-11-44. Saving clause; retirement benefits; disability benefits.

A. Any person retired pursuant to the provisions of any laws repealed by the Educational Retirement Act shall be considered to have retired pursuant to the Educational Retirement Act and shall continue to receive retirement benefits in the same amount as received prior to the enactment of the Educational Retirement Act.

B. Any person receiving disability benefits pursuant to any laws repealed by the Educational Retirement Act shall continue to receive disability benefits in the same amount as received prior to the enactment of the Educational Retirement Act and shall be considered to have been granted disability benefits pursuant to and be subject to the provisions of the Educational Retirement Act.

C. Nothing in the Educational Retirement Act shall be construed to adversely affect any benefits being paid pursuant to any laws repealed by the Educational Retirement Act or any laws establishing the public employees retirement association.

D. No person who was covered under the provisions of any statute repealed by the Educational Retirement Act shall be retired at a monthly benefit that is less than the person would have received had the person's employment continued to be performed under such repealed provisions.

History: 1953 Comp., 77-9-44, enacted by Laws 1967, ch. 16, 167; 2017, ch. 21, 19.



Section 22-11-46 - Reserved.

22-11-46. Reserved.



Section 22-11-47 - Alternative retirement plan; election of coverage.

22-11-47. Alternative retirement plan; election of coverage.

A. Beginning October 1, 1991, any employee of the university of New Mexico, New Mexico state university, New Mexico institute of mining and technology, New Mexico highlands university, eastern New Mexico university or western New Mexico university who is eligible to become a participant may make within ninety days of that date an election to participate in the alternative retirement plan. Beginning October 1, 1999, an employee of central New Mexico community college, Clovis community college, Luna community college, Mesalands community college, New Mexico junior college, northern New Mexico college, San Juan college or Santa Fe community college who is eligible to become a participant may make an election to participate in the alternative retirement plan within ninety days of the initial date. Thereafter, any employee who is eligible to become a participant may make within the first ninety days of employment with a qualifying state educational institution an election to participate in the alternative retirement plan. Any employee who makes the election shall become a participant the first day of the first pay period following the election. Any employee who fails to make the election within ninety days of October 1, 1991 or October 1, 1999, whichever is applicable, or within the first ninety days of employment with a qualifying state educational institution shall become or remain a regular member if that employee is eligible to be a regular member and shall not later be eligible to elect to be a participant, regardless of whether the employee subsequently is employed in another position that is eligible for participation in the alternative retirement plan. Except as provided in Subsection D of this section, an election to become a participant is irrevocable.

B. Until the time an employee who is eligible to become a participant elects to participate in the alternative retirement plan, that employee shall be a regular member.

C. When an employee elects to become a participant, any employer and employee contributions made as a regular member shall be withdrawn from the fund and applied instead toward the alternative retirement plan as if the participant had been participating in the alternative retirement plan from the commencement of employment with the qualifying state educational institution.

D. On July 1, 2009, any participant who has made contributions to the alternative retirement plan for a cumulative total of seven years or more shall have a one-time option of electing to become a regular member. Thereafter, once a participant has made contributions to the alternative retirement plan for a cumulative total of seven years, a participant shall have a one-time option of electing to become a regular member. Participants electing to become regular members shall exercise that option within one hundred twenty days of the date of becoming eligible to elect to become a regular member. Any amounts on deposit in an employee's alternative retirement plan account when a participant becomes a regular member shall remain on deposit with the contractor or carrier subject to that plan's provisions, unless otherwise provided by law. An employee who elects to become a regular member under this subsection shall use the date on which the employee was first employed with a qualifying state educational institution for purposes of determining any retirement eligibility requirement, provided that the employee:

(1) may not purchase service credit for periods of employment during which the employee participated in the alternative retirement plan; and

(2) shall acquire not less than five years of contributory employment as a regular member as provided for in Section 22-11-24 NMSA 1978 to be eligible for retirement benefits pursuant to the Educational Retirement Act.

E. The board shall approve the positions at each qualifying state educational institution that are eligible for participation in the alternative retirement plan.

History: 1978 Comp., 22-11-47, enacted by Laws 1991, ch. 118, 5; 1999, ch. 261, 2; 1999, ch. 274, 3; 2008, ch. 68, 2; 2009, ch. 9, 1.



Section 22-11-48 - Alternative retirement plan; contributory employment.

22-11-48. Alternative retirement plan; contributory employment.

A. Contributions made by a qualifying state educational institution on behalf of a participant together with any interest accrued on those contributions shall be credited to the benefit of the participant and shall be distributed or treated as agreed upon between the contractor or carrier providing the alternative retirement plan benefits and the board.

B. Contributions of a participant who terminates employment together with any applicable interest accrued on those contributions shall remain the property of the participant and the contributions, interest and any benefits based on them shall be treated as agreed upon between the contractor or carrier providing the alternative retirement plan benefits and the board.

History: 1978 Comp., 22-11-48, enacted by Laws 1991, ch. 118, 6.



Section 22-11-49 - Alternative retirement plan; contributions.

22-11-49. Alternative retirement plan; contributions.

A. Each participant shall contribute an amount equal to the percent of the participant's salary that the participant would have been required to contribute as a regular member. The contribution shall be made in the manner provided for by the board.

B. Each qualifying state educational institution shall contribute on behalf of each participant an amount of the participant's salary equal to the contribution that would have been required of the employer if the participant was, instead, a regular member. Of the contribution made by a qualifying state educational institution on behalf of a participant beginning October 1, 1991, or October 1, 1999, whichever is applicable, a sum equal to three percent of the annual salary of each participant shall be contributed to the fund, and the remainder of the contribution shall be paid to the alternative retirement plan as provided by the board; provided, however, that on July 1 following any report by the actuary to the board that concludes that less than three percent of the contributions made by a qualifying state educational institution on behalf of its participants is required to satisfy the unfunded actuarial liability attributable to the participation of the participants in the alternative retirement plan, the three percent shall be reduced to the percentage determined by the actuary.

C. Contributions required by the provisions of this section may be made by a reduction in salary or by a public employer pick-up pursuant to any applicable provision of the Internal Revenue Code of 1986, as amended.

History: 1978 Comp., 22-11-49, enacted by Laws 1991, ch. 118, 7; 1999, ch. 261, 3.



Section 22-11-50 - Alternative retirement plan; tax treatment.

22-11-50. Alternative retirement plan; tax treatment.

The board shall have the authority to determine whether the alternative retirement plan shall be qualified under Section 401(a) or 403(a) of the Internal Revenue Code of 1986, as amended, and shall make that determination based upon which choice is most advantageous to the participants as a whole.

History: 1978 Comp., 22-11-50, enacted by Laws 1991, ch. 118, 8.



Section 22-11-51 - Alternative retirement plans; benefits; transfer upon unemployment.

22-11-51. Alternative retirement plans; benefits; transfer upon unemployment.

A. No retirement, death or other benefit shall be paid by the board from the fund for services credited under the alternative retirement plan. Such benefits are payable to participants or their beneficiaries only by the appropriate alternative retirement plan contractor or carrier in accordance with the terms of the applicable contracts or certificates; provided, however, that retirement benefits shall, at the option of the participant, be paid in the form of a lifetime income, if held in an annuity contract; payments for a term of years; or a single-sum cash payment.

B. Upon termination of employment with a qualifying state educational institution, a participant may transfer or roll over the account balance to another eligible retirement plan or may withdraw the balance as permitted for a plan qualified under Section 401(a) of the Internal Revenue Code of 1986.

History: 1978 Comp., 22-11-51, enacted by Laws 1991, ch. 118, 9; 1999, ch. 261, 4; 2009, ch. 9, 2.



Section 22-11-52 - Alternative retirement plan; selection of contractor or carrier; administration.

22-11-52. Alternative retirement plan; selection of contractor or carrier; administration.

A. The board shall solicit and review proposals for providing retirement, death and any other benefits deemed desirable by the board for participants in the alternative retirement plan. The board shall solicit proposals for providing the benefits through contracts or investments held in trust or a custodial account that meets the requirements of Section 401(a) or 403(a) of the Internal Revenue Code of 1986, including, without limitation, annuity contracts or certificates that are fixed or variable in nature or some combination thereof.

B. The board, after consultation with the qualifying state educational institutions, shall select no less than two nor more than five contractors or carriers to provide the contracts or certificates. In making its selection, the board shall consider, among other things, the following criteria:

(1) the portability of the benefits offered, based upon the number of states and institutions of higher education in which the offeror provides similar benefits;

(2) the nature and extent of the rights and benefits that would be provided to the participants, including the right to maintain their accounts or to transfer the balance to another eligible retirement plan upon termination of employment with the qualifying educational institution, to the extent permitted for a plan qualified under Section 401(a) of the Internal Revenue Code of 1986;

(3) the relation of the rights and benefits to the contributions that would be made by the participants and the qualifying state educational institutions;

(4) the ability of the offeror to provide the rights and benefits;

(5) the suitability of the rights and benefits for recruitment and retention of employees by the qualifying state educational institutions; and

(6) compliance with the requirements of the Educational Retirement Act and Section 401(a) or 403(a) of the Internal Revenue Code of 1986.

C. The board shall provide for the administration and maintenance of the alternative retirement plan and may adopt rules and regulations for that purpose.

History: 1978 Comp., 22-11-52, enacted by Laws 1991, ch. 118, 10; 2009, ch. 9, 3.



Section 22-11-53 - Correction of errors and omissions; estoppel.

22-11-53. Correction of errors and omissions; estoppel.

A. If an error or omission in an application for retirement or its supporting documents results in an overpayment to a member or the beneficiary of a member, the board shall correct the error or omission and adjust all future payments accordingly. The board shall recover all overpayments that are made.

B. A member or the beneficiary of a member who is paid more than the amount he is owed because he provided fraudulent information on his application for retirement shall be liable for the repayment of that amount to the fund, interest on that amount at the rate set by the board and costs of collection, including attorney fees. Recovery of overpayments shall extend back to the date of the first payment that was made based on fraudulent information.

C. The board shall not be estopped from acting in accordance with applicable statutes because of statements of fact or law made by the board or its employees.

History: Laws 1998, ch. 38, 2.



Section 22-11-54 - Disclosure of third-party marketers; penalty.

22-11-54. Disclosure of third-party marketers; penalty.

A. The board shall not make any investment, other than investments in publicly traded equities or publicly traded fixed-income securities, unless the recipient of the investment discloses the identity of any third-party marketer who rendered services on behalf of the recipient in obtaining the investment and also discloses the amount of any fee, commission or retainer paid to the third-party marketer for the services rendered.

B. Information disclosed pursuant to Subsection A of this section shall be included in the quarterly performance reports of the board.

C. Any person who knowingly withholds information required by Subsection A of this section is guilty of a fourth degree felony and shall be punished by a fine of not more than twenty thousand dollars ($20,000) or by imprisonment for a definite term not to exceed eighteen months or both.

D. As used in this section, "third-party marketer" means a person who, on behalf of an investment fund manager or other person seeking an investment from the fund and under a written or implied agreement, receives a fee, commission or retainer for such services from the person seeking an investment from the fund.

History: Laws 2009, ch. 152, 3.



Section 22-11-55 - Disclosure of member or retired member information; penalty.

22-11-55. Disclosure of member or retired member information; penalty.

A. Other than names of members and local administrative units by which a member was employed; dates of employment, retirement and reported death; service credit; reported salary; retirement and disability benefits; and amounts of contributions made by members and local administrative units, neither the board nor its employees or contractors shall allow public inspection or disclosure of any information regarding a member or retired member to anyone except:

(1) the member, retired member or the spouse or authorized representative of the member or retired member;

(2) other persons specifically identified in a prior release and consent, in the form prescribed by the board, executed by the member, retired member, spouse or authorized representative; or

(3) the attorney general, appropriate law enforcement agencies, the state auditor or the public education department or higher education department, if the information provided relates to contributions, payments or management of money received by, or the financial controls or procedures of, a local administrative unit.

B. No person receiving information disclosed by a violation of Subsection A of this section shall disclose that information to any other person unless authorized by an applicable confidentiality agreement, board rule or state law.

C. Whoever knowingly violates a provision of Subsection A or B of this section is guilty of a petty misdemeanor and shall be sentenced in accordance with Section 31-19-1 NMSA 1978.

History: Laws 2009, ch. 240, 1; 2009, ch. 248, 1; 2010, ch. 60, 1.






Article 12 - Compulsory School Attendance

Section 22-12-1 - Short title.

22-12-1. Short title.

Chapter 22, Article 12 NMSA 1978 may be cited as the "Compulsory School Attendance Law".

History: 1953 Comp., 77-10-1, enacted by Laws 1967, ch. 16, 169; 2003, ch. 153, 55.



Section 22-12-2 - Compulsory school attendance; responsibility.

22-12-2. Compulsory school attendance; responsibility.

A. Except as otherwise provided, a school-age person shall attend public school, private school, home school or a state institution until the school-age person is at least eighteen years of age unless that person has graduated from high school or received a high school equivalency credential. A parent may give written, signed permission for the school-age person to leave school in case of hardship approved by the local superintendent.

B. A school-age person subject to the provisions of the Compulsory School Attendance Law shall attend school for at least the length of time of the school year that is established in the school district in which the person is a resident or the state-chartered charter school in which the person is enrolled and the school district or state-chartered charter school shall not excuse a student from attending school except as provided in that law or for parent-authorized medical reasons.

C. Any parent of a school-age person subject to the provisions of the Compulsory School Attendance Law is responsible for the school attendance of that person.

D. Each local school board and each governing body of a charter school or private school shall enforce the provisions of the Compulsory School Attendance Law for students enrolled in their respective schools.

History: 1953 Comp., 77-10-2, enacted by Laws 1967, ch. 16, 170; 1967, ch. 133, 1; 1972, ch. 17, 2; 1974, ch. 7, 2; 1975, ch. 332, 3; 1975, ch. 338, 2; 1981, ch. 7, 1; 1985, ch. 21, 4; 1997, ch. 194, 1; 2001, ch. 183, 1; 2004, ch. 28, 2; 2007, ch. 307, 6; 2007, ch. 308, 6; 2015, ch. 122, 13.



Section 22-12-2.1 - Interscholastic extracurricular activities; student participation.

22-12-2.1. Interscholastic extracurricular activities; student participation.

A. A student shall have a 2.0 grade point average on a 4.0 scale, or its equivalent, either cumulatively or for the grading period immediately preceding participation, in order to be eligible to participate in any interscholastic extracurricular activity. For purposes of this section, "grading period" is a period of time not less than six weeks. The provisions of this subsection shall not apply to special education students placed in class C and class D programs.

B. No student shall be absent from school for school-sponsored interscholastic extracurricular activities in excess of fifteen days per semester, and no class may be missed in excess of fifteen times per semester.

C. The provisions of Subsections A and B of this section apply only to interscholastic extracurricular activities.

D. The state superintendent [secretary] may issue a waiver relating to the number of absences for participation in any state or national competition. The state superintendent shall develop a procedure for petitioning cumulative provision eligibility cases, similar to other eligibility situations.

E. Student standards for participation in interscholastic extracurricular activities shall be applied beginning with a student's academic record in grade nine.

History: 1978 Comp., 22-12-2.1, enacted by Laws 1986, ch. 33, 27; 1987, ch. 305, 1; 1988, ch. 20, 1; 1993, ch. 27, 1; 1997, ch. 239, 1; 1997, ch. 245, 1.



Section 22-12-3 - Religious instruction excusal.

22-12-3. Religious instruction excusal.

A student may, subject to the approval of the school principal, be excused from school to participate in religious instruction for not more than one class period each school day with the written consent of the student's parents at a time period not in conflict with the academic program of the school. The local school board or governing body of a charter school, and its school employees, shall not assume responsibility for the religious instruction or permit it to be conducted on school property.

History: 1953 Comp., 77-10-2.1, enacted by Laws 1971, ch. 238, 1; 1997, ch. 258, 1; 2003, ch. 153, 56; 2006, ch. 94, 42.



Section 22-12-3.1 - Excused absences for pregnant and parenting students.

22-12-3.1. Excused absences for pregnant and parenting students.

A. Each school district and charter school shall maintain an attendance policy that:

(1) provides ten days of excused absences for a student who provides documentation of the birth of the student's child; provided that the student shall be allowed a time period to make up the work that the student missed that equals the number of days the student was absent for the birth of a child; and

(2) provides four days of excused absences for a student who provides appropriate documentation of pregnancy or that the student is the parent of a child under the age of thirteen needing care; and allows the student a time period to make up the work that the student missed that equals the number of days the student was absent.

B. The pregnant or parenting student is responsible for communicating the student's pregnancy and parenting status to the appropriate school personnel if the student chooses to disclose the information.

C. The school district or charter school shall provide a copy of the pregnant and parenting student absence policies to all students in middle, junior high and high schools.

History: Laws 2013, ch. 198, 1.



Section 22-12-4 - Right to education.

22-12-4. Right to education.

All school age persons in the state shall have a right to a free public education as follows:

A. except for school age persons who are detained or enrolled in state institutions other than those school age persons provided for in Subsection C of this section, any school age person shall have a right to attend public school within the school district in which he resides or is present;

B. except as provided in Subsection C of this section, the state institution in which a school age person is detained or enrolled shall be responsible for providing educational services for the school age person; and

C. any school age person who is a client as defined in Section 43-1-3 NMSA 1978 in a state institution under the authority of the secretary of the health and environment department [department of health] shall have a right to attend public school in the school district in which the institution, in which he is a client, is located if:

(1) the school age person has been recommended for placement in a public school by the educational appraisal and review committee of the district in which the institution is located; or

(2) the school age person has been recommended for placement in a public school as a result of the appeal process as provided in the special education regulations of the state board [department] of education.

History: 1953 Comp., 77-10-3, enacted by Laws 1967, ch. 16, 171; reenacted by Laws 1978, ch. 211, 10.



Section 22-12-5 - School attendance.

22-12-5. School attendance.

A. Local school boards may admit school-age persons who do not live within the school district to the public schools within the school district when there are sufficient school accommodations to provide for them.

B. Local school boards may permit school-age persons to transfer to a school outside the child's attendance zone but within the school district when there are sufficient school accommodations to provide for them.

C. Local school boards may charge a tuition fee for the right to attend public school within the school district only to those school-age persons who do not live within the state. The tuition fee shall not exceed the amount generated by the public school fund for a school-age person similarly situated within the school district for the current school year.

D. When the parent or guardian of a student not living in the state pays an ad valorem property tax for school purposes within the district, the amount of the tuition payable for the school year shall be reduced by the district average ad valorem tax per pupil as determined by the ad valorem tax credit utilized in calculating state equalization guarantee distribution.

History: 1953 Comp., 77-10-4, enacted by Laws 1967, ch. 16, 172; 1979, ch. 55, 1; 1990 (1st S.S.), ch. 9, 11.



Section 22-12-7 - Enforcement of attendance law; habitual truants; penalty.

22-12-7. Enforcement of attendance law; habitual truants; penalty.

A. Each local school board and each governing body of a charter school or private school shall initiate the enforcement of the provisions of the Compulsory School Attendance Law for students enrolled in their respective schools.

B. To initiate enforcement of the provisions of the Compulsory School Attendance Law against an habitual truant, a local school board or governing body of a charter school or private school or its authorized representatives shall give written notice of the habitual truancy by mail to or by personal service on the parent of the student subject to and in noncompliance with the provisions of the Compulsory School Attendance Law. The notice shall include a date, time and place for the parent to meet with the local school district, charter school or private school to develop intervention strategies that focus on keeping the student in an educational setting.

C. If unexcused absences continue after written notice of habitual truancy as provided in Subsection B of this section has occurred, the student shall be reported to the probation services office of the judicial district where the student resides for an investigation as to whether the student shall be considered to be a neglected child or a child in a family in need of services because of habitual truancy and thus subject to the provisions of the Children's Code [Chapter 32A NMSA 1978]. The probation services office may send a written notice to a parent of the student directing the parent and student to report to the probation services office to discuss services for the student or the family. In addition to any other disposition, the children's court may order the habitual truant's driving privileges to be suspended for a specified time not to exceed ninety days on the first finding of habitual truancy and not to exceed one year for a subsequent finding of habitual truancy.

D. If, after review by the juvenile probation office where the student resides, a determination and finding is made that the habitual truancy by the student may have been caused by the parent of the student, then the matter will be referred by the juvenile probation office to the district attorney's office or any law enforcement agency having jurisdiction for appropriate investigation and filing of charges allowed under the Compulsory School Attendance Law. Charges against the parent may be filed in metropolitan court, magistrate court or district court.

E. A parent of the student who, after receiving written notice as provided in Subsection B of this section and after the matter has been reviewed in accordance with Subsection D of this section, knowingly allows the student to continue to violate the Compulsory School Attendance Law shall be guilty of a petty misdemeanor. Upon the first conviction, a fine of not less than twenty-five dollars ($25.00) or more than one hundred dollars ($100) may be imposed, or the parent of the student may be ordered to perform community service. If violations of the Compulsory School Attendance Law continue, upon the second and subsequent convictions, the parent of the student who knowingly allows the student to continue to violate the Compulsory School Attendance Law shall be guilty of a petty misdemeanor and shall be subject to a fine of not more than five hundred dollars ($500) or imprisonment for a definite term not to exceed six months or both.

F. The provisions of this section shall apply beginning July 1, 2004.

History: 1953 Comp., 77-10-7, enacted by Laws 1967, ch. 16, 175; 1975, ch. 332, 4; 1981, ch. 7, 2; 1986, ch. 33, 28; 1987, ch. 222, 1; 2004, ch. 28, 3; 2006, ch. 94, 43; 2009, ch. 193, 2.



Section 22-12-8 - Early identification; unexcused absences and truancy.

22-12-8. Early identification; unexcused absences and truancy.

Notwithstanding the provisions of Section 22-12-7 NMSA 1978, if a student is in need of early intervention, the school district, charter school or private school shall contact the student's parent to inform the parent that the student has unexcused absences from school and to discuss possible interventions. The provisions of this section do not apply to any absence if the parent has contacted the school to explain the absence.

History: 1978 Comp., 22-12-8, enacted by Laws 1985, ch. 104, 1; 2004, ch. 28, 4; 2006, ch. 94, 44; 2009, ch. 193, 3.



Section 22-12-9 - Unexcused absences and truancy; attendance policies.

22-12-9. Unexcused absences and truancy; attendance policies.

A. As used in this section and Sections 22-12-7 and 22-12-8 NMSA 1978:

(1) "habitual truant" means a student who has accumulated the equivalent of ten days or more of unexcused absences within a school year;

(2) "student in need of early intervention" means a student who has accumulated five unexcused absences within a school year; and

(3) "unexcused absence" means an absence from school or classes for which the student does not have an allowable excuse pursuant to the Compulsory School Attendance Law or rules of the local school board or governing authority of a charter school or private school.

B. An unexcused absence of two or more classes up to fifty percent of an instructional day shall be counted as one-half day absence, and the unexcused absence of more than fifty percent of an instructional day shall be counted as one full-day absence.

C. Each school district and charter school shall maintain an attendance policy that:

(1) provides for early identification of students with unexcused absences, students in need of early intervention and habitual truants and provides intervention strategies that focus on keeping students in need of early intervention in an educational setting and prohibit out-of-school suspension and expulsion as the punishment for unexcused absences and habitual truancy;

(2) uses withdrawal as provided in Section 22-8-2 NMSA 1978 only after exhausting intervention efforts to keep students in educational settings;

(3) requires that class attendance be taken for every instructional day in every public school or school program in the school district; and

(4) provides for schools to document the following for each student identified as an habitual truant:

(a) attempts of the school to notify the parent that the student had unexcused absences;

(b) attempts of the school to meet with the parent to discuss intervention strategies; and

(c) intervention strategies implemented to support keeping the student in school.

D. The department shall review and approve school district and charter school attendance policies.

E. School districts and charter schools shall report unexcused absences and habitual truancy rates to the department in a form and at such times as the department determines and shall document intervention efforts made to keep students in need of early intervention and habitual truants in educational settings. Locally chartered charter schools shall provide copies of their reports to the school district. The department shall compile school district and charter school reports on rates of unexcused absences and habitual truancy and require school districts and charter schools to certify that the information is being reported consistently.

History: Laws 2004, ch. 28, 1; 2005, ch. 260, 2; 2006, ch. 94, 45; 2009, ch. 193, 4; 2011, ch. 146, 1.



Section 22-12-10 - Timely graduation and support for students who experience disruption in the student's education.

22-12-10. Timely graduation and support for students who experience disruption in the student's education.

A. For purposes of this section, "a student who has experienced disruption in the student's education" means a student who experiences one or more changes in school or school district enrollment during a single school year as the result of:

(1) homelessness as defined in the federal McKinney-Vento Homeless Assistance Act as determined by the school or school district;

(2) adjudication:

(a) as an abused or neglected child as determined by the children, youth and families department pursuant to the Abuse and Neglect Act [Chapter 32A, Article 4 NMSA 1978];

(b) as part of a family in need of court-ordered services voluntary placement pursuant to the Family Services Act [Chapter 32A, Article 3A NMSA 1978]; or

(c) as a delinquent if the parent wishes to disclose the adjudication of delinquency; or

(3) placement in a mental health treatment facility or habilitation program for developmental disabilities pursuant to the Children's Mental Health and Developmental Disabilities Act [32A-6A-1 through 32A-6A-30 NMSA 1978] or placement in treatment foster care.

B. When a student who has experienced a disruption in the student's education transfers to a new public school or school district, the receiving school or school district shall communicate with the sending school district within two days of the student's enrollment. The sending school or school district shall provide the receiving school or school district with any requested records within two days of having received the receiving school's or school district's communication.

C. A student who has experienced a disruption in the student's education transferring to a new school as the result of circumstances set forth in this section shall have:

(1) priority placement in classes that meet state graduation requirements; and

(2) timely placement in elective classes that are comparable to those in which the student was enrolled at the student's previous school or schools as soon as the school or school district receives verification from the student's records.

D. For a student who has experienced disruption in the student's education at any time during the student's high school enrollment, a school district and public schools shall ensure:

(1) acceptance of the student's state graduation requirements for a diploma of excellence pursuant to the Public School Code [Chapter 22 NMSA 1978];

(2) equal access to participation in sports and other extracurricular activities, career and technical programs or other special programs for which the student qualifies;

(3) timely assistance and advice from counselors to improve the student's college or career readiness; and

(4) that the student receives all special education services to which the student is entitled.

History: Laws 2017, ch. 53, 1 and Laws 2017, ch. 85, 1.






Article 13 - Courses of Instruction and School Programs

Section 22-13-1 - Subject areas; minimum instructional areas required; accreditation.

22-13-1. Subject areas; minimum instructional areas required; accreditation.

A. The department shall require public schools to address department-approved academic content and performance standards when instructing in specific department-required subject areas as provided in this section. A public school or school district failing to meet these minimum requirements shall not be accredited by the department.

B. All kindergarten through third grade classes shall provide daily instruction in reading and language arts skills, including phonemic awareness, phonics and comprehension, and in mathematics. Students in kindergarten and first grades shall be screened and monitored for progress in reading and language arts skills, and students in second grade shall take diagnostic tests on reading and language arts skills.

C. All first, second and third grade classes shall provide instruction in art, music and a language other than English, and instruction that meets content and performance standards shall be provided in science, social studies, physical education and health education.

D. In fourth through eighth grades, instruction that meets academic content and performance standards shall be provided in the following subject areas:

(1) reading and language arts skills, with an emphasis on writing and editing for at least one year and an emphasis on grammar and writing for at least one year;

(2) mathematics;

(3) language other than English;

(4) communication skills;

(5) science;

(6) art;

(7) music;

(8) social studies;

(9) New Mexico history;

(10) United States history;

(11) geography;

(12) physical education; and

(13) health education.

E. Beginning with the 2008-2009 school year, in eighth grade, algebra 1 shall be offered in regular classroom settings or through online courses or agreements with high schools.

F. In fourth through eighth grades, school districts shall offer electives that contribute to academic growth and skill development and provide career and technical education. In sixth through eighth grades, media literacy may be offered as an elective.

G. In ninth through twelfth grades, instruction that meets academic content and performance standards shall be provided in health education.

H. All health education courses shall include:

(1) age-appropriate sexual abuse and assault awareness and prevention training that meets department standards developed in consultation with the federal centers for disease control and prevention that are based on evidence-based methods that have proven to be effective; and

(2) lifesaving skills training that follows nationally recognized guidelines for hands-on psychomotor skills cardiopulmonary resuscitation training. Students shall be trained to recognize the signs of a heart attack, use an automated external defibrillator and perform the Heimlich maneuver for choking victims. The secretary shall promulgate rules to provide for the:

(a) use of the following instructors for the training provided pursuant to this paragraph: 1) school nurses, health teachers and athletic department personnel as instructors; and 2) any qualified persons volunteering to provide training at no cost to the school district that the school district determines to be eligible to offer instruction pursuant to this paragraph; and

(b) approval of training and instructional materials related to the training established pursuant to this paragraph in both English and Spanish.

History: 1978 Comp., 22-13-1, enacted by Laws 2003, ch. 153, 57; 2005, ch. 315, 9; 2007, ch. 307, 7; 2007, ch. 308, 7; 2009, ch. 267, 1; 2014, ch. 9, 2; 2016, ch. 17, 1; 2016, ch. 18, 1.



Section 22-13-1.1 - Graduation requirements.

22-13-1.1. Graduation requirements.

A. At the end of grades eight through eleven, each student shall prepare an interim next-step plan that sets forth the coursework for the grades remaining until high school graduation. Each year's plan shall explain any differences from previous interim next-step plans, shall be filed with the principal of the student's high school and shall be signed by the student, the student's parent and the student's guidance counselor or other school official charged with coursework planning for the student.

B. Each student must complete a final next-step plan during the senior year and prior to graduation. The plan shall be filed with the principal of the student's high school and shall be signed by the student, the student's parent and the student's guidance counselor or other school official charged with coursework planning for the student.

C. An individualized education program that meets the requirements of Subsections A and B of this section and that meets all applicable transition and procedural requirements of the federal Individuals with Disabilities Education Act for a student with a disability shall satisfy the next-step plan requirements of this section for that student.

D. A local school board shall ensure that each high school student has the opportunity to develop a next-step plan based on reports of college and workplace readiness assessments, as available, and other factors and is reasonably informed about:

(1) curricular and course options, including honors or advanced placement courses, dual-credit courses, distance learning courses, career clusters and career pathways, pre-apprenticeship programs or remediation programs that the college and workplace readiness assessments indicate to be appropriate;

(2) opportunities available that lead to different post-high-school options; and

(3) alternative opportunities available if the student does not finish a planned curriculum.

E. The secretary shall:

(1) establish specific accountability standards for administrators, counselors, teachers and school district staff to ensure that every student has the opportunity to develop a next-step plan;

(2) promulgate rules for accredited private schools in order to ensure substantial compliance with the provisions of this section;

(3) monitor compliance with the requirements of this section; and

(4) compile such information as is necessary to evaluate the success of next-step plans and report annually, by December 15, to the legislative education study committee and the governor.

F. Once a student has entered ninth grade, the graduation requirements shall not be changed for that student from the requirements specified in the law at the time the student entered ninth grade.

G. Successful completion of a minimum of twenty-three units aligned to the state academic content and performance standards shall be required for graduation. These units shall be as follows:

(1) four units in English, with major emphasis on grammar and literature;

(2) three units in mathematics, at least one of which is equivalent to the algebra 1 level or higher;

(3) two units in science, one of which shall have a laboratory component; provided, however, that with students entering the ninth grade beginning in the 2005-2006 school year, three units in science shall be required, one of which shall have a laboratory component;

(4) three units in social science, which shall include United States history and geography, world history and geography and government and economics;

(5) one unit in physical education;

(6) one unit in communication skills or business education, with a major emphasis on writing and speaking and that may include a language other than English;

(7) one-half unit in New Mexico history for students entering the ninth grade beginning in the 2005-2006 school year; and

(8) nine elective units and seven and one-half elective units for students entering the ninth grade in the 2005-2006 school year that meet department content and performance standards. Student service learning shall be offered as an elective. Financial literacy shall be offered as an elective. Pre-apprenticeship programs may be offered as electives. Media literacy may be offered as an elective.

H. For students entering the ninth grade beginning in the 2009-2010 school year, at least one of the units required for graduation shall be earned as an advanced placement or honors course, a dual-credit course offered in cooperation with an institution of higher education or a distance learning course.

I. The department shall establish a procedure for students to be awarded credit through completion of specified career technical education courses for certain graduation requirements, and districts may choose to allow students who successfully complete an industry-recognized credential, certificate or degree to receive additional weight in the calculation of the student's grade point average.

J. Successful completion of the requirements of the New Mexico diploma of excellence shall be required for graduation for students entering the ninth grade beginning in the 2009-2010 school year. Successful completion of a minimum of twenty-four units aligned to the state academic content and performance standards shall be required to earn a New Mexico diploma of excellence. These units shall be as follows:

(1) four units in English, with major emphasis on grammar, nonfiction writing and literature;

(2) four units in mathematics, of which one shall be the equivalent to or higher than the level of algebra 2, unless the parent submitted written, signed permission for the student to complete a lesser mathematics unit; and provided that a financial literacy course that meets state mathematics academic content and performance standards shall qualify as one of the four required mathematics units;

(3) three units in science, two of which shall have a laboratory component;

(4) three and one-half units in social science, which shall include United States history and geography, world history and geography, government and economics and one-half unit of New Mexico history;

(5) one unit in physical education, as determined by each school district, which may include a physical education program that meets state content and performance standards or participation in marching band, junior reserve officers' training corps or interscholastic sports sanctioned by the New Mexico activities association or any other co-curricular physical activity;

(6) one unit in one of the following: a career cluster course, workplace readiness or a language other than English; and

(7) seven and one-half elective units that meet department content and performance standards. Career and technical education courses shall be offered as an elective. Student service learning shall be offered as an elective. Financial literacy shall be offered as an elective. Pre-apprenticeship programs may be offered as electives. Media literacy may be offered as an elective.

K. For students entering the eighth grade in the 2012-2013 school year, a course in health education is required prior to graduation. Health education may be required in either middle school or high school, as determined by the school district. Each school district shall submit to the department by the beginning of the 2011-2012 school year a health education implementation plan for the 2012-2013 and subsequent school years, including in which grade health education will be required and how the course aligns with department content and performance standards. Health education courses shall include:

(1) age-appropriate sexual abuse and assault awareness and prevention training that meets department standards developed in consultation with the federal centers for disease control and prevention that are based on evidence-based methods that have proven to be effective; and

(2) lifesaving skills training that follows nationally recognized guidelines for hands-on psychomotor skills cardiopulmonary resuscitation training. Students shall be trained to recognize the signs of a heart attack, use an automated external defibrillator and perform the Heimlich maneuver for choking victims. The secretary shall promulgate rules to provide for the:

(a) use of the following instructors for the training provided pursuant to this paragraph: 1) school nurses, health teachers and athletic department personnel as instructors; and 2) any qualified persons volunteering to provide training at no cost to the school district that the school district determines to be eligible to offer instruction pursuant to this paragraph; and

(b) approval of training and instructional materials related to the training established pursuant to this paragraph in both English and Spanish.

L. Final examinations shall be administered to all students in all classes offered for credit.

M. Until July 1, 2010, a student who has not passed a state graduation examination in the subject areas of reading, English, mathematics, writing, science and social science shall not receive a high school diploma. The state graduation examination on social science shall include a section on the constitution of the United States and the constitution of New Mexico. If a student exits from the school system at the end of grade twelve without having passed a state graduation examination, the student shall receive an appropriate state certificate indicating the number of credits earned and the grade completed. If within five years after a student exits from the school system the student takes and passes the state graduation examination, the student may receive a high school diploma. Any student passing the state graduation examination and completing all other requirements within five years of entering ninth grade, including a final summer session if completed by August 1, may be counted by the school system in which the student is enrolled as a high school graduate for the year in which completion and examination occur.

N. Beginning with the 2010-2011 school year, a student shall not receive a New Mexico diploma of excellence if the student has not demonstrated competence in the subject areas of mathematics, reading and language arts, writing, social studies and science, including a section on the constitution of the United States and the constitution of New Mexico, based on a standards-based assessment or assessments or a portfolio of standards-based indicators established by the department by rule. The standards-based assessments required in Section 22-2C-4 NMSA 1978 may also serve as the assessment required for high school graduation. If a student exits from the school system at the end of grade twelve without having satisfied the requirements of this subsection, the student shall receive an appropriate state certificate indicating the number of credits earned and the grade completed. If within five years after a student exits from the school system the student satisfies the requirements of this subsection, the student may receive a New Mexico diploma of excellence. Any student satisfying the requirements of this subsection and completing all other requirements within five years of entering ninth grade, including a final summer session if completed by August 1, may be counted by the school system in which the student is enrolled as a high school graduate for the year in which all requirements are satisfied.

O. As used in this section:

(1) "career and technical education", sometimes referred to as "vocational education", means organized programs offering a sequence of courses, including technical education and applied technology education, that are directly related to the preparation of individuals for paid or unpaid employment in current or emerging occupations requiring an industry-recognized credential, certificate or degree;

(2) "career and technical education course" means a course with content that provides technical knowledge, skills and competency-based applied learning and that aligns with educational standards and expectations as defined in rule;

(3) "career cluster" means a grouping of occupations in industry sectors based on recognized commonalities that provide an organizing tool for developing instruction within the educational system;

(4) "career pathways" means a sub-grouping used as an organizing tool for curriculum design and instruction of occupations and career specialities that share a set of common knowledge and skills for career success;

(5) "final next-step plan" means a next-step plan that shows that the student has committed or intends to commit in the near future to a four-year college or university, a two-year college, a trade or vocational program, an internship or apprenticeship, military service or a job;

(6) "interim next-step plan" means an annual next-step plan in which the student specifies post-high-school goals and sets forth the coursework that will allow the student to achieve those goals; and

(7) "next-step plan" means an annual personal written plan of studies developed by a student in a public school or other state-supported school or institution in consultation with the student's parent and school counselor or other school official charged with coursework planning for the student that includes one or more of the following:

(a) advanced placement or honors courses;

(b) dual-credit courses offered in cooperation with an institution of higher education;

(c) distance learning courses;

(d) career-technical courses; and

(e) pre-apprenticeship programs.

P. The secretary may establish a policy to provide for administrative interpretations to clarify curricular and testing provisions of the Public School Code.

History: 1978 Comp., 22-2-8.4, enacted by Laws 1986, ch. 33, 5; 1987, ch. 320, 2; 1988, ch. 105, 2; 1989, ch. 220, 1; 1990 (1st S.S.), ch. 3, 3; 1993, ch. 68, 3; 1993, ch. 92, 1; 1993, ch. 226, 7; 1993, ch. 230, 1; 1995, ch. 174, 1; 1995, ch. 180, 1; 1997, ch. 234, 2; 2001, ch. 257, 1; 2001, ch. 276, 1; recompiled and amended as 22-13-1.1 by Laws 2003, ch. 153, 58; 2004, ch. 29, 1; 2005, ch. 314, 1; 2005, ch. 315, 10; 2007, ch. 305, 1; 2007, ch. 307, 8; 2007, ch. 308, 8; 2008, ch. 21, 2; 2009, ch. 256, 1; 2009, ch. 267, 2; 2009, ch. 268, 1; 2010, ch. 25, 1; 2010, ch. 110, 1; 2014, ch. 9, 3; 2014, ch. 70, 1; 2014, ch. 71, 1; 2015, ch. 60, 1; 2016, ch. 17, 2; 2016, ch. 18, 2.



Section 22-13-1.2 - High school curricula and end-of-course tests; alignment.

22-13-1.2. High school curricula and end-of-course tests; alignment.

High school curricula and end-of-course tests shall be aligned with the placement tests administered by two- and four-year public post-secondary eductional institutions in New Mexico. The department shall collaborate with the commission on higher education in aligning high school curricula and end-of-course tests with the placement tests.

History: 1978 Comp., 22-13-1.2, enacted by Laws 2003, ch. 153, 59.



Section 22-13-1.3 - Reading initiative; design.

22-13-1.3. Reading initiative; design.

A. The department shall design and implement a statewide reading initiative to improve reading proficiency in the state. The design of the reading initiative shall be based upon quality, scientifically based reading research that has been shown to improve reading proficiency and shall include the following:

(1) consistent assessment and evaluation of student reading levels;

(2) appropriate professional staff development to assist licensed school employees in the instruction of reading;

(3) extra time in the student's day or year for implementation of reading programs;

(4) rewards provided to teachers and other applicable licensed school employees in public schools that improve student reading proficiency; and

(5) criteria for public schools to establish an individualized reading plan for students who fail to meet grade level reading proficiency standards.

B. The department shall use national experts to work with the department to develop an immediate reading initiative and a long-term plan for sustained reading improvement.

C. The department shall involve school district personnel, especially licensed elementary reading specialists, parents and other interested persons in the design of the reading initiative.

History: Laws 2000 (2nd S.S.), ch. 14, 1; 2001, ch. 289, 1; 1978 Comp., 22-2-6.11, recompiled and amended as 22-13-1.3 by Laws 2003, ch. 153, 60.



Section 22-13-1.4 - Honors or similar classes in mathematics and language arts; dual credit courses; languages other than English.

22-13-1.4. Honors or similar classes in mathematics and language arts; dual credit courses; languages other than English.

A. Beginning with the 2006-2007 school year, each school district shall offer at least one honors or similar academically rigorous class each in mathematics and language arts in each high school.

B. Beginning in the 2008-2009 school year, each school district shall also offer a program of courses for dual-credit, in cooperation with an institution of higher education, and a program of distance learning courses.

C. Beginning with the 2009-2010 school year, each school district shall offer at least two years of a language other than English in each high school.

History: Laws 2005, ch. 78, 1; 2007, ch. 307, 9; 2007, ch. 308, 9.



Section 22-13-1.5 - Core curriculum framework; purpose; curriculum.

22-13-1.5. Core curriculum framework; purpose; curriculum.

A. School districts and charter schools may create core curriculum frameworks to provide high quality curricula in kindergarten through grade six to prepare students for pre-advanced placement and advanced placement coursework in grades seven through twelve.

B. The framework shall include:

(1) a curriculum that is aligned with state academic content and performance standards that is challenging, specific as to content and sequential from grade to grade, similar to a core curriculum sequence;

(2) in-depth professional development for teachers that includes vertical teaming in content areas; and

(3) content, materials and instructional strategies or methodologies that current research demonstrates are likely to lead to improved student achievement in pre-advanced placement and advanced placement coursework in grades seven through twelve.

C. The framework may be selected from previously developed curricula or may be developed by the school district or charter school.

D. A school district or charter school that meets department eligibility requirements may apply to the department for support of its core curriculum framework. Applications shall be in the form prescribed by the department and shall include the following information:

(1) a statement of need;

(2) goals and expected outcomes of the framework;

(3) a detailed description of the curriculum to be implemented;

(4) a detailed work plan and budget for the framework;

(5) documentation of the research upon which the anticipated success of the framework is based;

(6) a description of any partnership proposed to implement the framework, supported by letters of commitment from the partner;

(7) an evaluation plan; and

(8) any other information that the department requires.

E. The department shall award grants within ninety days of the deadline for receipt of grant applications.

F. The department shall adopt and promulgate rules to implement the provisions of this section.

History: Laws 2005, ch. 300, 1.



Section 22-13-1.6 - Uniform grade and subject curricula; professional department development.

22-13-1.6. Uniform grade and subject curricula; professional department [development].

A. Each school district shall align its curricula to meet the state standards for each grade level and subject area so that students who transfer between public schools within the school district receive the same educational opportunity within the same grade or subject area.

B. Each school district's aligned grade level and subject area curricula shall be in place as follows:

(1) for mathematics, by the 2008-2009 school year; and

(2) for language arts and science, by the 2009-2010 school year.

C. Professional development relating to curricula for classroom teachers and educational assistants shall be aligned with state standards by each school district.

History: Laws 2007, ch. 178, 1.



Section 22-13-1.7 - Elementary physical education.

22-13-1.7. Elementary physical education.

A. As used in this section:

(1) "eligible students" means students in kindergarten through grade six in a public school classified by the department as an elementary school; and

(2) "physical education" includes programs of education through which students participate in activities related to fitness education and assessment; active games and sports; and development of physical capabilities such as motor skills, strength and coordination.

B. Elementary physical education programs that serve eligible students are eligible for funding if those programs meet academic content and performance standards for elementary physical education programs.

C. In granting approval for funding of elementary physical education programs, the department shall provide that programs are first implemented in public schools that have the highest proportion of students most in need based on the percentage of students eligible for free or reduced-fee lunch or grade-level schools that serve an entire school district and in public schools with available space. If the department determines that an elementary physical education program is not meeting the academic content and performance standards for elementary physical education programs, the department shall notify the school district that the public school's failure to meet the academic content and performance standards will result in the cessation of funding for the following school year. The department shall compile the program results submitted by the school districts each year and make an annual report to the legislative education study committee and the legislature.

D. An elementary physical education program that receives state financial support shall:

(1) provide for the physical education needs of students defined in this section; and

(2) use teachers with a license endorsement for physical education. The department shall annually determine the programs and the consequent number of students in elementary physical education that will receive state financial support in accordance with funding available in each school year.

History: Laws 2007, ch. 348, 3; 2017, ch. 65, 2.



Section 22-13-3 - Early childhood education programs required.

22-13-3. Early childhood education programs required.

A. In accordance with state board [department] regulations, every local school board shall establish and conduct early childhood education programs.

B. The state board [department] shall adopt and promulgate regulations providing for:

(1) minimum standards for the conduct of early childhood education programs; and

(2) qualifications of any person teaching in those programs.

C. The cost of operating early childhood education programs shall be included in the budget prepared for the school district.

D. As used in this section, "early childhood education programs" means kindergarten programs for every child who has attained his fifth birthday prior to September 1 of the school year, except for those children who are eligible for and participating in federal headstart programs in any class B county with a population in excess of ninety-five thousand, established by a local school board for the development or enrichment of persons within the school district.

E. The provisions of this section shall be effective with the 1988-89 school year, and waivers may be granted upon the request of the parent or legal guardian pursuant to Section 22-12-2 NMSA 1978.

History: 1953 Comp., 77-11-2, enacted by Laws 1967, ch. 16, 181; reenacted by 1973, ch. 357, 1; 1974, ch. 8, 20; 1977, ch. 2, 2; 1986, ch. 33, 29; 1987, ch. 320, 6; 1988, ch. 35, 1; 1993, ch. 226, 29.



Section 22-13-3.1 - Even start family literacy program; created; guidelines; benchmarks, performance standards and evaluations.

22-13-3.1. Even start family literacy program; created; guidelines; benchmarks, performance standards and evaluations.

A. The "even start family literacy program" is created in the department to provide funding for preschool reading readiness and parenting education. The purpose of the program is to support the educational and developmental needs of students in preschool; address cultural diversity; and provide family support that leads to improved literacy, improved ability for students to succeed in school and economic self-sufficiency. Priority for funding shall be provided to those public schools that have the highest proportion of limited English proficient students, students living in poverty and Native American students.

B. The department shall develop even start family literacy program benchmarks and performance standards, guidelines for program approval and funding approval criteria. The department shall disseminate the program information in all public schools and shall provide technical assistance to public schools in developing proposals.

C. The department shall distribute money to public schools with approved even start family literacy programs that meet the specified criteria based upon actual program costs to ensure the implementation of performance based budgeting measures.

History: Laws 2001, ch. 168, 1; 2017, ch. 65, 3.



Section 22-13-3.2 - Full-day kindergarten programs.

22-13-3.2. Full-day kindergarten programs.

A. The state board [department] shall adopt rules for the development and implementation of child-centered and developmentally appropriate full-day kindergarten programs. Establishment of full-day kindergarten programs shall be voluntary on the part of school districts and student participation shall be voluntary on the part of parents.

B. The department of education [public education department] shall require schools with full-day kindergarten programs to conduct age-appropriate assessments to determine the placement of students at instructional level and the effectiveness of child-centered, developmentally appropriate kindergarten.

C. The department of education [public education department] shall monitor full-day kindergarten programs and ensure that they serve the children most in need based upon indicators in the at-risk index. If the department of education [public education department] determines that a program is not meeting the benchmarks necessary to ensure the progress of students in the program, the department of education [public education department] shall notify the school district that failure to meet the benchmarks shall result in the cessation of funding for the following school year. The department of education [public education department] shall compile the program results submitted by the school districts and make an annual report to the legislative education study committee and the legislature.

D. Full-day kindergarten programs shall be phased in over a five-year period as follows with priority given to those school districts that serve children in schools with the highest proportion of students most in need based upon indicators in the at-risk index or that serve children by means of grade-level schools that serve an entire school district:

(1) effective with the 2000-2001 school year, one-fifth of New Mexico's kindergarten classes may be full day;

(2) effective with the 2001-2002 school year, two-fifths of New Mexico's kindergarten classes may be full day;

(3) effective with the 2002-2003 school year, three-fifths of New Mexico's kindergarten classes may be full day;

(4) effective with the 2003-2004 school year, four-fifths of New Mexico's kindergarten classes may be full day; and

(5) effective with the 2004-2005 school year, all of New Mexico's kindergarten classes may be full day.

E. School districts shall apply to the department of education [public education department] to receive funding for full-day kindergarten programs. In granting approval for funding of full-day kindergarten programs, the department of education [public education department] shall ensure that full-day kindergarten programs are first implemented in schools that have the highest proportion of students most in need based upon the at-risk index and in schools with available classroom space.

History: Laws 2000, ch. 107, 3; 2001, ch. 296, 1; 1978 Comp., 22-2-19, recompiled as 22-13-3.2 by Laws 2003, ch. 153, 72.



Section 22-13-3.3 - Short title.

22-13-3.3. Short title.

Sections 1 through 5 [22-13-3.3 through 22-13-3.7 NMSA 1978] of this act may be cited as the "Literacy For Children At Risk Act".

History: Laws 1989, ch. 113, 1; 1978 Comp., 22A-1-1, recompiled as 22-13-3.3 by Laws 2003, ch. 153, 72.



Section 22-13-3.4 - Purpose.

22-13-3.4. Purpose.

The purpose of the Literacy For Children At Risk Act [22-13-3.3 through 22-13-3.7 NMSA 1978] is to promote greater literacy among children.

History: Laws 1989, ch. 113, 2; 1978 Comp., 22A-1-2, recompiled as 22-13-3.4 by Laws 2003, ch. 153, 72.



Section 22-13-3.5 - Definitions.

22-13-3.5. Definitions.

As used in the Literacy For Children At Risk Act [22-13-3.3 through 22-13-3.7 NMSA 1978]:

A. "child at risk" means a child who attends public school in New Mexico and whose reading, writing or math literacy level, as determined by his school district, falls in the forty-ninth percentile or lower; and

B. "department" means the state department of public education.

History: Laws 1989, ch. 113, 3; 1978 Comp., 22A-1-3, recompiled as 22-13-3.5 by Laws 2003, ch. 153, 72.



Section 22-13-3.6 - Literacy for children at risk fund created; administration of fund.

22-13-3.6. Literacy for children at risk fund created; administration of fund.

A. There is created in the state treasury a fund that shall be designated as the "literacy for children at risk fund" that shall be used to set up learning laboratories for the purpose of improving the reading, writing or math literacy level of any child at risk.

B. The literacy for children at risk fund shall be eligible to receive funds from sources that include, but are not limited to, the following:

(1) appropriations;

(2) grants, public and private; and

(3) gifts, public and private.

All funds received by the department for the literacy for children at risk fund shall be used only to carry out the purposes of the Literacy For Children At Risk Act [22-13-3.3 to 22-13-3.7 NMSA 1978].

History: Laws 1989, ch. 113, 4; 1978 Comp. 22A-1-4, recompiled as 22-13-3.6 by Laws 2003, ch. 153, 72.



Section 22-13-3.7 - Disbursement of funds; approved projects.

22-13-3.7. Disbursement of funds; approved projects.

A. Any school district or state-chartered charter school may apply for a grant from the literacy for children at risk fund for the purpose of acquiring, equipping and staffing a learning laboratory.

B. The department shall adopt rules setting forth the criteria that a school district or state-chartered charter school shall meet in order to qualify for a grant from the literacy for children at risk fund. The criteria to qualify for a grant shall include, but are not limited to, the following:

(1) the learning laboratory shall improve the reading, writing or math literacy levels of children at risk by at least one grade level per year, as demonstrated to the department's satisfaction;

(2) the learning laboratory shall encompass the teaching of children in kindergarten through grade twelve who are reading below grade level;

(3) the learning laboratory shall have reading diagnostic capabilities; and

(4) the learning laboratory shall have the capability to self-monitor the performance of both the learning laboratory and the children at risk using the laboratory.

C. The amount of any grant awarded under Subsections A and B of this section shall be equal to eighty percent of the total cost of acquiring, equipping and staffing a learning laboratory. Any grant awarded is contingent upon the qualifying school district or state-chartered charter school demonstrating to the department's satisfaction that it can pay for twenty percent of the total cost of the learning laboratory.

D. Any school district or state-chartered charter school that establishes a learning laboratory under this section may use the laboratory for any other reading, writing or math literacy program when it is not in use for the purposes of the Literacy For Children At Risk Act [22-13-3.3 to 22-13-3.7 NMSA 1978].

E. The department, after approving the application of a school district or state-chartered charter school to receive a grant under the Literacy For Children At Risk Act, shall authorize a disbursement of funds, in an amount equal to the grant, from the literacy for children at risk fund directly to the approved school district or charter school.

History: Laws 1989, ch. 113, 5; 1978 Comp. 22A-1-4, recompiled as 22-13-3.7 by Laws 2003, ch. 153, 72; 2006, ch. 94, 46.



Section 22-13-5 - Special education.

22-13-5. Special education.

School districts shall provide special education and related services appropriate to meet the needs of students requiring special education and related services. Rules and standards shall be developed and established by the department for the provision of special education in the schools and classes of the public school system in the state and in all institutions wholly or partly supported by the state. The department shall monitor and enforce the rules and standards. School districts shall also provide services for three-year-old and four-year-old preschool children with disabilities, unless the parent or guardian chooses not to enroll the child. Services for students age three through twenty-one may include, but are not limited to, evaluating particular needs, providing learning experiences that develop cognitive and social skills, arranging for or providing related services as defined by the department and providing parent education. The services may be provided by licensed school employees or contracted for with other community agencies and shall be provided in age-appropriate, integrated settings, including home, daycare centers, head start programs, schools or community-based settings.

History: 1953 Comp., 77-11-3, enacted by Laws 1967, ch. 16, 182; 1969, ch. 256, 1; reenacted by 1972, ch. 95, 1; 1978, ch. 211, 11; 1985, ch. 7, 1; 1985, ch. 93, 2; 1989, ch. 135, 1; 1995, ch. 69, 2; 2011, ch. 166, 1.



Section 22-13-6 - Special education; definitions.

22-13-6. Special education; definitions.

As used in the Public School Code:

A. "special education" means the provision of services additional to, supplementary to or different from those provided in the regular school program by a systematic modification and adaptation of instructional techniques, materials and equipment to meet the needs of exceptional children;

B. "exceptional children" means school-age persons whose abilities render regular services of the public school to be inconsistent with their educational needs;

C. "children with disabilities" means those children who are classified as developmentally disabled according to the Developmental Disabilities Act [28-16A-1 through 28-16A-18 NMSA 1978];

D. "gifted child" means a school-age person who is determined to be gifted pursuant to Section 22-13-6.1 NMSA 1978 and standards adopted by the department pursuant to that section. Nothing in this section shall preclude a school district or charter school from offering additional gifted programs for students who fail to meet the eligibility criteria; however, the state shall only provide state funds for department-approved gifted programs for those students who meet the established criteria;

E. "dyslexia" means a condition of neurological origin that is characterized by difficulty with accurate or fluent word recognition and by poor spelling and decoding abilities, which characteristics typically result from a deficit in the phonological component of language that is often unexpected in relation to other cognitive abilities and the provision of effective classroom instruction and may result in problems in reading comprehension and reduced reading experience that may impede the growth of vocabulary and background knowledge;

F. "response to intervention" means a multitiered intervention model that uses a set of increasingly intensive academic or behavioral supports, matched to student need, as a framework for making educational programming and eligibility decisions; and

G. "student assistance team" means a school-based group whose purpose, based on procedures and guidelines established by the department, is to provide additional educational support to students who are experiencing difficulties that are preventing them from benefiting from general instruction.

History: 1953 Comp., 77-11-3.1, enacted by Laws 1972, ch. 95, 2; 1978, ch. 211, 12; 1985, ch. 93, 3; 1986, ch. 33, 30; 1994, ch. 25, 1; 1995, ch. 69, 3; 2010, ch. 59, 1.



Section 22-13-6.1 - Gifted children; determination.

22-13-6.1. Gifted children; determination.

A. The department shall adopt standards pertaining to the determination of who is a gifted child and shall publish those standards as part of the educational standards for New Mexico schools.

B. In adopting standards to determine who is a gifted child, the department shall provide for the evaluation of selected school-age children by multidisciplinary teams from each child's school district. That team shall be vested with the authority to designate a child as gifted. The team shall consider information regarding a child's cultural and linguistic background and socioeconomic background in the identification, referral and evaluation process. The team also shall consider any disabling condition in the identification, referral and evaluation process.

C. Each school district offering a gifted education program shall create one or more advisory committees of parents, community members, students and school staff members. The school district may create as many advisory committees as there are high schools in the district or may create a single districtwide advisory committee. The membership of each advisory committee shall reflect the cultural diversity of the enrollment of the school district or the schools the committee advises. The advisory committee shall regularly review the goals and priorities of the gifted program, including the operational plans for student identification, evaluation, placement and service delivery and shall demonstrate support for the gifted program.

D. In determining whether a child is gifted, the multidisciplinary team shall consider diagnostic or other evidence of the child's:

(1) creativity or divergent-thinking ability;

(2) critical-thinking or problem-solving ability;

(3) intelligence; and

(4) achievement.

History: 1978 Comp., 22-13-6.1, enacted by Laws 1994, ch. 25, 2; 2005, ch. 25, 1.



Section 22-13-7 - Special education; responsibility.

22-13-7. Special education; responsibility.

A. The state board [department] shall make, adopt and keep current a state plan for special education policy, programs and standards.

B. The department of education [public education department] with the approval of the state board [department] shall set standards for diagnosis and screening of and educational offerings for exceptional children in public schools, in private, nonsectarian, nonprofit training centers and in state institutions under the authority of the secretary of health.

C. The state board [department] shall establish and maintain a program of evaluation of the implementation and impact of all programs for exceptional children in the public schools. This program shall be operated with the cooperation of local school districts. Portions of the program may be subcontracted, and periodic reports regarding the efficacy of programs for exceptional children shall be made to the legislative education study committee.

D. The department of education [public education department] shall coordinate programming related to the transition of persons with disabilities from secondary and post-secondary education programs to employment or vocational placement.

History: 1953 Comp., 77-11-3.2, enacted by Laws 1972, ch. 95, 3; 1978, ch. 211, 13; 1990, ch. 94, 4; 1993, ch. 229, 1.



Section 22-13-8 - Special education; private educational training centers and residential treatment centers.

22-13-8. Special education; private educational training centers and residential treatment centers.

A. Notwithstanding other provisions of the Public School Code [Chapter 22 NMSA 1978], as used in this section:

(1) "qualified student" means a public school student who:

(a) has not graduated from high school;

(b) is regularly enrolled in one-half or more of the minimum course requirements approved by the department for public school students; and

(c) in terms of age: 1) is at least five years of age prior to 12:01 a.m. on September 1 of the school year or will be five years of age prior to 12:01 a.m. on September 1 of the school year if the student is enrolled in a public school extended-year kindergarten program that begins prior to the start of the regular school year; 2) is at least three years of age at any time during the school year and is receiving special education pursuant to rules of the department; or 3) has not reached the student's twenty-second birthday on the first day of the school year and is receiving special education in accordance with federal law; and

(2) "school-age person" means a person who is not a qualified student but who meets the federal requirements for special education and who:

(a) will be at least three years old at any time during the school year;

(b) is not more than twenty-one years of age; and

(c) has not received a high school diploma or its equivalent.

B. The responsibility of school districts, state institutions and the state to provide a free appropriate public education for qualified students who need special education is not diminished by the availability of private schools and services. It is a state responsibility to ensure that all qualified students who need special education receive the education to which federal and state laws entitle them whether provided by public or private schools and services.

C. A school district in which a private, nonsectarian, nonprofit educational training center or residential treatment center is located shall not be considered the resident school district of a school-age person if residency is based solely on the school-age person's enrollment at the facility and the school-age person would not otherwise be considered a resident of the state.

D. For a qualified student in need of special education or school-age person who is placed in a private, nonsectarian, nonprofit educational training center or residential treatment center by a school district or by a due process decision, the school district in which the qualified student or school-age person lives, whether in-state or out-of-state, is responsible for the educational, nonmedical care and room and board costs of that placement.

E. For a school-age person placed in a private, nonsectarian, nonprofit educational training center or residential treatment center not as a result of a due process decision but by a parent who assumes the responsibility for such placement, the department shall ensure that the school district in which the facility is located is allocating and distributing the school-age person's proportionate share of the federal Individuals with Disabilities Education Act Part B funds but the state is not required to distribute state funds for that school-age person.

F. For a qualified student or school-age person in need of special education placed in a private, nonsectarian, nonprofit educational training center or residential treatment center by a New Mexico public noneducational agency with custody or control of the qualified student or school-age person or by a New Mexico court of competent jurisdiction, the school district in which the facility is located shall be responsible for the planning and delivery of special education and related services, unless the qualified student's or school-age person's resident school district has an agreement with the facility to provide such services.

G. Except as provided in Subsection D of this section, the department shall determine which school district is responsible for the cost of educating a qualified student in need of special education who has been placed in a private, nonsectarian, nonprofit educational training center or residential treatment center outside the qualified student's resident school district. The department shall determine the reasonable reimbursement owed to the receiving school district.

H. A local school board, in consultation with the department, may make an agreement with a private, nonsectarian, nonprofit educational training center or residential treatment center for educating qualified students in need of special education and for whom the school district is responsible for providing a free appropriate public education under the federal Individuals with Disabilities Education Act and for providing payment for that education. All financial agreements between local school boards and private, nonsectarian, nonprofit educational training centers and residential treatment centers must be negotiated in accordance with rules promulgated by the department.

I. All agreements between local school boards and private, nonsectarian, nonprofit educational training centers and residential treatment centers must be reviewed and approved by the secretary. The agreements shall ensure that all qualified students placed in a private, nonsectarian, nonprofit educational training center or residential treatment center receive the education to which they are entitled pursuant to federal and state laws. All agreements must provide for:

(1) student evaluations and eligibility;

(2) an educational program for each qualified student that meets state standards for such programs, except that teachers employed by private schools are not required to be highly qualified;

(3) special education and related services in conformance with an individualized education program that meets the requirements of federal and state law; and

(4) adequate classroom and other physical space provided at the private, nonsectarian, nonprofit educational training center or residential treatment center that allows the school district to provide an appropriate education.

J. The agreements must also acknowledge the authority and responsibility of the local school board and the department to conduct on-site evaluations of programs and student progress to ensure that the education provided to the qualified student is meeting state standards.

K. A qualified student for whom the state is required by federal law to provide a free appropriate public education and who is attending a private, nonsectarian, nonprofit educational training center or a residential treatment center is a public school student and shall be counted in the special education membership of the school district that is responsible for the costs of educating the student as provided in the individualized education program for the student.

L. The department shall adopt the format to report individual student data and costs for any qualified student or school-age person attending public or private educational training centers or residential treatment centers and shall include those reports in the student teacher accountability reporting system by using the same student identification number issued to a public school student pursuant to Section 22-2C-11 NMSA 1978 or by assigning a unique student identifier for school-age persons, including those who are not residents of this state but who are attending a private, nonsectarian, nonprofit educational training center or residential treatment center in this state. Every public and private educational training center and every public and private residential treatment center that serves school-age persons in this state shall comply with this provision.

M. The department shall promulgate rules to carry out the provisions of this section.

History: 1953 Comp., 77-11-3.3, enacted by Laws 1972, ch. 95, 4; 1974, ch. 8, 21; 1977, ch. 81, 1; 1978, ch. 211, 14; 1978 Comp., 22-13-8, repealed and reenacted by Laws 2009, ch. 162, 1.



Section 22-13-12 - Approved driver-education courses.

22-13-12. Approved driver-education courses.

A. The state board [department] or its designated representative shall adopt and promulgate minimum standards for approved driver-education and motorcycle driver-education courses taught in any school in the state.

B. A driver-education or motorcycle driver-education course shall provide to students legally entitled to operate the type of motor vehicle involved, classroom instruction and behind-the-wheel or on-the-motorcycle training in the safe operation of the motor vehicle.

C. An approved driver-education or motorcycle driver-education course is a course of instruction certified by the state superintendent [secretary] as meeting the minimum standards for such a driver-education course adopted by the state board [department] or its designated representative.

History: 1953 Comp., 77-11-7, enacted by Laws 1967, ch. 16, 186; 1973, ch. 381, 4.



Section 22-13-13 - School lunch program.

22-13-13. School lunch program.

A. The state board [department] shall prescribe standards and regulations for the establishment and operation of school lunch programs in the state. The department of education [public education department] shall provide technical advice and assistance to any school district in connection with the establishment or operation of a school lunch program.

B. A local school board may accept gifts or grants for use in connection with a school lunch program in the school district.

C. A "school lunch program" means a program under which lunches are served by a public school in the state on a nonprofit basis to students attending the school.

History: 1953 Comp., 77-11-8, enacted by Laws 1967, ch. 16, 187.



Section 22-13-13.1 - Temporary provision; food and beverages sold outside of school meal programs.

22-13-13.1. Temporary provision; food and beverages sold outside of school meal programs.

The public education department, in collaboration with the department of health and one representative each from the New Mexico action for healthy kids, parents, students, school food service directors, school boards, school administrators, agriculture, dairy producers and the food and beverage industry, shall adopt rules no later than December 31, 2005 governing foods and beverages sold in all public schools to students outside of federal department of agriculture school meal programs. The rules shall, at a minimum, address nutrition standards, portion sizes and times when students may access these items. Nothing in this section shall be construed to prohibit or limit the sale or distribution of any food or beverage item through fundraisers by students, teachers or groups when the items are intended for sale off the school campus.

History: Laws 2005, ch. 115, 1.



Section 22-13-13.2 - Breakfast program required; waiver; distribution of funds.

22-13-13.2. Breakfast program required; waiver; distribution of funds.

A. School districts and charter schools shall establish a "breakfast after the bell program" to provide free breakfast, after the instructional day has begun, to all students attending a public school in which eighty-five percent or more of the enrolled students were eligible for free or reduced-price lunch under the National School Lunch Act during the prior school year.

B. A school district or charter school that includes a public school in which fewer than eighty-five percent of the enrolled students were eligible for free or reduced-price lunch during the prior school year under the National School Lunch Act may establish a breakfast after the bell program to provide free breakfast, after the instructional day has begun, to all students attending that public school; provided that the program complies with all applicable department rules relating to the breakfast after the bell program authorized by this section.

C. Nothing in this section shall be interpreted to prohibit a school that establishes a breakfast after the bell program under the provisions of Subsection A or B of this section from beginning breakfast service before the start of the instructional day; provided that the school also serves breakfast after the beginning of the instructional day in the location of its choice, including the cafeteria, classroom, on the bus, or by providing a hand-carried breakfast.

D. The school district or charter school may apply to the department for a waiver of the breakfast after the bell program required under the provisions of Subsection A of this section if the school district or charter school can demonstrate that providing the program will result in undue financial hardship for the school district or charter school.

E. The department shall award funding to each school district or charter school that establishes a breakfast after the bell program under the provisions of this section for providing free breakfast to students on a per-meal basis at the federal maximum rate of reimbursement as set forth annually by the federal secretary of agriculture for educational grants awarded under the authority of the secretary. School districts and charter schools do not need to demonstrate their expenses to receive funding pursuant to this section.

F. Disbursements for the breakfast after the bell program shall be paid in sequential order, until the state breakfast after the bell funds are exhausted. School districts and charter schools whose public schools have the highest percentage of enrolled students eligible for free or reduced-price lunch under the National School Lunch Act shall be paid first. School districts and charter schools whose public schools have the lowest percentage of enrolled students eligible for free or reduced-price lunch under the National School Lunch Act shall be paid last.

G. By June 15 of each year, each school district and charter school seeking state breakfast after the bell funds shall submit to the department the following information:

(1) the number of breakfasts served at no charge by each of its public schools during the previous school year; and

(2) the federal reimbursement rate for each breakfast served.

H. When calculating the amount of breakfast after the bell program funding that is due a public school, the department shall assume that student participation will remain at the same level as the previous year. If a school district or charter school has not previously received state breakfast after the bell funding, the department shall assume that ninety percent of the student population of an eligible public school will participate in the breakfast after the bell program and shall fund the public school's program accordingly.

I. By August 1 of each year, the department shall inform eligible school districts and charter schools of the amount of breakfast after the bell funding they will receive during the upcoming school year.

J. The department shall promulgate rules necessary for implementation of this section, including:

(1) standards for breakfast after the bell programs that meet federal school breakfast program standards;

(2) procedures for waiver requests and the award of waivers as provided for in Subsection D of this section, including what constitutes financial hardship; and

(3) procedures for funding school districts and charter schools.

K. The provisions of this section apply to the 2014-2015 and succeeding school years; provided, however, that the breakfast after the bell program for middle and high school students shall begin the first school year after the legislature provides funding for that portion of the program.

History: Laws 2011, ch. 35, 5; 2014, ch. 16, 1; 2016, ch. 26, 1.



Section 22-13-14 - Emergency drills; requirement.

22-13-14. Emergency drills; requirement.

A. An emergency drill shall be conducted in each public and private school of the state at least once each week during the first four weeks of the school year and at least once each month thereafter until the end of the school year. Two drills during the year shall be shelter-in-place drills and one shall be an evacuation drill, as directed by the department. The remainder of the drills shall be fire drills. It shall be the responsibility of the person in charge of a school to carry out the provisions of this section.

B. In locations where a fire department is maintained, a member of the fire department shall be requested to be in attendance during the emergency drills for the purpose of giving instruction and constructive criticism.

C. The department shall determine penalties for any person failing to meet the provisions of this section.

History: 1953 Comp., 77-11-9, enacted by Laws 1967, ch. 16, 188; 1979, ch. 81, 1; 2005, ch. 27, 1.



Section 22-13-15 - Public school instruction; prohibition;

22-13-15. Public school instruction; prohibition;

A. No person shall teach sectarian doctrine in a public school.

B. Any person violating the provisions of this section by teaching sectarian doctrine in a public school shall be immediately discharged from further employment with a school district. The provisions of Sections 22-10-17 through 22-10-20 NMSA 1978 relating to the discharge of certified school personnel apply to this section.

History: 1953 Comp., 77-11-10, enacted by Laws 1967, ch. 16, 189.



Section 22-13-16 - Private school programs; solicitations; permit; penalty.

22-13-16. Private school programs; solicitations; permit; penalty.

A. It is unlawful for any private school, or its agent, to canvass a prospective student in New Mexico for the purpose of selling to the student a scholarship or collecting tuition from the student in advance of the date for registration for the school without first obtaining a permit from the state board [department]. This shall not be construed to prevent canvassing by schools for prospective students where no scholarship is sold or where no fee for tuition is collected in advance of registration. This shall also not be construed to prevent a school from advertising.

B. To obtain a permit as required by this section, an application shall be filed with the state board [department], signed by an authorized representative of the school, accompanied by any reasonable fee required by the state board and containing the following:

(1) the name and location of the school seeking the permit;

(2) the number of instructors employed by the school;

(3) the courses of instruction offered by the school; and

(4) any additional information required by the state board [department].

C. The state board may revoke, at any time, any permit issued by it for satisfactory cause.

D. Any person violating any provisions of this section is guilty of a petty misdemeanor.

History: 1953 Comp., 77-11-11, enacted by Laws 1967, ch. 16, 190.



Section 22-13-25 - Academic competitions.

22-13-25. Academic competitions.

Each public school in each conference shall provide academic competitions similar to its athletic competitions. A student who participates in an academic competition shall qualify for an academic letter in the subject in which he competes. Academic competitions between schools shall be governed by the New Mexico activities association.

History: Laws 2001, ch. 70, 1.



Section 22-13-26 - Youth programs established.

22-13-26. Youth programs established.

The children, youth and families department, the state department of public education [public education department], the department of health, the human services department and the labor department shall each contract for programs, subject to appropriations provided for that purpose, funded through a public-private partnership, for community-based after-school and other prevention programs and services for youth. Each department shall ensure, prior to contracting for services, that private matching funding is available and committed for the purpose of the contract.

History: Laws 2003, ch. 161, 1.



Section 22-13-27 - Recompiled.

22-13-27. Recompiled.



Section 22-13-28 - K-3 plus; eligibility; application; reporting and evaluation.

22-13-28. K-3 plus; eligibility; application; reporting and evaluation.

A. The six-year K-3 plus pilot project has demonstrated that increased time in kindergarten and the early grades narrows the achievement gap between disadvantaged students and other students and increases cognitive skills and leads to higher test scores for all participants.

B. The "K-3 plus" program is created in the department to provide funding for additional educational time for students in kindergarten through third grade. K-3 plus shall be administered by the department and shall provide the funding for approved full-day kindergarten and grades one through three to be extended by at least twenty-five instructional days, beginning up to two months earlier than the regular school years.

C. K-3 plus shall be conducted upon application in:

(1) a high-poverty elementary school in which eighty percent or more of the students are eligible for free or reduced-fee lunch at the time the school applies for the program;

(2) an elementary school with a D or F school grade at the time of application or schools that improved their school grade with K-3 plus and wish to continue the program; or

(3) an elementary school that serves students in specific grade levels between kindergarten and third grade that is not otherwise eligible that receives students from or sends students to another elementary school that is eligible and participating in the regular course of the school district attendance zoning.

D. The department shall prioritize funding to school districts and charter schools that keep students that participate in K-3 plus with the same teacher and cohort of students during the regular school year.

E. The department shall promulgate rules for application requirements and procedures and criteria for evaluating applications. In evaluating applications for K-3 plus, the department shall grant priority to those schools with research-based, scientific reading strategies and programs. An applicant shall demonstrate that its K-3 plus program will meet all department standards and employ only qualified teachers and other staff.

F. K-3 plus programs shall be funded at no less than thirty percent of the unit value per student. Up to two percent of the money received by a school district shall be used for student recruitment and to ensure regular attendance by K-3 plus students. Funding for individual school programs shall be based on enrollment on the fifteenth day of the program.

G. School districts and charter schools that meet the qualifications for K-3 plus funding may submit applications by March 15 for the succeeding fiscal year. The department shall notify all school districts and charter schools by February 1 that applications will be accepted until March 15 and that final funding is contingent on the final unit value set by the secretary. The notification shall include the application and any requirements for supplementary documentation. Applications may be submitted electronically or by mail or other delivery. Schools that are awarded funding for K-3 plus for the next school year shall be notified by April 15 of the calendar year.

H. The department shall provide additional professional development for K-3 plus teachers in how young children learn to read. Teachers and educational assistants shall be paid at the same rate and under the same terms for K-3 plus as teachers and educational assistants are paid for regular educational programs.

I. Students participating in K-3 plus shall be evaluated at the beginning of K-3 plus, and their progress shall be measured through department-approved summative and formative assessments.

J. The department shall establish reporting and evaluation requirements for participating schools, including student and program assessments. The department shall report annually to the legislature and the governor on the efficacy of K-3 plus.

K. The department may use up to four percent of any appropriation made by the legislature for K-3 plus for professional development for participating educators and department administrative costs.

L. The department shall develop and disseminate information on best practices in the areas of student recruitment, retention and academic success of early learners.

M. The secretary shall appoint a "K-3 plus advisory committee" composed of representatives of school districts that participate in K-3 plus and other stakeholders. The advisory committee shall meet twice a year to advise the department on K-3 plus implementation.

History: Laws 2007, ch. 12, 1; 2012, ch. 21, 1; 2013, ch. 175, 1; 2015, ch. 75, 1; 2017, ch. 19, 1.



Section 22-13-28.1 - K-3 plus fund; created; administration; current appropriation.

22-13-28.1. K-3 plus fund; created; administration; current appropriation.

The "K-3 plus fund" is created as a nonreverting fund in the state treasury. The fund consists of appropriations, gifts, grants and donations. The department shall administer the fund and money in the fund is appropriated to the department for K-3 plus programs, K-3 plus-related professional development and department administrative costs as provided in Section 22-13-28 NMSA 1978. Any unexpended or unencumbered balance of the fiscal year 2012 appropriation for K-3 plus in Subsection I of Section 4 of Chapter 179 of Laws 2011 shall not revert to the general fund and shall be transferred to the K-3 plus fund.

History: Laws 2012, ch. 21, 2.



Section 22-13-28.2 - K-5 plus pilot project; purpose; eligibility; application; reporting and evaluation.

22-13-28.2. K-5 plus pilot project; purpose; eligibility; application; reporting and evaluation.

A. "K-5 plus" is created as a four-year pilot project that:

(1) extends the school year in participating public schools by at least twenty-five additional days for students in kindergarten through fifth grade; and

(2) measures the effect of the provided additional time on literacy and numeracy.

B. The purpose of K-5 plus is to demonstrate that increased time in kindergarten through fifth grade:

(1) narrows the achievement gap between certain disadvantaged students and other students;

(2) better prepares elementary students for success in middle and high school;

(3) improves truancy rates at all school levels and improves dropout rates in high school; and

(4) increases students' cognitive skills and leads to higher test scores for participants.

C. K-5 plus shall be administered by the department and shall provide funding to successful public school applicants that extend their school calendars for kindergarten through fifth grade by at least twenty-five instructional days prior to the beginning of the regular school year.

D. K-5 plus shall be conducted upon application in public schools at which either eighty percent or more of the students are eligible for free or reduced-fee lunch or the school has a D or F school grade at the time the public school initially applies for the pilot project. Public schools that conduct K-3 plus programs may apply to participate in the K-5 plus pilot project, and the department shall give priority to those public schools that have a current K-3 plus program. The pilot project shall be conducted in no more than twenty public schools.

E. The department shall determine application requirements and procedures and criteria for evaluating applications. In evaluating applications for K-5 plus, the department shall grant priority to those public schools with research-based, scientific reading strategies and programs. An applicant shall demonstrate that its K-5 plus pilot project will meet all department standards and employ only qualified teachers and other staff.

F. K-5 plus shall be funded at no less than thirty percent of the final unit value per student established as of January 31 of the current calendar year. Up to two percent of the money received by a school district or charter school shall be used to ensure regular attendance by K-5 plus students. Funding for individual public schools shall be based on enrollment on the fifteenth day of the project.

G. School districts and charter schools that meet the qualifications for K-5 plus funding may submit applications by March 15 for the succeeding fiscal year. The department shall notify all school districts and charter schools by February 1 that applications will be accepted until March 15. The notification shall include the application and any requirements for supplementary documentation. Applications may be submitted electronically or by mail or other delivery. Public schools that are awarded funding for K-5 plus for the next school year shall be notified by April 15 of the calendar year.

H. The department shall provide additional professional development for K-5 plus teachers in how children learn to read. The department may use up to four percent of any appropriation made by the legislature for the K-5 plus pilot project for professional development for participating educators and department administrative costs.

I. Teachers and educational assistants shall be paid at the same rate and under the same terms as teachers and educational assistants are paid for regular educational programs.

J. Students participating in K-5 plus shall be evaluated at the beginning of each grade year, and their progress shall be measured through department-approved summative assessments.

K. The department shall establish and implement reporting and evaluation requirements for participating public schools, including students and pilot project assessments. The department shall provide interim and final reports annually to the legislature and the governor on the efficacy of K-5 plus.

L. In addition to legislative appropriations for the K-5 plus pilot project, the department, school districts, public schools and local communities shall seek public and private gifts, grants and donations to benefit the pilot project.

History: Laws 2016, ch. 62, 1.



Section 22-13-29 - Middle and high school literacy initiative.

22-13-29. Middle and high school literacy initiative.

A. School districts and charter schools may create comprehensive, coordinated middle and high school literacy initiatives to provide scientifically based literacy programs to improve the reading and writing proficiency of students in grades six through twelve.

B. The design of a middle and high school literacy initiative shall be based upon scientific research that shows that using the methods and materials proposed is effective in improving reading proficiency beyond the primary grades and shall include, at a minimum:

(1) instruction in nonfiction writing;

(2) ongoing teacher and school administrator professional development equal to that which was validated in the supporting research;

(3) use of student assessment data to guide and individualize instruction; and

(4) a rigorous and thorough evaluation component.

C. A middle and high school literacy initiative shall also incorporate some or all of the following elements:

(1) direct, explicit comprehension instruction;

(2) teacher teams, including language arts and content area instructors who implement mutually reinforcing practices;

(3) strategies to encourage motivation and self-directed learning;

(4) text-based collaborative learning by groups of students;

(5) strategic tutoring;

(6) diverse texts;

(7) a technology component; and

(8) extended time for literacy.

D. School districts and charter schools that meet department eligibility requirements may apply to the department for awards from the public school reading proficiency fund for support for their middle and high school literacy initiatives. Applications shall be in a form prescribed by the department.

History: Laws 2007, ch. 307, 10 and Laws 2007, ch. 308, 10.



Section 22-13-30 - Vision screening.

22-13-30. Vision screening.

A school nurse or the nurse's designee, a primary care health provider or a lay eye screener shall administer a vision screening test for students enrolled in the school in pre-kindergarten, kindergarten, first grade and third grade and for transfer and new students in those grades, unless a parent affirmatively prohibits the visual screening.

History: Laws 2007, ch. 353, 2 and Laws 2007, ch. 357, 2.



Section 22-13-31 - Brain injury; protocols to be used by coaches for brain injuries received by students in school athletic activities; training of coaches and student athletes; information to be provided to coaches, student athletes and student athletes' parents

22-13-31. Brain injury; protocols to be used by coaches for brain injuries received by students in school athletic activities; training of coaches and student athletes; information to be provided to coaches, student athletes and student athletes' parents or guardians; requiring acknowledgment of training and information; nonscholastic youth athletic activity on school district property; brain injury protocol compliance; certification.

A. A coach shall not allow a student athlete to participate in a school athletic activity on the same day that the student athlete:

(1) exhibits signs, symptoms or behaviors consistent with a brain injury after a coach, a school official or a student athlete reports, observes or suspects that a student athlete exhibiting these signs, symptoms or behaviors has sustained a brain injury; or

(2) has been diagnosed with a brain injury.

B. A coach may allow a student athlete who has been prohibited from participating in a school athletic activity pursuant to Subsection A of this section to participate in a school athletic activity no sooner than two hundred forty hours from the hour in which the student athlete received a brain injury and only after the student athlete:

(1) no longer exhibits any sign, symptom or behavior consistent with a brain injury; and

(2) receives a written medical release from a licensed health care professional.

C. Each school district shall ensure that each coach participating in school athletic activities and each student athlete in the school district receives training provided pursuant to Paragraph (1) of Subsection D of this section.

D. The New Mexico activities association shall consult with the brain injury advisory council and school districts to promulgate rules to establish:

(1) protocols and content consistent with current medical knowledge for training each coach participating in school athletic activities and each student athlete to:

(a) understand the nature and risk of brain injury associated with athletic activity;

(b) recognize signs, symptoms or behaviors consistent with a brain injury when a coach or student athlete suspects or observes that a student athlete has received a brain injury;

(c) understand the need to alert appropriate medical professionals for urgent diagnosis or treatment; and

(d) understand the need to follow medical direction for proper medical protocols; and

(2) the nature and content of brain injury training and information forms and educational materials for, and the means of providing these forms and materials to, coaches, student athletes and student athletes' parents or guardians regarding the nature and risk of brain injury resulting from athletic activity, including the risk of continuing or returning to athletic activity after a brain injury.

E. At the beginning of each academic year or the first participation in school athletic activities by a student athlete during an academic year, a school district shall provide a brain injury training and information form created pursuant to Subsection D of this section to a student athlete and the student athlete's parent or guardian. The school district shall receive signatures on the brain injury training and information form from the student athlete and the student athlete's parent or guardian confirming that the student athlete has received the brain injury training required by this section and that the student athlete and parent or guardian understand the brain injury information before permitting the student athlete to begin or continue participating in school athletic activities for that academic year. The form required by this subsection may be contained on the student athlete sport physical form.

F. As a condition of permitting nonscholastic youth athletic activity to take place on school district property, the superintendent of a school district shall require the person offering the nonscholastic youth athletic activity to sign a certification that the nonscholastic youth athletic activity will follow the brain injury protocols established pursuant to Section 22-13-31.1 NMSA 1978.

G. As used in this section:

(1) "academic year" means any consecutive period of two semesters, three quarters or other comparable units commencing with the fall term each year;

(2) "brain injury" means a body-altering physical trauma to the brain, skull or neck caused by, but not limited to, blunt or penetrating force, concussion, diffuse axonal injury, hypoxia-anoxia or electrical charge;

(3) "licensed health care professional" means:

(a) a practicing physician or physician assistant licensed pursuant to the Medical Practice Act [Chapter 61, Article 6 NMSA 1978];

(b) a practicing osteopathic physician licensed pursuant to the Osteopathic Medicine Act [Chapter 61, Article 10 NMSA 1978];

(c) a practicing certified nurse practitioner licensed pursuant to the Nursing Practice Act [Chapter 61, Article 3 NMSA 1978];

(d) a practicing osteopathic physician's assistant licensed pursuant to the Osteopathic Medicine Act [Chapter 61, Article 10 NMSA 1978];

(e) a practicing psychologist licensed pursuant to the provisions of the Professional Psychologist Act [Chapter 61, Article 9 NMSA 1978];

(f) a practicing athletic trainer licensed pursuant to the provisions of the Athletic Trainer Practice Act [Chapter 61, Article 14D NMSA 1978]; or

(g) a practicing physical therapist licensed pursuant to the Physical Therapy Act [61-12D-1 through 61-12D-19 NMSA 1978];

(4) "nonscholastic youth athletic activity" means an organized athletic activity in which the participants, a majority of whom are under nineteen years of age, are engaged in an athletic game or competition against another team, club or entity, or in practice or preparation for an organized athletic game or competition against another team, club or entity. "Nonscholastic youth athletic activity" does not include an elementary school, middle school, high school, college or university activity or an activity that is incidental to a nonathletic program;

(5) "school athletic activity" means a sanctioned middle school, junior high school or senior high school function that the New Mexico activities association regulates; and

(6) "student athlete" means a middle school, junior high school or senior high school student who engages in, is eligible to engage in or seeks to engage in a school athletic activity.

History: Laws 2010, ch. 96 1; 2016, ch. 53, 1; 2017, ch. 69, 1.



Section 22-13-31.1 - Brain injury; protocols; training of coaches; brain injury education.

22-13-31.1. Brain injury; protocols; training of coaches; brain injury education.

A. A coach shall not allow a youth athlete to participate in a youth athletic activity on the same day that the youth athlete:

(1) exhibits signs, symptoms or behaviors consistent with a brain injury after a coach, a league official or a youth athlete reports, observes or suspects that a youth athlete exhibiting these signs, symptoms or behaviors has sustained a brain injury; or

(2) has been diagnosed with a brain injury.

B. A coach may allow a youth athlete who has been prohibited from participating in a youth athletic activity pursuant to Subsection A of this section to participate in a youth athletic activity no sooner than two hundred forty hours from the hour in which the youth athlete received a brain injury and only after the youth athlete:

(1) no longer exhibits any sign, symptom or behavior consistent with a brain injury; and

(2) receives a written medical release from a licensed health care professional.

C. Each youth athletic league shall ensure that each coach participating in youth athletic activities and each youth athlete in the league receives training provided pursuant to Paragraph (1) of Subsection D of this section.

D. The department of health shall consult with the brain injury advisory council to promulgate rules to establish:

(1) protocols and content consistent with current medical knowledge for training each coach participating in youth athletic activities and each youth athlete to:

(a) understand the nature and risk of brain injury associated with youth athletic activity;

(b) recognize signs, symptoms or behaviors consistent with a brain injury when a coach or youth athlete suspects or observes that a youth athlete has received a brain injury;

(c) understand the need to alert appropriate medical professionals for urgent diagnosis or treatment; and

(d) understand the need to follow medical direction for proper medical protocols; and

(2) the nature and content of brain injury training and information forms and educational materials for, and the means of providing these forms and materials to, coaches, youth athletes and youth athletes' parents or guardians regarding the nature and risk of brain injury resulting from youth athletic activity, including the risk of continuing or returning to youth athletic activity after a brain injury.

E. At the beginning of each youth athletic activity season or the first participation in youth athletic activities by a youth athlete during a youth athletic activity season, a youth athletic league shall provide a brain injury training and information form created pursuant to Subsection D of this section to a youth athlete and the youth athlete's parent or guardian. The youth athletic league shall receive signatures on the brain injury training and information form from the youth athlete and the youth athlete's parent or guardian confirming that the youth athlete has received the brain injury training required by this section and that the youth athlete and parent or guardian understand the brain injury information before permitting the youth athlete to begin or continue participating in youth athletic activities for the athletic season or term of participation.

F. As used in this section:

(1) "brain injury" means a body-altering physical trauma to the brain, skull or neck caused by blunt or penetrating force, concussion, diffuse axonal injury, hypoxia-anoxia or electrical charge;

(2) "licensed health care professional" means:

(a) a practicing physician or physician assistant licensed pursuant to the Medical Practice Act [Chapter 61, Article 6 NMSA 1978];

(b) a practicing osteopathic physician licensed pursuant to the Osteopathic Medicine Act [Chapter 61, Article 10 NMSA 1978];

(c) a practicing certified nurse practitioner licensed pursuant to the Nursing Practice Act [Chapter 61, Article 3 NMSA 1978];

(d) a practicing osteopathic physician's assistant licensed pursuant to the Osteopathic Medicine Act;

(e) a practicing psychologist licensed pursuant to the provisions of the Professional Psychologist Act [Chapter 61, Article 9 NMSA 1978];

(f) a practicing athletic trainer licensed pursuant to the provisions of the Athletic Trainer Practice Act [Chapter 61, Article 14D NMSA 1978]; or

(g) a practicing physical therapist licensed pursuant to the provisions of the Physical Therapy Act [61-12D-1 through 61-12D-19 NMSA 1978];

(3) "youth athlete" means an individual under nineteen years of age who engages in, is eligible to engage in or seeks to engage in a youth athletic activity; and

(4) "youth athletic activity" means an organized athletic activity in which the participants, a majority of whom are under nineteen years of age, are engaged in an athletic game or competition against another team, club or entity, or in practice or preparation for an organized athletic game or competition against another team, club or entity. "Youth athletic activity" does not include an elementary school, middle school, high school, college or university activity or an activity that is incidental to a nonathletic program.

History: Laws 2016, ch. 53, 2; 2017, ch. 69, 2.



Section 22-13-32 - Intervention for students displaying characteristics of dyslexia.

22-13-32. Intervention for students displaying characteristics of dyslexia.

A. A student who, despite effective classroom instruction in general education as provided by department standards, demonstrates characteristics of dyslexia and is having difficulty learning to read, write, spell, understand spoken language or express thoughts clearly shall be referred to a student assistance team.

B. In accordance with department response to intervention procedures, guidelines and policies, each school district or charter school shall provide timely, appropriate, systematic, scientific, research-based interventions prescribed by the student assistance team, with progress monitoring to determine the student's response or lack of response, for a student in the secondary tier of response to intervention who meets the criteria in Subsection A of this section prior to referring the student for a special education evaluation.

C. A parent of a student referred to a student assistance team shall be informed of the parent's right to request an initial special education evaluation at any time during the school district's or charter school's implementation of the interventions prescribed by the student assistance team. If the school district or charter school agrees that the student may have a disability, the student assistance team shall refer the child for an evaluation. The student shall be evaluated within sixty days of receiving the parental consent for an initial evaluation. If the school district or charter school refuses the parent's request for an initial evaluation, the school district or charter school shall provide written notice of the refusal to the parent, including notice of the parent's right to challenge the school district's or charter school's decision as provided in state and federal law and rules.

D. The department shall provide lists of recommended teacher professional development materials and opportunities for teachers and administrators regarding research-based reading instruction for students at risk for reading failure and displaying the characteristics of dyslexia.

E. School districts and charter schools shall train school administrators and teachers who teach reading to implement appropriate research-based reading interventions prior to referring the student for a special education evaluation. School districts and charter schools shall train special education teachers to provide appropriate specialized reading instruction for students who are identified with dyslexia as a specific learning disability and who are eligible for special education services.

F. The department shall provide technical assistance for special education diagnosticians and other special education professionals regarding the formal special education evaluation of students suspected of having a specific learning disability, such as dyslexia.

G. The department shall adopt rules, standards and guidelines necessary to implement this section.

History: Laws 2010, ch. 59, 2.



Section 22-13-33 - Appointing a point of contact person for certain students.

22-13-33. Appointing a point of contact person for certain students.

A. As used in this section:

(1) "foster care" means twenty-four-hour substitute care for a student placed away from the student's parents or guardians and for whom the children, youth and families department has placement and care responsibility, including placements in foster family homes, foster homes of relatives, group homes, emergency shelters, treatment foster homes, residential facilities, child care institutions and preadoptive homes. For the purposes of this section, a student is in foster care regardless of whether the foster care facility is licensed and payments are made by the state, tribal or local agency for the care of the student, whether adoption subsidy payments are being made prior to the finalization of an adoption or whether there is federal matching of any payments that are made; and

(2) "involved in the juvenile justice system" means a student who has been referred to the children, youth and families department due to allegations that the student has committed a delinquent offense and voluntary or involuntary conditions have been imposed on the student, including a student who is participating in a diversion program, is under a consent decree or time waiver, is currently supervised by the children, youth and families department, has recently entered or left a juvenile or criminal justice placement or is on supervised release or parole.

B. Each school district and charter school authorized by the department shall designate an individual to serve as a point of contact for students in foster care and students involved in the juvenile justice system. Charter schools authorized by school districts shall use the district's point of contact. Multiple school districts or charter schools authorized by the department may share a single designated point of contact with approval from the department and from the children, youth and families department.

C. For students transferring into the school district or charter school authorized by the department, the point of contact person shall be responsible for:

(1) ensuring that a student is immediately enrolled regardless of whether the records normally required for enrollment are produced by the last school the student attended or by the student;

(2) ensuring that the enrolling school communicates with the last school attended by a transferring student to obtain relevant academic and other records within two business days of the student's enrollment;

(3) ensuring that the enrolling school performs a timely transfer of credits that the student earned in the last school attended; and

(4) collaborating with the education program staff in a juvenile or criminal justice placement and the educational decision maker appointed by the children's court to create and implement a plan for assisting the transition of a student to the school district or charter school authorized by the department to minimize disruption to the student's education.

D. For students transferring out of the school district or charter school authorized by the department, the point of contact person shall be responsible for providing all records to the new school within two business days of receiving a request from the receiving school.

E. For students in foster care, the point of contact person shall be responsible for:

(1) complying with state policies and developing school district or charter school policies in collaboration with the children, youth and families department for:

(a) best interest determinations about whether the student will remain in the school of origin;

(b) transportation policies to ensure that students receive transportation to their school of origin if it is in their best interest to remain in the school of origin; and

(c) dispute resolution;

(2) convening or participating in best interest determination meetings in collaboration with the children, youth and families department pursuant to state policies and the school district's or charter school authorized by the department's policies; and

(3) ensuring that transportation occurs to the student's school of origin pursuant to the school district's or charter school authorized by the department's policies and in compliance with state policies.

F. For students in foster care and students involved in the juvenile justice system, the point of contact person shall be responsible for:

(1) ensuring that a student has equal opportunity to participate in sports and other extracurricular activities, career and technical programs or other special programs for which the student qualifies;

(2) ensuring that a student in high school receives timely and ongoing assistance and advice from counselors to improve the student's college and career readiness;

(3) ensuring that a student receives all special education services and accommodations to which the student is entitled under state and federal law;

(4) identifying school staff at each school site who can ensure that students are appropriately supported throughout their enrollment;

(5) supporting communication among the school; the children, youth and families department; the student; the student's educational decision maker appointed by the children's court; caregivers; and other supportive individuals that the student identifies to ensure that the responsibilities listed in this subsection are implemented; and

(6) ensuring that other school staff and teachers have access to training and resources about the educational challenges and needs of system-involved youth, including trauma-informed practices and the impact of trauma on learning.

G. The children, youth and families department shall notify a school when a student in the school enters foster care or a student in foster care enrolls in a school.

H. The student or the student's educational decision maker may notify a school that the student is involved in the juvenile justice system to obtain support and services from the point of contact.

History: Laws 2017, ch. 64, 1.






Article 13A - Incentives for School Improvement



Article 13B - Twenty-First Century Education



Article 13C - Hunger-Free Students' Bill of Rights

Section 22-13C-1 - Short title.

22-13C-1. Short title.

This act [22-13C-1 through 22-13C-7 NMSA 1978] may be cited as the "Hunger-Free Students' Bill of Rights Act".

History: Laws 2017, ch. 117, 1.



Section 22-13C-2 - Definitions.

22-13C-2. Definitions.

As used in the Hunger-Free Students' Bill of Rights Act:

A. "meal application" means an application for free or reduced-fee meals pursuant to the national school lunch program and school breakfast program; and

B. "school" means a public school district, a public school, a private school or a religious school.

History: Laws 2017, ch. 117, 2.



Section 22-13C-3 - Meal application availability and clarity.

22-13C-3. Meal application availability and clarity.

A. A school shall provide:

(1) a free, printed meal application in every school enrollment packet, or if the school chooses to use an electronic meal application, provide in school enrollment packets an explanation of the electronic meal application process and instructions for how parents or guardians may request a paper application at no cost; and

(2) meal applications and instructions in a language that parents and guardians understand. If a parent or guardian cannot read or understand a meal application, the school shall offer assistance in completing the application.

B. If a school becomes aware that a student who has not submitted a meal application is eligible for free or reduced-fee meals, the school shall complete and file an application for the student under the authority granted by Title 7, Section 245.6(d) of the Code of Federal Regulations.

C. Subsections A and B of this section do not apply to a school that provides free meals to all students in a year in which the school does not collect meal applications from students.

D. The liaison required of a school pursuant to the federal McKinney-Vento Homeless Assistance Act shall coordinate with the nutrition department to make sure that a homeless student receives free school meals and shall be appropriately coded and entered in the student-teacher accountability reporting system. The requirements of this subsection do not apply to a private or religious school.

History: Laws 2017, ch. 117, 3.



Section 22-13C-4 - Requirement to provide meals and ensure that eligible students are enrolled.

22-13C-4. Requirement to provide meals and ensure that eligible students are enrolled.

A. Regardless of whether or not a student has money to pay for a meal or owes money for earlier meals, a school:

(1) shall provide a United States department of agriculture reimbursable meal to a student who requests one, unless the student's parent or guardian has specifically provided written permission to the school to withhold a meal; and

(2) shall not require that a student throw away a meal after it has been served because of the student's inability to pay for the meal or because money is owed for earlier meals.

B. If a student owes money for five or more meals, a school shall:

(1) check the state list of students categorically eligible for free meals to determine if the student is categorically eligible;

(2) make at least two attempts, not including the application or instructions included in a school enrollment packet, to reach the student's parent or guardian and have the parent or guardian fill out a meal application; and

(3) require a principal, assistant principal or counselor to contact the parent or guardian to offer assistance with a meal application, determine if there are other issues within the household that have caused the child to have insufficient funds to purchase a school meal and offer any other assistance that is appropriate.

History: Laws 2017, ch. 117, 4.



Section 22-13C-5 - Anti-stigmatization and antidiscrimination practices.

22-13C-5. Anti-stigmatization and antidiscrimination practices.

A. A school shall not:

(1) publicly identify or stigmatize a student who cannot pay for a meal or who owes a meal debt by, for example, requiring that a student wear a wristband or hand stamp; or

(2) require a student who cannot pay for a meal or who owes a meal debt to do chores or other work to pay for meals; provided that chores or work required of all students regardless of a meal debt is permitted.

B. A school shall direct communications about a student's meal debt to a parent or guardian and not the student. Nothing in this subsection prohibits a school from sending a student home with a letter addressed to a parent or guardian.

History: Laws 2017, ch. 117, 5.



Section 22-13C-6 - Debt collection practices; uncollectable debt.

22-13C-6. Debt collection practices; uncollectable debt.

A school shall not require a parent or guardian to pay fees or costs from collection agencies hired to collect a meal debt.

History: Laws 2017, ch. 117, 6.



Section 22-13C-7 - Applicability.

22-13C-7. Applicability.

The Hunger-Free Students' Bill of Rights Act applies to a public school district, a public school, a private school or a religious school that participates in the national school lunch program or school breakfast program.

History: Laws 2017, ch. 117, 7.






Article 14 - Vocational Education or Rehabilitation

Section 22-14-1 - Definitions.

22-14-1. Definitions.

As used in Sections 22-14-2 through 22-14-16 NMSA 1978:

A. "vocational education" means vocational or technical training or retraining conducted as part of a program designed to enable an individual to engage in a remunerative occupation. Vocational education may provide but is not limited to guidance and counseling, vocational instruction, training for vocational education instructors, transportation and training material and equipment;

B. "person with a disability" means a person with a physical or mental disability that constitutes a substantial handicap to employment but that is of such a nature that vocational rehabilitation may be reasonably expected to enable the person to engage in a remunerative occupation;

C. "vocational rehabilitation" means services or training necessary to enable a person with a disability to engage in a remunerative occupation. Vocational rehabilitation may provide but is not limited to medical or vocational diagnosis, vocational guidance, counseling and placement, rehabilitation training, physical restoration, transportation, occupational licenses, customary occupational tools or equipment, maintenance and training material and equipment; and

D. "federal aid funds" means funds, gifts or grants received by the state under any federal aid for vocational education or vocational rehabilitation.

History: 1953 Comp., 77-12-1, enacted by Laws 1967, ch. 16, 191; 2007, ch. 46, 11.



Section 22-14-2 - Vocational education; state governing authority.

22-14-2. Vocational education; state governing authority.

A. The commission is the governing authority and shall establish policies for the conduct of all programs of the state and state plans established relating to vocational education unless otherwise provided by law.

B. The commission is the sole agency of the state for the administration or for the supervision of the administration of any state plan relating to vocational education or for any federal aid funds, except as may otherwise be provided by law.

C. The commission may delegate to the department its administrative functions relating to vocational education.

History: 1953 Comp., 77-12-2, enacted by Laws 1967, ch. 16, 192; 2005, ch. 328, 1.



Section 22-14-2.1 - Vocational rehabilitation; state governing authority.

22-14-2.1. Vocational rehabilitation; state governing authority.

A. The department is the governing authority and shall establish policies for the conduct of all programs of the state and state plans established relating to vocational rehabilitation, unless otherwise provided by law.

B. The department is the sole agency of the state for the administration or for the supervision of the administration of any state plan relating to vocational rehabilitation, or for any federal aid funds, except as may otherwise be provided by law.

History: Laws 2005, ch. 328, 2.



Section 22-14-3 - State agency for vocational education; authority.

22-14-3. State agency for vocational education; authority.

The commission is the sole agency of the state for the supervision of the administration of federal aid funds relating to vocational education. The commission may:

A. enter into an agreement with the appropriate federal agency to procure for the state the benefits of the federal statute;

B. establish a state plan, if required by the federal statute, that meets the requirements of the federal statute to qualify the state for the benefits of the federal statute;

C. provide for reports to be made to the federal agency as may be required;

D. provide for reports to be made to the commission or the department from agencies receiving federal aid funds;

E. make surveys and studies in cooperation with other agencies to determine the needs of the state in the areas where the federal aid funds are to be applied;

F. establish standards to which agencies must conform in receiving federal aid funds;

G. give technical advice and assistance to any agency in connection with that agency obtaining federal aid funds;

H. coordinate as required by the federal agency with the state workforce development board; and

I. as required by the federal agency, make available a list of all school dropout, post-secondary and adult programs assisted pursuant to the state plan.

History: 1953 Comp., 77-12-3, enacted by Laws 1967, ch. 16, 193; 2005, ch. 328, 3.



Section 22-14-3.1 - State agency for vocational rehabilitation; authority.

22-14-3.1. State agency for vocational rehabilitation; authority.

The department is the sole agency of the state for the administration or the supervision of the administration of any federal aid funds pertaining to vocational rehabilitation. The department may:

A. enter into an agreement with the appropriate federal agency to procure for the state the benefits of the federal statute;

B. establish a state plan, if required by the federal statute, that meets the requirements of the federal statute to qualify the state for the benefits of the federal statute;

C. provide for reports to be made to the federal agency as may be required;

D. provide for reports to be made to the department from agencies receiving federal aid funds;

E. make surveys and studies in cooperation with other agencies to determine the needs of the state in the areas where the federal aid funds are to be applied;

F. establish standards to which agencies must conform in receiving federal aid funds; and

G. give technical advice and assistance to any agency in connection with that agency obtaining federal aid funds.

History: Laws 2005, ch. 328, 4.



Section 22-14-5 - Instructional support and vocational education division; powers; duties.

22-14-5. Instructional support and vocational education division; powers; duties.

Subject to the policies of the commission, the instructional support and vocational education division of the department shall:

A. provide vocational education to qualified persons;

B. act as the representative of the commission in administering any state plan or federal aid funds relating to vocational education;

C. cooperate and make agreements with public or private agencies to establish or to maintain a vocational education program;

D. enter into reciprocal agreements with other states to provide vocational education;

E. accept gifts or grants to be used for vocational education;

F. enforce rules for the administration of laws relating to vocational education; and

G. conduct research and compile statistics relating to vocational education.

History: 1953 Comp., 77-12-5, enacted by Laws 1967, ch. 16, 195; 1993, ch. 226, 30; 2005, ch. 328, 5.



Section 22-14-7 - Vocational rehabilitation division; director.

22-14-7. Vocational rehabilitation division; director.

A. The "vocational rehabilitation division" is created within the department.

B. The secretary shall appoint a director of the vocational rehabilitation division to be known as the "director of vocational rehabilitation".

History: 1953 Comp., 77-12-6, enacted by Laws 1967, ch. 16, 196; 2005, ch. 328, 6.



Section 22-14-8 - Vocational rehabilitation division; powers; duties.

22-14-8. Vocational rehabilitation division; powers; duties.

The vocational rehabilitation division of the public education department shall:

A. provide vocational rehabilitation to qualified individuals;

B. administer any state plan or federal aid funds relating to vocational rehabilitation;

C. cooperate and make agreements with public or private agencies to establish or to maintain a vocational rehabilitation program;

D. enter into reciprocal agreements with other states to provide vocational rehabilitation;

E. accept gifts or grants to be used for vocational rehabilitation;

F. enforce regulations for the administration of laws relating to vocational rehabilitation;

G. conduct research and compile statistics relating to vocational rehabilitation; and

H. ensure that behavioral health services, including mental health and substance abuse services, provided, contracted for or approved are in compliance with the requirements of Section 9-7-6.4 NMSA 1978.

History: 1953 Comp., 77-12-7, enacted by Laws 1967, ch. 16, 197; 1989, ch. 88, 1; 1993, ch. 226, 31; 1993, ch. 229, 2; 2004, ch. 46, 11.



Section 22-14-9 - Custody of funds; budgets; disbursements.

22-14-9. Custody of funds; budgets; disbursements.

A. The state treasurer shall be the custodian of all federal aid funds. The state treasurer shall hold these funds in separate accounts according to the purposes of the funds.

B. All state funds, federal aid funds or grants to the state relating to vocational education shall be budgeted and accounted for as provided by law and by the rules of the department of finance and administration. These funds or grants shall be disbursed by warrants of the department of finance and administration on vouchers issued by the director of the instructional support and vocational education division or the director's authorized representative.

C. All state funds, federal aid funds or grants to the state relating to vocational rehabilitation shall be budgeted and accounted for as provided by law and by the rules of the department of finance and administration. These funds or grants shall be disbursed by warrants of the department of finance and administration on vouchers issued by the director of the vocational rehabilitation division or the director s authorized representative.

D. All federal aid funds received by the state to be used for vocational education or vocational rehabilitation programs may be expended in any succeeding year from the year received.

History: 1953 Comp., 77-12-8, enacted by Laws 1967, ch. 16, 198; 2005, ch. 328, 7.



Section 22-14-10 - Recompiled.

22-14-10. Recompiled.



Section 22-14-11 - Vocational rehabilitation; eligibility.

22-14-11. Vocational rehabilitation; eligibility.

Vocational rehabilitation shall be provided to any person who:

A. is a resident of the state at the time of filing an application for vocational rehabilitation; and

B. qualifies for eligibility under a vocational rehabilitation program established by the state; or

C. qualifies for eligibility under the terms of an agreement that the state has with the federal government or with another state.

History: 1953 Comp., 77-12-9, enacted by Laws 1967, ch. 16, 199; 2005, ch. 328, 8.



Section 22-14-11.1 - Third party liability.

22-14-11.1. Third party liability.

A. The vocational rehabilitation division shall make reasonable efforts to ascertain any legal liability of third parties who are or may be liable to pay all or part of the cost of rehabilitation services of an applicant or client of vocational rehabilitation.

B. When the division provides vocational rehabilitation services to qualified individuals, the division is subrogated to any right of the individual against a third party for recovery of costs incurred.

History: Laws 1983, ch. 60, 1.



Section 22-14-12 - Hearings.

22-14-12. Hearings.

A. A fair hearing shall be provided for any individual applying for or receiving vocational rehabilitation aggrieved by any action or inaction of the vocational rehabilitation division or of the director of vocational rehabilitation.

B. The state board [department] shall adopt regulations for the conduct of hearings pursuant to this section.

History: 1953 Comp., 77-12-10, enacted by Laws 1967, ch. 16, 200; 1983, ch. 60, 2.



Section 22-14-13 - Nontransferable or nonassignable rights.

22-14-13. Nontransferable or nonassignable rights.

The rights of any individual under the provisions of any state law relating to vocational rehabilitation are not transferable or assignable in law or in equity.

History: 1953 Comp., 77-12-11, enacted by Laws 1967, ch. 16, 201.



Section 22-14-14 - Limitations on political activities.

22-14-14. Limitations on political activities.

No person engaged in administering any vocational education or vocational rehabilitation program pursuant to Sections 22-14-1 through 22-14-16 NMSA 1978 shall use his official authority or influence to permit the use of the vocational education or vocational rehabilitation program to interfere with any public election or partisan political campaign. Nor shall such person take any active part in the management of a political campaign, or participate in any political activity beyond the person's constitutional rights of voting and of free speech. Nor shall he be required to contribute or render service, assistance, subscription, assessment or contribution for any political purpose. Any person violating the provisions of this section shall be subject to discharge or suspension.

History: 1953 Comp., 77-12-12, enacted by Laws 1967, ch. 16, 202.



Section 22-14-16 - Admission to state educational institutions; exemption from certain fees.

22-14-16. Admission to state educational institutions; exemption from certain fees.

Upon written request of the department, all state educational institutions shall accept for admission, without any charge for any fees except tuition charges, a person with a disability meeting the standards of the institution.

History: 1953 Comp., 77-12-14, enacted by Laws 1967, ch. 16, 204; 2007, ch. 46, 12.



Section 22-14-20 - New Mexico school for the visually handicapped; certain functions transferred.

22-14-20. New Mexico school for the visually handicapped; certain functions transferred.

There is transferred to the services for the blind administrative unit of the vocational rehabilitation division of the department of education [public education department] those powers, fiscal responsibilities, duties, records, equipment, lands, buildings and personnel of the New Mexico school for the visually handicapped pertaining to the training, rehabilitating and employing of blind persons over the age of eighteen years in cooperation with any other federal or state agency.

History: 1953 Comp., 73-23-1.2, enacted by Laws 1971, ch. 324, 5; 1973, ch. 209, 2; 1978 Comp., 21-5-3, recompiled as 22-14-20 by Laws 1983, ch. 60, 3.



Section 22-14-21 - Products of clients of the commission for the blind; purchasing agent to determine value.

22-14-21. Products of clients of the commission for the blind; purchasing agent to determine value.

It is the duty of the state purchasing agent to determine the fair market value of all products manufactured by clients of the commission for the blind and offered for sale to the state, or any other governmental agency or political subdivision thereof having its own purchasing agency, by the commission for the blind and approved for that use by the state purchasing agent, to revise the prices from time to time in accordance with changing market conditions and to make such rules and regulations regarding specifications, time of delivery and other relevant matters as are necessary to carry out the purpose of Sections 22-14-21 through 22-14-23 NMSA 1978.

History: 1941 Comp., 6-410, enacted by Laws 1953, ch. 163, 1; 1953 Comp., 73-23-7; Laws 1977, ch. 159, 1; 1978 Comp., 21-5-9, recompiled as 22-14-21 by Laws 1983, ch. 60, 3; 1993, ch. 226, 32.



Section 22-14-22 - Purchases by state agencies and subdivisions.

22-14-22. Purchases by state agencies and subdivisions.

Except as hereinafter provided, all products thereafter procured by or for the state, or any governmental agency or political subdivision thereof having its own purchasing agency, shall be procured in accordance with applicable specifications of the state purchasing agent from the commission for the blind or duly established agencies or branches thereof whenever the products are available at the price determined, as provided in Section 22-14-21 NMSA 1978, to be a fair market price for the product so manufactured, and no advertisement or notice for bids from other suppliers shall be necessary.

History: 1941 Comp., 6-411, enacted by Laws 1953, ch. 163, 2; 1953 Comp., 73-23-8; 1977, ch. 159, 2; 1978 Comp., 21-5-10, recompiled as 22-14-22 by Laws 1983, ch. 60, 3; 1993, ch. 226, 33.



Section 22-14-23 - Application of funds.

22-14-23. Application of funds.

All money received by the commission for the blind or any duly established agency or branch thereof from the sale of products manufactured by clients of the commission for the blind to the state, any subdivision thereof or any other purchaser shall be placed in a special fund, which shall be used only for ordinary and necessary business expenses and to purchase raw materials, supplies and capital improvements for the manufacturing of products and to pay such compensation to the clients manufacturing the products as may be determined to be reasonable by the commission for the blind.

History: 1941 Comp., 6-412, enacted by Laws 1953, ch. 163, 3; 1953 Comp., 73-23-9; Laws 1977, ch. 159, 3; 1981, ch. 71, 1; 1978 Comp., 21-5-11, recompiled as 22-14-23 by Laws 1983, ch. 60, 3; 1993, ch. 226, 34.



Section 22-14-24 - Purpose.

22-14-24. Purpose.

The purpose of Sections 22-14-24 through 22-14-29 NMSA 1978 is to provide blind persons with remunerative employment, to enlarge the economic opportunities for the blind and to stimulate them to greater efforts in striving to make themselves self-supporting, by authorizing blind persons licensed in accordance with the provisions of those sections to operate vending stands on any state property where vending stands may be properly and satisfactorily operated by blind persons, by granting blind persons a preference in the operation of vending stands on state property, by authorizing cooperation with the United States government in the administration of the vending stand program for the blind on federal property and by authorizing the commission to establish, maintain and operate a vending stand program for the blind.

History: 1953 Comp., 59-12-1, enacted by Laws 1957, ch. 180, 1; 1971, ch. 324, 2; 1978 Comp., 28-9-1, recompiled as 22-14-24 by Laws 1983, ch. 60, 3; 1986, ch. 108, 10.



Section 22-14-25 - Definitions.

22-14-25. Definitions.

For the purposes of Sections 22-14-24 through 22-14-29 NMSA 1978:

A. "blind person" means a person having not more than ten percent visual acuity in the better eye with correction. This means a person who has:

(1) not more than 20/200 central visual acuity in the better eye after correction; or

(2) an equally disabling loss of the visual field, i.e., a limitation in the fields of vision such that the widest diameter of the visual field subtends an angle no greater than twenty degrees. Such blindness shall be certified by a duly licensed ophthalmologist, subject to approval of the New Mexico board of medical examiners;

B. "commission" means the commission for the blind;

C. "license" means a written instrument issued by the commission to a blind person pursuant to Sections 22-14-24 through 22-14-29 NMSA 1978, authorizing the blind person to operate a vending stand on state, federal or other property;

D. "state property" means any building or land owned, leased or occupied by any department or agency of the state or any instrumentality wholly owned by the state or by any county or municipality or by any other local governmental entity; and

E. "vending stand" means:

(1) such shelters, counters, shelving, display and wall cases, refrigerating apparatus and other appropriate auxiliary equipment as are necessary for the vending of such articles as may be approved by the commission, agency or person having control of the property on which the stand is to be located; and

(2) manual or coin-operated vending machines or similar devices for vending the articles mentioned in Paragraph (1) of this subsection.

History: 1953 Comp., 59-12-2, enacted by Laws 1957, ch. 180, 2; 1978 Comp., 28-9-2, recompiled as 22-14-25 by Laws 1983, ch. 60, 3; 1986, ch. 108, 11.



Section 22-14-27 - Assuring preferences to blind persons.

22-14-27. Assuring preferences to blind persons.

The head or governing body of each department or agency and of each county or municipality or other local governmental entity having control of state property shall:

A. adopt policies and take action as may be necessary to assure that blind persons licensed by the commission will be given a preference in the establishment and operation of vending stands on property under its control, when vending stands may be properly and satisfactorily operated by blind persons;

B. cooperate with the commission in surveys of property under its control to find suitable locations for the operation of vending stands by blind persons and, after it has been determined that there is need for a vending stand and after the commission has determined that the stand may be properly and satisfactorily operated by a blind person, issue to the commission a permit for the operation of a vending stand by a licensed blind person and cooperate with the commission in the installation of the vending stand; and

C. provide appropriate vending space and utility services for the operation of vending stands at no cost to the commission or to the blind licensee.

History: 1953 Comp., 59-12-3, enacted by Laws 1957, ch. 180, 3; 1978 Comp., 28-9-4, recompiled as , 22-14-27 by Laws 1983, ch. 60, 3; 1985, ch. 233, 1; 1986, ch. 108, 12.



Section 22-14-28 - Powers and duties of the commission relating to the vending stand program.

22-14-28. Powers and duties of the commission relating to the vending stand program.

In carrying out the provisions of Sections 22-14-24 through 22-14-29 NMSA 1978, the commission:

A. shall prescribe regulations governing:

(1) personnel standards;

(2) the protection of records and confidential information;

(3) eligibility for licensing of blind persons as vending stand operators;

(4) termination of licenses;

(5) the title to vending stand equipment and the interest in stocks of merchandise;

(6) procedures for fair hearings; and

(7) such other regulations as may be necessary to carry out the purposes of Sections 22-14-24 through 22-14-29 NMSA 1978;

B. shall appoint such personnel as may be necessary for the administration of the vending stand program;

C. shall make surveys to find locations where vending stands may be properly and satisfactorily operated by blind persons and shall establish vending stands as it deems appropriate;

D. shall furnish each vending stand established with adequate suitable equipment, shall be responsible for the maintenance and repair of the equipment and shall furnish each vending stand with an adequate initial stock of merchandise;

E. shall provide such management and supervisory services as are deemed necessary by the commission to assure that each vending stand will be operated in the most effective and productive manner possible;

F. shall cooperate with the United States department of education in the administration of the vending stand program on federal property and adopt such methods of operation and take such action as may be required to secure the full benefits of that program;

G. shall prepare and submit to the governor annual reports of activities and expenditures and, prior to each regular session of the legislature, estimates of sums required for carrying out the purpose of Sections 22-14-24 through 22-14-29 NMSA 1978 and estimates of the amounts to be made available for this purpose from all sources;

H. shall take such other action as may be necessary or appropriate to carry out the purposes of Sections 22-14-24 through 22-14-29 NMSA 1978;

I. may enter into agreements with private nonprofit organizations for furnishing services to the vending stand program; provided that all such services and activities of the nonprofit organizations relating to the vending stand program shall be subject to the commission's supervision and control;

J. may, in its discretion, set aside funds from the operation of vending stands for such purposes as maintenance and replacement of equipment, the purchase of new equipment, the provision of management services, guaranteeing a fair minimum return to all vending stand operators and such other purposes as it may determine appropriate and which are not inconsistent with federal laws and regulations relating to the "setting aside of funds"; provided that in no case shall the amount set aside from any vending stand exceed a reasonable sum in relation to the net profit to the operator of the stand in the opinion of the executive officer of the agency; and

K. may accept gifts and donations made unconditionally, or subject to such conditions as it may determine appropriate, for the purposes of carrying out the provisions of Sections 22-14-24 through 22-14-29 NMSA 1978 and may use, hold, invest or reinvest such gifts for those purposes.

History: 1953 Comp., 59-12-4, enacted by Laws 1957, ch. 180, 4; 1978 Comp., 28-9-5, recompiled as 22-14-28 by Laws 1983, ch. 60, 3; 1986, ch. 108, 13.



Section 22-14-29 - Hearings.

22-14-29. Hearings.

The commission shall provide an opportunity for a fair hearing to any licensed vending stand operator dissatisfied with any action arising from the operation or administration of the vending stand program.

History: 1953 Comp., 59-12-5, enacted by Laws 1957, ch. 180, 5; 1978 Comp., 28-9-6, recompiled as 22-14-29 by Laws 1983, ch. 60, 3; 1986, ch. 108, 14.



Section 22-14-30 - Vocational rehabilitation division; designated agency for federal funds.

22-14-30. Vocational rehabilitation division; designated agency for federal funds.

The vocational rehabilitation division of the department of education [public education department] is designated the sole state agency to administer and receive any federal funds relating to vocational rehabilitation of the blind.

History: 1953 Comp., 77-12-8.1, enacted by Laws 1971, ch. 324, 4; 1978 Comp., 22-14-10, recompiled as 22-14-30 by Laws 1993, ch. 226, 53.



Section 22-14-31 - Pre-apprenticeship programs.

22-14-31. Pre-apprenticeship programs.

A. As used in this section:

(1) "apprenticeable trade" means a skilled trade that possesses the following characteristics:

(a) it is customarily learned in a practical way through a structured, systematic program of on-the-job supervised training;

(b) it is clearly identified and commonly recognized throughout an industry;

(c) it involves manual, mechanical or technical skills and knowledge that require a minimum of two thousand hours of on-the-job work experience; and

(d) it requires related instruction to supplement on-the-job training;

(2) "apprenticeship" means a formal educational method for training a person in a skilled trade that combines supervised employment with classroom study;

(3) "course of instruction" means an organized and systematic program of study designed to provide the pre-apprentice with knowledge of the theoretical subjects related to one or more specific apprenticeable trades and that meets apprenticeship-related instruction requirements; provided that "course of instruction" may include hands-on training but does not include on-the-job training;

(4) "industry instructor" means a person who is:

(a) working or has worked in an apprenticeable trade for the number of years required by established industry practices of the particular trade to be an industry-recognized expert in the trade; or

(b) a career-technical faculty member at a public post-secondary educational institution;

(5) "local school board" includes the governing body of a charter school;

(6) "pre-apprentice" means a public school student who is enrolled in a pre-apprenticeship program;

(7) "pre-apprenticeship program" means a local school board-approved course of instruction offered through a provider that results, upon satisfactory completion of the program, in a certificate of completion that is acceptable to an apprenticeship training program registered with the apprenticeship council; and

(8) "provider" means a registered apprenticeship program, an employer of an apprenticeable trade, a union, a trade association, a post-secondary educational institution or other person approved by the local school board to provide a pre-apprenticeship program.

B. Any school district or charter school may allow pre-apprenticeship programs to be offered to qualified eleventh and twelfth grade students. The local school board shall only approve providers and pre-apprenticeship programs, including courses of instruction and industry instructors, that meet apprenticeship requirements of the apprenticeship council or the apprenticeship requirements of an appropriate nationally recognized trade organization. Pre-apprenticeship programs shall meet department content and performance standards and shall be provided at no cost to students.

C. A person may apply to the local school board to become a provider by submitting an application in the form prescribed by the local school board. The application shall include:

(1) the pre-apprenticeship program to be offered by the provider, including the course of instruction and the provision of tools, supplies and textbooks that will be provided by the pre-apprenticeship program;

(2) a description of the way in which a pre-apprentice's coursework and program participation will be evaluated and reported as grades to the high school;

(3) a description of the qualifications for pre-apprentices, the way in which students will be recruited and accepted into the pre-apprenticeship program and the circumstances under which a pre-apprentice may be dismissed from the pre-apprenticeship program;

(4) the names and qualifications of the pre-apprenticeship program's industry instructors;

(5) a description of the location where the pre-apprenticeship program will be conducted; and

(6) any other information the local school board deems necessary to determine the fitness of the applicant to deliver a pre-apprenticeship program and the appropriateness of the program in achieving school district or charter school goals.

D. In approving an application, the local school board shall include its approvals of the provider, the pre-apprenticeship program and the industry instructors. If a single applicant proposes to offer more than one pre-apprenticeship program, each program and its industry instructors shall be approved by the local school board.

E. Pre-apprenticeship programs shall be designed so that pre-apprentices may earn elective credits toward high school graduation and meet requirements for apprenticeship-related supplemental instruction or post-secondary education course credits. Pre-apprenticeship programs shall be offered during the school day whenever possible. Programs may be conducted at industry locations, including union halls or other industry training facilities; at existing school facilities, if available; or at any other location approved by the local school board.

F. To qualify for a pre-apprenticeship program, a student must:

(1) be at least sixteen years of age;

(2) be in the eleventh or twelfth grade;

(3) have at least the number of electives required for the pre-apprenticeship program applied for and commit those electives to the program; and

(4) meet other requirements of the pre-apprenticeship program approved by the local school board.

G. Once a provider and pre-apprenticeship program have been approved, the provider shall recruit students and accept and retain or dismiss them as provided in the provider's approved application.

H. Once accepted into a pre-apprenticeship program, a student may withdraw only with the approval of the high school principal.

I. If a provider wishes to cease its pre-apprenticeship program, it shall notify the local school board, the superintendent and the principals of the pre-apprentices' high schools. The notification shall include a plan for the continuation of the pre-apprenticeship program of the pre-apprentices currently enrolled in the provider's program.

History: Laws 2009, ch. 256, 2.



Section 22-14-32 - Licensure not required; background checks; school-sponsored activity and volunteers.

22-14-32. Licensure not required; background checks; school-sponsored activity and volunteers.

A. The provisions of the School Personnel Act [Chapter 22, Article 10A NMSA 1978], including licensure requirements, shall not apply to industry instructors, except that they shall be required to undergo a background check as provided for licensed school employees in Section 22-10A-5 NMSA 1978. The school district or charter school may act on the information received from the background check and refuse to approve a person as an industry instructor. An industry instructor shall provide for the safety of students under the industry instructor's care in the same manner as required of licensed school employees and shall not allow persons who have not been vetted through the background check process to have unsupervised contact with students.

B. For purposes of the public school insurance authority, each pre-apprenticeship program shall be considered a school-sponsored activity and each industry instructor shall be considered a school volunteer.

History: Laws 2009, ch. 256, 3.






Article 15 - Instructional Material

Section 22-15-1 - Short title.

22-15-1. Short title.

Sections 22-15-1 through 22-15-14 NMSA 1978 may be cited as the "Instructional Material Law".

History: 1953 Comp., 77-13-1, enacted by Laws 1967, ch. 16, 205; 1975, ch. 270, 1; 2005, ch. 80, 1.



Section 22-15-2 - Definitions.

22-15-2. Definitions.

As used in the Instructional Material Law [22-15-1 through 22-15-14 NMSA 1978]:

A. "division" or "bureau" means the instructional material bureau of the department;

B. "director" or "chief" means the chief of the bureau;

C. "instructional material" means school textbooks and other educational media that are used as the basis for instruction, including combinations of textbooks, learning kits, supplementary material and electronic media;

D. "multiple list" means a written list of those instructional materials approved by the department;

E. "membership" means the total enrollment of qualified students on the fortieth day of the school year entitled to the free use of instructional material pursuant to the Instructional Material Law;

F. "additional pupil" means a pupil in a school district's, state institution's or private school's current year's certified forty-day membership above the number certified in the school district's, state institution's or private school's prior year's forty-day membership;

G. "school district" includes state-chartered charter schools; and

H. "other classroom materials" means materials other than textbooks that are used to support direct instruction to students.

History: 1953 Comp., 77-13-2, enacted by Laws 1967, ch. 16, 206; 1975, ch. 270, 2; 1993, ch. 226, 35; 2005, ch. 80, 2; 2006, ch. 94, 47; 2007, ch. 285, 1.



Section 22-15-3 - Bureau; chief.

22-15-3. Bureau; chief.

A. The "instructional material bureau" is created within the department of education [public education department].

B. With approval of the state board [department], the state superintendent [secretary] shall appoint a chief of the bureau.

History: 1953 Comp., 77-13-3, enacted by Laws 1967, ch. 16, 207; 1975, ch. 270, 3; 1993, ch. 226, 36.



Section 22-15-4 - Bureau; duties.

22-15-4. Bureau; duties.

Subject to the policies and rules of the department, the bureau shall:

A. administer the provisions of the Instructional Material Law [22-15-1 through 22-15-14 NMSA 1978];

B. enforce rules for the handling, safekeeping and distribution of instructional material and instructional material funds and for inventory and accounting procedures to be followed by school districts, state institutions and private schools pursuant to the Instructional Material Law;

C. withdraw or withhold the privilege of participating in the free use of instructional material in case of any violation of or noncompliance with the provisions of the Instructional Material Law or any rules adopted pursuant to that law;

D. enforce rules relating to the use and operation of instructional material depositories in the instructional material distribution process; and

E. enforce rules that require local school boards to implement a process that ensures that parents and other community members are involved in the instructional material review process.

History: 1953 Comp., 77-13-4, enacted by Laws 1967, ch. 16, 208; 1975, ch. 270, 4; 1993, ch. 226, 37; 1997, ch. 100, 1; 2005, ch. 80, 3; 2009, ch. 221, 3.



Section 22-15-5 - Instructional material fund.

22-15-5. Instructional material fund.

A. The state treasurer shall establish a nonreverting fund to be known as the "instructional material fund". The fund consists of appropriations, gifts, grants, donations and any other money credited to the fund. The fund shall be administered by the department, and money in the fund is appropriated to the department to carry out the provisions of the Instructional Material Law [22-15-1 through 22-15-14 NMSA 1978].

B. The instructional material fund shall be used for the purpose of paying for the cost of purchasing instructional material pursuant to the Instructional Material Law. Transportation charges for the delivery of instructional material to a school district, a state institution or a private school as agent and emergency expenses incurred in providing instructional material to students may be included as a cost of purchasing instructional material. Charges for rebinding of used instructional material that appears on the multiple list pursuant to Section 22-15-8 NMSA 1978 may also be included as a cost of purchasing instructional material.

History: 1953 Comp., 77-13-5, enacted by Laws 1967, ch. 16, 209; 1975, ch. 270, 5; 1992, ch. 76, 1; 1997, ch. 100, 2; 2009, ch. 221, 4.



Section 22-15-6 - Disbursements from the instructional material fund.

22-15-6. Disbursements from the instructional material fund.

Disbursements from the instructional material fund shall be by warrant of the department of finance and administration upon vouchers issued by the department of education [public education department].

History: 1953 Comp., 77-13-6, enacted by Laws 1967, ch. 16, 210; 1975, ch. 270, 6; 1993, ch. 226, 38.



Section 22-15-7 - Students eligible; distribution.

22-15-7. Students eligible; distribution.

A. Any qualified student or person eligible to become a qualified student attending a public school, a state institution or a private school approved by the department in any grade from first through the twelfth grade of instruction is entitled to the free use of instructional material. Any student enrolled in an early childhood education program as defined by Section 22-13-3 NMSA 1978 or person eligible to become an early childhood education student as defined by that section attending a private early childhood education program approved by the department is entitled to the free use of instructional material.

B. Instructional material shall be distributed to school districts, state institutions and private schools as agents for the benefit of students entitled to the free use of the instructional material.

C. Any school district, state institution or private school as agent receiving instructional material pursuant to the Instructional Material Law [22-15-1 through 22-15-14 NMSA 1978] is responsible for distribution of the instructional material for use by eligible students and for the safekeeping of the instructional material.

History: 1953 Comp., 77-13-7, enacted by Laws 1967, ch. 16, 211; 1975, ch. 270, 7; 1977, ch. 99, 1; 1993, ch. 226, 39; 1997, ch. 100, 3; 2003, ch. 394, 5; 2009, ch. 221, 5.



Section 22-15-8 - Multiple list; selection; review process.

22-15-8. Multiple list; selection; review process.

A. The department shall adopt a multiple list to be made available to students pursuant to the Instructional Material Law [22-15-1 through 22-15-14 NMSA 1978]. At least ten percent of instructional material on the multiple list concerning language arts and social studies shall contain material that is relevant to the cultures, languages, history and experiences of multi-ethnic students. The department shall ensure that parents and other community members are involved in the adoption process at the state level.

B. Pursuant to the provisions of the Instructional Material Law, each school district, state institution or private school as agent may select instructional material for the use of its students from the multiple list adopted by the department. Local school boards shall give written notice to parents and other community members and shall invite parental involvement in the adoption process at the district level. Local school boards shall also give public notice, which notice may include publication in a newspaper of general circulation in the school district.

C. The department shall establish by rule an instructional material review process for the adoption of instructional material on the multiple list. The process shall include:

(1) a summer review institute at which basal materials in the content area under adoption will be facilitated by content and performance experts in the content area and reviewed by reviewers;

(2) that level two and level three-A teachers are reviewers of record; provided that level one teachers, college students completing teacher preparation programs, parents and community leaders will be recruited and partnered with the reviewers of record;

(3) that reviewed materials shall be scored and ranked primarily against how well they align with state academic content and performance standards, but research-based effectiveness may also be considered; and

(4) the adoption of supplementary materials that are not reviewed.

D. Participants in the summer review institute shall receive a stipend commensurate with the level of responsibility and participation as determined by department rule.

E. The department shall charge a processing fee to vendors of instructional materials not to exceed the retail value of the instructional material submitted for adoption.

History: 1953 Comp., 77-13-8, enacted by Laws 1967, ch. 16, 212; 1975, ch. 270, 8; 1986, ch. 33, 31; 1993, ch. 226, 40; 1997, ch. 100, 4; 2003, ch. 146, 1; 2005, ch. 80, 4; 2009, ch. 221, 6.



Section 22-15-8.1 - Instructional material adoption fund.

22-15-8.1. Instructional material adoption fund.

The "instructional material adoption fund" is created in the state treasury. The fund consists of fees charged to publishers to review their instructional materials, income from investment of the fund, gifts, grants and donations. Money in the fund shall not revert to any other fund at the end of a fiscal year. The fund shall be administered by the department and money in the fund is appropriated to the department to pay expenses associated with adoption of instructional material for the multiple list.

History: Laws 2005, ch. 80, 5.



Section 22-15-8.2 - Reading materials fund; created; purpose; applications.

22-15-8.2. Reading materials fund; created; purpose; applications.

A. The "reading materials fund" is created in the state treasury. The fund consists of appropriations, gifts, grants and donations. Money in the fund shall not revert to any other fund at the end of a fiscal year. The fund shall be administered by the department, and money in the fund is appropriated to the department to assist public schools that want to change their reading programs from the current adoption. Money in the fund shall be disbursed on warrant of the secretary of finance and administration pursuant to vouchers signed by the secretary of public education or the secretary's authorized representative.

B. A school district that wants to use a scientific research-based core comprehensive, intervention or supplementary reading program may apply to the department for money from the reading materials fund to purchase the necessary instructional materials for the selected program. A school district may apply for funding for its reading program if:

(1) core and supplemental materials are highly rated by either the Oregon reading first center or the Florida center for reading research or the materials are listed in the international dyslexia association's framework for informed reading and language instruction;

(2) the district selects no more than two comprehensive published core reading programs; and

(3) the district has established a professional development plan describing how it will provide teachers with professional development and ongoing support in the effective use of the selected instructional materials.

History: Laws 2006, ch. 58, 1.



Section 22-15-9 - Distribution of funds for instructional material.

22-15-9. Distribution of funds for instructional material.

A. On or before April 1 of each year, the department shall allocate to each school district, state institution or private school as agent not less than ninety percent of its estimated entitlement as determined from the estimated forty-day membership for the next school year. A school district's, state institution's or private school's entitlement is that portion of the total amount of the annual appropriation less a deduction for a reasonable reserve for emergency expenses that its forty-day membership bears to the forty-day membership of the entire state. For the purpose of this allocation, additional pupils shall be counted as six pupils. The allocation for adult basic education shall be based on a full-time equivalency obtained by multiplying the total previous year's enrollment by .25. The department shall transfer the amount of the allocation for adult basic education to the adult basic education fund.

B. On or before January 15 of each year, the department shall recompute each entitlement using the forty-day membership for that year, except for adult basic education, and shall allocate the balance of the annual appropriation adjusting for any over- or under-estimation made in the first allocation.

C. An amount not to exceed fifty percent of the allocations attributed to each school district or state institution may be used for instructional material not included on the multiple list provided for in Section 22-15-8 NMSA 1978, and up to twenty-five percent of this amount may be used for other classroom materials. The local superintendent may apply to the department for a waiver of the use of funds allocated for the purchase of instructional material either included or not included on the multiple list. If the waiver is granted, the school district shall not be required to submit a budget adjustment request to the department. Private schools may expend up to fifty percent of their instructional material funds for items that are not on the multiple list; provided that no funds shall be expended for religious, sectarian or nonsecular materials; and provided further that all instructional material purchases shall be through an in-state depository.

D. The department shall establish procedures for the distribution of funds directly to school districts and state institutions. Prior to the final distribution of funds to any school district or charter school, the department shall verify that the local school board or governing body has adopted a policy that requires that every student have a textbook for each class that conforms to curriculum requirements and that allows students to take those textbooks home.

E. The department shall provide payment to an in-state depository on behalf of a private school for instructional material.

F. A school district or state institution that has funds remaining for the purchase of instructional material at the end of the fiscal year shall retain those funds for expenditure in subsequent years. Any balance remaining in an instructional material account of a private school at the end of the fiscal year shall remain available for reimbursement by the department for instructional material purchases in subsequent years.

History: 1953 Comp., 77-13-9, enacted by Laws 1967, ch. 16, 213; 1969, ch. 180, 26; 1975, ch. 270, 9; 1977, ch. 99, 2; 1979, ch. 125, 1; 1992, ch. 76, 2; 1993, ch. 226, 41; 1997, ch. 100, 5; 1999, ch. 237, 1; 2005, ch. 80, 6; 2007, ch. 284, 1.; 2007, ch. 285, 2; 2009, ch. 221, 7.



Section 22-15-10 - Sale or loss or return of instructional material.

22-15-10. Sale or loss or return of instructional material.

A. With the approval of the chief, instructional material acquired by a school district, state institution or private school pursuant to the Instructional Material Law [22-15-1 through 22-15-14 NMSA 1978] may be sold at a price determined by officials of the school district, state institution or private school. The selling price shall not exceed the cost of the instructional material to the state.

B. A school district, state institution or private school may hold the parent or student responsible for the loss, damage or destruction of instructional material while the instructional material is in the possession of the student. A school district may withhold the grades, diploma and transcripts of the student responsible for damage or loss of instructional material until the parent or student has paid for the damage or loss. When a parent or student is unable to pay for damage or loss, the school district shall work with the parent or student to develop an alternative program in lieu of payment. Where a parent is determined to be indigent according to guidelines established by the department, the school district shall bear the cost.

C. A school district or state institution that has funds remaining for the purchase of instructional material at the end of the fiscal year shall retain those funds for expenditure in subsequent years.

D. All money collected by a private school for the sale, loss, damage or destruction of instructional material received pursuant to the Instructional Material Law shall be sent to the department.

E. Upon order of the chief, a school district, state institution or private school shall transfer to the department or its designee instructional material, purchased with instructional material funds, that is in usable condition and for which there is no use expected by the respective schools.

History: 1953 Comp., 77-13-10, enacted by Laws 1967, ch. 16, 214; 1975, ch. 270, 10; 1989, ch. 280, 1; 1993, ch. 226, 42; 1997, ch. 100, 6; 2009, ch. 221, 8.



Section 22-15-11 - Record of instructional material.

22-15-11. Record of instructional material.

Each school district, state institution or private school shall keep accurate records of all instructional material, including cost records, on forms and by procedures prescribed by the bureau.

History: 1953 Comp., 77-13-11, enacted by Laws 1967, ch. 16, 215; 1975, ch. 270, 11; 1997, ch. 100, 7; 2009, ch. 221, 9.



Section 22-15-13 - Contracts with publishers.

22-15-13. Contracts with publishers.

A. The department may enter into a contract with a publisher or a publisher's authorized agent for the purchase and delivery of instructional material selected from the multiple list adopted by the department.

B. Payment for instructional material purchased by the department shall be made only upon performance of the contract and the delivery and receipt of the instructional material.

C. Each publisher or publisher's authorized agent contracting with the state for the sale of instructional material shall agree:

(1) to file a copy of each item of instructional material to be furnished under the contract with the department with a certificate attached identifying it as an exact copy of the item of instructional material to be furnished under the contract;

(2) that the instructional material furnished pursuant to the contract shall be of the same quality in regard to paper, binding, printing, illustrations, subject matter and authorship as the copy filed with the department; and

(3) that if instructional material under the contract is sold elsewhere in the United States for a price less than that agreed upon in the contract with the state, the price to the state shall be reduced to the same amount.

D. Each contract executed for the acquisition of instructional material shall include the right of the department to transcribe and reproduce instructional material in media appropriate for the use of students with visual impairment who are unable to use instructional material in conventional print and form. Publishers of adopted textbooks also shall be required to provide those materials to the department or its designated agent in an electronic format specified by the department that is readily translatable into Braille and also can be used for large print or speech access within a time period specified by the department.

E. Beginning with instructional material for the 2013-2014 school year, publishers of instructional material on the multiple list shall be required to provide those materials in both written and electronic formats.

History: 1953 Comp., 77-13-13, enacted by Laws 1967, ch. 16, 217; 1975, ch. 270, 13; 1993, ch. 156, 6; 1993, ch. 226, 44; 2011, ch. 114, 1.



Section 22-15-14 - Reports; budgets.

22-15-14. Reports; budgets.

A. Annually, the department of education [public education department] shall submit a budget for the ensuing fiscal year to the department of finance and administration showing the expenditures for instructional material to be paid out of the instructional material fund, including reasonable transportation charges and emergency expenses.

B. Upon request, the department of education [public education department] shall make reports to the state board [department] concerning the administration and execution of the Instructional Material Law [22-15-1 through 22-15-14 NMSA 1978].

History: 1953 Comp., 77-13-14, enacted by Laws 1967, ch. 16, 218; 1975, ch. 270, 14; 1993, ch. 226, 45.



Section 22-15-15 - Short title.

22-15-15. Short title.

This act [22-15-15 to 22-15-20 NMSA 1978] may be cited as the "Historical Codes Act".

History: Laws 1981, ch. 29, 1.



Section 22-15-16 - Purpose.

22-15-16. Purpose.

It is the purpose of the Historical Codes Act [22-15-15 to 22-15-20 NMSA 1978] to promote an appreciation, necessary to a complete education, for the heritage and history of our civilization through the posting of historical codes pursuant to the provisions of the Historical Codes Act.

History: Laws 1981, ch. 29, 2.



Section 22-15-17 - Funding.

22-15-17. Funding.

Each local school board is authorized to accept contributions from private sources in order to carry out the provisions of the Historical Codes Act [22-15-15 to 22-15-20 NMSA 1978].

History: Laws 1981, ch. 29, 3.



Section 22-15-18 - Posting of copy.

22-15-18. Posting of copy.

Each local school board may, to the extent funds are available pursuant to Section 3 [22-15-17 NMSA 1978] of the Historical Codes Act, post, in a nondiscriminatory manner not favoring one religious or ethno-cultural background over another, durable, permanent copies of the historical codes in each regular instructional classroom in the school district.

History: Laws 1981, ch. 29, 4.



Section 22-15-19 - Other funds prohibited.

22-15-19. Other funds prohibited.

No funds from any other source other than those accepted pursuant to Section 3 [22-15-17 NMSA 1978] of the Historical Codes Act shall be used to carry out the provisions of Section 4 [22-15-18 NMSA 1978] of that act.

History: Laws 1981, ch. 29, 5.



Section 22-15-20 - Definition.

22-15-20. Definition.

As used in the Historical Codes Act [22-15-15 to 22-15-20 NMSA 1978], "historical codes" means:

A. the ten commandments;

B. the code of Hammurabi;

C. any injunctive compendium from the Koran;

D. any compendium of Confucian teachings;

E. any excerpts from the Bhagavad-Gita;

F. the teachings of Gautama Buddha or his followers; or

G. any other teachings representing disparate ethno-cultural or religious backgrounds.

History: Laws 1981, ch. 29, 6; .



Section 22-15-26 - Short title.

22-15-26. Short title.

This act [22-15-26 to 22-15-31 NMSA 1978] may be cited as the "Braille Access Act".

History: Laws 2003, ch. 313, 1.



Section 22-15-27 - Purposes.

22-15-27. Purposes.

The purposes of the Braille Access Act [22-15-26 to 22-15-31 NMSA 1978] are to:

A. enhance literacy;

B. increase braille proficiency;

C. improve employability for blind and visually impaired students; and

D. reduce the cost of acquiring braille and other alternate accessible format materials.

History: Laws 2003, ch. 313, 2.



Section 22-15-28 - Definitions.

22-15-28. Definitions.

As used in the Braille Access Act [22-15-26 to 22-15-31 NMSA 1978]:

A. "alternate accessible format" means one of several alternatives to traditional print, including braille, large print and computer text files;

B. "braille" means the tactile system of reading and writing used by persons who are blind and visually impaired, as defined by the braille authority of North America;

C. "department" means the state department of public education;

D. "educational institution" means a public school or public post-secondary educational institution;

E. "instructional materials" means textbooks, workbooks, teacher manuals or editions, blackline masters, transparencies, test packets, software, CD-ROMs, videotapes and cassette tapes;

F. "structural integrity" means all of the printed instructional materials, including the text of the material, sidebars, table of contents, chapter headings and subheadings, footnotes, indexes, glossaries and bibliographies. "Structural integrity" need not include nontextual elements such as pictures, illustrations, graphs or charts, though the publisher should include a brief textual description of any such nontextual element when it is practical to do so and mention of the nontextual element when a description is not practical;

G. "student" means a blind or visually handicapped person accepted, enrolled or attending an educational institution; and

H. "textbook" means a book, a system of instructional materials or a combination of a book and supplementary instructional material that conveys information to the student or otherwise contributes to the learning process, including electronic textbooks.

History: Laws 2003, ch. 313, 3.



Section 22-15-29 - Instructional materials.

22-15-29. Instructional materials.

A. A publisher that prints instructional materials for students attending educational institutions shall provide, upon request of the educational institution, any printed instructional materials in an electronic format mutually agreed upon by the publisher and the educational institution.

B. The formats used shall include any nationally recognized standard for conversion of publishing files to braille, such as DAISY/NISO XML.

C. If no nationally recognized standard is appropriate, as determined by the department, publishers shall provide the file in another mutually agreed upon computer or electronic format, such as Microsoft Word, ASCII text or LaTex.

D. The educational institution may use the electronic version of printed instructional materials that is provided pursuant to the Braille Access Act [22-15-26 to 22-15-31 NMSA 1978] to transcribe or arrange for the transcription of the printed instructional materials into an alternate accessible format. The educational institution has the right to provide the alternate accessible format copy of the printed instructional materials to students as permitted by federal copyright law, including the provisions of Section 316 of Public Law 104-197.

E. The electronic version of the printed instructional materials shall:

(1) comply with any applicable federal standard;

(2) otherwise maintain the structural integrity of the printed instructional materials; and

(3) include the latest corrections and revisions of the printed instructional materials as necessary.

F. The publisher shall provide the electronic versions of the printed instructional materials to the educational institution at no additional cost and within ten business days after receipt of a written request that does all of the following:

(1) certifies that the educational institution or the student has purchased the printed instructional materials for use by the student;

(2) certifies that the student is unable to use printed instructional materials;

(3) certifies that the printed instructional materials are for use by the student in connection with a course at the educational institution; and

(4) is signed by the:

(a) person responsible for providing educational services pursuant to the federal Individuals with Disabilities Education Act;

(b) coordinator of services for students with disabilities at the educational institution;

(c) person responsible for monitoring the educational institution's compliance with the federal Americans with Disabilities Act of 1990 or Section 504 of the federal Rehabilitation Act of 1973; or

(d) vocational rehabilitation counselor responsible for providing services under an individualized plan for employment created pursuant to the federal Rehabilitation Act of 1973.

G. A publisher may require that the request include a statement signed by the educational institution agreeing that:

(1) the electronic copy of the printed instructional materials will be used solely for the student's educational purposes; and

(2) the student or educational institution will not copy, publish or in any other way distribute the printed instructional materials for use by anyone other than the original student, except that the educational institution may provide the instructional materials to another qualifying student who has signed a statement agreeing to the terms contained in this section and unless it is otherwise permitted by federal law.

H. A publisher who manufactures instructional materials using any type of video or audio format, CD ROM [CD-ROM] or other digital format for students attending educational institutions shall, to the maximum extent practicable, upon request, provide an accessible version of the instructional materials or, if an accessible version is not available, provide other electronic versions of the instructional materials, subject to the same conditions and limitations for printed instructional materials.

I. Nothing in the Braille Access Act [22-15-26 to 22-15-31 NMSA 1978] shall be deemed to authorize any use of instructional materials that would constitute an infringement of copyright pursuant to applicable federal copyright law.

History: Laws 2003, ch. 313, 4.



Section 22-15-30 - Guidelines.

22-15-30. Guidelines.

The department, in consultation with representatives from educational institutions and publishers, shall adopt guidelines consistent with the Braille Access Act [22-15-26 to 22-15-31 NMSA 1978] for the implementation and administration of that act. The guidelines shall address all of the following:

A. the designation of instructional materials deemed required or essential to student success;

B. definitions clarifying what constitutes nontextual mathematics or science instructional materials that use mathematical notations and clarifying a publisher's obligations in regard to such instructional materials;

C. definitions clarifying what is required to maintain structural integrity and requirements for textual descriptions of pictures, illustrations, graphs and charts;

D. requirements for approval and procurement of textbooks that are available in a computer or electronic format and procedures for suspension of publishers from the procurement process if the publisher fails to comply with the provisions of the Braille Access Act;

E. an administrative complaint process to be followed for complaints against a publisher;

F. definitions clarifying what constitutes "educational purposes"; and

G. any other matters the department deems necessary or appropriate to carry out the purposes of the Braille Access Act.

History: Laws 2003, ch. 313, 5.



Section 22-15-31 - Private right of action.

22-15-31. Private right of action.

A student who contends that there has been a violation of the Braille Access Act [22-15-26 to 22-15-31 NMSA 1978] has the right to pursue a private right of action in the district court if the student has exhausted the administrative complaint process. Organizations representing the interests of persons who are blind or who have other disabilities shall have standing to assert any right afforded in the Braille Access Act and shall be subject to the same requirements and terms as a student. Should the student or organization prevail in a lawsuit, the student or organization shall be entitled to injunctive relief and reasonable attorney fees and costs. No other type of monetary damages shall be available.

History: Laws 2003, ch. 313, 6.






Article 15A - Technology for Education

Section 22-15A-1 - Short title.

22-15A-1. Short title.

Chapter 22, Article 15A NMSA 1978 may be cited as the "Technology for Education Act".

History: Laws 1994, ch. 96, 1; 2005, ch. 222, 1.



Section 22-15A-2 - Definitions.

22-15A-2. Definitions.

As used in the Technology for Education Act:

A. "bureau" means the education technology bureau in the department of education [public education department];

B. "chief" means the chief of the bureau;

C. "council" means the council on technology in education; and

D. "educational technology" means tools used in the educational process that constitute learning resources and may include closed circuit television systems, educational television and radio broadcasting, cable television, satellite, copper and fiber optic transmission, computer, video and audio laser and CD ROM [CD-ROM] discs, video and audio tapes or other technologies and the training, maintenance, equipment and computer infrastructure information, techniques and tools, used to implement technology in classrooms and library and media centers.

History: Laws 1994, ch. 96, 2.



Section 22-15A-3 - Bureau established; chief appointed.

22-15A-3. Bureau established; chief appointed.

A. The "education technology bureau" is created within the department of education [public education department].

B. With the approval of the state board [department], the state superintendent [secretary] shall appoint a chief of the bureau.

History: Laws 1994, ch. 96, 3.



Section 22-15A-4 - Bureau duties.

22-15A-4. Bureau duties.

In accordance with the policies and regulations of the state board [department], the bureau shall:

A. administer the provisions of the Technology for Education Act;

B. develop a statewide plan for the integration of educational technology into the public schools and coordinate technology-related education activities with other state agencies, the federal government, business consortia and public or private agencies or individuals;

C. assist school districts to develop and implement a strategic, long-term plan for utilizing educational technology in the school system;

D. upon approval of a school district's technology plan, make distributions to school districts from the educational technology fund;

E. recommend funding mechanisms that will support the development and maintenance of an effective educational technology infrastructure in the state;

F. promote collaboration among government, business, educational organizations and telecommunications entities to expand and improve the use of technology in education;

G. assess and determine the educational technology needs of school districts; and

H. provide staff support for and coordinate the activities of the council.

History: Laws 1994, ch. 96, 4.



Section 22-15A-5 - Council on technology in education; created; purpose.

22-15A-5. Council on technology in education; created; purpose.

The "council on technology in education" is created. The council shall advise the bureau, the state board [department] and the legislature regarding the establishment of appropriate educational technology standards, technology-enhanced curricula, instruction, appropriations for educational technology and administrative resources and services for the public schools.

History: Laws 1994, ch. 96, 5.



Section 22-15A-6 - Council membership.

22-15A-6. Council membership.

A. The council shall be composed of seventeen members. Members shall be appointed by the state board [department] for terms of four years. As designated by the state board at the time of initial appointment, the terms of five members shall expire at the end of two years, the terms of five members shall expire at the end of three years and the terms of seven members shall expire at the end of four years.

B. When appointing members, the state board [department] shall appoint:

(1) one member who shall have expertise in state government;

(2) three members who shall have expertise in school district administration;

(3) two members who shall have expertise in providing instructional services in post-secondary, technical-vocational or adult education;

(4) three members who shall have expertise in providing instructional services in elementary or secondary schools;

(5) two members who shall be parents of school-age children;

(6) one member who shall be a public school secondary student;

(7) three members who shall have expertise in educational technology; and

(8) two members at large.

C. In making appointments to the council, the state board [department] shall give due consideration to gender and ethnicity to achieve a membership representative of the geographic and cultural diversity of New Mexico.

D. Members of the council shall elect a chairman from among the membership. The council shall meet at the call of the chairman not less than quarterly.

E. Members of the council shall receive per diem and mileage pursuant to the provisions of the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] but shall receive no other compensation, perquisite or allowance.

History: Laws 1994, ch. 96, 6.



Section 22-15A-7 - Council duties.

22-15A-7. Council duties.

The council shall:

A. advise the bureau on implementation of the provisions of the Technology for Education Act;

B. work with the bureau to conduct periodic assessments of the need for educational technology in the public school system to support on-site and distance learning and make recommendations to the department on how to meet those needs;

C. promote the collaborative development and implementation of educational technologies, projects and practices to enhance on-site and distance learning instruction capabilities;

D. develop and recommend to the department a statewide plan to infuse educational technology into the public school system in support of state and national education goals, including a statewide cyber academy plan that states short- and long-range goals for distance learning; and

E. provide assistance to the bureau in review of school district technology plans to support on-site and distance learning.

History: Laws 1994, ch. 96, 7; 2007, ch. 292, 8.



Section 22-15A-8 - Educational technology fund; created.

22-15A-8. Educational technology fund; created.

The "educational technology fund" is created in the state treasury. Money in the fund is appropriated to the department of education [public education department] for the purpose of implementing the provisions of the Technology for Education Act. Money in the fund shall be distributed in the manner provided in the Technology for Education Act. Money in the fund shall only be expended pursuant to warrants issued by the department of finance and administration pursuant to vouchers signed by the chief or the state superintendent [secretary]. Money in the fund shall not revert at the end of the fiscal year but shall remain to the credit of the fund.

History: Laws 1994, ch. 96, 8.



Section 22-15A-9 - Educational technology fund; distribution.

22-15A-9. Educational technology fund; distribution.

A. Upon annual review and approval of a school district's educational technology plan, the bureau shall determine a separate distribution from the educational technology fund for each school district.

B. On or before July 31 of each year, the bureau shall distribute money in the educational technology fund directly to each school district in an amount equal to ninety percent of the school district's estimated adjusted entitlement calculated pursuant to Subsection C of this section. A school district's unadjusted entitlement is that portion of the total amount of the annual appropriation that the projected membership bears to the projected membership of the state. Kindergarten membership shall be calculated on a one-half full-time-equivalent basis.

C. A school district's estimated adjusted entitlement shall be calculated by the bureau using the following procedure:

(1) a base allocation is calculated by multiplying the total annual appropriation by seventy-five thousandths percent;

(2) the estimated adjusted entitlement amount for a school district whose unadjusted entitlement is at or below the base allocation shall be equal to the base allocation. For a school district whose unadjusted entitlement is higher than the base allocation, the estimated adjusted entitlement shall be calculated pursuant to Paragraphs (3) through (6) of this subsection;

(3) the total projected membership in those school districts that will receive the base allocation pursuant to Paragraph (2) of this subsection is subtracted from the total projected state membership;

(4) the total of the estimated adjusted entitlement amounts that will be distributed to those school districts receiving the base allocation pursuant to Paragraph (2) of this subsection is subtracted from the total appropriation;

(5) the projected membership for the district is divided by the result calculated pursuant to Paragraph (3) of this subsection; and

(6) the estimated adjusted entitlement amount for the school district equals the number calculated pursuant to Paragraph (5) of this subsection multiplied by the value calculated pursuant to Paragraph (4) of this subsection.

D. On or before January 30 of each year, the bureau shall recompute each adjusted entitlement using the final funded membership for that year and, without making any additional reductions, shall allocate the balance of the annual appropriation adjusting for any over- or under-projection of membership.

E. A school district receiving funding pursuant to the Technology for Education Act is responsible for the purchase, distribution, use and maintenance of educational technology.

F. As used in this section, "membership" means the total enrollment of qualified students, as defined in the Public School Finance Act [Chapter 22, Article 8 NMSA 1978], on the current roll of class or school on a specified day. The current roll is established by the addition of original entries and reentries minus withdrawals. Withdrawal of students, in addition to students formally withdrawn from the public school, includes students absent from the public school for as many as ten consecutive school days.

History: Laws 1994, ch. 96, 9; 2000, ch. 89, 1; 2003, ch. 147, 11; 2004, ch. 125, 5; 2005, ch. 274, 3.



Section 22-15A-10 - Annual report.

22-15A-10. Annual report.

Annually, at a time specified by the department of education [public education department], each school district receiving distributions from the educational technology fund shall file a report with the department of education [public education department] regarding distributions received, direct legislative appropriations for educational technology made and not rejected, expenditures made and educational technology obtained by the district and such other related information as may be required by the department of education [public education department].

History: Laws 1994, ch. 96, 10; 2003, ch. 147, 12.



Section 22-15A-11 - Educational technology deficiencies; correction.

22-15A-11. Educational technology deficiencies; correction.

A. No later than September 1, 2005, the bureau, with the advice of the council and the secretary of information technology, shall define and develop minimum educational technology adequacy standards to supplement the adequacy standards developed by the public school capital outlay council for school districts to use to identify outstanding serious deficiencies in educational technology infrastructure.

B. A school district shall use the standards to complete a self-assessment of the outstanding educational technology deficiencies within the school district and provide cost projections to correct the outstanding deficiencies.

C. The bureau shall develop a methodology for prioritizing projects that will correct the deficiencies.

D. After a public hearing and to the extent that money is available in the educational technology deficiency correction fund, the bureau shall approve allocations from the fund on the established priority basis and, working with the school district and pursuant to the Procurement Code [13-1-28 through 13-1-199 NMSA 1978], enter into contracts to correct the deficiencies.

E. No allocation shall be made pursuant to this section unless:

(1) the method for prioritizing projects developed by the bureau has been reviewed and approved by the council;

(2) the school district has agreed to consult and coordinate with the public school facilities authority before installing any educational technology infrastructure;

(3) the council has approved the proposed allocation; and

(4) for the 2009 and subsequent fiscal years, the initial assessment required in the Technology for Education Act has been verified by an independent third party as determined in consultation with the public school capital outlay council.

F. In entering into contracts to correct deficiencies pursuant to this section, the bureau shall include such terms and conditions as necessary to ensure that the state money is expended in the most prudent manner possible consistent with the original purpose.

History: Laws 2005, ch. 222, 2; 2007, ch. 290, 23; 2007, ch. 292, 9; 2007, ch. 293, 9; 2007, ch. 294, 1.



Section 22-15A-12 - Educational technology deficiency correction fund

22-15A-12. Educational technology deficiency correction fund

The "educational technology deficiency correction fund" is created in the state treasury. The fund shall consist of money appropriated, distributed or transferred to the fund by law. Earnings from investment of the fund shall be credited to the fund. Money in the fund is appropriated to the education technology bureau for the purpose of making allocations to correct educational technology deficiencies pursuant to Section 22-15A-11 NMSA 1978. Except as otherwise provided, any unexpended or unencumbered balance remaining at the end of a fiscal year shall not revert. Disbursements from the fund shall be made upon warrants drawn by the secretary of finance and administration pursuant to vouchers signed by the chief of the education technology bureau.

History: Laws 2005, ch. 222, 3.



Section 22-15A-13 - Obsolete computer replacement.

22-15A-13. Obsolete computer replacement.

To the extent that money has been appropriated to replace functionally obsolete computers and network devices in public schools, including charter schools, on a five-year cycle, the bureau shall base allocations on a ratio of one computer to three students in each school. Prior to making allocations, the bureau shall compile and maintain an inventory of computer and network devices in public schools, including charter schools, and develop a methodology for prioritizing the replacement of computers and network devices to ensure that state money is expended in the most prudent manner possible consistent with the original purpose.

History: Laws 2007, ch. 292, 10; 2007, ch. 293, 10.






Article 15B - Educational Technology Opportunity Program

Section 22-15B-1 - Statewide educational technology opportunity program; findings and purpose.

22-15B-1. Statewide educational technology opportunity program; findings and purpose.

A. The legislature finds that:

(1) local school districts need increased access to information technologies, extensive professional development and sustained network support to use technology effectively;

(2) the technological needs of New Mexico's individual school children and classrooms are best defined by the teachers and principals who work with them on a day-to-day basis;

(3) New Mexico is fortunate to have high technology laboratories and corporations that have programs to supply low-cost, state-of-the-art central processing units for use in New Mexico classrooms; and

(4) there are large nonprofit programs in place to build and rehabilitate computers for New Mexico classrooms using a combination of donated, surplus and purchased equipment.

B. The purpose of this act is to establish a statewide educational technology opportunity program for New Mexico's teachers and students by creating a partnership between private industry, state government and local school districts that will build, distribute and install low-cost, network-ready computers in New Mexico classrooms over the next three years.

History: Laws 1999, ch. 234, 1.



Section 22-15B-2 - Educational technology opportunity program; duties of the state department of public education public education department.

22-15B-2. Educational technology opportunity program; duties of the state department of public education [public education department].

A. The state department of public education [public education department] shall contract with a nonprofit corporation to administer the statewide educational technology opportunity program. The department shall select a contractor that has a program in place to build and rehabilitate computers for New Mexico classrooms using a combination of donated, surplus and purchased equipment. In administering the statewide educational technology opportunity program, the contractor, in coordination with the department, shall:

(1) solicit and accept applications for computer assistance from local school teachers through the local school principals;

(2) establish criteria for evaluating applications for computer assistance. The criteria shall include requirements for an established technology plan and an established network infrastructure;

(3) establish a review process involving public and private entities to evaluate each application, determine the amount of computer assistance needed and allocate the available computers to ensure that computer assistance is distributed equitably; and

(4) submit an annual report to the state board [department] of education, the governor and the legislature on the progress of the program, showing the regional distribution of the program, the number of computers distributed and the cost of each computer.

B. Upon the approval of an application for computer assistance, the contractor shall distribute the allocated computers directly to the classroom and teacher. Pursuant to the contract and upon the receipt of an invoice, the state department of public education shall reimburse the contractor for the state portion of the cost of the computer assistance granted.

C. The state department of public education [public education department], after consulting with private industry, local school districts and other interested parties, shall promulgate such rules as are necessary to implement the statewide educational technology opportunity program.

History: Laws 1999, ch. 234, 2.






Article 15C - School Library Materials

Section 22-15C-1 - Short title.

22-15C-1. Short title.

Chapter 22, Article 15C NMSA 1978 may be cited as the "School Library Material Act".

History: Laws 2003, ch. 149, 1; 2006, ch. 94, 48.



Section 22-15C-2 - Definitions.

22-15C-2. Definitions.

As used in the School Library Material Act:

A. "additional student" means a student in the certified forty-day membership of the current year for a school district or state institution above the number certified in the forty-day membership of the prior year for the school district or state institution;

B. "bureau" means the instructional material bureau of the department;

C. "bureau of Indian education" means the bureau of Indian education of the United States department of the interior;

D. "fund" means the school library material fund;

E. "governmentally controlled school" means a bureau of Indian education school that is governmentally owned and controlled, is located in New Mexico, provides instruction for first through twelfth grades and is not sectarian or denominational;

F. "library material processing" means cataloging of school library material, including in electronic format, according to nationally accepted standards, and the application of bar code labels and call-number classification labels to the material;

G. "membership" means the total enrollment of qualified students on the fortieth day of the school year entitled to the free use of school library material pursuant to the School Library Material Act;

H. "qualified student" means a public school or governmentally controlled school student who:

(1) has not graduated from high school;

(2) is regularly enrolled in one-half or more of the minimum course requirements approved by the department for public school students or by the bureau of Indian education for students enrolled in a governmentally controlled school; and

(3) in terms of age:

(a) is at least five years of age prior to 12:01 a.m. on September 1 of the school year; or

(b) is at least three years of age at any time during the school year and is receiving special education services pursuant to regulation of the department;

I. "school library material" means books and other educational media, including online reference and periodical databases, that are made available in a school library to students for circulation and use in the library; and

J. "school district" includes state-chartered charter schools.

History: Laws 2003, ch. 149, 2; 2006, ch. 94, 49; 2009, ch. 134, 1.



Section 22-15C-3 - School library material fund; creation.

22-15C-3. School library material fund; creation.

The "school library material fund" is created in the state treasury. The purpose of the fund is to provide an account from which the department may distribute money to school districts, state institutions and governmentally controlled schools to pay for the cost of purchasing school library material. The cost of purchasing school library material may include shipping and handling charges for the delivery of school library material. The fund shall consist of appropriations, gifts, grants, donations and bequests. Money in the fund is appropriated to the department to pay for the cost of purchasing school library material. Disbursements from the fund shall be by warrant of the secretary of finance and administration upon vouchers signed by the secretary or the secretary's designated representative. Money in the fund shall not revert to the general fund at the end of a fiscal year.

History: Laws 2003, ch. 149, 3; 2009, ch. 134, 2.



Section 22-15C-4 - Administration of the school library material fund; bureau; duties.

22-15C-4. Administration of the school library material fund; bureau; duties.

Subject to the policies and rules of the department, the bureau shall:

A. administer the provisions of the School Library Material Act;

B. enforce rules for the handling, safekeeping and distribution of school library material and money from the fund;

C. enforce inventory and accounting procedures to be followed by school districts, state institutions and governmentally controlled schools; and

D. withdraw or withhold the privilege of participating in the free use of school library material in case of noncompliance with the provisions of the School Library Material Act or rules adopted pursuant to that act.

History: Laws 2003, ch. 149, 4; 2009, ch. 134, 3.



Section 22-15C-5 - Students eligible; distribution.

22-15C-5. Students eligible; distribution.

A. A qualified student or person eligible to become a qualified student attending a public school, a state institution or a governmentally controlled school in a grade from the first through the twelfth grade of instruction is entitled to the free use of school library material. A student enrolled in an early childhood education program as defined in Section 22-13-3 NMSA 1978 is also entitled to the free use of school library material.

B. A school district, a state institution or a governmentally controlled school shall purchase school library material as an agent for the benefit of students entitled to the free use of school library material.

C. A school district, a state institution or a governmentally controlled school receiving school library material pursuant to the School Library Material Act is responsible for circulation of the school library material for use by eligible students and for the safekeeping of the school library material.

History: Laws 2003, ch. 149, 5; 2009, ch. 134, 4.



Section 22-15C-6 - Distribution of money for school library material.

22-15C-6. Distribution of money for school library material.

A. On or before July 1 of each year, the department shall allocate from the fund at least ninety percent of the estimated entitlement for each school district, state institution or governmentally controlled school as determined from the estimated forty-day membership for the next school year to each school district, state institution and governmentally controlled school. The entitlement of a school district, a state institution or a governmentally controlled school is the portion of the total amount of the annual appropriation less a deduction for a reasonable reserve for emergency expenses that its forty-day membership bears to the forty-day membership of the entire state. Additional students shall be counted as six students for the purpose of the allocation.

B. On or before January 15 of each year, the department shall recompute each entitlement using the forty-day membership for that year and shall allocate the balance of the annual appropriation adjusting for any over- or under-estimation made in the first allocation.

C. The department shall establish procedures to distribute funds directly to school districts, state institutions and governmentally controlled schools.

D. A school district, a state institution or a governmentally controlled school that has funds remaining for the purchase of school library material at the end of a fiscal year shall retain those funds for expenditure in subsequent years.

History: Laws 2003, ch. 149, 6; 2005, ch. 213, 1; 2009, ch. 134, 5.



Section 22-15C-7 - Sale or loss or return of school library material.

22-15C-7. Sale or loss or return of school library material.

A. With the approval of the bureau, school library material acquired by a school district, a state institution or a governmentally controlled school pursuant to the School Library Material Act may be sold at a price determined by officials of the school district, state institution or governmentally controlled school. The selling price shall not exceed the cost of school library material to the state.

B. A school district, a state institution or a governmentally controlled school may hold a parent, guardian or student responsible for loss, damage or destruction of school library material while the school library material is in the possession of a student. A school district or a governmentally controlled school may withhold the grades, diploma and transcripts of a student responsible for damage or loss of school library material until the parent, guardian or student has paid for the damage or loss. When a parent, guardian or student is unable to pay for the damage or loss, the school district shall work with the parent, guardian or student to develop an alternative program in lieu of payment. Where a parent or guardian is determined to be indigent according to guidelines established by the department, the school district shall bear the cost.

C. A school district, a state institution or a governmentally controlled school that has funds remaining for the purchase of school library material at the end of a fiscal year shall retain the funds for expenditure in subsequent years.

History: Laws 2003, ch. 149, 7; 2009, ch. 134, 6.



Section 22-15C-8 - Record of school library material.

22-15C-8. Record of school library material.

A school district, a state institution or a governmentally controlled school shall keep an accurate record of school library material that includes a cost record. A school district, a state institution or a governmentally controlled school shall comply with record-keeping procedures prescribed by the bureau.

History: Laws 2003, ch. 149, 8; 2009, ch. 134, 7.



Section 22-15C-9 - Annual report.

22-15C-9. Annual report.

Annually, at a time specified by the department, each local school district, state institution or governmentally controlled school acquiring school library material pursuant to the School Library Material Act shall file a report with the department.

History: Laws 2003, ch. 149, 9; 2009, ch. 134, 8.



Section 22-15C-10 - Reports; budgets.

22-15C-10. Reports; budgets.

A. Annually, the department shall submit a budget for the next fiscal year to the department of finance and administration showing expenditures for school library material to be paid from the fund, including reasonable shipping and handling charges and library material processing expenses.

B. Upon request, the department shall make reports to the public education commission concerning the administration and execution of the School Library Material Act.

History: Laws 2003, ch. 149, 10; 2009, ch. 134, 9.






Article 15D - Fine Arts Education

Section 22-15D-1 - Short title.

22-15D-1. Short title.

Chapter 22, Article 15D NMSA 1978 may be cited as the "Fine Arts Education Act".

History: Laws 2003, ch. 152, 1; 2006, ch. 94, 50.



Section 22-15D-2 - Purpose.

22-15D-2. Purpose.

A. The purpose of the Fine Arts Education Act is to encourage school districts and state-chartered charter schools to offer opportunities for elementary school students to participate in fine arts activities, including visual arts, music, theater and dance.

B. Participation in fine arts programs encourages cognitive and affective development by:

(1) focusing on a variety of learning styles and engaging students who might otherwise fail;

(2) training students in complex thinking and learning;

(3) helping students to devise creative solutions for problems;

(4) providing students new challenges; and

(5) teaching students how to work cooperatively with others and to understand and value diverse cultures.

History: Laws 2003, ch. 152, 2; 2006, ch. 94, 51.



Section 22-15D-3 - Definition.

22-15D-3. Definition.

As used in the Fine Arts Education Act, "fine arts education programs" includes programs of education through which students participate in activities related to visual arts, music, theater and dance.

History: Laws 2003, ch. 152, 3.



Section 22-15D-4 - Department; powers and duties.

22-15D-4. Department; powers and duties.

The department shall issue guidelines for the development and implementation of fine arts education programs. The department shall:

A. administer and enforce the provisions of the Fine Arts Education Act; and

B. assist school districts and charter schools in developing and evaluating programs.

History: Laws 2003, ch. 152, 4; 2006, ch. 94, 52.



Section 22-15D-5 - Program plan and evaluation.

22-15D-5. Program plan and evaluation.

A. A school district or charter school may prepare and submit to the department a fine arts education program plan in accordance with guidelines issued by the department.

B. At a minimum, the plan shall include the fine arts education programs being taught, the ways in which the fine arts are being integrated into the curriculum and an evaluation component.

C. At yearly intervals, the school district or charter school, the department and a parent advisory committee from the school district or charter school shall review the goals and priorities of the plan and make appropriate recommendations to the secretary.

History: Laws 2003, ch. 152, 5; 2006, ch. 94, 53; 2015, ch. 108, 13.



Section 22-15D-6 - Fine arts education programs; eligibility for state financial support.

22-15D-6. Fine arts education programs; eligibility for state financial support.

A. To be eligible for state financial support, a fine arts education program shall:

(1) provide for the educational needs of students in the areas of visual arts, music, theater or dance;

(2) integrate the fine arts into the curriculum;

(3) use certified school instructors to supervise those who are teaching the program if those persons do not hold valid teaching licenses in one or more of the disciplines included in fine arts education; and

(4) require background checks in accordance with Section 22-10-3.3 NMSA 1978 [recompiled].

B. A fine arts education program shall meet each requirement of Subsection A of this section and be approved by the department of education [public education department] to be eligible for state financial support.

History: Laws 2003, ch. 152, 6.






Article 15E - Mathematics and Science Education Act

Section 22-15E-1 - Short title.

22-15E-1. Short title.

This act [Chapter 22, Article 15E NMSA 1978] may be cited as the "Mathematics and Science Education Act".

History: Laws 2007, ch. 44, 1; 2007, ch. 239, 1.



Section 22-15E-2 - Definitions.

22-15E-2. Definitions.

As used in the Mathematics and Science Education Act:

A. "bureau" means the mathematics and science bureau;

B. "chief" means the chief of the bureau; and

C. "council" means the mathematics and science advisory council.

History: Laws 2007, ch. 44, 2; 2007, ch. 239, 2.



Section 22-15E-3 - Bureau created; duties.

22-15E-3. Bureau created; duties.

A. The "mathematics and science bureau" is created in the department. The secretary shall appoint the chief as provided in the Public Education Department Act [Chapter 9, Article 24 NMSA 1978].

B. The bureau shall:

(1) administer the provisions of the Mathematics and Science Education Act;

(2) provide staff support for and coordinate the activities of the council;

(3) work with the council to develop a statewide strategic plan for mathematics and science education in the public schools and coordinate education activities with other state agencies, the federal government, business consortia and public or private organizations or other persons;

(4) ensure that school districts' plans include goals for improving mathematics and science education aligned to the department's strategic plan;

(5) recommend funding mechanisms that support the improvement of mathematics and science education in the state, including web-based mathematics and science curricula, mentoring and web-based homework assistance;

(6) promote partnerships among public schools, higher education institutions, government, business and educational and community organizations to improve the mathematics and science education in the state;

(7) develop and evaluate curricula, instructional programs and professional development programs in mathematics and science aligned with state academic content and performance standards; and

(8) assess the outcomes of efforts to improve mathematics and science education using existing data.

History: Laws 2007, ch. 44, 3; 2007, ch. 239, 3.



Section 22-15E-4 - Mathematics and science advisory council; created; members; terms; vacancies.

22-15E-4. Mathematics and science advisory council; created; members; terms; vacancies.

A. The "mathematics and science advisory council" is created, composed of twelve members. Members of the council shall be appointed by the secretary for staggered terms of four years; provided that for the initial appointments, four members shall be appointed for two years, four members shall be appointed for three years and four members shall be appointed for four years. Members shall serve until their successors have been appointed and qualified. A vacancy shall be filled by appointment by the secretary for the unexpired term.

B. Using a statewide application process, the secretary shall appoint members from throughout the state so as to ensure representation of the state's demographics, including geographic distribution, gender and ethnic diversity and as follows:

(1) four members from public schools, including at least two mathematics and science teachers and a school district administrator with experience in mathematics and science curricula;

(2) three members from public post-secondary educational institutions with expertise in mathematics or science education;

(3) four members from the private sector, including the national laboratories, museums and science- and engineering-based businesses; and

(4) one member who represents the New Mexico partnership for mathematics and science education.

C. Members of the council shall elect a chair from among the membership. The council shall meet at the call of the chair not less than quarterly.

D. Members of the council are entitled to receive per diem and mileage pursuant to the provisions of the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] but shall receive no other compensation, perquisite or allowance.

History: Laws 2007, ch. 44, 4; 2007, ch. 239, 4.



Section 22-15E-5 - Council duties.

22-15E-5. Council duties.

The council shall:

A. advise the bureau on implementation of the bureau's duties pursuant to the Mathematics and Science Education Act;

B. make recommendations to the bureau and the department regarding the statewide strategic plan for improving mathematics and science education and advise on its implementation and incorporation into the department's five-year strategic plan for public elementary and secondary education in the state;

C. advise the bureau, the department and the legislature regarding appropriations for mathematics and science education, administration, resources and services, including programs for public school students and staff;

D. work with the bureau to determine the need for improvement in mathematics and science achievement of public school students and make recommendations to the department on how to meet these needs; and

E. produce an annual report on public elementary and secondary mathematics and science student achievement to be submitted to the department, the governor and the legislature no later than November 30 of each year.

History: Laws 2007, ch. 44, 5; 2007, ch. 239, 5.



Section 22-15E-6 - Mathematics and science proficiency fund; created; purpose; annual reports.

22-15E-6. Mathematics and science proficiency fund; created; purpose; annual reports.

A. The "mathematics and science proficiency fund" is created as a nonreverting fund in the state treasury. The fund consists of appropriations, gifts, grants, donations and income from investment of the fund. Disbursements from the fund shall be made by warrant of the secretary of finance and administration pursuant to vouchers signed by the secretary of public education or the secretary's authorized representative.

B. The fund shall be administered by the department, and money in the fund is appropriated to the department to provide awards to public schools, school districts, public post-secondary educational institutions and persons that implement innovative, research-based mathematics and science curricula and professional development programs. The department shall promulgate rules for the application and award of money from the fund, including criteria to evaluate innovative, research-based mathematics and science programs and professional development programs.

C. Each award recipient shall provide an annual report to the bureau that includes a detailed budget report, a description of the services provided and documented evidence of the stated outcomes of the program funded by the mathematics and science proficiency fund and that provides other information requested by the bureau.

History: Laws 2007, ch. 44, 6; 2007, ch. 239, 6.






Article 15F - New Mexico School for the Arts

Section 22-15F-1 - Short title.

22-15F-1. Short title.

Chapter 22, Article 15F NMSA 1978 may be cited as the "New Mexico School for the Arts Act".

History: Laws 2008, ch. 15, 1; 2013, ch. 108, 1.



Section 22-15F-2 - Purpose of act.

22-15F-2. Purpose of act.

The purpose of the New Mexico School for the Arts Act is to provide for the establishment of the "New Mexico school for the arts" as a statewide residential state-chartered charter high school that provides New Mexico students who have demonstrated artistic abilities and potential with the educational opportunity to pursue a career in the arts.

History: Laws 2008, ch. 15, 2.



Section 22-15F-3 - Definitions.

22-15F-3. Definitions.

As used in the New Mexico School for the Arts Act:

A. "board" means the governing body of the school; and

B. "school" means the New Mexico school for the arts.

History: Laws 2008, ch. 15, 3.



Section 22-15F-4 - Purpose of school; school exempt from certain provisions of the Charter Schools Act.

22-15F-4. Purpose of school; school exempt from certain provisions of the Charter Schools Act.

A. The commission may charter a "New Mexico school for the arts" as a statewide residential state-chartered charter school for grades nine through twelve to offer intensive preprofessional instruction in the performing and visual arts combined with a strong academic program that leads to a New Mexico diploma of excellence.

B. The school and the board are subject to all the provisions of the Charter Schools Act [Chapter 22, Article 8B NMSA 1978], except Subsection K of Section 22-8B-4 NMSA 1978 and Section 22-8B-4.1 NMSA 1978. The school shall not charge tuition, except as otherwise provided in the Public School Code [Chapter 22 NMSA 1978]. The school shall be supported by state funds in the same manner as other charter high schools authorized by the commission.

History: Laws 2008, ch. 15, 4.



Section 22-15F-5 - Board created; powers and duties; solicitation of gifts, grants and donations.

22-15F-5. Board created; powers and duties; solicitation of gifts, grants and donations.

The school shall be governed by a board of at least five members constituted as provided in the school's application for charter. No member of the board shall serve as a member of another charter school. The board shall have such powers and perform such duties as required by state and federal law and the school's charter, including soliciting and receiving gifts, grants and donations to further the purposes of the school and to assist the school in providing free or reduced-fee room and board for those residential students who cannot pay all or part of residential costs.

History: Laws 2008, ch. 15, 5.



Section 22-15F-6 - Admissions criteria; equal opportunity; outreach.

22-15F-6. Admissions criteria; equal opportunity; outreach.

A. The admissions criteria shall be designed to admit students who show exceptional promise or aptitude in the arts and a strong desire to pursue a career in the arts. The admissions process shall be conducted in a way that provides equal opportunity for admission to each prospective student regardless of that student's exposure to previous artistic training and without regard to the student's ability to pay residential costs.

B. The board shall ensure, to the greatest extent possible and without jeopardizing admissions standards, that an equal number of students is admitted to the school from each of the state's congressional districts.

C. The board shall submit an annual report to the charter schools division and the commission that includes demographic information about both applicants and students admitted to the school, including the counties and the congressional districts represented by the students enrolled and the makeup of the student body in terms of socioeconomic status, gender and ethnicity.

D. The school shall conduct outreach activities throughout the state to acquaint potential students with the programs offered by the school. The outreach activities shall include programs for middle school students and workshops for teachers. There shall be no admissions criteria established for participation in outreach activities.

History: Laws 2008, ch. 15, 6.



Section 22-15F-7 - Room and board charges.

22-15F-7. Room and board charges.

A. The school shall charge residential students a fee to cover the costs of room and board. The board shall establish a sliding-fee scale based on the student's ability to pay. The commission shall approve room and board charges and the sliding-fee scale during the planning year of the school and may approve changes to the charges and scale as requested by the board.

B. The school shall report each year to the charter schools division and the commission on the number of students requiring financial assistance for room and board; the amount of financial assistance provided; and the amount and source of gifts, grants and donations received by the school to provide that financial assistance.

History: Laws 2008, ch. 15, 7.



Section 22-15F-8 - Room and board costs; outreach activities; use of state equalization guarantee distributions prohibited.

22-15F-8. Room and board costs; outreach activities; use of state equalization guarantee distributions prohibited.

The school, either through a foundation or other private or public funding sources, shall obtain funding to ensure that the school has adequate revenue to pay for all expenses associated with outreach activities provided for in Section 22-15F-6 NMSA 1978 and for room and board costs for those students who are not able to pay the full cost of room and board as provided in Section 22-15F-7 NMSA 1978. The school shall account separately for the costs of outreach activities and room and board and for the revenue received from private or public sources to pay those costs. The school shall not use money received from the state equalization guarantee distribution for these purposes. Failure of the school to secure adequate funding for these purposes shall be grounds for denial or revocation of a charter.

History: Laws 2008, ch. 15, 8; 2013, ch. 108, 2.






Article 16 - Transportation of Students

Section 22-16-1 - State transportation division; director.

22-16-1. State transportation division; director.

A. The "state transportation division" is created within the department of education [public education department].

B. The state superintendent [secretary] shall appoint a director of the state transportation division to be known as the "state transportation director".

C. The state board [department] may delegate to the state superintendent [secretary] its administrative functions relating to public school transportation.

History: 1953 Comp., 77-14-1, enacted by Laws 1967, ch. 16, 219; 1995, ch. 208, 4.



Section 22-16-2 - State transportation division; duties.

22-16-2. State transportation division; duties.

Subject to the policies of the state board [department], the state transportation division of the department of education [public education department] shall:

A. establish standards for school bus transportation;

B. establish standards for school bus design and operation pursuant to provisions of Section 22-16-11 NMSA 1978;

C. establish procedures pertaining to the resolution of transportation issues in areas where local school districts are engaged in school district boundary disputes;

D. enforce those regulations adopted by the state board [department] relating to school bus transportation;

E. audit records of school bus contractors or school district-owned bus operations in accordance with regulations promulgated by the state transportation director;

F. establish standards and certify for safety, vehicles that are defined as school buses by the Motor Vehicle Code [Articles 1 through 8 of Chapter 66 [except 66-7-102.1] NMSA 1978]; and

G. establish regulations for the purpose of permitting commercial advertisements on school buses.

History: 1953 Comp., 77-14-2, enacted by Laws 1967, ch. 16, 220; 1975, ch. 342, 3; 1976 (S.S.), ch. 20, 3; 1978, ch. 200, 2; 1978, ch. 211, 15; 1979, ch. 53, 1; 1979, ch. 305, 5; 1993, ch. 226, 46; 1995, ch. 208, 5; 1997, ch. 233, 2.



Section 22-16-3 - School bus service contracts.

22-16-3. School bus service contracts.

A. A school district may provide transportation services to students through the use of school bus service contracts. School districts may enter into school bus service contracts with individual school bus owner-operators or with school bus fleet owners or with both. A school district shall not enter into any school bus fleet service contract with any person who is simultaneously employed by that school district as an individual school bus owner-operator.

B. All contracts entered into by a school district to provide school bus service to students attending public school within the school district shall be approved by the local school board. The contracts shall be in writing on forms approved by the department and the department shall require documentation that the school district has filed a lien on each school bus as provided in Section 22-8-27 NMSA 1978.

C. In addition to approving the form of the contract, the department shall, by rule, establish the parameters of school bus service contracts to include recognition of fuel costs, operation and maintenance costs and employee salary and benefits costs. In entering into school bus service contracts, school districts shall give preference to in-state service providers and the use of multiple providers. Upon request, the department shall provide assistance to local school districts in the negotiation and award of school bus service contracts.

D. A school district may enter into a school bus service contract for a term not to exceed five years. A school bus service contract may provide, at the expiration of the term of the contract, for annual renewal of the school bus service contract on the same terms and conditions at the option of the local school board.

E. In the event a contract with a school bus operator is terminated or not renewed by either party, the buses owned by the operator that are used pursuant to the operator's school bus service contract shall be appraised by three qualified appraisers appointed by the local school board and approved by the state transportation director. The operator succeeding to the contract shall purchase, with the approval of the operator whose contract was terminated, all of the buses owned by the former operator at their appraised value.

History: 1953 Comp., 77-14-3, enacted by Laws 1967, ch. 16, 221; 1993, ch. 226, 47; 1995, ch. 208, 6; 2009, ch. 92, 2.



Section 22-16-4 - School bus routes; limitations; exceptions; minimum requirements.

22-16-4. School bus routes; limitations; exceptions; minimum requirements.

A. Bus routes shall be established by the local school district.

B. Except as provided in Subsections C and E of this section, no school bus route shall be maintained for distances less than:

(1) one mile one way for students in grades kindergarten through six;

(2) one and one-half miles one way for students in grades seven through nine; and

(3) two miles one way for students in grades ten through twelve.

C. In school districts having hazardous walking conditions as determined by the local school board and confirmed by the state transportation director, students of any grade may be transported a lesser distance than that provided in Subsection B of this section. General standards for determining hazardous walking conditions shall be established by the state transportation division of the department with the approval of the department, but the standards shall be flexibly and not rigidly applied by the local school board and the state transportation director to prevent accidents and help ensure student safety.

D. A school district with from one to six students enrolled in the school district whose residence, within the boundaries of the school district, is five or more miles from the student's or students' school or schools shall be able to provide transportation to and from school by means of a school-district-owned, minimum six-passenger, full-size, extended-length, sport utility vehicle driven by a school district employee certified as an activity driver by the district with both the vehicle and driver insured by the public school insurance authority; provided that the local superintendent is able to demonstrate a need. The department shall adopt rules to provide for the safety of students transported in a sport utility vehicle pursuant to this section.

E. Exceptional children whose handicaps require transportation and three- and four-year-old children who meet the department-approved criteria and definition of developmentally disabled may be transported a lesser distance than that provided in Subsection B of this section.

History: 1953 Comp., 77-14-4, enacted by Laws 1967, ch. 16, 222; 1975, ch. 342, 4; 1987, ch. 149, 3; 1993, ch. 234, 1; 1995, ch. 208, 7; 2017, ch. 94, 1.



Section 22-16-6 - Reimbursement of parents or guardians.

22-16-6. Reimbursement of parents or guardians.

A local school board may, subject to regulations adopted by the state board [department], provide per capita or per mile reimbursement to a parent or guardian in cases where regular school bus transportation is impractical because of distance, road conditions or sparseness of population or in cases where the local school board has authorized a parent to receive reimbursement for travel costs incurred by having a child attend a school outside the child's attendance zone.

History: 1953 Comp., 77-14-6, enacted by Laws 1967, ch. 16, 224; 1973, ch. 337, 1; 1990 (1st S.S.), ch. 9, 12; 1993, ch. 226, 48; 1995, ch. 208, 8.



Section 22-16-8 - Cattle guards on school bus routes.

22-16-8. Cattle guards on school bus routes.

The board of county commissioners of each county shall construct cattle guards where privately owned fences intersect school bus routes on county roads when consent is obtained from each owner of real property upon which the cattle guards are to be constructed. The cost of constructing the cattle guards shall be paid out of the county road fund as other county road expenses are paid.

History: 1953 Comp., 77-14-8, enacted by Laws 1967, ch. 16, 226; 2009, ch. 49, 1.



Section 22-16-9 - School buses; termination of use; resale.

22-16-9. School buses; termination of use; resale.

A. When a school bus is being operated for purposes other than to actually transport students to and from school or on school activity trips, all markings indicating "school bus" shall be covered or removed.

B. When a school bus is sold to be used exclusively for purposes other than the transportation of students, all school bus identification shall be removed. In addition, unless the motor vehicle is painted a different color than that prescribed by the state board [department] for school buses, a series of diagonal black stripes shall be painted on the rear of the motor vehicle. The stripes shall be at least three feet long, four inches wide, and shall be spaced not more than ten inches apart.

C. The provisions of this section shall apply to any school bus that is operated on any public street or highway, except for the purpose of taking it to a place to be painted or moving it to a place of storage.

History: 1953 Comp., 77-14-9, enacted by Laws 1967, ch. 16, 227.



Section 22-16-10 - Use of state or county equipment for snow removal.

22-16-10. Use of state or county equipment for snow removal.

The state or any county may, in order to provide for the public health, safety and welfare, use its road equipment for snow removal on any school bus route.

History: 1953 Comp., 77-14-10, enacted by Laws 1975, ch. 79, 1.



Section 22-16-11 - Regulations relative to school buses.

22-16-11. Regulations relative to school buses.

A. The state transportation director, appointed as provided in Section 22-16-1 NMSA 1978, shall adopt and enforce regulations adopted by the state board [department] not inconsistent with the Motor Vehicle Code [Articles 1 through 8 of Chapter 66 [except 66-7-102.1] NMSA 1978] to govern the design and operation of all school buses, used for the transportation of school children, when owned and operated by any school district or privately owned and operated under contract with any school district in this state, and the regulations shall by reference be made a part of any such contract with a school district. Every school district, its officers and employees and every person employed under contract by a school district shall be subject to the regulations.

B. Any officer or employee of any school district who violates any of the regulations or fails to include obligation to comply with the regulations in any contract executed by him on behalf of a school district is guilty of misconduct and subject to removal from office or employment. Any person operating a school bus, under contract with a school district, who fails to comply with any of the regulations is guilty of breach of contract, and the contract may be canceled after notice and hearing by the state transportation director acting in conjunction with the responsible officers of the school district.

C. Any driver of a school bus who fails to comply with any of the regulations is guilty of a misdemeanor.

History: 1953 Comp., 64-7-365, enacted by Laws 1978, ch. 35, 469; 1978 Comp., 66-7-365, recompiled as 22-16-11 by Laws 1993, ch. 226, 53; 1995, ch. 208, 9.






Article 17 - Emergency Transportation

Section 22-17-1 - Short title.

22-17-1. Short title.

Sections 1 through 4 [22-17-1 to 22-17-4 NMSA 1978] of this act may be cited as the "Emergency Transportation Act".

History: 1953 Comp., 77-14A-1, enacted by Laws 1974, ch. 38, 1.



Section 22-17-2 - Public regulation commission permits.

22-17-2. Public regulation commission permits.

A. Subject to the Emergency Transportation Act, the public regulation commission may approve a permit application of a school district operating its own school buses or of an independent school bus operator who operates school buses under contract with a school district for the operation of such buses for general public transportation if the commission determines that:

(1) the school district operating its own school buses or the independent school bus operator has complied with laws, regulations and other requirements governing transportation of the general public;

(2) existing public or private transportation systems will not be adversely affected by the use of school buses for general public transportation; and

(3) a public transportation emergency exists within the proposed area of operation necessitating the use of school buses for general public transportation.

B. Notice of approval or denial of the permit application shall be submitted to the state transportation director and to the applicant within ten days of final determination by the public regulation commission.

C. As used in the Emergency Transportation Act, "public transportation emergency" includes an event:

(1) that is open to the public;

(2) that, if in a class A county, is expected to attract over fifty thousand visitors and residents;

(3) that has such insurance or surety as is necessary to insure against all losses and damages proximately caused by or resulting from the negligent operation, maintenance or use of school buses or for loss of or damage to property of others; and

(4) for which school buses are needed to transport the public to the event because:

(a) existing public transportation systems cannot adequately and timely transport the public to the event;

(b) private transportation systems are unavailable or prohibitively expensive; or

(c) the event and the surrounding area are likely to suffer economic hardship if school buses are not utilized pursuant to the Emergency Transportation Act.

History: 1953 Comp., 77-14A-2, enacted by Laws 1974, ch. 38, 2; 2001, ch. 48, 2.



Section 22-17-3 - State transportation director; approval.

22-17-3. State transportation director; approval.

A. Upon the receipt of approval of the permit application from the state corporation commission [public regulation commission], the state transportation director may grant a permit to operate school buses for general public transportation to a school district that operates its own school buses or to the independent school bus operator who operates school buses under contract with a school district, if he determines:

(1) that school bus service to students will not be adversely affected by issuing the permit;

(2) that the operation of such buses for general public transportation service by the district or the independent operator will not provide unnecessary duplication of a general public transportation service by school buses of another school district or independent school bus operator contracting with another district; and

(3) that there has been compliance with the rules and regulations of the state transportation director issued pursuant to the Emergency Transportation Act.

B. The state transportation director, subject to the approval of the state superintendent [secretary] of public instruction, shall by regulation provide for application fees, forms and permit procedures pursuant to the Emergency Transportation Act.

C. A permit issued under this section shall be valid for one year and shall be annually renewed upon payment of a reasonable application fee to the state transportation division and certification by the state corporation commission [public regulation commission] of the permittee's compliance with all applicable laws. Notice of renewal of the permit shall be delivered by the state transportation division to the state corporation commission [public regulation commission] and the local school board concerned.

History: 1953 Comp., 77-14A-3, enacted by Laws 1974, ch. 38, 3.



Section 22-17-4 - Termination of permit.

22-17-4. Termination of permit.

A permit issued pursuant to the Emergency Transportation Act shall be terminated by the state transportation director upon thirty days' written notice to the holder of the permit, if the state transportation director receives written notice from:

A. the state corporation commission [public regulation commission] that it has determined that a public transportation emergency in the area in which the permittee provides general public transportation no longer exists, or that public or private transportation systems are being adversely affected in such area; or

B. the local school board that such board has determined that school bus service to students is being adversely affected by providing general public transportation under the permit.

History: 1953 Comp., 77-14A-4, enacted by Laws 1974, ch. 38, 4.






Article 18 - General Obligation Bonds of School Districts

Section 22-18-1 - General obligation bonds; authority to issue.

22-18-1. General obligation bonds; authority to issue.

A. After consideration of the priorities for the school district's capital needs as shown by the facility assessment database maintained by the public school facilities authority and subject to the provisions of Article 9, Section 11 of the constitution of New Mexico and Sections 6-15-1 and 6-15-2 NMSA 1978, a school district may issue general obligation bonds for the purpose of:

(1) erecting, remodeling, making additions to and furnishing school buildings;

(2) purchasing or improving school grounds;

(3) purchasing computer software and hardware for student use in public schools;

(4) providing matching funds for capital outlay projects funded pursuant to the Public School Capital Outlay Act [Chapter 22, Article 24 NMSA 1978]; or

(5) any combination of these purposes.

B. The bonds shall be fully negotiable and constitute negotiable instruments within the meaning and for all purposes of the Uniform Commercial Code [55-1-101 NMSA 1978].

History: 1953 Comp., 77-15-1, enacted by Laws 1967, ch. 16, 228; 1996, ch. 67, 1; 2005, ch. 274, 14; 2007, ch. 173, 21; 2009, ch. 132, 1.



Section 22-18-2 - Bond elections; qualification of voters; calling for bond elections.

22-18-2. Bond elections; qualification of voters; calling for bond elections.

A. Before any general obligation bonds are issued, a local school board of a school district shall submit to a vote of the qualified electors of the school district owning real estate in the school district the question of creating a debt by issuing the bonds, and a majority of those persons voting on the question shall vote for issuing the general obligation bonds.

B. The election on the question of creating a debt by issuing general obligation bonds shall be held at the same time as a regular school district election or at any special school district election which is not within ninety days after a regular school district election. The question shall be submitted to a vote at a general or special school district election upon the initiative of a local school board or upon a petition being filed with a local school board signed by qualified electors of the school district having paid a property tax on property in the school district for the preceding year, according to the latest completed tax rolls. The number of signatures required on the petition shall be at least ten percent of the number of votes cast for governor in the school district in the last preceding general election. For the purpose of determining the number of votes cast for governor in the school district at the last preceding general election, any portion of a voting division within the school district shall be construed to be wholly within the school district. A local school board shall call for a bond election at a regular or special school district election within ninety days from the date a properly signed petition is filed with it.

History: 1953 Comp., 77-15-2, enacted by Laws 1967, ch. 16, 229; 2001, ch. 61, 1.



Section 22-18-4 - Bond elections; conduct.

22-18-4. Bond elections; conduct.

A. A person is required to be a registered voter to vote in a bond election in a school district.

B. Bond elections in a school district shall be conducted pursuant to the Election Code [Chapter 1 NMSA 1978], except as otherwise provided in Sections 22-18-1 through 22-18-12 NMSA 1978, the School Election Law [1-22-1 through 1-22-19 NMSA 1978] and the Bond Election Act [6-15-23 through 6-15-28 NMSA 1978].

History: 1953 Comp., 77-15-4, enacted by Laws 1967, ch. 16, 231; 1970, ch. 6, 7; 2001, ch. 61, 2.



Section 22-18-5 - Bond elections; ballots.

22-18-5. Bond elections; ballots.

A. The question on the ballot of creating a debt by issuing general obligation bonds shall state the purpose or purposes for which the bonds are to be issued and the amount of the bond issue. Two or more separate questions may be submitted to the voters at a bond election, in which case, the vote on each question shall be separately counted, canvassed and certified.

B. Bond election ballots shall contain a place for a vote "For the school district bonds" and "Against the school district bonds" for each bond issue.

C. If paper ballots are used at a bond election, all questions to be voted on at the bond election shall be listed on one ballot.

History: 1953 Comp., 77-15-5, enacted by Laws 1967, ch. 16, 232.



Section 22-18-7 - Authority to issue bonds.

22-18-7. Authority to issue bonds.

If a majority of those persons voting on a question submitted to the voters in a bond election vote for creating a debt by issuing general obligation bonds, the local school board may, subject to the approval of the attorney general, proceed to issue the bonds.

History: 1953 Comp., 77-15-7, enacted by Laws 1967, ch. 16, 234.



Section 22-18-8 - Restriction on bond elections.

22-18-8. Restriction on bond elections.

In the event a majority of those persons voting on a question submitted to the voters in a bond election vote against creating a debt by issuing general obligation bonds, no bond election shall be held on the same question for a period of two years from the date of the bond election, except upon the presentation of a petition pursuant to Section 22-18-2 NMSA 1978 and after the expiration of at least six months from the date of the previous bond election on the question. If a majority of those persons voting on a question submitted to the voters in a bond election for a second time within two years vote against creating a debt by issuing general obligation bonds, no bond election shall then be held on the same question for a period of two years from the date of first bond election on the question.

History: 1953 Comp., 77-15-8, enacted by Laws 1967, ch. 16, 235.



Section 22-18-9 - Approval of bond issue by attorney general.

22-18-9. Approval of bond issue by attorney general.

No issue of bonds shall be valid or binding on any school district unless prior to the issuance of the bonds the attorney general approves the bond issue as to form and legality. The written approval of the attorney general shall be made a part of the transcript of the proceedings in connection with each bond issue. The local school board of each school district proposing to issue bonds shall provide the attorney general with all information necessary for this consideration of the form and legality of the bond issue.

History: 1953 Comp., 77-15-9, enacted by Laws 1967, ch. 16, 236.



Section 22-18-10 - Bond election contests.

22-18-10. Bond election contests.

No action concerning any question placed on the ballot at a bond election shall be maintained in the district court unless the action is filed within ten days after the publication of the certificate of results of the bond election by the superintendent of schools.

History: 1953 Comp., 77-15-10, enacted by Laws 1967, ch. 16, 237.



Section 22-18-11 - General obligation bonds; issuance; sale.

22-18-11. General obligation bonds; issuance; sale.

A. General obligation bonds of a school district shall be issued and sold pursuant to the provisions of Sections 6-15-3 through 6-15-10 NMSA 1978.

B. Except as is otherwise provided by law, general obligation bonds issued by a school district shall be of the denomination or denominations, shall be payable at the place or places within or without the state or both, shall be in such form and shall bear such terms and conditions as the local school board of the school district determines.

C. General obligation bonds issued by a school district shall be signed by the president and attested by the secretary of the local school board, unless the bonds are issued in book entry or similar form without the delivery of physical securities. Any coupons appertaining to the bonds shall be signed by the president of the local school board either manually or by facsimile signature.

D. The general obligation bonds issued by a school district may be executed in the manner provided by the provisions of the Uniform Facsimile Signature of Public Officials Act [6-9-1 through 6-9-6 NMSA 1978].

History: 1953 Comp., 77-15-11, enacted by Laws 1967, ch. 16, 238; 1983, ch. 265, 47.



Section 22-18-12 - Budgetary provisions; payment of principal and interest.

22-18-12. Budgetary provisions; payment of principal and interest.

A. A local school board shall establish adequate budgetary provisions, approved by the public school finance division [secretary], to promptly pay, as it becomes due, all principal and interest on general obligation bonds issued by the school district.

B. The full faith and credit of a school district shall be pledged to the payment of the principal and interest on general obligation bonds issued by the school district.

C. The board of county commissioners shall levy and collect upon all taxable property within a school district in the county such tax as is necessary to pay the interest and principal on general obligation bonds issued by the school district as the interest and principal become due, without limitation as to rate or amount.

History: 1953 Comp., 77-15-12, enacted by Laws 1967, ch. 16, 239.



Section 22-18-13 - Timely payment of school district obligations.

22-18-13. Timely payment of school district obligations.

A. Whenever a paying agent has not received payment of principal or interest on school district general obligation bonds on the business day immediately prior to the date on which the payment is due, the paying agent shall so notify the department of finance and administration, the department and the school district by telephone, facsimile or other similar communication, followed by written verification, of the payment status. The department of finance and administration shall immediately contact the school district and determine whether the school district will make the payment by the date on which it is due.

B. Except as provided in Subsection C of this section, if the school district indicates that it will not make the payment by the date on which it is due, the department of finance and administration shall forward the amount in immediately available funds necessary to make the payment due on the bonds to the paying agent and shall withhold an equal amount from the next succeeding payment of the state equalization guarantee distribution. If the amount of the next succeeding payment is insufficient to pay the amount due, the department of finance and administration shall withhold amounts from each succeeding payment of the state equalization guarantee distribution, including payments to be made in succeeding fiscal years but not more than twelve consecutive months of payments, until the total payment of principal and interest due has been withheld.

C. For a payment due on a bond issued on or after the effective date of this 2007 act, if the school district indicates that it will not make the payment by the date on which it is due, the department of finance and administration shall forward the amount in immediately available funds necessary to make the payment due on the bonds to the paying agent from the current fiscal year's undistributed state equalization guarantee distribution to that school district and, if not otherwise repaid by the school district from other legally available funds, withhold the distributions from the school district until the amount has been recouped by the department of finance and administration, provided that, if the amount of the undistributed state equalization guarantee distribution in the current fiscal year is less than the payment due on the bond, the department of finance and administration shall:

(1) forward in immediately available funds to the paying agent an amount equal to the total amount of the school district's undistributed state equalization guarantee distribution and, if not otherwise repaid by the school district from other legally available funds, withhold all distributions to the school district for the remainder of the fiscal year; and

(2) on July 1 of the following fiscal year, forward in immediately available funds an amount equal to the remaining amount due to the paying agent from that year's state equalization guarantee distribution and, if not otherwise repaid by the school district from other legally available funds, withhold an equal amount from the distribution to the school district until the amount paid has been recouped in full.

D. The amounts forwarded to the paying agent by the department of finance and administration shall be applied by the paying agent solely to the payment of the principal or interest due on the general obligation bonds of the school district. The department of finance and administration shall notify the department, the chief financial officer of the school district, the department of finance and administration, the legislative finance committee and the legislative education study committee of amounts withheld and payments made pursuant to this section.

E. Upon the issuance of general obligation bonds by a school district, the school district shall file with the department of finance and administration a copy of the resolution that authorizes the issuance of the bonds, a copy of the official statement or other offering document for the bonds, the agreement, if any, with the paying agent for the bonds and the name, address and telephone number of the paying agent; provided, however, that the failure of a school district to file the information shall not affect the obligation of the department of finance and administration to withhold the state equalization guarantee distribution pursuant to this section.

F. The state hereby covenants with the purchasers and holders of general obligation bonds issued by school districts that it will not repeal, revoke or rescind the provisions of this section or modify or amend the same so as to limit or impair the rights and remedies granted by this section; provided that nothing in this subsection shall be deemed or construed to require the state to continue the payment of a state equalization guarantee distribution to any school district or to limit or prohibit the state from repealing, amending or modifying any law relating to the amount of state equalization guarantee distributions to school districts or the manner of payment or the timing thereof. Nothing in this section shall be deemed or construed to create a debt of the state with respect to the bonds within the meaning of any state constitutional provision or to create any liability except to the extent provided in this section.

G. Whenever the department of finance and administration is required by this section to make a payment of principal or interest on bonds on behalf of a school district, the department shall initiate an audit of the school district to determine the reason for the nonpayment and to assist the school district, if necessary, in developing and implementing measures to ensure that future payments will be made when due.

H. Whenever the department of finance and administration makes a payment of principal and interest on bonds or other obligations of a school district and withholds amounts from the state equalization guarantee distribution pursuant to this section because of the failure to collect property taxes, the school district may transfer delinquent property taxes later collected out of the school district's bond redemption fund and into its general fund.

I. This section applies to general obligation bonds issued by a school district on or after July 1, 2003.

History: Laws 2003, ch. 46, 1; 2007, ch. 102, 1.






Article 18A - School District Loans

Section 22-18A-1 - Short title.

22-18A-1. Short title.

Sections 1 through 4 [22-18A-1 through 22-18A-4 NMSA 1978] of this act may be cited as the "School District Loan Act".

History: Laws 1989, ch. 134, 1.



Section 22-18A-2 - Purpose.

22-18A-2. Purpose.

The purpose of the School District Loan Act is to provide school districts with financial assistance to make payment of principal and interest due on outstanding school district general obligation indebtedness.

History: Laws 1989, ch. 134, 2.



Section 22-18A-3 - Fund created; administration.

22-18A-3. Fund created; administration.

A. There is created in the state treasury a revolving loan fund to be known as the "public school district general obligation bonds loan fund". The fund is established as an additional source for payments of principal and interest due on public school district general obligation indebtedness already incurred or incurred in the future or for payments of any other obligations arising in connection with that indebtedness. The fund shall be drawn upon only in the event ad valorem taxes or other revenues of the public school district available for the described payments are either insufficient or are not received by the public school district at the time due or anticipated. The state department of public education [public education department] shall administer the fund and may make loans from the fund in accordance with the School District Loan Act. Money remaining in the fund at the end of any fiscal year shall not revert to the general fund.

B. The state department of public education [public education department] shall deposit in the fund all receipts from the repayment of loans made pursuant to the School District Loan Act.

C. Each July 1, balances in the public school district general obligation bonds loan fund in excess of one million dollars ($1,000,000) shall be transferred to the state-support reserve fund.

History: Laws 1989, ch. 134, 3.



Section 22-18A-4 - Loan program; duties of the state department of public education.

22-18A-4. Loan program; duties of the state department of public education.

A. The state department of public education [public education department] shall adopt regulations to govern the application procedure and requirements for making loans under the School District Loan Act.

B. The state department of public education [public education department] may make a loan to a school district if the local school district board certifies to the state department of public education that there are insufficient ad valorem taxes or other school district revenues to meet a payment of principal or interest, or both, due on the school district's general obligation indebtedness or to meet any other obligation arising in connection with that indebtedness lawfully payable from ad valorem taxes, or that the receipt of ad valorem taxes to make any such payment will be delayed and not be available to make the payment when due.

C. A loan shall be made for a period of time not to exceed five years with an annual interest rate to be the lesser of five percent or the rate of interest determined by the state department of public education [public education department], so that the interest rate shall comply with federal arbitrage requirements. A loan shall be repaid in annual installments as determined by the state board [department] of public education. Loans shall be made by the state department of public education [public education department] pursuant to this section only, with the prior approval of the state board of finance.

History: Laws 1989, ch. 134, 4.



Section 22-18A-5 - Temporary transfer of funds.

22-18A-5. Temporary transfer of funds.

If it is determined by the state department of public education [public education department] and the department of finance and administration that there are insufficient ad valorem taxes or other public school district revenues to meet a payment of principal or interest due on public school district general obligation indebtedness or to meet any other obligation arising in connection with that indebtedness lawfully payable from ad valorem taxes, or that the receipt of ad valorem taxes or other revenues to be used to make any such payment will be delayed and not be available to make the payment when due, the state department of public education [public education department] and the department of finance and administration may request the state board of finance to direct a temporary transfer of a sufficient amount of money from the state-support reserve fund or the general fund operating reserve to the public school district general obligation bonds loan fund so that the payment becoming due may be made and a default avoided. In determining the order of transfer, money in the state-support reserve fund shall be transferred first, and if that amount is insufficient then the general fund operating reserve shall be used. If such a transfer is directed by the state board of finance, the state department of public education [public education department] shall use the amount transferred to the state public school district general obligation bonds loan fund to make the payment.

History: Laws 1989, ch. 134, 5.






Article 18B - Qualified School Bonds

Section 22-18B-1 - Short title.

22-18B-1. Short title.

Sections 1 through 5 [22-18B-1 to 22-18B-5 NMSA 1978] of this act may be cited as the "Qualified School Bonds Act".

History: Laws 1999, ch. 225, 1.



Section 22-18B-2 - Findings and purpose.

22-18B-2. Findings and purpose.

A. The legislature finds that:

(1) the condition of public school facilities has a direct effect on the safety of teachers and students and on the ability of students to learn;

(2) public schools in rapidly growing urban areas of New Mexico and public schools in sparsely populated rural areas are unable to meet the capital needs for modernization of existing school facilities to meet the growing school-age population in New Mexico under present funding authorizations;

(3) additional funding options are necessary to meet the needs for teacher training to improve student achievement levels and to meet the needs of the work place by providing sufficient student training in the use of advanced technology;

(4) encouraging active community participation and private sector contributions to the public schools will enhance learning opportunities for New Mexico students;

(5) authorizing additional forms of financing for school modernization and construction will permit eligible taxpayers to take advantage of tax credits not currently available to bondholders and will increase the market options for state and local bonds;

(6) encouraging active community participation in the development of resources to build and modernize schools, to enhance educational technology and to enhance teacher training is essential to the success of students in the twenty-first century; and

(7) authorizing additional alternative procedures for the sale of bonds will allow New Mexico public schools and eligible taxpayers to participate in available tax credits and to leverage additional funds for the improvement of public school facilities.

B. The purpose of the Qualified School Bonds Act is to implement a state program that allows eligible taxpayers to take advantage of available tax credits by expanding the incentives to purchase and hold bonds and thereby increasing the financing alternatives for modernization and rehabilitation of public school facilities and enhancing teacher training.

History: Laws 1999, ch. 225, 2.



Section 22-18B-3 - Definitions.

22-18B-3. Definitions.

As used in the Qualified School Bonds Act:

A. "allocation" means New Mexico's allocation of the national zone academy bond limitation pursuant to Section 1397E(e)(2) of the Internal Revenue Code of 1986;

B. "council" means the public school capital outlay council;

C. "eligible taxpayer" means an entity that qualifies as an eligible taxpayer under Section 1397E(d)(6) of the Internal Revenue Code of 1986 and includes a bank, insurance company or corporation actively engaged in the business of lending money;

D. "qualified contribution" means a contribution meeting the requirements of Section 1397E(d)(2) of the Internal Revenue Code of 1986, from a private entity to the qualifying school and includes:

(1) equipment for use in the qualifying school, including state-of-the-art technology and vocational equipment;

(2) technical assistance in developing curriculum or in training teachers in order to promote appropriate market-driven technology in the classroom;

(3) services of employees as volunteer mentors;

(4) internships, field trips or other educational opportunities outside the qualifying school for students; and

(5) any other property or service specified by the governing body of the qualifying school;

E. "qualified school bond" means a bond issued by the state or a political subdivision of the state that meets all of the requirements of Section 4 [22-18B-4 NMSA 1978] of the Qualified School Bonds Act and the requirements for a qualified zone academy bond pursuant to Section 1397E(d)(1) of the Internal Revenue Code of 1986;

F. "qualified purpose" means a purpose of a bond issue that meets the requirements of Section 1397E(d)(5) of the Internal Revenue Code of 1986 and Article 9, Section 11 of the constitution of New Mexico; and

G. "qualifying school" means a public school, a New Mexico state educational institution providing education or training below the post-secondary level or a program within such a public school or educational institution and which school, institution or program meets the requirements for a qualified zone academy pursuant to Section 1397E(d)(4) of the Internal Revenue Code of 1986.

History: Laws 1999, ch. 225, 3.



Section 22-18B-4 - Qualified school bonds; designation; terms; sale.

22-18B-4. Qualified school bonds; designation; terms; sale.

A. The state or a political subdivision of the state that has been authorized to issue bonds may designate all or any part of the bonds as qualified school bonds if:

(1) at least ninety-five percent of the proceeds from the sale of the proposed qualified school bonds are to be used for a qualified purpose at a qualifying school within the jurisdiction of the state or political subdivision;

(2) the state or the political subdivision has the written approval of the governing body of the qualifying school to issue the proposed qualified school bonds;

(3) the governing body of the qualifying school has written commitments from private entities for qualified contributions having a present value of not less than ten percent of the value of the proceeds from the sale of the proposed qualified school bonds; and

(4) the council has reserved to the qualifying school an amount of the allocation equal to the proceeds from the sale of the proposed qualified school bonds.

B. Notwithstanding any law requiring bonds to be sold at a public sale, qualified school bonds may be sold at a private sale to eligible taxpayers.

C. In addition to any other requirement of law applicable to the term of the bonds, qualified school bonds shall not be issued for a term longer than the term fixed pursuant to Section 1397E(d)(3) of the Internal Revenue Code of 1986 for qualified zone academy bonds issued during the month that the qualified school bonds are issued.

D. Qualified school bonds shall not bear interest.

History: Laws 1999, ch. 225, 4.



Section 22-18B-5 - Public school capital outlay council; allocation.

22-18B-5. Public school capital outlay council; allocation.

A. The aggregate face amount of all qualified school bonds issued in a calendar year shall not exceed the allocation for that year.

B. The council is designated the state education agency pursuant to Section 1397E(e)(2) of the Internal Revenue Code of 1986 and is responsible for ensuring compliance with the limitation of Subsection A of this section.

C. If the state or a political subdivision desires to designate bonds as qualified school bonds, it shall, by July 1 of the calendar year in which the bonds are to be issued, submit an application for reservation of an allocation to the council. The application shall include evidence that the requirements of Paragraphs (1), (2) and (3) of Subsection A of Section 4 [22-18B-4 NMSA 1978] of the Qualified School Bonds Act have been satisfied.

D. If, for a calendar year, the allocation for that year exceeds the amount of qualified school bonds designated and issued in that year, the excess shall be carried forward and included in the allocation for the subsequent year.

E. In the event the face amount of all proposed qualified school bonds for a calendar year exceeds the allocation, the council shall ratably apportion the allocation among the state and political subdivisions that have timely filed valid applications for that year.

History: Laws 1999, ch. 225, 5.






Article 18C - Qualified School Construction Bonds Act

Section 22-18C-1 - Short title.

22-18C-1. Short title.

Chapter 22, Article 18C NMSA 1978 may be cited as the "Qualified School Construction Bonds Act".

History: Laws 2009, ch. 154, 1; 2010, ch. 56, 1.



Section 22-18C-2 - Definitions.

22-18C-2. Definitions.

As used in the Qualified School Construction Bonds Act:

A. "allocation" means New Mexico's allocation of the national qualified school construction bond limitation pursuant to Section 1521 of the federal American Recovery and Reinvestment Act of 2009;

B. "council" means the public school capital outlay council;

C. "qualified school construction bond" means a bond issued by the state or a school district that meets all of the requirements of Section 22-18C-3 NMSA 1978 and the requirements for a qualified school construction bond pursuant to Section 1521 of the federal American Recovery and Reinvestment Act of 2009; and

D. "qualifying school" means a public school, a New Mexico state educational institution providing education or training below the post-secondary level or a program within such a public school or educational institution and which school, institution or program meets the requirements of Section 1521 of the federal American Recovery and Reinvestment Act of 2009.

History: Laws 2009, ch. 154, 2; 2010, ch. 56, 2.



Section 22-18C-3 - Qualified school construction bonds; designation; terms; sale.

22-18C-3. Qualified school construction bonds; designation; terms; sale.

A. The state or a school district that has been authorized to issue bonds may designate all or any part of the bonds as qualified school construction bonds if:

(1) one hundred percent of the available project proceeds from the issuance of the bonds are to be used for:

(a) the construction, rehabilitation or repair of a qualifying school facility;

(b) the acquisition of land on which such a facility is to be constructed with part of the proceeds; or

(c) the acquisition of equipment to be used in the portion of the qualifying school facility that is being constructed, rehabilitated or repaired with the proceeds;

(2) the bonds are issued by the state or a school district within the jurisdiction of which the qualifying school is located; and

(3) the issuer is:

(a) a school district to which a direct allocation is made pursuant to Section 1521 of the federal American Recovery and Reinvestment Act of 2009 and the amount of the bonds designated as qualified school construction bonds does not exceed the direct allocation; or

(b) the state or a school district that has received an allocation distribution from the council pursuant to Section 22-18C-4 NMSA 1978.

B. Notwithstanding any law requiring bonds to be sold at a public sale or at not less than par, qualified school construction bonds may be sold at a public or private sale to the state, the New Mexico finance authority or any other purchaser and may be sold at par, or at less than or greater than par.

C. In addition to any other requirement of law applicable to the term of the bonds, qualified school construction bonds shall not be issued for a term longer than the term fixed pursuant to the Internal Revenue Code of 1986, as amended, and applicable state law.

History: Laws 2009, ch. 154, 3; 2010, ch. 56, 3.



Section 22-18C-4 - Allocation.

22-18C-4. Allocation.

A. The aggregate face amount of all qualified school construction bonds issued in a calendar year shall not exceed the available allocation, including any carry-forward allocation, for that year.

B. Except for the portion of the allocation required by Section 1521 of the federal American Recovery and Reinvestment Act of 2009 to be made to particular school districts, the council is designated the state education agency responsible for ensuring compliance with the limitation of Subsection A of this section.

C. If the state or a school district that has been authorized to issue bonds, or is in the process of obtaining authorization to issue bonds, desires to designate all or any portion of the bonds as qualified school construction bonds, it shall submit an application to the council for an allocation distribution. For bonds to be issued in calendar year 2010, the application shall be submitted no later than the last day of the third month following the month in which this 2010 act is first effective; and, for bonds to be issued in any subsequent year in which an allocation exists, the application shall be submitted no later than March 1 of that year. The application shall include evidence that the requirements of Paragraphs (1) and (2) of Subsection A of Section 22-18C-3 NMSA 1978 have been satisfied; provided, however, that any school district to which a direct allocation is made pursuant to Section 1521 of the federal American Recovery and Reinvestment Act of 2009 shall be exempt from the application requirement to the extent that the amount of qualified school construction bonds to be issued by that district does not exceed the direct allocation.

D. If, for a calendar year, the allocation for that year exceeds the amount of qualified school construction bonds designated and issued in that year, the excess shall revert to the council and shall be carried forward and included in the allocation for the subsequent year as follows:

(1) any excess attributable to the portion of the allocation required by Section 1521 of the federal American Recovery and Reinvestment Act of 2009 to be made to a particular school district shall be allocated to that school district in the subsequent year; and

(2) any excess not allocated pursuant to Paragraph (1) of this subsection shall revert to the council and be distributed pursuant to Subsection C of this section in the subsequent year.

E. In the event that the face amount of all proposed qualified school construction bonds for a calendar year exceeds the allocation remaining after deducting the direct allocations made to particular school districts pursuant to Section 1521 of the federal American Recovery and Reinvestment Act of 2009, the council shall, after considering the factors listed in Subsection F of this section, decide how the remaining allocation shall be distributed to applicants that have timely filed valid applications for that year; provided, however, that the distribution shall not reduce the direct allocation to any particular school district pursuant to Section 1521 of the federal American Recovery and Reinvestment Act of 2009.

F. In deciding how the remaining allocation shall be distributed to applicants pursuant to Subsection E of this section, the council shall consider:

(1) the dates anticipated for the initial expenditure of bond proceeds and for completion of the project;

(2) the percent of the bond proceeds that are likely to be expended within three years of the date of the issuance of the bonds;

(3) whether the bond proceeds, together with all other money available for the project, are sufficient to complete the project; and

(4) the priority ranking of the project, as determined by applying the deviation from the statewide adequacy standards pursuant to Section 22-24-5 NMSA 1978.

History: Laws 2009, ch. 154, 4; 2010, ch. 56, 4.






Article 19 - School Revenue Bonds

Section 22-19-1 - Short title.

22-19-1. Short title.

Sections 22-19-1 through 22-19-16 NMSA 1978 may be cited as the "School Revenue Bond Act".

History: 1953 Comp., 77-16-1, enacted by Laws 1967, ch. 16, 240.



Section 22-19-2 - Definitions.

22-19-2. Definitions.

As used in the School Revenue Bond Act:

A. "income project" means purchasing, erecting, improving, repairing or furnishing a building, improvement or facility, including the land upon which it is situated, which will produce an income to the school district;

B. "net income from the income project" means all income derived from an income project, including the income pledged pursuant to the School Revenue Bond Act, less the operating costs of the income project; and

C. "operating costs" means expenses of operating, maintaining and keeping in repair an income project, including the cost of heating, electricity, insurance, service employees and equipment replacement.

History: 1953 Comp., 77-16-2, enacted by Laws 1967, ch. 16, 241.



Section 22-19-3 - Income projects.

22-19-3. Income projects.

A local school board may borrow money to finance income projects of the school district pursuant to the School Revenue Bond Act.

History: 1953 Comp., 77-16-3, enacted by Laws 1967, ch. 16, 242.



Section 22-19-4 - Bonds; mortgages.

22-19-4. Bonds; mortgages.

A. A local school board may issue bonds or other special obligations to finance the repayment of all money borrowed for an income project pursuant to the School Revenue Bond Act.

B. A local school board may execute a mortgage, deed of trust or a security agreement upon the income project to secure payment of any bonds or other special obligations issued pursuant to the School Revenue Bond Act.

History: 1953 Comp., 77-16-4, enacted by Laws 1967, ch. 16, 243.



Section 22-19-5 - Determination by local school board.

22-19-5. Determination by local school board.

Prior to borrowing money and issuing evidences of indebtedness to finance an income project, a local school board shall make a determination that the income project is necessary and that sufficient income will be produced by the income project to repay all money borrowed and to discharge any bonds or other special obligations issued for the repayment of the money borrowed.

History: 1953 Comp., 77-16-5, enacted by Laws 1967, ch. 16, 244.



Section 22-19-6 - Report to state board department.

22-19-6. Report to state board [department].

Prior to borrowing any money to finance an income project, a local school board shall furnish to the state board [department] the following information:

A. a detailed description of the income project;

B. an explanation of the necessity for the income project;

C. an estimate of the total cost of the income project;

D. an estimate of the amount of income anticipated from the income project;

E. an estimate of the amount of income from existing buildings, improvements or facilities that will be pledged to pay for the income project;

F. an estimate of the yearly operating cost of the income project; and

G. an estimate of the anticipated yearly net income from the income project.

History: 1953 Comp., 77-16-6, enacted by Laws 1967, ch. 16, 245.



Section 22-19-7 - State board department approval; determination by state board.

22-19-7. State board [department] approval; determination by state board.

A. A local school board shall obtain written approval of the state board [department] before it borrows money, issues bonds or other special obligations, or executes mortgages, deeds of trust or security agreements for financing an income project pursuant to the School Revenue Bond Act.

B. Prior to giving written approval to an income project, the state board [department] shall determine that the income project is necessary and that sufficient income will be produced by the income project to repay all money borrowed and to discharge any bonds or other special obligations issued for the repayment of the money borrowed.

History: 1953 Comp., 77-16-7, enacted by Laws 1967, ch. 16, 246.



Section 22-19-8 - Records; restriction on use of income.

22-19-8. Records; restriction on use of income.

A. A local school board shall retain complete and accurate records of:

(1) the net income from the income project; and

(2) the operating costs of the income project.

B. All income from the income project shall be used solely for the following purposes:

(1) to pay the principal, interest and service charges on any bonds or other special obligations issued pursuant to the School Revenue Bond Act; and

(2) to pay the operating costs of the income project.

History: 1953 Comp., 77-16-8, enacted by Laws 1967, ch. 16, 247.



Section 22-19-9 - Bonds; pledge of income; satisfaction of indebtedness.

22-19-9. Bonds; pledge of income; satisfaction of indebtedness.

A. Bonds or other special obligations issued pursuant to the School Revenue Bond Act shall irrevocably pledge, for the prompt payment of the principal, interest and service charges thereof, the net income from the income project for which the bonds or other special obligations were issued. The bonds or other special obligations shall be equally and ratably secured, without priority, by this pledge of the net income from the income project.

B. A local school board shall operate the income project so as to insure a sufficient income to promptly pay the principal, interest and service charges, as they become due, on the bonds or other special obligations issued, after the payment of operating costs of the income project. A local school board shall establish a reserve fund not exceeding ten thousand dollars ($10,000) to be used for the repayment of any money borrowed.

C. Satisfaction of any indebtedness created by any bonds or other special obligations issued pursuant to the School Revenue Bond Act shall be limited solely to foreclosure of the income project upon which a mortgage, deed of trust or security agreement was executed, without the right to a deficiency judgment.

History: 1953 Comp., 77-16-9, enacted by Laws 1967, ch. 16, 248.



Section 22-19-10 - Proceeds of bond sales; retirement fund.

22-19-10. Proceeds of bond sales; retirement fund.

A. Proceeds from the sale of bonds or other special obligations issued by a local school board pursuant to the School Revenue Bond Act shall be deposited into a separate account to be used solely for the specific purposes for which the money was borrowed. All costs incident to issuing and selling bonds or other special obligations may be paid out of the proceeds of this account.

B. A local school board, at the time of issuing any bonds or other special obligations, shall establish a fund to be known as the "retirement fund". All net income from the income project and all proceeds remaining after completion of the income project shall be deposited into the retirement fund. All proceeds in the retirement fund shall be used solely for the purpose of repaying the principal, interest and service charges on any bonds or other special obligations issued for the income project.

History: 1953 Comp., 77-16-10, enacted by Laws 1967, ch. 16, 249.



Section 22-19-11 - Bonds; form; requirements.

22-19-11. Bonds; form; requirements.

All bonds or other special obligations issued pursuant to the School Revenue Bond Act shall:

A. be fully negotiable within the provisions of the Uniform Commercial Code [Chapter 55 NMSA 1978];

B. have a duration of time not to exceed forty years from their date of issuance;

C. bear interest at a rate not to exceed a net of six percent a year, interest payable semiannually;

D. be sold at a price which does not result in an actual net interest cost to maturity, computed on the basis of standard tables of bond values, in excess of six percent a year;

E. have the principal thereof paid in yearly amounts beginning not later than two years from their date of issuance; and

F. be sold at public or private sale, with or without a discount as provided by Subsection D of this section.

History: 1953 Comp., 77-16-11, enacted by Laws 1967, ch. 16, 250.



Section 22-19-12 - Pledge of additional revenue.

22-19-12. Pledge of additional revenue.

A local school board may pledge, as security for the payment of the principal and interest on any bonds or other special obligations issued pursuant to the School Revenue Bond Act, a part or the whole amount of income derived from an existing building, improvement or other facility subject to the control of the local school board. A local school board may pledge this income whether or not the existing building, improvement or facility is to be improved, repaired or furnished by the proceeds of the bonds or other special obligations.

History: 1953 Comp., 77-16-12, enacted by Laws 1967, ch. 16, 251.



Section 22-19-13 - Refunding bonds.

22-19-13. Refunding bonds.

A. A local school board may issue refunding bonds for the purpose of refunding, for not less than the principal amount thereof, bonds issued pursuant to the provisions of the School Revenue Bond Act or any act repealed thereby, or for the purpose of providing additional funds for any income project for which bonds have been authorized by a local school board, or for both purposes.

B. Except as otherwise provided in the School Revenue Bond Act, refunding bonds shall conform to the provisions of the School Revenue Bond Act which provide for the issuance of other revenue bonds by a local school board.

C. A refunding bond issued by a local school board may have the same security or source of payment as was pledged for the payment of the bond being refunded but no source of payment shall be pledged which is not authorized by the School Revenue Bond Act.

D. A refunding bond may be delivered in exchange for a bond authorized to be refunded, sold at a public or private sale for not less than the par value of the bond or sold in part and exchanged in part. If the refunding bond is sold, the proceeds shall be immediately applied to the retirement of the bond to be refunded, or the proceeds or the obligations in which the proceeds are permitted by law to be invested shall be placed in trust to be held and applied to payment of the bond to be refunded.

History: 1953 Comp., 77-16-13, enacted by Laws 1967, ch. 16, 252.



Section 22-19-14 - Refunding bonds; issuance; sale; proceeds.

22-19-14. Refunding bonds; issuance; sale; proceeds.

A. No bond shall be refunded pursuant to the School Revenue Bond Act unless it matures or is callable for prior redemption under its terms within fifteen years from the date of issuance of the refunding bond, or unless the holder of the bond voluntarily surrenders it for exchange or payment.

B. Outstanding bonds of more than one issue may be refunded by refunding bonds of one or more issue. Refunding bonds and any other bonds authorized pursuant to the School Revenue Bond Act may be issued separately or in combinations of one or more series.

C. If any officer whose signature or facsimile signature appears on any bond or coupon authorized by the School Revenue Bond Act ceases to hold office before delivery of the bond, the signature or facsimile signature shall be valid for all purposes as if he had remained in office until delivery.

D. When a refunding bond is sold, the net proceeds may, in the discretion of the local school board, be invested in obligations of the federal government or any agency of the federal government or in obligations fully guaranteed by the federal government, but the obligations purchased must have a maturity and bear a rate of interest payable at times to ensure the existence of sufficient money to pay the bond to be refunded when it becomes due or redeemable pursuant to a call for redemption, together with interest and redemption premiums, if any.

E. All obligations purchased with the net proceeds from refunding bonds shall be deposited in trust with a bank doing business in the state and which is a member of the federal deposit insurance corporation. The obligations shall be held, liquidated and the proceeds of the liquidation paid out for payment of the principal, interest and redemption premium of the bonds to be refunded as the bonds to be refunded become due, or where the bonds are subject to redemption under a call for redemption previously made, or where there is a voluntary surrender with the approval of the local school board.

F. The determination of the local school board issuing refunding bonds that the issuance has been in compliance with the School Revenue Bond Act is conclusively presumed correct in the absence of fraud or arbitrary and gross abuse of discretion.

G. As used in this section, "net proceeds" means the gross proceeds of the refunding bonds after deducting all accrued interest and expenses incurred in connection with the authorization and issuance of the refunding bonds and the refunding of outstanding bonds, including fiscal agent fees, commissions and all discounts incurred in the resale of the refunding bonds to the original purchaser.

History: 1953 Comp., 77-16-14, enacted by Laws 1967, ch. 16, 253.



Section 22-19-15 - Exchange of bonds.

22-19-15. Exchange of bonds.

In authorizing any bonds pursuant to the School Revenue Bond Act, a local school board, in its authorization resolution, may provide for exchange of any bonds issued for refunding bonds of larger or smaller denominations. Refunding bonds in the changed denominations shall be exchanged for the original bonds in the same aggregate principal amounts so that there is no overlapping of interest paid. Refunding bonds in changed denominations shall bear interest at the same rates, mature on the same dates, be in the same form and be identical with the original bonds surrendered for exchange in all respects except as to denominations, serial numbers and a recital as to the exchange. Where any exchange of bonds is made pursuant to the School Revenue Bond Act, the bonds surrendered by the holders at the time of exchange shall be canceled. The exchange shall be made only at the request of the holder of the bond to be surrendered, and the local school board may require the holder of the bond to pay all expenses incurred in connection with the exchange, including those of authorization and issuance of the refunding bonds.

History: 1953 Comp., 77-16-15, enacted by Laws 1967, ch. 16, 254.



Section 22-19-16 - Tax exemption; no charge against state.

22-19-16. Tax exemption; no charge against state.

A. Bonds or other special obligations issued pursuant to the School Revenue Bond Act are exempt from taxation by the state or any of its political subdivisions.

B. No obligation created pursuant to the School Revenue Bond Act shall be a charge against or a debt of the state or any of its political subdivisions.

History: 1953 Comp., 77-16-16, enacted by Laws 1967, ch. 16, 255.






Article 19A - Teacher Housing Revenue Bond

Section 22-19A-1 - Short title.

22-19A-1. Short title.

This act [22-19A-1 to 22-19A-12 NMSA 1978] may be cited as the "Teacher Housing Revenue Bond Act".

History: Laws 2002, ch. 22, 1.



Section 22-19A-2 - Definitions.

22-19A-2. Definitions.

As used in the Teacher Housing Revenue Bond Act:

A. "bonds" means teacher housing revenue bonds;

B. "federal payment" means a payment, grant, subsidy, contribution or other money from the United States or any of its agencies or instrumentalities that is not otherwise restricted as to use and that the federal government allows to be pledged or used to pay debt service on bonds; provided that for federal forest reserve or P.L. 874 funds, "federal payment" means that portion of the funds for which the state does not take credit for the state equalization guarantee pursuant to Section 22-8-25 NMSA 1978;

C. "housing project" means a residential housing facility for teachers, including land and land improvements;

D. "net income from the housing project" means all income derived from a housing project less the operating costs of the housing project;

E. "operating costs" means expenses of operating, maintaining and keeping in repair a housing project, including the cost of utilities, insurance, service employees and equipment replacement; and

F. "pledgeable revenue" means net income from the housing project and federal payments.

History: Laws 2002, ch. 22, 2.



Section 22-19A-3 - Bonds not general obligations of school district or state.

22-19A-3. Bonds not general obligations of school district or state.

A. A local school board may issue bonds to finance the purchase, construction, renovation, equipping and furnishing of a housing project and may irrevocably pledge any or all pledgeable revenue to the payment of those bonds and to the debt service reserve fund if one is established for the bonds.

B. Bonds shall be payable solely from pledgeable revenue and shall not constitute an indebtedness or general obligation of the school district, the state or other political subdivisions of the state.

History: Laws 2002, ch. 22, 3.



Section 22-19A-4 - Determination by local school board; federal payments.

22-19A-4. Determination by local school board; federal payments.

A. Prior to issuing bonds to finance the purchase, construction, renovation, equipping or furnishing of a housing project, a local school board shall make a determination that the housing project is necessary and that estimated pledgeable revenue pledged to the bonds is sufficient to repay the bonds.

B. Revenue from federal payments may be pledged even if the federal payments are subject to annual appropriation. Federal payments shall not be pledged unless such use is allowed by federal law. The local school board shall include in its determination a statement as to the legality of pledging the federal payments and what other revenue will be available to make bond payments if federal payments are not appropriated.

History: Laws 2002, ch. 22, 4.



Section 22-19A-5 - Report to state board department; state board approval.

22-19A-5. Report to state board [department]; state board approval.

A. Prior to issuing bonds to finance a housing project, a local school board shall furnish to the state board [department] the following information:

(1) a detailed description of the housing project;

(2) an explanation of the necessity for the housing project;

(3) an estimate of the total cost of the housing project;

(4) an estimate of the net income from the housing project and other revenues that will be pledged to pay for the housing project; and

(5) an estimate of the yearly operating cost of the housing project.

B. A local school board shall obtain written approval of the state board [department] before it issues bonds to finance a housing project pursuant to the Teacher Housing Revenue Bond Act.

C. Prior to giving written approval to a housing project, the state board [department] shall determine that the housing project is necessary and that estimated pledgeable revenue pledged to the bonds is sufficient to repay the bonds.

History: Laws 2002, ch. 22, 5.



Section 22-19A-6 - Records; restriction on use of income.

22-19A-6. Records; restriction on use of income.

A. A local school board shall retain complete and accurate records of:

(1) the net income from the housing project;

(2) receipt and amount of federal payments pledged to the repayment of the bonds; and

(3) the operating costs of the housing project.

B. Pledgeable revenue that is pledged to the repayment of bonds shall first be used to pay the principal, interest and service charges on the bonds issued pursuant to the Teacher Housing Revenue Bond Act and to fund a debt service reserve fund, if applicable.

History: Laws 2002, ch. 22, 6.



Section 22-19A-7 - Bonds; pledge of income.

22-19A-7. Bonds; pledge of income.

A. Bonds shall be payable solely from any or all pledgeable revenue, and the local school board shall irrevocably pledge that revenue to the prompt payment of the principal, interest and service charges on the bonds. The bonds shall be equally and ratably secured, without priority, by this pledge of pledgeable revenue.

B. If the bonds are payable solely from the net income of the housing project being financed, the local school board shall operate the housing project so as to ensure a sufficient income to promptly pay the principal, interest and service charges as they become due on the bonds.

C. The state pledges and agrees with the holders of bonds issued by a local school board and payable from pledgeable revenue that the state will not limit or alter the rights of the local school board to receive, collect and account for pledgeable revenue and to fulfill the terms of any agreement made with the bondholders or in any way impair the rights and remedies of the bondholders until the bonds, together with the interest on the bonds, with interest on any unpaid installments of interest and all costs and expenses in connection with any action or proceedings by or on behalf of those bondholders, are fully paid and discharged.

History: Laws 2002, ch. 22, 7; 2003, ch. 158, 1.



Section 22-19A-8 - Proceeds of bond sales; retirement fund; reserve fund.

22-19A-8. Proceeds of bond sales; retirement fund; reserve fund.

A. Proceeds from the sale of bonds shall be deposited into a separate account to be used solely for the specific purposes for which the bonds were issued, including a debt service reserve fund. All costs incident to issuing and selling the bonds may be paid out of the proceeds of the bonds.

B. The local school board shall establish a "debt service fund" to be used solely for the payment of principal, interest and service charges on the bonds. Sufficient amounts from the pledged revenue shall be deposited in the debt service fund at least annually so that timely payments of principal, interest and service charges may be made. All proceeds remaining after completion of the housing project shall be deposited into the debt service fund.

C. The local school board may establish a "debt service reserve fund" to be used to pay bond payments in case the pledged revenue is insufficient.

History: Laws 2002, ch. 22, 8.



Section 22-19A-9 - Bonds; form; requirements.

22-19A-9. Bonds; form; requirements.

All bonds issued pursuant to the Teacher Housing Revenue Bond Act shall:

A. be fully negotiable within the provisions of the Uniform Commercial Code [Chapter 55 NMSA 1978];

B. have a duration of time not to exceed forty years from their date of issuance;

C. have interest, appreciated principal value or any part thereof payable at intervals or at maturity as determined by the local school board;

D. be sold at a price that does not result in a net effective interest rate in excess of twelve percent a year unless a higher rate of interest is approved by the state board of finance pursuant to the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978];

E. have a principal maturity schedule as determined by the local school board; and

F. be sold at public or private sale at, above or below par.

History: Laws 2002, ch. 22, 9.



Section 22-19A-10 - Refunding bonds.

22-19A-10. Refunding bonds.

A. A local school board may issue refunding bonds to refund outstanding bonds.

B. Except as otherwise provided in the Teacher Housing Revenue Bond Act, refunding bonds shall conform to the provisions of that act that provide for the issuance of teacher housing revenue bonds by a local school board.

C. A refunding bond issued by a local school board may have the same security or source of payment as was pledged for the payment of the bond being refunded, but no source of payment shall be pledged that is not authorized by the Teacher Housing Revenue Bond Act.

D. A refunding bond may be delivered in exchange for a bond authorized to be refunded, sold at a public or private sale or sold in part and exchanged in part as provided in the Supplemental Public Securities Act [6-14-8 through 6-14-11 NMSA 1978]. If the refunding bond is sold, the proceeds shall be immediately applied to the retirement of the bond to be refunded or the proceeds shall be placed in trust to be held and applied to payment of the bonds to be refunded.

History: Laws 2002, ch. 22, 10.



Section 22-19A-11 - Refunding bonds; issuance; sale; proceeds.

22-19A-11. Refunding bonds; issuance; sale; proceeds.

A. A bond shall not be refunded unless it matures or is callable for prior redemption under its terms within fifteen years from the date of issuance of the refunding bond or unless the holder of the bond voluntarily surrenders it for exchange or payment.

B. Outstanding bonds of more than one issue may be refunded by refunding bonds of one or more issue. Bonds and refunding bonds may be issued separately or in combinations of one or more series.

C. When a refunding bond is sold, the net proceeds may, in the discretion of the local school board, be invested in obligations of the federal government or an agency of the federal government or in obligations fully guaranteed by the federal government, but the obligations purchased shall have a maturity and bear a rate of interest payable at times to ensure the existence of sufficient money to pay the bond to be refunded when it becomes due or redeemable pursuant to a call for redemption, together with interest and redemption premiums, if any.

D. All obligations purchased with the net proceeds from refunding bonds shall be deposited in trust with a bank that has trust powers and that is a member of the federal deposit insurance corporation. The obligations shall be held, liquidated and the proceeds of the liquidation paid out for payment of the principal, interest and redemption premium of the bonds to be refunded as the bonds to be refunded become due or where the bonds are subject to redemption under a call for redemption previously made or where there is a voluntary surrender with the approval of the local school board.

E. The determination of the local school board issuing refunding bonds that the issuance has been in compliance with the Teacher Housing Revenue Bond Act is conclusively presumed correct in the absence of fraud or arbitrary and gross abuse of discretion.

F. As used in this section, "net proceeds" means the gross proceeds of the refunding bonds after deducting all accrued interest and expenses incurred in connection with the authorization and issuance of the refunding bonds and the refunding of outstanding bonds, including fiscal agent fees, commissions and all discounts incurred in the resale of the refunding bonds to the original purchaser.

History: Laws 2002, ch. 22, 11.



Section 22-19A-12 - Tax exemption; no charge against state.

22-19A-12. Tax exemption; no charge against state.

Bonds are exempt from taxation by the state or any of its political subdivisions. No obligation created pursuant to the Teacher Housing Revenue Bond Act shall be a charge against or a debt of the state or any of its political subdivisions.

History: Laws 2002, ch. 22, 12.






Article 19B - School District Bond Anticipation Notes

Section 22-19B-1 - Short title.

22-19B-1. Short title.

This act [22-19B-1 to 22-19B-9 NMSA 1978] may be cited as the "School District Bond Anticipation Notes Act".

History: Laws 2002, ch. 54, 1.



Section 22-19B-2 - Purpose.

22-19B-2. Purpose.

The purpose of the School District Bond Anticipation Notes Act is to provide a mechanism for school districts to obtain short-term financing for capital projects that are needed by the school district to meet the educational needs of students in the school district and to promote the health, safety, security and general welfare of the students in the school district.

History: Laws 2002, ch. 54, 2.



Section 22-19B-3 - Definitions.

22-19B-3. Definitions.

As used in the School District Bond Anticipation Notes Act:

A. "bond anticipation note" means a security evidencing an obligation of the school district that precedes the issuance of general obligation bonds; and

B. "general obligation bond" means indebtedness issued by a school district that constitutes a debt for the purpose of Article 9, Section 11 of the constitution of New Mexico.

History: Laws 2002, ch. 54, 3.



Section 22-19B-4 - Issuance of bond anticipation notes.

22-19B-4. Issuance of bond anticipation notes.

A. A school district may issue bond anticipation notes for any purpose for which general obligation bonds are authorized to be issued.

B. The principal amount of bond anticipation notes shall be payable solely from the proceeds of the general obligation bonds for which the bond anticipation notes are issued and shall not be considered debt of the school district for purposes of Article 9, Section 11 of the constitution of New Mexico.

History: Laws 2002, ch. 54, 4.



Section 22-19B-5 - Bond anticipation note details.

22-19B-5. Bond anticipation note details.

A. Bond anticipation notes shall be authorized by resolution of the local school board and may be issued in such denominations as determined by the local school board.

B. Bond anticipation notes shall mature no later than one year from the date of issuance. The local school board shall covenant in the resolution authorizing the issuance of the bond anticipation notes to issue general obligation bonds in an amount necessary to retire the bond anticipation notes.

C. The annual interest rate and yield on the bond anticipation notes shall be stated in the resolution that authorizes the issuance of the bond anticipation notes; provided that the maximum net effective interest rate on bond anticipation notes shall not exceed ten percent a year.

D. Bond anticipation notes may be sold at, above or below par at a public sale, in a negotiated sale or to the New Mexico finance authority.

History: Laws 2002, ch. 54, 5.



Section 22-19B-6 - Limitations on issuance of bond anticipation notes.

22-19B-6. Limitations on issuance of bond anticipation notes.

Bond anticipation notes shall not be issued:

A. unless the general obligation bonds for which bond anticipation notes are contemplated have been authorized at an election as required by Article 9, Section 11 of the constitution of New Mexico;

B. in a principal amount in excess of the amount of the general obligation bonds authorized to be issued at an election or, if some portion of the bonds authorized at that election have been issued, in a principal amount in excess of the amount of the authorized but unissued general obligation bonds;

C. in a principal amount in excess of the amount of outstanding general obligation bonds of the school district maturing within one year of the date of issuance of the bond anticipation notes; and

D. unless the proceeds of the bond anticipation notes are to be used for the same purpose for which the general obligation bonds are authorized.

History: Laws 2002, ch. 54, 6.



Section 22-19B-7 - Publication of notice; validation; limitation of action.

22-19B-7. Publication of notice; validation; limitation of action.

After adoption of a resolution authorizing issuance of bond anticipation notes, the local school board shall publish notice of the adoption of the resolution once in a newspaper of general circulation in the school district. After thirty days from the date of publication, any action attacking the validity of the proceedings had or taken by the local school board preliminary to and in the authorization and issuance of the bond anticipation notes described in the notice is perpetually barred.

History: Laws 2002, ch. 54, 7.



Section 22-19B-8 - Cumulative and complete authority.

22-19B-8. Cumulative and complete authority.

The School District Bond Anticipation Notes Act is an additional and alternative method for obtaining funding for capital projects by a school district and constitutes full authority for the exercise of powers granted to a local school board by that act. Powers conferred by the School District Bond Anticipation Notes Act are supplemental and additional to powers conferred by other laws of the state, without reference to such other laws of the state.

History: Laws 2002, ch. 54, 8.



Section 22-19B-9 - Liberal interpretation.

22-19B-9. Liberal interpretation.

The School District Bond Anticipation Notes Act shall be liberally construed to effect the purposes of the act.

History: Laws 2002, ch. 54, 9.






Article 20 - School Construction

Section 22-20-1 - School construction; lease-purchase agreements; lease payment grant applications; approval of the public school facilities authority; compliance with statewide adequacy standards; state construction and fire standards applicable.

22-20-1. School construction; lease-purchase agreements; lease payment grant applications; approval of the public school facilities authority; compliance with statewide adequacy standards; state construction and fire standards applicable.

A. Except as provided in Subsection F of this section, each local school board or governing body of a charter school shall secure the approval of the director of the public school facilities authority or the director's designee prior to:

(1) the construction or letting of contracts for construction of any school building or related school structure;

(2) entering into a lease-purchase agreement for a building to be used as a school building or a related school structure; or

(3) reopening an existing structure that was not used as a school building during the previous year.

B. A written application shall be submitted to the director requesting approval of the construction, lease-purchase agreement or reopening, and, upon receipt, the director shall forward a copy of the application to the secretary. The director shall prescribe the form of the application, which shall include the following:

(1) a statement of need;

(2) the anticipated number of students affected;

(3) the estimated cost;

(4) for approval of construction, a description of the proposed construction project;

(5) for approval of a lease-purchase agreement or a reopening of an existing structure, a description of the structure to be leased or reopened, including its location, square footage, interior layout and facilities, such as bathrooms, kitchens and handicap access, a description of the prior use of the structure and a description of how the facility and supplemental shared facilities and resources will fulfill the functions necessary to support the educational programs of the school district or charter school;

(6) a map of the area showing existing school attendance centers within a five-mile radius and any obstructions to attending the attendance centers, such as railroad tracks, rivers and limited-access highways; and

(7) other information as may be required by the director.

C. With respect to an application for the approval of construction, the director or the director's designee shall give approval to an application if the director or designee reasonably determines that:

(1) the construction will not cause an unnecessary proliferation of school construction;

(2) the construction is needed in the school district or by the charter school;

(3) the construction is feasible;

(4) the cost of the construction is reasonable;

(5) the school district or charter school has submitted a five-year facilities plan that includes:

(a) enrollment projections;

(b) a current preventive maintenance plan;

(c) the capital needs of charter schools chartered by the school district, if applicable, or the capital needs of the charter school if it is state-chartered; and

(d) projections for the facilities needed in order to maintain a full-day kindergarten program;

(6) the construction project:

(a) is in compliance with the statewide adequacy standards adopted pursuant to the Public School Capital Outlay Act [Chapter 22, Article 24 NMSA 1978]; and

(b) is appropriately integrated into the school district or charter school five-year facilities plan;

(7) the school district or charter school is financially able to pay for the construction; and

(8) the secretary has certified that the construction will support the educational program of the school district or charter school.

D. With respect to an application for the approval of a lease-purchase agreement or for the reopening of an existing structure, the director or the director's designee shall give approval to an application if the director or designee reasonably determines that:

(1) the buildings to be reopened or leased for purchase meet the applicable statewide adequacy standards adopted pursuant to the Public School Capital Outlay Act or the buildings can be brought into compliance with those standards within a reasonable time and at a reasonable cost and that money or other resources will be available to the school district or charter school to bring the buildings up to those standards; and

(2) the buildings to be reopened or leased for purchase have, as measured by the New Mexico condition index, a condition rating equal to or better than the average condition for all New Mexico public schools for that year.

E. Within thirty days after the receipt of an application filed pursuant to this section, the director or the director's designee shall in writing notify the local school board or governing body of a charter school making the application and the department of approval or disapproval of the application.

F. By rule, the public school capital outlay council may:

(1) exempt classes or types of construction from the application and approval requirements of this section; or

(2) exempt classes or types of construction from the requirement of approval but, if the council determines that information concerning the construction is necessary for the maintenance of the facilities assessment database, require a description of the proposed construction project and related information to be submitted to the public school facilities authority.

G. A charter school shall not apply for a lease payment grant pursuant to Subsection I of Section 22-24-4 NMSA 1978 unless the lease-purchase agreement has been approved pursuant to this section.

H. A local school board or governing body of a charter school shall not enter into a contract for the construction of a public school facility, including contracts funded with insurance proceeds, unless the contract contains provisions requiring the construction to be in compliance with the statewide adequacy standards adopted pursuant to the Public School Capital Outlay Act, provided that, for a contract funded in whole or in part with insurance proceeds:

(1) the cost of settlement of any insurance claim shall not be increased by inclusion of the insurance proceeds in the construction contract; and

(2) insurance claims settlements shall continue to be governed by insurance policies, memoranda of coverage and rules related to them.

I. Public school facilities shall be constructed pursuant to state standards or codes promulgated pursuant to the Construction Industries Licensing Act [Chapter 60, Article 13 NMSA 1978] and rules adopted pursuant to Section 59A-52-15 NMSA 1978 for the prevention and control of fires in public occupancies. Building standards or codes adopted by a municipality or county do not apply to the construction of public school facilities, except those structures constructed as a part of an educational program of a school district or charter school.

J. The provisions of Subsection I of this section relating to fire protection shall not be effective until the public regulation commission has adopted the International Fire Code and all standards related to that code.

K. As used in this section, "construction" means any project for which the construction industries division of the regulation and licensing department requires permitting and for which the estimated total cost exceeds two hundred thousand dollars ($200,000).

History: 1953 Comp., 77-18-1, enacted by Laws 1967, ch. 16, 270; 1988, ch. 64, 41; 2003, ch. 147, 2; 2005, ch. 274, 4; 2006, ch. 94, 54; 2006, ch. 95, 1; 2007, ch. 366, 1; 2011, ch. 69, 4.



Section 22-20-2 - School building construction; distance from highways.

22-20-2. School building construction; distance from highways.

A. No local school board or governing body of a charter school shall construct or cause the construction of any public school building within four hundred feet of any main artery of travel without the prior written approval of the department.

B. The district court may enforce the provisions of this section by any appropriate civil remedy in an action brought by an interested party.

C. As used in this section, "main artery of travel" means any designated state or federal-aid highway used primarily to accommodate transient motor traffic through a municipality and any type of public highway used primarily to accommodate transient motor traffic through a rural community or area.

History: 1953 Comp., 77-18-2, enacted by Laws 1967, ch. 16, 271; 2006, ch. 94, 55.



Section 22-20-4 - Applicability.

22-20-4. Applicability.

The provisions of Chapter 22, Article 20 NMSA 1978 do not apply to public school capital outlay projects subject to the oversight of the public school capital outlay council pursuant to the Public School Capital Outlay Act [Chapter 22, Article 24 NMSA 1978].

History: 1978 Comp., 22-20-4, enacted by Laws 2001, ch. 338, 4.






Article 21 - Prohibited Sales by Personnel

Section 22-21-1 - Prohibiting sales to the department, to school districts and to school personnel; exception; penalty.

22-21-1. Prohibiting sales to the department, to school districts and to school personnel; exception; penalty.

A. A member of the commission, a member of a local school board, a member of the governing body of a charter school, the secretary, an employee of the department or a school employee shall not, directly or indirectly, sell or be a party to any transaction to sell any instructional material, furniture, equipment, insurance, school supplies or work under contract to the department, school district or public school with which such person is associated or employed. No such person shall receive any commission or profit from the sale or any transaction to sell any instructional material, furniture, equipment, insurance, school supplies or work under contract to the department, school district or public school with which the person is associated or employed.

B. The provisions of this section shall not apply to a person making a sale in the regular course of business who complies with the provisions of Sections 13-1-21, 13-1-21.2 [repealed] and 13-1-22 NMSA 1978. The provisions of this section shall not apply in cases in which school employees contract to perform special services with the department, school district or public school with which they are associated or employed during time periods wherein service is not required under a contract for instruction, administration or other employment.

C. No member of the commission, member of a local school board, member of the governing body of a charter school, the secretary, employee of the department or school employee shall solicit or sell or be a party to a transaction to solicit or sell insurance or investment securities to any employee of the department or any employee of the school district whom such person supervises. Nothing in this subsection shall prohibit a financial institution from requiring the purchase of insurance in connection with a loan or offering and selling such insurance in accordance with the provisions of the New Mexico Insurance Code [Chapter 59A [except for Articles 30A and 42A] NMSA 1978].

D. No state employee who supervises or exercises control over school districts or charter schools, which supervision or control includes but is not limited to school programs, capital outlay and operating budgets, shall enter into any business relationship with an employee of a local school district or charter school over which the state employee exercises supervision or control.

E. Any person violating any provision of this section is guilty of a fourth degree felony under the Criminal Code [Chapter 30 NMSA 1978]. The department may suspend or revoke the licensure of a licensed school employee for violation of this section.

History: 1953 Comp., 77-19-1, enacted by Laws 1967, ch. 16, 282; 1971, ch. 74, 1; 1985, ch. 141, 1; 2006, ch. 94, 56.



Section 22-21-2 - Prohibition on the sale or use of student, faculty and staff lists in direct marketing; remedies.

22-21-2. Prohibition on the sale or use of student, faculty and staff lists in direct marketing; remedies.

A. No person shall sell or use student, faculty or staff lists with personal identifying information obtained from a public school or a local school district for the purpose of marketing goods or services directly to students, faculty or staff or their families by means of telephone or mail. The provisions of this section shall not apply:

(1) to legitimate educational purposes, which shall be determined by rules and regulations developed by the department of education [public education department]; or

(2) when a parent of a student authorizes the release of the student's personal identifying information in writing to the public school or local school district. For the purposes of this subsection, "personal identifying information" means the names, addresses, telephone numbers, social security numbers and other similar identifying information about students maintained by a public school or local school district.

B. Any person receiving a solicitation may bring an action against any person who violates Subsection A of this section.

C. If a person is found to have violated Subsection A of this section in an action brought under Subsection B of this section, then the person shall be required to pay actual damages or the sum of five hundred dollars ($500), whichever is greater, and reasonable attorneys' fees to the person receiving the solicitation.

History: Laws 1993, ch. 166, 1; 1978 Comp., 22-1-8, recompiled as 22-21-2 by Laws 2003, ch. 153, 72.






Article 22 - Variable School Calendars

Section 22-22-1 - Short title.

22-22-1. Short title.

This act [22-22-1 through 22-22-6 NMSA 1978] may be cited as the "Variable School Calendar Act".

History: 1953 Comp., 77-22-1, enacted by Laws 1972, ch. 16, 1.



Section 22-22-2 - Definition.

22-22-2. Definition.

As used in the Variable School Calendar Act, "variable school calendar" means a calendar for school or school district operations extending over a ten, eleven or twelve-month period or portions thereof in excess of nine months, which permits pupil attendance on a staggered schedule.

History: 1953 Comp., 77-22-2, enacted by Laws 1972, ch. 16, 2.



Section 22-22-3 - Purpose of act.

22-22-3. Purpose of act.

The purpose of the Variable School Calendar Act is to create an opportunity for public schools or school districts to operate beyond a nine-month period in any one calendar year in order to achieve optimum and maximum use of school facilities and personnel.

History: 1953 Comp., 77-22-3, enacted by Laws 1972, ch. 16, 3.



Section 22-22-4 - Variable school calendar.

22-22-4. Variable school calendar.

The local school board may operate a public school or the school district under a variable school calendar. The state board [department] shall develop criteria for the establishment of a variable school calendar in a school district. Those criteria shall include a requirement that the local school board demonstrate substantial community support for implementation of the variable school calendar.

History: 1953 Comp., 77-22-4, enacted by Laws 1972, ch. 16, 4; 1993, ch. 24, 1; 2003, ch. 153, 61.



Section 22-22-5 - Variable school calendar; action by state board department.

22-22-5. Variable school calendar; action by state board [department].

The state board [department] may suspend or modify existing rules pertaining to school district operations upon recommendation of the state superintendent [secretary] when those rules prevent or impede the implementation of the Variable School Calendar Act.

History: 1953 Comp., 77-22-5, enacted by Laws 1972, ch. 16, 5; 1993, ch. 24, 2; 1993, ch. 226, 49; 2003, ch. 153, 62.



Section 22-22-6 - Variable school calendar; effect.

22-22-6. Variable school calendar; effect.

The variable school calendar for a public school or school district shall be in lieu of any other school calendar provided by law, and all requirements for reporting or operating under existing school calendars shall be suspended for the public school or school district upon the initiation of operations under a variable school calendar. The public school or school district shall continue to operate under the approved variable school calendar until the local school board discontinues the variable school calendar.

History: 1953 Comp., 77-22-6, enacted by Laws 1972, ch. 16, 6; 1993, ch. 24, 3; 2003, ch. 153, 63.






Article 23 - Bilingual Multicultural Education

Section 22-23-1 - Short title.

22-23-1. Short title.

Chapter 22, Article 23 NMSA 1978 may be cited as the "Bilingual Multicultural Education Act".

History: 1953 Comp., 77-23-1, enacted by Laws 1973, ch. 285, 1; 2004, ch. 32, 1.



Section 22-23-1.1 - Legislative findings.

22-23-1.1. Legislative findings.

The legislature finds that:

A. while state and federal combined funding for New Mexico's bilingual multicultural education programs was forty-one million dollars ($41,000,000) in 2003, the funds do not directly support bilingual multicultural education program instruction;

B. the state's bilingual multicultural education program goals are for all students, including English language learners, to:

(1) become bilingual and biliterate in English and a second language, including Spanish, a Native American language, where a written form exists and there is tribal approval, or another language; and

(2) meet state academic content standards and benchmarks in all subject areas;

C. districts do not fully understand how to properly assess, place and monitor students in bilingual multicultural education programs so that the students may become academically successful;

D. because inaccurate reporting on student participation in bilingual multicultural education programs has a direct impact on state and federal funding, accountability measures are necessary to track bilingual multicultural education program funds;

E. the federal No Child Left Behind Act of 2001 does not preclude using state funds for bilingual multicultural education programs;

F. Article 12, Section 8 of the constitution of New Mexico recognizes the value of bilingualism as an educational tool;

G. professional development is needed for district employees, including teachers, teacher assistants, principals, bilingual directors or coordinators, associate superintendents, superintendents and financial officers in the areas of:

(1) research-based bilingual multicultural education programs and implications for instruction;

(2) best practices of English as a second language, English language development and bilingual multicultural education programs; and

(3) classroom assessments that support academic and language development;

H. parents in conjunction with teachers and other district employees shall be empowered to decide what type of bilingual multicultural education program works best for their children and their community. Districts shall also provide parents with appropriate training in English or in the home or heritage language to help their children succeed in school;

I. because research has shown that it takes five to seven years to acquire academic proficiency in a second language, priority should be given to programs that adequately support a child's linguistic development. The state shall, therefore, fund bilingual multicultural education programs for students in grades kindergarten through three before funding bilingual multicultural education programs at higher grade levels;

J. a standardized curriculum, including instructional materials with scope and sequence, is necessary to ensure that the bilingual multicultural education program is consistent and building on the language skills the students have previously learned. The instructional materials for Native American bilingual multicultural education programs shall be written, when permitted by the Indian nation, tribe or pueblo, and if written materials are not available, an oral standardized curriculum shall be implemented;

K. equitable and culturally relevant learning environments, educational opportunities and culturally relevant instructional materials for all students participating in the program. For Native American students enrolled in public schools, equitable and culturally relevant learning environments, educational opportunities and culturally relevant instructional materials are required to satisfy a goal of the Indian Education Act [Chapter 22, Article 23A NMSA 1978]; and

L. the Bilingual Multicultural Education Act will ensure equal education opportunities for students in New Mexico. Cognitive and affective development of the students is encouraged by:

(1) using the cultural and linguistic backgrounds of the students in a bilingual multicultural education program;

(2) providing students with opportunities to expand their conceptual and linguistic abilities and potentials in a successful and positive manner; and

(3) teaching students to appreciate the value and beauty of different languages and cultures.

History: Laws 2004, ch. 32, 2.



Section 22-23-2 - Definitions.

22-23-2. Definitions.

As used in the Bilingual Multicultural Education Act:

A. "bilingual multicultural education program" means a program using two languages, including English and the home or heritage language, as a medium of instruction in the teaching and learning process;

B. "culturally and linguistically different" means students who are of a different cultural background than mainstream United States culture and whose home or heritage language, inherited from the student's family, tribe or country of origin, is a language other than English;

C. "district" means a public school or any combination of public schools in a district;

D. "English language learner" means a student whose first or heritage language is not English and who is unable to read, write, speak or understand English at a level comparable to grade level English proficient peers and native English speakers;

E. "heritage language" means a language other than English that is inherited from a family, tribe, community or country of origin;

F. "home language" means a language other than English that is the primary or heritage language spoken at home or in the community; and

G. "standardized curriculum" means a district curriculum that is aligned with the state academic content standards, benchmarks and performance standards.

History: 1953 Comp., 77-23-2, enacted by Laws 1973, ch. 285, 2; 2004, ch. 32, 3; 2006, ch. 94, 57; 2015, ch. 108, 14.



Section 22-23-4 - Department; powers; duties.

22-23-4. Department; powers; duties.

A. The department shall issue rules for the development and implementation of bilingual multicultural education programs.

B. The department shall administer and enforce the provisions of the Bilingual Multicultural Education Act.

C. The department shall assist school boards in developing and evaluating bilingual multicultural education programs.

D. In the development, implementation and administration of the bilingual multicultural education programs, the department shall give preference to New Mexico residents who have received specialized training in bilingual education when hiring personnel.

History: 1953 Comp., 77-23-4, enacted by Laws 1973, ch. 285, 4; 2004, ch. 32, 4.



Section 22-23-5 - Bilingual multicultural education program plan; evaluation.

22-23-5. Bilingual multicultural education program plan; evaluation.

A. A school board or, for charter schools, a governing body of a charter school may prepare and submit to the department a bilingual multicultural education program plan in accordance with rules issued by the department.

B. At regular intervals, the school board or governing body of a charter school and a parent advisory committee from the district or charter school shall review the goals and priorities of the plan and make appropriate recommendations to the department.

C. Bilingual multicultural education programs shall be delivered as part of the regular academic program. Involvement of students in a bilingual multicultural education program shall not have the effect of segregating students by ethnic group, color or national origin.

D. Each district or charter school shall maintain academic achievement and language proficiency data and update the data annually to evaluate bilingual multicultural education program effectiveness and use of funds. The department shall annually compile and report these data to the appropriate interim legislative committee.

E. Districts and charter schools shall provide professional development to employees, including teachers, teacher assistants, principals, bilingual directors or coordinators, associate superintendents, superintendents and financial officers in the areas of:

(1) research-based bilingual multicultural education programs and implications for instruction;

(2) best practices of English as a second language, English language development and bilingual multicultural education programs; and

(3) classroom assessments that support academic and language development.

F. Bilingual multicultural education programs shall be part of the district's or charter school's professional development plan. Bilingual educators, including teachers, teacher assistants, instructional support personnel, principals and program administrators, shall participate in professional development and training.

History: 1953 Comp., 77-23-5, enacted by Laws 1973, ch. 285, 5; 1988, ch. 64, 42; 2004, ch. 32, 5; 2015, ch. 108, 15.



Section 22-23-6 - Bilingual multicultural education programs; eligibility for state financial support.

22-23-6. Bilingual multicultural education programs; eligibility for state financial support.

A. To be eligible for state financial support, each bilingual multicultural education program shall:

(1) provide for the educational needs of linguistically and culturally different students, including Native American children and other students who may wish to participate, in grades kindergarten through twelve, with priority to be given to programs in grades kindergarten through three, in a district;

(2) fund programs for culturally and linguistically different students in the state in grades kindergarten through three for which there is an identifiable need to improve the language capabilities of both English and the home language of these students before funding programs at higher grade levels;

(3) use two languages as mediums of instruction for any part or all of the curriculum of the grade levels within the program;

(4) use teachers who have specialized in elementary or secondary education and who have received specialized training in bilingual education conducted through the use of two languages. These teachers or other trained personnel shall administer language proficiency assessments in both English and in the home language until proficiency in each language is achieved;

(5) emphasize the history and cultures associated with the students' home or heritage language;

(6) establish a parent advisory committee, representative of the language and culture of the students, to assist and advise in the development, implementation and evaluation of the bilingual multicultural education program; and

(7) provide procedures to ensure that parental notification is given annually prior to bilingual multicultural education program placement.

B. Each bilingual multicultural education program shall meet each requirement of Subsection A of this section and be approved by the department to be eligible for state financial support.

History: 1953 Comp., 77-23-6, enacted by Laws 1973, ch. 285, 6; 1987, ch. 211, 1; 2004, ch. 32, 6.






Article 23A - Indian Education

Section 22-23A-1 - Short title.

22-23A-1. Short title.

Chapter 22, Article 23A NMSA 1978 may be cited as the "Indian Education Act".

History: Laws 2003, ch. 151, 1; 2005, ch. 299, 1.



Section 22-23A-2 - Purpose of act.

22-23A-2. Purpose of act.

The purpose of the Indian Education Act is to:

A. ensure equitable and culturally relevant learning environments, educational opportunities and culturally relevant instructional materials for American Indian students enrolled in public schools;

B. ensure maintenance of native languages;

C. provide for the study, development and implementation of educational systems that positively affect the educational success of American Indian students;

D. ensure that the department of education [public education department] partners with tribes to increase tribal involvement and control over schools and the education of students located in tribal communities;

E. encourage cooperation among the educational leadership of Arizona, Utah, New Mexico and the Navajo Nation to address the unique issues of educating students in Navajo communities that arise due to the location of the Navajo Nation in those states;

F. provide the means for a formal government-to-government relationship between the state and New Mexico tribes and the development of relationships with the education division of the bureau of Indian affairs and other entities that serve American Indian students;

G. provide the means for a relationship between the state and urban American Indian community members to participate in initiatives and educational decisions related to American Indian students residing in urban areas;

H. ensure that parents; tribal departments of education; community-based organizations; the department of education [public education department]; universities; and tribal, state and local policymakers work together to find ways to improve educational opportunities for American Indian students;

I. ensure that tribes are notified of all curricula development for their approval and support;

J. encourage an agreement regarding the alignment of the bureau of Indian affairs and state assessment programs so that comparable information is provided to parents and tribes; and

K. encourage and foster parental involvement in the education of Indian students.

History: Laws 2003, ch. 151, 2.



Section 22-23A-3 - Definitions.

22-23A-3. Definitions.

As used in the Indian Education Act:

A. "assistant secretary" means the assistant secretary for Indian education;

B. "government-to-government" means the relationship between a New Mexico tribe and a state government;

C. "indigenous" means native or tribal groups of the Americas that maintain a cultural identity separate from the surrounding dominant cultures;

D. "tribal" means pertaining to urban Indians who are residents of New Mexico or to an Indian nation, tribe or pueblo located within New Mexico;

E. "New Mexico tribe" means an Indian nation, tribe or pueblo located within New Mexico; and

F. "urban Indian" means a member of a federally recognized tribe or an Alaskan native who lives in an off-reservation urban area and is a New Mexico resident.

History: Laws 2003, ch. 151, 3; 2007, ch. 295, 2; 2007, ch. 296, 2.



Section 22-23A-4 - Rulemaking.

22-23A-4. Rulemaking.

A. The secretary shall ensure that the duties prescribed in the Indian Education Act are carried out and that each division within the department is collaborating to fulfill its responsibilities to tribal students.

B. The secretary shall consult on proposed rules implementing the Indian Education Act with the Indian education advisory council and shall present rules for review and comment at the next semiannual government-to-government meeting pursuant to Section 22-23A-5 NMSA 1978.

History: Laws 2003, ch. 151, 4; 2007, ch. 295, 3; 2007, ch. 296, 3.



Section 22-23A-4.1 - Post-secondary education.

22-23A-4.1. Post-secondary education.

The department shall collaborate and coordinate efforts with the higher education department and institutions of higher education, including tribal colleges and teacher education institutions and tribal education departments, to facilitate the successful and seamless transition of American Indian students into post-secondary education and training.

History: Laws 2007, ch. 295, 1; 2007, ch. 296, 1.



Section 22-23A-5 - Indian education division; created; assistant secretary; duties.

22-23A-5. Indian education division; created; assistant secretary; duties.

A. The "Indian education division" is created within the department. The secretary shall appoint an assistant secretary for Indian education, who shall direct the activities of the division and advise the secretary on development of policy regarding the education of tribal students. The assistant secretary shall also coordinate transition efforts for tribal students in public schools with the higher education department and work to expand appropriate Indian education for tribal students in preschool through grade twenty.

B. The assistant secretary shall coordinate with appropriate administrators and divisions to ensure that department administrators make implementation of the Indian Education Act a priority.

C. The secretary and the assistant secretary, in cooperation with the Indian education advisory council, shall collaborate with state and federal departments and agencies and tribal governments to identify ways such entities can assist the department in the implementation of the Indian Education Act.

D. The secretary and assistant secretary shall convene semiannual government-to-government meetings for the express purpose of receiving input on education of tribal students.

E. In accordance with the rules of the department and after consulting with the Indian education advisory council and determining the resources available within the department, the assistant secretary shall:

(1) provide assistance, including advice on allocation of resources, to school districts and tribes to improve services to meet the educational needs of tribal students based on current published indigenous best practices in education;

(2) provide assistance to school districts and New Mexico tribes in the planning, development, implementation and evaluation of curricula in native languages, culture and history designed for tribal and nontribal students as approved by New Mexico tribes;

(3) develop or select for implementation a challenging, sequential, culturally relevant curriculum to provide instruction to tribal students in pre-kindergarten through sixth grade to prepare them for pre-advanced placement and advanced placement coursework in grades seven through twelve;

(4) provide assistance to school districts, public post-secondary schools and New Mexico tribes to develop curricula and instructional materials in native languages, culture and history in conjunction and by contract with native language practitioners and tribal elders, unless the use of written language is expressly prohibited by the tribe;

(5) conduct indigenous research and evaluation for effective curricula for tribal students;

(6) collaborate with the department to provide distance learning for tribal students in public schools to the maximum limits of the department's abilities;

(7) establish, support and maintain an Indian education advisory council;

(8) enter into agreements with each New Mexico tribe or its authorized educational entity to share programmatic information and to coordinate technical assistance for public schools that serve tribal students;

(9) seek funds to establish and maintain an Indian education office in the northwest corner of the state or other geographical location to implement agreements with each New Mexico tribe or its authorized educational entity, monitor the progress of tribal students and coordinate technical assistance at the public pre-kindergarten to post-secondary schools that serve tribal students;

(10) require school districts to obtain a signature of approval by the New Mexico tribal governments or their government designees residing within school district boundaries, verifying that the New Mexico tribes agree to Indian education policies and procedures pursuant to federal requirements;

(11) seek funds to establish, develop and implement culturally relevant support services for the purposes of increasing the number of tribal teachers, administrators and principals and providing continued professional development for educational assistants, teachers and principals serving tribal students, in conjunction with the Indian education advisory council:

(a) recruitment and retention of highly qualified teachers and administrators;

(b) academic transition programs;

(c) academic financial support;

(d) teacher preparation;

(e) teacher induction; and

(f) professional development;

(12) develop curricula to provide instruction in tribal history and government and develop plans to implement these subjects into history and government courses in school districts throughout the state;

(13) ensure that native language bilingual programs are part of a school district's professional development plan, as provided in Section 22-10A-19.1 NMSA 1978; and

(14) develop a plan to establish a post-secondary investment system for tribal students to which parents, tribes and the state may contribute.

History: Laws 2003, ch. 151, 5; 2005, ch. 299, 2; 2007, ch. 295, 4; 2007, ch. 296, 4.



Section 22-23A-6 - Advisory council.

22-23A-6. Advisory council.

A. The "Indian education advisory council" is created and shall advise the secretary and assistant secretary on implementation of the provisions of the Indian Education Act. The council consists of sixteen members as follows:

(1) four representatives from the Navajo Nation;

(2) two representatives, one from the Mescalero Apache Tribe and one from the Jicarilla Apache Nation;

(3) four representatives, two from the southern pueblos and two from the northern pueblos;

(4) three urban Indians representing urban areas, including Albuquerque, Gallup and Farmington; and

(5) three at-large representatives, one from the federal bureau of Indian affairs, one from a head start organization and one from the general public, at least one of whom shall be nontribal, but all of whom shall have knowledge of and involvement in the education of tribal students.

B. Members shall be appointed by the secretary with input from New Mexico tribes and organizations involved in the education of tribal students for staggered terms so that the terms of the at-large members and of one-half of each of the tribal representatives end on December 31, 2009 and the terms of the remaining members end on December 31, 2011. Thereafter, appointments shall be for terms of four years. The terms of existing members shall expire on the effective date of this 2007 act.

C. A majority of the members of the Indian education advisory council constitutes a quorum. The advisory council shall elect a chair from its membership.

D. On a semiannual basis, representatives from all New Mexico tribes, members of the commission, the office of the governor, the Indian affairs department, the legislature, the secretary, the assistant secretary and the Indian education advisory council shall meet to assist in evaluating, consolidating and coordinating all activities relating to the education of tribal students.

E. Members of the Indian education advisory council may receive per diem and mileage as provided for nonsalaried public officers in the Per Diem and Mileage Act [10-8-1 to 10-8-8 NMSA 1978].

History: Laws 2003, ch. 151, 6; 2007, ch. 295, 5; 2007, ch. 296, 5.



Section 22-23A-7 - Report.

22-23A-7. Report.

A. The Indian education division in collaboration with the education division of the federal bureau of Indian affairs and other entities that serve tribal students shall submit an annual statewide tribal education status report no later than November 15 to all New Mexico tribes. The division shall submit the report whether or not entities outside state government collaborate as requested.

B. A school district with tribal lands located within its boundaries shall provide a districtwide tribal education status report to all New Mexico tribes represented within the school district boundaries.

C. The status reports shall be written in a brief format and shall include the following information, through which public school performance is measured and reported to the tribes and disseminated at the semiannual government-to-government meetings held pursuant to Section 22-23A-5 NMSA 1978:

(1) student achievement as measured by a statewide test approved by the department, with results disaggregated by ethnicity;

(2) school safety;

(3) the graduation rate;

(4) attendance;

(5) parent and community involvement;

(6) educational programs targeting tribal students;

(7) financial reports;

(8) current status of federal Indian education policies and procedures;

(9) school district initiatives to decrease the number of student dropouts and increase attendance;

(10) public school use of variable school calendars;

(11) school district consultations with district Indian education committees, school-site parent advisory councils and tribal, municipal and Indian organizations; and

(12) indigenous research and evaluation measures and results for effective curricula for tribal students.

History: Laws 2003, ch. 151, 7; 2007, ch. 295, 6; 2007, ch. 296, 6.



Section 22-23A-8 - Fund created.

22-23A-8. Fund created.

A. The "Indian education fund" is created in the state treasury. The fund consists of appropriations, gifts, grants and donations and income from investment of the fund. Money in the fund shall not revert. The fund shall be administered by the department, and money in the fund is appropriated to the department to distribute awards to support the Indian Education Act.

B. The department shall ensure that funds appropriated from the Indian education fund shall be used for the purposes stated in the Indian Education Act and shall not be used to correct for previous reductions of program services.

C. The department shall develop procedures and rules for the award of money from the fund. Disbursement of the fund shall be made by warrant of the department of finance and administration pursuant to vouchers signed by the secretary of public education.

History: Laws 2003, ch. 151, 8; 2007, ch. 295, 7; 2007, ch. 296, 7.






Article 23B - Hispanic Education

Section 22-23B-1 - Short title.

22-23B-1. Short title.

This act [Chapter 22, Article 23B NMSA 1978] may be cited as the "Hispanic Education Act".

History: Laws 2010, ch. 108, 1 and Laws 2010, ch. 114, 1.



Section 22-23B-2 - Purpose.

22-23B-2. Purpose.

The purpose of the Hispanic Education Act is to:

A. provide for the study, development and implementation of educational systems that affect the educational success of Hispanic students to close the achievement gap and increase graduation rates;

B. encourage and foster parental involvement in the education of their children; and

C. provide mechanisms for parents, community and business organizations, public schools, school districts, charter schools, public post-secondary educational institutions, the department and state and local policymakers to work together to improve educational opportunities for Hispanic students for the purpose of closing the achievement gap, increasing graduation rates and increasing post-secondary enrollment, retention and completion.

History: Laws 2010, ch. 108, 2 and Laws 2010, ch. 114, 2.



Section 22-23B-3 - Definition.

22-23B-3. Definition.

As used in the Hispanic Education Act, "liaison" means the Hispanic education liaison."

History: Laws 2010, ch. 108, 3 and Laws 2010, ch. 114, 3.



Section 22-23B-4 - Hispanic education liaison; created; duties.

22-23B-4. Hispanic education liaison; created; duties.

A. The "Hispanic education liaison" is created in the department.

B. The liaison shall:

(1) focus on issues related to Hispanic education and advise the secretary on the development and implementation of policy regarding the education of Hispanic students;

(2) advise the department and the commission on the development and implementation of the five-year strategic plan for public elementary and secondary education in the state as the plan relates to Hispanic student education;

(3) assist and be assisted by other staff in the department to improve elementary, secondary and post-secondary educational outcomes for Hispanic students;

(4) serve as a resource to enable school districts and charter schools to provide equitable and culturally relevant learning environments, educational opportunities and culturally relevant instructional materials for Hispanic students enrolled in public schools;

(5) support and consult with the Hispanic education advisory council; and

(6) support school districts and charter schools to recruit parents on site-based and school district committees that represent the ethnic diversity of the community.

History: Laws 2010, ch. 108, 4 and Laws 2010, ch. 114, 4.



Section 22-23B-5 - Hispanic education advisory council.

22-23B-5. Hispanic education advisory council.

A. The "Hispanic education advisory council" is created as an advisory council to the secretary. The council shall advise the secretary on matters related to improving public school education for Hispanic students, increasing parent involvement and community engagement in the education of Hispanic students and increasing the number of Hispanic high school graduates who succeed in post-secondary academic, professional or vocational education.

B. The secretary shall appoint no more than twenty-three members to the council who are knowledgeable about and interested in the education of Hispanic students, including representatives of public schools; post-secondary education and teacher preparation programs; parents; Hispanic cultural, community and business organizations; other community and business organizations; and other interested persons. The secretary shall give due regard to geographic representation. Members shall serve at the pleasure of the secretary.

C. The council shall elect a chairperson and such other officers as it deems necessary.

D. The council shall meet as necessary, but at least twice each year.

E. The council shall advise the secretary on matters related to Hispanic education in New Mexico.

F. Members of the council shall not receive per diem and mileage or other compensation for their services.

History: Laws 2010, ch. 108, 5 and Laws 2010, ch. 114, 5.



Section 22-23B-6 - Statewide status report.

22-23B-6. Statewide status report.

A. The department, in collaboration with the higher education department, shall submit an annual preschool through post-secondary statewide Hispanic education status report no later than November 15 to the governor and the legislature through the legislative education study committee. A copy shall be provided to the legislative library in the legislative council service.

B. The status report shall include the following information, by school district, by charter school and statewide, which may be compiled from data otherwise required to be submitted to the department:

(1) Hispanic student achievement at all grades;

(2) attendance for all grades;

(3) the graduation rates for Hispanic students; and

(4) the number and type of bilingual and multicultural programs in each school district and charter school.

C. The status report shall include the following information, by post-secondary educational institution, which may be compiled from data otherwise required to be submitted to the higher education department:

(1) Hispanic student enrollment;

(2) Hispanic student retention; and

(3) Hispanic student completion rates.

History: Laws 2010, ch. 108, 6; 2010, ch. 114, 6; 2015, ch. 58, 14.






Article 24 - Public School Capital Outlay

Section 22-24-1 - Short title.

22-24-1. Short title.

Chapter 22, Article 24 NMSA 1978 may be cited as the "Public School Capital Outlay Act".

History: 1953 Comp., 77-24-9, enacted by Laws 1975, ch. 235, 1; 1978, ch. 152, 1; 2000 (2nd S.S.), ch. 19, 1.



Section 22-24-2 - Purpose of act.

22-24-2. Purpose of act.

The purpose of the Public School Capital Outlay Act is to ensure that, through a standards-based process for all school districts, the physical condition and capacity, educational suitability and technology infrastructure of all public school facilities in New Mexico meet an adequate level statewide and the design, construction and maintenance of school sites and facilities encourage, promote and maximize safe, functional and durable learning environments in order for the state to meet its educational responsibilities and for New Mexico's students to have the opportunity to achieve success.

History: 1953 Comp., 77-24-10, enacted by Laws 1975, ch. 235, 2; 1978, ch. 152, 2; 1994, ch. 88, 1; 2004, ch. 125, 6.



Section 22-24-3 - Definitions.

22-24-3. Definitions.

As used in the Public School Capital Outlay Act:

A. "building system" means a set of interacting parts that makes up a single, nonportable or fixed component of a facility and that, together with other building systems, makes up an entire integrated facility or property, including, but not limited to, roofing, electrical distribution, electronic communication, plumbing, lighting, mechanical, fire prevention, facility shell, interior finishes and heating, ventilation and air conditioning systems, as defined by the council;

B. "constitutional special schools" means the New Mexico school for the blind and visually impaired and the New Mexico school for the deaf;

C. "constitutional special schools support spaces" means all facilities necessary to support the constitutional special schools' educational mission that are not included in the constitutional special schools' educational adequacy standards, including, but not limited to, performing arts centers, facilities for athletic competition, school district administration and facility and vehicle maintenance;

D. "council" means the public school capital outlay council;

E. "education technology infrastructure" means the physical hardware used to interconnect education technology equipment for school districts and school buildings necessary to support broadband connectivity as determined by the council;

F. "fund" means the public school capital outlay fund; and

G. "school district" includes state-chartered charter schools and the constitutional special schools.

History: 1953 Comp., 77-24-11, enacted by Laws 1975, ch. 235, 3; 1978, ch. 152, 3; 2006, ch. 94, 58; 2012, ch. 53, 1; 2014, ch. 28, 1; 2015, ch. 93, 1.



Section 22-24-4 - Public school capital outlay fund created; use.

22-24-4. Public school capital outlay fund created; use.

A. The "public school capital outlay fund" is created. Balances remaining in the fund at the end of each fiscal year shall not revert.

B. Except as provided in Subsections G and I through N of this section, money in the fund may be used only for capital expenditures deemed necessary by the council for an adequate educational program.

C. The council may authorize the purchase by the public school facilities authority of portable classrooms to be loaned to school districts to meet a temporary requirement. Payment for these purchases shall be made from the fund. Title to and custody of the portable classrooms shall rest in the public school facilities authority. The council shall authorize the lending of the portable classrooms to school districts upon request and upon finding that sufficient need exists. Application for use or return of state-owned portable classroom buildings shall be submitted by school districts to the council. Expenses of maintenance of the portable classrooms while in the custody of the public school facilities authority shall be paid from the fund; expenses of maintenance and insurance of the portable classrooms while in the custody of a school district shall be the responsibility of the school district. The council may authorize the permanent disposition of the portable classrooms by the public school facilities authority with prior approval of the state board of finance.

D. Applications for assistance from the fund shall be made by school districts to the council in accordance with requirements of the council. Except as provided in Subsection K of this section, the council shall require as a condition of application that a school district have a current five-year facilities plan, which shall include a current preventive maintenance plan to which the school adheres for each public school in the school district.

E. The council shall review all requests for assistance from the fund and shall allocate funds only for those capital outlay projects that meet the criteria of the Public School Capital Outlay Act.

F. Money in the fund shall be disbursed by warrant of the department of finance and administration on vouchers signed by the secretary of finance and administration following certification by the council that an application has been approved or an expenditure has been ordered by a court pursuant to Section 22-24-5.4 NMSA 1978. At the discretion of the council, money for a project shall be distributed as follows:

(1) up to ten percent of the portion of the project cost funded with distributions from the fund or five percent of the total project cost, whichever is greater, may be paid to the school district before work commences with the balance of the grant award made on a cost-reimbursement basis; or

(2) the council may authorize payments directly to the contractor.

G. Balances in the fund may be annually appropriated for the core administrative functions of the public school facilities authority pursuant to the Public School Capital Outlay Act, and, in addition, balances in the fund may be expended by the public school facilities authority, upon approval of the council, for project management expenses; provided that:

(1) the total annual expenditures from the fund for the core administrative functions pursuant to this subsection shall not exceed five percent of the average annual grant assistance authorized from the fund during the three previous fiscal years; and

(2) any unexpended or unencumbered balance remaining at the end of a fiscal year from the expenditures authorized in this subsection shall revert to the fund.

H. The fund may be expended by the council for building system repair, renovation or replacement initiatives with projects to be identified by the council pursuant to Section 22-24-4.6 NMSA 1978; provided that money allocated pursuant to this subsection shall be expended within three years of the allocation.

I. The fund may be expended annually by the council for grants to school districts for the purpose of making lease payments for classroom facilities, including facilities leased by charter schools. The grants shall be made upon application by the school districts and pursuant to rules adopted by the council; provided that an application on behalf of a charter school shall be made by the school district, but, if the school district fails to make an application on behalf of a charter school, the charter school may submit its own application. The following criteria shall apply to the grants:

(1) the amount of a grant to a school district shall not exceed:

(a) the actual annual lease payments owed for leasing classroom space for schools, including charter schools, in the school district; or

(b) seven hundred dollars ($700) multiplied by the number of MEM using the leased classroom facilities; provided that in fiscal year 2009 and in each subsequent fiscal year, this amount shall be adjusted by the percentage change between the penultimate calendar year and the immediately preceding calendar year of the consumer price index for the United States, all items, as published by the United States department of labor;

(2) a grant received for the lease payments of a charter school may be used by that charter school as a state match necessary to obtain federal grants pursuant to the federal No Child Left Behind Act of 2001;

(3) at the end of each fiscal year, any unexpended or unencumbered balance of the appropriation shall revert to the fund;

(4) no grant shall be made for lease payments due pursuant to a financing agreement under which the facilities may be purchased for a price that is reduced according to the lease payments made unless:

(a) the agreement has been approved pursuant to the provisions of the Public School Lease Purchase Act [Chapter 22, Article 26A NMSA 1978]; and

(b) the facilities are leased by a charter school;

(5) if the lease payments are made pursuant to a financing agreement under which the facilities may be purchased for a price that is reduced according to the lease payments made, neither a grant nor any provision of the Public School Capital Outlay Act creates a legal obligation for the school district or charter school to continue the lease from year to year or to purchase the facilities nor does it create a legal obligation for the state to make subsequent grants pursuant to the provisions of this subsection; and

(6) as used in this subsection:

(a) "MEM" means: 1) the average full-time-equivalent enrollment using leased classroom facilities on the eightieth and one hundred twentieth days of the prior school year; or 2) in the case of an approved charter school that has not commenced classroom instruction, the estimated full-time-equivalent enrollment that will use leased classroom facilities in the first year of instruction, as shown in the approved charter school application; provided that, after the eightieth day of the school year, the MEM shall be adjusted to reflect the full-time-equivalent enrollment on that date; and

(b) "classroom facilities" or "classroom space" includes the space needed, as determined by the minimum required under the statewide adequacy standards, for the direct administration of school activities.

J. In addition to other authorized expenditures from the fund, up to one percent of the average grant assistance authorized from the fund during the three previous fiscal years may be expended in each fiscal year by the public school facilities authority to pay the state fire marshal, the construction industries division of the regulation and licensing department and local jurisdictions having authority from the state to permit and inspect projects for expenditures made to permit and inspect projects funded in whole or in part under the Public School Capital Outlay Act. The public school facilities authority may enter into contracts with the state fire marshal, the construction industries division or the appropriate local authorities to carry out the provisions of this subsection. Such a contract may provide for initial estimated payments from the fund prior to the expenditures if the contract also provides for additional payments from the fund if the actual expenditures exceed the initial payments and for repayments back to the fund if the initial payments exceed the actual expenditures. Money distributed from the fund to the state fire marshal or the construction industries division pursuant to this subsection shall be used to supplement, rather than supplant, appropriations to those entities.

K. Pursuant to guidelines established by the council, allocations from the fund may be made to assist school districts in developing and updating five-year facilities plans required by the Public School Capital Outlay Act; provided that:

(1) no allocation shall be made unless the council determines that the school district is willing and able to pay the portion of the total cost of developing or updating the plan that is not funded with the allocation from the fund. Except as provided in Paragraph (2) of this subsection, the portion of the total cost to be paid with the allocation from the fund shall be determined pursuant to the methodology in Paragraph (5) of Subsection B of Section 22-24-5 NMSA 1978; or

(2) the allocation from the fund may be used to pay the total cost of developing or updating the plan if:

(a) the school district has fewer than an average of six hundred full-time-equivalent students on the eightieth and one hundred twentieth days of the prior school year; or

(b) the school district meets all of the following requirements: 1) the school district has fewer than an average of one thousand full-time-equivalent students on the eightieth and one hundred twentieth days of the prior school year; 2) the school district has at least seventy percent of its students eligible for free or reduced-fee lunch; 3) the state share of the total cost, if calculated pursuant to the methodology in Paragraph (5) of Subsection B of Section 22-24-5 NMSA 1978, would be less than fifty percent; and 4) for all educational purposes, the school district has a residential property tax rate of at least seven dollars ($7.00) on each one thousand dollars ($1,000) of taxable value, as measured by the sum of all rates imposed by resolution of the local school board plus rates set to pay interest and principal on outstanding school district general obligation bonds.

L. Upon application by a school district, allocations from the fund may be made by the council for the purpose of demolishing abandoned school district facilities; provided that:

(1) the costs of continuing to insure an abandoned facility outweigh any potential benefit when and if a new facility is needed by the school district;

(2) there is no practical use for the abandoned facility without the expenditure of substantial renovation costs; and

(3) the council may enter into an agreement with the school district under which an amount equal to the savings to the district in lower insurance premiums are used to reimburse the fund fully or partially for the demolition costs allocated to the district.

M. Up to ten million dollars ($10,000,000) of the fund may be expended each year in fiscal years 2014 through 2019 for an education technology infrastructure deficiency corrections initiative pursuant to Section 22-24-4.5 NMSA 1978; provided that funding allocated pursuant to this section shall be expended within three years of its allocation.

N. For each fiscal year from 2018 through 2022, twenty-five million dollars ($25,000,000) of the public school capital outlay fund is reserved for appropriation by the legislature to the instructional material fund or to the transportation distribution of the public school fund. The secretary shall certify the need for the issuance of supplemental severance tax bonds to meet an appropriation from the public school capital outlay fund to the instructional material fund or to the transportation distribution of the public school fund. Any portion of an amount of the public school capital outlay fund that is reserved for appropriation by the legislature for a fiscal year, but that is not appropriated before the first day of that fiscal year, may be expended by the council as provided in this section.

History: 1953 Comp., 77-24-12, enacted by Laws 1975, ch. 235, 4; 1978, ch. 152, 4; 1983, ch. 301, 70; 1993, ch. 226, 50; 1994, ch. 88, 2; 2001, ch. 338, 5; 2001, ch. 339, 1; 2002, ch. 65, 1; 2003, ch. 147, 3; 2004, ch. 125, 7; 2005, ch. 274, 5; 2006, ch. 95, 4; 2007, ch. 366, 3; 2008, ch. 90, 1; 2009, ch. 258, 2; 2010, ch. 104, 1; 2014, ch. 28, 2; 2015, ch. 93, 2; 2016 (2nd S.S.), ch. 2, 2.



Section 22-24-4.1 - Outstanding deficiencies; assessment; correction.

22-24-4.1. Outstanding deficiencies; assessment; correction.

A. No later than September 1, 2001, the council shall define and develop guidelines, consistent with the codes adopted by the construction industries commission pursuant to the Construction Industries Licensing Act [Chapter 60, Article 13 NMSA 1978 NMSA 1978], for school districts to use to identify outstanding serious deficiencies in public school buildings and grounds, including buildings and grounds of charter schools, that may adversely affect the health or safety of students and school personnel.

B. A school district shall use these guidelines to complete a self-assessment of the outstanding health or safety deficiencies within the school district and provide cost projections to correct the outstanding deficiencies.

C. The council shall develop a methodology for prioritizing projects that will correct the deficiencies.

D. After a public hearing and to the extent that money is available in the fund for such purposes, the council shall approve allocations from the fund on the established priority basis and, working with the school district and pursuant to the Procurement Code [13-1-28 through 13-1-199 NMSA 1978], enter into construction contracts with contractors to correct the deficiencies.

E. In entering into construction contracts to correct deficiencies pursuant to this section, the council shall include such terms and conditions as necessary to ensure that the state money is expended in the most prudent manner possible and consistent with the original purpose.

F. Any deficiency that may adversely affect the health or safety of students or school personnel may be corrected pursuant to this section, regardless of the local effort or percentage of indebtedness of the school district.

G. It is the intent of the legislature that all outstanding deficiencies in public schools and grounds that may adversely affect the health or safety of students and school personnel be identified and awards made pursuant to this section no later than June 30, 2005, and that funds be expended no later than June 30, 2007, provided that the council may extend the expenditure period upon a determination that a project requires the additional time because existing buildings need to be demolished or because of other extenuating circumstances.

History: 1978 Comp., 22-24-4.1, enacted by Laws 2001, ch. 338, 6; 2003, ch. 147, 4; 2004, ch. 125, 8; 2007, ch. 366, 4.



Section 22-24-4.3 - Roof repair and replacement initiative.

22-24-4.3. Roof repair and replacement initiative.

A. The council shall develop guidelines for a roof repair and replacement initiative pursuant to the provisions of this section.

B. A school district, desiring a grant award pursuant to this section, shall submit an application to the council. The application shall include an assessment of the roofs on district school buildings that, in the opinion of the school district, create a threat of significant property damage.

C. The public school facilities authority shall verify the assessment made by the school district and rank the application with similar applications pursuant to a methodology adopted by the council.

D. After a public hearing and to the extent that money is available in the fund for such purposes, the council shall approve roof repair or replacement projects on the established priority basis; provided that no project shall be approved unless the council determines that the school district is willing and able to pay the portion of the total cost of the project that is not funded with grant assistance from the fund. In order to pay its portion of the total project cost, a school district may use state distributions made to the school district pursuant to the Public School Capital Improvements Act [Chapter 22, Article 25 NMSA 1978] or, if within the scope of the authorizing resolution, proceeds of the property tax imposed pursuant to that act.

E. The state share of the cost of an approved roof repair or replacement project shall be calculated pursuant to the methodology in Paragraph (5) of Subsection B of Section 22-24-5 NMSA 1978.

F. A grant made pursuant to this section shall be expended by the school district within two years of the grant allocation.

History: Laws 2005, ch. 274, 6; 2009, ch. 258, 3.



Section 22-24-4.4 - Serious roof deficiencies; correction.

22-24-4.4. Serious roof deficiencies; correction.

A. To complete the program to correct outstanding deficiencies, those serious deficiencies in the roofs of public school facilities identified pursuant to Section 22-24-4.1 NMSA 1978 as adversely affecting the health or safety of students and school personnel shall be corrected pursuant to this section, regardless of the local effort or percentage of indebtedness of the school district, subject to the following provisions:

(1) if the council determines that the school district has excess capital improvement funds received pursuant to the Public School Capital Improvements Act [Chapter 22, Article 25 NMSA 1978], the cost of correcting the deficiencies shall first come from the school district's excess funds, and if the excess funds are insufficient to correct the deficiencies, the difference shall be paid from the public school capital outlay fund; and

(2) if the school district refuses to pay its share of the cost of correcting deficiencies as determined pursuant to Paragraph (1) of this subsection, future distributions from the public school capital improvements fund pursuant to Section 22-25-9 NMSA 1978 shall not be made to the school district but shall be made to the public school capital outlay fund until the public school capital outlay fund is reimbursed in full for the school district's share.

B. It is the intent of the legislature that all awards for correcting outstanding deficiencies in public school roofs that may adversely affect the health and safety of students and school personnel be made pursuant to this section no later than September 30, 2005 and that funds be expended no later than September 30, 2008.

History: Laws 2005, ch. 274, 7; 2007, ch. 366, 5.



Section 22-24-4.5 - Education technology infrastructure deficiency corrections.

22-24-4.5. Education technology infrastructure deficiency corrections.

A. No later than September 1, 2014, the council, with the advice of the public education department and the department of information technology, shall define and develop:

(1) minimum adequacy standards for an education technology infrastructure deficiency corrections initiative to identify and determine reasonable costs for correcting education technology infrastructure deficiencies in or affecting school districts;

(2) a methodology for prioritizing projects to correct education technology infrastructure deficiencies in or affecting school districts; and

(3) a methodology for determining a school district's share of the project costs.

B. The council may approve allocations from the fund pursuant to Subsection M of Section 22-24-4 NMSA 1978 and this section for projects in or affecting a school district committing to pay its share of the project costs. The council may adjust the school district's share of the project costs in accordance with Paragraph (9) of Subsection B of Section 22-24-5 NMSA 1978 or the methodology for determining the school district's share of the project costs.

History: Laws 2014, ch. 28, 4.



Section 22-24-4.6 - Building system repair, renovation or replacement.

22-24-4.6. Building system repair, renovation or replacement.

A. The council shall develop guidelines for a building system repair, renovation or replacement initiative pursuant to the provisions of this section.

B. A school district desiring a grant award pursuant to this section shall submit an application to the council. The application shall include an assessment of the building system that, in the opinion of the school district, the repair, renovation or replacement of which would extend the useful life of the building itself.

C. The public school facilities authority shall verify the assessment made by the school district and rank the application with similar applications pursuant to a methodology adopted by the council.

D. After a public hearing and to the extent that money is available in the fund for such purposes, the council shall approve building system repair, renovation or replacement projects on the established priority basis; provided that no project shall be approved unless the council determines that the school district is willing and able to pay the portion of the total cost of the project that is not funded with grant assistance from the fund.

E. The state share of the cost of an approved building system repair, renovation or replacement project shall be calculated pursuant to the methodology in Paragraph (5) of Subsection B of Section 22-24-5 NMSA 1978.

F. A grant made pursuant to this section shall be expended by the school district within three years of the grant allocation.

History: Laws 2015, ch. 93, 3.



Section 22-24-5 - Public school capital outlay projects; application; grant assistance.

22-24-5. Public school capital outlay projects; application; grant assistance.

A. Applications for grant assistance, approval of applications, prioritization of projects and grant awards shall be conducted pursuant to the provisions of this section.

B. Except as provided in Sections 22-24-4.3, 22-24-5.4 and 22-24-5.6 NMSA 1978, the following provisions govern grant assistance from the fund for a public school capital outlay project not wholly funded pursuant to Section 22-24-4.1 NMSA 1978:

(1) all school districts are eligible to apply for funding from the fund, regardless of percentage of indebtedness;

(2) priorities for funding shall be determined by using the statewide adequacy standards developed pursuant to Subsection C of this section; provided that:

(a) the council shall apply the standards to charter schools to the same extent that they are applied to other public schools;

(b) the council may award grants annually to school districts for the purpose of repairing, renovating or replacing public school building systems in existing buildings as identified in Section 3 of this 2015 act;

(c) the council shall adopt and apply adequacy standards appropriate to the unique needs of the constitutional special schools; and

(d) in an emergency in which the health or safety of students or school personnel is at immediate risk or in which there is a threat of significant property damage, the council may award grant assistance for a project using criteria other than the statewide adequacy standards;

(3) the council shall establish criteria to be used in public school capital outlay projects that receive grant assistance pursuant to the Public School Capital Outlay Act. In establishing the criteria, the council shall consider:

(a) the feasibility of using design, build and finance arrangements for public school capital outlay projects;

(b) the potential use of more durable construction materials that may reduce long-term operating costs;

(c) concepts that promote efficient but flexible utilization of space; and

(d) any other financing or construction concept that may maximize the dollar effect of the state grant assistance;

(4) no more than ten percent of the combined total of grants in a funding cycle shall be used for retrofitting existing facilities for technology infrastructure;

(5) except as provided in Paragraph (6), (8), (9) or (10) of this subsection, the state share of a project approved and ranked by the council shall be funded within available resources pursuant to the provisions of this paragraph. No later than May 1 of each calendar year, a value shall be calculated for each school district in accordance with the following procedure:

(a) the final prior year net taxable value for a school district divided by the MEM for that school district is calculated for each school district;

(b) the final prior year net taxable value for the whole state divided by the MEM for the state is calculated;

(c) excluding any school district for which the result calculated pursuant to Subparagraph (a) of this paragraph is more than twice the result calculated pursuant to Subparagraph (b) of this paragraph, the results calculated pursuant to Subparagraph (a) of this paragraph are listed from highest to lowest;

(d) the lowest value listed pursuant to Subparagraph (c) of this paragraph is subtracted from the highest value listed pursuant to that subparagraph;

(e) the value calculated pursuant to Subparagraph (a) of this paragraph for the subject school district is subtracted from the highest value listed in Subparagraph (c) of this paragraph;

(f) the result calculated pursuant to Subparagraph (e) of this paragraph is divided by the result calculated pursuant to Subparagraph (d) of this paragraph;

(g) the sum of the property tax mill levies for the prior tax year imposed by each school district on residential property pursuant to Chapter 22, Article 18 NMSA 1978, the Public School Capital Improvements Act [Chapter 22, Article 25 NMSA 1978], the Public School Buildings Act [Chapter 22, Article 26 NMSA 1978], the Education Technology Equipment Act [6-15A-1 through 6-15A-16 NMSA 1978] and Paragraph (2) of Subsection B of Section 7-37-7 NMSA 1978 is calculated for each school district;

(h) the lowest value calculated pursuant to Subparagraph (g) of this paragraph is subtracted from the highest value calculated pursuant to that subparagraph;

(i) the lowest value calculated pursuant to Subparagraph (g) of this paragraph is subtracted from the value calculated pursuant to that subparagraph for the subject school district;

(j) the value calculated pursuant to Subparagraph (i) of this paragraph is divided by the value calculated pursuant to Subparagraph (h) of this paragraph;

(k) if the value calculated for a subject school district pursuant to Subparagraph (j) of this paragraph is less than five-tenths, then, except as provided in Subparagraph (n) or (o) of this paragraph, the value for that school district equals the value calculated pursuant to Subparagraph (f) of this paragraph;

(l) if the value calculated for a subject school district pursuant to Subparagraph (j) of this paragraph is five-tenths or greater, then that value is multiplied by five-hundredths;

(m) if the value calculated for a subject school district pursuant to Subparagraph (j) of this paragraph is five-tenths or greater, then the value calculated pursuant to Subparagraph (l) of this paragraph is added to the value calculated pursuant to Subparagraph (f) of this paragraph. Except as provided in Subparagraph (n) or (o) of this paragraph, the sum equals the value for that school district;

(n) in those instances in which the calculation pursuant to Subparagraph (k) or (m) of this paragraph yields a value less than one-tenth, one-tenth shall be used as the value for the subject school district;

(o) in those instances in which the calculation pursuant to Subparagraph (k) or (m) of this paragraph yields a value greater than one, one shall be used as the value for the subject school district;

(p) except as provided in Section 22-24-5.7 NMSA 1978 and except as adjusted pursuant to Paragraph (6), (8), (9) or (10) of this subsection, the amount to be distributed from the fund for an approved project shall equal the total project cost multiplied by a fraction the numerator of which is the value calculated for the subject school district in the current year plus the value calculated for that school district in each of the two preceding years and the denominator of which is three; and

(q) as used in this paragraph: 1) "MEM" means the average full-time-equivalent enrollment of students attending public school in a school district on the eightieth and one hundred twentieth days of the prior school year; 2) "total project cost" means the total amount necessary to complete the public school capital outlay project less any insurance reimbursement received by the school district for the project; and 3) in the case of a state-chartered charter school that has submitted an application for grant assistance pursuant to this section, the "value calculated for the subject school district" means the value calculated for the school district in which the state-chartered charter school is physically located;

(6) the amount calculated pursuant to Subparagraph (p) of Paragraph (5) of this subsection shall be reduced by the following procedure:

(a) the total of all legislative appropriations made after January 1, 2003 for nonoperating purposes either directly to the subject school district or to another governmental entity for the purpose of passing the money through directly to the subject school district, and not rejected by the subject school district, is calculated; provided that: 1) an appropriation made in a fiscal year shall be deemed to be accepted by a school district unless, prior to June 1 of that fiscal year, the school district notifies the department of finance and administration and the public education department that the school district is rejecting the appropriation; 2) the total shall exclude any education technology appropriation made prior to January 1, 2005 unless the appropriation was on or after January 1, 2003 and not previously used to offset distributions pursuant to the Technology for Education Act [Chapter 22, Article 15A NMSA 1978]; 3) the total shall exclude any appropriation previously made to the subject school district that is reauthorized for expenditure by another recipient; 4) the total shall exclude one-half of the amount of any appropriation made or reauthorized after January 1, 2007 if the purpose of the appropriation or reauthorization is to fund, in whole or in part, a capital outlay project that, when prioritized by the council pursuant to this section either in the immediately preceding funding cycle or in the current funding cycle, ranked in the top one hundred fifty projects statewide; 5) the total shall exclude the proportionate share of any appropriation made or reauthorized after January 1, 2008 for a capital project that will be jointly used by a governmental entity other than the subject school district. Pursuant to criteria adopted by rule of the council and based upon the proposed use of the capital project, the council shall determine the proportionate share to be used by the governmental entity and excluded from the total; and 6) unless the grant award is made to the state-chartered charter school or unless the appropriation was previously used to calculate a reduction pursuant to this paragraph, the total shall exclude appropriations made after January 1, 2007 for nonoperating purposes of a specific state-chartered charter school, regardless of whether the charter school is a state-chartered charter school at the time of the appropriation or later opts to become a state-chartered charter school;

(b) the applicable fraction used for the subject school district and the current calendar year for the calculation in Subparagraph (p) of Paragraph (5) of this subsection is subtracted from one;

(c) the value calculated pursuant to Subparagraph (a) of this paragraph for the subject school district is multiplied by the amount calculated pursuant to Subparagraph (b) of this paragraph for that school district;

(d) the total amount of reductions for the subject school district previously made pursuant to Subparagraph (e) of this paragraph for other approved public school capital outlay projects is subtracted from the amount calculated pursuant to Subparagraph (c) of this paragraph; and

(e) the amount calculated pursuant to Subparagraph (p) of Paragraph (5) of this subsection shall be reduced by the amount calculated pursuant to Subparagraph (d) of this paragraph;

(7) as used in this subsection:

(a) "governmental entity" includes an Indian nation, tribe or pueblo; and

(b) "subject school district" means the school district that has submitted the application for funding and in which the approved public school capital outlay project will be located;

(8) the amount calculated pursuant to Subparagraph (p) of Paragraph (5) of this subsection, after any reduction pursuant to Paragraph (6) of this subsection, may be increased by an additional five percent if the council finds that the subject school district has been exemplary in implementing and maintaining a preventive maintenance program. The council shall adopt such rules as are necessary to implement the provisions of this paragraph;

(9) the council may adjust the amount of local share otherwise required if it determines that a school district has made a good-faith effort to use all of its local resources. Before making any adjustment to the local share, the council shall consider whether:

(a) the school district has insufficient bonding capacity over the next four years to provide the local match necessary to complete the project and, for all educational purposes, has a residential property tax rate of at least ten dollars ($10.00) on each one thousand dollars ($1,000) of taxable value, as measured by the sum of all rates imposed by resolution of the local school board plus rates set to pay interest and principal on outstanding school district general obligation bonds;

(b) the school district: 1) has fewer than an average of eight hundred full-time-equivalent students on the eightieth and one hundred twentieth days of the prior school year; 2) has at least seventy percent of its students eligible for free or reduced-fee lunch; 3) has a share of the total project cost, as calculated pursuant to provisions of this section, that would be greater than fifty percent; and 4) for all educational purposes, has a residential property tax rate of at least seven dollars ($7.00) on each one thousand dollars ($1,000) of taxable value, as measured by the sum of all rates imposed by resolution of the local school board plus rates set to pay interest and principal on outstanding school district general obligation bonds; or

(c) the school district: 1) has an enrollment growth rate over the previous school year of at least two and one-half percent; 2) pursuant to its five-year facilities plan, will be building a new school within the next two years; and 3) for all educational purposes, has a residential property tax rate of at least ten dollars ($10.00) on each one thousand dollars ($1,000) of taxable value, as measured by the sum of all rates imposed by resolution of the local school board plus rates set to pay interest and principal on outstanding school district general obligation bonds;

(10) the local match for the constitutional special schools shall be set at fifty percent for projects that qualify under the educational adequacy category and one hundred percent for projects that qualify in the support spaces category; provided that the council may adjust or waive the amount of any direct appropriation offset to or local share required for the constitutional special schools if an applicant constitutional special school has insufficient or no local resources available; and

(11) no application for grant assistance from the fund shall be approved unless the council determines that:

(a) the public school capital outlay project is needed and included in the school district's five-year facilities plan among its top priorities;

(b) the school district has used its capital resources in a prudent manner;

(c) the school district has provided insurance for buildings of the school district in accordance with the provisions of Section 13-5-3 NMSA 1978;

(d) the school district has submitted a five-year facilities plan that includes: 1) enrollment projections; 2) a current preventive maintenance plan that has been approved by the council pursuant to Section 22-24-5.3 NMSA 1978 and that is followed by each public school in the district; 3) the capital needs of charter schools located in the school district; and 4) projections for the facilities needed in order to maintain a full-day kindergarten program;

(e) the school district is willing and able to pay any portion of the total cost of the public school capital outlay project that, according to Paragraph (5), (6), (8) or (9) of this subsection, is not funded with grant assistance from the fund; provided that school district funds used for a project that was initiated after September 1, 2002 when the statewide adequacy standards were adopted, but before September 1, 2004 when the standards were first used as the basis for determining the state and school district share of a project, may be applied to the school district portion required for that project;

(f) the application includes the capital needs of any charter school located in the school district or the school district has shown that the facilities of the charter school have a smaller deviation from the statewide adequacy standards than other district facilities included in the application; and

(g) the school district has agreed, in writing, to comply with any reporting requirements or conditions imposed by the council pursuant to Section 22-24-5.1 NMSA 1978.

C. After consulting with the public school capital outlay oversight task force and other experts, the council shall regularly review and update statewide adequacy standards applicable to all school districts. The standards shall establish the acceptable level for the physical condition and capacity of buildings, the educational suitability of facilities and the need for education technology infrastructure. Except as otherwise provided in the Public School Capital Outlay Act, the amount of outstanding deviation from the standards shall be used by the council in evaluating and prioritizing public school capital outlay projects.

D. The acquisition of a facility by a school district or charter school pursuant to a financing agreement that provides for lease payments with an option to purchase for a price that is reduced according to lease payments made may be considered a public school capital outlay project and eligible for grant assistance under this section pursuant to the following criteria:

(1) no grant shall be awarded unless the council determines that, at the time of exercising the option to purchase the facility by the school district or charter school, the facility will equal or exceed the statewide adequacy standards and the building standards for public school facilities;

(2) no grant shall be awarded unless the school district and the need for the facility meet all of the requirements for grant assistance pursuant to the Public School Capital Outlay Act;

(3) the total project cost shall equal the total payments that would be due under the agreement if the school district or charter school would eventually acquire title to the facility;

(4) the portion of the total project cost to be paid from the fund may be awarded as one grant, but disbursements from the fund shall be made from time to time as lease payments become due;

(5) the portion of the total project cost to be paid by the school district or charter school may be paid from time to time as lease payments become due; and

(6) neither a grant award nor any provision of the Public School Capital Outlay Act creates a legal obligation for the school district or charter school to continue the lease from year to year or to purchase the facility.

E. In order to encourage private capital investment in the construction of public school facilities, the purchase of a privately owned school facility that is, at the time of application, in use by a school district may be considered a public school capital outlay project and eligible for grant assistance pursuant to this section if the council finds that:

(1) at the time of the initial use by the school district, the facility to be purchased equaled or exceeded the statewide adequacy standards and the building standards for public school facilities;

(2) at the time of application, attendance at the facility to be purchased is at seventy-five percent or greater of design capacity and the attendance at other schools in the school district that the students at the facility would otherwise attend is at eighty-five percent or greater of design capacity; and

(3) the school district and the capital outlay project meet all of the requirements for grant assistance pursuant to the Public School Capital Outlay Act; provided that, when determining the deviation from the statewide adequacy standards for the purposes of evaluating and prioritizing the project, the students using the facility shall be deemed to be attending other schools in the school district.

F. It is the intent of the legislature that grant assistance made pursuant to this section allows every school district to meet the standards developed pursuant to Subsection C of this section; provided, however, that nothing in the Public School Capital Outlay Act or the development of standards pursuant to that act prohibits a school district from using other funds available to the district to exceed the statewide adequacy standards.

G. Upon request, the council shall work with, and provide assistance and information to, the public school capital outlay oversight task force.

H. The council may establish committees or task forces, not necessarily consisting of council members, and may use the committees or task forces, as well as existing agencies or organizations, to conduct studies, conduct surveys, submit recommendations or otherwise contribute expertise from the public schools, programs, interest groups and segments of society most concerned with a particular aspect of the council's work.

I. Upon the recommendation of the public school facilities authority, the council shall develop building standards for public school facilities and shall promulgate other such rules as are necessary to carry out the provisions of the Public School Capital Outlay Act.

J. No later than December 15 of each year, the council shall prepare a report summarizing its activities during the previous fiscal year. The report shall describe in detail all projects funded, the progress of projects previously funded but not completed, the criteria used to prioritize and fund projects and all other council actions. The report shall be submitted to the public education commission, the governor, the legislative finance committee, the legislative education study committee and the legislature.

History: 1953 Comp., 77-24-13, enacted by Laws 1975, ch. 235, 5; 1977, ch. 247, 205; 1978, ch. 152, 5; 1987, ch. 326, 1; 1994, ch. 88, 3; 2000 (2nd S.S.), ch. 19, 2; 2001, ch. 338, 8; 2003, ch. 147, 10; 2004, ch. 125, 9; 2005, ch. 274, 8; 2006, ch. 95, 5; 2007, ch. 366, 6; 2008, ch. 90, 2; 2009, ch. 258, 5; 2010, ch. 104, 2; 2012, ch. 53, 2; 2014, ch. 28, 3; 2015, ch. 93, 4.



Section 22-24-5.1 - Council assistance and oversight.

22-24-5.1. Council assistance and oversight.

In providing grant assistance pursuant to Section 22-24-5 NMSA 1978, the council shall:

A. assist school districts in identifying critical capital outlay needs and in preparing grant applications;

B. take such actions as are necessary to assist school districts in implementing the projects for which grants are made, including assistance with the preparation of requests for bids or proposals, contract negotiations and contract implementation;

C. take such actions as are necessary to ensure cost savings and efficiencies for those school districts that are not large enough to maintain their own construction management staff; and

D. include such reporting requirements and conditions and take such actions as are necessary to ensure that the grants are expended in the most prudent manner possible and consistent with the original purpose for which they were made. In order to ensure compliance with the intent of this subsection, the council may:

(1) access the premises of a project and review any documentation relating to a project;

(2) withhold all or part of the amount of grant assistance available for a project for grounds established by rule of the council; and

(3) if it determines that a project is repeatedly in substantial noncompliance with any reporting requirement or condition, take over the direct administration of the project until the project is completed.

History: 1978 Comp., 22-24-5.1, enacted by Laws 2001, ch. 338, 9.



Section 22-24-5.3 - Preventive maintenance plans; guidelines; approval.

22-24-5.3. Preventive maintenance plans; guidelines; approval.

A. The council shall adopt guidelines that will assist school districts in the development and implementation of preventive maintenance plans. In developing the guidelines, the council shall ensure that they are not overly complex, that they are user-friendly and that they take into account the geographic and size variations of the districts throughout the state. The guidelines shall include the major requirements for:

(1) establishing and implementing a preventive maintenance plan;

(2) necessary budgets, personnel and staff support;

(3) staff training; and

(4) evaluation and auditing.

B. The council shall develop, implement and maintain a uniform web-based facility information management system. Within available appropriations, the council shall develop a schedule and procedure for phasing all school districts into the system, including those school districts not applying for grant assistance pursuant to the Public School Capital Outlay Act. The facility information management system shall:

(1) provide a centralized database of maintenance activities to allow for monitoring, supporting and evaluating school-level and districtwide maintenance efforts;

(2) provide comprehensive maintenance request and expenditure information to the school districts and the council; and

(3) facilitate training of facilities maintenance and management personnel.

C. To the extent resources are available, the council shall provide assistance to districts in developing and implementing a preventive maintenance plan.

D. For project allocation cycles beginning after September 1, 2003, a school district shall not be eligible for funding pursuant to Section 22-24-5 NMSA 1978 unless:

(1) the school district has a preventive maintenance plan that has been approved by the council; and

(2) if applicable, the school district is participating in the implementation of the facility information management system.

E. As used in this section, "preventive maintenance" means the regularly scheduled repair and maintenance needed to keep a building component operating at peak efficiency and to extend its useful life. "Preventive maintenance" includes scheduled activities intended to prevent breakdowns and premature failures, including periodic inspections, lubrication, calibrations and replacement of expendable components of equipment.

History: 1978 Comp., 22-24-5.3, enacted by Laws 2003, ch. 147, 5; 2005, ch. 274, 9.



Section 22-24-5.4 - Recalcitrant school districts; court action to enforce constitutional compliance; imposition of property tax.

22-24-5.4. Recalcitrant school districts; court action to enforce constitutional compliance; imposition of property tax.

A. The council may bring an action against a school district pursuant to the provisions of this section if, based upon information submitted to the council by the public school facilities authority, the council determines that:

(1) the physical condition of a public school facility in the school district is so inadequate that the facility or the education received by students attending the facility is below the minimum required by the constitution of New Mexico;

(2) the school district is not taking the necessary steps to bring the facility up to the constitutionally required minimum; and

(3) either:

(a) the school district has not applied for the grant assistance necessary to bring the facility up to minimum constitutional standards; or

(b) the school district is unwilling to meet all of the requirements for the approval of an application for grant assistance pursuant to Paragraph (10) of Subsection B of Section 22-24-5 NMSA 1978.

B. An action brought pursuant to this section shall be brought by the council in the name of the state against the school district in the district court for Santa Fe county.

C. After a hearing and consideration of the evidence, if the court finds that the council's determination pursuant to Subsection A of this section was correct, the court shall:

(1) order the council to expend sufficient resources necessary to bring the facility up to the minimum level required by the constitution of New Mexico;

(2) order the school district to comply with Paragraph (10) of Subsection B of Section 22-24-5 NMSA 1978 and to take all other actions necessary to facilitate the completion of the project ordered pursuant to Paragraph (1) of this subsection; and

(3) enter a judgment against the school district for court costs and attorney fees and the necessary amount to satisfy the school district share, as determined by the formula prescribed by Subsection B of Section 22-24-5 NMSA 1978, for the project ordered pursuant to Paragraph (1) of this subsection.

D. The amount of a judgment entered against a school district pursuant to Paragraph (3) of Subsection C of this section is a public debt of the school district. If the court finds that the debt cannot be satisfied with available school district funds, other than funds needed for the operation of the public schools and other existing obligations, the court shall order the imposition of a property tax on all taxable property allocated to the school district at a rate sufficient to pay the judgment, with accrued interest, within a reasonable time as determined by the court. After paying court costs and attorney fees, amounts received pursuant to this subsection shall be deposited by the council into the fund.

History: Laws 2004, ch. 125, 10; 2008, ch. 90, 3.



Section 22-24-5.5 - Preventive maintenance plans; participation in facility information management system.

22-24-5.5. Preventive maintenance plans; participation in facility information management system.

Each school district shall:

A. develop and implement a preventive maintenance plan following guidelines adopted by the public school capital outlay council pursuant to Section 22-24-5.3 NMSA 1978; and

B. participate in the facility information management system pursuant to the schedule adopted by the public school capital outlay council.

History: Laws 2005, ch. 274, 16.



Section 22-24-5.6 - Outstanding deficiencies at certain state educational institutions.

22-24-5.6. Outstanding deficiencies at certain state educational institutions.

A. In consultation with the higher education department and the applicable board of regents, and after reviewing the existing five-year facilities plan and the facilities condition assessment, the public school facilities authority shall verify the assessed outstanding health, safety or infrastructure deficiencies at the constitutional special schools and shall develop a plan to correct the deficiencies.

B. The council may approve allocations from the fund and, working with the higher education department and the applicable board of regents, enter into construction contracts to correct the deficiencies.

C. The council shall establish oversight functions for the public school facilities authority and such other guidelines and conditions as it deems necessary to ensure that the allocations from the fund pursuant to this section are expended in the most prudent manner possible and consistent with the original purpose.

D. As used in the Public School Capital Outlay Act, "public school capital outlay project", "capital outlay project" or "project" includes a program for the correction of deficiencies at the constitutional special schools pursuant to this section.

History: Laws 2006, ch. 95, 6; 2009, ch. 37, 1; 2012, ch. 53, 3.



Section 22-24-5.7 - Local match provisions for qualified high priority projects.

22-24-5.7. Local match provisions for qualified high priority projects.

A. For a qualified high priority project, if money has been specifically appropriated for the purposes of this section, and if the school district so requests, the money may be used to pay both the state share, as calculated by Paragraphs (5) and (6) of Subsection B of Section 22-24-5 NMSA 1978 and all or a portion of the district share, subject to the following criteria:

(1) the amount paid as the district's share plus any amount added pursuant to Paragraph (3) of this subsection shall be recouped by offsetting future allocations that otherwise would be made from the fund for the state share of projects qualifying for a grant award pursuant to Subsections B and C of Section 22-24-5 NMSA 1978;

(2) except as provided in Paragraph (6) of this subsection, once a project within a district has been funded pursuant to the provisions of this section, then, until the amount paid as the district's share plus any amount added pursuant to Paragraph (3) of this subsection is fully recouped, no standard-based grant awards from the fund shall be made to the district and the district shall be solely responsible for using its local resources to bring those facilities, that would otherwise be eligible for allocations from the fund pursuant to Section 22-24-5 NMSA 1978, up to the statewide adequacy standards;

(3) in determining the amount to be recouped pursuant to Paragraphs (1) and (2) of this subsection, any legislative appropriations for nonoperating purposes made either directly to the school district or to another governmental entity for the purpose of passing the money directly to the school district and not rejected by the school district shall be added to the amount advanced from the fund as the district's share for a project;

(4) the amount to be recouped pursuant to Paragraph (1) of this subsection may be reduced by payments from the school district with cash balances and other available district resources that may legally be used for such payments;

(5) allocations from the fund for the district share shall only be made if the council finds that the school district is likely to complete the project within thirty-six months after the allocation for the district share is made available to the district; and

(6) notwithstanding the requirements of Paragraph (2) of this section, two projects within a school district may be funded pursuant to this section before the recoupment process under that paragraph commences, if:

(a) both projects qualify pursuant to the provisions of Paragraph (2) of Subsection B of this section; or

(b) both projects qualify during the same awards cycle, beginning on or after July 1, 2006.

B. As used in this section, "qualified high priority project" means a project:

(1) that is approved for a grant award pursuant to Section 22-24-5 NMSA 1978 during an awards cycle occurring in 2006 and subsequent award cycles and:

(a) is located in a high-growth area, as designated by the council;

(2) that was approved for a grant award pursuant to Section 22-24-5 NMSA 1978 during the 2004-2005 or 2005-2006 awards cycle but for which the school district, as of July 1, 2006, has not obtained funding for the district share and:

(a) is located in a high-growth area, as designated by the council.

C. The council may designate an area that equals a contiguous attendance area of one or more existing schools as a "high-growth area" if the council determines that:

(1) within five years of the grant allocation decision, the estimated occupancy rate of the proposed new school would be seventy percent or more of the design capacity;

(2) at the time of the application, the attendance at the existing schools in the high-growth area from which students at the new school will be drawn is above design capacity; and

(3) for the period of five years after the grant allocation decision the attendance at those existing schools will be maintained at ninety-five percent or greater of design capacity.

History: Laws 2006, ch. 95, 7.



Section 22-24-5.8 - Adequacy standards; constitutional special schools.

22-24-5.8. Adequacy standards; constitutional special schools.

Until July 1, 2018, the council may apply the adequacy standards to the constitutional special schools on a building-by-building basis rather than the entire campus. After that time, the adequacy standards rankings shall be based on the facilities condition of the entire campus.

History: Laws 2012, ch. 53, 4.



Section 22-24-6 - Council created; organization; duties.

22-24-6. Council created; organization; duties.

A. There is created the "public school capital outlay council", consisting of the:

(1) secretary of finance and administration or his designee;

(2) state superintendent [secretary] or his designee;

(3) the governor or his designee;

(4) president of the New Mexico school boards association or his designee;

(5) the director of the construction industries division of the regulation and licensing department or his designee;

(6) the president of the state board or his designee;

(7) the director of the legislative education study committee or his designee;

(8) the director of the legislative finance committee or his designee; and

(9) the director of the legislative council service or his designee.

B. The council shall investigate all applications for assistance from the fund and shall certify the approved applications to the secretary of finance and administration for distribution of funds.

C. The council shall elect a chairman from among the members. The council shall meet at the call of the chairman.

D. The department of education [public education department] shall account for all distributions and shall make annual reports to the legislative education study committee and to the legislative finance committee.

History: 1953 Comp., 77-24-14, enacted by Laws 1975, ch. 235, 6; 1977, ch. 247, 206; 1978, ch. 152, 6; 1980, ch. 151, 51; 1988, ch. 64, 43; 1993, ch. 226, 51; 1994, ch. 88, 4.



Section 22-24-6.1 - Procedures for a state-chartered charter school.

22-24-6.1. Procedures for a state-chartered charter school.

All of the provisions of the Public School Capital Outlay Act apply to an application by a state-chartered charter school for grant assistance for a capital project except:

A. the portion of the cost of the project to be paid from the fund shall be calculated pursuant to Paragraph (5) of Subsection B of Section 22-24-5 NMSA 1978 using data from the school district in which the state-chartered charter school is located;

B. in calculating a reduction pursuant to Paragraph (6) of Subsection B of Section 22-24-5 NMSA 1978:

(1) the amount to be used in Subparagraph (a) of that paragraph shall equal the total of all legislative appropriations made after January 1, 2007 for nonoperating expenses either directly to the charter school or to another governmental entity for the purpose of passing the money through directly to the charter school, regardless of whether the charter school was a state-chartered charter school at the time of the appropriation or later opted to become a state-chartered charter school, except that the total shall not include any such appropriation if, before the charter school became a state-chartered charter school, the appropriation was previously used to calculate a reduction pursuant to Paragraph (6) of Subsection B of Section 22-24-5 NMSA 1978; and

(2) the amount to be used in Subparagraph (b) of that paragraph shall equal the total of all federal money received by the charter school for nonoperating purposes pursuant to Title XIV of the American Recovery and Reinvestment Act of 2009, regardless of whether the charter school was a state-chartered charter school at the time of receiving the federal money or later opted to become a state-chartered charter school, except that the total shall not include any such federal money if, before the charter school became a state-chartered charter school, the money was previously used to calculate a reduction pursuant to Paragraph (6) of Subsection B of Section 22-24-5 NMSA 1978; and

C. if the council determines that the state-chartered charter school does not have the resources to pay all or a portion of the total cost of the capital outlay project that is not funded with grant assistance from the fund, to the extent that money is available in the charter school capital outlay fund, the council shall make an award from that fund for the remaining amount necessary to pay for the project. The council may establish, by rule, a procedure for determining the amount of resources available to the charter school and the amount needed from the charter school capital outlay fund.

History: Laws 2007, ch. 214, 1; 2009, ch. 258, 6.



Section 22-24-7 - Public school capital outlay oversight task force; creation; staff.

22-24-7. Public school capital outlay oversight task force; creation; staff.

A. The "public school capital outlay oversight task force" is created. The task force consists of twenty-five members as follows:

(1) the secretary of finance and administration or the secretary's designee;

(2) the secretary of public education or the secretary's designee;

(3) the speaker of the house of representatives or the speaker's designee;

(4) the president pro tempore of the senate or the president pro tempore's designee;

(5) the chairs of the house appropriations and finance committee, the senate finance committee, the senate education committee and the house education committee or their designees;

(6) two minority party members of the house of representatives, appointed by the New Mexico legislative council;

(7) two minority party members of the senate, appointed by the New Mexico legislative council;

(8) a member of the interim legislative committee charged with the oversight of Indian affairs, appointed by the New Mexico legislative council, provided that the member shall rotate annually between a senate member and a member of the house of representatives;

(9) a member of the house of representatives and a member of the senate who represent districts with school districts receiving federal funds commonly known as "PL 874" funds or "impact aid", appointed by the New Mexico legislative council;

(10) two public members who have expertise in education and finance appointed by the speaker of the house of representatives;

(11) two public members who have expertise in education and finance appointed by the president pro tempore of the senate;

(12) three public members, two of whom are residents of school districts that receive grants from the federal government as assistance to areas affected by federal activity authorized in accordance with Title 20 of the United States Code, appointed by the governor; and

(13) three superintendents of school districts or their designees, two of whom are from school districts that receive grants from the federal government as assistance to areas affected by federal activity authorized in accordance with Title 20 of the United States Code, appointed by the New Mexico legislative council in consultation with the governor.

B. The chair of the public school capital outlay oversight task force shall be elected by the task force. The task force shall meet at the call of the chair, but no more than four times per calendar year.

C. Non-ex-officio members of the task force shall serve at the pleasure of their appointing authorities.

D. The public members of the public school capital outlay oversight task force shall receive per diem and mileage pursuant to the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978].

E. The legislative council service, with assistance from the public school facilities authority, the department of finance and administration, the public education department, the legislative education study committee and the legislative finance committee, shall provide staff for the public school capital outlay oversight task force.

History: Laws 2001, ch. 338, 12; 2004, ch. 125, 16; 2005, ch. 274, 10; 2007, ch. 366, 11; 2008, ch. 90, 5.



Section 22-24-8 - Public school capital outlay oversight task force; duties.

22-24-8. Public school capital outlay oversight task force; duties.

The public school capital outlay oversight task force shall:

A. monitor the overall progress of bringing all public schools up to the statewide adequacy standards developed pursuant to the Public School Capital Outlay Act;

B. monitor the progress and effectiveness of programs administered pursuant to the Public School Capital Outlay Act and the Public School Capital Improvements Act [Chapter 22, Article 25 NMSA 1978];

C. monitor the existing permanent revenue streams to ensure that they remain adequate long-term funding sources for public school capital outlay projects;

D. oversee the work of the public school capital outlay council and the public school facilities authority as they perform functions pursuant to the Public School Capital Outlay Act, particularly as they implement the statewide-based process for making grant awards;

E. appoint an advisory committee to study the feasibility of implementing a long-range planning process that will facilitate the interaction between charter schools and their school districts on issues relating to facility needs; and

F. before the beginning of each regular session of the legislature, report the results of its analyses and oversight and any recommendations to the governor and the legislature.

History: Laws 2001, ch. 338, 13; 2004, ch. 125, 17; 2005, ch. 274, 11.



Section 22-24-9 - Public school facilities authority; creation; powers and duties.

22-24-9. Public school facilities authority; creation; powers and duties.

A. The "public school facilities authority" is created under the council. The authority shall be headed by a director, selected by the council, who shall be versed in construction, architecture or project management. The director may hire no more than two deputies with the approval of the council, and, subject to budgetary constraints set out in Subsection G of Section 22-24-4 NMSA 1978, shall employ or contract with such technical and administrative personnel as are necessary to carry out the provisions of this section. The director, deputies and all other employees of the authority shall be exempt from the provisions of the Personnel Act [Chapter 10, Article 9 NMSA 1978].

B. The authority shall:

(1) serve as staff to the council;

(2) as directed by the council, provide those assistance and oversight functions required of the council by Section 22-24-5.1 NMSA 1978;

(3) assist school districts with:

(a) the development and implementation of five-year facilities plans and preventive maintenance plans;

(b) procurement of architectural and engineering services;

(c) management and oversight of construction activities; and

(d) training programs;

(4) conduct ongoing reviews of five-year facilities plans, preventive maintenance plans and performance pursuant to those plans;

(5) as directed by the council, assist school districts in analyzing and assessing their space utilization options;

(6) ensure that public school capital outlay projects are in compliance with applicable building codes;

(7) conduct on-site inspections as necessary to ensure that the construction specifications are being met and periodically inspect all of the documents related to projects;

(8) require the use of standardized construction documents and the use of a standardized process for change orders;

(9) have access to the premises of a project and any documentation relating to the project;

(10) after consulting with the department, recommend building standards for public school facilities to the council and ensure compliance with building standards adopted by the council;

(11) notwithstanding the provisions of Subsection D of Section 22-24-6 NMSA 1978, account for all distributions of grant assistance from the fund for which the initial award was made after July 1, 2004, and make annual reports to the department, the governor, the legislative education study committee, the legislative finance committee and the legislature;

(12) maintain a database of the condition of school facilities and maintenance schedules;

(13) as a central purchasing office pursuant to the Procurement Code [13-1-28 through 13-1-199 NMSA 1978] and as directed by the council, select contractors and enter into and administer contracts for certain emergency projects funded pursuant to Subparagraph (b) of Paragraph (2) of Subsection B of Section 22-24-5 NMSA 1978; and

(14) ensure that outstanding deficiencies are corrected pursuant to Section 22-24-4.1 NMSA 1978. In the performance of this duty, the authority:

(a) shall work with school districts to validate the assessment of the outstanding deficiencies and the projected costs to correct the deficiencies;

(b) shall work with school districts to provide direct oversight of the management and construction of the projects that will correct the outstanding deficiencies;

(c) shall oversee all aspects of the contracts entered into by the council to correct the outstanding deficiencies;

(d) may conduct on-site inspections while the deficiencies correction work is being done to ensure that the construction specifications are being met and may periodically inspect all of the documents relating to the projects;

(e) may require the use of standardized construction documents and the use of a standardized process for change orders;

(f) may access the premises of a project and any documentation relating to the project; and

(g) shall maintain, track and account for deficiency correction projects separately from other capital outlay projects funded pursuant to the Public School Capital Outlay Act.

C. All actions taken by the authority shall be consistent with educational programs conducted pursuant to the Public School Code [Chapter 22 [except Article 5A] NMSA 1978]. In the event of any potential or perceived conflict between a proposed action of the authority and an educational program, the authority shall consult with the secretary.

D. A school district, aggrieved by a decision or recommendation of the authority, may appeal the matter to the council by filing a notice of appeal with the council within thirty days of the authority's decision or recommendation. Upon filing of the notice:

(1) the decision or recommendation of the authority shall be suspended until the matter is decided by the council;

(2) the council shall hear the matter at its next regularly scheduled hearing or at a special hearing called by the chair for that purpose;

(3) at the hearing, the school district, the authority and other interested parties may make informal presentations to the council; and

(4) the council shall finally decide the matter within ten days after the hearing.

History: Laws 2003, ch. 147, 1; 2004, ch. 125, 11; 2005, ch. 274, 12; 2006, ch. 95, 8; 2010, ch. 104, 4.



Section 22-24-10 - Public facilities to be used by charter schools; assessment.

22-24-10. Public facilities to be used by charter schools; assessment.

A. Prior to the occupancy of a public facility by a charter school, the charter school shall notify the council of the intended use, together with such other information as required by rule of the council.

B. Within sixty days of the notification to the council, the public school facilities authority shall assess the public facility in order to determine the extent of compliance with the statewide adequacy standards and the amount of outstanding deviation from those standards. The results of the assessment shall be submitted to the charter school, the school district in which the charter school is located and the council.

C. Once assessed pursuant to Subsection B of this section, the public facility shall be prioritized and eligible for grants pursuant to the Public School Capital Outlay Act in the same manner as all other public schools in the state.

D. As used in this section, "public facility" means a building owned by the charter school, the school district, the state, an institution of the state, another political subdivision of the state, the federal government or a tribal government.

History: Laws 2005, ch. 274, 13.



Section 22-24-11 - Recompiled.

22-24-11. Recompiled.






Article 25 - Public School Capital Improvements

Section 22-25-1 - Short title.

22-25-1. Short title.

Chapter 22, Article 25 NMSA 1978 may be cited as the "Public School Capital Improvements Act".

History: 1953 Comp., 77-25-1, enacted by Laws 1975 (S.S.), ch. 5, 1; 2007, ch. 366, 12.



Section 22-25-2 - Definitions.

22-25-2. Definitions.

As used in the Public School Capital Improvements Act:

A. "program unit" means the product of the program element multiplied by the applicable cost differential factor, as defined in Section 22-8-2 NMSA 1978; and

B. "capital improvements" means expenditures, including payments made with respect to lease-purchase arrangements as defined in the Education Technology Equipment Act [Chapter 6, Article 15A NMSA 1978] or the Public School Lease Purchase Act [Chapter 22, Article 26A NMSA 1978] but excluding any other debt service expenses, for:

(1) erecting, remodeling, making additions to, providing equipment for or furnishing public school buildings;

(2) purchasing or improving public school grounds;

(3) maintenance of public school buildings or public school grounds, including the purchasing or repairing of maintenance equipment and participating in the facility information management system as required by the Public School Capital Outlay Act [Chapter 22, Article 24 NMSA 1978] and including payments under contracts with regional education cooperatives for maintenance support services and expenditures for technical training and certification for maintenance and facilities management personnel, but excluding salary expenses of school district employees;

(4) purchasing activity vehicles for transporting students to extracurricular school activities;

(5) purchasing computer software and hardware for student use in public school classrooms; and

(6) purchasing and installing education technology improvements, excluding salary expenses of school district employees, but including tools used in the educational process that constitute learning and administrative resources, and which may also include:

(a) satellite, copper and fiber-optic transmission; computer and network connection devices; digital communication equipment, including voice, video and data equipment; servers; switches; portable media devices, such as discs and drives to contain data for electronic storage and playback; and the purchase or lease of software licenses or other technologies and services, maintenance, equipment and computer infrastructure information, techniques and tools used to implement technology in schools and related facilities; and

(b) improvements, alterations and modifications to, or expansions of, existing buildings or tangible personal property necessary or advisable to house or otherwise accommodate any of the tools listed in this paragraph.

History: 1953 Comp., 77-25-2, enacted by Laws 1975 (S.S.), ch. 5, 2; 1981, ch. 314, 1; 1989, ch. 159, 1; 1996, ch. 67, 2; 1999, ch. 89, 2; 2004, ch. 125, 12; 2006, ch. 95, 9; 2007, ch. 366, 13; 2009, ch. 258, 8; 2017, ch. 73, 1.



Section 22-25-3 - Authorization for local school board to submit question of capital improvements tax imposition.

22-25-3. Authorization for local school board to submit question of capital improvements tax imposition.

A. A local school board may adopt a resolution to submit to the qualified electors of the school district the question of whether a property tax should be imposed upon the net taxable value of property allocated to the school district under the Property Tax Code [Chapter 7, Articles 35 through 38 NMSA 1978] at a rate not to exceed that specified in the resolution for the purpose of capital improvements in the school district. The resolution shall:

(1) identify the capital improvements for which the revenue proposed to be produced will be used;

(2) specify the rate of the proposed tax, which shall not exceed two dollars ($2.00) on each one thousand dollars ($1,000) of net taxable value of property allocated to the school district under the Property Tax Code;

(3) specify the date an election will be held to submit the question of imposition of the tax to the qualified electors of the district; and

(4) limit the imposition of the proposed tax to no more than six property tax years.

B. On or after July 1, 2009, a resolution submitted to the qualified electors pursuant to Subsection A of this section shall include capital improvements funding for a locally chartered or state-chartered charter school located within the school district if the charter school timely provides the necessary information to the school district for inclusion in the resolution that identifies the capital improvements of the charter school for which the revenue proposed to be produced will be used.

History: 1953 Comp., 77-25-3, enacted by Laws 1975 (S.S.), ch. 5, 3; 1986, ch. 32, 21; 1997, ch. 138, 1; 2003, ch. 147, 6; 2009, ch. 258, 9.



Section 22-25-4 - Authorizing resolution; time limitation.

22-25-4. Authorizing resolution; time limitation.

The resolution authorized under Section 3 [22-25-3 NMSA 1978] of the Public School Capital Improvements Act shall be adopted no later than May 15 in the year in which the tax is proposed to be imposed.

History: 1953 Comp., 77-25-4, enacted by Laws 1975 (S.S.), ch. 5, 4.



Section 22-25-5 - Conduct of election; notice; ballot.

22-25-5. Conduct of election; notice; ballot.

A. An election on the question of imposing a tax under the Public School Capital Improvements Act may be held in conjunction with a regular school district election or may be conducted as or held in conjunction with a special school district election, but the election shall be held prior to July 1 of the property tax year in which the tax is proposed to be imposed. Conduct of the election shall be as prescribed in the School Election Law [1-22-1 through 1-22-19 NMSA 1978] for regular and special school district elections.

B. The proclamation required to be published as notice of the election under Section 1-22-4 or 1-22-5 NMSA 1978 shall include as the question to be submitted to the voters whether a property tax at a rate not to exceed the rate specified in the authorizing resolution should be imposed for the specified number of property tax years not exceeding six years upon the net taxable value of all property allocated to the school district for the capital improvements specified in the authorizing resolution.

C. The ballot shall include the information specified in Subsection B of this section and shall present the voter the choice of voting "for the public school capital improvements tax" or "against the public school capital improvements tax".

History: 1953 Comp., 77-25-5, enacted by Laws 1975 (S.S.), ch. 5, 5; 1986, ch. 32, 22; 1997, ch. 138, 2; 2003, ch. 147, 7.



Section 22-25-6 - Election results; certification.

22-25-6. Election results; certification.

The certification of the results of an election held on the question of imposition of a public school capital improvements tax shall be made in accordance with Section 22-6-16 NMSA 1978 [repealed] and a copy of the certificate of results shall be mailed immediately to the director.

History: 1953 Comp., 77-25-6, enacted by Laws 1975 (S.S.), ch. 5, 6; 1977, ch. 246, 66.



Section 22-25-7 - Imposition of tax; limitation on expenditures.

22-25-7. Imposition of tax; limitation on expenditures.

A. If as a result of an election held in accordance with the Public School Capital Improvements Act a majority of the qualified electors voting on the question votes in favor of the imposition of the tax, the tax rate shall be certified, unless the local school board requests by resolution that a rate be discontinued, by the department of finance and administration at the rate specified in the resolution authorized under Section 22-25-3 NMSA 1978 or at any lower rate required by operation of the rate limitation provisions of Section 7-37-7.1 NMSA 1978 upon the rate specified in the resolution and be imposed at the rate certified in accordance with the provisions of the Property Tax Code [Chapter 7, Articles 35 through 38 NMSA 1978].

B. The revenue produced by the tax and, except as provided in Subsection F, G or H of Section 22-25-9 NMSA 1978, any state distribution resulting to the district under the Public School Capital Improvements Act shall be expended only for the capital improvements specified in the authorizing resolution.

C. For resolutions approved by the electors on or after July 1, 2009, the amount of tax revenue to be distributed to each charter school that was included in the resolution shall be determined each year and shall be in the same proportion as the average full-time-equivalent enrollment of the charter school on the fortieth day of the prior school year is to the total such enrollment in the school district; provided that no distribution shall be made to an approved charter school that had not commenced classroom instruction in the prior school year and, provided further, that, in determining a school district's total enrollment, students attending a state-chartered charter school within that school district shall be included. Each year, the department shall certify to the county treasurer of the county in which the eligible charter schools in the school district are located the percentage of the revenue to be distributed to each charter school. The county treasurer shall distribute the charter school's share of the property tax revenue directly to the charter school.

History: 1953 Comp., 77-25-7, enacted by Laws 1975 (S.S.), ch. 5, 7; 1986, ch. 32, 23; 2004, ch. 125, 13; 2009, ch. 258, 10.



Section 22-25-8 - Tax to be imposed for a maximum of six years.

22-25-8. Tax to be imposed for a maximum of six years.

A tax imposed in a school district as a result of an election under the Public School Capital Improvements Act shall be imposed for a specified number of property tax years not exceeding six years commencing with the property tax year in which the election was held. The local school board may discontinue, by resolution, the Public School Capital Improvements Act tax levy at the end of any property tax year. The local school board shall direct that the Public School Capital Improvements Act tax levy be decreased by the amount required for any year in which the decrease is required by operation of the rate limitation provisions of Section 7-37-7.1 NMSA 1978.

History: 1953 Comp., 77-25-8, enacted by Laws 1975 (S.S.), ch. 5, 8; 1976 (S.S.), ch. 31, 1; 1986, ch. 32, 24; 1997, ch. 138, 3; 2003, ch. 147, 8.



Section 22-25-9 - State distribution to school district imposing tax under certain circumstances.

22-25-9. State distribution to school district imposing tax under certain circumstances.

A. Except as provided in Subsection C or G of this section, the secretary shall distribute to any school district that has imposed a tax under the Public School Capital Improvements Act an amount from the public school capital improvements fund that is equal to the amount by which the revenue estimated to be received from the imposed tax, at the rate certified by the department of finance and administration in accordance with Section 22-25-7 NMSA 1978, assuming a one hundred percent collection rate, is less than an amount calculated by multiplying the school district's first forty days' total program units by the amount specified in Subsection B of this section and further multiplying the product obtained by the tax rate approved by the qualified electors in the most recent election on the question of imposing a tax under the Public School Capital Improvements Act. The distribution shall be made each year that the tax is imposed in accordance with Section 22-25-7 NMSA 1978; provided that no state distribution from the public school capital improvements fund may be used for capital improvements to any administration building of a school district. In the event that sufficient funds are not available in the public school capital improvements fund to make the state distribution provided for in this section, the dollar per program unit figure shall be reduced as necessary.

B. In calculating the state distribution pursuant to Subsection A of this section, the following amounts shall be used:

(1) the amount calculated pursuant to Subsection D of this section per program unit; and

(2) an additional amount certified to the secretary by the public school capital outlay council. No later than June 1 of each year, the council shall determine the amount needed in the next fiscal year for public school capital outlay projects pursuant to the Public School Capital Outlay Act [Chapter 22, Article 24 NMSA 1978] and the amount of revenue, from all sources, available for the projects. If, in the sole discretion of the council, the amount available exceeds the amount needed, the council may certify an additional amount pursuant to this paragraph; provided that the sum of the amount calculated pursuant to this paragraph plus the amount in Paragraph (1) of this subsection shall not result in a total statewide distribution that, in the opinion of the council, exceeds one-half of the total revenue estimated to be received from taxes imposed pursuant to the Public School Capital Improvements Act.

C. For any fiscal year notwithstanding the amount calculated to be distributed pursuant to Subsections A and B of this section, except as provided in Subsection G of this section, a school district, the voters of which have approved a tax pursuant to Section 22-25-3 NMSA 1978, shall not receive a distribution less than the amount calculated pursuant to Subsection E of this section multiplied by the school district's first forty days' total program units and further multiplying the product obtained by the approved tax rate.

D. For purposes of calculating the distribution pursuant to Subsection B of this section, the amount used in Paragraph (1) of that subsection shall equal seventy dollars ($70.00) in fiscal year 2008 and in each subsequent fiscal year shall equal the amount for the previous fiscal year adjusted by the percentage increase between the next preceding calendar year and the preceding calendar year of the consumer price index for the United States, all items, as published by the United States department of labor.

E. For purposes of calculating the minimum distribution pursuant to Subsection C of this section, the amount used in that subsection shall equal five dollars ($5.00) through fiscal year 2005 and in each subsequent fiscal year shall equal the amount for the previous fiscal year adjusted by the percentage increase between the next preceding calendar year and the preceding calendar year of the consumer price index for the United States, all items, as published by the United States department of labor.

F. In expending distributions made pursuant to this section, school districts and charter schools shall give priority to maintenance projects, including payments under contracts with regional education cooperatives for maintenance support services. In addition, distributions made pursuant to this section may be expended by school districts and charter schools as follows:

(1) for the school district portion of the total project cost for roof repair or replacement required by Section 22-24-4.3 NMSA 1978; or

(2) for the school district portion of payments made under a financing agreement entered into by a school district or a charter school for the leasing of a building or other real property with an option to purchase for a price that is reduced according to the payments made, if the school district has received a grant for the state share of the payments pursuant to Subsection D of Section 22-24-5 NMSA 1978.

G. If a serious deficiency in a roof of a public school facility has been corrected pursuant to Section 22-24-4.4 NMSA 1978 and the school district has refused to pay its share of the cost as determined by that section, until the public school capital outlay fund is reimbursed in full for the share attributed to the district, the distribution calculated pursuant to this section shall not be made to the school district but shall be made to the public school capital outlay fund.

H. A portion of each distribution made by the state pursuant to this section on or after July 1, 2009 shall be further distributed by the school district to each locally chartered or state-chartered charter school located within the school district. The amount to be distributed to each charter school shall be in the same proportion as the average full-time-equivalent enrollment of the charter school on the fortieth day of the prior school year is to the total such enrollment in the school district; provided that no distribution shall be made to an approved charter school that had not commenced classroom instruction in the prior school year. Each year, the department shall certify to the school district the amount to be distributed to each charter school. Distributions received by a charter school pursuant to this subsection shall be expended pursuant to the provisions of the Public School Capital Improvements Act; except that if capital improvements for the charter school were not identified in a resolution approved by the electors, the charter school may expend the distribution for any capital improvements, including those specified in Subsection F of this section.

I. In determining a school district's total program units pursuant to Subsections A and C of this section and a school district's total enrollment pursuant to Subsection H of this section, students attending a state-chartered charter school within the school district shall be included.

J. In making distributions pursuant to this section, the secretary shall include such reporting requirements and conditions as are required by rule of the public school capital outlay council. The council shall adopt such requirements and conditions as are necessary to ensure that the distributions are expended in the most prudent manner possible and are consistent with the original purpose as specified in the authorizing resolution. Copies of reports or other information received by the secretary in response to the requirements and conditions shall be forwarded to the council.

History: 1953 Comp., 77-25-9, enacted by Laws 1975 (S.S.), ch. 5, 9; 1976 (S.S.), ch. 31, 2; 1977, ch. 246, 67; 1981, ch. 314, 2; 1986, ch. 32, 25; 1988, ch. 64, 44; 1988, ch. 66, 2; 2001, ch. 338, 10; 2003, ch. 147, 9; 2004, ch. 125, 14; 2005, ch. 274, 15; 2006, ch. 95, 10; 2007, ch. 366, 14; 2009, ch. 258, 11.



Section 22-25-10 - Public school capital improvements fund created.

22-25-10. Public school capital improvements fund created.

There is created a "public school capital improvements fund." Balances in the fund remaining at the end of a fiscal year shall not revert.

History: 1953 Comp., 77-25-10, enacted by Laws 1975 (S.S.), ch. 5, 10; 1976 (S.S.), ch. 31, 3.



Section 22-25-11 - Expenditures by charter schools; reports to department.

22-25-11. Expenditures by charter schools; reports to department.

A. No later than December 1 of each year, each locally chartered or state-chartered charter school that expects a state distribution or a distribution of property taxes pursuant to the Public School Capital Improvements Act during the next calendar year shall submit a report to the department and its chartering authority showing the purposes for which the expected distribution will be expended. The department shall review the report and, no later than twenty days after receiving the report, shall advise the charter school if, in its opinion, the proposed expenditures are consistent with law and shall provide a copy of the advice to the local district.

B. No later than January 31 of each year, each locally chartered or state-chartered charter school that received a state distribution or a distribution of property taxes pursuant to the Public School Capital Improvements Act during the preceding calendar year shall submit a report to the department and its chartering authority showing the purposes for which the distribution was expended and the amount expended for each purpose.

History: Laws 2011, ch. 11, 1.






Article 26 - Public School Buildings

Section 22-26-1 - Short title.

22-26-1. Short title.

Chapter 22, Article 26 NMSA 1978 may be cited as the "Public School Buildings Act".

History: Laws 1983, ch. 163, 1; 2007, ch. 366, 18.



Section 22-26-2 - Definition.

22-26-2. Definition.

As used in the Public School Buildings Act, "capital improvements" means expenditures, including payments made with respect to lease-purchase arrangements as defined in the Education Technology Equipment Act [Chapter 6, Article 15A NMSA 1978] but excluding any other debt service expenses, for:

A. erecting, remodeling, making additions to, providing equipment for or furnishing public school buildings;

B. payments made pursuant to a financing agreement entered into by a school district or a charter school for the leasing of a building or other real property with an option to purchase for a price that is reduced according to payments made;

C. purchasing or improving public school grounds;

D. purchasing activity vehicles for transporting students to and from extracurricular school activities; provided that this authorization for expenditure does not apply to school districts with a student MEM greater than sixty thousand;

E. administering the projects undertaken pursuant to Subsections A and C of this section, including expenditures for facility maintenance software, project management software, project oversight and district personnel specifically related to administration of projects funded by the Public School Buildings Act; provided that expenditures pursuant to this subsection shall not exceed five percent of the total project costs; and

F. purchasing and installing education technology improvements, excluding salary expenses of school district employees, but including tools used in the educational process that constitute learning and administrative resources, and which may also include:

(1) satellite, copper and fiber-optic transmission; computer and network connection devices; digital communication equipment, including voice, video and data equipment; servers; switches; portable media devices, such as discs and drives to contain data for electronic storage and playback; and purchase or lease of software licenses or other technologies and services, maintenance, equipment and computer infrastructure information, techniques and tools used to implement technology in schools and related facilities; and

(2) improvements, alterations and modifications to, or expansions of, existing buildings or tangible personal property necessary or advisable to house or otherwise accommodate any of the tools listed in this subsection.

History: Laws 1983, ch. 163, 2; 1999, ch. 89, 3; 2007, ch. 366, 19; 2009, ch. 25, 1; 2017, ch. 73, 2.



Section 22-26-3 - Authorization for local school board to submit question of capital improvements tax imposition.

22-26-3. Authorization for local school board to submit question of capital improvements tax imposition.

A. A local school board may adopt a resolution to submit to the qualified electors of the school district the question of whether a property tax at a rate not to exceed the rate specified in the resolution should be imposed upon the net taxable value of property allocated to the school district under the Property Tax Code [Chapter 7, Articles 35 through 38 NMSA 1978] for the purpose of capital improvements to public schools in the school district. The resolution shall:

(1) identify the capital improvements for which the revenue proposed to be produced will be used;

(2) specify the rate of the proposed tax, which shall not exceed ten dollars ($10.00) on each one thousand dollars ($1,000) of net taxable value of property allocated to the school district under the Property Tax Code;

(3) specify the date an election will be held to submit the question of imposition of the tax to the qualified electors of the district; and

(4) limit the imposition of the proposed tax to no more than six property tax years.

B. After July 1, 2007, a resolution submitted to the qualified electors pursuant to Subsection A of this section shall include capital improvements funding for a locally chartered or state-chartered charter school located within the school district if:

(1) the charter school timely provides the necessary information to the school district for inclusion on the resolution that identifies the capital improvements of the charter school for which the revenue proposed to be produced will be used; and

(2) the capital improvements are included in the five-year facilities plan:

(a) of the school district, if the charter school is a locally chartered charter school; or

(b) of the charter school, if the charter school is a state-chartered charter school.

History: Laws 1983, ch. 163, 3; 1986, ch. 32, 26; 2007, ch. 366, 20.



Section 22-26-4 - Authorizing resolution; time limitation.

22-26-4. Authorizing resolution; time limitation.

The resolution authorized under Section 3 [22-26-3 NMSA 1978] of the Public School Buildings Act shall be adopted no later than May 15 in the year in which the tax is proposed to be imposed.

History: Laws 1983, ch. 163, 4.



Section 22-26-5 - Conduct of election; notice; ballot.

22-26-5. Conduct of election; notice; ballot.

A. An election on the question of imposing a tax under the Public School Buildings Act may be held in conjunction with a regular school district election or may be conducted as or held in conjunction with a special school district election, but the election shall be held prior to July 1 of the property tax year in which the tax is proposed to be imposed. Conduct of the election shall be as prescribed in the School Election Law [1-22-1 through 1-22-19 NMSA 1978] for regular and special school district elections.

B. The resolution required to be published as notice of the election under Section 1-22-4 or 1-22-5 NMSA 1978 shall include as the question to be submitted to the voters whether a property tax at a rate not to exceed the rate specified in the authorizing resolution should be imposed for the specified number of property tax years not exceeding six years upon the net taxable value of all property allocated to the school district for capital improvements.

C. The ballot shall include the information specified in Subsection B of this section and shall present the voter the choice of voting "for the public school buildings tax" or "against the public school buildings tax".

History: Laws 1983, ch. 163, 5; 1986, ch. 32, 27; 2007, ch. 366, 21.



Section 22-26-6 - Election results; certification.

22-26-6. Election results; certification.

The certification of the results of an election held on the question of imposition of a public school buildings tax shall be made in accordance with the School Election Law [1-22-1 through 1-22-19 NMSA 1978], and a copy of the certificate of results shall be mailed immediately to the state superintendent [secretary].

History: Laws 1983, ch. 163, 6; 1993, ch. 226, 52.



Section 22-26-7 - Imposition of tax; limitations.

22-26-7. Imposition of tax; limitations.

If as a result of an election held in accordance with the Public School Buildings Act a majority of the qualified electors voting on the question votes in favor of the imposition of the tax, the tax rate shall be certified, unless the local school board directs that the tax levy not be made for the year, by the department of finance and administration at the rate specified in the authorizing resolution or at any lower rate required by operation of the rate limitation provisions of Section 7-37-7.1 NMSA 1978 upon the rate specified in the authorizing resolution or at any rate lower than the rate required by operation of the rate limitation provisions of Section 7-37-7.1 NMSA 1978 if directed by the local school board pursuant to Section 22-26-8 NMSA 1978, and the tax shall be imposed at the rate certified in accordance with the provisions of the Property Tax Code [Chapter 7, Articles 35 through 38 NMSA 1978]. If in any tax year the authorized tax rate under the Public School Buildings Act, when added to the tax rates for servicing debt of the school district and for capital improvements pursuant to the Public School Capital Improvements Act [Chapter 22, Article 25 NMSA 1978], exceeds fifteen dollars ($15.00), or a lower amount that would be required by applying the rate limitation provisions of Section 7-37-7.1 NMSA 1978 to the amount of fifteen dollars ($15.00), on each one thousand dollars ($1,000) of net taxable value of property allocated to the school district under the Property Tax Code, the tax rate under the Public School Buildings Act shall be reduced to an amount that, when added to such additional rates, will equal fifteen dollars ($15.00), or the lower amount that would be required by applying the rate limitation provisions of Section 7-37-7.1 NMSA 1978 to the amount of fifteen dollars ($15.00), on each one thousand dollars ($1,000) of net taxable value of property so allocated to the school district. The revenue produced by the tax and any state distribution resulting to the district under the Public School Buildings Act shall be expended only for capital improvements.

History: Laws 1983, ch. 163, 7; 1986, ch. 32, 28; 1996, ch. 63, 1.



Section 22-26-8 - Tax to be imposed for a maximum of six years.

22-26-8. Tax to be imposed for a maximum of six years.

A tax imposed in a school district as a result of an election under the Public School Buildings Act shall be imposed for one, two, three, four, five or six years commencing with the property tax year in which the election was held. The local school board may direct that such levy be decreased or not made for any year if, in its judgment, the total levy is not necessary for such year and shall direct that the levy be decreased by the amount required if a decrease is required by operation of the rate limitation provisions of Section 7-37-7.1 NMSA 1978.

History: Laws 1983, ch. 163, 8; 1986, ch. 32, 29; 2007, ch. 366, 22.



Section 22-26-9 - Charter schools; receipt of local property tax revenue.

22-26-9. Charter schools; receipt of local property tax revenue.

If, in an election held after July 1, 2007, the qualified electors of a school district have voted in favor of the imposition of a property tax as provided in Section 22-26-3 NMSA 1978, the amount of tax revenue to be distributed to each charter school that was included in the resolution shall be determined each year and shall be in the same proportion as the average full-time-equivalent enrollment of the charter school on the first reporting date of the prior school year is to the total such enrollment in the district; provided that, in the case of an approved charter school that had not commenced classroom instruction in the prior school year, the estimated full-time-equivalent enrollment in the first year of instruction, as shown in the approved charter school application, shall be used, subject to adjustment after the first reporting date. Each year, the department shall certify to the county treasurer of the county in which the eligible charter schools in the school district are located the percentage of the revenue to be distributed to each charter school. The county treasurer shall distribute the charter school's share of the property tax revenue directly to the charter school.

History: Laws 2007, ch. 366, 23; 2010, ch. 116, 8.



Section 22-26-10 - Expenditures by charter schools; reports to department.

22-26-10. Expenditures by charter schools; reports to department.

A. No later than December 1 of each year, each locally chartered or state-chartered charter school that expects a distribution of property taxes pursuant to the Public School Buildings Act during the next calendar year shall submit a report to the department and its chartering authority showing the purposes for which the expected distribution will be expended. The department shall review the report and, no later than twenty days after receiving the report, shall advise the charter school if, in its opinion, the proposed expenditures are consistent with law and shall provide a copy of the advice to the local district.

B. No later than January 31 of each year, each locally chartered or state-chartered charter school that received a distribution of property taxes pursuant to the Public School Buildings Act during the preceding calendar year shall submit a report to the department and its chartering authority showing the purposes for which the distribution was expended and the amount expended for each purpose.

History: Laws 2011, ch. 11, 2.






Article 26A - Public School Lease Purchase Act

Section 22-26A-1 - Short title.

22-26A-1. Short title.

Chapter 22, Article 26A NMSA 1978 may be cited as the "Public School Lease Purchase Act".

History: Laws 2007, ch. 173, 1; 2009, ch. 132, 2.



Section 22-26A-2 - Purpose.

22-26A-2. Purpose.

The purpose of the Public School Lease Purchase Act is to implement the provision of Article 9, Section 11 of the constitution of New Mexico, as approved by the voters of the state of New Mexico at the general election held in November 2006, which declares that a financing agreement entered into by a school district or a charter school for leasing of a building or other real property with an option to purchase for a price that is reduced according to the payments made by the school district or charter school pursuant to the financing agreement is not a debt if:

A. there is no legal obligation for the school district or charter school to continue the lease from year to year or to purchase the real property; and

B. the agreement provides that the lease shall be terminated if sufficient money is not available to meet the current lease payments.

History: Laws 2007, ch. 173, 2.



Section 22-26A-3 - Definitions.

22-26A-3. Definitions.

As used in the Public School Lease Purchase Act:

A. "financing agreement" or "lease purchase arrangement" means an agreement for the leasing of a building or other real property with an option to purchase for a price that is reduced according to the payments made, which periodic lease payments composed of principal and interest components are to be paid to the holder of the agreement and pursuant to which the owner of the building or other real property may retain title to or a security interest in the building or other real property and may agree to release the security interest or transfer title to the building or other real property to the school district for nominal consideration after payment of the final periodic lease payment; and

B. "governing body" means:

(1) the governing structure of a charter school, as set forth in its approved charter; or

(2) a local school board as the governing structure of a school district.

History: Laws 2007, ch. 173, 3; 2015, ch. 106, 1.



Section 22-26A-4 - Notice of proposed lease purchase arrangement; approval of department.

22-26A-4. Notice of proposed lease purchase arrangement; approval of department.

A. When a governing body determines, pursuant to Subsection B of Section 22-26A-6 NMSA 1978, that a lease purchase arrangement is in the best interest of the school district or the charter school, the governing body shall forward to the department a copy of the proposed lease purchase arrangement and the source of funds that the governing body has identified to make payments due under the lease purchase arrangement.

B. A governing body shall not enter into a lease purchase arrangement without the approval of the department.

History: Laws 2007, ch. 173, 4; 2009, ch. 132, 3; 2015, ch. 106, 2.



Section 22-26A-5 - Lease purchase arrangements; terms.

22-26A-5. Lease purchase arrangements; terms.

Lease purchase arrangements:

A. may have payments payable annually or more frequently as determined by the governing body;

B. may be subject to prepayment at the option of the governing body at such time or times and upon such terms and conditions with or without the payment of such premium or premiums as determined by the governing body;

C. may have a final payment date not exceeding thirty years after the date of execution;

D. may be acquired or executed at a public or negotiated sale;

E. may be entered into between the governing body and the owner of the building or other real property who may be a trustee or other person that issues or sells certificates of participation or other interests in the payments to be made under the lease purchase arrangement, the proceeds of which may be used to acquire the building or other real property;

F. shall specify the principal and interest component of each payment made under the lease purchase arrangement; provided that the net effective interest rate shall not exceed the maximum permitted by the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978];

G. shall provide that, if the school district or charter school makes capital improvements to the building or other real property, there shall be no change in the lease payments or final payment without a written amendment approved by the department;

H. shall provide that, if state, school district or charter school funds, above those required for lease payments, are used to construct or acquire improvements, the cost of the improvements shall constitute a lien on the real estate in favor of the school district or charter school and then, if the lease purchase arrangement is terminated prior to the final payment and the release of the security interest or the transfer of title at the option of the school district or charter school:

(1) the school district or charter school may foreclose on the real estate lien; or

(2) the current market value of the building or other real property at the time of termination, as determined by an independent appraisal certified by the taxation and revenue department, in excess of the outstanding principal due under the lease purchase arrangement shall be paid to the school district or charter school;

I. shall provide that there is no legal obligation for the school district or charter school to continue the lease purchase arrangement from year to year or to purchase the building or other real property;

J. shall provide that the lease purchase arrangement shall be terminated if sufficient money is not available to meet any current lease payment;

K. shall provide that, with the prior approval of the lessor, which shall not be unreasonably withheld, the lease purchase arrangement is assignable, without cost to the school district, or charter school and with all of the rights and benefits of its predecessor in interest being transferred to the assignee, to:

(1) a school district or charter school; or

(2) the state or one of its institutions, instrumentalities or other political subdivisions; and

L. shall provide that amendments to the lease purchase arrangement, except amendments that would improve the building or other real property without additional financial obligations to the school district or charter school, shall be approved by the department.

History: Laws 2007, ch. 173, 5; 2009, ch. 132, 4; 2015, ch. 106, 3.



Section 22-26A-5.1 - Transfer or assignment of lease purchase arrangement; designation as public property.

22-26A-5.1. Transfer or assignment of lease purchase arrangement; designation as public property.

A. A holder of a lease purchase arrangement, including any public entity holding a lease purchase arrangement, may secure financing by issuing certificates of participation or otherwise assigning or transferring all or a portion of the lease purchase arrangement.

B. A building or other real property subject to a lease purchase arrangement that has been entered into and approved pursuant to the Public School Lease Purchase Act shall be considered to be a public property.

History: 1978 Comp., 22-26A-5.1, as enacted by Laws 2009, ch. 132, 5.



Section 22-26A-6 - Authorizing lease purchase arrangements; resolution.

22-26A-6. Authorizing lease purchase arrangements; resolution.

A. If a governing body proposes to acquire a building or other real property through a lease purchase arrangement, it shall comply with the requirements of this section and the provisions of the Open Meetings Act [Chapter 10, Article 15 NMSA 1978].

B. At a regular meeting or at a special meeting called for the purpose of considering the acquisition of a building or other real property through a lease purchase arrangement, a governing body shall:

(1) make a determination of the necessity for acquiring the building or other real property through a lease purchase arrangement;

(2) determine the estimated cost of the buildings or other real property needed;

(3) review a summary of the terms of the proposed lease purchase arrangement;

(4) identify the source of funds for the lease purchase payments;

(5) if obtaining all or part of the funds needed requires or anticipates the imposition of a property tax, determine the estimated rate of the tax and what, if any, the percentage increase in property taxes will be for real property owners in the school district; and

(6) if the governing body determines that the lease purchase arrangement is in the best interest of the school district or charter school, forward a copy of the arrangement to the department pursuant to Section 22-26A-4 NMSA 1978.

C. After receiving department approval of the lease purchase arrangement, the governing body may adopt a final resolution approving the lease purchase of the building or other real property.

D. If a local school board finds that obtaining all or part of the funds needed for a lease purchase arrangement requires the imposition of a property tax, the board may adopt a resolution to be presented to the voters pursuant to Section 22-26A-8 NMSA 1978.

E. If the governing body of a charter school finds that obtaining all or part of the necessary funds requires the imposition of a property tax, the local school board of the school district in which the charter school is located may adopt a resolution to be presented to the voters, pursuant to Section 22-26A-8 NMSA 1978; provided that the governing body of the charter school has notified the local school board that the charter school has been approved to enter into a lease purchase arrangement and has identified revenue from the proposed tax as a necessary source of funds. The local school board:

(1) shall include the tax revenue needed by the charter school in the resolution if the school's charter has been renewed at least once; and

(2) may include the tax revenue needed by the charter school in the resolution if the charter school is a locally chartered charter school prior to its first renewal term.

F. If a local school board adopts a resolution that includes tax revenue for a charter school, and, if the tax is approved in an election pursuant to Sections 22-26A-8 through 22-26A-12 NMSA 1978, the local school board shall distribute an amount of the tax revenue, as established in its resolution, to the charter school to be used in the lease purchase arrangement.

G. The local school board shall not adopt a resolution for or approve a lease purchase arrangement for a term that exceeds thirty years.

History: Laws 2007, ch. 173, 6; 2009, ch. 132, 6; 2015, ch. 106, 4.



Section 22-26A-7 - Payments under lease purchase arrangements.

22-26A-7. Payments under lease purchase arrangements.

A school district or charter school may apply any legally available funds to acquire or improve buildings or other real property subject to a lease purchase arrangement or to the payments due under a lease purchase arrangement, including any combination of:

A. money from the school district's or charter school's general fund;

B. investment income actually received from investments;

C. proceeds from taxes imposed pursuant to the Public School Capital Improvements Act [Chapter 22, Article 25 NMSA 1978] or the Public School Buildings Act [Chapter 22, Article 26 NMSA 1978];

D. loans, grants or lease payments received from the public school capital outlay council pursuant to the Public School Capital Outlay Act [Chapter 22, Article 24 NMSA 1978];

E. state distributions to the school district or charter school pursuant to the Public School Capital Improvements Act;

F. fees or assessments received by the school district;

G. proceeds from the sale of real property and rental income received from the rental or leasing of school district or charter school property;

H. grants from the federal government as assistance to those areas affected by federal activity authorized in accordance with Title 20 of the United States Code, commonly known as "PL 874 funds" or "impact aid";

I. revenues from the tax authorized pursuant to Sections 22-26A-8 through 22-26A-12 NMSA 1978, if proposed by the local school board and approved by the voters; and

J. legislative appropriations.

History: Laws 2007, ch. 173, 7; 2009, ch. 132, 7; 2015, ch. 106, 5.



Section 22-26A-8 - Authorization for local school board to submit question of lease purchase tax.

22-26A-8. Authorization for local school board to submit question of lease purchase tax.

A local school board may adopt a resolution to submit to the qualified electors of the school district the question of whether a property tax at a rate not to exceed the rate specified in the resolution should be imposed upon the net taxable value of property allocated to the school district under the Property Tax Code [Chapter 7, Articles 35 through 38 NMSA 1978] for the purpose of making payments under lease purchase arrangements. The resolution shall:

A. specify the maximum rate of the proposed tax, which shall not exceed ten dollars ($10.00) on each one thousand dollars ($1,000) of net taxable value of property allocated to the school district under the Property Tax Code;

B. specify the date an election will be held to submit the question of imposition of the tax to the qualified electors of the district; and

C. limit the imposition of the proposed tax to no more than thirty property tax years.

History: Laws 2007, ch. 173, 8; 2009, ch. 132, 8.



Section 22-26A-9 - Authorizing resolution; time limitation.

22-26A-9. Authorizing resolution; time limitation.

The resolution authorized under Section 8 [22-26A-8 NMSA 1978] of the Public School Lease Purchase Act shall be adopted no later than May 15 in the year in which the tax is proposed to be imposed.

History: Laws 2007, ch. 173, 9.



Section 22-26A-10 - Conduct of election; notice; ballot.

22-26A-10. Conduct of election; notice; ballot.

A. An election on the question of imposing a tax under Sections 22-26A-8 through 22-26A-12 NMSA 1978 may be held in conjunction with a regular school district election or may be conducted as or held in conjunction with a special school district election, but the election shall be held prior to July 1 of the property tax year in which the tax is proposed to be imposed. Conduct of the election shall be as prescribed in the School Election Law [1-22-1 through 1-22-19 NMSA 1978] for regular and special school district elections.

B. The resolution required to be published as notice of the election under Section 1-22-4 or 1-22-5 NMSA 1978 shall include as the question to be submitted to the voters whether a property tax at a rate not to exceed the rate specified in the authorizing resolution should be imposed for the specified number of property tax years not exceeding thirty years upon the net taxable value of all property allocated to the school district for payments due under lease purchase arrangements.

C. The ballot shall include the information specified in Subsection B of this section and shall present the voter the choice of voting "for the lease purchase tax" or "against the lease purchase tax".

History: Laws 2007, ch. 173, 10; 2009, ch. 132, 9.



Section 22-26A-11 - Election results; certification.

22-26A-11. Election results; certification.

The certification of the results of an election held on the question of imposition of a lease purchase tax shall be made in accordance with the School Election Law [1-22-1 through 1-22-19 NMSA 1978], and a copy of the certificate of results shall be mailed immediately to the secretary.

History: Laws 2007, ch. 173, 11.



Section 22-26A-12 - Imposition of tax; limitations.

22-26A-12. Imposition of tax; limitations.

If as a result of an election held in accordance with Sections 22-26A-8 through 22-26A-11 NMSA 1978 a majority of the qualified electors voting on the question votes in favor of the imposition of the tax, the tax rate shall be certified, unless the local school board directs that the tax levy not be made for the year, by the department of finance and administration at the rate specified in the authorizing resolution or at a lower rate directed by the local school board and the tax shall be imposed at the rate certified in accordance with the provisions of the Property Tax Code [Chapter 7, Articles 35 through 38 NMSA 1978]. The revenue produced by the tax shall be expended only for payments due under lease purchase arrangements, as specified in the authorizing resolution.

History: Laws 2007, ch. 173, 12; 2009, ch. 132, 10.



Section 22-26A-13 - Publication of notice; validation.

22-26A-13. Publication of notice; validation.

A. After adoption of a resolution approving a lease purchase arrangement, the governing body shall publish notice of the adoption of the resolution once in a newspaper of general circulation in the school district in which the governing body's school is located.

B. After the passage of thirty days from the publication required by Subsection A of this section, any action attacking the validity of the proceedings taken by the governing body preliminary to and in the authorization of and entering into the lease purchase arrangement described in the notice is perpetually barred.

History: Laws 2007, ch. 173, 13; 2015, ch. 106, 6.



Section 22-26A-14 - Refunding or refinancing lease purchase arrangements.

22-26A-14. Refunding or refinancing lease purchase arrangements.

School districts and charter schools may enter into lease purchase arrangements for the purpose of refunding or refinancing any lease purchase arrangements then outstanding, including the payment of any prepayment premiums thereon and any interest accrued or to accrue to the date of prepayment maturity of the outstanding lease purchase arrangements. Until the proceeds of the lease purchase arrangements issued for the purpose of refunding or refinancing outstanding lease purchase arrangements are applied to the prepayment or retirement of the outstanding lease purchase arrangements, the proceeds may be placed in escrow and invested and reinvested. The interest, income and profits, if any, earned or realized on any such investment may, in the discretion of the governing body, also be applied to the payment of the outstanding lease purchase arrangements to be refunded or refinanced by prepayment or retirement, as the case may be. After the terms of the escrow have been fully satisfied and carried out, any balance of such proceeds and interest, if any, earned or realized on the investments thereof may be returned to the governing body to be used for payment of the refunding or refinancing lease purchase arrangement. If the proceeds from a tax imposed pursuant to Sections 22-26A-8 through 22-26A-12 NMSA 1978 were used as a source of payments for the refunded lease purchase arrangement, the proceeds may continue to be used for the refunding or refinancing lease purchase arrangements without the requirement of an additional election on the issue.

History: Laws 2007, ch. 173, 14; 2015, ch. 106, 7.



Section 22-26A-15 - Agreement of the state.

22-26A-15. Agreement of the state.

The state does hereby pledge to and agree with the holders of any lease purchase arrangement, certificates of participation or other partial interest in a lease purchase arrangement entered into under the Public School Lease Purchase Act that the state will not limit or alter the rights vested in school districts or charter schools to fulfill the terms of any lease purchase arrangement or related sublease arrangement or in any way impair the rights and remedies of the holders of lease purchase arrangements, certificates of participation or other partial interests in lease purchase arrangements until the payments due thereon, and all costs and expenses in connection with any action or proceedings by or on behalf of those holders, are fully met and discharged. School districts and charter schools are authorized to include this pledge and agreement of the state in any lease purchase arrangement or related sublease arrangement.

History: Laws 2007, ch. 173, 15; 2009, ch. 132, 11; 2015, ch. 106, 8.



Section 22-26A-16 - Legal investments for public officers and fiduciaries.

22-26A-16. Legal investments for public officers and fiduciaries.

Lease purchase arrangements entered into under the authority of the Public School Lease Purchase Act, including certificates of participation and other partial interests in such lease purchase arrangements, shall be legal investments in which all insurance companies, banks and savings and loan associations organized under the laws of the state, public officers and public bodies and all administrators, guardians, executors, trustees and other fiduciaries may properly and legally invest funds.

History: Laws 2007, ch. 173, 16; 2009, ch. 132, 12.



Section 22-26A-17 - Tax exemption.

22-26A-17. Tax exemption.

The state covenants with the original holder and all subsequent holders and transferees of lease purchase arrangements entered into by governing bodies, in consideration of the acceptance of and payment for the lease purchase arrangements entered into pursuant to the Public School Lease Purchase Act, that lease purchase arrangements, certificates of participation and other partial interests in lease purchase arrangements and the interest income from the lease purchase arrangements, certificates of participation and other partial interests shall at all times be free from taxation by the state, except for estate or gift taxes and taxes on transfers.

History: Laws 2007, ch. 173, 17; 2009, ch. 132, 13; 2015, ch. 106, 9.



Section 22-26A-18 - Cumulative and complete authority.

22-26A-18. Cumulative and complete authority.

The Public School Lease Purchase Act shall be deemed to provide an additional and alternative method for acquiring buildings and other real property authorized thereby and shall be regarded as supplemental and additional to powers conferred by other laws and shall not be regarded as a derogation of any powers now existing. The Public School Lease Purchase Act shall be deemed to provide complete authority for acquiring buildings and other real property and entering into lease purchase arrangements contemplated thereby, and no other approval of any state agency or officer, except as provided therein, shall be required with respect to any lease purchase arrangements, and the governing body acting thereunder need not comply with the requirements of any other law applicable to the issuance of debt by school districts.

History: Laws 2007, ch. 173, 18; 2015, ch. 106, 10.



Section 22-26A-20 - Liberal interpretation.

22-26A-20. Liberal interpretation.

The Public School Lease Purchase Act, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect its purposes.

History: Laws 2007, ch. 173, 20.






Article 27 - Meditation in Public School

Section 22-27-1 - Short title.

22-27-1. Short title.

This act [22-27-1 to 22-27-3 NMSA 1978] may be cited as the "Meditation in Public School Act".

History: Laws 1995, ch. 72, 1.



Section 22-27-2 - Findings; purpose.

22-27-2. Findings; purpose.

A. The legislature finds that:

(1) the first amendment of the United States constitution protects religious freedom and freedom of speech;

(2) the constitution of New Mexico protects each citizen's rights to worship God according to the dictates of the citizen's conscience; and

(3) the constitution of New Mexico prohibits public schools from requiring attendance or participation by students or teachers in any religious service.

B. The purpose of the Meditation in Public School Act is to foster respect for the educational process and environment and to provide for the right of every public school student to exercise his freedom of conscience on public school grounds without pressure from the state, any public school, teacher, school personnel or other student.

History: Laws 1995, ch. 72, 2.



Section 22-27-3 - Moment of silent meditation.

22-27-3. Moment of silent meditation.

Students in the public schools may voluntarily engage in student-initiated moments of silent meditation.

History: Laws 1995, ch. 72, 3.






Article 28 - School Bus Advertisements

Section 22-28-1 - Bus advertisements authorized; limitations and restrictions.

22-28-1. Bus advertisements authorized; limitations and restrictions.

A. The state transportation division of the department of education [public education department] shall authorize local school boards to sell advertising space on the interior and exterior of school buses. The local school board shall develop guidelines for the type of advertisements that will be permitted. There shall be no advertisements that involve:

(1) obscenity, sexual material, gambling, tobacco, alcohol, political campaigns or causes, religion or promoting the use of drugs; or

(2) general content that is harmful or inappropriate for school buses as determined by the state board [department].

B. All school bus advertisements shall be painted or affixed by decal on the bus in a manner that does not interfere with national and state requirements for school bus markings, lights and signs. The commercial advertiser that contracts with the school district for the use of the space for advertisements shall be required to pay the cost of placing the advertisements on the bus and shall pay for its removal after the term of the contract has expired.

C. The right to sell advertising space on school buses shall be within the sole discretion of the local school board, except as required by Section 3 [22-28-1 NMSA 1978] of this act.

D. An officer or employee of a school district or of the department of education [public education department] who fails to comply with the obligations or restrictions created by this act shall be subject to discipline, including the possibility of being terminated from employment. A school bus private owner that fails to comply with the obligations or restrictions created by this act is in breach of contract and the contract is subject to cancellation after notice and hearing before the director of the state transportation division.

History: Laws 1997, ch. 233, 3.



Section 22-28-2 - School bus title; leasing space.

22-28-2. School bus title; leasing space.

A. All school bus private owners that have legal title to school buses used and operated pursuant to an existing bus service contract with a school district may lease space on their buses to the school district for the purpose of selling commercial advertisements. In exchange for leasing the space, the school bus private owners shall receive ten percent of the total value of the amount of the contract between the school district and the commercial advertiser.

B. The amount of space that will be available for commercial advertisements on school buses shall be established by regulations of the department of education [public education department] consistent with national and state requirements for school bus markings, lights and signs.

C. Space for advertising on school buses owned by the department of education [public education department] shall be provided to school districts without cost for the purpose of selling advertising space to commercial advertisers.

History: Laws 1997, ch. 233, 4.



Section 22-28-3 - Solicitation; lease; rent payment.

22-28-3. Solicitation; lease; rent payment.

A. A school district shall be permitted to solicit offers from commercial advertisers for the use of space on the school buses that service their school district. The school district may enter into a lease agreement with a commercial advertiser for the use of any designated advertising space on a school bus that services the school district.

B. In a lease agreement with a commercial advertiser, the school district shall establish the rental amount, schedule and term. The term of any lease agreement shall not be for a period longer than the time remaining on the school district's bus service contract with a school bus private owner who owns the bus that is the subject of the lease agreement.

C. A school district shall not enter into a lease agreement with a commercial advertiser that seeks to display an advertisement that is prohibited by local school board guidelines.

History: Laws 1997, ch. 233, 5.



Section 22-28-4 - School bus advertising fund.

22-28-4. School bus advertising fund.

The "school bus advertising fund" is created in the state treasury and shall be administered by the department of education [public education department]. The fund shall consist of money raised pursuant to this act. Balances in the fund at the end of any fiscal year shall not revert to the general fund. Income from investment of the fund shall be credited to the fund.

History: Laws 1997, ch. 233, 6.



Section 22-28-5 - Distribution.

22-28-5. Distribution.

A. Funds raised from commercial advertisement shall be distributed from the school bus advertising fund after the required payment is made to school bus private owners.

B. Sixty percent of the proceeds raised shall be distributed to each school district to use in accordance with the school district's technology plan in amounts proportionate to the amount that each school district contributed to the school bus advertising fund.

C. Forty percent of the proceeds raised shall be distributed on a per membership basis of middle and junior high schools by the state superintendent [secretary] to school districts for extracurricular activities. If a school district does not expend money from the school bus advertising fund for extracurricular activities, it shall revert back to the fund.

D. School districts shall report to the department of education [public education department] on how the funds were used in the technology plans and for extracurricular activities.

History: Laws 1997, ch. 233, 7.



Section 22-28-6 - Accountability.

22-28-6. Accountability.

Funds raised by a school district from lease agreements relating to the use of advertising space on school buses by commercial advertisers shall be fully accounted for and subject to review and examination by the department of education [public education department].

History: Laws 1997, ch. 233, 8.






Article 29 - Public School Insurance Authority

Section 22-29-1 - Short title.

22-29-1. Short title.

Chapter 22, Article 29 NMSA 1978 may be cited as the "Public School Insurance Authority Act".

History: 1978 Comp., 22-2-6.1, enacted by Laws 1986, ch. 94, 1; 1978 Comp., 22-2-6.1, recompiled as 22-29-1, by Laws 2003, ch. 153, 72; 2005, ch. 274, 17.



Section 22-29-2 - Purpose of act.

22-29-2. Purpose of act.

The purpose of the Public School Insurance Authority Act is to provide comprehensive core insurance programs, including reimbursement coverage for the costs of providing due process to students with disabilities, for all participating public schools, school board members, school board retirees and public school employees and retirees by expanding the pool of subscribers to maximize cost containment opportunities for required insurance coverage.

History: 1978 Comp., 22-2-6.2, enacted by Laws 1986, ch. 94, 2; 1978 Comp., 22-2-6.2, recompiled as 22-29-2 by Laws 2003, ch. 153, 72; 2008, ch. 56, 1.



Section 22-29-3 - Definitions.

22-29-3. Definitions.

As used in the Public School Insurance Authority Act:

A. "authority" means the public school insurance authority;

B. "board" means the board of directors of the authority;

C. "charter school" means a school organized as a charter school pursuant to the provisions of the Charter Schools Act [Chapter 22, Article 8B NMSA 1978];

D. "director" means the director of the authority;

E. "due process reimbursement" means the reimbursement of a school district's or charter school's expenses for attorney fees, hearing officer fees and other reasonable expenses incurred as a result of a due process hearing conducted pursuant to the federal Individuals with Disabilities Education Improvement Act;

F. "educational entities" means state educational institutions as enumerated in Article 12, Section 11 of the constitution of New Mexico and other state diploma, degree-granting and certificate-granting post-secondary educational institutions, regional education cooperatives and nonprofit organizations dedicated to the improvement of public education and whose membership is composed exclusively of public school employees, public schools or school districts;

G. "fund" means the public school insurance fund;

H. "group health insurance" means coverage that includes life insurance, accidental death and dismemberment, medical care and treatment, dental care, eye care and other coverages as determined by the authority;

I. "risk-related coverage" means coverage that includes property and casualty, general liability, auto and fleet, workers' compensation and other casualty insurance; and

J. "school district" means a school district as defined in Subsection R of Section 22-1-2 NMSA 1978, excluding any school district with a student enrollment in excess of sixty thousand students.

History: 1978 Comp., 22-2-6.3, enacted by Laws 1986, ch. 94, 3; 1991, ch. 142, 1; 1999, ch. 281, 17; 2001, ch. 293, 2; 1978 Comp., 22-2-6.3, recompiled as 22-29-3 by Laws 2003, ch. 153, 72; 2007, ch. 41, 1; 2007, ch. 236, 1.



Section 22-29-4 - Authority created.

22-29-4. Authority created.

There is created the "public school insurance authority", which is established to provide for group health insurance, other risk-related coverage and due process reimbursement with the exception of the mandatory coverage provided by the risk management division on the effective date of the Public School Insurance Authority Act.

History: 1978 Comp., 22-2-6.4, enacted by Laws 1986, ch. 94, 4; 1978 Comp., 22-2-6.4, recompiled as 22-29-4, by Laws 2003, ch. 153, 72; 2007, ch. 236, 2.



Section 22-29-5 - Board created; membership; duties.

22-29-5. Board created; membership; duties.

A. There is created the "board of directors of the public school insurance authority". The board shall be composed of nine members, consisting of the following:

(1) one member to be selected by the state board [department] of education;

(2) one school business official to be selected by the New Mexico school administrators;

(3) one board member of the New Mexico school boards association to be selected by the association;

(4) one superintendent to be selected by the New Mexico superintendents' association;

(5) three members to be selected by the New Mexico national education association and the New Mexico federation of teachers with the intent that representation be proportional to their respective membership, provided that each of these three members be currently employed as public school teachers employed by participating entities;

(6) one member to be selected by the board from lists submitted by the participating educational entities; and three members to be appointed by and serve at the pleasure of the governor; such members shall not be employed by or on behalf of or be contracting with an employer participating in or eligible to participate in the public school insurance authority.

B. Each member of the board shall serve at the pleasure of the party by which he has been appointed for a term not to exceed three years. Any board member who has been appointed and who misses four meetings of the board during a fiscal year shall be replaced and shall forfeit his position on the board, and his replacement shall be made by the organization affected. The board shall set minimum terms of appointment and shall elect from its membership a president, vice president and secretary.

C. The board has the authority to hire a director and appoint such other officers and employees as it may deem necessary and has the authority to contract with consultants or other professional persons or firms as may be necessary to carry out the provisions of the Public School Insurance Authority Act. The board has the authority to provide for its full- and part-time employees, as it deems necessary, employee benefits insurance on the same basis as a member public school district may provide such employee benefits. In addition, the board has the authority to provide to members of the board and the employees risk coverages of the same scope and limitations as are allowed its member school districts to be provided to their local school boards. The board has the authority to provide employees an irrevocable option of qualifying for coverage under either the Educational Retirement Act [Chapter 22, Article 11 NMSA 1978] or the Public Employees Retirement Act [Chapter 10, Article 11 NMSA 1978].

D. The members of the board shall receive per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978], but shall receive no other compensation, perquisite or allowance.

History: 1978 Comp., 22-2-6.5, enacted by Laws 1986, ch. 94, 5; 1988, ch. 64, 11; 1989, ch. 373, 1; 1991, ch. 142, 2; 1978 Comp., 22-2-6.5, recompiled as 22-29-5, by Laws 2003, ch. 153, 72.



Section 22-29-6 - Fund created; budget review; premiums.

22-29-6. Fund created; budget review; premiums.

A. There is created the "public school insurance fund". All income earned on the fund shall be credited to the fund. The fund is appropriated to the authority to carry out the provisions of the Public School Insurance Authority Act. Any money remaining in the fund at the end of each fiscal year shall not revert to the general fund.

B. The board shall determine which money in the fund constitutes the long-term reserves of the authority. The state investment officer shall invest the long-term reserves of the authority in accordance with the provisions of Sections 6-8-1 through 6-8-16 NMSA 1978. The state treasurer shall invest the money in the fund that does not constitute the long-term reserves of the fund in accordance with the applicable provisions of Chapter 6, Article 10 NMSA 1978.

C. All appropriations shall be subject to budget review through the department of education [public education department], the state budget division of the department of finance and administration and the legislative finance committee.

D. The authority shall provide that premiums are collected from school districts and charter schools participating in the authority sufficient to provide the required insurance coverage and to pay the expenses of the authority. All premiums shall be credited to the fund.

E. Any reserves remaining at the termination of an insurance contract shall be disbursed to the individual school districts, charter schools and other participating entities on a pro rata basis.

F. Disbursements from the fund for purposes other than procuring and paying for insurance or insurance-related services, including but not limited to third-party administration, premiums, claims and cost containment activities, shall be made only upon warrant drawn by the secretary of finance and administration pursuant to vouchers signed by the director or his designee; provided that the chairman of the board may sign vouchers if the position of director is vacant.

History: 1978 Comp., 22-2-6.6, enacted by Laws 1986, ch. 94, 6; 1989, ch. 373, 2; 1991, ch. 142, 3; 1999, ch. 281, 18; 1978 Comp., 22-2-6.6, recompiled as 22-29-6, by Laws 2003, ch. 153, 72.



Section 22-29-7 - Authority; duties.

22-29-7. Authority; duties.

In order to effectuate the purposes of the Public School Insurance Authority Act, the authority has the power to:

A. enter into professional services and consulting contracts or agreements as necessary;

B. collect money and provide for the investment of the fund;

C. collect all current and historical claims and financial information necessary for effective procurement of lines of insurance coverage;

D. promulgate necessary rules, regulations and procedures for implementation of the Public School Insurance Authority Act;

E. by rule, establish a policy to be followed by participating members relating to the use of volunteers. The policy shall be distributed to participating members and posted upon the authority's web site;

F. by rule, establish a policy to be followed by participating members relating to the use of school facilities by private persons; provided that the policy shall relate only to liability and risk issues and shall not affect the rights and responsibilities of local school boards to determine how, when and by whom school district facilities are used. The policy shall be distributed to participating members and posted upon the authority's web site;

G. provide public liability coverage for health care liability of health care student interns currently enrolled in health care instructional programs provided by any member;

H. insure, by negotiated policy, self-insurance or any combination thereof, participating members against claims of bodily injury, personal injury or property damage related to the use of school facilities by private persons; provided that the coverage shall be subject to the following conditions:

(1) no more than one million dollars ($1,000,000) shall be paid for each occurrence; and

(2) the coverage shall only apply if the participating member was following the policy adopted by the authority pursuant to Subsection F of this section;

I. negotiate new insurance policies covering additional or lesser benefits as determined appropriate by the authority, but the authority shall maintain all coverage levels required by federal and state law for each participating member. In the event it is practical to self-insure wholly a particular line of coverage, the authority may do so;

J. procure lines of insurance coverage in compliance with the provisions of the Health Care Purchasing Act [Chapter 13, Article 7 NMSA 1978] and the competitive sealed proposal process of the Procurement Code [13-1-28 through 13-1-199 NMSA 1978]; provided that any group medical insurance plan offered pursuant to this section shall include effective cost-containment measures to control the growth of health care costs. The board shall report annually by September 1 to appropriate interim legislative committees on the effectiveness of the cost-containment measures required by this subsection; and

K. purchase, renovate, equip and furnish a building for the board.

History: 1978 Comp., 22-2-6.7, enacted by Laws 1986, ch. 94, 7; 1989, ch. 373, 3; 1990, ch. 6, 21; 1991, ch. 142, 4; 1994, ch. 62, 21; 1997, ch. 74, 7; recompiled as 22-29-7 by Laws 2003, ch. 153, 72; 2003, ch. 273, 22; 2009, ch. 198, 1; 2011, ch. 120, 1.



Section 22-29-8 - Receipts and disbursements; issuance of warrants, purchase orders and contracts; deposit of funds.

22-29-8. Receipts and disbursements; issuance of warrants, purchase orders and contracts; deposit of funds.

A. All premiums and other money collected by the authority shall be deposited in the fund. Except as provided in Subsection F of Section 22-2-6.6 NMSA 1978 [22-29-6 NMSA 1978], funds shall be disbursed directly by the authority, but receipts and disbursements are subject to audit by the state auditor. Except as provided in that subsection, the authority is not required to submit proposed vouchers, purchase orders or contracts to the department of finance and administration as otherwise provided by law. The department of finance and administration shall not require the authority to rebid or to disapprove any contractual arrangements determined by the board to be in the best interests of the authority.

B. Except as provided in Subsection F of Section 22-2-6.6 NMSA 1978 [22-29-6 NMSA 1978], the board shall issue warrants in the name of the authority against funds of the authority in payment of its lawful obligations, issue purchase orders and contract for goods or services in the name of the authority. The authority shall provide its own warrant, purchase order and contract forms as well as other supplies and equipment.

History: 1978 Comp., 22-2-6.8, enacted by Laws 1986, ch. 94, 8; 1991, ch. 142, 5; 1978 Comp., 22-2-6.8, recompiled as 22-29-8, by Laws 2003, ch. 153, 72.



Section 22-29-9 - Participation; waivers.

22-29-9. Participation; waivers.

A. School districts and charter schools shall participate in the authority, unless the school district or charter school is granted a waiver by the board.

B. In determining whether a waiver should be granted, the board shall establish minimum benefit and financial standards for the desired line of coverage. These minimum benefit and financial standards and the proposed time schedule for responsive offers shall be sent to all school districts and charter schools at the time the request for proposals for the desired line of coverage is issued. Any school district or charter school seeking a waiver of coverage shall match the minimum benefit and financial standards set forth in the request for proposals for the desired line of coverage. School districts and charter schools shall submit documentation of their proposals matching the board's minimum benefit and financial requirements prior to the deadline established by the board. The authority has the power to approve or disapprove a waiver of participation based on the documentation submitted by the school district or charter school regarding the benefit and financial standards established by the board. The board shall grant a waiver to a school district or charter school that requests a waiver and that has met the minimum benefit and financial standards within the time schedule established by the board. Once the board awards the insurance contract, no school district or charter school shall be granted a waiver for the entire term of the contract.

C. Any school district or charter school granted a waiver of participation for health insurance shall be required to petition for participation in other kinds of group insurance coverage and shall be required to meet the requirements established by the authority prior to participation in other kinds of group insurance coverage. A school district or charter school which has been granted a waiver shall be prohibited from participating in the coverage for which a waiver was granted for the entire term of the authority's insurance contract. Provided, however, that if the authority contracts for a line or lines of coverage for a period of eight years, the board may establish procedures and preconditions for authorizing a school district or charter school which has been granted a waiver to again participate in the coverage after the expiration of the first four years of coverage.

D. Any school district or charter school granted a waiver of participation for workers' compensation shall be required to petition for participation in other risk-related coverages and shall be required to meet the requirements established by the authority prior to participation in other kinds of risk-related coverages. A school district or charter school which has been granted a waiver shall be prohibited from participating in the coverage for which a waiver was granted for the entire term of the authority's insurance contract.

E. Educational entities may petition the authority for permission to participate in the insurance coverage provided by the authority. To protect the stability of the fund, the authority shall establish reasonable terms and conditions for participation by educational entities.

F. A participating school district or charter school may separately provide for coverage additional to that offered by the authority.

G. The local school districts, charter schools or the authority, as appropriate, may provide for marketing and servicing to be done by licensed insurance agents or brokers who should receive reasonable compensation for their services.

History: 1978 Comp., 22-2-6.9, enacted by Laws 1986, ch. 94, 9; 1989, ch. 373, 4; 1999, ch. 281, 19; 1978 Comp., 22-2-6.9, recompiled as 22-29-9, by Laws 2003, ch. 153, 72.



Section 22-29-10 - Group insurance contributions.

22-29-10. Group insurance contributions.

A. Group insurance contributions for school districts, charter schools and participating entities in the authority shall be made as follows:

(1) at least seventy-five percent of the cost of the insurance of an employee whose annual salary is less than fifteen thousand dollars ($15,000);

(2) at least seventy percent of the cost of the insurance of an employee whose annual salary is fifteen thousand dollars ($15,000) or more but less than twenty thousand dollars ($20,000);

(3) at least sixty-five percent of the cost of the insurance of an employee whose annual salary is twenty thousand dollars ($20,000) or more but less than twenty-five thousand dollars ($25,000); or

(4) at least sixty percent of the cost of the insurance of an employee whose annual salary is twenty-five thousand dollars ($25,000) or more.

B. Within available revenue, school districts, charter schools and participating entities in the authority may contribute up to eighty percent of the cost of the insurance of all employees.

C. Whenever a school district, charter school or participating entity in the authority offers to its employees alternative health plan benefit options, including health maintenance organizations, preferred provider organizations or panel doctor plans, the school district, charter school or participating entity may pay an amount on behalf of the employee and family member for the indemnity health insurance plan sufficient to result in equal employee monthly costs to the cost of the health maintenance organization plans, preferred provider organization plans or panel doctor plans, regardless of the percentage limitations in the Public School Insurance Authority Act. School districts, charter schools and participating entities in the authority may pay up to one hundred percent of the first fifty thousand dollars ($50,000) of term life insurance.

History: 1978 Comp., 22-2-6.10, enacted by Laws 1989, ch. 373, 5; 1999, ch. 281, 20; 1978 Comp., 22-2-6.10, recompiled as 22-29-10, by Laws 2003, ch. 153, 72; 2004, ch. 82, 2.



Section 22-29-11 - Expenditure of insurance proceeds for public schools.

22-29-11. Expenditure of insurance proceeds for public schools.

Payment for a claim under property insurance coverage for property damage to public school facilities may be paid directly to the school district, or, pursuant to the Procurement Code [13-1-28 through 13-1-199 NMSA 1978], the insurance proceeds may be expended by the insurer to repair the damage. If the payment is made directly to the school district, without further approval of the authority or any insurance carrier, the proceeds of the insurance payment may be expended by the school district to repair or replace the damaged facility if:

A. the school district complies with the Procurement Code; and

B. contracts for the repair or replacement are approved by the public school facilities authority pursuant to Section 22-20-1 NMSA 1978, provided that:

(1) the cost of settlement of the insurance claim shall not be increased by inclusion of the insurance proceeds in the construction contracts; and

(2) insurance claims settlements shall continue to be governed by insurance policies, memoranda of coverage and rules related to them.

History: Laws 2005, ch. 274, 18.



Section 22-29-12 - Due process reimbursement.

22-29-12. Due process reimbursement.

The authority shall include due process reimbursement in its self-insured retention risk pool. Each year, the legislature shall authorize the board to collect the due process reimbursement premium from member districts and charter schools to cover the cost of due process reimbursement. From the authorization, the board shall allocate due process reimbursement premiums based on a school district's or charter school's claims experience and other criteria determined by the board. A single due process reimbursement shall not exceed one hundred thousand dollars ($100,000).

Prior to the beginning of each fiscal year, the authority shall determine the amount of money available in the fund for special education due process reimbursements. The authority shall set forth in its general liability memorandum of coverage the provisions for distribution of that amount for due process reimbursements to school districts and charter schools, including:

A. the process by which school districts and charter schools submit claims for reimbursement by the end of the fiscal year; and

B. the method for distributing the money available to school districts and charter schools on a pro rata basis if the available money is not sufficient to cover all claims.

History: Laws 2007, ch. 236, 3; 2008, ch. 56, 2.






Article 30 - Statewide Cyber Academy Act

Section 22-30-1 - Short title.

22-30-1. Short title.

Sections 1 through 7 [and 11] of this act [Chapter 22, Article 30 NMSA 1978] may be cited as the "Statewide Cyber Academy Act".

History: Laws 2007, ch. 292, 1 and Laws 2007, ch. 293, 1.



Section 22-30-2 - Definitions.

22-30-2. Definitions.

As used in the Statewide Cyber Academy Act:

A. "course provider" means a person that supplies educational course content for distance learning courses;

B. "distance learning course" means an educational course that is taught where the student and primary instructor are separated by time or space and linked by technology;

C. "distance learning student" means a qualified student as defined in Section 22-8-2 NMSA 1978 who is enrolled in one or more distance learning courses for credit;

D. "learning management system" means a software application that facilitates online instruction and interaction between teachers and distance learning students;

E. "local distance learning site" means a school district or charter school that offers and grants credit for distance learning courses to distance learning students enrolled in the school district or charter school;

F. "primary enrolling district" means the school district or charter school in which the distance learning student is enrolled;

G. "regional host" means an educational institution, school district or other entity selected by the statewide cyber academy to coordinate the delivery of distance learning courses within a broad geographic region of the state;

H. "service center" means the single central facility where administrative and management functions of the statewide cyber academy are physically located in New Mexico; and

I. "statewide cyber academy" means the department's collaborative program that offers distance learning courses to all local distance learning sites.

History: Laws 2007, ch. 292, 2 and Laws 2007, ch. 293, 2.



Section 22-30-3 - Statewide cyber academy created.

22-30-3. Statewide cyber academy created.

The "statewide cyber academy" program is created in the department. The statewide cyber academy is a collaborative program among the department, the higher education department, telecommunications networks and representatives of other state agencies engaged in providing distance education. The statewide cyber academy shall provide distance learning courses for grades six through twelve and professional development for teachers, instructional support providers and school administrators.

History: Laws 2007, ch. 292, 3 and Laws 2007, ch. 293, 3.



Section 22-30-4 - Department rules.

22-30-4. Department rules.

The department shall promulgate rules to carry out the provisions of the Statewide Cyber Academy Act.

History: Laws 2007, ch. 292, 4 and Laws 2007, ch. 293, 4.



Section 22-30-5 - Statewide cyber academy; duties.

22-30-5. Statewide cyber academy; duties.

The statewide cyber academy shall:

A. establish a distance learning course delivery system that is efficient and cost-effective and that uses a statewide service center and regional hosts to provide approved distance learning courses;

B. select regional hosts based on pre-existing experience and capacity to facilitate the delivery of distance educational programs, including public post-secondary educational institutions, regional education cooperatives and school districts;

C. provide technical and program support to regional hosts and local distance learning sites;

D. ensure that all distance learning courses offered by course providers are taught by highly qualified teachers or members of the faculty of accredited post-secondary educational institutions and meet state academic content and performance standards;

E. provide for reasonable and equitable means to allocate the costs of distance learning courses among the statewide cyber academy, the course providers and the school districts whose students are enrolled in a distance learning course;

F. give first priority to the delivery of distance learning courses for credit to distance learning students who have the greatest need because of geographic location or circumstances in which a school district may have difficulty delivering essential course instruction due to financial restraints or lack of highly qualified teachers; provided that in fiscal year 2008 the statewide cyber academy shall include, among those distance learning students who are determined to have the greatest need, distance learning students served by school districts that are members of regional education cooperatives three, eight and nine;

G. ensure that the statewide cyber academy's learning management system is compatible with school district and department data collection, analysis and reporting systems;

H. ensure that all deficiencies in the infrastructure, hardware and software in the statewide cyber academy are corrected in accordance with educational technology adequacy standards pursuant to Section 22-15A-11 NMSA 1978;

I. comply with all rules governing privacy and confidentiality of student records for secure record storage;

J. offer distance learning courses to distance learning students;

K. offer professional development via distance learning, using a learning management system;

L. assist the council on technology in education in its development of the statewide plan required by Section 22-15A-7 NMSA 1978, including a statewide cyber academy plan that addresses short- and long-range goals;

M. define and coordinate the roles and responsibilities of the collaborating agencies to establish a distance learning governance and accountability framework; and

N. conduct an annual evaluation and provide an annual report to the department and the legislature that includes a detailed report of expenditures; a description of services provided, including the number and location of local distance learning sites, public schools and distance learning students served; the courses offered; the credits generated by local distance learning sites; and student and teacher accountability reporting data.

History: Laws 2007, ch. 292, 5 and Laws 2007, ch. 293, 5.



Section 22-30-6 - Distance learning students.

22-30-6. Distance learning students.

A. A student must be enrolled in a public school or a state-supported school and must have the permission of the student's local distance education learning site to enroll in a distance learning course. A distance learning student shall only be counted in the student's primary enrolling district for the purpose of determining the membership used to calculate a school district's state equalization guarantee. A student shall have only one primary enrolling district.

B. A home school student may participate in the statewide cyber academy by enrolling for one-half or more of the minimum course requirements approved by the department for public school students in the school district in which the student resides; or, if the student is enrolled for less than one-half of the minimum course requirements, the student may participate in the statewide cyber academy by paying not more than thirty-five percent of the current unit value per curricular unit.

C. A student enrolled in a nonpublic school may participate in the statewide cyber academy if the school in which the student is enrolled enters into a contract with the school district in which the nonpublic school is located.

D. A student who is detained in or committed to a juvenile detention facility or a facility for the long-term care and rehabilitation of delinquent children may participate in the statewide cyber academy if the facility in which the student is enrolled enters into a contract with the school district in which the facility is located.

History: Laws 2007, ch. 292, 6 and Laws 2007, ch. 293, 6.



Section 22-30-7 - Distance learning and computer-based courses.

22-30-7. Distance learning and computer-based courses.

Public schools that offer distance learning and computer-based courses of study shall provide accompanying electronic formats that are usable by a person with a disability using assistive technology, and those formats shall be based on the American standard code for information interchange, hypertext markup language and extensible markup language.

History: Laws 2003, ch. 162, 2; recompiled by Laws 2007, ch. 292, 11 and Laws 2007, ch. 293, 11.



Section 22-30-8 - Evaluation of regional education cooperative distance learning networks.

22-30-8. Evaluation of regional education cooperative distance learning networks.

A network developed by regional education cooperatives three, eight and nine shall serve as a regional host in fiscal year 2008. The statewide cyber academy shall provide a preliminary report to the governor and the legislature by January 1, 2008 on the quality and cost-effectiveness of the provision of distance learning courses by the regional education cooperatives. At the end of fiscal year 2008, the statewide cyber academy shall prepare a final report on the quality and cost-effectiveness of services provided, including whether the services increased the rigor of school district and charter school curricula, and make recommendations for the expansion to other regional education cooperatives.

History: Laws 2007, ch. 292, 7 and Laws 2007, ch. 293, 7.






Article 31 - School Athletics Equity

Section 22-31-1 - Short title.

22-31-1. Short title.

This act [22-31-1 through 22-31-6 NMSA 1978] may be cited as the "School Athletics Equity Act".

History: Laws 2009, ch. 178 , 1.



Section 22-31-2 - Applicability; nondiscrimination.

22-31-2. Applicability; nondiscrimination.

Except as provided in Subsections C, D and E of Section 22-31-3 NMSA 1978, the School Athletics Equity Act applies to each public school that has an athletics program for grades seven through twelve. Each public school shall operate its program in a manner that does not discriminate against students or staff on the basis of gender.

History: Laws 2009, ch. 178, 2; 2012, ch. 24, 1.



Section 22-31-3 - Data reporting.

22-31-3. Data reporting.

The department shall collect annual data from public schools on their athletics programs. Each public school shall collect and submit the prior-year data required in this section in a format required by the department. The data submitted shall include:

A. by August 31, 2011, the following information pertaining to enrollment:

(1) the total enrollment in each public school as an average of enrollment at the second and third reporting dates;

(2) student enrollment by gender;

(3) total number of students participating in athletics;

(4) athletics participation by gender; and

(5) the number of boys' teams and girls' teams by sport and by competition level;

B. by August 31, 2011, the following information pertaining to athletic directors and coaches:

(1) the names and genders of each public school's athletic director and other athletic program staff;

(2) the names of each team's coaches, with their gender, job title and employment status, such as full-time, part-time, contract or volunteer, specified;

(3) the coach-to-athlete ratio for each team; and

(4) the stipend or other compensation for coaching paid to coaches of boys' teams and to coaches of girls' teams for each public school;

C. by August 31, 2012, an accounting of the funding sources that are used to support the school's athletics programs in grades nine through twelve and to which programs those funds are allocated; funding sources include state funding, federal funding, fundraising or booster clubs, game and concession receipts, gate receipts, cash or in-kind donations, grants and any other source;

D. by August 31, 2012, the following information regarding expenses for athletics programs in grades nine through twelve, including:

(1) any capital outlay expenditures for each public school's athletics programs; and

(2) the expenditures for each public school's athletics programs, including travel expenses such as transportation, meal allowances and overnight accommodations; equipment; uniforms; facilities; facilities improvements; publicity expenses; awards; banquets; insurance; and any other expenses incurred by each athletic program; and

E. by August 31, 2012, a statement of benefits and services to each athletic program in grades nine through twelve, including:

(1) replacement schedules for uniforms;

(2) practice and game schedules; and

(3) locker rooms, weight rooms and practice, competitive and training facilities.

History: Laws 2009, ch. 178, 3; 2012, ch. 24, 2.



Section 22-31-4 - Disclosure to students and public.

22-31-4. Disclosure to students and public.

A. Each public school shall make its data available to the public, including all materials relied upon to compile the data. Each public school shall inform all students at the public school of their right to review the data.

B. The department shall publish the following information:

(1) each public school's data; and

(2) a list of public schools that did not submit fully completed data.

C. Each public school shall maintain its data and all materials relied upon to complete the data for at least three years. Each public school shall publish its data in a newspaper of general circulation in the state or make the data available on a publicly accessible web site.

History: Laws 2009, ch. 178, 4.



Section 22-31-5 - Assurance of compliance.

22-31-5. Assurance of compliance.

A. Each public school shall submit an assurance of compliance with Title 9 to its local school board or governing body and provide a copy to the department no later than August 31 of each year. The assurance shall be signed by the superintendent of the district or the head administrator of the charter school. The department shall publish, in a newspaper of general circulation in the state or on a publicly accessible web site, a list of public schools that fail to submit the assurance of compliance with Title 9.

B. As used in this section, "Title 9" means federal Public Law 92-318, Title 9, of the Education Amendments of 1972, which is codified at 20 U.S.C. 1681, et seq., and the regulations promulgated pursuant to that act.

History: Laws 2009, ch. 178, 5.



Section 22-31-6 - Report to governor and legislature.

22-31-6. Report to governor and legislature.

Beginning December 1, 2011, the department shall submit annually a report on the School Athletics Equity Act to the governor and the legislature, including a summary of the data received from the public schools. The report shall include recommendations on how to increase gender equity in athletics in public schools. The department shall post the report on its web site.

History: Laws 2009, ch. 178, 6.






Article 32 - Community Schools

Section 22-32-1 - Short title.

22-32-1. Short title.

Chapter 22, Article 32 NMSA 1978 may be cited as the "Community Schools Act".

History: Laws 2013, ch. 16, 1; 2017, ch. 66, 1.



Section 22-32-2 - Purpose.

22-32-2. Purpose.

The Community Schools Act is enacted to provide a strategy to organize the resources of a community to ensure student success while addressing the needs of the whole student; to partner federal, state and local entities with private community-based organizations to improve the coordination, delivery, effectiveness and efficiency of services provided to children and families; and to coordinate resources, in order to align and leverage community resources and integrate funding streams.

History: Laws 2013, ch. 16, 2.



Section 22-32-3 - Community schools initiatives; school improvement functions; requirements.

22-32-3. Community schools initiatives; school improvement functions; requirements.

A. A community schools initiative may be created in any public school in the state.

B. A community schools initiative shall include the following core set of strategies and opportunities to strengthen behavior for all students:

(1) extended learning programs, including after-school programs and summer programs;

(2) school-based or school-linked health care;

(3) opportunities for families to acquire skills to promote early learning and childhood development;

(4) school and community-resource partnerships with an integrated focus on academics and other social, health and familial support;

(5) social, health, nutrition and mental health services and support for children, family members and community members; and

(6) case management for students in need of comprehensive support in academics, attendance and behavior.

C. A community schools initiative shall include the following:

(1) a lead partner agency, including a public or private agency or community-based organization, to help coordinate programs and services;

(2) an assessment of community resources informed by students, families and community and school leaders that relates to the effective delivery of core services on site; and

(3) the implementation of an independently evaluated, evidence-based or results-based model of integrated student services and comprehensive supports that is proven to increase student achievement.

History: Laws 2013, ch. 16, 3; 2017, ch. 66, 2.



Section 22-32-4 - Community schools initiatives; administrative costs; grants; school district, group of public schools or public school duties; requirements.

22-32-4. Community schools initiatives; administrative costs; grants; school district, group of public schools or public school duties; requirements.

A. A school district shall bear any administrative costs associated with the establishment and implementation of a community school within the school district.

B. Subject to the availability of funding, grants for community schools initiatives are available to a school district, a group of public schools or a public school that has demonstrated partnerships with any lead agency and local, private and public agencies for the purpose of establishing, operating and sustaining community schools and that meets department eligibility requirements.

C. Applications for grants for community schools initiatives shall be in the form prescribed by the department and shall include the following information:

(1) a statement of need, including demographic and socioeconomic information about the area to be served by the community schools initiative;

(2) goals and expected outcomes of the initiative;

(3) services and activities to be provided by the initiative;

(4) written agreements for the provision of services by public and private agencies, community groups and other parties;

(5) a work plan and budget for the initiative, including staffing requirements and the expected availability of staff;

(6) days and hours of operation;

(7) strategies for dissemination of information about the initiative to potential users;

(8) training and professional development plans;

(9) letters of endorsement and commitment from community agencies and organizations and local governments; and

(10) any other information the department requires.

D. A school district, a group of public schools or a public school that uses funds under this section to transform a school into a research- and evidence-based community schools initiative shall:

(1) use rigorous, transparent, equitable and evidence-based evaluation systems to assess the effectiveness of the implementation of the community schools initiative;

(2) provide ongoing, high-quality professional development to staff that:

(a) aligns with the school's instructional program;

(b) facilitates effective teaching and learning; and

(c) supports the implementation of school reform strategies; and

(3) give the school sufficient operational flexibility in programming, staffing, budgeting and scheduling so that the school can fully implement a comprehensive strategy designed to focus on improving school climate, student achievement and growth in reading and mathematics, attendance, behavior, parental engagement and, for high schools, graduation rates and readiness for college or a career.

History: Laws 2013, ch. 16, 4; 2017, ch. 66, 3.






Article 33 - Emergency Medication In Schools

Section 22-33-1 - Short title.

22-33-1. Short title.

Sections 1 through 4 [22-33-1 through 22-33-4 NMSA 1978] of this act may be cited as the "Emergency Medication in Schools Act".

History: Laws 2014, ch. 50, 1.



Section 22-33-2 - Definitions.

22-33-2. Definitions.

As used in the Emergency Medication in Schools Act:

A. "albuterol" includes albuterol or another inhaled bronchodilator, as recommended by the department of health, for the treatment of respiratory distress;

B. "albuterol aerosol canister" means a portable drug delivery device packaged with multiple premeasured doses of albuterol;

C. "anaphylaxis" or "anaphylactic reaction" means a sudden, severe and potentially life-threatening whole-body allergic reaction;

D. "emergency medication" means albuterol or epinephrine;

E. "epinephrine" includes epinephrine or another medication, as recommended by the department of health, used to treat anaphylaxis until the immediate arrival of emergency medical system responders;

F. "epinephrine auto-injector" means a portable, disposable drug delivery device that contains a premeasured single dose of epinephrine;

G. "governing body" includes a governing body of a private school;

H. "health care practitioner" means a person authorized by the state to prescribe emergency medication;

I. "respiratory distress" includes impaired oxygenation of the blood or impaired ventilation of the respiratory system;

J. "school" means a public school, charter school or private school;

K. "spacer" means a holding chamber that is used to optimize the delivery of albuterol to a person's lungs;

L. "stock supply" means an appropriate quantity of emergency medication, as recommended by the department of health; and

M. "trained personnel" means a school employee, agent or volunteer who has completed epinephrine administration training documented by the school nurse, school principal or school leader and approved by the department of health and who has been designated by the school principal or school leader to administer epinephrine on a voluntary basis outside of the scope of employment.

History: Laws 2014, ch. 50, 2.



Section 22-33-3 - Emergency medication; albuterol; epinephrine; stock supply; storage.

22-33-3. Emergency medication; albuterol; epinephrine; stock supply; storage.

A. Each local school board or governing body may obtain a standing order for and may provide to schools within its jurisdiction a stock supply of albuterol aerosol canisters and spacers prescribed in the name of the school or school district by a health care practitioner employed or authorized by the department of health. Each school that receives a stock supply of albuterol aerosol canisters and spacers pursuant to this subsection shall store them:

(1) in a secure location that is unlocked and readily accessible to a school nurse to administer albuterol;

(2) pursuant to board of pharmacy regulations; and

(3) within the manufacturer-recommended temperature range.

B. Each local school board or governing body may obtain a standing order for and may provide to schools within its jurisdiction a stock supply of standard-dose and pediatric-dose epinephrine auto-injectors prescribed in the name of each school by a health care practitioner employed or authorized by the department of health. Each school that receives a stock supply of standard-dose and pediatric-dose epinephrine auto-injectors pursuant to this subsection shall store them:

(1) in a secure location that is unlocked and readily accessible to trained personnel;

(2) pursuant to board of pharmacy regulations; and

(3) within the manufacturer-recommended temperature range.

C. Each local school board or governing body shall dispose of expired emergency medication pursuant to board of pharmacy regulations or department of health rules.

D. A local school board or governing body or a school within its jurisdiction may accept gifts, grants, bequests and donations from any source to carry out the provisions of the Emergency Medication in Schools Act, including the acceptance of albuterol aerosol canisters and spacers and epinephrine auto-injectors from a manufacturer or wholesaler.

History: Laws 2014, ch. 50, 3.



Section 22-33-4 - Local school board or governing body; emergency medication; protocols and policies; training.

22-33-4. Local school board or governing body; emergency medication; protocols and policies; training.

A. Each local school board or governing body that provides to schools within its jurisdiction a stock supply of albuterol aerosol canisters and spacers shall develop policies, based on department of health rules and recommendations, for a school nurse to administer albuterol to a student who is perceived to be in respiratory distress, regardless of whether the student has been identified or documented as having asthma, has a prescription for albuterol or has supplied the school with albuterol. Such policies shall include procedures to:

(1) recognize the symptoms of respiratory distress;

(2) administer albuterol using a spacer;

(3) call 911 to initiate an emergency medical system;

(4) continue to monitor the student's condition and deliver any additional treatment indicated until an emergency medical system responder arrives;

(5) notify the parent, guardian or legal custodian of the student having respiratory distress; and

(6) take any other necessary actions based on training completed pursuant to the Emergency Medication in Schools Act.

B. Each local school board or governing body that provides to schools within its jurisdiction a stock supply of standard-dose and pediatric-dose epinephrine auto-injectors shall develop policies based on the protocols in this section and department of health rules and recommendations, publish the policies on its web site and receive documentation that trained personnel have received training to:

(1) administer epinephrine to a student who is reasonably believed to be having an anaphylactic reaction, regardless of whether the student has been identified or documented as having a severe allergy, has a prescription for epinephrine or has supplied the school with epinephrine auto-injectors; and

(2) follow an anaphylaxis action protocol to:

(a) recognize symptoms of anaphylaxis;

(b) administer an epinephrine auto-injector to a student reasonably believed to be having an anaphylactic reaction;

(c) call 911 to initiate an emergency medical system;

(d) continue to monitor the student's condition and deliver any additional treatment indicated until an emergency medical system responder arrives;

(e) notify the parent, guardian or legal custodian of the student having an anaphylactic reaction; and

(f) take any other necessary actions based on training completed pursuant to the Emergency Medication in Schools Act.

C. Each school that receives a stock supply of standard-dose and pediatric-dose epinephrine auto-injectors shall:

(1) develop and implement a plan to have one or more trained personnel on the school premises during operating hours; and

(2) follow an anaphylactic reaction prevention protocol, as recommended by the department of health, to minimize an allergic student's exposure to food allergies.

History: Laws 2014, ch. 50, 4.









Chapter 22A - Other Public School Laws

Article 1 - Literacy for Children at Risk

Section 22A-1-1 - Short title. Recompiled.

22A-1-1. Short title. [Recompiled.]



Section 22A-1-2 - Purpose. Recompiled.

22A-1-2. Purpose. [Recompiled.]



Section 22A-1-3 - Definitions. Recompiled.

22A-1-3. Definitions. [Recompiled.]



Section 22A-1-4 - Literacy for children at risk fund created; administration of fund. Recompiled.

22A-1-4. Literacy for children at risk fund created; administration of fund. [Recompiled.]



Section 22A-1-5 - Disbursement of funds; approved projects. Recompiled.

22A-1-5. Disbursement of funds; approved projects. [Recompiled.]









Chapter 23 - State Health Institutions

Article 1 - General Provisions

Section 23-1-1 - Rules and regulations; equipment; employees.

23-1-1. [Rules and regulations; equipment; employees.]

The boards of each of said institutions shall have power, and it shall be their duty, to pass and enforce bylaws, rules and regulations for the government of such institutions, for the proper carrying out of their several objects, not in conflict with the laws of the state of New Mexico, or any act of congress, and to provide all proper and necessary books, apparatus, instruments, medicines, clothing, food and supplies, and other materials or things necessary for the proper conduct of the several institutions hereinbefore named and the care, support and protection of the inmates thereof when necessary; also to employ all teachers, physicians, wardens or superintendents and employees, and to prescribe the duties and compensation of each, and they shall have full power to remove or discharge any officer or employee appointed or selected by them in any of such institutions, when in their judgment the interest of such institution shall require.

History: Laws 1903, ch. 2, 7; Code 1915, 5110; C.S. 1929, 130-607; 1941 Comp., 5-102; 1953 Comp., 13-3-2.



Section 23-1-2 - Sale or lease of lands; disposition of proceeds.

23-1-2. [Sale or lease of lands; disposition of proceeds.]

The New Mexico college of agriculture and mechanic arts [New Mexico state university] and all other state, educational and charitable institutions, in New Mexico, are authorized to expend the funds derived from the sale and lease of their lands, or so much thereof as may be necessary which are placed to the credit of the respective institutions, for buildings, equipment and other permanent improvements.

History: Laws 1905, ch. 72, 1; Code 1915, 5153; C.S. 1929, 130-1303; 1941 Comp., 5-103; 1953 Comp., 13-3-3.



Section 23-1-3 - Boards to disburse funds; reports.

23-1-3. [Boards to disburse funds; reports.]

The board of regents or other boards of control of said institutions are hereby authorized to expend said moneys as herein provided for said purposes and said boards shall make a full and complete report of the expenditures which they may make under the provisions of this act [23-1-2, 23-1-3 NMSA 1978], giving amount and purpose for which expended, to the governor of the state of New Mexico.

History: Laws 1905, ch. 72, 2; Code 1915, 5154; C.S. 1929, 130-1304; 1941 Comp., 5-104; 1953 Comp., 13-3-4.



Section 23-1-4 - Annual statement of receipts and disbursements.

23-1-4. [Annual statement of receipts and disbursements.]

It is hereby made the duty of the several boards of managers of state charitable or other institutions which receive any money from the state treasury, at the end of each fiscal year to make out an itemized and detailed statement of all receipts and disbursements of such institution up to and including the last day of said fiscal year, which shall be sworn to as correct by the secretary, treasurer or other accounting officer of such institution who draws and receives the state funds and shall be transmitted to the governor of the state within the first thirty days of the new fiscal year; and any failure on the part of any person or officer to perform the duties herein specified shall subject such person to removal from his position and in case he is a bonded officer it shall be considered as a breach of his bond and be a misdemeanor in office, for which he may be fined in any sum not exceeding five hundred [dollars] [($500)] nor less than one hundred dollars [($100)], which shall be recovered from him and the sureties on his bond as a penalty.

History: Laws 1901, ch. 98, 3; Code 1915, 5157; C.S. 1929, 130-1307; 1941 Comp., 5-108; 1953 Comp., 13-3-8.



Section 23-1-5 - Indebtedness in excess of appropriations prohibited; exceptions.

23-1-5. [Indebtedness in excess of appropriations prohibited; exceptions.]

Every officer, board, body or agency or any member thereof, empowered to expend any public money or to direct the expenditure thereof, or to contract indebtedness against or in view of specific appropriations, is hereby prohibted [prohibited] from making any contract, incurring any expense, or contracting any liability against this state, or any public fund thereof, which shall make, tend to make or contemplate any excess of expenditure beyond the terms of the laws authorizing expenditures by them, or either of them, or under their direction; and it shall be unlawful for any trustee, superintendent, warden or other officer of any of the educational, penal, charitable or other institutions of this state, who, under the laws, has authority or may be vested with authority to purchase supplies, employ servants or assistants, contract indebtedness, or to do any act contemplating the expenditure of public moneys, to contract any indebtedness in behalf of such institutions or ostensibly against the state on account of such institutions in excess of the appropriations made for the maintenance and support thereof; but in respect to the penitentiary, the asylum for the insane, the reform school, the institute for the blind, the miners' hospital and the deaf and dumb asylum, if the specific appropriations therefor shall have become exhausted, food and clothing for the inmates thereof may be purchased on the credit of the state.

History: Laws 1912, ch. 69, 1; Code 1915, 5158; C.S. 1929, 130-1308; 1941 Comp., 5-109; 1953 Comp., 13-3-9.



Section 23-1-6 - Emergency food and clothing; resolution required; approval by governor.

23-1-6. [Emergency food and clothing; resolution required; approval by governor.]

Before such food and clothing shall be purchased, in case of emergency, as provided in the preceding section [23-1-5 NMSA 1978], there shall be passed a resolution of the governing board of the institutions mentioned, respectively, setting forth the kind, quantity, quality and estimated cost of such supplies, food and clothing, and the necessity therefor, and showing the state of the funds appropriated to such institutions respectively; and a copy thereof certified by the president, chairman or other head of such board, and attested by its secretary or clerk, shall be transmitted to the governor, who, if he approve the same, shall return it to the board from which it came, with his approval thereon endorsed over his signature, and thereupon the purchases specified shall be authorized; but if he disapprove the resolution, he shall so notify the board aforesaid.

History: Laws 1912, ch. 69, 2; Code 1915, 5159; C.S. 1929, 130-1309; 1941 Comp., 5-110; 1953 Comp., 13-3-10.



Section 23-1-7 - Penalty for exceeding appropriations.

23-1-7. [Penalty for exceeding appropriations.]

Any person violating any of the provisions of the two preceding sections [23-1-5, 23-1-6 NMSA 1978] shall be deemed guilty of a felony, and, upon conviction thereof, shall be punished by a fine not exceeding $500 nor less than $100, or by imprisonment in the penitentiary for not less than six months nor more than one year, or by both such fine and imprisonment in the discretion of the court trying such cause.

History: Laws 1912, ch. 69, 3; Code 1915, 5160; C.S. 1929, 130-1310; 1941 Comp., 5-111; 1953 Comp., 13-3-11.



Section 23-1-8 - Grand jury to note statutes prohibiting indebtedness exceeding appropriations.

23-1-8. [Grand jury to note statutes prohibiting indebtedness exceeding appropriations.]

It is hereby made the duty of the several district judges to call to the attention of grand jurors the provisions of the three preceding sections [23-1-5 to 23-1-7 NMSA 1978].

History: Laws 1912, ch. 69, 4; Code 1915, 5161; C.S. 1929, 130-1311; 1941 Comp., 5-112; 1953 Comp., 13-3-12.



Section 23-1-11 - Payment of pensions from excess of income from donated lands only.

23-1-11. [Payment of pensions from excess of income from donated lands only.]

That all pensions provided by this act [23-1-11 NMSA 1978] shall be payable solely out of the income or current fund of the institution paying such pensions derived from the renting of lands of such institution donated by the United States of America, over and above such portion of such current income as may be necessary to service any bond issue of such institution heretofore lawfully issued, and no part of such pensions shall be paid out of the permanent fund of such institution, nor out of funds raised by general taxation.

History: 1941 Comp., 5-115, enacted by Laws 1941, ch. 69, 3; 1953 Comp., 13-3-15.



Section 23-1-12 - Transfer of existing institutions.

23-1-12. Transfer of existing institutions.

A. All property, appropriations and cash balances now held in the name of the following institutional facilities, or by any state agency for the indicated facilities, the use of which is not limited by the terms of any trust or constitutional provision, are transferred to the department of health:

(1) New Mexico behavioral health institute at Las Vegas;

(2) Los Lunas medical center;

(3) Fort Bayard medical center veterans' unit;

(4) Villa Solano;

(5) Fort Stanton hospital;

(6) Turquoise lodge; and

(7) Pecos lodge.

B. The secretary of health may delegate the authority for the supervision and operation of any of the institutional facilities transferred under Subsection A of this section to any of the organizational units within the department of health.

History: 1953 Comp., 13-12-1, enacted by Laws 1977, ch. 253, 42; 2005, ch. 313, 4.



Section 23-1-13 - New medical center names.

23-1-13. New medical center names.

A. Henceforth, the New Mexico state hospital at Las Vegas and the meadows home for the aged will be known as the "New Mexico behavioral health institute at Las Vegas". This center may offer general hospital care, extended care, intermediate care, skilled nursing services and out-patient care, as well as services now required by statute.

B. Henceforth, the Los Lunas hospital and training school at Los Lunas will be known as the "Los Lunas medical center". This center may offer general hospital care, extended care, skilled nursing services and out-patient care, as well as services now required by statute.

C. Henceforth, the Fort Bayard hospital will be known as the "Fort Bayard medical center". This center may offer general hospital care, extended care, skilled nursing services and out-patient care, as well as services now required by statute.

History: 1953 Comp., 13-12-1.2, enacted by Laws 1970, ch. 45, 1; 2005, ch. 313, 5.






Article 2 - Carrie Tingley Crippled Children's Hospital

Section 23-2-1 - Carrie Tingley crippled children's hospital program created.

23-2-1. Carrie Tingley crippled children's hospital program created.

In order to provide care and treatment for the crippled children of New Mexico in need of long-term inpatient or outpatient care, there is hereby created the Carrie Tingley crippled children's hospital program to be administered by the board of regents of the university of New Mexico. For the purposes of this section, "crippled children" means children whose primary diagnosis is a chronic impairment which may require long-term inpatient or outpatient medical or surgical care or treatment.

History: Laws 1937, ch. 13, 1; 1941 Comp., 5-301; 1953 Comp., 13-5-1; Laws 1981, ch. 275, 1; 1989, ch. 247, 1.



Section 23-2-2 - Advisory committee.

23-2-2. Advisory committee.

The board of regents of the university of New Mexico shall appoint and consult with an advisory group consisting of at least three parents of children with a chronic impairment and two health professionals.

History: Laws 1937, ch. 13, 2; 1941 Comp., 5-302; Laws 1951, ch. 127, 1; 1953 Comp., 13-5-2; Laws 1955, ch. 126, 1; 1987, ch. 199, 1; 1989, ch. 247, 2.



Section 23-2-3 - Powers and duties.

23-2-3. Powers and duties.

The board of regents of the university of New Mexico shall manage, control and govern the Carrie Tingley crippled children's hospital program under rules, regulations or other directives and policies as the board of regents may from time to time prescribe. The board of regents of the university of New Mexico has the full power to enter into contracts or other agreements as it deems necessary or desirable for the operation and management of the Carrie Tingley crippled children's hospital program.

History: 1978 Comp., 23-2-3, enacted by Laws 1989, ch. 247, 3.



Section 23-2-7 - Carrie Tingley crippled children's hospital fund and program funds.

23-2-7. Carrie Tingley crippled children's hospital fund and program funds.

There is created the "Carrie Tingley crippled children's hospital program fund". All money now held by the Carrie Tingley crippled children's hospital fund or payable to that fund in the future for the purpose of operating and managing the Carrie Tingley crippled children's hospital program shall be paid over to the board of regents of the university of New Mexico to be used for the purpose of operating the Carrie Tingley crippled children's hospital program. All money from patient care and treatment rendered by the Carrie Tingley crippled children's hospital program, now held or received in the future, shall be paid over to the board of regents of the university of New Mexico to be used for the purpose of operating the Carrie Tingley crippled children's hospital program.

History: Laws 1937, ch. 13, 7; 1941 Comp., 5-307; 1953 Comp., 13-5-7; Laws 1989, ch. 247, 4.



Section 23-2-9 - Receipts from public lands where no beneficiary is designated.

23-2-9. Receipts from public lands where no beneficiary is designated.

The commissioner of public lands and the state treasurer are authorized to transfer to the board of regents of the university of New Mexico for the credit of the Carrie Tingley crippled children's hospital program all receipts now held or which may hereafter be received from any lands acquired by the state by purchase and placed under the state land office where no beneficiary is specified, including Conchas dam lands.

History: 1941 Comp., 8-115a; Laws 1953, ch. 33, 1; 1953 Comp., 13-5-9; Laws 1989, ch. 247, 5.






Article 3 - Miners' Hospital

Section 23-3-1 - Purpose of miners' hospital; admission and maintenance of patients.

23-3-1. Purpose of miners' hospital; admission and maintenance of patients.

The miners' hospital of New Mexico is intended and meant to be for the free treatment and care of resident miners of the state of New Mexico, who may become sick or injured in the line of their occupation; and all lodging and medical care shall be free of charge, as shall all other expenses incurred by the patient, except in cases where such patient is possessed of property and means sufficient to enable him to pay the actual costs and charges incurred by his attendance at such hospital, in which case the governing authority may make provision for his being charged and paying such expenses incurred.

Provided, however, the governing authority may take in other patients for treatment and care, upon the payment of all expenses therefor by the patients, when they may be received and treated without excluding any miners from the hospital.

History: Laws 1903, ch. 2, 9; 1907, ch. 48, 1; Code 1915, 5106; C.S. 1929, 130-501; 1941 Comp., 5-401; 1953 Comp., 13-6-1; Laws 1968, ch. 17, 9.



Section 23-3-2 - Board created; terms; composition; compensation.

23-3-2. Board created; terms; composition; compensation.

A. There is created the "board of trustees of the miners' hospital of New Mexico". The board shall consist of five members appointed by the governor with the advice and consent of the senate. One member of the board shall be a licensed physician, two members shall be miners or their representatives and two members shall be representatives of the general public. Members of the board shall be appointed for staggered terms of five years each, except that the initial board shall be composed of one member appointed for a term of one year, one member appointed for a term of two years, one member appointed for a term of three years, one member appointed for a term of four years and one member appointed for a term of five years.

B. A majority of the board shall constitute a quorum for doing business.

C. Members of the board shall receive per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

History: 1953 Comp., 13-6-2, enacted by Laws 1975, ch. 19, 1.



Section 23-3-3 - Powers and duties.

23-3-3. Powers and duties.

The board is a body corporate under the name of the board of trustees of the miners' hospital of New Mexico and has the power to sue and be sued, contract, acquire land by purchase or donation and to do all other things necessary to carry out its duties. The board shall supervise and control all functions of the operation and management of the miners' hospital of New Mexico.

History: 1953 Comp., 13-6-3, enacted by Laws 1975, ch. 19, 2.



Section 23-3-4 - Transfer of funds and property.

23-3-4. Transfer of funds and property.

All property, real, personal and mixed, including appropriations and cash balances now held by the hospitals and institutions department for the purpose of operating and managing the miners' hospital of New Mexico is transferred to the board of trustees of the miners' hospital of New Mexico.

History: 1953 Comp., 13-6-4, enacted by Laws 1975, ch. 19, 3.






Article 4 - New Mexico Veterans' Home

Section 23-4-1 - Veterans' home created; advisory board.

23-4-1. Veterans' home created; advisory board.

A. The "New Mexico state veterans' home" located near Truth or Consequences, New Mexico, is declared to be a state home for veterans of service in the armed forces of the United States and their qualifying spouses, surviving spouses and gold star parents.

B. The "Fort Bayard medical center veterans' unit", a separate and distinct unit of the Fort Bayard medical center, located near Silver City, New Mexico, is declared to be a state home for veterans of service in the armed forces of the United States.

C. There is created the "New Mexico veterans' home advisory board". The advisory board shall consist of nine members as follows:

(1) the secretary of health or the secretary's designee;

(2) the director of the health care coordination division of the veterans' services department;

(3) the secretary of aging and long-term services or the secretary's designee;

(4) the administrator of a private nursing home;

(5) a registered health care professional who is employed by a public or private nursing home;

(6) the state commander of the department of New Mexico veterans of foreign wars or the department commander's designee;

(7) the department commander of the American legion or the department commander's designee;

(8) the state commander of disabled American veterans or the state commander's designee; and

(9) a member of any other congressionally recognized veteran service organization.

D. The governor shall appoint the members designated in Paragraphs (4), (5) and (9) of Subsection C of this section, and their terms shall be for three years each.

E. The New Mexico state veterans' home shall be under the control of the veterans' services department.

F. The New Mexico veterans' home advisory board shall provide advice to the secretaries of veterans' services and health and the administrators of the New Mexico state veterans' home and the Fort Bayard medical center regarding veterans' services.

History: 1953 Comp., 74-7-1, enacted by Laws 1974 (S.S.), ch. 2, 1; 1983, ch. 329, 1; 1986, ch. 103, 1; 1987, ch. 133, 1; 1991, ch. 24, 1; 1993, ch. 7, 1; 2001, ch. 40, 1; 2004, ch. 19, 25; 2017, ch. 84, 8.



Section 23-4-3 - Eligibility for care; standards.

23-4-3. Eligibility for care; standards.

A. Occupancy in the New Mexico state veterans' home and the Fort Bayard medical center veterans' unit shall be for veterans of service in the armed forces of the United States who have served on active duty pursuant to rules adopted by the secretary of veterans' services consistent with federal guidelines. To be eligible for admission and continued occupancy, a veteran must be a citizen of the United States who enlisted or was drafted, inducted or commissioned in the armed forces of the United States, who was accepted for and assigned to active duty in the armed forces and was not separated from the armed forces under circumstances amounting to a dishonorable discharge from the armed forces.

B. Additionally, no more than twenty-five percent of the occupancy in the New Mexico state veterans' home shall consist of nonveterans from the following categories:

(1) spouses;

(2) surviving spouses; and

(3) gold star parents, as defined in the Veterans' Services Department Act [Chapter 9, Article 22 NMSA 1978].

C. Whenever a law, rule or regulation of the United States department of veterans affairs or any other law permits the state to receive federal funds for the use and benefit of the New Mexico state veterans' home, upon acceptance of a veteran of the armed forces of the United States not meeting the requirements of Subsection A of this section, the New Mexico veterans' home advisory board may adopt rules to authorize such veteran's acceptance.

History: 1953 Comp., 74-7-3, enacted by Laws 1974 (S.S.), ch. 2, 4; 1983, ch. 329, 3; 1986, ch. 103, 2; 1987, ch. 133, 2; 1993, ch. 7, 2; 2001, ch. 40, 2; 2017, ch. 84, 9.



Section 23-4-4.1 - Donations; gifts; bequests.

23-4-4.1. Donations; gifts; bequests.

The New Mexico state veterans' home may accept donations, gifts and bequests of land, money or other things of value for the purposes of Sections 23-4-1 and 23-4-3 NMSA 1978. The title to such lands, together with all improvements thereon, shall vest in the state, and the deeds thereto, all insurance policies, certificates of water rights and other evidences of ownership of the land or improvements of the New Mexico state veterans' home shall be filed as provided by law. Except as provided by the conditions of such donations, gifts and bequests, all donations and gifts of money shall be deposited by law.

History: 1978 Comp., 23-4-4.1, enacted by Laws 1983, ch. 329, 5; 1986, ch. 103, 4; 1987, ch. 133, 3; 1993, ch. 7, 3; 2001, ch. 40, 3.



Section 23-4-7 - Future transfer of lands; restrictions.

23-4-7. Future transfer of lands; restrictions.

A. The secretary of health shall designate not more than thirty acres of land immediately surrounding the old Carrie Tingley crippled children's hospital building, including the support buildings and three adjoining houses, which may not be designated as surplus property by the department of finance and administration pursuant to this section. Subsequent to such a designation, the department of finance and administration may determine, after the New Mexico state veterans' home has been established, that there exists acreage that is surplus to the needs of the New Mexico state veterans' home.

B. The department of finance and administration, with approval of the state board of finance, may transfer a portion of the designated surplus property not to exceed twenty-five acres to the Truth or Consequences school board to be used for a site for construction of a middle school.

C. Subsequent to the official decision of the Truth or Consequences school board to proceed or not to proceed with the construction of a middle school on property adjacent to the New Mexico state veterans' home, the department of finance and administration may transfer, with approval of the state board of finance, part or all of the remaining surplus property to the city of Truth or Consequences for use in future economic development projects.

D. All transfers of land provided for in this section shall be subject to the following conditions:

(1) the governor or his designee shall approve any plans for development of any part of the original site before commencement of any construction under such plans;

(2) if the Truth or Consequences school board has not developed a master plan for use of any property transferred to it by January 1, 1987 or has not substantially initiated this plan by January 1, 1993, the surplus property transferred to that school board shall revert to the state;

(3) if the city of Truth or Consequences has not developed a master plan for use of any property transferred to it by January 1, 1987 or has not substantially initiated this plan by January 1, 1993, the surplus property transferred to that city shall revert to the state;

(4) the department of finance and administration shall not transfer as surplus property either the access to any well already existing on the site or any buildings on the site without the consent of the board of trustees; and

(5) no commitment on any parcel of land at the original site shall be made to the Truth or Consequences school board or to the city of Truth or Consequences until after such time as the New Mexico state veterans' home is approved by the legislature.

History: Laws 1983, ch. 329, 7; 1986, ch. 103, 5; 1987, ch. 133, 4; 1993, ch. 7, 4; 2001, ch. 40, 4.






Article 5 - Las Vegas Medical Center

Section 23-5-1 - Object.

23-5-1. Object.

The object of the New Mexico behavioral health institute at Las Vegas is the observation, diagnosis, treatment, care and maintenance of the mentally ill.

History: 1953 Comp., 34-1-11.1, enacted by Laws 1959, ch. 360, 1. 2005, ch. 313, 6.






Article 6 - Los Lunas Medical Center



Article 7 - Community Mental Health Services



Article 8 - Children's Psychiatric Unit at University of New Mexico

Section 23-8-1 - Children's psychiatric unit; operational control.

23-8-1. Children's psychiatric unit; operational control.

After the completion of the construction and equipment of the children's psychiatric unit at Albuquerque by the hospitals and institutions department, as provided by Laws 1975, Chapter 140, the operational control of the children's psychiatric unit shall be by the regents of the university of New Mexico.

History: 1953 Comp., 73-25-3.1, enacted by Laws 1977, ch. 174, 1.






Article 9 - Adolescent Treatment Hospital

Section 23-9-1 - Short title.

23-9-1. Short title.

This act [23-9-1 through 23-9-7 NMSA 1978] may be cited as the "Adolescent Treatment Hospital Act".

History: Laws 1992, ch. 60, 1.



Section 23-9-2 - Definitions.

23-9-2. Definitions.

As used in the Adolescent Treatment Hospital Act :

A. "adolescent" means a person aged thirteen through twenty;

B. "adolescent treatment hospital" means the hospital created pursuant to the Adolescent Treatment Hospital Act;

C. "board" means the adolescent treatment hospital governing board;

D. "adolescent residential treatment facility" means the facility created pursuant to the Adolescent Treatment Hospital Act; and

E. "coordinated treatment panel" means the group made up of trained health and mental health professionals who review and approve psychosocial treatment recommendations, develop psychosocial treatment alternatives, track costs and cost-effectiveness and evaluate outcomes; and

F. "secretary" means the secretary of health.

History: Laws 1992, ch. 60, 2; 1998, ch. 28, 1.



Section 23-9-3 - Adolescent treatment hospital; creation.

23-9-3. Adolescent treatment hospital; creation.

The "adolescent treatment hospital" is created. The adolescent treatment hospital shall provide care, treatment and reintegration into society for adolescents who are violent or who have a history of violence and have a mental disorder and who are amenable to treatment.

History: Laws 1992, ch. 60, 3.



Section 23-9-4 - Adolescent residential treatment facility; creation.

23-9-4. Adolescent residential treatment facility; creation.

The "adolescent residential treatment facility" is created. The adolescent residential treatment facility shall provide a residential treatment program designed for treating adolescents with serious emotional disturbances for the purpose of developing skills necessary for successful transition into the community. The facility shall include a therapeutic environment by establishing a therapeutic milieu or by using a reeducation model that emphasizes the building of competencies.

History: Laws 1992, ch. 60, 4.



Section 23-9-5 - Adolescent treatment hospital governing board; creation; organization; duties.

23-9-5. Adolescent treatment hospital governing board; creation; organization; duties.

A. There is created the "adolescent treatment hospital governing board" consisting of five members appointed by the secretary. The members shall serve at the pleasure of the secretary and shall be familiar with the treatment and care of violent adolescents who are mentally disordered.

B. The board shall advise the secretary on professional practices, community concerns and policies and procedures related to the treatment of adolescents admitted to the adolescent treatment hospital.

C. The board, in consultation with the secretary, shall make and adopt such reasonable rules and regulations as may be necessary or convenient to carry out its duties and to administer the provisions of the Adolescent Treatment Hospital Act.

History: Laws 1992, ch. 60, 5.



Section 23-9-6 - Hospital admissions; treatment.

23-9-6. Hospital admissions; treatment.

A. Adolescents shall be admitted to the adolescent treatment hospital and adolescent residential treatment facility only in accordance with the provisions of the Mental Health and Developmental Disabilities Code [Chapter 43, Article 1 NMSA 1978] or the Children's Mental Health and Developmental Disabilities Act. The coordinated treatment panel may make recommendations on admissions.

B. The secretary shall, in consultation with the board, define admittance criteria; provided that the criteria may not exclude adolescents in the custody of other agencies who might otherwise meet the criteria for services provided through the adolescent treatment hospital.

C. The Mental Heath [Health] and Developmental Disabilities Code or the Children's Mental Health and Developmental Disabilities Act shall apply to inpatient treatment.

History: Laws 1992, ch. 60, 6; 1998, ch. 28, 2.



Section 23-9-7 - Adolescent treatment hospital and adolescent residential treatment facility administration.

23-9-7. Adolescent treatment hospital and adolescent residential treatment facility administration.

A. The adolescent treatment hospital and adolescent residential treatment facility shall be under the administration and control of the department of health. The secretary of health shall ensure that the adolescent treatment hospital becomes accredited by an appropriate hospital accreditation organization within the limits of its appropriations and, notwithstanding that accreditation, shall also seek and maintain licensure under the appropriate state standards.

B. The adolescent treatment hospital and adolescent residential treatment facility may establish and maintain administrative units and services for administration, medical and mental health care treatment, nursing, dietetics, education, recreation, social work and related services as may be necessary to carry out the purposes for which the adolescent treatment hospital and adolescent residential treatment facility are established.

C. Employees of the adolescent treatment hospital and adolescent residential treatment facility shall be subject to the State Personnel Act [Chapter 10, Article 9 NMSA 1978].

D. The adolescent treatment hospital and adolescent residential treatment facility may develop and implement a reasonable schedule of fees for adolescents not in the custody of the state and not otherwise eligible for services paid for or supported by the state. All fee payments shall be deposited with the state treasurer and credited to the general fund.

E. The adolescent treatment hospital and adolescent residential treatment facility may accept donations, gifts or bequests of land, money or things of value for the establishment, maintenance and advancement of the adolescent treatment hospital and adolescent residential treatment facility. Title to lands acquired shall be vested in the state. Donations, gifts and bequests of money shall be deposited to the credit of the adolescent treatment hospital and adolescent residential treatment facility if required as a condition of the donation, gift or bequest.

History: Laws 1992, ch. 60, 7.






Article 10 - New Mexico Poison and Drug Information Center

Section 23-10-1 - New Mexico poison and drug information center created.

23-10-1. New Mexico poison and drug information center created.

The "New Mexico poison and drug information center" is created as part of the university of New Mexico health sciences center.

History: Laws 2013, ch. 56, 1.



Section 23-10-2 - Certification.

23-10-2. Certification.

The New Mexico poison and drug information center shall maintain certification by the American association of poison control centers.

History: Laws 2013, ch. 56, 2.



Section 23-10-3 - Duties.

23-10-3. Duties.

The New Mexico poison and drug information center shall:

A. provide expert, twenty-four-hour, seven-day-a-week assistance to the residents of New Mexico during possible poisoning emergencies;

B. provide expert, twenty-four-hour, seven-day-a-week emergency management and treatment referral of victims of poisoning to determine whether treatment can be accomplished at the scene of the incident or if transport to an emergency treatment or other facility is required;

C. provide expert, twenty-four-hour, seven-day-a-week treatment recommendations for all types of poisonings, chemical exposures, drug overdoses and exposure to chemical weapons of mass destruction. This information shall be provided to medical and nonmedical providers;

D. carry out follow-up for hospitalized and non-hospitalized poison patients to assess progress and recommend additional treatment as necessary;

E. carry out follow-up to families and other individuals, where practicable, to ensure that adequate care is provided;

F. work to improve the health of the residents of New Mexico by reducing illness and death associated with poisoning and by encouraging proper use of medications;

G. identify and address problems associated with poisoning and medication-related illness through education and public service;

H. work to reduce the costs associated with poisoning by treating people with less severe exposures at their homes with the center's guidance;

I. train health care professionals in the field of clinical toxicology;

J. expand knowledge in the field of clinical toxicology through an active research program;

K. prevent poisonings through surveillance of toxic events, education, regulation and collaboration with local, state and federal agencies;

L. offer drug information services that provide individualized, accurate, relevant and unbiased information to consumers and health care professionals regarding medication-related inquiries;

M. help train pharmacists to become drug information providers;

N. seek to effectively use the center's resources; and

O. work to advance the center's institutional mission while supporting professional and personal growth.

History: Laws 2013, ch. 56, 3.









Chapter 24 - Health and Safety

Article 1 - Public Health

Section 24-1-1 - Short title.

24-1-1. Short title.

Chapter 24, Article 1 NMSA 1978 may be cited as the "Public Health Act".

History: 1953 Comp., 12-34-1, enacted by Laws 1973, ch. 359, 1; 2004, ch. 44, 1; 2004, ch. 50, 1.



Section 24-1-2 - Definitions.

24-1-2. Definitions.

As used in the Public Health Act:

A. "condition of public health importance" means an infection, a disease, a syndrome, a symptom, an injury or other threat that is identifiable on an individual or community level and can reasonably be expected to lead to adverse health effects in the community;

B. "crisis triage center" means a health facility that:

(1) is licensed by the department of health;

(2) is not physically part of an inpatient hospital or included in a hospital's license; and

(3) provides stabilization of behavioral health crises, including short-term residential stabilization;

C. "department" means:

(1) the department of health; or

(2) the children, youth and families department as to child care centers, residential treatment centers that serve persons up to twenty-one years of age, community mental health centers that serve only persons up to twenty-one years of age, day treatment centers that serve persons up to twenty-one years of age, shelter care homes and those outpatient facilities that are also community-based behavioral health facilities serving only persons up to twenty-one years of age;

D. "director" means the secretary;

E. "health care provider" means an individual licensed to provide health care in the ordinary course of business, except as otherwise defined in the Public Health Act;

F. "health facility" means a public hospital, profit or nonprofit private hospital, general or special hospital, outpatient facility, crisis triage center, freestanding birth center, adult daycare facility, nursing home, intermediate care facility, assisted living facility, boarding home not under the control of an institution of higher learning, child care center, shelter care home, diagnostic and treatment center, rehabilitation center, infirmary, community mental health center that serves both children and adults or adults only, residential treatment center that serves persons up to twenty-one years of age, community mental health center that serves only persons up to twenty-one years of age and day treatment center that serves persons up to twenty-one years of age or a health service organization operating as a freestanding hospice or a home health agency. The designation of these entities as health facilities is only for the purposes of definition in the Public Health Act and does not imply that a freestanding hospice or a home health agency is considered a health facility for the purposes of other provisions of state or federal laws. "Health facility" also includes those facilities that, by federal regulation, must be licensed by the state to obtain or maintain full or partial, permanent or temporary federal funding. It does not include the offices and treatment rooms of licensed private practitioners;

G. "screening" means a preliminary procedure, including a test or examination, that:

(1) may require further investigation; and

(2) can identify individuals with unrecognized health risk factors or asymptomatic disease conditions in populations;

H. "secretary" means:

(1) the secretary of health; or

(2) the secretary of children, youth and families as to child care centers, residential treatment centers that serve persons up to twenty-one years of age, community mental health centers that serve only persons up to twenty-one years of age, day treatment centers that serve persons up to twenty-one years of age, shelter care homes and those outpatient facilities that are also community-based behavioral health facilities serving only persons up to twenty-one years of age; and

I. "test" means any diagnostic or investigative analysis or medical procedure that determines the presence of, absence of or exposure to a condition of public health importance or its precursor in an individual.

History: 1953 Comp., 12-34-2, enacted by Laws 1973, ch. 359, 2; 1977, ch. 253, 39; 1979, ch. 25, 1; 1981, ch. 171, 10; 1983, ch. 112, 1; 1987, ch. 27, 1; 1996, ch. 35, 1; 1999, ch. 165, 1; 2003, ch. 284, 1; 2007, ch. 325, 6; 2007, ch. 326, 1; 2015, ch. 61, 1; 2015, ch. 153, 1; 2017, ch. 87, 4.



Section 24-1-3 - Powers and authority of department.

24-1-3. Powers and authority of department.

The department has authority to:

A. receive such grants, subsidies, donations, allotments or bequests as may be offered to the state by the federal government or any department thereof or by any public or private foundation or individuals;

B. supervise the health and hygiene of the people of the state and identify ways to evaluate and address community health problems;

C. investigate, control and abate the causes of disease, especially epidemics, sources of mortality and other conditions of public health;

D. establish, maintain and enforce isolation and quarantine;

E. close any public place and forbid gatherings of people when necessary for the protection of the public health;

F. respond to public health emergencies and assist communities in recovery;

G. establish programs and adopt rules to prevent infant mortality, birth defects and morbidity;

H. prescribe the duties of public health nurses and school nurses;

I. provide educational programs and disseminate information on public health;

J. maintain and enforce rules for the licensure of health facilities;

K. ensure the quality and accessibility of health care services and the provision of health care when health care is otherwise unavailable;

L. ensure a competent public health workforce;

M. bring action in court for the enforcement of health laws and rules and orders issued by the department;

N. enter into agreements with other states to carry out the powers and duties of the department;

O. cooperate and enter into contracts or agreements with the federal government or any other person to carry out the powers and duties of the department;

P. cooperate and enter into contracts or agreements with Native American nations, tribes and pueblos and off-reservation groups to coordinate the provision of essential public health services and functions;

Q. maintain and enforce rules for the control of conditions of public health importance;

R. maintain and enforce rules for immunization against conditions of public health importance;

S. maintain and enforce such rules as may be necessary to carry out the provisions of the Public Health Act and to publish the rules;

T. supervise state public health activities, operate a dental public health program and operate state laboratories for the investigation of public health matters;

U. sue and, with the consent of the legislature, be sued;

V. regulate the practice of midwifery;

W. administer legislation enacted pursuant to Title 6 of the Public Health Service Act, as amended and supplemented;

X. inspect such premises or vehicles as necessary to ascertain the existence or nonexistence of conditions dangerous to public health or safety;

Y. request and inspect, while maintaining federal and state confidentiality requirements, copies of:

(1) medical and clinical records reasonably required for the department's quality assurance and quality improvement activities; and

(2) all medical and clinical records pertaining to the individual whose death is the subject of inquiry by the department's mortality review activities; and

Z. do all other things necessary to carry out its duties.

History: 1953 Comp., 12-34-3, enacted by Laws 1973, ch. 359, 3; 1975, ch. 183, 2; 2001, ch. 119, 2; 2017, ch. 87, 5.



Section 24-1-4 - Creation of health regions; appointment of health officers; powers and duties of health officers.

24-1-4. Creation of health regions; appointment of health officers; powers and duties of health officers.

A. The director shall establish health regions and may modify and create new health regions as the director deems necessary.

B. A regional health officer shall provide medical oversight to school nurses in the regional health officer's region. A school nurse shall make reports relating to public health as the regional health officer in the school nurse's region requires.

C. As used in this section, "medical oversight" means advice and direction that is provided by a regional health officer or under the direction of a regional health officer to a school nurse, or a school nurse's designee, who performs nursing activities in a school setting.

History: 1953 Comp., 12-34-4, enacted by Laws 1973, ch. 359, 4; 2017, ch. 87, 6.



Section 24-1-4.1 - Certified nurse-midwives; prescriptive, distributing and administering authority.

24-1-4.1. Certified nurse-midwives; prescriptive, distributing and administering authority.

A. Certified nurse-midwives who have fulfilled requirements for prescriptive authority may prescribe in accordance with rules, regulations, guidelines and formularies for individual certified nurse-midwives promulgated by the department of health.

B. As used in this section, "prescriptive authority" means the ability of the certified nurse-midwife to practice independently, serve as a primary care provider and as necessary collaborate with licensed medical doctors or osteopathic physicians. Certified nurse-midwives who have fulfilled requirements for prescribing drugs may prescribe, distribute and administer to their patients dangerous drugs, including controlled substances included in Schedules II through V [30-31-7 through 30-31-10 NMSA 1978] of the Controlled Substances Act [Chapter 30 NMSA 1978], that have been prepared, packaged or fabricated by a licensed pharmacist or doses of drugs that have been prepackaged by a pharmaceutical manufacturer in accordance with the Pharmacy Act [Chapter 61, Article 11 NMSA 1978] and New Mexico Drug, Device and Cosmetic Act [Chapter 26, Article 1 NMSA 1978].

History: Laws 1997, ch. 253, 1.



Section 24-1-5 - Licensure of health facilities; hearings; appeals.

24-1-5. Licensure of health facilities; hearings; appeals.

A. A health facility shall not be operated without a license issued by the department. If a health facility is found to be operating without a license, in order to protect human health or safety, the secretary may issue a cease-and-desist order. The health facility may request a hearing that shall be held in the manner provided in this section. The department may also proceed pursuant to the Health Facility Receivership Act [Chapter 24, Article 1E NMSA 1978].

B. The department is authorized to make inspections and investigations and to prescribe rules it deems necessary or desirable to promote the health, safety and welfare of persons using health facilities.

C. Except as provided in Subsection F of this section, upon receipt of an application for a license to operate a health facility, the department shall promptly inspect the health facility to determine if it is in compliance with all rules of the department. Applications for hospital licenses shall include evidence that the bylaws or rules of the hospital apply equally to osteopathic and medical physicians. The department shall consolidate the applications and inspections for a hospital that also operates as a hospital-based primary care clinic.

D. Upon inspection of a health facility, if the department finds a violation of its rules, the department may deny the application for a license, whether initial or renewal, or it may issue a temporary license. A temporary license shall not be issued for a period exceeding one hundred twenty days, nor shall more than two consecutive temporary licenses be issued.

E. A one-year nontransferable license shall be issued to any health facility complying with all rules of the department. The license shall be renewable for successive one-year periods, upon filing of a renewal application, if the department is satisfied that the health facility is in compliance with all rules of the department or, if not in compliance with a rule, has been granted a waiver or variance of that rule by the department pursuant to procedures, conditions and guidelines adopted by rule of the department. Licenses shall be posted in a conspicuous place on the licensed premises, except that child care centers that receive no state or federal funds may apply for and receive from the department a waiver from the requirement that a license be posted or kept on the licensed premises.

F. A health facility that has been inspected and licensed by the department, that has received certification for participation in federal reimbursement programs and that has been fully accredited by a national accrediting organization approved by the federal centers for medicare and medicaid services or the department shall be granted a license renewal based on that accreditation. A freestanding birth center that has been inspected and licensed by the department and is accredited by the commission for accreditation of birth centers or its successor accreditation body shall be granted a license renewal based on that accreditation. Health facilities receiving less than full accreditation by an approved accrediting body may be granted a license renewal based on that accreditation. License renewals shall be issued upon application submitted by the health facility upon forms prescribed by the department. This subsection does not limit in any way the department's various duties and responsibilities under other provisions of the Public Health Act or under any other subsection of this section, including any of the department's responsibilities for the health and safety of the public.

G. The department may charge a reasonable fee not to exceed twelve dollars ($12.00) per bed for an inpatient health facility or three hundred dollars ($300) for any other health facility for each license application, whether initial or renewal, of an annual license or the second consecutive issuance of a temporary license. Fees collected shall not be refundable. All fees collected pursuant to licensure applications shall be deposited with the state treasurer for credit in a designated department recurring account for use in health facility licensure and certification operations.

H. The department may revoke or suspend the license of a health facility or may impose on a health facility an intermediate sanction and a civil monetary penalty provided in Section 24-1-5.2 NMSA 1978 after notice and an opportunity for a hearing before a hearing officer designated by the department to hear the matter and, except for child care centers and facilities, may proceed pursuant to the Health Facility Receivership Act upon a determination that the health facility is not in compliance with any rule of the department. If immediate action is required to protect human health and safety, the secretary may suspend a license or impose an intermediate sanction pending a hearing, provided the hearing is held within five working days of the suspension or imposition of the sanction, unless waived by the licensee, and, except for child care centers and facilities, may proceed ex parte pursuant to the Health Facility Receivership Act.

I. The department shall schedule a hearing pursuant to Subsection H of this section if the department receives a request for a hearing from a licensee:

(1) within ten working days after receipt by the licensee of notice of suspension, revocation, imposition of an intermediate sanction or civil monetary penalty or denial of an initial or renewal application;

(2) within four working days after receipt by the licensee of an emergency suspension order or emergency intermediate sanction imposition and notice of hearing if the licensee wishes to waive the early hearing scheduled and request a hearing at a later date; or

(3) within five working days after receipt of a cease-and-desist order.

The department shall also provide timely notice to the licensee of the date, time and place of the hearing, identity of the hearing officer, subject matter of the hearing and alleged violations.

J. A hearing held pursuant to provisions of this section shall be conducted in accordance with adjudicatory hearing rules and procedures adopted by rule of the department. The licensee has the right to be represented by counsel, to present all relevant evidence by means of witnesses and books, papers, documents, records, files and other evidence and to examine all opposing witnesses who appear on any matter relevant to the issues. The hearing officer has the power to administer oaths on request of any party and issue subpoenas and subpoenas duces tecum prior to or after the commencement of the hearing to compel discovery and the attendance of witnesses and the production of relevant books, papers, documents, records, files and other evidence. Documents or records pertaining to abuse, neglect or exploitation of a resident, client or patient of a health facility or other documents, records or files in the custody of the human services department or the office of the state long-term care ombudsman at the aging and long-term services department that are relevant to the alleged violations are discoverable and admissible as evidence in any hearing.

K. Any party may appeal the final decision of the department pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

L. A complaint about a health facility received by the department pursuant to this section shall be promptly investigated and appropriate action shall be taken if substantiated. The department shall develop a health facilities protocol in conjunction with the human services department, the protective services division of the children, youth and families department, the office of the state long-term care ombudsman and other appropriate agencies to ensure the health, safety and rights of individuals in health facilities. The health facilities protocol shall require:

(1) cross-reference among agencies pursuant to this subsection of an allegation of abuse, neglect or exploitation;

(2) an investigation, within the strict priority time frames established by each protocol member's rules, of an allegation or referral of abuse, neglect or exploitation after the department has made a good cause determination that abuse, neglect or exploitation occurred;

(3) an agency to share its investigative information and findings with other agencies, unless otherwise prohibited by law; and

(4) require the receiving agency to accept the information provided pursuant to Paragraph (3) of this subsection as potential evidence to initiate and conduct investigations.

M. A complaint received by the department pursuant to this section shall not be disclosed publicly in a manner as to identify any individuals or health facilities if upon investigation the complaint is unsubstantiated.

N. The name and information regarding the person making a complaint pursuant to this section shall not be disclosed absent the consent of the informant or a court order.

O. Notwithstanding any other provision of this section, when there are reasonable grounds to believe that a child is in imminent danger of abuse or neglect while in the care of a child care facility, whether or not licensed, or upon the receipt of a report pursuant to Section 32A-4-3 NMSA 1978, the department shall consult with the owner or operator of the child care facility. Upon a finding of probable cause, the department shall give the owner or operator notice of its intent to suspend operation of the child care facility and provide an opportunity for a hearing to be held within three working days, unless waived by the owner or operator. Within seven working days from the day of notice, the secretary shall make a decision, and, if it is determined that any child is in imminent danger of abuse or neglect in the child care facility, the secretary may suspend operation of the child care facility for a period not in excess of fifteen days. Prior to the date of the hearing, the department shall make a reasonable effort to notify the parents of children in the child care facility of the notice and opportunity for hearing given to the owner or operator.

P. Nothing contained in this section or in the Public Health Act shall authorize either the secretary or the department to make any inspection or investigation or to prescribe any rules concerning group homes as defined in Section 9-8-13 NMSA 1978 except as are reasonably necessary or desirable to promote the health and safety of persons using group homes.

History: 1953 Comp., 12-34-5, enacted by Laws 1973, ch. 359, 5; 1975, ch. 183, 3; 1979, ch. 33, 1; 1983, ch. 185, 1; 1987, ch. 31, 2; 1989, ch. 138, 1; 1990, ch. 105, 1; 1996, ch. 35, 2; 1997, ch. 113, 1; 1998, ch. 55, 32; 1999, ch. 265, 34; 2003, ch. 120, 1; 2005, ch. 53, 1; 2015, ch. 153, 2; 2017, ch. 87, 7.



Section 24-1-5.2 - Health facilities; intermediate sanctions; civil penalty.

24-1-5.2. Health facilities; intermediate sanctions; civil penalty.

A. Upon a determination that a health facility is not in compliance with any licensing requirement of the department, the department, subject to the provisions of this section and Section 24-1-5 NMSA 1978, may:

(1) impose any intermediate sanction established by rule, including but not limited to:

(a) a directed plan of correction;

(b) facility monitors;

(c) denial of payment for new medicaid admissions to the facility;

(d) temporary management or receivership; and

(e) restricted admissions;

(2) assess a civil monetary penalty, with interest, for each day the facility is or was out of compliance. Civil monetary penalties shall not exceed a total of five thousand dollars ($5,000) per day. Penalties and interest amounts assessed under this paragraph and recovered on behalf of the state shall be remitted to the department in a recurring account in the state treasury for the sole purpose of funding the nonreimbursed cost of facility monitors, temporary management and health facility receiverships. The civil monetary penalties contained in this paragraph are cumulative and may be imposed in addition to any other fines or penalties provided by law; and

(3) with respect to health facilities other than childcare centers or facilities, proceed pursuant to the Health Facility Receivership Act [Chapter 24, Article 1E NMSA 1978].

B. The secretary shall adopt and promulgate rules specifying the criteria for imposition of any intermediate sanction and civil monetary penalty. The criteria shall provide for more severe sanctions for a violation that results in any abuse, neglect or exploitation of residents, clients or patients as defined in the rules or that places one or more residents, clients or patients of a health facility at substantial risk of serious physical or mental harm.

C. The provisions of this section for intermediate sanctions and civil monetary penalties shall apply to certified nursing facilities except when a federal agency has imposed the same remedies, sanctions or penalties for the same or similar violations.

D. Rules adopted by the department shall permit sanctions pursuant to Paragraphs (1) and (2) of Subsection A of this section for a specific violation in a certified nursing facility if:

(1) the state statute or rule is not duplicated by a federal certification rule; or

(2) the department determines intermediate sanctions are necessary if sanctions permitted pursuant to Paragraphs (1) and (2) of Subsection A of this section do not duplicate a sanction imposed under the authority of 42 U.S.C. 1395 or 1396 for a particular deficiency.

E. A health facility is liable for the reasonable costs of a directed plan of correction, facility monitors, temporary management or receivership imposed pursuant to this section and Section 24-1-5 NMSA 1978. The department may take all necessary and appropriate legal action to recover these costs from a health facility. All money recovered from a health facility pursuant to this subsection shall be paid into the general fund.

History: 1978 Comp., 24-1-5.2, enacted by Laws 1990, ch. 105, 2; 1996, ch. 35, 3; 2005, ch. 53, 2.



Section 24-1-5.4 - Plan of growth; requirements; reporting.

24-1-5.4. Plan of growth; requirements; reporting.

No later than January 1, 1999 the human services department and the department of health shall develop a plan with approval of the first session of the forty-fourth legislature to control growth of intermediate care facilities for the mentally retarded and clarify the role of intermediate care facilities for the mentally retarded in the developmental disabilities care system. The plan shall include fiscal, geographical, service and access criteria necessary to provide for the needs of individuals in need of such facilities and shall be in accordance with the freedom of choice provisions of Title XIX of the Social Security Act. The departments shall present a joint report and legislative recommendations on growth of intermediate care facilities for the mentally retarded to the interim legislative health and human services committee no later than October 1, 1998.

History: Laws 1997, ch. 217, 2.



Section 24-1-5.6 - Northern New Mexico substance abuse treatment pilot project.

24-1-5.6. Northern New Mexico substance abuse treatment pilot project.

A. The department of health shall establish the northern New Mexico substance abuse treatment pilot project.

B. The northern New Mexico substance abuse treatment pilot project shall provide substance abuse treatment in Rio Arriba and Santa Fe counties.

C. Currently accepted treatment practices shall be used in the northern New Mexico substance abuse treatment pilot program [project].

D. The department of health shall seek federal funding to support and supplement the northern New Mexico substance abuse treatment pilot project.

E. The department of health shall report to the legislature annually by December 1 on the progress of the northern New Mexico substance abuse treatment pilot project.

F. The department of health shall coordinate with the human services department to determine whether any patient who participates in the northern New Mexico substance abuse treatment pilot project is eligible to receive temporary assistance for needy families pursuant to the New Mexico Works Act [Chapter 27, Article 2B NMSA 1978].

History: Laws 1999 (1st S.S.), ch. 8, 1.



Section 24-1-5.7 - Methadone clinics; regulation by the human services department.

24-1-5.7. Methadone clinics; regulation by the human services department.

A. The federal government requires the state to approve the establishment of all new methadone clinics. In an effort to maintain compliance with the federal requirement, the human services department shall regulate the establishment and continuance of methadone clinics in New Mexico in accordance with its powers and duties.

B. In regulating methadone clinics, the human services department shall perform an assessment of the need for clinics and develop clinical and administrative standards as required by federal law. The human services department may consider other factors it deems necessary to ensure the provision of drug abuse treatment services and the protection of the health and safety of New Mexico residents.

C. For the purposes of this section, "methadone clinic" means a public or private facility that dispenses methadone for the detoxification treatment or maintenance treatment of narcotic addicts.

History: Laws 2003, ch. 190, 1; 2007, ch. 325, 7.



Section 24-1-5.8 - Legislative findings; licensing requirements for certain hospitals.

24-1-5.8. Legislative findings; licensing requirements for certain hospitals.

A. The legislature finds that:

(1) acute care general hospitals throughout New Mexico operate emergency departments and provide vital emergency medical services to patients requiring immediate medical care; and

(2) federal and state laws require hospitals that operate an emergency department to provide certain emergency services and care to any person, regardless of that person's ability to pay. Accordingly, these hospitals encounter significant financial losses when treating uninsured or underinsured patients.

B. As used in this section:

(1) "limited service hospital" means a hospital that limits admissions according to medical or surgical specialty, type of disease or medical condition, or a hospital that limits its inpatient hospital services to surgical services or invasive diagnostic and treatment procedures; provided, however, that a "limited service hospital" does not include:

(a) a hospital licensed by the department as a special hospital;

(b) an eleemosynary hospital that does not bill patients for services provided; or

(c) a hospital that has been granted a license prior to January 1, 2003;

(2) "department" means the department of health; and

(3) "low-income patient" means a patient whose family or household income does not exceed two hundred percent of the federal poverty level.

C. The department shall issue a license to an acute-care or general hospital or a limited services hospital that agrees to:

(1) continuously maintain and operate an emergency department that provides emergency medical services as determined by the department;

(2) participate in the medicaid, medicare and county indigent care programs;

(3) require a physician owner to disclose a financial interest in the hospital before referring a patient to the hospital;

(4) comply with the same quality standards applied to other hospitals;

(5) provide emergency services and general health care to nonpaying patients and low-income reimbursed patients in the same proportion as the patients are treated in acute-care general hospitals in the local community, as determined by the department in consultation with a statewide hospital organization, the government of the county in which the facilities are located and the affected hospitals; provided that:

(a) a hospital may appeal the determination of the department pursuant to Section 39-3-1.1 NMSA 1978; and

(b) the annual cost of the care required to be provided pursuant to this paragraph shall not exceed an amount equal to five percent of the hospital's annual revenue; and

(6) require a health care provider to disclose a financial interest before referring a patient to the hospital.

History: Laws 2003, ch. 426, 1.



Section 24-1-5.9 - Reporting requirements.

24-1-5.9. Reporting requirements.

A. A hospital, a long-term care facility or a primary care clinic shall provide information sufficient for the secretary to make a reasonable assessment based on clear and convincing evidence of its financial viability, sustainability and potential impact on health care access. Information provided to the secretary pursuant to this section shall remain confidential, is exempt from the Inspection of Public Records Act [Chapter 14, Article 3 NMSA 1978], unless disclosure or use is mandated by the state or federal law, and shall not be used as a basis for suspension, revocation or issuance of a license. The hospital, long-term care facility or primary care clinic shall provide this information to the secretary at least sixty days before the anticipated effective date of a proposed licensure, closure, disposition or acquisition of the hospital, the long-term care facility or the primary care clinic or its essential services.

B. The secretary shall issue a notice of finding to the facility within sixty days of receiving information from the facility.

C. For the purposes of this section:

(1) "hospital" means a facility providing emergency or urgent care, inpatient medical care and nursing care for acute illness, injury, surgery or obstetrics. "Hospital" includes a facility licensed by the department as a critical access hospital, general hospital, long-term acute care hospital, psychiatric hospital, rehabilitation hospital, limited services hospital and special hospital;

(2) "long-term care facility" means a nursing home licensed by the department to provide intermediate or skilled nursing care; and

(3) "primary care clinic" means a community-based clinic that provides the first level of basic or general health care for an individual's health needs, including diagnostic and treatment services and, if integrated into the clinic's service array, mental health services.

History: Laws 2004, ch. 44, 2 and Laws 2004, ch. 50, 2.



Section 24-1-5.10 - Federal participation required; exception.

24-1-5.10. Federal participation required; exception.

A. Except as provided in Subsection B of this section, all programs, clinics, hospitals and other health-related centers and entities, including those identified by the human services department pursuant to Paragraph (3) of Subsection A of Section 27-2-12.13 NMSA 1978, that are eligible under Section 340B of the federal Public Health Service Act, including hospitals and clinics licensed under the state Public Health Act, shall participate in that Section 340B federal prescription drug price discount program.

B. If an entity described in Subsection A of this section can demonstrate to the satisfaction of the department of health that the prescription drug price discount it receives other than through the Section 340B program results in greater savings to the state, the entity may be granted an exception to the requirements of this section.

History: Laws 2004, ch. 47, 1.



Section 24-1-6 - Tests required for newborn infants.

24-1-6. Tests required for newborn infants.

A. The department shall adopt screening tests for the detection of congenital diseases that shall be given to every newborn infant, except that, after being informed of the reasons for the tests, the parents or guardians of the newborn child may waive the requirements for the tests in writing. The screening tests shall include at a minimum:

(1) 3-methylcrotonyl-CoA deficiency;

(2) 3-OH 3-CH3 glutaric aciduria;

(3) argininosuccinic acidemia;

(4) mitochondrial acetoacetyl-CoA thiolase deficiency;

(5) biotinidase deficiency;

(6) carnitine uptake defect;

(7) citrullinemia;

(8) congenital adrenal hyperplasia;

(9) congenital hypothyroidism;

(10) cystic fibrosis;

(11) galactosemia;

(12) glutaric acidemia type I;

(13) Hb S/beta-thalassemia;

(14) hearing deficiency;

(15) homocystinuria;

(16) isovaleric acidemia;

(17) long-chain L-3-OH acyl-CoA dehydrogenase deficiency;

(18) maple syrup urine disease;

(19) medium chain acyl-CoA dehydrogenase deficiency;

(20) methylmalonic acidemia;

(21) multiple carboxylase deficiency;

(22) phenylketonuria;

(23) proponic acidemia;

(24) sickle cell anemia;

(25) trifunctional protein deficiency;

(26) tyrosinemia type I;

(27) very long-chain acyl-CoA dehydrogenase deficiency; and

(28) critical congenital heart disease by means of a test performed using a pulse oximeter before the newborn infant is discharged from the hospital or birthing facility where the newborn infant was born. For the purposes of this paragraph, "pulse oximeter" means a device that measures the oxygen saturation of arterial blood.

B. Upon the later of either January 1, 2011 or when the secretary finds that these screening tests are reasonably available, the department shall adopt screening tests for the detection of the following genetic diseases that shall be given to every newborn infant; except that, after being informed of the reasons for the tests, the parents or guardians of the newborn child may waive the requirements of the tests in writing. The screening tests shall include:

(1) acid maltase deficiency or glycogen storage disease type II;

(2) globoid cell leukodystrophy;

(3) Gaucher's disease;

(4) Niemann-Pick disease; and

(5) Fabry disease.

C. In determining which other congenital diseases to screen for, the secretary shall consider the recommendations of the New Mexico pediatric society of the American academy of pediatrics.

D. The department shall institute and carry on such laboratory services or may contract with another agency or entity to provide such services as are necessary to detect the presence of congenital diseases.

E. The department shall, as necessary, carry on an educational program among physicians, hospitals, public health nurses and the public concerning congenital diseases.

F. The department shall require that all hospitals or institutions having facilities for childbirth perform or have performed screening tests for congenital diseases on all newborn infants except if the parents or guardians of a child object to the tests in writing.

History: 1953 Comp., 12-34-6, enacted by Laws 1973, ch. 359, 6; 1975, ch. 254, 1; 1978, ch. 83, 1; 1981, ch. 95, 1; 2005, ch. 134, 1; 2010, ch. 91, 1; 2014, ch. 7, 1.



Section 24-1-6.1 - Newborn hearing testing required; department of health.

24-1-6.1. Newborn hearing testing required; department of health.

By July 1, 2001, the department of health shall adopt rules to require that infants born in health facilities licensed by the department shall be screened for hearing sensitivity prior to being discharged. The rules shall also require the testing of newborns brought to licensed health facilities after birth who have not received a hearing sensitivity screening and notification to the parents of all screened infants of the results of the hearing sensitivity screening. Nothing in this section shall be construed to require screening for hearing sensitivity of a newborn infant if the infant's parents object to the screening on the grounds that it conflicts with their religious beliefs.

History: Laws 2001, ch. 82, 1.



Section 24-1-7 - Sexually transmitted infections; reports of cases.

24-1-7. Sexually transmitted infections; reports of cases.

A. The department shall make available a list of sexually transmitted infections for which reporting is required.

B. Reports of sexually transmitted infections shall be made in accordance with department rules.

C. Every health care provider that makes a diagnosis of, treats or prescribes for or otherwise has knowledge of a case of sexually transmitted infection for which reporting is required by department rules shall report the case immediately.

D. As used in this section, "health care provider" means:

(1) a person licensed to provide health care in the ordinary course of business;

(2) a superintendent or manager of a health care clinic;

(3) a dispensary, a charitable or penal institution or a municipal or county detention center; or

(4) a laboratory that performs testing for sexually transmitted infections.

History: 1953 Comp., 12-34-7, enacted by Laws 1973, ch. 359, 7; 1993, ch. 341, 1; 1978 Comp., 24-1-7, repealed and reenacted by Laws 2017, ch. 87, 8.



Section 24-1-9 - Capacity to consent to examination and treatment for a sexually transmitted infection.

24-1-9. Capacity to consent to examination and treatment for a sexually transmitted infection.

Any person regardless of age has the capacity to consent to an examination and treatment by a licensed health care provider for any sexually transmitted infection.

History: 1953 Comp., 12-34-9, enacted by Laws 1973, ch. 359, 9; 1993, ch. 341, 3; 2017, ch. 87, 9.



Section 24-1-9.1 - Sexually transmitted infections; testing of persons convicted of certain criminal offenses.

24-1-9.1. Sexually transmitted infections; testing of persons convicted of certain criminal offenses.

A. A test designed to identify any sexually transmitted infection may be performed on an offender convicted pursuant to state law of any criminal offense:

(1) involving contact between the penis and the vulva;

(2) involving contact between the penis and anus;

(3) involving contact between the mouth and penis;

(4) involving contact between the mouth and vulva;

(5) involving contact between the mouth and anus; or

(6) when the court determines from the facts of the case that there was a transmission or likelihood of transmission of bodily fluids from the offender to the victim of the criminal offense.

B. When consent to perform a test on an offender cannot be obtained, the victim of a criminal offense described in Subsection A of this section may petition the court to order that a test be performed on the offender. When the victim of the criminal offense is a minor or incompetent, the parent or legal guardian of the victim may petition the court to order that a test be performed on the offender. The court shall order and the test shall be administered to the offender within ten days after the petition is filed by the victim or the victim's parent or guardian. Except for disclosures made pursuant to Section 24-1-7 NMSA 1978, the results of the test shall be disclosed only to the offender and to the victim or the victim's parent or legal guardian.

History: 1978 Comp., 24-1-9.1, enacted by Laws 1993, ch. 341, 4; 2017, ch. 87, 10.



Section 24-1-9.2 - Sexually transmitted infections; testing of persons formally charged for allegedly committing certain criminal offenses.

24-1-9.2. Sexually transmitted infections; testing of persons formally charged for allegedly committing certain criminal offenses.

A. A test designed to identify any sexually transmitted infection may be performed on a person, upon the filing of a complaint, information or an indictment alleging that the person committed a state criminal offense:

(1) involving contact between the penis and the vulva;

(2) involving contact between the penis and anus;

(3) involving contact between the mouth and penis;

(4) involving contact between the mouth and vulva; or

(5) involving contact between the mouth and anus.

B. If consent to perform a test on an alleged offender cannot be obtained, the victim of the alleged criminal offense described in Subsection A of this section may petition the court, through the prosecuting office or personally, to order that a test be performed on the alleged offender; provided that the same test is first performed on the victim of the alleged criminal offense. The test may be performed on the alleged offender regardless of the result of the test performed on the victim of the alleged criminal offense. If the victim of the alleged criminal offense is a minor or incompetent, the parent or legal guardian of the victim of the alleged criminal offense may petition the court to order that a test be performed on the alleged offender.

C. The court may issue an order based on a finding of good cause after a hearing at which both the victim of the alleged criminal offense and the alleged offender have the right to be present. During the hearing, only affidavits, counter affidavits and medical reports regarding the facts that support or rebut the issuance of an order shall be admissible. The hearing shall be conducted within seventy-two hours after the victim petitions the court for the order. The petition and all proceedings in connection therewith shall be under seal. The court shall issue an order and the test shall be administered to the alleged offender within ten days after the petition is filed by the victim of the alleged criminal offense or the victim's parent or legal guardian.

D. Except for disclosures made pursuant to Section 24-1-7 NMSA 1978, the results of the test shall be disclosed only to the alleged offender and to the victim of the alleged criminal offense or the victim's parent or legal guardian. When the victim of the alleged criminal offense or the alleged offender has a positive test result, both the alleged offender and the victim of the alleged criminal offense shall be provided with counseling.

E. A prosecuting attorney may not use in a criminal proceeding arising out of the alleged criminal offense the fact that a test was administered to the alleged offender or the results of the test.

F. The provisions of this section shall not affect the rights and remedies available to the victim of the alleged criminal offense and the alleged offender in any civil action.

G. The administration of a test to an alleged offender pursuant to the provisions of this section shall not preclude the subsequent administration of another test pursuant to the provisions of Section 24-1-9.1 NMSA 1978.

History: 1978 Comp., 24-1-9.2, enacted by Laws 1996, ch. 80, 1; 2017, ch. 87, 11.



Section 24-1-9.3 - Sexually transmitted infections; mandatory counseling.

24-1-9.3. Sexually transmitted infections; mandatory counseling.

No positive test result for a sexually transmitted infection shall be revealed to the person upon whom the test was performed without the person performing the test or the health facility at which the test was performed providing or referring that person for individual counseling about:

A. the meaning of the test results;

B. the possible need for additional testing;

C. the availability of appropriate health care services, including mental health care, social services and support services; and

D. the benefits of locating and counseling any individual by whom the infected person may have been exposed to the sexually transmitted infection and any individual whom the infected person may have exposed to the sexually transmitted infection.

History: 1978 Comp., 24-1-9.3, enacted by Laws 1996, ch. 80, 2; 2017, ch. 87, 12.



Section 24-1-9.4 - Sexually transmitted infections; confidentiality.

24-1-9.4. Sexually transmitted infections; confidentiality.

A. Except as provided in Section 24-1-9.2 NMSA 1978, no person or the person's agents or employees who require or administer a test for sexually transmitted infections shall disclose the identity of any person upon whom a test is performed or the result of such a test in a manner that permits identification of the subject of the test, except to the following persons:

(1) the subject of the test or the subject's legally authorized representative, guardian or legal custodian;

(2) any person designated in a legally effective release of the test results executed prior to or after the test by the subject of the test or the subject's legally authorized representative;

(3) an authorized agent, a credentialed or privileged physician or an employee of a health facility or health care provider if the health care facility or health care provider itself is authorized to obtain the test results, the agent or employee provides patient care or handles or processes specimens of body fluids or tissues and the agent or employee has a need to know such information;

(4) the department of health and the centers for disease control and prevention of the United States public health service in accordance with reporting requirements for a diagnosed case of a sexually transmitted infection;

(5) a health facility or health care provider that procures, processes, distributes or uses:

(a) a human body part from a deceased person, with respect to medical information regarding that person;

(b) semen for the purpose of artificial insemination;

(c) blood or blood products for transfusion or injection; or

(d) human body parts for transplant with respect to medical information regarding the donor or recipient;

(6) health facility staff committees or accreditation or oversight review organizations that are conducting program monitoring, program evaluation or service reviews, as long as any identity remains confidential;

(7) authorized medical or epidemiological researchers who may not further disclose any identifying characteristics or information; and

(8) for purposes of application or reapplication for insurance coverage, an insurer or reinsurer upon whose request the test was performed.

B. Whenever disclosure is made, it shall be accompanied by a statement in writing that includes the following or substantially similar language: "This information has been disclosed to you from records whose confidentiality is protected by state law. State law prohibits you from making any further disclosure of this information without the specific written consent of the person to whom this information pertains or as otherwise permitted by law. A person who makes an unauthorized disclosure of this information is guilty of a petty misdemeanor and shall be sentenced to imprisonment in the county jail for a definite term not to exceed six months or the payment of a fine of not more than five hundred dollars ($500), or both.".

History: 1978 Comp., 24-1-9.4, enacted by Laws 1996, ch. 80, 3; 2017, ch. 87, 13.



Section 24-1-9.6 - Sexually transmitted infections; disclosure.

24-1-9.6. Sexually transmitted infections; disclosure.

A. A victim of a criminal offense or an alleged criminal offense who receives information pursuant to Section 24-1-9.1 or 24-1-9.2 NMSA 1978 may disclose the offender's or alleged offender's test results to the victim's health care provider as is reasonably necessary to protect the victim's health and safety or the health and safety of the victim's family or sexual partner.

B. Nothing in this section shall be construed to prevent a person who has been tested from disclosing in any way to any other person that person's own test results.

History: 1978 Comp., 24-1-9.6, enacted by Laws 1996, ch. 80, 5; 2017, ch. 87, 14.



Section 24-1-9.7 - Penalty.

24-1-9.7. Penalty.

A person who, in violation of Section 24-1-9.4 NMSA 1978, makes an unauthorized disclosure of the results of a test designed to identify a sexually transmitted infection is guilty of a petty misdemeanor and shall be sentenced to imprisonment in the county jail for a definite term not to exceed six months or the payment of a fine of not more than five hundred dollars ($500) or both.

History: 1978 Comp., 24-1-9.7, enacted by Laws 1996, ch. 80, 6; 2017, ch. 87, 15.



Section 24-1-10 - Pregnancy; serological test for syphilis.

24-1-10. Pregnancy; serological test for syphilis.

A. Every physician examining a pregnant woman for conditions relating to her pregnancy during the period of gestation or at delivery or both shall take or cause to be taken a sample of blood of such woman at the time of first examination.

B. All such blood samples shall be submitted to the state public health laboratory for a standard serological test for syphilis.

C. The standard serological test shall be a test for syphilis approved by the director of the department. Such serological tests shall be made on request without charge by the department.

History: 1953 Comp., 12-34-10, enacted by Laws 1973, ch. 359, 10.



Section 24-1-11 - Reporting of blood tests.

24-1-11. Reporting of blood tests.

In reporting every birth and stillbirth, physicians and others required to make such reports shall state on the certificate whether a blood test for syphilis has been made upon a specimen of blood taken from the mother of the child for which a birth or stillbirth certificate is filed and the approximate date when the specimen was taken.

History: 1953 Comp., 12-34-11, enacted by Laws 1973, ch. 359, 11.



Section 24-1-12 - Health certificates; filing.

24-1-12. Health certificates; filing.

A. Any person who operates or is employed in a health facility shall, upon becoming employed or engaged in such occupation, present to the employer or, if self-employed, file at the place of business a health certificate from a licensed physician stating the person is free from communicable diseases in a transmissible state dangerous to the public health as defined by regulation of the health services division [public health division] of the health and environment department [department of health]. The certificate shall be obtained not more than ninety days prior to the date of employment.

B. All certificates shall be kept on file and be subject to inspection by the licensing authority.

History: 1953 Comp., 12-34-12, enacted by Laws 1973, ch. 359, 12; 1981, ch. 46, 1.



Section 24-1-13 - Pregnancy; capacity to consent to examination and diagnosis.

24-1-13. Pregnancy; capacity to consent to examination and diagnosis.

Any person, regardless of age, has the capacity to consent to an examination and diagnosis by a licensed physician for pregnancy.

History: 1953 Comp., 12-34-13, enacted by Laws 1973, ch. 359, 13.



Section 24-1-13.1 - Pregnancy; prenatal, delivery and postnatal treatment to a female minor; capacity to consent.

24-1-13.1. Pregnancy; prenatal, delivery and postnatal treatment to a female minor; capacity to consent.

A health care provider shall have the authority, within the limits of his license, to provide prenatal, delivery and postnatal care to a female minor. A female minor shall have the capacity to consent to prenatal, delivery and postnatal care by a licensed health care provider.

History: Laws 2001, ch. 314, 1 and Laws 2001, ch. 327, 1.



Section 24-1-13.2 - Shaken baby syndrome prevention.

24-1-13.2. Shaken baby syndrome prevention.

The department of health shall adopt rules, no later than December 31, 2017, requiring every hospital and freestanding birthing center to provide training and education to prevent shaken baby syndrome to every parent of every newborn before discharge of the newborn from the health facility. The rules shall require the health facility to maintain records to demonstrate compliance with this requirement and to report such information as the department deems appropriate regarding the training and education provided by such health facility. The department, in collaboration with the university of New Mexico health sciences center's department of pediatrics, shall approve training and instructional materials in both English and Spanish and shall include the use of shaken baby simulation dolls in the required curriculum.

History: Laws 2017, ch. 119, 1.



Section 24-1-14 - Sterilization; special qualifications prohibited.

24-1-14. [Sterilization;] special qualifications prohibited.

No hospital which permits any operation that results in sterilization to be performed therein or medical staff of such hospital shall require any person upon whom a sterilization operation is to be performed to meet any special qualifications which are not imposed on individuals seeking other types of operations in the hospital.

History: 1953 Comp., 12-34-14, enacted by Laws 1973, ch. 359, 14.



Section 24-1-15 - Isolation; quarantine; protocol.

24-1-15. Isolation; quarantine; protocol.

A. If the secretary or a representative of the department has knowledge that a person is infected with or reasonably believes that a person is infected with or exposed to a threatening communicable disease and the person has refused voluntary treatment, testing, evaluation, detention or observation, the secretary or the secretary's designee shall petition the court for an order to isolate or quarantine the person until the person is no longer a threat to the public health or until the person voluntarily complies with treatment and contagion precautions.

B. The secretary or a representative of the department whom the secretary designates may, by public health order, temporarily isolate or quarantine a person or group of persons if delay in isolating or quarantining would significantly jeopardize the secretary's ability to prevent or limit the transmission to others of a threatening communicable disease. The public health order shall expire at the end of twenty-four hours from the time of the commencement of the isolation or quarantine. The secretary may petition for a court order that authorizes the continued isolation or quarantine of the person or group of persons. In the petition, the secretary shall present facts used to support the need to have issued the public health order to isolate or quarantine.

C. Whether or not a public health order to isolate or quarantine was previously issued, a petition for a court order shall be made under oath or shall be accompanied by a sworn affidavit setting out specific facts showing the basis upon which isolation or quarantine is justified, including whether a person to be isolated or quarantined:

(1) is infected with, reasonably believed to be infected with or exposed to a threatening communicable disease; and

(2) poses a substantial likelihood of transmission of the threatening communicable disease to others because of inadequate separation from others.

D. Upon the filing of a petition, the court shall:

(1) immediately grant ex parte a court order to isolate or quarantine the affected person if there is probable cause from the specific facts shown by the affidavit or by the petition to give the judge reason to believe that the affected person poses a substantial threat to the public health and safety;

(2) cause the court order, notice of hearing and an advisement of the terms of the court order, including the affected person's rights to representation and re-petition for termination of a court order that removes and detains the affected person, to be immediately served on the affected person; and

(3) within five days after the granting of the court order, hold an evidentiary hearing to determine if the court shall continue the order.

E. A person held pursuant to a court order as set forth in Subsection D of this section shall be:

(1) entitled to representation by counsel at the evidentiary hearing and at all hearings thereafter for the duration of the period of removal and detention; and

(2) permitted to communicate on any matter, including the person's isolation or quarantine, with persons by telephone, or other reasonably available means that do not expose other persons to the risk of infection, for the duration of the period of isolation or quarantine.

F. Counsel may be retained by the person held or shall be appointed by the court if the court determines that the person held cannot afford legal representation or if the court determines that appointment of counsel is required in the interest of justice.

G. At the evidentiary hearing, the court shall review the circumstances surrounding the court order and, if the petitioner can show by clear and convincing evidence that the person being held has not voluntarily complied or will not voluntarily comply with appropriate treatment and contagion precautions, the court may continue the isolation or quarantine. The court shall order regular review of the order to isolate or quarantine by providing the person being held with a subsequent hearing within thirty days of the court order's issuance and every thirty days thereafter. The court order to isolate or quarantine shall be terminated and the affected person shall be released if:

(1) the person being held is certified by a public health official to pose no further risk to the public health;

(2) at a hearing, the petitioner, whose burden of proof continues under a clear and convincing standard, can no longer show that the person being held is infected with, reasonably believed to be infected with or exposed to a threatening communicable disease and that the affected person will not comply with appropriate treatment and contagion precautions voluntarily; or

(3) exceptional circumstances exist warranting the termination of the court order.

H. The provisions of this section do not permit the forcible administration of medications. A person isolated or quarantined pursuant to this section has the right to refuse to participate in medical treatment, testing, physical or mental examination, vaccination, specimen collection or preventive treatment.

I. A person who is isolated or quarantined pursuant to a court order may petition the court to contest the order or the conditions of isolation or quarantine at any time prior to the expiration of the order. If a petition is filed, the court shall hold a hearing within five days after the date of filing. The filing of a petition for a hearing pursuant to this subsection does not stay a court order for isolation or quarantine. At the hearing, the secretary shall offer clear and convincing evidence that:

(1) the isolation or quarantine is warranted; or

(2) the conditions of isolation or quarantine are compliant with the provisions of this section.

J. When isolating or quarantining an affected person, the secretary shall ensure that:

(1) isolation or quarantine is the least restrictive means necessary to protect against the spread to others of a communicable disease or a potentially threatening communicable disease and may include confinement to the affected person's private home, if practicable, or if not practicable, to a private or public premises;

(2) an isolated person is confined separately from a quarantined person;

(3) the health status of an isolated or quarantined person is monitored regularly to determine whether continued isolation or quarantine is required;

(4) if a quarantined person becomes infected or is reasonably believed to be infected with the threatening communicable disease subsequent to quarantine, that affected person shall be promptly isolated;

(5) the needs of a person isolated or quarantined are addressed in a systematic and orderly manner, including the provision of adequate food, clothing, shelter, sanitation and comfort;

(6) there are methods of communication available to a person placed in isolation or quarantine to enable communication with family members, household members, legal representatives, advocates, the media and any licensed health care provider;

(7) an area of isolation or quarantine is maintained in a manner that minimizes the likelihood of further transmission of infection or other injury to other persons who are isolated or quarantined; and

(8) to the extent possible, cultural and religious beliefs shall be respected in addressing the needs of affected persons and in establishing and maintaining an area of isolation or quarantine.

K. A person shall not enter an area of isolation or quarantine except as authorized by the department. To protect the public health, the department may isolate or quarantine any person who has entered, with or without the secretary's authorization, into an area of isolation or quarantine.

L. Court proceedings shall be on the record and be closed to the general public. The records shall be sealed from public inspection.

M. A person who in good faith reports another person infected with a threatening communicable disease shall not be held liable for civil damages as a result of the report; provided that the person reported as being infected with a threatening communicable disease shall have the right to sue for damages sustained as a result of negligent or intentional reporting of inaccurate information or the disclosure of information to an unauthorized person.

N. During the period of isolation or quarantine, an employer shall not discharge from employment a person who is placed in isolation or quarantine pursuant to this section.

O. The secretary, after consultation with the state medical investigator, the secretary of public safety, the director and the chair of the board of funeral services, may implement and enforce measures that are reasonable and necessary to respond to a threatening communicable disease and provide for the safe disposal of human remains.

P. For purposes of this section:

(1) "area of isolation or quarantine" means the physical environs that the department designates as the area within which to restrict access as required to prevent transmission of a threatening communicable disease;

(2) "court" means:

(a) the district court of the judicial district where the person who is alleged to be infected with a threatening communicable disease resides or is found; or

(b) in the event that a district court cannot adequately provide services, a district court that the New Mexico supreme court designates;

(3) "isolate" means to physically separate for possible medical care a person who is infected or who is reasonably believed to be infected with a threatening communicable disease or potentially threatening communicable disease;

(4) "public health official" means the secretary, a regional health officer, the director of the public health division of the department, a chief medical officer or a representative of the department designated by the secretary to carry out the duties provided in this section;

(5) "quarantine" means the precautionary physical separation of a person who has or may have been exposed to a threatening communicable disease or a potentially threatening communicable disease and who does not show a sign or symptom of a threatening communicable disease from persons who are not quarantined to protect against the transmission of the disease to persons who are not quarantined; and

(6) "threatening communicable disease" means a disease that causes death or great bodily harm, passes from one person to another and for which there is no means by which the public reasonably can avoid the risk of contracting the disease.

History: 1953 Comp., 12-34-15, enacted by Laws 1973, ch. 359, 15; 1999, ch. 159, 1; 2002, ch. 74, 1; 2017, ch. 87, 16.



Section 24-1-15.1 - Protocol for management of active tuberculosis.

24-1-15.1. Protocol for management of active tuberculosis.

A. When a physician or other person knows that a person has, or is reasonably believed to be infected with, active tuberculosis, the physician or other person shall promptly notify the department.

B. Upon receiving notification that a person has active tuberculosis, the department shall prescribe the person a treatment plan meeting the department's therapeutic specifications for the infectious form of tuberculosis. The treatment plan shall include a notice to the person that failure to comply with the treatment plan will result in immediate initiation of court action to ensure compliance, as set forth in this section.

C. The secretary, or a representative of the department whom the secretary designates, may by public health order temporarily isolate a person or group of persons if delay in isolating the person or group would significantly jeopardize the secretary's ability to prevent or limit the transmission of tuberculosis to others. The public health order shall expire at the end of twenty-four hours from the time of the commencement of isolation. The secretary may petition for a court order that authorizes the continued isolation. In the petition, the secretary shall present facts used to support the need to have issued the public health order to isolate.

D. Whether or not a public health order was issued pursuant to Subsection C of this section, when the department has knowledge that a person who has active tuberculosis has failed to comply with the department's treatment plan as described in Subsection B of this section, the department shall petition for a court order for the person who has active tuberculosis to comply with whichever of the following courses of action the department deems appropriate:

(1) a program of directly observed therapy;

(2) isolation; or

(3) directly observed therapy and isolation.

E. A petition for a court order shall be made under oath or shall be accompanied by a sworn affidavit setting out specific facts showing the basis upon which isolation is justified, including whether the person to be isolated:

(1) has active tuberculosis or presents a substantial likelihood of having active tuberculosis based on credible medical evidence;

(2) after being advised of the condition and the risks posed thereby, has failed to comply with the department's treatment plan; and

(3) poses a substantial likelihood of transmission of tuberculosis to others because the person is actively infectious or poses a risk of relapse or development of a therapy-resistant strain of tuberculosis.

F. Upon the filing of a petition for a court order, the court shall:

(1) in cases where there is probable cause established by the petition to give the judge reason to believe that the person who has been alleged to have active tuberculosis poses a substantial threat to the public health and safety because the person is actively infectious, or poses a risk of relapse or development of a therapy-resistant strain of tuberculosis because of a history of noncompliance, immediately grant ex parte a court order to:

(a) administer a program of directly observed therapy;

(b) isolate the person and administer a program of directly observed therapy; or

(c) isolate the person, if the person refuses a program of directly observed therapy;

(2) cause the court order, notice of hearing and an advisement of the terms of the court order, including the rights of the person alleged to have active tuberculosis to representation and re-petition for termination of a court order, to be immediately served on the person alleged to have active tuberculosis; and

(3) within five days after the granting of the court order, hold an evidentiary hearing to determine if the court shall continue the court order.

G. A person held pursuant to a court order as set forth in Subsection F of this section shall be:

(1) entitled to representation by counsel at the evidentiary hearing and at all hearings thereafter for the duration of the period of isolation or program of directly observed therapy; and

(2) permitted to communicate on any matter, including the person's isolation or program of directly observed therapy, with persons by telephone or other reasonably available means that do not expose other persons to the risk of infection, for the duration of the period of isolation or program of directly observed therapy.

H. Counsel may be retained by the person under the court order or shall be appointed by the court if the court determines that the person held cannot afford legal representation or if the court determines that appointment of counsel is required in the interest of justice.

I. At the evidentiary hearing, the court shall review the circumstances surrounding the court order, and, if the petitioner can show by clear and convincing evidence that the person being held has not complied or will not comply with appropriate treatment and contagion precautions as the department deems necessary, the court shall continue the court order for the person who has active tuberculosis until completion of therapy, as deemed by the department. The court shall order regular review of the order by providing the person under a court order with a subsequent hearing within ninety days of the court order's issuance and every ninety days thereafter. The court order shall be terminated and the person shall be released if:

(1) at a hearing, the petitioner has not met its burden of showing by clear and convincing proof that the person under a court order has not completed therapy; or

(2) exceptional circumstances exist warranting the termination of the court order.

J. The provisions of this section do not permit the forcible administration of medications.

K. A person isolated pursuant to this section has the right to refuse any medical treatment, physical or mental examination, treatment program or invasive specimen collection. A person who has been directed by the secretary to submit to medical procedures and protocols because the person has active tuberculosis and refuses to submit to the procedures and protocols may be subject to continued isolation pursuant to this section.

L. A person who is isolated pursuant to a court order may petition the court to contest the order or the conditions of isolation at any time prior to the expiration of the court order. If a petition is filed, the court shall hold a hearing within five business days after the date of filing. At a hearing pursuant to a petition to contest, the secretary shall offer:

(1) clear and convincing evidence that the isolation is warranted; or

(2) proof that the conditions of isolation are compliant with the provisions of this section.

M. When isolating a person or group of persons, the secretary shall ensure that:

(1) isolation is imposed by the least restrictive means necessary to protect against the spread of tuberculosis to others and may include confinement to the isolated person's private home, if practicable, or, if not practicable, a private or public premises;

(2) the health status of an isolated person is monitored regularly to determine if continued isolation is required;

(3) the needs of a person isolated are addressed in a systematic and orderly manner, including the provision of adequate food, clothing, shelter, sanitation and comfort;

(4) there are methods of communication available to a person placed in isolation to enable communication with family members, household members, legal representatives, advocates, the media and any licensed health care provider;

(5) the premises used for isolation are maintained in a manner that minimizes the likelihood of further transmission of infection or other injury to other persons who are isolated; and

(6) to the extent possible, cultural and religious beliefs shall be respected in addressing the needs of persons and establishing and maintaining isolation premises.

N. The proceedings of any hearing held pursuant to this section shall be recorded stenographically, electronically or mechanically or by other appropriate means. The proceedings shall be closed to the general public and the records shall be sealed from public inspection.

O. A person who in good faith reports that another person has active tuberculosis shall not be held liable for civil damages as a result of the report; provided that the person reported as having active tuberculosis shall have the right to sue for damages sustained as a result of negligent or intentional reporting of inaccurate information or the disclosure of information to an unauthorized person.

P. During the period of isolation, an employer shall not discharge from employment a person who is placed in isolation pursuant to this section.

Q. For purposes of this section:

(1) "active tuberculosis" means a disease caused by mycobacterium tuberculosis or other members of the mycobacterium tuberculosis complex family that has been determined, through current clinical, bacteriological or radiographic evidence, or whichever diagnostic procedures the department deems appropriate, to be present in a person who has not completed an appropriate course of antituberculosis medication, regardless of the state of communicability of the disease. A person with active tuberculosis includes a person with:

(a) tuberculosis that is resistant to the prescribed treatment plan;

(b) infectious tuberculosis or who presents a substantial likelihood of having infectious tuberculosis based on credible medical evidence;

(c) noninfectious tuberculosis who is at high risk of developing an infectious form of tuberculosis; and

(d) pulmonary or extrapulmonary tuberculosis;

(2) "completion of therapy" means completion of the prescribed therapy, as determined by the department based upon published national consensus tuberculosis treatment guidelines;

(3) "court" means the district court of the judicial district where the person who is alleged to have active tuberculosis resides or is found or a district court designated by the New Mexico supreme court;

(4) "department" means the department of health or a person designated by the secretary of health to carry out the duties provided in this section;

(5) "directly observed therapy" means a methodology for promoting patient adherence in which a health care provider or trained designee witnesses the patient ingest each dose of medication until the completion of prescribed therapy for tuberculosis; and

(6) "isolation" means:

(a) home isolation;

(b) home isolation with electronic monitoring;

(c) isolation in a hospital or other health care facility negative pressure room where appropriate security measures are undertaken to prevent the transmission of tuberculosis; or

(d) isolation in a prison or detention center negative pressure room with an appropriate level of medical care.

History: Laws 2009, ch. 174, 1; 2017, ch. 87, 17.



Section 24-1-15.2 - Conditions of public health importance; reporting.

24-1-15.2. Conditions of public health importance; reporting.

A. The secretary shall establish by rule a list of reportable conditions of public health importance. The list shall include conditions of humans or animals caused by exposure to toxic substances, microorganisms or any other pathogens or conditions that arise due to injury. The secretary shall:

(1) prescribe the manner of and the person responsible for reporting conditions of public health importance;

(2) classify each reportable condition of public health importance according to the urgency of reporting; and

(3) revise the list of reportable conditions of public health importance as necessary.

B. The secretary may enter into agreements or other arrangements with federal and tribal public health agencies for receipt and sharing of information regarding reportable conditions of public health importance.

C. The department shall disseminate reporting requirements to health care providers and other persons required to report conditions of public health importance.

D. A person with knowledge of a reportable condition of public health importance shall report the condition to the department.

History: Laws 2017, ch. 87, 18.



Section 24-1-15.3 - Conditions of public health importance; testing; screening.

24-1-15.3. Conditions of public health importance; testing; screening.

A. The department shall establish testing and screening procedures and programs to identify conditions of public health importance among individuals or among the general population of the state. The department shall:

(1) prior to testing or screening, explain to the individual the nature, scope, purposes, benefits, risks and possible outcomes of the test or screening, except as otherwise provided pursuant to this section or by state law;

(2) have a valid and reliable test for the condition of public health importance;

(3) when administering a test or screening, identify a condition of public health importance that poses a threat to an individual's or the public's health and that may be avoided, cured, alleviated or made less contagious through safe and effective treatment, modifications in individual behavior or public health interventions; and

(4) fully inform the individual of the individual's results, the meaning of the results, the possible need for additional testing and the availability of appropriate health care services, including mental health care and social and support services. If appropriate, the department shall provide counseling or inform the individual where such counseling services are available.

B. The department may petition for the issuance of a court order to require testing or medical examination of any individual who has or may have been exposed to a condition of public health importance that poses a significant risk or threat to the individual or others or to the public's health, in accordance with procedures established by department rules.

History: Laws 2017, ch. 87, 19.



Section 24-1-15.4 - Individually identifiable health information; conditions of public health importance; confidentiality; use; disclosure.

24-1-15.4. Individually identifiable health information; conditions of public health importance; confidentiality; use; disclosure.

A. Any use of individually identifiable health information pursuant to this section shall be limited to the minimum amount of information reasonably necessary to accomplish a public health purpose.

B. Individually identifiable health information received by the department shall not be public information and shall not be disclosed without the authorization of the individual who is the subject of the information, except as otherwise provided in state or federal law.

C. In accordance with state and federal law, the secretary shall adopt and promulgate rules to allow an individual to have access to, inspect and obtain copies of the individual's individually identifiable health information.

D. Nothing in this section shall be construed to prevent an individual from disclosing that individual's own individually identifiable health information.

E. As used in this section, "individually identifiable health information" means information related to the provision of health care or public health services to an individual that:

(1) is directly related to diseases or a condition of public health importance; and

(2) can be used to identify the individual recipient of health care or public health services.

History: Laws 2017, ch. 87, 20.



Section 24-1-16 - Inspection definitions.

24-1-16. Inspection definitions.

As used in Sections 16 through 19 [24-1-16 through 24-1-19 NMSA 1978] of the Public Health Act:

A. "inspectorial search" means an entry into and examination of premises or vehicles, for the purpose of ascertaining the existence or nonexistence of conditions dangerous to health or safety or otherwise relevant to the public interest, in accordance with inspection requirements prescribed by fire, housing, sanitation, welfare, zoning or other laws or ordinances duly enacted for the promotion of public well-being;

B. "inspection officer" means an official authorized by law to conduct inspectorial searches; and

C. "inspection order" means an order issued by a magistrate or other competent official authorizing an inspectorial search.

History: 1953 Comp., 12-34-16, enacted by Laws 1973, ch. 359, 16.



Section 24-1-17 - Inspectorial search by consent.

24-1-17. Inspectorial search by consent.

A. Within the scope of his authority with respect to the places to be inspected and the purpose for which inspection is to be carried out, an inspection officer may conduct an inspectorial search, with the voluntary consent of an occupant or custodian of the premises or vehicles to be inspected, who reasonably appears to the inspection officer to be in control of the places to be inspected or otherwise authorized to give such consent.

B. Before requesting consent for an inspectorial search, the inspection officer shall inform the person to whom the request is directed of the authority under and purposes for which the inspection is to be made and shall, upon demand, exhibit a badge or document evidencing his authority to make such inspections.

C. Inspections undertaken pursuant to this section shall be carried out with due regard for the convenience and privacy of the occupants, and during the daytime unless, because of the nature of the premises, the convenience of the occupants or other circumstances, there is a reasonable basis for carrying out the inspection at night.

D. Except in accordance with the provisions of the subsequent subsection adequate notice of the time and purpose of an inspection shall be sent to the occupants or custodians of premises or vehicles to be inspected not less than seven days before the inspection is undertaken.

E. The notice required by the preceding subsection may be dispensed with if, because of the nature of the inspection to be undertaken, the conduct of the occupants, or other circumstances, there is a reasonable basis for belief that such notice would obstruct, or seriously diminish the utility, of the inspection in question.

History: 1953 Comp., 12-34-17, enacted by Laws 1973, ch. 359, 17.



Section 24-1-18 - Inspection searches.

24-1-18. Inspection searches.

A. Upon sufficient showing that consent to an inspectorial search has been refused or is otherwise unobtainable within a reasonable period of time, an inspection officer may make application for an inspection order. Such application shall be made to a district court judge having jurisdiction over the premises or vehicle to be searched or an administrative official authorized by statute or ordinance to issue inspection orders.

B. The application shall be granted and the inspection order issued upon a sufficient showing that inspection in the area in which the premises or vehicles in question are located, or inspection of the particular premises or vehicles, is in accordance with reasonable legislative or administrative standards, and that the circumstances of the particular inspection for which application is made are otherwise reasonable. The issuing authority shall make and keep a record of the proceedings on the application, and enter thereon his finding in accordance with the requirements of this section.

C. The inspection officer executing the order shall, if the premises or vehicle in question are unoccupied at the time of execution, be authorized to use such force as is reasonably necessary to effect entry and make the inspection.

D. The officer conducting the search shall, if authorized by the issuing authority on proper showing, be accompanied by one or more law enforcement officers authorized to serve search warrants who shall assist the inspection officer in executing the order at his direction.

E. After execution of the order or after unsuccessful efforts to execute the order, as the case may be, the inspection officer shall return the order to the issuing authority with a sworn report of the circumstances of execution or failure thereof.

History: 1953 Comp., 12-34-18, enacted by Laws 1973, ch. 359, 18.



Section 24-1-19 - Emergency inspectorial searches.

24-1-19. Emergency inspectorial searches.

A. Whenever it reasonably appears to an inspection officer that there may be a condition, arising under the laws he is authorized to enforce and imminently dangerous to health and safety, the detection or correction of which requires immediate access, without prior notice, to premises for purposes of inspectorial search, and if consent to such search is refused or cannot be promptly obtained, the inspection officer may make an emergency inspectorial search of the premises without an inspection order.

B. Upon completion of the emergency inspectorial search, the inspection officer shall make prompt report of the circumstances to the judicial or administrative authority to whom application for an inspection order would otherwise have been made.

History: 1953 Comp., 12-34-19, enacted by Laws 1973, ch. 359, 19.



Section 24-1-20 - Records confidential.

24-1-20. Records confidential.

A. The files and records of the department giving identifying information about individuals who have received or are receiving from the department treatment, diagnostic services or preventive care for diseases, disabilities or physical injuries, are confidential and are not open to inspection except where permitted by rule of the department, as provided in Subsection C of this section and to the secretary of health and environment [secretary of health] or to an employee of the health and environment department [department of health] authorized by the secretary to obtain such information, but the information shall only be revealed for use in connection with a governmental function of the secretary or the authorized employee. Both the secretary and the employees are subject to the penalty contained in Subsection F of this section if they release or use the information in violation of this section.

B. All information voluntarily provided to the director or his agent in connection with studies designated by him as medical research and approved by the secretary of health and environment [secretary of health], either conducted by or under the authority of the director for the purpose of reducing the morbidity or mortality from any cause or condition of health, is confidential and shall be used only for the purposes of medical research. The information shall not be admissible as evidence in any action of any kind in any court or before any administrative proceeding or other action.

C. The human services department and the office of the state long-term care ombudsman shall have prompt access to all files and records in the possession of the licensing and certification bureau of the department that are related to any health facility investigation. Officers and employees of those agencies with such access are subject to the penalty in Subsection F of this section if they release or use the information in violation of this section.

D. The files and records of the department are subject to subpoena for use in any pending cause in any administrative proceeding or in any of the courts of the state, unless otherwise provided by law.

E. No person supplying information to the department for use in a research project or any cooperating person in a research project shall be subject to any action for damages or other relief as a result of that activity.

F. Any person who discloses confidential information in violation of this section is guilty of a petty misdemeanor.

History: 1953 Comp., 12-34-20, enacted by Laws 1973, ch. 359, 20; 1975, ch. 324, 1; 1977, ch. 253, 41; 1990, ch. 105, 3.



Section 24-1-21 - Penalties.

24-1-21. Penalties.

Any person violating any of the provisions of the Public Health Act or any order, rule or regulation adopted pursuant to the provisions of the Public Health Act is guilty of a petty misdemeanor and shall be punished by a fine not to exceed one hundred dollars ($100) or imprisonment in the county jail for a definite term not to exceed six months or both such fine and imprisonment in the discretion of the court. Each day of a continuing violation of Subsection A of Section 24-1-5 NMSA 1978 after conviction shall be considered a separate offense. The department also may enforce its rules and orders by any appropriate civil action. The attorney general shall represent the department.

History: 1953 Comp., 12-34-22, enacted by Laws 1973, ch. 359, 22; 1975, ch. 183, 4; 1983, ch. 185, 2.



Section 24-1-22 - Scientific laboratory division; testing methods; certification.

24-1-22. Scientific laboratory division; testing methods; certification.

A. The scientific laboratory division of the department of health is authorized to promulgate and approve satisfactory techniques or methods to test persons believed to be operating a motor vehicle or a motorboat under the influence of drugs or alcohol and to issue certification for test operators and their instructors that shall be subject to termination or revocation at the discretion of the scientific laboratory division. The scientific laboratory division is further authorized to establish or approve quality control measures for alcohol breath testing and to establish or approve standards of training necessary to ensure the qualifications of individuals conducting these analyses or collections.

B. The scientific laboratory division shall establish criteria and specifications for equipment, training, quality control, testing methodology, blood-breath relationships and the certification of operators, instructors and collectors of breath samples.

C. All laboratories analyzing breath, blood or urine samples pursuant to the provisions of the Implied Consent Act [66-8-105 through 66-8-112 NMSA 1978] and the Boating While Intoxicated Act [66-13-1 through 66-13-13 NMSA 1978] shall be certified by the scientific laboratory division. The certification shall be granted in accordance with the rules and regulations of the scientific laboratory division and shall be subject to termination or revocation for cause.

History: Laws 1981, ch. 165, 1; 2003, ch. 241, 14.



Section 24-1-23 - Disclosure by medicare health care providers; limitation on charges to recipient of services.

24-1-23. Disclosure by medicare health care providers; limitation on charges to recipient of services.

A. As used in this section:

(1) "health care provider" means any person who provides health care services the charges for which either he or the recipient of the services is eligible for payment or reimbursement of under provisions of the federal medicare program; and

(2) "recipient" means a person who is eligible under the federal medicare program provisions for reimbursement to him or payment on his behalf for charges for health care services.

B. A health care provider shall disclose to a recipient before providing services the provider's policy regarding whether or not the provider accepts assignment of medicare benefits.

History: Laws 1987, ch. 157, 1.



Section 24-1-25 - Holly Gonzales experimental treatment fund created.

24-1-25. Holly Gonzales experimental treatment fund created.

A. The "Holly Gonzales experimental treatment fund" is created in the state treasury.

B. The Holly Gonzales experimental treatment fund shall be administered by the secretary of health. The money in the fund shall be used solely for the purpose of paying for the costs of federal drug administration approved experimental treatments or procedures for children with catastrophic, debilitating or terminal illnesses. An attending physician of a patient seeking coverage of a treatment or procedure from the fund shall certify to the secretary of health that conventional treatments or procedures cannot control or cure the illness, the expected outcome for the patient is death and the experimental treatment or procedure has a reasonable chance of either curing or controlling the illness for an extended period of time. The patient shall provide documentation from his medical insurer that the experimental treatment is not included in the policy covering the patient.

C. The patient shall submit receipts to the secretary of health for payment from the Holly Gonzales experimental treatment fund for the direct expenses of the experimental treatment or procedure and for associated expenses necessarily incurred in obtaining the treatment or procedure.

D. Disbursements from the Holly Gonzales experimental treatment fund shall be by warrant drawn by the secretary of finance and administration pursuant to vouchers signed by the secretary of health.

History: Laws 2001, ch. 333, 1.



Section 24-1-27 - Purpose.

24-1-27. Purpose.

The purpose of creating a single interagency behavioral health purchasing collaborative is to develop a statewide system of behavioral health care that promotes the behavioral health and well-being of children, individuals and families; encourages a seamless system of care that is accessible and continuously available; and emphasizes prevention and early intervention, resiliency, recovery and rehabilitation.

History: Laws 2004, ch. 46, 1.



Section 24-1-28 - Behavioral health planning council created; powers and duties; membership.

24-1-28. Behavioral health planning council created; powers and duties; membership.

There is created the "behavioral health planning council".

A. The council shall consist of the following members, all of whom shall be appointed by and serve at the pleasure of the governor:

(1) consumers of behavioral health services and consumers of substance abuse services, as follows:

(a) adults with serious mental illness;

(b) seniors;

(c) family members of adults with serious mental illness and of children with serious emotional or neurobiological disorders; and

(d) persons with co-occurring disorders;

(2) Native American representatives from a pueblo, an Apache tribe [Tribe], the Navajo Nation and an urban Native American population;

(3) providers;

(4) state agency representation from agencies responsible for:

(a) adult mental health and substance abuse;

(b) children's mental health and substance abuse;

(c) education;

(d) vocational rehabilitation;

(e) criminal justice;

(f) juvenile justice;

(g) housing;

(h) medicaid and social services;

(i) health policy planning;

(j) developmental disabilities planning; and

(k) disabilities issues and advocacy;

(5) such other members as the governor may appoint to ensure appropriate cultural and geographic representation; and

(6) advocates.

B. Providers and state agency representatives together may not constitute more than forty-nine percent of the council membership.

C. The council shall:

(1) advocate for adults, children and adolescents with serious mental illness or severe emotional, neurobiological and behavioral disorders, as well as those with mental illness or emotional problems, including substance abuse and co-occurring disorders;

(2) report annually to the governor and the legislature on the adequacy and allocation of mental health services throughout the state;

(3) encourage and support the development of a comprehensive, integrated, community-based behavioral health system of care, including mental health and substance abuse services, and services for persons with co-occurring disorders;

(4) advise state agencies responsible for behavioral health services for children and adults, as those agencies are charged in Section 9-7-6.4 NMSA 1978;

(5) meet regularly and at the call of the chair, who shall be selected by the council membership from among its members;

(6) establish subcommittees, to meet at least quarterly, as follows:

(a) a medicaid subcommittee, chaired by the secretary of human services or a designee, which may also serve as a subcommittee of the medicaid advisory committee;

(b) a child and adolescent subcommittee, chaired by the secretary of children, youth and families or a designee;

(c) an adult subcommittee, chaired by the secretary of health or a designee;

(d) a substance abuse subcommittee, chaired by the secretary of health or a designee, which shall include DWI issues and shall include representation from local DWI councils;

(e) a Native American subcommittee, chaired by the secretary of Indian affairs or a designee; and

(f) other subcommittees as may be established by the chair of the council to address specific issues. All subcommittees may include nonvoting members appointed by the chair for purposes of providing expertise necessary to the charge of the respective subcommittee;

(7) review and make recommendations for the comprehensive mental health state block grant and the substance abuse block grant applications, the state plan for medicaid services and any other plan or application for federal or foundation funding for behavioral health services; and

(8) replace the governor's mental health planning council and act in accordance with Public Law 102-321 of the federal Public Health Service Act.

History: Laws 2004, ch. 46, 2; 2005, ch. 7, 1.



Section 24-1-29 - Commission created; members; duties.

24-1-29. Commission created; members; duties.

A. There is created the "governor's HIV and AIDS policy commission", consisting of twenty-three members as follows:

(1) the secretary of health or the secretary's designee;

(2) the secretary of human services or the secretary's designee;

(3) the secretary of public education or the secretary's designee;

(4) the chief medical officer of the corrections department or the officer's designee;

(5) the chair of the department of health's medical advisory committee;

(6) the executive director of the New Mexico medical insurance pool or the director's designee;

(7) a representative from each of the six health management alliance organizations, appointed by the governor;

(8) six consumers reflecting the diversity of the HIV and AIDS populations in New Mexico, including Native Americans and other people of color, appointed by the governor; and

(9) five public members who have expertise in HIV and AIDS services, prevention, program administration, financial management and other categories of expertise required under federal planning requirements, appointed by the governor.

B. The governor shall appoint the chair of the commission. Members appointed by the governor shall serve for terms of three years, except that the initial term of seven members shall be two years. Vacancies of the appointed members shall be filled by appointment by the governor for the remainder of the unexpired term. Appointed members shall receive per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] but shall receive no other compensation, perquisite or allowance. The commission shall be administratively attached to the department, which shall provide administrative services to the commission.

C. The commission shall:

(1) review and make recommendations on department HIV and AIDS policies;

(2) study and make recommendations to the department on all factors affecting the availability, quality and accessibility of health services for persons with HIV and AIDS, including:

(a) review and consult with the department's medical advisory committee regarding the HIV and AIDS drug formulary and policies of selection, utilization and provision of those drugs; and

(b) review policies and practices of each state agency with responsibilities to persons with HIV and AIDS, including statutes and rules governing these responsibilities;

(3) serve as a planning and advisory group to the department's HIV and AIDS services program;

(4) annually provide its evaluation and recommendations to the department for inclusion in the department's annual report, including recommendations for administrative and legislative changes, for resource allocation by the department and for funding;

(5) provide information on HIV and AIDS programs and issues as requested by the executive and legislative branches of government;

(6) advocate for improved and expanded services for persons living with HIV and AIDS; and

(7) establish task forces as it deems necessary.

D. For purposes of this section:

(1) "commission" means the governor's HIV and AIDS policy commission;

(2) "department" means the department of health;

(3) "HIV and AIDS" means human immunodeficiency virus and acquired immune deficiency syndrome; and

(4) "consumers" means people living with HIV and AIDS.

History: Laws 2005, ch. 5, 1.



Section 24-1-30 - Hand washing facilities; requirement.

24-1-30. Hand washing facilities; requirement.

Portable hand washing facilities shall be provided with at least one hand wash facility to every one-to-ten portable toilets in public locations where portable toilets are required by law or ordinance. The facilities shall be in close proximity to the toilets.

History: Laws 2005, ch. 190, 1.



Section 24-1-31 - Save our children's sight fund created.

24-1-31. Save our children's sight fund created.

The "save our children's sight fund" is created in the state treasury. Money in the fund shall consist of appropriations, contributions, grants and statutory revenues directed to the fund. Money in the fund is appropriated to the department of health, which shall administer the fund for the purpose of development and implementation of a vision screening program making vision screenings and follow-up comprehensive examinations available to New Mexico children regardless of family income. Expenditures from the fund shall be by warrants of the secretary of finance and administration drawn pursuant to vouchers signed by the secretary of health or the secretary's authorized representative. Money in the fund shall not revert at the end of a fiscal year.

History: Laws 2007, ch. 353, 1 and Laws 2007, ch. 357, 1.



Section 24-1-32 - Notice of the need for further vision evaluation and availability of funds.

24-1-32. Notice of the need for further vision evaluation and availability of funds.

The department of health shall promulgate rules for award of money from the save our children's sight fund. When the vision screen of a student indicates the need for further evaluation, the student's school shall notify the student's parent of that need and provide information on the availability of funds from the save our children's sight fund. The notice shall state that the parent, if the student is not already covered by health insurance for a comprehensive eye examination, may apply to the fund for the following expenses as a result of the screening:

A. a comprehensive eye examination by an optometrist or ophthalmologist whose services are used to follow up the school vision screen;

B. the cost of contact lenses or polycarbonate lenses and frames for eyeglasses; and

C. replacement insurance for lost or broken lenses.

History: Laws 2007, ch. 353, 3 and Laws 2007, ch. 357, 3.



Section 24-1-33 - Communication regarding reconstructive breast surgery.

24-1-33. Communication regarding reconstructive breast surgery.

A. A health care provider that provides mastectomy or lumpectomy or lymph node dissection surgery of the breast shall provide information to the patient about the option of reconstructive surgery. The information shall be provided to the patient in writing and in advance of obtaining consent for the mastectomy or lumpectomy or lymph node dissection surgery of the breast. The information shall include at least a description of:

(1) reconstructive surgery options and the advantages and disadvantages of each option;

(2) the availability of health insurance or health care coverage for costs related to reconstructive surgery pursuant to the New Mexico Insurance Code [Chapter 59A NMSA 1978, except for Articles 30A and 42A] and the federal Women's Health and Cancer Rights Act of 1998; and

(3) patient access to reconstructive surgery services, including referring the patient to a health care provider that provides reconstructive surgery if the health care provider that performs the mastectomy or lumpectomy or lymph node dissection surgery of the breast does not offer reconstructive surgery services.

B. The department of health shall notify health care providers of the provisions of Subsection A of this section.

History: Laws 2011, ch. 145, 1.



Section 24-1-34 - Primary stroke centers; comprehensive stroke centers; acute stroke capable centers; department certification; rulemaking.

24-1-34. Primary stroke centers; comprehensive stroke centers; acute stroke capable centers; department certification; rulemaking.

A. In accordance with department rules, the department shall certify any acute care hospital as a primary stroke center, comprehensive stroke center or acute stroke capable center if that hospital has been accredited by the joint commission or any other nationally recognized accrediting body as a primary stroke center, comprehensive stroke center or acute stroke capable center. The department shall post information regarding certification on the department's web site. If a hospital loses accreditation as a primary stroke center, comprehensive stroke center or acute stroke capable center, the secretary shall also remove that hospital's certification.

B. In accordance with department rules, the emergency medical systems bureau of the department shall work in coordination with all local and regional emergency medical services authorities statewide on the development of pre-hospitalization protocols related to the assessment, treatment and transport of stroke patients by licensed emergency medical services providers. These protocols shall include, at a minimum, plans for the triage and transport of stroke patients to the closest comprehensive or primary stroke center or, when appropriate, to an acute stroke capable center.

C. The secretary may adopt rules to assist and encourage primary stroke centers to enter into coordinated stroke care agreements with other health care facilities throughout the state to provide appropriate access to care for acute stroke patients.

History: Laws 2012, ch. 4, 1; 2015, ch. 90, 1.



Section 24-1-35 - Assisted living facilities contracts; limit on charges after resident death.

24-1-35. Assisted living facilities contracts; limit on charges after resident death.

A. The contract for each resident of an assisted living facility shall include a refund policy to be implemented at the time of a resident's death. The refund policy shall provide that the resident's estate or responsible party is entitled to a prorated refund based on the calculated daily rate for any unused portion of payment beyond the termination date after all charges have been paid to the licensee. For the purpose of this section, the termination date shall be the date the unit is vacated by the resident due to the resident's death and cleared of all personal belongings.

B. If a resident's belongings are not removed within one week of the resident's death and the amount of belongings does not preclude renting the unit, the facility may clear the unit and charge the resident's estate for moving and storing the items at a rate equal to the actual cost to the facility, not to exceed ten percent of the regular rate for the unit; provided that the responsible party for the resident is given notice at least one week before the resident's belongings are removed. If the resident's belongings are not claimed within forty-five days after notification, the facility may dispose of them.

C. For the purposes of this section, "assisted living facility" means a facility required to be licensed as an assisted living facility for adults by the department of health.

History: Laws 2013, ch. 114, 1.



Section 24-1-36 - Statewide community-based adult fall risk awareness and prevention program.

24-1-36. Statewide community-based adult fall risk awareness and prevention program.

A. By January 1, 2015, the department of health shall establish a statewide community-based adult fall risk awareness and prevention program.

B. In implementing the statewide community-based adult fall risk awareness and prevention program, the department of health shall:

(1) contract for the development of a culturally competent and literacy level-appropriate statewide community-based adult fall risk awareness and prevention media campaign, to include a web page, a referral clearinghouse and statewide media placement of print, radio and television messages;

(2) conduct program outreach to the public, to groups or to organizations that advocate for adult fall risk awareness and prevention and to health care providers;

(3) arrange for and coordinate adult fall risk awareness and prevention training and workshops;

(4) serve as a resource for information and written materials on adult fall risk awareness and prevention;

(5) act as a liaison between the New Mexico healthy aging collaborative, the New Mexico older adult falls prevention coalition, groups or organizations that advocate for adult fall risk awareness and prevention and sources of funding for adult fall risk awareness and prevention programming and activities;

(6) contract with one or more universities, colleges or other institutions of higher learning to provide educational programming in evidence-based fall risk assessment and fall prevention strategies;

(7) contract with one or more area agencies on aging, community hospitals, the federal Indian health service, tribally operated 638 health programs or urban Indian health programs to provide fall risk awareness and prevention programming and literature to the public;

(8) conduct trainer instructional workshops and booster training for evidence-based fall risk awareness and prevention programs; and

(9) contract with one or more senior centers, community centers, parks and recreation departments or other local, county, municipal or tribal organizations providing services to senior citizens to implement evidence-based interventions for adult fall prevention.

History: Laws 2014, ch. 37, 1.



Section 24-1-37 - Lay caregiver; aftercare; designation.

24-1-37. Lay caregiver; aftercare; designation.

A. A hospital shall provide each patient or the patient's legal guardian with an opportunity to designate one lay caregiver following the patient's admission into a hospital and before the patient's discharge to the patient's residence.

B. As soon as practicable, a hospital shall attempt to consult with a designated lay caregiver to prepare the lay caregiver to provide aftercare. The hospital shall provide the lay caregiver with a discharge plan for the patient that describes the patient's aftercare needs. This discharge plan:

(1) may include, but is not limited to:

(a) culturally competent training on how to provide care and tasks;

(b) medication management guidelines;

(c) aftercare guidelines; and

(d) an identification of tasks that the discharging health care provider specifies;

(2) shall reflect the active engagement of a patient or lay caregiver in the discharge planning process and incorporate a patient's goals and preferences as much as possible; and

(3) shall educate a lay caregiver in a manner that is consistent with current accepted practices and is based on an assessment of the lay caregiver's learning needs.

C. A hospital shall allow a patient to change the patient's designation of a lay caregiver in the event that the originally designated lay caregiver becomes unavailable, unwilling or unable to care for the patient.

D. Designation of an individual as a lay caregiver pursuant to this section does not obligate that individual to accept the role of lay caregiver for the patient.

E. The provisions of this section shall not be construed to require a patient to designate a lay caregiver.

F. In the event that a patient or a patient's legal guardian declines to designate a lay caregiver pursuant to this section, a hospital shall promptly document this refusal to designate a lay caregiver in the patient's medical record.

G. A hospital shall not allow the process of appointing or refusal or failure to appoint a lay caregiver for a patient to interfere with, delay or otherwise affect the services that the hospital provides to a patient.

H. In the event that a hospital is unable to contact a designated lay caregiver, this lack of contact shall not interfere with or otherwise affect an appropriate discharge of the patient.

I. The provisions of this section shall not be construed to:

(1) create a private right of action against a hospital, hospital employee, contractor having a contractual relationship with a hospital or duly authorized agent of a hospital; or

(2) remove the obligation of a third-party payer to cover any health care item or service that the third-party payer is obligated to provide to a patient pursuant to the terms of a valid agreement, insurance policy, plan or certificate of coverage or health maintenance organization contract.

J. A hospital, hospital employee, contractor having a contractual relationship with a hospital or duly authorized agent of a hospital shall not be held liable in any way for an act or omission of a lay caregiver.

K. As used in this section:

(1) "aftercare" means assistance provided in a private home by a designated lay caregiver to a patient after the patient's discharge from a hospital. "Aftercare" includes exclusively those tasks related to a patient's condition at the time of discharge that do not require the lay caregiver performing the tasks to be a licensed, certified or otherwise authorized health care provider;

(2) "discharge" means a patient's exit or release from a hospital to that patient's residence following an inpatient stay;

(3) "hospital" means a health facility licensed as a general acute hospital by the department of health;

(4) "lay caregiver" means an individual who is eighteen years of age or older, who has been designated as a lay caregiver pursuant to this section and who provides aftercare to a patient in the patient's residence; and

(5) "residence" means a dwelling considered by a patient to be the patient's home, not including a hospital, nursing home or group home or assisted living facility.

History: Laws 2015, ch. 155, 1.



Section 24-1-38 - Hospitals; requirement to offer influenza and pneumococcal immunizations.

24-1-38. Hospitals; requirement to offer influenza and pneumococcal immunizations.

Each year between October 1 and March 1 and in accordance with the latest recommendations of the advisory committee on immunization practices of the federal centers for disease control and prevention, each hospital licensed by the department of health shall offer, prior to discharge, immunizations against the influenza virus and pneumococcal disease to all inpatients sixty-five years of age and older unless contraindicated for a patient and contingent upon the availability of the vaccine.

History: Laws 2017, ch. 51, 1.






Article 1A - Rural Primary Health Care

Section 24-1A-1 - Short title.

24-1A-1. Short title.

This act [24-1A-1 through 24-1A-3, 24-1A-4 NMSA 1978] may be cited as the "Rural Primary Health Care Act".

History: Laws 1981, ch. 295, 1.



Section 24-1A-2 - Purpose of act.

24-1A-2. Purpose of act.

The purpose of the Rural Primary Health Care Act is to recruit and retain health care personnel and assist in the provision of primary health care services through eligible programs in underserved areas of the state in order to better serve the health needs of the public.

History: Laws 1981, ch. 295, 2; 1983, ch. 236, 1.



Section 24-1A-3 - Definitions.

24-1A-3. Definitions.

As used in the Rural Primary Health Care Act:

A. "health care underserved areas" means a geographic area in which it has been determined by the department of health, through the use of indices and other standards set by the department, that sufficient primary health care is not being provided to the citizens of that area;

B. "eligible programs" means nonprofit community-based entities that provide or commit to provide primary health care services for residents of health care underserved areas and includes rural health facilities and those serving primarily low-income populations;

C. "department" means the department of health; and

D. "primary health care" means the first level of basic or general health care for an individual's health needs, including diagnostic and treatment services.

History: Laws 1981, ch. 295, 3; 1983, ch. 236, 2; 1996, ch. 29, 2.



Section 24-1A-3.1 - Department; technical and financial assistance.

24-1A-3.1. Department; technical and financial assistance.

To the extent funds are made available for the purposes of the Rural Primary Health Care Act, the department is authorized to:

A. provide for a program to recruit and retain health care personnel in health care underserved areas;

B. develop plans for and coordinate the efforts of other public and private entities assisting in the provision of primary health care services through eligible programs;

C. provide for technical assistance to eligible programs in the areas of administrative and financial management, clinical services, outreach and planning;

D. provide for distribution of financial assistance to eligible programs that have applied for and demonstrated a need for assistance in order to sustain a minimum level of delivery of primary health care services; and

E. provide a program for enabling the development of new primary care health care services or facilities, and that program:

(1) shall give preference to communities that have few or no community-based primary care services;

(2) may require in-kind support from local communities where primary care health care services or facilities are established;

(3) may require primary care health care services or facilities to assure provision of health care to the medically indigent; and

(4) shall permit the implementation of innovative and creative uses of local or statewide health care resources, or both, other than those listed in Paragraphs (2) and (3) of this subsection.

History: 1978 Comp., 24-1A-3.1, enacted by Laws 1983, ch. 236, 3; 1991, ch. 212, 18; 1996, ch. 29, 3.



Section 24-1A-4 - Rules and regulations.

24-1A-4. Rules and regulations.

Subject to the State Rules Act [Chapter 14, Article 4 NMSA 1978], the department shall adopt rules and regulations for recruiting health care personnel in health care underserved areas, and shall establish a formula for distribution of financial assistance to eligible programs which shall take into account the relative needs of applicants for assistance, provided that funds may not be expended for land or facility acquisition or debt amortization and further provided that a local match of ten percent shall be required from each local recipient for each request for assistance.

History: Laws 1981, ch. 295, 4; 1983, ch. 236, 4.






Article 1B - Maternal and Child Health Plan

Section 24-1B-1 - Short title.

24-1B-1. Short title.

Chapter 24, Article 1B NMSA 1978 may be cited as the "Maternal and Child Health Plan Act".

History: Laws 1991, ch. 113, 1; 2007, ch. 94, 1.



Section 24-1B-2 - Purpose of act.

24-1B-2. Purpose of act.

The purpose of the Maternal and Child Health Plan Act is to encourage the development of comprehensive, community-based maternal and child health services to meet the needs of childbearing women and their families.

History: Laws 1991, ch. 113, 2; 2007, ch. 94, 2.



Section 24-1B-3 - Definitions.

24-1B-3. Definitions.

As used in the Maternal and Child Health Plan Act:

A. "board" means the board of county commissioners of a county or leadership of a tribe;

B. "department" means the department of health;

C. "planning council" means the maternal and child health planning council; and

D. "tribe" means an Indian nation, tribe or pueblo located within the boundaries of the state.

History: Laws 1991, ch. 113, 3; 2007, ch. 94, 3.



Section 24-1B-4 - Planning council created; membership.

24-1B-4. Planning council created; membership.

A. The board may create a maternal and child health planning council, and it may appoint members for terms designated by the board. The members of the planning council shall be selected to represent a broad spectrum of interests that may include elected officials, tribal officials, community-based program providers, childbearing and parenting families, residents, local school administrators, local political leaders, employees of the income support office, employees of the county field health office, maternal and child health care providers, obstetricians, family physicians, nurses, mid-level providers and hospital administrators.

B. Members of the planning council shall elect from among themselves a chair for a term designated by the board. The planning council shall meet at the call of the chair.

C. Planning council members shall not be paid, but they may receive per diem and mileage expenses as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978].

History: Laws 1991, ch. 113, 4; 2007, ch. 94, 4.



Section 24-1B-5 - Maternal and child health plans.

24-1B-5. Maternal and child health plans.

A. The board or its designee with the advice of the planning council may prepare a maternal and child health plan. The plan shall have the approval of the planning council and the board before it may be submitted by the board to the department for approval.

B. Two or more boards may agree among themselves to establish a maternal and child health plan.

C. Each maternal and child health plan shall include:

(1) a needs assessment that identifies and quantifies:

(a) those populations that are unable to obtain adequate maternal and child health services;

(b) the major factors that affect accessibility to local maternal and child health services;

(c) the gaps in locally available maternal and child health services; and

(d) the extent to which county and tribal residents use maternal and child health services available in other counties;

(2) an inventory that identifies existing public and private providers, services and maternal and child health plans, medicaid and other governmental, tribal and charitable resources, program duplications and the county's current monetary contributions to maternal and child health programs;

(3) recommendations on how to improve and fund maternal and child health based upon the needs assessment and inventory of existing services and resources;

(4) recommendations to eliminate duplications of services, improve access and initiate new services as needed; and

(5) conclusions about the need to rely on services available in other counties and on the level of charitable, federal, state, county or tribal funding and in-kind contributions that are required to implement the maternal and child health plan fully.

D. The recommendations contained in the maternal and child health plan may be based on the development of comprehensive maternal and child health services. Development of the maternal and child health plan may include a consideration of:

(1) teen pregnancy;

(2) family planning;

(3) prenatal care;

(4) financing of perinatal care for persons not eligible for medicaid;

(5) proposals to expand provider capacity;

(6) outreach, information, referral, risk assessment and case management for both pregnant women and their children;

(7) perinatal health education projects;

(8) home visiting and social support groups;

(9) projects that reduce poor pregnancy and child outcomes;

(10) projects that enhance utilization of well-child care;

(11) projects that remove transportation barriers from perinatal services; and

(12) projects that coordinate local community services, including those services provided by the county's state public health office.

E. The maternal and child health plan shall be updated at the request of the board or the department if the plan as implemented is not achieving the stated goals or if the needs of the local population have changed.

History: Laws 1991, ch. 113, 5; 2007, ch. 94, 5.



Section 24-1B-6 - Maternal and child health funds.

24-1B-6. Maternal and child health funds.

A. The department shall contract for maternal and child health services to implement a maternal and child health plan after the plan has been approved by the department.

B. As a condition of the department contracting for maternal and child health services, after an opportunity for county or tribal input, a county or tribe may be asked to contribute to the implementation of an approved maternal and child health plan based on the relative wealth of the county or tribe as measured by the population, the per capita income, the gross receipts tax base and the average property value.

C. The department shall contract for maternal and child health services to implement a maternal and child health plan based upon:

(1) the amount of funds appropriated for the purpose of carrying out the provisions of the Maternal and Child Health Plan Act;

(2) the need for services as measured by:

(a) maternal and child health indicators;

(b) the teen pregnancy rate; and

(c) maternal and child health provider availability and shortages; and

(3) the demonstration that the services in the maternal and child health plan fit into the comprehensive outline of community-based maternal and child health services described in Subsection D of Section 24-1B-5 NMSA 1978.

D. Nothing in the Maternal and Child Health Plan Act shall prohibit the department from contracting for those categories of maternal and child health services that it contracted for prior to the effective date of the Maternal and Child Health Care Act or that it deems essential for public health.

History: Laws 1991, ch. 113, 6; 2007, ch. 94, 6.



Section 24-1B-7 - Department; powers and duties.

24-1B-7. Department; powers and duties.

A. The department shall review, evaluate and approve or reject a maternal and child health plan and it may require that a county update its maternal and child health plan.

B. The department is authorized to contract for maternal and child health services to implement maternal and child health plans, subject to the availability of appropriations for that purpose.

C. The department shall monitor and evaluate the contracts funded by the department and assess whether maternal and child health conditions are improving.

D. The department shall provide technical assistance and training to assist as needed in developing maternal and child health plans.

E. The department may gather information necessary to evaluate the effectiveness of services it contracts for through the provisions of the Maternal and Child Health Plan Act.

F. The department shall adopt all rules necessary to carry out the purposes of the Maternal and Child Health Plan Act, including:

(1) the procedures and format for applying for department approval of a maternal and child health plan;

(2) the format for maternal and child health plans;

(3) the criteria to review, evaluate and approve or reject maternal and child health plans;

(4) the procedures and format for requesting that the department procure services under a department-approved maternal and child health plan;

(5) the formula used to determine a required contribution to implement maternal and child health plans;

(6) a procedure that determines the need for maternal and child health services;

(7) the procedure to determine the distribution of state funds appropriated to implement maternal and child health plans;

(8) the procedures for gathering and reporting programmatic and financial information necessary to evaluate the effectiveness of maternal and child health services for which the department contracts pursuant to the provisions of the Maternal and Child Health Plan Act; and

(9) definitions that set an acceptable minimum standard for the services provided.

History: Laws 1991, ch. 113, 7; 2007, ch. 94, 7.






Article 1C - Primary Care Capital Funding

Section 24-1C-1 - Short title.

24-1C-1. Short title.

Chapter 24, Article 1C NMSA 1978 may be cited as the "Primary Care Capital Funding Act".

History: Laws 1994, ch. 62, 7; 1997, ch. 230, 1.



Section 24-1C-2 - Purpose.

24-1C-2. Purpose.

The purpose of the Primary Care Capital Funding Act is to provide funding for capital projects to eligible entities in order to increase health care services in rural and other health care underserved areas in the state.

History: Laws 1994, ch. 62, 8.



Section 24-1C-3 - Definitions.

24-1C-3. Definitions.

As used in the Primary Care Capital Funding Act:

A. "authority" means the New Mexico finance authority;

B. "capital project" means repair, renovation or construction of a facility; purchase of land; acquisition of capital equipment of a long-term nature; or acquisition of capital equipment to be used in the delivery of primary care, telehealth or hospice services;

C. "department" means the department of health;

D. "eligible entity" means:

(1) a community-based nonprofit primary care clinic or hospice that operates in a rural or other health care underserved area of the state, is a 501(c)(3) nonprofit corporation for federal income tax purposes and is eligible for funding pursuant to the Rural Primary Health Care Act [24-1A-1 through 24-1A-3, 24-1A-4 NMSA 1978];

(2) a school-based health center that operates in a public school district and that meets department requirements or that is funded by the federal department of health and human services; or

(3) a telehealth site that is operated by an eligible entity pursuant to Paragraphs (1) and (2) of this subsection;

E. "fund" means the primary care capital fund; and

F. "primary care" means the first level of basic or general health care for an individual's health needs, including diagnostic and treatment services and including services delivered at a primary care clinic, telehealth site or a school-based health center; "primary care" includes the provision of mental health services if those services are integrated into the eligible entity's service array.

History: Laws 1994, ch. 62, 9; 2000, ch. 75, 1; 2005, ch. 54, 1.



Section 24-1C-4 - Primary care capital fund; creation.

24-1C-4. Primary care capital fund; creation.

A. The "primary care capital fund" is created as a revolving fund in the state treasury. The fund shall consist of appropriations, loan repayments, gifts, grants, donations and interest earned on investment of the fund. A separate account shall be maintained for appropriations, loan repayments, gifts, grants, donations and interest earned on investment of the account for loans to school-based health centers and telehealth sites. Money in the fund shall not revert at the end of a fiscal year.

B. The fund shall be administered by the authority. Administrative costs of the authority or department shall not be paid from the fund. Money in the fund shall be expended only on warrants drawn by the secretary of finance and administration pursuant to vouchers signed by the director of the authority or his authorized representative.

History: Laws 1994, ch. 62, 10; 2005, ch. 54, 2.



Section 24-1C-5 - Regulations.

24-1C-5. Regulations.

A. Prior to September 15, 1994, the department, in conjunction with the authority, shall adopt regulations to administer and implement the provisions of the Primary Care Capital Funding Act, including providing for:

(1) the determination of rural or other health care underserved areas of the state in which eligible entities may receive loans or contracts for services from the fund;

(2) procedures and forms for applying for loans or contracts for services for capital projects;

(3) documentation required to be provided by the applicant to justify the need for the capital project;

(4) documentation required to be provided by the applicant to demonstrate that the applicant is an eligible entity;

(5) procedures for review, evaluation and approval of loans and contracts for services, including the programmatic, organizational and financial information necessary to review, evaluate and approve an application;

(6) evaluation of the ability and competence of an applicant to provide efficiently and adequately for the completion of a proposed capital project;

(7) approval of loan and contract for services applications, including provisions that accord priority attention to areas with the greatest need for primary care services;

(8) fair geographic distribution of loans and contracts for services;

(9) requirements for repayment of loans, including payment schedules, interest rates, loan terms and other requirements;

(10) ensuring the state's interest in any capital project by the filing of a lien equal to the total of the state's financial participation in the project; and

(11) such other requirements deemed necessary by the department to ensure that the state receives the primary care services for which the legislature appropriates money and that protects the state's interest in a capital project.

B. Regulations adopted by the department shall become effective when filed in accordance with the provisions of the State Rules Act [Chapter 14, Article 4 NMSA 1978].

History: Laws 1994, ch. 62, 11.



Section 24-1C-6 - Department; authority; powers and duties.

24-1C-6. Department; authority; powers and duties.

A. The department and the authority shall administer the loan programs and contracts for services established pursuant to the provisions of the Primary Care Capital Funding Act. The department and authority shall:

(1) enter into joint powers agreements with each other or other appropriate public agencies to carry out the provisions of that act; and

(2) apply to any appropriate federal, state or local governmental agency or private organization for grants and gifts to carry out the provisions of that act or to fund allied community-based health care programs.

B. The department or authority may, instead of a loan, contract for services with an eligible entity to provide free or reduced fee primary care services for sick and medically indigent persons as reasonably adequate legal consideration for money from the fund to the entity so it may acquire or construct a capital project to provide the services.

C. The department and authority may:

(1) make and enter into contracts and agreements necessary to carry out their powers and duties pursuant to the provisions of the Primary Care Capital Funding Act; and

(2) do all things necessary or appropriate to carry out the provisions of the Primary Care Capital Funding Act.

D. The authority is responsible for all financial duties of the programs, including:

(1) administering the fund;

(2) accounting for all money received, controlled or disbursed for capital projects in accordance with the provisions of the Primary Care Capital Funding Act;

(3) evaluating and approving loans and contracts for services, including determining financial capacity of an eligible entity;

(4) enforcing contract provisions of loans and contracts for services, including the ability to sue to recover money or property owed the state;

(5) determining interest rates and other financial aspects of a loan and relevant terms of a contract for services; and

(6) performing other duties in accordance with the provisions of the Primary Care Capital Funding Act, regulations promulgated pursuant to that act or joint powers agreements entered into with the department.

E. The department is responsible for the following duties:

(1) defining sick and medically indigent persons for purposes of the Primary Care Capital Funding Act;

(2) establishing priorities for loans and contracts for services;

(3) determining the appropriateness of the capital project;

(4) evaluating the capability of an applicant to provide and maintain primary care or hospice services;

(5) selecting recipients of loans and persons with whom to contract for services;

(6) determining that capital projects comply with all state and federal licensing and procurement requirements; and

(7) contracting with an eligible entity to provide primary care services without charge or at a reduced fee for sick and medically indigent persons as defined by the department.

F. The authority may make a loan to an eligible entity to acquire, construct, renovate or otherwise improve a capital project, provided there is a finding:

(1) by the department that the project will provide primary care services to sick and medically indigent persons as defined by the department; and

(2) by the authority that there is adequate protection, including loan guarantees, real property liens, title insurance, security interests in or pledges of accounts and other assets, loan covenants and warranties or restrictions on other encumbrances and pledges for the state funds extended for the loan.

G. The authority may make a loan to a school-based health center that operates in a public school district or to a telehealth site for a capital project; provided, however, that the loan shall not exceed the amount in the account reserved for school-based health center or telehealth site funding.

History: Laws 1994, ch. 62, 12; 1997, ch. 230, 2; 2005, ch. 54, 3.



Section 24-1C-9 - Eligible entity; change in status.

24-1C-9. Eligible entity; change in status.

If an eligible entity that has received a loan or contract for services for a capital project ceases to maintain its nonprofit status or ceases to deliver primary care services at the site of the capital project for twelve consecutive months, the state may pursue the remedies provided in the loan agreement or contract for services or as provided by law.

History: Laws 1994, ch. 62, 15; 1997, ch. 230, 3.



Section 24-1C-10 - Report.

24-1C-10. Report.

The department and the authority shall report jointly to the governor and the legislature by December 1 of each year on the primary care capital funding program.

History: Laws 1994, ch. 62, 16.






Article 1D - Health Service Corps

Section 24-1D-1 - Short title.

24-1D-1. Short title.

This act [24-1D-1 through 24-1D-10 NMSA 1978] may be cited as the "Health Service Corps Act".

History: Laws 1994, ch. 63, 1.



Section 24-1D-2 - Definitions.

24-1D-2. Definitions.

As used in the Health Service Corps Act:

A. "corps" means the New Mexico health service corps;

B. "department" means the department of health;

C. "health professional" means a physician, physician assistant, nurse practitioner, nurse-midwife, emergency medical technician-paramedic, dentist or dental hygienist;

D. "physician" means a medical doctor or doctor of osteopathic medicine;

E. "physician assistant" means a physician assistant or osteopathic physician assistant; and

F. "practice site" means a public health clinic or public or private nonprofit primary care clinic that is located in a state-designated medically underserved area or that serves a high-needs population and that uses a sliding fee scale approved by the department.

History: Laws 1994, ch. 63, 2; 2003, ch. 393, 1.



Section 24-1D-3 - New Mexico health service corps; staff; department powers and duties.

24-1D-3. New Mexico health service corps; staff; department powers and duties.

A. The "New Mexico health service corps" is created in the department to recruit and place health professionals in rural and other medically underserved areas. The secretary of health may employ a medical director to head the corps. The medical director may employ support staff and employ or contract with health professional staff. Employees are subject to the provisions of the Personnel Act [Chapter 10, Article 9 NMSA 1978].

B. The corps has the power to:

(1) enter into contracts to carry out the provisions of the Health Service Corps Act and sue for enforcement of those contracts; and

(2) adopt and file, in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978], rules and regulations to carry out the provisions of the Health Service Corps Act.

C. The corps shall:

(1) recruit health professionals as employees or contractors of the corps;

(2) determine physician specialties to be recruited, with a focus on family practice physicians;

(3) establish criteria and procedures for the acceptance of applications and selection of recipients for commitment stipends;

(4) establish criteria and procedures for evaluating and qualifying corps health professionals;

(5) determine and maintain a list of eligible communities and practice sites;

(6) determine the need for health professionals at each practice site and assign staff as needed on a priority basis;

(7) provide support for health professionals at practice sites;

(8) work closely with the commission on higher education and the educational assistance foundation to coordinate the use of health professionals who have practice obligations pursuant to the Medical Student Loan for Service Act [Chapter 21, Article 22 NMSA 1978], the Osteopathic Medical Student Loan for Service Act [Chapter 21, Article 22A NMSA 1978] or the Nursing Student Loan for Service Act [Chapter 21, Article 22B NMSA 1978];

(9) work with the university of New Mexico school of medicine, college of nursing, the emergency medical services academy and any other entity to identify students or residents who qualify for the corps; and

(10) establish accounting and auditing procedures to account for all money paid to health professionals or received from communities and practice sites.

History: Laws 1994, ch. 63, 3.



Section 24-1D-4 - Corps sites; local assistance; reimbursements.

24-1D-4. Corps sites; local assistance; reimbursements.

The corps may require a community or practice site to pay the costs associated with providing corps health professionals in the community. The corps may allow in-kind contributions as partial or complete payment. The corps may negotiate with the community on the amount of money or in-kind services that shall be paid to the state. Money paid to the state shall be deposited in the general fund. Payback requirements and in-kind contributions shall be determined and negotiated based on formulas adopted pursuant to regulations.

History: Laws 1994, ch. 63, 4.



Section 24-1D-5 - Corps service; commitment stipends.

24-1D-5. Corps service; commitment stipends.

A. The corps may provide commitment stipends to potential health professionals who agree to serve in the corps for at least two years. Commitment stipends shall be determined by the department within available revenue.

B. Nothing in the Health Service Corps Act prohibits the corps from hiring health professionals who have not received commitment stipends.

History: Laws 1994, ch. 63, 5.



Section 24-1D-6 - Evaluations prior to corps service; stipend payback.

24-1D-6. Evaluations prior to corps service; stipend payback.

A. All corps health professionals shall be licensed or certified to practice in New Mexico. If the corps determines that a person does not meet the corps' standards for service, that person shall not serve as a corps health professional.

B. Prior to service, the corps shall evaluate every student and resident to whom commitment stipends have been paid. Evaluations shall continue during service. Evaluations shall include grades; licensing test scores; recommendations of professors, professional mentors and co-workers; and other factors the corps determines by regulation to be pertinent to ensuring the provision of quality health care through the corps.

C. If a person to whom a commitment stipend has been paid does not qualify for service, he shall pay back the total stipend on terms and conditions set forth in the contract with the corps. If a person to whom a commitment stipend has been paid is serving in the corps and he is deemed unsatisfactory, he shall pay back the amount of stipend determined by formula to be owed pursuant to terms and conditions set forth in the contract with the corps.

D. If a person to whom a commitment stipend has been paid qualifies for service, he may pay back the stipend through service in a community specified by the department under conditions approved by the department even if he is not an employee or contractor of the corps.

History: Laws 1994, ch. 63, 6.



Section 24-1D-7 - Corps service for educational loan-for-service programs.

24-1D-7. Corps service for educational loan-for-service programs.

Service in the corps may be used to satisfy service requirements pursuant to the provisions of state educational loan-for-service programs.

History: Laws 1994, ch. 63, 7.



Section 24-1D-8 - Administrative assistance.

24-1D-8. Administrative assistance.

The corps may contract with other agencies to assist it in paying stipends and collecting money owed pursuant to contract provisions or penalties.

History: Laws 1994, ch. 63, 8.



Section 24-1D-9 - Legal counsel.

24-1D-9. Legal counsel.

The office of general counsel of the department of health shall provide legal services to the corps. The general form of stipend contracts entered into pursuant to the provisions of the Health Service Corps Act shall be approved by a special assistant attorney general employed by the department of health and signed by the resident or student and the medical director or his authorized representative on behalf of the state. The corps is vested with full and complete authority and power to sue in its own name for any balance due the state from a resident or student on a contract. Money paid pursuant to contract shall be deposited in the general fund.

History: Laws 1994, ch. 63, 9.



Section 24-1D-10 - Failure to serve; penalty.

24-1D-10. Failure to serve; penalty.

If a health professional whom the corps deems qualified to serve does not serve or serves only a portion of his service obligation, he is subject to a penalty of three times the amount of the total commitment stipend, plus eighteen percent interest per year. The corps shall provide by regulation for mitigating circumstances, the assessment of the penalty and payback schedules.

History: Laws 1994, ch. 63, 10.






Article 1E - Health Facility Receiverships

Section 24-1E-1 - Short title.

24-1E-1. Short title.

Chapter 24, Article 1E NMSA 1978 may be cited as the "Health Facility Receivership Act".

History: 1978 Comp., 24-1E-1, enacted by Laws 1996, ch. 35, 4; 2001, ch. 225, 1.



Section 24-1E-2 - Definitions.

24-1E-2. Definitions.

As used in the Health Facility Receivership Act:

A. "department" means the department of health;

B. "health facility" means:

(1) a health facility as defined in Subsection D of Section 24-1-2 NMSA 1978 other than a child-care center or facility, whether or not licensed by the state of New Mexico; or

(2) a community-based program providing services funded, directly or indirectly, in whole or in part, by the home and community-based medicaid waiver program or by developmental disabilities, traumatic brain injury or other medical disabilities programs;

C. "person" includes a natural person and any other form of entity recognized by law;

D. "receiver" means the secretary, upon appointment pursuant to the Health Facility Receivership Act; and

E. "secretary" means the secretary of health.

History: 1978 Comp., 24-1E-2, enacted by Laws 1996, ch. 35, 5; 2001, ch. 225, 2.



Section 24-1E-3 - Health facility receiverships authorized; venue.

24-1E-3. Health facility receiverships authorized; venue.

A. The secretary may file a verified petition in the district court seeking appointment as receiver of a health facility if the facility:

(1) is being operated without a valid license from the division;

(2) will be closed within sixty days and adequate arrangements to relocate its residents have not been submitted to and approved by the secretary;

(3) has been abandoned, its residents have been abandoned or such abandonment is imminent; or

(4) presents a situation, physical condition, practice or method of operation that the secretary finds presents an imminent danger of death or significant mental or physical harm to its residents or other persons.

B. The proceedings shall be governed by, and the receiver's powers and duties shall be as specified in, the Receivership Act [44-8-1 through 44-8-10 NMSA 1978], supplemented as provided in the Health Facility Receivership Act.

C. Venue shall be laid in the district court for Santa Fe county or any other county in which the health facility or any of its satellite facilities is located.

D. Service of process shall be made in any manner provided by the Rules of Civil Procedure for the District Courts. If personal service cannot practicably or promptly be made as so provided, service may be made by delivery of the summons with the petition attached to any person in charge of the health facility at the time service is made.

E. The health facility shall file a responsive pleading within ten days after the date service is made or within such time as directed by the district court.

History: 1978 Comp., 24-1E-3, enacted by Laws 1996, ch. 35, 6.



Section 24-1E-3.1 - Rulemaking.

24-1E-3.1. Rulemaking.

No later than December 31, 2001, the secretary shall promulgate rules to implement the provisions of the Health Facility Receivership Act.

As a minimum, the rules shall establish:

A. conditions under which a petition for a health facility receivership may be filed;

B. the duties, authority and responsibilities of the deputy receiver and the health facility;

C. the specific authority of the deputy receiver to impose financial conditions and requirements on the health facility;

D. minimum qualifications for deputy receivers; and

E. provisions that will be requested for inclusion in district court orders entered pursuant to the Health Facility Receivership Act .

History: Laws 2001, ch. 225, 4.



Section 24-1E-4 - Hearing on petition.

24-1E-4. Hearing on petition.

A. Except in the case of an ex parte hearing under the Receivership Act [44-8-1 through 44-8-10 NMSA 1978], the district court shall hold a hearing on the petition within ten days after the petition is filed or as soon thereafter as practicable. The health facility shall be given notice of the hearing at least five days before the hearing date.

B. In the case of an ex parte hearing under the Receivership Act, the district court may enter an order appointing the secretary as temporary receiver, with all the rights and responsibilities of a receiver, for ten days or until a hearing can be held on the petition.

C. Following hearing, the district court shall appoint the secretary as receiver if it finds that any of the conditions of Subsection A of Section 24-1E-3 NMSA 1978 exists.

D. Following any regular or ex parte hearing, the district court may appoint a qualified person, experienced in health facility management, to act as deputy receiver. The person appointed as deputy receiver shall be free of conflict of interest with the health facility that is in receivership.

E. The receiver's bond shall be deemed satisfied by his bond under the Surety Bond Act [10-2-13 through 10-2-16 NMSA 1978]. If a deputy receiver is not a public employee covered under the Surety Bond Act, he shall obtain a fidelity and performance bond in an amount determined by the court. The cost of the bond shall be paid from the receivership estate.

History: 1978 Comp., 24-1E-4, enacted by Laws 1996, ch. 35, 7; 2001, ch. 225, 3.



Section 24-1E-5 - Receiver's powers and duties.

24-1E-5. Receiver's powers and duties.

A. In addition to the receiver's powers and duties under the Receivership Act [44-8-1 through 44-8-10 NMSA 1978], the secretary as receiver and any deputy receiver under the Health Facility Receivership Act shall, except as the district court may otherwise order:

(1) perform all acts that are necessary to:

(a) correct or remedy each condition on which the receiver's appointment was based;

(b) ensure adequate care and necessary services for each resident or other person in the health facility;

(c) bring the facility into compliance with all applicable state and federal laws, rules and regulations; and

(d) manage and operate the health facility, including closing down, expanding or initiating new operations, hiring and firing officers and employees, contracting for necessary services, personnel, supplies, equipment, facilities and all other appropriate things, purchasing, selling, marshaling and otherwise managing its property and assets, paying the facility's obligations that are directly related to the health facility's operations or for providing adequate care and necessary services to residents or for other persons in the health facility, borrowing money and property and giving security for these and expending funds of the facility;

(2) give notice of establishment of the receivership to interested persons and publish notice in a newspaper of general circulation in each county in which the health care facility and any of its satellite facilities is located;

(3) if a resident or other person in the health facility is to be discharged or transferred, discuss the options for alternative placement with the resident, other person in the health facility or the guardian of that resident or other person in the health facility, as applicable, and arrange to transfer the records and personal property of the resident or other person in the health facility to the alternative placement facility; and

(4) with the court's approval, void any lease, mortgage, secured transaction, contract or other agreement made prior to the appointment of the receiver or any transfer of money or property made within one year prior to the filing of the petition if such lease, mortgage, secured transaction, contract, agreement or other transfer of money or property was made without fair consideration, including excessive interest rate, was made with actual intent to hinder, delay or defraud either future or existing creditors, was made with shareholders or owners of the health facility or persons otherwise having an interest in the health facility or was unrelated to the normal and expected maintenance and operation of the health facility.

B. If, in the exercise of the receiver's powers pursuant to this section, the receiver is in possession of real estate, real or personal property or other goods or services subject to a lease, mortgage, secured transaction, contract or other agreement subject to being voided by the receiver pursuant to Paragraph (4) of Subsection A of this section, and such real estate, real or personal property or other goods or services are necessary for the continued operation of the health facility during the receivership, the receiver may, in lieu or [of] seeking to void such lease, mortgage, secured transaction, contract or other agreement, apply to the court to set a reasonable price, rate or rate of interest to be paid by the receiver under such lease, mortgage, secured transaction, contract or other agreement during the duration of the receivership. The receiver shall send notice of such an application to any known parties of the property, services or goods involved and shall publish the notice once at least thirty days prior to the hearing date in a newspaper of general circulation, and the court shall hold a hearing on the receiver's application within thirty days after the filing of the application by the receiver. Payment by the receiver of the amount determined by the court to be reasonable is a defense to any action against the receiver for payment or possession of the real estate, real or personal property or other goods or services, or to revocation of such services subject to the lease, mortgage, secured transaction, contract or other agreement. Payment by the receiver of the amount determined by the court to be reasonable shall not relieve the health facility from any liability upon termination of the receivership for the difference between the amount paid by the receiver and the amount due under the original lease, mortgage, secured transaction, contract or other agreement.

C. Nonpayment by the receiver of any debt of the health facility under a lease, mortgage, secured transaction, contract or other agreement reasonably deemed by the receiver not to be directly related to the health facility's operations or for providing adequate care and necessary services to residents or other persons in the health facility shall not subject the receiver to liability for payment. Nonpayment of any lease, mortgage, secured transaction, contract or other agreement reasonably deemed by the receiver not to be directly related to the health facility's operations or for providing adequate care and necessary services to residents or other persons in the health facility shall not relieve the health facility from any liability upon termination of the receivership for payment of the full amount due under the lease, mortgage, secured transaction, contract or other agreement.

D. A deputy receiver shall have the same powers and duties as the receiver, unless the court orders otherwise.

History: 1978 Comp., 24-1E-5, enacted by Laws 1996, ch. 35, 8; 2007, ch. 58, 1.



Section 24-1E-6 - Termination of receivership.

24-1E-6. Termination of receivership.

The receivership shall terminate when the conditions that led to its establishment, and any other conditions that constitute grounds for establishment of a receivership, have ceased to exist. If the health facility is insolvent or otherwise financially distressed, the receivership shall terminate upon filing of federal bankruptcy proceedings, unless the district court orders otherwise.

History: 1978 Comp., 24-1E-6, enacted by Laws 1996, ch. 35, 9.



Section 24-1E-7 - Facility may seek modification or termination.

24-1E-7. Facility may seek modification or termination.

A health facility under receivership may petition the court at any time for modification or termination of the order of receivership.

History: Laws 2001, ch. 225, 5.






Article 1F - Billy Griego HIV and AIDS Act

Section 24-1F-1 - Short title.

24-1F-1. Short title.

This act [24-1F-1 through 24-1F-6 NMSA 1978] may be cited as the "Billy Griego HIV and AIDS Act".

History: Laws 2005, ch. 6, 1.



Section 24-1F-2 - Purpose.

24-1F-2. Purpose.

The purpose of the Billy Griego HIV and AIDS Act is to ensure that consumers are the focus of the funding and services provided and their consideration is to be the determining factor in all the state's human immunodeficiency virus and acquired immune deficiency syndrome programs.

History: Laws 2005, ch. 6, 2.



Section 24-1F-3 - Department of health; duties.

24-1F-3. Department of health; duties.

The department of health shall serve as the state's human immunodeficiency virus and acquired immune deficiency syndrome service coordinator among all state agencies, providing direct and contract education and prevention and treatment services for eligible persons, subject to the availability of funds. The department shall serve as the state contract administrator for federal Ryan White services funding as well as for all federal centers for disease control and prevention human immunodeficiency virus and acquired immune deficiency syndrome programs. Services shall include prevention, clinical services, a drug assistance and insurance assistance program to eligible individuals and programs appropriate for Native Americans, including traditional medicine services. Services shall be delivered in a consumer-oriented model. The department of health shall include a quality assurance component in all services and shall ensure that all clients are educated about their rights and responsibilities and the department's grievance procedures.

History: Laws 2005, ch. 6, 3.



Section 24-1F-4 - Medical advisory committee created; membership; duties.

24-1F-4. Medical advisory committee created; membership; duties.

A. There is created at the department of health a "medical advisory committee" to consist of seven members, chaired by the department's chief medical officer or the officer's designee. Committee membership shall consist of four physicians and two consumers with current experience in the treatment of human immunodeficiency virus and acquired immune deficiency syndrome.

B. The committee shall review the department of health's human immunodeficiency virus and acquired immune deficiency syndrome drug formulary and policies regarding selection, utilization and provision of those drugs and recommend changes as appropriate to the department of health and report its recommendations to the governor's HIV and AIDS policy commission.

History: Laws 2005, ch. 6, 4.



Section 24-1F-5 - Independent constituent service program; duties.

24-1F-5. Independent constituent service program; duties.

An independent "constituent services program" is created. The program shall review all fiscal matters and record and review all complaints and requests for services that come to its attention about public programs and services for persons living with the human immunodeficiency virus and acquired immune deficiency syndrome statewide. The program shall make an annual report to the department of health by November 1 of each year on its activities and recommendations.

History: Laws 2005, ch. 6, 5.



Section 24-1F-6 - Annual report; policies and procedures.

24-1F-6. Annual report; policies and procedures.

A. The department of health shall provide an annual report on activities and expenditures conducted pursuant to the Billy Griego HIV and AIDS Act. The report shall be submitted no later than December 15 to the legislature and the governor.

B. The department of health shall develop and annually review policies and procedures pertaining to the Billy Griego HIV and AIDS Act.

History: Laws 2005, ch. 6, 6.






Article 1G - New Mexico Telehealth and Health Information Technology Commission

Section 24-1G-1 - Short title.

24-1G-1. Short title.

Chapter 24, Article 1G NMSA 1978 may be cited as the "New Mexico Telehealth and Health Information Technology Commission Act".

History: Laws 2005, ch. 55, 1; 2007, ch. 14, 1.



Section 24-1G-2 - Purpose.

24-1G-2. Purpose.

The purpose of creating a telehealth and health information technology commission is to encourage a single, coordinated statewide effort to create a telehealth and health information technology system that:

A. provides and supports health care delivery, diagnosis, consultation, treatment, transfer of medical data and education when distance separates a patient and a health care provider; multiple health care providers involved in patient care; and health care providers and educational or professional activities;

B. addresses the problems of provider distribution in medically underserved areas of the state;

C. strengthens the health infrastructure;

D. attracts and retains health care providers in rural areas; and

E. helps reduce costs associated with health care and make health care more affordable.

History: Laws 2005, ch. 55, 2; 2007, ch. 14, 2.



Section 24-1G-3 - Definitions.

24-1G-3. Definitions.

As used in the New Mexico Telehealth and Health Information Technology Commission Act:

A. "commission" means the New Mexico telehealth and health information technology commission;

B. "health information technology" means products, devices or systems that allow for the secure electronic collection, storage, exchange or management of patient information; and

C. "telehealth" means the use of electronic information, imaging and communication technologies, including interactive audio, video and data communications as well as store-and-forward technologies, to provide and support health care delivery, diagnosis, consultation, treatment, transfer of medical data and education.

History: Laws 2005, ch. 55, 3; 2007, ch. 14, 3.



Section 24-1G-4 - New Mexico telehealth and health information technology commission created; powers and duties; membership.

24-1G-4. New Mexico telehealth and health information technology commission created; powers and duties; membership.

A. The "New Mexico telehealth and health information technology commission" is created. The commission is administratively attached to the department of health, which shall work in conjunction with the New Mexico health policy commission, in accordance with the Executive Reorganization Act [9-1-1 through 9-1-10 NMSA 1978].

B. The commission shall consist of no more than twenty-five members with members, one-third of whom shall be from rural areas, chosen from the following categories, all of whom shall be appointed by and serve at the pleasure of the governor:

(1) health care facilities;

(2) health care practitioners;

(3) health care workforce educators;

(4) telehealth technology experts;

(5) the telecommunications industry;

(6) the business community;

(7) health care insurance providers or other health care payers;

(8) the health information technology industry;

(9) Indian nations, tribes and pueblos;

(10) legislators;

(11) state agencies responsible for:

(a) telecommunications;

(b) public health;

(c) medicaid and social services;

(d) workforce development;

(e) children's health and social services;

(f) services for the elderly and persons with a disability;

(g) criminal justice;

(h) health policy and planning; and

(i) education; and

(12) other members as the governor may appoint to ensure appropriate cultural and geographic representation and the interests of the public.

C. The commission shall:

(1) identify how telehealth and health information technology can be used to increase access to care and implement state comprehensive health plans;

(2) identify barriers to telehealth and health information technology utilization and expansion, including payment, infrastructure, training and workforce availability;

(3) inventory the state's telehealth and health information technology assets, map available telecommunications infrastructure and examine the financial impact of failing to develop the state's telehealth and health information technology capacities;

(4) coordinate public and private sector initiatives to enhance networking, portal development and connectivity and to expand telehealth and health information technology and telecommunications capacity;

(5) establish subcommittees as the commission deems necessary to fulfill its purpose, powers and duties or to address specific telehealth and health information technology issues;

(6) identify specific actions to increase collaborative efforts and public-private partnerships to increase the use of telehealth and health information technology for health care access development, patient outcome improvement, patient and workforce education and health care practitioner recruitment and development;

(7) develop and disseminate specific telehealth and health information technology guidelines to ensure quality of care, positive health outcomes, appropriate use of technology and protection of privacy and confidentiality;

(8) review and comment on initiatives, projects or grant applications to ensure telehealth and health information technology guidelines are met and maximum collaboration and cooperation across the state is encouraged;

(9) meet at least once each quarter at the call of the chair or vice chair, who shall be designated by the governor from among the membership; and

(10) report annually to the governor and the legislature on the state of the telehealth and health information technology system and the adequacy and allocation of telehealth and health information technology services throughout the state, providing the governor and the legislature with specific recommendations for improving telehealth and health information technology and related service systems.

D. A majority of the members of the commission constitutes a quorum for the transaction of business.

History: Laws 2005, ch. 55, 4; 2007, ch. 14, 4; 2007, ch. 46, 13.






Article 1H - Bernalillo County Off-Reservation Native American Health Commission

Section 24-1H-1 - Short title.

24-1H-1. Short title.

This act [24-1H-1 through 24-1H-5 NMSA 1978] may be cited as the "Bernalillo County Off-Reservation Native American Health Commission Act".

History: Laws 2008, ch. 79, 1.



Section 24-1H-2 - Definitions.

24-1H-2. Definitions.

As used in the Bernalillo County Off-Reservation Native American Health Commission Act:

A. "commission" means the off-reservation Native American health commission;

B. "department" means the department of health;

C. "New Mexico tribe" means an Indian nation, tribe or pueblo located within New Mexico;

D. "off-reservation Native American" means a member of a federally recognized tribe or an Alaskan native who lives in an off-reservation urban area and is a resident;

E. "off-reservation nonprofit organization" means a corporate nonprofit entity that provides research, advocacy or health care services for the purpose of improving health care services or the overall health of Native Americans who are not living on reservations or pueblos;

F. "off-reservation urban area" means an area of land that is within Bernalillo county but not under the jurisdiction of a New Mexico tribe;

G. "resident" means a person who lives in and is domiciled in New Mexico; and

H. "secretary" means the secretary of health.

History: Laws 2008, ch. 79, 2.



Section 24-1H-3 - Bernalillo county off-reservation Native American health commission created; membership.

24-1H-3. Bernalillo county off-reservation Native American health commission created; membership.

A. The board of county commissioners of Bernalillo county may create the "Bernalillo county off-reservation Native American health commission" and appoint nine commission members for staggered three-year terms after soliciting nominations for its membership from appropriate off-reservation nonprofit organizations in Bernalillo county.

B. The board of county commissioners may agree to appoint the commission's members to include:

(1) someone who manages the Indian health service's Albuquerque-area urban Indian health program;

(2) someone experienced in the delivery of off-reservation Native American health care services in Bernalillo county;

(3) the tribal liaison for the department;

(4) two members who are members of a New Mexico tribe and have a background in providing or advocating for off-reservation Native American health care;

(5) three members who are members of a non-New Mexico tribe and have a background in providing or advocating for off-reservation Native American health care; and

(6) one member of the Bernalillo county community health council.

C. Upon approval by the board of county commissioners, the commission shall meet at least four times a year, elect its own chair for a term not to exceed three years and be paid as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978].

History: Laws 2008, ch. 79, 3.



Section 24-1H-4 - Goals.

24-1H-4. Goals.

The goals of the commission may include:

A. within two years of being named, creation of an initial off-reservation Native American health care plan that includes:

(1) an estimate of the number and tribal affiliation of Native Americans living in the off-reservation urban area;

(2) an inventory of sources of non-emergency health care for off-reservation Native Americans, identifying federal, state and local public resources, tribal facilities and program duplications;

(3) a cross-jurisdictional budget analysis compiled from the most current annual figures reported by state and county facilities demonstrating the amount of health care funding for off-reservation Native Americans available to the existing non-emergency facilities;

(4) recommendations to eliminate duplications of services, improve access, initiate new services and consolidate non-emergency health care budgets for off-reservation Native Americans; and

(5) a comprehensive set of recommendations for redesigning the system of non-emergency health care available to off-reservation Native Americans;

B. within three years of being named, presentation of a plan for permanent restructuring of state and local budgets and services for off-reservation Native American health care to the legislature along with proposed legislation for that restructuring that addresses:

(1) financing for persons not eligible for medicaid;

(2) estimated costs or savings to the state from off-reservation Native Americans receiving medicaid;

(3) ways to enhance use of preventive care;

(4) nonresidential substance abuse treatment;

(5) residential treatment for substance abuse withdrawal;

(6) coordination of health care facilities with transportation services; and

(7) domestic violence and suicide prevention programs; and

C. a set of recommendations to the secretary on projects and programs that fall within the parameters of the initial off-reservation Native American health care plan and the permanent restructuring plans as funding becomes available.

History: Laws 2008, ch. 79, 4.



Section 24-1H-5 - Off-reservation Native American health care plan implementation.

24-1H-5. Off-reservation Native American health care plan implementation.

A. The secretary may contract for services as recommended by the commission, unless the secretary enters an objection with the commission, detailing reasons why recommended services are not in keeping with the initial off-reservation Native American health care plan or the permanent restructuring plan.

B. Nothing in the Bernalillo County Off-Reservation Native American Health Commission Act shall prohibit the department from contracting for categories of off-reservation Native American health care services prior to its effective date or for services it deems essential for public health.

History: Laws 2008, ch. 79, 5.






Article 1I - Health Care Practitioner Agreements

Section 24-1I-1 - Definitions.

24-1I-1. Definitions.

As used in Chapter 24, Article 1I NMSA 1978:

A. "agreement" means a written contract to which a health care practitioner is a party; and

B. "health care practitioner" means:

(1) a dentist;

(2) an osteopathic physician;

(3) a physician;

(4) a podiatrist;

(5) a certified registered nurse anesthetist;

(6) a certified nurse practitioner; and

(7) a certified nurse-midwife.

History: Laws 2015, ch. 96, 1; 2017, ch. 123, 1.



Section 24-1I-2 - Enforceability of a non-compete provision; other provisions void.

24-1I-2. Enforceability of a non-compete provision; other provisions void.

A. A non-compete provision in an agreement, which provision restricts the right of a health care practitioner to provide clinical health care services in this state, shall be unenforceable upon the termination of:

(1) the agreement;

(2) a renewal or extension of the agreement; or

(3) a health care practitioner's employment with a party seeking to enforce the agreement.

B. A provision in an agreement for clinical health care services to be rendered in this state is void, unenforceable and against public policy if the provision:

(1) makes the agreement subject to the laws of another state; or

(2) requires any litigation arising out of the agreement to be conducted in another state.

History: Laws 2015, ch. 96, 2; 2017, ch. 123, 2.



Section 24-1I-3 - Enforceability of other provisions.

24-1I-3. Enforceability of other provisions.

Nothing in this act shall be construed to limit the enforceability of:

A. a provision in an agreement requiring a health care practitioner who has worked for an employer for an initial period of less than three years to repay all or a portion of:

(1) a loan;

(2) relocation expenses;

(3) a signing bonus or other remuneration to induce the health care practitioner to relocate or establish a health care practice in a specified geographic area; or

(4) recruiting, education and training expenses;

B. a nondisclosure provision relating to confidential information and trade secrets;

C. a nonsolicitation provision with respect to patients and employees of the party seeking to enforce the agreement for a period of one year or less after the last date of employment; or

D. any other provision of an agreement that is not in violation of law, including a provision for liquidated damages.

History: Laws 2015, ch. 96, 3.



Section 24-1I-4 - Liquidated damages.

24-1I-4. Liquidated damages.

A. An agreement may provide for liquidated damages in an amount that is reasonable at the time the agreement is executed and in light of anticipated harm and difficulty of proving the amount of loss resulting from breach of the agreement by any party.

B. A provision in an agreement fixing unreasonably large liquidated damages is void as a penalty.

History: Laws 2015, ch. 96, 4.



Section 24-1I-5 - Applicability.

24-1I-5. Applicability.

A. Chapter 24, Article 1I NMSA 1978 does not apply to agreements between health care practitioners who are shareholders, owners, partners or directors of a health care practice.

B. Except as provided by Subsection C of this section, the provisions of Chapter 24, Article 1I NMSA 1978 apply to agreements, or renewals or extensions of agreements, executed on or after July 1, 2015.

C. The provisions of Subsection B of Section 24-1I-2 NMSA 1978 apply to agreements, or renewals or extensions of agreements, executed on or after the effective date of this 2017 act.

History: Laws 2015, ch. 96, 5; 2017, ch. 123, 3.






Article 2 - Crippled Children Services

Section 24-2-1 - Authority to conduct services for children with a disability.

24-2-1. Authority to conduct services for children with a disability.

The public health division of the department of health has authority to establish, administer and supervise activities to children who have a physical disability or whose condition may become a disability. The public health division also may supervise the administration of those services to children with a disability that are not administered directly by it.

History: 1978 Comp., 24-2-1, enacted by Laws 1977, ch. 253, 40; 2007, ch. 46, 14.






Article 2A - Hemophilia Program

Section 24-2A-1 - Short title.

24-2A-1. Short title.

This act [24-2A-1 through 24-2A-3 NMSA 1978] may be cited as the "Theodore R. Montoya Memorial Hemophilia Program Act".

History: Laws 1980, ch. 26, 1.



Section 24-2A-2 - Definitions.

24-2A-2. Definitions.

As used in the Theodore R. Montoya Memorial Hemophilia Program Act:

A. "blood products" means certain components or factors obtained from whole blood which when periodically administered to persons suffering from hemophilia result in relief or control of the disease;

B. "eligible patient" means a person suffering from hemophilia whose case has been evaluated and accepted for provision of services by the hemophilia program established by the school;

C. "fund" means the hemophilia fund;

D. "hemophilia" means a genetic disease in which uncontrolled bleeding from otherwise minor causes may result in death or disability;

E. "hemophilia program" means the New Mexico comprehensive hemophilia diagnostic and treatment program established by the school to provide comprehensive clinical evaluation of patients suffering from hemophilia, out-patient blood product usage, counseling services to families of persons suffering from hemophilia and outreach to the public;

F. "provider" means any blood service or laboratory furnishing blood products to the school and its program administration for eligible patients;

G. "university" means the university of New Mexico; and

H. "secretary" means the secretary of health and environment [secretary of health].

History: Laws 1980, ch. 26, 2.



Section 24-2A-3 - Hemophilia fund created; use; calculation of costs.

24-2A-3. Hemophilia fund created; use; calculation of costs.

A. There is created in the state treasury the "hemophilia fund".

B. The fund shall be administered by the university and shall be used solely to provide hemophilia program services to eligible patients. The university may expend and distribute funds to:

(1) the university of New Mexico school of medicine for the costs of clinical evaluation, to include at least one visit per eligible patient per year;

(2) providers for the costs of blood products for each eligible patient, all as approved by the university of New Mexico school of medicine, to the extent not covered by insurance, medicaid or medicare;

(3) the university of New Mexico school of medicine for hemophilia program support, including nursing coordination, social services to patients and families and outreach for public education; and

(4) the university of New Mexico school of medicine for purchase of insurance or medicare coverage for patients who are eligible for coverage but have insufficient financial resources to pay the premiums.

History: Laws 1980, ch. 26, 3; 2001, ch. 308, 1.






Article 2B - Human Immunodeficiency Virus Tests

Section 24-2B-1 - Short title.

24-2B-1. Short title.

Chapter 24, Article 2B NMSA 1978 may be cited as the "Human Immunodeficiency Virus Test Act".

History: Laws 1989, ch. 227, 1; 1993, ch. 107, 1.



Section 24-2B-2 - Informed consent.

24-2B-2. Informed consent.

No person shall perform a test designed to identify the human immunodeficiency virus or its antigen or antibody without first obtaining the informed consent of the person upon whom the test is performed, except as provided in Section 24-2B-5, 24-2B-5.1, 24-2B-5.2 or 24-2B-5.3 NMSA 1978. Informed consent shall be preceded by an explanation of the test, including its purpose, potential uses and limitations and the meaning of its results. Consent need not be in writing if there is documentation in the medical record that the test has been explained and the consent has been obtained. The requirement for full pre-test counseling may be waived under the following circumstances:

A. the performance of a prenatal test to determine if the human immunodeficiency virus or its antigen is present in a pregnant woman; provided that the woman, or her authorized representative, after having been informed of the option to decline the human immunodeficiency virus test, may choose not to have the human immunodeficiency virus test performed as a part of the routine prenatal testing if she or her authorized representative provides a written statement as follows:

"I am aware that a test to identify the human immunodeficiency virus or its antigen or antibody is a part of routine prenatal testing. However, I voluntarily and knowingly choose not to have the human immunodeficiency virus test performed.

_______________________________________________

(Name of patient or authorized representative)

_______________________________________________

(Signature and date)."; or

B. when human immunodeficiency virus testing is part of routine medical care.

History: Laws 1989, ch. 227, 2; 1993, ch. 107, 2; 1996, ch. 80, 7; 2000, ch. 36, 1; 2007, ch. 108, 1.



Section 24-2B-3 - Substituted consent.

24-2B-3. Substituted consent.

Informed consent shall be obtained from a legal guardian or other person authorized by law when the person is not competent. A minor shall have the capacity to give informed consent to have the human immunodeficiency virus test performed on himself.

History: Laws 1989, ch. 227, 3.



Section 24-2B-4 - Mandatory counseling.

24-2B-4. Mandatory counseling.

No positive test result shall be revealed to the person upon whom the test was performed without providing or referring that person for individual counseling about:

A. the meaning of the test results;

B. the possible need for additional testing;

C. the availability of appropriate health care services, including mental health care, social and support services; and

D. the benefits of locating and counseling any individual by whom the infected person may have been exposed to the human immunodeficiency virus and any individual whom the infected person may have exposed to the human immunodeficiency virus.

History: Laws 1989, ch. 227, 4; 2013, ch. 72, 1.



Section 24-2B-5 - Informed consent not required.

24-2B-5. Informed consent not required.

Informed consent for testing is not required and the provisions of Section 24-2B-2 NMSA 1978 do not apply for:

A. a health care provider or health facility performing a test on the donor or recipient when the health care provider or health facility procures, processes, distributes or uses a human body part, including tissue and blood or blood products, donated for a purpose specified under the Uniform Anatomical Gift Act [repealed] or for transplant recipients or semen provided for the purpose of artificial insemination and the test is necessary to ensure medical acceptability of a recipient or the gift or semen for the purposes intended;

B. the performance of a test in bona fide medical emergencies when the subject of the test is unable to grant or withhold consent and the test results are necessary for medical diagnostic purposes to provide appropriate emergency care or treatment, except that post-test counseling or referral for counseling shall nonetheless be required when the individual is able to receive that post-test counseling. Necessary treatment shall not be withheld pending test results;

C. the performance of a test for the purpose of research if the testing is performed in a manner by which the identity of the test subject is not known and may not be retrieved by the researcher; or

D. the performance of a test done in a setting where the identity of the test subject is not known, such as in public health testing programs and sexually transmitted disease clinics.

History: Laws 1989, ch. 227, 5; 2000, ch. 36, 2; 2003, ch. 342, 1; 2007, ch. 108, 2.



Section 24-2B-5.1 - Informed consent not required; testing of persons convicted of certain criminal offenses; responsibility to administer and pay for test.

24-2B-5.1. Informed consent not required; testing of persons convicted of certain criminal offenses; responsibility to administer and pay for test.

A. A test designed to identify the human immunodeficiency virus or its antigen or antibody may be performed, without the offender's consent, on an offender convicted pursuant to state law of any criminal offense:

(1) involving contact between the penis and vulva;

(2) involving contact between the penis and anus;

(3) involving contact between the mouth and penis;

(4) involving contact between the mouth and vulva;

(5) involving contact between the mouth and anus; or

(6) when the court determines from the facts of the case that there was a transmission or likelihood of transmission of blood, semen or vaginal secretions from the offender to the victim.

B. If consent to perform a test on an offender cannot be obtained pursuant to the provisions of Section 24-2B-2 or 24-2B-3 NMSA 1978, the district attorney or other prosecutorial authority shall, upon the request of the victim of a criminal offense described in Subsection A of this section, petition the court to order that a test be performed on the offender not later than forty-eight hours from the date of the court order. If the victim of the criminal offense is a minor or incompetent, the parent or legal guardian of the victim may request the district attorney or other prosecutorial authority to petition the court to order that a test be performed on the offender. The petition and all proceedings in connection with the petition shall be under seal. The results of the test shall be disclosed as soon as practicable and only to the offender and to the victim or the victim's parent or legal guardian. If the offender has a positive test result, both the offender and victim shall be provided with counseling, as described in Section 24-2B-4 NMSA 1978.

C. If the offender is sentenced to imprisonment in a state corrections facility, the court's order shall direct the department of health to be responsible for the administration of and payment for the test and the lawful distribution of the test results.

D. If the offender is convicted of a misdemeanor or petty misdemeanor offense or is convicted of a felony offense that is suspended or deferred, the court's order shall direct the department of health to be responsible for the administration of and payment for the test and the lawful distribution of the test results.

E. If the offender is a minor adjudicated as a delinquent child pursuant to the provisions of the Children's Code [Chapter 32A NMSA 1978] and the court transfers legal custody of the minor to the children, youth and families department, the court's order shall direct the children, youth and families department to be responsible for the administration of and payment for the test and the lawful distribution of the test results.

F. If the offender is a minor adjudicated as a delinquent child pursuant to the provisions of the Children's Code and the court does not transfer legal custody of the minor to the children, youth and families department, the court's order shall direct the department of health to be responsible for the administration of and payment for the test and the lawful distribution of the test results.

History: 1978 Comp., 24-2B-5.1, enacted by Laws 1993, ch. 107, 3; 2010, ch. 26, 1.



Section 24-2B-5.2 - Informed consent not required; testing of persons formally charged for allegedly committing certain criminal offenses; responsibility to administer and pay for test.

24-2B-5.2. Informed consent not required; testing of persons formally charged for allegedly committing certain criminal offenses; responsibility to administer and pay for test.

A. A test designed to identify the human immunodeficiency virus or its antigen or antibody may be performed, without the person's consent, on a person upon the filing of a complaint, information or an indictment alleging that the person committed a state criminal offense:

(1) involving contact between the penis and vulva;

(2) involving contact between the penis and anus;

(3) involving contact between the mouth and penis;

(4) involving contact between the mouth and vulva; or

(5) involving contact between the mouth and anus.

B. If consent to perform a test on an alleged offender cannot be obtained pursuant to the provisions of Section 24-2B-2 or 24-2B-3 NMSA 1978, the district attorney or other prosecutorial authority shall, upon the request of the victim of the alleged criminal offense described in Subsection A of this section, petition the court to order that a test be performed on the alleged offender not later than forty-eight hours from the date of the court order; provided that the same test is first performed on the victim of the alleged criminal offense. If the victim of the alleged criminal offense is a minor or incompetent, the parent or legal guardian of the victim of the alleged criminal offense may request the district attorney or other prosecutorial authority to petition the court to order that a test be performed on the alleged offender. The test may be performed on the alleged offender regardless of the result of the test performed on the victim of the alleged offense.

C. The court may issue an order based on a finding of good cause after a hearing at which both the victim of the alleged criminal offense and the alleged offender have the right to be present. During the hearing, only affidavits, counter affidavits and medical reports regarding the facts that support or rebut the issuance of an order shall be admissible. The hearing shall be conducted within seventy-two hours after the district attorney or other prosecutorial authority petitions the court for the order. The petition and all proceedings in connection therewith shall be under seal.

D. The results of the test shall be disclosed as soon as practicable and only to the alleged offender and to the victim of the alleged criminal offense or the victim's parent or legal guardian. When the victim of the alleged criminal offense or the alleged offender has a positive test result, both the alleged offender and the victim of the alleged criminal offense shall be provided with counseling, as described in Section 24-2B-4 NMSA 1978.

E. The court's order shall direct the department of health to be responsible for the administration of and payment for the test and the lawful distribution of the test results.

F. A prosecuting attorney may not use in a criminal proceeding arising out of the alleged criminal offense the fact that a test was administered to the alleged offender or the results of the test.

G. The provisions of this section shall not affect the rights and remedies available to the victim of the alleged criminal offense and alleged offender in any civil action.

H. The administration of a test to an alleged offender pursuant to the provisions of this section shall not preclude the subsequent administration of follow-up tests pursuant to the provisions of Section 24-2B-5.1 NMSA 1978.

History: 1978 Comp., 24-2B-5.2, enacted by Laws 1996, ch. 80, 8; 2010, ch. 26, 2.



Section 24-2B-5.3 - Informed consent not required; testing of persons who are source individuals.

24-2B-5.3. Informed consent not required; testing of persons who are source individuals.

A. As used in this section:

(1) "exposed individual" means a health care provider, first responder or other person, including an employee, volunteer or independent contracted agent of a health care provider or law enforcement agency, while acting within the scope of his employment; or a person who, while receiving services from a health care provider, is significantly exposed to the blood or other potentially infectious material of another person, when the exposure is proximately the result of the activity of the exposed individual or receipt of health care services from the source individual;

(2) "significantly exposed" means direct contact with blood or other potentially infectious material of a source individual in a manner that is capable of transmitting the human immunodeficiency virus; and

(3) "source individual" means a person whose blood or other potentially infectious material may have been or has been the source of a significant exposure.

B. A test designed to identify the human immunodeficiency virus or its antigen or antibody may be performed without the consent of a source individual when an exposed individual is significantly exposed.

C. If consent to perform a test on a source individual cannot be obtained pursuant to the provisions of Section 24-2B-2 or 24-2B-3 NMSA 1978, the exposed individual may petition the court to order that a test be performed on the source individual; provided that the same test shall first be performed on the exposed individual. The test may be performed on the source individual regardless of the result of the test performed on the exposed individual. If the exposed individual is a minor or incompetent, the parent or guardian may petition the court to order that a test be performed on the source individual.

D. The court may issue an order based on a finding of good cause after a hearing at which both the source individual and the exposed individual have the right to be present. The hearing shall be conducted within seventy-two hours after the petition is filed. The petition and all proceedings in connection with the petition shall be under seal. The test shall be administered on the source individual within three days after the order for testing is entered.

E. The results of the test shall be disclosed only to the source individual and the exposed or the exposed individual's parent or guardian. When the source individual or the exposed individual has a positive test result, both shall be provided with counseling as provided in Section 24-2B-4 NMSA 1978.

History: 1978 Comp., 24-2B-5.3, enacted by Laws 2000, ch. 36, 3.



Section 24-2B-6 - Confidentiality.

24-2B-6. Confidentiality.

A. No person or the person's agents or employees who require or administer the test shall disclose the identity of any person upon whom a test is performed or the result of such a test in a manner that permits identification of the subject of the test, except to the following persons:

(1) the subject of the test or the subject's legally authorized representative, guardian or legal custodian;

(2) any person designated in a legally effective release of the test results executed prior to or after the test by the subject of the test or the subject's legally authorized representative;

(3) an authorized agent, a credentialed or privileged physician or employee of a health facility or health care provider if the health care facility or health care provider itself is authorized to obtain the test results, the agent or employee provides patient care or handles or processes specimens of body fluids or tissues and the agent or employee has a need to know such information;

(4) the department of health in accordance with reporting requirements established by regulation;

(5) the department of health for the purpose of providing partner services;

(6) a health facility or health care provider that procures, processes, distributes or uses:

(a) a human body part from a deceased person, with respect to medical information regarding that person;

(b) semen provided prior to the effective date of the Human Immunodeficiency Virus Test Act for the purpose of artificial insemination;

(c) blood or blood products for transfusion or injection; or

(d) human body parts for transplant with respect to medical information regarding the donor or recipient;

(7) health facility staff committees or accreditation or oversight review organizations that are conducting program monitoring, program evaluation or service reviews, so long as any identity remains confidential;

(8) authorized medical or epidemiological researchers who may not further disclose any identifying characteristics or information; and

(9) for purposes of application or reapplication for insurance coverage, an insurer or reinsurer upon whose request the test was performed.

B. The department of health may disclose human immunodeficiency virus test results, including the identity of any person upon whom a test is performed:

(1) to the subject of the test or the subject's legally authorized representative, guardian or legal custodian;

(2) to the person who ordered the test or that person's agents or employees;

(3) in the conduct of public health practice, to appropriate municipal, county, state, federal or tribal public health agencies having at least equivalent security and confidentiality standards for human immunodeficiency virus test results as maintained by the department of health; and

(4) to health care personnel where necessary to protect the health of the individual who is the subject of the test or an individual who was significantly exposed to the subject of the test, provided that the health care personnel first provide to the department of health for review relevant medical records or other written attestations that document the need for access to the person's confidential human immunodeficiency virus test results.

C. For the purposes of this section:

(1) "partner services" means a protocol that the department of health establishes by regulation similar to those protocols and regulations for other reportable sexually transmitted diseases for contacting individuals whom it identifies to be at risk of human immunodeficiency virus infection due to contact with an individual whom it has identified, through reporting made pursuant to Paragraph (4) or (5) of Subsection A of this section, as having been infected with human immunodeficiency virus;

(2) "test" means a procedure that definitively diagnoses the presence of human immunodeficiency virus infection, either through the detection of the virus itself or the detection of antibodies against the virus; and

(3) "public health practice" means a population-based activity or individual effort aimed primarily at the prevention of injury, disease or premature mortality or the promotion of health in a community, including:

(a) surveillance and response; and

(b) developing public health policy.

History: Laws 1989, ch. 227, 6; 1997, ch. 214, 1; 2010, ch. 4, 1; 2013, ch. 72, 2.



Section 24-2B-7 - Disclosure statement.

24-2B-7. Disclosure statement.

No person to whom the results of a test have been disclosed may disclose the test results to another person except as authorized by the Human Immunodeficiency Virus Test Act. Whenever disclosure is made pursuant to that act, it shall be accompanied by a statement in writing that includes the following or substantially similar language: "This information has been disclosed to you from records whose confidentiality is protected by state law. State law prohibits you from making any further disclosure of such information without the specific written consent of the person to whom such information pertains, or as otherwise permitted by state law. A person who makes an unauthorized disclosure of this information is guilty of a petty misdemeanor and shall be sentenced to imprisonment in the county jail for a definite term not to exceed six months or the payment of a fine of not more than five hundred dollars ($500), or both."

History: Laws 1989, ch. 227, 7; 1996, ch. 80, 9.



Section 24-2B-8 - Disclosure.

24-2B-8. Disclosure.

Nothing in the Human Immunodeficiency Virus Test Act shall be construed to prevent a person who has been tested from disclosing in any way to any other person his own test results. Any victim of an alleged criminal offense who receives information pursuant to Section 24-2B-5.2 NMSA 1978 may disclose the test results as is reasonably necessary to protect his health and safety or the health and safety of his family or sexual partner.

History: Laws 1989, ch. 227, 8; 1996, ch. 80, 10.



Section 24-2B-9 - Penalty.

24-2B-9. Penalty.

A person who makes an unauthorized disclosure of the results of a test designed to identify the human immunodeficiency virus or its antigen or antibody is guilty of a petty misdemeanor and shall be sentenced to imprisonment in the county jail for a definite term not to exceed six months or the payment of a fine of not more than five hundred dollars ($500), or both.

History: 1978 Comp., 24-2B-9, enacted by Laws 1996, ch. 80, 11.






Article 2C - Harm Reduction

Section 24-2C-1 - Short title.

24-2C-1. Short title.

Sections 1 through 6 [24-2C-1 through 24-2C-6 NMSA 1978] of this act may be cited as the "Harm Reduction Act".

History: Laws 1997, ch. 256, 1.



Section 24-2C-2 - Purpose.

24-2C-2. Purpose.

The purpose of the Harm Reduction Act is to:

A. prevent the transmission of the human immunodeficiency virus, hepatitis B and C viruses and other blood-borne diseases; and

B. encourage intravenous drug users to seek substance abuse treatment and ensure that participants receive individual counseling and education to decrease the risk of transmission of blood-borne diseases.

History: Laws 1997, ch. 256, 2.



Section 24-2C-3 - Definitions.

24-2C-3. Definitions.

As used in the Harm Reduction Act:

A. "department" means the department of health;

B. "participant" or "client" means an intravenous drug user who exchanges a used hypodermic syringe, needle or other object used to inject controlled substances or controlled substance analogs into the human body for a sterile hypodermic syringe and needle in compliance with the procedures of the program; and

C. "program" means a harm reduction program for the purpose of sterile hypodermic syringe and needle exchange.

History: Laws 1997, ch. 256, 3.



Section 24-2C-4 - Program created; department responsibilities.

24-2C-4. Program created; department responsibilities.

A. The department shall:

(1) establish and administer a harm reduction program for the purpose of sterile hypodermic syringe and needle exchange;

(2) compile data to assist in planning and evaluating efforts to combat the spread of blood-borne diseases; and

(3) make an annual report, including legislative recommendations, to the legislative health and human services committee by October 1 each year.

B. Within thirty days of the effective date of the Harm Reduction Act, the department shall appoint an advisory committee, to include representation from:

(1) the office of the attorney general;

(2) the New Mexico state police division of the department of public safety;

(3) the human immunodeficiency virus sexually transmitted disease bureau of the department;

(4) the director of the epidemiology division of the department or his designee;

(5) a medical officer of the public health division of the department; and

(6) other persons or representatives as chosen by the secretary of health to ensure a thorough and unbiased evaluation of the program established under the Harm Reduction Act.

C. The advisory committee shall:

(1) develop policies and procedures for evaluation of the harm reduction program;

(2) develop criteria for data collection and program evaluation; and

(3) meet as necessary to analyze data and monitor and produce a report on the harm reduction program.

D. The department may contract with private providers to operate the program.

History: Laws 1997, ch. 256, 4.



Section 24-2C-5 - Program.

24-2C-5. Program.

The program shall provide:

A. sterile hypodermic syringes and needles in exchange for used hypodermic syringes, needles or other objects used to inject controlled substances or controlled substance analogs into the human body;

B. education to participants on the transmission of the human immunodeficiency virus, hepatitis B and C and prevention measures; and

C. referral to substance abuse treatment services for participants.

History: Laws 1997, ch. 256, 5.



Section 24-2C-6 - Immunity from criminal liability.

24-2C-6. Immunity from criminal liability.

Exchange or possession of hypodermic syringes and needles in compliance with the procedures of the program shall not constitute a violation of the Controlled Substances Act [Chapter 30, Article 31 NMSA 1978] for a participant in the program, an employee of the department administering the program or a private provider whom the department contracts with to operate the program.

History: Laws 1997, ch. 256, 6.






Article 2D - Pain Relief

Section 24-2D-1 - Short title.

24-2D-1. Short title.

This act [24-2D-1 through 24-2D-6 NMSA 1978] may be cited as the "Pain Relief Act".

History: Laws 1999, ch. 126, 1.



Section 24-2D-2 - Definitions.

24-2D-2. Definitions.

As used in the Pain Relief Act:

A. "accepted guideline" means the most current clinical pain management guideline developed by the American geriatrics society or the American pain society or a clinical pain management guideline based on evidence and expert opinion that has been accepted by the New Mexico medical board;

B. "acute pain" means the normal, predicted physiological response to a noxious chemical or thermal or mechanical stimulus, typically associated with invasive procedures, trauma or disease and generally time-limited;

C. "board" means the licensing board of a health care provider;

D. "chronic pain" means pain that persists after reasonable medical efforts have been made to relieve the pain or its cause and that continues, either continuously or episodically, for longer than three consecutive months. "Chronic pain" does not include pain associated with a terminal condition or with a progressive disease that, in the normal course of progression, may reasonably be expected to result in a terminal condition;

E. "clinical expert" means a person who by reason of specialized education or substantial relevant experience in pain management has knowledge regarding current standards, practices and guidelines;

F. "disciplinary action" means any formal action taken by a board against a health care provider, upon a finding of probable cause that the health care provider has engaged in conduct that violates the board's practice act;

G. "health care provider" means a person licensed or otherwise authorized by law to provide health care in the ordinary course of business or practice of the person's profession and who has prescriptive authority within the limits of the person's license;

H. "pain" means acute and chronic pain; and

I. "therapeutic purpose" means the use of pharmaceutical and non-pharmaceutical medical treatment that conforms substantially to accepted guidelines for pain management.

History: Laws 1999, ch. 126, 2; 2005, ch. 140, 1; 2012, ch. 41, 1.



Section 24-2D-3 - Disciplinary action; evidentiary requirements.

24-2D-3. Disciplinary action; evidentiary requirements.

A. A health care provider who prescribes, dispenses or administers medical treatment for the purpose of relieving pain and who can demonstrate by reference to an accepted guideline that the provider's practice substantially complies with that guideline and with the standards of practice identified in Section 24-2D-4 NMSA 1978 shall not be disciplined pursuant to board action or criminal prosecution, unless the showing of substantial compliance with an accepted guideline by the health care provider is rebutted by clinical expert testimony. If no currently accepted guidelines are available, then rules issued by the board may serve the function of such guidelines for purposes of the Pain Relief Act. The board rules shall conform to the intent of that act. Guidelines established primarily for purposes of coverage, payment or reimbursement do not qualify as an "accepted guideline" when offered to limit treatment options otherwise covered within the Pain Relief Act.

B. In the event that a disciplinary action or criminal prosecution is pursued, the board or prosecutor shall produce clinical expert testimony supporting the finding or charge of violation of disciplinary standards or other legal requirements on the part of the health care provider. A showing of substantial compliance with an accepted guideline shall only be rebutted by clinical expert testimony.

C. The provisions of this section apply to health care providers in the treatment of pain, regardless of a patient's prior or current chemical dependency or addiction. Each board shall adopt rules establishing standards and procedures for the application of the Pain Relief Act, including pain management for patients with substance use disorders.

D. In an action brought by a board against a health care provider based on treatment of a patient for pain, the board shall consider the totality of the circumstances and shall not use as the sole basis of the action:

(1) a patient's age;

(2) a patient's diagnosis;

(3) a patient's prognosis;

(4) a patient's history of drug abuse;

(5) the absence of consultation with a pain specialist; or

(6) the quantity of medication prescribed or dispensed.

History: Laws 1999, ch. 126, 3; 2005, ch. 140, 2; 2012, ch. 41, 2.



Section 24-2D-4 - Disciplinary action; prohibitions.

24-2D-4. Disciplinary action; prohibitions.

Nothing in the Pain Relief Act shall prohibit discipline or prosecution of a health care provider for:

A. failing to maintain complete, accurate and current records documenting the physical examination and medical history of the patient, the basis for the clinical diagnosis of the patient and the treatment plan for the patient;

B. writing false or fictitious prescriptions for controlled substances scheduled in the federal Comprehensive Drug Abuse Prevention and Control Act of 1970 or Sections 26-1-23 and 30-31-18 NMSA 1978;

C. prescribing, administering or dispensing pharmaceuticals in violation of the provisions of the federal Comprehensive Drug Abuse Prevention and Control Act of 1970 or Sections 26-1-23 and 30-31-18 NMSA 1978; or

D. diverting medications prescribed for a patient to the provider's personal use or to other persons.

History: Laws 1999, ch. 126, 4.



Section 24-2D-5 - Notification.

24-2D-5. Notification.

The board shall notify the following persons of the Pain Relief Act and accepted guidelines:

A. health care providers under its jurisdiction; and

B. a health care provider being investigated by the board in relation to the provider's pain management practices.

History: Laws 1999, ch. 126, 5; 2012, ch. 41, 3.



Section 24-2D-5.1 - Pain management continuing education.

24-2D-5.1. Pain management continuing education.

A board shall require non-cancer pain management continuing education as determined by its rules for health care providers under the board's jurisdiction who hold a federal drug enforcement administration registration and licensure to prescribe opioids.

History: Laws 2005, ch. 140, 4; 2012, ch. 41, 4.



Section 24-2D-5.2 - Prescription drug misuse and overdose prevention and pain management advisory council created; duties.

24-2D-5.2. Prescription drug misuse and overdose prevention and pain management advisory council created; duties.

A. The "prescription drug misuse and overdose prevention and pain management advisory council" is created and shall be administratively attached to the department of health. Members of the council shall be appointed by the governor to consist of one representative each from the department of health, the New Mexico medical board, the board of nursing, the board of pharmacy, the board of osteopathic medical examiners [board of osteopathic medicine], the board of acupuncture and oriental medicine, the New Mexico board of dental health care, the board of chiropractic examiners, the university of New Mexico health sciences center, a statewide medical association, a statewide association of pharmacists, a statewide association of nurse practitioners, a statewide association of certified registered nurse anesthetists and a statewide association of osteopathic physicians; one person who is a pain management specialist; one person who is a consumer health care advocate; and one person who has no direct ties or pecuniary interest in the health care field.

B. The council shall meet at least quarterly to review the current status of prescription drug misuse and overdose prevention and current pain management practices in New Mexico and national prescription drug misuse and overdose prevention and pain management standards and educational efforts for both consumers and professionals. The council shall also recommend pain management and clinical guidelines. Members who are not public employees shall receive per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978]. Public employee members shall receive mileage from their respective employers for attendance at council meetings.

History: Laws 2005, ch. 140, 3; 2012, ch. 41, 5.



Section 24-2D-6 - Scope of act.

24-2D-6. Scope of act.

Nothing in the Pain Relief Act shall be construed as expanding the authorized scope of practice of health care providers.

History: Laws 1999, ch. 126, 6.






Article 2E - Testing for Viral Hepatitis



Article 3 - Sickle Cell Trait and Sickle Cell Anemia

Section 24-3-1 - Sickle cell trait and sickle cell anemia; education; diagnosis.

24-3-1. Sickle cell trait and sickle cell anemia; education; diagnosis.

A. The health services division [public health division] of the health and environment department [department of health] shall provide by regulation procedures to establish, maintain, promote and effectuate a program designed to educate the general public and public and private school students regarding the nature and inheritance of sickle cell trait and sickle cell anemia. The division shall consult and advise the state board of education [public education department] concerning development and use of informational and educational materials relating to sickle cell trait and sickle cell anemia.

B. The health services division [public health division] of the health and environment department [department of health] shall provide by regulation for diagnosis of sickle cell trait and sickle cell anemia. Regulations shall provide for, among other things:

(1) the making available to all physicians by the health services division [public health division] of current information concerning the nature, effects, diagnosis and treatment of sickle cell trait and sickle cell anemia;

(2) the testing of all school-age children who may be susceptible to sickle cell trait and sickle cell anemia, at least once, as a part of the school health program; and

(3) the making available without cost to any person unable to afford the services of a physician, tests to diagnose sickle cell trait and sickle cell anemia.

History: 1953 Comp., 12-3-45, enacted by Laws 1973, ch. 300, 1; 1977, ch. 253, 25.






Article 3A - Certificates of Need for New Health Services



Article 3B - Department of Health Education

Section 24-3B-1 - Short title.

24-3B-1. Short title.

Chapter 24, Article 3B NMSA 1978 may be cited as the "Department of Health Education Act".

History: 1978 Comp., 24-3B-1, enacted by Laws 1978, ch. 211, 1; 1991, ch. 25, 27.



Section 24-3B-2 - Definitions.

24-3B-2. Definitions.

As used in the Department of Health Education Act:

A. "department" means the department of health;

B. "educational appraisal and review committee" means the educational appraisal and review committee as defined in the special education regulations of the state board of education [public education department];

C. "evaluated school-age resident" means a school-age resident who has been evaluated by the department according to the state board of education [public education department] special education regulations;

D. "fund" means the department of health education fund;

E. "institution-bound resident" means an evaluated school-age resident who is not enrolled in a public school;

F. "referred school-age resident" means an evaluated school-age resident who has been referred to a school district for enrollment;

G. "school-age resident" means a school-age person as defined in Section 22-1-2 NMSA 1978 who is a client as defined in Section 43-1-3 NMSA 1978 in a state institution under the authority of the secretary; and

H. "secretary" means the secretary of health.

History: 1978 Comp., 24-3B-2, enacted by Laws 1978, ch. 211, 2; 1991, ch. 25, 28.



Section 24-3B-3 - Education of school age residents.

24-3B-3. Education of school age residents.

A. All school age residents shall be evaluated by the department for purposes of educational placement according to the special education regulations of the state board of education [public education department].

B. Any evaluated school age resident not recommended for placement in a public school by the department or as a result of the appeal process shall be provided an educational program by the institution in which he is a school age resident. All such educational programs shall be in accordance with the special education regulations of the state board of education [public education department].

C. The department shall refer any evaluated school age resident who has been recommended for placement in a public school to a school district for enrollment.

D. The educational appraisal and review committee of a school district shall evaluate and recommend placement of all referred school age residents according to the placement process as provided in the special education regulations of the state board of education [public education department]. A school district shall enroll all referred school age residents who have been recommended for placement in a public school by the educational appraisal and review committee of the school district.

E. The department may appeal any recommendation to not place a referred school age resident in a public school only if such recommendation is made by the educational appraisal and review committee of the school district where the institution, in which the referred school age resident is a client, is located. The appeal process shall be as provided in the special education regulations of the state board of education [public education department]. Any referred school age resident who has been recommended for placement in a public school as a result of the appeal process shall be enrolled in the school district where the institution, in which the referred school age resident is a client, is located, as provided in Paragraph (2), Subsection C of Section 22-12-4 NMSA 1978.

F. All school age residents who are enrolled in a public school shall be counted in the special education membership of the school district.

G. Transportation for all school age residents enrolled in a public school shall be provided to and from the institution in which they are clients and the public school in which they are enrolled. Such transportation shall be provided in accordance with Section 22-8-2 and Sections 22-16-1 through 22-16-10 NMSA 1978.

History: 1978 Comp., 24-3B-2 enacted by Laws 1978, ch. 211, 3.



Section 24-3B-4 - Fund created; use; calculation.

24-3B-4. Fund created; use; calculation.

A. There is created the "health and environment department education fund" in the state treasury.

B. The fund shall be used solely to provide educational services to institution-bound residents of the state institutions under the authority of the secretary.

C. The secretary shall distribute the fund to institutions under his authority within limits established by law.

D. The secretary shall determine the allocation to each institution from the fund according to the annual program cost of that institution as calculated on September 15 of the fiscal year.

E. The annual program cost for each institution shall be determined by the following calculation:

number of

dollar value

annual

institution-bound

x 3.9 x

per

=

program

residents

program unit

cost

F. The dollar value per program unit shall be the same as the dollar value per program unit as established by the legislature for the state equalization guarantee.

G. Each director of each state institution under the authority of the secretary shall submit annually, on or before October 15, to the secretary an estimate for the succeeding fiscal year of the number of institution-bound residents and any other information necessary to calculate annual program cost.

H. The secretary shall submit annually, on or before November 15, to the department of finance and administration the recommendations of the department regarding the fund for the succeeding fiscal year, for inclusion in the executive budget document.

History: 1978 Comp., 24-3B-4, enacted by Laws 1978, ch. 211, 4.






Article 4 - District Health Officers

Section 24-4-1 - District health officer; compensation; private practice prohibited; exception.

24-4-1. District health officer; compensation; private practice prohibited; exception.

Each district health officer shall receive the salary prescribed for such position by the state personnel board. The salary shall constitute full authority for the district health officers and they shall receive no other salary payment or fees from any other public source. No district health officer shall engage in the private practice of medicine, maintain an office for the practice of medicine, nor accept nor receive any fee, gratuity or emolument of any form for rendering medical or surgical service to any citizen of this state, except that permission for such practice may be given by the secretary of the health and environment department [secretary of health] in any district, the board of which has declared an emergency to exist.

History: Laws 1935, ch. 131, 6; 1941 Comp., 71-206; Laws 1947, ch. 172, 4; 1953 Comp., 12-2-6; Laws 1957, ch. 174, 3; 1973, ch. 4, 8; 1977, ch. 253, 17; 1980, ch. 81, 1.



Section 24-4-2 - Local public health offices; regional director; health officer; expenses.

24-4-2. Local public health offices; regional director; health officer; expenses.

A. The board of county commissioners of each county shall provide suitable quarters for:

(1) the local public health offices, including office space for the administrative staff, office space for health care personnel and clinic space and waiting space for patients, their friends and families; and

(2) the regional director and regional health officer, including office space for the administrative staff.

B. The boards of county commissioners shall make proper provision for all office and other expense, including utilities and maintenance but excluding janitorial services, incurred in enforcing the health laws and regulations within the counties in which the expense is incurred.

C. The board of county commissioners of each county may, upon adoption of a resolution approved by the department of finance and administration, deposit such county funds as are provided in this section with the state treasurer to the credit of the department of health for such purposes as are provided in this section at such times as such funds are available; provided the depositing of such funds with the state treasurer is upon a voucher approved by the board of county commissioners subject to all statutes and regulations covering the disbursement of county funds, excepting that such funds may be so deposited prior to said payments being due and payable; and provided further that no such deposits shall be in excess of any line item of the approved county health budget.

History: Laws 1935, ch. 131, 7; 1941 Comp., 71-207; 1953 Comp., 12-2-7; Laws 1957, ch. 174, 4; 1977, ch. 24, 134; 1977, ch. 253, 18; 1980, ch. 81, 2; 2017, ch. 87, 21.



Section 24-4-3 - Additional health officers; offices; expenses.

24-4-3. Additional health officers; offices; expenses.

A. Whenever, in the opinion of the director of the public health division of the department of health, conditions require the employment of persons in addition to the district health officer to properly execute the health laws and regulations in any county, the board of county commissioners of such county, with the approval of the secretary of health, shall provide suitable quarters for such additional persons. The boards of county commissioners shall make proper provision for all office expenses and other expenses, including utilities and maintenance, for such additional persons.

B. The board of county commissioners of such county may, upon adoption of a resolution approved by the secretary of finance and administration, deposit county funds for such purposes as are provided pursuant to this section with the state treasurer to the credit of the department of health for such purposes as are provided in this section at such time as such funds are available. The depositing of such funds with the state treasurer shall be upon a voucher approved by the board of county commissioners subject to all statutes and regulations covering the disbursement of county funds except that such funds may be so deposited prior to disbursement being due and payable. No such deposits shall be in excess of the approved budget for this purpose.

History: Laws 1919, ch. 85, 36, added by 1920 (S.S.), ch. 2, 1 (36); 1921, ch. 143, 1 (36); 1929, ch. 55, 1 (36); C.S. 1929, 110-331; Laws 1941, ch. 97, 1; 1941 Comp., 71-211; 1953 Comp., 12-2-11; Laws 1957, ch. 174, 5; 1973, ch. 4, 9; 1977, ch. 247, 135; 1977, ch. 253, 19; 1983, ch. 301, 71; 2017, ch. 87, 22.






Article 5 - Immunization

Section 24-5-1 - Immunization regulations.

24-5-1. Immunization regulations.

The public health division of the department of health shall, after consultation with the state board of education [public education department], promulgate rules and regulations governing the immunization against diseases deemed to be dangerous to the public health, to be required of children attending public, private, home or parochial schools in the state. The immunizations required and the manner and frequency of their administration shall conform to recommendations of the advisory committee on immunization practices of the United States department of health and human services and the American academy of pediatrics. The public health division shall supervise and secure the enforcement of the required immunization program.

History: 1953 Comp., 12-3-4.1, enacted by Laws 1959, ch. 329, 1; 1977, ch. 253, 20; 1985, ch. 21, 5; 1998, ch. 26, 1.



Section 24-5-1.1 - Short title.

24-5-1.1. Short title.

Chapter 24, Article 5 NMSA 1978 may be cited as the "Immunization Act".

History: Laws 2004, ch. 45, 1.



Section 24-5-2 - Unlawful to enroll in school unimmunized; unlawful to refuse to permit immunization.

24-5-2. Unlawful to enroll in school unimmunized; unlawful to refuse to permit immunization.

It is unlawful for any student to enroll in school unless he has been immunized, as required under the rules and regulations of the health services division [public health division] of the health and environment department [department of health], and can provide satisfactory evidence of such immunization. Provided that, if he produces satisfactory evidence of having begun the process of immunization, he may enroll and attend school as long as the immunization process is being accomplished in the prescribed manner. It is unlawful for any parent to refuse or neglect to have his child immunized, as required by this section, unless the child is properly exempted.

History: 1953 Comp., 12-3-4.2, enacted by Laws 1959, ch. 329, 2; 1975, ch. 25, 1; 1977, ch. 253, 21.



Section 24-5-3 - Exemption from immunization.

24-5-3. Exemption from immunization.

A. Any minor child through his parent or guardian may file with the health authority charged with the duty of enforcing the immunization laws:

(1) a certificate of a duly licensed physician stating that the physical condition of the child is such that immunization would seriously endanger the life or health of the child; or

(2) affidavits or written affirmation from an officer of a recognized religious denomination that such child's parents or guardians are bona fide members of a denomination whose religious teaching requires reliance upon prayer or spiritual means alone for healing; or

(3) affidavits or written affirmation from his parent or legal guardian that his religious beliefs, held either individually or jointly with others, do not permit the administration of vaccine or other immunizing agent.

B. Upon filing and approval of such certificate, affidavits or affirmation, the child is exempt from the legal requirement of immunization for a period not to exceed nine months on the basis of any one certificate, affidavits or affirmation.

History: 1953 Comp., 12-3-4.3, enacted by Laws 1959, ch. 329, 3; 1979, ch. 42, 1.



Section 24-5-4 - Superintendent; duty to report.

24-5-4. Superintendent; duty to report.

It is the duty of each school superintendent, whether of a public, private or parochial school, to cause to be prepared a record showing the required immunization status of every child enrolled in or attending a school under his jurisdiction. These records must be kept current and available to the public health authorities. The name of any parent or guardian who neglects or refuses to permit his child to be immunized against diseases as required by rules and regulations promulgated hereunder shall be reported by the school superintendent to the director of the health services division [public health division] of the health and environment department [department of health].

History: 1953 Comp., 12-3-4.4, enacted by Laws 1959, ch. 329, 4; 1975, ch. 25, 2; 1977, ch. 253, 22.



Section 24-5-5 - Who may immunize; who must pay.

24-5-5. Who may immunize; who must pay.

The immunization required by Chapter 24, Article 5 NMSA 1978 may be done by any health care provider who holds a license or certificate pursuant to state law that authorizes him to immunize. If the parents are unable to pay, the immunization shall be provided by the public health division of the department of health. The department shall undertake every effort to obtain federal funding to implement the department's immunization program. No public health employee may receive any fee for immunization service if the service is compensated for by the public health division. Local school boards may contribute toward the cost of materials and supplies for immunizations.

History: 1953 Comp., 12-3-4.5, enacted by Laws 1959, ch. 329, 5; 1977, ch. 253, 23; 1998, ch. 26, 2.



Section 24-5-6 - Penalty.

24-5-6. Penalty.

Violation of any provisions relating to the immunization of school children is a misdemeanor.

History: 1953 Comp., 12-3-4.6, enacted by Laws 1959, ch. 329, 6.



Section 24-5-7 - Immunization registry; creation.

24-5-7. Immunization registry; creation.

The department of health, in conjunction with the human services department, shall establish and maintain a state immunization registry. The registry shall be a single repository of accurate, complete and current immunization records to aid, coordinate and promote effective and cost-efficient disease prevention and control efforts.

History: Laws 2004, ch. 45, 2.



Section 24-5-8 - Reporting.

24-5-8. Reporting.

Physicians, nurses, pharmacists and other health care providers shall report on immunization to the immunization registry unless the patient, or the patient's guardian if the patient is a minor, refuses to allow reporting of this information.

History: Laws 2004, ch. 45, 3; 2005, ch. 45, 1; 2013, ch. 93, 1.



Section 24-5-9 - Access.

24-5-9. Access.

Access to the information in the immunization registry shall be limited to primary care physicians, nurses, pharmacists, managed care organizations, school nurses and other appropriate health care providers or public health entities as determined by the secretary of health; provided that a managed care organization shall be entitled to access information only for its enrollees.

History: Laws 2004, ch. 45, 4; 2005, ch. 45, 2.



Section 24-5-10 - Use.

24-5-10. Use.

The information contained in the immunization registry shall be used for the following purposes:

A. to ensure that the registrants receive all recommended immunizations in a timely manner by providing access to the registrant's immunization record;

B. to improve immunization rates by facilitating notice to registrants of overdue or upcoming immunizations; and

C. to control communicable diseases by assisting in the identification of individuals who require immediate immunization in the event of a disease outbreak.

History: Laws 2004, ch. 45, 5.



Section 24-5-11 - Rules.

24-5-11. Rules.

The secretary of health shall adopt rules for the immunization registry pursuant to the Immunization Act concerning the following:

A. the implementation and maintenance of the registry;

B. requirements for content and submission of reports of immunization to the registry;

C. procedures for the patient, or the patient's parent or guardian if the patient is a minor, to decline to participate in the registry;

D. procedures for the registrant, or the registrant's parent or guardian if the registrant is a minor, to review and correct information contained in the registry;

E. procedures for the registrant, or the registrant's parent or guardian if the registrant is a minor, to withdraw consent for participation at any time and to remove information from the registry;

F. limits on and methods of access to the registry by those authorized to gain access; and

G. procedures for managed care organizations to obtain summary statistics of immunization information on managed care organization members from the registry.

History: Laws 2004, ch. 45, 6.



Section 24-5-12 - Obligations.

24-5-12. Obligations.

Nothing in the immunization registry is intended to affect the obligations of persons to have their children immunized pursuant to the Immunization Act.

History: Laws 2004, ch. 45, 7.



Section 24-5-13 - Rights.

24-5-13. Rights.

Nothing in the Immunization Act shall preclude the right of the patient, or the patient's parent or guardian if the patient is a minor, to claim exemption from immunization as defined in Section 24-5-3 NMSA 1978; nor shall anything in the Immunization Act require such patient to be included in the immunization registry if the patient, or the patient's parent or guardian if the patient is a minor, objects on any grounds, including that such registry conflicts with the religious belief of the patient, or the patient's parent or guardian if the patient is a minor.

History: Laws 2004, ch. 45, 8.



Section 24-5-15 - Liability.

24-5-15. Liability.

Any person reporting, receiving, using or disclosing information to or from the immunization registry as authorized by the Immunization Act or by any rule adopted pursuant to that act shall not be liable for civil damages of any kind connected with such submission, use or disclosure of immunization information.

History: Laws 2004, ch. 45, 10.






Article 5A - Vaccine Purchasing

Section 24-5A-1 - Short title.

24-5A-1. Short title.

This act [24-5A-1 through 24-5A-9 NMSA 1978] may be cited as the "Vaccine Purchasing Act".

History: Laws 2015, ch. 5, 1.



Section 24-5A-2 - Definitions.

24-5A-2. Definitions.

As used in the Vaccine Purchasing Act:

A. "advisory committee on immunization practices" means the group of medical and public health experts that develops recommendations on how to use vaccines to control diseases in the United States, established under Section 222 of the federal Public Health Service Act;

B. "department" means the department of health;

C. "fund" means the vaccine purchasing fund;

D. "group health plan" means an employee welfare benefit plan to the extent that the plan provides medical care to employees or their dependents under the Employee Retirement Income Security Act of 1974 directly or through insurance, reimbursement or other means;

E. "health insurance coverage" means benefits consisting of medical care provided directly or through insurance or reimbursement or other means under any hospital or medical service policy or certificate, hospital or medical service plan contract or health maintenance organization contract offered by a health insurance issuer;

F. "health insurer" means any entity subject to regulation by the office of superintendent of insurance that:

(1) provides or is authorized to provide health insurance or health benefit plans;

(2) administers health insurance or health benefit coverage; or

(3) otherwise provides a plan of health insurance or health benefits;

G. "insured child" means a child under the age of nineteen who is eligible to receive health insurance coverage from a health insurer or medical care pursuant to a group health plan;

H. "office of superintendent" means the office of superintendent of insurance;

I. "policy" means any contract of health insurance between a health insurer and the insured and all clauses, riders, endorsements and parts thereof;

J. "provider" means an individual or organization licensed, certified or otherwise authorized or permitted by law to provide vaccinations to insured children; and

K. "vaccines for children program" means the federally funded program that provides vaccines at no cost to eligible children pursuant to Section 1928 of the federal Social Security Act.

History: Laws 2015, ch. 5, 2.



Section 24-5A-3 - Statewide vaccine purchasing program.

24-5A-3. Statewide vaccine purchasing program.

A. The department shall establish and administer a statewide vaccine purchasing program to:

(1) expand access to childhood immunizations recommended by the advisory committee on immunization practices;

(2) maintain and improve immunization rates;

(3) facilitate the acquisition by providers of vaccines for childhood immunizations recommended by the advisory committee on immunization practices; and

(4) leverage public and private funding and resources for the purchase, storage and distribution of vaccines for childhood immunizations recommended by the advisory committee on immunization practices.

B. The department shall:

(1) purchase vaccines for all children in New Mexico, including children eligible for the vaccines for children program and insured children;

(2) invoice each health insurer and group health plan to reimburse the department for the cost of vaccines provided directly or indirectly by the department to such health insurer's or group health plan's insured children;

(3) maintain a list of registered providers who receive vaccines for insured children that are purchased by the state and provide such list to each health insurer and group health plan with every invoice;

(4) report the failure of a health insurer to reimburse the department within thirty days of the date of the invoice to the office of superintendent;

(5) report the failure of a health insurer or group health plan to reimburse the department within thirty days of the date of the invoice to the office of the attorney general for collection; and

(6) credit all receipts collected from health insurers and group health plans pursuant to the Vaccine Purchasing Act to the fund.

C. No later than July 1, 2015 and July 1 of each year thereafter, the department shall estimate the amount to be expended annually by the department to purchase, store and distribute vaccines recommended by the advisory committee on immunization practices to all insured children in the state, including a reserve of ten percent of the amount estimated.

D. No later than September 1, 2015 and each quarter thereafter, the department shall invoice each health insurer and each group health plan for one-fourth of its proportionate share of the estimated amount and reserve pursuant to Subsection C of this section, calculated pursuant to Subsection B of Section 6 [24-5A-6 NMSA 1978] of the Vaccine Purchasing Act.

E. The department may update its estimated amount to be expended annually and its reserve to take into account increases or decreases in the cost of vaccines or the costs of additional vaccines that the department determines should be included in the statewide vaccine purchasing program and adjust the amount invoiced to each health insurer and group health plan the following quarter.

History: Laws 2015, ch. 5, 3.



Section 24-5A-4 - Vaccine purchasing fund.

24-5A-4. Vaccine purchasing fund.

A. The "vaccine purchasing fund" is created in the state treasury. The fund consists of amounts reimbursed to the state by health insurers and group health plans pursuant to the Vaccine Purchasing Act and of appropriations from, and transfers made to, the fund. Money in the fund shall be expended only for the purposes specified in the Vaccine Purchasing Act, by warrant issued by the secretary of finance and administration pursuant to vouchers approved by the secretary of health.

B. Money from the fund may be appropriated to the department to be expended only as authorized in Section 5 [24-5A-5 NMSA 1978] of the Vaccine Purchasing Act.

C. The fund shall be audited in the same manner as other state funds are audited, and all records of payments made from the fund shall be open to the public.

D. Any balance remaining in the fund shall not revert or be transferred to any other fund at the end of a fiscal year.

E. Money in the fund shall be invested by the state investment officer in accordance with the limitations in Article 12, Section 7 of the constitution of New Mexico. Income from investment of the fund shall be credited to the fund.

History: Laws 2015, ch. 5, 4.



Section 24-5A-5 - Authorized uses of the vaccine purchasing fund.

24-5A-5. Authorized uses of the vaccine purchasing fund.

A. The fund shall be used for the purchase, storage and distribution of vaccines, as recommended by the advisory committee on immunization practices, for insured children who are not eligible for the vaccines for children program.

B. The department shall credit any balance remaining in the fund at the end of the fiscal year toward the department's purchase of vaccines the following year; provided that the department maintains a reserve of ten percent of the amount estimated to be expended in the following year.

C. The fund shall not be used:

(1) for the purchase, storage and distribution of vaccines for children who are eligible for the vaccines for children program;

(2) for administrative expenses associated with the statewide vaccine purchasing program; or

(3) to pass through a federally negotiated discount pursuant to 42 U.S.C. 1396s.

History: Laws 2015, ch. 5, 5.



Section 24-5A-6 - Reporting.

24-5A-6. Reporting.

A. No later than one hundred twenty days following the enactment of the Vaccine Purchasing Act, the office of superintendent shall:

(1) promulgate rules requiring each health insurer and group health plan to report the number of children it insured who were under the age of nineteen as of December 31, 2014 and to annually report the number of children it insures who will be under the age of nineteen as of December 31 of each subsequent year to the office of superintendent, excluding from such reports children who are enrolled in medicaid or in any medical assistance program administered by the department or the human services department and children who are American Indian or Alaska Natives; and

(2) for each health insurer or group health plan, provide the department with the number of insured children reported by such health insurer or group health plan pursuant to Paragraph (1) of this subsection.

B. Each health insurer and group health plan shall reimburse the department for the cost of vaccines for childhood immunizations purchased by the state for the benefit of such health insurer's or group health plan's insured children according to such health insurer's or group health plan's policy obligations and in accordance with health insurance coverage requirements under state and federal law. The amount reimbursed by each health insurer or group health plan shall be a fraction, the denominator of which is the total number of insured children reported by all health insurers and group health plans pursuant to Subsection A of this section and the numerator of which is the number of insured children reported by such health insurer or group health plan pursuant to Subsection A of this section multiplied by the total amount as determined by the department pursuant to Subsection B of Section 3 [24-5A-3 NMSA 1978] of the Vaccine Purchasing Act.

C. A health insurer's or group health plan's reimbursement to the department pursuant to the Vaccine Purchasing Act shall be deemed payment for clinical services and activities to promote health care quality for the purpose of calculating a health insurer's or group health plan's medical loss ratio.

History: Laws 2015, ch. 5, 6.



Section 24-5A-7 - Appeal; penalties.

24-5A-7. Appeal; penalties.

A. A health insurer aggrieved pursuant to the Vaccine Purchasing Act may appeal as provided in Section 59A-4-20 NMSA 1978.

B. A health insurer or group health plan that fails to file a report required by the office of superintendent pursuant to Subsection A of Section 6 of the Vaccine Purchasing Act shall pay a late filing fee of five hundred dollars ($500) per day for each day from the date the report was due.

C. The office of superintendent may require a health insurer or group health plan subject to the Vaccine Purchasing Act to produce records that were used to prepare the report required under Subsection A of Section 6 [24-5A-6 NMSA 1978] of the Vaccine Purchasing Act. If the office of superintendent determines that there is other than a good faith discrepancy between the number of insured children reported and the number of insured children that should have been reported, the health insurer or group health plan shall pay a civil penalty of five hundred dollars ($500) for each report filed for which the office of superintendent determines there is such a discrepancy.

D. Failure of a health insurer or group health plan to make timely payment of an amount invoiced pursuant to Subsection D of Section 3 [24-5A-3 NMSA 1978] of the Vaccine Purchasing Act shall subject the health insurer or group health plan to a civil penalty of five hundred dollars ($500) for each day from the date the payment is due.

History: Laws 2015, ch. 5, 7.



Section 24-5A-8 - Powers and authority.

24-5A-8. Powers and authority.

The department and the office of superintendent shall promulgate and enforce such rules as may be necessary to carry out the provisions of the Vaccine Purchasing Act.

History: Laws 2015, ch. 5, 8.



Section 24-5A-9 - Applicability.

24-5A-9. Applicability.

The provisions of the Vaccine Purchasing Act:

A. do not apply to an entity that only issues policies, certificates or subscriber contracts within New Mexico that are limited to a specific disease; hospital confinement; indemnity; accident-only; credit; dental; vision; medicare supplement; long-term care; disability income insurance; student health benefits-only coverage issued as a supplement to liability insurance; workers' compensation or similar insurance; automobile medical payment insurance; nonrenewable short-term coverage issued for a period of twelve months or less; medicaid; or any medical assistance program administered by the department or the human services department; and

B. apply to policies, plans, contracts and certificates delivered or issued for delivery or renewed, extended or amended in this state on or after January 1, 2015.

History: Laws 2015, ch. 5, 9.






Article 6 - Anatomical Gifts



Article 6A - Uniform Anatomical Gift Act

Section 24-6A-7.1 - Recompiled.

24-6A-7.1. Recompiled.



Section 24-6A-9.1 - Recompiled.

24-6A-9.1. Recompiled.



Section 24-6A-9.2 - Recompiled.

24-6A-9.2. Recompiled.






Article 6B - Jonathan Spradling Revised Uniform Anatomical Gift Act

Section 24-6B-1 - Short title.

24-6B-1. Short title.

Sections 1 through 25 of this act [24-6B-1 through 24-6B-25 NMSA 1978] may be cited as the "Jonathan Spradling Revised Uniform Anatomical Gift Act".

History: Laws 2007, ch. 323, 1.



Section 24-6B-2 - Definitions.

24-6B-2. Definitions.

As used in the Jonathan Spradling Revised Uniform Anatomical Gift Act:

A. "adult" means an individual who is at least sixteen years of age;

B. "agent" means an individual:

(1) authorized to make health care decisions on the principal's behalf by a power of attorney for health care; or

(2) expressly authorized to make an anatomical gift on the principal's behalf by any other record signed by the principal;

C. "anatomical gift" means a donation of all or part of a human body to take effect after the donor's death for the purpose of transplantation, therapy, research or education;

D. "decedent" means a deceased individual whose body or part is or may be the source of an anatomical gift. "Decedent" includes a stillborn infant and, subject to restrictions imposed by law other than the Jonathan Spradling Revised Uniform Anatomical Gift Act, a fetus but not including a fetus that is the subject of an induced abortion;

E. "disinterested witness" means a witness other than the spouse, child, parent, sibling, grandchild, grandparent or guardian of the individual who makes, amends, revokes or refuses to make an anatomical gift, or another adult who exhibited special care and concern for the individual. "Disinterested witness" does not include a person to which an anatomical gift could pass pursuant to Section 11 [24-6B-11 NMSA 1978] of the Jonathan Spradling Revised Uniform Anatomical Gift Act;

F. "document of gift" means a donor card or other record used to make an anatomical gift. "Document of gift" includes a statement or symbol on a driver's license, identification card or donor registry;

G. "donor" means an individual whose body or part is the subject of an anatomical gift;

H. "donor registry" means a database that contains records of anatomical gifts and amendments to or revocations of anatomical gifts;

I. "driver's license" means a license or permit issued by the motor vehicle division of the taxation and revenue department to operate a vehicle, whether or not conditions are attached to the license or permit;

J. "eye bank" means a person that is licensed, accredited or regulated pursuant to federal or state law to engage in the recovery, screening, testing, processing, storage or distribution of human eyes or portions of human eyes;

K. "guardian" means a person appointed by a court to make decisions regarding the support, care, education, health or welfare of an individual. "Guardian" does not include a guardian ad litem;

L. "hospital" means a facility licensed as a hospital pursuant to the law of any state or a facility operated as a hospital by the United States, a state or a subdivision of a state;

M. "identification card" means an identification card issued by the motor vehicle division of the taxation and revenue department;

N. "know" means to have actual knowledge;

O. "minor" means an individual who is under eighteen years of age;

P. "organ procurement organization" means a person designated by the secretary of the federal department of health and human services as an organ procurement organization;

Q. "parent" means a parent whose parental rights have not been terminated;

R. "part" means an organ, an eye or tissue of a human being. "Part" does not include the whole body;

S. "person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency or instrumentality, or any other legal or commercial entity;

T. "physician" means an individual authorized to practice medicine or osteopathy pursuant to the law of any state;

U. "power of attorney for health care" includes an advance health-care directive as defined in the Uniform Health-Care Decisions Act [Chapter 24, Article 7A NMSA 1978];

V. "procurement organization" means an eye bank, organ procurement organization or tissue bank;

W. "prospective donor" means an individual who is dead or near death and has been determined by a procurement organization to have a part that could be medically suitable for transplantation, therapy, research or education. "Prospective donor" does not include an individual who has made a refusal;

X. "reasonably available" means able to be contacted by a procurement organization without undue effort and willing and able to act in a timely manner consistent with existing medical criteria necessary for the making of an anatomical gift;

Y. "recipient" means an individual into whose body a decedent's part has been or is intended to be transplanted;

Z. "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

AA. "refusal" means a record created pursuant to Section 7 [24-6B-7 NMSA 1978] of the Jonathan Spradling Revised Uniform Anatomical Gift Act that expressly states an intent to bar other persons from making an anatomical gift of an individual's body or part;

BB. "sign" means, with the present intent to authenticate or adopt a record:

(1) to execute or adopt a tangible symbol; or

(2) to attach to or logically associate with the record an electronic symbol, sound or process;

CC. "state" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States;

DD. "technician" means an individual determined to be qualified to remove or process parts by an appropriate organization that is licensed, accredited or regulated pursuant to federal or state law. "Technician" includes an enucleator;

EE. "tissue" means a portion of the human body other than an organ or an eye. "Tissue" does not include blood unless the blood is donated for the purpose of research or education;

FF. "tissue bank" means a person that is licensed, accredited or regulated pursuant to federal or state law to engage in the recovery, screening, testing, processing, storage or distribution of tissue; and

GG. "transplant hospital" means a hospital that furnishes organ transplants and other medical and surgical specialty services required for the care of transplant patients.

History: Laws 2007, ch. 323, 2.



Section 24-6B-3 - Applicability.

24-6B-3. Applicability.

The Jonathan Spradling Revised Uniform Anatomical Gift Act applies to an anatomical gift or amendment to, revocation of or refusal to make an anatomical gift, whenever made.

History: Laws 2007, ch. 323, 3.



Section 24-6B-4 - Who may make anatomical gift before donor's death.

24-6B-4. Who may make anatomical gift before donor's death.

Subject to the provisions of Section 8 [24-6B-8 NMSA 1978] of the Jonathan Spradling Revised Uniform Anatomical Gift Act, an anatomical gift of a donor's body or part may be made during the life of the donor for the purpose of transplantation, therapy, research or education in the manner provided in Section 5 [24-6B-5 NMSA 1978] of the Jonathan Spradling Revised Uniform Anatomical Gift Act by:

A. the donor, if the donor is an adult or if the donor is a minor and is:

(1) emancipated; or

(2) authorized pursuant to state law to apply for an instruction permit because the donor is at least fifteen years of age;

B. an agent of the donor, unless the power of attorney for health care or other record prohibits the agent from making an anatomical gift;

C. a parent of the donor, if the donor is an unemancipated minor; or

D. the donor's guardian.

History: Laws 2007, ch. 323, 4.



Section 24-6B-5 - Manner of making anatomical gift before donor's death.

24-6B-5. Manner of making anatomical gift before donor's death.

A. A donor may make an anatomical gift:

(1) by authorizing a statement or symbol indicating that the donor has made an anatomical gift to be imprinted on the donor's driver's license or identification card;

(2) in a will;

(3) during a terminal illness or injury of the donor, by any form of communication addressed to at least two adults, at least one of whom is a disinterested witness; or

(4) as provided in Subsection B of this section.

B. A donor or other person authorized to make an anatomical gift pursuant to Section 4 [24-6B-4 NMSA 1978] of the Jonathan Spradling Revised Uniform Anatomical Gift Act may make a gift by a donor card or other record signed by the donor or other person making the gift or by authorizing that a statement or symbol indicating that the donor has made an anatomical gift be included on a donor registry. If the donor or other person is physically unable to sign a record, the record may be signed by another individual at the direction of the donor or other person and shall:

(1) be witnessed by at least two adults, at least one of whom is a disinterested witness, who have signed at the request of the donor or the other person; and

(2) state that it has been signed and witnessed as provided in Paragraph (1) of this subsection.

C. Revocation, suspension, expiration or cancellation of a driver's license or identification card upon which an anatomical gift is indicated does not invalidate the gift.

D. An anatomical gift made by will takes effect upon the donor's death whether or not the will is probated. Invalidation of the will after the donor's death does not invalidate the anatomical gift.

History: Laws 2007, ch. 323, 5.



Section 24-6B-6 - Amending or revoking anatomical gift before donor's death.

24-6B-6. Amending or revoking anatomical gift before donor's death.

A. Subject to the provisions of Section 8 [24-6B-8 NMSA 1978] of the Jonathan Spradling Revised Uniform Anatomical Gift Act, a donor or other person authorized to make an anatomical gift pursuant to Section 4 [24-6B-4 NMSA 1978] of that act may amend or revoke an anatomical gift by:

(1) a record signed by:

(a) the donor;

(b) the other person; or

(c) subject to the provisions of Subsection B of this section, another individual acting at the direction of the donor or the other person if the donor or other person is physically unable to sign; or

(2) a later-executed document of gift that amends or revokes a previous anatomical gift or portion of an anatomical gift, either expressly or by inconsistency.

B. A record signed pursuant to Subparagraph (c) of Paragraph (1) of Subsection A of this section shall:

(1) be witnessed by at least two adults, at least one of whom is a disinterested witness, who have signed at the request of the donor or the other person; and

(2) state that it has been signed and witnessed as provided in Paragraph (1) of this subsection.

C. Subject to the provisions of Section 8 [24-6B-8 NMSA 1978] of the Jonathan Spradling Revised Uniform Anatomical Gift Act, a donor or other person authorized to make an anatomical gift pursuant to Section 4 of that act may revoke an anatomical gift by the destruction or cancellation of the document of gift, or the portion of the document of gift used to make the gift, with the intent to revoke the gift.

D. A donor may amend or revoke an anatomical gift that was not made in a will by any form of communication during a terminal illness or injury addressed to at least two adults, at least one of whom is a disinterested witness.

E. A donor who makes an anatomical gift in a will may amend or revoke the gift in the manner provided for amendment or revocation of wills or as provided in Subsection A of this section.

History: Laws 2007, ch. 323, 6.



Section 24-6B-7 - Refusal to make anatomical gift; effect of refusal.

24-6B-7. Refusal to make anatomical gift; effect of refusal.

A. An individual may refuse to make an anatomical gift of the individual's body or part by:

(1) a record signed by:

(a) the individual; or

(b) subject to the provisions of Subsection B of this section, another individual acting at the direction of the individual if the individual is physically unable to sign;

(2) the individual's will, whether or not the will is admitted to probate or invalidated after the individual's death; or

(3) any form of communication made by the individual during the individual's terminal illness or injury addressed to at least two adults, at least one of whom is a disinterested witness.

B. A record signed pursuant to Subparagraph (b) of Paragraph (1) of Subsection A of this section shall:

(1) be witnessed by at least two adults, at least one of whom is a disinterested witness, who have signed at the request of the individual; and

(2) state that it has been signed and witnessed as provided in Paragraph (1) of this subsection.

C. An individual who has made a refusal may amend or revoke the refusal:

(1) in the manner provided in Subsection A of this section for making a refusal;

(2) by subsequently making an anatomical gift pursuant to Section 5 [24-6B-5 NMSA 1978] of the Jonathan Spradling Revised Uniform Anatomical Gift Act that is inconsistent with the refusal; or

(3) by destroying or canceling the record evidencing the refusal, or the portion of the record used to make the refusal, with the intent to revoke the refusal.

D. Except as otherwise provided in Subsection H of Section 8 [24-6B-8 NMSA 1978] of the Jonathan Spradling Revised Uniform Anatomical Gift Act, in the absence of an express, contrary indication by the individual set forth in the refusal, an individual's unrevoked refusal to make an anatomical gift of the individual's body or part bars all other persons from making an anatomical gift of the individual's body or part.

History: Laws 2007, ch. 323, 7.



Section 24-6B-7.1 - Document of gift as a legal document.

24-6B-7.1. Document of gift as a legal document.

A document of gift constitutes a legal document and has sufficient legal authority to be accepted by a designated or undesignated donee of anatomical gifts pursuant to the Jonathan Spradling Revised Uniform Anatomical Gift Act.

History: Laws 2002, ch. 42, 3; recompiled and amended by Laws 2007, ch. 323, 28.



Section 24-6B-8 - Preclusive effect of anatomical gift, amendment or revocation.

24-6B-8. Preclusive effect of anatomical gift, amendment or revocation.

A. Except as otherwise provided in Subsection G of this section and subject to the provisions of Subsection F of this section, in the absence of an express, contrary indication by the donor, a person other than the donor is barred from making, amending or revoking an anatomical gift of a donor's body or part if the donor made an anatomical gift of the donor's body or part pursuant to Section 5 [24-6B-5 NMSA 1978] of the Jonathan Spradling Revised Uniform Anatomical Gift Act or an amendment to an anatomical gift of the donor's body or part pursuant to Section 6 [24-6B-6 NMSA 1978] of that act.

B. A donor's revocation of an anatomical gift of the donor's body or part pursuant to Section 6 of the Jonathan Spradling Revised Uniform Anatomical Gift Act is not a refusal and does not bar another person specified in Section 4 [24-6B-4 NMSA 1978] or 9 [24-6B-9 NMSA 1978] of that act from making an anatomical gift of the donor's body or part pursuant to Section 5 or 10 [24-6B-10 NMSA 1978] of that act.

C. If a person other than the donor makes an unrevoked anatomical gift of the donor's body or part pursuant to Section 5 of the Jonathan Spradling Revised Uniform Anatomical Gift Act or an amendment to an anatomical gift of the donor's body or part pursuant to Section 6 of that act, another person may not make, amend or revoke the gift of the donor's body or part pursuant to Section 10 of that act.

D. A revocation of an anatomical gift of a donor's body or part pursuant to Section 6 of the Jonathan Spradling Revised Uniform Anatomical Gift Act by a person other than the donor does not bar another person from making an anatomical gift of the body or part pursuant to Section 5 or 10 of that act.

E. In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift pursuant to Section 4 of the Jonathan Spradling Revised Uniform Anatomical Gift Act, an anatomical gift of a part is neither a refusal to give another part nor a limitation on the making of an anatomical gift of another part at a later time by the donor or another person.

F. In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift pursuant to Section 4 of the Jonathan Spradling Revised Uniform Anatomical Gift Act, an anatomical gift of a part for one or more of the purposes set forth in Section 4 of that act is not a limitation on the making of an anatomical gift of the part for any of the other purposes by the donor or any other person pursuant to Section 5 or 10 of that act.

G. If a donor who is an unemancipated minor dies, a parent of the donor who is reasonably available may revoke or amend an anatomical gift of the donor's body or part.

H. If an unemancipated minor who signed a refusal dies, a parent of the minor who is reasonably available may revoke the minor's refusal.

History: Laws 2007, ch. 323, 8.



Section 24-6B-9 - Who may make anatomical gift of decedent's body or part.

24-6B-9. Who may make anatomical gift of decedent's body or part.

A. Subject to the provisions of Subsections B and C of this section and unless barred by Section 7 [24-6B-7 NMSA 1978] or 8 [24-6B-8 NMSA 1978] of the Jonathan Spradling Revised Uniform Anatomical Gift Act, an anatomical gift of a decedent's body or part for purpose of transplantation, therapy, research or education may be made by any member of the following classes of persons who is reasonably available, in the order of priority listed:

(1) an agent of the decedent at the time of death who could have made an anatomical gift pursuant to Subsection B of Section 4 [24-6B-4 NMSA 1978] of the Jonathan Spradling Revised Uniform Anatomical Gift Act immediately before the decedent's death;

(2) the spouse of the decedent unless legally separated or unless there is a pending action for annulment, divorce, dissolution of marriage or separation;

(3) adult children of the decedent;

(4) parents of the decedent;

(5) adult siblings of the decedent;

(6) adult grandchildren of the decedent;

(7) grandparents of the decedent;

(8) an adult who exhibited special care and concern for the decedent;

(9) the persons who were acting as the guardians of the person of the decedent at the time of death; and

(10) any other person having the authority to dispose of the decedent's body.

B. If there is more than one member of a class listed in Paragraphs (1), (3), (4), (5), (6), (7) and (9) of Subsection A of this section entitled to make an anatomical gift, an anatomical gift may be made by a member of the class unless that member or a person to which the gift may pass pursuant to Section 11 [24-6B-11 NMSA 1978] of the Jonathan Spradling Revised Uniform Anatomical Gift Act knows of an objection by another member of the class. If an objection is known, the gift may be made only by a majority of the members of the class who are reasonably available.

C. A person may not make an anatomical gift if, at the time of the decedent's death, a person in a prior class pursuant to Subsection A of this section is reasonably available to make or to object to the making of an anatomical gift.

History: Laws 2007, ch. 323, 9.



Section 24-6B-9.1 - Identification of potential donors.

24-6B-9.1. Identification of potential donors.

A. Each hospital in New Mexico, with the concurrence of its medical staff, shall develop by July 1, 2000 a protocol for identifying potential donors. The protocol shall be developed in collaboration with a procurement organization. The protocol shall provide that at or near the time of a patient's death and prior to the removal of life support, the hospital shall contact a procurement organization to determine the suitability of the patient as a donor. The person designated by the hospital to contact the procurement organization shall have the following information available prior to making the contact:

(1) the patient's identifier number;

(2) the patient's age;

(3) the cause of death; and

(4) any past medical history available.

B. The procurement organization shall determine the suitability for donation. If the procurement organization determines that donation is not appropriate based on established medical criteria, that determination shall be noted by hospital personnel on the patient's record and no further action is necessary.

C. If the procurement organization determines that the patient is a suitable candidate for donation, the procurement organization shall initiate donor proceedings by making a reasonable search for a document of gift or other information identifying the patient as a donor or as a person who has refused to make an anatomical gift.

D. The hospital must have and implement written protocols that:

(1) incorporate an agreement with a procurement organization under which the hospital must notify, in a timely manner, the procurement organization or a third party designated by the procurement organization of patients whose deaths are imminent and prior to the removal of life support from a patient who has died in the hospital;

(2) ensure that the retrieval, processing, preservation, storage and distribution of tissues and eyes does not interfere with vascular organ procurement;

(3) ensure that the family of each potential donor is informed of its options to donate organs, tissues or eyes or to decline to donate. The person designated by the hospital to initiate the request to the family must be a procurement organization employee or a designated requester;

(4) encourage discretion and sensitivity with respect to the circumstances, views and beliefs of the families of potential donors; and

(5) ensure that the hospital works cooperatively with the procurement organization in educating hospital staff on donation issues, reviewing death records to improve identification of potential donors and maintaining potential donors while necessary testing and placement of anatomical gifts take place.

E. Every hospital in the state shall establish a committee to develop and implement its organ and tissue donation policy and procedure to assist its staff in identifying and evaluating terminal patients who may be suitable organ or tissue donors. The committee shall include members of the administrative, medical and nursing staffs and shall appoint a member to act as a liaison between the hospital and the state procurement organization.

History: Laws 2000, ch. 54, 7; recompiled and amended by Laws 2007, ch. 323, 29.



Section 24-6B-9.2 - Death record reviews.

24-6B-9.2. Death record reviews.

Every hospital shall work jointly with the appropriate procurement organization to conduct death record reviews at least annually. The procurement organization shall compile the results of the death record reviews and provide a report to the department of health by September 1 of each year; provided that the report to the department shall not identify hospitals, donors or recipients.

History: Laws 2000, ch. 54, 6; recompiled and amended by Laws 2007, ch. 323, 30.



Section 24-6B-10 - Manner of making, amending or revoking anatomical gift of decedent's body or part.

24-6B-10. Manner of making, amending or revoking anatomical gift of decedent's body or part.

A. A person authorized to make an anatomical gift pursuant to Section 9 [24-6B-9 NMSA 1978] of the Jonathan Spradling Revised Uniform Anatomical Gift Act may make an anatomical gift by a document of gift signed by the person making the gift or by that person's oral communication that is electronically recorded or is contemporaneously reduced to a record and signed by the individual receiving the oral communication.

B. Subject to the provisions of Subsection C of this section, an anatomical gift by a person authorized pursuant to Section 9 of the Jonathan Spradling Revised Uniform Anatomical Gift Act may be amended or revoked orally or in a record by any member of a prior class who is reasonably available. If more than one member of the prior class is reasonably available, the gift made by a person authorized pursuant to Section 9 of that act may be:

(1) amended only if a majority of the reasonably available members agree to the amending of the gift; or

(2) revoked only if a majority of the reasonably available members agree to the revoking of the gift or if they are equally divided as to whether to revoke the gift.

C. A revocation pursuant to Subsection B of this section is effective only if, before an incision has been made to remove a part from the donor's body or before invasive procedures have begun to prepare the recipient, the procurement organization, transplant hospital or physician or technician knows of the revocation.

History: Laws 2007, ch. 323, 10.



Section 24-6B-11 - Persons that may receive anatomical gift; purpose of anatomical gift.

24-6B-11. Persons that may receive anatomical gift; purpose of anatomical gift.

A. An anatomical gift may be made to the following persons named in the document of gift:

(1) a hospital; accredited medical school, dental school, college or university; organ procurement organization; or other appropriate person, for research or education;

(2) subject to the provisions of Subsection B of this section, an individual designated by the person making the anatomical gift if the individual is the recipient of the part; and

(3) an eye bank or tissue bank.

B. If an anatomical gift to an individual pursuant to Paragraph (2) of Subsection A of this section cannot be transplanted into the individual, the part passes in accordance with Subsection G of this section in the absence of an express, contrary indication by the person making the anatomical gift.

C. If an anatomical gift of one or more specific parts or of all parts is made in a document of gift that does not name a person described in Subsection A of this section but identifies the purpose for which an anatomical gift may be used, the following rules apply:

(1) if the part is an eye and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate eye bank;

(2) if the part is tissue and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate tissue bank;

(3) if the part is an organ and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate organ procurement organization as custodian of the organ; and

(4) if the part is an organ, an eye or tissue and the gift is for the purpose of research or education, the gift passes to the appropriate procurement organization.

D. For the purpose of Subsection C of this section, if there is more than one purpose of an anatomical gift set forth in the document of gift but the purposes are not set forth in any priority, the gift shall be used for transplantation or therapy, if suitable. If the gift cannot be used for transplantation or therapy, the gift may be used for research or education.

E. If an anatomical gift of one or more specific parts is made in a document of gift that does not name a person described in Subsection A of this section and does not identify the purpose of the gift, the gift may be used only for transplantation or therapy, and the gift passes in accordance with Subsection G of this section.

F. If a document of gift specifies only a general intent to make an anatomical gift by words such as "donor", "organ donor" or "body donor", or by a symbol or statement of similar import, the gift may be used only for transplantation or therapy and the gift passes in accordance with Subsection G of this section.

G. For purposes of Subsections B, E and F of this section the following rules apply:

(1) if the part is an eye, the gift passes to the appropriate eye bank;

(2) if the part is tissue, the gift passes to the appropriate tissue bank; and

(3) if the part is an organ, the gift passes to the appropriate organ procurement organization as custodian of the organ.

H. An anatomical gift of an organ for transplantation or therapy, other than an anatomical gift pursuant to Paragraph (2) of Subsection A of this section, passes to the organ procurement organization as custodian of the organ.

I. If an anatomical gift does not pass pursuant to Subsections A through H of this section or the decedent's body or part is not used for transplantation, therapy, research or education, custody of the body or part passes to the person under obligation to dispose of the body or part.

J. A person may not accept an anatomical gift if the person knows that the gift was not effectively made pursuant to Section 5 [24-6B-5 NMSA 1978] or 10 [24-6B-10 NMSA 1978] of the Jonathan Spradling Revised Uniform Anatomical Gift Act or if the person knows that the decedent made a refusal pursuant to Section 7 [24-6B-7 NMSA 1978] of that act that was not revoked. For purposes of this subsection, if a person knows that an anatomical gift was made on a document of gift, the person is deemed to know of any amendment or revocation of the gift or any refusal to make an anatomical gift on the same document of gift.

K. Except as otherwise provided in Paragraph (2) of Subsection A of this section, nothing in the Jonathan Spradling Revised Uniform Anatomical Gift Act affects the allocation of organs for transplantation or therapy.

History: Laws 2007, ch. 323, 11.



Section 24-6B-12 - Search and notification.

24-6B-12. Search and notification.

A. The following persons shall make a reasonable search of an individual who the person reasonably believes is dead or near death for a document of gift or other information identifying the individual as a donor or as an individual who made a refusal:

(1) a law enforcement officer, firefighter, paramedic or other emergency rescuer finding the individual; and

(2) if no other source of the information is immediately available, a hospital, as soon as practical after the individual's arrival at the hospital.

B. If a document of gift or a refusal to make an anatomical gift is located by the search required by Paragraph (1) of Subsection A of this section and the individual or deceased individual to whom it relates is taken to a hospital, the person responsible for conducting the search shall send the document of gift or refusal to the hospital.

C. A person is not subject to criminal or civil liability for failing to discharge the duties imposed by this section but may be subject to administrative sanctions.

History: Laws 2007, ch. 323, 12.



Section 24-6B-13 - Delivery of document of gift not required; right to examine.

24-6B-13. Delivery of document of gift not required; right to examine.

A. A document of gift need not be delivered during the donor's lifetime to be effective.

B. Upon or after an individual's death, a person in possession of a document of gift or a refusal to make an anatomical gift with respect to the individual shall allow examination and copying of the document of gift or refusal by a person authorized to make or object to the making of an anatomical gift with respect to the individual or by a person to which the gift could pass pursuant to Section 11 [24-6B-11 NMSA 1978] of the Jonathan Spradling Revised Uniform Anatomical Gift Act.

History: Laws 2007, ch. 323, 13.



Section 24-6B-14 - Rights and duties of procurement organization and others.

24-6B-14. Rights and duties of procurement organization and others.

A. When a hospital refers an individual at or near death to a procurement organization, the organization shall make a reasonable search of the records of the motor vehicle division of the taxation and revenue department and any donor registry that it knows exists for the geographical area in which the individual resides to ascertain whether the individual has made an anatomical gift.

B. A procurement organization shall be allowed reasonable access to information in the records of the motor vehicle division of the taxation and revenue department to ascertain whether an individual at or near death is a donor.

C. When a hospital refers an individual at or near death to a procurement organization, the organization may conduct any reasonable examination necessary to ensure the medical suitability of a part that is or could be the subject of an anatomical gift for transplantation, therapy, research or education from a donor or a prospective donor. During the examination period, measures necessary to ensure the medical suitability of the part may not be withdrawn unless the hospital or procurement organization knows that the individual expressed a contrary intent.

D. Unless prohibited by law other than the Jonathan Spradling Revised Uniform Anatomical Gift Act, at any time after a donor's death, the person to which a part passes pursuant to Section 11 [24-6B-11 NMSA 1978] of that act may conduct any reasonable examination necessary to ensure the medical suitability of the body or part for its intended purpose.

E. Unless prohibited by law other than the Jonathan Spradling Revised Uniform Anatomical Gift Act, an examination pursuant to Subsection C or D of this section may include an examination of all medical and dental records of the donor or prospective donor.

F. Upon the death of a minor who was a donor or had signed a refusal, unless a procurement organization knows the minor is emancipated, the procurement organization shall conduct a reasonable search for the parents of the minor and provide the parents with an opportunity to revoke or amend the anatomical gift or revoke the refusal.

G. Upon referral by a hospital pursuant to Subsection A of this section, a procurement organization shall make a reasonable search for any person listed in Section 9 [24-6B-9 NMSA 1978] of the Jonathan Spradling Revised Uniform Anatomical Gift Act having priority to make an anatomical gift on behalf of a prospective donor. If a procurement organization receives information that an anatomical gift to any other person was made, amended or revoked, it shall promptly advise the other person of all relevant information.

H. Subject to the provisions of Subsection I of Section 11 and Section 23 [24-6B-23 NMSA 1978] of the Jonathan Spradling Revised Uniform Anatomical Gift Act, the rights of the person to which a part passes pursuant to Section 11 of that act are superior to the rights of all others with respect to the part. The person may accept or reject an anatomical gift in whole or in part. Subject to the terms of the document of gift and the Jonathan Spradling Revised Uniform Anatomical Gift Act, a person that accepts an anatomical gift of an entire body may allow embalming, burial or cremation, and use of remains in a funeral service. If the gift is of a part, the person to which the part passes pursuant to Section 11 of the Jonathan Spradling Revised Uniform Anatomical Gift Act, upon the death of the donor and before embalming, burial or cremation, shall cause the part to be removed without unnecessary mutilation.

I. Neither the physician who attends the decedent at death nor the physician who determines the time of the decedent's death may participate in the procedures for removing or transplanting a part from the decedent.

J. A physician or technician may remove a donated part from the body of a donor that the physician or technician is qualified to remove.

History: Laws 2007, ch. 323, 14.



Section 24-6B-15 - Coordination of procurement and use.

24-6B-15. Coordination of procurement and use.

Each hospital in this state shall enter into agreements or affiliations with procurement organizations for coordination of procurement and use of anatomical gifts.

History: Laws 2007, ch. 323, 15.



Section 24-6B-16 - Sale or purchase of parts prohibited.

24-6B-16. Sale or purchase of parts prohibited.

A. Except as otherwise provided in Subsection B of this section, a person who for valuable consideration, knowingly purchases or sells a part for transplantation or therapy if removal of a part from an individual is intended to occur after the individual's death commits a third degree felony and upon conviction is subject to a fine not exceeding five thousand dollars ($5,000) or imprisonment not exceeding six years, or both.

B. A person may charge a reasonable amount for the removal, processing, preservation, quality control, storage, transportation, implantation or disposal of a part.

History: Laws 2007, ch. 323, 16.



Section 24-6B-17 - Other prohibited acts.

24-6B-17. Other prohibited acts.

A person who, in order to obtain a financial gain, intentionally falsifies, forges, conceals, defaces or obliterates a document of gift, an amendment or revocation of a document of gift, or a refusal, commits a third degree felony and upon conviction is subject to a fine not exceeding five thousand dollars ($5,000) or imprisonment not exceeding six years, or both.

History: Laws 2007, ch. 323, 17.



Section 24-6B-18 - Immunity.

24-6B-18. Immunity.

A. A person that acts in accordance with the Jonathan Spradling Revised Uniform Anatomical Gift Act or with the applicable anatomical gift law of another state, or attempts in good faith to do so, is not liable for the act in a civil action, criminal prosecution or administrative proceeding.

B. Neither the person making an anatomical gift nor the donor's estate is liable for any injury or damage that results from the making or use of the gift.

C. In determining whether an anatomical gift has been made, amended or revoked pursuant to the Jonathan Spradling Revised Uniform Anatomical Gift Act, a person may rely upon representations of an individual listed in Paragraph (2), (3), (4), (5), (6), (7) or (8) of Subsection A of Section 9 [24-6B-9 NMSA 1978] of that act relating to the individual's relationship to the donor or prospective donor unless the person knows that the representation is untrue.

History: Laws 2007, ch. 323, 18.



Section 24-6B-19 - Law governing validity; choice of law as to execution of document of gift; presumption of validity.

24-6B-19. Law governing validity; choice of law as to execution of document of gift; presumption of validity.

A. A document of gift is valid if executed in accordance with:

(1) the Jonathan Spradling Revised Uniform Anatomical Gift Act;

(2) the laws of the state or country where it was executed; or

(3) the laws of the state or country where the person making the anatomical gift was domiciled, has a place of residence or was a national at the time the document of gift was executed.

B. If a document of gift is valid pursuant to this section, the law of this state governs the interpretation of the document of gift.

C. A person may presume that a document of gift or amendment of an anatomical gift is valid unless that person knows that it was not validly executed or was revoked.

History: Laws 2007, ch. 323, 19.



Section 24-6B-20 - Donor registry.

24-6B-20. Donor registry.

A. The motor vehicle division of the taxation and revenue department shall establish a donor registry pursuant to the provisions of Subsection B of Section 66-5-10 NMSA 1978.

B. The motor vehicle division of the taxation and revenue department shall cooperate with a person that administers any donor registry that this state establishes, contracts for or recognizes for the purpose of transferring to the donor registry all relevant information regarding a donor's making, amendment to or revocation of an anatomical gift.

C. A donor registry shall:

(1) allow a donor or other person authorized pursuant to Section 4 [24-6B-4 NMSA 1978] of the Jonathan Spradling Revised Uniform Anatomical Gift Act to include on the donor registry a statement or symbol that the donor has made, amended or revoked an anatomical gift;

(2) be accessible to a procurement organization to allow it to obtain relevant information on the donor registry to determine, at or near death of the donor or a prospective donor, whether the donor or prospective donor has made, amended or revoked an anatomical gift; and

(3) be accessible for purposes of Paragraphs (1) and (2) of this subsection seven days a week on a twenty-four-hour basis.

D. Personally identifiable information on a donor registry about a donor or prospective donor may not be used or disclosed without the express consent of the donor, prospective donor or person who made the anatomical gift for any purpose other than to determine, at or near death of the donor or prospective donor, whether the donor or prospective donor has made, amended or revoked an anatomical gift.

E. This section does not prohibit any person from creating or maintaining a donor registry that is not established by or under contract with the state. Any such registry shall comply with the provisions of Subsections C and D of this section.

History: Laws 2007, ch. 323, 20.



Section 24-6B-21 - Effect of anatomical gift on advance health-care directive.

24-6B-21. Effect of anatomical gift on advance health-care directive.

A. As used in this section:

(1) "advance health-care directive" means a power of attorney for health care, a health-care directive made pursuant to the provisions of the Uniform Health-Care Decisions Act [Chapter 24, Article 7A NMSA 1978] or a record signed by a prospective donor containing the prospective donor's direction concerning a health-care decision for the prospective donor;

(2) "declaration" means a record signed by a prospective donor specifying the circumstances under which a life support system may be withheld or withdrawn from the prospective donor; and

(3) "health-care decision" means any decision made regarding the health care of the prospective donor.

B. If a prospective donor has a declaration or advance health-care directive, measures necessary to ensure the medical suitability of an organ for transplantation or therapy may not be withheld or withdrawn from the prospective donor, unless the declaration expressly provides to the contrary.

History: Laws 2007, ch. 323, 21.



Section 24-6B-22 - Cooperation between office of the state medical investigator and procurement organization.

24-6B-22. Cooperation between office of the state medical investigator and procurement organization.

A. The office of the state medical investigator shall cooperate with procurement organizations to maximize the opportunity to recover anatomical gifts for the purpose of transplantation, therapy, research or education.

B. If the office of the state medical investigator receives notice from a procurement organization that an anatomical gift might be available or was made with respect to a decedent whose body is under the jurisdiction of the office of the state medical investigator and a post-mortem examination is going to be performed, unless the office of the state medical investigator denies recovery in accordance with Section 23 [24-6B-23 NMSA 1978] of the Jonathan Spradling Revised Uniform Anatomical Gift Act, the office of the state medical investigator or its designee shall conduct a post-mortem examination of the body or the part in a manner and within a period compatible with its preservation for the purposes of the anatomical gift.

C. A part may not be removed from the body of a decedent under the jurisdiction of the office of the state medical investigator for transplantation, therapy, research or education unless the part is the subject of an anatomical gift. The body of a decedent under the jurisdiction of the office of the state medical investigator may not be delivered to a person for research or education unless the body is the subject of an anatomical gift. This subsection does not preclude the office of the state medical investigator from performing the medico-legal investigation upon the body or parts of a decedent under the jurisdiction of the office of the state medical investigator.

History: Laws 2007, ch. 323, 22.



Section 24-6B-23 - Facilitation of anatomical gift from decedent whose body is under jurisdiction of the office of the state medical investigator.

24-6B-23. Facilitation of anatomical gift from decedent whose body is under jurisdiction of the office of the state medical investigator.

A. Upon request of a procurement organization, the office of the state medical investigator shall release to the procurement organization the name, contact information and available medical and social history of a decedent whose body is under the jurisdiction of the office of the state medical investigator. If the decedent's body or part is medically suitable for transplantation, therapy, research or education, the office of the state medical investigator shall release post-mortem examination results to the procurement organization. The procurement organization may make a subsequent disclosure of the post-mortem examination results or other information received from the office of the state medical investigator only if relevant to transplantation or therapy.

B. The office of the state medical investigator may conduct a medico-legal investigation by reviewing all medical records, laboratory test results, x-rays, other diagnostic results and other information that any person possesses about a donor or prospective donor whose body is under the jurisdiction of the office of the state medical investigator that the office of the state medical investigator determines may be relevant to the investigation.

C. A person that has any information requested by the office of the state medical investigator pursuant to Subsection B of this section shall provide that information as expeditiously as possible to allow the office of the state medical investigator to conduct the medico-legal investigation within a period compatible with the preservation of parts for the purpose of transplantation, therapy, research or education.

D. If an anatomical gift has been or might be made of a part of a decedent whose body is under the jurisdiction of the office of the state medical investigator and a post-mortem examination is not required, or the office of the state medical investigator determines that a post-mortem examination is required but that the recovery of the part that is the subject of an anatomical gift will not interfere with the examination, the office of the state medical investigator and the procurement organization shall cooperate in the timely removal of the part from the decedent for the purpose of transplantation, therapy, research or education.

E. If an anatomical gift of a part from the decedent under the jurisdiction of the office of the state medical investigator has been or might be made, but the office of the state medical investigator initially believes that the recovery of the part could interfere with the post-mortem investigation into the decedent's cause or manner of death, the office of the state medical investigator shall consult with the procurement organization or physician or technician designated by the procurement organization about the proposed recovery. After consultation, the office of the state medical investigator may allow the recovery.

F. Following the consultation pursuant to Subsection E of this section, in the absence of mutually agreed-upon protocols to resolve conflict between the office of the state medical investigator and the procurement organization, if the office of the state medical investigator intends to deny recovery, the office of the state medical investigator or its designee, at the request of the procurement organization, shall attend the removal procedure for the part before making a final determination not to allow the procurement organization to recover the part. During the removal procedure, the office of the state medical investigator or its designee may allow recovery by the procurement organization to proceed, or, if the office of the state medical investigator or its designee reasonably believes that the part may be involved in determining the decedent's cause or manner of death, may deny recovery by the procurement organization.

G. If the office of the state medical investigator or its designee denies recovery pursuant to Subsection F of this section, the office of the state medical investigator or its designee shall:

(1) explain in a record the specific reasons for not allowing recovery of the part;

(2) include the specific reasons in the records of the office of the state medical investigator; and

(3) provide a record with the specific reasons to the procurement organization.

H. If the office of the state medical investigator or its designee allows recovery of a part pursuant to Subsection D, E or F of this section, the procurement organization, upon request, shall cause the physician or technician who removes the part to provide the office of the state medical investigator with a record describing the condition of the part, a biopsy, a photograph and any other information and observations that would assist in the post-mortem examination.

I. If the office of the state medical investigator or its designee is required to be present at a removal procedure pursuant to Subsection F of this section, upon request the procurement organization requesting the recovery of the part shall reimburse the office of the state medical investigator or its designee for the additional costs incurred in complying with the provisions of Subsection F of this section.

History: Laws 2007, ch. 323, 23.



Section 24-6B-24 - Uniformity of application and construction.

24-6B-24. Uniformity of application and construction.

In applying and construing the Jonathan Spradling Revised Uniform Anatomical Gift Act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

History: Laws 2007, ch. 323, 24.



Section 24-6B-25 - Relation to Electronic Signatures in Global and National Commerce Act.

24-6B-25. Relation to Electronic Signatures in Global and National Commerce Act.

The Jonathan Spradling Revised Uniform Anatomical Gift Act modifies, limits and supersedes the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., but does not modify, limit or supersede Section 101(a) of that act, 15 U.S.C. Section 7001, or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b).

History: Laws 2007, ch. 323, 25.






Article 7 - Right to Die



Article 7A - Uniform Health-Care Decisions

Section 24-7A-1 - Definitions.

24-7A-1. Definitions.

As used in the Uniform Health-Care Decisions Act:

A. "advance health-care directive" means an individual instruction or a power of attorney for health care made, in either case, while the individual has capacity;

B. "agent" means an individual designated in a power of attorney for health care to make a health-care decision for the individual granting the power;

C. "capacity" means an individual's ability to understand and appreciate the nature and consequences of proposed health care, including its significant benefits, risks and alternatives to proposed health care and to make and communicate an informed health-care decision. A determination of lack of capacity shall be made only according to the provisions of Section 24-7A-11 NMSA 1978;

D. "emancipated minor" means an individual between the ages of sixteen and eighteen who has been married, who is on active duty in the armed forces or who has been declared by court order to be emancipated;

E. "guardian" means a judicially appointed guardian or conservator having authority to make a health-care decision for an individual;

F. "health care" means any care, treatment, service or procedure to maintain, diagnose or otherwise affect an individual's physical or mental condition;

G. "health-care decision" means a decision made by an individual or the individual's agent, guardian or surrogate, regarding the individual's health care, including:

(1) selection and discharge of health-care practitioners and institutions;

(2) approval or disapproval of diagnostic tests, surgical procedures, programs of medication and orders not to resuscitate;

(3) directions relating to life-sustaining treatment, including withholding or withdrawing life-sustaining treatment and the termination of life support; and

(4) directions to provide, withhold or withdraw artificial nutrition and hydration and all other forms of health care;

H. "health-care institution" means an institution, facility or agency licensed, certified or otherwise authorized or permitted by law to provide health care in the ordinary course of business;

I. "health-care practitioner" means an individual licensed, certified or otherwise authorized or permitted by law to provide health care in the ordinary course of business or practice of a profession;

J. "individual instruction" means an individual's direction concerning a health-care decision for the individual made while the individual has capacity;

K. "life-sustaining treatment" means any medical treatment or procedure without which the individual is likely to die within a relatively short time, as determined to a reasonable degree of medical certainty by the primary care practitioner;

L. "person" means an individual, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision, agency or instrumentality or any other legal or commercial entity;

M. "physician" means an individual authorized to practice medicine or osteopathy;

N. "power of attorney for health care" means the designation of an agent to make health-care decisions for the individual granting the power, made while the individual has capacity;

O. "primary care practitioner" means a health-care practitioner designated by an individual or the individual's agent, guardian or surrogate to have primary responsibility for the individual's health care;

P. "principal" means an adult or emancipated minor who, while having capacity, has made a power of attorney for health care by which the adult or emancipated minor delegates the right to make health-care decisions for the adult or emancipated minor to an agent;

Q. "protected person" means an adult or emancipated minor for whom a guardian has been appointed;

R. "qualified health-care professional" means a health-care practitioner who is a physician, physician assistant, nurse practitioner, nurse, psychologist or social worker;

S. "reasonably available" means readily able to be contacted without undue effort and willing and able to act in a timely manner considering the urgency of the patient's health-care needs;

T. "state" means a state of the United States, the District of Columbia, the commonwealth of Puerto Rico or a territory or insular possession subject to the jurisdiction of the United States;

U. "supervising health-care practitioner" means the primary care practitioner, or if there is no primary care practitioner or if the primary care practitioner is not reasonably available, the health-care practitioner who has undertaken primary responsibility for an individual's health care; and

V. "surrogate" means an individual, other than a patient's agent or guardian, authorized under the Uniform Health-Care Decisions Act to make a health-care decision for the patient.

History: Laws 1995, ch. 182, 1; 1997, ch. 168, 1; 2009, ch. 159, 1; 2015, ch. 116, 4.



Section 24-7A-2 - Advance health-care directives.

24-7A-2. Advance health-care directives.

A. An adult or emancipated minor, while having capacity, has the right to make his or her own health-care decisions and may give an individual instruction. The instruction may be oral or written; if oral, it must be made by personally informing a health-care provider. The instruction may be limited to take effect only if a specified condition arises.

B. An adult or emancipated minor, while having capacity, may execute a power of attorney for health care, which may authorize the agent to make any health-care decision the principal could have made while having capacity. The power must be in writing and signed by the principal. The power remains in effect notwithstanding the principal's later incapacity under the Uniform Health-Care Decisions Act or Article 5 of the Uniform Probate Code [Chapter 45, Article 5 NMSA 1978]. The power may include individual instructions. Unless related to the principal by blood, marriage or adoption, an agent may not be an owner, operator or employee of a health-care institution at which the principal is receiving care.

C. Unless otherwise specified in a power of attorney for health care, the authority of an agent becomes effective only upon a determination that the principal lacks capacity, and ceases to be effective upon a determination that the principal has recovered capacity.

D. Unless otherwise specified in a written advance health-care directive, a determination that an individual lacks or has recovered capacity or that another condition exists that affects an individual instruction or the authority of an agent, shall be made according to the provisions of Section 11 [24-7A-11 NMSA 1978] of the Uniform Health-Care Decisions Act.

E. An agent shall make a health-care decision in accordance with the principal's individual instructions, if any, and other wishes to the extent known to the agent. Otherwise, the agent shall make the decision in accordance with the agent's determination of the principal's best interest. In determining the principal's best interest, the agent shall consider the principal's personal values to the extent known to the agent.

F. A health-care decision made by an agent for a principal is effective without judicial approval.

G. A written advance health-care directive may include the individual's nomination of a guardian of the person.

History: Laws 1995, ch. 182, 2.



Section 24-7A-2.1 - Prohibited practice.

24-7A-2.1. Prohibited practice.

A. No insurer or other provider of benefits regulated by the New Mexico Insurance Code [Chapter 59A NMSA 1978, except for Articles 30A and 42A] or a state agency shall require a person to execute or revoke an advance health-care directive as a condition for membership in, being insured for or receiving coverage or benefits under an insurance contract or plan.

B. No insurer may condition the sale, procurement or issuance of a policy, plan, contract, certificate or other evidence of coverage, or entry into a pension, profit-sharing, retirement, employment or similar benefit plan, upon the execution or revocation of an advance health-care directive; nor shall the existence of an advance health-care directive modify the terms of an existing policy, plan, contract, certificate or other evidence of coverage of insurance.

C. The provisions of this section shall be enforced by the superintendent of insurance under the New Mexico Insurance Code.

History: Laws 1997, ch. 168, 14.



Section 24-7A-3 - Revocation of advance health-care directive.

24-7A-3. Revocation of advance health-care directive.

A. An individual, while having capacity, may revoke the designation of an agent either by a signed writing or by personally informing the supervising health-care provider. If the individual cannot sign, a written revocation must be signed for the individual and be witnessed by two witnesses, each of whom has signed at the direction and in the presence of the individual and of each other.

B. An individual, while having capacity, may revoke all or part of an advance health-care directive, other than the designation of an agent, at any time and in any manner that communicates an intent to revoke.

C. A health-care provider, agent, guardian or surrogate who is informed of a revocation shall promptly communicate the fact of the revocation to the supervising health-care provider and to any health-care institution at which the patient is receiving care.

D. The filing of a petition for or a decree of annulment, divorce, dissolution of marriage or legal separation revokes a previous designation of a spouse as agent unless otherwise specified in the decree or in a power of attorney for health care. A designation revoked solely by this subsection is revived by the individual's remarriage to the former spouse, by a nullification of the divorce, annulment or legal separation or by the dismissal or withdrawal, with the individual's consent, of a petition seeking annulment, divorce, dissolution of marriage or legal separation.

E. An advance health-care directive that conflicts with an earlier advance health-care directive revokes the earlier directive to the extent of the conflict.

History: Laws 1995, ch. 182, 3; 1997, ch. 168, 2.



Section 24-7A-4 - Optional form.

24-7A-4. Optional form.

The following form may, but need not, be used to create an advance health-care directive. The other sections of the Uniform Health-Care Decisions Act govern the effect of this or any other writing used to create an advance health-care directive. An individual may complete or modify all or any part of the following form:

"OPTIONAL ADVANCE HEALTH-CARE DIRECTIVE

Explanation

You have the right to give instructions about your own health care. You also have the right to name someone else to make health-care decisions for you. This form lets you do either or both of these things. It also lets you express your wishes regarding the designation of your primary care practitioner.

THIS FORM IS OPTIONAL. Each paragraph and word of this form is also optional. If you use this form, you may cross out, complete or modify all or any part of it. You are free to use a different form. If you use this form, be sure to sign it and date it.

PART 1 of this form is a power of attorney for health care. PART 1 lets you name another individual as agent to make health-care decisions for you if you become incapable of making your own decisions or if you want someone else to make those decisions for you now even though you are still capable. You may also name an alternate agent to act for you if your first choice is not willing, able or reasonably available to make decisions for you. Unless related to you, your agent may not be an owner, operator or employee of a health-care institution at which you are receiving care.

Unless the form you sign limits the authority of your agent, your agent may make all health-care decisions for you. This form has a place for you to limit the authority of your agent. You need not limit the authority of your agent if you wish to rely on your agent for all health-care decisions that may have to be made. If you choose not to limit the authority of your agent, your agent will have the right to:

(a) consent or refuse consent to any care, treatment, service or procedure to maintain, diagnose or otherwise affect a physical or mental condition;

(b) select or discharge health-care practitioners and institutions;

(c) approve or disapprove diagnostic tests, surgical procedures, programs of medication and orders not to resuscitate; and

(d) direct the provision, withholding or withdrawal of artificial nutrition and hydration and all other forms of health care.

PART 2 of this form lets you give specific instructions about any aspect of your health care. Choices are provided for you to express your wishes regarding life-sustaining treatment, including the provision of artificial nutrition and hydration, as well as the provision of pain relief. In addition, you may express your wishes regarding whether you want to make an anatomical gift of some or all of your organs and tissue. Space is also provided for you to add to the choices you have made or for you to write out any additional wishes.

PART 3 of this form lets you designate a primary care practitioner to have primary responsibility for your health care.

After completing this form, sign and date the form at the end. It is recommended but not required that you request two other individuals to sign as witnesses. Give a copy of the signed and completed form to your physician, to any other health-care practitioners you may have, to any health-care institution at which you are receiving care and to any health-care agents you have named. You should talk to the person you have named as agent to make sure that he or she understands your wishes and is willing to take the responsibility.

You have the right to revoke this advance health-care directive or replace this form at any time.

* * * * * * * * * * * * * * * * * * * * *

PART 1

POWER OF ATTORNEY FOR HEALTH CARE

(1) DESIGNATION OF AGENT: I designate the following individual as my agent to make health-care decisions for me:

___________________________________________________________________________________

(name of individual you choose as agent)

___________________________________________________________________________________

(address) (city) (state) (zip code)

___________________________________________________________________________________

(home phone) (work phone)

If I revoke my agent's authority or if my agent is not willing, able or reasonably available to make a health-care decision for me, I designate as my first alternate agent:

___________________________________________________________________________________

(name of individual you choose as first alternate agent)

___________________________________________________________________________________

(address) (city) (state) (zip code)

___________________________________________________________________________________

(home phone) (work phone)

If I revoke the authority of my agent and first alternate agent or if neither is willing, able or reasonably available to make a health-care decision for me, I designate as my second alternate agent:

___________________________________________________________________________________

(name of individual you choose as second alternate agent)

___________________________________________________________________________________

(address) (city) (state) (zip code)

___________________________________________________________________________________

(home phone) (work phone)

(2) AGENT'S AUTHORITY: My agent is authorized to obtain and review medical records, reports and information about me and to make all health-care decisions for me, including decisions to provide, withhold or withdraw artificial nutrition, hydration and all other forms of health care to keep me alive, except as I state here:

___________________________________________________________________________________

___________________________________________________________________________________

(Add additional sheets if needed.)

(3) WHEN AGENT'S AUTHORITY BECOMES EFFECTIVE: My agent's authority becomes effective when my primary care practitioner and one other qualified health-care professional determine that I am unable to make my own health-care decisions. If I initial this box [ ], my agent's authority to make health-care decisions for me takes effect immediately.

(4) AGENT'S OBLIGATION: My agent shall make health-care decisions for me in accordance with this power of attorney for health care, any instructions I give in PART 2 of this form and my other wishes to the extent known to my agent. To the extent my wishes are unknown, my agent shall make health-care decisions for me in accordance with what my agent determines to be in my best interest. In determining my best interest, my agent shall consider my personal values to the extent known to my agent.

(5) NOMINATION OF GUARDIAN: If a guardian of my person needs to be appointed for me by a court, I nominate the agent designated in this form. If that agent is not willing, able or reasonably available to act as guardian, I nominate the alternate agents whom I have named, in the order designated.

PART 2

INSTRUCTIONS FOR HEALTH CARE

If you are satisfied to allow your agent to determine what is best for you in making end-of-life decisions, you need not fill out this part of the form. If you do fill out this part of the form, you may cross out any wording you do not want.

(6) END-OF-LIFE DECISIONS: If I am unable to make or communicate decisions regarding my health care, and IF (i) I have an incurable or irreversible condition that will result in my death within a relatively short time, OR (ii) I become unconscious and, to a reasonable degree of medical certainty, I will not regain consciousness, OR (iii) the likely risks and burdens of treatment would outweigh the expected benefits, THEN I direct that my health-care practitioners and others involved in my care provide, withhold or withdraw treatment in accordance with the choice I have initialed below in one of the following three boxes:

[ ] I CHOOSE NOT To Prolong Life

I do not want my life to be prolonged.

[ ] I CHOOSE To Prolong Life

I want my life to be prolonged as long as possible within the limits of generally accepted health-care standards.

[ ] I CHOOSE To Let My Agent Decide

My agent under my power of attorney for health care may make life-sustaining treatment decisions for me.

(7) ARTIFICIAL NUTRITION AND HYDRATION: If I have chosen above NOT to prolong life, I also specify by marking my initials below:

[ ] I DO NOT want artificial nutrition OR

[ ] I DO want artificial nutrition.

[ ] I DO NOT want artificial hydration unless required for my comfort OR

[ ] I DO want artificial hydration.

(8) RELIEF FROM PAIN: Regardless of the choices I have made in this form and except as I state in the following space, I direct that the best medical care possible to keep me clean, comfortable and free of pain or discomfort be provided at all times so that my dignity is maintained, even if this care hastens my death:

___________________________________________________________________________________

___________________________________________________________________________________

(9) ANATOMICAL GIFT DESIGNATION: Upon my death I specify as marked below whether I choose to make an anatomical gift of all or some of my organs or tissue:

[ ] I CHOOSE to make an anatomical gift of all of my organs or tissue to be determined by medical suitability at the time of death, and artificial support may be maintained long enough for organs to be removed.

[ ] I CHOOSE to make a partial anatomical gift of some of my organs and tissue as specified below, and artificial support may be maintained long enough for organs to be removed.

___________________________________________________________________________________

___________________________________________________________________________________

[ ] I REFUSE to make an anatomical gift of any of my organs or tissue.

[ ] I CHOOSE to let my agent decide.

(10) OTHER WISHES: (If you wish to write your own instructions, or if you wish to add to the instructions you have given above, you may do so here.) I direct that:

___________________________________________________________________________________

___________________________________________________________________________________

(Add additional sheets if needed.)

PART 3

PRIMARY CARE PRACTITIONER

(11) I designate the following as my primary care practitioner:

___________________________________________________________________________________

(name of primary care practitioner)

___________________________________________________________________________________

(address) (city) (state) (zip code)

___________________________________________________________________________________

(phone)

If the primary care practitioner I have designated above is not willing, able or reasonably available to act as my primary care practitioner, I designate the following as my primary care practitioner:

___________________________________________________________________________________

(name of primary care practitioner)

___________________________________________________________________________________

(address) (city) (state) (zip code)

___________________________________________________________________________________

(phone)

* * * * * * * * * * * * * * * * * * * *

(12) EFFECT OF COPY: A copy of this form has the same effect as the original.

(13) REVOCATION: I understand that I may revoke this OPTIONAL ADVANCE HEALTH-CARE DIRECTIVE at any time, and that if I revoke it, I should promptly notify my supervising health-care practitioner and any health-care institution where I am receiving care and any others to whom I have given copies of this power of attorney. I understand that I may revoke the designation of an agent either by a signed writing or by personally informing the supervising health-care practitioner.

(14) SIGNATURES: Sign and date the form here:

__________________________________

______________________________________

(date)

(sign your name)

__________________________________

______________________________________

(address)

(print your name)

__________________________________

______________________________________

(city) (state)

(your social security number)

(Optional) SIGNATURES OF WITNESSES:

First witness

Second witness

__________________________________

______________________________________

(print name)

(print name)

__________________________________

______________________________________

(address)

(address)

__________________________________

______________________________________

(city) (state)

(city) (state)

__________________________________

______________________________________

(signature of witness)

(signature of witness)

__________________________________

______________________________________

(date)

(date)".

End Form

History: Laws 1995, ch. 182, 4; 1997, ch. 168, 3; 2000, ch. 54, 9; 2015, ch. 116, 5.



Section 24-7A-5 - Decisions by surrogate.

24-7A-5. Decisions by surrogate.

A. A surrogate may make a health-care decision for a patient who is an adult or emancipated minor if the patient has been determined according to the provisions of Section 24-7A-11 NMSA 1978 to lack capacity and no agent or guardian has been appointed or the agent or guardian is not reasonably available.

B. An adult or emancipated minor, while having capacity, may designate any individual to act as surrogate by personally informing the supervising health-care provider. In the absence of a designation or if the designee is not reasonably available, any member of the following classes of the patient's family who is reasonably available, in descending order of priority, may act as surrogate:

(1) the spouse, unless legally separated or unless there is a pending petition for annulment, divorce, dissolution of marriage or legal separation;

(2) an individual in a long-term relationship of indefinite duration with the patient in which the individual has demonstrated an actual commitment to the patient similar to the commitment of a spouse and in which the individual and the patient consider themselves to be responsible for each other's well-being;

(3) an adult child;

(4) a parent;

(5) an adult brother or sister; or

(6) a grandparent.

C. If none of the individuals eligible to act as surrogate under Subsection B of this section is reasonably available, an adult who has exhibited special care and concern for the patient, who is familiar with the patient's personal values and who is reasonably available may act as surrogate.

D. A surrogate shall communicate his assumption of authority as promptly as practicable to the patient, to members of the patient's family specified in Subsection B of this section who can be readily contacted and to the supervising health-care provider.

E. If more than one member of a class assumes authority to act as surrogate and they do not agree on a health-care decision and the supervising health-care provider is so informed, the supervising health-care provider shall comply with the decision of a majority of the members of that class who have communicated their views to the provider. If the class is evenly divided concerning the health-care decision and the supervising health-care provider is so informed, that class and all individuals having lower priority are disqualified from making the decision.

F. A surrogate shall make a health-care decision in accordance with the patient's individual instructions, if any, and other wishes to the extent known to the surrogate. Otherwise, the surrogate shall make the decision in accordance with the surrogate's determination of the patient's best interest. In determining the patient's best interest, the surrogate shall consider the patient's personal values to the extent known to the surrogate.

G. A health-care decision made by a surrogate for a patient shall not be made solely on the basis of the patient's pre-existing physical or medical condition or pre-existing or projected disability.

H. A health-care decision made by a surrogate for a patient is effective without judicial approval.

I. A patient, at any time, may disqualify any person, including a member of the patient's family, from acting as the patient's surrogate by a signed writing or by personally informing a health-care provider of the disqualification. A health-care provider who is informed by the patient of a disqualification shall promptly communicate the fact of disqualification to the supervising health-care provider and to any health-care institution at which the patient is receiving care.

J. Unless related to the patient by blood, marriage or adoption, a surrogate may not be an owner, operator or employee of a health-care institution at which the patient is receiving care.

K. A supervising health-care provider may require an individual claiming the right to act as surrogate for a patient to provide a written declaration under penalty of perjury stating facts and circumstances reasonably sufficient to establish the claimed authority.

History: Laws 1995, ch. 182, 5; 1997, ch. 168, 4.



Section 24-7A-6 - Decisions by guardian.

24-7A-6. Decisions by guardian.

A. A guardian shall comply with the protected person's individual instructions made while the protected person had capacity and shall not disregard the protected person's preferences contained in an advance health-care directive unless the appointing court expressly so authorizes after notice to the agent, if any, and the protected person. The court may disregard such preferences if it finds by clear and convincing evidence that the preferences do not accurately reflect the free choice of the protected person at the time of making the individual instructions or that the protected person revoked the individual instructions while the protected person had capacity pursuant to Subsection B of Section 24-7A-3 NMSA 1978. This provision does not affect the court's ability to grant relief pursuant to a petition as provided in Section 24-7A-14 NMSA 1978.

B. A health-care decision of an agent appointed by a person having capacity takes precedence over that of a guardian, unless the appointing court expressly directs otherwise after notice to the agent and the protected person.

C. Subject to the provisions of Subsections A and B of this section, a health-care decision made by a guardian for the protected person is effective without judicial approval, if the appointing court has expressly authorized the guardian to make health-care decisions for the protected person, in accordance with the provisions of Section 45-5-312 NMSA 1978, after notice to the protected person and any agent.

History: Laws 1995, ch. 182, 6; 2009, ch. 159, 2.



Section 24-7A-6.1 - Life-sustaining treatment for unemancipated minors.

24-7A-6.1. Life-sustaining treatment for unemancipated minors.

A. Except as otherwise provided by law, a parent or guardian of an unemancipated minor may make that minor's health-care decisions.

B. A parent or guardian of an unemancipated minor shall have the authority to withhold or withdraw life-sustaining treatment for the unemancipated minor, subject to the provisions of this section and the standards for surrogate decision-making for adults provided for in the Uniform Health-Care Decisions Act.

C. Subject to the provisions of Subsection B of this section, if an unemancipated minor has capacity sufficient to understand the nature of that unemancipated minor's medical condition, the risks and benefits of treatment and the contemplated decision to withhold or withdraw life-sustaining treatment, that unemancipated minor shall have the authority to withhold or withdraw life-sustaining treatment.

D. For purposes of Subsection C of this section, a determination of the mental and emotional capacity of an unemancipated minor shall be determined by two qualified health-care professionals, one of whom shall be the unemancipated minor's primary care practitioner and the other of whom shall be a health-care practitioner that works with unemancipated minors of the minor's age in the ordinary course of that health-care practitioner's practice. If the unemancipated minor lacks capacity due to mental illness or developmental disability, one of the qualified health-care professionals shall be a person whose training and expertise aid in the assessment of functional impairment.

E. If the unemancipated minor's primary care practitioner has reason to believe that a parent or guardian of an unemancipated minor, including a non-custodial parent, has not been informed of a decision to withhold or withdraw life-sustaining treatment, the primary care practitioner shall make reasonable efforts to determine if the uninformed parent or guardian has maintained substantial and continuous contact with the unemancipated minor and, if so, shall make reasonable efforts to notify that parent or guardian before implementing a decision.

F. If there is disagreement regarding the decision to withhold or withdraw life-sustaining treatment for an unemancipated minor, the provisions of Section 24-7A-11 NMSA 1978 shall apply.

History: Laws 1997, ch. 168, 13; 2009, ch. 220, 2; 2015, ch. 116, 6.



Section 24-7A-6.2 - Consent to health care for certain minors fourteen years of age or older.

24-7A-6.2. Consent to health care for certain minors fourteen years of age or older.

A. An unemancipated minor fourteen years of age or older who has capacity to consent may give consent for medically necessary health care; provided that the minor is:

(1) living apart from the minor's parents or legal guardian; or

(2) the parent of a child.

B. For purposes of this section, "medically necessary health care" means clinical and rehabilitative, physical, mental or behavioral health services that are:

(1) essential to prevent, diagnose or treat medical conditions or that are essential to enable an unemancipated minor to attain, maintain or regain functional capacity;

(2) delivered in the amount and setting with the duration and scope that is clinically appropriate to the specific physical, mental and behavioral health-care needs of the minor;

(3) provided within professionally accepted standards of practice and national guidelines; and

(4) required to meet the physical, mental and behavioral health needs of the minor, but not primarily required for convenience of the minor, health-care provider or payer.

C. The consent of the unemancipated minor to examination or treatment pursuant to this section shall not be disaffirmed because of minority.

D. The parent or legal guardian of an unemancipated minor who receives medically necessary health care is not liable for payment for those services unless the parent or legal guardian has consented to such medically necessary health care; provided that the provisions of this subsection do not relieve a parent or legal guardian of liability for payment for emergency health care provided to an unemancipated minor.

E. A health-care provider or a health-care institution shall not be liable for reasonably relying on statements made by an unemancipated minor that the minor is eligible to give consent pursuant to Subsection A of this section.

F. Nothing in this section shall otherwise limit the rights of an unemancipated minor to consent to treatment, nor shall this section be read to conflict with the rights of parents and children pursuant to the Children's Mental Health and Developmental Disabilities Act [32A-6A-1 through 32A-6A-30 NMSA 1978].

History: 1978 Comp., 24-7A-6.2, as enacted by Laws 2009, ch. 220, 3.



Section 24-7A-7 - Obligations of health-care practitioner.

24-7A-7. Obligations of health-care practitioner.

A. Before implementing a health-care decision made for a patient, a supervising health-care practitioner shall promptly communicate to the patient the decision made and the identity of the person making the decision.

B. A supervising health-care practitioner who knows of the existence of an advance health-care directive, a revocation of an advance health-care directive, a challenge to a determination of lack of capacity or a designation or disqualification of a surrogate shall promptly record its existence in the patient's health-care record and, if it is in writing, shall request a copy and, if one is furnished, shall arrange for its maintenance in the health-care record.

C. A supervising health-care practitioner who makes or is informed of a determination that a patient lacks or has recovered capacity or that another condition exists that affects an individual instruction or the authority of an agent, guardian or surrogate shall promptly record the determination in the patient's health-care record and communicate the determination to the patient and to any person then authorized to make health-care decisions for the patient.

D. Except as provided in Subsections E and F of this section, a health-care practitioner or health-care institution providing care to a patient shall comply:

(1) before and after the patient is determined to lack capacity, with an individual instruction of the patient made while the patient had capacity;

(2) with a reasonable interpretation of the individual instruction made by a person then authorized to make health-care decisions for the patient; and

(3) with a health-care decision for the patient that is not contrary to an individual instruction of the patient and is made by a person then authorized to make health-care decisions for the patient, to the same extent as if the decision had been made by the patient while having capacity.

E. A health-care practitioner may decline to comply with an individual instruction or health-care decision for reasons of conscience. A health-care institution may decline to comply with an individual instruction or health-care decision if the instruction or decision is contrary to a policy of the health-care institution that is expressly based on reasons of conscience and if the policy was timely communicated to the patient or to a person then authorized to make health-care decisions for the patient.

F. A health-care practitioner or health-care institution may decline to comply with an individual instruction or health-care decision that requires medically ineffective health care or health care contrary to generally accepted health-care standards applicable to the health-care practitioner or health-care institution. "Medically ineffective health care" means treatment that would not offer the patient any significant benefit, as determined by a health-care practitioner.

G. A health-care practitioner or health-care institution that declines to comply with an individual instruction or health-care decision shall:

(1) promptly so inform the patient, if possible, and any person then authorized to make health-care decisions for the patient;

(2) provide continuing care to the patient until a transfer can be effected; and

(3) unless the patient or person then authorized to make health-care decisions for the patient refuses assistance, immediately make all reasonable efforts to assist in the transfer of the patient to another health-care practitioner or health-care institution that is willing to comply with the individual instruction or decision.

H. A health-care practitioner or health-care institution may not require or prohibit the execution or revocation of an advance health-care directive as a condition for providing health care.

I. The Uniform Health-Care Decisions Act does not require or permit a health-care institution or health-care practitioner to provide any type of health care for which the health-care institution or health-care practitioner is not licensed, certified or otherwise authorized or permitted by law to provide.

History: Laws 1995, ch. 182, 7; 1997, ch. 168, 5; 2015, ch. 116, 7.



Section 24-7A-8 - Health-care information.

24-7A-8. Health-care information.

Unless otherwise specified in an advance health-care directive, a person then authorized to make health-care decisions for a patient has the same rights as the patient to request, receive, examine, copy and consent to the disclosure of medical or any other health-care information.

History: Laws 1995, ch. 182, 8.



Section 24-7A-9 - Immunities.

24-7A-9. Immunities.

A. A health-care provider or health-care institution acting in good faith and in accordance with generally accepted health-care standards applicable to the health-care provider or health-care institution is not subject to civil or criminal liability or to discipline for unprofessional conduct for:

(1) complying or attempting to comply with a health-care decision of a person apparently having authority to make a health-care decision for a patient, including a decision to withhold or withdraw health care or make an anatomical gift;

(2) declining to comply with a health-care decision of a person based on a belief that the person then lacked authority;

(3) complying or attempting to comply with an advance health-care directive and assuming that the directive was valid when made and has not been revoked or terminated;

(4) declining to comply with a health-care directive as permitted by Subsection E or F of Section 24-7A-7 NMSA 1978; or

(5) complying or attempting to comply with any other provision of the Uniform Health-Care Decisions Act.

B. An individual acting as agent, guardian or surrogate under the Uniform Health-Care Decisions Act is not subject to civil or criminal liability or to discipline for unprofessional conduct for health-care decisions made in good faith.

History: Laws 1995, ch. 182, 9; 2000, ch. 54, 10.



Section 24-7A-10 - Statutory damages.

24-7A-10. Statutory damages.

A. A health-care provider or health-care institution that intentionally violates the Uniform Health-Care Decisions Act is subject to liability to the aggrieved individual for damages of five thousand dollars ($5,000) or actual damages resulting from the violation, whichever is greater, plus reasonable attorney fees.

B. A person who intentionally falsifies, forges, conceals, defaces or obliterates an individual's advance health-care directive or a revocation of an advance health-care directive without the individual's consent or a person who coerces or fraudulently induces an individual to give, revoke or not give or revoke an advance health-care directive is subject to liability to that individual for damages of five thousand dollars ($5,000) or actual damages resulting from the action, whichever is greater, plus reasonable attorney fees.

C. The damages provided in this section are in addition to other types of relief available under other law, including civil and criminal law and law providing for disciplinary procedures.

History: Laws 1995, ch. 182, 10; 1997, ch. 168, 6.



Section 24-7A-11 - Capacity.

24-7A-11. Capacity.

A. The Uniform Health-Care Decisions Act does not affect the right of an individual to make health-care decisions while having capacity to do so.

B. An individual is presumed to have capacity to make a health-care decision, to give or revoke an advance health-care directive and to designate a surrogate.

C. Unless otherwise specified in a written advance health-care directive, a determination that an individual lacks or has recovered capacity or that another condition exists that affects an individual instruction or the authority of an agent shall be made by two qualified health-care professionals, one of whom shall be the primary care practitioner. If the lack of capacity is determined to exist because of mental illness or developmental disability, one of the qualified health-care professionals shall be a person whose training and expertise aid in the assessment of functional impairment.

D. An individual shall not be determined to lack capacity solely on the basis that the individual chooses not to accept the treatment recommended by a health-care practitioner.

E. An individual, at any time, may challenge a determination that the individual lacks capacity by a signed writing or by personally informing a health-care practitioner of the challenge. A health-care practitioner who is informed by the individual of a challenge shall promptly communicate the fact of the challenge to the supervising health-care practitioner and to any health-care institution at which the individual is receiving care. Such a challenge shall prevail unless otherwise ordered by the court in a proceeding brought pursuant to the provisions of Section 24-7A-14 NMSA 1978.

F. A determination of lack of capacity under the Uniform Health-Care Decisions Act shall not be evidence of incapacity under the provisions of Article 5 of the Uniform Probate Code [Chapter 45 NMSA 1978].

History: Laws 1995, ch. 182, 11; 1997, ch. 168, 7; 2015, ch. 116, 8.



Section 24-7A-12 - Effect of copy.

24-7A-12. Effect of copy.

A copy of a written advance health-care directive, revocation of an advance health-care directive or designation or disqualification of a surrogate has the same effect as the original.

History: Laws 1995, ch. 182, 12.



Section 24-7A-13 - Effect of the Uniform Health-Care Decisions Act.

24-7A-13. Effect of the Uniform Health-Care Decisions Act.

A. The Uniform Health-Care Decisions Act does not create a presumption concerning the intention of an individual who has not made or who has revoked an advance health-care directive.

B. Death resulting from the withholding or withdrawal of health care in accordance with the Uniform Health-Care Decisions Act does not for any purpose:

(1) constitute a suicide, a homicide or other crime; or

(2) legally impair or invalidate a governing instrument, notwithstanding any term of the governing instrument to the contrary. "Governing instrument" means a deed, will, trust, insurance or annuity policy, account with POD (payment on death designation), security registered in beneficiary form (TOD), pension, profit-sharing, retirement, employment or similar benefit plan, instrument creating or exercising a power of appointment or a dispositive, appointive or nominative instrument of any similar type.

C. The Uniform Health-Care Decisions Act does not authorize mercy killing, assisted suicide, euthanasia or the provision, withholding or withdrawal of health care, to the extent prohibited by other statutes of this state.

D. The Uniform Health-Care Decisions Act does not authorize or require a health-care provider or health-care institution to provide health care contrary to generally accepted health-care standards applicable to the health-care provider or health-care institution.

E. The Uniform Health-Care Decisions Act does not authorize an agent or surrogate to consent to the admission of an individual to a mental health-care facility. If the individual's written advance health-care directive expressly permits treatment in a mental health-care facility, the agent or surrogate may present the individual to a facility for evaluation for admission.

F. The Uniform Health-Care Decisions Act does not affect other statutes of this state governing treatment for mental illness of an individual admitted to a mental health-care institution.

History: Laws 1995, ch. 182, 13; 1997, ch. 168, 8.



Section 24-7A-14 - Judicial relief.

24-7A-14. Judicial relief.

On petition of a patient, the patient's agent, guardian or surrogate, a health-care provider or health-care institution involved with the patient's care, an individual described in Subsection B or C of Section 24-7A-5 NMSA 1978, the district court may enjoin or direct a health-care decision or order other equitable relief. A proceeding under this section is governed by the Rules of Civil Procedure for the District Courts.

History: Laws 1995, ch. 182, 14; 1997, ch. 168, 9.



Section 24-7A-15 - Uniformity of application and construction.

24-7A-15. Uniformity of application and construction.

The Uniform Health-Care Decisions Act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject matter of that act among states enacting it.

History: Laws 1995, ch. 182, 15.



Section 24-7A-16 - Transitional provisions.

24-7A-16. Transitional provisions.

A. An advance health-care directive is valid for purposes of the Uniform Health-Care Decisions Act if it complies with the provisions of that act, regardless of when or where executed or communicated.

B. The Uniform Health-Care Decisions Act does not impair a guardianship, living will, durable power of attorney, right-to-die statement or declaration or other advance directive for health-care decisions that is in effect before July 1, 1995.

C. Any advance directive, durable power of attorney for heath care decisions, living will, right-to-die statement or declaration or similar document that is executed in another state or jurisdiction in compliance with the laws of that state or jurisdiction shall be deemed valid and enforceable in this state to the same extent as if it were properly made in this state.

History: Laws 1995, ch. 182, 16; 1997, ch. 168, 10.



Section 24-7A-17 - Short title.

24-7A-17. Short title.

Chapter 24, Article 7A NMSA 1978 may be cited as the "Uniform Health-Care Decisions Act".

History: Laws 1995, ch. 182, 17; 2009, ch. 159, 3; 2009, ch. 220, 1.



Section 24-7A-18 - Severability.

24-7A-18. Severability.

If any provision of the Uniform Health-Care Decisions Act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of that act which can be given effect without the invalid provision or application, and to this end the provisions of that act are severable.

History: Laws 1995, ch. 182, 18.






Article 7B - Mental Health Care Treatment Decisions

Section 24-7B-1 - Short title.

24-7B-1. Short title.

Chapter 24, Article 7B NMSA 1978 may be cited as the "Mental Health Care Treatment Decisions Act".

History: Laws 2006, ch. 7, 1; 2009, ch. 159, 4.



Section 24-7B-2 - Purpose.

24-7B-2. Purpose.

The purpose of the Mental Health Care Treatment Decisions Act is to ensure appropriate care and treatment of persons with behavioral health needs in the community.

History: Laws 2006, ch. 7, 2.



Section 24-7B-3 - Definitions.

24-7B-3. Definitions.

As used in the Mental Health Care Treatment Decisions Act:

A. "advance directive for mental health treatment" means an individual instruction or power of attorney for mental health treatment made pursuant to the Mental Health Care Treatment Decisions Act;

B. "agent" means an individual designated in a power of attorney for mental health treatment to make a mental health treatment decision for the individual granting the power;

C. "capacity" means an individual's ability to understand and appreciate the nature and consequences of proposed mental health treatment, including significant benefits and risks and alternatives to the proposed mental health treatment, and to make and communicate an informed mental health treatment decision. A written determination or certification of lack of capacity shall be made only according to the provisions of the Mental Health Care Treatment Decisions Act;

D. "emancipated minor" means an individual between the ages of sixteen and eighteen who has been married, who is on active duty in the armed forces or who has been declared by court order to be emancipated;

E. "guardian" means a judicially appointed guardian having authority to make a mental health decision for an individual;

F. "individual instruction" means an individual's direction concerning a mental health treatment decision for the individual, made while the individual has capacity, which is to be implemented when the individual has been determined to lack capacity;

G. "mental health treatment" means services provided for the prevention of, amelioration of symptoms of or recovery from mental illness or emotional disturbance, including electroconvulsive treatment, treatment with medication, counseling, rehabilitation services or evaluation for admission to a facility for care or treatment of persons with mental illness, if required;

H. "mental health treatment decision" means a decision made by an individual or the individual's agent or guardian regarding the individual's mental health treatment, including:

(1) selection and discharge of health care or mental health treatment providers and institutions;

(2) approval or disapproval of diagnostic tests, programs of medication and mental health treatment; and

(3) directions relating to mental health treatment;

I. "mental health treatment facility" means an institution, facility or agency licensed, certified or otherwise authorized or permitted by law to provide mental health treatment in the ordinary course of business;

J. "mental health treatment provider" or "health care provider" means an individual licensed, certified or otherwise authorized or permitted by law to provide diagnosis or mental health treatment in the ordinary course of business or practice of a profession;

K. "mental illness" means a substantial disorder of a person's emotional process, thoughts or cognition that grossly impairs judgment, behavior or capacity to recognize reality, but "mental illness" does not mean a developmental disability;

L. "power of attorney for mental health treatment" means the designation of an agent to make mental health treatment decisions for the individual granting the power, made while the individual has capacity;

M. "primary health care professional" means a qualified health care professional designated by an individual or the individual's agent or guardian to have primary responsibility for the individual's health care or, in the absence of a designation or if the designated qualified health care professional is not reasonably available, a qualified health care professional who undertakes that responsibility;

N. "principal" means an adult or emancipated minor who, while having capacity, has made a power of attorney for mental health treatment by which the adult or emancipated minor delegates the right to make mental health treatment decisions for that adult or emancipated minor to an agent;

O. "protected person" means an adult or emancipated minor for whom a guardian has been appointed;

P. "qualified health care professional" means a licensed health care provider who is a physician, physician assistant, nurse practitioner, nurse or psychologist;

Q. "reasonably available" means able to be contacted without undue effort and willing and able to act in a timely manner considering the urgency of the patient's mental health treatment needs; and

R. "supervising health care provider" means the primary qualified health care professional or, if the primary qualified health care professional is not reasonably available, the health care provider who has undertaken primary responsibility for an individual's health care.

History: Laws 2006, ch. 7, 3; 2009, ch. 159, 5.



Section 24-7B-4 - Advance directive for mental health treatment.

24-7B-4. Advance directive for mental health treatment.

A. An adult or emancipated minor, while having capacity, has the right to make the adult or emancipated minor's own mental health treatment decisions and may give an individual instruction. The individual instruction may be oral or written; if oral, it shall be made by personally informing a health care provider. The individual instruction may be limited to take effect only if a specified condition arises.

B. An adult or emancipated minor, while having capacity, may execute a power of attorney for mental health treatment that may authorize the agent to make any mental health treatment decision the principal could have made while having capacity. The power of attorney for mental health treatment shall be in writing signed by the principal and witnessed pursuant to Subsections I and J of this section. The power of attorney for mental health treatment shall remain in effect notwithstanding the principal's later incapacity under the Mental Health Care Treatment Decisions Act or Article 5 of the Uniform Probate Code [45-5-101 NMSA 1978]. The power of attorney for mental health treatment may include individual instructions. Unless related to the principal by blood, marriage or adoption, an agent may not be an attending qualified health care professional or an employee of the qualified health care professional or an owner, operator or employee of a mental health treatment facility at which the principal is receiving care.

C. Unless otherwise specified in a power of attorney for mental health treatment, the authority of an agent becomes effective only upon certification that the principal lacks capacity and ceases to be effective upon a determination that the principal has recovered capacity.

D. Unless otherwise specified in a written advance directive for mental health treatment, written certification that an individual lacks or has recovered capacity or that another condition exists that affects an individual instruction or the authority of an agent shall be made according to the provisions of the Mental Health Care Treatment Decisions Act.

E. An agent shall make a mental health treatment decision in accordance with the principal's individual instructions, if any, and other wishes to the extent known to the agent. Otherwise, the agent shall make the decision in accordance with the agent's determination of the principal's best interest. In determining the principal's best interest, the agent shall consider the principal's personal values to the extent known to the agent.

F. A mental health treatment decision made by an agent for a principal is effective without judicial approval.

G. A written advance directive for mental health treatment may include the individual's nomination of a choice of guardian of the individual.

H. The fact that an individual has executed an advance directive for mental health treatment shall not constitute an indication of mental illness.

I. A written advance directive for mental health treatment is valid only if it is signed by the principal and a witness who is at least eighteen years of age and who attests that the principal:

(1) is known to the witness;

(2) signed the advance directive for mental health treatment in the witness' presence;

(3) appears to have capacity; and

(4) is not acting under duress, fraud or undue influence.

J. For purposes of the advance directive for mental health treatment, the witness shall not be:

(1) an agent of the principal;

(2) related to the principal by blood or marriage;

(3) entitled to any part of the principal's estate or have a claim against the principal's estate;

(4) the attending qualified health care professional; or

(5) an owner, operator or employee of a mental health treatment facility at which the principal is receiving care or of any parent organization of the mental health treatment facility.

History: Laws 2006, ch. 7, 4.



Section 24-7B-5 - Capacity.

24-7B-5. Capacity.

A. The Mental Health Care Treatment Decisions Act does not affect the right of an individual to make mental health treatment decisions while having the capacity to do so.

B. An individual is presumed to have capacity to make a mental health treatment decision, to give an advance directive for mental health treatment or to revoke an advance directive for mental health treatment.

C. An individual shall not be determined to lack capacity solely on the basis that the individual chooses not to accept the treatment recommended by a health care provider.

D. An individual, at any time, may challenge a determination that the individual lacks capacity by a signed writing or by personally informing a health care provider of the challenge. A health care provider who is informed by the individual of a challenge shall promptly communicate the fact of the challenge to the supervising health care provider and to any mental health treatment facility at which the individual is receiving care. Such a challenge shall prevail unless the agent or the treating mental health care provider obtains an order in district court finding the principal does not have the capacity to make mental health treatment decisions.

E. A determination of lack of capacity under the Mental Health Care Treatment Decisions Act shall not be evidence of incapacity under the provisions of Article 5 of the Uniform Probate Code [45-5-101 NMSA 1978].

F. A determination of incapacity shall only be made by two persons, a qualified health care professional and a mental health treatment provider. If after the examination the principal is determined to lack capacity and is in need of mental health treatment, a written certification, substantially in the form provided in Subsection G of this section, of the principal's condition shall be made a part of the principal's medical record.

G. The following certification of the examination of a principal determining whether the principal is in need of mental health treatment and whether the principal does or does not lack capacity may be used by examiners:

"OPTIONAL EXAMINER'S CERTIFICATION

We, the undersigned, have made an examination of ___________, and do hereby certify that we have made a careful personal examination of the actual condition of the person and on such examination we find that __________________:

1. (Is) (Is not) in need of mental health treatment; and

2. (Does) (Does not) lack capacity to participate in decisions about (her) (his) mental health treatment.

The facts and circumstances on which we base our opinions are stated in the following report of symptoms and history of case, which is hereby made a part hereof.

According to the advance directive for mental health treatment, (name of patient) _____________________, wishes to receive mental health treatment in accordance with the preferences and instructions stated in the advance directive for mental health treatment.

We are duly licensed to practice in this state of New Mexico, are not related to _____________________ by blood or marriage and have no interest in her/his estate.

Witness our hands this _______ day of ____________, 20___

_________________________________ M.D., D.O., Ph.D., Other

_________________________________ M.D., D.O., Ph.D., Other

Subscribed and sworn to

before me this ________ day of _____________________, 20____

______________________________

Notary Public

REPORT OF SYMPTOMS AND HISTORY OF CASE BY EXAMINERS

I. GENERAL

Complete name __________________________________

Place of residence ________________________________

Sex ________ Ethnicity ___________________________

Age ________

Date of Birth ____________________________________

II. STATEMENT OF FACTS AND CIRCUMSTANCES

Our determination that the principal (is) (is not) in need for mental health treatment is based on the following:

________________________________________________________________________________

________________________________________________________________________________

Our determination that the principal does not have the capacity to participate in the principal's mental health treatment decisions is based on:

1. the principal's ability to understand and communicate the nature of the proposed health care or mental health treatment described as:

________________________________________________________________________________

________________________________________________________________________________

2. the principal's ability to understand and communicate the consequences of the proposed health care or mental health treatment described as:

________________________________________________________________________________

________________________________________________________________________________

3. the principal's ability to understand and communicate the significant benefits, risks and alternatives to the proposed health care or mental health treatment described as:

________________________________________________________________________________

________________________________________________________________________________

4. the principal's ability to understand and communicate a choice about the proposed health care or mental health treatment described as:

________________________________________________________________________________

________________________________________________________________________________

III. NAME AND RELATIONSHIPS OF FAMILY MEMBERS/OTHERS TO BE NOTIFIED

Other data __________________________________________________

Dated at ________________, New Mexico, this _______ day

of _______________, 20____

___________________________________________ M.D., D.O., Ph.D.,

___________________________________________ Other Address

___________________________________________ M.D., D.O., Ph.D.,

___________________________________________ Other Address."

History: Laws 2006, ch. 7, 5.



Section 24-7B-6 - Revocation of advance directive for mental health treatment.

24-7B-6. Revocation of advance directive for mental health treatment.

A. An individual, while having capacity, may revoke the designation of an agent either by a signed writing or by personally informing the supervising health care provider. If the individual cannot sign, a written revocation shall be signed for the individual and be witnessed by two witnesses pursuant to Subsections I and J of Section 4 [24-7B-4 NMSA 1978] of the Mental Health Care Treatment Decisions Act, each of whom has signed at the direction of the individual and in the presence of the individual and each other.

B. An individual, while having capacity, may revoke all or part of an advance directive for mental health treatment, other than the designation of an agent, at any time and in any manner that communicates an intent to revoke.

C. A mental health treatment provider, agent or guardian who is informed of a revocation shall promptly communicate the fact of the revocation to the supervising health care provider and to any mental health treatment facility at which the patient is receiving care.

D. The filing of a petition for or a decree of annulment, divorce, dissolution of marriage or legal separation revokes a previous designation of a spouse as agent, unless otherwise specified in the decree or in a power of attorney for mental health treatment. A designation revoked solely by this subsection is revived by the individual's remarriage to the former spouse, by a nullification of the divorce, annulment or legal separation or by the dismissal or withdrawal, with the individual's consent, of a petition seeking annulment, divorce, dissolution of marriage or legal separation.

E. An advance directive for mental health treatment that conflicts with an earlier advance directive for mental health treatment revokes the earlier directive to the extent of the conflict.

F. Unless otherwise specified in the power of attorney for mental health treatment, an advance health-care directive pursuant to the Uniform Health-Care Decisions Act [Chapter 24, Article 7A NMSA 1978] and an advance directive for mental health treatment shall be treated separately. A revocation of a power of attorney for mental health treatment shall not affect the validity of a power of attorney.

History: Laws 2006, ch. 7, 6.



Section 24-7B-7 - Optional form for advance directive for mental health treatment.

24-7B-7. Optional form for advance directive for mental health treatment.

A. The form provided in Subsection E of this section may be used to create an individual instruction regarding mental health treatment. An individual may complete or modify all or any part of the form. The Mental Health Care Treatment Decisions Act governs the effect of this or any other writing used to create an advance directive for mental health treatment.

B. A principal may designate a capable person eighteen years of age or older to act as an agent to make mental health treatment decisions. An alternative agent may also be designated to act as an agent if the original agent is unable or unwilling to act at any time. An appointment of an agent may be accomplished by using the form provided by Subsection E of this section.

C. An agent who has accepted the appointment in writing shall have authority to make decisions, in consultation with the primary health care professional, about mental health treatment on behalf of the principal only when the principal is certified to lack capacity and to require mental health treatment as provided by the Mental Health Care Treatment Decisions Act. These decisions shall be consistent with any wishes or instructions the principal has expressed in the instruction. If the wishes or instructions of the principal are not expressed, the agent shall act in what the agent believes to be the best interest of the principal. The agent may consent to evaluation for admission to inpatient mental health treatment on behalf of the principal if so authorized in the advance directive for mental health treatment.

D. An agent may renounce the agent's authority by giving notice to the principal. If a principal lacks capacity, the agent may renounce the agent's authority by giving notice to the named alternative agent, if any, or, if none, to the attending qualified health care professional or health care provider. The primary health care professional or health care provider shall note the withdrawal of the last named agent as part of the principal's medical record.

E. An advance directive for mental health treatment may be executed by using the following optional form, completed or modified to the extent desired by the individual, and the form may be notarized:

"ADVANCE DIRECTIVE FOR MENTAL HEALTH TREATMENT

I, ______________________, being a person with capacity, willfully and voluntarily make known my wishes about mental health treatment, by my instructions to others through my advance directive for mental health treatment, or by my appointment of an agent, or both. If a guardian or an agent is appointed to make mental health decisions for me, I intend this document to take precedence over other means of ascertaining my wishes and interests.

The fact that I may have left blanks in this directive does not affect its validity in any way. I intend that all completed sections be followed. I intend this directive to take precedence over any other mental health directives I have previously executed, to the extent that they are inconsistent with this document, or unless I expressly state otherwise in either document.

I understand that I may revoke this directive in whole or in part if I am a person with capacity. I understand that I cannot revoke this directive if one qualified health care professional and one mental health treatment provider find that I am an incapacitated person, unless I successfully challenge the determination of incapacity.

I understand there are some circumstances where my provider may not have to follow my directive, specifically, if the treatment requested in this directive is infeasible or unavailable, the facility or provider is not licensed or authorized to provide the treatment requested or the directive conflicts with other applicable law.

I thus do hereby declare:

I. DECLARATION FOR MENTAL HEALTH TREATMENT

If a mental health treatment provider and a qualified health care professional, one of whom is my primary health care professional, if reasonably available, determine that my ability to receive and evaluate information effectively or communicate decisions is impaired to such an extent that I lack the capacity to refuse or consent to mental health treatment and that mental health treatment is necessary, I direct my primary health care professional and a mental health treatment provider, pursuant to the Mental Health Care Treatment Decisions Act, to provide the mental health treatment I have indicated below by my signature.

I understand that "mental health treatment" means services provided for the prevention of, amelioration of symptoms of or recovery from mental illness or emotional disturbance, including but not limited to electroconvulsive treatment, treatment with medication, counseling, rehabilitation services or evaluation for admission to a facility for care or treatment of persons with mental illness, if required.

Preferences and Instructions About Treatment, Facilities and Physicians

I would like the physician(s) named below to be involved in my treatment decisions:

Dr. ____________________ Contact information __________________

Dr. ____________________ Contact information __________________

I do not wish to be treated by Dr. ____________________________

Other Preferences: ____________________________________________

Preferences and Instructions About Other Providers

I am receiving other treatment or care from providers who I feel have an impact on my mental health care. I would like the following treatment provider(s) to be contacted when this directive is effective:

Name: __________________ Profession: _____________________

Contact Information ______________________

Name: __________________ Profession: _____________________

Contact Information ______________________

Preferences and Instructions About Medications for Mental Health Treatment

(initial and complete all that apply)

____ I consent, and authorize my agent to consent, to the following medications:

________________________________________________________________________________

____ I do not consent, and I do not authorize my agent to consent, to the administration of the following medications:

________________________________________________________________________________

____ I am willing to take the medications excluded above if my only reason for excluding them is the side effects, which include _________________________________, and these side effects can be eliminated by dosage adjustment or other means.

____ I am willing to try any other medications the hospital doctor recommends.

____ I am willing to try any other medications my outpatient doctor recommends.

____ I do not want to try any other medications.

Medication Allergies

I have allergies to, or severe side effects from, the following:

________________________________________________________________________________

I have the following other preferences or instructions about medications:

________________________________________________________________________________

Preferences and Instructions About Hospitalization and Alternatives

(initial all that apply and, if desired, rank "1" for first choice, "2" for second choice, and so on)

____ In the event my psychiatric condition is serious enough to require 24-hour care and I have no physical conditions that require immediate access to emergency medical care, I prefer to receive this care in programs/facilities designed as alternatives to psychiatric hospitalization.

____ I would also like the interventions below to be tried before hospitalization is considered:

____ Calling someone or having someone call me when needed

Name: _________________ Telephone: _____________________

____ Having a mental health service provider come to see me

____ Going to a crisis triage center or emergency room

____ Staying overnight at a crisis respite (temporary) bed

____ Seeing a provider for help with psychiatric medications

____ Other, specify: ___________________________________________

Authority to Consent to Inpatient Treatment

I consent, and authorize my agent to consent, to evaluation for admission to inpatient mental health treatment.

(Sign one)

____ If deemed appropriate by my agent and treating physician

________________________________ Signature

or

____ Under the following circumstances (specify symptoms, behaviors or circumstances that indicate the need for hospitalization)

________________________________________________________________________________

________________________________ Signature

____ I do not consent, or authorize my agent to consent, to evaluation for admission to inpatient treatment

________________________________ Signature

Preferences and Instructions About Use of Seclusion or Restraint

I would like the interventions below to be tried before use of seclusion or restraint is considered (initial all that apply)

____ "Talk me down": one-on-one

____ More medication

____ Time out/privacy

____ Show of authority/force

____ Shift my attention to something else

____ Set firm limits on my behavior

____ Help me to discuss/vent feelings

____ Decrease stimulation

____ Offer to have neutral person settle dispute

____ Other, specify __________________________________

If it is determined that I am engaging in behavior that requires seclusion, physical restraint and/or emergency use of medication, I prefer these interventions in the order I have chosen (choose "1" for first choice, "2" for second choice, and so on):

____ Seclusion

____ Seclusion and physical restraint (combined)

____ Medication by injection

____ Medication in pill or liquid form

In the event my physician decides to use medication in response to an emergency situation after due consideration of my preferences and instructions for emergency treatments stated above, I expect the choice of medication to reflect any preferences and instructions I have expressed in this directive. The preferences and instructions I have expressed in this section regarding medication in emergency situations do not constitute consent to use of the medication for nonemergency treatment.

Preferences and Instructions About Electroconvulsive Therapy

My wishes regarding electroconvulsive therapy are (sign one):

____ I do not consent, nor authorize my agent to consent, to the administration of electroconvulsive therapy.

________________________________ Signature

____ I consent, and authorize my agent to consent, to the administration of electroconvulsive therapy.

________________________________ Signature

____ I consent, and authorize my agent to consent, to the administration of electroconvulsive therapy, but only under the following conditions:

________________________________________________________________________________

________________________________ Signature

Preferences and Instructions About Who Is Permitted to Visit

If I have been admitted to a mental health treatment facility, the following people are not permitted to visit me there:

Name: ________________________________________________________

Name: ________________________________________________________

Name: ________________________________________________________

I understand that persons not listed above may be permitted to visit me.

Additional Instructions About My Mental Health Care

Other instructions about my mental health care: ______________

In case of emergency, please contact: ________________________

Name: _________________________

Address: _____________________

Work Telephone: _______________

Home telephone: ______________

Physician: ____________________

Address: _____________________

Telephone: ____________________

The following may help me to avoid a hospitalization:

________________________________________________________________________________

I generally react to being hospitalized as follows:

________________________________________________________________________________

Staff of the hospital or crisis unit can help me by doing the following:

________________________________________________________________________________

Refusal of Treatment

I do not consent to any mental health treatment.

________________________________

Signature

I further state that this document and the information contained in it may be released to any requesting licensed mental health professional.

__________________________________

Signature of principal

__________________________________

Date

__________________________________

Signature of witness

__________________________________

Date

II. APPOINTMENT OF AGENT

If my primary health care professional and a mental health provider determine that my ability to receive and evaluate information effectively or communicate decisions is impaired to such an extent that I lack the capacity to refuse or consent to mental health treatment and that mental health treatment is necessary, I direct my primary health care professional and other health care providers, pursuant to the Mental Health Care Treatment Decisions Act, to follow the instructions of my agent.

I hereby appoint:

Name ________________________________________

Address _____________________________________

Telephone _________________________________ to act as my agent to make decisions regarding my mental health treatment if I become incapable of giving or withholding informed consent for that treatment.

If the person named above refuses or is unable to act on my behalf, or if I revoke that person's authority to act as my agent, I authorize the following person to act as my agent:

Name ________________________________________

Address _____________________________________

Telephone _________________________________

My agent is authorized to make decisions that are consistent with the wishes I have expressed in my declaration. If my wishes are not expressed, my agent is to act in what he or she believes to be my best interest.

_____________________________ _____________________________

Signature of principal Date

III. CONFLICTING PROVISION

I understand that if I have completed both a declaration and have appointed an agent and if there is a conflict between my agent's decision and my declaration, my declaration shall take precedence unless I indicate otherwise.

________________________________ Signature

I understand that if I have completed both an advance health care directive and an advance directive for mental health treatment, that those directives should be executed as separate instructions.

________________________________ Signature

IV. OTHER PROVISIONS

1. In the absence of my ability to give directions regarding my mental health treatment, it is my intention that this advance directive for mental health treatment shall be honored as the expression of my legal right to consent or to refuse to consent to mental health treatment.

2. I direct the following concerning the care of my minor children:

________________________________________________________________________________

3. This advance directive for mental health treatment shall be in effect until it is revoked.

4. I understand that I may revoke this advance directive for mental health treatment at any time.

5. I understand and agree that if I have any prior advance directives for mental health treatment, and if I sign this advance directive for mental health treatment, my prior advance directives for mental health treatment are revoked.

6. I understand the full importance of this advance directive for mental health treatment and I am emotionally and mentally competent to make this advance directive for mental health treatment.

Signed this _______ day of ___________, 20__

__________________________________________

Signature

__________________________________________

City, county and state of residence

This advance directive was signed in my presence.

__________________________________________

Signature of witness

__________________________________________

Address

__________________________________________." End Form

History: Laws 2006, ch. 7, 7.



Section 24-7B-8 - Decisions by guardian.

24-7B-8. Decisions by guardian.

A. A guardian shall comply with the protected person's individual instructions made while the protected person had capacity and may not disregard the protected person's preferences contained in an advance directive for mental health treatment unless the appointing court expressly so authorizes after notice to the agent, if any, and the protected person. The court may disregard such preferences if it finds by clear and convincing evidence that the preferences do not accurately reflect the free choice of the protected person at the time of making the individual instructions or that the protected person revoked the individual instructions while the protected person had capacity pursuant to Subsection B of Section 24-7A-3 NMSA 1978.

B. A mental health treatment decision of an agent appointed by an individual having capacity takes precedence over that of a guardian, unless the appointing court expressly directs otherwise after notice to the agent and the protected person.

C. Subject to the provisions of Subsections A and B of this section, a mental health treatment decision made by a guardian for the protected person is effective without judicial approval, if the appointing court has expressly authorized the guardian to make mental health treatment decisions for the protected person, in accordance with the provisions of Sections 43-1-15 or 45-5-312 NMSA 1978, after notice to the protected person and any agent.

History: Laws 2006, ch. 7, 8; 2009, ch. 159, 6.



Section 24-7B-9 - Obligations of mental health treatment provider.

24-7B-9. Obligations of mental health treatment provider.

A. Before implementing a mental health treatment decision made for a patient, a supervising health care provider shall promptly communicate to the patient the decision made and the identity of the person making the decision.

B. A supervising health care provider who knows of the existence of an advance directive for mental health treatment, a revocation of an advance directive for mental health treatment or a challenge to a determination or certification of lack of capacity shall promptly record its existence in the patient's health care record and, if it is in writing, shall request a copy and, if one is furnished, shall arrange for its maintenance in the health care record.

C. A qualified health care professional shall disclose an advance directive for mental health treatment to other qualified health care professionals only when it is determined that disclosure is necessary to give effect to or provide treatment in accordance with an individual instruction.

D. A supervising health care provider who makes or is informed of a written determination or certification pursuant to Section 5 [24-7B-5 NMSA 1978] of the Mental Health Care Treatment Decisions Act that a patient lacks or has recovered capacity or that another condition exists that affects an individual instruction or the authority of an agent or guardian shall promptly record the determination in the patient's health care record and communicate the determination or certification to the patient and to any person then authorized to make mental health treatment decisions for the patient.

E. Except as provided in Subsections F and G of this section, a health care provider or mental health treatment facility providing care to a patient shall comply:

(1) before and after the patient is determined to lack capacity, with an individual instruction of the patient made while the patient had capacity;

(2) with a reasonable interpretation of the individual instruction made by a person then authorized to make mental health treatment decisions for the patient; and

(3) with a mental health treatment decision for the patient that is not contrary to an individual instruction of the patient and is made by a person then authorized to make mental health treatment decisions for the patient, to the same extent as if the decision had been made by the patient while having capacity.

F. A mental health treatment provider may only decline to comply with an individual instruction or mental health treatment decision for any of the following reasons:

(1) the treatment requested is infeasible or unavailable;

(2) the facility or provider is not licensed or authorized to provide the treatment requested; or

(3) the treatment requested conflicts with other applicable law.

G. A mental health treatment provider or mental health treatment facility may decline to comply with an individual instruction or mental health treatment decision that requires medically ineffective health care or health care contrary to generally accepted health care standards applicable to the mental health treatment provider or mental health treatment facility. "Medically ineffective health care" means treatment that would not offer the patient any significant benefit, as determined by a physician chosen by the principal or agent.

H. A health care provider or mental health treatment facility that declines to comply with an individual instruction or mental health care decision shall:

(1) promptly so inform the patient, if possible, and any person then authorized to make mental health care decisions for the patient;

(2) provide continuing care to the patient until a transfer can be effected; and

(3) unless the patient or person then authorized to make mental health treatment decisions for the patient refuses assistance, immediately make all reasonable efforts to assist in the transfer of the patient to another health care provider or mental health treatment facility that is willing to comply with the individual instruction or decision.

I. A health care provider or mental health treatment facility shall not require or prohibit the execution or revocation of an advance directive for mental health treatment as a condition for providing health care.

J. The Mental Health Care Treatment Decisions Act does not require or permit a mental health treatment facility or health care provider to provide any type of mental health treatment for which the mental health treatment facility or health care provider is not licensed, certified or otherwise authorized or permitted by law to provide.

History: Laws 2006, ch. 7, 9.



Section 24-7B-10 - Health care information.

24-7B-10. Health care information.

Unless otherwise specified in an advance directive for mental health treatment, a person then authorized to make mental health treatment decisions for a patient has the same rights as the patient to request, receive, examine, copy and consent to the disclosure of medical or any other health care information.

History: Laws 2006, ch. 7, 10.



Section 24-7B-11 - Immunities.

24-7B-11. Immunities.

A. A health care provider or mental health treatment facility acting reasonably and on reasonable grounds and in accordance with generally accepted health care standards applicable to the health care provider or mental health treatment facility is not subject to civil or criminal liability or to discipline for unprofessional conduct for:

(1) complying or attempting to comply with a mental health treatment decision of a person apparently having authority to make a mental health treatment decision for a patient;

(2) declining to comply with a mental health treatment decision of a person based on a belief that the person then lacked authority;

(3) complying or attempting to comply with an advance directive for mental health treatment and assuming that the directive was valid when made and has not been revoked or terminated;

(4) declining to comply with a mental health treatment directive as permitted; or

(5) complying or attempting to comply with any other provision of the Mental Health Care Treatment Decisions Act.

B. An individual acting as agent or guardian under the Mental Health Care Treatment Decisions Act is not subject to civil or criminal liability or to discipline for unprofessional conduct for mental health treatment decisions made in good faith.

History: Laws 2006, ch. 7, 11.



Section 24-7B-12 - Prohibited practice.

24-7B-12. Prohibited practice.

A. No insurer or other provider of benefits regulated by the New Mexico Insurance Code [Chapter 59A NMSA 1978, except for Articles 30A and 42A] or a state agency shall require a person to execute or revoke an advance directive for mental health treatment as a condition for membership in, being insured for or receiving coverage or benefits under an insurance contract or plan.

B. No insurer may condition the sale, procurement or issuance of a policy, plan, contract, certificate or other evidence of coverage, or entry into a pension, profit-sharing, retirement, employment or similar benefit plan, upon the execution or revocation of an advance directive for mental health treatment; nor shall the existence of an advance directive for mental health treatment modify the terms of an existing policy, plan, contract, certificate or other evidence of coverage of insurance.

C. The provisions of this section shall be enforced by the superintendent of insurance under the New Mexico Insurance Code.

History: Laws 2006, ch. 7, 12.



Section 24-7B-13 - Statutory damages.

24-7B-13. Statutory damages.

A. A health care provider or mental health treatment facility that intentionally violates the Mental Health Care Treatment Decisions Act is subject to liability to the aggrieved individual for damages of five thousand dollars ($5,000) or actual damages resulting from the violation, whichever is greater, plus reasonable attorney fees.

B. A person who intentionally falsifies, forges, conceals, defaces or obliterates an individual's advance directive for mental health treatment or a revocation of an advance directive for mental health treatment without the individual's consent or a person who coerces or fraudulently induces an individual to give, revoke or not give or revoke an advance directive for mental health treatment is subject to liability to that individual for damages of five thousand dollars ($5,000) or actual damages resulting from the action, whichever is greater, plus reasonable attorney fees.

C. The damages provided in this section are in addition to other types of relief available under other law, including civil and criminal law and law providing for disciplinary procedures.

History: Laws 2006, ch. 7, 13.



Section 24-7B-14 - Effect of copy.

24-7B-14. Effect of copy.

A copy of a written advance directive for mental health treatment or revocation of an advance directive for mental health treatment has the same effect as the original.

History: Laws 2006, ch. 7, 14.



Section 24-7B-15 - Effect of the Mental Health Care Treatment Decisions Act.

24-7B-15. Effect of the Mental Health Care Treatment Decisions Act.

A. The Mental Health Care Treatment Decisions Act does not create a presumption concerning the intention of an individual who has not made or who has revoked an advance directive for mental health treatment.

B. Death resulting from the withholding or withdrawal of health care in accordance with the Mental Health Care Treatment Decisions Act does not for any purpose:

(1) constitute a suicide, a homicide or other crime; or

(2) legally impair or invalidate a governing instrument, notwithstanding any term of the governing instrument to the contrary. "Governing instrument" means a deed, will, trust, insurance or annuity policy, account with POD (payment on death designation), security registered in beneficiary form (TOD), pension, profit-sharing, retirement, employment or similar benefit plan, instrument creating or exercising a power of appointment or a dispositive, appointive or nominative instrument of any similar type.

C. The Mental Health Care Treatment Decisions Act does not authorize mercy killing, assisted suicide, euthanasia or the provision, withholding or withdrawal of health care, to the extent prohibited by other statutes of this state.

D. The Mental Health Care Treatment Decisions Act does not authorize or require a health care provider or mental health treatment facility to provide health care contrary to generally accepted health care standards applicable to the health care provider or mental health treatment facility.

E. The Mental Health Care Treatment Decisions Act does not authorize an agent to consent to the admission of an individual to a mental health treatment facility. If the individual's written advance directive for mental health treatment expressly permits treatment in a mental health treatment facility, the agent may present the individual to a facility for evaluation for admission.

F. The Mental Health Care Treatment Decisions Act does not affect other statutes of this state governing treatment for mental illness of an individual admitted to a mental health treatment facility, including involuntary commitment to a mental health treatment facility for mental illness.

History: Laws 2006, ch. 7, 15.



Section 24-7B-16 - Transitional provisions.

24-7B-16. Transitional provisions.

A. An advance directive for mental health treatment is valid for purposes of the Mental Health Care Treatment Decisions Act if it complies with the provisions of that act, regardless of when or where executed or communicated.

B. The Mental Health Care Treatment Decisions Act does not impair a guardianship, living will, durable power of attorney, right-to-die statement or declaration or other advance directive for health care decisions that is in effect before July 1, 2006.

C. Any mental health treatment or psychiatric advance directive, durable power of attorney for health care decisions, living will, right-to-die statement or declaration or similar document that is executed in another state or jurisdiction in compliance with the laws of that state or jurisdiction shall be deemed valid and enforceable in this state to the same extent as if it were properly made in this state.

History: Laws 2006, ch. 7, 16.






Article 8 - Family Planning

Section 24-8-1 - Short title.

24-8-1. Short title.

This act [24-8-1 through 24-8-8 NMSA 1978] may be cited as the "Family Planning Act".

History: 1953 Comp., 12-30-1, enacted by Laws 1973, ch. 107, 1.



Section 24-8-2 - Definitions.

24-8-2. Definitions.

As used in the Family Planning Act:

A. "contraceptive procedures" means any medically accepted procedure to prevent pregnancy;

B. "family planning services" includes contraceptive procedures and services (diagnosis, treatment, supplies and follow-up), social services, educational and informational services;

C. "health facility" means a hospital, clinic, nursing home, intermediate care facility or pharmacy;

D. "medically indigent" means a person who has insufficient funds to pay for family planning services;

E. "local governmental units" means counties, municipalities and public school districts and any of their agencies, departments, commissions, committees, institutions and educational institutions;

F. "physician" means a person licensed or authorized to practice medicine or osteopathy under the provisions of Sections 61-6-1 through 61-6-28 and 61-10-1 [repealed] through 61-10-21 NMSA 1978; and

G. "state" means the state and its agencies, departments, commissions, committees, institutions and educational institutions.

History: 1953 Comp., 12-30-2, enacted by Laws 1973, ch. 107, 2.



Section 24-8-3 - Legislative findings; purpose of act.

24-8-3. Legislative findings; purpose of act.

A. The legislature finds that:

(1) family planning has been recognized as an essential component of standard health care and has been recognized nationally and internationally as a universal human right;

(2) continuing population growth causes or aggravates many social, economic and environmental problems, both in this state and in the nation;

(3) family planning services are not available as a practical matter to many persons in this state;

(4) it is desirable that family planning services be readily accessible to all who want and need them; and

(5) dissemination of information about family planning by the state and its local governmental units is consistent with public policy.

B. It is the purpose of the Family Planning Act to assure that comprehensive family planning services are accessible on a voluntary basis to all who want and need them.

History: 1953 Comp., 12-30-3, enacted by Laws 1973, ch. 107, 3.



Section 24-8-4 - Prohibition against interference with medical judgment of certain health care professionals.

24-8-4. Prohibition against interference with medical judgment of certain health care professionals.

The Family Planning Act does not prohibit or inhibit any person from refusing to provide any family planning service on the grounds that there are valid medical reasons for the refusal and that those reasons are based upon the judgment of a physician or a physician assistant, advanced practice registered nurse or certified nurse-midwife working within that person's scope of practice given in the specific case of the person for whom services are refused.

History: 1953 Comp., 12-30-4, enacted by Laws 1973, ch. 107, 4; 2015, ch. 116, 9.



Section 24-8-5 - Prohibition against imposition of standards and requirements as prerequisites for receipt of requested family planning services.

24-8-5. Prohibition against imposition of standards and requirements as prerequisites for receipt of requested family planning services.

Neither the state, its local governmental units nor any health facility furnishing family planning services shall subject any person to any standard or requirement as a prerequisite to the receipt of any requested family planning service except for:

A. a requirement of referral to a physician or a physician assistant, advanced practice registered nurse or certified nurse-midwife working within that person's scope of practice when the requested family planning service is something other than information about family planning or nonprescription items;

B. any requirement imposed by law or regulation as a prerequisite to the receipt of a family planning service; or

C. payment for the service when payment is required in the ordinary course of providing the particular service to the person involved.

History: 1953 Comp., 12-30-5, enacted by Laws 1973, ch. 107, 5; 2015, ch. 116, 10.



Section 24-8-6 - Health facility licensure; affirmative statement of compliance required as condition of licensure; prohibition against certain policies of health facilities, state and local governmental units.

24-8-6. Health facility licensure; affirmative statement of compliance required as condition of licensure; prohibition against certain policies of health facilities, state and local governmental units.

A. No health facility shall include in its bylaws or other governing policy statement a statement that:

(1) interferes with the physician-patient relationship in connection with the provision of any family planning service; or

(2) establishes or authorizes any standard or requirement in violation of Section 5 [24-8-5 NMSA 1978] of the Family Planning Act, provided that nothing in the Family Planning Act shall be construed to require any hospital or clinic that objects on moral or religious grounds to admit any person for the purpose of being sterilized.

B. Neither the state nor its local governmental units shall have any written or unwritten policy that interferes with the physician-patient relationship in connection with the provision of family planning services except for provisions required by law or regulations relating to payment from public funds to a provider of family planning services.

C. No license or a renewal of a license shall be issued by the state to a health facility if it is in violation of the provisions of Subsection A of this section.

History: 1953 Comp., 12-30-6, enacted by Laws 1973, ch. 107, 6.



Section 24-8-7 - Publicly funded family planning services; provision of certain services to medically indigent persons free of charge and to other persons at a cost consistent with their ability to pay.

24-8-7. Publicly funded family planning services; provision of certain services to medically indigent persons free of charge and to other persons at a cost consistent with their ability to pay.

To the extent that public funds are available, in any family planning services program operated by the state and its governmental units and in any family planning services program in which public funds are expended:

A. family planning services consisting only of information about family planning shall be furnished to persons free of charge; and

B. other family planning services shall be furnished to medically indigent persons free of charge and to all other persons at a cost consistent with their ability to pay.

History: 1953 Comp., 12-30-7, enacted by Laws 1973, ch. 107, 7.



Section 24-8-8 - Coordination of family planning services.

24-8-8. Coordination of family planning services.

Any family planning services program developed or operated by the state or its local governmental units shall be developed and operated in coordination with other public and private family planning services programs existing in the state.

History: 1953 Comp., 12-30-8, enacted by Laws 1973, ch. 107, 8.






Article 9 - Sterilization

Section 24-9-1 - Sterilization; consent of abandoning spouse unnecessary.

24-9-1. Sterilization; consent of abandoning spouse unnecessary.

Any person, otherwise capable of consenting to medical treatment, need not obtain the consent of his spouse for his voluntary medical sterilization if such person has been abandoned by his spouse.

History: 1953 Comp., 12-3-43, enacted by Laws 1971, ch. 14, 3; 1973, ch. 266, 1.






Article 9A - Maternal, Fetal and Infant Experimentation

Section 24-9A-1 - Definitions.

24-9A-1. Definitions.

As used in the Maternal, Fetal and Infant Experimentation Act:

A. "viability" means that stage of fetal development when the unborn child is potentially able to live outside the mother's womb, albeit with artificial aid;

B. "conception" means the fertilization of the ovum of a human female by the sperm of a human male;

C. "health" means physical or mental health;

D. "clinical research" means any biomedical or behavioral research involving human subjects, including the unborn, conducted according to a formal procedure. The term is to be construed liberally to embrace research concerning all physiological processes in human beings and includes research involving human in vitro fertilization, but shall not include diagnostic testing, treatment, therapy or related procedures conducted by formal protocols deemed necessary for the care of the particular patient upon whom such activity is performed and shall not include human in vitro fertilization performed to treat infertility; provided that this procedure shall include provisions to ensure that each living fertilized ovum, zygote or embryo is implanted in a human female recipient, and no physician may stipulate that a woman must abort in the event the pregnancy should produce a child with a disability. Provided that emergency medical procedures necessary to preserve the life or health of the mother or the fetus shall not be considered to be clinical research;

E. "subject at risk", "subject" or "at risk" means any person who may be exposed to the likelihood of injury, including physical or psychological injury, as a consequence of participation as a subject in:

(1) any research, development or related activity that departs from the application of those established and accepted methods deemed necessary to meet the person's needs;

(2) controlled research studies necessary to establish accepted methods designed to meet the person's needs; or

(3) research activity that poses a significant risk to the subject;

F. "significant risk" means an activity that is likely to cause disfigurement or loss or impairment of the function of any member or organ;

G. "fetus" means the product of conception from the time of conception until the expulsion or extraction of the fetus or the opening of the uterine cavity, but shall not include the placenta, extraembryonic membranes, umbilical cord, extraembryonic fluids and their resident cell types and cultured cells;

H. "live-born infant" means an offspring of a person that exhibits heartbeat, spontaneous respiratory activity, spontaneous movement of voluntary muscles or pulsation of the umbilical cord if still attached to the infant ex utero; provided the Maternal, Fetal and Infant Experimentation Act does not apply to a fetus or infant absent the characteristics set forth in this subsection;

I. "infant" means an offspring of a human being from the time it is born until the end of its first chronological year;

J. "born" means the time the head or any other part of the body of the fetus emerges from the vagina or the time the uterine cavity is opened during a caesarean section or hysterotomy; and

K. "in vitro fertilization" means any fertilization of human ova that occurs outside the body of a female, either through admixture of donor human sperm and ova or by any other means.

History: Laws 1979, ch. 132, 1; 1985, ch. 98, 1; 2007, ch. 46, 15.



Section 24-9A-2 - Pregnant woman.

24-9A-2. Pregnant woman.

A. No woman, known to be pregnant according to generally accepted medical standards, shall be involved as a subject in any clinical research activity unless:

(1) the purpose of the activity is to meet the health needs of the mother or the fetus and the fetus will be placed at risk only to the minimum extent necessary to meet such needs; or

(2) there is no significant risk to the fetus.

B. An activity permitted under Subsection A of this section may be conducted only if the mother is legally competent and has given her informed consent after having been fully informed regarding possible impact on the fetus.

History: Laws 1979, ch. 132, 2.



Section 24-9A-3 - Fetus.

24-9A-3. Fetus.

A. No fetus shall be involved as a subject in any clinical research activity unless the purpose of the activity is to meet the health needs of the particular fetus and the fetus will be placed at risk only to the minimum extent necessary to meet such needs or no significant risk to the fetus is imposed by the research activity.

B. An activity permitted under Subsection A of this section shall be conducted only if the mother is legally competent and has given her informed consent.

History: Laws 1979, ch. 132, 3.



Section 24-9A-4 - Live-born infant.

24-9A-4. Live-born infant.

A. No live-born infant shall be involved as a subject in any clinical research activity unless the purpose of the activity is to meet the health needs of that particular infant, and the infant will be placed at risk only to the minimum extent necessary to meet such needs or no significant risk to such infant is imposed by the research activity.

B. An activity permitted under Subsection A of this section shall be conducted only if:

(1) the nature of the investigation is such that adults or mentally competent persons would not be suitable subjects; and

(2) the mother or father or the infant's legal guardian is mentally competent and has given his or her informed consent.

History: Laws 1979, ch. 132, 4.



Section 24-9A-5 - Research activity.

24-9A-5. Research activity.

A. No clinical research activity involving fetuses, live-born infants or pregnant women shall be conducted unless:

(1) appropriate studies on animals and nonpregnant human beings have been completed;

(2) anyone engaged in conducting the research activity will have no part in:

(a) any decisions as to the timing, method and procedures used to terminate the pregnancy; and

(b) determining the viability of the fetus at the termination of the pregnancy; and

(3) no procedural changes which may cause significant risk to the fetus or the pregnant woman will be introduced into the procedure for terminating the pregnancy solely in the interest of the research activity.

B. No inducements, monetary or otherwise, shall be offered to any woman to terminate her pregnancy for the purpose of subjecting her fetus or live-born infant to clinical research activity.

C. No consent to involve a pregnant woman, fetus or infant as a subject in clinical research activity shall be valid unless the pregnant woman or the parent or guardian of the infant has been fully informed of the following:

(1) a fair explanation of the procedures to be followed and their purposes, including identification of any procedures which are experimental;

(2) a description of any attendant discomforts and risks reasonably to be expected;

(3) a description of any benefits reasonably to be expected;

(4) a disclosure of any appropriate alternative procedures that might be advantageous for the subject;

(5) an offer to answer any inquiries concerning the procedure; and

(6) an instruction that the person who gave the consent is free to withdraw his consent and to discontinue participation in the project or activity at any time without prejudice to the subject.

History: Laws 1979, ch. 132, 5.



Section 24-9A-6 - Penalty.

24-9A-6. Penalty.

Whoever knowingly and willfully violates the provisions of Section 2, 3 or 4 [24-9A-2, 24-9A-3 or 24-9A-4 NMSA 1978] of this act shall be deemed guilty of a misdemeanor, and upon conviction shall be punished by imprisonment in the county jail for a definite term of less than one year, or to the payment of a fine of not more than one thousand dollars ($1,000), or to both imprisonment and fine in the discretion of the judge.

History: Laws 1979, ch. 132, 6.



Section 24-9A-7 - Short title.

24-9A-7. Short title.

Sections 1 through 7 [24-9A-1 through 24-9A-7 NMSA 1978] of this act may be cited as the "Maternal, Fetal and Infant Experimentation Act".

History: Laws 1979, ch. 132, 7.






Article 10 - Consent to Medical Care; Emergency Care; Transfusions

Section 24-10-1 - Emancipated minors; hospital, medical and surgical care.

24-10-1. Emancipated minors; hospital, medical and surgical care.

Notwithstanding any other provision of the law, and without limiting cases in which consent may otherwise be obtained or is not required, any emancipated minor or any minor who has contracted a lawful marriage may give consent to the furnishing of hospital, medical and surgical care to such minor, and the consent is not subject to disaffirmance because of minority. The consent of a parent of an emancipated minor or of a minor who has contracted a lawful marriage is not necessary in order to authorize hospital, medical and surgical care. For the purposes of this section only, subsequent judgment of annulment of the marriage or judgment of divorce shall not deprive the minor of his adult status once attained.

History: 1953 Comp., 12-12-1, enacted by Laws 1963, ch. 32, 1; recompiled as 1953 Comp., 12-25-1, by Laws 1972, ch. 51, 9.



Section 24-10-2 - Consent for emergency attention by person in loco parentis.

24-10-2. Consent for emergency attention by person in loco parentis.

Notwithstanding any other provision of the law, in cases of emergency in which a minor is in need of immediate hospitalization, medical attention or surgery and the parents of the minor cannot be located for the purpose of consenting thereto, after reasonable efforts have been made under the circumstances, consent for the emergency attention may be given by any person standing in loco parentis to the minor.

History: 1953 Comp., 12-12-2, enacted by Laws 1963, ch. 32, 2; recompiled as 1953 Comp., 12-25-2, by Laws 1972, ch. 51, 9.



Section 24-10-3 - Persons coming to aid or rescue of another rendering emergency care; release from liability.

24-10-3. Persons coming to aid or rescue of another rendering emergency care; release from liability.

No person who comes to the aid or rescue of another person by providing care or assistance in good faith at or near the scene of an emergency, as defined in Section 24-10-4 NMSA 1978, shall be held liable for any civil damages as a result of any action or omission by that person in providing that care or assistance, except when liable for an act of gross negligence; but nothing in this section applies to the provision of emergency care or assistance when it is rendered for remuneration or with the expectation of remuneration or is rendered by a person or agent of a principal who was at the scene of the accident or emergency because he or his principal was soliciting business or performing or seeking to perform some services for remuneration.

History: 1953 Comp., 12-12-3, enacted by Laws 1963, ch. 59, 1; recompiled as 1953 Comp., 12-25-3, by Laws 1972, ch. 51, 9; 1997, ch. 86, 1.



Section 24-10-4 - Emergency defined.

24-10-4. Emergency defined.

As used in Sections 24-10-3 and 24-10-4 NMSA 1978, "emergency" means an unexpected occurrence of injury or illness occurring in public or private places to a person that results from:

A. motor vehicle accidents and collisions;

B. acts of God; and

C. other accidents and events of similar nature.

History: 1953 Comp., 12-12-4, enacted by Laws 1963, ch. 59, 2; recompiled as 1953 Comp., 12-25-4, by Laws 1972, ch. 51, 9; 1999, ch. 141, 1.



Section 24-10-5 - Transfusions; limited liability.

24-10-5. Transfusions; limited liability.

The procuring, furnishing, donating, processing, distributing or using of human whole blood, plasma, blood products, blood derivatives, human tissue or organs or any component thereof shall not give rise to any implied warranties of any type, and the doctrine of strict tort liability shall not be applicable to the transmission of hepatitis or human immunodeficiency virus in the blood, plasma, blood products, blood derivatives, human tissue or organs or any component thereof. Nothing in this section shall be construed as affecting the liability of any person, firm, corporation or other organization for negligence or willful misconduct.

History: 1953 Comp., 12-12-5, enacted by Laws 1971, ch. 119, 1; 1953 Comp., 12-25-5 by Laws 1972, ch. 51, 9; 1978 Comp., 24-10-5; Laws 1987, ch. 104, 1.



Section 24-10-6 - Blood donation; minors.

24-10-6. Blood donation; minors.

A. A minor who is at least seventeen years of age may donate blood to a licensed, accredited or approved blood bank, storage facility or hospital without parental consent.

B. A minor shall not receive monetary payment from a licensed, accredited or approved blood bank, storage facility or hospital for a donation of blood or blood components.

History: Laws 2003, ch. 79, 1.






Article 10A - Emergency Medical Services Fund

Section 24-10A-1 - Short title.

24-10A-1. Short title.

Chapter 24, Article 10A NMSA 1978 may be cited as the "Emergency Medical Services Fund Act".

History: 1978 Comp., 24-10A-1, enacted by Laws 1978, ch. 178, 1; 1987, ch. 246, 1.



Section 24-10A-2 - Purpose of act.

24-10A-2. Purpose of act.

The purpose of the Emergency Medical Services Fund Act is to make money available to municipalities and counties for use in the establishment and enhancement of local emergency medical services, statewide emergency medical services and trauma services in order to reduce injury and loss of life.

History: 1978 Comp., 24-10A-2, enacted by Laws 1978, ch. 178, 2; 1987, ch. 246, 2; 1994, ch. 61, 1; 2001, ch. 258, 1; 2001, ch. 273, 1.



Section 24-10A-2.1 - Definitions.

24-10A-2.1. Definitions.

As used in the Emergency Medical Services Fund Act:

A. "bureau" means the emergency medical systems bureau of the department;

B. "committee" means the statewide emergency medical services advisory committee appointed pursuant to the provisions of Section 24-10B-7 NMSA 1978;

C. "department" means the department of health;

D. "fund" means the emergency medical services fund;

E. "local recipient" means a publicly owned or contracted ambulance or air ambulance service, medical rescue service, fire department rescue service, regionalized emergency medical service agency; or other prehospital emergency medical service care provider based in the state:

(1) that routinely responds to an individual's need for immediate medical care in order to prevent loss of life or aggravation of physical or psychological illness or injury;

(2) whose application for funding through the Emergency Medical Services Fund Act is sponsored by a municipality or county; and

(3) that meets department guidelines for certification, including:

(a) personnel training;

(b) participation in emergency medical service data collection and submission to the state emergency medical systems database;

(c) participation in local design and planning for efficient delivery of emergency medical services;

(d) participation in mutual aid agreements and medical control; and

(e) participation in medical control for emergency medical services;

F. "municipality" means an incorporated city, town or village;

G. "regionalized emergency medical service agency" means a rural or frontier emergency medical service agency composed of multiple geographic districts with response area populations of fewer than two hundred fifty people per square mile;

H. "secretary" means the secretary of health; and

I. "tribe" means a federally recognized Native American nation, tribe or pueblo located wholly or partially in the state.

History: Laws 1994, ch. 61, 2; 2001, ch. 258, 2; 2001, ch. 273, 2; 2017, ch. 87, 23.



Section 24-10A-3 - Emergency medical services fund created; funding.

24-10A-3. Emergency medical services fund created; funding.

A. The "emergency medical services fund" is created in the state treasury. Money in the fund shall not revert at the end of any fiscal year. Money appropriated to the fund or accruing to it through gifts, grants, fees or bequests shall be deposited in the fund. Interest earned on investment of the fund shall be credited to the general fund. Disbursements from the fund shall be made upon warrants drawn by the secretary of finance and administration pursuant to vouchers signed by the secretary or the secretary's authorized representative.

B. The bureau shall administer the fund and provide for the distribution of the fund pursuant to the Emergency Medical Services Fund Act and rules adopted pursuant to the provisions of that act.

C. In any fiscal year, no less than seventy-five percent of the money in the fund shall be used for the local emergency medical services funding program to support the cost of supplies and equipment and operational costs other than salaries and benefits for emergency medical services personnel. This money shall be distributed to municipalities and counties on behalf of eligible local recipients, using a formula established pursuant to rules adopted by the department. The formula shall determine each municipality's and county's share of the fund based on the relative geographic size and population of each county. The formula shall also base the distribution of money for each municipality and county on the relative number of runs of each local recipient eligible to participate in the distribution.

D. In any fiscal year, no more than:

(1) twenty-two percent of the fund may be used for emergency medical services system improvement projects, including the purchase of emergency medical services vehicles, local and statewide emergency medical services system support projects, the statewide trauma care system program and the emergency medical dispatch agency support program; and

(2) three percent of the fund may be used by the bureau for administrative costs, including monitoring and providing technical assistance.

E. In any fiscal year, money in the fund that is not distributed pursuant to the provisions of Subsection D of this section may be distributed pursuant to the provisions of Subsection C of this section.

History: 1978 Comp., 24-10A-3, enacted by Laws 1978, ch. 178, 3; 1987, ch. 246, 3; 1989, ch. 324, 18; 1994, ch. 61, 3; 2001, ch. 258, 3; 2001, ch. 273, 3; 2017, ch. 87, 24.



Section 24-10A-3.1 - Regulations.

24-10A-3.1. Regulations.

The department shall adopt regulations pursuant to Subsection E of Section 9-7-6 NMSA 1978 to carry out the provisions of the Emergency Medical Services Fund Act.

History: Laws 1994, ch. 61, 13.



Section 24-10A-4 - Funding program; purpose; determination of needs.

24-10A-4. Funding program; purpose; determination of needs.

A. The "local emergency medical services funding program" is created. The program shall provide for the:

(1) establishment or enhancement of local emergency medical services, including the use of advanced technology equipment;

(2) operational costs other than salaries and benefits of local emergency medical services personnel;

(3) purchase, repair and maintenance of emergency medical services vehicles, equipment and supplies, including the use of advanced technology equipment; and

(4) training and licensing of local emergency medical services personnel.

B. Annually on or before June 1, the bureau shall consider and determine, in accordance with the formula adopted by rule of the department, the amount of distribution to municipalities and counties that have applied for money from the fund. In making its determination, the bureau shall ensure that no municipality or county receives money from the fund for the purpose of accumulation as defined by rule of the department, except as waived by the bureau in writing for good cause shown. The bureau shall also ensure that each local recipient is in compliance with the rules of the department.

History: 1978 Comp., 24-10A-4, enacted by Laws 1978, ch. 178, 4; 1979, ch. 141, 1; 1987, ch. 246, 4; 1994, ch. 61, 4; 2000, ch. 16, 1; 2001, ch. 258, 4; 2001, ch. 273, 4.



Section 24-10A-4.1 - Emergency medical services system improvement projects.

24-10A-4.1. Emergency medical services system improvement projects.

A. Applications for emergency medical services system improvement projects shall be submitted separately from applications for the local emergency medical services funding program. The bureau shall award emergency medical services system improvement projects after a review of the applications. The awards shall be made based on a priority ranking, demonstrated need for funding and recommendations from the committee. Money awarded shall be used in compliance with applicable rules.

B. Applications for funding to purchase emergency medical services vehicles shall be submitted by municipalities or counties on behalf of local recipients. The municipality or county shall commit to providing matching funds of at least twenty-five percent of the cost of purchasing the vehicle.

C. Applications for funding of local and statewide projects shall demonstrate the need for funding and a plan to use the funding to enhance or better integrate local emergency medical services systems or to improve the health, safety and training of emergency medical services technicians statewide.

D. A statewide trauma care system program shall be developed and determined by the bureau in consultation with the committee. The statewide trauma care system program shall provide for the support, development and expansion of the statewide trauma care system in accordance with rules adopted by the department.

E. The emergency medical dispatch agency support program shall fund allowable costs of dispatch agencies that meet criteria established pursuant to rules by the department.

History: Laws 1994, ch. 61, 10; 2001, ch. 258, 5; 2001, ch. 273, 5.



Section 24-10A-4.2 - Mutual aid agreements; regionalized, integrated response plans.

24-10A-4.2. Mutual aid agreements; regionalized, integrated response plans.

Municipalities, counties, tribes and local recipients may develop mutual aid agreements and regionalized, integrated response plans with other municipalities, counties, tribes and local recipients for the purpose of ensuring that adequate emergency medical services coverage exists throughout the state. For the benefit of the public, equipment and other emergency medical services resources obtained through money from the fund shall be shared among the parties to a mutual aid agreement or regionalized, integrated response plan.

History: Laws 1994, ch. 61, 11; 2017, ch. 87, 25.



Section 24-10A-5 - Funding program; awards; appeals.

24-10A-5. Funding program; awards; appeals.

The bureau shall promptly notify each municipality and county that has applied for money and the local recipient of the bureau's determination to grant or deny an application for funding through the local emergency medical services funding program. A municipality or county may appeal a determination of the bureau within ten working days after notification of the determination. The bureau shall refer the appeal to the committee for its review and recommendation. The committee shall make its recommendation to the secretary, who shall make a final determination about whether to grant or deny an application for funding. The secretary shall notify the appellant of the secretary's decision within thirty days of the date on which the committee has notified the secretary of its recommendation.

History: 1978 Comp., 24-10A-5, enacted by Laws 1978, ch. 178, 5; 1987, ch. 246, 5; 1994, ch. 61, 5; 2017, ch. 87, 26.



Section 24-10A-6 - Distribution of fund.

24-10A-6. Distribution of fund.

On or before August 31, the local emergency medical services funding program distribution shall be made to each municipality and county as determined by the department. No more than one percent of the amount appropriated to the local emergency medical services funding program shall be distributed from the fund to the benefit of a single local recipient in any fiscal year pursuant to the local emergency medical services funding program, with the exception of a regionalized emergency medical service agency, to ensure that appropriate emergency medical service is available statewide.

History: 1978 Comp., 24-10A-6, enacted by Laws 1978, ch. 178, 6; 1979, ch. 141, 2; 1987, ch. 246, 6; 1994, ch. 61, 6; 2001, ch. 258, 6; 2001, ch. 273, 6; 2017, ch. 87, 27.



Section 24-10A-7 - Funding program; expenditures from fund.

24-10A-7. Funding program; expenditures from fund.

Any money distributed from the fund for the purposes of the local emergency medical services funding program shall be expended only for those purposes.

History: 1978 Comp., 24-10A-7, enacted by Laws 1978, ch. 178, 7; 1979, ch. 141, 3; 1987, ch. 246, 7; 1994, ch. 53, 1; 1994, ch. 61, 7.



Section 24-10A-8 - Funding program; control of expenditures.

24-10A-8. Funding program; control of expenditures.

Money distributed from the fund shall be expended only for the purposes stated in the application to the bureau and shall be expended on the authorization of the chief executive of the municipality or county upon vouchers issued by its treasurer.

History: 1978 Comp., 24-10A-8, enacted by Laws 1978, ch. 178, 8; 1987, ch. 246, 8; 1994, ch. 61, 8; 2017, ch. 87, 28.



Section 24-10A-9 - Funding program; inspection by the bureau.

24-10A-9. Funding program; inspection by the bureau.

The bureau and its designated agents have the authority at all normal hours of operation to enter in and upon all buildings and premises where emergency medical services vehicles, equipment and supplies acquired with expenditures from the fund are located for the purposes of examination and inspection.

History: 1978 Comp., 24-10A-9, enacted by Laws 1978, ch. 178, 9; 1987, ch. 246, 9; 1994, ch. 61, 9.



Section 24-10A-10 - Loss of funding eligibility.

24-10A-10. Loss of funding eligibility.

A municipality, county or local recipient that the bureau finds has expended money in violation of the Emergency Medical Services Fund Act may be ineligible to receive funding from the bureau for a period of not less than one year or more than three years, as determined by the bureau in accordance with rules and regulations adopted by the department.

History: Laws 1994, ch. 61, 12.






Article 10B - Emergency Medical Services System

Section 24-10B-1 - Short title.

24-10B-1. Short title.

Chapter 24, Article 10B NMSA 1978 may be cited as the "Emergency Medical Services Act".

History: Laws 1983, ch. 190, 1; 2014, ch. 47, 1.



Section 24-10B-2 - Purpose.

24-10B-2. Purpose.

The purpose of the Emergency Medical Services Act is to enhance and regulate a comprehensive emergency medical services system in the state as set forth in that act. Nothing in the Emergency Medical Services Act shall be construed to preclude a local emergency medical services system from adopting standards that are more stringent than those authorized by the Emergency Medical Services Act.

History: Laws 1983, ch. 190, 2; 1993, ch. 161, 1; 2003, ch. 243, 1.



Section 24-10B-3 - Definitions.

24-10B-3. Definitions.

As used in the Emergency Medical Services Act:

A. "academy" means an emergency medical services training program administered through the department of emergency medicine of the university of New Mexico school of medicine;

B. "advance directive" means a written instruction, such as a living will, durable power of attorney for health care or emergency medical services do not resuscitate form recognizable under state law and relating to the provision of health care when an individual is incapacitated;

C. "air ambulance service" means any governmental or private service that provides air transportation specifically designed to accommodate the medical needs of a person who is ill, injured or otherwise mentally or physically incapacitated and who requires in-flight medical supervision;

D. "approved emergency medical services training program" means an emergency medical services training program that is sponsored by a post-secondary educational institution, accredited by a national educational accrediting organization for emergency medical services or active in the accreditation process, and is approved by the joint organization on education committee and participates in the joint organization on education committee;

E. "bureau" means the injury prevention and emergency medical services bureau of the public health division of the department;

F. "certified emergency medical service" means an organization that meets minimum standards to provide emergency services and is approved by the bureau, including emergency medical dispatch agencies, pre-hospital or interfacility care services and special event services organized to provide emergency medical services;

G. "critical incident stress management program" means a program of preventive education and crisis intervention intended to reduce the negative effects of critical stress on emergency responders;

H. "department" means the department of health;

I. "emergency medical dispatch" means an advanced form of dispatch communications used to improve emergency medical services response to medical and traumatic emergencies that utilizes specially trained emergency medical dispatchers, in accordance with an emergency medical dispatch priority reference system and the department-approved scopes of practice;

J. "emergency medical dispatcher" means a person who is trained and licensed pursuant to Subsection F of Section 24-10B-4 NMSA 1978 to receive calls for emergency medical assistance, provide pre-arrival medical instructions, dispatch emergency medical assistance and coordinate its response;

K. "emergency medical services" means the services rendered by providers in response to an individual's need for immediate medical care to prevent loss of life or aggravation of physical or psychological illness or injury;

L. "emergency medical services first responder" means a person who is licensed by the department and who functions within the emergency medical services system to provide initial emergency aid;

M. "emergency medical services system" means a coordinated system of health care delivery that responds to the needs of the sick and injured and includes emergency medical services;

N. "emergency medical technician" means a provider who has been licensed by the department to provide patient care;

O. "health care facility" means a hospital, clinic or other entity licensed or approved by the department;

P. "injury prevention" means to promote and implement efforts to reduce the risk and severity of intentional and unintentional injuries;

Q. "medical direction" means guidance or supervision provided by a physician to a provider or emergency medical services system and that may include authority over and responsibility for emergency medical dispatch, direct patient care and transport of patients, arrangements for medical control and all other aspects of patient care delivered by a provider;

R. "paramedic" means a provider licensed at that level by the department to provide patient care;

S. "physician" means a doctor of medicine or doctor of osteopathy who is licensed or otherwise authorized to practice medicine or osteopathic medicine in New Mexico;

T. "protocol" means a predetermined, written medical care plan and includes standing orders;

U. "provider" means a person who has been licensed by the department to provide patient care pursuant to the Emergency Medical Services Act;

V. "regional office" means an emergency medical services planning and development agency formally recognized and supported by the bureau;

W. "secretary" means the secretary of health;

X. "special skills" means a set of procedures or therapies that are beyond the scope of practice of a given level of licensure and that have been approved by the medical direction committee for use by a specified provider; and

Y. "state emergency medical services medical director" means a physician designated by the department to provide overall medical direction to the statewide emergency medical services system, whose duties include serving as a liaison to the medical community and chairing the medical direction committee.

History: 1978 Comp., 24-10B-3, enacted by Laws 1993, ch. 161, 2; 2003, ch. 243, 2.



Section 24-10B-4 - Bureau; duties.

24-10B-4. Bureau; duties.

The bureau is designated as the lead agency for the emergency medical services system, including injury prevention, and shall establish and maintain a program for regional planning and development, improvement, expansion and direction of emergency medical services throughout the state, including:

A. design, development, implementation and coordination of emergency medical services communications systems to join the personnel, facilities and equipment of a given region or system that will allow for medical direction;

B. provision of technical assistance to the public regulation commission for further development and implementation of standards for certification of ambulance services, vehicles and equipment;

C. development of requirements for the collection of data and statistics to evaluate the availability, operation and quality of providers in the state;

D. adoption of rules for emergency medical services medical direction upon the recommendation of the medical direction committee;

E. approval of continuing education programs for emergency medical services personnel;

F. adoption of rules pertaining to the training and licensure of emergency medical dispatchers and their instructors;

G. adoption of rules based upon the recommendations of a trauma advisory committee, for implementation and monitoring of a statewide, comprehensive trauma care system, including:

(1) minimum standards for designation or retention of designation as a trauma center or a participating trauma facility;

(2) pre-hospital care management guidelines for the triage and transportation of traumatized persons;

(3) establishment for interfacility transfer criteria and transfer agreements;

(4) standards for collection of data relating to trauma system operation, patient outcome and trauma prevention; and

(5) creation of a state trauma care plan;

H. adoption of rules, based upon the recommendations of the air transport advisory committee, for the certification of air ambulance services;

I. adoption of rules pertaining to authorization of providers to honor advance directives, such as emergency medical services do not resuscitate forms, to withhold or terminate care in certain pre-hospital or interfacility circumstances, as guided by local medical protocols;

J. operation of a critical incident stress management program for emergency providers utilizing specifically trained volunteers who shall be considered public employees for the purposes of the Tort Claims Act [41-4-1 through 41-4-27 NMSA 1978] when called upon to perform their duties;

K. adoption of rules to establish a cardiac arrest targeted response program pursuant to the Cardiac Arrest Response Act [24-10C-1 through 24-10C-7 NMSA 1978], including registration of automated external defibrillator programs, maintenance of equipment, data collection, approval of automated external defibrillator training programs and a schedule of automated external defibrillator program registration fees;

L. adoption of rules for the administration of an emergency medical services certification program for certified emergency medical services; and

M. promoting, developing, implementing, coordinating and evaluating risk reduction and injury prevention systems.

History: Laws 1983, ch. 190, 4; 1993, ch. 161, 3; 1999, ch. 94, 8; 2003, ch. 243, 3.



Section 24-10B-4.1 - Records confidentiality.

24-10B-4.1. Records confidentiality.

A. Any files or records in the possession of the bureau, a regional office or a provider containing identifying information about individuals requesting or receiving treatment or other health services and any unsubstantiated complaints received by the bureau regarding any provider shall be confidential and not subject to public inspection.

B. Such files, records and complaints may be subject to subpoena for use in any pending cause in any administrative proceeding or in any of the courts of this state, unless otherwise provided by law.

History: Laws 2003, ch. 243, 11.



Section 24-10B-4.2 - Approved training programs.

24-10B-4.2. Approved training programs.

Approved emergency medical services training programs for providers are an integral part of the emergency medical services system and the programs shall include:

A. improving and expanding emergency medical services within regions through focused emergency medical services educational activities;

B. furthering the knowledge base of emergency medical services education; and

C. securing physicians as medical directors to advise approved training programs in medical matters and to serve as liaison to the state emergency medical services medical director and the medical community as a whole.

History: Laws 2003, ch. 243, 12.



Section 24-10B-4.3 - Regional offices; duties.

24-10B-4.3. Regional offices; duties.

A. Regional offices may be established by the department to assist the bureau to provide regional planning and development, improvement, expansion and direction of emergency medical services and injury prevention in their respective geographic regions.

B. Regional offices may provide technical support and assistance, training coordination, outreach, advocacy, prevention and public education and leadership to communities and providers in their respective geographic regions. They may also provide specific support to the bureau for functions such as licensing examination, planning, evaluation and Emergency Medical Services Fund Act [Chapter 24, Article 10A NMSA 1978] administration.

History: Laws 2003, ch. 243, 13.



Section 24-10B-5 - Licensure required; penalty.

24-10B-5. Licensure required; penalty.

A. The department shall by rule adopt and enforce licensure requirements, including minimum standards for training, continuing education and disciplinary actions consistent with the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978], for all persons who provide emergency medical services within the state, irrespective of whether the services are remunerated. The rules shall include authorization for the bureau to issue at least annually an updated list of skills, techniques and medications approved for use at each level of licensure. The secretary may waive licensure requirements as needed during a declared emergency.

B. Licensed emergency medical technicians may function within health care facilities under their licensure and approved New Mexico emergency medical services scope of practice. Nothing in this subsection shall prohibit a health care facility from assigning additional duties and responsibilities in accordance with law. This subsection shall not expand the New Mexico emergency medical services scope of practice under the emergency medical technician's license.

C. In addition to the requirements specified in Subsection A of this section, the department may:

(1) prohibit the use of "emergency medical dispatcher", "emergency medical technician", "emergency medical services first responder", "paramedic" or similar terms connoting expertise in providing emergency medical services by any person not licensed or certified under the Emergency Medical Services Act;

(2) deny, suspend or revoke licensure in accordance with the provisions of the Uniform Licensing Act; and

(3) establish a schedule of reasonable fees for application, examination or licensure and regular renewal thereof.

D. Any person who represents himself to be an "emergency medical dispatcher", "emergency medical technician-basic", "emergency medical technician-intermediate", "emergency medical technician-paramedic", "emergency medical services first responder" or "paramedic", or who uses similar terms connoting expertise in providing emergency medical services while not currently licensed under the Emergency Medical Services Act is guilty of a misdemeanor.

History: Laws 1983, ch. 190, 5; 1993, ch. 161, 4; 2003, ch. 243, 4.



Section 24-10B-5.1 - Licensing commission established.

24-10B-5.1. Licensing commission established.

A. The secretary shall appoint an "emergency medical services licensing commission", which shall be staffed by the bureau and composed of one lay person, three emergency medical technicians, one from each level of licensure, and three physicians, at least two of whom shall have expertise in emergency medicine and who are appointed from a list proposed by the New Mexico chapter of the American college of emergency physicians.

B. The composition of the emergency medical services licensing commission shall reflect geographic diversity and both public and private interests. The members shall serve for three-year staggered terms. The duties of and procedures for the emergency medical services licensing commission shall be delineated in rules promulgated pursuant to Subsection A of Section 24-10B-5 NMSA 1978. Such duties include:

(1) providing a forum for the receipt of public comment regarding emergency medical services licensing matters;

(2) oversight of the bureau's licensure functions;

(3) receiving complaints, directing investigations and authorizing the initiation of actions by the bureau regarding contemplated refusal to grant initial licensure and for disciplinary actions against licensees; and

(4) the granting of waivers, for good cause shown, of rules pertaining to licensure renewal.

C. The emergency medical services licensing commission may compel the production of books, records and papers pertinent to any investigation authorized by the Emergency Medical Services Act and may seek enforcement of any subpoena so issued through the district court in the county in which the custodian of the document is located in camera.

D. The emergency medical services licensing commission shall meet as needed, but not less frequently than semiannually. The emergency medical services licensing commission shall be subject to the provisions of the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978].

History: Laws 1993, ch. 161, 5; 2003, ch. 243, 5.



Section 24-10B-5.2 - Criminal history background screening.

24-10B-5.2. Criminal history background screening.

A. The department is authorized to obtain the criminal history records of applicants and licensees and to exchange fingerprint data directly with the federal bureau of investigation, the department of public safety and any other law enforcement agency or organization. The department shall require fingerprinting of applicants and licensees for the purposes of this section.

B. The secretary shall adopt and promulgate rules to:

(1) require criminal history background checks for applicants and licensees;

(2) identify the information from a criminal history background check that may form the basis of a denial, suspension or revocation of licensure or any other disciplinary action; and

(3) otherwise carry out the provisions of this section.

C. The department shall comply with applicable confidentiality requirements of the department of public safety and the federal bureau of investigation regarding the dissemination of criminal history background check information.

D. An applicant or licensee whose license is denied, suspended or revoked, or who is otherwise disciplined based on information obtained in a criminal history background check, shall be entitled to review the information obtained pursuant to this section and to appeal the decision pursuant to the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978].

E. The applicant or licensee shall bear any costs associated with ordering or conducting criminal history background checks.

F. The provisions of the Criminal Offender Employment Act [28-2-1 through 28-2-6 NMSA 1978] shall govern any consideration of criminal history records required or permitted by the Emergency Medical Services Act.

G. As used in this section:

(1) "applicant" means a person applying for licensure to provide emergency medical services under the Emergency Medical Services Act; and

(2) "licensee" means a person that holds a license to provide emergency medical services pursuant to the Emergency Medical Services Act.

History: Laws 2014, ch. 47, 2.



Section 24-10B-6 - Treatment authorized.

24-10B-6. Treatment authorized.

A. Notwithstanding the provisions of the Medical Practice Act [Chapter 61, Article 6 NMSA 1978], Sections 61-10-1 [repealed] through 61-10-22 NMSA 1978 or the Nursing Practice Act [Chapter 61, Article 3 NMSA 1978], any person licensed by the bureau may render emergency medical services commensurate with his level of licensure, as medically indicated.

B. Individuals licensed pursuant to the provisions of the Medical Practice Act, Sections 61-10-1 [repealed] through 61-10-22 NMSA 1978 or the Nursing Practice Act are not required to be licensed under the Emergency Medical Services Act.

History: Laws 1983, ch. 190, 6; 1993, ch. 161, 6; 2003, ch. 243, 6.



Section 24-10B-7 - Committees established.

24-10B-7. Committees established.

A. The secretary shall appoint a statewide emergency medical services advisory committee to advise the bureau in carrying out the provisions of the Emergency Medical Services Act. The advisory committee shall include, at a minimum, representatives from the state medical society, the state emergency medical technicians' association, the state firefighters' association, the New Mexico ambulance association, the state nurses' association, the association of public safety communications organization/national emergency numbers association, the lead state agency for public safety and emergency preparedness, the state emergency services council, the New Mexico health and hospital systems association, the university of New Mexico health sciences center, the state fire chiefs' association, a consumer, emergency medical service regional offices and other interested provider and consumer groups as determined by the secretary. The advisory committee shall establish appropriate subcommittees, including a trauma advisory committee and an air transport advisory committee.

B. The joint organization on education committee shall be composed, at a minimum, of the director and medical director of the academy and each approved emergency medical services training program or their designee, the state emergency medical services medical director, the bureau chief or his designee, who shall serve without vote, each emergency medical services regional office training coordinator and one provider from the three highest levels of licensure, who are appointed by the secretary from a list proposed by the statewide emergency medical services advisory committee. The duties of the joint organization on education committee include:

(1) developing minimum curricula content for approved emergency medical services training programs;

(2) establishing minimum standards for approved emergency medical services training programs;

(3) reviewing and approving the applications of organizations seeking to become approved emergency medical services training programs; and

(4) developing minimum qualifications for and maintaining a list of instructors for each of the approved emergency medical services training programs.

C. The secretary shall appoint a medical direction committee to advise the bureau on matters relating to medical direction. The state emergency medical services medical director shall be a member of the committee and shall act as its chairman. The medical direction committee shall include, at a minimum, a physician representative experienced in pre-hospital medical care selected from a list proposed by the New Mexico chapter of the American college of emergency physicians, a physician representative from the academy, one physician from each of the emergency medical services geographic regions, one physician with pediatric emergency medicine expertise, one physician representing emergency medical dispatchers and one provider from the three highest levels of licensure. Members shall be selected to represent both public and private interests. The duties of the medical direction committee include:

(1) reviewing the medical appropriateness of all rules proposed by the bureau;

(2) reviewing and approving the applications of providers for special skills authorizations;

(3) assisting in the development of rules pertaining to medical direction; and

(4) reviewing at least annually a list of skills, techniques and medications approved for use at each level of licensure that shall be approved by the secretary and issued by the bureau.

D. The committees created in this section are subject to the provisions of the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978], to the extent that funds are available for that purpose.

E. Any decision that the bureau proposes to make contrary to the recommendation of any committee created in this section shall be communicated in writing to that committee. Upon the request of that committee, the decision shall be submitted for reconsideration to the director of the public health division of the department and subsequently to the secretary. Any decision made pursuant to a request for reconsideration shall be communicated in writing by the department to the appropriate committee.

History: Laws 1983, ch. 190, 7; 1993, ch. 161, 8; 2003, ch. 243, 7.



Section 24-10B-8 - Liability.

24-10B-8. Liability.

In any claim for civil damages arising out of the provision of emergency medical services by personnel described in Section 24-10B-5 NMSA 1978, those personnel shall be considered health care providers for purposes of the Tort Claims Act [41-4-1 through 41-4-27 NMSA 1978] if the claim is against a governmental entity or a public employee as defined by that act.

History: Laws 1983, ch. 190, 8; 1993, ch. 161, 9.



Section 24-10B-9 - Emergency first aid.

24-10B-9. Emergency first aid.

Nothing in the Emergency Medical Services Act shall prevent fire and rescue services, public safety organizations and other trained units or individuals from rendering emergency first aid to the public commensurate with their training. Nothing in the Emergency Medical Services Act shall be construed to supersede other statutory authority permitting the rendering of first aid.

History: Laws 1983, ch. 190, 9; 1993, ch. 161, 10; 2003, ch. 243, 8.



Section 24-10B-9.1 - Emergency transportation.

24-10B-9.1. Emergency transportation.

Any person may be transported to an appropriate health care facility by an emergency medical technician, under medical direction, when the emergency medical technician makes a good faith judgment that the person is incapable of making an informed decision about his own safety or need for medical attention and is reasonably likely to suffer disability or death without the medical intervention available at such a facility.

History: Laws 1993, ch. 161, 11; 2003, ch. 243, 9.



Section 24-10B-10 - Enforcement.

24-10B-10. Enforcement.

The department may bring civil action in any district court to enforce any of the provisions of the Emergency Medical Services Act.

History: Laws 1983, ch. 190, 10.



Section 24-10B-11 - Summoning emergency vehicle without cause; penalty.

24-10B-11. Summoning emergency vehicle without cause; penalty.

Any person who willfully summons an ambulance or emergency response vehicle or reports that one is needed when that person knows that the ambulance or emergency response vehicle is not needed is guilty of a petty misdemeanor.

History: Laws 1983, ch. 190, 11.



Section 24-10B-12 - Academy; duties.

24-10B-12. Academy; duties.

The academy is designated as the lead emergency medical services training agency. Its duties include:

A. administering formal emergency medical services training conducted in New Mexico, other than training provided by other approved emergency medical services training programs;

B. furthering the knowledge of emergency medical services education;

C. securing a physician as its medical director to advise it in medical matters and to serve as liaison to the state emergency medical services medical director and the medical community as a whole;

D. supporting, promoting and conducting scholarly research regarding emergency medical services; and

E. reporting and publishing emergency medical services information.

History: Laws 1993, ch. 161, 7; 2003, ch. 243, 10.



Section 24-10B-13 - Certification of STEMI receiving and referring centers.

24-10B-13. Certification of STEMI receiving and referring centers.

A. As used in this section, "STEMI" means ST segment elevation myocardial infarction.

B. In accordance with department rules, the department shall certify an acute care hospital as a STEMI receiving center or STEMI referring center if that hospital has been accredited as a STEMI receiving center or STEMI referring center by the society of cardiovascular patient care or another nationally recognized organization that provides STEMI receiving or referring accreditation.

C. The department shall post information regarding certification on the department's web site.

D. If a hospital loses its national accreditation as a STEMI receiving center or STEMI referring center, the secretary shall revoke the hospital's certification.

E. The secretary may adopt rules:

(1) relating to STEMI certification and revocation of certification by the department; and

(2) to assist and encourage STEMI receiving centers to enter into coordinated STEMI care agreements with STEMI referring centers and other health care facilities throughout the state to provide appropriate access to care for acute heart attack patients.

History: Laws 2013, ch. 6, 1.






Article 10C - Cardiac Arrest Response

Section 24-10C-1 - Short title.

24-10C-1. Short title.

Sections 1 through 7 [24-10C-1 through 24-10C-7 NMSA 1978] of this act may be cited as the "Cardiac Arrest Response Act".

History: Laws 1999, ch. 94, 1.



Section 24-10C-2 - Findings and purpose.

24-10C-2. Findings and purpose.

A. The legislature finds that:

(1) each year more than three hundred fifty thousand Americans die from out-of-hospital sudden cardiac arrest;

(2) the American heart association estimates that more than twenty thousand deaths could be prevented each year if early defibrillation were more widely available. In cardiac arrest the first several minutes are the most crucial time in which performing defibrillation can significantly improve chances for survival;

(3) the reality is that even in the best emergency medical services systems, emergency medical technicians or first responders may not always be able to arrive during that critical window of time; and

(4) virtually all communities in New Mexico have invested in 911 emergency response systems, emergency medical personnel and ambulance vehicles. However, many of them do not have enough defibrillators in their community [communities].

B. It is the purpose of the Cardiac Arrest Response Act to encourage greater acquisition, deployment and use of automated external defibrillators in communities across the state.

History: Laws 1999, ch. 94, 2.



Section 24-10C-3 - Definitions.

24-10C-3. Definitions.

As used in the Cardiac Arrest Response Act:

A. "automated external defibrillator" means a medical device heart monitor and defibrillator that:

(1) has received approval of its premarket modification filed pursuant to 21 U.S.C. 360(k), from the United States food and drug administration;

(2) is capable of recognizing cardiac arrest that will respond to defibrillation, ventricular fibrillation or rapid ventricular tachycardia, and is capable of determining whether defibrillation should be performed; and

(3) upon determining that defibrillation should be performed, automatically charges and is capable of delivering an electrical impulse to an individual's heart;

B. "automated external defibrillator program" means a program of trained targeted responders registered with the department;

C. "defibrillation" means the administration of a controlled electrical charge to the heart to restore a viable cardiac rhythm;

D. "department" means the department of health;

E. "good Samaritan" means a person who lacks automated external defibrillator training but who has access to an automated external defibrillator and provides emergency automated external defibrillator services to a person in need of defibrillation, provided that the good Samaritan:

(1) acts without willful, wanton or reckless behavior that is the cause of injury or death; and

(2) acts without compensation;

F. "person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture or any legal or commercial entity; and

G. "trained targeted responder" means a person trained in the use of an automated external defibrillator under emergency cardiac care guidelines.

History: Laws 1999, ch. 94, 3; 2007, ch. 163, 1; 2015, ch. 33, 1.



Section 24-10C-4 - Protection of public safety.

24-10C-4. Protection of public safety.

A person that acquires an automated external defibrillator shall ensure that:

A. a trained targeted responder is designated to oversee all aspects of the automated external defibrillator program, including training, emergency medical services coordination, protocol approval and automated external defibrillator deployment strategies, and that the trained targeted responder provides overall quality assurance and reviews each case in which the automated external defibrillator is used by the program;

B. the trained targeted responders receive appropriate training in cardiopulmonary resuscitation and in the use of an automated external defibrillator by a nationally recognized course in cardiopulmonary response and automated external defibrillator use approved by the department or other training programs authorized by the department;

C. the defibrillator is maintained and tested according to the manufacturer's guidelines;

D. any person that renders emergency care or treatment on a person in cardiac arrest by using an automated external defibrillator activates the emergency medical system as soon as possible and reports any clinical use of the automated external defibrillator to the designated trained targeted responder;

E. the automated external defibrillator program is registered with the department; and

F. the local emergency medical services and local 911 agencies have been notified of the automated external defibrillator program.

History: Laws 1999, ch. 94, 4; 2007, ch. 163, 2; 2015, ch. 33, 2.



Section 24-10C-5 - Authority.

24-10C-5. Authority.

A person may acquire an automated external defibrillator if the person has met all the requirements of Section 24-10C-4 NMSA 1978. Nothing in this section limits the right of a person to practice a health profession that the person is otherwise authorized to practice in accordance with the laws of New Mexico.

History: Laws 1999, ch. 94, 5; 2007, ch. 163, 3.



Section 24-10C-6 - Exemption.

24-10C-6. Exemption.

Nothing in the Cardiac Arrest Response Act precludes a physician or a physician assistant, advanced practice registered nurse or certified nurse-midwife working within that person's scope of practice from prescribing an automated external defibrillator to a patient for use by the patient's caregiver on an individual patient, and the use does not require the individual to function in an approved program.

History: Laws 1999, ch. 94, 6; 2007, ch. 163, 4; 2015, ch. 116, 11.



Section 24-10C-7 - Limited liability protections.

24-10C-7. Limited liability protections.

A. The following persons who render emergency care or treatment by the use of an automated external defibrillator pursuant to the provisions of the Cardiac Arrest Response Act shall not be subject to civil liability, provided that they have acted with reasonable care and in compliance with the requirements of that act:

(1) a trained targeted responder who provides supervisory services pursuant to the Cardiac Arrest Response Act;

(2) a person that provides training in cardiopulmonary resuscitation and use of automated external defibrillation;

(3) a person that acquires, provides or makes available to the public an automated external defibrillator pursuant to the Cardiac Arrest Response Act;

(4) the owner, manager or operator of the property or facility where the automated external defibrillator is located;

(5) a person that authorizes, directs or supervises the installation or placement of an automated external defibrillator; and

(6) the trained targeted responder.

B. A good Samaritan who renders emergency care or treatment by the use of an automated external defibrillator pursuant to the provisions of the Cardiac Arrest Response Act shall not be subject to civil liability; provided that the good Samaritan has acted without willful, wanton or reckless behavior that is the cause of injury or death and in compliance with the requirements of that act.

History: Laws 1999, ch. 94, 7; 2007, ch. 163, 5; 2015, ch. 33, 3.






Article 10D - Sexual Assault Survivors Emergency Care

Section 24-10D-1 - Short title.

24-10D-1. Short title.

This act [24-10D-1 through 24-10D-5 NMSA 1978] may be cited as the "Sexual Assault Survivors Emergency Care Act".

History: Laws 2003, ch. 91, 1.



Section 24-10D-2 - Definitions.

24-10D-2. Definitions.

As used in the Sexual Assault Survivors Emergency Care Act:

A. "department" means the department of health;

B. "emergency care for sexual assault survivors" means medical examinations, procedures and services provided by a hospital to a sexual assault survivor following an alleged sexual assault;

C. "emergency contraception" means a drug approved by the federal food and drug administration that prevents pregnancy after sexual intercourse;

D. "hospital" means a facility providing emergency or urgent health care;

E. "medically and factually accurate and objective" means verified or supported by the weight of research conducted in compliance with accepted scientific methods and standards; published in peer-reviewed journals; and recognized as accurate and objective by leading professional organizations and agencies with relevant expertise in the field of obstetrics and gynecology, such as the American college of obstetricians and gynecologists;

F. "sexual assault" means the crime of criminal sexual penetration; and

G. "sexual assault survivor" means a female who alleges or is alleged to have been sexually assaulted and who presents as a patient to a hospital.

History: Laws 2003, ch. 91, 2.



Section 24-10D-3 - Emergency care for sexual assault survivors; standard of care.

24-10D-3. Emergency care for sexual assault survivors; standard of care.

A. A hospital that provides emergency care for sexual assault survivors shall:

(1) provide each sexual assault survivor with medically and factually accurate and objective written and oral information about emergency contraception;

(2) orally and in writing inform each sexual assault survivor of her option to be provided emergency contraception at the hospital; and

(3) provide emergency contraception at the hospital to each sexual assault survivor who requests it.

B. The provision of emergency contraception pills shall include the initial dose that the sexual assault survivor can take at the hospital as well as the subsequent dose that the sexual assault survivor may self-administer twelve hours following the initial dose.

History: Laws 2003, ch. 91, 3.



Section 24-10D-4 - Training.

24-10D-4. Training.

No later than September 30, 2003:

A. a hospital shall ensure that all personnel who provide care to sexual assault survivors are trained to provide medically and factually accurate and objective information about emergency contraception; and

B. the department shall adopt rules regulating the training to be provided by hospitals pursuant to the Sexual Assault Survivors Emergency Care Act to personnel who provide emergency care for sexual assault survivors.

History: Laws 2003, ch. 91, 4.



Section 24-10D-5 - Enforcement; administrative fines.

24-10D-5. Enforcement; administrative fines.

A. Complaints of failure to provide services required by the Sexual Assault Survivors Emergency Care Act may be filed with the department.

B. The department shall immediately investigate every complaint it receives regarding failure of a hospital to provide services required by the Sexual Assault Survivors Emergency Care Act to determine the action to be taken to satisfy the complaint.

C. The department shall compile all complaints it receives regarding failure to provide services required by the Sexual Assault Survivors Emergency Care Act and shall retain the complaints for at least ten years so that they can be analyzed for patterns of failure to provide services pursuant to that act.

D. If the department determines that a hospital has failed to provide the services required in the Sexual Assault Survivors Emergency Care Act, the department shall:

(1) issue a written warning to the hospital upon receipt of a complaint that the hospital is not providing the services required by the Sexual Assault Survivors Emergency Care Act; and

(2) based on the department's investigation of the first complaint, require the hospital to correct the deficiency leading to the complaint.

E. If after the issuance of a written warning to the hospital pursuant to Subsection D of this section, the department finds that the hospital has failed to provide services required by the Sexual Assault Survivors Emergency Care Act, the department shall, for a second through fifth complaint, impose on the hospital a fine of one thousand dollars ($1,000):

(1) per sexual assault survivor who is found by the department to have been denied medically and factually accurate and objective information about emergency contraception or who is not offered or provided emergency contraception; or

(2) per month from the date of the complaint alleging noncompliance until the hospital provides training pursuant to the rules of the department.

F. For the sixth and subsequent complaint against the same hospital if the department finds the hospital has failed to provide services required by the Sexual Assault Survivors Emergency Care Act, the department shall impose an intermediate sanction pursuant to Section 24-1-5.2 NMSA 1978 or suspend or revoke the license of the hospital issued pursuant to the Public Health Act [Chapter 24, Article 1 NMSA 1978].

History: Laws 2003, ch. 91, 5.






Article 10E - Trauma System Fund Authority

Section 24-10E-1 - Short title.

24-10E-1. Short title.

This act [24-10E-1 through 24-10E-7 NMSA 1978] may be cited as the "Trauma System Fund Authority Act".

History: Laws 2006, ch. 13, 1.



Section 24-10E-2 - Purpose of act.

24-10E-2. Purpose of act.

The purpose of the Trauma System Fund Authority Act is to provide funding to sustain existing trauma centers, support the development of new trauma centers and develop a statewide trauma system.

History: Laws 2006, ch. 13, 2.



Section 24-10E-3 - Definitions.

24-10E-3. Definitions.

As used in the Trauma System Fund Authority Act:

A. "authority" means the trauma system fund authority;

B. "department" means the department of health;

C. "fund" means the trauma system fund;

D. "secretary" means the secretary of health; and

E. "statewide trauma system" means a coordinated continuum of care that includes injury prevention, emergency medical, acute care hospital and rehabilitative services and that is subject to accountability and system improvement.

History: Laws 2006, ch. 13, 3.



Section 24-10E-4 - Trauma system fund authority created; membership.

24-10E-4. Trauma system fund authority created; membership.

A. The "trauma system fund authority" is created. The authority is administratively attached to the department.

B. The authority shall consist of at least nine members, all of whom shall be appointed by and serve at the pleasure of the governor. The membership of the authority shall include the following:

(1) the secretary or the secretary's designee;

(2) representation from the medical specialty of trauma physicians;

(3) at least one member of a statewide organization representing physicians in New Mexico;

(4) at least one member representing emergency and trauma nursing practice;

(5) at least one member of a statewide organization representing hospitals and health systems in New Mexico;

(6) at least one member of a statewide organization representing injury prevention;

(7) the chair of the statewide emergency medical services advisory committee;

(8) the chair of the trauma advisory committee; and

(9) at least one member of a statewide organization representing rehabilitation services.

C. Authority members shall elect a chair and other officers as the authority deems appropriate.

D. The authority shall meet regularly at the call of the chair.

History: Laws 2006, ch. 13, 4.



Section 24-10E-5 - Duties.

24-10E-5. Duties.

The authority shall:

A. develop criteria by which distribution of funds to existing trauma centers and potential new centers will occur;

B. receive applications and determine and monitor the actual distribution of money from the fund that will support the development of a statewide system of trauma care;

C. oversee the department's administration of the fund and the development of a trauma system; and

D. report annually to the interim legislative health and human services committee and the legislative finance committee.

History: Laws 2006, ch. 13, 5.



Section 24-10E-6 - Trauma system fund created; funding.

24-10E-6. Trauma system fund created; funding.

A. The "trauma system fund" is created in the state treasury. The fund shall consist of money appropriated and transferred to the fund, money received by the authority from any public or private source and tax revenues distributed to the fund by law. Interest earned on investment of the fund shall be credited to the fund. Disbursements from the fund shall be made upon warrants drawn by the secretary of finance and administration pursuant to vouchers signed by the secretary of health or the secretary's authorized representative. Money in the fund shall not revert at the end of any fiscal year.

B. Money in the fund is appropriated to the department for the purpose of making distributions approved by the authority and for administering the Trauma System Fund Authority Act; provided that no more than five percent of the fund may be used by the department for administrative costs, including monitoring, trauma system development and providing technical assistance.

History: Laws 2006, ch. 13, 6.



Section 24-10E-7 - Rules.

24-10E-7. Rules.

The department shall promulgate rules to carry out the provisions of the Trauma System Fund Authority Act.

History: Laws 2006, ch. 13, 7.






Article 11 - Medical Investigations

Section 24-11-1 - Board of medical investigators; creation; membership; compensation.

24-11-1. Board of medical investigators; creation; membership; compensation.

There is created the "board of medical investigators", consisting of the dean of the university of New Mexico school of medicine, the secretary of health, the chief of the New Mexico state police, the chair of the board of funeral services and the secretary of Indian affairs. The members of the board of medical investigators shall receive no compensation for their services as board members other than as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978].

History: 1953 Comp., 12-17-1, enacted by Laws 1971, ch. 112, 1; and recompiled as 1953 Comp., 12-29-1, by Laws 1972, ch. 51, 9; 1973, ch. 286, 1; 1977, ch. 253, 38; 1981, ch. 96, 1; 2003, ch. 191, 1; 2012, ch. 48, 2.



Section 24-11-2 - Meetings; duties.

24-11-2. Meetings; duties.

A. The board of medical investigations [investigators] shall meet at least annually and as often as necessary to conduct the business of the board. Additional meetings may be called by the chairman or by a majority of the members of the board.

B. At the first annual meeting of the board, the members shall elect one of their number as chairman.

C. The board of medical investigations [investigators] shall formulate broad policy for the operation of the office of the state medical investigator and the offices of the district medical investigators.

D. The board of medical investigations [investigators] shall employ and fix the compensation of a qualified state medical investigator who shall be assigned as an employee of the university of New Mexico school of medicine.

History: 1953 Comp., 12-17-2, enacted by Laws 1971, ch. 112, 2; recompiled as 1953 Comp., 12-29-2, by Laws 1972, ch. 51, 9; 1973, ch. 286, 2.



Section 24-11-3 - State medical investigator; qualifications; duties; office.

24-11-3. State medical investigator; qualifications; duties; office.

A. The state medical investigator shall be a physician licensed to practice in New Mexico. Insofar as practicable, the medical investigator shall be trained in the fields of pathology and forensic medicine.

B. The state medical investigator shall maintain his office at the school of medicine at the university of New Mexico.

C. The state medical investigator shall appoint district medical investigators and where necessary deputy medical investigators who shall serve at his pleasure. The state medical investigator may assign deputy medical investigators to districts to work under the supervision of a district medical investigator. The district medical investigator shall be a licensed physician. When deemed necessary by the state medical investigator, he may direct a deputy or district medical examiner to enter another district for the purpose of carrying out medical investigations.

D. Any district created by the state medical investigator to be staffed by a district medical investigator shall be co-extensive with one or more counties.

E. The state medical investigator may enter into agreements for services to be performed by persons in the course of medical investigations.

F. The state medical investigator shall, subject to the approval of the board of medical investigations, promulgate rules and regulations for the proper investigation of deaths occurring within this state.

G. The state medical investigator shall maintain records of the deaths occurring within this state which are investigated by either state or district medical investigators.

H. In addition to other duties prescribed in this section, the state medical investigator shall also serve as the district medical investigator for Bernalillo county.

I. Funds for the operation of the state and district medical investigators' offices shall be appropriated to and administered by the university of New Mexico school of medicine.

History: 1953 Comp., 12-17-3, enacted by Laws 1971, ch. 112, 3; recompiled as 1953 Comp., 12-29-3, by Laws 1972, ch. 51, 9; 1973, ch. 286, 3.



Section 24-11-4 - References to coroner.

24-11-4. [References to coroner.]

As used in the New Mexico Statutes Annotated, 1978 Compilation, "coroner" means the district medical investigator.

History: 1953 Comp., 15-43-43.1, enacted by Laws 1971, ch. 112, 10.



Section 24-11-5 - Reports of violent death.

24-11-5. Reports of violent death.

When any person comes to a sudden, violent or untimely death or is found dead and the cause of death is unknown, anyone who becomes aware of the death shall report it immediately to law enforcement authorities or the office of the state or district medical investigator. The public official so notified, shall in turn notify either, or both, the appropriate law enforcement authorities or the office of the state or district medical investigator. The state or district medical investigator, or a deputy medical investigator under his direction, shall, without delay, view and take legal custody of the body.

History: 1953 Comp., 15-43-44, enacted by Laws 1961, ch. 91, 2; 1971, ch. 112, 4; 1973, ch. 286, 4; 1975, ch. 7, 1.



Section 24-11-6 - Death certificate; release of body; reports.

24-11-6. Death certificate; release of body; reports.

A. If, after viewing the body, notifying the law enforcement agency with jurisdiction and making an investigation, the state or district medical investigator is satisfied that the death was not caused by criminal act or omission and that there are no suspicious circumstances about the death, he shall execute a death certificate in the form required by law. He shall also execute a certificate on a form prescribed by the health and social services department [department of health], authorizing release of the body to the funeral director for burial. In those cases in which the investigation is performed by a deputy medical investigator, if, after viewing the body, notifying the law enforcement agency with jurisdiction and making an investigation, he is satisfied that the death was not caused by criminal act or omission and that there are no suspicious circumstances about the death, he shall report this finding to the state or district medical investigator under whose direction he is working. Upon receipt of a report from a deputy medical investigator under this subsection, the state or district medical investigator may execute a death certificate and a certificate authorizing release of the body for burial.

B. In those cases where the death resulted from a motor vehicle accident on a public highway, and the state, district or deputy medical investigator performs or causes to be performed a test or tests to determine the alcoholic content of the deceased's blood, a copy of the report of this test shall be sent to the planning division of the state highway department for the department's use only for statistical purposes. The copy of the report sent to the planning division of the state highway department of the results shall not contain any identification of the deceased and shall not be subject to judicial process.

History: 1953 Comp., 15-43-45, enacted by Laws 1961, ch. 91, 3; 1969, ch. 36, 1; 1971, ch. 112, 5; 1973, ch. 286, 5; 1975, ch. 7, 2.



Section 24-11-6.1 - Deceased members of Indian nations, tribes or pueblos; consultation and certification required.

24-11-6.1. Deceased members of Indian nations, tribes or pueblos; consultation and certification required.

A. The state medical investigator shall make reasonable efforts to determine if a deceased person is a member of a federally recognized Indian nation, tribe or pueblo. If a deceased person has been determined to be a member of a federally recognized Indian nation, tribe or pueblo, the state medical investigator shall use all due diligence to avoid an autopsy except when legally required due to possible criminal acts or omissions, an obscure cause of death or other reasons or pursuant to consent given according to the provisions of Section 24-12-4 NMSA 1978. The state medical investigator shall use the least invasive means possible to satisfy the investigator's legal duties in conducting an autopsy.

B. If the state medical investigator determines that an autopsy cannot be avoided, the investigator shall attempt to provide advance notice of the autopsy to the surviving spouse or next of kin, or to the Indian nation, tribe or pueblo of the deceased. The state medical investigator shall provide documentation concerning the autopsy upon request of the surviving spouse or next of kin, or if none is identified, to the Indian nation, tribe or pueblo of which the deceased was a member.

C. If requested by the surviving spouse or the next of kin, or if none is identified, by the Indian nation, tribe or pueblo through an official representative designated pursuant to Subsection E of this section, the state medical investigator shall permit a law enforcement officer of the Indian nation, tribe or pueblo of the deceased to be present during the autopsy. The law enforcement officer attending the autopsy may not interfere with the autopsy procedure and shall follow the health regulations governing autopsy procedures.

D. After any legally required autopsy or postmortem examination has been conducted, the state medical investigator shall use all due diligence to consult with the surviving spouse or next of kin of the deceased regarding the disposition of all of the deceased's remains. Unless other treatment of the remains is required by law, the state medical investigator shall replace all body parts and, if requested, shall provide written certification to the surviving spouse or next of kin of the deceased that the investigator has replaced all body parts.

E. The state medical investigator shall request that each Indian nation, tribe and pueblo located in New Mexico designate, and keep current the designation of, an official representative that the state medical investigator shall contact when it is necessary to contact a tribal representative regarding an autopsy or the disposition of the remains of a deceased member of the Indian nation, tribe or pueblo.

History: Laws 2003, ch. 191, 2; 2005, ch. 263, 1.



Section 24-11-7 - Examination; autopsy; inquest.

24-11-7. Examination; autopsy; inquest.

If the deceased is unidentified, the state, district or deputy medical investigator may order the body fingerprinted and photographed. When the state, district or deputy medical investigator suspects a death was caused by a criminal act or omission or the cause of death is obscure, he shall order an autopsy performed by a qualified pathologist certified by the state board of medical examiners who shall record every fact found in the examination tending to show the identity and condition of the body and the time, manner and cause of death. The pathologist shall sign the report under oath and deliver it to the state, district or deputy medical investigator within a reasonable time. The state, district or deputy medical investigator may take the testimony of the pathologist and any other persons and this testimony, combined with the written report of the pathologist, constitutes an inquest.

History: 1953 Comp., 15-43-46, enacted by Laws 1961, ch. 91, 4; 1971, ch. 112, 6; 1973, ch. 286, 6.



Section 24-11-8 - Reports to district attorney.

24-11-8. Reports to district attorney.

The state or district medical investigator shall promptly report his findings, or the findings of a deputy medical investigator that has performed an investigation under his direction, to the district attorney in each death investigated. Upon request of the district attorney, the state or district medical investigator shall send a complete record of the medical investigation in any case, including a transcript of the testimony of witnesses examined at any inquest.

History: 1953 Comp., 15-43-47, enacted by Laws 1961, ch. 91, 5; 1971, ch. 112, 7; 1973, ch. 286, 7.



Section 24-11-9 - Subpoena; oath.

24-11-9. Subpoena; oath.

The state, district or deputy medical investigator may administer oaths and may issue a subpoena to compel the attendance and production of evidence by any necessary witness and the subpoena may be enforced in the district court. Any subpoena shall be served without cost by the sheriff or any deputy or by any member of the New Mexico state police.

History: 1953 Comp., 15-43-48, enacted by Laws 1961, ch. 91, 6; 1971, ch. 112, 8; 1973, ch. 286, 8.



Section 24-11-10 - Penalties.

24-11-10. Penalties.

A. It is unlawful to:

(1) willfully and without good cause neglect or refuse to report a death to law enforcement authorities or the office of the state or district medical investigator as required by law; or

(2) willfully and unnecessarily touch, remove or disturb any dead body required by law to be reported to the state or district medical investigator, or any article on or near the body or disturb its surroundings until authority is granted by the state, district or deputy medical investigator.

B. Any person violating this section is guilty of a petty misdemeanor.

History: 1953 Comp., 15-43-50, enacted by Laws 1961, ch. 91, 8; 1971, ch. 112, 9; 1973, ch. 286, 9; 1975, ch. 7, 3.






Article 12 - Disposition of Dead Bodies

Section 24-12-1 - Notification of relatives of deceased; authorization of person designated on record of emergency data form to direct burial; unclaimed decedents.

24-12-1. Notification of relatives of deceased; authorization of person designated on record of emergency data form to direct burial; unclaimed decedents.

A. State, county or municipal officials having charge or control of a body of a dead person shall use due diligence to notify the relatives of the deceased.

B. If the decedent died while serving in any branch of the United States armed forces, the United States reserve forces or the national guard, during any period of duty when the secretary of the military service concerned can provide for the recovery, care and disposition of remains, and the decendent [decedent] completed a United States department of defense record of emergency data form or its successor form, the authority to direct the burial of the decedent or to provide other funeral and disposition arrangements for the decedent devolves on the person designated by the decedent pursuant to that form.

C. If no claimant is found who will assume the cost of burial, the official having charge or control of the body shall notify the medical investigator stating, when possible, the name, age, sex and cause of death of the deceased.

D. The body shall be embalmed according to rules of the state agency having jurisdiction. After the exercise of due diligence required in Subsection A of this section and the report to the medical investigator required in Subsection C of this section, the medical investigator shall be furnished detailed data demonstrating such due diligence and the fact that no claimant has been found. When the medical investigator has determined that due diligence has been exercised, that reasonable opportunity has been afforded relatives to claim the body and that the body has not been claimed, the medical investigator shall issue a certificate determining that the remains are unclaimed. In no case shall an unclaimed body be disposed of in less than two weeks from the date of the discovery of the body.

History: Laws 1941, ch. 148, 1; 1941 Comp., 71-501; 1953 Comp., 12-7-1; reenacted by Laws 1973, ch. 354, 1; 1977, ch. 204, 1; 1999, ch. 241, 1; 2011, ch. 22, 1.



Section 24-12-2 - Disposition of unclaimed body; transmission of records of institution.

24-12-2. Disposition of unclaimed body; transmission of records of institution.

A. Upon the issuance of his certificate that the remains are unclaimed, the medical investigator shall retain the body for use only for medical education or shall certify that the body is unnecessary or unsuited for medical education and release it to the state, county or municipal officials having charge or control of the body for burial. The state, county or municipal officials shall have the body removed for disposition within three weeks from the date on which the medical investigator released the body.

B. If the body is retained for use in medical education, the facility or person receiving the body for that use shall pay the costs of preservation and transportation of the body and shall keep a permanent record of bodies received.

C. If a deceased person was an inmate of a public institution, the institution shall transmit, upon request of the medical investigator, a brief medical history of the unclaimed dead person for purposes of identification and permanent record. The records shall be open to inspection by any state or county official or district attorney.

History: Laws 1941, ch. 148, 3 to 5; 1941 Comp., 71-503 to 71-505; 1953 Comp., 12-7-2, reenacted by Laws 1973, ch. 354, 2; 1977, ch. 204, 2; 1999, ch. 241, 2.



Section 24-12-3 - Penalties.

24-12-3. Penalties.

A. Any person who conducts a postmortem examination on an unclaimed body without express permission of the medical investigator is guilty of a misdemeanor and shall be punished by imprisonment in the county jail for not more than one year or by the imposition of a fine of not more than one thousand dollars ($1,000), or both such imprisonment and fine.

B. Any person who unlawfully disposes of, uses or sells an unclaimed body is guilty of a fourth degree felony and shall be punished by imprisonment in the state penitentiary for a term of not less than one year nor more than five years or by the imposition of a fine of not more than five thousand dollars ($5,000), or both such imprisonment and fine.

History: Laws 1941, ch. 148, 2, 4; 1941 Comp., 71-502, 71-504; 1953 Comp., 12-7-4, reenacted by Laws 1973, ch. 354, 3.



Section 24-12-4 - Post-mortem examinations and autopsies; consent required.

24-12-4. Post-mortem examinations and autopsies; consent required.

A. An autopsy or post-mortem examination may be performed on the body of a deceased person by a physician or surgeon whenever consent to the procedure has been given by:

(1) written authorization signed by the deceased during his lifetime;

(2) authorization of any person or on behalf of any entity whom the deceased designated in writing during his lifetime to take charge of his body for burial or other purposes;

(3) authorization of the deceased's surviving spouse;

(4) authorization of an adult child, parent or adult brother or sister of the deceased if there is no surviving spouse or if the surviving spouse is unavailable, incompetent or has not claimed the body for burial after notification of the death of the decedent;

(5) authorization of any other relative of the deceased if none of the persons enumerated in Paragraphs (2) through (4) of this subsection is available or competent to give authorization; or

(6) authorization of the public official, agency or person having custody of the body for burial if none of the persons enumerated in Paragraphs (2) through (5) of this subsection is available or competent to give authorization.

B. An autopsy or post-mortem examination shall not be performed under authorization given under the provisions of Paragraph (4) of Subsection A of this section by any one of the persons enumerated if, before the procedure is performed, any one of the other persons enumerated objects in writing to the physician or surgeon by whom the procedure is to be performed.

C. An autopsy or post-mortem examination may be performed by a pathologist at the written direction of the district attorney or his authorized representative in any case in which the district attorney is conducting a criminal investigation.

D. An autopsy or post-mortem examination may be performed by a pathologist at the direction of the state, district or deputy medical investigator when he suspects the death was caused by a criminal act or omission or if the cause of death is obscure.

E. For purposes of this section, "autopsy" means a post-mortem dissection of a dead human body in order to determine the cause, seat or nature of disease or injury and includes the retention of tissues customarily removed during the course of autopsy for evidentiary, identification, diagnosis, scientific or therapeutic purposes.

History: 1953 Comp., 12-7-9, enacted by Laws 1965, ch. 86, 1; reenacted by 1973, ch. 354, 4; 1993, ch. 129, 1.






Article 12A - Cremations

Section 24-12A-1 - Right to authorize cremation; definitions.

24-12A-1. Right to authorize cremation; definitions.

A. Any adult may authorize his own cremation and the lawful disposition of his cremated remains by:

(1) stating his desire to be cremated in a written statement that is signed by the individual and notarized or witnessed by two persons; or

(2) including an express statement in his will indicating that the testator desired that his remains be cremated upon his death.

B. A personal representative acting pursuant to a will or Article 3 of Chapter 45 NMSA 1978 or a funeral establishment, a commercial establishment, a direct disposition establishment or a crematory shall comply with a statement made in conformance with the provisions of Subsection A of this section. A statement that conforms to the provisions of Subsection A of this section is authorization to a personal representative, funeral establishment, commercial establishment, direct disposition establishment or crematory that the remains of the decedent are to be cremated. Statements dated prior to the effective date of this act are to be given effect if they meet the requirements of Subsection A of this section.

C. A personal representative, funeral establishment or crematory acting in reliance upon a document executed pursuant to the provisions of this section, who has no actual notice of revocation or contrary indication, is presumed to be acting in good faith.

D. No funeral establishment, commercial establishment, direct disposition establishment, crematory or employee of a funeral establishment, commercial establishment, direct disposition establishment or crematory or other person that relies in good faith on a statement written pursuant to this section shall be subject to liability for cremating the remains in accordance with the express instructions of a decedent. The written document is a complete defense to a cause of action by any person against any other person acting in accordance with the instructions of the decedent.

E. As used in this section:

(1) "commercial establishment" means an office, premises or place of business that provides for the practice of funeral service or direct disposition services exclusively to licensed funeral or direct disposition establishments;

(2) "cremate" means to reduce a dead human body by direct flame to a residue that may include bone fragments; and

(3) "direct disposition establishment" means an office, premises or place of business that provides for the disposition of a dead human body as quickly as possible, without a funeral, graveside service, committal service or memorial service, whether public or private, and without embalming of the body unless embalming is required by the place of disposition.

History: Laws 1993, ch. 200, 1.



Section 24-12A-2 - No written instructions; priority of others to decide disposition.

24-12A-2. No written instructions; priority of others to decide disposition.

A. Except as provided in Subsection B of this section, if a decedent has left no written instructions regarding the disposition of the decedent's remains, the following persons in the order listed shall determine the means of disposition, not to be limited to cremation, of the remains of the decedent:

(1) the surviving spouse;

(2) a majority of the surviving adult children of the decedent;

(3) the surviving parents of the decedent;

(4) a majority of the surviving siblings of the decedent;

(5) an adult who has exhibited special care and concern for the decedent, who is aware of the decedent's views and desires regarding the disposition of the decedent's body and who is willing and able to make a decision about the disposition of the decedent's body; or

(6) the adult person of the next degree of kinship in the order named by New Mexico law to inherit the estate of the decedent.

B. If a decedent left no written instructions regarding the disposition of the decedent's remains, died while serving in any branch of the United States armed forces, the United States reserve forces or the national guard and completed a United States department of defense record of emergency data form or its successor form, the person authorized by the decedent to determine the means of disposition on a United States department of defense record of emergency data form shall determine the means of disposition, not to be limited to cremation.

History: Laws 1993, ch. 200, 2; 1995, ch. 17, 1; 2011, ch. 22, 2.



Section 24-12A-3 - Unclaimed bodies and bodies of indigent persons; cremation permitted.

24-12A-3. Unclaimed bodies and bodies of indigent persons; cremation permitted.

The body of an unclaimed decedent or an indigent person, the disposition of which is the responsibility of the county pursuant to the provisions of Chapter 24, Article 13 NMSA 1978, may be cremated upon the order of the county official responsible for ensuring the disposition of the body or upon the order of any other government official authorized to order the cremation. Absent a showing of bad faith or malicious intent, the official ordering the cremation and the person or establishment carrying out the cremation shall be immune from liability related to the cremation.

History: 1978 Comp., 24-12A-3, enacted by Laws 1999, ch. 241, 3.






Article 13 - Burial of Indigents

Section 24-13-1 - Burial or cremation of unclaimed decedents and of indigents.

24-13-1. Burial or cremation of unclaimed decedents and of indigents.

For the purposes of Chapter 24, Article 13 NMSA 1978, a dead person whose body has not been claimed by a friend, relative or other interested person assuming the responsibility for and expense of disposition shall be considered an unclaimed decedent. It is the duty of the board of county commissioners of each county in this state to cause to be decently interred or cremated the body of any unclaimed decedent or indigent person. The county shall ensure that the body is buried or cremated no later than thirty days after a determination has been made that the body has not been claimed, but no less than two weeks after death. If the body is cremated, the county shall ensure that the cremated remains are retained and stored for no less than two years in a manner that allows for identification of the remains. After the expiration of two years the cremated remains may be disposed of, provided the county retains a record of the place and manner of disposition for not less than five years after such disposition.

History: Laws 1939, ch. 224, 1; 1941 Comp., 73-204; 1953 Comp., 13-2-4; Laws 1999, ch. 241, 4.



Section 24-13-2 - Persons deemed indigent.

24-13-2. Persons deemed indigent.

A deceased person shall be considered to be an indigent for purposes of Chapter 24, Article 13 NMSA 1978 if his estate is insufficient to cover the cost of burial or cremation.

History: Laws 1939, ch. 224, 2; 1941 Comp., 73-205; 1953 Comp., 13-2-5; Laws 1999, ch. 241, 5.



Section 24-13-3 - Expenses for burial or cremation.

24-13-3. Expenses for burial or cremation.

If the unclaimed decedent had known assets or property of sufficient value to defray the expenses of cremation or burial, invoices for the expenses shall be forwarded to such person or official authorized by law to be appointed administrator of the estate of the decedent, and such person or official shall pay the expenses out of the decedent's estate. To the extent that the deceased person is indigent, the burial or cremation expenses shall be borne by the county of residence of the deceased person. If the county of residence of the deceased person is not known, the burial or cremation expenses shall be borne by the county in which the body was found. The burial or cremation expenses may be paid by the county out of the general fund or the county indigent hospital claims fund [county health care assistance fund] in an amount up to six hundred dollars ($600) for the burial or cremation of any adult or minor.

History: Laws 1939, ch. 224, 3; 1941 Comp., 73-206; 1953 Comp., 13-2-6; Laws 1957, ch. 123, 1; 1959, ch. 59, 1; 1987, ch. 274, 1; 1991, ch. 6, 1; 1999, ch. 241, 6; 2001, ch. 307, 1.



Section 24-13-4 - Burial after investigation; cost of opening and closing grave.

24-13-4. Burial after investigation; cost of opening and closing grave.

The board of county commissioners after proper investigation shall cause any deceased indigent or unclaimed decedent to be decently interred or cremated. The cost to be paid by the county of opening and closing a grave shall not exceed six hundred dollars ($600), which sum shall be in addition to the sums enumerated in Section 24-13-3 NMSA 1978.

History: Laws 1939, ch. 224, 4; 1941 Comp., 73-207; 1953 Comp., 13-2-7; Laws 1957, ch. 123, 2; 1997, ch. 116, 1; 1999, ch. 241, 7.



Section 24-13-5 - Payment of burial or cremation expenses; commissioners’ liability.

24-13-5. Payment of burial or cremation expenses; commissioners[ ] liability.

The board of county commissioners of any county within this state may authorize payment for the burial or cremation of an indigent person, as defined in Section 24-13-2 NMSA 1978 or of an unclaimed decedent, as defined in Section 24-13-1 NMSA 1978. All available assets of the deceased shall be used to reimburse the county for the cost of burial or cremation. Should the county be required to pay expenses for burial or cremation of an unclaimed decedent who has left an estate, the estate shall reimburse the county for those expenses. The county commissioners shall be liable either personally or officially to the county they represent in double the amount they have paid toward the burial or cremation of a person other than as authorized by this section.

History: Laws 1939, ch. 224, 5; 1941 Comp., 73-208; 1953 Comp., 13-2-8; Laws 1999, ch. 241, 8.



Section 24-13-6 - Money from relatives; duty of funeral director.

24-13-6. Money from relatives; duty of funeral director.

Should any funeral director or other person allowed by law to conduct the business of a funeral director accept money from the relatives or friend of a deceased person whom the board of county commissioners has determined to be an indigent or an unclaimed decedent, the funeral director shall immediately notify the board of county commissioners of the payment or offer for payment, and the board of county commissioners shall not thereafter pay for the burial or cremation involved, or, if the board of county commissioners has already paid for the burial or cremation, the funeral director shall immediately refund the money paid to him by the board of county commissioners for the burial or cremation.

History: Laws 1939, ch. 224, 6; 1941 Comp., 73-209; 1953 Comp., 13-2-9; Laws 1999, ch. 241, 9.



Section 24-13-7 - Failure to notify; funeral director's liability.

24-13-7. Failure to notify; funeral director's liability.

If any funeral director or other person authorized by law to conduct the business of a funeral director receives or contracts to receive any money or thing of value from relatives or friends of a deceased alleged indigent or unclaimed decedent whose burial or cremation expenses are paid or to be paid by the board of county commissioners and fails to notify the board of county commissioners of that fact, the funeral director or other person authorized by law to conduct the business of a funeral director shall be liable to the county in an amount double the amount paid or to be paid by the board of county commissioners of that county.

History: Laws 1939, ch. 224, 7; 1941 Comp., 73-211; 1953 Comp., 13-2-11; Laws 1999, ch. 241, 10.



Section 24-13-8 - District attorneys to enforce burial act.

24-13-8. [District attorneys to enforce burial act.]

The various district attorneys of this state are hereby expressly empowered and directed to enforce the provisions of this act [24-13-1 through 24-13-8 NMSA 1978] on behalf of the various counties which they represent.

History: Laws 1939, ch. 224, 8; 1941 Comp., 73-211; 1953 Comp., 13-2-11.






Article 14 - Vital Statistics

Section 24-14-1 - Short title.

24-14-1. Short title.

Chapter 24, Article 14 NMSA 1978 may be cited as the "Vital Statistics Act".

History: 1953 Comp., 12-4-23, enacted by Laws 1961, ch. 44, 1; 2013, ch. 183, 1.



Section 24-14-2 - Definitions.

24-14-2. Definitions.

As used in the Vital Statistics Act:

A. "vital statistics" means the data derived from certificates and reports of birth, death, spontaneous fetal death and induced abortion and related reports;

B. "system of vital statistics" includes the registration, collection, preservation, amendment and certification of vital records and related activities, including the tabulation, analysis and publication of statistical data derived from these records;

C. "filing" means the presentation of a certificate, report or other record of a birth, death, spontaneous fetal death or adoption for registration by the bureau;

D. "registration" means the acceptance by the bureau and the incorporation in its official records of certificates, reports or other records provided for in the Vital Statistics Act of births, deaths, spontaneous fetal deaths, adoptions and legitimations;

E. "live birth" means the complete expulsion or extraction from its mother of a product of human conception, irrespective of the duration of pregnancy, which after the expulsion or extraction breathes or shows any other evidence of life such as beating of the heart, pulsation of the umbilical cord or definite movement of voluntary muscles, whether or not the umbilical cord has been cut or the placenta is attached;

F. "spontaneous fetal death" means death prior to the complete expulsion or extraction from its mother of a product of human conception, irrespective of the duration of pregnancy, results in other than a live birth and that is not an induced abortion; and death is indicated by the fact that, after the expulsion or extraction, the fetus does not breathe or show any other evidence of life, such as beating of the heart, pulsation of the umbilical cord or definite movement of voluntary muscles;

G. "dead body" means a human body, or parts of such body or bones thereof other than skeletal remains that can be classified as artifacts, dead within the meaning of Section 12-2-4 NMSA 1978;

H. "final disposition" means the burial, interment, cremation, entombment, pulverization or other authorized disposition of a dead body or fetus;

I. "department" means the department of health;

J. "court" means a court of competent jurisdiction;

K. "state registrar" means the designated employee of the bureau;

L. "vital records" means certificates of birth and death;

M. "induced abortion" means the purposeful interruption of pregnancy with the intention other than to produce a live-born infant;

N. "physician" means a person authorized or licensed to practice medicine or osteopathy pursuant to the laws of this state;

O. "institution" means any establishment, public or private:

(1) that provides in-patient medical, surgical or diagnostic care or treatment;

(2) that provides nursing, custodial or domiciliary care; or

(3) to which persons are committed by law; and

P. "bureau" means the vital records and health statistics bureau of the department.

History: 1953 Comp., 12-4-24, enacted by Laws 1961, ch. 44, 2; 1973, ch. 264, 1; 1977, ch. 206, 1; 1977, ch. 253, 26; 1981, ch. 309, 1; 2009, ch. 215, 10.



Section 24-14-3 - Vital records and health statistics bureau; state system.

24-14-3. Vital records and health statistics bureau; state system.

There is established in the department a "vital records and health statistics bureau" for the purpose of installing, maintaining and operating a system of vital statistics throughout this state and carrying out all regulations relating to vital records and health statistics established by the department.

History: 1953 Comp., 12-4-25, enacted by Laws 1961, ch. 44, 3; 1973, ch. 264, 2; 1977, ch. 253, 27; 1981, ch. 309, 2; 2009, ch. 215, 11.



Section 24-14-4 - State registrar; appointment.

24-14-4. State registrar; appointment.

The secretary of the department shall appoint the state registrar in accordance with the provisions of the Personnel Act [Chapter 10, Article 9 NMSA 1978].

History: 1953 Comp., 12-4-26, enacted by Laws 1961, ch. 44, 4; 1973, ch. 264, 3; 2009, ch. 215, 12.



Section 24-14-5 - Duties of state registrar.

24-14-5. Duties of state registrar.

A. The state registrar shall:

(1) administer and enforce the Vital Statistics Act and regulations issued pursuant to it and issue instructions for the efficient administration of the system of vital records and health statistics;

(2) direct and supervise the system of vital records and health statistics and be custodian of its records;

(3) direct, supervise and control the activities of all public employees, other than hospital employees, when they are engaged in activities pertaining to the operation of the system of vital records and health statistics;

(4) prescribe, with the approval of the department and after consultation with medical records professionals in the state, furnish and distribute such forms as are required by the Vital Statistics Act;

(5) prepare and publish reports of vital records and health statistics of this state and such other reports as may be required by the department;

(6) conduct training programs to promote uniformity of policy and procedures throughout the state; and

(7) provide to local health agencies copies of or data derived from certificates and reports required under the Vital Statistics Act as determined necessary for local health planning and program activities. The copies or data shall remain the property of the bureau, and the uses that may be made of them shall be prescribed by the state registrar.

B. The state registrar may establish or designate offices in the state to aid in the efficient administration of the system of vital records and health statistics and may delegate such functions and duties vested in the state registrar to employees of the bureau and to employees of any office of the state or political subdivision designated to aid in administering the Vital Statistics Act.

History: 1953 Comp., 12-4-27, enacted by Laws 1961, ch. 44, 5; 1973, ch. 264, 4; 1977, ch. 253, 28; 1981, ch. 309, 3; 2009, ch. 215, 13.



Section 24-14-7 - Appointment and removal of local registrars.

24-14-7. Appointment and removal of local registrars.

The state registrar:

A. may appoint local registrars in order to carry out the provisions of the Vital Statistics Act; and

B. may remove local registrars for reasonable cause.

History: 1953 Comp., 12-4-29, enacted by Laws 1961, ch. 44, 7; 1981, ch. 309, 4.



Section 24-14-8 - Duties of local registrar.

24-14-8. Duties of local registrar.

The local registrar shall:

A. administer and enforce the provisions of the Vital Statistics Act and instructions, rules and regulations issued pursuant thereto;

B. require that certificates be completed and filed in accordance with the Vital Statistics Act and the rules and regulations issued pursuant thereto; and

C. transmit to the state registrar bimonthly, or more frequently when directed by that official, the certificates, reports or other returns filed with him.

History: 1953 Comp., 12-4-30, enacted by Laws 1961, ch. 44, 8; 1981, ch. 309, 5.



Section 24-14-12 - Form and contents of certificates and reports.

24-14-12. Form and contents of certificates and reports.

A. In order to promote and maintain uniformity in the system of vital records and health statistics, the forms of certificates, reports and other returns required by the Vital Statistics Act or by regulations adopted pursuant to that act shall include as a minimum the items recommended by the federal agency responsible for national vital records and health statistics, subject to the approval of modifications by the department.

B. Each certificate, report and other document required to be registered under the Vital Statistics Act shall be on a form or in a format prescribed by the state registrar.

C. All vital records shall contain the date received for registration.

D. Information required in certificates or reports required or authorized by the Vital Statistics Act may be filed and registered by photographic, electronic or other means as prescribed by the state registrar; provided that certificates shall be filed and registered by either physical or photographic means.

History: 1953 Comp., 12-4-34, enacted by Laws 1961, ch. 44, 12; 1973, ch. 264, 7; 1977, ch. 253, 31; 1981, ch. 309, 6; 2009, ch. 215, 14.



Section 24-14-13 - Birth registration.

24-14-13. Birth registration.

A. A certificate of birth for each live birth that occurs in this state shall be filed with the bureau or as otherwise directed by the state registrar within ten days after the birth and shall be registered if it has been completed and filed in accordance with this section. When a birth, however, occurs on a moving conveyance, a birth certificate shall be registered in this state and the place where the child is first removed shall be considered the place of birth.

B. When a birth occurs in an institution, the person in charge of the institution or the person's designated representative shall obtain the personal data, prepare the certificate of birth, secure the signatures required and file it as directed in this section. The physician or other person in attendance shall certify the medical information required by the certificate of birth within ten working days after the birth in accordance with policies established by the institution where the birth occurred. The person in charge of the institution or the person's designee shall complete and sign the certificate of birth.

C. When a birth occurs outside an institution, the certificate of birth shall be prepared and filed by one of the following in the indicated order of priority:

(1) the physician in attendance at or immediately after the birth;

(2) any other person in attendance at or immediately after the birth; or

(3) the father, the mother or, in the absence of the father and the inability of the mother, the person in charge of the premises where the birth occurred.

D. If the mother was married at the time of either conception or birth, the name of the husband shall be entered on the certificate of birth as the father of the child, unless paternity has been determined pursuant to Subsection F or G of this section or by a court, in which case the name of the father as determined pursuant to Subsection F or G of this section or by the court shall be entered.

E. If the mother was not married at the time of either conception or birth, but the mother and father have signed under penalty of perjury an acknowledgment of paternity on a form provided by the bureau pursuant to the New Mexico Uniform Parentage Act [40-11A-101 through 40-11A-903 NMSA 1978], the father's name, date of birth and social security number shall be entered on the acknowledgment of paternity. The name of the father shall not be entered on the certificate of birth without such a written acknowledgment of paternity signed under penalty of perjury by the mother and the person to be named as the father, unless a determination of paternity has been made by a court, in which case the name of the father as determined by the court shall be entered.

F. At or before the birth of a child to an unmarried woman, the person in charge of the institution, a designated representative, the attending physician or midwife shall:

(1) provide an opportunity for the child's mother and father to sign under penalty of perjury an acknowledgment of paternity on a form provided by the bureau pursuant to the New Mexico Uniform Parentage Act. The completed acknowledgment of paternity shall be filed with the bureau. The acknowledgment shall contain or have attached to it:

(a) a statement by the mother consenting to the assertion of paternity;

(b) a statement by the father that he is the father of the child;

(c) written information, furnished by the human services department, explaining the implications of signing, including legal parental rights and responsibilities; and

(d) the social security numbers of both parents; and

(2) provide written information, furnished by the human services department, to the mother and father, regarding the benefits of having the child's paternity established and of the availability of paternity establishment services and child support enforcement services.

G. If a married mother claims that her husband is not the father of the child, the husband signs under penalty of perjury a denial of paternity on a form provided by the bureau pursuant to the New Mexico Uniform Parentage Act and the non-husband agrees that he is the father, an acknowledgment of paternity may be signed under penalty of perjury by the mother and the non-husband. Upon filing the acknowledgment of paternity and the denial of paternity with the bureau, the name of the non-husband shall be entered on the certificate of birth as the father.

H. Pursuant to an interagency agreement for proper reimbursement, the bureau shall make available to the human services department the birth certificate, the mother's and father's social security numbers and paternity acknowledgments or denials. The human services department shall use these records only in conjunction with its duties as the state IV-D agency responsible for the child support program under Title IV-D of the federal Social Security Act.

I. Each party shall be provided with copies of any acknowledgment of paternity and any related denial of paternity.

J. The forms of acknowledgment of paternity and denial of paternity furnished by the bureau shall comply with the requirements of the New Mexico Uniform Parentage Act and shall be provided in English and in Spanish.

History: 1953 Comp., 12-4-35, enacted by Laws 1961, ch. 44, 13; 1981, ch. 309, 7; 1993, ch. 287, 1; 2009, ch. 215, 15.



Section 24-14-14 - Unknown parentage; foundling registration.

24-14-14. Unknown parentage; foundling registration.

A. Whoever assumes the custody of a living infant of unknown parentage shall report on a form and in the manner prescribed by the state registrar within ten days the following information:

(1) the date and place of finding;

(2) sex, color or race and approximate age of child;

(3) name and address of the person or institution with whom the child has been placed for care;

(4) name given to the child by the custodian; and

(5) other data required by the state registrar.

B. A report registered under this section constitutes the certificate of birth for the infant.

C. If the child is subsequently identified and a standard certificate of birth can be established, any report registered under this section shall be sealed and may be opened only by order of the district court or as provided by regulation.

History: 1953 Comp., 12-4-36, enacted by Laws 1961, ch. 44, 14; 1981, ch. 309, 8.



Section 24-14-15 - Delayed registration of births.

24-14-15. Delayed registration of births.

A. When the birth of a person born in this state has not been registered, a certificate may be filed in accordance with regulations of the department. The certificate shall be registered subject to evidentiary requirements prescribed by regulation to substantiate the alleged facts of birth.

B. Certificates of birth registered one year or more after the date of birth shall show on their face the date of the delayed registration.

C. A summary statement of the evidence submitted in support of the delayed registration shall be endorsed on the certificate.

D. When an applicant does not submit the minimum documentation required in the regulations for delayed registration or when the state registrar finds reason to question the validity or adequacy of the certificate or the documentary evidence, the state registrar shall not register the delayed certificate and shall advise the applicant of the reason for this action.

E. The department may by regulation provide for the denial of an application for delayed registration which is not actively prosecuted.

History: 1953 Comp., 12-4-37, enacted by Laws 1961, ch. 44, 15; 1981, ch. 309, 9.



Section 24-14-16 - Judicial procedure to establish facts of birth.

24-14-16. Judicial procedure to establish facts of birth.

A. If a delayed certificate of birth is rejected under the provisions of Section 24-14-15 NMSA 1978, a petition may be filed with a court for an order establishing a record of the date and place of the birth and the parentage of the person whose birth is to be registered.

B. The petition shall allege that:

(1) the person for whom a delayed certificate of birth is sought was born in this state;

(2) no record of birth of the person can be found in the bureau;

(3) diligent efforts by the petitioner have failed to obtain the evidence required in accordance with Section 24-14-15 NMSA 1978;

(4) the state registrar has refused to register a delayed certificate of birth; and

(5) any other allegations as may be required.

C. The petition shall be accompanied by a statement of the registration official made in accordance with Section 24-14-15 NMSA 1978 and all documentary evidence that was submitted to the registration official in support of the registration. The petition shall be sworn to by the petitioner.

D. The court shall fix a time and place for hearing the petition and shall give the registration official who refused to register the petitioner's delayed certificate of birth ten days' notice of the hearing. The official or the official's authorized representative may appear and testify in the proceeding.

E. If the court finds from the evidence presented that the person for whom a delayed certificate of birth is sought was born in this state, it shall make findings as to the place and date of birth, parentage and other findings as the case may require and shall issue an order to establish a record of birth. This order shall include the birth data to be registered, a description of the evidence presented in the manner prescribed by Section 24-14-15 NMSA 1978 and the date of the court's action.

F. The court shall determine the parent-child relationship of the mother and father pursuant to the New Mexico Uniform Parentage Act [40-11A-101 through 40-11A-903 NMSA 1978].

G. The clerk of the court shall forward each order to the state registrar not later than the tenth day of the calendar month following the month in which it was entered. The order shall be registered by the state registrar and shall constitute the record of birth from which copies may be issued in accordance with Sections 24-14-28 and 24-14-29 NMSA 1978.

History: 1953 Comp., 12-4-38, enacted by Laws 1961, ch. 44, 16; 1981, ch. 309, 10; 2009, ch. 215, 16.



Section 24-14-17 - New birth certificates following adoption, legitimation and paternity determination.

24-14-17. New birth certificates following adoption, legitimation and paternity determination.

A. The state registrar shall establish a new certificate of birth for a person born in this state when he receives the following:

(1) a report of adoption as provided in this section, a report of adoption prepared and filed in accordance with the laws of another state or country or a certified copy of the decree of adoption together with the information necessary to identify the original certificate of birth and to establish a new certificate of birth; except that a new certificate of birth shall not be established if so requested by the court decreeing the adoption, the adoptive parents or the adopted person; or

(2) a request that a new certificate of birth be established and evidence as required by regulation proving that the person has been legitimated or that a court has determined the paternity of the person.

B. When a new certificate of birth is established, the actual place and date of birth shall be shown. It shall be substituted for the original certificate of birth. Thereafter, the original certificate and the evidence of adoption, paternity determination or legitimation shall not be subject to inspection except upon order of a court or in accordance with the provisions of Section 24-14-13 NMSA 1978 or in the case of a single adoptive parent.

C. Upon receipt of notice of annulment of adoption, the original certificate of birth shall be restored to its place in the files, and the new certificate and evidence shall not be subject to inspection except upon order of a court.

D. If no certificate of birth is on file for the person for whom a new certificate is to be established under this section, a delayed certificate of birth shall be filed with the state registrar as provided in Section 24-14-15 NMSA 1978 before a new certificate of birth is established.

E. For each adoption decreed by a court in this state, the court shall require the preparation of a report of adoption on a form prescribed and furnished by the state registrar. The report shall include such facts as are necessary to locate and identify the certificate of birth of the person adopted, shall provide information necessary to establish a new certificate of birth of the person adopted and shall identify the order of adoption and be certified by the clerk of the court.

History: 1953 Comp., 12-4-39, enacted by Laws 1961, ch. 44, 17; 1973, ch. 264, 8; 1981, ch. 309, 11; 1993, ch. 287, 2.



Section 24-14-18 - Report of induced abortions.

24-14-18. Report of induced abortions.

A. Each induced abortion which occurs in this state shall be reported to the state registrar within five days by the person in charge of the institution in which the induced abortion was performed. If the induced abortion was performed outside an institution, the attending physician shall prepare and file the report.

B. The reports required under this section are statistical reports to be used only for medical and health purposes and shall not be incorporated into the permanent official records of the system of vital statistics. The report shall not include the name or address of the patient involved in the abortion. The department shall not release the name or address of the physician involved in the abortion. A schedule for the disposition of these reports shall be provided for by regulation.

History: 1953 Comp., 12-4-39.1, enacted by Laws 1977, ch. 206, 2; 1981, ch. 309, 12.



Section 24-14-19 - Adoption of foreign-born; certificate of birth.

24-14-19. Adoption of foreign-born; certificate of birth.

A. The state registrar shall establish a certificate of birth for a person of foreign birth adopted under New Mexico law when the registrar receives:

(1) a certified copy of a judgment of adoption granted by the court;

(2) an order issued by the court to establish a certificate of birth for that adopted person; and

(3) any other evidence as provided in Section 24-14-17 NMSA 1978 necessary to establish a new certificate of birth.

B. The certificate of birth established under this section shall be on a form prescribed by the state registrar and shall show the probable country of birth, pursuant to the findings of the court, and shall state that the certificate is not evidence of United States citizenship.

History: 1953 Comp., 12-4-39.1, enacted by Laws 1977, ch. 223, 1; 1981, ch. 309, 13.



Section 24-14-20 - Death registration.

24-14-20. Death registration.

A. A death certificate for each death that occurs in this state shall be filed within five days after the death and prior to final disposition. The death certificate shall be registered by the state registrar if it has been completed and filed in accordance with this section, subject to the exception provided in Section 24-14-24 NMSA 1978; provided that:

(1) if the place of death is unknown but the dead body is found in this state, a death certificate shall be filed with a local registrar within ten days after the occurrence. The place where the body is found shall be shown as the place of death. If the date of death is unknown, it shall be approximated by the state medical investigator; and

(2) if death occurs in a moving conveyance in the United States and the body is first removed from the conveyance in this state, the death shall be registered in this state and the place where the body is first removed shall be considered the place of death. When a death occurs on a moving conveyance while in international waters or air space or in a foreign country or its air space and the body is first removed from the conveyance in this state, the death shall be registered in this state, but the certificate shall show the actual place of death insofar as can be determined by the state medical investigator.

B. The funeral service practitioner or person acting as a funeral service practitioner who first assumes custody of a dead body shall:

(1) file the death certificate;

(2) obtain the personal data from the next of kin or the best qualified person or source available; and

(3) obtain the medical certification of cause of death.

C. The medical certification shall be completed and signed within forty-eight hours after death by the physician or nurse practitioner in charge of the patient's care for the illness or condition that resulted in death, except when inquiry is required by law. Except as provided in Subsection D of this section, in the absence of the physician or nurse practitioner, or with the physician's or the nurse practitioner's approval, the medical certification may be completed and signed by the physician's associate physician or the nurse practitioner's associate nurse practitioner, the chief medical officer of the institution in which death occurred or the physician who performed an autopsy on the decedent; provided that the individual has access to the medical history of the case and views the deceased at or after death and that death is due to natural causes.

D. Unless there is reasonable cause to believe that the death is not due to natural causes, a registered nurse employed by a nursing home may pronounce the death of a resident of the nursing home and a registered nurse employed by a hospital may pronounce the death of a patient of the hospital. The nurse shall have access to the medical history of the case and view the deceased at or after death, and the individual who completes the medical certification shall not be required to view the deceased at or after death. The death shall be pronounced pursuant to procedures or facility protocols prescribed by the hospital for patients or by the physician who is the medical director of the nursing home for residents. The procedures or facility protocols shall ensure that the medical certification of death is completed in accordance with the provisions of Subsection C of this section.

E. For purposes of this section:

(1) "hospital" means a public hospital, profit or nonprofit private hospital or a general or special hospital that is licensed as a hospital by the department of health;

(2) "nurse practitioner" means a registered nurse who is licensed by the board of nursing for advanced practice as a certified nurse practitioner and whose name and pertinent information are entered on the list of certified nurse practitioners maintained by the board of nursing; and

(3) "nursing home" means any nursing institution or facility required to be licensed under state law as a nursing facility by the public health division of the department of health, whether proprietary or nonprofit, including skilled nursing home facilities.

F. When death occurs without medical attendance as set forth in Subsection C or D of this section or when death occurs more than ten days after the decedent was last treated by a physician, the case shall be referred to the state medical investigator for investigation to determine and certify the cause of death.

G. An amended death certificate based on an anatomical observation shall be filed within thirty days of the completion of an autopsy.

History: 1953 Comp., 12-4-40, enacted by Laws 1961, ch. 44, 18; 1973, ch. 264, 9; 1981, ch. 309, 14; 1995, ch. 104, 1; 2001, ch. 83, 1; 2009, ch. 29, 1.



Section 24-14-21 - Delayed registration of death.

24-14-21. Delayed registration of death.

A. When a death occurring in this state has not been registered, a certificate may be filed in accordance with regulations of the board of medical investigators. The certificate shall be registered subject to evidentiary requirements as prescribed by regulation to substantiate the alleged facts of death.

B. Certificates of death registered one year or more after the date of death shall be marked "delayed" and shall show on their face the date of the delayed registration.

History: 1953 Comp., 12-4-41, enacted by Laws 1961, ch. 44, 19; 1973, ch. 264, 10; 1981, ch. 309, 15.



Section 24-14-22 - Reports of spontaneous fetal death.

24-14-22. Reports of spontaneous fetal death.

A. Each spontaneous fetal death that occurs in this state after the fetus has attained a gestational age of at least twenty weeks, or if gestational age is unknown when the fetus weighs not less than three hundred fifty grams, shall be reported to the state registrar within ten days of fetal death with the bureau or as the state registrar directs.

B. The state registrar shall incorporate registrations of fetal death into the vital records of the bureau.

C. When a spontaneous fetal death required to be reported by this section occurs in an institution, the person in charge of the institution or the designated representative of that person shall report the spontaneous fetal death and shall advise the woman who delivered under circumstances in which spontaneous fetal death occurred, or a family member whom the woman designates, of the option to request a report of spontaneous fetal death and a certificate of still birth.

D. When a spontaneous fetal death for which a report of spontaneous fetal death is required occurs on a moving conveyance and the fetus is first removed from the conveyance in this state, the fetal death shall be reported in this state. The place where the fetus was first removed from the conveyance shall be considered the place of fetal death.

E. When a spontaneous fetal death required to be reported by this section occurs and the place of the spontaneous fetal death is unknown, the place where the dead fetus was found shall be considered the place of spontaneous fetal death.

F. When a spontaneous fetal death required to be reported by this section occurs without medical attendance at or immediately after the delivery or when inquiry is required by law, the state medical investigator shall investigate the cause of fetal death and shall prepare and file the report.

G. The name of the woman who delivered under circumstances in which a spontaneous fetal death occurred and, if the woman requests it, the name of the father or second parent shall be entered on the spontaneous fetal death report in accordance with the provisions of Section 24-14-13 NMSA 1978.

H. When a spontaneous fetal death occurs, the state registrar shall record the name of the fetus upon the registration of spontaneous fetal death when requested by the woman who delivered under circumstances in which the spontaneous fetal death occurred, or when requested by a family member whom the woman designates.

I. A delayed registration of spontaneous fetal death may be filed in accordance with Section 24-14-21 NMSA 1978; provided that the woman who delivered under circumstances in which a spontaneous fetal death occurred, or a family member whom the woman designates, may present a copy of the report of spontaneous fetal death or other medical records by the woman's health care provider, who attended the delivery or who has received the woman's medical records as they pertain to the delivery, to substantiate the alleged facts of the spontaneous fetal death as the state registrar establishes by rule.

J. When the bureau has in its files a registration of spontaneous fetal death or receives evidence of a spontaneous fetal death, the state registrar shall produce a copy of a report of spontaneous fetal death upon the request of the woman who delivered under circumstances in which a spontaneous fetal death occurred, or upon the request of a family member whom the woman designates, without regard to the date on which a report of spontaneous fetal death was filed or when the spontaneous fetal death was registered.

K. For purposes of this section, "still birth" means an unintended, intrauterine spontaneous fetal death that occurs:

(1) after the fetus has attained a gestational age of at least twenty weeks; or

(2) when the fetus has attained a weight of not less than three hundred fifty grams, if gestational age is unknown.

History: 1953 Comp., 12-4-42, enacted by Laws 1961, ch. 44, 20; 1981, ch. 309, 16; 2013, ch. 183, 2.



Section 24-14-22.1 - Certificates of still birth.

24-14-22.1. Certificates of still birth.

A. The state registrar shall establish a certificate of still birth. A person required to report a spontaneous fetal death shall inform a woman who has delivered under circumstances in which a spontaneous fetal death has occurred, or a family member whom the woman designates, that the report of spontaneous fetal death and a certificate of still birth are available from the bureau upon request. Upon the request of a woman who delivered under circumstances in which a spontaneous fetal death occurred, or the request of a family member whom the woman designates, a certificate of still birth shall be completed and filed in accordance with Section 24-14-13 NMSA 1978.

B. Notwithstanding the provisions of Subsection A of this section, and upon the request of a woman who delivered under circumstances in which a spontaneous fetal death occurred, or the request of a family member whom the woman designates, the state registrar shall issue a certificate of still birth without regard to the date on which a report of spontaneous fetal death was filed, when the spontaneous fetal death was registered or when a report of spontaneous fetal death was issued.

C. A certificate of still birth shall include:

(1) the following sentence: "THIS CERTIFICATE OF STILL BIRTH CANNOT BE USED AS PROOF OF A LIVE BIRTH, FOR IDENTIFICATION OR FOR ANY OTHER PURPOSE."; and

(2) only those of the following that are requested by the woman who delivered under circumstances in which a spontaneous fetal death occurred:

(a) the sex of the still-born fetus;

(b) the record number of the report of spontaneous fetal death;

(c) the date and time of delivery;

(d) the county of delivery; or

(e) the full name, birth date and birthplace of the woman who delivered under circumstances in which a spontaneous fetal death occurred.

D. Upon the request of the woman who delivered under circumstances in which a spontaneous fetal death occurred, the certificate of still birth shall include a name for the fetus delivered under circumstances in which the spontaneous fetal death occurred.

E. A certificate of still birth shall not be used to calculate live birth statistics.

F. This section provides for a person's right to request a certificate of still birth and the procedures pursuant to which a person may obtain a certificate of still birth. The provisions of this section shall not be construed to create any other right, privilege or entitlement or to abrogate any existing right, privilege or entitlement.

G. For purposes of this section, "still birth" means an unintended, intrauterine spontaneous fetal death that occurs:

(1) after the fetus has attained a gestational age of at least twenty weeks; or

(2) when the fetus has attained a weight of not less than three hundred fifty grams, if gestational age is unknown.

History: Laws 2013, ch. 183, 4.



Section 24-14-23 - Permits; authorization for final disposition.

24-14-23. Permits; authorization for final disposition.

A. For deaths or spontaneous fetal deaths which have occurred in this state, no burial-transit permit shall be required for final disposition of the remains if the disposition occurs in this state and is performed by a funeral service practitioner or direct disposer.

B. A burial-transit permit shall be issued by the state registrar or a local registrar for those bodies which are to be transported out of the state for final disposition or when final disposition is being made by a person other than a funeral service practitioner or direct disposer.

C. A burial-transit permit issued under the law of another state or country which accompanies a dead body or fetus brought into this state shall be authority for final disposition of the body or fetus in this state.

D. A permit for disinterment and reinterment shall be required prior to disinterment of a dead body or fetus except as authorized by regulation or otherwise provided by law. The permit shall be issued by the state registrar or state medical investigator to a licensed funeral service practitioner or direct disposer.

E. A permit for cremation of a body shall be required prior to the cremation. The permit shall be issued by the state medical investigator to a licensed funeral service practitioner, direct disposer or any other person who makes the arrangements for final disposition.

History: 1953 Comp., 12-4-43, enacted by Laws 1961, ch. 44, 21; 1981, ch. 309, 17; 1985, ch. 230, 1.



Section 24-14-24 - Extension of time.

24-14-24. Extension of time.

A. The department may, by regulation and upon conditions as it may prescribe to assure compliance with the purposes of the Vital Statistics Act, provide for the extension of the periods prescribed in Sections 24-14-20, 24-14-22 and 24-14-23 NMSA 1978 for the filing of death certificates, spontaneous fetal death reports, medical certifications of cause of death and for the obtaining of burial-transit permits in cases where compliance with the applicable prescribed period would result in undue hardship.

B. Regulations of the department may provide for the issuance of a burial-transit permit prior to the filing of a certificate upon conditions designed to assure compliance with the purposes of the Vital Statistics Act in cases where compliance with the requirement that the certificate be filed prior to the issuance of the permit would result in undue hardship.

History: 1953 Comp., 12-4-44, enacted by Laws 1961, ch. 44, 22; 1973, ch. 264, 11; 1977, ch. 253, 32; 1981, ch. 309, 18.



Section 24-14-25 - Correction and amendment of vital records.

24-14-25. Correction and amendment of vital records.

A. A certificate or report registered under the Vital Statistics Act may be amended only in accordance with that act and regulations adopted by the department pursuant to that act to protect the integrity and accuracy of vital records and health statistics.

B. Upon receipt of a certified copy of a court order changing the name of a person born in this state and upon request of the person or the person's parent, guardian or legal representative, the state registrar shall amend the original certificate of birth to reflect the new name.

C. Upon request and receipt of an acknowledgement of paternity signed under penalty of perjury by both parents of a child born to an unmarried mother or, in the case of a married mother, upon receipt of an acknowledgment of paternity signed under penalty of perjury by the mother and the non-husband and of a denial of paternity signed under penalty of perjury by the husband, the state registrar shall amend a certificate of birth to show the paternity if paternity is not shown on the birth certificate. The certificate of birth shall not be marked "amended".

D. Upon receipt of a statement signed under penalty of perjury by the person in charge of an institution or from the attending physician indicating that the sex of an individual born in this state has been changed by surgical procedure, together with a certified copy of an order changing the name of the person, the certificate of birth of the individual shall be amended as prescribed by regulation.

E. When an applicant does not submit the minimum documentation required in the regulations for amending a vital record or when the state registrar has reasonable cause to question the validity or adequacy of the applicant's statements or statements made under penalty of perjury or the documentary evidence and if the deficiencies are not corrected, the state registrar shall not amend the vital records and shall advise the applicant of the reason for this action.

F. A certificate or report that is amended under this section shall be marked "amended", except as otherwise provided in Subsection C of this section. The date of the amendment and a summary description of the evidence submitted in support of the amendment shall be endorsed on or made a part of the record. The department shall prescribe by regulation the conditions under which additions or minor corrections may be made to certificates or records within one year after the date of the event without the certificate or record being marked "amended".

History: 1953 Comp., 12-4-45, enacted by Laws 1961, ch. 44, 23; 1981, ch. 309, 19; 2009, ch. 215, 17.



Section 24-14-26 - Reproduction of records.

24-14-26. Reproduction of records.

To preserve vital records, the state registrar is authorized to prepare typewritten, photographic, electronic or other reproductions of original records and files in his office. The reproductions when certified by him shall be accepted as the original record. The documents from which permanent reproductions have been made and verified may be disposed of as provided by regulation.

History: 1953 Comp., 12-4-46, enacted by Laws 1961, ch. 44, 24; 1981, ch. 309, 20.



Section 24-14-27 - Disclosure of records.

24-14-27. Disclosure of records.

A. The state registrar or other custodian of vital records shall not permit inspection of or disclosure of information contained in vital records or copying or issuance of a copy of all or part of any record except as authorized by law.

B. The department shall provide access to record level data required by the New Mexico health policy commission. The New Mexico health policy commission may only release record level data obtained from vital records in the aggregate. For the purposes of this subsection, "record level data" means one or more unique and non-aggregated data elements relating to a single identifiable individual. The department may authorize the disclosure of data contained in vital records for other research purposes.

C. When one hundred years have elapsed after the date of birth or fifty years have elapsed after the date of death, the vital records of these events in the custody of the state registrar shall become open public records, and information shall be made available in accordance with regulations that provide for the continued safekeeping of the records; provided that vital records of birth shall not become open public records prior to the individual's death.

History: 1953 Comp., 12-4-47, enacted by Laws 1961, ch. 44, 25; 1981, ch. 309, 21; 1994, ch. 59, 1; 2017, ch. 87, 29.



Section 24-14-28 - Copies or data from the system of vital statistics.

24-14-28. Copies or data from the system of vital statistics.

In accordance with the Vital Statistics Act and the regulations adopted pursuant to that act:

A. the state registrar shall upon receipt of a written application issue a certified copy of any certificate or record in his custody to anyone demonstrating a tangible and direct interest, except that:

(1) certified copies of birth records shall exclude all medical information unless a complete certificate is specifically requested and the request for a complete certificate is approved by the state registrar; and

(2) issuance of copies of birth records shall be subject to the provisions of the Missing Child Reporting Act [repealed];

B. a certified copy of a certificate or any part thereof, including records reproduced from paper documents or photographic, magnetic or electronic files, shall be considered for all purposes the same as the original and is prima facie evidence of the facts therein stated; provided that the evidentiary value of a certificate or record filed more than one year after the event or a record which has been amended shall be determined by the judicial or administrative body or official before whom the certificate is offered as evidence;

C. the agency of the United States government responsible for national vital statistics may be furnished copies or data as it may require for national statistics, upon the condition that the data shall not be used for other than statistical purposes unless so authorized by the state registrar;

D. at the discretion of the state registrar, federal, state, local and other public or private agencies may upon request be furnished copies or data for statistical or administrative purposes upon the conditions as may be prescribed by the department;

E. no person shall prepare or issue any report of an induced abortion or any certificate which purports to be an original, certified copy or copy of a certificate of birth, death or spontaneous fetal death or reproduction of a certified copy except as authorized in the Vital Statistics Act or regulations adopted pursuant to that act; and

F. the state registrar may by written agreement transmit copies of records and other reports required by the Vital Statistics Act to offices of vital statistics outside this state when the records or other reports relate to residents of those jurisdictions or persons born outside those jurisdictions. The agreement shall require that the copies be used for statistical purposes only and shall provide for the retention and disposition of copies. Copies received by the state registrar from offices of vital statistics in other states shall be handled in the manner prescribed in this section.

History: 1953 Comp., 12-4-48, enacted by Laws 1961, ch. 44, 26; 1972, ch. 34, 1; 1977, ch. 206, 3; 1981, ch. 309, 22; 1987, ch. 25, 5.



Section 24-14-29 - Fees for copies and searches.

24-14-29. Fees for copies and searches.

A. The fee for each search of a vital record to produce a certified copy of a birth certificate shall be ten dollars ($10.00) and shall include one certified copy of the record, if available.

B. The fee for the establishment of a delayed record or for the revision or amendment of a vital record, as a result of an adoption, a legitimation, a correction or other court-ordered change to a vital record, shall be ten dollars ($10.00). The fee shall include one certified copy of the delayed record.

C. The fee for each search of a vital record to produce a copy of a report of spontaneous fetal death or a certificate of still birth shall be five dollars ($5.00) and shall include one certified copy of the record of fetal death, if available.

D. The fee for each search of a vital record to produce a certified copy of a death certificate shall be five dollars ($5.00) and shall include one certified copy of the record, if available.

E. Revenue from the fees imposed in this section shall be distributed as follows:

(1) an amount equal to three-fifths of the revenue from the fee imposed by Subsection A of this section, an amount equal to one-half of the revenue from the fee imposed by Subsection B of this section and an amount equal to one-fifth of the revenue from the fee imposed by Subsection D of this section shall be distributed to the day-care fund; and

(2) the remainder of the revenue from the fees imposed by Subsections A, B, C and D of this section shall be deposited in the state general fund.

History: 1953 Comp., 12-4-49, enacted by Laws 1961, ch. 44, 27; 1973, ch. 264, 12; 1981, ch. 309, 23; 1987, ch. 62, 1; 1988, ch. 114, 1; 2013, ch. 183, 3.



Section 24-14-29.1 - Day-care fund created; use; appropriation.

24-14-29.1. Day-care fund created; use; appropriation.

There is created in the state treasury a fund to be known as the "day-care fund". The fund shall be invested by the state treasurer as other state funds are invested. The fund shall consist of distributions of revenue collected since July 1, 1987 and future revenues collected pursuant to Section 24-14-29 NMSA 1978. All balances in the day-care fund are appropriated to the children, youth and families department for use in implementing the income-eligible day-care program under the Social Services Block Grant Act Title XX.

History: Laws 1988, ch. 114, 2; 1989, ch. 324, 19; 1993, ch. 151, 1.



Section 24-14-30 - Duty to furnish information.

24-14-30. Duty to furnish information.

A. Any person having knowledge of the facts regarding any birth, death, spontaneous fetal death or induced abortion shall furnish this information upon demand to the state registrar.

B. Not later than the tenth day of the month following the month of occurrence, each funeral service practitioner shall send to the state registrar a list showing all dead bodies embalmed or otherwise prepared for final disposition during the preceding month. Such list shall be made on forms prescribed by the state registrar.

History: 1953 Comp., 12-4-50, enacted by Laws 1961, ch. 44, 28; 1981, ch. 309, 24.



Section 24-14-31 - Penalties.

24-14-31. Penalties.

A. Except for violations of Section 24-14-18 NMSA 1978, any person is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978, who willfully and knowingly:

(1) makes any false statement or supplies any false information in a report, record or certificate required to be filed;

(2) with the intent to deceive, alters, amends, counterfeits, copies or mutilates any report, record or certificate, application or supporting documentation;

(3) uses or attempts to use or furnishes to another for use for any purpose of deception any certificate, record, report or certified copy that has been altered, amended or mutilated or that contains false information in whole or in part, or that is related to the birth or death of another person, whether living or dead; or

(4) neglects or violates any of the provisions of the Vital Statistics Act [Chapter 24, Article 14 NMSA 1978] or refuses to perform any of the duties imposed upon the person by that act.

B. Any person who willfully and knowingly permits inspection of or discloses information contained in vital statistics records of adoptions or induced abortions or copies or issues a copy of all or part of any record of an adoption or induced abortion, except as authorized by law, is guilty of a fourth degree felony and shall be sentenced in accordance with the provisions of the Criminal Sentencing Act [Chapter 31, Article 18 NMSA 1978].

History: 1953 Comp., 12-4-51, enacted by Laws 1961, ch. 44, 29; 1977, ch. 206, 4; 1981, ch. 309, 25; 1993, ch. 247, 1; 2017, ch. 87, 30.






Article 14A - Health Information Systems

Section 24-14A-1 - Short title.

24-14A-1. Short title.

Chapter 24, Article 14A NMSA 1978 may be cited as the "Health Information System Act".

History: Laws 1989, ch. 29, 1; 1994, ch. 59, 2.



Section 24-14A-2 - Definitions.

24-14A-2. Definitions.

As used in the Health Information System Act:

A. "aggregate data" means data that are obtained by combining like data elements in a manner that precludes specific identification of a single client or provider;

B. "data source" or "data provider" means a person that possesses health information, including any public or private sector licensed health care practitioner, primary care clinic, ambulatory surgery center, ambulatory urgent care center, ambulatory dialysis unit, home health agency, long-term care facility, hospital, pharmacy, third-party payer and any public entity that has health information;

C. "department" means the department of health;

D. "health information" or "health data" means any data relating to health care; health status, including environmental, social and economic factors; the health system; or health costs and financing;

E. "hospital" means any general or special hospital licensed by the department, whether publicly or privately owned;

F. "long-term care facility" means any skilled nursing facility or nursing facility licensed by the department, whether publicly or privately owned;

G. "record-level data" means a medical record that contains unique and nonaggregated data elements that relate to a single identifiable individual, provider or hospital; and

H. "third-party payer" means any public or private payer of health care services and includes health maintenance organizations and health insurers.

History: Laws 1989, ch. 29, 2; 1994, ch. 59, 3; 2009, ch. 166, 1; 2012, ch. 15, 1.



Section 24-14A-3 - Health information system; creation; duties of department.

24-14A-3. Health information system; creation; duties of department.

A. The "health information system" is created for the purpose of assisting the department, legislature and other agencies and organizations in the state's efforts in collecting, analyzing and disseminating health information to assist:

(1) in the performance of health planning and policymaking functions, including identifying personnel, facility, education and other resource needs and allocating financial, personnel and other resources where appropriate;

(2) consumers in making informed decisions regarding health care; and

(3) in administering, monitoring and evaluating a statewide health plan.

B. In carrying out its powers and duties pursuant to the Health Information System Act, the department shall not duplicate databases that exist in the public sector or databases in the private sector to which it has electronic access. Every governmental entity shall provide the department with access to its health-related data as needed by the department. The department shall collect data from data sources in the most cost-effective and efficient manner.

C. The department shall establish, operate and maintain the health information system.

D. In establishing, operating and maintaining the health information system, the department shall:

(1) obtain information on the following health factors:

(a) mortality and natality, including accidental causes of death;

(b) morbidity;

(c) health behavior;

(d) disability;

(e) health system costs, availability, utilization and revenues;

(f) environmental factors;

(g) health personnel;

(h) demographic factors;

(i) social, cultural and economic conditions affecting health, including language preference;

(j) family status;

(k) medical and practice outcomes as measured by nationally accepted standards and quality of care; and

(l) participation in clinical research trials;

(2) give the highest priority in data gathering to information needed to implement and monitor progress toward achievement of the state health policy, including determining where additional health resources such as personnel, programs and facilities are most needed, what those additional resources should be and how existing resources should be reallocated;

(3) standardize collection and specific methods of measurement across databases and use scientific sampling or complete enumeration for collecting and reporting health information;

(4) take adequate measures to provide health information system security for all health data acquired under the Health Information System Act and protect individual patient and health care practitioner confidentiality. The right to privacy for the individual shall be a major consideration in the collection and analysis of health data and shall be protected in the reporting of results;

(5) adopt and promulgate rules necessary to establish and administer the provisions of the Health Information System Act, including an appeals process for data sources and procedures to protect data source proprietary information from public disclosure;

(6) establish definitions, formats and other common information standards for core health data elements of the health information system in order to provide an integrated financial, statistical and clinical health information system, including a geographic information system, that allows data sharing and linking across databases maintained by data sources and federal, state and local public agencies;

(7) develop and maintain health and health-related data inventories and technical documentation on data holdings in the public and private sectors;

(8) collect, analyze and make available health data to support preventive health care practices and to facilitate the establishment of appropriate benchmark data to measure performance improvements over time;

(9) establish and maintain a systematic approach to the collection and storage of health data for longitudinal, demographic and policy impact studies;

(10) use expert system-based protocols to identify individual and population health risk profiles and to assist in the delivery of primary and preventive health care services;

(11) collect health data sufficient for consumers to be able to evaluate health care services, plans, providers and payers and to make informed decisions regarding quality, cost and outcome of care across the spectrum of health care services, providers and payers;

(12) collect comprehensive information on major capital expenditures for facilities, equipment by type and by data source and significant facility capacity reductions; provided that for the purposes of this paragraph and Section 24-14A-5 NMSA 1978, "major capital expenditure" means purchases of at least one million dollars ($1,000,000) for construction or renovation of facilities and at least five hundred thousand dollars ($500,000) for purchase or lease of equipment, and "significant facility capacity reductions" means those reductions in facility capacities as defined by the department;

(13) serve as a health information clearinghouse, including facilitating private and public collaborative, coordinated data collection and sharing and access to appropriate data and information, maintaining patient and client confidentiality in accordance with state and federal requirements;

(14) collect data in the most cost-efficient and effective method feasible and adopt rules that place a limit on the maximum amount of unreimbursed costs that a data source can incur in any year for the purposes of complying with the data requirements of the Health Information System Act; and

(15) identify disparities in health care access and quality by aggregating the information collected pursuant to Paragraph (1) of this subsection by population subgroups to include race, ethnicity, gender and age.

History: Laws 1989, ch. 29, 3; 1994, ch. 59, 4; 2005, ch. 321, 12; 2005, ch. 322, 1; 2012, ch. 15, 2; 2015, ch. 121, 1.



Section 24-14A-4 - Health information system; applicability.

24-14A-4. Health information system; applicability.

A. All data sources shall participate in the health information system. Requests for health data under the Health Information System Act from a member of a data source category shall, where reasonable and equitable, be made to all members of that data source category.

B. Upon making any request for health data pursuant to the Health Information System Act, the department shall provide reasonable deadlines for compliance and shall give notice that noncompliance may subject the person to a civil penalty pursuant to Section 24-14A-10 NMSA 1978.

C. To the extent possible, the health information system shall be established in a manner to facilitate the exchange of information with other databases, including those maintained by the Indian health service and various agencies of the federal government.

History: Laws 1989, ch. 29, 4; 1994, ch. 59, 5; 2012, ch. 15, 3.



Section 24-14A-4.1 - Annual review of data needs.

24-14A-4.1. Annual review of data needs.

At least once each year, the department shall review its data collection requirements to determine the relevancy of the data elements on which it collects data and review its regulations and procedures for collecting, analyzing and reporting data for efficiency, effectiveness and appropriateness. The review shall consider the cost incurred by data sources to collect and submit data.

History: Laws 1994, ch. 59, 11; 2005, ch. 321, 13; 2012, ch. 15, 4.



Section 24-14A-4.2 - Investigatory powers.

24-14A-4.2. Investigatory powers.

The department has the right to verify the accuracy of data provided by any data source. The verification may include requiring the data source to submit documentation sufficient to verify the accuracy of the data in question or to provide direct inspection during normal business hours of only the records and documents that pertain directly to the data in question; provided that no data source shall be required to expend more than twenty-five thousand dollars ($25,000) each year to comply with the provisions of this section.

History: Laws 1994, ch. 59, 12; 2012, ch. 15, 5.



Section 24-14A-4.3 - Agency cooperation.

24-14A-4.3. Agency cooperation.

All state agencies and political subdivisions shall cooperate with and assist the department in carrying out the provisions of the Health Information System Act, including sharing information and joining in any appropriate health information system.

History: Laws 1994, ch. 59, 15; 2012, ch. 15, 6.



Section 24-14A-5 - Health information system; implementation; regulations.

24-14A-5. Health information system; implementation; regulations.

In order to minimize the imposition of new reporting requirements on persons subject to the provisions of the Health Information System Act, the regulations to the extent reasonably possible shall provide that:

A. data shall be collected in a uniform manner;

B. when practicable, data collection shall be through the use of a standardized billing form as required by law;

C. other health data required to be submitted may include:

(1) data that would customarily be collected in the ordinary course of business for the data source;

(2) annual audited financial statements customarily prepared by a data source;

(3) information on major capital expenditures;

(4) data established by regulation to be collected to carry out the requirements of the Health Information System Act; and

(5) data required to be collected by other state or federal laws; and

D. annual surveys or collection of data may be used as an alternative to collection of health data from some health service providers to the extent it can be shown that the information collected will meet validity and quality standards.

History: Laws 1989, ch. 29, 5; 1994, ch. 59, 6.



Section 24-14A-6 - Health information system; access.

24-14A-6. Health information system; access.

A. Access to data in the health information system shall be provided in accordance with regulations adopted by the department pursuant to the Health Information System Act.

B. A data provider may obtain data it has submitted to the system, as well as aggregate data, but, except as provided in Subsection D of this section, it shall not have access to data submitted by another provider that is limited only to that provider unless that data is aggregated data and publicly disseminated by the department. Except as provided in Subsection D of this section, in no event may a data provider obtain data regarding an individual patient except in instances where the data were originally submitted by the requesting provider. Prior to the release of any data, in any form, data sources shall be permitted the opportunity to verify the accuracy of the data pertaining to that data source. Data identified in writing as inaccurate shall be corrected prior to the data's release. Time limits shall be set for the submission and review of data by data sources, and penalties shall be established for failure to submit and review the data within the established time.

C. Any person may obtain any aggregate data publicly disseminated by the department.

D. Through a secure delivery or transmission process, the department may share record-level data with a federal agency that is authorized to collect, analyze or disseminate health information. The department shall remove identifiable individual or provider information from the record-level data prior to its disclosure to the federal agency. In providing hospital information under an agreement or arrangement with a federal agency, the department shall ensure that any identifiable hospital information disclosed is necessary for the agency's authorized use and that its disclosure meets with state and federal privacy and confidentiality laws, rules and regulations.

History: Laws 1989, ch. 29, 6; 1994, ch. 59, 7; 2009, ch. 166, 2; 2012, ch. 15, 7; 2015, ch. 121, 2.



Section 24-14A-6.1 - Web site; public access; data.

24-14A-6.1. Web site; public access; data.

By January 1, 2018, the department shall ensure that the public is provided with access, free of charge, to a user-friendly, searchable and easily accessible web site on which the department shall post and update on a regular basis cost, quality and such other information it publishes pursuant to the Health Information System Act. The web site shall be accessible through the sunshine portal. The department shall adopt and promulgate rules to carry out the provisions of this section.

History: Laws 2015, ch. 121, 5.



Section 24-14A-7 - Health information system; reports.

24-14A-7. Health information system; reports.

A. A report in printed format that provides information of use to the general public shall be produced annually. The report shall be made available upon request. The department may make the report available on tape or other electronic format.

B. The department shall provide an annual report of its activities, including health care system statistics, to the legislature. The report shall be submitted by November 15 each year.

History: Laws 1989, ch. 29, 7; 1994, ch. 59, 8; 2012, ch. 15, 8.



Section 24-14A-8 - Health information system; confidentiality.

24-14A-8. Health information system; confidentiality.

A. Health information collected and disseminated pursuant to the Health Information System Act is strictly confidential and shall not be a matter of public record or accessible to the public except as provided in this section and Sections 24-14A-6 and 24-14A-7 NMSA 1978. No data source shall be liable for damages to any person for having furnished the information to the department.

B. Record-level data provided to the department pursuant to Section 24-14A-6 NMSA 1978 are confidential. The agency that receives record-level data shall not disclose the data except to the extent that they are included in a compilation of aggregate data.

C. The individual forms, electronic information or other forms of data collected by and furnished for the health information system shall not be public records subject to inspection pursuant to Section 14-2-1 NMSA 1978. The department may release or disseminate aggregate data, including those data that pertain to a specifically identified hospital or other type of health facility. These data shall be public records if the release of these data does not violate state or federal law relating to the privacy and confidentiality of individually identifiable health information.

History: Laws 1989, ch. 29, 8; 1994, ch. 59, 9; 2009, ch. 166, 3; 2012, ch. 15, 9; 2015, ch. 121, 3.



Section 24-14A-9 - Health information system; fees.

24-14A-9. Health information system; fees.

Except for the annual reports required pursuant to the Health Information System Act, the department may collect a fee of up to one hundred dollars ($100) per hour to offset partially the costs of producing public-use data aggregations or data for single use special studies. Entities contributing data to the system shall be charged reduced rates. Rates shall be established by regulation and shall be reviewed annually. Fees collected pursuant to this section are appropriated to the department to carry out the provisions of the Health Information System Act.

History: Laws 1989, ch. 29, 9; 1994, ch. 59, 10; 2012, ch. 15, 10.



Section 24-14A-10 - Health information system; violation; civil penalty.

24-14A-10. Health information system; violation; civil penalty.

A. It is unlawful for any person subject to the data reporting requirements of the Health Information System Act and the regulations adopted pursuant to that act not to comply with any of those requirements.

B. A civil action may be brought in the name of the state alleging a violation of Subsection A of this section and a petition may be made to the district court for temporary or permanent injunctive relief. In any such action, if the court finds that a person has wilfully violated Subsection A of this section, upon petition to the court there may be recovered on behalf of the state a civil penalty not to exceed one thousand dollars ($1,000).

History: Laws 1989, ch. 29, 10.



Section 24-14A-11 - Advisory committee.

24-14A-11. Advisory committee.

The secretary of health shall appoint a health information system advisory committee to advise the department in carrying out the provisions of the Health Information System Act. The secretary shall establish the membership and duties of the committee by rule.

History: Laws 2015, ch. 121, 4.






Article 14B - Electronic Medical Records

Section 24-14B-1 - Short title.

24-14B-1. Short title.

This act [24-14B-1 through 24-14B-10 NMSA 1978] may be cited as the "Electronic Medical Records Act".

History: Laws 2009, ch. 69, 1.



Section 24-14B-2 - Purpose.

24-14B-2. Purpose.

The purpose of the Electronic Medical Records Act is to provide for the use, disclosure and protection of electronic medical records.

History: Laws 2009, ch. 69, 2.



Section 24-14B-3 - Definitions.

24-14B-3. Definitions.

As used in the Electronic Medical Records Act:

A. "demographic information" means information that identifies the individual who is the subject of the health care information, including the individual's name, date of birth and address and other information necessary to identify the individual, that may be used to identify the individual or that associates the individual with the individual's electronic medical record;

B. "disclose" means to release, transfer, provide, give access to or otherwise divulge in any other manner information outside the entity holding the information;

C. "electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic or similar capabilities;

D. "electronic medical record" means an electronic record of an individual patient's health care information that may contain demographic information;

E. "electronic signature" means an electronic sound, symbol or process attached to or logically associated with a record and executed or adopted by an individual with the intent to sign the record;

F. "health care" means care, services or supplies related to the health of an individual and includes:

(1) preventive, diagnostic, therapeutic, rehabilitative, maintenance or palliative care and counseling;

(2) services, assessments or procedures that are concerned with the physical or mental condition or functional status of an individual or that affect the structure or function of the body of an individual; and

(3) the sale or dispensing of a drug, a device, a piece of equipment or other item in accordance with a prescription;

G. "health care group purchaser" means a person who is licensed, certified or otherwise authorized or permitted by the New Mexico Insurance Code [Chapter 59A NMSA 1978, except for Articles 30A and 42A] to pay for or purchase health care on behalf of an identified individual or group of individuals, regardless of whether the cost of coverage or services is paid for by the purchaser or the persons receiving coverage or services;

H. "health care information" means any information, whether oral or recorded in any form or medium, related to the past, present or future physical or mental health or condition of an individual; the provision of health care to an individual; or the past, present or future payment for the provision of health care to an individual;

I. "health care institution" means an institution, facility or agency licensed, certified or otherwise authorized or permitted by law to provide health care in the ordinary course of business;

J. "health information exchange" means an arrangement among persons participating in a defined secure electronic network service, such as a regional health information organization, that allows the sharing of health care information about individual patients among different health care institutions or unaffiliated providers. The use of an electronic medical record system by a health care provider, by or within a health care institution or by an organized health care arrangement as defined by the federal Health Insurance Portability and Accountability Act of 1996 does not constitute a health information exchange;

K. "information" means data, including text, images, sounds and codes and computer programs, software and databases;

L. "provider" means an individual who is licensed, certified or otherwise authorized or permitted by law to provide health care in the ordinary course of business or practice of a profession;

M. "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

N. "record locator service" means an information service that contains demographic information and the location of health care information of a specified individual across different health care institutions or unaffiliated providers that participate in the service. The use of an electronic medical record system by a health care provider or by an organized health care arrangement as defined by the federal Health Insurance Portability and Accountability Act of 1996 does not constitute a record locator service; and

O. "treatment" means the provision, coordination or management of health care and related services by one or more providers, including the coordination or management of health care by a provider with a third party; consultation between providers relating to an individual; or the referral of an individual for health care from one provider to another.

History: Laws 2009, ch. 69, 3.



Section 24-14B-4 - Electronic medical records; electronic signatures; legal recognition.

24-14B-4. Electronic medical records; electronic signatures; legal recognition.

If a law or rule requires a medical record to be in writing, or if a law or rule requires a signature pertaining to a medical record, an electronic medical record or an electronic signature satisfies that law or rule, except for a court rule.

History: Laws 2009, ch. 69, 4.



Section 24-14B-5 - Retention of electronic medical records.

24-14B-5. Retention of electronic medical records.

A. If a law or rule requires that a medical record be retained, the requirement is satisfied by retaining an electronic record that:

(1) accurately reflects the medical record; and

(2) remains accessible and is capable of being accurately reproduced for later reference.

B. If a law or rule requires a medical record to be presented or retained in its original form or provides consequences if the medical record is not presented or retained in its original form, that law or rule is satisfied by an electronic medical record retained in accordance with Subsection A of this section.

C. A medical record retained as an electronic medical record in accordance with Subsection A of this section satisfies a law or rule requiring a person to retain a medical record for evidentiary, audit or other purposes.

History: Laws 2009, ch. 69, 5.



Section 24-14B-6 - Use and disclosure of electronic health care information.

24-14B-6. Use and disclosure of electronic health care information.

A. A provider, health care institution, health information exchange or health care group purchaser shall not use or disclose health care information in an individual's electronic medical record to another person without the consent of the individual except as allowed by state or federal law.

B. A provider, health care institution or health care group purchaser may disclose demographic information and information about the location of an individual's electronic medical records to a record locator service in accordance with state or federal law. A provider or health care institution participating in a health information exchange using a record locator service shall not have access to demographic information, information about the location of the individual's electronic medical records or information in an individual's electronic medical record except in connection with the treatment of the individual or as permitted by the consent of the individual or as otherwise permitted by state or federal law.

C. A record locator service shall maintain an audit log of persons obtaining access to information in the record locator service, which audit log shall contain, at a minimum, information on:

(1) the identity of the person obtaining access to the information;

(2) the identity of the individual whose information was obtained;

(3) the location from which the information was obtained;

(4) the specific information obtained; and

(5) the date that the information was obtained.

D. The audit log shall be made available by a health information exchange on the request of an individual whose health care information is the subject of the audit log; provided, however, that the audit log made available to the individual shall include only information related to that individual. The audit log shall be made available to the requesting individual annually for a fee not to exceed twenty-five cents ($.25) per page as established by the department of health.

E. A record locator service shall provide a mechanism under which individuals may exclude their demographic information and information about the location of their electronic medical records from the record locator service. A person operating a record locator service or a health information exchange that receives an individual's request to exclude all of the individual's information from the record locator service is responsible for removing that information from the record locator service within thirty days. An individual's request for exclusion of information shall be in writing and shall include a waiver of liability for any harm caused by the exclusion of the individual's information.

F. When information in an individual's electronic medical record is requested using a record locator service or a health information exchange:

(1) the requesting provider or health care institution shall warrant that the request is for the treatment of the individual, is permitted by the individual's written authorization or is otherwise permitted by state or federal law; and

(2) the person disclosing the information may rely upon the warranty of the person making the request that the request is for the treatment of the individual, is permitted with the consent of the individual or is otherwise permitted by state or federal law.

G. Notwithstanding any other provision of law, information in an individual's electronic medical record may be disclosed:

(1) to a provider that has a need for information about the individual to treat a condition that poses an immediate threat to the life of any individual and that requires immediate medical attention; and

(2) except as provided in the Electronic Medical Records Act, to a record locator service or a health information exchange for the development and operation of the record locator service and the health information exchange.

History: Laws 2009, ch. 69, 6.



Section 24-14B-7 - Liability.

24-14B-7. Liability.

If an individual requests to exclude all of the individual's information from the record locator service pursuant to Subsection E of Section 6 [24-14B-6 NMSA 1978] of the Electronic Medical Records Act, the record locator service, health information exchange, health care institution or provider shall not be liable for any harm to the individual caused by the exclusion of the individual's information.

History: Laws 2009, ch. 69, 7.



Section 24-14B-8 - Out-of-state disclosures.

24-14B-8. Out-of-state disclosures.

A disclosure otherwise permissible under the Electronic Medical Records Act may be made to providers, health care group purchasers, health care institutions, health information exchanges or record locator services located or operating outside of the state.

History: Laws 2009, ch. 69, 8.



Section 24-14B-9 - Exclusion of certain insurers.

24-14B-9. Exclusion of certain insurers.

Nothing in the Electronic Medical Records Act shall be construed to apply to a person operating as a property and casualty insurer, workers' compensation insurer, life insurer, long-term care insurer or disability income insurer.

History: Laws 2009, ch. 69, 9.



Section 24-14B-10 - State agency; electronic medical records.

24-14B-10. State agency; electronic medical records.

If a state agency requires the use of electronic medical records for any type of health care or health coverage program, the agency shall allow a health care group purchaser, health care institution, health information exchange, provider, record locator service or any other person to use any public, proprietary or open source hardware or software; provided that the hardware or software complies with federal interoperability-certified laws or rules.

History: Laws 2009, ch. 69, 10.






Article 14C - Health Care Work Force Data Collection, Analysis and Policy

Section 24-14C-1 - Short title.

24-14C-1. Short title.

Chapter 24, Article 14C NMSA 1978 may be cited as the "Health Care Work Force Data Collection, Analysis and Policy Act".

History: Laws 2011, ch. 152, 1; 2012, ch. 16, 1.



Section 24-14C-2 - Definitions.

24-14C-2. Definitions.

As used in the Health Care Work Force Data Collection, Analysis and Policy Act:

A. "board" means any state health care work force licensing or regulatory board, including the New Mexico medical board; the board of osteopathic medical examiners [board of osteopathic medicine]; the New Mexico board of dental health care; the board of nursing; the board of pharmacy; any other licensing or regulatory board that the chancellor designates; any other health professional licensing board listed in Chapter 61 NMSA 1978; and the university;

B. "chancellor" means the chancellor for health sciences of the university of New Mexico;

C. "database" means the health care work force database created pursuant to the Health Care Work Force Data Collection, Analysis and Policy Act;

D. "ethnicity" means an individual's self-identification or affiliation as either "Hispanic or Latino" or "not Hispanic or Latino" according to cultural, historical, linguistic or religious ties;

E. "New Mexico center for health care workforce analysis" means a state entity that collects, analyzes and reports data regarding the state's health care work force and collaborates with the federal national center for health care workforce analysis pursuant to Section 5103 of the federal Patient Protection and Affordable Care Act;

F. "race" means an individual's self-identification or affiliation with one of the following categories used to identify individuals according to historical or phenotypical characteristics:

(1) American Indian or Alaska Native;

(2) Asian;

(3) Black or African American;

(4) Native Hawaiian or other Pacific Islander;

(5) White; or

(6) a mixture of any of the categories listed in Paragraphs (1) through (5) of this subsection; and

G. "university" means the university of New Mexico.

History: Laws 2011, ch. 152, 2; 2012, ch. 16, 2.



Section 24-14C-3 - Health care work force database; collection of data; housing of data; analysis and reporting.

24-14C-3. Health care work force database; collection of data; housing of data; analysis and reporting.

A. Subject to the availability of state, federal or private foundation funding or other sources of funding, the chancellor shall create and maintain the "health care work force database". The chancellor shall:

(1) enter into agreements with entities to create, house and provide information to state agencies, the legislature and the governor and, as the legislature or governor deems appropriate, any others regarding the state's health care work force; and

(2) seek federal or other sources of funding to create a New Mexico center for health care workforce analysis and to ensure the additional funding and staffing needed to achieve the anticipated outcomes.

B. A board shall supply the university with data pertaining to licensed health care providers for inclusion in the database. A board shall collect a core essential data set at the time of new licensure or licensure renewal, including, but not limited to, a provider's:

(1) demographics, including race, ethnicity and primary and other languages spoken;

(2) practice status, including, but not limited to:

(a) active practices in New Mexico and other locations;

(b) practice type; and

(c) practice settings, such as hospitals, public schools, higher education institutions, clinics and other clinical settings;

(3) education, training and primary and secondary specialties for all health professions as appropriate;

(4) average hours worked per week and the average number of weeks worked per year in the licensed profession over the past twelve months;

(5) percentage of practice engaged in direct patient care and in other activities, such as teaching, research and administration, in the licensed profession;

(6) practice plans for the next five years, including retiring from a health care profession, moving out of state or changing health care work hours; and

(7) professional liability insurance costs and availability as they relate to barriers to practice.

C. The chancellor shall provide to the department of health, in a manner that conforms to department of health rules, access to health care work force data that the university administers pursuant to the Health Care Work Force Data Collection, Analysis and Policy Act.

History: Laws 2011, ch. 152, 3; 2012, ch. 16, 3.



Section 24-14C-4 - Database establishment and maintenance; delegation.

24-14C-4. Database establishment and maintenance; delegation.

A. The chancellor may contract and collaborate with a private or public entity to establish and maintain the database, to analyze data collected, to develop reports for the legislature or the executive branch or to perform other duties to carry out the provisions of the Health Care Work Force Data Collection, Analysis and Policy Act.

B. An entity that establishes, maintains or analyzes data or develops reports by contract pursuant to Subsection A of this section shall provide to the department of health, in a manner that conforms to department of health rules, access to any health care work force data that the entity establishes, maintains, analyzes or reports.

History: Laws 2011, ch. 152, 4; 2012, ch. 16, 4.



Section 24-14C-5 - Health care work force data collection by boards; mandatory compliance for applicants; reporting by boards; confidentiality of data; rulemaking.

24-14C-5. Health care work force data collection by boards; mandatory compliance for applicants; reporting by boards; confidentiality of data; rulemaking.

A. An applicant for a license from a board or renewal of a license by a board shall provide the information prescribed by the chancellor pursuant to Subsection C of this section. This section applies to applicants for health professional licensure or renewal of health professional licensure pursuant to Chapter 61 NMSA 1978.

B. A board shall not approve a subsequent application for a license or renewal of a license until the applicant provides the information pursuant to Subsection C of this section.

C. A board shall adopt rules regarding the manner, form and content of reporting data; the consistency of data entry fields used; and the information that an applicant, pursuant to Subsection A of this section, shall provide to a board. At a minimum, the rules shall provide for a core essential data set, including the applicant's:

(1) demographics, including race, ethnicity and primary and other languages spoken;

(2) practice status, including, but not limited to:

(a) active practices in New Mexico and other locations;

(b) practice type; and

(c) practice settings, such as hospital, clinic or other clinical settings;

(3) education, training and primary and secondary specialties;

(4) average hours worked per week and the average number of weeks worked per year in the licensed profession;

(5) percentage of practice engaged in direct patient care and in other activities, such as teaching, research and administration, in the licensed profession; and

(6) practice plans for the next five years, including retiring from the health care profession, moving out of state or changing health care work hours.

D. A board shall report health care work force information collected pursuant to this section to the chancellor.

E. A board shall keep confidential and not release personally identifiable data collected under this section for any person licensed, registered or certified by the board. The provisions of this subsection do not apply to the release of information to a law enforcement agency for investigative purposes or to the release to the chancellor for state health planning purposes. A person with whom the university contracts to perform data collection, storage and analysis shall protect the privacy of that data. The chancellor shall ensure that the responses of applicants shall be kept confidential, including taking special precautions when the identity of an applicant may be ascertained due to the applicant's location or occupation.

F. A board shall promulgate rules as necessary to perform the board's duties pursuant to this section, including rules for collecting, storing and analyzing data in addition to the information required to be collected by the Health Care Work Force Data Collection, Analysis and Policy Act.

History: Laws 2011, ch. 152, 5; 2012, ch. 16, 5.



Section 24-14C-6 - Health care work force work group; work force data analysis; recruitment planning; strategic plan for improving health care access; work force survey.

24-14C-6. Health care work force work group; work force data analysis; recruitment planning; strategic plan for improving health care access; work force survey.

The chancellor for health sciences of the university of New Mexico shall convene a health care work force work group that includes representatives of health care consumers; health care providers; organized groups representing physicians, physician assistants, nurses, nurse practitioners, dentists, dental hygienists and pharmacists; health care work force training institutions; the department of health; the public education department; the higher education department; and the boards. The work group shall:

A. analyze and make recommendations to the legislature regarding incentives to attract qualified individuals, including those from minority groups underrepresented among health care professions, to pursue health care education and practice in New Mexico;

B. develop a short-term plan and a five-year plan to improve health care access, with a draft report on the plans to be submitted to the interim legislative health and human services committee by November 1, 2011. Beginning October 1, 2012, the work group shall make detailed annual reports to the legislative health and human services committee by October 1 of each year;

C. analyze the collected data and make recommendations to the legislature for building healthier communities and improving health outcomes; and

D. devise an electronic survey, designed to be completed by applicants within fifteen minutes, for boards to provide to applicants for licensure or renewal of licensure, which includes questions regarding the information required pursuant to Subsection C of Section 24-14C-5 NMSA 1978 and any other survey questions that the chancellor and the work group deem appropriate.

History: Laws 2011, ch. 152, 6; 2012, ch. 16, 6.






Article 15 - Ski Safety

Section 24-15-1 - Short title.

24-15-1. Short title.

Chapter 24, Article 15 NMSA 1978 may be cited as the "Ski Safety Act".

History: 1953 Comp., 12-16-1, enacted by Laws 1969, ch. 218, 1; recompiled as 1953 Comp., 12-28-1, by Laws 1972, ch. 51, 9; 1979, ch. 279, 1.



Section 24-15-2 - Purpose of act.

24-15-2. Purpose of act.

A. In order to safeguard life, health, property and the welfare of this state, it is the policy of New Mexico to protect its citizens and visitors from unnecessary hazards in the operation of ski lifts and passenger aerial tramways and to require liability insurance to be carried by operators of ski lifts and tramways. The primary responsibility for the safety of operation, maintenance, repair and inspection of ski lifts and tramways rests with the operators of such devices. The primary responsibility for the safety of the individual skier while engaging in the sport of skiing rests with the skier himself. The state, through the Ski Safety Act, recognizes these responsibilities and duties on the part of the ski area operator and the skier.

B. It is recognized that there are inherent risks in the sport of skiing, which should be understood by each skier and which are essentially impossible to eliminate by the ski area operator. It is the purpose of the Ski Safety Act to define those areas of responsibility and affirmative acts for which ski area operators shall be liable for loss, damage or injury and those risks which the skier or passenger expressly assumes and for which there can be no recovery.

History: 1953 Comp., 12-16-2, enacted by Laws 1969, ch. 218, 2; recompiled as 1953 Comp., 12-28-2, by Laws 1972, ch. 51, 9; 1979, ch. 279, 2; 1997, ch. 211, 1.



Section 24-15-3 - Definitions.

24-15-3. Definitions.

As used in the Ski Safety Act:

A. "ski lift" means any device operated by a ski area operator used to transport passengers by single or double reversible tramway, chair lift or gondola lift, T-bar lift, J-bar lift, platter lift or similar device or a fiber rope tow;

B. "passenger" means any person, at any time in the year, who is lawfully using a ski lift or is waiting to embark or has recently disembarked from a ski lift and is in its immediate vicinity;

C. "ski area" means the property owned, permitted, leased or under the control of the ski area operator and administered as a single enterprise within the state;

D. "ski area operator" means any person, partnership, corporation or other commercial entity and its agents, officers, employees or representatives who has operational responsibility for any ski area or ski lift;

E. "skiing" means participating in the sport in which a person slides on snow, ice or a combination of snow and ice while using skis;

F. "skiing area" means all slopes, trails, terrain parks and competition areas, not including any ski lift;

G. "skier" means any person, including a person enrolled in ski school or other class for instruction, who is on skis and present at a skiing area under the control of a ski area operator for the purpose of engaging in the sport of skiing by utilizing the ski slopes and trails and does not include a passenger;

H. "ski slopes and trails" means those areas designated by the ski area operator to be used by skiers for the purpose of participating in the sport of skiing;

I. "ski retention device" means a device designed to help prevent runaway skis; and

J. "skis" means any device used for skiing, including alpine skis, telemark skis, cross-country skis, mono-skis, snowboards, bladerunners, adaptive devices used by disabled skiers, or tubes, sleds or any other device used to accomplish the same or a similar purpose to participate in the sport of skiing.

History: Laws 1969, ch. 218, 3; 1953 Comp., 12-16-3; recompiled as 1953 Comp., 12-28-3 by Laws 1972, ch. 51, 9; 1979, ch. 279, 3; 1997, ch. 211, 2.



Section 24-15-4 - Insurance.

24-15-4. Insurance.

A. Every operator shall file with the state corporation commission [public regulation commission] and keep on file therewith proof of financial responsibility in the form of a current insurance policy in a form approved by the commission, issued by an insurance company authorized to do business in the state, conditioned to pay, within the limits of liability herein prescribed, all final judgments for personal injury or property damage proximately caused or resulting from negligence of the operator covered thereby, as such negligence is defined and limited by the Ski Safety Act. The minimum limits of liability insurance to be provided by operators shall be as follows:

SKI SAFETY ACT

LIABILITY INSURANCE

LIMITS OF LIABILITY

REQUIRED MINIMUM COVERAGES

FOR INJURIES, DEATH OR DAMAGES

KIND

LIMITS FOR

LIMITS FOR BODILY

AND

BODILY INJURY

INJURY TO OR DEATH

NUMBERS

TO OR

OF ALL PERSONS

OF LIFTS

DEATH OF

INJURED OR KILLED

PROPERTY

OPERATED

ONE PERSON

IN ANY ONE ACCIDENT

DAMAGE

Not more than three

surface lifts

$100,000

$300,000

$5,000

Not more than three

ski lifts, including

one or more

chair lifts

250,000

500,00

25,000

More than three

ski lifts or one

or more tramways

500,000

1,000,000

50,000.

B. No ski lift or tramway shall be operated in this state after the effective date of the Ski Safety Act unless a current insurance policy as required herein is in effect and properly filed with the state corporation commission [public regulation commission]. Each policy shall contain a provision that it cannot be canceled prior to its expiration date without thirty days' written notice of intent to cancel served by registered mail on the insured and on the commission.

History: 1953 Comp., 12-16-4, enacted by Laws 1969, ch. 218, 4; recompiled as 1953 Comp., 12-28-4, by Laws 1972, ch. 51, 9; 1997, ch. 211, 3.



Section 24-15-5 - Penalty.

24-15-5. Penalty.

Any operator convicted of operating a ski lift or aerial passenger tramway without having obtained and kept in force an insurance policy as required by the Ski Safety Act is guilty of a misdemeanor punishable by a fine of not more than five hundred dollars ($500) for each day of illegal operation. The attorney general or the district attorney of the county where the ski area is located has the power to bring proceedings in the district court of the county in which the ski area is located to enjoin the operation of any ski lift or tramway being operated without a current insurance policy, in the amounts prescribed herein, being obtained and kept in force and covering the operator concerned.

History: 1953 Comp., 12-16-5, enacted by Laws 1969, ch. 218, 5; recompiled as 1953 Comp., 12-28-5, by Laws 1972, ch. 51, 9; 1997, ch. 211, 4.



Section 24-15-6 - Provisions in lieu of others.

24-15-6. Provisions in lieu of others.

Provisions of the Ski Safety Act are in lieu of all other regulations, registration or licensing requirements for ski areas, ski lifts and tramways. Ski lifts and tramways shall not be construed to be common carriers within the meaning of the laws of New Mexico.

History: 1953 Comp., 12-16-6, enacted by Laws 1969, ch. 218, 6; recompiled as 1953 Comp., 12-28-6, by Laws 1972, ch. 51, 9.



Section 24-15-7 - Duties of ski area operators with respect to skiing areas.

24-15-7. Duties of ski area operators with respect to skiing areas.

Every ski area operator shall have the following duties with respect to the operation of a skiing area:

A. to mark all snow-maintenance vehicles and to furnish such vehicles with flashing or rotating lights, which shall be in operation whenever the vehicles are working or are in movement in the skiing area;

B. to mark with a visible sign or other warning implement the location of any hydrant or similar equipment used in snow-making operations and located on ski slopes and trails;

C. to mark in a plainly visible manner the top or entrance to each slope, trail or area with the appropriate symbol for its relative degree of difficulty, using the symbols established or approved by the national ski areas association; and those slopes, trails or areas which are closed, or portions of which present an unusual obstacle or hazard, shall be marked at the top or entrance or at the point of the obstacle or hazard with the appropriate symbols as are established or approved by the national ski areas association or by the New Mexico ski area operators association;

D. to maintain one or more trail boards at prominent locations at each ski area displaying that area's network of ski trails and slopes with each trail and slope rated in accordance with the symbols and containing a key to the symbols;

E. to designate by trail board or otherwise at the top of or entrance to the subject trail or slope which trails or slopes are open or closed;

F. to place or cause to be placed, whenever snow-maintenance vehicles or snow-making operations are being undertaken upon any trail or slope while such trail or slope is open to the public, a conspicuous notice to that effect at or near the top or entrance of such trail or slope;

G. to provide ski patrol personnel trained in first aid, which training meets at least the requirements of the national ski patrol outdoor emergency care course, and also trained in winter rescue and toboggan handling to serve the anticipated number of injured skiers and to provide personnel trained for the evacuation of passengers from stalled aerial ski lifts. A first aid room or building shall be provided with adequate first aid supplies, and properly equipped rescue toboggans shall be made available at all reasonable times at the top of ski slopes and trails to transport injured skiers from the ski slopes and trails to the first aid room;

H. to post notice of the requirements of the Ski Safety Act concerning the use of ski retention devices;

I. to warn of or correct particular hazards or dangers known to the operator where feasible to do so; and

J. to warn of snowmobiles or all-terrain vehicles (ATV's) operated on the ski slopes or trails with at least one lighted headlamp, one lighted red tail lamp, a brake system and a fluorescent flag that is at least forty square inches and is mounted at least six feet above the bottom of the tracks or tires.

History: Laws 1969, ch. 218, 7; 1953 Comp., 12-16-7; recompiled as 1953 Comp., 12-28-7 by Laws 1972, ch. 51, 9; 1979, ch. 279, 4; 1997, ch. 211, 5.



Section 24-15-8 - Duties of ski area operators with respect to ski lifts.

24-15-8. Duties of ski area operators with respect to ski lifts.

Every ski area operator shall have the duty to operate, repair and maintain all ski lifts in safe condition. The ski area operator, prior to December 1 of each year, shall certify to the state corporation commission [public regulation commission] the policy number and name of the company providing liability insurance for the ski area and the date of the ski lift inspections and the name of the person making such inspections.

History: Laws 1969, ch. 218, 8; 1953 Comp., 12-16-8; recompiled as 1953 Comp., 12-28-8 by Laws 1972, ch. 51, 9; 1979, ch. 279, 5.



Section 24-15-9 - Duties of passengers.

24-15-9. Duties of passengers.

Every passenger shall have the duty to conduct himself carefully and not to:

A. board or embark upon or disembark from a ski lift except at an area designated for such purpose;

B. drop, throw or expel any object from a ski lift;

C. do any act which shall interfere with the running or operation of a ski lift;

D. use any ski lift unless the passenger has the ability to use it safely without any instruction on its use by the ski area operator or requests and receives instruction before boarding the ski lift;

E. willfully or negligently engage in any type of conduct which contributes to or causes injury to any person;

F. embark on a ski lift without the authority of the ski area operator;

G. use any ski lift without engaging such safety or restraining devices as may be provided; or

H. wear skis without properly securing ski retention devices; or

I. use a ski lift while intoxicated or under the influence of any controlled substance.

History: 1978 Comp., 24-15-9, enacted by Laws 1979, ch. 279, 6.



Section 24-15-10 - Duties of the skiers.

24-15-10. Duties of the skiers.

A. It is recognized that skiing as a recreational sport is inherently hazardous to skiers, and it is the duty of each skier to conduct himself carefully.

B. A person who takes part in the sport of skiing accepts as a matter of law the dangers inherent in that sport insofar as they are obvious and necessary. Each skier expressly assumes the risk of and legal responsibility for any injury to person or property which results from participation in the sport of skiing, in the skiing area, including any injury caused by the following: variations in terrain; surface or subsurface snow or ice conditions; bare spots; rocks, trees or other forms of forest growth or debris; lift towers and components thereof, pole lines and snow-making equipment which are plainly visible or are plainly marked in accordance with the provisions of Section 24-15-7 NMSA 1978; except for any injuries to persons or property resulting from any breach of duty imposed upon ski area operators under the provisions of Sections 24-15-7 and 24-15-8 NMSA 1978. Therefore, each skier shall have the sole individual responsibility for knowing the range of his own ability to negotiate any slope or trail, and it shall be the duty of each skier to ski within the limits of the skier's own ability, to maintain reasonable control of speed and course at all times while skiing, to heed all posted warnings, to ski only on a skiing area designated by the ski area operator and to refrain from acting in a manner which may cause or contribute to the injury of anyone.

C. Responsibility for collisions by any skier while actually skiing, with any person or object, shall be solely that of each individual involved in the collision, except where an employee, agent or officer of the ski area operator is personally involved in a collision while in the course and scope of his employment or where a collision resulted from any breach of duty imposed upon a ski area operator under the provisions of Sections 24-15-7 or 24-15-8 NMSA 1978. Each skier has the duty to stay clear of and avoid collisions with snow-maintenance equipment, all-terrain vehicles and snowmobiles marked in compliance with the provisions of Subsections A and J of Section 24-15-7 NMSA 1978, all other vehicles, lift towers, signs and any other structures, amenities or equipment on the ski slopes and trails or in the skiing area.

D. No person shall:

(1) place any object in the skiing area or on the uphill track of any ski lift which may cause a passenger or skier to fall;

(2) cross the track of any T-bar lift, J-bar lift, platter lift or similar device or a fiber rope tow, except at a designated location;

(3) when injured while skiing or using a ski lift or, while skiing, when involved in a collision with any skier or object in which an injury results, leave the ski area before giving his name and current address to the ski area operator, or representative or employee of the ski area operator, and the location where the injury or collision occurred and the circumstances thereof; provided, however, in the event a skier fails to give the notice required by this paragraph, a court, in determining whether or not such failure constitutes a violation of the Ski Safety Act, may consider the reasonableness or feasibility of giving such notice; or

(4) use a ski lift, skiing area, slopes or trails while intoxicated or under the influence of any controlled substance.

E. No skier shall fail to wear retention straps or other ski retention devices to help prevent runaway skis.

F. Any skier upon being injured shall indicate, to the ski patrol personnel offering first aid treatment or emergency removal to a first aid room, his acceptance or rejection of such services as provided by the ski area operator. If such service is not refused or if the skier is unable to indicate his acceptance or rejection of such service, the acceptance of the service is presumed to have been accepted by the skier. Such acceptance shall not constitute a waiver of any action for negligent provision of the service by the ski patrol personnel.

History: 1978 Comp., 24-15-10, enacted by Laws 1979, ch. 279, 7; 1997, ch. 211, 6.



Section 24-15-11 - Liability of ski area operators.

24-15-11. Liability of ski area operators.

Any ski area operator shall be liable for loss or damages caused by the failure to follow the duties set forth in Sections 24-15-7 and 24-15-8 NMSA 1978 where the violation of duty is causally related to the loss or damage suffered, and shall continue to be subject to liability in accordance with common-law principles of vicarious liability for the willful or negligent actions of its principals, agents or employees which cause injury to a passenger, skier or other person. The ski area operator shall not be liable to any passenger or skier acting in violation of his duties as set forth in Sections 24-15-9 and 24-15-10 NMSA 1978 where the violation of duty is causally related to the loss or damage suffered.

History: 1978 Comp., 24-15-11, enacted by Laws 1979, ch. 279, 8.



Section 24-15-12 - Liability of passengers.

24-15-12. Liability of passengers.

Any passenger shall be liable for loss or damages resulting from violations of the duties set forth in Section 24-15-9 NMSA 1978, and shall not be able to recover from the ski area operator for any losses or damages where the violation of duty is causally related to the loss or damage suffered.

History: 1978 Comp., 24-15-12, enacted by Laws 1979, ch. 279, 9.



Section 24-15-13 - Liability of skiers.

24-15-13. Liability of skiers.

Any skier shall be liable for loss or damages resulting from violations of the duties set forth in Section 24-15-10 NMSA 1978, and shall not be able to recover from the ski area operator for any losses or damages where the violation of duty is causally related to the loss or damage suffered.

History: 1978 Comp., 24-15-13, enacted by Laws 1979, ch. 279, 10.



Section 24-15-14 - Limitation of actions; notice of claim.

24-15-14. Limitation of actions; notice of claim.

A. Unless a ski area operator is in violation of the Ski Safety Act, with respect to the skiing area and ski lifts, and the violation is a proximate cause of the injury complained of, no action shall lie against such ski area operator by any skier or passenger or any representative of a skier or passenger. This prohibition shall not prevent the bringing of an action against a ski area operator for damages arising from injuries caused by negligent operation, maintenance or repair of the ski lift.

B. No suit or action shall be maintained against any ski area operator for injuries incurred as a result of the use of a ski lift or ski area unless the same is commenced within three years of the time of the occurrence of the injuries complained of.

History: 1978 Comp., 24-15-14, enacted by Laws 1979, ch. 279, 11.






Article 15A - Search and Rescue

Section 24-15A-1 - Short title.

24-15A-1. Short title.

This act [24-15A-1 through 24-15A-6 NMSA 1978] may be cited as the "Search and Rescue Act".

History: 1978 Comp., 24-15A-1, enacted by Laws 1978, ch. 107, 1.



Section 24-15A-2 - Purpose of act.

24-15A-2. Purpose of act.

It is the purpose of the Search and Rescue Act:

A. to prepare, organize and coordinate efforts of federal, state and local governmental agencies and volunteer organizations for prompt and efficient search, location, rescue, recovery, care and treatment of persons lost, entrapped or in physical danger;

B. to further coordinate national and state search and rescue agreements; and

C. to develop and administer a statewide plan for search and rescue.

History: 1978 Comp., 24-15A-2, enacted by Laws 1978, ch. 107, 2.



Section 24-15A-3 - Definitions.

24-15A-3. Definitions.

As used in the Search and Rescue Act:

A. "search and rescue" or "SAR" means the employment, coordination and utilization of available resources and personnel in locating, relieving the distress and preserving the lives of and removing survivors from the site of a disaster, emergency or hazard to a place of safety in the case of lost, stranded, entrapped or injured persons;

B. "board" means the state search and rescue review board;

C. "AFRCC" means the air force rescue coordination center, which is the federal agency responsible for coordinating federal SAR activities within the inland region pursuant to the national search and rescue plan;

D. "state SAR control agency" means the department of public safety;

E. "state SAR mission initiator" means the New Mexico state police officer so appointed and SAR trained;

F. "state SAR resource officer" means the official located within the department of public safety responsible for coordinating SAR resources and administering the state SAR plan;

G. "field coordinator" means a person certified by the board with special training and expertise responsible for the efficient organization and conduction of a SAR mission;

H. "civil air patrol" means the civil air patrol division of the department of military affairs and an air force auxiliary responsible for coordinating air searches which are authorized by the AFRCC;

I. "mission" means each separate group effort in the employment, direction and guidance of personnel and facilities in searching for and rendering aid to persons lost or in distress;

J. "chief" means the chief of the New Mexico state police division of the department of public safety; and

K. "director" means the director of the technical and emergency support division of the department of public safety.

History: 1978 Comp., 24-15A-3, enacted by Laws 1978, ch. 107, 3; 1979, ch. 202, 8; 1989, ch. 204, 16.



Section 24-15A-4 - State search and rescue resource officer; position created.

24-15A-4. State search and rescue resource officer; position created.

A. The position of "state search and rescue resource officer" is created within the department of public safety.

B. The state search and rescue resource officer shall be a noncommissioned employee.

C. The state search and rescue resource officer shall be the chief administrator of the state search and rescue plan.

History: 1978 Comp., 24-15A-3, enacted by Laws 1978, ch. 107, 4; 1979, ch. 202, 8; 1989, ch. 204, 17.



Section 24-15A-5 - State search and rescue resource officer; powers and duties.

24-15A-5. State search and rescue resource officer; powers and duties.

The state search and rescue resource officer shall, with the approval of the director:

A. compile, maintain and disseminate an inventory of resources available in the state;

B. compile, maintain and disseminate rosters of persons, agencies and organizations available for search and rescue purposes;

C. develop a training program for the certification of search and rescue instructors and, by regulation, adopt a system of certification of search and rescue persons;

D. act as contact agent for the state in search and rescue matters;

E. develop and periodically review requirements for insurance coverage for search and rescue volunteers;

F. coordinate the training of mission initiators and field coordinators; and

G. maintain records of missions at the state SAR control agency.

History: 1978 Comp., 24-15A-5, enacted by Laws 1978, ch. 107, 5; 1979, ch. 202, 10; 1989, ch. 204, 18.



Section 24-15A-6 - State search and rescue review board created; membership; duties and responsibilities; terms.

24-15A-6. State search and rescue review board created; membership; duties and responsibilities; terms.

A. There is created a policy advisory committee, to be known as the "state search and rescue review board", whose duty it is to evaluate the operation of the New Mexico search and rescue plan; evaluate problems of specific missions; and make findings of fact and recommendations to the chief, director and other appropriate authorities. The board shall consist of the state search and rescue resource officer, who shall be a nonvoting member, and seven members appointed by the governor as follows:

(1) the secretary of public safety or his designee;

(2) the secretary of health or his designee;

(3) a representative of the civil air patrol division of the department of military affairs;

(4) a representative of the New Mexico emergency services council;

(5) a member certified as a search and rescue person;

(6) a member of the New Mexico sheriff's association;

(7) the chief of the New Mexico state police division of the department of public safety or his designee; and

(8) a member of the general public who shall act as chairman of the board and who shall vote only in case of a tie.

B. The board shall have the duty and responsibility to:

(1) meet at least quarterly or more frequently at the call of the chairman;

(2) evaluate the operation and effectiveness of the state SAR plan and make recommendations to the director;

(3) evaluate the operational effectiveness of specific missions, make findings of fact and recommendations to the chief and other appropriate authorities for the elimination of problems and the improvement of overall conduct of the mission;

(4) hold hearings and invite individuals to appear and testify before the board and reimburse such witnesses for travel expenses incurred;

(5) prepare a report for the attorney general's office in cases of victim hospitalization or death; and

(6) with the approval of the chief, certify field coordinators and confirm certification of SAR persons.

C. The governor shall appoint the seven appointed members for staggered terms of three years each made in such a manner that the terms of not more than three members expire on January 1 of 1979, 1980 and 1981. Thereafter, appointments shall be made so that the terms of not more than three members expire on January 1 of each year. Vacancies shall be filled by appointment by the governor for the unexpired term. Any member of the board who misses more than two consecutive meetings shall automatically be removed as a member of the board.

History: 1978 Comp., 24-15A-6, enacted by Laws 1978, ch. 107, 6; 1979, ch. 202, 11; 1983, ch. 296, 28; 1989, ch. 204, 19; 1993, ch. 15, 1.






Article 16 - Dee Johnson Clean Indoor Air

Section 24-16-1 - Short title.

24-16-1. Short title.

Chapter 24, Article 16 NMSA 1978 may be cited as the "Dee Johnson Clean Indoor Air Act".

History: Laws 1985, ch. 85, 1; 2007, ch. 20, 1.



Section 24-16-2 - Declaration of policy and intent; public health.

24-16-2. Declaration of policy and intent; public health.

The legislature finds and declares that the smoking of tobacco, or any other weed or plant, is a positive danger to health and a health hazard to those who are present in enclosed places and that smoking in such areas should be confined to designated smoking areas. The legislature further declares its intention to protect the public health from such hazards in public places and places of employment without imposing exorbitant costs on persons in management and control of the places subject to the [Dee Johnson] Clean Indoor Air Act. It is not the intent of the legislature to preempt the field of regulation of smoking in public from the enactment of ordinances by local governing bodies which are not inconsistent with the [Dee Johnson] Clean Indoor Air Act.

History: Laws 1985, ch. 85, 2.



Section 24-16-3 - Definitions.

24-16-3. Definitions.

As used in the Dee Johnson Clean Indoor Air Act:

A. "bar" means an establishment that is devoted to the selling or serving of alcoholic beverages for consumption by patrons on the premises and in which the serving of food is only incidental to the consumption of those beverages, including taverns, nightclubs, cocktail lounges and cabarets;

B. "cigar bar" means an establishment that:

(1) is a bar as defined in Subsection A of this section; and

(2) is engaged in the business of selling cigars for consumption by patrons on the premises and generates ten percent or more of its total annual gross revenue or at least ten thousand dollars ($10,000) in annual sales from the sale of cigars, not including any sales from vending machines. A cigar bar that fails to generate at least ten percent of its total annual sales from the sale of cigars in the calendar year after December 31, 2006, not including sales from vending machines, shall not be defined as a cigar bar and shall not thereafter be known as such regardless of sales figures. A cigar bar shall agree to provide adequate information to demonstrate to the state's satisfaction compliance with this definition;

C. "department" means the department of health;

D. "designated outdoor smoking area" means an area where smoking may be permitted, designated by an employer or manager, outside an indoor workplace or indoor public place; provided that the following conditions are maintained:

(1) smoking shall not be permitted near any building entrance, including a door, window or ventilation system of any facility where smoking is prohibited under the provisions of the Dee Johnson Clean Indoor Air Act, so as to prevent secondhand smoke from entering the indoor workplace or indoor public place; and

(2) employees or members of the general public are not required to walk through the smoking area to gain entrance to the indoor workplace or indoor public place;

E. "employer" means an individual, a partnership, a corporation or the state or a political subdivision of the state that employs the services of one or more individuals;

F. "enclosed" means any interior space predominantly or totally bounded on all sides and above by physical barriers, regardless of whether such barriers consist of or include uncovered openings, screened or otherwise partially covered openings or open or closed windows;

G. "indoor public place" means the enclosed area within any governmental or nongovernmental place to which the public is invited or in which the public is permitted regardless of whether work or public business, meetings or hearings occur at any given time;

H. "indoor workplace" means any enclosed place where one or more persons engage in work, including lobbies, reception areas, offices, conference and meeting rooms, employee cafeterias and lunchrooms, break rooms and employee lounges, classrooms, auditoriums, hallways, stairways, waiting areas, elevators and restrooms and includes all indoor workplaces and enclosed parts regardless of whether work occurs at any given time;

I. "private club" means an organization, whether incorporated or not, that is the owner, lessee or occupant of a building or portion thereof used exclusively for the organization's purposes at all times, that is operated solely for recreational, fraternal, social, patriotic, political, benevolent or athletic purposes, but not for pecuniary gain, and that only sells alcoholic beverages incidental to its operation. The organization shall have bylaws or a constitution to govern its activities and shall have been granted an exemption as a club under the provisions of Section 501 of the Internal Revenue Code of 1986, as amended;

J. "restaurant" means a coffee shop, cafeteria, private or public school cafeteria or eating establishment and any other eating establishment that gives or offers for sale food to the public, patrons or employees, including kitchens and catering facilities in which food is prepared on the premises for serving elsewhere or a bar area within or attached to the premises;

K. "retail tobacco store" means a retail store used primarily for the sale of tobacco products and accessories and in which the sale of other products is merely incidental, including smoke shops, cigar shops or hookah lounges, and does not include establishments that offer for sale alcoholic beverages for consumption by patrons on the premises;

L. "secondhand smoke" means smoke emitted from lighted, smoldering or burning tobacco when the smoker is not inhaling, smoke emitted at the mouthpiece during puff drawing and smoke exhaled by the smoker;

M. "smokefree area" means any building or other enclosed space where smoking is prohibited;

N. "smoking" means inhaling, exhaling, burning, carrying or holding any lighted tobacco product, including all types of cigarettes, cigars and pipes and any other lighted tobacco product; and

O. "smoking-permitted area" means any building or other enclosed space where smoking may be permitted; provided that secondhand smoke does not infiltrate any area where smoking is prohibited pursuant to the Dee Johnson Clean Indoor Air Act.

History: Laws 1985, ch. 85, 3; 2007, ch. 20, 2.



Section 24-16-4 - Smoking prohibited.

24-16-4. Smoking prohibited.

A. It is unlawful for a person to smoke in any indoor workplace or indoor public place or in buses, taxicabs or other means of public transit not specifically exempted pursuant to the Dee Johnson Clean Indoor Air Act.

B. No part of the state capitol or capitol north shall be designated as a smoking-permitted area.

History: Laws 1985, ch. 85, 4; 1999, ch. 250, 1; 2002, ch. 2, 1; 2007, ch. 20, 3.



Section 24-16-12 - Smoking-permitted areas.

24-16-12. Smoking-permitted areas.

Notwithstanding any other provision of the Dee Johnson Clean Indoor Air Act, smoking-permitted areas include the following:

A. a private residence, except during hours of business operation while it is being used commercially to provide child care, adult care or health care or any combination of those activities;

B. a retail tobacco store;

C. a cigar bar;

D. the facilities of a tobacco manufacturing company licensed by the United States to manufacture tobacco products that are operated by the company in its own name and that are used exclusively by the company in its business of manufacturing, marketing or distributing its tobacco products; provided that smoke does not infiltrate other indoor workplaces or other indoor public places where smoking is otherwise prohibited under the Dee Johnson Clean Indoor Air Act;

E. a state-licensed gaming facility, casino or bingo parlor;

F. an indoor workplace to the extent that tobacco smoking is an integral part of a smoking cessation program that is approved by the department or of medical or scientific research that is conducted in the indoor workplace and in which each room of the indoor workplace in which tobacco smoking is permitted complies with signage requirements;

G. designated outdoor smoking areas;

H. private clubs;

I. a limousine under private hire;

J. hotel and motel rooms that are rented to guests and are designated as smoking-permitted rooms; provided that not more than twenty-five percent of rooms rented to guests in a hotel or motel may be so designated;

K. enclosed areas within restaurants, bars, hotel and motel conference or meeting rooms while these places are being used for private functions; provided that none of these areas are open to the general public while the private functions are occurring and provided that smoke does not infiltrate other indoor workplaces or indoor public places where smoking is otherwise prohibited under the Dee Johnson Clean Indoor Air Act;

L. a site that is being used in connection with the practice of cultural or ceremonial activities by Native Americans and that is in accordance with the federal American Indian Religious Freedom Act, 42 U.S.C. 1996 and 1996a;

M. a business of a sole proprietor or a business with fewer than two employees that is not commonly accessible to the public; provided that:

(1) the business is not a restaurant or bar;

(2) the employer or manager of such business shall provide a smoke-free work environment for each employee requesting a smoke-free work environment; and

(3) cigarette smoke does not infiltrate other smoke-free work environments as provided for in the Dee Johnson Clean Indoor Air Act; and

N. a theatrical stage or a motion picture or television production set when it is necessary for performers to smoke as part of the production.

History: Laws 2007, ch. 20, 4.



Section 24-16-13 - Prohibition of smoking near entrances, windows and ventilation systems.

24-16-13. Prohibition of smoking near entrances, windows and ventilation systems.

Smoking is prohibited near entrances, windows and ventilation systems of all workplaces and public places where smoking is prohibited by the Dee Johnson Clean Indoor Air Act. An individual who owns, manages, operates or otherwise controls the use of any premises subject to the provisions of the Dee Johnson Clean Indoor Air Act shall establish a smokefree area that extends a reasonable distance from any entrances, windows and ventilation systems to any enclosed areas where smoking is prohibited. The reasonable distance shall be a distance sufficient to ensure that persons entering or leaving the building or facility shall not be subjected to breathing tobacco smoke and to ensure that tobacco smoke does not enter the building or facility through entrances, windows, ventilation systems or any other means.

History: Laws 2007, ch. 20, 5.



Section 24-16-14 - Responsibilities of employers.

24-16-14. Responsibilities of employers.

A. Employers shall provide that their places of employment meet the requirements of the Dee Johnson Clean Indoor Air Act.

B. An employer shall adopt, implement, post and maintain a written smoking policy pursuant to the Dee Johnson Clean Indoor Air Act.

History: Laws 2007, ch. 20, 6.



Section 24-16-15 - Posted smokefree and smoking-permitted areas.

24-16-15. Posted smokefree and smoking-permitted areas.

A. To advise persons of the existence of smokefree areas or smoking-permitted areas, signs shall be posted as follows:

(1) for each indoor workplace or indoor public place where smoking is prohibited pursuant to the Dee Johnson Clean Indoor Air Act, a "NO SMOKING" sign shall be posted where it is clear, conspicuous and easily legible at each public entrance. Posting of "NO SMOKING" signs is the responsibility of the owner, operator, manager or other person having control of the indoor workplace or indoor public place; and

(2) for each indoor workplace or indoor public place where smoking is permitted pursuant to the Dee Johnson Clean Indoor Air Act, a "SMOKING PERMITTED" sign shall be posted where it is clear, conspicuous and easily legible at each public entrance, unless an owner, operator or manager chooses to prohibit smoking in all or part of an indoor workplace or indoor public place where smoking is otherwise permitted.

B. Nothing in the Dee Johnson Clean Indoor Air Act shall be construed so as to require the posting of signs at a residence, except during the hours of business operation while it is being used commercially to provide child care, adult care or health care or any combination of those activities.

History: Laws 2007, ch. 20, 7.



Section 24-16-16 - Enforcement.

24-16-16. Enforcement.

A. The local fire, police or sheriff's department with appropriate jurisdiction over the location where a violation of the provisions of the Dee Johnson Clean Indoor Air Act occurs shall enforce that act by issuance of a citation.

B. A person may register a complaint regarding an alleged violation pursuant to the Dee Johnson Clean Indoor Air Act to initiate enforcement of that act with the department or the local fire, police or sheriff's department.

C. The designated enforcement agencies may inspect an establishment for compliance with the Dee Johnson Clean Indoor Air Act.

History: Laws 2007, ch. 20, 8.



Section 24-16-17 - Violations.

24-16-17. Violations.

It is unlawful for a person who owns, manages, operates or otherwise controls the use of premises subject to regulation under the Dee Johnson Clean Indoor Air Act to violate its provisions. The owner, manager or operator of premises subject to regulation under the Dee Johnson Clean Indoor Air Act shall not be subject to a penalty if a person on the premises is in violation of the Dee Johnson Clean Indoor Air Act as long as the owner, manager or operator has posted signs, implemented the appropriate policy and informed the person that the person is in violation of the Dee Johnson Clean Indoor Air Act.

History: Laws 2007, ch. 20, 9.



Section 24-16-18 - Penalties.

24-16-18. Penalties.

A person eighteen years of age or older who violates a provision of the Dee Johnson Clean Indoor Air Act is subject to:

A. a fine not to exceed one hundred dollars ($100) for the first violation of that act;

B. a fine not to exceed two hundred dollars ($200) for the second violation of that act within any consecutive twelve-month period of the first violation; and

C. a fine not to exceed five hundred dollars ($500) for the third and each subsequent violation of that act within any consecutive twelve-month period of a previous violation.

History: Laws 2007, ch. 20, 10.



Section 24-16-19 - Nonretaliation; nonwaiver.

24-16-19. Nonretaliation; nonwaiver.

A. A person or employer shall not discharge, refuse to hire or in any manner retaliate against an employee, applicant for employment or patron because that employee, applicant or patron exercises any rights afforded by the Dee Johnson Clean Indoor Air Act or reports or attempts to prosecute a violation of that act.

B. An employee who works in a setting where an employer allows smoking does not waive or otherwise surrender any legal rights the employee may have against the employer or any other party.

History: Laws 2007, ch. 20, 11.



Section 24-16-20 - Explicit nonpreemption.

24-16-20. Explicit nonpreemption.

Nothing in the Dee Johnson Clean Indoor Air Act shall be construed to preempt or in any manner preclude specific provisions of a county or municipal smoking ordinance; provided that the smokefree provisions of such a county or municipal ordinance are inclusive of all minimum standards and provisions for smokefree areas within the Dee Johnson Clean Indoor Air Act.

History: Laws 2007, ch. 20, 12.






Article 17 - Continuing Care

Section 24-17-1 - Short title.

24-17-1. Short title.

Chapter 24, Article 17 NMSA 1978 may be cited as the "Continuing Care Act".

History: Laws 1985, ch. 102, 1; 2010, ch. 88, 1.



Section 24-17-2 - Findings and purpose.

24-17-2. Findings and purpose.

A. The legislature finds that continuing care communities are an important and growing alternative for the provision of long-term residential, social and health maintenance needs for the elderly; however, the legislature also finds that severe consequences to residents may result when a provider becomes insolvent or unable to provide responsible care.

B. The purpose of the Continuing Care Act is to provide for disclosure and the inclusion of certain information in continuing care contracts in order that residents may make informed decisions concerning continuing care; to provide protection for residents; and to ensure the solvency of communities.

History: Laws 1985, ch. 102, 2; 2010, ch. 88, 2.



Section 24-17-3 - Definitions.

24-17-3. Definitions.

As used in the Continuing Care Act:

A. "affiliate" means a person having a five percent or greater interest in a provider;

B. "community" means a retirement home, retirement community, home for the aged or other place that undertakes to provide continuing care;

C. "continuing care" means furnishing, pursuant to a contract that requires entrance or advance fees and service or periodic fees, independent-living and health or health-related services. Entrance or advanced fees do not include security or damage deposit fees that amount to less than three months' service or periodic fees. These services may be provided in the community, in the resident's independent living unit or in another setting, designated by the continuing care contract, to an individual not related by consanguinity or affinity to the provider furnishing the care. The services include, at a minimum, priority access to a nursing facility or hospital either on site or at a site designated by the continuing care contract;

D. "continuing care contract" means an agreement by a provider to furnish continuing care to a resident;

E. "liquid reserves" means cash or other assets that are available within sixty days to satisfy a community's expenses and that do not include real property or interests in real property;

F. "net operating expenses" means the total costs of operating a community, including taxes and insurance but not including amortization, depreciation or long-term debt service;

G. "person" means an individual, corporation, partnership, trust, association or other legal entity;

H. "priority access to a nursing facility or hospital" means that a nursing facility or hospital services the residents of independent living units or that there is a promise of such health care or health-related services being available in the future;

I. "provider" means the owner or manager of a community that provides, or offers to provide, continuing care;

J. "resident" means, unless otherwise specified, an actual or prospective purchaser of, nominee of or subscriber to a continuing care contract;

K. "type A" agreement means an extensive entrance-fee contract that includes housing, residential services, amenities and unlimited specific health-related services with little or no substantial increase in monthly payments, except to cover normal operating costs and inflation adjustments;

L. "type B" agreement means a modified entrance-fee contract that includes housing, residential services, amenities and a specific amount of health care with no substantial increase in monthly payments, except to cover normal operating costs and inflation adjustments. After the specified amount of health care is used, persons served pay either a discounted rate or the full per diem rates for required health care services; and

M. "unit" means the living quarters that a resident buys, leases or has assigned as part of the continuing care contract.

History: Laws 1985, ch. 102, 3; 1991, ch. 263, 8; 2005, ch. 215, 1; 2010, ch. 88, 3.



Section 24-17-4 - Disclosure.

24-17-4. Disclosure.

A. A provider shall furnish a current annual disclosure statement that meets the requirements set forth in Subsection B of this section and the aging and long-term services department's and attorney general's consumer's guide to continuing care communities to each actual resident and to a prospective resident at least seven days before the provider enters into a continuing care contract with the prospective resident, or prior to the prospective resident's first payment, whichever occurs first. For the purposes of this subsection, the obligation to furnish information to each actual resident shall be deemed satisfied if a copy of the disclosure statement and the consumer's guide is given to the residents' association, if there is one, and a written message has been delivered to each actual resident, stating that personal copies are available upon request.

B. The disclosure statement provided pursuant to Subsection A of this section shall include:

(1) a brief narrative summary of the contents of the disclosure statement written in plain language;

(2) the name and business address of the provider;

(3) if the provider is a partnership, corporation or association, the names, addresses and duties of its officers, directors, trustees, partners or managers;

(4) the name and business address of each of the provider's affiliates;

(5) a statement as to whether the provider or any of its officers, directors, trustees, partners, managers or affiliates, within ten years prior to the date of application:

(a) was convicted of a felony, a crime that if committed in New Mexico would be a felony or any crime having to do with the provision of continuing care;

(b) has been held liable or enjoined in a civil action by final judgment, if the civil action involved fraud, embezzlement, fraudulent conversion or misappropriation of property;

(c) had a prior discharge in bankruptcy or was found insolvent in any court action; or

(d) had a state or federal license or permit suspended or revoked or had any state, federal or industry self-regulatory agency commence an action against the provider or any of its officers, directors, trustees, partners, managers or affiliates and the result of such action;

(6) the name and address of any person whose name is required to be provided in the disclosure statement who owns any interest in or receives any remuneration from, either directly or indirectly, any other person providing or expected to provide to the community goods, leases or services with a real or anticipated value of five hundred dollars ($500) or more and the name and address of the person in which such interest is held. The disclosure shall describe such goods, leases or services and the actual or probable cost to the community or provider and shall describe why such goods, leases or services should not be purchased from an independent entity;

(7) the name and address of any person owning land or property leased to the community and a statement of what land or property is leased;

(8) a statement as to whether the provider is, or is associated with, a religious, charitable or other organization and the extent to which the associate organization is responsible for the financial and contractual obligations of the provider or community;

(9) the location and description of real property being used or proposed to be used in connection with the community's contracts to furnish care;

(10) a statement as to the community's or corporation's liquid reserves to assure payment of debt obligations and an ongoing ability to provide services to residents. The statement shall also include a description of the community's or corporation's reserves, including a specific explanation as to how the community or corporation intends to comply with the requirements of Section 24-17-6 NMSA 1978;

(11) for communities that provide type A and type B agreements, a summary of an actuarial analysis within the last five years and an annual future-service obligation calculation by an actuary who is a member of the American academy of actuaries and who is experienced in analyzing continuing care communities;

(12) an audited financial statement and an audit report prepared in accordance with generally accepted accounting principles applied on a consistent basis and certified by a certified public accountant, including an income statement or statement of activities, a cash-flow statement or sources and application of funds statement and a balance sheet as of the end of the provider's last fiscal year. The balance sheet should accurately reflect the deferred revenue balance, including entrance fees and any other prepaid services, and should include notes describing the community's long-term obligations and identifying all the holders of mortgages and notes;

(13) a sample copy of the contract used by the provider; and

(14) a list of documents and other information available upon request, including:

(a) a copy of the Continuing Care Act;

(b) if the provider is a corporation, a copy of the articles of incorporation; if the provider is a partnership or other unincorporated association, a copy of the partnership agreement, articles of association or other membership agreement; and if the provider is a trust, a copy of the trust agreement or instruments;

(c) resumes of the provider and officers, directors, trustees, partners or managers;

(d) a copy of lease agreements between the community and any person owning land or property leased to the community;

(e) information concerning the location and description of other properties, both existing and proposed, of the provider in which the provider owns any interest and on which communities are or are intended to be located and the identity of previously owned or operated communities;

(f) a copy of the community's policies and procedures; and

(g) other data, financial statements and pertinent information with respect to the provider or community, or its directors, trustees, members, managers, branches, subsidiaries or affiliates, that a resident requests and that is reasonably necessary in order for the resident to determine the financial status of the provider and community and the management capabilities of the managers and owners, including the most recent audited financial statements of comparable communities owned, managed or developed by the provider or its principal.

C. Each year, within one hundred eighty days after the end of the community's fiscal year, the provider shall furnish to actual residents the disclosure statement as outlined in this section. For purposes of this subsection, the obligation to furnish the required information to residents shall be deemed satisfied if the information is given to the residents' association, if there is one, and a written message has been delivered to each resident, stating that personal copies of the information are available upon request.

History: Laws 1985, ch. 102, 4; 1991, ch. 263, 9; 2005, ch. 215, 2; 2010, ch. 88, 4.



Section 24-17-5 - Contract information.

24-17-5. Contract information.

A. A provider is responsible for ensuring that a continuing care contract is written in clear and understandable language.

B. A continuing care contract shall, at a minimum:

(1) describe the community's admission policies, including age, health status and minimum financial requirements, if any;

(2) describe the health and financial conditions required for a person to continue to be a resident;

(3) describe the circumstances under which the resident will be permitted to remain in the community in the event of financial difficulties of the resident;

(4) list the total consideration paid, including donations, entrance fees, subscription fees, periodic fees and other fees paid or payable; provided, however, that a provider cannot require a resident to transfer all the resident's assets or the resident's real property to the provider or community as a condition for providing continuing care and the provider shall reserve the right to charge periodic fees;

(5) describe in detail all items of service to be received by the resident, such as food, shelter, medical care, nursing care and other health services, and whether services will be provided for a designated time period or for the resident's lifetime;

(6) as an addendum to the contract, provide a description of items of service, if any, that are available to the resident but that are not covered in the entrance or monthly fee;

(7) specify taxes and utilities, if any, that the resident must pay;

(8) specify that deposits or entrance fees paid by or for a resident shall be held in trust for the benefit of the resident in a federally insured New Mexico bank until the resident has taken possession of the resident's unit or the resident's contract cancellation period has ended, whichever occurs later;

(9) state the terms under which a continuing care contract may be canceled by the resident or the community and the basis for establishing the amount of refund of the entrance fee;

(10) state the terms under which a continuing care contract is canceled by the death of the resident and the basis for establishing the amount of refund, if any, of the entrance fee;

(11) state when fees will be subject to periodic increases and what the policy for increases will be; provided, however, that the provider shall give advance notice of not less than thirty days to the residents before the change becomes effective and increases shall be based upon economic necessity, the reasonable cost of operating the community, the cost of care and a reasonable return on investment as defined by rules promulgated by the aging and long-term services department;

(12) state the entrance fee and periodic fees that will be charged if the resident marries while living in the community, the terms concerning the entry of a spouse to the community and the consequences if the spouse does not meet the requirements for entry;

(13) indicate funeral and burial services that are not furnished by the provider;

(14) state the rules and regulations of the provider then in effect and state the circumstances under which the provider claims to be entitled to have access to the resident's unit;

(15) list the resident's and provider's respective rights and obligations as to any real or personal property of the resident transferred to or placed in the custody of the provider;

(16) describe the rights of the residents to form a residents' association and the participation, if any, of the association in the community's decision-making process;

(17) describe the living quarters purchased by or assigned to the resident;

(18) provide under what conditions, if any, the resident may assign the use of a unit to another;

(19) include the policy and procedure with regard to changes in accommodations due to an increase or decrease in the number of persons occupying an individual unit;

(20) state the conditions upon which the community may sublet or relet a resident's unit;

(21) state the fee adjustments that will be made in the event of a resident's voluntary absence from the community for an extended period of time;

(22) include the procedures to be followed when the provider temporarily or permanently changes the resident's accommodations, either within the community or by transfer to a health facility; provided that the contract shall state that such changes in accommodations shall only be made to protect the health or safety of the resident or the general and economic welfare of all other residents of the community;

(23) if the community includes a nursing facility, describe the admissions policies and what will occur if a nursing facility bed is not available at the time it is needed;

(24) in the event the resident is offered a priority for nursing facility admission at a facility that is not owned by the community, describe with which nursing facility the formal arrangement is made and what will occur if a nursing facility bed is not available at the time it is needed;

(25) include the policy and procedures for determining under what circumstances a resident will be considered incapable of independent living and will require a permanent move to a nursing facility. The contract shall also state who will participate in the decision for permanent residency in the nursing facility and shall provide that the resident shall have an advocate involved in that decision; provided that if the resident has no family member, attorney, guardian or other responsible person to act as the resident's advocate, the provider shall request the local office of the human services department to serve as advocate;

(26) specify the types of insurance, if any, the resident is required to maintain, including medicare, other health insurance and property insurance;

(27) specify the circumstances, if any, under which the resident will be required to apply for any public assistance, including medical assistance, or any other public benefit programs;

(28) in bold type of not less than twelve-point type on the signature page, state that a contract for continuing care may present a significant financial risk and that a person considering a continuing care contract should consult with an attorney and with a financial advisor concerning the advisability of pursuing continuing care; provided, however, that failure to consult with an attorney or financial advisor shall not be raised as a defense to bar recovery for a resident in any claims arising under the provisions of the Continuing Care Act;

(29) in bold type of not less than twelve-point type on the front of the contract, state that nothing in the contract or the Continuing Care Act should be construed to constitute approval, recommendation or endorsement of any continuing care community by the state of New Mexico;

(30) in immediate proximity to the space reserved in the contract for the signature of the resident, in bold type of not less than twelve-point type, state the following:

"You, the buyer, may cancel this transaction at any time prior to midnight of the seventh day after the date of this transaction. See the attached notice of cancellation form for an explanation of this right."; and

(31) contain a completed form, in duplicate, captioned "Notice of Cancellation", which shall be attached to the contract and easily detachable, and which shall contain in twelve-point boldface type the following information and statements in the same language as that used in the contract.

"NOTICE OF CANCELLATION

Date: ____________________________

(enter date of transaction)

You may cancel this transaction without any penalty or obligation within seven days from the above date. If you cancel, any payments made by you under the contract or sale and any negotiable instrument executed by you will be returned within ten business days following receipt by the provider of your cancellation notice, and any security interest or lien arising out of the transaction will be canceled.

To cancel this transaction, deliver a signed and dated copy of this cancellation notice or any other written notice, or send a telegram, to: _____________________________________

(Name of Provider)

at _________________________________________________________

(Address of Provider's Place of Business)

not later than midnight of _____________________

(Date)

I hereby cancel this transaction.

__________________________________________________

(Buyer's Signature)

________________________

(Date)".

History: Laws 1985, ch. 102, 5; 2005, ch. 215, 3; 2010, ch. 88, 5.



Section 24-17-6 - Escrow requirements.

24-17-6. Escrow requirements.

A. Any deposits or entrance fees paid by or for a resident shall be held in trust for the benefit of the resident in a federally insured New Mexico bank until the resident has occupied the resident's unit or the resident's contract cancellation period has ended, whichever occurs later.

B. In addition to the amounts held in trust for specific residents under Subsection A of this section, a community that provides a type A agreement shall maintain at all times liquid reserves equal to the principal and interest payments due for a twelve-month period on all accounts of any mortgage loan and other long-term debt, as well as three months' worth of net operating expenses.

C. A community that provides a type A or type B agreement shall keep the funds maintained under Subsection A of this section in federally insured bank accounts that are separate from the community's operating accounts.

D. For communities that provide type B agreements, reserves shall be calculated on a prorated basis for residents who fall under type B agreements.

History: Laws 1985, ch. 102, 6; 2005, ch. 215, 4; 2010, ch. 88, 6.



Section 24-17-7 - Disclosure statements filed with the state agency on aging aging and long-term services department for public inspection.

24-17-7. Disclosure statements filed with the state agency on aging [aging and long-term services department] for public inspection.

A provider shall file a copy of the disclosure statement and any amendments to that statement with the state agency on aging [aging and long-term services department] for public inspection during regular working hours.

History: Laws 1985, ch. 102, 7.



Section 24-17-8 - Consumer's guide to continuing care communities.

24-17-8. Consumer's guide to continuing care communities.

The office of the attorney general and the aging and long-term services department may publish and distribute a consumer's guide to continuing care communities and may publish an annual directory of communities in New Mexico.

History: Laws 1985, ch. 102, 8; 2005, ch. 215, 5.



Section 24-17-10 - Restraint of prohibited acts; remedies.

24-17-10. Restraint of prohibited acts; remedies.

A. Whenever the attorney general has reasonable belief that any person is violating or is about to violate any provision of the Continuing Care Act, or any regulation promulgated pursuant to that act, and that proceedings would be in the public interest, the attorney general may bring an action in the name of the state to restrain or prevent violations of that act or regulations promulgated pursuant to that act. The action may be brought in the district court of the county in which the person resides or has the person's principal place of business or in the district court for Santa Fe county. The attorney general acting on behalf of the state shall not be required to post bond when seeking a temporary or permanent injunction in such action.

B. In any action filed pursuant to this section of the Continuing Care Act, including an action with respect to unimproved real property, the attorney general may petition the district court for temporary or permanent injunctive relief, and restitution or remedies available pursuant to Section 24-17-15 NMSA 1978.

C. Any person who is the subject of an action brought under this section shall have the right to demand a jury trial.

History: Laws 1985, ch. 102, 10; 1991, ch. 263, 10; 2010, ch. 88, 7.



Section 24-17-11 - Applicability.

24-17-11. Applicability.

A. The provisions of the Continuing Care Act apply equally to for-profit and nonprofit provider organizations and shall be construed as the minimum requirements to be imposed upon any person offering or providing continuing care.

B. The provisions of the Continuing Care Act do not apply to closed-membership organizations that operate communities solely for the benefit of their members.

History: Laws 1985, ch. 102, 11.



Section 24-17-12 - Right to a written transfer policy.

24-17-12. Right to a written transfer policy.

A provider shall adopt and follow a written policy establishing the procedure and criteria applicable when deciding to transfer residents from one level of care to another.

History: Laws 1991, ch. 263, 1.



Section 24-17-13 - Right to organize and participate.

24-17-13. Right to organize and participate.

A. Residents have the right to organize a resident association and to engage in concerted activities for the purpose of keeping themselves informed of the operation of the facility or for the purpose of other mutual aid or protection. A provider shall take appropriate steps to encourage and facilitate the establishment of a resident association in each facility. At a minimum, these steps shall include the posting in conspicuous places of written notices of the right of residents to organize into a resident association and to use the facility for association meetings.

B. The administration of an operating facility shall meet at least quarterly with the resident association, if one exists, or with interested residents if there is no resident association. The following procedures shall apply:

(1) the provider shall notify all residents at least seven days in advance of each meeting;

(2) the provider shall post the meeting agenda in a conspicuous place and make copies of it available; and

(3) if the resident association requests, the provider shall ensure that a member or an authorized representative of the board of directors, a general partner or a principal owner attends the meeting.

History: Laws 1991, ch. 263, 2.



Section 24-17-14 - Right to protection against retaliatory conduct.

24-17-14. Right to protection against retaliatory conduct.

Retaliatory conduct by a provider or any person acting on the provider's behalf against a resident for lawful efforts to secure or enforce his legal rights as a resident is a violation of the Continuing Care Act.

History: Laws 1991, ch. 263, 3.



Section 24-17-15 - Right to civil action for damages.

24-17-15. Right to civil action for damages.

A. Residents, as a class or otherwise, may bring an action in a court of competent jurisdiction to recover actual and punitive damages for injury resulting from a violation of the Continuing Care Act.

B. The court may award reasonable attorneys' fees and costs to the prevailing party in an action brought under this section.

C. The right of a resident to bring an action pursuant to this section is in addition to any other rights or remedies the resident may have by statute or common law.

History: Laws 1991, ch. 263, 4.



Section 24-17-16 - Identification and procedures for correction of violations.

24-17-16. Identification and procedures for correction of violations.

A. If the state agency on aging [aging and long-term services department] determines that a person or an organization has engaged in or is about to engage in an act or practice constituting a violation of the Continuing Care Act or any rule adopted pursuant to that act, the state agency on aging [aging and long-term services department] shall issue a notice of violation in writing to that person or organization and send copies to the resident association of any facility affected by the notice.

B. The notice of violation shall state the following:

(1) a description of a violation at issue;

(2) the action that, in the judgment of the state agency on aging [aging and long-term services department], the provider should take to conform to the law or the assurances that the state agency on aging requires to establish that no violation is about to occur;

(3) the compliance date by which the provider shall correct any violation or submit assurances;

(4) the requirements for filing a report of compliance; and

(5) the applicable sanctions for failure to correct the violation or failure to file the report of compliance according to the terms of the notice of violation.

C. At any time after receipt of a notice of violation, the person or organization to which the notice is addressed or the state agency on aging [aging and long-term services department] may request a conference. The state agency on aging [aging and long-term services department] shall schedule a conference within seven days of a request.

D. The purpose of the conference is to discuss the contents of the notice of violation and to assist the addressee to comply with the requirements of the Continuing Care Act. Subject to rules that the state agency on aging [aging and long-term services department] may promulgate, a representative of the resident association at any facility affected by the notice shall have a right to attend the conference.

E. A person receiving a notice of violation shall submit a signed report of compliance as provided by the notice. The state agency on aging [aging and long-term services department] shall send a copy to the resident association of any facility affected by the notice.

F. Upon receipt of the report of compliance the state agency on aging [aging and long-term services department] shall take steps to determine that compliance has been achieved.

History: Laws 1991, ch. 263, 5.



Section 24-17-17 - Rules and regulations authorized.

24-17-17. Rules and regulations authorized.

The aging and long-term services department shall promulgate all rules and regulations necessary or appropriate to administer the provisions of the Continuing Care Act, including, but not limited to, requirements regarding financial reserves, disclosure and actuarial studies.

History: Laws 1991, ch. 263, 6; 2010, ch. 88, 8.



Section 24-17-18 - Report to attorney general; civil action; civil penalties.

24-17-18. Report to attorney general; civil action; civil penalties.

Any time after the state agency on aging [aging and long-term services department] issues a notice of violation, the state agency on aging [aging and long-term services department] may send the attorney general a written report alleging a possible violation of the Continuing Care Act or any rule adopted pursuant to that act. Upon receipt of that report, the attorney general shall promptly conduct an investigation to determine whether grounds exist for formally finding a violation. If the attorney general makes that finding, he shall file an appropriate action against the alleged violator in a court of competent jurisdiction. Upon finding violations of any provisions of the Continuing Care Act or any rule adopted pursuant to that act, the court may impose a civil penalty in the amount of five dollars ($5.00) per resident or up to five hundred dollars ($500), in the discretion of the court, for each day that the violation remains uncorrected after the compliance date stipulated in a notice of violation issued pursuant to the Continuing Care Act.

History: Laws 1991, ch. 263, 7.






Article 17A - Long-Term Care Services

Section 24-17A-1 - Short title.

24-17A-1. Short title.

This act [24-17A-1 through 24-17A-5 NMSA 1978] may be cited as the "Long-term Care Services Act".

History: Laws 1998, ch. 82, 1.



Section 24-17A-2 - Definitions.

24-17A-2. Definitions.

As used in the Long-term Care Services Act:

A. "consumer" means a long-term care service recipient who has a physical or mental illness, injury or disability or who suffers from any cognitive impairment that restricts or limits the person's activities of daily living or instrumental activities of daily living and who is under the care of a provider;

B. "long-term care" means home- or community-based care provided to a consumer that is designed to maintain the consumer's independence and autonomy in the consumer's residence and includes support services such as personal, respite, attendant, residential or institutional care; case management; services such as meals, homemaker, home repair, transportation, companion, adult day health care, emergency response or day habilitation; physical, occupational or speech therapy; nursing; or help with chores;

C. "residence" means a consumer's home, an independent living center, an adult day health care facility, a community center, an assisted living facility, an adult residential care facility, a nursing home or a senior citizen center; and

D. "service delivery system" means a unified statewide, comprehensive home- and community-based service delivery system that integrates and coordinates all health, medical and social services that meet the individual needs of consumers and support them in remaining in their own homes and communities.

History: Laws 1998, ch. 82, 2.



Section 24-17A-3 - Interagency committee created; coordinated service delivery system; lead agency; service delivery system.

24-17A-3. Interagency committee created; coordinated service delivery system; lead agency; service delivery system.

A. The "interagency committee on long-term care" is created.

B. Members of the interagency committee on long-term care shall be the heads of the following agencies or their designated representatives:

(1) the state agency on aging [aging and long-term services department];

(2) the human services department;

(3) the department of health;

(4) the children, youth and families department;

(5) the labor department;

(6) the governor's committee on concerns of the handicapped;

(7) the developmental disabilities planning council; and

(8) the department of insurance.

C. The interagency committee on long-term care shall design and implement a coordinated service delivery system that fulfills the legislative mandate to develop a coordinated long-term care system.

D. The governor shall appoint a chairperson from the membership of the interagency committee on long-term care.

History: Laws 1998, ch. 82, 3.



Section 24-17A-4 - Service delivery system; components; principles.

24-17A-4. Service delivery system; components; principles.

The interagency committee on long-term care shall take into consideration, within available resources, the following principles in the design, development and implementation of the integrated long-term care delivery system to:

A. ensure the dignity and respect of consumers in the treatment and support provided;

B. tailor home- and community-based long-term care services and programs to provide full access and coordination to meet the individual needs of consumers;

C. develop and provide home- and community-based long-term care services and programs of the highest quality;

D. provide for consumer self-determination by providing options for individual choice and consumer input in home- and community-based long-term care;

E. implement a state policy that defines the state's obligation regarding long-term care by integrating applicable state and federal mandates related to long-term care services;

F. diversify institutional care options that explore and enhance appropriate alternatives to institutional care; and

G. integrate various funding sources to provide quality, affordable services to the consumer.

History: Laws 1998, ch. 82, 4.



Section 24-17A-5 - Report.

24-17A-5. Report.

The chairperson shall present a report to the legislature on the progress of the interagency committee on long-term care and the status of the coordinated service delivery system. The report shall include conclusions and recommendations to further the work of the interagency committee on long-term care and to complete the process of integrating the service delivery system in the state.

History: Laws 1998, ch. 82, 5.






Article 18 - Children's and Juvenile Facility Criminal Records Screening

Section 24-18-1 to 24-18-4 - Recompiled.

24-18-1 to 24-18-4. Recompiled.






Article 19 - Children's Trust Fund

Section 24-19-1 - Short title.

24-19-1. Short title.

Chapter 24, Article 19 NMSA 1978 may be cited as the "Children's Trust Fund Act".

History: Laws 1986, ch. 15, 1; 2005, ch. 65, 1.



Section 24-19-2 - Purpose.

24-19-2. Purpose.

It is the purpose of the Children's Trust Fund Act to:

A. be a statewide resource that advocates for and educates about the prevention of child abuse and neglect;

B. provide the means to develop innovative children's projects and programs that address one or more of the following:

(1) preventing abuse and neglect of children;

(2) providing medical, psychological and other appropriate treatment for children who are victims of abuse or neglect; and

(3) developing community-based services aimed at the prevention and treatment of child abuse and neglect; and

C. manage the next generation fund projects and programs.

History: Laws 1986, ch. 15, 2; 2005, ch. 65, 2; 2013, ch. 25, 1.



Section 24-19-3 - Definitions.

24-19-3. Definitions.

As used in the Children's Trust Fund Act:

A. "board" means the children's trust fund board of trustees;

B. "children's projects and programs" means projects and programs that provide services to children, including services to their families, consistent with the purposes of the Children's Trust Fund Act;

C. "council" means the next generation council;

D. "department" means the children, youth and families department;

E. "next generation fund projects and programs" means projects and programs funded from the next generation fund that meet the requirements for funding provided in Section 24-19-10 NMSA 1978; and

F. "secretary" means the secretary of children, youth and families.

History: Laws 1986, ch. 15, 3; 1992, ch. 57, 19; 2005, ch. 65, 3; 2013, ch. 25, 2.



Section 24-19-4 - Children's trust fund created; expenditure limitations.

24-19-4. Children's trust fund created; expenditure limitations.

A. The "children's trust fund" is created in the state treasury. The children's trust fund may be used for any purpose enumerated in Section 24-19-2 NMSA 1978. All income received from investment of the fund shall be credited to the fund. No money appropriated to the fund or otherwise accruing to it shall be disbursed in any manner except as provided in the Children's Trust Fund Act.

B. The children's trust fund shall be administered by the department for the purpose of funding children's projects and programs from the income received from investment of the fund; provided that none of the income shall be used for capital expenditures. All income from investment of the fund is appropriated to the department for that purpose or for administrative costs as provided in Subsection C of this section. Grants, distributions and transfers of money from the fund shall be made only from the income received from investment of the fund and from other sources pursuant to Section 24-19-9 NMSA 1978, including federal funds, private donations, bequests and other public and private grants.

C. Up to ten percent of the income received from investment of the children's trust fund may be expended for costs of administration of the fund and administration of the children's projects and programs undertaken with fund money. Administrative costs include per diem and mileage, staff salaries and expenses related to administration of the fund.

D. Disbursements from income credited to the children's trust fund and appropriated to the department shall be made only upon warrants drawn by the secretary of finance and administration pursuant to vouchers signed by the secretary of children, youth and families or the secretary's designated representative to fund children's projects and programs approved by the board.

E. One-half of the money transferred to the children's trust fund pursuant to Section 40-1-11 NMSA 1978 and all of the money transferred to the children's trust fund pursuant to Section 66-3-420 NMSA 1978 shall be deemed income received from investment of the fund.

History: Laws 1986, ch. 15, 4; 1990, ch. 26, 1; 1992, ch. 57, 20; 1993, ch. 175, 1; 1993, ch. 199, 1; 2004, ch. 74, 1; 2005, ch. 65, 4; 2013, ch. 25, 3.



Section 24-19-5 - Children's trust fund board of trustees created; members.

24-19-5. Children's trust fund board of trustees created; members.

A. There is created the "children's trust fund board of trustees" consisting of thirteen nonpartisan members, not employees of the state, knowledgeable in the area of children's programs and representative of multiple, diverse perspectives within the state, who shall be appointed by the governor with the advice and consent of the senate. Of these members, at least two shall be individuals of recognized standing in the field of children's services. On the initial board, two members shall be appointed for terms ending on July 1, 1988; two members shall be appointed for terms ending on July 1, 1989; and three members shall be appointed for terms ending on July 1, 1990. Thereafter, appointments shall be made for terms of four years. Vacancies of appointed members shall be filled by appointment by the governor for the unexpired term.

B. The board shall select a person from its membership to serve as chair.

History: Laws 1986, ch. 15, 5; 1987, ch. 135, 1; 2013, ch. 25, 4.



Section 24-19-6 - Per diem and mileage; board.

24-19-6. Per diem and mileage; board.

Members of the board shall be reimbursed as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

History: Laws 1986, ch. 15, 6.



Section 24-19-7 - Duties of the board.

24-19-7. Duties of the board.

At least four times a year, the board shall meet upon the call of its chair to take all action necessary or proper for the administration of the Children's Trust Fund Act. The board shall also approve or disapprove proposals submitted and shall base its decision on the proposals' merit and feasibility, the best interest of the beneficiaries of the children's project or program proposals and the capacity of the children's projects' or programs' success or failure for evaluation.

History: Laws 1986, ch. 15, 7; 2005, ch. 65, 6; 2013, ch. 25, 5.



Section 24-19-8 - Children, youth and families department; additional powers and duties.

24-19-8. Children, youth and families department; additional powers and duties.

The department shall:

A. promulgate rules approved by the board;

B. transmit proposals for children's projects and programs to the board and next generation fund projects and programs to the council for evaluation and report on the proposals;

C. enter into contracts approved by the board to carry out the proposed children's project or program or next generation fund project or program, provided that:

(1) not more than fifty percent of the total funds distributed for any one fiscal year from the children's trust fund shall be allocated for any single children's project or program;

(2) not more than fifty percent of the total funds distributed for any one fiscal year from the next generation fund shall be allocated for any single next generation fund project or program;

(3) each children's project or program shall be funded for a specified period, not to exceed four years, and funds shall not be used for maintenance of ongoing or permanent efforts extending beyond the period specified, except that a children's project or program may be extended once for a period not to exceed the original, and the board shall approve rules providing procedures and guidelines for the preparation and approval of proposals for children's projects and programs and providing for any other matter the board deems necessary for the administration of the Children's Trust Fund Act; and

(4) no contract shall be entered into if the department finds it contrary to law;

D. furnish the board and the council with the necessary technical and clerical assistance;

E. adopt standard contract provisions; and

F. report at least annually to the governor and the legislature on the progress of its work and the results of children's projects and programs and next generation fund projects and programs.

History: Laws 1986, ch. 15, 8; 2005, ch. 65, 8; 2013, ch. 25, 6.



Section 24-19-9 - Acceptance of federal funds and private donations.

24-19-9. Acceptance of federal funds and private donations.

To carry out the provisions of the Children's Trust Fund Act, the department and the children's trust fund may accept any federal matching funds or grants for children's projects and programs or next generation fund projects and programs. The department may accept donations and bequests from private sources for deposit in the children's trust fund or the next generation fund, as applicable. The board shall distribute these funds as specified by the granting entity or donor.

History: Laws 1986, ch. 15, 9; 2005, ch. 65, 9; 2013, ch. 25, 7.



Section 24-19-10 - Next generation fund; created; expenditure limitations.

24-19-10. Next generation fund; created; expenditure limitations.

A. The "next generation fund" is created in the state treasury. The next generation fund may be used for any purpose enumerated in Section 24-19-2 NMSA 1978. All income received from investment of the fund shall be credited to the fund. No money appropriated to the fund or otherwise accruing to it shall be disbursed in any manner except as provided in the Children's Trust Fund Act.

B. The fund shall be used to fund next generation fund projects and programs that are approved by the board. Next generation fund projects and programs shall:

(1) provide positive child and youth development activities that support physical, mental and social well-being;

(2) promote strong, healthy families and help to prevent child abuse and neglect;

(3) promote community service, leadership and citizenship; and

(4) provide community coordination of child and youth development programming across the age zero to twenty-four developmental continuum.

C. The next generation fund shall be administered by the department, and the income from investment of the fund is appropriated to the department to carry out the purposes of the fund. None of the income shall be used for capital expenditures. Grants, distributions and transfers of money from the fund shall be made only from the income received from investment of the fund.

D. Up to ten percent of the income received from investment of the fund may be expended for costs of administering the fund and next generation projects and programs. Administrative costs include per diem and mileage, staff salaries and expenses related to administration of the fund.

E. Disbursements from the fund shall be made by warrants drawn by the secretary of finance and administration pursuant to vouchers signed by the secretary of children, youth and families or the secretary's designated representative.

History: Laws 2005, ch. 65, 5; 2013, ch. 25, 8.



Section 24-19-11 - Next generation council; created; membership; purpose.

24-19-11. Next generation council; created; membership; purpose.

A. The "next generation council" is created. The board shall appoint ten members, at least two from each federal congressional district, who are not employees of the state and who are knowledgeable in the area of positive child and youth development programs. Members serve at the pleasure of the board. Members shall select a member to serve as chair of the council. Members are entitled to per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

B. The council shall evaluate proposed next generation fund projects and programs and make funding recommendations to the board. The board shall approve or disapprove next generation fund projects and programs for funding and transmit those proposals to the department.

History: Laws 2005, ch. 65, 7; 2013, ch. 25, 9.






Article 20 - Health Research

Section 24-20-1 - Medical trust fund for cancer and other medical research; appropriation.

24-20-1. Medical trust fund for cancer and other medical research; appropriation.

A. There is created at the university of New Mexico school of medicine a medical trust fund to be administered by the school of medicine. The fund shall consist of balances transferred to the fund from the dedicated health research fund and any other distributions, transfers and deposits that may be made to the fund. Earnings from investment of the medical trust fund are appropriated to the university of New Mexico school of medicine for cancer and other medical research.

B. The university of New Mexico school of medicine shall report annually to the commission on higher education, the department of health and the legislative finance committee regarding the use of the earnings on the medical trust fund.

History: 1978 Comp., 24-20-1, enacted by Laws 1993, ch. 358, 3.



Section 24-20-3 - Brain injury advisory council; created; powers and duties.

24-20-3. Brain injury advisory council; created; powers and duties.

A. The "brain injury advisory council" is created to advise the governor's commission on disability, the governor, the legislature and other state agencies.

B. The brain injury advisory council shall consist of no fewer than eighteen and no more than twenty-four members appointed by the governor and shall include survivors of brain injuries; family members of persons with brain injuries; and health care professionals and other representatives of private sector organizations and state agencies that provide services and support to persons with brain injuries.

C. Members shall be appointed for staggered terms of three years, so that the terms of one-third of the members shall expire in a given year.

D. Members shall elect annually a chair and vice chair. Staff and other administrative support shall be provided by the governor's commission on disability or other state agency as assigned by the governor. Members shall meet at the call of the chair.

E. Members who are not state employees may receive per diem and travel expenses as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] for state employees. Reasonable accommodations shall be made available to permit full participation in council activities by its members, including personal assistance to members who are survivors of brain injuries and respite care for members who are family members of persons with brain injuries.

F. The brain injury advisory council shall:

(1) study and make recommendations to the governor's commission on disability, the governor, the legislature and other state agencies concerning case management, community support systems, long-term care, employment, emergency medical services, rehabilitation and prevention and the improvement and coordination of state activities relative to the concerns of persons with brain injuries and their families or other caregivers; and

(2) advise appropriate state agencies and private organizations on the development of services and supports that meet the needs of persons with brain injuries.

History: Laws 1995, ch. 189, 1; 2013, ch. 127, 1.



Section 24-20-4 - Amyotrophic lateral sclerosis research fund.

24-20-4. Amyotrophic lateral sclerosis research fund.

The "amyotrophic lateral sclerosis research fund" is created in the state treasury. The fund shall consist of distributions made to the fund pursuant to the Tax Administration Act [Chapter 7, Article 1 NMSA 1978]. Money in the fund is appropriated to the board of regents of the university of New Mexico for amyotrophic lateral sclerosis research. Disbursements from the fund shall be by warrant of the secretary of finance and administration upon vouchers signed by the president of the university of New Mexico. Money in the fund shall revert to the general fund at the end of a fiscal year.

History: Laws 2005, ch. 56, 3.






Article 21 - Genetic Information Privacy

Section 24-21-1 - Short title.

24-21-1. Short title.

Chapter 24, Article 21 NMSA 1978 may be cited as the "Genetic Information Privacy Act".

History: Laws 1998, ch. 77, 1; 2015, ch. 156, 1.



Section 24-21-2 - Definitions.

24-21-2. Definitions.

As used in the Genetic Information Privacy Act:

A. "DNA" means deoxyribonucleic acid, including mitochondrial DNA, complementary DNA and DNA derived from ribonucleic acid;

B. "gene products" means gene fragments, ribonucleic acids or proteins derived from DNA that would be a reflection of or indicate DNA sequence information;

C. "genetic analysis" means a test of an individual's DNA, gene products or chromosomes that indicates a propensity for or susceptibility to illness, disease, impairment or other disorders, whether physical or mental; that demonstrates genetic or chromosomal damage due to environmental factors; or that indicates carrier status for disease or disorder; excluded, however, are routine physical measurements, chemical, blood and urine analysis, tests for drugs, tests for the presence of HIV virus and any other tests or analyses commonly accepted in clinical practice at the time ordered;

D. "genetic information" means information about the genetic makeup of an individual or members of an individual's family, including information resulting from genetic testing, genetic analysis, DNA composition, participation in genetic research or use of genetic services;

E. "genetic propensity" means the presence in an individual or members of an individual's family of real or perceived variations in DNA or other genetic material from that of the normal genome that do not represent the outward physical or medical signs of a genetic disease at the time of consideration;

F. "genetic testing" means a test of an individual's DNA, ribonucleic acid, chromosomes or proteins, including carrier status, that are linked with physical or mental disorders, impairments or genetic characteristics or that indicate that an individual may be predisposed to an illness, disease, impairment or other disorder;

G. "insurer" means an insurance company, insurance service or insurance organization that is licensed to engage in the business of insurance in the state and that is subject to state law that regulates insurance within the meaning of Paragraph (2) of Subsection (b) of Section 514 of the federal Employee Retirement Income Security Act of 1974, as amended. "Insurer" does not include an insurance company that is licensed under the Prepaid Dental Plan Law [Chapter 59A, Article 48 NMSA 1978] or a company that is solely engaged in the sale of dental insurance and is not licensed under the Prepaid Dental Plan Law, but under another provision of the New Mexico Insurance Code [Chapter 59A NMSA 1978 except Articles 30A and 42A]; and

H. "laboratory" means a facility accredited pursuant to the federal clinical laboratory improvement amendments for the biological, microbiological, serological, chemical, immunohematological, hematological, biophysical, cytological, pathological or other examination of materials derived from the human body for the purpose of providing information for the diagnosis, prevention or treatment of any disease or impairment of, or the assessment of the health of, human beings and includes procedures to determine, measure or otherwise describe the presence or absence of various substances or organisms in the body.

History: Laws 1998, ch. 77, 2; 2005, ch. 204, 1; 2015, ch. 156, 2.



Section 24-21-3 - Genetic analysis prohibited without informed consent; exceptions.

24-21-3. Genetic analysis prohibited without informed consent; exceptions.

A. Except as provided in Subsection C of this section, no person shall obtain genetic information or samples for genetic analysis from an individual without first obtaining informed and written consent from the individual or the individual's authorized representative.

B. Except as provided in Subsection C of this section, genetic analysis of an individual or collection, retention, transmission or use of genetic information without the informed and written consent of the individual or the individual's authorized representative is prohibited.

C. An individual's DNA, genetic information or the results of genetic analysis may be obtained, retained, transmitted or used without the individual's written and informed consent pursuant to federal or state law or regulations only:

(1) to identify an individual in the course of a criminal investigation by a law enforcement agency;

(2) if the individual has been convicted of a felony, for purposes of maintaining a DNA database for law enforcement purposes;

(3) to identify a deceased individual;

(4) to establish parental identity;

(5) to screen newborns;

(6) if the DNA, genetic information or results of genetic analysis are not identified with the individual or the individual's family members;

(7) by a court for determination of damage awards pursuant to the Genetic Information Privacy Act;

(8) by medical repositories or registries;

(9) for the purpose of medical or scientific research and education, including retention of gene products, genetic information or genetic analysis if the identity of the individual or the individual's family members is not disclosed;

(10) for the purpose of emergency medical treatment consistent with applicable law; or

(11) by a laboratory conducting an analysis or test of a specified individual pursuant to a written order to the laboratory from a health care practitioner or the health care practitioner's agent, including by electronic transmission.

D. Actions of an insurer and third parties dealing with an insurer in the ordinary course of conducting and administering the business of life, disability income or long-term care insurance are exempt from the provisions of this section if the use of genetic analysis or genetic information for underwriting purposes is based on sound actuarial principles or related to actual or reasonably anticipated experience. However, before or at the time of collecting genetic information for use in conducting and administering the business of life, disability income or long-term care insurance, the insurer shall notify in writing an applicant for insurance or the insured that the information may be used, transmitted or retained solely for the purpose of conducting and administering the business of life, disability income or long-term care insurance.

E. Nothing in Paragraph (5), (8), (9), (10) or (11) of Subsection C of this section authorizes a person to obtain, retain, transmit or use an individual's DNA, genetic information or the results of genetic analysis if the individual or the individual's authorized representative or guardian, or the parent or guardian of a minor child, gives notice to the person of an objection on the basis of religious tenets or practices.

History: Laws 1998, ch. 77, 3; 2015, ch. 156, 3.



Section 24-21-4 - Genetic discrimination prohibited.

24-21-4. Genetic discrimination prohibited.

A. Discrimination by an insurer against an individual or member of the individual's family on the basis of genetic analysis, genetic information or genetic propensity is prohibited.

B. The provisions of this section do not require a health insurer to provide particular benefits other than those provided under the terms of the plan or coverage. A health insurer shall not consider a genetic propensity, susceptibility or carrier status as a pre-existing condition for the purpose of limiting or excluding benefits, establishing rates or providing coverage.

C. The provisions of this section do not prohibit use of genetic analysis, genetic propensity or genetic information by an insurer in the ordinary conduct of business in connection with life, disability income or long-term care insurance if use of genetic analysis, genetic propensity or genetic information in underwriting is based on sound actuarial principles or related to actual or reasonably anticipated experience.

D. It is unlawful for a person to use genetic information in employment, recruiting, housing or lending decisions or in extending public accommodations and services.

History: Laws 1998, ch. 77, 4; 2005, ch. 204, 2; 2015, ch. 156, 4.



Section 24-21-5 - Rights of retention.

24-21-5. Rights of retention.

A. Unless otherwise authorized by Subsection C of Section 24-21-3 NMSA 1978, no person shall retain an individual's genetic information, gene products or samples for genetic analysis without first obtaining informed and written consent from the individual or the individual's authorized representative. This subsection does not affect the status of original medical records of patients, and the rules of confidentiality and accessibility applicable to the records continue in force.

B. An individual's genetic information or samples for genetic analysis shall be destroyed promptly upon the specific request by that individual or that individual's authorized representative unless:

(1) retention is necessary for the purposes of a criminal or death investigation or a criminal or juvenile proceeding;

(2) retention is authorized by order of a court of competent jurisdiction;

(3) retention is authorized under a research protocol approved by an institution review board pursuant to federal law or a medical registry or repository authorized by state or federal law; or

(4) the genetic information or samples for genetic analysis have been obtained pursuant to Subsection C of Section 24-21-3 NMSA 1978.

C. Actions of an insurer and third parties dealing with an insurer in the ordinary course of conducting and administering the business of life, disability income or long-term care insurance are exempt from the provisions of this section. However, before or at the time of collecting genetic information for use in conducting and administering the business of life, disability income or long-term care insurance, the insurer shall notify in writing an applicant for insurance or the insured that the information may be used, transmitted or retained solely for the purpose of conducting and administering the business of life, disability income or long-term care insurance.

D. Nothing in Paragraph (3) or (4) of Subsection B of this section authorizes retention of an individual's genetic information or samples for genetic analysis if the individual or the individual's authorized representative or guardian, or the parent or guardian of a minor child, objects on the basis of religious tenets or practices.

History: Laws 1998, ch. 77, 5; 2015, ch. 156, 5.



Section 24-21-6 - Penalties.

24-21-6. Penalties.

A. The attorney general or a district attorney may bring a civil action against a person for violating the provisions of the Genetic Information Privacy Act or to otherwise enforce those provisions.

B. An individual whose rights under the provisions of the Genetic Information Privacy Act have been violated may bring a civil action for damages or other relief.

C. The court may order a person who violates the provisions of the Genetic Information Privacy Act to comply with those provisions and may order other appropriate relief, including:

(1) directing an insurer who has violated Section 24-21-3 or 24-21-4 NMSA 1978 to provide a policy for hospital and medical expenses, including health insurance, group disability insurance or long-term care coverage, to the injured individual under the same terms and conditions as would have applied had the violation not occurred;

(2) actual damages;

(3) damages of up to five thousand dollars ($5,000) in addition to any economic loss if the violation results from willful or grossly negligent conduct; and

(4) reasonable attorney fees and appropriate court costs.

D. Pursuant to Subsection C of Section 24-21-3 NMSA 1978, the court may use genetic information to determine the cause of damage or injury and penalty awards.

E. Each instance of wrongful collection, analysis, retention, disclosure or use of genetic information constitutes a separate and actionable violation of the Genetic Information Privacy Act.

History: Laws 1998, ch. 77, 6; 2015, ch. 156, 6.



Section 24-21-7 - Application of act.

24-21-7. Application of act.

The provisions of the Genetic Information Privacy Act shall apply to genetic analysis performed and genetic information and gene products obtained after May 20, 1998, except that Section 24-21-4 NMSA 1978 and proceedings brought alleging violations of that section shall apply to genetic analysis whenever performed and genetic information and gene products whenever obtained.

History: Laws 1998, ch. 77, 7; 1999, ch. 82, 1.






Article 22 - Safe Haven for Infants

Section 24-22-1 - Short title.

24-22-1. Short title.

Chapter 24, Article 22 NMSA 1978 may be cited as the "Safe Haven for Infants Act".

History: Laws 2001, ch. 31, 1; 2001, ch. 132, 1; 2005, ch. 26, 1.



Section 24-22-1.1 - Purpose.

24-22-1.1. Purpose.

The purpose of the Safe Haven for Infants Act is to promote the safety of infants and to immunize a parent from criminal prosecution for leaving an infant, ninety days of age or less, at a safe haven site. This act is not intended to abridge the rights or obligations created by the federal Indian Child Welfare Act of 1978 or the rights of parents.

History: Laws 2005, ch. 26, 2; 2013, ch. 20, 1.



Section 24-22-2 - Definitions.

24-22-2. Definitions.

As used in the Safe Haven for Infants Act:

A. "fire station" means a fire station that is certified by the fire marshal division of the public regulation commission;

B. "hospital" means an acute care general hospital or health care clinic licensed by the state;

C. "Indian child" means an Indian child as defined by the federal Indian Child Welfare Act of 1978;

D. "infant" means a child no more than ninety days old, as determined within a reasonable degree of medical certainty;

E. "law enforcement agency" means a law enforcement agency of the state or a political subdivision of the state;

F. "safe haven site" means a hospital, law enforcement agency or fire station that has staff on-site at the time an infant is left at such a site; and

G. "staff" means an employee, contractor, agent or volunteer performing services as required and on behalf of the safe haven site.

History: Laws 2001, ch. 31, 2; 2001, ch. 132, 2; 2005, ch. 26, 3; 2013, ch. 20, 2.



Section 24-22-3 - Leaving an infant.

24-22-3. Leaving an infant.

A. A person may leave an infant with the staff of a safe haven site without being subject to criminal prosecution for abandonment or abuse if the infant was born within ninety days of being left at the safe haven site, as determined within a reasonable degree of medical certainty, and if the infant is left in a condition that would not constitute abandonment or abuse of a child pursuant to Section 30-6-1 NMSA 1978.

B. A safe haven site may ask the person leaving the infant for the name of the infant's biological father or biological mother, the infant's name and the infant's medical history, but the person leaving the infant is not required to provide that information to the safe haven site.

C. The safe haven site is deemed to have received consent for medical services provided to an infant left at a safe haven site in accordance with the provisions of the Safe Haven for Infants Act or in accordance with procedures developed between the children, youth and families department and the safe haven site.

History: Laws 2001, ch. 31, 3; 2001, ch. 132, 3; 2005, ch. 26, 4; 2013, ch. 20, 3.



Section 24-22-4 - Safe haven site procedures.

24-22-4. Safe haven site procedures.

A. A safe haven site shall accept an infant who is left at the safe haven site in accordance with the provisions of the Safe Haven for Infants Act.

B. In conjunction with the children, youth and families department, a safe haven site shall develop procedures for appropriate staff to accept and provide necessary medical services to an infant left at the safe haven site and to the person leaving the infant at the safe haven site, if necessary.

C. Upon receiving an infant who is left at a safe haven site in accordance with the provisions of the Safe Haven for Infants Act, the safe haven site may provide the person leaving the infant with:

(1) information about adoption services, including the availability of private adoption services;

(2) brochures or telephone numbers for agencies that provide adoption services or counseling services; and

(3) written information regarding whom to contact at the children, youth and families department if the parent decides to seek reunification with the infant.

D. A safe haven site shall ask the person leaving the infant whether the infant has a parent who is either a member of an Indian tribe or is eligible for membership in an Indian tribe, but the person leaving the infant is not required to provide that information to the safe haven site.

E. Immediately after receiving an infant in accordance with the provisions of the Safe Haven for Infants Act, a safe haven site shall inform the children, youth and families department that the infant has been left at the safe haven site. The safe haven site shall provide the children, youth and families department with all available information regarding the child and the parents, including the identity of the child and the parents, the location of the parents and the child's medical records.

History: Laws 2001, ch. 31, 4; 2001, ch. 132, 4; 2005, ch. 26, 5; 2013, ch. 20, 4.



Section 24-22-5 - Responsibilities of the children, youth and families department.

24-22-5. Responsibilities of the children, youth and families department.

A. The children, youth and families department shall be deemed to have emergency custody of an infant who has been left at a safe haven site according to the provisions of the Safe Haven for Infants Act.

B. Upon receiving a report of an infant left at a safe haven site pursuant to the provisions of the Safe Haven for Infants Act, the children, youth and families department shall immediately conduct an investigation, pursuant to the provisions of the Abuse and Neglect Act [Chapter 32A, Article 4 NMSA 1978].

C. When an infant is taken into custody by the children, youth and families department, the department shall make reasonable efforts to determine whether the infant is an Indian child. If the infant is an Indian child:

(1) the child's tribe shall be notified as required by Section 32A-1-14 NMSA 1978 and the federal Indian Child Welfare Act of 1978; and

(2) pre-adoptive placement and adoptive placement of the Indian child shall be in accordance with the provisions of Section 32A-5-5 NMSA 1978 regarding Indian child placement preferences.

D. The children, youth and families department shall perform public outreach functions necessary to educate the public about the Safe Haven for Infants Act, including developing literature about that act and distributing it to safe haven sites.

E. An infant left at a safe haven site in accordance with the provisions of the Safe Haven for Infants Act shall presumptively be deemed eligible and enrolled for medicaid benefits and services.

History: Laws 2001, ch. 31, 5; 2001, ch. 132, 5; 2005, ch. 26, 6; 2013, ch. 20, 5.



Section 24-22-7 - Procedure if reunification is sought.

24-22-7. Procedure if reunification is sought.

A. A person established as a parent of an infant previously left at a safe haven site shall have standing to participate in all proceedings regarding the child pursuant to the provisions of the Abuse and Neglect Act [Chapter 32A, Article 4 NMSA 1978].

B. If a person not previously established as a parent seeks reunification with an infant previously left at a safe haven site and the person's DNA indicates parentage of the infant, that person shall have standing to participate in all proceedings regarding the infant pursuant to the provisions of the Abuse and Neglect Act.

History: Laws 2001, ch. 31, 7; 2001, ch. 132, 7; 2005, ch. 26, 7; 2013, ch. 20, 6.



Section 24-22-8 - Immunity.

24-22-8. Immunity.

A safe haven site and its staff are immune from criminal liability and civil liability for accepting an infant in compliance with the provisions of the Safe Haven for Infants Act but not for subsequent negligent medical care or treatment of the infant.

History: Laws 2001, ch. 31, 8 and Laws 2001, ch. 132, 8; 2013, ch. 20, 7.






Article 23 - Administration of Opioid Antagonists

Section 24-23-1 - Authority to possess, store, distribute, dispense, prescribe and administer opioid antagonists; release from liability; rulemaking.

24-23-1. Authority to possess, store, distribute, dispense, prescribe and administer opioid antagonists; release from liability; rulemaking.

A. A person may possess an opioid antagonist, regardless of whether the person holds a prescription for the opioid antagonist.

B. Any person acting under a standing order issued by a licensed prescriber may store or distribute an opioid antagonist.

C. Pursuant to a valid prescription, a pharmacist may dispense an opioid antagonist to a person:

(1) at risk of experiencing an opioid-related drug overdose; or

(2) in a position to assist another person at risk of experiencing an opioid-related drug overdose.

D. A pharmacist may distribute an opioid antagonist to a registered overdose prevention and education program.

E. A person may administer an opioid antagonist to another person if the person:

(1) in good faith, believes the other person is experiencing a drug overdose; and

(2) acts with reasonable care in administering the drug to the other person.

F. A licensed prescriber may directly or by standing order prescribe, dispense or distribute an opioid antagonist to:

(1) a person at risk of experiencing an opioid-related drug overdose;

(2) a family member, friend or other person in a position to assist a person at risk of experiencing an opioid-related drug overdose;

(3) an employee, volunteer or representative of a community-based entity providing overdose prevention and education services that is registered with the department; or

(4) a first responder.

G. A registered overdose prevention and education program that possesses, stores, distributes or administers an opioid antagonist in accordance with department rules and on standing orders from a licensed prescriber pursuant to this section shall not be subject to civil liability, criminal prosecution or professional disciplinary action arising from the possession, storage, distribution or administration of the opioid antagonist; provided that actions are taken with reasonable care and without willful, wanton or reckless behavior.

H. A person who possesses or who administers, dispenses or distributes an opioid antagonist to another person pursuant to this section shall not be subject to civil liability, criminal prosecution or professional disciplinary action as a result of the possession, administration, distribution or dispensing of the opioid antagonist; provided that actions are taken with reasonable care and without willful, wanton or reckless behavior.

I. The department shall create, collect and maintain any individually identifiable information pursuant to this section in a manner consistent with state and federal privacy laws.

J. The secretary shall promulgate rules relating to overdose prevention and education programs:

(1) establishing requirements and protocols for the registration of overdose prevention and education programs that are not licensed pharmacies;

(2) monitoring registered overdose prevention and education programs' storage and distribution of opioid antagonists;

(3) gathering data from overdose prevention and education programs to inform public health efforts to address overdose prevention efforts; and

(4) authorizing standards for overdose prevention education curricula, training and the certification of individuals to store and distribute opioid antagonists for the overdose prevention and education program.

K. As used in this section:

(1) "administer" means the direct application of a drug to the body of an individual by injection, inhalation, ingestion or any other means;

(2) "department" means the department of health;

(3) "dispense" means to evaluate and implement a prescription for an opioid antagonist, including the preparation and delivery of a drug or device to a patient or patient's agent;

(4) "distribute" means to deliver an opioid antagonist drug or opioid antagonist device by means other than by administering or dispensing;

(5) "first responder" means any public safety employee or volunteer whose duties include responding rapidly to an emergency, including:

(a) a law enforcement officer;

(b) a firefighter or certified volunteer firefighter; or

(c) emergency medical services personnel;

(6) "licensed prescriber" means any individual who is authorized by law to prescribe an opioid antagonist in the state;

(7) "opioid antagonist" means a drug approved by the federal food and drug administration that, when administered, negates or neutralizes in whole or in part the pharmacological effects of an opioid in the body. "Opioid antagonist" shall be limited to naloxone or other like medications that are indicated for use in reversing an opioid overdose and are approved by the department for such purpose;

(8) "possess" means to have physical control or custody of an opioid antagonist;

(9) "registered overdose prevention and education program" means any community-based organization, law enforcement agency, detention facility or school that has registered with the department in accordance with department rules and uses an approved department curriculum to teach overdose prevention and opioid antagonist administration;

(10) "standing order" means a licensed prescriber's instruction or prescribed procedure that is either patient specific or non-patient specific that can be exercised by other persons until changed or canceled by a licensed prescriber; and

(11) "storage" means possession of an opioid antagonist with the intent to dispense or distribute it.

History: Laws 2001, ch. 228, 1; 2016, ch. 45, 1; 2016, ch. 47, 1.



Section 24-23-3 - Opioid treatment center; opioid overdose education; naloxone.

24-23-3. Opioid treatment center; opioid overdose education; naloxone.

A. As agency funding and agency supplies of naloxone permit, an opioid treatment center agency operating a federally certified program to dispense methadone or other narcotic replacement as part of a detoxification treatment or maintenance treatment shall provide each patient it treats with:

(1) opioid overdose education that:

(a) conforms to department of health or federal substance abuse and mental health services administration guidelines for opioid overdose education;

(b) explains the causes of an opioid overdose;

(c) instructs when and how to administer in accordance with medical best practices: 1) life-saving rescue techniques; and 2) an opioid antagonist; and

(d) explains how to contact appropriate emergency medical services;

(2) two doses of naloxone in either a generic form or in a form approved by the federal food and drug administration; and

(3) a prescription for naloxone.

B. As used in this section, "naloxone" means naloxone hydrochloride, which is an opioid antagonist for the treatment of opioid overdose.

History: Laws 2017, ch. 59, 1.






Article 24 - Child Care Facility Loan

Section 24-24-1 - Short title.

24-24-1. Short title.

This act [24-24-1 through 24-24-4 NMSA 1978] may be cited as the "Child Care Facility Loan Act".

History: Laws 2003, ch. 316, 1.



Section 24-24-2 - Purpose.

24-24-2. Purpose.

The purpose of the Child Care Facility Loan Act is to support the physical improvement, repair, safety and maintenance of licensed child care facilities throughout New Mexico by providing long-term, low-interest funding through a revolving loan fund so as to ensure availability of healthy and safe teaching environments.

History: Laws 2003, ch. 316, 2.



Section 24-24-3 - Definitions.

24-24-3. Definitions.

As used in the Child Care Facility Loan Act:

A. "department" means the children, youth and families department;

B. "facility" means a child care facility operated by a provider, including both family home-based and center-based programs, licensed by the department to provide care to infants, toddlers and children;

C. "fund" means the child care facility revolving loan fund; and

D. "provider" means a person licensed by the department to provide child care to infants, toddlers and children pursuant to Section 9-2A-8 NMSA 1978.

History: Laws 2003, ch. 316, 3.



Section 24-24-4 - Fund created; administration.

24-24-4. Fund created; administration.

A. The "child care facility revolving loan fund" is created in the New Mexico finance authority to provide low-interest, long-term loans to providers to make health and safety improvements in their facilities. The fund shall consist of appropriations, gifts, grants and donations to the fund, which shall be invested as provided in the New Mexico Finance Authority Act [Chapter 6, Article 21 NMSA 1978]. Money in the fund shall not revert and is appropriated to the department, which shall utilize the fund for the purposes of the Child Care Facility Loan Act. Administrative costs of the authority may be paid from the fund. Expenditures from the fund for loans to providers shall be made upon warrants of the secretary of finance and administration pursuant to vouchers signed by the secretary of children, youth and families or his authorized representative.

B. Money in the fund shall be used to make loans to providers that demonstrate the need to make health and safety improvements, including space expansion, in order to maintain an adequate and appropriate environment for their clients. Loans from the fund are to be made at the lowest legally permissible interest rates for the longest amount of time in order to allow the providers the maximum opportunity to maintain the business while repaying the loan.

C. No more than twenty percent of the fund may be loaned to a single provider in a single loan. A provider that has received a loan from the fund in the immediately preceding five years or that has not completed repayment of a previous loan from the fund is ineligible for a new loan. The department shall give priority for loans to facilities of providers that serve proportionately high numbers of state-subsidized clients and low-income families.

D. The department, in conjunction with the New Mexico finance authority, shall adopt rules to administer and implement the Child Care Facility Loan Act . The rules shall become effective when filed in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978].

History: Laws 2003, ch. 316, 4.






Article 25 - New Mexico Telehealth Act

Section 24-25-1 - Short title.

24-25-1. Short title.

Chapter 24, Article 25 NMSA 1978 may be cited as the "New Mexico Telehealth Act".

History: Laws 2004, ch. 48, 1; 2007, ch. 203, 1.



Section 24-25-2 - Findings and purpose.

24-25-2. Findings and purpose.

A. The legislature finds that:

(1) lack of primary care, specialty providers and transportation continue to be significant barriers to access to health services in medically underserved rural areas;

(2) there are parts of this state where it is difficult to attract and retain health professionals, as well as to support local health facilities in providing a continuum of health care;

(3) many health care providers in medically underserved areas are isolated from mentors and colleagues and from the information resources necessary to support them personally and professionally;

(4) using information technology to deliver medical services and information from one location to another is part of a multifaceted approach to address the problems of provider distribution and the development of health systems in medically underserved areas by improving communication capabilities and providing convenient access to up-to-date information, consultations and other forms of support;

(5) the use of telecommunications to deliver health services has the potential to reduce costs, improve quality, change the conditions of practice and improve access to health care in rural, medically underserved areas; and

(6) telehealth will assist in maintaining or improving the physical and economic health of medically underserved communities by keeping the source of general health, behavioral health and oral health care in the local area, strengthening the health infrastructure and preserving health-care-related jobs.

B. The purpose of the New Mexico Telehealth Act is to provide a framework for health care providers to follow in providing telehealth services to New Mexico citizens in a manner that provides efficient and effective access to quality health services. Telehealth services include consultations, direct patient care and education for health care professionals, support personnel, students, families, patients and other consumers of health care services.

History: Laws 2004, ch. 48, 2; 2007, ch. 203, 2.



Section 24-25-3 - Definitions.

24-25-3. Definitions.

As used in the New Mexico Telehealth Act:

A. "health care provider" means a person licensed to provide health care to patients in New Mexico, including:

(1) an optometrist;

(2) a chiropractic physician;

(3) a dentist;

(4) a physician;

(5) a podiatrist;

(6) an osteopathic physician;

(7) a physician assistant;

(8) a certified nurse practitioner;

(9) a physical therapist;

(10) an occupational therapist;

(11) a speech-language pathologist;

(12) a doctor of oriental medicine;

(13) a nutritionist;

(14 a psychologist;

(15) a certified nurse-midwife;

(16) a clinical nurse specialist;

(17) a registered nurse;

(18) a dental hygienist;

(19) a pharmacist;

(20) a licensed independent social worker;

(21) a licensed counselor;

(22) a community health representative; or

(23) a licensed athletic trainer;

B. "originating site" means a place where a patient may receive health care via telehealth. An originating site may include:

(1) a licensed inpatient center;

(2) an ambulatory surgical or treatment center;

(3) a skilled nursing center;

(4) a residential treatment center;

(5) a home health agency;

(6) a diagnostic laboratory or imaging center;

(7) an assisted living center;

(8) a school-based health program;

(9) a mobile clinic;

(10) a mental health clinic;

(11) a rehabilitation or other therapeutic health setting;

(12) the patient's residence;

(13) a federally qualified health center; or

(14) a community health center; and

C. "telehealth" means the use of electronic information, imaging and communication technologies, including interactive audio, video, data communications as well as store-and-forward technologies, to provide and support health care delivery, diagnosis, consultation, treatment, transfer of medical data and education.

History: Laws 2004, ch. 48, 3; 2007, ch. 203, 3.



Section 24-25-4 - Telehealth authorized; procedure.

24-25-4. Telehealth authorized; procedure.

The delivery of health care via telehealth is recognized and encouraged as a safe, practical and necessary practice in New Mexico. No health care provider or operator of an originating site shall be disciplined for or discouraged from participating in telehealth pursuant to the New Mexico Telehealth Act. In using telehealth procedures, health care providers and operators of originating sites shall comply with all applicable federal and state guidelines and shall follow established federal and state rules regarding security, confidentiality and privacy protections for health care information.

History: Laws 2004, ch. 48, 4.



Section 24-25-5 - Scope of act.

24-25-5. Scope of act.

A. The New Mexico Telehealth Act does not alter the scope of practice of any health care provider or authorize the delivery of health care services in a setting, or in a manner, not otherwise authorized by law.

B. Because the use of telehealth improves access to quality health care and will generally benefit the citizens of New Mexico, health insurers, health maintenance organizations, managed care organizations and third-party payors offering services to the citizens of New Mexico are encouraged to use and provide coverage for telehealth within the scope of their plans or policies. The state's medical assistance program is also encouraged to include telehealth within the scope of its plan or policy.

History: Laws 2004, ch. 48, 5; 2007, ch. 203, 4.






Article 26 - Patient Care Monitoring Act

Section 24-26-1 - Short title.

24-26-1. Short title.

This act [24-26-1 through 24-26-12 NMSA 1978] may be cited as the "Patient Care Monitoring Act".

History: Laws 2004, ch. 53, 1.



Section 24-26-2 - Definitions.

24-26-2. Definitions.

As used in the Patient Care Monitoring Act:

A. "agency" [department] means the state agency on aging [aging and long-term services department];

B. "facility" means a long-term care facility licensed pursuant to the provisions of Section 24-1-5 NMSA 1978, other than an intermediate care facility for the mentally retarded, and may also include:

(1) a skilled nursing facility;

(2) an intermediate care nursing facility;

(3) a nursing facility;

(4) an adult residential shelter care home;

(5) a boarding home;

(6) any adult care home or adult residential care facility; and

(7) any swing bed in an acute care facility or extended care facility;

C. "monitoring device" means a surveillance instrument that broadcasts or records activity, but does not include a still camera;

D. "patient" means a person who is a resident of a facility;

E. "program" means the New Mexico long-term care ombudsman program; and

F. "surrogate" means a legal guardian or a legally appointed substitute decision-maker who is authorized to act on behalf of a patient.

History: Laws 2004, ch. 53, 2.



Section 24-26-3 - Monitoring device; authorization and use.

24-26-3. Monitoring device; authorization and use.

A. A patient or a surrogate may authorize installation and use of a monitoring device in a facility provided that:

(1) the facility is given notice of the installation;

(2) if the monitoring device records activity visually, such recording shall include a record of the date and time;

(3) the monitoring device and all installation and maintenance costs are paid for by the patient; and

(4) written consent is given by each patient or surrogate of each patient occupying the same room.

B. The patient may establish and the facility shall accommodate limits on the use, including the time of operation, direction, focus or volume, of a monitoring device.

History: Laws 2004, ch. 53, 3.



Section 24-26-4 - Monitoring device option; installation; accommodation by facility.

24-26-4. Monitoring device option; installation; accommodation by facility.

A. At the time of admission to a facility, a patient shall be offered the option to have a monitoring device, and a record of the patient's authorization or choice not to have a monitoring device shall be kept by the facility and shall be made accessible to the program.

B. After authorization, consent and notice, a patient or surrogate may install, operate and maintain a monitoring device in the patient's room at the patient's expense.

C. The facility shall cooperate to accommodate the installation of the monitoring device, provided the installation does not place undue burden on the facility.

History: Laws 2004, ch. 53, 4.



Section 24-26-5 - Consent; waiver.

24-26-5. Consent; waiver.

A. Consent to the authorization for the installation and use of a monitoring device may be given only by the patient or the surrogate.

B. Consent to the authorization for the installation and use of a monitoring device shall include a release of liability for the facility for a violation of the patient's right to privacy insofar as the use of the monitoring device is concerned.

C. A patient or the surrogate may reverse a choice to have or not have a monitoring device installed and used at any time, after notice to the facility and to the program upon a form prescribed by the agency.

History: Laws 2004, ch. 53, 5.



Section 24-26-6 - Authorization form; contents.

24-26-6. Authorization form; contents.

The form for the authorization of installation and use of a monitoring device shall provide for:

A. consent of the patient or the surrogate authorizing the installation and use of the monitoring device;

B. notice to the facility of the patient's installation of a monitoring device and specifics as to its type, function and use;

C. consent of any other patient or that patient's surrogate sharing the same room;

D. notice of release from liability for privacy violation through the use of the monitoring device; and

E. waiver of the patient's right to privacy in conjunction with the use of the monitoring device.

History: Laws 2004, ch. 53, 6.



Section 24-26-7 - Immunity; unauthorized use.

24-26-7. Immunity; unauthorized use.

A. In any civil action against the facility, material obtained through the use of a monitoring device may not be used if the monitoring device was installed or used without the knowledge of the facility or without the prescribed form.

B. Compliance with the provisions of the Patient Care Monitoring Act shall be a complete defense against any civil or criminal action brought against the patient, surrogate or facility for the use or presence of a monitoring device.

History: Laws 2004, ch. 53, 7.



Section 24-26-8 - Notice to current patients.

24-26-8. Notice to current patients.

Within six months of the effective date of the Patient Care Monitoring Act, all facilities shall provide to each patient or surrogate a form prescribed by the agency explaining the provisions of the Patient Care Monitoring Act and giving each patient or surrogate a choice to have a monitoring device installed in the patient's room. Copies of the completed form shall be kept by the facility and shall be made accessible to the program.

History: Laws 2004, ch. 53, 8.



Section 24-26-9 - Notice.

24-26-9. Notice.

The facility shall post a notice in a conspicuous place at the entrance to a room with a monitoring device that a monitoring device is in use in that room of the facility.

History: Laws 2004, ch. 53, 9.



Section 24-26-10 - Rules.

24-26-10. Rules.

The agency shall adopt rules necessary to implement the provisions of the Patient Care Monitoring Act.

History: Laws 2004, ch. 53, 10.



Section 24-26-11 - Prohibited acts.

24-26-11. Prohibited acts.

No person or patient shall be denied admission to or discharged from a facility or be otherwise discriminated against or retaliated against because of a choice to authorize installation and use of a monitoring device. Any person who violates this section shall be subject to the provisions of Section 28-17-19 NMSA 1978.

History: Laws 2004, ch. 53, 11.



Section 24-26-12 - Criminal acts.

24-26-12. Criminal acts.

Any person other than a patient or surrogate found guilty of intentionally hampering, obstructing, tampering with or destroying a monitoring device or a recording made by a monitoring device installed in a facility pursuant to the Patient Care Monitoring Act is guilty of a fourth degree felony and shall be sentenced pursuant to Section 31-18-15 NMSA 1978.

History: Laws 2004, ch. 53, 12.






Article 27 - Umbilical Cord Blood Banking Act

Section 24-27-1 - Short title.

24-27-1. Short title.

Chapter 24, Article 27 NMSA 1978 may be cited as the "Umbilical Cord Blood Banking Act".

History: Laws 2005, ch. 43, 1; 2008, ch. 9, 1.



Section 24-27-2 - Purpose of act.

24-27-2. Purpose of act.

The purpose of the Umbilical Cord Blood Banking Act is to educate pregnant women regarding the potential benefits of umbilical cord blood donations and to provide opportunities for the donation and storage of umbilical cord blood when desired by a pregnant woman.

History: Laws 2005, ch. 43, 2.



Section 24-27-3 - Definitions.

24-27-3. Definitions.

As used in the Umbilical Cord Blood Banking Act:

A. "health care facility" means an institution providing health care services, including a hospital, clinic or other inpatient center, outpatient facility or diagnostic or treatment center, that is licensed by the department of health;

B. "health care provider" means a person who is licensed, certified or otherwise authorized by law to provide or render health care services to pregnant women in New Mexico in the ordinary course of business or practice of a profession, but is limited to a medical physician, osteopathic physician, doctor of oriental medicine, physician assistant, certified nurse practitioner and certified nurse-midwife; and

C. "umbilical cord blood" means the blood that remains in the umbilical cord and placenta after the birth of a newborn child.

History: Laws 2005, ch. 43, 3; 2008, ch. 9, 2.



Section 24-27-4 - Dissemination of information.

24-27-4. Dissemination of information.

A. All health care providers providing health care services to a pregnant woman during the last trimester of her pregnancy, which health care services are directly related to her pregnancy, shall advise her of options to donate umbilical cord blood following the delivery of a newborn child. Provision in a timely manner of publications prepared by the department of health pursuant to Section 5 [24-27-5 NMSA 1978] of the Umbilical Cord Blood Banking Act shall constitute compliance with this subsection.

B. Nothing in this section imposes an obligation upon a health care provider to inform a pregnant woman regarding the option of umbilical cord blood donations if such information conflicts with bona fide religious beliefs of the health care provider.

History: Laws 2005, ch. 43, 4.



Section 24-27-5 - Informational publications.

24-27-5. Informational publications.

The department of health shall, by January 1, 2006, prepare and distribute to health care providers written publications that include the following information:

A. the medical processes involved in the collection of umbilical cord blood;

B. the medical risks to a mother and her newborn child of umbilical cord blood collection;

C. the current and potential future medical uses and benefits of umbilical cord blood collection to a mother, her newborn child and her biological family;

D. the current and potential future medical uses and benefits of umbilical cord blood collection to persons who are not biologically related to a mother or her newborn child;

E. any costs that may be incurred by a pregnant woman who chooses to make an umbilical cord blood donation;

F. options for ownership and future use of the donated material; and

G. the availability in this state of umbilical cord blood donations.

History: Laws 2005, ch. 43, 5.



Section 24-27-6 - Donation of umbilical cord blood.

24-27-6. Donation of umbilical cord blood.

A. Unless it is medically inadvisable, all health care facilities and health care providers treating a pregnant woman during the delivery of a newborn child shall, if requested by that woman, permit her to arrange for an umbilical cord blood donation.

B. Nothing in this section imposes an obligation upon a health care facility or health care provider to permit an umbilical cord blood donation if in the professional judgment of a health care provider the donation of umbilical cord blood would threaten the health of the mother or newborn child.

C. Nothing in this section imposes an obligation upon a health care facility or health care provider to permit an umbilical cord blood donation if the donation conflicts with bona fide religious beliefs of the health care facility or health care provider. If a health care facility or health care provider declines to engage in umbilical cord blood donation, that fact shall be made known to pregnant patients of that facility or provider as soon as reasonably feasible.

History: Laws 2005, ch. 43, 6.



Section 24-27-7 - Severability.

24-27-7. Severability.

If any part or application of the Umbilical Cord Blood Banking Act is held invalid, the remainder or its application to other situations or persons shall not be affected.

History: Laws 2005, ch. 43, 7.






Article 28 - Bone Marrow and Organ Donor Act

Section 24-28-1 - Short title.

24-28-1. Short title.

This act [Chapter 24, Article 28 NMSA 1978] may be cited as the "Bone Marrow and Organ Donor Act".

History: Laws 2007, ch. 159, 1.



Section 24-28-2 - Public education.

24-28-2. Public education.

The department of health shall provide information and educational materials to the public regarding bone marrow donation through the national marrow donor program and regarding organ donations. The department shall seek assistance from the national marrow donor program to establish a system to distribute materials, ensure that the materials are updated periodically, fully disclose the risks involved in donating bone marrow and address the education and recruitment of minority populations.

The department shall establish a system to distribute information and educational materials regarding organ donations and ensure that the materials are updated periodically, fully disclose the risks of donating an organ and address the education and recruitment of minority populations.

History: Laws 2007, ch. 159, 2.



Section 24-28-3 - State employee leave.

24-28-3. State employee leave.

A. The person in charge of a state agency may grant a leave of absence, not to exceed twenty days, to a state agency employee for the purpose of donating an organ or bone marrow. An employee may request and use donated annual leave or sick leave for the purpose of donating an organ or bone marrow. If an employee requests donations of sick leave or annual leave but does not receive the full amount of leave needed for the donation of an organ or bone marrow, the person in charge of a state agency may grant a paid leave of absence for the remainder of the needed leave up to the maximum total of twenty workdays. The person in charge of a state agency may require verification by a physician regarding the purpose of the leave requested and information from the physician regarding the length of the leave requested. Any paid leave of absence granted pursuant to this section shall not result in a loss of compensation, seniority, annual leave, sick leave or accrued overtime for which the employee is otherwise eligible.

B. For the purposes of this section, "state agency" means any department, institution, board, bureau, commission, district or committee of government of the state of New Mexico.

History: Laws 2007, ch. 159, 3.






Article 29 - Hospital-Acquired Infection

Section 24-29-1 - Short title.

24-29-1. Short title.

This act [Chapter 24, Article 29 NMSA 1978] may be cited as the "Hospital-Acquired Infection Act".

History: Laws 2009, ch. 211, 1.



Section 24-29-2 - Definitions.

24-29-2. Definitions.

As used in the Hospital-Acquired Infection Act:

A. "advisory committee" means the hospital-acquired infection advisory committee;

B. "department" means the department of health;

C. "hospital-acquired infection" means a localized or systemic condition that results from an infection that occurs in a hospital that was not present or incubating at the time of admission as an inpatient to the hospital, unless the infection was related to a previous admission to the same setting, and that meets the criteria for a specific infection as defined by the national healthcare safety network;

D. "indicator" means a measure of a hospital-acquired infection or other condition, process or serious reportable event identified and defined by the advisory committee that is based on objective, scientific standards and that may be tracked and reported;

E. "national healthcare safety network" means the secure, internet-based surveillance system that integrates patient and health care personnel safety managed by the centers for disease control and prevention of the federal department of health and human services;

F. "participating hospital" means a hospital that meets the criteria specified by the advisory committee or that desires to participate in hospital-acquired infection surveillance; and

G. "surveillance system" means a secure, internet-based system designed for the collection of hospital-acquired infection incidence and prevention data.

History: Laws 2009, ch. 211, 2.



Section 24-29-3 - Advisory committee created; members; duties.

24-29-3. Advisory committee created; members; duties.

A. The "hospital-acquired infection advisory committee" is created in the department to conduct surveillance of hospital-acquired infections. Members of the advisory committee shall include:

(1) a consumer of health care services;

(2) a representative of the New Mexico association for professionals in infection control and epidemiology;

(3) a representative of the New Mexico hospital association;

(4) a representative of the New Mexico medical review association;

(5) a local representative of the society for healthcare epidemiology of America; and

(6) the department's infectious disease epidemiology bureau.

B. The advisory committee shall:

(1) establish objectives, definitions, criteria and standards for the reporting of hospital-acquired infections;

(2) work with hospitals to identify and recruit volunteer participating hospitals in surveillance of hospital-acquired infections and other indicators;

(3) develop objectives and action plans for instituting a statewide program of surveillance of hospital-acquired infections and other indicators;

(4) identify the specific infections and indicators that are to be subject to surveillance and reporting;

(5) identify, and make recommendations regarding, training in the use of the surveillance system or in the prevention and control of hospital-acquired infections and infectious disease;

(6) develop and disseminate to the public appropriate reports of the findings of surveillance; and

(7) consult as necessary with technical advisors who have regional or national expertise in the prevention and control of hospital-acquired infections and infectious disease.

History: Laws 2009, ch. 211, 3.



Section 24-29-4 - Participating hospitals; recruitment; training.

24-29-4. Participating hospitals; recruitment; training.

A. The advisory committee shall identify hospitals willing and qualified to participate in surveillance of hospital-acquired infections as identified by the advisory committee. Recruitment of participating hospitals shall begin on a voluntary basis and shall include at least six hospitals representing rural and urban areas of the state. By July 1, 2011, the hospitals identified by the advisory committee as qualified shall participate in the surveillance program.

B. The advisory committee shall identify specific training and educational needs of participating hospitals, and the department shall develop curricula to reflect the training and educational recommendations of the advisory committee. The department shall provide training and educational support to participating hospitals subject to available resources. The department shall collaborate with the higher education department to identify appropriate programs for training and certification of infection control professionals.

History: Laws 2009, ch. 211, 4.



Section 24-29-5 - Hospital-acquired infections; indicators.

24-29-5. Hospital-acquired infections; indicators.

A. The advisory committee shall determine the specific infections and indicators that are to be subject to surveillance and reporting. Indicators of hospital-acquired infections shall be selected based on scientific evidence that the infection or condition can be prevented with implementation and consistent use of evidence-based processes of care and on appropriateness for the state. The advisory committee shall consider the following indicators:

(1) central line associated bloodstream infections;

(2) surgical site wound infections;

(3) ventilator assisted pneumonia;

(4) catheter associated urinary tract infections; and

(5) other hospital-acquired infections that the advisory committee may determine in consultation with technical advisors who are regionally or nationally recognized experts in the prevention, identification and control of hospital-acquired infections and the public reporting of performance data.

B. Initially, and through calendar year 2009, hospital-acquired infection surveillance shall be conducted on the incidence of central line associated bloodstream infections and health care worker influenza vaccination rates.

C. Beginning on January 1, 2010, the advisory committee shall identify additional hospital-acquired infection, condition or process indicators that will be tracked and reported by participating hospitals. At least annually, the advisory committee shall consider additional indicators that meet the standard for selection identified in Subsection A of this section.

History: Laws 2009, ch. 211, 5.



Section 24-29-6 - Reports.

24-29-6. Reports.

A. Participating hospitals shall report to the department the incidence of selected indicators using the national healthcare safety network surveillance system according to a schedule recommended by the advisory committee based on reporting frequencies identified by the national healthcare safety network. Reported data shall be verifiable and actionable.

B. The advisory committee shall determine the content, format, venue and frequency of regular reports to the public. Public reports shall be published no later than July 1, 2011 and periodically thereafter.

History: Laws 2009, ch. 211, 6.






Article 30 - Community Health Workers

Section 24-30-1 - Short title.

24-30-1. Short title.

This act [24-30-1 through 24-30-7 NMSA 1978] may be cited as the "Community Health Workers Act".

History: Laws 2014, ch. 49, 1.



Section 24-30-2 - Definitions.

24-30-2. Definitions.

As used in the Community Health Workers Act:

A. "applicant" means an individual applying to be certified or recertified as a community health worker;

B. "board" means the board of certification of community health workers;

C. "certificate" means the document issued by the department to qualified applicants for certification as community health workers;

D. "certification" means the voluntary process by which the department grants recognition and use of a credential to individuals who are eligible to practice as certified community health workers;

E. "certified community health worker" means a community health worker to whom the department has issued a certificate to practice as a certified community health worker;

F. "community health worker" means a public health worker who applies an understanding of the experience, language and culture of the populations that the individual serves and who provides direct services aimed at optimizing individual and family health outcomes, including:

(1) informal and motivational counseling and education;

(2) interventions to maximize social supports;

(3) care coordination;

(4) facilitation of access to health care and social services;

(5) health screenings; and

(6) other services that the secretary defines by rule;

G. "department" means the department of health;

H. "recertification" means a renewal of certification; and

I. "secretary" means the secretary of health.

History: Laws 2014, ch. 49, 2.



Section 24-30-3 - Rulemaking; community health worker certification; recertification; fees.

24-30-3. Rulemaking; community health worker certification; recertification; fees.

A. The secretary shall adopt and promulgate rules relating to the following:

(1) establishment and administration of a voluntary program for certification of community health workers, including criteria for:

(a) minimum education;

(b) training;

(c) experience; and

(d) other qualifications that the secretary deems appropriate in accordance with the provisions of the Community Health Workers Act;

(2) forms and procedures for the receipt, review and action upon applications for initial community health worker certification and for biennial recertification;

(3) establishment of standards for continuing education and other requirements that the secretary deems appropriate for biennial recertification;

(4) procedures for disciplinary action relating to applicants or certified community health workers. Department rules shall include guidelines for:

(a) disciplinary action;

(b) reprimands;

(c) probation;

(d) the denial, suspension or revocation of certification or recertification; and

(e) applicants' appeal rights;

(5) the determination, assessment and collection of certification fees, recertification fees and disciplinary fines; and

(6) other matters that the secretary deems appropriate to carry out the provisions of the Community Health Workers Act.

B. The department shall apply any fee it collects pursuant to the Community Health Workers Act to cover the costs of administering the community health worker certification program established pursuant to that act.

History: Laws 2014, ch. 49, 3.



Section 24-30-4 - Board of certification of community health workers; creation; membership; duties.

24-30-4. Board of certification of community health workers; creation; membership; duties.

A. The "board of certification of community health workers" is created. The board is administratively attached to the department and shall meet at least once quarterly at the call of the chair.

B. The board shall consist of nine members who shall be:

(1) residents of the state;

(2) appointed by and serve at the pleasure of the secretary; and

(3) composed of:

(a) the secretary or the secretary's designee, who shall serve as chair of the board; and

(b) eight additional members, at least three of whom shall be community health workers.

C. In determining the membership of the board, the secretary shall endeavor to appoint community health worker stakeholders such as health care providers, individuals from institutions of higher learning and members of the community from various geographic regions of the state.

D. The secretary shall adopt and promulgate rules that establish the board's membership, duties and the conduct of meetings. At a minimum, the board's duties shall include making recommendations to the secretary on the following matters:

(1) standards and requirements for the establishment of community health worker education and training programs in the state, the successful completion of which shall qualify an individual as eligible to apply to the department for certification as a certified community health worker;

(2) standards and requirements for approval or acceptance of continuing education courses and programs as the board may require for the biennial renewal of a community health worker certificate;

(3) minimum education, training, experience and other qualifications that a certified community health worker shall possess to qualify as a trainer in any education, training or continuing education program for community health workers;

(4) a means to acknowledge, document and assess relevant education, training and experience or other qualifications acquired by community health workers practicing in the state before the effective date of the Community Health Workers Act for purposes of certification while waiving minimum training and experience requirements established pursuant to Paragraph (1) of Subsection A of Section 3 [24-30-3 NMSA 1978] of the Community Health Workers Act; and

(5) the type of certification examination or other means to assess community health worker competency in connection with certification that the department shall require if the secretary determines that a certification examination would enhance the advancement of the practice and profession of community health workers.

History: Laws 2014, ch. 49, 4.



Section 24-30-5 - Requirements for certification; recertification.

24-30-5. Requirements for certification; recertification.

A. An applicant for certification or recertification shall submit an application for registration in accordance with department rules.

B. A certified community health worker shall carry the certified community health worker's certificate and present it upon request.

C. The department shall issue certificates that shall be valid for two years to certified community health workers. A certificate may be recertified in accordance with department rules.

History: Laws 2014, ch. 49, 5.



Section 24-30-6 - Use of certified community health worker designation; unauthorized practice.

24-30-6. Use of certified community health worker designation; unauthorized practice.

A. In order to use the title "certified community health worker", the initials "CCHW" or other designation indicating that the individual is a certified community health worker, an individual shall be certified pursuant to the provisions of the Community Health Workers Act.

B. To ensure compliance with the provisions of the Community Health Workers Act or any rule that the secretary has adopted and promulgated pursuant to that act, the department may issue cease-and-desist orders to persons violating the provisions of the Community Health Workers Act.

C. A certified community health worker shall engage only in those activities authorized pursuant to the Community Health Workers Act and by rules adopted and promulgated pursuant to that act. While engaging in practice as a certified community health worker, an individual shall not engage in or perform any act or service for which another professional certificate, license or other legal authority is required. Nothing in this section shall be construed to prevent or restrict the practice, service or activities of any individual simultaneously certified as a community health worker and licensed, certified, registered or otherwise legally authorized in the state to engage in the practice of another profession if that individual does not, while engaged in the authorized practice of another profession, use any name, title, the initials "CCHW" or other designation indicating that the individual is a certified community health worker.

History: Laws 2014, ch. 49, 6.



Section 24-30-7 - Criminal history screening.

24-30-7. Criminal history screening.

A. The department is authorized to obtain the criminal history records of applicants and to exchange fingerprint data directly with the federal bureau of investigation, the department of public safety and any other law enforcement agency or organization. The department shall require fingerprinting of applicants for the purposes of this section.

B. The secretary shall adopt and promulgate rules to:

(1) require criminal background checks for applicants;

(2) identify the information from a criminal background check that may form the basis of a denial, suspension or revocation of certification or any other disciplinary action; and

(3) otherwise carry out the provisions of this section.

C. The department shall comply with applicable confidentiality requirements of the department of public safety and the federal bureau of investigation regarding the dissemination of criminal background check information.

D. An applicant whose certification or recertification is denied, suspended or revoked, or who is otherwise disciplined based on information obtained in a criminal history background check, shall be entitled to review the information obtained pursuant to this section and to appeal the decision pursuant to rules promulgated by the department.

E. The applicant shall bear any costs associated with ordering or conducting criminal background checks.

F. The provisions of the Criminal Offender Employment Act [28-2-1 through 28-2-6 NMSA 1978] shall govern any consideration of criminal records required or permitted by the Community Health Workers Act.

History: Laws 2014, ch. 49, 7.






Article 31 - Emergency Medication In Schools

Section 24-31-1 - Emergency medication in schools; albuterol; epinephrine; rules; recommendations.

24-31-1. Emergency medication in schools; albuterol; epinephrine; rules; recommendations.

A. By July 1, 2014, the department shall promulgate rules and make recommendations to each school district and governing body of a school for the prevention and treatment of respiratory distress and the administration of albuterol, or such other medication as the department deems appropriate, by a school nurse.

B. By July 1, 2014, the department shall promulgate rules and make recommendations to each school district and governing body of a school for the prevention and treatment of anaphylaxis occurring in schools and for the use of epinephrine, or such other medication as the department deems appropriate, by a person who has received training approved by the department and is authorized to administer epinephrine pursuant to the Emergency Medication in Schools Act [22-33-1 through 22-33-4 NMSA 1978]. The rules shall address:

(1) the provision or administration of epinephrine, or such other medication as the department deems appropriate, to a person reasonably believed to be having an anaphylactic reaction;

(2) the requirement that one or more trained persons be available on school premises during operating hours to treat a person reasonably believed to be having an anaphylactic reaction;

(3) the maintenance of a stock supply of standard-dose and pediatric-dose epinephrine auto-injectors, or such other medication as the department deems appropriate, pursuant to a standing order prescribed in the name of the school or school district by a health care practitioner employed or authorized by the department;

(4) the storage of a stock supply of standard-dose and pediatric-dose epinephrine auto-injectors, or such other medication as the department deems appropriate, in a secure location that is unlocked and readily accessible to trained persons and stored pursuant to board of pharmacy regulations; and

(5) the disposal of expired emergency medication pursuant to board of pharmacy regulations or department rules.

C. A health care practitioner employed or authorized by the department may prescribe a stock supply of albuterol aerosol canisters and spacers or a stock supply of standard-dose and pediatric-dose epinephrine auto-injectors in the name of a school or school district for use in accordance with the Emergency Medication in Schools Act.

D. A pharmacist may dispense a stock supply of albuterol aerosol canisters and spacers or a stock supply of standard-dose and pediatric-dose epinephrine auto-injectors pursuant to a standing order prescribed in accordance with this section.

E. A school or school district may maintain a stock supply of albuterol aerosol canisters and spacers or a stock supply of standard-dose and pediatric-dose epinephrine auto-injectors for use in accordance with this section.

F. The department may obtain and receive grants, appropriations, gifts and donations from any source, including the acceptance of epinephrine and albuterol, or such other medication as the department deems appropriate, and albuterol spacers from a manufacturer or wholesaler of such medication in accordance with this section.

History: Laws 2014, ch. 50, 5.









Chapter 25 - Food

Article 1 - Food Service Sanitation

Section 25-1-1 - Short title.

25-1-1. Short title.

Chapter 25, Article 1 NMSA 1978 may be cited as the "Food Service Sanitation Act".

History: 1953 Comp., 54-3A-1, enacted by Laws 1977, ch. 309, 1; 1989, ch. 197, 1.



Section 25-1-2 - Definitions.

25-1-2. Definitions.

As used in the Food Service Sanitation Act:

A. "agency" or "division" means the department of environment;

B. "board" means the environmental improvement board;

C. "employee" means any individual employed in a food service establishment who transports food or food containers, who handles food during storage, preparation or serving, who comes in contact with any utensils or who is employed in a room in which food is stored, prepared or served;

D. "food" means any solid or liquid substance intended for human consumption by eating or drinking;

E. "general public" includes beneficiaries of governmental feeding programs and private charitable feeding programs and residents and employees of institutions that provide meals to their residents and employees either with or without direct payment to the institution by the residents or employees;

F. "temporary food service establishment" means a food service establishment that operates at a fixed location in conjunction with a single event or celebration for a short period of time not exceeding the event or celebration or not exceeding thirty days;

G. "person" means an individual or any other legal entity;

H. "food service establishment" means:

(1) any fixed or mobile place where food is served and sold for consumption on the premises;

(2) any fixed or mobile place where food is prepared for sale to or consumption by the general public either on or off the premises, including any place where food is manufactured for ultimate sale in a sealed original package, but "prepared" as used in this paragraph does not include the preparation of raw fruits, vegetables or pure honey for display and sale in a grocery store or similar operation. For purposes of this paragraph, "pure honey" means natural liquid or solid honey, extracted from the combs or in the comb, taken from beehives, with no processing or additional ingredients. "Food service establishment" does not mean a dairy establishment; and

(3) meat markets, whether or not operated in conjunction with a grocery store;

I. "utensil" means any implement used in the storage, preparation, transportation or service of food; and

J. "dairy establishment" means a milk processing or milk producing facility.

History: 1953 Comp., 54-3A-2, enacted by Laws 1977, ch. 309, 2; 1989, ch. 197, 2; 1993, ch. 188, 31; 1997, ch. 49, 1.



Section 25-1-3 - Purpose.

25-1-3. Purpose.

The purpose of the Food Service Sanitation Act is to protect the public health by establishing standards and provisions for the regulation of food service establishments and by appropriate delegations of authority to the board and agency to adopt and enforce regulations covering the environmental health aspects of food service establishments to assure that consumers are not exposed to adverse environmental health conditions arising out of the operations of food service establishments.

History: 1953 Comp., 54-3A-3, enacted by Laws 1977, ch. 309, 3.



Section 25-1-4 - Board; powers and duties.

25-1-4. Board; powers and duties.

The board shall promulgate procedural and substantive regulations consistent with the provisions of Section 74-1-9 NMSA 1978 and shall include provisions for:

A. requiring food service establishments to prepare and serve food in a manner safe for human consumption, free from adulteration, spoilage, contamination and unwholesomeness, and, to accomplish this standard, the following areas of food service establishment operations shall be covered by the regulations:

(1) disease control;

(2) employee hygiene and sanitation;

(3) food service establishment premises sanitation;

(4) all aspects of food service establishment construction relating to food service sanitation, including requirements for food service establishment construction plans and specifications review and approval by the division;

(5) control of pests and infestation by pests;

(6) lavatory and toilet facility placement and sanitation;

(7) lavatory hygiene;

(8) food equipment and utensil design and construction;

(9) food equipment and utensil storage and handling;

(10) liquid and solid waste disposal;

(11) food and drink preparation, handling, display and storage;

(12) food service establishment ventilation;

(13) water supply;

(14) itinerant food service establishment construction and operation; and

(15) any other facet of food service operations that reasonably may be considered to pose an existing or potential hazard to the health of the consuming public; provided that no regulation shall prohibit food service establishments from allowing pet dogs in designated outdoor dining areas;

B. the issuance, suspension and revocation of permits required under the Food Service Sanitation Act, which regulations shall provide for prior notice to and a hearing for any applicant for or holder of a permit when the division-proposed action is to deny an application for or suspend or revoke a permit, except in those specified instances under the provisions of the Food Service Sanitation Act when the division is authorized to take any of the foregoing actions without prior notice and hearing; and

C. establishing requirements for inspections of food service establishments, which shall include provisions for inspections at a frequency of at least once every twelve months.

History: 1953 Comp., 54-3A-4, enacted by Laws 1977, ch. 309, 4; 2011, ch. 151, 2.



Section 25-1-5 - Optional powers.

25-1-5. Optional powers.

A. The board may establish a system of grading food service establishments for the purpose of certifying compliance with the Food Service Sanitation Act and regulations requiring food service establishments to display in a designated manner a grade as notice of compliance to the public. Such regulations shall include provisions for the revocation and reinstatement of the permit that are consistent with due process of law.

B. The board shall establish a schedule of fees for the issuance and renewal of permits issued by the division under the Food Service Sanitation Act. The board shall set the schedule of fees so that no fee established by such schedule shall be less than one hundred dollars ($100) or more than two hundred dollars ($200) annually for a food service establishment with not more than a twenty-five-dollar ($25.00) incremental increase per fiscal year. The board shall establish a separate schedule of fees not to exceed twenty-five dollars ($25.00) per single event or celebration per temporary food service establishment. Fees shall be waived for all temporary non-potentially hazardous food service operations, for any temporary food service establishment operating no more than two calendar days in any calendar month and for any food service establishment that provides food to the general public at no charge. Fees collected for the issuance and renewal of permits pursuant to the Food Service Sanitation Act shall be deposited in the food service sanitation fund.

History: 1953 Comp., 54-3A-5, enacted by Laws 1977, ch. 309, 5; 1989, ch. 197, 3; 1991, ch. 94, 1; 1993, ch. 100, 1; 2005, ch. 218, 1.



Section 25-1-5.1 - Food service sanitation fund.

25-1-5.1. Food service sanitation fund.

The "food service sanitation fund" is created in the state treasury, and money in the fund is subject to appropriation by the legislature to the department of environment for the purpose of paying the costs of administering regulations promulgated by the board to carry out the provisions of the Food Service Sanitation Act.

History: Laws 1993, ch. 100, 5; 2005, ch. 218, 2.



Section 25-1-6 - Agency; powers and duties.

25-1-6. Agency; powers and duties.

A. The agency is authorized and has the duty to execute any provisions of the Food Service Sanitation Act delegated to it under that act or by the board under authority of that act and specifically is directed to administer and enforce the provisions of regulations adopted under it.

B. The director of the agency may appoint an advisory council composed of food service technicians to assist in carrying out the objectives of the Food Service Sanitation Act.

History: 1953 Comp., 54-3A-6, enacted by Laws 1977, ch. 309, 6.



Section 25-1-7 - Permits; permit required; application; revocation; suspension.

25-1-7. Permits; permit required; application; revocation; suspension.

A. No person may operate a food service establishment unless he possesses a valid and unsuspended permit issued by the agency in accordance with the Food Service Sanitation Act and the regulations adopted under it. The permit shall be posted in a conspicuous place within the food service establishment. No person may display a permit unless it has been issued to him by the agency and has not been revoked and is not under suspension.

B. Any person desiring to operate a food service establishment shall apply to the agency for the issuance of a permit. Applications shall be made in a form and in accordance with procedures established by regulations of the board. The agency shall issue a permit to any applicant that complies with the regulations of the board covering the issuance of permits and who demonstrates to the satisfaction of the agency his ability to comply with all the provisions of the Food Service Sanitation Act and all regulations of the board applicable to his proposed food service establishment operation.

C. The board shall promulgate regulations for the revocation or suspension of permits for those food service establishments which fail to come into compliance with a provision of the Food Service Sanitation Act or regulation promulgated under it. No permit shall be suspended or revoked under the provisions of this subsection unless there have been repeated violations of the same standard and without first providing the operator of a food service establishment an opportunity for an agency hearing. The hearing officer shall not be any person previously involved in the suspension or revocation action. No inspection made more than twenty-four months prior to the most recent such inspection shall be used as a basis for suspension or revocation.

History: 1953 Comp., 54-3A-7, enacted by Laws 1977, ch. 309, 7; 1985, ch. 38, 1.



Section 25-1-8 - Inspection by agency.

25-1-8. Inspection by agency.

A. The agency shall inspect food service establishments to determine compliance or lack of compliance with the Food Service Sanitation Act and regulations of the board. The procedures for inspection shall be in accordance with regulations of the board. Upon request by the agency to a food service establishment operator or to his employee or agent in charge of the food service establishment premises, he shall permit the agency official, upon proper identification, to enter the premises, inspect all parts of the premises and inspect and copy any records of food purchases by the food service establishment. The operator or his employee, or agent in charge of the food service establishment premises shall be given an opportunity to accompany the agency official on his inspection and as soon as possible after the inspection, a report of the inspection shall be furnished to him. Refusal to allow an inspection is grounds for revocation of the permit of the operator, provided that the agency official has tendered proper identification prior to the refusal.

B. During an inspection the agency may take samples of food and other substances found on the premises for the purpose of determining compliance with provisions of the Food Service Sanitation Act and regulations of the board.

History: 1953 Comp., 54-3A-8, enacted by Laws 1977, ch. 309, 8.



Section 25-1-9 - Immediate suspension of permit by agency.

25-1-9. Immediate suspension of permit by agency.

The agency may suspend a permit immediately without prior notice to the holder of the permit if it determines, after inspection, that conditions within a food service establishment present a substantial danger of illness, serious physical harm or death to consumers who might patronize the food service establishment. A suspension action taken under this section is effective when communicated to the food service establishment operator or any employee or agent of the operator who is in charge of the premises involved. If there is no designated employee or agent in charge of the premises, communication to any employee physically present on the premises is sufficient communication to make the suspension effective. No suspension action taken under this section shall continue beyond the time that the conditions causing the suspension cease to exist, as determined by an inspection by the agency at the request of the food service operator.

History: 1953 Comp., 54-3A-9, enacted by Laws 1977, ch. 309, 9.



Section 25-1-10 - Proceeding under New Mexico Food Act authorized when adulterated or misbranded food found during inspection.

25-1-10. Proceeding under New Mexico Food Act authorized when adulterated or misbranded food found during inspection.

Whenever, during an inspection authorized under the Food Service Sanitation Act, the agency finds or has probable cause to believe that any food on the food service establishment premises is adulterated or so misbranded as to be dangerous or fraudulent within the meaning of the New Mexico Food Act [25-2-1 to 25-2-20 NMSA 1978], it may proceed immediately to have the food detained, embargoed, destroyed or condemned under the provisions of Section 25-2-6 NMSA 1978.

History: 1953 Comp., 54-3A-10, enacted by Laws 1977, ch. 309, 10.



Section 25-1-11 - Judicial review of board and division actions.

25-1-11. Judicial review of board and division actions.

A. Rules adopted by the board are subject to judicial review under the provisions of Section 74-1-9 NMSA 1978.

B. Any person to whom the division denies a permit or whose permit is suspended or revoked by the division may appeal to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: 1953 Comp., 54-3A-11, enacted by Laws 1977, ch. 309, 11; 1998, ch. 55, 33; 1999, ch. 265, 35.



Section 25-1-12 - Enforcement.

25-1-12. Enforcement.

A. The agency may seek relief in district court to enjoin the operation of any food service establishment not complying with the Food Service Sanitation Act or any regulation adopted under that act.

B. In addition to granting injunctive relief, the district court may impose a civil penalty not exceeding five hundred dollars ($500) on any person who violates any provision of the Food Service Sanitation Act. Each and every violation of the provisions of that act shall constitute a separate offense.

History: 1953 Comp., 54-3A-12, enacted by Laws 1977, ch. 309, 12.



Section 25-1-13 - Disease control.

25-1-13. Disease control.

The board shall promulgate regulations to insure that a person with a disease which can reasonably be expected to be transmitted to other persons shall not work in a food service establishment.

History: 1953 Comp., 54-3A-13, enacted by Laws 1977, ch. 309, 13.



Section 25-1-15 - Pet dogs in outdoor dining areas; requirements.

25-1-15. Pet dogs in outdoor dining areas; requirements.

A. A food service establishment may allow pet dogs in designated outdoor dining areas of the establishment if the following requirements are met:

(1) no pet dog shall be allowed in any area where food is prepared;

(2) patrons shall keep their pet dogs on a leash at all times and keep their pet dogs under reasonable control;

(3) pet dogs shall not be allowed on chairs, tables or other furnishings; and

(4) a sign or signs shall be posted to place the public on notice that the designated outdoor dining area is available for the use of patrons with pet dogs. Signs shall be at a minimum eight and one-half inches by eleven inches in size and use type that is uniform in size and no smaller than necessary to fill the sign to within two inches of the borders. The signs shall contain language reasonably designed to inform the public that dogs are permitted and may be present. Signs shall be posted prominently and be easily visible in both the area where dogs are permitted and at the entrance of the establishment. The board shall promulgate by rule the specific language to be included in the signs pursuant to Section 74-1-9 NMSA 1978.

B. Employees shall:

(1) wash their hands immediately after touching, petting or otherwise handling pet dogs; and

(2) immediately clean up accidents involving pet waste and sanitize the area.

C. A food service establishment may in its discretion prohibit pet dogs in outdoor dining areas. If a food service establishment allows pet dogs in a designated outdoor dining area, the food service establishment shall have the right to refuse to serve the owner of a pet dog if the owner fails to exercise reasonable control over the pet dog or the pet dog is otherwise behaving in a manner that compromises or threatens to compromise the health or safety of any person present in the restaurant.

History: Laws 2011, ch. 151, 1.






Article 2 - Adulterated or Misbranded Food

Section 25-2-1 - Title of act.

25-2-1. [Title of act.]

This act [25-2-1 to 25-2-19 and 25-2-20 NMSA 1978] may be cited as the New Mexico Food Act.

History: 1941 Comp., 71-664, enacted by Laws 1951, ch. 169, 1; 1953 Comp., 54-1-1.



Section 25-2-2 - Definitions.

25-2-2. Definitions.

For the purpose of the New Mexico Food Act:

A. "board" means the environmental improvement board;

B. "dairy establishment" means a milk processing or milk producing facility;

C. "division" means the department of environment;

D. "director" means the secretary of environment or his authorized representative;

E. "person" includes individual, partnership, corporation and association;

F. "food" means:

(1) articles used for food or drink for man or animals;

(2) chewing gum; and

(3) articles used for components of food or drink or chewing gum for man or animals;

G. "label" means a display of written, printed or graphic matter upon the immediate container of any article. A requirement made by or under authority of the New Mexico Food Act that any word, statement or other information appear on the label shall not be considered to be complied with unless such word, statement or other information also appears on the outside container or wrapper, if any, of the retail package of such article or is easily legible through the outside container or wrapper;

H. "immediate container" does not include package liners;

I. "labeling" means all labels and other written, printed or graphic matter:

(1) upon an article or any of its containers or wrappers; or

(2) accompanying such article;

J. if an article is alleged to be misbranded because the labeling is misleading or if an advertisement is alleged to be false because it is misleading, then in determining whether the labeling or advertisement is misleading, there shall be taken into account, among other things, not only representations made or suggested by statement, word, design, device, sound or in any combination thereof, but also the extent to which the labeling or advertisement fails to reveal facts material in the light of such representations or material with respect to consequences which may result from the use of the article to which the labeling or advertisement relates under the conditions of use prescribed in the labeling or advertisement thereof or under such conditions of use as are customary or usual;

K. "advertisement" means all representations disseminated in any manner or by any means, other than by labeling, for the purpose of inducing, or which are likely to induce, directly or indirectly, the purchase of food;

L. "contaminated with filth" applies to any food not securely protected from dust, dirt and, so far as may be necessary by all reasonable means, from all foreign or injurious contaminations, or any food found to contain any dust, dirt, foreign or injurious contamination or infestation;

M. the provisions shall be considered to include the manufacture, production, processing, packing, exposure, offer, possession and holding of any such article and the supplying or applying of any such articles in the conduct of any food establishment; and

N. "federal act" means the Federal Food, Drug and Cosmetic Act, 21 USC 301 et seq., the Federal Meat Inspection Act, 21 USC 601 et seq. and the Federal Poultry Products Inspection Act, 21 USC 451 et seq.

History: 1941 Comp., 71-665, enacted by Laws 1951, ch. 169, 2; 1953 Comp., 54-1-2; Laws 1959, ch. 15, 1; 1971, ch. 277, 35; 1982, ch. 73, 1; 1993, ch. 188, 33.



Section 25-2-3 - Prohibited acts.

25-2-3. [Prohibited acts.]

The following acts and the causing thereof within the state of New Mexico are hereby prohibited:

A. the manufacture, sale or delivery, holding or offering for sale of any food that is adulterated or misbranded.

B. the adulteration or misbranding of any food.

C. the receipt in commerce of any food that is adulterated or misbranded and the delivery or proffered delivery thereof for pay or otherwise.

D. the sale, delivery for sale, holding for sale or offering for sale of any article in violation of Section 12 [25-2-12 NMSA 1978].

E. the dissemination of any false advertisement.

F. the refusal to permit entry or inspection, or to permit the taking of a sample, as authorized by Section 16 [25-2-16 NMSA 1978].

G. the giving of a guaranty or undertaking which guaranty or undertaking is false, except by a person who relied on a guaranty or undertaking to the same effect signed by, and containing the name and address of the person residing in the state of New Mexico from whom he received the food in good faith.

H. the removal or disposal of a detained or embargoed article in violation of Section 6 [25-2-6 NMSA 1978].

I. the alteration, mutilation, destruction, obliteration or removal of the whole or any part of the labeling of, or the doing of any other act with respect to a food, if such act is done while such article is held for sale and results in such article being misbranded.

J. forging, counterfeiting, simulating or falsely representing, or without proper authority using any mark, stamp, tag, label or other identification device authorized or required by regulations promulgated under the provisions of this act [25-2-1 to 25-2-19 and 25-2-20 NMSA 1978].

History: 1941 Comp., 71-666, enacted by Laws 1951, ch. 169, 3; 1953 Comp., 54-1-3.



Section 25-2-4 - Power to enjoin violations.

25-2-4. Power to enjoin violations.

In addition to the remedies hereinafter provided, the division is hereby authorized to apply to the district court for, and such court shall have jurisdiction upon hearing and for such cause shown to grant, a temporary or permanent injunction restraining any person from violating any provision of Section 25-2-3 NMSA 1978, irrespective of whether or not there exists an adequate remedy at law.

History: 1941 Comp., 71-667, enacted by Laws 1951, ch. 169, 4; 1953 Comp., 54-1-4; Laws 1982, ch. 73, 2.



Section 25-2-5 - Penalties; exceptions.

25-2-5. Penalties; exceptions.

A. Any person who violates any of the provisions of Section 25-2-3 NMSA 1978 shall be guilty of a misdemeanor and shall on conviction thereof be subject to imprisonment for not more than ninety days or a fine of not more than one hundred dollars ($100) or both such imprisonment and fine; but if the violation is committed after a conviction of such person under this section has become final, such person shall be subject to imprisonment for not more than one hundred eighty days or a fine of not more than two hundred dollars ($200) or both such imprisonment and fine.

B. No person shall be subject to the penalties of Subsection A of this section for having violated Subsection A or C of Section 25-2-3 NMSA 1978 if he establishes a guaranty or undertaking signed by and containing the name and address of the person residing in the state of New Mexico from whom he received in good faith the article to the effect that such article is not adulterated or misbranded within the meaning of the New Mexico Food Act, designating that act.

C. No publisher, radio-broadcast licensee or agency or medium for the dissemination of an advertisement, except the manufacturer, packer, distributor or seller of the article to which a false advertisement relates, shall be liable under this section by reason of the dissemination by him of such false advertisement unless he has refused, on the request of the director, to furnish to the director the name and post-office address of the manufacturer, packer, distributor, seller or advertising agency residing in the state of New Mexico who causes him to disseminate such advertisement.

History: 1941 Comp., 71-668, enacted by Laws 1951, ch. 169, 5; 1953 Comp., 54-1-5; Laws 1982, ch. 73, 3.



Section 25-2-6 - Detention of food believed adulterated or misbranded; condemnation; destruction or correction of defect.

25-2-6. Detention of food believed adulterated or misbranded; condemnation; destruction or correction of defect.

A. Whenever the director finds or has probable cause to believe that any food is adulterated or so misbranded as to be dangerous or fraudulent within the meaning of the New Mexico Food Act, he shall affix to such article a tag or other appropriate marking, giving notice that such article is, or is suspected of being, adulterated or misbranded and has been detained or embargoed and warning all persons not to remove or dispose of such article by sale or otherwise until permission for removal or disposal is given by the director or the court. It shall be unlawful for any person to remove or dispose of such detained or embargoed article by sale or otherwise without such permission.

B. When an article detained or embargoed under Subsection A of this section has been found by the director to be adulterated or misbranded, he shall petition the judge of the district court in whose jurisdiction the article is detained or embargoed for a libel for condemnation of such article. When the director has found that an article so detained or embargoed is not adulterated or misbranded, he shall remove the tag or other marking.

C. If the court finds that a detained or embargoed article is adulterated or misbranded, such article shall, after entry of the decree, be destroyed at the expense of the claimant thereof under the supervision of the director, and all court costs and fees and storage and other proper expenses shall be taxed against the claimant of such article or his agent; provided that when the adulteration or misbranding can be corrected by proper labeling or processing of the article, the court, after entry of the decree and after such costs, fees and expenses have been paid and a good and sufficient bond, conditioned that such article shall be so labeled or processed, has been executed, may by order direct that such article be delivered to the claimant thereof for such labeling or processing under the supervision of the director. The expense of such supervision shall be paid by the claimant. Such bond shall be returned to the claimant of the article on representation to the court by the director that the article is no longer in violation of the New Mexico Food Act and that the expenses of such supervision have been paid.

D. Whenever the director shall find in any room, building, vehicle of transportation or other structure, any meat, seafood, poultry, vegetable, fruit or other perishable articles which are unsound or contain any filthy, decomposed or putrid substance, or that may be poisonous or deleterious to health or otherwise unsafe, the same being hereby declared to be a nuisance, he shall forthwith condemn or destroy the same or in any other manner render the same unsaleable as human food.

History: 1941 Comp., 71-669, enacted by Laws 1951, ch. 169, 6; 1953 Comp., 54-1-6; Laws 1982, ch. 73, 4.



Section 25-2-7 - Attorney general or district attorney to institute prosecution; right to hearing before director prior to criminal prosecutions.

25-2-7. Attorney general or district attorney to institute prosecution; right to hearing before director prior to criminal prosecutions.

It shall be the duty of the attorney general or the various district attorneys of this state to whom the director reports any violation of the New Mexico Food Act to cause appropriate proceedings to be instituted in the proper courts without delay and to be prosecuted in the manner required by law. Before any violation of the New Mexico Food Act is reported to any such attorney for the institution of a criminal proceeding, the person against whom such proceeding is contemplated shall be given appropriate notice and an opportunity to present his views before the director either orally or in writing, in person or by attorney with regard to such contemplated proceeding.

History: 1941 Comp., 71-670, enacted by Laws 1951, ch. 169, 7; 1953 Comp., 54-1-7; Laws 1982, ch. 73, 5.



Section 25-2-8 - Minor violations of act; warning authorized.

25-2-8. Minor violations of act; warning authorized.

Nothing in the New Mexico Food Act shall be construed as requiring the director to report, for the institution of proceedings under the New Mexico Food Act, minor violations of that act whenever he believes that the public interest will be adequately served in the circumstances by a suitable written notice or warning.

History: 1941 Comp., 71-671, enacted by Laws 1951, ch. 169, 8; 1953 Comp., 54-1-8; Laws 1982, ch. 73, 6.



Section 25-2-9 - Promulgation of definitions and standards by the board.

25-2-9. Promulgation of definitions and standards by the board.

A. Whenever in the judgment of the board such action will promote honesty and fair dealing in the interest of consumers, the board shall promulgate regulations fixing and establishing for any food or class of food a reasonable definition and standard of identity or reasonable standard of quality or fill of container or any combination of such requirements. In prescribing a definition and standard of identity for any food or class of food in which optional ingredients are permitted, the board shall, for the purpose of promoting honesty and fair dealing in the interest of consumers, designate the optional ingredients which shall be named on the label. The definitions and standards so promulgated shall conform so far as practicable to the definitions and standards promulgated under the authority of the federal act.

B. In promulgating regulations pursuant to this section, the board shall follow the procedures set forth in Section 74-1-9 NMSA 1978.

History: 1941 Comp., 71-672, enacted by Laws 1951, ch. 169, 9; 1953 Comp., 54-1-9; Laws 1982, ch. 73, 7.



Section 25-2-10 - When food deemed adulterated.

25-2-10. When food deemed adulterated.

A food shall be deemed to be adulterated:

A. (1) if it bears or contains any poisonous or deleterious substance which may render it injurious to health; but in case the substance is not an added substance such food shall not be considered adulterated under this clause if the quantity of such substance in such good [food] does not ordinarily render it injurious to health; or

(2) if it bears or contains any added poisonous or added deleterious substance which is unsafe within the meaning of Section 13 [25-2-13 NMSA 1978]; or

(3) if it consists in whole or in part of a diseased, contaminated, filthy, impure or infested ingredient, putrid or decomposed substance, or if it is otherwise unfit for food; or

(4) if it has been produced, prepared, packed or held under insanitary conditions whereby it may have been contaminated with filth, or whereby it may have been rendered diseased, unwholesome or injurious to health; or

(5) if it is the product of a diseased animal or an animal which has died otherwise than by slaughter, or that has been fed upon the uncooked offal from a slaughterhouse; or

(6) if its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health.

B. (1) if any valuable constituent has been in whole or in part omitted or abstracted therefrom; or

(2) if any substance has been substituted wholly or in part therefor; or

(3) if damage or inferiority has been concealed in any manner; or

(4) if any substance has been added thereto or mixed or packed therewith so as to increase its bulk or weight, or reduce its quality or strength or make it appear better or of greater value than it is.

C. if it is confectionery and it bears or contains any alcohol or nonnutritive article or substance except harmless coloring, harmless flavoring, harmless resinous glaze not in excess of four-tenths of one per centum (4/10%), harmless natural gum and pectin; provided, that this paragraph shall not apply to any confectionery by reason of its containing less than two and one quarter per centum by weight of alcohol derived solely from the use of flavoring extracts, or to any chewing gum by reason of its containing harmless nonnutritive masticatory substances.

D. if it bears or contains a coal-tar color other than one from a batch which has been certified under authority of the federal act.

History: 1941 Comp., 71-673, enacted by Laws 1951, ch. 169, 10; 1953 Comp., 54-1-10; Laws 1965, ch. 195, 1.



Section 25-2-11 - When food deemed misbranded.

25-2-11. [When food deemed misbranded.]

A food shall be deemed to be misbranded:

A. if its labeling is false or misleading in any particular;

B. if it is offered for sale under the name of another food;

C. if it is an imitation of another food, unless its label bears, in type of uniform size and prominence, the word, imitation and, immediately thereafter, the name of the food imitated;

D. if its container is so made, formed or filled as to be misleading;

E. if in package form, unless it bears a label containing:

(1) the name and place of business of the manufacturer, packer or distributor;

(2) an accurate statement of the quantity of the contents in terms of weight, measure or numerical count; provided, that under clause (2) of this paragraph reasonable variations shall be permitted, and exemptions as to small packages shall be established, by regulations prescribed by the board;

F. if any word, statement or other information required by or under authority of this act [25-2-1 to 25-2-19 and 25-2-20 NMSA 1978] to appear on the label or labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs or devices, in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

G. if it purports to be or is represented as a food for which a definition and standard of identity has been prescribed by regulations as provided by Section 9 [25-2-9 NMSA 1978], unless:

(1) it conforms to such definition and standard; and

(2) its label bears the name of the food specified in the definition and standard, and, insofar as may be required by such regulations, the common names of optional ingredients (other than spices, flavoring and coloring) present in such food;

H. if it purports to be or is represented as:

(1) a food for which a standard of quality has been prescribed by regulations as provided by Section 9 and its quality falls below such standard unless its label bears, in such manner and form as such regulations specify, a statement that it falls below such standard; or

(2) a food for which a standard or standards of fill of container have been prescribed by regulation as provided by Section 9, and it falls below the standard of fill of container applicable thereto, unless its label bears, in such manner and form as such regulations specify, a statement that it falls below such standard;

I. if it is not subject to the provisions of Paragraph G of this section, unless it bears labeling clearly giving:

(1) the common or usual name of the food, if any there be; and

(2) in case it is fabricated from two or more ingredients, the common or usual name of each such ingredient; except that spices, flavorings and colorings, other than those sold as such, may be designated as spices, flavorings and colorings, without naming each; provided, that, to the extent that compliance with the requirements of clause (2) of this paragraph is impractical or results in deception or unfair competition, exemptions shall be established by regulations promulgated by the board; provided, further, that the requirements of clause (2) of this paragraph shall not apply to any carbonated beverage, the ingredients of which have been fully and correctly disclosed in an affidavit filed with the board;

J. if it purports to be or is represented for special dietary uses, unless its label bears such information concerning its vitamin, mineral and other dietary properties as the board determines to be, and by regulations prescribed, as, necessary in order to fully inform purchasers as to its value for such uses;

K. if it bears or contains any artificial flavoring, artificial coloring or chemical preservative, unless it bears labeling stating that fact; provided, that to the extent that compliance with the requirements of this paragraph is impracticable, exemptions shall be established by regulations promulgated by the board.

History: 1941 Comp., 71-674, enacted by Laws 1951, ch. 169, 11; 1953 Comp., 54-1-11.



Section 25-2-12 - Manufacturing, packing and processing permits for certain classes of food; suspension; inspections.

25-2-12. Manufacturing, packing and processing permits for certain classes of food; suspension; inspections.

A. Whenever the board finds after investigation that the distribution in New Mexico of any class of food may, by reason of contamination with microorganisms during manufacture, processing or packing thereof in any locality, be injurious to health and that such injurious nature cannot be adequately determined after such articles have entered commerce, it then and in such case only shall promulgate regulations providing for the issuance by the director to manufacturers, processors or packers of such class of food in such locality of permits to which shall be attached such conditions governing the manufacture, processing or packing of such class of food for such temporary period of time as may be necessary to protect the public health, and after the effective date of such regulations and during such temporary period, no person shall introduce or deliver for introduction into commerce any such food manufactured, processed or packed by any such manufacturer, processor or packer unless such manufacturer, processor or packer holds a permit issued by the director as provided by such regulations. In promulgating regulations pursuant to this section, the board shall follow the procedures set forth in Section 74-1-9 NMSA 1978.

B. The director is authorized to suspend immediately upon notice any permit issued under authority of this section if it is found that any of the conditions of the permit have been violated. The holder of a permit so suspended shall be privileged at any time to apply for the reinstatement of such permit, and the director shall, immediately after prompt hearing and an inspection of the establishment, reinstate such permit if it is found that adequate measures have been taken to comply with and maintain the conditions of the permit as originally issued or as amended.

C. The director shall have access to any factory or establishment, the operator of which holds a permit from the director for the purpose of ascertaining whether or not the conditions of the permit are being complied with, and denial of access for such inspection shall be ground for suspension of the permit until such access is freely given by the operator.

History: 1941 Comp., 71-675, enacted by Laws 1951, ch. 169, 12; 1953 Comp., 54-1-12; Laws 1982, ch. 73, 8.



Section 25-2-13 - Promulgating regulations governing the addition of any poisonous or deleterious substances in food.

25-2-13. Promulgating regulations governing the addition of any poisonous or deleterious substances in food.

A. Any poisonous or deleterious substance added to any food, except where such substance is required in the production thereof or cannot be avoided by good manufacturing practice, shall be deemed to be unsafe for purposes of the application of Paragraph (2) of Subsection A of Section 25-2-10 NMSA 1978; but when such substance is so required or cannot be so avoided, the board shall promulgate regulations limiting the quantity therein or thereon to such extent as the board finds necessary for the protection of public health, and any quantity exceeding the limits so fixed shall also be deemed to be unsafe for purpose of the application of Paragraph (2) of Subsection A of Section 25-2-10 NMSA 1978. While such a regulation is in effect limiting the quantity of any such substance in the case of any food, such food shall not, by reason of bearing or containing any added amount of such substance, be considered to be adulterated within the meaning of Paragraph (1) of Subsection A of Section 25-2-10 NMSA 1978. In determining the quantity of such added substance to be tolerated in or on different articles of food, the board shall take into account the extent to which the use of such substance is required or cannot be avoided in the production of each such article and the other ways in which the consumer may be affected by the same or other poisonous or deleterious substances.

B. In promulgating regulations pursuant to this section, the board shall follow the procedure set forth in Section 74-1-9 NMSA 1978.

History: 1941 Comp., 71-676, enacted by Laws 1951, ch. 169, 13; 1953 Comp., 54-1-13; Laws 1982, ch. 73, 9.



Section 25-2-14 - When advertising deemed false.

25-2-14. [When advertising deemed false.]

An advertisement of a food shall be deemed to be false if it is false or misleading in any particular.

History: 1941 Comp., 71-677, enacted by Laws 1951, ch. 169, 14; 1953 Comp., 54-1-14.



Section 25-2-15 - Promulgating regulations; procedure.

25-2-15. Promulgating regulations; procedure.

A. The authority to promulgate regulations for the efficient enforcement of the New Mexico Food Act is hereby vested in the board. The board is hereby authorized to make the regulations promulgated under the federal act.

B. In promulgating regulations pursuant to this section, the board shall follow the procedures set forth in Section 74-1-9 NMSA 1978.

History: 1941 Comp., 71-678, enacted by Laws 1951, ch. 169, 15; 1953 Comp., 54-1-15; Laws 1982, ch. 73, 10.



Section 25-2-16 - Power to make inspections and secure samples.

25-2-16. Power to make inspections and secure samples.

The director shall have free access at all reasonable hours to any factory, warehouse or establishment in which foods are manufactured, processed, packed or held for introduction into commerce or to enter any vehicle being used to transport or hold such foods in commerce for the purpose:

A. of inspecting such factory, warehouse, establishment or vehicle to determine if any of the provisions of the New Mexico Food Act are being violated; and

B. to secure samples or specimens of any food after paying or offering to pay for such sample. It shall be the duty of the director to make or cause to be made examinations of samples secured under the provisions of this section to determine whether or not any provision of the New Mexico Food Act is being violated.

History: 1941 Comp., 71-679, enacted by Laws 1951, ch. 169, 16; 1953 Comp., 54-1-16; Laws 1982, ch. 73, 11.



Section 25-2-17 - Power of director to publish reports and disseminate information.

25-2-17. Power of director to publish reports and disseminate information.

A. The director may cause to be published from time to time reports summarizing all judgments, decrees and court orders which have been rendered under the New Mexico Food Act, including the nature of the charge and the disposition thereof.

B. The director may also cause to be disseminated such information regarding food as he deems necessary in the interest of public health and the protection of the consumer against fraud. Nothing in this section shall be construed to prohibit the director from collecting, reporting and illustrating the results of his investigations.

History: 1941 Comp., 71-680, enacted by Laws 1951, ch. 169, 17; 1953 Comp., 54-1-17; Laws 1982, ch. 73, 12.



Section 25-2-18 - Personnel.

25-2-18. Personnel.

The division shall employ such personnel for the administration and enforcement of the provisions of the New Mexico Food Act, in the same manner that other public health personnel are now employed, as may be necessary and required.

History: 1941 Comp., 71-681, enacted by Laws 1951, ch. 169, 19; 1953 Comp., 54-1-18; Laws 1982, ch. 73, 13.



Section 25-2-19 - New Mexico public health laboratory to serve as testing laboratory.

25-2-19. [New Mexico public health laboratory to serve as testing laboratory.]

The New Mexico public health laboratory shall serve as the testing laboratory for samples collected for examination pursuant to the provisions of this act [25-2-1 to 25-2-19 and 25-2-20 NMSA 1978].

History: 1941 Comp., 71-682, enacted by Laws 1951, ch. 169, 20; 1953 Comp., 54-1-19.



Section 25-2-20 - Dairy establishments exempt.

25-2-20. Dairy establishments exempt.

The purposes and provisions of the New Mexico Food Act shall not apply to dairy establishments.

History: Laws 1993, ch. 188, 32.






Article 3 - Meat and Meat Products



Article 4 - Peddlers and Itinerant Vendors



Article 5 - Flour and Bread

Section 25-5-1 - Definitions.

25-5-1. Definitions.

As used in the Flour and Bread Act [25-5-1 to 25-5-9 NMSA 1978], unless the context otherwise requires:

A. "flour" means foods commonly known in the milling and baking industries as:

(1) white flour, also known as wheat flour or plain flour;

(2) bromated flour;

(3) self-rising flour, also known as self-rising white flour or self-rising wheat flour; and

(4) phosphated flour, also known as phosphated white flour or phosphated wheat flour, but excludes whole wheat flour and also excludes special flours not used for bread, roll, bun or biscuit baking, such as specialty cake, pancake and pastry flours;

B. "white bread" means any bread made with flour as defined in Subsection A of this section, whether baked in a pan or on a hearth or screen, which is commonly known or usually represented and sold as white bread, including Vienna bread, French bread and Italian bread;

C. "rolls" includes plain white rolls and buns of the semibread dough type, namely: soft rolls such as hamburger rolls, hot dog rolls and Parker House rolls and hard rolls such as Vienna rolls and Kaiser rolls, but shall not include yeast-raised sweet rolls or sweet buns made with fillings or coatings such as cinnamon rolls or buns and butterfly rolls;

D. "board" means the environmental improvement board;

E. "director" means the director of the division or his authorized representative;

F. "division" means the environmental improvement division of the health and environment department [department of environment]; and

G. "person" means an individual, corporation, partnership, association, joint stock company, trust or any group of persons whether incorporated or not engaged in the commercial manufacturer or sale of flour, white bread or rolls.

History: 1953 Comp., 54-1-20, enacted by Laws 1955, ch. 244, 1; 1971, ch. 277, 36; 1977, ch. 253, 59; 1982, ch. 73, 14.



Section 25-5-1.1 - Short title.

25-5-1.1. Short title.

Sections 25-5-1 through 25-5-9 NMSA 1978 may be cited as the "Flour and Bread Act".

History: 1978 Comp., 25-5-1.1, enacted by Laws 1982, ch. 73, 15.



Section 25-5-2 - Manufacture or sale of unenriched flour unlawful.

25-5-2. Manufacture or sale of unenriched flour unlawful.

It shall be unlawful for any person to manufacture, mix, compound, sell or offer for sale, for human consumption in this state, flour (as defined in Section 1 [25-5-1 NMSA 1978]) unless the following vitamins and minerals are contained in each pound of such flour: not less than two milligrams and not more than two and one-half milligrams of thiamine; not less than one and two-tenths milligrams and not more than one and one-half milligrams of riboflavin; not less than sixteen milligrams and not more than twenty milligrams of niacin or niacin-amide; not less than thirteen milligrams and not more than sixteen and one-half milligrams of iron (Fe); except in the case of self-rising flour which in addition to the above ingredients shall contain not less than five hundred milligrams and not more than fifteen hundred milligrams of calcium (Ca); provided, however, that the terms of this section shall not apply to flour sold to distributors, bakers or other processors, if the purchaser furnishes to the seller a certificate in such form as the board shall by regulation prescribe, certifying that such flour will be (1) resold to a distributor, baker or other processor, or (2) used in the manufacture, mixing or compounding of flour, white bread or rolls enriched to meet the requirements of this act [25-5-1 to 25-5-9 NMSA 1978] or (3) used in the manufacture of products other than flour, white bread or rolls. It shall be unlawful for any such purchaser so furnishing any such certificates to use or resell the flour so purchased in any manner other than as prescribed in this section.

History: 1953 Comp., 54-1-21, enacted by Laws 1955, ch. 244, 2.



Section 25-5-3 - Manufacture or sale of bread and rolls from unenriched flour unlawful.

25-5-3. Manufacture or sale of bread and rolls from unenriched flour unlawful.

It shall be unlawful for any person to manufacture, bake, sell or offer for sale, for human consumption in this state, any white bread or rolls (as defined in Section 1 [25-5-1 NMSA 1978]) unless the following vitamins and minerals are contained in each pound of such bread or rolls: not less than one and one-tenth milligrams and not more than one and eight-tenths milligrams of thiamine; not less than seven-tenths milligrams and not more than one and six-tenths milligrams of riboflavin; not less than ten milligrams and not more than fifteen milligrams of niacin; not less than eight milligrams and not more than twelve and one-half milligrams of iron (Fe).

History: 1953 Comp., 54-1-22, enacted by Laws 1955, ch. 244, 3.



Section 25-5-4 - Division; duty to enforce.

25-5-4. Division; duty to enforce.

The division is hereby charged with the duty of enforcing the provisions of the Flour and Bread Act and rules, regulations and orders of the board promulgated pursuant to the Flour and Bread Act.

History: 1953 Comp., 54-1-23, enacted by Laws 1955, ch. 244, 4; 1982, ch. 73, 16.



Section 25-5-5 - Board; revision of requirements.

25-5-5. Board; revision of requirements.

A. Whenever the vitamin and mineral requirements set forth in Sections 25-5-2 and 25-5-3 NMSA 1978 are no longer in conformity with the legally established standards governing the interstate shipment of enriched flour and enriched white bread or enriched rolls, the board, in order to maintain uniformity between intrastate and interstate vitamin and mineral requirements for the foods within the provisions of the Flour and Bread Act, is authorized and directed to modify or revise such requirements to conform with amended standards governing interstate shipments.

B. In promulgating regulations pursuant to this section, the board shall follow the procedures set forth in Section 74-1-9 NMSA 1978.

History: 1953 Comp., 54-1-24, enacted by Laws 1955, ch. 244, 5; 1982, ch. 73, 17.



Section 25-5-6 - Board; power to adjust in case of shortage.

25-5-6. Board; power to adjust in case of shortage.

A. In the event of findings by the board that there is an existing or imminent shortage of any ingredient required by Section 25-5-2 or 25-5-3 NMSA 1978 and that because of such shortage the sale and distribution of flour or white bread or rolls may be impeded by the enforcement of the Flour and Bread Act, the board shall issue an order, to be effective immediately upon issuance, permitting the omission of such ingredient from flour or white bread or rolls and, if it finds it necessary or appropriate, excepting such foods from labeling requirements until the further order of the board. Any such findings may be made without hearings on the basis of an order or of factual information supplied by the appropriate federal agency or officer. In the absence of any such order of the appropriate federal agency or factual information supplied by it, the board on its own motion may, and upon receiving the sworn statements of ten or more persons subject to the Flour and Bread Act that they believe such a shortage exists or is imminent shall, within twenty days thereafter hold a public hearing with respect thereto at which any interested person may present evidence and shall make findings based upon the evidence presented. The board shall publish notice of any such hearing at least ten days prior thereto.

B. Whenever the board has reason to believe that such shortage no longer exists, it shall hold a public hearing, after at least ten days' notice shall have been given, at which any interested person may present evidence, and it shall make findings based upon the evidence so presented. If its findings be that such shortage no longer exists, it shall issue an order to become effective not less than thirty days after publication thereof revoking such previous order; provided, however, that undisposed floor stocks of flour on hand at the effective date of such revocation order or flour manufactured prior to such effective date for sale in this state may thereafter be lawfully sold or disposed of.

C. In conducting hearings pursuant to this section, the board shall follow the procedures set forth in Section 74-1-9 NMSA 1978, except for the number of days' notice required for such hearing.

History: 1953 Comp., 54-1-25, enacted by Laws 1955, ch. 244, 6; 1982, ch. 73, 18.



Section 25-5-7 - Publication of regulations.

25-5-7. Publication of regulations.

All orders, rules and regulations adopted by the board pursuant to this act [25-5-1 to 25-5-9 NMSA 1978] shall be published at least twice in at least one daily newspaper of general circulation printed and published in this state, and shall become effective upon such date after publication as the board shall fix.

History: 1953 Comp., 54-1-26, enacted by Laws 1955, ch. 244, 7.



Section 25-5-8 - Inspection by director.

25-5-8. Inspection by director.

For the purpose of the Flour and Bread Act, the director is authorized to take samples for analysis and to conduct examination and investigations and to enter, at reasonable times, any factory, mill, bakery, warehouse, shop or establishment where flour, white bread or rolls are manufactured, processed, packed, sold or held or any vehicle being used for the transportation thereof and to inspect any such place or vehicle and any flour, white bread or rolls therein and all pertinent equipment, materials, containers and labeling.

History: 1953 Comp., 54-1-27, enacted by Laws 1955, ch. 244, 8; 1982, ch. 73, 19.



Section 25-5-9 - Penalty.

25-5-9. Penalty.

Any person who violates any of the provisions of this act [25-5-1 to 25-5-9 NMSA 1978] or the orders, rules or regulations promulgated by the board under authority thereof, shall upon conviction thereof be subjected to fine for each and every offense, in a sum not exceeding five hundred dollars ($500.00) or to imprisonment, not to exceed ninety days.

History: 1953 Comp., 54-1-28, enacted by Laws 1955, ch. 244, 9.






Article 6 - Egg Grading

Section 25-6-1 - Short title.

25-6-1. Short title.

This act [25-6-1 to 25-6-16 NMSA 1978] may be cited as the "Egg Grading Act."

History: 1953 Comp., 54-2-10, enacted by Laws 1963, ch. 138, 1.



Section 25-6-2 - Definitions.

25-6-2. Definitions.

As used in the Egg Grading Act:

A. "egg dealer" includes any person, firm, partnership or corporation that buys eggs directly from the farmers or from any other sources for the purpose of reselling them at wholesale;

B. "cold storage eggs" means eggs which have been in cold storage for thirty days or more and which meet the grades and standards of qualification set by the board of regents of New Mexico state university;

C. "processor" includes any person, firm, partnership or corporation engaged in the process of breaking eggs for drying, freezing or for other purposes;

D. "consumer" means any person, business establishment or institution which changes the condition of the egg in preparation for human consumption;

E. "board" means the board of regents of New Mexico state university, the board controlling the department;

F. "department" means the New Mexico department of agriculture;

G. "candling" means the holding of an egg, large end up, before a light shining through an opaque shield, with an opening of about one-quarter inch in diameter. Candling is best done in a darkened room, but one may obtain candling devices that may be used in average daylight;

H. "ungraded eggs" means eggs that have not been graded according to quality or weight;

I. "addled" or "white rot" means putrid or rotten;

J. "moldy" means that mold or bacteria has developed in isolated areas within the shell;

K. "black rot" means that the egg has deteriorated to an extent that the whole interior represents a blackened appearance;

L. "blood ring" means that germs have developed to an extent that blood is formed;

M. "stuck yolk" means that the yolk has settled to one side and becomes fastened to the shell; and

N. "incubator reject eggs" means any eggs which have been subjected to heat for the purpose of hatching or for any other purposes whatsoever.

History: 1953 Comp., 54-2-11, enacted by Laws 1963, ch. 138, 2; 1973, ch. 116, 1.



Section 25-6-3 - Purpose of the act.

25-6-3. Purpose of the act.

The purpose of the Egg Grading Act is to assure that no person, firm or corporation shall sell or have in his possession with the intent to sell, offer or expose for sale, or traffic in, any egg unfit for human food, unless the same is broken in shell and then denatured so that it cannot be used for human food, if it is or has:

A. addled or white rot;

B. moldy;

C. black rot;

D. blood ring;

E. stuck yolk;

F. sour;

G. green whites;

H. musty; or

I. incubator reject eggs.

History: 1953 Comp., 54-2-12, enacted by Laws 1963, ch. 138, 3; 1973, ch. 116, 2.



Section 25-6-4 - Labeling, marking and advertising eggs.

25-6-4. Labeling, marking and advertising eggs.

It is unlawful:

A. to offer eggs for sale in any newspaper advertisement, circular, radio or other form of advertising without plainly designating in the advertisement the classification as to grade and size to which the eggs being offered for sale properly belong, when price is a factor in the advertisement. The terms "fresh eggs," "strictly fresh eggs," "hennery eggs," "new-laid eggs" or descriptions of similar import shall not be used in connection with the sale or offering for sale or advertising for sale of eggs in New Mexico that do not meet the minimum requirements for the New Mexico grade A eggs or better;

B. to sell eggs by the case without an invoice stating both the correct size and correct grade description accompanying each case of eggs delivered to a retailer or consumer. The invoice shall also include the name and address of both buyer and seller, date of sale and shall otherwise conform to the regulations set forth in the Egg Grading Act. The invoice shall be kept by the receiving dealer for a period of thirty days in case the inspector calls for it;

C. to offer for sale eggs in cartons that do not have the name of the packer or distributor stamped or printed on them; or

D. to sell uncartoned eggs at retail.

History: 1953 Comp., 54-2-13, enacted by Laws 1963, ch. 138, 4; 1973, ch. 116, 3.



Section 25-6-5 - Standards for eggs.

25-6-5. Standards for eggs.

The New Mexico consumer grades for eggs shall be as uniform as possible to those standards established by the United States department of agriculture for consumer grades of eggs. The board shall set all standards for shell eggs for New Mexico.

History: 1953 Comp., 54-2-14, enacted by Laws 1963, ch. 138, 5.



Section 25-6-6 - Exemptions.

25-6-6. Exemptions.

The Egg Grading Act shall not apply to any person selling eggs from his own production when produced from a flock of less than three thousand birds, provided they are sold as ungraded.

History: 1953 Comp., 54-2-15, enacted by Laws 1963, ch. 138, 6; 1973, ch. 116, 4.



Section 25-6-7 - Sale of ungraded eggs.

25-6-7. Sale of ungraded eggs.

A. Retailers may sell the eggs specified in Section 25-6-6 NMSA 1978 to consumers only when such eggs on hand, offered or placed on sale are clearly marked "ungraded." Ungraded eggs shall be cartoned when sold at retail.

B. Any person proposing to sell ungraded eggs shall, prior to any such sale, notify the department in writing of his intent to sell ungraded eggs, specifying his location, the number of laying hens owned or in his possession, the place of production and the general area of the state in which the eggs are to be sold.

C. It is unlawful for any person selling any portion of his daily production as graded eggs to sell any portion thereof as ungraded eggs, except that any person may change his sales from graded to ungraded if he notifies the department in writing prior to such change.

D. It is unlawful for any person selling any portion of his daily production as ungraded eggs to sell any portion thereof as graded eggs, except that any person may change his sales from ungraded to graded eggs if he notifies the department in writing within five days from the date of change.

History: 1953 Comp., 54-2-16, enacted by Laws 1963, ch. 138, 7; 1973, ch. 116, 5.



Section 25-6-8 - Enforcement; administration.

25-6-8. Enforcement; administration.

The department under the guidance and control of the board shall be responsible for administering and enforcing the provisions of the Egg Grading Act.

History: 1953 Comp., 54-2-17, enacted by Laws 1973, ch. 116, 6.



Section 25-6-9 - Egg inspection fee.

25-6-9. Egg inspection fee.

The Egg Grading Act shall be financed in part by the collection of a fee on all eggs sold to the retailer or consumer. The board shall have authority to establish the fee at their discretion, but in no case shall the fee exceed one-half cent per dozen. The fee shall be paid by the egg dealer or producer who packages the eggs for sale to the retailer or consumer. All money collected under the provisions of the Egg Grading Act shall be deposited with the New Mexico state university for the purposes of administering the provisions of that act and promoting the poultry industry and its products, and shall be expended upon the order of the board in the same manner as other funds of the New Mexico state university.

History: 1953 Comp., 54-2-18, enacted by Laws 1963, ch. 138, 9; 1973, ch. 116, 7.



Section 25-6-10 - Payment of the inspection fee.

25-6-10. Payment of the inspection fee.

Each egg dealer or producer shall make quarterly reports to the department not later than thirty days after the end of March, June, September and December for the previous quarter showing the number of dozen eggs sold and remitting the fee as established by the board. The department is empowered to audit the required sales record of any person, firm or corporation coming under the provisions of the Egg Grading Act. These records shall be retained for a period of one year. Failure to submit the sales record on request of the department or its authorized agents is a violation of the Egg Grading Act.

Prior to selling eggs in New Mexico the egg producer or egg dealer shall file his intent to sell eggs with the department.

History: 1953 Comp., 54-2-19, enacted by Laws 1963, ch. 138, 10; 1973, ch. 116, 8.



Section 25-6-11 - Powers of the board and department.

25-6-11. Powers of the board and department.

A. The board is empowered to adopt standards and to prescribe rules and regulations relating to the sale of eggs as it may deem necessary to carry into effect the lawful intent and meaning of the Egg Grading Act. The definitions and rules and regulations when adopted and published by the board shall have the same force as law. Violations of the rules and regulations are subject to the same penalties as violations of the Egg Grading Act; provided, that the board shall before adopting rules or regulations first give notice of the general subject thereof by publication of a notice setting forth the substance of proposed rules or regulations and the date upon which the board will hold a hearing on the proposed rules or regulations. Notification of all proposed rules and regulations shall be mailed directly to all egg producers and dealers registered with the department. Publication shall be made once in a newspaper of general circulation in this state. Persons affected by any proposed regulation shall have the right to present to the board their objections to any proposed regulation or rule prior to its adoption.

B. The department through its authorized inspectors or agents is authorized:

(1) to enter, on any business day, during the usual hours of business, any store, market or any other business or place where eggs are sold or offered for sale under the provisions of the Egg Grading Act in this state; and

(2) to issue and enforce a stop-sale notice or order to the owner or custodian of any lot of eggs which the board or their inspectors or agents find are in violation of the Egg Grading Act or any regulation issued thereunder, which shall prohibit any sale, barter, exchange or distribution of eggs until the inspectors are satisfied that the law has been complied with and have written a release or notice to the owners or custodian of the eggs.

History: 1953 Comp., 54-2-20, enacted by Laws 1963, ch. 138, 11; 1973, ch. 116, 9.



Section 25-6-12 - Certification of dealers.

25-6-12. Certification of dealers.

A. A small dealer's license is required of any person, firm or corporation who buys, sells or traffics in more than five cases and less than two hundred cases of eggs in any one week.

B. A medium-sized dealer's license is required of any person, firm or corporation who buys, sells or traffics in over two hundred cases and less than four hundred cases of eggs in any one week.

C. A large dealer's license is required of any person, firm or corporation who buys, sells or traffics in over four hundred cases in any one week.

D. The annual fees for each type of dealer are:

(1) small $10.00

(2) medium $25.00

(3) large $50.00.

E. For the purpose of this section a case shall consist of thirty dozen eggs.

F. All licenses shall be conspicuously posted in the place of business to which they apply. The license is subject to revocation by the inspectors for cause. All licenses issued prior to the effective date of the Egg Grading Act shall expire when the act becomes effective and thereafter all licenses are renewable annually on July 1 of each year and shall expire on June 30 of the succeeding year.

History: 1953 Comp., 54-2-21, enacted by Laws 1963, ch. 138, 12; 1973, ch. 116, 10.



Section 25-6-13 - Additional violations.

25-6-13. Additional violations.

It is unlawful:

A. for any person, with the exception of New Mexico egg producers, to sell eggs as a dealer unless such a person has obtained from the department a license to be issued at a price, varying according to the type of dealer;

B. for a person to refuse to submit any eggs, containers, lot, load or display of eggs to the inspection of any enforcement officer or to refuse to stop, at the request of any enforcement officer, any vehicle transporting eggs; or

C. for a person having eggs marked in accordance with the delivery invoice to keep the eggs for such time or under such conditions after they are purchased so as to cause them to deteriorate to a lower grade or standard and then offer and expose them for sale under the mark of the original invoice grade or standard.

History: 1953 Comp., 54-2-22, enacted by Laws 1963, ch. 138, 13; 1973, ch. 116, 11.



Section 25-6-14 - Injunction.

25-6-14. Injunction.

In addition to the remedies provided in the Egg Grading Act, the department may apply to a district court for an injunction restraining any person from violating or continuing to violate any of the provisions of the Egg Grading Act or from failing or refusing to comply with any rule or regulation promulgated under that act.

History: 1953 Comp., 54-2-23, enacted by Laws 1963, ch. 138, 14; 1973, ch. 116, 12.



Section 25-6-15 - Seizure and holding of eggs.

25-6-15. Seizure and holding of eggs.

The department may seize or hold as evidence any container of eggs or all or any part of any pack, load, lot consignment or shipment of eggs packed, stored, delivered for shipment, loaded, transported or sold in violation of any provisions of the Egg Grading Act.

History: 1953 Comp., 54-2-24, enacted by Laws 1963, ch. 138, 15; 1973, ch. 116, 13.



Section 25-6-16 - Penalties.

25-6-16. Penalties.

A. Any person violating any provisions of the Egg Grading Act or any rule or regulation promulgated by the board or their authorized inspectors is guilty of a misdemeanor and upon conviction thereof shall be imprisoned in the county jail for not more than ninety days, or shall be fined not more than one hundred dollars ($100), or both such fine and imprisonment in the discretion of the court.

B. The licenses of third and subsequent violators may be revoked by the board.

C. In addition to all other fees prescribed by the Egg Grading Act, a penalty fee of ten percent shall be added for delinquent filing of any report or the delinquent paying of any inspection fee, and if the report and payment are not made within ten days of notification of delinquency, penalty shall be twenty-five percent of the inspection fee. Persons filing a false report shall be penalized fifty percent of the amount due for inspection fees.

History: 1953 Comp., 54-2-25, enacted by Laws 1963, ch. 138, 16.






Article 7 - Dairy Products

Section 25-7-1 - Short title.

25-7-1. Short title.

This act [25-7-1 to 25-7-8 NMSA 1978] may be cited as the "Dairy Act."

History: 1953 Comp., 52-1-30, enacted by Laws 1977, ch. 375, 1.



Section 25-7-2 - Definitions.

25-7-2. Definitions.

As used in the Dairy Act:

A. "board" means the board of regents of New Mexico state university;

B. "department" means the New Mexico department of agriculture;

C. "person" means any individual, firm, partnership, corporation, society, association, trustee or company;

D. "dairy product" means milk, whether fluid, dried, evaporated, stabilized, condensed or otherwise processed, cream, milk products, ice cream, frozen custard, French custard, ice milk, frozen dessert or any other food product principally derived from milk;

E. "milk" means the whole, clean, lacteal secretion obtained by the complete milking of one or more healthy cows or goats, properly fed and kept, delivered from the dairy farm to any receiving or distributing establishment or factory within a reasonable time, excluding that obtained within fifteen days before and five days after calving or such longer period as may be necessary to render the milk practically colostrum free;

F. "handler" or "processor" means a person other than a retailer who receives or buys for resale or processes or manufactures milk or dairy products to be sold to others for consumption or resale, but does not include those persons engaged in the manufacture of soft-serve frozen desserts for sale directly to consumers; and

G. "retailer" means any person who buys milk or dairy products and who resells the same to consumers without further processing or manufacturing thereof.

History: 1953 Comp., 52-1-31, enacted by Laws 1977, ch. 375, 2.



Section 25-7-3 - Administration and enforcement of act.

25-7-3. Administration and enforcement of act.

The Dairy Act shall be administered and enforced by the board through the department.

History: 1953 Comp., 52-1-32, enacted by Laws 1977, ch. 375, 3.



Section 25-7-4 - Standards for testing.

25-7-4. Standards for testing.

The board shall determine and prescribe the acceptable standards of equipment and methods to be employed in the testing or measuring of milk and dairy products to determine value, quantity or quality.

History: 1953 Comp., 52-1-33, enacted by Laws 1977, ch. 375, 4.



Section 25-7-5 - Standards of milk and other dairy products.

25-7-5. Standards of milk and other dairy products.

The board shall determine and prescribe the standards of physical and chemical composition or content for milk and dairy products as defined in the Dairy Act. The board may also determine what other food products, principally derived from milk, shall be classified as dairy products and establish standards for those products.

History: 1953 Comp., 52-1-34, enacted by Laws 1977, ch. 375, 5.



Section 25-7-6 - Adulterated or mislabeled products and stop-sale orders.

25-7-6. Adulterated or mislabeled products and stop-sale orders.

It is unlawful for any person to sell or offer for sale adulterated or mislabeled milk or dairy products. Milk or dairy products that contain any unwholesome substance or fail to conform in physical or chemical composition to the definitions or standards prescribed by the Dairy Act or by regulation of the board shall be deemed adulterated. Milk or dairy products as defined by the Dairy Act or by regulation of the board that are labeled with an identifying name other than those so defined, or bear a name that has been defined but contains a food product that does not conform in physical or chemical composition with the definition provided by the Dairy Act or regulation of the board, shall be deemed adulterated. Any milk or dairy product which contains a product differing in content from the product described on its label, or bears an identifying name other than those defined by the Dairy Act or by regulation of the board shall be deemed mislabeled. The department may issue and enforce a stop-sale order on any adulterated or mislabeled product.

History: 1953 Comp., 52-1-35, enacted by Laws 1977, ch. 375, 6.



Section 25-7-7 - Regulations.

25-7-7. Regulations.

In order to enforce the Dairy Act, the board may prescribe and, after public hearing following due public notice, adopt regulations to carry out the provisions of the Dairy Act.

History: 1953 Comp., 52-1-36, enacted by Laws 1977, ch. 375, 7.



Section 25-7-8 - Penalty.

25-7-8. Penalty.

Any person who violates any of the provisions of the Dairy Act or regulations promulgated by the board is guilty of a misdemeanor and may be fined not less than one hundred dollars ($100) nor more than five hundred dollars ($500).

History: 1953 Comp., 52-1-37, enacted by Laws 1977, ch. 375, 8.






Article 7A - Dairy Products

Section 25-7A-1 - Short title.

25-7A-1. Short title.

Sections 1 through 19 [25-7A-1 to 25-7A-19 NMSA 1978] of this act may be cited as the "New Mexico Dairy Product Act".

History: Laws 1993, ch. 188, 1.



Section 25-7A-2 - Definitions.

25-7A-2. Definitions.

As used in the New Mexico Dairy Product Act:

A. "advertisement" means all representations disseminated in any manner or by any means, other than by labeling, for the purpose of inducing, or that are likely to induce, directly or indirectly, the purchase of food;

B. "board" means the board of regents of New Mexico state university;

C. "contaminated with filth" applies to any dairy product not securely protected from dust, dirt and, so far as may be necessary by all reasonable means, from all foreign or injurious contaminations, or any dairy product found to contain any dust, dirt, foreign or injurious contamination or infestation; the provisions shall be considered to include the manufacture, production, processing, packing, exposure, offer, possession and holding of any such dairy product and the supplying or applying of any such dairy product in the conduct of any dairy establishment;

D. "dairy establishment" means a milk producing or milk processing facility;

E. "dairy product" means milk, whether fluid, dried, evaporated, stabilized, condensed or otherwise processed, cream, milk products, ice cream, frozen custard, French custard, ice milk, frozen dessert or any other food product derived principally from milk;

F. "department" means the New Mexico department of agriculture;

G. "director" means the director of agriculture;

H. "federal act" means the Federal Food, Drug and Cosmetic Act;

I. "immediate container" does not include package liners;

J. "label" means a display of written, printed or graphic matter upon the immediate container of any dairy product. A requirement made by or under authority of the New Mexico Dairy Product Act that any word, statement or other information appears on the label shall not be considered to be complied with unless such word, statement or other information also appears on the outside container or wrapper, if any, of the retail package of such dairy product or is easily legible through the outside container or wrapper;

K. "labeling" means all labels and other written, printed or graphic matter:

(1) upon a dairy product or any of its containers or wrappers; or

(2) accompanying such dairy product;

L. "milk" means the whole, clean, lacteal secretion obtained by the complete milking of one or more healthy cows or goats, properly fed and kept, delivered from the dairy farm to any receiving or distributing establishment or factory within a reasonable time, excluding that obtained within fifteen days before or five days after calving or such longer period as may be necessary to render milk practically colostrum-free; and

M. "person" includes individual, partnership, corporation and association.

History: Laws 1993, ch. 188, 2.



Section 25-7A-3 - Prohibited acts.

25-7A-3. Prohibited acts.

The following acts and the causing of these acts within the state by any dairy establishment are prohibited:

A. the manufacture, sale or delivery or holding or offering for sale of any dairy product that is adulterated or misbranded;

B. the adulteration or misbranding of any dairy product;

C. the receipt in commerce of any dairy product that is adulterated or misbranded and the delivery or proffered delivery of the adulterated or misbranded dairy product for pay or otherwise;

D. the sale, delivery for sale, holding for sale or offering for sale of any article in violation of Section 12 [25-7A-12 NMSA 1978] of the New Mexico Dairy Product Act;

E. the dissemination of any false advertisement related to a dairy product;

F. the refusal to permit entry or inspection or to permit the taking of a sample as authorized by Section 16 [25-7A-16 NMSA 1978] of the New Mexico Dairy Product Act;

G. the giving of a guarantee or undertaking, which guarantee or undertaking is false, except by a person who relied on a guarantee or undertaking to the same effect signed by and containing the name and address of the person residing in the state from whom he received the dairy product in good faith;

H. the removal or disposal of a detained or embargoed dairy product in violation of Section 6 [25-7A-6 NMSA 1978] of the New Mexico Dairy Product Act;

I. the alteration, mutilation, destruction, obliteration or removal of the whole or any part of the labeling of, or the doing of any other act with respect to, a dairy product if such act is done while the dairy product is held for sale and results in the dairy product being misbranded; and

J. forging, counterfeiting, simulating or falsely representing or without proper authority using any mark, stamp, tag, label or other identification device authorized or required by regulations promulgated under the provisions of the New Mexico Dairy Product Act.

History: Laws 1993, ch. 188, 3.



Section 25-7A-4 - Power to enjoin violations.

25-7A-4. Power to enjoin violations.

In addition to the other remedies provided in the New Mexico Dairy Product Act, the department is authorized to apply to the district court for, and such court shall have jurisdiction upon hearing and for such cause shown to grant, a temporary or permanent injunction restraining any person from violating any provision of Section 3 [25-7A-3 NMSA 1978] of the New Mexico Dairy Product Act, irrespective of whether there exists an adequate remedy at law.

History: Laws 1993, ch. 188, 4.



Section 25-7A-5 - Penalties; exceptions.

25-7A-5. Penalties; exceptions.

A. The board shall establish a system of administrative penalties for violations of the New Mexico Dairy Product Act. The administrative penalties may be assessed by the director in lieu of or in addition to other penalties provided by statute. In establishing the system of administrative penalties, the board, after public notice and public hearing, shall adopt regulations that meet the following minimum requirements:

(1) the maximum amount of any administrative penalty shall not exceed one thousand dollars ($1,000) for any one violation of the New Mexico Dairy Product Act by any person; and

(2) violations for which administrative penalties may be assessed shall be clearly defined, along with a scale of administrative penalties relating the amount of the administrative penalty to the severity and frequency of the violation.

B. No person shall be subject to the penalties of Subsection A of this section for having violated Subsection A or C of Section 3 [25-7A-3 NMSA 1978] of the New Mexico Dairy Product Act if he establishes a guarantee or undertaking, signed by and containing the name and address of the person residing in the state from whom he received in good faith the dairy product, to the effect that such dairy product is not adulterated or misbranded within the meaning of the New Mexico Dairy Product Act, designating that act.

C. No publisher, radio-broadcast licensee or agency or medium for the dissemination of an advertisement, except the manufacturer, packer, distributor or seller of the dairy product to which a false advertisement relates, shall be liable under this section by reason of the dissemination by him of such false advertisement unless he has refused, on the request of the director, to furnish to the director the name and post office address of the manufacturer, packer, distributor, seller or advertising agency residing in the state who causes him to disseminate such advertisement.

History: Laws 1993, ch. 188, 5.



Section 25-7A-6 - Detention of dairy products at a dairy establishment believed adulterated or misbranded; condemnation; destruction or correction of defect.

25-7A-6. Detention of dairy products at a dairy establishment believed adulterated or misbranded; condemnation; destruction or correction of defect.

A. Whenever the director finds or has probable cause to believe that any dairy product within a dairy establishment is adulterated or so misbranded as to be dangerous or fraudulent within the meaning of the New Mexico Dairy Product Act, he shall affix to such dairy product a tag or other appropriate marking giving notice that the dairy product is or is suspected of being adulterated or misbranded and has been detained or embargoed and warning all persons not to remove or dispose of the dairy product by sale or otherwise until permission for removal or disposal is given by the director or the court. It is unlawful for any person to remove or dispose of the detained or embargoed dairy product by sale or otherwise without such permission.

B. When a dairy product detained or embargoed under Subsection A of this section has been found by the director to be adulterated or misbranded, he shall petition the judge of the district court in whose jurisdiction the dairy product is detained or embargoed for a libel for condemnation of the dairy product. When the director has found that a dairy product so detained or embargoed is not adulterated or misbranded, he shall remove the tag or other marking.

C. If the court finds that a detained or embargoed dairy product is adulterated or misbranded, the dairy product shall, after entry of the decree, be destroyed at the expense of the claimant of the dairy product under the supervision of the director, and all court costs and fees and storage and other proper expenses shall be taxed against the claimant of the dairy product or his agent; provided that when the adulteration or misbranding can be corrected by proper labeling or processing of the dairy product, the court, after entry of the decree and after such costs, fees and expenses have been paid and a good and sufficient bond, conditioned that the dairy product shall be so labeled or processed, has been executed, may by order direct that the dairy product be delivered to the claimant for such labeling or processing under the supervision of the director. The expense of such supervision shall be paid by the claimant. The bond shall be returned to the claimant of the dairy product on representation to the court by the director that the dairy product is no longer in violation of the New Mexico Dairy Product Act and that the expenses of supervision have been paid.

D. Whenever the director finds in any room, building or vehicle of transportation at a dairy establishment any dairy product that is unsound or contains any filthy, decomposed or putrid substance or that may be poisonous or deleterious to health or otherwise unsafe, the same being hereby declared to be a nuisance, he shall condemn or destroy the dairy product or in any other manner render it unsaleable as human food.

History: Laws 1993, ch. 188, 6.



Section 25-7A-7 - Attorney general or district attorney to institute prosecution; right to hearing before director prior to criminal prosecutions.

25-7A-7. Attorney general or district attorney to institute prosecution; right to hearing before director prior to criminal prosecutions.

It is the duty of the attorney general or the various district attorneys of this state to whom the director reports any violation of the New Mexico Dairy Product Act to cause appropriate proceedings to be instituted in the proper courts without delay and to be prosecuted in the manner required by law. Before any violation of the New Mexico Dairy Product Act is reported to any such district attorney for the institution of a criminal proceeding, the person against whom such proceeding is contemplated shall be given appropriate notice and an opportunity to present his views before the director, either orally or in writing, in person or by attorney with regard to the contemplated proceeding.

History: Laws 1993, ch. 188, 7.



Section 25-7A-8 - Minor violations; warning authorized.

25-7A-8. Minor violations; warning authorized.

Nothing in the New Mexico Dairy Product Act shall be construed as requiring the director to report, for the institution of proceedings under the New Mexico Dairy Product Act, minor violations of that act whenever he believes that the public interest will be adequately served in the circumstances by a suitable written notice or warning.

History: Laws 1993, ch. 188, 8.



Section 25-7A-9 - Promulgation of definitions and standards by the board.

25-7A-9. Promulgation of definitions and standards by the board.

Whenever in the judgment of the board such action will promote honesty and fair dealing in the interest of consumers, the board shall after public hearing promulgate regulations fixing and establishing for any dairy product or class of dairy products a reasonable definition and standard of identity or reasonable standard of quality or fill of container or any combination of such requirements. In prescribing a definition and standard of identity for a dairy product or class of dairy products in which optional ingredients are permitted, the board shall, for the purpose of promoting honesty and fair dealing in the interest of consumers, designate the optional ingredients that shall be named on the label. The definitions and standards promulgated shall conform so far as practicable to the definitions and standards promulgated under the authority of the federal act.

History: Laws 1993, ch. 188, 9.



Section 25-7A-10 - Dairy products; adulterated.

25-7A-10. Dairy products; adulterated.

A dairy product shall be deemed to be adulterated if:

A. it bears or contains any poisonous or deleterious substance that may render it injurious to health, but, in case the substance is not an added substance, the dairy product shall not be considered adulterated under this subsection if the quantity of the substance in the dairy product does not ordinarily render it injurious to health;

B. it bears or contains any added poisonous or added deleterious substance that is unsafe within the meaning of Section 13 [25-7A-13 NMSA 1978] of the New Mexico Dairy Product Act;

C. it consists in whole or in part of a diseased, contaminated, filthy, impure or infested ingredient, putrid or decomposed substance or is otherwise unfit for food;

D. it has been produced, prepared, packed or held under unsanitary conditions whereby it may have been contaminated with filth or whereby it may have been rendered diseased, unwholesome or injurious to health;

E. it is the product of a diseased animal or an animal that has died otherwise than by slaughter or that has been fed upon the uncooked offal from a slaughterhouse;

F. its container is composed in whole or in part of any poisonous or deleterious substance that may render the contents injurious to health;

G. any valuable constituent has been, in whole or in part, omitted or abstracted therefrom;

H. any substance has been substituted wholly or in part therefor;

I. damage or inferiority has been concealed in any manner;

J. any substance has been added or mixed or packed therewith so as to increase its bulk or weight or reduce its quality or strength or make it appear better or of greater value than it is; or

K. it bears or contains a coal-tar color other than one from a batch that has been certified under authority of the federal act.

History: Laws 1993, ch. 188, 10.



Section 25-7A-11 - Misbranded dairy product.

25-7A-11. Misbranded dairy product.

A dairy product within a dairy establishment shall be deemed to be misbranded if:

A. its labeling is false or misleading in any particular manner;

B. it is offered for sale under the name of another dairy product;

C. it is an imitation of another dairy product, unless its label bears, in type of uniform size and prominence, the word "imitation" and, immediately thereafter, the name of the dairy product imitated;

D. its container is so made, formed or filled as to be misleading;

E. in package form, unless it bears a label containing:

(1) the name and place of business of the manufacturer, packer or distributor; or

(2) an accurate statement of the quantity of the contents in terms of weight, measure or numerical count; provided that under this paragraph reasonable variations shall be permitted and exemptions as to small packages shall be established by regulations prescribed by the board;

F. any word, statement or other information required by or under authority of the New Mexico Dairy Product Act to appear on the label or labeling is not prominently placed with such conspicuousness, as compared with other words, statements, designs or devices in the labeling, and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

G. it purports to be or is represented as a dairy product for which a definition and standard of identity has been prescribed by regulations as provided by Section 9 [25-7A-9 NMSA 1978] of the New Mexico Dairy Product Act unless:

(1) it conforms to such definition and standard; and

(2) its label bears the name of the dairy product specified in the definition and standard and, insofar as may be required by such regulations, the common names of optional ingredients, other than spices, flavoring and coloring, present in such dairy product;

H. it purports to be or is represented as:

(1) a dairy product for which a standard of quality has been prescribed by regulations as provided by Section 9 of the New Mexico Dairy Product Act and its quality falls below that standard unless its label bears in such manner and form as the regulations specify a statement that it falls below the standard; or

(2) a food for which a standard of fill of container has been prescribed by regulation as provided by Section 9 of the New Mexico Dairy Product Act and it falls below the standard of fill of container applicable to it, unless its label bears in such manner and form as the regulations specify a statement that it falls below the standard;

I. it is not subject to the provisions of Subsection G of this section, unless it bears labeling clearly giving:

(1) the common or usual name of the dairy product, if any; and

(2) in case it is fabricated from two or more ingredients, the common or usual name of each ingredient, except that spices, flavorings and colorings, other than those sold as such, may be designated as spices, flavorings and colorings without naming each; provided that to the extent that compliance with the requirements of this paragraph is impracticable or results in deception or unfair competition, exemptions shall be established by regulations promulgated by the board;

J. it purports to be or is represented for special dietary uses, unless its label bears such information concerning its vitamin, mineral and other dietary properties as the board determines to be, and by regulations prescribes as, necessary in order to fully inform purchasers as to its value for such uses; and

K. it bears or contains any artificial flavoring, artificial coloring or chemical preservative, unless it bears labeling stating that fact; provided that to the extent that compliance with the requirements of this subsection is impracticable, exemptions shall be established by regulations promulgated by the board.

History: Laws 1993, ch. 188, 11.



Section 25-7A-12 - Manufacturing, packing and processing permits for certain classes of dairy products; suspension; inspections.

25-7A-12. Manufacturing, packing and processing permits for certain classes of dairy products; suspension; inspections.

A. Whenever the board finds after investigation that the distribution in New Mexico of any class of dairy product may, by reason of contamination with microorganisms during manufacture, processing or packing in any locality, be injurious to health and that such injurious nature cannot be adequately determined after the dairy product has entered commerce, it then and in such case only shall promulgate regulations providing for the issuance, by the director to manufacturers, processors or packers of such class of dairy product in such locality, of permits to which shall be attached such conditions governing the manufacture, processing or packing of such class of dairy product for such temporary period of time as may be necessary to protect the public health, and after the effective date of the regulations and during the temporary period, no dairy establishment shall introduce or deliver for introduction into commerce any such dairy product manufactured, processed or packed by any such manufacturer, processor or packer unless the manufacturer, processor or packer holds a permit issued by the director as provided by such regulations.

B. The director is authorized to suspend immediately upon notice any permit issued under authority of this section if it is found that any of the conditions of the permit have been violated. The holder of a permit so suspended shall be privileged at any time to apply for the reinstatement of the permit, and the director shall, immediately after prompt hearing and an inspection of the establishment, reinstate the permit if it is found that adequate measures have been taken to comply with and maintain the conditions of the permit as originally issued or as amended.

C. The director shall have access to any factory or establishment, the operator of which holds a permit from the director, for the purpose of ascertaining whether or not the conditions of the permit are being complied with, and denial of access for inspection shall be ground for suspension of the permit until access is freely given by the operator.

History: Laws 1993, ch. 188, 12.



Section 25-7A-13 - Promulgating regulations governing the addition of any poisonous or deleterious substances in dairy products.

25-7A-13. Promulgating regulations governing the addition of any poisonous or deleterious substances in dairy products.

Any poisonous or deleterious substance added to any dairy product, except where the substance is required in production or cannot be avoided by good manufacturing practice, shall be deemed to be unsafe for purposes of the application of Subsection B of Section 10 [25-7A-10 NMSA 1978] of the New Mexico Dairy Product Act; but when the substance is required or cannot be avoided, the board shall promulgate regulations limiting the quantity therein or thereon to such extent as the board finds necessary for the protection of public health, and any quantity exceeding the limits so fixed shall also be deemed to be unsafe for purposes of the application of Subsection B of Section 10 of the New Mexico Dairy Product Act. While such a regulation is in effect limiting the quantity of any such substance in the case of any dairy product, the dairy product shall not, by reason of bearing or containing any added amount of the substance, be considered to be adulterated within the meaning of Subsection A of Section 10 of the New Mexico Dairy Product Act. In determining the quantity of the added substance to be tolerated in or on different dairy products, the board shall take into account the extent to which the use of the substance is required or cannot be avoided in the production of each diary product and the other ways in which the consumer may be affected by the same or other poisonous or deleterious substances.

History: Laws 1993, ch. 188, 13.



Section 25-7A-14 - False advertising.

25-7A-14. False advertising.

A. An advertisement of a dairy product is deemed to be false if it is false or misleading in any particular manner.

B. If a dairy product is alleged to be misbranded because the labeling is misleading or if an advertisement is alleged to be false because it is misleading, then in determining whether the labeling or advertisement is misleading, there shall be taken into account, among other things, not only representations made or suggested by statement, word, design, device, sound or in any combination thereof, but also the extent to which the labeling or advertisement fails to reveal facts material in the light of such representations or material with respect to consequences that may result from the use of the dairy product to which the labeling or advertisement relates under the conditions of use prescribed in the labeling or advertisement thereof or under such conditions of use as are customary or usual.

History: Laws 1993, ch. 188, 14.



Section 25-7A-15 - Promulgating regulations; procedure.

25-7A-15. Promulgating regulations; procedure.

The authority to promulgate regulations after public hearing for the efficient enforcement of the New Mexico Dairy Product Act is vested in the board. The board is authorized to make the regulations promulgated under the federal act.

History: Laws 1993, ch. 188, 15.



Section 25-7A-16 - Power to make inspections and secure samples within dairy establishments.

25-7A-16. Power to make inspections and secure samples within dairy establishments.

The director shall have free access at all reasonable hours to any dairy establishment in which dairy products are manufactured, processed, packed or held for introduction into commerce or to enter any vehicle being used to transport or hold such dairy products in commerce for the purpose:

A. of inspecting the dairy establishment or vehicle to determine if any provision of the New Mexico Dairy Product Act is being violated; and

B. to secure samples or specimens of any dairy product after paying or offering to pay for the sample. The director may make or cause to be made examinations of samples secured under the provisions of this section to determine whether any provision of the New Mexico Dairy Product Act is being violated.

History: Laws 1993, ch. 188, 16.



Section 25-7A-17 - Power of director to publish reports and disseminate information.

25-7A-17. Power of director to publish reports and disseminate information.

A. The director may cause to be published from time to time reports summarizing all judgments, decrees and court orders that have been rendered under the New Mexico Dairy Product Act, including the nature of the charge and the disposition of the charge.

B. The director may also cause to be disseminated such information regarding dairy products as he deems necessary in the interest of public health and the protection of the consumer against fraud. Nothing in this section shall be construed to prohibit the director from collecting, reporting and illustrating the results of his investigations.

History: Laws 1993, ch. 188, 17.



Section 25-7A-18 - Cooperation.

25-7A-18. Cooperation.

The department may cooperate, receive grants-in-aid and enter into cooperative agreements with any agency of the federal government, of this state or its subdivisions, or with any agency of another state.

History: Laws 1993, ch. 188, 18.



Section 25-7A-19 - Scientific laboratory to serve as testing laboratory.

25-7A-19. Scientific laboratory to serve as testing laboratory.

The scientific laboratory division of the department of health shall serve as the testing laboratory for samples collected for examination pursuant to the provisions of the New Mexico Dairy Product Act.

History: Laws 1993, ch. 188, 19.






Article 7B - Dairy Establishment Sanitation

Section 25-7B-1 - Short title.

25-7B-1. Short title.

Sections 20 through 30 [25-7B-1 to 25-7B-11 NMSA 1978] of this act may be cited as the "Dairy Establishment Sanitation Act".

History: Laws 1993, ch. 188, 20.



Section 25-7B-2 - Purpose.

25-7B-2. Purpose.

The purpose of the Dairy Establishment Sanitation Act is to protect the public health by establishing standards and provisions for the regulation of dairy establishments and by appropriate delegations of authority to the department to adopt and enforce regulations covering the environmental health aspects of dairy establishments to assure that consumers are not exposed to adverse environmental health conditions arising out of the operations of dairy establishments.

History: Laws 1993, ch. 188, 21.



Section 25-7B-3 - Definitions.

25-7B-3. Definitions.

As used in the Dairy Establishment Sanitation Act:

A. "board" means the board of regents of New Mexico state university;

B. "dairy establishment" means a milk producing or milk processing facility;

C. "dairy product" means milk, whether fluid, dried, evaporated, stabilized, condensed or otherwise processed, cream, milk products, ice cream, frozen custard, French custard, ice milk, frozen dessert or any other food product derived principally from milk;

D. "department" means the New Mexico department of agriculture;

E. "director" means the director of agriculture;

F. "milk" means the whole, clean, lacteal secretion obtained by the complete milking of one or more healthy cows or goats, properly fed and kept, delivered from the dairy farm to any receiving or distributing establishment or factory within a reasonable time, excluding that obtained within fifteen days before or five days after calving or such longer period as may be necessary to render milk practically colostrum-free; and

G. "person" includes an individual, partnership, corporation and association.

History: Laws 1993, ch. 188, 22.



Section 25-7B-4 - Board; regulations; department; powers and duties.

25-7B-4. Board; regulations; department; powers and duties.

The board shall promulgate procedural and substantive regulations to provide:

A. for the preparation of dairy products at dairy establishments in a manner safe for human consumption, free from adulteration, spoilage, contamination and unwholesomeness. The regulations shall provide for:

(1) disease control;

(2) employee hygiene and sanitation at dairy establishments;

(3) dairy establishment premises sanitation;

(4) all aspects of dairy establishment construction relating to sanitation;

(5) control of pests and infestation by pests at dairy establishments;

(6) lavatory and toilet facility placement and sanitation at dairy establishments;

(7) lavatory hygiene at dairy establishments;

(8) dairy equipment and utensil design and construction at dairy establishments;

(9) dairy equipment and utensil storage and handling at dairy establishments;

(10) dairy establishment ventilation; and

(11) any other facet of dairy establishment operations that reasonably may be considered to pose an existing or potential hazard to the health of the consuming public;

B. the issuance, suspension and revocation of permits required under the Dairy Establishment Sanitation Act, which regulations shall provide for prior notice to and a hearing for any applicant for or holder of a permit when the department-proposed action is to deny an application for or suspend or revoke a permit, except in those specified instances under the provisions of the Dairy Establishment Sanitation Act when the department is authorized to take any of the foregoing actions without prior notice and hearing;

C. establishing requirements for inspections of dairy establishments, which shall include provisions for inspections at a frequency of at least once every twelve months; and

D. for permitting fees for permits issued pursuant to the Dairy Establishment Sanitation Act.

History: Laws 1993, ch. 188, 23.



Section 25-7B-5 - Department; powers and duties.

25-7B-5. Department; powers and duties.

A. The department is authorized and has the duty to execute any provisions of the Dairy Establishment Sanitation Act delegated to it under that act and specifically is directed to administer and enforce the provisions of regulations adopted pursuant to that act.

B. The director may appoint an advisory council composed of dairy experts to assist in carrying out the objectives of the Dairy Establishment Sanitation Act.

History: Laws 1993, ch. 188, 24.



Section 25-7B-6 - Permits; permit required; application; revocation; suspension.

25-7B-6. Permits; permit required; application; revocation; suspension.

A. No person may operate a dairy establishment unless he possesses a valid and unsuspended permit issued by the department in accordance with the Dairy Establishment Sanitation Act and the regulations adopted pursuant to that act. The permit shall be posted in a conspicuous place within the dairy establishment. No person may display a permit unless it has been issued to him by the department and has not been revoked and is not under suspension.

B. Any person desiring to operate a dairy establishment shall apply to the department for the issuance of a permit. Applications shall be made in a form and in accordance with procedures established by regulations of the department. The department shall issue a permit to any applicant that complies with the regulations of the department covering the issuance of permits and who demonstrates to the satisfaction of the department his ability to comply with all the provisions of the Dairy Establishment Sanitation Act and all regulations of the department.

C. The department shall promulgate regulations for the revocation or suspension of permits for those dairy establishments that fail to come into compliance with a provision of the Dairy Establishment Sanitation Act or regulation promulgated pursuant to that act. The hearing officer shall not be any person previously involved in the suspension or revocation action. No inspection made more than twenty-four months prior to the most recent such inspection shall be used as a basis for suspension or revocation.

History: Laws 1993, ch. 188, 25.



Section 25-7B-7 - Inspection by department.

25-7B-7. Inspection by department.

A. The department shall inspect dairy establishments to determine compliance or lack of compliance with the Dairy Establishment Sanitation Act and regulations of the department. The procedures for inspection shall be in accordance with regulations of the department. Upon request by the department to a dairy establishment operator or to his employee or agent, he shall permit the department official, upon proper identification, to enter the premises, inspect all parts of the premises and inspect and copy any records of purchases by the dairy establishment. The operator or his employee or agent shall be given an opportunity to accompany the department official on his inspection and, as soon as possible after the inspection, a report of the inspection shall be furnished to him. Refusal to allow an inspection of a dairy establishment is grounds for revocation of the permit of the operator, provided that the department official has tendered proper identification prior to the refusal.

B. During an inspection, the department may take samples of dairy products and other substances found on the premises of a dairy establishment for the purpose of determining compliance with provisions of the Dairy Establishment Sanitation Act and regulations of the department.

History: Laws 1993, ch. 188, 26.



Section 25-7B-8 - Immediate suspension of permit by department.

25-7B-8. Immediate suspension of permit by department.

The department may suspend a permit immediately without prior notice to the holder of the permit if it determines, after inspection, that conditions within a dairy establishment present a substantial danger of illness, serious physical harm or death to consumers who might use the products of the dairy establishment. A suspension action taken under this section is effective when communicated to the dairy establishment operator or any employee or agent of the operator who is in charge of the premises involved. If there is no designated employee or agent in charge of the premises, communication to any employee physically present on the premises is sufficient communication to make the suspension effective.

History: Laws 1993, ch. 188, 27.



Section 25-7B-9 - Judicial review of department actions.

25-7B-9. Judicial review of department actions.

Any person to whom the department denies a permit or whose permit is suspended or revoked by the department may appeal to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: Laws 1993, ch. 188, 28; 1998, ch. 55, 36; 1999, ch. 265, 38.



Section 25-7B-10 - Enforcement; administrative penalties.

25-7B-10. Enforcement; administrative penalties.

A. The department may seek relief in district court to enjoin the operation of any dairy establishment not complying with the Dairy Establishment Sanitation Act or any regulation adopted under that act.

B. The board shall establish a system of administrative penalties for violations of the Dairy Establishment Sanitation Act. The administrative penalties may be assessed by the director in lieu of or in addition to other penalties provided by statute. In establishing the system of administrative penalties, the board, after public notice and public hearing, shall adopt regulations that meet the following minimum requirements:

(1) the maximum amount of any administrative penalty shall not exceed one thousand dollars ($1,000) for any one violation of the Dairy Establishment Sanitation Act by any person; and

(2) violations for which administrative penalties may be assessed shall be clearly defined, along with a scale of administrative penalties relating the amount of the administrative penalty to the severity and frequency of the violation.

History: Laws 1993, ch. 188, 29.



Section 25-7B-11 - Disease control.

25-7B-11. Disease control.

The department shall promulgate regulations to ensure that a person with a disease that can reasonably be expected to be transmitted to other persons shall not work in a dairy establishment.

History: Laws 1993, ch. 188, 30.






Article 8 - Raw Milk

Section 25-8-1 - Raw milk sold at retail; standards.

25-8-1. Raw milk sold at retail; standards.

Raw milk sold by a retailer must meet all standards established by the board of regents of New Mexico state university and the environmental improvement agency for the retail sale of grade A raw milk and in addition shall:

A. contain no more than twenty thousand bacteria per milliliter;

B. contain no more than fifty coliform bacteria per milliliter; and

C. within two hours after completion of milking, be cooled to a temperature of forty-five degrees fahrenheit or less and maintained at that temperature until sold to the consumer.

History: 1953 Comp., 52-2-18, enacted by Laws 1977, ch. 270, 1.



Section 25-8-2 - Enforcement.

25-8-2. Enforcement.

If, as a result of investigation, the environmental improvement agency finds that any person is violating any provision of Section 1 [25-8-1 NMSA 1978] of this act [25-8-1 to 25-8-3 NMSA 1978], or any regulation issued thereunder, the agency may bring an action for injunctive or other appropriate relief in the district court for the county in which the violation is occurring, or in the district court for Santa Fe county.

History: 1953 Comp., 52-2-19, enacted by Laws 1977, ch. 270, 2.



Section 25-8-3 - Penalty; civil.

25-8-3. Penalty; civil.

Any person who violates any provision of Section 1 [25-8-1 NMSA 1978] of this act [25-8-1 to 25-8-3 NMSA 1978] or any regulation issued thereunder is liable to a civil penalty not to exceed one hundred dollars ($100) for each violation.

History: 1953 Comp., 52-2-20, enacted by Laws 1977, ch. 270, 3.






Article 9 - Imitation Honey



Article 10 - Pinon Nuts

Section 25-10-1 - Short title.

25-10-1. Short title.

This act [25-10-1 to 25-10-5 NMSA 1978] may be cited as the "Pinon Nut Act".

History: Laws 1987, ch. 43, 1.



Section 25-10-2 - Unlawful labeling, advertising or selling of products as pinon nuts.

25-10-2. Unlawful labeling, advertising or selling of products as pinon nuts.

A. It is unlawful for any person to package any product and label the product as pinon nuts or as containing pinon nuts or to use the words pinon nuts in any prominent location on the label of such product or to advertise, sell or offer for sale any product which is labeled pinon nuts or as containing pinon nuts unless the product consists of pinon nuts or uses pinon nuts as an ingredient in the product.

B. As used in this section, "pinon nuts" means the edible nut which is the product of the pinon tree, scientifically known as genus "pinus", subgenus "strobus", section "parrya", subsection "cembroides".

History: Laws 1987, ch. 43, 2; 1993, ch. 299, 1.



Section 25-10-3 - Enforcement.

25-10-3. Enforcement.

A. The board of regents of New Mexico state university shall enforce and administer the Pinon Nut Act through the New Mexico department of agriculture. The board shall have the authority to promulgate regulations necessary for the enforcement of the Pinon Nut Act.

B. The department through its authorized inspectors or agents is authorized to:

(1) audit the purchase and sales records of any person, firm or corporation dealing with pinon nut sales; and

(2) enter, on any business day during the usual hours of business, any store, market or any other business or place where pinon nuts are sold or offered for sale under the provisions of the Pinon Nut Act in this state.

History: Laws 1987, ch. 43, 3; 1993, ch. 299, 2.



Section 25-10-4 - Genetic research program initiated.

25-10-4. Genetic research program initiated.

New Mexico state university shall:

A. devote an appropriate portion of its funding for the purpose of initiating a program of genetic research and procedures for developing a seed source for faster growing pinon trees suitable to New Mexico's climate;

B. study methods to prevent and control diseases that threaten the pinon trees in this state;

C. conduct and publish a nutritional analysis of pinon nuts;

D. research and recommend storage methods for both shelled and unshelled nuts for periods of up to three years;

E. recommend packaging methods for shelled nuts to preserve freshness;

F. conduct a marketing study to define the potential of exploiting the state's present wild-growing pinon nut crop resource both for in-state consumption and for out-of-state export;

G. conduct research in the development of mechanical means for harvesting pinon nuts from wild trees that will not cause damage to the trees or their surroundings and mechanical means for shelling the pinon nuts; and

H. report annually to the legislature regarding the amount of funding it is devoting and expending for the research, development and marketing programs called for in this section, the funding being devoted to and expended for other agricultural, range, forestry and land stewardship programs and the progress being made towards fulfilling the research, development and marketing programs called for in this section.

History: Laws 1987, ch. 43, 4; 1993, ch. 299, 3.



Section 25-10-5 - Penalty.

25-10-5. Penalty.

Any person who violates the provisions of the Pinon Nut Act or any regulation promulgated pursuant to that act is guilty of a misdemeanor and each violation shall constitute a separate offense.

History: Laws 1987, ch. 43, 5.






Article 11 - New Mexico Chile Advertising

Section 25-11-1 - Short title.

25-11-1. Short title.

Chapter 25, Article 11 NMSA 1978 may be cited as the "New Mexico Chile Advertising Act".

History: Laws 2011, ch. 57, 1; 2013, ch. 85, 1; 2013, ch. 211, 1.



Section 25-11-2 - Definitions.

25-11-2. Definitions.

As used in the New Mexico Chile Advertising Act:

A. "board" means the board of regents of New Mexico state university; and

B. "chile pepper" means the fruit from Capsicum annuum.

History: Laws 2011, ch. 57, 2.



Section 25-11-3 - Unlawful advertising, labeling or selling of non-New Mexico chile.

25-11-3. Unlawful advertising, labeling or selling of non-New Mexico chile.

A. It is unlawful for a person to:

(1) knowingly advertise, describe, label or offer for sale chile peppers as New Mexico chile, or to advertise, describe, label or offer for sale a product as containing New Mexico chile, unless the chile peppers or chile peppers in the product were grown in New Mexico; or

(2) knowingly advertise, describe, label or offer for sale chile peppers, or a product containing chile peppers, using the name of any city, town, county, village, pueblo, mountain, river or other geographic feature or features located in New Mexico in a misleading or deceptive manner that states or reasonably implies that the chile peppers are, or the product contains, New Mexico chile, unless the chile peppers or chile peppers in the product were grown in New Mexico.

B. The prohibitions in this section do not apply to a person whose business name, brand name or trademark was used in advertising, product descriptions, labels or offers for sale and was established prior to the effective date of the New Mexico Chile Advertising Act; provided that, on and after July 1, 2013, the person, in all advertising, descriptions and labels containing that business name, brand name or trademark, shall include in a prominent location and in a prominent typeface a disclaimer stating "NOT GROWN IN NEW MEXICO" if the product contains chile peppers that were not grown in New Mexico.

C. The prohibitions in this section do not apply to a restaurant that describes a menu item using a geographic name provided for in Paragraph (2) of Subsection A of this section; provided that the origin of any chile in the menu item is not misrepresented.

History: Laws 2011, ch. 57, 3; 2013, ch. 85, 2; 2013, ch. 211, 2.



Section 25-11-4 - Administration; audit; inspection.

25-11-4. Administration; audit; inspection.

A. The board may:

(1) enforce and administer the New Mexico Chile Advertising Act through the New Mexico department of agriculture; and

(2) promulgate rules, in consultation with the New Mexico chile industry, necessary for the administration of the New Mexico Chile Advertising Act.

B. Sales of twenty thousand pounds or less of chile peppers per calendar year by the person that grew the chile peppers are exempt from any recordkeeping requirement that the board may establish by rule. For the purposes of this subsection, "farmers' market" means a physical retail market open to the public at which farmers sell produce.

C. The New Mexico department of agriculture through its authorized inspectors or agents is authorized to:

(1) audit the purchase and sales records of a person dealing with the sale of chile peppers or products containing chile peppers that are advertised, described, labeled or offered for sale as New Mexico chile;

(2) enter, on a business day during the usual hours of business, a store, market or other business or place for the limited purpose of inspecting the establishment's records related to chile peppers or products containing chile peppers being advertised, described, labeled or offered for sale as New Mexico chile or as containing New Mexico chile; and

(3) issue stop-sale, use or removal orders with respect to any violation of the New Mexico Chile Advertising Act.

History: Laws 2011, ch. 57, 4; 2013, ch. 85, 3; 2013, ch. 211, 3.



Section 25-11-5 - Injunction.

25-11-5. Injunction.

In addition to any other remedy under law, the board may apply to the district court for an injunction, and the district court may issue a temporary or permanent injunction, or both, restraining any person from violating or continuing to violate any of the provisions of the New Mexico Chile Advertising Act or any rule promulgated pursuant to that act by the board. In issuing an injunction on the application of the board, the court shall not require a bond.

History: Laws 2011, ch. 57, 5.









Chapter 26 - Drugs and Cosmetics

Article 1 - General Provisions

Section 26-1-1 - Short title.

26-1-1. Short title.

Chapter 26, Article 1 NMSA 1978 may be cited as the "New Mexico Drug, Device and Cosmetic Act".

History: 1953 Comp., 54-6-26, enacted by Laws 1967, ch. 23, 1; 1987, ch. 270, 1.



Section 26-1-2 - Definitions.

26-1-2. Definitions.

As used in the New Mexico Drug, Device and Cosmetic Act:

A. "board" means the board of pharmacy or its duly authorized agent;

B. "person" includes an individual, partnership, corporation, association, institution or establishment;

C. "biological product" means any of the following that is applicable to the prevention, treatment or cure of a disease or condition of human beings:

(1) a virus;

(2) a therapeutic serum;

(3) a toxin;

(4) an antitoxin;

(5) a vaccine;

(6) blood;

(7) a blood component or derivative;

(8) an allergenic product;

(9) a protein, except any chemically synthesized polypeptide;

(10) a product that is analogous to any of the products listed in Paragraphs (1) through (9) of this subsection; or

(11) arsphenamine, a derivative of arsphenamine or any other trivalent organic arsenic compound;

D. "biosimilar" or "biosimilarity" means, in reference to a biological product that the federal food and drug administration has licensed, that:

(1) the biological product is highly similar to the reference product notwithstanding minor differences in clinically inactive components; and

(2) there are no clinically meaningful differences between the biological product and the reference product in terms of the safety, purity and potency of the product;

E. "controlled substance" means a drug, substance or immediate precursor enumerated in Schedules I through V of the Controlled Substances Act [Chapter 30, Article 31 NMSA 1978];

F. "drug" means articles:

(1) recognized in an official compendium;

(2) intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease in humans or other animals and includes the domestic animal biological products regulated under the federal Virus-Serum-Toxin Act, 37 Stat 832-833, 21 U.S.C. 151-158, and the biological products applicable to humans regulated under Federal 58 Stat 690, as amended, 42 U.S.C. 216, Section 351, 58 Stat 702, as amended, and 42 U.S.C. 262;

(3) other than food, that affect the structure or any function of the human body or the bodies of other animals; and

(4) intended for use as a component of Paragraph (1), (2) or (3) of this subsection, but "drug" does not include devices or their component parts or accessories;

G. "dangerous drug" means a drug, other than a controlled substance enumerated in Schedule I of the Controlled Substances Act, that because of a potentiality for harmful effect or the method of its use or the collateral measures necessary to its use is not safe except under the supervision of a practitioner licensed by law to direct the use of such drug and hence for which adequate directions for use cannot be prepared. "Adequate directions for use" means directions under which the layperson can use a drug or device safely and for the purposes for which it is intended. A drug shall be dispensed only upon the prescription or drug order of a practitioner licensed by law to administer or prescribe the drug if it:

(1) is a habit-forming drug and contains any quantity of a narcotic or hypnotic substance or a chemical derivative of such substance that has been found under the federal act and the board to be habit forming;

(2) because of its toxicity or other potential for harmful effect or the method of its use or the collateral measures necessary to its use is not safe for use except under the supervision of a practitioner licensed by law to administer or prescribe the drug;

(3) is limited by an approved application by Section 505 of the federal act to the use under the professional supervision of a practitioner licensed by law to administer or prescribe the drug;

(4) bears the legend: "Caution: federal law prohibits dispensing without prescription.";

(5) bears the legend: "Caution: federal law restricts this drug to use by or on the order of a licensed veterinarian."; or

(6) bears the legend "RX only";

H. "counterfeit drug" means a drug that is deliberately and fraudulently mislabeled with respect to its identity, ingredients or sources. Types of such pharmaceutical counterfeits may include:

(1) "identical copies", which are counterfeits made with the same ingredients, formulas and packaging as the originals but not made by the original manufacturer;

(2) "look-alikes", which are products that feature high-quality packaging and convincing appearances but contain little or no active ingredients and may contain harmful substances;

(3) "rejects", which are drugs that have been rejected by the manufacturer for not meeting quality standards; and

(4) "relabels", which are drugs that have passed their expiration dates or have been distributed by unauthorized foreign sources and may include placebos created for late-phase clinical trials;

I. "device", except when used in Subsection R of this section and in Subsection G of Section 26-1-3, Subsection L and Paragraph (4) of Subsection A of Section 26-1-11 and Subsection C of Section 26-1-24 NMSA 1978, means an instrument, apparatus, implement, machine, contrivance, implant, in vitro reagent or other similar or related article, including any component, part or accessory, that is:

(1) recognized in an official compendium;

(2) intended for use in the diagnosis of disease or other conditions or in the cure, mitigation, treatment or prevention of disease in humans or other animals; or

(3) intended to affect the structure or a function of the human body or the bodies of other animals and that does not achieve any of its principal intended purposes through chemical action within or on the human body or the bodies of other animals and that is not dependent on being metabolized for achievement of any of its principal intended purposes;

J. "prescription" means an order given individually for the person for whom prescribed, either directly from a licensed practitioner or the practitioner's agent to the pharmacist, including by means of electronic transmission, or indirectly by means of a written order signed by the prescriber, and bearing the name and address of the prescriber, the prescriber's license classification, the name and address of the patient, the name and quantity of the drug prescribed, directions for use and the date of issue;

K. "practitioner" means a certified advanced practice chiropractic physician, physician, doctor of oriental medicine, dentist, veterinarian, euthanasia technician, certified nurse practitioner, clinical nurse specialist, pharmacist, pharmacist clinician, certified nurse-midwife, physician assistant, prescribing psychologist, dental hygienist, optometrist or other person licensed or certified to prescribe and administer drugs that are subject to the New Mexico Drug, Device and Cosmetic Act;

L. "cosmetic" means:

(1) articles intended to be rubbed, poured, sprinkled or sprayed on, introduced into or otherwise applied to the human body or any part thereof for cleansing, beautifying, promoting attractiveness or altering the appearance; and

(2) articles intended for use as a component of any articles enumerated in Paragraph (1) of this subsection, except that the term shall not include soap;

M. "interchangeable biological product" means a biological product that the federal food and drug administration has licensed and:

(1) has determined that the biological product is biosimilar to the reference product and can be expected to produce the same clinical result as the reference product in any given patient;

(2) for a biological product that is administered more than once to an individual and:

(a) has determined to have been administered more than once to the individual; or

(b) for which the risk in terms of safety or diminished efficacy of alternating or switching between use of the biological product and the reference product is not greater than the risk of using the reference product without alternation or switching; or

(3) has determined to be therapeutically equivalent as set forth in the latest edition or supplement to the federal food and drug administration's approved drug products with therapeutic equivalence evaluations;

N. "official compendium" means the official United States pharmacopoeia national formulary or the official homeopathic pharmacopoeia of the United States or any supplement to either of them;

O. "label" means a display of written, printed or graphic matter upon the immediate container of an article. A requirement made by or under the authority of the New Mexico Drug, Device and Cosmetic Act that any word, statement or other information appear on the label shall not be considered to be complied with unless the word, statement or other information also appears on the outside container or wrapper, if any, of the retail package of the article or is easily legible through the outside container or wrapper;

P. "immediate container" does not include package liners;

Q. "labeling" means all labels and other written, printed or graphic matter:

(1) on an article or its containers or wrappers; or

(2) accompanying an article;

R. "misbranded" means a label to an article that is misleading. In determining whether the label is misleading, there shall be taken into account, among other things, not only representations made or suggested by statement, word, design, device or any combination of the foregoing, but also the extent to which the label fails to reveal facts material in the light of such representations or material with respect to consequences that may result from the use of the article to which the label relates under the conditions of use prescribed in the label or under such conditions of use as are customary or usual;

S. "advertisement" means all representations disseminated in any manner or by any means, other than by labeling, for the purpose of inducing, or that are likely to induce, directly or indirectly, the purchase of drugs, devices or cosmetics;

T. "antiseptic", when used in the labeling or advertisement of an antiseptic, shall be considered to be a representation that it is a germicide, except in the case of a drug purporting to be or represented as an antiseptic for inhibitory use as a wet dressing, ointment, dusting powder or such other use as involves prolonged contact with the body;

U. "new drug" means a drug:

(1) the composition of which is such that the drug is not generally recognized, among experts qualified by scientific training and experience to evaluate the safety and efficacy of drugs, as safe and effective for use under the conditions prescribed, recommended or suggested in the labeling thereof; or

(2) the composition of which is such that the drug, as a result of investigation to determine its safety and efficacy for use under such conditions, has become so recognized, but that has not, otherwise than in such investigations, been used to a material extent or for a material time under such conditions;

V. "contaminated with filth" applies to a drug, device or cosmetic not securely protected from dirt, dust and, as far as may be necessary by all reasonable means, from all foreign or injurious contaminations, or a drug, device or cosmetic found to contain dirt, dust, foreign or injurious contamination or infestation;

W. "selling of drugs, devices or cosmetics" shall be considered to include the manufacture, production, processing, packing, exposure, offer, possession and holding of any such article for sale and the sale and the supplying or applying of any such article in the conduct of a drug or cosmetic establishment;

X. "color additive" means a material that:

(1) is a dye, pigment or other substance made by a process of synthesis or similar artifice or extracted, isolated or otherwise derived, with or without intermediate or final change of identity, from a vegetable, mineral, animal or other source; or

(2) when added or applied to a drug or cosmetic or to the human body or a part thereof, is capable, alone or through reaction with other substances, of imparting color thereto; except that such term does not include any material that has been or hereafter is exempted under the federal act;

Y. "federal act" means the Federal Food, Drug, and Cosmetic Act;

Z. "restricted device" means a device for which the sale, distribution or use is lawful only upon the written or oral authorization of a practitioner licensed by law to administer, prescribe or use the device and for which the federal food and drug administration requires special training or skills of the practitioner to use or prescribe. This definition does not include custom devices defined in the federal act and exempt from performance standards or premarket approval requirements under Section 520(b) of the federal act;

AA. "prescription device" means a device that, because of its potential for harm, the method of its use or the collateral measures necessary to its use, is not safe except under the supervision of a practitioner licensed in this state to direct the use of such device and for which "adequate directions for use" cannot be prepared, but that bears the label: "Caution: federal law restricts this device to sale by or on the order of a __________", the blank to be filled with the word "physician", "physician assistant", "certified advanced practice chiropractic physician", "doctor of oriental medicine", "dentist", "veterinarian", "euthanasia technician", "certified nurse practitioner", "clinical nurse specialist", "pharmacist", "pharmacist clinician", "certified nurse-midwife", "dental hygienist" or "optometrist" or with the descriptive designation of any other practitioner licensed in this state to use or order the use of the device;

BB. "valid practitioner-patient relationship" means a professional relationship, as defined by the practitioner's licensing board, between the practitioner and the patient;

CC. "pedigree" means the recorded history of a drug;

DD. "drug order" means an order either directly from a licensed practitioner or the practitioner's agent to the pharmacist, including by means of electronic transmission or indirectly by means of a written order signed by the licensed practitioner or the practitioner's agent, and bearing the name and address of the practitioner and the practitioner's license classification and the name and quantity of the drug or device ordered for use at an inpatient or outpatient facility; and

EE. "reference product" means the single biological product against which a biosimilar was evaluated in its marketing application to the federal food and drug administration.

History: 1953 Comp., 54-6-27, enacted by Laws 1967, ch. 23, 2; 1971, ch. 245, 2; 1972, ch. 84, 43; 1977, ch. 117, 1; 1987, ch. 270, 2; 1997, ch. 240, 1; 1997, ch. 244, 1; 1997, ch. 253, 2; 1999, ch. 298, 1; 2001, ch. 50, 1; 2002, ch. 100, 1; 2005, ch. 152, 1; 2008, ch. 9, 3; 2008, ch. 44, 4; 2009, ch. 102, 1; 2011, ch. 113, 1; 2013, ch. 157, 1; 2015, ch. 131, 6; 2017, ch. 48, 1.



Section 26-1-3 - Prohibited acts.

26-1-3. Prohibited acts.

The following acts are prohibited:

A. the sale of any drug or device that is adulterated, misbranded or a counterfeit drug which is not a controlled substance;

B. the adulteration or misbranding of any drug or device;

C. the receipt or delivery in commerce of any drug or device that is adulterated, misbranded or a counterfeit drug which is not a controlled substance;

D. the dissemination of any false advertisement;

E. the giving of a false guaranty or undertaking, except by a person who relied on a guaranty or undertaking as attested by label or labeling from whom he received in good faith the drug or device for sale;

F. any act with respect to a drug or device when the act is done while the drug or device is held for sale and results in the drug or device being misbranded or adulterated;

G. the creation, sale, disposition, possession or concealment of any punch, die, plate, stone or other thing designed to print, imprint or reproduce the trademark, trade name or other identifying mark, imprint, device of another or any likeness of any of the foregoing upon any drug or container or labeling so as to render the drug a counterfeit drug;

H. concealment, disposition or possession with intent to sell or preparation with intent to defraud of a counterfeit drug;

I. in the case of a dangerous drug distributed or offered for sale in this state, the failure of the manufacturer or repackager to transmit, to any practitioner licensed to administer the drug who makes a written request for information, true and correct copies of all printed matter which is required to be included in any package in which that drug is distributed or sold or such other printed matter as is approved under the federal act. Nothing in this subsection shall be construed to exempt any person from any labeling requirement imposed under other provisions of the New Mexico Drug, Device and Cosmetic Act [26-1-1 NMSA 1978] and the Controlled Substances Act [Chapter 30, Article 31 NMSA 1978]; and

J. except as provided in Sections 26-3-1 through 26-3-3 NMSA 1978, dispensing or causing to be dispensed a different drug or brand of drug in place of the drug or brand of drug ordered or prescribed without the express permission in each case of the person ordering or prescribing.

History: 1953 Comp., 54-6-28, enacted by Laws 1967, ch. 23, 3; 1972, ch. 84, 44; 1976, ch. 60, 1; 1987, ch. 270, 3.



Section 26-1-3.2 - Prescription drug donation.

26-1-3.2. Prescription drug donation.

A. As used in this section:

(1) "clinic" means a facility licensed pursuant to Section 61-11-14 NMSA 1978 in which one or more licensed practitioners diagnose and treat patients and in which drugs are stored, dispensed or administered for the diagnosis and treatment of the facility's patients; provided that "clinic" does not include the privately owned practice of a licensed practitioner or group of licensed practitioners exempt under Section 61-11-22 NMSA 1978;

(2) "donor" means an individual who donates unused prescription drugs to a clinic or a participating practitioner for the purpose of redistribution to established patients of that clinic or practitioner;

(3) "participating practitioner" means a licensed practitioner who is authorized to prescribe drugs and who registers with the board, and is subject to rules promulgated by the board, to participate in the collection of donated drugs, prescribed for use by established patients of that practitioner and donated for the purpose of redistribution to established patients of that practitioner;

(4) "recipient" means an individual who voluntarily receives donated prescription drugs; and

(5) "tamper-evident" means a device or process that makes unauthorized access to protected pharmaceutical packaging easily detected.

B. Unused prescription drugs may be donated to a clinic or a participating practitioner and a clinic or a participating practitioner may accept and redistribute the donated prescription drugs in accordance with rules promulgated by the board.

C. The board shall promulgate rules to establish:

(1) procedures to allow the donation and redistribution of certain prescription drugs, including refrigerated drugs, that:

(a) ensure that the redistribution process is consistent with public health and safety standards; and

(b) exclude controlled substances.

(2) standards and procedures for accepting, storing, labeling and redistributing donated prescription drugs;

(3) standards and procedures for inspecting donated prescription drugs to determine that the packaging is tamper-evident and that the donated prescription drugs are unadulterated, safe and suitable for redistribution;

(4) a form to be signed by the recipient specifying:

(a) knowledge that the donor is not a pharmacist and took reasonable care of the donated prescription drug;

(b) knowledge that the donor is known to the clinic or the participating practitioner and that there is no reason to believe that the donated prescription drug was improperly handled or stored;

(c) that any person who exercises reasonable care in donating, accepting or redistributing pursuant to this section shall be immune from civil or criminal liability or professional disciplinary action of any kind for any related injury, death or loss; and

(d) that the immunity provided by this section shall not decrease or increase the civil or criminal liability of a drug manufacturer, distributor or dispenser that would have existed but for the donation;

(5) a form to be signed by the donor verifying that:

(a) the donated prescription drug has been properly stored and the container has not been opened or tampered with;

(b) the donated prescription drug has not been adulterated or misbranded; and

(c) the donor is voluntarily donating the prescription drug;

(6) a handling fee not to exceed twenty dollars ($20.00) that may be charged to the recipient by the clinic or the participating practitioner to cover the costs of inspecting, storing, labeling and redistributing the donated prescription drug; and

(7) any other standards deemed necessary by the board.

D. The board shall maintain and publish a current listing of clinics and participating practitioners.

E. Before redistributing donated prescription drugs, the clinic or the participating practitioner shall:

(1) comply with all applicable federal laws and the laws of the state that deal with the inspection, storage, labeling and redistribution of donated prescription drugs; and

(2) examine the donated prescription drug to determine that it has not been adulterated or misbranded and certify that the drug has been stored in compliance with the requirements of the product label.

F. Any person who exercises reasonable care in donating, accepting or redistributing prescription drugs pursuant to this section shall be immune from civil or criminal liability or professional disciplinary action of any kind for any related injury, death or loss.

G. The immunity provided by this section shall not decrease or increase the civil or criminal liability of a drug manufacturer, distributor or dispenser that would have existed but for the donation.

H. A manufacturer shall not be liable for failure to transfer or communicate product consumer information or the expiration date of the donated prescription drug pursuant to this section.

I. This section does not restrict the authority of an appropriate governmental agency to regulate or ban the use of any prescription drugs.

History: Laws 2011, ch. 119, 1.



Section 26-1-4 - Power to enjoin violations.

26-1-4. Power to enjoin violations.

In addition to the remedies provided the board is authorized to apply to the district court for, and the court shall have jurisdiction upon hearing and for cause shown, to grant a temporary or permanent injunction restraining any other person from violating any provision of Section 3 [26-1-3 NMSA 1978] of the New Mexico Drug and Cosmetic Act [New Mexico Drug Device and Cosmetic Act], irrespective of whether or not there exists an adequate remedy at law.

History: 1953 Comp., 54-6-29, enacted by Laws 1967, ch. 23, 4.



Section 26-1-5 - Penalty; exemptions.

26-1-5. Penalty; exemptions.

No publisher, radio-broadcast licensee, or agency or medium for the dissemination of an advertisement, except the manufacturer, packer, distributor or seller of the article to which a false advertisement relates, shall be liable under this section [act] by reason of dissemination by him of such false advertisement, unless he has refused, on the request of the board, to furnish the board the name and post-office address of the manufacturer, packer, distributor, seller or advertising agency, who caused him to disseminate such advertisement.

History: 1953 Comp., 54-6-30, enacted by Laws 1967, ch. 23, 5.



Section 26-1-6 - Detection of drugs, devices or cosmetic believed adulterated, misbranded or counterfeit; condemnation; destruction or correction of defect; forfeiture and sale.

26-1-6. Detection of drugs, devices or cosmetic believed adulterated, misbranded or counterfeit; condemnation; destruction or correction of defect; forfeiture and sale.

A. Whenever an authorized agent of the board has probable cause to believe that any drug, device or cosmetic is adulterated, misbranded or counterfeit, he shall affix to such article appropriate marking, giving notice that the article is suspected of being adulterated, misbranded or counterfeit and has been detained or embargoed, and warning all persons not to remove or dispose of such article until permission for removal or disposal is given by the agent or the court. It is unlawful for any person to remove or dispose of such detained or embargoed article without such permission.

B. When an article detained or embargoed has been found by the agent to be adulterated, misbranded or counterfeit he shall petition the judge of the district court in whose jurisdiction the article is detained or embargoed for a libel for condemnation of such article. When the agent has found that an article so detained or embargoed is not adulterated, misbranded or counterfeit he shall remove the marking.

C. If the court finds that a detained or embargoed article is adulterated or misbranded or counterfeit, the article shall, after entry of the decree, be destroyed at the expense of the claimant under the supervision of the agent, and all court costs and fees, and storage and other proper expenses shall be taxed against the claimant of the article or his agent. However, when the adulteration or misbranding can be corrected by proper labeling or processing of the article, the court, after entry of the decree and after costs, fees and expenses have been paid and a sufficient bond has been executed, conditioned that the article shall be so labeled or processed, may by order direct that the article be delivered to the claimant for labeling or processing under the supervision of an agent of the board. The expense of the supervision shall be paid by the claimant. The bond shall be returned to the claimant of the article on representation to the court by the board that the article is no longer in violation of the New Mexico Drug and Cosmetic Act [New Mexico Drug Device and Cosmetic Act] and that the expenses of the supervision have been paid.

D. The following may be seized by a duly authorized law enforcement official of the state whenever he has reasonable grounds to believe they are:

(1) a drug other than a controlled substance, that is counterfeit;

(2) a container of a counterfeit drug;

(3) any punch, die, plate, stone, labeling, container or other thing used or designed for use in making a counterfeit drug or drugs.

E. When an article, equipment or other thing is seized under Section 6D [26-1-6D NMSA 1978] of the New Mexico Drug and Cosmetic Act [New Mexico Drug Device and Cosmetic Act], the proceedings shall be brought in the name of the state by the prosecuting attorney of the county in which the article was seized, and the libel shall be verified by a duly authorized agent of the state in a manner required by the law of this state. The libel shall describe the merchandise, state its location, state the name of the person in actual possession, state the name of the owner, if known to the duly authorized agent of the state, allege the essential elements of the violation which is claimed to exist and shall conclude with a prayer of due process to enforce the forfeiture. Upon the filing of libel the court shall properly cause process to issue to the authorized law enforcement official commanding him to seize the goods described in the libel and to hold the same for further order of the court. The authorized law enforcement official shall at the time of seizure serve a copy of said process upon the owner of said merchandise. Such service may be made personally, by mail or by publication according to the rules governing the service of civil process in this state. At the expiration of twenty days after such seizure, if no claimant has appeared to defend the libel, the court shall order the authorized law enforcement official to dispose of said merchandise.

F. Any person having an interest in the alleged article, equipment or other thing proceeded against, or any person against whom a civil or criminal liability would exist if said merchandise is in violation of Section 3 [26-1-3 NMSA 1978] of the New Mexico Drug and Cosmetic Act [New Mexico Drug Device and Cosmetic Act] may, within twenty days following the authorized law enforcement official's seizure, appear and file answer or demurrer to the libel. The answer or demurrer shall allege the interest or liability of the party filing it. In all other respects the issue shall be made up as in other civil actions.

G. Any article, equipment or other thing condemned under this section shall, after entry of the decree, be disposed of by destruction or sale as the court may, in accordance with the provisions of this section, direct and the proceeds, if sold, less the legal costs and charges, shall be paid to the general fund; but such article, equipment or other thing shall not be sold under such decree contrary to provisions of the New Mexico Drug and Cosmetic Act [New Mexico Drug Device and Cosmetic Act]. Whenever in any proceedings under this section the condemnation of any equipment or other thing, other than a drug, is decreed, the court shall allow the claim of any claimant, to the extent of such claimant's interest, for remission or mitigation of such forfeiture if such claimant proves to the satisfaction of the court that he has not committed or caused to be committed any prohibited act referred to in this section and has no interest in any drug referred to therein; that he has an interest in such equipment or other thing as owner or lienor or otherwise, acquired by him in good faith; and that he at no time had any knowledge or reason to believe that such equipment or other thing was being or would be used in, or to facilitate, the violation of the laws of this state relating to counterfeit drugs.

H. When a decree of condemnation is entered against the article, equipment or other thing, court costs and fees and storage and other proper expenses may be awarded against the person, if any, intervening as claimant of the article.

History: 1953 Comp., 54-6-31, enacted by Laws 1967, ch. 23, 6; 1971, ch. 241, 1; 1972, ch. 84, 45.



Section 26-1-7 - Attorney general or district attorney to institute prosecutions.

26-1-7. Attorney general or district attorney to institute prosecutions.

It is the duty of the attorney general or the various district attorneys of this state to whom the board reports any violation of the New Mexico Drug, Device and Cosmetic Act to cause appropriate proceedings to be instituted in the proper courts without delay and to be prosecuted in the manner required by law.

History: 1953 Comp., 54-6-32, enacted by Laws 1967, ch. 23, 7; 2005, ch. 152, 2.



Section 26-1-8 - Minor violations of act; warnings authorized.

26-1-8. Minor violations of act; warnings authorized.

Nothing in the New Mexico Drug and Cosmetic Act [New Mexico Drug, Device and Cosmetic Act] shall be construed as requiring the board to report for the institution of proceedings, minor violations of the New Mexico Drug and Cosmetic Act [New Mexico Drug, Device and Cosmetic Act], whenever the board believes that the public interest will be adequately served in the circumstances by a suitable written notice or warning.

History: 1953 Comp., 54-6-33, enacted by Laws 1967, ch. 23, 8.



Section 26-1-9 - Addition of poisonous or deleterious substances; color additives.

26-1-9. Addition of poisonous or deleterious substances; color additives.

A. The board may adopt regulations authorizing color additives.

B. Any added poisonous or deleterious substance or any color additive, shall with respect to any particular use or intended use be deemed unsafe for the purpose of application of Section 10 A [26-1-10 NMSA 1978] of the New Mexico Drug and Cosmetic Act [New Mexico Drug, Device and Cosmetic Act] with respect to any drug or device or Section 25 A [26-1-25 NMSA 1978] of the New Mexico Drug and Cosmetic Act [New Mexico Drug, Device and Cosmetic Act] with respect to any cosmetic unless there is in effect a regulation pursuant to Subsection C of this section limiting the quantity of such substance, and the use or intended use of such substance conform [conforms] to the terms prescribed by such regulation. While such regulation relating to such substance is in effect, drug or cosmetic shall not, by reason of bearing or containing such substance in accordance with the regulation be considered adulterated within the meaning of Section 10 or Section 25 of the New Mexico Drug and Cosmetic Act [New Mexico Drug, Device and Cosmetic Act].

C. The board, whenever public health or other considerations in the state so require, is authorized to adopt, amend or repeal regulations whether or not in accordance with regulations promulgated under the federal act, prescribing the conditions under which a color additive may be safely used and exemptions where such color additive is to be used solely for investigational or experimental purposes, upon its own motion or upon the petition of any interested party requesting that such a regulation be established, and it shall be incumbent upon the petitioner to establish by data submitted to the board of pharmacy that a necessity exists for such regulation, and that its effect will not be detrimental to public health. If the data furnished by the petitioner is not sufficient to allow the board to determine whether such regulation should be promulgated, the board may require additional data to be submitted and failure to comply with the request shall be sufficient grounds to deny the request. In adopting, amending or repealing regulations relating to such substances, the board shall consider among other relevant factors, the following which the petitioner, if any, shall furnish:

(1) the name and all pertinent information concerning such substance including where available, its chemical identity and composition, a statement of conditions of the proposed use, including directions, recommendations and suggestions and including specimens of proposed labeling, all relevant data bearing on the physical or other technical effect and the quantity required to produce such effect;

(2) the probable composition of, or the relevant exposure from the article and of any substance formed in or on a drug or cosmetic resulting from the use of such substance;

(3) safety factors which, in the opinion of experts qualified by scientific training and experience to evaluate the safety of such substances for the use or uses for which they are proposed to be used, are generally recognized as appropriate for the use of animal experimentation data;

(4) the availability of any needed practicable methods of analysis for determining the identity and quantity of:

(a) such substance in or on an article;

(b) any substance formed in or on such article because of the use of such substance; and

(c) the pure substance and all intermediates and impurities; and

(5) facts supporting a contention that the proposed use of such substance will serve a useful purpose.

History: 1953 Comp., 54-6-34, enacted by Laws 1967, ch. 23, 9.



Section 26-1-10 - Drug or device adulteration.

26-1-10. Drug or device adulteration.

A drug or device shall be deemed to be adulterated:

A. if it consists in whole or in part of any filthy, putrid or decomposed substance; or if it has been produced, prepared, packed or held under insanitary conditions whereby it may have been contaminated with filth, or whereby it may have been rendered injurious to health; or if it is a drug and the methods used in, or the facilities of controls used for, its manufacture, processing, packing or holding do not conform to or are not operated or administered in conformity with current good manufacturing practice to assure that such drug meets the requirements of the New Mexico Drug and Cosmetic Act [New Mexico Drug, Device and Cosmetic Act] as to safety and has the identity and strength, and meets the quality and purity characteristics which it purports or is represented to possess; or if it is a drug and its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health; or if it is a drug and it bears or contains for purposes of coloring only a color additive which is unsafe within the meaning of the federal act or it is a color additive the intended use of which in drugs is for the purposes of coloring only, and is unsafe within the meaning of the federal act;

B. if it purports to be or is represented as a drug the name of which is recognized in an official compendium, and its strength differs from, or its quality or purity falls below, the standard set forth in such compendium. Such determination as to strength, quality and purity shall be made in accordance with the tests or methods of assay set forth in such compendium or in the absence of or inadequacy of such tests or methods of assay, those prescribed under the authority of the federal act. No drug defined in an official compendium shall be deemed to be adulterated under this paragraph because it differs from the standard of strength, quality or purity therefor set forth if such standard is plainly stated on its label. Whenever a drug is recognized both in the United States Pharmacopoeia and the Homeopathic Pharmacopoeia of the United States it shall be subject to the requirements of the United States Pharmacopoeia unless it is labeled and offered for sale as a homeopathic drug, in which case it shall be subject to the provisions of the Homeopathic Pharmacopoeia of the United States and not those of the United States Pharmacopoeia;

C. if it is not subject to the provisions of Subsection B of this section and its strength differs from, or its purity or quality falls below, that which it purports or is represented to possess; or

D. if it is a drug and any substance has been mixed or packed therewith so as to reduce its quality or strength; or substituted wholly or in part therefor.

History: 1953 Comp., 54-6-35, enacted by Laws 1967, ch. 23, 10.



Section 26-1-11 - Drug or device; misbranding.

26-1-11. Drug or device; misbranding.

A. A drug or device shall be deemed to be misbranded:

(1) if its labeling is false or misleading in any particular;

(2) if in package form, unless it bears a label containing the name and place of the business of the manufacturer, packer or distributor and an accurate statement of the quantity of the contents in terms of weight, measure or numerical count; provided that reasonable variations shall be permitted and exemptions as to small packages shall be allowed in accordance with regulations prescribed by the board or issued under the federal act;

(3) if it is a drug subject to the restrictions on sale contained in Subparagraph 1 of Subsection (b) of 21 U.S.C. Section 353, which provisions describe those substances commonly referred to as "legend drugs", and if the drug is in package form, unless it bears a label on its immediate container, and on any outer container if such there be, including the name and place of the business of the manufacturer of the finished dosage form and the name and place of business of the packer or distributor and an accurate statement of the quantity of the contents in terms of weight, measure or numerical count;

(4) if any word, statement or other information required by or under authority of the New Mexico Drug, Device and Cosmetic Act to appear on the label or labeling is not prominently placed with such conspicuousness, as compared with other words, statements, designs or devices in the labeling, and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

(5) if it is for use by man and contains any quantity of a narcotic or hypnotic substance or any chemical derivative of such substance, which derivative after investigation has been found to be and designated as habit-forming by regulations issued pursuant to Section 502(d) or 511 of the federal act, unless its label bears the name and quantity or proportion of such substance or derivative and in juxtaposition therewith the statement "Warning - May be habit-forming" and meets labeling requirements of the federal Comprehensive Drug Abuse Prevention and Control Act of 1970; or

(6) if it is a drug, unless the label bears, to the exclusion of any other nonproprietary name except the applicable systematic chemical name or the chemical formula, the established name, as defined in this section, of the drug, and in case it is fabricated from two or more active ingredients, the established name and quantity of each active ingredient, including the kind and quantity or proportion of any alcohol and also including the established name and quantity or proportion of any bromides, ether, chloroform, acetanilid, acetphenetidin, antipyrine, amidropyrine, atropine, hyoscine, hyoscyamine, arsenic, digitalis, digitalis glycosides, mercury, ouabain, strophanthin, strychnine, thyroid or any derivative or preparation of any such substances contained therein; provided that the requirements for stating the quantity of the active ingredients, other than the quantity of those specifically named in this section, shall apply only to prescription drugs; provided, further, that to the extent that compliance with the requirements of this section is impracticable, exemptions shall be allowed under regulations promulgated by the board or under the federal act.

B. As used in this section, the term "established name" with respect to a drug or ingredient means:

(1) the applicable official name designated pursuant to Section 508 of the federal act; or

(2) if there is no such name and such drug or such ingredient is an article recognized in an official compendium, then the official title in such compendium or if neither applies, then the common or usual name, if any, of such drug or of such ingredient; provided that where an article is recognized in the United States pharmacopoeia and in the homeopathic pharmacopoeia under different official titles, the official title used in the United States pharmacopoeia shall apply unless it is labeled and offered for sale as a homeopathic drug, in which case the official title used in the homeopathic pharmacopoeia shall apply.

C. A drug or device shall be deemed to be misbranded unless its labeling bears adequate directions for use and such adequate warnings against use in those pathological conditions or by children where its use may be dangerous to health or against unsafe dosage or methods or duration of administration or application, in such manner and form as are necessary for the protection of users; provided that where adequate directions for use as applied to any drug or device are not necessary for the protection of the public health, the board shall promulgate regulations exempting such drug or device from such requirements; provided, further, that articles exempted under regulations issued under Section 502(f) of the federal act may also be exempt.

D. A drug or device shall be deemed to be misbranded if it purports to be a drug the name of which is recognized in an official compendium unless it is packed and labeled as prescribed therein; provided that the method of packing may be modified with the consent of the board. Whenever a drug is recognized in both the United States pharmacopoeia and the homeopathic pharmacopoeia of the United States, it shall be subject to the requirements of the United States pharmacopoeia with respect to packaging and labeling unless it is labeled and offered for sale as a homeopathic drug, in which case it shall be subject to the provisions of the homeopathic pharmacopoeia of the United States and not those of the United States pharmacopoeia; provided, further, that in the event of inconsistency between the requirements of this subsection and those of Paragraph (6) of Subsection A of this section as to the name by which the drug or its ingredients shall be designated, the requirements of Paragraph (6) of Subsection A of this section shall prevail.

E. A drug or device shall be deemed to be misbranded if it has been found by the board or under the federal act to be a drug liable to deterioration unless it is packaged in such form and manner and its label bears the statement of such precautions as the regulations issued by the board or under the federal act require as necessary for the protection of public health. No regulation shall be established for any drug recognized in an official compendium until the board has informed the appropriate body charged with the revision of such compendium of the need for such packaging or labeling requirements and such body has failed within a reasonable time to prescribe such requirements.

F. A drug or device shall be deemed to be misbranded if it is a drug and its container is so made, formed or filled as to be misleading or if it is an imitation of another drug or if it is offered for sale under the name of another drug or if it bears a copy, counterfeit or colorable imitation of a trademark, label, container or identifying name or design of another drug.

G. A drug or device shall be deemed to be misbranded if it is dangerous to health when used in the dosage or with the frequency or duration prescribed, recommended or suggested in the labeling.

H. A drug or device shall be deemed to be misbranded if it is or purports to be or is represented as a drug composed wholly or partly of insulin unless it is from a batch with respect to which a certificate or release has been issued pursuant to Section 506 of the federal act and such certificate or release is in effect with respect to such drug.

I. A drug or device shall be deemed to be misbranded if it is or purports to be or is represented as a drug composed wholly or partly of any kind of penicillin, streptomycin, chlortetracycline, chloramphenicol, bacitracin or any other antibiotic drug or any derivative thereof unless it is from a batch with respect to which a certificate or release has been issued pursuant to Section 507 of the federal act and such certificate or release is in effect with respect to such drug; provided that this subsection shall not apply to any drug or class of drugs exempted by regulations promulgated under Section 507(c) or (d) of the federal act. For the purpose of this subsection, the term "antibiotic drug" means any drug intended for use by man containing any quantity of any chemical substance which is produced by a microorganism and which has the capacity to inhibit or destroy microorganisms in dilute solution, including the chemically synthesized equivalent of any such substance.

J. A drug or device shall be deemed to be misbranded if it is a color additive, the intended use of which in or on drugs is for the purpose of coloring only, unless its packaging and labeling are in conformity with such packaging and labeling requirements applicable to such color additive, prescribed under the provisions of Subsection C of Section 26-1-9 NMSA 1978 or of the federal act.

K. A drug or device shall be deemed to be misbranded, in the case of any dangerous drug distributed or offered for sale in this state, unless the manufacturer, packer, distributor or retailer thereof includes in all advertisements and other descriptive printed matter issued or caused to be issued by the manufacturer, packer or distributor or retailer with respect to that drug a true statement of:

(1) the established name as defined in Paragraph (6) of Subsection A of this section;

(2) the formula showing quantitatively each ingredient of the drug to the extent required for labels under Section 502(e) of the federal act; and

(3) such other information in brief summary relating to side effects and contraindications as are required in regulations issued under the federal act.

L. A drug or device shall be deemed to be misbranded if a trademark, trade name or other identifying mark, imprint or device of another or any likeness of the foregoing has been placed thereon or upon its container with intent to defraud.

M. Drugs and devices which are, in accordance with the practice of the trade, to be processed, labeled or repacked in substantial quantities at establishments other than those where originally packaged in accordance with requirements of the New Mexico Drug, Device and Cosmetic Act shall be deemed to be misbranded unless such drugs or devices are being delivered, manufactured, processed, labeled, repacked or otherwise held in compliance with regulations issued by the board or under the federal act.

N. A dangerous drug, except for drugs declared dangerous pursuant to Subsection B of Section 26-1-18 NMSA 1978, shall be deemed to be misbranded if, at any time prior to dispensing, its label fails to bear either of the following legends:

(1) "Caution: federal law prohibits dispensing without prescription."; or

(2) "RX only".

History: 1953 Comp., 54-6-36, enacted by Laws 1967, ch. 23, 11; 1972, ch. 84, 46; 1975, ch. 103, 1; 1999, ch. 298, 2.



Section 26-1-12 - False advertising.

26-1-12. False advertising.

A. An advertisement of a drug, device or cosmetic shall be deemed to be false if it is false or misleading in any particular.

B. For the purpose of the New Mexico Drug and Cosmetic Act [New Mexico Drug, Device and Cosmetic Act] the advertisement of a drug or device representing it to have any effect in albuminuria, appendicitis, arteriosclerosis, blood poison, bone disease, Bright's disease, cancer, carbuncles, cholecystitis, diabetes, diphtheria, dropsy, erysipelas, gallstones, heart and vascular diseases, high blood pressure, mastoiditis, measles, meningitis, mumps, nephritis, otitis media, paralysis, pneumonia, poliomyelitis (infantile paralysis), prostate gland disorders, pyelitis, scarlet fever, sexual impotence, sinus infection, smallpox, tuberculosis, tumors, typhoid, uremia, venereal disease, shall also be deemed to be false, except that no advertisement not in violation of Subsection A shall be deemed to be false under this subsection if it is disseminated only to members of the pharmacy, medical, dental or veterinary profession or appears only in the scientific periodicals of those professions or is disseminated only for the purpose of public health education by persons not commercially interested, directly or indirectly, in the sale of such drugs or devices; provided, that whenever the board determines that an advance in medical science has made any type of self-medication safe as to any of the diseases named above, [the] board shall by regulation authorize the advertisement of drugs having curative or therapeutic effect for such disease, subject to such conditions and restrictions as the board may deem necessary in the interests of public health; provided, that this subsection shall not be construed as indicating that self-medication for diseases other than those named herein is safe or efficacious.

C. In the case of any dangerous drug distributed or offered for sale in this state by a manufacturer, packer, distributor or retailer, all advertisement with respect to that drug shall contain a true statement of the established or official name, together with any trade or brand name; the formula as represented on the label, in the same order of listing and with all listed warnings and cautions; the dosage form and strength; such other information in brief summary relating to its use, side effects, contraindications and the name of the manufacturer, packer or distributor; provided, that no advertisement prepared in accordance with Section 502(n) of the federal act and disseminated only to practitioners and dispensers shall be in violation of this subsection.

History: 1953 Comp., 54-6-37, enacted by Laws 1967, ch. 23, 12.



Section 26-1-13 - Packaging and labeling requirements; proprietary preparations.

26-1-13. Packaging and labeling requirements; proprietary preparations.

A. The principal display panel of an over-the-counter packaged drug or device shall bear as one of its principal features a statement of the identity of the commodity. The statement shall include the established name of the drug or the common name of the device and an accurate statement of the general pharmacological category of the drug or the principal intended action of the drug or device in terms meaningful to the layman.

B. In the case of an over-the-counter drug that is a mixture with no established name, a conspicuous enumeration of each active ingredient that is a mixture with no established name and a conspicuous enumeration of each active ingredient immediately followed by an accurate statement of the general pharmacological category of the ingredients or of its principal intended action in terms that are meaningful to the layman.

C. This section shall not apply to any drug or class of drugs exempted by regulations promulgated under the federal Fair Packaging and Labeling Act.

D. The label of an over-the-counter packaged drug or device shall bear a declaration of the net quantity of its contents.

E. Dangerous drugs or over-the-counter preparations subject to the federal Poison Prevention Packaging Act of 1970 shall meet the safety closure standards and regulations promulgated pursuant to the federal Poison Prevention Packaging Act of 1970.

History: 1953 Comp., 54-6-38, enacted by Laws 1972, ch. 84, 47.



Section 26-1-14 - New drugs; prerequisites to sale, delivery or giving away; exceptions.

26-1-14. New drugs; prerequisites to sale, delivery or giving away; exceptions.

A. No person shall sell, deliver, offer for sale, hold for sale or give away any new drug or device unless:

(1) an application has been approved for the drug and approval has not been withdrawn under Section 505 of the federal act;

(2) when the drug is not subject to the federal act, the drug has been tested and has been found to be safe for use under the conditions prescribed, recommended or suggested in the labeling, and, prior to selling or offering for sale, there has been filed with the board an application setting forth full reports of investigations which have been made to show whether or not the drug is safe for use; a full list of the articles used as components of the drug; a full statement of the composition of the drug; a full description of the methods used in and the facilities and controls used for the manufacturer, processing and packing of the drug; such samples of the drug and of the articles used as components of the drug as the board may require; and specimens of the labeling proposed to be used for the drug; or

(3) the device has met the requirements of classification, performance standards and premarket approval, where applicable, under Sections 513 through 520 of the federal act.

B. An application provided for in Paragraph (2) of Subsection A of this section shall become effective on the one hundred eightieth day after filing except that if the board finds, after due notice to the applicant and giving him an opportunity for a hearing, that the drug is not safe for the use under the conditions prescribed, recommended or suggested in the proposed labeling, it shall, prior to the effective date of application, issue an order refusing to permit the application to become effective.

C. An order refusing to permit an application under this section to become effective may be revoked by the board.

D. This section shall not apply:

(1) to a drug intended solely for investigational use by experts qualified by scientific training and experience to investigate the safety of drugs, provided the drug is plainly labeled in compliance with the regulations issued by the board or pursuant to Section 505(i) or 507(d) of the federal act;

(2) to any drug which is subject to Subsection I of Section 26-1-11 NMSA 1978;

(3) to any device for use pursuant to the order of an individual practitioner qualified by law in this state to use or prescribe the device, which device:

(a) is not generally available in finished form for purchase or for dispensing upon prescription and is not offered through labeling or advertising by the manufacturer for commercial distribution;

(b) is intended for use by an individual patient named in the order of the prescribing practitioner and is to be made in a specific form for the patient or is intended to meet the special needs of the practitioner in the course of the practitioner's professional practice; and

(c) is not generally available to or generally used by other practitioners; or

(4) is exempt under Section 520(g) of the federal act for investigational use by experts qualified by scientific training and experience to test the safety and effectiveness of the device by controlled investigation and evaluation.

History: 1953 Comp., 54-6-39, enacted by Laws 1967, ch. 23, 14; 1977, ch. 117, 2; 1987, ch. 270, 5.



Section 26-1-15 - Dangerous drugs; veterinary use; limitations.

26-1-15. Dangerous drugs; veterinary use; limitations.

A. A dangerous drug intended for veterinary use which is not safe for animal use except under the direct supervision of a licensed veterinarian and for which adequate directions for use cannot be prepared, shall bear the legend "CAUTION: federal law restricts this drug to use by or on the order of a licensed veterinarian" and the label shall meet the requirements of the federal act. Such drugs may be sold or distributed by a person possessing a limited license issued by the board under Subsection B of Section 61-11-14 NMSA 1978, on the order of a licensed veterinarian, provided adequate records of receipt and distribution are kept as required in the New Mexico Drug and Cosmetic Act [New Mexico Drug, Device and Cosmetic Act].

B. Drugs which are exempted by the federal act for veterinary use without a prescription shall be labeled to indicate that the drug is for veterinary use and the label shall meet the requirements of the federal act.

History: 1953 Comp., 54-6-40, enacted by Laws 1972, ch. 84, 48; 1973, ch. 217, 1.



Section 26-1-16 - Dangerous drugs; conditions for sale; prescription refilling; limitations.

26-1-16. Dangerous drugs; conditions for sale; prescription refilling; limitations.

A. It is unlawful for a person to sell, dispose of or possess any dangerous drugs, except:

(1) manufacturers, wholesalers or distributors, their agents or employees licensed by the board to ship dangerous drugs into the state; or

(2) distributors, wholesalers, hospitals, nursing homes, clinics or pharmacies and other authorized retailers of dangerous drugs in this state licensed by the board, and appropriate records of dangerous drugs receipt and disposition are kept. These records shall be open to inspection by any enforcement officer of this state.

B. Practitioners licensed in this state may prescribe, provide samples of and dispense any dangerous drug to a patient where there is a valid practitioner-patient relationship. A record of all such dispensing shall be kept showing the date the drug was dispensed and bearing the name and address of the patient to whom dispensed. It is the duty of every licensed physician, dentist, veterinarian, pharmacist or person holding a limited license issued under Subsection B of Section 61-11-14 NMSA 1978, when dispensing any dangerous drug, to mark on the dispensing container the name of the patient, the date dispensed, the name and address of the person dispensing the drug, the name and strength of the drug, expiration date where applicable, adequate directions for use and the prescription number when applicable. All official compendium requirements for the preservation, packaging, labeling and storage of dangerous drugs are applicable where drugs are held for dispensing to the public, whether by a pharmacy, clinic, hospital or practitioner.

C. Pharmacists are prohibited from selling or dispensing a dangerous drug except on prescription or drug order of a practitioner and except as such sale or possession is authorized under Subsection A of this section. It is the duty of all pharmacists to keep an accurate record of all disposals, which record shall be open to inspection by an enforcement officer of this state.

D. No enforcement officer having knowledge by virtue of office of a prescription, order or record shall divulge such knowledge except in connection with a prosecution or proceeding in court or before a licensing or registration board or officer, to which prosecution or proceeding the person to whom such prescriptions, orders or records relate is a party.

E. It is unlawful, except as otherwise authorized under Subsection A of this section or the Controlled Substances Act [Chapter 30, Article 31 NMSA 1978] and except for the college of pharmacy of the university of New Mexico or a public health laboratory, for a person to possess any dangerous drug unless such substance has been dispensed to the person either directly by a practitioner or on a prescription.

F. All records required to be kept under the provisions of the New Mexico Drug, Device and Cosmetic Act shall be preserved for a period of three years, provided that records requirements do not apply to the administration of a drug to a patient upon whom the practitioner personally attends, and provided that records of controlled substances shall be kept in accordance with the provisions of the Controlled Substances Act.

G. A prescription shall not be filled:

(1) as a refill if it is marked by the issuing practitioner to indicate that the prescription is not to be refilled;

(2) except in compliance with the provisions of the Controlled Substances Act if the drug is a controlled substance;

(3) unless the fill is made in accordance with the provisions of this section; and

(4) when the practitioner does not indicate fill instructions on the original prescription calling for a dangerous drug, unless:

(a) the practitioner is contacted orally, by telephone or other means of communication for instruction; and

(b) if authorization to fill is given the pharmacist, the following information will be immediately transferred to the original prescription: 1) date; 2) name of person authorizing the fill; 3) pharmacist's initials; and 4) amount dispensed if different from the amount indicated on the original prescription.

H. Nothing in this section shall prevent the owner of livestock or the owner's consignee or their employees to be in possession of drugs for their use in performing routine, accepted livestock management practices in the care of livestock belonging to the owner, and the drugs are labeled as being restricted to animal use only; provided, that if such drugs bear the legend: "CAUTION: federal law restricts this drug to use by or on the order of a licensed veterinarian", the drugs may be used or distributed only as provided in Subsection A of Section 26-1-15 NMSA 1978.

I. When, on the original prescription calling for a dangerous drug that is not a controlled substance, a practitioner indicates a specific number of fills or a specific period of time during which a prescription may be filled, a drug may be filled the number of times or for the period of time that the prescription indicates if the following information is provided with the prescription:

(1) the date of fill;

(2) the initials of the pharmacist filling the prescription; and

(3) the amount of drug dispensed, if it differs from the amount called for on the original prescription.

J. A pharmacist may dispense a quantity not to exceed a ninety-day supply of a dangerous drug by combining valid fills when:

(1) an indication on the prescription or label does not specifically prohibit a combined fill; and

(2) the dangerous drug to be filled is not a controlled substance.

K. When the practitioner indicates on the original prescription calling for dangerous drugs that it may be filled "prn", the pharmacist may fill it within the limits of the dosage directions for a period of twelve months, provided the date of filling and the initials of the pharmacist are recorded on the original prescription. At the expiration of the twelve-month period, the practitioner must be contacted for a new prescription; provided that this is not to be construed to apply to those drugs regulated by the Controlled Substances Act.

L. The board may adopt and promulgate regulations to permit the use of computer systems for the storage and retrieval of prescriptions, records for the purpose of filling prescriptions, receipt records, drug distribution records, drug withdrawals from stock, drug compounding records, drug disposition records and drug disposal records.

M. As used in this section, "fill" means a dispensing of a drug for the first time or as a refill.

History: 1953 Comp., 54-6-41, enacted by Laws 1967, ch. 23, 16; 1972, ch. 84, 49; 1973, ch. 217, 2; 1979, ch. 41, 1; 1987, ch. 270, 6; 2005, ch. 152, 3; 2013, ch. 157, 2.



Section 26-1-16.1 - Opioids; requiring practitioners to obtain and review reports from the prescription monitoring program.

26-1-16.1. Opioids; requiring practitioners to obtain and review reports from the prescription monitoring program.

A. For purposes of this section:

(1) "opioid" means the class of drugs that includes the natural derivatives of opium, which are morphine and codeine, and related synthetic and semi-synthetic compounds that act upon opioid receptors;

(2) "practitioner" does not include a pharmacist, veterinarian or euthanasia technician;

(3) "prescription monitoring program" means a program that includes a centralized system to collect, monitor and analyze electronically, for Schedule II through V controlled substances, prescribing and dispensing data submitted by dispensers; and

(4) "Schedule II through V controlled substance" means a substance listed in Schedule II, III, IV or V pursuant to the Controlled Substances Act [Chapter 30, Article 31 NMSA 1978] or the federal controlled substances regulation, pursuant to 21 U.S.C. 812.

B. Before a practitioner prescribes or dispenses an opioid for the first time to a patient, the practitioner shall obtain and review a report from the state's prescription monitoring program for such patient for the previous twelve calendar months. If the practitioner has access to a similar report from an adjacent state for the patient, the practitioner shall also obtain and review that report. The provisions of this subsection shall not apply to the prescription or dispensing of an opioid for a supply of four days or less.

C. A practitioner shall obtain and review a report from the state's prescription monitoring program and similar reports from an adjacent state, if any, no less than once every three months for each established patient for whom the practitioner continuously prescribes or dispenses opioids.

D. A practitioner shall document the receipt and review of reports required by this section in the patient's medical record.

E. Nothing in this section shall be construed to prevent a practitioner from obtaining and reviewing a report regarding a practitioner's patient from the state's prescription monitoring program or a similar report from another state with greater frequency than that required by this section, in accordance with the practitioner's professional judgment.

F. Nothing in this section shall be construed to require a practitioner to obtain a prescription monitoring report when prescribing an opioid to a patient in a nursing facility or in hospice care.

G. The professional licensing board of each category of practitioner that is licensed or otherwise authorized to prescribe or dispense an opioid shall promulgate rules to implement the provisions of this section. Nothing in this section shall be construed to prevent a professional licensing board from requiring by rule that practitioners obtain prescription monitoring program reports with greater frequency than that required by this section.

History: Laws 2016, ch. 46, 1.



Section 26-1-17 - Testing laboratory.

26-1-17. Testing laboratory.

The college of pharmacy of the university of New Mexico shall serve as the testing laboratory for samples collected for examination pursuant to the provisions of the New Mexico Drug and Cosmetic Act [New Mexico Drug, Device and Cosmetic Act].

History: 1953 Comp., 54-6-42, enacted by Laws 1967, ch. 23, 17.



Section 26-1-18 - Promulgating regulations; procedure.

26-1-18. Promulgating regulations; procedure.

A. The board may promulgate regulations for the efficient enforcement of the New Mexico Drug, Device and Cosmetic Act. The board shall conform the regulations promulgated under the New Mexico Drug, Device and Cosmetic Act, insofar as practical, with regulations promulgated under the federal act as defined in Section 26-1-2 NMSA 1978.

B. The board shall, by regulation, declare a substance a "dangerous drug" when necessary, and notification shall be sent to all registered pharmacies in the state within sixty days of the adoption of the regulation.

C. The board shall promulgate the requirements for a pedigree.

D. All regulations promulgated by the board shall be in accordance with the Uniform Licensing Act.

History: 1953 Comp., 54-6-43, enacted by Laws 1972, ch. 84, 50; 2005, ch. 152, 6.



Section 26-1-18.1 - Prescription drug prior authorization protocols.

26-1-18.1. Prescription drug prior authorization protocols.

A. After January 1, 2014, a prescribing practitioner seeking prior authorization from a health insurer may use the uniform prior authorization form developed pursuant to Sections 2 [59A-2-9.8 NMSA 1978] and 3 [61-11-6.2 NMSA 1978] of this 2013 act.

B. As used in this section:

(1) "health insurer" means a health insurer; a nonprofit health service provider; a health maintenance organization; a managed care organization; or a provider service organization. "Health insurer" does not include:

(a) a person that delivers, issues for delivery or renews an individual policy intended to supplement major medical group-type coverages such as medicare supplement, long-term care, disability income, specified disease, accident-only, hospital indemnity or other limited-benefit health insurance policy;

(b) a physician or a physician group to which a health insurer has delegated financial risk for prescription drugs and that does not use a prior authorization process for prescription drugs; or

(c) a health insurer or its affiliated providers if the health insurer owns and operates its pharmacies and does not use a prior authorization process for prescription drugs; and

(2) "prescribing practitioner" means a person that is licensed or certified to prescribe and administer drugs that are subject to the New Mexico Drug, Device and Cosmetic Act.

History: Laws 2013, ch. 170, 4.



Section 26-1-19 - Power to make inspections and secure samples.

26-1-19. Power to make inspections and secure samples.

The board or its duly authorized agent shall have free access at all reasonable hours to any factory, warehouse or establishment in which drugs, devices or cosmetics are manufactured, processed, packed or held for introduction into commerce, or to enter any vehicle being used to transport or hold such drugs, devices or cosmetics in commerce, for the purpose of inspecting such factory, warehouse, establishment or vehicle to determine if any of the provisions of the New Mexico Drug and Cosmetic Act [New Mexico Drug, Device and Cosmetic Act] are being violated, and to secure samples or specimens of any drug, device or cosmetic after paying or offering to pay for such sample. It shall be the duty of the board to make or cause to be made examinations of samples secured under the provisions of this section to determine whether or not any provision of the New Mexico Drug and Cosmetic Act [New Mexico Drug, Device and Cosmetic Act] is being violated.

History: 1953 Comp., 54-6-44, enacted by Laws 1967, ch. 23, 19.



Section 26-1-20 - Personnel.

26-1-20. Personnel.

The board shall employ such personnel for the administration and enforcement of the provisions of the New Mexico Drug and Cosmetic Act [New Mexico Drug, Device and Cosmetic Act] as may be necessary.

History: 1953 Comp., 54-6-45, enacted by Laws 1967, ch. 23, 20.



Section 26-1-21 - Power of board to publish reports and disseminate information.

26-1-21. Power of board to publish reports and disseminate information.

A. The board may cause to be published from time to time reports summarizing all judgments, decrees and court orders which have been rendered, including the nature of the charge and the disposition thereof.

B. The board may also cause to be disseminated such information regarding drugs, devices and cosmetics as the board deems necessary in the interest of the public health and the protection of the consumer against fraud. Nothing in this section shall be construed to prohibit the board from collecting, reporting and illustrating the results of the investigations of the board.

History: 1953 Comp., 54-6-46, enacted by Laws 1967, ch. 23, 21.



Section 26-1-22 - Unlawful means of obtaining dangerous drugs enumerated.

26-1-22. Unlawful means of obtaining dangerous drugs enumerated.

It shall be unlawful for any person to obtain or attempt to obtain any dangerous drug or to procure or attempt to procure the administration of any dangerous drugs other than a controlled substance:

A. by fraud, deceit, misrepresentation or subterfuge; or

B. by forgery or alteration of a prescription or of any written order; or

C. by the concealment of a material fact; or

D. by the use of a false name or the giving of a false name or the giving of a false address.

History: 1953 Comp., 54-6-47, enacted by Laws 1967, ch. 23, 22; 1972, ch. 84, 51.



Section 26-1-23 - False statements; false pretenses; forgery of labels or prescriptions prohibited.

26-1-23. False statements; false pretenses; forgery of labels or prescriptions prohibited.

It shall be unlawful for any person to:

A. willfully make a false statement in any prescription, order, report or record required by the New Mexico Drug and Cosmetic Act [New Mexico Drug, Device and Cosmetic Act];

B. falsely assume the title of or represent himself to be a manufacturer, wholesaler, pharmacist, physician, dentist, veterinarian or other authorized person for the purpose of obtaining any of the dangerous drugs;

C. make or utter any false or forged label to a package containing any of the dangerous drugs; or

D. make or utter any false or forged prescription or false or forged written order for dangerous drugs other than controlled substances.

History: 1953 Comp., 54-6-48, enacted by Laws 1967, ch. 23, 23; 1972, ch. 84, 52.



Section 26-1-24 - Cosmetics; misbranding.

26-1-24. Cosmetics; misbranding.

A cosmetic shall be deemed to be misbranded:

A. if its labeling is false or misleading in any particular;

B. if in package form unless it bears a label containing:

(1) the name and place of business of the manufacturer, packer or distributor; and

(2) an accurate statement of the quantity of the contents in terms of weight, measure or numerical count; provided, that reasonable variations shall be permitted, and exemptions made for information pertaining to weight, measure or numerical count as to small packages, shall be established by regulations prescribed by the board;

C. if any word, statement or other information required by or under the authority of the New Mexico Drug and Cosmetic Act [New Mexico Drug, Device and Cosmetic Act] to appear on the label or labeling is not prominently placed thereon with such conspicuousness as compared with other words, statements, designs or devices, in the labeling, and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of the purchase and use;

D. if its container is so made, formed or filled as to be misleading; or

E. if it is a color additive, unless its packaging and labeling are in conformity with such packaging and labeling requirements applicable to such color additive prescribed under the provisions of the federal act. This section shall not apply to packages of color additives which, with respect to their use for cosmetics, are marketed and intended for use only in or on hair dyes bearing required label.

History: 1953 Comp., 54-6-49, enacted by Laws 1967, ch. 23, 24.



Section 26-1-25 - Cosmetics; adulteration.

26-1-25. Cosmetics; adulteration.

A cosmetic shall be deemed to be adulterated:

A. if it bears or contains any poisonous or deleterious substance which may render it injurious to users under the conditions of use prescribed in the labeling or advertisements thereof, or under such conditions of use as are customary or usual; provided, that this provision shall not apply to coal-tar dye, the label of which bears the following legend conspicuously displayed thereon: "CAUTION: This product contains ingredients which may cause skin irritations on certain individuals and a preliminary test according to accompanying directions should first be made. This product must not be used for dyeing the eyelashes or eyebrows; to do so may cause blindness," and the labeling of which bears adequate directions for such preliminary testing. For the purpose of this paragraph and Subsection E the term "hair dye" shall not include eyelash dyes or eyebrow dyes;

B. if it consists in whole or in part of any filthy, putrid or decomposed substance;

C. if it had been produced, prepared, packed or held under unsanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered injurious to health;

D. if its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health; or

E. if it is not a hair dye, and it bears or contains a color additive which is unsafe within the meaning of the federal act.

History: 1953 Comp., 54-6-50, enacted by Laws 1967, ch. 23, 25.



Section 26-1-26 - Penalties.

26-1-26. Penalties.

A. Any person who knowingly violates any of the provisions of Subsection A, B, C, F, G or H of Section 26-1-3, Section 26-1-14, 26-1-16, 26-1-22 or 26-1-23 NMSA 1978 is guilty of a fourth degree felony and shall be punished by a fine of not less than one thousand dollars ($1,000) or more than five thousand dollars ($5,000) or by imprisonment for not less than one year or both.

B. Except as provided in Subsection A of this section, any person violating any of the provisions of the New Mexico Drug, Device and Cosmetic Act is guilty of a misdemeanor for the first offense and for second and subsequent offenses is guilty of a fourth degree felony.

History: 1953 Comp., 54-6-51, enacted by Laws 1967, ch. 23, 26; 1971, ch. 245, 4; 1972, ch. 84, 53; 1987, ch. 270, 7.






Article 2 - Drug Abuse

Section 26-2-4.1 - Recompiled.

26-2-4.1. Recompiled.






Article 2A - Controlled Substances Therapeutic Research

Section 26-2A-1 - Short title.

26-2A-1. Short title.

Sections 1 through 7 [26-2A-1 through 26-2A-7 NMSA 1978] of this act may be cited as the "Controlled Substances Therapeutic Research Act".

History: 1953 Comp., 54-15-1, enacted by Laws 1978, ch. 22, 1.



Section 26-2A-2 - Purpose.

26-2A-2. Purpose.

The legislature finds that recent research has shown that the use of marijuana may alleviate the nausea and ill-effects of cancer chemotherapy, and, additionally, may alleviate the ill-effects of glaucoma. The legislature further finds that there is a need for further research and experimentation with regards to the use of marijuana under strictly controlled circumstances. It is for this purpose that the Controlled Substances Therapeutic Research Act is hereby enacted.

History: 1953 Comp., 54-12-2, enacted by Laws 1978, ch. 22, 2.



Section 26-2A-3 - Definitions.

26-2A-3. Definitions.

As used in the Controlled Substances Therapeutic Research Act:

A. "administrator" means the secretary, or his designee, of health and environment;

B. "marijuana" means marijuana, tetrahydrocannabinols or a chemical derivative of tetrahydrocannabinol; and

C. "practitioner" means a physician licensed to prescribe and administer drugs which are subject to the Controlled Substances Act [Chapter 30, Article 31 NMSA 1978].

History: 1953 Comp., 54-12-3, enacted by Laws 1978, ch. 22, 3.



Section 26-2A-4 - Lynn Pierson therapeutic research program established; participation.

26-2A-4. Lynn Pierson therapeutic research program established; participation.

A. There is established in the health and environment department [department of health] the "Lynn Pierson therapeutic research program". The program shall be administered by the administrator. The department shall promulgate rules and regulations necessary for the proper administration of the Controlled Substances Therapeutic Research Act. In such promulgation, the department shall take into consideration those pertinent rules and regulations promulgated by the drug enforcement administration, food and drug administration and the national institute on drug abuse.

B. Except as provided in Subsection C of Section 5 [26-2A-5 NMSA 1978] of the Controlled Substances Therapeutic Research Act, the Lynn Pierson therapeutic research program shall be limited to cancer chemotherapy patients and glaucoma patients, who are certified to the patient qualification review board by a physician as being involved in a life-threatening or sense-threatening situation and who are not responding to conventional controlled substances or where the conventional controlled substances administered have proven to be effective but where the patient has incurred severe side effects.

History: 1953 Comp., 54-12-4, enacted by Laws 1978, ch. 22, 4; 1979, ch. 11, 1.



Section 26-2A-5 - Patient qualification review board; composition; powers and duties.

26-2A-5. Patient qualification review board; composition; powers and duties.

A. The administrator, upon the recommendation of the New Mexico medical society, shall appoint a patient qualification review board to serve at his pleasure. The patient qualification review board shall be comprised of:

(1) a physician licensed to practice medicine in New Mexico and certified by the American board of ophthalmology;

(2) a physician licensed to practice medicine in New Mexico and certified by the American board of internal medicine and also certified in the subspecialty of medical oncology; and

(3) a physician licensed to practice medicine in New Mexico and certified in psychiatry by the American board of psychiatry and neurology.

Members of the board may be reimbursed for their attendance at meetings at the rate of forty dollars ($40.00) per day.

B. The patient qualification review board shall review all applicants for the Lynn Pierson therapeutic research program and their licensed physicians and certify their participation in the program.

C. The patient qualification review board may include other disease groups for participation in the Lynn Pierson therapeutic research program after pertinent medical data have been presented by a physician to both the administrator and the board and after receiving the necessary approval of the food and drug administration, the drug enforcement administration and the national institute on drug abuse.

History: 1953 Comp., 54-12-5, enacted by Laws 1978, ch. 22, 5; 1979, ch. 11, 2.



Section 26-2A-6 - Lynn Pierson therapeutic research program; distribution.

26-2A-6. Lynn Pierson therapeutic research program; distribution.

A. The administrator shall obtain marijuana through whatever means he deems most appropriate, consistent with regulations promulgated by the national institute on drug abuse, the food and drug administration and the drug enforcement administration and pursuant to the provisions of the Controlled Substances Therapeutic Research Act.

B. The administrator shall cause such marijuana to be transferred to a certified state-operated licensed pharmacy for distribution to the certified patient pursuant to the Controlled Substances Therapeutic Research Act.

History: 1953 Comp., 54-12-6, enacted by Laws 1978, ch. 22, 6; 1979, ch. 11, 3.



Section 26-2A-7 - Report.

26-2A-7. Report.

The administrator, in conjunction with the patient qualification review board, shall each year report his findings and recommendations to the governor and the legislature regarding the effectiveness of the Lynn Pierson therapeutic research program.

History: 1953 Comp., 54-12-7, enacted by Laws 1978, ch. 22, 7; 1979, ch. 11, 4.






Article 2B - Lynn and Erin Compassionate Use Act

Section 26-2B-1 - Short title.

26-2B-1. Short title.

Sections 1 through 7 [26-2B-1 through 26-2B-7 NMSA 1978] of this act may be cited as the "Lynn and Erin Compassionate Use Act" in honor of Lynn Pierson and Erin Armstrong.

History: Laws 2007, ch. 210, 1.



Section 26-2B-2 - Purpose of act.

26-2B-2. Purpose of act.

The purpose of the Lynn and Erin Compassionate Use Act is to allow the beneficial use of medical cannabis in a regulated system for alleviating symptoms caused by debilitating medical conditions and their medical treatments.

History: Laws 2007, ch. 210, 2.



Section 26-2B-3 - Definitions.

26-2B-3. Definitions.

As used in the Lynn and Erin Compassionate Use Act:

A. "adequate supply" means an amount of cannabis, in any form approved by the department, possessed by a qualified patient or collectively possessed by a qualified patient and the qualified patient's primary caregiver that is determined by rule of the department to be no more than reasonably necessary to ensure the uninterrupted availability of cannabis for a period of three months and that is derived solely from an intrastate source;

B. "debilitating medical condition" means:

(1) cancer;

(2) glaucoma;

(3) multiple sclerosis;

(4) damage to the nervous tissue of the spinal cord, with objective neurological indication of intractable spasticity;

(5) epilepsy;

(6) positive status for human immunodeficiency virus or acquired immune deficiency syndrome;

(7) admitted into hospice care in accordance with rules promulgated by the department; or

(8) any other medical condition, medical treatment or disease as approved by the department;

C. "department" means the department of health;

D. "licensed producer" means any person or association of persons within New Mexico that the department determines to be qualified to produce, possess, distribute and dispense cannabis pursuant to the Lynn and Erin Compassionate Use Act and that is licensed by the department;

E. "practitioner" means a person licensed in New Mexico to prescribe and administer drugs that are subject to the Controlled Substances Act [Chapter 30, Article 31 NMSA 1978];

F. "primary caregiver" means a resident of New Mexico who is at least eighteen years of age and who has been designated by the patient's practitioner as being necessary to take responsibility for managing the well-being of a qualified patient with respect to the medical use of cannabis pursuant to the provisions of the Lynn and Erin Compassionate Use Act;

G. "qualified patient" means a resident of New Mexico who has been diagnosed by a practitioner as having a debilitating medical condition and has received written certification and a registry identification card issued pursuant to the Lynn and Erin Compassionate Use Act; and

H. "written certification" means a statement in a patient's medical records or a statement signed by a patient's practitioner that, in the practitioner's professional opinion, the patient has a debilitating medical condition and the practitioner believes that the potential health benefits of the medical use of cannabis would likely outweigh the health risks for the patient. A written certification is not valid for more than one year from the date of issuance.

History: Laws 2007, ch. 210, 3.



Section 26-2B-4 - Exemption from criminal and civil penalties for the medical use of cannabis.

26-2B-4. Exemption from criminal and civil penalties for the medical use of cannabis.

A. A qualified patient shall not be subject to arrest, prosecution or penalty in any manner for the possession of or the medical use of cannabis if the quantity of cannabis does not exceed an adequate supply.

B. A qualified patient's primary caregiver shall not be subject to arrest, prosecution or penalty in any manner for the possession of cannabis for medical use by the qualified patient if the quantity of cannabis does not exceed an adequate supply.

C. Subsection A of this section shall not apply to a qualified patient under the age of eighteen years, unless:

(1) the qualified patient's practitioner has explained the potential risks and benefits of the medical use of cannabis to the qualified patient and to a parent, guardian or person having legal custody of the qualified patient; and

(2) a parent, guardian or person having legal custody consents in writing to:

(a) allow the qualified patient's medical use of cannabis;

(b) serve as the qualified patient's primary caregiver; and

(c) control the dosage and the frequency of the medical use of cannabis by the qualified patient.

D. A qualified patient or a primary caregiver shall be granted the full legal protections provided in this section if the patient or caregiver is in possession of a registry identification card. If the qualified patient or primary caregiver is not in possession of a registry identification card, the patient or caregiver shall be given an opportunity to produce the registry identification card before any arrest or criminal charges or other penalties are initiated.

E. A practitioner shall not be subject to arrest or prosecution, penalized in any manner or denied any right or privilege for recommending the medical use of cannabis or providing written certification for the medical use of cannabis pursuant to the Lynn and Erin Compassionate Use Act.

F. A licensed producer shall not be subject to arrest, prosecution or penalty, in any manner, for the production, possession, distribution or dispensing of cannabis pursuant to the Lynn and Erin Compassionate Use Act.

G. Any property interest that is possessed, owned or used in connection with the medical use of cannabis, or acts incidental to such use, shall not be harmed, neglected, injured or destroyed while in the possession of state or local law enforcement officials. Any such property interest shall not be forfeited under any state or local law providing for the forfeiture of property except as provided in the Forfeiture Act [31-27-1 through 31-27-8 NMSA 1978]. Cannabis, paraphernalia or other property seized from a qualified patient or primary caregiver in connection with the claimed medical use of cannabis shall be returned immediately upon the determination by a court or prosecutor that the qualified patient or primary caregiver is entitled to the protections of the provisions of the Lynn and Erin Compassionate Use Act, as may be evidenced by a failure to actively investigate the case, a decision not to prosecute, the dismissal of charges or acquittal.

H. A person shall not be subject to arrest or prosecution for a cannabis-related offense for simply being in the presence of the medical use of cannabis as permitted under the provisions of the Lynn and Erin Compassionate Use Act.

History: Laws 2007, ch. 210, 4.



Section 26-2B-5 - Prohibitions, restrictions and limitations on the medical use of cannabis; criminal penalties.

26-2B-5. Prohibitions, restrictions and limitations on the medical use of cannabis; criminal penalties.

A. Participation in a medical use of cannabis program by a qualified patient or primary caregiver does not relieve the qualified patient or primary caregiver from:

(1) criminal prosecution or civil penalties for activities not authorized in the Lynn and Erin Compassionate Use Act;

(2) liability for damages or criminal prosecution arising out of the operation of a vehicle while under the influence of cannabis; or

(3) criminal prosecution or civil penalty for possession or use of cannabis:

(a) in a school bus or public vehicle;

(b) on school grounds or property;

(c) in the workplace of the qualified patient's or primary caregiver's employment; or

(d) at a public park, recreation center, youth center or other public place.

B. A person who makes a fraudulent representation to a law enforcement officer about the person's participation in a medical use of cannabis program to avoid arrest or prosecution for a cannabis-related offense is guilty of a petty misdemeanor and shall be sentenced in accordance with the provisions of Section 31-19-1 NMSA 1978.

C. If a licensed producer sells, distributes, dispenses or transfers cannabis to a person not approved by the department pursuant to the Lynn and Erin Compassionate Use Act or obtains or transports cannabis outside New Mexico in violation of federal law, the licensed producer shall be subject to arrest, prosecution and civil or criminal penalties pursuant to state law.

History: Laws 2007, ch. 210, 5.



Section 26-2B-6 - Advisory board created; duties.

26-2B-6. Advisory board created; duties.

The secretary of health shall establish an advisory board consisting of eight practitioners representing the fields of neurology, pain management, medical oncology, psychiatry, infectious disease, family medicine and gynecology. The practitioners shall be nationally board-certified in their area of specialty and knowledgeable about the medical use of cannabis. The members shall be chosen for appointment by the secretary from a list proposed by the New Mexico medical society. A quorum of the advisory board shall consist of three members. The advisory board shall:

A. review and recommend to the department for approval additional debilitating medical conditions that would benefit from the medical use of cannabis;

B. accept and review petitions to add medical conditions, medical treatments or diseases to the list of debilitating medical conditions that qualify for the medical use of cannabis;

C. convene at least twice per year to conduct public hearings and to evaluate petitions, which shall be maintained as confidential personal health information, to add medical conditions, medical treatments or diseases to the list of debilitating medical conditions that qualify for the medical use of cannabis;

D. issue recommendations concerning rules to be promulgated for the issuance of the registry identification cards; and

E. recommend quantities of cannabis that are necessary to constitute an adequate supply for qualified patients and primary caregivers.

History: Laws 2007, ch. 210, 6.



Section 26-2B-7 - Registry identification cards; department rules; duties.

26-2B-7. Registry identification cards; department rules; duties.

A. No later than October 1, 2007, and after consultation with the advisory board, the department shall promulgate rules in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978] to implement the purpose of the Lynn and Erin Compassionate Use Act. The rules shall:

(1) govern the manner in which the department will consider applications for registry identification cards and for the renewal of identification cards for qualified patients and primary caregivers;

(2) define the amount of cannabis that is necessary to constitute an adequate supply, including amounts for topical treatments;

(3) identify criteria and set forth procedures for including additional medical conditions, medical treatments or diseases to the list of debilitating medical conditions that qualify for the medical use of cannabis. Procedures shall include a petition process and shall allow for public comment and public hearings before the advisory board;

(4) set forth additional medical conditions, medical treatments or diseases to the list of debilitating medical conditions that qualify for the medical use of cannabis as recommended by the advisory board;

(5) identify requirements for the licensure of producers and cannabis production facilities and set forth procedures to obtain licenses;

(6) develop a distribution system for medical cannabis that provides for:

(a) cannabis production facilities within New Mexico housed on secured grounds and operated by licensed producers; and

(b) distribution of medical cannabis to qualified patients or their primary caregivers to take place at locations that are designated by the department and that are not within three hundred feet of any school, church or daycare center;

(7) determine additional duties and responsibilities of the advisory board; and

(8) be revised and updated as necessary.

B. The department shall issue registry identification cards to a patient and to the primary caregiver for that patient, if any, who submit the following, in accordance with the department's rules:

(1) a written certification;

(2) the name, address and date of birth of the patient;

(3) the name, address and telephone number of the patient's practitioner; and

(4) the name, address and date of birth of the patient's primary caregiver, if any.

C. The department shall verify the information contained in an application submitted pursuant to Subsection B of this section and shall approve or deny an application within thirty days of receipt. The department may deny an application only if the applicant did not provide the information required pursuant to Subsection B of this section or if the department determines that the information provided is false. A person whose application has been denied shall not reapply for six months from the date of the denial unless otherwise authorized by the department.

D. The department shall issue a registry identification card within five days of approving an application, and a card shall expire one year after the date of issuance. A registry identification card shall contain:

(1) the name, address and date of birth of the qualified patient and primary caregiver, if any;

(2) the date of issuance and expiration date of the registry identification card; and

(3) other information that the department may require by rule.

E. A person who possesses a registry identification card shall notify the department of any change in the person's name, address, qualified patient's practitioner, qualified patient's primary caregiver or change in status of the qualified patient's debilitating medical condition within ten days of the change.

F. Possession of or application for a registry identification card shall not constitute probable cause or give rise to reasonable suspicion for a governmental agency to search the person or property of the person possessing or applying for the card.

G. The department shall maintain a confidential file containing the names and addresses of the persons who have either applied for or received a registry identification card. Individual names on the list shall be confidential and not subject to disclosure, except:

(1) to authorized employees or agents of the department as necessary to perform the duties of the department pursuant to the provisions of the Lynn and Erin Compassionate Use Act;

(2) to authorized employees of state or local law enforcement agencies, but only for the purpose of verifying that a person is lawfully in possession of a registry identification card; or

(3) as provided in the federal Health Insurance Portability and Accountability Act of 1996.

History: Laws 2007, ch. 210, 7.






Article 3 - Drug Product Selection

Section 26-3-1 - Short title.

26-3-1. Short title.

Sections 26-3-1 through 26-3-3 NMSA 1978 may be cited as the "Drug Product Selection Act."

History: 1953 Comp., 54-6-28.1, enacted by Laws 1976, ch. 60, 2.



Section 26-3-2 - Purpose.

26-3-2. Purpose.

It is the purpose of the Drug Product Selection Act to assure that all New Mexico citizens continue to receive high quality drugs at a reasonable cost.

History: 1953 Comp., 54-6-28.2, enacted by Laws 1976, ch. 60, 3.



Section 26-3-3 - Drug and biological product selection permitted; conditions; exception for prohibition; labeling.

26-3-3. Drug and biological product selection permitted; conditions; exception for prohibition; labeling.

A. Upon receipt of a prescription written by a licensed practitioner who may prescribe drugs or biological products for a drug or biological product for which one or more multiple-source drugs or interchangeable biological products are recognized, listed as final determinations and published in the federal register by the federal department of health and human services, a pharmacist may dispense any one of the drugs or interchangeable biological products that satisfies the final determinations so recognized and listed by the federal department of health and human services and is sold at a lower cost than the drug or biological product listed in the prescription.

B. Upon receipt of a prescription written by a licensed practitioner for a drug or biological product that appears on the federal food and drug administration's approved prescription drug products with therapeutic equivalence evaluation list as supplemented, or for a biological product that is listed as interchangeable on the lists of the federal food and drug administration's lists of licensed biological products with reference product exclusivity and biosimilarity or interchangeability evaluations, as supplemented, a pharmacist may dispense any of the listed therapeutically equivalent drugs or interchangeable biological products that is lower in cost than the prescribed drug or biological product.

C. Drug and biological product selection shall be permitted only under circumstances and conditions set forth in Subsections A and B of this section unless the licensed practitioner prescribing prohibits drug or biological product selection. A licensed practitioner shall prohibit drug or biological product selection by making an entry that is electronically accessible that includes the words "no substitution" or the diminution "no sub" on a prescription.

D. If drug or biological product selection occurs as permitted in Subsections A and B of this section, the pharmacist shall indicate on the label of the dispensed container the brand of drug or the specific biological product prescribed and the name of the drug or interchangeable biological product dispensed.

E. A pharmacist who selects an interchangeable biological product shall inform the patient or the patient's representative.

F. A pharmacist shall not select a therapeutically equivalent drug or interchangeable biological product unless the substitution is in accordance with the provisions of Subsection A of this section.

G. Within five business days following the dispensing of a biological product, the dispensing pharmacist or the pharmacist's designee shall make an entry of the specific product provided to the patient, including the name of the product and the manufacturer. The communication shall be conveyed by making an entry that is electronically accessible to the prescriber through:

(1) an interoperable electronic medical records system;

(2) an electronic prescribing technology;

(3) a pharmacy benefit management system; or

(4) a pharmacy record.

H. Entry into an electronic medical records system pursuant to Subsection G of this section is presumed to provide notice to the prescriber. Otherwise, the pharmacist shall communicate to the prescriber what biological product was dispensed, using facsimile, telephone, electronic transmission or other prevailing means; provided that communication shall not be required when:

(1) there is no interchangeable biological product that has been approved by the federal food and drug administration for the product prescribed; or

(2) a refill prescription is not changed from the product dispensed on the prior filling of the prescription.

I. The board shall maintain a link on its website to the current lists of all biological products that the federal food and drug administration has determined to be interchangeable biological products.

J. For purposes of this section:

(1) "multiple-source drug" means a drug marketed or sold by two or more manufacturers, formulators or labelers; and

(2) "therapeutically equivalent" means drug products that have the same amount of the active drug in the same dosage form that when administered can be expected to provide the same therapeutic effect.

History: 1953 Comp., 54-6-28.3, enacted by Laws 1976, ch. 60, 4; 1982, ch. 26, 1; 2005, ch. 152, 4; 2017, ch. 48, 2.









Chapter 27 - Public Assistance

Article 1 - General Provisions

Section 27-1-1 - Definitions.

27-1-1. Definitions.

As used in Articles 1 and 2 of Chapter 13 NMSA 1953, "department," "department of public welfare," "state department of public welfare," "New Mexico department of public welfare," "state board of public welfare," "board of public welfare," "state board," "state department," "health and social services department," "department of health and social services," "health and social services board" and "board" mean the human services department.

History: 1953 Comp., 13-1-1, enacted by Laws 1977, ch. 252, 16.



Section 27-1-2 - Powers of human services department.

27-1-2. Powers of human services department.

A. The human services department is an agency of the state and shall at all times be under the exclusive control of this state. The management and control of the human services department is vested in the secretary of human services.

B. Subject to the constitution of New Mexico, the human services department has the power to:

(1) sue and, with the consent of the legislature, be sued;

(2) adopt and use a corporate seal;

(3) have succession in its corporate name;

(4) make contracts as authorized in Chapter 27 NMSA 1978 to carry out the purposes of that chapter;

(5) adopt, amend and repeal bylaws, rules and regulations;

(6) purchase, lease and hold real and personal property necessary or convenient for the carrying out of its powers and duties, to exercise the right of eminent domain to acquire such real property in the same manner as the state now exercises that right and to dispose of any property acquired in any manner;

(7) have such powers as may be necessary or appropriate for the exercise of the powers specifically conferred upon it in Chapter 27 NMSA 1978;

(8) receive and have custody for protection and administration, disburse, dispose of and account for funds, commodities, equipment, supplies and any kind of property given, granted, loaned or advanced to the state for public assistance, public welfare, social security or any other similar purpose;

(9) enter into reciprocal agreements with public welfare agencies of other states relative to the provision for relief or assistance to transients and nonresidents;

(10) establish and administer programs of old age assistance and aid to dependent children and persons with a visual impairment;

(11) establish and administer a program of services for children with a disability or who have a condition that may lead to a disability, and to supervise the administration of those services that are not administered directly by it;

(12) establish, extend and strengthen public welfare services for children; and

(13) establish and administer a program for general relief.

History: Laws 1937, ch. 18, 3; 1941 Comp., 73-103; 1953 Comp., 13-1-3; 2007, ch. 46, 16.



Section 27-1-3 - Activities of human services department.

27-1-3. Activities of human services department.

The department shall be charged with the administration of all the welfare activities of the state as provided in Chapter 27 NMSA 1978, except as otherwise provided for by law. The department shall, except as otherwise provided by law:

A. administer old age assistance, aid to dependent children, assistance to persons with a visual impairment or other physical disability and general relief;

B. administer all aid or services to children with a disability, including the extension and improvement of services for children with such a disability, insofar as practicable under conditions in this state, provide for locating children who have a disability or a condition that may become a disability, provide corrective and any other services and care and facilities for diagnosis, hospitalization and after-care for such children and supervise the administration of those services that are not administered directly by the department;

C. administer and supervise all child welfare activities, service to children placed for adoption, service and care of homeless, dependent and neglected children, service and care for children in foster family homes or in institutions because of dependency or delinquency and care and service to a child who because of a physical or mental disability may need such service;

D. formulate detailed plans, make rules and regulations and take action deemed necessary or desirable to carry out the provisions of Chapter 27 NMSA 1978 and that is not inconsistent with the provisions of that chapter;

E. cooperate with the federal government in matters of mutual concern pertaining to public welfare and public assistance, including the adoption of such methods of administration as are found by the federal government to be necessary for the efficient operation of the plan for public welfare and assistance;

F. assist other departments, agencies and institutions of local, state and federal governments when so requested, cooperate with such agencies when expedient in performing services in conformity with the purposes of Chapter 27 NMSA 1978 and cooperate with medical, health, nursing and welfare groups, any state agency charged with the administration of laws providing for vocational rehabilitation of persons with a physical disability and organizations within the state;

G. act as the agent of the federal government in welfare matters of mutual concern in conformity with the provisions of Chapter 27 NMSA 1978 and in the administration of any federal funds granted to this state, to aid in furtherance of any such functions of the state government;

H. establish in counties or in districts, which may include two or more counties, local units of administration to serve as agents of the department;

I. at its discretion, establish local boards of public welfare for such territory as it may see fit and by rule and regulation prescribe the duties of the local board;

J. administer such other public welfare functions as may be assumed by the state after June 19, 1987;

K. carry on research and compile statistics relative to the entire public welfare program throughout the state, including all phases of dependency, defectiveness, delinquency and related problems, and develop plans in cooperation with other public and private agencies for the prevention as well as treatment of conditions giving rise to public welfare problems; and

L. inspect and require reports from all private institutions, boarding homes and agencies providing assistance, care or other direct services to persons who are elderly, who have a visual impairment, who have a physical or developmental disability or who are otherwise dependent.

Nothing contained in this section shall be construed to authorize the department to establish or prescribe standards or regulations for or otherwise regulate programs or services to children in group homes as defined in Section 9-8-13 NMSA 1978.

History: Laws 1937, ch. 18, 4; 1941 Comp., 73-104; 1953 Comp., 13-1-4; Laws 1987, ch. 31, 3; 2007, ch. 46, 17.



Section 27-1-3.1 - Acute care bed usage; funding authorization.

27-1-3.1. Acute care bed usage; funding authorization.

The human services department is authorized to accept and use federal grants or matching funds for the purpose of reimbursement to certain rural hospitals for using empty acute care beds for intermediate care and skilled nursing care, as defined in federal statutes and regulations, subject to federal approval and the availability of funds. The department is authorized to use funds from existing appropriations for matching federal funds for the purposes of this act.

History: Laws 1980, ch. 83, 1.



Section 27-1-4 - Status of assistance payments.

27-1-4. Status of assistance payments.

Payments received by a displaced person under the Relocation Assistance Act [42-3-1 NMSA 1978] shall not be considered as income or resources to any recipient of public assistance, and such payments shall not be deducted from the amount of aid to which the recipient would otherwise be entitled under the laws of this state.

History: 1953 Comp., 13-1-20.2, enacted by Laws 1972, ch. 41, 22.



Section 27-1-8 - State case registry.

27-1-8. State case registry.

A. The human services department, acting as the state's child support enforcement agency pursuant to Title IV-D of the Social Security Act, shall establish a state case registry by October 1, 1998 that contains records with respect to:

(1) each case in which services are being provided on or after October 1, 1998 by the state Title IV-D agency; and

(2) each support order established or modified in the state on or after October 1, 1998, whether or not the order was obtained by the Title IV-D agency.

B. The records maintained by the state case registry shall use standardized data elements for parents such as names, social security numbers and other uniform identification numbers like dates of birth and case identification numbers, and contain such other information such as on case status as the secretary of the United States department of health and human services may require.

C. The Title IV-D agency and the administrative office of the courts shall work cooperatively to ensure that the requirements of this act are implemented in an effective, efficient and timely manner. The human services department shall reimburse the administrative office of the courts for all costs incurred in furnishing the information. A cooperative agreement between the Title IV-D agency and the administrative office of the courts shall include costs to be charged by the administrative office of the courts for all work performed to conform to these requirements. The human services department shall promptly provide the administrative office of the courts the data elements and formats required under Subsection B of this section as soon as they become available to the department.

D. The state case registry shall extract information from its automated system to share and compare information with and to receive information from, other databases and information comparison services in order to obtain or provide information necessary to enable the Title IV-D agency or the United States health and human services department secretary or other state or federal agencies to carry out the Title IV-D program, subject to Section 6103 of the Internal Revenue Code of 1986. Such information comparison activities shall include the following:

(1) furnishing to the federal case registry of child support orders established (and update as necessary with information including notice of expiration of orders) the minimum amount of information on child support cases recorded in the state case registry that is necessary to operate the registry, as specified by the United States health and human services department secretary in regulations;

(2) exchanging information with the federal parent locator service for the purposes specified in the State Directory of New Hires Act [50-13-1 NMSA 1978];

(3) exchanging information with state agencies of the state and of other states administering programs of temporary assistance for needy families and medicaid, and other programs designated by the United States health and human services secretary, as necessary to perform state agency responsibilities under this part and under such programs; and

(4) exchanging information with other agencies of the state, agencies of other states and interstate information networks, as necessary and appropriate to carry out or assist other states to carry out purposes of the Title IV-D program.

History: Laws 1997, ch. 237, 1.



Section 27-1-9 - Locator information from interstate networks.

27-1-9. Locator information from interstate networks.

The state Title IV-D agency is authorized to have access to any system used by the state to locate an individual for purposes relating to motor vehicle or law enforcement.

History: Laws 1997, ch. 237, 14.



Section 27-1-10 - Collection and use of social security numbers for use in child support enforcement.

27-1-10. Collection and use of social security numbers for use in child support enforcement.

A. For applicants or persons who have been assigned a social security number, the state shall have and use procedures requiring that the social security number of any:

(1) applicant for a professional license, commercial driver's license or occupational license be recorded on the application;

(2) applicant for a marriage license be collected and placed in the records maintained by the county clerk;

(3) person who is subject to a divorce decree, support order or paternity determination or acknowledgment be placed in the records relating to the matter; and

(4) person who has died be placed in the records relating to the death and be recorded on the death certificate.

B. The collection and use of social security numbers shall be made available to the human services department for use in child support enforcement.

History: Laws 1997, ch. 237, 15; 2013, ch. 144, 1.



Section 27-1-11 - Expedited procedure.

27-1-11. Expedited procedure.

The state Title IV-D agency shall have the authority to take the following actions relating to establishment of paternity or to establishment, modification or enforcement of support orders, without the necessity of obtaining an order from any other judicial or administrative tribunal, and to recognize and enforce the authority of state Title IV-D agencies of other states to take the following actions:

A. to order genetic testing for the purpose of paternity establishments;

B. to subpoena any financial or other information needed to establish, modify or enforce a support order and to impose penalties for failure to respond to such a subpoena. A subpoena issued by the state Title IV-D agency under this section shall be served upon the person to be subpoenaed or, at the option of the secretary of human services or the secretary's authorized representative, by certified mail addressed to the person at his last known address. The service of the subpoena shall be at least ten days prior to the required production of the information. If the subpoena is served by certified mail, proof of service is the affidavit of mailing. After service of a subpoena upon a person, if the person neglects or refuses to comply with the subpoena, the state Title IV-D agency may apply to the district court of the county where the subpoena was served or the county where the subpoena was responded to for an order compelling compliance. Failure of the person to comply with the district court's order shall be punishable as contempt;

C. to require all entities in the state, including for-profit, nonprofit and governmental employers to provide promptly, in response to a request by the state Title IV-D agency of that or any other state administering a program under this part, information on the employment compensation, and benefits of any person employed by such entity as an employee or contractor and to sanction failure to respond to any such request;

D. to obtain access, subject to safeguards on privacy and information security, and subject to the nonliability of entities that afford such access, to information contained in the following records, including automated access in the case of records maintained in automated databases:

(1) records of other states and local government agencies, including:

(a) vital statistics, including records of marriage, birth and divorce;

(b) state and local tax and revenue records, including information on residence address, employer, income and assets;

(c) records concerning real and titled personal property;

(d) records of occupational and professional licenses and records concerning the ownership and control of corporations, partnerships and other business entities;

(e) employment security records;

(f) records of agencies administering public assistance programs;

(g) records of the motor vehicle division of the taxation and revenue department; and

(h) corrections records; and

(2) certain records held by private entities with respect to persons who owe or are owed support, or against or with respect to whom a support obligation is sought, consisting of:

(a) the names and addresses of such persons and the names and addresses of the employers of such persons, as appearing in customer records of public utilities and cable television companies, pursuant to an administrative subpoena; and

(b) information including information on assets and liabilities on such individuals held by financial institutions;

E. in cases in which support is subject to an assignment in order to comply with a requirement imposed pursuant to temporary assistance for needy families or medicaid, or to a requirement to pay through the state disbursement unit established pursuant to Section 454B of the Social Security Act, upon providing notice to obligor and obligee to direct the obligor or other payor to change the payee to the appropriate government entity;

F. to order income withholding;

G. in cases in which there is a support arrearage, to secure assets to satisfy the arrearage by:

(1) intercepting or seizing periodic or lump-sum payments from:

(a) a state or local agency, including unemployment compensation, workers' compensation and other benefits; and

(b) judgments, settlements and lotteries;

(2) attaching and seizing assets of the obligor held in financial institutions;

(3) attaching public and private retirement funds; and

(4) imposing liens and, in appropriate cases, to force sale of property and distribution of proceeds;

H. for the purpose of securing overdue support, to increase the amounts for arrearages, subject to such conditions or limitations as the state Title IV-D agency may provide;

I. the expedited procedures required shall include the following rules and authority, applicable with respect to all proceedings to establish paternity or to establish, modify or enforce support orders:

(1) each party to any paternity or child support proceeding is required, subject to privacy safeguards, to file with the tribunal and the state case registry upon entry of an order, and to update, as appropriate, information on location and identity of the party, including social security number, residential and mailing addresses, telephone number and driver's license number, and name, address and telephone number of employer; and

(2) in any subsequent child support enforcement action between the parties, upon sufficient showing that diligent effort has been made to ascertain the location of such a party, the tribunal may deem state due process requirements for notice and service of process to be met with respect to the party, upon delivery of written notice to the most recent residential or employer address filed with the tribunal;

J. procedures under which:

(1) the state agency and administrative or judicial tribunal with authority to hear child support and paternity cases exerts statewide jurisdiction over the parties; and

(2) in a state in which orders are issued by courts or administrative tribunals, a case may be transferred between local jurisdictions in the state without need for any additional filing by the petitioner, or service of process upon the respondent, to retain jurisdiction over the parties; and

K. the authority of the Title IV-D agency with regard to Subsections A through J of this section shall be subject to due process safeguards, including, as appropriate, requirements for notice, opportunity to contest the action and opportunity for an appeal on the record to an independent administrative or judicial tribunal. Such due process safeguards shall be developed and implemented by the Title IV-D agency in accordance with the administrative office of the courts and other affected agencies and individuals consistent with current policies and procedures for implementation of the human services department's regulations.

History: Laws 1997, ch. 237, 16.



Section 27-1-12 - Work requirement for persons owing past-due child support.

27-1-12. Work requirement for persons owing past-due child support.

The state Title IV-D agency must have and use procedures under which the state has the authority, in any case in which an individual owes past-due support with respect to a child receiving assistance under a state program funded under temporary assistance for needy families, to issue an order or to request that a court or an administrative process established pursuant to state law issue an order that requires the individual to:

A. pay such support in accordance with a plan approved by the court, or at the option of the state, a plan approved by the state Title IV-D agency; or

B. if the individual is subject to such a plan and is not incapacitated, participate in such work activities as the court, or at the option of the state, the state Title IV-D agency, deems appropriate.

History: Laws 1997, ch. 237, 22.



Section 27-1-13 - Financial institution data matches.

27-1-13. Financial institution data matches.

A. "Financial institution" means:

(1) a depository institution, as defined in Section 3(c) of the Federal Deposit Insurance Act (12 U.S.C. 1813(c));

(2) an institution-affiliated party, as defined in Section 3(u) of such act (12 U.S.C. 1813(u));

(3) any federal credit union or state credit union, as defined in Section 101 of the Federal Credit Union Act (12 U.S.C. 1752), including an institution-affiliated party of such a credit union, as defined Section 206(r) of such act (12 U.S.C. 1786(r)); and

(4) any benefit association, insurance company, safe deposit company, money-market mutual fund or similar entity authorized to do business in the state.

B. "Account" means a demand deposit account, checking or negotiable withdrawal order account, savings account, time deposit account or money-market mutual fund account.

C. "Past-due support" means the amount of support determined under a court order or an order of an administrative process established under state law for support and maintenance of a child or of a child and the parent with whom the child is living, which has not been paid.

D. The human services department, acting as the state's child support enforcement agency pursuant to Title IV-D of the Social Security Act, shall enter into agreements with financial institutions doing business in the state to develop and operate, in coordination with such financial institutions, a data match system to be operational by October 1, 2000, using automated data exchanges to the maximum extent feasible, in which each such financial institution is required to provide the information.

E. The human services department shall establish standard procedures and formats for the financial institutions. Such procedures shall include administrative due process for child support obligors before funds or assets may be seized by the department.

F. Each financial institution in New Mexico shall provide to the human services department for each calendar quarter the name, record address, social security number or other taxpayer identification number and other identifying information for each noncustodial parent who maintains an account at such institution and who owes past-due support, as identified by the human services department, by name and social security number or other taxpayer identification number.

G. Upon receipt of a notice of lien or levy from the human services department, financial institutions shall encumber and surrender assets held by the institution on behalf of any noncustodial parent who is subject to a child support lien.

H. The human services department may establish and pay a reasonable fee to a financial institution for conducting the data match provided for in this act, not to exceed the actual costs incurred by such financial institutions.

I. A financial institution shall not be liable under any state law to any person for disclosing of information to the human services department under this section; or for freezing or surrendering any assets held by such financial institution in response to a notice of lien or seizure issued by the human services department, or for any other action taken in good faith to comply with the requirements of this section.

J. A state child support enforcement agency that obtains a financial record of a person from a financial institution may disclose such financial record only for the purpose of, and to the extent necessary in, establishing, modifying or enforcing a child support obligation of such person.

History: Laws 1997, ch. 237, 33.



Section 27-1-14 - Enforcement of orders for health care.

27-1-14. Enforcement of orders for health care.

A. All Title IV-D agency cases shall include a provision for the health care coverage of each child. In the case in which a medical support obligor parent provides such coverage and changes employment and the new employer provides such coverage, the state Title IV-D agency shall transfer notice of the provision to the employer, which notice shall operate to enroll each child in the medical support obligor's health plan unless the medical support obligor successfully contests the notice.

B. For purposes of this section, "medical support obligor" means a person owing a duty to provide health support, or against whom a proceeding for the enforcement of such a duty of support is commenced or for registration of a support order that includes provisions for such support for each minor child.

History: Laws 1997, ch. 237, 34; 2007, ch. 165, 1.



Section 27-1-16 - Brain injury services fund created.

27-1-16. Brain injury services fund created.

A. There is created in the state treasury the "brain injury services fund". The fund shall be invested in accordance with the provisions of Section 6-10-10 NMSA 1978, and all income earned on the fund shall be credited to the fund.

B. The brain injury services fund shall be used to institute and maintain a statewide brain injury services program designed to increase the independence of persons with brain injuries.

C. The human services department shall adopt all rules, regulations and policies necessary to administer a statewide brain injury services program. The human services department shall coordinate with and seek advice from the brain injury advisory council to ensure that the statewide brain injury services program is appropriate for persons with brain injuries.

D. All money credited to the brain injury services fund shall be appropriated to the human services department for the purpose of carrying out the provisions of this section and shall not revert to the general fund.

E. Disbursements from the brain injury services fund shall be made upon warrant drawn by the secretary of finance and administration pursuant to vouchers signed by the secretary of human services.

F. For the purposes of this section, "brain injury":

(1) means an injury to the brain of traumatic or acquired origin, including an open or closed head injury caused by:

(a) an insult to the brain from an outside physical force;

(b) anoxia;

(c) electrical shock;

(d) shaken baby syndrome;

(e) a toxic or chemical substance;

(f) near-drowning;

(g) infection;

(h) a tumor;

(i) a vascular lesion; or

(j) an event that results in either temporary or permanent, partial or total impairments in one or more areas of the brain that results in total or partial functional disability, including: 1) cognition; 2) language; 3) memory; 4) attention; 5) reasoning; 6) abstract thinking; 7) judgment; 8) problem solving; 9) sensory perception and motor abilities; 10) psychosocial behavior; 11) physical functions; 12) information processing; or 13) speech; and

(2) does not apply to an injury that is:

(a) congenital;

(b) degenerative;

(c) induced by birth trauma;

(d) induced by a neurological disorder related to the aging process; or

(e) a chemically caused brain injury that is a result of habitual substance abuse.

History: Laws 2013, ch. 44, 1; 2014, ch. 36, 1.






Article 2 - Public Assistance Act

Section 27-2-1 - Short title.

27-2-1. Short title.

Sections 27-2-1 through 27-2-34 NMSA 1978 may be cited as the "Public Assistance Act".

History: 1953 Comp., 13-17-1, enacted by Laws 1973, ch. 376, 1; 2013, ch. 139, 1.



Section 27-2-2 - Definitions.

27-2-2. Definitions.

As used in the Public Assistance Act:

A. "department" means the human services department;

B. "board" means the human services department;

C. "director" means the secretary of human services;

D. "local office" means the county or district office of the human services department;

E. "public welfare" or "public assistance" means any aid or relief granted to or on behalf of an eligible person under the Public Assistance Act and regulations issued pursuant to that act;

F. "applicant" means a person who has applied for assistance or services under the Public Assistance Act;

G. "recipient" means a person who is receiving assistance or services under the Public Assistance Act;

H. "federal act" means the federal Social Security Act, as may be amended from time to time, and regulations issued pursuant to that act; and

I. "secretary" means the secretary of human services.

History: 1953 Comp., 13-17-2, enacted by Laws 1973, ch. 376, 2; 1977, ch. 252, 21; 1987, ch. 78, 1; 1991, ch. 155, 1.



Section 27-2-3 - Standard of need; income determination.

27-2-3. Standard of need; income determination.

A. Consistent with the federal act and subject to the availability of federal and state funds, the board shall adopt a standard of need which shall establish a reasonable level of subsistence.

B. Consistent with the federal act, the board shall define by regulation exempt and nonexempt income and resources. Medical expenses shall not be deducted from either income or resources in determining eligibility.

History: 1953 Comp., 13-17-3, enacted by Laws 1973, ch. 376, 3; 1975, ch. 187, 3.



Section 27-2-4 - Eligibility requirements.

27-2-4. Eligibility requirements.

Consistent with the federal act, a person is eligible for public assistance grants under the Public Assistance Act if:

A. pursuant to Section 27-2-3 NMSA 1978, the total amount of the person's nonexempt income is less than the applicable standard of need;

B. nonexempt specific and total resources are less than the level of maximum permissible resources established by the department;

C. the person meets all qualifications for one of the public assistance programs authorized by the Public Assistance Act;

D. within two years immediately prior to the filing of an application for assistance, the person has not made an assignment or transfer of real property unless the person has received a reasonable return for the real property or, if the person has not received a reasonable return, the person is willing to attempt to obtain such return and, if that attempt proves futile, the person is willing to attempt to regain title to the property;

E. the person is not an inmate of any public nonmedical institution at the time of receiving assistance, except that an inmate may be eligible for medical assistance programs administered by the medical assistance division of the department; and

F. the person is a resident of New Mexico.

History: 1953 Comp., 13-17-4, enacted by Laws 1973, ch. 376, 4; 1975, ch. 187, 4; 2015, ch. 127, 1.



Section 27-2-6.1 - Supplemental postnatal assistance.

27-2-6.1. Supplemental postnatal assistance.

The health and social services department shall establish a program of supplemental postnatal assistance for those mentally retarded persons who during pregnancy received aid to families with dependent children but whose aid was revoked upon relinquishment of the newly born child for adoption. The supplemental postnatal assistance provided for in this section shall be at the same rate as aid to families with dependent children, but such supplemental postnatal assistance shall not exceed a period of sixty days. The health and social services department shall promulgate rules and regulations in order to carry out the provisions of this section.

History: 1978 Comp., 27-2-6.1, enacted by Laws 1978, ch. 30, 1.



Section 27-2-7 - General assistance program; qualifications and payments.

27-2-7. General assistance program; qualifications and payments.

A. Subject to the availability of state funds, public assistance shall be provided under a general assistance program to or on behalf of eligible persons who:

(1) are under eighteen years of age and meet all eligibility conditions for the New Mexico Works Act [27-2B-1 NMSA 1978] except the relationship to the person with whom they are living;

(2) are over the age of eighteen and are disabled, according to rules of the department, and are not receiving cash assistance or services pursuant to the New Mexico Works Act;

(3) meet the qualifications under other rules for the general assistance program as the department shall establish; or

(4) are lawful resident immigrants who would otherwise be eligible for cash assistance or services pursuant to the New Mexico Works Act except that they began residing in the United States after August 22, 1996.

B. General assistance program payments may be made directly to the recipient or to the vendor of goods or services provided to the recipient. The department may by rule limit the grants that are made to general assistance recipients.

C. Whenever the department makes an adjustment in the standard of need for the New Mexico Works Act, subject to the availability of state funds, it shall make a commensurate adjustment in the standard of need for the general assistance program.

History: 1953 Comp., 13-17-10, enacted by Laws 1973, ch. 376, 10; 1977, ch. 201, 1; 1998, ch. 8, 27; 1998, ch. 9, 27.



Section 27-2-7.1 - Eligible person entitled to information.

27-2-7.1. Eligible person entitled to information.

A recipient shall be provided with information about expiration of medicaid or general assistance benefits when the recipient or the recipient's guardian, custodian or other authorized representative files a request for such information with the human services department. The department shall respond to the request within five business days of receipt of the request made on a form the department shall devise and make available to a recipient. The response shall be by physical mail, electronic mail or facsimile or by access into a department-authorized web site.

History: Laws 2007, ch. 88, 1.



Section 27-2-9 - Payment for hospital care.

27-2-9. Payment for hospital care.

A. Consistent with the federal act, the department shall provide necessary hospital care for recipients of public assistance other than those eligible under the general assistance program authorized by Section 10 [27-2-7 NMSA 1978] of the Public Assistance Act. The rate of payment for in-patient hospital services shall be based either on the reasonable cost or the customary cost of such services, whichever is less. In determining reasonable cost under this section, the board shall adopt regulations establishing a formula consistent with the federal act. The department shall apply that formula to determine the amount to which each hospital is entitled as reimbursement for providing in-patient hospital services.

B. To receive reimbursement for providing in-patient hospital services, a hospital shall file annually with the department such information as the department may reasonably require to determine reasonable costs or the hospital's customary cost of in-patient hospital services.

C. Any hospital entitled to reimbursement for in-patient hospital services shall be entitled to a hearing, pursuant to regulations of the board consistent with applicable state law, if the hospital disagrees with the department's determination of the reimbursement the hospital is to receive.

History: 1953 Comp., 13-17-12, enacted by Laws 1973, ch. 376, 13.



Section 27-2-9.1 - Administration of shelter care supplement.

27-2-9.1. Administration of shelter care supplement.

A. A shelter care supplement shall be provided to those individuals who are recipients of supplemental security income under Title 16 of the federal Social Security Act and who reside in shelter care homes licensed pursuant to regulations of the health and environment department [department of health].

B. The human services department is authorized to determine eligibility, compute payment, make payments and otherwise administer the shelter care supplement program.

C. The amount of the shelter care supplement payment shall be established by the secretary of human services subject to the availability of general funds.

History: Laws 1979, ch. 401, 1; 1983, ch. 174, 1.



Section 27-2-10 - Food stamp program.

27-2-10. Food stamp program.

The income support division of the human services department:

A. is authorized to establish a food stamp program to carry out the federal Food Stamp Act, as may be amended from time to time, and regulations issued pursuant to that act, subject to the continuation of the federal food stamp program and the availability of federal funds; and

B. shall by January 30 of each calendar year notify the taxation and revenue department of the location of food stamp offices in New Mexico for inclusion in a notice sent with an income tax refund or other notice to a taxpayer whose income is within one hundred thirty percent of federal poverty guidelines.

History: 1953 Comp., 13-17-13, enacted by Laws 1973, ch. 376, 14; 2005, ch. 138, 2.



Section 27-2-11 - Scope of assistance programs.

27-2-11. Scope of assistance programs.

Any public assistance program conducted by the department under the federal act is effective in all political subdivisions if the federal act so requires.

History: 1953 Comp., 13-17-14, enacted by Laws 1973, ch. 376, 15.



Section 27-2-12 - Medical assistance programs.

27-2-12. Medical assistance programs.

A. Consistent with the federal act and subject to the appropriation and availability of federal and state funds, the medical assistance division of the department may by rule provide medical assistance, including the services of licensed doctors of oriental medicine, licensed chiropractic physicians and licensed dental hygienists in collaborating practice, to persons eligible for public assistance programs under the federal act.

B. Subject to appropriation and availability of federal, state or other funds received by the state from public or private grants or donations, the medical assistance division of the department may by rule provide medical assistance, including assistance in the payment of premiums for medical or long-term care insurance, to children up to the age of twelve if not part of a sibling group; children up to the age of eighteen if part of a sibling group that includes a child up to the age of twelve; and pregnant women who are residents of the state of New Mexico and who are ineligible for public assistance under the federal act. The department, in implementing the provisions of this subsection, shall:

(1) establish rules that encourage pregnant women to participate in prenatal care; and

(2) not provide a benefit package that exceeds the benefit package provided to state employees.

History: 1953 Comp., 13-17-15, enacted by Laws 1973, ch. 376, 16; 1991, ch. 144, 1; 1993, ch. 158, 1; 2003, ch. 343, 1; 2006, ch. 2, 1.



Section 27-2-12.2 - Medical assistance program; eligibility of married individuals.

27-2-12.2. Medical assistance program; eligibility of married individuals.

For the purpose of determining medical assistance for institutional care program eligibility under the Public Assistance Act, the community spouse resource allowance for a community spouse as defined and authorized by the federal Medicare Catastrophic Coverage Act of 1988 shall be a minimum of thirty thousand dollars ($30,000).

History: Laws 1987, ch. 16, 1; 1989, ch. 74, 1.



Section 27-2-12.3 - Medicaid reimbursement; equal pay for equal physicians', dentists', optometrists', podiatrists' and psychologists' services.

27-2-12.3. Medicaid reimbursement; equal pay for equal physicians', dentists', optometrists', podiatrists' and psychologists' services.

The human services department shall establish a rate for the reimbursement of physicians, dentists, optometrists, podiatrists and psychologists for services rendered to medicaid patients that provides equal reimbursement for the same or similar services rendered without respect to the date on which such physician, dentist, optometrist, podiatrist or psychologist entered into practice in New Mexico, the date on which the physician, dentist, optometrist, podiatrist or psychologist entered into an agreement or contract to provide such services or the location in which such services are to be provided in the state; provided, however, that the requirements of this section shall not apply when the human services department contracts with entities pursuant to Section 27-2-12.6 NMSA 1978 to negotiate a rate for the reimbursement for services rendered to medicaid patients in the medicaid managed care system.

History: 1978 Comp., 27-2-12.2, enacted by Laws 1987, ch. 269, 1; 1996, ch. 70, 1.



Section 27-2-12.4 - Long-term care facilities; noncompliance with standards and conditions; sanctions.

27-2-12.4. Long-term care facilities; noncompliance with standards and conditions; sanctions.

A. In addition to any other actions required or permitted by federal law or regulation, the human services department shall impose a hold on state medicaid payments to a long-term care facility thirty days after the health and environment department [department of health] notifies the human services department in writing pursuant to an on-site visit that the long-term care facility is not in substantial compliance with the standards or conditions of participation promulgated by the federal department of health and human services pursuant to which the facility is a party to a medicaid provider agreement, unless the substantial noncompliance has been corrected within that thirty-day period or the facility's medicaid provider agreement is terminated or not renewed based in whole or in part on the noncompliance. The written notice shall cite the specific deficiencies that constitute noncompliance.

B. The human services department shall remove the payment hold imposed under Subsection A of this section when the health and environment department [department of health] pursuant to an on-site visit certifies in writing to the human services department that the long-term care facility is in substantial compliance with the standards or conditions of participation pursuant to which the facility is a party to a medicaid provider agreement.

C. The human services department shall not reimburse any long-term care facility during the payment hold period imposed pursuant to Subsection A of this section for any medicaid recipient-patients who are new admissions and who are admitted on or after the day the hold is imposed and prior to the day the hold is removed.

D. If a long-term care facility is certified in writing to be in noncompliance pursuant to Subsection A of this section for the second time in any twelve-month period, the human services department shall cancel or refuse to execute the long-term care facility's medicaid provider agreement for a two-month period, unless it can be demonstrated that harm to the patients would result from this action or that good cause exists to allow the facility to continue to participate in the medicaid program. The provisions of this subsection are subject to appeal procedures set forth in federal regulations for nonrenewal or termination of a medicaid provider agreement.

E. A long-term care facility shall not charge medicaid recipient-patients, their families or their responsible parties to recoup any payments not received because of a hold on medicaid payments imposed pursuant to this section.

F. This section shall not be construed to affect any other provisions for medicaid provider agreement termination, nonrenewal, due process and appeal pursuant to federal law or regulation.

G. As used in this section:

(1) "day" means a twenty-four hour period beginning at midnight and ending one second before midnight;

(2) "long-term care facility" means any intermediate care facility or skilled nursing facility which is licensed by the health and environment department [department of health] and which is medicaid certified;

(3) "new admissions" means medicaid recipients who have never been in the long-term care facility or, if previously admitted, had been discharged or had voluntarily left the facility. The term does not include:

(a) individuals who were in the long-term care facility before the effective date of the hold on medicaid payments and became eligible for medicaid after that date; and

(b) individuals who, after a temporary absence from the facility, are readmitted to beds reserved for them in accordance with federal regulations; and

(4) "substantial compliance" means the condition of having no cited deficiencies or having only those cited deficiencies which:

(a) are not inconsistent with any federal statutory requirement;

(b) do not interfere with adequate patient care;

(c) do not represent a hazard to the patients' health or safety;

(d) are capable of correction within a reasonable period of time; and

(e) are ones which the long-term care facility is making reasonable plans to correct.

History: Laws 1987, ch. 214, 1.



Section 27-2-12.5 - Medicaid-certified nursing facilities; retroactive eligibility; refunds; penalty.

27-2-12.5. Medicaid-certified nursing facilities; retroactive eligibility; refunds; penalty.

A. Medicaid payment for a medicaid-eligible patient shall be accepted by a medicaid-certified nursing facility from the first month of medicaid eligibility, regardless of whether the eligibility is retroactive. The nursing facility shall refund to the patient or responsible party all out-of-pocket money except for required medical-care credits paid to the nursing facility for that patient's care on and after the date of medicaid eligibility for services covered by the medicaid program. Within thirty days after notification by the human services department of the patient's medicaid eligibility, the nursing facility shall make any necessary refund to the patient or responsible party required under this section.

B. In any cause of action brought against a nursing facility because of its failure to make a refund to the patient or responsible party as required under Subsection A of this section, the patient or responsible party may be awarded triple the amount of the money not refunded or three hundred dollars ($300), whichever is greater, and reasonable attorneys' fees and court costs.

History: Laws 1989, ch. 83, 1; 1991, ch. 211, 1.



Section 27-2-12.6 - Medicaid payments; managed care.

27-2-12.6. Medicaid payments; managed care.

A. The department shall provide for a statewide, managed care system to provide cost-efficient, preventive, primary and acute care for medicaid recipients by July 1, 1995.

B. The managed care system shall ensure:

(1) access to medically necessary services, particularly for medicaid recipients with chronic health problems;

(2) to the extent practicable, maintenance of the rural primary care delivery infrastructure;

(3) that the department's approach is consistent with national and state health care reform principles; and

(4) to the maximum extent possible that medicaid-eligible individuals are not identified as such except as necessary for billing purposes.

C. The department may exclude nursing homes, intermediate care facilities for the mentally retarded, medicaid in-home and community-based waiver services and residential and community-based mental health services for children with serious emotional disorders from the provisions of this section.

History: Laws 1994, ch. 62, 22.



Section 27-2-12.7 - Medicaid; human services department employees; standards of conduct; enforcement.

27-2-12.7. Medicaid; human services department employees; standards of conduct; enforcement.

A. As used in this section:

(1) "business" means a corporation, partnership, sole proprietorship, firm, organization or individual carrying on a business;

(2) "department" means the human services department;

(3) "employee" means any person who has been appointed to or hired for any department office connected with the administration of medicaid funds and who receives compensation in the form of salary;

(4) "employee with responsibility" means an employee who is directly involved in or has a significant part in the medicaid decision-making, regulatory, procurement or contracting process; and

(5) "financial interest" means an interest held by an individual, his spouse or minor child which is:

(a) an ownership interest in business; or

(b) any employment or prospective employment for which negotiations have already begun.

B. No employee with responsibility shall for twenty-four months following the date on which he ceases to be an employee act as agent or attorney for any other person or business in connection with a judicial or administrative proceeding, application, ruling, contract, claim or other matter relating to the medicaid program with respect to which the employee made any investigation, rendered any ruling or was otherwise substantially and directly involved during the last year he was an employee and which was actually pending under his responsibility within that period.

C. No department secretary, income support division director or medical assistance bureau chief or their deputies shall for twelve months following the date on which he ceases to be an employee participate in any manner with respect to a judicial or administrative proceeding, application, ruling, contract, claim or other matter relating to the medicaid program and pending before the department.

D. No employee with responsibility shall participate in any manner with respect to a judicial or administrative proceeding, application, ruling, contract, claim or other matter relating to the medicaid program and involving his spouse, minor child or any business in which he has a financial interest unless prior to such participation:

(1) full disclosure of his relationship or financial interest is made in writing to the secretary of the department; and

(2) a written determination is made by the secretary that the disclosed relationship or financial interest is too remote or inconsequential to affect the integrity of the services of the employee.

E. Violation of any of the provisions of this section by an employee is grounds for dismissal, demotion or suspension. A former employee who violates any of the provisions of this section shall be subject to assessment by the department of a civil money penalty of two hundred fifty dollars ($250) for each violation. The department shall promulgate regulations to provide for an administrative appeal of any assessment imposed.

History: Laws 1980, ch. 86, 1; 1978 Comp., 10-16-16, recompiled as 1978 Comp., 27-2-12.7 by Laws 1997, ch. 112, 10.



Section 27-2-12.8 - Mammograms for medicaid recipients.

27-2-12.8. Mammograms for medicaid recipients.

In providing coverage for mammograms under the medicaid program, the department shall ensure that:

A. patients will not be routinely solicited for mammograms; and that mammograms will only be performed based on nationally recognized standards; and

B. any fee for service payment that shall be made on behalf of the medicaid program for a mammogram of a medicaid recipient shall be consistent with and not exceed the usual and customary charge that reflects the reasonable fair market value of the cost of a mammogram.

History: Laws 1997, ch. 264, 1.



Section 27-2-12.9 - Medicaid; personal spending allowances; increases.

27-2-12.9. Medicaid; personal spending allowances; increases.

For fiscal year 2001, the medicaid personal spending allowance shall be forty-five dollars ($45.00) per month for each eligible recipient. Thereafter, the medicaid personal spending allowance shall be increased at the beginning of each fiscal year by the annual percentage increase in the consumer price index for all urban consumers for all items for the preceding calendar year.

History: Laws 2000, ch. 9, 1.



Section 27-2-12.10 - Clinical nurse specialists.

27-2-12.10. Clinical nurse specialists.

The department shall recognize clinical nurse specialists as mid-level providers in the medicaid program provided that the clinical nurse specialists comply with the requirements for licensure pursuant to the Nursing Practice Act [Chapter 61, Article 3 NMSA 1978] and that the services provided by the clinical nurse specialists are covered and reimbursable in accordance with Title 19 or Title 21 of the federal act.

History: Laws 2001, ch. 304, 1.



Section 27-2-12.11 - Prescription drug waiver program; purpose; eligibility.

27-2-12.11. Prescription drug waiver program; purpose; eligibility.

Subject to the availability of state funds and consistent with the federal Social Security Act, the human services department shall create a medicaid waiver program and may by regulation provide prescription drugs to persons whose incomes are less than one hundred eighty-five percent of the federal poverty level and who:

A. are sixty-five years of age or older; or

B. have been determined to be disabled under the criteria established under the federal social security administration's disability determination rules as applied by the department.

History: Laws 2003, ch. 34, 1 and by Laws 2003, ch. 278, 1.



Section 27-2-12.12 - Human services department; managed care contract credentialing provisions.

27-2-12.12. Human services department; managed care contract credentialing provisions.

The human services department shall negotiate with medicaid contractors to ensure that the contractors' credentialing requirements are coordinated with other credentialing processes required of individual providers.

History: Laws 2003, ch. 235, 4.



Section 27-2-12.13 - Medicaid reform; program changes.

27-2-12.13. Medicaid reform; program changes.

A. The department shall carry out the medicaid program changes as recommended by the medicaid reform committee that was established pursuant to Laws 2002, Chapter 96, as follows:

(1) develop a uniform preferred drug list for the state's medicaid prescription drug benefit and integrate all medicaid programs or services administered by the medical assistance division of the department to its use;

(2) work with other agencies to integrate the use of the uniform preferred drug list as described in Paragraph (1) of this subsection to other health care programs, including the department of health, the publicly funded health care agencies of the Health Care Purchasing Act [13-7-1 NMSA 1978], state agencies that purchase prescription drugs and other public or private purchasers of prescription drugs with whom the state can enter into an agreement for the use of a uniform preferred drug list;

(3) identify entities that are eligible to participate in the federal drug pricing program under Section 340b of the federal Public Health Service Act. The department shall make a reasonable effort to assist the eligible entities to enroll in the program and to purchase prescription drugs under the federal drug pricing program. The department shall ensure that entities enrolled in the federal drug pricing program are reimbursed for drugs purchased for use by medicaid recipients at acquisition cost and that the purchases are not included in a rebate program;

(4) work toward the development of a prescription drug purchasing cooperative to combine the buying power of the state's medicaid program, the publicly funded health care agencies of the Health Care Purchasing Act, the department of health, the corrections department and other potential public or private purchasers, including other states, to obtain the best price for prescription drugs. The administration and price negotiation of the prescription drug purchasing cooperative shall be consolidated under a single agency as determined by the governor;

(5) in consultation and collaboration with the department of health and medicaid providers and contractors, develop a program to expand the use of community health promoters. The community health promoters shall assist selected medicaid recipients in understanding the requirements of the medicaid program; ensuring that recipients are seeking and receiving primary and preventive health care services; following health care providers' orders or recommendations for medication, diet and exercise; and keeping appointments for examinations and diagnostic examinations;

(6) require that the managed care organizations provide or strengthen disease management programs for medical assistance recipients through closer coordination with and assistance to primary care and safety net providers and seek to adopt uniform key health status indicators. The department shall ensure that the managed care organizations make reasonable efforts and actively seek the expanded participation in disease management programs of primary care providers and other health care providers, particularly in underserved areas;

(7) ensure that case management services are provided to assist medicaid recipients in accessing needed medical, social and other services. The department shall require that managed care organizations provide or strengthen case management services through closer coordination with and assistance to primary care and safety net providers. The case management services shall be targeted to specific classes of individuals or individuals in specific areas where medicaid costs or utilization demonstrate a lack of health care management or coordination;

(8) design a pilot disease management program for the fee-for-service population. The department shall ensure that the disease management program is based on key health status indicators, accountability for clinical benefits and demonstrated cost savings;

(9) continue the personal care option with increased consumer awareness of consumer-directed services as a choice in addition to consumer-delegated services;

(10) expand the program of all-inclusive care for the elderly to a rural or urban area with a population less than four hundred thousand to the extent resources are available;

(11) in conjunction with the department of health, the children, youth and families department and the state agency on aging [aging and long-term services department], coordinate the state's long-term care services, including health and social services and assessment and information and referral development for recipients through an appropriate transition process;

(12) develop a fraud and abuse detection and recovery plan that ensures cooperation, sharing of information and general collaboration among the medicaid fraud control unit of the attorney general, the managed care organizations, medicaid providers, consumer groups and the department to identify, prevent or recover medicaid reimbursement obtained through fraudulent or inappropriate means;

(13) work with other agencies to identify other state-funded health care programs and services that may be reimbursable under medicaid and to ensure that the programs and services meet the requirements for federal funding;

(14) in conjunction with Indian health service facilities or tribally operated health care facilities pursuant to Section 638 of the Indian Self-Determination and Education Assistance Act, medicaid managed care organizations and medicaid providers, ensure that Indian health service facilities and tribally operated facilities are utilized to the extent possible for services that are eligible for a one hundred percent federal medical assistance percentage match;

(15) review the payment methodologies for eligible federally qualified health centers that provide the maximum allowable medicaid reimbursement;

(16) ensure that primary care clinics engaged in medicaid-related outreach and enrollment activities are appropriately reimbursed under medicaid;

(17) assess a premium on selected medicaid recipients who meet criteria as determined by the department;

(18) assess tiered co-payments on emergency room services in amounts comparable to those assessed for the same services by commercial health insurers or health maintenance organizations, except that no co-payment shall be imposed if the patient is admitted as a hospital inpatient as a result of the emergency room evaluation. The emergency room provider shall make a good faith effort to collect the co-payment from the patient. The co-payment shall apply to medicaid recipients in the managed care system or the fee-for-service system;

(19) assess tiered co-payments on selected higher-cost prescription drugs to provide incentives for greater use of generic prescription drugs when there is a generic or lower-cost equivalent available;

(20) assess a co-payment on the purchase of selected prescription drugs that are not on the uniform preferred drug list as described in Paragraph (1) of this subsection;

(21) consider the impact of cost-sharing requirements on medicaid recipients' access to health care. The department shall ensure that premiums and co-payments described in Paragraphs (17) through (20) of this subsection are in compliance with federal requirements;

(22) provide vision benefits for adults that do not exceed one routine eye exam and one set of corrective lenses in a twelve-month period or more than one frame for corrective lenses in a twenty-four-month period, except as medically warranted;

(23) review its prescription drug policies to ensure that pharmacists have the flexibility for and are not discouraged from using generic prescription drugs when there is a generic or lower-cost equivalent available; and

(24) review its nursing home eligibility criteria to ensure that consideration of income, trusts and other assets are the maximum permissible under federal law.

B. The department shall, to the extent possible, combine or coordinate similar initiatives in this section or in other medicaid reform committee recommendations to avoid duplication or conflict. The department shall give preference to those initiatives that provide significant cost savings while protecting the quality and access of medicaid recipients' health care services.

C. The department shall ensure compliance with federal requirements for implementation of the medicaid reform committee's recommendations. The department shall request a federal waiver as may be necessary to comply with federal requirements.

D. As used in this section:

(1) "case management" means services that ensure care coordination among the patient, the primary care provider and other providers involved in addressing the patient's health care needs, including care plan development, communication and monitoring;

(2) "community health promoters" means persons trained to promote health and health care access among low-income persons and medically underserved communities;

(3) "disease management" means health care services, including patient education, monitoring, data collection and reporting, designed to improve health outcomes of medicaid recipients in defined populations with selected chronic diseases;

(4) "drug purchasing cooperative" means a collaborative procurement process designed to secure prescription drugs at the most advantageous prices and terms;

(5) "fee-for-service" means a traditional method of paying for health care services under which providers are paid for each service rendered;

(6) "managed care system" refers to the program for medicaid recipients required by Section 27-2-12.6 NMSA 1978;

(7) "medicaid" means the joint federal-state health coverage program pursuant to Title 19 or Title 21 of the federal act;

(8) "preferred drug list" means a list of prescription drugs for which the state will make payment without prior authorization or additional charge to the medicaid recipient and that is based on clinical evidence for efficacy and meets the department's cost-effectiveness criteria;

(9) "primary care clinics" means facilities that provide the first level of basic or general health care for an individual's health needs, including diagnostic and treatment services, and includes federally qualified health centers or federally qualified health center look-alikes as defined in Section 1905 of the federal act and designated by the federal department of health and human services, community-based health centers, rural health clinics and other eligible programs under the Rural Primary Health Care Act [24-1A-1 NMSA 1978];

(10) "primary care provider" means a health care practitioner acting within the scope of his license who provides the first level of basic or general health care for a person's health needs, including diagnostic and treatment services, initiates referrals to other health care practitioners and maintains the continuity of care when appropriate; and

(11) "waiver" means the authority granted by the secretary of the federal department of health and human services, upon the request of the state, that allows exceptions to the state medicaid plan requirements and allows a state to implement innovative programs or activities.

History: Laws 2003, ch. 315, 1.



Section 27-2-12.14 - Brain injury; services authorized.

27-2-12.14. Brain injury; services authorized.

Subject to the availability of state funds and consistent with Title 19 of the federal Social Security Act, the department shall provide services to persons with brain injuries, with emphasis on long-term disability services provided through home- and community-based programs.

History: Laws 2005, ch. 243, 1.



Section 27-2-12.15 - Medicaid, state children's health insurance program and state coverage initiative program medical home waiver; rulemaking; application for waiver or state plan amendment.

27-2-12.15. Medicaid, state children's health insurance program and state coverage initiative program medical home waiver; rulemaking; application for waiver or state plan amendment.

A. Subject to the availability of state funds and consistent with the federal Social Security Act, the department shall work with its contractors that administer the state's approved waiver programs to promote and, if practicable, develop a program called the "medical home program". The "medical home" is an integrated care management model that emphasizes primary medical care that is continuous, comprehensive, coordinated, accessible, compassionate and culturally appropriate. Care within the medical home includes primary care, preventive care and care management services and uses quality improvement techniques and information technology for clinical decision support. Components of the medical home model may include:

(1) assignment of recipients to a primary care provider, clinic or practice that will serve as a medical home;

(2) promotion of the health commons model of service delivery, whereby the medical home tracks recipients' primary care, specialty, behavioral health, dental health and social services needs as much as practicable;

(3) health education, health promotion, peer support and other services that may integrate with health care services to promote overall health;

(4) health risk or functional needs assessments for recipients;

(5) a method for reporting on the effectiveness of the medical home model and its effect upon recipients' utilization of health care services and the associated cost of utilization of those services;

(6) mechanisms to reduce inappropriate emergency department utilization by recipients;

(7) financial incentives for the provision of after-hours primary care;

(8) mechanisms that ensure a robust system of care coordination for assessing, planning, coordinating and monitoring recipients with complex, chronic or high-cost health care or social support needs, including attendant care and other services needed to remain in the community;

(9) implementation of a comprehensive, community-based initiative to educate recipients about effective use of the health care delivery system, including the use of community health workers or promotoras;

(10) strategies to prevent or delay institutionalization of recipients through the effective utilization of home- and community-based support services;

(11) a primary care provider for each recipient, who advocates for and provides ongoing support, oversight and guidance to implement an integrated, coherent, cross-disciplinary plan for ongoing health care developed in partnership with the recipient and including all other health care providers furnishing care to the recipient;

(12) implementation of evidence-based medicine and clinical decision support tools to guide decision-making at the point-of-care based upon recipient-specific factors;

(13) use of comparative effectiveness to make a cost-benefit analysis of health care practices;

(14) use of health information technology, including remote supervision, recipient monitoring and recipient registries, to monitor and track the health status of recipients;

(15) development and use of safe and secure health information technology to promote convenient recipient access to personal health information, health services and web sites with tools for patient self-management;

(16) implementation of training programs for personnel involved in the coordination of care for recipients;

(17) implementation of equitable financial incentive and compensation systems for primary care providers and other staff engaged in care management and the medical home model; and

(18) any other components that the secretary determines will improve a recipient's health outcome and that are cost-effective.

B. For the purposes of this section, "primary care provider" means a medical doctor or physician assistant licensed under the Medical Practice Act [61-6-1 NMSA 1978] to practice medicine in New Mexico, an osteopathic physician licensed pursuant to Chapter 61, Article 10 NMSA 1978, an osteopathic physician's assistant licensed pursuant to the Osteopathic Physicians' Assistants Act [repealed], a pharmacist clinician licensed or certified to prescribe and administer drugs that are subject to the New Mexico Drug, Device and Cosmetic Act [26-1-1 NMSA 1978]; or a certified nurse practitioner as defined in the Nursing Practice Act [61-3-1 NMSA 1978] who provides first contact and continuous care and who has the staff and resources to manage the comprehensive and coordinated health care of each individual under the primary care provider's care.

History: Laws 2009, ch. 143, 1; 2010, ch. 43, 1.



Section 27-2-12.16 - Medicaid recipients; cost-sharing payments for emergency medical services when non-emergency services are indicated.

27-2-12.16. Medicaid recipients; cost-sharing payments for emergency medical services when non-emergency services are indicated.

A. Consistent with the federal act and subject to the appropriation and availability of federal and state funds, the department shall promulgate rules that require a recipient who chooses a high-cost medical service provided through a hospital emergency room to pay a co-payment, premium payment or other cost-sharing payment for the high-cost medical service if:

(1) the hospital from which the recipient seeks service:

(a) performs an appropriate medical screening and determines that the recipient does not have a condition requiring emergency medical services;

(b) informs the recipient that the recipient does not have a condition requiring emergency medical services;

(c) informs the recipient that if the hospital provides the non-emergency service, the hospital may require the recipient to pay a co-payment, premium payment or other cost-sharing payment in advance of providing the service;

(d) informs the recipient of the name and address of a non-emergency medicaid provider that can provide the appropriate medical service without imposing a cost-sharing payment; and

(e) offers to provide the recipient with a referral to the non-emergency provider to facilitate scheduling of the service;

(2) after receiving the information and assistance from the hospital described in Paragraph (1) of this subsection, the recipient chooses to obtain emergency medical services despite having access to medically acceptable, lower-cost non-emergency medical services; and

(3) the recipient's household income is at least one hundred percent of the federal poverty level.

B. The cost-sharing payment for a high-cost medical service made pursuant to this section shall be:

(1) for a child whose household income is one hundred to one hundred fifty percent of the federal poverty level, six dollars ($6.00);

(2) for an adult whose household income is one hundred to one hundred fifty percent of the federal poverty level, twenty-five dollars ($25.00);

(3) for a child whose household income is greater than one hundred fifty percent of the federal poverty level, twenty dollars ($20.00); and

(4) for an adult whose household income is greater than one hundred fifty percent of the federal poverty level, fifty dollars ($50.00).

C. The department shall not seek a federal waiver or other authorization to carry out the provisions of Subsection A of this section that would prevent a medicaid recipient who has a condition requiring emergency medical services from receiving care through a hospital emergency room or waive any provision under Section 1867 of the federal act.

D. The department shall not reduce hospital payments to reflect the potential receipt of a co-payment or other payment from a recipient receiving medical services provided through a hospital emergency room.

E. The secretary shall apply for a grant pursuant to Subsection 1903(y) of the federal Deficit Reduction Act to establish a program to provide for non-emergency services to serve as an alternative to emergency rooms as providers of health care. This program shall establish partnerships with local community hospitals and shall focus on providing alternatives to emergency services for primary care for rural and underserved areas where medicaid recipients do not have regular access to primary care. As used in this section, "primary care" means the first level of basic physical or behavioral health care for an individual's health needs, including diagnostic and treatment services.

History: Laws 2009, ch. 263, 1.



Section 27-2-12.17 - Qualified state long-term care insurance partnership program; establishment; rulemaking.

27-2-12.17. Qualified state long-term care insurance partnership program; establishment; rulemaking.

A. Consistent with the federal act and subject to the appropriation and availability of federal and state funds, the secretary shall amend the state medicaid plan to establish a qualified state long-term care insurance partnership program pursuant to Section 1917(b) of the federal act. The program shall:

(1) provide incentives for an individual to obtain or maintain qualified insurance to cover the cost of long-term care; and

(2) provide a mechanism for an individual to qualify for medical assistance for institutional care or a medical assistance home- and community-based long-term care program on the basis of countable resources. Pursuant to the qualified state long-term care insurance partnership program:

(a) an individual who otherwise qualifies for medical assistance for institutional care or a medical assistance home- and community-based long-term care program shall qualify on the basis of countable resources when the individual is the beneficiary of a qualified insurance policy, insurance plan, certificate of insurance or rider; and

(b) for purposes of determining eligibility, the individual's total countable resources shall be reduced by an amount equal to the qualified insurance benefits that are made to or on behalf of the individual.

B. The secretary shall consult with the superintendent of insurance in the adoption and promulgation of rules regarding the implementation and operation of the qualified state long-term care partnership insurance program. These rules shall provide for reciprocity with respect to individuals who have purchased qualified insurance in another state participating in a qualified state long-term care insurance partnership program and shall provide that the amount of that individual's countable resources shall be disregarded with respect to that qualified insurance.

C. As used in this section:

(1) "qualified insurance" means an insurance policy, insurance plan, certificate of insurance or rider that the superintendent has certified as qualified long-term care partnership program insurance pursuant to Section 4 [59A-23A-12 NMSA 1978] of this 2013 act; and

(2) "rider" means a long-term care coverage provision added to any type of insurance plan, insurance policy or certificate of insurance.

History: Laws 2013, ch. 139, 2.



Section 27-2-12.18 - Medical assistance; prescription drugs; prior authorization request form; prior authorization protocols.

27-2-12.18. Medical assistance; prescription drugs; prior authorization request form; prior authorization protocols.

A. Beginning January 1, 2014, the department shall require its medicaid contractors to accept the uniform prior authorization form developed pursuant to Sections 2 [59A-2-9.8 NMSA 1978] and 3 [61-11-6.2 NMSA 1978] of this 2013 act. The department shall require its medicaid contractors to accept the uniform prior authorization form as sufficient to request prior authorization for prescription drug benefits on behalf of recipients.

B. The department shall require its medicaid contractors to respond within three business days upon receipt of a uniform prior authorization form. The department shall require each of its medicaid contractors to deem a prior authorization as having been granted if the contractor has failed to respond to the prior authorization request within three business days.

History: Laws 2013, ch. 170, 1.



Section 27-2-12.19 - Former foster-care recipients; medical assistance coverage until age twenty-six.

27-2-12.19. Former foster-care recipients; medical assistance coverage until age twenty-six.

The department shall cover individuals who are residents of New Mexico and who are former recipients of foster care, regardless of the state where the foster care was received, until those individuals reach the age of twenty-six years.

History: Laws 2015, ch. 31, 1.



Section 27-2-12.20 - Crisis triage center; medical assistance reimbursement.

27-2-12.20. Crisis triage center; medical assistance reimbursement.

A. In accordance with federal law, the secretary shall adopt and promulgate rules to establish a reimbursement rate for services provided to recipients of state medical assistance at a crisis triage center.

B. As used in this section, "crisis triage center" means a health facility that:

(1) is licensed by the department of health;

(2) is not physically part of an inpatient hospital or included in a hospital's license; and

(3) provides stabilization of behavioral health crises, including short-term residential stabilization.

History: Laws 2015, ch. 61, 2.



Section 27-2-12.21 - Medical assistance; pharmacy benefits; prescription synchronization.

27-2-12.21. Medical assistance; pharmacy benefits; prescription synchronization.

A. In accordance with federal law, the secretary shall adopt and promulgate rules that allow a recipient to fill or refill a prescription for less than a thirty-day supply of a prescription drug and apply a prorated daily copayment or coinsurance, if applicable, for the fill or refill, if:

(1) the prescribing practitioner or the pharmacist determines the fill or refill to be in the best interest of the patient;

(2) the recipient requests or agrees to receive less than a thirty-day supply of the prescription drug; and

(3) the reduced fill or refill is made for the purpose of synchronizing the recipient's prescription drug fills.

B. Medical assistance coverage shall not:

(1) deny coverage for the filling of a chronic medication when the fill is made in accordance with a plan to synchronize multiple prescriptions for the recipient pursuant to Subsection A of this section established among the department or the recipient's managed care plan, the prescribing practitioner and a pharmacist. The medical assistance coverage shall allow a pharmacy to override any denial indicating that a prescription is being refilled too soon for the purposes of medication synchronization; and

(2) prorate a dispensing fee to a pharmacy that fills a prescription with less than a thirty-day supply of prescription drug pursuant to Subsection A of this section. The medical assistance coverage shall pay in full a dispensing fee for a partially filled or refilled prescription for each prescription dispensed, regardless of any prorated copayment or coinsurance that the recipient may pay for prescription synchronization services.

History: Laws 2015, ch. 65, 2.



Section 27-2-12.22 - Incarcerated individuals; medicaid eligibility.

27-2-12.22. Incarcerated individuals; medicaid eligibility.

A. Incarceration shall not be a basis to deny or terminate eligibility for medicaid.

B. Upon release from incarceration, a formerly incarcerated individual shall remain eligible for medicaid until the individual is determined to be ineligible for medicaid on grounds other than incarceration.

C. An incarcerated individual who was not enrolled in medicaid upon the date that the individual became incarcerated shall be permitted to submit an application for medicaid during the incarcerated individual's period of incarceration.

D. The provisions of this section shall not be construed to abrogate:

(1) any deadline that governs the processing of applications for medicaid pursuant to existing federal or state law; or

(2) requirements under federal or state law that the human services department be notified of changes in income, resources, residency or household composition.

E. The provisions of this section shall not require the human services department to pay for services on behalf of any incarcerated individual, except as permitted by federal law.

F. A correctional facility shall inform the human services department when an eligible individual is incarcerated and shall notify the department upon that eligible individual's release.

G. The secretary of human services shall adopt and promulgate rules consistent with this section.

H. As used in this section:

(1) "eligibility" means a finding by the human services department that an individual has met the criteria established in state and federal law and the requirements established by department rules to enroll in medicaid;

(2) "incarcerated individual" means an individual, the legal guardian or conservator of an individual or, for an individual who is an unemancipated minor, the parent or guardian of the individual, who is confined in any of the following correctional facilities:

(a) a state correctional facility;

(b) a privately operated correctional facility;

(c) a county jail;

(d) a privately operated jail;

(e) a detention facility that is operated under the authority of the children, youth and families department and that holds the individual pending a court hearing; or

(f) a facility that is operated under the authority of the children, youth and families department and that provides for the care and rehabilitation of an individual who is under eighteen years of age and who has committed an act that would be designated as a crime under the law if committed by an individual who is eighteen years of age or older;

(3) "medicaid" means the joint federal-state health coverage program pursuant to Title 19 or Title 21 of the federal Social Security Act and rules promulgated pursuant to that act; and

(4) "unemancipated minor" means an individual who is under eighteen years of age and who:

(a) is not on active duty in the armed forces; and

(b) has not been declared by court order to be emancipated.

History: Laws 2015, ch. 127, 2.



Section 27-2-13 - Conflict in federal and state laws.

27-2-13. Conflict in federal and state laws.

Any section of the NMSA 1978 relating to public assistance which is in conflict with the provisions of the federal act or the federal Food Stamp Act, as may be amended from time to time, and federal regulations issued pursuant thereto, shall be suspended in its operation if the attorney general certifies that such conflict exists.

History: 1953 Comp., 13-17-16, enacted by Laws 1973, ch. 376, 17.



Section 27-2-14 - Continuing effect of regulations and standards.

27-2-14. Continuing effect of regulations and standards.

Regulations and standards of the board and department adopted prior to the effective date of the Public Assistance Act are continued in full force and effect, unless modified or revoked.

History: 1953 Comp., 13-17-17, enacted by Laws 1973, ch. 376, 18.



Section 27-2-15 - Cooperation with United States.

27-2-15. Cooperation with United States.

The state department is hereby designated as the state agency to cooperate with the federal government in the administration of the provisions of Title 1, Title 4, Part 2 and 3 of Title 5, and Title 10 of the federal Social Security Act. The state board is hereby authorized and directed to cooperate with the proper departments of the federal government, and with all other departments of the state and local governments in the enforcement and administration of such provisions of the federal Social Security Act, and any amendments thereto and the rules and regulations issued thereunder, and in compliance therewith in the manner prescribed in this act, or as otherwise provided by law.

The department shall also make reports in such form and containing such information as any agency or instrumentality of the United States, with which it is cooperating, may from time to time require, and shall comply with such provisions as any such agency or instrumentality may from time to time find necessary to assure the correctness and verification of such reports.

History: Laws 1937, ch. 18, 9; 1941 Comp., 73-109; 1953 Comp., 13-1-9.



Section 27-2-16 - Compliance with federal law.

27-2-16. Compliance with federal law.

A. Subject to the availability of state funds, the human services department may provide assistance to aged, blind or disabled individuals in the amounts consistent with federal law to enable the state to be eligible for medicaid funding. Individuals shall be determined to be aged, blind or disabled according to regulations of the human services department.

B. If drug product selection is permitted by Section 26-3-3 NMSA 1978, reimbursement by the medicaid program shall be limited to the wholesale cost of the lesser expensive therapeutic equivalent drug generally available in New Mexico plus a reasonable dispensing fee of at least three dollars sixty-five cents ($3.65).

History: 1953 Comp., 13-17-18, enacted by Laws 1974, ch. 31, 1; 1982, ch. 26, 2; 1984, ch. 27, 1.



Section 27-2-17 - Custodian of funds.

27-2-17. Custodian of funds.

The state department is hereby designated as the custodian, subject to the provisions of Section 21 [repealed] of this act, of any and all moneys which may be received by the state of New Mexico, which the state board of public welfare is authorized to administer, from any appropriations made by the congress of the United States for the purpose of cooperating with the several states in the enforcement and administration of the provisions of the federal Social Security Act, referred to in Section 9 [27-2-15 NMSA 1978], and all moneys received from any other source for the purposes set forth in this act. The state department is hereby authorized to receive such moneys, provide for the proper custody thereof, and to make disbursements therefrom under such rules and regulations as the state board may prescribe.

History: Laws 1937, ch. 18, 10; 1941 Comp., 73-110; 1953 Comp., 13-1-10.



Section 27-2-21 - Assistance not assignable.

27-2-21. Assistance not assignable.

Assistance granted under this act shall not be transferable or assignable, at law or in equity, and none of the money paid or payable under this act shall be subject to execution, levy, attachment, garnishment or other legal process, or to the operation of any bankruptcy or insolvency law.

History: Laws 1937, ch. 18, 11g; 1941 Comp., 73-118; 1953 Comp., 13-1-19.



Section 27-2-23 - Third party liability.

27-2-23. Third party liability.

A. The income support division of the department shall make reasonable efforts to ascertain any legal liability of third parties who are or may be liable to pay all or part of the medical cost of injury, disease or disability of an applicant for or recipient of medical assistance pursuant to the provisions of Chapter 27 NMSA 1978.

B. When the department makes medical assistance payments on behalf of a recipient, the department is subrogated to any right of the recipient against a third party for recovery of medical expenses to the extent that the department has made payment.

C. Health insurers, including self-insured plans, group health plans, service benefit plans, managed care organizations, pharmacy benefit managers or other parties, that are, by statute, contract or agreement, legally responsible for payment of a claim for a health care item or service, as a condition of doing business with New Mexico, shall:

(1) provide, with respect to individuals who are eligible for or are provided medical assistance under the medicaid program, upon the request of the state, information to determine during what period the individual, the individual's spouse or the individual's dependents may be, or may have been, covered by a health insurer and the nature of the coverage provided by the health insurer, including the name, address and identifying number of the plan;

(2) accept New Mexico's right of recovery and the assignment to New Mexico of any right of an individual or other entity to payment from the party for an item or service for which payment has been made under the medicaid program;

(3) respond to any inquiry by New Mexico regarding a claim for payment for any health care item or service that is submitted no later than three years after the date of the provision of such health care item or service; and

(4) agree not to deny a claim submitted by New Mexico solely on the basis of the date of submission of the claim by the provider, the type of the claim form or a failure to present proper documentation at the point-of-sale that is the basis of the claim, if:

(a) the claim is submitted by New Mexico within the three-year period beginning on the date on which the item or service was furnished; and

(b) any action by New Mexico to enforce its rights with respect to such claim is commenced within six years of New Mexico's submission of such claim.

D. Nothing in this section shall be construed to preclude the application of common law principles in determining equitable reimbursement from any third-party source for New Mexico or a health insurer, including self-insured plans, group health plans, service benefit plans, managed care organizations, pharmacy benefit managers or other parties.

History: 1953 Comp., 13-1-20.1, enacted by Laws 1969, ch. 232, 1; 2007, ch. 246, 1.



Section 27-2-23.1 - Employee Retirement Income Security Act employee health benefit plans; clauses to exclude medicaid coverage prohibited.

27-2-23.1. Employee Retirement Income Security Act employee health benefit plans; clauses to exclude medicaid coverage prohibited.

No employee health benefit plan established under the Employee Retirement Income Security Act of 1974, 29 U.S.C. 1144, that provides payments for health care on behalf of individuals residing in the state shall contain any provisions excluding or limiting coverage or payment for any health care for an individual who would otherwise be covered or entitled to benefits or services under the terms of the employee health benefit plan, because that individual is provided, or is eligible for, benefits under the medicaid program of this state pursuant to Title XIX of the federal Social Security Act, 42 U.S.C. 1396, et seq.

History: 1978 Comp., 27-2-23.1, enacted by Laws 1989, ch. 184, 1.



Section 27-2-24 - Federal government entitled to share recovery.

27-2-24. [Federal government entitled to share recovery.]

The federal government shall be entitled to a share of any amounts recovered under the preceding two sections [27-2-22, 27-2-23 NMSA 1978] if required as a condition to federal financial participation. The federal government's share shall be limited to a percentage of the net recovery equal to the percentage of federal participation claimed by the state for the payments when originally made. The amount due the United States shall be paid promptly from the funds so collected to the United States government.

History: Laws 1937, ch. 18, 11i; 1941, ch. 116, 6; 1941 Comp., 73-120; 1953 Comp., 13-1-21; Laws 1969, ch. 232, 2.



Section 27-2-25 - Funeral expenses.

27-2-25. Funeral expenses.

A. On the death of:

(1) a recipient of financial assistance under Section 27-2-6 NMSA 1978 [repealed] or Section 27-2-7 NMSA 1978 or under the federal supplemental security income program; or

(2) an individual living in a nursing home or an intermediate care facility the payment for whose care is made in whole or in part pursuant to Title 19 of the federal act; funeral expenses up to two hundred dollars ($200) shall be paid by the health and social services department if the deceased's available resources, as defined by regulation of the board, are insufficient to pay the funeral expenses, the persons legally responsible for the support of the deceased are unable to pay the funeral expenses, and no other person will undertake to pay said expenses.

B. No payment shall be made by the department when resources available from all sources to pay the funeral expenses total six hundred dollars ($600) or more. When the resources are less than six hundred dollars ($600), the department shall pay the difference between six hundred dollars ($600) and the resources, or two hundred dollars ($200), whichever is less.

History: Laws 1937, ch. 18, 11j; 1941 Comp., 73-121; 1953 Comp., 13-1-22; Laws 1959, ch. 49, 1; 1969, ch. 234, 1; 1975, ch. 220, 1.



Section 27-2-26 - Money received from other sources; duty and liability of funeral director.

27-2-26. Money received from other sources; duty and liability of funeral director.

Should any funeral director accept payment from sources other than the department for burial of a deceased person for whom a claim for burial expenses has been made to the department, he shall immediately notify the department of said payment. The department will consider said payment in determining the amount of any funeral expense payment it makes. If the department has already made payment, the funeral director shall refund to the department any excess over the amount which the department would have paid had it known of the payment from other sources. If any funeral director shall fail to notify the department of any such payment from other sources, he shall be liable to the department in an amount double the amount paid or to be paid by the department.

History: 1953 Comp., 13-1-22.1, enacted by Laws 1975, ch. 220, 2.



Section 27-2-27 - Single state agency; powers and duties.

27-2-27. Single state agency; powers and duties.

A. The department is designated as the single state agency for the enforcement of child and spousal support obligations pursuant to Title IV D of the federal act with the following duties and powers to:

(1) establish the paternity of a child in the case of the child born out of wedlock with respect to whom an assignment of support rights has been executed in favor of the department;

(2) establish an order of support for children receiving aid to families with dependent children and, at the option of the department, for the spouse or former spouse with whom such children are living, but only if a support obligation has been established with respect to such spouse or former spouse, for whom no order of support currently exists and seek modification, based upon the noncustodial parent's ability to pay, of existing orders in which the support order is inadequate to properly care for the child and the spouse or former spouse with whom the child is living;

(3) enforce as the real party in interest any existing order for the support of children who are receiving aid to families with dependent children or of the spouse or former spouse with whom such children are living;

(4) provide services to non-aid families with dependent children in the establishment and enforcement of paternity and child support obligations, including locating the absent parent. For these services, the department is authorized to establish and collect fees, costs and charges permitted or required by federal law or by regulations adopted pursuant to that federal law; and

(5) adopt regulations for the disposition of unclaimed child, spousal or medical support payments.

B. In all cases handled by the department pursuant to the provisions of this section, the child support enforcement division or an attorney employed by the division represent the department, to the exclusion of any other party, in establishing, modifying and enforcing support obligations.

C. An attorney employed to provide the Title IV D services represents only the department's interests and no attorney-client relationship shall exist between the attorney and another party.

D. The department shall, at the time an application for child support services is made, inform the applicant that neither the Title IV D agency nor the attorney who provides services under this section is the applicant's attorney and that the attorney who provides services under this section shall not provide legal representation to the applicant.

E. The department may initiate an action or may intervene in an action involving child support.

F. The attorney employed by the department pursuant to this section shall not act as a guardian ad litem for the applicant.

G. A court shall not disqualify the department in a legal action filed pursuant to the Support Enforcement Act of the federal Social Security Act because the department has previously provided services to a party whose interests are now adverse to the relief requested.

History: 1978 Comp., 27-2-27, enacted by Laws 1981, ch. 90, 1; 1982, ch. 12, 1; 1984, ch. 98, 1; 1995, ch. 46, 1; 2003, ch. 283, 2; 2004, ch. 41, 1.



Section 27-2-28 - Liability for repayment of public assistance.

27-2-28. Liability for repayment of public assistance.

A. In cases where the department has provided cash assistance to children in a household, the court shall award judgment in favor of the department and against the noncustodial parents of the children for child support, calculated pursuant to Section 40-4-11.1 NMSA 1978, for all months in which the children received cash assistance benefits.

B. Equitable defenses available to the noncustodial parent in claims by the custodian for retroactive support or past due support shall not operate to deprive the department of its right to request retroactive support or past due support for months during which the noncustodial parent's children received cash assistance benefits.

C. Amounts of support collected that are in excess of the amounts specified in Subsections A and B of this section shall be paid by the department to the custodian of the child.

D. No agreement between any custodian of a child and a parent of that child, either relieving the parent of any duty of child or spousal support or responsibility or purporting to settle past, present or future support obligations, either as a settlement or prepayment, shall act to reduce or terminate any rights of the department to recover from that parent for support provided, unless the department has consented to the agreement in writing.

E. The noncustodial parent shall be given credit for any support actually provided, including housing, clothing, food or funds paid prior to the entry of any order for support. The noncustodial parent has the burden to prove that the noncustodial parent has provided any support.

F. An application for public assistance by any person constitutes an assignment by operation of law of any support rights the person is entitled to during the time the person's household receives public assistance, whether the support rights are owed to the applicant or to any family member for whom the applicant is applying for or receiving assistance. The assignment includes all support rights that accrue as long as the applicant receives public assistance.

G. By operation of law, an assignment to the department of any and all rights of an applicant for or recipient of medical assistance under the medicaid program in New Mexico or supplemental security income through the social security administration:

(1) is deemed to be made of:

(a) any payment for medical care from any person, firm or corporation, including an insurance carrier; and

(b) any recovery for personal injury, whether by judgment or contract for compromise or settlement;

(2) shall be effective to the extent of the amount of medical assistance actually paid by the department under the medicaid program; and

(3) shall be effective as to the rights of any other individuals who are eligible for medical assistance and whose rights can legally be assigned by the applicant or recipient.

An applicant or recipient is required to cooperate fully with the department in its efforts to secure the assignment and to execute and deliver any instruments and papers deemed necessary to complete the assignment by the department.

History: 1978 Comp., 27-2-28, enacted by Laws 1981, ch. 90, 2; 1982, ch. 12, 2; 1991, ch. 223, 1; 1995, ch. 202, 1; 2009, ch. 32, 1.



Section 27-2-29.1 - Compensation under contingent fee contracts; suspense fund created.

27-2-29.1. Compensation under contingent fee contracts; suspense fund created.

A. For the purpose of making disbursements and distributions pursuant to this section, the "human services department reimbursement suspense fund" is created in the state treasury.

B. When pursuing a claim arising under Section 27-2-23 or 27-2-28 NMSA 1978, in addition to other available alternatives, the department may contract with a person to represent the department on a contingent fee basis if the contract:

(1) is approved by the attorney general;

(2) provides that all amounts received by the contractor as satisfaction of the claim shall be transferred to the department and deposited into the human services department reimbursement suspense fund to the credit of the department; and

(3) provides that, upon the direction of the secretary of human services, the compensation due to the contractor shall be disbursed from the suspense fund to the contractor.

C. After a disbursement to a contractor pursuant to Paragraph (3) of Subsection B of this section, the balance of each deposit into the human services department reimbursement suspense fund shall be distributed to the general fund and shall be appropriated to the department for the purpose of reimbursing the department for the public assistance from which the claim arose and, if required, for reimbursing the federal government.

History: Laws 2010, ch. 80, 1.



Section 27-2-30 - Enforcement of support; orders.

27-2-30. [Enforcement of support;] orders.

The court in term time or judge in vacation may make and enforce by attachment or otherwise such order to restrain the use or disposition of the property of the defendant to provide for the support of the dependents during the pendency of the suit as in his discretion may seem just and proper.

History: 1953 Comp., 13-1-27.3, enacted by Laws 1965, ch. 66, 3.



Section 27-2-31 - Judgments and proceeds.

27-2-31. Judgments and proceeds.

Upon final hearing, judgment for the department shall include all sums expended during the pendency of the action. When the department of public welfare [human services department] recovers judgments under this act [27-2-30, 27-2-31 NMSA 1978], it may enforce, compromise or settle the judgments in any way considered by the board of public welfare to be in the public interest. Any proceeds of judgments or settlements shall be retained by the department for its authorized activities and required reimbursements to the federal government.

History: 1953 Comp., 13-1-27.4, enacted by Laws 1965, ch. 66, 4.



Section 27-2-32 - Duty of agencies to cooperate.

27-2-32. Duty of agencies to cooperate.

All state, county and municipal agencies, departments, bureaus and divisions shall cooperate in the location of absent parents who are not fulfilling their obligation to support their children and shall on request supply the department with all information on hand relative to the location, social security number, income and property of such absent parents, notwithstanding any other provision of law making the information confidential. The department shall use such information only for the purpose of enforcing the support liability of such absent parents and shall not use the information or disclose it for any other purpose.

History: 1953 Comp., 13-1-28, enacted by Laws 1969, ch. 182, 3; 1981, ch. 90, 3; 1985, ch. 105, 14.



Section 27-2-34 - Limitations of act.

27-2-34. Limitations of act.

All assistance granted under this act shall be deemed to be granted and to be held subject to the provisions of any amending or repealing act that may hereafter be passed, and no recipient shall have any claim for compensation, or otherwise, by reason of his assistance being affected in any way by any amending or repealing act.

History: Laws 1937, ch. 18, 22; 1941, ch. 116, 7; 1941 Comp., 73-132; 1953 Comp., 13-1-35.



Section 27-2-41 - Short title.

27-2-41. Short title.

This act [27-2-41 to 27-2-47 NMSA 1978] may be cited as the "Indigent Catastrophic Illness Hospital Funding Act".

History: Laws 1990, ch. 93, 1.



Section 27-2-42 - Legislative findings; purpose.

27-2-42. Legislative findings; purpose.

A. The legislature finds that twenty-five percent of New Mexicans have no health insurance. When such individuals suffer a catastrophic illness, the large hospital bills that are incurred can often result in indigency for that sick person and his family.

B. The purpose of the Indigent Catastrophic Illness Hospital Funding Act [27-2-41 to 27-2-47 NMSA 1978] is to reduce the impact of medical indigency on the cost of health care in New Mexico by providing for payment of some portion of large hospital bills incurred by medically indigent patients.

History: Laws 1990, ch. 93, 2.



Section 27-2-43 - Definitions.

27-2-43. Definitions.

As used in the Indigent Catastrophic Illness Hospital Funding Act [27-2-41 to 27-2-47 NMSA 1978]:

A. "department" means the human services department;

B. "fund" means the indigent catastrophic illness hospital fund;

C. "hospital" means any general or special hospital that is licensed by the health and environment department [department of health] and that has annual gross charges for medicare, medicaid and indigent patients greater than ten percent of the hospital's total annual gross charges; and

D. "medically indigent patient" means an individual who is a New Mexico resident who incurs hospital charges, who is not eligible for medicaid or medicare and whose family or household income does not exceed two hundred fifty percent of the federal poverty level.

History: Laws 1990, ch. 93, 3.



Section 27-2-44 - Indigent catastrophic illness hospital fund created.

27-2-44. Indigent catastrophic illness hospital fund created.

There is created in the state treasury the "indigent catastrophic illness hospital fund". Money in the fund is appropriated to the department for the purpose of reimbursing hospitals for eligible claims for hospital charges incurred by medically indigent patients and for paying administrative costs of the department not to exceed three percent of the annual appropriation or other distribution or transfer to the fund. Money in the fund shall be invested as provided for other state funds and income earned on the fund shall be credited to the fund. No balance remaining at the end of any fiscal year shall revert to the general fund.

History: Laws 1990, ch. 93, 4.



Section 27-2-45 - Hospitals; claims for payment.

27-2-45. Hospitals; claims for payment.

A. A hospital may submit eligible claims to the department on or before April 1 of each year for payment from the fund by June 30 of each year in an amount determined pursuant to this section.

B. A claim submitted by a hospital for payment from the fund shall be deemed an eligible claim if it is for:

(1) uncovered hospital charges of five thousand dollars ($5,000) or more for an illness of a medically indigent patient;

(2) hospital charges incurred within the twelve months immediately prior to the applicable April 1 closing deadline; and

(3) an amount determined by subtracting from the base claim the medically indigent patient's deductible and then reducing the resulting balance, based on the hospital's medicare cost-to-charge ratio, to an amount equal to medicare allowable costs.

C. The department shall pay from the fund to each hospital the amount of each eligible claim if there is sufficient money in the fund. If there is not sufficient money in the fund to pay all eligible claims of hospitals for that year, the amount of each claim that shall be paid shall be an amount derived from multiplying the full amount of the eligible claim by the percentage derived from dividing the balance in the fund, after administrative costs have been subtracted, by the sum of the eligible claims.

History: Laws 1990, ch. 93, 5.



Section 27-2-46 - Medically indigent patient deductible.

27-2-46. Medically indigent patient deductible.

A medically indigent patient's deductible shall be an amount determined by the hospital that the medically indigent patient is able to pay the hospital in monthly installments over an eighteen-month period. That determination shall be made pursuant to department rules and regulations and shall include, but not be limited to, consideration of the medically indigent patient's family size, household income and obligations.

History: Laws 1990, ch. 93, 6.



Section 27-2-47 - Department; regulations.

27-2-47. Department; regulations.

The department shall adopt and promulgate by September 30, 1990 rules and regulations necessary to implement and administer the Indigent Catastrophic Illness Hospital Funding Act [27-2-41 to 27-2-47 NMSA 1978].

History: Laws 1990, ch. 93, 7.






Article 2A - Medicaid Estate Recovery

Section 27-2A-1 - Short title.

27-2A-1. Short title.

This act [27-2A-1 to 27-2A-9 NMSA 1978] may be cited as the "Medicaid Estate Recovery Act".

History: Laws 1994, ch. 87, 1.



Section 27-2A-2 - Purpose of act.

27-2A-2. Purpose of act.

The purpose of the Medicaid Estate Recovery Act is to authorize and require the department to seek recovery of medical assistance payments made by the department for certain individuals, under certain circumstances, as provided in Title XIX of the Social Security Act.

History: Laws 1994, ch. 87, 2.



Section 27-2A-3 - Definitions.

27-2A-3. Definitions.

As used in the Medicaid Estate Recovery Act:

A. "department" means the human services department;

B. "estate" means real and personal property and other assets of the individual subject to probate or administration pursuant to the provisions of the Uniform Probate Code [45-1-1 NMSA 1978]; and

C. "medical assistance" means amounts paid by the department as medical assistance pursuant to Title XIX of the Social Security Act.

History: Laws 1994, ch. 87, 3.



Section 27-2A-4 - Department to seek recovery of medical assistance payments.

27-2A-4. Department to seek recovery of medical assistance payments.

A. The department shall seek recovery from the estate of an individual:

(1) for medical assistance paid on behalf of an individual who was an inpatient in a nursing facility, intermediate care facility for the mentally retarded or other medical institution if the individual was required, as a condition of receiving services in the facility or institution pursuant to the state plan, to spend for costs of services all but a minimal amount of the individual's income required for personal needs, and with respect to whom the department determined, after opportunity for a hearing in accordance with procedures established by the department, could not reasonably have been expected to have been discharged from the facility or institution to return home; and

(2) for medical assistance payments made for nursing facility services, home- and community-based services and related hospital and prescription drug services on behalf of an individual who was fifty-five years of age or older when the individual received medical assistance.

B. In the case of an individual who has participated in the state's qualified state long-term care insurance partnership program pursuant to Section 2 of this 2013 act, the department shall seek recovery of medical assistance paid on behalf of the individual only of the value of the individual's estate that exceeds the amount that the department has disregarded from the individual's countable resources pursuant to Paragraph (2) of Subsection A of Section 2 [27-2-12.17 NMSA 1978] of this 2013 act in making its eligibility determination for medical assistance for institutional care or a medical assistance home- and community-based long-term care program.

History: Laws 1994, ch. 87, 4; 2013, ch. 139, 3.



Section 27-2A-5 - Administration; recovery from estates.

27-2A-5. Administration; recovery from estates.

A. The department shall administer the estate recovery program.

B. The department shall adopt and promulgate rules and regulations to implement the provisions of the Medicaid Estate Recovery Act.

C. The department may compromise, settle or waive recovery pursuant to the Medicaid Estate Recovery Act when deemed by the department to be in the best interests of the state.

History: Laws 1994, ch. 87, 5.



Section 27-2A-6 - Hardship waiver.

27-2A-6. Hardship waiver.

The department shall waive the application of the provisions of the Medicaid Estate Recovery Act if application of the provisions would work an undue hardship as determined pursuant to regulations adopted and promulgated by the secretary of human services. The regulations shall include a provision for special consideration when an asset subject to recovery is the sole income-producing asset or is a homestead of modest value.

History: Laws 1994, ch. 87, 6.



Section 27-2A-7 - Restrictions on recovery from estates.

27-2A-7. Restrictions on recovery from estates.

Any recovery from an estate may be made only after the death of the decedent's surviving spouse, if any, and only at a time when the decedent has no surviving child who is less than twenty-one years of age or is blind or disabled as defined in 42 U.S.C. 1383C.

History: Laws 1994, ch. 87, 7.



Section 27-2A-8 - Due process.

27-2A-8. Due process.

When the department determines it will seek to recover from an estate, it shall give written notice of that intent to the personal representative or successor in interest of the estate or the individual.

History: Laws 1994, ch. 87, 8.



Section 27-2A-9 - Department exempt from bond requirement for personal representative.

27-2A-9. Department exempt from bond requirement for personal representative.

If the department seeks appointment as a personal representative of a decedent to enforce its rights as a creditor of the decedent pursuant to the provisions of the Medicaid Estate Recovery Act, it is exempt from any requirement for posting a bond.

History: Laws 1994, ch. 87, 9.






Article 2B - New Mexico Works Act

Section 27-2B-1 - Short title.

27-2B-1. Short title.

Chapter 27, Article 2B NMSA 1978 may be cited as the "New Mexico Works Act".

History: Laws 1998, ch. 8, 1; 1998, ch. 9, 1; 2009, ch. 186, 1.



Section 27-2B-2 - Legislative findings; purpose of act.

27-2B-2. Legislative findings; purpose of act.

A. The legislature finds that:

(1) the poverty rate in New Mexico is the highest in the nation and has exceeded more than twenty percent of the population for most of the past twenty-five years;

(2) having a job does not provide a guarantee of avoiding poverty as demonstrated by the high percentage of persons in the civilian labor force over sixteen years of age with reported incomes in 1989 that were below the poverty level; and

(3) the diversity of the state, with its residents living in rural and metropolitan areas, reservations and border areas, requires the state to adjust state policies governing economic and social programs for the poor and the working poor to reflect the particular needs of particular locales, not just to create a generic one-size-fits-all program.

B. The legislature finds that education and training are essential to long-term career development.

C. The legislature finds that employment improves the quality of life for parents and children by increasing family income, developing the discipline necessary for self-sufficiency and improving self-esteem, and thus, it is in the public interest to fundamentally alter the state's financial assistance program for needy families with children so both cash and services, including education, job training, child care and transportation provided in accordance with the New Mexico Works Act assist recipients to obtain and keep employment that is sufficient to sustain their families, ensure the dignity of those who receive assistance and strengthen families and families' support for their children.

D. The legislature finds that although most New Mexicans want to work, and in fact New Mexico has been cited as a "like to work" state, not all families can move quickly into the labor force and that regular assessments and key intervention and follow-up can help persons connect to the work force to obtain meaningful work and achieve self-sufficiency.

E. The legislature further finds that the federal act envisions that state and tribal governments will work together to serve participants residing in Indian country, and it is important that the state and the tribal governments work, government to government, to address the issues of availability and delivery of service to the twenty-two tribes and pueblos.

F. The purpose of the New Mexico Works Act is to increase family income through family employment and child support and, by viewing financial assistance as a support service to enable and assist parents to participate in employment rather than as an entitlement, to enable New Mexico to change the culture of the welfare office, both on the part of the department and on the part of the recipients, so that all parties can focus on addressing the barriers to participation in work activities and putting New Mexicans to work.

History: Laws 1998, ch. 8, 2 and Laws 1998, ch. 9, 2.



Section 27-2B-3 - Definitions.

27-2B-3. Definitions.

As used in the New Mexico Works Act:

A. "applicant" means a person applying for cash assistance on behalf of a benefit group;

B. "benefit group" means a pregnant woman or a group of people that includes a dependent child, all of that dependent child's full, half or adopted siblings or stepsiblings living with the dependent child's parent or relative within the fifth degree of consanguinity and the parent with whom the children live;

C. "cash assistance" means cash payments funded by the temporary assistance for needy families block grant pursuant to the federal act and by state funds;

D. "department" means the human services department;

E. "dependent child" means a natural child, adopted child, stepchild or ward who is:

(1) seventeen years of age or younger;

(2) eighteen years of age and is enrolled in high school; or

(3) between eighteen and twenty-two years of age and is receiving special education services regulated by the public education department;

F. "director" means the director of the income support division of the department;

G. "earned income" means cash or payment in kind that is received as wages from employment or payment in lieu of wages; and earnings from self-employment or earnings acquired from the direct provision of services, goods or property, production of goods, management of property or supervision of services;

H. "federal act" means the federal Social Security Act and rules promulgated pursuant to the Social Security Act;

I. "federal poverty guidelines" means the level of income defining poverty by family size published annually in the federal register by the United States department of health and human services;

J. "immigrant" means alien as defined in the federal act;

K. "parent" means natural parent, adoptive parent or stepparent;

L. "participant" means a recipient of cash assistance or services or a member of a benefit group who has reached the age of majority;

M. "person" means an individual;

N. "secretary" means the secretary of the department;

O. "services" means child care assistance; payment for employment-related transportation costs; job search assistance; employment counseling; employment, education and job training placement; one-time payment for necessary employment-related costs; case management; or other activities whose purpose is to assist transition into employment;

P. "unearned income" means old age, survivors and disability insurance; railroad retirement benefits; veterans administration compensation or pension; military retirement; pensions, annuities and retirement benefits; lodge or fraternal benefits; shared shelter payments; settlement payments; individual Indian money; child support; unemployment compensation benefits; union benefits paid in cash; gifts and contributions; and real property income;

Q. "vehicle" means a conveyance for the transporting of individuals to or from employment, for the activities of daily living or for the transportation of goods; "vehicle" does not include any boat, trailer or mobile home used as a principal place of residence; and

R. "vocational education" means an organized educational program that is directly related to the preparation of a person for employment in a current or emerging occupation requiring training other than a baccalaureate or advanced degree. Vocational education must be provided by an educational or a training organization, such as a vocational-technical school, community college, post-secondary educational institution or proprietary school.

History: Laws 1998, ch. 8, 3; 1998, ch. 9, 3; 1999, ch. 273, 1; 2001, ch. 295, 1; 2001, ch. 326, 1; 2003, ch. 311, 2; 2003, ch. 432, 2; 2007, ch. 350, 1; 2009, ch. 186, 2.



Section 27-2B-4 - Application; resource planning session; individual responsibility plans; participation agreement; review periods.

27-2B-4. Application; resource planning session; individual responsibility plans; participation agreement; review periods.

A. Application for cash assistance or services shall be made to the department. The application shall be in writing or reduced to writing in the manner and on the form prescribed by the department. The application shall be made under oath by an applicant having custody of or residing with a dependent child who is a benefit group member and shall contain a statement of the age of the child, residence, a complete statement of the amount of property in which the applicant has an interest, a statement of all income that the applicant and other benefit group members have at the time of the filing of the application and other information required by the department.

B. The department shall assist an applicant in completing the application for cash assistance or services and shall evaluate an applicant to determine eligibility for all department programs for which the applicant is eligible. The department shall process all expedited food stamp applications within two business days of submission, and the department shall deliver expedited food stamps to an eligible applicant within seven days of the application.

C. At the time of application for cash assistance and services, an applicant and the department shall identify everyone who is to be counted in the benefit group. Once an application is approved, the participant shall advise the department if there are any changes in the membership of the benefit group.

D. No later than thirty days after an application is filed, the department shall provide to an applicant a resource planning session to ascertain the applicant's immediate needs, assess financial and nonfinancial options, make referrals and act on the application.

E. No later than five days after an application is approved, the department shall provide reimbursement for child care.

F. Whenever the department receives an application for assistance, a verification and record of the applicant's circumstances shall promptly be made to ascertain the facts supporting the application and to obtain other information required by the department. The verification may include a visit to the home of the applicant, as long as the department gives adequate prior notice of the visit to the applicant.

G. No later than fifteen days after an application is approved, the department shall assess the education, skills, prior work experience and employability of the participant.

H. After the initial assessment of skills, the department shall work with the participant to develop an individual responsibility plan that:

(1) sets forth an employment goal for the participant and a plan for moving the participant into employment;

(2) sets forth obligations of the participant that may include a requirement that the participant attend school, maintain certain grades and attendance, keep the participant's school-age children in school, immunize the participant's children or engage in other activities that will help the participant become and remain employed;

(3) is designed to the greatest extent possible to move the participant into whatever employment the participant is capable of handling and to provide additional services as necessary to increase the responsibility and amount of work the participant will handle over time;

(4) describes the services the department may provide so that the participant may obtain and keep employment; and

(5) may require the participant to participate in appropriate services, such as substance abuse, domestic violence or mental health services.

I. The participant and the department shall sign the participant's individual responsibility plan. The department shall not allow a participant to decline to participate in developing an individual responsibility plan. The department shall not waive the requirement that a participant develop an individual responsibility plan. The department shall emphasize the importance of the individual responsibility plan to the participant.

J. If a participant does not develop an individual responsibility plan, refuses to sign an individual responsibility plan or refuses to attend semiannual reviews of an individual responsibility plan, the participant shall be required to enter into a conciliation process pursuant to Subsection C of Section 27-2B-14 NMSA 1978. If the participant persists in noncompliance with the individual responsibility plan process after the conciliation process, the participant shall be subject to sanctions pursuant to Section 27-2B-14 NMSA 1978.

K. The participant shall also sign a participation agreement that designates the number of hours that the participant must participate in work activities to meet participation standards.

L. The department shall review the current financial eligibility of a benefit group when the department reviews food stamp eligibility.

M. The department shall meet semiannually with a participant to review and revise the participant's individual responsibility plan.

N. The department shall develop a complaint procedure to address issues pertinent to the delivery of services and other issues relating to a participant's individual responsibility plan.

History: Laws 1998, ch. 8, 4 and Laws 1998, ch. 9, 4; 1999, ch. 71, 1; 1999, ch. 273, 2; 1999, ch. 280, 1; 2001, ch. 295, 2; 2001, ch. 326, 2; 2007, ch. 350, 2.



Section 27-2B-5 - Work requirements; work participation rates.

27-2B-5. Work requirements; work participation rates.

A. The following qualify as work activities:

(1) unsubsidized employment, including self-employment;

(2) subsidized private sector employment, including self-employment;

(3) subsidized public sector employment;

(4) work experience;

(5) on-the-job training;

(6) job search and job readiness;

(7) community service programs;

(8) vocational education;

(9) job skills training activities directly related to employment;

(10) education directly related to employment;

(11) satisfactory attendance at a secondary school or course of study leading to a high school equivalency credential in the case of a participant who has not completed secondary school or received such a certificate; and

(12) the provision of child care services to a participant who is participating in a community service program.

B. The department shall recognize community service programs and job training programs that are operated by an Indian nation, tribe or pueblo.

C. The department may not require a participant to work more than four hours per week over the work requirement rate set pursuant to the federal act.

D. The department shall require a parent, caretaker or other adult who is a member of a benefit group to engage in a work activity.

E. Where best suited for the participant to address barriers, the department may require the following work activities:

(1) participating in parenting classes, money management classes or life skills training;

(2) participating in a certified alcohol or drug addiction program;

(3) in the case of a homeless benefit group, finding a home;

(4) in the case of a participant who is a victim of domestic violence residing in a domestic violence shelter or receiving counseling or treatment or participating in criminal justice activities directed at prosecuting the domestic violence perpetrator for no longer than twenty-four weeks; and

(5) in the case of a participant who does not speak English, participating in a course in English as a second language.

F. Subject to the availability of funds, the department in cooperation with the workforce solutions department, Indian affairs department and other appropriate state agencies may develop projects to provide for the placement of participants in work activities, including the following:

(1) participating in unpaid internships with private and government entities;

(2) refurbishing publicly assisted housing;

(3) volunteering at a head start program or a school;

(4) weatherizing low-income housing; and

(5) restoring public sites and buildings, including monuments, parks, fire stations, police buildings, jails, libraries, museums, auditoriums, convention halls, hospitals, buildings for administrative offices and city halls.

G. If a participant is engaged in full-time vocational education studies or an activity set out in Paragraphs (9) through (11) of Subsection A of this section, the participant shall engage in another work activity at the same time. Additionally, for two-parent families that receive federally funded child-care assistance, the participant's spouse shall engage in a work activity set out in Paragraphs (1) through (5) or (7) of Subsection A of this section unless the participant suffers from a temporary or complete disability that bars the participant from engaging in a work activity or the participant is barred from engaging in a work activity because the participant provides sole care for a person with a disability.

H. A participant engaged in vocational education studies shall make reasonable efforts to obtain a loan, scholarship, grant or other assistance to pay for costs and tuition, and the department shall disregard those amounts in the eligibility determination.

I. For as long as the described conditions exist, the following are exempt from the work requirement:

(1) a participant barred from engaging in a work activity because the participant has a temporary or permanent disability;

(2) a participant over age sixty;

(3) a participant barred from engaging in a work activity because the participant provides the sole care for a person with a disability;

(4) a single custodial parent caring for a child less than twelve months old for a lifetime total of twelve months;

(5) a single custodial parent caring for a child under six years of age if the parent is unable to obtain child care for one or more of the following reasons:

(a) unavailability of appropriate child care within a reasonable distance from the parent's home or work as defined by the children, youth and families department;

(b) unavailability or unsuitability of informal child care by a relative under other arrangements as defined by the children, youth and families department; or

(c) unavailability of appropriate and affordable formal child-care arrangements as defined by the children, youth and families department;

(6) a pregnant woman during her last trimester of pregnancy;

(7) a participant prevented from working by a temporary emergency or a situation that precludes work participation for thirty days or less;

(8) a participant who demonstrates by reliable medical, psychological or mental reports, court orders or police reports that family violence or threat of family violence effectively bars the participant from employment; and

(9) a participant who demonstrates good cause of the need for the exemption.

J. As a condition of the exemptions identified in Subsection I of this section, the department may establish participation requirements specific to the participant's condition or circumstances, such as substance abuse services, mental health services, domestic violence services, pursuit of disability benefits, job readiness or education directly related to employment. The activities are established to improve the participant's capacity to improve income and strengthen family support.

History: Laws 1998, ch. 8, 5 and Laws 1998, ch. 9, 5; 1999, ch. 269, 1; 2007, ch. 46, 18; 2007, ch. 350, 3; 2015, ch. 122, 14.



Section 27-2B-5.1 - Work activities; workers' compensation coverage.

27-2B-5.1. Work activities; workers' compensation coverage.

A. For the purposes of the Workers' Compensation Act [52-1-1 NMSA 1978]:

(1) cash assistance and services paid to participants engaged in any work activity described in Section 27-2B-5 NMSA 1978 shall not be considered wages and shall not be deemed to create an employer-employee or co-employer-employee relationship between the participant and the state; and

(2) payment of a wage subsidy to an employer of a participant shall not be deemed to be payment of wages by the state and shall not be deemed to create an employer-employee or co-employer-employee relationship between the participant and the state.

B. Workers' compensation claims by participants shall be separately recorded and maintained in the calculation of the experience modification factor used to calculate premiums for the participating employer so that the experience modification factor attributable to claims by participants can be separated from the remainder of the employer's experience modification factor.

C. The separately calculated experience modification factor for the first year of employment of each participant shall not be considered as part of the experience modification factor of any employer. The superintendent of insurance shall promulgate rules to implement this section.

D. The department shall ensure that participants undergo safety training prior to employment.

E. Participants in an unpaid work activity described in Section 27-2B-5 NMSA 1978 shall be considered trainees and shall not be eligible for workers' compensation benefits.

History: Laws 1999, ch. 181, 2.



Section 27-2B-5.2 - Work program; public schools.

27-2B-5.2. Work program; public schools.

The department and the state department of public education may establish a work program for participants to engage in a work activity pursuant to Subsection A of Section 27-2B-5 NMSA 1978 at public schools.

History: Laws 1999, ch. 27, 1.



Section 27-2B-6 - Durational limits.

27-2B-6. Durational limits.

A. Pursuant to the federal act, on or after July 1, 1997 a participant may receive federally funded cash assistance or state-funded cash assistance and services pursuant to the New Mexico Works Act for up to sixty months.

B. During a participant's semiannual review, the department shall examine the participant's progress to determine if the participant has successfully completed an educational or training program or increased the number of hours the participant is working as required by the federal act. The department may refer the participant to alternative work activities or provide additional services to address barriers to employment facing the participant.

C. Up to twenty percent of the population of participants may be exempted from the sixty-month durational limit set out in Subsection A of this section because of hardship or because those participants are battered or subject to extreme cruelty.

D. For the purposes of this section, a participant has been battered or subjected to extreme cruelty if the participant can demonstrate by reliable medical, psychological or mental reports, court orders or police reports that the participant has been subjected to and currently is affected by:

(1) physical acts that result in physical injury;

(2) sexual abuse;

(3) being forced to engage in nonconsensual sexual acts or activities;

(4) threats or attempts at physical or sexual abuse;

(5) mental abuse; or

(6) neglect or deprivation of medical care except when the deprivation is based by mutual consent on religious grounds.

E. For the purposes of this section, a hardship exception applies to a person who demonstrates through reliable medical, psychological or mental reports, social security administration records, court orders, police reports or department records that the person is a person:

(1) who is barred from engaging in a work activity because the person has a temporary or permanent disability;

(2) who is the sole provider of home care to a family member who is ill or has a disability;

(3) whose ability to be gainfully employed is affected by domestic violence;

(4) whose application for supplemental security income is pending in the application or appeals process and who:

(a) meets the criteria of Paragraph (1) of this subsection; or

(b) was granted a waiver from the work requirement or was granted a limited participation requirement pursuant to Paragraph (1) of Subsection I of Section 27-2B-5 NMSA 1978 in the last twenty-four months; or

(5) who otherwise qualifies for a hardship exception as defined by the department.

F. Pursuant to the federal act, the department shall not count a month of receipt of cash assistance or services toward the sixty-month durational limit if during the time of receipt the participant:

(1) was a minor and was not the head of a household or married to the head of a household; or

(2) lived in Indian country, as defined in the federal act, if the most reliable data available with respect to the month indicate that at least fifty percent of the adults living in Indian country or in the village were not employed.

History: Laws 1998, ch. 8, 6 and Laws 1998, ch. 9, 6; 2001, ch. 295, 3; 2001, ch. 326, 3; 2003, ch. 311, 3; 2003, ch. 432, 3; 2007, ch. 46, 19; 2007, ch. 350, 4.



Section 27-2B-7 - Financial standard of need.

27-2B-7. Financial standard of need.

A. The secretary shall adopt a financial standard of need based upon the availability of federal and state funds and based upon appropriations by the legislature of the available federal temporary assistance for needy families grant made pursuant to the federal act in the following categories:

(1) cash assistance;

(2) child care services;

(3) other services; and

(4) administrative costs.

The legislature shall determine the actual percentage of each category to be used annually of the federal temporary assistance for needy families grant made pursuant to the federal act. Within the New Mexico works program, the department may provide cash assistance or services to specific categories of benefit groups from general funds appropriated to cash assistance or services. The department may exclude these funds from temporary assistance for needy families maintenance of effort. The department shall identify alternative state spending to claim as maintenance of effort and make necessary arrangements to allow reporting of that spending.

B. The following income sources are exempt from the gross income test, the net income test and the cash payment calculation:

(1) medicaid;

(2) food stamps;

(3) government-subsidized foster care payments if the child for whom the payment is received is also excluded from the benefit group;

(4) supplemental security income;

(5) government-subsidized housing or housing payments;

(6) federally excluded income;

(7) educational payments made directly to an educational institution;

(8) government-subsidized child care;

(9) earned income that belongs to a person seventeen years of age or younger who is not the head of household;

(10) child support passed through to the participant by the child support enforcement division of the department in the following amounts:

(a) fifty dollars ($50.00) per month through December 31, 2008; and

(b) no later than January 1, 2009, a minimum of one hundred dollars ($100) for one child and two hundred dollars ($200) for two or more children as based on the availability of state or federal funds;

(11) earned income deposited in an individual development account by a member of the benefit group or money received as matching funds for allowable uses by the owner of the individual development account pursuant to the Individual Development Account Act [58-30-1 NMSA 1978]; and

(12) other income sources as determined by the department.

C. The total countable gross earned and unearned income of the benefit group cannot exceed eighty-five percent of the federal poverty guidelines for the size of the benefit group.

D. For a benefit group to be eligible to participate:

(1) gross countable income that belongs to the benefit group must not exceed eighty-five percent of the federal poverty guidelines for the size of the benefit group; and

(2) net countable income that belongs to the benefit group must not equal or exceed the financial standard of need after applying the disregards set out in Paragraphs (1) through (4) of Subsection E of this section.

E. Subject to the availability of state and federal funds, the department shall determine the cash payment of the benefit group by applying the following disregards to the benefit group's earned income and then subtracting that amount from the benefit group's financial standard of need:

(1) one hundred twenty-five dollars ($125) of monthly earned income and one-half of the remainder, or for a two-parent family, two hundred twenty-five dollars ($225) of monthly earned income and one-half of the remainder for each parent;

(2) monthly payments made for child care at a maximum of two hundred dollars ($200) for a child under two years of age and at a maximum of one hundred seventy-five dollars ($175) for a child two years of age or older;

(3) costs of self-employment income; and

(4) business expenses.

F. In addition to the disregards specified in Subsection E of this section, and between June 28, 2007 and June 30, 2008, or until implementation of the employment retention and advancement bonus program described in Subsection G of this section, the department shall apply the following income disregards to the benefit group's earned income and then subtract that amount from the benefit group's financial standard of need:

(1) for the first two years of receiving cash assistance or services, if a participant works over the work requirement rate set by the department pursuant to the New Mexico Works Act, one hundred percent of the income earned by the participant beyond that rate; and

(2) for the first two years of receiving cash assistance or services, for a two-parent benefit group in which one parent works more than thirty-five hours per week and the other works more than twenty-four hours per week, one hundred percent of income earned by each participant beyond the work requirement rate set by the department.

G. No later than July 1, 2008, New Mexico employment incentives shall be as follows:

(1) the department shall implement an employment retention and advancement bonus program based on availability of state or federal funds that includes financial incentives to encourage a participant to:

(a) leave the New Mexico works program and move into an employment retention and advancement bonus incentive program;

(b) maintain a minimum of thirty hours per week employment; and

(c) leave the employment retention and advancement bonus incentive program due to increased earnings above the income eligibility standard and continue employment;

(2) the employment retention and advancement bonus incentive program shall provide a cash bonus and employment services to a former participant who, upon application:

(a) is currently engaged in paid work for a minimum of thirty hours per week;

(b) has received cash assistance for at least three months and one of the last three months;

(c) has had a gross income of less than one hundred fifty percent of the federal poverty guidelines; and

(d) has participated in the employment retention and advancement bonus incentive program for no longer than eighteen months;

(3) for continued eligibility in the employment retention and advancement bonus incentive program, a participant shall:

(a) be engaged in paid work for thirty hours per week for at least one of the past three months;

(b) be engaged in paid work for thirty hours per week for at least four of the past six months;

(c) have had gross income less than one hundred fifty percent of the federal poverty guidelines; and

(d) have participated in the program no more than eighteen months;

(4) the department shall provide employment services to assist participants in gaining access to available work supports, maintain employment and advance to higher-paying employment; and

(5) the department shall:

(a) establish the amount of bonus to be paid to participants in the employment retention and advancement bonus program based on availability of state and federal funds;

(b) propose rules to implement the employment retention and advancement bonus incentive program of this subsection no later than January 1, 2008; and

(c) begin implementation of the employment retention and advancement bonus incentive program of this subsection no later than July 1, 2008.

H. The department may recover overpayments of cash assistance on a monthly basis not to exceed fifteen percent of the financial standard of need applicable to the benefit group.

I. Based upon the availability of funds and in accordance with the federal act, the secretary may establish a separate temporary assistance for needy families cash assistance program that may waive certain New Mexico Works Act requirements due to a specific situation.

J. Subject to the availability of state and federal funds, the department may limit the eligibility of benefit groups that are eligible because a legal guardian is not included in the benefit group.

History: Laws 1998, ch. 8, 7; 1998, ch. 9, 7; 1999, ch. 54, 1; 2001, ch. 295, 4; 2001, ch. 326, 4; 2003, ch. 362, 13; 2006, ch. 96, 14; 2007, ch. 349, 14; 2007, ch. 350, 5; 2009, ch. 186, 3.



Section 27-2B-8 - Resources.

27-2B-8. Resources.

A. Liquid and nonliquid resources owned by the benefit group shall be counted in the eligibility determination.

B. A benefit group may at a maximum own the following resources:

(1) two thousand dollars ($2,000) in nonliquid resources;

(2) one thousand five hundred dollars ($1,500) in liquid resources;

(3) the value of the principal residence of the participant;

(4) the value of burial plots and funeral contracts for family members;

(5) individual development accounts; and

(6) the value of work-related equipment up to one thousand dollars ($1,000).

C. Vehicles owned by the benefit group shall not be considered in the determination of resources attributed to the benefit group.

History: Laws 1998, ch. 8, 8 and Laws 1998, ch. 9, 8; 2001, ch. 295, 5; 2001, ch. 326, 5; 2003, ch. 311, 4; 2003, ch. 432, 4; 2006, ch. 96, 15; 2007, ch. 349, 15.



Section 27-2B-9 - Mandatory school attendance.

27-2B-9. Mandatory school attendance.

If a minor member of a benefit group has three unexcused absences from school during a grading period, his parent shall notify the department of the absences within fourteen days. The department may impose a sanction on the benefit group that reduces the cash assistance by the amount the minor member would otherwise receive only after the department refers the minor member to the appropriate state agency, counselor or community program for appropriate resolution of the attendance problem. The department shall not consider participation in cultural and religious activities an unexcused absence, as long as the student has parental consent.

History: Laws 1998, ch. 8, 9 and Laws 1998, ch. 9, 9.



Section 27-2B-10 - Individual development accounts.

27-2B-10. Individual development accounts.

A participant may establish an individual development account pursuant to the Individual Development Account Act [58-30-1 NMSA 1978].

History: Laws 1998, ch. 8, 10 and Laws 1998, ch. 9, 10; 2003, ch. 362, 14; 2006, ch. 96, 16; 2007, ch. 349, 16.



Section 27-2B-11 - Ineligibility.

27-2B-11. Ineligibility.

A. The following are ineligible to be members of a benefit group:

(1) an inmate or patient of a nonmedical institution;

(2) a person who, in the two years preceding application, assigned or transferred real property unless the person:

(a) received or receives a reasonable return;

(b) attempted to or attempts to receive a reasonable return; or

(c) attempted to or attempts to regain title to the real property;

(3) a minor unmarried parent who has not successfully completed a high school education and who has a child at least twelve weeks of age in the minor unmarried parent's care unless the minor unmarried parent:

(a) participates in educational activities directed toward the attainment of a high school diploma or its equivalent; or

(b) participates in an alternative educational or training program that has been approved by the department;

(4) a minor unmarried parent who is not residing in a place of residence maintained by a parent, legal guardian or other adult relative unless the department:

(a) refers or locates the minor unmarried parent to a second-chance home, maternity home or other appropriate adult-supervised supportive living arrangement, and takes into account the needs and concerns of the minor unmarried parent;

(b) determines that the minor unmarried parent has no parent, legal guardian or other appropriate adult relative who is living or whose whereabouts are known;

(c) determines that a minor unmarried parent is not allowed to live in the home of a living parent, legal guardian or other appropriate adult relative;

(d) determines that the minor unmarried parent is or has been subjected to serious physical or emotional harm, sexual abuse or exploitation in the home of the parent, legal guardian or other appropriate adult relative;

(e) finds that substantial evidence exists of an act or a failure to act that presents an imminent or serious harm to the minor unmarried parent and the child of the minor unmarried parent if they live in the same residence with the parent, legal guardian or other appropriate adult relative; or

(f) determines that it is in the best interest of the unmarried minor parent to waive this requirement;

(5) a minor child who has been absent or is expected to be absent from the home for forty-five days;

(6) a person who does not provide a social security number or who refuses to apply for one;

(7) a person who is not a resident of New Mexico;

(8) a person who fraudulently misrepresented residency to receive assistance in two or more states simultaneously, except that the person shall be ineligible only for ten years;

(9) a person who is a fleeing felon or a probation and parole violator; and

(10) a person concurrently receiving supplemental security income, tribal temporary assistance for needy families or bureau of Indian affairs general assistance.

B. For the purposes of this section, "second-chance home" means an entity that provides a supportive and supervised living arrangement to a minor unmarried parent where the minor unmarried parent is required to learn parenting skills, including child development, family budgeting, health and nutrition, and other skills to promote long-term economic independence and the well-being of children.

C. Pursuant to the authorization provided to the states in the Personal Responsibility and Work Opportunity Reconciliation Act of 1996, 21 U.S.C. Section 862a(d)(1)(A), New Mexico elects to exempt all persons domiciled in the state from application of 21 U.S.C. Section 862a(d)(1)(A) concerning the restriction of eligibility for benefits on the basis of a conviction for distribution of a controlled substance.

History: Laws 1998, ch. 8, 11 and Laws 1998, ch. 9, 11; 2001, ch. 295, 6; 2001, ch. 326, 6; 2002, ch. 5, 1; 2002, ch. 6, 1; 2007, ch. 350, 6.



Section 27-2B-12 - Services.

27-2B-12. Services.

Subject to the availability of federal and state funds, a benefit group that is not receiving cash assistance but has an income less than one hundred percent of the federal poverty guidelines may be eligible to receive services.

History: Laws 1998, ch. 8, 12 and Laws 1998, ch. 9, 12; 1999, ch. 273, 3.



Section 27-2B-13 - Fair hearing; review and appeal.

27-2B-13. Fair hearing; review and appeal.

A. A participant may request a hearing if:

(1) an application is not acted on within a reasonable time after the filing of the application;

(2) an application is denied in whole or in part; or

(3) the cash assistance or services are modified, terminated or not provided.

B. The department shall notify the participant of his rights under this section.

C. The department shall by rule establish procedures for the filing of a request for a hearing and the time limits within which a request may be filed; provided, however, that the department may grant reasonable extensions of the time limits. If the request is filed in a timely manner, cash assistance and services shall be provided until the appeal is resolved. If the request is not filed within the specified time for appeal or within whatever extension the department may grant, the department action shall be final. Upon receipt of a timely request, the department shall give the participant reasonable notice of an opportunity for a fair hearing in accordance with the rules of the department.

D. The hearing shall be conducted by a hearing officer designated by the director. The powers of the hearing officer shall include administering oaths or affirmations to witnesses called to testify, taking testimony, examining witnesses, admitting or excluding evidence and reopening a hearing to receive additional evidence. The technical rules of evidence and the rules of civil procedure shall not apply. The hearing shall be conducted so that the contentions or defenses of each party to the hearing are amply and fairly presented. Either party may be represented by counsel or other representative of his designation, and he or his representative may conduct cross-examination. Oral or documentary evidence may be received but the hearing officer may exclude irrelevant, immaterial or unduly repetitious evidence.

E. The director shall review the record of the proceedings and shall make his decision on the record. The participant or his representative shall be notified in writing of the director's decision and the reasons for the decision. The written notice shall inform the participant of his right to judicial review. The department shall be responsible for ensuring that the decision is enforced.

F. Within thirty days after receiving written notice of the decision of the director, a participant may file a notice of appeal with the court of appeals together with a copy of the notice of the decision. The clerk of the court shall transmit a copy of the notice of appeal to the director.

G. The filing of a notice of appeal shall not stay the enforcement of the decision of the director, but the department may grant, or the court upon motion and good cause shown may order, a stay.

H. Within twenty days after receipt of the notice of appeal, the department shall file with the clerk of the court three copies and furnish to the appellant one copy of the written transcript of the record of the proceedings.

I. If, before the date set for argument, application is made to the court for leave to present additional evidence and the court is satisfied that the additional evidence is material and there was good reason for not presenting it in the hearing, the court may order the additional evidence taken before the department. If the application to present additional evidence is filed by the department and is approved by the court, the department's decision that is being appealed shall be stayed. The director may modify his findings and decision by reason of the additional evidence and shall file with the court a transcript of the additional evidence together with any modified or new findings or decision.

J. The review of the court shall be made upon the decision and the record of the proceedings.

K. The court shall set aside a decision and order of the director only if found to be:

(1) arbitrary, capricious or an abuse of discretion;

(2) not supported by substantial evidence in the record as a whole; or

(3) otherwise not in accordance with law.

L. The department shall not authorize or allow expenditures for the affected programs in excess of the amounts previously appropriated by the legislature.

History: Laws 1998, ch. 8, 13 and Laws 1998, ch. 9, 13.



Section 27-2B-14 - Sanctions.

27-2B-14. Sanctions.

A. The department shall sanction a member of a benefit group for noncompliance with work requirements or child support requirements.

B. The sanction shall be applied at the following levels:

(1) twenty-five percent reduction of cash assistance for the first occurrence of noncompliance;

(2) fifty percent reduction of cash assistance for the second occurrence of noncompliance; and

(3) termination of cash assistance and ineligibility to reapply for six months for the third occurrence of noncompliance.

C. Prior to imposing the first sanction, if the department determines that a participant is not complying with the work participation requirement or child support requirements, the participant shall be required to enter into a conciliation process established by the department to address the noncompliance and to identify good cause for noncompliance or barriers to compliance. The conciliation process shall occur only once prior to the imposition of the sanction. The participant shall have ten working days from the date a conciliation notice is mailed to contact the department to initiate the conciliation process. A participant who fails to initiate the conciliation process shall have a notice of adverse action mailed to him after the tenth working day following the date on which the conciliation notice is mailed. Participants who begin but do not complete the conciliation process shall be mailed a notice of adverse action thirty days from the date the original conciliation notice was mailed.

D. Reestablishing compliance shall allow full payment to resume.

E. Noncompliance with reporting requirements may subject a participant to other sanctions, except that an adult member of the benefit group shall not be sanctioned for the failure of a dependent child to attend school.

F. Effective October 1, 2001, the department shall not terminate the medicaid benefits of any member of a benefit group due to imposition of a sanction pursuant to the provisions of this section.

History: Laws 1998, ch. 8, 14 and Laws 1998, ch. 9, 14; 2001, ch. 295, 7; 2001, ch. 326, 7; 2003, ch. 311, 5; 2003, ch. 432, 5.



Section 27-2B-15 - Medicaid eligibility.

27-2B-15. Medicaid eligibility.

A. The following are eligible for medicaid:

(1) a participant who is in transition to self-sufficiency due to employment or child support;

(2) a pregnant woman who meets the income and resource requirements for New Mexico's aid to families with dependent children as they existed on July 16, 1996;

(3) a member of a benefit group who is eighteen years of age or younger if the benefit group's income is below one hundred eighty-five percent of the federal poverty guidelines;

(4) a pregnant woman whose income is below one hundred eighty-five percent of the federal poverty guidelines;

(5) participants receiving federal supplemental security income;

(6) an aged, blind or disabled person in an institution who meets all the supplemental security income standards except for income;

(7) a person who meets all standards for institutional care but is cared for at home and meets eligibility standards for medicaid;

(8) a qualified medicare beneficiary, qualified disabled working person or specified low-income medicare beneficiary; and

(9) a foster child in the custody of the state or of an Indian pueblo, tribe or nation who meets eligibility standards for medicare.

B. Effective October 1, 2001, for the medicaid category designated "JUL medicaid" by the department, the income eligibility criteria shall be the same as the income eligibility criteria set forth in the New Mexico Works Act [27-2B-1 to 27-2B-20 NMSA 1978].

History: Laws 1998, ch. 8, 15 and Laws 1998, ch. 9, 15; 2001, ch. 295, 8; 2001, ch. 326, 8.



Section 27-2B-16 - Immigrant eligibility.

27-2B-16. Immigrant eligibility.

An immigrant may be eligible to receive cash assistance and services if the immigrant is:

A. from one of the classes of immigrants defined in the federal act who entered the United States prior to August 22, 1996; or

B. a qualified immigrant as defined in the federal act who entered the United States after August 22, 1996.

History: Laws 1998, ch. 8, 16 and Laws 1998, ch. 9, 16.



Section 27-2B-17 - Records; confidentiality.

27-2B-17. Records; confidentiality.

A. Pursuant to the federal act, the department shall establish and enforce rules governing the custody, use and preservation of the records, papers, files and communications to restrict the use or disclosure of information contained in those documents concerning participants.

B. It is unlawful for a person, body, association, firm, corporation or other agency outside the department to solicit, disclose, receive or make use of or authorize, knowingly permit, participate in or acquiesce in the use of a name or list of names of participants for commercial or political purposes.

C. A person, body, association, firm, corporation or other agency that willfully or knowingly violates a provision of this section is guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than twenty-five dollars ($25.00) nor more than one thousand dollars ($1,000) or by imprisonment in the county jail for a definite term not to exceed sixty days or both.

History: Laws 1998, ch. 8, 17 and Laws 1998, ch. 9, 17.



Section 27-2B-18 - Certification.

27-2B-18. Certification.

The governor shall make the certifications mandated by the federal act.

History: Laws 1998, ch. 8, 18 and Laws 1998, ch. 9, 18.



Section 27-2B-19 - Subsidized employment.

27-2B-19. Subsidized employment.

A. The department may administer a wage subsidy program based on availability of federal and state funds.

B. The wage subsidy program shall include the following requirements:

(1) participating employers shall hire participants who receive cash assistance for subsidized job slots that are full time and that offer a reasonable possibility of unsubsidized employment after the subsidy period;

(2) participating employers shall receive a subsidy for up to twelve months;

(3) subsidized employees shall not be required to work in excess of forty hours per week;

(4) subsidized employees shall be paid a wage that is substantially like the wage paid for similar jobs with the employer with appropriate adjustments for experience and training but not less than the federal minimum hourly wage;

(5) subsidized employment does not impair an existing contract or collective bargaining agreement;

(6) subsidized employment does not displace currently employed workers or fill positions that are vacant due to a layoff;

(7) wage subsidy employers shall:

(a) maintain health, safety and working conditions at or above levels generally acceptable in the industry and not less than those of comparable jobs offered by the employer;

(b) provide on-the-job training necessary for subsidized employees to perform their duties;

(c) sign an agreement for each placement outlining the specific job offered to a subsidized employee and agree to abide by all of the requirements of the program;

(d) provide workers' compensation coverage for each subsidized employee; and

(e) provide the subsidized employee with benefits equal to those for new employees or as required by state and federal law, whichever is greater;

(8) the department shall determine whether a participant is eligible to be a subsidized employee by establishing:

(a) that the participant has sufficient work experience to obtain unsubsidized employment;

(b) that the participant has completed an employment preparation program; or

(c) that the department or participant may benefit from this employment strategy;

(9) a disregard of income earned by the subsidized employee in the subsidized job shall be applied in the eligibility determination for services;

(10) the department shall suspend regular payments of cash assistance to the benefit group for the calendar month in which an employer makes the first subsidized wage payment to a subsidized employee who is otherwise eligible for cash assistance and food stamps;

(11) the department shall pay employers each month, from cash assistance;

(12) a subsidized employee shall be eligible for supplemental payments if the net monthly full-time wage paid to the subsidized employee is less than the monthly total of the cash assistance the participant is eligible to receive. The department shall authorize issuance of a supplemental cash payment to compensate for the deficit. To determine if a deficit exists, the department shall adopt an equivalency scale that is adjustable to household size and other factors; and

(13) the department shall determine monthly and pay in advance supplemental payments to eligible subsidized employees. In calculating the payment, the department shall assume that the subsidized employee will work forty hours per week during the month unless an employer provides information that the number of hours to be worked by the subsidized employee will be reduced.

C. For the purposes of this section, "benefits" includes health care coverage, paid sick leave and holiday and vacation pay.

D. For the purposes of this section, "subsidized employee" means a participant engaged in a subsidized employment activity.

E. For the purposes of this section, "net monthly full-time wage" means a subsidized employee's wages after the required payroll deductions.

History: Laws 1998, ch. 8, 19 and Laws 1998, ch. 9, 19; 2007, ch. 350, 7.






Article 2C - Pharmaceutical Supplemental Rebate

Section 27-2C-1 - Short title.

27-2C-1. Short title.

This act [27-2C-1 to 27-2C-8 NMSA 1978] may be cited as the "Pharmaceutical Supplemental Rebate Act".

History: Laws 2002, ch. 105, 1.



Section 27-2C-2 - Definitions.

27-2C-2. Definitions.

As used in the Pharmaceutical Supplemental Rebate Act:

A. "department" means the human services department;

B. "labeler" means a person that receives prescription drugs from a manufacturer or wholesaler and repackages those drugs for later retail sale, and that has a labeler code from the federal food and drug administration;

C. "manufacturer" means a manufacturer of prescription drugs as defined in 42 U.S.C. 1396r-8(k)(5), including a subsidiary or affiliate of a manufacturer;

D. "medicaid" means the joint federal-state health coverage program pursuant to Title 19 or Title 21 of the federal Social Security Act;

E. "participating retail pharmacy" means a retail pharmacy or other business licensed to dispense prescription drugs that participates in the state medicaid program;

F. "secretary" means the secretary of human services; and

G. "wholesaler" means a business licensed to distribute prescription drugs in the state.

History: Laws 2002, ch. 105, 2.



Section 27-2C-3 - Medicaid formulary for prescription drugs.

27-2C-3. Medicaid formulary for prescription drugs.

A. The department shall develop or implement a formulary or preferred drug list, taking into consideration the clinical efficacy, safety and cost effectiveness of a product.

B. The department shall ensure that the administration or delivery of health care services and products under the medicaid program includes a formulary that will provide medically appropriate drug therapies for patients.

C. The department shall require a prior authorization before a drug not listed on the medicaid program formulary may be dispensed unless otherwise provided pursuant to Subsection C of Section 27-2C-4 NMSA 1978.

D. The department shall ensure that atypical antipsychotic medications are available in the same manner as conventional antipsychotic medications for medicaid patients for the treatment of severe mental illnesses that are listed in a current national diagnostic and statistical manual of mental disorders published by a national psychiatric association, including schizophrenia, clinical depression, bipolar disorder, anxiety-panic attack disorder and obsessive compulsive disorder.

History: Laws 2002, ch. 105, 3; 2003, ch. 344, 1.



Section 27-2C-4 - Negotiated drug discounts and rebates.

27-2C-4. Negotiated drug discounts and rebates.

A. The secretary shall negotiate discount prices or rebates for prescription drugs from drug manufacturers and labelers that include supplemental rebates for the medicaid program over and above those required under 42 U.S.C. 1396r-8.

B. In negotiating rebate terms, the secretary shall consider the rebate calculated under the medicaid rebate program pursuant to 42 U.S.C. 1396r-8, the price provided to eligible entities under 42 U.S.C. 256b and other available information on prescription drug prices, discounts and rebates.

C. The secretary shall prompt a review of whether to place a manufacturer's or labeler's products on the prior authorization list for the medicaid program if:

(1) the secretary and a drug manufacturer or labeler fail to reach agreement on the terms of a supplemental medicaid rebate or discount; and

(2) the discounts or rebates offered by the manufacturer or labeler are not as favorable to the state as the prices provided to eligible entities under 42 U.S.C. 256b.

D. Any prior authorization shall meet the requirements of 42 U.S.C. 1396r-8(d)(5) and be done in accordance with the Public Assistance Act [27-2-1 NMSA 1978] or department rules.

E. The names of manufacturers and labelers that do not enter into rebate agreements are public information, and the department shall release this information to the public and actively distribute it to physicians, pharmacists and other health care professionals.

History: Laws 2002, ch. 105, 4.



Section 27-2C-5 - Reporting.

27-2C-5. Reporting.

The department shall report the savings from the pharmaceutical supplemental rebates for the preceding fiscal year to the legislative health and human services committee by November 1 of each year.

History: Laws 2002, ch. 105, 5.



Section 27-2C-6 - Coordination with other programs.

27-2C-6. Coordination with other programs.

When the secretary finds that it is beneficial to the medicaid program and another state program to combine drug pricing negotiations to maximize drug rebates, the secretary may do so.

History: Laws 2002, ch. 105, 6.



Section 27-2C-7 - Rulemaking.

27-2C-7. Rulemaking.

The department shall adopt rules to implement the provisions of the Pharmaceutical Supplemental Rebate Act [27-2C-1 NMSA 1978].

History: Laws 2002, ch. 105, 7.



Section 27-2C-8 - Waivers.

27-2C-8. Waivers.

The department shall seek any waivers of federal law or rule necessary to implement the provisions of the Pharmaceutical Supplemental Rebate Act [27-2C-1 NMSA 1978].

History: Laws 2002, ch. 105, 8.






Article 2D - Education Works

Section 27-2D-1 - Short title.

27-2D-1. Short title.

Chapter 27, Article 2D NMSA 1978 may be cited as the "Education Works Act".

History: Laws 2003, ch. 317, 1; 2009, ch. 186, 4.



Section 27-2D-2 - Definitions.

27-2D-2. Definitions.

As used in the Education Works Act:

A. "applicant" means a person applying for cash assistance on behalf of a benefit group;

B. "benefit group" means a pregnant woman or a group of people that includes a dependent child, all of that dependent child's full, half, step- or adopted siblings living with the dependent child's parent or relative within the fifth degree of consanguinity and the parent with whom the children live;

C. "cash assistance" means cash payments distributed by the department pursuant to the Education Works Act;

D. "department" means the human services department;

E. "dependent child" means a natural, adopted step-child or ward who is:

(1) seventeen years of age or younger;

(2) eighteen years of age and is enrolled in high school; or

(3) between eighteen and twenty-two years of age and is receiving special education services regulated by the public education department;

F. "director" means the director of the income support division of the department;

G. "earned income" means cash or payment in kind that is received as wages from employment or payment in lieu of wages; and earnings from self-employment or earnings acquired from the direct provision of services, goods or property, production of goods, management of property or supervision of services;

H. "education works program" means the cash assistance, activities and services available to a recipient pursuant to the Education Works Act;

I. "federal act" means the federal Social Security Act and rules promulgated pursuant to the Social Security Act;

J. "federal poverty guidelines" means the level of income defining poverty by family size published annually in the federal register by the United States department of health and human services;

K. "parent" means natural parent, adoptive parent or stepparent;

L. "person" means an individual;

M. "recipient" means a person who receives cash assistance or services or a member of a benefit group who has reached the age of majority;

N. "secretary" means the secretary of human services;

O. "services" means child-care assistance; payment for education- or employment-related transportation costs; job search assistance; employment counseling; employment, education and job training placement; an annual payment for education-related costs; case management; or other activities whose purpose is to assist transition into employment;

P. "unearned income" means old age, survivors and disability insurance; railroad retirement benefits; veterans administration compensation or pension; military retirement; pensions, annuities and retirement benefits; lodge or fraternal benefits; shared shelter payments; settlement payments; individual Indian money; child support; unemployment compensation benefits; union benefits paid in cash; gifts and contributions; and real property income; and

Q. "vehicle" means a conveyance for the transporting of persons to or from employment or education for the activities of daily living or for the transportation of goods; "vehicle" does not include boats, trailers or mobile homes used as a principal place of residence.

History: Laws 2003, ch. 317, 2; 2007, ch. 350, 8; 2009, ch. 186, 5.



Section 27-2D-3 - Application; resource planning session; individual education plan; review periods.

27-2D-3. Application; resource planning session; individual education plan; review periods.

A. Application for cash assistance or services shall be made to the department. The application shall be in writing or reduced to writing in the manner and on the form prescribed by the department. The application shall be made under oath by an applicant with whom a dependent child resides and shall contain a statement of the age of the child, residence, a complete statement of the amount of property in which the applicant has an interest, a statement of all income that the applicant and other benefit group members have at the time of the filing of the application and other information required by the department.

B. The department shall assist applicants in completing the application for cash assistance or services and shall evaluate applicants to determine all department programs for which the applicant may be eligible. The department shall process all expedited food stamp applications within two business days of submission, and the department shall deliver expedited food stamps to eligible applicants within seven days of the application.

C. At the time of application for cash assistance and services, an applicant shall identify everyone who is to be counted in the benefit group. Once an application is approved, the recipient shall advise the department if there are any changes in the membership of the benefit group.

D. No later than thirty days after an application is filed, the department shall make referrals and act on the application.

E. No later than five days after an application is approved, the department shall provide reimbursement for child care.

F. Whenever the department receives an application for assistance, a verification and record of the applicant's circumstances shall promptly be made to ascertain the facts supporting the application and to obtain other information required by the department. The verification may include a visit to the home of the applicant, as long as the department gives adequate prior notice of the visit to the applicant.

G. The department shall work with the recipient to develop an individual educational plan that:

(1) sets forth the educational goal for the recipient, identifies barriers to that goal and identifies the steps to be taken by the recipient to achieve that goal;

(2) describes the services the department may provide so that the recipient may complete the recipient's educational goal; and

(3) provides for meetings with the recipient every six months or at the end of each academic term to review the eligibility of the benefit group and to review and revise the recipient's individual education plan.

H. The recipient and the department shall sign the recipient's individual education plan. The department shall:

(1) not allow a recipient to decline to participate in developing an individual education plan;

(2) not waive the requirement that a recipient develop an individual education plan; and

(3) emphasize the importance of the individual education plan to the recipient.

History: Laws 2003, ch. 317, 3; 2007, ch. 350, 9.



Section 27-2D-4 - Education works program; eligibility; restrictions; requirements.

27-2D-4. Education works program; eligibility; restrictions; requirements.

A. A person is eligible to receive education works services or cash assistance if the person demonstrates that:

(1) the person has been accepted or has been determined to be eligible to enroll in a two- or four-year post-secondary or graduate or post-graduate degree program; and

(2) the degree the person will receive will increase the person's ability to engage in full-time paid employment.

B. A recipient shall not receive cash assistance funded by the temporary assistance for needy families block grant during the period in which the recipient is receiving cash assistance pursuant to the Education Works Act.

C. A recipient shall apply for all financial aid available from the post-secondary, graduate or post-graduate educational institution that the recipient attends.

D. During the twenty-four months of participation in the education works program, a recipient shall engage in at least twenty hours per week of class time, studying, work, work-study or volunteering. The department shall assume that a recipient spends one and one-half hours studying for every hour of class time.

E. A recipient may participate in the education works program for no more than twenty-four months, except that a recipient may participate in the education works program for one additional academic term following the twenty-four-month participation limit, or for two additional academic terms following the twenty-four-month participation limit at the discretion of the director, if doing so will result in the recipient earning a degree.

F. The number of recipients enrolled in the education works program is limited to the number of recipients who can be served by the funds available.

G. For purposes of this section, "work" means work-study, training-related practicums, internships, paid employment, volunteering or any other activity approved by the department.

History: Laws 2003, ch. 317, 4; 2005, ch. 265, 1; 2006, ch. 84, 1.



Section 27-2D-5 - Financial standard of need.

27-2D-5. Financial standard of need.

A. The secretary shall adopt a financial standard of need based upon the availability of state funds.

B. The following income sources are exempt from the gross income test, the net income test and the cash payment calculation:

(1) medicaid;

(2) food stamps;

(3) government-subsidized foster care payments if the child for whom the payment is received is also excluded from the benefit group;

(4) supplemental security income;

(5) government-subsidized housing or housing payments;

(6) federally excluded income;

(7) educational payments made directly to an educational institution;

(8) government-subsidized child care;

(9) earned income that belongs to a person seventeen years of age or younger who is not the head of household;

(10) child support passed through to the participant by the child support enforcement division of the department in the following amounts:

(a) fifty dollars ($50.00) per month through December 31, 2008; and

(b) no later than January 1, 2009, a minimum of one hundred dollars ($100) for one child and two hundred dollars ($200) for two or more children as based on availability of state and federal funds; and

(11) other income sources as determined by the department.

C. The total countable gross earned and unearned income of the benefit group shall not exceed eighty-five percent of the federal poverty guidelines for the size of the benefit group.

D. For a benefit group to be eligible to participate:

(1) earned and unearned income that belongs to the benefit group shall not exceed eighty-five percent of the federal poverty guidelines for the size of the benefit group; and

(2) earned and unearned income that belongs to the benefit group shall not equal or exceed the financial standard of need after applying the disregards set out in Paragraphs (1) through (4) of Subsection E of this section.

E. Subject to the availability of state funds, the department shall determine the cash payment of the benefit group by applying the following disregards to the benefit group's earned income and then subtracting that amount from the benefit group's financial standard of need:

(1) one hundred twenty-five dollars ($125) of monthly earned income and one-half of the remainder, or for a two-parent family, two hundred twenty-five dollars ($225) of monthly earned income and one-half of the remainder for each parent;

(2) monthly payments made for child care at a maximum of two hundred dollars ($200) for a child under two years of age and a maximum of one hundred seventy-five dollars ($175) for a child two years of age or older;

(3) costs of self-employment income; and

(4) business expenses.

F. In addition to the disregards specified in Subsection E of this section, and between June 28, 2007 and June 30, 2008, or until implementation of the employment retention and advancement bonus program in the New Mexico Works Act [27-2B-1 NMSA 1978], the department shall apply the following income disregards to the benefit group's earned income and then subtract that amount from the benefit group's financial standard of need:

(1) for the first two years of receiving cash assistance or services, if a participant works over the work requirement rate set by the department pursuant to the New Mexico Works Act, one hundred percent of the income earned by the participant beyond that rate; and

(2) for the first two years of receiving cash assistance or services, for a two-parent benefit group in which one parent works more than thirty-five hours per week and the other works more than twenty-four hours per week, one hundred percent of income earned by each participant beyond the work requirement rate set by the department.

G. The department may recover overpayments of cash assistance on a monthly basis not to exceed fifteen percent of the financial standard of need applicable to the benefit group.

H. Subject to the availability of state and federal funds, the department may limit the eligibility of benefit groups that are eligible because a legal guardian is not included in the benefit group.

History: Laws 2003, ch. 317, 5; 2007, ch. 350, 10; 2009, ch. 186, 6.



Section 27-2D-6 - Resources.

27-2D-6. Resources.

A. Liquid and nonliquid resources owned by the benefit group shall be counted in the eligibility determination.

B. A benefit group may at a maximum own the following resources:

(1) two thousand dollars ($2,000) in nonliquid resources;

(2) one thousand five hundred dollars ($1,500) in liquid resources;

(3) the value of the principal residence of the participant;

(4) the value of burial plots and funeral contracts for family members;

(5) individual development accounts; and

(6) the value of work-related equipment up to one thousand dollars ($1,000).

C. Vehicles owned by the benefit group shall not be considered in the determination of resources attributed to the benefit group.

History: Laws 2003, ch. 317, 6; 2006, ch. 96, 17; 2007, ch. 349, 17.



Section 27-2D-7 - Ineligibility.

27-2D-7. Ineligibility.

A. The following are ineligible to be members of a benefit group:

(1) an inmate or patient of a nonmedical institution;

(2) a person who, in the two years preceding application, assigned or transferred real property unless he:

(a) received or receives a reasonable return;

(b) attempted to or attempts to receive a reasonable return; or

(c) attempted to or attempts to regain title to the real property;

(3) a minor unmarried parent who has not successfully completed a high school education and who has a child at least twelve weeks of age in his care unless the minor unmarried parent:

(a) participates in educational activities directed toward the attainment of a high school diploma or its equivalent; or

(b) participates in an alternative educational or training program that has been approved by the department;

(4) a minor unmarried parent who is not residing in a place of residence maintained by his parent, legal guardian or other adult relative unless the department:

(a) refers or locates the minor unmarried parent to a second-chance home, maternity home or other appropriate adult-supervised supportive living arrangement and takes into account the needs and concerns of the minor unmarried parent;

(b) determines that the minor unmarried parent has no parent, legal guardian or other appropriate adult relative who is living or whose whereabouts are known;

(c) determines that a minor unmarried parent is not allowed to live in the home of a living parent, legal guardian or other appropriate adult relative;

(d) determines that the minor unmarried parent is or has been subjected to serious physical or emotional harm, sexual abuse or exploitation in the home of the parent, legal guardian or other appropriate adult relative;

(e) finds that substantial evidence exists of an act or a failure to act that presents an imminent or serious harm to the minor unmarried parent and the child of the minor unmarried parent if they live in the same residence with the parent, legal guardian or other appropriate adult relative; or

(f) determines that it is in the best interest of the unmarried minor parent to waive this requirement;

(5) a minor child who has been absent or is expected to be absent from the home for forty-five days;

(6) a person who does not provide a social security number or who refuses to apply for one;

(7) a person who is not a resident of New Mexico;

(8) a person who fraudulently misrepresented residency to receive assistance in two or more states simultaneously, except that the person shall be ineligible only for ten years;

(9) a person who is a fleeing felon or a probation and parole violator;

(10) a person concurrently receiving supplemental security income, tribal temporary assistance for needy families or bureau of Indian affairs general assistance; and

(11) unless he demonstrates good cause, a parent who does not assist the department in establishing paternity or obtaining child support or who does not assign support rights to New Mexico as required pursuant to the federal act.

B. For the purposes of this section, "second-chance home" means an entity that provides a supportive and supervised living arrangement to a minor unmarried parent where the minor unmarried parent is required to learn parenting skills, including child development, family budgeting, health and nutrition and other skills to promote long-term economic independence and the well-being of children.

C. Pursuant to the authorization provided to the states in the Personal Responsibility and Work Opportunity Reconciliation Act of 1996, 21 U.S.C. Section 862a(d)(1)(A), New Mexico elects to exempt all persons domiciled in the state from application of 21 U.S.C. Section 862a(a).

History: Laws 2003, ch. 317, 7.



Section 27-2D-8 - Fair hearing; review and appeal.

27-2D-8. Fair hearing; review and appeal.

A. A recipient may request a hearing if:

(1) an application is not acted on within a reasonable time after the filing of the application;

(2) an application is denied in whole or in part; or

(3) the cash assistance or services are modified, terminated or not provided.

B. The department shall notify the recipient of his rights under this section.

C. The department shall by rule establish procedures for the filing of a request for a hearing and the time limits within which a request may be filed; provided, however, that the department may grant reasonable extensions of the time limits. If the request is filed in a timely manner, cash assistance and services shall be provided until the appeal is resolved. If the request is not filed within the specified time for appeal or within whatever extension the department may grant, the department action shall be final. Upon receipt of a timely request, the department shall give the recipient reasonable notice of an opportunity for a fair hearing in accordance with the rules of the department.

D. The hearing shall be conducted by a hearing officer designated by the director. The powers of the hearing officer shall include administering oaths or affirmations to witnesses called to testify, taking testimony, examining witnesses, admitting or excluding evidence and reopening a hearing to receive additional evidence. The technical rules of evidence and the rules of civil procedure shall not apply. The hearing shall be conducted so that the contentions or defenses of each party to the hearing are amply and fairly presented. Each party may be represented by counsel or other representative and may conduct cross-examination. Oral or documentary evidence may be received, but the hearing officer may exclude irrelevant, immaterial or unduly repetitious evidence.

E. The director shall review the record of the proceedings and shall make his decision on the record. The recipient or his representative shall be notified in writing of the director's decision and the reasons for the decision. The written notice shall inform the recipient of his right to judicial review. The department shall be responsible for ensuring that the decision is enforced.

F. Within thirty days after receiving written notice of the decision of the director, a recipient may file a notice of appeal with the court of appeals together with a copy of the notice of the decision. The clerk of the court shall transmit a copy of the notice of appeal to the director.

G. The filing of a notice of appeal shall not stay the enforcement of the decision of the director, but the department may grant, or the court upon motion and good cause shown may order, a stay.

H. Within twenty days after receipt of the notice of appeal, the department shall file with the clerk of the court three copies and furnish to the appellant one copy of the written transcript of the record of the proceedings.

I. If, before the date set for argument, application is made to the court for leave to present additional evidence and the court is satisfied that the additional evidence is material and there was good reason for not presenting it in the hearing, the court may order the additional evidence taken before the department. If the application to present additional evidence is filed by the department and is approved by the court, the department's decision that is being appealed shall be stayed. The director may modify his findings and decision by reason of the additional evidence and shall file with the court a transcript of the additional evidence together with any modified or new findings or decision.

J. The review of the court shall be made upon the decision and the record of the proceedings.

K. The court shall set aside a decision and order of the director only if the decision is found to be:

(1) arbitrary, capricious or an abuse of discretion;

(2) not supported by substantial evidence in the record as a whole; or

(3) otherwise not in accordance with law.

L. The department shall not authorize or allow expenditures in excess of the amounts previously appropriated by the legislature.

History: Laws 2003, ch. 317, 8.



Section 27-2D-9 - Satisfactory participation.

27-2D-9. Satisfactory participation.

A. To maintain satisfactory participation in the education works program, a recipient shall be a full-time student as defined by the school that the recipient attends.

B. A recipient may demonstrate good cause for failure to maintain satisfactory participation in the education works program, and must work with the department to address the barrier, in any month of participation for the following reasons:

(1) extended illness or injury of the recipient;

(2) the recipient is the primary caretaker for a special needs child or an ill or aging parent; or

(3) the recipient has been assessed to have a learning disability or a mental or physical health problem.

C. If a recipient falls below the academic standard of the school in one academic term, he shall be placed on probationary status for one academic term to improve his grades. If a recipient's overall grade point average falls below 2.0 based on a four-point system, the department shall place him on probation for a maximum of two academic terms to allow him to bring up his overall grade point average.

D. A recipient shall:

(1) attend classes as scheduled and participate as required by the standard of the school;

(2) report to the department a change that may affect the benefit group's eligibility for or anything that may affect the recipients ability to participate in the education works program;

(3) provide the department with copies of any financial aid award letters; and

(4) provide the department with copies of his grades as they become available.

E. If a recipient does not comply with Subsection C of this section or with the provisions of the Education Works Act, the department may require the recipient to apply for public assistance pursuant to the New Mexico Works Act [27-2B-1 NMSA 1978]. This decision shall be made in writing and the recipient shall have the opportunity to appeal the decision.

History: Laws 2003, ch. 317, 9.






Article 2E - Prescription Drug Pricing

Section 27-2E-1 - Average manufacturer price; filing; reporting.

27-2E-1. Average manufacturer price; filing; reporting.

A. A person who manufactures a prescription drug, including a generic prescription drug, that is sold in New Mexico shall file with the human services department:

(1) the average manufacturer price for the drug;

(2) the price that each wholesaler or pharmacy benefit manager doing business in this state pays the manufacturer to purchase the drug; and

(3) the price paid to the manufacturer by any entity in an arrangement or contract that sells or provides prescription drugs in New Mexico without the services of a wholesaler.

B. The information required under Subsection A of this section shall be filed annually or more frequently, as determined by the human services department. The information required under Subsection A of this section is confidential and shall not be disclosed pursuant to Section 3 [27-2E-3 NMSA 1978] of this act and shall not be subject to public inspection pursuant to the provisions of Section 14-2-1 NMSA 1978.

C. A person who engages in the wholesale distribution of prescription drugs in New Mexico shall file with the human services department information showing the actual price at which the wholesaler or distributor sells a particular drug to a pharmacy.

D. As used in this section, "average manufacturer price" means the average price paid to the manufacturer for the drug in New Mexico, including rebates, discounts and market incentives, after deducting customary prompt-pay discounts.

History: Laws 2003, ch. 381, 1.



Section 27-2E-2 - Unlawful disclosure; penalties.

27-2E-2. Unlawful disclosure; penalties.

A. It is unlawful for an employee, former employee, contractor or former contractor of the human services department to reveal to another person, except to another employee or contractor of the department as required by the employee's or contractor's duties or responsibilities or by state or federal court order, information acquired pursuant to Section 1 [27-2E-1 NMSA 1978] of this act or any other information about a prescription drug manufacturer acquired as a result of his employment or contract by the department and not available from public sources.

B. An employee, former employee, contractor or former contractor of the human services department who reveals to another person information that he is prohibited from lawfully revealing is guilty of a misdemeanor and shall, upon conviction thereof, be fined not more than one thousand dollars ($1,000) or imprisoned not more than one year, or both, together with costs of prosecution, and shall not be employed by the state for a period of five years after the date of the conviction.

History: Laws 2003, ch. 381, 2.



Section 27-2E-3 - Enforcement.

27-2E-3. Enforcement.

The office of the attorney general may take action to investigate and enforce the requirements of Sections 1 and 2 [27-2E-1 and 27-2E-2 NMSA 1978] of this act.

History: Laws 2003, ch. 381, 3.






Article 3 - Public Assistance Appeals

Section 27-3-1 - Short title.

27-3-1. Short title.

This act [27-3-1 to 27-3-4 NMSA 1978] may be cited as the "Public Assistance Appeals Act".

History: 1953 Comp., 13-18-1, enacted by Laws 1973, ch. 256, 1.



Section 27-3-2 - Definitions.

27-3-2. Definitions.

As used in the Public Assistance Appeals Act:

A. "department" means the income support division, the medical assistance division or the social services division of the human services department;

B. "board" means the income support division, the medical assistance division or the social services division of the human services department; and

C. "director" means the director of the income support division, the medical assistance division or the social services division of the human services department.

History: 1953 Comp., 13-18-2, enacted by Laws 1973, ch. 256, 2; 1977, ch. 252, 22; 1991, ch. 155, 2.



Section 27-3-3 - Fair hearing.

27-3-3. Fair hearing.

A. An applicant for or recipient of assistance or services under any provisions of the Public Assistance Act [27-2-1 NMSA 1978], Social Security Act or Special Medical Needs Act [27-4-1 NMSA 1978] or regulations of the board adopted pursuant to those acts may request a hearing in accordance with regulations of the board if:

(1) an application is not acted upon within a reasonable time after the filing of the application;

(2) an application is denied in whole or in part; or

(3) the assistance or services are modified, terminated or not provided.

The department shall notify the recipient or applicant of his rights under this section.

B. The board shall by regulation establish procedures for the filing of a request for a hearing and the time limits within which a request may be filed; provided, however, that the department may grant reasonable extensions of the time limits. If the request is not filed within the specified time for appeal or within whatever extension the department may grant, the department action shall be final. Upon receipt of a timely request, the department shall give the applicant or recipient reasonable notice of an opportunity for a fair hearing in accordance with the regulations of the board.

C. The hearing shall be conducted by a hearing officer designated by the director. The powers of the hearing officer shall include administering oaths or affirmations to witnesses called to testify, taking testimony, examining witnesses, admitting or excluding evidence and reopening any hearing to receive additional evidence. The technical rules of evidence and the rules of civil procedure shall not apply. The hearing shall be conducted so that the contentions or defenses of each party to the hearing are amply and fairly presented. Either party may be represented by counsel or other representative of his designation, and he or his representative may conduct cross-examination. Any oral or documentary evidence may be received, but the hearing officer may exclude irrelevant, immaterial or unduly repetitious evidence.

D. The director shall review the record of the proceedings and shall make a decision thereon. The applicant or recipient or his representative shall be notified in writing of the director's decision and the reasons for the decision. The written notice shall inform the applicant or recipient of his right to judicial review. The department shall be responsible for assuring that the decision is enforced.

History: 1953 Comp., 13-18-3, enacted by Laws 1973, ch. 256, 3; 1991, ch. 155, 3.



Section 27-3-4 - Appeal.

27-3-4. Appeal.

Within thirty days after receiving written notice of the decision of the director pursuant to Section 27-3-3 NMSA 1978, an applicant or recipient may file a notice of appeal with the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: 1953 Comp., 13-18-4, enacted by Laws 1973, ch. 256, 4; 1998, ch. 55, 37; 1999, ch. 265, 39.



Section 27-3-5 - Expenditures for programs.

27-3-5. [Expenditures for programs.]

Nothing in the Public Assistance Act [27-2-1 NMSA 1978] or the Fair Hearing Act shall be construed as authorizing or allowing expenditures for the affected programs in excess of the amounts previously appropriated by the legislature for such programs.

History: Laws 1991, ch. 155, 4.






Article 4 - Special Medical Needs

Section 27-4-1 - Short title.

27-4-1. Short title.

Sections 1 through 7 of this act [27-4-1 to 27-4-5 NMSA 1978] may be cited as the "Special Medical Needs Act".

History: 1953 Comp., 13-15-1, enacted by Laws 1973, ch. 311, 1.



Section 27-4-2 - Definitions.

27-4-2. Definitions.

As used in the Special Medical Needs Act [27-4-1 NMSA 1978]:

A. "department" or "division" means the income support division of the human services department;

B. "board" means the division;

C. "aged person" means a person who has attained the age of sixty-five years and does not have a spouse financially able, according to regulations of the division, to furnish support;

D. "person with a disability" means a person who has attained the age of eighteen years and is determined to have a permanent and total disability, according to regulations of the division; and

E. "blind person" means a person who is determined to be blind according to regulations of the division.

History: 1953 Comp., 13-15-2, enacted by Laws 1973, ch. 311, 2; 1977, ch. 252, 20; 2007, ch. 46, 20.



Section 27-4-3 - Persons with special needs.

27-4-3. Persons with special needs.

A. The division shall by regulation establish a program to provide essential medical care for persons who are elderly or blind or who have a disability and who are not eligible for public assistance under the Public Assistance Act [27-2-1 NMSA 1978] and who have a serious medical condition that will as a reasonable medical probability lead to death in the near future.

B. Such medical condition shall be certified by an individual licensed under state law to practice medicine or osteopathy. The medical care shall be reviewed and approved according to regulations of the division.

History: 1953 Comp., 13-15-3, enacted by Laws 1973, ch. 311, 3; 2007, ch. 46, 21.



Section 27-4-4 - Standard of need; income determination.

27-4-4. Standard of need; income determination.

A. Standard of need for purposes of the Special Medical Needs Act [27-4-1 NMSA 1978] shall be determined in accordance with regulations adopted by the board.

B. The board shall define by regulation exempt and nonexempt income and resources. Medical expenses shall not be deducted from either income or resources in determining eligibility.

History: 1953 Comp., 13-15-4, enacted by Laws 1973, ch. 311, 4; 1975, ch. 187, 1.



Section 27-4-5 - Eligibility requirements.

27-4-5. Eligibility requirements.

A person is eligible for medical care under the Special Medical Needs Act [27-4-1 NMSA 1978] if:

A. pursuant to Section 27-4-4 NMSA 1978, the total amount of his nonexempt income is less than the applicable standard of need; and

B. nonexempt specific and total resources are less than the level of maximum permissible resources established by the board; and

C. he meets all qualifications for persons with special needs, pursuant to Section 27-4-3 NMSA 1978; and

D. within two years immediately prior to the filing of an application for assistance, he has not made an assignment or transfer of real property unless he has received a reasonable return for the real property; or, if he has not received such reasonable return, he is willing to attempt to obtain such return and, if such attempt proves futile, he is willing to attempt to regain title to the property; and

E. he is not an inmate of any public nonmedical institution at the time of receiving assistance; and

F. he is a resident of New Mexico.

History: 1953 Comp., 13-15-5, enacted by Laws 1973, ch. 311, 5; 1975, ch. 187, 2.






Article 5 - Indigent Hospital and County Health Care

Section 27-5-1 - Short title.

27-5-1. Short title.

Chapter 27, Article 5 NMSA 1978 may be cited as the "Indigent Hospital and County Health Care Act".

History: 1953 Comp., 13-2-12, enacted by Laws 1965, ch. 234, 1; 1993, ch. 321, 1.



Section 27-5-2 - Purpose of Indigent Hospital and County Health Care Act.

27-5-2. Purpose of Indigent Hospital and County Health Care Act.

The purpose of the Indigent Hospital and County Health Care Act is:

A. to recognize that each individual county of this state is the responsible agency for ambulance transportation, hospital care or the provision of health care to indigent patients domiciled in that county, as determined by resolution of the board of county commissioners, in addition to providing support for the state's medicaid program;

B. to recognize that the counties of the state are responsible for supporting indigent patients by providing local revenues to match federal funds for the state medicaid program pursuant to Section 7-20E-9 NMSA 1978 and the transfer of funds to the county-supported medicaid fund pursuant to the Statewide Health Care Act [27-10-1 through 27-10-4 NMSA 1978]; and

C. to recognize that the counties of the state can improve the provision of health care to indigent patients by providing local revenues for countywide or multicounty health planning.

History: 1953 Comp., 13-2-13, enacted by Laws 1965, ch. 234, 2; 1971, ch. 72, 1; 1983, ch. 234, 1; 1987, ch. 88, 1; 1993, ch. 321, 2; 1997, ch. 51, 1; 2014, ch. 79, 4.



Section 27-5-3 - Public assistance provisions.

27-5-3. Public assistance provisions.

A. A hospital shall not be paid from the fund under the Indigent Hospital and County Health Care Act for costs of an indigent patient for services that have been determined by the department to be eligible for medicaid reimbursement.

B. No action for collection of claims under the Indigent Hospital and County Health Care Act shall be allowed against an indigent patient who is medicaid eligible for medicaid covered services, nor shall action be allowed against the person who is legally responsible for the care of the indigent patient during the time that person is medicaid eligible.

History: 1953 Comp., 13-2-14, enacted by Laws 1965, ch. 234, 3; 1984, ch. 101, 1; 1993, ch. 321, 3; 2003, ch. 413, 1; 2014, ch. 79, 5.



Section 27-5-4 - Definitions.

27-5-4. Definitions.

As used in the Indigent Hospital and County Health Care Act:

A. "ambulance provider" or "ambulance service" means a specialized carrier based within the state authorized under provisions and subject to limitations as provided in individual carrier certificates issued by the public regulation commission to transport persons alive, dead or dying en route by means of ambulance service. The rates and charges established by public regulation commission tariff shall govern as to allowable cost. Also included are air ambulance services approved by the county. The air ambulance service charges shall be filed and approved pursuant to Subsection D of Section 27-5-6 NMSA 1978 and Section 27-5-11 NMSA 1978;

B. "cost" means all allowable costs of providing health care services, to the extent determined by resolution of a county, for an indigent patient. Allowable costs shall be based on medicaid fee-for-service reimbursement rates for hospitals, licensed medical doctors and osteopathic physicians;

C. "county" means a county except a class A county with a county hospital operated and maintained pursuant to a lease or operating agreement with a state educational institution named in Article 12, Section 11 of the constitution of New Mexico;

D. "department" means the human services department;

E. "fund" means a county health care assistance fund;

F. "health care services" means treatment and services designed to promote improved health in the county indigent population, including primary care, prenatal care, dental care, behavioral health care, alcohol or drug detoxification and rehabilitation, hospital care, provision of prescription drugs, preventive care or health outreach services, to the extent determined by resolution of the county;

G. "indigent patient" means a person to whom an ambulance service, a hospital or a health care provider has provided medical care, ambulance transportation or health care services and who can normally support the person's self and the person's dependents on present income and liquid assets available to the person but, taking into consideration the person's income, assets and requirements for other necessities of life for the person and the person's dependents, is unable to pay the cost of the ambulance transportation or medical care administered or both; provided that if a definition of "indigent patient" is adopted by a county in a resolution, the definition shall not include any person whose annual income together with that person's spouse's annual income totals an amount that is fifty percent greater than the per capita personal income for New Mexico as shown for the most recent year available in the survey of current business published by the United States department of commerce. "Indigent patient" includes a minor who has received ambulance transportation or medical care or both and whose parent or the person having custody of that minor would qualify as an indigent patient if transported by ambulance, admitted to a hospital for care or treated by a health care provider;

H. "medicaid eligible" means a person who is eligible for medical assistance from the department;

I. "planning" means the development of a countywide or multicounty health plan to improve and fund health services in the county based on the county's needs assessment and inventory of existing services and resources and that demonstrates coordination between the county and state and local health planning efforts;

J. "public entity" means a state, local or tribal government or other political subdivision or agency of that government; and

K. "qualifying hospital" means an acute care general hospital licensed by the department of health that is qualified to receive payments from the safety net care pool pursuant to an agreement with the federal centers for medicare and medicaid services.

History: 1953 Comp., 13-2-15, enacted by Laws 1965, ch. 234, 4; 1975, ch. 44, 1; 1977, ch. 253, 43; 1978, ch. 123, 1; 1979, ch. 146, 1; 1983, ch. 234, 2; 1987, ch. 50, 1; 1987, ch. 88, 2; 1990, ch. 37, 1; 1991, ch. 171, 1; 1991, ch. 212, 19; 1993, ch. 321, 4; 1997, ch. 51, 2; 1999, ch. 37, 1; 1999, ch. 270, 4; 2001, ch. 30, 1; 2001, ch. 272, 1; 2001, ch. 280, 1; 2003, ch. 413, 2; 2004, ch. 94, 1; 2012, ch. 18, 1; 2014, ch. 79, 6.



Section 27-5-5.1 - Indigent health care report; required.

27-5-5.1. Indigent health care report; required.

Every county in New Mexico shall file an annual report on all indigent health care funding by the county with the commission. The report shall contain the county's eligibility criteria for indigent patients, services provided to indigent patients, restrictions on services provided to indigent patients, conditions for reimbursement to providers of health care, revenue sources used to pay for indigent health care and other related information as determined by the commission. The report shall be submitted by October 1 of each year on a form provided by the commission. The commission shall make the report available to interested parties.

History: Laws 1993, ch. 321, 17; 1999, ch. 37, 2.



Section 27-5-6 - Powers and duties of counties relating to indigent care.

27-5-6. Powers and duties of counties relating to indigent care.

A county:

A. may budget for expenditure on ambulance services, burial expenses, hospital or medical expenses for indigent residents of that county and for costs of development of a countywide or multi county health plan. The combined costs of administration and planning shall not exceed the following percentages of revenues based on the previous fiscal year revenues for a fund that has existed for at least one fiscal year or based on projected revenues for the year being budgeted for a fund that has existed for less than one fiscal year. The percentage of the revenues in the fund that may be used for such combined administrative and planning costs is equal to the sum of the following:

(1) ten percent of the amount of the revenues in the fund not over five hundred thousand dollars ($500,000);

(2) eight percent of the amount of the revenues in the fund over five hundred thousand dollars ($500,000) but not over one million dollars ($1,000,000); and

(3) four and one-half percent of the amount of the revenues in the fund over one million dollars ($1,000,000);

B. may accept contributions of public funds for county health care services, which shall be deposited in the fund;

C. may hire personnel to carry out the provisions of the Indigent Hospital and County Health Care Act;

D. shall transfer to the state by the last day of March, June, September and December of each year an amount equal to one-fourth of the county's payment pursuant to Section 16 of this 2014 act [27-5-6.2 NMSA 1978]. This money shall be deposited in the safety net care pool fund;

E. shall, in carrying out the provisions of the Indigent Hospital and County Health Care Act, comply with the standards of the federal Health Insurance Portability and Accountability Act of 1996;

F. may provide for the transfer of money from the fund to the county-supported medicaid fund to meet the requirements of the Statewide Health Care Act [27-10-1 through 27-10-4 NMSA 1978]; and

G. may contract with ambulance providers, hospitals or health care providers for the provision of services for indigent patients domiciled within the county.

History: 1953 Comp., 13-2-17, enacted by Laws 1965, ch. 234, 6; 1979, ch. 146, 2; 1983, ch. 234, 3; 1987, ch. 88, 3; 1991, ch. 212, 20; 1993, ch. 321, 6; 1997, ch. 51, 3; 1999, ch. 37, 3; 2003, ch. 413, 3; 2014, ch. 79, 7.



Section 27-5-6.1 - Safety net care pool fund created.

27-5-6.1. Safety net care pool fund created.

A. The "safety net care pool fund" is created in the state treasury. The safety net care pool fund, which shall be administered by the department, shall consist of public funds provided through intergovernmental transfers from counties or other public entities and transferred from counties pursuant to Section 16 of this 2014 act [27-5-6.2 NMSA 1978]. Money in the fund shall be invested by the state treasurer as other state funds are invested. Any unexpended or unencumbered balance remaining in the fund at the end of any fiscal year shall not revert.

B. Money in the safety net care pool fund is appropriated to the department to make payments to qualifying hospitals. No safety net care pool fund payments or money in the safety net care pool fund shall be used to supplant any general fund support for the state medicaid program.

History: Laws 1993, ch. 321, 18; 2012, ch. 18, 2; 2014, ch. 79, 8.



Section 27-5-6.2 - Transfer to safety net care pool fund.

27-5-6.2. Transfer to safety net care pool fund.

A. A county shall, by ordinance to be effective July 1, 2014, dedicate to the safety net care pool fund an amount equal to a gross receipts tax rate of one-twelfth percent applied to the taxable gross receipts reported during the prior fiscal year by persons engaging in business in the county. For purposes of this subsection, a county may use public funds from any existing authorized revenue source of the county.

B. A county enacting an ordinance pursuant to Subsection A of this section shall transfer to the safety net care pool fund by the last day of March, June, September and December of each year an amount equal to one-fourth of the county's payment to the safety net care pool fund.

History: Laws 2014, ch. 79, 16.



Section 27-5-7 - Health care assistance fund.

27-5-7. Health care assistance fund.

A. There is created in the county treasury of each county a "health care assistance fund".

B. Collections under the levy made pursuant to the Indigent Hospital and County Health Care Act and all payments shall be placed into the fund, and the amount placed in the fund shall be budgeted and expended only for the purposes specified in the Indigent Hospital and County Health Care Act, by warrant upon vouchers approved by the county. Payments for indigent hospitalizations shall not be made from any other county fund.

C. The fund shall be audited in the manner that other state and county funds are audited, and all records of payments and verified statements of qualification upon which payments were made from the fund shall be open to the public.

D. Any balance remaining in the fund at the end of the fiscal year shall carry over into the ensuing year, and that balance shall be taken into consideration in the determination of the ensuing year's budget and certification of need for purposes of making a tax levy.

E. Money may be transferred to the fund from other sources, but no transfers may be made from the fund for any purpose other than those specified in the Indigent Hospital and County Health Care Act.

History: 1953 Comp., 13-2-18, enacted by Laws 1965, ch. 234, 7; 1991, ch. 212, 21; 1992, ch. 31, 1; 1993, ch. 321, 7; 1996, ch. 29, 4; 1998, ch. 71, 1; 1999, ch. 188, 1; 2014, ch. 79, 9.



Section 27-5-7.1 - County health care assistance fund; authorized uses of the fund.

27-5-7.1. County health care assistance fund; authorized uses of the fund.

A. The fund may be used to pay for:

(1) expenses of burial or cremation of an indigent person;

(2) ambulance transportation, hospital care and health care services for indigent patients; or

(5) [(3)] county administrative expenses associated with fund expenditures authorized in Paragraphs of this subsection.

B. The fund may be used to meet a county's obligation under Section 27-10-4 NMSA 1978.

History: Laws 1993, ch. 321, 16; 2001, ch. 307, 2; 2014, ch. 79, 10.



Section 27-5-9 - Tax levies authorized.

27-5-9. Tax levies authorized.

A. Subject to the provisions of Subsection B of this section, the board of county commissioners, upon the certification of the county as to the amount needed to provide health care to indigent residents of the county or to support the state's medicaid program, shall impose a levy against the net taxable value, as that term is defined in the Property Tax Code [Articles 35 through 38 of Chapter 7 NMSA 1978], of the property in the county sufficient to raise the amount certified by the county.

B. The question of imposing an indigent and medicaid health care levy for the purpose of the Indigent Hospital and County Health Care Act shall be submitted to the electors and voted upon as a separate question at the next subsequent general election or any special election called prior thereto for such purpose.

C. Upon finding by the board of county commissioners that an election will be necessary, the board of county commissioners shall meet and order an election to be held at a designated time in the county upon the question of imposing an indigent and medicaid health care levy for the purpose of the Indigent Hospital and County Health Care Act in the county. If the question is to be voted upon at a special election, the election shall be held not less than thirty nor more than fifty days after the finding, but in no event shall the election be held within fifty days preceding or succeeding any general election held in the county. The order for the election shall be made a part of the official minutes of the board of county commissioners. A copy of the order shall be published in a newspaper of general circulation in the county at least fifteen days before the date set for the election, and an affidavit of publication shall be obtained. At least five days prior to the date for holding the election, the board of county commissioners shall publish in a newspaper of general circulation in the county and post in five conspicuous places in the county a notice of election, which shall be in substantially the following form:

"NOTICE OF ELECTION ON SPECIAL INDIGENT

AND MEDICAID HEALTH CARE LEVY

Notice is given on the _________ day of __________________, 20_____, there will be held in ___________________________ county of New Mexico an election on the question of imposing an indigent and medicaid health care levy to provide health care to indigent residents of the county or to support the state's medicaid program, such levy to be made annually against the taxable value of the property in the county and limited to an amount sufficient to provide funds necessary to support the state's medicaid program or to provide health care to indigent residents of the county who do not qualify for medicaid.

_____________________________________________

Official Title of the Authority".

The election shall be held on the date specified in the notice and shall be, if a special election, conducted and canvassed in substantially the same manner as general elections are conducted and canvassed in the county; provided that the ballot used in any election shall be a special and separate ballot and shall be in substantially the following form:

"BALLOT

On the question of imposing an indigent and medicaid health care levy for the purposes of the Indigent Hospital and County Health Care Act, such levy to be made annually against the taxable value of the property in _________________ county of New Mexico, and limited to an amount sufficient to provide funds budgeted and certified as necessary for health care for indigent residents of the county in addition to those services provided by the state or to support the state's medicaid program:

FOR THE LEVY.................................................................................________

AGAINST THE LEVY.......................................................................________".

D. If the electors vote in favor of an indigent and medicaid health care levy, the levy shall become effective in the same manner prescribed by law for all levies upon property within that county, and a levy for those purposes in such an amount as will provide sufficient money for the fund shall be made for each year thereafter.

E. Any board of county commissioners that has, prior to the effective date of this section, made a valid imposition of a property tax for the purpose of the Indigent Hospital and County Health Care Act shall not be required to hold an election on the existing tax, and that tax may be imposed and continue to be imposed in accordance with the provisions of law existing at the time of its imposition. However, if any such tax is not imposed in a given property tax year or if the authorization for its imposition terminates or expires, the election requirements of Subsections B and C of this section shall apply to any subsequent proposed imposition of a property tax for indigent health care for county residents or to support the state's medicaid program.

History: 1953 Comp., 13-2-20, enacted by Laws 1965, ch. 234, 9; 1981, ch. 37, 85; 1993, ch. 321, 9; 2014, ch. 79, 11; 2015, ch. 145, 99.



Section 27-5-11 - Qualifying hospital duties and reporting.

27-5-11. Qualifying hospital duties and reporting.

A. A qualifying hospital shall accept every indigent patient who seeks health care services from the qualifying hospital.

B. Qualifying hospitals shall:

have written financial assistance policies that are publicized.

D. [C.] Within thirty days of receiving a payment from the safety net care pool, a qualifying hospital shall report the amount of such payment to the county within which it is located.

E. [D.] In addition to the report required in Subsection D of this section, a qualifying hospital shall annually report to the county within which it is located the total costs of health care services provided in the previous calendar year.

History: 1953 Comp., 13-2-23, enacted by Laws 1965, ch. 234, 12; 1983, ch. 234, 4; 1993, ch. 321, 10; 2003, ch. 413, 4; 2014, ch. 79, 12.



Section 27-5-12 - Payment of claims.

27-5-12. Payment of claims.

A. A hospital, ambulance service or health care provider filing a claim with the county shall:

(1) file the claim with the county in which the indigent patient is domiciled;

(2) file the claim for each patient separately, with an itemized detail of the total cost; and

(3) file with the claim a verified statement of qualification for ambulance service, indigent hospital care or care from a health care provider signed by the patient or by the parent or person having custody of the patient to the effect that the patient qualifies under the provisions of the Indigent Hospital and County Health Care Act as an indigent patient and is unable to pay the cost for the care administered and listing all assets owned by the patient or any person legally responsible for the patient's care. The statement shall constitute an oath of the person signing it, and any false statements in the statement made knowingly constitute a felony.

B. A hospital, ambulance service or health care provider that has contracted with a county for provision of health care services shall provide evidence of health care services rendered for payment for services in accordance with the procedures specified in the contract.

History: 1953 Comp., 13-2-24, enacted by Laws 1965, ch. 234, 13; 1983, ch. 234, 5; 1984, ch. 101, 2; 1993, ch. 321, 11; 1997, ch. 51, 4; 2014, ch. 79, 13.



Section 27-5-12.1 - Appeal.

27-5-12.1. Appeal.

Any hospital or ambulance service aggrieved by any decision of the county may appeal to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: 1978 Comp., 27-5-12.1, enacted by Laws 1979, ch. 146, 3; 1983, ch. 234, 6; 1998, ch. 55, 38; 1999, ch. 265, 40; 2014, ch. 79, 14.



Section 27-5-16 - Department; payments; cooperation; reporting.

27-5-16. Department; payments; cooperation; reporting.

A. The department shall not decrease the amount of any assistance payments made to the hospitals or health care providers of this state pursuant to law because of any financial reimbursement made to ambulance services, hospitals or health care providers for indigent or medicaid eligible patients as provided in the Indigent Hospital and County Health Care Act.

B. The department shall cooperate with each county in furnishing information or assisting in the investigation of any person to determine whether the person meets the qualifications of an indigent patient as defined in the Indigent Hospital and County Health Care Act.

C. The department shall provide an annual report to each county and each qualifying hospital on the previous calendar year's payments from the safety net care pool for uncompensated care to qualifying hospitals and estimated payments of enhanced medicaid base rates. The annual report for the previous year shall be provided by July 1 of the succeeding year.

History: 1953 Comp., 13-2-27, enacted by Laws 1965, ch. 234, 16; 1987, ch. 88, 5; 1993, ch. 321, 13; 2013, ch. 151, 1; 2014, ch. 79, 15.






Article 6 - Utility Supplements and Assistance

Section 27-6-1 to 27-6-10 - Deleted.

27-6-1 to 27-6-10. Deleted.



Section 27-6-11 - Short title.

27-6-11. Short title.

Chapter 27, Article 6 NMSA 1978 may be cited as the "Low Income Utility Assistance Act".

History: Laws 1979, ch. 290, 1; 2009, ch. 232, 1.



Section 27-6-12 - Legislative intent and purpose.

27-6-12. Legislative intent and purpose.

It is the intent of the legislature and the purpose of the Low Income Utility Assistance Act to assist indigent residents to meet the increased costs for gas and electrical utilities, liquefied petroleum fuel, wood and coal to the maximum extent possible, particularly the cost of fuel adjustments and the cost of service indexing.

History: Laws 1979, ch. 290, 2; 1980, ch. 118, 1.



Section 27-6-13 - Administration of Low Income Utility Assistance Act.

27-6-13. Administration of Low Income Utility Assistance Act.

A. As used in the Low Income Utility Assistance Act:

(1) "department" means the agency of the state designated by the governor; and

(2) "utility" means a publicly, privately or municipally owned utility or a distribution cooperative utility for the rendition of electric power or gas.

B. The department shall determine eligibility, establish payment amounts, make utility assistance payments to or on behalf of eligible recipients and otherwise administer the Low Income Utility Assistance Act.

C. The department shall use funds appropriated under the Low Income Utility Assistance Act to the maximum extent to generate available federal and local government funds and to mobilize other resources that may be applied to the concepts of the Low Income Utility Assistance Act.

History: Laws 1979, ch. 290, 3; 1980, ch. 118, 2; 2009, ch. 232, 2.



Section 27-6-14 - Persons eligible for utility assistance.

27-6-14. Persons eligible for utility assistance.

A. Utility assistance supplements shall be paid to or on behalf of those individuals who are determined to be eligible by regulation of the department.

B. The department shall determine the amount of payment to be made; provided that no payment shall be made if a payment for the same services or incurred bills has been made to the household under a federal program for a similar purpose.

History: Laws 1979, ch. 290, 4; 1980, ch. 118, 3; 1984, ch. 94, 1.



Section 27-6-15 - Utility assistance supplement program established; distribution to eligible recipients.

27-6-15. Utility assistance supplement program established; distribution to eligible recipients.

A. The department is authorized to establish a utility assistance supplement program for purposes of the Low Income Utility Assistance Act.

B. Beginning on July 1, 1980 and each year thereafter the department shall pay utility assistance supplement payments, subject to the availability of funds from the low income utility assistance fund created under the provisions of Section 27-6-16 NMSA 1978.

History: Laws 1979, ch. 290, 5; 1980, ch. 118, 4.



Section 27-6-16 - Fund created.

27-6-16. Fund created.

There is created in the state treasury the "low income utility assistance fund." Payments shall be made from the low income utility assistance fund upon warrants drawn by the secretary of finance and administration pursuant to vouchers signed by the head of the department. Such payments shall be made for the costs and administration of the Low Income Utility Assistance Act.

History: Laws 1979, ch. 290, 6; 1980, ch. 118, 5.



Section 27-6-17 - Utility service; procedures to follow prior to service being discontinued.

27-6-17. Utility service; procedures to follow prior to service being discontinued.

A. Unless requested by the customer, no gas or electric utility shall discontinue service to any residential customer for nonpayment during the period from November 15 through March 15 unless the following procedures are followed:

(1) at least fifteen days prior to the date scheduled for utility service to be discontinued, unless the New Mexico public utility commission [public regulation commission] provides for a shorter period, the utility shall mail or hand-deliver to the customer a notice printed in both English and Spanish and in simple language, which notice clearly explains that:

(a) utility service shall stop on a specific date;

(b) the customer may be eligible for financial assistance to pay for the utility service; and

(c) for assistance, the customer should contact the utility or the department;

(2) any utility subject to this section shall attempt to advise customers who contact the utility seeking financial assistance of the program administered under the Low Income Utility Assistance Act and of assistance programs the utility may administer on its own or in conjunction with others;

(3) the utilities subject to this section and the department shall provide application forms for utility service payment assistance at billing and agency offices; and

(4) before the service is actually discontinued, the utility shall attempt to make contact in person or by telephone to remind the customer of the pending date of discontinuance of service and that financial assistance for utility payments may be available.

B. Unless requested by the customer, no gas or electric utility shall discontinue service to any residential customer for nonpayment during the period from November 15 through March 15 until at least fifteen days after the date scheduled for discontinuance of service if the department has certified to the utility that a customer is eligible for utility payment assistance under the Low Income Utility Assistance Act and that payment for the utility service provided to the customer will be made within the fifteen-day period.

C. The department and the New Mexico public utility commission [public regulation commission] shall coordinate and adopt, as they deem appropriate, either separate or joint rules and regulations necessary to implement the provisions of this section; provided that nothing in this section authorizes the department to revise tariffs or rate filings subject to the jurisdiction of the New Mexico public utility commission.

History: Laws 1991, ch. 81, 1; 1993, ch. 282, 17.



Section 27-6-18.1 - Prohibition on discontinuance or disconnection of utility service during the winter heating season; minimum payments; payment plans; exceptions.

27-6-18.1. Prohibition on discontinuance or disconnection of utility service during the winter heating season; minimum payments; payment plans; exceptions.

A. Except as provided in Subsection C of this section, unless requested by the customer, no utility shall discontinue or disconnect service to a residential customer during the heating season for nonpayment of the customer's utility bill if the customer meets the qualifications to receive assistance pursuant to the low-income home energy assistance program from the administering authority during the program's current heating season.

B. The utility shall make payment plan options available to the customer pursuant to rules adopted by the public regulation commission.

C. If the customer does not pay the past due charges from the customer's utility bill before the beginning of the next heating season, the customer shall not be eligible for protection from discontinued or disconnected utility service pursuant to this section during that next heating season until the past due charges are paid in full.

D. A customer who has defaulted on the customer's chosen payment plan and whose utility service has been discontinued or disconnected during the nonheating season can be reconnected and maintain the protection afforded by this section by paying reconnection charges, if any, and by paying the amount due pursuant to the payment plan by the date on which service is reconnected.

E. If a customer notifies the utility that the customer needs payment assistance and if the customer requests, the utility shall promptly report the customer's request for assistance to the administering authority. The administering authority shall take prompt action to evaluate the customer's eligibility for the low-income home energy assistance program.

F. Utilities subject to this section shall make the following information available to the public regarding:

(1) the low-income home energy assistance program's:

(a) application forms;

(b) requirements for qualifying for the program;

(c) procedures for making an application; and

(d) location to which an application may be submitted; and

(2) the protection against discontinued and disconnected service set forth in this section for customers seeking assistance paying utility bills during a heating season, including:

(a) payment options; and

(b) circumstances under which disconnection or discontinuance of service may occur.

G. As used in this section:

(1) "administering authority" means the human services department or a tribal entity that administers its own low-income home energy assistance program;

(2) "current season" means the period beginning in September and continuing through August of the subsequent year;

(3) "heating season" means the period beginning November 15 and continuing through March 15 of the subsequent year;

(4) "nonheating season" means the period beginning on March 16 and continuing through November 14 of the same year; and

(5) "tribal entity" means the governing body or an agency of a federally recognized Indian nation, tribe or pueblo located in whole or in part in New Mexico.

History: Laws 2007, ch. 231, 1.






Article 6A - Low Income Water, Sewer and Solid Waste Service Assistance

Section 27-6A-1 - Short title.

27-6A-1. Short title.

This act [27-6A-1 to 27-6A-5 NMSA 1978] may be cited as the "Low Income Water, Sewer and Solid Waste Service Assistance Act".

History: Laws 1993, ch. 206, 1.



Section 27-6A-2 - Purpose.

27-6A-2. Purpose.

It is the purpose of the Low Income Water, Sewer and Solid Waste Service Assistance Act:

A. to assure that water, sewer or solid waste user rate increases do not force many low-income individuals to discontinue necessary water, sewer or solid waste service; and

B. to increase the availability or affordability of basic water, sewer and solid waste service to low-income individuals by providing assistance to meet the cost of basic water, sewer and solid waste service.

History: Laws 1993, ch. 206, 2.



Section 27-6A-3 - Definitions.

27-6A-3. Definitions.

As used in the Low Income Water, Sewer and Solid Waste Service Assistance Act:

A. "department" means the human services department; and

B. "utility" means any individual, firm, partnership, company, district, including but not limited to solid waste district, water and sanitation district and special district, cooperative, association, public or private corporation, lessee, trustee or receiver appointed by any court, municipality and municipal utility as defined in the Municipal Code [3-3-1 NMSA 1978], incorporated county or county that may or does own, operate, lease or control any plant, property or facility for:

(1) the supply, storage, distribution or furnishing of water to or for the public;

(2) the supply and furnishing of sanitary sewer service to or for the public; or

(3) the supply and furnishing of collection, transportation, treatment or disposal of solid waste to or for the public. "Utility" does not include a public utility subject to the jurisdiction of the New Mexico public service commission [public regulation commission].

History: Laws 1993, ch. 206, 3.



Section 27-6A-4 - Low income assistance rates.

27-6A-4. Low income assistance rates.

A utility may provide assistance in the form of reduced or subsidized rates to or on behalf of those individuals who meet the eligibility criteria of one or more need-based assistance programs administered by the department and who are not living in nursing homes or intermediate care facilities or not living in circumstances that do not require them to pay, directly or indirectly, for water, sewer or solid waste service.

History: Laws 1993, ch. 206, 4.



Section 27-6A-5 - Department cooperation.

27-6A-5. Department cooperation.

Subject to state and federal statutes and regulations governing the sharing of confidential information, the department shall cooperate with a participating utility in identifying those persons eligible for assistance pursuant to the Low Income Water, Sewer and Solid Waste Service Assistance Act.

History: Laws 1993, ch. 206, 5.






Article 7 - Adult Protective Services

Section 27-7-14 - Short title.

27-7-14. Short title.

Sections 27-7-14 through 27-7-31 NMSA 1978 may be cited as the "Adult Protective Services Act".

History: Laws 1989, ch. 389, 1; 1990, ch. 79, 1.



Section 27-7-15 - Legislative findings; purpose.

27-7-15. Legislative findings; purpose.

A. The legislature recognizes that many adults in the state are unable to manage their own affairs or protect themselves from abuse, neglect or exploitation. The legislature further recognizes that the state should protect adults by providing for the detection, correction and elimination of abuse, neglect or exploitation through a program of short-term services for adults in need of protective services or protective placement.

B. It is the purpose of the Adult Protective Services Act to establish a system of protective services and protective placement and to ensure the availability of those services or placement to all adults in need of them. It is also the purpose of the Adult Protective Services Act to authorize only the least possible restriction on the exercise of personal and civil rights and religious beliefs consistent with the adult's need for protective services or protective placement and to require that due process be followed in imposing those restrictions.

C. Nothing in the Adult Protective Services Act shall be construed to mean an adult, including an incapacitated adult or a protected adult, is abused, neglected, or exploited if the adult relies upon or is being furnished with spiritual treatment through prayer alone in accordance with the express or implied intent of the adult; nor shall anything in that act be construed to authorize or require any medical care or treatment in contravention of the express or implied wish of that adult.

History: Laws 1989, ch. 389, 2; 1997, ch. 132, 1; 2007, ch. 91, 1.



Section 27-7-16 - Definitions.

27-7-16. Definitions.

As used in the Adult Protective Services Act:

A. "ability to consent" means an adult's ability to understand and appreciate the nature and consequences of proposed protective services or protective placement, including benefits, risks and alternatives to the proposed services or placement and to make or communicate an informed decision;

B. "abuse" means:

(1) knowingly, intentionally or negligently and without justifiable cause inflicting physical pain, injury or mental anguish;

(2) the intentional deprivation by a caretaker or other person of services necessary to maintain the mental and physical health of an adult; or

(3) sexual abuse, including criminal sexual contact, incest and criminal sexual penetration;

C. "adult" means a person eighteen years of age or older;

D. "caretaker" means a facility, provider or individual that has assumed the responsibility for the care of an adult;

E. "conservator" means a person who is appointed by a court to manage the property or financial affairs, or both, of an incapacitated adult;

F. "court" means the district court having jurisdiction;

G. "department" means the aging and long-term services department;

H. "emergency" means that an adult is living in conditions that present a substantial risk of death or immediate and serious physical harm to the adult or others;

I. "exploitation" means an unjust or improper use of an adult's money or property for another person's profit or advantage, pecuniary or otherwise;

J. "facility" means a hospital, nursing home, residential care facility, group home, foster care home, assisted living facility or other facility licensed by the state, but does not include a jail, prison or detention facility;

K. "guardian" means a person who has qualified to provide for the care, custody or control of an incapacitated adult pursuant to testamentary or court appointment, but excludes one who is a guardian ad litem;

L. "incapacitated adult" means any adult with a mental, physical or developmental condition that substantially impairs the adult's ability to provide adequately for the adult's own care or protection;

M. "multidisciplinary team" means a team composed of diverse professionals who meet periodically to consult on or enhance appropriate community responses to abuse, neglect or exploitation of adults;

N. "neglect" means the failure of the caretaker of an adult to provide for the basic needs of the adult, such as clothing, food, shelter, supervision and care for the physical and mental health of that adult; "neglect" includes self-neglect;

O. "protected adult" means an adult for whom a guardian or conservator has been appointed or other protective order has been made or an abused, neglected or exploited adult who has consented to protective services or protective placement;

P. "protective placement" means the placement of an adult with a provider or in a facility or the transfer of an adult from one provider or facility to another;

Q. "protective services" means the services furnished by the department or its delegate, as described in Section 27-7-21 NMSA 1978;

R. "provider" means a private-residence or health care worker or an unlicensed residential or nonresidential entity that provides personal, custodial or health care;

S. "self-neglect" means an act or omission by an incapacitated adult that results in the deprivation of essential services or supports necessary to maintain the incapacitated adult's minimal mental, emotional or physical health and safety;

T. "substantiated" means a determination, based on a preponderance of collected and assessed credible information, that abuse, neglect or exploitation of an incapacitated or protected adult has occurred; and

U. "surrogate" means a person legally authorized to act on an adult's behalf.

History: Laws 1989, ch. 389, 3; 1990, ch. 79, 2; 1997, ch. 132, 2; 2007, ch. 91, 2.



Section 27-7-17 - Adult protective services system.

27-7-17. Adult protective services system.

A. Subject to the availability of funds, the department shall develop a coordinated system of protective services or protective placement for incapacitated or protected adults who have been abused, neglected or exploited. In planning this system, the department shall obtain the advice of agencies, corporations, boards and associations involved in the provision of social, health, legal, nutritional and other services to adults, as well as of organizations of adults.

B. The department shall ensure that the adult protective services system for incapacitated or protected adults who have been abused, neglected or exploited includes:

(1) a process for the collection and analysis of data relating to adult protective services or protective placement and for the provision of an annual findings and recommendations report to the governor and the appropriate interim committee;

(2) the establishment and use of multidisciplinary teams to develop treatment strategies, ensure maximum coordination with existing community resources and provide comprehensive assessment and case consultation on difficult or complex cases, provided that the adults' privacy and confidentiality rights in such cases are protected;

(3) coordination among the various state or local agencies that serve incapacitated or protected adults; and

(4) an emphasis on the need for prevention of abuse, neglect or exploitation of adults.

C. Upon establishment of the adult protective services system, the department shall be responsible for continuing coordination and supervision of the system. In carrying out these duties, the department shall:

(1) adopt rules necessary to implement and operate the system;

(2) monitor and evaluate the effectiveness of the system; and

(3) use to the extent available grants from federal, state and other public and private sources to support the system.

D. The department shall administer a public information program regarding the problem of abuse, neglect and exploitation of adults; reporting and prevention of adult abuse, neglect or exploitation; and the availability of treatment and protective services or protective placement for those adults.

History: Laws 1989, ch. 389, 4; 1997, ch. 132, 3; 2007, ch. 91, 3.



Section 27-7-19 - Department; duties; penalty.

27-7-19. Department; duties; penalty.

A. The department shall:

(1) develop, maintain and update as needed a process to receive a report or referral of suspected abuse, neglect or exploitation of an adult;

(2) assess an adult and the adult's situation to determine what immediate protective services or protective placement may be required;

(3) conduct an investigation to determine if the report or referral of abuse, neglect or exploitation is substantiated;

(4) document evidence, observations and other information obtained in the course of an investigation;

(5) develop a plan to provide an adult with or refer an adult for protective services, protective placement or other intervention services, unless the department determines that the adult is knowingly and voluntarily refusing services; and

(6) ensure that the protective services or protective placement provided by or through the department is short term and has a termination date; provided that appropriate arrangements have been made for follow-up care if needed, including any long-term services for which the adult may qualify.

B. Upon request, the department, in accordance with federal or state laws that protect an adult's right to privacy and confidentiality, shall have immediate access to and may reproduce any record, including medical, personal, psychological and financial records, of the adult that the department determines is necessary to pursue an investigation mandated by this section or by the Resident Abuse and Neglect Act [30-47-1 NMSA 1978] if:

(1) the adult has the ability to consent and has given written consent;

(2) the adult is unable to consent in writing, and gives oral consent in the presence of a third party as a witness;

(3) the adult has a guardian, conservator or surrogate with the authority to approve review of the records and the department obtains the permission of the guardian, conservator or surrogate for review of the record;

(4) the adult is unable to give consent and:

(a) has no guardian, conservator or surrogate;

(b) the department is unaware of and has no reasonable grounds for believing that there is a guardian, conservator or surrogate; or

(c) the department is unable to contact the guardian, conservator or surrogate within three working days of the initiation of the investigation; or

(5) the department obtains from the district court an order granting access upon a showing that:

(a) consent is being withheld due to coercion, extortion or justifiable fear of future abuse, neglect, exploitation or abandonment of the adult; or

(b) there is reasonable cause to believe that the adult has been or is being abused, neglected or exploited and that after notice by the department of the alleged abuse, neglect or exploitation, the guardian, conservator or surrogate has refused to give consent.

C. Upon request by the department, the provider or a facility in which an adult is or has been residing shall provide to the department the name, address and telephone number of the guardian, conservator, surrogate, attorney-in-fact, legal representative or next of kin of the adult.

D. The department shall have immediate access to an adult, whether in a facility or provider setting, who is alleged to be abused, neglected or exploited to determine the accuracy of the report and the necessity of protective services or protective placement, to evaluate the adult's needs and develop a service plan to meet those needs and to provide for the services or placement by or through the department. If the department is denied access to the adult alleged to be abused, neglected or exploited, the department may gain access upon petition to the court for an order requiring appropriate access if the department can demonstrate that a facility, provider or individual has interfered with the department's attempts to access the adult under investigation.

E. Anyone willfully interfering with an investigation of adult abuse, neglect or exploitation, pursuant to this section, is guilty of a misdemeanor. Interference under this section shall not include efforts by a facility, provider or individual to establish whether there is reasonable cause to believe that there is adult abuse, neglect or exploitation, provided that the department is notified as soon as reasonable cause is established, whether or not the internal investigation has been concluded.

F. The department may assess a civil penalty not to exceed ten thousand dollars ($10,000) per violation against a facility, provider or individual who violates the provisions of Subsection B, C or D of this section. The department may assess and collect the penalty, after notice and an opportunity for hearing before a hearing officer designated by the department to hear the matter, upon a determination that a facility, provider or individual willfully interfered with the department or discriminated, disciplined or retaliated against a person who communicated or disclosed information to the department in good faith pursuant to this section. The hearing officer has the power to administer oaths on request of any party and issue subpoenas and subpoenas duces tecum. Additionally, if the violation is against a person covered by the Personnel Act [10-9-1 NMSA 1978], the department shall refer the matter to the agency employing the person for disciplinary action. Any party may appeal a final decision by the department to the court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: Laws 1989, ch. 389, 6; 1997, ch. 132, 5; 2007, ch. 91, 4.



Section 27-7-21 - Nature of protective services; costs.

27-7-21. Nature of protective services; costs.

A. Protective services are short-term services furnished by the department or under arrangement through the department to an incapacitated or protected adult who has been abused, neglected or exploited and with the adult's consent or appropriate legal authority.

B. The protective services furnished in a protective services system may include social, psychiatric, health, legal and other services provided on a short-term basis that, if appropriate, transition to other ongoing or long-term services outside the protective services system and that detect, correct or eliminate abuse, neglect or exploitation consistent with the Adult Protective Services Act. The adult protective services system established by the department may include outreach, public information and education, prevention programs, referral for health or legal services and other activities consistent with the Adult Protective Services Act.

C. The costs of providing protective services shall be borne by the department or other appropriate agency, unless the adult agrees to pay for them or a court authorizes the provider or the department or other agency to receive reasonable reimbursement from the adult's assets after a finding that the adult is financially able to make payment. As appropriate and as permitted by law, the department may bill the adult or a third party to receive reasonable reimbursement for protective services rendered.

History: Laws 1989, ch. 389, 8; 1990, ch. 79, 4; 1997, ch. 132, 7; 2007, ch. 91, 5.



Section 27-7-23 - Voluntary protective services; protective placement; penalty.

27-7-23. Voluntary protective services; protective placement; penalty.

A. Any adult who has been abused, neglected or exploited and is in need of protective services or protective placement as determined by the department and who consents to those services or placement shall receive them. If the adult withdraws or refuses consent, voluntary protective services or protective placement shall not be provided. No legal rights are relinquished as a result of acceptance of voluntary protective services or protective placement.

B. A person who interferes with the provision of protective services or protective placement to an adult who consents to receive those services or placement is guilty of a misdemeanor. In the event that interference occurs, the department may petition the court to enjoin that interference, may impose a civil penalty or, at the department's discretion, may request criminal prosecution.

C. The department may assess a civil penalty not to exceed ten thousand dollars ($10,000) per violation against a person that violates the provisions of Subsection B of this section. The department may assess and collect the penalty after notice and an opportunity for hearing, before a hearing officer designated by the department to hear the matter, upon a determination that a person willfully interfered with the department pursuant to this subsection. The hearing officer has the power to administer oaths on request of any party and issue subpoenas and subpoenas duces tecum. Additionally, if the violation is against a person covered by the Personnel Act [10-9-1 NMSA 1978], the department shall refer the matter to the agency employing the person for disciplinary action. Any party may appeal a final decision by the department to the court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: Laws 1989, ch. 389, 10; 1997, ch. 132, 8; 2007, ch. 91, 6.



Section 27-7-24 - Involuntary protective services and protective placement; penalty.

27-7-24. Involuntary protective services and protective placement; penalty.

A. If an adult lacks the ability to consent to receive protective services or protective placement, those services or placement may be ordered by a court on an involuntary basis through an emergency order pursuant to the Adult Protective Services Act or through appointment of a guardian or conservator.

B. In ordering involuntary protective services or protective placement, the court shall authorize only that intervention that it finds to be least restrictive of the adult's liberty and rights consistent with the adult's welfare and safety. The basis for such a finding shall be stated in the record by the court.

C. The incapacitated or protected adult shall not be required to pay for involuntary protective services or protective placement unless that payment is authorized by the court upon a showing that the adult is financially able to pay. In this event, the court shall provide for reimbursement of the reasonable costs of the services or placement.

D. A person who interferes with the provision of involuntary protective services or protective placement to an adult is guilty of a misdemeanor. In the event that interference occurs, the department may petition the court to enjoin interference, may impose a civil penalty or, at the department's discretion, may request criminal prosecution.

E. The Adult Protective Services Act does not affect other state statutes governing treatment of an adult admitted to a mental health care institution for mental illness or involuntary commitment of an adult to a mental health care institution for mental illness or any other involuntary mental health treatment.

F. The department may petition the court for the appointment of a guardian or conservator if the department determines that a no less restrictive course of care or treatment is available that is consistent with the incapacitated adult's welfare and safety.

G. The department and its employees are prohibited from:

(1) taking custody of an adult;

(2) acting as guardian, conservator or surrogate for any adult in need of protective services or protective placement, except that an employee may serve in that role when related by affinity or consanguinity to an adult;

(3) acting as treatment guardian under the Mental Health and Developmental Disabilities Code [43-1-2 NMSA 1978], except that an employee may serve in that role when related by affinity or consanguinity to an adult;

(4) acting as qualified health care professionals pursuant to the Uniform Probate Code [45-1-101 NMSA 1978]; and

(5) acting as visitors under the Uniform Probate Code for any adult in need of protective services or protective placement.

H. The department may assess a civil penalty not to exceed ten thousand dollars ($10,000) per violation against a person that violates the provisions of Subsection D of this section. The department may assess and collect the penalty after notice and an opportunity for hearing, before a hearing officer designated by the department to hear the matter, upon a determination that a person willfully interfered with the department pursuant to this section. The hearing officer has the power to administer oaths on request of any party and issue subpoenas and subpoenas duces tecum. Additionally, if the violation is against a person covered by the Personnel Act [10-9-1 NMSA 1978], the department shall refer the matter to the agency employing the person for disciplinary action. Any party may appeal a final decision by the department to the court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: Laws 1989, ch. 389, 11; 1997, ch. 132, 9; 2007, ch. 91, 7.



Section 27-7-25 - Ex-parte orders for emergency protective services or emergency protective placement; notice; petition.

27-7-25. Ex-parte orders for emergency protective services or emergency protective placement; notice; petition.

A. Upon petition by the department, the court may issue an order authorizing the provision of involuntary protective services or protective placement on an emergency basis to an adult under the criteria set forth in Subsection B of this section.

B. At the time a petition is filed or any time thereafter, the court may issue an ex-parte order authorizing the provision of involuntary protective services or involuntary protective placement upon a sworn written statement of facts showing probable cause exists to believe that:

(1) the adult is incapacitated;

(2) an emergency exists;

(3) the adult lacks the ability to consent to receive protective services or protective placement; and

(4) no person authorized by law or court order to give consent for the adult is available or willing to consent to the provision of protective services or protective placement on an emergency basis.

C. The petition for an emergency ex-parte order shall set forth:

(1) the name, address and interest of the petitioner;

(2) the name, age and address of the adult in need of protective services;

(3) the facts describing the nature of the emergency;

(4) the facts describing the nature of the adult's incapacity;

(5) the proposed protective services or protective placement;

(6) the petitioner's reasonable belief, together with supporting facts, about the need for emergency intervention; and

(7) the facts showing the petitioner's attempts to obtain the adult's consent to the proposed protective services or protective placement and the outcome of those attempts.

D. An affidavit for an ex-parte order for emergency protective services or emergency protective placement may be signed by any person who has knowledge of the facts alleged or is informed of them and believes that they are true.

E. The Rules of Evidence do not apply to the issuance of an emergency ex-parte protective services or protective placement order.

F. In issuing an emergency ex-parte order, the court shall adhere to the following limitations:

(1) only the protective services or protective placement necessary to remove the conditions creating the emergency shall be ordered, and the order shall specifically designate the proposed protective services or protective placement;

(2) protective services or protective placement authorized by an emergency ex-parte order shall not include hospitalization or a change of residence, unless the order gives specific approval for the action;

(3) protective services or protective placement may be provided by emergency ex-parte order only for ten days; provided that the original order may be renewed once for a period of twenty additional days upon application to the court showing that continuation of the original order is necessary to remove the conditions creating the emergency. An application for renewal of the original order shall be supported by a written report of the results of the evaluation required by Subsection C of Section 27-7-27 NMSA 1978 and copies of the actual evaluations;

(4) the issuance of an emergency ex-parte order shall not deprive the adult of any rights except those provided for in the order;

(5) to implement an emergency ex-parte order, the court may authorize forcible entry of premises for the purposes of rendering protective services or protective placement or transporting the adult to another location for the provision of services or placement only if facts contained in the affidavit supporting the petition for ex-parte order show that attempts to gain voluntary access to the premises have failed and forcible entry is necessary; provided that persons making an authorized forcible entry shall be accompanied by a law enforcement officer; and

(6) service of an ex-parte order authorizing forcible entry shall be according to the following procedure. The order shall be served on the alleged incapacitated adult by a person authorized to serve arrest warrants and shall direct the officer to advise the adult of the nature of the protective services or protective placement that have been ordered by the court. If the order authorizes emergency protective placement, the order shall direct the officer to assist in transfer of the adult to a place designated by the court.

G. Notice of the filing of the petition and the issuance of the emergency ex-parte order, including a copy of the petition, the ex-parte order and the affidavit for ex-parte order, shall be given to the adult and the adult's spouse or, if none, the adult children or next of kin, surrogate or guardian, if any. The notice shall be given, in language reasonably understandable by its intended recipients, within twenty-four hours, excluding Saturdays, Sundays and legal holidays, from the time that the ex-parte order authorizing protective services or protective placement is issued by the court or, if the ex-parte order authorizes forcible entry, from the time the ex-parte order is served upon the incapacitated adult. The notice shall inform the recipients that a hearing will be held no later than ten days after the date the petition is filed to determine whether the conditions creating the emergency have been removed and whether the adult should be released from the court's order for protective services or protective placement.

H. Within ten days from the filing of a petition for an emergency order for protective services or protective placement, the court shall hold a hearing upon any application for renewal of the emergency order. The hearing upon an application for renewal shall be held pursuant to the provisions of Section 27-7-27 NMSA 1978.

I. The protected adult or any interested person may petition the court to have the emergency order set aside or modified at any time, notwithstanding any prior findings by the court that the adult is incapacitated.

J. If the adult continues to need protective services or protective placement after the renewal order provided in Paragraph (3) of Subsection F of this section has expired, the department or original petitioner shall immediately petition the court to appoint a conservator or guardian or to order nonemergency protective services or protective placement pursuant to Section 27-7-26 NMSA 1978.

K. The petitioner shall not be liable for filing the petition if the petitioner acted in good faith.

History: 1978 Comp., 27-7-25, enacted by Laws 1990, ch. 79, 6; 1997, ch. 132, 10; 2007, ch. 91, 8.



Section 27-7-25.1 - Emergency protective placement by a law enforcement officer without a court order.

27-7-25.1. Emergency protective placement by a law enforcement officer without a court order.

A. When, from personal observation of a law enforcement officer, it appears probable that an incapacitated adult will suffer immediate and irreparable physical injury or death if not immediately placed in a facility, that the adult is unable to give consent and that it is not possible due to the emergency nature of the circumstances to follow the procedures of Section 27-7-25 NMSA 1978, the law enforcement officer making that observation may transport the adult to a facility. No court order is required to authorize the law enforcement officer to act upon the officer's observation pursuant to this section.

B. A law enforcement officer who transports an incapacitated adult to a facility pursuant to the provisions of this section shall immediately notify the department of the placement.

C. The department shall file a petition pursuant to Subsection A of Section 27-7-25 NMSA 1978 within two working days after the placement of the adult by the law enforcement officer has occurred unless the department determines that the criteria for emergency removal and placement have not been met or that there is no further need for involuntary protective services or protective placement.

D. Upon receipt of notice from a law enforcement officer that an adult has been placed in a facility pursuant to the authority of this section, the department shall give notice pursuant to Subsection G of Section 27-7-25 NMSA 1978 within two working days after the placement of the adult has taken place.

E. The court shall hold a hearing on the petition filed by the department as a result of the law enforcement officer's emergency placement within ten days of the filing of the petition, pursuant to the provisions of Section 27-7-27 NMSA 1978, to determine whether the conditions creating the need for the emergency placement have been removed and whether the adult should be released from the protective placement.

History: 1978 Comp., 27-7-25.1, enacted by Laws 1990, ch. 79, 7; 1997, ch. 132, 11; 2007, ch. 91, 9.



Section 27-7-26 - Nonemergency protective services or protective placement; findings; petition; order.

27-7-26. Nonemergency protective services or protective placement; findings; petition; order.

A. Involuntary nonemergency protective services or protective placement shall not take place unless ordered by a court after a finding on the record based on clear and convincing evidence that:

(1) the adult is incapacitated and lacks the ability to consent;

(2) the adult is incapable of providing for the adult's own care or custody and the adult is at significant risk of abuse, neglect or exploitation that creates a substantial risk of serious physical harm to the adult or others;

(3) the adult needs care or treatment;

(4) the proposed order is substantially supported by the evaluation provided for in Subsection E of this section or, if not so supported, there are compelling reasons for ordering those protective services or that protective placement; and

(5) no less restrictive alternative course of care or treatment is available that is consistent with the incapacitated adult's welfare and safety.

B. The petition for nonemergency protective services or protective placement shall state with particularity the factual basis for the allegations specified in Subsection A of this section and shall be based on the most reliable information available to the petitioner.

C. Written notice of a petition for nonemergency protective services or protective placement shall be served upon the adult by personal service at least fourteen days prior to the time set for a hearing. Notice shall also be given to the adult's legal counsel, caretaker, guardian, conservator, surrogate, spouse and adult children or next of kin, whose names and addresses are known to the petitioner or can with reasonable diligence be ascertained. The person serving the notice shall certify to the court that the petition has been delivered and how the required notice was given. The notice shall be in language reasonably understandable by the adult who is the subject of the petition and also shall be given orally if necessary. The notice shall include:

(1) the names of all petitioners;

(2) the factual basis of the belief that protective services or protective placement is needed;

(3) the rights of the adult in the court proceedings; and

(4) the name and address of the proposed protective services or protective placement.

D. Upon the filing of a petition for nonemergency protective services or protective placement, the court shall hold a hearing pursuant to the provisions of Section 27-7-27 NMSA 1978.

E. In order to make the findings required in Paragraphs (2) through (5) of Subsection A of this section, the court shall direct that a comprehensive evaluation of the adult alleged to be in need of protective services or protective placement be conducted as provided in Subsection C of Section 27-7-27 NMSA 1978.

F. In ordering nonemergency protective placement, the court shall give consideration to the choice of residence of the adult. The court may order protective placement in a facility or with a provider.

G. The court may authorize nonemergency protective services or protective placement for an adult for a period not to exceed six months.

H. At the time of expiration of an order for nonemergency protective services or protective placement, the original petitioner may petition the court to extend its order for protective services or protective placement for an additional period not to exceed six months. The contents of the petition shall conform to the provisions of Subsections A and B of this section. Notice of the petition for the extension of protective services or protective placement shall be made in conformity with Subsection C of this section. The court shall hold a hearing to determine whether to renew the order. Any person entitled to a notice under Subsection C of this section may appear at the hearing and challenge the petition. The court shall conduct the hearing pursuant to the provisions of Section 27-7-27 NMSA 1978.

I. The services provided to or the residence of an adult that had been established pursuant to an order for nonemergency protective services or protective placement shall not be changed unless the court authorizes the change of services or transfer of residence. The adult or the adult's legal representative may petition the court to order such a change of services or transfer of residence.

J. Prior to the expiration of the nonemergency protective services or protective placement, the department shall review the need for continued services or placement, including the necessity for appointment of a conservator or guardian, and shall make such recommendation to the court.

History: Laws 1989, ch. 389, 13; 1990, ch. 79, 8; 1997, ch. 132, 12; 2007, ch. 91, 10.



Section 27-7-27 - Hearing on petition.

27-7-27. Hearing on petition.

A. The hearing on a petition for renewal of an emergency ex-parte order for protective services or protective placement or for an order for nonemergency protective services or protective placement shall be held under the following conditions:

(1) the adult shall be present unless the court determines it is impossible for the adult to be present or it is not in the adult's best interest because of a threat to that adult's health and safety;

(2) the adult has the right to counsel whether or not the adult is present at the hearing. If the adult is indigent, the court shall appoint counsel no later than the time of the filing of the petition;

(3) counsel appointed by the court pursuant to Paragraph (2) of this subsection shall interview the allegedly incapacitated adult prior to any hearing on the petition or any application for renewal of the original emergency order;

(4) the adult shall have the right to trial by jury upon request by the adult or the adult's counsel only in hearings held on petitions for nonemergency protective services or protective placement; and

(5) the adult has the right at the adult's own expense or, if indigent, at the expense of the state to secure an independent medical, psychological or psychiatric examination relevant to the issue involved in any hearing under this section and to present a report of this independent evaluation or the evaluator's personal testimony as evidence at the hearing.

B. The duty of counsel representing an adult for whom a petition for an order for emergency protective services or for nonemergency protective services or protective placement has been filed shall be to represent the adult by protecting the adult's legal rights and presenting the adult's declared position to the court.

C. The department shall establish an evaluation or assessment process for the conduct of a comprehensive physical, mental and social evaluation of an adult for whom a petition has been filed in a court for an order for nonemergency protective services or protective placement or for whom an application for renewal of an original emergency order has been made. The court shall consider the department's evaluation or assessment in determining whether to issue an order or renewal of an order for nonemergency protective services or protective placement.

D. The court shall issue for the record a statement of its findings in support of any order for renewal of emergency protective services or for nonemergency protective services or protective placement.

History: Laws 1989, ch. 389, 14; 1990, ch. 79, 9; 1997, ch. 132, 13; 2007, ch. 91, 11.



Section 27-7-28 - Legal proceedings; filing.

27-7-28. Legal proceedings; filing.

For all legal proceedings called for in the Adult Protective Services Act, attorneys for the department or the district attorney's office shall file all proceedings on behalf of the petitioner.

History: Laws 1989, ch. 389, 15.



Section 27-7-29 - Confidentiality of records; penalty.

27-7-29. Confidentiality of records; penalty.

A. All records of the department, the department's designee, including a multidisciplinary team, the court and state and local agencies that are created or maintained pursuant to investigations under the Adult Protective Services Act or for whom application has ever been made for protection shall be confidential and shall not be disclosed directly or indirectly to the public.

B. The records described in Subsection A of this section shall be open to inspection only by persons with a legitimate interest in the records as follows:

(1) the alleged abused, neglected or exploited adult, or the adult's surrogate, except as to the identity of the referral source and second source information, such as medical or psychological evaluations;

(2) court personnel;

(3) law enforcement officials;

(4) department personnel;

(5) any state government social services agency in any other state;

(6) health care or mental health professionals involved in the evaluation, treatment, residential care or protection of the adult;

(7) parties and their counsel in all legal proceedings pursuant to the Adult Protective Services Act or legal actions pursuant to the Uniform Probate Code [45-1-101 NMSA 1978];

(8) persons who have been, or will be in the immediate future, providing care or services to the adult, except the alleged perpetrator of the abuse, neglect or exploitation;

(9) persons appointed by the court pursuant to the Uniform Probate Code to be the adult's guardian ad litem, guardian, conservator, visitor or qualified health care professional;

(10) any of the persons whom the department petitions the court appoint pursuant to the Uniform Probate Code;

(11) any other person or entity, by order of the court, having a legitimate interest in the case or the work of the court; and

(12) protection and advocacy representatives pursuant to the federal Developmental Disabilities Assistance and Bill of Rights Act, Protection and Advocacy for Individuals with Mental Illness Act or the protection and advocacy of individual rights provisions of the Rehabilitation Act.

C. Records of cases involving substantiated abuse, neglect or exploitation shall be provided as appropriate to the department of health, the district attorney's office, the medicaid fraud control unit in New Mexico, the office of the attorney general and the office of the long-term care ombudsman for appropriate additional action.

D. Any person who intentionally, unlawfully releases any information or records closed to the public pursuant to this section or releases or makes other unlawful use of records in violation of this section is guilty of a misdemeanor.

E. The department may assess a civil penalty not to exceed ten thousand dollars ($10,000) per violation against any person that intentionally, unlawfully releases any information or records closed to the public pursuant to this section or releases or makes other unlawful use of records. The department may assess and collect the penalty, after notice and an opportunity for hearing before a hearing officer designated by the department to hear the matter, upon a determination that a person violated the provisions of this subsection. The hearing officer has the power to administer oaths on request of any party and issue subpoenas and subpoenas duces tecum. Additionally, if the violation is against a person covered by the Personnel Act [10-9-1 NMSA 1978], the department shall refer the matter to the agency employing the person for disciplinary action. Any party may appeal a final decision by the department to the court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: Laws 1989, ch. 389, 16; 1997, ch. 132, 14; 2007, ch. 91, 12.



Section 27-7-30 - Duty to report; penalty.

27-7-30. Duty to report; penalty.

A. Any person, including financial institutions, having reasonable cause to believe that an incapacitated adult is being abused, neglected or exploited shall immediately report that information to the department.

B. The report required in Subsection A of this section may be made orally or in writing. The report shall include the name, age and address of the adult, the name and address of any other person responsible for the adult's care, the nature and extent of the adult's condition, the basis of the reporter's knowledge and other relevant information.

C. Any person failing or refusing to report, or obstructing or impeding any investigation, as required by Subsection A of this section is guilty of a misdemeanor.

D. The department may assess a civil penalty not to exceed ten thousand dollars ($10,000) per violation against a person that violates the provisions of Subsection A of this section or obstructs or impedes any investigation as required pursuant to Subsection A of this section. The department may assess and collect the penalty, after notice and an opportunity for hearing before a hearing officer designated by the department to hear the matter, upon a determination that a person violated the provisions of Subsection A of this section or obstructed or impeded any investigation as required pursuant to this section. The hearing officer has the power to administer oaths on request of any party and issue subpoenas and subpoenas duces tecum. Additionally, if the violation is against a person covered by the Personnel Act [10-9-1 NMSA 1978], the department shall refer the matter to the agency employing the person for disciplinary action. Any party may appeal a final decision by the department to the court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: Laws 1989, ch. 389, 17; 1990, ch. 79, 10; 1997, ch. 132, 15; 2007, ch. 91, 13.



Section 27-7-31 - Immunity.

27-7-31. Immunity.

Any person making a report pursuant to Section 27-7-30 NMSA 1978, testifying in any judicial proceeding arising from the report or participating in a required evaluation pursuant to the Adult Protective Services Act or any law enforcement officer carrying out his responsibilities under that act or any person providing records or information as required under that act shall be immune from civil or criminal liability on account of that report, testimony or participation, unless the person acted in bad faith or with a malicious purpose.

History: Laws 1989, ch. 389, 18; 1997, ch. 132, 16.






Article 7A - Employee Abuse Registry Act

Section 27-7A-1 - Short title.

27-7A-1. Short title.

This act [27-7A-1 to 27-7A-8 NMSA 1978] may be cited as the "Employee Abuse Registry Act".

History: Laws 2005, ch. 256, 1.



Section 27-7A-2 - Definitions.

27-7A-2. Definitions.

As used in the Employee Abuse Registry Act:

A. "abuse" means:

(1) knowingly, intentionally or negligently and without justifiable cause inflicting physical pain, injury or mental anguish; or

(2) the intentional deprivation by a caretaker or other person of services necessary to maintain the mental and physical health of a person;

B. "department" means the department of health;

C. "direct care" means face-to-face services provided or routine and unsupervised physical or financial access to a recipient of services;

D. "employee" means a person employed by or on contract with a provider, either directly or through a third party arrangement to provide direct care. "Employee" does not include a New Mexico licensed health care professional practicing within the scope of the profession's license or a certified nurse aide;

E. "exploitation" means an unjust or improper use of a person's money or property for another person's profit or advantage, pecuniary or otherwise;

F. "neglect" means, subject to a person's right to refuse treatment and subject to a provider's right to exercise sound medical discretion, the failure of an employee to provide basic needs such as clothing, food, shelter, supervision and care for the physical and mental health of a person or failure by a person that may cause physical or psychological harm;

G. "provider" means an intermediate care facility for the mentally retarded; a rehabilitation facility; a home health agency; a homemaker agency; a home for the aged or disabled; a group home; an adult foster care home; a case management entity that provides services to elderly people or people with developmental disabilities; a corporate guardian; a private residence that provides personal care, adult residential care or natural and surrogate family services provided to persons with developmental disabilities; an adult daycare center; a boarding home; an adult residential care home; a residential service or habilitation service authorized to be reimbursed by medicaid; any licensed or medicaid-certified entity or any program funded by the aging and long-term services department that provides respite, companion or personal care services; programs funded by the children, youth and families department that provide homemaker or adult daycare services; and any other individual, agency or organization that provides respite care or delivers home- and community-based services to adults or children with developmental disabilities or physical disabilities or to the elderly, but excluding a managed care organization unless the employees of the managed care organization provide respite care, deliver home- and community-based services to adults or children with developmental disabilities or physical disabilities or to the elderly;

H. "registry" means an electronic database that provides information on substantiated employee abuse, neglect or exploitation; and

I. "secretary" means the secretary of health.

History: Laws 2005, ch. 256, 2.



Section 27-7A-3 - Employee abuse registry.

27-7A-3. Employee abuse registry.

A. The department shall establish an "employee abuse registry" of employees and enter into the registry names of employees with substantiated abuse, neglect or exploitation charges as determined by the department pursuant to the Employee Abuse Registry Act.

B. Before a provider hires or contracts with an employee, the provider shall inquire of the department's registry as to whether the employee is included in the registry.

C. When the department's registry receives an inquiry, the department shall inform the provider whether an employee is included in the employee abuse registry.

D. Providers that hire employees shall document that they have checked the abuse registry for each applicant being considered for employment or contract.

E. A provider shall not hire or contract with an employee in a direct care setting who is included in the employee abuse registry.

F. The department or other governmental agency may, at its discretion, terminate or not enter into or renew a contract with a provider that fails to comply with the provisions of Subsection E of this section.

G. A provider, including its administrators and employees, is not civilly liable to an applicant or an employee for a good faith decision to employ, not employ or terminate employment pursuant to the Employee Abuse Registry Act.

H. After a period of three years, an employee placed on the employee abuse registry may petition the department for removal of the employee's name from the employee abuse registry. Petitions for removal shall be in writing and mailed or hand delivered to the department. Within thirty days of the department's receipt of a petition, the secretary shall issue a written decision on the petition and provide that decision to the employee in person or by certified mail. If the secretary denies the petition, the employee may, within ten days of receipt of that decision, request a hearing. If an employee requests a hearing, that hearing shall be conducted by an independent hearing officer. An employee aggrieved by the final decision following a hearing shall have the right to judicial review pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: Laws 2005, ch. 256, 3.



Section 27-7A-4 - Investigation and substantiation of abuse, neglect or exploitation by the department.

27-7A-4. Investigation and substantiation of abuse, neglect or exploitation by the department.

A. In addition to other actions required by law, the department shall review all reports of abuse, neglect or exploitation against employees of providers that are licensed by or under contract with the department and shall investigate such reports as necessary to determine whether there is a reasonable basis to believe that an employee committed abuse, neglect or exploitation.

B. If the department determines that abuse, neglect or exploitation has occurred, the department shall notify the employee and the provider of that determination, and such determination shall include a determination of whether the abuse, neglect or exploitation was the result of conduct by the employee, the provider or both.

History: Laws 2005, ch. 256, 4.



Section 27-7A-5 - Adult protective services division report of abuse, neglect or exploitation.

27-7A-5. Adult protective services division report of abuse, neglect or exploitation.

A. The adult protective services division of the aging and long-term services department shall investigate allegations of abuse, neglect and exploitation consistent with its statutory responsibilities.

B. If the adult protective services division determines that abuse, neglect or exploitation has occurred, it shall notify the employee and the provider of that determination, and such determination shall include a determination of whether the abuse, neglect or exploitation was the result of conduct by the employee, the provider or both.

C. The adult protective services division shall report to the department of health any substantiated finding of abuse, neglect or exploitation made against an employee of a provider under waiver or other programs administered by the aging and long-term services department and not otherwise licensed by or under contract with the department.

History: Laws 2005, ch. 256, 5.



Section 27-7A-6 - Placement on registry and hearing process.

27-7A-6. Placement on registry and hearing process.

A. If the department or the adult protective services division of the aging and long-term services department determines that abuse, neglect or exploitation by an employee has occurred, the department making that determination shall notify the employee and the provider, in person or by certified mail, of the following:

(1) the nature of the determination of the abuse, neglect or exploitation;

(2) the date and time of the occurrence;

(3) the employee's right to a hearing;

(4) the department's intent to report the substantiated findings, once the employee has had the opportunity for a hearing, to the registry; and

(5) that the employee's failure to request a hearing in writing within thirty days from the date of the notice shall result in the department reporting substantiated findings to the registry and the provider.

B. If an employee requests a hearing, that hearing shall be conducted by an independent hearing officer of the department that made the determination of abuse, neglect or exploitation.

C. After expiration of the time period for requesting a hearing, or if a determination of abuse, neglect or exploitation is substantiated through the hearing process, the substantiated finding of abuse, neglect or exploitation shall be placed on the registry through a report of the appropriate department.

D. An employee aggrieved by the final decision following a hearing shall have the right to judicial review pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: Laws 2005, ch. 256, 6.



Section 27-7A-7 - Adoption of rules.

27-7A-7. Adoption of rules.

By January 1, 2006, the department of health and the aging and long-term services department shall jointly establish and adopt rules necessary to carry out the provisions of the Employee Abuse Registry Act, including procedures for determining abuse, neglect and exploitation that consider the severity of the alleged abuse, neglect and exploitation and procedures for reporting for the administrative hearing process and for sanctions for failure to comply with the Employee Abuse Registry Act.

History: Laws 2005, ch. 256, 7.



Section 27-7A-8 - Penalties.

27-7A-8. Penalties.

The department shall administer sanctions for a provider's failure to comply with the Employee Abuse Registry Act, including a directed plan of correction or civil monetary penalty not to exceed five thousand dollars ($5,000) per instance.

History: Laws 2005, ch. 256, 8.






Article 8 - Community Action

Section 27-8-1 - Short title.

27-8-1. Short title.

This act [27-8-1 to 27-8-9 NMSA 1978] may be cited as the "Community Action Act".

History: Laws 1983, ch. 139, 1.



Section 27-8-2 - Policy; purpose.

27-8-2. Policy; purpose.

Although in recent years New Mexico has shown improvement in indices such as personal income and the number of families below the poverty level, the state continues to compare poorly with other states. New Mexico has risen from 48th in 1974 to 41st in per capita personal income; however, poverty continues to be the lot of a substantial number of New Mexicans. New Mexico can achieve its full economic and social potential only if every individual has the opportunity to contribute to the full extent of his capabilities and to participate in the working of our society. It is, therefore, the policy of this state to eliminate the paradox of poverty in the midst of plenty in this state by opening to everyone the opportunity to live in decency and dignity. It is the purpose of the Community Action Act to strengthen, supplement and coordinate efforts in furtherance of that policy.

History: Laws 1983, ch. 139, 2.



Section 27-8-3 - Definitions.

27-8-3. Definitions.

As used in the Community Action Act:

A. "poverty level" means the official poverty level established by the federal director of the office of management and budget and revised periodically by the federal secretary of health and human services; and

B. "secretary" means the secretary of human services.

History: Laws 1983, ch. 139, 3.



Section 27-8-4 - Financial assistance for community action agencies.

27-8-4. Financial assistance for community action agencies.

A. The secretary may provide financial assistance to community action agencies for the planning, conduct, administration and evaluation of community action programs as described in the Community Action Act in accordance with state and federal law and regulations.

B. No funds provided pursuant to Subsection A of this section shall be distributed to a community action agency unless the agency has submitted to the secretary a plan on the proposed use of the funds and the secretary has approved that plan.

C. Subject to applicable federal law or regulation, community action agencies shall be eligible to receive federal funds, including but not limited to community services block grant funds, which have been previously designated as antipoverty funds.

D. Each community action agency receiving funds pursuant to this section shall report annually to the secretary concerning the use of the funds.

E. The secretary shall provide annually for an audit of funds distributed pursuant to this section to community action agencies and shall make any requirements necessary to insure fiscal responsibility and accountability and effective, efficient handling of funds.

History: Laws 1983, ch. 139, 4.



Section 27-8-5 - Community action agencies; designation; powers.

27-8-5. Community action agencies; designation; powers.

A. A community action agency is a political subdivision of the state, a combination of political subdivisions or a public or private nonprofit agency that:

(1) has the power and authority to enter into contracts with public and private nonprofit agencies and organizations in fulfilling the purposes of the Community Action Act;

(2) is capable of planning, conducting, administering and evaluating a community action program;

(3) has a service area at least equivalent to the geographic boundaries of a county; and

(4) is designated a community action agency by the governor or by federal law or was officially designated a community action agency, community action program or limited purpose agency under the provisions of the federal Economic Opportunity Act of 1964 on September 30, 1981.

B. The governor is empowered to declare that an entity designated as a community action agency under Subsection A of this section is no longer a community action agency upon a determination that such entity is unable or unwilling to carry out its responsibilities under the Community Action Act.

C. A community action agency is empowered to:

(1) receive, administer and transfer funds in support of a community action program under the Community Action Act; and

(2) delegate powers to other agencies and programs subject to the powers of its governing board and its overall program responsibilities.

History: Laws 1983, ch. 139, 5.



Section 27-8-6 - Community action agencies; board; local participation.

27-8-6. Community action agencies; board; local participation.

A. Each community action agency shall administer its community action program through a community action board consisting of fifteen members. Board members shall be selected as follows:

(1) one-third of the members of the board shall be elected public officials currently holding office in the geographical area to be served by the community action agency or their representatives, except that if the number of elected officials reasonably available and willing to serve is less than one-third of the membership of the board, membership on the board of appointive officials may be counted in meeting this one-third requirement;

(2) at least one-third of the members shall be persons chosen in accordance with democratic selection procedures adequate to assure that they are representative of the poor in the area served; and

(3) the other members shall be officials or members of business, industry, labor, religious, welfare, education or other major groups and interests in the community.

B. Each member of the board selected to represent a specific geographic area within a community shall reside in the area represented.

C. No person selected under Paragraph (2) or (3) of Subsection A of this section shall serve for more than five consecutive years or more than a total of ten years.

History: Laws 1983, ch. 139, 6.



Section 27-8-7 - Community action programs.

27-8-7. Community action programs.

Each community action agency shall use available funds for a community action program which:

A. provides a range of services and activities which have a measurable and potentially major impact on causes of poverty in the community;

B. provides activities designed to assist low-income participants, including the elderly poor, to:

(1) secure and retain meaningful employment;

(2) attain an adequate education;

(3) make better use of available income;

(4) provide and maintain adequate housing and a suitable living environment;

(5) obtain emergency assistance through loans or grants to meet immediate and urgent individual and family needs, including the need for health services, nutritious food, housing and employment-related assistance;

(6) remove obstacles and solve problems which block the achievement of self-sufficiency;

(7) achieve greater participation in the affairs of the community; and

(8) make more effective use of other programs related to the purposes of the Community Action Act;

C. provides on an emergency basis for the provision of such supplies and services, nutritious food and related services as may be necessary to counteract conditions of starvation and malnutrition among the poor;

D. coordinates and establishes linkages between governmental and other social services programs to assure the effective delivery of such services to low-income individuals;

E. encourages the use of entities in the private sector of the community in efforts to alleviate poverty in the community; and

F. furthers any other purpose consistent with federal or state law or regulations.

History: Laws 1983, ch. 139, 7.



Section 27-8-8 - Regulations.

27-8-8. Regulations.

The secretary shall adopt such rules and regulations as may be necessary to carry out the provisions of the Community Action Act.

History: Laws 1983, ch. 139, 8.



Section 27-8-9 - Financial assistance; limitations.

27-8-9. Financial assistance; limitations.

The secretary, consistent with federal law, shall make grants of not less than ninety percent of the annual allocation of funds available under the community services block grant to community action agencies defined in Subsection A of Section 5 [27-8-5 NMSA 1978] of the Community Action Act. The human services department is authorized to implement, by regulation or contract, a limitation on the amount of community services block grant funds allocated to administrative costs.

History: Laws 1983, ch. 139, 9.






Article 9 - Community Care

Section 27-9-1 - Program; demonstrations.

27-9-1. Program; demonstrations.

The human services department, in cooperation with the department of health, is authorized to administer demonstration programs that provide in-home and coordinated community care services to the frail elderly and to persons with a disability who would otherwise require institutionalization. The programs authorized by this section shall serve both those eligible and not eligible for federal medical assistance programs.

History: Laws 1983, ch. 323, 1; 2007, ch. 46, 22.



Section 27-9-2 - Implementation.

27-9-2. Implementation.

The secretary of human services shall, by regulation, specify the areas in which the programs shall operate, specify the services to be provided, establish eligibility criteria of persons to be served and provide for cost sharing, where possible, with individuals and participating communities.

History: Laws 1983, ch. 323, 2.






Article 10 - Statewide Health Care

Section 27-10-1 - Short title.

27-10-1. Short title.

Sections 1 through 4 [27-10-1 to 27-10-4 NMSA 1978] of this act may be cited as the "Statewide Health Care Act".

History: Laws 1991, ch. 212, 1.



Section 27-10-2 - Findings and purpose.

27-10-2. Findings and purpose.

A. Access to health care reduces long-term medical and social costs. The effectiveness of statewide health care has been decreased by excessive fragmentation and failure to maximize the use of existing in-state revenues and to develop effective ways of drawing upon potential federal revenue sources. An effective statewide health care system must retain local health care efforts, stimulate local innovations for meeting particular health care needs and use existing resources to expand health care options, especially for those citizens unable to pay for their own care.

B. The purpose of the county-supported medicaid fund is to leverage existing resources to better address the state's health care needs. The county-supported medicaid fund will be used to accomplish this purpose by using local revenues to support the state medicaid program and to institute or support primary care health care services pursuant to Section 24-1A-3.1 NMSA 1978. Money appropriated from the county-supported medicaid fund to institute or support primary care health care services pursuant to Section 24-1A-3.1 NMSA 1978 shall be supplemental to general fund appropriations.

History: Laws 1991, ch. 212, 2; 1993, ch. 321, 19; 1996, ch. 29, 5.



Section 27-10-3 - County-supported medicaid fund created; use; appropriation by the legislature.

27-10-3. County-supported medicaid fund created; use; appropriation by the legislature.

A. There is created in the state treasury the "county-supported medicaid fund". The fund shall be invested by the state treasurer as other state funds are invested. Income earned from investment of the fund shall be credited to the county-supported medicaid fund. The fund shall not revert in any fiscal year.

B. Money in the county-supported medicaid fund is subject to appropriation by the legislature to support the state medicaid program and to institute or support primary care health care services pursuant to Subsections D and E of Section 24-1A-3.1 NMSA 1978. Of the amount appropriated each year, nine percent shall be appropriated to the department of health to institute or support primary care health care services pursuant to Subsections D and E of Section 24-1A-3.1 NMSA 1978.

C. Up to three percent of the county-supported medicaid fund each year may be expended for administrative costs related to medicaid or developing new primary care health care centers or facilities.

D. In the event federal funds for medicaid are not received by New Mexico for any eighteen-month period, the unencumbered balance remaining in the county-supported medicaid fund and the safety net care pool fund at the end of the fiscal year following the end of any eighteen-month period shall be paid within a reasonable time to each county for deposit in the county health care assistance fund in proportion to the payments made by each county through tax revenues or transfers in the previous fiscal year as certified by the local government division of the department of finance and administration. The department will provide for budgeting and accounting of payments to the fund.

History: Laws 1991, ch. 212, 3; 1992, ch. 31, 2; 1993, ch. 321, 20; 1996, ch. 29, 6; 2014, ch. 79, 17.



Section 27-10-4 - Alternative revenue source to imposition of county health care gross receipts tax; transfer to county-supported medicaid fund.

27-10-4. Alternative revenue source to imposition of county health care gross receipts tax; transfer to county-supported medicaid fund.

A. In the event a county does not enact an ordinance imposing a county health care gross receipts tax pursuant to Section 7-20D-3 [7-20E-18] NMSA 1978, the county shall, by ordinance to be effective July 1, 1993, dedicate to the county-supported medicaid fund an amount equal to a gross receipts tax rate of one-sixteenth of one percent applied to the taxable gross receipts reported during the prior fiscal year by persons engaging in business in the county. For purposes of this subsection, a county may use funds from any existing authorized revenue source of the county.

B. For each county that has in effect an ordinance enacted pursuant to Subsection A of this section on July 1 of each year, the taxation and revenue department shall certify to the county by September 15, 1993 and by September 15 of each subsequent fiscal year the amount of gross receipts reported for the county for purposes of the gross receipts tax during the prior fiscal year. Upon certification by the department, any county enacting an ordinance pursuant to Subsection A of this section shall transfer to the county-supported medicaid fund by the last day of March, June, September and December of each year an amount equal to a rate of one-sixty-fourth of one percent applied to the certified amount.

C. The requirements of an ordinance enacted pursuant to this section may be terminated for a county only on the effective date of an ordinance enacted by the county imposing the county health care gross receipts tax; provided that if the effective date of the ordinance imposing the tax is January 1, the termination does not apply to the payments required for September and December of that year.

History: Laws 1991, ch. 212, 4; 1992, ch. 31, 3; 1993, ch. 321, 21.






Article 11 - Medicaid Providers

Section 27-11-1 - Short title.

27-11-1. Short title.

This act [27-11-1 to 27-11-5 NMSA 1978] may be cited as the "Medicaid Provider Act".

History: Laws 1998, ch. 30, 1.



Section 27-11-2 - Definitions.

27-11-2. Definitions.

As used in the Medicaid Provider Act:

A. "department" means the human services department;

B. "managed care organization" means a person eligible to enter into risk-based prepaid capitation agreements with the department to provide health care and related services;

C. "medicaid" means the medical assistance program established pursuant to Title 19 of the federal Social Security Act and regulations issued pursuant to that act;

D. "medicaid provider" means a person, including a managed care organization, operating under contract with the department to provide medicaid-related services to recipients;

E. "person" means an individual or other legal entity;

F. "recipient" means a person whom the department has determined to be eligible to receive medicaid-related services;

G. "secretary" means the secretary of human services; and

H. "subcontractor" means a person who contracts with a medicaid provider to provide medicaid-related services to recipients.

History: Laws 1998, ch. 30, 2.



Section 27-11-3 - Review of medicaid providers; contract remedies; penalties.

27-11-3. Review of medicaid providers; contract remedies; penalties.

A. Consistent with the terms of any contract between the department and a medicaid provider, the secretary shall have the right to be afforded access to such of the medicaid provider's records and personnel, as well as its subcontracts and that subcontractor's records and personnel, as may be necessary to ensure that the medicaid provider is complying with the terms of its contract with the department.

B. Upon not less than two days' written notice to a medicaid provider the secretary may, consistent with the provisions of the Medicaid Provider Act and rules issued pursuant to that act, carry out an administrative investigation or conduct administrative proceedings to determine whether a medicaid provider has:

(1) materially breached its obligation to furnish medicaid-related services to recipients, or any other duty specified in its contract with the department;

(2) violated any provision of the Public Assistance Act [27-2-1 NMSA 1978] or the Medicaid Provider Act or any rules issued pursuant to those acts;

(3) intentionally or with reckless disregard made any false statement with respect to any report or statement required by the Public Assistance Act or the Medicaid Provider Act, rules issued pursuant to either of those acts or a contract with the department;

(4) intentionally or with reckless disregard advertised or marketed, or attempted to advertise or market, its services to recipients in a manner as to misrepresent its services or capacity for services, or engaged in any deceptive, misleading or unfair practice with respect to advertising or marketing;

(5) hindered or prevented the secretary from performing any duty imposed by the Public Assistance Act, the Human Services Department Act [9-8-1 NMSA 1978] or the Medicaid Provider Act or any rules issued pursuant to those acts; or

(6) fraudulently procured or attempted to procure any benefit from medicaid.

C. Subject to the provisions of Subsection D of this section, after affording a medicaid provider written notice of hearing not less than ten days before the hearing date and an opportunity to be heard, and upon making appropriate administrative findings, the secretary may take any or any combination of the following actions against the provider:

(1) impose an administrative penalty of not more than five thousand dollars ($5,000) for engaging in any practice described in Paragraphs (1) through (6) of Subsection B of this section; provided that each separate occurrence of such practice shall constitute a separate offense;

(2) issue an administrative order requiring the provider to:

(a) cease or modify any specified conduct or practices engaged in by it or its employees, subcontractors or agents;

(b) fulfill its contractual obligations in the manner specified in the order;

(c) provide any service that has been denied;

(d) take steps to provide or arrange for any service that it has agreed or is otherwise obligated to make available; or

(e) enter into and abide by the terms of a binding or nonbinding arbitration proceeding, if agreed to by any opposing party, including the secretary; or

(3) suspend or revoke the contract between the provider and the department pursuant to the terms of that contract.

D. If a contract between the department and a medicaid provider explicitly specifies a dispute resolution mechanism for use in resolving disputes over performance of that contract, the dispute resolution mechanism specified in the contract shall be used to resolve such disputes in lieu of the mechanism set forth in Subsection C of this section.

E. If a medicaid provider's contract so specifies, the medicaid provider shall have the right to seek de novo review in district court of any decision by the secretary regarding a contractual dispute.

History: Laws 1998, ch. 30, 3; 1999, ch. 229, 1.



Section 27-11-4 - Retention and production of records.

27-11-4. Retention and production of records.

A. Medicaid providers and their subcontractors shall retain, for a period of at least six years from the date of creation, all medical and business records that are necessary to verify the:

(1) treatment or care of any recipient for which the medicaid provider received payment from the department to provide that benefit or service;

(2) services or goods provided to any recipient for which the medicaid provider received payment from the department to provide that benefit or service;

(3) amounts paid by medicaid or the medicaid provider on behalf of any recipient; and

(4) records required by medicaid under any contract between the department and the medicaid provider.

B. Upon written request by the department to a medicaid provider or any subcontractor for copies or inspection of records pursuant to the Public Assistance Act [27-2-1 NMSA 1978], the medicaid provider or subcontractor shall provide the copies or permit the inspection, as applicable within two business days after the date of the request unless the records are held by a subcontractor, agent or satellite office, in which case the records shall be made available within ten business days after the date of the request.

C. Failure to provide copies or to permit inspection of records requested pursuant to this section shall constitute a violation of the Medicaid Provider Act within the meaning of Paragraph (3) of Subsection B of Section 27-11-3 NMSA 1978.

History: Laws 1998, ch. 30, 4; 1999, ch. 229, 2.



Section 27-11-5 - Rules.

27-11-5. Rules.

The secretary shall adopt and promulgate rules appropriate to administer, carry out and enforce the provisions of the Medicaid Provider Act.

History: Laws 1998, ch. 30, 5.






Article 12 - Child Health



Article 13 - Consumer Direction

Section 27-13-1 - Short title.

27-13-1. Short title.

This act [27-13-1 to 27-13-6 NMSA 1978] may be cited as the "Consumer Direction Act".

History: Laws 2003, ch. 210, 1.



Section 27-13-2 - Purpose.

27-13-2. Purpose.

The purpose of the Consumer Direction Act is to ensure a consumer the right to direct his personal assistance services if he so chooses by selecting an attendant appropriate to his needs and to maximize personal assistance service availability and satisfaction.

History: Laws 2003, ch. 210, 2.



Section 27-13-3 - Definitions.

27-13-3. Definitions.

As used in the Consumer Direction Act:

A. "attendant" means a person, including an allowable family member, who provides personal assistance services;

B. "consumer" means a person receiving personal assistance services through any personal assistance programs offered by the state of New Mexico;

C. "department" means any department or agency of the state offering personal assistance service to individuals;

D. "fiscal intermediary" means a person or entity selected by agreement between the consumer and the department under contract to the department to assist the consumer to perform certain employment functions, including payroll responsibilities for the attendant and filing necessary eligibility information with the department;

E. "personal assistance services" means a prescribed course of regular personal care, including hygiene, mobility and daily living assistance that permits a person to live in his home rather than an institution, including bathing, dressing, grooming, eating, toileting, shopping, transporting, cueing medication administration and communicating;

F. "plan" means a written and signed agreement between a consumer or surrogate and the department for the provision of personal assistance services; and

G. "surrogate" means a family member, legal guardian or other person approved by the consumer and identified in the personal assistance services plan to assist in direction of personal assistance services and choice of attendant.

History: Laws 2003, ch. 210, 3.



Section 27-13-4 - Consumer direction programs authorized.

27-13-4. Consumer direction programs authorized.

Consistent with the federal Social Security Act and subject to the appropriation and availability of federal and state funds, each administering department or agency shall by rule provide a program permitting a consumer or surrogate to direct personal assistance services through the hiring, supervision and training of an attendant or attendants paid through a fiscal intermediary under contract with the department.

History: Laws 2003, ch. 210, 4.



Section 27-13-5 - Department duties.

27-13-5. Department duties.

A department shall:

A. establish by rule the criteria and procedures for developing and amending a personal assistance services plan with a consumer;

B. develop criteria and procedures for selection of a fiscal intermediary to contract with the department to provide fiscal intermediary services to a consumer; and

C. establish rates for reimbursement of an attendant providing personal assistance services to a consumer and for the compensation of a fiscal intermediary.

History: Laws 2003, ch. 210, 5.



Section 27-13-6 - Report.

27-13-6. Report.

Annually by October 1, each department shall deliver a report to the legislative finance committee and the legislative health and human services committee on services provided pursuant to the Consumer Direction Act and a comparison of those services and services provided by the department through other means and an evaluation of the effectiveness and consumer satisfaction with the respective means of service delivery.

History: Laws 2003, ch. 210, 6.



Section 27-13-7 - Fiscal intermediary; exemptions; workers' compensation.

27-13-7. Fiscal intermediary; exemptions; workers' compensation.

A. A fiscal intermediary shall not be subject to vicarious liability as an employer or principal for a wrongful act committed by a personal care attendant if the attendant:

(1) is not a current or former employee of the fiscal intermediary;

(2) has not received training or instruction from the fiscal intermediary with respect to providing personal care services to a person with a disability, not including administrative paper work;

(3) has been hired by and received training or instruction from the consumer or the consumer's authorized representative to provide personal care to the consumer; and

(4) provides basic assistance with daily living activities that do not require the education, certification or training of a licensed health care practitioner.

B. A fiscal intermediary may identify a personal care attendant as a covered employee with the fiscal intermediary's workers' compensation carrier solely to provide workers' compensation coverage in the event of a work-related injury. Nothing in this subsection shall be construed to create an employer-employee relationship between the fiscal intermediary and the personal care attendant.

C. Nothing in this section shall be construed to provide the fiscal intermediary with immunity from a claim for a wrongful act committed by the fiscal intermediary or its employees.

D. As used in this section:

(1) "consumer" means a person who is eligible for and receives state-funded or -operated services based on the person's disabilities;

(2) "fiscal intermediary" means a provider that furnishes administrative assistance for a consumer who selects a consumer-directed, rather than consumer-delegated, personal care program;

(3) "personal care attendant" means a person who provides assistance to a consumer with activities of daily living, including bathing, dressing, eating, transportation, shopping and similar activities; and

(4) "personal care program" means a state-funded or -operated support program, including medicaid, that provides the services of a personal care attendant for certain persons with a disability.

History: Laws 2003, ch. 207, 1; 2007, ch. 46, 23.






Article 14 - Medicaid False Claims Act

Section 27-14-1 - Short title.

27-14-1. Short title.

This [act] may be cited as the "Medicaid False Claims Act" .

History: Laws 2004, ch. 49, 1.



Section 27-14-2 - Purpose.

27-14-2. Purpose.

The purpose of the Medicaid False Claims Act is to deter persons from causing or assisting to cause the state to pay medicaid claims that are false and to provide remedies for obtaining treble damages and civil recoveries for the state when money is obtained from the state by reason of a false claim.

History: Laws 2004, ch. 49, 2.



Section 27-14-3 - Definitions.

27-14-3. Definitions.

As used in the Medicaid False Claims Act:

A. "claim" means a written or electronically submitted request for payment of health care services pursuant to the medicaid program;

B. "department" means the human services department;

C. "medicaid" means the federal-state program administered by the human services department pursuant to Title 19 or Title 21 of the federal Social Security Act;

D. "medicaid recipient" means an individual on whose behalf a person claims or receives a payment from the medicaid program, regardless of whether the individual was eligible for the medicaid program; and

E. "qui tam" means an action brought under a statute that allows a private person to sue for a recovery, part of which the state will receive.

History: Laws 2004, ch. 49, 3.



Section 27-14-4 - False claims against the state; liability for certain acts.

27-14-4. False claims against the state; liability for certain acts.

A person commits an unlawful act and shall be liable to the state for three times the amount of damages that the state sustains as a result of the act if the person:

A. presents, or causes to be presented, to the state a claim for payment under the medicaid program knowing that such claim is false or fraudulent;

B. presents, or causes to be presented, to the state a claim for payment under the medicaid program knowing that the person receiving a medicaid benefit or payment is not authorized or is not eligible for a benefit under the medicaid program;

C. makes, uses or causes to be made or used a record or statement to obtain a false or fraudulent claim under the medicaid program paid for or approved by the state knowing such record or statement is false;

D. conspires to defraud the state by getting a claim allowed or paid under the medicaid program knowing that such claim is false or fraudulent;

E. makes, uses or causes to be made or used a record or statement to conceal, avoid or decrease an obligation to pay or transmit money or property to the state, relative to the medicaid program, knowing that such record or statement is false;

F. knowingly applies for and receives a benefit or payment on behalf of another person, except pursuant to a lawful assignment of benefits, under the medicaid program and converts that benefit or payment to his own personal use;

G. knowingly makes a false statement or misrepresentation of material fact concerning the conditions or operation of a health care facility in order that the facility may qualify for certification or recertification required by the medicaid program; or

H. knowingly makes a claim under the medicaid program for a service or product that was not provided.

History: Laws 2004, ch. 49, 4.



Section 27-14-5 - Documentary material in possession of state agency.

27-14-5. Documentary material in possession of state agency.

A. The department shall have access to all documentary materials of persons and medicaid recipients to which a state agency has access. Documentary material provided pursuant to this subsection is provided to allow investigation of an alleged unlawful act or for use or potential use in an administrative or judicial proceeding.

B. Except for disclosure to any person under investigation or who is the subject of allegations made pursuant to the Medicaid False Claim Act [27-14-1 NMSA 1978] or as ordered by a court for good cause shown, the department shall not produce for inspection or copying or otherwise disclose the contents of documentary material obtained pursuant to this section to a person other than:

(1) an authorized employee of the attorney general;

(2) an agency of this state, the United States or another state;

(3) a district attorney, city attorney or county attorney of this state;

(4) the United States attorney general; or

(5) a state or federal grand jury.

History: Laws 2004, ch. 49, 5.



Section 27-14-6 - Immunity.

27-14-6. Immunity.

Notwithstanding any other law, a person is not civilly or criminally liable for providing access to documentary material pursuant to the Medicaid False Claims Act [27-14-1 NMSA 1978] to a person identified in Subsection B of Section 5 of that act.

History: Laws 2004, ch. 49, 6.



Section 27-14-7 - Civil action for false claims.

27-14-7. Civil action for false claims.

A. The department shall diligently investigate suspected violations. If the department finds that a person has violated or is violating the provisions of the Medicaid False Claims Act, the department may bring a civil action pursuant to Subsection F of this section.

B. A private civil action may be brought by an affected person for a violation of the Medicaid False Claims Act on behalf of the person bringing suit and for the state. The action shall be brought in the name of the state. The action may be dismissed if the court and the department, pursuant to Subsection F of this section, give written consent to the dismissal and their reasons for consenting.

C. For private civil actions, a copy of the complaint and written disclosure of substantially all material evidence and information the person possesses shall be served on the department. The complaint shall be filed in writing and shall remain under seal for at least sixty days. The complaint shall not be served on the defendant until the expiration of sixty days or any extension approved. Within sixty days after receiving a copy of the complaint, the department shall conduct an investigation of the factual allegations and legal contentions made in the complaint, shall make a written determination of whether there is substantial evidence that a violation has occurred and shall provide the person against which a complaint has been made with a copy of the determination. If the department determines that there is not substantial evidence that a violation has occurred, the complaint shall be dismissed.

D. The department may, for good cause shown, move the court for extensions of time during which the complaint remains under seal. Any such motion may be supported by affidavits or other submissions in camera. The defendant shall not be required to respond to a complaint filed pursuant to this section until twenty days after the complaint is unsealed and served to the defendant. The complaint shall be deemed unsealed at the expiration of the sixty-day period in the absence of a court-approved extension.

E. Before the expiration of the sixty-day period or any extensions obtained, the department, pursuant to Subsection F of this section, shall:

(1) proceed with the action, in which case the action shall be conducted by the department; or

(2) notify the court and the person who brought the action that it declines to take over the action, in which case the person bringing the action shall have the right to conduct the action if the department determined that there is substantial evidence that a violation of the Medicaid False Claims Act has occurred.

F. The department shall notify the attorney general prior to filing a civil action pursuant to the Medicaid False Claims Act and shall not proceed with the action except with the written approval of the attorney general. The attorney general shall, within twenty working days from the notification by the department, notify the department whether it may proceed with the civil action. Failure by the attorney general to notify the department of its determination within the specified time period shall be construed as consent to proceed. The department shall, after filing the civil action, notify the attorney general of any proposed dismissal or settlement and the department shall not proceed with the dismissal or settlement except with the written approval of the attorney general.

History: Laws 2004, ch. 49, 7.



Section 27-14-8 - Rights of the parties to qui tam actions.

27-14-8. Rights of the parties to qui tam actions.

A. If the department proceeds with the action, it shall have the exclusive responsibility for prosecuting the action and shall not be bound by an act of the person bringing the action. The person bringing the action shall have the right to continue as a nominal party to the action and shall not have the right to participate in the litigation except as a witness.

B. The department may dismiss the action, pursuant to Subsection F of Section 7 of the Medicaid False Claims Act [27-14-7 NMSA 1978], notwithstanding the objections of the person bringing the action if the person has been notified by the department of the filing of the motion and the court has provided the person with an opportunity for a hearing on the motion.

C. The department may settle the action with the defendant, pursuant to Subsection F of Section 7 of the Medicaid False Claims Act, notwithstanding the objections of the person bringing the action if the court determines, after the hearing, that the proposed settlement is fair, adequate and reasonable under all the circumstances. Upon a showing of good cause, such hearing may be held in camera.

D. If the state elects not to proceed with the action, the person bringing the action shall have the right to conduct the action. If the department requests, it shall be served with copies of the pleadings filed in the action and shall be supplied with copies of all deposition transcripts at the department's expense. When a person proceeds with the action, the court, without limiting the status and rights of the person bringing the action, may allow the department to intervene at a later date upon a showing of good cause.

E. Whether or not the department proceeds with the action, upon a showing by the department that certain actions of discovery by the person bringing the action would interfere with the department's investigation or prosecution of a civil matter arising out of the same facts, the court may stay such discovery for a period not to exceed sixty days. Such a showing shall be conducted in camera. The court may extend the sixty-day period upon a further showing in camera that the department has pursued the civil investigation or proceedings with reasonable diligence and any proposed discovery in the civil action will interfere with the ongoing civil investigation or proceedings.

History: Laws 2004, ch. 49, 8.



Section 27-14-9 - Award to qui tam plaintiff.

27-14-9. Award to qui tam plaintiff.

A. If the department proceeds with an action brought by a person pursuant to the Medicaid False Claims Act, the person shall, subject to the limitations in this subsection, receive at least fifteen percent but not more than twenty-five percent of the proceeds of the action or settlement of the claim, depending upon the extent to which the person substantially contributed to the prosecution of the action. Where the action is one that the court finds to be based primarily on disclosures of specific information other than information provided by the party bringing the action relating to allegations or transactions in a criminal, civil or administrative hearing or from the news media, the court shall award a sum as it considers appropriate; provided that the sum does not exceed ten percent of the proceeds and takes into account the significance of the information and the role of the person bringing the action in advancing the case to litigation. A payment to a person pursuant to this subsection shall be made from the proceeds. The person shall also receive an amount for reasonable expenses that the court finds to have been necessarily incurred, plus reasonable attorney fees and costs. In determining the amount of reasonable attorney fees and costs, the court shall consider whether such fees and costs were necessary to the prosecution of the action, were incurred for activities that were duplicative of the activities of the department in prosecuting the case or were repetitious, irrelevant or for purposes of harassment or caused the defendant undue burden or unnecessary expense. All such expenses, fees and costs shall be awarded against the defendant.

B. If the department does not proceed with an action pursuant to the Medicaid False Claims Act, the person bringing the action or settling the claim shall receive an amount that the court decides is reasonable for collecting the civil recovery and damages recoverable by the state. The amount shall be not less than twenty-five percent and not more than thirty percent of the proceeds of the action or settlement and shall be paid out of such proceeds. The person shall also receive an amount for reasonable expenses that the court finds to have been necessarily incurred, plus reasonable attorney fees and costs. In determining the amount of reasonable attorney fees and costs, the court shall consider whether such fees and costs were necessary to the prosecution of the action, were incurred for activities, which were repetitious, irrelevant or for purposes of harassment or caused the defendant undue burden or unnecessary expense. All such expenses, fees and costs shall be awarded against the defendant.

C. Whether or not the department proceeds with the action, if the court finds that the action was brought by a person who planned and initiated the violation upon which the action was brought, then the court may, to the extent the court considers appropriate, reduce the share of the proceeds of the action that the party would otherwise receive pursuant to Subsection A or B of this section, taking into account the role of that person in advancing the case to litigation and any relevant circumstances pertaining to the violation. If the person bringing the action is convicted of criminal conduct arising from the person's role in the violation of the Medicaid False Claims Act, that person shall be dismissed from the civil action and shall not receive any share of the proceeds of the action. Such dismissal shall not prejudice the right of the state to continue the action represented by the department. If the department does not proceed with the action and the person bringing the action conducts the action, the court may award to the defendant its reasonable attorney fees and costs if the defendant prevails in the action and the court finds that the claim of the party bringing the action was:

(1) filed for an improper purpose;

(2) not warranted by existing law or by a nonfrivolous argument for the extension, modification or reversal of existing law or the establishment of new law; or

(3) was based on allegations or factual contentions not supported.

History: Laws 2004, ch. 49, 9.



Section 27-14-10 - Certain actions barred.

27-14-10. Certain actions barred.

A. A court shall not have jurisdiction of an action brought pursuant to the Medicaid False Claims Act against a department official if the action is substantially based on evidence or information known to the department when the action was brought.

B. A person shall not bring an action pursuant to the Medicaid False Claims Act that is substantially based upon allegations or transactions that are the subject of a civil suit or an administrative proceeding in which the department is already a party.

C. A court shall not have jurisdiction over an action pursuant to the Medicaid False Claims Act substantially based upon the public disclosure of allegations or actions in a criminal, civil or administrative hearing or from the news media, unless the action is brought by the department or the person bringing the action is an original source of the information. For the purposes of this subsection, "original source" means the person bringing suit that has independent knowledge, including knowledge based on the person's own investigation of the defendant's conduct, of the information on which the allegations are based and has voluntarily provided or verified the information on which the allegations are based or has voluntarily provided the information to the department before filing an action pursuant to this section that is based on the information.

History: Laws 2004, ch. 49, 10.



Section 27-14-11 - Department not liable for certain expenses.

27-14-11. Department not liable for certain expenses.

The department shall not be liable for expenses that a person incurs in bringing an action pursuant to the Medicaid False Claims Act.

History: Laws 2004, ch. 49, 11.



Section 27-14-12 - Employee protection.

27-14-12. Employee protection.

Any employee who is discharged, demoted, suspended, threatened, harassed or otherwise discriminated against in the terms and conditions of employment by the employer because of lawful acts done by the employee on behalf of the employee or others in disclosing information to the department or in furthering a false claims action pursuant to the Medicaid False Claims Act, including investigation for, initiation of, testimony for or assistance in an action filed or to be filed pursuant to that act, shall be entitled to all relief necessary to make the employee whole. Such relief shall include reinstatement with the same seniority status that the employee would have had but for the discrimination, two times the amount of back pay, interest on the back pay and compensation for any special damages sustained as a result of the discrimination, including litigation costs and reasonable attorney fees. An employee may bring an action in the appropriate court of the state for the relief provided in this subsection.

History: Laws 2004, ch. 49, 12.



Section 27-14-13 - False claims and reporting procedure.

27-14-13. False claims and reporting procedure.

A. A civil action shall be brought within the limitations set forth in Section 37-1-4 NMSA 1978.

B. In any action brought pursuant to the Medicaid False Claims Act, the department or the person bringing the action shall be required to prove all essential elements of the cause of action, including damages, by a preponderance of the evidence.

C. Notwithstanding any other provision of law, a final judgment rendered in favor of the department in any criminal proceeding charging fraud or false statements, whether upon a verdict after trial or upon a plea of guilty, shall preclude the defendant from denying the essential elements of the offense in any action that involves the same transaction as in the criminal proceeding and that is brought pursuant to the Medicaid False Claims Act.

History: Laws 2004, ch. 49, 13.



Section 27-14-14 - Application of other law.

27-14-14. Application of other law.

The application of a civil remedy pursuant to this law does not preclude the application of other laws, statutes or regulatory remedy, except that a person may not be liable for a civil remedy pursuant to the Medicaid False Claims Act and civil damages or recovery pursuant to the Medicaid Fraud Act [30-44-1 NMSA 1978] if the civil remedy and the civil damages or recoveries are assessed for the same conduct by another government agency.

History: Laws 2004, ch. 49, 14.



Section 27-14-15 - Use of funds.

27-14-15. Use of funds.

A. Damages collected pursuant to the Medicaid False Claims Act on behalf of the state shall be remitted to the state treasurer for deposit in the general fund to be used for the state's medicaid program.

B. Penalties, legal fees or costs of investigation recovered pursuant to the Medicaid False Claims Act on behalf of the state shall be remitted to the state treasurer for deposit in the general fund to be used for the state's medicaid program.

C. Pursuant to Subsection C of Section 30-44-8 NMSA 1978, penalties recovered pursuant to the Medicaid False Claims Act on behalf of the state may be claimed by the attorney general pursuant to procedures established by the department and the attorney general.

History: Laws 2004, ch. 49, 15.






Article 15 - Money Follows the Person in New Mexico

Section 27-15-1 - Short title.

27-15-1. Short title.

This act [27-15-1 to 27-15-5 NMSA 1978] may be cited as the "Money Follows the Person in New Mexico Act".

History: Laws 2006, ch. 112, 1.



Section 27-15-2 - Definition.

27-15-2. Definition.

As used in the Money Follows the Person in New Mexico Act, "department" means the aging and long-term services department [9-23-4 NMSA 1978].

History: Laws 2006, ch. 112, 2.



Section 27-15-3 - Community-based living; choice of options.

27-15-3. Community-based living; choice of options.

An elderly or disabled individual who is identified and assessed as eligible for community-based living shall be allowed to choose, from among all service options available, the type of service that best meets that individual's needs. The individual's medical assistance funds shall be made available for the individual for the service option the individual selects, not to exceed the cost of the service. The department shall apply for federal approval as necessary, and upon federal approval, implement this section under existing or future federal legislation.

History: Laws 2006, ch. 112, 3.



Section 27-15-4 - Information.

27-15-4. Information.

The department shall identify and provide adequate information to a medicaid-eligible individual residing in a nursing home and, if appropriate, the individual's representative, of the opportunity for the individual to receive community-based services and support pursuant to the Money Follows the Person in New Mexico Act.

History: Laws 2006, ch. 112, 4.



Section 27-15-5 - Quality improvement.

27-15-5. Quality improvement.

The department shall develop and implement a quality improvement system of performance indicators and outcome measures to evaluate the level and effectiveness of participation of individuals who are eligible for community-based services and to ensure that the services and support that an individual receives pursuant to the Money Follows the Person in New Mexico Act are adequate.

History: Laws 2006, ch. 112, 5.









Chapter 28 - Human Rights

Article 1 - Human Rights

Section 28-1-1 - Short title.

28-1-1. Short title.

Chapter 28, Article 1 NMSA 1978 may be cited as the "Human Rights Act".

History: 1953 Comp., 4-33-1, enacted by Laws 1969, ch. 196, 1; 2000, ch. 4, 1.



Section 28-1-2 - Definitions.

28-1-2. Definitions.

As used in the Human Rights Act:

A. "person" means one or more individuals, a partnership, association, organization, corporation, joint venture, legal representative, trustees, receivers or the state and all of its political subdivisions;

B. "employer" means any person employing four or more persons and any person acting for an employer;

C. "commission" means the human rights commission;

D. "director" or "bureau" means the human rights bureau of the labor relations division of the workforce solutions department;

E. "employee" means any person in the employ of an employer or an applicant for employment;

F. "labor organization" means any organization that exists for the purpose in whole or in part of collective bargaining or of dealing with employers concerning grievances, terms or conditions of employment or of other mutual aid or protection in connection with employment;

G. "employment agency" means any person regularly undertaking with or without compensation to procure opportunities to work or to procure, recruit or refer employees;

H. "public accommodation" means any establishment that provides or offers its services, facilities, accommodations or goods to the public, but does not include a bona fide private club or other place or establishment that is by its nature and use distinctly private;

I. "housing accommodation" means any building or portion of a building that is constructed or to be constructed, which is used or intended for use as the residence or sleeping place of any individual;

J. "real property" means lands, leaseholds or commercial or industrial buildings, whether constructed or to be constructed, offered for sale or rent, and any land rented or leased for the use, parking or storage of house trailers;

K. "secretary" means the secretary of workforce solutions;

L. "unlawful discriminatory practices" means those unlawful practices and acts specified in Section 28-1-7 NMSA 1978;

M. "physical or mental handicap" means a physical or mental impairment that substantially limits one or more of a person's major life activities. A person is also considered to be physically or mentally handicapped if the person has a record of a physical or mental handicap or is regarded as having a physical or mental handicap;

N. "major life activities" means functions such as caring for one's self, performing manual tasks, walking, seeing, hearing, speaking, breathing, learning and working;

O. "applicant for employment" means a person applying for a position as an employee;

P. "sexual orientation" means heterosexuality, homosexuality or bisexuality, whether actual or perceived; and

Q. "gender identity" means a person's self-perception, or perception of that person by another, of the person's identity as a male or female based upon the person's appearance, behavior or physical characteristics that are in accord with or opposed to the person's physical anatomy, chromosomal sex or sex at birth.

History: 1953 Comp., 4-33-2, enacted by Laws 1969, ch. 196, 2; 1973, ch. 155, 1; 1983, ch. 241, 1; 1987, ch. 76, 1; 1987, ch. 342, 16; 1993, ch. 268, 1; 2003, ch. 383, 1; 2007, ch. 200, 17.



Section 28-1-3 - Human rights commission.

28-1-3. Human rights commission.

A. There is created the "human rights commission" consisting of eleven members appointed by the governor with the advice and consent of the senate. Not more than six of the members shall be of the same political party. Not more than one member may be appointed from any one county. The governor shall designate a member to serve as chairman. The commission shall designate one of its members as vice chairman to preside in the absence or incapacity of the chairman.

B. The term of office of each member of the commission is for four years; however, of the commissioners first appointed, one shall be appointed for a term ending December 31, 1969, one for a term ending December 31, 1970, one for a term ending December 31, 1971 and two for terms ending December 31, 1972; provided, the two additional members added pursuant to this 1975 amendment shall be initially appointed for staggered terms of two and three years respectively so that one term ends on December 31, 1977 and one ends on December 31, 1978. The four additional commissioners added pursuant to this 1991 amendment shall be appointed for staggered terms; two shall be appointed for terms ending December 31, 1992; and two shall be appointed for terms ending December 31, 1993.

C. Any member chosen to fill a vacancy occurring otherwise than by expiration of term shall be appointed for the remainder of the unexpired term. Six members of the commission constitute a quorum to conduct business. Vacancies on the commission shall not impair the right of the remaining members to exercise the powers of the commission.

D. Each member of the commission shall be reimbursed, as provided in the Per Diem and Mileage Act [10-8-1 to 10-8-8 NMSA 1978], during the performance of official duties and shall receive no other compensation, perquisite or allowance.

History: 1953 Comp., 4-33-3, enacted by Laws 1969, ch. 196, 3; 1975, ch. 124, 1; 1987, ch. 342, 17; 1991, ch. 104, 1.



Section 28-1-4 - Powers and duties.

28-1-4. Powers and duties.

A. The commission may:

(1) hear complaints and issue orders, including cease and desist orders concerning alleged unlawful discriminatory practice;

(2) hold hearings, subpoena witnesses and compel their attendance, administer oaths, take the testimony of any person under oath, order depositions and require the production for examination of any books, records, correspondence, documents and other evidence relating to any matter under investigation or in question before the commission. Contumacy or refusal to obey a subpoena issued pursuant to this section constitutes contempt punishable by the district court of the judicial district in which the witness may be found. No individual shall be excused from attending and testifying or from producing evidence in obedience to a subpoena issued pursuant to this section on the grounds that the testimony or evidence required of him may tend to incriminate him or subject him to a penalty or a forfeiture. However, no individual shall be prosecuted or subjected to any penalty or forfeiture concerning any matter for which he is compelled to testify or give evidence after having claimed his right against self-incrimination. Nevertheless, the individual so testifying shall not be exempt from prosecution and punishment for perjury committed while testifying.

B. The division may:

(1) receive and investigate complaints of alleged unlawful discriminatory practice;

(2) seek to eliminate discrimination through conciliation and persuasion by voluntary conferences with interested parties;

(3) recommend application by the director to a district court in the county where the violating party resides for specific performance of any conciliation agreement or for enforcement of any order issued by the commission;

(4) endeavor to eliminate prejudice and to further good will. The division in cooperation with the state department of public education and local boards of education shall encourage an educational program for all residents of the state, calculated to eliminate prejudice, its harmful effects and its incompatibility with principles of fair play, equality and justice;

(5) encourage voluntary advisory groups to study problems of discrimination in all fields, to foster, through community efforts, good will and cooperation in this state and to make recommendations to the secretary for the development of policies and procedures which the secretary may recommend to appropriate state agencies;

(6) seek and enlist the cooperation and contributions and grants of individuals and foundations, private, charitable, religious, labor, civic and benevolent organizations and the federal government for the purposes of this section;

(7) issue publications and release the results of investigation and research which in the secretary's judgment will tend to promote good will and prevent or eliminate discrimination; and

(8) submit annually a written report of all its activities and recommendations to the secretary, the governor and the legislature.

History: 1978 Comp., 28-1-4, enacted by Laws 1987, ch. 342, 18.



Section 28-1-5 - Procedures for adopting regulations.

28-1-5. Procedures for adopting regulations.

A. The secretary may adopt, promulgate, amend and repeal rules and regulations to carry out the provisions of the Human Rights Act.

B. No rule or regulation of general application may be adopted, amended or repealed without a public hearing before the secretary or his designee.

C. The public hearing shall be in Santa Fe, and notice of the subject, time and place of the meeting, the manner in which interested persons may present their views and the method by which copies of the proposed rule, regulation or amendment may be obtained shall be:

(1) published in each county at least thirty days prior to the hearing date in a newspaper of general circulation; and

(2) mailed at least thirty days prior to the hearing date to all persons who have made a written request for advance notice of the hearing.

D. The secretary shall allow all interested persons a reasonable opportunity to submit arguments and to examine witnesses testifying at the hearing.

E. The secretary may designate a hearing officer to take evidence at the hearing.

F. Any person appearing or represented at the hearing shall be given written notice of the secretary's action on the proposed rule, regulation, amendment or repeal.

G. No rule, regulation, amendment or repeal shall become effective until thirty days after its filing.

History: 1953 Comp., 4-33-5, enacted by Laws 1969, ch. 196, 5; 1987, ch. 342, 19.



Section 28-1-6 - Validity of regulation; judicial review.

28-1-6. Validity of regulation; judicial review.

A. Any person who is or may be affected by a regulation adopted by the secretary may appeal to the court of appeals for further relief. All appeals shall be upon the record made at the hearing and shall be taken to the court of appeals within thirty days after filing of the regulation.

B. The procedure for perfecting an appeal to the court of appeals under this section consists of the timely filing of a notice of appeal with a copy of the regulation from which the appeal is taken. The appellant shall certify in his notice of appeal that arrangements have been made with the secretary for preparation of a sufficient number of transcripts of the record of the hearing on which the appeal depends to support his appeal to the court, at the expense of the appellant, including three copies which he shall furnish to the secretary.

C. Upon appeal, the court of appeals shall set aside the regulation only if found to be:

(1) arbitrary, capricious or an abuse of discretion;

(2) not supported by a preponderance of evidence in the record; or

(3) otherwise not in accordance with law.

History: 1953 Comp., 4-33-6, enacted by Laws 1969, ch. 196, 6; 1987, ch. 342, 20.



Section 28-1-7 - Unlawful discriminatory practice.

28-1-7. Unlawful discriminatory practice.

It is an unlawful discriminatory practice for:

A. an employer, unless based on a bona fide occupational qualification or other statutory prohibition, to refuse to hire, to discharge, to promote or demote or to discriminate in matters of compensation, terms, conditions or privileges of employment against any person otherwise qualified because of race, age, religion, color, national origin, ancestry, sex, physical or mental handicap or serious medical condition, or, if the employer has fifty or more employees, spousal affiliation; provided, however, that 29 U.S.C. Section 631(c)(1) and (2) shall apply to discrimination based on age; or, if the employer has fifteen or more employees, to discriminate against an employee based upon the employee's sexual orientation or gender identity;

B. a labor organization to exclude a person or to expel or otherwise discriminate against any of its members or against any employer or employee because of race, religion, color, national origin, ancestry, sex, sexual orientation, gender identity, spousal affiliation, physical or mental handicap or serious medical condition;

C. any employer, labor organization or joint apprenticeship committee to refuse to admit or employ any person in any program established to provide an apprenticeship or other training or retraining because of race, religion, color, national origin, ancestry, sex, sexual orientation, gender identity, physical or mental handicap or serious medical condition, or, if the employer has fifty or more employees, spousal affiliation;

D. any person, employer, employment agency or labor organization to print or circulate or cause to be printed or circulated any statement, advertisement or publication, to use any form of application for employment or membership or to make any inquiry regarding prospective membership or employment that expresses, directly or indirectly, any limitation, specification or discrimination as to race, color, religion, national origin, ancestry, sex, sexual orientation, gender identity, physical or mental handicap or serious medical condition, or, if the employer has fifty or more employees, spousal affiliation, unless based on a bona fide occupational qualification;

E. an employment agency to refuse to list and properly classify for employment or refer a person for employment in a known available job, for which the person is otherwise qualified, because of race, religion, color, national origin, ancestry, sex, sexual orientation, gender identity, spousal affiliation, physical or mental handicap or serious medical condition, unless based on a bona fide occupational qualification, or to comply with a request from an employer for referral of applicants for employment if the request indicates either directly or indirectly that the employer discriminates in employment on the basis of race, religion, color, national origin, ancestry, sex, sexual orientation, gender identity, spousal affiliation, physical or mental handicap or serious medical condition, unless based on a bona fide occupational qualification;

F. any person in any public accommodation to make a distinction, directly or indirectly, in offering or refusing to offer its services, facilities, accommodations or goods to any person because of race, religion, color, national origin, ancestry, sex, sexual orientation, gender identity, spousal affiliation or physical or mental handicap, provided that the physical or mental handicap is unrelated to a person's ability to acquire or rent and maintain particular real property or housing accommodation;

G. any person to:

(1) refuse to sell, rent, assign, lease or sublease or offer for sale, rental, lease, assignment or sublease any housing accommodation or real property to any person or to refuse to negotiate for the sale, rental, lease, assignment or sublease of any housing accommodation or real property to any person because of race, religion, color, national origin, ancestry, sex, sexual orientation, gender identity, spousal affiliation or physical or mental handicap, provided that the physical or mental handicap is unrelated to a person's ability to acquire or rent and maintain particular real property or housing accommodation;

(2) discriminate against any person in the terms, conditions or privileges of the sale, rental, assignment, lease or sublease of any housing accommodation or real property or in the provision of facilities or services in connection therewith because of race, religion, color, national origin, ancestry, sex, sexual orientation, gender identity, spousal affiliation or physical or mental handicap, provided that the physical or mental handicap is unrelated to a person's ability to acquire or rent and maintain particular real property or housing accommodation; or

(3) print, circulate, display or mail or cause to be printed, circulated, displayed or mailed any statement, advertisement, publication or sign or use any form of application for the purchase, rental, lease, assignment or sublease of any housing accommodation or real property or to make any record or inquiry regarding the prospective purchase, rental, lease, assignment or sublease of any housing accommodation or real property that expresses any preference, limitation or discrimination as to race, religion, color, national origin, ancestry, sex, sexual orientation, gender identity, spousal affiliation or physical or mental handicap, provided that the physical or mental handicap is unrelated to a person's ability to acquire or rent and maintain particular real property or housing accommodation;

H. any person to whom application is made either for financial assistance for the acquisition, construction, rehabilitation, repair or maintenance of any housing accommodation or real property or for any type of consumer credit, including financial assistance for the acquisition of any consumer good as defined by Section 55-9-102 NMSA 1978, to:

(1) consider the race, religion, color, national origin, ancestry, sex, sexual orientation, gender identity, spousal affiliation or physical or mental handicap of any individual in the granting, withholding, extending, modifying or renewing or in the fixing of the rates, terms, conditions or provisions of any financial assistance or in the extension of services in connection with the request for financial assistance; or

(2) use any form of application for financial assistance or to make any record or inquiry in connection with applications for financial assistance that expresses, directly or indirectly, any limitation, specification or discrimination as to race, religion, color, national origin, ancestry, sex, sexual orientation, gender identity, spousal affiliation or physical or mental handicap;

I. any person or employer to:

(1) aid, abet, incite, compel or coerce the doing of any unlawful discriminatory practice or to attempt to do so;

(2) engage in any form of threats, reprisal or discrimination against any person who has opposed any unlawful discriminatory practice or has filed a complaint, testified or participated in any proceeding under the Human Rights Act; or

(3) willfully obstruct or prevent any person from complying with the provisions of the Human Rights Act or to resist, prevent, impede or interfere with the commission or any of its members, staff or representatives in the performance of their duties under the Human Rights Act; or

J. any employer to refuse or fail to accommodate a person's physical or mental handicap or serious medical condition, unless such accommodation is unreasonable or an undue hardship.

History: 1953 Comp., 4-33-7, enacted by Laws 1969, ch. 196, 7; 1973, ch. 58, 1; 1973, ch. 155, 2; 1975, ch. 62, 1; 1983, ch. 241, 2; 1987, ch. 76, 2; 1995, ch. 125, 1; 2001, ch. 347, 1; 2003, ch. 383, 2; 2004, ch. 115, 1.



Section 28-1-7.1 - Prohibiting discrimination against seniors in certain volunteer service.

28-1-7.1. Prohibiting discrimination against seniors in certain volunteer service.

The state or a political subdivision of the state shall not exclude a person older than sixty years of age from volunteer service as long as the person is physically, mentally and professionally capable of performing the services involved. For the purposes of this section, "professionally capable" means having the ability to demonstrate reasonable proficiency and having any relevant certification in accordance with the laws, rules or technical standards that may govern the particular profession.

History: Laws 2003, ch. 231, 1.



Section 28-1-7.2 - Quotas prohibited.

28-1-7.2. Quotas prohibited.

A person, employer, employment agency or organization shall not use the provisions of the Human Rights Act to adopt or implement a quota on the basis of sexual orientation or gender identity.

History: Laws 2003, ch. 383, 3.



Section 28-1-9 - Exemptions.

28-1-9. Exemptions.

Nothing contained in the Human Rights Act shall:

A. apply to any single-family dwelling sold, leased, subleased or rented by an owner without the making of any notice, statement or advertisement with respect to the sale, lease, sublease or rental of a dwelling unit that indicates any preference, limitation or discrimination based on race, color, religion, national origin, ancestry, sex, sexual orientation or gender identity. This exemption is subject to these further reservations:

(1) to qualify for the exemption, the seller must not be an owner of or own or have reserved any interest in more than three single-family dwellings; and

(2) if the seller does not currently live in the dwelling or he was not the most recent occupant, the exemption granted in this section shall only apply to one sale in twenty-four months;

B. bar any religious or denominational institution or organization that is operated, supervised or controlled by or that is operated in connection with a religious or denominational organization from limiting admission to or giving preference to persons of the same religion or denomination or from making selections of buyers, lessees or tenants as are calculated by the organization or denomination to promote the religious or denominational principles for which it is established or maintained, unless membership in the religious or denominational organization is restricted on account of race, color, national origin or ancestry;

C. bar any religious or denominational institution or organization that is operated, supervised or controlled by or that is operated in connection with a religious or denominational organization from imposing discriminatory employment or renting practices that are based upon sexual orientation or gender identity; provided, that the provisions of the Human Rights Act with respect to sexual orientation and gender identity shall apply to any other:

(1) for-profit activities of a religious or denominational institution or religious organization subject to the provisions of Section 511(a) of the Internal Revenue Code of 1986, as amended; or

(2) nonprofit activities of a religious or denominational institution or religious organization subject to the provisions of Section 501(c)(3) of the Internal Revenue Code of 1986, as amended;

D. apply to rooms or units in dwellings containing living quarters occupied or intended to be occupied by no more than four families living independently of each other, if the owner actually maintains and occupies one of the living quarters as his residence;

E. apply to public restrooms, public showers, public dressing facilities or sleeping quarters in public institutions, where the preference or limitation is based on sex; and

F. prevent the mandatory retirement of an employee upon reaching the age of sixty-five years or older, if the employer is operating under a retirement plan that meets the requirements of Public Law 93-406, the Employee Retirement Income Security Act of 1974.

History: 1953 Comp., 4-33-8, enacted by Laws 1969, ch. 196, 8; 1973, ch. 58, 2; 1975, ch. 78, 1; 2003, ch. 383, 4; 2004, ch. 115, 2.



Section 28-1-10 - Grievance procedure.

28-1-10. Grievance procedure.

A. A person claiming to be aggrieved by an unlawful discriminatory practice and a member of the commission who has reason to believe that discrimination has occurred may file with the human rights division of the labor department a written complaint that shall state the name and address of the person alleged to have engaged in the discriminatory practice, all information relating to the discriminatory practice and any other information that may be required by the commission. All complaints shall be filed with the division within three hundred days after the alleged act was committed.

B. The director shall advise the respondent that a complaint has been filed against the respondent and shall furnish the respondent with a copy of the complaint. The director shall promptly investigate the alleged act. If the director determines that the complaint lacks probable cause, the director shall dismiss the complaint and notify the complainant and respondent of the dismissal. The complaint shall be dismissed subject to appeal as in the case of other orders of the commission.

C. If the director determines that probable cause exists for the complaint, the director shall attempt to achieve a satisfactory adjustment of the complaint through persuasion and conciliation. The director and staff shall neither disclose what has transpired during the attempted conciliation nor divulge information obtained during any hearing before the commission or a commissioner prior to final action relating to the complaint. An officer or employee of the labor department who makes public in any manner information in violation of this subsection is guilty of a misdemeanor and upon conviction shall be fined not more than one thousand dollars ($1,000) or imprisoned not more than one year.

D. A person who has filed a complaint with the human rights division may request and shall receive an order of nondetermination from the director without delay after the division's receipt of the complaint and in jointly filed cases, after the federal complaint has been closed. The order of nondetermination may be appealed pursuant to the provisions of Section 28-1-13 NMSA 1978.

E. In the case of a complaint filed by or on behalf of a person who has an urgent medical condition and has notified the director in writing of the test results, the director shall make the determination whether probable cause exists for the complaint and shall attempt any conciliation efforts within ninety days of the filing of the written complaint or notification, whichever occurs last.

F. If conciliation fails or if, in the opinion of the director, informal conference cannot result in conciliation and the complainant has not requested a waiver of right to hearing pursuant to the provisions of Subsection J of this section, the commission shall issue a written complaint in its own name against the respondent, except that in the case of a complaint filed by or on behalf of a person who has an urgent medical condition, who has notified the director in writing of the test results and who so elects, the director shall issue an order of nondetermination, which may be appealed pursuant to the provisions of Section 28-1-13 NMSA 1978. The complaint shall set forth the alleged discriminatory practice, the secretary's regulation or the section of the Human Rights Act alleged to have been violated and the relief requested. The complaint shall require the respondent to answer the allegations of the complaint at a hearing before the commission or hearing officer and shall specify the date, time and place of the hearing. The hearing date shall not be more than fifteen or less than ten days after service of the complaint. The complaint shall be served on the respondent personally or by registered mail, return receipt requested. The hearing shall be held in the county where the respondent is doing business or the alleged discriminatory practice occurred.

G. Within one year of the filing of a complaint by a person aggrieved, the commission or its director shall:

(1) dismiss the complaint for lack of probable cause;

(2) achieve satisfactory adjustment of the complaint as evidenced by order of the commission; or

(3) file a formal complaint on behalf of the commission.

H. Upon the commission's petition, the district court of the county where the respondent is doing business or the alleged discriminatory practice occurred may grant injunctive relief pending hearing by the commission or pending judicial review of an order of the commission so as to preserve the status quo or to ensure that the commission's order as issued will be effective. The commission shall not be required to post a bond.

I. For purposes of this section, "urgent medical condition" means any medical condition as defined by an appropriate medical authority through documentation or by direct witness of a clearly visible disablement that poses a serious threat to the life of the person with the medical condition.

J. The complainant may seek a trial de novo in the district court in lieu of a hearing before the commission, provided the complainant requests from the director, in writing, a waiver of complainant's right to hearing within sixty days of service of written notice of a probable cause determination by the director. The director shall approve the waiver request and shall serve notice of the waiver upon the complainant and respondent. The complainant may request a trial de novo pursuant to Section 28-1-13 NMSA 1978 within ninety days from the date of service of the waiver. Issuance of the notice shall be deemed a final order of the commission for the purpose of appeal pursuant to Section 28-1-13 NMSA 1978.

History: 1953 Comp., 4-33-9, enacted by Laws 1969, ch. 196, 9; 1981, ch. 220, 1; 1983, ch. 241, 3; 1987, ch. 342, 21; 1991, ch. 45, 1; 1993, ch. 268, 2; 1993, ch. 305, 1; 1995, ch. 125, 2; 2005, ch. 311, 1.



Section 28-1-11 - Hearing procedures.

28-1-11. Hearing procedures.

A. The respondent to a complaint made pursuant to Section 28-1-10 NMSA 1978 may file a written answer to the complaint, appear at the hearing, give testimony and be represented by counsel and may obtain from the commission subpoenas for any person or for the production of any evidence pertinent to the proceeding. The complainant shall be present at the hearing and may be represented by counsel. Each party shall have the right to amend his complaint or answer.

B. A panel of three members of the commission designated by the chairman shall sit, and a decision agreed upon by two members of the panel shall be the decision of the commission. However, no commissioner who has filed a complaint may sit on the panel hearing his complaint. Hearings also may be conducted by a hearing officer employed by the human rights division of the labor department or, if the hearing officer is unavailable, one member of the commission may be designated by the chairman to act as a hearing officer. A hearing officer shall have the same powers and duties as a commissioner as set forth in Paragraph (2) of Subsection A of Section 28-1-4 NMSA 1978.

C. The complainant or his representative shall present to the commission or the hearing officer the case supporting the complaint. No evidence concerning prior attempts at conciliation shall be received. The director shall not participate in the hearing, except as a witness.

D. The commission and the hearing officer shall not be bound by the formal rules of evidence governing courts of law or equity but shall permit reasonable direct examination and cross-examination and the submission of briefs. Testimony at the hearing shall be taken under oath and recorded by tape or otherwise. Upon the request of any party, testimony shall be transcribed, provided that all costs of transcribing shall be paid by the party so requesting. Each commissioner and hearing officer may administer oaths.

E. Upon the conclusion of a hearing conducted by a hearing officer, the hearing officer shall prepare a written report setting forth proposed findings of fact and conclusions of law and recommending the action to be taken by the commission. The hearing officer shall submit the report to a review panel consisting of no more than three members of the commission designated by the chairman. No commissioner may sit on the panel reviewing the hearing officer's report issued in connection with a complaint filed by the commissioner. A decision by a majority of the members of the review panel shall be the decision of the commission. If the commission finds from the evidence presented at any hearing held pursuant to this section that the respondent has engaged in a discriminatory practice, it shall make written findings of fact, conclusions of law and its decision based upon the findings of fact and conclusions of law. The commission may adopt, modify or reject the proposed findings of fact and conclusions of law and the action recommended by the hearing officer. Within five days after any order is rendered by the commission following a hearing, the commission shall serve upon each party of record and his attorney, if any, a written copy of the order by certified mail to the party's address of record. All parties shall be deemed to have been served on the tenth day following the mailing. As part of its order, the commission may require the respondent to pay actual damages to the complainant and to pay reasonable attorneys' fees, if the complainant was represented by private counsel, and to take such affirmative action as the commission considers necessary, including a requirement for reports of the manner of compliance.

F. If the commission finds from the evidence that the respondent has not engaged in a discriminatory practice, it shall make written findings of fact and serve the complainant and respondent with a copy of the findings of fact and with an order dismissing the complaint.

History: 1953 Comp., 4-33-10, enacted by Laws 1969, ch. 196, 10; 1975, ch. 248, 1; 1983, ch. 241, 4; 1987, ch. 342, 22; 1995, ch. 125, 3.



Section 28-1-12 - Enforcement.

28-1-12. Enforcement.

If a respondent to a complaint filed pursuant to the Human Rights Act is not complying with an order of the commission, the attorney general or district attorney, at the request of the secretary, shall secure enforcement of the commission's order by a district court. The proceeding shall be initiated by the filing of a petition in the district court where the respondent is doing business or the alleged discriminatory practice occurred. A copy of the petition shall be served on the respondent personally or by registered mail, return receipt requested. The court may make and enter upon the proceedings an order to decree enforcement of the order of the commission.

History: 1953 Comp., 4-33-11, enacted by Laws 1969, ch. 196, 11; 1987, ch. 342, 23.



Section 28-1-13 - Appeal.

28-1-13. Appeal.

A. A person aggrieved by an order of the commission may obtain a trial de novo by filing a notice of appeal in the district court of the county where the discriminatory practice occurred or where the respondent does business. The notice of appeal must be filed within ninety days from the date of service of the commission's order. A copy of the notice of appeal shall be served personally or by certified mail, return receipt requested, on all parties who appeared before the commission at their last known addresses. A copy of the notice of appeal shall also be served at the division in Santa Fe. An order of the commission shall not be superseded or stayed during the appeal unless the district court so directs after notice to the commission and a hearing.

B. If testimony at the hearing was transcribed, the division shall, upon receipt of the notice of appeal, file so much of the transcript of the record as the parties requesting the transcript designate as necessary for the appeal with the district court.

C. Upon appeal, either party may request a jury. The jurisdiction of the district court is exclusive and its judgment is final, subject to further appeal to the court of appeals.

D. If the complainant prevails in an action or proceeding under this section, the court in its discretion may allow actual damages and reasonable attorney fees, and the state shall be liable the same as a private person.

History: 1953 Comp., 4-33-12, enacted by Laws 1969, ch. 196, 12; 1975, ch. 248, 2; 1983, ch. 241, 5; 1987, ch. 342, 24; 2005, ch. 309, 1; 2005, ch. 311, 2.



Section 28-1-14 - Posting of law and information.

28-1-14. Posting of law and information.

Every person who is subject to the Human Rights Act, except an individual selling houses, shall keep posted in a conspicuous place on his premises notices prepared by the division which shall set forth excerpts of the Human Rights Act and other relevant information as determined by the secretary.

History: 1953 Comp., 4-33-13, enacted by Laws 1969, ch. 196, 13; 1987, ch. 342, 25.






Article 2 - Criminal Offender Employment Act

Section 28-2-1 - Short title.

28-2-1. Short title.

Sections 1 through 6 [28-2-1 to 28-2-6 NMSA 1978] of this act may be cited as the "Criminal Offender Employment Act".

History: 1953 Comp., 41-24-1, enacted by Laws 1974, ch. 78, 1.



Section 28-2-2 - Purpose of act.

28-2-2. Purpose of act.

The legislature finds that the public is best protected when criminal offenders or ex-convicts are given the opportunity to secure employment or to engage in a lawful trade, occupation or profession and that barriers to such employment should be removed to make rehabilitation feasible.

History: 1953 Comp., 41-24-2, enacted by Laws 1974, ch. 78, 2.



Section 28-2-3 - Employment eligibility determination.

28-2-3. Employment eligibility determination.

A. Subject to the provisions of Subsection B of this section and Sections 28-2-4 and 28-2-5 NMSA 1978, in determining eligibility for employment with the state or any of its political subdivisions or for a license, permit, certificate or other authority to engage in any regulated trade, business or profession, the board or other department or agency having jurisdiction may take into consideration a conviction, but the conviction shall not operate as an automatic bar to obtaining public employment or license or other authority to practice the trade, business or profession. A board, department or agency of the state or any of its political subdivisions shall not make an inquiry regarding a conviction on an initial application for employment and shall only take into consideration a conviction after the applicant has been selected as a finalist for the position.

B. The following criminal records shall not be used, distributed or disseminated in connection with an application for any public employment, license or other authority:

(1) records of arrest not followed by a valid conviction; and

(2) misdemeanor convictions not involving moral turpitude.

History: 1953 Comp., 41-24-3, enacted by Laws 1974, ch. 78, 3; 2010, ch. 76, 1.



Section 28-2-4 - Power to refuse, renew, suspend or revoke public employment or license.

28-2-4. Power to refuse, renew, suspend or revoke public employment or license.

A. Any board or other agency having jurisdiction over employment by the state or any of its political subdivisions or the practice of any trade, business or profession may refuse to grant or renew or may suspend or revoke any public employment or license or other authority to engage in the public employment, trade, business or profession for any one or any combination of the following causes:

(1) where the applicant, employee or licensee has been convicted of a felony or a misdemeanor involving moral turpitude and the criminal conviction directly relates to the particular employment, trade, business or profession;

(2) where the applicant, employee or licensee has been convicted of a felony or a misdemeanor involving moral turpitude and the criminal conviction does not directly relate to the particular employment, trade, business or profession, if the board or other agency determines after investigation that the person so convicted has not been sufficiently rehabilitated to warrant the public trust; or

(3) where the applicant, employee or licensee has been convicted of trafficking in controlled substances, criminal sexual penetration or related sexual offenses or child abuse and the applicant, employee or licensee has applied for reinstatement or issuance of a teaching certificate, a license to operate a child-care facility or employment at a child-care facility, regardless of rehabilitation.

B. The board or other agency shall explicitly state in writing the reasons for a decision which prohibits the person from engaging in the employment, trade, business or profession if the decision is based in whole or in part on conviction of any crime described in Paragraphs (1) and (3) of Subsection A of this section. Completion of probation or parole supervision or expiration of a period of three years after final discharge or release from any term of imprisonment without any subsequent conviction shall create a presumption of sufficient rehabilitation for purposes of Paragraph (2) of Subsection A of this section.

History: 1953 Comp., 41-24-4, enacted by Laws 1974, ch. 78, 4; 1985, ch. 234, 1; 1997, ch. 238, 5; 1997, ch. 251, 1.



Section 28-2-5 - Nonapplicability to law enforcement agencies.

28-2-5. Nonapplicability to law enforcement agencies.

The Criminal Offender Employment Act is not applicable to any law enforcement agency; however, nothing herein shall be construed to preclude a law enforcement agency in its discretion from adopting the policy set forth herein.

History: 1953 Comp., 41-24-5, enacted by Laws 1974, ch. 78, 5.



Section 28-2-6 - Applicability.

28-2-6. Applicability.

The provisions of the Criminal Offender Employment Act relating to any board or other agency which has jurisdiction over the practice of any trade, business or profession apply to authorities made subject to its coverage by law, or by any such authorities' rules or regulations if permitted by law.

History: 1953 Comp., 41-24-6, enacted by Laws 1974, ch. 78, 6.






Article 3 - Commission on the Status of Women

Section 28-3-1 - Commission on the status of women; creation.

28-3-1. Commission on the status of women; creation.

A. The "commission on the status of women" is created. The commission consists of fifteen members, including one member of the human rights commission, representative of all fields of interest to women. Members shall be appointed by the governor. Members of the first commission shall be appointed for staggered terms, five ending on December 31, 1975 and five on December 31 of each of the following two years. Thereafter, appointments shall be for terms of three years or less made in such manner that the terms of five members expire on December 31 of each year. At least one member shall be appointed from, and reside in, each planning and development district. A majority of the members appointed shall be women and no more than eight members shall belong to any one political party.

B. A majority of the commission's members constitutes a quorum for the transaction of business. The governor shall designate a chairman and vice-chairman from among the membership.

History: 1953 Comp., 4-33A-1, enacted by Laws 1974, ch. 90, 1.



Section 28-3-2 - Commission on the status of women; duties.

28-3-2. Commission on the status of women; duties.

The commission shall:

A. stimulate and encourage throughout the state the study and review of the status of women in New Mexico and may act as a clearinghouse for all activities involving the status of women;

B. recommend methods of overcoming discrimination against women in public and private employment;

C. promote methods for enabling women to develop their skills, continue their education and be retrained;

D. cooperate with and assist public and private entities dealing with women;

E. conduct periodic conferences throughout the state to apprise women of their rights and opportunities and to learn from them of their needs and problems; and

F. secure recognition of women's accomplishments and contributions to New Mexico.

History: 1953 Comp., 4-33A-2, enacted by Laws 1974, ch. 90, 2.



Section 28-3-3 - Commission on the status of women; powers.

28-3-3. Commission on the status of women; powers.

The commission:

A. may receive on behalf of the state any gifts, donations or bequests from any source to be used in carrying out its duties; and

B. is designated as the state agency for handling all United States government programs related to the status of women except those designated by law as the responsibility of another state agency, and may enter into agreements and contracts with agencies of the United States government for this purpose.

History: 1953 Comp., 4-33A-3, enacted by Laws 1974, ch. 90, 3.



Section 28-3-4 - Commission on the status of women; staff.

28-3-4. Commission on the status of women; staff.

The commission shall appoint a director, who is the administrative officer of the commission. The director shall employ other necessary employees under the provisions of the Personnel Act [Chapter 10, Article 9 NMSA 1978].

History: 1953 Comp., 4-33A-4, enacted by Laws 1974, ch. 90, 4.



Section 28-3-5 - Commission on the status of women; reports.

28-3-5. Commission on the status of women; reports.

The commission shall submit reports on its preceding year's work to the governor and the legislature by December 1 of each year. The reports shall contain recommendations, if any, for legislation or other appropriate action.

History: 1953 Comp., 4-33A-5, enacted by Laws 1974, ch. 90, 5.



Section 28-3-6 - Commission on the status of women; compensation.

28-3-6. Commission on the status of women; compensation.

Commission members shall be reimbursed as provided for nonsalaried public officers in the Per Diem and Mileage Act [10-8-1 to 10-8-8 NMSA 1978], and shall receive no other compensation, perquisite or allowance.

History: 1953 Comp., 4-33A-6, enacted by Laws 1974, ch. 90, 6.



Section 28-3-6.1 - Office of the governor's council on women's health created.

28-3-6.1. Office of the governor's council on women's health created.

A. The "office of the governor's council on women's health" is created and is administratively attached to the commission on the status of women.

B. The office of the governor's council on women's health shall:

(1) serve as a clearinghouse for education and information on women's health;

(2) recommend performance measures and outcomes specific to women's health;

(3) report annually by September 1 to the governor on women's health policy issues;

(4) assist in developing policy to improve women's health and well-being, including policies that explain and explore the links between women's health and economic security; and

(5) assist state agencies, including the department of health, to improve access to health care for women.

C. The governor shall appoint the director of the office of the governor's council on women's health, who shall serve at the pleasure of the governor.

D. The governor shall appoint advisors to the office of the governor's council on women's health to represent the geographic diversity of the state as follows:

(1) one representative from each of the following:

(a) the commission on the status of women;

(b) the department of health;

(c) the New Mexico health policy commission;

(d) the children, youth and families department;

(e) the human services department;

(f) the Indian affairs department;

(g) the veterans' services department; and

(h) the office on African American affairs;

(2) one representative of providers of women's health services;

(3) two representatives from rural counties; and

(4) four representatives of advocacy, community or consumer groups.

E. Advisors to the office of the governor's council on women's health shall serve at the pleasure of the governor, shall meet at least four times per year and shall serve for two-year terms.

F. For purposes of conducting business, a majority of the advisors to the office of the governor's council on women's health shall constitute a quorum.

G. The advisors to the office of the governor's council on women's health may organize statewide meetings and focus groups to involve members of the public further in improving women's health and to identify emerging issues around women's health care delivery and services.

History: Laws 2009, ch. 83, 1.



Section 28-3-7 - Short title.

28-3-7. Short title.

This act [28-3-7 to 28-3-11 NMSA 1978] may be cited as the "Displaced Homemakers Act".

History: 1953 Comp., 4-33A-7, enacted by Laws 1977, ch. 292, 1.



Section 28-3-8 - Findings and purpose of act.

28-3-8. Findings and purpose of act.

The legislature finds that there is an increasing number of persons in New Mexico who, in their middle years and having fulfilled the role of homemaker, find themselves displaced because of dissolution of marriage, death of a spouse or other loss of family income. As a consequence of this displacement such persons suffer a greatly reduced income, high rate of unemployment because of age, lack of work experience, discrimination and limited or no opportunity to collect funds of assistance such as social security, unemployment compensation, medicaid and other health insurance benefits or pension plans of the spouse. It is the purpose of this legislation to provide research and planning for programs to serve such displaced homemakers.

History: 1953 Comp., 4-33A-8, enacted by Laws 1977, ch. 292, 2.



Section 28-3-9 - Definitions.

28-3-9. Definitions.

As used in the Displaced Homemakers Act [28-3-7 to 28-3-11 NMSA 1978] :

A. "displaced homemaker" means any individual who has worked in the home for a substantial number of years providing unpaid household services for family members and who:

(1) has difficulty obtaining adequate employment; or

(2) has been dependent on the income of another family member but is no longer supported by such income, has been dependent on federal assistance but is no longer eligible for such assistance or is supported as the parent of minor children by federal assistance or spousal support; and

B. "income of another family member" means any income in support of an entire family unit used for the purpose of providing that family with economic security, but does not include the payment of alimony or child support.

History: 1953 Comp., 4-33A-9, enacted by Laws 1977, ch. 292, 3.



Section 28-3-10 - Office for displaced homemakers; creation; research and planning for displaced homemaker programs.

28-3-10. Office for displaced homemakers; creation; research and planning for displaced homemaker programs.

There is created in the commission on the status of women an "office for displaced homemakers." The office for displaced homemakers shall conduct research and planning for programs to meet the needs of displaced homemakers, which programs may include:

A. job counseling services specifically designed for a person entering the job market after a number of years as a homemaker;

B. job training and job placement services, including but not limited to:

(1) assistance in gaining admission to existing public and private job training programs and opportunities;

(2) development of training and placement programs for jobs in the private and public sectors, in conjunction with state and local government agencies, private employers and already existing training and placement programs; and

(3) identification of community needs and fundseeking for creation of new public service jobs which displaced homemakers might fill;

C. information and assistance with respect to health care, financial matters, education, nutrition and legal problems;

D. a clearinghouse of information to compile, coordinate and disseminate information about services and programs available to displaced homemakers;

E. training for service agency personnel who work with displaced homemakers; and

F. the development of methods and materials aimed at facilitating outreach and communication for displaced homemaker service agencies and programs.

History: 1953 Comp., 4-33A-10, enacted by Laws 1977, ch. 292, 4; 1978, ch. 126, 1.



Section 28-3-11 - Report and recommendations.

28-3-11. Report and recommendations.

The director of the commission on the status of women, in conjunction with the office for displaced homemakers, shall submit to the legislature an annual report on the number of displaced homemakers served by existing public and private agencies and shall make recommendations for displaced homemaker programs which may include:

A. a plan for the establishment, funding and implementation of regional displaced homemaker service centers in New Mexico; and

B. recommendations for legislative action.

History: 1953 Comp., 4-33A-11, enacted by Laws 1977, ch. 292, 5; 1978, ch. 126, 2.






Article 4 - Aging and Long-term Services

Section 28-4-1 - Commission on aging Aging and long-term services department; duties.

28-4-1. Commission on aging [Aging and long-term services department]; duties.

The commission on aging [aging and long-term services department] shall establish and maintain a comprehensive statewide program designed to meet the social service needs of the state's aged population. Not by way of limitation, the commission [department] shall:

A. strengthen and coordinate services of state and local public bodies for the benefit of the aged;

B. promote the utilization of older persons in all phases of employment;

C. disseminate information to the aged relative to federal, state and local services for the aged;

D. encourage training programs, retraining programs and opportunities for older workers;

E. develop new methods of job placement for older workers;

F. promote public recognition of the advantages of hiring and retaining older workers; and

G. promote and develop programs of community resources and facilities designed to meet the social needs of older persons.

History: 1953 Comp., 13-1-59, enacted by Laws 1969, ch. 55, 2.



Section 28-4-2 - Definitions.

28-4-2. Definitions.

The commission on aging shall mean the aging services bureau of the social services division of the human services department [aging and long-term services department].

History: 1953 Comp., 13-1-59.1, enacted by Laws 1977, ch. 252, 17.



Section 28-4-3 - Commission on aging Aging and long-term services department; powers.

28-4-3. Commission on aging [Aging and long-term services department]; powers.

The commission [department]:

A. may receive on behalf of the state any gifts, donations or bequests from any source, to be used in carrying out its duties; and

B. is designated as the state agency for handling all programs of the federal government related to the aging, except those designated by law as the responsibility of another state agency, and may enter into agreements and contracts with agencies of the federal government for this purpose.

History: 1953 Comp., 13-1-60, enacted by Laws 1969, ch. 55, 3.



Section 28-4-4 - Agency created.

28-4-4. Agency created.

There is created as an entity of state government the "state agency on aging," ["aging and long-term services department"] which shall be administratively attached to the human services department. The administrative head of the agency shall be the director, who shall be appointed by and serve at the pleasure of the governor.

History: Laws 1979, ch. 203, 1.



Section 28-4-5 - Agency duties.

28-4-5. Agency duties.

The state agency on aging [aging and long-term services department] shall establish and maintain a comprehensive statewide program designed to meet the social service needs of the state's aged population, including but not limited to the following:

A. strengthen and coordinate services of state and local public bodies for the benefit of the aged;

B. promote the utilization of older persons in all phases of employment;

C. disseminate information to the aged relative to federal, state and local services for the aged;

D. encourage training programs, retraining programs and opportunities for older workers;

E. develop new methods of job placement for older workers;

F. promote public recognition of the advantages of hiring and retaining older workers; and

G. promote and develop programs of community resources and facilities designed to meet the social needs of older persons.

History: Laws 1979, ch. 203, 2.



Section 28-4-6 - Agency powers.

28-4-6. Agency powers.

A. The state agency on aging [aging and long-term services department]:

(1) may receive on behalf of the state any gifts, donations or bequests from any source to be used in carrying out its duties; and

(2) is designated as the state agency [department] for handling all programs of the federal government related to the aged, except those designated by law as the responsibility of another state agency, and may enter into agreements and contracts with agencies of the federal government for this purpose.

B. The state agency on aging [aging and long-term services department] may adopt and promulgate such reasonable rules and regulations as are deemed necessary to carry out its duties. Unless otherwise provided by law, no rule or regulation affecting any person or agency outside the state agency on aging [aging and long-term services department] shall be adopted, amended or repealed without a public hearing on the proposed action before the director of the state agency on aging [aging and long-term services department] or a hearing officer designated by him. The public hearing shall be held in Santa Fe unless otherwise permitted by statute. Notice of the subject matter of the rule or regulation, the action proposed to be taken, the time and place of the hearing, the manner in which interested persons may present their views and the method by which copies of the proposed rule or regulation or proposed amendment or repeal of an existing rule or regulation may be obtained shall be published once at least thirty days prior to the hearing in a newspaper of general circulation and mailed at least thirty days prior to the hearing date to all persons who have made a written request for advance notice of hearing. The director of the state agency on aging [aging and long-term services department] shall also provide such notice to the director of each senior citizen center no later than forty days prior to the public hearing. All rules and regulations shall be filed in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978].

C. To ensure that the health and safety needs of the state's aged population are being met, the state agency on aging [aging and long-term services department] may conduct unannounced quality care evaluations of health and long-term care facilities that provide services to the aged, including the use of undercover patients or employees. Any employee or contractor of the state agency on aging [aging and long-term services department] who participates in such an evaluation shall be immune from liability in any civil action related to the evaluation, provided it is conducted in good faith. The purpose of this subsection is to confirm and clarify the authority of the state agency on aging [aging and long-term services department] to conduct quality care evaluations to protect the interests of the state's aged population.

History: Laws 1979, ch. 203, 3; 1989, ch. 249, 1; 1997, ch. 257, 1.



Section 28-4-7 - Agency staff.

28-4-7. Agency staff.

The director shall hire such staff as is necessary, all of whom shall be subject to the Personnel Act [Chapter 10, Article 9 NMSA 1978].

History: Laws 1979, ch. 203, 4.



Section 28-4-8 - Reports.

28-4-8. Reports.

The state agency on aging [aging and long-term services department] shall submit reports on its work for the preceding year to the governor and the legislature at least forty-five days prior to each regular legislative session. The reports shall contain recommendations on present and future needs of the aged.

History: Laws 1979, ch. 203, 5.



Section 28-4-9 - Advisory committee.

28-4-9. Advisory committee.

The governor shall appoint an eleven-member advisory committee to the state agency on aging [aging and long-term services department] in accordance with the provisions of the Executive Reorganization Act [9-1-1 to 9-1-10 NMSA 1978]. In establishing the committee, the governor shall take note of any federal requirements regarding membership and shall appoint members for staggered terms of four years. Members of the committee shall be reimbursed for services as provided for in the Per Diem and Mileage Act [10-8-1 to 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

History: Laws 1979, ch. 203, 6; 1989, ch. 249, 2.






Article 5 - Committee on Children and Youth



Article 6 - Age of Majority

Section 28-6-1 - Age of majority; eighteen years; exception.

28-6-1. Age of majority; eighteen years; exception.

A. Except as provided in Subsection B or otherwise specifically provided by existing law, any person who has reached his eighteenth birthday shall be considered to have reached his majority as provided in Section 12-2-2 NMSA 1978 [repealed] and is an adult for all purposes the same as if he had reached his twenty-first birthday.

B. For the purposes of the Uniform Gifts to Minors Act [repealed], as it relates to any gift made prior to June 18, 1971, the donee shall not be entitled to delivery or payment over of the gift until he has reached his twenty-first birthday.

History: 1953 Comp., 13-13-1, enacted by Laws 1971, ch. 213, 1; 1973, ch. 138, 12.






Article 7 - Blind and Disabled Persons

Section 28-7-1 - Short title.

28-7-1. Short title.

This act [28-7-1 to 28-7-7 NMSA 1978] may be cited as the "White Cane Law".

History: 1953 Comp., 12-13-1, enacted by Laws 1967, ch. 232, 1; recompiled as 1953 Comp., 12-26-1, by Laws 1972, ch. 51, 9.



Section 28-7-2 - Policy.

28-7-2. Policy.

It is the policy of this state to encourage and enable persons who are blind, visually impaired or who have another physical disability to participate fully in the social and economic life of the state and to engage in remunerative employment.

History: 1953 Comp., 12-13-2, enacted by Laws 1967, ch. 232, 2; recompiled as 1953 Comp., 12-26-2, by Laws 1972, ch. 51, 9; 2007, ch. 46, 24.



Section 28-7-3 - Equal right to use public facilities.

28-7-3. Equal right to use public facilities.

A. Persons who are blind, visually impaired or who have another physical disability have the same right as others to the full and free use of the streets, highways, sidewalks, walkways, public buildings, public facilities and other public places.

B. Persons who are blind, visually impaired or who have another physical disability are entitled to full and equal accommodations, advantages, facilities and privileges of all common carriers, airplanes, motor vehicles, railroad trains, motor buses, streetcars, boats or any other public conveyances or modes of transportation, hotels, lodging places, places of public accommodation, amusement or resort and any other places to which the general public is invited, subject only to the conditions and limitations established by law and applicable alike to all persons.

C. Every totally or partially blind person shall have the right to be accompanied by a guide dog, specially trained for the purpose, in any of the places listed in this section without being required to pay an extra charge for the guide dog; provided that the person shall be liable for any damage done to the property or facilities by the dog.

D. The attorney general, district attorney or any person with a disability may file an action in the judicial district when a building has been built or altered and the work has not been accomplished in accordance with the current uniform building code, other applicable publications and established handicapped standards. The building official shall notify those applying for a permit that they shall comply with established standards. Any interested person may appeal the granting or denial of a waiver to the district court where the building is located. If the court finds that the building owner was required to comply with handicap access standards of the uniform building code and has failed to comply with such standards within a reasonable period of time, then the party filing action shall recover the court costs, attorney fees and appropriate injunctive relief to remedy the violation.

History: 1953 Comp., 12-13-3, enacted by Laws 1967, ch. 232, 3; recompiled as 1953 Comp., 12-26-3, by Laws 1972, ch. 51, 9; 1987, ch. 39, 1; 2007, ch. 46, 25.



Section 28-7-4 - Driver to take precautions approaching blind; liability for damage.

28-7-4. Driver to take precautions approaching blind; liability for damage.

The driver of a vehicle approaching a totally or partially blind pedestrian who is carrying a cane predominantly white or metallic in color, with or without a red tip, or using a guide dog shall take all necessary precautions to avoid injury to such blind pedestrian, and any driver who fails to take such precautions shall be liable in damages for any injury caused to such pedestrian; provided that a totally blind or partially blind pedestrian not carrying such a cane or using a guide dog in any of the places, accommodations or conveyances listed herein, shall have all the rights and privileges conferred by law upon other persons, and the failure of a totally blind pedestrian to carry such a cane or to use a guide dog in any such places, accommodations or conveyances shall not be held to constitute nor be evidence of contributory negligence.

History: 1953 Comp., 12-13-4, enacted by Laws 1967, ch. 232, 4; recompiled as 1953 Comp., 12-26-4, by Laws 1972, ch. 51, 9.



Section 28-7-5 - Interference with rights of blind; penalty.

28-7-5. Interference with rights of blind; penalty.

A person, firm or corporation or the agent of a person, firm or corporation who denies or interferes with admittance to or enjoyment of the public facilities enumerated in Section 28-7-3 NMSA 1978 or otherwise interferes with the rights of a blind or visually impaired person or a person who has a physical disability enumerated in the White Cane Law [28-7-1 to 28-7-7 NMSA 1978] is guilty of a misdemeanor.

History: 1953 Comp., 12-13-5, enacted by Laws 1967, ch. 232, 5; recompiled as 1953 Comp., 12-26-5, by Laws 1972, ch. 51, 9; 2007, ch. 46, 26.



Section 28-7-6 - Annual proclamation of white cane safety day by governor.

28-7-6. Annual proclamation of white cane safety day by governor.

Each year, the governor shall take suitable public notice of October 15 as white cane safety day. The governor shall issue a proclamation in which the governor:

A. comments upon the significance of the white cane;

B. calls upon the citizens of the state to observe the provisions of the White Cane Law [28-7-1 to 28-7-7 NMSA 1978] and to take precautions necessary to the safety of persons with a disability;

C. reminds the citizens of the state of the policies with respect to persons with a disability declared in the White Cane Law and urges the citizens to cooperate in giving effect to them; and

D. emphasizes the need of the citizens to be aware of the presence of persons with a disability in the community and to keep streets, highways, sidewalks, walkways, public buildings, public facilities, other public places, places of public accommodation, amusement and resort and other places to which the public is invited safe and functional and to offer assistance to persons with a disability upon appropriate occasions.

History: 1953 Comp., 12-13-6, enacted by Laws 1967, ch. 232, 6; recompiled as 1953 Comp., 12-26-6, by Laws 1972, ch. 51, 9; 2007, ch. 46, 27.



Section 28-7-7 - Policy of state on employment of persons with a disability.

28-7-7. Policy of state on employment of persons with a disability.

It is the policy of this state that a person who is blind, visually impaired or who has another physical disability shall be employed in the state service, the service of the political subdivisions of the state, the public schools and all other employment supported in whole or in part by public funds on the same terms and conditions as others, unless it is shown that the particular disability prevents the performance of the work involved.

History: 1953 Comp., 12-13-7, enacted by Laws 1967, ch. 232, 7; recompiled as 1953 Comp., 12-26-7, by Laws 1972, ch. 51, 9; 2007, ch. 46, 28.



Section 28-7-13 - Prohibiting influence against joining organizations for the visually handicapped.

28-7-13. Prohibiting influence against joining organizations for the visually handicapped.

No officer or employee of the state or any political subdivision of the state who is concerned with the administration of any program for the visually handicapped shall exert the influence of his office or position against the right of a person to join organizations for the visually handicapped.

History: 1953 Comp., 12-13-13, enacted by Laws 1967, ch. 113, 1; recompiled as 1953 Comp., 12-26-13, by Laws 1972, ch. 51, 9.



Section 28-7-14 - Medical eye care.

28-7-14. Medical eye care.

There is created the "medical eye care and sight conservation program" which shall be operated and administered by the commission for the blind. The medical eye care and sight conservation program shall serve persons who meet the program qualifications established by the commission and who are not eligible for vocational rehabilitation services.

History: 1953 Comp., 12-26-14, enacted by Laws 1976, ch. 39, 1; 1986, ch. 108, 15.



Section 28-7-15 - Short title.

28-7-15. Short title.

Sections 1 through 9 [28-7-15 to 28-7-23 NMSA 1978] of this act may be cited as the "Commission for the Blind Act".

History: Laws 1986, ch. 108, 1.



Section 28-7-16 - Commission for the blind created.

28-7-16. Commission for the blind created.

A. There is created the "commission for the blind", consisting of three members, at least one of whom shall be blind, appointed by the governor with the advice and consent of the senate. Members of the first commission shall be appointed for staggered terms, one ending on December 31, 1988, one ending December 31, 1990 and one ending December 31, 1992. Thereafter, appointments shall be for staggered terms of six years.

B. A majority of the members of the commission constitutes a quorum for the transaction of business. The commission shall elect a chairman from its membership.

C. Members of the commission shall be compensated as provided in the Per Diem and Mileage Act [10-8-1 to 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

History: Laws 1986, ch. 108, 2.



Section 28-7-17 - Commission for the blind; powers and duties.

28-7-17. Commission for the blind; powers and duties.

The commission for the blind shall:

A. apply for and receive money from any state or federal agency to be used for purposes relating to blindness and receive on behalf of the state any gifts, donations or bequests from any source, to be used in carrying out the commission's duties;

B. maintain a complete register of blind persons domiciled in New Mexico, specifying the nature and cause of blindness, capacity and need for educational or industrial training and other pertinent information;

C. maintain bureaus of information and industrial assistance to help blind persons find employment, train them in work which may be pursued in their own homes and assist them in merchandising and marketing their goods;

D. establish, equip and maintain a center with qualified instructors for vocational, industrial and other training of eligible blind persons. The center shall also provide for orientation and assistance for the adjustment of blind persons;

E. research and study the causes of blindness and its prevention in cooperation with the state or any other entity which the commission deems appropriate;

F. cooperate with appropriate state agencies in the adoption and carrying out of preventive measures relating to blindness;

G. promulgate rules and regulations necessary to effectuate the provisions of the Commission for the Blind Act [28-7-15 to 28-7-23 NMSA 1978]; and

H. publish an annual report on the activities and services of the commission.

History: Laws 1986, ch. 108, 3.



Section 28-7-18 - Staff.

28-7-18. Staff.

The commission shall appoint a director, who is the administrative officer of the commission. The director shall employ such assistants and employees as are necessary for the efficient operation of the commission. The director and all employees are subject to the Personnel Act [Chapter 10, Article 9 NMSA 1978].

History: Laws 1986, ch. 108, 4.



Section 28-7-19 - Qualification as blind; examinations required.

28-7-19. Qualification as blind; examinations required.

A. Qualification of a person as blind shall be determined by means of an eye examination by a licensed ophthalmologist. Blindness shall be the major handicap in cases of multiple handicaps. Persons who are not blind but who have been certified by a licensed ophthalmologist as suffering from a deteriorating condition which will result in blindness also qualify as blind.

B. The commission shall determine the procedure to be followed for the examination of any person to establish blindness and shall maintain a list of all ophthalmologists currently licensed in New Mexico. The person may choose any licensed ophthalmologist to make the examination and the cost shall be paid by the commission pursuant to its regulations.

History: Laws 1986, ch. 108, 5.



Section 28-7-20 - Corrective medical services.

28-7-20. Corrective medical services.

In addition to arranging and paying for examinations to determine blindness, the commission may arrange and pay for medical and surgical treatment of blind persons whenever a listed ophthalmologist judges that the treatment will be beneficial.

History: Laws 1986, ch. 108, 6.



Section 28-7-21 - Reports.

28-7-21. Reports.

Whenever a licensed ophthalmologist finds a person he has examined to be blind, he shall report this fact, along with details of the examination, to the commission within thirty days of the examination date.

History: Laws 1986, ch. 108, 7.



Section 28-7-22 - Receipt of federal funds; designation.

28-7-22. Receipt of federal funds; designation.

The commission is authorized to receive and administer any federal funds relating to vocational rehabilitation of blind persons.

History: Laws 1986, ch. 108, 8.



Section 28-7-23 - Hearing; appeal.

28-7-23. Hearing; appeal.

The commission shall provide an opportunity for a fair hearing to any person applying for or receiving services who is dissatisfied with any act or failure to act arising from the operation of or administration of any program of the commission. The commission shall adopt rules and regulations as necessary to govern the conduct of such hearings.

History: Laws 1986, ch. 108, 9.






Article 8 - Identifying Devices and Cards for Disabled Persons

Section 28-8-1 - Definitions.

28-8-1. Definitions.

As used in this act [28-8-1 to 28-8-7 NMSA 1978]:

A. "disabled condition" means the condition of being unconscious, semiconscious, incoherent or otherwise incapacitated to communicate;

B. "disabled person" means a person in a disabled condition;

C. "the emergency symbol" means the caduceus inscribed within a six-barred cross used by the American Medical Association to denote emergency information;

D. "identifying device" means an identifying bracelet, necklace, metal tag or similar device bearing the emergency symbol and the information needed in an emergency; and

E. "medical practitioner" means a person licensed or authorized to practice medicine or osteopathy.

History: 1953 Comp., 12-31-1, enacted by Laws 1973, ch. 265, 1.



Section 28-8-2 - Identifying devices for persons having certain conditions.

28-8-2. Identifying devices for persons having certain conditions.

A. A person who suffers from epilepsy, diabetes, a cardiac condition or any other type of illness that causes temporary blackouts, semiconscious periods or complete unconsciousness, or who suffers from a condition requiring specific medication or medical treatment, is allergic to certain medications or items used in medical treatment, wears contact lenses or is unable to communicate coherently or effectively in the English language, is authorized and encouraged to wear an identifying device.

B. Any person may carry an identification card bearing his name, type of medical condition, physician's name and other medical information.

C. By wearing an identifying device a person gives his consent for any peace officer or medical practitioner who finds him in a disabled condition to make a reasonable search of his clothing or other effects for an identification card of the type described in Subsection B of this section.

History: 1953 Comp., 12-31-2, enacted by Laws 1973, ch. 265, 2.



Section 28-8-3 - Duty of peace officer.

28-8-3. Duty of peace officer.

A. A peace officer shall make a diligent effort to determin [determine] whether any disabled person he finds is an epileptic or a diabetic or suffers from some other type of illness that would cause the condition. Whenever feasible, this effort shall be made before the person is charged with a crime or taken to a place of detention.

B. In seeking to determine whether a disabled person suffers from an illness, a peace officer shall make a reasonable search for an identifying device and an identification card of the type described in Subsection B of Section 2 [28-8-2 NMSA 1978] of this act and examine them for emergency information. The peace officer may not search for an identifying device or an identification card in a manner or to an extent that would appear to a reasonable person in the circumstances to cause an unreasonable risk of worsening the disabled person's condition.

C. A peace officer who finds a disabled person without an identifying device or identification card is not relieved of his duty to that person to make a diligent effort to ascertain the existence of any illness causing the disabled condition.

D. A claim for relief against a peace officer does not arise from his making a reasonable search of the disabled person to locate an identifying device or identification card, even though the person is not wearing an identifying device or carrying an identification card. However, nothing found on the disabled person during a search authorized under this act [28-8-1 to 28-8-7 NMSA 1978] shall be admitted into evidence in any court in a criminal proceeding where the disabled person is a defendant if the admission of the product of the search would not be entitled to admission except for the authority to search granted in Subsection C of this section.

E. A peace officer who determines or has reason to believe that a disabled person is suffering from an illness causing his condition shall promptly notify the person's physician, if practicable. If the officer is unable to ascertain the physician's identity or to communicate with him, the officer shall make a reasonable effort to cause the disabled person to be transported immediately to a medical practitioner or to a facility where medical treatment is available. If the officer believes it unduly dangerous to move the disabled person, he shall make a reasonable effort to obtain the assistance of a medical practitioner.

History: 1953 Comp., 12-31-3, enacted by Laws 1973, ch. 265, 3.



Section 28-8-4 - Duty of medical practitioners.

28-8-4. Duty of medical practitioners.

A. A medical practitioner, in discharging his duty to a disabled person whom he has undertaken to examine or treat, shall make a reasonable search for an identifying device or an identification card of the type described in Subsection B of Section 2 [28-8-2 NMSA 1978] of this act and examine them for emergency information.

B. A claim for relief against a medical practitioner does not arise from his making a reasonable search of a disabled person to locate an identifying device or identification card, even though the person is not wearing an identifying device or carrying an identification card.

History: 1953 Comp., 12-31-4, enacted by Laws 1973, ch. 265, 4.



Section 28-8-5 - Duty of others.

28-8-5. Duty of others.

A. A person, other than a peace officer or medical practitioner, who finds a disabled person may make a reasonable effort to notify a peace officer. If a peace officer or medical practitioner is not present, a person who finds a disabled person may:

(1) make a reasonable search for an identifying device; and

(2) if the identifying device is found, may make a reasonable search for an identification card of the type described in Subsection B of Section 2 [28-8-2 NMSA 1978] of this act.

If a device or a card is located, the person making the search shall attempt promptly to bring its contents to the attention of a peace officer or medical practitioner.

B. A claim for relief does not arise from a reasonable search to locate an identifying device or identification card as authorized by Subsection A of this section.

History: 1953 Comp., 12-31-5, enacted by Laws 1973, ch. 265, 5.



Section 28-8-6 - Falsifying identification or misrepresenting condition.

28-8-6. Falsifying identification or misrepresenting condition.

A person who, with intent to deceive, provides, wears, uses or possesses a false identifying device or an identification card of the type described in Subsection B of Section 2 [28-8-2 NMSA 1978] of this act is guilty of a misdemeanor and shall be fined not more than three hundred dollars ($300) or imprisoned for not more than ninety days, or both.

History: 1953 Comp., 12-31-6, enacted by Laws 1973, ch. 265, 6.



Section 28-8-7 - Other duties.

28-8-7. Other duties.

The duties imposed by this act [28-8-1 to 28-8-7 NMSA 1978] are in addition to, and not in limitation of, other duties existing under the law of this state.

History: 1953 Comp., 12-31-7, enacted by Laws 1973, ch. 265, 7.






Article 9 - Employment of Blind Persons

Section 28-9-1 to 28-9-6 - Recompiled.

28-9-1 to 28-9-6. Recompiled.






Article 10 - Concerns and Employment of the Disabled

Section 28-10-1 - Governor's commission on disability.

28-10-1. Governor's commission on disability.

A. There is created the "governor's commission on disability" consisting of fifteen members, nine of whom shall be appointed by the governor. The six remaining members shall be the director of the vocational rehabilitation division of the public education department, the secretary of labor or the secretary's designee, the director of the behavioral health services division of the human services department, the secretary of children, youth and families or the secretary's designee, the secretary of aging and long-term services or the secretary's designee and the secretary of human services or the secretary's designee. Initially, three members shall be appointed for terms ending December 31, 1978, three members for terms ending December 31, 1980 and three members for terms ending December 31, 1982. Thereafter, appointments shall be for six years expiring on December 31 of even-numbered years. Appointed members shall be appointed from different geographic areas of the state and from the major disability services in the state. Appointed members shall include individuals with disabilities, representatives of government and private enterprise, parents or guardians of individuals with disabilities and professionals in, or those who are interested in, service for individuals with disabilities. Not more than five of the members appointed by the governor shall be of the same political party.

B. A majority of the members of the commission constitutes a quorum for the transaction of business. The commission shall meet at least twice a year and shall annually elect a chair and a vice chair.

C. The commission shall be primarily concerned with those individuals with disabilities who have a condition that, regardless of its physical or mental origin, constitutes a substantial occupational disadvantage.

History: 1953 Comp., 59-15-1, enacted by Laws 1973, ch. 349, 1; 1977, ch. 198, 1; 1979, ch. 34, 1; 2004, ch. 20, 1; 2007, ch. 325, 8.



Section 28-10-2 - Governor's commission on disability; powers and duties.

28-10-2. Governor's commission on disability; powers and duties.

The governor's commission on disability shall establish and maintain a comprehensive statewide program designed to encourage and promote attention to the concerns of the training and employment of individuals with disabilities in this state. To further this purpose, the commission shall:

A. cooperate with the president's committee on employment of individuals with disabilities and other federal efforts on behalf of disability concerns;

B. cooperate with all employers and training leaders, both public and private, in locating or developing employment opportunities for individuals with disabilities;

C. encourage and assist in the organization and operation of committees at the community level, the chairs of which shall automatically become members of the advisory council authorized under Section 28-10-4 NMSA 1978;

D. assist state, local and federal agencies to coordinate their activities to secure maximum utilization of funds and efforts that aid in the training and employment of individuals with disabilities;

E. enter into written agreements with public and private employers, unions and rehabilitation agencies for the purpose of achieving the maximum employment of individuals with disabilities;

F. inform individuals with disabilities who are seeking jobs of specific facilities available to assist them in locating suitable training and employment;

G. conduct educational programs via publications and other means to acquaint the public, the legislature and the governor with the abilities and the accomplishments of individuals with disabilities;

H. promote the elimination of architectural barriers in construction so as to make buildings used by the public readily accessible to and usable by persons with physical limitations;

I. make such rules as it determines advisable for the conduct of its own business;

J. designate standing committees related to state planning, community organization, public relations and information, legislative action, federal coordination, state coordination, youth, medical rehabilitation, employers and awards;

K. designate such special committees as necessary for undetermined periods to carry out special short-term programs;

L. establish and administer a residential accessibility modification program to assist low-income individuals with disabilities to make accessibility modifications to residential dwellings as needed to enable those individuals with disabilities to remain in their homes or to leave institutional settings and be reintegrated into the community;

M. give advice and testimony on disability concerns to the governor or the legislature or any committee established by them, upon request; and

N. provide training to state and local law enforcement officers regarding matters pertaining to accessible parking for persons with disabilities.

History: 1953 Comp., 59-15-2, enacted by Laws 1973, ch. 349, 2; 1977, ch. 198, 2; 1979, ch. 34, 2; 2001, ch. 226, 2; 2004, ch. 20, 2; 2010, ch. 74, 1.



Section 28-10-3 - Additional powers.

28-10-3. Additional powers.

The governor's commission on disability:

A. may receive on behalf of the state any gifts, donations or bequests from any source to be used in carrying out its duties; and

B. is designated as the state agency for handling all programs of the federal government related to the concerns of individuals with disabilities except those designated by law as the responsibility of another state agency and may enter into contracts and agreements with agencies of the federal government for this purpose that do not conflict with existing programs of other state agencies.

History: 1953 Comp., 59-15-3, enacted by Laws 1973, ch. 349, 3; 1977, ch. 198, 3; 1979, ch. 34, 3; 2004, ch. 20, 3.



Section 28-10-3.1 - Full-service gasoline stations; decal display; service to person with a disability.

28-10-3.1. Full-service gasoline stations; decal display; service to person with a disability.

A. The governor's commission on disability shall design and produce a decal for display in full-service gasoline stations signifying that the gasoline station will provide gasoline pumping, window washing, fluid checks and other services provided at its full-service island to any properly permitted or certified driver with a disability at a self-service island.

B. Any full-service gasoline station providing the services described in Subsection A of this section may request and shall receive the decal upon application to the governor's commission on disability.

C. No gasoline station shall display the decal issued by the governor's commission on disability unless it provides full service to any driver with a disability at a self-service island.

D. A gasoline station owner or operator who displays a decal signifying that the station will provide additional services to drivers with a disability at a self-service island and who fails to provide that service shall be subject to revocation of the decal for display according to this section.

History: Laws 1995, ch. 95, 1; 2004, ch. 20, 4; 2007, ch. 46, 29.



Section 28-10-3.2 - Short title.

28-10-3.2. Short title.

Sections 1 and 2 [28-10-3.2 and 28-10-3.3 NMSA 1978] of this act may be cited as the "Parking Placard Abuse Act".

History: Laws 1999, ch. 297, 1.



Section 28-10-3.3 - Program created.

28-10-3.3. Program created.

The "placard abuse prevention program" is created in the governor's commission on disability to ensure compliance with statutes affecting parking privileges for persons with severe mobility impairment and safe and effective use of designated disabled parking space. The commission shall design and implement a program to:

A. monitor the system of eligibility for and use of parking placards and special registration plates;

B. provide public awareness education and training to address barriers to the appropriate use of designated disabled parking space;

C. pursue efforts to reduce abuse and misuse of designated disabled parking space privileges, including revocation of parking placards and special registration plates; and

D. provide education, training and technical assistance to local law enforcement agencies and volunteers on enforcement of statutes affecting use of designated disabled parking space.

History: Laws 1999, ch. 297, 2; 2004, ch. 20, 5.



Section 28-10-4 - Advisory council.

28-10-4. Advisory council.

A. The governor's commission on disability shall appoint an appropriate advisory council on disability, which shall include representatives of state departments and agencies and individuals attentive to the concerns of individuals with disabilities.

B. The advisory council shall meet at the call of the chairman and shall make recommendations to the governor's commission on disability for the improvement and coordination of state activities relative to the concerns of individuals with disabilities.

History: 1953 Comp., 59-15-4, enacted by Laws 1973, ch. 349, 4; 1977, ch. 198, 4; 1979, ch. 34, 4; 2004, ch. 20, 6.



Section 28-10-5 - Disability fund created.

28-10-5. Disability fund created.

A. There is created in the state treasury a "disability fund". All funds, gifts, donations, bequests and other income of the governor's commission on disability shall be deposited by the director of the commission in the fund and shall be appropriated to the commission to further the purpose of Sections 28-10-1 through 28-10-8.1 NMSA 1978 or for the purposes stated by the donor or grantor of the funds.

B. Distributions made to the disability fund from the housing modification for persons with a disability permanent fund shall constitute a separate account in the fund and are appropriated to the governor's commission on disability for the purpose of carrying out a residential accessibility modification program.

C. Money in the disability fund shall not revert but shall be used only as provided in Sections 28-10-1 through 28-10-8.1 NMSA 1978.

History: 1953 Comp., 59-15-5, enacted by Laws 1973, ch. 349, 5; 2001, ch. 226, 3; 2004, ch. 20, 7; 2007, ch. 46, 30.



Section 28-10-5.1 - Housing modification for persons with a disability permanent fund; investment; distribution.

28-10-5.1. Housing modification for persons with a disability permanent fund; investment; distribution.

A. The "housing modification for persons with a disability permanent fund" is created in the state treasury. The fund shall consist of money appropriated to the fund and any gifts, donations or bequests made to the fund. Money in the fund shall be invested by the state investment officer as land grant permanent funds are invested pursuant to Chapter 6, Article 8 NMSA 1978, and earnings from investment of the fund shall be credited to the fund. Money in the fund shall not revert at the end of any fiscal year and shall not be expended for any purpose, except that an annual distribution shall be made to the fund for persons with a disability in accordance with Subsection B of this section.

B. On July 1 of fiscal year 2002 and on July 1 of each fiscal year thereafter, an annual distribution shall be made from the housing modification for persons with a disability permanent fund to the disability fund in an amount equal to three hundred thousand dollars ($300,000) until that amount is less than an amount equal to five percent of the average of the year-end market values of the housing modification for persons with a disability permanent fund for the immediately preceding five calendar years. Thereafter, the amount of the annual distribution shall be five percent of the average of the year-end market values of the housing modification for persons with a disability permanent fund for the immediately preceding five calendar years.

History: Laws 2001, ch. 226, 1; 2007, ch. 46, 31.



Section 28-10-6 - Reports.

28-10-6. Reports.

The governor's commission on disability and the advisory council on disability shall submit reports on their work for the preceding year to the governor and the legislature at least forty-five days prior to each regular legislative session. The report shall contain recommendations on present and future needs of individuals with disabilities.

History: 1953 Comp., 59-15-6, enacted by Laws 1973, ch. 349, 6; 1977, ch. 198, 5; 1979, ch. 34, 5; 2004, ch. 20, 8.



Section 28-10-7 - Compensation.

28-10-7. Compensation.

Members of the governor's commission on disability shall be reimbursed as provided in the Per Diem and Mileage Act [10-8-1 to 10-8-8 NMSA 1978] but shall receive no other compensation, perquisite or allowance. Members of the advisory council on disability may receive reimbursement in the same manner from funds available to the commission, only for advisory council meetings.

History: 1953 Comp., 59-15-7, enacted by Laws 1973, ch. 349, 7; 1977, ch. 198, 6; 1979, ch. 34, 6; 2004, ch. 20, 9.



Section 28-10-8 - Administrative attachment.

28-10-8. Administrative attachment.

The governor's commission on disability is administratively attached, as defined in the Executive Reorganization Act [9-1-1 9-1-10 NMSA 1978], to the department of finance and administration.

History: 1978 Comp., 28-10-8, enacted by Laws 1982, ch. 13, 1. ; 2004, ch. 20, 10.



Section 28-10-8.1 - Director; commission staff.

28-10-8.1. Director; commission staff.

The governor's commission on disability shall appoint a director who is the administrative officer of the commission. The director shall employ other necessary employees under the provisions of the Personnel Act [10-9-1 NMSA 1978].

History: 1978 Comp., 28-10-8.1, enacted by Laws 1982, ch. 13, 2; 2004, ch. 20, 11.



Section 28-10-9 - Short title.

28-10-9. Short title.

Sections 28-10-9 through 28-10-12 NMSA 1978 may be cited as the "Disability Employment Act".

History: 1953 Comp., 5-1-14, enacted by Laws 1969, ch. 129, 1; 2007, ch. 46, 32.



Section 28-10-10 - Definition.

28-10-10. Definition.

As used in the Disability Employment Act [28-10-9 through 28-10-12 NMSA 1978], "persons with a disability" includes persons with a mental or physical disability.

History: 1953 Comp., 5-1-15, enacted by Laws 1969, ch. 129, 2; 2007, ch. 46, 33.



Section 28-10-11 - State policy.

28-10-11. State policy.

In order to further the efforts of New Mexico in alleviating the problems of persons with a disability, full consideration shall be given to the employment of such persons in state government in positions in which they meet the necessary performance requirements or in positions in which performance requirements can be modified to take advantage of their abilities without detriment to the state service.

History: 1953 Comp., 5-1-16, enacted by Laws 1969, ch. 129, 3; 2007, ch. 46, 34.



Section 28-10-12 - Personnel board; rules.

28-10-12. Personnel board; rules.

The personnel board shall establish rules and procedures consistent with the state policy of employment of persons with a disability. The rules and procedures shall be adopted after consultation with appropriate vocational rehabilitation agencies, state institutions, interested private associations and organizations and interested individuals. Any rules or procedures adopted by the personnel board shall provide that:

A. certification in an appropriate form shall be required from an appropriate agency to the effect that:

(1) the person with a disability has the ability to perform the duties of the position sought;

(2) the person with a disability is physically qualified to do the work without hazard to that person or to others; and

(3) the person with a disability is socially competent in a work environment and, either independently or with continuing help as has been provided, in after-working-hours living;

B. there are suitable periods of probation or trial employment for persons with a disability before the employment becomes permanent under the provisions of the Personnel Act [Chapter 10, Article 9 NMSA 1978]; and

C. the processes set forth in this section for establishing the eligibility of persons with a disability are construed to meet the requirements of competitive entrance examinations under the provisions of the Personnel Act.

History: 1953 Comp., 5-1-17, enacted by Laws 1969, ch. 129, 4; 2007, ch. 46, 35.






Article 10A - Human Immunodeficiency Virus Tests as Condition of Employment

Section 28-10A-1 - Human immunodeficiency virus related test; limitation.

28-10A-1. Human immunodeficiency virus related test; limitation.

A. No person may require an individual to disclose the results of a human immunodeficiency virus related test as a condition of hiring, promotion or continued employment, unless the absence of human immunodeficiency virus infection is a bona fide occupational qualification of the job in question.

B. A person who asserts that a bona fide occupational qualification exists for disclosure of an individual's human immunodeficiency virus related test results shall have the burden of proving that:

(1) the human immunodeficiency virus related test is necessary to ascertain whether an individual is currently able to perform in a reasonable manner the duties of the particular job or whether an individual will present a significant risk of transmitting human immunodeficiency virus to other persons in the course of normal work activities; and

(2) there exists no reasonable accommodation short of requiring the test.

History: Laws 1989, ch. 228, 1.






Article 11 - Service Animal

Section 28-11-1.1 - Short title.

28-11-1.1. Short title.

Chapter 28, Article 11 NMSA 1978 may be cited as the "Service Animal Act".

History: Laws 2005, ch. 224, 1; 2013, ch. 57, 1.



Section 28-11-2 - Definitions.

28-11-2. Definitions.

As used in the Service Animal Act:

A. "emotional support animal", "comfort animal" or "therapy animal" means an animal selected to accompany an individual with a disability that does not work or perform tasks for the benefit of an individual with a disability and does not accompany at all times an individual with a disability;

B. "qualified service animal" means any qualified service dog or qualified service miniature horse that has been or is being trained to provide assistance to an individual with a disability; but "qualified service animal" does not include a pet, an emotional support animal, a comfort animal or a therapy animal;

C. "qualified service dog" means a dog that has been trained or is being trained to work or perform tasks for the benefit of an individual with a disability who has a physical or mental impairment that substantially limits one or more major life activities; and

D. "qualified service miniature horse" means a miniature horse that has been trained or is being trained to work or perform tasks for the benefit of an individual with a disability who has a physical or mental impairment that substantially limits one or more major life activities.

History: Laws 1989, ch. 242, 1; 1999, ch. 262, 1; 1999, ch. 288, 1; 2005, ch. 224, 2; 2013, ch. 57, 2.



Section 28-11-3 - Admittance of qualified service animal.

28-11-3. Admittance of qualified service animal.

A. Notwithstanding any other provision of law:

(1) a person with a disability who is using a qualified service animal shall be admitted to any building open to the public and to all other public accommodations and shall be allowed access to all common carriers; provided that the qualified service animal is under the control of an owner, a trainer or a handler of the qualified service animal. A person shall not deny an individual with a qualified service animal entry to a building open to the public or to any public accommodation or deny access to a common carrier, regardless of any policy of denying to pets entry to that building, public accommodation or common carrier. A person shall not be required to pay any additional charges for the qualified service animal, but may be liable for any damage done by the qualified service animal; provided that persons without disabilities would be liable for similar damage; and

(2) in an emergency requiring transportation or relocation of the owner or trainer of the qualified service animal, to the extent practicable, accommodations shall be made for the qualified service animal to remain or be reunited with the owner, trainer or handler. When accommodations cannot be made for allowing the qualified service animal to remain with the owner, trainer or handler, the qualified service animal shall be placed pursuant to instructions provided by the owner, trainer or handler.

B. This section does not require a public accommodation or common carrier to permit an owner, trainer or handler using a qualified service animal to have access to a public accommodation or common carrier in circumstances in which the individual's use of the qualified service animal poses a direct threat of significant harm to the health or safety of others.

History: Laws 1989, ch. 242, 2; 1999, ch. 262, 2; 1999, ch. 288, 2; 2005, ch. 224, 3; 2013, ch. 57, 3.



Section 28-11-4 - Penalty.

28-11-4. Penalty.

A. A person who violates a provision of the Service Animal Act is guilty of a misdemeanor and, upon conviction, shall be sentenced in accordance with the provisions of Section 31-19-1 NMSA 1978.

B. Nothing in this section shall be construed to preclude any other remedy otherwise available pursuant to common law or other law of this state.

History: Laws 1989, ch. 242, 3; 2005, ch. 224, 4; 2013, ch. 57, 4.



Section 28-11-5 - Findings and purpose; interference with qualified service animals prohibited; criminal and civil penalties.

28-11-5. Findings and purpose; interference with qualified service animals prohibited; criminal and civil penalties.

A. The legislature finds that unrestrained animals constitute a danger to qualified service animals and public safety. The purpose of this section is to protect persons with disabilities and qualified service animals from attack by unrestrained animals.

B. It is unlawful for any person, with no legitimate reason, to:

(1) intentionally interfere with the use of a qualified service animal by harassing or obstructing the owner, trainer or handler of the qualified service animal or the qualified service animal; or

(2) intentionally fail or refuse to control the person's unrestrained animal, which animal interferes with or obstructs the owner, trainer or handler of the qualified service animal.

C. The provisions of this section shall not apply to unrestrained animals on private property not open to the public.

D. A person who violates the provisions of this section is guilty of a misdemeanor and upon conviction shall be punished pursuant to Section 31-19-1 NMSA 1978. A person convicted under this section may be ordered to pay restitution, including, but not limited to, actual damages.

E. Nothing in this section shall be construed to preclude any other remedies otherwise available pursuant to common law or the NMSA 1978.

History: Laws 1999, ch. 113, 1; 2005, ch. 224, 5; 2013, ch. 57, 5.



Section 28-11-6 - Prohibition of false presentation of animal as a qualified service animal.

28-11-6. Prohibition of false presentation of animal as a qualified service animal.

A. A person shall not knowingly present as a qualified service animal any animal that does not meet a definition of "qualified service animal" pursuant to Section 28-11-2 NMSA 1978. A person who violates the provisions of this section is guilty of a misdemeanor and upon conviction shall be punished pursuant to Section 31-19-1 NMSA 1978.

B. Nothing in this section shall be construed to preclude any other remedies otherwise available pursuant to common law or the NMSA 1978.

History: Laws 2013, ch. 57, 6.






Article 11A - Telecommunication Devices for the Deaf

Section 28-11A-1 - Legislative finding.

28-11A-1. Legislative finding.

The legislature finds that many state citizens who are unable to utilize telephone services in a regular manner due to hearing impairments are able to communicate through the use of telecommunication devices and that such devices should be installed in municipal police and county sheriff departments in areas where such units are in use by deaf persons and in the communications section of the state police in order to assure prompt response to emergency situations.

History: Laws 1981, ch. 260, 1.



Section 28-11A-2 - Definitions.

28-11A-2. Definitions.

As used in this act [28-11A-1 to 28-11A-3 NMSA 1978]:

A. "deaf person" means any person whose hearing is totally impaired or whose hearing is so seriously impaired as to prohibit him from understanding telephonic voice communications; and

B. "telecommunication device for the deaf " means a teletypewriter or other instrument for telecommunication in which speaking or hearing is not required for communication.

History: Laws 1981, ch. 260, 2.



Section 28-11A-3 - Vocational rehabilitation division; purchase of telecommunication devices for the deaf.

28-11A-3. Vocational rehabilitation division; purchase of telecommunication devices for the deaf.

A telecommunication device for the deaf shall be purchased by the vocational rehabilitation division of the department of education and installed in the office of the municipal police department of any municipality with a population in excess of ten thousand inhabitants if the division determines and verifies that at least five telecommunication devices for the deaf are in use by deaf persons in the municipality, and in the office of the county sheriff in counties not having a municipality with a population in excess of ten thousand inhabitants if the division determines and verifies that at least five such devices are in use by deaf persons in that county.

History: Laws 1981, ch. 260, 3.






Article 11B - Commission for Deaf and Hard-of-Hearing Persons

Section 28-11B-1 - Commission for deaf and hard-of-hearing persons created.

28-11B-1. Commission for deaf and hard-of-hearing persons created.

A. There is created the "commission for deaf and hard-of-hearing persons", consisting of seven members, a majority of whom are deaf or hard-of-hearing persons, including three ex-officio members and four members appointed by the governor without regard for party affiliation, with the advice and consent of the senate. Terms of appointed members shall be for six years, expiring on December 31 of odd-numbered years, in accordance with the staggered terms of the appointed members holding office on the effective date of this 1999 amendment.

B. Ex-officio members are:

(1) the president of the New Mexico association for the deaf or his designee;

(2) the superintendent of the New Mexico school for the deaf or his designee; and

(3) the director of the vocational rehabilitation division of the state department of public education or his designee who shall be knowledgeable in the area of deafness.

C. Appointed members are:

(1) a parent of a deaf or hard-of-hearing child;

(2) a professional person who is deaf or hard of hearing;

(3) a deaf or hard-of-hearing person who resides in southern New Mexico; and

(4) a deaf or hard-of-hearing person who resides in northern New Mexico.

D. A majority of the members of the commission for deaf and hard-of-hearing persons constitutes a quorum for transaction of business. The commission shall elect a chairman from its membership.

E. Members of the commission for deaf and hard-of-hearing persons shall be compensated as provided in the Per Diem and Mileage Act [10-8-1 to 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

F. Commission members who are serving upon the effective date of this 1999 act shall serve out the terms to which they were appointed.

History: Laws 1991, ch. 72, 1; 1999, ch. 72, 1.



Section 28-11B-2 - Commission for deaf and hard-of-hearing persons; powers and duties.

28-11B-2. Commission for deaf and hard-of-hearing persons; powers and duties.

The commission for deaf and hard-of-hearing persons shall:

A. supervise the activities of the executive director of the commission;

B. identify the needs of the deaf and hard-of-hearing population of New Mexico;

C. provide educational assistance to state agencies and, specifically, ensure agency compliance with regulations pertaining to deafness promulgated pursuant to the federal Americans with Disabilities Act;

D. coordinate with state agencies providing services for deaf and hard-of-hearing persons;

E. advocate for equal access to services and opportunities for deaf and hard-of-hearing persons;

F. provide continuing education services to deaf and hard-of-hearing persons;

G. assist in the establishment of a statewide interpreter referral service;

H. review and coordinate certification and evaluation processes for interpreters;

I. convene a minimum of four times each year in varying locations throughout the state; and

J. submit reports on its work for the preceding year to the governor and the legislature at least forty-five days prior to each regular legislative session.

History: Laws 1991, ch. 72, 2.



Section 28-11B-3 - Commission; staff.

28-11B-3. Commission; staff.

A. The commission for deaf and hard-of-hearing persons shall appoint an executive director, who shall be the administrative officer of the commission. A preference will be given to applicants for the executive director position who are deaf or hard of hearing.

B. The executive director shall employ such assistants and employees as are necessary for the efficient operation of the commission for deaf and hard-of-hearing persons. There shall be a minimum of five full-time staff members. The executive director shall not be subject to the Personnel Act [Chapter 10, Article 9 NMSA 1978]. All other staff members shall be subject to the Personnel Act.

History: Laws 1991, ch. 72, 3.



Section 28-11B-4 - Commission; task forces.

28-11B-4. Commission; task forces.

The commission for deaf and hard-of-hearing persons may appoint task forces as they are needed to study specific issues regarding deaf and hard-of-hearing persons. The task forces shall make written recommendations to the commission regarding improvement and coordination of activities relative to the concerns of deaf and hard-of-hearing persons.

History: Laws 1991, ch. 72, 4.






Article 11C - Deaf and Hard-of-Hearing Children's Educational Bill of Rights

Section 28-11C-1 - Short title.

28-11C-1. Short title.

This act [28-11C-1 to 28-11C-3 NMSA 1978] may be cited as the "Deaf and Hard-of-Hearing Children's Educational Bill of Rights".

History: Laws 2004, ch. 107, 1 and Laws 2004, ch. 111, 1.



Section 28-11C-2 - Findings and purpose.

28-11C-2. Findings and purpose.

A. The legislature finds that:

(1) hearing loss affects the most basic human need, communication. Without quality communication a child is isolated from other human beings and from the exchange of knowledge essential for educational growth and, therefore, cannot develop the skills required to become a productive, capable adult and a fully participatory member of society;

(2) children with hearing loss have the same innate capabilities as any other children. They communicate in a wide variety of manual and spoken modes, languages and systems. Some use aural/oral modes of communication, while others use a combination of aural/oral and manual communication. Many use American sign language, which is a formal language, as well as the preferred everyday language of the deaf community. Obviously, all children need to develop English proficiency; and

(3) it is, therefore, critical that all New Mexicans work toward ensuring that:

(a) deaf and hard-of-hearing children, like all children, have quality, ongoing and fluid communication, both in and out of the classroom;

(b) deaf and hard-of-hearing children be placed in the least restrictive educational environment and receive services based on their unique communication, language and educational needs, consistent with 20 U.S.C. 1414(d)(3)(B)(iv) of the federal Individuals with Disabilities Education Act;

(c) deaf and hard-of-hearing children be given an education in which teachers and related service providers and assessors understand the unique nature of deafness, are specifically trained to work with hard-of-hearing and deaf pupils and can communicate spontaneously and fluidly with these children;

(d) deaf and hard-of-hearing children, like all children, have the benefit of an education in which there are a sufficient number of age-appropriate peers and adults with whom they can interact and communicate in a spontaneous and fluid way;

(e) deaf and hard-of-hearing children receive an education in which they are exposed to deaf and hard-of-hearing role models;

(f) deaf and hard-of-hearing children, like all children, have direct and appropriate access to all components of the educational process, including recess, lunch and extracurricular, social and athletic activities;

(g) deaf and hard-of-hearing children, like all children, be provided with programs in which transition planning, as required under the federal Individuals with Disabilities Education Act, focuses on their unique vocational needs; and

(h) families of children who are deaf or hard-of-hearing receive accurate, balanced and complete information regarding their child's educational and communication needs and the available programmatic, placement and resource options, as well as access to support services and advocacy resources from public and private agencies, departments and all other institutions and resources knowledgeable about hearing loss and the needs of children who are deaf or hard-of-hearing.

B. Given the central importance of communication to all human beings, the purpose of the Deaf and Hard-of-Hearing Children's Educational Bill of Rights is to encourage the development of a communication-driven and language-driven educational delivery system in New Mexico for children who are deaf or hard-of-hearing.

History: Laws 2004, ch. 107, 2 and Laws 2004, ch. 111, 2.



Section 28-11C-3 - Educational rights of deaf and hard-of-hearing children; additional duty of public education department.

28-11C-3. Educational rights of deaf and hard-of-hearing children; additional duty of public education department.

A. The state of New Mexico recognizes the unique communication needs of children who are deaf or hard-of-hearing and encourages the development of specific recommendations by all state agencies, institutions and political subdivisions concerned with the early intervention, early childhood and kindergarten through twelfth grade education of students who are deaf or hard-of-hearing, including the public education department, the New Mexico school for the deaf and the department of health, to ensure that:

(1) these children have what every other child takes for granted, including an educational environment in which their language and communication needs are fully addressed and developed and in which they have early, ongoing and quality access to planned and incidental communication opportunities; and

(2) the recommendations, consistent with the findings and purpose of the Deaf and Hard-of-Hearing Children's Educational Bill of Rights, be completed expeditiously.

B. Since 20 U.S.C. 1414(d)(3)(B)(iv) of the federal Individuals with Disabilities Education Act requires that the individual education plan team consider the unique communication needs of children who are deaf or hard-of-hearing, the public education department shall develop a model "communication consideration for students who are deaf or hard-of-hearing", to become part of the individual education plan process. The model shall be disseminated to all local school districts, with training to be provided as determined by the department.

History: Laws 2004, ch. 107, 3 and Laws 2004, ch. 111, 3.






Article 12 - Indian Affairs



Article 13 - Veterans' Services

Section 28-13-16 - Recompiled.

28-13-16. Recompiled.






Article 13A - Veterans' Special Recreation and Museum Privileges

Section 28-13A-1 - Special recreation and museum privileges.

28-13A-1. Special recreation and museum privileges.

A. On the federally designated legal holiday known as "Veterans' Day", any New Mexico resident, who provides satisfactory proof that the resident is currently serving or has served in the armed forces of the United States, and the resident's spouse and dependent children, shall be entitled to:

(1) free use of any state park or recreation area operated by the state parks division of the energy, minerals and natural resources department, including the waiving of all admittance, camping, permit or other user fees or charges; and

(2) free general admission to any state museum or historic site.

B. The governing boards of state museums and historic sites shall waive general museum and historic site admission fees for fifty percent or more disabled veterans residing in the state. Proof of disability satisfactory to the governing boards of the state museums and historic sites is required to obtain the privileges pursuant to this subsection.

History: Laws 1991, ch. 93, 1; 2007, ch. 13, 2; 2013, ch. 67, 6.






Article 14 - Aid to Children of Deceased Military and State Police Personnel

Section 28-14-1 - Use of funds for children of deceased New Mexico military personnel and state policemen.

28-14-1. Use of funds for children of deceased New Mexico military personnel and state policemen.

A. The funds set aside under the provisions of Sections 28-14-1 through 28-14-4 NMSA 1978 shall be used for the sole purposes of providing for matricular fees, board and room rent and books and supplies for the use and benefit of the children, not under sixteen and not over twenty-six years of age, of:

(1) those persons who were residents of New Mexico at the time of entry into military service and who entered the military service of the United States during World War I or II, or during any action in which the military forces of the United States are engaged in armed conflict, and who were killed in action or died of other cause during the conflict or as a result of such military service;

(2) deceased members of the New Mexico national guard who were killed while on active duty in the service of the state after having been called to active duty by the governor; and

(3) deceased members of the New Mexico state police who were killed while on active duty in the service of the state.

B. The benefits enumerated in Subsection A of this section shall further be restricted to children who are attending or who may attend a state educational or training institution of a secondary or college grade. Children shall be selected under the provisions of Section 28-14-3 NMSA 1978 and shall be admitted to state institutions of secondary or college grade free of tuition.

History: 1941 Comp., 66-1701, enacted by Laws 1949, ch. 170, 1; 1953, ch. 31, 1; 1953 Comp., 74-4-1; Laws 1955, ch. 216, 1; 1971, ch. 83, 3; 1973, ch. 203, 1; 1975, ch. 29, 1; 1975, ch. 89, 1.



Section 28-14-2 - Amounts payable to institutions; eligibility.

28-14-2. Amounts payable to institutions; eligibility.

The amounts due to any educational or training institution pursuant to Chapter 28, Article 14 NMSA 1978 shall be payable to those institutions on vouchers signed by the secretary of veterans' services or the secretary's authorized representative. The veterans' services department shall determine the eligibility of children making application for the benefits provided in Chapter 28, Article 14 NMSA 1978 and shall satisfy itself of the attendance of the children and of the accuracy of charges submitted to the department. No staff of the department shall receive any compensation for this service except as provided in the Per Diem and Mileage Act [10-8-1 to 10-8-8 NMSA 1978].

History: 1941 Comp., 66-1702, enacted by Laws 1949, ch. 170, 2; 1953 Comp., 74-4-2; Laws 1975, ch. 29, 2; 2004, ch. 19, 26.



Section 28-14-3 - Selection by veterans' services department.

28-14-3. Selection by veterans' services department.

Children who are to receive the educational benefits provided under Section 28-14-1 NMSA 1978 shall be selected by the veterans' services department on the basis of need and merit. Nominations shall be made by:

A. the department, for children of deceased veterans;

B. the adjutant general, for children of deceased national guard of New Mexico members; and

C. the New Mexico state police board, for children of deceased New Mexico state police members.

History: 1941 Comp., 66-1703, enacted by Laws 1949, ch. 170, 3; 1953 Comp., 74-4-3; Laws 1973, ch. 203, 2; 1975, ch. 29, 3; 1975, ch. 89, 2; 2004, ch. 19, 27.



Section 28-14-4 - Maximum payments.

28-14-4. Maximum payments.

Not more than three hundred dollars ($300) shall be paid, in addition to the free tuition, for any child for one year.

History: 1941 Comp., 66-1704, enacted by Laws 1949, ch. 170, 4; 1953 Comp., 74-4-4; Laws 1975, ch. 29, 4.






Article 15 - Reemployment of Persons in Armed Forces

Section 28-15-1 - Reemployment of persons in armed forces.

28-15-1. Reemployment of persons in armed forces.

Any person who, after having given advance written or verbal notice of an obligation or intention to perform service in the uniformed services to the person's employer, unless notice is precluded by military necessity or is otherwise impossible or unreasonable, since July 1, 1940, has left or leaves a position the person has held, other than a temporary position, in the employ of any employer to enter the armed forces of the United States, an organized reserve or the national guard of this state or any other state or territory of the United States and who serves on active duty and is honorably discharged or released from active duty to complete the person's remaining service in a reserve component or is entitled to a certificate of service, or who terminates service without dishonor, has not had a cumulative period of absence in excess of five years by reason of service in the uniformed services and is still qualified to perform the duties of that position and makes application for reemployment within ninety days after the person is relieved from training and service, or from hospitalization and convalescence continuing after discharge for a period of not more than two years, shall be reemployed as follows:

A. if the person's position was in the employ of a private employer, the employer shall restore the person to that position or to a position of like seniority, status and pay unless the employer's circumstances have so changed as to make it impossible or unreasonable to do so; or

B. if the person's position was in the employ of the state or any political subdivision thereof, the person shall be deemed to meet all the requirements of the Personnel Act [Chapter 10, Article 9 NMSA 1978] as well as all residency requirements or other provisions of law and shall be restored to that position or to a position of like seniority, status and pay.

History: Laws 1941, ch. 10, 1; 1941 Comp., 57-701; Laws 1945, ch. 24, 1; 1953 Comp., 74-5-1; Laws 1969, ch. 260, 1; 1971, ch. 163, 1; 2017, ch. 26, 2.



Section 28-15-2 - Status on reinstatement; restriction on discharge.

28-15-2. [Status on reinstatement; restriction on discharge.]

Any person who is restored to a position in accordance with the provisions hereof shall be considered as having been on furlough or leave of absence during his services in the armed forces of the United States, and shall be restored without loss of seniority, and shall be entitled to participate in insurance or other benefits offered by the employer pursuant to established rules and practices relating to employees on furlough or leave of absence in effect with the employer at the time such person entered the armed forces of the United States, and shall not be discharged from such position without cause within one year after such restoration.

History: Laws 1941, ch. 10, 2; 1941 Comp., 57-702; 1953 Comp., 74-5-2.



Section 28-15-3 - Enforcement in district court; procedure.

28-15-3. [Enforcement in district court; procedure.]

In case any person acting either in a public or private capacity fails or refuses to comply with the provisions hereof the district court of the district in which such person maintains a place of business (if such person is a private employer), or in which such person is a public official, shall have power, upon the filing of a motion, petition or other appropriate pleading by the person entitled to the benefits of such provisions, to specifically require such employer or public officials to comply with such provisions, and, as an incident thereto, to compensate such person for any loss of wages or benefits suffered by reasons of such employer's or official's unlawful action. The court shall order a speedy hearing in any such case, and shall advance it on the calendar. Upon application to the district attorney for the pertinent district by any person claiming to be entitled to the benefits of such provisions, such district attorney, if reasonably satisfied that the person so applying is entitled to such benefits, shall appear and act as attorney for such person in the amicable adjustment of the claim or in the filing of any motion, petition or other appropriate pleading and the prosecution thereof to specifically require the compliance with such provisions: provided, that no fees or court costs shall be taxed against the person so applying for such benefits.

History: Laws 1941, ch. 10, 3; 1941 Comp., 57-703; 1953 Comp., 74-5-3.






Article 16 - Developmental Disabilities Community Services

Section 28-16-15.2 - Developmental disabilities planning council; additional duties.

28-16-15.2. Developmental disabilities planning council; additional duties.

The developmental disabilities planning council shall cooperate with the department of health and the human services department to:

A. provide data to support an amendment to the developmental disabilities medicaid waiver program to increase the number of eligible persons served;

B. develop a contingency plan to describe the role and control the growth of intermediate care facilities for the mentally retarded; and

C. develop flexibility in the system of prioritization for admission to allow persons to move within the service system to an appropriate level of service, including movement of residents of intermediate care facilities for the mentally retarded to the developmental disabilities medicaid waiver program.

History: Laws 1993, ch. 84, 2.






Article 16A - Developmental Disabilities

Section 28-16A-1 - Short title.

28-16A-1. Short title.

Sections 1 through 18 [28-16A-1 to 28-16A-18 NMSA 1978] of this act may be cited as the "Developmental Disabilities Act".

History: Laws 1993, ch. 50, 1.



Section 28-16A-2 - Legislative purpose.

28-16A-2. Legislative purpose.

A. It is the purpose of the legislature in enacting the Developmental Disabilities Act to promote opportunities for all persons with developmental disabilities to live, work and participate with their peers in New Mexico communities. Priority shall be given to the development and implementation of support and services for persons with developmental disabilities that will enable and encourage them to:

(1) exert control and choice over their own lives;

(2) achieve their greatest potential for independent and productive living by participating in inclusive community activities; and

(3) live in their own homes and apartments or in facilities located within their own communities and in contact with other persons living in their communities.

B. The Developmental Disabilities Act authorizes the department to plan, provide and coordinate support and services to persons with developmental disabilities.

History: Laws 1993, ch. 50, 2.



Section 28-16A-3 - Definitions.

28-16A-3. Definitions.

As used in the Developmental Disabilities Act:

A. "assessment" means a process for measuring and determining a person's strengths, needs and preferences to determine eligibility for support and services and to develop or modify an individual support and service plan;

B. "case management" means a process that assists a person with a developmental disability to know and understand his choices and rights, to obtain support and services that the person is eligible to receive and that is reflected in the individual support and service plan and monitors the provision of support and services received by the person;

C. "department" means the department of health;

D. "diagnostic evaluation" means an empirical process that determines if, and to what degree, a person has a developmental deficiency and the type of intervention and services that are needed for the person and that person's family;

E. "inclusive" means using the same community resources that are used by, and available to, all citizens and developing relationships with nonpaid caregivers or recipients of support and services for persons with developmental disabilities;

F. "individual support and service plan" means a plan developed by an interdisciplinary team and agreed to by a person with a developmental disability, or a parent of a minor or legal guardian, as appropriate, that describes the combination and sequence of special, interdisciplinary or generic care, treatment or other support and services that are needed and desired by a person with a developmental disability;

G. "interdisciplinary team" means a group of persons drawn from or representing professions that are relevant to identifying the needs of a person with a developmental disability and designing a program to meet that person's needs. The team shall include the person with a developmental disability, the parent of a minor child or legal guardian, as appropriate; and

H. "service provider" means a nonprofit corporation, tribal government or trival [tribal] organization, unit of local government or other organization that has entered into a contract or provider agreement with the department for the purpose of providing developmental disabilities support and services.

History: Laws 1993, ch. 50, 3.



Section 28-16A-4 - Developmental disabilities planning council; creation; membership; terms.

28-16A-4. Developmental disabilities planning council; creation; membership; terms.

A. The "developmental disabilities planning council" is created in accordance with the federal Developmental Disabilities Assistance and Bill of Rights Act. The developmental disabilities planning council shall be an adjunct agency as provided in the Executive Reorganization Act [9-1-1 to 9-1-10 NMSA 1978].

B. The developmental disabilities planning council shall consist of no fewer than eighteen members, at least half of whom shall be persons with developmental disabilities or parents, immediate relatives or legal guardians of persons with developmental disabilities. The developmental disabilities planning council shall include:

(1) the secretary of health, or his designee;

(2) the secretary of human services, or his designee;

(3) the secretary of children, youth and families, or his designee;

(4) the director of the state agency on aging [aging and long-term services department], or his designee;

(5) two directors from the state department of public education, including the vocational rehabilitation division;

(6) the director of the state protection and advocacy system established pursuant to the federal Developmental Disabilities Assistance and Bill of Rights Act;

(7) representatives of institutions of post-secondary education;

(8) representatives of each program established within institutions of post-secondary education, pursuant to the federal Developmental Disabilities Assistance and Bill of Rights Act; and

(9) representatives of local government agencies, nongovernment agencies or nonprofit groups concerned with services to persons with developmental disabilities, including a service provider.

C. Members, except for ex-officio members, shall be appointed by the governor for terms of three years.

History: Laws 1993, ch. 50, 4.



Section 28-16A-5 - Powers and duties.

28-16A-5. Powers and duties.

A. The developmental disabilities planning council shall:

(1) act as a planning and coordinating body for persons with developmental disabilities;

(2) provide statewide advocacy systems for persons with developmental disabilities;

(3) work with appropriate state agencies to develop the developmental disabilities three-year plan as required by the federal Developmental Disabilities Assistance and Bill of Rights Act;

(4) monitor and evaluate the implementation of the developmental disabilities state plan;

(5) to the maximum extent feasible, review and comment on all state plans that relate to programs affecting persons with developmental disabilities;

(6) submit to the secretary of the United States department of health and human services, through the office of the governor, periodic reports that the secretary may request;

(7) advise the governor and the legislature about the needs of persons with developmental disabilities; and

(8) carry out any other activities authorized or required by the provisions of the federal Developmental Disabilities Assistance and Bill of Rights Act.

B. The developmental disabilities planning council is authorized to:

(1) award grants and enter into contracts to carry out its duties;

(2) seek funding from sources other than the state;

(3) create and support regional county or local advisory councils; and

(4) provide training to persons with developmental disabilities, their families and providers of support and services through traineeships, sponsoring training opportunities and by other means determined appropriate by the developmental disabilities planning council.

History: Laws 1993, ch. 50, 5.



Section 28-16A-6 - Eligibility.

28-16A-6. Eligibility.

For purposes of eligibility for support and services:

A. "developmental disability" means a severe chronic disability of a person that:

(1) is attributable to a mental or physical impairment, including the result from trauma to the brain, or combination of mental and physical impairments;

(2) is manifested before the person reaches the age of twenty-two years;

(3) is expected to continue indefinitely;

(4) results in substantial functional limitations in three or more of the following areas of major life activity:

(a) self-care;

(b) receptive and expressive language;

(c) learning;

(d) mobility;

(e) self-direction;

(f) capacity for independent living; and

(g) economic self-sufficiency; and

(5) reflects the person's need for a combination and sequence of special, interdisciplinary or generic care treatment or other support and services that are of life-long or extended duration and are individually planned and coordinated;

B. are children, birth through two years of age, who are at risk for or have developmental delays as defined by the department. These children are eligible for early intervention services; or

C. is a person who is eligible for services based on any previous definition of developmental disability used by the state and is receiving services on the effective date of the Developmental Disabilities Act. However, children birth through age two who were determined to be a risk for or have developmental delays are eligible for early intervention services only, unless meeting the criteria set forth in Subsection A of this section.

History: Laws 1993, ch. 50, 6.



Section 28-16A-7 - Assessment of needs of persons with developmental disabilities.

28-16A-7. Assessment of needs of persons with developmental disabilities.

A. In order to comply with the provisions of 42 U.S.C. Section 6067, the developmental disabilities planning council shall conduct a needs assessment of persons with developmental disabilities to determine:

(1) the number residing in New Mexico;

(2) the range and degree of severity of their disabilities;

(3) the present placement and support and services being received; and

(4) the needs for support and services and the extent that their needs are unserved or underserved.

B. The findings of the assessment shall be included in the state plan for developmental disabilities services and support. The assessment shall be repeated at least every two years, with a summary of the findings distributed to relevant organizations, programs and agencies in the state.

History: Laws 1993, ch. 50, 7.



Section 28-16A-8 - Planning for community services for persons with developmental disabilities.

28-16A-8. Planning for community services for persons with developmental disabilities.

A. The developmental disabilities planning council shall coordinate, review and comment upon plans for services to persons with developmental disabilities developed by all major state agencies providing or funding services to persons with developmental disabilities based, to the greatest extent possible, upon the most recent needs assessment completed pursuant to Section 7 [28-16A-7 NMSA 1978] of the Developmental Disabilities Act.

B. The department of health, the human services department, the state department of public education, the vocational rehabilitation division of the state department of public education, the children, youth and families department, the New Mexico school for the visually handicapped and the New Mexico school for the deaf shall each submit a plan for support and services for persons with developmental and other disabilities within a reasonable time to allow for meaningful coordination, review and comment by the developmental disabilities planning council.

C. Each plan shall define and provide for the support and services that are required within the scope of each respective agency's applicable federal and state laws and regulations. The goal of each plan is to enable persons with developmental disabilities to maximize their potential, live as independently as possible in their own homes and communities and achieve productive lives through involvement in inclusive service settings.

History: Laws 1993, ch. 50, 8.



Section 28-16A-9 - Information and referral system; coordination and continuation.

28-16A-9. Information and referral system; coordination and continuation.

In order to coordinate information and referral services and eliminate the duplication of effort, the developmental disabilities planning council shall provide information and referral services for persons with disabilities, their families, providers of support and services and local and state agencies, including:

A. the human services department;

B. the department of health;

C. the state department of public education and its vocational rehabilitation division;

D. the New Mexico school for the deaf;

E. the New Mexico school for the visually handicapped;

F. the Carrie Tingley crippled children's hospital; and

G. the children, youth and families department.

History: Laws 1993, ch. 50, 9.



Section 28-16A-10 - Developmental disabilities planning council; staff.

28-16A-10. Developmental disabilities planning council; staff.

The developmental disabilities planning council shall employ an executive director, who is the administrative officer of the council. The executive director shall employ other necessary employees pursuant to the provisions of the Personnel Act [Chapter 10, Article 9 NMSA 1978].

History: Laws 1993, ch. 50, 10.



Section 28-16A-11 - Developmental disabilities planning council; reports.

28-16A-11. Developmental disabilities planning council; reports.

The developmental disabilities planning council shall submit reports on its preceding year's work to the governor and the legislative interim health and human services committee by December 1 of each year. The reports shall contain recommendations, if any, for legislation or other appropriate action.

History: Laws 1993, ch. 50, 11.



Section 28-16A-12 - Developmental disabilities planning council; compensation.

28-16A-12. Developmental disabilities planning council; compensation.

Developmental disabilities planning council members shall be reimbursed as provided in the Per Diem and Mileage Act [10-8-1 to 10-8-8 NMSA 1978]. Reasonable accommodations shall be made available to permit full participation in council activities by its members, including personal assistance to members with developmental disabilities and respite care for members that are parents, immediate relatives or legal guardians of persons with developmental disabilities. No other compensation, perquisite or allowance shall be received.

History: Laws 1993, ch. 50, 12.



Section 28-16A-13 - Authorization for providing community-based services for persons with developmental disabilities.

28-16A-13. Authorization for providing community-based services for persons with developmental disabilities.

A. Subject to the availability of appropriations provided expressly for this purpose, the department may:

(1) acquire, provide or coordinate support and services for persons with developmental disabilities;

(2) enter into contracts and provider agreements with agencies and individuals capable of providing support and services to persons with developmental disabilities that promote the objectives of the department's state plan, prepared pursuant to Section 5 [28-16A-5 NMSA 1978] of the Developmental Disabilities Act; and

(3) establish advisory councils and task forces as necessary to guide the development and review of support and services to persons with developmental disabilities.

B. Support and services shall be provided based on individual support and service plans developed by an interdisciplinary team. The team is responsible for collectively evaluating the child's or adult's needs and developing an individual support and service plan to meet the needs.

C. The department shall:

(1) solicit the involvement of consumers, providers, parents, professional organizations and other governmental organizations prior to the adoption or revision of any policies or regulations concerning the provision of support, services, standards or funding systems. Participants shall be selected in a manner that reflects geographical, cultural, organizational and professional representation across the state;

(2) develop policies, procedures, rules and regulations that to the extent possible will promote uniformity in reimbursement and quality assurance systems regardless of the source of funding; and

(3) convene and maintain a family infant toddler inter-agency coordinating council and a statewide adult support and services task force that shall, at a minimum, address quality assurance.

History: Laws 1993, ch. 50, 13.



Section 28-16A-14 - Quality assurance system.

28-16A-14. Quality assurance system.

A. The department shall develop and maintain a quality assurance system to improve and enhance the quality of support and services for persons with developmental disabilities. The management information system portion of the quality assurance system shall track and maintain information concerning the characteristics of the persons served, support and services received and the length of time support and services are provided.

B. The program evaluation portion of the quality assurance system shall consist of a comprehensive collection of data from providers and analysis of measures of effectiveness, efficiency and consumer satisfaction.

C. The department shall adopt regulations that ensure compliance with recognized professional standards for support and services.

History: Laws 1993, ch. 50, 14.



Section 28-16A-15 - Admission, transfer, withdrawal and discharge of persons receiving support and services purchased or provided by the department.

28-16A-15. Admission, transfer, withdrawal and discharge of persons receiving support and services purchased or provided by the department.

A. In cooperation with other state agencies, the department shall adopt requirements for admission, transfer, withdrawal and discharge of persons receiving support and services funded in whole or in part by state funds.

B. The department shall maintain a centralized registry of persons who are requesting or receiving support and services and a centralized referral system that promotes the delivery of support and services within the person's home community and reflects the person's informed selection and choice of a support or service provider. This centralized referral system shall determine eligibility based on a comprehensive assessment and shall prioritize individuals waiting to access publicly funded developmental disability support and services.

C. The centralized referral system shall maintain information regarding the needs of persons not receiving services and shall report the information annually to the legislature. The department shall have the authority to provide assessments and case management services to persons applying for and receiving publicly funded support and services necessary to implement the provisions of this section.

History: Laws 1993, ch. 50, 15.



Section 28-16A-16 - Determination of rates for payment for support and services.

28-16A-16. Determination of rates for payment for support and services.

A. The department shall develop, implement and maintain a provider reimbursement system based on the level of support and services required by a person with a developmental disability.

B. If the approved funding from the legislature does not permit the implementation of a reimbursement system using the considerations provided for in this section, the department shall develop and implement a service reduction plan.

C. The department shall report to the legislature and the governor the impact of any service reduction plans and the steps that will be taken to reinstate those services.

D. The department shall report annually to the legislature and the governor an estimate of the costs of maintaining support and services for persons with developmental disabilities being served, including the effects of changes in the costs of providing support and services, an estimate of the costs of providing support and services to persons that are eligible for service but not receiving services, and the request of the department for funding of services.

E. Contractors shall be required to submit records of support and services delivered as determined by the department, subject to monitoring by the department.

F. Contingent upon appropriations, the department shall conduct an independent biannual cost study for the purpose of establishing payment rates. The results of this study shall be submitted to the legislature.

History: Laws 1993, ch. 50, 16.



Section 28-16A-17 - Independent status of service providers.

28-16A-17. Independent status of service providers.

Except as otherwise provided, each service provider shall be considered to be an independent contractor and not an entity of state government.

History: Laws 1993, ch. 50, 17.



Section 28-16A-18 - Developmental disabilities early childhood evaluation system.

28-16A-18. Developmental disabilities early childhood evaluation system.

The state shall have a timely, comprehensive, multidisciplinary system for evaluating infants, toddlers and preschool-age children suspected of having developmental delays. Diagnostic evaluations for infants and toddlers shall address family service needs and shall include training capabilities to educate community providers and parents in the understanding and application of the evaluations. This diagnostic evaluation system shall be jointly provided through a coordinated system by the children's medical services bureau of the public health division or the developmental disabilities division of the department, the university of New Mexico's developmental disabilities team and the state department of public education.

History: Laws 1993, ch. 50, 18.



Section 28-16A-19 - Information and referral task force creation.

28-16A-19. Information and referral task force creation.

There is created an information and referral task force located in the developmental disabilities planning council to develop a statewide, comprehensive "211" information and referral plan for use as a telephone dialing code for access to health and human services. The plan shall include a tariff structure based on existing agreements, a common taxonomy of terms, coordination between public and private systems and standardized statewide training and exploration of a centralized information repository. The task force shall include representation from the department of health; the human services department; the children, youth and families department; the labor department; the state agency on aging [aging and long-term services department]; the internet long-term care link program; the governor's committee on concerns of the handicapped; the New Mexico commission for the blind; the commission for deaf and hard-of-hearing persons; a statewide organization that raises money for health and human service purposes; and other interested parties.

History: Laws 2003, ch. 323, 1.






Article 16B - Office of Guardianship

Section 28-16B-1 - Short title.

28-16B-1. Short title.

Chapter 28, Article 16B NMSA 1978 may be cited as the "Office of Guardianship Act".

History: Laws 2003, ch. 280, 1; 2009, ch. 159, 7.



Section 28-16B-2 - Office of guardianship; created; staff.

28-16B-2. Office of guardianship; created; staff.

A. The "office of guardianship" is created in the developmental disabilities planning council.

B. The director of the developmental disabilities planning council shall employ a head of the office who shall be hired on the basis of ability, experience and knowledge of guardianship issues under the Uniform Probate Code [Chapter 45 NMSA 1978]. The position shall be classified pursuant to the Personnel Act [Chapter 10, Article 9 NMSA 1978].

C. Subject to appropriations, the director may hire such other professional and clerical staff as necessary to carry out the purposes of the office.

History: Laws 2003, ch. 280, 2.



Section 28-16B-3 - Office; powers and duties.

28-16B-3. Office; powers and duties.

A. The office of guardianship may:

(1) promulgate rules in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978] to carry out the provisions of the Office of Guardianship Act; and

(2) enter into agreements with other state or federal agencies to provide guardianship services and to provide or receive payment for such services.

B. The office of guardianship shall:

(1) contract for the provision of probate guardianship services to income-eligible incapacitated persons, including temporary guardianship as provided in Section 45-5-310 NMSA 1978;

(2) provide for the recruitment and training of persons interested and willing to serve as mental health treatment guardians;

(3) provide training and information to interested persons on the duties and responsibilities of guardians, including alternatives to guardianship and mental health treatment guardianship;

(4) establish procedures for the investigation and resolution of complaints against contractors;

(5) contract for attorneys to petition the district court for guardianship of persons believed to be incapacitated or to seek amendment or termination of existing guardianship orders if the needs or situation of protected persons have changed; provided that the selection of persons to be served under such contracts shall be made by the office based on selection criteria established by rule; and

(6) serve as an interested person as defined in Subsection I of Section 45-5-101 NMSA 1978.

History: Laws 2003, ch. 280, 3; 2009, ch. 159, 8.



Section 28-16B-4 - Contract monitoring and enforcement.

28-16B-4. Contract monitoring and enforcement.

A. The office of guardianship shall monitor and enforce all guardianship contracts. In carrying out this duty, the office may:

(1) have access to case records, copies of court filings and reports, financial records and other records maintained by contractors related to contract services provided unless specifically sequestered by the court;

(2) petition the court of jurisdiction for access to records that have been sequestered;

(3) arrange visits with protected persons who are served by contract guardians; and

(4) pursue legal and other remedies against contractors for noncompliance with contract provisions.

B. The office shall protect and maintain the confidentiality of all client-specific information and records obtained to the same extent as required for the contractor and to any extent otherwise required by state or federal law.

History: Laws 2003, ch. 280, 4; 2009, ch. 159, 9.



Section 28-16B-5 - Contracts.

28-16B-5. Contracts.

A contract for guardianship services shall include:

A. a requirement that contractors and their staff meet nationally recognized standards for guardianship services;

B. a requirement for adoption and compliance with a code of ethics for guardians;

C. the maximum caseload for guardians;

D. the fee schedule for services provided;

E. assurance that the civil rights of protected persons served by the contractor shall be met, including the right to be served in the most integrated setting appropriate to the needs of the protected person;

F. provisions for access by the office of guardianship to records, protected persons and contractor staff as needed to monitor and enforce contract compliance and for quality assurance purposes; and

G. minimum financial accounting and reporting requirements.

History: Laws 2003, ch. 280, 5; 2009, ch. 159, 10.



Section 28-16B-6 - Resolution of complaints.

28-16B-6. Resolution of complaints.

A. The office of guardianship shall establish by rule for the filing, investigation and resolution of complaints about guardianship services provided by contractors.

B. The office shall acknowledge receipt of the complaint, notify all parties involved and initiate an investigation within fifteen working days of the filing of the complaint.

C. A determination shall be made and a decision rendered on the complaint within sixty working days unless mutually agreed upon by all parties or unless a shorter time is required to protect the protected person.

D. The office may refer complaints to other agencies for investigation or prosecution, as appropriate.

E. Complaints against the office or a staff member of the office shall be investigated by the human services department.

History: Laws 2003, ch. 280, 6; 2009, ch. 159, 11.



Section 28-16B-7 - Office of guardianship fund; creation; appropriation.

28-16B-7. Office of guardianship fund; creation; appropriation.

A. The "office of guardianship fund" is created in the state treasury. All gifts, donations, bequests and interest income of the developmental disabilities planning council's office of guardianship shall be deposited by the executive director of the developmental disabilities planning council into the fund. The developmental disabilities planning council shall administer the fund, and money in the fund is appropriated to the office of guardianship to further the purposes of the Office of Guardianship Act. Income from investment of the fund shall be credited to the fund. Money in the fund shall be disbursed on warrants signed by the secretary of finance and administration pursuant to vouchers signed by the executive director of the developmental disabilities planning council or the executive director's authorized representative.

B. Money in the office of guardianship fund shall not revert or be transferred to any other state fund at the end of any fiscal year and shall not be expended for any purpose except as provided in this section.

History: Laws 2013, ch. 107, 1.






Article 17 - Long-Term Care Ombudsman

Section 28-17-1 - Short title.

28-17-1. Short title.

Chapter 28, Article 17 NMSA 1978 may be cited as the "Long-Term Care Ombudsman Act".

History: Laws 1989, ch. 208, 1; 2017, ch. 81, 1.



Section 28-17-2 - Purpose.

28-17-2. Purpose.

The legislature recognizes that the state agency on aging [aging and long-term services department] pursuant to a grant from the federal government has established an office of the state long-term care ombudsman. The legislature declares that it is the public policy of this state to encourage community contact and involvement with patients, residents and clients of long-term care facilities. The legislature finds that in order to comply with the federal Older Americans Act and to effectively assist patients, residents and clients of long-term care facilities in the assertion of their civil and human rights, the structure, powers and duties of the office of the state long-term care ombudsman shall be specifically defined.

History: Laws 1989, ch. 208, 2.



Section 28-17-3 - Definitions.

28-17-3. Definitions.

As used in the Long-Term Care Ombudsman Act:

A. "adult protective services" means the agency's adult protective services division that receives and investigates reports of adult abuse, neglect or exploitation;

B. "agency" means the aging and long-term services department;

C. "care" means assistance with the activities of daily living, including eating, dressing, oral hygiene, bathing, mobility, toileting, grooming, taking medications, transferring from a bed or chair and walking;

D. "director" means the secretary of aging and long-term services;

E. "informed consent" means an agreement by a resident or a resident's surrogate decision-maker to allow a disclosure of information, made with full knowledge of the risks involved and the available alternatives, that is made in writing or through the use of auxiliary aids and services or communicated by a resident or a resident's surrogate decision-maker orally, visually or through the use of auxiliary aids and services and such consent is documented contemporaneously by a representative of the office;

F. "licensing and certification" means the licensing and certification bureau of the department of health;

G. "long-term care facility" means any residential facility that provides care to one or more persons unrelated to the owner or operator of the facility, including:

(1) a skilled nursing facility;

(2) an intermediate care nursing facility, including an intermediate care facility for the intellectually disabled;

(3) a nursing facility;

(4) an adult residential shelter care home;

(5) a boarding home;

(6) any other adult care home or adult residential care facility;

(7) a continuing care community;

(8) any swing bed in an acute care facility or extended care facility; and

(9) any adult daycare facility;

H. "office" means the office of the state long-term care ombudsman;

I. "Older Americans Act" means the federal Older Americans Act of 1965;

J. "ombudsman" means an employee or volunteer of the office who is trained and certified to act as a representative of the office;

K. "ombudsman coordinator" means the coordinator of a regional or local ombudsman program designated by the office;

L. "program" means the New Mexico long-term care ombudsman program;

M. "resident" means any patient, client or person residing in and receiving care in a long-term care facility;

N. "state ombudsman" means the individual who heads the office and supervises the ombudsmen; and

O. "surrogate decision-maker" means any of the following:

(1) an individual chosen by a resident to act on the resident's behalf to support the resident in decision-making; accessing medical, social or other personal information of the resident; managing financial matters; or receiving notifications;

(2) an individual authorized by state or federal law, including an agent pursuant to a power of attorney, a representative payee or other fiduciary of the resident, to act on behalf of a resident to support the resident in decision-making; accessing medical, social or other personal information of the resident; managing financial matters; or receiving notifications;

(3) a resident's legal representative; or

(4) the court-appointed guardian or conservator of a resident.

History: Laws 1989, ch. 208, 3; 1997, ch. 257, 2; 2017, ch. 81, 2.



Section 28-17-4 - Establishment of the office of the state long-term care ombudsman; general duties of the office.

28-17-4. Establishment of the office of the state long-term care ombudsman; general duties of the office.

A. Pursuant to the Older Americans Act, the agency shall establish and operate an "office of the state long-term care ombudsman" either directly or by contract or other arrangement with any public agency or nonprofit private organization; except that no contract or arrangement may be made with any entity that is responsible for licensing or certifying long-term care services or an association or association affiliate of long-term care facilities or of any other residential facilities.

B. The director shall designate the state ombudsman.

C. The ombudsman shall serve on a full-time basis, and shall, personally or through representatives of the office:

(1) identify, investigate and resolve complaints that are made by, or on behalf of, residents and that relate to action, inaction or decisions that may adversely affect the health, safety, welfare or rights of the residents, including the welfare and rights of the residents with respect to the appointment and activities of guardians and representative payees, of:

(a) providers, or representatives of providers, of long-term care services;

(b) public agencies; or

(c) health and social service agencies;

(2) provide services to assist the residents in protecting the health, safety, welfare and rights of the residents;

(3) inform the residents about means of obtaining services;

(4) ensure that the residents have regular and timely access to the services provided through the office and that the residents and complainants receive timely responses from representatives of the office;

(5) represent the interests of the residents before governmental agencies and seek administrative, legal and other remedies on behalf of residents to protect the health, safety, welfare and rights of the residents;

(6) provide administrative and technical assistance to designated regional and local ombudsman programs and assist the programs in participating in the program;

(7) analyze, comment on and monitor the development and implementation of federal, state and local laws, regulations and other governmental policies and actions that pertain to the health, safety, welfare and rights of the residents, with respect to the adequacy of long-term care facilities and services in the state and recommend any changes in such laws, regulations, policies and actions as the office determines to be appropriate; and facilitate public comment on the laws, regulations, policies and actions;

(8) provide for training representatives of the office, promote the development of citizen organizations to participate in the program and provide technical support for the development of resident and family councils to protect the well-being and rights of residents;

(9) prepare an annual report:

(a) describing the activities carried out by the office in the year for which the report is prepared;

(b) containing and analyzing the data collected;

(c) evaluating the problems experienced by, and the complaints made by or on behalf of, residents;

(d) containing recommendations for improving quality of the care and life of the residents, and protecting the health, safety, welfare and rights of the residents;

(e) analyzing the success of the program, including success in providing services to residents of board and care facilities and other similar adult care facilities;

(f) identifying barriers that prevent the optimal operation of the program; and

(g) providing policy, regulatory and legislative recommendations to solve identified problems, to resolve complaints, to improve the quality of care and life of residents, to protect the health, safety, welfare and rights of residents and to remove the barriers;

(10) coordinate ombudsman services with the protection and advocacy systems for individuals with developmental disabilities and mental illness;

(11) provide such information as the office determines to be necessary to public and private agencies, legislators and other persons regarding the problems and concerns of older individuals residing in long-term care facilities; and recommendations related to the problems and concerns; and

(12) carry out such other activities as the state ombudsman determines to be appropriate.

History: Laws 1989, ch. 208, 4; 1997, ch. 257, 3.



Section 28-17-5 - Rule-making authority of director.

28-17-5. Rule-making authority of director.

The director shall adopt and promulgate such reasonable rules and regulations as are deemed necessary to carry out the provisions of the Long-Term Care Ombudsman Act. Unless otherwise provided by statute, no regulation affecting any person or agency outside the office shall be adopted, amended or repealed without a public hearing on the proposed action before the director or a hearing officer designated by him. The public hearing shall be held in Santa Fe unless the public notice of hearing indicates otherwise. Notice of the subject matter of the regulation, the action proposed to be taken, the time and place of the hearing, the manner in which interested persons may present their views and the method by which copies of the proposed regulation may be obtained shall be published once at least thirty days prior to the hearing date in a newspaper of general circulation and mailed at least thirty days prior to the hearing date to all persons who have made a written request for advance notice of hearing. All rules and regulations shall be filed in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978].

History: Laws 1989, ch. 208, 5.



Section 28-17-6 - Regional and local long-term care ombudsman programs.

28-17-6. Regional and local long-term care ombudsman programs.

A. In carrying out the duties of the office, the state ombudsman may designate an entity as a regional or local ombudsman entity, and may designate an employee or volunteer to represent the entity. An individual so designated shall, in accordance with the policies and procedures established by the office and the agency:

(1) provide services to protect the health, safety, welfare and rights of residents;

(2) ensure that residents in the service area of the entity have regular, timely access to representatives of the program and timely responses to complaints and requests for assistance;

(3) identify, investigate and resolve complaints made by or on behalf of residents that relate to action, inaction or decisions that may adversely affect the health, safety, welfare or rights of the residents;

(4) represent the interests of residents before government agencies and seek administrative, legal and other remedies to protect the health, safety, welfare and rights of the residents;

(5) review and, if necessary, comment on any existing and proposed laws, regulations and other government policies and actions, that pertain to the rights and well-being of residents;

(6) facilitate the ability of the public to comment on the laws, regulations, policies and actions;

(7) support the development of resident and family councils; and

(8) carry out other activities that the ombudsman determines to be appropriate.

B. To be eligible to be designated as regional or local ombudsman entities, and individuals eligible to be designated as representatives of such entities, the entities shall:

(1) have demonstrated capability to carry out the responsibilities of the office;

(2) be free of conflicts of interest;

(3) in the case of the entities, be public or nonprofit private entities; and

(4) meet such additional requirements as the state ombudsman may specify.

History: Laws 1989, ch. 208, 6; 1997, ch. 257, 4.



Section 28-17-7 - Training and certification.

28-17-7. Training and certification.

A. The state ombudsman shall ensure that office staff, including volunteers and other representatives of the office, are trained in:

(1) federal, state and local laws, regulations and policies with respect to long-term care facilities in the state;

(2) investigative techniques; and

(3) such other matters as the agency deems appropriate.

B. The state ombudsman shall develop procedures for the certification of ombudsmen.

C. No officer, employee or other representative of the office shall investigate any complaint filed with the office unless such person is certified by the office.

History: Laws 1989, ch. 208, 7.



Section 28-17-8 - Investigation and resolution of complaints.

28-17-8. Investigation and resolution of complaints.

The office shall investigate and seek to resolve complaints and concerns communicated by or on behalf of patients, residents or clients of any long-term care facility. The office may initiate investigations based on its observations of the conditions in a long-term care facility. If the office does not investigate a complaint, the complainant shall be notified of the decision not to investigate and the reasons for the decision.

History: Laws 1989, ch. 208, 8.



Section 28-17-9 - Referrals.

28-17-9. Referrals.

A. When abuse, neglect or exploitation of a resident of a long-term care facility is witnessed or suspected, the state ombudsman or an ombudsman shall personally discuss the matter with the resident, or, if the resident is unable to communicate informed consent, the resident's surrogate decision-maker, if applicable, and:

(1) if the resident communicates informed consent to referral and disclosure of identifying information to the long-term care facility, law enforcement or one or more of the entities listed in Subsection B of this section, the state ombudsman or an ombudsman shall assist the resident in reporting the allegation, or the state ombudsman or an ombudsman shall make the report directly. The method of reporting is at the sole discretion of the resident, though the state ombudsman or an ombudsman may counsel the resident regarding the method of reporting. If the resident is capable of informed consent and chooses not to refer the matter and not to disclose identifying information, the state ombudsman or an ombudsman shall not make a referral or disclose this information;

(2) if the state ombudsman or an ombudsman determines that the resident is not able to communicate informed consent, the state ombudsman or the ombudsman shall consult with the resident's surrogate decision-maker, if any. If the surrogate decision-maker chooses to make a referral and disclose relevant identifying information with respect to the resident, the state ombudsman or an ombudsman shall assist the surrogate decision-maker in reporting the allegation or the state ombudsman or an ombudsman shall make the report directly. The method of reporting is at the sole discretion of the resident's surrogate decision-maker, though the state ombudsman or an ombudsman may counsel the surrogate decision-maker regarding the method of reporting. If the surrogate decision-maker chooses not to refer the matter and not to disclose identifying information, the state ombudsman or an ombudsman shall not make a referral or disclose this information unless the state ombudsman or the ombudsman has reasonable cause to believe that the surrogate decision-maker has taken an action, failed to act or made a decision that may adversely affect the health, safety, welfare or rights of the resident, in which case, the state ombudsman or the ombudsman shall follow the procedure established in Paragraph (3) of this subsection as if the resident did not have a surrogate decision-maker; or

(3) if the state ombudsman or an ombudsman determines that the resident is not able to communicate informed consent and does not have a surrogate decision-maker, an ombudsman, with the consent of the state ombudsman, may make a referral and disclose relevant identifying information about the resident if the state ombudsman or the ombudsman has reasonable cause to believe that it is in the best interest of the resident to make a referral and has no evidence indicating that the resident would not want a referral to be made. In the event that these conditions are met and the abuse, neglect or exploitation has been personally witnessed by the state ombudsman or an ombudsman, the state ombudsman or the ombudsman shall make the report and the disclosure directly to the long-term care facility, law enforcement or the entities set forth in Subsection B of this section.

B. The following state agencies or boards shall endeavor to give priority to any complaint referred to them by the office:

(1) the facilities management division of the general services department;

(2) licensing and certification;

(3) adult protective services;

(4) the New Mexico medical board;

(5) the board of nursing;

(6) the board of nursing home administrators;

(7) the board of pharmacy;

(8) the office of the attorney general; and

(9) the medical assistance division of the human services department.

C. Any state agency or board that responds to a complaint against a long-term care facility or licensed individual that was referred to the agency by the office shall forward to the office copies of related inspection reports and plans of correction and notice of any citations or sanctions levied against the long-term care facility or the licensed individual.

History: Laws 1989, ch. 208, 9; 1997, ch. 257, 5; 2017, ch. 81, 3.



Section 28-17-10 - Facility posting of ombudsman information.

28-17-10. Facility posting of ombudsman information.

Every long-term care facility shall post in a conspicuous location a notice of the name, address and phone number of the office. The name and phone number of the nearest designated program and that of the ombudsman assigned to that long-term care facility shall be posted, where applicable. A brief description of the services provided by the office and the designated program shall be included in the notice. The form of the notice shall be approved by the office.

History: Laws 1989, ch. 208, 10.



Section 28-17-11 - Access to agency records.

28-17-11. Access to agency records.

Upon request, the office shall have access to records of any state or local government agency, including copies of all licensing and certification records relating to long-term care facilities as necessary to carry out its responsibilities under the Long-Term Care Ombudsman Act and which records are available to the patient, resident or client, except for records and information unavailable pursuant to Section 7-1-8 NMSA 1978.

History: Laws 1989, ch. 208, 11; 1997, ch. 257, 6.



Section 28-17-12 - Access to long-term care facilities.

28-17-12. Access to long-term care facilities.

Representatives of the office shall have immediate access to any patient, resident or client for the purpose of effectively carrying out the provisions of the Long-Term Care Ombudsman Act.

History: Laws 1989, ch. 208, 12.



Section 28-17-13 - Access to records of patients, residents or clients.

28-17-13. Access to records of patients, residents or clients.

A. In order for the office to carry out its responsibilities, including conducting investigations, under the Long-Term Care Ombudsman Act, the office shall have full and immediate access to readily available medical, personal, financial and other nonmedical records, which include administrative records, policies, procedures or documents that concern, involve or pertain to a resident's diet, comfort, health, safety or welfare, but do not include internal quality assurance and risk management reports, of a patient, resident or client of a long-term care facility that are retained by the facility or the facility's parent corporation or owner. If the records are not readily available, they are to be provided to the office within twenty-four hours of the request. If the patient, resident or client:

(1) has the ability to consent in writing, access may only be obtained by the written consent of the patient, resident or client;

(2) is unable to consent in writing, oral consent may be given;

(3) has a legally appointed surrogate decision-maker authorized to approve review of records, the office shall obtain the permission of the surrogate decision-maker for review of the records, unless any of the following apply:

(a) the existence of the surrogate decision-maker is unknown to the office or the facility;

(b) the surrogate decision-maker cannot be reached within five working days;

(c) access to the records is necessary to investigate or evaluate a complaint; or

(d) the surrogate decision-maker refuses to give the permission and a representative of the office has reasonable cause to believe that the surrogate decision-maker is not following the wishes of the resident; and

(4) is unable to express written or oral consent and there is no surrogate decision-maker or the notification of the surrogate decision-maker is not applicable for reasons set forth in Paragraph (3) of this subsection or the patient, resident or client is deceased, inspection of records may be made by employees of the office, ombudsman coordinators and by ombudsmen approved by the ombudsman coordinator or the state ombudsman.

B. Copies of records may be reproduced by the office. If investigation of records is sought pursuant to this section, the ombudsman shall upon request produce a statement signed by the ombudsman coordinator or state ombudsman authorizing the ombudsman to review the records. Facilities providing copies of records pursuant to this section may charge the office for the actual copying cost for each page copied.

C. Upon request by the office, a long-term care facility shall provide to the office the name, address and telephone number of the guardian, conservator, attorney-in-fact, legal representative or next-of-kin of any patient, resident or client and a copy of any document granting legal decision-making power over a resident.

D. The long-term care facility and personnel who disclose records pursuant to this section shall not be liable for the disclosure.

E. In order to carry out its responsibilities as a health oversight agency, the office shall establish procedures to protect the confidentiality of records obtained pursuant to this section and in accordance with the federal Health Insurance Portability and Accountability Act of 1996 regulations.

History: Laws 1989, ch. 208, 13; 1997, ch. 257, 7; 2003, ch. 109, 1; 2017, ch. 81, 4.



Section 28-17-14 - Confidentiality of information.

28-17-14. Confidentiality of information.

A. The files and records of the office may be disclosed only for purposes of fulfilling the duties of the office pursuant to Subsection C of Section 28-17-4 NMSA 1978 at the discretion of the state ombudsman or the state ombudsman's designee. All state ombudsman files and records pertaining to clients, patients and residents are confidential and not subject to the provisions of the Inspection of Public Records Act [Chapter 14, Article 3 NMSA 1978]. The state ombudsman shall not disclose the identity of any complainant, resident, client or patient about whom the office maintains files or records unless:

(1) the complainant, resident, client or patient or the legal representative of that person consents in writing to the disclosure;

(2) the complainant, resident, client or patient gives oral consent that is documented immediately in writing by a representative of the office;

(3) disclosure is necessary for the provision of ombudsman services to the patient, resident or client and the patient, resident or client is unable to express written or oral consent; or

(4) disclosure is ordered by the court.

B. The director shall have access to the records and files of the office to verify the effectiveness and quality of the program where the identity of any complainant, witness, patient, resident or client is not disclosed.

History: Laws 1989, ch. 208, 14; 1997, ch. 257, 8; 2003, ch. 109, 2.



Section 28-17-15 - Conflict of interest.

28-17-15. Conflict of interest.

The agency shall ensure that:

A. no individual or a member of the immediate family of an individual involved in the designation of the ombudsman or the designation of a regional or local ombudsman is subject to a conflict of interest;

B. no officer or employee of the office, ombudsman coordinator or representative, or a member of their immediate family, is subject to a conflict of interest; and

C. any ombudsman:

(1) does not have a direct involvement in the licensing or certification of a long-term care facility or of a provider of a long-term care service;

(2) does not have an ownership or investment interest, represented by equity, debt or other financial relationship, in a long-term care facility or a long-term care service;

(3) is not employed by, or participating in the management of, a long-term care facility; and

(4) does not receive, or have the right to receive, directly or indirectly, remuneration in cash or in kind under a compensation arrangement with an owner or operator of a long-term care facility.

History: Laws 1989, ch. 208, 15; 1997, ch. 257, 9.



Section 28-17-16 - Representatives of the office.

28-17-16. Representatives of the office.

Any regional or local ombudsman program designated by the office or any individual certified by the office, whether an employee or an unpaid volunteer, shall be treated as a representative of the office.

History: Laws 1989, ch. 208, 16.



Section 28-17-17 - Immunity from liability.

28-17-17. Immunity from liability.

No representative of the office shall be liable under state law for the good faith performance of official duties pursuant to the Long-Term Care Ombudsman Act.

History: Laws 1989, ch. 208, 17.



Section 28-17-18 - Availability of legal counsel.

28-17-18. Availability of legal counsel.

The agency shall ensure that:

A. adequate legal counsel is available and is able, without conflict of interest, to:

(1) provide advice and consultation needed to protect the health, safety, welfare and rights to residents; and

(2) assist the ombudsman and representatives of the office in the performance of the official duties of the ombudsman and representatives;

B. representation is provided to any representative of the office against whom suit or other legal action is brought or threatened to be brought in connection with the performance of the official duties of the ombudsman or such a representative; and

C. the office pursues administrative, legal and other appropriate remedies on behalf of residents.

History: Laws 1989, ch. 208, 18; 1997, ch. 257, 10.



Section 28-17-19 - Interference with the office and retaliation prohibited; penalty; civil; appeal.

28-17-19. Interference with the office and retaliation prohibited; penalty; civil; appeal.

A. No person shall willfully interfere with the lawful actions of the office, including the request for immediate entry into a long-term care facility.

B. No person shall institute discriminatory, disciplinary or retaliatory action against any resident, employee or other person for filing a complaint, providing information to or otherwise cooperating with a representative of the office.

C. Any person who violates Subsection A of this section shall be subject to a civil penalty of up to five thousand dollars ($5,000) per occurrence. Any person who violates Subsection B of this section shall be subject to a civil penalty of up to ten thousand dollars ($10,000) per occurrence. The agency may assess and collect the penalty after notice and an opportunity for hearing, before a hearing officer designated by the agency to hear the matter, upon a determination that a person willfully interfered with the office or discriminated, disciplined or retaliated against an individual who communicated or disclosed information to the office in good faith pursuant to Subsection A or B of this section. The hearing officer has the power to administer oaths on request of any party and issue subpoenas and subpoenas duces tecum. However, if the violation is against a person covered by the Personnel Act [Chapter 10, Article 9 NMSA 1978], the office shall refer the matter to the agency employing the person for disciplinary action.

D. Any party may appeal to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: Laws 1989, ch. 208, 19; 1997, ch. 257, 11; 1998, ch. 55, 39; 1999, ch. 265, 41.






Article 18 - Education of the Handicapped

Section 28-18-1 - Department designation; authorization; payment system.

28-18-1. Department designation; authorization; payment system.

A. The department of health is designated as the lead state agency for the development and administration of a statewide system of comprehensive, coordinated, multidisciplinary, interagency early intervention services for eligible children with or at risk of developmental delay and their families. The program shall be known as the "family, infant, toddler program".

B. The parent may choose whether the parent's eligible child shall participate in the family, infant, toddler program.

C. The public education department, the human services department, the children, youth and families department and other publicly funded services shall collaborate with the department of health and continue to provide all services within their respective statutory responsibilities to eligible children. State and local interagency agreements shall delineate responsibility for provisions of the family, infant, toddler program.

D. The department of health shall establish a payment system that shall maximize funds from appropriate federal, state, local and private sources to support the family, infant, toddler program.

E. The secretary of health shall meet the requirements of the Individuals with Disabilities Education Act, 20 U.S.C., Sections 1475(c) and 1476(a), contingent upon voluntary participation by the state, including:

(1) establishing policies and adopting rules necessary to comply with those sections of that act;

(2) implementing procedures to ensure that services are provided to eligible children in a timely manner;

(3) making arrangements for the provisions of the family, infant, toddler program;

(4) carrying out the general administration, supervision and monitoring of the family, infant, toddler program;

(5) resolving complaints concerning the family, infant, toddler program;

(6) maintaining and expanding state and local coordination and interagency agreements pertaining to the family, infant, toddler program;

(7) identifying and coordinating all available resources for early intervention services for the family, infant, toddler program; and

(8) establishing requirements for qualified personnel involved in the family, infant, toddler program.

F. As used in this section:

(1) "early intervention services" means services that are designed to meet the developmental needs of eligible children, including physical development, communications development, adaptive development, social and emotional development or sensory development; and

(2) "eligible child" means infants and toddlers between the ages of birth and thirty-six months with developmental delay or who are at risk of delay according to specific criteria established by the department of health.

History: Laws 1990, ch. 4, 1; 1993, ch. 34, 1; 1993, ch. 178, 1; 1995, ch. 69, 4; 2011, ch. 166, 2.



Section 28-18-2 - Custodian of funds.

28-18-2. Custodian of funds.

The department of health is designated as the custodian of all money that may be received by the state of New Mexico from any appropriation made by the congress of the United States for the purpose of implementing the Individuals with Disabilities Education Act, 20 U.S.C. 1475(c) and 1476(a), et seq.

History: Laws 1990, ch. 4, 2; 1993, ch. 34, 2; 1993, ch. 178, 2.






Article 19 - Martin Luther King, Jr. Commission

Section 28-19-1 - Martin Luther King, Jr. commission; created; defined; members; terms; compensation.

28-19-1. Martin Luther King, Jr. commission; created; defined; members; terms; compensation.

A. The "Martin Luther King, Jr. commission" is created. The purpose of the commission is to develop, promote, coordinate and review statewide plans and activities for the annual commemoration and celebration of the birthday of Martin Luther King, Jr. in accordance with Section 12-5-2 NMSA 1978.

B. As used in Sections 1 through 4 of this act [28-19-1 to 28-19-4 NMSA 1978], "commission" means the Martin Luther King, Jr. commission.

C. The commission shall be comprised of thirteen members as follows:

(1) four members appointed by the governor;

(2) one member appointed by the president pro tempore of the senate;

(3) one member appointed by the minority leader of the senate;

(4) one member appointed by the speaker of the house of representatives;

(5) one member appointed by the minority leader of the house of representatives;

(6) the state treasurer or his designee;

(7) the secretary of state or his designee;

(8) a native American appointed by the New Mexico office of Indian affairs [Indian affairs department];

(9) the director of the human rights division of the labor department or his designee; and

(10) the chairman of the New Mexico state corporation commission [public regulation commission] or his designee.

D. Members of the commission shall be appointed initially for terms as follows: seven members shall be appointed for terms of two years and six members shall be appointed for terms of four years. The initial terms shall be selected by random drawing. After the expiration of the initial terms, all members shall be appointed for four-year terms. The initial commission shall be appointed within forty-five days of the effective date of this act. Vacancies resulting from the death or resignation of a member shall be filled by appointment by the commission chairman for the unexpired portion of the term of the member creating the vacancy. In filling any vacancy, the commission chairman may accept recommendations from the person who originally appointed the member creating the vacancy.

E. The members of the commission shall receive no compensation for their service.

F. The members of the commission shall select a chairman from among the members of the commission.

G. The commission shall appoint an executive director to coordinate all activities on the commission's behalf.

History: Laws 1991, ch. 252, 1.



Section 28-19-2 - Martin Luther King, Jr. fund; created.

28-19-2. Martin Luther King, Jr. fund; created.

A. There is created within the state treasury for the commission a fund that shall be designated as the "Martin Luther King, Jr. fund" that shall consist of appropriations, endowments and bequests.

B. Money from the fund shall be disbursed upon warrant of the secretary of finance and administration pursuant to vouchers submitted by the executive director of the commission for the purpose of carrying out the provisions of this act [28-19-1 to 28-19-4 NMSA 1978].

History: Laws 1991, ch. 252, 2.



Section 28-19-3 - Duties of the commission.

28-19-3. Duties of the commission.

The duties and powers of the commission shall include, but not be limited to, the following:

A. to develop a plan for the commemoration and celebration of the official legal holiday honoring Martin Luther King, Jr.;

B. to develop and submit to the governor and the legislature recommendations for specific commemorative activities to be undertaken by the state for the Martin Luther King, Jr. holiday;

C. to coordinate state plans and activities with federal plans and activities for the commemoration and celebration of Martin Luther King, Jr.'s birthday;

D. to develop, with other agencies of the state, an interpretive program that explores the historical, social, political and cultural themes associated with the life and works of Martin Luther King, Jr.;

E. to develop and acquire interpretive materials and publications on the significance of Martin Luther King, Jr.'s work and develop a commemorative program for state employees, school children and the general public;

F. to create a process to facilitate the implementation of the master plan project and other recommendations made by the commission;

G. to prepare and provide to the general public advice, assistance and information on the Martin Luther King, Jr. holiday activities recommended by the commission;

H. to submit other studies, reports and recommendations to the governor and the legislature as are necessary with respect to activities for the continued commemoration and celebration of Martin Luther King, Jr.; and

I. to accept endowments and bequests for the Martin Luther King, Jr. fund.

History: Laws 1991, ch. 252, 3.



Section 28-19-4 - Commission report.

28-19-4. Commission report.

The commission shall make an initial report to the governor and the legislature of its findings, conclusions, proposals and recommendations for the observance of the Martin Luther King, Jr. holiday within ninety days of the effective date of this act. The commission shall submit an annual report of its activities to the legislature no later than December 1 of each year. The first annual report shall be submitted no later than December 1, 1989.

History: Laws 1991, ch. 252, 4.






Article 20 - Nursing Mothers

Section 28-20-1 - Right to breastfeed.

28-20-1. [Right to breastfeed.]

A mother may breastfeed her child in any location, public or private, where the mother is otherwise authorized to be present.

History: Laws 1999, ch. 117, 1.



Section 28-20-2 - Use of a breast pump in the workplace.

28-20-2. Use of a breast pump in the workplace.

A. In order to foster the ability of a nursing mother who is an employee to use a breast pump in the workplace, an employer, including the state and its political subdivisions, shall provide:

(1) a space for using the breast pump that is:

(a) clean and private;

(b) near the employee's workspace; and

(c) not a bathroom; and

(2) flexible break times.

B. An employer shall not be liable for:

(1) storage or refrigeration of breast milk;

(2) payment for a nursing mother's break time in addition to established employee breaks; or

(3) payment of overtime while a nursing mother is using a breast pump.

History: Laws 2007, ch. 18, 1.






Article 21 - African American Affairs

Section 28-21-1 - Short title.

28-21-1. Short title.

This act [28-21-1 to 28-21-4 NMSA 1978] may be cited as the "African American Affairs Act".

History: Laws 1999, ch. 163, 1.



Section 28-21-2 - Definitions.

28-21-2. Definitions.

As used in the African American Affairs Act:

A. "fund" means the office on African American affairs fund; and

B. "office" means the office on African American affairs.

History: Laws 1999, ch. 163, 2.



Section 28-21-3 - Office created; powers and duties.

28-21-3. Office created; powers and duties.

A. The "office on African American affairs" is created and attached administratively to the human services department.

B. The governor shall appoint a director, who shall work at the pleasure of the governor. The director shall employ other necessary employees, who shall be subject to the provisions of the Personnel Act [Chapter 10, Article 9 NMSA 1978].

C. The office, in cooperation with the Martin Luther King, Jr. commission, shall:

(1) study issues important to African Americans, including history and culture; education, scholarships and other financial assistance for education and career development; economic and social problems and issues such as jobs, housing, discrimination, family support, youth idleness and crime; and health care, maternal and child health, teen pregnancy, access and other health issues;

(2) secure recognition of African Americans' accomplishments and contributions to New Mexico and the United States;

(3) cooperate with and assist public and private entities dealing with issues important to African Americans;

(4) direct the operations of the office;

(5) where appropriate, conduct periodic conferences throughout the state to inform African Americans of the opportunities available to them through state and private sources, to encourage them to share their history and culture with other New Mexicans and participate in the social and political processes of their communities and to learn from conference participants their needs and problems; and

(6) otherwise act as an advocate for African American citizens of New Mexico.

D. Additionally, the office shall:

(1) act as a clearinghouse for information important to the African American community;

(2) function as the coordinating office for all services and activities of state agencies and programs pertaining to African Americans;

(3) encourage funding and implementation of training programs and other opportunities for African Americans;

(4) promote and develop programs about community resources designed to meet the needs of African Americans;

(5) prepare and submit a budget for the office; and

(6) publish an annual report on the activities and services of the office.

E. The office may:

(1) adopt and promulgate rules in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978] to carry out the duties of the office;

(2) accept gifts, grants, donations, bequests and devises from any source to be used to carry out its duties; and

(3) enter into contracts.

History: Laws 1999, ch. 163, 3.



Section 28-21-4 - Fund created; administration.

28-21-4. Fund created; administration.

The "office on African American affairs fund" is created in the state treasury. The fund shall consist of gifts, grants, donations and bequests. Money in the fund at the end of any fiscal year shall not revert. The fund shall be administered by the office, and disbursements from the fund shall be made on warrant drawn by the secretary of finance and administration pursuant to vouchers signed by the director of the office or his authorized representative.

History: Laws 1999, ch. 163, 4.






Article 22 - Religious Freedom Restoration

Section 28-22-1 - Short title.

28-22-1. Short title.

Sections 1 through 5 [28-22-1 to 28-22-5 NMSA 1978] of this act may be cited as the "New Mexico Religious Freedom Restoration Act".

History: Laws 2000 (2nd S.S.), ch. 17, 1.



Section 28-22-2 - Definitions.

28-22-2. Definitions.

As used in the New Mexico Religious Freedom Restoration Act:

A. "free exercise of religion" means an act or a refusal to act that is substantially motivated by religious belief; and

B. "government agency" means the state or any of its political subdivisions, institutions, departments, agencies, commissions, committees, boards, councils, bureaus or authorities.

History: Laws 2000 (2nd S.S.), ch. 17, 2.



Section 28-22-3 - Religious freedom protected; exceptions.

28-22-3. Religious freedom protected; exceptions.

A government agency shall not restrict a person's free exercise of religion unless:

A. the restriction is in the form of a rule of general applicability and does not directly discriminate against religion or among religions; and

B. the application of the restriction to the person is essential to further a compelling governmental interest and is the least restrictive means of furthering that compelling governmental interest.

History: Laws 2000 (2nd S.S.), ch. 17, 3.



Section 28-22-4 - Private remedies.

28-22-4. Private remedies.

A. A person whose free exercise of religion has been restricted by a violation of the New Mexico Religious Freedom Restoration Act may assert that violation as a claim or defense in a judicial proceeding and obtain appropriate relief against a government agency, including:

(1) injunctive or declaratory relief against a government agency that violates or proposes to violate the provisions of the New Mexico Religious Freedom Restoration Act; and

(2) damages pursuant to the Tort Claims Act [41-4-1 through 41-4-27 NMSA 1978], reasonable attorney fees and costs.

B. Immunity from liability of the government agency and its employees is waived for an action brought pursuant to this section.

History: Laws 2000 (2nd S.S.), ch. 17, 4.



Section 28-22-5 - Construction of act.

28-22-5. Construction of act.

Nothing in the New Mexico Religious Freedom Restoration Act authorizes a government agency to burden a person's free exercise of religion. The protection of the free exercise of religion granted in that act is in addition to the protections granted by federal law and the state and federal constitutions. The New Mexico Religious Freedom Restoration Act does not affect the grant of benefits or tax exemptions to religious organizations nor does it impair any other exemptions granted by law.

History: Laws 2000 (2nd S.S.), ch. 17, 5.






Article 23 - Fair Pay for Women

Section 28-23-1 - Short title.

28-23-1. Short title.

This act [28-23-1 to 28-23-6 NMSA 1978] may be cited as the "Fair Pay for Women Act".

History: Laws 2013, ch. 12, 1.



Section 28-23-2 - Definitions.

28-23-2. Definitions.

As used in the Fair Pay for Women Act:

A. "commission" means the human rights commission;

B. "director" means the chief of the human rights bureau of the labor relations division of the workforce solutions department;

C. "employ" means suffer or permit to work;

D. "employee" means any individual employed by an employer;

E. "employer" means a person employing four or more employees and any person acting for an employer;

F. "unpaid wage" means the difference between the wages paid to the employee and the wages that would have been paid to the employee had the discrimination not occurred; and

G. "wage" means compensation for performance of services by an employee for an employer whether paid by the employer or another person, including cash value of all compensation paid in any medium other than cash.

History: Laws 2013, ch. 12, 2.



Section 28-23-3 - Prohibition on paying employees less for same work.

28-23-3. Prohibition on paying employees less for same work.

A. No employer shall discriminate, within any establishment in which such employees are employed, between employees on the basis of sex by paying wages to employees in the establishment at a rate less than the rate that the employer pays wages to employees of the opposite sex in the establishment for equal work on jobs the performance of which requires equal skill, effort and responsibility and that are performed under similar working conditions, except where the payment is made pursuant to a:

(1) seniority system;

(2) merit system; or

(3) system that measures earnings by quantity or quality of production.

B. An employer shall not reduce the wage of an employee to comply with this section.

C. No agreement between an employer and an employee for a specific wage in violation of the Fair Pay for Women Act shall prevent the employee from raising a claim based on a violation of the Fair Pay for Women Act.

History: Laws 2013, ch. 12, 3.



Section 28-23-4 - Grievance procedure.

28-23-4. Grievance procedure.

A. A person claiming to be aggrieved by an unlawful discriminatory practice in violation of the Fair Pay for Women Act may:

(1) maintain an action to establish liability and recover damages and injunctive relief in any court of competent jurisdiction by any one or more employees on behalf of the employee or employees or on behalf of other employees similarly situated; or

(2) seek relief under the Human Rights Act [Chapter 28, Article 1 NMSA 1978] pursuant to the process set out in Sections 28-1-10 through 28-1-13 NMSA 1978.

B. The court in any action brought under this section shall, in addition to any judgment awarded to the plaintiff or plaintiffs, allow costs of the action and reasonable attorney fees to be paid by the defendant. In any proceedings brought pursuant to the provisions of this section, the employee shall not be required to pay any filing fee or other court costs necessarily incurred in such proceedings.

C. The court in any action brought under this section may order appropriate injunctive relief, including requiring an employer to post in the place of business a notice describing violations by the employer as found by the court or a copy of a cease and desist order applicable to the employer.

D. An action arising under the Fair Pay for Women Act shall be brought no later than two years from the last date of the employee's employment.

E. A person claiming to be aggrieved by an unlawful discriminatory practice in violation of the Fair Pay for Women Act need not exhaust state administrative remedies.

F. The initiation of an administrative process under the Human Rights Act pursuant to the process set out in Sections 28-1-10 through 28-1-13 NMSA 1978 shall toll the statute of limitations for initiating a claim under the Fair Pay for Women Act.

History: Laws 2013, ch. 12, 4.



Section 28-23-5 - Retaliation prohibited.

28-23-5. Retaliation prohibited.

It is a violation of the Fair Pay for Women Act for an employer or any other person to discharge, demote, deny promotion to or in any other way discriminate against an employee in the terms or conditions of employment in retaliation for the person asserting a claim or right pursuant to the Fair Pay for Women Act or assisting another person to do so, or for informing another person about employment rights or other rights provided by law.

History: Laws 2013, ch. 12, 5.



Section 28-23-6 - Enforcement; penalties; remedies.

28-23-6. Enforcement; penalties; remedies.

A. An employer who violates a provision of the Fair Pay for Women Act shall be liable to the affected employee for damages and equitable relief, including employment, reinstatement and promotion. Damages shall be calculated on the basis of:

(1) the affected employee's unpaid wages and the damages from retaliation;

(2) all other actual damages; and

(3) treble damages.

B. The court may, in its sound discretion, not award treble damages or award any amount thereof not to exceed the amount specified in this section if the employer shows to the satisfaction of the court that the act or omission giving rise to such action was in good faith and that the employer had reasonable grounds for believing that the employer's act or omission was not a violation of the Fair Pay for Women Act.

C. An employer who violates a provision of the Fair Pay for Women Act may also be liable to the employee for punitive damages.

D. Recovery of unpaid wages is limited to six years prior to the date of the last violation of the Fair Pay for Women Act.

History: Laws 2013, ch. 12, 6.









Chapter 29 - Law Enforcement

Article 1 - Peace Officers in General

Section 29-1-1 - Investigation of criminal violations; commencement of prosecution; cooperation; removal.

29-1-1. Investigation of criminal violations; commencement of prosecution; cooperation; removal.

It is hereby declared to be the duty of every sheriff, deputy sheriff, constable and every other peace officer to investigate all violations of the criminal laws of the state which are called to the attention of any such officer or of which he is aware, and it is also declared the duty of every such officer to diligently file a complaint or information, if the circumstances are such as to indicate to a reasonably prudent person that such action should be taken, and it is also declared his duty to cooperate with and assist the attorney general, district attorney or other prosecutor, if any, in all reasonable ways. Such cooperation shall include the prompt reporting of all arrests for liquor law violations at licensed liquor establishments to the department of alcoholic beverage control. Failure to perform his duty in any material way shall subject such officer to removal from office and payment of all costs of prosecution.

History: Laws 1921, ch. 170, 1; C.S. 1929, 33-4433; 1941 Comp., 40-101; 1953 Comp., 31-1-1; Laws 1979, ch. 37, 1.



Section 29-1-2 - Stolen livestock and other property; duties.

29-1-2. [Stolen livestock and other property; duties.]

That it shall be the duty of all sheriffs, deputy sheriffs and constables, in their respective counties, to employ all lawful means to immediately trace and discover all livestock and other property which may have been stolen or unlawfully taken from the possession of the true owner thereof.

History: Laws 1921, ch. 109, 1; C.S. 1929, 4-201; 1941 Comp., 40-102; 1953 Comp., 39-1-2.



Section 29-1-3 - Arrest and detention of escaped prisoners.

29-1-3. [Arrest and detention of escaped prisoners.]

All persons [Any person] who shall have been committed to jail, under any criminal charge, and shall before the final trial of the cause for which he was imprisoned, or before the completion of the sentence, in case he shall be convicted in the court in which the charge may be pending, escape from jail, and any time thereafter shall be found in any county, precinct or demarcation of this state, he shall be arrested and imprisoned again, until the judgment of the court may be had or the sentence fully complied with.

History: Laws 1861-1862, p. 14; C.L. 1865, ch. 61, 48; C.L. 1884, 832; C.L. 1897, 1226; Code 1915, 3060; C.S. 1929, 75-129; 1941 Comp., 40-103; 1953 Comp., 39-1-3.



Section 29-1-4 - Officers' duties under 29-1-3.

29-1-4. [Officers' duties under 29-1-3.]

It shall be the duty of judicial and ministerial officers, in their respective counties, precincts or demarcations, who shall see or receive information that any of the persons mentioned in the foregoing section [29-1-3 NMSA 1978], are to be found in his county, precinct or demarcation, notwithstanding he shall have escaped at any time, to apprehend as soon as possible the fugitive, and send him forthwith to the jail of the respective county, where he shall be kept, with all possible security in order to prevent his making his escape again.

History: Laws 1861-1862, p. 14; C.L. 1865, ch. 61, 49; C.L. 1884, 833; C.L. 1897, 1227; Code 1915, 3061; C.S. 1929, 75-130; 1941 Comp., 40-104; 1953 Comp., 39-1-4.



Section 29-1-5 - Penalty for violation by sheriff, constable or deputy; surety's liability.

29-1-5. [Penalty for violation by sheriff, constable or deputy; surety's liability.]

If any sheriff, deputy sheriff or constable, or any deputy shall be found guilty of delay, negligence or neglect in compliance with the provisions of the preceding section [29-1-4 NMSA 1978], on complaint being made before any justice of the peace [magistrate] in the county, he shall be fined in any sum not less than fifty dollars [($50.00)], nor more than one hundred dollars [($100)], which shall be collected of them or their securities.

History: Laws 1861-1862, p. 14; C.L. 1865, ch. 61, 50; C.L. 1884, 834; C.L. 1897, 1228; Code 1915, 3062; C.S. 1929, 75-131; 1941 Comp., 40-105; 1953 Comp., 39-1-5.



Section 29-1-6 - Penalty for violation by magistrate.

29-1-6. [Penalty for violation by magistrate.]

If any justice of the peace [magistrate] shall be guilty of a violation of Section 29-1-4 NMSA 1978, on conviction thereof before the district court, he shall be fined in any sum not less than twenty-five dollars [($25.00)] nor more than fifty dollars [($50.00)].

History: Laws 1861-1862, p. 14; C.L. 1865, ch. 61, 51; C.L. 1884, 835; C.L. 1897, 1229; Code 1915, 3063; C.S. 1929, 75-132; 1941 Comp., 40-106; 1953 Comp., 39-1-6.



Section 29-1-7 - Execution of process; officer may call aid.

29-1-7. Execution of process; officer may call aid.

In all cases when, by the common law or a statute of this state, any officer is authorized to execute any process, he may call to his aid all inhabitants above the age of majority in the county in which the officer is authorized to act.

History: Laws 1850-1851, p. 163; C.L. 1865, ch. 89, 1; C.L. 1884, 2612; C.L. 1897, 3785; Code 1915, 4537; C.S. 1929, 106-108; 1941 Comp., 40-107; 1953 Comp., 39-1-7; Laws 1973, ch. 61, 1.



Section 29-1-8 - Penalty for refusing to aid officer; action to recover.

29-1-8. [Penalty for refusing to aid officer; action to recover.]

If any person shall refuse or neglect to obey the summons of any such officer, such person shall be fined in any sum not exceeding fifty dollars [($50.00)], nor less than five dollars [($5.00)], to be recovered by suit before any justice of the peace [magistrate], to the use of the county in which said suit may originate.

History: Laws 1850-1851, p. 163; C.L. 1865, ch. 89, 2; C.L. 1884, 2613; C.L. 1897, 3786; Code 1915, 4538; C.S. 1929, 106-109; 1941 Comp., 40-108; 1953 Comp., 39-1-8.



Section 29-1-9 - Appointment of peace officers; citizenship certificate of appointment; exceptions.

29-1-9. Appointment of peace officers; citizenship certificate of appointment; exceptions.

No sheriff of a county, mayor of a city or other person authorized by law to appoint special deputy sheriffs, marshals, policemen or other peace officers in the state of New Mexico to preserve the public peace and to prevent and quell public disturbances shall appoint as such special deputy sheriff, marshal, policeman or other peace officer any person who shall not be a citizen of the United States of America. No person shall assume or exercise the functions, powers, duties and privileges incident and belonging to the office of special deputy sheriff, marshal, policeman or other peace officer without first having received an appointment in writing from a person authorized by law to appoint special deputy sheriffs, marshals, policemen or other peace officers; provided that nothing in this section shall apply to lawfully appointed United States marshals or to deputies of those marshals or to railroad peace officers appointed pursuant to Section 63-2-18 NMSA 1978 in the performance of their duties as peace officers.

This section shall not apply in times of riot or unusual disturbance and when so declared by the public proclamation of the governor of the state.

History: Laws 1891, ch. 60, 1, 2; C.L. 1897, 743, 744; Code 1915, 1256; C.S. 1929, 33-4412; 1941 Comp., 40-109; 1953 Comp., 39-1-9; 1979, ch. 98, 1; 2006, ch. 30, 2.



Section 29-1-10 - Law enforcement agencies, state and local; participation in federal programs.

29-1-10. [Law enforcement agencies, state and local; participation in federal programs.]

All state and local law enforcement agencies are hereby authorized to participate in the Federal Law Enforcement Assistance Act of 1965 (Public Law 98-197 [89-197]).

History: 1953 Comp., 39-1-11, enacted by Laws 1966, ch. 24, 1.



Section 29-1-10.1 - Federal funds; receipt and expenditure for law enforcement activities.

29-1-10.1. Federal funds; receipt and expenditure for law enforcement activities.

Any law enforcement agency of the state of New Mexico may receive and spend for law enforcement activities, in addition to amounts appropriated to it, transfers from the United States department of justice or the United States department of the treasury pursuant to the Controlled Substances Act, 21 U.S.C. 881(e) (1970), and the Tariff Act of 1930, 19 U.S.C. 1616(a) (1930), both as amended before or after the effective date of this section.

History: Laws 1986, ch. 87, 1.



Section 29-1-11 - Authorization of tribal and pueblo police officers and certain federal officers to act as New Mexico peace officers; authority and procedure for commissioned peace officers.

29-1-11. Authorization of tribal and pueblo police officers and certain federal officers to act as New Mexico peace officers; authority and procedure for commissioned peace officers.

A. All persons who are duly commissioned officers of the police or sheriff's department of any New Mexico Indian nation, tribe or pueblo or who are law enforcement officers employed by the bureau of Indian affairs and are assigned in New Mexico are, when commissioned under Subsection B of this section, recognized and authorized to act as New Mexico peace officers. These officers have all the powers of New Mexico peace officers to enforce state laws in New Mexico, including the power to make arrests for violation of state laws.

B. The chief of the New Mexico state police is granted authority to issue commissions as New Mexico peace officers to members of the police or sheriff's department of any New Mexico Indian nation, tribe or pueblo or a law enforcement officer employed by the bureau of Indian affairs to implement the provisions of this section. The procedures to be followed in the issuance and revocation of commissions and the respective rights and responsibilities of the departments shall be set forth in a written agreement to be executed between the chief of the New Mexico state police and the Indian nation, tribe or pueblo or the appropriate federal official.

C. The agreement referred to in Subsection B of this section shall contain the following conditions:

(1) the Indian nation, tribe or pueblo, but not the bureau of Indian affairs, shall submit proof of adequate public liability and property damage insurance for vehicles operated by the peace officers and police professional liability insurance from a company licensed to sell insurance in the state;

(2) each applicant for a commission shall successfully complete four hundred hours of basic police training that is approved by the director of the New Mexico law enforcement academy;

(3) the chief of the New Mexico state police shall have the authority to suspend any commission granted pursuant to Subsection B of this section for reasons solely within the chief's discretion;

(4) if any provision of the agreement is violated by the Indian nation, tribe or pueblo or any of its agents, the chief of the New Mexico state police shall suspend the agreement on five days' notice, which suspension shall last until the chief is satisfied that the violation has been corrected and will not recur;

(5) the goldenrod-colored officer's second copy of any citation issued pursuant to a commission authorized by this section shall be submitted within five days to the chief of the New Mexico state police;

(6) any citation issued pursuant to a commission authorized by this section shall be to a magistrate court of New Mexico; except that any citations issued to Indians within the exterior boundaries of an Indian reservation shall be cited into tribal court;

(7) the agreement or any commission issued pursuant to it shall not confer any authority on a tribal court or other tribal authority that the court or authority would not otherwise have;

(8) the authority conferred by any agreement entered into pursuant to the provisions of this section shall be coextensive with the exterior boundaries of the reservation; except that an officer commissioned under this section may proceed in hot pursuit of an offender beyond the exterior boundaries of the reservation, and the authority conferred in any written agreement between the chief of the New Mexico state police and the Navajo Nation may extend beyond the exterior boundaries of the Navajo reservation to and including the area enclosed by the following description:

Beginning at a point where the southern boundary line of the Navajo Nation reservation intersects the western right-of-way line of US 491, and running thence; southerly along the western right-of-way line of US 491 to the northerly city limits of Gallup; thence, easterly along the northerly city limits of Gallup to the northern side of the right of way of I-40; thence, in an easterly direction along the northerly side of the right of way of I-40 to the northerly limits of the village of Prewitt; thence, in a straight line between the northerly boundary of the village of Prewitt to the southerly boundary of Ambrosia Lake; thence in a straight line between the southerly boundary of Ambrosia Lake to the southerly boundary of Hospah; thence, east along a straight line from the southerly boundary of Hospah to the southern boundary of Torreon; thence along the easterly side of the right of way of state road 197 to the westerly city limits of Cuba; thence, north along the westerly side of the right of way of state road 44 to the southerly boundary of the Jicarilla Apache Nation reservation; thence, westerly along the southerly boundary of the Jicarilla Apache Nation reservation to the southwest corner of that reservation; thence, northerly along the westerly boundary of the Jicarilla Apache Indian reservation to a point where the westerly boundary of the reservation intersects the southerly side of the right of way of state road 44; thence, northerly along the southerly side of the right of way of state road 44 to its intersection with the northerly side of the right of way of Navajo road 3003; thence, along the northerly side of the right of way of Navajo road 3003 to a point where the northerly side of the right of way of Navajo road 3003 intersects the westerly side of the right-of-way line of state road 371; thence, northerly along the west side of the right of way of state road 371 to the southerly side of the right of way of Navajo road 36; thence, westerly along the southerly side of the right of way of Navajo road 36 to the eastern border of the Navajo Nation reservation; thence, along the eastern and southerly borders of the Navajo Nation reservation to the point of beginning.

The municipalities of Cuba and Gallup and the villages of Thoreau and Prewitt are excluded from the grant of authority that may be conferred in any written agreement entered into pursuant to provisions of this section; provided, however, any written agreement may include under such grant of authority the communities of Ambrosia Lake, Hospah, Torreon, Lybrook, Nageezi, Counselors and Blanco Trading Post and those communities commonly known as the Wingate community; the Navajo Nation Blue Water ranch area of the Thoreau community; the Prewitt community, exclusive of the village of Prewitt; the Haystack community; the Desidero community; the Sand Springs community; the Rincon Marquis community; the Charley Jesus Arviso and the Castillo community; and state road 264 beginning at the point where it intersects US 491 and ending where state road 264 intersects the Arizona-New Mexico state line; and

(9) the chief of the New Mexico state police or the chief's designee and the Indian nation, tribe or pueblo or the appropriate federal official shall be required to meet at least quarterly or more frequently at the call of the chief of the New Mexico state police to discuss the status of the agreement and invite other law enforcement or other officials to attend as necessary.

D. Nothing in this section impairs or affects the existing status and sovereignty of an Indian nation, tribe or pueblo as established under the laws of the United States.

E. All persons who are duly commissioned federal law enforcement officers employed by the federal bureau of investigation; drug enforcement administration; bureau of alcohol, tobacco and firearms; United States secret service; United States customs service; immigration and naturalization service; United States marshals service; postal inspection service; United States probation department; and United States pretrial services agency; and other appropriate federal officers whose primary duty is law enforcement related, who are assigned in New Mexico and who are required to be designated by the county sheriff on a case-by-case basis in the county in which they are working, are recognized and authorized to act as New Mexico peace officers and have all the powers of New Mexico peace officers to enforce state laws in New Mexico, including the power to make arrests for violation of state laws. The department of public safety shall maintain a registry that lists the name and affiliated federal agency of every federal law enforcement officer recognized and authorized to act as a New Mexico peace officer pursuant to the provisions of this subsection. This subsection shall not be construed to impose liability upon or to require indemnification by the state for any act performed by a federal law enforcement officer pursuant to this subsection.

F. The provisions of Subsection E of this section regarding designation of federal law enforcement officers by a county sheriff do not apply to federal law enforcement officers who are duly commissioned officers of a police or sheriff's department for an Indian nation, tribe or pueblo in New Mexico or who are federal law enforcement officers employed by the bureau of Indian affairs.

G. Nothing in this section limits, impairs or nullifies the authority of county sheriffs to appoint pursuant to Chapter 4, Article 41 NMSA 1978 duly commissioned state or federally certified officers who are employees of a police or sheriff's department of an Indian nation, tribe or pueblo in New Mexico or who are federal law enforcement officers employed by the bureau of Indian affairs as deputy sheriffs authorized to enforce New Mexico criminal and traffic law.

History: 1953 Comp., 39-1-12, enacted by Laws 1972, ch. 8, 1; 1979, ch. 39, 1; 1981, ch. 120, 1; 1983, ch. 275, 1; 1988, ch. 14, 3; 1993, ch. 179, 1; 1995, ch. 186, 1; 1997, ch. 260, 1; 2002, ch. 92, 1; 2005, ch. 290, 1.



Section 29-1-12 - Authorization to maintain and retake custody of Arizona prisoners.

29-1-12. Authorization to maintain and retake custody of Arizona prisoners.

An officer or employee of the Arizona department of corrections who has in his custody, pursuant to Arizona law, a ward, offender or prisoner of the state of Arizona whom he is transporting from a facility in Arizona to another point in Arizona via New Mexico or to a point in New Mexico for fire fighting or conservation work shall maintain custody of such ward, offender or prisoner in New Mexico. Such officer or employee may, in the event of escape of such ward, offender or prisoner in New Mexico, retake such ward, offender or prisoner in the same manner as if such officer or employee were a New Mexico police officer and such ward, offender or prisoner had been committed to his custody under New Mexico law.

History: 1953 Comp., 39-1-13, enacted by Laws 1975, ch. 281, 1.



Section 29-1-13 - Unclaimed property; inventory.

29-1-13. Unclaimed property; inventory.

A peace officer shall immediately inventory and record any personal property that comes into his possession and is taken under authority of law or is left in his possession or in the possession of the state, county or municipality. As used in Sections 29-1-13 through 29-1-15 NMSA 1978, "peace officer" means any full-time employee of a police or sheriff's department that is part of or administered by the state or any political subdivision of the state and which employee is responsible for the prevention and detection of crime and the enforcement of the penal, traffic or highway laws of the state.

History: Laws 1983, ch. 50, 1.



Section 29-1-14 - Unclaimed property; authority to sell; notice of sale; deadly weapons, controlled substances and other contraband excepted.

29-1-14. Unclaimed property; authority to sell; notice of sale; deadly weapons, controlled substances and other contraband excepted.

A. Any personal property having a fair market value greater than fifty dollars ($50.00) that has been unclaimed by the true owner, is no longer necessary for use in obtaining a conviction, is not needed for any other public purpose and has been in the possession of a state, county or municipal law enforcement agency for more than ninety days shall be sold at public sale.

B. Prior to the sale of seized personal property, the law enforcement agency shall make a reasonable attempt to notify the original owner of the seized personal property and shall publish a notice of the sale of unclaimed personal property once each week for two successive weeks. The notice shall contain:

(1) a brief description of the personal property to be sold;

(2) the time and place of the sale; and

(3) the name of any purported owner, if known.

C. If prior to the sale the true owner identifies the personal property to be sold and offers strict proof of identity and ownership of the personal property, the personal property shall be returned to its true owner.

D. Any personal property offered but not sold at a public sale may be destroyed or otherwise disposed of upon application to the district court, ex parte and without notice.

E. Any personal property sold at public sale, claimed by its true owner, destroyed or otherwise disposed of pursuant to this section shall be removed from the inventory record kept by the law enforcement agency.

F. Any personal property having a fair market value equal to or less than fifty dollars ($50.00) that has been unclaimed by the true owner, is no longer necessary for use in obtaining a conviction, is not needed for any other public purpose and has been in the possession of a state, county or municipal law enforcement agency for more than ninety days may be destroyed, except as otherwise provided by order of the district court upon ex parte application without notice.

G. Any alcoholic beverage that has been unclaimed by the true owner, is no longer necessary for use in obtaining a conviction, is not needed for any other public purpose and has been in the possession of a state, county or municipal law enforcement agency for more than ninety days may be destroyed or may be utilized by the scientific laboratory division of the department of health for educational or scientific purposes.

H. This section shall not apply to deadly weapons or items of significant historical value, poisons, controlled substances or other contraband lawfully seized as evidence for the prosecution of a violation of statute or ordinance or which has otherwise come into the lawful possession of a state, county or municipal law enforcement agency and has been in possession for more than ninety days. Once it is determined by the law enforcement agency that any property enumerated in this subsection is no longer necessary for use in obtaining a conviction or is not needed for any other public purpose, the law enforcement agency may apply to the district court, ex parte and without notice, for an order authorizing destruction or other disposition of the property; provided that a state, county or municipal law enforcement agency shall allow state museums access to agency inventory records for the purpose of inspecting and selecting firearms that are appropriate to state museum firearm collections. The court shall grant the application if the proposed destruction or disposition is in the best interest of the public safety and welfare.

I. This section shall not apply to any personal property for which a notice of intent to claim has been served. Any victim, as defined in Section 31-26-3 NMSA 1978, or alleged victim shall be entitled to serve notice of intent to claim ownership of any personal property upon that person, agency or entity in actual custody or control of the property. Nothing in this subsection shall be construed to limit, interfere with or affect the rights or remedies of the rightful owner of any seized property.

History: 1978 Comp., 29-1-14, enacted by Laws 1983, ch. 50, 2; 1989, ch. 147, 1; 1994, ch. 22, 1; 2003, ch. 340, 1.



Section 29-1-15 - Proceeds of sale; title to property vests in purchaser.

29-1-15. Proceeds of sale; title to property vests in purchaser.

A. Any money derived by a peace officer from the sale of unclaimed personal property shall be paid to the appropriate treasurer for credit to the general fund of the state, county or municipality.

B. Any person purchasing unclaimed personal property at a public auction conducted by a peace officer has good title to the property. The true owner of the unclaimed personal property is divested of any right to the property and is estopped from making any claim to the property.

History: Laws 1983, ch. 50, 3.



Section 29-1-16 - Electronic recordings of custodial interrogations.

29-1-16. Electronic recordings of custodial interrogations.

A. A state or local law enforcement officer shall comply when reasonably able to do so with the following procedures when conducting a custodial interrogation:

(1) the custodial interrogation shall be electronically recorded in its entirety;

(2) if conducted in a police station, the custodial interrogation shall be electronically recorded by a method that includes audio or visual or both, if available; and

(3) the electronic recording shall include the advice of constitutional rights required by law.

B. A law enforcement officer shall comply with the provisions of this section unless the law enforcement officer has good cause not to electronically record the entire custodial interrogation and makes a contemporaneous written or electronic record of the reasons for not doing so. Good cause includes:

(1) the electronic recording equipment was not reasonably available;

(2) the electronic recording equipment failed and obtaining replacement equipment was not feasible;

(3) the individual refused to be recorded; or

(4) the statement was made in a court proceeding or a grand jury proceeding.

C. Statements that are spontaneously volunteered and not the result of custodial interrogation are not subject to the provisions of this section.

D. The provisions of this section shall apply only to custodial interrogations when, at the time of the interrogation, the person is suspected of committing a felony offense.

E. The provisions of this section do not apply to custodial interrogations conducted outside the state of New Mexico.

F. The provisions of this section do not apply to statements used for impeachment purposes.

G. The provisions of this section do not apply within a correctional facility.

H. As used in this section:

(1) "custodial interrogation" means questioning by law enforcement officers that requires the advice of constitutional rights; and

(2) "electronic recording" means a complete and authentic electronic recording created by visual or audio media, including by motion picture, videotape, audio tape or digital media.

I. This section shall not be construed to exclude otherwise admissible evidence in any judicial proceeding.

History: Laws 2005, ch. 252, 1.



Section 29-1-17 - Identity theft reports.

29-1-17. Identity theft reports.

When a law enforcement officer interviews an alleged identity theft victim, the law enforcement officer shall make a written report of the information provided by the victim and by witnesses on appropriate forms provided by the attorney general. A copy of the police report shall be filed with the office of the attorney general.

History: Laws 2009, ch. 95, 1.






Article 2 - State Police

Section 29-2-1 - New Mexico state police created.

29-2-1. New Mexico state police created.

There is created in the department of public safety the "New Mexico state police division".

History: 1941 Comp., 40-201, enacted by Laws 1941, ch. 147, 1; 1953 Comp., 39-2-1; Laws 1977, ch. 257, 19; 1979, ch. 202, 12; 1987, ch. 254, 17; 1989, ch. 204, 21.



Section 29-2-1.1 - Definitions.

29-2-1.1. Definitions.

As used in Chapter 29 NMSA 1978:

A. "chief" or "chief of the state police" means the director of the New Mexico state police division of the department;

B. "commission" means the public safety advisory commission;

C. "department" means the department of public safety;

D. "member of the New Mexico state police" means a commissioned officer of the New Mexico state police, including an officer who is certified and commissioned as of June 30, 2015 in the former motor transportation division or the former special investigations division;

E. "New Mexico law enforcement academy" or "academy" means a division of the department established pursuant to the Law Enforcement Training Act [Chapter 29, Article 7 NMSA 1978];

F. "New Mexico state police" means the New Mexico state police division of the department; and

G. "secretary" means the secretary of public safety.

History: 1978 Comp., 29-2-1.1, enacted by Laws 1987, ch. 254, 18; 1989, ch. 204, 22; 2015, ch. 3, 4.



Section 29-2-3 - New Mexico state police; organization.

29-2-3. New Mexico state police; organization.

The New Mexico state police shall consist of a chief and such patrol officers, sergeants, lieutenants and captains as the secretary may deem advisable within the limits of the funds appropriated for the New Mexico state police; provided that the number of captains, lieutenants and sergeants shall not exceed twenty-five percent of the total number of the police, exclusive of the chief; but this requirement shall not be interpreted so as to require the demotion of any member of the previous state police division, the former motor transportation division or the former special investigations division.

History: 1941 Comp., 40-203, enacted by Laws 1941, ch. 147, 3; 1953 Comp., 39-2-3; Laws 1977, ch. 257, 21; 1979, ch. 202, 14; 2015, ch. 3, 5.



Section 29-2-4 - Appointments; removal.

29-2-4. Appointments; removal.

The chief of the New Mexico state police shall be appointed by the secretary. All patrol officers and other officers and all civilian employees shall be appointed by the chief.

History: 1941 Comp., 40-204, enacted by Laws 1941, ch. 147, 4; 1953 Comp., 39-2-4; Laws 1977, ch. 257, 22; 1979, ch. 202, 15; 2015, ch. 3, 6.



Section 29-2-4.1 - Rules.

29-2-4.1. Rules.

The secretary shall promulgate rules governing employment and operating practices and related matters for employees of the New Mexico state police.

History: 1978 Comp., 29 2 4.1, enacted by Laws 1979, ch. 202, 16; 2015, ch. 3, 7.



Section 29-2-6 - Qualifications of members.

29-2-6. Qualifications of members.

A. Members of the New Mexico state police, except the chief, shall:

(1) at the time of their appointment, be citizens of the United States;

(2) at the time of their appointment, have reached twenty-one years of age;

(3) except as otherwise provided in Subsection B of this section, at the time of their appointment, have completed at least sixty hours of college credit or have had two years of military or law enforcement service. This requirement shall not apply to officers who are certified and commissioned as of June 30, 2015 in the former motor transportation division or the former special investigations division;

(4) be of good moral character and not have been convicted of a felony or infamous crime in the courts of this state or other state or any country or in the federal courts; and

(5) pass a physical examination that the New Mexico state police may require.

B. Notwithstanding the requirement of Paragraph (3) of Subsection A of this section, the chief may appoint a member of the New Mexico state police who has at least thirty hours of college credit, and the chief shall determine an appropriate time period after appointment for the member to complete the additional thirty hours of college credit required. This provision shall not apply to officers who are certified and commissioned as of June 30, 2015 in the former motor transportation division or the former special investigations division.

History: 1941 Comp., 40-206, enacted by Laws 1941, ch. 147, 6; 1953 Comp., 39-2-6; Laws 1963, ch. 100, 1; 1967, ch. 64, 1; 1973, ch. 37, 1; 1977, ch. 257, 23; 1979, ch. 202, 17; 1993, ch. 70, 1; 1998, ch. 5, 1; 2001, ch. 45, 1; 2009, ch. 55, 1; 2011, ch. 91, 1; 2015, ch. 3, 8.



Section 29-2-7 - Commissioned officers; application; procedure.

29-2-7. Commissioned officers; application; procedure.

The New Mexico state police shall cause all applicants for the position of commissioned officer to submit a written detailed application on forms as the secretary shall prescribe, and the secretary shall cause an investigation to be made of all applicants, subsequent to their taking the examination referred to in Section 29-2-8 NMSA 1978, for the purpose of determining the moral character, general reputation and fitness of any applicant. An applicant who is found unfit as a result of the investigation shall be disqualified for employment. The secretary shall by rule prescribe the physical qualifications of applicants and shall require each applicant to submit to a physical examination by doctors as the secretary shall designate. An applicant who does not meet the physical requirements prescribed by the secretary shall be disqualified for employment. Inasmuch as laws have been enacted providing for retirement, disability and life insurance funds for members of the New Mexico state police, it is the intention of the legislature that no applicants will be appointed who are in such physical condition that the cost of such protection will thereby be increased.

History: 1941 Comp., 40-207, enacted by Laws 1941, ch. 147, 7; 1953 Comp., 39-2-7; Laws 1977, ch. 257, 24; 1978, ch. 82, 1; 1979, ch. 202, 18; 2015, ch. 3, 9.



Section 29-2-8 - New Mexico state police; commissioned officers; examination.

29-2-8. New Mexico state police; commissioned officers; examination.

The New Mexico state police shall conduct a written examination of all applicants for the position of commissioned officer for the purpose of determining their mental qualifications and knowledge of the laws of New Mexico and their ability to render assistance in case of accidents upon the public highways. No applicant shall be appointed a member of the New Mexico state police, other than the chief, until the applicant has passed the written examination with a grade of not less than seventy-two percent. This section shall not apply to officers who are certified and commissioned as of June 30, 2015 in the former motor transportation division or the former special investigations division.

History: 1941 Comp., 40-208, enacted by Laws 1941, ch. 147, 8; 1953 Comp., 39-2-8; Laws 1977, ch. 257, 25; 1978, ch. 82, 2; 1979, ch. 202, 19; 2015, ch. 3, 10.



Section 29-2-9 - Probationary period; length; permanent commission; salary.

29-2-9. Probationary period; length; permanent commission; salary.

A. All new appointments as members of the New Mexico state police shall be for a probationary period of two years. During the probationary period, the new members may be removed or suspended at the discretion of the chief. At the end of two years of satisfactory service and upon recommendation of the chief and with concurrence of the secretary, the appointee may receive a permanent commission as a member of the New Mexico state police. However, the probationary period may be extended beyond a two-year period upon the recommendation of the chief with the concurrence of the secretary. This subsection shall not apply to officers who are certified and commissioned as of June 30, 2015 in the former motor transportation division or the former special investigations division. Members who are on probation on July 1, 2015 shall complete the probationary period under which they were hired.

B. The salaries of all members of the New Mexico state police, probationary and permanent, and that of the chief shall be fixed by the secretary.

History: 1941 Comp., 40-209, enacted by Laws 1941, ch. 147, 9; 1953, ch. 80, 2; 1953 Comp., 39-2-9; Laws 1977, ch. 257, 26; 1979, ch. 202, 20; 2015, ch. 3, 11.



Section 29-2-10 - Promotions.

29-2-10. Promotions.

All promotions in the New Mexico state police to the rank of sergeant shall be made after written examinations. All promotions above the rank of sergeant shall be made by the chief after concurrence and approval by the secretary. The ranks of sergeant, lieutenant and captain shall be permanent unless established as an exempt rank by the chief with the concurrence of the secretary. All promotions above the rank of captain are by executive appointment of the chief with concurrence of the secretary, and those persons shall serve at the pleasure of the chief with the concurrence of the secretary.

History: 1941 Comp., 40-210, enacted by Laws 1941, ch. 147, 10; 1953 Comp., 39-2-10; Laws 1979, ch. 202, 21; 2015, ch. 3, 12.



Section 29-2-11 - Disciplinary proceedings; appeal.

29-2-11. Disciplinary proceedings; appeal.

A. A New Mexico state police officer holding a permanent commission shall not be removed from office, demoted or suspended except for incompetence, neglect of duty, violation of a published rule of conduct, malfeasance in office or conduct unbecoming an officer, except as provided in this section. A probationary officer not holding a permanent commission may be removed from office, demoted or suspended in accordance with New Mexico state police rules.

B. The secretary may suspend an officer for disciplinary reasons for not more than thirty days in accordance with New Mexico state police rules without further review or appeal.

C. In the event an officer is removed from office, demoted or suspended for a period of more than thirty days, the secretary shall provide written notification of the grounds supporting the action to the officer. The officer may appeal the secretary's action to the commission within thirty days of the date of receipt of the secretary's written notification. The appeal process shall be public and conducted in accordance with New Mexico state police rules.

D. In the event the commission finds that there is just cause for the removal, demotion or suspension of the officer for a period in excess of thirty days, the officer may appeal the decision of the commission to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: 1941 Comp., 40-211, enacted by Laws 1941, ch. 147, 11; 1953, ch. 80, 3; 1953 Comp., 39-2-11; Laws 1970, ch. 5, 1, 1977, ch. 257, 27; 1979, ch. 202, 22; 1987, ch. 254, 19; 1989, ch. 204, 23; 1998, ch. 55, 40; 1999, ch. 265, 42; 2006, ch. 11, 1; 2006, ch. 12, 1.



Section 29-2-12 - Oath.

29-2-12. Oath.

All members of the New Mexico state police and the secretary shall take the oath of office required of all state officials.

History: 1941 Comp., 40-212, enacted by Laws 1941, ch. 147, 12; 1953 Comp., 39-2-12; Laws 1977, ch. 257, 28; 1978, ch. 82, 3; 1979, ch. 202, 23; 2015, ch. 3, 13.



Section 29-2-13 - Uniforms and badges; uniform allowance to be set by secretary.

29-2-13. Uniforms and badges; uniform allowance to be set by secretary.

A suitable and distinctive uniform shall be prescribed by the secretary. The secretary shall provide and issue to each commissioned officer a uniform and an appropriate badge which shall contain in plain legible letters the words "New Mexico state police". The prescribed uniform and badge shall be worn at all times when on duty, except when by direction of the chief or the governor, any member of the New Mexico state police is assigned to special duties. Uniform allowance and subsistence pay shall be established by the secretary and allowed in addition to a commissioned officer's salary and paid on a monthly basis to each commissioned officer of the division. The uniform allowance and subsistence pay shall be expended only for the purposes allowed and any portion of the uniform allowance or subsistence pay not so spent in each fiscal year shall revert to the general fund.

History: 1941 Comp., 40-213, enacted by Laws 1941, ch. 147, 13; 1953 Comp., 39-2-13; Laws 1976, ch. 8, 1; 1977, ch. 257, 29; 1979, ch. 202, 24; 1989, ch. 204, 24.



Section 29-2-14 - Unauthorized wearing of uniform or badge; unauthorized marking of motor vehicle; penalty.

29-2-14. Unauthorized wearing of uniform or badge; unauthorized marking of motor vehicle; penalty.

A. Unauthorized wearing of uniform or badge consists of the wearing or requiring the wearing, without authorization by the secretary, of a uniform or badge or both whose material, color or design, or any combination of them, is such that the wearer appears to be a member of the New Mexico state police.

B. Unauthorized marking of motor vehicle consists of the marking, using, possessing or owning or requiring the marking or using, without authorization by the secretary, of a motor vehicle whose insignia, color or equipment, or any combination of them, is such that the motor vehicle appears to be a New Mexico state police motor vehicle.

C. Whoever commits unauthorized wearing of uniform or badge or unauthorized marking of motor vehicle is guilty of a petty misdemeanor.

History: 1953 Comp., 39-2-13.1, enacted by Laws 1971, ch. 87, 1; 1977, ch. 257, 30; 1979, ch. 202, 25; 2015, ch. 3, 14.



Section 29-2-16 - State police school; compensation.

29-2-16. State police school; compensation.

A. Before entering upon the appointee's duties, every appointee to the New Mexico state police shall be required to attend a school of instruction approved by the secretary. A uniform course of instruction shall be given all trainees governing the operation, maintenance and temporary roadside repair of motor vehicles, the laws of the state that the appointee may be called on to enforce and other instruction as the secretary may require. Attendance at the school or other course of instruction as may be prescribed renders the person attending subject to the control of the New Mexico state police during attendance.

B. The secretary may, within the budgetary means of the New Mexico state police, allow subsistence and compensation for trainees attending the school of instruction at the New Mexico state police headquarters or elsewhere.

C. This section shall not apply to members of the former motor transportation division or the former special investigations division.

History: 1941 Comp., 40-215, enacted by Laws 1941, ch. 147, 15; 1953 Comp., 39-2-15; Laws 1959, ch. 231, 1; 1971, ch. 211, 1; 1977, ch. 257, 31; 1978, ch. 82, 4; 1979, ch. 202, 26; 1981, ch. 189, 1; 2015, ch. 3, 15.



Section 29-2-18 - State police chief and other members; powers and duties.

29-2-18. State police chief and other members; powers and duties.

A. The chief and other members of the New Mexico state police, when duly commissioned and sworn under the provisions of Sections 29-2-1 through 29-2-29 NMSA 1978, shall have the following powers and shall be:

(1) conservators of the peace within the state with full power to apprehend, arrest and bring before the proper court all law violators within the state;

(2) ex-officio deputies and agents of all the officers and departments of the taxation and revenue department and of the officers and departments within the state charged with the registration of motor vehicles, the issuance of licenses to operators of motor vehicles and of the officers and departments of the state charged with the regulation and control of motor vehicles operated upon the public highways for hire in the transportation of either passengers or property; and

(3) charged with the enforcement of all laws of New Mexico regulating the use of highways.

B. Upon request of any officer or agency of the state charged with the duty of enforcing any law of the state that is made to the secretary, one or more members of the New Mexico state police may be temporarily designated specifically to enforce the provisions of such law.

History: 1941 Comp., 40-217, enacted by Laws 1941, ch. 147, 17; 1953 Comp., 39-2-17; Laws 1977, ch. 257, 33; 1979, ch. 202, 27; 2015, ch. 3, 16.



Section 29-2-19 - Chief; qualifications; removal.

29-2-19. Chief; qualifications; removal.

A. The chief is the executive officer of the New Mexico state police and is subject to the control, supervision and direction of the secretary. The appointee, at the time of appointment as chief by the secretary, shall have been a member of the New Mexico state police holding a permanent commission for ten continuous years immediately prior to the appointment and shall have served not less than three years in a supervisory capacity. Appointment shall be made with the consent of the senate.

B. The chief shall serve at the pleasure of the secretary.

C. The seniority and retirement rating of the chief shall be continuous as for any other member.

D. The chief shall maintain an office in Santa Fe in such quarters as are provided by the New Mexico state police for that purpose.

History: 1953 Comp., 39-2-18, enacted by Laws 1977, ch. 257, 34; 1979, ch. 202, 28; 1981, ch. 185, 1; 2015, ch. 3, 17.



Section 29-2-20 - Districts.

29-2-20. Districts.

The New Mexico state police chief, subject to the control of the secretary, may divide the state into districts and may designate home stations for the members of the New Mexico state police.

History: 1941 Comp., 40-219, enacted by Laws 1941, ch. 147, 19; 1953 Comp., 39-2-19; Laws 1977, ch. 257, 35; 1979, ch. 202, 29; 2015, ch. 3, 18.



Section 29-2-21 - Details.

29-2-21. Details.

The governor of New Mexico may from time to time detail all or any part of the New Mexico state police to such part of the state as in his judgment may be necessary to bring about proper law enforcement in the state to handle disturbances or to investigate specific law violations.

History: 1941 Comp., 40-220, enacted by Laws 1941, ch. 147, 20; 1953 Comp., 39-2-20; Laws 1977, ch. 257, 36; 1979, ch. 202, 30.



Section 29-2-22 - Rule-making power; rules to establish standards of conduct.

29-2-22. Rule-making power; rules to establish standards of conduct.

The secretary has authority to make and promulgate rules and regulations for the purpose of carrying out the provisions of Sections 29-2-1 through 29-2-29 NMSA 1978. The secretary shall establish by rules, from time to time, standards of conduct for members of the New Mexico state police, and a copy of the rules shall be delivered to each member and displayed at each station of the department. The rules shall be filed pursuant to the State Rules Act [Chapter 14, Article 4 NMSA 1978].

History: 1941 Comp., 40-221, enacted by Laws 1941, ch. 147, 21; 1953, ch. 80, 5; 1953 Comp., 39-2-21; Laws 1977, ch. 257, 37; 1978, ch. 82, 5; 1979, ch. 202, 31; 2015, ch. 3, 19.



Section 29-2-24 - Waiver.

29-2-24. Waiver.

The provisions of Sections 29-2-6 through 29-2-8 NMSA 1978 may be waived by the secretary with regard to plainclothes or special investigators and other employees not regularly uniformed.

History: 1941 Comp., 40-225, enacted by Laws 1941, ch. 147, 25; 1953 Comp., 39-2-25; Laws 1977, ch. 257, 39; 1979, ch. 202, 32; 2015, ch. 3, 20.



Section 29-2-25 - Accident reports.

29-2-25. Accident reports.

When any member of the New Mexico state police investigates a motor vehicle accident, the member shall make a written report of the findings on appropriate forms furnished by the New Mexico state police, the original of which report shall be filed in the office of the New Mexico state police and shall be furnished to any person upon written application accompanied by a fee as set by the secretary for the photocopy of each surface of all documents comprising a report.

History: 1941 Comp., 40-226, enacted by Laws 1947, ch. 38, 1; 1953 Comp., 39-2-26; Laws 1957, ch. 59, 1; 1977, ch. 257, 40; 1978, ch. 82, 6; 1979, ch. 202, 33; 2015, ch. 3, 21.



Section 29-2-27 - Security for the governor and the legislature.

29-2-27. Security for the governor and the legislature.

A. The New Mexico state police shall provide security and protection for the governor, and security and protection for the governor's family. The extent and manner in which the security is provided shall be determined by the governor and the chief of the New Mexico state police.

B. The New Mexico state police shall provide security and protection for the legislature while it is in session.

History: 1953 Comp., 39-2-28, enacted by Laws 1969, ch. 125, 1; 1977, ch. 257, 41; 1979, ch. 202, 34.



Section 29-2-28 - Provide concurrent jurisdiction of state property and grounds.

29-2-28. Provide concurrent jurisdiction of state property and grounds.

The New Mexico state police shall have concurrent jurisdiction for the protection of all public buildings, grounds and property of the state government, its agencies, instrumentalities and institutions, including but not limited to the state capitol and the state capitol complex. Such concurrent jurisdiction shall include the exercise of supervisory authority over any other security forces employed on such property by the agency, instrumentality or institution, at the option or election of the chief of the New Mexico state police.

History: 1953 Comp., 39-2-28.1, enacted by Laws 1971, ch. 259, 1; 1977, ch. 257, 42; 1979, ch. 202, 35.



Section 29-2-29 - State police; group life insurance.

29-2-29. State police; group life insurance.

Notwithstanding the provisions of Section 10-7-4 NMSA 1978 and in addition to all other benefits provided commissioned officers, the department shall provide life insurance coverage in the amount of twenty-five thousand dollars ($25,000) for each state police officer to be paid to his designated beneficiary. The coverage shall include double indemnity provisions for death incurred in line of duty. The coverage shall be provided by a group term insurance policy, the premium for which shall be paid out of state funds appropriated to the department of public safety.

History: 1953 Comp., 39-2-29, enacted by Laws 1973, ch. 297, 1; 1989, ch. 204, 25.






Article 3 - Identification of Criminals

Section 29-3-1 - New Mexico state police; identification and information.

29-3-1. New Mexico state police; identification and information.

A. It is the duty of the New Mexico state police to install and maintain complete systems for the identification of criminals, including the fingerprint system and the modus operandi system. The New Mexico state police shall obtain, from whatever source procurable, and shall file and preserve for record, plates, photographs, outline pictures, fingerprints, measurements, descriptions, modus operandi statements and such other information about, concerning and relating to any and all persons who have been or who shall be convicted of a felony or who shall attempt to commit a felony within this state or who are well-known and habitual criminals or who have been convicted of any of the following felonies or misdemeanors:

(1) illegally carrying, concealing or possessing a pistol or any other dangerous weapon;

(2) buying or receiving stolen property;

(3) unlawful entry of a building;

(4) escaping or aiding an escape from prison;

(5) making or possessing a fraudulent or forged check or draft;

(6) petit larceny;

(7) unlawfully possessing or distributing habit-forming narcotic drugs; and

(8) driving while under the influence of intoxicating liquor or drugs.

B. The New Mexico state police may also obtain like information concerning persons who have been convicted of violating any of the military, naval or criminal laws of the United States or who have been convicted of a crime in any other state, country, district or province, which, if committed within this state, would be a felony.

C. The New Mexico state police shall make a complete and systematic record and index of all information obtained for the purpose of providing a convenient and expeditious method of consultation and comparison.

History: Laws 1935, ch. 149, 4; 1941 Comp., 40-301; 1953 Comp., 39-3-1; Laws 1977, ch. 257, 43; 1979, ch. 202, 36; 1997, ch. 242, 1.



Section 29-3-2 - New Mexico state police; cooperation; local and state.

29-3-2. New Mexico state police; cooperation; local and state.

The New Mexico state police shall cooperate with the respective sheriffs, constables, marshals, police and other peace officers of this state in the detection of crime and the apprehension of criminals throughout the state and shall, on the direction of the chief of the New Mexico state police, governor or attorney general, conduct such investigations as may be deemed necessary to obtain and secure evidence which may be considered necessary or essential for the conviction of alleged violators of the criminal laws of this state, and the chief is hereby authorized to assist any prosecuting attorney in the prosecution of any criminal case which may in his judgment require such cooperation. All expenses such as travel, meals and lodging involved in such assistance shall be paid from the court fund of the county in which the trial is held or to be held.

History: Laws 1935, ch. 149, 5; 1941 Comp., 40-302; 1953 Comp., 39-3-2; Laws 1977, ch. 257, 44; 1979, ch. 202, 37.



Section 29-3-3 - New Mexico state police; cooperation; federal.

29-3-3. New Mexico state police; cooperation; federal.

It shall be the duty of the New Mexico state police and it is hereby granted the power to cooperate with agencies of other states and of the United States having similar powers to develop and carry on a complete interstate, national and international system of criminal identification and investigation, and also to furnish upon request any information in their possession concerning any person charged with crime to any court, district attorney or police officer or any peace officer of this state, or of any other state or the United States.

History: Laws 1935, ch. 149, 6; 1941 Comp., 40-303; 1953 Comp., 39-3-3; Laws 1977, ch. 257, 45; 1979, ch. 202, 38.



Section 29-3-4 - State agencies; cooperation.

29-3-4. State agencies; cooperation.

A. It is the duty of the university of New Mexico, the human services department, the department of health and all other state departments, divisions, bureaus, boards, commissions, institutions and officials, free of charge or reward, to cooperate with the law enforcement officers of the state and the New Mexico state police, and to render to them such services and assistance relative to microanalysis, handwriting, toxicology, chemistry, photography, medicine, ballistics and all other sciences and matters relating to or that would aid in controlling crime and the detection, apprehension, identification and prosecution of criminals.

B. Beginning July 1, 2018 and through June 30, 2021, the department of public safety forensic laboratories bureau shall assist a law enforcement agency crime laboratory in a class A county with a population greater than six hundred thousand according to the most recent federal decennial census by processing and testing sexual assault examination kits that consist of one or more samples of biological material collected pursuant to a medical examination of a sexual assault victim for that laboratory. The bureau may charge a laboratory that the bureau assists as provided in this subsection a fee of up to eight hundred dollars ($800) for each sexual assault examination kit that the bureau processes and tests. Fees collected by the bureau in accordance with this subsection shall be deposited in the sexual assault examination kit fund.

C. As used in this section, "biological material" means material that is derived from a human body and includes bodily fluids, hair and skin cells.

History: Laws 1935, ch. 149, 7; 1941 Comp., 40-304; 1953 Comp., 39-3-4; Laws 1977, ch. 257, 46; 1978, ch. 3, 1; 1979, ch. 202, 39; 2017, ch. 98, 1.



Section 29-3-8 - Fingerprint and palm print impressions of persons arrested; disposition.

29-3-8. Fingerprint and palm print impressions of persons arrested; disposition.

A. A person arrested for the commission of a criminal offense amounting to a felony under the laws of this state or any other jurisdiction shall be required by the arresting peace officer or the jail to make fingerprint and palm print impressions prior to the person's release. The arresting peace officer or the jail shall obtain fingerprint and palm print impressions and a photograph each time a person is arrested. At the time of fingerprinting and palm printing, a state tracking number shall be assigned to the fingerprint and palm print records and the booking sheet.

B. A person arrested for the commission of a criminal offense not amounting to a felony but punishable by imprisonment for more than six months under the laws of this state or any political subdivision shall be required by the arresting peace officer or the jail to make fingerprint and palm print impressions prior to the person's release. The arresting peace officer or the jail shall obtain fingerprint and palm print impressions and a photograph each time a person is arrested. At the time of fingerprinting and palm printing, a state tracking number shall be assigned to the fingerprint and palm print records and the booking sheet.

C. A person arrested for violating a provision of Section 66-8-102 NMSA 1978 or committing a violation of a municipal or county ordinance prescribing criminal penalties for driving while under the influence of intoxicating liquor or drugs shall be required by the arresting peace officer or the jail to make fingerprint and palm print impressions prior to the person's release. The arresting peace officer or the jail shall obtain fingerprint and palm print impressions and a photograph each time a person is arrested. At the time of fingerprinting and palm printing, a state tracking number shall be assigned to the fingerprint and palm printing records and the booking sheet.

D. Fingerprint and palm print impressions shall be made pursuant to rules adopted by the department. Fingerprint and palm print record submission policies and a state tracking number system for fingerprint and palm print records shall be implemented pursuant to rules adopted by the department. All felony, misdemeanor and DWI arrest fingerprints and palm prints shall be made in duplicate. Both copies and a photograph of the person arrested shall be forwarded to the department within five days following the date of arrest. The department shall forward one copy to the federal bureau of investigation in Washington, D.C.

E. An inmate who is charged with a felony or misdemeanor offense while incarcerated shall be fingerprinted, palm printed and photographed, and the jail or corrections facility shall forward the offender's fingerprint and palm print records and photograph to the department.

F. The administrative office of the courts shall provide to the department the disposition of all criminal cases assigned a state tracking number. The disposition shall be provided in electronic format, promptly upon the conclusion of the case.

G. The administrative office of the district attorneys shall provide to the department the disposition of all criminal cases assigned a state tracking number, when the district attorney decides not to file charges in the case. The disposition shall be provided in electronic format, promptly upon a district attorney's decision not to file charges in the case.

H. Law enforcement agencies, the administrative office of the courts and the administrative office of the district attorneys may allow the department access to their records for the purpose of auditing those records to ensure compliance with the provisions of this section.

History: 1953 Comp., 39-3-8, enacted by Laws 1978, ch. 87, 1; 1979, ch. 202, 40; 1997, ch. 242, 2; 2002, ch. 46, 1; 2011, ch. 17, 1.



Section 29-3-8.1 - Petition to expunge arrest information.

29-3-8.1. Petition to expunge arrest information.

A. A person may petition the department to expunge arrest information on the person's state record or federal bureau of investigation record if the arrest was for a misdemeanor or petty misdemeanor offense and the arrest was not for a crime of moral turpitude. If the department cannot locate a final disposition after contacting the arresting law enforcement agency, the administrative office of the courts and the administrative office of the district attorneys, the department shall expunge the arrest information.

B. As used in this section:

(1) "expunge" means to remove a notation of an arrest placed on a person's state record or federal bureau of investigation record; and

(2) "final disposition" means a final outcome following arrest, including nolle prosequi, a dismissal, a decision to not file charges, a referral to a pre-prosecution diversion program, placement on probation or imposition of a fine.

History: Laws 2002, ch. 46, 2.



Section 29-3-9 - Instruction.

29-3-9. Instruction.

The governor or the chief of the New Mexico state police may, when deemed necessary or advisable, detail and commission any member or members of the New Mexico state police to attend as a student any school of instruction, now or which may hereafter be established and operated by the United States or any of its agencies, having for its purpose the instruction and training of operators in crime detection and identification, investigation and apprehension of criminals. Such person or persons so detailed and commissioned shall, when they are members of the New Mexico state police, draw the same salaries and allowances as when on duty in this state and shall be deemed to be on leave of absence for such purpose. All other persons so detailed and commissioned for such purpose shall be paid such compensation and allowance as may be provided by law.

History: Laws 1935, ch. 149, 13; 1941 Comp., 40-309; 1953 Comp., 39-3-9; Laws 1977, ch. 257, 50; 1979, ch. 202, 41.



Section 29-3-10 - DNA collection from persons arrested.

29-3-10. DNA collection from persons arrested.

A. A person eighteen years of age or over who is arrested for the commission of a felony under the laws of this state or any other jurisdiction shall provide a DNA sample to jail or detention facility personnel upon booking. A sample is not required if it is determined that a sample has previously been taken, is in the possession of the administrative center, has not been expunged pursuant to the DNA Identification Act [Chapter 29, Article 16 NMSA 1978] and is sufficient for DNA identification testing.

B. Jail or detention facility personnel who collect samples pursuant to this section shall forward the samples to the administrative center. A sample shall not be analyzed and shall be destroyed unless one of the following conditions has been met:

(1) the arrest was made upon an arrest warrant for a felony;

(2) the defendant has appeared before a judge or magistrate who made a finding that there was probable cause for the arrest; or

(3) the defendant posted bond or was released prior to appearing before a judge or magistrate and then failed to appear for a scheduled hearing.

C. Samples shall be collected in accordance with rules and procedures adopted by the DNA oversight committee, shall be subject to the confidentiality and penalty provisions of the DNA Identification Act and shall be used only as authorized by that act.

D. As used in this section:

(1) "administrative center" means the law enforcement agency or unit that administers and operates the DNA identification system pursuant to the provisions of the DNA Identification Act;

(2) "DNA" means deoxyribonucleic acid; and

(3) "sample" means a sample of biological material that is sufficient for DNA testing.

History: Laws 2006, ch. 104, 1; 2011, ch. 84, 1.



Section 29-3-11 - Uniform crime reporting system established; duties of department.

29-3-11. Uniform crime reporting system established; duties of department.

A. The department of public safety shall develop, operate and maintain a uniform crime reporting system and shall be the central repository for the collection, storage, retrieval and analysis of crime incident and arrest reports generated by all law enforcement agencies in this state. The system shall be operational as of January 1, 2008.

B. The department shall:

(1) compile statistical data and forward such data as required to the federal bureau of investigation or the appropriate department of justice agency in accordance with standards and procedures of the national system;

(2) provide forms, standards and procedures and related training to state and local law enforcement agencies as necessary for the agencies to report incident and arrest activity for inclusion in the statewide system;

(3) in conjunction with the New Mexico sentencing commission, annually publish a report on the nature and extent of crime in New Mexico and submit the report to the governor and to the legislature;

(4) maintain the privacy and security of information in accordance with applicable state and federal laws; and

(5) establish rules as necessary to implement the provisions of this section.

C. Every law enforcement agency in the state shall:

(1) submit crime incident reports to the department of public safety on forms or in the format prescribed by the department;

(2) submit any other crime incident information as may be required by the department of public safety; and

(3) use the state uniform statutory charge codes for the automated fingerprint identification system and use uniform crime incident reporting as provided by the department for all incidents and arrests.

D. The annual report and other statistical data reports generated by the department shall be made available to state and local law enforcement agencies and the general public.

History: Laws 2007, ch. 37, 1.



Section 29-3-12 - Updates to criminal history records.

29-3-12. Updates to criminal history records.

The department of public safety shall maintain an electronic subscription service to provide notice of updates to criminal history records, including dispositions, for agencies authorized by law to receive particular criminal history record information. The department shall update, upon receipt, criminal history repository records and dispositions pursuant to any change in information discovered by the department. Within forty-eight hours after the department becomes aware that an individual's criminal history record information in a repository record has changed, the department shall provide notice of the updated information to any agency authorized by law to receive information on that particular record.

History: Laws 2011, ch. 83, 1.






Article 4 - State Police Pension Fund

Section 29-4-1 - Police board may establish trust funds; purpose.

29-4-1. [Police board may establish trust funds; purpose.]

Authority is hereby granted to the board of supervisors of the New Mexico state police [secretary of public safety] to create and establish in behalf and for the benefit of eligible members of the New Mexico state police a pension trust fund providing termination benefits and retirement benefits and a supplementary trust fund providing benefits to such members and their dependents in the event of disability or death as limited hereinafter or in the trust agreements.

History: Laws 1939, ch. 213, 1; 1941 Comp., 40-401; 1953 Comp., 39-4-1.



Section 29-4-2 - Provisions governing trust funds; trust agreements; approval by governor, police board and insurance department.

29-4-2. [Provisions governing trust funds; trust agreements; approval by governor, police board and insurance department.]

All moneys in said pension trust fund and said supplementary trust fund shall be deposited, administered and disbursed in accordance with the terms of this act [29-4-1 to 29-4-11 NMSA 1978] and with the terms of the pension trust agreement and supplementary trust agreement which shall be drafted pursuant to the terms of this act and shall not become effective until specifically approved by the governor of New Mexico, the board of supervisors of the New Mexico state police [secretary of public safety] and the insurance department of the state of New Mexico.

History: Laws 1939, ch. 213, 2; 1941 Comp., 40-402; 1953 Comp., 39-4-2.



Section 29-4-3 - Contributions to funds; maximum.

29-4-3. [Contributions to funds; maximum.]

Contributions to the pension trust fund by members of the New Mexico state police shall not exceed six percent (6%) of their regular monthly salaries, and contributions to the supplementary trust fund shall not exceed five percent (5%) of their regular monthly salaries.

History: Laws 1939, ch. 213, 3; 1941 Comp., 40-403; 1953 Comp., 39-4-3.



Section 29-4-4 - State contributions to funds; liquidation.

29-4-4. State contributions to funds; liquidation.

State contributions to the pension trust fund and the supplementary trust fund shall be appropriated as a part of the annual operating budget of the state police. Contributions to the funds shall be in an amount necessary to prevent any actuarial deterioration of the fund as determined by an annual actuarial investigation. Termination of the trust and liquidation of the funds shall be effected only by specific legislative act.

History: 1978 Comp., 29-4-4 enacted by Laws 1980, ch. 8, 1.



Section 29-4-5 - State treasurer is trustee of funds; duties.

29-4-5. [State treasurer is trustee of funds; duties.]

The treasurer of the state of New Mexico shall serve as trustee for the pension trust fund and the supplementary trust fund and shall receive and hold as trustee for the uses and purposes set out in the trust agreements any and all funds paid to it as such trustee by the state, the department, the employee beneficiaries or by any other person or persons.

History: Laws 1939, ch. 213, 5; 1941 Comp., 40-405; 1953 Comp., 39-4-5.



Section 29-4-6 - Pension consultants; employment; duties.

29-4-6. [Pension consultants; employment; duties.]

The board of supervisors of the New Mexico state police [secretary of public safety] are [is] hereby authorized and empowered to engage pension consultants to assist in drafting the trust agreements and establishing an equitable, practical and actuarially sound pension program. The trustee shall engage pension consultants to supervise and assist in the technical operation of the pension trust in order that there may be no deterioration in the actuarial status of the plan.

History: Laws 1939, ch. 213, 6; 1941 Comp., 40-406; 1953 Comp., 39-4-6.



Section 29-4-7 - Annual report of trustee.

29-4-7. [Annual report of trustee.]

Within ninety days after the close of each fiscal year the trustee, with the aid of the pension consultants, shall prepare and file an annual report with the department and the New Mexico insurance department which shall include the following:

Schedule I. Receipts and disbursements.

Schedule II. Assets of pension trust listing investments as to book value and current market value as of the end of the fiscal year.

Schedule III. List of terminations, showing cause and amount of refund.

Schedule IV. The application of actuarially computed "reserve factors" to the payroll data properly classified for the purpose of computing the reserve liability of the trust fund as of the end of the fiscal year.

Schedule V. The application of actuarially computed "current liability factors" to the payroll data properly classified for the purpose of computing the liability of the trust fund as of the end of the fiscal year.

Schedule VI. An actuarial computation of the pension liability for all employees retired prior to the close of the fiscal year.

History: Laws 1939, ch. 213, 7; 1941 Comp., 40-407; 1953 Comp., 39-4-7.



Section 29-4-8 - Administration of pension program; pension advisory board; membership; assistance to trustee.

29-4-8. [Administration of pension program; pension advisory board; membership; assistance to trustee.]

The complete pension program authorized by the terms of this act [29-4-1 to 29-4-11 NMSA 1978] shall be administered by the trustee with the assistance and counsel of a pension advisory board which shall consist of the chief of the department [director of the New Mexico state police division of the department] as chairman, two members appointed by the board of supervisors of the New Mexico state police [secretary of public safety] with the approval of the governor, and two members elected by the participating members. One of the initial appointees and one of the initial elected representatives shall serve for one-year terms and the other elected and appointed representatives shall serve for two-year terms.

History: Laws 1939, ch. 213, 8; 1941 Comp., 40-408; 1953 Comp., 39-4-8.



Section 29-4-9 - Repeal of conflicting laws; fees, rewards and previously accumulated funds go into supplementary trust fund.

29-4-9. [Repeal of conflicting laws; fees, rewards and previously accumulated funds go into supplementary trust fund.]

Upon the establishment of the pension trust fund and supplementary trust fund as outlined by this act [29-4-1 to 29-4-11 NMSA 1978], all conflicting laws are expressly repealed and any funds previously accumulated for this purpose shall be transferred to the supplementary trust fund. No fee for the performance of an act in line of duty and no reward offered for the apprehension or conviction of any person or persons, or for the recovery of any property may be accepted by any member of the department of state police, but any fee or reward to which such member would be entitled except for the foregoing provisions shall be paid to the supplementary trust fund. All laws and parts of laws in conflict herewith are hereby repealed.

History: Laws 1939, ch. 213, 9; 1941 Comp., 40-409; 1953 Comp., 39-4-9.



Section 29-4-10 - Interest in trust fund not subject to assignment, lien or judicial process; trustee may pay expenses.

29-4-10. [Interest in trust fund not subject to assignment, lien or judicial process; trustee may pay expenses.]

No person entitled to any interest in or share of or pension or benefit from the trust funds shall, prior to the actual payment therefor, have the right to anticipate the same, or to sell, assign, pledge or mortgage or otherwise dispose of or encumber the same, nor shall such interest, share, pension or benefit prior to the actual payment thereof, be liable for the debts or liabilities of the person entitled thereto or be subject to attachment, garnishment, execution or to levy or sale on judicial proceedings, or be transferable by any means, voluntarily or involuntarily. The trustee may expend such sums as it [he] may deem proper from such fund for the necessary expenses connected therewith.

History: Laws 1939, ch. 213, 10; 1941 Comp., 40-410; 1953 Comp., 39-4-10.



Section 29-4-11 - Effective date of act and pension program; approval of governor, police board and insurance department.

29-4-11. [Effective date of act and pension program; approval of governor, police board and insurance department.]

The powers conferred upon the board of supervisors of the New Mexico state police [secretary of public safety] by the provisions of this act [29-4-1 to 29-4-11 NMSA 1978] shall be possessed and may be exercised from and after the first day of July, 1939, and this act shall be in full force and effect from and after that date. The pension program authorized in this act may become operative at any time after the passage of this act upon the approval of the governor of New Mexico, the board of supervisors of the New Mexico state police [secretary of public safety] and the insurance department of the state of New Mexico.

History: Laws 1939, ch. 213, 12; 1941 Comp., 40-411; 1953 Comp., 39-4-11.






Article 4A - Peace Officers', New Mexico Mounted Patrol Members' and Reserve Police Officers' Survivors Supplemental Benefits

Section 29-4A-1 - Short title.

29-4A-1. Short title.

Chapter 29, Article 4A NMSA 1978 may be cited as the "Peace Officers', New Mexico Mounted Patrol Members' and Reserve Police Officers' Survivors Supplemental Benefits Act".

History: Laws 1995, ch. 59, 1; 2002, ch. 78, 1; 2016, ch. 41, 1.



Section 29-4A-2 - Findings; purpose.

29-4A-2. Findings; purpose.

The legislature finds that peace officers throughout the state risk their lives daily to protect the citizens of New Mexico. The legislature further finds that when peace officers are killed in the line of duty, their immediate families can suffer grievously, both emotionally and economically. To recognize the substantial public safety benefits conferred by peace officers and in consideration of the sacrifices undertaken by these officers and their families for the citizens of New Mexico, it is the purpose of the Peace Officers' Survivors Supplemental Benefits Act to ensure that certain supplemental death benefits accrue to the spouse and surviving children, or parents if there are no surviving children or spouse, of a peace officer killed in the line of duty.

History: Laws 1995, ch. 59, 2; 2002, ch. 78, 2.



Section 29-4A-3 - Definitions.

29-4A-3. Definitions.

As used in the Peace Officers', New Mexico Mounted Patrol Members' and Reserve Police Officers' Survivors Supplemental Benefits Act:

A. "fund" means the peace officers', New Mexico mounted patrol members' and reserve police officers' survivors fund;

B. "New Mexico mounted patrol" means units or troops officered and manned to assist with law enforcement pursuant to the provisions of Sections 29-6-1 and 29-6-4 NMSA 1978, Subsection A of Section 29-6-5 NMSA 1978 and Section 29-6-6 NMSA 1978;

C. "peace officer" means any full-time salaried and commissioned or certified law enforcement officer of a police or sheriff's department or a conservation officer of the department of game and fish as used in Chapter 17 NMSA 1978 that is part of or administered by the state or any political subdivision of the state;

D. "reserve police officer" means a volunteer or a temporary or part-time employee of a state or local law enforcement agency who is accepted by that agency as a reserve law enforcement officer after receiving a background check and training as needed by that agency and who is not a member of the New Mexico mounted patrol; and

E. "secretary" means the secretary of public safety.

History: Laws 1995, ch. 59, 3; 1997, ch. 165, 1; 2016, ch. 41, 2.



Section 29-4A-4 - Fund created.

29-4A-4. Fund created.

The "peace officers', New Mexico mounted patrol members' and reserve police officers' survivors fund" is created in the state treasury and shall be administered by the department of public safety. The fund shall consist of all gifts, donations and bequests of money to the fund as well as any appropriations made to the fund. Earnings from investment of the fund shall be credited to the fund. Money in the fund is appropriated to the department of public safety for the purpose of paying death benefits pursuant to the Peace Officers', New Mexico Mounted Patrol Members' and Reserve Police Officers' Survivors Supplemental Benefits Act and shall be paid out only upon warrants issued by the secretary of finance and administration pursuant to vouchers signed by the secretary of public safety. Any unexpended or unencumbered balance remaining in the fund at the end of any fiscal year shall not revert.

History: Laws 1995, ch. 59, 4; 2016, ch. 41, 3.



Section 29-4A-5 - Peace officers', New Mexico mounted patrol members' and reserve police officers' survivors supplemental death benefits; review committee; determination; payment.

29-4A-5. Peace officers', New Mexico mounted patrol members' and reserve police officers' survivors supplemental death benefits; review committee; determination; payment.

A. There is created the "peace officers', New Mexico mounted patrol members' and reserve police officers' survivors supplemental death benefits review committee". The committee shall consist of the attorney general, the chief of the New Mexico state police and the state president of the fraternal order of police or their designees.

B. The peace officers', New Mexico mounted patrol members' and reserve police officers' survivors supplemental death benefits review committee shall determine whether a peace officer, New Mexico mounted patrol member or reserve police officer has been killed in the line of duty and advise the secretary of that determination. In addition to any other death benefits provided by law, the surviving spouse, children or parents shall be paid two hundred fifty thousand dollars ($250,000) as supplemental death benefits whenever a peace officer, New Mexico mounted patrol member or reserve police officer is killed in the line of duty. The benefits shall be paid from the fund.

C. The benefits shall be paid first to the surviving spouse. If there is no surviving spouse, the benefits shall be distributed in pro rata shares to all surviving children. If there are no surviving children or spouse, benefits shall be distributed to the surviving parents of the peace officer, New Mexico mounted patrol member or reserve police officer.

History: Laws 1995, ch. 59, 5; 2002, ch. 78, 3; 2007, ch. 59, 1; 2016, ch. 41, 4.






Article 5 - Educational Institutions; Traffic Regulations and Police Officers

Section 29-5-1 - Educational institutions; campus traffic regulations.

29-5-1. Educational institutions; campus traffic regulations.

A. The board of regents of each state educational institution designated in Article 12, Section 11 of the constitution of New Mexico may promulgate regulations governing the operation and parking of vehicles on any area within the exterior boundaries of lands under its control which is not a public street or highway, including but not limited to:

(1) limiting the rates of speed;

(2) assigning parking spaces and designating parking areas and their uses, and collecting rent therefor;

(3) prohibiting parking;

(4) removing vehicles parked in violation of campus traffic regulations, at the expense of the violator who shall pay the expense before the vehicle is released; and

(5) instituting a system of vehicle registration for the identification and regulation of vehicles regularly using institutional premises, including a reasonable charge to defray costs of registration.

B. Areas subject to campus traffic regulations shall be marked with signs conforming with standards used by the state highway department.

C. Any person who violates any campus traffic regulation adopted under this section is guilty of a misdemeanor and shall be punished by a fine of not more than five dollars ($5.00). All fines and forfeitures collected under this section may be remitted to the state educational institution on whose campus the violation occurred. The money from such fines and forfeitures remitted to state educational institutions shall be used solely for the purposes of enforcing this act [29-5-1, 29-5-2 NMSA 1978], for planning and improving movement and control and related parking problems, and for use in the operation, management and administration of the institution's security department responsible for the enforcement of this act.

History: 1953 Comp., 39-5-1, enacted by Laws 1968, ch. 62, 153; 1975, ch. 167, 2.



Section 29-5-1.1 - Educational institutions; campus traffic regulations.

29-5-1.1. Educational institutions; campus traffic regulations.

A. The board of regents of each state educational institution designated in Article 12, Section 11 of the constitution of New Mexico that is located within a county having a population in excess of ninety-five thousand according to the most recent federal decennial census may promulgate regulations governing the operation and parking of vehicles on any area within the exterior boundaries of lands under its control which is not a municipal street or highway, including but not limited to:

(1) limiting the rates of speed;

(2) assigning parking spaces, designating parking areas and their uses and collecting rent for them;

(3) prohibiting parking;

(4) removing vehicles parked in violation of campus traffic regulations at the expense of the violator who shall pay the expense before the vehicle is released; and

(5) instituting a system of vehicle registration for the identification and regulation of vehicles regularly using institutional premises, including a reasonable charge to defray costs of providing parking and traffic enforcement services and campus parking.

B. Areas subject to campus traffic regulations shall be marked with signs conforming with standards used by the state highway and transportation department.

C. Regulations of a board of regents promulgated pursuant to this section shall include a specific penalty for each type of violation, which shall not exceed one hundred dollars ($100). In addition, the regents may impose an administrative cost assessment not exceeding five dollars ($5.00) for each parking citation issued as costs of administration of a campus traffic program.

D. Except as provided by Subsection J of this section, unless a warning notice or a parking citation is given, at the time of making an arrest for any violation of this section, the arresting officer shall offer the alleged violator the option of accepting a penalty assessment or appearing in the metropolitan, municipal or magistrate court within five days after issuance of the citation. The violator's signature on the penalty assessment notice constitutes as acknowledgment of guilt of the offense stated in the notice.

E. Payment of any parking violation penalty assessment shall be made by mailing the payment within five days from the date the citation was issued to the university police office for processing in the manner prescribed by the board of regents.

F. Payment of any moving violation penalty assessment shall be made by mailing the payment within thirty days from the date of issuance of the citation to the motor vehicle division of the taxation and revenue department, Santa Fe. Payments of penalty assessments are timely if postmarked within thirty days from the date of issuance of the citation. When a penalty assessment is paid by currency, a receipt may be immediately mailed to the violator. When a penalty assessment is paid by check, the canceled check is a sufficient receipt.

G. No record of any penalty assessment payment is admissible as evidence in any court in any civil action.

H. If a penalty assessment is not paid within thirty days from the date of issuance of the citation, the violator shall be prosecuted for the violation charged on the penalty assessment notice in a manner as if a penalty assessment notice had not been issued.

I. Any penalty assessment collected by the motor vehicle division of the taxation and revenue department pursuant to Subsection F of this section shall be remitted to the state treasurer for deposit into the current school fund. Any administrative cost assessment collected by the division pursuant to this section shall be remitted within thirty days to the state educational institution which issued the citation for administering parking and traffic regulations on that campus. Any penalty assessment or administrative cost assessment collected by the university police office pursuant to Subsection E of this section shall be retained by the state educational institution as reimbursement for its expenses.

J. No penalty assessment citation shall be issued for:

(1) speeding in excess of twenty-five miles an hour in excess of the speed limit;

(2) operating a vehicle while under the influence of alcohol or drugs; or

(3) an offense which has caused or contributed to the cause of an accident resulting in injury or death to any person.

K. The uniform traffic citation form approved by the director of the motor vehicle division shall be used as the complaint for violations of regulations promulgated pursuant to the provisions of this section. Citations for moving violations shall be issued in the manner set forth in Sections 66-8-123 through 66-8-127 NMSA 1978.

History: 1978 Comp., 29-5-1.1, enacted by Laws 1981, ch. 304, 1; 1987, ch. 111, 1; 1988, ch. 33, 1; 1989, ch. 59, 1.



Section 29-5-2 - Educational institutions; university police officers.

29-5-2. Educational institutions; university police officers.

A. The board of regents of each state educational institution designated in Article 12, Section 11 of the constitution of New Mexico may employ and assign duties of university police officers for the institution.

B. At all times while on duty, university police officers shall carry commissions of office issued by the board of regents. University police officers have the powers of peace officers within the exterior boundaries of lands under control of the board of regents employing them, including public streets and highways within such boundaries. Within this territory, a university police officer may enforce all applicable laws, ordinances and campus traffic regulations, but no arrest for violation of any law, ordinance or campus traffic regulation relating to motor vehicles is valid unless, at the time of arrest, the university police officer is wearing:

(1) a distinctive badge bearing the name of the institution issued to him by the board of regents; or

(2) a distinctive uniform prescribed and issued to him by the board of regents.

History: 1953 Comp., 39-5-2, enacted by Laws 1968, ch. 62, 154; 1975, ch. 22, 1.



Section 29-5-3 - Post-secondary educational institutions; boards authorized to establish campus police force; qualifications and authority of campus police officers.

29-5-3. Post-secondary educational institutions; boards authorized to establish campus police force; qualifications and authority of campus police officers.

A. As used in this section "post-secondary educational institution" means a community college operating pursuant to Chapter 21, Article 13 NMSA 1978, a technical and vocational institute operating pursuant to Chapter 21, Article 16 NMSA 1978 and an area vocational school operating pursuant to Chapter 21, Article 17 NMSA 1978.

B. The governing board of a post-secondary educational institution may adopt and promulgate traffic regulations to apply to areas within the exterior boundaries of the lands under control of the board, including streets and highways.

C. The governing board of a post-secondary educational institution may employ and assign duties to persons as campus police officers for the community college.

D. Persons employed as campus police officers by a post-secondary educational institution governing board:

(1) shall have the powers of peace officers within the exterior boundaries of lands under the control of the board, including streets and highways;

(2) shall at all times while on duty carry commissions of office issued by the board;

(3) shall fulfill the requirements for certification in Subsection A of Section 29-7-6 NMSA 1978 within one year of the date of first employment;

(4) may enforce all applicable laws, ordinances and campus traffic regulations within the territory in which they have powers of peace officers; and

(5) may make arrests for violations of laws, ordinances and campus traffic regulations that they have authority to enforce, but no arrest is valid unless the arresting campus police officer is at the time of the arrest wearing:

(a) a distinctive badge issued to him by the post-secondary educational institution governing board and bearing the name of the post-secondary educational institution; and

(b) a distinctive uniform prescribed and issued to him by the board.

History: Laws 1997, ch. 115, 1.



Section 29-5-4 - Post-secondary educational institutions; campus traffic regulations; agreement with municipality.

29-5-4. Post-secondary educational institutions; campus traffic regulations; agreement with municipality.

A. As used in this section, "post-secondary educational institution" means a community college operating pursuant to the Community College Act [Chapter 21, Article 13 NMSA 1978] or a technical and vocational institute operating pursuant to the Technical and Vocational Institute Act [Chapter 21, Article 16 NMSA 1978] that does not have campus police officers created pursuant to Section 29-5-3 NMSA 1978.

B. The governing board of a post-secondary educational institution may adopt and promulgate traffic regulations to apply to areas within the exterior boundaries of the lands under the control of the board, including streets and highways. Traffic regulations may include:

(1) limiting the rates of speed;

(2) assigning parking spaces and designating parking and no parking areas and their uses;

(3) prohibiting parking;

(4) removing, disabling or booting vehicles parked in violation of campus traffic regulations at the expense of the violator, who shall pay the expense before the vehicle is released; and

(5) instituting a system of vehicle registration for the identification and regulation of vehicles regularly using campus facilities, including a reasonable charge to defray the costs of providing parking and traffic enforcement services and campus parking.

C. All areas subject to traffic regulations shall be marked with signs conforming with standards used by the department of transportation.

D. Traffic regulations adopted by a post-secondary educational institution pursuant to this section shall include a specific penalty for each type of violation that shall not exceed the penalty for the same violation under state law or municipal ordinance for the municipality where the post-secondary educational institution is located.

E. A post-secondary educational institution may enter into a written agreement with the municipality where the institution is located for municipal police enforcement of traffic regulations and for enforcement of applicable laws and ordinances within the exterior boundaries of the lands under the control of the institution. The written agreement shall outline the terms and conditions for municipal enforcement of the institution's traffic regulations, including the following:

(1) unless a warning notice or a parking citation is given at the time of making an arrest for a traffic violation, the arresting officer shall offer the alleged violator the option of accepting a penalty assessment or appearing in municipal court for adjudication within five days after issuance of the citation;

(2) if an alleged violator elects to appear in municipal court in lieu of accepting a penalty assessment, the fine imposed upon later conviction shall not exceed the penalty assessment established for the particular penalty assessment;

(3) a violator's signature on the penalty assessment notice constitutes an acknowledgment of guilt of the offense stated in the notice;

(4) payment of a parking violation penalty assessment shall be made by mailing the payment within five days from the date the citation was issued to the municipality for processing in accordance with the written agreement. Payment of the penalty assessment is timely if postmarked within five days from the date of issuance of the citation;

(5) payment of any moving violation penalty assessment shall be made by mailing the payment within thirty days from the date the citation was issued to the municipality for processing in accordance with the written agreement. Payment of the penalty assessment is timely if postmarked within thirty days from the date of issuance of the citation;

(6) when a penalty assessment is paid by currency, a receipt shall be immediately mailed to the violator;

(7) if a penalty assessment is not paid within thirty days from the date of issuance of the citation, the violator shall be prosecuted for the violation charged on the penalty assessment notice in a manner as if a penalty assessment notice had not been issued;

(8) all penalties and fines assessed shall be paid to the municipality to defray the costs of enforcement and adjudication of citations issued at the post-secondary educational institution; and

(9) the uniform traffic citation form approved by the motor vehicle division of the taxation and revenue department shall be used as the complaint for violations of campus traffic regulations. Citations for moving violations shall be issued in the manner set forth in Sections 66-8-123 through 66-8-127 NMSA 1978.

F. A municipality enforcing campus traffic regulations pursuant to this section may, by commission, authorize campus security personnel at the post-secondary educational institution to issue citations for violations of non-moving traffic regulations on such terms and conditions as provided in the written agreement but in no event shall campus security personnel be given arrest powers.

G. In the absence of a written agreement with a municipality for the enforcement of traffic regulations, campus security personnel may enforce traffic regulations. The punishment for a violation of a campus traffic regulation shall be not more than five dollars ($5.00) per violation. All fines collected pursuant to this subsection shall be remitted to the post-secondary educational institution and shall be used solely for the purposes of enforcing campus traffic regulations and for planning and improving movement and control of vehicles and related parking problems and for use in the operation, management and administration of the institution's security office.

H. When a traffic citation is issued by a campus security officer, the officer shall be wearing a distinctive badge and uniform issued to the officer by the post-secondary educational institution.

I. A record of a penalty assessment payment is not admissible as evidence in court in a civil action.

J. A post-secondary educational institution may withhold the issuance of grades and degrees in order to secure payment of unpaid traffic or parking assessments.

History: 1978 Comp., 29-5-4, enacted by Laws 2011, ch. 53, 1.






Article 6 - New Mexico Mounted Patrol

Section 29-6-1 - Establishment; composition.

29-6-1. [Establishment; composition.]

There is hereby created the New Mexico mounted patrol to be composed of units or troops situated throughout the state and organized, officered and manned pursuant to and under the direction of the governor.

History: 1941 Comp., 66-1101, enacted by Laws 1941, ch. 149, 1; 1953 Comp., 9-11-1.



Section 29-6-2 - Board of directors; elections; commissions as emergency and voluntary state police.

29-6-2. Board of directors; elections[; commissions as emergency and voluntary state police].

A. The control, management, supervision and power of internal organization is vested in a board of directors composed of not less than one member from each troop of the New Mexico mounted patrol elected by the members of the organization to serve for a term of two years and until their successors are duly elected and qualified. The first election hereunder shall be held and conducted at such time and pursuant to such rules promulgated by the governor. Succeeding elections shall be pursuant to rules and regulations promulgated by the qualified and active board of directors.

B. The director of the New Mexico state police [division of the department] may, at the expense of members of the New Mexico mounted patrol, execute and deliver to each member of the mounted patrol proper pocket commissions as emergency and voluntary state police, the same to be effective only upon specific request of the New Mexico state police in each instance of service. Such commissions shall bear the written approval of the governor of New Mexico; such commissions shall automatically expire and new ones issued and delivered upon each change in the directorship of the New Mexico state police or the governorship.

History: 1941 Comp., 66-1103, enacted by Laws 1941, ch. 149, 3; 1951, ch. 49, 1; 1953 Comp., 9-11-3; Laws 1979, ch. 327, 1.



Section 29-6-3 - Duties of board of directors.

29-6-3. [Duties of board of directors.]

The board of directors shall be empowered to make rules and regulations for the government, control, management, supervision and internal organization of the New Mexico mounted patrol and to provide for the selection of troopers and for such officers and noncommissioned officers as may be necessary from time to time to command the various units or troops.

History: 1941 Comp., 66-1104, enacted by Laws 1941, ch. 149, 4; 1953 Comp., 9-11-4.



Section 29-6-4 - Duties of mounted patrol.

29-6-4. [Duties of mounted patrol.]

It shall be the duty of the New Mexico mounted patrol and the members thereof to assist in the enforcement of law by cooperating with all law enforcement agencies and regulatory bodies of the state of New Mexico when requested by them and under their direction and control; to act as an official bodyguard to the governor of this state or to distinguished visitors upon the call of the governor.

History: 1941 Comp., 66-1105, enacted by Laws 1941, ch. 149, 5; 1953 Comp., 9-11-5.



Section 29-6-4.1 - Training and entrance requirements of the New Mexico mounted patrol.

29-6-4.1. Training and entrance requirements of the New Mexico mounted patrol.

A. The New Mexico law enforcement academy is hereby empowered to approve a basic law enforcement training program for New Mexico mounted patrol members. The academy is authorized to promulgate the necessary rules and regulations setting program standards and record keeping requirements.

B. New Mexico mounted patrol members who began active service prior to July 1, 1983 are exempted from the basic law enforcement training requirements set forth in Subsection A of this section.

History: 1978 Comp., 29 6 4.1, enacted by Laws 1985, ch. 83, 1.



Section 29-6-4.2 - Mounted patrol; applicants; criminal history screening; denial of commission.

29-6-4.2. Mounted patrol; applicants; criminal history screening; denial of commission.

A. As used in this section:

(1) "criminal record" means information concerning a person's arrests, indictments or other formal criminal charges and any dispositions arising from them, including convictions, dismissals, acquittals, sentencing and correctional supervision, collected by criminal justice agencies and stored in the databases of the federal bureau of investigation, the national law enforcement telecommunications system, the department of public safety or the repositories of criminal history information of other states; and

(2) "criminal history screening" means a criminal history background investigation of an applicant for the New Mexico mounted patrol conducted by using fingerprints collected by the department of public safety or a local law enforcement agency and submitted to the federal bureau of investigation.

B. The New Mexico mounted patrol shall perform a criminal history screening on all applicants for mounted patrol. If an applicant has a criminal record, his application for a commission in the mounted patrol may be denied. If an applicant has a felony conviction or a conviction for a misdemeanor involving moral turpitude, his application for a commission in the mounted patrol shall be denied.

C. The chief of the New Mexico state police shall determine whether to grant a commission to an applicant who has a criminal record that did not result in conviction of a felony or a misdemeanor involving moral turpitude. The chief's decision to deny an application for a commission in the mounted patrol is final and may not be appealed.

D. An applicant for the New Mexico mounted patrol shall be fingerprinted and the applicant shall provide two fingerprint cards or the equivalent electronic fingerprints to the mounted patrol to assist the mounted patrol in conducting a criminal history screening of the applicant. The applicant shall pay the cost of the criminal history screening. The mounted patrol shall not charge the applicant more than the actual cost of the nationwide criminal history screening.

History: Laws 1999, ch. 121, 1.



Section 29-6-5 - Mounted patrol; aid to law enforcement agencies; workmen's compensation.

29-6-5. Mounted patrol; aid to law enforcement agencies; workmen's compensation.

A. Members of the New Mexico mounted patrol may be detailed to assist and render aid in specific instances involving law enforcement or other matters when request is made for such assistance and aid by the New Mexico state police or other state or local law enforcement agencies. When acting upon such call, members shall be deemed to be the agents or deputies of the authority issuing such request, shall be possessed of the same powers and duties as such requesting authorities and shall be completely covered by the Workmen's [Workers'] Compensation Act [Chapter 52, Article 1 NMSA 1978] if the employer's insurance policy is endorsed to clearly show that its coverage extends to the claimant.

B. For purposes of calculating the amount of any mounted patrol member's disability or death benefits pursuant to the Workmen's [Workers'] Compensation Act, the member's average weekly wages shall be deemed to be the average weekly wages the member was receiving from any and every employer, regardless of whether the member's employment with such employer was covered in fact by the Workmen's [Workers'] Compensation Act. The degree of disability, if any, shall be determined on the basis of the member's disability in regard to such other employment.

C. If a mounted patrol member is covered by workmen's compensation coverage pursuant to Subsection A of this section, the Workmen's [Workers'] Compensation Act shall be his exclusive remedy against the mounted patrol and the supervising law enforcement agency for any injury or death proximately caused by accident arising out of and in the course of the member's duties.

History: 1941 Comp., 66-1106, enacted by Laws 1941, ch. 149, 6; 1953 Comp., 9-11-6; Laws 1961, ch. 241, 1; 1983, ch. 247, 1.



Section 29-6-6 - Service upon call of governor.

29-6-6. [Service upon call of governor.]

The governor shall have the power in case of insurrection, invasion, riot, breach of the peace or imminent danger to call into service the New Mexico mounted patrol or any unit or member thereof. Any and all service under such call shall be under the direction and control of the governor.

History: 1941 Comp., 66-1107, enacted by Laws 1941, ch. 149, 7; 1953 Comp., 9-11-7.






Article 7 - Law Enforcement Training

Section 29-7-1 - Short title.

29-7-1. Short title.

Chapter 29, Article 7 NMSA 1978 may be cited as the "Law Enforcement Training Act".

History: 1953 Comp., 39-6-1, enacted by Laws 1969, ch. 264, 1; 1970, ch. 48, 1; 1981, ch. 114, 1; 1993, ch. 255, 1.



Section 29-7-2 - Academy established.

29-7-2. Academy established.

The "New Mexico law enforcement academy" is established to provide a planned program of basic law enforcement training and in-service law enforcement training for police officers and to furnish instruction and seminars to constantly upgrade law enforcement within the state.

History: 1953 Comp., 39-6-2, enacted by Laws 1969, ch. 264, 2; 1970, ch. 48, 2; 1981, ch. 114, 2.



Section 29-7-3 - New Mexico law enforcement academy board.

29-7-3. New Mexico law enforcement academy board.

A. There is created the "New Mexico law enforcement academy board".

B. The academy shall be controlled and supervised by policy set by the board. The board shall be composed of the attorney general, who shall serve automatically by reason of office and serve as chair of the board, and eight members who are qualified electors to be appointed by the governor and confirmed by the senate. An appointed board member shall serve and have all of the duties, responsibilities and authority of that office during the period prior to the final action by the senate in confirming or rejecting the appointment.

C. Appointments to the board shall be for terms of four years or less made in such manner that the terms of not more than two members expire on July 1 of each year. At all times, the board shall have represented on it, as members, one municipal police chief, one sheriff, one state police officer, one attorney who is currently employed in a district attorney's office, one certified police chief of a New Mexico Indian tribe or pueblo, one certified New Mexico police officer holding the rank of sergeant or below and two citizen-at-large members, neither of whom shall be a police officer or retired police officer or have familial or financial connections to a police officer or any agency or department for which a police officer works. Vacancies shall be filled by the governor for the unexpired term.

D. Members of the board shall receive, for their service as members of the board, per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978].

History: 1978 Comp., 29-7-3, enacted by Laws 1979, ch. 202, 42; 1983, ch. 121, 1; 1993, ch. 250, 1; 1993, ch. 255, 2; 1994, ch. 39, 1; 2015, ch. 3, 22.



Section 29-7-4 - Powers and duties of board.

29-7-4. Powers and duties of board.

The board shall:

A. approve or disapprove the appointment of the director by the secretary;

B. develop and implement a planned program of:

(1) basic law enforcement training and in-service law enforcement training, a portion of which may be conducted on a regional basis; and

(2) basic telecommunicator training and in-service telecommunicator training, as provided in the Public Safety Telecommunicator Training Act [29-7C-1 to 29-7C-9 NMSA 1978], a portion of which may be conducted on a regional basis;

C. prescribe qualifications for instructors and prescribe courses of instruction for:

(1) basic law enforcement training and in-service law enforcement training; and

(2) basic telecommunicator training and in-service telecommunicator training, as provided in the Public Safety Telecommunicator Training Act;

D. report annually to the governor;

E. in its discretion, accept donations, contributions, grants or gifts from whatever source for the benefit of the academy, which donations, contributions, grants or gifts are appropriated for the use of the academy;

F. adopt, publish and file, in accordance with the provisions of the State Rules Act [Chapter 14, Article 4 NMSA 1978], all regulations and rules concerning the operation of the academy and the implementation and enforcement of the provisions of the Law Enforcement Training Act and the Public Safety Telecommunicator Training Act;

G. issue, grant, deny, renew, suspend or revoke a:

(1) peace officer's certification for any cause set forth in the provisions of the Law Enforcement Training Act; and

(2) telecommunicator's certification for any just cause set forth in the Public Safety Telecommunicator Training Act;

H. administer oaths, subpoena persons and take testimony on any matter within the board's jurisdiction; and

I. perform all other acts appropriate to the development and operation of the academy.

History: 1953 Comp., 39-6-6, enacted by Laws 1969, ch. 264, 6; 1970, ch. 48, 4; 1977, ch. 257, 52; 1979, ch. 202, 43; 1981, ch. 114, 3; 1987, ch. 254, 20; 1993, ch. 255, 3; 2003, ch. 320, 1.



Section 29-7-4.1 - Domestic abuse incident training.

29-7-4.1. Domestic abuse incident training.

Domestic abuse incident training shall be included in the curriculum of each basic law enforcement training class. Domestic abuse incident training shall be included as a component of in-service training each year for certified police officers.

History: Laws 2002, ch. 34, 3 and Laws 2002, ch. 35, 3.



Section 29-7-4.2 - Child abuse incident training.

29-7-4.2. Child abuse incident training.

Child abuse incident training shall be included in the curriculum of each basic law enforcement training class. Child abuse incident training shall be included as a component of in-service training each year for certified police officers.

History: Laws 2011, ch. 49, 1.



Section 29-7-5 - Powers and duties of the director.

29-7-5. Powers and duties of the director.

The director shall:

A. be the chief executive officer of the academy and employ necessary personnel;

B. issue a certificate of completion to any person who:

(1) graduates from an approved basic law enforcement training program and who satisfies the qualifications for certification as set forth in Section 29-7-6 NMSA 1978; or

(2) graduates from an approved basic telecommunicator training program and who satisfies the qualifications for certification as set forth in the Public Safety Telecommunicator Training Act [29-7C-1 to 29-7C-9 NMSA 1978];

C. perform all other acts necessary and appropriate to the carrying out of his duties;

D. act as executive secretary to the board;

E. carry out the policy as set by the board; and

F. annually evaluate the courses of instruction being offered by the academy and make necessary modifications and adjustments to the programs.

History: 1953 Comp., 39-6-7, enacted by Laws 1969, ch. 264, 7; 1977, ch. 257, 53; 1978, ch. 2, 1; 1979, ch. 202, 44; 1981, ch. 114, 4; 1993, ch. 255, 4; 2003, ch. 320, 2.



Section 29-7-5.1 - Removal of director.

29-7-5.1. Removal of director.

The director may be removed by the board in accordance with the procedures provided in Section 29-2-11 NMSA 1978 for removal of members of the New Mexico state police holding permanent commissions. In the case of removal proceedings for the director under that section, "commission", as used in Subsections C and D of Section 29-2-11 NMSA 1978, shall be construed to mean the New Mexico law enforcement academy board.

History: 1978 Comp., 29 7 5.1, enacted by Laws 1979, ch. 202, 45; 1993, ch. 255, 5; 2015, ch. 3, 23.



Section 29-7-6 - Qualifications for certification.

29-7-6. Qualifications for certification.

A. An applicant for certification shall provide evidence satisfactory to the board that he:

(1) is a citizen of the United States and has reached the age of majority;

(2) holds a high school diploma or the equivalent;

(3) holds a valid driver's license;

(4) has not been convicted of or pled guilty to or entered a plea of nolo contendere to any felony charge or, within the three-year period immediately preceding his application, to any violation of any federal or state law or local ordinance relating to aggravated assault, theft, driving while intoxicated, controlled substances or other crime involving moral turpitude and has not been released or discharged under dishonorable conditions from any of the armed forces of the United States;

(5) after examination by a licensed physician, is free of any physical condition that might adversely affect his performance as a police officer or prohibit him from successfully completing a prescribed basic law enforcement training required by the Law Enforcement Training Act;

(6) after examination by a certified psychologist, is free of any emotional or mental condition that might adversely affect his performance as a police officer or prohibit him from successfully completing a prescribed basic law enforcement training required by the Law Enforcement Training Act;

(7) is of good moral character;

(8) has met any other requirements for certification prescribed by the board pursuant to regulations adopted by the board; and

(9) has previously been awarded a certificate of completion by the director attesting to the applicant's completion of an approved law enforcement training program.

B. A person employed as a police officer by any law enforcement agency in this state shall forfeit his position unless, no later than twelve months after beginning his employment as a police officer, the person satisfies the qualifications for certification set forth in Subsection A of this section and is awarded a certificate attesting to that fact.

History: 1978 Comp., 29-7-6, enacted by Laws 1993, ch. 255, 6.



Section 29-7-6.1 - County sheriffs; training requirement.

29-7-6.1. County sheriffs; training requirement.

A. Every county sheriff, except sheriffs who have previously been awarded a certificate attesting to completion of a basic law enforcement training program, shall participate in and complete an administrative law enforcement training program no later than twelve months after the date the sheriff assumes office as a county sheriff.

B. The director shall establish the administrative law enforcement training program for county sheriffs, subject to review and approval by the executive committee of the sheriff's affiliate of the New Mexico association of counties.

C. A county sheriff's per diem, mileage and tuition expenses attributed to attendance at the administrative law enforcement training shall be paid for by the governing body of the county served by that sheriff.

History: 1978 Comp., 29 7 6.1, enacted by Laws 1993, ch. 255, 7; 2015, ch. 3, 24.



Section 29-7-7 - Definitions.

29-7-7. Definitions.

For the purpose of the Law Enforcement Training Act:

A. "academy" means the New Mexico law enforcement academy;

B. "basic law enforcement training" means a course consisting of not less than four hundred hours of instruction in basic law enforcement training as required by the Law Enforcement Training Act;

C. "board" means the New Mexico law enforcement academy board;

D. "conviction" means an adjudication of guilt or a plea of no contest and includes convictions that are suspended or deferred;

E. "director" means the director of the division;

F. "division" means the New Mexico law enforcement academy of the department of public safety;

G. "in-service law enforcement training" means a course of instruction required of all certified peace officers and designed to train and equip all police officers in the state with specific law enforcement skills and to ensure the continuing development of all police officers in the state. The training and instruction shall be kept current and may be conducted on a regional basis at the discretion of the director;

H. "police officer" means any commissioned employee of a law enforcement agency that is part of or administered by the state or any political subdivision of the state, and includes any employee of a missile range civilian police department who is a graduate of a recognized certified regional law enforcement training facility and who is currently certifiable by the academy, which employee is responsible for the prevention and detection of crime or the enforcement of the penal, or traffic or highway laws of this state. The term specifically includes deputy sheriffs. Sheriffs are eligible to attend the academy and are eligible to receive certification as provided in the Law Enforcement Training Act. As used in this subsection, "commissioned" means an employee of a law enforcement agency who is authorized by a sheriff or chief of police to apprehend, arrest and bring before the court all violators within the state; and

I. "certified regional law enforcement training facility" means a law enforcement training facility within the state certified by the director, with the approval of the academy's board of directors, that offers basic law enforcement training and in-service law enforcement training that is comparable to or exceeds the standards of the programs of the academy.

History: 1978 Comp., 29-7-7, enacted by Laws 1981, ch. 114, 6; 1988, ch. 58, 2; 1993, ch. 255, 8; 1997, ch. 213, 1; 2015, ch. 3, 25.



Section 29-7-7.1 - In-service law enforcement training; requirements; eligibility.

29-7-7.1. In-service law enforcement training; requirements; eligibility.

A. In-service law enforcement training consists of at least forty hours of academic instruction, approved by the board, for each certified police officer during each twenty-four month period of employment or service with a political subdivision. The first training course shall commence no later than twelve months after graduation from an approved basic law enforcement training program.

B. All certified police officers who are eligible for in-service training shall, during each twenty-four month period of employment, complete a minimum of forty hours of in-service law enforcement training in courses approved by the board. All certified police officers shall provide proof of completing in-service law enforcement training requirements to the director no later than March 1 of the year in which the requirements must be met. The director shall provide annual notice to all certified police officers regarding in-service law enforcement training requirements. Failure to complete in-service law enforcement training requirements may be grounds for suspension of a certified police officer's certification. A police officer's certification may be reinstated by the board when the police officer presents the board with evidence of satisfying in-service law enforcement training requirements.

History: 1978 Comp., 29-7-7.1, enacted by Laws 1981, ch. 114, 7; 1993, ch. 255, 9.



Section 29-7-7.2 - Reports.

29-7-7.2. Reports.

Every law enforcement agency within the state shall submit quarterly a report to the director on the status of each police officer employed by the law enforcement agency. The reports shall include the status of in-service law enforcement training. The reporting forms and submittal dates shall be prescribed by the director.

History: 1978 Comp., 29-7-7.2, enacted by Laws 1981, ch. 114, 8; 1988, ch. 58, 3.



Section 29-7-7.3 - Ensuring child safety upon arrest; training.

29-7-7.3. Ensuring child safety upon arrest; training.

Training for ensuring child safety upon the arrest of a parent or guardian shall be included in the curriculum of each basic law enforcement training class and as a component of in-service training each year for certified police officers.

History: Laws 2007, ch. 89, 1.



Section 29-7-7.4 - Missing person and AMBER alert training.

29-7-7.4. Missing person and AMBER alert training.

A minimum of four hours of combined missing person and AMBER alert training shall be included in the curriculum of each basic law enforcement training class. Missing person and AMBER alert training shall be included as a component of in-service training each year for certified police officers.

History: Laws 2010, ch. 33, 1.



Section 29-7-7.5 - Interaction with persons with mental impairments; training.

29-7-7.5. Interaction with persons with mental impairments; training.

A. A minimum of forty hours of crisis management, including crisis intervention, confrontation de-escalation practicum and proper interaction with persons with mental impairments training, shall be included in the curriculum of each basic law enforcement training class.

B. A minimum of two hours of crisis management, including crisis intervention, confrontation de-escalation practicum and proper interaction with persons with mental impairments training, shall be included as a component of in-service law enforcement training pursuant to Section 29-7-7.1 NMSA 1978.

C. A pre-recorded course on crisis management, including crisis intervention, confrontation de-escalation practicum and proper interaction with persons with mental impairments training, shall not satisfy the requirements of the basic law enforcement training class required pursuant to Subsection A of this section.

D. As used in this section, "mental impairment" includes a mental illness, developmental disability, posttraumatic stress disorder, dual diagnosis, autism, youth in crisis and traumatic brain injury.

History: Laws 2011, ch. 180, 1.



Section 29-7-7.6 - Law enforcement officers; naloxone rescue kit.

29-7-7.6. Law enforcement officers; naloxone rescue kit.

A. As agency funding and agency supplies of naloxone rescue kits permit, each local and state law enforcement agency shall provide naloxone rescue kits to its law enforcement officers and require that officers carry the naloxone rescue kits in accordance with agency procedures so as to optimize the officers' capacity to timely assist in the prevention of opioid overdoses.

B. Nothing in this section shall be construed to impose civil or criminal liability on a local or state law enforcement agency or law enforcement officer when ordinary care is used in the administration or provision of naloxone in cases where an individual appears to be experiencing an opioid overdose.

C. As used in this section:

(1) "naloxone" means naloxone hydrochloride, which is an opioid antagonist for the treatment of opioid overdose; and

(2) "naloxone rescue kit" means a kit containing:

(a) two doses of naloxone in either a generic form or in a form approved by the federal food and drug administration; and

(b) overdose education materials that conform to department of health or federal substance abuse and mental health services administration guidelines for opioid overdose education that explain the signs and causes of an opioid overdose and instruct when and how to administer in accordance with medical best practices: 1) life-saving rescue techniques; and 2) an opioid antagonist.

History: Laws 2017, ch. 59, 2.



Section 29-7-7.7 - Tourniquet and trauma kit training and distribution.

29-7-7.7. Tourniquet and trauma kit training and distribution.

A. Tourniquet and trauma kit training shall be included in the curriculum of each basic law enforcement training class and as a component of in-service law enforcement training each year for certified police officers. The academy, in coordination with certified regional law enforcement training facilities, shall provide a tourniquet and trauma kit to each cadet who graduates from the academy or from a certified regional law enforcement training facility and to each previously certified police officer who attends a certification-by-waiver course.

B. The academy shall provide hands-on tourniquet and trauma kit training to all officers using tourniquet and trauma kit equipment designed for training purposes. The training shall be designed in a manner that will safely replicate field conditions without the risk of injury in order for officers to develop the necessary skills to use tourniquets and trauma kits. In order to supplement the hands-on training, the academy may produce a training video on the proper use of tourniquets and trauma kits for use in the academy and certified regional law enforcement training facilities.

C. The academy, in coordination with certified regional law enforcement training facilities, shall distribute a tourniquet and trauma kit to each police officer who has been certified pursuant to the Law Enforcement Training Act.

History: Laws 2017, ch. 35, 1.



Section 29-7-10 - Certification by waiver.

29-7-10. Certification by waiver.

A. The director shall, with the approval of the board, waive the basic law enforcement training program and certify applicants who are employed as full-time police officers and who furnish evidence of satisfactory completion of a basic law enforcement training program which is comparable to or exceeds the standards of the programs of the academy.

B. All individuals allowed a waiver under this section must meet the requirements set out in the Law Enforcement Training Act, and this section shall not be construed to exempt them from such requirements in any manner.

History: 1953 Comp., 39-6-12, enacted by Laws 1971, ch. 247, 4; 1977, ch. 257, 54; 1979, ch. 104, 1; 1979, ch. 202, 49; 1981, ch. 107, 1; 1981, ch. 114, 10.



Section 29-7-12 - Charges; fund created; use.

29-7-12. Charges; fund created; use.

A. The division shall not charge local public bodies or New Mexico Indian tribes or pueblos for any expenses associated with providing basic law enforcement training programs to applicants for certification seeking commission pursuant to the provisions of the Law Enforcement Training Act. The division may charge state agencies and institutions and federal agencies and shall charge civilian participants for the cost of providing basic law enforcement training programs, which charges shall be specified in a tuition and fee schedule promulgated by the board and shall not exceed the actual cost of providing the training programs.

B. The division may charge state agencies and institutions, local public bodies, New Mexico Indian tribes and pueblos and federal agencies and shall charge civilian participants for the cost of providing advanced training programs, which charges shall be specified in a tuition and fee schedule promulgated by the board and shall not exceed the actual cost of providing the training programs.

C. The division may charge for the rental or other use of the academy's facility, personnel and equipment, which charges shall be specified in a tuition and fee schedule promulgated by the board and shall not exceed the actual cost of the facility, personnel or equipment.

D. The "law enforcement training and recruiting fund" is created in the state treasury. Money received by the division for activities specified in this section shall be deposited in the fund. The department of public safety shall administer the fund, and money in the fund is appropriated to the division to offset the operational costs of the division. Money in the fund shall be nonreverting. Money shall be expended on warrants issued by the secretary of finance and administration upon vouchers signed by the secretary of public safety or the secretary of public safety's authorized representative.

E. As used in this section, "local public body" means all political subdivisions of the state and their agencies, instrumentalities and institutions.

History: 1978 Comp., 29 7 12, enacted by Laws 1981, ch. 114, 12; 1983, ch. 270, 1; 2000, ch. 14, 1; 2015, ch. 3, 26.



Section 29-7-13 - Refusal, suspension or revocation of certification.

29-7-13. Refusal, suspension or revocation of certification.

A. After consultation with the employing agency, the board may refuse to issue, or may suspend or revoke a police officer's certification when the board determines that a person has:

(1) failed to satisfy the qualifications for certification, set forth in Section 29-7-6 NMSA 1978;

(2) committed acts that constitute dishonesty or fraud;

(3) been convicted of, pled guilty to or entered a plea of no contest to:

(a) any felony charge; or

(b) any violation of federal or state law or a local ordinance relating to aggravated assault, theft, driving while under the influence of intoxicating liquor or drugs, controlled substances or any law or ordinance involving moral turpitude;

(4) knowingly made any false statement in his application for certification.

B. The board shall develop, adopt and promulgate administrative procedures for suspension or revocation of a police officer's certification that include notice and an opportunity for the affected police officer to be heard as well as procedures for review of the board's decision.

History: 1978 Comp., 29-7-13, enacted by Laws 1993, ch. 255, 10.






Article 7A - Radio Dispatcher Training Program



Article 7B - Law Enforcement Youth Cadet Corps

Section 29-7B-1 - Short title.

29-7B-1. Short title.

This act [29-7B-1 to 29-7B-4 NMSA 1978] may be cited as the "Law Enforcement Youth Cadet Corps Act".

History: Laws 1994, ch. 35, 1.



Section 29-7B-2 - Findings and purpose.

29-7B-2. Findings and purpose.

A. The legislature finds that:

(1) the level and increasingly violent nature of juvenile crime in New Mexico has reached alarming proportions; and

(2) alcohol and drug abuse among minors remains a serious social problem.

B. The purpose of the Law Enforcement Youth Cadet Corps Act is to:

(1) provide leadership training to students;

(2) improve awareness and appreciation among students regarding the functions and roles of law enforcement agencies in New Mexico; and

(3) prepare students to assist as volunteers in law enforcement programs in their own communities, including such programs as neighborhood watch, D.A.R.E. and pounders.

History: Laws 1994, ch. 35, 2.



Section 29-7B-3 - Definitions.

29-7B-3. Definitions.

As used in the Law Enforcement Youth Cadet Corps Act:

A. "academy" means the New Mexico law enforcement academy;

B. "department" means the department of public safety;

C. "program" means a law enforcement leadership training and awareness program conducted at the academy; and

D. "student" means an individual enrolled in a high school in New Mexico.

History: Laws 1994, ch. 35, 3.



Section 29-7B-4 - Law enforcement leadership training and awareness program; administration.

29-7B-4. Law enforcement leadership training and awareness program; administration.

The department shall:

A. provide information to high schools regarding the existence of the program and the availability of scholarships to students who apply to participate in the program;

B. approve or disapprove student applications to participate in the program, with priority given to students who express a desire to pursue a career in law enforcement;

C. organize and schedule no less than four programs at the academy annually, with each program to consist of not less than ten students; and

D. promulgate rules regarding the content of the program, including:

(1) providing students with leadership training;

(2) improving students' awareness of the functions and roles of law enforcement agencies in New Mexico; and

(3) preparing students to assist as volunteers in law enforcement programs in their own communities, including neighborhood watch, D.A.R.E. and pounders.

History: Laws 1994, ch. 35, 4.






Article 7C - Public Safety Telecommunicator Training

Section 29-7C-1 - Short title.

29-7C-1. Short title.

Sections 3 through 11 [29-7C-1 to 29-7C-9 NMSA 1978] of this act may be cited as the "Public Safety Telecommunicator Training Act".

History: Laws 2003, ch. 320, 3.



Section 29-7C-2 - Definitions.

29-7C-2. Definitions.

As used in the Public Safety Telecommunicator Training Act:

A. "board" means the New Mexico law enforcement academy board;

B. "certified" means meeting the training standards established by statute and rule as determined by the board;

C. "director" means the director of the New Mexico law enforcement academy;

D. "dispatch" means the relay of information to public safety personnel by all forms of communication;

E. "safety agency" means a unit of state or local government, a special purpose district or a private business that provides police, firefighting or emergency medical services; and

F. "telecommunicator" means an employee or volunteer of a safety agency who:

(1) receives calls or dispatches the appropriate personnel or equipment in response to calls for police, fire or medical services; and

(2) makes decisions affecting the life, health or welfare of the public or safety employees.

History: Laws 2003, ch. 320, 4.



Section 29-7C-3 - Qualifications for certification.

29-7C-3. Qualifications for certification.

An applicant for certification shall provide evidence satisfactory to the board that the applicant:

A. is a citizen or legal resident of the United States and has reached the age of majority;

B. holds a high school diploma or high school equivalency credential from an accredited institution;

C. has not been convicted of, pled guilty to or entered a plea of nolo contendere to a:

(1) felony charge; or

(2) violation of a federal or state law, a local ordinance relating to aggravated assault or theft or a law involving moral turpitude within the three-year period immediately preceding the application;

D. has not received a dishonorable discharge from the armed forces of the United States;

E. is free from a physical, emotional or mental condition that might adversely affect the applicant's performance;

F. is of good moral character;

G. has met all other requirements for certification prescribed by the board; and

H. has received a certificate attesting to the applicant's completion of an approved basic telecommunicator training program from the director.

History: Laws 2003, ch. 320, 5; 2015, ch. 122, 15.



Section 29-7C-4 - Basic telecommunicator training program.

29-7C-4. Basic telecommunicator training program.

The board shall develop and adopt a basic telecommunicator training program for telecommunicator certification. The program shall be constructed to meet the minimum basic needs of telecommunicators in New Mexico.

History: Laws 2003, ch. 320, 6.



Section 29-7C-5 - Minimum training standards for certification.

29-7C-5. Minimum training standards for certification.

A. A telecommunicator shall satisfy the qualifications for certification set forth in the Public Safety Telecommunicator Training Act within twelve months after beginning employment and shall provide a certificate of completion to the director.

B. The director shall waive the training requirements set forth in Subsection A of this section for a police radio dispatcher who is certified as a police radio dispatcher and has met all other requirements set forth by the board.

History: Laws 2003, ch. 320, 7.



Section 29-7C-6 - Certification by waiver.

29-7C-6. Certification by waiver.

A. The director shall waive the basic telecommunicator training program and certify applicants who furnish evidence of satisfactory completion of a basic telecommunicator training program that, in the director's opinion, is substantially equivalent to the board's basic telecommunicator training program.

B. A telecommunicator granted a waiver under this section shall meet all other requirements set out in the Public Safety Telecommunicator Training Act.

History: Laws 2003, ch. 320, 8.



Section 29-7C-7 - In-service telecommunicator training.

29-7C-7. In-service telecommunicator training.

A. In-service telecommunicator training consists of at least twenty hours of board-approved advanced training, including one hour of crisis management, including crisis intervention, confrontation de-escalation practicum and proper interaction with persons with mental impairments training, for each certified telecommunicator during each two-year period. The first training course shall commence no later than twelve months after graduation from a board-approved basic telecommunicator training program.

B. A certified telecommunicator shall provide proof of completion of in-service training requirements to the director no later than March 1 of the year subsequent to the year in which the requirements are met. The director shall provide annual notice to all certified telecommunicators regarding in-service training requirements. Failure to complete in-service training requirements may be grounds for suspension of a telecommunicator's certification at the director's discretion. A telecommunicator may be reinstated at the discretion of the director when the telecommunicator presents to the director evidence the telecommunicator has satisfied the in-service training requirements.

C. As used in this section, "mental impairment" includes a mental illness, developmental disability, posttraumatic stress disorder, dual diagnosis, autism, youth in crisis and traumatic brain injury.

History: Laws 2003, ch. 320, 9; 2011, ch. 180, 2.



Section 29-7C-8 - Reports and rosters.

29-7C-8. Reports and rosters.

A. A safety agency that operates within the state shall submit a quarterly report to the director on the status of each telecommunicator. The reporting forms and submittal dates shall be prescribed by the director.

B. The director shall maintain a roster of all certified telecommunicators.

History: Laws 2003, ch. 320, 10.



Section 29-7C-9 - Refusal, suspension or revocation of certification.

29-7C-9. Refusal, suspension or revocation of certification.

A. The board shall refuse to issue or shall suspend or revoke a telecommunicator's certification, after consultation with his employing safety agency, if the board determines that a person has:

(1) failed to satisfy the qualifications for certification set forth in Section 29-7A-3 NMSA 1978 [repealed];

(2) committed acts that constitute dishonesty or fraud;

(3) been convicted of, pled guilty to or entered a plea of nolo contendere to a:

(a) felony charge; or

(b) violation of a federal or state law, a local ordinance relating to aggravated assault or theft or a law involving moral turpitude; or

(4) knowingly made a false statement on his application.

B. The board shall develop, adopt and promulgate administrative procedures for suspension or revocation of a telecommunicator's certification that include:

(1) notice and opportunity for the affected telecommunicator to be heard; and

(2) procedures for review of the board's decision.

History: Laws 2003, ch. 320, 11.






Article 8 - Mutual Aid

Section 29-8-1 - Short title.

29-8-1. Short title.

This act [29-8-1 to 29-8-3 NMSA 1978] may be cited as the "Mutual Aid Act".

History: 1953 Comp., 39-7-1, enacted by Laws 1971, ch. 153, 1.



Section 29-8-2 - Public agency defined.

29-8-2. [Public agency defined.]

As used in the Mutual Aid Act, "public agency" includes the federal government or any department or agency thereof, an Indian tribal council, Indian pueblo council and the state or any county or municipality thereof.

History: 1953 Comp., 39-7-2, enacted by Laws 1971, ch. 153, 2.



Section 29-8-3 - Mutual aid agreements.

29-8-3. Mutual aid agreements.

Any state, county or municipal agency having and maintaining peace officers may enter into mutual aid agreements with any public agency as defined in the Mutual Aid Act, with respect to law enforcement, provided any such agreement shall be approved by the agency involved and the governor.

History: 1953 Comp., 39-7-3, enacted by Laws 1971, ch. 153, 3.






Article 9 - Organized Crime

Section 29-9-1 - Short title.

29-9-1. Short title.

Sections 29-9-1 through 29-9-17 NMSA 1978 may be cited as the "Organized Crime Act".

History: 1953 Comp., 39-9-1, enacted by Laws 1973, ch. 225, 1; 1977, ch. 215, 1.



Section 29-9-2 - Definitions.

29-9-2. Definitions.

As used in the Organized Crime Act:

A. "organized crime" means the supplying for profit of illegal goods and services, including, but not limited to, gambling, loan sharking, narcotics and other forms of vice and corruption, by members of a structured and disciplined organization;

B. "public officer" means any elected or appointed officer of the state or any of its political subdivisions, serving with or without remuneration for his services; and

C. "commission" means the governor's organized crime prevention commission.

History: 1953 Comp., 39-9-2, enacted by Laws 1973, ch. 225, 2.



Section 29-9-3 - Commission created; membership.

29-9-3. Commission created; membership.

A. There is created the "governor's organized crime prevention commission". The commission shall consist of seven members appointed by the governor with the advice and the consent of the senate. No more than four members shall belong to the same political party and at least one member shall be a member of the New Mexico bar.

B. Persons appointed to the commission shall:

(1) be of unquestioned integrity and of high standing and influence within the state by virtue of their demonstrated capacity for leadership;

(2) be selected from the various parts of the state in such manner as to provide broad geographical representation on the commission; and

(3) be given a security clearance by an appropriate agency designated by the governor to conduct a clearance investigation.

C. Members of the commission shall be appointed for staggered terms of four years each, three ending on December 31, 1975, two ending on December 31, 1976, and two ending on December 31, 1977. Thereafter, appointments shall be made for terms of four years or less so that the terms of not more than three commission members expire on December 31 of any year.

D. Members of the commission shall receive per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

E. Any vacancy on the commission shall be filled for the unexpired term by the governor. A vacancy on the commission shall not impair the right of the remaining members to exercise all the powers of the commission, provided the commission has at least four members.

History: 1953 Comp., 39-9-3, enacted by Laws 1973, ch. 225, 3; 1977, ch. 215, 2.



Section 29-9-4 - Purpose of commission.

29-9-4. Purpose of commission.

The purpose of the commission is to forestall, check and prevent the infiltration and encroachment of organized crime into public and private affairs within New Mexico by:

A. investigating the extent to which organized crime and racketeering has or has not infiltrated and encroached into private and public affairs within New Mexico;

B. investigating those conditions, including the effectiveness of the execution and enforcement of the laws and the conduct of public officers and employees, which may lead to, or may have led to, the infiltration and encroachment of organized crime into public and private affairs within New Mexico; and

C. reporting to the proper authorities and making public as authorized by this act [29-9-1 through 29-9-17 NMSA 1978] the results of its investigations and recommending corrective measures and improvements.

History: 1953 Comp., 39-9-3.1, enacted by Laws 1977, ch. 215, 3.



Section 29-9-5 - Powers and duties of commission.

29-9-5. Powers and duties of commission.

A. The commission shall:

(1) assess and evaluate the activities and problems involving organized crime within New Mexico;

(2) develop a comprehensive plan for the suppression and control of organized crime in New Mexico and its encroachment into the state;

(3) recommend programs to combat organized crime;

(4) examine matters relating to law enforcement extending across the boundaries of the state into other states and consult and exchange information with officers and agencies of other states with respect to law enforcement problems of mutual concern in regard to organized crime;

(5) make an annual report to the governor and legislature which shall include its recommendations concerning matters within its jurisdiction and authority;

(6) keep the public informed as to the operation of organized crime and the problems of criminal law enforcement in New Mexico as they relate to organized crime by such means and to such extent as it deems appropriate;

(7) advise and assist, upon request, the attorney general, a district attorney or any other law enforcement official in the performance of his official powers and duties;

(8) cooperate with departments and officers of the federal government in the suppression of organized crime; and

(9) cooperate with agencies concerned with organized crime in coordinating efforts to investigate and suppress organized crime.

B. The commission shall conduct investigations as are necessary to carry out the purpose of the commission pursuant to Section 29-9-4 NMSA 1978.

C. The commission is authorized to:

(1) empower its staff to conduct any investigation authorized by this section and to maintain offices and hold meetings and functions at any place within New Mexico as it may deem necessary;

(2) conduct private and public hearings and designate one or more commission members or staff members to preside over any such hearings; provided staff members shall be without vote in such hearings;

(3) receive testimony from witnesses, request their attendance, examine them and request production of any books, records, documents or other evidence as it may deem relevant or material to an investigation. The commission may designate any of its members or members of its staff to exercise any such powers pursuant to regulations adopted by the commission;

(4) administer oaths or affirmations; examine witnesses under oath or affirmation; and subpoena witnesses, compel their attendance before the commission and require them to produce before the commission any books, records, documents or other evidence relevant or material to an investigation. No subpoena shall be issued without the adoption and acknowledgment, by resolution of five members of the commission, and further provided that a copy of said resolution with acknowledgments be attached to any and all subpoenas issued by the commission. The commission may designate any of its members or members of its staff to exercise any such powers, pursuant to regulations adopted by the commission. If any person subpoenaed pursuant to this section neglects or refuses to obey the command of the subpoena, any district court may, on proof by affidavit of service of the subpoena and of refusal or neglect by the person to obey the command of the subpoena, issue an order for the person to appear immediately before the court, which is authorized to proceed against the person as for a contempt of court. At any time before the return date of the subpoena, the person subpoenaed may file a petition to set aside the subpoena, modify the subpoena, or extend the return date thereon in the district court of any county in which the commission has an office or the district court of the county to which the person is subpoenaed to appear, and the court upon a showing of good cause may set aside the subpoena, modify it or extend the return date of the subpoena;

(5) petition a district court ex parte to order the attendance of witnesses before the commission and the production before the commission of any books, records, documents or other evidence relevant or material to an investigation, where it appears that the witness resides outside the state, may imminently depart the state or may secrete himself to avoid attendance before the commission or to avoid other lawful process. A witness may challenge execution of the order by filing a motion to quash the order with the district court before the return date named in the order;

(6) any and all proceedings brought before the court pursuant to Paragraphs 4 and 5 of this section, regarding subpoenas, shall be conducted in camera and shall be kept under the seal of the court.

D. Every witness appearing before the commission may request to be examined in private. Upon such request, the witness's testimony shall be in private with no persons present other than members of the commission, members of the commission's staff and the witness. The testimony and other evidence may be disseminated to law enforcement agencies as deemed proper by the commission but the content or details of the testimony and records produced by the witness shall not be made public, except that the commission, without disclosing the name of the witness, may issue a public report summarizing information obtained from its private hearings for the purpose of informing the public and its officials of the extent to which organized crime has infiltrated New Mexico and conditions which may lead to the infiltration of organized crime.

E. The commission shall not take testimony at a public hearing unless at least four of its members are present, or unless at least two members of the commission and at least two staff members are present. The commission shall not take testimony at a private hearing unless at least one of its members is present.

F. Witnesses appearing before the commission shall receive per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

History: 1953 Comp., 39-9-4, enacted by Laws 1973, ch. 225, 4; 1977, ch. 215, 4; 1979, ch. 148, 1.



Section 29-9-7 - Construction.

29-9-7. Construction.

Nothing contained in the Organized Crime Act shall be construed to supersede, repeal or limit any power, duty or function of the executive department, or any agency of the state, or any political subdivision thereof, conferred by law.

History: 1953 Comp., 39-9-6, enacted by Laws 1973, ch. 225, 6.



Section 29-9-8 - Confidentiality; impounding of exhibits.

29-9-8. Confidentiality; impounding of exhibits.

A. Upon application of the commission, a district court may impound an exhibit marked in evidence at any public or private hearing held by the commission, and may order the exhibit to be retained by or delivered to and placed in the custody of the commission. If impounded, an exhibit shall not be taken from the custody of the commission except upon order of the district court granted after five days' notice to the commission or at the request or with the consent of the commission. Upon the removal from the custody of the commission of any impounded exhibit, it shall be returned to the person lawfully entitled to its possession.

B. The records, reports and files of the commission are not subject to the Public Records Act [Chapter 14, Article 3 NMSA 1978] or Sections 10-15-1 through 10-15-4 NMSA 1978. The records, reports and files of the commission shall not be subject to subpoena except by order of the supreme court of New Mexico.

C. Any person, except the governor or the commission, who discloses information contained in the records, reports and files of the commission or obtained in a private hearing conducted by the commission, shall be guilty of a misdemeanor and shall be punished by imprisonment in the county jail for not more than one year or the imposition of a fine of not more than one thousand dollars ($1,000), or both imprisonment and fine.

History: 1953 Comp., 39-9-7, enacted by Laws 1973, ch. 225, 7; 1977, ch. 215, 5.



Section 29-9-9 - Immunity from criminal prosecution or penalty.

29-9-9. Immunity from criminal prosecution or penalty.

A. If, in the course of any investigation or hearing conducted by the commission pursuant to the Organized Crime Act, a person refuses to answer a question or questions or produce evidence of any kind on the ground that he will thereby be exposed to criminal prosecution or penalty or forfeiture, the commission may order the person to answer the question or questions or produce the requested evidence and confer immunity as provided in this section. No order to answer or produce evidence with immunity shall be made except by resolution of a two-thirds majority of all the members of the commission and after the attorney general and the appropriate district attorney have been given at least ten days' written notice of the commission's intention to issue such order and afforded an opportunity to be heard in respect to any objections they or either of them may have to the granting of immunity. Upon application of the attorney general or the appropriate district attorney within ten days of the written notice, the commission shall defer the issuance of any order under this subsection for such period, not longer than thirty days from the date of the application, as the attorney general or district attorney may specify.

B. If, upon issuance of an order pursuant to Subsection A of this section, the person complies with such order, he shall be immune from having such responsive answer given by him or such responsive evidence produced by him, or evidence derived therefrom used to expose him to criminal prosecution or penalty or forfeiture, except that such person may be prosecuted for any perjury committed in such answer or in producing such evidence, or for contempt for failing to give an answer or produce evidence in accordance with the order of the commission; and any such answer given or evidence produced shall be admissible against him upon any criminal investigation, proceeding or trial against him for such perjury, or upon any investigation, proceeding or trial against him for such contempt.

History: 1953 Comp., 39-9-8, enacted by Laws 1977, ch. 215, 6.



Section 29-9-10 - Receipt of grants and donations.

29-9-10. [Receipt of grants and donations.]

The commission is authorized to receive such grants, subsidies, donations, allotments or bequests as may be offered to the state, by the federal government or any department thereof, or by any public or private foundation or individuals for the investigation or suppression of organized crime.

History: 1953 Comp., 39-9-9, enacted by Laws 1973, ch. 225, 9.



Section 29-9-11 - Investigators.

29-9-11. Investigators.

Investigators appointed and employed by the commission shall be peace officers and have the powers and duties afforded peace officers.

History: 1953 Comp., 39-9-10, enacted by Laws 1973, ch. 225, 10; 1977, ch. 215, 7.



Section 29-9-17 - Code of fair procedure.

29-9-17. Code of fair procedure.

A. As used in this section:

(1) "hearing" means any hearing in the course of an investigatory proceeding conducted before the commission at which testimony or the production of other evidence is compelled by subpoena;

(2) "public hearing" means any hearing open to the public, or any hearing, or such part thereof, as to which testimony or other evidence is made available or disseminated to the public by the commission; and

(3) "private hearing" means any hearing other than a public hearing.

B. No person may be required to appear at a hearing or to testify at a hearing unless there has been personally served upon him prior to the time when he is required to appear, a copy of the Organized Crime Act, and a general statement of the subject of the investigation. A copy of the resolution, statute, order or other provision of law authorizing the investigation shall be furnished by the commission upon request by the person summoned.

C. A witness summoned to a hearing shall have the right to be accompanied by counsel, who shall be permitted to advise the witness of his rights, subject to reasonable limitations to prevent obstruction of or interference with the orderly conduct of the hearing. Counsel for any witness who testifies at a public hearing may submit proposed questions to be asked of the witness relevant to the matters upon which the witness has been questioned, and the commission shall ask the witness such of the questions as it may deem appropriate to its inquiry.

D. A complete and accurate record shall be kept of each public hearing and a witness shall be entitled to receive a copy of his testimony at such hearing at his own expense. Where testimony which a witness has given at a private hearing becomes relevant in a criminal proceeding in which the witness is a defendant, or in any subsequent hearing in which the witness is summoned to testify, the witness shall be entitled to a copy of such testimony, at his own expense, provided a copy is available, and provided further that the furnishing of such copy will not prejudice the public safety or security.

E. A witness who testifies at any hearing shall have the right at the conclusion of his examination to file a brief sworn statement relevant to his testimony for incorporation in the record of the investigatory proceeding.

F. Any person whose name is mentioned or who is specifically identified and who believes that testimony or other evidence given at a public hearing or comment made by any member of the commission or its counsel at such a hearing tends to defame him or otherwise adversely affect his reputation shall have the right, either to appear personally before the commission and testify in his own behalf as to matters relevant to the testimony or other evidence complained of, or in the alternative at the option of the commission, to file a statement of facts under oath relating solely to matters relevant to the testimony or other evidence complained of, which statement shall be incorporated in the record of the investigatory proceeding.

G. Nothing in the Organized Crime Act shall be construed to prevent the commission from granting to witnesses appearing before it, or to persons who claim to be adversely affected by testimony or other evidence adduced before it, such further rights and privileges as it may determine.

H. Nothing in the Organized Crime Act shall be construed to affect, diminish or impair the right, under any other provision of law, rule or custom, of any member or group of members of the commission to file a statement or statements of minority views to accompany and be released with or subsequent to the report of the commission.

History: 1953 Comp., 39-9-16, enacted by Laws 1977, ch. 215, 8.






Article 10 - Arrest Record Information

Section 29-10-1 - Short title.

29-10-1. Short title.

Chapter 29, Article 10 NMSA 1978 may be cited as the "Arrest Record Information Act".

History: 1953 Comp., 39-10-1, enacted by Laws 1975, ch. 260, 1; 1993, ch. 260, 2.



Section 29-10-2 - Purpose of act.

29-10-2. Purpose of act.

The legislature finds and declares that the responsible exchange of complete and accurate information among law enforcement agencies is recognized as necessary and indispensable to effective law enforcement. Individual rights, however, may be infringed if information is inaccurate, incomplete or is disseminated irresponsibly. The Arrest Record Information Act is for the purpose of protecting those rights.

History: 1953 Comp., 39-10-2, enacted by Laws 1975, ch. 260, 2.



Section 29-10-3 - Definition.

29-10-3. Definition.

As used in the Arrest Record Information Act, "arrest record information" means notations of the arrest or detention or indictment or filing of information or other formal criminal charge against an individual made by a law enforcement agency.

History: 1953 Comp., 39-10-3, enacted by Laws 1975, ch. 260, 3; 1977, ch. 339, 1; 1993, ch. 260, 3.



Section 29-10-4 - Confidentiality of arrest records.

29-10-4. Confidentiality of arrest records.

Arrest record information that reveals confidential sources, methods, information or individuals accused but not charged with a crime and that is maintained by the state or any of its political subdivisions pertaining to any person charged with the commission of any crime is confidential and dissemination or revealing the contents of the record, except as provided in the Arrest Record Information Act or any other law, is unlawful.

History: 1953 Comp., 39-10-4, enacted by Laws 1975, ch. 260, 4; 1993, ch. 260, 4.



Section 29-10-5 - Exchange of information.

29-10-5. Exchange of information.

A law enforcement agency may disseminate arrest record information to a federal, state or local government law enforcement agency, provided that when the arrest record information is disseminated to a law enforcement agency situated outside this state, the information shall be accompanied by a statement substantially embodying the intent set forth in Section 29-10-4 NMSA 1978. Nothing in the Arrest Record Information Act prohibits direct access by the attorney general, the district attorney, the crime victims reparation commission or the courts to such information where it is deemed necessary in the performance of their functions under law. Nothing in that act prohibits direct access by a law enforcement agency to automated wanted information pertaining to a person or to stolen property information.

History: 1953 Comp., 39-10-5, enacted by Laws 1975, ch. 260, 5; 1977, ch. 339, 2; 1987, ch. 140, 1.



Section 29-10-6 - Access by individuals.

29-10-6. Access by individuals.

A. Upon satisfactory verification of his identity, any individual may inspect, in person, through counsel or through his authorized agent, arrest record information maintained by [a] law enforcement agency concerning him.

B. Personnel assigned to contractual research for a state or federally approved criminal justice project shall be permitted access to arrest record information. Approval personnel shall not further disseminate such information except as statistical or analytical records or reports in which individuals are not identified and from which their identities are not ascertainable.

History: 1953 Comp., 39-10-6, enacted by Laws 1975, ch. 260, 6; 1977, ch. 339, 3.



Section 29-10-7 - Application.

29-10-7. Application.

A. Information contained in the following documents shall be available for public inspection:

(1) posters, announcements or lists for identifying or apprehending fugitives or wanted persons;

(2) original records of entry such as police blotters maintained by criminal justice agencies, compiled chronologically and required by law or long-standing custom to be made public, if the records are organized on a chronological basis;

(3) court records of public judicial proceedings;

(4) published court or administrative opinions or public judicial, administrative or legislative proceedings;

(5) records of traffic offenses and accident reports;

(6) announcements of executive clemency; and

(7) statistical or analytical records or reports in which individuals are not identified and from which their identities are not ascertainable.

B. Nothing prevents a law enforcement agency from disclosing to the public arrest record information related to the offense for which an adult individual is currently within the criminal justice system. A law enforcement agency is not prohibited from confirming prior arrest record information to members of the news media or any other person, upon specific inquiry as to whether a named individual was arrested, detained, indicted or whether an information or other formal charge was filed on a specified date, if the arrest record information disclosed is based on data enumerated by Subsection A of this section.

History: 1953 Comp., 39-10-8, enacted by Laws 1977, ch. 339, 4; 1993, ch. 260, 5.



Section 29-10-8 - Review of arrest record information; appeal.

29-10-8. Review of arrest record information; appeal.

A person who believes that arrest record information concerning him is inaccurate or incomplete is, upon satisfactory verification of his identity, entitled to review the information and obtain a copy of it for the purpose of challenge or correction. In the event a law enforcement agency refuses to correct challenged information to the satisfaction of the person to whom the inaccurate or incorrect information relates, the person is entitled to appeal to the district court to correct the information pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: 1953 Comp., 39-10-9, enacted by Laws 1977, ch. 339, 5; 1998, ch. 55, 41; 1999, ch. 265, 43.






Article 11 - Sexual Crimes Prosecution and Treatment

Section 29-11-1 - Short title.

29-11-1. Short title.

This act [29-11-1 to 29-11-7 NMSA 1978] may be cited as the "Sexual Crimes Prosecution and Treatment Act".

History: Laws 1978, ch. 27, 1.



Section 29-11-2 - Purpose.

29-11-2. Purpose.

The purpose of the Sexual Crimes Prosecution and Treatment Act is to promote effective law enforcement and prosecution of sexual crimes and to provide medical and psychological assistance for victims of such crimes. Implementation of the Sexual Crimes Prosecution and Treatment Act will serve to assist existing community-based victim treatment programs, to provide interagency cooperation, training of law enforcement, criminal justice and medical personnel and to effect proper handling and testing of evidence in sexual crime offenses.

History: 1978 Comp., 29-11-2, enacted by Laws 1978, ch. 27, 2.



Section 29-11-3 - Definitions.

29-11-3. Definitions.

As used in the Sexual Crimes Prosecution and Treatment Act:

A. "administrator" means the director of the mental health division of the department of health, or such person or office as the administrator may designate to act in his stead;

B. "evidence" means that evidence relating to the commission of a sexual crime;

C. "medical and psychological treatment" includes that medical, mental or emotional treatment provided a victim of a sexual crime. In addition to the improved physical and emotional condition of a victim, the treatment should result in the improved ability of a victim to make informed and rational choices about serving as a witness in the prosecution of a suspect of a sexual crime; and

D. "sexual crime" includes any act which may be alleged to be a sexual offense or an attempted sexual offense under the provisions of Sections 30-9-10 through 30-9-16 and 30-10-3 NMSA 1978.

History: 1978 Comp., 29-11-3, enacted by Laws 1978, ch. 27, 3; 1995, ch. 91, 1.



Section 29-11-4 - Fund created; administration.

29-11-4. Fund created; administration.

A. There is created in the state treasury the "sexual crimes prosecution and treatment fund". Money appropriated to the fund shall be used to carry out the purposes of the Sexual Crimes Prosecution and Treatment Act.

B. The funds shall be administered by the administrator.

History: 1978 Comp., 29-11-4, enacted by Laws 1978, ch. 27, 4.



Section 29-11-5 - Sexual crimes prosecution and treatment program.

29-11-5. Sexual crimes prosecution and treatment program.

A. The administrator shall develop, with the cooperation of the criminal justice department [corrections department], the New Mexico state police, the New Mexico law enforcement academy, other authorized law enforcement agencies and existing community-based victim treatment programs, a statewide comprehensive plan to train law enforcement officers and criminal justice and medical personnel in the ability to deal with sexual crimes; to develop strategies for prevention of such crimes; to provide assistance in the assembly of evidence for the facilitation of prosecution of such crimes; and to provide medical and psychological treatment to victims of such crimes. This plan shall include, but not be limited to:

(1) education and training of law enforcement officers and criminal justice and medical personnel;

(2) collection, processing and analysis of evidence which facilitates prosecution of suspects of sexual crimes; and

(3) medical and psychological treatment of victims of such crimes.

B. The comprehensive plan shall be implemented throughout the state, and the administrator may contract with appropriate persons, entities, agencies or community-based programs to provide the services to be rendered pursuant to Subsection A of this section and may pay a reasonable fee for such services.

C. Nothing in this section shall be construed to require criminal prosecution of a suspect of a sexual crime by the victim to whom services are rendered pursuant to the provisions of the Sexual Crimes Prosecution and Treatment Act.

D. Training for law enforcement officers in the proper treatment of victims of sexual crimes and collection of evidence and coordination among agencies shall be incorporated in the regular training program for recruits by the New Mexico state police; the basic course taught by the New Mexico law enforcement academy or by other authorized law enforcement agencies. Already-commissioned officers and sex-crime investigators shall receive advanced training through in-service programs.

History: 1978 Comp., 29-11-5, enacted by Laws 1978, ch. 27, 5; 1979, ch. 202, 50.



Section 29-11-6 - Report.

29-11-6. Report.

By December 15 of each year, a report shall be filed with the governor and the legislative council by the administrator concerning all aspects of the sexual crimes prosecution and treatment program and specifically the administrator's conclusions and recommendations regarding the effectiveness of the sexual crimes prosecution and treatment program implemented throughout the state.

History: 1978 Comp., 29 11 6, enacted by Laws 1978, ch. 27, 6.



Section 29-11-7 - Free forensic medical exams for victims of sexual crimes.

29-11-7. Free forensic medical exams for victims of sexual crimes.

The administrator shall:

A. provide free forensic medical exams to victims of sexual crimes;

B. arrange for victims of sexual crimes to obtain free forensic medical exams; or

C. reimburse victims of sexual crimes for the cost of forensic medical exams, provided that:

(1) the reimbursement covers the full cost of the forensic medical exam, without any deductible requirement or limit on the amount of the reimbursement;

(2) the victim of a sexual crime is entitled to apply for reimbursement for a period of one year from the date of the forensic medical exam;

(3) reimbursement is provided not later than ninety days after the administrator receives written notification of the expense incurred by the victim for the forensic medical exam; and

(4) all victims of sexual crimes, including victims with limited or no English proficiency, are provided with information at the time of the forensic medical exam regarding how to obtain reimbursement for the cost of the exam.

History: Laws 1995, ch. 91, 2.






Article 11A - Sex Offender Registration and Notification

Section 29-11A-1 - Short title.

29-11A-1. Short title.

Chapter 29, Article 11A NMSA 1978 may be cited as the "Sex Offender Registration and Notification Act".

History: Laws 1995, ch. 106, 1; 1999, ch. 19, 1.



Section 29-11A-2 - Findings; purpose.

29-11A-2. Findings; purpose.

A. The legislature finds that:

(1) sex offenders pose a significant risk of recidivism; and

(2) the efforts of law enforcement agencies to protect their communities from sex offenders are impaired by the lack of information available concerning convicted sex offenders who live within the agencies' jurisdictions.

B. The purpose of the Sex Offender Registration and Notification Act is to assist law enforcement agencies' efforts to protect their communities by:

(1) requiring sex offenders who are residents of New Mexico to register with the county sheriff of the county in which the sex offender resides;

(2) requiring sex offenders who are residents in other states, but who are employed in New Mexico or who attend school in New Mexico, to register with the county sheriff of the county in which the sex offender works or attends school;

(3) requiring the establishment of a central registry for sex offenders; and

(4) providing public access to information regarding certain registered sex offenders.

History: Laws 1995, ch. 106, 2; 1999, ch. 19, 2.



Section 29-11A-3 - Definitions.

29-11A-3. Definitions.

As used in the Sex Offender Registration and Notification Act:

A. "business day" means a day that is not a Saturday, a Sunday or a state holiday;

B. "conviction" means a conviction in any court of competent jurisdiction and includes a deferred sentence, but does not include a conditional discharge;

C. "department" means the department of public safety;

D. "institution of higher education" means a:

(1) private or public post-secondary educational institution;

(2) trade school; or

(3) professional school;

E. "habitually lives" means any place where a sex offender lives for at least thirty days in any three-hundred-sixty-five-day period;

F. "out-of-state registrant" means any person who establishes a residence in New Mexico while the person is required to register as a sex offender in another state or territory;

G. "registration requirement" means any requirement set forth in Section 29-11A-4 NMSA 1978 that requires a sex offender to register; provide information, including a DNA sample; renew, revise or change registration information; or provide written notice or disclosure regarding the sex offender's status as a sex offender;

H. "sex offender" means a person who:

(1) is a resident of New Mexico who is convicted of a sex offense pursuant to state, federal, tribal or military law;

(2) changes residence to New Mexico, when that person has been convicted of a sex offense pursuant to state, federal, tribal or military law;

(3) does not have an established residence in New Mexico, but lives in a shelter, halfway house or transitional living facility or stays in multiple locations in New Mexico and who has been convicted of a sex offense pursuant to state, federal, tribal or military law; or

(4) is a resident of another state and who has been convicted of a sex offense pursuant to state, federal, tribal or military law, but who is:

(a) employed full time or part time in New Mexico for a period of time exceeding fourteen days or for an aggregate period of time exceeding thirty days during any calendar year, including any employment or vocation, whether financially compensated, volunteered or for the purpose of government or educational benefit; or

(b) enrolled on a full-time or part-time basis in a private or public school or an institution of higher education in New Mexico;

I. "sex offense" means any of the following offenses or their equivalents in any other jurisdiction:

(1) aggravated criminal sexual penetration or criminal sexual penetration in the first, second, third or fourth degree, as provided in Section 30-9-11 NMSA 1978;

(2) criminal sexual contact in the fourth degree, as provided in Section 30-9-12 NMSA 1978;

(3) criminal sexual contact of a minor in the second, third or fourth degree, as provided in Section 30-9-13 NMSA 1978;

(4) sexual exploitation of children, as provided in Section 30-6A-3 NMSA 1978;

(5) sexual exploitation of children by prostitution, as provided in Section 30-6A-4 NMSA 1978;

(6) kidnapping, as provided in Section 30-4-1 NMSA 1978, when committed with the intent to inflict a sexual offense;

(7) false imprisonment, as provided in Section 30-4-3 NMSA 1978, when committed with the intent to inflict a sexual offense;

(8) aggravated indecent exposure, as provided in Section 30-9-14.3 NMSA 1978;

(9) enticement of child, as provided in Section 30-9-1 NMSA 1978;

(10) incest, as provided in Section 30-10-3 NMSA 1978, when the victim is younger than eighteen years of age;

(11) child solicitation by electronic communication device, as provided in Section 30-37-3.2 NMSA 1978, for convictions occurring on or after July 1, 2013;

(12) solicitation to commit criminal sexual contact of a minor in the second, third or fourth degree, as provided in Sections 30-9-13 and 30-28-3 NMSA 1978; or

(13) attempt to commit any of the sex offenses set forth in Paragraphs (1) through (11) of this subsection, as provided in Section 30-28-1 NMSA 1978; and

J. "social networking site" means an internet web site that facilitates online social interaction by offering a mechanism for communication with other users, where such users are likely to include a substantial number of minors under the age of sixteen, and allowing users, through the creation of web pages, profiles or other means, to provide information about themselves that is available to the public or to other users.

History: Laws 1995, ch. 106, 3; 1999, ch. 19, 3; 2000, ch. 8, 1; 2003 (1st S.S.), ch. 1, 10; 2005, ch. 279, 1; 2007, ch. 68, 1; 2007, ch. 69, 5; 2013, ch. 152, 1.



Section 29-11A-4 - Registration of sex offenders; information required; verification; criminal penalty for noncompliance.

29-11A-4. Registration of sex offenders; information required; verification; criminal penalty for noncompliance.

A. A sex offender residing in this state shall register with the county sheriff for the county in which the sex offender resides.

B. A sex offender who is a resident of New Mexico shall initially register with the county sheriff no later than five business days after being released from the custody of the corrections department, a municipal or county jail or a federal, military or tribal correctional facility or detention center or being placed on probation or parole. A sex offender who changes residence to New Mexico shall register with the county sheriff no later than five business days after arrival in this state. When a sex offender initially registers with the county sheriff, the sex offender shall provide the following registration information:

(1) the sex offender's legal name and any other names or aliases that the sex offender is using or has used;

(2) the sex offender's date of birth;

(3) the sex offender's social security number;

(4) the sex offender's current physical and mailing address and the address of every place where the sex offender habitually lives;

(5) the sex offender's place of employment;

(6) the sex offense for which the sex offender was convicted;

(7) the date and place of the sex offense conviction;

(8) the sex offender's names, email addresses and monikers and other self-identifiers used on social networking sites, to be used only for law enforcement purposes;

(9) the sex offender's landline and cellular telephone numbers and any other telephone numbers primarily used by the sex offender;

(10) the sex offender's professional licenses;

(11) the license plate or other identifier and the description of any vehicle owned or primarily operated by the sex offender, including aircraft and watercraft;

(12) the name and address of any school or institution of higher education that the sex offender is attending; and

(13) copies of the sex offender's passport and immigration documents.

C. A sex offender who is a resident of another state but who is employed in New Mexico or attending public or private school or an institution of higher education in New Mexico shall register with the county sheriff for the county in which the sex offender is working or attending school or an institution of higher education.

D. A sex offender who is a resident of another state but who is employed in New Mexico or attending public or private school or an institution of higher education in New Mexico shall register with the county sheriff no later than five business days after beginning work or school. When the sex offender registers with the county sheriff, the sex offender shall provide the following registration information:

(1) the sex offender's legal name and any other names or aliases that the sex offender is using or has used;

(2) the sex offender's date of birth;

(3) the sex offender's social security number;

(4) the sex offender's current physical and mailing address in the sex offender's state of residence and, if applicable, the address of the sex offender's place of lodging in New Mexico while working or attending school or an institution of higher education;

(5) the sex offender's place of employment or the name of the school the sex offender is attending;

(6) the sex offense for which the sex offender was convicted; and

(7) the date and place of the sex offense conviction.

E. When a sex offender registers with a county sheriff, the sheriff shall obtain:

(1) a photograph of the sex offender and a complete set of the sex offender's fingerprints and a palm print;

(2) a physical description, including a description of any tattoos, scars or other distinguishing features on the sex offender's body that would assist in identifying the sex offender; and

(3) a DNA sample for inclusion in the sex offender DNA identification system pursuant to the provisions of the DNA Identification Act [Chapter 29, Article 16 NMSA 1978].

F. When a sex offender who is registered changes any information required under this section, the sex offender shall send written notice of the change on a form approved by the department to the county sheriff no later than five business days after the change occurs.

G. When a sex offender who is registered changes residence to a new county in New Mexico, the sex offender shall register with the county sheriff of the new county no later than five business days after establishing the new residence. The sex offender shall also send written notice of the change in residence to the county sheriff with whom the sex offender last registered no later than five business days after establishing the new residence.

H. When a sex offender who is registered or required to register is homeless or does not have an established residence, but lives in a shelter, halfway house or transitional living facility or stays in multiple locations in New Mexico, the sex offender shall register each address or temporary location with the county sheriff for each county in which the sex offender is living or temporarily located. The sex offender shall register no later than five business days after a change in living arrangements or temporary location.

I. When a sex offender who is registered or required to register is employed, begins a vocation or is enrolled as a student at an institution of higher education in New Mexico, the sex offender shall disclose the sex offender's status as a sex offender in writing to the county sheriff for the county in which the institution of higher education is located, the law enforcement entity responsible for the institution of higher education and the registrar for the institution of higher education no later than five business days after beginning employment, beginning a vocation or enrolling at the institution of higher education. The sex offender shall also send written notice of any change regarding employment, vocation or enrollment status at an institution of higher education to the county sheriff, the law enforcement entity and the registrar no later than five business days after the change in employment, vocation or enrollment status.

J. When a sex offender who is registered or required to register is employed or is enrolled as a student at a public or private school in New Mexico, the sex offender shall disclose the sex offender's status as a sex offender in writing to the county sheriff for the county in which the school is located and to the principal of the school no later than five business days after beginning employment or enrolling at the school. The sex offender shall also send written notice of any change regarding employment or enrollment status at a school to the county sheriff and the principal no later than five business days after the change in employment or enrollment status.

K. When a sex offender who is registered or required to register is employed, begins a vocation or volunteers services, regardless of whether the sex offender receives payment or other compensation, the sex offender shall disclose the sex offender's status as a sex offender in writing to the sex offender's employer, supervisor or person similarly situated. The written disclosure shall be made immediately upon beginning employment, vocation or volunteer service.

L. Following initial registration pursuant to the provisions of this section:

(1) a sex offender required to register pursuant to the provisions of Subsection D of Section 29-11A-5 NMSA 1978 shall verify registration information with the county sheriff as provided in Subsection N of this section not less than once in each ninety-day period following the date of the sex offender's initial registration for the remainder of the sex offender's natural life;

(2) a sex offender required to register pursuant to the provisions of Subsection E of Section 29-11A-5 NMSA 1978 shall verify registration information with the county sheriff as provided in Subsection N of this section once every six months for a period of ten years; and

(3) an out-of-state registrant shall verify registration information with the county sheriff for whichever is the longer of:

(a) the duration of time remaining in the registrant's convicting jurisdiction and at the same frequency as required in that state or territory, but no less than once every six months; or

(b) the duration of time remaining that would be required for the equivalent offense in New Mexico.

M. Notwithstanding the provisions of Paragraph (2) of Subsection L of this section, if a sex offender is convicted a second or subsequent time for a sex offense set forth in Subsection E of Section 29-11A-5 NMSA 1978, the sex offender shall verify registration information with the county sheriff as provided in Subsection N of this section not less than once in each ninety-day period following the date of the sex offender's initial registration for the remainder of the sex offender's natural life.

N. At least fifteen days prior to the time a sex offender is required to verify registration information, the department shall send a verification form to the sex offender, by first class mail, containing the sex offender's current registration information and a notice of the date that the sex offender's next verification is due. The sex offender shall appear in person at a location designated by the department to verify the information contained on the form, to change the information as necessary and to sign a statement under oath that the information is true and correct. The department may photograph the sex offender at that time if the sex offender's appearance is significantly different from the photograph already contained in the sex offender's file. If a sex offender does not receive a verification form before the time that the sex offender is required to verify registration pursuant to Subsection L of this section, the sex offender shall appear at a location designated by the department to verify registration information as required by this section.

O. The department shall establish a secure system that will permit a sex offender to notify the department electronically of any change in registration information.

P. A sex offender who willfully or knowingly fails to comply with the registration or verification requirements set forth in this section is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978. A sex offender who willfully or knowingly fails to comply with the registration or verification requirements set forth in this section after a first or subsequent conviction for a violation pursuant to this section is guilty of a third degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978. The willful failure to comply with any registration or verification requirement set forth in this section shall be deemed part of a continuing transaction or occurrence. A conviction pursuant to this subsection shall not be considered a felony for purposes of the imposition of sentencing enhancements pursuant to the provisions of Section 31-18-17 NMSA 1978.

Q. A sex offender who willfully or knowingly provides false information when complying with the registration or verification requirements set forth in this section is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978. A sex offender who willfully or knowingly provides false information when complying with the registration or verification requirements set forth in this section after a first or subsequent conviction for a violation pursuant to this section is guilty of a third degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978. The willful providing by a sex offender of false information with respect to the registration or verification requirements set forth in this section shall be deemed part of a continuing transaction or occurrence. A conviction pursuant to this subsection shall not be considered a felony for purposes of the imposition of sentencing enhancements pursuant to the provisions of Section 31-18-17 NMSA 1978.

History: Laws 1995, ch. 106, 4; 1999, ch. 19, 4; 2000, ch. 8, 2; 2005, ch. 279, 2; 2013, ch. 152, 2.



Section 29-11A-4.1 - Procedures when a sex offender moves from New Mexico to another state.

29-11A-4.1. Procedures when a sex offender moves from New Mexico to another state.

A. If a sex offender intends to move from New Mexico to another state, no later than thirty days prior to moving to the other state, he shall:

(1) notify the county sheriff of the county he resides in that he is moving to the other state; and

(2) provide the county sheriff with a written notice that identifies the state to which the sex offender is moving.

B. Within five days of receiving a sex offender's written notice of intent to move to another state, the county sheriff shall transmit that information to the department of public safety. Within five days of receiving that information from a county sheriff, the department shall contact the state agency responsible for registering sex offenders in the state to which the sex offender is moving. The department shall provide that state agency with registration information regarding the sex offender. The department shall also obtain information regarding registration requirements for sex offenders in the state to which the sex offender is moving. The department shall provide the sex offender with written notification of the registration requirements in the state to which the sex offender is moving.

C. A sex offender who willfully fails to comply with the requirements set forth in this section is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

History: Laws 2000, ch. 8, 6; 2005, ch. 279, 3.



Section 29-11A-5 - Local registry; central registry; administration by department of public safety; participation in the national sex offender registry; rules.

29-11A-5. Local registry; central registry; administration by department of public safety; participation in the national sex offender registry; rules.

A. A county sheriff shall maintain a local registry of sex offenders in the sheriff's jurisdiction required to register pursuant to the provisions of the Sex Offender Registration and Notification Act.

B. The county sheriff shall forward:

(1) registration information obtained from sex offenders to the department of public safety. The initial registration information and any new registration information subsequently obtained from a sex offender shall be forwarded by the county sheriff no later than ten working days after the information is obtained from a sex offender. If the department of public safety receives information regarding a sex offender from a governmental entity other than a county sheriff, the department shall send that information to the sheriff for the county in which the sex offender resides; and

(2) samples of DNA obtained from sex offenders to the administrative center for the sex offender DNA identification system pursuant to the provisions of the DNA Identification Act [Chapter 29, Article 16 NMSA 1978].

C. The department of public safety shall maintain a central registry of sex offenders required to register pursuant to the provisions of the Sex Offender Registration and Notification Act. The department shall participate in the national sex offender registry administered by the United States department of justice. The department shall send conviction information and fingerprints for all sex offenders registered in New Mexico to the national sex offender registry administered by the United States department of justice and to the federal bureau of investigation.

D. The department of public safety shall retain registration information regarding a sex offender convicted for any of the following sex offenses for the entirety of the sex offender's natural life:

(1) aggravated criminal sexual penetration or criminal sexual penetration in the first, second or third degree, as provided in Section 30-9-11 NMSA 1978;

(2) criminal sexual contact of a minor in the second, third or fourth degree, as provided in Section 30-9-13 NMSA 1978;

(3) sexual exploitation of children, as provided in Section 30-6A-3 NMSA 1978;

(4) kidnapping, as provided in Section 30-4-1 NMSA 1978, when the victim is less than eighteen years of age and the offender is not a parent of the victim;

(5) criminal sexual contact in the fourth degree, as provided in Section 30-9-12 NMSA 1978; or

(6) attempt to commit any of the sex offenses set forth in Paragraphs (1) through (5) of this subsection, as provided in Section 30-28-1 NMSA 1978.

E. The department of public safety shall retain registration information regarding a sex offender convicted for the following offenses for a period of ten years following the sex offender's conviction, release from prison or release from probation or parole, whichever occurs later:

(1) criminal sexual penetration in the fourth degree, as provided in Section 30-9-11 NMSA 1978;

(2) sexual exploitation of children by prostitution, as provided in Section 30-6A-4 NMSA 1978;

(3) false imprisonment, as provided in Section 30-4-3 NMSA 1978, when the victim is less than eighteen years of age and the offender is not a parent of the victim;

(4) aggravated indecent exposure, as provided in Section 30-9-14.3 NMSA 1978;

(5) enticement of child, as provided in Section 30-9-1 NMSA 1978;

(6) incest, as provided in Section 30-10-3 NMSA 1978, when the victim is less than eighteen years of age;

(7) solicitation to commit criminal sexual contact of a minor in the second, third or fourth degree, as provided in Sections 30-9-13 and 30-28-3 NMSA 1978;

(8) child solicitation by electronic communication device, as provided in Section 30-37-3.2 NMSA 1978; or

(9) attempt to commit any of the sex offenses set forth in Paragraphs (1) through (6) of this subsection, as provided in Section 30-28-1 NMSA 1978.

F. Notwithstanding the provisions of Subsection E of this section, if a sex offender is convicted a second or subsequent time for a sex offense set forth in that subsection, the department of public safety shall retain information regarding the sex offender for the entirety of the sex offender's natural life.

G. The department of public safety shall adopt rules necessary to carry out the provisions of the Sex Offender Registration and Notification Act. Rules necessary for the collection of DNA samples and the administration and operation of the sex offender DNA identification system shall be adopted by the DNA identification system oversight committee pursuant to the provisions of the DNA Identification Act.

History: Laws 1995, ch. 106, 5; 1999, ch. 19, 5; 2000, ch. 8, 3; 2003 (1st S.S.), ch. 1, 11; 2005, ch. 279, 4; 2007, ch. 68, 2; 2007, ch. 69, 6.



Section 29-11A-5.1 - Public access to information regarding certain registered sex offenders; active community notification; internet web site.

29-11A-5.1. Public access to information regarding certain registered sex offenders; active community notification; internet web site.

A. If a sex offender is convicted of one of the following sex offenses, the county sheriff shall forward registration information obtained from the sex offender to the district attorney for the judicial district in which the sex offender resides and, if the sex offender is a resident of a municipality, the chief law enforcement officer for the municipality in which the sex offender resides:

(1) aggravated criminal sexual penetration or criminal sexual penetration in the first, second or third degree, as provided in Section 30-9-11 NMSA 1978;

(2) criminal sexual contact of a minor in the second, third or fourth degree, as provided in Section 30-9-13 NMSA 1978;

(3) sexual exploitation of children, as provided in Section 30-6A-3 NMSA 1978;

(4) sexual exploitation of children by prostitution, as provided in Section 30-6A-4 NMSA 1978; or

(5) attempt to commit any of the sex offenses set forth in Paragraphs (1) through (4) of this subsection, as provided in Section 30-28-1 NMSA 1978.

B. A person who wants to obtain registration information regarding sex offenders described in Subsection A of this section may request that information from the:

(1) sheriff for the county in which the sex offenders reside;

(2) chief law enforcement officer for the municipality in which the sex offenders reside;

(3) district attorney for the judicial district in which the sex offenders reside; or

(4) secretary of public safety.

C. Upon receiving a request for registration information regarding sex offenders described in Subsection A of this section, the county sheriff, chief municipal law enforcement officer, district attorney or secretary of public safety shall provide that registration information, with the exception of a sex offender's social security number and DNA information, within a reasonable period of time, and no later than seven days after receiving the request.

D. Within seven days of receiving registration information from a sex offender described in Subsection A of this section, the county sheriff shall contact every licensed daycare center, elementary school, middle school and high school within a one-mile radius of the sex offender's residence and provide them with the sex offender's registration information, with the exception of the sex offender's social security number and DNA information.

E. The department shall establish and manage an internet web site that provides the public with registration information regarding sex offenders described in Subsection A of this section, except that the department shall not provide registration information on the internet web site regarding a sex offender who was less than eighteen years of age when the sex offender committed the sex offense for which the sex offender was convicted as a youthful offender, as provided in Section 32A-2-3 NMSA 1978, unless at the time of sentencing, the court made a finding that the sex offender is not amenable to treatment and is a danger to the community. The registration information provided to the public pursuant to this subsection shall not include a sex offender's social security number or DNA information or the identity of a sex offender's place of employment, unless the sex offender's employment requires the sex offender to have direct contact with children. The internet web site shall provide only the following registration information:

(1) the sex offender's legal name and any other names or aliases that the sex offender is using or has used;

(2) the sex offender's current address and the address of every place where the sex offender habitually lives;

(3) if the sex offender's employment involves direct contact with children, the sex offender's place of employment;

(4) the sex offenses for which the sex offender has been convicted;

(5) a photograph of the sex offender;

(6) the sex offender's date of birth;

(7) a physical description, including a description of any tattoos, scars or other distinguishing features on the sex offender's body that would assist in identifying the sex offender; and

(8) a link that will pinpoint the location of the sex offender's place of employment if the sex offender has direct contact with children.

History: Laws 1999, ch. 19, 8; 2000, ch. 8, 4; 2003 (1st S.S.), ch. 1, 12; 2005, ch. 279, 5; 2007, ch. 69, 7; 2013, ch. 152, 3.



Section 29-11A-7 - Notice to sex offenders of duty to register.

29-11A-7. Notice to sex offenders of duty to register.

A. A court shall provide a sex offender convicted in that court with written notice of his duty to register pursuant to the provisions of the Sex Offender Registration and Notification Act. The written notice shall be included in judgment and sentence forms provided to the sex offender. The written notice shall inform the sex offender that he is required to:

(1) register with the county sheriff for the county in which the sex offender will reside or, if the sex offender will not have an established residence, with the county sheriff for each county in which the sex offender will live or be temporarily located pursuant to the provisions of the Sex Offender Registration and Notification Act;

(2) report subsequent changes of address pursuant to the provisions of the Sex Offender Registration and Notification Act;

(3) notify the county sheriff of the county he resides in if the sex offender intends to move to another state and that the sex offender is required to register in the other state pursuant to the provisions of the Sex Offender Registration and Notification Act;

(4) disclose his status as a sex offender in writing when he begins employment, begins a vocation or enrolls as a student at an institution of higher education in New Mexico to the county sheriff for the county in which the institution of higher education is located and to the law enforcement entity and registrar for the institution of higher education pursuant to the provisions of the Sex Offender Registration and Notification Act;

(5) provide written notice of any change regarding his employment, vocation or enrollment status at an institution of higher education to the county sheriff, the law enforcement entity and the registrar pursuant to the provisions of the Sex Offender Registration and Notification Act;

(6) disclose his status as a sex offender in writing when he enrolls as a student at a private or public school in New Mexico, to the county sheriff for the county in which the school is located and to the principal of the school pursuant to the provisions of the Sex Offender Registration and Notification Act;

(7) provide written notice of any change regarding his enrollment status at a public or private school in New Mexico to the county sheriff and the principal of the school pursuant to the provisions of the Sex Offender Registration and Notification Act;

(8) disclose his status as a sex offender in writing to his employer, supervisor or other person similarly situated, when he begins employment, begins a vocation or volunteers his services, regardless of whether the sex offender receives payment or other compensation, pursuant to the provisions of the Sex Offender Registration and Notification Act; and

(9) read and sign a form that indicates that the sex offender has received the written notice and that a responsible court official, designated by the chief judge for that judicial district, has explained the written notice to the sex offender.

B. The corrections department, a municipal or county jail or a detention center at the time of release of a sex offender in its custody, shall provide a written notice to the sex offender of his duty to register, pursuant to the provisions of the Sex Offender Registration and Notification Act. The written notice shall inform the sex offender that he is required to:

(1) register with the county sheriff for the county in which the sex offender will reside or, if the sex offender will not have an established residence, with the county sheriff for each county in which the sex offender will live or be temporarily located pursuant to the provisions of the Sex Offender Registration and Notification Act;

(2) report subsequent changes of address pursuant to the provisions of the Sex Offender Registration and Notification Act;

(3) notify the county sheriff of the county he resides in if the sex offender intends to move to another state and that the sex offender is required to register in the other state pursuant to the provisions of the Sex Offender Registration and Notification Act;

(4) disclose his status as a sex offender in writing when he begins employment, begins a vocation or enrolls as a student at an institution of higher education in New Mexico to the county sheriff for the county in which the institution of higher education is located and to the law enforcement entity and registrar for the institution of higher education pursuant to the provisions of the Sex Offender Registration and Notification Act;

(5) provide written notice of any change regarding his employment, vocation or enrollment status at an institution of higher education to the county sheriff, the law enforcement entity and the registrar pursuant to the provisions of the Sex Offender Registration and Notification Act;

(6) disclose his status as a sex offender in writing when he enrolls as a student at a private or public school in New Mexico, to the county sheriff for the county in which the school is located and to the principal of the school pursuant to the provisions of the Sex Offender Registration and Notification Act;

(7) provide written notice of any change regarding his enrollment status at a public or private school in New Mexico to the county sheriff and the principal of the school pursuant to the provisions of the Sex Offender Registration and Notification Act;

(8) disclose his status as a sex offender in writing to his employer, supervisor or other person similarly situated, when he begins employment, begins a vocation or volunteers his services, regardless of whether the sex offender receives payment or other compensation, pursuant to the provisions of the Sex Offender Registration and Notification Act; and

(9) read and sign a form that indicates that the sex offender has received the written notice and that a responsible corrections department official, designated by the secretary of corrections, or a responsible municipal or county jail official or detention center official has explained the written notice to the sex offender.

C. A court, the corrections department, a municipal or county jail or a detention center shall also provide written notification regarding a sex offender's release to the sheriff of the county in which the sex offender is released and to the department of public safety.

D. The department of public safety, at the time it is notified by officials from another state that a sex offender will be establishing residence in New Mexico, shall provide written notice to the sex offender of his duty to register pursuant to the provisions of the Sex Offender Registration and Notification Act.

History: Laws 1995, ch. 106, 7; 1999, ch. 19, 6; 2000, ch. 8, 5; 2005, ch. 279, 6.



Section 29-11A-8 - Immunity.

29-11A-8. Immunity.

Nothing in the Sex Offender Registration and Notification Act creates a cause of action on behalf of a person against a public employer, public employee or public agency responsible for enforcement of the provisions of that act, so long as the public employer, public employee or public agency complies with the provisions of that act.

History: Laws 1995, ch. 106, 8; 1999, ch. 19, 7.



Section 29-11A-9 - State preemption; saving clause.

29-11A-9. State preemption; saving clause.

A. The state preempts the field of sex offender registration and notification. Cities, counties, home rule municipalities and other political subdivisions of the state are prohibited from adopting or continuing in effect any ordinance, rule, regulation, resolution or statute on sex offender registration and notification and from imposing any other restrictions on sex offenders that are not included in the Sex Offender Registration and Notification Act. The department, cities, counties, home rule municipalities and other political subdivisions of the state shall not require a sex offender to report or to register more frequently or to provide information not required by the Sex Offender Registration and Notification Act.

B. After January 18, 2005, cities, counties, home rule municipalities and other political subdivisions of the state are prohibited from adopting or amending an ordinance, rule, regulation or resolution on sex offender registration and notification. An ordinance in effect on January 18, 2005 shall continue in force and effect until repealed; provided that the ordinance shall only continue in force and effect with regard to sex offenders who are required to register pursuant to the provisions of the ordinance but who are not required to register pursuant to the provisions of the Sex Offender Registration and Notification Act. All other sex offenders shall register pursuant to the provisions of the Sex Offender Registration and Notification Act.

History: Laws 2005, ch. 279, 7; 2013, ch. 152, 4.



Section 29-11A-10 - Severability.

29-11A-10. Severability.

If any part or application of the Sex Offender Registration and Notification Act is held invalid, the remainder of that act and its application to other situations or persons shall not be affected.

History: Laws 2005, ch. 279, 8.






Article 12 - Crime Stoppers Commission



Article 12A - Crime Stoppers

Section 29-12A-1 - Short title.

29-12A-1. Short title.

This act [29-12A-1 to 29-12A-6 NMSA 1978] may be cited as the "Crime Stoppers Act".

History: Laws 2003, ch. 249, 1.



Section 29-12A-2 - Advisory council; composition; vacancies; payment.

29-12A-2. Advisory council; composition; vacancies; payment.

A. The "crime stoppers advisory council" is created. The council shall consist of five members from local crime stoppers programs, four of whom shall be from the four quadrants of the state and one from Albuquerque. All members of the council shall be appointed by the governor for two-year terms.

B. A vacancy on the council shall be filled by gubernatorial appointment for the remainder of the unexpired term. A vacancy on the council shall not impair the right of the remaining members to exercise all the powers and duties of the council.

C. Members of the council shall receive per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 NMSA 1978] and shall receive no other compensation or allowance.

History: Laws 2003, ch. 249, 2.



Section 29-12A-3 - Powers and duties of advisory council.

29-12A-3. Powers and duties of advisory council.

A. The powers and duties of the crime stoppers advisory council are to:

(1) advise and assist in the creation and maintenance of local crime stoppers programs;

(2) certify local crime stoppers programs for the purposes of confidentiality of records, privileges and immunities set forth in the Crime Stoppers Act;

(3) encourage the media to promote the functions of local crime stoppers programs; and

(4) facilitate training for local crime stoppers programs.

B. The council shall not take part in the receipt of reports or tips regarding criminal activity.

History: Laws 2003, ch. 249, 3.



Section 29-12A-4 - Confidentiality of records.

29-12A-4. Confidentiality of records.

A. Evidence of a communication between a person submitting a report to a local crime stoppers program and the person accepting the report on behalf of the program is not admissible in a court or an administrative proceeding, except as provided in Subsection B of this section.

B. Records and reports of a local crime stoppers program are confidential and shall not be produced before a court or other tribunal, except on a motion by:

(1) a criminal defendant claiming that a record or report contains specific evidence that is exculpatory to the defendant on trial for that offense; or

(2) a person in civil court who has been exonerated of a criminal charge that was filed as a result of a report to a local crime stoppers program, and denial of access to a record or report would leave the person without the ability to offer prima facie proof that a legal injury was suffered through the wrongful acts of another.

C. Upon motion made pursuant to Subsection B of this section, a court may subpoena a record or report, but shall conduct an in camera inspection of the materials produced to determine whether there is evidence as alleged to warrant disclosure pursuant to Subsection B of this section. If the court finds such evidence, the court shall determine how much of the evidence to disclose and whether the identity of the person who submitted the report to the local crime stoppers program must be disclosed.

D. The court shall protect the identity of a person who submits a report to a local crime stoppers program as it would protect the identity of a confidential police informer.

E. A local crime stoppers program shall be certified by the crime stoppers advisory council before it can claim confidentiality under this section.

History: Laws 2003, ch. 249, 4.



Section 29-12A-5 - Confidentiality; penalty.

29-12A-5. Confidentiality; penalty.

A. It is unlawful for any member, officer or employee of a local crime stoppers program to reveal to an individual, other than the proper law enforcement agencies:

(1) information gained through the program relating to criminal activity; or

(2) the contents of records and reports that are confidential.

B. A person who violates Subsection A of this section is guilty of a misdemeanor and shall be sentenced in accordance with Section 31-19-1 NMSA 1978.

History: Laws 2003, ch. 249, 5.



Section 29-12A-6 - Immunity from liability.

29-12A-6. Immunity from liability.

A person who in good faith communicates a report of criminal activity to a crime stoppers program or who in good faith receives, forwards or acts upon such a report is immune from civil liability for any act or omission resulting in the arrest, filing of criminal charges or trial of a person who is later exonerated or acquitted of a criminal charge.

History: Laws 2003, ch. 249, 6.






Article 13 - Law Enforcement Protection Fund

Section 29-13-1 - Short title.

29-13-1. Short title.

Chapter 29, Article 13 NMSA 1978 may be cited as the "Law Enforcement Protection Fund Act".

History: Laws 1983, ch. 289, 1; 1993, ch. 179, 2.



Section 29-13-2 - Purpose of act.

29-13-2. Purpose of act.

The purpose of the Law Enforcement Protection Fund Act is to provide for the equitable distribution of money to municipal police, university police, tribal police and county sheriff's departments for use in the maintenance and improvement of those departments in order to enhance the efficiency and effectiveness of law enforcement services and to sustain at a reasonable level the payments available to the surviving eligible family members of a peace officer killed in the line of duty.

History: Laws 1983, ch. 289, 2; 1993, ch. 179, 3; 1998, ch. 83, 1; 2002, ch. 78, 4.



Section 29-13-2.1 - Definitions.

29-13-2.1. Definitions.

As used in the Law Enforcement Protection Fund Act:

A. "academy" means the New Mexico law enforcement academy;

B. "division" means the local government division of the department of finance and administration;

C. "fund" means the law enforcement protection fund;

D. "governmental entity" means the academy, a municipality, university, tribe or a county;

E. "tribal police department" means the police department of a tribe that has entered into an agreement with the department of public safety pursuant to Section 29-1-11 NMSA 1978;

F. "tribe" means an Indian nation, tribe or pueblo located wholly or partly in New Mexico; and

G. "university" means a four-year post-secondary educational institution listed in Article 12, Section 11 of the constitution of New Mexico.

History: 1978 Comp., 29-13-2.1, enacted by Laws 1993, ch. 179, 4; 1998, ch. 83, 2; 2002, ch. 92, 2; 2017, ch. 35, 2.



Section 29-13-3 - Distribution of certain insurance collections; law enforcement protection fund created.

29-13-3. Distribution of certain insurance collections; law enforcement protection fund created.

There is created in the state treasury the "law enforcement protection fund". Ten percent of all money received for fees, licenses, penalties and taxes from life, general casualty and title insurance business pursuant to the New Mexico Insurance Code [Chapter 59A NMSA 1978], except for money received from the health insurance premium surtax imposed by Subsection C of Section 59A-6-2 NMSA 1978, shall be paid monthly to the state treasurer and credited to the fund. On or before June 30 of each year, the state treasurer shall transfer to the general fund any balance in the law enforcement protection fund in excess of one hundred thousand dollars ($100,000) that is not obligated for expenses in that current fiscal year.

History: Laws 1983, ch. 289, 3; 1985, ch. 29, 1; 1988, ch. 96, 1; 1993, ch. 179, 5; 2003, ch. 202, 1; 2004, ch. 122, 1; 2017, ch. 1, 1.



Section 29-13-4 - Determination of needs and rate of distribution.

29-13-4. Determination of needs and rate of distribution.

A. Annually on or before April 15, the division shall consider and determine the relative needs as requested by tribal, municipal and university police, county sheriff's departments and the academy for money in the fund in the succeeding fiscal year pursuant to the provisions of Subsection C of this section.

B. As necessary during the year, the division shall transfer an amount from the fund to the peace officers', New Mexico mounted patrol members' and reserve police officers' survivors fund that enables the balance of the peace officers', New Mexico mounted patrol members' and reserve police officers' survivors fund to be maintained at a minimum balance of three hundred fifty thousand dollars ($350,000).

C. The division shall determine the rate of distribution of money in the fund as follows:

(1) all municipal police and county sheriff's departments shall be rated by class pursuant to this paragraph in accordance with populations established by the most recently completed decennial census; provided that the population of any county shall not include the population of any municipality within that county that has a municipal police department. The rate of distribution to which a municipal police or county sheriff's department is entitled is the following:

Class

Population

Amount

1

0 to 20,000

$20,000

2

20,001 to 160,000

30,000

3

160,001 to 1,280,000

40,000;

(2) university police departments shall be entitled to a rate of distribution of seventeen thousand dollars ($17,000);

(3) the academy shall be entitled to a rate of distribution of twenty-four thousand five hundred dollars ($24,500) to carry out the purposes of Section 1 of this 2017 act;

(4) tribal police departments shall be entitled, unless allocations are adjusted pursuant to the provisions of Subsection D of this section, to six hundred dollars ($600) for each commissioned peace officer in the tribe. To be counted as a commissioned peace officer for the purposes of this paragraph, a commissioned peace officer shall have been assigned to duty and have worked in New Mexico for no fewer than two hundred days in the calendar year immediately prior to the date of payment. Payments shall be made for only those divisions of the tribal police departments that perform services in New Mexico. A tribal police department shall not be eligible for any disbursement under the fund if commissioned peace officers cite non-Indians into the tribal court for civil or criminal citations; and

(5) municipal and university police and county sheriff's departments shall be entitled, unless allocations are adjusted pursuant to the provisions of Subsection D of this section, to six hundred dollars ($600) for each police officer or sheriff's deputy employed full time by that department who has been certified by the academy, or by a regional law enforcement training facility in the state certified by the director of the academy, as a police officer or has been authorized to act as a New Mexico peace officer pursuant to the provisions of Section 29-1-11 NMSA 1978.

D. After distributions are determined in accordance with Subsection A, Subsection B and Paragraphs (1), (2) and (3) of Subsection C of this section, if the balance in the fund is insufficient to permit the total allocations provided by Paragraphs (4) and (5) of Subsection C of this section, the division shall reduce that allocation to the maximum amount permitted by available money.

History: 1978 Comp., 29-13-4, enacted by Laws 1993, ch. 179, 6; 1998, ch. 83, 3; 2000, ch. 59, 1; 2002, ch. 78, 5; 2002, ch. 92, 3; 2017, ch. 1, 2; 2017, ch. 35, 3.



Section 29-13-5 - Determination of needs; review.

29-13-5. Determination of needs; review.

No later than May 1 of each year, the division shall notify in writing each affected municipal police, university police, tribal police and county sheriff's department and the academy of its determination of money to be distributed pursuant to the provisions of Section 29-13-4 NMSA 1978. Any affected governmental entity may appeal that determination by filing a notice of appeal with the secretary of finance and administration no later than May 15. If an appeal is filed, the secretary of finance and administration shall review the determination of the division in an informal and summary proceeding and shall certify the result of the appeal to the division no later than June 30, and the division shall adjust its determination accordingly. If no appeal is filed, the original determination of the division shall be final and binding and not subject to further review.

History: Laws 1983, ch. 289, 5; 1988, ch. 96, 3; 1993, ch. 179, 7; 1998, ch. 83, 4; 2017, ch. 35, 4.



Section 29-13-6 - Distribution of law enforcement protection fund.

29-13-6. Distribution of law enforcement protection fund.

A. Based on a periodic allotment approved by the division for the current fiscal year, the state treasurer shall distribute from the fund the amounts certified by the division to be distributed to governmental entities and the peace officers', New Mexico mounted patrol members' and reserve police officers' survivors fund as required in Section 29-13-4 NMSA 1978. Payments shall be made by the treasurer to the appropriate governmental entity or fund unless otherwise specified in Subsection C of this section.

B. The state treasurer is authorized to redirect a distribution to the New Mexico finance authority in an amount certified by the division, pursuant to an ordinance or a resolution passed by the municipality or county and a written agreement of the municipality or county and the New Mexico finance authority.

C. Based on a periodic allotment approved by the division for the current fiscal year, the state treasurer shall distribute from the money in the fund money certified by the division to be distributed to tribes. Payment shall be made to the chief financial officer of the tribe. If necessary, the fund may be decreased below the level of one hundred thousand dollars ($100,000) to enable payment to the tribes. If insufficient money remains in the fund to fully compensate the tribes, a report shall be made to the Indian affairs department and to an appropriate interim committee of the legislature that reviews issues having impact on tribes by September 1 of the year of the shortfall.

History: Laws 1983, ch. 289, 6; 1993, ch. 179, 8; 1994, ch. 54, 2; 1996, ch. 28, 4; 1998, ch. 83, 5; 2002, ch. 78, 6; 2002, ch. 92, 4; 2017, ch. 1, 3.



Section 29-13-7 - Expenditure limitation; control.

29-13-7. Expenditure limitation; control.

A. Except as provided for the academy in Subsection B of this section, amounts distributed from the fund shall be expended only for the following:

(1) the repair and purchase of law enforcement apparatus and equipment, including the financing and refinancing thereof, that meet minimum nationally recognized standards;

(2) the purchase of law enforcement equipment, including protective vests, for police dogs;

(3) expenses associated with advanced law enforcement planning and training;

(4) maintaining the balance of the peace officers', New Mexico mounted patrol members' and reserve police officers' survivors fund at a minimum amount of three hundred fifty thousand dollars ($350,000);

(5) complying with match or contribution requirements for the receipt of federal funds relating to criminal justice programs; and

(6) no more than fifty percent of the replacement salaries of municipal and county law enforcement personnel of municipalities or counties rated as Class 1 in Paragraph (1) of Subsection C of Section 29-13-4 NMSA 1978 participating in basic law enforcement training.

B. For the academy, amounts distributed from the fund shall be expended only for providing tourniquet and trauma kits and training on the use of tourniquet and trauma kits pursuant to Section 1 of this 2017 act [29-7-7.7 NMSA 1978].

C. Amounts distributed from the fund shall be expended only pursuant to approved budgets and upon duly executed vouchers approved as required by law.

History: Laws 1983, ch. 289, 7; 1985, ch. 29, 2; 1988, ch. 96, 4; 1993, ch. 179, 9; 1994, ch. 53, 2; 2002, ch. 78, 7; 2013, ch. 10, 1; 2017, ch. 35, 5.



Section 29-13-8 - Rules and regulations.

29-13-8. Rules and regulations.

The division shall promulgate necessary rules and regulations to administer the provisions of the Law Enforcement Protection Fund Act.

History: Laws 1983, ch. 289, 8; 1993, ch. 179, 10.



Section 29-13-9 - Expenditures of money distributed from the law enforcement protection fund; wrongful expenditure.

29-13-9. Expenditures of money distributed from the law enforcement protection fund; wrongful expenditure.

A. Amounts distributed from the fund shall be expended only for the specific purposes for which they are distributed and shall not be distributed for accumulation, except as provided for the peace officers' survivors fund.

B. Any person who expends or directs or permits the expenditure of any money distributed from the fund for purposes other than those expressly authorized by the Law Enforcement Protection Fund Act shall be personally liable to the state for the amount of money wrongfully expended and interest and costs. An action to recover the amount of any wrongful expenditure may be commenced by the attorney general or the district attorney upon the filing with that officer of a verified statement describing the wrongful expenditure.

History: Laws 1983, ch. 289, 9; 1993, ch. 179, 11; 2002, ch. 78, 8.






Article 14 - Peace Officer's Employer-Employee Relations

Section 29-14-1 - Short title.

29-14-1. Short title.

Sections 1 through 11 [29-14-1 to 29-14-11 NMSA 1978] of this act may be cited as the "Peace Officer's Employer-Employee Relations Act".

History: Laws 1991, ch. 117, 1.



Section 29-14-2 - Findings and purpose.

29-14-2. Findings and purpose.

A. The legislature finds and declares that effective law enforcement is dependent upon the maintenance of stable relations between peace officers and their employers. Moreover, the existence of stable relations between peace officers and their employers will enhance law enforcement services provided to the citizens of New Mexico.

B. The purpose of the Peace Officer's Employer-Employee Relations Act is to prescribe certain rights for peace officers, particularly when they are placed under investigation by their employer.

C. Provisions of this act only apply to administrative actions and shall not apply to criminal investigations of a peace officer except as provided in Section 8 [29-14-8 NMSA 1978] of this act.

History: Laws 1991, ch. 117, 2.



Section 29-14-3 - Definition.

29-14-3. Definition.

As used in the Peace Officer's Employer-Employee Relations Act, "peace officer" or "officer" means any employee of a police or sheriff's department that is part of or administered by the state or any political subdivision of the state who is responsible for the prevention and detection of crime and the enforcement of the penal, traffic or highway laws of the state.

History: Laws 1991, ch. 117, 3.



Section 29-14-4 - Investigations of peace officers; requirements.

29-14-4. Investigations of peace officers; requirements.

When any peace officer is under investigation by his employer for alleged actions that could result in administrative sanctions being levied against the officer, the following requirements shall be adhered to:

A. any interrogation of an officer shall be conducted when the officer is on duty or during his normal waking hours, unless the urgency of the investigation requires otherwise;

B. any interrogation of an officer shall be conducted at the employer's facility, unless the urgency of the investigation requires otherwise;

C. prior to commencement of any interrogation session:

(1) an officer shall be informed of the name and rank of the person in charge of the interrogation and all other persons who will be present during the interrogation;

(2) an officer shall be informed of the nature of the investigation, and the names of all known complainants shall be disclosed to the officer unless the chief administrator of the officer's employer determines that the identification of the complainant shall not be disclosed because it is necessary for the protection of an informant or because disclosure would jeopardize or compromise the integrity or security of the investigation; and

(3) a reasonable attempt shall be made to notify the officer's commanding officer of the pending interrogation;

D. during any interrogation session, the following requirements shall be adhered to:

(1) each interrogation session shall not exceed two hours unless the parties mutually consent to continuation of the session;

(2) there shall not be more than two interrogation sessions within a twenty-four hour period, unless the parties mutually consent to additional sessions, provided that there shall be at least a one-hour rest period between the sessions;

(3) the combined duration of an officer's work shift and any interrogation session shall not exceed fourteen hours within a twenty-four hour period, unless the urgency of the investigation requires otherwise;

(4) there shall not be more than two interrogators at any given time;

(5) an officer shall be allowed to attend to physical necessities as they occur in the course of an interrogation session; and

(6) an officer shall not be subjected to offensive language or illegal coercion by his interrogator in the course of an interrogation session;

E. any interrogation of an officer shall be recorded, either mechanically or by a stenographer, and the complete interrogation shall be published as a transcript; provided that any recesses called during the interrogation shall be noted in the transcript; and

F. an accurate copy of the transcript or tape shall be provided to the officer, upon his written request, no later than fifteen working days after the investigation has been completed.

History: Laws 1991, ch. 117, 4.



Section 29-14-5 - Polygraph examinations.

29-14-5. Polygraph examinations.

After reviewing all the information collected in the course of an investigation of a peace officer, the chief administrator of the officer's employer may order the officer to submit to a polygraph examination administered by a licensed polygraph examiner, provided that:

A. all other reasonable investigative means have been exhausted; and

B. the officer has been advised of the administrator's reasons for ordering the polygraph examination.

History: Laws 1991, ch. 117, 5.



Section 29-14-6 - Investigation of administrative matters.

29-14-6. Investigation of administrative matters.

When any peace officer is under investigation for an administrative matter, the officer shall be permitted to produce any relevant documents, witnesses or other evidence to support his case and he may cross-examine any adverse witnesses during any grievance process or appeal involving disciplinary action.

History: Laws 1991, ch. 117, 6.



Section 29-14-7 - Personnel files.

29-14-7. Personnel files.

A. No document containing comments adverse to a peace officer shall be entered into his personnel file unless the officer has read and signed the document. When an officer refuses to sign a document containing comments adverse to him, the document may be entered into an officer's personnel file if:

(1) the officer's refusal to sign is noted on the document by the chief administrator of the officer's employer; and

(2) the notation regarding the officer's refusal to sign the document is witnessed by a third party.

B. A peace officer may file a written response to any document containing adverse comments entered into his personnel file and the response shall be filed with the officer's employer within thirty days after the document was entered into the officer's personnel file. A peace officer's written response shall be attached to the document.

History: Laws 1991, ch. 117, 7.



Section 29-14-8 - Constitutional rights; notification.

29-14-8. Constitutional rights; notification.

When any peace officer is under administrative investigation and a determination is made to commence a criminal investigation, he shall be immediately notified of the investigation and shall be afforded all the protections set forth in the bill of rights of the United States and New Mexico constitutions.

History: Laws 1991, ch. 117, 8.



Section 29-14-9 - Forced disclosure of financial status prohibited.

29-14-9. Forced disclosure of financial status prohibited.

A peace officer shall not be required by his police or sheriff's department employer to disclose information regarding his financial status, unless all other reasonable investigative means have been exhausted or except as otherwise required by law.

History: Laws 1991, ch. 117, 9.



Section 29-14-10 - Political activity.

29-14-10. Political activity.

A. A peace officer shall not be prohibited by his police or sheriff's department employer from engaging in any political activity when the officer is off duty, except as otherwise required by law.

B. Notwithstanding the provisions of Subsection A of this section, any peace officer employed by the New Mexico state police department shall be governed by the provisions of regulations adopted by the department regarding political activity.

History: Laws 1991, ch. 117, 10.



Section 29-14-11 - Exercise of rights.

29-14-11. Exercise of rights.

A peace officer shall not be subjected to any retaliation by his employer due to the officer's lawful exercise of his rights under the Peace Officer's Employer-Employee Relations Act.

History: Laws 1991, ch. 117, 11.






Article 15 - Missing Persons Information and Reporting

Section 29-15-1 - Short title.

29-15-1. Short title.

Chapter 29, Article 15 NMSA 1978 may be cited as the "Missing Persons Information and Reporting Act".

History: Laws 1995, ch. 146, 1; 2010, ch. 32, 1; 2010, ch. 33, 2.



Section 29-15-2 - Definitions.

29-15-2. Definitions.

As used in the Missing Persons Information and Reporting Act:

A. "Brittany alert" means a notification relating to an endangered person:

(1) who is a missing person; and

(2) about whom there is a clear indication that the person has a developmental disability as defined in Subsection A of Section 28-16A-6 NMSA 1978 and that the person's health or safety is at risk;

B. "child" means a person under the age of eighteen years who is not emancipated;

C. "clearinghouse" means the missing persons information clearinghouse;

D. "custodian" means a parent, guardian or other person who exercises legal physical control, care or custody of a child or of an adult with a developmental disability; or a person who performs one or more activities of daily living for an adult;

E. "endangered person" means a missing person who:

(1) is in imminent danger of causing harm to the person's self;

(2) is in imminent danger of causing harm to another;

(3) is in imminent danger of being harmed by another or who has been harmed by another;

(4) has been a victim of a crime as provided in the Crimes Against Household Members Act [30-3-10 through 30-3-18 NMSA 1978] or in Section 30-3A-3 or 30-3A-3.1 NMSA 1978, or their equivalents in any other jurisdiction;

(5) is or was protected by an order of protection pursuant to the Family Violence Protection Act [Chapter 40, Article 13 NMSA 1978];

(6) has Alzheimer's disease, dementia or another degenerative brain disorder or a brain injury; or

(7) has a developmental disability as defined in Subsection A of Section 28-16A-6 NMSA 1978 and that person's health or safety is at risk;

F. "immediate family member" means the spouse, nearest relative or close friend of a person;

G. "law enforcement agency" means a law enforcement agency of the state, a state agency or a political subdivision of the state;

H. "lead station" means an AM radio station that has been designated as the "state primary station" by the federal communications commission for the emergency alert system;

I. "missing person" means a person whose whereabouts are unknown to the person's custodian or immediate family member and the circumstances of whose absence indicate that:

(1) the person did not leave the care and control of the custodian or immediate family member voluntarily and the taking of the person was not authorized by law; or

(2) the person voluntarily left the care and control of the custodian without the custodian's consent and without intent to return;

J. "missing person report" means information that is:

(1) given to a law enforcement agency on a form used for sending information to the national crime information center; and

(2) about a person whose whereabouts are unknown to the reporter and who is alleged in the form submitted by the reporter to be missing;

K. "person" means an individual, regardless of age;

L. "possible match" means the similarities between unidentified human remains and a missing person that would lead one to believe they are the same person;

M. "reporter" means the person who reports a missing person;

N. "silver alert" means a notification relating to an endangered person:

(1) who is a missing person;

(2) who is fifty years or older; and

(3) about whom there is a clear indication that the individual has an irreversible deterioration of intellectual faculties;

O. "state agency" means an agency of the state, a political subdivision of the state or a public post-secondary educational institution; and

P. "state registrar" means the employee so designated by the public health division of the department of health pursuant to the Vital Statistics Act [Chapter 24, Article 14 NMSA 1978].

History: Laws 1995, ch. 146, 2; 2007, ch. 119, 1; 2010, ch. 32, 2; 2010, ch. 33, 3; 2013, ch. 81, 2; 2016, ch. 8, 1.



Section 29-15-3 - Missing persons information clearinghouse; function.

29-15-3. Missing persons information clearinghouse; function.

A. The "missing persons information clearinghouse" is established in the department of public safety. The department of public safety shall provide for the administration of the clearinghouse. The department of public safety may adopt rules to carry out the provisions of the Missing Persons Information and Reporting Act in the manner prescribed in Subsection E of Section 9-1-5 NMSA 1978.

B. The clearinghouse is a central repository of information on missing persons and shall be used by all law enforcement agencies, including tribal agencies, in this state.

C. The clearinghouse shall:

(1) establish a system of intrastate communication of information relating to missing persons;

(2) provide a centralized file for the exchange of information on missing persons and unidentified human remains within the state;

(3) communicate with the national crime information center for the exchange of information on missing persons suspected of interstate travel;

(4) collect, process, maintain and disseminate accurate and complete information on missing persons;

(5) provide a statewide toll-free telephone line for the reporting of missing persons and for receiving information on missing persons;

(6) disseminate to custodians, law enforcement agencies, the public education department, the children, youth and families department and the general public information that explains how to prevent child abduction and what to do if a child becomes missing;

(7) compile statistics relating to the incidence of missing persons within the state;

(8) provide training and technical assistance to law enforcement agencies and social services agencies pertaining to missing persons; and

(9) establish a media protocol for disseminating information pertaining to missing persons.

D. The clearinghouse shall print and distribute posters, flyers and other forms of information containing descriptions of missing persons.

E. The department of public safety may accept public or private grants, gifts and donations to assist the department in carrying out the provisions of the Missing Persons Information and Reporting Act.

History: Laws 1995, ch. 146, 3; 2010, ch. 33, 4.



Section 29-15-3.1 - Endangered person advisory.

29-15-3.1. Endangered person advisory.

A. The department of public safety shall issue an endangered person advisory if, after review and investigation of a missing person report of an endangered person, the department makes an independent determination that the missing person is an endangered person.

B. The department shall develop and implement endangered person advisory procedures for the purpose of disseminating, as rapidly as possible, information about an endangered person. The procedures shall include:

(1) notification to the lead station of the endangered person advisory;

(2) notification to other public and private media sources and members of the public as necessary; and

(3) providing information about the endangered person, including all identifying information, to the lead station and other media sources.

History: Laws 2007, ch. 119, 3.



Section 29-15-3.2 - Silver alert advisory.

29-15-3.2. Silver alert advisory.

A. The department of public safety shall issue a silver alert if, after review and investigation of a missing person report of a person subject to the alert, the department makes an independent determination that the missing person is a person subject to the alert.

B. The department shall develop and implement silver alert procedures for the purpose of disseminating, as rapidly as possible, information about a person subject to the alert. The procedures shall include:

(1) notification to the lead station of the silver alert;

(2) notification to other public and private media sources and members of the public as necessary; and

(3) providing information about the subject of the silver alert, including all identifying information, to the lead station and other media sources.

History: Laws 2013, ch. 81, 1.



Section 29-15-3.3 - Brittany alert advisory.

29-15-3.3. Brittany alert advisory.

A. The department of public safety shall issue a Brittany alert if, after review and investigation of a missing person report of a person subject to the alert, the department makes an independent determination that the missing person is a person subject to the alert.

B. The department shall develop and implement Brittany alert procedures for the purpose of disseminating, as rapidly as possible, information about a person subject to the alert. The procedures shall include:

(1) notification to the lead station of the Brittany alert;

(2) notification to other public and private media sources and members of the public as necessary; and

(3) the provision of information about the subject of the Brittany alert, including all identifying information, to the lead station and other media sources.

History: Laws 2016, ch. 8, 2.



Section 29-15-4 - State department of public education; cooperation with clearinghouse.

29-15-4. State department of public education; cooperation with clearinghouse.

The state department of public education [public education department] shall cooperate with the clearinghouse in seeking to locate missing children who may be enrolled in New Mexico school systems, including private schools, and for the reporting of children who may be missing or who may be unlawfully removed from schools.

History: Laws 1995, ch. 146, 4.



Section 29-15-5 - Custodian or immediate family member request for information.

29-15-5. Custodian or immediate family member request for information.

A. Upon written or oral request to a law enforcement agency by a custodian or immediate family member of a missing person, the law enforcement agency shall immediately request from the clearinghouse information concerning the missing person that may aid the custodian or immediate family member in the identification or location of the missing person.

B. A law enforcement agency to which a request has been made pursuant to Subsection A of this section shall report to the custodian or immediate family member on the results of its inquiry to the clearinghouse within seven calendar days after the day the request is received by the law enforcement agency, or as soon as the results of its inquiry become available, whichever occurs last.

History: Laws 1995, ch. 146, 5; 2010, ch. 33, 5.



Section 29-15-6 - Missing person report forms.

29-15-6. Missing person report forms.

A. The clearinghouse shall distribute missing person report forms to law enforcement agencies in the state.

B. A missing person report may be made to a law enforcement agency in person, or by telephone, electronic media or other indirect method of communication and the person taking the report may enter the information on the form for the reporter. A missing person report form may be completed by the reporter and delivered to a law enforcement officer.

C. A copy of the missing person report form shall be filed with the clearinghouse.

D. A missing person report form shall include, to the extent available, the following information:

(1) the missing person's:

(a) name, including any alternative names used;

(b) date of birth;

(c) identifying marks, including birthmarks, moles, tattoos and scars;

(d) height and weight;

(e) gender;

(f) race;

(g) current hair color and true or natural hair color;

(h) eye color;

(i) prosthetics, surgical implants or cosmetic implants;

(j) physical anomalies;

(k) blood type;

(l) driver's license number; and

(m) social security number;

(2) a photograph of the missing person, with a recent photograph being preferable;

(3) a description of the clothing the missing person was believed to be wearing;

(4) a description of items that might be with the missing person, such as jewelry and accessories;

(5) information on the missing person's electronic communications devices, including cell phone numbers and email addresses;

(6) reasons why the reporting person believes that the person is missing;

(7) the name and location of the missing person's school or employer;

(8) the name and location of the missing person's dentist or primary care physician;

(9) any circumstances that may indicate that the disappearance of the missing person was not voluntary;

(10) any circumstances that indicate that the missing person may be at risk of injury or death;

(11) a description of the possible means of transportation of the missing person, including make, model, color, license and vehicle identification number of a vehicle;

(12) any identifying information about a known or possible abductor of the missing person or the person last seen with the missing person;

(13) any other information that can aid in locating the missing person; and

(14) the date of last contact with the missing person.

History: Laws 1995, ch. 146, 6; 2010, ch. 33, 6.



Section 29-15-7 - Law enforcement requirements; missing person reports; unidentified human remains.

29-15-7. Law enforcement requirements; missing person reports; unidentified human remains.

A. A law enforcement agency shall accept without delay and without exception for any reason any report of a missing person and, no later than two hours after receiving a missing person report or additional or supplemental information for the report, shall:

(1) start an appropriate investigation to determine the present location of the missing person and to determine whether the missing person is an endangered person;

(2) provide to the clearinghouse all information the law enforcement agency has relating to an investigation regarding or the location or identification of a missing person;

(3) enter the name of the missing person into the clearinghouse and the national crime information center missing person file; and

(4) if the missing person is determined to be an endangered person, notify the department of public safety in accordance with procedures prescribed by the department.

B. Information not immediately available shall be obtained as soon as possible by the law enforcement agency and, no later than two hours after receipt of the information, entered into the clearinghouse and the national crime information center file as a supplement to the original entry.

C. All New Mexico law enforcement agencies are required to enter information about all unidentified human remains found in their jurisdiction into the clearinghouse and the national crime information center unidentified person file, including all available identifying features of the human remains and a description of the clothing found on the human remains. If an information entry into the national crime information center file results in an automatic entry of the information into the clearinghouse, the law enforcement agency is not required to make a direct entry of that information into the clearinghouse.

History: Laws 1995, ch. 146, 7; 2007, ch. 119, 2; 2010, ch. 32, 3; 2010, ch. 33, 7.



Section 29-15-7.1 - Missing child reports; law enforcement agencies; duties; registrar.

29-15-7.1. Missing child reports; law enforcement agencies; duties; registrar.

A. Upon receiving a report of a child believed to be missing, a law enforcement agency shall:

(1) no later than two hours after receiving the report, enter identifying and descriptive information about the child into the national crime information center computer. Law enforcement agencies having direct access to the national crime information center computer shall enter and retrieve the data directly and shall cooperate in the entry and retrieval of data on behalf of law enforcement agencies that do not have direct access to the system; and

(2) notify the state registrar within twenty-four hours, by telephone, facsimile or electronic transmission, of the missing child. Within three days of this initial notification, the law enforcement agency shall make a written notification in a manner and form prescribed by the state registrar. Both notifications shall include the missing child's name, date of birth and county and state of birth; the mother's maiden name; the name of the noncustodial parent if the parents are not married; the name and telephone number of a contact person at the reporting law enforcement agency; and any other information required by the state registrar.

B. Immediately after a missing child is located, the law enforcement agency that located or returned the missing child shall notify the law enforcement agency having jurisdiction over the investigation, and the originating agency shall clear the entry from the national crime information center computer and shall, within twenty-four hours, notify the state registrar in writing that the missing child has been located.

History: 1978 Comp., 29-15-7.1, as enacted by Laws 2010, ch. 33, 8.



Section 29-15-7.2 - Birth records of missing children; state registrar's duties.

29-15-7.2. Birth records of missing children; state registrar's duties.

A. Upon notification by a law enforcement agency that a child born in the state is missing, the state registrar shall flag the child's birth record in such a manner that whenever a copy of the birth certificate or information concerning the birth record is requested, the state registrar shall be alerted to the fact that the certificate is that of a missing child.

B. Upon notification by a law enforcement agency that a child born outside the state is missing, the state registrar shall notify the corresponding officer in the state where the child was born that the child has been reported missing.

C. In response to any inquiry, the state registrar or any local registrar appointed by the state registrar or any employee of the vital statistics bureau of the health services division of the department of health shall not provide a copy of a birth certificate or information concerning the birth record of any missing child whose birth record is flagged pursuant to this section, except following notification of the law enforcement agency having jurisdiction over the investigation of the missing child. Such inquiries shall be handled in the following manner:

(1) when a copy of the birth certificate of a missing child whose record has been flagged is requested in person, the local registrar or employee accepting the request shall immediately notify that person's supervisor or the state registrar. If possible, the person making the request shall complete a form supplying the requester's name, address, telephone number and relationship to the missing child and the name, address and birth date of the missing child. The driver's license of the requester, if available, shall be photocopied and returned. The requester shall be informed that a copy of the birth certificate will be mailed to the requester. The local registrar or employee shall note the physical description of the requester, and, upon that requester's departure from the vital statistics bureau office, the supervisor or state registrar shall immediately notify the law enforcement agency having jurisdiction of the request and the information obtained pursuant to this paragraph. The state registrar will retain the form completed by the person making the request; and

(2) when a copy of the birth certificate of a missing child whose birth record has been flagged is requested in writing, the state registrar shall immediately notify the law enforcement agency having jurisdiction of the request and shall provide a copy of the written request. The state registrar shall retain the original written request.

D. Upon notification by a law enforcement agency that a missing child has been recovered, the state registrar shall remove the flag from the child's birth record.

History: 1978 Comp., 29-15-7.2, as enacted by Laws 2010, ch. 33, 9.



Section 29-15-8 - Release of dental records; immunity.

29-15-8. Release of dental records; immunity.

A. At the time a missing person report is made, the law enforcement agency to which the missing person report is given shall provide a dental record release form conforming to the requirements of the federal Health Insurance Portability and Accountability Act of 1996 to the custodian or immediate family member of the missing person, provided that the custodian or immediate family member is authorized pursuant to that federal act to execute a release on behalf of the missing person. The law enforcement agency shall endorse the dental record release form with a notation that a missing person report has been made in compliance with the provisions of the Missing Persons Information and Reporting Act. When the dental record release form is properly completed by the custodian or immediate family member of the missing person and contains the endorsement, the form is sufficient to permit a dentist or physician in this state to release dental records relating to the missing person to the law enforcement agency.

B. If a release form cannot be executed, the law enforcement agency shall seek disclosure of the dental records of a missing person directly from the records custodian pursuant to the provisions of the federal Health Insurance Portability and Accountability Act of 1996 that allow disclosure of health information for law enforcement purposes.

C. The law enforcement agency shall send the dental records to the clearinghouse.

D. A dentist or physician who releases dental records pursuant to this section is immune from civil liability or criminal prosecution for the release of the dental records.

History: Laws 1995, ch. 146, 8; 2010, ch. 33, 10.



Section 29-15-9 - Cross-checking and matching.

29-15-9. Cross-checking and matching.

A. The clearinghouse shall cross-check and attempt to match unidentified human remains with descriptions of missing persons. When the clearinghouse discovers a possible match between unidentified human remains and a missing person description, the clearinghouse shall notify the appropriate law enforcement agencies.

B. Law enforcement agencies that receive notice of a possible match shall make arrangements for positive identification. If a positive identification is made, the law enforcement agency shall complete and close the investigation with written notification to the clearinghouse.

C. Law enforcement agencies that receive notice of a possible match between human remains and a missing person description shall notify the office of the state medical investigator.

History: Laws 1995, ch. 146, 9; 2010, ch. 33, 11.



Section 29-15-10 - Interagency cooperation.

29-15-10. Interagency cooperation.

A. State agencies and public and private schools shall cooperate with a law enforcement agency that is investigating a missing person report and shall furnish any information that will assist the law enforcement agency in completing the investigation.

B. Information provided by a state agency or a public or private school shall not be released to any person outside the law enforcement agency or the clearinghouse, except as provided by rule of the department of public safety.

History: Laws 1995, ch. 146, 10; 2010, ch. 33, 12.



Section 29-15-11 - Confidentiality of records.

29-15-11. Confidentiality of records.

A. The department of public safety shall by rule provide for the classification of information and records as confidential that:

(1) are otherwise confidential under state or federal law or rules adopted pursuant to state or federal law;

(2) are related to the investigation by a law enforcement agency of a missing person or unidentified human remains, if the department of public safety, in consultation with the law enforcement agency, determines that release of the information would be deleterious to the investigation;

(3) are records or notations that the clearinghouse maintains for internal use in matters relating to missing persons and unidentified human remains and the department of public safety determines that release of the internal documents might interfere with an investigation by a law enforcement agency in New Mexico or any other jurisdiction; or

(4) the department of public safety determines might interfere with an investigation or otherwise harm a person, custodian or reporter.

B. The rule may provide for the sharing of confidential information with the custodian or immediate family member of the missing person.

History: Laws 1995, ch. 146, 11; 2010, ch. 33, 13.



Section 29-15-12 - Attorney general to require compliance; removal or discipline.

29-15-12. Attorney general to require compliance; removal or discipline.

A. The attorney general shall enforce state agency compliance with the provisions of the Missing Persons Information and Reporting Act as appropriate to assure the immediate response to a report of a missing person.

History: Laws 1995, ch. 146, 12; 2010, ch. 33, 14.






Article 15A - AMBER Alert

Section 29-15A-1 - Short title.

29-15A-1. Short title.

This act [29-15A-1 to 29-15A-5] may be cited as the "AMBER Alert Law".

History: Laws 2003, ch. 93, 1.



Section 29-15A-2 - Definitions.

29-15A-2. Definitions.

As used in the AMBER Alert Law:

A. "AMBER alert" means a declaration by the authorized requester that an abduction has occurred and that notifications and broadcasts should be made pursuant to the AMBER alert notification plan;

B. "authorized requester" means the person designated by the chief of the state police to implement the AMBER alert notification plan;

C. "chief of the state police" means the director of the New Mexico state police division of the department of public safety;

D. "lead station" means an AM radio station that has been designated as the "state primary station" by the federal communications commission for the emergency alert system; and

E. "state police" means the New Mexico state police division of the department of public safety.

History: Laws 2003, ch. 93, 2.



Section 29-15A-3 - State police; AMBER alert notification plan; declaration of AMBER alert.

29-15A-3. State police; AMBER alert notification plan; declaration of AMBER alert.

A. The state police shall develop and implement an AMBER alert notification plan for the purpose of disseminating, as rapidly as possible, information about a child abduction so that law enforcement agencies and citizens throughout the state may be aware and vigilant. The plan shall:

(1) provide a procedure for notifying the lead station by the authorized requester that an AMBER alert has been declared. The procedure shall include codes for use by the authorized requester in communicating with the lead station to prevent false alerts;

(2) provide a procedure in which other state and private print, radio, television or other media may alert the members of the public of the abduction;

(3) include a procedure for notifying the department of information technology that an AMBER alert has been declared. The department of information technology shall immediately transmit the notification and related information to all state field operations employees so that they may be aware and vigilant in the course of their regular activities;

(4) include a procedure for notifying a representative of each cellular service company and paging service company operating in New Mexico so that a text message may be sent to the company's customers at no additional expense to the recipient or to any service that accepts the information from the authorized requester and delivers it to the cellular service or paging service company;

(5) include a procedure for notifying all local and federal law enforcement agencies that an AMBER alert has been declared; and

(6) provide for dissemination of information about a child or a child's abductor to the lead station, the department of information technology and local law enforcement agencies when an AMBER alert has been declared.

B. The state police shall distribute the AMBER alert notification plan to all local law enforcement agencies and provide such training and other assistance as is necessary to ensure that the plan can be properly implemented.

C. The authorized requester may declare an AMBER alert when the requester has reason to believe that:

(1) a child under the age of eighteen has been abducted;

(2) the child is in imminent danger of serious bodily harm or death; and

(3) there is specific information available about the child or the child's abductor that may assist in an expedient and successful end to the abduction.

D. Once an AMBER alert has been declared, only the authorized requester may terminate the AMBER alert.

History: Laws 2003, ch. 93, 3; 2005, ch. 142, 1; 2007, ch. 290, 24; 2013, ch. 51, 1.



Section 29-15A-4 - AMBER alert; initiation by other law enforcement agencies.

29-15A-4. AMBER alert; initiation by other law enforcement agencies.

A. The procedures for initiating an AMBER alert pursuant to the AMBER Alert Law are available to all law enforcement agencies in New Mexico; provided that nothing in that law prohibits a local law enforcement agency from developing and implementing its own similar notification plan; provided further that nothing in that act supercedes a provision or procedure in such a local notification plan.

B. If a law enforcement agency that has not developed and implemented its own similar plan desires that an AMBER alert be declared, it shall notify the authorized requester. The authorized requester shall declare an AMBER alert if, after evaluating the information, the authorized requester believes that the criteria for declaring an alert has been satisfied.

C. If an AMBER alert is initiated and there is information that the child's abductor may be traveling or has traveled across state lines, the authorized requester shall notify the other states or the Republic of Mexico in order for those governments to issue an alert. The state police shall work with all bordering states and the Republic of Mexico in order to establish agreements to carry out regional alerts.

History: Laws 2003, ch. 93, 4.



Section 29-15A-5 - Submission of false information; penalty.

29-15A-5. Submission of false information; penalty.

A person who knowingly submits false information to a law enforcement agency regarding a child abduction is guilty of a petty misdemeanor and shall be sentenced in accordance with Section 31-19-1 NMSA 1978.

History: Laws 2003, ch. 93, 5.






Article 16 - DNA Identification

Section 29-16-1 - Short title.

29-16-1. Short title.

Chapter 29, Article 16 NMSA 1978 may be cited as the "DNA Identification Act".

History: Laws 1997, ch. 105, 1; 2003, ch. 256, 4.



Section 29-16-2 - Purpose of act.

29-16-2. Purpose of act.

The purpose of the DNA Identification Act is to:

A. establish a DNA identification system for covered offenders and persons required to provide a DNA sample pursuant to the provisions of Section 1 [29-3-10 NMSA 1978] of this 2006 act;

B. facilitate the use of DNA records by local, state and federal law enforcement agencies in the:

(1) identification, detection or exclusion of persons in connection with criminal investigations; and

(2) registration of sex offenders required to register pursuant to the provisions of the Sex Offender Registration and Notification Act [Chapter 29, Article 11A NMSA 1978];

C. establish a missing persons DNA identification system consisting of the following DNA indexes:

(1) unidentified persons;

(2) unidentified human remains; and

(3) relatives of, or known reference samples from, missing persons; and

D. facilitate the use of DNA records by local, state and federal law enforcement agencies and the state medical investigator in the identification and location of missing and unidentified persons or human remains.

History: Laws 1997, ch. 105, 2; 2003, ch. 256, 5; 2005, ch. 279, 9; 2006, ch. 104, 2.



Section 29-16-3 - Definitions.

29-16-3. Definitions.

As used in the DNA Identification Act:

A. "administrative center" means the part of a law enforcement agency crime laboratory that participates in the national DNA index system and that administers and operates the DNA identification system;

B. "CODIS" means the federal bureau of investigation's national DNA index system for storage and exchange of DNA records submitted by forensic DNA laboratories;

C. "covered offender" means any person:

(1) convicted of a felony offense as an adult pursuant to state, federal or military law;

(2) convicted as an adult pursuant to youthful offender or serious youthful offender proceedings under the Children's Code [Chapter 32A NMSA 1978] or pursuant to comparable or equivalent proceedings under state, federal or military law; or

(3) required to register as a sex offender pursuant to the provisions of the Sex Offender Registration and Notification Act [Chapter 29, Article 11A NMSA 1978];

D. "department" means the department of public safety;

E. "DNA" means deoxyribonucleic acid as the basis of human heredity;

F. "DNA identification system" means the DNA identification system established pursuant to the DNA Identification Act;

G. "DNA oversight committee" means the DNA identification system oversight committee;

H. "DNA records" means the results of DNA testing and related information;

I. "DNA testing" means a forensic DNA analysis that includes restriction fragment length polymorphism, polymerase chain reaction or other valid methods of DNA typing performed to obtain identification characteristics of samples;

J. "fund" means the DNA identification system fund;

K. "missing persons DNA identification system" means the missing persons DNA identification system established by the DNA Identification Act;

L. "sample" means a sample of biological material sufficient for DNA testing; and

M. "sex offender DNA identification system" means the sex offender DNA identification system established by the DNA Identification Act.

History: Laws 1997, ch. 105, 3; 2003, ch. 256, 6; 2005, ch. 279, 10; 2009, ch. 24, 1; 2013, ch. 208, 1.



Section 29-16-4 - Administrative center; powers and duties; head; location; written agreement.

29-16-4. Administrative center; powers and duties; head; location; written agreement.

A. The administrative center shall:

(1) establish and administer the DNA identification system. The DNA identification system shall provide for collection, storage, DNA testing, maintenance and comparison of samples and DNA records for forensic and humanitarian purposes. Those purposes shall include generation of investigative leads, statistical analysis of DNA profiles and identification of missing persons and unidentified human remains. Procedures used for DNA testing shall be compatible with the procedures the federal bureau of investigation has specified, including comparable test procedures, laboratory equipment, supplies and computer software. Procedures used shall meet or exceed the provisions of the federal DNA Identification Act of 1994 regarding minimum standards for state participation in CODIS, including minimum standards for the acceptance, security and dissemination of DNA records;

(2) coordinate sample collection activities;

(3) perform or contract for DNA testing;

(4) serve as a repository for samples and DNA records;

(5) act as liaison with the federal bureau of investigation for purposes of CODIS;

(6) adopt rules and procedures governing:

(a) sample collection;

(b) DNA testing;

(c) the DNA identification system and DNA records;

(d) the acceptance, security and dissemination of DNA records; and

(e) communication between local, state and federal law enforcement agencies, the corrections department and local jails and detention facilities in order to minimize duplicate sample collections from the same individual;

(7) provide training to jail and detention facility personnel who are required to collect samples pursuant to Section 29-3-10 NMSA 1978;

(8) be reimbursed for, pursuant to the DNA Identification Act, the costs of sample collection and DNA testing of samples taken for the purposes of the identification of missing persons and unidentified human remains;

(9) establish and administer the missing persons DNA identification system as a part of the DNA identification system; and

(10) establish and administer the sex offender DNA identification system as part of the DNA identification system.

B. The chief of the law enforcement agency where the administrative center is located shall select the head of the administrative center with the approval of six members of the DNA oversight committee. The head of the administrative center shall manage the operations of the administrative center and shall have the education and experience to meet or exceed the requirements for a technical leader or a CODIS administrator pursuant to the federal bureau of investigation's quality assurance standards.

C. The administrative center shall be located at the crime laboratory of the law enforcement agency for the largest municipality in a class A county having a population of more than five hundred thousand at the most recent federal decennial census. If a relocation of the administrative center is required for continued compliance with the provisions of the DNA Identification Act, the DNA oversight committee shall designate any future locations of the administrative center upon approval of six voting members of the committee.

D. The DNA oversight committee shall enter into a written agreement with the law enforcement agency where the administrative center is located and may designate the attorney general to enter into the agreement on its behalf and with its approval.

History: Laws 1997, ch. 105, 4; 2003, ch. 256, 7; 2005, ch. 279, 11; 2006, ch. 104, 3; 2009, ch. 24, 2; 2013, ch. 208, 2.



Section 29-16-5 - DNA oversight committee; created; powers and duties.

29-16-5. DNA oversight committee; created; powers and duties.

A. The "DNA identification system oversight committee" is created. The DNA oversight committee shall be composed of nine voting members as follows:

(1) a scientific representative from the department crime laboratory appointed by the secretary of public safety;

(2) a scientific representative from the crime laboratory of the police department for the largest municipality in a class A county having a population of more than two hundred fifty thousand at the most recent federal decennial census;

(3) the secretary of corrections or the secretary's designated representative;

(4) the state medical investigator or the investigator's designated representative;

(5) the attorney general or the attorney general's designated representative;

(6) the president of the district attorneys' association or the president's designated representative;

(7) the chief public defender or the chief public defender's designated representative;

(8) the president of the New Mexico criminal defense lawyers association or the president's designated representative; and

(9) the head of the administrative center or the head's designated representative.

B. The DNA oversight committee shall adopt rules and procedures regarding the administration and operation of the DNA identification system.

C. The administrative center shall review and make recommendations to the DNA oversight committee regarding rules and procedures for the administration and operation of the DNA identification system.

D. The DNA oversight committee shall oversee the establishment and administration of the missing persons DNA identification system as part of the DNA identification system.

E. The DNA oversight committee shall adopt rules and procedures regarding the administration and operation of the missing persons DNA identification system as part of the DNA identification system.

F. The DNA oversight committee shall oversee the establishment and administration of the sex offender DNA identification system as part of the DNA identification system.

G. The DNA oversight committee shall adopt rules and procedures regarding the administration and operation of the sex offender DNA identification system as part of the DNA identification system.

H. The DNA oversight committee shall designate and approve the location of the administrative center as provided in Section 29-16-4 NMSA 1978.

I. The DNA oversight committee may award grants and loans pursuant to Section 29-16-13 NMSA 1978.

History: Laws 1997, ch. 105, 5; 2003, ch. 256, 8; 2005, ch. 279, 12; 2009, ch. 24, 3; 2013, ch. 208, 3.



Section 29-16-6 - Collection of samples.

29-16-6. Collection of samples.

A. A covered offender shall provide one or more samples to the administrative center, as follows:

(1) a covered offender convicted on or after July 1, 1997 shall provide a sample immediately upon request to the corrections department as long as the request is made before release from any correctional facility or, if the covered offender is not sentenced to incarceration, before the end of any period of probation or other supervised release;

(2) a covered offender incarcerated on or after July 1, 1997 shall provide a sample immediately upon request to the corrections department as long as the request is made before release from any correctional facility;

(3) a covered offender on probation or other supervised release on or after July 1, 1997 shall provide a sample immediately upon request to the corrections department as long as the request is made before the end of any period of probation or other supervised release; and

(4) a covered offender required to register or renew his registration pursuant to the provisions of the Sex Offender Registration and Notification Act [Chapter 29, Article 11A NMSA 1978] shall provide a sample immediately upon request to the county sheriff located in any county in which the sex offender is required to register, unless the sex offender provided a sample while in the custody of the corrections department or to the county sheriff of another county in New Mexico in which the sex offender is registered.

B. A person eighteen years of age or over who is arrested on or after January 1, 2007 for the commission of a felony as provided in Section 1 [29-3-10 NMSA 1978] of this 2006 act shall provide a sample immediately upon request to jail or detention facility personnel, unless:

(1) the person has previously provided a sample sufficient for DNA testing pursuant to the provisions of this section;

(2) the sample is in the possession of the administrative center; and

(3) the sample has not been expunged.

C. Samples from unidentified persons or relatives of a missing person shall be provided to the administrative center, as follows:

(1) upon the completion of a permission to search form authorizing the collection of a DNA sample;

(2) upon the receipt of a properly executed search warrant; or

(3) upon the issuance of a court order.

D. Samples from unidentified human remains shall be provided by the state medical investigator.

E. Samples of known reference materials from missing persons shall be provided by the investigating law enforcement agency.

History: Laws 1997, ch. 105, 6; 2003, ch. 256, 9; 2005, ch. 279, 13; 2006, ch. 104, 4.



Section 29-16-6.1 - Reimbursement of costs.

29-16-6.1. Reimbursement of costs.

A. When the DNA testing of samples listed in Section 29-16-6 NMSA 1978 is required, the administrative center shall be reimbursed for the costs of the sample collection and DNA testing:

(1) of unidentified persons by the investigating law enforcement agency;

(2) of unidentified human remains by the state medical investigator or by the investigating law enforcement agency; and

(3) for relatives of, or known reference samples from, a missing person by the relatives of the missing person or by the investigating law enforcement agency.

B. Reimbursements shall be deposited in the fund.

History: Laws 2003, ch. 256, 2.



Section 29-16-7 - Procedures for collection of samples.

29-16-7. Procedures for collection of samples.

A. The collection of samples pursuant to the provisions of Section 29-16-6 NMSA 1978 shall be conducted in a medically approved manner in accordance with rules and procedures adopted by the DNA oversight committee.

B. A person who collects samples shall be trained in procedures that meet the requirements and standards specified in Subsection A of this section.

C. A person authorized to collect samples and his employer shall be immune from liability in any civil or criminal action with regard to the collection of samples, if the collection is performed without negligence. This subsection shall not be deemed to create any additional liability or waive any immunity of public employees under the Tort Claims Act [41-4-1 through 41-4-27 NMSA 1978].

D. Samples shall be stored in accordance with rules and procedures adopted by the administrative center.

E. DNA testing shall be performed by the administrative center or a contract facility it may designate.

F. DNA records and samples shall be securely classified and stored by the administrative center.

History: Laws 1997, ch. 105, 7; 2003, ch. 256, 10.



Section 29-16-8 - Confidentiality; disclosure and dissemination of DNA records.

29-16-8. Confidentiality; disclosure and dissemination of DNA records.

A. DNA records and samples are confidential and shall not be disclosed except as authorized in the DNA Identification Act pursuant to the rules and regulations developed and adopted by the DNA oversight committee.

B. The administrative center shall make DNA records available for identification, comparison and investigative purposes to local, state and federal law enforcement agencies and the state medical investigator pursuant to the rules developed and adopted by the DNA oversight committee. The administrative center may disseminate statistical or research information derived from samples and DNA testing if all personal identification is removed pursuant to the rules developed and adopted by the DNA oversight committee.

C. To minimize duplicate sample collection and testing, the administrative center may make information available, by secure electronic methods, to local, state and federal law enforcement agencies, the corrections department, jails and detention facilities for the purpose of verifying whether a sample has been collected from a specific individual. Information provided under this subsection shall not include DNA testing results.

History: Laws 1997, ch. 105, 8; 2003, ch. 256, 11; 2006, ch. 104, 5.



Section 29-16-8.1 - DNA searches.

29-16-8.1. DNA searches.

A. Searches of samples collected pursuant to the DNA Identification Act, for purposes of the missing persons DNA identification system, shall be limited to searches against DNA indexes consisting of:

(1) unidentified persons;

(2) unidentified human remains;

(3) relatives of, or known reference samples from, missing persons;

(4) covered offenders as defined by the DNA Identification Act and maintained by the DNA identification system; and

(5) persons arrested for the commission of a felony as provided in Section 1 of this 2006 act [29-3-10 NMSA 1978].

B. Searches of samples collected from unidentified persons or relatives of missing persons pursuant to the DNA Identification Act shall not be performed against DNA indexes consisting of evidentiary samples resulting from criminal investigations.

History: Laws 2003, ch. 256, 3; 2006, ch. 104, 6.



Section 29-16-9 - Enforcement.

29-16-9. Enforcement.

A. The attorney general or a district attorney may petition a district court for an order requiring a covered offender or a person required to provide a DNA sample pursuant to the provisions of Section 1 of this 2006 act [29-3-10 NMSA 1978] to:

(1) provide a sample; or

(2) provide a sample by alternative means if the covered offender or person will not cooperate.

B. Nothing in this section shall prevent the collection of samples by order of a court of competent jurisdiction or the collection of samples of covered offenders.

History: Laws 1997, ch. 105, 9; 2006, ch. 104, 7.



Section 29-16-10 - Expungement of samples and DNA records from the DNA identification system and CODIS.

29-16-10. Expungement of samples and DNA records from the DNA identification system and CODIS.

A. A person may request expungement of the person's sample and DNA records from the DNA identification system on the following grounds:

(1) the conviction that led to the inclusion of the sample has been reversed; or

(2) the arrest that led to the inclusion of the sample has:

(a) resulted in a felony charge that has been resolved by a dismissal, nolle prosequi, successful completion of a pre-prosecution diversion program or a conditional discharge, misdemeanor conviction or acquittal; or

(b) not resulted in a felony charge within one year of arrest.

B. The administrative center shall expunge a person's sample and DNA records from the DNA identification system when the person provides the administrative center with the following materials:

(1) a written request for expungement of the sample and DNA records; and

(2) a certified copy of a court order that reverses the conviction that led to the inclusion of the sample; or

(3) for samples included pursuant to arrest:

(a) a certified copy of the dismissal, nolle prosequi, successful completion of a pre-prosecution diversion program or a conditional discharge, misdemeanor conviction or acquittal; or

(b) a sworn affidavit that no felony charges arising out of the arrest have been filed within one year.

C. When a person's sample and DNA records are expunged from the DNA identification system, the head of the administrative center shall ensure that the person's sample and DNA records are expunged from CODIS.

D. The administrative center shall not expunge a person's sample and DNA records from the DNA identification system if the person has a prior felony conviction or a pending felony charge for which collection of a sample is authorized pursuant to the provisions of the DNA Identification Act.

History: Laws 1997, ch. 105, 10; 2006, ch. 104, 8.



Section 29-16-10.1 - Expungement of samples and DNA records.

29-16-10.1. Expungement of samples and DNA records.

A. A person may request expungement of his sample and DNA records from the missing persons DNA identification system.

B. The administrative center shall expunge a person's sample and DNA records from the missing persons DNA identification system when the person provides the administrative center with the following materials:

(1) a written request for expungement of his sample and DNA records; and

(2) if applicable, a certified copy of a court order that overturns the original search warrant or court order that led to the inclusion of his sample and DNA records in the missing persons DNA identification system.

C. When a person's sample and DNA records are expunged from the missing persons DNA identification system, the head of the administrative center shall ensure that the person's sample and DNA records are expunged from CODIS.

History: Laws 2003, ch. 256, 1.



Section 29-16-11 - Assessment; collection; DNA fee.

29-16-11. Assessment; collection; DNA fee.

A. Each time that a covered offender is convicted, the court shall assess a DNA fee of one hundred dollars ($100) in addition to any other fee, restitution or fine. The corrections department shall collect the DNA fee from the covered offender for deposit in the fund.

B. When a covered offender is transferred to New Mexico from another state pursuant to an interstate compact, the corrections department shall assess and collect from the covered offender a DNA fee of one hundred dollars ($100) for deposit in the fund.

History: Laws 1997, ch. 105, 11; 2013, ch. 208, 4.



Section 29-16-12 - Penalty.

29-16-12. Penalty.

A. Any person who by virtue of his employment or official position possesses or has access to samples or DNA records and who willfully discloses any of them to any person or in any manner not authorized by the DNA Identification Act is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

B. Any person who uses or attempts to use samples or DNA records for a purpose not authorized by the DNA Identification Act is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

C. Any person who obtains or attempts to obtain samples or DNA records for a purpose not authorized by the DNA Identification Act is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

History: Laws 1997, ch. 105, 12.



Section 29-16-13 - DNA identification system fund created; purposes.

29-16-13. DNA identification system fund created; purposes.

A. The "DNA identification system fund" is created in the state treasury. The fund shall consist of all money received by appropriation, gift or grant, all DNA fees collected pursuant to Section 29-16-11 NMSA 1978 and all investment income from the fund.

B. Money and investment income in the fund at the end of any fiscal year shall not revert to the general fund but shall remain in the fund. Money and investment income in the fund is appropriated to the administrative center for expenditure in fiscal year 1998 and subsequent fiscal years for the purposes provided in this section.

C. The fund shall be used to implement the purposes of the DNA Identification Act, including paying the expenses incurred by the administrative center and all other reasonable expenses. Money in the fund may be used for loans or grants of money, equipment or personnel to any law enforcement agency, correctional facility, jail, detention facility, judicial agency, the public defender department or the office of the medical investigator, upon approval of the DNA oversight committee.

History: Laws 1997, ch. 105, 13; 2006, ch. 104, 9; 2013, ch. 208, 5.






Article 17 - Criminal Records Screening for Caregivers

Section 29-17-2 - Title.

29-17-2. Title.

Sections 1 though 5 [29-17-2 to 29-17-5 NMSA 1978] of this act may be cited as the "Caregivers Criminal History Screening Act".

History: Laws 1998, ch. 68, 1.



Section 29-17-3 - Purpose.

29-17-3. Purpose.

The purpose of the Caregivers Criminal History Screening Act and its requirement that caregivers undergo a nationwide criminal history screening is to ensure to the highest degree possible the prevention of abuse, neglect or financial exploitation of care recipients.

History: Laws 1998, ch. 68, 2.



Section 29-17-4 - Definitions.

29-17-4. Definitions.

As used in the Caregivers Criminal History Screening Act:

A. "applicant" means a person who seeks and is offered employment or contractual service as a caregiver or hospital caregiver with a care provider;

B. "caregiver" means a person, not otherwise required to undergo a nationwide criminal history screening by the New Mexico Children's and Juvenile Facility Criminal Records Screening Act [Chapter 32A, Article 15 NMSA 1978], whose employment or contractual service with a care provider includes direct care or routine and unsupervised physical or financial access to any care recipient served by that provider;

C. "care provider" or "provider" means a skilled nursing facility; an intermediate care facility; a care facility for the mentally retarded; a general acute care facility; a psychiatric facility; a rehabilitation facility; a home health agency; a homemaker agency; a home for the aged or disabled; a group home; an adult foster care home; a guardian service provider; a case management entity that provides services to people with developmental disabilities; a private residence that provides personal care, adult residential care or nursing care for two or more persons not related by blood or marriage to the facility's operator or owner; an adult daycare center; a boarding home; an adult residential care home; a residential service or habilitation service authorized to be reimbursed by medicaid; any licensed or medicaid-certified entity or any program funded by the aging and long-term services department that provides respite, companion or personal care services; or programs funded by the children, youth and families department that provide homemaker or adult daycare services. "Care provider" or "provider" does not include resident care facilities located at or performing services exclusively for any correctional facility, outpatient treatment facilities, diagnostic and treatment facilities, ambulatory surgical centers and facilities, end-stage renal dialysis and treatment facilities, rural health clinics, private physicians' offices or other clinics that operate in the same manner as private physicians' offices in group practice settings;

D. "care recipient" means any person under the care of a provider who has a physical or mental illness, injury or disability or who suffers from any cognitive impairment that restricts or limits the person's activities;

E. "conviction" means a plea, judgment or verdict of guilty, a plea of nolo contendere, an Alford plea or any plea or judgment entered in connection with a suspended sentence, in this state or any other state or jurisdiction;

F. "hospital caregiver" means a person who provides direct unsupervised patient care in an inpatient setting and is not a licensed New Mexico health care professional practicing within the scope of a profession's license;

G. "nationwide criminal history screening" means a criminal history background investigation of an applicant, caregiver or hospital caregiver through the use of fingerprints collected by the department of public safety and submitted to the federal bureau of investigation, resulting in generation of a nationwide criminal history record for that applicant, caregiver or hospital caregiver;

H. "nationwide criminal history record" means information concerning a person's arrests, indictments or other formal criminal charges and any dispositions arising therefrom, including convictions, dismissals, acquittals, sentencing and correctional supervision and collected by criminal justice agencies; and

I. "statewide criminal history screening" means a criminal history background investigation of an applicant or caregiver through the comparison of identifying information with the department of public safety's criminal record repository.

History: Laws 1998, ch. 68, 3; 1999, ch. 112, 1; 2005, ch. 226, 1.



Section 29-17-5 - Criminal history screening required; regulatory implementation; appeals.

29-17-5. Criminal history screening required; regulatory implementation; appeals.

A. The department of health is authorized to receive an applicant's, caregiver's or hospital caregiver's nationwide criminal history record obtained by the department of public safety as a result of a nationwide criminal history screening pursuant to an applicant's, caregiver's or hospital caregiver's authorization for such nationwide criminal history screening. Providers shall submit a set of fingerprints of applicants, caregivers and hospital caregivers to the department of health for a nationwide criminal history screening, and the department of public safety shall accept from the department of health such fingerprints for the purpose of conducting a nationwide criminal history screening.

B. The department of health is authorized to promulgate rules to implement the Caregivers Criminal History Screening Act, including rules establishing a three-year phased implementation based upon provider type; fingerprint submission procedures; fees; confidentiality; time frames for an applicant's or caregiver's nationwide criminal history screening; procedures for clarifying incomplete or confusing criminal history information; provider sanctions for noncompliance; and employment procedures pending the results of the nationwide criminal history screening relating to applicants and caregivers.

C. No caregiver or hospital caregiver may be employed by a care provider unless the caregiver or hospital caregiver first has submitted to a request for a nationwide criminal history screening prior to beginning employment in accordance with procedures established by rule by the departments of health and public safety. A caregiver or hospital caregiver shall apply for statewide criminal history screening when applying for employment with a care provider within twelve months of the caregiver's or hospital caregiver's most recent nationwide criminal history screening.

D. The following felony convictions disqualify an applicant, caregiver or hospital caregiver from employment as a caregiver:

(1) homicide;

(2) trafficking controlled substances;

(3) kidnapping, false imprisonment, aggravated assault or aggravated battery;

(4) rape, criminal sexual penetration, criminal sexual contact, incest, indecent exposure or other related sexual offenses;

(5) crimes involving adult abuse, neglect or financial exploitation;

(6) crimes involving child abuse or neglect;

(7) robbery, larceny, burglary, fraud, extortion, forgery, embezzlement, credit card fraud or receiving stolen property; or

(8) an attempt, solicitation or conspiracy involving any of the felonies in this subsection.

E. Upon receipt by the department of health of the results of the applicant's, caregiver's or hospital caregiver's nationwide criminal history screening, the department of health shall give notice to the submitting care provider whether the applicant or caregiver has a disqualifying conviction of a crime specified in Subsection D of this section. No other results of the applicant's, caregiver's or hospital caregiver's nationwide criminal history screening shall be provided to the care provider. Except as provided in Subsection F of this section, a care provider shall not employ an applicant or continue to employ a caregiver or hospital caregiver whose nationwide criminal history screening record reflects a disqualifying conviction. When the department of health provides notice to the care provider of a disqualifying conviction of a crime specified in Subsection D of this section, it shall also notify the applicant, caregiver or hospital caregiver, stating with specificity the convictions on which its decision is based and identifying the agency that provided the records.

F. An applicant, caregiver or hospital caregiver whose nationwide criminal history record, obtained through the applicant's, caregiver's or hospital caregiver's nationwide criminal history screening and other clarifying endeavors of the department of health, reflects a disqualifying conviction of a crime specified in Subsection D of this section may request from the department of health an administrative reconsideration. The care provider may, in its discretion, continue to employ such person during the pendency of the reconsideration. A care provider may employ the applicant or caregiver if the reconsideration proceeding results in a determination by the department of health that the applicant's, caregiver's or hospital caregiver's nationwide criminal history record inaccurately reflects a disqualifying conviction of a crime specified in Subsection D of this section or that the employment presents no risk of harm to a care recipient or that the conviction does not directly bear upon the applicant's, caregiver's or hospital caregiver's fitness for the employment.

G. The department of health is authorized to adopt rules for the administrative reconsideration proceeding available to an applicant or caregiver whose nationwide criminal history record reflects a disqualifying conviction. The rules shall take into account the requirements of the Criminal Offender Employment Act [28-2-1 to 28-2-6 NMSA 1978].

H. A care provider shall maintain records evidencing compliance with the requirements of this section with respect to all applicants and caregivers employed on or after May 20, 1998.

I. All criminal history records obtained pursuant to this section by the department of health are confidential. No criminal history records obtained pursuant to this section shall be used for any purpose other than determining whether an applicant, caregiver or hospital caregiver has a criminal conviction that would disqualify the applicant, caregiver or hospital caregiver from employment as a caregiver or hospital caregiver. Except on court order or with the written consent of the applicant, caregiver or hospital caregiver, criminal records obtained pursuant to this section and the information contained therein shall not be released or otherwise disclosed to any other person or agency. A person who discloses confidential records or information in violation of this section is guilty of a misdemeanor and shall be sentenced pursuant to the provisions of Subsection A of Section 31-19-1 NMSA 1978.

J. The department of health shall maintain a registry of all applicants who are disqualified from employment or contractual service as caregivers or hospital caregivers. An applicant's arrest record information shall not be released except upon request of the applicant as provided in the Arrest Record Information Act [Chapter 29, Article 10 NMSA 1978].

K. A care provider, including its administrators and employees, is not civilly liable to an applicant or a caregiver for a good faith decision to employ, not employ or terminate employment pursuant to the Caregivers Criminal History Screening Act.

L. Failure to comply with the requirements of this section are grounds for the state agency having enforcement authority with respect to the care provider to impose appropriate administrative sanctions and penalties.

History: Laws 1998, ch. 68, 4; 1999, ch. 112, 2; 2005, ch. 226, 2.






Article 18 - Concealed Handgun Carry



Article 19 - Concealed Handgun Carry

Section 29-19-1 - Short title.

29-19-1. Short title.

Chapter 29, Article 19 NMSA 1978 may be cited as the "Concealed Handgun Carry Act".

History: Laws 2003, ch. 255, 1; 2005, ch. 242, 1.



Section 29-19-2 - Definitions.

29-19-2. Definitions.

As used in the Concealed Handgun Carry Act:

A. "applicant" means a person seeking a license to carry a concealed handgun;

B. "caliber" means the diameter of the bore of a handgun;

C. "category" means whether a handgun is semiautomatic or not semiautomatic;

D. "concealed handgun" means a loaded handgun that is not visible to the ordinary observations of a reasonable person;

E. "department" means the department of public safety;

F. "handgun" means a firearm that will, is designed to or may readily be converted to expel a projectile by the action of an explosion and the barrel length of which, not including a revolving, detachable or magazine breech, does not exceed twelve inches; and

G. "licensee" means a person holding a valid concealed handgun license issued to him by the department.

History: Laws 2003, ch. 255, 2.



Section 29-19-3 - Date of licensure; period of licensure.

29-19-3. Date of licensure; period of licensure.

Effective January 1, 2004, the department is authorized to issue concealed handgun licenses to qualified applicants. Original and renewed concealed handgun licenses shall be valid for a period of four years from the date of issuance, unless the license is suspended or revoked.

History: Laws 2003, ch. 255, 3; 2005, ch. 242, 2.



Section 29-19-4 - Applicant qualifications.

29-19-4. Applicant qualifications.

A. The department shall issue a concealed handgun license to an applicant who:

(1) is a citizen of the United States;

(2) is a resident of New Mexico or is a member of the armed forces whose permanent duty station is located in New Mexico or is a dependent of such a member;

(3) is twenty-one years of age or older;

(4) is not a fugitive from justice;

(5) has not been convicted of a felony in New Mexico or any other state or pursuant to the laws of the United States or any other jurisdiction;

(6) is not currently under indictment for a felony criminal offense in New Mexico or any other state or pursuant to the laws of the United States or any other jurisdiction;

(7) is not otherwise prohibited by federal law or the law of any other jurisdiction from purchasing or possessing a firearm;

(8) has not been adjudicated mentally incompetent or committed to a mental institution;

(9) is not addicted to alcohol or controlled substances; and

(10) has satisfactorily completed a firearms training course approved by the department for the category and the largest caliber of handgun that the applicant wants to be licensed to carry as a concealed handgun.

B. The department shall deny a concealed handgun license to an applicant who has:

(1) received a conditional discharge, a diversion or a deferment or has been convicted of, pled guilty to or entered a plea of nolo contendere to a misdemeanor offense involving a crime of violence within ten years immediately preceding the application;

(2) been convicted of a misdemeanor offense involving driving while under the influence of intoxicating liquor or drugs within five years immediately preceding the application for a concealed handgun license;

(3) been convicted of a misdemeanor offense involving the possession or abuse of a controlled substance within ten years immediately preceding the application; or

(4) been convicted of a misdemeanor offense involving assault, battery or battery against a household member.

C. Firearms training course instructors who are approved by the department shall not be required to complete a firearms training course pursuant to Paragraph (10) of Subsection A of this section.

History: Laws 2003, ch. 255, 4; 2005, ch. 242, 3.



Section 29-19-5 - Application form; screening of applicants; fee; limitations on liability.

29-19-5. Application form; screening of applicants; fee; limitations on liability.

A. Effective July 1, 2003, applications for concealed handgun licenses shall be made readily available at locations designated by the department. Applications for concealed handgun licenses shall be completed, under penalty of perjury, on a form designed and provided by the department and shall include:

(1) the applicant's name, current address, date of birth, place of birth, social security number, height, weight, gender, hair color, eye color and driver's license number or other state-issued identification number;

(2) a statement that the applicant is aware of, understands and is in compliance with the requirements for licensure set forth in the Concealed Handgun Carry Act;

(3) a statement that the applicant has been furnished a copy of the Concealed Handgun Carry Act and is knowledgeable of its provisions; and

(4) a conspicuous warning that the application form is executed under penalty of perjury and that a materially false answer or the submission of a materially false document to the department may result in denial or revocation of a concealed handgun license and may subject the applicant to criminal prosecution for perjury as provided in Section 30-25-1 NMSA 1978.

B. The applicant shall submit to the department:

(1) a completed application form;

(2) a nonrefundable application fee in an amount not to exceed one hundred dollars ($100);

(3) two full sets of fingerprints;

(4) a certified copy of a certificate of completion for a firearms training course approved by the department;

(5) two color photographs of the applicant;

(6) a certified copy of a birth certificate or proof of United States citizenship, if the applicant was not born in the United States; and

(7) proof of residency in New Mexico.

C. A law enforcement agency may fingerprint an applicant and may charge a reasonable fee.

D. Upon receipt of the items listed in Subsection B of this section, the department shall make a reasonable effort to determine if an applicant is qualified to receive a concealed handgun license. The department shall conduct an appropriate check of available records and shall forward the applicant's fingerprints to the federal bureau of investigation for a national criminal background check. The department shall comply with the license-issuing requirements set forth in Section 29-19-7 NMSA 1978. However, the department shall suspend or revoke a license if the department receives information that would disqualify an applicant from receiving a concealed handgun license after the thirty-day time period has elapsed.

E. A state or local government agency shall comply with a request from the department pursuant to the Concealed Handgun Carry Act within thirty days of the request.

History: Laws 2003, ch. 255, 5; 2005, ch. 242, 4.



Section 29-19-6 - Appeal; license renewal; refresher firearms training course; suspension or revocation of license.

29-19-6. Appeal; license renewal; refresher firearms training course; suspension or revocation of license.

A. Pursuant to rules adopted by the department, the department, within thirty days after receiving a completed application for a concealed handgun license and the results of a national criminal background check on the applicant, shall:

(1) issue a concealed handgun license to an applicant; or

(2) deny the application on the grounds that the applicant failed to qualify for a concealed handgun license pursuant to the provisions of the Concealed Handgun Carry Act.

B. Information relating to an applicant or to a licensee received by the department or any other law enforcement agency is confidential and exempt from public disclosure unless an order to disclose information is issued by a court of competent jurisdiction. The information shall be made available by the department to a state or local law enforcement agency upon request by the agency.

C. A concealed handgun license issued by the department shall include:

(1) a color photograph of the licensee;

(2) the licensee's name, address and date of birth;

(3) the expiration date of the concealed handgun license; and

(4) the category and the largest caliber of handgun that the licensee is licensed to carry, with a statement that the licensee is licensed to carry smaller caliber handguns but shall carry only one concealed handgun at any given time.

D. A licensee shall notify the department within thirty days regarding a change of the licensee's name or permanent address. A licensee shall notify the department within ten days if the licensee's concealed handgun license is lost, stolen or destroyed.

E. If a concealed handgun license is lost, stolen or destroyed, the license is invalid and the licensee may obtain a duplicate license by furnishing the department a notarized statement that the original license was lost, stolen or destroyed and paying a reasonable fee. If the license is lost or stolen, the licensee shall file a police report with a local law enforcement agency and include the police case number in the notarized statement.

F. A licensee may renew a concealed handgun license by submitting to the department:

(1) a completed renewal form, under penalty of perjury, designed and provided by the department;

(2) a payment of a seventy-five-dollar ($75.00) renewal fee; and

(3) a certificate of completion of a four-hour refresher firearms training course approved by the department.

G. The department shall conduct a national criminal records check of a licensee seeking to renew a license. A concealed handgun license shall not be renewed more than sixty days after it has expired. A licensee who fails to renew a concealed handgun license within sixty days after it has expired may apply for a new concealed handgun license pursuant to the provisions of the Concealed Handgun Carry Act.

H. A licensee shall complete a two-hour refresher firearms training course two years after the issuance of an original or renewed license. The refresher course shall be approved by the department and shall be taken twenty-two to twenty-six months after the issuance of an original or renewed license. A certificate of completion shall be submitted to the department no later than thirty days after completion of the course.

I. The department shall suspend or revoke a concealed handgun license if:

(1) the licensee provided the department with false information on the application form or renewal form for a concealed handgun license;

(2) the licensee did not satisfy the criteria for issuance of a concealed handgun license at the time the license was issued; or

(3) subsequent to receiving a concealed handgun license, the licensee violated a provision of the Concealed Handgun Carry Act.

History: Laws 2003, ch. 255, 6; 2005, ch. 242, 5.



Section 29-19-7 - Demonstration of ability and knowledge; course requirement; proprietary interest; exemptions.

29-19-7. Demonstration of ability and knowledge; course requirement; proprietary interest; exemptions.

A. The department shall prepare and publish minimum standards for approved firearms training courses that teach competency with handguns. A firearms training course shall include classroom instruction and range instruction and an actual demonstration by the applicant of his ability to safely use a handgun. An applicant shall not be licensed unless he demonstrates, at a minimum, his ability to use a handgun of .32 caliber. An approved firearms training course shall be a course that is certified or sponsored by a federal or state law enforcement agency, a college, a firearms training school or a nationally recognized organization, approved by the department, that customarily offers firearms training. The firearms training course shall be not less than fifteen hours in length and shall provide instruction regarding:

(1) knowledge of and safe handling of single- and double-action revolvers and semiautomatic handguns;

(2) safe storage of handguns and child safety;

(3) safe handgun shooting fundamentals;

(4) live shooting of a handgun on a firing range;

(5) identification of ways to develop and maintain handgun shooting skills;

(6) federal, state and local criminal and civil laws pertaining to the purchase, ownership, transportation, use and possession of handguns;

(7) techniques for avoiding a criminal attack and how to control a violent confrontation; and

(8) techniques for nonviolent dispute resolution.

B. Every instructor of an approved firearms training course shall annually file a copy of the course description and proof of certification with the department.

History: Laws 2003, ch. 255, 7.



Section 29-19-8 - Limitation on license.

29-19-8. Limitation on license.

A. Nothing in the Concealed Handgun Carry Act shall be construed as allowing a licensee in possession of a valid concealed handgun license to carry a concealed handgun into or on premises where to do so would be in violation of state or federal law.

B. Nothing in the Concealed Handgun Carry Act shall be construed as allowing a licensee in possession of a valid concealed handgun license to carry a concealed handgun on school premises, as provided in Section 30-7-2.1 NMSA 1978.

C. Nothing in the Concealed Handgun Carry Act shall be construed as allowing a licensee in possession of a valid concealed handgun license to carry a concealed handgun on the premises of a preschool.

History: Laws 2003, ch. 255, 8.



Section 29-19-9 - Possession of license.

29-19-9. Possession of license.

A licensee shall have his concealed handgun license in his possession at all times while carrying a concealed handgun.

History: Laws 2003, ch. 255, 9.



Section 29-19-10 - Validity of license on tribal land.

29-19-10. Validity of license on tribal land.

A concealed handgun license shall not be valid on tribal land, unless authorized by the governing body of an Indian nation, tribe or pueblo.

History: Laws 2003, ch. 255, 10.



Section 29-19-11 - Validity of license in a courthouse or court facility.

29-19-11. Validity of license in a courthouse or court facility.

A concealed handgun license shall not be valid in a courthouse or court facility, unless authorized by the presiding judicial officer for that courthouse or court facility.

History: Laws 2003, ch. 255, 11.



Section 29-19-12 - Rules; department to administer; reciprocal agreements with other states.

29-19-12. Rules; department to administer; reciprocal agreements with other states.

The department shall promulgate rules necessary to implement the provisions of the Concealed Handgun Carry Act. The rules shall include:

A. grounds for the suspension and revocation of concealed handgun licenses issued pursuant to the provisions of the Concealed Handgun Carry Act;

B. provision of authority for a law enforcement officer to confiscate a concealed handgun license when a licensee violates the provisions of the Concealed Handgun Carry Act;

C. provision of authority for a private property owner to disallow the carrying of a concealed handgun on the owner's property;

D. creation of a sequential numbering system for all concealed handgun licenses issued by the department and display of numbers on issued concealed handgun licenses; and

E. provision of discretionary state authority for the transfer, recognition or reciprocity of a concealed handgun license issued by another state if the issuing authority for the other state:

(1) includes provisions at least as stringent as or substantially similar to the Concealed Handgun Carry Act;

(2) issues a license or permit with an expiration date printed on the license or permit;

(3) is available to verify the license or permit status for law enforcement purposes within three business days of a request for verification;

(4) has disqualification, suspension and revocation requirements for a concealed handgun license or permit; and

(5) requires that an applicant for a concealed handgun license or permit:

(a) submit to a national criminal history record check;

(b) not be prohibited from possessing firearms pursuant to federal or state law; and

(c) satisfactorily complete a firearms safety program that covers deadly force issues, weapons care and maintenance, safe handling and storage of firearms and marksmanship.

History: Laws 2003, ch. 255, 12; 2005, ch. 242, 6.



Section 29-19-13 - Fund created.

29-19-13. Fund created.

A. The "concealed handgun carry fund" is created in the state treasury.

B. All money received by the department pursuant to the provisions of the Concealed Handgun Carry Act shall be deposited by the state treasurer for credit to the concealed handgun carry fund. The state treasurer shall invest the fund as all other state funds are invested, and income from the investment of the fund shall be credited to the fund. Balances remaining at the end of any fiscal year shall not revert to the general fund and may be used to maintain the state's criminal history database.

C. Money in the concealed handgun carry fund is appropriated to the department to carry out the provisions of the Concealed Handgun Carry Act.

History: Laws 2003, ch. 255, 13.



Section 29-19-14 - Current and retired law enforcement officers and New Mexico mounted patrol members.

29-19-14. Current and retired law enforcement officers and New Mexico mounted patrol members.

A. An application fee, a renewal fee and a firearms training course are not required for an applicant or licensee who is:

(1) a current or retired certified law enforcement officer pursuant to the Law Enforcement Training Act [Chapter 29, Article 7 NMSA 1978]; or

(2) a current member of the New Mexico mounted patrol who has successfully completed a law enforcement academy basic law enforcement training program for New Mexico mounted patrol members pursuant to Section 29-6-4.1 NMSA 1978.

B. A law enforcement officer or New Mexico mounted patrol member shall submit to the department two full sets of fingerprints and a color photograph of the law enforcement officer or New Mexico mounted patrol member. The department shall conduct an appropriate check of available records and shall forward the fingerprints to the federal bureau of investigation for a national criminal background check.

C. A retired law enforcement officer is not required to submit an application fee or a renewal fee if:

(1) the officer was a certified law enforcement officer pursuant to the Law Enforcement Training Act for at least fifteen years prior to retirement; and

(2) the retirement is in good standing as shown by a letter from the agency from which the officer retired.

D. A retired law enforcement officer who has been retired ten years or less is not required to complete a firearms training course.

E. A retired law enforcement officer who has been retired for more than ten years shall be required to complete a firearms training course. The officer shall be allowed to attend any local law enforcement agency's firearms qualification course; provided that the officer supplies the officer's own ammunition, handgun, targets and range equipment. A local law enforcement agency shall not be liable under the Tort Claims Act [41-4-1 through 41-4-27 NMSA 1978] for providing a firearms training course to a retired law enforcement officer pursuant to this subsection.

F. A retired law enforcement officer's concealed handgun license shall have printed on the license "retired police officer" and shall be valid for a period of five years.

History: Laws 2005, ch. 242, 7; 2015, ch. 157, 1.



Section 29-19-15 - Military service persons; requirements.

29-19-15. Military service persons; requirements.

A. For a concealed handgun license applicant or licensee who submits with a concealed handgun license application documentation satisfactory to the department that the applicant is a military service person as defined in Subsection E of this section, an application fee or renewal fee is not required. For a military service person discharged from military service within twenty years of the application for a license or renewal of a license, a firearms training course or refresher firearms training course is not required.

B. A military service person shall submit to the department two full sets of fingerprints and a color photograph of the military service person. The department shall conduct an appropriate check of available records and shall forward the fingerprints to the federal bureau of investigation for a national criminal background check.

C. A military service person's concealed handgun carry license shall have printed on the license "military service person" and shall be valid for a period of five years.

D. The department shall suspend or revoke a military service person's concealed handgun license if:

(1) the military service person provided the department with false information on the application form or renewal form;

(2) the military service person did not satisfy the criteria for issuance of a concealed handgun license at the time the license was issued; or

(3) subsequent to receiving a concealed handgun license, the military service person violated a provision of the Concealed Handgun Carry Act.

E. As used in this section, "military service person" means a person who was accepted into the United States armed forces and:

(1) is on active duty with the United States armed forces;

(2) is on reserve or guard duty with the United States armed forces; or

(3) is a veteran or a retiree who received an honorable discharge as indicated on a United States department of defense form 214.

History: Laws 2015, ch. 157, 2.






Article 20 - Law Enforcement Safe Pursuit

Section 29-20-1 - Short title.

29-20-1. Short title.

Sections 1 through 4 [29-20-1 to 29-20-4 NMSA 1978] of this act may be cited as the "Law Enforcement Safe Pursuit Act".

History: Laws 2003, ch. 260, 1.



Section 29-20-2 - Definition.

29-20-2. Definition.

As used in the Law Enforcement Safe Pursuit Act, "high speed pursuit" means an attempt by a law enforcement officer in an authorized emergency vehicle to apprehend an occupant of a motor vehicle, the driver of which is actively attempting to avoid apprehension by exceeding the speed limit.

History: Laws 2003, ch. 260, 2.



Section 29-20-3 - Police training.

29-20-3. Police training.

A. No later than December 31, 2004, the New Mexico law enforcement academy board shall develop and incorporate into the basic law enforcement training required pursuant to the Law Enforcement Training Act [Chapter 29, Article 7 NMSA 1978] a course of instruction of at least sixteen hours concerning the safe initiation and conduct of high speed pursuits.

B. The course of instruction shall emphasize the importance of protecting the public at all times and the need to balance the known offense and risk posed by a fleeing suspect against the danger to law enforcement officers and other people by initiating a high speed pursuit.

C. The course of instruction shall include adequate consideration of each of the following subjects:

(1) when to initiate a high speed pursuit;

(2) when to terminate a high speed pursuit;

(3) evaluating risks due to conditions of the vehicle, driver, roadway, weather and traffic during a high speed pursuit;

(4) evaluating dangers to uninvolved motorists and bystanders during a high speed pursuit;

(5) the number of law enforcement units permitted to participate in the high speed pursuit;

(6) the responsibilities of primary, secondary and supervisory law enforcement units during a high speed pursuit;

(7) proper communication and coordination procedures when a high speed pursuit enters another law enforcement agency's jurisdiction, including a tribal jurisdiction;

(8) driving tactics during a high speed pursuit;

(9) communications during a high speed pursuit;

(10) capture of suspects following a high speed pursuit;

(11) supervisory responsibilities during a high speed pursuit;

(12) use of blocking, ramming, boxing and roadblocks as high speed pursuit tactics;

(13) use of alternative methods and technologies for apprehending suspects during a high speed pursuit; and

(14) preparing a report and evaluation and analysis of a high speed pursuit after it has concluded.

D. The New Mexico law enforcement academy board shall develop the program of instruction, learning and performance objectives and standards for training in conjunction with appropriate groups and individuals that have an interest in and expertise regarding high speed pursuits, including law enforcement agencies, law enforcement academy instructors, experts on the subject and members of the public.

E. In-service law enforcement training, as required pursuant to Section 29-7-7.1 NMSA 1978, shall include at least four hours of instruction that conform with the requirements set forth in Subsection C of this section.

F. Each certified regional law enforcement training facility shall incorporate into its basic law enforcement training and in-service law enforcement training a course of training in the safe initiation and conduct of high speed pursuits that is comparable to or exceeds the standards of the course of instruction developed by the New Mexico law enforcement academy board.

History: Laws 2003, ch. 260, 3.



Section 29-20-4 - Pursuit policies.

29-20-4. Pursuit policies.

A. The chief law enforcement officer of every state, county and municipal law enforcement agency shall establish and enforce a written policy governing the conduct of law enforcement officers employed by the agency who are involved in high speed pursuits. A copy of the written policy shall be submitted to the director of the New Mexico law enforcement academy and the traffic safety bureau of the state highway and transportation department.

B. The policy shall specify, at a minimum:

(1) the conditions under which a law enforcement officer may engage in a high speed pursuit and the conditions when the officer shall terminate a high speed pursuit;

(2) measures other than a high speed pursuit that may be employed to apprehend a suspect in a fleeing motor vehicle or to impede the movement of the vehicle;

(3) the coordination and responsibility, including control over the high speed pursuit, of supervisory personnel and the law enforcement officers engaged in the pursuit; and

(4) the procedures to be followed to notify and coordinate high speed pursuits with law enforcement agencies in other jurisdictions, including tribal jurisdictions.

C. The written policy shall, at a minimum, require that:

(1) a law enforcement officer may initiate a high speed pursuit to apprehend a suspect who the officer has reasonable grounds to believe poses a clear and immediate threat of death or serious injury to others or who the officer has probable cause to believe poses a clear and immediate threat to the safety of others that is ongoing and that existed prior to the high speed pursuit;

(2) a law enforcement officer shall not initiate or continue a high speed pursuit when the immediate danger to the officer and the public created by the high speed pursuit exceeds the immediate danger to the public if the occupants of the motor vehicle being pursued remain at large;

(3) when deciding whether to initiate or continue a high speed pursuit, the following factors, at a minimum, shall be taken into consideration:

(a) the seriousness of the offense for which the high speed pursuit was initiated;

(b) whether a suspect poses a clear and immediate threat of death or serious injury to others;

(c) road, weather, environmental and vehicle conditions;

(d) the amount of motor vehicle and pedestrian traffic; and

(e) knowledge of the suspect's identity, possible destination and previous activities that may make apprehension at a later time feasible; and

(4) no more than two law enforcement vehicles shall become actively involved in a high speed pursuit, unless specifically authorized by a supervisor.

History: Laws 2003, ch. 260, 4.






Article 21 - Prohibition of Profiling Practices

Section 29-21-1 - Short title.

29-21-1. Short title.

This act [29-21-1 to 29-21-4 NMSA 1978] may be cited as the "Prohibition of Profiling Practices Act".

History: Laws 2009, ch. 177, 1.



Section 29-21-2 - Profiling practices prohibited.

29-21-2. Profiling practices prohibited.

A. In conducting a routine or spontaneous investigatory activity, including an interview, a detention, a traffic stop, a pedestrian stop, a frisk or other type of bodily search or a search of personal or real property, or in determining the scope, substance or duration of the routine or spontaneous investigatory activity, a law enforcement agency or a law enforcement officer shall not rely on race, ethnicity, color, national origin, language, gender, gender identity, sexual orientation, political affiliation, religion, physical or mental disability or serious medical condition, except in a specific suspect description related to a criminal incident or suspected criminal activity, to select a person for or subject a person to the routine or spontaneous investigatory activity.

B. In conducting an investigatory activity in connection with an investigation, a law enforcement agency or a law enforcement officer shall not rely on race, ethnicity, color, national origin, language, gender, gender identity, sexual orientation, political affiliation, religion, physical or mental disability or serious medical condition, except to the extent that credible information, relevant to the locality or time frame, links a person with those identifying characteristics to an identified criminal incident or criminal activity.

History: Laws 2009, ch. 177, 2.



Section 29-21-3 - Policies and procedures; required.

29-21-3. Policies and procedures; required.

A. A law enforcement agency shall:

(1) maintain written policies and procedures designed to eliminate practices by its law enforcement officers that violate the provisions of Section 2 [29-21-2 NMSA 1978] of the Prohibition of Profiling Practices Act; and

(2) provide training to its law enforcement officers, during orientation and at least once every two years, that the law enforcement agency determines will assist its law enforcement officers in adhering to the applicable provisions of the Prohibition of Profiling Practices Act and to the law enforcement agency's policies and procedures.

B. As part of a law enforcement agency's administrative complaint procedures, the law enforcement agency shall, at a minimum:

(1) investigate a complaint alleging its law enforcement officer violated the provisions of Section 2 of the Prohibition of Profiling Practices Act;

(2) take appropriate measures to discipline a law enforcement officer, including facilitating mediation or other restorative justice measures, when it is determined that the law enforcement officer violated the provisions of Section 2 of the Prohibition of Profiling Practices Act;

(3) provide appropriate forms for submitting the complaint against its law enforcement officer;

(4) publish the policies and procedures designed to eliminate practices that violate the provisions of Section 2 of the Prohibition of Profiling Practices Act; and

(5) submit a redacted copy of the complaint and the disposition to the attorney general, which shall disclose the nature and disposition of the complaint but shall not disclose personal identifying information of a law enforcement officer or complainant.

C. A law enforcement agency shall establish a time frame within which a complaint alleging a violation of the provisions of Section 2 of the Prohibition of Profiling Practices Act may be made; provided that in no event shall the time frame be less than ninety days or exceed one hundred eighty days after the commission of the alleged violation of the provisions of Section 2 of the Prohibition of Profiling Practices Act. A law enforcement agency shall allow a complaint alleging a violation of the provisions of Section 2 of the Prohibition of Profiling Practices Act by its law enforcement officer to be made:

(1) in person or in writing sent by mail, facsimile or electronic mail and signed by the complainant; or

(2) by telephone, anonymously or by a third party; provided that the law enforcement agency shall determine the complaint to be valid before taking appropriate measures pursuant to Paragraph (2) of Subsection B of this section and shall comply with the provisions of Section 29-14-4 NMSA 1978.

History: Laws 2009, ch. 177, 3.



Section 29-21-4 - Independent oversight; complaints; confidentiality.

29-21-4. Independent oversight; complaints; confidentiality.

The attorney general shall establish independent procedures for receiving, and for maintaining a record of, complaints alleging profiling by a law enforcement officer or agency. The attorney general may initiate an investigation of a complaint alleging a violation, or a systematic pattern of violations, of the provisions of Section 2 [29-21-2 NMSA 1978] of the Prohibition of Profiling Practices Act and take necessary actions as the attorney general deems appropriate. The attorney general may publish a report or summary of the attorney general's findings regarding violations of the provisions of the Prohibition of Profiling Practices Act; provided that personal and identifying information shall not be published or released to the public.

History: Laws 2009, ch. 177, 4.









Chapter 30 - Criminal Offenses

Article 1 - General Provisions

Section 30-1-1 - Name and effective date of code.

30-1-1. Name and effective date of code.

This act is called and may be cited as the "Criminal Code". It shall become effective on July 1, 1963.

History: 1953 Comp., 40A-1-1, enacted by Laws 1963, ch. 303, 1-1.



Section 30-1-2 - Application of code.

30-1-2. Application of code.

The Criminal Code [30-1-1 NMSA 1978] has no application to crimes committed prior to its effective date.

A crime is committed prior to the effective date of the Criminal Code if any of the essential elements of the crime occurred before that date.

Prosecutions for prior crimes shall be governed, prosecuted and punished under the laws existing at the time such crimes were committed.

History: 1953 Comp., 40A-1-2, enacted by Laws 1963, ch. 303, 1-2.



Section 30-1-3 - Construction of Criminal Code.

30-1-3. Construction of Criminal Code.

In criminal cases where no provision of this code is applicable, the common law, as recognized by the United States and the several states of the Union, shall govern.

History: 1953 Comp., 40A-1-3, enacted by Laws 1963, ch. 303, 1-3.



Section 30-1-4 - Crime defined.

30-1-4. Crime defined.

A crime is an act or omission forbidden by law and for which, upon conviction, a sentence of either death, imprisonment or a fine is authorized.

History: 1953 Comp., 40A-1-4, enacted by Laws 1963, ch. 303, 1-4.



Section 30-1-5 - Classification of crimes.

30-1-5. Classification of crimes.

Crimes are classified as felonies, misdemeanors and petty misdemeanors.

History: 1953 Comp., 40A-1-5, enacted by Laws 1963, ch. 303, 1-5.



Section 30-1-6 - Classified crimes defined.

30-1-6. Classified crimes defined.

A. A crime is a felony if it is so designated by law or if upon conviction thereof a sentence of death or of imprisonment for a term of one year or more is authorized.

B. A crime is a misdemeanor if it is so designated by law or if upon conviction thereof a sentence of imprisonment in excess of six months but less than one year is authorized.

C. A crime is a petty misdemeanor if it is so designated by law or if upon conviction thereof a sentence of imprisonment for six months or less is authorized.

History: 1953 Comp., 40A-1-6, enacted by Laws 1963, ch. 303, 1-6.



Section 30-1-7 - Degrees of felonies.

30-1-7. Degrees of felonies.

Felonies under the Criminal Code [30-1-1 NMSA 1978] are classified as follows:

A. capital felonies;

B. first degree felonies;

C. second degree felonies;

D. third degree felonies; and

E. fourth degree felonies.

A felony is a capital, first, second, third or fourth degree felony when it is so designated under the Criminal Code. A crime declared to be a felony, without specification of degree, is a felony of the fourth degree.

History: 1953 Comp., 40A-1-7, enacted by Laws 1963, ch. 303, 1-7.



Section 30-1-8 - Time limitations for commencing prosecution.

30-1-8. Time limitations for commencing prosecution.

A person shall not be prosecuted, tried or punished in any court of this state unless the indictment is found or information or complaint is filed within the time as provided:

A. for a second degree felony, within six years from the time the crime was committed;

B. for a third or fourth degree felony, within five years from the time the crime was committed;

C. for a misdemeanor, within two years from the time the crime was committed;

D. for a petty misdemeanor, within one year from the time the crime was committed;

E. for any crime against or violation of Section 51-1-38 NMSA 1978, within three years from the time the crime was committed;

F. for a felony pursuant to Section 7-1-71.3, 7-1-72 or 7-1-73 NMSA 1978, within five years from the time the crime was committed; provided that for a series of crimes involving multiple filing periods within one calendar year, the limitation shall begin to run on December 31 of the year in which the crimes occurred;

G. for an identity theft crime pursuant to Section 30-16-24.1 NMSA 1978, within five years from the time the crime was discovered;

H. for any crime not contained in the Criminal Code or where a limitation is not otherwise provided for, within three years from the time the crime was committed; and

I. for a capital felony or a first degree violent felony, no limitation period shall exist and prosecution for these crimes may commence at any time after the occurrence of the crime.

History: 1953 Comp., 40A-1-8, enacted by Laws 1963, ch. 303, 1-8; 1979, ch. 5, 1; 1980, ch. 50, 1; 1997, ch. 157, 1; 2005, ch. 108, 7; 2009, ch. 95, 2.



Section 30-1-9 - Tolling of time limitation for prosecution for crimes.

30-1-9. Tolling of time limitation for prosecution for crimes.

A. If after any crime has been committed the defendant shall conceal himself, or shall flee from or go out of the state, the prosecution for such crime may be commenced within the time prescribed in Section 1-8 [30-1-8 NMSA 1978], after the defendant ceases to conceal himself or returns to the state. No period shall be included in the time of limitation when the party charged with any crime is not usually and publicly a resident within the state.

B. When

(1) an indictment, information or complaint is lost, mislaid or destroyed;

(2) the judgment is arrested;

(3) the indictment, information or complaint is quashed, for any defect or reason; or

(4) the prosecution is dismissed because of variance between the allegations of the indictment, information or complaint and the evidence; and a new indictment, information or complaint is thereafter presented, the time elapsing between the preferring of the first indictment, information or complaint and the subsequent indictment, information or complaint shall not be included in computing the period limited for the prosecution of the crime last charged; provided that the crime last charged is based upon and grows out of the same transaction upon which the original indictment, information or complaint was founded, and the subsequent indictment, information or complaint is brought within five years from the date of the alleged commission of the original crime.

History: 1953 Comp., 40A-1-9, enacted by Laws 1963, ch. 303, 1-9.



Section 30-1-9.1 - Offenses against children; tolling of statute of limitations.

30-1-9.1. Offenses against children; tolling of statute of limitations.

The applicable time period for commencing prosecution pursuant to Section 30-1-8 NMSA 1978 shall not commence to run for an alleged violation of Section 30-6-1, 30-9-11 or 30-9-13 NMSA 1978 until the victim attains the age of eighteen or the violation is reported to a law enforcement agency, whichever occurs first.

History: Laws 1987, ch. 117, 1.



Section 30-1-9.2 - Criminal sexual penetration; tolling of statute of limitations.

30-1-9.2. Criminal sexual penetration; tolling of statute of limitations.

A. When DNA evidence is available and a suspect has not been identified, the applicable time period for commencing a prosecution pursuant to Section 30-1-8 NMSA 1978 shall not commence to run for an alleged violation of Section 30-9-11 NMSA 1978 until a DNA profile is matched with a suspect.

B. As used in this section, "DNA" means deoxyribonucleic acid."

History: Laws 2003, ch. 257, 1.



Section 30-1-10 - Double jeopardy.

30-1-10. Double jeopardy.

No person shall be twice put in jeopardy for the same crime. The defense of double jeopardy may not be waived and may be raised by the accused at any stage of a criminal prosecution, either before or after judgment. When the indictment, information or complaint charges different crimes or different degrees of the same crime and a new trial is granted the accused, he may not again be tried for a crime or degree of the crime greater than the one of which he was originally convicted.

History: 1953 Comp., 40A-1-10, enacted by Laws 1963, ch. 303, 1-10.



Section 30-1-11 - Criminal sentence permitted only upon conviction.

30-1-11. Criminal sentence permitted only upon conviction.

No person indicted or charged by information or complaint of any crime shall be sentenced therefor, unless he has been legally convicted of the crime in a court having competent jurisdiction of the cause and of the person. No person shall be convicted of a crime unless found guilty by the verdict of the jury, accepted and recorded by the court; or upon the defendant's confession of guilt or a plea of nolo contendere, accepted and recorded in open court; or after trial to the court without jury and the finding by the court that such defendant is guilty of the crime for which he is charged.

History: 1953 Comp., 40A-1-11, enacted by Laws 1963, ch. 303, 1-11.



Section 30-1-12 - Definitions.

30-1-12. Definitions.

As used in the Criminal Code [30-1-1 NMSA 1978]:

A. "great bodily harm" means an injury to the person which creates a high probability of death; or which causes serious disfigurement; or which results in permanent or protracted loss or impairment of the function of any member or organ of the body;

B. "deadly weapon" means any firearm, whether loaded or unloaded; or any weapon which is capable of producing death or great bodily harm, including but not restricted to any types of daggers, brass knuckles, switchblade knives, bowie knives, poniards, butcher knives, dirk knives and all such weapons with which dangerous cuts can be given, or with which dangerous thrusts can be inflicted, including swordcanes, and any kind of sharp pointed canes, also slingshots, slung shots, bludgeons; or any other weapons with which dangerous wounds can be inflicted;

C. "peace officer" means any public official or public officer vested by law with a duty to maintain public order or to make arrests for crime, whether that duty extends to all crimes or is limited to specific crimes;

D. "another" or "other" means any other human being or legal entity, whether incorporated or unincorporated, including the United States, the state of New Mexico or any subdivision thereof;

E. "person" means any human being or legal entity, whether incorporated or unincorporated, including the United States, the state of New Mexico or any subdivision thereof;

F. "anything of value" means any conceivable thing of the slightest value, tangible or intangible, movable or immovable, corporeal or incorporeal, public or private. The term is not necessarily synonymous with the traditional legal term "property";

G. "official proceeding" means a proceeding heard before any legislative, judicial, administrative or other governmental agency or official authorized to hear evidence under oath, including any referee, hearing examiner, commissioner, notary or other person taking testimony or depositions in any proceeding;

H. "lawful custody or confinement" means the holding of any person pursuant to lawful authority, including, without limitation, actual or conseructive [constructive] custody of prisoners temporarily outside a penal institution, reformatory, jail, prison farm or ranch;

I. "public officer" means any elected or appointed officer of the state or any of its political subdivisions, and whether or not he receives remuneration for his services; and

J. "public employee" means any person receiving remuneration for regular services rendered to the state or any of its political subdivisions.

History: 1953 Comp., 40A-1-13, enacted by Laws 1963, ch. 303, 1-13.



Section 30-1-13 - Accessory.

30-1-13. Accessory.

A person may be charged with and convicted of the crime as an accessory if he procures, counsels, aids or abets in its commission and although he did not directly commit the crime and although the principal who directly committed such crime has not been prosecuted or convicted, or has been convicted of a different crime or degree of crime, or has been acquitted, or is a child under the Children's Code [32A-1-1 NMSA 1978].

History: 1953 Comp., 40A-1-14, enacted by Laws 1963, ch. 303, 1-14; 1972, ch. 97, 66.



Section 30-1-14 - Venue.

30-1-14. Venue.

All trials of crime shall be had in the county in which they were committed. In the event elements of the crime were committed in different counties, the trial may be had in any county in which a material element of the crime was committed. In the event death results from the crime, trial may be had in the county in which any material element of the crime was committed, or in any county in which the death occurred. In the event that death occurs in this state as a result of criminal action in another state, trial may be had in the county in which the death occurred. In the event that death occurs in another state as a result of criminal action in this state, trial may be had in the county in which any material element of the crime was committed in this state.

History: 1953 Comp., 40A-1-15, enacted by Laws 1963, ch. 303, 1-15.



Section 30-1-15 - Alleged victims of domestic abuse, stalking or sexual assault; forbearance of costs.

30-1-15. Alleged victims of domestic abuse, stalking or sexual assault; forbearance of costs.

A. An alleged victim of an offense specified in Subsection B of this section is not required to bear the cost of:

(1) the prosecution of a misdemeanor or felony domestic violence offense, including costs associated with filing a criminal charge against an alleged perpetrator of the offense;

(2) the filing, issuance or service of a warrant;

(3) the filing, issuance or service of a witness subpoena; or

(4) the filing, issuance, registration or service of a protection order.

B. The provisions of Subsection A of this section apply to:

(1) alleged victims of domestic abuse as defined in Section 40-13-2 NMSA 1978;

(2) sexual offenses described in Sections 30-9-11 through 30-9-14 and 30-9-14.3 NMSA 1978;

(3) crimes against household members described in Sections 30-3-12 through 30-3-16 NMSA 1978;

(4) harassment, stalking and aggravated stalking described in Sections 30-3A-2 through 30-3A-3.1 NMSA 1978; and

(5) the violation of an order of protection that is issued pursuant to the Family Violence Protection Act [40-13-1 NMSA 1978] or entitled to full faith and credit.

History: Laws 2002, ch. 34, 1; 2002, ch. 35, 1; 2008, ch. 40, 1.






Article 2 - Homicide

Section 30-2-1 - Murder.

30-2-1. Murder.

A. Murder in the first degree is the killing of one human being by another without lawful justification or excuse, by any of the means with which death may be caused:

(1) by any kind of willful, deliberate and premeditated killing;

(2) in the commission of or attempt to commit any felony; or

(3) by any act greatly dangerous to the lives of others, indicating a depraved mind regardless of human life.

Whoever commits murder in the first degree is guilty of a capital felony.

B. Unless he is acting upon sufficient provocation, upon a sudden quarrel or in the heat of passion, a person who kills another human being without lawful justification or excuse commits murder in the second degree if in performing the acts which cause the death he knows that such acts create a strong probability of death or great bodily harm to that individual or another.

Murder in the second degree is a lesser included offense of the crime of murder in the first degree.

Whoever commits murder in the second degree is guilty of a second degree felony resulting in the death of a human being.

History: 1953 Comp., 40A-2-1, enacted by Laws 1963, ch. 303, 2-1; 1980, ch. 21, 1; 1994, ch. 23, 1.



Section 30-2-3 - Manslaughter.

30-2-3. Manslaughter.

Manslaughter is the unlawful killing of a human being without malice.

A. Voluntary manslaughter consists of manslaughter committed upon a sudden quarrel or in the heat of passion.

Whoever commits voluntary manslaughter is guilty of a third degree felony resulting in the death of a human being.

B. Involuntary manslaughter consists of manslaughter committed in the commission of an unlawful act not amounting to felony, or in the commission of a lawful act which might produce death in an unlawful manner or without due caution and circumspection.

Whoever commits involuntary manslaughter is guilty of a fourth degree felony.

History: 1953 Comp., 40A-2-3, enacted by Laws 1963, ch. 303, 2-3; 1994, ch. 23, 2.



Section 30-2-4 - Assisting suicide.

30-2-4. Assisting suicide.

Assisting suicide consists of deliberately aiding another in the taking of his own life.

Whoever commits assisting suicide is guilty of a fourth degree felony.

History: 1953 Comp., 40A-2-5, enacted by Laws 1963, ch. 303, 2-5.



Section 30-2-5 - Excusable homicide.

30-2-5. Excusable homicide.

Homicide is excusable in the following cases:

A. when committed by accident or misfortune in doing any lawful act, by lawful means, with usual and ordinary caution and without any unlawful intent; or

B. when committed by accident or misfortune in the heat of passion, upon any sudden and sufficient provocation, or upon a sudden combat, if no undue advantage is taken, nor any dangerous weapon used and the killing is not done in a cruel or unusual manner.

History: 1953 Comp., 40A-2-6, enacted by Laws 1963, ch. 303, 2-6.



Section 30-2-6 - Justifiable homicide by public officer or public employee.

30-2-6. Justifiable homicide by public officer or public employee.

A. Homicide is justifiable when committed by a public officer or public employee or those acting by their command and in their aid and assistance:

(1) in obedience to any judgment of a competent court;

(2) when necessarily committed in overcoming actual resistance to the execution of some legal process or to the discharge of any other legal duty;

(3) when necessarily committed in retaking felons who have been rescued or who have escaped or when necessarily committed in arresting felons fleeing from justice; or

(4) when necessarily committed in order to prevent the escape of a felon from any place of lawful custody or confinement.

B. For the purposes of this section, homicide is necessarily committed when a public officer or public employee has probable cause to believe he or another is threatened with serious harm or deadly force while performing those lawful duties described in this section. Whenever feasible, a public officer or employee should give warning prior to using deadly force.

History: 1953 Comp., 40A-2-7, enacted by Laws 1963, ch. 303, 2-7; 1989, ch. 222, 1.



Section 30-2-7 - Justifiable homicide by citizen.

30-2-7. Justifiable homicide by citizen.

Homicide is justifiable when committed by any person in any of the following cases:

A. when committed in the necessary defense of his life, his family or his property, or in necessarily defending against any unlawful action directed against himself, his wife or family;

B. when committed in the lawful defense of himself or of another and when there is a reasonable ground to believe a design exists to commit a felony or to do some great personal injury against such person or another, and there is imminent danger that the design will be accomplished; or

C. when necessarily committed in attempting, by lawful ways and means, to apprehend any person for any felony committed in his presence, or in lawfully suppressing any riot, or in necessarily and lawfully keeping and preserving the peace.

History: 1953 Comp., 40A-2-8, enacted by Laws 1963, ch. 303, 2-8.



Section 30-2-8 - When homicide is excusable or justifiable defendant to be acquitted.

30-2-8. When homicide is excusable or justifiable defendant to be acquitted.

Whenever any person is prosecuted for a homicide, and upon his trial the killing shall be found to have been excusable or justifiable, the jury shall find such person not guilty and he shall be discharged.

History: 1953 Comp., 40A-2-9, enacted by Laws 1963, ch. 303, 2-9.



Section 30-2-9 - Murderer may not profit from wrongdoing; public policy.

30-2-9. Murderer may not profit from wrongdoing; public policy.

A. The acquiring, profiting or anticipating of benefits by reason of the commission of murder where the person committing such crime is convicted of either a capital, first or second degree felony, is against the public policy of this state and is prohibited.

B. In all cases involving devises or bequests, or heirships under the laws of descent and distribution, or cotenancies, or future interests, or community estates, or contracts, whether of real, personal or mixed properties, where a person, who, by committing murder and where such person is convicted of either a capital, first or second degree felony, and might receive some benefit therefrom either directly or indirectly, the common-law maxim to the effect that one cannot take advantage of his own wrong, shall control and be applied to the interpretation, construction and application of all statutes or decisions of this state in order to deprive and prevent him from profiting from such wrongful acts.

History: 1953 Comp., 40A-2-10, enacted by Laws 1963, ch. 303, 2-10.






Article 3 - Assault and Battery

Section 30-3-1 - Assault.

30-3-1. Assault.

Assault consists of either:

A. an attempt to commit a battery upon the person of another;

B. any unlawful act, threat or menacing conduct which causes another person to reasonably believe that he is in danger of receiving an immediate battery; or

C. the use of insulting language toward another impugning his honor, delicacy or reputation.

Whoever commits assault is guilty of a petty misdemeanor.

History: 1953 Comp., 40A-3-1, enacted by Laws 1963, ch. 303, 3-1.



Section 30-3-2 - Aggravated assault.

30-3-2. Aggravated assault.

Aggravated assault consists of either:

A. unlawfully assaulting or striking at another with a deadly weapon;

B. committing assault by threatening or menacing another while wearing a mask, hood, robe or other covering upon the face, head or body, or while disguised in any manner, so as to conceal identity; or

C. willfully and intentionally assaulting another with intent to commit any felony.

Whoever commits aggravated assault is guilty of a fourth degree felony.

History: 1953 Comp., 40A-3-2, enacted by Laws 1963, ch. 303, 3-2.



Section 30-3-3 - Assault with intent to commit a violent felony.

30-3-3. Assault with intent to commit a violent felony.

Assault with intent to commit a violent felony consists of any person assaulting another with intent to kill or commit any murder, mayhem, criminal sexual penetration in the first, second or third degree, robbery or burglary.

Whoever commits assault with intent to commit a violent felony is guilty of a third degree felony.

History: 1953 Comp., 40A-3-3, enacted by Laws 1963, ch. 303, 3-3; 1977, ch. 193, 2.



Section 30-3-4 - Battery.

30-3-4. Battery.

Battery is the unlawful, intentional touching or application of force to the person of another, when done in a rude, insolent or angry manner.

Whoever commits battery is guilty of a petty misdemeanor.

History: 1953 Comp., 40A-3-4, enacted by Laws 1963, ch. 303, 3-4.



Section 30-3-5 - Aggravated battery.

30-3-5. Aggravated battery.

A. Aggravated battery consists of the unlawful touching or application of force to the person of another with intent to injure that person or another.

B. Whoever commits aggravated battery, inflicting an injury to the person which is not likely to cause death or great bodily harm, but does cause painful temporary disfigurement or temporary loss or impairment of the functions of any member or organ of the body, is guilty of a misdemeanor.

C. Whoever commits aggravated battery inflicting great bodily harm or does so with a deadly weapon or does so in any manner whereby great bodily harm or death can be inflicted is guilty of a third degree felony.

History: 1953 Comp., 40A-3-5, enacted by Laws 1963, ch. 303, 3-5; 1969, ch. 137, 1.



Section 30-3-6 - Reasonable detention; assault, battery, public affray or criminal damage to property.

30-3-6. Reasonable detention; assault, battery, public affray or criminal damage to property.

A. As used in this section:

(1) "licensed premises" means all public and private rooms, facilities and areas in which alcoholic beverages are sold or served in the customary operating procedures of establishments licensed to sell or serve alcoholic liquors;

(2) "proprietor" means the owner of the licensed premises or his manager or his designated representative; and

(3) "operator" means the owner or the manager of any establishment or premises open to the public.

B. Any law enforcement officer may arrest without warrant any persons he has probable cause for believing have committed the crime of assault or battery as defined in Sections 30-3-1 through 30-3-5 NMSA 1978 or public affray or criminal damage to property. Any proprietor or operator who causes such an arrest shall not be criminally or civilly liable if he has actual knowledge, communicated truthfully and in good faith to the law enforcement officer, that the persons so arrested have committed the crime of assault or battery as defined in Sections 30-3-1 through 30-3-5 NMSA 1978 or public affray or criminal damage to property.

History: Laws 1981, ch. 255, 1; 1983, ch. 268, 1.



Section 30-3-7 - Injury to pregnant woman.

30-3-7. Injury to pregnant woman.

A. Injury to [a] pregnant woman consists of a person other than the woman injuring a pregnant woman in the commission of a felony causing her to suffer a miscarriage or stillbirth as a result of that injury.

B. As used in this section:

(1) "miscarriage" means the interruption of the normal development of the fetus, other than by a live birth and which is not an induced abortion, resulting in the complete expulsion or extraction from a pregnant woman of a product of human conception; and

(2) "stillbirth" means the death of a fetus prior to the complete expulsion or extraction from its mother, irrespective of the duration of pregnancy and which is not an induced abortion; and death is manifested by the fact that after the expulsion or extraction the fetus does not breathe spontaneously or show any other evidence of life such as heart beat, pulsation of the umbilical cord or definite movement of voluntary muscles.

C. Whoever commits injury to [a] pregnant woman is guilty of a third degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

History: Laws 1985, ch. 239, 1.



Section 30-3-8 - Shooting at dwelling or occupied building; shooting at or from a motor vehicle.

30-3-8. Shooting at dwelling or occupied building; shooting at or from a motor vehicle.

A. Shooting at a dwelling or occupied building consists of willfully discharging a firearm at a dwelling or occupied building. Whoever commits shooting at a dwelling or occupied building that does not result in great bodily harm to another person is guilty of a fourth degree felony. Whoever commits shooting at a dwelling or occupied building that results in injury to another person is guilty of a third degree felony. Whoever commits shooting at a dwelling or occupied building that results in great bodily harm to another person is guilty of a second degree felony.

B. Shooting at or from a motor vehicle consists of willfully discharging a firearm at or from a motor vehicle with reckless disregard for the person of another. Whoever commits shooting at or from a motor vehicle that does not result in great bodily harm to another person is guilty of a fourth degree felony. Whoever commits shooting at or from a motor vehicle that results in injury to another person is guilty of a third degree felony. Whoever commits shooting at or from a motor vehicle that results in great bodily harm to another person is guilty of a second degree felony.

C. This section shall not apply to a law enforcement officer discharging a firearm in the lawful performance of his duties.

History: Laws 1987, ch. 213, 1; 1993, ch. 78, 1.



Section 30-3-8.1 - Seizure and forfeiture of motor vehicle; procedure.

30-3-8.1. Seizure and forfeiture of motor vehicle; procedure.

A. A motor vehicle shall be subject to seizure and forfeiture when the vehicle is used or intended for use in the commission of the offense of shooting at or from a motor vehicle pursuant to Subsection B of Section 30-3-8 NMSA 1978.

B. The provisions of the Forfeiture Act [31-27-1 NMSA 1978] apply to the seizure, forfeiture and disposal of a motor vehicle subject to forfeiture pursuant to Subsection A of this section.

History: Laws 1993, ch. 78, 2; 2002, ch. 4, 11.



Section 30-3-8.2 - Court record of conviction; revocation of driver's license.

30-3-8.2. Court record of conviction; revocation of driver's license.

Upon a conviction for the offense of shooting at or from a motor vehicle pursuant to Subsection B of Section 30-3-8 NMSA 1978, or of a conviction for a conspiracy or attempt to commit that offense, the district court shall send a record of the conviction to the motor vehicle division of the taxation and revenue department. The division shall immediately revoke the driver's licenses or driving privileges of all persons convicted of the offense of shooting at or from a motor vehicle, or convicted of conspiring or attempting to commit that offense, pursuant to the provisions of Subsection E of Section 66-5-29 NMSA 1978.

History: Laws 1993, ch. 78, 3.



Section 30-3-9 - Assault; battery; school personnel.

30-3-9. Assault; battery; school personnel.

A. As used in this section:

(1) "in the lawful discharge of his duties" means engaged in the performance of the duties of a school employee; and

(2) "school employee" includes a member of a local public school board and public school administrators, teachers and other employees of that board.

B. Assault upon a school employee consists of:

(1) an attempt to commit a battery upon the person of a school employee while he is in the lawful discharge of his duties; or

(2) any unlawful act, threat or menacing conduct which causes a school employee while he is in the lawful discharge of his duties to reasonably believe that he is in danger of receiving an immediate battery.

Whoever commits assault upon a school employee is guilty of a misdemeanor.

C. Aggravated assault upon a school employee consists of:

(1) unlawfully assaulting or striking at a school employee with a deadly weapon while he is in the lawful discharge of his duties;

(2) committing assault by threatening or menacing a school employee who is engaged in the lawful discharge of his duties by a person wearing a mask, hood, robe or other covering upon the face, head or body, or while disguised in any manner so as to conceal identity; or

(3) willfully and intentionally assaulting a school employee while he is in the lawful discharge of his duties with intent to commit any felony.

Whoever commits aggravated assault upon a school employee is guilty of a third degree felony.

D. Assault with intent to commit a violent felony upon a school employee consists of any person assaulting a school employee while he is in the lawful discharge of his duties with intent to kill the school employee.

Whoever commits assault with intent to commit a violent felony upon a school employee is guilty of a second degree felony.

E. Battery upon a school employee is the unlawful, intentional touching or application of force to the person of a school employee while he is in the lawful discharge of his duties, when done in a rude, insolent or angry manner.

Whoever commits battery upon a school employee is guilty of a fourth degree felony.

F. Aggravated battery upon a school employee consists of the unlawful touching or application of force to the person of a school employee with intent to injure that school employee while he is in the lawful discharge of his duties.

Whoever commits aggravated battery upon a school employee, inflicting an injury to the school employee which is not likely to cause death or great bodily harm but does cause painful temporary disfigurement or temporary loss or impairment of the functions of any member or organ of the body, is guilty of a fourth degree felony.

Whoever commits aggravated battery upon a school employee, inflicting great bodily harm, or does so with a deadly weapon or in any manner whereby great bodily harm or death can be inflicted, is guilty of a third degree felony.

G. Every person who assists or is assisted by one or more other persons to commit a battery upon any school employee while he is in the lawful discharge of his duties is guilty of a fourth degree felony.

History: Laws 1989, ch. 344, 1.



Section 30-3-9.1 - Assault; battery; sports officials.

30-3-9.1. Assault; battery; sports officials.

A. As used in this section:

(1) "in the lawful discharge of his duties" means engaged in the performance of the duties of a sports official;

(2) "sports official" means a person who:

(a) serves as a referee, umpire linesman, timer or scorer, or who serves in a similar capacity, while working, supervising or administering a sports event; and

(b) is registered as a member of a local, state, regional or national organization that is engaged in providing education and training to sports officials.

B. Assault upon a sports official consists of:

(1) an attempt to commit a battery upon the person of a sports official while he is in the lawful discharge of his duties; or

(2) any unlawful act, threat or menacing conduct that causes a sports official while he is in the lawful discharge of his duties to reasonably believe that he is in danger of receiving an immediate battery.

C. Whoever commits assault upon a sports official is guilty of a misdemeanor.

D. Aggravated assault upon a sports official consists of unlawfully assaulting or striking at a sports official with a deadly weapon while he is in the lawful discharge of his duties.

E. Whoever commits aggravated assault upon a sports official is guilty of a third degree felony.

F. Battery upon a sports official is the unlawful, intentional touching or application of force to the person of a sports official while he is in the lawful discharge of his duties, when done in a rude, insolent or angry manner.

G. Whoever commits battery upon a sports official is guilty of a misdemeanor.

H. Aggravated battery upon a sports official consists of the unlawful touching or application of force to the person of a sports official with intent to injure that sports official while he is in the lawful discharge of his duties.

I. Whoever commits aggravated battery upon a sports official, inflicting an injury to the sports official that is not likely to cause death or great bodily harm, but does cause painful temporary disfigurement or temporary loss or impairment of the functions of any member or organ of the body, is guilty of a fourth degree felony.

J. Whoever commits aggravated battery upon a sports official, inflicting great bodily harm, or does so with a deadly weapon or in any manner whereby great bodily harm or death can be inflicted, is guilty of a third degree felony.

History: Laws 2001, ch. 92, 1.



Section 30-3-9.2 - Assault; battery; health care personnel.

30-3-9.2. Assault; battery; health care personnel.

A. As used in this section:

(1) "health facility" means a public or private hospital, outpatient facility, diagnostic and treatment center, rehabilitation center or infirmary. "Health facility" also includes those facilities that, by federal regulation, must be licensed by the state to obtain or maintain full or partial, permanent or temporary federal funding, but "health facility" does not include a skilled nursing facility, a nursing facility or other long-term residential care facility;

(2) "health care worker" means an employee of a health facility or a licensed emergency medical technician; and

(3) "in the lawful discharge of the health care worker's duties" means engaged in the performance of the duties of a health care worker.

B. Assault upon a health care worker consists of:

(1) an attempt to commit a battery upon the person of a health care worker who is in the lawful discharge of the health care worker's duties; or

(2) any unlawful act, threat or menacing conduct that causes a health care worker who is in the lawful discharge of the health care worker's duties to reasonably believe that the health care worker is in danger of receiving an immediate battery.

Whoever commits assault upon a health care worker is guilty of a misdemeanor.

C. Aggravated assault upon a health care worker consists of:

(1) unlawfully assaulting or striking at a health care worker with a weapon while the health care worker is in the lawful discharge of the health care worker's duties; or

(2) willfully and intentionally assaulting a health care worker who is in the lawful discharge of the health care worker's duties with intent to commit any felony.

Whoever commits aggravated assault upon a health care worker is guilty of a third degree felony.

D. Assault with intent to commit a violent felony upon a health care worker consists of assaulting a health care worker who is in the lawful discharge of the health care worker's duties with intent to kill the health care worker.

Whoever commits assault with intent to commit a violent felony upon a health care worker is guilty of a second degree felony.

E. Battery upon a health care worker is the unlawful, intentional touching or application of force to the person of a health care worker who is in the lawful discharge of the health care worker's duties, when done in a rude, insolent or angry manner.

Whoever commits battery upon a health care worker is guilty of a fourth degree felony.

F. Aggravated battery upon a health care worker consists of the unlawful touching or application of force to the person of a health care worker with intent to injure that health care worker while the health care worker is in the lawful discharge of the health care worker's duties.

Whoever commits aggravated battery upon a health care worker, inflicting an injury to the health care worker that is not likely to cause death or great bodily harm but does cause painful temporary disfigurement or temporary loss or impairment of the functions of any member or organ of the body, is guilty of a fourth degree felony.

Whoever commits aggravated battery upon a health care worker, inflicting great bodily harm or does so with a deadly weapon or in any manner whereby great bodily harm or death can be inflicted, is guilty of a third degree felony.

G. A person who assists or is assisted by one or more other persons to commit a battery upon a health care worker who is in the lawful discharge of the health care worker's duties is guilty of a fourth degree felony.

History: Laws 2006, ch. 27, 1.



Section 30-3-10 - Short title.

30-3-10. Short title.

Sections 30-3-10 through 30-3-18 NMSA 1978 may be cited as the "Crimes Against Household Members Act".

History: Laws 1995, ch. 221, 1; 2009, ch. 255, 1.



Section 30-3-11 - Definitions.

30-3-11. Definitions.

As used in the Crimes Against Household Members Act:

A. "household member" means a spouse, former spouse, parent, present or former stepparent, present or former parent in-law, grandparent, grandparent-in-law, a co-parent of a child or a person with whom a person has had a continuing personal relationship. Cohabitation is not necessary to be deemed a household member for the purposes of the Crimes Against Household Members Act; and

B. "continuing personal relationship" means a dating or intimate relationship.

History: Laws 1995, ch. 221, 2; 2008, ch. 16, 1; 2010, ch. 85, 1.



Section 30-3-12 - Assault against a household member.

30-3-12. Assault against a household member.

A. Assault against a household member consists of:

(1) an attempt to commit a battery against a household member; or

(2) any unlawful act, threat or menacing conduct that causes a household member to reasonably believe that he is in danger of receiving an immediate battery.

B. Whoever commits assault against a household member is guilty of a petty misdemeanor.

History: Laws 1995, ch. 221, 3.



Section 30-3-13 - Aggravated assault against a household member.

30-3-13. Aggravated assault against a household member.

A. Aggravated assault against a household member consists of:

(1) unlawfully assaulting or striking at a household member with a deadly weapon; or

(2) willfully and intentionally assaulting a household member with intent to commit any felony.

B. Whoever commits aggravated assault against a household member is guilty of a fourth degree felony.

History: Laws 1995, ch. 221, 4.



Section 30-3-14 - Assault against a household member with intent to commit a violent felony.

30-3-14. Assault against a household member with intent to commit a violent felony.

A. Assault against a household member with intent to commit a violent felony consists of any person assaulting a household member with intent to kill or commit any murder, mayhem, criminal sexual penetration in the first, second or third degree, robbery, kidnapping, false imprisonment or burglary.

B. Whoever commits assault against a household member with intent to commit a violent felony is guilty of a third degree felony.

History: Laws 1995, ch. 221, 5.



Section 30-3-15 - Battery against a household member.

30-3-15. Battery against a household member.

A. Battery against a household member consists of the unlawful, intentional touching or application of force to the person of a household member, when done in a rude, insolent or angry manner.

B. Whoever commits battery against a household member is guilty of a misdemeanor.

C. Upon conviction pursuant to this section, an offender shall be required to participate in and complete a domestic violence offender treatment or intervention program approved by the children, youth and families department pursuant to rules promulgated by the department that define the criteria for such programs.

D. Notwithstanding any provision of law to the contrary, if a sentence imposed pursuant to this section is suspended or deferred in whole or in part, the period of probation may extend beyond three hundred sixty-four days but may not exceed two years. If an offender violates a condition of probation, the court may impose any sentence that the court could originally have imposed and credit shall not be given for time served by the offender on probation; provided that the total period of incarceration shall not exceed three hundred sixty-four days and the combined period of incarceration and probation shall not exceed two years.

History: Laws 1995, ch. 221, 6; 2001, ch. 144, 1; 2007, ch. 221, 1; 2008, ch. 16, 2.



Section 30-3-16 - Aggravated battery against a household member.

30-3-16. Aggravated battery against a household member.

A. Aggravated battery against a household member consists of the unlawful touching or application of force to the person of a household member with intent to injure that person or another.

B. Whoever commits aggravated battery against a household member by inflicting an injury to that person that is not likely to cause death or great bodily harm, but that does cause painful temporary disfigurement or temporary loss or impairment of the functions of any member or organ of the body, is guilty of a misdemeanor.

C. Whoever commits aggravated battery against a household member by inflicting great bodily harm or doing so with a deadly weapon or doing so in any manner whereby great bodily harm or death can be inflicted is guilty of a third degree felony.

D. Upon conviction pursuant to Subsection B of this section, an offender shall be required to participate in and complete a domestic violence offender treatment or intervention program approved by the children, youth and families department pursuant to rules promulgated by the department that define the criteria for such programs.

E. Notwithstanding any provision of law to the contrary, if a sentence imposed pursuant to the provisions of Subsection B of this section is suspended or deferred in whole or in part, the period of probation may extend beyond three hundred sixty-four days but may not exceed two years. If an offender violates a condition of probation, the court may impose any sentence that the court could originally have imposed and credit shall not be given for time served by the offender on probation; provided that the total period of incarceration shall not exceed three hundred sixty-four days and the combined period of incarceration and probation shall not exceed two years.

History: Laws 1995, ch. 221, 7; 2007, ch. 221, 2; 2008, ch. 16, 3.



Section 30-3-17 - Multiple convictions of battery or aggravated battery.

30-3-17. Multiple convictions of battery or aggravated battery.

A. Whoever commits three offenses of battery against a household member as provided in Section 30-3-15 NMSA 1978 or aggravated battery against a household member as provided in Subsection B of Section 30-3-16 NMSA 1978, or any combination thereof, when the household member is a spouse, a former spouse, a co-parent of a child or a person with whom the offender has had a continuing personal relationship is guilty of a fourth degree felony.

B. Whoever commits four or more offenses of battery against a household member as provided in Section 30-3-15 NMSA 1978 or aggravated battery against a household member as provided in Subsection B of Section 30-3-16 NMSA 1978, or any combination thereof, when the household member is a spouse, a former spouse, a co-parent of a child or a person with whom the offender has had a continuing personal relationship is guilty of a third degree felony.

C. For the purpose of determining the number of offenses committed, each offense must have been committed after conviction for the preceding offense.

History: Laws 2008, ch. 16, 4.



Section 30-3-18 - Criminal damage to property of household member; deprivation of property of household member.

30-3-18. Criminal damage to property of household member; deprivation of property of household member.

A. Criminal damage to the property of a household member consists of intentionally damaging real, personal, community or jointly owned property of a household member with the intent to intimidate, threaten or harass that household member.

B. Whoever commits criminal damage to the property of a household member is guilty of a misdemeanor, except that when the damage to the household member's interest in the property amounts to more than one thousand dollars ($1,000), the offender is guilty of a fourth degree felony.

C. Deprivation of the property of a household member consists of intentionally depriving a household member of the use of separate, community or jointly owned personal property of the household member with the intent to intimidate or threaten that household member.

D. Whoever commits deprivation of the property of a household member is guilty of a misdemeanor.

History: 1978 Comp., 30-3-18, as enacted by Laws 2009, ch. 255, 2.






Article 3A - Harassment and Stalking

Section 30-3A-1 - Short title.

30-3A-1. Short title.

Chapter 30, Article 3A NMSA 1978 may be cited as the "Harassment and Stalking Act".

History: 1978 Comp., 30-3A-1, enacted by Laws 1997, ch. 10, 1; 2009, ch. 21, 1.



Section 30-3A-2 - Harassment; penalties.

30-3A-2. Harassment; penalties.

A. Harassment consists of knowingly pursuing a pattern of conduct that is intended to annoy, seriously alarm or terrorize another person and that serves no lawful purpose. The conduct must be such that it would cause a reasonable person to suffer substantial emotional distress.

B. Whoever commits harassment is guilty of a misdemeanor.

History: 1978 Comp., 30-3A-2, enacted by Laws 1997, ch. 10, 2.



Section 30-3A-3 - Stalking; penalties.

30-3A-3. Stalking; penalties.

A. Stalking consists of knowingly pursuing a pattern of conduct, without lawful authority, directed at a specific individual when the person intends that the pattern of conduct would place the individual in reasonable apprehension of death, bodily harm, sexual assault, confinement or restraint of the individual or another individual.

B. As used in this section:

(1) "lawful authority" means within the scope of lawful employment or constitutionally protected activity; and

(2) "pattern of conduct" means two or more acts, on more than one occasion, in which the alleged stalker by any action, method, device or means, directly, indirectly or through third parties, follows, monitors, surveils, threatens or communicates to or about a person.

C. Whoever commits stalking is guilty of a misdemeanor. Upon a second or subsequent conviction, the offender is guilty of a fourth degree felony.

D. In addition to any punishment provided pursuant to the provisions of this section, the court shall order a person convicted of stalking to participate in and complete a program of professional counseling at the person's own expense or a domestic violence offender treatment or intervention program.

History: 1978 Comp., 30-3A-3, enacted by Laws 1997, ch. 10, 3; 2009, ch. 21, 2.



Section 30-3A-3.1 - Aggravated stalking; penalties.

30-3A-3.1. Aggravated stalking; penalties.

A. Aggravated stalking consists of stalking perpetrated by a person:

(1) who knowingly violates a permanent or temporary order of protection issued by a court, except that mutual violations of such orders may constitute a defense to aggravated stalking;

(2) in violation of a court order setting conditions of release and bond;

(3) when the person is in possession of a deadly weapon; or

(4) when the victim is less than sixteen years of age.

B. Whoever commits aggravated stalking is guilty of a fourth degree felony. Upon a second or subsequent conviction, the offender is guilty of a third degree felony.

C. In addition to any punishment provided pursuant to the provisions of this section, the court shall order a person convicted of aggravated stalking to participate in and complete a program of professional counseling at his own expense.

History: Laws 1997, ch. 10, 4.



Section 30-3A-4 - Exceptions.

30-3A-4. Exceptions.

The provisions of the [Harassment and] Stalking Act [30-3A-1 NMSA 1978] do not apply to:

A. picketing or public demonstrations that are lawful or that arise out of a bona fide labor dispute; or

B. a peace officer in the performance of his duties.

History: 1978 Comp., 30-3A-4, enacted by Laws 1997, ch. 10, 5.






Article 4 - Kidnapping

Section 30-4-1 - Kidnapping.

30-4-1. Kidnapping.

A. Kidnapping is the unlawful taking, restraining, transporting or confining of a person, by force, intimidation or deception, with intent:

(1) that the victim be held for ransom;

(2) that the victim be held as a hostage or shield and confined against his will;

(3) that the victim be held to service against the victim s will; or

(4) to inflict death, physical injury or a sexual offense on the victim.

B. Whoever commits kidnapping is guilty of a first degree felony, except that he is guilty of a second degree felony when he voluntarily frees the victim in a safe place and does not inflict physical injury or a sexual offense upon the victim.

History: 1953 Comp., 40A-4-1, enacted by Laws 1963, ch. 303, 4-1; 1973, ch. 109, 1; 1995, ch. 84, 1; 2003 (1st S.S.), ch. 1, 2.



Section 30-4-2 - Criminal use of ransom.

30-4-2. Criminal use of ransom.

Criminal use of ransom consists of knowingly receiving, possessing, concealing or disposing of any portion of money or other property which has at any time been delivered for the ransom of a kidnaped person.

Whoever commits criminal use of ransom is guilty of a third degree felony.

History: 1953 Comp., 40A-4-2, enacted by Laws 1963, ch. 303, 4-2.



Section 30-4-3 - False imprisonment.

30-4-3. False imprisonment.

False imprisonment consists of intentionally confining or restraining another person without his consent and with knowledge that he has no lawful authority to do so.

Whoever commits false imprisonment is guilty of a fourth degree felony.

History: 1953 Comp., 40A-4-3, enacted by Laws 1963, ch. 303, 4-3.



Section 30-4-4 - Custodial interference; penalties.

30-4-4. Custodial interference; penalties.

A. As used in this section:

(1) "child" means an individual who has not reached his eighteenth birthday;

(2) "custody determination" means a judgment or order of a court of competent jurisdiction providing for the custody of a child, including visitation rights;

(3) "person" means any individual or legal entity, whether incorporated or unincorporated, including the United States, the state of New Mexico or any subdivision thereof;

(4) "physical custody" means actual possession and control of a child; and

(5) "right to custody" means the right to physical custody or visitation of a child arising from:

(a) a parent-child relationship between the child and a natural or adoptive parent absent a custody determination; or

(b) a custody determination.

B. Custodial interference consists of any person, having a right to custody of a child, maliciously taking, detaining, concealing or enticing away or failing to return that child without good cause and with the intent to deprive permanently or for a protracted time another person also having a right to custody of that child of his right to custody. Whoever commits custodial interference is guilty of a fourth degree felony.

C. Unlawful interference with custody consists of any person, not having a right to custody, maliciously taking, detaining, concealing or enticing away or failing to return any child with the intent to detain or conceal permanently or for a protracted time that child from any person having a right to custody of that child. Whoever commits unlawful interference with custody is guilty of a fourth degree felony.

D. Violation of Subsection B or C of this section is unlawful and is a fourth degree felony.

E. A peace officer investigating a report of a violation of this section may take a child into protective custody if it reasonably appears to the officer that any person will flee with the child in violation of Subsection B or C of this section. The child shall be placed with the person whose right to custody of the child is being enforced, if available and appropriate, and, if not, in any of the community-based shelter care facilities as provided for in Section 32-1-25.1 NMSA 1978.

F. Upon recovery of a child a hearing by the civil court currently having jurisdiction or the court to which the custody proceeding is assigned, shall be expeditiously held to determine continued custody.

G. A felony charge brought under this section may be dismissed if the person voluntarily returns the child within fourteen days after taking, detaining or failing to return the child in violation of this section.

H. The offenses enumerated in this section are continuous in nature and continue for so long as the child is concealed or detained.

I. Any defendant convicted of violating the provisions of this section may be assessed the following expenses and costs by the court, with payments to be assigned to the respective person or agency:

(1) any expenses and costs reasonably incurred by the person having a right to custody of the child in seeking return of that child; and

(2) any expenses and costs reasonably incurred for the care of the child while in the custody of the human services department.

J. Violation of the provisions of this section is punishable in New Mexico, whether the intent to commit the offense is formed within or outside the state, if the child was present in New Mexico at the time of the taking.

History: 1978 Comp., 30-4-4, enacted by Laws 1989, ch. 206, 1.






Article 5 - Abortion

Section 30-5-1 - Definitions.

30-5-1. Definitions.

As used in this article [30-5-1 NMSA 1978];

A. "pregnancy" means the implantation of an embryo in the uterus;

B. "accredited hospital" means one licensed by the health and social services department [public health division of the department of health];

C. "justified medical termination" means the intentional ending of the pregnancy of a woman at the request of said woman or if said woman is under the age of eighteen years, then at the request of said woman and her then living parent or guardian, by a physician licensed by the state of New Mexico using acceptable medical procedures in an accredited hospital upon written certification by the members of a special hospital board that:

(1) the continuation of the pregnancy, in their opinion, is likely to result in the death of the woman or the grave impairment of the physical or mental health of the woman; or

(2) the child probably will have a grave physical or mental defect; or

(3) the pregnancy resulted from rape, as defined in Sections 40A-9-2 through 40A-9-4 NMSA 1953. Under this paragraph, to justify a medical termination of the pregnancy, the woman must present to the special hospital board an affidavit that she has been raped and that the rape has been or will be reported to an appropriate law enforcement official; or

(4) the pregnancy resulted from incest;

D. "special hospital board" means a committee of two licensed physicians or their appointed alternates who are members of the medical staff at the accredited hospital where the proposed justified medical termination would be performed, and who meet for the purpose of determining the question of medical justification in an individual case, and maintain a written record of the proceedings and deliberations of such board.

History: 1953 Comp., 40A-5-1, enacted by Laws 1969, ch. 67, 1.



Section 30-5-2 - Persons and institutions exempt.

30-5-2. Persons and institutions exempt.

This article does not require a hospital to admit any patient for the purposes of performing an abortion, nor is any hospital required to create a special hospital board. A person who is a member of, or associated with, the staff of a hospital, or any employee of a hospital, in which a justified medical termination has been authorized and who objects to the justified medical termination on moral or religious grounds shall not be required to participate in medical procedures which will result in the termination of pregnancy, and the refusal of any such person to participate shall not form the basis of any disciplinary or other recriminatory action against such person.

History: 1953 Comp., 40A-5-2, enacted by Laws 1969, ch. 67, 2.



Section 30-5-3 - Criminal abortion.

30-5-3. Criminal abortion.

Criminal abortion consists of administering to any pregnant woman any medicine, drug or other substance, or using any method or means whereby an untimely termination of her pregnancy is produced, or attempted to be produced, with the intent to destroy the fetus, and the termination is not a justified medical termination.

Whoever commits criminal abortion is guilty of a fourth degree felony. Whoever commits criminal abortion which results in the death of the woman is guilty of a second degree felony.

History: 1953 Comp., 40A-5-3, enacted by Laws 1969, ch. 67, 3.






Article 5A - Partial-Birth Abortion Ban

Section 30-5A-1 - Short title.

30-5A-1. Short title.

This act [30-5A-1 to 30-5A-5 NMSA 1978] may be cited as the "Partial-Birth Abortion Ban Act".

History: Laws 2000, ch. 55, 1.



Section 30-5A-2 - Definitions.

30-5A-2. Definitions.

As used in the Partial-Birth Abortion Ban Act [30-5A-1 NMSA 1978]:

A. "abortion" means the intentional termination of the pregnancy of a female by a person who knows the female is pregnant;

B. "fetus" means the biological offspring of human parents;

C. "partial-birth abortion" means a procedure in which any person, including a physician or other health care professional, intentionally extracts an independently viable fetus from the uterus into the vagina and mechanically extracts the cranial contents of the fetus in order to induce death; and

D. "physician" means a person licensed to practice in the state as a licensed physician pursuant to the Medical Practice Act [61-6-1 NMSA 1978] or an osteopathic physician licensed pursuant to Chapter 61, Article 10 NMSA 1978.

History: Laws 2000, ch. 55, 2.



Section 30-5A-3 - Prohibition of partial-birth abortions.

30-5A-3. Prohibition of partial-birth abortions.

No person shall perform a partial-birth abortion except a physician who has determined that in his opinion the partial-birth abortion is necessary to save the life of a pregnant female or prevent great bodily harm to a pregnant female:

A. because her life is endangered or she is at risk of great bodily harm due to a physical disorder, illness or injury, including a condition caused by or arising from the pregnancy; and

B. no other medical procedure would suffice for the purpose of saving her life or preventing great bodily harm to her.

History: Laws 2000, ch. 55, 3.



Section 30-5A-4 - Civil remedies.

30-5A-4. Civil remedies.

A. Except as provided in Subsection B of this section, the following persons may bring a civil action to obtain relief pursuant to this section against a person who has violated the provisions of Section 3 [30-5A-3 NMSA 1978] of the Partial-Birth Abortion Ban Act:

(1) the person on whom a partial-birth abortion was performed;

(2) the biological father of the fetus that was the subject of the partial-birth abortion; and

(3) the parents of the person on whom the partial-birth abortion was performed if that person had not reached the age of majority at the time of the abortion.

B. The persons named as having a right of action in Subsection A of this section are barred from bringing a civil action pursuant to this section if:

(1) the pregnancy of the person on whom the partial-birth abortion was performed resulted from criminal conduct of the person seeking to bring the action; or

(2) the partial-birth abortion was consented to by the person seeking to bring the action.

C. A person authorized to bring a civil action pursuant to this section may recover compensatory damages for loss caused by violation of Section 3 of the Partial-Birth Abortion Ban Act [30-5A-3 NMSA 1978].

History: Laws 2000, ch. 55, 4.



Section 30-5A-5 - Criminal penalty; exception.

30-5A-5. Criminal penalty; exception.

A. Except as provided in Subsections B, C, D and E of this section, a person who violates Section 3 [30-5A-3 NMSA 1978] of the Partial-Birth Abortion Ban Act is guilty of a fourth degree felony and shall be sentenced pursuant to Section 31-18-15 NMSA 1978.

B. The provisions of the Partial-Birth Abortion Ban Act [30-5A-1 NMSA 1978] shall apply only to the exact procedure specified in that act.

C. The provisions of the Partial-Birth Abortion Ban Act are not intended to criminalize any other method of terminating a woman's pregnancy.

D. The provisions of the Partial-Birth Abortion Ban Act are not intended to subject a woman, upon whom the procedure specified in that act is performed, to criminal culpability as an accomplice, aider, abettor, solicitor or conspirator.

E. The provisions of the Partial-Birth Abortion Ban Act are not intended to subject any person to criminal culpability pursuant to laws governing attempt, solicitation or conspiracy to commit a crime.

History: Laws 2000, ch. 55, 5.






Article 6 - Crimes Against Children and Dependents

Section 30-6-1 - Abandonment or abuse of a child.

30-6-1. Abandonment or abuse of a child.

A. As used in this section:

(1) "child" means a person who is less than eighteen years of age;

(2) "neglect" means that a child is without proper parental care and control of subsistence, education, medical or other care or control necessary for the child's well-being because of the faults or habits of the child's parents, guardian or custodian or their neglect or refusal, when able to do so, to provide them; and

(3) "negligently" refers to criminal negligence and means that a person knew or should have known of the danger involved and acted with a reckless disregard for the safety or health of the child.

B. Abandonment of a child consists of the parent, guardian or custodian of a child intentionally leaving or abandoning the child under circumstances whereby the child may or does suffer neglect. A person who commits abandonment of a child is guilty of a misdemeanor, unless the abandonment results in the child's death or great bodily harm, in which case the person is guilty of a second degree felony.

C. A parent, guardian or custodian who leaves an infant less than ninety days old in compliance with the Safe Haven for Infants Act [24-22-1 NMSA 1978] shall not be prosecuted for abandonment of a child.

D. Abuse of a child consists of a person knowingly, intentionally or negligently, and without justifiable cause, causing or permitting a child to be:

(1) placed in a situation that may endanger the child's life or health;

(2) tortured, cruelly confined or cruelly punished; or

(3) exposed to the inclemency of the weather.

E. A person who commits abuse of a child that does not result in the child's death or great bodily harm is, for a first offense, guilty of a third degree felony and for second and subsequent offenses is guilty of a second degree felony. If the abuse results in great bodily harm to the child, the person is guilty of a first degree felony.

F. A person who commits negligent abuse of a child that results in the death of the child is guilty of a first degree felony.

G. A person who commits intentional abuse of a child twelve to eighteen years of age that results in the death of the child is guilty of a first degree felony.

H. A person who commits intentional abuse of a child less than twelve years of age that results in the death of the child is guilty of a first degree felony resulting in the death of a child.

I. Evidence that demonstrates that a child has been knowingly, intentionally or negligently allowed to enter or remain in a motor vehicle, building or any other premises that contains chemicals and equipment used or intended for use in the manufacture of a controlled substance shall be deemed prima facie evidence of abuse of the child.

J. Evidence that demonstrates that a child has been knowingly and intentionally exposed to the use of methamphetamine shall be deemed prima facie evidence of abuse of the child.

K. A person who leaves an infant less than ninety days old at a hospital may be prosecuted for abuse of the infant for actions of the person occurring before the infant was left at the hospital.

History: 1953 Comp., 40A-6-1, enacted by Laws 1973, ch. 360, 10; 1977, ch. 131, 1; 1978, ch. 103, 1; 1984, ch. 77, 1; 1984, ch. 92, 5; 1989, ch. 351, 1; 1997, ch. 163, 1; 2001, ch. 31, 9; 2001, ch. 132, 9; 2004, ch. 10, 1; 2004, ch. 11, 1; 2005, ch. 59, 1; 2009, ch. 259, 1.



Section 30-6-2 - Abandonment of dependent.

30-6-2. Abandonment of dependent.

Abandonment of dependent consists of a person having the ability and means to provide for his spouse or minor child's support and abandoning or failing to provide for the support of such dependent.

Whoever commits abandonment of dependent is guilty of a fourth degree felony.

History: 1953 Comp., 40A-6-2, enacted by Laws 1963, ch. 303, 6-2; 1969, ch. 182, 4; 1973, ch. 241, 1; 1995, ch. 123, 1.



Section 30-6-3 - Contributing to delinquency of minor.

30-6-3. Contributing to delinquency of minor.

Contributing to the delinquency of a minor consists of any person committing any act or omitting the performance of any duty, which act or omission causes or tends to cause or encourage the delinquency of any person under the age of eighteen years.

Whoever commits contributing to the delinquency of a minor is guilty of a fourth degree felony.

History: 1953 Comp., 40A-6-3, enacted by Laws 1963, ch. 303, 6-3; 1990, ch. 19, 1.



Section 30-6-4 - Obstruction of reporting or investigation of child abuse or neglect.

30-6-4. Obstruction of reporting or investigation of child abuse or neglect.

Obstruction of reporting or investigation of child abuse or neglect consists of:

A. knowingly inhibiting, preventing, obstructing or intimidating another from reporting, pursuant to Section 32A-4-3 NMSA 1978, child abuse or neglect, including child sexual abuse; or

B. knowingly obstructing, delaying, interfering with or denying access to a law enforcement officer or child protective services social worker in the investigation of a report of child abuse or sexual abuse.

Whoever commits obstruction of reporting or investigation of child abuse or neglect is guilty of a misdemeanor.

History: Laws 1989, ch. 287, 1; 2014, ch. 10, 1.






Article 6A - Sexual Exploitation of Children

Section 30-6A-1 - Short title.

30-6A-1. Short title.

Chapter 30, Article 6A NMSA 1978 may be cited as the "Sexual Exploitation of Children Act".

History: Laws 1984, ch. 92, 1; 2015, ch. 13, 1.



Section 30-6A-2 - Definitions.

30-6A-2. Definitions.

As used in the Sexual Exploitation of Children Act [30-6A-1 NMSA 1978]:

A. "prohibited sexual act" means:

(1) sexual intercourse, including genital-genital, oral-genital, anal-genital or oral-anal, whether between persons of the same or opposite sex;

(2) bestiality;

(3) masturbation;

(4) sadomasochistic abuse for the purpose of sexual stimulation; or

(5) lewd and sexually explicit exhibition with a focus on the genitals or pubic area of any person for the purpose of sexual stimulation;

B. "visual or print medium" means:

(1) any film, photograph, negative, slide, computer diskette, videotape, videodisc or any computer or electronically generated imagery; or

(2) any book, magazine or other form of publication or photographic reproduction containing or incorporating any film, photograph, negative, slide, computer diskette, videotape, videodisc or any computer generated or electronically generated imagery;

C. "performed publicly" means performed in a place that is open to or used by the public;

D. "manufacture" means the production, processing, copying by any means, printing, packaging or repackaging of any visual or print medium depicting any prohibited sexual act or simulation of such an act if one or more of the participants in that act is a child under eighteen years of age; and

E. "obscene" means any material, when the content if taken as a whole:

(1) appeals to a prurient interest in sex, as determined by the average person applying contemporary community standards;

(2) portrays a prohibited sexual act in a patently offensive way; and

(3) lacks serious literary, artistic, political or scientific value.

History: Laws 1984, ch. 92, 2; 1993, ch. 116, 1; 2001, ch. 2, 1.



Section 30-6A-3 - Sexual exploitation of children.

30-6A-3. Sexual exploitation of children.

A. It is unlawful for a person to intentionally possess any obscene visual or print medium depicting any prohibited sexual act or simulation of such an act if that person knows or has reason to know that the obscene medium depicts any prohibited sexual act or simulation of such act and if that person knows or has reason to know that one or more of the participants in that act is a child under eighteen years of age. A person who violates the provisions of this subsection is guilty of a fourth degree felony for sexual exploitation of children and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978. When a separate finding of fact made by a court or jury shows beyond a reasonable doubt that a child depicted in the visual or print medium is a child under the age of thirteen, the basic sentence shall be increased by one year, and the sentence imposed by this subsection shall be the first year served and shall not be suspended or deferred; provided that when the offender is a youthful offender, the sentence imposed by this subsection may be increased by one year.

B. The provisions of Subsection A of this section shall not apply to a depiction possessed by a child under the age of eighteen in which the depicted child is between the ages of fourteen and eighteen and the depicted child knowingly and voluntarily consented to the possession, and:

(1) the depicted child knowingly and voluntarily consented to the creation of the depiction; or

(2) the depicted child knowingly and voluntarily produced the depiction without coercion.

This subsection shall not prohibit prosecution nor create an immunity from prosecution for the possession of depictions that are the result of coercion.

C. It is unlawful for a person to intentionally distribute any obscene visual or print medium depicting any prohibited sexual act or simulation of such an act if that person knows or has reason to know that the obscene medium depicts any prohibited sexual act or simulation of such act and if that person knows or has reason to know that one or more of the participants in that act is a child under eighteen years of age. A person who violates the provisions of this subsection is guilty of a third degree felony for sexual exploitation of children and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

D. It is unlawful for a person to intentionally cause or permit a child under eighteen years of age to engage in any prohibited sexual act or simulation of such an act if that person knows, has reason to know or intends that the act may be recorded in any obscene visual or print medium or performed publicly. A person who violates the provisions of this subsection is guilty of a third degree felony for sexual exploitation of children and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978 unless the child is under the age of thirteen, in which event the person is guilty of a second degree felony for sexual exploitation of children and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

E. It is unlawful for a person to intentionally manufacture any obscene visual or print medium depicting any prohibited sexual act or simulation of such an act if one or more of the participants in that act is a child under eighteen years of age. A person who violates the provisions of this subsection is guilty of a second degree felony for sexual exploitation of children and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

F. It is unlawful for a person to intentionally manufacture any obscene visual or print medium depicting any prohibited sexual act or simulation of such an act if that person knows or has reason to know that the obscene medium depicts a prohibited sexual act or simulation of such an act and if that person knows or has reason to know that a real child under eighteen years of age, who is not a participant, is depicted as a participant in that act. A person who violates the provisions of this subsection is guilty of a fourth degree felony.

G. It is unlawful for a person to intentionally distribute any obscene visual or print medium depicting any prohibited sexual act or simulation of such an act if that person knows or has reason to know that the obscene medium depicts a prohibited sexual act or simulation of such an act and if that person knows or has reason to know that a real child under eighteen years of age, who is not a participant, is depicted as a participant in that act. A person who violates the provisions of this subsection is guilty of a third degree felony.

H. The penalties provided for in this section shall be in addition to those set out in Section 30-9-11 NMSA 1978.

History: Laws 1984, ch. 92, 3; 1989, ch. 170, 1; 1993, ch. 116, 2; 2001, ch. 2, 2; 2007, ch. 144, 1; 2016, ch. 2, 1.



Section 30-6A-4 - Sexual exploitation of children by prostitution.

30-6A-4. Sexual exploitation of children by prostitution.

A. Any person knowingly receiving any pecuniary profit as a result of a child under the age of sixteen engaging in a prohibited sexual act with another is guilty of a second degree felony, unless the child is under the age of thirteen, in which event the person is guilty of a first degree felony.

B. Any person knowingly hiring or offering to hire a child under the age of sixteen to engage in any prohibited sexual act is guilty of a second degree felony.

C. Any parent, legal guardian or person having custody or control of a child under sixteen years of age who knowingly permits that child to engage in or to assist any other person to engage in any prohibited sexual act or simulation of such an act for the purpose of producing any visual or print medium depicting such an act is guilty of a third degree felony.

History: Laws 1984, ch. 92, 4; 1989, ch. 170, 2; 2015, ch. 13, 2.






Article 7 - Weapons and Explosives

Section 30-7-1 - "Carrying a deadly weapon".

30-7-1. "Carrying a deadly weapon".

"Carrying a deadly weapon" means being armed with a deadly weapon by having it on the person, or in close proximity thereto, so that the weapon is readily accessible for use.

History: 1953 Comp., 40A-7-1, enacted by Laws 1963, ch. 303, 7-1.



Section 30-7-2 - Unlawful carrying of a deadly weapon.

30-7-2. Unlawful carrying of a deadly weapon.

A. Unlawful carrying of a deadly weapon consists of carrying a concealed loaded firearm or any other type of deadly weapon anywhere, except in the following cases:

(1) in the person's residence or on real property belonging to him as owner, lessee, tenant or licensee;

(2) in a private automobile or other private means of conveyance, for lawful protection of the person's or another's person or property;

(3) by a peace officer in accordance with the policies of his law enforcement agency who is certified pursuant to the Law Enforcement Training Act [29-7-1 NMSA 1978];

(4) by a peace officer in accordance with the policies of his law enforcement agency who is employed on a temporary basis by that agency and who has successfully completed a course of firearms instruction prescribed by the New Mexico law enforcement academy or provided by a certified firearms instructor who is employed on a permanent basis by a law enforcement agency; or

(5) by a person in possession of a valid concealed handgun license issued to him by the department of public safety pursuant to the provisions of the Concealed Handgun Carry Act [29-19-1 NMSA 1978].

B. Nothing in this section shall be construed to prevent the carrying of any unloaded firearm.

C. Whoever commits unlawful carrying of a deadly weapon is guilty of a petty misdemeanor.

History: 1953 Comp., 40A-7-2, enacted by Laws 1963, ch. 303, 7-2; 1975, ch. 134, 1; 1985, ch. 174, 1; 2001, ch. 219, 13.



Section 30-7-2.1 - Unlawful carrying of a deadly weapon on school premises.

30-7-2.1. Unlawful carrying of a deadly weapon on school premises.

A. Unlawful carrying of a deadly weapon on school premises consists of carrying a deadly weapon on school premises except by:

(1) a peace officer;

(2) school security personnel;

(3) a student, instructor or other school-authorized personnel engaged in army, navy, marine corps or air force reserve officer training corps programs or state-authorized hunter safety training instruction;

(4) a person conducting or participating in a school-approved program, class or other activity involving the carrying of a deadly weapon; or

(5) a person older than nineteen years of age on school premises in a private automobile or other private means of conveyance, for lawful protection of the person's or another's person or property.

B. As used in this section, "school premises" means:

(1) the buildings and grounds, including playgrounds, playing fields and parking areas and any school bus of any public elementary, secondary, junior high or high school in or on which school or school-related activities are being operated under the supervision of a local school board; or

(2) any other public buildings or grounds, including playing fields and parking areas that are not public school property, in or on which public school-related and sanctioned activities are being performed.

C. Whoever commits unlawful carrying of a deadly weapon on school premises is guilty of a fourth degree felony.

History: Laws 1987, ch. 232, 1; 1989, ch. 285, 1; 1994, ch. 17, 1.



Section 30-7-2.2 - Unlawful possession of a handgun by a person; exceptions; penalty.

30-7-2.2. Unlawful possession of a handgun by a person; exceptions; penalty.

A. Unlawful possession of a handgun by a person consists of a person knowingly having a handgun in his possession or knowingly transporting a handgun, except when the person is:

(1) in attendance at a hunter's safety course or a handgun safety course;

(2) engaging in the use of a handgun for target shooting at an established range authorized by the governing body of the jurisdiction in which the range is located or in an area where the discharge of a handgun without legal justification is not prohibited by law;

(3) engaging in an organized competition involving the use of a handgun;

(4) participating in or practicing for a performance by an organization that has been granted exemption from federal income tax by the United States commissioner of internal revenue as an organization described in Section 501(c)(3) of the United States Internal Revenue Code of 1954, as amended or renumbered;

(5) legal hunting or trapping activities;

(6) traveling, with an unloaded handgun in his possession, to or from an activity described in Paragraph (1), (2), (3), (4) or (5) of this subsection; or

(7) on real property under the control of the person's parent, grandparent or legal guardian and the person is being supervised by his parent, grandparent or legal guardian.

B. A person who commits unlawful possession of a handgun by a person is guilty of a misdemeanor.

C. As used in this section:

(1) "person" means an individual who is less than nineteen years old; and

(2) "handgun" means a loaded or unloaded pistol, revolver or firearm which will or is designed to or may readily be converted to expel a projectile by the action of an explosion and the barrel length of which, not including a revolving, detachable or magazine breech, does not exceed twelve inches.

History: Laws 1994, ch. 22, 2.



Section 30-7-2.3 - Seizure and forfeiture of a handgun possessed or transported by a person in violation of unlawful possession of a handgun by a person.

30-7-2.3. Seizure and forfeiture of a handgun possessed or transported by a person in violation of unlawful possession of a handgun by a person.

A. A handgun is subject to seizure and forfeiture by a law enforcement agency when the handgun is possessed or transported by a person in violation of the offense of unlawful possession of a handgun by a person.

B. The provisions of the Forfeiture Act [31-27-1 NMSA 1978] apply to the seizure, forfeiture and disposal of a handgun subject to forfeiture pursuant to Subsection A of this section.

History: Laws 1994, ch. 22, 3; 2002, ch. 4, 12.



Section 30-7-2.4 - Unlawful carrying of a firearm on university premises; notice; penalty.

30-7-2.4. Unlawful carrying of a firearm on university premises; notice; penalty.

A. Unlawful carrying of a firearm on university premises consists of carrying a firearm on university premises except by:

(1) a peace officer;

(2) university security personnel;

(3) a student, instructor or other university-authorized personnel who are engaged in army, navy, marine corps or air force reserve officer training corps programs or a state-authorized hunter safety training program;

(4) a person conducting or participating in a university-approved program, class or other activity involving the carrying of a firearm; or

(5) a person older than nineteen years of age on university premises in a private automobile or other private means of conveyance, for lawful protection of the person's or another's person or property.

B. A university shall conspicuously post notices on university premises that state that it is unlawful to carry a firearm on university premises.

C. As used in this section:

(1) "university" means a baccalaureate degree-granting post-secondary educational institution, a community college, a branch community college, a technical-vocational institute and an area vocational school; and

(2) "university premises" means:

(a) the buildings and grounds of a university, including playing fields and parking areas of a university, in or on which university or university-related activities are conducted; or

(b) any other public buildings or grounds, including playing fields and parking areas that are not university property, in or on which university-related and sanctioned activities are performed.

D. Whoever commits unlawful carrying of a firearm on university premises is guilty of a petty misdemeanor.

History: Laws 2003, ch. 253, 1.



Section 30-7-3 - Unlawful carrying of a firearm in licensed liquor establishments.

30-7-3. Unlawful carrying of a firearm in licensed liquor establishments.

A. Unlawful carrying of a firearm in an establishment licensed to dispense alcoholic beverages consists of carrying a loaded or unloaded firearm on any premises licensed by the regulation and licensing department for the dispensing of alcoholic beverages except:

(1) by a law enforcement officer in the lawful discharge of the officer's duties;

(2) by a law enforcement officer who is certified pursuant to the Law Enforcement Training Act [29-7-1 NMSA 1978] acting in accordance with the policies of the officer's law enforcement agency;

(3) by the owner, lessee, tenant or operator of the licensed premises or the owner's, lessee's, tenant's or operator's agents, including privately employed security personnel during the performance of their duties;

(4) by a person carrying a concealed handgun who is in possession of a valid concealed handgun license for that gun pursuant to the Concealed Handgun Carry Act [29-19-1 NMSA 1978] on the premises of:

(a) a licensed establishment that does not sell alcoholic beverages for consumption on the premises; or

(b) a restaurant licensed to sell only beer and wine that derives no less than sixty percent of its annual gross receipts from the sale of food for consumption on the premises, unless the restaurant has a sign posted, in a conspicuous location at each public entrance, prohibiting the carrying of firearms, or the person is verbally instructed by the owner or manager that the carrying of a firearm is not permitted in the restaurant;

(5) by a person in that area of the licensed premises usually and primarily rented on a daily or short-term basis for sleeping or residential occupancy, including hotel or motel rooms;

(6) by a person on that area of a licensed premises primarily used for vehicular traffic or parking; or

(7) for the purpose of temporary display, provided that the firearm is:

(a) made completely inoperative before it is carried onto the licensed premises and remains inoperative while it is on the licensed premises; and

(b) under the control of the licensee or an agent of the licensee while the firearm is on the licensed premises.

B. Whoever commits unlawful carrying of a firearm in an establishment licensed to dispense alcoholic beverages is guilty of a fourth degree felony.

History: 1953 Comp., 40A-7-2.1, enacted by Laws 1975, ch. 149, 1; 1977, ch. 160, 1; 1999, ch. 156, 1; 2007, ch. 158, 1; 2010, ch. 106, 1.



Section 30-7-4 - Negligent use of a deadly weapon.

30-7-4. Negligent use of a deadly weapon.

A. Negligent use of a deadly weapon consists of:

(1) discharging a firearm into any building or vehicle or so as to knowingly endanger a person or his property;

(2) carrying a firearm while under the influence of an intoxicant or narcotic;

(3) endangering the safety of another by handling or using a firearm or other deadly weapon in a negligent manner; or

(4) discharging a firearm within one hundred fifty yards of a dwelling or building, not including abandoned or vacated buildings on public lands during hunting seasons, without the permission of the owner or lessees thereof.

B. The provisions of Paragraphs (1), (3) and (4) of Subsection A of this section shall not apply to a peace officer or other public employee who is required or authorized by law to carry or use a firearm in the course of his employment and who carries, handles, uses or discharges a firearm while lawfully engaged in carrying out the duties of his office or employment.

C. The exceptions from criminal liability provided for in Subsection B of this section shall not preclude or affect civil liability for the same conduct.

Whoever commits negligent use of a deadly weapon is guilty of a petty misdemeanor.

History: 1953 Comp., 40A-7-3, enacted by Laws 1963, ch. 303, 7-3; 1977, ch. 266, 1; 1979, ch. 79, 1; 1993, ch. 139, 1.



Section 30-7-5 - Dangerous use of explosives.

30-7-5. Dangerous use of explosives.

Dangerous use of explosives consists of maliciously exploding, attempting to explode or placing any explosive with the intent to injure, intimidate or terrify another, or to damage another's property.

Whoever commits dangerous use of explosives is guilty of a third degree felony.

History: 1953 Comp., 40A-7-4, enacted by Laws 1963, ch. 303, 7-4.



Section 30-7-6 - Negligent use of explosives.

30-7-6. Negligent use of explosives.

Negligent use of explosives consists of negligently exploding, attempting to explode or placing any explosive in such a manner as to result in injury to another or to property of another, or in the probability of such injury.

Whoever commits negligent use of explosives is guilty of a petty misdemeanor.

History: 1953 Comp., 40A-7-5, enacted by Laws 1963, ch. 303, 7-5.



Section 30-7-7 - Unlawful sale, possession or transportation of explosives.

30-7-7. Unlawful sale, possession or transportation of explosives.

Unlawful sale, possession or transportation of explosives consists of:

A. knowingly selling or possessing any explosive or causing such explosive to be transported without having plainly marked in large letters in a conspicuous place on the box or package containing such explosive the name and explosive character thereof and the date of manufacture. For the purpose of this subsection, the term "explosive" is as defined in Section 2 [30-7-18 NMSA 1978] of the Explosives Act, but shall not include:

(1) explosive materials in medicine and medicinal agents in the forms prescribed by the official United States pharmacopoeia or the national formulary;

(2) small arms ammunition and components thereof;

(3) commercially manufactured black powder in quantities not to exceed fifty pounds, percussion caps, safety and pyrotechnic fuses, quills, quick and slow matches and friction primers intended to be used solely for sporting, recreational or cultural purposes as defined in Section 921(a)(16) [ 921(a)(4)] of Title 18 of the United States Code, or in antique devices as exempted from the term "destructive device" in Section 921(a)(4) [ 921(a)(16)] of Title 18 of the United States Code; or

(4) explosive materials transported in compliance with the regulations of the United States department of transportation and agencies thereof; or

B. knowingly transporting or taking any explosive upon or into any vehicle belonging to a common carrier transporting passengers. For the purpose of this subsection, the term "explosives" is as defined in Section 2 of the Explosives Act, but shall not include:

(1) explosive materials in medicines and medicinal agents in the forms prescribed by the official United States pharmacopoeia or the national formulary;

(2) small arms ammunition or components thereof; or

(3) explosive materials transported in compliance with the regulations of the United States department of transportation and agencies thereof.

Whoever commits unlawful sale, possession or transportation of explosives as set forth in Subsection A of this section is guilty of a petty misdemeanor.

Whoever commits unlawful transportation of explosives as set forth in Subsection B of this section is guilty of a fourth degree felony.

History: 1953 Comp., 40A-7-6, enacted by Laws 1963, ch. 303, 7-6; 1981, ch. 246, 7.



Section 30-7-8 - Unlawful possession of switchblades.

30-7-8. Unlawful possession of switchblades.

Unlawful possession of switchblades consists of any person, either manufacturing, causing to be manufactured, possessing, displaying, offering, selling, lending, giving away or purchasing any knife which has a blade which opens automatically by hand pressure applied to a button, spring or other device in the handle of the knife, or any knife having a blade which opens or falls or is ejected into position by the force of gravity or by any outward or centrifugal thrust or movement.

Whoever commits unlawful possession of switchblades is guilty of a petty misdemeanor.

History: 1953 Comp., 40A-7-7, enacted by Laws 1963, ch. 303, 7-7.



Section 30-7-10 - Short title.

30-7-10. Short title.

Sections 30-7-10 through 30-7-15 NMSA 1978 may be cited as the "Bus Passenger Safety Act".

History: Laws 1979, ch. 376, 1.



Section 30-7-11 - Definitions.

30-7-11. Definitions.

As used in the Bus Passenger Safety Act [30-7-10 NMSA 1978]:

A. "bus transportation company" or "company" means any person, groups of persons or corporation providing for-hire transportation to passengers or cargo by bus upon the highways in New Mexico. The term also includes buses owned or operated by or for local public bodies, school districts, municipalities and by public corporations, boards and commissions; and

B. "bus" means any passenger bus, coach or other motor vehicle having a seating capacity of not less than fifteen passengers operated by a bus transportation company when used for the purpose of carrying passengers or cargo for hire.

History: Laws 1979, ch. 376, 2.



Section 30-7-12 - Prohibitions; penalties.

30-7-12. Prohibitions; penalties.

A. It is unlawful to seize or exercise control of a bus by force or violence or by threat of force or violence. Whoever violates the provisions of this subsection is guilty of a third degree felony.

B. It is unlawful to intimidate, threaten or assault any driver, attendant, guard or passenger of a bus with the intent of seizing or exercising control of a bus. Whoever violates the provisions of this subsection is guilty of a fourth degree felony.

History: Laws 1979, ch. 376, 3.



Section 30-7-13 - Carrying weapons prohibited.

30-7-13. Carrying weapons prohibited.

A. It is unlawful for any person without prior approval from the company to board or attempt to board a bus while in possession of a firearm or other deadly weapon upon his person or effects and readily accessible to him while on the bus. Any person who violates the provisions of this subsection is guilty of a misdemeanor.

B. Subsection A of this section does not apply to duly elected or appointed law enforcement officers or commercial security personnel in the lawful discharge of their duties.

History: Laws 1979, ch. 376, 4.



Section 30-7-14 - Weapon detection.

30-7-14. Weapon detection.

A bus transportation company may employ any reasonable means, including mechanical, electronic or x-ray devices to detect concealed weapons, explosives or other hazardous material in baggage or upon the person of a passenger. The company may take possession of any concealed weapon, explosive or other hazardous material discovered and shall turn such items over to law enforcement officers.

History: Laws 1979, ch. 376, 5.



Section 30-7-15 - Weapons; transporting.

30-7-15. Weapons; transporting.

Any person wishing to transport a firearm or other deadly weapon on a bus may do so only in accordance with regulations established by the company; provided that any firearm or deadly weapon must be transported in a compartment which is not accessible to passengers while the bus is moving.

History: Laws 1979, ch. 376, 6.



Section 30-7-16 - Firearms or destructive devices; receipt, transportation or possession by a felon; penalty.

30-7-16. Firearms or destructive devices; receipt, transportation or possession by a felon; penalty.

A. It is unlawful for a felon to receive, transport or possess any firearm or destructive device in this state.

B. Any person violating the provisions of this section shall be guilty of a fourth degree felony and shall be sentenced in accordance with the provisions of the Criminal Sentencing Act [31-18-12 NMSA 1978].

C. As used in this section:

(1) "destructive device" means:

(a) any explosive, incendiary or poison gas: 1) bomb; 2) grenade; 3) rocket having a propellant charge of more than four ounces; 4) missile having an explosive or incendiary charge of more than one-fourth ounce; 5) mine; or 6) similar device;

(b) any type of weapon by whatever name known that will, or that may be readily converted to, expel a projectile by the action of an explosive or other propellant, the barrel or barrels of which have a bore of more than one-half inch in diameter, except a shotgun or shotgun shell that is generally recognized as particularly suitable for sporting purposes; and

(c) any combination of parts either designed or intended for use in converting any device into a destructive device as defined in this paragraph and from which a destructive device may be readily assembled.

The term "destructive device" does not include any device that is neither designed nor redesigned for use as a weapon or any device, although originally designed for use as a weapon, that is redesigned for use as a signaling, pyrotechnic, line throwing, safety or similar device;

(2) "felon" means a person convicted of a felony offense by a court of the United States or of any state or political subdivision thereof and:

(a) less than ten years have passed since the person completed serving his sentence or period of probation for the felony conviction, whichever is later;

(b) the person has not been pardoned for the felony conviction by the proper authority; and

(c) the person has not received a deferred sentence; and

(3) "firearm" means any weapon that will or is designed to or may readily be converted to expel a projectile by the action of an explosion; the frame or receiver of any such weapon; or any firearm muffler or firearm silencer. "Firearm" includes any handgun, rifle or shotgun.

History: Laws 1981, ch. 225, 1; 1987, ch. 202, 1; 2001, ch. 89, 1.



Section 30-7-17 - Short title.

30-7-17. Short title.

Sections 1 through 6 [30-7-17 to 30-7-22 NMSA 1978] of this act may be cited as the "Explosives Act".

History: Laws 1981, ch. 246, 1.



Section 30-7-18 - Definitions.

30-7-18. Definitions.

As used in the Explosives Act [30-7-17 NMSA 1978]:

A. "explosive" means any chemical compound or mixture or device, the primary or common purpose of which is to explode and includes but is not limited to dynamite and other high explosives, black powder, pellet powder, initiating explosives, detonators, safety fuses, squibs, detonating cord, igniter cord and igniters; and

B. "explosive device" or "incendiary device" means:

(1) any explosive bomb, grenade, missile or similar device;

(2) any device or mechanism used or created to start a fire or explosion with or without a timing mechanism except cigarette lighters and matches; or

(3) any incendiary bomb or grenade, fire bomb or similar device or any device which includes a flammable liquid or compound and a wick or igniting agent composed of any material which is capable of igniting the flammable liquid or compound.

History: Laws 1981, ch. 246, 2; 1990, ch. 74, 1.



Section 30-7-19 - Possession of explosives.

30-7-19. Possession of explosives.

A. Possession of explosives consists of knowingly possessing, manufacturing or transporting any explosive and either intending to use the explosive in the commission of any felony or knowing or reasonably believing that another intends to use the explosive to commit any felony.

B. Any person who commits possession of explosives is guilty of a fourth degree felony.

History: Laws 1981, ch. 246, 3; 1990, ch. 74, 2.



Section 30-7-19.1 - Possession of explosive device or incendiary device.

30-7-19.1. Possession of explosive device or incendiary device.

A. Possession of an explosive device or incendiary device consists of knowingly possessing, manufacturing or transporting any explosive device or incendiary device or complete combination of parts thereof necessary to make an explosive device or incendiary device. This subsection shall not apply to any fireworks as defined in Section 60-2C-2 NMSA 1978 or any lawfully acquired household, commercial, industrial or sporting device or compound included in the definition of explosive device or incendiary device in Section 30-7-18 NMSA 1978 that has legitimate and lawful commercial, industrial or sporting purposes or that is lawfully possessed under Section 30-7-7 NMSA 1978.

B. Any person who commits possession of an explosive device or incendiary device is guilty of a fourth degree felony.

History: Laws 1990, ch. 74, 3.



Section 30-7-20 - Facsimile or hoax bomb or explosive.

30-7-20. Facsimile or hoax bomb or explosive.

Any person who intentionally gives, mails, sends or causes to be sent any false or facsimile bomb or explosive to another person or places or causes to be placed at any location any false or facsimile bomb or explosive, with the intent that any other person thinks it is a real bomb or explosive, is guilty of a fourth degree felony.

History: Laws 1981, ch. 246, 4.



Section 30-7-21 - False report.

30-7-21. False report.

A. False report consists of knowingly conveying or causing to be conveyed to any police agency or fire department a false report concerning a fire or explosion or the placement of any explosives or explosive or incendiary device or any other destructive substance and includes, but is not limited to, setting off a fire alarm.

B. Any person who commits false report which causes death or great bodily harm to another is guilty of a fourth degree felony, but if such death or great bodily harm is not caused, the person is guilty of a misdemeanor.

History: Laws 1981, ch. 246, 5.



Section 30-7-22 - Interference with bomb or fire control.

30-7-22. Interference with bomb or fire control.

A. Interference with bomb or fire control consists of:

(1) intentionally interfering with the proper functioning of a fire alarm system;

(2) intentionally interfering with the lawful efforts of a fireman or police officer to control or extinguish a fire or to secure the safety of any object reasonably believed to be a bomb, explosive or incendiary device; or

(3) intentionally interfering with the lawful efforts of a fireman or police officer to preserve for investigation or investigate the scene of a fire or explosion to determine its cause.

B. Any person who commits interference with bomb or fire control is guilty of a misdemeanor.

History: Laws 1981, ch. 246, 6.






Article 8 - Nuisances

Section 30-8-1 - Public nuisance.

30-8-1. Public nuisance.

A public nuisance consists of knowingly creating, performing or maintaining anything affecting any number of citizens without lawful authority which is either:

A. injurious to public health, safety, morals or welfare; or

B. interferes with the exercise and enjoyment of public rights, including the right to use public property.

Whoever commits a public nuisance for which the act or penalty is not otherwise prescribed by law is guilty of a petty misdemeanor.

History: 1953 Comp., 40A-8-1, enacted by Laws 1963, ch. 303, 8-1.



Section 30-8-2 - Polluting water.

30-8-2. Polluting water.

Polluting water consists of knowingly and unlawfully introducing any object or substance into any body of public water causing it to be offensive or dangerous for human or animal consumption or use. Polluting water constitutes a public nuisance.

For the purpose of this section, "body of water" means any public river or its tributary, stream, lake, pond, reservoir, acequia, canal, ditch, spring, well or declared or known ground waters.

Whoever commits polluting water for which the act or penalty is not otherwise prescribed by law is guilty of a misdemeanor.

History: 1953 Comp., 40A-8-2, enacted by Laws 1963, ch. 303, 8-2; 1993, ch. 291, 19.



Section 30-8-3 - Refuse defined.

30-8-3. Refuse defined.

Refuse means any article or substance:

A. which is commonly discarded as waste; or

B. which, if discarded on the ground, will create or contribute to an unsanitary, offensive or unsightly condition.

Refuse includes, but is not limited to, the following items or classes of items: waste food; waste paper and paper products; cans, bottles or other containers; junked household furnishings and equipment; junked parts or bodies of automobiles and other metallic junk or scrap; portions or carcasses of dead animals; and collections of ashes, dirt, yard trimmings or other rubbish.

History: 1953 Comp., 40A-8-3, enacted by Laws 1963, ch. 303, 8-3.



Section 30-8-4 - Littering.

30-8-4. Littering.

A. Littering consists of discarding refuse:

(1) on public property in any manner other than by placing the refuse in a receptacle provided for the purpose by the responsible governmental authorities, or otherwise in accordance with lawful direction; or

(2) on private property not owned or lawfully occupied or controlled by the person, except with the consent of the owner, lessee or occupant thereof.

B. Whoever commits littering is guilty of a petty misdemeanor. The use of uniform traffic citations is authorized for the enforcement of this section. The court may to the extent permitted by law, as a condition to suspension of any other penalty provided by law, require a person who commits littering to pick up and remove from any public place or any private property, with prior permission of the legal owner, any litter deposited thereon.

C. Any jail sentence imposed pursuant to Subsection B of this section may be suspended, in the discretion of the magistrate or judge, upon conditions that the offender assist in litter clean-up in the jurisdiction for a period not to exceed the length of the suspended sentence.

History: 1953 Comp., 40A-8-4, enacted by Laws 1963, ch. 303, 8-4; 1975, ch. 199, 1; 1977, ch. 79, 1; 1981, ch. 256, 1.



Section 30-8-5 - Enforcement.

30-8-5. Enforcement.

The state game commission may designate trained employees of the commission vested with police powers to enforce the provisions of Section 30-8-4 NMSA 1978. In addition, members of the state police, county sheriffs and their deputies, police officers and those employees of the state park and recreation commission [state parks division of the energy, minerals, and natural resources department] vested with police powers shall enforce the provisions of that section.

History: 1953 Comp., 40A-8-4.1, enacted by Laws 1975, ch. 199, 2.



Section 30-8-6 - Posting; notice to public.

30-8-6. Posting; notice to public.

The state highway department and the state park and recreation commission [state parks division of the natural resources department] shall post in areas under their control pertinent portions of Section 30-8-4 NMSA 1978 and pleas for the public to take their refuse with them and to dispose of it properly.

History: 1953 Comp., 40A-8-4.2, enacted by Laws 1975, ch. 199, 3.



Section 30-8-7 - Public education.

30-8-7. Public education.

The state game commission, the state highway department, the state park and recreation commission [state parks division of the natural resources department] and the environmental improvement agency [department of environment] are encouraged to institute public education programs through the news media in order to inform the public of the litter problem in New Mexico and of individual efforts that can be made to assist in the abatement of the problem. In addition, these agencies are authorized to work with industry organizations in a joint antilitter campaign so that additional effect may be given to the antilitter effort in New Mexico.

History: 1953 Comp., 40A-8-4.3, enacted by Laws 1975, ch. 199, 4.



Section 30-8-8 - Abatement of a public nuisance.

30-8-8. Abatement of a public nuisance.

A. Except as herein provided, an action for the abatement of a public nuisance shall be governed by the general rules of civil procedure.

B. A civil action to abate a public nuisance may be brought, by verified complaint in the name of the state without cost, by any public officer or private citizen, in the district court of the county where the public nuisance exists, against any person, corporation or association of persons who shall create, perform or maintain a public nuisance.

C. When judgment is against the defendant in an action to abate a public nuisance, he shall be adjudged to pay all court costs and a reasonable fee for the complainant's attorney, when the suit is not prosecuted exclusively by the attorney general or a district attorney.

History: 1953 Comp., 40A-8-5, enacted by Laws 1963, ch. 303, 8-5.



Section 30-8-8.1 - Abatement of house of prostitution.

30-8-8.1. Abatement of house of prostitution.

A. When the public nuisance sought to be abated under the provisions of Section 30-8-8 NMSA 1978 is a house of prostitution, as defined in Section 30-9-8 NMSA 1978, in addition to injunctive relief, the remedies and presumptions provided in this section apply.

B. For the purposes of this section and Section 30-8-8 NMSA 1978, two or more convictions of any person or persons occurring at least one week apart within a period of one year for violation of either Section 30-9-2 or 30-9-3 NMSA 1978 arising out of conduct engaged in at the place described in an abatement action creates a presumption that the place is a house of prostitution. However, this presumption shall not arise unless the person against whom the abatement action is brought is shown to have had actual knowledge or to have received written notice from law enforcement officials of the convictions upon which the presumption is based. The knowledge must have been acquired or the notice given no more than thirty days after the date of the convictions. For the purpose of this section the "date of the convictions" is the date upon which a plea of guilty or nolo contendere or a judgment of guilty entered in the case charging the crime is final and unappealable.

C. If, in an abatement action brought under Section 30-8-8 NMSA 1978, a binding admission is made by the defendant or the court concludes that a house of prostitution exists at the location alleged, the court may, as part of its judgment:

(1) direct the removal from the house of prostitution all movable personal property used in conducting the house of prostitution and shall direct the sale of that property in the same manner as personal property is sold when seized under a writ of execution; and

(2) order the closing of the house of prostitution for a period of one year and prohibit any person entering it except under conditions specified in the order.

D. If a judgement entered under the provisions of Subsection C of this section includes the provisions of Paragraph (2) of that subsection, the court shall include in its judgment a provision for permitting the owner of the premises ordered closed to take possession of them if he files a bond with sureties to be approved by the court in an amount equal to the full value of the property conditioned upon his promise to abate the nuisance immediately and prevent the reoccurrence of the nuisance for one year thereafter.

History: Laws 1989, ch. 114, 1.



Section 30-8-9 - Abandonment of dangerous containers.

30-8-9. Abandonment of dangerous containers.

Abandonment of dangerous containers consists of any person:

A. abandoning, discarding or keeping in any place accessible to children, any refrigerator, icebox, freezer, airtight container, cabinet or similar container, of a capacity of one and one-half cubic feet or more, which is no longer in use, without having the attached doors, hinges, lids or latches removed or without sealing the doors or other entrances so as to make it impossible for anyone to be imprisoned therein; or

B. who, being the owner, lessee or manager of any premises, knowingly permits any abandoned or discarded refrigerator, icebox, freezer, airtight container, cabinet or similar container of a capacity of one and one-half cubic feet or more, and which remains upon such premises in a condition whereby a child may be imprisoned therein.

Whoever commits abandonment of dangerous containers is guilty of a petty misdemeanor.

History: 1953 Comp., 40A-8-6, enacted by Laws 1963, ch. 303, 8-6.



Section 30-8-11 - Illegal prescribing of medicine.

30-8-11. Illegal prescribing of medicine.

Illegal prescribing of medicine consists of any physician or other person, while under the influence of any alcoholic beverage or narcotic, prescribing or compounding for any other person, any poison, drug or medicine.

Whoever commits illegal prescribing of medicine while under the influence of any alcoholic beverage or narcotic is guilty of a misdemeanor.

History: 1953 Comp., 40A-8-8, enacted by Laws 1963, ch. 303, 8-8.



Section 30-8-12 - Conduct offensive to public well-being.

30-8-12. Conduct offensive to public well-being.

Conduct offensive to public well-being consists of any person:

A. who is the owner or tenant in possession of any premises located within any incorporated municipality, permitting any privy or cesspool upon the premises owned or occupied by him, to become a menace to public health or constitutes [to constitute] a condition offensive to the public;

B. erecting a carbon black plant closer than five miles from the limits of any incorporated municipality;

C. erecting any slaughterhouse or place for the slaughter of animals within one mile from the limits of any incorporated municipality, without the written consent of the governing body of such municipality;

D. spitting upon or in any public building, store, church, house, school or other building in which persons frequently congregate, or upon or in any public carrier, public sidewalk or roadway; or

E. conducting or participating in any physical or mental endurance contest for a period longer than twenty-four hours or conducting or participating in any such endurance contest within any period of one hundred sixty-eight hours [sic]; provided this subsection shall not apply to any athletic contest of schools, colleges or universities of the state.

Whoever commits conduct offensive to public well-being is guilty of a petty misdemeanor.

History: 1953 Comp., 40A-8-9, enacted by Laws 1963, ch. 303, 8-9.



Section 30-8-13 - Unlawfully permitting livestock upon public highways.

30-8-13. Unlawfully permitting livestock upon public highways.

A. Unlawfully permitting livestock upon public highways consists of any owner or custodian of livestock negligently permitting his livestock to run at large upon any part of a public highway which is fenced on both sides.

B. Every owner or custodian of livestock shall exercise diligence to keep his livestock off the state public fenced highways, and shall promptly report to the state highway department any damage or disrepair discovered of fences maintained by the department adjoining his property. The state highway department shall:

(1) unless it makes a fact determination that no livestock can enter the highway from a portion left unfenced, construct, inspect regularly and maintain fences along all highways under its jurisdiction which are constructed or improved from time to time after the effective date of this section, and in addition thereto provide cattle underpasses, water pipelines and cattle guards as may be necessary; and

(2) post proper signs along all highways under its jurisdiction which are not fenced on both sides and which are located adjacent to property containing livestock. The signs shall be located at intervals of not less than two miles along such unfenced highways and shall warn motorists that loose livestock may be encountered and that caution should be used.

C. Each board of county commissioners shall similarly fence or post signs along highways within its jurisdiction when the domestic livestock are deemed a hazard to public health and safety as may be determined by the county commissioners.

D. A motorist using unfenced roads or highways which have livestock warning signs shall use due care to avoid collisions with livestock.

E. Whoever commits unlawfully permitting livestock upon public highways is guilty of a petty misdemeanor.

History: 1953 Comp., 40A-8-10, enacted by Laws 1963, ch. 303, 8-10; 1966, ch. 44, 1; 1967, ch. 180, 1.



Section 30-8-14 - Highway department; agreements with owners or lessees of highway frontage; provisions.

30-8-14. Highway department; agreements with owners or lessees of highway frontage; provisions.

A. Notwithstanding the responsibility of the highway department under the provisions of Section 30-8-13 NMSA 1978 to construct, inspect regularly and maintain fences along all highways under its jurisdiction, the highway department may enter into an agreement with an owner or lessee of property adjoining a public highway to keep a specified section of the highway frontage unfenced for use as roadside business; provided, however, that such owner or lessee, whoever is party to the agreement, shall agree:

(1) to assume full responsibility for constructing and maintaining livestock fencing on the property which he owns or leases in such a manner so as to prevent the entry of livestock onto the highway; and

(2) to be liable for any damage caused by livestock entering upon the public highway from his property if the property in question is not fenced or the fencing not maintained pursuant to the agreement with the highway department.

B. Nothing in this section shall preclude an owner or lessee who has entered into an agreement with the highway department pursuant to this section from also being subject to the penalties set out in Section 30-8-13 NMSA 1978.

History: 1953 Comp., 40A-8-10.1, enacted by Laws 1975, ch. 283, 1.






Article 9 - Sexual Offenses

Section 30-9-1 - Enticement of child.

30-9-1. Enticement of child.

Enticement of child consists of:

A. enticing, persuading or attempting to persuade a child under the age of sixteen years to enter any vehicle, building, room or secluded place with intent to commit an act which would constitute a crime under Article 9 [30-9-1 to 30-9-9 NMSA 1978] of the Criminal Code; or

B. having possession of a child under the age of sixteen years in any vehicle, building, room or secluded place with intent to commit an act which would constitute a crime under Article 9 of the Criminal Code.

Whoever commits enticement of child is guilty of a misdemeanor.

History: 1953 Comp., 40A-9-10, enacted by Laws 1963, ch. 303, 9-10.



Section 30-9-2 - Prostitution.

30-9-2. Prostitution.

Prostitution consists of knowingly engaging in or offering to engage in a sexual act for hire.

As used in this section "sexual act" means sexual intercourse, cunnilingus, fellatio, masturbation of another, anal intercourse or the causing of penetration to any extent and with any object of the genital or anal opening of another, whether or not there is any emission.

Whoever commits prostitution is guilty of a petty misdemeanor, unless such crime is a second or subsequent conviction, in which case such person is guilty of a misdemeanor.

History: 1953 Comp., 40A-9-11, enacted by Laws 1963, ch. 303, 9-11; 1981, ch. 233, 1; 1989, ch. 132, 1.



Section 30-9-3 - Patronizing prostitutes.

30-9-3. Patronizing prostitutes.

Patronizing prostitutes consists of:

A. entering or remaining in a house of prostitution or any other place where prostitution is practiced, encouraged or allowed with intent to engage in a sexual act with a prostitute; or

B. knowingly hiring or offering to hire a prostitute, or one believed by the offeror to be a prostitute, to engage in a sexual act with the actor or another.

As used in this section, "a sexual act" means sexual intercourse, cunnilingus, fellatio, masturbation of another, anal intercourse or the causing of penetration to any extent and with any object of the genital or an anal opening of another whether or not there is any emission.

Whoever commits patronizing prostitutes is guilty of a petty misdemeanor, unless such crime is a second or subsequent conviction, in which case such person is guilty of a misdemeanor.

History: 1953 Comp., 40A-9-12, enacted by Laws 1963, ch. 303, 9-12; 1981, ch. 233, 2; 1989, ch. 132, 2.



Section 30-9-4 - Promoting prostitution.

30-9-4. Promoting prostitution.

Promoting prostitution consists of any person, acting other than as a prostitute or patron of a prostitute:

A. knowingly establishing, owning, maintaining or managing a house of prostitution or a place where prostitution is practiced, encouraged or allowed, or participating in the establishment, ownership, maintenance or management thereof;

B. knowingly entering into any lease or rental agreement for any premises which a person partially or wholly owns or controls, knowing that such premises are intended for use as a house of prostitution or as a place where prostitution is practiced, encouraged or allowed;

C. knowingly procuring a prostitute for a house of prostitution or for a place where prostitution is practiced, encouraged or allowed;

D. knowingly inducing another to become a prostitute;

E. knowingly soliciting a patron for a prostitute or for a house of prostitution or for any place where prostitution is practiced, encouraged or allowed;

F. knowingly procuring a prostitute for a patron and receiving compensation therefor;

G. knowingly procuring transportation for, paying for the transportation of or transporting a person within the state with the intention of promoting that person's engaging in prostitution;

H. knowingly procuring through promises, threats, duress or fraud any person to come into the state or causing a person to leave the state for the purpose of prostitution; or

I. under pretense of marriage, knowingly detaining a person or taking a person into the state or causing a person to leave the state for the purpose of prostitution.

Whoever commits promoting prostitution is guilty of a fourth degree felony.

History: 1953 Comp., 40A-9-13, enacted by Laws 1963, ch. 303, 9-13; 1981, ch. 233, 3.



Section 30-9-4.1 - Accepting earnings of a prostitute.

30-9-4.1. Accepting earnings of a prostitute.

Accepting the earnings of a prostitute consists of accepting, receiving, levying or appropriating money or anything of value, without consideration, from the proceeds of the earnings of a person engaged in prostitution with the knowledge that the person is engaged in prostitution and that the earnings are derived from engaging in prostitution, or knowingly owning or knowingly managing a house or other place where prostitution is practiced or allowed and living or deriving support or maintenance, in whole or in part, from the earnings or proceeds of a person engaged in prostitution at that house or place.

Whoever commits accepting the earnings of a prostitute is guilty of a fourth degree felony.

History: Laws 1981, ch. 233, 4.



Section 30-9-5 - Order for medical examination and treatment.

30-9-5. Order for medical examination and treatment.

In addition to its general sentencing authority, the court may order any defendant convicted of prostitution or patronizing prostitutes to be examined for venereal disease and shall sentence any diseased defendant to submit to medical treatment until he is discharged from treatment as noninfectious. If the defendant is without funds to pay for medical treatment, it shall be provided by the state department of public health [department of health].

History: 1953 Comp., 40A-9-14, enacted by Laws 1963, ch. 303, 9-14.



Section 30-9-6 - Testimony of witnesses to prostitution and lewdness.

30-9-6. Testimony of witnesses to prostitution and lewdness.

In any investigation, proceeding, preliminary hearing or trial before any court, magistrate or grand jury concerning a violation of or an attempt to commit any crime in violation of Sections 9-11, 9-12 and 9-13 [30-9-2, 30-9-3 and 30-9-4 NMSA 1978] of this article, no person shall be excused from giving testimony or producing documentary or other evidence material to such investigation, proceeding, preliminary hearing or trial on the ground that the testimony or evidence required of him is incriminating evidence; provided that, any person who is so subpoenaed and ordered to testify or produce evidence concerning such crimes shall be immune to prosecution or conviction for any violation of such crimes about which he may testify.

History: 1953 Comp., 40A-9-15, enacted by Laws 1963, ch. 303, 9-15.



Section 30-9-7 - Evidence.

30-9-7. Evidence.

In any proceeding under Article 9 [30-9-1 to 30-9-9 NMSA 1978] or action to abate a public nuisance under Article 8 [30-8-1 to 30-8-4, 30-8-8 to 30-8-13 NMSA 1978], testimony about the following circumstances is admissible in evidence:

A. the general reputation of the place;

B. the reputation of the persons who reside in or frequent the place;

C. the frequency, timing and length of visits by nonresidents; and

D. prior convictions of the defendant or persons who reside in or frequent the place under Sections 9-11, 9-12 and 9-13 [30-9-2, 30-9-3 and 30-9-4 NMSA 1978] of this article or Sections 40-34-1 through 40-34-5 New Mexico Statutes Annotated, 1953 Compilation, or of any other offense of like nature wherever committed.

History: 1953 Comp., 40A-9-16, enacted by Laws 1963, ch. 303, 9-16.



Section 30-9-8 - House of prostitution; public nuisance.

30-9-8. House of prostitution; public nuisance.

As used in this section "house of prostitution" means a building, enclosure or place that is used for the purpose of prostitution as that crime is defined in Section 30-9-2 NMSA 1978. A house of prostitution is a public nuisance per se.

History: 1953 Comp., 40A-9-17, enacted by Laws 1963, ch. 303, 9-17; 1989, ch. 114, 2.



Section 30-9-9 - Remedy of lessor.

30-9-9. Remedy of lessor.

If the lessee of property has been convicted of using it as a house of prostitution, or if the property has been adjudged to constitute a public nuisance for that reason, the lease by which the property is held is voidable by the lessor. The lessor shall have the same remedies for regaining possession as in the case of a tenant holding over his term.

History: 1953 Comp., 40A-9-18, enacted by Laws 1963, ch. 303, 9-18.



Section 30-9-10 - Definitions.

30-9-10. Definitions.

As used in Sections 30-9-10 through 30-9-16 NMSA 1978:

A. "force or coercion" means:

(1) the use of physical force or physical violence;

(2) the use of threats to use physical violence or physical force against the victim or another when the victim believes that there is a present ability to execute the threats;

(3) the use of threats, including threats of physical punishment, kidnapping, extortion or retaliation directed against the victim or another when the victim believes that there is an ability to execute the threats;

(4) the perpetration of criminal sexual penetration or criminal sexual contact when the perpetrator knows or has reason to know that the victim is unconscious, asleep or otherwise physically helpless or suffers from a mental condition that renders the victim incapable of understanding the nature or consequences of the act; or

(5) the perpetration of criminal sexual penetration or criminal sexual contact by a psychotherapist on his patient, with or without the patient's consent, during the course of psychotherapy or within a period of one year following the termination of psychotherapy.

Physical or verbal resistance of the victim is not an element of force or coercion;

B. "great mental anguish" means psychological or emotional damage that requires psychiatric or psychological treatment or care, either on an inpatient or outpatient basis, and is characterized by extreme behavioral change or severe physical symptoms;

C. "patient" means a person who seeks or obtains psychotherapy;

D. "personal injury" means bodily injury to a lesser degree than great bodily harm and includes, but is not limited to, disfigurement, mental anguish, chronic or recurrent pain, pregnancy or disease or injury to a sexual or reproductive organ;

E. "position of authority" means that position occupied by a parent, relative, household member, teacher, employer or other person who, by reason of that position, is able to exercise undue influence over a child;

F. "psychotherapist" means a person who is or purports to be a:

(1) licensed physician who practices psychotherapy;

(2) licensed psychologist;

(3) licensed social worker;

(4) licensed nurse;

(5) counselor;

(6) substance abuse counselor;

(7) psychiatric technician;

(8) mental health worker;

(9) marriage and family therapist;

(10) hypnotherapist; or

(11) minister, priest, rabbi or other similar functionary of a religious organization acting in his role as a pastoral counselor;

G. "psychotherapy" means professional treatment or assessment of a mental or an emotional illness, symptom or condition;

H. "school" means any public or private school, including the New Mexico military institute, the New Mexico school for the blind and visually impaired, the New Mexico school for the deaf, the New Mexico boys' school, the New Mexico youth diagnostic and development center, the Los Lunas medical center, the Fort Stanton hospital, the New Mexico behavioral health institute at Las Vegas and the Carrie Tingley crippled children's hospital, that offers a program of instruction designed to educate a person in a particular place, manner and subject area. "School" does not include a college or university; and

I. "spouse" means a legal husband or wife, unless the couple is living apart or either husband or wife has filed for separate maintenance or divorce.

History: 1953 Comp., 40A-9-20, enacted by Laws 1975, ch. 109, 1; 1979, ch. 28, 1; 1993, ch. 177, 1; 2001, ch. 161, 1; 2005, ch. 313, 7.



Section 30-9-11 - Criminal sexual penetration.

30-9-11. Criminal sexual penetration.

A. Criminal sexual penetration is the unlawful and intentional causing of a person to engage in sexual intercourse, cunnilingus, fellatio or anal intercourse or the causing of penetration, to any extent and with any object, of the genital or anal openings of another, whether or not there is any emission.

B. Criminal sexual penetration does not include medically indicated procedures.

C. Aggravated criminal sexual penetration consists of all criminal sexual penetration perpetrated on a child under thirteen years of age with an intent to kill or with a depraved mind regardless of human life. Whoever commits aggravated criminal sexual penetration is guilty of a first degree felony for aggravated criminal sexual penetration.

D. Criminal sexual penetration in the first degree consists of all criminal sexual penetration perpetrated:

(1) on a child under thirteen years of age; or

(2) by the use of force or coercion that results in great bodily harm or great mental anguish to the victim.

Whoever commits criminal sexual penetration in the first degree is guilty of a first degree felony.

E. Criminal sexual penetration in the second degree consists of all criminal sexual penetration perpetrated:

(1) by the use of force or coercion on a child thirteen to eighteen years of age;

(2) on an inmate confined in a correctional facility or jail when the perpetrator is in a position of authority over the inmate;

(3) by the use of force or coercion that results in personal injury to the victim;

(4) by the use of force or coercion when the perpetrator is aided or abetted by one or more persons;

(5) in the commission of any other felony; or

(6) when the perpetrator is armed with a deadly weapon.

Whoever commits criminal sexual penetration in the second degree is guilty of a second degree felony. Whoever commits criminal sexual penetration in the second degree when the victim is a child who is thirteen to eighteen years of age is guilty of a second degree felony for a sexual offense against a child and, notwithstanding the provisions of Section 31-18-15 NMSA 1978, shall be sentenced to a minimum term of imprisonment of three years, which shall not be suspended or deferred. The imposition of a minimum, mandatory term of imprisonment pursuant to the provisions of this subsection shall not be interpreted to preclude the imposition of sentencing enhancements pursuant to the provisions of the Criminal Sentencing Act [31-18-12 NMSA 1978].

F. Criminal sexual penetration in the third degree consists of all criminal sexual penetration perpetrated through the use of force or coercion not otherwise specified in this section.

Whoever commits criminal sexual penetration in the third degree is guilty of a third degree felony.

G. Criminal sexual penetration in the fourth degree consists of all criminal sexual penetration:

(1) not defined in Subsections D through F of this section perpetrated on a child thirteen to sixteen years of age when the perpetrator is at least eighteen years of age and is at least four years older than the child and not the spouse of that child; or

(2) perpetrated on a child thirteen to eighteen years of age when the perpetrator, who is a licensed school employee, an unlicensed school employee, a school contract employee, a school health service provider or a school volunteer, and who is at least eighteen years of age and is at least four years older than the child and not the spouse of that child, learns while performing services in or for a school that the child is a student in a school.

Whoever commits criminal sexual penetration in the fourth degree is guilty of a fourth degree felony.

History: 1953 Comp., 40A-9-21, enacted by Laws 1975, ch. 109, 2; 1987, ch. 203, 1; 1991, ch. 26, 1; 1993, ch. 177, 2; 1995, ch. 159, 1; 2001, ch. 161, 2; 2003 (1st S.S.), ch. 1, 3; 2007, ch. 69, 1; 2009, ch. 56, 1.



Section 30-9-12 - Criminal sexual contact.

30-9-12. Criminal sexual contact.

A. Criminal sexual contact is the unlawful and intentional touching of or application of force, without consent, to the unclothed intimate parts of another who has reached his eighteenth birthday, or intentionally causing another who has reached his eighteenth birthday to touch one's intimate parts.

B. Criminal sexual contact does not include touching by a psychotherapist on his patient that is:

(1) inadvertent;

(2) casual social contact not intended to be sexual in nature; or

(3) generally recognized by mental health professionals as being a legitimate element of psychotherapy.

C. Criminal sexual contact in the fourth degree consists of all criminal sexual contact perpetrated:

(1) by the use of force or coercion that results in personal injury to the victim;

(2) by the use of force or coercion when the perpetrator is aided or abetted by one or more persons; or

(3) when the perpetrator is armed with a deadly weapon.

Whoever commits criminal sexual contact in the fourth degree is guilty of a fourth degree felony.

D. Criminal sexual contact is a misdemeanor when perpetrated with the use of force or coercion.

E. For the purposes of this section, "intimate parts" means the primary genital area, groin, buttocks, anus or breast.

History: 1953 Comp., 40A-9-22, enacted by Laws 1975, ch. 109, 3; 1981, ch. 8, 1; 1991, ch. 26, 2; 1993, ch. 177, 3.



Section 30-9-13 - Criminal sexual contact of a minor.

30-9-13. Criminal sexual contact of a minor.

A. Criminal sexual contact of a minor is the unlawful and intentional touching of or applying force to the intimate parts of a minor or the unlawful and intentional causing of a minor to touch one s intimate parts. For the purposes of this section, "intimate parts" means the primary genital area, groin, buttocks, anus or breast.

B. Criminal sexual contact of a minor in the second degree consists of all criminal sexual contact of the unclothed intimate parts of a minor perpetrated:

(1) on a child under thirteen years of age; or

(2) on a child thirteen to eighteen years of age when:

(a) the perpetrator is in a position of authority over the child and uses that authority to coerce the child to submit;

(b) the perpetrator uses force or coercion that results in personal injury to the child;

(c) the perpetrator uses force or coercion and is aided or abetted by one or more persons; or

(d) the perpetrator is armed with a deadly weapon.

Whoever commits criminal sexual contact of a minor in the second degree is guilty of a second degree felony for a sexual offense against a child and, notwithstanding the provisions of Section 31-18-15 NMSA 1978, shall be sentenced to a minimum term of imprisonment of three years, which shall not be suspended or deferred. The imposition of a minimum, mandatory term of imprisonment pursuant to the provisions of this subsection shall not be interpreted to preclude the imposition of sentencing enhancements pursuant to the provisions of Sections 31-18-17, 31-18-25 and 31-18-26 NMSA 1978.

C. Criminal sexual contact of a minor in the third degree consists of all criminal sexual contact of a minor perpetrated:

(1) on a child under thirteen years of age; or

(2) on a child thirteen to eighteen years of age when:

(a) the perpetrator is in a position of authority over the child and uses this authority to coerce the child to submit;

(b) the perpetrator uses force or coercion which results in personal injury to the child;

(c) the perpetrator uses force or coercion and is aided or abetted by one or more persons; or

(d) the perpetrator is armed with a deadly weapon.

Whoever commits criminal sexual contact of a minor in the third degree is guilty of a third degree felony for a sexual offense against a child.

D. Criminal sexual contact of a minor in the fourth degree consists of all criminal sexual contact:

(1) not defined in Subsection C of this section, of a child thirteen to eighteen years of age perpetrated with force or coercion; or

(2) of a minor perpetrated on a child thirteen to eighteen years of age when the perpetrator, who is a licensed school employee, an unlicensed school employee, a school contract employee, a school health service provider or a school volunteer, and who is at least eighteen years of age and is at least four years older than the child and not the spouse of that child, learns while performing services in or for a school that the child is a student in a school.

Whoever commits criminal sexual contact in the fourth degree is guilty of a fourth degree felony.

History: 1953 Comp., 40A-9-23, enacted by Laws 1975, ch. 109, 4; 1987, ch. 203, 2; 1991, ch. 26, 3; 2001, ch. 161, 3; 2003 (1st S.S.), ch. 1, 4.



Section 30-9-14 - Indecent exposure.

30-9-14. Indecent exposure.

A. Indecent exposure consists of a person knowingly and intentionally exposing his primary genital area to public view.

B. As used in this section, "primary genital area" means the mons pubis, penis, testicles, mons veneris, vulva or vagina.

C. Whoever commits indecent exposure is guilty of a misdemeanor.

D. In addition to any punishment provided pursuant to the provisions of this section, the court shall order a person convicted for committing indecent exposure to participate in and complete a program of professional counseling at his own expense.

History: 1953 Comp., 40A-9-24, enacted by Laws 1975, ch. 109, 5; 1996, ch. 84, 1.



Section 30-9-14.1 - Indecent dancing.

30-9-14.1. Indecent dancing.

Indecent dancing consists of a person knowingly and intentionally exposing his intimate parts to public view while dancing or performing in a licensed liquor establishment. "Intimate parts" means the mons pubis, penis, testicles, mons veneris, vulva, female breast or vagina. As used in this section, "female breast" means the areola, and "exposing" does not include any act in which the intimate part is covered by any nontransparent material.

Whoever commits indecent dancing is guilty of a petty misdemeanor.

A liquor licensee, his transferee or their lessee or agent who allows indecent dancing on the licensed premises is guilty of a petty misdemeanor and his license may be suspended or revoked pursuant to the provisions of the Liquor Control Act [60-3A-1 NMSA 1978].

History: Laws 1979, ch. 403, 1; 1981, ch. 41, 1.



Section 30-9-14.2 - Indecent waitering.

30-9-14.2. Indecent waitering.

Indecent waitering consists of a person knowingly and intentionally exposing his intimate parts to public view while serving beverage or food in a licensed liquor establishment. "Intimate parts" means the mons pubis, penis, testicles, mons veneris, vulva, female breast or vagina. As used in this section, "female breast" means the areola and "exposing" does not include any act in which the intimate part is covered by any nontransparent material.

Whoever commits indecent waitering is guilty of a petty misdemeanor.

A liquor licensee or his lessee or agent who allows indecent waitering on the licensed premises is guilty of a petty misdemeanor and his license may be suspended or revoked pursuant to the provisions of the Liquor Control Act [60-3A-1 NMSA 1978].

History: Laws 1979, ch. 403, 2; 1981, ch. 41, 2.



Section 30-9-14.3 - Aggravated indecent exposure.

30-9-14.3. Aggravated indecent exposure.

A. Aggravated indecent exposure consists of a person knowingly and intentionally exposing his primary genital area to public view in a lewd and lascivious manner, with the intent to threaten or intimidate another person, while committing one or more of the following acts or criminal offenses:

(1) exposure to a child less than eighteen years of age;

(2) assault, as provided in Section 30-3-1 NMSA 1978;

(3) aggravated assault, as provided in Section 30-3-2 NMSA 1978;

(4) assault with intent to commit a violent felony, as provided in Section 30-3-3 NMSA 1978;

(5) battery, as provided in Section 30-3-4 NMSA 1978;

(6) aggravated battery, as provided in Section 30-3-5 NMSA 1978;

(7) criminal sexual penetration, as provided in Section 30-9-11 NMSA 1978; or

(8) abuse of a child, as provided in Section 30-6-1 NMSA 1978.

B. As used in this section, "primary genital area" means the mons pubis, penis, testicles, mons veneris, vulva or vagina.

C. Whoever commits aggravated indecent exposure is guilty of a fourth degree felony.

D. In addition to any punishment provided pursuant to the provisions of this section, the court shall order a person convicted for committing aggravated indecent exposure to participate in and complete a program of professional counseling at his own expense.

History: Laws 1996, ch. 84, 2.



Section 30-9-15 - Corroboration.

30-9-15. Corroboration.

The testimony of a victim need not be corroborated in prosecutions under Sections 2 through 5 [30-9-11 to 30-9-14 NMSA 1978] of this act and such testimony shall be entitled to the same weight as the testimony of victims of other crimes under the Criminal Code.

History: 1953 Comp., 40A-9-25, enacted by Laws 1975, ch. 109, 6.



Section 30-9-16 - Testimony; limitations; in camera hearing.

30-9-16. Testimony; limitations; in camera hearing.

A. As a matter of substantive right, in prosecutions pursuant to the provisions of Sections 30-9-11 through 30-9-15 NMSA 1978, evidence of the victim's past sexual conduct, opinion evidence of the victim's past sexual conduct or of reputation for past sexual conduct, shall not be admitted unless, and only to the extent that the court finds that, the evidence is material to the case and that its inflammatory or prejudicial nature does not outweigh its probative value.

B. As a matter of substantive right, in prosecutions pursuant to the provisions of Sections 30-9-11 through 30-9-15 NMSA 1978, evidence of a patient's psychological history, emotional condition or diagnosis obtained by an accused psychotherapist during the course of psychotherapy shall not be admitted unless, and only to the extent that, the court finds that the evidence is material and relevant to the case and that its inflammatory or prejudicial nature does not outweigh its probative value.

C. If the evidence referred to in Subsection A or B of this section is proposed to be offered, the defendant shall file a written motion prior to trial. The court shall hear the pretrial motion prior to trial at an in camera hearing to determine whether the evidence is admissible pursuant to the provisions of Subsection A or B of this section. If new information, which the defendant proposes to offer pursuant to the provisions of Subsection A or B of this section, is discovered prior to or during the trial, the judge shall order an in camera hearing to determine whether the proposed evidence is admissible. If the proposed evidence is deemed admissible, the court shall issue a written order stating what evidence may be introduced by the defendant and stating the specific questions to be permitted.

History: 1953 Comp., 40A-9-26, enacted by Laws 1975, ch. 109, 7; 1993, ch. 177, 4.



Section 30-9-17 - Videotaped depositions of alleged victims who are under sixteen years of age; procedure; use in lieu of direct testimony.

30-9-17. Videotaped depositions of alleged victims who are under sixteen years of age; procedure; use in lieu of direct testimony.

A. In any prosecution for criminal sexual penetration or criminal sexual contact of a minor, upon motion of the district attorney and after notice to the opposing counsel, the district court may, for a good cause shown, order the taking of a videotaped deposition of any alleged victim under the age of sixteen years. The videotaped deposition shall be taken before the judge in chambers in the presence of the district attorney, the defendant and his attorneys. Examination and cross-examination of the alleged victim shall proceed at the taking of the videotaped deposition in the same manner as permitted at trial under the provisions of Rule 611 of the New Mexico Rules of Evidence [Rule 11-611 NMRA]. Any videotaped deposition taken under the provisions of this act [this section] shall be viewed and heard at the trial and entered into the record in lieu of the direct testimony of the alleged victim.

B. For the purposes of this section, "videotaped deposition" means the visual recording on a magnetic tape, together with the associated sound, of a witness testifying under oath in the course of a judicial proceeding, upon oral examination and where an opportunity is given for cross-examination in the presence of the defendant and intended to be played back upon the trial of the action in court.

C. The supreme court may adopt rules of procedure and evidence to govern and implement the provisions of this act.

D. The cost of such videotaping shall be paid by the state.

E. Videotapes which are a part of the court record are subject to a protective order of the court for the purpose of protecting the privacy of the victim.

History: 1953 Comp., 40A-9-27, enacted by Laws 1978, ch. 98, 1.



Section 30-9-17.1 - Victims; polygraph examinations; prohibited actions.

30-9-17.1. Victims; polygraph examinations; prohibited actions.

A law enforcement officer, prosecuting attorney or other government official shall not ask or require an adult, youth or child victim of a sexual offense provided in Sections 30-9-11 through 30-9-13 NMSA 1978 to submit to a polygraph examination or other truth-telling device as a condition for proceeding with the investigation, charging or prosecution of the offense. The victim's refusal to submit to a polygraph examination or other truth-telling device shall not prevent the investigation, charging or prosecution of the offense.

History: Laws 2008, ch. 10, 1.



Section 30-9-18 - Alleged victims who are under thirteen years of age; psychological evaluation.

30-9-18. Alleged victims who are under thirteen years of age; psychological evaluation.

In any prosecution for criminal sexual penetration or criminal sexual contact of a minor, if the alleged victim is under thirteen years of age, the court may hold an evidentiary hearing to determine whether to order a psychological evaluation of the alleged victim on the issue of competency as a witness. If the court determines that the issue of competency is in sufficient doubt that the court requires expert assistance, then the court may order a psychological evaluation of the alleged victim, provided however, that if a psychological evaluation is ordered it shall be conducted by only one psychologist or psychiatrist selected by the court who may be utilized by either or both parties; further provided that if the alleged victim has been evaluated on the issue of competency during the course of investigation by a psychologist or psychiatrist selected in whole or in part by law enforcement officials, the psychological evaluation, if any, shall be conducted by a psychologist or psychiatrist selected by the court upon the recommendation of the defense.

History: Laws 1987, ch. 118, 1.



Section 30-9-19 - Sexual assault; law enforcement agency policies; submission of DNA samples by law enforcement and laboratories.

30-9-19. Sexual assault; law enforcement agency policies; submission of DNA samples by law enforcement and laboratories.

A. By October 1, 2017, every law enforcement agency shall develop and implement a policy that:

(1) prescribes how the agency handles a sample of biological material collected pursuant to a medical examination of a sexual assault victim who reported the sexual assault to law enforcement that is received by the agency;

(2) provides how the agency prioritizes a sample for DNA testing by the agency's servicing laboratory; and

(3) requires the agency to send a sample of biological material collected pursuant to a medical examination of a sexual assault victim who reported the sexual assault to law enforcement to that agency's servicing laboratory for DNA testing as soon as practicable after receiving the sample and, in all cases, within thirty days of the agency's receipt of the sample.

B. Records derived from DNA testing that qualify for insertion into CODIS shall be submitted by the servicing laboratory to the administrative center.

C. By November 1 of each year, a law enforcement agency's servicing laboratory shall report to the legislature if, at the end of the immediately preceding fiscal year, the laboratory had in its possession three hundred or more untested samples of biological material collected pursuant to medical examinations of sexual assault victims.

D. As used in this section:

(1) "administrative center" means the law enforcement agency or unit that administers and operates the DNA identification system pursuant to the provisions of the DNA Identification Act;

(2) "biological material" means material that is derived from a human body and includes bodily fluids, hair and skin cells;

(3) "CODIS" means the federal bureau of investigation's "combined DNA index system", a national DNA index system for storage and exchange of DNA records submitted by forensic DNA laboratories;

(4) "DNA" means deoxyribonucleic acid;

(5) "DNA testing" means a forensic DNA analysis that includes restriction fragment length polymorphism, polymerase chain reaction or other valid methods of DNA typing performed to obtain identification characteristics of samples; and

(6) "sample" means a sample of biological material sufficient for DNA testing.

History: Laws 2006, ch. 104, 10; 2017, ch. 99, 1.



Section 30-9-20 - Voyeurism prohibited; penalties.

30-9-20. Voyeurism prohibited; penalties.

A. Voyeurism consists of intentionally using the unaided eye to view or intentionally using an instrumentality to view, photograph, videotape, film, webcast or record the intimate areas of another person without the knowledge and consent of that person:

(1) while the person is in the interior of a bedroom, bathroom, changing room, fitting room, dressing room or tanning booth or the interior of any other area in which the person has a reasonable expectation of privacy; or

(2) under circumstances where the person has a reasonable expectation of privacy, whether in a public or private place.

B. Whoever commits voyeurism is guilty of a misdemeanor, except if the victim is less than eighteen years of age, the offender is guilty of a fourth degree felony.

C. As used in this section:

(1) "intimate areas" means the primary genital area, groin, buttocks, anus or breasts or the undergarments that cover those areas; and

(2) "instrumentality" means a periscope, telescope, binoculars, camcorder, computer, motion picture camera, digital camera, telephone camera, photographic camera or electronic device of any type.

History: Laws 2007, ch. 238, 1.






Article 10 - Marital and Familial Offenses

Section 30-10-1 - Bigamy.

30-10-1. Bigamy.

Bigamy consists of knowingly entering into a marriage by or with a person who has previously contracted one or more marriages which have not been dissolved by death, divorce or annulment. Both parties may be principals.

Whoever commits bigamy is guilty of a fourth degree felony.

History: 1953 Comp., 40A-10-1, enacted by Laws 1963, ch. 303, 10-1.



Section 30-10-3 - Incest.

30-10-3. Incest.

Incest consists of knowingly intermarrying or having sexual intercourse with persons within the following degrees of consanguinity: parents and children including grandparents and grandchildren of every degree, brothers and sisters of the half as well as of the whole blood, uncles and nieces, aunts and nephews.

Whoever commits incest is guilty of a third degree felony.

History: 1953 Comp., 40A-10-3, enacted by Laws 1963, ch. 303, 10-3.






Article 11 - Crimes Against Reputation

Section 30-11-1 - Libel.

30-11-1. Libel.

Libel consists of making, writing, publishing, selling or circulating without good motives and justifiable ends, any false and malicious statement affecting the reputation, business or occupation of another, or which exposes another to hatred, contempt, ridicule, degradation or disgrace.

Whoever commits libel is guilty of a misdemeanor.

The word "malicious," as used in this article, signifies an act done with evil or mischievous design and it is not necessary to prove any special facts showing ill-feeling on the part of the person who is concerned in making, printing, publishing or circulating a libelous statement against the person injured thereby.

A. A person is the maker of a libel who originally contrived and either executed it himself by writing, printing, engraving or painting, or dictated, caused or procured it to be done by others.

B. A person is the publisher of a libel who either of his own will or by the persuasion or dictation, or at the solicitation or employment for hire of another, executes the same in any of the modes pointed out as constituting a libel; but if anyone by force or threats is compelled to execute such libel he is guilty of no crime.

C. A person is guilty of circulating a libel who, knowing its contents, either sells, distributes or gives, or who, with malicious design, reads or exhibits it to others.

D. The written, printed or published statement to come within the definition of libel must falsely convey the idea either:

(1) that the person to whom it refers has been guilty of some penal offenses;

(2) that he has been guilty of some act or omission which, though not a penal offense, is disgraceful to him as a member of society, and the natural consequence of which is to bring him into contempt among honorable persons;

(3) that he has some moral vice or physical defect or disease which renders him unfit for intercourse with respectable society, and as such should cause him to be generally avoided;

(4) that he is notoriously of bad or infamous character; or

(5) that any person in office or a candidate therefor is dishonest and therefore unworthy of such office, or that while in office he has been guilty of some malfeasance rendering him unworthy of the place.

E. It shall be sufficient to constitute the crime of libel if the natural consequence of the publication of the same is to injure the person defamed although no actual injury to his reputation need be proven.

F. No statement made in the course of a legislative or judicial proceeding, whether true or false, although made with intent to injure and for malicious purposes, comes within the definition of libel.

History: 1953 Comp., 40A-11-1, enacted by Laws 1963, ch. 303, 11-1.






Article 12 - Abuse of Privacy

Section 30-12-1 - Interference with communications; exception.

30-12-1. Interference with communications; exception.

Interference with communications consists of knowingly and without lawful authority:

A. displacing, removing, injuring or destroying any radio station, television tower, antenna or cable, telegraph or telephone line, wire, cable, pole or conduit belonging to another, or the material or property appurtenant thereto;

B. cutting, breaking, tapping or making any connection with any telegraph or telephone line, wire, cable or instrument belonging to or in the lawful possession or control of another, without the consent of such person owning, possessing or controlling such property;

C. reading, interrupting, taking or copying any message, communication or report intended for another by telegraph or telephone without the consent of a sender or intended recipient thereof;

D. preventing, obstructing or delaying the sending, transmitting, conveying or delivering in this state of any message, communication or report by or through telegraph or telephone; or

E. using any apparatus to do or cause to be done any of the acts hereinbefore mentioned or to aid, agree with, comply or conspire with any person to do or permit or cause to be done any of the acts hereinbefore mentioned.

Whoever commits interference with communications is guilty of a misdemeanor, unless such interference with communications is done:

(1) under a court order as provided in Sections 30-12-2 through 30-12-11 NMSA 1978; or

(2) by an operator of a switchboard or an officer, employee or agent of any communication common carrier in the normal course of his employment while engaged in any activity which is a necessary incident to the rendition of his services or to the protection of rights or property of the carrier of such communication; or

(3) by a person acting under color of law in the investigation of a crime, where such person is a party to the communication, or one of the parties to the communication has given prior consent to such interception, monitoring or recording of such communication.

History: 1953 Comp., 40A-12-1, enacted by Laws 1963, ch. 303, 12-1; 1973, ch. 369, 1; 1979, ch. 191, 1.



Section 30-12-2 - Grounds for order of interception.

30-12-2. Grounds for order of interception.

An ex parte order for wiretapping, eavesdropping or the interception of any wire or oral communication may be issued by any judge of a district court upon application of the attorney general or a district attorney, stating that there is probable cause to believe that:

A. evidence may be obtained of the commission of:

(1) the crime of murder, kidnapping, extortion, robbery, trafficking or distribution of controlled substances or bribery of a witness;

(2) the crime of burglary, aggravated burglary, criminal sexual penetration, arson, mayhem, receiving stolen property or commercial gambling, if punishable by imprisonment for more than one year; or

(3) an organized criminal conspiracy to commit any of the aforementioned crimes; or

B. the communication, conversation or discussion is itself an element of any of the above specified crimes.

History: 1953 Comp., 40A-12-1.1, enacted by Laws 1973, ch. 369, 2; 1979, ch. 191, 2.



Section 30-12-3 - Form of application.

30-12-3. Form of application.

Each application for wiretapping, eavesdropping or the interception of any wire or oral communication shall be made in writing upon oath or affirmation to a judge of a district court and shall state the applicant's authority to make such application. Each application shall include:

A. the identity of the investigative or law enforcement officer making the application and the officer authorizing the application;

B. a complete statement of the facts and circumstances relied upon by the applicant to justify his belief that an order should be issued, including:

(1) details as to the particular offense that has been, is being or is about to be committed;

(2) a particular description of the nature and location of the facilities from which or the place where the communication is to be intercepted;

(3) a particular description of the type of communication sought to be intercepted; and

(4) the identity of the person, if known, committing the offense and whose communications are to be intercepted;

C. a complete statement as to whether other investigative procedures have been tried and failed, or reasonably appear unlikely to succeed if tried, or appear to be too dangerous;

D. a statement of the period of time for which the interception is required to be maintained; if the nature of the investigation is such that the authorization for interception should not automatically terminate when the described type of communication has been first obtained, a particular description of the facts establishing probable cause to believe that additional communications of the same type will occur thereafter shall be required;

E. a complete statement of the facts concerning all previous applications known to the individuals authorizing and making the application, which were made to any judge for authorization to intercept or for approval of interceptions of wire or oral communications involving any of the same persons, facilities or places specified in the application and the action taken by the judge on each such application; and

F. where the application is for the extension of an order, a statement setting forth the results thus far obtained from the interception, or a reasonable explanation of the failure to obtain such results.

The judge may require the applicant to furnish additional testimony or documentary evidence in support of the application.

History: 1953 Comp., 40A-12-1.2, enacted by Laws 1973, ch. 369, 3.



Section 30-12-4 - Entry of order; determination.

30-12-4. Entry of order; determination.

Upon application, the judge may enter an ex parte order, as requested or as modified, authorizing or approving wiretapping, eavesdropping or the interception of wire or oral communications within the district in which the judge is sitting, if the judge determines on the basis of the facts submitted by the applicant that:

A. there is probable cause for belief that a person is committing, has committed or is about to commit a particular offense enumerated in 30-12-2 NMSA 1978;

B. there is probable cause for belief that particular communications concerning that offense will be obtained through such interception;

C. normal investigative procedures have been tried and failed, or reasonably appear unlikely to succeed if tried, or appear to be too dangerous; and

D. there is probable cause for belief that the facilities from which, or the place where, the wire or oral communications are to be intercepted is being used or is about to be used in connection with the commission of such offense, or is leased to, listed in the name of or commonly used by the person alleged to be involved in the commission of the offense.

History: 1953 Comp., 40A-12-1.3, enacted by Laws 1973, ch. 369, 4.



Section 30-12-5 - Contents of order.

30-12-5. Contents of order.

A. Each order authorizing or approving wiretapping, eavesdropping or interception of wire or oral communications shall specify:

(1) the identity, if known, of the person whose communications are to be intercepted;

(2) the nature and location of the communication facilities as to which, or the place where, authority to intercept is granted;

(3) a particular description of the type of communication sought to be intercepted and a statement of the particular offense to which it relates;

(4) the identity of the agency authorized to intercept the communications, and of the person authorizing the application; and

(5) the period of time during which such interception is authorized, including a statement as to whether the interception automatically terminates when the described communication has been first obtained.

B. An order authorizing the interception of a wire or oral communication shall, upon request of the applicant, direct that a communication common carrier, landlord, custodian or other person shall furnish the applicant forthwith all information, facilities and technical assistance necessary to accomplish the interception unobtrusively and with a minimum of interference with the services that such carrier, landlord, custodian or person is according the person whose communications are to be intercepted. Any communication common carrier, landlord, custodian or other person furnishing such facilities or technical assistance shall be compensated therefor by the applicant at the prevailing rates.

History: 1953 Comp., 40A-12-1.4, enacted by Laws 1973, ch. 369, 5.



Section 30-12-6 - Order; extension; requirements.

30-12-6. Order; extension; requirements.

No order entered under this act [30-12-1 to 30-12-11 NMSA 1978] may authorize or approve the interception of any wire or oral communication for any period longer than is necessary to achieve the objective of the authorization, nor in any event longer than thirty days. Extensions of an order may be granted, but only upon application for an extension, made in accordance with Section 30-12-3 NMSA 1978, and if the court makes the findings required by Section 30-12-4 NMSA 1978. The period of extension shall be no longer than the authorizing judge deems necessary to achieve the purpose for which it was granted, and in no event longer than thirty days. Every order and extension thereof shall contain a provision that the authorization to intercept shall be executed as soon as practicable, shall be conducted in such a way as to minimize the interception under this act and shall terminate upon attainment of the authorized objective, or in any event within thirty days. Whenever an order authorizing interception is entered pursuant to this act, the order may require reports to be made to the judge who issued the order, showing what progress has been made toward achievement of the authorized objective and the need for continued interception. The reports shall be made at such times as the judge may require.

History: 1953 Comp., 40A-12-1.5, enacted by Laws 1973, ch. 369, 6.



Section 30-12-7 - Method of recording communication; custody.

30-12-7. Method of recording communication; custody.

A. The contents of any wire or oral communication intercepted by any means authorized by this act [30-12-1 to 30-12-11 NMSA 1978] shall, if possible, be recorded on tape, wire or other comparable device. The recording shall be done in such a way as will protect the recording from editing or other alterations. Immediately upon expiration of the period of the order or extension thereof, such recording shall be made available to the judge issuing the order and sealed under his directions. Custody of the recording shall be wherever the judge orders. A recording shall not be destroyed except upon the order of the judge, and in any event shall be kept for ten years. Duplicate recordings may be made for use or disclosure pursuant to the provisions of this act. The presence of the seal, or a satisfactory explanation for the absence thereof, shall be prerequisite for the use or disclosure of the contents of any wire or oral communication or evidence derived under this act.

B. Applications made and orders granted under this act shall be sealed by the judge and custody of them shall be wherever the judge directs. Such applications and orders shall be disclosed only upon a showing of good cause before a judge of competent jurisdiction, and shall not be destroyed except on order of the judge to whom presented, and in any event shall be kept for ten years.

C. Any violation of the provisions of this section may be punished as a contempt of court.

D. Within a reasonable time, but not later than ninety days after the filing of an application for an order of approval which is denied, or after the termination of the period of an order or extensions thereof, the judge to whom the application was presented shall cause to be served on the persons named in the order or the applications and on such other parties to intercepted communications as the judge may determine is in the interest of justice, notice of:

(1) the fact of the entry of the order or application;

(2) the date of the entry and the period of authorized, approved or disapproved interception or the denial of the application; and

(3) the fact that during the period wire or oral communications were or were not intercepted. The judge, upon the filing of a motion, may, in his discretion, make available to any such person or his counsel for inspection such portions of the intercepted communications, applications and orders as the judge determines to be in the interest of justice. On an ex parte showing of good cause to a judge the serving of the matter required by this subsection may be postponed.

History: 1953 Comp., 40A-12-1.6, enacted by Laws 1973, ch. 369, 7.



Section 30-12-8 - Use of contents as evidence; disclosure; motion to suppress.

30-12-8. Use of contents as evidence; disclosure; motion to suppress.

A. The contents of any intercepted wire or oral communication or evidence derived therefrom shall not be received in evidence or otherwise disclosed in any trial, hearing or other proceeding in a state court unless each party, not less than ten days before the trial, hearing or proceeding has been furnished with a copy of the court order and accompanying application, under which interception was authorized or approved. This ten-day period may be waived by the court if it finds that it was not possible to furnish the party with such information ten days before the trial, hearing or proceeding, and that the party will not be prejudiced by the delay in receiving such information.

B. Any aggrieved person in any trial, hearing or proceeding in or before any court, department, officer, agency, regulatory body or other authority of the state or a political subdivision thereof, may move to suppress the contents of any intercepted wire or oral communication on the grounds that:

(1) the communication was unlawfully intercepted;

(2) the order of authorization or approval under which it was intercepted is insufficient on its face; or

(3) the interception was not made in conformity with the order of authorization or approval.

Such motion shall be made before the trial, hearing or proceeding unless there has been no opportunity to make such motion, or the person has not been aware of the grounds of the motion. If the motion is granted, the contents of the intercepted wire or oral communication, or evidence derived therefrom, shall not be received as evidence. In addition to any other right of appeal, the state shall have the right to appeal from an order granting a motion to suppress made under this subsection, or to appeal the denial of an application for an order of approval, if the person making or authorizing the application shall certify to the judge granting such motion or denying such application that the appeal is not taken for purposes of delay. Such appeal shall be taken within thirty days after the date the order is entered and shall be diligently prosecuted.

History: 1953 Comp., 40A-12-1.7, enacted by Laws 1973, ch. 369, 8.



Section 30-12-9 - Disclosure; when and by whom allowed.

30-12-9. Disclosure; when and by whom allowed.

A. Any investigative or law enforcement officer who, by any means authorized by this act [30-12-1 to 30-12-11 NMSA 1978], has obtained knowledge of the contents of any wire or oral communication, or evidence derived therefrom, may:

(1) disclose such contents to another investigative or law enforcement officer to the extent that such disclosure is appropriate to the proper performance of the official duties of the officer making or receiving the disclosure; or

(2) use such contents to the extent such use is appropriate in the official performance of his official duties.

B. Any person who has received, by any means authorized by this act, any information concerning a wire or oral communication, or evidence derived therefrom, intercepted in accordance with the provisions of this act, may disclose the contents of that communication or such derivative evidence while giving testimony in any criminal proceeding in any court of this state or in any grand jury proceeding.

History: 1953 Comp., 40A-12-1.8, enacted by Laws 1973, ch. 369, 9.



Section 30-12-10 - Interception of privileged or unauthorized communications.

30-12-10. Interception of privileged or unauthorized communications.

A. No otherwise privileged wire or oral communication intercepted in accordance with, or in violation of, the provisions of this act [30-12-1 to 30-12-11 NMSA 1978] shall lose its privileged character.

B. When an investigative or law enforcement officer, while engaged in intercepting wire or oral communications in the manner authorized in this act, intercepts wire or oral communications relating to offenses other than those specified in the order of authorization or approval, the contents thereof and evidence derived therefrom may be disclosed or used as provided in Subsection A of Section 30-12-9 NMSA 1978. Such contents and evidence derived therefrom may be used under Subsection B of Section 30-12-9 NMSA 1978 when authorized or approved by a judge of competent jurisdiction, when such judge finds on subsequent application that the contents were otherwise intercepted in accordance with the provisions of this act. Such application shall be made as soon as practicable.

History: 1953 Comp., 40A-12-1.9, enacted by Laws 1973, ch. 369, 10.



Section 30-12-11 - Right of privacy; damages.

30-12-11. Right of privacy; damages.

A. Any person whose wire or oral communication is intercepted, disclosed or used in violation of this act [30-12-1 to 30-12-11 NMSA 1978] shall:

(1) have a civil cause of action against any person who intercepts, discloses or uses, or procures any other person to intercept, disclose or use such communications; and

(2) be entitled to recover from any such person actual damages, but not less than liquidated damages computed at the rate of one hundred dollars ($100) for each day of violation or one thousand dollars ($1,000), whichever is higher; punitive damages; and a reasonable attorney's fee and other litigation costs reasonably incurred.

B. A good faith reliance on a court order or on the provisions of this act shall constitute a complete defense to any civil or criminal action.

C. Any communications common carrier which in good faith acts in reliance upon a court order or in compliance with any of the provisions of this act shall not be liable for any civil or criminal action.

History: 1953 Comp., 40A-12-1.10, enacted by Laws 1973, ch. 369, 11.



Section 30-12-12 - Disturbing a marked burial ground.

30-12-12. Disturbing a marked burial ground.

Disturbing a marked burial ground consists of knowingly and willfully disturbing or removing the remains, or any part of them, or any funerary object, material object or associated artifact of any person interred in any church, churchyard, cemetery or marked burial ground or knowingly and willfully procuring or employing any other person to disturb or remove the remains, or any part of them, or any funerary object, material object or artifact associated with any person interred in any church, churchyard, cemetery or marked burial ground, other than pursuant to an order of the district court, the provisions of Section 24-14-23 NMSA 1978 or as otherwise specifically permitted by law. As used in this section "marked burial ground" means any interment visibly marked according to traditional or customary practice.

Whoever commits disturbing a marked burial ground is guilty of a fourth degree felony and shall be punished by a fine not to exceed five thousand dollars ($5,000) or by imprisonment for a definite term of eighteen months or both.

History: 1953 Comp., 40A-12-2, enacted by Laws 1963, ch. 303, 12-2; 1989, ch. 267, 3.



Section 30-12-13 - Defacing tombs.

30-12-13. Defacing tombs.

Defacing tombs consists of either:

A. intentionally defacing, breaking, destroying or removing any tomb, monument or gravestone erected to any deceased person or any memento, memorial or marker upon any place of burial of any human being or any ornamental plant, tree or shrub appertaining to the place of burial of any human being; or

B. intentionally marking, defacing, injuring, destroying or removing any fence, post, rail or wall of any cemetery or graveyard or erected within any cemetery or graveyard or any marker, memorial or funerary object upon any place of burial of any human being.

Whoever commits defacing a tomb is guilty of a misdemeanor and shall be punished by a fine of not more than one thousand dollars ($1,000) or by imprisonment for a definite term less than one year or both.

History: 1953 Comp., 40A-12-3, enacted by Laws 1963, ch. 303, 12-3; 1989, ch. 267, 4.



Section 30-12-14 - Unlawful burial.

30-12-14. Unlawful burial.

Unlawful burial consists of the using of any land or lands as a burial place of interment within fifty yards from either side of the bank or border of any stream, river or any body of water, by a person or persons, society of persons, order, corporation or corporations.

Whoever commits unlawful burial is guilty of a misdemeanor.

History: 1953 Comp., 40A-12-4, enacted by Laws 1963, ch. 303, 12-4.






Article 13 - Violation of Civil Rights

Section 30-13-1 - Disturbing lawful assembly.

30-13-1. Disturbing lawful assembly.

Disturbing lawful assembly consists of:

A. disturbing any religious society or any member thereof when assembled or collected together in public worship; or

B. disturbing any meeting of the people assembled for any legal object.

Whoever commits disturbing lawful assembly is guilty of a petty misdemeanor.

History: 1953 Comp., 40A-13-1, enacted by Laws 1963, ch. 303, 13-1.



Section 30-13-2 - Denial of service by a utility.

30-13-2. Denial of service by a utility.

Denial of service by a utility consists of any utility refusing to furnish service to another in the area served by such utility. Utility as used in this section is defined as any person furnishing to the public: water, power, telephone or gas. Provided such utility may lawfully refuse its services if:

A. the person to be served has not tendered an amount of money required for the expense of construction, if construction is necessary for furnishing the utilities; or

B. the person has not tendered the amount of money due for the use of such utilities.

Whoever commits denial of services by a utility is guilty of a petty misdemeanor.

History: 1953 Comp., 40A-13-2, enacted by Laws 1963, ch. 303, 13-2.



Section 30-13-3 - Blacklisting.

30-13-3. Blacklisting.

Blacklisting consists of an employer or his agent preventing or attempting to prevent a former employee from obtaining other employment.

Whoever commits blacklisting is guilty of a misdemeanor.

Upon request, an employer may give an accurate report or honest opinion of the qualifications and the performance of a former employee. An employer is defined as any person employing labor or the agent of such person.

History: 1953 Comp., 40A-13-3, enacted by Laws 1963, ch. 303, 13-3.



Section 30-13-4 - Unlawful payment of wages in script.

30-13-4. Unlawful payment of wages in script.

Unlawful payment of wages in script consists of any person selling, giving or delivering, or in any manner issuing, directly or indirectly, to any person employed by him, and in payment for wages due, any script, draft, order or other evidence of indebtedness payable or redeemable otherwise than in lawful money of the United States.

Whoever commits unlawful payment of wages in script is guilty of a misdemeanor.

History: 1953 Comp., 40A-13-4, enacted by Laws 1963, ch. 303, 13-4.



Section 30-13-5 - Unlawful coercion of employees.

30-13-5. Unlawful coercion of employees.

Unlawful coercion of employees consists of any person employing labor, or any agent of such employer, compelling or coercing, directly or indirectly, any employee to buy goods or trade with any particular store, business or person.

Whoever commits unlawful coercion of employees is guilty of a misdemeanor.

History: 1953 Comp., 40A-13-5, enacted by Laws 1963, ch. 303, 13-5.






Article 14 - Trespass

Section 30-14-1 - Criminal trespass.

30-14-1. Criminal trespass.

A. Criminal trespass consists of knowingly entering or remaining upon posted private property without possessing written permission from the owner or person in control of the land. The provisions of this subsection do not apply if:

(1) the owner or person in control of the land has entered into an agreement with the department of game and fish granting access to the land to the general public for the purpose of taking any game animals, birds or fish by hunting or fishing; or

(2) a person is in possession of a landowner license given to him by the owner or person in control of the land that grants access to that particular private land for the purpose of taking any game animals, birds or fish by hunting or fishing.

B. Criminal trespass also consists of knowingly entering or remaining upon the unposted lands of another knowing that such consent to enter or remain is denied or withdrawn by the owner or occupant thereof. Notice of no consent to enter shall be deemed sufficient notice to the public and evidence to the courts, by the posting of the property at all vehicular access entry ways.

C. Criminal trespass also consists of knowingly entering or remaining upon lands owned, operated or controlled by the state or any of its political subdivisions knowing that consent to enter or remain is denied or withdrawn by the custodian thereof.

D. Any person who enters upon the lands of another without prior permission and injures, damages or destroys any part of the realty or its improvements, including buildings, structures, trees, shrubs or other natural features, is guilty of a misdemeanor, and he shall be liable to the owner, lessee or person in lawful possession for civil damages in an amount equal to double the value of the damage to the property injured or destroyed.

E. Whoever commits criminal trespass is guilty of a misdemeanor. Additionally, any person who violates the provisions of Subsection A, B or C of this section, when in connection with hunting, fishing or trapping activity, shall have his hunting or fishing license revoked by the state game commission for a period of not less than three years, pursuant to the provisions of Section 17-3-34 NMSA 1978.

F. Whoever knowingly removes, tampers with or destroys any "no trespass" sign is guilty of a petty misdemeanor; except when the damage to the sign amounts to more than one thousand dollars ($1,000), he or she is guilty of a misdemeanor and shall be subject to imprisonment in the county jail for a definite term less than one year or a fine not more than one thousand dollars ($1,000) or to both such imprisonment and fine in the discretion of the judge.

G. This section, as amended, shall be published in all issues of "Big Game Hunt Proclamation" as published by the department of game and fish.

History: 1953 Comp., 40A-14-1, enacted by Laws 1963, ch. 303, 14-1; 1975, ch. 52, 1; 1979, ch. 186, 1; 1981, ch. 34, 1; 1983, ch. 27, 2; 1991, ch. 58, 1; 1995, ch. 164, 1.



Section 30-14-1.1 - Types of trespass; injury to realty; civil damages.

30-14-1.1. Types of trespass; injury to realty; civil damages.

A. Any person who enters and remains on the lands of another after having been requested to leave is guilty of a misdemeanor.

B. Any person who enters upon the lands of another when such lands are posted against trespass at every roadway or apparent way of access is guilty of a misdemeanor.

C. Any person who drives a vehicle upon the lands of another except through a roadway or other apparent way of access, when such lands are fenced in any manner, is guilty of a misdemeanor.

D. In the event any person enters upon the lands of another without prior permission and injures, damages or destroys any part of the realty or its improvements, including buildings, structures, trees, shrubs or other natural features, he shall be liable to the owner, lessee or person in lawful possession for damages in an amount equal to double the amount of the appraised value of the damage of the property injured or destroyed.

History: Laws 1979, ch. 186, 2; 1983, ch. 27, 3.



Section 30-14-2 - Consent required for key duplication of educational institutions.

30-14-2. Consent required for key duplication [of educational institutions].

No person shall knowingly make or cause to be made any key or duplicate key for any building, laboratory, facility, room, dormitory, hall or any other structure, or part thereof, owned or leased by the state, any political subdivision, or by the board of regents or other governing body of any college or university, which is supported wholly or in part by the state, without the prior written consent of the state, political subdivision, board of regents or other governing body.

History: 1953 Comp., 40A-14-3, enacted by Laws 1965, ch. 115, 1.



Section 30-14-3 - Penalty.

30-14-3. Penalty.

Any person who violates Section 1 [30-14-2 NMSA 1978] of this act is guilty of a misdemeanor.

History: 1953 Comp., 40A-14-4, enacted by Laws 1965, ch. 115, 2.



Section 30-14-4 - Wrongful use of public property; permit; penalties.

30-14-4. Wrongful use of public property; permit; penalties.

A. Wrongful use of public property consists of:

(1) knowingly entering any public property without permission of the lawful custodian or his representative when the public property is not open to the public;

(2) remaining in or occupying any public property after having been requested to leave by the lawful custodian, or his representative, who has determined that the public property is being used or occupied contrary to its intended or customary use or that the public property may be damaged or destroyed by the use; or

(3) depriving the general public of the intended or customary use of public property without a permit.

B. Permits to occupy or use public property may be obtained from the lawful custodian or his representative upon written application which:

(1) describes the public property to be occupied or used; and

(2) states the period of time during which the public property will be occupied or used. The applicant shall pay in advance a reasonable fee or charge for the use of the public property. The fee or charge shall be prescribed by the lawful custodian or his representative.

C. The lawful custodian or his representative may issue the permit if he believes that the use or occupation of the public property will not unreasonably interfere with the intended or customary use of the public property by the general public and that the use will not damage or destroy the public property.

D. Any person occupying or using public property under the authority of a permit shall submit to a search for firearms or other weapons and surrender any firearms or other weapons to any peace officer, who has jurisdiction, upon request.

E. As used in this section, "public property" means any public building, facility, structure or enclosure used for a public purpose or as a place of public gathering, owned or under the control of the state or one of its political subdivisions or a religious, charitable, educational or recreational association.

F. Any person who commits wrongful use of public property is guilty of a petty misdemeanor.

G. Any person who commits wrongful use of public property after having been requested to leave by the lawful custodian or his representative or any peace officer, who has jurisdiction, is guilty of a misdemeanor.

History: 1953 Comp., 40A-14-5, enacted by Laws 1969, ch. 61, 1.



Section 30-14-6 - No trespassing notice; sign contents; posting; requirement; prescribing a penalty for wrongful posting of public lands.

30-14-6. No trespassing notice; sign contents; posting; requirement; prescribing a penalty for wrongful posting of public lands.

A. The owner, lessee or person lawfully in possession of real property in New Mexico, except property owned by the state or federal government, desiring to prevent trespass or entry onto the real property shall post notices parallel to and along the exterior boundaries of the property to be posted, at each roadway or other way of access in conspicuous places, and if the property is not fenced, such notices shall be posted every five hundred feet along the exterior boundaries of such land.

B. The notices posted shall prohibit all persons from trespassing or entering upon the property, without permission of the owner, lessee, person in lawful possession or his agent. The notices shall:

(1) be printed legibly in English;

(2) be at least one hundred forty-four square inches in size;

(3) contain the name and address of the person under whose authority the property is posted or the name and address of the person who is authorized to grant permission to enter the property;

(4) be placed at each roadway or apparent way of access onto the property, in addition to the posting of the boundaries; and

(5) where applicable, state any specific prohibition that the posting is directed against, such as "no trespassing," "no hunting," "no fishing," "no digging" or any other specific prohibition.

C. Any person who posts public lands contrary to state or federal law or regualtion [regulation] is guilty of a petty misdemeanor.

History: 1953 Comp., 40A-14-7, enacted by Laws 1969, ch. 195, 2; 1979, ch. 186, 3.



Section 30-14-8 - Breaking and entering.

30-14-8. Breaking and entering.

A. Breaking and entering consists of the unauthorized entry of any vehicle, watercraft, aircraft, dwelling or other structure, movable or immovable, where entry is obtained by fraud or deception, or by the breaking or dismantling of any part of the vehicle, watercraft, aircraft, dwelling or other structure, or by the breaking or dismantling of any device used to secure the vehicle, watercraft, aircraft, dwelling or other structure.

B. Whoever commits breaking and entering is guilty of a fourth degree felony.

History: Laws 1981, ch. 34, 2.






Article 15 - Property Damage

Section 30-15-1 - Criminal damage to property.

30-15-1. Criminal damage to property.

Criminal damage to property consists of intentionally damaging any real or personal property of another without the consent of the owner of the property.

Whoever commits criminal damage to property is guilty of a petty misdemeanor, except that when the damage to the property amounts to more than one thousand dollars ($1,000) he is guilty of a fourth degree felony.

History: 1953 Comp., 40A-15-1, enacted by Laws 1963, ch. 303, 15-1.



Section 30-15-1.1 - Unauthorized graffiti on personal or real property.

30-15-1.1. Unauthorized graffiti on personal or real property.

A. Graffiti consists of intentionally and maliciously defacing any real or personal property of another with graffiti or other inscribed material inscribed with ink, paint, spray paint, crayon, charcoal or the use of any object without the consent or reasonable ground to believe there is consent of the owner of the property.

B. Whoever commits graffiti to real or personal property when the damage to the property is one thousand dollars ($1,000) or less is guilty of a petty misdemeanor and shall be required to perform a mandatory one hundred hours of community service within a continuous six-month period immediately following his conviction and shall be required to make restitution to the property owner for the cost of damages and restoration.

C. Whoever commits graffiti to real or personal property when the damage to the property is greater than one thousand dollars ($1,000) is guilty of a fourth degree felony and shall be required to perform a mandatory one hundred sixty hours of community service within a continuous eight-month period immediately following his conviction and shall be required to provide restitution to the property owner for the cost of damages and restoration as a condition of probation or following any term of incarceration as a condition of parole.

D. When a single occurrence of graffiti is committed by more than one individual, the court may apportion the amount of restitution owed by each offender in accordance with each offender's degree of culpability.

History: Laws 1990, ch. 36, 1; 1995, ch. 204, 1.



Section 30-15-2 - Rocks, protected plants or trees within four hundred yards of highway.

30-15-2. [Rocks, protected plants or trees within four hundred yards of highway.]

It is a petty misdemeanor to deface, without the written consent of the landowner, any rock, any plant defined in Section 76-8-1 NMSA 1978, or any dead or living tree within four hundred yards of any public highway.

History: 1953 Comp., 40A-15-1.1, enacted by Laws 1971, ch. 3, 1.



Section 30-15-3 - Damaging insured property.

30-15-3. Damaging insured property.

Damaging insured property consists of intentionally damaging property which is insured with intent to defraud the insurance company into paying himself or another for such damage.

Whoever commits damaging insured property is guilty of a fourth degree felony.

History: 1953 Comp., 40A-15-2, enacted by Laws 1963, ch. 303, 15-2.



Section 30-15-4 - Desecration of a church.

30-15-4. Desecration of a church.

Desecration of a church consists of willfully, maliciously and intentionally defacing a church or any portion thereof.

Whoever commits desecration of a church is guilty of a misdemeanor, except that when the damage to the church amounts to more than one thousand dollars ($1,000) he is guilty of a fourth degree felony.

History: 1953 Comp., 40A-15-3, enacted by Laws 1963, ch. 303, 15-3; 1965, ch. 173, 1.



Section 30-15-5 - Damaging caves or caverns unlawful.

30-15-5. Damaging caves or caverns unlawful.

It shall be unlawful for any person, without prior permission of the federal, state or private land owner, to willfully or knowingly break, break off, crack, carve upon, write or otherwise mark upon, or in any manner destroy, mutilate, injure, deface, remove, displace, mar or harm any natural material found in any cave or cavern, such as stalactites, stalagmites, helictites, anthodites, gypsum flowers or needles, flowstone, draperies, columns, tufa dams, clay or mud formations or concretions, or other similar crystalline mineral formations or otherwise; to kill, harm or in any manner or degree disturb any plant or animal life found therein; to otherwise disturb or alter the natural conditions of such cave or cavern through the disposal therein of any solid or liquid materials such as refuse, food, containers or fuel of any nature, whether or not malice is intended; to disturb, excavate, remove, displace, mar or harm any archaeological artifacts found within a cave or cavern including petroglyphs, projectile points, human remains, rock or wood carvings or otherwise, pottery, basketry or any handwoven articles of any nature, or any pieces, fragments or parts of any of the such articles; or to break, force, tamper with, remove or otherwise disturb a lock, gate, door or other structure or obstruction designed to prevent entrance to a cave or cavern, without the permission of the owner thereof, whether or not entrance is gained. For purposes of this section, "cave" means any natural geologically formed void or cavity beneath the surface of the earth, not including any mine, tunnel, aqueduct or other manmade excavation, which is large enough to permit a person to enter.

History: Laws 1981, ch. 236, 1.



Section 30-15-6 - Penalty.

30-15-6. Penalty.

Anyone violating the provisions of Section 1 [30-15-5 NMSA 1978] of this act shall be guilty of a misdemeanor.

History: Laws 1981, ch. 236, 2.



Section 30-15-7 - Desecration of roadside memorials; penalty.

30-15-7. Desecration of roadside memorials; penalty.

A. A person shall not knowingly or willfully deface or destroy, in whole or in part, a descanso, also known as a memorial, placed alongside a public road right of way to memorialize the death of one or more persons.

B. A person who violates the provisions of Subsection A of this section is:

(1) for a first offense, guilty of a petty misdemeanor and upon conviction shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978; and

(2) for a second and subsequent offense, guilty of a misdemeanor and upon conviction shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978.

C. The provisions of this section shall not apply to law enforcement officials or other employees of the state or a political subdivision of the state who in the course of the lawful discharge of their duties move or remove a descanso that obstructs or damages any public road in this state or to an owner of private property upon which a descanso is located.

History: Laws 2007, ch. 35, 1 and Laws 2007, ch. 242, 1.






Article 16 - Larceny

Section 30-16-1 - Larceny.

30-16-1. Larceny.

A. Larceny consists of the stealing of anything of value that belongs to another.

B. Whoever commits larceny when the value of the property stolen is two hundred fifty dollars ($250) or less is guilty of a petty misdemeanor.

C. Whoever commits larceny when the value of the property stolen is over two hundred fifty dollars ($250) but not more than five hundred dollars ($500) is guilty of a misdemeanor.

D. Whoever commits larceny when the value of the property stolen is over five hundred dollars ($500) but not more than two thousand five hundred dollars ($2,500) is guilty of a fourth degree felony.

E. Whoever commits larceny when the value of the property stolen is over two thousand five hundred dollars ($2,500) but not more than twenty thousand dollars ($20,000) is guilty of a third degree felony.

F. Whoever commits larceny when the value of the property stolen is over twenty thousand dollars ($20,000) is guilty of a second degree felony.

G. Whoever commits larceny when the property of value stolen is livestock is guilty of a third degree felony regardless of its value.

H. Whoever commits larceny when the property of value stolen is a firearm is guilty of a fourth degree felony when its value is less than two thousand five hundred dollars ($2,500).

History: 1953 Comp., 40A-16-1, enacted by Laws 1963, ch. 303, 16-1; 1969, ch. 171, 1; 1979, ch. 118, 1; 1987, ch. 121, 1; 2006, ch. 29, 2.



Section 30-16-2 - Robbery.

30-16-2. Robbery.

Robbery consists of the theft of anything of value from the person of another or from the immediate control of another, by use or threatened use of force or violence.

Whoever commits robbery is guilty of a third degree felony.

Whoever commits robbery while armed with a deadly weapon is, for the first offense, guilty of a second degree felony and, for second and subsequent offenses, is guilty of a first degree felony.

History: 1953 Comp., 40A-16-2, enacted by Laws 1963, ch. 303, 16-2; 1973, ch. 178, 1.



Section 30-16-3 - Burglary.

30-16-3. Burglary.

Burglary consists of the unauthorized entry of any vehicle, watercraft, aircraft, dwelling or other structure, movable or immovable, with the intent to commit any felony or theft therein.

A. Any person who, without authorization, enters a dwelling house with intent to commit any felony or theft therein is guilty of a third degree felony.

B. Any person who, without authorization, enters any vehicle, watercraft, aircraft or other structure, movable or immovable, with intent to commit any felony or theft therein is guilty of a fourth degree felony.

History: 1953 Comp., 40A-16-3, enacted by Laws 1963, ch. 303, 16-3; 1971, ch. 58, 1.



Section 30-16-4 - Aggravated burglary.

30-16-4. Aggravated burglary.

Aggravated burglary consists of the unauthorized entry of any vehicle, watercraft, aircraft, dwelling or other structure, movable or immovable, with intent to commit any felony or theft therein and the person either:

A. is armed with a deadly weapon;

B. after entering, arms himself with a deadly weapon;

C. commits a battery upon any person while in such place, or in entering or leaving such place.

Whoever commits aggravated burglary is guilty of a second degree felony.

History: 1953 Comp., 40A-16-4, enacted by Laws 1963, ch. 303, 16-4.



Section 30-16-5 - Possession of burglary tools.

30-16-5. Possession of burglary tools.

Possession of burglary tools consists of having in the person's possession a device or instrumentality designed or commonly used for the commission of burglary and under circumstances evincing an intent to use the same in the commission of burglary.

Whoever commits possession of burglary tools is guilty of a fourth degree felony.

History: 1953 Comp., 40A-16-5, enacted by Laws 1963, ch. 303, 16-5.



Section 30-16-6 - Fraud.

30-16-6. Fraud.

A. Fraud consists of the intentional misappropriation or taking of anything of value that belongs to another by means of fraudulent conduct, practices or representations.

B. Whoever commits fraud when the value of the property misappropriated or taken is two hundred fifty dollars ($250) or less is guilty of a petty misdemeanor.

C. Whoever commits fraud when the value of the property misappropriated or taken is over two hundred fifty dollars ($250) but not more than five hundred dollars ($500) is guilty of a misdemeanor.

D. Whoever commits fraud when the value of the property misappropriated or taken is over five hundred dollars ($500) but not more than two thousand five hundred dollars ($2,500) is guilty of a fourth degree felony.

E. Whoever commits fraud when the value of the property misappropriated or taken is over two thousand five hundred dollars ($2,500) but not more than twenty thousand dollars ($20,000) is guilty of a third degree felony.

F. Whoever commits fraud when the value of the property misappropriated or taken exceeds twenty thousand dollars ($20,000) is guilty of a second degree felony.

G. Whoever commits fraud when the property misappropriated or taken is a firearm that is valued at less than two thousand five hundred dollars ($2,500) is guilty of a fourth degree felony.

History: 1953 Comp., 40A-16-6, enacted by Laws 1963, ch. 303, 16-6; 1979, ch. 119, 1; 1987, ch. 121, 2; 2006, ch. 29, 3.



Section 30-16-7 - Unlawful dealing in federal food coupons or WIC checks.

30-16-7. Unlawful dealing in federal food coupons or WIC checks.

A. Unlawful dealing in federal food coupons or WIC checks consists of a person buying, selling, trading, bartering or possessing food coupons or WIC checks issued by the United States department of agriculture with the intent to obtain an economic benefit to which the person is not entitled under the rules of the human services department pertaining to the food stamp program or of the department of health pertaining to the special supplemental food program for women, infants and children.

B. Whoever commits unlawful dealing in federal food coupons or WIC checks when the value of the food coupons or WIC checks involved is two hundred fifty dollars ($250) or less is guilty of a petty misdemeanor.

C. Whoever commits unlawful dealing in federal food coupons or WIC checks when the value of the food coupons or WIC checks involved is over two hundred fifty dollars ($250) but not more than five hundred dollars ($500) is guilty of a misdemeanor.

D. Whoever commits unlawful dealing in federal food coupons or WIC checks when the value of the food coupons or WIC checks involved is over five hundred dollars ($500) but not more than two thousand five hundred dollars ($2,500) is guilty of a fourth degree felony.

E. Whoever commits unlawful dealing in federal food coupons or WIC checks when the value of the food coupons or WIC checks involved is over two thousand five hundred dollars ($2,500) but not more than twenty thousand dollars ($20,000) is guilty of a third degree felony.

F. Whoever commits unlawful dealing in federal food coupons or WIC checks when the value of the food coupons or WIC checks involved exceeds twenty thousand dollars ($20,000) is guilty of a second degree felony.

G. For the purposes of this section, "federal food coupons or WIC checks" includes electronic benefit transfer cards or any other method through which food stamps or WIC benefits may be obtained.

History: 1953 Comp., 40A-16-6.1, enacted by Laws 1971, ch. 282, 1; 1987, ch. 121, 3; 2003, ch. 251, 1; 2006, ch. 29, 4.



Section 30-16-8 - Embezzlement.

30-16-8. Embezzlement.

A. Embezzlement consists of a person embezzling or converting to the person's own use anything of value, with which the person has been entrusted, with fraudulent intent to deprive the owner thereof.

B. Whoever commits embezzlement when the value of the thing embezzled or converted is two hundred fifty dollars ($250) or less is guilty of a petty misdemeanor.

C. Whoever commits embezzlement when the value of the thing embezzled or converted is over two hundred fifty dollars ($250) but not more than five hundred dollars ($500) is guilty of a misdemeanor.

D. Whoever commits embezzlement when the value of the thing embezzled or converted is over five hundred dollars ($500) but not more than two thousand five hundred dollars ($2,500) is guilty of a fourth degree felony.

E. Whoever commits embezzlement when the value of the thing embezzled or converted is over two thousand five hundred dollars ($2,500) but not more than twenty thousand dollars ($20,000) is guilty of a third degree felony.

F. Whoever commits embezzlement when the value of the thing embezzled or converted exceeds twenty thousand dollars ($20,000) is guilty of a second degree felony.

History: 1953 Comp., 40A-16-7, enacted by Laws 1963, ch. 303, 16-7; 1987, ch. 121, 4; 1995, ch. 131, 1; 2006, ch. 29, 5; 2007, ch. 256, 1.



Section 30-16-9 - Extortion.

30-16-9. Extortion.

Extortion consists of the communication or transmission of any threat to another by any means whatsoever with intent thereby to wrongfully obtain anything of value or to wrongfully compel the person threatened to do or refrain from doing any act against his will.

Any of the following acts shall be sufficient to constitute a threat under this section:

A. a threat to do an unlawful injury to the person or property of the person threatened or of another;

B. a threat to accuse the person threatened, or another, of any crime;

C. a threat to expose, or impute to the person threatened, or another, any deformity or disgrace;

D. a threat to expose any secret affecting the person threatened, or another; or

E. a threat to kidnap the person threatened or another.

Whoever commits extortion is guilty of a third degree felony.

History: 1953 Comp., 40A-16-8, enacted by Laws 1963, ch. 303, 16-8.



Section 30-16-10 - Forgery.

30-16-10. Forgery.

A. Forgery consists of:

(1) falsely making or altering any signature to, or any part of, any writing purporting to have any legal efficacy with intent to injure or defraud; or

(2) knowingly issuing or transferring a forged writing with intent to injure or defraud.

B. Whoever commits forgery when there is no quantifiable damage or when the damage is two thousand five hundred dollars ($2,500) or less is guilty of a fourth degree felony.

C. Whoever commits forgery when the damage is over two thousand five hundred dollars ($2,500) but not more than twenty thousand dollars ($20,000) is guilty of a third degree felony.

D. Regardless of value, whoever commits forgery of a will, codicil, trust instrument, deed, mortgage, lien or any other instrument affecting title to real property is guilty of a third degree felony.

E. Whoever commits forgery when the damage is over twenty thousand dollars ($20,000) is guilty of a second degree felony.

History: 1953 Comp., 40A-16-9, enacted by Laws 1963, ch. 303, 16-9; 2006, ch. 29, 6.



Section 30-16-11 - Receiving stolen property; penalties.

30-16-11. Receiving stolen property; penalties.

A. Receiving stolen property means intentionally to receive, retain or dispose of stolen property knowing that it has been stolen or believing it has been stolen, unless the property is received, retained or disposed of with intent to restore it to the owner.

B. The requisite knowledge or belief that property has been stolen is presumed in the case of a dealer who:

(1) is found in possession or control of property stolen from two or more persons on separate occasions;

(2) acquires stolen property for a consideration that the dealer knows is far below the property's reasonable value. A dealer shall be presumed to know the fair market value of the property in which the dealer deals; or

(3) is found in possession or control of five or more items of property stolen within one year prior to the time of the incident charged pursuant to this section.

C. For the purposes of this section:

(1) "dealer" means a person in the business of buying or selling goods or commercial merchandise; and

(2) "stolen property" means any property acquired by theft, larceny, fraud, embezzlement, robbery or armed robbery.

D. Whoever commits receiving stolen property when the value of the property is two hundred fifty dollars ($250) or less is guilty of a petty misdemeanor.

E. Whoever commits receiving stolen property when the value of the property is over two hundred fifty dollars ($250) but not more than five hundred dollars ($500) is guilty of a misdemeanor.

F. Whoever commits receiving stolen property when the value of the property is over five hundred dollars ($500) but not more than two thousand five hundred dollars ($2,500) is guilty of a fourth degree felony.

G. Whoever commits receiving stolen property when the value of the property is over two thousand five hundred dollars ($2,500) but not more than twenty thousand dollars ($20,000) is guilty of a third degree felony.

H. Whoever commits receiving stolen property when the value of the property exceeds twenty thousand dollars ($20,000) is guilty of a second degree felony.

I. Whoever commits receiving stolen property when the property is a firearm is guilty of a fourth degree felony when its value is less than two thousand five hundred dollars ($2,500).

History: 1953 Comp., 40A-16-11, enacted by Laws 1963, ch. 303, 16-11; 1969, ch. 171, 2; 1972, ch. 77, 1; 1975, ch. 232, 1; 1983, ch. 253, 1; 1987, ch. 121, 5; 2006, ch. 29, 7.



Section 30-16-12 - Falsely representing oneself as incapacitated.

30-16-12. Falsely representing oneself as incapacitated.

Falsely representing oneself as disabled consists of a person falsely representing the person's own self to be blind, visually impaired, deaf or having a physical disability for the purpose of obtaining money or other thing of value.

Whoever commits falsely representing oneself as disabled is guilty of a petty misdemeanor.

History: 1953 Comp., 40A-16-12, enacted by Laws 1963, ch. 303, 16-12; 2007, ch. 46, 36.



Section 30-16-13 - Cheating machine or device.

30-16-13. Cheating machine or device.

Cheating machine or device consists of any person, with intent to defraud, attempting to operate or causing to be operated any automatic vending machine, parking meter, coin-box telephone, or any machine or receptable [receptacle] designed to receive lawful money of the United States in connection with the sale, use or enjoyment of property or service, by means of any slug, or by any false, counterfeited, mutilated, sweated or foreign coin, or by any means, method, trick or device.

Whoever commits cheating machine or device is guilty of a petty misdemeanor.

History: 1953 Comp., 40A-16-13, enacted by Laws 1963, ch. 303, 16-13.



Section 30-16-14 - Failing to label secondhand watches.

30-16-14. Failing to label secondhand watches.

Failing to label secondhand watches consists of any person or jeweler failing to identify or specify in any advertising or merchandise display of watches that the watches offered for sale have had any portion of their movements or cases repaired or replaced. Watches which have had the brand name, the name of the maker, the serial number, movement number or any other distinguishing number or identifying mark erased, defaced, removed, altered or covered shall for the purpose of this section be deemed to be secondhand.

For the purpose of this section, sufficient labeling shall consist of any notice affixed to the outside of a watch which clearly and legibly indicates the word "secondhand" printed thereon so that it can be read by a person of normal vision.

Whoever commits failing to label secondhand watches is guilty of a petty misdemeanor.

History: 1953 Comp., 40A-16-14, enacted by Laws 1963, ch. 303, 16-14; 1965, ch. 71, 1.



Section 30-16-15 - Coercing the purchase of insurance from particular broker.

30-16-15. Coercing the purchase of insurance from particular broker.

Coercing the purchase of insurance from particular broker consists of any person engaged in selling real or personal property, or the lending of money, requiring as a condition precedent to the sale, financing the purchase of such property or the lending of money, or the renewal of extension of any loan or mortgage, that the purchaser of such property, or recipient of the financial assistance negotiate any policy of insurance or renewal thereof through a particular insurance company, agent, solicitor or broker.

Nothing in this section shall be construed to prevent the exercise by any person [of] the right to designate minimum standards as to the company, the terms and provisions of the policy and the adequacy of the coverage with respect to insurance on property pledged or mortgaged to such person.

Whoever commits coercing the purchase of insurance from particular broker is guilty of a petty misdemeanor.

History: 1953 Comp., 40A-16-15, enacted by Laws 1963, ch. 303, 16-15.



Section 30-16-16 - Falsely obtaining services or accommodations; probable cause; immunity; penalty.

30-16-16. Falsely obtaining services or accommodations; probable cause; immunity; penalty.

A. Falsely obtaining services or accommodations consists of a person obtaining service, food, entertainment or accommodations without paying with the intent to cheat or defraud the owner or person supplying the service, food, entertainment or accommodations.

B. A law enforcement officer may arrest without warrant a person the officer has probable cause to believe has committed the crime of falsely obtaining services or accommodations. A merchant, owner or proprietor who causes such an arrest shall not be criminally or civilly liable if the merchant, owner or proprietor has actual knowledge that the person arrested has committed the crime of falsely obtaining services or accommodations.

C. Whoever commits falsely obtaining services or accommodations when the value of the service, food, entertainment or accommodations furnished is:

(1) less than two hundred fifty dollars ($250) is guilty of a petty misdemeanor;

(2) more than two hundred fifty dollars ($250) but not more than five hundred dollars ($500) is guilty of a misdemeanor;

(3) more than five hundred dollars ($500) but not more than two thousand five hundred dollars ($2,500) is guilty of a fourth degree felony;

(4) more than two thousand five hundred dollars ($2,500) but not more than twenty thousand dollars ($20,000) is guilty of a third degree felony; and

(5) more than twenty thousand dollars ($20,000) is guilty of a second degree felony.

History: 1953 Comp., 40A-16-16, enacted by Laws 1963, ch. 303, 16-16; 1981, ch. 254, 1; 1987, ch. 121, 6; 2006, ch. 29, 8.



Section 30-16-17 - Unlawful removal of effects.

30-16-17. Unlawful removal of effects.

Unlawful removal of effects consists of any person removing or causing to be removed any baggage or effects from any hotel, motel, trailer park, inn, rented dwelling or boardinghouse while there is a lien existing thereon for the proper charges due for fare or board furnished from such hotel, motel, trailer park, inn, rented dwelling or boardinghouse, and where the owner or person in possession of such baggage or effects is given actual notice of the fact of such lien, or where a notice of such lien has been conspicuously posted upon the premises adjacent to such baggage or effects, giving notice of the fact of such lien and the amount thereof.

Whoever commits unlawful removal of effects is guilty of a petty misdemeanor.

History: 1953 Comp., 40A-16-17, enacted by Laws 1963, ch. 303, 16-17.



Section 30-16-18 - Improper sale, disposal, removal or concealing of encumbered property.

30-16-18. Improper sale, disposal, removal or concealing of encumbered property.

A. Improper sale, disposal, removal or concealing of encumbered property consists of a person knowingly, and with intent to defraud, selling, transferring, removing or concealing, or in any manner disposing of, any personal property upon which a security interest, chattel mortgage or other lien or encumbrance has attached or been retained, without the written consent of the holder of the security interest, chattel mortgage, conditional sales contract, lien or encumbrance.

B. A broker, dealer or an agent, buyer or seller who receives any remuneration whatsoever for transfer of equity or arranges the assumption of any loan on a mobile home or recreational vehicle that has a lien filed upon the vehicle with the motor vehicle division of the taxation and revenue department shall obtain written consent from the lien holder approving transferee's assumption of transferor's obligation to the lien holder within ten days of the transaction before the transaction is entered into, provided that the lien holder's written consent shall not unreasonably be withheld. Failure to do so constitutes an improper sale, disposal, removal or concealing of encumbered property, which is punishable as a petty misdemeanor.

C. Whoever commits improper sale, disposal, removal or concealing of encumbered property when the value of the property is two hundred fifty dollars ($250) or less is guilty of a petty misdemeanor.

D. Whoever commits improper sale, disposal, removal or concealing of encumbered property when the value of the property is over two hundred fifty dollars ($250) but not more than five hundred dollars ($500) is guilty of a misdemeanor.

E. Whoever commits improper sale, disposal, removal or concealing of encumbered property when the value of the property is over five hundred dollars ($500) but not more than two thousand five hundred dollars ($2,500) is guilty of a fourth degree felony.

F. Whoever commits improper sale, disposal, removal or concealing of encumbered property when the value of the property is over two thousand five hundred dollars ($2,500) but not more than twenty thousand dollars ($20,000) is guilty of a third degree felony.

G. Whoever commits improper sale, disposal, removal or concealing of encumbered property when the value of the property exceeds twenty thousand dollars ($20,000) is guilty of a second degree felony.

History: 1953 Comp., 40A-16-18, enacted by Laws 1963, ch. 303, 16-18; 1977, ch. 281, 1; 1987, ch. 121, 7; 2006, ch. 29, 9.



Section 30-16-19 - Shoplifting; definitions.

30-16-19. [Shoplifting;] definitions.

As used in Sections 40A-16-19 through 40A-16-23 [40A-16-22] New Mexico Statutes Annotated, 1953 Compilation [30-16-19 to 30-16-23 NMSA 1978]:

A. "store" means a place where merchandise is sold or offered to the public for sale at retail;

B. "merchandise" means chattels of any type or description regardless of the value offered for sale in or about a store; and

C. "merchant" means any owner or proprietor of any store, or any agent, servant or employee of the owner or proprietor.

History: 1953 Comp., 40A-16-19, enacted by Laws 1965, ch. 5, 1.



Section 30-16-20 - Shoplifting.

30-16-20. Shoplifting.

A. Shoplifting consists of one or more of the following acts:

(1) willfully taking possession of merchandise with the intention of converting it without paying for it;

(2) willfully concealing merchandise with the intention of converting it without paying for it;

(3) willfully altering a label, price tag or marking upon merchandise with the intention of depriving the merchant of all or some part of the value of it; or

(4) willfully transferring merchandise from the container in or on which it is displayed to another container with the intention of depriving the merchant of all or some part of the value of it.

B. Whoever commits shoplifting when the value of the merchandise shoplifted:

(1) is two hundred fifty dollars ($250) or less is guilty of a petty misdemeanor;

(2) is more than two hundred fifty dollars ($250) but not more than five hundred dollars ($500) is guilty of a misdemeanor;

(3) is more than five hundred dollars ($500) but not more than two thousand five hundred dollars ($2,500) is guilty of a fourth degree felony;

(4) is more than two thousand five hundred dollars ($2,500) but not more than twenty thousand dollars ($20,000) is guilty of a third degree felony; or

(5) is more than twenty thousand dollars ($20,000) is guilty of a second degree felony.

C. An individual charged with a violation of this section shall not be charged with a separate or additional offense arising out of the same transaction.

History: 1953 Comp., 40A-16-20, enacted by Laws 1965, ch. 5, 2; 1969, ch. 24, 1; 1987, ch. 121, 8; 2006, ch. 29, 10.



Section 30-16-21 - Civil liability of adult shoplifter; penalty.

30-16-21. Civil liability of adult shoplifter; penalty.

Any person who has reached the age of majority and who has been convicted of shoplifting under Section 30-16-20 NMSA 1978, may be civilly liable for the retail value of the merchandise, punitive damages of not less than one hundred dollars ($100) nor more than two hundred fifty dollars ($250), costs of the suit and reasonable attorney's fees. However, the merchant shall not be entitled to recover damages for the retail value of any recovered undamaged merchandise.

History: 1953 Comp., 40A-16-20.1, enacted by Laws 1977, ch. 104, 1.



Section 30-16-22 - Presumptions created.

30-16-22. Presumptions created.

Any person who willfully conceals merchandise on his person or on the person of another or among his belongings or the belongings of another or on or outside the premises of the store shall be prima facie presumed to have concealed the merchandise with the intention of converting it without paying for it. If any merchandise is found concealed upon any person or among his belongings it shall be prima facie evidence of willful concealment.

History: 1953 Comp., 40A-16-21, enacted by Laws 1965, ch. 5, 3.



Section 30-16-23 - Reasonable detention.

30-16-23. Reasonable detention.

If any law enforcement officer, special officer or merchant has probable cause for believing that a person has willfully taken possession of any merchandise with the intention of converting it without paying for it, or has willfully concealed merchandise, and that he can recover the merchandise by detaining the person or taking him into custody, the law enforcement officer, special officer or merchant may, for the purpose of attempting to affect [effect] a recovery of the merchandise, take the person into custody and detain him in a reasonable manner for a reasonable time. Such taking into custody or detention shall not subject the officer or merchant to any criminal or civil liability.

Any law enforcement officer may arrest without warrant any person he has probable cause for believing has committed the crime of shoplifting. Any merchant who causes such an arrest shall not be criminally or civilly liable if he has probable cause for believing the person so arrested has committed the crime of shoplifting.

History: 1953 Comp., 40A-16-22, enacted by Laws 1965, ch. 5, 4.



Section 30-16-24.1 - Theft of identity; obtaining identity by electronic fraud.

30-16-24.1. Theft of identity; obtaining identity by electronic fraud.

A. Theft of identity consists of willfully obtaining, recording or transferring personal identifying information of another person without the authorization or consent of that person and with the intent to defraud that person or another or with the intent to sell or distribute the information to another for an illegal purpose.

B. Obtaining identity by electronic fraud consists of knowingly and willfully soliciting, requesting or taking any action by means of a fraudulent electronic communication with intent to obtain the personal identifying information of another.

C. As used in this section:

(1) "fraudulent electronic communication" means a communication by a person that is an electronic mail message, web site or any other use of the internet that contains fraudulent, false, fictitious or misleading information that depicts or includes the name, logo, web site address, email address, postal address, telephone number or any other identifying information of a business, organization or state agency, to which the person has no legitimate claim of right;

(2) "personal identifying information" means information that alone or in conjunction with other information identifies a person, including the person's name, address, telephone number, driver's license number, social security number, date of birth, biometric data, place of employment, mother's maiden name, demand deposit account number, checking or savings account number, credit card or debit card number, personal identification number, electronic identification code, automated or electronic signature, passwords or any other numbers or information that can be used to obtain access to a person's financial resources, obtain identification, act as identification or obtain goods or services; and

(3) "biometric data" means data, such as finger, voice, retina or iris prints or deoxyribonucleic acid, that capture, represent or enable the reproduction of unique physical attributes of a person.

D. Whoever commits theft of identity is guilty of a fourth degree felony.

E. Whoever commits obtaining identity by electronic fraud is guilty of a fourth degree felony.

F. Prosecution pursuant to this section shall not prevent prosecution pursuant to any other provision of the law when the conduct also constitutes a violation of that other provision.

G. In a prosecution brought pursuant to this section, the theft of identity or obtaining identity by electronic fraud shall be considered to have been committed in the county:

(1) where the person whose identifying information was appropriated, obtained or sought resided at the time of the offense; or

(2) in which any part of the offense took place, regardless of whether the defendant was ever actually present in the county.

H. A person found guilty of theft of identity or of obtaining identity by electronic fraud shall, in addition to any other punishment, be ordered to make restitution for any financial loss sustained by a person injured as the direct result of the offense. In addition to out-of-pocket costs, restitution may include payment for costs, including attorney fees, incurred by that person in clearing the person's credit history, credit rating, criminal history or criminal charges or costs incurred in connection with a legal proceeding to satisfy a debt, lien, judgment or other obligation of that person arising as a result of the offense.

I. The sentencing court shall issue written findings of fact and may issue orders as are necessary to correct public records and errors in credit reports and identifying information that contain false information as a result of the theft of identity or of obtaining identity by electronic fraud.

History: Laws 2001, ch. 138, 1; 2005, ch. 296, 1; 2009, ch. 95, 3.



Section 30-16-25 - Credit cards; definitions.

30-16-25. Credit cards; definitions.

As used in Sections 30-16-25 through 30-16-38 NMSA 1978:

A. "cardholder" means the person or organization identified on the face of a credit card to whom or for whose benefit the credit card is issued by an issuer;

B. "credit card" means:

(1) any instrument or device, whether known as a credit card, credit plate, charge card or by any other name, issued with or without fee by an issuer for the use of the cardholder in obtaining money, goods, services or anything else of value, either on credit or in consideration of an undertaking or guarantee by the issuer of the payment of a check drawn by the cardholder; or

(2) a credit card account number;

C. "expired credit card" means a credit card which shows on its face that it is outdated;

D. "issuer" means the business organization or financial institution, or its duly authorized agent, which issues a credit card;

E. "participating party" means a business organization, or financial institution, other than the issuer, which acquires for value a sales slip or agreement;

F. "sales slip or agreement" means any writing evidencing a credit card transaction;

G. "merchant" means every person who is authorized by an issuer or a participating party to furnish money, goods, services or anything else of value upon presentation of a credit card by a cardholder;

H. "incomplete credit card" means a credit card upon which a part of the matter, other than the signature of the cardholder, which an issuer requires to appear on the credit card before it can be used by a cardholder, has not been stamped, embossed, imprinted or written on it;

I. "revoked credit card" means a credit card for which the permission to use has been suspended or terminated by the issuer, and notice thereof has been given to the cardholder; and

J. "anything of value" includes money, goods and services.

History: 1953 Comp., 40A-16-24, enacted by Laws 1971, ch. 239, 1; 1999, ch. 17, 1.



Section 30-16-26 - Theft of a credit card by taking or retaining possession of card taken.

30-16-26. Theft of a credit card by taking or retaining possession of card taken.

A person who takes a credit card from the person, possession, custody or control of another without the cardholder's consent, or who with knowledge that it has been so taken, acquires or possesses a credit card with the intent to use it or to sell it, or to transfer it to a person other than the issuer or the cardholder, is guilty of a fourth degree felony. Taking a credit card without consent includes obtaining it by conduct defined or known as statutory larceny, common-law larceny by trespassory taking, common-law larceny by trick, embezzlement or obtaining property by false pretense, false promise or extortion.

History: 1953 Comp., 40A-16-25, enacted by Laws 1971, ch. 239, 2.



Section 30-16-27 - Possession of a credit card stolen, lost, mislaid or delivered by mistake.

30-16-27. Possession of a credit card stolen, lost, mislaid or delivered by mistake.

A person other than the issuer who receives or possesses a credit card that he knows or has reason to know to have been stolen, lost, mislaid or delivered under a mistake as to the identity or address of the cardholder, and who retains possession thereof with the intent to use it or to sell it or to transfer it to a person other than the issuer or the cardholder, is guilty of a petty misdemeanor.

History: 1953 Comp., 40A-16-26, enacted by Laws 1971, ch. 239, 3.



Section 30-16-28 - Fraudulent transfer or receipt of a credit card.

30-16-28. Fraudulent transfer or receipt of a credit card.

A person other than the issuer, or his authorized agent, who, with intent to defraud, transfers possession of a credit card to a person other than the person whose name appears thereon, or a person who with intent to defraud receives possession of a credit card issued in the name of a person other than himself from a person other than the issuer, or his authorized agent, is guilty of a fourth degree felony.

History: 1953 Comp., 40A-16-27, enacted by Laws 1971, ch. 239, 4.



Section 30-16-29 - Fraudulent taking, receiving or transferring credit cards.

30-16-29. Fraudulent taking, receiving or transferring credit cards.

Any person who, with intent to defraud, receives, sells or transfers a credit card by making, directly or indirectly, any false statement of a material fact, either orally or in writing, respecting his identity or financial condition or that of any other person, firm or corporation, is guilty of a misdemeanor.

History: 1953 Comp., 40A-16-29, enacted by Laws 1971, ch. 239, 5.



Section 30-16-30 - Dealing in credit cards of another.

30-16-30. Dealing in credit cards of another.

Any person, other than the issuer, who possesses, receives, sells or transfers four or more credit cards, issued in a name or names other than his own in violation of Sections [Section] 30-16-26 or 30-16-27 or 30-16-28 or 30-16-29 NMSA 1978 is guilty of a third degree felony.

History: 1953 Comp., 40A-16-30, enacted by Laws 1971, ch. 239, 6.



Section 30-16-31 - Forgery of a credit card.

30-16-31. Forgery of a credit card.

A person who, with intent to defraud a purported issuer, or a person or organization providing money, goods, services or anything else of value, or any other person, makes or embosses a purported credit card, or alters such a credit card, without the consent of the issuer, is guilty of a fourth degree felony. A person "makes" a credit card when he makes or draws, in whole or in part, a device or instrument which purports to be the credit card of a named issuer but which is not such a credit card because the issuer did not authorize the making or drawing, or when he alters a credit card which was validly issued. A person "embosses" a credit card when, without the authorization of the named issuer, he completes a credit card by adding any other matter, other than the signature of a cardholder, which an issuer requires to appear on the credit card before it can be used by a cardholder.

History: 1953 Comp., 40A-16-31, enacted by Laws 1971, ch. 239, 7.



Section 30-16-32 - Fraudulent signing of credit cards or sales slips or agreements.

30-16-32. Fraudulent signing of credit cards or sales slips or agreements.

Any person, other than a cardholder, or a person authorized by him, who, with intent to defraud, signs the name of another, or of a fictitious person, to a credit card or to a sales slip or agreement is guilty of a fourth degree felony.

History: 1953 Comp., 40A-16-32, enacted by Laws 1971, ch. 239, 8.



Section 30-16-33 - Fraudulent use of a credit card.

30-16-33. Fraudulent use of a credit card.

A. Fraudulent use of a credit card consists of a person obtaining anything of value, with intent to defraud, by using:

(1) a credit card obtained in violation of Sections 30-16-25 through 30-16-38 NMSA 1978;

(2) a credit card that is invalid, expired or revoked;

(3) a credit card while fraudulently representing that the person is the cardholder named on the credit card or an authorized agent or representative of the cardholder named on the credit card; or

(4) a credit card issued in the name of another person without the consent of the person to whom the card has been issued.

B. Whoever commits fraudulent use of a credit card when the value of the property or service obtained is two hundred fifty dollars ($250) or less in any consecutive six-month period is guilty of a petty misdemeanor.

C. Whoever commits fraudulent use of a credit card when the value of the property or service obtained is over two hundred fifty dollars ($250) but not more than five hundred dollars ($500) in any consecutive six-month period is guilty of a misdemeanor.

D. Whoever commits fraudulent use of a credit card when the value of the property or service obtained is over five hundred dollars ($500) but not more than two thousand five hundred dollars ($2,500) in any consecutive six-month period is guilty of a fourth degree felony.

E. Whoever commits fraudulent use of a credit card when the value of the property or service obtained is over two thousand five hundred dollars ($2,500) but not more than twenty thousand dollars ($20,000) in any consecutive six-month period is guilty of a third degree felony.

F. Whoever commits fraudulent use of a credit card when the value of the property or service obtained is over twenty thousand dollars ($20,000) in any consecutive six-month period is guilty of a second degree felony.

History: 1953 Comp., 40A-16-33, enacted by Laws 1971, ch. 239, 9; 2006, ch. 29, 11.



Section 30-16-34 - Fraudulent acts by merchants or their employees.

30-16-34. Fraudulent acts by merchants or their employees.

A. A merchant or the employee of a merchant commits fraud if, with intent to defraud, the merchant or employee furnishes or allows to be furnished anything of value upon presentation of a credit card:

(1) obtained or retained in violation of Sections 30-16-25 through 30-16-38 NMSA 1978;

(2) fraudulently made or embossed;

(3) fraudulently signed;

(4) that the merchant or employee knows is invalid, expired or revoked; or

(5) by a person whom the merchant or employee knows is not the cardholder named on the credit card or an authorized agent or representative of the cardholder named on the credit card.

B. When the value of anything furnished by a merchant, or by an employee of a merchant, in violation of this section:

(1) is two hundred fifty dollars ($250) or less in any consecutive six-month period, the offense is a petty misdemeanor;

(2) is more than two hundred fifty dollars ($250) but not more than five hundred dollars ($500) in any consecutive six-month period, the offense is a misdemeanor;

(3) is more than five hundred dollars ($500) but not more than two thousand five hundred dollars ($2,500) in any consecutive six-month period, the offense is a fourth degree felony;

(4) is more than two thousand five hundred dollars ($2,500) but not more than twenty thousand dollars ($20,000) in any consecutive six-month period, the offense is a third degree felony; or

(5) is more than twenty thousand dollars ($20,000) in any consecutive six-month period, the offense is a second degree felony.

C. A merchant or the employee of a merchant commits fraud if, with intent to defraud, the merchant or employee fails to furnish anything of value that the merchant or employee represents in writing to the issuer or to a participating party that the merchant or employee has furnished on a credit card or cards of the issuer. When the difference between the value of anything actually furnished to a person and the value represented by the merchant to the issuer or participating party:

(1) is two hundred fifty dollars ($250) or less in any consecutive six-month period, the offense is a petty misdemeanor;

(2) is more than two hundred fifty dollars ($250) but not more than five hundred dollars ($500) in any consecutive six-month period, the offense is a misdemeanor;

(3) is more than five hundred dollars ($500) but not more than two thousand five hundred dollars ($2,500) in any consecutive six-month period, the offense is a fourth degree felony;

(4) is more than two thousand five hundred dollars ($2,500) but not more than twenty thousand dollars ($20,000) in any consecutive six-month period, the offense is a third degree felony; or

(5) is more than twenty thousand dollars ($20,000) in any consecutive six-month period, the offense is a second degree felony.

History: 1953 Comp., 40A-16-34, enacted by Laws 1971, ch. 239, 10; 2006, ch. 29, 12.



Section 30-16-35 - Possession of incomplete credit cards or machinery, plates or other contrivance.

30-16-35. Possession of incomplete credit cards or machinery, plates or other contrivance.

A. Any person who possesses an incomplete credit card, with intent to defraud, is guilty of a misdemeanor. Possession of four or more incomplete credit cards, with intent to defraud, is a fourth degree felony.

B. Any person, who with intent to defraud, possesses machinery, plates or any other contrivance designed to reproduce instruments purporting to be credit cards of an issuer who has not consented to the preparation of such credit cards, is guilty of a fourth degree felony.

History: 1953 Comp., 40A-16-35, enacted by Laws 1971, ch. 239, 11.



Section 30-16-36 - Receipt of property obtained in violation of act.

30-16-36. Receipt of property obtained in violation of act.

A person who receives money, goods, services or anything else of value obtained in violation of Section 30-16-33 NMSA 1978, and who knows or has reason to believe that it was so obtained, violates this section. The degree of the offense is determined as follows:

A. when the value of all things of value obtained from a person in violation of this section is two hundred fifty dollars ($250) or less in any consecutive six-month period, then the offense is a petty misdemeanor;

B. when the value of all things of value obtained from a person in violation of this section is more than two hundred fifty dollars ($250) but not more than five hundred dollars ($500) in any consecutive six-month period, then the offense is a misdemeanor;

C. when the value of all things of value obtained from a person in violation of this section is more than five hundred dollars ($500) but not more than two thousand five hundred dollars ($2,500) in any consecutive six-month period, then the offense is a fourth degree felony;

D. when the value of all things of value obtained from a person in violation of this section is more than two thousand five hundred dollars ($2,500) but not more than twenty thousand dollars ($20,000) in any consecutive six-month period, then the offense is a third degree felony; or

E. when the value of all things of value obtained from a person in violation of this section is more than twenty thousand dollars ($20,000) in any consecutive six-month period, then the offense is a second degree felony.

History: 1953 Comp., 40A-16-36, enacted by Laws 1971, ch. 239, 12; 2006, ch. 29, 13.



Section 30-16-37 - Obtaining fraudulently acquired transportation ticket at a discount.

30-16-37. Obtaining fraudulently acquired transportation ticket at a discount.

Any person who obtains, at a discount price, a ticket issued by an airline, railroad, steamship or other transportation company, which ticket was acquired in violation of Section 30-16-33 NMSA 1978, without reasonable inquiry to ascertain that the person from whom it was obtained had a legal right to possess it, shall be presumed to know that the ticket was acquired under circumstances constituting a violation of Section 30-16-33 NMSA 1978, and shall be guilty of a fourth degree felony.

History: 1953 Comp., 40A-16-37, enacted by Laws 1971, ch. 239, 13.



Section 30-16-38 - Applicability of other laws.

30-16-38. Applicability of other laws.

The provisions of Sections 30-16-25 through 30-16-38 NMSA 1978 shall not be construed to preclude the applicability of any other provision of the criminal law of this state or any municipality thereof that presently applies or may in the future apply to any transaction that violates the cited provisions, unless the other state or municipal law is inconsistent with the terms of the cited provisions.

History: 1953 Comp., 40A-16-38, enacted by Laws 1971, ch. 239, 14.



Section 30-16-39 - Fraudulent acts to obtain or retain possession of rented or leased vehicle or other personal property; penalty.

30-16-39. Fraudulent acts to obtain or retain possession of rented or leased vehicle or other personal property; penalty.

A person who rents or leases a vehicle or other personal property and obtains or retains possession of it by means of any false or fraudulent representation, fraudulent concealment, false pretense, trick, artifice or device, including a false representation as to the person's name, residence, employment or operator's license, is guilty of a:

A. petty misdemeanor if the vehicle or property has a value of two hundred fifty dollars ($250) or less;

B. misdemeanor if the vehicle or property has a value of over two hundred fifty dollars ($250) but not more than five hundred dollars ($500);

C. fourth degree felony if the property or vehicle has a value of over five hundred dollars ($500) but not more than two thousand five hundred dollars ($2,500);

D. third degree felony if the property or vehicle has a value of over two thousand five hundred dollars ($2,500) but not more than twenty thousand dollars ($20,000); and

E. second degree felony if the property or vehicle has a value of over twenty thousand dollars ($20,000).

History: 1953 Comp., 40A-16-39, enacted by Laws 1972, ch. 23, 1; 1979, ch. 251, 1; 2006, ch. 29, 14.



Section 30-16-40 - Fraudulent refusal to return a leased vehicle or other personal property; penalty; presumption.

30-16-40. Fraudulent refusal to return a leased vehicle or other personal property; penalty; presumption.

A. A person who, after leasing a vehicle or other personal property under a written agreement that provides for the return of the vehicle or personal property to a particular place at a particular time and who, with intent to defraud the lessor of the vehicle or personal property, fails to return the vehicle or personal property to the place within the time specified, is guilty of a:

(1) petty misdemeanor if the property or vehicle has a value of two hundred fifty dollars ($250) or less;

(2) misdemeanor if the property or vehicle has a value of over two hundred fifty dollars ($250) but not more than five hundred dollars ($500);

(3) fourth degree felony if the property or vehicle has a value of over five hundred dollars ($500) but not more than two thousand five hundred dollars ($2,500);

(4) third degree felony if the property or vehicle has a value of over two thousand five hundred dollars ($2,500) but not more than twenty thousand dollars ($20,000); and

(5) second degree felony if the property or vehicle has a value of over twenty thousand dollars ($20,000).

B. Failure of the lessee to return the vehicle or personal property to the place specified within seventy-two hours after mailing to the lessee by certified mail at the lessee's address shown on the leasing agreement a written demand to return the vehicle or personal property shall raise a rebuttable presumption that the failure to return the vehicle or personal property was with intent to defraud.

History: 1953 Comp., 40A-16-40, enacted by Laws 1973, ch. 154, 1; 1979, ch. 251, 2; 1998, ch. 67, 1; 2006, ch. 29, 15.



Section 30-16-46 - Legislative finding.

30-16-46. Legislative finding.

The legislature finds that thefts of crude petroleum oil are a significant problem in this state, and that due to the fungible nature of the product and difficulty of identification and apprehension, extraordinary measures are necessary.

History: Laws 1981, ch. 257, 1.



Section 30-16-47 - Documentation required.

30-16-47. Documentation required.

A. Any person in possession of crude petroleum oil or any sediment, water or brine produced in association with the production of oil or gas or both for transportation by motor vehicle from or to storage, disposal, processing or refining must also possess specific documentation required by regulation of the oil conservation division of the energy and minerals department, hereinafter in this act [30-16-46 to 30-16-48 NMSA 1978] called "division," which substantiates his right to be in possession of the estimated volume of crude petroleum oil carried in that vehicle. The regulation shall require the documentation to include:

(1) the identity of the operator and the location of the lease from which the crude petroleum oil or any sediment, water or brine produced in association with the production of oil or gas or both, if it is purportedly being transported from a lease; and

(2) the identity of the operator of and the location of the storage facility from which or to which the crude petroleum oil or any sediment, water or brine produced in association with the production of oil or gas or both is being transported; and

(3) the identity of the operator of and the location of the disposal, processing or refining facility to which the crude petroleum oil or any sediment, water or brine produced in association with the production of oil or gas or both is being transported; and

(4) the estimated percentage of crude petroleum oil in the sediment, water or brine produced in association with the production of oil or gas or both, which is being transported; or

(5) the volume of crude petroleum oil being transported; and

(6) any additional information the division finds necessary or convenient.

B. Any person who stores, processes, disposes of or refines any volume of crude petroleum oil must possess specific documentation as prescribed by regulation of the division which substantiates his right to be in possession of the volume of crude petroleum oil he possesses or in possession of an amount of crude petroleum oil which could reasonably justify the amount of processed or refined products produced by him from crude petroleum oil, and in his possession or sold by him.

History: Laws 1981, ch. 257, 2.



Section 30-16-48 - Penalty; further investigation.

30-16-48. Penalty; further investigation.

Any person who is found within any geographical area of the state designated by regulation of the division as a crude petroleum oil producing area, in possession of crude petroleum oil, sediment, water or brine produced in association with the production of oil or gas or both, which contains crude petroleum oil, and does not, on a reasonable request of any state police officer or other law enforcement officer as defined in Section 29-7-9 NMSA 1978, produce the required documentation for examination and inspection is guilty of a misdemeanor. If the documentation is produced but differs substantially from the load the transporter is carrying, or differs substantially from crude petroleum oil or processed or refined products produced by him from crude petroleum oil, and in his possession or sold by him, it shall be substantial evidence supporting further investigation by such officer or agent of possible theft of crude petroleum oil.

History: Laws 1981, ch. 257, 3.






Article 16A - Computer Crimes



Article 16B - Unauthorized Recording

Section 30-16B-1 - Short title.

30-16B-1. Short title.

Sections 1 through 9 [30-16B-1 to 30-16B-9 NMSA 1978] of this act may be cited as the "Unauthorized Recording Act".

History: Laws 1991, ch. 112, 1.



Section 30-16B-2 - Definitions.

30-16B-2. Definitions.

As used in the Unauthorized Recording Act [30-16B-1 NMSA 1978]:

A. "audiovisual recording" means a recording on which images, including images accompanied by sound, are recorded or otherwise stored, including motion picture film, video cassette, video tape, video disc, other recording mediums or a copy that duplicates in whole or in part the original, but does not include recordings produced by an individual for personal use that are not commercially distributed for profit;

B. "fixed" means embodied in a recording or other tangible medium of expression, by or under the authority of the owner, so that the matter embodied is sufficiently permanent or stable to permit it to be perceived, reproduced or otherwise communicated for a period of more than transitory duration;

C. "live performance" means a recitation, rendering or playing of a series of images, musical, spoken or other sounds, or a combination of images and sounds;

D. "manufacturer" means any person who actually transfers or causes the transfer of a recording, or assembles and transfers any product containing any recording as a component thereof, but does not include the manufacturer of a cartridge or casing for a recording;

E. "owner" means a person who owns the sounds or images fixed in a master phonograph record, master disc, master tape, master film or other recording on which sound or image is or can be recorded and from which the transferred recorded sounds or images are directly or indirectly derived;

F. "person" means any individual, firm, partnership, corporation, association or other entity;

G. "recording" means a tangible medium on which sounds, images or both are recorded or otherwise stored, including an original phonograph record, disc, tape, audio cassette or videocassette, wire, film or other medium now existing or developed later on which sounds, images or both are or can be recorded or otherwise stored, or a copy or reproduction that duplicates in whole or in part the original;

H. "tangible medium of expression" means the material object on which sounds, images or a combination of both are fixed by any method now known or later developed, and from which the sounds, images or combination of both can be perceived, reproduced or otherwise communicated, either directly or with the aid of a machine or device; and

I. "transfer" means to duplicate a recording from one tangible medium of expression to another recording.

History: Laws 1991, ch. 112, 2.



Section 30-16B-3 - Unauthorized recording; prohibited act; penalties.

30-16B-3. Unauthorized recording; prohibited act; penalties.

A. It is unlawful for any person to:

(1) knowingly transfer for sale or cause to be transferred any recording with intent to sell it or cause it to be sold or use it or cause it to be used for commercial advantage or private financial gain without the consent of the owner;

(2) transport within this state for commercial advantage or private financial gain a recording with the knowledge that the sounds have been transferred without the consent of the owner; or

(3) advertise or offer for sale, sell, rent or cause the sale, resale or rental of or possess for one or more of these purposes any recording that the person knows has been transferred without the consent of the owner.

B. Any person violating the provisions of Subsection A of this section:

(1) when the offense involves seven or more unauthorized recordings embodying sound or seven or more audiovisual recordings, at any one time, is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978; and

(2) when the offense involves fewer than seven unauthorized recordings embodying sound or fewer than seven audiovisual recordings, at any one time, is guilty of a misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978.

History: Laws 1991, ch. 112, 3; 2005, ch. 248, 1.



Section 30-16B-4 - Required labeling; penalties.

30-16B-4. Required labeling; penalties.

A. It is unlawful for any person for commercial advantage or private financial gain to advertise, offer for sale or resale, sell, resell, lease or possess for any of these purposes any recording that the person knows does not contain the true name of the manufacturer in a prominent place on the cover, jacket or label of the recording.

B. Any person violating the provisions of Subsection A of this section:

(1) when the offense involves seven or more unauthorized recordings embodying sound or seven or more audiovisual recordings, at any one time, is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978; and

(2) when the offense involves fewer than seven unauthorized recordings embodying sound or fewer than seven audiovisual recordings, at any one time, is guilty of a misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978.

History: Laws 1991, ch. 112, 4; 2005, ch. 248, 2.



Section 30-16B-5 - Unauthorized recording of live performances; penalties.

30-16B-5. Unauthorized recording of live performances; penalties.

A. It is unlawful for any person for commercial advantage or private financial gain to advertise, offer for sale, sell, rent, transport, cause the sale, resale, rental or transportation of or possess for one or more of these purposes a recording of a live performance that has been recorded or fixed without the consent of the owner.

B. Any person violating the provisions of Subsection A of this section:

(1) when the offense involves seven or more unauthorized recordings embodying sound or seven or more audiovisual recordings, at any one time, is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978; and

(2) when the offense involves fewer than seven unauthorized recordings embodying sound or fewer than seven audiovisual recordings, at any one time, is guilty of a misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978.

C. In the absence of a written agreement or law to the contrary, the performer of a live performance is presumed to own the rights to record or fix those sounds.

D. For the purposes of this section, a person who is authorized to maintain custody and control over business records that reflect whether the owner of the live performance consented to having the live performance recorded or fixed is a competent witness in a proceeding regarding the issue of consent.

History: Laws 1991, ch. 112, 5; 2005, ch. 248, 3.



Section 30-16B-6 - Exemptions.

30-16B-6. Exemptions.

The provisions of the Unauthorized Recording Act [30-16B-1 NMSA 1978] do not apply to:

A. any radio or television broadcaster who transfers any recording as part of, or in connection with, a radio or television broadcast transmission or for archival preservation;

B. any recording defined as a public record of any court, legislative body or proceedings of a public body, whether or not a fee is charged or collected for copies; or

C. any person who transfers a recording for his personal use and who does not derive any commercial advantage or private financial gain from the transfer.

History: Laws 1991, ch. 112, 6.



Section 30-16B-7 - Construction.

30-16B-7. Construction.

Nothing in the Unauthorized Recording Act [30-16B-1 NMSA 1978] shall enlarge or diminish the rights of parties in private litigation.

History: Laws 1991, ch. 112, 7.



Section 30-16B-8 - Forfeitures; property subject.

30-16B-8. Forfeitures; property subject.

Pursuant to the provisions of the Forfeiture Act [Chapter 31, Article 27 NMSA 1978], the following are subject to forfeiture:

A. all equipment, devices or articles that have been produced, reproduced, manufactured, distributed, dispensed or acquired in violation of the Unauthorized Recording Act;

B. all devices, materials, products and equipment of any kind that are used or intended for use in producing, reproducing, manufacturing, processing, delivering, importing or exporting any item set forth in and in violation of the Unauthorized Recording Act;

C. all books, business records, materials and other data that are used or intended for use in violation of Section 30-16B-3, 30-16B-4 or 30-16B-5 NMSA 1978; and

D. money or negotiable instruments that are the fruit or instrumentality of the crime.

History: Laws 1991, ch. 112, 8; 2015, ch. 152, 16.



Section 30-16B-9 - Forfeiture; procedure.

30-16B-9. Forfeiture; procedure.

The provisions of the Forfeiture Act [31-27-1 NMSA 1978] apply to the seizure, forfeiture and disposal of property subject to forfeiture under the Unauthorized Recording Act [30-16B-1 NMSA 1978].

History: Laws 1991, ch. 112, 9; 2002, ch. 4, 13.






Article 16C - Unauthorized Theater Recording

Section 30-16C-1 - Unlawful operation of an audiovisual recording device.

30-16C-1. Unlawful operation of an audiovisual recording device.

A. Unlawful operation of an audiovisual recording device consists of a person knowingly operating an audiovisual recording device to record or transmit a motion picture in a motion picture theater without the consent of the motion picture theater owner or manager while a motion picture is being exhibited.

B. A person who commits unlawful operation of an audiovisual recording device is guilty of a misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978.

C. The owner, manager or lessee of a motion picture theater or an agent or employee of the owner, manager or lessee who alerts law enforcement authorities that an alleged violation of Subsection A of this section is taking place is not liable in any civil action arising from the detention of the person alleged to be operating or to have operated the audiovisual recording device when the owner, manager or lessee or an agent or employee of the owner, manager or lessee is acting in good faith, unless the plaintiff can show by a preponderance of the evidence that the detention measures were unreasonable or the period of detention was unreasonably long.

D. This section does not prevent law enforcement personnel from operating an audiovisual recording device in a motion picture theater as part of a lawfully authorized investigation.

E. Nothing in this section prevents prosecution under any other statutes.

F. As used in this section:

(1) "audiovisual recording device" means a device capable of recording or transmitting a motion picture or any part of a motion picture by means of any technology; and

(2) "motion picture theater" means a movie theater, screening room or other venue used primarily for the exhibition of motion pictures.

History: Laws 2006, ch. 79, 1.






Article 16D - Unlawful Taking of a Vehicle or Motor Vehicle

Section 30-16D-1 - Unlawful taking of a vehicle or motor vehicle.

30-16D-1. Unlawful taking of a vehicle or motor vehicle.

A. Unlawful taking of a vehicle or motor vehicle consists of a person taking any vehicle or motor vehicle as defined by the Motor Vehicle Code [66-1-1 NMSA 1978] intentionally and without consent of the owner. Whoever commits unlawful taking of a vehicle or motor vehicle is guilty of a:

(1) fourth degree felony for a first offense;

(2) third degree felony for a second offense; and

(3) second degree felony for a third or subsequent offense.

B. The consent of the owner of the vehicle or motor vehicle to its taking shall not in any case be presumed or implied because of the owner's consent on a previous occasion to the taking of the vehicle or motor vehicle by the same or a different person.

C. Nothing in this section shall be construed to prohibit the holder of a lien duly recorded with the motor vehicle division of the taxation and revenue department from taking possession of a vehicle to which possession the lienholder is legally entitled under the provisions of the instrument evidencing the lien. A holder of a duly recorded lien who takes possession of a vehicle without the knowledge of the owner of the vehicle shall immediately notify the local police authority of the fact that the holder has taken possession of the vehicle.

History: 1953 Comp., 64-3-504, enacted by Laws 1978, ch. 35, 91; 1998, ch. 67, 2; 66-3-504 NMSA 1978 recompiled and amended as 30-16D-1 by Laws 2009, ch. 253, 1 and Laws 2009, ch. 261, 1.



Section 30-16D-2 - Embezzlement of a vehicle or motor vehicle.

30-16D-2. Embezzlement of a vehicle or motor vehicle.

A. Embezzlement of a vehicle or motor vehicle consists of a person embezzling or converting to the person's own use a vehicle or motor vehicle as defined by the Motor Vehicle Code [66-1-1 NMSA 1978], with which the person has been entrusted, with the fraudulent intent to deprive the owner of the vehicle or motor vehicle.

B. Whoever commits embezzlement of a vehicle or motor vehicle is guilty of a:

(1) fourth degree felony for a first offense;

(2) third degree felony for a second offense; and

(3) second degree felony for a third or subsequent offense.

History: Laws 2009, ch. 253, 2 and Laws 2009, ch. 261, 2.



Section 30-16D-3 - Fraudulently obtaining a vehicle or motor vehicle.

30-16D-3. Fraudulently obtaining a vehicle or motor vehicle.

A. Fraudulently obtaining a vehicle or motor vehicle consists of a person intentionally misappropriating or taking a vehicle or motor vehicle as defined by the Motor Vehicle Code [66-1-1 NMSA 1978] that belongs to another person by means of fraudulent conduct, practices or representations.

B. Whoever commits fraudulently obtaining a vehicle or motor vehicle is guilty of a:

(1) fourth degree felony for a first offense;

(2) third degree felony for a second offense; and

(3) second degree felony for a third or subsequent offense.

History: Laws 2009, ch. 253, 3 and Laws 2009, ch. 261, 3.



Section 30-16D-4 - Receiving or transferring stolen vehicles or motor vehicles.

30-16D-4. Receiving or transferring stolen vehicles or motor vehicles.

A. Receiving or transferring a stolen vehicle or motor vehicle consists of a person who, with intent to procure or pass title to a vehicle or motor vehicle as defined by the Motor Vehicle Code [66-1-1 NMSA 1978] that the person knows or has reason to believe has been stolen or unlawfully taken, receives or transfers possession of the vehicle or motor vehicle from or to another or who has in the person's possession any vehicle that the person knows or has reason to believe has been stolen or unlawfully taken. This section shall not apply to an officer of the law engaged at the time in the performance of the officer's duty as an officer.

B. Whoever commits receiving or transferring a stolen vehicle or motor vehicle is guilty of a:

(1) fourth degree felony for a first offense;

(2) third degree felony for a second offense; and

(3) second degree felony for a third or subsequent offense.

History: 1953 Comp., 64-3-505, enacted by Laws 1978, ch. 35, 92; 66-3-505 NMSA 1978 recompiled and amended as 30-16D-4 by Laws 2009, ch. 253, 4 and Laws 2009, ch. 261, 4.



Section 30-16D-5 - Injuring or tampering with a motor vehicle.

30-16D-5. Injuring or tampering with a motor vehicle.

A. Injuring or tampering with a motor vehicle consists of a person, individually or in association with another person:

(1) purposely and without authority from the owner starting or causing to be started the engine of any motor vehicle;

(2) purposely and maliciously shifting or changing the starting device or gears of a standing motor vehicle to a position other than that in which they were left by the owner or driver of the motor vehicle;

(3) purposely scratching or damaging the chassis, running gear, body, sides, top covering or upholstering of a motor vehicle that is the property of another;

(4) purposely destroying any part of a motor vehicle or purposely cutting, mashing or marking or in any other way destroying or damaging any part, attachment, fastening or appurtenance of a motor vehicle without the permission of the owner;

(5) purposely draining or starting the drainage of any radiator, oil tank or gas tank upon a motor vehicle without the permission of the owner;

(6) purposely putting any metallic or other substance or liquid in the radiator, carburetor, oil tank, grease cup, oilers, lamps, gas tanks or machinery of the motor vehicle with the intent to injure or damage or impede the working of the machinery of the motor vehicle;

(7) maliciously tightening or loosening any bracket, bolt, wire, nut, screw or other fastening on a motor vehicle; or

(8) purposely releasing the brake upon a standing motor vehicle with the intent to injure the motor vehicle.

B. Whoever commits injuring or tampering with a motor vehicle is guilty of a misdemeanor.

C. As used in this section, "motor vehicle" means a motor vehicle as defined by the Motor Vehicle Code [66-1-1 NMSA 1978].

History: 1953 Comp., 64-3-506, enacted by Laws 1978, ch. 35, 93; 66-3-506 NMSA 1978 recompiled and amended as 30-16D-5 by Laws 2009, ch. 253, 5 and Laws 2009, ch. 261, 5.



Section 30-16D-6 - Altering or changing engine or other numbers.

30-16D-6. Altering or changing engine or other numbers.

A. No person shall, with fraudulent intent, deface, remove, cover, destroy or alter the manufacturer's serial number, engine number, decal or other distinguishing number or identification mark or number placed under assignment of the motor vehicle division of the taxation and revenue department of a vehicle required to be registered under the Motor Vehicle Code [66-1-1 NMSA 1978] or any vehicle, motor vehicle or motor vehicle engine or component as defined by the Motor Vehicle Code for which a dismantler's notification form has been processed through the division, nor shall any person place or stamp any serial, engine, decal or other number or mark upon the vehicle except one assigned by the division. Any violation of this section is a fourth degree felony.

B. This section shall not prohibit the restoration by an owner of an original serial, engine, decal or other number or mark when the restoration is made under permit issued by the division nor prevent any manufacturer from placing, in the ordinary course of business, numbers, decals or marks upon vehicles or parts thereof.

History: 1953 Comp., 64-3-508, enacted by Laws 1978, ch. 35, 95; 66-3-508 NMSA 1978 recompiled and amended as 30-16D-6 by Laws 2009, ch. 253, 6 and Laws 2009, ch. 261, 6.






Article 17 - Fire

Section 30-17-1 - Improper handling of fire.

30-17-1. Improper handling of fire.

Improper handling of fire consists of:

A. setting fire, or causing or procuring a fire to be set to any inflammable vegetation or forest material, growing or being on the lands of another person and without the permission of the owner thereof;

B. allowing fire to escape or spread from the control of the person having charge thereof without using reasonable and proper precaution to prevent such fire from escaping or spreading;

C. burning any inflammable vegetation or forest material, whether upon his own land or that of another person, without using proper and reasonable precaution at all times to prevent the escape of such fire;

D. leaving any campfire burning and unattended upon the lands of another person; or

E. causing a fire to be started in any inflammable vegetation or forest material, growing or being upon the lands of another person, by means of any lighted cigar, cigarette, match or other manner, and leaving such fire unquenched.

Provided, nothing herein shall constitute improper handling of fire where the fire is a backfire set for the purpose of stopping the progress of a fire then actually burning.

Whoever commits improper handling of fire is guilty of a petty misdemeanor.

History: 1953 Comp., 40A-17-1, enacted by Laws 1963, ch. 303, 17-1.



Section 30-17-2 - Use of an engine without spark arrester.

30-17-2. Use of an engine without spark arrester.

Use of an engine without spark arrester consists of using or operating any locomotive, logging engine, portable engine, traction engine or stationary engine using any combustible fuel when such engine is not provided with an adequate spark arrester kept in constant use and repair.

Escape of fire or live sparks from any engine shall be prima facie evidence that such engine has not been adequately equipped with a spark arrester in compliance with this section.

Whoever commits use of an engine without spark arrester is guilty of a petty misdemeanor.

History: 1953 Comp., 40A-17-2, enacted by Laws 1963, ch. 303, 17-2.



Section 30-17-5 - Arson and negligent arson.

30-17-5. Arson and negligent arson.

A. Arson consists of a person maliciously or willfully starting a fire or causing an explosion with the purpose of destroying or damaging:

(1) a building, occupied structure or property of another person;

(2) a bridge, utility line, fence or sign; or

(3) any property, whether the person's own property or the property of another person, to collect insurance for the loss.

B. Whoever commits arson when the damage is two hundred fifty dollars ($250) or less is guilty of a petty misdemeanor.

C. Whoever commits arson when the damage is over two hundred fifty dollars ($250) but not more than five hundred dollars ($500) is guilty of a misdemeanor.

D. Whoever commits arson when the damage is over five hundred dollars ($500) but not more than two thousand five hundred dollars ($2,500) is guilty of a fourth degree felony.

E. Whoever commits arson when the damage is over two thousand five hundred dollars ($2,500) but not more than twenty thousand dollars ($20,000) is guilty of a third degree felony.

F. Whoever commits arson when the damage is over twenty thousand dollars ($20,000) is guilty of a second degree felony.

G. Negligent arson consists of a person recklessly starting a fire or causing an explosion, whether on the person's property or the property of another person, and thereby directly:

(1) causing the death or bodily injury of another person; or

(2) damaging or destroying a building or occupied structure of another person.

H. Whoever commits negligent arson is guilty of a fourth degree felony.

I. As used in this section, "occupied structure" includes a boat, trailer, car, airplane, structure or place adapted for the transportation or storage of property, for overnight accommodations of persons or for carrying on business therein, whether or not a person is actually present.

History: 1953 Comp., 40A-17-5, enacted by Laws 1970, ch. 39, 1; 2006, ch. 29, 16.



Section 30-17-6 - Aggravated arson.

30-17-6. Aggravated arson.

Aggravated arson consists of the willful or malicious damaging by any explosive substance or the willful or malicious setting fire to any bridge, aircraft, watercraft, vehicle, pipeline, utility line, communication line or structure, railway structure, private or public building, dwelling or other structure, causing a person great bodily harm.

Whoever commits aggravated arson is guilty of a second degree felony.

History: 1953 Comp., 40A-17-6, enacted by Laws 1963, ch. 303, 17-6.






Article 18 - Animals

Section 30-18-1 - Cruelty to animals; extreme cruelty to animals; penalties; exceptions.

30-18-1. Cruelty to animals; extreme cruelty to animals; penalties; exceptions.

A. As used in this section, "animal" does not include insects or reptiles.

B. Cruelty to animals consists of a person:

(1) negligently mistreating, injuring, killing without lawful justification or tormenting an animal; or

(2) abandoning or failing to provide necessary sustenance to an animal under that person's custody or control.

C. As used in Subsection B of this section, "lawful justification" means:

(1) humanely destroying a sick or injured animal; or

(2) protecting a person or animal from death or injury due to an attack by another animal.

D. Whoever commits cruelty to animals is guilty of a misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978. Upon a fourth or subsequent conviction for committing cruelty to animals, the offender is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

E. Extreme cruelty to animals consists of a person:

(1) intentionally or maliciously torturing, mutilating, injuring or poisoning an animal; or

(2) maliciously killing an animal.

F. Whoever commits extreme cruelty to animals is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

G. The court may order a person convicted for committing cruelty to animals to participate in an animal cruelty prevention program or an animal cruelty education program. The court may also order a person convicted for committing cruelty to animals or extreme cruelty to animals to obtain psychological counseling for treatment of a mental health disorder if, in the court's judgment, the mental health disorder contributed to the commission of the criminal offense. The offender shall bear the expense of participating in an animal cruelty prevention program, animal cruelty education program or psychological counseling ordered by the court.

H. If a child is adjudicated of cruelty to animals, the court shall order an assessment and any necessary psychological counseling or treatment of the child.

I. The provisions of this section do not apply to:

(1) fishing, hunting, falconry, taking and trapping, as provided in Chapter 17 NMSA 1978;

(2) the practice of veterinary medicine, as provided in Chapter 61, Article 14 NMSA 1978;

(3) rodent or pest control, as provided in Chapter 77, Article 15 NMSA 1978;

(4) the treatment of livestock and other animals used on farms and ranches for the production of food, fiber or other agricultural products, when the treatment is in accordance with commonly accepted agricultural animal husbandry practices;

(5) the use of commonly accepted Mexican and American rodeo practices, unless otherwise prohibited by law;

(6) research facilities licensed pursuant to the provisions of 7 U.S.C. Section 2136, except when knowingly operating outside provisions, governing the treatment of animals, of a research or maintenance protocol approved by the institutional animal care and use committee of the facility; or

(7) other similar activities not otherwise prohibited by law.

J. If there is a dispute as to what constitutes commonly accepted agricultural animal husbandry practices or commonly accepted rodeo practices, the New Mexico livestock board shall hold a hearing to determine if the practice in question is a commonly accepted agricultural animal husbandry practice or commonly accepted rodeo practice.

History: 1978 Comp., 30-18-1, enacted by Laws 1999, ch. 107, 1; 2001, ch. 81, 1; 2007, ch. 6, 1.



Section 30-18-1.1 - Seizure of animals; notice.

30-18-1.1. Seizure of animals; notice.

A. A peace officer who reasonably believes that the life or health of an animal is endangered due to cruel treatment may apply to the district court, magistrate court or the metropolitan court in the county where the animal is located for a warrant to seize the animal.

B. If the court finds probable cause that the animal is being cruelly treated, the court shall issue a warrant for the seizure of the animal. The court shall also schedule a hearing on the matter as expeditiously as possible within thirty days unless good cause is demonstrated by the state for a later time.

C. Written notice regarding the time and location of the hearing shall be provided to the owner of the seized animal. The court may order publication of a notice of the hearing in a newspaper closest to the location of the seizure.

D. If the owner of the animal cannot be determined, a written notice regarding the circumstances of the seizure shall be conspicuously posted where the animal is seized at the time the seizure occurs.

E. At the option and expense of the owner, the seized animal may be examined by a veterinarian of the owner's choice.

F. If the animal is a type of livestock, seizure shall be pursuant to Chapter 77, Article 18 NMSA 1978.

History: Laws 1999, ch. 107, 2.



Section 30-18-1.2 - Disposition of seized animals.

30-18-1.2. Disposition of seized animals.

A. If the court finds that a seized animal is not being cruelly treated and that the animal's owner is able to provide for the animal adequately, the court shall return the animal to its owner.

B. If the court finds that a seized animal is being cruelly treated or that the animal's owner is unable to provide for the animal adequately, the court shall hold a hearing to determine the disposition of the animal.

C. An agent of the New Mexico livestock board, an animal control agency operated by the state, a county or a municipality, or an animal shelter or other animal welfare organization designated by an animal control agency or an animal shelter, in the custody of which an animal that has been cruelly treated has been placed may petition the court to request that the animal's owner may be ordered to post security with the court to indemnify the costs incurred to care and provide for the seized animal pending the disposition of any criminal charges of committing cruelty to animals pending against the animal's owner.

D. The court shall determine the amount of security while taking into consideration all of the circumstances of the case including the owner s ability to pay, and may conduct periodic reviews of its order. If the posting of security is ordered, the animal control agency, animal shelter or animal welfare organization may, with permission of the court, draw from the security to indemnify the costs incurred to care and provide for the seized animal pending disposition of the criminal charges.

E. If the owner of the animal does not post security within fifteen days after the issuance of the order, or if, after reasonable and diligent attempts the owner cannot be located, the animal may be deemed abandoned and relinquished to the animal control agency, animal shelter or animal welfare organization for adoption or humane destruction; provided that if the animal is livestock other than poultry associated with cockfighting, the animal may be sold pursuant to the procedures set forth in Section 77-18-2 NMSA 1978.

F. Nothing in this section shall prohibit an owner from voluntarily relinquishing an animal to an animal control agency or shelter in lieu of posting security. A voluntary relinquishment shall not preclude further prosecution of any criminal charges alleging that the owner has committed felony cruelty to animals.

G. Upon conviction, the court shall place the animal with an animal shelter or animal welfare organization for placement or for humane destruction.

H. As used in this section, "livestock" means all domestic or domesticated animals that are used or raised on a farm or ranch and exotic animals in captivity and includes horses, asses, mules, cattle, sheep, goats, swine, bison, poultry, ostriches, emus, rheas, camelids and farmed cervidae but does not include canine or feline animals.

History: Laws 1999, ch. 107, 3; 2009, ch. 43, 1.



Section 30-18-1.3 - Costs.

30-18-1.3. Costs.

A. Upon conviction, a defendant shall be liable for the reasonable cost of boarding the animal and all necessary veterinary examinations and care provided to the animal. The amount of these costs shall be offset by the security posted pursuant to Section 30-18-1.2 NMSA 1978. Unexpended security funds shall be returned to the defendant.

B. In the absence of a conviction, the seizing agency shall bear the costs of boarding the animal and all necessary veterinary examinations and care of the animal during the pendency of the proceedings, return the animal, if not previously relinquished, and all of the security posted pursuant to Section 30-18-1.2 NMSA 1978.

History: Laws 1999, ch. 107, 4; 2009, ch. 43, 2.



Section 30-18-3 - Unlawful branding.

30-18-3. Unlawful branding.

Unlawful branding consists of either:

A. branding, marking or causing to be branded or marked any animal, which is the property of another, with any brand not the brand of the owner of the animal;

B. defacing or obliterating any brand or mark upon any animal which is the property of another; or

C. using any brand unless said brand shall have been duly recorded in the office of the cattle sanitary board of New Mexico [New Mexico livestock board] or the sheep sanitary board of New Mexico [New Mexico livestock board], whichever is applicable, and the person holds a certificate from the cattle sanitary board [New Mexico livestock board] or the sheep sanitary board [New Mexico livestock board] certifying to the fact of such record.

Whoever commits unlawful branding is guilty of a fourth degree felony.

History: 1953 Comp., 40A-18-3, enacted by Laws 1963, ch. 303, 18-3.



Section 30-18-4 - Unlawful disposition of animal.

30-18-4. Unlawful disposition of animal.

Unlawful disposition of animal consists of:

A. skinning or removing without the permission of the owner any part of the hide of any neat cattle found dead;

B. abandoning any livestock without giving reasonable notice to the owner, where the livestock has been entrusted by the owner to such person for the herding, care or safekeeping upon a contract for a valuable consideration;

C. taking any livestock for use or work, without the consent of the owner;

D. driving or leading any animal being the property of another from its usual range, without the consent of the owner;

E. contracting, selling or otherwise disposing of any animal, which a person has in his possession or under his control on shares or under contract, without the consent of the owner of such animal; or

F. knowingly buying, taking or receiving from any person having in his possession, or under his control, any animal on shares or under contract, without the consent of the owner of such animal.

Whoever commits unlawful disposition of animal is guilty of a misdemeanor.

History: 1953 Comp., 40A-18-4, enacted by Laws 1963, ch. 303, 18-4.



Section 30-18-5 - Illegal confinement of animals.

30-18-5. Illegal confinement of animals.

Illegal confinement of animals consists of:

A. detaining for more than two (2) hours for the purpose of milking any cow, without the permission of the owner;

B. taking and detaining any bull for the purpose of improving livestock, without the consent of the owner;

C. intentionally separating offspring of livestock from the mother, unless branded. Provided that, when milk cows, which are actually used to furnish milk for household or dairy purposes, have calves, that are unbranded, such young animals may be separated from their mother and inclosed; or

D. confining, or in any manner interfering with the freedom of, or selling, or offering to sell, any freshly branded animal, unless such animal has been previously branded with an older and duly recorded brand for which the person has a legally executed bill of sale from the owner of such brand or unless such animals are with their mother, or unless such animals are the calves of milk cows when such cows are actually used to furnish milk for household purposes or for carrying on a dairy; but in every such case the person, firm or corporation, separating calves from their mother for either of these purposes shall, upon the demand of any sheriff, inspector or other officer, produce, in a reasonable time, the mother of each of such calves so that interested parties may ascertain if the cow does or does not claim and suckle such calf.

Whoever commits illegal confinement of animals is guilty of a misdemeanor.

History: 1953 Comp., 40A-18-5, enacted by Laws 1963, ch. 303, 18-5; 1965, ch. 3, 1.



Section 30-18-6 - Transporting stolen livestock.

30-18-6. Transporting stolen livestock.

Transporting stolen livestock consists of knowingly transporting or carrying any stolen or unlawfully possessed livestock or any unlawfully possessed game animal, or any parts thereof.

Whoever commits transporting stolen livestock is guilty of a fourth degree felony.

History: 1953 Comp., 40A-18-6, enacted by Laws 1963, ch. 303, 18-6.



Section 30-18-7 - Misrepresentation of pedigree.

30-18-7. Misrepresentation of pedigree.

Misrepresentation of pedigree consists of either the giving, obtaining, misrepresenting or exhibiting of any type of registry certificate or transfer certificate, pertaining to the pedigree registry of any animal, knowing such certificate to be false or misleading, or to have been secured by means of false pretenses or false representations.

Whoever commits misrepresentation of pedigree is guilty of a misdemeanor.

History: 1953 Comp., 40A-18-7, enacted by Laws 1963, ch. 303, 18-7.



Section 30-18-8 - Killing unbranded cattle; killing, without bill of sale, cattle bearing brand of another person; penalty.

30-18-8. [Killing unbranded cattle; killing, without bill of sale, cattle bearing brand of another person; penalty.]

Any person, firm or corporation, who shall kill or cause to be killed, for sale or use any unbranded neat cattle, or any cattle on which the brand has not peeled off and fully healed, unless such cattle shall have an older and duly recorded brand; or shall kill, or cause to be killed for sale or use any neat cattle having a brand not legally owned by such person, firm or corporation, without having taken a duly acknowledged bill of sale for the same from the owner thereof, shall be deemed guilty of a petty misdemeanor.

History: 1953 Comp., 40A-18-8, enacted by Laws 1965, ch. 7, 1.



Section 30-18-9 - Dog fighting and cockfighting; penalty.

30-18-9. Dog fighting and cockfighting; penalty.

A. It is unlawful for any person to cause, sponsor, arrange, hold or participate in a fight between dogs or cocks for the purpose of monetary gain or entertainment. Participation in a fight between dogs or cocks for the purpose of monetary gain or entertainment consists of an adult knowingly:

(1) being present at a dog fight without attempting to interfere with or stop the contest; or

(2) owning or equipping one of the participating dogs or cocks with knowledge of the contest.

B. It is unlawful to train, equip or sponsor a dog or cock for the purpose of having it participate in a fight with another dog or cock, respectively, for monetary gain or entertainment.

C. Any person violating the provisions of Subsection A or B of this section, as it pertains to dogs, is guilty of a fourth degree felony.

D. Any person violating the provisions of Subsection A or B of this section as it pertains to cocks:

(1) upon a first conviction, is guilty of a petty misdemeanor;

(2) upon a second conviction, is guilty of a misdemeanor; and

(3) upon a third or subsequent conviction, is guilty of a fourth degree felony.

History: Laws 1981, ch. 30, 1; 2007, ch. 6, 2.



Section 30-18-10 - Exclusion.

30-18-10. Exclusion.

Nothing in this act [30-18-9, 30-18-10 NMSA 1978] shall be construed to prohibit or make unlawful the taking of game animals, game birds or game fish by the use of dogs, provided the person so doing is licensed as provided by law and is using such dogs in a lawful manner.

History: Laws 1981, ch. 30, 2.



Section 30-18-11 - Unlawful tripping of an equine; exception.

30-18-11. Unlawful tripping of an equine; exception.

A. Unlawful tripping of an equine consists of intentionally using a wire, pole, stick, rope or any other object to cause an equine to lose its balance or fall, for the purpose of sport or entertainment.

B. The provisions of Subsection A of this section do not apply to laying an equine down for medical or identification purposes.

C. As used in this section, "equine" means a horse, pony, mule, donkey or hinny.

D. Whoever commits unlawful tripping of an equine is guilty of a misdemeanor.

E. Whoever commits unlawful tripping of an equine that causes the maiming, crippling or death of the equine is guilty of a fourth degree felony.

History: Laws 1995, ch. 113, 1.



Section 30-18-12 - Injury to livestock.

30-18-12. Injury to livestock.

A. Injury to livestock consists of willfully and maliciously poisoning, killing or injuring livestock that is the property of another.

B. As used in this section, "livestock" means cattle, sheep, buffalo, horses, mules, goats, swine and ratites.

C. Whoever commits injury to livestock is guilty of a fourth degree felony.

History: Laws 1998, ch. 35, 1.



Section 30-18-13 - Injury to a police dog, police horse or fire dog; harassment of a police dog, police horse or fire dog.

30-18-13. Injury to a police dog, police horse or fire dog; harassment of a police dog, police horse or fire dog.

A. As used in this section:

(1) "fire dog" means a dog used by a fire department, special fire district or the state fire marshal for the primary purpose of aiding in the detection of flammable materials or the investigation of fires;

(2) "police dog" means a dog used by a law enforcement or corrections agency that is specially trained for law enforcement or corrections work in the areas of tracking, suspect apprehension, crowd control or drug or explosives detection; and

(3) "police horse" means a horse that is used by a law enforcement or corrections agency for law enforcement or corrections work.

B. Injury to a police dog, police horse or fire dog consists of willfully and with intent to injure or prevent the lawful performance of its official duties:

(1) striking, beating, kicking, cutting, stabbing, shooting or administering poison or any other harmful substance to a police dog, police horse or fire dog; or

(2) throwing or placing an object or substance in a manner that is likely to produce injury to a police dog, police horse or fire dog.

C. Whoever commits injury to a police dog, police horse or fire dog when the injury causes the animal minor physical injury or pain is guilty of a petty misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978.

D. Whoever commits injury to a police dog, police horse or fire dog when the injury causes the animal serious physical injury or death or directly causes the destruction of the animal is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

E. A person convicted of injury to a police dog, police horse or fire dog may be ordered to make restitution for the animal's veterinary bills or replacement costs of the animal if it is permanently disabled, killed or destroyed.

F. Harassment of a police dog, police horse or fire dog consists of a person willfully and maliciously interfering with or obstructing a police dog, police horse or fire dog by frightening, agitating, harassing or hindering the animal.

G. Whoever commits harassment of a police dog, police horse or fire dog is guilty of a misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978.

H. Whoever commits harassment of a police dog, police horse or fire dog that results in bodily injury to a person not an accomplice to the criminal offense is guilty of a misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978.

I. It is an affirmative defense to a prosecution brought pursuant to the provisions of this section that a police dog, police horse or fire dog was not handled in accordance with well-recognized national handling procedures or was handled in a manner contrary to its own department's handling policies and procedures.

History: Laws 1999, ch. 107, 5.



Section 30-18-14 - Livestock crimes; livestock inspectors to enforce.

30-18-14. Livestock crimes; livestock inspectors to enforce.

Livestock inspectors who are certified peace officers shall enforce the provisions of Chapter 30, Article 18 NMSA 1978 and other criminal laws relating to livestock.

History: Laws 2001, ch. 8, 1 and Laws 2001, ch. 341, 1.



Section 30-18-15 - Intracardiac injection prohibited on conscious animal.

30-18-15. Intracardiac injection prohibited on conscious animal.

A. It is unlawful for an employee or agent of an animal control service or facility, animal shelter or humane society to use intracardiac injection to administer euthanasia on a conscious animal if the animal could first be rendered unconscious in a humane manner.

B. A person who violates the provisions of Subsection A of this section is guilty of a misdemeanor and shall be sentenced in accordance with the provisions of Section 31-19-1 NMSA 1978.

History: Laws 2004, ch. 35, 1.






Article 19 - Gambling

Section 30-19-1 - Definitions relating to gambling.

30-19-1. Definitions relating to gambling.

As used in Chapter 30, Article 19 NMSA 1978:

A. "antique gambling device" means a gambling device manufactured before 1970 and substantially in original condition that is not used for gambling or commercial gambling or located in a gambling place;

B. "bet" means a bargain in which the parties agree that, dependent upon chance, even though accompanied by some skill, one stands to win or lose anything of value specified in the agreement. A bet does not include:

(1) bona fide business transactions that are valid under the law of contracts, including:

(a) contracts for the purchase or sale, at a future date, of securities or other commodities; and

(b) agreements to compensate for loss caused by the happening of the chance, including contracts for indemnity or guaranty and life or health and accident insurance;

(2) offers of purses, prizes or premiums to the actual contestants in any bona fide contest for the determination of skill, speed, strength or endurance or to the bona fide owners of animals or vehicles entered in such contest;

(3) a lottery as defined in this section; or

(4) betting otherwise permitted by law;

C. "gambling device" means a contrivance other than an antique gambling device that is not licensed for use pursuant to the Gaming Control Act [60-2E-1 NMSA 1978] and that, for a consideration, affords the player an opportunity to obtain anything of value, the award of which is determined by chance, even though accompanied by some skill, whether or not the prize is automatically paid by the device;

D. "gambling place" means a building or tent, a vehicle, whether self-propelled or not, or a room within any of them that is not within the premises of a person licensed as a lottery retailer or that is not licensed pursuant to the Gaming Control Act, one of whose principal uses is:

(1) making and settling of bets;

(2) receiving, holding, recording or forwarding bets or offers to bet;

(3) conducting lotteries; or

(4) playing gambling devices; and

E. "lottery" means an enterprise wherein, for a consideration, the participants are given an opportunity to win a prize, the award of which is determined by chance, even though accompanied by some skill. "Lottery" does not include the New Mexico state lottery established and operated pursuant to the New Mexico Lottery Act [6-24-1 NMSA 1978] or gaming that is licensed and operated pursuant to the Gaming Control Act. As used in this subsection, "consideration" means anything of pecuniary value required to be paid to the promoter in order to participate in a gambling or gaming enterprise.

History: 1953 Comp., 40A-19-1, enacted by Laws 1963, ch. 303, 19-1; 1965, ch. 37, 1; 1985, ch. 108, 1; 1995, ch. 155, 37; 1997, ch. 190, 66; 2002, ch. 102, 1.



Section 30-19-2 - Gambling.

30-19-2. Gambling.

Gambling consists of:

A. making a bet;

B. entering or remaining in a gambling place with intent to make a bet, to participate in a lottery or to play a gambling device;

C. conducting a lottery; or

D. possessing facilities with intent to conduct a lottery.

Whoever commits gambling is guilty of a petty misdemeanor.

History: 1953 Comp., 40A-19-2, enacted by Laws 1963, ch. 303, 19-2.



Section 30-19-3 - Commercial gambling.

30-19-3. Commercial gambling.

Commercial gambling consists of either:

A. participating in the earnings of or operating a gambling place;

B. receiving, recording or forwarding bets or offers to bet;

C. possessing facilities with the intent to receive, record or forward bets or offers to bet;

D. for gain, becoming a custodian of anything of value, bet or offered to be bet;

E. conducting a lottery where both the consideration and the prize are money, or whoever with intent to conduct a lottery, possesses facilities to do so; or

F. setting up for use, for the purpose of gambling, or collecting the proceeds of, any gambling device.

Whoever commits commercial gambling is guilty of a fourth degree felony.

History: 1953 Comp., 40A-19-3, enacted by Laws 1963, ch. 303, 19-3.



Section 30-19-4 - Permitting premises to be used for gambling.

30-19-4. Permitting premises to be used for gambling.

Permitting premises to be used for gambling consists of:

A. knowingly permitting any property owned or occupied by such person or under his control to be used as a gambling place; or

B. knowingly permitting a gambling device to be set up for use for the purpose of gambling in a place under his control.

Whoever commits permitting premises to be used for gambling is guilty of a petty misdemeanor.

History: 1953 Comp., 40A-19-4, enacted by Laws 1963, ch. 303, 19-4.



Section 30-19-5 - Dealing in gambling devices.

30-19-5. Dealing in gambling devices.

A. Dealing in gambling devices consists of manufacturing, transferring commercially or possessing, with intent to transfer commercially, any of the following:

(1) anything which he knows evidences, purports to evidence or is designed to evidence participation in gambling; or

(2) any device which he knows is designed exclusively for gambling purposes or anything which he knows is designed exclusively as a subassembly or essential part of such device. This includes, without limitation, gambling devices, numbers jars, punchboards and roulette wheels.

Proof of possession of any device designed exclusively for gambling purposes which is not in a gambling place and is not set up for use is prima facie evidence of possession with intent to transfer.

B. The provisions of this section shall not apply to any manufacturer of gambling devices who exports his product exclusively in foreign commerce, and who is under ten thousand dollar ($10,000) bond payable to the state of New Mexico to assure export.

Provided, however, the provisions of this section shall apply to manufacturers of gambling devices used, adapted, devised or designed to be used in bookmaking, in wagering pools with respect to a sporting event, or in a numbers, policy, bolita or similar game.

C. Nothing in this section shall be construed to prohibit the ownership, possession, display, sale, purchase, exchange or transfer of antique gambling devices.

D. Whoever deals in gambling devices, other than those herein specified and excluded, is guilty of a misdemeanor.

History: 1953 Comp., 40A-19-5, enacted by Laws 1963, ch. 303, 19-5; 1965, ch. 230, 1; 1985, ch. 108, 2.



Section 30-19-6 - Permissive lottery.

30-19-6. Permissive lottery.

A. Nothing in Chapter 30, Article 19 NMSA 1978 shall be held to prohibit any bona fide motion picture theater from offering prizes of cash or merchandise for advertising purposes, in connection with such business or for the purpose of stimulating business, whether or not any consideration other than a monetary consideration in excess of the regular price of admission is exacted for participation in drawings for prizes.

B. Nothing in Chapter 30, Article 19 NMSA 1978 shall be construed to apply to any activity:

(1) regulated by the New Mexico Bingo and Raffle Act [60-2F-1 NMSA 1978]; or

(2) specifically exempted from regulation by the provisions of the New Mexico Bingo and Raffle Act.

History: 1953 Comp., 40A-19-6, enacted by Laws 1963, ch. 303, 19-6; 1981, ch. 231, 1; 2009, ch. 81, 27.



Section 30-19-7 - Fraudulently operating a lottery.

30-19-7. Fraudulently operating a lottery.

Fraudulently operating a lottery consists of operating or managing any lottery which does not provide a fair and equal chance to all participants, or which lottery is conducted in a manner tending to defraud or mislead the public.

Whoever commits fraudulently operating a lottery is guilty of a misdemeanor.

History: 1953 Comp., 40A-19-7, enacted by Laws 1963, ch. 303, 19-7.



Section 30-19-7.2 - Recreational bingo exception.

30-19-7.2. Recreational bingo exception.

Nothing in this chapter or in the New Mexico Bingo and Raffle Act [60-2B-1 NMSA 1978] prohibits a senior citizen group from organizing and conducting bingo at a senior citizen center, provided that no person other than players participating in the bingo game receive or become entitled to receive any part of the proceeds, either directly or indirectly, from the bingo game, and no minor is allowed to participate in the organization or conduct of games or play bingo. As used in this section, "senior citizen group" means an organization in which the majority of the membership consists of persons who are at least fifty-five years of age and the primary activities and purposes of which are to provide recreational or social activities for those persons.

History: Laws 1997, ch. 101, 1.



Section 30-19-8 - Gambling and gambling houses as public nuisance.

30-19-8. Gambling and gambling houses as public nuisance.

Except as otherwise permitted or excepted under this article [30-19-1 to 30-19-15 NMSA 1978], any gambling device or gambling place is a public nuisance per se.

The attorney general, any district attorney or any citizen of this state may institute an injunction proceeding to have such public nuisance abated. In the event such injunction is issued on behalf of any citizen of this state it shall not be necessary in such proceeding to show that he is personally injured by the act complained of.

History: 1953 Comp., 40A-19-8, enacted by Laws 1963, ch. 303, 19-8.



Section 30-19-9 - Evidence of unlawful use of premises.

30-19-9. Evidence of unlawful use of premises.

Evidence that a place has a general reputation as a gambling site or that at or about the time in question it was frequently visited by persons known to be professional gamblers or known as frequenters of gambling places is admissible on the issue of whether such site is a gambling place.

History: 1953 Comp., 40A-19-9, enacted by Laws 1963, ch. 303, 19-9.



Section 30-19-10 - Forfeiture of equipment.

30-19-10. Forfeiture of equipment.

Any gambling device or other equipment of any type used in gambling is subject to forfeiture, and the provisions of the Forfeiture Act [31-27-1 NMSA 1978] apply to the seizure, forfeiture and disposal of such property.

History: 1953 Comp., 40A-19-10, enacted by Laws 1963, ch. 303, 19-10; 2002, ch. 4, 14.



Section 30-19-11 - Remedy of lessor.

30-19-11. Remedy of lessor.

If the lessee of property has been convicted of using it as a gambling place or if the property has been adjudged to constitute a public nuisance, such lease shall be voidable at the option of the lessor. The lessor shall have the same remedies for regaining possession as in the case of a tenant holding over his term.

History: 1953 Comp., 40A-19-11, enacted by Laws 1963, ch. 303, 19-11.



Section 30-19-12 - Duties of enforcement officials.

30-19-12. Duties of enforcement officials.

Upon the filing with any district judge or justice of the peace [magistrate court] of an affidavit in writing made by any citizen that gambling as prohibited by this article [30-19-1 to 30-19-15 NMSA 1978] is being conducted in any building, room, premises or place describing the same for sufficient identification, it shall be the duty of the district judge or justice of the peace [magistrate] with whom such affidavit is filed to immediately issue a warrant commanding the peace officer to whom the same is addressed to forthwith enter and search the building, room, premises or place. In the event the location is being used for purposes prohibited by this article, the peace officer shall arrest without a warrant the parties therein or making their escape therefrom, and who would be subject to arrest with a warrant. The officers shall also take possession of any gambling paraphernalia, device or equipment found therein, and shall hold the same until deprived of the possession thereof by law. It shall be the duty of the peace officers to take any persons so arrested before some magistrate having jurisdiction and to forthwith file a proper complaint against each person so arrested.

History: 1953 Comp., 40A-19-12, enacted by Laws 1963, ch. 303, 19-12.



Section 30-19-13 - Bribery of participant in a contest.

30-19-13. Bribery of participant in a contest.

Bribery of participant in a contest consists of:

A. the transferring or promise to transfer anything of value to any person with intent to influence thereby any participant in a contest to refrain from exerting his full skill, speed, strength or endurance in such contest; or

B. the agreeing or offering by a participant in a contest, to refrain from exerting his full skill, speed, strength or endurance, in return for anything of value transferred or promised to himself or another.

The term "participant" as used in this section includes any person who is selected to or expects to take part in any such contest.

Whoever commits bribery of participant in a contest is guilty of a fourth degree felony.

History: 1953 Comp., 40A-19-13, enacted by Laws 1963, ch. 303, 19-13.



Section 30-19-14 - Testimony of witnesses to gambling.

30-19-14. Testimony of witnesses to gambling.

Any district judge or justice of the peace [magistrate court] having jurisdiction over any of the crimes enumerated in this article [30-19-1 to 30-19-15 NMSA 1978], or any district attorney inquiring into the alleged violation of any of the provisions of this article, may subpoena persons and compel their attendance as witnesses and may compel such witnesses to testify concerning any violation of this article.

Any person who is so subpoenaed and examined shall be immune to prosecution or conviction for any violation of this article about which he testifies.

A conviction may be had for any violation of this article upon the unsupported testimony of any accomplice or participant.

History: 1953 Comp., 40A-19-14, enacted by Laws 1963, ch. 303, 19-14.



Section 30-19-15 - Unlawful to accept for profit anything of value to be transmitted or delivered for gambling; penalty.

30-19-15. Unlawful to accept for profit anything of value to be transmitted or delivered for gambling; penalty.

A. It is unlawful for any person to, directly or indirectly, knowingly accept for a fee, property, salary or reward anything of value from another to be transmitted or delivered for gambling or pari-mutuel wagering on the results of a race, sporting event, contest or other game of skill or chance or any other unknown or contingent future event or occurrence whatsoever.

B. None of the provisions of this act shall be construed to prohibit the operation or continued operation of bingo programs presently conducted for charitable purposes.

C. Any person violating any of the provisions of this section is guilty of a fourth degree felony.

History: Laws 1979, ch. 4, 1.






Article 20 - Crimes Against Public Peace

Section 30-20-1 - Disorderly conduct.

30-20-1. Disorderly conduct.

Disorderly conduct consists of:

A. engaging in violent, abusive, indecent, profane, boisterous, unreasonably loud or otherwise disorderly conduct which tends to disturb the peace; or

B. maliciously disturbing, threatening or, in an insolent manner, intentionally touching any house occupied by any person.

Whoever commits disorderly conduct is guilty of a petty misdemeanor.

History: 1953 Comp., 40A-20-1, enacted by Laws 1963, ch. 303, 20-1; 1967, ch. 120, 1.



Section 30-20-2 - Public affray.

30-20-2. Public affray.

Public affray consists of two or more persons voluntarily or by agreement engaging in any fight or using any blows or violence toward each other in an angry or quarrelsome manner in any public place, to the disturbance of others.

Whoever commits public affray is guilty of a petty misdemeanor.

History: 1953 Comp., 40A-20-3, enacted by Laws 1963, ch. 303, 20-3.



Section 30-20-3 - Unlawful assembly.

30-20-3. Unlawful assembly.

Unlawful assembly consists of three or more persons assembling together with intent to do any unlawful act with force or violence against the person or property of another, and who shall make any overt act to carry out such unlawful purpose.

Whoever commits unlawful assembly is guilty of a petty misdemeanor.

History: 1953 Comp., 40A-20-4, enacted by Laws 1963, ch. 303, 20-4.



Section 30-20-4 - Recompiled.

30-20-4. Recompiled.



Section 30-20-5 - Recompiled.

30-20-5. Recompiled.



Section 30-20-6 - Recompiled.

30-20-6. Recompiled.



Section 30-20-7 - Recompiled.

30-20-7. Recompiled.



Section 30-20-8 - Recompiled.

30-20-8. Recompiled.



Section 30-20-9 - Recompiled.

30-20-9. Recompiled.



Section 30-20-10 - Loitering of minors.

30-20-10. Loitering of minors.

Loitering of minors consists of the owner or operator of any saloon permitting a person under the age of twenty-one years to attend, frequent or loiter in or about such premises without being accompanied by the parent or guardian of the person.

Whoever commits loitering of minors is guilty of a petty misdemeanor.

History: 1953 Comp., 40A-20-6, enacted by Laws 1963, ch. 303, 20-6; 1973, ch. 138, 17; 1977, ch. 35, 1.



Section 30-20-11 - Dueling.

30-20-11. Dueling.

Dueling consists of any person:

A. conveying by written or verbal message a challenge to any other person to fight a duel with any deadly weapon, and whether or not such duel ensues;

B. accepting a challenge from another person to fight a duel with any deadly weapon, and whether or not such duel ensues;

C. engaging in or fighting a duel with any deadly weapon; or

D. aiding, encouraging or seconding either party to a duel and being present at such duel when deadly weapons are used.

Whoever commits dueling is guilty of a fourth degree felony.

History: 1953 Comp., 40A-20-7, enacted by Laws 1963, ch. 303, 20-7.



Section 30-20-12 - Use of telephone to terrify, intimidate, threaten, harass, annoy or offend; penalty.

30-20-12. Use of telephone to terrify, intimidate, threaten, harass, annoy or offend; penalty.

A. It shall be unlawful for any person, with intent to terrify, intimidate, threaten, harass, annoy or offend, to telephone another and use any obscene, lewd or profane language or suggest any lewd, criminal or lascivious act, or threaten to inflict injury or physical harm to the person or property of any person. It shall also be unlawful for any person to attempt by telephone to extort money or other thing of value from any other person, or to otherwise disturb by repeated anonymous telephone calls the peace, quiet or right of privacy of any other person at the place where the telephone call or calls were received, or to maliciously make a telephone call, whether or not conversation ensues, with intent to annoy or disturb another, or to disrupt the telecommunications of another.

B. The use of obscene, lewd or profane language or the making of a threat or statement as set forth in Subsection A shall be prima facie evidence of intent to terrify, intimidate, threaten, harass, annoy or offend.

C. Any offense committed by use of a telephone as set forth in this section shall be deemed to have been committed at either the place where the telephone call or calls originated or at the place where the telephone call or calls were received.

D. Whosoever violates this section is guilty of a misdemeanor, unless such person has previously been convicted of such offense or of an offense under the laws of another state or of the United States which would have been an offense under this section if committed in this state, in which case such person is guilty of a fourth degree felony.

History: 1953 Comp., 40A-20-8, enacted by Laws 1967, ch. 120, 2.



Section 30-20-13 - Interference with members of staff, public officials or the general public; trespass; damage to property; misdemeanors; penalties.

30-20-13. Interference with members of staff, public officials or the general public; trespass; damage to property; misdemeanors; penalties.

A. No person shall, at or in any building or other facility or property owned, operated or controlled by the state or any of its political subdivisions, willfully deny to staff, public officials or the general public:

(1) lawful freedom of movement within the building or facility or the land on which it is situated;

(2) lawful use of the building or facility or the land on which it is situated; or

(3) the right of lawful ingress and egress to the building or facility or the land on which it is situated.

B. No person shall, at or in any building or other facility or property owned, operated or controlled by the state or any of its political subdivision [subdivisions], willfully impede the staff or a public official or a member of the general public through the use of restraint, abduction, coercion or intimidation or when force and violence are present or threatened.

C. No person shall willfully refuse or fail to leave the property of or any building or other facility owned, operated or controlled by the state or any of its political subdivisions when requested to do so by a lawful custodian of the building, facility or property if the person is committing, threatens to commit or incites others to commit any act which would disrupt, impair, interfere with or obstruct the lawful mission, processes, procedures or functions of the property, building or facility.

D. No person shall willfully interfere with the educational process of any public or private school by committing, threatening to commit or inciting others to commit any act which would disrupt, impair, interfere with or obstruct the lawful mission, processes, procedures or functions of a public or private school.

E. Nothing in this section shall be construed to prevent lawful assembly and peaceful and orderly petition for the redress of grievances, including any labor dispute.

F. Any person who violates any of the provisions of this section shall be deemed guilty of a petty misdemeanor.

History: 1953 Comp., 40A-20-10, enacted by Laws 1970, ch. 86, 2; 1975, ch. 52, 2; 1981, ch. 32, 1.



Section 30-20-14 - Institutions permitted to adopt rules.

30-20-14. Institutions permitted to adopt rules.

Nothing in this act [30-20-13 to 30-20-15 NMSA 1978] shall be construed as limiting the power or duty of any institution of higher education to establish standards of conduct and scholastic achievement relevant to its lawful missions, processes and functions and to invoke appropriate discipline for violations of the standards.

History: 1953 Comp., 40A-20-11, enacted by Laws 1970, ch. 86, 3.



Section 30-20-15 - Construction.

30-20-15. Construction.

This act [30-20-13 to 30-20-15 NMSA 1978] shall be construed to be an alternative to and not in lieu of the provisions of Laws 1969, Chapter 281 [30-20-4 to 30-20-9 NMSA 1978].

History: 1953 Comp., 40A-20-12, enacted by Laws 1970, ch. 86, 4.



Section 30-20-16 - Bomb scares unlawful.

30-20-16. Bomb scares unlawful.

A. Making a bomb scare consists of falsely and maliciously stating to another person that a bomb or other explosive has been placed in such a position that property or persons are likely to be injured or destroyed.

B. Whoever commits making a bomb scare is guilty of a fourth degree felony.

C. A court may order a person convicted for the offense of making a bomb scare to reimburse the victim of the offense for economic harm caused by that offense.

D. As used in this section, "economic harm" means all direct, incidental and consequential financial harm suffered by a victim of the offense of making a bomb scare. "Economic harm" includes:

(1) wages, salaries or other compensation lost as a result of the commission of the offense of making a bomb scare;

(2) the cost of all wages, salaries or other compensation paid to employees for time that those employees are prevented from working as a result of the commission of the offense of making a bomb scare; and

(3) overhead costs incurred for the period of time that a business is shut down as a result of the commission of the offense of making a bomb scare.

E. This section shall not be construed to limit a court's authority to order restitution to a victim of the offense of making a bomb scare pursuant to other provisions of law.

History: 1953 Comp., 40A-20-13, enacted by Laws 1975, ch. 285, 1; 1981, ch. 15, 1; 2003, ch. 35, 1.



Section 30-20-17 - Reward.

30-20-17. Reward.

If a person provides information leading to the conviction, or adjudication of delinquency pursuant to the Children's Code [32A-1-1 NMSA 1978], of another for making a bomb scare, he shall, upon the recommendation of the district attorney, be entitled to a reward in the amount of one hundred dollars ($100).

History: 1953 Comp., 40A-20-14, enacted by Laws 1975, ch. 285, 2.



Section 30-20-18 - Interference with athletic event.

30-20-18. Interference with athletic event.

Interference with athletic event consists of intentionally throwing any object on or across the field of play of an athletic event with the intent to interfere with the normal conduct of that event while the contestants of that event are on that field. As used in this section, "athletic event" means a scheduled sports event for which an admission fee is charged to the public.

Any person other than an official or a contestant of an athletic event who commits interference with [an] athletic event is guilty of a petty misdemeanor.

History: Laws 1986, ch. 53, 1.






Article 20A - Antiterrorism

Section 30-20A-1 - Short title.

30-20A-1. Short title.

This act [30-20A-1 to 30-20A-4 NMSA 1978] may be cited as the "Antiterrorism Act".

History: Laws 1990, ch. 66, 1.



Section 30-20A-2 - Definitions.

30-20A-2. Definitions.

As used in the Antiterrorism Act [30-20A-1 NMSA 1978]:

A. "civil disorder" means any planned act of violence by an assemblage of two or more persons with the intent to cause damage or injury to another individual or his property;

B. "destructive device" means:

(1) any explosive, incendiary or poison gas:

(a) bomb;

(b) grenade;

(c) rocket having a propellant charge of more than four ounces;

(d) missile having an explosive or incendiary charge of more than one-quarter ounce;

(e) mine; or

(f) similar device;

(2) any type of weapon that can expel or may be readily converted to expel a projectile by the action of an explosive or other propellant, the barrel or barrels of which have a bore of more than six-tenths inch in diameter, except a shotgun, shotgun shell or muzzle loading firearm that is generally recognized as particularly suitable for sporting purposes; or

(3) any part or combination of parts either designed or intended for use in converting or assembling any device described in Paragraphs (1) and (2) of this subsection.

The term "destructive device" shall not include any device that is neither designed nor redesigned for use as a weapon;

C. "firearm" means any weapon that can expel or is designed to or may readily be converted to expel a projectile by the action of an explosion, the frame or receiver of any such weapon, any firearm muffler or firearm silencer. "Firearm" includes any handgun, rifle or shotgun; and

D. "law enforcement officer" means any employee of a police or public safety department administered by the state or any political subdivision of the state where the employee is responsible for the prevention and detection of crime and the enforcement of the penal, traffic or highway laws of this state. "Law enforcement officer" includes any member of the New Mexico national guard; any peace officer of the United States, any state, any political subdivision of a state or the District of Columbia; any member of the New Mexico mounted patrol or the national guard, as defined in 10 U.S.C. Sec. 101(9); any member of the organized militia of any state or territory of the United States, the commonwealth of Puerto Rico or the District of Columbia not included within the definition of national guard; and any member of the armed forces of the United States. "Law enforcement officer" also means any person or entity acting as a contractor for any other law enforcement officer, police or public safety department described in this section.

History: Laws 1990, ch. 66, 2.



Section 30-20A-3 - Unlawful acts; penalty.

30-20A-3. Unlawful acts; penalty.

A. Any person who teaches or demonstrates the use, application or making of any firearm, destructive device or technique capable of causing injury or death to any person with the intent that the knowledge or skill taught, demonstrated or gained be unlawfully used in furtherance of a civil disorder is guilty of a fourth degree felony and shall be sentenced under the provisions of the Criminal Sentencing Act [31-18-12 NMSA 1978] to imprisonment for a definite term of eighteen months or, in the discretion of the sentencing court, to a fine of not more than five thousand dollars ($5,000), or both.

B. Any person who trains, practices or receives instruction in the use of any firearm, destructive device or technique capable of causing injury or death to any person with the intent that the knowledge or skill taught, demonstrated or gained be unlawfully used in furtherance of a civil disorder is guilty of a fourth degree felony and shall be sentenced under the provisions of the Criminal Sentencing Act to imprisonment for a definite term of eighteen months or, in the discretion of the sentencing court, to a fine of not more than five thousand dollars ($5,000), or both.

History: Laws 1990, ch. 66, 3.



Section 30-20A-4 - Exemptions.

30-20A-4. Exemptions.

A. Nothing in the Antiterrorism Act [30-20A-1 NMSA 1978] shall make unlawful any activity:

(1) in accordance with Article 2, Section 6 of the constitution of New Mexico;

(2) of any governmental agency;

(3) of any law enforcement agency;

(4) of any hunting, rifle, pistol, shotgun, sportsmen's or conservation club;

(5) lawfully engaged in on a shooting range;

(6) lawfully undertaken pursuant to any shooting school or other program of instruction;

(7) intended to teach the safe handling, including marksmanship, or use of firearms, archery equipment or other weapons or techniques to individuals or groups;

(8) that teaches the use of martial arts or arms for the defense of home, person or property or the lawful use of force as defined in Section 30-2-7 NMSA 1978; or

(9) that is otherwise lawful.

B. Nothing in the Antiterrorism Act shall make unlawful any act of a law enforcement officer that is performed as a part of his official duties.

History: Laws 1990, ch. 66, 4.






Article 20B - Demonstrations at Funerals and Memorial Services

Section 30-20B-1 - Short title.

30-20B-1. Short title.

This act [30-20B-1 to 30-20B-5 NMSA 1978] may be cited as the "Demonstrations at Funerals and Memorial Services Act".

History: Laws 2007, ch. 254, 1.



Section 30-20B-2 - Definitions.

30-20B-2. Definitions.

As used in the Demonstrations at Funerals and Memorial Services Act:

A. "funeral" means the ceremonies, rituals, processions and memorial services held at a funeral site in connection with the viewing, burial, cremation or memorial of or wake for a deceased person;

B. "funeral site" means a church, synagogue, mosque, funeral home, mortuary, cemetery, grave site, mausoleum or other place at which a funeral is being conducted or is scheduled to be conducted within the next sixty minutes or has been conducted within the last sixty minutes; and

C. "targeted residential picketing" includes the following acts:

(1) marching, standing or patrolling by one or more persons directed solely at a particular residential building in a manner that adversely affects the safety, security or privacy of an occupant of the building; or

(2) marching, standing or patrolling by one or more persons that prevents an occupant of a residential building from gaining access to or exiting from the property on which the residential building is located.

History: Laws 2007, ch. 254, 2.



Section 30-20B-3 - Prohibited acts.

30-20B-3. Prohibited acts.

A person shall not, with knowledge of the existence of a funeral or funeral site:

A. engage in any loud singing, playing of music, chanting, whistling, yelling or noisemaking with or without noise amplification, including bullhorns, auto horns and microphones within five hundred feet of any ingress or egress of that funeral site, when the volume of such singing, music, chanting, whistling, yelling or noisemaking is audible at and disturbing to the peace and good order of a funeral at that funeral site;

B. direct abusive epithets or make any threatening gesture that the person knows or reasonably should know is likely to provoke a violent reaction by another person;

C. display within five hundred feet of any ingress or egress of that funeral site any visual images that convey fighting words or actual threats against another person;

D. knowingly obstruct, hinder, impede or block another person's access to or egress from that funeral site or a facility containing that funeral site, except that the owner or occupant of property may take lawful actions to exclude others from that property;

E. knowingly obstruct, hinder, impede or block the progress of a vehicle participating in a procession to or from a funeral site; or

F. knowingly engage in targeted residential picketing at the home or domicile of any surviving member of the deceased person's family or household on the date of the funeral.

History: Laws 2007, ch. 254, 3.



Section 30-20B-4 - Penalties.

30-20B-4. Penalties.

Any person who violates Section 3 [30-20B-3 NMSA 1978] of the Demonstrations at Funerals and Memorial Services Act is:

A. for the first offense, guilty of a petty misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978;

B. for the second offense, guilty of a misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978; and

C. for the third and subsequent offenses, guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

History: Laws 2007, ch. 254, 4.



Section 30-20B-5 - Injunctive relief.

30-20B-5. Injunctive relief.

In addition to the criminal penalties provided in Section 4 [30-20B-4 NMSA 1978] of the Demonstrations at Funerals and Memorial Services Act, the court may enjoin conduct prohibited in Section 3 [30-20B-3 NMSA 1978] of that act if there is credible evidence that a person is likely to violate Section 3 of the Demonstrations at Funerals and Memorial Services Act. Any surviving member of the deceased person's immediate family who is threatened with loss or injury by reason of a violation described in Section 3 of the Demonstrations at Funerals and Memorial Services Act is entitled to sue for and have injunctive relief in any court of competent jurisdiction against any damage or threatened loss or injury by reason of a violation thereof.

History: Laws 2007, ch. 254, 5.






Article 21 - Sabotage and Disloyalty

Section 30-21-1 - Sabotage.

30-21-1. Sabotage.

Sabotage consists of:

A. intentionally destroying, impairing, injuring, interfering or tampering with real or personal property with reasonable grounds to believe that such act will delay or interfere with the preparation of the United States or of any of the states for defense or for war or with the prosecution of war by the United States; or

B. intentionally making or causing to be made or omitting to note on inspection any defect in any article or thing with reasonable grounds to believe that such article or thing is intended to be used in connection with the preparation of the United States or any of the states for defense or war or for the prosecution of war by the United States.

Whoever commits sabotage is guilty of a second degree felony.

History: 1953 Comp., 40A-21-1, enacted by Laws 1963, ch. 303, 21-1.



Section 30-21-2 - Protection of rights of employees.

30-21-2. Protection of rights of employees.

Nothing in this article [30-21-1 to 30-21-5 NMSA 1978] shall be construed to impair, curtail or destroy the lawful rights of employees and their representatives to self-organization, or [to] form, join or assist labor organizations, to bargain collectively through representatives of their own choosing and to engage in concerted activities for the purpose of collective bargaining or other mutual aid or protection.

History: 1953 Comp., 40A-21-2, enacted by Laws 1963, ch. 303, 21-2.



Section 30-21-3 - Detention or arrest of trespassers upon restricted areas.

30-21-3. Detention or arrest of trespassers upon restricted areas.

Any peace officer or person employed as a watchman, guard or in a supervisory capacity on premises utilized in the manufacture, transportation or storage of any product in the preparation of the United States or of any of the states for defense or for war, or the manufacture, transportation, distribution or storage of gas, oil, coal, electricity or water or of any public utility, may stop any person found on such premises to which entry without permission is forbidden and where such premises are clearly posted with signs prohibiting entry, and may detain such person for the purpose of demanding the name, address and the individual's business in such place. If such peace officer or employee has reason to believe from the answers or conduct of the person so interrogated that the person detained has no right to be in such destricted [restricted] area, he shall forthwith either release such person, or may arrest the individual without a warrant on the charge of committing the crime of criminal trespass. In the event such peace officer or employee shall arrest such person found in the restricted area he shall forthwith turn the individual over to a peace officer who may arrest the individual without a warrant on the charge of committing criminal trespass.

History: 1953 Comp., 40A-21-3, enacted by Laws 1963, ch. 303, 21-3.



Section 30-21-4 - Improper use of official symbols.

30-21-4. Improper use of official symbols.

Improper use of official symbols consists of:

A. the use of the state or national flags for any purpose other than the purposes for which it was designed by law;

B. offering any insult by word or act to the state or national flags; or

C. using the state or national flags for advertising purposes by painting, printing, stamping or otherwise placing thereon or affixing thereto any name or object not connected with the patriotic history of the nation or the state.

Whoever commits improper use of official symbols is guilty of a petty misdemeanor.

History: 1953 Comp., 40A-21-4, enacted by Laws 1963, ch. 303, 21-4.



Section 30-21-5 - Improper use of official anthems.

30-21-5. Improper use of official anthems.

Improper use of official anthems consists of singing, playing or rendering "The Star Spangled Banner" or "Oh Fair New Mexico" in any public place or assemblage in this state except as an entire or separate composition or number.

Whoever commits improper use of official anthems is guilty of a petty misdemeanor.

History: 1953 Comp., 40A-21-5, enacted by Laws 1963, ch. 303, 21-5.






Article 22 - Interference with Law Enforcement

Section 30-22-1 - Resisting, evading or obstructing an officer.

30-22-1. Resisting, evading or obstructing an officer.

Resisting, evading or obstructing an officer consists of:

A. knowingly obstructing, resisting or opposing any officer of this state or any other duly authorized person serving or attempting to serve or execute any process or any rule or order of any of the courts of this state or any other judicial writ or process;

B. intentionally fleeing, attempting to evade or evading an officer of this state when the person committing the act of fleeing, attempting to evade or evasion has knowledge that the officer is attempting to apprehend or arrest him;

C. willfully refusing to bring a vehicle to a stop when given a visual or audible signal to stop, whether by hand, voice, emergency light, flashing light, siren or other signal, by a uniformed officer in an appropriately marked police vehicle; or

D. resisting or abusing any judge, magistrate or peace officer in the lawful discharge of his duties.

Whoever commits resisting, evading or obstructing an officer is guilty of a misdemeanor.

History: 1953 Comp., 40A-22-1, enacted by Laws 1963, ch. 303, 22-1; 1981, ch. 248, 1.



Section 30-22-1.1 - Aggravated fleeing a law enforcement officer.

30-22-1.1. Aggravated fleeing a law enforcement officer.

A. Aggravated fleeing a law enforcement officer consists of a person willfully and carelessly driving his vehicle in a manner that endangers the life of another person after being given a visual or audible signal to stop, whether by hand, voice, emergency light, flashing light, siren or other signal, by a uniformed law enforcement officer in an appropriately marked law enforcement vehicle in pursuit in accordance with the provisions of the Law Enforcement Safe Pursuit Act [29-20-1 NMSA 1978].

B. Whoever commits aggravated fleeing a law enforcement officer is guilty of a fourth degree felony.

History: Laws 2003, ch. 260, 5.



Section 30-22-2 - Refusing to aid an officer.

30-22-2. Refusing to aid an officer.

Refusing to aid an officer consists of refusing to assist any peace officer in the preservation of the peace when called upon by such officer in the name of the United States or the state of New Mexico.

Whoever commits refusing to aid an officer is guilty of a petty misdemeanor.

History: 1953 Comp., 40A-22-2, enacted by Laws 1963, ch. 303, 22-2.



Section 30-22-2.1 - Entry into domestic violence safe house or shelter; search warrant.

30-22-2.1. Entry into domestic violence safe house or shelter; search warrant.

A. It is not a violation of Section 30-22-1 or Section 30-22-4 NMSA 1978 for a person who is a member, resident, employee or volunteer of or is otherwise associated with a domestic violence safe house or shelter to request that a law enforcement officer show a valid search warrant before allowing the officer to enter the domestic violence safe house or shelter. Nothing in this section shall prevent a law enforcement officer from executing a valid search warrant.

B. Prior to attempting to serve an arrest warrant within a domestic violence safe house or shelter, a law enforcement officer shall obtain a valid search warrant, unless exigent circumstances exist necessitating immediate entry.

History: Laws 2009, ch. 84, 1.



Section 30-22-3 - Concealing identity.

30-22-3. Concealing identity.

Concealing identity consists of concealing one's true name or identity, or disguising oneself with intent to obstruct the due execution of the law or with intent to intimidate, hinder or interrupt any public officer or any other person in a legal performance of his duty or the exercise of his rights under the laws of the United States or of this state.

Whoever commits concealing identity is guilty of a petty misdemeanor.

History: 1953 Comp., 40A-22-3, enacted by Laws 1963, ch. 303, 22-3.



Section 30-22-4 - Harboring or aiding a felon.

30-22-4. Harboring or aiding a felon.

Harboring or aiding a felon consists of any person, not standing in the relation of husband or wife, parent or grandparent, child or grandchild, brother or sister by consanguinity or affinity, who knowingly conceals any offender or gives such offender any other aid, knowing that he has committed a felony, with the intent that he escape or avoid arrest, trial, conviction or punishment.

In a prosecution under this section it shall not be necessary to aver, nor on the trial to prove, that the principal felon has been either arrested, prosecuted or tried.

Whoever commits harboring or aiding a felon is guilty of a fourth degree felony.

History: 1953 Comp., 40A-22-4, enacted by Laws 1963, ch. 303, 22-4.



Section 30-22-5 - Tampering with evidence.

30-22-5. Tampering with evidence.

A. Tampering with evidence consists of destroying, changing, hiding, placing or fabricating any physical evidence with intent to prevent the apprehension, prosecution or conviction of any person or to throw suspicion of the commission of a crime upon another.

B. Whoever commits tampering with evidence shall be punished as follows:

(1) if the highest crime for which tampering with evidence is committed is a capital or first degree felony or a second degree felony, the person committing tampering with evidence is guilty of a third degree felony;

(2) if the highest crime for which tampering with evidence is committed is a third degree felony or a fourth degree felony, the person committing tampering with evidence is guilty of a fourth degree felony;

(3) if the highest crime for which tampering with evidence is committed is a misdemeanor or a petty misdemeanor, the person committing tampering with evidence is guilty of a petty misdemeanor; and

(4) if the highest crime for which tampering with evidence is committed is indeterminate, the person committing tampering with evidence is guilty of a fourth degree felony.

History: 1953 Comp., 40A-22-5, enacted by Laws 1963, ch. 303, 22-5; 2003, ch. 296, 1.



Section 30-22-6 - Compounding a crime.

30-22-6. Compounding a crime.

Compounding a crime consists of knowingly agreeing to take anything of value upon the agreement or understanding, express or implied, to compound or conceal a crime or to abstain from a prosecution therefor, or to withhold any evidence thereof.

For purposes of this section, a person may be prosecuted and convicted of compounding a crime though the person guilty of the original crime has not been charged, indicted or tried.

Whoever commits compounding a crime is guilty of a misdemeanor.

History: 1953 Comp., 40A-22-6, enacted by Laws 1963, ch. 303, 22-6.



Section 30-22-7 - Unlawful rescue.

30-22-7. Unlawful rescue.

Unlawful rescue consists of intentionally, and without lawful authority, rescuing any person lawfully in custody or confinement.

Whoever commits unlawful rescue of a person charged with or convicted of a crime not constituting a capital felony, or who is charged with but not convicted of a capital felony, is guilty of a third degree felony.

Whoever commits unlawful rescue of an individual convicted of a capital felony is guilty of a first degree felony.

History: 1953 Comp., 40A-22-7, enacted by Laws 1963, ch. 303, 22-7.



Section 30-22-8 - Escape from jail.

30-22-8. Escape from jail.

Escape from jail consists of any person who shall have been lawfully committed to any jail, escaping or attempting to escape from such jail.

Whoever commits escape from jail is guilty of a fourth degree felony.

History: 1953 Comp., 40A-22-8, enacted by Laws 1963, ch. 303, 22-8.



Section 30-22-8.1 - Escape from a community custody release program.

30-22-8.1. Escape from a community custody release program.

A. Escape from a community custody release program consists of a person, excluding a person on probation or parole, who has been lawfully committed to a judicially approved community custody release program, including a day reporting program, an electronic monitoring program, a day detention program or a community tracking program, escaping or attempting to escape from the community custody release program.

B. Whoever commits escape from a community custody release program, when the person was committed to the program for a misdemeanor charge, is guilty of a misdemeanor.

C. Whoever commits escape from a community custody release program, when the person was committed to the program for a felony charge, is guilty of a felony.

History: Laws 1999, ch. 118, 1.



Section 30-22-8.2 - Escape from a secure residential treatment facility.

30-22-8.2. Escape from a secure residential treatment facility.

A. Escape from a secure residential treatment facility consists of a person lawfully committed for a criminal offense to a secure residential treatment facility escaping from the facility.

B. Whoever commits escape from a secure residential treatment facility is guilty of a misdemeanor.

C. As used in this section, "secure residential treatment facility" means a secure facility not located within a correctional facility or detention center in which residents are being treated for substance abuse problems, and personnel and physical barriers prevent the residents from leaving.

History: Laws 2006, ch. 31, 1.



Section 30-22-9 - Escape from penitentiary.

30-22-9. Escape from penitentiary.

Escape from penitentiary consists of any person who shall have been lawfully committed to the state penitentiary:

A. escaping or attempting to escape from such penitentiary; or

B. escaping or attempting to escape from any other lawful place of custody or confinement and although not actually within the confines of the penitentiary.

Whoever commits escape from penitentiary is guilty of a second degree felony.

History: 1953 Comp., 40A-22-9, enacted by Laws 1963, ch. 303, 22-9.



Section 30-22-10 - Escape from custody of a peace officer.

30-22-10. Escape from custody of a peace officer.

Escape from custody of a peace officer consists of any person who shall have been placed under lawful arrest for the commission or alleged commission of any felony, unlawfully escaping or attempting to escape from the custody or control of any peace officer.

Whoever commits escape from custody of a peace officer is guilty of a fourth degree felony.

History: 1953 Comp., 40A-22-10, enacted by Laws 1963, ch. 303, 22-10.



Section 30-22-11 - Assisting escape.

30-22-11. Assisting escape.

Assisting escape consists of:

A. intentionally aiding any person confined or held in lawful custody or confinement to escape; or

B. any officer, jailer or other employee, intentionally permitting any prisoner in his custody to escape.

Whoever commits assisting escape is guilty of a third degree felony.

History: 1953 Comp., 40A-22-11, enacted by Laws 1963, ch. 303, 22-11.



Section 30-22-11.1 - Escape from the custody of the children, youth and families department; escape from juvenile detention.

30-22-11.1. Escape from the custody of the children, youth and families department; escape from juvenile detention.

Escape from the custody of the children, youth and families department consists of any person who has been adjudicated as a delinquent child and has been committed lawfully to the custody of a department juvenile justice facility or who is alleged to be a delinquent child and has been lawfully detained in a juvenile detention facility:

A. escaping or attempting to escape from custody within the confines of a children, youth and families department juvenile justice facility; or

B. escaping or attempting to escape from another lawful place of custody or confinement that is not within the confines of a children, youth and families department juvenile justice facility. Any person who commits escape from the custody of a children, youth and families department juvenile justice facility is guilty of a misdemeanor.

History: Laws 1993, ch. 121, 1; 2009, ch. 239, 3.



Section 30-22-11.2 - Aggravated escape from the custody of the children, youth and families department.

30-22-11.2. Aggravated escape from the custody of the children, youth and families department.

Aggravated escape from the custody of the children, youth and families department consists of any person who has been adjudicated as a delinquent child and has been committed lawfully to the custody of a department juvenile justice facility or who is alleged to be a delinquent child and has been lawfully detained in a juvenile detention facility:

A. escaping or attempting to escape from custody within the confines of a children, youth and families department juvenile justice facility and committing assault or battery on another person in the course of escaping or attempting to escape; or

B. escaping or attempting to escape from a lawful place of custody or confinement that is not within the confines of a children, youth and families department juvenile justice facility and committing assault or battery on another person in the course of escaping or attempting to escape.

Any person who commits aggravated escape from the custody of the children, youth and families department is guilty of a fourth degree felony.

History: Laws 1994, ch. 18, 1; 2009, ch. 239, 4.



Section 30-22-12 - Furnished Furnishing articles for prisoner's escape.

30-22-12. Furnished [Furnishing] articles for prisoner's escape.

Furnishing articles for prisoner's escape consists of:

A. intentionally giving to any person in lawful custody or confinement any deadly weapon or explosive substance, without the express consent of the officer in charge of such place of confinement; or

B. intentionally giving to any person in lawful custody or confinement any disguise, instrument, tool or other thing useful to aid any prisoner to effect an escape, with intent to assist a prisoner to escape from custody.

Whoever commits furnishing articles for prisoner's escape is guilty of a second degree felony.

History: 1953 Comp., 40A-22-12, enacted by Laws 1963, ch. 303, 22-12.



Section 30-22-13 - Furnishing drugs or liquor to a prisoner.

30-22-13. Furnishing drugs or liquor to a prisoner.

Furnishing drugs or liquor to a prisoner consists of directly or indirectly furnishing any narcotic drug or intoxicating liquor to any person held in lawful custody or confinement, unless such narcotic drug or intoxicating liquor is furnished pursuant to the direction or prescription of a regularly licensed physician attending such person or penal facility.

Whoever commits furnishings [furnishing] drugs or liquor to a prisoner is guilty of a fourth degree felony.

History: 1953 Comp., 40A-22-13, enacted by Laws 1963, ch. 303, 22-13.



Section 30-22-14 - Bringing contraband into places of imprisonment; penalties; definitions.

30-22-14. Bringing contraband into places of imprisonment; penalties; definitions.

A. Bringing contraband into a prison consists of knowingly and voluntarily carrying, transporting or depositing contraband onto the grounds of the penitentiary of New Mexico or any other institution designated by the corrections department for the confinement of adult prisoners. Whoever commits bringing contraband into a prison is guilty of a third degree felony.

B. Bringing contraband into a jail consists of knowingly and voluntarily carrying contraband into the confines of a county or municipal jail. Whoever commits bringing contraband into a jail is guilty of a fourth degree felony.

C. As used in this section, "contraband" means:

(1) a deadly weapon, as defined in Section 30-1-12 NMSA 1978, or an essential component part thereof, including ammunition, explosive devices and explosive materials, but does not include a weapon carried by a peace officer in the lawful discharge of duties;

(2) currency brought onto the grounds of the institution for the purpose of transfer to a prisoner, but does not include currency carried into areas designated by the warden as areas for the deposit and receipt of currency for credit to a prisoner's account before contact is made with the prisoner;

(3) an alcoholic beverage;

(4) a controlled substance, as defined in the Controlled Substances Act [Chapter 30, Article 31 NMSA 1978], but does not include a controlled substance carried into a prison through regular prison channels and pursuant to the direction or prescription of a regularly licensed physician; or

(5) an electronic communication or recording device brought onto the grounds of the institution for the purpose of transfer to or use by a prisoner.

D. As used in this section, "electronic communication or recording device" means any type of instrument, device, machine or equipment that is designed to transmit or receive telephonic, electronic, digital, cellular, satellite or radio signals or communications or that is designed to have sound or image recording abilities or any part or component of such instrument, device, machine or equipment. "Electronic communication or recording device" does not include a device that is or will be used by prison or jail personnel in the regular course of business or that is otherwise authorized by the warden.

E. Nothing in this section shall prohibit the use of hearing aids, voice amplifiers or other equipment necessary to aid prisoners who have documented hearing or speech deficiencies or their visitors. Rules for such devices shall be established by the warden or director of each jail, detention center and prison.

History: 1953 Comp., 40A-22-13.1, enacted by Laws 1976, ch. 15, 1; 2013, ch. 55, 1.



Section 30-22-14.1 - Bringing contraband into a juvenile detention facility or juvenile correctional facility; penalty.

30-22-14.1. Bringing contraband into a juvenile detention facility or juvenile correctional facility; penalty.

A. Bringing contraband into a juvenile detention facility or juvenile correctional facility consists of carrying, transporting or depositing contraband onto the grounds of any facility designated by the children, youth and families department for the detention or commitment of children. Whoever commits bringing contraband into a juvenile correctional facility is guilty of a third degree felony. Whoever commits bringing contraband into a juvenile detention facility is guilty of a fourth degree felony.

B. As used in this section, "contraband" means:

(1) any deadly weapon, as defined in Section 30-1-12 NMSA 1978, or an essential component part thereof, including ammunition, explosive devices and explosive materials, but does not include a weapon carried by a peace officer in the lawful discharge of his duties;

(2) currency brought onto the grounds of a juvenile detention facility or juvenile correctional facility and not declared upon entry to the facility for the purpose of transfer to a child detained in or committed to the facility, but does not include currency carried into areas designated by the facility administrator as areas for the deposit and receipt of currency for credit to a child's account before contact is made with any child;

(3) any alcoholic beverage brought within the physical confines of the juvenile detention or juvenile correctional facility; or

(4) any controlled substance, as defined in the Controlled Substances Act [30-31-1 NMSA 1978], but does not include a controlled substance carried into a juvenile detention facility or juvenile correctional facility through regular facility channels and pursuant to the direction or prescription of a regularly licensed physician.

History: Laws 1997, ch. 44, 1.



Section 30-22-15 - Maintaining male and female prisoners together.

30-22-15. Maintaining male and female prisoners together.

Maintaining male and female prisoners together consists of any sheriff, jailer or guard, keeping male and female prisoners in the same cell or room, unless such prisoners are man and wife.

Whoever commits maintaining male and female prisoners together is guilty of a misdemeanor.

History: 1953 Comp., 40A-22-14, enacted by Laws 1963, ch. 303, 22-14.



Section 30-22-16 - Possession of deadly weapon or explosive by prisoner.

30-22-16. Possession of deadly weapon or explosive by prisoner.

Possession of deadly weapon or explosive by prisoner in lawful custody consists of any inmate of a penal institution, reformatory, jail or prison farm or ranch possessing any deadly weapon or explosive substance.

Whoever commits possession of deadly weapon or explosive by prisoner is guilty of a second degree felony.

History: 1953 Comp., 40A-22-15, enacted by Laws 1963, ch. 303, 22-15; 1986, ch. 4, 1.



Section 30-22-17 - Assault by prisoner.

30-22-17. Assault by prisoner.

Assault by prisoner consists of intentionally:

A. placing an officer or employee of any penal institution, reformatory, jail or prison farm or ranch, or a visitor therein, in apprehension of an immediate battery likely to cause death or great bodily harm;

B. causing or attempting to cause great bodily harm to an officer or employee of any penal institution, reformatory, jail or prison farm or ranch, or a visitor therein; or

C. confining or restraining an officer or employee of any penal institution, reformatory, jail or prison farm or ranch, or a visitor therein, with intent to use such person as a hostage.

Whoever commits assault by prisoner is guilty of a third degree felony.

History: 1953 Comp., 40A-22-16, enacted by Laws 1963, ch. 303, 22-16.



Section 30-22-18 - Encouraging violation of probation, parole or bail.

30-22-18. Encouraging violation of probation, parole or bail.

Encouraging violation of probation, parole or bail consists of intentionally aiding or encouraging a person known by him to be on parole, probation or bail to abscond or to violate a term or condition of his probation, parole or bail.

Whoever commits encouraging violation of probation, parole or bail is guilty of a misdemeanor.

History: 1953 Comp., 40A-22-17, enacted by Laws 1963, ch. 303, 22-17.



Section 30-22-19 - Unlawful assault on any jail.

30-22-19. Unlawful assault on any jail.

Unlawful assault on any jail consists of any person or group of persons assaulting or attacking any jail, prison or other public building or place of confinement of prisoners held in lawful custody or confinement.

Whoever commits unlawful assault on any jail, prison or other public building or place of confinement of prisoners held in lawful custody or confinement is guilty of a third degree felony.

History: 1953 Comp., 40A-22-18, enacted by Laws 1963, ch. 303, 22-18.



Section 30-22-20 - Unlawful distribution of convict-made goods.

30-22-20. Unlawful distribution of convict-made goods.

Unlawful distribution of convict-made goods consists of any person knowingly distributing, exchanging, selling or offering for sale any goods, wares or merchandise manufactured, produced or mined, either wholly or in part, by prisoners held in lawful custody or confinement of any other state or country.

Nothing in this section shall be construed to forbid the sale or distribution of goods, wares or merchandise:

A. made by prisoners of this state;

B. made by prisoners on parole or probation; or

C. which are sold or exchanged to a qualified purchaser and where such goods are to be initially used or possessed solely by a qualified purchaser. As used in this subsection, "qualified purchaser" means a state agency, local public bodies, agencies of the federal government, tribal and pueblo governments, nonprofit organizations properly registered under state law and supported wholly or in part by funds derived from public taxation and persons, partnerships, corporations or associations which provide public school transportation services to a state agency or local public body pursuant to contract.

Whoever commits unlawful distribution of convict-made goods is guilty of a misdemeanor.

History: 1953 Comp., 40A-22-19, enacted by Laws 1963, ch. 303, 22-19; 1982, ch. 35, 1.



Section 30-22-21 - Assault upon peace officer.

30-22-21. Assault upon peace officer.

A. Assault upon a peace officer consists of:

(1) an attempt to commit a battery upon the person of a peace officer while he is in the lawful discharge of his duties; or

(2) any unlawful act, threat or menacing conduct which causes a peace officer while he is in the lawful discharge of his duties to reasonably believe that he is in danger of receiving an immediate battery.

B. Whoever commits assault upon a peace officer is guilty of a misdemeanor.

History: 1953 Comp., 40A-22-20, enacted by Laws 1971, ch. 265, 1.



Section 30-22-22 - Aggravated assault upon peace officer.

30-22-22. Aggravated assault upon peace officer.

A. Aggravated assault upon a peace officer consists of:

(1) unlawfully assaulting or striking at a peace officer with a deadly weapon while he is in the lawful discharge of his duties;

(2) committing assault by threatening or menacing a peace officer who is engaged in the lawful discharge of his duties by a person wearing a mask, hood, robe or other covering upon the face, head or body, or while disguised in any manner so as to conceal identity; or

(3) willfully and intentionally assaulting a peace officer while he is in the lawful discharge of his duties with intent to commit any felony.

B. Whoever commits aggravated assault upon a peace officer is guilty of a third degree felony.

History: 1953 Comp., 40A-22-21, enacted by Laws 1971, ch. 265, 2.



Section 30-22-23 - Assault with intent to commit violent felony upon peace officer.

30-22-23. Assault with intent to commit violent felony upon peace officer.

A. Assault with intent to commit a violent felony upon a peace officer consists of any person assaulting a peace officer while he is in the lawful discharge of his duties with intent to kill the peace officer.

B. Whoever commits assault with intent to commit a violent felony upon a peace officer is guilty of a second degree felony.

History: 1953 Comp., 40A-22-22, enacted by Laws 1971, ch. 265, 3.



Section 30-22-24 - Battery upon peace officer.

30-22-24. Battery upon peace officer.

A. Battery upon a peace officer is the unlawful, intentional touching or application of force to the person of a peace officer while he is in the lawful discharge of his duties, when done in a rude, insolent or angry manner.

B. Whoever commits battery upon a peace officer is guilty of a fourth degree felony.

History: 1953 Comp., 40A-22-23, enacted by Laws 1971, ch. 265, 4.



Section 30-22-25 - Aggravated battery upon peace officer.

30-22-25. Aggravated battery upon peace officer.

A. Aggravated battery upon a peace officer consists of the unlawful touching or application of force to the person of a peace officer with intent to injure that peace officer while he is in the lawful discharge of his duties.

B. Whoever commits aggravated battery upon a peace officer, inflicting an injury to the peace officer which is not likely to cause death or great bodily harm, but does cause painful temporary disfigurement or temporary loss or impairment of the functions of any member or organ of the body, is guilty of a fourth degree felony.

C. Whoever commits aggravated battery upon a peace officer, inflicting great bodily harm, or does so with a deadly weapon or in any manner whereby great bodily harm or death can be inflicted, is guilty of a third degree felony.

History: 1953 Comp., 40A-22-24, enacted by Laws 1971, ch. 265, 5.



Section 30-22-26 - Assisting in assault upon peace officer.

30-22-26. Assisting in assault upon peace officer.

A. Every person who assists or is assisted by one or more other persons to commit a battery upon any peace officer while he is in the lawful discharge of his duties is guilty of a fourth degree felony.

B. This section is designed to protect officers from assaults and batteries by multiple assailants while quelling riots and other unlawful assemblages.

History: 1953 Comp., 40A-22-25, enacted by Laws 1971, ch. 265, 6.



Section 30-22-27 - Disarming a peace officer.

30-22-27. Disarming a peace officer.

A. Disarming a peace officer consists of knowingly:

(1) removing a firearm or weapon from the person of a peace officer when the officer is acting within the scope of his duties; or

(2) depriving a peace officer of the use of a firearm or weapon when the officer is acting within the scope of his duties.

B. The provisions of Subsection A of this act shall not apply when a peace officer is engaged in criminal conduct.

C. Whoever commits disarming a peace officer is guilty of a third degree felony.

History: Laws 1997, ch. 122, 1.






Article 23 - Misconduct by Officials

Section 30-23-1 - Demanding illegal fees.

30-23-1. Demanding illegal fees.

Demanding illegal fees consists of any public officer or public employee knowingly asking or accepting anything of value greater than that fixed or allowed by law for the execution or performance of any service or duty.

Whoever commits demanding illegal fees is guilty of a petty misdemeanor.

History: 1953 Comp., 40A-23-1, enacted by Laws 1963, ch. 303, 23-1.



Section 30-23-2 - Paying or receiving public money for services not rendered.

30-23-2. Paying or receiving public money for services not rendered.

Paying or receiving public money for services not rendered consists of knowingly making or receiving payment or causing payment to be made from public funds where such payment purports to be for wages, salary or remuneration for personal servives [services] which have not in fact been rendered.

Nothing in this section shall be construed to prevent the payment of public funds where such payments are intended to cover lawful remuneration to public officers or public employees for vacation periods or absences from employment because of sickness, or for other lawfully authorized purposes.

Whoever commits paying or receiving public money for services not rendered is guilty of a fourth degree felony.

History: 1953 Comp., 40A-23-2, enacted by Laws 1963, ch. 303, 23-2.



Section 30-23-3 - Making or permitting false public voucher.

30-23-3. Making or permitting false public voucher.

Making or permitting false public voucher consists of knowingly, intentionally or willfully making, causing to be made or permitting to be made, a false material statement or forged signature upon any public voucher, or invoice supporting a public voucher, with intent that the voucher or invoice shall be relied upon for the expenditure of public money.

Whoever commits making or permitting false public voucher is guilty of a fourth degree felony.

History: 1953 Comp., 40A-23-3, enacted by Laws 1963, ch. 303, 23-3.



Section 30-23-4 - Injunction to restrain unlawful payment of public funds.

30-23-4. Injunction to restrain unlawful payment of public funds.

Any citizen of this state may file suit in the district court to restrain the payment or receipt of public money in violation of Sections 23-2 and 23-3 [30-23-2 and 30-23-3 NMSA 1978]. Jurisdiction to entertain and adjudicate such suits is conferred upon the district courts, and such suits shall be subject to the same rules, statutes and law with respect to procedure, venue and appeals as ordinary civil actions for injunctive relief.

History: 1953 Comp., 40A-23-4, enacted by Laws 1963, ch. 303, 23-4.



Section 30-23-5 - Unlawful speculation in claims against state.

30-23-5. Unlawful speculation in claims against state.

Unlawful speculation in claims against state consists of any public officer or public employee directly or indirectly buying, selling, bartering, dealing in or speculating in or with any certificate, warrant or other evidence of indebtedness issued by the state, a municipality or other political subdivision, unless such certificate, warrant or other evidence of indebtedness shall have been lawfully issued to such person in payment of his salary or in consideration for services rendered by such person for supplies furnished by him.

Whoever commits unlawful speculation in claims against state is guilty of a misdemeanor.

History: 1953 Comp., 40A-23-5, enacted by Laws 1963, ch. 303, 23-5.



Section 30-23-6 - Unlawful interest in a public contract.

30-23-6. Unlawful interest in a public contract.

Unlawful interest in a public contract consists of:

A. any public officer or public employee receiving anything of value, directly or indirectly, from either a seller or a seller's agents, or a purchaser or a purchaser's agents in connection with the sale or purchase of securities, goods, leases, lands or anything of value by the state or any of its political subdivisions, unless:

(1) prior written consent of the head of the department of the state or political subdivision involved in the transaction is obtained and filed as a matter of public record in the office of secretary of state; and

(2) subsequent to the transaction a statement is filed as a matter of public record in the office of secretary of state by the purchaser or seller giving anything of value to a public officer or public employee and this statement contains the date the services were rendered, the amount of remuneration for the rendered services and the nature of the rendered services;

B. any seller, or his agents, or a purchaser, or his agents, offering to pay or paying anything of value directly or indirectly to a public officer or public employee in connection with the sale or purchase of securities or goods by the state or any of its political subdivisions unless the requirements of Paragraphs (1) and (2) of Subsection A of this section ar [are] complied with.

Any person violating the provisions of Subsection B of this section, where such violation forms the basis for prosecution and conviction of a public officer or public employee, shall be disqualified from transacting any business with the state or its political subdivisions for a period of five years from the date of such violation.

Nothing in this section shall prohibit a public officer or public employee from receiving his regular remuneration for services rendered to the state or its political subdivisions in connection with the aforementioned transactions.

Whoever commits unlawful interest in public contracts where the value received by him is fifty dollars ($50.00) or less is guilty of a misdemeanor.

Whoever commits unlawful interest in public contracts where the value received by him is more than fifty dollars ($50.00) is guilty of a fourth degree felony. Any public officer or public employee convicted of a felony hereunder is forever disqualified from employment by the state or any of its political subdivisions.

History: 1953 Comp., 40A-23-6, enacted by Laws 1963, ch. 303, 23-6.



Section 30-23-7 - Civil damages for engaging in illegal acts.

30-23-7. Civil damages for engaging in illegal acts.

In addition to any criminal penalties imposed by Section 23-6 [30-23-6 NMSA 1978], a public officer or public employee convicted of violating such section shall be liable for anything of value received by him to the department of the state or political subdivision in whose employ or service he was at the time of such violation of that section. Action for recovery of amounts under this section shall be brought in the district court of the county in which any element of the crime occurred. The actions shall be brought in the name of the state for the benefit and use of the department of the state or political subdivision in whose employ or service the public officer or public employee was at the time of the commission of the crime.

History: 1953 Comp., 40A-23-7, enacted by Laws 1963, ch. 303, 23-7.






Article 24 - Bribery

Section 30-24-1 - Bribery of public officer or public employee.

30-24-1. Bribery of public officer or public employee.

Bribery of public officer or public employee consists of any person giving or offering to give, directly or indirectly, anything of value to any public officer or public employee, with intent to induce or influence such public officer or public employee to:

A. give or render any official opinion, judgment or decree;

B. be more favorable to one party than to the other in any cause, action, suit, election, appointment, matter or thing pending or to be brought before such person;

C. procure him to vote or withhold his vote on any question, matter or proceeding which is then or may thereafter be pending, and which may by law come or be brought before him in his public capacity;

D. execute any of the powers in him vested; or

E. perform any public duty otherwise than as required by law, or to delay in or omit to perform any public duty required of him by law.

Whoever commits bribery of public officer or public employee is guilty of a third degree felony.

History: 1953 Comp., 40A-24-1, enacted by Laws 1963, ch. 303, 24-1.



Section 30-24-2 - Demanding or receiving bribe by public officer or public employee.

30-24-2. Demanding or receiving bribe by public officer or public employee.

Demanding or receiving bribe by public officer or public employee consists of any public officer or public employee soliciting or accepting, directly or indirectly, anything of value, with intent to have his decision or action on any question, matter, cause, proceeding or appointment influenced thereby, and which by law is pending or might be brought before him in his official capacity.

Whoever commits demanding or receiving bribe by public officer or public employee is guilty of a third degree felony, and upon conviction thereof such public officer or public employee shall forfeit the office then held by him.

History: 1953 Comp., 40A-24-2, enacted by Laws 1963, ch. 303, 24-2.



Section 30-24-3 - Bribery or intimidation of a witness; retaliation against a witness.

30-24-3. Bribery or intimidation of a witness; retaliation against a witness.

A. Bribery or intimidation of a witness consists of any person knowingly:

(1) giving or offering to give anything of value to any witness or to any person likely to become a witness in any judicial, administrative, legislative or other official cause or proceeding to testify falsely or to abstain from testifying to any fact in such cause or proceeding;

(2) intimidating or threatening any witness or person likely to become a witness in any judicial, administrative, legislative or other official cause or proceeding for the purpose of preventing such individual from testifying to any fact, to abstain from testifying or to testify falsely; or

(3) intimidating or threatening any person or giving or offering to give anything of value to any person with the intent to keep the person from truthfully reporting to a law enforcement officer or any agency of government that is responsible for enforcing criminal laws information relating to the commission or possible commission of a felony offense or a violation of conditions of probation, parole or release pending judicial proceedings.

B. Retaliation against a witness consists of any person knowingly engaging in conduct that causes bodily injury to another person or damage to the tangible property of another person, or threatening to do so, with the intent to retaliate against any person for any information relating to the commission or possible commission of a felony offense or a violation of conditions of probation, parole or release pending judicial proceedings given by a person to a law enforcement officer.

C. Whoever commits bribery or intimidation of a witness is guilty of a third degree felony.

D. Whoever commits retaliation against a witness is guilty of a second degree felony.

History: 1953 Comp., 40A-24-3, enacted by Laws 1963, ch. 303, 24-3; 1987, ch. 227, 1; 1991, ch. 84, 1; 1997, ch. 208, 1.



Section 30-24-3.1 - Acceptance of a bribe by a witness.

30-24-3.1. Acceptance of a bribe by a witness.

A. No person who is a witness or is likely to become a witness shall receive, agree to receive or solicit any bribe or anything of value to:

(1) testify falsely or to abstain from testifying to any fact in any cause in any judicial, administrative, legislative or other proceeding; or

(2) abstain from truthfully reporting to a law enforcement officer or any agency of government that is responsible for enforcing criminal laws information relating to the commission or possible commission of a felony offense or a violation of conditions of probation, parole or release pending judicial proceedings.

B. Whoever receives, agrees to receive or solicits a bribe is guilty of a fourth degree felony.

History: Laws 1991, ch. 84, 2.






Article 25 - Perjury and False Affirmations

Section 30-25-1 - Perjury.

30-25-1. Perjury.

A. Perjury consists of making a false statement under oath, affirmation or penalty of perjury, material to the issue or matter involved in the course of any judicial, administrative, legislative or other official proceeding or matter, knowing such statement to be untrue.

B. Whoever commits perjury is guilty of a fourth degree felony.

History: 1953 Comp., 40A-25-1, enacted by Laws 1963, ch. 303, 25-1; 2009, ch. 78, 9.



Section 30-25-2 - Refusal to take oath or affirmation.

30-25-2. Refusal to take oath or affirmation.

Refusal to take oath or affirmation consists of the refusal of any person, when legally called upon to give testimony before any court, administrative proceeding, legislative proceeding or other authority in this state, authorized to administer oaths or affirmations, to take such oath or affirmation.

Whoever commits refusal to take oath or affirmation is guilty of a petty misdemeanor.

History: 1953 Comp., 40A-25-2, enacted by Laws 1963, ch. 303, 25-2.






Article 26 - Interference with Public Records

Section 30-26-1 - Tampering with public records.

30-26-1. Tampering with public records.

Tampering with public records consists of:

A. knowingly altering any public record without lawful authority;

B. any public officer or public employee knowingly filing or recording any written instrument, judicial order, judgment or decree in a form other than as the original thereof in fact appeared;

C. any public officer or public employee knowingly falsifying or falsely making any record or file, authorized or required by law to be kept;

D. any public officer or public employee knowingly issuing or causing to be issued, any false or untrue certified copy of a public record; or

E. knowingly destroying, concealing, mutilating or removing without lawful authority any public record or public document belonging to or received or kept by any public authority for information, record or pursuant to law.

Whoever commits tampering with public records is guilty of a fourth degree felony.

History: 1953 Comp., 40A-26-1, enacted by Laws 1963, ch. 303, 26-1.



Section 30-26-2 - Refusal to surrender public record.

30-26-2. Refusal to surrender public record.

Refusal to surrender public record consists of any person wrongfully or unlawfully refusing or neglecting to deliver unto the proper authority, any record of either house of the legislature, of any court of this state or of any department of the state or local government which he has in his possession, within three days after demand therefor shall have been made by the proper officer.

Whoever commits refusal to surrender public records is guilty of a misdemeanor.

History: 1953 Comp., 40A-26-2, enacted by Laws 1963, ch. 303, 26-2.






Article 27 - Malicious Prosecution, etc.

Section 30-27-1 - Malicious criminal prosecution.

30-27-1. Malicious criminal prosecution.

Malicious criminal prosecution consists of maliciously procuring or attempting to procure an indictment or otherwise causing or attempting to cause a criminal charge to be preferred or prosecuted against an innocent person, knowing him to be innocent.

Whoever commits malicious criminal prosecution is guilty of a misdemeanor.

History: 1953 Comp., 40A-27-1, enacted by Laws 1963, ch. 303, 27-1.



Section 30-27-2.1 - Impersonating a peace officer.

30-27-2.1. Impersonating a peace officer.

A. Impersonating a peace officer consists of:

(1) without due authority exercising or attempting to exercise the functions of a peace officer; or

(2) pretending to be a peace officer with the intent to deceive another person.

B. Whoever commits impersonating a peace officer is guilty of a misdemeanor. Upon a second or subsequent conviction, the offender is guilty of a fourth degree felony.

C. As used in this section, "peace officer" means any public official or public officer vested by law with a duty to maintain public order or to make arrests for crime, whether that duty extends to all crimes or is limited to specific crimes.

History: Laws 1999, ch. 120, 1.



Section 30-27-3 - Barratry.

30-27-3. Barratry.

Barratry consists of:

A. intentionally instigating, maintaining, exciting, prosecuting or encouraging the bringing of any suit in any court of this state in which such person has no interest, with the intent to distress or harass the defendant;

B. intentionally bringing or prosecuting any false suit by a person on his own account, with intent to distress or harass the defendant therein;

C. any attorney-at-law seeking or obtaining employment in any suit or case to prosecute or defend the same by means of personal solicitation of such employment or, procuring another to solicit employment for him; or

D. any attorney-at-law seeking or obtaining employment in any suit, by giving to the person from whom the employment is sought anything of value or directly or indirectly paying the debts or liabilities of the person from whom such employment is sought or loaning or promising to give or otherwise grant anything of value to the person from whom such employment is sought before such employment in order to induce such employment.

Whoever commits barratry is guilty of a misdemeanor.

History: 1953 Comp., 40A-27-3, enacted by Laws 1963, ch. 303, 27-3.



Section 30-27-4 - Securing signature to petition by unlawful means.

30-27-4. Securing signature to petition by unlawful means.

Securing signature to petition by unlawful means consists of securing the signature of any person to any petition now or hereafter provided for by the laws of this state, by paying or promising to pay the signer anything of value, direct or indirect, or by securing such signature by force, threats or intimidation, or by forging or copying the names of any person to any such petition.

Whoever commits securing signature to petition by unlawful means is guilty of a misdemeanor.

History: 1953 Comp., 40A-27-4, enacted by Laws 1963, ch. 303, 27-4.



Section 30-27-5 - Simulating legal process.

30-27-5. Simulating legal process.

A. Simulating legal process consists of knowingly issuing or delivering to a person a document that falsely simulates civil or criminal process. "Civil or criminal process" means a document or order, including but not limited to a summons, lien, complaint, warrant, injunction, writ, notice, pleading or subpoena.

B. Whoever commits simulating legal process is guilty of a misdemeanor.

History: Laws 2005, ch. 327, 1.






Article 28 - Initiatory Crimes

Section 30-28-1 - Attempt to commit a felony.

30-28-1. Attempt to commit a felony.

Attempt to commit a felony consists of an overt act in furtherance of and with intent to commit a felony and tending but failing to effect its commission.

Whoever commits attempt to commit a felony upon conviction thereof, shall be punished as follows:

A. if the crime attempted is a capital or first degree felony, the person committing such attempt is guilty of a second degree felony;

B. if the crime attempted is a second degree felony, the person committing such attempt is guilty of a third degree felony;

C. if the crime attempted is a third degree felony, the person committing such attempt is guilty of a fourth degree felony; and

D. if the crime attempted is a fourth degree felony, the person committing such attempt is guilty of a misdemeanor.

No person shall be sentenced for an attempt to commit a misdemeanor.

History: 1953 Comp., 40A-28-1, enacted by Laws 1963, ch. 303, 28-1.



Section 30-28-2 - Conspiracy.

30-28-2. Conspiracy.

A. Conspiracy consists of knowingly combining with another for the purpose of committing a felony within or without this state.

B. Whoever commits conspiracy shall be punished as follows:

(1) if the highest crime conspired to be committed is a capital or first degree felony, the person committing such conspiracy is guilty of a second degree felony;

(2) if the highest crime conspired to be committed is a second degree felony, the person committing such conspiracy is guilty of a third degree felony; and

(3) if the highest crime conspired to be committed is a third degree felony or a fourth degree felony, the person committing such conspiracy is guilty of a fourth degree felony.

History: 1953 Comp., 40A-28-2, enacted by Laws 1963, ch. 303, 28-2; 1979, ch. 257, 1.



Section 30-28-3 - Criminal solicitation; penalty.

30-28-3. Criminal solicitation; penalty.

A. Except as to bona fide acts of persons authorized by law to investigate and detect the commission of offenses by others, a person is guilty of criminal solicitation if, with the intent that another person engage in conduct constituting a felony, he solicits, commands, requests, induces, employs or otherwise attempts to promote or facilitate another person to engage in conduct constituting a felony within or without the state.

B. In any prosecution for criminal solicitation, it is an affirmative defense that under circumstances manifesting a voluntary and complete renunciation of criminal intent, the defendant:

(1) notified the person solicited; and

(2) gave timely and adequate warning to law enforcement authorities or otherwise made a substantial effort to prevent the criminal conduct solicited.

The burden of raising this issue is on the defendant, but does not shift the burden of proof of the state to prove all of the elements of the crime of solicitation beyond a reasonable doubt.

C. It is not a defense that the person solicited could not be guilty of the offense solicited due to insanity, minority or other lack of criminal responsibility or incapacity. It is not a defense that the person solicited is unable to commit the crime solicited because of lack of capacity, status or other characteristic needed to commit the crime solicited, so long as the person soliciting or the person solicited believes that he or they have such capacity, status or characteristics.

D. A person is not liable for criminal solicitation when his solicitation constitutes conduct of a kind that is necessarily incidental to the commission of the offense solicited. When the solicitation constitutes a felony offense other than criminal solicitation, which is related to but separate from the offense solicited, the defendant is guilty of such related felony offense and not of criminal solicitation. Provided, a defendant may be prosecuted for and convicted of both the criminal solicitation as well as any other crime or crimes committed by the defendant or his accomplices or coconspirators, or the crime or crimes committed by the person solicited.

E. Any person convicted of criminal solicitation shall be punished as follows:

(1) if the highest crime solicited is a capital or first degree felony, the person soliciting such felony is guilty of a second degree felony;

(2) if the highest crime solicited is a second degree felony, the person soliciting such a felony is guilty of a third degree felony; and

(3) if the highest crime solicited is a third degree felony or a fourth degree felony, the person soliciting such felony is guilty of a fourth degree felony.

History: Laws 1979, ch. 265, 1.






Article 29 - Glues

Section 30-29-1 - Glues; limiting the sales; requiring records; penalty.

30-29-1. Glues; limiting the sales; requiring records; penalty.

A. No person shall sell glue to any person under eighteen years of age. A New Mexico driver's license shall be prima facie proof of age.

B. Wholesale distributors of glue shall make available to the health services division of the health and environment department [department of health] and to law enforcement agencies of the state, county and municipality during business hours their records of all sales to retailers of glue.

C. As used in this section, "glue" means what is commonly referred to as plastic or model airplane cement and includes any cement containing hexane, benzene, toluene, xylene, carbon tetrachloride, chloroform, ethylene dichloride, acetone, cyclohexanone, methyl ethyl ketone, methylisobutyl ketone, amyl acetate, butyl acetate, ethyl acetate, tricresyl phosphate, butyl alcohol, ethyl alcohol, isopropyl alcohol or methylcellosolve acetate.

D. Any person violating any provision of this section is guilty of a petty misdemeanor.

History: 1953 Comp., 12-3-40, enacted by Laws 1968, ch. 23, 1; 1977, ch. 253, 24; 1979, ch. 82, 2.



Section 30-29-2 - Glue; aerosol spray; abuse or possession for abuse; penalty.

30-29-2. Glue; aerosol spray; abuse or possession for abuse; penalty.

A. No person shall intentionally smell, sniff or inhale the fumes or vapors from a glue, aerosol spray product or other chemical substance for the purpose of causing a condition of or inducing symptoms of intoxication, elation, euphoria, dizziness, excitement, irrational behavior, exhilaration, stupefaction or dulling of the senses, or for the purpose of in any manner changing, distorting or disturbing the audio, visual or mental processes.

B. No person shall intentionally possess a glue, aerosol spray product or other chemical substance for any purpose set forth in Subsection A of this section.

C. As used in this section, "glue" means what is commonly referred to as plastic or model airplane cement and includes any cement containing hexane, benzene, toluene, xylene, carbon tetrachloride, chloroform, ethylene dichloride, acetone, cyclohexanone, methyl ethyl ketone, methylisobutyl ketone, amyl acetate, butyl acetate, ethyl acetate, tricresyl phosphate, butyl alcohol, ethyl alcohol, isopropyl alcohol or methylcellosolve acetate.

D. The provisions of this section do not apply to any aerosol spray product or other chemical substance used for legitimate medicinal purposes and obtained either on a prescription basis or for medicinal purposes by a person over the age of eighteen.

E. Any person who violates any provision of this section is guilty of a misdemeanor. The sentence or fine may be waived in the discretion of the court in the case of any person who has not been previously convicted of violating this section and who has successfully completed a drug education or treatment program approved by the court.

History: Laws 1979, ch. 82, 1.






Article 30 - Mercury

Section 30-30-1 - Illegal possession of mercury.

30-30-1. Illegal possession of mercury.

Illegal possession of mercury consists of possessing more than one pound of mercury without also possessing a bona fide bill of sale or other instrument in writing relating to the mercury in possession stating the name and address of the seller, the name and address of the purchaser, the date of the sale, the amount sold and the price paid therefor; provided however, this section shall not be applicable to any person engaged in the business of mining, processing mercury, or to any person using mercury as an integral part of a tool, instrument or device in his business, or to a law enforcement officer in discharge of his duties.

Whoever commits illegal possession of mercury is guilty of a fourth degree felony.

History: 1953 Comp., 54-5-17, enacted by Laws 1967, ch. 88, 1.






Article 31 - Controlled Substances

Section 30-31-1 - Short title.

30-31-1. Short title.

Chapter 30, Article 31 NMSA 1978 may be cited as the "Controlled Substances Act".

History: 1953 Comp., 54-11-1, enacted by Laws 1972, ch. 84, 1; 2005, ch. 280, 1.



Section 30-31-2 - Definitions.

30-31-2. Definitions.

As used in the Controlled Substances Act:

A. "administer" means the direct application of a controlled substance by any means to the body of a patient or research subject by a practitioner or the practitioner's agent;

B. "agent" includes an authorized person who acts on behalf of a manufacturer, distributor or dispenser. It does not include a common or contract carrier, public warehouseperson or employee of the carrier or warehouseperson;

C. "board" means the board of pharmacy;

D. "bureau" means the narcotic and dangerous drug section of the criminal division of the United States department of justice, or its successor agency;

E. "controlled substance" means a drug or substance listed in Schedules I through V of the Controlled Substances Act or rules adopted thereto;

F. "counterfeit substance" means a controlled substance that bears the unauthorized trademark, trade name, imprint, number, device or other identifying mark or likeness of a manufacturer, distributor or dispenser other than the person who in fact manufactured, distributed or dispensed the controlled substance;

G. "deliver" means the actual, constructive or attempted transfer from one person to another of a controlled substance or controlled substance analog, whether or not there is an agency relationship;

H. "dispense" means to deliver a controlled substance to an ultimate user or research subject pursuant to the lawful order of a practitioner, including the administering, prescribing, packaging, labeling or compounding necessary to prepare the controlled substance for that delivery;

I. "dispenser" means a practitioner who dispenses and includes hospitals, pharmacies and clinics where controlled substances are dispensed;

J. "distribute" means to deliver other than by administering or dispensing a controlled substance or controlled substance analog;

K. "drug" or "substance" means substances recognized as drugs in the official United States pharmacopoeia, official homeopathic pharmacopoeia of the United States or official national formulary or any respective supplement to those publications. It does not include devices or their components, parts or accessories;

L. "hashish" means the resin extracted from any part of marijuana, whether growing or not, and every compound, manufacture, salt, derivative, mixture or preparation of such resins;

M. "manufacture" means the production, preparation, compounding, conversion or processing of a controlled substance or controlled substance analog by extraction from substances of natural origin or independently by means of chemical synthesis or by a combination of extraction and chemical synthesis and includes any packaging or repackaging of the substance or labeling or relabeling of its container, except that this term does not include the preparation or compounding of a controlled substance:

(1) by a practitioner as an incident to administering or dispensing a controlled substance in the course of the practitioner's professional practice; or

(2) by a practitioner, or by the practitioner's agent under the practitioner's supervision, for the purpose of or as an incident to research, teaching or chemical analysis and not for sale;

N. "marijuana" means all parts of the plant cannabis, including any and all varieties, species and subspecies of the genus Cannabis, whether growing or not, the seeds thereof and every compound, manufacture, salt, derivative, mixture or preparation of the plant or its seeds. It does not include the mature stalks of the plant, hashish, tetrahydrocannabinols extracted or isolated from marijuana, fiber produced from the stalks, oil or cake made from the seeds of the plant, any other compound, manufacture, salt, derivative, mixture or preparation of the mature stalks, fiber, oil or cake, or the sterilized seed of the plant that is incapable of germination;

O. "narcotic drug" means any of the following, whether produced directly or indirectly by extraction from substances of vegetable origin or independently by means of chemical synthesis or by a combination of extraction and chemical synthesis:

(1) opium and opiate and any salt, compound, derivative or preparation of opium or opiate;

(2) any salt, compound, isomer, derivative or preparation that is a chemical equivalent of any of the substances referred to in Paragraph (1) of this subsection, except the isoquinoline alkaloids of opium;

(3) opium poppy and poppy straw, including all parts of the plant of the species Papaver somniferum L. except its seeds; or

(4) coca leaves and any salt, compound, derivative or preparation of coca leaves, any salt, compound, isomer, derivative or preparation that is a chemical equivalent of any of these substances except decocainized coca leaves or extractions of coca leaves that do not contain cocaine or ecgonine;

P. "opiate" means any substance having an addiction-forming or addiction-sustaining liability similar to morphine or being capable of conversion into a drug having addiction-forming or addiction-sustaining liability. "Opiate" does not include, unless specifically designated as controlled under Section 30-31-5 NMSA 1978, the dextrorotatory isomer of 3-methoxy-n-methylmorphinan and its salts, dextromethorphan. "Opiate" does include its racemic and levorotatory forms;

Q. "person" means an individual, partnership, corporation, association, institution, political subdivision, government agency or other legal entity;

R. "practitioner" means a physician, certified advanced practice chiropractic physician, doctor of oriental medicine, dentist, physician assistant, certified nurse practitioner, clinical nurse specialist, certified nurse-midwife, prescribing psychologist, veterinarian, euthanasia technician, pharmacist, pharmacist clinician or other person licensed or certified to prescribe and administer drugs that are subject to the Controlled Substances Act;

S. "prescription" means an order given individually for the person for whom is prescribed a controlled substance, either directly from a licensed practitioner or the practitioner's agent to the pharmacist, including by means of electronic transmission, or indirectly by means of a written order signed by the prescriber, bearing the name and address of the prescriber, the prescriber's license classification, the name and address of the patient, the name and quantity of the drug prescribed, directions for use and the date of issue and in accordance with the Controlled Substances Act or rules adopted thereto;

T. "scientific investigator" means a person registered to conduct research with controlled substances in the course of the person's professional practice or research and includes analytical laboratories;

U. "ultimate user" means a person who lawfully possesses a controlled substance for the person's own use or for the use of a member of the person's household or for administering to an animal under the care, custody and control of the person or by a member of the person's household;

V. "drug paraphernalia" means all equipment, products and materials of any kind that are used, intended for use or designed for use in planting, propagating, cultivating, growing, harvesting, manufacturing, compounding, converting, producing, processing, preparing, testing, analyzing, packaging, repackaging, storing, containing, concealing, injecting, ingesting, inhaling or otherwise introducing into the human body a controlled substance or controlled substance analog in violation of the Controlled Substances Act. It includes:

(1) kits used, intended for use or designed for use in planting, propagating, cultivating, growing or harvesting any species of plant that is a controlled substance or controlled substance analog or from which a controlled substance can be derived;

(2) kits used, intended for use or designed for use in manufacturing, compounding, converting, producing, processing or preparing controlled substances or controlled substance analogs;

(3) isomerization devices used, intended for use or designed for use in increasing the potency of any species of plant that is a controlled substance;

(4) testing equipment used, intended for use or designed for use in identifying or in analyzing the strength, effectiveness or purity of controlled substances or controlled substance analogs;

(5) scales or balances used, intended for use or designed for use in weighing or measuring controlled substances or controlled substance analogs;

(6) diluents and adulterants, such as quinine hydrochloride, mannitol, mannite dextrose and lactose, used, intended for use or designed for use in cutting controlled substances or controlled substance analogs;

(7) separation gins and sifters used, intended for use or designed for use in removing twigs and seeds from, or in otherwise cleaning and refining, marijuana;

(8) blenders, bowls, containers, spoons and mixing devices used, intended for use or designed for use in compounding controlled substances or controlled substance analogs;

(9) capsules, balloons, envelopes and other containers used, intended for use or designed for use in packaging small quantities of controlled substances or controlled substance analogs;

(10) containers and other objects used, intended for use or designed for use in storing or concealing controlled substances or controlled substance analogs;

(11) hypodermic syringes, needles and other objects used, intended for use or designed for use in parenterally injecting controlled substances or controlled substance analogs into the human body;

(12) objects used, intended for use or designed for use in ingesting, inhaling or otherwise introducing marijuana, cocaine, hashish or hashish oil into the human body, such as:

(a) metal, wooden, acrylic, glass, stone, plastic or ceramic pipes, with or without screens, permanent screens, hashish heads or punctured metal bowls;

(b) water pipes;

(c) carburetion tubes and devices;

(d) smoking and carburetion masks;

(e) roach clips, meaning objects used to hold burning material, such as a marijuana cigarette, that has become too small to hold in the hand;

(f) miniature cocaine spoons and cocaine vials;

(g) chamber pipes;

(h) carburetor pipes;

(i) electric pipes;

(j) air-driven pipes;

(k) chilams;

(l) bongs; or

(m) ice pipes or chillers; and

(13) in determining whether an object is drug paraphernalia, a court or other authority should consider, in addition to all other logically relevant factors, the following:

(a) statements by the owner or by anyone in control of the object concerning its use;

(b) the proximity of the object, in time and space, to a direct violation of the Controlled Substances Act or any other law relating to controlled substances or controlled substance analogs;

(c) the proximity of the object to controlled substances or controlled substance analogs;

(d) the existence of any residue of a controlled substance or controlled substance analog on the object;

(e) instructions, written or oral, provided with the object concerning its use;

(f) descriptive materials accompanying the object that explain or depict its use;

(g) the manner in which the object is displayed for sale; and

(h) expert testimony concerning its use;

W. "controlled substance analog" means a substance other than a controlled substance that has a chemical structure substantially similar to that of a controlled substance in Schedule I, II, III, IV or V or that was specifically designed to produce effects substantially similar to that of controlled substances in Schedule I, II, III, IV or V. Examples of chemical classes in which controlled substance analogs are found include the following:

(1) phenethylamines;

(2) N-substituted piperidines;

(3) morphinans;

(4) ecgonines;

(5) quinazolinones;

(6) substituted indoles; and

(7) arylcycloalkylamines.

Specifically excluded from the definition of "controlled substance analog" are those substances that are generally recognized as safe and effective within the meaning of the Federal Food, Drug and Cosmetic Act or have been manufactured, distributed or possessed in conformance with the provisions of an approved new drug application or an exemption for investigational use within the meaning of Section 505 of the Federal Food, Drug and Cosmetic Act;

X. "human consumption" includes application, injection, inhalation, ingestion or any other manner of introduction;

Y. "drug-free school zone" means a public school, parochial school or private school or property that is used for a public, parochial or private school purpose and the area within one thousand feet of the school property line, but it does not mean any post-secondary school; and

Z. "valid practitioner-patient relationship" means a professional relationship, as defined by the practitioner's licensing board, between the practitioner and the patient.

History: 1953 Comp., 54-11-2, enacted by Laws 1972, ch. 84, 2; 1979, ch. 2, 1; 1981, ch. 31, 1; 1987, ch. 68, 1; 1989, ch. 177, 19; 1990, ch. 19, 2; 1997, ch. 244, 2; 1997, ch. 253, 3; 2000, ch. 53, 1; 2001, ch. 50, 2; 2002, ch. 100, 2; 2005, ch. 152, 9; 2006, ch. 17, 1; 2008, ch. 44, 5; 2009, ch. 102, 2.



Section 30-31-3 - Duty to administer.

30-31-3. Duty to administer.

A. The board shall administer the Controlled Substances Act and may add by regulation substances to the list of substances enumerated in Schedules I through IV pursuant to the procedures of the Uniform Licensing Act [61-1-1 NMSA 1978]. In determining whether a substance has the potential for abuse, the board shall consider the following:

(1) the actual or relative abuse of the substance;

(2) the scientific evidence of the pharmacological effect of the substance, if known;

(3) the state of current scientific knowledge regarding the substance;

(4) the history and current pattern of abuse;

(5) the scope, duration and significance of abuse;

(6) the risk to the public health; and

(7) the potential of the substance to produce psychic or physiological dependence liability.

B. After considering the factors enumerated in Subsection A of this section, the board shall make findings and issue regulations controlling the substance if it finds the substance has a potential for abuse.

C. If any substance is designated as a controlled substance under federal law and notice is given to the board, the board may, by regulation, similarly control the substance under the Controlled Substances Act after providing for a hearing pursuant to the Uniform Licensing Act.

D. Authority to control under this section does not extend to distilled spirits, wine, malt beverages, tobacco or pesticides as defined in the Pesticide Control Act [76-6-1 NMSA 1978].

History: 1953 Comp., 54-11-3, enacted by Laws 1972, ch. 84, 3; 1989, ch. 177, 20; 2006, ch. 16, 1.



Section 30-31-4 - Nomenclature.

30-31-4. Nomenclature.

The controlled substances listed or to be listed in Schedules I through V are included by whatever official, common, usual, chemical or trade name designated.

History: 1953 Comp., 54-11-4, enacted by Laws 1972, ch. 84, 4.



Section 30-31-5 - Schedules; criteria.

30-31-5. Schedules; criteria.

There are established five schedules of controlled substances to be known as Schedules I, II, III, IV and V.

A. The board shall place a substance in Schedule I if it finds that the substance:

(1) has a high potential for abuse; and

(2) has no accepted medical use in treatment in the United States or lacks accepted safety for use in treatment under medical supervision.

B. The board shall place a substance in Schedule II if it finds that:

(1) the substance has a high potential for abuse;

(2) the substance has a currently accepted medical use in treatment in the United States or currently accepted medical use with severe restrictions; and

(3) the abuse of the substance may lead to severe psychic or physical dependence.

C. The board shall place a substance in Schedule III if it finds that:

(1) the substance has a potential for abuse less than the substances listed in Schedules I and II;

(2) the substance has a currently accepted medical use in treatment in the United States; and

(3) abuse of the substance may lead to moderate or low physical dependence or high psychological dependence.

D. The board shall place a substance in Schedule IV if it finds that:

(1) the substance has a low potential for abuse relative to the substances in Schedule III;

(2) the substance has a currently accepted medical use in treatment in the United States; and

(3) abuse of the substance may lead to limited physical dependence or psychological dependence relative to the substance in Schedule III.

E. The board shall place a substance in Schedule V if it finds that:

(1) the substance has a currently accepted medical use in treatment in the United States; and

(2) abuse of the substance may lead to limited physical dependence or psychological dependence relative to the substances in Schedule IV.

History: 1953 Comp., 54-11-5, enacted by Laws 1972, ch. 84, 5.



Section 30-31-6 - Schedule I.

30-31-6. Schedule I.

The following controlled substances are included in Schedule I:

A. any of the following opiates, including their isomers, esters, ethers, salts, and salts of isomers, esters and ethers, unless specifically exempted, whenever the existence of these isomers, esters, ethers and salts is possible within the specific chemical designation:

(1) acetylmethadol;

(2) allylprodine;

(3) alphacetylmethadol;

(4) alphameprodine;

(5) alphamethadol;

(6) benzethidine;

(7) betacetylmethadol;

(8) betameprodine;

(9) betamethadol;

(10) betaprodine;

(11) clonitazene;

(12) dextromoramide;

(13) dextrorphan;

(14) diampromide;

(15) diethylthiambutene;

(16) dimenoxadol;

(17) dimepheptanol;

(18) dimethylthiambutene;

(19) dioxaphetyl butyrate;

(20) dipipanone;

(21) ethylmethylthiambutene;

(22) etonitazene;

(23) etoxeridine;

(24) furethidine;

(25) hydroxypethidine;

(26) ketobemidone;

(27) levomoramide;

(28) levophenacylmorphan;

(29) morpheridine;

(30) noracymethadol;

(31) norlevorphanol;

(32) normethadone;

(33) norpipanone;

(34) phenadoxone;

(35) phenampromide;

(36) phenomorphan;

(37) phenoperidine;

(38) piritramide;

(39) proheptazine;

(40) properidine;

(41) racemoramide; and

(42) trimeperidine;

B. any of the following opium derivatives, their salts, isomers and salts of isomers, unless specifically exempted, whenever the existence of these salts, isomers and salts of isomers is possible within the specific chemical designation:

(1) acetorphine;

(2) acetyldihydrocodeine;

(3) benzylmorphine;

(4) codeine methylbromide;

(5) codeine-N-oxide;

(6) cyprenorphine;

(7) desomorphine;

(8) dihydromorphine;

(9) etorphine;

(10) heroin;

(11) hydromorphinol;

(12) methyldesorphine;

(13) methyldihydromorphine;

(14) morphine methylbromide;

(15) morphine methylsulfonate;

(16) morphine-N-oxide;

(17) myrophine;

(18) nicocodeine;

(19) nicomorphine;

(20) normorphine;

(21) pholcodine; and

(22) thebacon;

C. any material, compound, mixture or preparation that contains any quantity of the following hallucinogenic substances, their salts, isomers and salts of isomers, unless specifically exempted, whenever the existence of these salts, isomers and salts of isomers is possible within the specific chemical designation:

(1) 3,4-methylenedioxy amphetamine;

(2) 5-methoxy-3,4-methylenedioxy amphetamine;

(3) 3,4,5-trimethoxy amphetamine;

(4) bufotenine;

(5) diethyltryptamine;

(6) dimethyltryptamine;

(7) 4-methyl-2,5-dimethoxy amphetamine;

(8) ibogaine;

(9) lysergic acid diethylamide;

(10) marijuana;

(11) mescaline;

(12) peyote, except as otherwise provided in the Controlled Substances Act;

(13) N-ethyl-3-piperidyl benzilate;

(14) N-methyl-3-piperidyl benzilate;

(15) psilocybin;

(16) psilocyn;

(17) tetrahydrocannabinols;

(18) hashish;

(19) synthetic cannabinoids, including:

(a) 1-[2-(4-(morpholinyl)ethyl] -3-(1-naphthoyl)indole;

(b) 1-butyl-3-(1-napthoyl)indole;

(c) 1-hexyl-3-(1-naphthoyl)indole;

(d) 1-pentyl-3-(1-naphthoyl)indole;

(e) 1-pentyl-3-(2-methoxyphenylacetyl) indole;

(f) cannabicyclohexanol (CP 47, 497 and homologues: 5-(1,1-dimethylheptyl)-2-[(1R,3S) -3-hydroxycyclohexyl]-phenol (CP-47,497); and 5-(1, 1-dimethyloctyl)-2-[(1R,3S)-3-hydroxycyclohexyl]-phenol;

(g) 6aR,10aR)-9-(hydroxymethyl)-6,6-dimethyl-3-(2-methyloctan-2-yl)-6a,7,10, 10a-tetrahydrobenzo[c]chromen-1-ol);

(h) dexanabinol, (6aS,10aS) -9-(hydroxymethyl)-6,6-dimethyl-3-(2-methyloctan-2-yl) -6a,7,10,10a-tetrahydrobenzo[c]chromen-1-ol;

(i) 1-pentyl-3-(4-chloro naphthoyl) indole;

(j) (2-methyl-1-propyl-1H-indol-3-yl) -1-naphthalenyl-methanone; and

(k) 5-(1,1-dimethylheptyl)-2-(3-hydroxy cyclohexyl)-phenol;

(20) 3,4-methylenedioxymethcathinone;

(21) 3,4-methylenedioxypyrovalerone;

(22) 4-methylmethcathinone;

(23) 4-methoxymethcathinone;

(24) 3-fluoromethcathinone; and

(25) 4-fluoromethcathinone;

D. the enumeration of peyote as a controlled substance does not apply to the use of peyote in bona fide religious ceremonies by a bona fide religious organization, and members of the organization so using peyote are exempt from registration. Any person who manufactures peyote for or distributes peyote to the organization or its members shall comply with the federal Comprehensive Drug Abuse Prevention and Control Act of 1970 and all other requirements of law;

E. the enumeration of marijuana, tetrahydrocannabinols or chemical derivatives of tetrahydrocannabinol as Schedule I controlled substances does not apply to the use of marijuana, tetrahydrocannabinols or chemical derivatives of tetrahydrocannabinol by certified patients pursuant to the Controlled Substances Therapeutic Research Act [26-2A-1 NMSA 1978] or by qualified patients pursuant to the provisions of the Lynn and Erin Compassionate Use Act [26-2B-1 NMSA 1978]; and

F. controlled substances added to Schedule I by rule adopted by the board pursuant to Section 30-31-3 NMSA 1978.

History: 1953 Comp., 54-11-6, enacted by Laws 1972, ch. 84, 6; 1978, ch. 22, 8; 2005, ch. 280, 2; 2007, ch. 210, 8; 2011, ch. 16, 1.



Section 30-31-7 - Schedule II.

30-31-7. Schedule II.

A. The following controlled substances are included in Schedule II:

(1) any of the following substances, except those narcotic drugs listed in other schedules, whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by combination of extraction and chemical synthesis:

(a) opium and opiate, and any salt, compound, derivative or preparation of opium or opiate;

(b) any salt, compound, isomer, derivative or preparation thereof that is chemically equivalent or identical with any of the substances referred to in Subparagraph (a) of this paragraph, but not including the isoquinoline alkaloids of opium;

(c) opium poppy and poppy straw;

(d) coca leaves and any salt, compound, derivative or preparation of coca leaves, and any salt, compound, derivative or preparation thereof that is chemically equivalent or identical with any of these substances, but not including decocainized coca leaves or extractions that do not contain cocaine or ecgonine;

(e) marijuana, but only for the use by certified patients pursuant to the Controlled Substances Therapeutic Research Act [26-2A-1 NMSA 1978] or by qualified patients pursuant to the provisions of the Lynn and Erin Compassionate Use Act [26-2B-1 NMSA 1978]; and

(f) tetrahydrocannabinols or chemical derivatives of tetrahydrocannabinol, but only for the use by certified patients pursuant to the Controlled Substances Therapeutic Research Act or by qualified patients pursuant to the provisions of the Lynn and Erin Compassionate Use Act.

Marijuana, tetrahydrocannobinols or chemical derivatives of tetrahydrocannabinol shall be considered Schedule II controlled substances only for the purposes enumerated in the Controlled Substances Therapeutic Research Act or the Lynn and Erin Compassionate Use Act;

(2) any of the following opiates, including their isomers, esters, ethers, salts and salts of isomers, whenever the existence of these isomers, esters, ethers and salts is possible within the specific chemical designation:

(a) alphaprodine;

(b) anileridine;

(c) bezitramide;

(d) dihydrocodeine;

(e) diphenoxylate;

(f) fentanyl;

(g) hydromorphone;

(h) isomethadone;

(i) levomethorphan;

(j) levorphanol;

(k) meperidine;

(l) metazocine;

(m) methadone;

(n) methadone--intermediate, 4-cyano-2-dimethylamino-4, 4-diphenyl butane;

(o) moramide--intermediate, 2-methyl-3-morpholino-1, 1-diphenyl-propane-carboxylic acid;

(p) oxycodone;

(q) pethidine;

(r) pethidine--intermediate--A, 4-cyano-1-methyl-4-phenylpiperidine;

(s) pethidine--intermediate--B, ethyl-4-phenyl-piperidine-4-carboxylate;

(t) pethidine--intermediate--C, 1-methyl-4-phenylpiperidine-4-carboxylic acid;

(u) phenazocine;

(v) piminodine;

(w) racemethorphan; and

(x) racemorphan;

(3) unless listed in another schedule, any material, compound, mixture or preparation that contains any quantity of the following substances having a potential for abuse associated with a stimulant effect on the central nervous system:

(a) amphetamine, its salts, optical isomers and salts of its optical isomers;

(b) phenmetrazine and its salts;

(c) methamphetamine, its salts, isomers and salts of isomers; and

(d) methylphenidate; and

(4) controlled substances added to Schedule II by rule adopted by the board pursuant to Section 30-31-3 NMSA 1978.

B. Where methadone is prescribed, administered or dispensed by a practitioner of a drug abuse rehabilitation program while acting in the course of the practitioner's professional practice, or otherwise lawfully obtained or possessed by a person, such person shall not possess such methadone beyond the date stamped or typed on the label of the container of the methadone, nor shall any person possess methadone except in the container in which it was originally administered or dispensed to such person, and such container shall include a label showing the name of the prescribing physician or practitioner, the identity of methadone, the name of the ultimate user, the date when the methadone is to be administered to or used or consumed by the named ultimate user shown on the label and a warning on the label of the methadone container that the ultimate user must use, consume or administer to the ultimate user the methadone in such container. Any person who violates this subsection is guilty of a felony and shall be punished by imprisonment for not less than one year nor more than five years, or by a fine of up to five thousand dollars ($5,000), or both.

History: 1953 Comp., 54-11-7, enacted by Laws 1972, ch. 84, 7; 1978, ch. 22, 9; 1979, ch. 112, 1; 2005, ch. 280, 3; 2007, ch. 210, 9.



Section 30-31-8 - Schedule III.

30-31-8. Schedule III.

The following controlled substances are included in Schedule III:

A. any material, compound, mixture or preparation containing limited quantities of any substance having a stimulant effect on the central nervous system which is controlled and listed in Schedule II;

B. unless listed in another schedule, any material, compound, mixture or preparation which contains any quantity of the following substances having a potential for abuse associated with a depressant effect on the central nervous system:

(1) any substance which contains any quantity of a derivative of barbituric acid, or any salt of a derivative of barbituric acid, except those substances which are specifically listed in another schedule;

(2) chlorhexadol;

(3) glutethimide;

(4) lysergic acid;

(5) lysergic acid amide;

(6) methyprylon;

(7) phencyclidine;

(8) sulfondiethylmethane;

(9) sulfonethylmethane; or

(10) sulfonmethane;

C. nalorphine;

D. any material, compound, mixture or preparation containing limited quantities of any of the following narcotic drugs, or any salts thereof:

(1) not more than one and eight-tenths grams of codeine, or any of its salts, per one hundred milliliters or not more than ninety milligrams per dosage unit, with an equal or greater quantity of an isoquinoline alkaloid of opium;

(2) not more than one and eight-tenths grams of codeine, or any of its salts, per one hundred milliliters or not more than ninety milligrams per dosage unit, with one or more active, non-narcotic ingredients in recognized therapeutic amounts;

(3) not more than three hundred milligrams of dihydrocodeinone, or any of its salts, per one hundred milliliters or not more than fifteen milligrams per dosage unit, with a fourfold or greater quantity of an isoquinoline alkaloid of opium;

(4) not more than three hundred milligrams of dihydrocodeinone, or any of its salts, per one hundred milliliters or not more than fifteen milligrams per dosage unit, with one or more active, non-narcotic ingredients in recognized therapeutic amounts;

(5) not more than one and eight-tenths grams of dihydrocodeine, or any of its salts, per one hundred milliliters or not more than ninety milligrams per dosage unit, with one or more active, non-narcotic ingredients in recognized therapeutic amounts;

(6) not more than three hundred milligrams of ethylmorphine, or any of its salts, per one hundred milliliters or not more than fifteen milligrams per dosage unit, with one or more active non-narcotic ingredients in recognized therapeutic amounts;

(7) not more than five hundred milligrams of opium per one hundred milliliters or per one hundred grams, or not more than twenty-five milligrams per dosage unit, with one or more active, non-narcotic ingredients in recognized therapeutic amounts; or

(8) not more than fifty milligrams of morphine, or any of its salts, per one hundred milliliters or per one hundred grams with one or more active, non-narcotic ingredients in recognized therapeutic amounts;

E. controlled substances added to Schedule III by rule adopted by the board pursuant to Section 30-31-3 NMSA 1978; and

F. the board may exempt by regulation any compound, mixture or preparation containing any stimulant or depressant substance listed in Subsections A and B of this section from the application of any part of the Controlled Substances Act if the compound, mixture or preparation contains any active medicinal ingredients not having a stimulant or depressant effect on the central nervous system and if the admixtures are included in combinations, quantity, proportion or concentration that vitiate the potential for abuse of the substances which have a stimulant or depressant effect on the central nervous system.

History: 1953 Comp., 54-11-8, enacted by Laws 1972, ch. 84, 8; 2005, ch. 280, 4.



Section 30-31-9 - Schedule IV.

30-31-9. Schedule IV.

The following controlled substances are included in Schedule IV:

A. any material, compound, mixture or preparation which contains any quantity of the following substances having a potential for abuse associated with a depressant effect on the central nervous system:

(1) barbital;

(2) chloral betaine;

(3) chloral hydrate;

(4) ethchlorvynol;

(5) ethinamate;

(6) methohexital;

(7) meprobamate;

(8) methylphenobarbital;

(9) paraldehyde;

(10) petrichloral; or

(11) phenobarbital;

B. controlled substances added to Schedule IV by rule adopted by the board pursuant to Section 30-31-3 NMSA 1978; and

C. the board may exempt by regulation any compound, mixture or preparation containing any depressant substance listed in Subsection A of this section from the application of all or any part of the Controlled Substances Act if the compound, mixture or preparation contains any active medicinal ingredients not having a depressant effect on the central nervous system and if the admixtures are included in combinations, quantity, proportion or concentration that vitiate the potential for abuse of the substances which have a depressant effect on the central nervous system.

History: 1953 Comp., 54-11-9, enacted by Laws 1972, ch. 84, 9; 2005, ch. 280, 5.



Section 30-31-10 - Schedule V.

30-31-10. Schedule V.

A. The following controlled substances are included in Schedule V:

(1) any compound, mixture or preparation that contains the following limited quantities of any of the following narcotic drugs, and that also contains one or more nonnarcotic active medicinal ingredients in sufficient proportion to confer upon the compound, mixture or preparation valuable medicinal qualities other than those possessed by the narcotic drug alone:

(a) not more than two hundred milligrams of codeine, or any of its salts, per one hundred milliliters or per one hundred grams;

(b) not more than one hundred milligrams of dihydrocodeine, or any of its salts, per one hundred milliliters or per one hundred grams;

(c) not more than one hundred milligrams of ethylmorphine, or any of its salts, per one hundred milliliters or per one hundred grams;

(d) not more than two and five-tenths milligrams of diphenoxylate and not less than twenty-five micrograms of atropine sulfate per dosage unit; or

(e) not more than one hundred milligrams of opium per one hundred milliliters or per one hundred grams; and

(2) any compound, mixture or preparation that contains any detectable quantity of pseudoephedrine, its salts or its optical isomers, or salts of its optical isomers. A compound, mixture or preparation as specified in this paragraph shall be dispensed, sold or distributed only by a licensed pharmacist or pharmacist intern or a registered pharmacy technician. Unless pursuant to a valid prescription, a person purchasing, receiving or otherwise acquiring the compound, mixture or preparation shall:

(a) produce a driver's license or other government-issued photo identification showing the date of birth of the person;

(b) sign a written log, receipt or other program or mechanism indicating the date of the transaction, name of the person, driver's license number or government-issued identification number, name of the pharmacist, pharmacist intern or pharmacy technician conducting the transaction, the product sold and the total quantity, in grams or milligrams, of pseudoephedrine purchased; and

(c) be limited to no more than nine grams of any product, mixture or preparation within a thirty-day period.

B. The board may by regulation exempt any compound, mixture or preparation containing any depressant or stimulant substance enumerated in Schedules III, IV or V from the application of the Controlled Substances Act if:

(1) the compound, mixture or preparation contains one or more active medicinal ingredients not having a depressant or stimulant effect on the central nervous system; and

(2) such ingredients are included in such combinations, quantity, proportion or concentration as to vitiate the potential for abuse of the substances which do have a depressant or stimulant effect on the nervous system.

C. The board may, by rule, exempt a product containing pseudoephedrine from Schedule V if the board determines that the product is formulated as to effectively prevent the conversion of pseudoephedrine into methamphetamine.

D. The board shall monitor prices charged for compounds, mixtures and preparations that contain pseudoephedrine and may adopt rules to prevent unwarranted price increases as a result of compliance with this section.

History: 1953 Comp., 54-11-10, enacted by Laws 1972, ch. 84, 10; 2006, ch. 16, 2.



Section 30-31-11 - Regulations.

30-31-11. Regulations.

The board may promulgate regulations and charge reasonable fees relating to the registration and control of the manufacture, distribution and dispensing of controlled substances; provided, however, that in no case shall the fees exceed eighty dollars ($80.00) per year. If the board determines to increase any fee, the board shall notify, in addition to any other notice required by law, the affected professional group of the board's intention to increase the fee and the date for the scheduled hearing to review the matter.

History: 1953 Comp., 54-11-11, enacted by Laws 1972, ch. 84, 11; 1989, ch. 57, 1; 1994, ch. 42, 1.



Section 30-31-12 - Registration requirements.

30-31-12. Registration requirements.

A. A person who manufactures, distributes or dispenses a controlled substance or who proposes to engage in the manufacture, distribution or dispensing of a controlled substance shall obtain a registration issued by the board in accordance with its regulations.

B. Persons registered by the board to manufacture, distribute, dispense or conduct research with controlled substances may possess, manufacture, distribute, dispense, prescribe or conduct research with those substances to the extent authorized by their registration and in conformity with the other provisions of the Controlled Substances Act.

C. The following persons need not register and may lawfully possess controlled substances:

(1) an agent of a registered manufacturer, distributor or dispenser of a controlled substance if the agent is acting in the usual course of the agent's principal's business or employment;

(2) a common or contract carrier or warehouseman, or an employee whose possession of a controlled substance is in the usual course of the common or contract carrier or warehouseman's business; or

(3) an ultimate user.

D. The board may waive by regulation the requirement for registration of certain manufacturers, distributors or dispensers if it is consistent with the public health and safety.

E. The board may inspect the establishment of a registrant or applicant for registration in accordance with the board's regulations.

History: 1953 Comp., 54-11-12, enacted by Laws 1972, ch. 84, 12; 1975, ch. 346, 1; 2002, ch. 55, 1; 2009, ch. 72, 1.



Section 30-31-13 - Registrations.

30-31-13. Registrations.

A. The board shall register an applicant to manufacture or distribute controlled substances unless it determines that the issuance of that registration would be inconsistent with the public interest. In determining the public interest, the board shall consider the following factors:

(1) maintenance of effective controls against diversion of controlled substances into other than legitimate medical, scientific or industrial channels;

(2) compliance with applicable state and local law;

(3) any convictions of the applicant under any federal or state laws relating to any controlled substance;

(4) past experience in the manufacture or distribution of controlled substances, and the existence in the applicant's establishment of effective controls against diversion;

(5) furnishing by the applicant of false or fraudulent material in any application filed under the Controlled Substances Act;

(6) suspension or revocation of the applicant's federal registration to manufacture, distribute or dispense controlled substances as authorized by federal law; and

(7) any other factors relevant to and consistent with the public health and safety.

B. Registration under this section does not entitle a registrant to manufacture and distribute controlled substances in Schedules I or II other than those allowed in the registration.

C. Compliance by manufacturers and distributors with the provisions of the federal Comprehensive Drug Abuse Prevention and Control Act of 1970 respecting registration, excluding state registration fees entitles them to be registered under the Controlled Substances Act.

D. Practitioners must be registered to dispense any controlled substances or to conduct research with controlled substances in Schedules II through V if they are authorized to dispense or conduct research under Section 39 [30-31-40 NMSA 1978] of the Controlled Substances Act. The board need not require separate registration under this act for practitioners engaging in research with nonnarcotic controlled substances in Schedules II through V where the registrant is already registered under the Controlled Substances Act in another capacity. Practitioners or scientific investigators registered under the federal Comprehensive Drug Abuse Prevention and Control Act of 1970 to conduct research with Schedule I substances may conduct research with Schedule I substances within this state upon furnishing the board evidence of that federal registration.

History: 1953 Comp., 54-11-13, enacted by Laws 1972, ch. 84, 13.



Section 30-31-14 - Revocation and suspension of registration.

30-31-14. Revocation and suspension of registration.

A. A registration under Section 30-31-13 NMSA 1978 to manufacture, distribute or dispense a controlled substance may be suspended or revoked upon a finding that the registrant:

(1) has furnished false or fraudulent material information in any application filed with the board;

(2) has been convicted of a felony under any state or federal law relating to a controlled substance;

(3) has had his federal registration suspended or revoked to manufacture, distribute or dispense controlled substances; or

(4) has had his practitioner's license suspended or revoked by his professional licensing board.

B. A hearing to revoke or suspend a registration of a practitioner shall be held before a special hearing panel consisting of the board and two additional persons designated to sit on the hearing panel by the practitioner's own examining and licensing authority.

C. The special hearing panel may limit revocation or suspension of a registration to the particular controlled substance with respect to which grounds for revocation or suspension exist.

D. If the special hearing panel suspends or revokes a registration, all controlled substances owned or possessed by the registrant at the time of suspension or the effective date of the revocation order may be placed under seal. No disposition may be made of substances under seal until the time for taking an appeal has elapsed or until all appeals have been concluded unless a court, upon application, orders the sale of perishable substances and the deposit of the proceeds of the sale with the court.

E. Upon a revocation order becoming final, the board may apply to the court for an order to sell all controlled substances under seal. The court shall order the sale of such controlled substances under such terms and conditions that the court deems appropriate.

F. The board shall promptly notify the bureau of all orders suspending or revoking registration and all sales of controlled substances.

History: 1953 Comp., 54-11-14, enacted by Laws 1972, ch. 84, 14; 1975, ch. 346, 2.



Section 30-31-15 - Order to show cause.

30-31-15. Order to show cause.

A. Before denying, suspending or revoking a registration or refusing a renewal of registration, the board shall serve upon the applicant or registrant an order to show cause why registration should not be denied, revoked or suspended or why the renewal should not be refused. The order to show cause shall contain a statement of the basis of the order and shall require the applicant or registrant to appear before the board not less than thirty days after the date of service of the order, but in the case of a denial of renewal of registration the order shall be served not later than thirty days before the expiration of the registration unless the proceedings relate to suspension or revocation of a registration. These proceedings shall be conducted in accordance with the Uniform Licensing Act [61-1-1 NMSA 1978] without regard to any criminal prosecution or other proceeding. Proceedings to suspend or revoke a registration or to refuse renewal of registration shall not abate the existing registration which shall remain in effect pending the outcome of the proceeding.

B. The board may suspend, without an order to show cause, any registrant simultaneously with the institution of proceedings under Section 14 [30-31-14 NMSA 1978] or where renewal of registration is refused if it finds that there is such a substantial and imminent danger to the public health or safety which warrants this action. The suspension shall continue in effect until the conclusion of the proceedings, including judicial review, unless sooner withdrawn by the board or dissolved by a court of competent jurisdiction.

History: 1953 Comp., 54-11-15, enacted by Laws 1972, ch. 84, 15.



Section 30-31-16 - Records of registrants.

30-31-16. Records of registrants.

A. Every registrant under the Controlled Substances Act manufacturing, distributing or dispensing a controlled substance shall maintain, on a current basis, a complete and accurate record of each substance manufactured, received, sold or delivered by him in accordance with regulations of the board.

Inventories as required in the federal Comprehensive Drug Abuse Prevention and Control Act of 1970 shall be deemed in compliance with inventory requirements under this section.

B. Records for drugs under Schedules I and II shall be kept separate from other records. Prescriptions for all Schedule I and II drugs and narcotic prescriptions for controlled substances listed in Schedules III, IV and V shall be maintained separately from other prescription drugs in accordance with regulations of the board.

C. Records for nonnarcotic controlled substances under Schedules III, IV and V shall be maintained either separately or in such form that they are readily retrievable and are marked for ready identification in accordance with regulations of the board. Prescriptions for nonnarcotic controlled substances shall be maintained either in a separate prescription file or in such form that they are readily retrievable from other prescription records and are marked for ready identification in accordance with regulations of the board.

D. Records shall be maintained for a period of at least three years from the date of the record and may be inspected as required by authorized agents of the board.

E. A practitioner is not required to keep records of controlled substances listed in Schedules II through V that he prescribes or administers in the lawful course of his professional practice. He shall keep records of controlled substances that he dispenses other than by prescribing or administering.

F. Each pharmacy licensed in the state shall provide information relating to the dispensing of any controlled substance designated by the board. The board shall administer the collection and dissemination of the information obtained. The manner of reporting and the extent of the required information shall be designated by regulation of the board.

History: 1953 Comp., 54-11-16, enacted by Laws 1972, ch. 84, 16; 1994, ch. 42, 2.



Section 30-31-17 - Order forms.

30-31-17. Order forms.

Controlled substances in Schedules I and II shall be distributed by a registrant to another registrant only pursuant to an order form. Compliance with the provisions of the federal Comprehensive Drug Abuse Prevention and Control Act of 1970 respecting order forms shall be deemed compliance with this section.

History: 1953 Comp., 54-11-17, enacted by Laws 1972, ch. 84, 17.



Section 30-31-18 - Prescriptions.

30-31-18. Prescriptions.

A. No controlled substance listed in Schedule II, which is a prescription drug as determined by the federal food and drug administration, may be dispensed without a written prescription of a practitioner, unless administered directly to an ultimate user. No prescription for a Schedule II substance may be refilled. No person other than a practitioner shall prescribe or write a prescription.

B. Prescriptions for Schedules II through IV shall contain the following information:

(1) the name and address of the patient for whom the drug is prescribed;

(2) the name, address and registry number of the person prescribing the drug; and

(3) the identity of the pharmacist of record.

C. A controlled substance included in Schedules III or IV, which is a prescription drug as determined under the New Mexico Drug and Cosmetic Act [26-1-1 NMSA 1978], shall not be dispensed without a written or oral prescription of a practitioner, except when administered directly by a practitioner to an ultimate user. The prescription shall not be filled or refilled more than six months after the date of issue or be refilled more than five times, unless renewed by the practitioner and a new prescription is placed in the file. Prescriptions shall be retained in conformity with the regulations of the board.

D. The label affixed to the dispensing container of a drug listed in Schedules II, III or IV, when dispensed to or for a patient, shall contain the following information:

(1) date of dispensing and prescription number;

(2) name and address of the pharmacy;

(3) name of the patient;

(4) name of the practitioner; and

(5) directions for use and cautionary statements, if any.

E. The label affixed to the dispensing container of a drug listed in Schedule II, III or IV, when dispensed to or for a patient, shall contain a clear concise warning that it is a crime to transfer the drug to any person other than the patient.

F. No controlled substance included in Schedule V, which is a proprietary nonprescription drug, shall be distributed, offered for sale or dispensed other than for a medical purpose and a record of the sale shall be made in accordance with the regulations of the board.

G. In emergency situations, as defined by regulation, Schedule II drugs may be dispensed upon oral prescription of a practitioner, if reduced promptly to writing and filed by the pharmacy in accordance with regulations of the board.

History: 1953 Comp., 54-11-18, enacted by Laws 1972, ch. 84, 18; 2005, ch. 152, 10.



Section 30-31-19 - Distributions by manufacturers or distributors.

30-31-19. Distributions by manufacturers or distributors.

A registered manufacturer or distributor may distribute controlled substances to the following:

A. a registered manufacturer, pharmacy or distributor;

B. a registered practitioner;

C. a registered hospital or clinic; and

D. to a person in charge of a registered laboratory, but only for use by that laboratory for scientific and medical purposes.

History: 1953 Comp., 54-11-19, enacted by Laws 1972, ch. 84, 19.



Section 30-31-20 - Trafficking controlled substances; violation.

30-31-20. Trafficking controlled substances; violation.

A. As used in the Controlled Substances Act, "traffic" means the:

(1) manufacture of a controlled substance enumerated in Schedules I through V or a controlled substance analog as defined in Subsection W of Section 30-31-2 NMSA 1978;

(2) distribution, sale, barter or giving away of:

(a) a controlled substance enumerated in Schedule I or II that is a narcotic drug;

(b) a controlled substance analog of a controlled substance enumerated in Schedule I or II that is a narcotic drug; or

(c) methamphetamine, its salts, isomers and salts of isomers; or

(3) possession with intent to distribute:

(a) a controlled substance enumerated in Schedule I or II that is a narcotic drug;

(b) controlled substance analog of a controlled substance enumerated in Schedule I or II that is a narcotic drug; or

(c) methamphetamine, its salts, isomers and salts of isomers.

B. Except as authorized by the Controlled Substances Act, it is unlawful for a person to intentionally traffic. A person who violates this subsection is:

(1) for the first offense, guilty of a second degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978; and

(2) for the second and subsequent offenses, guilty of a first degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

C. A person who knowingly violates Subsection B of this section within a drug-free school zone excluding private property residentially zoned or used primarily as a residence is guilty of a first degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

History: 1953 Comp., 54-11-20, enacted by Laws 1972, ch. 84, 20; 1974, ch. 9, 1; 1980, ch. 23, 1; 1987, ch. 68, 2; 1990, ch. 19, 3; 2006, ch. 17, 2.



Section 30-31-21 - Distribution to a minor.

30-31-21. Distribution to a minor.

Except as authorized by the Controlled Substances Act, no person who is eighteen years of age or older shall intentionally distribute a controlled substance to a person under the age of eighteen years. Any person who violates this section with respect to:

A. marijuana is:

(1) for the first offense, guilty of a third degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978; and

(2) for the second and subsequent offenses, guilty of a second degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978; and

B. any other controlled substance enumerated in Schedules [Schedule] I, II, III or IV or a controlled substance analog of any controlled substance enumerated in Schedule I, II, III or IV is:

(1) for the first offense, guilty of a second degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978; and

(2) for the second and subsequent offenses, guilty of a first degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

History: 1953 Comp., 54-11-21, enacted by Laws 1972, ch. 84, 21; 1974, ch. 9, 2; 1980, ch. 23, 2; 1987, ch. 68, 3.



Section 30-31-22 - Controlled or counterfeit substances; distribution prohibited.

30-31-22. Controlled or counterfeit substances; distribution prohibited.

A. Except as authorized by the Controlled Substances Act, it is unlawful for a person to intentionally distribute or possess with intent to distribute a controlled substance or a controlled substance analog except a substance enumerated in Schedule I or II that is a narcotic drug, a controlled substance analog of a controlled substance enumerated in Schedule I or II that is a narcotic drug or methamphetamine, its salts, isomers and salts of isomers. A person who violates this subsection with respect to:

(1) marijuana or synthetic cannabinoids is:

(a) for the first offense, guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978;

(b) for the second and subsequent offenses, guilty of a third degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978;

(c) for the first offense, if more than one hundred pounds is possessed with intent to distribute or distributed or both, guilty of a third degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978; and

(d) for the second and subsequent offenses, if more than one hundred pounds is possessed with intent to distribute or distributed or both, guilty of a second degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978;

(2) any other controlled substance enumerated in Schedule I, II, III or IV or a controlled substance analog of a controlled substance enumerated in Schedule I, II, III or IV except a substance enumerated in Schedule I or II that is a narcotic drug, a controlled substance analog of a controlled substance enumerated in Schedule I or II that is a narcotic drug or methamphetamine, its salts, isomers and salts of isomers, is:

(a) for the first offense, guilty of a third degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978; and

(b) for the second and subsequent offenses, guilty of a second degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978; and

(3) a controlled substance enumerated in Schedule V or a controlled substance analog of a controlled substance enumerated in Schedule V is guilty of a misdemeanor and shall be punished by a fine of not less than one hundred dollars ($100) or more than five hundred dollars ($500) or by imprisonment for a definite term not less than one hundred eighty days but less than one year, or both.

B. It is unlawful for a person to distribute gamma hydroxybutyric acid or flunitrazepam to another person without that person's knowledge and with intent to commit a crime against that person, including criminal sexual penetration. For the purposes of this subsection, "without that person's knowledge" means the person is unaware that a substance with the ability to alter that person's ability to appraise conduct or to decline participation in or communicate unwillingness to participate in conduct is being distributed to that person. Any person who violates this subsection is:

(1) for the first offense, guilty of a third degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978; and

(2) for the second and subsequent offenses, guilty of a second degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

C. Except as authorized by the Controlled Substances Act, it is unlawful for a person to intentionally create or deliver, or possess with intent to deliver, a counterfeit substance. A person who violates this subsection with respect to:

(1) a counterfeit substance enumerated in Schedule I, II, III or IV is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978; and

(2) a counterfeit substance enumerated in Schedule V is guilty of a petty misdemeanor and shall be punished by a fine of not more than one hundred dollars ($100) or by imprisonment for a definite term not to exceed six months, or both.

D. A person who knowingly violates Subsection A or C of this section while within a drug free school zone with respect to:

(1) marijuana or synthetic cannabinoids is:

(a) for the first offense, guilty of a third degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978;

(b) for the second and subsequent offenses, guilty of a second degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978;

(c) for the first offense, if more than one hundred pounds is possessed with intent to distribute or distributed or both, guilty of a second degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978; and

(d) for the second and subsequent offenses, if more than one hundred pounds is possessed with intent to distribute or distributed or both, guilty of a first degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978;

(2) any other controlled substance enumerated in Schedule I, II, III or IV or a controlled substance analog of a controlled substance enumerated in Schedule I, II, III or IV except a substance enumerated in Schedule I or II that is a narcotic drug, a controlled substance analog of a controlled substance enumerated in Schedule I or II that is a narcotic drug or methamphetamine, its salts, isomers and salts of isomers, is:

(a) for the first offense, guilty of a second degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978; and

(b) for the second and subsequent offenses, guilty of a first degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978;

(3) a controlled substance enumerated in Schedule V or a controlled substance analog of a controlled substance enumerated in Schedule V is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978; and

(4) the intentional creation, delivery or possession with the intent to deliver:

(a) a counterfeit substance enumerated in Schedule I, II, III or IV is guilty of a third degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978; and

(b) a counterfeit substance enumerated in Schedule V is guilty of a misdemeanor and shall be punished by a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500) or by imprisonment for a definite term not less than one hundred eighty days but less than one year, or both.

E. Notwithstanding the provisions of Subsection A of this section, distribution of a small amount of marijuana or synthetic cannabinoids for no remuneration shall be treated as provided in Paragraph (1) of Subsection B of Section 30-31-23 NMSA 1978.

History: 1953 Comp., 54-11-22, enacted by Laws 1972, ch. 84, 22; 1974, ch. 9, 3; 1977, ch. 183, 1; 1980, ch. 23, 3; 1987, ch. 68, 4; 1990, ch. 19, 4; 2005, ch. 280, 6; 2006, ch. 17, 3; 2011, ch. 16, 2.



Section 30-31-23 - Controlled substances; possession prohibited.

30-31-23. Controlled substances; possession prohibited.

A. It is unlawful for a person intentionally to possess a controlled substance unless the substance was obtained pursuant to a valid prescription or order of a practitioner while acting in the course of professional practice or except as otherwise authorized by the Controlled Substances Act. It is unlawful for a person intentionally to possess a controlled substance analog.

B. A person who violates this section with respect to:

(1) one ounce or less of marijuana or synthetic cannabinoids is, for the first offense, guilty of a petty misdemeanor and shall be punished by a fine of not less than fifty dollars ($50.00) or more than one hundred dollars ($100) and by imprisonment for not more than fifteen days, and, for the second and subsequent offenses, guilty of a misdemeanor and shall be punished by a fine of not less than one hundred dollars ($100) or more than one thousand dollars ($1,000) or by imprisonment for a definite term less than one year, or both;

(2) more than one ounce and less than eight ounces of marijuana or synthetic cannabinoids is guilty of a misdemeanor and shall be punished by a fine of not less than one hundred dollars ($100) or more than one thousand dollars ($1,000) or by imprisonment for a definite term less than one year, or both; or

(3) eight ounces or more of marijuana or synthetic cannabinoids is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

C. A minor who violates this section with respect to the substances listed in this subsection is guilty of a petty misdemeanor and, notwithstanding the provisions of Sections 32A-1-5 and 32A-2-19 NMSA 1978, shall be punished by a fine not to exceed one hundred dollars ($100) or forty-eight hours of community service. For the third or subsequent violation by a minor of this section with respect to those substances, the provisions of Section 32A-2-19 NMSA 1978 shall govern punishment of the minor. As used in this subsection, "minor" means a person who is less than eighteen years of age. The provisions of this subsection apply to the following substances:

(1) synthetic cannabinoids;

(2) any of the substances listed in Paragraphs (20) through (25) of Subsection C of Section 30-31-6 NMSA 1978; or

(3) a substance added to Schedule I by a rule of the board adopted on or after the effective date of this 2011 act if the board determines that the pharmacological effect of the substance, the risk to the public health by abuse of the substance and the potential of the substance to produce psychic or physiological dependence liability is similar to the substances described in Paragraph (1) or (2) of this subsection.

D. Except for those substances listed in Subsection E of this section, a person who violates this section with respect to any amount of any controlled substance enumerated in Schedule I, II, III or IV or a controlled substance analog of a substance enumerated in Schedule I, II, III or IV is guilty of a misdemeanor and shall be punished by a fine of not less than five hundred dollars ($500) or more than one thousand dollars ($1,000) or by imprisonment for a definite term less than one year, or both.

E. A person who violates this section with respect to phencyclidine as enumerated in Schedule III or a controlled substance analog of phencyclidine; methamphetamine, its salts, isomers or salts of isomers as enumerated in Schedule II or a controlled substance analog of methamphetamine, its salts, isomers or salts of isomers; flunitrazepam, its salts, isomers or salts of isomers as enumerated in Schedule I or a controlled substance analog of flunitrazepam, including naturally occurring metabolites, its salts, isomers or salts of isomers; gamma hydroxybutyric acid and any chemical compound that is metabolically converted to gamma hydroxybutyric acid, its salts, isomers or salts of isomers as enumerated in Schedule I or a controlled substance analog of gamma hydroxybutyric acid, its salts, isomers or salts of isomers; gamma butyrolactone and any chemical compound that is metabolically converted to gamma hydroxybutyric acid, its salts, isomers or salts of isomers as enumerated in Schedule I or a controlled substance analog of gamma butyrolactone, its salts, isomers or salts of isomers; 1-4 butane diol and any chemical compound that is metabolically converted to gamma hydroxybutyric acid, its salts, isomers or salts of isomers as enumerated in Schedule I or a controlled substance analog of 1-4 butane diol, its salts, isomers or salts of isomers; or a narcotic drug enumerated in Schedule I or II or a controlled substance analog of a narcotic drug enumerated in Schedule I or II is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

F. Except for a minor as defined in Subsection C of this section, a person who violates Subsection A of this section while within a posted drug-free school zone, excluding private property residentially zoned or used primarily as a residence and excluding a person in or on a motor vehicle in transit through the posted drug-free school zone, with respect to:

(1) one ounce or less of marijuana or synthetic cannabinoids is, for the first offense, guilty of a misdemeanor and shall be punished by a fine of not less than one hundred dollars ($100) or more than one thousand dollars ($1,000) or by imprisonment for a definite term less than one year, or both, and for the second or subsequent offense, is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978;

(2) more than one ounce and less than eight ounces of marijuana or synthetic cannabinoids is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978;

(3) eight ounces or more of marijuana or synthetic cannabinoids is guilty of a third degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978;

(4) any amount of any other controlled substance enumerated in Schedule I, II, III or IV or a controlled substance analog of a substance enumerated in Schedule I, II, III or IV, except phencyclidine as enumerated in Schedule III, a narcotic drug enumerated in Schedule I or II or a controlled substance analog of a narcotic drug enumerated in Schedule I or II, is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978; and

(5) phencyclidine as enumerated in Schedule III, a narcotic drug enumerated in Schedule I or II, a controlled substance analog of phencyclidine or a controlled substance analog of a narcotic drug enumerated in Schedule I or II is guilty of a third degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

History: 1953 Comp., 54-11-23, enacted by Laws 1972, ch. 84, 23; 1974, ch. 9, 4; 1980, ch. 23, 4; 1983, ch. 183, 1; 1987, ch. 68, 5; 1989, ch. 123, 1; 1990, ch. 19, 5; 1990, ch. 33, 1; 2005, ch. 280, 7; 2011, ch. 16, 3.



Section 30-31-24 - Controlled substances; violations of administrative provisions.

30-31-24. Controlled substances; violations of administrative provisions.

A. It is unlawful for any person:

(1) who is subject to Sections 30-31-11 through 30-31-19 NMSA 1978 to intentionally distribute or dispense a controlled substance in violation of Section 30-31-18 NMSA 1978;

(2) who is a registrant, to intentionally manufacture a controlled substance not authorized by his registration, or to intentionally distribute or dispense a controlled substance not authorized by his registration to another registrant or other authorized person;

(3) to intentionally refuse or fail to make, keep or furnish any record, notification, order form, statement, invoice or information required under the Controlled Substances Act [30-31-1 NMSA 1978]; or

(4) to intentionally refuse an entry into any premises for any inspection authorized by the Controlled Substances Act [30-31-1 NMSA 1978].

B. Any person who violates this section is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

History: 1953 Comp., 54-11-24, enacted by Laws 1972, ch. 84, 24; 1974, ch. 9, 5; 1980, ch. 23, 5.



Section 30-31-25 - Controlled substances; prohibited acts.

30-31-25. Controlled substances; prohibited acts.

A. It is unlawful for any person:

(1) who is a registrant to distribute a controlled substance classified in Schedules [Schedule] I or II, except pursuant to an order form as required by Section 30-31-17 NMSA 1978;

(2) to intentionally use in the course of the manufacture or distribution of a controlled substance a registration number which is fictitious, revoked, suspended or issued to another person;

(3) to intentionally acquire or obtain, or attempt to acquire or obtain possession of a controlled substance by misrepresentation, fraud, forgery, deception or subterfuge;

(4) to intentionally furnish false or fraudulent material information in, or omit any material information from, any application, report or other document required to be kept or filed under the Controlled Substances Act [30-31-1 NMSA 1978], or any record required to be kept by that act; or

(5) to intentionally make, distribute or possess any punch, die, plate, stone or other thing designed to print, imprint or reproduce the trademark, trade name or other identifying mark, imprint or device of another or any likeness of any of the foregoing, upon any drug or container or labeling thereof so as to render the drug a counterfeit substance.

B. Any person who violates this section is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

History: 1953 Comp., 54-11-25, enacted by Laws 1972, ch. 84, 25; 1974, ch. 9, 6; 1979, ch. 122, 1; 1980, ch. 23, 6.



Section 30-31-25.1 - Possession, delivery or manufacture of drug paraphernalia prohibited; exceptions.

30-31-25.1. Possession, delivery or manufacture of drug paraphernalia prohibited; exceptions.

A. It is unlawful for a person to use or possess with intent to use drug paraphernalia to plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, conceal, inject, ingest, inhale or otherwise introduce into the human body a controlled substance in violation of the Controlled Substances Act. The provisions of this subsection do not apply to a person who is in possession of hypodermic syringes or needles at the time he is directly and immediately engaged in a harm reduction program, as provided in the Harm Reduction Act [24-2C-1 NMSA 1978].

B. It is unlawful for a person to deliver, possess with intent to deliver or manufacture with the intent to deliver drug paraphernalia with knowledge, or under circumstances where one reasonably should know, that it will be used to plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, conceal, inject, ingest, inhale or otherwise introduce into the human body a controlled substance in violation of the Controlled Substances Act. The provisions of this subsection do not apply to:

(1) department of health employees or their designees while they are directly and immediately engaged in activities related to the harm reduction program authorized by the Harm Reduction Act; or

(2) the sale or distribution of hypodermic syringes and needles by pharmacists licensed pursuant to the Pharmacy Act [61-11-1 NMSA 1978]

C. A person who violates this section with respect to Subsection A of this section is guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than fifty dollars ($50.00) nor more than one hundred dollars ($100) or by imprisonment for a definite term less than one year, or both. A person who violates this section with respect to Subsection B of this section is guilty of a misdemeanor.

D. A person eighteen years of age or over who violates the provisions of Subsection B of this section by delivering drug paraphernalia to a person under eighteen years of age and who is at least three years his junior is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

History: 1978 Comp., 30-31-25.1, enacted by Laws 1981, ch. 31, 2; 1997, ch. 256, 7; 2001, ch. 189, 1.



Section 30-31-26 - Penalties under other laws.

30-31-26. Penalties under other laws.

A. Any penalty imposed for violation of the Controlled Substances Act [30-31-1 NMSA 1978] is in addition to any civil or administrative penalty or sanction otherwise provided by law.

B. A municipality may, by ordinance, prohibit distribution or possession of a controlled substance enumerated in Schedules I, II, III or IV but penalty provisions shall be the same as those provided for a similar crime in the Controlled Substances Act.

History: 1953 Comp., 54-11-26, enacted by Laws 1972, ch. 84, 26.



Section 30-31-27 - Bar to prosecution.

30-31-27. Bar to prosecution.

If a violation of the Controlled Substances Act [30-31-1 NMSA 1978] is a violation of a federal law, the law of another state or the ordinance of a municipality, a conviction or acquittal under federal law, the law of another state or the ordinance of a municipality for the same act is a bar to prosecution.

History: 1953 Comp., 54-11-27, enacted by Laws 1972, ch. 84, 27.



Section 30-31-27.1 - Overdose prevention; limited immunity.

30-31-27.1. Overdose prevention; limited immunity.

A. A person who, in good faith, seeks medical assistance for someone experiencing a drug-related overdose shall not be charged or prosecuted for possession of a controlled substance pursuant to the provisions of Section 30-31-23 NMSA 1978 if the evidence for the charge of possession of a controlled substance was gained as a result of the seeking of medical assistance.

B. A person who experiences a drug-related overdose and is in need of medical assistance shall not be charged or prosecuted for possession of a controlled substance pursuant to the provisions of Section 30-31-23 NMSA 1978 if the evidence for the charge of possession of a controlled substance was gained as a result of the overdose and the need for medical assistance.

C. The act of seeking medical assistance for someone who is experiencing a drug-related overdose may be used as a mitigating factor in a criminal prosecution pursuant to the Controlled Substances Act.

History: Laws 2007, ch. 260, 1.



Section 30-31-28 - Conditional discharge for possession as first offense.

30-31-28. Conditional discharge for possession as first offense.

A. If any person who has not previously been convicted of violating the laws of any state or any laws of the United States relating to narcotic drugs, marijuana, hallucinogenic or depressant or stimulant substances, is found guilty of a violation of Section 23 [30-31-23 NMSA 1978], after trial or upon a plea of guilty, the court may, without entering a judgment of guilty and with the consent of the person, defer further proceedings and place him on probation upon reasonable conditions and for a period, not to exceed one year, as the court may prescribe.

B. Upon violation of a condition of the probation, the court may enter an adjudication of guilt and proceed as otherwise provided. The court may, in its discretion, dismiss the proceedings against the person and discharge him from probation before the expiration of the maximum period prescribed from the person's probation.

C. If during the period of his probation the person does not violate any of the conditions of the probation, then upon expiration of the period the court shall discharge such person and dismiss the proceedings against him. Discharge and dismissal under this section shall be without court adjudication of guilt, but a nonpublic record shall be retained by the attorney general solely for the purpose of use by the courts in determining whether or not, in subsequent proceedings, the person qualifies under this section. A discharge or dismissal shall not be deemed a conviction for purposes of disqualifications or disabilities imposed by law upon conviction of a crime including the penalties prescribed under this section for second or subsequent convictions or for any other purpose. Discharge and dismissal under this section may occur only once with respect to any person.

D. Upon the dismissal of a person and discharge of the proceedings against him under this section, a person, if he was not over eighteen years of age at the time of the offense, may apply to the court for an order to expunge from all official records all recordation relating to his arrest, indictment or information, trial, finding or plea of guilty, and dismissal and discharge pursuant to this section except nonpublic records filed with the attorney general. If the court determines, after hearing, that the person was dismissed and the proceedings against him discharged and that he was not over eighteen years of age at the time of the offense, it shall enter the order. The effect of the order shall be to restore the person, in the contemplation of the law, to the status he occupied before the arrest or indictment or information. No person in whose behalf an order has been entered shall be held thereafter under any provision of any law to be guilty of perjury or otherwise giving a false statement by reason of his failures to recite or acknowledge such arrest, or indictment or information, or trial in response to any inquiry made of him for any purpose.

History: 1953 Comp., 54-11-28, enacted by Laws 1972, ch. 84, 28.



Section 30-31-29 - Probationary period.

30-31-29. Probationary period.

Notwithstanding any other provision of law, the court may place on probation for a period not to exceed one year any person convicted of a violation of the Controlled Substances Act [30-31-1 NMSA 1978] where the maximum length of the term of imprisonment is one year or less if:

A. the judge does not impose a prison sentence; or

B. the judge suspends all of any prison sentence which he imposes.

History: 1953 Comp., 54-11-28.1, enacted by Laws 1975, ch. 80, 1.



Section 30-31-30 - Powers of enforcement personnel.

30-31-30. Powers of enforcement personnel.

Any officer or employee designated by the board may:

A. serve search warrants, arrest warrants and administrative inspection warrants;

B. make arrests without warrant for any offense under the Controlled Substances Act committed in his presence, or if he has probable cause to believe that the person to be arrested has committed or is committing a violation of the Controlled Substances Act which may constitute a felony; or

C. make seizures of property pursuant to the Controlled Substances Act.

History: 1953 Comp., 54-11-29, enacted by Laws 1972, ch. 84, 29.



Section 30-31-31 - Administrative inspections and warrants.

30-31-31. Administrative inspections and warrants.

Issuance and execution of administrative inspection warrants shall be as follows:

A. a magistrate, within his jurisdiction and upon proper oath or affirmation showing probable cause, may issue warrants for the purpose of conducting administrative inspections and seizures of property authorized by the Controlled Substances Act [30-31-1 NMSA 1978]. For purposes of the issuance of administrative inspection warrants, probable cause exists upon showing a valid public interest in the effective enforcement of the Controlled Substances Act sufficient to justify administrative inspection of the area, premises, building or conveyance in the circumstances specified in the application for the warrant;

B. a warrant shall issue only upon an affidavit of a designated officer or employee having actual knowledge of the alleged facts, sworn to before the magistrate and establishing the grounds for issuing the warrant. If the magistrate is satisfied that grounds for the warrant exist, he shall issue a warrant identifying the area, premises, building or conveyance to be inspected, the purpose of the inspection, and, if appropriate, the type of property to be inspected, if any. The warrant shall:

(1) state the grounds for its issuance and the name of each person whose affidavit has been taken in its support;

(2) be directed to a person authorized by Section 29 [30-31-30 NMSA 1978] or a state police officer to serve and carry out the warrant;

(3) command the person to whom it is directed to inspect the area, premises, building or conveyance identified for the purpose specified and, if appropriate, direct the seizure of the property specified;

(4) identify the items or types of property to be seized, if any; and

(5) direct that it be served during normal business hours or other hours designated by the magistrate and designate the magistrate to whom it shall be returned;

C. a warrant issued pursuant to this section must be served and returned within five days of its date unless, upon a showing of a need for additional time, the court orders otherwise. If property is seized pursuant to a warrant, a copy of the warrant shall be given to the person from whom or from whose premises the property is taken, together with a receipt for the property taken. The return of the warrant shall be made promptly, accompanied by a written inventory of any property taken. The inventory shall be made in the presence of the person serving the warrant and of the person from whose possession or premises the property was taken, if present, or in the presence of at least one credible person other than the person serving the warrant. A copy of the inventory shall be delivered to the person from whom or from whose premises the property was taken and the applicant for the warrant; and

D. the magistrate who has issued a warrant shall attach a copy of the return and all papers returnable in connection with it and file them with the clerk of the magistrate court.

History: 1953 Comp., 54-11-30, enacted by Laws 1972, ch. 84, 30.



Section 30-31-32 - Administrative inspections.

30-31-32. Administrative inspections.

The board may make administrative inspections of controlled premises in accordance with the following provisions:

A. for purposes of this section, "controlled premises" means:

(1) places where persons registered or exempted from registration requirements under the Controlled Substances Act [30-31-1 NMSA 1978] are required to keep records; and

(2) places, including factories, warehouses, establishments and conveyances in which persons registered or exempted from registration requirements under the Controlled Substances Act are permitted to hold, manufacture, compound, process, sell, deliver or otherwise dispose of any controlled substance;

B. when authorized by an administrative inspection warrant issued pursuant to Section 30 [30-31-31 NMSA 1978], an officer or employee designated by the board, upon presenting the warrant and appropriate credentials to the owner, operator or agent in charge, may enter the controlled premises for the purpose of conducting an administrative inspection;

C. when authorized by an administrative inspection warrant, an officer or employee designated by the board may:

(1) inspect and copy records required by the Controlled Substances Act to be kept;

(2) inspect, within reasonable limits and in a reasonable manner, controlled premises and all pertinent equipment, finished and unfinished material, containers and labeling found therein, and, except as provided in Subsection E, all other things bearing on violations of the Controlled Substances Act, including records, files, papers, processes, controls and facilities; and

(3) inventory any stock of any controlled substance and obtain samples;

D. this section does not prevent entries and administrative inspections, including seizures of property, without a warrant:

(1) if the owner, operator or agent in charge of the controlled premises consents;

(2) in situations presenting substantial imminent danger to health or safety; or

(3) in all other situations in which a warrant is not constitutionally required;

E. an inspection authorized by this section shall not extend to financial data, sales data other than shipment data or pricing data unless the owner, operator or agent in charge of the controlled premises consents in writing.

History: 1953 Comp., 54-11-31, enacted by Laws 1972, ch. 84, 31.



Section 30-31-33 - Injunctions.

30-31-33. Injunctions.

A. The district courts may exercise jurisdiction to restrain or enjoin violations of the Controlled Substances Act [30-31-1 NMSA 1978].

B. The defendant may demand trial by jury for an alleged violation of an injunction or restraining order under this section.

History: 1953 Comp., 54-11-32, enacted by Laws 1972, ch. 84, 32.



Section 30-31-34 - Forfeitures; property subject.

30-31-34. Forfeitures; property subject.

The following are subject to forfeiture pursuant to the provisions of the Forfeiture Act [Chapter 31, Article 27 NMSA 1978]:

A. all raw materials, products and equipment of any kind, including firearms that are used or intended for use in manufacturing, compounding, processing, delivering, importing or exporting any controlled substance or controlled substance analog in violation of the Controlled Substances Act;

B. all property that is used or intended for use as a container for property described in Subsection A of this section;

C. all conveyances, including aircraft, vehicles or vessels that are used or intended for use to transport or in any manner to facilitate the transportation for the purpose of sale of property described in Subsection A of this section;

D. all books, records and research products and materials, including formulas, microfilm, tapes and data that are used or intended for use in violation of the Controlled Substances Act;

E. narcotics paraphernalia or money that is a fruit or instrumentality of the crime;

F. notwithstanding Subsection C of this section and the provisions of the Forfeiture Act:

(1) a conveyance used by a person as a common carrier in the transaction of business as a common carrier shall not be subject to forfeiture pursuant to this section unless it appears that the owner or other person in charge of the conveyance is a consenting party or privy to a violation of the Controlled Substances Act;

(2) a conveyance shall not be subject to forfeiture pursuant to this section by reason of an act or omission established for the owner to have been committed or omitted without the owner's knowledge or consent;

(3) a conveyance is not subject to forfeiture for a violation of law the penalty for which is a misdemeanor; and

(4) a forfeiture of a conveyance encumbered by a bona fide security interest shall be subject to the interest of a secured party if the secured party neither had knowledge of nor consented to the act or omission; and

G. all drug paraphernalia as defined by Subsection V of Section 30-31-2 NMSA 1978.

History: 1953 Comp., 54-11-33, enacted by Laws 1972, ch. 84, 33; 1975, ch. 231, 1; 1981, ch. 31, 3; 1987, ch. 68, 6; 1989, ch. 196, 1; 2015, ch. 152, 17.



Section 30-31-35 - Forfeiture; procedure.

30-31-35. Forfeiture; procedure.

The provisions of the Forfeiture Act [Chapter 31, Article 27 NMSA 1978] apply to the seizure, forfeiture and disposal of property subject to forfeiture and disposal pursuant to the Controlled Substances Act.

History: 1953 Comp., 54-11-34, enacted by Laws 1972, ch. 84, 34; 1973, ch. 211, 1; 1975, ch. 231, 2; 1977, ch. 139, 1; 1980, ch. 7, 1; 1981, ch. 66, 1; 2002, ch. 4, 15; 2015, ch. 152, 18.



Section 30-31-36 - Summary forfeiture.

30-31-36. Summary forfeiture.

A. Controlled substances listed in Schedule I or controlled substance analogs of substances listed in Schedule I that are possessed, transferred, sold or offered for sale in violation of the Controlled Substances Act [30-31-1 NMSA 1978] are contraband and shall be seized and summarily forfeited to the state.

B. Controlled substances listed in Schedule I or controlled substance analogs of substances listed in Schedule I which are seized or come into the possession of the state, the owners of which are unknown, are contraband and shall be summarily forfeited to the state.

C. Species of plants from which controlled substances in Schedules I and II or controlled substance analogs of substances listed in Schedules I and II may be derived which have been planted or cultivated in violation of the Controlled Substances Act, or of which the owners or cultivators are unknown or which are wild growths, may be seized and summarily forfeited to the state.

History: 1953 Comp., 54-11-35, enacted by Laws 1972, ch. 84, 35; 1987, ch. 68, 7.



Section 30-31-37 - Burden of proof.

30-31-37. Burden of proof.

It is not necessary for the state to negate any exemption or exception in the Controlled Substances Act [30-31-1 NMSA 1978] in any complaint, information, indictment or other pleading or in any trial, hearing or other proceeding under the Controlled Substances Act. The burden of proof of any exemption or exception is upon the person claiming it.

History: 1953 Comp., 54-11-36, enacted by Laws 1972, ch. 84, 36.



Section 30-31-38 - Cooperative duties of board.

30-31-38. Cooperative duties of board.

A. The board shall cooperate with federal and other state agencies in discharging its responsibilities concerning traffic in controlled substances and in suppressing the abuse of controlled substances. To this end it may:

(1) arrange for the exchange of information among governmental officials concerning the use and abuse of controlled substances;

(2) cooperate in training programs concerning controlled substances law enforcement at local and state levels; and

(3) cooperate with the bureau by establishing a centralized unit to accept, catalogue, file and collect statistics and make the information available for federal, state and local law enforcement purposes. It shall not furnish the name or identity of a patient or research subject whose identity could not be obtained under Section 39 [30-31-40 NMSA 1978].

B. Results, information and evidence received from the bureau relating to the regulatory functions of the Controlled Substances Act [30-31-1 NMSA 1978], including results of inspections conducted by it, may be relied and acted upon by the board in the exercise of its regulatory functions under the Controlled Substances Act.

History: 1953 Comp., 54-11-37, enacted by Laws 1972, ch. 84, 37.



Section 30-31-39 - Education.

30-31-39. Education.

The board shall provide for educational programs designed to prevent and deter misuse and abuse of controlled substances. In connection with these programs it may:

A. promote better recognition of the problems of misuse and abuse of controlled substances within the regulated industry;

B. assist the regulated industry in contributing to the reduction of misuse and abuse of controlled substances; and

C. assist in the education and training of state and local law enforcement officials in their efforts to control misuse and abuse of controlled substances.

History: 1953 Comp., 54-11-38, enacted by Laws 1972, ch. 84, 38.



Section 30-31-40 - Research; confidentiality.

30-31-40. Research; confidentiality.

A. The board shall encourage research on misuse and abuse of controlled substances. In connection with the research, and in furtherance of the enforcement of the Controlled Substances Act [30-30-1- NMSA 1978], it may register public agencies, institutions of higher education and private organizations or individuals for the purpose of conducting research, demonstrations or special projects which bear directly on misuse and abuse of controlled substances.

B. The board may authorize persons engaged in research on the use and effects of controlled substances to withhold the names and other identifying characteristics of individuals who are subjects of the research. Persons who obtain this authorization are not compelled in any civil, criminal, administrative, legislative or other proceeding to identify the individuals who are the subjects of research for which the authorization was obtained.

C. The board may authorize the possession and distribution of controlled substances by persons engaged in research. Such authorization shall contain the conditions and terms of the research to be conducted. Persons who obtain this authorization are exempt from state prosecution for possession and distribution of controlled substances to the extent of the authorization.

D. A practitioner engaged in medical practice or research shall not be required to furnish the name or identity of a patient or research subject to the board, nor may he be compelled in any state or local civil, criminal, administrative, legislative or other proceedings to furnish the name or identity of an individual that the practitioner is obligated to keep confidential.

History: 1953 Comp., 54-11-39, enacted by Laws 1972, ch. 84, 39.



Section 30-31-41 - Anabolic steroids; possession; distribution; penalties; notice.

30-31-41. Anabolic steroids; possession; distribution; penalties; notice.

A. Except as authorized by the New Mexico Drug[, Device] and Cosmetic Act [26-1-1 NMSA 1978], it is unlawful for any person to intentionally possess anabolic steroids. Any person who violates this subsection is guilty of a misdemeanor.

B. Except as authorized by the New Mexico Drug[, Device] and Cosmetic Act, it is unlawful for any person to intentionally distribute or possess with intent to distribute anabolic steroids. Any person who violates this subsection is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

C. Except as authorized by the New Mexico Drug[, Device] and Cosmetic Act, it is unlawful for any person eighteen years of age or older to intentionally distribute anabolic steroids to a person under eighteen years of age. Any person who violates this subsection is guilty of a third degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

D. A copy of this act shall be distributed to each licensed athletic trainer by the athletic trainers advisory board and displayed prominently in the athletic locker rooms of all state post-secondary and public schools.

History: Laws 1987, ch. 271, 1.






Article 31A - Imitation Controlled Substances

Section 30-31A-1 - Short title.

30-31A-1. Short title.

This act [30-31A-1 to 30-31A-15 NMSA 1978] may be cited as the "Imitation Controlled Substances Act".

History: Laws 1983, ch. 148, 1.



Section 30-31A-2 - Definitions.

30-31A-2. Definitions.

As used in the Imitation Controlled Substances Act [30-31A-1 NMSA 1978]:

A. "board" means the board of pharmacy;

B. "controlled substance" means a substance as defined in Subsection E of Section 30-31-2 NMSA 1978;

C. "distribute" means the sale or possession with the intent to sell of an imitation controlled substance;

D. "imitation controlled substance" means a substance that is not a controlled substance which by dosage unit appearance, including color, shape, size and markings and by representations made would lead a reasonable person to believe that the substance is a controlled substance. The fact finder may consider:

(1) statements made by an owner or by anyone else in control of the substance concerning the nature of the substance or its use or effect;

(2) statements made to the recipient that the substance may be resold for inordinate profit;

(3) whether the substance is packaged in a manner normally used for illicit controlled substances;

(4) evasive tactics or actions utilized by the owner or person in control of the substance to avoid detection by law enforcement authorities;

(5) prior convictions, if any, of the owner or anyone in control of the object, under state or federal law related to controlled substances or fraud; and

(6) whether the physical appearance of the substance is substantially identical to a controlled substance; and

E. "manufacture" means the production, preparation, compounding, processing, encapsulating, packaging or repackaging or labeling or relabeling as an imitation controlled substance.

History: Laws 1983, ch. 148, 2.



Section 30-31A-3 - Duty to administer.

30-31A-3. Duty to administer.

The board shall administer the Imitation Controlled Substances Act [30-31A-1 NMSA 1978].

History: Laws 1983, ch. 148, 3.



Section 30-31A-4 - Manufacture, distribution or possession of imitation controlled substance.

30-31A-4. Manufacture, distribution [or possession] of imitation controlled substance.

It is unlawful for any person to manufacture, distribute or possess with intent to distribute an imitation controlled substance. Any person who violates the provisions of this section is guilty of a fourth degree felony and upon conviction shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

History: Laws 1983, ch. 148, 4.



Section 30-31A-5 - Sale to a minor.

30-31A-5. Sale to a minor.

No person who is eighteen years of age or older shall intentionally sell an imitation controlled substance to a person under the age of eighteen years. Any person who violates this section is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

History: Laws 1983, ch. 148, 5.



Section 30-31A-6 - Possession with intent to distribute an imitation controlled substance.

30-31A-6. Possession with intent to distribute an imitation controlled substance.

It is unlawful for any person intentionally to possess an imitation controlled substance with the intent to distribute. Any person who violates this section is guilty of a fourth degree felony.

History: Laws 1983, ch. 148, 6.



Section 30-31A-7 - Advertisement.

30-31A-7. Advertisement.

It is unlawful for any person to place in any newspaper, magazine, handbill or other publication, or to post or distribute in any place visible to the general public, any advertisement or solicitation with reasonable knowledge that the purpose of the advertisement or solicitation is to promote the distribution of imitation controlled substances. Any person who violates this section is guilty of a misdemeanor.

History: Laws 1983, ch. 148, 7.



Section 30-31A-8 - Defenses.

30-31A-8. Defenses.

In any prosecution for unlawful delivery of an imitation controlled substance, it is no defense that the defendant believed the imitation controlled substance to be a controlled substance.

History: Laws 1983, ch. 148, 8.



Section 30-31A-9 - Forfeitures; property subject.

30-31A-9. Forfeitures; property subject.

The following are subject to forfeiture:

A. all raw materials, products and equipment of any kind that are used in the manufacturing, compounding or processing of any imitation controlled substance in violation of the Imitation Controlled Substances Act;

B. all property that is used or intended for use as a container for property described in Subsection A of this section; and

C. all books, records and research products and materials, including formulas, microfilm, tapes and data, that are used or intended for use in violation of the Imitation Controlled Substances Act.

History: Laws 1983, ch. 148, 9; 2015, ch. 152, 19.



Section 30-31A-10 - Forfeiture; procedure.

30-31A-10. Forfeiture; procedure.

The provisions of the Forfeiture Act [31-27-1 NMSA 1978] apply to the seizure, forfeiture and disposal of property subject to forfeiture and disposal under the Imitation Controlled Substances Act [30-31A-1 NMSA 1978].

History: Laws 1983, ch. 148, 10; 2002, ch. 4, 16.



Section 30-31A-11 - Summary forfeiture.

30-31A-11. Summary forfeiture.

Imitation controlled substances that are possessed, transferred, sold or offered for sale in violation of the Imitation Controlled Substances Act [30-31A-1 NMSA 1978] are contraband and shall be seized and summarily forfeited to the state.

History: Laws 1983, ch. 148, 11.



Section 30-31A-12 - Powers of enforcement personnel.

30-31A-12. Powers of enforcement personnel.

Any officer or employee designated by the board or other law enforcement officer may:

A. serve search warrants, arrest warrants and administrative inspection warrants;

B. make arrests without warrant for any offense under the Imitation Controlled Substances Act [30-31A-1 NMSA 1978] committed in his presence or if he has probable cause to believe that the person to be arrested has committed or is committing a violation of the Imitation Controlled Substances Act which may constitute a felony; or

C. make seizures of property pursuant to the Imitation Controlled Substances Act.

History: Laws 1983, ch. 148, 12.



Section 30-31A-13 - Administrative inspections and warrants.

30-31A-13. Administrative inspections and warrants.

Magistrate or metropolitan courts may issue administrative inspection warrants upon a showing of probable cause.

History: Laws 1983, ch. 148, 13.



Section 30-31A-14 - Injunctions.

30-31A-14. Injunctions.

The district courts may exercise jurisdiction to restrain or enjoin violations of the Imitation Controlled Substances Act [30-31A-1 NMSA 1978].

History: Laws 1983, ch. 148, 14.



Section 30-31A-15 - Immunity.

30-31A-15. Immunity.

No civil or criminal liability shall be imposed by virtue of the Imitation Controlled Substances Act [30-31A-1 NMSA 1978] on any person registered under the Controlled Substances Act [30-31-1 NMSA 1978] who manufactures, distributes or possesses an imitation controlled substance for use as a placebo by a registered practitioner in the course of professional practice or research.

History: Laws 1983, ch. 148, 15.






Article 31B - Drug Precursors

Section 30-31B-1 - Short title.

30-31B-1. Short title.

Chapter 30, Article 31B NMSA 1978 may be cited as the "Drug Precursor Act".

History: Laws 1989, ch. 177, 1.; 2004, ch. 9, 1; 2004, ch. 12 1.



Section 30-31B-2 - Definitions.

30-31B-2. Definitions.

As used in the Drug Precursor Act:

A. "administer" means the direct application of a controlled substance by any means to the body of a patient or research subject by a practitioner or the practitioner's agent;

B. "agent" includes an authorized person who acts on behalf of a manufacturer, distributor or dispenser. "Agent" does not include a common or contract carrier, public warehouseperson or employee of the carrier or warehouseperson;

C. "board" means the board of pharmacy;

D. "bureau" means the bureau of narcotics and dangerous drugs of the United States department of justice or its successor agency;

E. "controlled substance" means a drug or substance listed in Schedules I through V of the Controlled Substances Act [30-31-1 NMSA 1978] or regulations adopted thereto;

F. "controlled substance analog" means a substance other than a controlled substance that has a chemical structure substantially similar to that of a controlled substance in Schedule I, II, III, IV or V or that was specifically designed to produce effects substantially similar to that of controlled substances in Schedule I, II, III, IV or V. Examples of chemical classes in which controlled substance analogs are found include, but are not limited to, the following:

(1) phenethylamines;

(2) N-substituted piperidines;

(3) morphinans;

(4) ecgonines;

(5) quinazolinones;

(6) substituted indoles; and

(7) arylcycloalkylamines.

Specifically excluded from the definition of "controlled substance analog" are those substances that are generally recognized as safe and effective within the meaning of the Federal Food, Drug and Cosmetic Act or have been manufactured, distributed or possessed in conformance with the provisions of an approved new drug application or an exemption for investigational use within the meaning of Section 505 of the Federal Food, Drug and Cosmetic Act;

G. "deliver" means the actual, constructive or attempted transfer from one person to another of a controlled substance or controlled substance analog, whether or not there is an agency relationship;

H. "dispense" means to deliver a controlled substance to an ultimate user or research subject pursuant to the lawful order of a practitioner, including the administering, prescribing, packaging, labeling or compounding necessary to prepare the controlled substance for that delivery;

I. "dispenser" means a practitioner who dispenses and includes hospitals, pharmacies and clinics where controlled substances are dispensed;

J. "distribute" means to deliver other than by administering or dispensing a controlled substance or controlled substance analog;

K. "drug" means substances recognized as drugs in the official United States pharmacopoeia, official homeopathic pharmacopoeia of the United States, official national formulary or any respective supplement to these publications. "Drug" does not include devices or their components, parts or accessories;

L. "drug precursor" means a substance, material, compound, mixture or preparation listed in Section 30-31B-3 NMSA 1978 or regulations adopted thereto or any of their salts or isomers. "Drug precursor" specifically excludes those substances, materials, compounds, mixtures or preparations that are prepared for dispensing pursuant to a prescription or over-the-counter distribution as a substance that is generally recognized as safe and effective within the meaning of the Federal Food, Drug and Cosmetic Act or have been manufactured, distributed or possessed in conformance with the provisions of an approved new drug application or an exemption for investigational use within the meaning of Section 505 of the Federal Food, Drug and Cosmetic Act, unless the board makes the findings required pursuant to Subsection B of Section 30-31B-4 NMSA 1978;

M. "immediate precursor" means a substance that is a compound commonly used or produced primarily as an immediate chemical intermediary used in the manufacture of a controlled substance, the control of which is necessary to prevent, curtail or limit the manufacture of controlled substances;

N. "license" means a license issued by the board to manufacture, possess, transfer or transport a drug precursor;

O. "manufacture" means the production, preparation, compounding, conversion or processing of a drug precursor by extraction from substances of natural origin, independently by means of chemical synthesis or by a combination of extraction and chemical synthesis and includes any packaging or repackaging of the substance or labeling or relabeling of its container, except that this term does not include the preparation or compounding of a controlled substance by a practitioner:

(1) as an incident to the practitioner's administering or dispensing of a controlled substance in the course of professional practice; or

(2) by the practitioner's agent under the practitioner's supervision for the purpose of or as an incident to research, teaching or chemical analysis and not for sale;

P. "person" includes an individual, sole proprietorship, partnership, corporation, association, the state or a political subdivision of the state or other legal entity;

Q. "possession" means to actively or constructively exercise dominion over;

R. "practitioner" means a physician, certified advanced practice chiropractic physician, dentist, veterinarian or other person licensed to prescribe and administer drugs that are subject to the Controlled Substances Act;

S. "prescription" means an order given individually for the person for whom is prescribed a controlled substance, either directly from the prescriber to the pharmacist or indirectly by means of a written order signed by the prescriber and in accordance with the Controlled Substances Act or regulations adopted thereto; and

T. "transfer" means the sale, possession with intent to sell, barter or giving away of a drug precursor.

History: Laws 1989, ch. 177, 2; 2004, ch. 9, 2; 2004, ch. 12, 2; 2008, ch. 44, 6.



Section 30-31B-3 - Drug precursors list.

30-31B-3. Drug precursors list.

Any substance, material, compound, mixture or preparation of the following substances or any of their salts or isomers are subject to regulation by the board and to the requirements of the Drug Precursor Act [30-31B-1 NMSA 1978]:

A. 1-phenylcyclohexylamine;

B. 1-piperidinocyclohexanecarbonitrile;

C. ephedrine;

D. psuedoephedrine;

E. methylamine;

F. methylformamide;

G. phenylacetic acid; and

H. phenylacetone.

History: Laws 1989, ch. 177, 3.



Section 30-31B-4 - Duty to administer.

30-31B-4. Duty to administer.

A. The board shall administer the Drug Precursor Act [30-31B-1 NMSA 1978] and by regulation may add substances to the list of drug precursors enumerated in Section 30-31B-3 NMSA 1978. The board shall promulgate regulations pursuant to the procedures of the Uniform Licensing Act [61-1-1 NMSA 1978].

B. In determining whether to add to the list of drug precursors a substance, material, compound, mixture or preparation that is generally recognized as safe and effective within the meaning of the Federal Food, Drug and Cosmetic Act or that has been manufactured, distributed or possessed in conformance with the provisions of an approved new drug application or an exemption for investigational use within the meaning of Section 505 of the Federal Food, Drug and Cosmetic Act, the board shall consider:

(1) whether the substance, material, compound, mixture or preparation is:

(a) a source of a substance already controlled under the Controlled Substances Act [30-31-1 NMSA 1978]; or

(b) subject to being easily converted to an immediate precursor of a substance already controlled under the Controlled Substances Act ;

(2) the relative ease by which use of the substance, material, compound, mixture or preparation can facilitate the manufacture of a controlled substance;

(3) legitimate uses that would be unduly hampered by listing the substance, material, compound, mixture or preparation as a drug precursor;

(4) whether the substance, material, compound, mixture or preparation is formulated to effectively prevent its conversion into an immediate precursor of a substance already controlled under the Controlled Substances Act; and

(5) any other factors relevant to and consistent with the public health and safety.

C. In determining whether a substance, material, compound, mixture or preparation should be added to the list of drug precursors, the board shall consider:

(1) whether the substance, material, compound, mixture or preparation is an immediate precursor of a substance already controlled under the Controlled Substances Act;

(2) the relative ease by which use of the substance, material, compound, mixture or preparation can facilitate the manufacture of a controlled substance;

(3) legitimate uses which would be unduly hampered by listing the substance, material, compound, mixture or preparation as a drug precursor; and

(4) any other factors relevant to and consistent with the public health and safety.

D. After considering the factors enumerated in Subsection B or C of this section, the board shall make findings and issue regulations listing the substance, material, compound, mixture or preparation as a drug precursor if it finds that the substance, material, compound, mixture or preparation has a significant potential for use in the manufacture of controlled substances.

E. If the board designates a substance, material, compound, mixture or preparation as a drug precursor, then substances, materials, compounds, mixtures or preparations which are precursors of the drug precursor so designated shall not be subject to control solely because they are precursors of a drug precursor.

F. If any substance, material, compound, mixture or preparation is designated as controlled under federal law and notice is given to the board, the board may, by regulation, similarly control the substance under the Drug Precursor Act after providing for a hearing pursuant to the Uniform Licensing Act.

G. Authority to control under this section does not extend to distilled spirits, wine, malt beverages, tobacco or pesticides as defined in the Pesticide Control Act [76-4-1 NMSA 1978].

History: Laws 1989, ch. 177, 4; 2004, ch. 9, 3; 2004, ch. 12, 3.



Section 30-31B-5 - Nomenclature.

30-31B-5. Nomenclature.

The drug precursors listed in Section 3 [30-31B-3 NMSA 1978] of the Drug Precursor Act are included by whatever official, common, usual, chemical or trade name designated.

History: Laws 1989, ch. 177, 5.



Section 30-31B-6 - Regulations.

30-31B-6. Regulations.

A. The board may promulgate regulations and charge reasonable fees relating to the licensing and control of the manufacture, possession, transfer and transportation of drug precursors. The fees shall not be more than two hundred fifty dollars ($250) per license for a wholesaler's license, a distributor's license or a manufacturer's license. The fees shall not be more than fifty dollars ($50.00) per license for a retail distributor's license, when the retail distributor has ten or more employees. The fees shall not be more than twenty-five dollars ($25.00) per license for a retail distributor's license, when the retail distributor has fewer than ten employees.

B. Every person who manufactures, possesses, transfers or transports any drug precursor or who proposes to engage in the manufacture, possession, transfer or transportation of any drug precursor shall obtain, annually, a license issued by the board.

C. Persons licensed by the board to manufacture, possess, transfer or transport drug precursors may manufacture, possess, transfer or transport those substances to the extent authorized by their license and in conformity with the other provisions of the Drug Precursor Act [30-31B-1 NMSA 1978].

D. The following persons need not be licensed under the Drug Precursor Act and may lawfully possess drug precursors:

(1) physicians;

(2) an agent of any licensed manufacturer of any drug precursor if he is acting in the usual course of his principal's business or employment;

(3) an employee of a licensed common or contract carrier or licensed warehouseman whose possession of any drug precursor is in the usual course of the licensed common or contract carrier or licensed warehouseman's business;

(4) a student enrolled in a chemistry class for credit; provided, however, that the student's use of the drug precursor is for a bona fide educational purpose and that the chemistry department of the educational institution otherwise possesses all the necessary licenses required by the board;

(5) a consumer who uses a drug precursor for its intended purpose and who does not use the drug precursor to manufacture a substance controlled under the Controlled Substances Act [30-31-1 NMSA 1978];

(6) a pharmacy, an agent or employee of a pharmacy or a contractor for a pharmacy;

(7) a pharmacist, an agent or employee of a pharmacist or a contractor for a pharmacist; or

(8) an agent or employee of a licensed retail establishment or a contractor for a licensed retail establishment.

E. The board may waive by regulation the requirement for licensing of certain manufacturers if it is consistent with the public health and safety.

F. The board may inspect the establishment of a licensee or applicant for license in accordance with the board's regulations.

History: Laws 1989, ch. 177, 6; 2004, ch. 9, 4; 2004, ch. 12, 4.



Section 30-31B-7 - Licenses.

30-31B-7. Licenses.

A. The board shall license an applicant to manufacture, possess, transfer or transport drug precursors unless it determines that the issuance of that license would be inconsistent with the public interest. In determining the public interest, the board shall consider the following factors:

(1) maintenance of effective controls against diversion of drug precursors into other than legitimate medical, scientific or industrial channels;

(2) compliance with applicable state and local law;

(3) any conviction of the applicant under federal or state laws relating to any controlled substance or drug precursor;

(4) past experience in the manufacture, possession, transfer or transportation of drug precursors and the existence in the applicant's establishment of effective controls against diversion;

(5) furnishing by the applicant of false or fraudulent material in any application filed under the Drug Precursor Act [30-31B-1 NMSA 1978] or the Controlled Substances Act [30-31-1 NMSA 1978];

(6) suspension or revocation of the applicant's federal registration to manufacture, distribute or dispense controlled substances or drug precursors as authorized by federal law; and

(7) any other factors relevant to and consistent with the public health and safety.

B. Licensing under this section does not entitle a licensee to manufacture, possess, transfer or transport drug precursors other than those allowed in the license.

History: Laws 1989, ch. 177, 7.



Section 30-31B-8 - Revocation and suspension of license.

30-31B-8. Revocation and suspension of license.

A. A license to manufacture, possess, transfer or transport a drug precursor under Section 7 [30-31B-7 NMSA 1978] of the Drug Precursor Act may be suspended or revoked upon a finding that the registrant has:

(1) furnished false or fraudulent material information in any application filed with the board;

(2) been convicted of a felony under any state or federal law relating to a controlled substance or drug precursor;

(3) had his federal registration to manufacture, distribute or dispense controlled substances or drug precursors suspended or revoked; or

(4) violated any rule or regulation of the board with regard to drug precursors or controlled substances or any provision of the Drug Precursor Act [30-31B-1 NMSA 1978] or the Controlled Substances Act [30-31-1 NMSA 1978].

B. A hearing to revoke or suspend a license shall be held by a special hearing panel consisting of the board and two additional persons designated by the board to sit on the hearing panel.

C. The special hearing panel may limit revocation or suspension of a license to the particular drug precursor if grounds for revocation or suspension exist.

D. If the special hearing panel suspends or revokes a license, all drug precursors owned or possessed by the licensee at the time of suspension or the effective date of the revocation may be placed under seal. No disposition may be made of substances under seal until the time for taking an appeal has elapsed or until all appeals have been concluded, unless a court, upon application, orders the sale or destruction of perishable or dangerous substances and the deposit of the proceeds of any sale with the court.

E. Upon a revocation order becoming final, the board may apply to the court for an order to sell or destroy all drug precursors under seal. The court shall order the sale or destruction of such drug precursors under such terms and conditions that the court deems appropriate.

F. The board shall promptly notify the bureau of all orders suspending or revoking licenses.

G. The standard of proof necessary to revoke or suspend a license under this section shall be a preponderance of the evidence. The rules of evidence are not strictly applicable to a hearing under this section and all evidentiary matters are to be finally determined by the special hearing panel.

History: Laws 1989, ch. 177, 8.



Section 30-31B-9 - Order to show cause.

30-31B-9. Order to show cause.

A. Before denying, suspending or revoking a license or refusing a renewal of the license, the board shall serve upon the applicant or licensee an order to show cause why the license should not be denied, revoked or suspended or why the renewal should not be refused. The order to show cause shall contain a statement of the basis of the order and shall require the applicant or registrant to appear before the board not less than thirty days after the date of service of the order, but in the case of a denial of renewal of the license, the order shall be served not later than thirty days before the expiration of the license unless the proceedings relate to suspension or revocation of a license. These proceedings shall be conducted in accordance with the Uniform Licensing Act [61-1-1 NMSA 1978] without regard to any criminal prosecution or other proceeding. Proceedings to suspend or revoke a license or to refuse renewal of a license shall not abate the existing license which shall remain in effect pending the outcome of the proceeding.

B. The board may suspend, without an order to show cause, any license simultaneously with the institution of proceedings to revoke or suspend a registration under Section 30-31-14 NMSA 1978 or where renewal of the license is refused if it finds that there is such a substantial and imminent danger to the public health or safety which warrants this action. The suspension shall continue in effect until the conclusion of the proceedings, including judicial review, unless sooner withdrawn by the board or dissolved by a court of competent jurisdiction.

History: Laws 1989, ch. 177, 9.



Section 30-31B-10 - Records of licensees.

30-31B-10. Records of licensees.

Every licensee under the Drug Precursor Act [30-31B-1 NMSA 1978] manufacturing, possessing, transferring or transporting a drug precursor shall maintain, on a current basis, a complete and accurate record of each substance manufactured, possessed, transferred or transported by the licensee in accordance with regulations of the board.

History: Laws 1989, ch. 177, 10.



Section 30-31B-11 - Distribution by manufacturers.

30-31B-11. Distribution by manufacturers.

A licensed manufacturer or transferer may transfer drug precursors to a licensed manufacturer, licensed possessor or licensed transporter.

History: Laws 1989, ch. 177, 11.



Section 30-31B-12 - Drug precursors; prohibited acts; penalties.

30-31B-12. Drug precursors; prohibited acts; penalties.

A. It is unlawful for any person:

(1) to transfer drug precursors except to an authorized licensee;

(2) to intentionally use in the course of the manufacture or transfer of a drug precursor a license number which is fictitious, revoked, suspended or issued to another person;

(3) to intentionally acquire or obtain, or attempt to acquire or obtain, possession of a drug precursor by misrepresentation, fraud, forgery, deception or subterfuge;

(4) to intentionally furnish false or fraudulent material information in, or omit any material information from, any application, report or other document required to be kept or filed under the Drug Precursor Act [30-31B-1 NMSA 1978] or any record required to be kept by that act;

(5) who is a licensee to intentionally manufacture a drug precursor not authorized by his license or to intentionally transfer a drug precursor not authorized by his license to another licensee or authorized person;

(6) to intentionally refuse or fail to make, keep or furnish any record, notification, order form, statement, invoice or information required under the Drug Precursor Act;

(7) to intentionally refuse an entry into any premises for any inspection authorized by the Drug Precursor Act; or

(8) to manufacture, possess, transfer or transport a drug precursor without the appropriate license or in violation of any rule or regulation of the board.

B. Any person who violates any provision of this section is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

C. When a person owns or operates a retail establishment where drug precursors are sold by an employee in violation of the provisions of this section, it is an affirmative defense to a prosecution of that owner or operator if he furnishes documentation that he provided the employee with a training program regarding state and federal laws and regulations regarding drug precursors; provided that, if the owner or operator knew or should have known of the employee's violation, the owner or operator shall also be in violation of the provisions of this section.

D. When drug precursors are sold by an employee of a retail establishment in violation of the provisions of this section, it is an affirmative defense to a prosecution of that employee that he did not receive training from his employer regarding state and federal laws and regulations regarding drug precursors.

History: Laws 1989, ch. 177, 12; 2004, ch. 9, 5; 2004, ch. 12, 5.



Section 30-31B-13 - Powers of enforcement personnel.

30-31B-13. Powers of enforcement personnel.

Any law enforcement officer:

A. serve search warrants, arrest warrants and administrative inspection warrants;

B. make arrests without a warrant for any offense under the Drug Precursor Act [30-31B-1 NMSA 1978] committed in his presence, or if he has probable cause to believe that the person to be arrested has committed or is committing a violation of the Drug Precursor Act which may constitute a felony; and

C. make seizures of property pursuant to the Drug Precursor Act.

History: Laws 1989, ch. 177, 13.



Section 30-31B-14 - Administrative inspection warrants.

30-31B-14. Administrative inspection warrants.

A. Issuance and execution of administrative inspection warrants shall be as follows:

(1) a magistrate, within his jurisdiction and upon proper oath or affirmation showing probable cause, may issue warrants for the purpose of conducting administrative inspections and seizures of property authorized by the Drug Precursor Act [30-31B-1 NMSA 1978]. For purposes of the issuance of administrative inspection warrants, probable cause exists upon showing a valid public interest in the effective enforcement of the Drug Precursor Act sufficient to justify administrative inspection of the area, premises, building or conveyance in the circumstances specified in the application for the warrant; and

(2) a warrant shall be issued only upon an affidavit of a law enforcement officer or employee of the board having actual knowledge of the alleged facts, sworn to before the magistrate and establishing the grounds for issuing the warrant. If the magistrate is satisfied that grounds for the warrant exist, he shall issue a warrant identifying the area, premises, building or conveyance to be inspected, the purpose of the inspection and, if appropriate, the type of property to be inspected, if any.

B. The warrant shall:

(1) state the grounds for its issuance and the name of the affiant;

(2) be directed to a person authorized by this section to serve and carry out the warrant;

(3) command the person to whom it is directed to inspect the area, premises, building or conveyance identified for the purpose specified and, if appropriate, direct the seizure of the property specified;

(4) identify the items or types of property to be seized, if any;

(5) allow the sale or destruction of perishable or dangerous substances or equipment and deposit the proceeds of any sale with the court; and

(6) direct that it be served during normal business hours or other hours designated by the magistrate and designate the magistrate to whom it shall be returned.

C. A warrant issued pursuant to this section must be served and returned within five days of its date of issue unless, upon a showing of a need for additional time, the court orders otherwise. If property is seized pursuant to a warrant, a copy of the warrant shall be given to the person from whom or from whose premises the property is taken, together with a receipt for the property taken. The return of the warrant shall be made promptly, accompanied by a written inventory of any property taken. The inventory shall be made in the presence of the person serving the warrant and of the person from whose possession or premises the property was taken, if present, or in the presence of at least one credible person other than the person serving the warrant. A copy of the inventory shall be delivered to the person from whom or from whose premises the property was taken and to the applicant for the warrant.

D. The magistrate who has issued a warrant shall attach a copy of the return and all papers returnable in connection with it and file them with the clerk of the magistrate court.

History: Laws 1989, ch. 177, 14.



Section 30-31B-15 - Administrative inspections.

30-31B-15. Administrative inspections.

A. When authorized by an administrative inspection warrant issued pursuant to the Drug Precursor Act [30-31B-1 NMSA 1978], a law enforcement officer or employee of the board, upon presenting the warrant and appropriate credentials to the owner, operator or agent in charge, may enter the controlled premises for the purpose of conducting an administrative inspection.

B. When authorized by an administrative inspection warrant, a law enforcement officer or employee of the board may:

(1) inspect and copy records required to be kept by the Drug Precursor Act;

(2) inspect and sample, within reasonable limits and in a reasonable manner, controlled premises and all pertinent equipment, finished and unfinished material, containers and labeling found therein, and, except as provided in Subsection D of this section, all other things bearing on violation of the Drug Precursor Act, including records, files, papers, processes, controls and facilities; and

(3) inventory any stock of any drug precursor and obtain samples.

C. This section does not prevent entries and administrative inspections, including seizures of property, without a warrant:

(1) if the owner, operator or agent in charge of the controlled premises consents;

(2) in situations presenting substantial imminent danger to health or safety; or

(3) in all other situations in which a warrant is not constitutionally required.

D. An inspection authorized by this section shall not extend to financial data, sales data other than shipment data or pricing data unless the owner, operator or agent in charge of the controlled premises consents in writing.

E. When perishable or dangerous substances or equipment are seized pursuant to Subsection C of this section, the law enforcement officer or employee of the board may apply to the district court for an order to sell or destroy said property and deposit the proceeds of any sale with the court.

F. For purposes of this section "controlled premises" means:

(1) places where persons licensed or exempted from license requirements under the Drug Precursor Act are required to keep records; and

(2) places, including factories, warehouses, establishments and conveyances in which persons licensed or exempted from license requirements under the Drug Precursor Act are permitted to hold, manufacture, compound, process, sell, deliver or otherwise dispose of any drug precursor.

History: Laws 1989, ch. 177, 15.



Section 30-31B-16 - Injunctions.

30-31B-16. Injunctions.

A. The district courts may exercise jurisdiction to restrain or enjoin violations of the Drug Precursor Act [30-31B-1 NMSA 1978].

B. The defendant may demand trial by jury for an alleged violation of an injunction or restraining order under this section.

History: Laws 1989, ch. 177, 16.



Section 30-31B-17 - Summary forfeiture.

30-31B-17. Summary forfeiture.

A. Drug precursors that are manufactured in violation of the Drug Precursor Act [30-31B-1 NMSA 1978] are contraband and shall be seized and summarily forfeited to the state.

B. Drug precursors which are seized or come into the possession of the state, the owners of which are unknown, are contraband and shall be summarily forfeited to the state.

History: Laws 1989, ch. 177, 17.



Section 30-31B-18 - Burden of proof.

30-31B-18. Burden of proof.

It is not necessary for the state to negate any exemption or exception in the Drug Precursor Act [30-31B-1 NMSA 1978] in any complaint, information, indictment or other pleading or in any trial, hearing or other proceeding under the Drug Precursor Act. The burden of proof of any exception or exemption is upon the person claiming it.

History: Laws 1989, ch. 177, 18.






Article 32 - Forest Fires

Section 30-32-1 - Fires extinguished by officers; responsibility for costs.

30-32-1. Fires extinguished by officers; responsibility for costs.

A. As used in this section, "forest fire" means a fire burning uncontrolled on lands covered wholly or in part by timber, brush, grass, grain or other inflammable vegetation.

B. A person who willfully or recklessly sets a forest fire or causes a forest fire to be set for which efforts to control or extinguish the fire are exerted by the forestry division of the energy, minerals and natural resources department; an agency under agreement with the energy, minerals and natural resources department; a county or municipality; or any fire protection agency of the United States may be liable for the costs incurred, including expenses for fighting the fire and costs of investigation.

History: Laws 1921, ch. 33, 4; C.S. 1929, 35-1409; 1941 Comp., 14-1804; 1953 Comp., 40-18-4; Laws 1967, ch. 136, 1; 2007, ch. 332, 1.



Section 30-32-3 - Arrest for violations.

30-32-3. Arrest for violations.

All peace officers of the state, including department of game and fish conservation officers, have the power to make arrests on warrant issued by any magistrate of the state for violation of any of the state forest fire laws, including Chapter 68, Article 2 NMSA 1978, rules implementing Chapter 68, Article 2 NMSA 1978 or fire restrictions issued pursuant to such rules, or without warrant for violations of those laws committed in their presence, and shall not be liable to civil action for trespass for acts done in the discharge of their duties.

History: Laws 1921, ch. 33, 6; C.S. 1929, 35-1411; 1941 Comp., 41-1806; 1953 Comp., 40-18-6; 2007, ch. 332, 2.



Section 30-32-4 - Civil action for damages.

30-32-4. [Civil action for damages.]

If any person shall set on fire any woods, marshes, prairies, whether his own or not, so as thereby to occasion any damage to any other person, such person shall make satisfaction in double damages to the party injured, to be recovered by civil action.

History: Laws 1882, ch. 61, 7; C.L. 1884, 2314; C.L. 1897, 3222; Code 1915, 1518; C.S. 1929, 35-1412; 1941 Comp., 41-1807; 1953 Comp., 40-18-7.






Article 33 - Fraud and False Dealing

Section 30-33-1 - Sale of Indian-made articles as genuine.

30-33-1. Sale of Indian-made articles as genuine.

It is unlawful to barter, trade, sell or offer for sale or trade any article represented as produced by an Indian unless the article is produced, designed or created by the labor or workmanship of an Indian.

History: Laws 1929, ch. 33, 1; C.S. 1929, 35-1925; 1941 Comp., 41-2123; 1953 Comp., 40-21-24; Laws 1957, ch. 93, 1; 1991, ch. 90, 1.



Section 30-33-3 - Indian Arts and Crafts Sales Act; short title.

30-33-3. Indian Arts and Crafts Sales Act; short title.

Sections 30-33-1 through 30-33-11 NMSA 1978 may be cited as the "Indian Arts and Crafts Sales Act".

History: 1953 Comp., 40-21-25.1, enacted by Laws 1973, ch. 163, 1; 1975, ch. 261, 1; 1991, ch. 90, 2.



Section 30-33-4 - Definitions.

30-33-4. Definitions.

As used in the Indian Arts and Crafts Sales Act [30-33-1 NMSA 1978]:

A. "Indian tribe" means:

(1) any tribe, band, nation, Alaska native village or other organized group or community that is eligible for the special programs and services provided by the United States government to Indians because of their status as Indians; or

(2) any tribe that has been formally recognized as an Indian tribe by a state legislature;

B. "Indian" means:

(1) any person who is an enrolled member of an Indian tribe as evidenced by a tribal enrollment card or certified tribal records; or

(2) any person who can meet the minimum qualifications for services offered by the United States government to Indians because of their special status as Indians as evidenced by a certificate of degree of Indian blood card;

C. "authentic Indian arts and crafts" means any product, including traditional or contemporary Indian arts, that:

(1) are Indian handmade; and

(2) are not made by machine;

D. "person" means any individual, firm, association, corporation, partnership or any other legal entity;

E. "made by machine" means the producing or reproducing of a product in mass production by mechanically stamping, blanking, weaving or offset printing;

F. "Indian handmade" means any product in which the entire shaping and forming of the product from raw materials and its finishing and decoration were accomplished by Indian hand labor and manually controlled methods that permit the maker to control and vary the construction, shape, design or finish of each part of each individual product, but does not exclude the use of findings, hand tools and equipment for buffing, polishing, grinding, drilling, sawing or sewing and other processes approved by regulations adopted under the Indian Arts and Crafts Sales Act;

G. "Indian crafted" means any item that is made by an Indian when it is not entirely Indian handmade or is at least in part made by machine, including Indian-assembled and Indian-decorated items and other items consistent with this definition and approved by regulations adopted under the Indian Arts and Crafts Sales Act;

H. "findings" means an ingredient part of the product that adapts the product for wearing or display, including silver beads used in jewelry containing Indian handmade adornments in addition to beads, leather backing, binding material, bolo tie clips, tie bar clips, tie-tac pins, earring pins, earring clips, earring screw backs, cuff link toggles, money clips, pin stems, combs and chains;

I. "product" means the finished tangible arts or crafts;

J. "raw materials" means any material that can be converted by manufacture, processing or a combination of manufacture and processing into a new and useful product, and includes:

(1) "naturally occurring material", which means any material created and produced by nature;

(2) "natural material", which means any material created and produced by nature that is only altered in shape, form, finish or color as long as the color change is the result of finishing or polishing agents used that do not penetrate the surface of the material by more than one millimeter, or as further defined consistent with this definition in regulations adopted under the Indian Arts and Crafts Sales Act;

(3) "treated material", which means any material created and produced by nature that has been altered by man-made processes that leave the material in its original shape and size after processing, but alter the color, hardness or character of the material, which may be formed, shaped or finished after treating, or as further defined consistent with this definition in regulations adopted under the Indian Arts and Crafts Sales Act; and

(4) "reconstructed material", which means any material created and produced in nature that has been altered by man-made processes that change the color, hardness, shape or character of the material, provided that more than fifty percent of the original naturally occurring material is contained in the product after processing, or as further defined consistent with this definition in regulations adopted under the Indian Arts and Crafts Sales Act but excludes synthetic material; and

K. "synthetic material" means any material that imitates natural materials and is man-made or contains fifty percent or less of the original naturally occurring materials, or as further defined consistent with this definition in regulations adopted under the Indian Arts and Crafts Sales Act.

History: 1953 Comp., 40-21-25.2, enacted by Laws 1973, ch. 163, 2; 1975, ch. 261, 2; 1977, ch. 334, 1; 1991, ch. 90, 3.



Section 30-33-5 - Purpose of act.

30-33-5. Purpose of act.

The purpose of the Indian Arts and Crafts Sales Act [30-33-1 NMSA 1978] is to protect the public and the Indian craftsman under the police powers of the state from false representation in the sale, trade, purchase or offering for sale of Indian arts and crafts.

History: 1953 Comp., 40-21-25.3, enacted by Laws 1959, ch. 133, 3; 1973, ch. 163, 3; 1975, ch. 261, 3; 1977, ch. 334, 2; 1991, ch. 90, 4.



Section 30-33-6 - Inquiry as to producer; duty of inquiry; election to label authentic Indian arts and crafts.

30-33-6. Inquiry as to producer; duty of inquiry; election to label authentic Indian arts and crafts.

A. It is the duty of every person selling or offering for sale a product that is represented to be authentic Indian arts or crafts to make due inquiry of his suppliers concerning the true nature of the materials, product design and process of manufacture to determine whether the product may be lawfully represented as authentic Indian arts or crafts.

B. Each person may elect to label or otherwise clearly and conspicuously disclose as authentic Indian arts and crafts all articles that are authentic Indian arts and crafts in accordance with the Indian Arts and Crafts Sales Act [30-33-1 NMSA 1978] and regulations adopted pursuant to that act.

C. Consistent with the purposes of the Indian Arts and Crafts Sales Act, regulations adopted under that act may specify designations other than "authentic Indian arts and crafts", including a designation such as "Indian crafted", for authorized labeling as Indian arts and crafts.

History: 1953 Comp., 40-21-25.4, enacted by Laws 1959, ch. 133, 4; 1973, ch. 163, 4; 1975, ch. 261, 4; 1977, ch. 334, 3; 1991, ch. 90, 5.



Section 30-33-7 - Unlawful acts.

30-33-7. Unlawful acts.

It is unlawful for any person to:

A. sell or offer for sale any products represented to be Indian handmade or authentic Indian arts and crafts unless such products are in fact Indian handmade or authentic Indian arts and crafts;

B. sell or offer for sale any products represented to be Indian crafted unless such products are in fact Indian crafted;

C. represent that any Indian arts and crafts product is made of a material, including natural material, unless it is made of that material;

D. fail to disclose in writing that any Indian arts and crafts product is made of treated material, reconstructed material or synthetic material;

E. solicit or buy for resale as authentic Indian arts and crafts any products that are known in fact not to be authentic; or

F. prepare, disseminate or otherwise engage in any unfair or deceptive trade practice, including any false, misleading or deceptive advertising, or any unconscionable trade practice, regarding Indian arts or crafts. For the purpose of this subsection, "unfair or deceptive trade practice" and "unconscionable trade practice" mean "unfair or deceptive trade practice" and "unconscionable trade practice" as those terms are defined in Section 57-12-2 NMSA 1978.

History: 1953 Comp., 40-21-25.5, enacted by Laws 1973, ch. 163, 5; 1975, ch. 261, 5; 1977, ch. 334, 4; 1991, ch. 90, 6.



Section 30-33-8 - Enforcement by attorney general or district attorney.

30-33-8. Enforcement by attorney general or district attorney.

The attorney general or a district attorney with jurisdiction over a matter shall enforce the provisions of the Indian Arts and Crafts Sales Act [30-33-1 NMSA 1978]. The New Mexico office of Indian affairs [Indian affairs department] and an authorized tribal prosecutor may assist the office of the attorney general or the district attorney in determining whether the provisions of the Indian Arts and Crafts Sales Act have been or are being violated. Either the attorney general or a district attorney with jurisdiction over a matter may take action to enforce the provisions of the Indian Arts and Crafts Sales Act.

History: 1953 Comp., 40-21-25.7, enacted by Laws 1973, ch. 163, 6; 1977, ch. 334, 5; 1991, ch. 90, 7.



Section 30-33-9 - Violation of act; penalties.

30-33-9. Violation of act; penalties.

A. In an action brought by the attorney general or a district attorney for a violation under the provisions of the Indian Arts and Crafts Sales Act, the district court may order temporary or permanent injunctive relief. The district court shall order restitution and such other relief as may be necessary to redress injury to any person resulting from the violation.

B. In any action brought under this section, if the court finds that a person is willfully using or has willfully used a method, act or practice declared unlawful by the Indian Arts and Crafts Sales Act, the attorney general or district attorney, upon petition to the court, may recover, on behalf of the state of New Mexico, a civil penalty not to exceed five thousand dollars ($5,000) per violation.

C. Any person willfully and knowingly violating the provisions of the Indian Arts and Crafts Sales Act where the violation involves property valued at two hundred fifty dollars ($250) or less is guilty of a petty misdemeanor.

D. Any person willfully and knowingly violating the provisions of the Indian Arts and Crafts Sales Act where the violation involves property valued in excess of two hundred fifty dollars ($250) but not more than five hundred dollars ($500) is guilty of a misdemeanor.

E. Any person willfully and knowingly violating the provisions of the Indian Arts and Crafts Sales Act where the violation involves property valued in excess of five hundred dollars ($500) but not more than two thousand five hundred dollars ($2,500) is guilty of a fourth degree felony.

F. Any person willfully and knowingly violating the provisions of the Indian Arts and Crafts Sales Act where the violation involves property valued in excess of two thousand five hundred dollars ($2,500) but not more than twenty thousand dollars ($20,000) is guilty of a third degree felony.

G. Any person willfully and knowingly violating the provisions of the Indian Arts and Crafts Sales Act where the violation involves property valued in excess of twenty thousand dollars ($20,000) is guilty of a second degree felony.

History: 1953 Comp., 40-21-25.8, enacted by Laws 1977, ch. 334, 6; 1991, ch. 90, 8; 2010, ch. 35, 1.



Section 30-33-10 - Private right of action; damages.

30-33-10. Private right of action; damages.

Any person who suffers financial injury or damages by reason of any conduct declared in violation of the provisions of the Indian Arts and Crafts Sales Act [30-33-1 NMSA 1978] may sue in district court. Upon a showing that that act is being violated, the court may award damages and order injunctive relief and shall award the cost of the suit, including reasonable attorneys' fees. Where the court finds that the party charged with violating the Indian Arts and Crafts Sales Act has willfully violated that act, the court may award treble damages to the party complaining of the violation.

History: 1953 Comp., 40-21-25.9, enacted by Laws 1977, ch. 334, 7; 1991, ch. 90, 9.



Section 30-33-11 - Administrative regulations.

30-33-11. Administrative regulations.

The attorney general and the New Mexico office of Indian affairs [Indian affairs department] are authorized jointly to promulgate necessary regulations, pursuant to the Administrative Procedures Act [12-8-1 NMSA 1978], to further the purpose and implement the provisions of the Indian Arts and Crafts Sales Act [30-33-1 NMSA 1978].

History: 1953 Comp., 40-21-25.10, enacted by Laws 1977, ch. 334, 8; 1991, ch. 90, 10.



Section 30-33-12 - Obtaining telecommunications service with intent to defraud; definitions.

30-33-12. Obtaining telecommunications service with intent to defraud; definitions.

For the purposes of Sections 30-33-12 through 30-33-14 NMSA 1978:

A. "credit card" means an identification card or plate issued to a person, firm or corporation by any person, firm or corporation engaged in the furnishing of telecommunications service, which permits the person, firm or corporation to whom the card has been issued to obtain telecommunications service on credit;

B. "credit card number" means the card number appearing in a credit card; and

C. "telecommunication service" means service furnished by a public utility, including a telephone company, by which there is accomplished, or may be accomplished, the sending or receiving of information, data, messages, writing, signs, signals, pictures and sound of all kinds, by aid of wire, cable, radio or other means or apparatus.

History: 1953 Comp., 40-21-49, enacted by Laws 1963, ch. 49, 1; 1967, ch. 134, 1.



Section 30-33-13 - Crime to procure or to attempt to procure telecommunications service without paying charge; crime to make, possess, sell, give or transfer certain devices for certain purposes; penalty.

30-33-13. Crime to procure or to attempt to procure telecommunications service without paying charge; crime to make, possess, sell, give or transfer certain devices for certain purposes; penalty.

A. It is unlawful for a person, with intent to defraud a person, firm or corporation, to obtain or to attempt to obtain any telecommunications service without paying the lawful charge, in whole or in part, by any of the following means:

(1) charging the service to an existing telephone number or credit card number without the authority of the subscriber or the legitimate holder;

(2) charging the service to a nonexistent, false, fictitious or counterfeit telephone number or credit card number or to a suspended, terminated, expired, canceled or revoked telephone number or credit card number;

(3) rearranging, tampering with or making electrical, acoustical, induction or other connection with any facilities or equipment;

(4) using a code, prearranged scheme or other strategem or device whereby the person in effect sends or receives information; or

(5) using any other contrivance, device or means to avoid payment of the lawful charges, in whole or in part, for the service.

B. This section shall apply when the telecommunications service either originates or terminates, or both, in this state or when charges for the service would have been billable in normal course by the public utility providing the service in this state but for the fact that the service was obtained or attempted to be obtained by one or more of the means set forth in this section.

C. Whoever violates this section when the charges for the telecommunications service obtained or attempted to be obtained are two hundred fifty dollars ($250) or less is guilty of a petty misdemeanor.

D. Whoever violates this section when the charges for the telecommunications service obtained or attempted to be obtained are more than two hundred fifty dollars ($250) but not more than five hundred dollars ($500) is guilty of a misdemeanor.

E. Whoever violates this section when the charges for the telecommunications service obtained or attempted to be obtained are more than five hundred dollars ($500) but not more than two thousand five hundred dollars ($2,500) is guilty of fourth degree felony.

F. Whoever violates this section when the charges for the telecommunications service obtained or attempted to be obtained are more than two thousand five hundred dollars ($2,500) but not more than twenty thousand dollars ($20,000) is guilty of a third degree felony.

G. Whoever violates this section when the charges for the telecommunications service obtained or attempted to be obtained exceed twenty thousand dollars ($20,000) is guilty of a second degree felony.

H. It is unlawful for a person under circumstances evidencing an intent to use or employ any instrument, apparatus, equipment or device described in Paragraph (1) of this subsection or to allow the same to be used or employed for the purpose described in Paragraph (1) of this subsection or knowing or having reason to believe that the same is intended to be so used or that the plans and instructions described in Paragraph (2) of this subsection are intended to be used for making or assembling the instrument, apparatus, equipment or device:

(1) to make or possess any instrument, apparatus, equipment or device designed, adapted or that can be used either:

(a) to obtain telecommunications service in violation of this section; or

(b) to conceal or to assist another to conceal from any supplier of telecommunications service or from any lawful authority the existence or place of origin or of destination of any telecommunications service; or

(2) to sell, give or otherwise transfer to another or to offer or advertise for sale any instrument, apparatus, equipment or device described in Paragraph (1) of this subsection or plans or instructions for making or assembling the same.

I. Whoever violates Subsection H of this section is guilty of a misdemeanor, unless the person has previously been convicted of the crime or of an offense under the laws of another state or of the United States that would have been an offense under Subsection H of this section if committed in this state, in which case the person is guilty of a fourth degree felony.

History: 1953 Comp., 40-21-50, enacted by Laws 1963, ch. 49, 2; 1967, ch. 134, 2; 1987, ch. 121, 11; 2006, ch. 29, 17.



Section 30-33-14 - Venue.

30-33-14. Venue.

Venue is in the county in this state where the telecommunication service giving rise to the prosecution was solicited or initiated, or attempted to be solicited or initiated, or where the service was received or was attempted to be received, or was billable in the normal course of business.

History: 1953 Comp., 40-21-51, enacted by Laws 1963, ch. 49, 3; 1967, ch. 134, 3.






Article 33A - Telecommunications Service Theft

Section 30-33A-1 - Short title.

30-33A-1. Short title.

This act [30-33A-1 to 30-33A-5 NMSA 1978] may be cited as the "Telecommunications Service Theft Act".

History: Laws 1997, ch. 50, 1.



Section 30-33A-2 - Definitions.

30-33A-2. Definitions.

As used in the Telecommunications Service Theft Act [30-33A-1 NMSA 1978]:

A. "provider" means a person that offers telecommunications service for lawful compensation; and

B. "telecommunications service" means any audio, video, data or programming offered for a fee or other consideration to facilitate the origination, transmission, emission or reception of signs, signals, data, writings, images, sounds or intelligence of any nature delivered by telephone or telephone service, cable television service, including cellular or other wireless telephones, wire, radio, electromagnetic, photoelectronic or photo-optical equipment, coaxial or fiber optic cable, terrestrial microwave, television broadcast or satellite transmission.

History: Laws 1997, ch. 50, 2.



Section 30-33A-3 - Illegal service; prohibited acts; penalties.

30-33A-3. Illegal service; prohibited acts; penalties.

A. It is unlawful for any person to:

(1) obtain or attempt to obtain telecommunications service by trick, artifice, deception, use of an illegal device or decoder or other fraudulent means without authorization of the provider;

(2) assist or instruct any person to obtain or attempt to obtain any telecommunications service without authorization of the provider;

(3) make or attempt to make or assist any person to make or maintain a telecommunications service connection, whether physical, electrical, mechanical, acoustical or by other means, with any cables, wires, components or other devices used for the distribution of telecommunications service without authorization of the provider; or

(4) make or maintain any modification or alteration to any device that was installed with the authorization of the provider for the purpose of intercepting or receiving any telecommunications service without authorization of the provider.

B. Any person who violates this section is guilty of a misdemeanor upon conviction for a first offense and shall be punished by a fine of up to five hundred dollars ($500); and upon conviction for a second or subsequent offense, is guilty of a misdemeanor and shall be punished by either a fine of not less than five hundred dollars ($500) or more than one thousand dollars ($1,000), by imprisonment for a definite term not to exceed thirty days, or both.

History: Laws 1997, ch. 50, 3.



Section 30-33A-4 - Illegal devices; prohibited acts; penalties.

30-33A-4. Illegal devices; prohibited acts; penalties.

A. It is unlawful for any person to:

(1) own or possess any device, including a printed circuit board, designed to receive or permit reception of any telecommunications service, regardless of whether that service is encoded, filtered, scrambled or otherwise made unintelligible, with the intent to distribute such device for the purpose of permitting reception or use of telecommunications service without authorization by the provider;

(2) publish or advertise for sale or lease any kit or plan for a device designed in whole or in part to receive without authorization of the provider any telecommunications service, regardless of whether that service is encoded, filtered, scrambled or otherwise made unintelligible;

(3) advertise for sale or lease any device or printed circuit or kit for a device or printed circuit designed in whole or in part to receive any telecommunications service without authorization of the provider, regardless of whether the service is encoded, filtered, scrambled or otherwise made unintelligible; or

(4) manufacture, import into New Mexico, distribute, sell, lease or offer for sale or lease any device, printed circuit or any plan or kit for a device or for a printed circuit, designed in whole or in part to receive any telecommunications service, regardless of whether the service is encoded, filtered, scrambled or otherwise made unintelligible, that can be used to receive that service without the authorization of the provider.

B. Any person who violates this section is guilty of a misdemeanor upon conviction for a first offense and shall be punished by either a fine of not less than one thousand dollars ($1,000), imprisonment for a definite term of not less than thirty days, or both; and upon conviction for a second or subsequent offense, is guilty of a fourth degree felony and shall be punished as provided in Section 31-18-15 NMSA 1978.

History: Laws 1997, ch. 50, 4.



Section 30-33A-5 - Private remedies.

30-33A-5. Private remedies.

A. A person damaged by a violation of Section 3 or 4 [30-33A-3 or 30-33A-4 NMSA 1978] of the Telecommunications Service Theft Act may be granted an injunction under the principles of equity and on terms that the court considers reasonable. Proof of monetary damage, loss of revenue or intent to deceive and take unfair advantage of any person is not required.

B. The relief provided in this section is in addition to remedies otherwise available against the same conduct under the common law or other New Mexico statutes.

History: Laws 1997, ch. 50, 5.






Article 34 - Libel and Slander

Section 30-34-1 to 30-34-6 - Transferred.

30-34-1 to 30-34-6. Transferred.






Article 35 - Public Utilities

Section 30-35-1 - Failure to relinquish telephone party line for emergency call.

30-35-1. [Failure to relinquish telephone party line for emergency call.]

It is unlawful for any person:

A. willfully to refuse to yield, or willfully to impede, the use of a telephone party line in time of emergency, by which he is not affected and of which he has been apprised, when he has been requested so to yield; or

B. to request another to yield the use of a telephone party line because of an emergency, which in fact does not exist.

History: 1953 Comp., 40-37-6, enacted by Laws 1963, ch. 320, 1.



Section 30-35-2 - Penalty.

30-35-2. Penalty.

Any person:

A. who fails to yield a telephone party line or impedes its use, and any person who falsely asserts an emergency as basis for a request of another to yield a telephone party line, as provided in the preceding section [30-35-1 NMSA 1978], is liable to the person aggrieved by his act for triple the amount of damages proximately caused by his act;

B. who violates any provision of this act [30-35-1, 30-35-2 NMSA 1978] is guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than five hundred dollars ($500) nor less than twenty-five dollars ($25.00).

History: 1953 Comp., 40-37-7, enacted by Laws 1963, ch. 320, 2.






Article 36 - Worthless Checks

Section 30-36-1 - Short title.

30-36-1. Short title.

This act [30-36-1 to 30-36-9 NMSA 1978] may be cited as the "Worthless Check Act".

History: 1953 Comp., 40-49-1, enacted by Laws 1963, ch. 315, 1.



Section 30-36-2 - Definitions.

30-36-2. Definitions.

As used in the Worthless Check Act [30-36-1 NMSA 1978]:

A. "check" means any check, draft or written order for money;

B. "person" means any person, firm or corporation;

C. "draw" means the making, drawing, uttering or delivering a check;

D. "thing of value" includes money, property, services, goods and wares; and lodging;

E. "credit" means an arrangement or understanding with the drawer for the payment of the check.

History: 1953 Comp., 40-49-2, enacted by Laws 1963, ch. 315, 2.



Section 30-36-3 - Purpose.

30-36-3. Purpose.

It is the purpose of the Worthless Check Act [30-36-1 NMSA 1978] to remedy the evil of giving checks on a bank without first providing funds in or credit with the depository on which they are made or drawn to pay or satisfy the same, which tends to create the circulation of worthless checks on banks, bad banking, check kiting and mischief to trade and commerce.

History: 1953 Comp., 40-49-3, enacted by Laws 1963, ch. 315, 3.



Section 30-36-4 - Unlawful to issue.

30-36-4. Unlawful to issue.

It is unlawful for a person to issue in exchange for anything of value, with intent to defraud, any check, draft or order for payment of money upon any bank or other depository, knowing at the time of the issuing that the offender has insufficient funds in or credit with the bank or depository for the payment of such check, draft or order in full upon its presentation.

History: 1953 Comp., 40-49-4, enacted by Laws 1963, ch. 315, 4.



Section 30-36-5 - Penalty.

30-36-5. Penalty.

Any person violating Section 30-36-4 NMSA 1978 shall be punished as follows:

A. when the amount of the check, draft or order, or the total amount of the checks, drafts or orders, are for more than one dollar ($1.00) but less than twenty-five dollars ($25.00), imprisonment in the county jail for a term of not more than thirty days or a fine of not more than one hundred dollars ($100), or both such imprisonment and fine;

B. when the amount of the check, draft or order, or the total amount of the checks, drafts or orders, are for twenty-five dollars ($25.00) or more, imprisonment in the penitentiary for a term of not less than one year nor more than three years or the payment of a fine of not more than one thousand dollars ($1,000) or both such imprisonment and fine.

History: 1953 Comp., 40-49-5, enacted by Laws 1965, ch. 114, 1.



Section 30-36-6 - Exceptions.

30-36-6. Exceptions.

The Worthless Check Act [30-36-1 NMSA 1978] does not apply to:

A. any check where the payee or holder knows or has been expressly notified prior to the drawing of the check or has reason to believe that the drawer did not have on deposit or to his credit with the drawee sufficient funds to insure payment on its presentation; or

B. any post-dated check.

History: 1953 Comp., 40-49-6, enacted by Laws 1963, ch. 315, 6.



Section 30-36-7 - Intent to defraud; how established.

30-36-7. Intent to defraud; how established.

In the prosecution of offenses under the Worthless Check Act [30-36-1 NMSA 1978], the following rules of evidence shall govern:

A. if the maker or drawer of a check, payment of which is refused by the bank or depository upon which it is drawn because of no account in the name of the maker or drawer in the bank, proof of the fact that the maker or drawer had no account in the bank or depository upon which the check is drawn shall be prima facie evidence of an intent to defraud and of knowledge of insufficient funds in or credit with the bank or depository with which to pay the draft;

B. if the maker or drawer of a check, payment of which is refused by the bank or depository upon which it is drawn because of insufficient funds or credit in the account of the maker or drawer in the bank or depository, fails, within three business days after notice to him that the check was not honored by the bank or depository, to pay the check in full, together with any protest fees or costs thereon, such failure shall constitute prima facie evidence of a knowledge of the insufficiency of funds in the bank or depository at the time of the making or drawing of the check and of an intent to defraud.

History: 1953 Comp., 40-49-7, enacted by Laws 1965, ch. 114, 2; 1979, ch. 8, 1.



Section 30-36-8 - Notice.

30-36-8. Notice.

Notice as used in the Worthless Check Act [30-36-1 NMSA 1978] shall consist of either notice given to the person entitled thereto in person or notice given to such person in writing. The notice in writing is presumed to have been given when deposited as certified matter in the United States mail, addressed to the person at his address as it appears on the check.

History: 1953 Comp., 40-49-8, enacted by Laws 1963, ch. 315, 8; 1979, ch. 8, 2.



Section 30-36-9 - Citizen's complaint; costs.

30-36-9. Citizen's complaint; costs.

Where prosecutions are initiated under the Worthless Check Act [30-36-1 NMSA 1978] before any committing magistrate, the party applying for the warrant is liable for costs accruing in the event the case is dismissed at his request or for his failure to prosecute.

History: 1953 Comp., 40-49-9, enacted by Laws 1963, ch. 315, 9.



Section 30-36-10 - District attorney; processing fee.

30-36-10. District attorney; processing fee.

A. A district attorney is authorized to assess a processing fee against any person who is convicted of violating Section 30-36-4 NMSA 1978 and against any person who acknowledges violation of that section but for whom prosecution is waived by the district attorney. The processing fee assessed pursuant to this section shall not exceed:

(1) five dollars ($5.00) if the amount of the check, draft or order is less than twenty-five dollars ($25.00);

(2) ten dollars ($10.00) if the amount of the check, draft or order is twenty-five dollars ($25.00) or more but less than one hundred dollars ($100);

(3) thirty dollars ($30.00) if the amount of the check, draft or order is one hundred dollars ($100) or more but less than three hundred dollars ($300);

(4) fifty dollars ($50.00) if the amount of the check, draft or order is three hundred dollars ($300) or more but less than five hundred dollars ($500); and

(5) seventy-five dollars ($75.00) if the amount of the check, draft or order is five hundred dollars ($500) or more.

B. All processing fees collected by a district attorney pursuant to this section shall be transmitted to the administrative office of the district attorneys for credit to the district attorney fund.

History: Laws 1984, ch. 110, 4.






Article 37 - Sexually Oriented Material Harmful to Minors

Section 30-37-1 - Definitions.

30-37-1. Definitions.

As used in this act:

A. "minor" means any unmarried person who has not reached his eighteenth birthday;

B. "nudity" means the showing of the male or female genitals, pubic area or buttocks with less than a full opaque covering, or the depiction of covered male genitals in a discernibly turgid state;

C. "sexual conduct" means act of masturbation, homosexuality, sodomy, sexual intercourse or physical contact with a person's clothed or unclothed genitals, pubic area, buttocks or, if such person be female, breast;

D. "sexual excitement" means the condition of human male or female genitals when in a state of sexual stimulation or arousal;

E. "sado-masochistic abuse" means flagellation or torture by or upon a person clad in undergarments, a mask or bizarre costume, or the condition of being fettered, bound or otherwise physically restrained;

F. "harmful to minors" means that quality of any description of representation, in whatever form, of nudity, sexual conduct, sexual excitement or sado-masochistic abuse, when it:

(1) predominantly appeals to the prurient, shameful or morbid interest of minors; and

(2) is patently offensive to prevailing standards in the adult community as a whole with respect to what is suitable material for minors; and

(3) is utterly without redeeming social importance for minors; and

G. "knowingly" means having general knowledge of, or reason to know, or a belief or reasonable ground for belief which warrants further inspection or inquiry or both, of:

(1) the character and content of any material described herein, which is reasonably susceptible of examination by the defendant;

(2) the age of the minor.

History: 1953 Comp., 40-50-1, enacted by Laws 1973, ch. 257, 1.



Section 30-37-2 - Offenses; books; pictures.

30-37-2. Offenses; books; pictures.

It is unlawful for a person to knowingly sell, deliver, distribute, display for sale or provide to a minor, or knowingly to possess with intent to sell, deliver, distribute, display for sale or provide to a minor:

A. any picture, photograph, drawing, sculpture, motion picture film or similar visual representation or image of a person or portion of the human body, or any replica, article or device having the appearance of either male or female genitals which depicts nudity, sexual conduct, sexual excitement or sado-masochistic abuse and which is harmful to minors; or

B. any book, pamphlet, magazine, printed matter however produced or sound recording which contains any matter enumerated in Subsection A of this section or explicit and detailed verbal descriptions or narrative accounts of sexual excitement, sexual conduct or sado-masochistic abuse and which, taken as a whole, is harmful to minors.

History: 1953 Comp., 40-50-2, enacted by Laws 1973, ch. 257, 2.



Section 30-37-2.1 - Offenses; retail display.

30-37-2.1. Offenses; retail display.

A. It is unlawful for any person, offering for sale in a retail establishment open to the general public any book, magazine or other printed material the cover of which depicts nudity, sadomasochistic abuse, sexual conduct or sexual excitement and which is harmful to minors, to knowingly exhibit that book, magazine or material in that establishment in such a way that it is on open display to, or within the convenient reach of, minors who may frequent the retail establishment. Such books, magazines or printed materials may be displayed behind an opaque covering which conceals the depiction of nudity, sado-masochistic abuse, sexual conduct or sexual excitement, provided that those books, magazines or printed materials are not within the convenient reach of minors who may frequent the retail establishment.

B. It is unlawful for any person, offering for sale in a retail establishment open to the general public any book, magazine or other printed material the content of which exploits, is devoted to or is principally made up of descriptions or depictions of nudity, sado-masochistic abuse, sexual conduct or sexual excitement and which are harmful to minors, to knowingly exhibit that book, magazine or material in that establishment in such a way that it is within the convenient reach of minors who may frequent the retail establishment.

History: Laws 1985, ch. 13, 1.



Section 30-37-3 - Offenses; motion pictures; plays.

30-37-3. Offenses; motion pictures; plays.

It is unlawful for any person knowingly to exhibit to a minor or knowingly to provide to a minor an admission ticket or pass or knowingly to admit a minor to premises whereon there is exhibited a motion picture, show or other presentation which, in whole or in part, depicts nudity, sexual conduct or sado-masochistic abuse and which is harmful to minors.

History: 1953 Comp., 40-50-3, enacted by Laws 1973, ch. 257, 3.



Section 30-37-3.1 - Outdoor theaters; offenses.

30-37-3.1. Outdoor theaters; offenses.

A. It is unlawful for the owner or operator of an outdoor motion picture theater to show or exhibit any motion picture which in whole or in part depicts unclothed sexual conduct in an outdoor theater unless the exhibitor can prove that the outdoor screen on which the picture is to be shown cannot be seen by any minor who has not taken extraordinary measures to view the screen or who is not within the area provided for those persons who have been admitted by a ticket or pass.

B. As used in this section, "unclothed sexual conduct" means an act of masturbation, homosexuality, sodomy, sexual intercourse or physical contact with a person's unclothed genitals, pubic area or buttocks.

C. The notice provisions of Section 30-37-4 NMSA 1978 shall not apply to this section.

History: Laws 1983, ch. 152, 2.



Section 30-37-3.2 - Child solicitation by electronic communication device.

30-37-3.2. Child solicitation by electronic communication device.

A. Child solicitation by electronic communication device consists of a person knowingly and intentionally soliciting a child under sixteen years of age, by means of an electronic communication device, to engage in sexual intercourse, sexual contact or in a sexual or obscene performance, or to engage in any other sexual conduct when the perpetrator is at least four years older than the child.

B. Whoever commits child solicitation by electronic communication device is guilty of a:

(1) fourth degree felony if the child is at least thirteen but under sixteen years of age; or

(2) third degree felony if the child is under thirteen years of age.

C. Whoever commits child solicitation by electronic communication device and also appears for, attends or is present at a meeting that the person arranged pursuant to the solicitation is guilty of a:

(1) third degree felony if the child is at least thirteen but under sixteen years of age; or

(2) second degree felony if the child is under thirteen years of age.

D. In a prosecution for child solicitation by electronic communication device, it is not a defense that the intended victim of the defendant was a peace officer posing as a child under sixteen years of age.

E. For purposes of determining jurisdiction, child solicitation by electronic communication device is committed in this state if an electronic communication device transmission either originates or is received in this state.

F. As used in this section, "electronic communication device" means a computer, video recorder, digital camera, fax machine, telephone, cellular telephone, pager, audio equipment or any other device that can produce an electronically generated image, message or signal.

History: Laws 1998, ch. 64, 1; 2005, ch. 295, 1; 2007, ch. 68, 3.



Section 30-37-3.3 - Criminal sexual communication with a child; penalty.

30-37-3.3. Criminal sexual communication with a child; penalty.

A. Criminal sexual communication with a child consists of a person knowingly and intentionally communicating directly with a specific child under sixteen years of age by sending the child obscene images of the person's intimate parts by means of an electronic communication device when the perpetrator is at least four years older than the child.

B. Whoever commits sexual communication with a child is guilty of a fourth degree felony.

C. As used in this section:

(1) "electronic communication device" means a computer, video recorder, digital camera, fax machine, telephone, pager or any other device that can produce an electronically generated image; and

(2) "intimate parts" means the primary genital area, groin, buttocks, anus or breast.

History: Laws 2007, ch. 67, 1.



Section 30-37-4 - Notice; prosecution.

30-37-4. Notice; prosecution.

A. No prosecution based under this act shall be commenced unless the district attorney of the county in which the offense occurs shall have previously determined that the matter or performance is harmful to minors and the defendant shall have received actual or constructive notice of such determination. Persons shall be presumed to have constructive notice of such determination on the fifth business day following publication of a notice of such determination in a newspaper of general circulation in the county in which the prosecution takes place.

B. Any person adversely affected by such determination may, at any time within thirty days after such notice is given, seek a judicial determination of its correctness. The court shall, unless otherwise agreed by the parties, render judgment not later than two court days following trial. Filing of an action under this section shall stay prosecution until a judicial determination is rendered, but no appeal shall have such effect unless so ordered by the trial court.

C. No criminal action shall be commenced in any other judicial district within this state during the pendency of the civil action authorized by Subsection B of Section 4 [this section] regarding the same matter, exhibition or performance.

History: 1953 Comp., 40-50-4, enacted by Laws 1973, ch. 257, 4.



Section 30-37-5 - Exclusions; defenses.

30-37-5. Exclusions; defenses.

No person shall be guilty of violating the provisions of this act:

A. where such person had reasonable cause to believe that the minor involved had reached his eighteenth birthday, and such minor exhibited to such person a draft card, driver's license, birth certificate or other official or apparently official document purporting to establish that such minor had reached his eighteenth birthday; or

B. if the minor was accompanied by his parent or guardian, or the parent or guardian has in writing waived the application of this act either generally or with reference to the particular transaction; or

C. where such person had reasonable cause to believe that the person was the parent or guardian of the minor; or

D. where such person is a bona fide school, museum or public library, or is acting in his capacity as an employee of such organization, or as a retail outlet affiliated with and serving the educational purposes of such organization.

History: 1953 Comp., 40-50-5, enacted by Laws 1973, ch. 257, 5.



Section 30-37-6 - Offenses by minor.

30-37-6. Offenses by minor.

A. It is unlawful for any minor to falsely represent to any person mentioned in Section 2 or Section 3 [30-37-2 or 30-37-3 NMSA 1978] of this act, or to his agent, that such minor has reached his eighteenth birthday, with the intent to procure any material set forth in Section 2 [30-37-2 NMSA 1978] of this act, or with the intent to procure such minor's admission to any motion picture, show or other presentation, as set forth in Section 3 [30-37-3 NMSA 1978] of this act.

B. It is unlawful for any person to knowingly make a false representation to any person mentioned in Section 2 or Section 3 [30-37-2 or 30-37-3 NMSA 1978] of this act, or to his agent, that he is the parent or guardian of any minor, or that any minor has reached his eighteenth birthday, with the intent to procure any material set forth in Section 2 [30-37-2 NMSA 1978] of this act, or with the intent to procure such minor's admission to any motion picture, show or other presentation, as set forth in Section 3 [30-37-3 NMSA 1978] of this act.

History: 1953 Comp., 40-50-6, enacted by Laws 1973, ch. 257, 6.



Section 30-37-7 - Penalties.

30-37-7. Penalties.

A. A person violating Section 30-37-2, 30-37-2.1, 30-37-3 or 30-37-3.1 NMSA 1978 is guilty of a misdemeanor.

B. Any person violating the provisions of Section 30-37-6 NMSA 1978 shall be guilty of a petty misdemeanor.

History: 1953 Comp., 40-50-7, enacted by Laws 1973, ch. 257, 7; 1983, ch. 152, 3; 1985, ch. 13, 2.



Section 30-37-8 - Uniform application.

30-37-8. Uniform application.

In order to provide for the uniform application of this act to all minors within this state, it is intended that the sole and only regulation of the sale, distribution or provision of any matter described in Section 2 [30-37-2 NMSA 1978], or admission to, or exhibition of, any performance described in Section 3 [30-37-3 NMSA 1978], shall be under this act, and no municipality, county or other governmental unit within this state shall make any law, ordinance or regulation relating to the sale, distribution or provision of any matter described in Section 2 [30-37-2 NMSA 1978], or admission to any performance described in Section 3 [30-37-3 NMSA 1978], including but not limited to criminal offenses, classification of suitable matter or performances for minors, or licenses or taxes respecting the sale, distribution, exhibition or provision of matter regulated under this act. All such laws, ordinances, regulations, taxes or licenses, whether enacted before or after this act, shall be or become void, unenforceable and of no effect upon the effective date of this act.

History: 1953 Comp., 40-50-8, enacted by Laws 1973, ch. 257, 8.



Section 30-37-9 - Legislative findings and purpose.

30-37-9. Legislative findings and purpose.

The legislature finds that children do not have the judgment necessary to protect themselves from harm and that the legislature has the inherent power to control commercial conduct within this state for the protection of minors in a manner that reaches beyond the scope of its authority to protect adults. The legislature also finds that regulation of content at outdoor theaters does not deprive adults from viewing that content at indoor theaters.

History: Laws 1983, ch. 152, 1.



Section 30-37-10 - Offenses; certain tie-in arrangements unlawful.

30-37-10. Offenses; certain tie-in arrangements unlawful.

A. It is unlawful for any person offering for sale, selling or distributing books, magazines or other printed material to require, as a condition for any such sale or delivery, that the purchaser or receiver of the delivery purchase or accept the delivery of any other book, magazine or other printed matter which contains sexually oriented material harmful to minors as defined in Subsection F of Section 30-37-1 NMSA 1978. Nothing in this subsection prohibits the sale or purchase on a voluntary basis of books, magazines or other printed material containing sexually oriented material.

B. Any person violating the provisions of Subsection A of this section shall be guilty of a misdemeanor.

History: Laws 1985, ch. 134, 1.






Article 37A - Unauthorized Distribution of Sensitive Images

Section 30-37A-1 - Unauthorized distribution of sensitive images; penalties.

30-37A-1. Unauthorized distribution of sensitive images; penalties.

A. Unauthorized distribution of sensitive images consists of distributing, publishing or otherwise making available, by an electronic communications device or other means, sensitive images of a person, with or without information identifying that person, without that person's consent:

(1) with the intent to:

(a) harass, humiliate or intimidate that person;

(b) incite another to harass, humiliate or intimidate that person;

(c) cause that person to reasonably fear for that person's own or family members' safety;

(d) cause that person to suffer unwanted physical contact or injury; or

(e) cause that person to suffer substantial emotional distress; and

(2) where the conduct is such that it would cause a reasonable person to suffer substantial emotional distress.

B. For the purpose of this section:

(1) "electronic communications device" means a computer, an internet web site or page, a video recorder, a digital camera, a fax machine, a telephone, a cellular telephone, a pager or any other device that can produce an electronically generated image, message or signal;

(2) "information service" means a service offering the capability of generating, acquiring, storing, transforming, processing, publishing, retrieving, utilizing or making available information;

(3) "interactive computer service" means any information service, system or access software provider that provides or enables computer access by multiple users;

(4) "intimate act" has the same meaning as "sexual act", as that term is defined in Section 30-9-2 NMSA 1978;

(5) "sensitive images" means images, photographs, videos or other likenesses depicting or simulating an intimate act or depicting any portion of a person's genitals, or of a woman's breast below the top of the areola, that is either uncovered or visible through less-than-fully opaque clothing, which images may reasonably be considered to be private, intimate or inappropriate for distribution or publication without that person's consent; and

(6) "telecommunications provider" has the same meaning as set forth in Section 63-7-23 NMSA 1978.

C. Whoever commits unauthorized distribution of sensitive images is guilty of a misdemeanor. Upon a second or subsequent conviction, the offender is guilty of a fourth degree felony.

D. Nothing in this section shall be construed to impose liability on:

(1) an interactive computer service, an information service or a telecommunications provider for content provided by another person; or

(2) a person who reproduces, distributes, exhibits, publishes, transmits or otherwise disseminates content in furtherance of a legitimate public purpose, including the compilation or dissemination of news by newspapers and licensed broadcasters.

History: Laws 2015, ch. 42, 1.






Article 38 - Exhibiting Obscene Films Outdoors

Section 30-38-1 - Outdoor motion picture theatres; prohibited from showing obscene films.

30-38-1. Outdoor motion picture theatres; prohibited from showing obscene films.

A. It is unlawful for the owner or operator of an outdoor motion picture theatre to exhibit any obscene film in an outdoor theatre.

B. For purposes of this section, "obscene film" means a film that:

(1) the average person applying contemporary community standards would find that, when considered or taken as a whole, appeals to the prurient interests;

(2) the material depicts or describes sexual conduct in a patently offensive way by representations of ultimate sexual acts, normal or perverted, actual or simulated; masturbation, excretory functions or lewd exhibitions of the genitals of oneself or another; tactile stimulation of the genitals of oneself or another; and

(3) the work when considered or taken as a whole lacks serious literary, artistic, political or scientific value.

C. It is unlawful for any person to violate the provisions of Subsection A of this section. In the event a person violates the provisions of Subsection A of this section any representative of the local government involved may, upon notice to the offending person, seek an injunction in the district court to enjoin the showing of the offending film.

History: 1953 Comp., 49-5-23, enacted by Laws 1977, ch. 241, 1.



Section 30-38-2 - Applicability.

30-38-2. Applicability.

The provisions of Section 1 [30-38-1 NMSA 1978] of this act shall only be enforced in those political subdivisions that have adopted by ordinance the provisions of Section 1 of this act. Any ordinance that has been adopted by a political subdivision that is in conflict with the provisions of Section 1 of this act shall be void. In the event a county adopts by ordinance the provisions of Section 1 of this act, those provisions shall not be enforceable by the county within the territorial boundaries of any incorporated municipality located in the county.

History: 1953 Comp., 49-5-24, enacted by Laws 1977, ch. 241, 2.






Article 39 - False Reporting

Section 30-39-1 - False report; penalty.

30-39-1. False report; penalty.

It is unlawful for any person to intentionally make a report to a law enforcement agency or official, which report he knows to be false at the time of making it, alleging a violation by another person of the provisions of the Criminal Code [30-1-1 NMSA 1978]. Any person violating the provisions of this section is guilty of a misdemeanor.

History: Laws 1979, ch. 145, 1.






Article 40 - Public Assistance

Section 30-40-1 - Failing to disclose facts or change of circumstances to obtain public assistance.

30-40-1. Failing to disclose facts or change of circumstances to obtain public assistance.

A. Failing to disclose facts or change of circumstances to obtain public assistance consists of a person knowingly failing to disclose a material fact known to be necessary to determine eligibility for public assistance or knowingly failing to disclose a change in circumstances for the purpose of obtaining or continuing to receive public assistance to which the person is not entitled or in amounts greater than that to which the person is entitled.

B. Whoever commits failing to disclose facts or change of circumstances to obtain public assistance when the value of the assistance wrongfully received is two hundred fifty dollars ($250) or less in any twelve consecutive months is guilty of a petty misdemeanor.

C. Whoever commits failing to disclose facts or change of circumstances to obtain public assistance when the value of the assistance wrongfully received is more than two hundred fifty dollars ($250) but not more than five hundred dollars ($500) in any twelve consecutive months is guilty of a misdemeanor.

D. Whoever commits failing to disclose facts or change of circumstances to obtain public assistance when the value of the assistance wrongfully received is more than five hundred dollars ($500) but not more than two thousand five hundred dollars ($2,500) in any twelve consecutive months is guilty of a fourth degree felony.

E. Whoever commits failing to disclose facts or change of circumstances to obtain public assistance when the value of the assistance wrongfully received is more than two thousand five hundred dollars ($2,500) but not more than twenty thousand dollars ($20,000) in any twelve consecutive months is guilty of a third degree felony.

F. Whoever commits failing to disclose facts or change of circumstances to obtain public assistance when the value of the assistance wrongfully received exceeds twenty thousand dollars ($20,000) in any twelve consecutive months is guilty of a second degree felony.

History: Laws 1979, ch. 170, 1; 1987, ch. 121, 12; 2006, ch. 29, 18.



Section 30-40-2 - Unlawful use of food stamp identification card or medical identification card.

30-40-2. Unlawful use of food stamp identification card or medical identification card.

A. Unlawful use of food stamp identification card or medical identification card consists of the use of a food stamp or medical identification card by a person to whom it has not been issued, or who is not an authorized representative of the person to whom it has been issued, for a food stamp allotment.

B. Whoever commits unlawful use of food stamp identification card or medical identification card when the value of the food stamps or medical services wrongfully received is two hundred fifty dollars ($250) or less is guilty of a petty misdemeanor.

C. Whoever commits unlawful use of food stamp identification card or medical identification card when the value of the food stamps or medical services wrongfully received is more than two hundred fifty dollars ($250) but not more than five hundred dollars ($500) is guilty of a misdemeanor.

D. Whoever commits unlawful use of food stamp identification card or medical identification card when the value of the food stamps or medical services wrongfully received is more than five hundred dollars ($500) but not more than two thousand five hundred dollars ($2,500) is guilty of a fourth degree felony.

E. Whoever commits unlawful use of food stamp identification card or medical identification card when the value of the food stamps or medical services wrongfully received is more than two thousand five hundred dollars ($2,500) but not more than twenty thousand dollars ($20,000) is guilty of a third degree felony.

F. Whoever commits unlawful use of food stamp identification card or medical identification card when the value of the food stamps or medical services wrongfully received exceeds twenty thousand dollars ($20,000) is guilty of a second degree felony.

G. For the purpose of this section, the value of the medical assistance received is the amount paid by the human services department for medical services received through use of the medical identification card.

History: Laws 1979, ch. 170, 2; 1987, ch. 121, 13; 2006, ch. 29, 19.



Section 30-40-3 - Misappropriating public assistance.

30-40-3. Misappropriating public assistance.

A. Misappropriating public assistance consists of a public officer or public employee fraudulently misappropriating, attempting to misappropriate or aiding and abetting in the misappropriation of food stamp coupons, WIC checks pertaining to the special supplemental food program for women, infants and children administered by the human services department, food stamp or medical identification cards, public assistance benefits or funds received in exchange for food stamp coupons.

B. Whoever commits misappropriating public assistance when the value of the thing misappropriated is two hundred fifty dollars ($250) or less is guilty of a petty misdemeanor.

C. Whoever commits misappropriating public assistance when the value of the thing misappropriated is more than two hundred fifty dollars ($250) but not more than five hundred dollars ($500) is guilty of a misdemeanor.

D. Whoever commits misappropriating public assistance when the value of the thing misappropriated is more than five hundred dollars ($500) but not more than two thousand five hundred dollars ($2,500) is guilty of a fourth degree felony.

E. Whoever commits misappropriating public assistance when the value of the thing misappropriated is more than two thousand five hundred dollars ($2,500) but not more than twenty thousand dollars ($20,000) is guilty of a third degree felony.

F. Whoever commits misappropriating public assistance when the value of the thing misappropriated exceeds twenty thousand dollars ($20,000) is guilty of a second degree felony.

G. Whoever commits misappropriating public assistance when the item misappropriated is a food stamp or medical identification card is guilty of a fourth degree felony.

History: Laws 1979, ch. 170, 3; 1987, ch. 121, 14; 2006, ch. 29, 20.



Section 30-40-4 - Making or permitting a false claim for reimbursement for public assistance services.

30-40-4. Making or permitting a false claim for reimbursement for public assistance services.

A. Making or permitting a false claim for reimbursement of public assistance services consists of knowingly making, causing to be made or permitting to be made a claim for reimbursement for services provided to a recipient of public assistance for services not rendered or making a false material statement or forged signature upon any claim for services, with intent that the claim shall be relied upon for the expenditure of public money.

B. Whoever commits making or permitting a false claim for reimbursement for public assistance services is guilty of a fourth degree felony.

History: Laws 1979, ch. 170, 4.



Section 30-40-5 - Unlawful seeking of payment from public assistance recipients.

30-40-5. Unlawful seeking [of] payment from public assistance recipients.

A. Unlawful seeking [of] payment from public assistance recipients consists of knowingly seeking payment from recipients or their families for any unpaid portion of a bill for which reimbursement has been or will be received from the human services department or for claims or services denied by the human services department because of provider [the provider's] administrative error.

B. Whoever commits unlawful seeking [of] payment from [a] public assistance recipient is guilty of a misdemeanor.

History: Laws 1979, ch. 170, 5.



Section 30-40-6 - Failure to reimburse the human services department upon receipt of third party payment.

30-40-6. Failure to reimburse the human services department upon receipt of third party payment.

A. Failure to reimburse the human services department upon receipt of third party payment consists of knowing failure by a medicaid provider to reimburse the human services department or the department's fiscal agent the amount of payment received from the department for services when the provider receives payment for the same services from a third party.

B. A medicaid provider who commits failure to reimburse the human services department upon receipt of third party payment when the value of the payment made by the department is two hundred fifty dollars ($250) or less is guilty of a petty misdemeanor.

C. A medicaid provider who commits failure to reimburse the human services department upon receipt of third party payment when the value of the payment made by the department is more than two hundred fifty dollars ($250) but not more than five hundred dollars ($500) is guilty of a misdemeanor.

D. A medicaid provider who commits failure to reimburse the human services department upon receipt of third party payment when the value of the payment made by the department is more than five hundred dollars ($500) but not more than two thousand five hundred dollars ($2,500) is guilty of a fourth degree felony.

E. A medicaid provider who commits failure to reimburse the human services department upon receipt of third party payment when the value of the payment made by the department is more than two thousand five hundred dollars ($2,500) but not more than twenty thousand dollars ($20,000) is guilty of a third degree felony.

F. A medicaid provider who commits failure to reimburse the human services department upon receipt of third party payment when the value of the payment made by the department exceeds twenty thousand dollars ($20,000) is guilty of a second degree felony.

History: Laws 1979, ch. 170, 6; 1987, ch 121, 15; 2006, ch. 29, 21.



Section 30-40-7 - Failure to notify the department of receipt of anything of value from public assistance recipient.

30-40-7. Failure to notify the department of receipt of anything of value from public assistance recipient.

Any employee of the human services department who knowingly receives anything of value, other than as provided by law, from either a recipient of public assistance or from the family of a public assistance recipient shall notify the department within ten days after such receipt on a form provided by the department. Whoever fails to so notify the department within ten days is guilty of a petty misdemeanor.

History: Laws 1979, ch. 170, 7.






Article 41 - Kickback, Bribe or Rebate

Section 30-41-1 - Soliciting or receiving illegal kickback.

30-41-1. Soliciting or receiving illegal kickback.

Whoever knowingly solicits or receives any remuneration in the form of any kickback, bribe, or rebate, directly or indirectly, overtly or covertly, in cash or in kind from a person:

A. in return for referring an individual to that person for the furnishing or arranging for the furnishing of any item or service for which payment may be made in whole or in part with public money; or

B. in return for purchasing, leasing, ordering, or arranging for or recommending purchasing, leasing, or ordering any goods, facilities, services, or items for which payment may be made in whole or in part with public money, shall be guilty of a fourth degree felony.

History: Laws 1979, ch. 384, 1.



Section 30-41-2 - Offering or paying illegal kickback.

30-41-2. Offering or paying illegal kickback.

Whoever knowingly offers or pays any remuneration in the form of any kickback, bribe, or rebate, directly or indirectly, overtly or covertly, in cash or in kind to any person to induce such person:

A. to refer an individual to a person for the furnishing or arranging for the furnishing of any item or service for which payment may be made in whole or in part with public money; or

B. to purchase, lease, order, or arrange for or recommend purchasing, leasing, or ordering any goods, facilities, services, or items for which payment may be made in whole or in part with public money, shall be guilty of a fourth degree felony.

History: Laws 1979, ch. 384, 2.



Section 30-41-3 - Exceptions.

30-41-3. Exceptions.

This act [30-41-1 to 30-41-3 NMSA 1978] shall not apply to:

A. a discount or other reduction in price obtained by a provider of services or other entity if the reduction in price is properly disclosed and appropriately reflected in the costs claimed or charges made by the provider or entity; or

B. any amount paid by an employer to an employee who has a bona fide employment relationship with such employer for employment in the provision of covered items or services.

History: Laws 1979, ch. 384, 3.






Article 42 - Racketeering

Section 30-42-1 - Short title.

30-42-1. Short title.

This act [30-42-1 to 30-42-6 NMSA 1978] may be cited as the "Racketeering Act".

History: Laws 1980, ch. 40, 1.



Section 30-42-2 - Purpose.

30-42-2. Purpose.

The purpose of the Racketeering Act is to eliminate the infiltration and illegal acquisition of legitimate economic enterprise by racketeering practices and the use of legal and illegal enterprises to further criminal activities.

History: Laws 1980, ch. 40, 2.



Section 30-42-3 - Definitions.

30-42-3. Definitions.

As used in the Racketeering Act:

A. "racketeering" means any act that is chargeable or indictable under the laws of New Mexico and punishable by imprisonment for more than one year, involving any of the following cited offenses:

(1) murder, as provided in Section 30-2-1 NMSA 1978;

(2) robbery, as provided in Section 30-16-2 NMSA 1978;

(3) kidnapping, as provided in Section 30-4-1 NMSA 1978;

(4) forgery, as provided in Section 30-16-10 NMSA 1978;

(5) larceny, as provided in Section 30-16-1 NMSA 1978;

(6) fraud, as provided in Section 30-16-6 NMSA 1978;

(7) embezzlement, as provided in Section 30-16-8 NMSA 1978;

(8) receiving stolen property, as provided in Section 30-16-11 NMSA 1978;

(9) bribery, as provided in Sections 30-24-1 through 30-24-3.1 NMSA 1978;

(10) gambling, as provided in Sections 30-19-3, 30-19-13 and 30-19-15 NMSA 1978;

(11) illegal kickbacks, as provided in Sections 30-41-1 and 30-41-2 NMSA 1978;

(12) extortion, as provided in Section 30-16-9 NMSA 1978;

(13) trafficking in controlled substances, as provided in Section 30-31-20 NMSA 1978;

(14) arson and aggravated arson, as provided in Subsection A of Section 30-17-5 and Section 30-17-6 NMSA 1978;

(15) promoting prostitution, as provided in Section 30-9-4 NMSA 1978;

(16) criminal solicitation, as provided in Section 30-28-3 NMSA 1978;

(17) fraudulent securities practices, as provided in the New Mexico Securities Act of 1986 [New Mexico Uniform Securities Act, Chapter 58, Article 13C NMSA 1978];

(18) loan sharking, as provided in Sections 30-43-1 through 30-43-5 NMSA 1978;

(19) distribution of controlled substances or controlled substance analogues, as provided in Sections 30-31-21 and 30-31-22 NMSA 1978;

(20) a violation of the provisions of Section 30-51-4 NMSA 1978;

(21) unlawful taking of a vehicle or motor vehicle, as provided in Section 30-16D-1 NMSA 1978;

(22) embezzlement of a vehicle or motor vehicle, as provided in Section 30-16D-2 NMSA 1978;

(23) fraudulently obtaining a vehicle or motor vehicle, as provided in Section 30-16D-3 NMSA 1978;

(24) receiving or transferring stolen vehicles or motor vehicles, as provided in Section 30-16D-4 NMSA 1978; and

(25) altering or changing the serial number, engine number, decal or other numbers or marks of a vehicle or motor vehicle, as provided in Section 30-16D-6 NMSA 1978;

B. "person" means an individual or entity capable of holding a legal or beneficial interest in property;

C. "enterprise" means a sole proprietorship, partnership, corporation, business, labor union, association or other legal entity or a group of individuals associated in fact although not a legal entity and includes illicit as well as licit entities; and

D. "pattern of racketeering activity" means engaging in at least two incidents of racketeering with the intent of accomplishing any of the prohibited activities set forth in Subsections A through D of Section 30-42-4 NMSA 1978; provided at least one of the incidents occurred after February 28, 1980 and the last incident occurred within five years after the commission of a prior incident of racketeering.

History: Laws 1980, ch. 40, 3; 1988, ch. 14, 4; 1998, ch. 113, 6; 2009, ch. 253, 7; 2009, ch. 261, 7.



Section 30-42-4 - Prohibited activities; penalties.

30-42-4. Prohibited activities; penalties.

A. It is unlawful for a person who has received proceeds derived, directly or indirectly, from a pattern of racketeering activity in which the person has participated, to use or invest, directly or indirectly, any part of the proceeds or the proceeds derived from the investment or use in the acquisition of an interest in, or the establishment or operation of, an enterprise. Whoever violates this subsection is guilty of a second degree felony.

B. It is unlawful for a person to engage in a pattern of racketeering activity in order to acquire or maintain, directly or indirectly, an interest in or control of an enterprise. Whoever violates this subsection is guilty of a second degree felony.

C. It is unlawful for a person employed by or associated with an enterprise to conduct or participate, directly or indirectly, in the conduct of the enterprise's affairs by engaging in a pattern of racketeering activity. Whoever violates this subsection is guilty of a second degree felony.

D. It is unlawful for a person to conspire to violate the provisions of Subsections A through C of this section. Whoever violates this subsection is guilty of a third degree felony.

E. Whoever is convicted of a violation of Subsection A, B, C or D of this section in addition to the prescribed penalties shall forfeit to the state of New Mexico:

(1) any interest acquired or maintained in violation of the Racketeering Act; and

(2) any interest in, security of, claim against or property or contractual right of any kind affording a source of influence over an enterprise that the person has established, operated, controlled, conducted or participated in the conduct of in violation of the Racketeering Act.

F. The provisions of the Forfeiture Act [Chapter 31, Article 27 NMSA 1978] apply to the seizure, forfeiture and disposal of property described in Subsection E of this section.

History: Laws 1980, ch. 40, 4; 2002, ch. 4, 17; 2015, ch. 152, 20.



Section 30-42-5 - Enforcement authority.

30-42-5. Enforcement authority.

The attorney general and the district attorneys of New Mexico shall each have authority to enforce the criminal provisions of the Racketeering Act [30-42-1 NMSA 1978] by initiating investigations, assisting grand juries, obtaining indictments, filing informations and complaints and prosecuting criminal cases.

History: Laws 1980, ch. 40, 5.



Section 30-42-6 - Racketeering; civil remedies.

30-42-6. Racketeering; civil remedies.

A. A person who sustains injury to his person, business or property by a pattern of racketeering activity may file an action in the district court for the recovery of three times the actual damages proved and the costs of the suit, including reasonable attorney's fees.

B. The state may file an action on behalf of those persons injured or to prevent, restrain or remedy racketeering as defined by the Racketeering Act [30-42-1 NMSA 1978].

C. The district court has jurisdiction to prevent, restrain and remedy racketeering as defined in Subsection A of Section 30-42-3 NMSA 1978 after making provision for the rights of all innocent persons affected by such violation and after hearing or trial, as appropriate, by issuing appropriate orders. Prior to a determination of liability, such orders may include but are not limited to entering restraining orders or prohibitions or taking such other actions, including the acceptance of satisfactory performance bonds, in connection with any property or other interest subject to damages, forfeiture or other restraints pursuant to this section as it deems proper.

D. Following a determination of liability, such orders may include but are not limited to:

(1) ordering any person to divest himself of any interest, direct or indirect, in any enterprise;

(2) imposing reasonable restrictions on the future activities or investments of any person;

(3) ordering dissolution or reorganization of any enterprise;

(4) ordering the payment of three times the damages proved to those persons injured by racketeering; and

(5) ordering the payment of all costs and expenses of the prosecution and investigation of any offense included in the definition of racketeering incurred by the state to be paid to the general fund of New Mexico.

History: 1978 Comp., 30-42-6, enacted by Laws 1980, ch. 40, 6.






Article 43 - Loan Sharking

Section 30-43-1 - Short title.

30-43-1. Short title.

This act [30-43-1 to 30-43-5 NMSA 1978] may be cited as the "Loan Sharking Act".

History: Laws 1980, ch. 39, 1.



Section 30-43-2 - Definitions.

30-43-2. Definitions.

As used in the Loan Sharking Act [30-43-1 NMSA 1978]:

A. "creditor" means any person making an extension of credit or any person claiming by, under or through any person making an extension of credit;

B. "debtor" means any person to whom an extension of credit is made or any person who guarantees the repayment of an extension of credit, or in any manner undertakes to indemnify the creditor against loss resulting from the failure of any person to whom an extension is made to repay the same;

C. "extortionate extension of credit" means any extension of credit with respect to which it is the understanding of the creditor and the debtor at the time it is made that delay in making repayment or failure to make repayment could result in the use of violence or other criminal acts other than petty misdemeanors to cause harm to the person, reputation or property of any person;

D. "extortionate means" means the use, or an express or implicit threat of use, of violence or other criminal acts other than petty misdemeanors to cause harm to the person, reputation or property of any person;

E. "to collect an extension of credit" means to induce in any way any person to make repayment of one extension of credit;

F. "to extend credit" means to make or renew any loan or to enter into any agreement, tacit or express, whereby the repayment or satisfaction of any debt or claim, whether acknowledged or disputed, valid or invalid and however arising, may or shall be deferred; and

G. "repayment of any extension of credit" means the repayment, satisfaction or discharge in whole or in part of any debt or claim, acknowledged or disputed, valid or invalid, resulting from or in connection with that extension of credit.

History: Laws 1980, ch. 39, 2.



Section 30-43-3 - Making extortionate extensions of credit.

30-43-3. Making extortionate extensions of credit.

A. Any person who makes or conspires or attempts to make an extortionate extension of credit is guilty of a third degree felony.

B. In any prosecution pursuant to this section, if it is shown that all of the following factors were present in connection with the extension of credit, there is prima facie evidence that the extension of credit was extortionate:

(1) the extension of credit was made at a rate of interest in excess of an annual rate of forty-five percent calculated according to the actuarial method of allocating payments on a debt between principal and interest, pursuant to which a payment is applied first to the accumulated interest and the balance is applied to the unpaid principal;

(2) at the time the extension of credit was made, the debtor reasonably believed either of the following:

(a) one or more extensions of credit by the creditor had been collected by extortionate means or the nonrepayment had been punished by extortionate means; or

(b) the creditor had a reputation for the use or extortionate means to collect extensions of credit or to punish the nonrepayment thereof; and

(3) upon the making of the extension of credit, the total of the extensions of credit by the creditor to the debtor then outstanding, including any unpaid interest or similar charges, exceeded one hundred dollars ($100).

C. In any prosecution pursuant to this section, if evidence has been introduced tending to show the existence of the circumstances described in Paragraph (1) of Subsection B of this section and direct evidence of the actual belief of the debtor as to the creditor's collection practices is not available, then for the purpose of showing the understanding of the debtor and the creditor at the time the extension of credit was made, the court may, pursuant to the New Mexico rules of evidence, in its discretion allow evidence to be introduced tending to show the reputation as to collection practices of the creditor in any community of which the debtor was a member at the time of the extension.

D. Nothing contained in Paragraphs (1) through (3) of Subsection B of this section shall be construed as a requirement for the proof of the existence of an extortionate extension of credit.

History: Laws 1980, ch. 39, 3.



Section 30-43-4 - Financing extortionate extensions of credit.

30-43-4. Financing extortionate extensions of credit.

A person who knowingly advances money or property, whether as a gift, loan or investment, to any person with reasonable grounds to believe that it is the intention of that person to use the money or property so advanced, directly or indirectly, for the purpose of making extortionate extensions of credit is guilty of a third degree felony.

History: Laws 1980, ch. 39, 4.



Section 30-43-5 - Collection of extensions of credit by extortionate means.

30-43-5. Collection of extensions of credit by extortionate means.

A. A person who knowingly participates or conspires or attempts to participate in the use of any extortionate means to collect any extensions of credit or to cause harm to the person, reputation or property of any person for the nonpayment thereof is guilty of a third degree felony.

B. In any prosecution pursuant to this section, for the purpose of showing an implicit threat as a means of collection, evidence may be introduced tending to show that one or more extensions of credit by the creditor were, to the knowledge of the person against whom the implicit threat was alleged to have been made, collected or attempted to be collected by extortionate means or that the nonpayment resulted in the use of extortionate means.

C. In any prosecution pursuant to this section, if evidence has been introduced tending to show the existence at the time the extension of credit in question was made of the circumstances described in Paragraph (1) of Subsection B of Section 30-43-3 NMSA 1978 and direct evidence of the actual belief of the debtor as to the creditor's collection practices is not available, then for the purpose of showing that words or other means of communication shown to have been employed as a means of collection in fact carried an express or implicit threat, the court may, pursuant to the New Mexico rules of evidence, in its discretion, allow evidence to be introduced tending to show the reputation of the defendant in any community of which the person against whom the alleged threat was made was a member at the time of the collection or attempt at collection.

History: Laws 1980, ch. 39, 5.






Article 44 - Medicaid Fraud

Section 30-44-1 - Short title.

30-44-1. Short title.

Chapter 30, Article 44 NMSA 1978 may be cited as the "Medicaid Fraud Act".

History: Laws 1989, ch. 286, 1; 1997, ch. 98, 1.



Section 30-44-2 - Definitions.

30-44-2. Definitions.

As used in the Medicaid Fraud Act [30-44-1 NMSA 1978]:

A. "benefit" means money, treatment, services, goods or anything of value authorized under the program;

B. "claim" means any communication, whether oral, written, electronic or magnetic, that identifies a treatment, good or service as reimbursable under the program;

C. "cost document" means any cost report or similar document that states income or expenses and is used to determine a cost reimbursement based rate of payment for a provider under the program;

D. "covered person" means an individual who is entitled to receive health care benefits from a managed health care plan;

E. "department" means the human services department;

F. "entity" means a person other than an individual and includes corporations, partnerships, associations, joint-stock companies, unions, trusts, pension funds, unincorporated organizations, governments and political subdivisions thereof and nonprofit organizations;

G. "great physical harm" means physical harm of a type that causes physical loss of a bodily member or organ or functional loss of a bodily member or organ for a prolonged period of time;

H. "great psychological harm" means psychological harm that causes mental or emotional incapacitation for a prolonged period of time or that causes extreme behavioral change or severe physical symptoms or that requires psychological or psychiatric care;

I. "health care official" means:

(1) an administrator, officer, trustee, fiduciary, custodian, counsel, agent or employee of a managed care health plan;

(2) an officer, counsel, agent or employee of an organization that provides, proposes to or contracts to provide services to a managed health care plan; or

(3) an official, employee or agent of a state or federal agency with regulatory or administrative authority over a managed health care plan;

J. "managed health care plan" means a government-sponsored health benefit plan that requires a covered person to use, or creates incentives, including financial incentives, for a covered person to use health care providers managed, owned, under contract with or employed by a health care insurer or provider service network. A "managed health care plan" includes the health care services offered by a health maintenance organization, preferred provider organization, health care insurer, provider service network, entity or person that contracts to provide or provides goods or services that are reimbursed by or are a required benefit of a state or federally funded health benefit program, or any person or entity who contracts to provide goods or services to the program;

K. "person" includes individuals, corporations, partnerships and other associations;

L. "physical harm" means an injury to the body that causes pain or incapacitation;

M. "program" means the medical assistance program authorized under Title XIX of the federal Social Security Act, 42 U.S.C. 1396, et seq. and implemented under Section 27-2-12 NMSA 1978;

N. "provider" means any person who has applied to participate or who participates in the program as a supplier of treatment, services or goods;

O. "psychological harm" means emotional or psychological damage of such a nature as to cause fear, humiliation or distress or to impair a person's ability to enjoy the normal process of his life;

P. "recipient" means any individual who receives or requests benefits under the program;

Q. "records" means any medical or business documentation, however recorded, relating to the treatment or care of any recipient, to services or goods provided to any recipient or to reimbursement for treatment, services or goods, including any documentation required to be retained by regulations of the program; and

R. "unit" means the medicaid fraud control unit or any other agency with power to investigate or prosecute fraud and abuse of the program.

History: Laws 1989, ch. 286, 2; 1997, ch. 98, 2.



Section 30-44-3 - Power to investigate and enforce civil remedies and prosecute criminal actions.

30-44-3. Power to investigate and enforce civil remedies and prosecute criminal actions.

A. The attorney general, the district attorneys, the unit and the department have the power and authority to investigate violations of the Medicaid Fraud Act [30-44-1 NMSA 1978] and bring actions to enforce the civil remedies established in the Medicaid Fraud Act.

B. The attorney general, the district attorneys and those attorneys who are employees of the unit to whom the attorney general or a district attorney has, by appointment made through a joint powers agreement or other agreement for that purpose, delegated criminal prosecutorial responsibility, shall have the power and authority to prosecute persons for the violation of criminal provisions of the Medicaid Fraud Act and for criminal offenses that are not defined in the Medicaid Fraud Act, but that involve or are directly related to the use of medicaid program funds or services provided through medicaid programs.

History: Laws 1989, ch. 286, 3; 1991, ch. 79, 1.



Section 30-44-4 - Falsification of documents; defined; penalties.

30-44-4. Falsification of documents; defined; penalties.

A. Falsification of documents consists of:

(1) knowingly making or causing to be made a misrepresentation of a material fact required to be furnished under the program or knowingly failing or causing the failure to include a material fact required to be furnished under the program in any record required to be retained in connection with the program pursuant to the Medicaid Fraud Act [30-44-1 NMSA 1978] or regulations issued by the department for the administration of the program, or both; or

(2) knowingly submitting or causing to be submitted false or incomplete information for the purpose of receiving benefits or qualifying as a provider.

B. Whoever commits the crime of falsification of documents is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

History: Laws 1989, ch. 286, 4.



Section 30-44-5 - Failure to retain records; defined; penalties.

30-44-5. Failure to retain records; defined; penalties.

A. Whoever receives payment for treatment, services or goods under the program shall retain all medical and business records relating to:

(1) the treatment or care of any recipient;

(2) services or goods provided to any recipient;

(3) rates paid by the department under the program on behalf of any recipient; and

(4) any records required to be maintained by regulation of the department for administration of the program.

B. Failure to retain records consists of intentionally failing to retain the records specified in Subsection A of this section for a period of at least five years from the date payment was received or knowingly destroying or causing those records to be destroyed within five years from the date payment was received.

C. Whoever commits the crime of failure to retain records:

(1) is guilty of a misdemeanor if the treatment, services or goods for which records were not retained amounts to not more than one thousand dollars ($1,000) and shall be sentenced pursuant to Section 31-19-1 NMSA 1978;

(2) is guilty of a fourth degree felony if the value of the treatment, services or goods for which records were not retained is more than one thousand dollars ($1,000) and shall be sentenced pursuant to the provisions of Section 13-18-15 NMSA 1978; and

(3) is guilty of a misdemeanor if the records not retained were used in whole or in part to determine a rate of payment under the program and shall be sentenced pursuant to Section 31-19-1 NMSA 1978.

History: Laws 1989, ch. 286, 5.



Section 30-44-6 - Obstruction of investigation; defined; penalty.

30-44-6. Obstruction of investigation; defined; penalty.

A. Obstruction of investigation consists of:

(1) knowingly providing false information to, or knowingly withholding information from, any person authorized under the Medicaid Fraud Act [30-44-1 NMSA 1978] to investigate violations of that act or to enforce the criminal or civil remedies of that act where that information is material to the investigation or enforcement; or

(2) knowingly altering any document or record required to be retained pursuant to the Medicaid Fraud Act or any regulation issued by the department, or both, when the alteration is intended to mislead an investigation and concerns information material to that investigation.

B. Whoever commits obstruction of investigation is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

History: Laws 1989, ch. 286, 6.



Section 30-44-7 - Medicaid fraud; defined; investigation; penalties.

30-44-7. Medicaid fraud; defined; investigation; penalties.

A. Medicaid fraud consists of:

(1) paying, soliciting, offering or receiving:

(a) a kickback or bribe in connection with the furnishing of treatment, services or goods for which payment is or may be made in whole or in part under the program, including an offer or promise to, or a solicitation or acceptance by, a health care official of anything of value with intent to influence a decision or commit a fraud affecting a state or federally funded or mandated managed health care plan;

(b) a rebate of a fee or charge made to a provider for referring a recipient to a provider;

(c) anything of value, intending to retain it and knowing it to be in excess of amounts authorized under the program, as a precondition of providing treatment, care, services or goods or as a requirement for continued provision of treatment, care, services or goods; or

(d) anything of value, intending to retain it and knowing it to be in excess of the rates established under the program for the provision of treatment, services or goods;

(2) providing with intent that a claim be relied upon for the expenditure of public money:

(a) treatment, services or goods that have not been ordered by a treating physician;

(b) treatment that is substantially inadequate when compared to generally recognized standards within the discipline or industry; or

(c) merchandise that has been adulterated, debased or mislabeled or is outdated;

(3) presenting or causing to be presented for allowance or payment with intent that a claim be relied upon for the expenditure of public money any false, fraudulent, excessive, multiple or incomplete claim for furnishing treatment, services or goods; or

(4) executing or conspiring to execute a plan or action to:

(a) defraud a state or federally funded or mandated managed health care plan in connection with the delivery of or payment for health care benefits, including engaging in any intentionally deceptive marketing practice in connection with proposing, offering, selling, soliciting or providing any health care service in a state or federally funded or mandated managed health care plan; or

(b) obtain by means of false or fraudulent representation or promise anything of value in connection with the delivery of or payment for health care benefits that are in whole or in part paid for or reimbursed or subsidized by a state or federally funded or mandated managed health care plan. This includes representations or statements of financial information, enrollment claims, demographic statistics, encounter data, health services available or rendered and the qualifications of persons rendering health care or ancillary services.

B. Except as otherwise provided for in this section regarding the payment of fines by an entity, whoever commits medicaid fraud as described in Paragraph (1) or (3) of Subsection A of this section is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

C. Except as otherwise provided for in this section regarding the payment of fines by an entity, whoever commits medicaid fraud as described in Paragraph (2) or (4) of Subsection A of this section when the value of the benefit, treatment, services or goods improperly provided is:

(1) not more than one hundred dollars ($100) is guilty of a petty misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978;

(2) more than one hundred dollars ($100) but not more than two hundred fifty dollars ($250) is guilty of a misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978;

(3) more than two hundred fifty dollars ($250) but not more than two thousand five hundred dollars ($2,500) is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978;

(4) more than two thousand five hundred dollars ($2,500) but not more than twenty thousand dollars ($20,000) shall be guilty of a third degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978; and

(5) more than twenty thousand dollars ($20,000) shall be guilty of a second degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

D. Except as otherwise provided for in this section regarding the payment of fines by an entity, whoever commits medicaid fraud when the fraud results in physical harm or psychological harm to a recipient is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

E. Except as otherwise provided for in this section regarding the payment of fines by an entity, whoever commits medicaid fraud when the fraud results in great physical harm or great psychological harm to a recipient is guilty of a third degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

F. Except as otherwise provided for in this section regarding the payment of fines by an entity, whoever commits medicaid fraud when the fraud results in death to a recipient is guilty of a second degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

G. If the person who commits medicaid fraud is an entity rather than an individual, the entity shall be subject to a fine of not more than fifty thousand dollars ($50,000) for each misdemeanor and not more than two hundred fifty thousand dollars ($250,000) for each felony.

H. The unit shall coordinate with the human services department, department of health and children, youth and families department to develop a joint protocol establishing responsibilities and procedures, including prompt and appropriate referrals and necessary action regarding allegations of program fraud, to ensure prompt investigation of suspected fraud upon the medicaid program by any provider. These departments shall participate in the joint protocol and enter into a memorandum of understanding defining procedures for coordination of investigations of fraud by medicaid providers to eliminate duplication and fragmentation of resources. The memorandum of understanding shall further provide procedures for reporting to the legislative finance committee the results of all investigations every calendar quarter. The unit shall report to the legislative finance committee a detailed disposition of recoveries and distribution of proceeds every calendar quarter.

History: Laws 1989, ch. 286, 7; 1997, ch. 98, 3; 2003, ch. 291, 1.



Section 30-44-8 - Civil penalties; created; enumerated; presumption; limitation of action.

30-44-8. Civil penalties; created; enumerated; presumption; limitation of action.

A. Any person who receives payment for furnishing treatment, services or goods under the program, which payment the person is not entitled to receive by reason of a violation of the Medicaid Fraud Act [30-44-1 NMSA 1978], shall, in addition to any other penalties or amounts provided by law, be liable for:

(1) payment of interest on the amount of the excess payments at the maximum legal rate in effect on the date the payment was made, for the period from the date payment was made to the date of repayment to the state;

(2) a civil penalty in an amount of up to three times the amount of excess payments;

(3) payment of a civil penalty of up to ten thousand dollars ($10,000) for each false or fraudulent claim submitted or representation made for providing treatment, services or goods; and

(4) payment of legal fees and costs of investigation and enforcement of civil remedies.

B. Interest amounts, legal fees and costs of enforcement of civil remedies assessed under this section shall be remitted to the state treasurer for deposit in the general fund.

C. Any penalties and costs of investigation recovered on behalf of the state shall be remitted to the state treasurer for deposit in the general fund except an amount not to exceed two hundred fifty thousand dollars ($250,000) in fiscal year 2004, one hundred twenty-five thousand dollars ($125,000) in fiscal year 2005 and seventy-five thousand dollars ($75,000) in fiscal year 2006 may be retained by the unit and expended, consistent with federal regulations and state law, for the purpose of carrying out the unit's duties.

D. A criminal action need not be brought against a person as a condition precedent to enforcement of civil liability under the Medicaid Fraud Act.

E. The remedies under this section are separate from and cumulative to any other administrative and civil remedies available under federal or state law or regulation.

F. The department may adopt regulations for the administration of the civil penalties contained in this section.

G. No action under this section shall be brought after the expiration of five years from the date the action accrues.

History: 1989, ch. 286, 8; 1997, ch. 98, 4; 2004, ch. 54, 1.






Article 45 - Computer Crimes

Section 30-45-1 - Short title.

30-45-1. Short title.

This act [30-45-1 to 30-45-7 NMSA 1978] may be cited as the "Computer Crimes Act".

History: Laws 1989, ch. 215, 1.



Section 30-45-2 - Definitions.

30-45-2. Definitions.

As used in the Computer Crimes Act [30-45-1 NMSA 1978]:

A. "access" means to program, execute programs on, intercept, instruct, communicate with, store data in, retrieve data from or otherwise make use of any computer resources, including data or programs of a computer, computer system, computer network or database;

B. "computer" includes an electronic, magnetic, optical or other high-speed data processing device or system performing logical, arithmetic or storage functions and includes any property, data storage facility or communications facility directly related to or operating in conjunction with such device or system. The term does not include an automated typewriter or typesetter or a single display machine in and of itself, designed and used solely within itself for word processing, or a portable hand-held calculator, or any other device which might contain components similar to those in computers but in which the components have the sole function of controlling the device for the single purpose for which the device is intended;

C. "computer network" means the interconnection of communication lines and circuits with a computer or a complex consisting of two or more interconnected computers;

D. "computer program" means a series of instructions or statements, in a form acceptable to a computer, which permits the functioning of a computer system in a manner designed to provide appropriate products from a computer system;

E. "computer property" includes a financial instrument, data, databases, computer software, computer programs, documents associated with computer systems and computer programs, or copies, whether tangible or intangible, and data while in transit;

F. "computer service" includes computer time, the use of the computer system, computer network, computer programs or data prepared for computer use, data contained within a computer network and data processing and other functions performed, in whole or in part, by the use of computers, computer systems, computer networks or computer software;

G. "computer software" means a set of computer programs, procedures and associated documentation concerned with the operation and function of a computer system;

H. "computer system" means a set of related or interconnected computer equipment, devices and software;

I. "data" means a representation of information, knowledge, facts, concepts or instructions which are prepared and are intended for use in a computer, computer system or computer network;

J. "database" means any data or other information classified, processed, transmitted, received, retrieved, originated, switched, stored, manifested, measured, detected, recorded, reproduced, handled or utilized by a computer, computer system, computer network or computer software; and

K. "financial instrument" includes any check, draft, warrant, money order, note, certificate of deposit, letter of credit, bill of exchange, credit or debit card, transaction, authorization mechanism, marketable security or any other computerized representation thereof.

History: Laws 1989, ch. 215, 2.



Section 30-45-3 - Computer access with intent to defraud or embezzle.

30-45-3. Computer access with intent to defraud or embezzle.

A person who knowingly and willfully accesses or causes to be accessed a computer, computer system, computer network or any part thereof with the intent to obtain, by means of embezzlement or false or fraudulent pretenses, representations or promises, money, property or anything of value, when the:

A. money, property or other thing has a value of two hundred fifty dollars ($250) or less, is guilty of a petty misdemeanor;

B. money, property or other thing has a value of more than two hundred fifty dollars ($250) but not more than five hundred dollars ($500), is guilty of a misdemeanor;

C. money, property or other thing has a value of more than five hundred dollars ($500) but not more than two thousand five hundred dollars ($2,500), is guilty of a fourth degree felony;

D. money, property or other thing has a value of more than two thousand five hundred dollars ($2,500) but not more than twenty thousand dollars ($20,000), is guilty of a third degree felony; or

E. money, property or other thing has a value of more than twenty thousand dollars ($20,000), is guilty of a second degree felony.

History: Laws 1989, ch. 215, 3; 2006, ch. 29, 22.



Section 30-45-4 - Computer abuse.

30-45-4. Computer abuse.

A person who knowingly, willfully and without authorization, or having obtained authorization, uses the opportunity the authorization provides for purposes to which the authorization does not extend:

A. directly or indirectly alters, changes, damages, disrupts or destroys any computer, computer network, computer property, computer service or computer system, when the:

(1) damage to the computer property or computer service has a value of two hundred fifty dollars ($250) or less, is guilty of a petty misdemeanor;

(2) damage to the computer property or computer service has a value of more than two hundred fifty dollars ($250) but not more than five hundred dollars ($500), is guilty of a misdemeanor;

(3) damage to the computer property or computer service has a value of more than five hundred dollars ($500) but not more than two thousand five hundred dollars ($2,500), is guilty of a fourth degree felony;

(4) damage to the computer property or computer service has a value of more than two thousand five hundred dollars ($2,500) but not more than twenty thousand dollars ($20,000), is guilty of a third degree felony; or

(5) damage to the computer property or computer service has a value of more than twenty thousand dollars ($20,000), is guilty of a second degree felony; or

B. directly or indirectly introduces or causes to be introduced data that the person knows to be false into a computer, computer system, computer network, computer software, computer program, database or any part thereof with the intent of harming the property or financial interests or rights of another person is guilty of a fourth degree felony.

History: Laws 1989, ch. 215, 4; 2006, ch. 29, 23.



Section 30-45-5 - Unauthorized computer use.

30-45-5. Unauthorized computer use.

A person who knowingly, willfully and without authorization, or having obtained authorization, uses the opportunity the authorization provides for purposes to which the authorization does not extend, directly or indirectly accesses, uses, takes, transfers, conceals, obtains, copies or retains possession of any computer, computer network, computer property, computer service, computer system or any part thereof, when the:

A. damage to the computer property or computer service has a value of two hundred fifty dollars ($250) or less, is guilty of a petty misdemeanor;

B. damage to the computer property or computer service has a value of more than two hundred fifty dollars ($250) but not more than five hundred dollars ($500), is guilty of a misdemeanor;

C. damage to the computer property or computer service has a value of more than five hundred dollars ($500) but not more than two thousand five hundred dollars ($2,500), is guilty of a fourth degree felony;

D. damage to the computer property or computer service has a value of more than two thousand five hundred dollars ($2,500) but not more than twenty thousand dollars ($20,000), is guilty of a third degree felony; or

E. damage to the computer property or computer service has a value of more than twenty thousand dollars ($20,000), is guilty of a second degree felony.

History: Laws 1989, ch. 215, 5; 2006, ch. 29, 24.



Section 30-45-6 - Prosecution.

30-45-6. Prosecution.

A. Prosecution pursuant to the Computer Crimes Act shall not prevent any prosecutions pursuant to any other provisions of the law where such conduct also constitutes a violation of that other provision.

B. A person found guilty of violating any provision of the Computer Crimes Act shall, in addition to any other punishment, be ordered to make restitution for any financial loss sustained by anyone injured as the direct result of the commission of the crime. Restitution shall be imposed in addition to incarceration, forfeiture or fine, and not in lieu thereof, and may be made a condition of probation. The defendant's present and future ability to make such restitution shall be considered. In an extraordinary case, the court may determine that the interests of those injured and justice would not be served by ordering restitution. In such a case, the court shall make and enter specific written findings on the record substantiating the extraordinary circumstance presented upon which the court determined not to order restitution. In all other cases, the court shall determine the amount and method of restitution.

History: Laws 1989, ch. 215, 6.



Section 30-45-7 - Forfeiture of property.

30-45-7. Forfeiture of property.

A. The following are subject to forfeiture:

(1) all computer property, equipment or products of any kind that have been used, manufactured, acquired or distributed in violation of the Computer Crimes Act [30-45-1 NMSA 1978];

(2) all materials, products and equipment of any kind that are used or intended for use in manufacturing, using, accessing, altering, disrupting, copying, concealing, destroying, transferring, delivering, importing or exporting any computer property or computer service in violation of the Computer Crimes Act;

(3) all books, records and research products and materials involving formulas, microfilm, tapes and data that are used or intended for use in violation of the Computer Crimes Act;

(4) all conveyances, including aircraft, vehicles or vessels, that are used or intended for use to transport or in any manner to facilitate the transportation of property described in this subsection for the purpose of violating the Computer Crimes Act;

(5) all property, real, personal or mixed, that has been used or intended for use, maintained or acquired in violation of the Computer Crimes Act; and

(6) all money or proceeds that constitute an instrumentality or derive from a violation of the Computer Crimes Act.

B. The provisions of the Forfeiture Act [31-27-1 NMSA 1978] apply to the seizure, forfeiture and disposal of property subject to forfeiture pursuant to Subsection A of this section.

History: Laws 1989, ch. 215, 7; 2002, ch. 4, 18.






Article 46 - Ticket Scalping

Section 30-46-1 - Ticket scalping.

30-46-1. Ticket scalping.

A. Ticket scalping consists of selling, offering for sale or attempting to sell any ticket, privilege, license, admission or pass to any college athletic event at a price greater than the price charged at the place of admission or printed on the ticket.

B. The sale of each ticket, privilege, license, admission or pass in violation of this section shall constitute a separate offense.

C. Nothing in this section shall prohibit charging a fee for services rendered in connection with the sale of a ticket privilege, license, admission or pass to an event if the fee is permitted pursuant to a contract between the ticket seller and the sponsor or promoter of the event.

D. Whoever commits ticket scalping is guilty of a misdemeanor and upon conviction shall be punished by a fine up to five hundred dollars ($500) or by imprisonment for a definite term of less than one year, or both.

History: Laws 1989, ch. 142, 1.






Article 47 - Resident Abuse and Neglect

Section 30-47-1 - Short title.

30-47-1. Short title.

This act [30-47-1 to 30-47-10 NMSA 1978] may be cited as the "Resident Abuse and Neglect Act".

History: Laws 1990, ch. 55, 1.



Section 30-47-2 - Purpose.

30-47-2. Purpose.

The purpose of the Resident Abuse and Neglect Act is to provide meaningful deterrents and remedies for the abuse, neglect or exploitation of care facility residents and to provide an effective system for reporting instances of abuse, neglect or exploitation.

History: Laws 1990, ch. 55, 2.



Section 30-47-3 - Definitions.

30-47-3. Definitions.

As used in the Resident Abuse and Neglect Act:

A. "abuse" means any act or failure to act performed intentionally, knowingly or recklessly that causes or is likely to cause harm to a resident, including:

(1) physical contact that harms or is likely to harm a resident of a care facility;

(2) inappropriate use of a physical restraint, isolation or medication that harms or is likely to harm a resident;

(3) inappropriate use of a physical or chemical restraint, medication or isolation as punishment or in conflict with a physician's order;

(4) medically inappropriate conduct that causes or is likely to cause physical harm to a resident;

(5) medically inappropriate conduct that causes or is likely to cause great psychological harm to a resident; or

(6) an unlawful act, a threat or menacing conduct directed toward a resident that results and might reasonably be expected to result in fear or emotional or mental distress to a resident;

B. "care facility" means a hospital; skilled nursing facility; intermediate care facility; care facility for the mentally retarded; psychiatric facility; rehabilitation facility; kidney disease treatment center; home health agency; ambulatory surgical or outpatient facility; home for the aged or disabled; group home; adult foster care home; private residence that provides personal care, sheltered care or nursing care for one or more persons; a resident's or care provider's home in which personal care, sheltered care or nursing care is provided; adult day care center; boarding home; adult residential shelter care home; and any other health or resident care related facility or home, but does not include a care facility located at or performing services for any correctional facility;

C. "department" means the human services department or its successor, contractor, employee or designee;

D. "great psychological harm" means psychological harm that causes mental or emotional incapacitation for a prolonged period of time or that causes extreme behavioral change or severe physical symptoms that require psychological or psychiatric care;

E. "great physical harm" means physical harm of a type that causes physical loss of a bodily member or organ or functional loss of a bodily member or organ for a prolonged period of time;

F. "neglect" means, subject to the resident's right to refuse treatment and subject to the caregiver's right to exercise sound medical discretion, the grossly negligent:

(1) failure to provide any treatment, service, care, medication or item that is necessary to maintain the health or safety of a resident;

(2) failure to take any reasonable precaution that is necessary to prevent damage to the health or safety of a resident; or

(3) failure to carry out a duty to supervise properly or control the provision of any treatment, care, good, service or medication necessary to maintain the health or safety of a resident;

G. "person" means any individual, corporation, partnership, unincorporated association or other governmental or business entity;

H. "physical harm" means an injury to the body that causes substantial pain or incapacitation; and

I. "resident" means any person who resides in a care facility or who receives treatment from a care facility.

History: Laws 1990, ch. 55, 3; 2010, ch. 93, 1.



Section 30-47-4 - Abuse of a resident; criminal penalties.

30-47-4. Abuse of a resident; criminal penalties.

A. Whoever commits abuse of a care facility resident that results in no harm to the resident is guilty of a petty misdemeanor and upon conviction shall be sentenced pursuant to the provisions of Subsection B of Section 31-19-1 NMSA 1978.

B. Whoever commits abuse of a resident that results in physical harm or great psychological harm to the resident is guilty of a fourth degree felony and upon conviction shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

C. Whoever commits abuse of a resident that results in great physical harm to the resident is guilty of a third degree felony and upon conviction shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

D. Whoever commits abuse of a resident that results in the death of the resident is guilty of a second degree felony and upon conviction shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

History: Laws 1990, ch. 55, 4.



Section 30-47-5 - Neglect of a resident; criminal penalties.

30-47-5. Neglect of a resident; criminal penalties.

A. Whoever commits neglect of a resident that results in no harm to the resident is guilty of a petty misdemeanor and upon conviction shall be sentenced pursuant to the provisions of Subsection B of Section 31-19-1 NMSA 1978.

B. Whoever commits neglect of a resident that results in physical harm or great psychological harm to the resident is guilty of a fourth degree felony and upon conviction shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

C. Whoever commits neglect of a resident that results in great physical harm to the resident is guilty of a third degree felony and upon conviction shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

D. Whoever commits neglect of a resident that results in the death of the resident is guilty of a second degree felony and upon conviction shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

History: Laws 1990, ch. 55, 5.



Section 30-47-6 - Exploitation; criminal penalties.

30-47-6. Exploitation; criminal penalties.

A. Exploitation of a resident's property consists of the act or process, performed intentionally, knowingly or recklessly, of using a resident's property for another person's profit, advantage or benefit without legal entitlement to do so.

B. Whoever commits exploitation of a resident's property when the value of the property exploited is two hundred fifty dollars ($250) or less is guilty of a petty misdemeanor.

C. Whoever commits exploitation of a resident's property when the value of the property exploited is over two hundred fifty dollars ($250) but not more than five hundred dollars ($500) is guilty of a misdemeanor.

D. Whoever commits exploitation of a resident's property when the value of the property exploited is over five hundred dollars ($500) but not more than two thousand five hundred dollars ($2,500) is guilty of a fourth degree felony.

E. Whoever commits exploitation of a resident's property when the value of the property exploited is over two thousand five hundred dollars ($2,500) but not more than twenty thousand dollars ($20,000) is guilty of a third degree felony.

F. Whoever commits exploitation of a resident's property when the value of the property exploited is over twenty thousand dollars ($20,000) is guilty of a second degree felony.

History: Laws 1990, ch. 55, 6; 2006, ch. 29, 25.



Section 30-47-7 - Religious practitioners; exception.

30-47-7. Religious practitioners; exception.

No resident who is being treated by a duly accredited religious practitioner shall be considered for that reason alone, abused or neglected.

History: Laws 1990, ch. 55, 7.



Section 30-47-8 - Treatment in compliance with the Uniform Health-Care Decisions Act.

30-47-8. Treatment in compliance with the Uniform Health-Care Decisions Act.

A. Nothing in the Resident Abuse and Neglect Act [30-47-1 NMSA 1978] shall be construed to preclude health care in accordance with the Uniform Health-Care Decisions Act [24-7A-1 NMSA 1978], and it shall be an affirmative defense to any charge brought under the Resident Abuse and Neglect Act that the acts complained of were in accordance with the Uniform Health-Care Decisions Act.

B. To establish an affirmative defense under Subsection A of this section, the person shall show substantial compliance with the provisions of the Uniform Health-Care Decisions Act.

History: Laws 1990, ch. 55, 8; 1997, ch. 168, 11.



Section 30-47-9 - Reporting requirements; failure to report; crime created; criminal penalty; discrimination or retaliation for filing a report prohibited.

30-47-9. Reporting requirements; failure to report; crime created; criminal penalty; discrimination or retaliation for filing a report prohibited.

A. Any person paid in whole or part for providing to a resident any treatment, care, good, service or medication who has reasonable cause to believe that the resident has been abused, neglected or exploited shall report the abuse, neglect or exploitation in accordance with the provisions of Section 27-7-30 NMSA 1978.

B. Any person required to make a report pursuant to Subsection A of this section who fails to do so is guilty of a misdemeanor and upon conviction shall be sentenced pursuant to the provisions of Subsection A of Section 31-19-1 NMSA 1978.

C. In addition to those persons required to report pursuant to Subsection A of this section, any other person shall make a report if the person has reasonable cause to believe that a patient or resident of a facility has been abused, neglected or exploited.

D. Any person making a report pursuant to Subsection C of this section shall not be liable in any civil or criminal action based on the report if it was made in good faith.

E. No facility shall, without just cause, discharge or in any manner discriminate or retaliate against any person who in good faith makes a report required or permitted by the Resident Abuse and Neglect Act [30-47-1 NMSA 1978], or testifies, or is about to testify, in any proceeding about the abuse, neglect or exploitation of a resident in that facility. For the purposes of this section, "retaliate" includes transferring to another facility, without just cause, over the objection of the resident or the resident's guardian, any resident who has reported an incident pursuant to this section.

History: Laws 1990, ch. 55, 9.



Section 30-47-10 - Regulatory authority.

30-47-10. Regulatory authority.

The department shall issue rules and regulations as necessary to implement the reporting provisions of the Resident Abuse and Neglect Act [30-47-1 NMSA 1978].

History: Laws 1990, ch. 55, 10.






Article 48 - Smokeless Tobacco Products



Article 49 - Tobacco Products, E-Cigarettes and Nicotine Liquid Containers

Section 30-49-1 - Short title.

30-49-1. Short title.

Chapter 30, Article 49 NMSA 1978 may be cited as the "Tobacco Products, E-Cigarette and Nicotine Liquid Container Act".

History: Laws 1993, ch. 244, 1; 2015, ch. 98, 1.



Section 30-49-2 - Definitions.

30-49-2. Definitions.

As used in the Tobacco Products, E-Cigarette and Nicotine Liquid Container Act:

A. "child-resistant" means a package or container that is designed or constructed to be significantly difficult for children under five years of age to open or obtain a toxic or harmful amount of the substance contained therein within a reasonable time and not difficult for normal adults to use properly, but does not mean a package or container that all such children cannot open or obtain a toxic or harmful amount within a reasonable time;

B. "e-cigarette":

(1) means any electronic oral device, whether composed of a heating element and battery or an electronic circuit, that provides a vapor of nicotine or any other substances the use or inhalation of which simulates smoking; and

(2) includes any such device, or any part thereof, whether manufactured, distributed, marketed or sold as an e-cigarette, e-cigar, e-pipe or any other product, name or descriptor; but

(3) does not include any product regulated as a drug or device by the United States food and drug administration under the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. Section 301 et seq.;

C. "minor" means an individual who is less than eighteen years of age; and

D. "nicotine liquid container" means a bottle or other container of any substance containing nicotine where the substance is sold, marketed or intended for use in an e-cigarette.

History: Laws 1993, ch. 244, 2; 2015, ch. 98, 2.



Section 30-49-3 - Tobacco products, e-cigarettes and nicotine liquid containers; prohibited sales.

30-49-3. Tobacco products, e-cigarettes and nicotine liquid containers; prohibited sales.

A. No person shall knowingly sell, offer to sell, barter or give a tobacco product, an e-cigarette or a nicotine liquid container to a minor.

B. No minor shall procure or attempt to procure any tobacco product, e-cigarette or nicotine liquid container for the minor's own use or for use by another minor.

C. No person shall sell, offer to sell or deliver a tobacco product, an e-cigarette or a nicotine liquid container in a form other than an original factory-sealed package.

D. No person shall sell or offer to sell any nicotine liquid container at retail in this state unless such container is child-resistant; except that for the purpose of this subsection, "nicotine liquid container" does not include a cartridge that is pre-filled and sealed by the manufacturer and that is not intended to be opened by the consumer.

E. The online internet sale of e-cigarettes or nicotine liquid containers to a minor in New Mexico is prohibited.

History: Laws 1993, ch. 244, 3; 2015, ch. 98, 3.



Section 30-49-4 - Documentary evidence of age and identity.

30-49-4. Documentary evidence of age and identity.

Evidence of the age and identity of the person may be shown by any document that contains a picture of the person issued by a federal, state, county or municipal government, including a motor vehicle driver's license or an identification card issued to a member of the armed forces.

History: Laws 1993, ch. 244, 4.



Section 30-49-5 - Refusal to sell tobacco products, e-cigarettes or nicotine liquid containers to person unable to produce identity card.

30-49-5. Refusal to sell tobacco products, e-cigarettes or nicotine liquid containers to person unable to produce identity card.

A person selling goods at retail or wholesale may refuse to sell tobacco products, e-cigarettes or nicotine liquid containers to a person who is unable to produce an identity card as evidence that the person is eighteen years of age or over.

History: Laws 1993, ch. 244, 5; 2015, ch. 98, 4.



Section 30-49-6 - Presenting false evidence of age or identity.

30-49-6. Presenting false evidence of age or identity.

No minor shall present any written, printed or photostatic evidence of age or identity that is false for the purpose of procuring or attempting to procure any tobacco products, e-cigarettes or nicotine liquid containers.

History: Laws 1993, ch. 244, 6; 2015, ch. 98, 5.



Section 30-49-7 - Vending machines; restrictions on sales of tobacco products, e-cigarettes and nicotine liquid containers.

30-49-7. Vending machines; restrictions on sales of tobacco products, e-cigarettes and nicotine liquid containers.

A. Except as provided in Subsections B and C of this section:

(1) a person shall not sell tobacco products, e-cigarettes or nicotine liquid containers at a retail location in New Mexico by any means other than a direct, face-to-face exchange between the customer and the seller or the seller's employee; and

(2) a person selling goods at a retail location in New Mexico shall not use a self-service display for tobacco products, e-cigarettes or nicotine liquid containers. As used in this subsection, "self-service display" means a display to which the public has access without the assistance of the seller or the seller's employee.

B. Tobacco products, e-cigarettes and nicotine liquid containers may be sold by vending machines only in age-controlled locations where minors are not permitted.

C. The provisions of this section do not apply to written, telephonic or electronic sales of tobacco products.

History: Laws 1993, ch. 244, 7; 2003, ch. 364, 1; 2015, ch. 98, 6.



Section 30-49-8 - Distribution of tobacco products, e-cigarettes or nicotine liquid containers as free samples prohibited; exception.

30-49-8. Distribution of tobacco products, e-cigarettes or nicotine liquid containers as free samples prohibited; exception.

A. A person shall not provide free samples of tobacco products, e-cigarettes or nicotine liquid containers to a minor.

B. The provisions of Subsection A of this section shall not apply to an individual who provides free samples of tobacco products, e-cigarettes or nicotine liquid containers in connection with the practice of cultural or ceremonial activities in accordance with the federal American Indian Religious Freedom Act, 42 U.S.C. 1996 and 1996a or its successor act.

History: Laws 1993, ch. 244, 8; 2015, ch. 98, 7.



Section 30-49-9 - Signs; point of sale.

30-49-9. Signs; point of sale.

A person, firm, corporation, partnership or other entity engaged in the sale at retail of tobacco products, e-cigarettes or nicotine liquid containers shall prominently display in the place where tobacco products, e-cigarettes or nicotine liquid containers are sold and where a tobacco product, e-cigarette or nicotine liquid container vending machine is located a printed sign or decal that reads as follows:

"A PERSON LESS THAN 18 YEARS OF AGE WHO PURCHASES A TOBACCO PRODUCT, AN E-CIGARETTE OR A NICOTINE LIQUID CONTAINER IS SUBJECT TO A FINE OF UP TO $100.

A PERSON WHO SELLS A TOBACCO PRODUCT, AN E-CIGARETTE OR A NICOTINE LIQUID CONTAINER TO A PERSON LESS THAN 18 YEARS OF AGE IS SUBJECT TO A FINE OF UP TO $1,000.".

History: Laws 1993, ch. 244, 9; 2015, ch. 98, 8.



Section 30-49-10 - Monitored compliance; inspections.

30-49-10. Monitored compliance; inspections.

The alcohol and gaming division of the regulation and licensing department and the appropriate law enforcement authorities in each county and municipality shall conduct random, unannounced inspections of facilities where tobacco products, e-cigarettes or nicotine liquid containers are sold to ensure compliance with the provisions of the Tobacco Products, E-Cigarette and Nicotine Liquid Container Act.

History: Laws 1993, ch. 244, 10; 2015, ch. 98, 9.



Section 30-49-11 - Preemption.

30-49-11. Preemption.

When a municipality or county, including a home rule municipality or urban county, adopts an ordinance or a regulation pertaining to sales of tobacco products, e-cigarettes or nicotine liquid containers, the ordinance or regulation shall be consistent with the provisions of the Tobacco Products, E-Cigarette and Nicotine Liquid Container Act.

History: Laws 1993, ch. 244, 11; 2015, ch. 98, 10.



Section 30-49-12 - Penalty.

30-49-12. Penalty.

A. Any person who violates any provision of Subsection A, D or E of Section 30-49-3 NMSA 1978 or Section 30-49-7, 30-49-8 or 30-49-9 NMSA 1978 is guilty of a misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978. Each violation is a separate and distinct offense.

B. Any minor who violates any provision of Subsection B of Section 30-49-3 NMSA 1978 or Section 30-49-6 NMSA 1978 shall be punished by a fine not to exceed one hundred dollars ($100) or forty-eight hours of community service.

History: Laws 1993, ch. 244, 12; 2015, ch. 98, 11.



Section 30-49-13 - Applicability.

30-49-13. Applicability.

The provisions of the Tobacco Products, E-Cigarette and Nicotine Liquid Container Act do not apply to the lawful purchase or use by a minor of a tobacco-cessation product approved by the federal food and drug administration.

History: Laws 2015, ch. 98, 12.






Article 50 - Fraudulent Telemarketing

Section 30-50-1 - Short title.

30-50-1. Short title.

This act [30-50-1 to 30-50-4 NMSA 1978] may be cited as the "Fraudulent Telemarketing Act".

History: Laws 1995, ch. 37, 1.



Section 30-50-2 - Purpose.

30-50-2. Purpose.

The purpose of the Fraudulent Telemarketing Act is to protect consumers from fraudulent telemarketing.

History: Laws 1995, ch. 37, 2.



Section 30-50-3 - Definitions.

30-50-3. Definitions.

As used in the Fraudulent Telemarketing Act:

A. "telemarketing" means:

(1) being employed by or associating with any company, organization, sole proprietorship or economic venture that uses the telephone on a regular basis as a primary instrument to obtain money from the people to whom information is transmitted by telephone communication; or

(2) representing oneself to a person from whom money is requested as being associated with any company, organization, sole proprietorship or economic venture that can be reasonably understood as using the telephone on a regular basis as a primary instrument to obtain money from the people to whom information is transmitted by telephone communication; and

B. "telephone communication" means any communication by words, fax, computer modem, video or other type of transmission that is carried in whole or in part through the local, long distance or cellular telephone network.

History: Laws 1995, ch. 37, 3.



Section 30-50-4 - Fraudulent telemarketing; penalties.

30-50-4. Fraudulent telemarketing; penalties.

A person who knowingly and willfully engages in telemarketing to or from a telephone located in New Mexico with the intent to embezzle or to obtain money, property or any thing of value by fraudulent pretenses, representations or promises in the course of a telephone communication, when the:

A. money, property or thing has a value of two hundred fifty dollars ($250) or less, is guilty of a petty misdemeanor;

B. money, property or thing has a value of more than two hundred fifty dollars ($250) but not more than five hundred dollars ($500), is guilty of a misdemeanor;

C. money, property or thing has a value of more than five hundred dollars ($500) but not more than two thousand five hundred dollars ($2,500), is guilty of a fourth degree felony;

D. money, property or thing has a value of more than two thousand five hundred dollars ($2,500) but not more than twenty thousand dollars ($20,000), is guilty of a third degree felony; or

E. money, property or thing has a value of more than twenty thousand dollars ($20,000), is guilty of a second degree felony.

History: Laws 1995, ch. 37, 4; 2006, ch. 29, 26.






Article 51 - Money Laundering

Section 30-51-1 - Short title.

30-51-1. Short title.

Sections 1 through 5 [30-51-1 to 30-51-5 NMSA 1978] of this act may be cited as the "Money Laundering Act".

History: Laws 1998, ch. 113, 1.



Section 30-51-2 - Definitions.

30-51-2. Definitions.

As used in the Money Laundering Act:

A. "financial institution" means:

(1) a bank, credit union, trust company or thrift institution or an agency or branch thereof;

(2) a broker or dealer in securities or commodities;

(3) an investment banker;

(4) an investment company;

(5) an issuer, redeemer or cashier of traveler's checks, checks, money orders or similar instruments;

(6) an operator of a credit card system;

(7) an insurance company;

(8) a dealer in precious metals, stones or jewels;

(9) a pawnbroker;

(10) a loan or finance company;

(11) a travel agency;

(12) a licensed sender of money;

(13) a telegraph company;

(14) a business engaged in vehicle sales, including automobile, airplane and boat sales;

(15) a currency exchange;

(16) a person involved in real estate closings and settlements; or

(17) an agency or authority of a state or local government carrying out a duty or power of a business described in this subsection;

B. "financial transaction" means a purchase, sale, loan, pledge, gift, transfer, delivery or other disposition of any monetary instrument or the movement of funds by wire or other means;

C. "monetary instrument" means coin or currency of the United States or any other country, traveler's checks, personal checks, bank checks, money orders, investment securities in bearer form or in such other form that title passes upon delivery of the security and negotiable instruments in bearer form or in such other form that title passes upon delivery of the instrument;

D. "person" means an individual, corporation, partnership, trust or estate, joint stock company, association, syndicate, joint venture, unincorporated organization or group or other entity;

E. "proceeds" means property that is acquired, delivered, produced or realized, whether directly or indirectly, by an act or omission;

F. "property" means anything of value, including real, personal, tangible or intangible property; and

G. "specified unlawful activity" means an act or omission, including any initiatory, preparatory or completed offense or omission, committed for financial gain that is punishable as a felony under the laws of New Mexico or, if the act occurred outside New Mexico, would be punishable as a felony under the laws of the state in which it occurred and under the laws of New Mexico.

History: Laws 1998, ch. 113, 2.



Section 30-51-3 - Reports filed with the department of public safety; criminal penalties.

30-51-3. Reports filed with the department of public safety; criminal penalties.

A. A financial institution in New Mexico that is required to file a report regarding a financial transaction under the provisions of the federal Currency and Foreign Transactions Reporting Act and the regulations promulgated pursuant to that act shall file a duplicate of that report with the department of public safety; provided, a financial institution that makes a timely filing with an appropriate federal agency shall be deemed to have satisfied the reporting requirements of this subsection.

B. A person engaged in a trade or business in New Mexico who, in the course of the trade or business, receives more than ten thousand dollars ($10,000) in cash in one financial transaction or two or more related financial transactions, and is required to file a report under the provisions of 26 U.S.C. Section 6050I and regulations promulgated pursuant to that section, shall file a duplicate of that report with the department of public safety; provided, a person who makes a timely filing with an appropriate federal agency shall be deemed to have satisfied the reporting requirements of this subsection.

C. A financial institution, a person engaged in a trade or business or an officer, employee or agent of either who files or keeps a record pursuant to the provisions of this section or who communicates or discloses information or records pursuant to the provisions of this section shall not be liable to its customer or to any person for any loss or damage caused in whole or in part by the making, filing or governmental use of the report or information contained in the report.

D. Any person who releases information received pursuant to the provisions of this section, except in the proper discharge of his official duties, is guilty of a misdemeanor.

E. A person who knowingly:

(1) fails to file a report with the department of public safety required pursuant to the provisions of this section is subject to a fine of not more than ten percent of the value of the financial transaction required to be reported or five thousand dollars ($5,000), whichever is greater; or

(2) provides any false or inaccurate information or knowingly conceals any material fact in a report required pursuant to Subsections A and B of this section is guilty of a fourth degree felony.

F. Notwithstanding any other provision of law, a violation of this section constitutes a separate, punishable offense for each transaction or exemption.

G. Any report, record, information, analysis or request obtained by the department of public safety or other agency pursuant to the provisions of this section is not a public record as defined in Section 14-3-2 NMSA 1978 and is not subject to disclosure pursuant to the provisions of Section 14-2-1 NMSA 1978.

H. A financial institution or person required to file a report pursuant to the provisions of Subsection A or B of this section shall, at the request of the department of public safety, provide the department with access to a copy of the report during the period of time that the financial institution or person is required to maintain the report.

History: Laws 1998, ch. 113, 3.



Section 30-51-4 - Prohibited activity; criminal penalties; civil penalties.

30-51-4. Prohibited activity; criminal penalties; civil penalties.

A. It is unlawful for a person who knows that the property involved in a financial transaction is, or was represented to be, the proceeds of a specified unlawful activity to:

(1) conduct, structure, engage in or participate in a financial transaction that involves the property, knowing that the financial transaction is designed in whole or in part to conceal or disguise the nature, location, source, ownership or control of the property or to avoid a transaction reporting requirement under state or federal law;

(2) conduct, structure, engage in or participate in a financial transaction that involves the property for the purpose of committing or furthering the commission of any other specified unlawful activity;

(3) transport the property with the intent to further a specified unlawful activity, knowing that the transport is designed, in whole or in part, to conceal or disguise the nature, location, source, ownership or control of the monetary instrument or to avoid a transaction reporting requirement under state or federal law; or

(4) make the property available to another person by means of a financial transaction or by transporting the property, when he knows that the property is intended for use by the other person to commit or further the commission of a specified unlawful activity.

B. A person who violates any provision of Subsection A of this section is guilty of a:

(1) second degree felony if the illegal financial transaction involves more than one hundred thousand dollars ($100,000);

(2) third degree felony if the illegal financial transaction involves over fifty thousand dollars ($50,000) but not more than one hundred thousand dollars ($100,000);

(3) fourth degree felony if the illegal financial transaction involves over ten thousand dollars ($10,000) but not more than fifty thousand dollars ($50,000); or

(4) misdemeanor if the illegal financial transaction involves ten thousand dollars ($10,000) or less.

C. In addition to any criminal penalty, a person who violates any provision of Subsection A of this section is subject to a civil penalty of three times the value of the property involved in the transaction.

D. Nothing contained in the Money Laundering Act [30-51-1 NMSA 1978] precludes civil or criminal remedies provided by the Racketeering Act [30-42-1 NMSA 1978] or the Controlled Substances Act [30-31-1 NMSA 1978] or by any other New Mexico law. Those remedies are in addition to and not in lieu of remedies provided in the Money Laundering Act.

History: Laws 1998, ch. 113, 4.



Section 30-51-5 - Attorney fees; exception.

30-51-5. Attorney fees; exception.

No provision of the Money Laundering Act [30-51-1 NMSA 1978] shall apply to a financial transaction involving the bona fide fees an attorney accepts for representing a client in a criminal investigation or a proceeding arising from a criminal investigation.

History: Laws 1998, ch. 113, 5.






Article 52 - Human Trafficking

Section 30-52-1 - Human trafficking.

30-52-1. Human trafficking.

A. Human trafficking consists of a person knowingly:

(1) recruiting, soliciting, enticing, transporting or obtaining by any means another person with the intent or knowledge that force, fraud or coercion will be used to subject the person to labor, services or commercial sexual activity;

(2) recruiting, soliciting, enticing, transporting or obtaining by any means a person under the age of eighteen years with the intent or knowledge that the person will be caused to engage in commercial sexual activity; or

(3) benefiting, financially or by receiving anything of value, from the labor, services or commercial sexual activity of another person with the knowledge that force, fraud or coercion was used to obtain the labor, services or commercial sexual activity.

B. The attorney general and the district attorney in the county of jurisdiction have concurrent jurisdiction to enforce the provisions of this section.

C. Whoever commits human trafficking is guilty of a third degree felony; except if the victim is under the age of:

(1) sixteen, the person is guilty of a second degree felony; or

(2) thirteen, the person is guilty of a first degree felony.

D. Prosecution pursuant to this section shall not prevent prosecution pursuant to any other provision of the law when the conduct also constitutes a violation of that other provision.

E. In a prosecution pursuant to this section, a human trafficking victim shall not be charged with accessory to the crime of human trafficking.

F. A person convicted of human trafficking shall, in addition to any other punishment, be ordered to make restitution to the victim for the gross income or value of the victim's labor or services and any other actual damages in accordance with Section 31-17-1 NMSA 1978.

G. As used in this section:

(1) "coercion" means:

(a) causing or threatening to cause harm to any person;

(b) using or threatening to use physical force against any person;

(c) abusing or threatening to abuse the law or legal process;

(d) threatening to report the immigration status of any person to governmental authorities; or

(e) knowingly destroying, concealing, removing, confiscating or retaining any actual or purported government document of any person; and

(2) "commercial sexual activity" means any sexual act or sexually explicit exhibition for which anything of value is given, promised to or received by any person.

History: Laws 2008, ch. 17, 1.



Section 30-52-1.1 - Human trafficking; civil remedy for human trafficking victims.

30-52-1.1. Human trafficking; civil remedy for human trafficking victims.

A. A human trafficking victim may bring a civil action in any court of competent jurisdiction against an alleged human trafficker for actual damages, compensatory damages, punitive damages, injunctive relief or any other appropriate relief. Where the court finds that a defendant's actions were willful and malicious, the court may award treble damages to the plaintiff. A prevailing plaintiff is also entitled to recover reasonable attorney fees and costs.

B. A civil action pursuant to this section shall be forever barred unless the action is filed within ten years from the date on which:

(1) the defendant's human trafficking actions occurred; or

(2) the victim attains eighteen years of age if the victim was a minor when the defendant's actions occurred.

History: Laws 2013, ch. 200, 1.



Section 30-52-1.2 - Sealing of records of human trafficking victims.

30-52-1.2. Sealing of records of human trafficking victims.

A. On petition to the district court, a person who is a victim of human trafficking who has been charged with crimes arising out of the actions of someone charged with human trafficking may have all legal and law enforcement records of the charges and convictions in the person's case sealed. The court may issue an order sealing records and files if the court finds:

(1) the petitioner is a victim of human trafficking;

(2) the charge or conviction is for a non-homicide crime; and

(3) the petitioner's involvement in the offense was due to duress, coercion, use of force, threat to or fraud committed against the petitioner by a person who has committed human trafficking involving the petitioner.

B. Reasonable notice of the petition shall be given to the district attorney or prosecutor who filed the original case and to the law enforcement agency that has custody of the law enforcement files and records for the case.

C. Upon the entry of the sealing order, the proceedings in the case shall be treated as if they never occurred and all index references shall be deleted. The court, law enforcement agencies and the petitioner shall respond to an inquiry that no record exists with respect to the petitioner for the referenced case. Copies of the sealed order shall be sent by the court to the district attorney or prosecutor who filed the original case, and each law enforcement agency shall be named in the order.

D. Inspection of files and records or release of information in the records included in the sealing order may be permitted by the court only upon subsequent order of the court on a showing of good cause after notice to all parties to the original petition.

History: Laws 2013, ch. 200, 2.



Section 30-52-2 - Human trafficking; benefits and services for human trafficking victims.

30-52-2. Human trafficking; benefits and services for human trafficking victims.

A. Human trafficking victims found in the state shall be eligible for benefits and services from the state until the victim qualifies for benefits and services authorized by the federal Victims of Trafficking and Violence Protection Act of 2000; provided that the victim cooperates in the investigation or prosecution of the person charged with the crime of human trafficking. Benefits and services shall be provided to eligible human trafficking victims as quickly as can reasonably be arranged regardless of immigration status and shall include, when appropriate to a particular case:

(1) case management;

(2) emergency temporary housing;

(3) health care;

(4) mental health counseling;

(5) drug addiction screening and treatment;

(6) language interpretation, translation services and English language instruction;

(7) job training, job placement assistance and post-employment services for job retention;

(8) child care;

(9) advocacy services;

(10) state-funded cash assistance;

(11) food assistance;

(12) services to assist the victim and the victim's family members; and

(13) other general assistance services and benefits as determined by the children, youth and families department or the human services department.

B. A human trafficking victim advocate shall be provided immediately upon identification by law enforcement of a human trafficking victim.

C. Before providing benefits and services pursuant to Subsection A of this section, law enforcement shall certify to the human services department and the children, youth and families department that a person is:

(1) a victim of human trafficking; and

(2) cooperating in the investigation or prosecution of the person charged with the crime of human trafficking.

D. A victim's ability to cooperate shall be determined by the court, if that issue is raised by a human trafficking victim advocate. The victim is not required to cooperate if the court determines that the victim is unable to cooperate due to physical or psychological trauma. Benefits and services shall continue unless the court rejects the victim's claim regarding inability to cooperate. A victim who is younger than eighteen years of age is eligible for benefits and services without a finding by the court. Any court proceeding regarding the victim's ability to cooperate shall be held in camera. The human trafficking victim advocate shall be allowed to attend the proceeding. The record of any such proceeding shall be sealed.

E. The attorney general shall coordinate plans developed by state and local law enforcement agencies to provide a human trafficking victim or the victim's family members protection from retaliatory action immediately upon identifying the presence in the state of a victim who offers state or local law enforcement agencies information regarding a perpetrator of human trafficking.

F. The prosecuting authority shall take all reasonable steps within its authority to provide a human trafficking victim with:

(1) all necessary documentation required pursuant to federal law for an adjustment of immigration status that applies to that victim; and

(2) assistance in accessing civil legal services providers who are able to petition for adjustment of immigration status on behalf of the victim.

G. As used in this section:

(1) "human trafficking victim" means a person subjected to human trafficking; and

(2) "human trafficking victim advocate" means a person provided by a state or nonprofit agency with experience in providing services for victims of crime.

History: Laws 2008, ch. 17, 2; 2013, ch. 200, 3.



Section 30-52-2.1 - Posting information about the national human trafficking resource center hotline.

30-52-2.1. Posting information about the national human trafficking resource center hotline.

A. An employer subject to the Minimum Wage Act [50-4-19 through 50-4-30 NMSA 1978], a person licensed pursuant to Sections 60-6A-2 through 60-6A-5 NMSA 1978, a health facility licensed pursuant to the Public Health Act [Chapter 24, Article 1 NMSA 1978] and a state or local government agency that manages a transportation facility, including a highway rest area, shall post a sign containing the following notice in English and in Spanish and in any other written language where ten percent or more of the workers or users of a covered facility speak that language:

"NOTICE ON HUMAN TRAFFICKING: OBTAINING FORCED LABOR OR SERVICES IS A CRIME UNDER NEW MEXICO AND FEDERAL LAW. IF YOU OR SOMEONE YOU KNOW IS A VICTIM OF THIS CRIME, CONTACT THE FOLLOWING: IN NEW MEXICO, CALL OR TEXT 505-GET-FREE (505-438-3733); OR CALL THE NATIONAL HUMAN TRAFFICKING RESOURCE CENTER HOTLINE TOLL-FREE AT 1-888-373-7888 FOR HELP. YOU MAY ALSO SEND THE TEXT "HELP" OR "INFO" TO BEFREE ("233733"). YOU MAY REMAIN ANONYMOUS, AND YOUR CALL OR TEXT IS CONFIDENTIAL.".

B. The sign shall be at least eight and one-half inches high and eleven inches wide. It shall be displayed in a conspicuous manner in the employer's business facility, in the licensees' licensed facilities or in the transportation facility clearly visible to the public and employees of the employer or licensees. The English language and Spanish language portions and any other written language portions of the sign shall be equal in size.

C. The director of the labor relations division of the workforce solutions department shall provide employers under the Minimum Wage Act with information about the notice required by this section and shall provide a version of the notice on its public access internet web site for employers to download or print.

D. The regulation and licensing department; the children, youth and families department; and the department of health shall each provide their respective licensees with information about the notice required by this section and shall provide a version of the notice on their respective public access internet web sites for licensees to download or print.

E. When necessary, a department shall update the relevant telephone and texting numbers provided in the version of the notice posted on its public access internet web site.

History: Laws 2014, ch. 75, 1.



Section 30-52-3 - Terminated.

30-52-3. Terminated.






Article 53 - Disruption of Communication and Utility Services

Section 30-53-1 - Creation of a safety hazard or disruption of communications and utilities services by theft or intentional damage.

30-53-1. Creation of a safety hazard or disruption of communications and utilities services by theft or intentional damage.

A. Any person who by the theft of, or by intentionally damaging, communications or public utility equipment, whether customer - or utility-owned, creates a public safety hazard or causes a disruption of communications services or public utility services to ten or more households, customers or subscribers or causes monetary damage equal to or greater than one thousand dollars ($1,000) in value of equipment shall be guilty of a:

(1) misdemeanor for a first and second offense, punishable pursuant to Section 31-19-1 NMSA 1978; or

(2) fourth degree felony for third and subsequent offenses, punishable pursuant to Section 31-18-15 NMSA 1978.

B. As used in this section, "equipment" means utility system materials, including communications towers and associated material, telephone lines, railroad and other industrial safety communication devices or systems, electric towers, electric transformers, metering equipment, electric grounding wires and electric and natural gas transmission and distribution facilities.

History: Laws 2014, ch. 30, 1.









Chapter 31 - Criminal Procedure

Article 1 - Issuance of Process and Warrants

Section 31-1-1 - Short title.

31-1-1. Short title.

Sections 31-1-1 through 31-3-9 NMSA 1978 may be referred to as the "Criminal Procedure Act".

History: 1953 Comp., 41-1-1, enacted by Laws 1972, ch. 71, 4; 1973, ch. 73, 1.



Section 31-1-2 - Definitions.

31-1-2. Definitions.

Unless a specific meaning is given, as used in the Criminal Procedure Act:

A. "accused" means any person charged with the violation of any law of this state imposing a criminal penalty;

B. "bail bond" is a contract between surety and the state to the effect that the accused and the surety will appear in court when required and will comply with all conditions of the bond;

C. "defendant" means any person accused of a violation of any law of this state imposing a criminal penalty;

D. "felony" means any crime so designated by law or if upon conviction thereof a sentence of death or of imprisonment for a term of one year or more is authorized;

E. "person", unless a contrary intention appears, means any individual, estate, trust, receiver, cooperative association, club, corporation, company, firm, partnership, joint venture, syndicate or other entity;

F. "police officer", "law enforcement officer", "peace officer" or "officer" means any full-time salaried or certified part-time salaried officer who by virtue of office or public employment is vested by law with the duty to maintain the public peace;

G. "recognizance" means any obligation of record entered into before a court requiring the accused to appear at all appropriate times or forfeit any bail and be subject to criminal penalty for failure to appear;

H. "release on personal recognizance" or "release on own recognizance" means the release of a defendant without bail, bail bond or sureties upon the defendant's promise to appear at all appropriate times;

I. "rules of civil procedure" means rules of civil procedure for the district courts of the state of New Mexico, as may be amended from time to time;

J. "rules of criminal procedure" means rules of criminal procedure for the district courts, magistrate courts and municipal courts adopted by the New Mexico supreme court, as may be amended from time to time;

K. "misdemeanor" means any offense for which the authorized penalty upon conviction is imprisonment in excess of six months but less than one year; and

L. "petty misdemeanor" means any offense so designated by law or if upon conviction a sentence of imprisonment for six months or less is authorized.

History: 1953 Comp., 41-1-2, enacted by Laws 1972, ch. 71, 5; 1973, ch. 73, 2; 1979, ch. 123, 1; 2009, ch. 249, 1.



Section 31-1-3 - Method of prosecution.

31-1-3. Method of prosecution.

A criminal prosecution shall be commenced, conducted and terminated in accordance with Rules of Criminal Procedure. All pleadings, practice and procedure shall be governed by such rules.

History: 1953 Comp., 41-1-3, enacted by Laws 1972, ch. 71, 6.



Section 31-1-4 - Criminal actions; docketing action; service; return.

31-1-4. Criminal actions; docketing action; service; return.

A. Upon filing of the complaint of a law enforcement officer, the court shall docket the action. Upon the filing of the complaint of any other person, the court shall collect the docket fee from the person before docketing the action.

B. Upon the docketing of any criminal action, the court may issue a summons directing the defendant to appear before the court at a time stated in the summons.

C. When a warrant is issued in a criminal action, it shall be directed to a law enforcement officer, and the defendant named in the warrant shall, upon arrest, be brought by the officer before the court without unnecessary delay.

D. It shall be the duty of the clerk of the district court to issue process in criminal cases filed in the district court. It shall be the duty of the clerk of the magistrate court or the magistrate, if there is no clerk, to issue process in criminal cases filed in the magistrate court. It shall be the duty of the law enforcement officer to whom process is directed to execute process and return the same to the clerk of the court from which process is issued or, if there is no clerk of the court, to the judge thereof.

E. Except for criminal actions filed in municipal court, all police officers authorized to serve process issued in any criminal action have jurisdiction to serve such process in any county of this state.

History: 1953 Comp., 41-1-4, enacted by Laws 1972, ch. 71, 7; 1975, ch. 242, 11.



Section 31-1-5 - Procedures on arrest; reports.

31-1-5. Procedures on arrest; reports.

A. Following arrest, any person accused of a crime is entitled to have reasonable opportunity to make three telephone calls beginning not later than twenty minutes after the time of arrival at a police station, sheriff's office or other place of detention. Nothing in this subsection limits any right to make telephone calls at any time later than twenty minutes after the time of arrival at the police station.

B. Every accused shall be brought before a court having jurisdiction to release the accused without unnecessary delay.

C. Within eighteen hours after the arrest of any person accused with having committed a misdemeanor or a felony, the arresting law enforcement agency shall notify the district attorney of:

(1) the name of the accused; and

(2) the offense charged.

History: 1953 Comp., 41-1-5, enacted by Laws 1973, ch. 73, 3.



Section 31-1-6 - Citation in lieu of arrest without a warrant.

31-1-6. Citation in lieu of arrest without a warrant.

A. A law enforcement officer who arrests a person without a warrant for a petty misdemeanor or any offense under Chapter 17 NMSA 1978 may offer the person arrested the option of accepting a citation to appear in lieu of taking the person to jail.

B. A citation issued pursuant to this section shall contain the name and address of the cited person, the offense charged and the time and place to appear. The citation may be a paper citation or an electronic version of a paper citation. Unless the person requests an earlier date, the time specified in the citation shall be at least three days after issuance of the citation. The law enforcement officer shall explain the person's rights not to sign a citation, the effect of not signing the citation, the effect of signing the citation and the effect of failing to appear at the time and place stated on the citation.

C. The person's signature on the citation constitutes a promise to appear at the time and place stated in the citation. One copy of the citation to appear shall be delivered to the person cited, and the law enforcement officer shall keep a duplicate copy for filing with the court as soon as practicable.

D. A law enforcement officer who prepares a citation pursuant to this section may use a paper citation form or an electronic citation form to record the information required by this section. Regardless of the form of citation used, a physical copy of the citation shall be delivered to the person cited as required by this section. An electronic citation may be signed electronically and the law enforcement officer's copy of a citation may be filed with the court electronically.

E. A citation issued pursuant to this section is a valid complaint if the person receives and signs the citation in paper or electronic form.

F. It is a petty misdemeanor for a person signing a citation not to appear at the time and place stated in the citation regardless of the disposition of the offense for which the citation was issued. A written promise to appear may be complied with by appearance of counsel.

History: 1953 Comp., 41-1-6, enacted by Laws 1973, ch. 73, 4; 1987, ch. 114, 1; 2013, ch. 197, 1.



Section 31-1-7 - Arrest without warrant; liability.

31-1-7. Arrest without warrant; liability.

A. Notwithstanding the provisions of any other law to the contrary, a peace officer may arrest a person and take that person into custody without a warrant when the officer is at the scene of a domestic disturbance and has probable cause to believe that the person has committed an assault or a battery upon a household member. As used in this section, "household member" means a spouse, former spouse, family member, including a relative, parent, present or former step-parent, present or former in-law, child or co-parent of a child, or a person with whom the victim has had a continuing personal relationship. Cohabitation is not necessary to be deemed a household member for purposes of this section.

B. No peace officer shall be held criminally or civilly liable for making an arrest pursuant to this section, provided he acts in good faith and without malice.

C. Whether or not an arrest is made pursuant to this section, a peace officer may remain with the victim and assist the victim in getting to a shelter or receiving proper medical attention.

History: Laws 1979, ch. 178, 1; 1995, ch. 23, 2.



Section 31-1-8 - Identification of minor or dependent children upon arrest; required inquiry; guidelines.

31-1-8. Identification of minor or dependent children upon arrest; required inquiry; guidelines.

A. A state or local law enforcement officer who arrests a person shall, at the time of the arrest, inquire whether the person is a parent or guardian of minor or dependent children who may be at risk as a result of the arrest. The officer shall make reasonable efforts to ensure the safety of minor or dependent children at risk as a result of an arrest in accordance with guidelines established by the department of public safety.

B. The department of public safety, in consultation with the children, youth and families department, shall establish guidelines and a training program for law enforcement officers for ensuring child safety upon the arrest of a parent or guardian. The guidelines and training program shall include:

(1) procedures to ensure that law enforcement officers inquire whether arrestees have minor or dependent children who may be present or at another location at the time of the arrest;

(2) procedures for the proper arrangement of temporary care for children to ensure their safety and well-being; and

(3) education on how the effects of witnessing a violent crime or other event causes emotional harm to children and how law enforcement can assist in mitigating the long-term effects of the trauma.

History: Laws 2007, ch. 89, 2.






Article 1A - DNA Evidence

Section 31-1A-2 - Procedures for post-conviction consideration of DNA evidence; requirements.

31-1A-2. Procedures for post-conviction consideration of DNA evidence; requirements.

A. A person convicted of a felony, who claims that DNA evidence will establish his innocence, may petition the district court of the judicial district in which he was convicted to order the disclosure, preservation, production and testing of evidence that can be subjected to DNA testing. A copy of the petition shall be served on the district attorney for the judicial district in which the district court is located.

B. As a condition to the district court's acceptance of his petition, the petitioner shall:

(1) submit to DNA testing ordered by the district court; and

(2) authorize the district attorney's use of the DNA test results to investigate all aspects of the case that the petitioner is seeking to reopen.

C. The petitioner shall show, by a preponderance of the evidence, that:

(1) he was convicted of a felony;

(2) evidence exists that can be subjected to DNA testing;

(3) the evidence to be subjected to DNA testing:

(a) has not previously been subjected to DNA testing;

(b) has not previously been subjected to the type of DNA testing that is now being requested; or

(c) was previously subjected to DNA testing, but was tested incorrectly or interpreted incorrectly;

(4) the DNA testing he is requesting will be likely to produce admissible evidence; and

(5) identity was an issue in his case or that if the DNA testing he is requesting had been performed prior to his conviction and the results had been exculpatory, there is a reasonable probability that the petitioner would not have pled guilty or been found guilty.

D. If the petitioner satisfies the requirements set forth in Subsection C of this section, the district court shall appoint counsel for the petitioner, unless the petitioner waives counsel or retains his own counsel.

E. After reviewing a petition, the district court may dismiss the petition, order a response by the district attorney or issue an order for DNA testing.

F. The district court shall order all evidence secured that is related to the petitioner's case and that could be subjected to DNA testing. The evidence shall be preserved during the pendency of the proceeding. The district court may impose appropriate sanctions, including dismissal of the petitioner's conviction or criminal contempt, if the court determines that evidence was intentionally destroyed after issuance of the court's order to secure evidence.

G. The district court shall order DNA testing if the petitioner satisfies the requirements set forth in Subsections B and C of this section.

H. If the results of the DNA testing are exculpatory, the district court may set aside the petitioner's judgment and sentence, may dismiss the charges against the petitioner with prejudice, may grant the petitioner a new trial or may order other appropriate relief.

I. The cost of DNA testing ordered pursuant to this section shall be borne by the state or the petitioner, as the district court may order in the interest of justice. Provided, that a petitioner shall not be denied DNA testing because of his inability to pay for the cost of DNA testing. Testing under this provision shall only be performed by a laboratory that meets the minimum standards of the national DNA index system.

J. The provisions of this section shall not be interpreted to limit:

(1) other circumstances under which a person may obtain DNA testing; or

(2) post-conviction relief a petitioner may seek pursuant to other provisions of law.

K. The petitioner shall have the right to appeal a district court's denial of the requested DNA testing, a district court's final order on a petition or a district court's decision regarding relief for the petitioner. The state shall have the right to appeal any final order issued by the district court. An appeal shall be filed by a party within thirty days to the court of appeals.

L. The state shall preserve all evidence that is secured in relation to an investigation or prosecution of a crime and that could be subjected to DNA testing, for not less than the period of time that a person remains subject to incarceration or supervision in connection with the investigation or prosecution.

M. The state may dispose of evidence before the expiration of the time period set forth in Subsection K of this section if:

(1) no other law, regulation or court order requires that the evidence be preserved;

(2) the evidence must be returned to its rightful owner;

(3) preservation of the evidence is impractical due to the size, bulk or physical characteristics of the evidence; and

(4) the state takes reasonable measures to remove and preserve portions of the evidence sufficient to permit future DNA testing.

N. As used in this section, "DNA" means deoxyribonucleic acid.

History: Laws 2003, ch. 27, 1.






Article 2 - Fresh Pursuit

Section 31-2-1 - Officer of another state entering this state in fresh pursuit; power to arrest and hold fugitive.

31-2-1. [Officer of another state entering this state in fresh pursuit; power to arrest and hold fugitive.]

Any member of a duly organized state, county or municipal peace unit of another state of the United States who enters this state in fresh pursuit, and continues within this state in such fresh pursuit, of a person in order to arrest him on the ground that he is believed to have committed a felony in such other state, shall have the same authority to arrest and hold such person in custody, as has any member of any duly organized state, county or municipal peace unit of this state, to arrest and hold in custody a person on the ground that he is believed to have committed a felony in this state.

History: Laws 1937, ch. 12, 1; 1941 Comp., 42-201; 1953 Comp., 41-2-1.



Section 31-2-2 - Arrested person taken before magistrate; hearing; commitment or discharge.

31-2-2. [Arrested person taken before magistrate; hearing; commitment or discharge.]

If an arrest is made in this state by an officer of another state in accordance with the provisions of Section 1 [31-2-1 NMSA 1978] of this act he shall without unnecessary delay take the person arrested before a magistrate of the county in which the arrest was made, who shall conduct a hearing for the purpose of determining the lawfulness of the arrest. If the magistrate determines the arrest was lawful he shall commit the person arrested to await for a reasonable time the issuance of an extradition warrant by the governor of this state. If the magistrate determines that the arrest was unlawful he shall discharge the person arrested.

History: Laws 1937, ch. 12, 2; 1941 Comp., 42-202; 1953 Comp., 41-2-2.



Section 31-2-3 - Construction of act; power to arrest not limited.

31-2-3. [Construction of act; power to arrest not limited.]

Section 1 [31-2-1 NMSA 1978] of this act shall not be construed so as to make unlawful any arrest in this state which would otherwise be lawful.

History: Laws 1937, ch. 12, 3; 1941 Comp., 42-203; 1953 Comp., 41-2-3.



Section 31-2-4 - "State" includes District of Columbia.

31-2-4. ["State" includes District of Columbia.]

For the purpose of this act [31-2-1 to 31-2-7 NMSA 1978] the word "state" shall include the District of Columbia.

History: Laws 1937, ch. 12, 4; 1941 Comp., 42-204; 1953 Comp., 41-2-4.



Section 31-2-5 - "Fresh pursuit" defined.

31-2-5. ["Fresh pursuit" defined.]

The term "fresh pursuit" as used in this act [31-2-1 to 31-2-7 NMSA 1978] shall include fresh pursuit as defined by the common law, and also the pursuit of a person who has committed a felony or who is reasonably suspected of having committed a felony. It shall also include the pursuit of a person suspected of having committed a supposed felony, though no felony has actually been committed, if there is reasonable ground for believing that a felony has been committed. Fresh pursuit as used herein shall not necessarily imply instant pursuit, but pursuit without unreasonable delay.

History: Laws 1937, ch. 12, 5; 1941 Comp., 42-205; 1953 Comp., 41-2-5.



Section 31-2-6 - Certified copies of law to be distributed.

31-2-6. [Certified copies of law to be distributed.]

Upon the passage and approval by the governor of this act [31-2-1 to 31-2-7 NMSA 1978] it shall be the duty of the secretary of state (or other officer) to certify a copy of this act to the executive department of each of the states of the United States.

History: Laws 1937, ch. 12, 6; 1941 Comp., 42-206; 1953 Comp., 41-2-6.



Section 31-2-7 - Citation of act.

31-2-7. [Citation of act.]

This act [31-2-1 to 31-2-7 NMSA 1978] may be cited as the Uniform Act on Fresh Pursuit.

History: Laws 1937, ch. 12, 8; 1941 Comp., 42-207; 1953 Comp., 41-2-7.



Section 31-2-8 - Authority to arrest misdemeanant; fresh pursuit.

31-2-8. Authority to arrest misdemeanant; fresh pursuit.

A. Any county sheriff or municipal police officer who leaves his jurisdictional boundary while in fresh pursuit of a misdemeanant whom he would otherwise have authority to arrest shall have the authority to arrest that misdemeanant anywhere within this state and return him to the jurisdiction in which the fresh pursuit began without further judicial process.

B. For purposes of this section, "fresh pursuit of a misdemeanant" means the pursuit of a person who has committed a misdemeanor in the presence of the pursuing officer. Fresh pursuit shall not necessarily imply instant pursuit, but pursuit without unreasonable delay.

History: Laws 1981, ch. 102, 1.






Article 3 - Bail

Section 31-3-1 - Designee to accept bail.

31-3-1. Designee to accept bail.

Any statutory provision or rule of court governing the release of an accused may be carried out by a responsible person designated by the court.

History: 1953 Comp., 41-3-1, enacted by Laws 1972, ch. 71, 8.



Section 31-3-1.1 - Review of youthful offender records.

31-3-1.1. Review of youthful offender records.

Notwithstanding any other provision of law, when considering the setting of bail or other conditions of release of a person charged with a felony, the juvenile disposition of a youthful offender and any evidence given in a hearing in court for a youthful offender may be considered. The juvenile disposition and evidence used pursuant to this section may be considered only if the person is thirty years old or younger. If a judge considers the juvenile disposition of a youthful offender or evidence given in a hearing for the youthful offender pursuant to this section, the disposition and evidence shall be considered confidential and shall be reviewed or discussed in camera. All evidence, motions or other documents or evidence pertaining to the juvenile disposition shall be sealed, unless otherwise considered not to be confidential by law.

History: Laws 2016, ch. 9, 1.



Section 31-3-2 - Failure to appear; forfeiture of bail bonds.

31-3-2. Failure to appear; forfeiture of bail bonds.

A. Whenever any person fails to appear at the time and place fixed by the terms of recognizance, the court may issue a warrant for his arrest.

B. Whenever a person fails to appear at the time and place fixed by the terms of his bail bond, the court:

(1) may issue a warrant for his arrest; and

(2) may declare a forfeiture of the bail. If the court declares a forfeiture, it shall:

(a) declare such forfeiture at the time of nonappearance;

(b) give written notice thereof to the surety within four working days of declaration; and

(c) issue a bench warrant for the person's arrest.

C. The court may direct that a forfeiture be set aside, upon such conditions as the court may impose, if it appears that justice does not require the enforcement of the forfeiture.

D. When a forfeiture has not been set aside, the court shall on motion enter a judgment of default, and execution may issue thereon. By entering into a bail bond, the obligors submit to the jurisdiction of the court and irrevocably appoint the clerk of the court as their agent upon whom papers affecting their liability may be served. Liability of the surety may be enforced on motion without the necessity of an independent action.

E. Notice of the motion to enter a judgment of default may be served pursuant to the rules of criminal procedure or may be served on the clerk of the court, who shall forthwith mail copies to the obligors at their last known address. The notice shall require the sureties to appear on or before a given date and show cause why judgment shall not be entered against them for the amount of the bail bond or recognizance. If good cause is not shown, the court may then enter judgment against the obligors on the recognizance, for such sum as it sees fit, not exceeding the penalty fixed by the bail bond or recognizance.

F. When a judgment has been rendered against the defendant or surety for the whole or part of the penalty of a forfeited recognizance, the court rendering such judgment shall remit the amount thereof when, after such rendition, the accused has been arrested and surrendered to the proper court to be tried on such charge or to answer the judgment of the court, provided that the apprehension of the accused in some way was aided by the surety's efforts or by information supplied by the surety.

G. If any amount remains unpaid ten days after entry of judgment, the court may issue execution for satisfaction of judgment.

H. In the event that an obligor does not possess property in this state sufficient to satisfy a judgment against it for the whole or part of the penalty of a forfeited recognizance, the court entering judgment against the obligor on the recognizance shall send written notification to the superintendent of insurance. Immediately upon receipt of such written notification and pursuant to Section 46-6-4 NMSA 1978, the superintendent of insurance shall inform the obligor that unless the judgment is paid or an appeal, writ of error or supersedeas is taken within thirty days of the rendition of the judgment or decree, such obligor shall forfeit all right to do business in this state. If timely appeal, writ of error or supersedeas is not taken, the superintendent of insurance shall immediately take whatever steps necessary to revoke the right of the obligor to do business in this state.

History: 1953 Comp., 41-3-2, enacted by Laws 1972, ch. 71, 9; 1973, ch. 215, 1; 1987, ch. 228, 1; 1993, ch. 159, 1.



Section 31-3-3 - Surrender of principal by surety.

31-3-3. Surrender of principal by surety.

A. When a surety desires to be discharged from the obligation of its bail bond, the surety may arrest the accused and deliver him to the sheriff of the county in which the action against the accused is pending.

B. The surety shall, at the time of surrendering the accused, deliver to the sheriff a certified copy of the order admitting the accused to bail and a certified copy of the bail bond. Delivery of these documents shall be sufficient authority for the sheriff to receive and retain the accused until he is otherwise bailed or discharged.

C. Upon the delivery of the accused as provided in this section, the surety may apply to the court for an order discharging him from liability as surety; and upon satisfactory proof being made that this section has been complied with, the court shall enter an order discharging the surety from liability.

D. This section shall not apply to a paid surety as defined by Section 31-3-4 NMSA 1978.

History: 1953 Comp., 41-3-3, enacted by Laws 1972, ch. 71, 10.



Section 31-3-4 - Paid sureties.

31-3-4. Paid sureties.

A. A "paid surety" is a surety that has taken money, property or other consideration to act as a surety for the accused.

B. When a paid surety desires to be discharged from the obligation of its bond, it may arrest the accused and deliver him to the sheriff of the county in which the action against the accused is pending.

C. The paid surety shall, at the time of surrendering the accused, deliver to the sheriff a certified copy of the order admitting the accused to bail and a certified copy of the bail bond. Delivery of these documents shall be sufficient authority for the sheriff to receive and retain the accused until he may be brought before the court.

D. A paid surety may be released from the obligation of its bond only by an order of the court.

E. The court shall order the discharge of a paid surety if:

(1) there has been a final disposition of all charges against the accused;

(2) the accused is dead;

(3) circumstances have arisen which the surety could not have foreseen at the time it became a paid surety for the accused; or

(4) the contractual agreement between the surety, the principal and the state has terminated.

History: 1953 Comp., 41-3-4, enacted by Laws 1972, ch. 71, 11.



Section 31-3-5 - Approval of bond.

31-3-5. Approval of bond.

No bond shall be accepted from a paid surety, as defined in Section 31-3-4 NMSA 1978, by a magistrate court or a district court unless executed on a form which has been approved by the supreme court.

History: 1953 Comp., 41-3-4.1, enacted by Laws 1973, ch. 73, 5.



Section 31-3-6 - Change of venue.

31-3-6. Change of venue.

If the defendant is released pending trial and thereafter a change of venue is granted, the defendant shall be bound to appear according to the change of venue and otherwise in accordance with the terms of his recognizance. The sureties on a bail bond shall be bound to deliver the defendant in accordance with the change of venue without the necessity of giving a new bail bond.

History: 1953 Comp., 41-3-5, enacted by Laws 1972, ch. 71, 12.



Section 31-3-7 - Bail for witness.

31-3-7. Bail for witness.

If it appears by affidavit that the testimony of a person is material in any felony criminal proceeding and that it may become impracticable to secure his presence by subpoena, the judge may require such person to give bail pursuant to Rules of Criminal Procedure for his appearance as a witness. If the witness fails to give bail pursuant to Rules of Criminal Procedure, the witness may be committed to the custody of the sheriff for a period not to exceed five days within which time his deposition shall be taken as provided by Rules of Criminal Procedure. The court upon good cause shown may extend the time for taking such depositions for a period not exceeding five days. In no case except a first or second degree felony shall any surety be required for the bail of such witness.

History: 1953 Comp., 41-3-6, enacted by Laws 1972, ch. 71, 13.



Section 31-3-8 - Defects in bail or bail bond; effect.

31-3-8. Defects in bail or bail bond; effect.

No recognizance, undertaking or bond taken in any criminal proceeding shall be void, nor shall the principal or surety be discharged, from liability thereon for want of form or substance or for omission of any recital or condition or because the same was entered into on Sunday.

History: 1953 Comp., 41-3-7, enacted by Laws 1972, ch. 71, 14.



Section 31-3-9 - Failure to appear; penalty.

31-3-9. Failure to appear; penalty.

A person released pending any proceeding related to the prosecution or appeal of a criminal offense or a probation revocation proceeding who willfully fails to appear before any court or judicial officer as required:

A. is guilty of a fourth degree felony, if he was released in connection with a felony proceeding; or

B. is guilty of a petty misdemeanor, if he was released in connection with a misdemeanor or a petty misdemeanor proceeding.

History: 1953 Comp., 41-3-8, enacted by Laws 1973, ch. 73, 6; 1999, ch. 150, 1.



Section 31-3-10 - Termination of liability.

31-3-10. Termination of liability.

All recognizances secured by the execution of a bail bond shall be null and void upon the finding that the accused person is guilty, and all bond liability shall thereupon terminate.

History: 1978 Comp., 31-3-10, enacted by Laws 1987, ch. 228, 2.






Article 3A - Witness Immunity

Section 31-3A-1 - Recompiled.

31-3A-1. Recompiled.






Article 4 - Extradition

Section 31-4-1 - Definitions.

31-4-1. Definitions.

Where appearing in this act [31-4-1 to 31-4-30 NMSA 1978], the term "governor" includes any person performing the functions of governor by authority of the law of this state. The term "executive authority" includes the governor, and any person performing the functions of governor in a state other than this state. The term "state", referring to a state other than this state, includes any other state or territory, organized or unorganized, of the United States of America. The term "prosecuting attorney" includes the various district attorneys of this state and their duly appointed, qualified and acting assistants, the attorney general and his duly appointed, qualified and acting assistants.

History: Laws 1937, ch. 65, 1; 1941 Comp., 42-1901; 1953 Comp., 41-19-1.



Section 31-4-2 - Fugitives from justice; duty of governor.

31-4-2. Fugitives from justice; duty of governor.

Subject to the provisions of this act [31-4-1 to 31-4-30 NMSA 1978], the provisions of the constitution of the United States controlling and any and all acts of congress enacted in pursuance thereof, it is the duty of the governor of this state to have arrested and delivered up to the executive authority of any other state of the United States any person charged in that state with treason, felony or other crime, who has fled from justice and is found in this state.

History: Laws 1937, ch. 65, 2; 1941 Comp., 42-1902; 1953 Comp., 41-19-2.



Section 31-4-3 - Form of demand.

31-4-3. Form of demand.

No demand for the extradition of a person charged with crime in another state shall be recognized by the governor unless in writing, alleging, except in cases arising under Section 6 [31-4-6 NMSA 1978], that the accused was present in the demanding state at the time of the commission of the alleged crime, and that thereafter he fled from the state, and accompanied by a copy of an indictment found or by information supported by affidavit in the state having jurisdiction of the crime, or by a copy of an affidavit made before a magistrate there, together with a copy of any warrant which was issued thereupon; or by a copy of a judgment of conviction or of a sentence imposed in execution thereof, together with a statement by the executive authority of the demanding state that the person claimed has escaped from confinement or has broken the terms of his bail, probation or parole. The indictment, information or affidavit made before the magistrate must substantially charge the person demanded with having committed a crime under the law of that state; and the cpoy [copy] of indictment, information, affidavit, judgment of conviction or sentence must be authenticated by the executive authority making the demand.

History: Laws 1937, ch. 65, 3; 1941 Comp., 42-1903; 1953 Comp., 41-19-3.



Section 31-4-4 - Governor may investigate case.

31-4-4. Governor may investigate case.

When a demand shall be made upon the governor of this state by the executive authority of another state for the surrender of a person so charged with crime, the governor may call upon the attorney general or any prosecuting officer in this state to investigate or assist in investigating the demand, and to report to him the situation and circumstances of the person so demanded, and whether he ought to be surrendered.

History: Laws 1937, ch. 65, 4; 1941 Comp., 42-1904; 1953 Comp., 41-19-4.



Section 31-4-5 - Extradition of persons imprisoned or awaiting trial in another state or who have left the demanding state under compulsion.

31-4-5. Extradition of persons imprisoned or awaiting trial in another state or who have left the demanding state under compulsion.

When it is desired to have returned to this state a person charged in this state with a crime, and such person is imprisoned or is held under criminal proceedings then pending against him in another state, the governor of this state may agree with the executive authority of such other state for the extradition of such person before the conclusion of such proceedings or his term of sentence in such other state, upon condition that such person be returned to such other state at the expense of this state as soon as the prosecution in this state is terminated.

The governor of this state may also surrender on demand of the executive authority of any other state any person in this state who is charged in the manner provided in Section 23 [31-4-25 NMSA 1978] of this act with having violated the laws of the state whose executive authority is making the demand, even though such person left the demanding state involuntarily.

History: Laws 1937, ch. 65, 5; 1941 Comp., 42-1905; 1953 Comp., 41-19-5.



Section 31-4-6 - Extradition of persons not present in demanding state at time of commission of crime.

31-4-6. Extradition of persons not present in demanding state at time of commission of crime.

The governor of this state may also surrender, on demand of the executive authority of any other state, any person in this state charged in such other state in the manner provided in Section 3 [31-4-3 NMSA 1978] with committing an act in this state, or in a third state, intentionally resulting in a crime in the state whose executive authority is making the demand, and the provisions of this act [31-4-1 to 31-4-30 NMSA 1978] not otherwise inconsistent, shall apply to such cases, even though the accused was not in that state at the time of the commission of the crime, and has not fled therefrom.

History: Laws 1937, ch. 65, 6; 1941 Comp., 42-1906; 1953 Comp., 41-19-6.



Section 31-4-7 - Issue of governor's warrant of arrest; its recitals.

31-4-7. Issue of governor's warrant of arrest; its recitals.

If the governor decides that the demand should be complied with, he shall sign a warrant of arrest, which shall be sealed with the state seal, and be directed to any peace officer or other person whom he may think fit to entrust with the execution thereof. The warrant must substantially recite the facts necessary to the validity of its issuance.

History: Laws 1937, ch. 65, 7; 1941 Comp., 42-1907; 1953 Comp., 41-19-7.



Section 31-4-8 - Manner and place of execution.

31-4-8. Manner and place of execution.

Such warrant shall authorize the peace officer or other person to whom directed to arrest the accused at any time and any place where he may be found within the state and to command the aid of all peace officers or other persons in the execution of the warrant, and to deliver the accused, subject to the provisions of this act [31-4-1 to 31-4-30 NMSA 1978], to the duly authorized agent of the demanding state.

History: Laws 1937, ch. 65, 8; 1941 Comp., 42-1908; 1953 Comp., 41-19-8.



Section 31-4-9 - Authority of arresting officer.

31-4-9. Authority of arresting officer.

Every such peace officer or other person empowered to make the arrest shall have the same authority, in arresting the accused, to command assistance therein, as peace officers have by law in the execution of any criminal process directed to them, with like penalties against those who refuse their assistance.

History: Laws 1937, ch. 65, 9; 1941 Comp., 42-1909; 1953 Comp., 41-19-9.



Section 31-4-10 - Rights of accused person; application for writ of habeas corpus.

31-4-10. Rights of accused person; application for writ of habeas corpus.

No person arrested upon such warrant shall be delivered over to the agent whom the executive authority demanding him shall have appointed to receive him unless he shall first be taken forthwith before a judge of a court of record in this state, who shall inform him of the demand made for his surrender and of the crime with which he is charged, and that he has the right to demand and procure legal counsel; and if the prisoner or his counsel shall state that he or they desire to test the legality of his arrest, the judge of such court of record shall fix a reasonable time to be allowed him within which to apply for a writ of habeas corpus. When such writ is applied for, notice thereof, and of the time and place of hearing thereon, shall be given to the prosecuting officer of the county in which the arrest is made and in which the accused is in custody, and to the said agent of the demanding state.

History: Laws 1937, ch. 65, 10; 1941 Comp., 42-1910; 1953 Comp., 41-19-10.



Section 31-4-11 - Penalty for noncompliance with preceding section.

31-4-11. Penalty for noncompliance with preceding section.

Any officer who shall deliver to the agent for extradition of the demanding state a person in his custody under the governor's warrant, in willful disobedience to the last section [31-4-10 NMSA 1978], shall be guilty of a misdemeanor and, on conviction, shall be fined (not more than $1,000.00 or be imprisoned not more than six months, or both).

History: Laws 1937, ch. 65, 11; 1941 Comp., 42-1911; 1953 Comp., 41-19-11.



Section 31-4-12 - Confinement in jail when necessary.

31-4-12. Confinement in jail when necessary.

The officer or persons executing the governor's warrant of arrest, or the agent of the demanding state to whom the prisoner may have been delivered, may, when necessary, confine the prisoner in the jail of any county or city through which he may pass; and the keeper of such jail must receive and safely keep the prisoner until the officer or person having charge of him is ready to proceed on his route, such officer or person being chargeable with the expense of keeping.

The officer or agent of a demanding state to whom a prisoner may have been delivered following extradition proceedings in another state, or to whom a prisoner may have been delivered after waiving extradition in such other state, and who is passing through this state with such a prisoner for the purpose of immediately returning such prisoner to the demanding state may, when necessary, confine the prisoner in the jail of any county or city through which he may pass; and the keeper of such jail must receive and safely keep the prisoner until the officer or agent having charge of him is ready to proceed on his route, such officer or agent, however, being chargeable with the expense of keeping; provided, however, that such officer or agent shall produce and show to the keeper of such jail satisfactory written evidence of the fact that he is actually transporting such prisoner to the demanding state after a requisition by the executive authority of such demanding state. Such prisoner shall not be entitled to demand a new requisition while in this state.

History: Laws 1937, ch. 65, 12; 1941 Comp., 42-1912; 1953 Comp., 41-19-12.



Section 31-4-13 - Arrest prior to requisition.

31-4-13. Arrest prior to requisition.

Whenever any person within this state shall be charged on the oath of any credible person before any judge or magistrate of this state with the commission of any crime in any other state and, except in cases arising under Section 6 [31-4-6 NMSA 1978] with having fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of his bail, probation or parole, or whenever complaint shall have been made before any judge or magistrate in this state setting forth on the affidavit of any credible person in another state that a crime has been committed in such other state and that the accused has been charged in such state with the commission of the crime, and, except in cases arising under Section 6, has fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of his bail, probation or parole, and is believed to be in this state, the judge or magistrate shall issue a warrant directed to any peace officer commanding him to apprehend the person named therein, wherever he may be found in this state, and to bring him before the same or any other judge, magistrate or court who or which may be available in or convenient of access to the place where the arrest may be made, to answer the charge or complaint and affidavit, and a certified copy of the sworn charge or complaint and affidavit upon which the warrant is issued shall be attached to the warrant.

History: Laws 1937, ch. 65, 13; 1941 Comp., 42-1913; 1953 Comp., 41-19-13.



Section 31-4-14 - Arrest without a warrant.

31-4-14. Arrest without a warrant.

The arrest of a person may be lawfully made also by any peace officer or a private person without a warrant upon reasonable information that the accused stands charged in the courts of a state with a crime punishable by death or imprisonment for a term exceeding one year, but when so arrested the accused must be taken before a judge or magistrate with all practicable speed and complaint must be made against him under oath setting forth the ground for the arrest as in the preceding section [31-4-13 NMSA 1978]; and thereafter his answer shall be heard as if he had been arrested on a warrant.

History: Laws 1937, ch. 65, 14; 1941 Comp., 42-1914; 1953 Comp., 41-19-14.



Section 31-4-15 - Commitment to await requisition; bail.

31-4-15. Commitment to await requisition; bail.

If from the examination before the judge or magistrate it appears that the person held is the person charged with having committed the crime alleged and, except in cases arising under Section 6 [31-4-6 NMSA 1978], that he has fled from justice, the judge or magistrate must, by a warrant reciting the accusation, commit him to the county jail for such a time not exceeding thirty days and specified in the warrant, as will enable the arrest of the accused to be made under a warrant of the governor on a requisition of the executive authority of the state having jurisdiction of the offense, unless the accused give bail as provided in the next section [31-4-16 NMSA 1978], or until he shall be legally discharged.

History: Laws 1937, ch. 65, 15; 1941 Comp., 42-1915; 1953 Comp., 41-19-15.



Section 31-4-16 - Bail; in what cases; conditions of bond.

31-4-16. Bail; in what cases; conditions of bond.

Unless the offense with which the prisoner is charged is shown to be an offense punishable by death or life imprisonment under the laws of the state in which it was committed, a judge or magistrate in this state may admit the person arrested to bail by bond, with sufficient sureties, and in such sum as he deems proper, conditioned for his appearance before him at a time specified in such bond, and for his surrender, to be arrested upon the warrant of the governor of this state.

History: Laws 1937, ch. 65, 16; 1941 Comp., 42-1916; 1953 Comp., 41-19-16.



Section 31-4-17 - Extension of time of commitment, adjournment.

31-4-17. Extension of time of commitment, adjournment.

If the accused is not arrested under warrant of the governor by the expiration of the time specified in the warrant or bond, a judge or magistrate may discharge him or may recommit him for a further period not to exceed sixty days, or a judge or magistrate judge may again take bail for his appearance and surrender, as provided in Section 16 [31-4-16 NMSA 1978], but within a period not to exceed sixty days after the date of such new bond.

History: Laws 1937, ch. 65, 17; 1941 Comp., 42-1917; 1953 Comp., 41-19-17.



Section 31-4-18 - Forfeiture of bail.

31-4-18. Forfeiture of bail.

If the prisoner is admitted to bail, and fails to appear and surrender himself according to the conditions of his bond, the judge, or magistrate, by proper order, shall declare the bond forfeited and order his immediate arrest without warrant if he be within this state. Recovery may be had on such bond in the name of the state as in the case of other bonds given by the accused in criminal proceedings within this state.

History: Laws 1937, ch. 65, 18; 1941 Comp., 42-1918; 1953 Comp., 41-19-18.



Section 31-4-19 - Persons under criminal prosecution in this state at time of requisition.

31-4-19. Persons under criminal prosecution in this state at time of requisition.

If a criminal prosecution has been instituted against such person under the laws of this state and is still pending, the governor, in his discretion, either may surrender him on demand of the executive authority of another state or hold him until he has been tried and discharged or convicted and punished in this state.

History: Laws 1937, ch. 65, 19; 1941 Comp., 42-1919; 1953 Comp., 41-19-19.



Section 31-4-20 - Guilt or innocence of accused, when inquired into.

31-4-20. Guilt or innocence of accused, when inquired into.

The guilt or innocence of the accused as to the crime of which he is charged may not be inquired into by the governor or in any proceeding after the demand for extradition accompanied by a charge of crime in legal form as above provided shall have been presented to the governor, except as it may be involved in identifying the person held as the person charged with the crime.

History: Laws 1937, ch. 65, 20; 1941 Comp., 42-1920; 1953 Comp., 41-19-20.



Section 31-4-21 - Governor may recall warrant or issue alias.

31-4-21. Governor may recall warrant or issue alias.

The governor may recall his warrant of arrest or may issue another warrant whenever he deems proper.

History: Laws 1937, ch. 65, 21; 1941 Comp., 42-1921; 1953 Comp., 41-19-21.



Section 31-4-22 - Written waiver of extradition proceedings.

31-4-22. Written waiver of extradition proceedings.

Any person arrested in this state charged with having committed any crime in another state or alleged to have escaped from confinement or broken the terms of his bail, probation or parole may waive the issuance and service of the warrant provided for in Sections 31-4-7 and 31-4-8 NMSA 1978 and all other procedure incidental to extradition proceedings by executing or subscribing in the presence of a magistrate or a judge of a magistrate court or of any court of record within this state a writing which states that he consents to return to the demanding state; provided, however, that before such waiver shall be executed or subscribed by such person it shall be the duty of such judge to inform such person of his rights to the issuance and service of a warrant of extradition and to obtain a writ of habeas corpus as provided for in Section 31-4-10 NMSA 1978.

If and when such consent has been duly executed it shall forthwith be forwarded to the office of the governor of this state and filed therein. The judge shall direct the officer having such person in custody to deliver forthwith such person to the duly accredited agent or agents of the demanding state, and shall deliver or cause to be delivered to such agent or agents a copy of such consent; provided, however, that nothing in this section shall be deemed to limit the rights of the accused person to return voluntarily and without formality to the demanding state, nor shall this waiver procedure be deemed to be an exclusive procedure or to limit the powers, rights or duties of the officers of the demanding state or of this state.

History: Laws 1937, ch. 65, 25a; 1941 Comp., 42-1922; 1953 Comp., 41-19-22; 1981, ch. 258, 1.



Section 31-4-23 - Nonwaiver by this state.

31-4-23. Nonwaiver by this state.

Nothing in this act [31-4-1 to 31-4-30 NMSA 1978] contained shall be deemed to constitute a waiver by this state of its right, power or privilege to try such demanded person for crime committed within this state, or of its right, power or privilege to regain custody of such person by extradition proceedings or otherwise for the purpose of trial, sentence or punishment for any crime committed within this state, nor shall any proceedings had under this act which result in, or fail to result in, extradition be deemed a waiver by this state of any of its rights, privileges or jurisdiction in any way whatsoever.

History: Laws 1937, ch. 65, 25b; 1941 Comp., 42-1923; 1953 Comp., 41-19-23.



Section 31-4-24 - Fugitives from this state; duty of governors.

31-4-24. Fugitives from this state; duty of governors.

Whenever the governor of this state shall demand a person charged with crime or with escaping from confinement or breaking the terms of his bail, probation or parole in this state, from the executive authority of any other state, or from the chief justice or an associate justice of the supreme court of the District of Columbia authorized to receive such demand under the laws of the United States, he shall issue a warrant under the seal of this state, to some agent, commanding him to receive the person so charged if delivered to him and convey him to the proper officer of the county in this state in which the offense was committed.

History: Laws 1937, ch. 65, 22; 1941 Comp., 42-1924; 1953 Comp., 41-19-24.



Section 31-4-25 - Application for issuance of requisition; by whom made; contents.

31-4-25. Application for issuance of requisition; by whom made; contents.

A. When the return to this state of a person charged with crime in this state is required, the prosecuting attorney shall present to the governor his written application for a requisition for the return of the person charged, in which application shall be stated the name of the person so charged, the crime charged against him, the approximate time, place and circumstances of its commission, the state in which he is believed to be, including the location of the accused therein, at the time the application is made and certifying that, in the opinion of the said prosecuting attorney, the ends of justice require the arrest and return of the accused to this state for trial and that the proceeding is not instituted to enforce a private claim.

B. When the return to this state is required of a person who has been convicted of a crime in this state and has escaped from confinement or broken the terms of his bail, probation or parole, the prosecuting attorney of the county in which the offense was committed, the parole board, or the warden of the institution or sheriff of the county, from which escape was made, shall present to the governor a written application for a requisition for the return of such person, in which application shall be stated the name of the person, the crime of which he was convicted, the circumstances of his escape from confinement or of the breach of the terms of his bail, probation or parole, the state in which he is believed to be, including the location of the person therein at the time application is made.

C. The application shall be verified by affidavit, shall be executed in duplicate and shall be accompanied by two certified copies of the indictment returned, or information and affidavit filed or of the complaint made to the judge of magistrate, stating the offense with which the accused is charged, or of the judgment of conviction or of the sentence. The prosecuting officer, parole board, warden or sheriff may also attach such further affidavits and other documents in duplicate as he shall deem proper to be submitted with such application. One copy of the application, with the action of the governor indicated by endorsement thereon, and one of the certified copies of the indictment, complaint, information and affidavits, or of the judgment of conviction or of the sentence shall be filed in the office of the secretary of state to remain of record in that office. The other copies of all papers shall be forwarded with the governor's requisition.

History: Laws 1937, ch. 65, 23; 1941 Comp., 42-1925; 1953 Comp., 41-19-25.



Section 31-4-26 - Costs and expenses.

31-4-26. Costs and expenses.

When the punishment of the crime shall be the confinement of the criminal in the penitentiary, the expenses shall be paid out of the state treasury, on the certificate of the governor and warrant of the auditor; and in all other cases they shall be paid out of the county treasury in the county wherein the crime is alleged to have been committed.

History: Laws 1937, ch. 65, 24; 1941 Comp., 42-1926; 1953 Comp., 41-19-26.



Section 31-4-27 - Immunity from service of process in certain civil actions.

31-4-27. Immunity from service of process in certain civil actions.

A person brought into this state by, or after waiver of, extradition based on a criminal charge shall not be subject to service of personal process in civil actions arising out of the same facts as the criminal proceedings for which he is being or has been returned, until he has been convicted in the criminal proceedings, or, if acquitted, until he has had reasonable opportunity to return to the state from which he was extradited.

History: Laws 1937, ch. 65, 25; 1941 Comp., 42-1927; 1953 Comp., 41-19-27; Laws 1975, ch. 69, 1.



Section 31-4-28 - No right of asylum; no immunity from other criminal prosecutions while in this state.

31-4-28. No right of asylum; no immunity from other criminal prosecutions while in this state.

After a person has been brought back to this state by, or after waiver of, extradition proceedings, he may be tried in this state for other crimes which he may be charged with having committed here as well as that specified in the requisition for his extradition.

History: Laws 1937, ch. 65, 26; 1941 Comp., 42-1928; 1953 Comp., 41-19-28.



Section 31-4-29 - Interpretation.

31-4-29. Interpretation.

The provisions of this act [31-4-1 to 31-4-30 NMSA 1978] shall be so interpreted and construed as to effectuate its general purposes to make uniform the law of those states which enact it.

History: Laws 1937, ch. 65, 27; 1941 Comp., 42-1929; 1953 Comp., 41-19-29.



Section 31-4-30 - Short title.

31-4-30. Short title.

This act [31-4-1 to 31-4-30 NMSA 1978] may be cited as the Uniform Criminal Extradition Act.

History: Laws 1937, ch. 65, 30; 1941 Comp., 42-1930; 1953 Comp., 41-19-30.



Section 31-4-31 - Transfer under treaty; governor.

31-4-31. Transfer under treaty; governor.

When a treaty is in effect between the United States and a foreign country providing for the transfer of convicted criminal offenders who are citizens or nationals of foreign countries to the foreign countries of which they are citizens or nationals, the governor is authorized, subject to the terms of such treaty, to act on behalf of the state of New Mexico and to consent to the transfer of the convicted criminal offender.

History: 1978 Comp., 31-4-31, enacted by Laws 1978, ch. 156, 1.






Article 5 - Interstate Compacts

Section 31-5-4 - Western Interstate Corrections Compact; form.

31-5-4. [Western Interstate Corrections Compact; form.]

The Western Interstate Corrections Compact is enacted into law and entered into on behalf of New Mexico with any and all other states legally joining therein in a form substantially as follows:

WESTERN INTERSTATE CORRECTIONS COMPACT

Article I - Purpose and Policy

The party states, desiring by common action to improve their institutional facilities and provide programs of sufficiently high quality for the confinement, treatment and rehabilitation of various types of offenders, declare that it is the policy of each of the party states to provide such facilities and programs on a basis of cooperation with one another, thereby serving the best interests of such offenders and of society. The purpose of this compact is to provide for the development and execution of such programs of cooperation for the confinement, treatment and rehabilitation of offenders.

Article II - Definitions

As used in this compact, unless the context clearly requires otherwise:

A. "state" means a state of the United States, the territory of Hawaii, or, subject to the limitation contained in Article VII, Guam.

B. "sending state" means a state party to this compact in which conviction was had.

C. "receiving state" means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction was had.

D. "inmate" means a male or female offender who is under sentence to or confined in a prison or other correctional institution.

E. "institution" means any prison, reformatory or other correctional facility, including but not limited to a facility for the mentally ill or mentally defective, in which inmates may lawfully be confined.

Article III - Contracts

A. Each party state may make one or more contracts with any one or more of the other party states for the confinement of inmates on behalf of a sending state in institutions situated within receiving states. Any such contract shall provide for:

(1) its duration.

(2) payments to be made to the receiving state by the sending state for inmate maintenance; extraordinary medical and dental expenses, and any participation in or receipts by inmates of rehabilitative or correctional services, facilities, programs or treatment not reasonably included as part of normal maintenance.

(3) participation in programs of inmate employment, if any; the disposition or crediting of any payments received by inmates on account thereof; and the crediting of proceeds from or disposal of any products resulting therefrom.

(4) delivery and retaking of inmates.

(5) such other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving states.

B. Prior to the construction or completion of construction of any institution or addition thereto by a party state, any other party state or states may contract therewith for the enlargement of the planned capacity of the institution or addition thereto, or for the inclusion therein of particular equipment or structures, and for the reservation of a specific percentum of the capacity of the institution to be kept available for use by inmates of the sending state or states so contracting. Any sending state so contracting may, to the extent that moneys are legally available therefor, pay to the receiving state, a reasonable sum as consideration for such enlargement of capacity, or provision of equipment or structures, and reservation of capacity. Such payment may be in a lump sum or in installments as provided in the contract.

C. The terms and provisions of this compact shall be a part of any contract entered into by the authority of [this compact] or pursuant thereto, and nothing in any such contract shall be inconsistent therewith.

Article IV - Procedures and Rights

A. Whenever the duly constituted judicial or administrative authorities in a state party to this compact, and which has entered into a contract pursuant to Article III, shall decide that confinement in, or transfer of an inmate to, an institution within the territory of another party state is necessary in order to provide adequate quarters and care or desirable in order to provide an appropriate program of rehabilitation or treatment, said officials may direct that the confinement be within an institution within the territory of said other party state, the receiving state to act in that regard solely as agent for the sending state.

B. The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any institution in which it has a contractual right to confine inmates for the purpose of inspecting the facilities thereof and visiting such of its inmates as may be confined in the institution.

C. Inmates confined in an institution pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed therefrom for transfer to a prison or other institution within the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge or for any other purpose permitted by the laws of the sending state; provided that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of Article III.

D. Each receiving state shall provide regular reports to each sending state on the inmates of that sending state in institutions pursuant to this compact including a conduct record of each inmate and certify said record to the official designated by the sending state, in order that each inmate may have the benefit of his or her record in determining and altering the disposition of said inmate in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.

E. All inmates who may be confined in an institution pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be cared for and treated equally with such similar inmates of the receiving state as may be confined in the same institution. The fact of confinement in a receiving state shall not deprive any inmate so confined of any legal rights which said inmate would have had if confined in an appropriate institution of the sending state.

F. Any hearing or hearings to which an inmate confined pursuant to this compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state, or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending state. In the event such hearings [hearing] or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. Said record together with any recommendations of the hearing officials shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings had pursuant to the provisions of this subdivision, the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state. Costs of records made pursuant to this subdivision shall be borne by the sending state.

G. Any inmate confined pursuant to this compact shall be released within the territory of the sending state unless the inmate, and the sending and receiving states, shall agree upon release in some other place. The sending state shall bear the cost of such return to its territory.

H. Any inmate confined pursuant to the terms of this compact shall have any and all rights to participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or his status changed on account of any action or proceeding in which he could have participated if confined in any appropriate institution of the sending state located within such state.

I. The parent, guardian, trustee or other person or persons entitled under the laws of the sending state to act for, advise or otherwise function with respect to any inmate shall not be deprived of or restricted in his exercise of any power in respect of any inmate confined pursuant to the terms of this compact.

Article V - Acts Not Reviewable in Receiving State; Extradition

A. Any decision of the sending state in respect of any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if at the time the sending state seeks to remove an inmate from an institution in the receiving state there is pending against the inmate within such state any criminal charge or if the inmate is suspected of having committed within such state a criminal offense, the inmate shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states party to this compact without interference.

B. An inmate who escapes from an institution in which he is confined pursuant to this compact shall be deemed a fugitive from the sending state and from the state in which the institution is situated. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition proceedings shall be that of the sending state, but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.

Article VI - Federal Aid

Any state party to this compact may accept federal aid for use in connection with any institution or program, the use of which is or may be affected by this compact or any contract pursuant hereto and any inmate in a receiving state pursuant to this compact may participate in any such federally aided program or activity for which the sending and receiving states have made contractual provision provided that if such program or activity is not part of the customary correctional regimen the express consent of the appropriate official of the sending state shall be required therefor.

Article VII - Entry into Force

This compact shall enter into force and become effective and binding upon the states so acting when it has been enacted into law by any two contiguous states from among the states of Alaska, Arizona, California, Colorado, Hawaii, Idaho, Montana, Nebraska, Nevada, New Mexico, Oregon, Utah, Washington and Wyoming. For the purposes of this article, Alaska and Hawaii shall be deemed contiguous to each other; to any and all of the states of California, Oregon and Washington; and to Guam. Thereafter, this compact shall enter into force and become effective and binding as to any other of said states, or any other state contiguous to at least one party state upon similar action by such state. Guam may become party to this compact by taking action similar to that provided for joinder by any other eligible party state and upon the consent of congress to such joinder. For the purposes of this article, Guam shall be deemed contiguous to Alaska, Hawaii, California, Oregon and Washington.

Article VIII - Withdrawal and Termination

This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal shall not take effect until two years after the notices provided in said statute have been sent. Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal. Before the effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, such inmates as it may have confined pursuant to the provisions of this compact.

Article IX - Other Arrangements Unaffected

Nothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangement which a party state may have with a nonparty state for the confinement, rehabilitation or treatment of inmates nor to repeal any other laws of a party state authorizing the making of cooperative institutional arrangements.

Article X - Construction and Severability

The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

History: 1953 Comp., 41-20-11, enacted by Laws 1959, ch. 112, 1.



Section 31-5-5 - Inmate commitment or transfer.

31-5-5. Inmate commitment or transfer.

The secretary of corrections may commit or transfer an inmate to any institution in or outside New Mexico if New Mexico has entered into a contract or contracts for the confinement of inmates in the institution pursuant to Article III of the Western Interstate Corrections Compact [31-5-4 NMSA 1978].

History: 1953 Comp., 41-20-12, enacted by Laws 1959, ch. 112, 2; 1985, ch. 119, 1.



Section 31-5-6 - Enforcement of compact; submission of reports.

31-5-6. [Enforcement of compact; submission of reports.]

The courts, departments, agencies and officers of New Mexico and its subdivisions shall enforce this compact [31-5-4 NMSA 1978] and do all things appropriate to the effectuation of its purposes and intent which may be within their respective jurisdictions including but not limited to the making and submission of reports required by the compact.

History: 1953 Comp., 41-20-13, enacted by Laws 1959, ch. 112, 3.



Section 31-5-7 - Board of parole; hearings within and outside state.

31-5-7. [Board of parole; hearings within and outside state.]

The New Mexico board of parole is authorized to hold hearings within and outside New Mexico pursuant to Article IV (F) of the Western Interstate Corrections Compact [31-5-4 NMSA 1978].

History: 1953 Comp., 41-20-14, enacted by Laws 1959, ch. 112, 4.



Section 31-5-8 - Contracts of governor; approval by board of finance.

31-5-8. [Contracts of governor; approval by board of finance.]

The governor may enter into contracts on behalf of New Mexico to implement the participation of this state in the Western Interstate Corrections Compact pursuant to Article III of the compact [31-5-4 NMSA 1978], provided that any contract entered into by the governor must be approved by the state board of finance before the same shall be binding.

History: 1953 Comp., 41-20-15, enacted by Laws 1959, ch. 112, 5.



Section 31-5-9 - Release of inmate from institution outside state; transportation to home or place of employment.

31-5-9. [Release of inmate from institution outside state; transportation to home or place of employment.]

If an inmate is released from an institution outside of New Mexico, pursuant to Article IV (G) of the compact [31-5-4 NMSA 1978], the superintendent of the penitentiary shall provide him with transportation to either his home or place of employment if in New Mexico, or if neither of these is applicable to any point in New Mexico selected by the inmate.

History: 1953 Comp., 41-20-16, enacted by Laws 1959, ch. 112, 6.



Section 31-5-10 - Interstate Compact on Mentally Disordered Offenders.

31-5-10. Interstate Compact on Mentally Disordered Offenders.

The Interstate Compact on Mentally Disordered Offenders is entered into with all other jurisdictions legally joining therein in a form substantially as follows:

INTERSTATE COMPACT ON MENTALLY DISORDERED OFFENDERS

Article 1 - Purpose and Policy

A. The party states, desiring by common action to improve their programs for the care and treatment of mentally disordered offenders, declare that it is the policy of each of the party states to:

(1) strengthen their own programs and laws for the care and treatment of the mentally disordered offender;

(2) encourage and provide for such care and treatment in the most appropriate locations, giving due recognition to the need to achieve adequacy of diagnosis, care, treatment, aftercare and auxiliary services and facilities and, to every extent practicable, to do so in geographic locations convenient for providing a therapeutic environment;

(3) authorize cooperation among the party states in providing services and facilities, when it is found that cooperative programs can be more effective and efficient than programs separately pursued;

(4) place such mentally disordered offender in a legal status which will facilitate his care, treatment and rehabilitation;

(5) authorize research and training of personnel on a cooperative basis in order to improve the quality or quantity of personnel available for the proper staffing of programs, services and facilities for mentally disordered offenders; and

(6) care for and treat mentally disordered offenders under conditions which will improve the public safety.

B. Within the policies set forth in this article, it is the purpose of this compact to:

(1) authorize negotiation, entry into and operations under contractual arrangements among any two or more of the party states for the establishment and maintenance of cooperative programs in any one or more of the fields for which specific provision is made in the several articles of this compact;

(2) set the limits within which such contracts may operate, so as to assure protection of the civil rights of mentally disordered offenders and protection of the rights and obligations of the public and of the party states; and

(3) facilitate the proper disposition of criminal charges pending against mentally disordered offenders, so that programs for their care, treatment and rehabilitation may be carried on efficiently.

Article 2 - Definitions

As used in this compact:

A. "mentally disordered offender" means a person who has been determined, by adjudication or other method legally sufficient for the purpose in the party state where the determination is made, to be mentally ill and:

(1) is under sentence for the commission of crime; or

(2) who is confined or committed on account of the commission of an offense for which, in the absence of mental illness, the person would be subject to incarceration in a penal or correctional facility;

B. "patient" means a mentally disordered offender who is cared for, treated or transferred pursuant to this compact;

C. "sending state" means a state party to this compact in which the mentally disordered offender was convicted; or the state in which he would be subject to trial on or conviction of an offense except for his mental condition; or, within the meaning of Article 5 of this compact, the state whose authorities have filed a petition in connection with an untried indictment, information or complaint; and

D. "receiving state" means a state party to this compact to which a mentally disordered offender is sent for care, aftercare, treatment or rehabilitation, or within the meaning of Article 5 of this compact, the state in which a petition in connection with an untried indictment, information or complaint has been filed.

Article 3 - Contracts

A. Each party state may make one or more contracts with any one or more of the other party states for the care and treatment of mentally disordered offenders on behalf of a sending state in facilities situated in receiving states, or for the participation of mentally disordered offenders in programs of aftercare on conditional release administered by the receiving state. Any such contract shall provide for:

(1) its duration;

(2) payments to be made to the receiving state by the sending state for patient care, treatment and extraordinary services, if any;

(3) determination of responsibility for ordering or permitting the furnishing of extraordinary services, if any;

(4) participation in compensated activities, if any, available to patients, the disposition or crediting of any payment received by patients on account thereof and the crediting of proceeds from or disposal of any products resulting therefrom;

(5) delivery and retaking of mentally disordered offenders; and

(6) other matters as necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving states.

B. Prior to the construction or completion of construction of any facility for mentally disordered offenders or addition to such facility by a party state, any other party state or states may contract therewith for the enlargement of the planned capacity of the facility or addition thereto, or for the inclusion therein of particular equipment or structures, and for the reservation of a specific percentage of the capacity of the facility to be kept available for use by patients of the sending state or states so contracting. Any sending state so contracting may, to the extent that money is legally available therefor, pay to the receiving state a reasonable sum as consideration for such enlargement of capacity or provision of equipment or structures and reservation of capacity. The payment may be in a lump sum or in installments as provided in the contract.

C. A party state may contract with any one or more other party states for the training of professional or other personnel whose services, by reason of such training, would become available for or be improved in respect of ability to participate in the care and treatment of mentally disordered offenders. Such contracts may provide for such training to take place at any facility being operated or to be operated for the care and treatment of mentally disordered offenders, at any institution or facility having resources suitable for the offering of such training or may provide for the separate establishment of training facilities, provided that no separate establishment shall be undertaken unless it is determined that an appropriate existing facility or institution cannot be found at which to conduct the contemplated program. Any contract entered into pursuant to this subarticle shall provide for:

(1) the administration, financing and precise nature of the program;

(2) the status and employment or other rights of the trainees; and

(3) all other necessary matters.

D. No contract entered into pursuant to this compact shall be inconsistent with any provision thereof.

Article 4 - Procedures and Rights

A. Whenever the duly constituted judicial or administrative authorities in a state party to this compact, and which has entered into a contract pursuant to Article 3, decide that custody, care and treatment in, or transfer of a patient to, a facility within the territory of another party state, or conditional release for aftercare in another party state is necessary in order to provide adequate care and treatment or is desirable in order to provide an appropriate program of therapy or other treatment, or is desirable for clinical reasons, said officials may direct that the custody, care and treatment be within a facility or in a program of aftercare within the territory of the other party state, the receiving state to act in that regard solely as agent for the sending state.

B. The appropriate officials of any state party to this compact shall have access at all reasonable times to any facility in which it has a contractual right to secure care or treatment of patients for the purpose of inspection and visiting such of its patients as may be in the facility or served by it.

C. Except as otherwise provided in Article 6, patients in a facility pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed for transfer to a facility within the sending state, for transfer to another facility in which the sending state may have a contractual or other right to secure care and treatment of patients, for release on aftercare or other conditional status, for discharge or for any other purpose permitted by the laws of the sending state, provided that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of Article 3.

D. Each receiving state shall provide regular reports to each sending state on the patients of that sending state in facilities pursuant to this compact, including a psychiatric and behavioral record of each patient, and certify the record to the official designated by the sending state in order that each patient may have the benefit of his or her record in determining and altering the disposition of the patient in accordance with the law which may obtain in the sending state and in order that the record may be a source of information for the sending state.

E. All patients who may be in a facility or receiving aftercare from a facility pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be cared for, treated and supervised in accordance with the standards pertaining to the program administered at the facility. The fact of presence in a receiving state shall not deprive any patient of any legal rights which the patient would have had if in custody or receiving care, treatment or supervision as appropriate in the sending state.

F. Any hearing or hearings to which a patient present in a receiving state pursuant to this compact may be entitled by the laws of the sending state shall be had before the appropriate authorities of the sending state, or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending state. In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. The record, together with any recommendations of the hearing officials, shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In all proceedings pursuant to the provisions of this subarticle, the officials of the receiving state shall act solely as agents of the sending state, and no final determination shall be made in any matter except by the appropriate officials of the sending state. Costs of records made pursuant to this subarticle shall be borne by the sending state.

G. Any patient confined pursuant to this compact shall be released within the territory of the sending state unless the patient and the sending and receiving states agree upon release in some other place. The sending state shall bear the cost of such return to its territory.

H. Any patient pursuant to the terms of this compact shall be subject to civil process and shall have all rights to sue, be sued and participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or his status changed on account of any action or proceeding in which he could have participated if in any appropriate facility of the sending state or being supervised therefrom, as the case may be, located within such state.

I. The parent, guardian, trustee or other person or persons entitled under the laws of the sending state to act for, advise or otherwise function with respect to any patient shall not be deprived of, or restricted in his exercise of, any power in respect of any patient pursuant to the terms of this compact.

Article 5 - Disposition of Charges

A. Whenever the authorities responsible for the care and treatment of a mentally disordered offender, whether convicted or adjudicated in the state or subject to care, aftercare, treatment or rehabilitation pursuant to a contract, are of the opinion that charges based on untried indictments, informations or complaints in another party state present obstacles to the proper care and treatment of a mentally disordered offender or to the planning or execution of a suitable program for him, such authorities may petition the appropriate court in the state where the untried indictment, information or complaint is pending for prompt disposition thereof. If the mentally disordered offender is a patient in a receiving state, the appropriate authorities of the sending state, upon recommendation of the appropriate authorities in the receiving state, shall, if they concur in the recommendation, file the petition contemplated by this subarticle.

B. The court shall hold a hearing on the petition within thirty days of the filing thereof. The hearing shall be only to determine whether the proper safeguarding and advancement of the public interest, the condition of the mentally disordered offender and the prospects for more satisfactory care, treatment and rehabilitation of him warrant disposition of the untried indictment, information or complaint prior to termination of the defendant's status as a mentally disordered offender in the sending state. The prosecuting officer of the jurisdiction from which the untried indictment, information or complaint is pending, the petitioning authorities and such other persons as the court may determine shall be entitled to be heard.

C. Upon any hearing pursuant to this article, the court may order such adjournments or continuances as may be necessary for the examination or observation of the mentally disordered offender or for the securing of necessary evidence. In granting or denying any such adjournment or continuance, the court shall give primary consideration to the purposes of this compact, and more particularly to the need for expeditious determination of the legal and mental status of a mentally disordered offender so that his care, treatment and discharge to the community only under conditions which will be consonant with the public safety may be implemented.

D. The presence of a mentally disordered offender within a state wherein a petition is pending or being heard pursuant to this article, or his presence within any other state through which he is being transported in connection with such petition or hearing, shall be only for the purposes of this compact, and no court, agency or person shall have or obtain jurisdiction over the mentally disordered offender for any other purpose by reason of his presence pursuant to this article. The mentally disordered offender shall, at all times, remain in the custody of the sending state. Any acts of officers, employees or agencies of the receiving state in providing or facilitating detention, housing or transportation for the mentally disordered offender shall be only as agents for the sending state.

E. Promptly upon conclusion of the hearing, the court shall dismiss the untried indictment, information or complaint, if it finds that the purposes enumerated in Subarticle B of this article would be served thereby. Otherwise, the court shall make such order with respect to the petition and the untried indictment, information or complaint as may be appropriate in the circumstances and consistent with the status of the defendant as a mentally disordered offender in the custody of, and subject to the jurisdiction of, the sending state.

F. No fact or other matter established or adjudicated at any hearing pursuant to this article or in connection therewith shall be deemed established or adjudicated, nor shall the same be admitted in evidence, in any subsequent prosecution of the untried indictment, information or complaint concerned in a petition filed pursuant to this article unless:

(1) the defendant or his duly empowered legal representative requested or expressly acquiesced in the making of the petition, and was afforded an opportunity to participate in person in the hearing; or

(2) the defendant himself offers or consents to the introduction of the determination or adjudication at such subsequent proceedings.

Article 6 - Acts Not Reviewable in Receiving State; Return

A. Any decision of the sending state in respect of any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon, and not reviewable within, the receiving state, but, if at the time the sending state seeks to remove a patient from the receiving state, there is pending against the patient within such state any criminal charge, or if the patient is suspected of having committed within such state a criminal offense, the patient shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport patients pursuant to this compact through all states party to this compact without interference.

B. A patient who escapes while receiving care and treatment, or who violates provisions of aftercare by leaving the jurisdiction, or while being detained or transported pursuant to this compact, shall be deemed an escapee from the sending state and from the state in which the facility is situated or the aftercare was being provided. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for return shall be that of the sending state, but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.

Article 7 - Federal Aid

Any state party to this compact may accept federal aid for use in connection with any facility or program, the use of which is or may be affected by this compact or any contract pursuant thereto, and any patient in a receiving state pursuant to this compact may participate in any such federally aided program or activity for which the sending and receiving states have made contractual provision, provided that, if such program or activity is not part of the customary regimen of the facility or program, the express consent of the appropriate official of the sending state shall be required therefor.

Article 8 - Entry into Force

This compact shall enter into force and become effective and binding upon the states so acting when it has been enacted into law by any two states from among the states of Illinois, Indiana, Iowa, Kansas, Michigan, Minnesota, Missouri, Nebraska, North Dakota, Ohio, South Dakota and Wisconsin. Thereafter, this compact shall enter into force and become effective and binding as to any other of said states, or any other state, upon similar action by such state.

Article 9 - Withdrawal and Termination

This compact shall continue in force and remain binding upon a party state until it has enacted a statute repealing the compact and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal shall not take effect until two years after the notices provided in the statute have been sent. Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal. Before the effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, such patients as it may have in other party states pursuant to the provisions of this compact.

Article 10 - Other Arrangements Unaffected

Nothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangement which a party state may have with a nonparty state for the custody, care, treatment, rehabilitation or aftercare of patients, nor to repeal any other laws of a party state authorizing the making of cooperative arrangements.

Article 11 - Construction and Severability

The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, or sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States, or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact is held contrary to the constitution of any state participating therein, the compact shall remain in effect as to the remaining states and in effect as to the state affected as to all severable matters.

History: 1953 Comp., 41-20-17, enacted by Laws 1967, ch. 201, 1.



Section 31-5-11 - Compact authority.

31-5-11. Compact authority.

The governor may negotiate and enter into contracts on behalf of this state pursuant to Article 3 of the Interstate Compact on Mentally Disordered Offenders [31-5-10 NMSA 1978] and may perform the contracts. No funds, personnel, facilities, equipment, supplies or materials shall be pledged for, committed or used on account of any such contract unless legally available therefor.

History: 1953 Comp., 41-20-18, enacted by Laws 1967, ch. 201, 2.



Section 31-5-12 - Agreement on Detainers.

31-5-12. Agreement on Detainers.

The Agreement on Detainers is entered into with all other jurisdictions legally joining therein in a form substantially as follows:

AGREEMENT ON DETAINERS

Article 1 - Findings

The party states find that charges outstanding against a prisoner, detainers based on untried indictments, informations or complaints, and difficulties in securing speedy trial of persons already incarcerated in other jurisdictions, produce uncertainties which obstruct programs of prisoner treatment and rehabilitation. Accordingly, it is the policy of the party states and the purpose of this agreement to encourage the expeditious and orderly disposition of such charges and determination of the proper status of any and all detainers based on untried indictments, informations or complaints. The party states also find that proceedings with reference to such charges and detainers, when emanating from another jurisdiction, cannot properly be had in the absence of cooperative procedures. It is the further purpose of this agreement to provide such cooperative procedures.

Article 2 - Definitions

As used in this agreement:

A. "state" means a state of the United States, the United States, a territory or possession of the United States, the District of Columbia or the commonwealth of Puerto Rico;

B. "sending state" means a state in which a prisoner is incarcerated at the time that he initiates a request for final disposition pursuant to Article 3 of this agreement or at the time that a request for custody or availability is initiated pursuant to Article 4 of this agreement; and

C. "receiving state" means the state in which trial is to be had on an indictment, information or complaint pursuant to Article 3 or Article 4 of this agreement.

Article 3 - Prisoner's Request for Final Disposition

A. Whenever a person has entered upon a term of imprisonment in a penal or correctional institution of a party state, and whenever during the continuance of the term of imprisonment there is pending in any other party state any untried indictment, information or complaint on the basis of which a detainer has been lodged against the prisoner, he shall be brought to trial within one hundred eighty days after he has caused to be delivered to the prosecuting officer and the appropriate court of the prosecuting officer's jurisdiction written notice of the place of his imprisonment and his request for a final disposition to be made of the indictment, information or complaint, but for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance. The request of the prisoner shall be accompanied by a certificate of the appropriate official having custody of the prisoner, stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner and any decisions of the state parole agency relating to the prisoner.

B. The written notice and request for final disposition referred to in Subarticle A shall be given or sent by the prisoner to the warden, commissioner of corrections or other official having custody of him who shall promptly forward it together with the certificate to the appropriate prosecuting official and court by registered or certified mail, return receipt requested.

C. The warden, commissioner of corrections or other official having custody of the prisoner shall promptly inform him of the source and contents of any detainer lodged against him and shall also inform him of his right to make a request for final disposition of the indictment, information or complaint on which the detainer is based.

D. Any request for final disposition made by a prisoner pursuant to Subarticle A shall operate as a request for final disposition of all untried indictments, informations or complaints on the basis of which detainers have been lodged against the prisoner from the state to whose prosecuting official the request for final disposition is specifically directed. The warden, commissioner of corrections or other official having custody of the prisoner shall forthwith notify all appropriate prosecuting officers and courts in the several jurisdictions within the state to which the prisoner's request for final disposition is being sent of the proceeding being initiated by the prisoner. Any notification sent pursuant to this subarticle shall be accompanied by copies of the prisoner's written notice, request and the certificate. If trial is not had on any indictment, information or complaint contemplated hereby prior to the return of the prisoner to the original place of imprisonment, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

E. Any request for final disposition made by a prisoner pursuant to Subarticle A shall also be deemed to be a waiver of extradition with respect to any charge or proceeding contemplated thereby or included therein by reason of Subarticle D, and a waiver of extradition to the receiving state to serve any sentence there imposed upon him, after completion of his term of imprisonment in the sending state. The request for final disposition shall also constitute a consent by the prisoner to the production of his body in any court where his presence may be required in order to effectuate the purposes of this agreement and a further consent voluntarily to be returned to the original place of imprisonment in accordance with the provisions of this agreement. Nothing in this subarticle shall prevent the imposition of a concurrent sentence if otherwise permitted by law.

F. Escape from custody by the prisoner subsequent to his execution of the request for final disposition referred to in Subarticle A shall void the request.

Article 4 - Prosecutor's Request for Final Disposition

A. The appropriate officer of the jurisdiction in which an untried indictment, information or complaint is pending is entitled to have a prisoner against whom he has lodged a detainer and who is serving a term of imprisonment in any party state made available in accordance with Article 5 A of this agreement upon presentation of a written request for temporary custody or availability to the appropriate authorities of the state in which the prisoner is incarcerated, but the court having jurisdiction of the indictment, information or complaint shall have duly approved, recorded and transmitted the request, and there shall be a period of thirty days after receipt by the appropriate authorities before the request is honored, within which period the governor of the sending state may disapprove the request for temporary custody or availability, either upon his own motion or upon motion of the prisoner.

B. Upon receipt of the officer's written request as provided in Subarticle A, the appropriate authorities having the prisoner in custody shall furnish the officer with a certificate stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner and any decisions of the state parole agency relating to the prisoner. Said authorities simultaneously shall furnish all other officers and appropriate courts in the receiving state who have lodged detainers against the prisoner with similar certificates and with notices informing them of the request for custody or availability and of the reasons therefor.

C. In respect of any proceeding made possible by this article, trial shall be commenced within one hundred twenty days of the arrival of the prisoner in the receiving state, but for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

D. Nothing contained in this article shall be construed to deprive any prisoner of any right which he may have to contest the legality of his delivery as provided in Subarticle A, but such delivery may not be opposed or denied on the ground that the executive authority of the sending state has not affirmatively consented to or ordered such delivery.

E. If trial is not had on any indictment, information or complaint contemplated hereby prior to the prisoner's being returned to the original place of imprisonment pursuant to Article 5 E of this agreement, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

Article 5 - Transfer of Custody

A. In response to a request made under Article 3 or Article 4 of this agreement, the appropriate authority in a sending state shall offer to deliver temporary custody of the prisoner to the appropriate authority in the state where the indictment, information or complaint is pending against the person in order that speedy and efficient prosecution may be had. If the request for final disposition is made by the prisoner, the offer of temporary custody shall accompany the written notice provided for in Article 3 of this agreement. In the case of a federal prisoner, the appropriate authority in the receiving state shall be entitled to temporary custody as provided by this agreement or to the prisoner's presence in federal custody at the place for trial, whichever custodial arrangement may be approved by the custodian.

B. The officer or other representative of a state accepting an offer of temporary custody shall present upon demand:

(1) proper identification and evidence of his authority to act for the state into whose temporary custody the prisoner is to be given; and

(2) a certified copy of the indictment, information or complaint on the basis of which the detainer has been lodged and on the basis of which the request for temporary custody of the prisoner has been made.

C. If the appropriate authority refuses or fails to accept temporary custody of the person, or if an action on the indictment, information or complaint on the basis of which the detainer has been lodged is not brought to trial within the period provided in Article 3 or Article 4 of this agreement, the appropriate court of the jurisdiction where the indictment, information or complaint had been pending shall enter an order dismissing it with prejudice, and any detainer based thereon shall cease to be of any force or effect.

D. The temporary custody referred to in this agreement shall be only for the purpose of permitting prosecution on the charge or charges contained in one or more untried indictments, informations or complaints which form the basis of the detainer or detainers or for prosecution on any other charge or charges arising out of the same transaction. Except for his attendance at court and while being transported to or from any place at which his presence may be required, the prisoner shall be held in a suitable jail or other facility regularly used for persons awaiting prosecution.

E. At the earliest practicable time consonant with the purposes of this agreement, the prisoner shall be returned to the sending state.

F. During the continuance of temporary custody or while the prisoner is otherwise being made available for trial as required by this agreement, time being served on the sentence shall continue to run but good time shall be earned by the prisoner only if, and to the extent that, the law and practice of the jurisdiction which imposed the sentence may allow.

G. For all purposes other than that for which temporary custody as provided in this agreement is exercised, the prisoner shall be deemed to remain in the custody of and subject to the jurisdiction of the sending state and any escape from temporary custody may be dealt with in the same manner as an escape from the original place of imprisonment or in any other manner permitted by law.

H. From the time that a party state receives custody of a prisoner pursuant to this agreement until the prisoner is returned to the territory and custody of the sending state, the state in which the one or more untried indictments, informations or complaints are pending or in which trial is being had shall be responsible for the prisoner and shall also pay all costs of transporting, caring for, keeping and returning the prisoner. The provisions of this subarticle govern unless the states concerned have entered into a supplementary agreement providing for a different allocation of costs and responsibilities as between or among themselves. Nothing herein contained shall be construed to alter or affect any internal relationship among the departments, agencies and officers of an [and] in the government of a party state or between a party state and its subdivisions as to the payment of costs or responsibilities therefor.

Article 6 - Application

A. In determining the duration and expiration dates of the time periods provided in Articles 3 and 4 of this agreement, the running of the time periods shall be tolled whenever and for as long as the prisoner is unable to stand trial, as determined by the court having jurisdiction of the matter.

B. No provision of this agreement and no remedy made available by this agreement shall apply to any person who is adjudged to be mentally ill.

Article 7 - Compact Administrator

Each state party to this agreement shall designate an officer who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this agreement, and who shall provide, within and without the state, information necessary to the effective operation of this agreement.

Article 8 - Party States

This agreement shall enter into full force and effect as to a party state when such state has enacted the agreement into law. A state party to this agreement may withdraw herefrom by enacting a statute repealing this agreement. However, the withdrawal of any state shall not affect the status of any proceedings already initiated by inmates or by state officers at the time the withdrawal takes effect, nor shall it affect their rights in respect thereof.

Article 9 - Construction

This agreement shall be liberally construed so as to effectuate its purposes. The provisions of this agreement shall be severable, and if any phrase, clause, sentence or provision of this agreement is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this agreement shall be held contrary to the constitution of any state party hereto, the agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

History: 1953 Comp., 41-20-19, enacted by Laws 1971, ch. 270, 1.



Section 31-5-13 - Definition.

31-5-13. Definition.

As used in the Agreement on Detainers [31-5-12 NMSA 1978] with reference to the courts of this state, the phrase "appropriate court" means the district court.

History: 1953 Comp., 41-20-20, enacted by Laws 1971, ch. 270, 2.



Section 31-5-14 - Cooperation.

31-5-14. Cooperation.

All courts, departments, agencies, officers and employees of this state and its political subdivisions are hereby directed to enforce the Agreement on Detainers [31-5-12 NMSA 1978] and to cooperate with one another and with other party states in enforcing the agreement and effectuating its purpose.

History: 1953 Comp., 41-20-21, enacted by Laws 1971, ch. 270, 3.



Section 31-5-15 - Habitual offenders.

31-5-15. Habitual offenders.

Nothing in this act [31-5-12 to 31-5-16 NMSA 1978] or in the Agreement on Detainers [31-5-12 NMSA 1978] shall be construed to require the application of the habitual offenders laws to any person on account of any conviction had in a proceeding brought to final disposition by reason of the use of that agreement.

History: 1953 Comp., 41-20-22, enacted by Laws 1971, ch. 270, 4.



Section 31-5-16 - Transfers.

31-5-16. Transfers.

The corrections department shall give over the person of any inmate whenever required by the operation of the Agreement on Detainers [31-5-12 NMSA 1978].

History: 1953 Comp., 41-20-23, enacted by Laws 1971, ch. 270, 5.



Section 31-5-17 - Interstate Corrections Compact.

31-5-17. Interstate Corrections Compact.

The Interstate Corrections Compact is enacted into law and entered into by New Mexico with any other states legally joining therein in the form substantially as follows:

Article 1. Purpose and Policy

The party states, desiring by common action to fully utilize and improve their institutional facilities and provide adequate programs for the confinement, treatment and rehabilitation of various types of offenders, declare that it is the policy of each of the party states to provide such facilities and programs on a basis of cooperation with one another, thereby serving the best interests of such offenders and of society and effecting economies in capital expenditures and operational costs. The purpose of this compact is to provide for the mutual development and execution of such programs of cooperation for the confinement, treatment and rehabilitation of offenders with the most economical use of human and material resources.

Article 2. Definitions

As used in this compact, unless the context clearly requires otherwise:

A. "state" means a state of the United States, the United States of America, a territory or possession of the United States, the District of Columbia or the commonwealth of Puerto Rico;

B. "sending state" means a state party to this compact in which conviction or court commitment was had;

C. "receiving state" means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction or court commitment was had;

D. "inmate" means a male or female offender who is committed under sentence to or confined in a penal or correctional institution; and

E. "institution" means any penal or correctional facility, including but not limited to a facility for the mentally ill or mentally defective, in which inmates may lawfully be confined.

Article 3. Contracts

A. Each party state may make one or more contracts with any one or more of the other party states for the confinement of inmates on behalf of a sending state in institutions situated within receiving states. Any such contract shall provide for:

(1) its duration;

(2) payments to be made to the receiving state by the sending state for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs or treatment not reasonably included as part of normal maintenance;

(3) participation in programs of inmate employment, if any; the disposition or crediting of any payments received by inmates on account thereof; and the crediting of proceeds from or disposal of any products resulting therefrom;

(4) delivery and retaking of inmates; and

(5) such other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving states.

B. The terms and provisions of this compact shall be a part of any contract entered into by the authority of or pursuant thereto, and nothing in any such contract shall be inconsistent therewith.

Article 4. Procedures and Rights

A. Whenever the duly constituted authorities in a state party to this compact, and which has entered into a contract pursuant to Article 3, shall decide that confinement in, or transfer of an inmate to, an institution within the territory of another party state is necessary or desirable in order to provide adequate quarters and care or an appropriate program of rehabilitation or treatment, said officials may direct that the confinement be within an institution within the territory of said other party state, the receiving state to act in that regard solely as agent for the sending state.

B. The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any institution in which it has a contractual right to confine inmates for the purpose of inspecting the facilities thereof and visiting such of its inmates as may be confined in the institution.

C. Inmates confined in an institution pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed therefrom for transfer to a prison or other institution within the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending state; provided that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of Article 3.

D. Each receiving state shall provide regular reports to each sending state on the inmates of that sending state in institutions pursuant to this compact including a conduct record of each inmate and certify said record to the official designated by the sending state, in order that each inmate may have official review of his or her record in determining and altering the disposition of said inmate in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.

E. All inmates who may be confined in an institution pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be treated equally with such similar inmates of the receiving state as may be confined in the same institution. The fact of confinement in a receiving state shall not deprive any inmate so confined of any legal rights which said inmate would have had if confined in an appropriate institution of the sending state.

F. Any hearing or hearings to which an inmate confined pursuant to this compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state, or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending state. In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. Said record together with any recommendations of the hearing officials shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings had pursuant to the provisions of this subdivision, the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state.

G. Any inmate confined pursuant to this compact shall be released within the territory of the sending state unless the inmate, and the sending and receiving states, shall agree upon release in some other place. The sending state shall bear the cost of such return to its territory.

H. Any inmate confined pursuant to the terms of this compact shall have any and all rights to participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or his status changed on account of any action or proceeding in which he could have participated if confined in any appropriate institution of the sending state located within such state.

I. The parent, guardian, trustee or other person or persons entitled under the laws of the sending state to act for, advise or otherwise function with respect to any inmate shall not be deprived of or restricted in his exercise of any power in respect of any inmate confined pursuant to the terms of this compact.

Article 5. Acts Not Reviewable in Receiving State: Extradition

A. Any decision of the sending state in respect of any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if at the time the sending state seeks to remove an inmate from an institution in the receiving state there is pending against the inmate within such state any criminal charge or if the inmate is formally accused of having committed within such state a criminal offense, the inmate shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states party to this compact without interference.

B. An inmate who escapes from an institution in which he is confined pursuant to this compact shall be deemed a fugitive from the sending state and from the state in which the institution is situated. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition or rendition proceedings shall be that of the sending state, but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.

Article 6. Federal Aid

Any state party to this compact may accept federal aid for use in connection with any institution or program, the use of which is or may be affected by this compact or any contract pursuant hereto and any inmate in a receiving state pursuant to this compact may participate in any such federally aided program or activity for which the sending and receiving states have made contractual provision, provided that if such program or activity is not part of the customary correctional regimen, the express consent of the appropriate official of the sending state shall be required therefor.

Article 7. Entry into Force

This compact shall enter into force and become effective and binding upon the states so acting when it has been enacted into law by any two states. Thereafter, this compact shall enter into force and become effective and binding as to any other of said states upon similar action by such state.

Article 8. Withdrawal and Termination

This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal shall not take effect until one year after the notices provided in said statute have been sent. Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal. Before the effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, such inmates as it may have confined pursuant to the provisions of this compact.

Article 9. Other Arrangements Unaffected

Nothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangement which a party state may have with a nonparty state for the confinement, rehabilitation or treatment of inmates nor to repeal any other laws of a party state authorizing the making of cooperative institutional arrangements.

Article 10. Construction and Severability

The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

History: Laws 1982, ch. 56, 1.



Section 31-5-18 - Secretary of corrections; powers.

31-5-18. Secretary of corrections; powers.

The secretary of corrections is authorized and directed to do all things necessary or incidental to the carrying out of the compact [31-5-17 NMSA 1978] in every particular, and he may in his discretion delegate this authority to another appropriate official.

History: Laws 1982, ch. 56, 2.



Section 31-5-19 - Convicted offenders; contracts with United States attorney general.

31-5-19. Convicted offenders; contracts with United States attorney general.

The secretary of corrections is authorized to contract with the United States attorney general for the custody, care, housing, subsistence, education, treatment and training either of persons convicted of criminal offenses in the courts of New Mexico in order that they may be housed in United States prisons or correctional facilities for these purposes or of persons convicted of criminal offenses in the courts of the United States in order that they may be housed in New Mexico correctional facilities for such purposes.

History: Laws 1982, ch. 54, 1.



Section 31-5-20 - Interstate Compact for Adult Offender Supervision.

31-5-20. [Interstate Compact for Adult Offender Supervision.]

The Interstate Compact for Adult Offender Supervision is enacted into law and entered into on behalf of New Mexico with any and all other states legally joining therein in a form substantially as follows:

INTERSTATE COMPACT FOR ADULT OFFENDER SUPERVISION

ARTICLE I - Purpose

A. The compacting states to this interstate compact recognize that each state is responsible for the supervision of adult offenders in the community and is authorized pursuant to the bylaws and rules of this compact to travel across state lines both to and from each compacting state in such a manner as to track the location of offenders, transfer supervision authority in an orderly and efficient manner and, when necessary, return offenders to the originating jurisdictions. The compacting states also recognize that congress, by enacting the Crime Control Act, 4 U.S.C. Section 112, 1965, has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime.

B. It is the purpose of this compact and the interstate commission created hereunder, through means of joint and cooperative action among the compacting states:

(1) to provide the framework for the promotion of public safety and protection of the rights of victims in the community through the control and regulation of the interstate movement of offenders;

(2) to provide for the effective tracking, supervision and rehabilitation of these offenders by the sending and receiving states; and

(3) to equitably distribute the costs, benefits and obligations of the compact among the compacting states.

C. In addition, this compact will:

(1) create an interstate commission that will establish uniform procedures to manage the movement between states of adults placed under community supervision and released to the community under the jurisdiction of courts, paroling authorities, corrections or other criminal justice agencies and that will promulgate rules to achieve the purpose of this compact;

(2) ensure an opportunity for input and timely notice to victims and to jurisdictions as to where defined offenders are authorized to travel or to relocate across state lines;

(3) establish a system of uniform data collection, access to information on active cases by authorized criminal justice officials and regular reporting of compact activities to heads of state councils, state executive, judicial and legislative branches and criminal justice administrators;

(4) monitor compliance with rules governing interstate movement of offenders and initiate interventions to address and correct noncompliance; and

(5) coordinate training and education regarding regulations of interstate movement of offenders for officials involved in such activity.

D. The compacting states recognize that there is no "right" of any offender to live in another state and that duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any offender under supervision subject to the provisions of this compact and bylaws and rules promulgated hereunder.

E. It is the policy of the compacting states that the activities conducted by the interstate commission created herein are the formation of public policies and are therefore public business.

ARTICLE II - Definitions

As used in this compact, unless the context clearly requires a different construction:

A. "adult" means both individuals legally classified as adults and juveniles treated as adults by court order, statute or operation of law;

B. "bylaws" mean those bylaws established by the interstate commission for its governance or for directing or controlling the interstate commission's actions or conduct;

C. "compact" means the Interstate Compact for Adult Offender Supervision;

D. "compact administrator" means the individual in each compacting state appointed pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of offenders subject to the terms of this compact, the rules adopted by the interstate commission and policies adopted by the state council under this compact;

E. "compacting state" means any state that has enacted the enabling legislation for this compact;

F. "commissioner" means the voting representative of each compacting state appointed pursuant to Article III of this compact;

G. "interstate commission" means the interstate commission for adult offender supervision established by this compact;

H. "member" means the commissioner of a compacting state or his designee, who shall be a person officially connected with the commissioner;

I. "non-compacting state" means any state that has not enacted the enabling legislation for this compact;

J. "offender" means an adult placed under or subject to supervision as the result of the commission of a criminal offense and released to the community under the jurisdiction of courts, paroling authorities, corrections or other criminal justice agencies;

K. "person" means any individual, corporation, business enterprise or other legal entity, either public or private;

L. "rules" means acts of the interstate commission, duly promulgated pursuant to Article VIII of this compact, substantially affecting interested parties in addition to the interstate commission, which shall have the force and effect of law in the compacting states;

M. "state" means a state of the United States, the District of Columbia and any other territorial possessions of the United States; and

N. "state council" means the resident members of the state council for interstate adult offender supervision created by each compacting state under Article IV of this compact.

ARTICLE III - The Compact Commission

A. The compacting states hereby create the "interstate commission for adult offender supervision". The interstate commission shall be a body corporate and joint agency of the compacting states. The interstate commission shall have all the responsibilities, powers and duties set forth herein, including the power to sue and be sued and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact. The interstate commission shall consist of commissioners selected and appointed by resident members of a state council for interstate adult offender supervision for each state. In addition to the commissioners who are the voting representatives of each state, the interstate commission shall include individuals who are not commissioners but who are members of interested organizations; such non-commissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general and crime victims. All non-commissioner members of the interstate commission shall be ex-officio, nonvoting members. The interstate commission may provide in its bylaws for such additional, ex-officio, nonvoting members as it deems necessary.

B. Each compacting state represented at any meeting of the interstate commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the interstate commission. The interstate commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of twenty-seven or more compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

C. The interstate commission shall establish an executive committee that shall include commission officers, members and others as shall be determined by the bylaws. The executive committee shall have the power to act on behalf of the interstate commission during periods when the interstate commission is not in session, with the exception of rulemaking and amendment to the compact. The executive committee shall oversee the day-to-day activities managed by the executive director and interstate commission staff, administer enforcement and compliance with the provisions of the compact and its bylaws as directed by the interstate commission and perform other duties as directed by the interstate commission or set forth in the bylaws.

ARTICLE IV - The State Council

Each compacting state shall create a "state council for interstate adult offender supervision" that shall be responsible for the appointment of the commissioner who shall serve on the interstate commission from that state. Each state council shall appoint as its commissioner the compact administrator from that state to serve on the interstate commission in such capacity under or pursuant to applicable law of the compacting state. While each compacting state may determine the membership of its own state council, its membership must include at least one representative from the legislative, judicial and executive branches of government and victims groups and its compact administrator. Each compacting state retains the right to determine the qualifications of the compact administrator who shall be appointed by the state council or by the governor in consultation with the legislature and the judiciary. In addition to appointment of its commissioner to the interstate commission, each state council shall exercise oversight and advocacy concerning its participation in interstate commission activities and other duties as may be determined by each compacting state, including development of policy concerning operations and procedures of the compact within that state.

ARTICLE V - Powers and Duties of the Interstate Commission

The interstate commission shall have the following powers:

A. to adopt a seal and suitable bylaws governing the management and operation of the interstate commission;

B. to promulgate rules that shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact;

C. to oversee, supervise and coordinate the interstate movement of offenders subject to the terms of this compact and any bylaws adopted and rules promulgated by the interstate commission;

D. to enforce compliance with compact provisions and interstate commission rules and bylaws, using all necessary and proper means, including the use of judicial process;

E. to establish and maintain offices;

F. to purchase and maintain insurance and bonds;

G. to borrow, accept or contract for services of personnel, including members and their staffs;

H. to establish and appoint committees and hire staff that it deems necessary for the carrying out of its functions, including an executive committee as required by Article III that shall have the power to act on behalf of the interstate commission in carrying out its powers and duties hereunder;

I. to elect or appoint such officers, attorneys, employees, agents or consultants and to fix their compensation, define their duties and determine their qualifications; and to establish the interstate commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation and qualifications of personnel;

J. to accept any and all donations and grants of money, equipment, supplies, materials and services and to receive, utilize and dispose of same;

K. to lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal or mixed;

L. to sell, convey, mortgage, pledge, lease, exchange, abandon or otherwise dispose of any property, real, personal or mixed;

M. to establish a budget and make expenditures and levy dues as provided in Article X of this compact;

N. to sue and be sued;

O. to provide for dispute resolution among compacting states;

P. to perform such functions as may be necessary or appropriate to achieve the purposes of this compact;

Q. to report annually to the legislatures, governors, judiciary and state councils of the compacting states concerning the activities of the interstate commission during the preceding year. The reports shall also include any recommendations that may have been adopted by the interstate commission;

R. to coordinate education, training and public awareness regarding the interstate movement of offenders for officials involved in such activity; and

S. to establish uniform standards for the reporting, collecting and exchanging of data.

ARTICLE VI - Organization and Operation of the Interstate Commission

A. The interstate commission shall, by a majority of the members, within twelve months of the first interstate commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including:

(1) establishing the fiscal year of the interstate commission;

(2) establishing an executive committee and such other committees as may be necessary;

(3) providing reasonable standards and procedures:

(a) for the establishment of committees; and

(b) for any general or specific delegation of any authority or function of the interstate commission;

(4) providing reasonable procedures for calling and conducting meetings of the interstate commission and ensuring reasonable notice of each such meeting;

(5) establishing the titles and responsibilities of the officers of the interstate commission;

(6) providing reasonable standards and procedures for the establishment of the personnel policies and programs of the interstate commission. Notwithstanding any civil service or other similar laws of any compacting state, the bylaws shall exclusively govern the personnel policies and programs of the interstate commission;

(7) providing a mechanism for winding-up the operations of the interstate commission and for the equitable return of any surplus funds that may exist upon the termination of the compact after the payment and reserving of all of its debts and obligations;

(8) providing transition rules for "start-up" administration of the compact; and

(9) establishing standards and procedures for compliance and technical assistance in carrying out the compact.

B. The interstate commission shall, by a majority of the members, elect from among its members a chairperson and a vice chairperson, each of whom shall have such authorities and duties as may be specified in the bylaws. The chairperson or, in his absence or disability, the vice chairperson, shall preside at all meetings of the interstate commission. The officers so elected shall serve without compensation or remuneration from the interstate commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for any actual and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the interstate commission. The interstate commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the interstate commission may deem appropriate. The executive director shall serve as secretary to the interstate commission, and hire and supervise such other staff as may be authorized by the interstate commission, but shall not be a member.

C. The interstate commission shall maintain its corporate books and records in accordance with the bylaws.

D. The members, officers, executive director and employees of the interstate commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of any actual or alleged act, error or omission that occurred within the scope of interstate commission employment, duties or responsibilities; provided that nothing in this paragraph shall be construed to protect any such person from suit or liability for any damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of any such person. The interstate commission shall defend the commissioner of a compacting state, or his representatives or employees or the interstate commission's representatives or employees, in any civil action seeking to impose liability, arising out of any actual or alleged act, error or omission that occurred within the scope of interstate commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of interstate commission employment, duties or responsibilities; provided that the actual or alleged act, error or omission did not result from intentional wrongdoing on the part of such person. The interstate commission shall indemnify and hold the commissioner of a compacting state, the appointed designee or employees or the interstate commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error or omission that occurred within the scope of interstate commission employment, duties or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of interstate commission employment, duties or responsibilities; provided that the actual or alleged act, error or omission did not result from gross negligence or intentional wrongdoing on the part of such person.

ARTICLE VII - Activities of the Interstate Commission

A. The interstate commission shall meet and take such actions as are consistent with the provisions of this compact.

B. Except as otherwise provided in this compact and unless a greater percentage is required by the bylaws, in order to constitute an act of the interstate commission such act shall have been taken at a meeting of the interstate commission and shall have received an affirmative vote of a majority of the members present.

C. Each member of the interstate commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the interstate commission. A member shall vote in person on behalf of the compacting state and shall not delegate a vote to another compacting state. However, a state council shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the compacting state at a specified meeting. The bylaws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication. Any voting conducted by telephone, or other means of telecommunication or electronic communication shall be subject to the same quorum requirements of meetings where members are present in person.

D. The interstate commission shall meet at least once during each calendar year. The chairperson of the interstate commission may call additional meetings at any time and, upon the request of a majority of the members, shall call additional meetings.

E. The interstate commission's bylaws shall establish conditions and procedures under which the interstate commission shall make its information and official records available to the public for inspection or copying. The interstate commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests. In promulgating such rules, the interstate commission may make available to law enforcement agencies records and information otherwise exempt from disclosure, and may enter into agreements with law enforcement agencies to receive or exchange information or records subject to non-disclosure and confidentiality provisions.

F. Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The interstate commission shall promulgate rules consistent with the principles contained in the federal Government in the Sunshine Act, 5 U.S.C. Section 552(b), as may be amended. The interstate commission and any of its committees may close a meeting to the public where it determines by a two-thirds' vote that a meeting would be likely to:

(1) relate solely to the interstate commission's internal personnel practices and procedures;

(2) disclose matters specifically exempted from disclosure by statute;

(3) disclose trade secrets or commercial or financial information that is privileged or confidential;

(4) involve accusing any person of a crime, or formally censuring any person;

(5) disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) disclose investigatory records compiled for law enforcement purposes;

(7) disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of, the interstate commission with respect to a regulated entity for the purpose of regulation or supervision of such entity;

(8) disclose information, the premature disclosure of which would significantly endanger the life of a person or the stability of a regulated entity; or

(9) specifically relate to the interstate commission's issuance of a subpoena or its participation in a civil action or proceeding.

G. For every meeting closed pursuant to this provision, the interstate commission's chief legal officer shall publicly certify that, in his opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision. The interstate commission shall keep minutes that shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefor, including a description of each of the views expressed on any item and the record of any roll-call vote, reflected in the vote of each member on the question. All documents considered in connection with any action shall be identified in the minutes.

H. The interstate commission shall collect standardized data concerning the interstate movement of offenders as directed through its bylaws and rules, which shall specify the data to be collected, the means of collection and data exchange and reporting requirements.

ARTICLE VIII - Rulemaking Functions of the Interstate Commission

A. The interstate commission shall promulgate rules in order to effectively and efficiently achieve the purposes of the compact, including transition rules governing administration of the compact during the period in which it is being considered and enacted by the states. Rulemaking shall occur pursuant to the criteria set forth in this article and the bylaws and rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the federal Administrative Procedure Act, 5 U.S.C. Section 551 et seq., and the federal Advisory Committee Act, 5 U.S.C. Section 1 et seq., as may be amended. All rules and amendments shall become binding as of the date specified in each rule or amendment.

B. If a majority of the legislatures of the compacting states rejects a rule, by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

C. When promulgating a rule, the interstate commission shall:

(1) publish the proposed rule stating with particularity the text of the rule that is proposed and the reason for the proposed rule;

(2) allow persons to submit written data, facts, opinions and arguments, which information shall be publicly available;

(3) provide an opportunity for an informal hearing; and

(4) promulgate a final rule and its effective date, if appropriate, based on the rulemaking record.

D. Not later than sixty days after a rule is promulgated, any interested person may file a petition in the United States district court for the District of Columbia or in the federal district court where the interstate commission's principal office is located for judicial review of such rule. If the court finds that the interstate commission's action is not supported by substantial evidence, as defined in the Administrative Procedure Act, in the rulemaking record, the court shall hold the rule unlawful and set it aside. Subjects to be addressed within twelve months after the first meeting must at a minimum include:

(1) notice to victims and opportunity to be heard;

(2) offender registration and compliance;

(3) violations or returns;

(4) transfer procedures and forms;

(5) eligibility for transfer;

(6) collection of restitution and fees from offenders;

(7) data collection and reporting;

(8) the level of supervision to be provided by the receiving state;

(9) transition rules governing the operation of the compact and the interstate commission during all or part of the period between the effective date of the compact and the date on which the last eligible state adopts the compact; and

(10) mediation, arbitration and dispute resolution.

E. The existing rules governing the operation of the previous compact superseded by this compact shall be null and void twelve months after the first meeting of the interstate commission created hereunder.

F. Upon determination by the interstate commission that an emergency exists, it may promulgate an emergency rule that shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, in no event later than ninety days after the effective date of the rule.

ARTICLE IX - Oversight, Enforcement, and Dispute Resolution by the Interstate Commission

A. The interstate commission shall oversee the interstate movement of adult offenders in the compacting states and shall monitor such activities being administered in non-compacting states that may significantly affect compacting states. The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact that may affect the powers, responsibilities or actions of the interstate commission, the interstate commission shall be entitled to receive all service of process in any such proceeding and shall have standing to intervene in the proceeding for all purposes.

B. The compacting states shall report to the interstate commission on issues or activities of concern to them and cooperate with and support the interstate commission in the discharge of its duties and responsibilities. The interstate commission shall attempt to resolve any disputes or other issues that are subject to the compact and that may arise among compacting states and non-compacting states. The interstate commission shall enact a bylaw or promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

C. The interstate commission, in the reasonable exercise of its discretion, shall enforce the provisions of this compact using any or all means set forth in Section B of Article XII of this compact.

ARTICLE X - Finance

A. The interstate commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

B. The interstate commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the interstate commission and its staff that must be in a total amount sufficient to cover the interstate commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the interstate commission, taking into consideration the population of the compacting state and the volume of interstate movement of offenders in each compacting state and shall promulgate a rule binding upon all compacting states that governs said assessment.

C. The interstate commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same; nor shall the interstate commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

D. The interstate commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the interstate commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the interstate commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the interstate commission.

ARTICLE XI - Compacting States, Effective Date and Amendment

A. Any state is eligible to become a compacting state. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than thirty-five of the states. The initial effective date shall be the later of July 1, 2001, or upon enactment into law by the thirty-fifth state. Thereafter it shall become effective and binding, as to any other compacting state, upon enactment of the compact into law by that state. The governors of non-compacting states or their designees will be invited to participate in interstate commission activities on a non-voting basis prior to adoption of the compact by all states and territories of the United States.

B. Amendments to the compact may be proposed by the interstate commission for enactment by the compacting states. No amendment shall become effective and binding upon the interstate commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

ARTICLE XII - Withdrawal, Default, Termination and Judicial Enforcement

A. Once effective, the compact shall continue in force and remain binding upon each and every compacting state; provided that a compacting state may withdraw from the compact by enacting a statute specifically repealing the statute that enacted the compact into law. The effective date of withdrawal is the effective date of the repeal. The withdrawing state shall immediately notify the chairperson of the interstate commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The interstate commission shall notify the other compacting states of the withdrawing state's intent to withdraw within sixty days of its receipt thereof. The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal. Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the interstate commission.

B. If the interstate commission determines that any compacting state has at any time defaulted in the performance of any of its obligations or responsibilities under this compact, the bylaws or any duly promulgated rules, the interstate commission may impose any or all of the following penalties:

(1) fines, fees and costs in such amounts as are deemed to be reasonable as fixed by the interstate commission;

(2) remedial training and technical assistance as directed by the interstate commission; and

(3) suspension and termination of membership in the compact. Suspension shall be imposed only after all other reasonable means of securing compliance under the bylaws and rules have been exhausted. Immediate notice of suspension shall be given by the interstate commission to the governor, the chief justice or chief judicial officer of the state, the majority and minority leaders of the defaulting state's legislature and the state council.

The grounds for default include failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, interstate commission bylaws or duly promulgated rules. The interstate commission shall immediately notify the defaulting state in writing of the penalty imposed by the interstate commission on the defaulting state pending a cure of the default. The interstate commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the interstate commission, in addition to any other penalties imposed herein, the defaulting state may be terminated from the compact upon an affirmative vote of a majority of the compacting states, and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of suspension. Within sixty days of the effective date of termination of a defaulting state, the interstate commission shall notify the governor, the chief justice or chief judicial officer and the majority and minority leaders of the defaulting state's legislature and the state council of such termination. The defaulting state is responsible for all assessments, obligations and liabilities incurred through the effective date of termination, including any obligations, the performance of which extends beyond the effective date of termination. The interstate commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon between the interstate commission and the defaulting state. Reinstatement following termination of any compacting state requires both a re-enactment of the compact by the defaulting state and the approval of the interstate commission pursuant to the rules.

C. The interstate commission may, by majority vote of the members, initiate legal action in the United States district court for the District of Columbia or, at the discretion of the interstate commission, in the federal district where the interstate commission has its offices to enforce compliance with the provisions of the compact and its duly promulgated rules and bylaws against any compacting state in default. In the event judicial enforcement is necessary, the prevailing party shall be awarded all costs of such litigation, including reasonable attorney fees.

D. The compact dissolves effective upon the date of the withdrawal or default of the compacting state, which reduces membership in the compact to one compacting state. Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the interstate commission shall be wound-up and any surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XIII - Severability and Construction

A. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

B. The provisions of this compact shall be liberally constructed to effectuate its purposes.

ARTICLE XIV - Binding Effect of Compact and Other Laws

A. Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact. All compacting states' laws conflicting with this compact are superseded to the extent of the conflict.

B. All lawful actions of the interstate commission, including all rules and bylaws promulgated by the interstate commission, are binding upon the compacting states. All agreements between the interstate commission and the compacting states are binding in accordance with their terms. Upon the request of a party to a conflict over meaning or interpretation of interstate commission actions, and upon a majority vote of the compacting states, the interstate commission may issue advisory opinions regarding such meaning or interpretation. In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers or jurisdiction sought to be conferred by such provision upon the interstate commission shall be ineffective and such obligations, duties, powers or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers or jurisdiction are delegated by law in effect at the time this compact becomes effective.

History: Laws 2001, ch. 322, 1.






Article 6 - Grand Jury

Section 31-6-1 - Grand jury panels; calling; qualifying.

31-6-1. Grand jury panels; calling; qualifying.

The district judge may convene one or more grand juries at any time, without regard to court terms. A grand jury shall serve for a period of no longer than three months. The district judge shall summon and qualify as a panel for grand jury service such number of jurors as he deems necessary. Each grand jury shall be composed of twelve regular jurors and a sufficient number of alternates to insure the continuity of the inquiry and the taking of testimony. All deliberations shall be conducted by any twelve jurors, comprised of regular jurors or substituted alternates. No more than twelve jurors may deliberate. No juror may vote on an indictment unless the juror has heard all evidence presented on the charge. The district judge may discharge or excuse members of a grand jury and substitute alternate grand jurors as necessary. The names of jurors summoned for grand jury service shall be drawn from the master jury wheel of the district court for the county.

History: 1953 Comp., 41-5-1, enacted by Laws 1969, ch. 276, 1; 1981, ch. 262, 1; 1983, ch. 62, 1.



Section 31-6-2 - Foreman of grand jury.

31-6-2. Foreman of grand jury.

The jurors shall select one of their number as foreman of the grand jury. The foreman shall preside over the sessions of the grand jury. The foreman shall administer oaths to witnesses. The foreman will sign all reports, indictments or other undertakings of the grand jury. The foreman may appoint one member of the grand jury as a clerk to aid in the keeping of notes or minutes and the tallying of votes during secret sessions when no persons other than grand jury members may be present. The foreman may recess the sessions of the grand jury and reconvene them. The foreman, for good cause, may request the court to excuse or discharge individual grand jurors and to replace them with alternate grand jurors as necessary to continue the work of the grand jury.

History: 1953 Comp., 41-5-2, enacted by Laws 1969, ch. 276, 2; 1979, ch. 337, 1.



Section 31-6-3 - Challenge to grand jury.

31-6-3. Challenge to grand jury.

Any person held to answer for an offense by grand jury indictment, upon arraignment to the charge therein, by motion to quash the indictment stating with particularity the ground therefor, may challenge the validity of the grand jury. A failure to file such motion is a waiver of the challenge. Grounds that may be presented by such motion are limited to the following:

A. the grand jury was not selected in accordance with law;

B. a member of the grand jury returning the indictment was ineligible to serve as a juror;

C. a member of the grand jury returning the indictment was a witness or is likely to become a witness; or

D. a member of the grand jury returning the indictment was not qualified to serve due to a conflict of interest, bias, partiality or inability to follow the law.

History: 1953 Comp., 41-5-3, enacted by Laws 1969, ch. 276, 3; 2003, ch. 363, 1.



Section 31-6-4 - Time and place for hearing; privacy of hearings; witnesses permitted to have attorney present.

31-6-4. Time and place for hearing; privacy of hearings; witnesses permitted to have attorney present.

A. A grand jury shall conduct its hearing during the usual business hours of the court which convened it. Hearings and deliberations may be conducted at any place ordered by the convening judge and provided by the court. Inspections or grand jury views of places under inquiry may be made when directed by the foreman wherever deemed necessary within the county, but no oral testimony or other evidence may be received except during formal private sessions.

B. All deliberations shall be conducted in a private room outside the hearing or presence of any person other than the grand jury members. All taking of testimony shall be in private with no persons present other than the grand jury, the persons required or entitled to assist the grand jury and the attorney, if any, of the target.

C. Persons required or entitled to be present at the taking of testimony before the grand jury include the district attorney and the attorney general and their staffs, interpreters, court reporters, security officers, the witness and an attorney for the target. Security personnel may be present only with special leave of the district court and are neither potential witnesses nor otherwise interested parties in the matter being presented to the grand jury.

D. If a target has his attorney present, the attorney may be present only while the target witness is testifying and may advise the witness but may not speak so that he can be heard by the grand jurors or otherwise participate in the proceedings. At least twenty-four hours before grand jury proceedings begin, the target's attorney may submit proposed questions and exhibits to the district attorney or the attorney general.

History: 1953 Comp., 41-5-4, enacted by Laws 1969, ch. 276, 4; 1979, ch. 337, 2; 1981, ch. 262, 2; 2003, ch. 363, 2.



Section 31-6-5 - Return of indictments.

31-6-5. Return of indictments.

Indictments shall be returned by the grand jury within twenty-four hours following the day when the indictment is voted. Indictments shall not name persons as unindicted coconspirators. Indictments may be filed and prosecution and trial had thereon without regard to court terms. No-bills shall be sealed and filed with the district court clerk. Upon application to the court by the state for good cause shown, or upon request by the target, the court may release a sealed no-bill.

History: 1953 Comp., 41-5-5, enacted by Laws 1969, ch. 276, 5; 1979, ch. 337, 3; 2003, ch. 363, 3.



Section 31-6-6 - Oaths; grand jurors; witnesses; officers; penalty.

31-6-6. Oaths; grand jurors; witnesses; officers; penalty.

A. The following oaths shall be administered by the district judge to jurors, officers of the court or others assigned to assist the grand jury, and by the foreman to witnesses:

(1) JUROR OATH: "You, as members of this grand jury, do swear (or affirm) that you will diligently inquire and true indictment make, of all public offenses against the people of this state, committed or triable within this county, of which you shall receive legal evidence; that you shall indict no person through malice, hatred or ill will; nor have any not indicted through fear, favor or affection, or for any reward or the hope or promise thereof; but in all your indictments, reports or undertakings, you shall present the truth, according to the best of your skill and understanding, and further that you will forever keep secret whatever you or any other juror may have said or in what manner you or any other juror may have voted on any matter before you; and that you will keep secret the testimony of any witness heard by you unless ordered by the court to disclose the same in the trial or prosecution of the witness for perjury before the grand jury, so help you God.";

(2) OATH FOR OFFICER OR OTHER PERSON: "You do swear (or affirm) that you will keep secret all proceedings occurring in your presence or of which you may learn as a result of your service in aid of the grand jury, so help you God."; and

(3) OATH FOR WITNESS: "You do swear (or affirm) that the testimony which you are about to give will be the truth, so help you God."

B. Any person found to have violated the oath under Paragraph (1) or (2) of Subsection A of this section shall be guilty of a misdemeanor. This subsection shall not apply to communications by the prosecuting attorney to his staff or grand jury aides and in obtaining and presenting evidence, preparing indictments, reports and other undertakings of the grand jury and in preparation for trial.

History: 1953 Comp., 41-5-6, enacted by Laws 1969, ch. 276, 6; 1979, ch. 337, 4.



Section 31-6-7 - Assistance for grand jury; report.

31-6-7. Assistance for grand jury; report.

A. The district court shall assign necessary personnel to aid the grand jury in carrying out its duties. The district attorney or his assistants shall attend the grand jury, examine witnesses and prepare indictments, reports and other undertakings of the grand jury.

B. When engaged in the investigation of an offense over which he has jurisdiction, the attorney general or his assistants may attend a grand jury, examine witnesses and prepare indictments, reports and other undertakings of the grand jury.

C. When a grand jury is convened in response to a citizens' grand jury petition pursuant to Article 2, Section 14 of the constitution of New Mexico, the district attorney or his assistants, unless otherwise disqualified, shall attend and conduct the grand jury.

D. A prosecuting attorney attending a grand jury and all grand jurors shall conduct themselves in a fair and impartial manner at all times during grand jury proceedings.

E. A grand jury, in its discretion, may make a formal, written report as to the condition and operation of any public office or institution it has investigated. The report shall not charge any public officer or other person with willful misconduct, corruption or malfeasance unless an indictment or accusation for removal from public office is also returned by the grand jury. The right of every person to be properly charged, face his accusers and be heard in his defense in open court shall not be circumvented by the report.

History: 1953 Comp., 41-5-7, enacted by Laws 1969, ch. 276, 7; 1979, ch. 337, 5; 2001, ch. 98, 1; 2003, ch. 363, 4.



Section 31-6-8 - Record of testimony.

31-6-8. Record of testimony.

All proceedings in the grand jury room, with the exception of the deliberations of the grand jury, shall be reported verbatim and the notes or transcriptions thereof certified by the court reporter or stenographer making them, with the notes or transcriptions then deposited with the clerk or other officer of the district court as directed by the district judge. Upon order of the district court in cases where an indictment is returned, the notes may be caused to be transcribed and certified by the stenographer or court reporter who made them, if available, or by another person qualified and competent to transcribe them accurately. Copies of documentary evidence or a summary thereof if directed by the district court exhibited to the grand jury shall be made a part of the record. In cases where an indictment is not returned, the notes or transcriptions shall be destroyed unless ordered by the district judge to be preserved for good cause shown, including but not limited to the prosecution of a witness for perjury.

History: 1953 Comp., 41-5-8, enacted by Laws 1969, ch. 276, 8; 1979, ch. 337, 6; 1983, ch. 62, 2.



Section 31-6-9 - Charge to grand jury.

31-6-9. Charge to grand jury.

The district judge convening a grand jury shall charge it with its duties and direct it as to any special inquiry into violations of law that he wishes it to make.

History: 1953 Comp., 41-5-9, enacted by Laws 1969, ch. 276, 9; 1993, ch. 71, 1.



Section 31-6-9.1 - Abuse of grand jury procedures.

31-6-9.1. Abuse of grand jury procedures.

The prosecuting attorney shall not use the grand jury solely for the purpose of obtaining additional evidence against an already indicted person on the charge or accusation for which the person was indicted.

History: Laws 1979, ch. 337, 12.



Section 31-6-10 - Requirement for indictment; number of jurors concurring.

31-6-10. Requirement for indictment; number of jurors concurring.

Before the grand jury may vote an indictment charging an offense against the laws of the state, it must be satisfied from the lawful evidence before it that an offense against the laws has been committed and that there is probable cause to accuse by indictment the person named, of the commission of the offense so that he may be brought to trial therefor. In the absence of an indictment against a person holding public office or a presentment for the removal of a local elected officer, the grand jury shall not denigrate that person's moral fitness to hold public office. Eight jurors must concur to return an indictment.

History: 1953 Comp., 41-5-10, enacted by Laws 1969, ch. 276, 10; 1979, ch. 337, 7.



Section 31-6-11 - Evidence before grand jury.

31-6-11. Evidence before grand jury.

A. Evidence before the grand jury upon which it may find an indictment is that which is lawful, competent and relevant, including the oral testimony of witnesses under oath and any documentary or other physical evidence exhibited to the jurors. The Rules of Evidence shall not apply to a grand jury proceeding. The sufficiency of the evidence upon which an indictment is returned shall not be subject to review absent a showing of bad faith on the part of the prosecuting attorney assisting the grand jury.

B. It is the duty of the grand jury to weigh all the evidence submitted to it, and when it has reason to believe that other lawful, competent and relevant evidence is available that would disprove or reduce a charge or accusation or that would make an indictment unjustified, then it shall order the evidence produced. At least twenty-four hours before grand jury proceedings begin, the target or his counsel may alert the grand jury to the existence of evidence that would disprove or reduce an accusation or that would make an indictment unjustified, by notifying the prosecuting attorney who is assisting the grand jury in writing regarding the existence of that evidence.

C. A district attorney shall use reasonable diligence to notify a person in writing that the person is the target of a grand jury investigation. Unless the district judge presiding over the grand jury determines by clear and convincing evidence that providing notification may result in flight by the target, result in obstruction of justice or pose a danger to another person, the target of a grand jury investigation shall be notified in writing of the following information:

(1) that he is the target of an investigation;

(2) the nature of the alleged crime being investigated and the date of the alleged crime and any applicable statutory citations;

(3) the target's right to testify no earlier than four days after receiving the target notice if he is in custody, unless for good cause the presiding judge orders a different time period or the target agrees to testify sooner;

(4) the target's right to testify no earlier than ten days after receiving the target notice if he is not in custody, unless for good cause the presiding judge orders a different time period or the target agrees to testify sooner;

(5) the target's right to choose to remain silent; and

(6) the target's right to assistance of counsel during the grand jury investigation.

History: 1953 Comp., 41-5-11, enacted by Laws 1969, ch. 276, 11; 1979, ch. 337, 8; 1981, ch. 238, 1; 2003, ch. 363, 5.



Section 31-6-11.1 - Renewed presentation of evidence forbidden.

31-6-11.1. Renewed presentation of evidence forbidden.

After a grand jury acts on the merits of evidence presented to it and returns a no-bill, the same matter shall not be presented again to that jury or another grand jury on the same evidence.

History: Laws 1979, ch. 337, 11.



Section 31-6-12 - Subpoena powers; notice to witnesses.

31-6-12. Subpoena powers; notice to witnesses.

A. The grand jury has power to order the attendance of witnesses before it, to cause the production of all public and private records or other evidence relevant to its inquiry and to enforce such power by subpoena issued on its own authority through the district court convening the grand jury and executed by any public officer charged with the execution of legal process of the district court; provided that all subpoenaed witnesses shall be given a minimum of thirty-six hours' notice unless a shorter period is specifically approved for each witness by a judge of the district court.

B. The target of the investigation shall not be subpoenaed except where it is found by the prosecuting attorney to be essential to the investigation. If the target and his attorney, if he has one, sign a document stating that the target will assert the fifth amendment, he shall be excused from testifying on those matters as to which the district judge determines he has a valid fifth-amendment privilege.

C. Subpoenas directed to witnesses shall be returnable only when the grand jury is sitting.

History: 1953 Comp., 41-5-12, enacted by Laws 1969, ch. 276, 12; 1975, ch. 15, 1; 1979, ch. 337, 9.



Section 31-6-13 - Compensation of jurors and witnesses.

31-6-13. Compensation of jurors and witnesses.

Grand jurors shall be paid by the district court a per diem allowance and mileage for their necessary travel for their attendance and service in the amounts provided by law for trial or petit jurors. Witnesses attending the grand jury under subpoena shall be paid by the district court a per diem allowance and mileage for their necessary travel in the amounts provided by law for witnesses attending trials.

History: 1953 Comp., 41-5-13, enacted by Laws 1969, ch. 276, 13.



Section 31-6-14 - Multiple representation.

31-6-14. Multiple representation.

A lawyer or lawyers who are associated in practice shall not continue multiple representation of clients in a grand jury proceeding if the exercise of the lawyer's independent professional judgment on behalf of one of the clients will be or is likely to be adversely affected by his representation of another client. If the court determines that this principle is violated, it may order separate representation of witnesses, giving appropriate weight to an individual's right to counsel of his own choosing.

History: Laws 1979, ch. 337, 13.



Section 31-6-15 - Witness immunity; protection from harrassment harassment and unreasonable inconvenience.

31-6-15. Witness immunity; protection from harrassment [harassment] and unreasonable inconvenience.

A. If a witness is granted immunity in return for evidence, none of his testimony or any evidence obtained as a fruit of his testimony shall be used against him in any criminal prosecution except that such person may be prosecuted for any perjury committed in such testimony or in producing such evidence, or for contempt for failing to give an answer or produce evidence.

B. Witnesses shall not be harrassed [harassed] nor subjected to unreasonable repeated appearances by the grand jury or the prosecuting attorney assisting the grand jury.

History: Laws 1979, ch. 337, 10; 1978 Comp., 31-3A-1, recompiled as 1978 Comp., 31-6-15.






Article 7 - Indictments and Proof of Ownership for Offenses Concerning Domestic Animals

Section 31-7-1 - Description of bovine animals; proof of brand; prima facie evidence of ownership.

31-7-1. [Description of bovine animals; proof of brand; prima facie evidence of ownership.]

In the prosecution of any offense arising under the laws of this state in regard to the unlawful taking, handling, killing, driving or other unlawful disposition of animals of the bovine kind, the description "neat cattle" in any indictment shall be deemed sufficient, and the proof of the brand by a certified copy of the registration thereof in the brand book, under the seal of the cattle sanitary board [livestock board], certified to by the secretary of said board, shall be sufficient to identify all horses, mules, asses or neat cattle, and shall be prima facie proof that the person owning the recorded brand is the owner of the animal branded with such brand.

History: Laws 1895, ch. 6, 6; C.L. 1897, 67; Code 1915, 122; C.S. 1929, 4-1408; 1941 Comp., 42-704; 1953 Comp., 41-7-4.






Article 8 - Out-of-State Witnesses

Section 31-8-1 - Attendance of witnesses from without a state; definitions.

31-8-1. [Attendance of witnesses from without a state; definitions.]

"Witness," as used in this act [31-8-1 to 31-8-6 NMSA 1978], shall include a person whose testimony is desired in any proceeding or investigation by a grand jury or in a criminal action, prosecution or proceeding.

The word "state" shall include any territory of the United States and District of Columbia.

The word "summons" shall include a subpoena, order or other notice requiring the appearance of a witness.

History: Laws 1937, ch. 66, 1; 1941 Comp., 42-1213; 1953 Comp., 41-12-13.



Section 31-8-2 - Summoning witness in this state to testify in another state.

31-8-2. Summoning witness in this state to testify in another state.

If a judge of a court of record in any state which by its laws has made provision for commanding persons within that state to attend and testify in this state certifies under the seal of such court that there is a criminal prosecution pending in such court, or that a grand jury investigation has commenced or is about to commence, that a person being within this state is a material witness in such prosecution, or grand jury investigation and that his presence will be required for a specified number of days, upon presentation of such certificate to any judge of a court of record in the county in which such person is, such judge shall fix a time and place for a hearing, and shall make an order directing the witness to appear at a time and place certain for the hearing.

If at a hearing the judge determines that the witness is material and necessary, that it will not cause undue hardship to the witness to be compelled to attend and testify in the prosecution or a grand jury investigation in the other state and that the laws of the state in which the prosecution is pending, or grand jury investigation has commenced or is about to commence (and of any other state through which the witness may be required to pass by ordinary course of travel), will give to him protection from arrest and the service of civil and criminal process in connection with any matters which arose before his entrance into this state under the summons, he shall issue a summons, with a copy of the certificate attached, directing the witness to attend and testify in the court where the prosecution is pending, or where a grand jury investigation has commenced or is about to commence at a time and place specified in the summons. In any such hearing the certificate shall be prima facie evidence of all the facts stated therein.

If said certificate recommends that the witness be taken into immediate custody and delivered to an officer of the requesting state to assure his attendance in the requesting state, such judge may, in lieu of notification of the hearing, direct that such witness be forthwith brought before him for said hearing; and the judge at the hearing being satisfied of the desirability of such custody and delivery, for which determination the certificate shall be prima facie proof of such desirability may, in lieu of issuing subpoena or summons, order that said witness be forthwith taken into custody and delivered to an officer of the requesting state.

If the witness, who is summoned as above provided, after being paid or tendered by some properly authorized person the sum of six cents [($.06)] a mile for each mile by the ordinary traveled route to and from the court where the prosecution is pending and three dollars [($3.00)] for each day, that he is required to travel and attend as a witness, fails without good cause to attend and testify as directed in the summons, he shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this state.

History: Laws 1937, ch. 66, 2; 1941 Comp., 42-1214; 1953 Comp., 41-12-14.



Section 31-8-3 - Witness from another state summoned to testify in this state.

31-8-3. Witness from another state summoned to testify in this state.

If a person in any state, which by its laws has made provision for commanding persons within its borders to attend and testify in criminal prosecutions, or grand jury investigations commenced or about to commence, in this state, is a material witness in a prosecution pending in a court of record in this state, or in a grand jury investigation which has commenced or is about to commence, a judge of such court may issue a certificate under the seal of the court stating these facts and specifying the number of days the witness will be required. Said certificate may include a recommendation that the witness be taken into immediate custody and delivered to an officer of this state to assure his attendance in this state. This certificate shall be presented to a judge of a court of record in the county in which the witness is found.

If the witness is summoned to attend and testify in this state he shall be tendered the sum of five cents [($.05)] a mile for each mile by the ordinary traveled route to and from the court where the prosecution is pending, and two dollars [($2.00)] for each day that he is required to travel and attend as a witness. A witness who has appeared in accordance with the provisions of the summons shall not be required to remain within this state a longer period of time than the period mentioned in the certificate, unless otherwise ordered by the court. If such witness, after coming into this state, fails without good cause to attend and testify as directed in the summons, he shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this state. Expenses as herein provided shall be paid from the fund from which all other witnesses are usually paid.

History: Laws 1937, ch. 66, 3; 1941 Comp., 42-1215; 1953 Comp., 41-12-15.



Section 31-8-4 - Exemption from arrest and service of process.

31-8-4. Exemption from arrest and service of process.

If a person comes into this state in obedience to a summons directing him to attend and testify in this state he shall not while in this state pursuant to such summons be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this state under the summons.

If a person passes through this state while going to another state in obedience to a summons to attend and testify in that state or while returning therefrom, he shall not while so passing through this state be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this state under the summons.

History: Laws 1937, ch. 66, 4; 1941 Comp., 42-1216; 1953 Comp., 41-12-16.



Section 31-8-5 - Uniformity of interpretation.

31-8-5. Uniformity of interpretation.

This act [31-8-1 to 31-8-6 NMSA 1978] shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of the states which enact it.

History: Laws 1937, ch. 66, 5; 1941 Comp., 42-1217; 1953 Comp., 41-12-17.



Section 31-8-6 - Short title.

31-8-6. Short title.

This act [31-8-1 to 31-8-6 NMSA 1978] may be cited as "Uniform Act to Secure the Attendance of Witnesses From Without a State in Criminal Proceedings".

History: Laws 1937, ch. 66, 6; 1941 Comp., 42-1218; 1953 Comp., 41-12-18.






Article 9 - Mental Illness and Competency

Section 31-9-1 - Determination of competency; raising the issue.

31-9-1. Determination of competency; raising the issue.

Whenever it appears that there is a question as to the defendant's competency to proceed in a criminal case, any further proceeding in the cause shall be suspended until the issue is determined. Unless the case is dismissed upon motion of a party, when the question is raised in a court other than the district court or a metropolitan court, the proceeding shall be suspended and the cause transferred to the district court. If the question of a defendant's competency is raised in the metropolitan court and the court determines that the defendant is incompetent to proceed in a criminal case, the cause, if not dismissed upon motion of a party, shall be transferred to the district court.

History: 1978 Comp., 31-9-1, enacted by Laws 1988, ch. 107, 1 and by 1988, ch. 108, 1; 1989, ch. 94, 1; 1993, ch. 240, 1; 1993, ch. 249, 1.



Section 31-9-1.1 - Determination of competency; evaluation and determination.

31-9-1.1. Determination of competency; evaluation and determination.

The defendant's competency shall be professionally evaluated by a psychologist or psychiatrist or other qualified professional recognized by the district court as an expert and a report shall be submitted as ordered by the court. A hearing on the issue of the competency of an incarcerated defendant charged with a felony shall be held by the district court within a reasonable time, but in no event later than thirty days after notification to the court of completion of the diagnostic evaluation. In the case of an incarcerated defendant not charged with a felony, the court shall hold a hearing and determine his competency within ten days of notification to the court of completion of the diagnostic evaluation.

History: 1978 Comp., 31-9-1.1, enacted by Laws 1988, ch. 107, 2 and by Laws 1988, ch. 108, 2; 1993, ch. 240, 2; 1993, ch. 249, 2.



Section 31-9-1.2 - Determination of competency; commitment; report.

31-9-1.2. Determination of competency; commitment; report.

A. When, after hearing, a court determines that a defendant is not competent to proceed in a criminal case and the court does not find that the defendant is dangerous, the court may dismiss the criminal case without prejudice in the interests of justice. Upon dismissal, the court may advise the district attorney to consider initiation of proceedings under the Mental Health and Developmental Disabilities Code [43-1-1 NMSA 1978] and order the defendant confined for a maximum of seven days to facilitate preparation and initiation of a petition pursuant to that code.

B. When a district court determines that a defendant charged with a felony is incompetent to proceed in the criminal case, but does not dismiss the criminal case, and the district court at that time makes a specific finding that the defendant is dangerous, the district court may commit the defendant as provided in this section for treatment to attain competency to proceed in a criminal case. The court shall enter an appropriate transport order that also provides for return of the defendant to the local facilities of the court upon completion of the treatment. The defendant so committed shall be provided with treatment available to involuntarily committed persons, and:

(1) the defendant shall be detained by the department of health in a secure, locked facility; and

(2) the defendant, during the period of commitment, shall not be released from that secure facility except pursuant to an order of the district court that committed him.

C. Within thirty days of receipt of the court's order of commitment of an incompetent defendant and of the necessary and available documents reasonably required for admission pursuant to written policies adopted by the secretary of health or his designee, the defendant shall be admitted to a facility designated for the treatment of defendants who are incompetent to stand trial and dangerous. If, after conducting an investigation, the secretary determines that the department of health does not have the ability to meet the medical needs of a defendant ordered committed to a facility, the secretary or his designee may refuse admission to the defendant upon written certification to the committing court and the parties of the lack of ability to meet the medical needs of the defendant. The certification must be made within fourteen days of the receipt of the court's order of commitment and necessary and available documents reasonably required for admission pursuant to written policies adopted by the secretary or his designee. Within ten days of filing of the certification the court shall conduct a hearing for further disposition of the criminal case.

D. As used in Sections 31-9-1 through 31-9-1.5 NMSA 1978, "dangerous" means that, if released, the defendant presents a serious threat of inflicting great bodily harm on another or of violating Section 30-9-11 or 30-9-13 NMSA 1978.

E. Within thirty days of an incompetent defendant's admission to a facility to undergo treatment to attain competency to proceed in a criminal case, the person supervising the defendant's treatment shall file with the district court, the state and the defense an initial assessment and treatment plan and a report on the defendant's amenability to treatment to render him competent to proceed in a criminal case, an assessment of the facility's or program's capacity to provide appropriate treatment for the defendant and an opinion as to the probability of the defendant's attaining competency within a period of nine months from the date of the original finding of incompetency to proceed in a criminal case.

History: 1978 Comp., 31-9-1.2, enacted by Laws 1988, ch. 107, 3 and by Laws 1988, ch. 108, 3; 1993, ch. 240, 3; 1993, ch. 249, 3; 1999, ch. 149, 1.



Section 31-9-1.3 - Determination of competency; ninety-day review; reports; continuing treatment.

31-9-1.3. Determination of competency; ninety-day review; reports; continuing treatment.

A. Within ninety days of the entry of the order committing an incompetent defendant to undergo treatment, the district court, sitting without a jury, shall conduct a hearing, unless waived by the defense, and shall determine:

(1) whether the defendant is competent to proceed in the criminal case; and, if not,

(2) whether the defendant is making progress under treatment toward attainment of competency within nine months from the date of the original finding of incompetency; and

(3) whether the defendant remains dangerous as that term is defined in Section 31-9-1.2 NMSA 1978.

B. At least seven days prior to the review hearing, the treatment supervisor shall submit a written progress report to the court, the state and the defense indicating:

(1) the clinical findings of the treatment supervisor and the facts upon which the findings are based;

(2) the opinion of the treatment supervisor as to whether the defendant has attained competency or as to whether the defendant is making progress under treatment toward attaining competency within nine months from the date of the original finding of incompetency and whether there is a substantial probability that the defendant will attain competency within nine months from the date of the original finding of incompetency;

(3) whether the defendant is dangerous as that term is defined in Section 31-9-1.2 NMSA 1978 or whether the defendant satisfies the criteria for involuntary commitment contained in the Mental Health and Developmental Disabilities Code [43-1-2 NMSA 1978]; and

(4) if the defendant is receiving medication, information from the prescribing physician indicating the type, the dosage and the effect of the medication on the defendant's appearance, actions and demeanor.

C. If the district court finds the defendant to be competent, the district court shall set the matter for trial, provided that if the defendant is in need of continued care or treatment and the supervisor of the defendant's treatment agrees to continue to provide it, the district court may enter any order it deems appropriate for the continued care or treatment of the defendant by the facility or program pending the conclusion of the criminal proceedings.

D. If the district court finds that the defendant is still not competent to proceed in a criminal case but that he is making progress toward attaining competency, the district court may continue or modify its original treatment order entered pursuant to Section 31-9-1.2 NMSA 1978, provided that:

(1) the question of the defendant's competency shall be reviewed again not later than nine months from the original determination of incompetency to proceed in a criminal case; and

(2) the treatment supervisor shall submit a written progress report as specified in Subsection B of this section at least seven days prior to such hearing.

E. If the district court finds that the defendant is still not competent, that he is not making progress toward attaining competency and that there is not a substantial probability that he will attain competency within nine months from the date of the original finding of incompetency, the district court shall proceed pursuant to Section 3l-9-1.4 NMSA 1978. However, if the defendant is in need of continued care and treatment and the supervisor of the defendant's treatment agrees to continue to provide it, the district court may enter any order it deems appropriate for the continued care or treatment by the facility or program pending the conclusion of the proceedings.

History: 1978 Comp., 31-9-1.3, enacted by Laws 1988, ch. 107, 4 and by Laws 1988, ch. 108, 4; 1993, ch. 240, 4; 1993, ch. 249, 4; 1999, ch. 149, 2.



Section 31-9-1.4 - Determination of competency; incompetent defendants.

31-9-1.4. Determination of competency; incompetent defendants.

If at any time the district court determines that there is not a substantial probability that the defendant will become competent to proceed in a criminal case within a reasonable period of time not to exceed nine months from the date of the original finding of incompetency, the district court may:

A. hear the matter pursuant to Section 31-9-1.5 NMSA 1978 within three months if the defendant is charged with a felony that involves the infliction of great bodily harm on another person; a felony that involves the use of a firearm; aggravated arson, as provided in Section 30-17-6 NMSA 1978; criminal sexual penetration, as provided in Section 30-9-11 NMSA 1978; or criminal sexual contact of a minor, as provided in Section 30-9-13 NMSA 1978;

B. release the defendant from custody and dismiss with prejudice the charges against him; or

C. dismiss the criminal case without prejudice in the interest of justice. If the treatment supervisor has issued a report finding that the defendant satisfies the criteria for involuntary commitment contained in the Mental Health and Developmental Disabilities Code [43-1-2 NMSA 1978], the department of health shall commence proceedings pursuant to Chapter 43, Article 1 NMSA 1978, and the court may order the defendant confined for a maximum of seven days to facilitate preparation and initiation of a petition pursuant to the Mental Health and Developmental Disabilities Code. The district court may refer the defendant to the district attorney for possible initiation of proceedings under the Mental Health and Developmental Disabilities Code.

History: 1978 Comp., 31-9-1.4, enacted by Laws 1988, ch. 107, 5 and by Laws 1988, ch. 108, 5; 1993, ch. 240, 5; 1993, ch. 249, 5; 1999, ch. 149, 3.



Section 31-9-1.5 - Determination of competency; evidentiary hearing.

31-9-1.5. Determination of competency; evidentiary hearing.

A. As provided for in Subsection A of Section 31-9-1.4 NMSA 1978, a hearing to determine the sufficiency of the evidence shall be held if the case is not dismissed and if the defendant is charged with a felony that involves the infliction of great bodily harm on another person; a felony that involves the use of a firearm; aggravated arson, as provided in Section 30-17-6 NMSA 1978; criminal sexual penetration, as provided in Section 30-9-11 NMSA 1978; or criminal sexual contact of a minor, as provided in Section 30-9-13 NMSA 1978. Such hearing shall be conducted by the district court without a jury. The state and the defendant may introduce evidence relevant to the question of the defendant's guilt of the crime charged. The district court may admit hearsay or affidavit evidence on secondary matters such as testimony to establish the chain of possession of physical evidence, laboratory reports, authentication of transcripts taken by official reporters, district court and business records and public documents.

B. If the evidence does not establish by clear and convincing evidence that the defendant committed a felony that involves the infliction of great bodily harm on another person; a felony that involves the use of a firearm; aggravated arson, as provided in Section 30-17-6 NMSA 1978; criminal sexual penetration, as provided in Section 30-9-11 NMSA 1978; or criminal sexual contact of a minor, as provided in Section 30-9-13 NMSA 1978, the district court shall dismiss the criminal case with prejudice; however, nothing in this section shall prevent the state from initiating proceedings under the provisions of the Mental Health and Developmental Disabilities Code [43-1-2 NMSA 1978], and the court may order the defendant confined for a maximum of seven days to facilitate preparation and initiation of a petition pursuant to that code.

C. If the district court finds by clear and convincing evidence that the defendant committed a crime and has not made a finding of dangerousness, pursuant to Section 31-9-1.2 NMSA 1978, the district court shall dismiss the charges without prejudice. The state may initiate proceedings pursuant to the provisions of the Mental Health and Developmental Disabilities Code and the court may order the defendant confined for a maximum of seven days to facilitate preparation and initiation of a petition pursuant to that code.

D. If the district court finds by clear and convincing evidence that the defendant committed a felony that involves the infliction of great bodily harm on another person; a felony that involves the use of a firearm; aggravated arson, as provided in Section 30-17-6 NMSA 1978; criminal sexual penetration, as provided in Section 30-9-11 NMSA 1978; or criminal sexual contact of a minor, as provided in Section 30-9-13 NMSA 1978 and enters a finding that the defendant remains incompetent to proceed and remains dangerous pursuant to Section 31-9-1.2 NMSA 1978:

(1) the defendant shall be detained by the department of health in a secure, locked facility;

(2) the defendant shall not be released from that secure facility except pursuant to an order of the district court which committed him or upon expiration of the period of time equal to the maximum sentence to which the defendant would have been subject had the defendant been convicted in a criminal proceeding;

(3) significant changes in the defendant's condition, including but not limited to trial competency and dangerousness, shall be reported in writing to the district court, state and defense; and

(4) at least every two years, the district court shall conduct a hearing upon notice to the parties and the department of health charged with detaining the defendant. At the hearing, the court shall enter findings on the issues of trial competency and dangerousness:

(a) upon a finding that the defendant is competent to proceed in a criminal case, the court shall continue with the criminal proceeding;

(b) if the defendant continues to be incompetent to proceed in a criminal case and dangerous pursuant to Section 31-9-1.2 NMSA 1978, the court shall review the defendant's competency and dangerousness every two years until expiration of the period of commitment equal to the maximum sentence to which the defendant would have been subject had he or she been convicted in a criminal proceeding; provided, that if the treatment supervisor recommends that the defendant be committed pursuant to the Mental Health and Developmental Disabilities Code, the court may at any time proceed pursuant to Subsection C of Section 31-9-1.4 NMSA 1978; and

(c) if the defendant is not committed pursuant to Sections 31-9-1 through 31-9-1.5 NMSA 1978 or if the court finds upon its two-year review hearing that the defendant is no longer dangerous, as defined in Section 31-9-1.2 NMSA 1978, the defendant shall be released.

History: 1978 Comp., 31-9-1.5, enacted by Laws 1988, ch. 107, 6 and by 1988, ch. 108, 6; 1993, ch. 240, 6; 1993, ch. 249, 6; 1999, ch. 149, 4.



Section 31-9-1.6 - Hearing to determine mental retardation.

31-9-1.6. Hearing to determine mental retardation.

A. Upon motion of the defense requesting a ruling, the court shall hold a hearing to determine whether the defendant has mental retardation as defined in Subsection E of this section.

B. If the court finds by a preponderance of the evidence that the defendant has mental retardation and that there is not a substantial probability that the defendant will become competent to proceed in a criminal case within a reasonable period of time not to exceed nine months from the date of the original finding of incompetency, then no later than sixty days from notification to the secretary of health or his designee of the court's findings the department of health shall perform an evaluation to determine whether the defendant presents a likelihood of serious harm to himself or a likelihood of serious harm to others.

C. If the department of health evaluation results in a finding that the defendant presents a likelihood of serious harm to himself or a likelihood of serious harm to others, within sixty days of the department's evaluation the department shall commence proceedings pursuant to Chapter 43, Article 1 NMSA 1978 if the defendant was charged with murder in the first degree, first degree criminal sexual penetration, criminal sexual contact of a minor or arson in the initial proceedings, and the court presiding over the initial proceedings shall enter a finding that the respondent presents a likelihood of harm to others.

D. The criminal charges shall be dismissed without prejudice after the hearing pursuant to Chapter 43, Article 1 NMSA 1978 or upon expiration of fourteen months from the court's initial determination that the defendant is incompetent to proceed in a criminal case.

E. As used in this section, "mental retardation" means significantly subaverage general intellectual functioning existing concurrently with deficits in adaptive behavior. An intelligence quotient of seventy or below on a reliably administered intelligence quotient test shall be presumptive evidence of mental retardation.

History: 1978 Comp., 31-9-1.6, enacted by Laws 1997, ch. 153, 1; 1999, ch. 149, 5.



Section 31-9-2 - Mental examination.

31-9-2. Mental examination.

Upon motion of any defendant, the court shall order a mental examination of the defendant before making any determination of competency under Sections 41-13-3 [NMSA 1953] or 31-9-1 NMSA 1978. Where the defendant is determined to be indigent, the court shall pay for the costs of the examination from funds available to the court.

History: 1953 Comp., 41-13-3.2, enacted by Laws 1967, ch. 231, 3.






Article 10 - Commission of Crimes by Indians



Article 11 - Appeals and Post-Conviction Remedies

Section 31-11-1 - Stay of execution; release.

31-11-1. Stay of execution; release.

A. All appeals and writs of error in criminal cases have the effect of a stay of execution of the sentence of the district court until the decision of the supreme court or court of appeals.

B. If a defendant is convicted of a capital or violent offense and is sentenced to death or a term of imprisonment not suspended in whole, he shall not be entitled to release pending appeal.

C. If a defendant is convicted of a noncapital offense other than a violent offense and is sentenced to a term of imprisonment not suspended in whole, he shall not be entitled to release pending appeal unless the court finds:

(1) by clear and convincing evidence that the person is not likely to flee or pose a danger to the safety of any other person or the community if released; and

(2) that the appeal is not for the purpose of delay and raises a substantial question of law or fact likely to result in reversal or an order for a new trial.

D. As used in Subsections B and C of this section, "violent offense" means:

(1) kidnaping;

(2) criminal sexual penetration in the first or second degree;

(3) armed robbery;

(4) murder in the second degree;

(5) aggravated burglary;

(6) aggravated arson; or

(7) assault with intent to commit violent felony upon peace officer.

E. In all parole and probation revocation proceedings, where the alleged violation by the parolee or probationer of the conditions of release poses a threat to himself or others, the defendant shall not be entitled to be released on bail pending the decision on revocation. In those instances where the state has failed to conduct a preliminary parole revocation hearing on a parolee held for parole violations within sixty days of arrest, the parolee shall be eligible for bail. In all cases, the final parole revocation hearing shall be scheduled for hearing within sixty days of the parolee's return to the penitentiary. In the case of probation violation, if the final probation revocation hearing is not brought before the court within sixty days, then the probationer shall be eligible for bail.

History: Laws 1917, ch. 43, 58; 1927, ch. 93, 10; C.S. 1929, 105-2532; 1941 Comp., 42-1502; 1953 Comp., 41-15-2; Laws 1966, ch. 28, 59; 1981, ch. 232, 1; 1988, ch. 3, 1.



Section 31-11-2 - Appeal granted; defendant to be committed or recognized.

31-11-2. [Appeal granted; defendant to be committed or recognized.]

If an appeal be granted, the district court shall order the defendant to be committed or recognized and the commitment or recognizance shall be to the same effect as when the defendant himself is appellant.

History: Laws 1917, ch. 43, 51; C.S. 1929, 105-2528; 1941 Comp., 42-1504; 1953 Comp., 41-15-4.



Section 31-11-3 - Directions following review brought by defendant.

31-11-3. Directions following review brought by defendant.

In any criminal case, if the supreme court or court of appeals affirms the judgment of the district court upon review brought by the defendant, it shall direct that the sentence pronounced be executed; and if the judgment is reversed, it shall direct a new trial or that the defendant be absolutely discharged according to the circumstances of the case.

History: Laws 1917, ch. 43, 55; 1927, ch. 93, 8; C.S. 1929, 105-2529; 1941 Comp., 42-1505; 1953 Comp., 41-15-5; Laws 1966, ch. 28, 60.



Section 31-11-4 - Directions following review brought by state.

31-11-4. Directions following review brought by state.

In any criminal case, if the supreme court or court of appeals affirms the judgment of the district court upon review brought by the state, it shall direct that the defendant be discharged; and if the judgment is reversed, it shall direct the district court to enter judgment on the verdict rendered, or, when no judgment has been rendered, to proceed to trial on the indictment or information.

History: Laws 1917, ch. 43, 56; 1927, ch. 93, 9; C.S. 1929, 105-2530; 1941 Comp., 42-1506; 1953 Comp., 41-15-6; Laws 1966, ch. 28, 61.



Section 31-11-5 - New trial granted; procedure in district court.

31-11-5. [New trial granted; procedure in district court.]

The district court to which any criminal cause shall be remanded for new trial shall proceed thereon in same manner as if said cause had not been theretofore tried.

History: Laws 1917, ch. 43, 57; C.S. 1929, 105-2531; 1941 Comp., 42-1507; 1953 Comp., 41-15-7.



Section 31-11-6 - Post-conviction remedy.

31-11-6. Post-conviction remedy.

A prisoner in custody under sentence of a court established by the laws of New Mexico claiming the right to be released upon the ground that the sentence was imposed in violation of the constitution of the United States, or of the constitution or laws of New Mexico, or that the court was without jurisdiction to impose such sentence, or that the sentence was in excess of the maximum authorized by law, or is otherwise subject to collateral attack, may move the court which imposed the sentence to vacate, set aside or correct the sentence.

A. A motion for such relief may be made at any time.

B. Unless the motion and the files and records of the case conclusively show that the prisoner is entitled to no relief, the court shall cause notice thereof to be served upon the district attorney of the judicial district in which such motion is pending, appoint local counsel if the prisoner is indigent, grant a prompt hearing therein, determine the issues and make findings of fact and conclusions of law with respect thereto. If the court finds that the judgment was rendered without jurisdiction, or that the sentence imposed was not authorized by law, or otherwise open to collateral attack, or that there has been such a denial or infringement of the constitutional rights of the prisoner as to render the judgment vulnerable to collateral attack, the court shall vacate and set the judgment aside and shall discharge the prisoner or resentence him, or grant a new trial, or correct the sentence, as may appear appropriate.

C. A court may entertain and determine such motion without requiring the production of the prisoner at the hearing.

D. The sentencing court shall not be required to entertain a second or successive motion for similar relief on behalf of the same prisoner.

E. An appeal may be taken from the order entered on the motion as from a final judgment in the manner and within the time provided in Section 21-2-1(5) New Mexico Statutes Annotated, 1953 Compilation.

F. An application for a writ of habeas corpus in behalf of a prisoner who is authorized to apply for relief by motion pursuant to this section shall not be entertained if it appears that the applicant has failed to apply for relief by motion to the court which sentenced him, or that such court has denied him relief, unless it also appears that the remedy by motion is inadequate or ineffective to test the legality of his detention, or that a habeas corpus proceeding is pending at the effective date of this section.

G. This section shall not apply to municipal or justice of the peace courts [magistrate courts].

History: 1953 Comp., 41-15-8, enacted by Laws 1966, ch. 29, 1.






Article 12 - Fines, Fees and Costs

Section 31-12-3 - Paying fines, fees or costs in installments; community service option.

31-12-3. Paying fines, fees or costs in installments; community service option.

A. Any person sentenced to pay a fine or to pay fees and costs in any criminal proceeding against him, either in addition to or without a term of imprisonment, may in the discretion of the court be allowed to pay such fine, fees or costs in installments of such amounts, at such times and upon such conditions as the court may fix. The defendant may also be required to serve a period of time in labor to be known as "community service" in lieu of all or part of the fine. If unable to pay the fees or costs, he may be granted permission to perform community service in lieu of them as well. The labor shall be meaningful, shall not be suspended or deferred and shall be of a type that benefits the public at large or any public, charitable or educational entity or institution and is consistent with Article 9, Section 14 of the constitution of New Mexico. Any person performing community service pursuant to court order shall be immune from civil liability arising out of the community service other than for gross negligence, shall not be entitled to wages or considered an employee for any purpose and shall not be entitled to workers' compensation, unemployment or any other benefits otherwise provided by law. Instead, a person who performs community service shall receive credit toward the fine, fees or costs at the rate of the prevailing federal hourly minimum wage. Unless otherwise provided, however, the total fine, fees and costs shall be payable forthwith.

B. The court may at any time revise, modify, reduce or enlarge the amount of the installment or the time and conditions fixed for payment of it.

C. When a defendant sentenced to pay a fine in installments or ordered to pay fees or costs defaults in payment, the court, upon motion of the prosecutor or upon its own motion, may require the defendant to show cause why his default should not be treated as contumacious and may issue a summons or a warrant of arrest for his appearance. It shall be a defense that the defendant did not willfully refuse to obey the order of the court or that he made a good faith effort to obtain the funds required for the payment. If the defendant's default was contumacious, the court may order him committed until the fine or a specified part of it or the fees or costs are paid. The maximum term of imprisonment for such contumacious nonpayment shall be specified in the order of commitment.

D. If it appears that a defendant's default in the payment of a fine, fees or costs is not contumacious, the court may allow the defendant additional time for payment, reduce the amount of the fine or of each installment, revoke the fine or the unpaid portion in whole or in part or require the defendant to perform community service in lieu of the fine, fees or costs.

History: 1953 Comp., 41-21-8, enacted by Laws 1971, ch. 236, 1; 1991, ch. 54, 1; 1993, ch. 155, 1.



Section 31-12-6 - Costs of conviction.

31-12-6. Costs of conviction.

In every case wherein there is a conviction, the costs may be adjudged against the defendant.

History: Laws 1858-1859, p. 30; C.L. 1865, ch. 46, 14; C.L. 1884, 2506; C.L. 1897, 3445; Code 1915, 4450; C.S. 1929, 105-2229; 1941 Comp., 42-1304; 1953 Comp., 41-13-4; Laws 1972, ch. 71, 16.



Section 31-12-7 - Motor vehicles; influence of intoxicating liquor or drugs; fee upon conviction.

31-12-7. Motor vehicles; influence of intoxicating liquor or drugs; fee upon conviction.

Notwithstanding the provisions of Section 66-8-102 NMSA 1978 or any municipal ordinance that prohibits driving while under the influence of intoxicating liquor or drugs, a person convicted of a violation of Section 66-8-102 NMSA 1978 or a violation of a municipal ordinance that prohibits driving while under the influence of intoxicating liquor or drugs shall be assessed by the court, in addition to any other fee or fine:

A. a fee of eighty-five dollars ($85.00) to defray the costs of chemical and other tests used to determine the influence of liquor or drugs; and

B. a fee of seventy-five dollars ($75.00) to fund comprehensive community programs for the prevention of driving while under the influence of intoxicating liquor or drugs and for other traffic safety purposes.

History: Laws 1981, ch. 367, 1; 1988, ch. 56, 5; 1991, ch. 245, 1; 1997, ch. 203, 1; 2010, ch. 5, 1.



Section 31-12-8 - Controlled substances; fee upon conviction; municipal ordinance requirement.

31-12-8. Controlled substances; fee upon conviction; municipal ordinance requirement.

A. A person convicted of a violation of the provisions of the Controlled Substances Act [30-31-1 NMSA 1978] or a person convicted of distribution or possession of a controlled substance pursuant to municipal ordinance shall be assessed, in addition to any other fee or fine, a fee of seventy-five dollars ($75.00) to defray the costs of chemical and other analyses of controlled substances.

B. Every municipality which has enacted an ordinance making possession or distribution of a controlled substance unlawful shall enact an ordinance to require assessment of the fee pursuant to Subsection A of this section and to provide for transmittal of the money collected to the administrative office of the courts pursuant to Section 31-12-9 NMSA 1978, notwithstanding the provisions of Section 35-14-7 NMSA 1978. All fees collected under this section shall be subject to an audit by the state auditor.

History: Laws 1981, ch. 367, 2; 1984, ch. 82, 1; 1988, ch. 14, 5.



Section 31-12-9 - Crime laboratory fund created; appropriation.

31-12-9. Crime laboratory fund created; appropriation.

There is created in the state treasury the "crime laboratory fund". All fees collected pursuant to the provisions of Sections 31-12-7 and 31-12-8 NMSA 1978 shall be transmitted monthly to the administrative office of the courts for credit to the crime laboratory fund. All balances in the crime laboratory fund of fees collected pursuant to the provisions of Subsection A of Section 31-12-7 NMSA 1978 are appropriated to the administrative office of the courts for payment upon invoice to the scientific laboratory division of the health and environment department [department of health], the New Mexico state police crime laboratory division and the Albuquerque police crime laboratory for costs related to chemical and other tests and analyses described in those sections and incurred by these laboratories and local law enforcement agencies. Payments out of the crime laboratory fund of fees collected pursuant to the provisions of Subsection A of Section 31-12-7 NMSA 1978 shall be made on vouchers issued and signed by the director of the administrative office of the courts upon warrants drawn by the department of finance and administration. All balances in the crime laboratory fund of fees collected pursuant to the provisions of Subsection B of Section 31-12-7 NMSA 1978 are appropriated to the traffic safety bureau of the transportation program division of the state highway and transportation department to provide funds to approved comprehensive community programs for the prevention of driving while under the influence of alcohol or drugs and for other traffic safety purposes. Payment out of the crime laboratory fund of fees collected pursuant to the provisions of Subsection B of Section 31-12-7 NMSA 1978 shall be made on vouchers issued and signed by the chief of the traffic safety bureau upon warrants drawn by the department of finance and administration.

History: Laws 1981, ch. 367, 3; 1989, ch. 324, 22; 1991, ch. 245, 2.



Section 31-12-11 - Court fees; deposit in the domestic violence offender treatment or intervention fund.

31-12-11. Court fees; deposit in the domestic violence offender treatment or intervention fund.

A. In addition to any other fees collected in the district court, metropolitan court and magistrate court, those courts shall assess and collect from a person convicted of a penalty assessment misdemeanor, traffic violation, petty misdemeanor, misdemeanor or felony offense a "domestic violence offender treatment fee" of five dollars ($5.00).

B. Domestic violence offender treatment fees shall be deposited in the domestic violence offender treatment or intervention fund.

History: Laws 2003, ch. 387, 1; 2008, ch. 7, 1.



Section 31-12-12 - Domestic violence offender treatment or intervention fund created; appropriation; program requirements.

31-12-12. Domestic violence offender treatment or intervention fund created; appropriation; program requirements.

A. The "domestic violence offender treatment or intervention fund" is created in the state treasury. All fees collected pursuant to the provisions of Section 31-12-11 NMSA 1978 shall be transmitted monthly to the department of finance and administration for credit to the domestic violence offender treatment or intervention fund.

B. Balances in the domestic violence offender treatment or intervention fund are appropriated to the children, youth and families department to provide funds to domestic violence offender treatment or intervention programs to defray the cost of providing treatment or intervention to domestic violence offenders. Unexpended or unencumbered balances remaining in the fund at the end of any fiscal year shall not revert to the general fund.

C. Payment out of the domestic violence offender treatment or intervention fund shall be made on vouchers issued and signed by the secretary of children, youth and families upon warrants drawn by the department of finance and administration.

D. In order to be eligible for money from the domestic violence offender treatment or intervention fund, a domestic violence offender treatment or intervention program shall include the following components in its program:

(1) an initial assessment to determine if a domestic violence offender will benefit from participation in the program;

(2) a written contract, which must be signed by the domestic violence offender, that sets forth:

(a) attendance and participation requirements;

(b) consequences for failure to attend or participate in the program; and

(c) a confidentiality clause that prohibits disclosure of information revealed during treatment or intervention sessions;

(3) strategies to hold domestic violence offenders accountable for their violent behavior;

(4) a requirement that group discussions are limited to members of the same gender;

(5) an education component that:

(a) defines physical, emotional, sexual, economic and verbal abuse and techniques for stopping those forms of abuse; and

(b) examines gender roles, socialization, the nature of violence, the dynamics of power and control and the effects of domestic violence on children;

(6) a requirement that a domestic violence offender not be under the influence of alcohol or drugs during a treatment or intervention session;

(7) a requirement, except with respect to a domestic violence offender who is a voluntary participant in the program, that the program provide monthly written reports to the presiding judge or the domestic violence offender's probation or parole officer regarding:

(a) proof of the domestic violence offender's enrollment in the program;

(b) progress reports that address the domestic violence offender's attendance, fee payments and compliance with other program requirements; and

(c) evaluations of progress made by the domestic violence offender and recommendations as to whether or not to require the offender's further participation in the program; and

(8) a requirement that the term of the program be at least fifty-two weeks.

E. Counseling for couples shall not be a component of a domestic violence offender treatment or intervention program.

F. As used in this section, "domestic violence offender" means a person:

(1) convicted for an offense pursuant to the provisions of the Crimes Against Household Members Act [30-3-10 NMSA 1978];

(2) convicted for violating an order of protection granted by a court pursuant to the provisions of the Family Violence Protection Act [40-13-1 NMSA 1978];

(3) referred to a domestic violence offender treatment or intervention program by a judge, a domestic violence special commissioner or the parole board; or

(4) who voluntarily participates in a domestic violence offender treatment or intervention program.

History: Laws 2003, ch. 387, 2; 2008, ch. 7, 2.



Section 31-12-13 - Crime victims reparation fee.

31-12-13. Crime victims reparation fee.

A. In addition to any other fees or penalties collected in a district court, metropolitan court and magistrate court, those courts shall assess and collect from a person convicted of a misdemeanor or felony offense a mandatory crime victims reparation fee. The fee shall be levied at the time of sentencing in addition to any sentence required or permitted by law, in accordance with the following schedule:

(1) a person convicted of a felony shall pay a crime victims reparation fee of seventy-five dollars ($75.00); and

(2) a person convicted of a misdemeanor shall pay a crime victims reparation fee of fifty dollars ($50.00).

B. Crime victim reparation fees shall be deposited in the crime victims reparation fund.

History: Laws 2015, ch. 10, 3.






Article 13 - Civil Rights and Pardons

Section 31-13-1 - Felony conviction; restoration of citizenship.

31-13-1. Felony conviction; restoration of citizenship.

A. A person who has been convicted of a felony shall not be permitted to vote in any statewide, county, municipal or district election held pursuant to the provisions of the Election Code [1-1-1 NMSA 1978], unless the person:

(1) has completed the terms of a suspended or deferred sentence imposed by a court;

(2) was unconditionally discharged from a correctional facility under the jurisdiction of the corrections department or was conditionally discharged from a correctional facility under the jurisdiction of the corrections department and has completed all conditions of probation or parole;

(3) was unconditionally discharged from a correctional facility under the jurisdiction of a federal corrections agency or was conditionally discharged from a correctional facility under the jurisdiction of a federal corrections agency and has completed all conditions of probation or parole; or

(4) has presented the governor with a certificate verifying the completion of the sentence and was granted a pardon or a certificate by the governor restoring the person's full rights of citizenship.

B. When a person has completed the terms of a suspended or deferred sentence imposed by a court for a felony conviction, the clerk of the district court shall notify the secretary of state. The secretary of state shall notify all county clerks that the person is eligible for registration.

C. A person who has served the entirety of a sentence imposed for a felony conviction, including a term of probation or parole shall be issued a certificate of completion by the corrections department. Upon issuance, the corrections department shall inform the person that the person is entitled to register to vote. The certificate of completion shall state that the person's voting rights are restored.

D. When the corrections department issues a person a certificate of completion, the corrections department shall notify the secretary of state that the person is entitled to register to vote. The secretary of state shall notify all county clerks that the person is eligible for registration. Additionally, a county clerk shall accept the following documents as proof that a person has served the entirety of the sentence for a felony conviction and is eligible for registration:

(1) a judgment and sentence from a court of this state, another state or the federal government, which shows on its face that the person has completed the entirety of the sentence;

(2) a certificate of completion from the corrections department; or

(3) a certificate of completion from another state or the federal government.

E. A person who has been convicted of a felony shall not be permitted to hold an office of public trust for the state, a county, a municipality or a district, unless the person has presented the governor with a certificate verifying the completion of the sentence and was granted a pardon or a certificate by the governor restoring the person's full rights of citizenship.

History: 1953 Comp., 40A-29-14, enacted by Laws 1963, ch. 303, 29-14; and recompiled as 1953 Comp., 40A-29-38, by Laws 1977, ch. 216, 16; 2001, ch. 46, 2.; 2005, ch. 116, 2.






Article 14 - Execution of Death Sentence



Article 15 - Public Defenders

Section 31-15-1 - Short title.

31-15-1. Short title.

Chapter 31, Article 15 NMSA 1978 may be cited as the "Public Defender Act".

History: 1953 Comp., 41-22A-1, enacted by Laws 1973, ch. 156, 1; 2013, ch. 195, 2.



Section 31-15-2 - Definitions.

31-15-2. Definitions.

As used in the Public Defender Act:

A. "chief" means the chief public defender;

B. "commission" means the public defender commission;

C. "court" means the district, metropolitan and magistrate courts of this state;

D. "department" means the public defender department;

E. "district" means a public defender district; and

F. "judge" means a judge of the district or metropolitan court or a magistrate.

History: 1953 Comp., 41-22A-3, enacted by Laws 1973, ch. 156, 2; 1985, ch. 32, 1; 2013, ch. 195, 3.



Section 31-15-2.1 - Public defender commission; membership; terms; removal.

31-15-2.1. Public defender commission; membership; terms; removal.

A. The public defender commission, created pursuant to Article 6, Section 39 of the constitution of New Mexico, consists of eleven members. Members shall be appointed as follows:

(1) the governor shall appoint one member;

(2) the chief justice of the supreme court shall appoint three members;

(3) the dean of the university of New Mexico school of law shall appoint three members;

(4) the speaker of the house of representatives shall appoint one member;

(5) the majority floor leaders of each chamber shall each appoint one member; and

(6) the president pro tempore of the senate shall appoint one member.

B. The appointments made by the chief justice of the supreme court and the dean of the university of New Mexico school of law shall follow the appointments made by the other appointing authorities and shall be made in such a manner so that each of the two largest major political parties, as defined in the Election Code, shall be equally divided on the commission.

C. Initial appointments to the commission shall be made by July 1, 2013. If a position remains vacant on July 1, 2013, the supreme court shall fill the vacancy. Initial terms of members appointed by the dean of the university of New Mexico school of law, the speaker of the house of representatives and the majority floor leader of the senate shall be for three years; and initial terms of members appointed by the governor and the chief justice of the supreme court shall be for two years.

D. Subsequent terms shall be for four years. A commission member shall not serve more than two consecutive terms. A commission member shall serve until the member's successor has been appointed and qualified. A vacancy on the commission shall be filled by the appointing authority for the remainder of the unexpired term.

E. A member may be removed by the commission for malfeasance, misfeasance or neglect of duty. If a member's professional status changes to render the member ineligible pursuant to the Public Defender Act, the member shall resign immediately.

F. Members of the commission are entitled to compensation pursuant to the provisions of the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other perquisite, compensation or allowance.

G. The commission is administratively attached to the department, and staff for the commission shall be provided by the department.

History: Laws 2013, ch. 195, 4.



Section 31-15-2.2 - Public defender commission; member qualifications.

31-15-2.2. Public defender commission; member qualifications.

A. A person appointed to the commission shall have:

(1) significant experience in the legal defense of criminal or juvenile justice cases; or

(2) demonstrated a commitment to quality indigent defense representation or to working with and advocating for the population served by the department.

B. The following persons shall not be appointed to and shall not serve on the commission:

(1) current prosecutors, law enforcement officials or employees of prosecutors or law enforcement officials;

(2) current public defenders or other employees of the department;

(3) current judges, judicial officials or employees of judges or judicial officials;

(4) current elected officials or employees of elected officials; or

(5) persons who currently contract with or receive funding from the department or employees of such persons.

History: Laws 2013, ch. 195, 5.



Section 31-15-2.3 - Public defender commission; organization; meetings.

31-15-2.3. Public defender commission; organization; meetings.

A. The commission shall hold its first meeting by September 1, 2013 and shall organize and elect a chair at that meeting. Three subsequent meetings shall be held in 2013. Thereafter, the commission shall meet at least four times a year, as determined by a majority of commission members. Meetings shall be held at the call of the chair or the chief or at the request of four commission members.

B. The commission shall appoint the chief by October 15, 2013.

C. A majority of commission members constitutes a quorum for the transaction of business, and an action by the commission is not valid unless six or more members concur.

D. The commission may adopt rules and shall keep a record of its proceedings.

E. A commission member may select a designee to serve in the member's stead only once per year.

History: Laws 2013, ch. 195, 6.



Section 31-15-2.4 - Public defender commission; powers and duties; restriction on individual member.

31-15-2.4. Public defender commission; powers and duties; restriction on individual member.

A. The commission shall exercise independent oversight of the department, set representation standards for the department and provide guidance and support to the chief in the administration of the department and the representation of indigent persons pursuant to the Public Defender Act.

B. The commission shall develop fair and consistent standards for the operation of the department and the provision of services pursuant to the Public Defender Act, including standards relating to:

(1) the minimum experience, training and qualifications for appointed, contract and staff attorneys in both adult and juvenile cases in coordination with the state personnel office;

(2) monitoring and evaluating appointed, contract and staff attorneys;

(3) ethically responsible caseload and workload levels and workload monitoring protocols for staff attorneys, contract attorneys and district defender offices;

(4) the competent and efficient representation of clients whose cases present conflicts of interest;

(5) qualifications and performance of appointed, contract and staff attorneys in capital cases at the trial, appellate and post-conviction levels; and

(6) personnel policies and procedures, including the development of public defender personnel rules, to establish an independent system of personnel administration for the department; provided that no employee of the department, except the chief, assistant chief public defenders, appellate defender and district public defenders, shall have fewer rights than under the Personnel Act [Chapter 10, Article 9 NMSA 1978] and under administrative rules applicable to state employees on the effective date of this 2014 act.

C. An individual member of the commission shall not interfere with the discretion, professional judgment or advocacy of a public defender, a public defender office, a public defender contractor or an assigned counsel in the representation of a public defender client.

History: Laws 2013, ch. 195, 7; 2014, ch. 78, 2.



Section 31-15-4 - Chief public defender; appointment; qualifications; removal.

31-15-4. Chief public defender; appointment; qualifications; removal.

A. The chief shall be the administrative head of the department. The commission shall appoint a chief for a term of four years by approval of two-thirds of its members. The commission may reappoint a chief for subsequent terms. A vacancy in the office of the chief shall be filled by appointment by the commission.

B. The commission shall appoint as chief only a person with the following qualifications:

(1) an attorney licensed to practice law in New Mexico or who will be so licensed within one year of appointment;

(2) an attorney whose practice of law has been active for at least five years immediately preceding the date of this appointment;

(3) an attorney whose practice of law has included a minimum of five years' experience in defense of persons accused of crime; and

(4) an attorney who has clearly demonstrated management or executive experience.

C. The chief may be removed by the commission; provided, however, that no removal shall be made without notice of hearing and an opportunity to be heard having been first given to the chief.

History: 1953 Comp., 41-22A-4, enacted by Laws 1973, ch. 156, 4; 1977, ch. 257, 58; 1985, ch. 32, 2; 2013, ch. 195, 8.



Section 31-15-5 - Public defender department; administration; finance.

31-15-5. Public defender department; administration; finance.

A. The headquarters of the department shall be maintained at Santa Fe.

B. All salaries and other expenses of the department shall be paid by warrants of the secretary of finance and administration, supported by vouchers signed by the chief or the chief's authorized representative and in accordance with budgets approved by the state budget division of the department of finance and administration.

History: 1953 Comp., 41-22A-5, enacted by Laws 1978, ch. 14, 1; 2013, ch. 195, 9.



Section 31-15-5.1 - Public defender automation fund created; administration; distribution.

31-15-5.1. Public defender automation fund created; administration; distribution.

A. The "public defender automation fund" is created in the state treasury. The fund shall be administered by the department. The department shall report on the status of the fund to the legislative finance committee during each legislative interim.

B. All balances in the public defender automation fund are appropriated to the department for the purchase and maintenance of automation systems for the department.

C. Payments from the public defender automation fund shall be made pursuant to vouchers issued and signed by the chief upon warrants drawn by the secretary of finance and administration. Any purchase or lease-purchase agreement entered into pursuant to this section shall be entered into in accordance with the Procurement Code [13-1-28 through 13-1-199 NMSA 1978].

History: Laws 1993, ch. 79, 2; 2013, ch. 195, 10.



Section 31-15-6 - Public defender department; powers.

31-15-6. Public defender department; powers.

The department may receive on behalf of the state any gifts, grants-in-aid, donations or bequests from any source to be used in carrying out the purposes of the Public Defender Act [31-15-1 NMSA 1978].

History: 1953 Comp., 41-22A-6, enacted by Laws 1973, ch. 156, 6.



Section 31-15-7 - Chief public defender; general duties and powers.

31-15-7. Chief public defender; general duties and powers.

A. The chief is responsible to the commission for the operation of the department. It is the chief's duty to manage all operations of the department and to:

(1) administer and carry out the provisions of the Public Defender Act with which the chief is charged;

(2) exercise authority over and provide general supervision of employees of the department; and

(3) represent and advocate for the department and its clients.

B. To perform the chief's duties, the chief has every power implied as necessary for that purpose, those powers expressly enumerated in the Public Defender Act or other laws and full power and authority to:

(1) exercise general supervisory authority over all employees of the department;

(2) delegate authority to subordinates as the chief deems necessary and appropriate;

(3) within the limitations of applicable appropriations and applicable laws, employ and fix the compensation of those persons necessary to discharge the chief's duties;

(4) organize the department into those units the chief deems necessary and appropriate to carry out the chief's duties;

(5) conduct research and studies that will improve the operation of the department and the administration of the Public Defender Act;

(6) provide courses of instruction and practical training for employees of the department that will improve the operation of the department and the administration of the Public Defender Act;

(7) purchase or lease personal property and lease real property for the use of the department;

(8) maintain records and statistical data that reflect the operation and administration of the department;

(9) submit an annual report and budget covering the operation of the department together with appropriate recommendations to the commission and, upon approval by the commission, to the legislature and the governor;

(10) serve as defense counsel under the Public Defender Act as necessary and appropriate;

(11) formulate a fee schedule for attorneys who are not employees of the department who serve as counsel for indigent persons under the Public Defender Act;

(12) adopt a standard to determine indigency;

(13) provide for the collection of reimbursement from each person who has received legal representation or another benefit under the Public Defender Act after a determination is made that the person was not indigent according to the standard for indigency adopted by the department. Any amounts recovered shall be paid to the state treasurer for credit to the general fund;

(14) require each person who desires legal representation or another benefit under the Public Defender Act to enter into a contract with the department agreeing to reimburse the department if a determination is made that the person was not indigent according to the standard for indigency adopted by the department; and

(15) certify contracts and expenditures for litigation expenses, including contracts and expenditures for professional and nonprofessional experts, investigators and witness fees, but not including attorney contracts, pursuant to the provisions of the Procurement Code [13-1-28 through 13-1-199 NMSA 1978].

History: 1953 Comp., 41-22A-7, enacted by Laws 1973, ch. 156, 7; 1977, ch. 257, 60; 1985, ch. 32, 3; 1987, ch. 20, 1; 2001, ch. 34, 1; 2013, ch. 195, 11; 2014, ch. 78, 3.



Section 31-15-8 - Duty of chief public defender to establish appellate division; duty of appellate division.

31-15-8. Duty of chief public defender to establish appellate division; duty of appellate division.

A. The chief shall establish within the department an appellate division. The appellate division shall be headed by the appellate defender.

B. The appellate division shall assist the chief and district public defenders by providing representation before the court of appeals and the supreme court in appellate, review and postconviction proceedings involving persons represented under the Public Defender Act.

C. The appellate division shall assist private counsel not employed under the Public Defender Act in any appellate, review or postconviction remedy proceeding by providing representation for persons entitled to representation under the Indigent Defense Act [31-16-1 through 31-16-10 NMSA 1978].

History: 1953 Comp., 41-22A-8, enacted by Laws 1973, ch. 156, 8; 2014, ch. 78, 4.



Section 31-15-9 - Duty of chief public defender to establish district public defender office; appointment of district public defender.

31-15-9. Duty of chief public defender to establish district public defender office; appointment of district public defender.

A. The chief shall designate one or more public defender districts having boundaries coextensive with the boundaries of one or more judicial districts of this state. The chief shall consider the demand for legal services provided under the Public Defender Act [31-15-1 NMSA 1978], criminal case load statistics, population, geographical characteristics and any other relevant factor in the designation of public defender districts.

B. The chief may review the designation of districts at any time. The review shall be based on the same factors enumerated in Subsection A of this section. On the basis of the review the chief may change the designation of any district so long as the new designation has boundaries coextensive with the boundaries of one or more judicial districts of this state.

C. The chief shall appoint a district public defender in each district. The district public defender shall administer the operation of the district and shall serve at the pleasure of the chief. Each district public defender shall be an attorney licensed to practice law in the highest courts of this state and a resident of this state.

History: 1953 Comp., 41-22A-9, enacted by Laws 1973, ch. 156, 9.



Section 31-15-10 - Duties of district public defender.

31-15-10. Duties of district public defender.

A. Under the supervision and control of the chief, each district public defender shall administer the operation of the department office within his district.

B. The district public defender or the chief may authorize the representation of a person who is without counsel and who is financially unable to obtain counsel when that person is under investigation for allegedly committing murder or any other felony criminal offense.

C. The district public defender shall represent every person without counsel who is financially unable to obtain counsel and who is charged in any court within the district with any crime that carries a possible sentence of imprisonment. The representation shall begin not later than the time of the initial appearance of the person before any court and shall continue throughout all stages of the proceedings against him, including any appeal, as directed by the chief.

D. The district public defender shall represent any person within the district who is without counsel and who is financially unable to obtain counsel in any state postconviction proceeding.

E. The district public defender shall notify the chief if, for any reason, he is unable to represent a person entitled to his representation, and the chief shall make provision for representation.

F. The district public defender may confer with any person who is not represented by counsel and who is being forcibly detained.

History: 1953 Comp., 41-22A-10, enacted by Laws 1973, ch. 156, 10; 2001, ch. 34, 2.



Section 31-15-11 - Compensation; private practice of law by attorneys employed by the department prohibited.

31-15-11. Compensation; private practice of law by attorneys employed by the department prohibited.

A. For the purposes of the exempt salaries plan prepared pursuant to Section 10-9-5 NMSA 1978, each district public defender shall be considered an assistant in the offices of the chief.

B. All employees of the department other than the chief, assistant chief public defenders, appellate defender and district public defenders shall be subject to the provisions of the Personnel Act [Chapter 10, Article 9 NMSA 1978], unless the employees are exempted from the Personnel Act by the commission.

C. Before the commission may exempt the department from the Personnel Act, the commission shall develop and adopt personnel policies for the department; provided that no employee of the department, except the chief, assistant chief public defenders, appellate defender and district public defenders, shall have fewer rights under these policies than under the Personnel Act [and under administrative rules applicable to state employees on the effective date of this 2014 act.

D. No chief, assistant chief public defender, appellate defender, district public defender or attorney hired on a full-time basis as an assistant to the chief or to a district public defender, while holding that office or employed in that capacity, shall engage in the private practice of law. Attorneys who serve as counsel for indigent persons under contract with the department may engage in the private practice of law.

History: 1953 Comp., 41-22A-11, enacted by Laws 1973, ch. 156, 11; 1977, ch. 257, 61; 2014, ch. 78, 5.



Section 31-15-12 - Explanation of rights; waiver of counsel; application fee; indigency determination.

31-15-12. Explanation of rights; waiver of counsel; application fee; indigency determination.

A. If any person charged with any crime or a delinquent act that carries a possible sentence of imprisonment appears in any court without counsel, the judge shall inform him of his right:

(1) to confer with the district public defender; and

(2) if he is financially unable to obtain counsel, to be represented by the district public defender at all stages of the proceedings against him.

B. Following notification of any person under Subsection A of this section, the judge shall notify the district public defender and continue the proceedings until the person has applied with the district public defender.

C. A person shall pay a non-refundable application fee of ten dollars ($10.00) at the time the person applies with the public defender for representation. The fee shall be deposited in the public defender automation fund. The public defender shall determine if the person is indigent and unable to pay the fee, subject to review by the court. When the person remains in custody and is unable to pay the fee, the court may waive payment of the fee.

D. Peace officers shall notify the district public defender of any person not represented by counsel who is being forcibly detained and who is charged with, or under suspicion of, the commission of any crime that carries a possible sentence of imprisonment, unless the person has previously appeared in court upon that charge.

E. Any person entitled to representation by the district public defender may intelligently waive his right to representation. The waiver may be for all or any part of the proceedings. The waiver shall be in writing and countersigned by a district public defender.

History: 1953 Comp., 41-22A-12, enacted by Laws 1973, ch. 156, 12; 1993, ch. 79, 1.






Article 16 - Defense of Indigents

Section 31-16-1 - Short title.

31-16-1. Short title.

Sections 58 through 68 [31-16-1 to 31-16-10 NMSA 1978] of this act may be cited as the "Indigent Defense Act".

History: 1953 Comp., 41-22-1, enacted by Laws 1968, ch. 69, 58.



Section 31-16-2 - Definitions.

31-16-2. Definitions.

As used in the Indigent Defense Act [31-16-1 NMSA 1978]:

A. "detain" means to have in custody or otherwise deprive of freedom of action;

B. "expenses", when used with reference to representation, includes the expenses of investigation, other preparation and trial;

C. "needy person" means a person who, at the time his need is determined by the court, is unable, without undue hardship, to provide for all or a part of the expenses of legal representation from available present income and assets; and

D. "serious crime" includes a felony and any misdemeanor or offense which carries a possible penalty of confinement for more than six months.

History: 1953 Comp., 41-22-2, enacted by Laws 1968, ch. 69, 59; 1973, ch. 210, 1.



Section 31-16-3 - Right to representation.

31-16-3. Right to representation.

A. A needy person who is being detained by a law enforcement officer, or who is under formal charge of having committed, or is being detained under a conviction of, a serious crime, is entitled to be represented by an attorney to the same extent as a person having his own counsel and to be provided with the necessary services and facilities of representation, including investigation and other preparation. The attorney, services and facilities and expenses and court costs shall be provided at public expense for needy persons.

B. A needy person entitled to representation by an attorney under Subsection A is entitled to be:

(1) counseled and defended at all stages of the matter beginning with the earliest time when a person providing his own counsel would be entitled to be represented by an attorney;

(2) represented in any appeal or review proceedings; and

(3) represented in any other postconviction proceeding that the attorney or the needy person considers appropriate unless the court in which the proceeding is brought determines that it is not a proceeding that a reasonable person with adequate means would be willing to bring at his own expense.

C. A needy person's right to a benefit under this section is unaffected by his having provided a similar benefit at his own expense, or by his having waived it, at an earlier stage.

History: 1953 Comp., 41-22-3, enacted by Laws 1968, ch. 69, 60.



Section 31-16-4 - Notice of right to representation.

31-16-4. Notice of right to representation.

A. If a person who is being detained by a law enforcement officer, or who is under formal charge of having committed, or is being detained under a conviction of, a serious crime, is not represented by an attorney under conditions in which a person having his own counsel would be entitled to be so represented, the law enforcement officers concerned, upon commencement of detention, or the court, upon formal charge, as the case may be, shall clearly inform him of the right of a needy person to be represented by an attorney at public expense and, if the person detained or charged does not have an attorney, notify the district court concerned that he is not so represented.

B. Upon commencement of any later judicial proceeding relating to the same matter, the presiding officer shall clearly inform the person so detained or charged of the right of a needy person to be represented by an attorney at public expense.

C. If the district court determines that the person is entitled to be represented by an attorney at public expense, it shall promptly assign an attorney who shall represent the person in accordance with the terms of his assignment.

History: 1953 Comp., 41-22-4, enacted by Laws 1968, ch. 69, 61.



Section 31-16-5 - Determination of indigency.

31-16-5. Determination of indigency.

A. The determination of whether a person covered by Section 60 [31-16-3 NMSA 1978] of the Indigent Defense Act is a needy person shall be deferred until his first appearance in court or in a suit for payment or reimbursement under Section 66 [31-16-9 NMSA 1978] of the Indigent Defense Act, whichever occurs earlier. Thereafter, the court concerned shall determine, with respect to each proceeding, whether he is a needy person.

B. In determining whether a person is a needy person and the extent of his inability to pay, the court concerned may consider such factors as income, property owned, outstanding obligations and the number and ages of his dependents. Release on bail does not necessarily prevent him from being a needy person. In each case, the person shall, subject to the penalties for perjury, certify in writing or by other record material factors relating to his ability to pay as the court prescribes.

C. To the extent that a person covered by Section 60 of the Indigent Defense Act is able to provide for an attorney, the other necessary services and facilities of representation and court costs, the court may order him to provide for their payment.

History: 1953 Comp., 41-22-5, enacted by Laws 1968, ch. 69, 62.



Section 31-16-6 - Waiver of right to representation.

31-16-6. Waiver of right to representation.

A person who has been appropriately informed under Section 61 [31-16-4 NMSA 1978] of the Indigent Defense Act may waive in writing or by other record any right provided by the Indigent Defense Act if the court authorized to appoint counsel, at the time of or after waiver, finds of record that he has acted with full awareness of his rights and of the consequences of a waiver and if the waiver is otherwise according to law. The court shall consider such factors as the person's age, education and familiarity with English and the complexity of the crime involved.

History: 1953 Comp., 41-22-6, enacted by Laws 1968, ch. 69, 63.



Section 31-16-7 - Recovery from defendant.

31-16-7. Recovery from defendant.

A. The district attorney may, on behalf of the state, recover payment or reimbursement, as the case may be, from each person who has received legal assistance or another benefit under the Indigent Defense Act [31-16-1 NMSA 1978]:

(1) to which he was not entitled;

(2) with respect to which he was not a needy person when he received it; or

(3) with respect to which he has failed to make the certificate required by Section 62 B [31-16-5 NMSA 1978] of the Indigent Defense Act and for which he refuses to pay. Suit must be brought within six years after the date on which the aid was received.

B. The district attorney may, on behalf of the state, recover payment or reimbursement, as the case may be, from each person other than a person covered by Subsection A who has received legal assistance under the Indigent Defense Act and who, on the date on which suit is brought, is financially able to pay or reimburse the state for it according to the standards of ability to pay applicable under the Indigent Defense Act but refuses to do so. Suit must be brought within three years after the date on which the benefit was received.

C. Amounts recovered under this section shall be paid to the state treasurer for credit to the state general fund.

History: 1953 Comp., 41-22-7, enacted by Laws 1968, ch. 69, 64.



Section 31-16-8 - Payment of costs, expenses and attorney fees.

31-16-8. Payment of costs, expenses and attorney fees.

A. Payments of costs, expenses and attorney fees under the Indigent Defense Act [31-16-1 NMSA 1978] shall be made from:

(1) funds appropriated to the supreme court with respect to habeas corpus matters initiated in that court; and

(2) funds appropriated to the district court with respect to all stages of proceedings initiated in the district court.

B. The court assigning counsel under the Indigent Defense Act shall pay costs, including the costs of transcripts where appropriate, shall reimburse counsel for direct expenses the court determines to have been properly incurred by him and shall pay to counsel fees:

(1) for services in magistrate courts and district courts where the proceedings are terminated prior to trial in the district court, a sum fixed by the court at not less than one dollar ($1.00) nor more than three hundred dollars ($300);

(2) for services in magistrate courts and district courts which include trial in the district court and, where appropriate, filing notice of appeal, a sum fixed by the court at not less than one dollar ($1.00) nor more than four hundred dollars ($400);

(3) for services in postconviction remedy proceedings in the district court, a sum fixed by the court at not less than one dollar ($1.00) nor more than one hundred fifty dollars ($150);

(4) for services in prosecuting any appeal or review in the court of appeals or the supreme court, a sum fixed by the court at not less than one dollar ($1.00) nor more than five hundred dollars ($500);

(5) for services in habeas corpus proceedings in the supreme court, a sum fixed by the court at not less than one dollar ($1.00) nor more than one hundred fifty dollars ($150); and

(6) for services in any case involving a capital offense, a sum fixed by the court.

History: 1953 Comp., 41-22-8, enacted by Laws 1968, ch. 69, 65.



Section 31-16-9 - Contractual services of counsel.

31-16-9. Contractual services of counsel.

In order to facilitate representation in matters arising before appearance in any court in matters covered by the Indigent Defense Act [31-16-1 NMSA 1978], the director of the administrative office of the courts may, upon direction of the supreme court with respect to habeas corpus proceedings initiated in the supreme court, or upon request of a district court, enter into contracts with attorneys designated by these courts whereby the attorney shall undertake to perform the services of assigned counsel in all or any specified portion of the cases originating within the judicial district. All contracts shall be approved by the chief justice of the supreme court and all payments provided therein shall be made by the supreme court or in the appropriate district court requesting the contract, but in no instance shall contract payments exceed the maximums set out in Section 65 [31-16-8 NMSA 1978] of the Indigent Defense Act.

History: 1953 Comp., 41-22-9, enacted by Laws 1968, ch. 69, 66.



Section 31-16-10 - Counsel not subject to liability.

31-16-10. Counsel not subject to liability.

No attorney assigned or contracted with to perform services under the Indigent Defense Act [31-16-1 NMSA 1978] shall be held liable in any civil action respecting his performance or nonperformance of such services.

History: 1953 Comp., 41-22-10, enacted by Laws 1968, ch. 69, 67.






Article 16A - Preprosecution Diversion

Section 31-16A-1 - Short title.

31-16A-1. Short title.

This act [31-16A-1 to 31-16A-8 NMSA 1978] may be cited as the "Preprosecution Diversion Act".

History: Laws 1981, ch. 33, 1.



Section 31-16A-2 - Purpose.

31-16A-2. Purpose.

The purposes of the Preprosecution Diversion Act [31-16A-1 NMSA 1978] are to remove those persons from the criminal justice system who are most amenable to rehabilitation and least likely to commit future offenses, to provide those persons with services designed to assist them in avoiding future criminal activity, to conserve community and criminal justice resources, to provide standard guidelines and to evaluate preprosecution programs.

History: Laws 1981, ch. 33, 2.



Section 31-16A-3 - Program establishment.

31-16A-3. Program establishment.

Each district attorney shall establish a preprosecution diversion program in his judicial district in accordance with the provisions of the Preprosecution Diversion Act [31-16A-1 NMSA 1978] to the extent public or private funds permit.

History: Laws 1981, ch. 33, 3.



Section 31-16A-4 - Eligibility.

31-16A-4. Eligibility.

A. A defendant must meet the following minimum criteria to be eligible for a preprosecution diversion program:

(1) the defendant must have no prior felony convictions for a violent crime and no prior felony convictions for any crime for the previous ten years;

(2) the crime alleged to have been committed by the defendant is nonviolent in nature, with the exception of domestic disputes not involving a minor;

(3) if the defendant was on probation previously, his probation must not have been revoked or unsatisfactorily discharged;

(4) the defendant has not been admitted into a similar program for the previous ten years;

(5) the defendant is willing to participate in the program and submit to all program requirements;

(6) the crime alleged to have been committed by the defendant does not involve substantial sale or possession of controlled substances; and

(7) a person meeting all of the above criteria and any additional criteria established by the district attorney may be entered into the preprosecution diversion program. The district attorney may elect to not divert a person to the preprosecution diversion program even though that person meets the minimum criteria herein set forth. A decision by the district attorney to not divert to the preprosecution diversion program is not subject to appeal and may not be raised as a defense to any prosecution or habitual offender proceeding.

B. A district attorney may set additional criteria.

History: Laws 1981, ch. 33, 4.



Section 31-16A-5 - Program functions and responsibilities.

31-16A-5. Program functions and responsibilities.

The preprosecution diversion program in each judicial district shall include:

A. individual counseling and guidance for all participants;

B. required victim restitution where applicable to the extent practical. In addition to monetary restitution, a program may require public service restitution; and

C. referral resources where clients may be sent for treatment and rehabilitation.

History: Laws 1981, ch. 33, 5.



Section 31-16A-6 - Waivers; suspension of criminal proceedings.

31-16A-6. Waivers; suspension of criminal proceedings.

A. A defendant must secure or be appointed defense counsel to be present at a preprosecution diversion screening interview prior to applying for acceptance into a preprosecution diversion program, and, upon applying, the defendant shall waive his constitutional right to a preliminary hearing as set forth in Rule 15(d) of the Rules of Criminal Procedure for the Magistrate Courts [Rule 6-202D NMRA].

B. If a defendant is certified eligible by the district attorney and by the preprosecution diversion program, the defendant shall also waive his constitutional right to a speedy trial and any rights as provided by Rule 37(b) of the Rules of Criminal Procedure for the District Court [Courts] [Rule 5-604B NMRA]. Upon entry of this waiver, the district attorney shall divert the defendant into the preprosecution diversion program and criminal proceedings against the defendant shall be suspended. Participating defendants shall also waive any confidentiality provided by the Arrest Record Information Act [29-10-1 NMSA 1978] to permit scrutiny of records; provided that the publication of the personal information, except the name of the defendant, gathered while a defendant is participating in a program shall not be a public record.

History: Laws 1981, ch. 33, 6.



Section 31-16A-7 - Program participation; costs; termination.

31-16A-7. Program participation; costs; termination.

A. A defendant may be diverted to a preprosecution diversion program for no less than six months and no longer than two years. A district attorney may extend the diversion period for a defendant as a disciplinary measure or to allow adequate time for restitution, provided that the extension coupled with the original period does not exceed two years. A district attorney may require as a program requirement that a defendant agree to such reasonable conditions as the district attorney deems necessary to ensure that the defendant will observe the laws of the United States and the various states and the ordinances of any municipality and shall require the defendant to pay to his office the costs related to his participation in the program not exceeding one thousand twenty dollars ($1,020) annually to be paid in monthly installments of not less than fifteen dollars ($15.00) and not more than eighty-five dollars ($85.00), subject to modification by the district attorney on the basis of changed financial circumstances. All costs collected by a district attorney pursuant to this subsection shall be transmitted to the administrative office of the district attorneys for credit to the district attorney fund.

B. If a defendant does not comply with the terms, conditions and requirements of a preprosecution diversion program, his participation in the program shall be terminated, and the district attorney may proceed with the suspended criminal prosecution of the defendant.

C. If the participation of a defendant in a preprosecution diversion program is terminated, the district attorney shall state in writing the specific reasons for the termination, which reasons shall be available for review by the defendant and his counsel.

History: Laws 1981, ch. 33, 7; 1984, ch. 110, 5.



Section 31-16A-8 - Record keeping.

31-16A-8. Record keeping.

A. Each district attorney shall maintain an accurate record of each individual accepted into a preprosecution diversion program for the purpose of complying with the requirements of Paragraph (4) of Subsection A of Section 4 [31-16A-4A(4) NMSA 1978] of the Preprosecution Diversion Act.

B. Each district attorney shall be required to forward to the state police accurate records of acceptance, successful termination or unsuccessful termination of each individual accepted into the program. The state police shall be required to maintain accurate records of all information forwarded to them by each respective district attorney concerning acceptance, successful termination or unsuccessful termination of all preprosecution diversion programs.

History: Laws 1981, ch. 33, 8.






Article 17 - Victim Restitution

Section 31-17-1 - Victim restitution.

31-17-1. Victim restitution.

A. It is the policy of this state that restitution be made by each violator of the Criminal Code [30-1-1 NMSA 1978] to the victims of his criminal activities to the extent that the defendant is reasonably able to do so. This section shall be interpreted and administered to effectuate this policy. As used in this section, unless the context otherwise requires:

(1) "victim" means any person who has suffered actual damages as a result of the defendant's criminal activities;

(2) "actual damages" means all damages which a victim could recover against the defendant in a civil action arising out of the same facts or event, except punitive damages and damages for pain, suffering, mental anguish and loss of consortium. Without limitation, "actual damages" includes damages for wrongful death;

(3) "criminal activities" includes any crime for which there is a plea of guilty or verdict of guilty, upon which a judgment may be rendered and any other crime committed after July 1, 1977 which is admitted or not contested by the defendant; and

(4) "restitution" means full or partial payment of actual damages to a victim.

B. If the trial court exercises either of the sentencing options under Section 31-20-6 NMSA 1978, the court shall require as a condition of probation or parole that the defendant, in cooperation with the probation or parole officer assigned to the defendant, promptly prepare a plan of restitution, including a specific amount of restitution to each victim and a schedule of restitution payments. If the defendant is currently unable to make any restitution but there is a reasonable possibility that the defendant may be able to do so at some time during his probation or parole period, the plan of restitution shall also state the conditions under which or the event after which the defendant will make restitution. If the defendant believes that he will not be able to make any restitution, he shall so state and shall specify the reasons. If the defendant believes that no person suffered actual damages as a result of the defendant's criminal activities, he shall so state.

C. The defendant's plan of restitution and the recommendations of his probation or parole officer shall be submitted promptly to the court. The court shall promptly enter an order approving, disapproving or modifying the plan, taking into account the factors enumerated in Subsection D of this section. Compliance with the plan of restitution as approved or modified by the court shall be a condition of the defendant's probation or parole. Restitution payments shall be made to the clerk of the court unless otherwise directed by the court. The court thereafter may modify the plan at any time upon the defendant's request or upon the court's own motion. If the plan as approved or modified does not require full payment of actual damages to all victims or if the court determines that the defendant is not able and will not be able to make any restitution at any time during his probation or parole period or that no person suffered actual damages as a result of the defendant's criminal activities, the court shall file a specific written statement of its reasons for and the facts supporting its action or determination.

D. An order requiring an offender to pay restitution, validly entered pursuant to this section, constitutes a judgment and lien against all property of a defendant for the amount the defendant is obligated to pay under the order and may be recorded in any office for the filing of liens against real or personal property, or for garnishment. A judgment of restitution may be enforced by the state, a victim entitled under the order to receive restitution, a deceased victim's estate or any other beneficiary of the judgment in the same manner as a civil judgment. An order of restitution is enforceable, if valid, pursuant to this section, the Victims of Crime Act [31-26-1 NMSA 1978] or Article 2, Section 24 of the constitution of New Mexico. Nothing in this section shall be construed to limit the ability of a victim to pursue full civil legal remedies.

E. The probation or parole officer, when assisting the defendant in preparing the plan of restitution, and the court, before approving, disapproving or modifying the plan of restitution, shall consider the physical and mental health and condition of the defendant; the defendant's age, education, employment circumstances, potential for employment and vocational training, family circumstances and financial condition; the number of victims; the actual damages of each victim; what plan of restitution will most effectively aid the rehabilitation of the defendant; and such other factors as shall be appropriate. The probation or parole officer shall attempt to determine the name and address of each victim and the amount of pecuniary damages of each victim.

F. The clerk of the court shall mail to each known victim a copy of the court's order approving or modifying the plan of restitution, including the court's statement, if any, pursuant to the provisions of Subsection C of this section.

G. At any time during the probation or parole period, the defendant or the victim may request and the court shall grant a hearing on any matter related to the plan of restitution.

H. Failure of the defendant to comply with Subsection B of this section or to comply with the plan of restitution as approved or modified by the court may constitute a violation of the conditions of probation or parole. Without limitation, the court may modify the plan of restitution or extend the period of time for restitution, but not beyond the maximum probation or parole period specified in Section 31-21-10 NMSA 1978.

I. This section and proceedings pursuant to this section shall not limit or impair the rights of victims to recover damages from the defendant in a civil action.

J. The rightful owner of any stolen property is the individual from whom the property was stolen. When recovering his property, the rightful owner of the stolen property shall not be civilly liable to any subsequent holder, possessor or retainer of the property for the purchase or sale price of the property or for any other costs or expenses associated with the property. Any subsequent holder, possessor or retainer of returned stolen property shall return the property to the rightful owner. The subsequent holder, possessor or retainer shall have a cause of action against the person from whom he obtained the property for actual damages.

History: 1953 Comp., 40A-29-18.1, enacted by Laws 1977, ch. 217, 2; 1989, ch. 101, 1; 1993, ch. 221, 1; 2005, ch. 282, 1.






Article 18 - Criminal Sentencing

Section 31-18-12 - Short title.

31-18-12. Short title.

Chapter 31, Article 18 NMSA 1978 may be cited as the "Criminal Sentencing Act".

History: 1953 Comp., 40A-29-26, enacted by Laws 1977, ch. 216, 1; 1994, ch. 24, 1.



Section 31-18-13 - Sentencing authority; all crimes.

31-18-13. Sentencing authority; all crimes.

A. Unless otherwise provided in this section, all persons convicted of a crime under the laws of New Mexico shall be sentenced in accordance with the provisions of the Criminal Sentencing Act; provided, that a person sentenced as a serious youthful offender or as a youthful offender may be sentenced to less than the basic or mandatory sentence prescribed by the Criminal Sentencing Act.

B. Whenever a defendant is convicted of a crime under the constitution of New Mexico, or a statute not contained in the Criminal Code [30-1-1 NMSA 1978], which specifies the penalty to be imposed on conviction, the court shall set as a definite term of imprisonment the minimum term prescribed by the statute or constitutional provision and may impose the fine prescribed by the statute or constitutional provision for the particular crime for which the person was convicted; provided, that a person sentenced as a serious youthful offender or as a youthful offender may be sentenced to less than the minimum term of imprisonment prescribed by the statute or the constitutional provision.

C. A crime declared to be a felony by the constitution or a statute not contained in the Criminal Code, without specification of the sentence or fine to be imposed on conviction, shall constitute a fourth degree felony as prescribed under the Criminal Code for the purpose of the sentence, and the defendant shall be so sentenced.

D. Any other crime for which the sentence to be imposed upon conviction is not specified shall constitute, for the purpose of the sentence, a petty misdemeanor.

History: 1953 Comp., 40A-29-27, enacted by Laws 1977, ch. 216, 2; 1993, ch. 77, 4.



Section 31-18-14 - Sentencing authority; capital felonies.

31-18-14. Sentencing authority; capital felonies.

When a defendant has been convicted of a capital felony, the defendant shall be sentenced to life imprisonment or life imprisonment without possibility of release or parole.

History: 1978 Comp., 31-18-14, enacted by Laws 1979, ch. 150, 1; 1993, ch. 77, 5; 2009, ch. 11, 1.



Section 31-18-15 - Sentencing authority; noncapital felonies; basic sentences and fines; parole authority; meritorious deductions.

31-18-15. Sentencing authority; noncapital felonies; basic sentences and fines; parole authority; meritorious deductions.

A. If a person is convicted of a noncapital felony, the basic sentence of imprisonment is as follows:

(1) for a first degree felony resulting in the death of a child, life imprisonment;

(2) for a first degree felony for aggravated criminal sexual penetration, life imprisonment;

(3) for a first degree felony, eighteen years imprisonment;

(4) for a second degree felony resulting in the death of a human being, fifteen years imprisonment;

(5) for a second degree felony for a sexual offense against a child, fifteen years imprisonment;

(6) for a second degree felony for sexual exploitation of children, twelve years imprisonment;

(7) for a second degree felony, nine years imprisonment;

(8) for a third degree felony resulting in the death of a human being, six years imprisonment;

(9) for a third degree felony for a sexual offense against a child, six years imprisonment;

(10) for a third degree felony for sexual exploitation of children, eleven years imprisonment;

(11) for a third degree felony, three years imprisonment;

(12) for a fourth degree felony for sexual exploitation of children, ten years imprisonment; or

(13) for a fourth degree felony, eighteen months imprisonment.

B. The appropriate basic sentence of imprisonment shall be imposed upon a person convicted and sentenced pursuant to Subsection A of this section, unless the court alters the sentence pursuant to the provisions of the Criminal Sentencing Act.

C. The court shall include in the judgment and sentence of each person convicted and sentenced to imprisonment in a corrections facility designated by the corrections department authority for a period of parole to be served in accordance with the provisions of Section 31-21-10 NMSA 1978 after the completion of any actual time of imprisonment and authority to require, as a condition of parole, the payment of the costs of parole services and reimbursement to a law enforcement agency or local crime stopper program in accordance with the provisions of that section. The period of parole shall be deemed to be part of the sentence of the convicted person in addition to the basic sentence imposed pursuant to Subsection A of this section together with alterations, if any, pursuant to the provisions of the Criminal Sentencing Act.

D. When a court imposes a sentence of imprisonment pursuant to the provisions of Section 31-18-15.1, 31-18-16 or 31-18-17 NMSA 1978 and suspends or defers the basic sentence of imprisonment provided pursuant to the provisions of Subsection A of this section, the period of parole shall be served in accordance with the provisions of Section 31-21-10 NMSA 1978 for the degree of felony for the basic sentence for which the inmate was convicted. For the purpose of designating a period of parole, a court shall not consider that the basic sentence of imprisonment was suspended or deferred and that the inmate served a period of imprisonment pursuant to the provisions of the Criminal Sentencing Act.

E. The court may, in addition to the imposition of a basic sentence of imprisonment, impose a fine not to exceed:

(1) for a first degree felony resulting in the death of a child, seventeen thousand five hundred dollars ($17,500);

(2) for a first degree felony for aggravated criminal sexual penetration, seventeen thousand five hundred dollars ($17,500);

(3) for a first degree felony, fifteen thousand dollars ($15,000);

(4) for a second degree felony resulting in the death of a human being, twelve thousand five hundred dollars ($12,500);

(5) for a second degree felony for a sexual offense against a child, twelve thousand five hundred dollars ($12,500);

(6) for a second degree felony for sexual exploitation of children, five thousand dollars ($5,000);

(7) for a second degree felony, ten thousand dollars ($10,000);

(8) for a third degree felony resulting in the death of a human being, five thousand dollars ($5,000);

(9) for a third degree felony for a sexual offense against a child, five thousand dollars ($5,000);

(10) for a third degree felony for sexual exploitation of children, five thousand dollars ($5,000);

(11) for a third or fourth degree felony, five thousand dollars ($5,000); or

(12) for a fourth degree felony for sexual exploitation of children, five thousand dollars ($5,000).

F. When the court imposes a sentence of imprisonment for a felony offense, the court shall indicate whether or not the offense is a serious violent offense, as defined in Section 33-2-34 NMSA 1978. The court shall inform an offender that the offender's sentence of imprisonment is subject to the provisions of Sections 33-2-34, 33-2-36, 33-2-37 and 33-2-38 NMSA 1978. If the court fails to inform an offender that the offender's sentence is subject to those provisions or if the court provides the offender with erroneous information regarding those provisions, the failure to inform or the error shall not provide a basis for a writ of habeas corpus.

G. No later than October 31 of each year, the New Mexico sentencing commission shall provide a written report to the secretary of corrections, all New Mexico criminal court judges, the administrative office of the district attorneys and the chief public defender. The report shall specify the average reduction in the sentence of imprisonment for serious violent offenses and nonviolent offenses, as defined in Section 33-2-34 NMSA 1978, due to meritorious deductions earned by prisoners during the previous fiscal year pursuant to the provisions of Sections 33-2-34, 33-2-36, 33-2-37 and 33-2-38 NMSA 1978. The corrections department shall allow the commission access to documents used by the department to determine earned meritorious deductions for prisoners.

History: 1953 Comp., 40A-29-28, enacted by Laws 1977, ch. 216, 4; 1979, ch. 152, 1; 1980, ch. 38, 1; 1981, ch. 285, 1; 1987, ch. 139, 3; 1993, ch. 38, 1; 1993, ch. 182, 1; 1994, ch. 23, 3; 1999, ch. 238, 5; 2003, ch. 75, 4; 2003 (1st S.S.), ch. 1, 5; 2005, ch. 59, 2; 2007, ch. 69, 2; 2016, ch. 2, 2.



Section 31-18-15.1 - Alteration of basic sentence; mitigating or aggravating circumstances; procedure.

31-18-15.1. Alteration of basic sentence; mitigating or aggravating circumstances; procedure.

A. The court shall hold a sentencing hearing to determine if mitigating or aggravating circumstances exist and take whatever evidence or statements it deems will aid it in reaching a decision to alter a basic sentence. The judge may alter the basic sentence as prescribed in Section 31-18-15 NMSA 1978 upon:

(1) a finding by the judge of any mitigating circumstances surrounding the offense or concerning the offender; or

(2) a finding by a jury or by the judge beyond a reasonable doubt of any aggravating circumstances surrounding the offense or concerning the offender.

B. When the determination of guilt or innocence for the underlying offense is made by a jury, the original trial jury shall determine whether aggravating circumstances exist. If the offender waives a jury trial for the underlying offense, the offender retains the right to a jury determination of aggravating circumstances. If the offender waives a jury determination of aggravating circumstances, the basic sentence may be altered upon a finding by the judge beyond a reasonable doubt of any aggravating circumstances surrounding the offense or concerning the offender.

C. For the purpose of this section, the following shall not be considered aggravating circumstances:

(1) the use of a firearm, as provided in Section 31-18-16 NMSA 1978;

(2) a prior felony conviction, as provided in Section 31-18-17 NMSA 1978;

(3) the commission of a crime motivated by hate, as provided in the Hate Crimes Act [31-18B-1 NMSA 1978]; or

(4) any evidence relating to the proof of an essential element of the offense.

D. Not less than five days prior to trial or a sentencing proceeding pursuant to a plea agreement, the state shall give notice that it intends to seek an increase to an offender's basic sentence based upon aggravating circumstances. The notice shall state the aggravating circumstances upon which the sentence increase is sought.

E. Presentation of evidence or statements regarding an alleged aggravating circumstance shall be made as soon as practicable following the determination of guilt or innocence.

F. If the judge determines to alter the basic sentence, the judge shall issue a brief statement of reasons for the alteration and incorporate that statement in the record of the case.

G. The amount of the alteration of the basic sentence for noncapital felonies shall be determined by the judge. However, in no case shall the alteration exceed one-third of the basic sentence; provided that when the offender is a serious youthful offender or a youthful offender, the judge may reduce the sentence by more than one-third of the basic sentence.

History: 1978 Comp., 31-18-15.1, enacted by Laws 1979, ch. 152, 2; 1993, ch. 77, 6; 2009, ch. 163, 1.



Section 31-18-15.2 - Definitions.

31-18-15.2. Definitions.

As used in the Criminal Sentencing Act:

A. "serious youthful offender" means an individual fifteen to eighteen years of age who is charged with and indicted or bound over for trial for first degree murder; and

B. "youthful offender" means a delinquent child subject to adult or juvenile sanctions who is:

(1) fourteen to eighteen years of age at the time of the offense and who is adjudicated for at least one of the following offenses:

(a) second degree murder, as provided in Section 30-2-1 NMSA 1978;

(b) assault with intent to commit a violent felony, as provided in Section 30-3-3 NMSA 1978;

(c) kidnapping, as provided in Section 30-4-1 NMSA 1978;

(d) aggravated battery, as provided in Subsection C of Section 30-3-5 NMSA 1978;

(e) aggravated battery upon a peace officer, as provided in Subsection C of Section 30-22-25 NMSA 1978;

(f) shooting at a dwelling or occupied building or shooting at or from a motor vehicle, as provided in Section 30-3-8 NMSA 1978;

(g) dangerous use of explosives, as provided in Section 30-7-5 NMSA 1978;

(h) criminal sexual penetration, as provided in Section 30-9-11 NMSA 1978;

(i) robbery, as provided in Section 30-16-2 NMSA 1978;

(j) aggravated burglary, as provided in Section 30-16-4 NMSA 1978;

(k) aggravated arson, as provided in Section 30-17-6 NMSA 1978; or

(l) abuse of a child that results in great bodily harm or death to the child, as provided in Section 30-6-1 NMSA 1978;

(2) fourteen to eighteen years of age at the time of the offense and adjudicated for any felony offense and who has had three prior, separate felony adjudications within a three-year time period immediately preceding the instant offense. The felony adjudications relied upon as prior adjudications shall not have arisen out of the same transaction or occurrence or series of events related in time and location. Successful completion of consent decrees is not considered a prior adjudication for the purposes of this paragraph; or

(3) fourteen years of age and adjudicated for first degree murder, as provided in Section 30-2-1 NMSA 1978.

History: Laws 1993, ch. 77, 1; 1994, ch. 18, 2; 1995, ch. 205, 1; 1996, ch. 85, 1.



Section 31-18-15.3 - Serious youthful offender; disposition.

31-18-15.3. Serious youthful offender; disposition.

A. An alleged serious youthful offender may be detained in any of the following places, prior to arraignment in metropolitan, magistrate or district court:

(1) a detention facility for delinquent children, licensed by the children, youth and families department;

(2) any other suitable place, other than a facility for the care and rehabilitation of delinquent children, that meets standards for detention facilities, as set forth in the Children's Code [32A-1-1 NMSA 1978] and federal law; or

(3) a county jail, if a facility described in Paragraph (1) or (2) of this subsection is not appropriate.

B. When an alleged serious youthful offender is detained in a juvenile detention facility prior to trial, the time spent in the juvenile detention facility shall count towards completion of any sentence imposed.

C. At arraignment, when a metropolitan or district court judge or a magistrate determines that an alleged serious youthful offender should remain in custody, the alleged serious youthful offender may be detained in an adult or juvenile detention facility, subject to the facility's accreditation and the provisions of applicable federal law.

D. When an alleged serious youthful offender is found guilty of first degree murder, the court shall sentence the offender pursuant to the provisions of the Criminal Sentencing Act. The court may sentence the offender to less than, but not exceeding, the mandatory term for an adult. The determination of guilt becomes a conviction for purposes of the Criminal Sentencing Act.

E. Prior to the sentencing of an alleged serious youthful offender who is convicted of first degree murder, adult probation services shall prepare a presentence report and submit the report to the court and the parties five days prior to the sentencing hearing.

F. When the alleged serious youthful offender is convicted of a lesser offense than first degree murder, the court shall provide for disposition of the offender pursuant to the provisions of Section 32-2-19 or 32-2-20 NMSA 1978 [32A-2-19 or 32A-2-20 NMSA 1978]. When an offender is adjudicated as a delinquent child, the conviction shall not be used as a conviction for purposes of the Criminal Sentencing Act.

History: Laws 1993, ch. 77, 3.



Section 31-18-15.4 - Felonies; public officials; enhancement of sentences.

31-18-15.4. Felonies; public officials; enhancement of sentences.

A. When a separate finding of fact by the trier of fact shows beyond a reasonable doubt that an offender is a public official and that the felony conviction relates to, arises out of or is in connection with the offender's holding of an elected office, the basic sentence may be increased by an additional fine not to exceed the value of the salary and fringe benefits paid to the offender, by virtue of holding an elected public office, after the commission of the first act that was a basis for the felony conviction.

B. As used in this section, "public official" means a person elected to an office in an election covered by the Campaign Reporting Act [1-19-25 to 1-19-36 NMSA 1978] or a person appointed to an office that is subject to an election covered by that act.

History: Laws 2012, ch. 3, 1.



Section 31-18-16 - Use of firearm; alteration of basic sentence; suspension and deferral limited.

31-18-16. Use of firearm; alteration of basic sentence; suspension and deferral limited.

A. When a separate finding of fact by the court or jury shows that a firearm was used in the commission of a noncapital felony, the basic sentence of imprisonment prescribed for the offense in Section 31-18-15 NMSA 1978 shall be increased by one year, and the sentence imposed by this subsection shall be the first year served and shall not be suspended or deferred; provided, that when the offender is a serious youthful offender or a youthful offender, the sentence imposed by this subsection may be increased by one year.

B. For a second or subsequent noncapital felony in which a firearm is used, the basic sentence of imprisonment prescribed in Section 31-18-15 NMSA 1978 shall be increased by three years, and the sentence imposed by this subsection shall be the first three years served and shall not be suspended or deferred; provided, that when the offender is a serious youthful offender or a youthful offender, the sentence imposed by this subsection may be increased by three years.

C. If the case is tried before a jury and if a prima facie case has been established showing that a firearm was used in the commission of the offense, the court shall submit the issue to the jury by special interrogatory. If the case is tried by the court and if a prima facie case has been established showing that a firearm was used in the commission of the offense, the court shall decide the issue and shall make a separate finding of fact thereon.

History: 1953 Comp., 40A-29-29, enacted by Laws 1977, ch. 216, 5; 1979, ch. 152, 3; 1993, ch. 77, 7.



Section 31-18-17 - Habitual offenders; alteration of basic sentence.

31-18-17. Habitual offenders; alteration of basic sentence.

A. A person convicted of a noncapital felony in this state whether within the Criminal Code [30-1-1 NMSA 1978] or the Controlled Substances Act [30-31-1 NMSA 1978] or not who has incurred one prior felony conviction that was part of a separate transaction or occurrence or conditional discharge under Section 31-20-13 NMSA 1978 is a habitual offender and his basic sentence shall be increased by one year. The sentence imposed pursuant to this subsection shall not be suspended or deferred, unless the court makes a specific finding that the prior felony conviction and the instant felony conviction are both for nonviolent felony offenses and that justice will not be served by imposing a mandatory sentence of imprisonment and that there are substantial and compelling reasons, stated on the record, for departing from the sentence imposed pursuant to this subsection.

B. A person convicted of a noncapital felony in this state whether within the Criminal Code or the Controlled Substances Act or not who has incurred two prior felony convictions that were parts of separate transactions or occurrences or conditional discharge under Section 31-20-13 NMSA 1978 is a habitual offender and his basic sentence shall be increased by four years. The sentence imposed by this subsection shall not be suspended or deferred.

C. A person convicted of a noncapital felony in this state whether within the Criminal Code or the Controlled Substances Act or not who has incurred three or more prior felony convictions that were parts of separate transactions or occurrences or conditional discharge under Section 31-20-13 NMSA 1978 is a habitual offender and his basic sentence shall be increased by eight years. The sentence imposed by this subsection shall not be suspended or deferred.

D. As used in this section, "prior felony conviction" means:

(1) a conviction, when less than ten years have passed prior to the instant felony conviction since the person completed serving his sentence or period of probation or parole for the prior felony, whichever is later, for a prior felony committed within New Mexico whether within the Criminal Code or not, but not including a conviction for a felony pursuant to the provisions of Section 66-8-102 NMSA 1978; or

(2) a prior felony, when less than ten years have passed prior to the instant felony conviction since the person completed serving his sentence or period of probation or parole for the prior felony, whichever is later, for which the person was convicted other than an offense triable by court martial if:

(a) the conviction was rendered by a court of another state, the United States, a territory of the United States or the commonwealth of Puerto Rico;

(b) the offense was punishable, at the time of conviction, by death or a maximum term of imprisonment of more than one year; or

(c) the offense would have been classified as a felony in this state at the time of conviction.

E. As used in this section, "nonviolent felony offense" means application of force, threatened use of force or a deadly weapon was not used by the offender in the commission of the offense.

History: 1953 Comp., 40A-29-30, enacted by Laws 1977, ch. 216, 6; 1979, ch. 158, 1; 1983, ch. 127, 1; 1993, ch. 77, 9; 1993, ch. 283, 1; 2002, ch. 7, 1; 2003, ch. 90, 1.



Section 31-18-18 - Habitual offenders; duty of public officers to report.

31-18-18. Habitual offenders; duty of public officers to report.

Whenever it becomes known to any warden or prison official or any prison, probation, parole or police officer or other peace officer that any person charged with or convicted of a noncapital felony is or may be a habitual offender, it is his duty to promptly report the facts to the district attorney of the proper district, who shall then file an information.

History: 1953 Comp., 40A-29-31, enacted by Laws 1977, ch. 216, 7.



Section 31-18-19 - Habitual offender; duty of district attorney to prosecute.

31-18-19. Habitual offender; duty of district attorney to prosecute.

If at any time, either after sentence or conviction, it appears that a person convicted of a noncapital felony is or may be a habitual offender, it is the duty of the district attorney of the district in which the present conviction was obtained to file an information charging that person as a habitual offender.

History: 1953 Comp., 40A-29-32, enacted by Laws 1977, ch. 216, 8.



Section 31-18-20 - Habitual offenders; proceedings for prosecution.

31-18-20. Habitual offenders; proceedings for prosecution.

A. The court wherein a person has been convicted of a noncapital felony and where that person has been charged as a habitual offender under the provisions of Section 31-18-19 NMSA 1978 shall bring the defendant before it, whether he is confined in prison or not. The court shall inform him of:

(1) the allegations of the information; and

(2) his right to be tried as to the truth thereof according to law.

B. The court shall require the defendant to say whether or not he is the same person as charged in the information. If the defendant denies being the same person or refuses to answer or remains silent, his plea or the fact of his silence shall be entered in the record and the court shall then conduct a hearing to determine if the offender is the same person.

C. If the court finds that the defendant is the same person and that he was in fact convicted of the previous crime or crimes as charged, the court shall sentence him to the punishment as prescribed in Section 31-18-17 NMSA 1978.

History: 1953 Comp., 40A-29-33, enacted by Laws 1977, ch. 216, 9; 1983, ch. 127, 2.



Section 31-18-21 - Consecutive sentences; inmates and persons at large.

31-18-21. Consecutive sentences; inmates and persons at large.

A. Whenever an inmate in a penal institution of this state or of any county therein is sentenced for committing any felony while he is an inmate, the sentence imposed shall be consecutive to the sentence being served, and his period of parole shall be that set according to the provisions of Section 31-21-10 NMSA 1978.

B. Any person, who commits a crime while at large under a suspended or deferred sentence or probation or parole, and who is convicted and sentenced therefor, shall serve the sentence consecutive to the remainder of the term, including remaining parole time, under which he was released unless otherwise ordered by the court in sentencing for the new crime.

History: 1953 Comp., 40A-29-34, enacted by Laws 1977, ch. 216, 10.



Section 31-18-22 - Special incarceration alternative program.

31-18-22. Special incarceration alternative program.

A. The corrections department shall develop and implement a special incarceration alternative program for certain adult male and adult female felony offenders pursuant to this section. The program shall provide substance abuse counseling and treatment, high school equivalency credential preparatory courses, manual labor assignments, physical training and drills, training in decision-making and personal development and pre-release skills training. The programs shall be conducted in a strict disciplinary environment. Emphasis shall be given to rehabilitation of alcohol and substance abusers. The corrections department shall require that program participants complete a structured, ninety-day program.

B. Participation in the program shall be limited to those offenders sentenced on or after July 1, 1990. Offenders ineligible to participate in the program are offenders:

(1) sentenced to death;

(2) who have received a life sentence;

(3) with a record of prior confinement for a felony conviction;

(4) convicted of murder in the first or second degree, child abuse resulting in death or great bodily harm, criminal sexual penetration in the first or second degree or criminal sexual contact with a minor;

(5) convicted of an offense carrying a mandatory sentence that cannot be suspended or deferred;

(6) who have participated in a special incarceration alternative program in the past;

(7) who are more than thirty years of age at time of sentencing; or

(8) who do not volunteer to participate in the program and who do not agree to the special conditions of probation for successful program participants.

C. The corrections department shall develop and adopt regulations to provide for the screening of all convicted felons sentenced to the custody of the corrections department. The regulations shall provide that the screening occurs within thirty days of sentencing. Persons deemed suitable under the regulations adopted pursuant to this subsection shall not be denied eligibility for participation in the program solely due to physical disability.

D. If the sentencing court accepts the recommendation of the corrections department that the offender is suitable for participation in a special incarceration alternative program, the court shall resentence the offender to provide that, in the event the offender successfully completes the program, the remainder of the sentence shall be suspended and the offender shall be placed on probation for the remainder of the term. The sentencing court shall be notified in writing by the corrections department of the offender's successful completion of the special incarceration alternative program.

E. The corrections department may contract for the design, construction and lease of a facility to house a special incarceration alternative program with public or private agencies, entities or persons capable of providing financing or construction of such a facility. The facility shall be operated by the corrections department.

F. Appropriate post-institutional treatment shall be made available by the corrections department to the offender.

History: Laws 1990, ch. 51, 1; 2015, ch. 122, 16.



Section 31-18-23 - Three violent felony convictions; mandatory life imprisonment; exception.

31-18-23. Three violent felony convictions; mandatory life imprisonment; exception.

A. When a defendant is convicted of a third violent felony, and each violent felony conviction is part of a separate transaction or occurrence, and at least the third violent felony conviction is in New Mexico, the defendant shall, in addition to the sentence imposed for the third violent conviction, be punished by a sentence of life imprisonment. The life imprisonment sentence shall be subject to parole pursuant to the provisions of Section 31-21-10 NMSA 1978.

B. The sentence of life imprisonment shall be imposed after a sentencing hearing, separate from the trial or guilty plea proceeding resulting in the third violent felony conviction, pursuant to the provisions of Section 31-18-24 NMSA 1978.

C. For the purpose of this section, a violent felony conviction incurred by a defendant before the defendant reaches the age of eighteen shall not count as a violent felony conviction.

D. When a defendant has a felony conviction from another state, the felony conviction shall be considered a violent felony for the purposes of the Criminal Sentencing Act if that crime would be considered a violent felony in New Mexico.

E. As used in the Criminal Sentencing Act:

(1) "great bodily harm" means an injury to the person that creates a high probability of death or that causes serious disfigurement or that results in permanent loss or impairment of the function of any member or organ of the body; and

(2) "violent felony" means:

(a) murder in the first or second degree, as provided in Section 30-2-1 NMSA 1978;

(b) shooting at or from a motor vehicle resulting in great bodily harm, as provided in Subsection B of Section 30-3-8 NMSA 1978;

(c) kidnapping resulting in great bodily harm inflicted upon the victim by the victim's captor, as provided in Subsection B of Section 30-4-1 NMSA 1978;

(d) criminal sexual penetration, as provided in Subsection C or D or Paragraph (5) or (6) of Subsection E of Section 30-9-11 NMSA 1978; and

(e) robbery while armed with a deadly weapon resulting in great bodily harm as provided in Section 30-16-2 NMSA 1978 and Subsection A of Section 30-1-12 NMSA 1978.

History: 1978 Comp., 31-18-23, enacted by Laws 1994, ch. 24, 2; 1996, ch. 79, 3; 2009, ch. 11, 2.



Section 31-18-24 - Violent felony sentencing procedure.

31-18-24. Violent felony sentencing procedure.

A. The court shall conduct a separate sentencing proceeding to determine any controverted question of fact regarding whether the defendant has been convicted of three violent felonies. Either party to the action may demand a jury trial.

B. In a jury trial, the sentencing proceeding shall be conducted as soon as practicable by the original trial judge before the original trial jury. In a nonjury trial, the sentencing shall be conducted as soon as practicable by the original trial judge. In the case of a plea of guilty, the sentencing proceeding shall be conducted as soon as practicable by the original trial judge or by a jury upon demand of the defendant.

C. In a jury sentencing proceeding, the judge shall give appropriate instructions and allow arguments. The jury shall retire to determine the verdict. In a nonjury sentencing proceeding, or upon a plea of guilty where no jury has been demanded, the judge shall allow argument and determine the verdict.

History: 1978 Comp., 31-18-24, enacted by Laws 1994, ch. 24, 3.



Section 31-18-25 - Two violent sexual offense convictions; mandatory life imprisonment; exception.

31-18-25. Two violent sexual offense convictions; mandatory life imprisonment; exception.

A. When a defendant is convicted of a second violent sexual offense, and each violent sexual offense conviction is part of a separate transaction or occurrence, and at least the second violent sexual offense conviction is in New Mexico, the defendant shall, in addition to the punishment imposed for the second violent sexual offense conviction, be punished by a sentence of life imprisonment. The life imprisonment sentence shall be subject to parole pursuant to the provisions of Section 31-21-10 NMSA 1978.

B. Notwithstanding the provisions of Subsection A of this section, when a defendant is convicted of a second violent sexual offense, and each violent sexual offense conviction is part of a separate transaction or occurrence, and the victim of each violent sexual offense was less than thirteen years of age at the time of the offense, and at least the second violent sexual offense conviction is in New Mexico, the defendant shall be punished by a sentence of life imprisonment without the possibility of parole.

C. The sentence of life imprisonment shall be imposed after a sentencing hearing, separate from the trial or guilty plea proceeding resulting in the second violent sexual offense conviction, pursuant to the provisions of Section 31-18-26 NMSA 1978.

D. For the purposes of this section, a violent sexual offense conviction incurred by a defendant before the defendant reaches the age of eighteen shall not count as a violent sexual offense conviction.

E. When a defendant has a felony conviction from another state, the felony conviction shall be considered a violent sexual offense for the purposes of the Criminal Sentencing Act if the crime would be considered a violent sexual offense in New Mexico.

F. As used in the Criminal Sentencing Act, "violent sexual offense" means:

(1) criminal sexual penetration in the first degree, as provided in Subsection D of Section 30-9-11 NMSA 1978; or

(2) criminal sexual penetration in the second degree, as provided in Subsection E of Section 30-9-11 NMSA 1978.

History: 1978 Comp., 31-18-25, enacted by Laws 1996, ch. 79, 1; 1997, ch. 140, 1; 2015, ch. 12, 1.



Section 31-18-26 - Two violent sexual offense convictions; sentencing procedure.

31-18-26. Two violent sexual offense convictions; sentencing procedure.

A. The court shall conduct a separate sentencing proceeding to determine any controverted question of fact regarding whether the defendant has been convicted of two violent sexual offenses. Either party to the sentencing proceeding may demand a jury sentencing proceeding.

B. A jury sentencing proceeding shall be conducted as soon as practicable by the original trial judge before the original trial jury. A nonjury sentencing proceeding shall be conducted as soon as practicable by the original trial judge. In the case of a plea of guilty, the sentencing proceeding shall be conducted as soon as practicable by the original trial judge or by the original trial jury, upon demand of the defendant.

C. In a jury sentencing proceeding, the judge shall give appropriate instructions and allow arguments. In a nonjury sentencing proceeding, or upon a plea of guilty when the defendant has not demanded a jury, the judge shall allow arguments and determine the verdict.

History: 1978 Comp., 31-18-26, enacted by Laws 1996, ch. 79, 2.






Article 18A - Sentencing Guidelines



Article 18B - Hate Crimes

Section 31-18B-1 - Short title.

31-18B-1. Short title.

This act [31-18B-1 to 31-18B-5 NMSA 1978] may be cited as the "Hate Crimes Act".

History: Laws 2003, ch. 384, 1.



Section 31-18B-2 - Definitions.

31-18B-2. Definitions.

As used in the Hate Crimes Act:

A. "age" means sixty years of age or older;

B. "gender identity" means a person's self-perception, or perception of that person by another, of the person's identity as a male or female based upon the person's appearance, behavior or physical characteristics that are in accord or opposed to the person's physical anatomy, chromosomal sex or sex at birth;

C. "disability" means that the person has a physical or mental disability that substantially limits one or more of that person's functions, such as caring for oneself, performing manual tasks, walking, seeing, hearing, speaking, breathing, learning and working;

D. "motivated by hate" means the commission of a crime with the intent to commit the crime because of the actual or perceived race, religion, color, national origin, ancestry, age, handicapped status, gender, sexual orientation or gender identity of the victim, whether or not the offender's belief or perception was correct; and

E. "sexual orientation" means heterosexuality, homosexuality or bisexuality, whether actual or perceived.

History: Laws 2003, ch. 384, 2; 2007, ch. 46, 37.



Section 31-18B-3 - Hate crimes; noncapital felonies, misdemeanors or petty misdemeanors committed because of the victim's actual or perceived race, religion, color, national origin, ancestry, age, disability, gender, sexual orientation or gender identity; alterati

31-18B-3. Hate crimes; noncapital felonies, misdemeanors or petty misdemeanors committed because of the victim's actual or perceived race, religion, color, national origin, ancestry, age, disability, gender, sexual orientation or gender identity; alteration of basic sentence.

A. When a separate finding of fact by the court or jury shows beyond a reasonable doubt that an offender committed a noncapital felony motivated by hate, the basic sentence of imprisonment prescribed for the offense in Section 31-18-15 NMSA 1978 may be increased by one year. An increase in the basic sentence of imprisonment pursuant to the provisions of this subsection shall be in addition to an increase in a basic sentence prescribed for the offense in Section 31-18-17 NMSA 1978. A sentence imposed pursuant to the provisions of this subsection may include an alternative sentence that requires community service, treatment, education or any combination thereof. The court may suspend or defer any or all of the sentence or grant a conditional discharge, unless otherwise provided by law.

B. If a finding was entered in a previous case that the offender was convicted for committing a crime that was motivated by hate, and if a separate finding of fact by the court or jury shows beyond a reasonable doubt that in the instant case the offender committed a noncapital felony that was motivated by hate, the basic sentence of imprisonment prescribed for the offense in Section 31-18-15 NMSA 1978 may be increased by two years. An increase in the basic sentence of imprisonment pursuant to the provisions of this subsection shall be in addition to an increase in a basic sentence prescribed for the offense in Section 31-18-17 NMSA 1978. A sentence imposed pursuant to the provisions of this subsection may include an alternative sentence that requires community service, treatment, education or any combination thereof. The court may suspend or defer any or all of the sentence, or grant a conditional discharge unless otherwise provided by law.

C. If the case is tried before a jury and if a prima facie case has been established showing that in the commission of the offense the offender was motivated by hate, the court shall submit the issue to the jury by special interrogatory. If the case is tried by the court and if a prima facie case has been established showing that in the commission of the offense the offender was motivated by hate, the court shall decide the issue and shall make a separate finding of fact regarding the issue. If the court or jury determines that the offender is guilty of the crime and finds beyond a reasonable doubt that the offender was motivated by hate, the court shall include that determination in the judgment and sentence.

D. When a petty misdemeanor or a misdemeanor is motivated by hate, the basic sentence of imprisonment prescribed for the offense in Section 31-19-1 NMSA 1978 may include an alternative sentence that requires community service, treatment, education or any combination thereof. The court may suspend or defer any or all of the sentence or grant a conditional discharge, unless otherwise provided by law.

History: Laws 2003, ch. 384, 3; 2007, ch. 46, 38.



Section 31-18B-4 - Hate crimes; data collection.

31-18B-4. Hate crimes; data collection.

Every district attorney and every state, county and municipal law enforcement agency, to the maximum extent possible, shall provide the federal bureau of investigation with data concerning the commission of a crime motivated by hate, in accordance with guidelines established pursuant to the federal Hate Crime Statistics Act.

History: Laws 2003, ch. 384, 4.



Section 31-18B-5 - Hate crimes; law enforcement training.

31-18B-5. Hate crimes; law enforcement training.

A. No later than December 31, 2003, the New Mexico law enforcement academy board shall develop and incorporate into the basic law enforcement training required, pursuant to the Law Enforcement Training Act [29-7-1 NMSA 1978], a course of instruction at least two hours in length concerning the detection, investigation and reporting of a crime motivated by hate.

B. The New Mexico law enforcement academy board shall develop a course of instruction, learning and performance objectives and training standards, in conjunction with appropriate groups and individuals that have an interest in and expertise regarding crimes motivated by hate. The groups and individuals shall include law enforcement agencies, law enforcement academy instructors, experts on crimes motivated by hate and members of the public.

C. In-service law enforcement training, as required pursuant to Section 29-7-7.1 NMSA 1978, shall include at least two hours of instruction that conform with the requirements set forth in Subsection B of this section.

D. Each certified regional law enforcement training facility shall incorporate into its basic law enforcement training and in-service law enforcement training a course of training described in Subsection B of this section that is comparable to or exceeds the standards of the course of instruction developed by the New Mexico law enforcement academy board.

History: Laws 2003, ch. 384, 5.






Article 19 - Sentencing Authority for Misdemeanors

Section 31-19-1 - Sentencing authority; misdemeanors; imprisonment and fines; probation.

31-19-1. Sentencing authority[;] misdemeanors; imprisonment and fines; probation.

A. Where the defendant has been convicted of a crime constituting a misdemeanor, the judge shall sentence the person to be imprisoned in the county jail for a definite term less than one year or to the payment of a fine of not more than one thousand dollars ($1,000) or to both such imprisonment and fine in the discretion of the judge.

B. Where the defendant has been convicted of a crime constituting a petty misdemeanor, the judge shall sentence the person to be imprisoned in the county jail for a definite term not to exceed six months or to the payment of a fine of not more than five hundred dollars ($500) or to both such imprisonment and fine in the discretion of the judge.

C. When the court has deferred or suspended sentence, it shall order the defendant placed on supervised or unsupervised probation for all or some portion of the period of deferment or suspension.

History: 1953 Comp., 40A-29-4, enacted by Laws 1963, ch. 303, 29-4; and recompiled as 1953 Comp., 40A-29-35, by Laws 1977, ch. 216, 16; 1981, ch. 18, 1; 1984, ch. 106, 1.






Article 20 - Sentencing

Section 31-20-1 - Sentence of corporations.

31-20-1. Sentence of corporations.

The court may sentence any corporation, club, organization or unincorporated association which has been convicted of a crime to pay a fine authorized by the Criminal Code [30-1-1 NMSA 1978].

History: 1953 Comp., 40A-29-12, enacted by Laws 1963, ch. 303, 29-12; and recompiled as 1953 Comp., 40A-29-36 by Laws 1977, ch. 216, 16.



Section 31-20-2 - Place of imprisonment; commitments.

31-20-2. Place of imprisonment; commitments.

A. Persons sentenced to imprisonment for a term of one year or more shall be imprisoned in a corrections facility designated by the corrections department, unless a new trial is granted or a portion of the sentence is suspended so as to provide for imprisonment for not more than eighteen months; then the imprisonment may be in such place of incarceration, other than a corrections facility under the jurisdiction of the corrections department, as the sentencing judge, in his discretion, may prescribe; provided that a sentence of imprisonment for one year or more but not more than eighteen months shall be subject to the provisions of Subsections D and E of this section and shall not be imposed unless the requirements set forth in Subsection D of this section are satisfied.

B. All commitments, judgments and orders of the courts of this state for the imprisonment or release of persons in the penitentiary shall run to the corrections department, but nothing contained in this section shall invalidate or impair the validity of any commitment, judgment or order of any court in this state directed to the secretary of corrections, the warden of the penitentiary of New Mexico or to the penitentiary of New Mexico, and all such commitments, judgments and orders shall be treated and construed as running to the corrections department.

C. There is created within the corrections department an "intake and classification center". The intake and classification center shall have the following duties:

(1) process all inmates sentenced or committed for purposes of diagnosis to the corrections department;

(2) classify inmates for housing assignments;

(3) develop an individualized plan for participation by each inmate in programs, work assignments and special needs;

(4) monitor each inmate's progress during incarceration and reclassify or modify classification assignments as may be necessary, taking into consideration the overall needs of the inmate population, institutional and facility requirements and the individual inmate's needs;

(5) with the approval of the secretary of corrections, may transfer inmates of the penitentiary to an institution under the control of another state if that state has entered into a corrections control agreement with New Mexico; and

(6) with the approval of the secretary of corrections, may transfer inmates to any facility, including the forensic hospital under the jurisdiction of the department of health.

D. A sentence of one year or more but not more than eighteen months and providing for imprisonment in a place of incarceration other than a corrections facility under the jurisdiction of the corrections department pursuant to Subsection A of this section, which shall be known as the local sentencing option, shall not be imposed unless:

(1) the place of incarceration is located within the county in which the crime was committed; and

(2) the governing authority in charge of the place of incarceration has entered into a joint powers agreement with the corrections department setting forth:

(a) the amount of money the corrections department shall pay for offenders sentenced to a term of one year or more but not more than eighteen months and the number of offenders which may be sentenced to such terms; and

(b) any other provisions deemed appropriate and agreed to by the local governing body and the corrections department.

E. If a judge imposes a sentence of one year or more but not more than eighteen months and provides for imprisonment in a place of incarceration other than a corrections facility under the jurisdiction of the corrections department:

(1) the local governing body or its agent shall have the ability to petition that judge when the capacity of the place of incarceration is filled or when any problem develops concerning that offender requesting the judge to issue an order committing the offender to the corrections department for completion of the remainder of his sentence. A hearing on a petition pursuant to this paragraph shall be held within three days of the filing of the petition. Notwithstanding any other provision of law, the judge shall retain jurisdiction over the offender for the purpose of implementing the local sentencing option; and

(2) the local governing body or its agent shall keep the district judges for the judicial district in which the place of incarceration is located informed as to the capacity for the sentencing of offenders in accordance with the local sentencing option. No judge shall sentence an offender in accordance with the local sentencing option if that sentence will result in exceeding the number of offenders set forth in the joint powers agreement.

F. The corrections department shall file an annual report with the legislature which shall contain the number of joint powers agreements in operation pursuant to this section, copies of those agreements, the number of offenders currently incarcerated pursuant to those agreements and any other relevant information relating to the implementation of this section.

G. The corrections department may enter into contracts with public or private detention facilities for the purpose of housing inmates lawfully committed to the corrections department. Any facility with which the department contracts shall meet or exceed corrections department standards prior to the housing of any inmates within the facility and shall meet certification requirements for prisons within eighteen months of entering into such contracts. The contractor shall adhere to all appropriate corrections department policies and procedures and shall agree to have staff trained at the corrections department trained at the corrections department training academy.

History: 1953 Comp., 40A-29-13, enacted by Laws 1963, ch. 303, 29-13; 1972, ch. 71, 3; 1973, ch. 383, 1; and recompiled as 1953 Comp., 40A-29-37, by Laws 1977, ch. 216, 16; 1978, ch. 106, 1; 1981, ch. 9, 1; 1987, ch. 51, 1; 1993, ch. 81, 1.



Section 31-20-3 - Order deferring or suspending sentence; diagnostic commitment.

31-20-3. Order deferring or suspending sentence; diagnostic commitment.

Upon entry of a judgment of conviction of any crime not constituting a capital or first degree felony, any court having jurisdiction when it is satisfied that the ends of justice and the best interest of the public as well as the defendant will be served thereby, may either:

A. enter an order deferring the imposition of sentence;

B. sentence the defendant and enter an order suspending in whole or in part the execution of the sentence; or

C. commit the convicted person, if convicted of a felony and not committed for diagnostic purposes within the twelve-month period immediately preceding that conviction, to the department of corrections [corrections department] for an indeterminate period not to exceed sixty days for purposes of diagnosis, with direction that the court be given a report when the diagnosis is complete as to what disposition appears best when the interest of the public and the individual are evaluated.

History: 1953 Comp., 40A-29-15, enacted by Laws 1963, ch. 303, 29-15; 1971, ch. 204, 4; and recompiled as 1953 Comp., 40A-29-39, by Laws 1977, ch. 216, 16; 1985, ch. 159, 1.



Section 31-20-4 - Application of order deferring or suspending sentence.

31-20-4. Application of order deferring or suspending sentence.

An order deferring or suspending sentence may be limited to one or more counts or indictments, but, in the absence of express limitation, it shall extend to the entire judgment.

History: 1953 Comp., 40A-29-16, enacted by Laws 1963, ch. 303, 29-16; and recompiled as 1953 Comp., 40A-29-40, by Laws 1977, ch. 216, 16.



Section 31-20-5 - Placing defendant on probation.

31-20-5. Placing defendant on probation.

A. When a person has been convicted of a crime for which a sentence of imprisonment is authorized and when the magistrate, metropolitan or district court has deferred or suspended sentence, it shall order the defendant to be placed on probation for all or some portion of the period of deferment or suspension if the defendant is in need of supervision, guidance or direction that is feasible for the corrections department to furnish. Except for sex offenders as provided in Section 31-20-5.2 NMSA 1978, the total period of probation for district court shall not exceed five years and the total period of probation for the magistrate or metropolitan courts shall be no longer than the maximum allowable incarceration time for the offense or as otherwise provided by law.

B. If a defendant is required to serve a period of probation subsequent to a period of incarceration:

(1) the period of probation shall be served subsequent to any required period of parole, with the time served on parole credited as time served on the period of probation and the conditions of probation imposed by the court deemed as additional conditions of parole; and

(2) in the event that the defendant violates any condition of that parole, the parole board shall cause him to be brought before it pursuant to the provisions of Section 31-21-14 NMSA 1978 and may make any disposition authorized pursuant to that section and, if parole is revoked, the period of parole served in the custody of a correctional facility shall not be credited as time served on probation.

History: 1953 Comp., 40A-29-17, enacted by Laws 1963, ch. 303, 29-17; and recompiled as 1953 Comp., 40A-29-41, by Laws 1977, ch. 216, 16; 1984, ch. 106, 2; 1985, ch. 75, 1; 2003 (1st S.S.), ch. 1, 6.



Section 31-20-5.1 - Misdemeanor compliance programs; counties may establish; fees.

31-20-5.1. Misdemeanor compliance programs; counties may establish; fees.

A. A county may create a "misdemeanor compliance program" to monitor defendants' compliance with the conditions of probation imposed by a district or magistrate court. The program shall be limited to participation by persons who have been convicted of a misdemeanor criminal offense specified in the Criminal Code [30-1-1 through 30-1-15, NMSA 1978], convicted of driving while under the influence of intoxicating liquor or drugs or convicted of driving while the person's driver's license is suspended or revoked pursuant to the Motor Vehicle Code [Chapter 66, Articles 1 through 8 NMSA 1978]. A county's program shall comply with guidelines established by the administrative office of the courts.

B. As a condition of probation, the district or magistrate court may require the defendant to pay a fee of not less than fifteen dollars ($15.00) nor more than fifty dollars ($50.00) per month to the county for a public probation program for the term of the defendant's probation. Money collected by the county pursuant to this subsection shall be used only to operate the misdemeanor compliance program.

History: Laws 2000, ch. 49, 1; 2013, ch. 104, 1.



Section 31-20-5.2 - Sex offenders; period of probation; terms and conditions of probation.

31-20-5.2. Sex offenders; period of probation; terms and conditions of probation.

A. When a district court defers imposition of a sentence for a sex offender, or suspends all or any portion of a sentence for a sex offender, the district court shall include a provision in the judgment and sentence that specifically requires the sex offender to serve an indeterminate period of supervised probation for a period of not less than five years and not in excess of twenty years. A sex offender s period of supervised probation may be for a period of less than twenty years if, at a review hearing provided for in Subsection B of this section, the state is unable to prove that the sex offender should remain on probation. Prior to placing a sex offender on probation, the district court shall conduct a hearing to determine the terms and conditions of supervised probation for the sex offender. The district court may consider any relevant factors, including:

(1) the nature and circumstances of the offense for which the sex offender was convicted or adjudicated;

(2) the nature and circumstances of a prior sex offense committed by the sex offender;

(3) rehabilitation efforts engaged in by the sex offender, including participation in treatment programs while incarcerated or elsewhere;

(4) the danger to the community posed by the sex offender; and

(5) a risk and needs assessment regarding the sex offender, developed by the sex offender management board of the New Mexico sentencing commission or another appropriate entity, to be used by appropriate district court personnel.

B. A district court shall review the terms and conditions of a sex offender s supervised probation at two and one-half year intervals. When a sex offender has served the initial five years of supervised probation, the district court shall also review the duration of the sex offender s supervised probation at two and one-half year intervals. When a sex offender has served the initial five years of supervised probation, at each review hearing the state shall bear the burden of proving to a reasonable certainty that the sex offender should remain on probation.

C. The district court may order a sex offender placed on probation to abide by reasonable terms and conditions of probation, including:

(1) being subject to intensive supervision by a probation officer of the corrections department;

(2) participating in an outpatient or inpatient sex offender treatment program;

(3) a probationary agreement by the sex offender not to use alcohol or drugs;

(4) a probationary agreement by the sex offender not to have contact with certain persons or classes of persons; and

(5) being subject to alcohol testing, drug testing or polygraph examinations used to determine if the sex offender is in compliance with the terms and conditions of his probation.

D. The district court shall notify the sex offender s counsel of record of an upcoming probation hearing for a sex offender, and the sex offender s counsel of record shall represent the sex offender at the probation hearing. When a sex offender s counsel of record provides the court with good cause that the counsel of record should not represent the sex offender at the probation hearing and the sex offender is subsequently unable to obtain counsel, the district court shall notify the chief public defender of the upcoming probation hearing and the chief public defender shall make representation available to the sex offender at that hearing.

E. If the district court finds that a sex offender has violated the terms and conditions of his probation, the district court may revoke his probation or may order additional terms and conditions of probation.

F. As used in this section, "sex offender" means a person who is convicted of, pleads guilty to or pleads nolo contendere to any one of the following offenses:

(1) kidnapping, as provided in Section 30-4-1 NMSA 1978, when committed with intent to inflict a sexual offense upon the victim;

(2) criminal sexual penetration in the first, second or third degree, as provided in Section 30-9-11 NMSA 1978;

(3) criminal sexual contact of a minor in the second or third degree, as provided in Section 30-9-13 NMSA 1978;

(4) sexual exploitation of children in the second degree, as provided in Section 30-6A-3 NMSA 1978; or

(5) sexual exploitation of children by prostitution in the first or second degree, as provided in Section 30-6A-4 NMSA 1978.

History: Laws 2003 (1st S.S.), ch. 1, 7.



Section 31-20-6 - Conditions of order deferring or suspending sentence.

31-20-6. Conditions of order deferring or suspending sentence.

The magistrate, metropolitan or district court shall attach to its order deferring or suspending sentence reasonable conditions as it may deem necessary to ensure that the defendant will observe the laws of the United States and the various states and the ordinances of any municipality. The defendant upon conviction shall be required to reimburse a law enforcement agency or local crime stopper program for the amount of any reward paid by the agency or program for information leading to the defendant's arrest, prosecution or conviction, but in no event shall reimbursement to the crime stopper program preempt restitution to victims pursuant to the provisions of Section 31-17-1 NMSA l978. The defendant upon conviction shall be required to pay the actual costs of the defendant's supervised probation service to the adult probation and parole division of the corrections department or appropriate responsible agency for deposit to the corrections department intensive supervision fund not exceeding one thousand eight hundred dollars ($1,800) annually to be paid in monthly installments of not less than twenty-five dollars ($25.00) and not more than one hundred fifty dollars ($150), as set by the appropriate district supervisor of the adult probation and parole division, based upon the financial circumstances of the defendant. The defendant's payment of the supervised probation costs shall not be waived unless the court holds an evidentiary hearing and finds that the defendant is unable to pay the costs. If the court waives the defendant's payment of the supervised probation costs and the defendant's financial circumstances subsequently change so that the defendant is able to pay the costs, the appropriate district supervisor of the adult probation and parole division shall advise the court and the court shall hold an evidentiary hearing to determine whether the waiver should be rescinded. The court may also require the defendant to:

A. provide for the support of persons for whose support the defendant is legally responsible;

B. undergo available medical or psychiatric treatment and enter and remain in a specified institution when required for that purpose;

C. be placed on probation under the supervision, guidance or direction of the adult probation and parole division for a term not to exceed five years;

D. serve a period of time in volunteer labor to be known as "community service". The type of labor and period of service shall be at the sole discretion of the court; provided that a person receiving community service shall be immune from any civil liability other than gross negligence arising out of the community service, and a person who performs community service pursuant to court order or a criminal diversion program shall not be entitled to wages, shall not be considered an employee and shall not be entitled to workers' compensation, unemployment benefits or any other benefits otherwise provided by law. As used in this subsection, "community service" means labor that benefits the public at large or a public, charitable or educational entity or institution;

E. make a contribution of not less than ten dollars ($10.00) and not more than one hundred dollars ($100), to be paid in monthly installments of not less than five dollars ($5.00), to a local crime stopper program, a local domestic violence prevention or treatment program or a local drug abuse resistance education program that operates in the territorial jurisdiction of the court; and

F. satisfy any other conditions reasonably related to the defendant's rehabilitation.

History: 1953 Comp., 40A-29-18, enacted by Laws 1963, ch. 303, 29-18; and recompiled as 1953 Comp., 40A-29-42, by Laws 1977, ch. 216, 16; 1977, ch. 217, 1; 1981, ch. 285, 2; 1983, ch. 159, 1; 1984, ch. 106, 3; 1985, ch. 23, 15; 1985, ch. 75, 2; 1987, ch. 139, 2; 1988, ch. 62, 1; 1997, ch. 215, 1; 2004, ch. 38, 1; 2007, ch. 101, 1.



Section 31-20-8 - Effect of termination of period of suspension without revocation of order.

31-20-8. Effect of termination of period of suspension without revocation of order.

Whenever the period of suspension expires without revocation of the order, the defendant is relieved of any obligations imposed on him by the order of the court and has satisfied his criminal liability for the crime. He shall thereupon be entitled to a certificate from the court so reciting such facts, and upon presenting the same to the governor, the defendant may, in the discretion of the governor, be granted a pardon or a certificate restoring such person to full rights of citizenship.

History: 1953 Comp., 40A-29-21, enacted by Laws 1963, ch. 303, 29-21; and recompiled as 1953 Comp., 40A-29-44, by Laws 1977, ch. 216, 16.



Section 31-20-9 - Completion of total term of deferment.

31-20-9. Completion of total term of deferment.

Whenever the period of deferment expires, the defendant is relieved of any obligations imposed on him by the order of the court and has satisfied his criminal liability for the crime, the court shall enter a dismissal of the criminal charges.

History: 1953 Comp., 40A-29-22, enacted by Laws 1963, ch. 303, 29-22; and recompiled as 1953 Comp., 40A-29-45, by Laws 1977, ch. 216, 16.



Section 31-20-10 - Character of order.

31-20-10. Character of order.

An order deferring or suspending sentence for the purposes of appeal shall be deemed a final judgment.

History: 1953 Comp., 40A-29-23, enacted by Laws 1963, ch. 303, 29-23; and recompiled as 1953 Comp., 40A-29-46, by Laws 1977, ch. 216, 16.



Section 31-20-11 - Credit for time pending appellate review.

31-20-11. Credit for time pending appellate review.

A person convicted of a felony in the district court and held in official confinement while awaiting the outcome of an appeal, writ of error to, or writ of certiorari from, a state or federal appellate court or prior to his release as a result of postconviction proceedings or habeas corpus, shall be given credit for the period spent in confinement against any sentence finally imposed for that offense.

History: 1953 Comp., 40A-29-24, enacted by Laws 1967, ch. 221, 1; and recompiled as 1953 Comp., 40A-29-47, by Laws 1977, ch. 216, 16.



Section 31-20-12 - Credit for time prior to conviction.

31-20-12. Credit for time prior to conviction.

A person held in official confinement on suspicion or charges of the commission of a felony shall, upon conviction of that or a lesser included offense, be given credit for the period spent in presentence confinement against any sentence finally imposed for that offense.

History: 1953 Comp., 40A-29-25, enacted by Laws 1967, ch. 221, 2; and recompiled as 1953 Comp., 40A-29-48, by Laws 1977, ch. 216, 16.



Section 31-20-13 - Conditional discharge order; exception.

31-20-13. Conditional discharge order; exception.

A. When a person who has not been previously convicted of a felony offense is found guilty of a crime for which a deferred or suspended sentence is authorized, the court may, without entering an adjudication of guilt, enter a conditional discharge order and place the person on probation on terms and conditions authorized by Sections 31-20-5 and 31-20-6 NMSA 1978. A conditional discharge order may only be made available once with respect to any person.

B. If the person violates any of the conditions of probation, the court may enter an adjudication of guilt and proceed as otherwise provided by law.

C. The court shall not enter a conditional discharge order for a person found guilty of driving a motor vehicle while under the influence of intoxicating liquor or drugs, pursuant to the provisions of Section 66-8-102 NMSA 1978.

History: Laws 1993, ch. 283, 2 enacted as 31-20-7 NMSA 1978 and recompiled as 31-20-13 NMSA 1978; 1994, ch. 15, 1.






Article 20A - Capital Felony Sentencing

Section 31-20A-2 - Capital felony; determination of sentence.

31-20A-2. Capital felony; determination of sentence.

If a jury finds, beyond a reasonable doubt, that one or more aggravating circumstances exist, as enumerated in Section 31-20A-5 NMSA 1978, the defendant shall be sentenced to life imprisonment without possibility of release or parole. If the jury does not make the finding that one or more aggravating circumstances exist, the defendant shall be sentenced to life imprisonment.

History: Laws 1979, ch. 150, 3.; 2009, ch. 11, 3.



Section 31-20A-5 - Aggravating circumstances.

31-20A-5. Aggravating circumstances.

The aggravating circumstances to be considered by the sentencing court or jury pursuant to the provisions of Section 31-20A-2 NMSA 1978 are limited to the following:

A. the victim was a peace officer who was acting in the lawful discharge of an official duty when he was murdered;

B. the murder was committed with intent to kill in the commission of or attempt to commit kidnaping, criminal sexual contact of a minor or criminal sexual penetration;

C. the murder was committed with the intent to kill by the defendant while attempting to escape from a penal institution of New Mexico;

D. while incarcerated in a penal institution in New Mexico, the defendant, with the intent to kill, murdered a person who was at the time incarcerated in or lawfully on the premises of a penal institution in New Mexico. As used in this subsection "penal institution" includes facilities under the jurisdiction of the corrections and criminal rehabilitation department [corrections department] and county and municipal jails;

E. while incarcerated in a penal institution in New Mexico, the defendant, with the intent to kill, murdered an employee of the corrections and criminal rehabilitation department [corrections department];

F. the capital felony was committed for hire; and

G. the capital felony was murder of a witness to a crime or any person likely to become a witness to a crime, for the purpose of preventing report of the crime or testimony in any criminal proceeding, or for retaliation for the victim having testified in any criminal proceeding.

History: Laws 1979, ch. 150, 6; 1981, ch. 23, 1.






Article 21 - Sentence, Pardons and Paroles

Section 31-21-1 - Construction of statutory provisions prescribing term of imprisonment; maximum or minimum.

31-21-1. [Construction of statutory provisions prescribing term of imprisonment; maximum or minimum.]

In all penal statutes of the state where by the terms of such statutes a definite punishment of imprisonment in the penitentiary is prescribed the time of such imprisonment in such statute shall be construed to be the maximum of imprisonment, unless such statutes expressly provide that such time is the minimum.

History: Laws 1909, ch. 32, 10; Code 1915, 5425; C.S. 1929, 139-103; 1941 Comp., 42-1702; 1953 Comp., 41-17-2.



Section 31-21-2 - Clothing, money and transportation furnished to prisoners on release from correctional facility.

31-21-2. Clothing, money and transportation furnished to prisoners on release from correctional facility.

Upon the release of any prisoner from a correctional facility of the corrections department:

A. the superintendent shall provide him with suitable clothing as required and:

(1) in the case of release on parole, transportation to his place of employment if within this state, or if not within this state, then to any place within this state; or

(2) in the case of all other types of release, transportation to his home, if within the state, or if not within this state, then to the place of his conviction or to any other place within the state; and

B. the superintendent may provide him with not more than one hundred dollars ($100) and, in case of an exceptional situation, with the prior approval of the secretary of corrections, an additional amount not to exceed three hundred fifty dollars ($350) for purchase of transportation to a location in another state within the continental limits of the United States.

History: Laws 1909, ch. 32, 7; Code 1915, 5081; C.S. 1929, 130-169; Laws 1939, ch. 55, 18; 1941 Comp., 42-1708; Laws 1951, ch. 99, 1; 1953 Comp., 41-17-8; Laws 1967, ch. 30, 1; 1969, ch. 10, 1; 1977, ch. 145, 1; 1982, ch. 59, 1.



Section 31-21-3 - Short title.

31-21-3. Short title.

Sections 31-21-3 through 31-21-19 NMSA 1978 may be cited as the "Probation and Parole Act".

History: 1953 Comp., 41-17-12, enacted by Laws 1955, ch. 232, 1; 1963, ch. 301, 1.



Section 31-21-4 - Construction and purpose of act.

31-21-4. Construction and purpose of act.

The Probation and Parole Act [31-21-3 NMSA 1978] shall be liberally construed to the end that the treatment of persons convicted of crime shall take into consideration their individual characteristics, circumstances, needs and potentialities as revealed by case study, and that such persons shall be dealt with in the community by a uniformly organized system of constructive rehabilitation under probation supervision instead of in an institution, or under parole supervision when a period of institutional treatment is deemed essential in the light of the needs of public safety and their own welfare.

History: 1953 Comp., 41-17-13, enacted by Laws 1955, ch. 232, 2; 1963, ch. 301, 2.



Section 31-21-5 - Definitions.

31-21-5. Definitions.

As used in the Probation and Parole Act:

A. "probation" means the procedure under which an adult defendant, found guilty of a crime upon verdict or plea, is released by the court without imprisonment under a suspended or deferred sentence and subject to conditions;

B. "parole" means the release to the community of an inmate of an institution by decision of the board or by operation of law subject to conditions imposed by the board and to its supervision;

C. "institution" means the state penitentiary and any other similar state institution hereinafter created;

D. "board" means the parole board;

E. "director" means the director of the field services division of the corrections department or any employee designated by him; and

F. "adult" means any person convicted of a crime by a district court.

History: 1953 Comp., 41-17-14, enacted by Laws 1978, ch. 41, 1; 1991, ch. 52, 1.



Section 31-21-6 - Protection of records.

31-21-6. Protection of records.

All social records, including presentence reports, pre-parole reports and supervision histories, obtained by the board are privileged and shall not be disclosed directly or indirectly to anyone other than the board, director, sentencing guidelines commission or sentencing judge, but authorities of the institution in which the prisoner is confined shall have access to all records and reports concerning the prisoner, and the sentencing judge, board and director shall have access to all records concerning the prisoner. The board, in the case of parole records, and the sentencing judge, in the case of probation records, in their discretion, whenever the best interest or welfare of a particular probationer or prisoner makes such action desirable or helpful, may permit inspection of the reports, or parts thereof, by the probationer, prisoner or his attorney. The sentencing guidelines commission shall have access to the social records for statistical and policymaking purposes only and shall not release any information identifying any individual.

History: 1953 Comp., 41-17-18, enacted by Laws 1955, ch. 232, 7; 1963, ch. 301, 7; 1989, ch. 362, 1.



Section 31-21-7 - Duties of director.

31-21-7. Duties of director.

The director shall:

A. provide probation and parole services and supervise probationers and parolees;

B. assign officers to serve in each judicial district. Selection and assignment of officers to each judicial district shall be made by the director;

C. obtain office quarters for the staff in each district as necessary;

D. assign the secretarial, bookkeeping and accounting work to clerical employees;

E. direct the work of the officers and other employees;

F. formulate methods of investigation, supervision, recordkeeping and reports;

G. conduct training courses for the staff;

H. seek to cooperate with all agencies, public and private, that are concerned with the treatment or welfare of persons on probation or parole;

I. report to the parole board concerning the status of parolees under his supervision; and

J. perform such other duties as directed by the secretary of corrections.

History: 1953 Comp., 41-17-21, enacted by Laws 1955, ch. 232, 10; 1963, ch. 301, 9; 1975, ch. 194, 7; 1977, ch. 257, 56; 1990, ch. 7, 1.



Section 31-21-8 - Director to administer interstate compacts relating to convicts on probation and parole.

31-21-8. Director to administer interstate compacts relating to convicts on probation and parole.

The director is the administrator of interstate compacts relating to convicts on probation and parole.

History: 1953 Comp., 41-17-21.1, enacted by Laws 1959, ch. 33, 1; 1977, ch. 257, 57.



Section 31-21-9 - Presentence and prerelease investigations.

31-21-9. Presentence and prerelease investigations.

A. Upon the order of any district or magistrate court, the director shall prepare a presentence report which shall include such information as the court may request.

B. Upon the order of any district court the director shall prepare a prerelease report which the court shall use to determine the accused's qualifications for bail. The report shall include available information about the accused's family ties, employment, financial resources, character, physical and mental condition, the length of his residence in the community, his record of convictions, his record of appearance at court proceedings or of flight to avoid prosecution or failure to appear at court proceedings and any history of drug or alcohol abuse.

C. All local and state law enforcement agencies shall furnish to the director any requested criminal records.

History: 1953 Comp., 41-17-23, enacted by Laws 1972, ch. 71, 17.



Section 31-21-10 - Parole authority and procedure.

31-21-10. Parole authority and procedure.

A. An inmate of an institution who was sentenced to life imprisonment becomes eligible for a parole hearing after the inmate has served thirty years of the sentence. Before ordering the parole of an inmate sentenced to life imprisonment, the board shall:

(1) interview the inmate at the institution where the inmate is committed;

(2) consider all pertinent information concerning the inmate, including:

(a) the circumstances of the offense;

(b) mitigating and aggravating circumstances;

(c) whether a deadly weapon was used in the commission of the offense;

(d) whether the inmate is a habitual offender;

(e) the reports filed under Section 31-21-9 NMSA 1978; and

(f) the reports of such physical and mental examinations as have been made while in an institution;

(3) make a finding that a parole is in the best interest of society and the inmate; and

(4) make a finding that the inmate is able and willing to fulfill the obligations of a law-abiding citizen.

If parole is denied, the inmate sentenced to life imprisonment shall again become entitled to a parole hearing at two-year intervals. The board may, on its own motion, reopen any case in which a hearing has already been granted and parole denied.

B. Unless the board finds that it is in the best interest of society and the parolee to reduce the period of parole, a person who was sentenced to life imprisonment shall be required to undergo a minimum period of parole of five years. During the period of parole, the person shall be under the guidance and supervision of the board.

C. An inmate of an institution who was sentenced to life imprisonment without possibility of release or parole is not eligible for parole and shall remain incarcerated for the entirety of the inmate's natural life.

D. Except for certain sex offenders as provided in Section 31-21-10.1 NMSA 1978, an inmate who was convicted of a first, second or third degree felony and who has served the sentence of imprisonment imposed by the court in an institution designated by the corrections department shall be required to undergo a two-year period of parole. An inmate who was convicted of a fourth degree felony and who has served the sentence of imprisonment imposed by the court in an institution designated by the corrections department shall be required to undergo a one-year period of parole. During the period of parole, the person shall be under the guidance and supervision of the board.

E. Every person while on parole shall remain in the legal custody of the institution from which the person was released, but shall be subject to the orders of the board. The board shall furnish to each inmate as a prerequisite to release under its supervision a written statement of the conditions of parole that shall be accepted and agreed to by the inmate as evidenced by the inmate's signature affixed to a duplicate copy to be retained in the files of the board. The board shall also require as a prerequisite to release the submission and approval of a parole plan. If an inmate refuses to affix the inmate's signature to the written statement of the conditions of parole or does not have an approved parole plan, the inmate shall not be released and shall remain in the custody of the institution in which the inmate has served the inmate's sentence, excepting parole, until such time as the period of parole the inmate was required to serve, less meritorious deductions, if any, expires, at which time the inmate shall be released from that institution without parole, or until such time that the inmate evidences acceptance and agreement to the conditions of parole as required or receives approval for the inmate's parole plan or both. Time served from the date that an inmate refuses to accept and agree to the conditions of parole or fails to receive approval for the inmate's parole plan shall reduce the period, if any, to be served under parole at a later date. If the district court has ordered that the inmate make restitution to a victim as provided in Section 31-17-1 NMSA 1978, the board shall include restitution as a condition of parole. The board shall also personally apprise the inmate of the conditions of parole and the inmate's duties relating thereto.

F. When a person on parole has performed the obligations of the person's release for the period of parole provided in this section, the board shall make a final order of discharge and issue the person a certificate of discharge.

G. Pursuant to the provisions of Section 31-18-15 NMSA 1978, the board shall require the inmate as a condition of parole:

(1) to pay the actual costs of parole services to the adult probation and parole division of the corrections department for deposit to the corrections department intensive supervision fund not exceeding one thousand eight hundred dollars ($1,800) annually to be paid in monthly installments of not less than twenty-five dollars ($25.00) and not more than one hundred fifty dollars ($150), as set by the appropriate district supervisor of the adult probation and parole division, based upon the financial circumstances of the defendant. The defendant's payment of the supervised parole costs shall not be waived unless the board holds an evidentiary hearing and finds that the defendant is unable to pay the costs. If the board waives the defendant's payment of the supervised parole costs and the defendant's financial circumstances subsequently change so that the defendant is able to pay the costs, the appropriate district supervisor of the adult probation and parole division shall advise the board and the board shall hold an evidentiary hearing to determine whether the waiver should be rescinded; and

(2) to reimburse a law enforcement agency or local crime stopper program for the amount of any reward paid by the agency or program for information leading to the inmate's arrest, prosecution or conviction.

H. The provisions of this section shall apply to all inmates except geriatric, permanently incapacitated and terminally ill inmates eligible for the medical and geriatric parole program as provided by the Parole Board Act.

History: 1978 Comp., 31-21-10, enacted by Laws 1980, ch. 28, 1; 1981, ch. 285, 3; 1982, ch. 107, 1; 1983, ch. 136, 1; 1987, ch. 139, 4; 1988, ch. 62, 2; 1994, ch. 21, 1; 1994, ch. 24, 4; 1996, ch. 79, 4; 1997, ch. 140, 2; 2003 (1st S.S.), ch. 1, 8; 2004, ch. 38, 2; 2005, ch. 59, 3; 2007, ch. 69, 3; 2009, ch. 11, 4.



Section 31-21-10.1 - Sex offenders; period of parole; terms and conditions of parole.

31-21-10.1. Sex offenders; period of parole; terms and conditions of parole.

A. If the district court sentences a sex offender to a term of incarceration in a facility designated by the corrections department, the district court shall include a provision in the judgment and sentence that specifically requires the sex offender to serve an indeterminate period of supervised parole for a period of:

(1) not less than five years and not in excess of twenty years for the offense of kidnapping when committed with intent to inflict a sexual offense upon the victim, criminal sexual penetration in the third degree, criminal sexual contact of a minor in the fourth degree or sexual exploitation of children in the second degree; or

(2) not less than five years and up to the natural life of the sex offender for the offense of aggravated criminal sexual penetration, criminal sexual penetration in the first or second degree, criminal sexual contact of a minor in the second or third degree or sexual exploitation of children by prostitution in the first or second degree.

A sex offender's period of supervised parole may be for a period of less than the maximum if, at a review hearing provided for in Subsection C of this section, the state is unable to prove that the sex offender should remain on parole.

B. Prior to placing a sex offender on parole, the board shall conduct a hearing to determine the terms and conditions of supervised parole for the sex offender. The board may consider any relevant factors, including:

(1) the nature and circumstances of the offense for which the sex offender was incarcerated;

(2) the nature and circumstances of a prior sex offense committed by the sex offender;

(3) rehabilitation efforts engaged in by the sex offender, including participation in treatment programs while incarcerated or elsewhere;

(4) the danger to the community posed by the sex offender; and

(5) a risk and needs assessment regarding the sex offender, developed by the sex offender management board of the New Mexico sentencing commission or another appropriate entity, to be used by appropriate parole board personnel.

C. When a sex offender has served the initial five years of supervised parole, and at two and one-half year intervals thereafter, the board shall review the duration of the sex offender's supervised parole. At each review hearing, the attorney general shall bear the burden of proving by clear and convincing evidence that the sex offender should remain on parole.

D. The board may order a sex offender released on parole to abide by reasonable terms and conditions of parole, including:

(1) being subject to intensive supervision by a parole officer of the corrections department;

(2) participating in an outpatient or inpatient sex offender treatment program;

(3) a parole agreement by the sex offender not to use alcohol or drugs;

(4) a parole agreement by the sex offender not to have contact with certain persons or classes of persons; and

(5) being subject to alcohol testing, drug testing or polygraph examinations used to determine if the sex offender is in compliance with the terms and conditions of the sex offender's parole.

E. The board shall require electronic real-time monitoring of every sex offender released on parole for the entire time the sex offender is on parole. The electronic monitoring shall use global positioning system monitoring technology or any successor technology that would give continuous information on the sex offender's whereabouts and enable law enforcement and the corrections department to determine the real-time position of a sex offender to a high level of accuracy.

F. The board shall notify the chief public defender of an upcoming parole hearing for a sex offender pursuant to Subsection C of this section, and the chief public defender shall make representation available to the sex offender at the parole hearing.

G. If the board finds that a sex offender has violated the terms and conditions of the sex offender's parole, the board may revoke the sex offender's parole or may modify the terms and conditions of parole.

H. The provisions of this section shall apply to all sex offenders, except geriatric, permanently incapacitated and terminally ill inmates eligible for the medical and geriatric parole program as provided by the Parole Board Act [31-21-22 through 31-21-26 NMSA 1978].

I. As used in this section, "sex offender" means a person who is convicted of, pleads guilty to or pleads nolo contendere to any one of the following offenses:

(1) kidnapping, as provided in Section 30-4-1 NMSA 1978, when committed with intent to inflict a sexual offense upon the victim;

(2) aggravated criminal sexual penetration or criminal sexual penetration in the first, second or third degree, as provided in Section 30-9-11 NMSA 1978;

(3) criminal sexual contact of a minor in the second, third or fourth degree, as provided in Section 30-9-13 NMSA 1978;

(4) sexual exploitation of children in the second degree, as provided in Section 30-6A-3 NMSA 1978;

(5) sexual exploitation of children by prostitution in the first or second degree, as provided in Section 30-6A-4 NMSA 1978; or

(6) child solicitation by electronic communication device, as provided in Section 30-37-3.2 NMSA 1978.

History: Laws 2003 (1st S.S.), ch. 1, 9; 2007, ch. 68, 4; 2007, ch. 69, 4.



Section 31-21-11 - Parole to detainers to serve another sentence or for hospitalization and treatment.

31-21-11. Parole to detainers to serve another sentence or for hospitalization and treatment.

Prisoners who are otherwise eligible for parole may be paroled to detainers to serve another sentence within the penitentiary or to the forensic treatment or alcohol treatment unit of the New Mexico behavioral health institute at Las Vegas or to any other specific hospital or residential treatment program determined necessary by the board.

History: 1953 Comp., 41-17-24.1, enacted by Laws 1959, ch. 30, 1; 1977, ch. 216, 13; 1982, ch. 107, 2; 2005, ch. 313, 10.



Section 31-21-12 - Conditional release.

31-21-12. Conditional release.

A. Any prisoner who is released by authority of the governor under any conditional release or other disposition made under the pardoning power, other than full pardon, shall, upon release, be deemed as released on parole until the expiration of the basic term or terms of imprisonment for which he was sentenced and until the expiration of any period of parole included as a part of sentence.

B. Except for a full pardon, the governor may not conditionally release or otherwise pardon a prisoner during the period for which such person is serving any enhanced term of his sentence pursuant to Section 31-18-16 NMSA 1978.

History: 1953 Comp., 41-17-25, enacted by Laws 1955, ch. 232, 14; 1977, ch. 216, 14.



Section 31-21-13 - Information from prison officials.

31-21-13. Information from prison officials.

It shall be the duty of all prison officials to grant to the members of the board, or its properly accredited representatives, access at all reasonable times to any prisoner over whom the board has jurisdiction under this act [31-21-3 to 31-21-19 NMSA 1978], to provide for the board or such representatives facilities for communicating with and interviewing such prisoner and to furnish to the board such reports and records as the board shall require concerning the conduct and character of any prisoner in their custody and any other facts deemed by the board pertinent in determining whether such prisoner shall be paroled.

History: 1953 Comp., 41-17-26, enacted by Laws 1955, ch. 232, 15.



Section 31-21-13.1 - Intensive supervision programs.

31-21-13.1. Intensive supervision programs.

A. As used in this section, "intensive supervision programs" means programs that provide highly structured and intense supervision, with stringent reporting requirements, of certain individuals who represent an excessively high assessment of risk of violation of probation or parole, emphasize meaningful rehabilitative activities and reasonable alternatives without seriously increasing the risk of recidivist crime and facilitate the payment of restitution by the offender to the victim. "Intensive supervision programs" include house arrest programs or electronic surveillance programs or both.

B. The corrections department shall implement and operate intensive supervision programs in various local communities. The programs shall provide services for appropriate individuals by probation and parole officers of the corrections department. The corrections department shall promulgate rules and regulations to provide that the officers providing these services have a maximum case load of forty offenders and to provide for offender selection and other criteria. The corrections department may cooperate with all recognized law enforcement authorities and share all necessary and pertinent information, records or documents regarding probationers or parolees in order to implement and operate these intensive supervision programs.

C. For purposes of this section, a judge contemplating imposition of an intensive supervision program for an individual shall consult with the adult probation and parole division of the corrections department and consider the recommendations before imposing such probation. The adult probation and parole division of the corrections department shall recommend only those individuals who would have otherwise been recommended for incarceration for intensive supervision programs. A judge has discretion to impose an intensive supervision program for an individual, regardless of recommendations made by the adult probation and parole division. Inmates eligible for parole, or within twelve months of eligibility for parole, or inmates who would otherwise remain in a correctional institution for lack of a parole plan or those parolees whose parole the board would otherwise revoke are eligible for intensive supervision programs. The provisions of this section do not limit or reduce the statutory authority vested in probation and parole supervision as defined by any other section of the Probation and Parole Act.

D. There is created in the state treasury the "corrections department intensive supervision fund" to be administered by the corrections department upon vouchers signed by the secretary of corrections. Balances in the corrections department intensive supervision fund shall not revert to the general fund. Beginning July 1, 1988, the intensive supervision programs established pursuant to this section shall be funded by those supervision costs collected pursuant to the provisions of Sections 31-20-6 and 31-21-10 NMSA 1978. The corrections department is specifically authorized to hire additional permanent or term full-time equivalent positions for the purpose of implementing the provisions of this section.

History: 1978 Comp., 31-21-13.1, enacted by Laws 1988, ch. 62, 3; 1991, ch. 52, 2; 2013, ch. 48, 1.



Section 31-21-14 - Return of parole violator.

31-21-14. Return of parole violator.

A. At any time during release on parole the board or the director may issue a warrant for the arrest of the released prisoner for violation of any of the conditions of release, or issue a notice to appear to answer a charge of violation. The notice shall be served personally upon the prisoner. The warrant shall authorize the superintendent of the institution from which the prisoner was released to return the prisoner to the actual custody of the institution or to any other suitable detention facility designated by the board or the director. If the prisoner is out of the state, the warrant shall authorize the superintendent to return him to the state.

B. The director may arrest the prisoner without a warrant or may deputize any officer with power of arrest to do so by giving him a written statement setting forth that the prisoner has, in the judgment of the director, violated the conditions of his release. Where an arrest is made without a warrant, the prisoner shall not be returned to the institution unless authorized by the director or the board. Pending hearing as provided by law upon any charge of violation, the prisoner shall remain incarcerated in the institution.

C. Upon arrest and detention, the board shall cause the prisoner to be promptly brought before it for a parole revocation hearing on the parole violation charged, under rules and regulations the board may adopt. If violation is established, the board may continue or revoke the parole or enter any other order as it sees fit.

D. A prisoner for whose return a warrant has been issued shall, if it is found that the warrant cannot be served, be a fugitive from justice. If it appears that he has violated the provisions of his release, the board shall determine whether the time from the date of the violation to the date of his arrest, or any part of it, shall be counted as time served under the sentence.

History: 1953 Comp., 41-17-28, enacted by Laws 1955, ch. 232, 17; 1959, ch. 31, 1; 1963, ch. 301, 12.



Section 31-21-15 - Return of probation violator.

31-21-15. Return of probation violator.

A. At any time during probation:

(1) the court may issue a warrant for the arrest of a probationer for violation of any of the conditions of release. The warrant shall authorize the return of the probationer to the custody of the court or to any suitable detention facility designated by the court;

(2) the court may issue a notice to appear to answer a charge of violation. The notice shall be personally served upon the probationer; or

(3) the director may arrest a probationer without warrant or may deputize any officer with power of arrest to do so by giving the officer a written statement setting forth that the probationer has, in the judgment of the director, violated the conditions of the probationer's release. The written statement, delivered with the probationer by the arresting officer to the official in charge of a county jail or other place of detention, is sufficient warrant for the detention of the probationer. Upon the probationer's arrest and detention, the director shall immediately notify the court and submit in writing a report showing in what manner the probationer has violated the conditions of release.

B. The court shall then hold a hearing, which may be informal, on the violation charged. If the violation is established, the court may continue the original probation or revoke the probation and either order a new probation with any condition provided for in Section 31-20-5 or 31-20-6 NMSA 1978 or require the probationer to serve the balance of the sentence imposed or any lesser sentence. If imposition of sentence was deferred, the court may impose any sentence that might originally have been imposed, but credit shall be given for time served on probation.

C. If it is found that a warrant for the return of a probationer cannot be served, the probationer is a fugitive from justice. After hearing upon return, if it appears that the probationer has violated the provisions of the probationer's release, the court shall determine whether the time from the date of violation to the date of the probationer's arrest, or any part of it, shall be counted as time served on probation. For the purposes of this subsection, "probationer" means a person convicted of a crime by a district, metropolitan, magistrate or municipal court.

D. The board shall budget funds to cover expenses of returning probationers to the court. The sheriff of the county in which the probationer was convicted is the court's agent in the transportation of the probationer, but the director, with the consent of the court, may utilize other state agencies for this purpose when it is in the best interest of the state.

History: 1953 Comp., 41-17-28.1, enacted by Laws 1963, ch. 301, 13; 1989, ch. 139, 1; 2016, ch. 27, 1; 2016, ch. 31, 1.



Section 31-21-17 - Executive clemency; investigation and reports.

31-21-17. Executive clemency; investigation and reports.

On request of the governor the board shall investigate and report to him with respect to any case of pardon, commutation of sentence or reprieve.

History: 1953 Comp., 41-17-31, enacted by Laws 1955, ch. 232, 20.



Section 31-21-17.1 - Administration by department.

31-21-17.1. Administration by department.

The corrections department shall identify geriatric, permanently incapacitated and terminally ill inmates eligible for geriatric or medical parole based on rules established by the board. The department shall forward an application and documentation in support of parole eligibility to the board within thirty days of receipt of an application from an inmate. The documentation shall include information concerning the inmate's age, medical history and prognosis, institutional behavior and adjustment and criminal history. The inmate or inmate's representative may submit an application to the board.

History: Laws 1994, ch. 21, 2.



Section 31-21-18 - Application to persons now on probation or parole.

31-21-18. Application to persons now on probation or parole.

The provisions of the Probation and Parole Act [31-21-3 NMSA 1978] apply to all persons who, at the effective date, are on probation or parole, or eligible to be placed on probation or parole under existing laws, with the same effect as if the act had been in operation at the time they were placed on probation or parole or become eligible to be placed thereon.

History: 1953 Comp., 41-17-32, enacted by Laws 1955, ch. 232, 21; 1963, ch. 301, 14.



Section 31-21-19 - Participation of the United States and other states.

31-21-19. Participation of the United States and other states.

The board, in its discretion and with the written consent of the governor, may accept from the United States or any of its agencies, and from any state of the United States, advisory services, funds, equipment and supplies available to this state for any of the purposes contemplated by the Probation and Parole Act, and may enter into contracts and agreements with the United States or any of its agencies, and any state of the United States as necessary, proper and convenient.

History: 1953 Comp., 41-17-33, enacted by Laws 1955, ch. 232, 22; 1959, ch. 48, 1; 1963, ch. 301, 15.



Section 31-21-20 - Information from courts.

31-21-20. Information from courts.

The director shall obtain from each district court statistical data regarding dispositions of all defendants, whether found guilty or discharged.

History: 1953 Comp., 41-17-35, enacted by Laws 1963, ch. 301, 16.



Section 31-21-21 - Conditions of probation.

31-21-21. Conditions of probation.

The board shall adopt general regulations concerning the conditions of probation which apply in the absence of specific conditions imposed by the court. All probationers are subject to supervision of the board unless otherwise specifically ordered by the court in the particular case. Nothing in the Probation and Parole Act limits the authority of the court to impose or modify any general or specific condition of probation. The board may recommend and by order the court may impose and modify any conditions of probation. The court shall transmit to the board and to the probationer a copy of any order.

History: 1953 Comp., 41-17-36, enacted by Laws 1963, ch. 301, 17.



Section 31-21-22 - Short title.

31-21-22. Short title.

Sections 1 through 5 [31-21-22 to 31-21-26 NMSA 1978] of this act may be cited as the "Parole Board Act".

History: 1953 Comp., 41-17-37, enacted by Laws 1975, ch. 194, 1.



Section 31-21-23 - Purpose.

31-21-23. Purpose.

The purpose of the Parole Board Act [31-21-22 NMSA 1978] is to create a professional parole board.

History: 1953 Comp., 41-17-38, enacted by Laws 1975, ch. 194, 2; 1999, ch. 202, 2.



Section 31-21-24 - Parole board; members; appointment; terms; qualifications; compensation; organization.

31-21-24. Parole board; members; appointment; terms; qualifications; compensation; organization.

A. The "parole board" is created, consisting of fifteen members appointed by the governor with the consent of the senate.

B. The terms of the members of the parole board shall be six years. To provide for staggered terms, five members shall be appointed every two years. Members serve until their successors have been appointed and qualified.

C. Members of the parole board may be removed by the governor as provided in Article 5, Section 5 of the constitution of New Mexico. Vacancies shall be filled by appointment by the governor for the remainder of the unexpired term.

D. Members of the parole board shall be persons qualified by such academic training or professional experience as is deemed necessary to render them fit to serve as members of the board. No member of the board shall be an official or employee of any other federal, state or local government entity.

E. Members of the parole board shall receive per diem and mileage as provided for nonsalaried public officers in the Per Diem and Mileage Act [10-8-1 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

F. The governor shall designate one member of the parole board to serve as chair, who in addition to other duties shall coordinate with the corrections department in the furnishing of services pursuant to Section 9-3-11 NMSA 1978.

G. A parole may be granted, denied or revoked by a quorum of two on a panel consisting of three parole board members appointed on a rotating basis by the chair of the board.

History: 1953 Comp., 41-17-39, enacted by Laws 1975, ch. 194, 3; 1976, ch. 18, 1; 1989, ch. 23, 1; 1999, ch. 202, 1; 2005, ch. 227, 1.



Section 31-21-25 - Powers and duties of the board.

31-21-25. Powers and duties of the board.

A. The parole board shall have the powers and duties of the former state board of probation and parole pursuant to Sections 31-21-6 and 31-21-10 through 31-21-17 NMSA 1978 and such additional powers and duties relating to the parole of adults as are enumerated in this section.

B. The parole board shall have the following powers and duties to:

(1) grant, deny or revoke parole;

(2) conduct or cause to be conducted such investigations, examinations, interviews, hearings and other proceedings as may be necessary for the effectual discharge of the duties of the board;

(3) summon witnesses, books, papers, reports, documents or tangible things and administer oaths as may be necessary for the effectual discharge of the duties of the board;

(4) maintain records of its acts, decisions and orders and notify each corrections facility of its decisions relating to persons who are or have been confined therein;

(5) adopt an official seal of which the courts shall take judicial notice;

(6) employ such officers, agents, assistants and other employees as may be necessary for the effectual discharge of the duties of the board;

(7) contract for services, supplies, equipment, office space and such other provisions as may be necessary for the effectual discharge of the duties of the board; and

(8) adopt such rules and regulations as may be necessary for the effectual discharge of the duties of the board.

C. The parole board shall provide a prisoner or parolee with a written statement of the reason or reasons for denying or revoking parole.

D. The parole board shall adopt a written policy specifying the criteria to be considered by the board in determining whether to grant, deny or revoke parole or to discharge a parolee.

E. When the parole board conducts a parole hearing for an offender, and upon request of the victim or family member the board shall allow the victim of the offender's crime or a family member of the victim to be present during the parole hearing. If the victim or a family member of the victim requests an opportunity to speak to the board during the hearing in public or private, the board shall grant that request. As used in this subsection, "family member of the victim" means a mother, father, sister, brother, child or spouse of the victim or a person who has custody of the victim.

History: 1953 Comp., 41-17-40, enacted by Laws 1975, ch. 194, 4; 1983, ch. 320, 1; 1989, ch. 210, 1; 2001, ch. 224, 1.



Section 31-21-25.1 - Parole board; additional powers and duties; medical and geriatric parole program.

31-21-25.1. Parole board; additional powers and duties; medical and geriatric parole program.

A. The parole board shall:

(1) establish rules and implement a "medical and geriatric parole program", in cooperation with the corrections department, by December 31, 1994;

(2) determine the appropriate level of supervision following parole and develop a comprehensive discharge plan for geriatric, permanently incapacitated and terminally ill inmates released under the medical and geriatric parole program;

(3) report annually to the corrections department and the legislature the number of applications for medical and geriatric parole it receives, the nature of the illnesses, disease or condition of applicants, the reasons for denial of applications for medical or geriatric parole and the number of persons on medical and geriatric parole who have been returned to the custody of the department and the reasons for their return;

(4) make a determination whether to grant geriatric or medical parole within thirty days of receipt of an application and supporting documentation from the corrections department;

(5) at the time of release, prescribe terms and conditions of geriatric or medical parole, including medical supervision and intervals of periodic medical evaluations; and

(6) authorize the release of geriatric, permanently incapacitated and terminally ill inmates upon terms and conditions as the board may prescribe, if the board determines that an inmate is geriatric, permanently incapacitated or terminally ill, parole is not incompatible with the welfare of society and the inmate is not a first degree murder felon.

B. Inmates who have not served their minimum sentences may be considered eligible for parole under the medical and geriatric parole program. Medical and geriatric parole consideration shall be in addition to any other parole for which a geriatric, permanently incapacitated or terminally ill inmate may be eligible.

C. When considering an inmate for medical or geriatric parole, the parole board may request that certain medical evidence be produced or that reasonable medical examinations be conducted.

D. The parole term of a geriatric, permanently incapacitated or terminally ill inmate on medical or geriatric parole shall be for the remainder of the inmate's sentence, without diminution of sentence for good behavior.

E. When determining an inmate's eligibility for geriatric or medical parole, the parole board shall consider the following criteria concerning the inmate's:

(1) age;

(2) severity of illness, disease or infirmities;

(3) comprehensive health evaluation;

(4) institutional behavior;

(5) level of risk for violence;

(6) criminal history; and

(7) alternatives to maintaining geriatric or medical inmates in traditional settings.

F. As used in this section:

(1) "geriatric inmate" means a male or female offender who:

(a) is under sentence to or confined in a prison or other correctional institution under the control of the corrections department;

(b) is sixty-five years of age or older;

(c) suffers from a chronic infirmity, illness or disease related to aging; and

(d) does not constitute a danger to himself or society;

(2) "permanently incapacitated inmate" means a male or female offender who:

(a) is under sentence to or confined in a prison or other correctional institution under the control of the corrections department;

(b) by reason of an existing medical condition, is permanently and irreversibly physically incapacitated; and

(c) does not constitute a danger to himself or to society; and

(3) "terminally ill inmate" means a male or female offender who:

(a) is under sentence or confined in a prison or other correctional institution under the control of the corrections department;

(b) has an incurable condition caused by illness or disease that would, within reasonable medical judgment, produce death within six months; and

(c) does not constitute a danger to himself or society.

History: Laws 1994, ch. 21, 3.



Section 31-21-26 - Transitional provisions.

31-21-26. Transitional provisions.

A. The records, property, equipment and unencumbered and unexpended funds previously belonging to or appropriated for the use of the former parole hearing board shall become, on the effective date of the Parole Board Act, a part of the property of the parole board.

B. The provisions of the Parole Board Act [31-21-22 NMSA 1978] apply to all persons who, on the effective date, are on parole or eligible to be placed on parole with the same effect as if that act had been in effect at the time they were placed on parole or became eligible to be placed on parole.

History: 1953 Comp., 41-17-41, enacted by Laws 1975, ch. 194, 5.



Section 31-21-27 - Reentry drug court program for inmates; district court supervision.

31-21-27. Reentry drug court program for inmates; district court supervision.

A. The corrections department shall develop criteria regarding the eligibility of an inmate for early release into a reentry drug court program, including requirements that the inmate:

(1) was incarcerated following conviction for a nonviolent, drug-related offense; and

(2) is within eighteen months of release or eligibility for parole.

B. The corrections department may petition a district court that operates a reentry drug court program to accept limited jurisdiction of an inmate. If the district court grants the petition, the district court shall have jurisdiction over the inmate and the corrections department shall retain its jurisdiction over the inmate pursuant to the terms of the inmate's judgment and sentence.

C. The provisions of this section shall not be interpreted to change the jurisdictional authority of the sentencing court, pursuant to the provisions of the Rules of Criminal Procedure for the District Courts, as promulgated by the supreme court. The jurisdictional authority conferred upon a reentry drug court pursuant to this section is limited to acceptance and supervision of a released inmate by the reentry drug court program.

D. The provisions of this section shall not be interpreted to limit the statutory authority vested in the adult probation and parole division of the corrections department, pursuant to the provisions of the Probation and Parole Act [31-21-3 NMSA 1978].

History: Laws 2001, ch. 35, 1.






Article 22 - Crime Victims Reparations

Section 31-22-1 - Short title.

31-22-1. Short title.

Chapter 31, Article 22 NMSA 1978 may be cited as the "Crime Victims Reparation Act".

History: Laws 1981, ch. 325, 1; 1993, ch. 207, 1.



Section 31-22-2 - Purpose.

31-22-2. Purpose.

The purpose of the Crime Victims Reparation Act [31-22-1 NMSA 1978] is to protect the citizens of New Mexico from the impact of crime and to promote a stronger criminal justice system through the encouragement of all citizens to cooperate with law enforcements efforts. Implementation of the Crime Victims Reparation Act will promote the public health, welfare and safety of the citizens of New Mexico.

History: Laws 1981, ch. 325, 2.



Section 31-22-3 - Definitions.

31-22-3. Definitions.

As used in the Crime Victims Reparation Act:

A. "child" means an unmarried person who is under the age of majority and includes a stepchild and an adopted child;

B. "collateral source" includes benefits for economic loss otherwise reparable under the Crime Victims Reparation Act which the victim or claimant has received or which are readily available to him from:

(1) the offender;

(2) social security, medicare and medicaid;

(3) workers' compensation;

(4) proceeds of a contract of insurance payable to the victim;

(5) a contract providing prepaid hospital and other health care services or benefits for disability, except for the benefits of any life insurance policy;

(6) applicable indigent funds; or

(7) cash donations;

C. "commission" means the crime victims reparation commission;

D. "dependents" means those relatives of the deceased or disabled victim who are more than fifty percent dependent upon the victim's income at the time of his death or disability and includes the child of a victim born after his death or disability;

E. "family relationship group" means any person related to another person within the fourth degree of consanguinity or affinity;

F. "injury" means actual bodily harm or disfigurement and includes pregnancy and extreme mental distress. For the purposes of this subsection, "extreme mental distress" means a substantial personal disorder of emotional processes, thought or cognition that impairs judgment, behavior or ability to cope with the ordinary demands of life;

G. "permanent total disability" means loss of both legs or arms, loss of one leg and one arm, total loss of eyesight, paralysis or other physical condition permanently incapacitating the worker from performing any work at any gainful occupation;

H. "relative" means a person's spouse, parent, grandparent, stepfather, stepmother, child, grandchild, brother, sister, half-brother, half-sister or spouse's parents; and

I. "victim" means:

(1) a person in New Mexico who is injured or killed by any act or omission of any other person that is a crime enumerated in Section 31-22-8 NMSA 1978;

(2) a resident of New Mexico who is injured or killed by such a crime occurring in a state other than New Mexico if that state does not have an eligible crime victims compensation program; or

(3) a resident of New Mexico who is injured or killed by an act of international terrorism, as provided in 18 U.S.C. Section 2331.

History: Laws 1981, ch. 325, 3; 1985 (1st S.S.), ch. 5, 1; 1989, ch. 246, 1; 1990, ch. 10, 1; 1993, ch. 207, 2; 1997, ch. 268, 1; 2001, ch. 214, 1.



Section 31-22-4 - Crime victims reparation commission created; membership; reimbursement.

31-22-4. Crime victims reparation commission created; membership; reimbursement.

A. There is created in the executive branch of government a "crime victims reparation commission" which shall consist of five members appointed by the governor for staggered terms of four years each. Not more than three of the members shall belong to the same political party. One of the members shall be an attorney licensed to practice law in the state, one of the members shall be a physician licensed to practice medicine in the state and one of the members shall be a representative of a law enforcement agency. In making the initial appointments, the governor shall appoint three members for a term of two years each and two members for a term of four years each. Thereafter, appointments shall be for a term of four years. The governor may appoint a person to fill a vacancy for the balance of the unexpired term.

B. The members of the commission shall annually elect from their membership a chairman and vice chairman.

C. Members of the commission, while in the actual performance of their duties pursuant to the Crime Victims Reparation Act, shall be reimbursed as provided in the Per Diem and Mileage Act [10-8-1 NMSA 1978].

D. The commission may employ a director and such staff as is necessary to perform its functions.

History: Laws 1981, ch. 325, 4; 1989, ch. 246, 2; 1993, ch. 207, 3.



Section 31-22-4.1 - Domestic violence homicide review team; creation; membership; duties; confidentiality; civil liability.

31-22-4.1. Domestic violence homicide review team; creation; membership; duties; confidentiality; civil liability.

A. The "domestic violence homicide review team" is created within the commission for the purpose of reviewing the facts and circumstances of domestic violence related homicides and sexual assault related homicides in New Mexico, identifying the causes of the fatalities and their relationship to government and nongovernment service delivery systems and developing methods of domestic violence prevention.

B. The team shall consist of the following members appointed by the director of the commission:

(1) medical personnel with expertise in domestic violence;

(2) criminologists;

(3) representatives from the New Mexico district attorneys association;

(4) representatives from the attorney general;

(5) victim services providers;

(6) civil legal services providers;

(7) representatives from the public defender department;

(8) members of the judiciary;

(9) law enforcement personnel;

(10) representatives from the department of health, the aging and long-term services department and the children, youth and families department who deal with domestic violence victims' issues;

(11) representatives from tribal organizations who deal with domestic violence; and

(12) any other members the director of the commission deems appropriate.

C. The domestic violence homicide review team shall:

(1) review trends and patterns of domestic violence related homicides and sexual assault related homicides in New Mexico;

(2) evaluate the responses of government and nongovernment service delivery systems and offer recommendations for improvement of the responses;

(3) identify and characterize high-risk groups for the purpose of recommending developments in public policy;

(4) collect statistical data in a consistent and uniform manner on the occurrence of domestic violence related homicides and sexual assault related homicides; and

(5) improve collaboration between tribal, state and local agencies and organizations to develop initiatives to prevent domestic violence.

D. The following items are confidential:

(1) all records, reports or other information obtained or created by the domestic violence homicide review team for the purpose of reviewing domestic violence related homicides or sexual assault related homicides pursuant to this section; and

(2) all communications made by domestic violence homicide review team members or other persons during a review conducted by the team of a domestic violence related homicide or a sexual assault related homicide.

E. The following persons shall honor the confidentiality requirements of this section and shall not make disclosure of any matter related to the team's review of a domestic violence related homicide or a sexual assault related homicide, except pursuant to appropriate court orders:

(1) domestic violence homicide review team members;

(2) persons who provide records, reports or other information to the team for the purpose of reviewing domestic violence related homicides and sexual assault related homicides; and

(3) persons who participate in a review conducted by the team.

F. Nothing in this section shall prevent the discovery or admissibility of any evidence that is otherwise discoverable or admissible merely because the evidence was presented during the review of a domestic violence related homicide or a sexual assault related homicide pursuant to this section.

G. Domestic violence homicide review team members shall not be subject to civil liability for any act related to the review of a domestic violence related homicide or a sexual assault related homicide; provided that the members act in good faith, without malice and in compliance with other state or federal law.

H. An organization, institution, agency or person who provides testimony, records, reports or other information to the domestic violence homicide review team for the purpose of reviewing domestic violence related homicides or sexual assault related homicides shall not be subject to civil liability for providing the testimony, records, reports or other information to the team; provided that the organization, institution, agency or person acts in good faith, without malice and in compliance with other state or federal law.

I. At least thirty days prior to the convening of each regular session of the legislature, the domestic violence homicide review team shall transmit a report of its activities pursuant to this section to:

(1) the governor;

(2) the legislative council;

(3) the chief justice of the supreme court;

(4) the secretary of public safety;

(5) the secretary of children, youth and families;

(6) the secretary of health; and

(7) any other persons the team deems appropriate.

History: Laws 2007, ch. 235, 1.



Section 31-22-5 - Claims; review; hearings and evidence.

31-22-5. Claims; review; hearings and evidence.

A. Where an application is made to the commission pursuant to the Crime Victims Reparation Act, the director of the commission shall determine if a claim for a reparation award is eligible for consideration pursuant to the provisions of the Crime Victims Reparation Act. All claims arising from the injury or death of a person as a direct result of a single crime shall be considered together by a single staff member. When the director determines that a claim for a reparation award is not eligible for consideration, the director shall notify the commission of his determination at the next regular meeting of the commission. If the commission concurs with the director's determination that a claim for a reparation award is not eligible for consideration, the claimant shall be notified that his claim was denied. When the director determines that a claim for a reparation award is eligible for consideration, the director shall order that the claim be processed and he shall assign the claim to a member of the commission staff.

B. The staff member to whom such claim is assigned shall examine the papers filed in support of the claim and shall cause an investigation to be conducted into the validity of the claim. The investigation may include, but not be limited to, an examination of police, court and official records and reports concerning the crime and an examination of medical and hospital reports relating to the injury or death upon which the claim is based and other benefits received or to be received.

C. The staff member to whom a claim is assigned may make his recommendation regarding the claim on the basis of the papers filed in support thereof and the report of the investigation of the claim. If the staff member is unable to make a recommendation upon the basis of the papers and report, he shall present the claim to the commission without a recommendation.

D. When the claim has been processed, the director shall assign the claim to a commission member.

E. After examining the papers filed in support of the claim and the report of investigation and after a hearing, if any, the commission member to whom the claim was assigned shall make a recommendation to the entire commission either granting an award or denying the claim.

F. A quorum of the commission shall act upon the recommendation of the commission member. A quorum of the commission, by majority vote, may affirm, increase, decrease or deny the award.

G. Upon a request from a victim or claimant, the commission shall grant the victim or claimant an informal appearance at a commission meeting. The purpose of the informal appearance shall be for the victim or claimant to present any evidence or information in support of his claim.

H. A formal hearing may be called for by a majority of the commission. The purpose of the hearing shall be for the commission to hear evidence to assist it in making a determination regarding a claim.

I. At the hearing, the claimant and the commission's legal advisor shall be entitled to appear and be heard, and any other person may appear and be heard who has satisfied the commission member that he has a substantial interest in the proceedings. In any case in which the claimant is a child or is mentally incompetent, the application may be made on behalf of such claimant by his parent, guardian, custodian or any other person authorized to administer his estate.

J. Where any person is entitled to appear and be heard, that person may appear in person or by his attorney. All hearings shall be open to the public unless in a particular case the member of the commission assigned to the claim determines that the hearing or a portion thereof shall be held in private, having regard to the fact that the offender has not been convicted or in the interest of the victim of an alleged sexual offense.

K. Every person appearing under the provisions of this section shall have the right to produce evidence and to cross-examine witnesses. The commission member may receive in evidence any statement, document, information or matter that may, in his opinion, contribute to the functions of the hearing under the Crime Victims Reparation Act, whether or not such statement, document, information or other matter would be admissible in a court of law.

History: Laws 1981, ch. 325, 5; 1989, ch. 246, 3; 1991, ch. 36, 1; 1993, ch. 207, 4.



Section 31-22-6 - Medical examination; attorneys' fees; penalty.

31-22-6. Medical examination; attorneys' fees; penalty.

A. The commission may appoint an impartial physician, licensed in New Mexico, to examine any person making an application for reparation under the Crime Victims Reparation Act, and the fees for the examination shall be paid from funds appropriated for the commission's administrative expenses.

B. None of the appropriation in this act [31-22-1 to 31-22-21 NMSA 1978] shall be used to pay attorney fees either as part of or in addition to awards of reparation. In cases where no reparation is awarded, attorney fees shall not be paid.

History: Laws 1981, ch. 325, 6.



Section 31-22-7 - Eligibility for reparation.

31-22-7. Eligibility for reparation.

A. In the event any person is injured or killed by any act or omission of any other person coming within the criminal jurisdiction of the state after the effective date of the Crime Victims Reparation Act, which act or omission includes a crime enumerated in Section 31-22-8 NMSA 1978, and upon application for reparation, the commission may award reparation in accordance with the Crime Victims Reparation Act:

(1) to the victim;

(2) in the case of the victim's death, to or for the benefit of any one or more of the deceased victim's dependents; or

(3) to any individual who voluntarily assumes funeral or medical expenses of the victim.

B. For the purpose of the Crime Victims Reparation Act, a person shall be deemed to have intentionally committed an act or omission notwithstanding that by reason of age, insanity, drunkenness or otherwise he was legally incapable of forming a criminal intent.

C. In determining whether to make an order under this section, the commission may consider any circumstances it determines to be relevant. The commission shall consider the behavior of the victim and whether, because of provocation or otherwise, the victim bears responsibility for the crime that caused his injury or death and shall reduce the amount of reparation in accordance with its assessment of the degree of responsibility attributable to the victim.

D. An order may be made under this section whether or not any person is prosecuted for or convicted of a crime enumerated in Section 31-22-8 NMSA 1978, provided an arrest has been made or the act or omission constituting such a crime has been reported to the police in a reasonable time. No order may be made under this section unless the commission finds that:

(1) the crime did occur;

(2) the injury or death of the victim resulted from the crime; and

(3) the claimant or victim fully cooperated with the appropriate law enforcement agencies.

E. Upon application from the district attorney of the appropriate district, the commission may suspend proceedings under the Crime Victims Reparation Act for such period as it deems desirable on the ground that a prosecution for the crime has commenced or is imminent.

History: Laws 1981, ch. 325, 7; 1993, ch. 207, 5.



Section 31-22-8 - Crimes enumerated.

31-22-8. Crimes enumerated.

A. The crimes to which the Crime Victims Reparation Act applies and for which reparation to victims may be made are the following enumerated offenses and all other offenses in which any enumerated offense is necessarily included:

(1) arson resulting in bodily injury;

(2) aggravated assault or aggravated battery;

(3) dangerous use of explosives resulting in bodily injury;

(4) negligent use of a deadly weapon;

(5) murder;

(6) voluntary manslaughter;

(7) involuntary manslaughter;

(8) kidnapping;

(9) criminal sexual penetration;

(10) criminal sexual contact of a minor;

(11) homicide by vehicle or great bodily injury by vehicle, as provided in Section 66-8-101 NMSA 1978;

(12) abandonment or abuse of a child;

(13) aggravated indecent exposure, as provided in Section 30-9-14.3 NMSA 1978;

(14) stalking;

(15) human trafficking;

(16) assault against a household member; and

(17) battery against a household member.

B. No award shall be made for any loss or damage to property.

History: Laws 1981, ch. 325, 8; 1983, ch. 319, 1; 1989, ch. 246, 4; 1990, ch. 10, 2; 1997, ch. 268, 2; 2001, ch. 214, 2; 2013, ch. 200, 4; 2015, ch. 10, 1.



Section 31-22-9 - Award of reparation.

31-22-9. Award of reparation.

The commission may order payment of reparation for:

A. expenses actually and reasonably incurred as a result of the victim's injury or death;

B. loss to the victim of earning power as a result of total or partial incapacity;

C. any other pecuniary loss directly resulting from the victim's injury or death which the commission determines to be reasonable and proper; and

D. any expenses incurred for rehabilitation services provided to a victim of child abuse or neglect, including child sexual abuse, but awards made pursuant to this subsection shall be made directly to the provider of the rehabilitation services for payment of those services.

History: Laws 1981, ch. 325, 9; 1989, ch. 246, 5.



Section 31-22-10 - Relationship to offender.

31-22-10. Relationship to offender.

Except for amounts payable pursuant to Subsection D of Section 31-22-9 NMSA 1978, no reparation shall be awarded if the victim:

A. was a member of the offender's family relationship group where payment of reparation would unjustly enrich the offender; or

B. was an accomplice of the offender.

History: Laws 1981, ch. 325, 10; 1989, ch. 246, 6; 1990, ch. 10, 3.



Section 31-22-11 - No award to certain confined persons.

31-22-11. No award to certain confined persons.

No award shall be made pursuant to the provisions of the Crime Victims Reparation Act to a victim injured while confined in a county or municipal jail, penitentiary or other correctional facility.

History: Laws 1981, ch. 325, 11.



Section 31-22-12 - Recovery from offender.

31-22-12. Recovery from offender.

Whenever an award of reparation is made pursuant to the Crime Victims Reparation Act, the state is, upon payment of the award, subrogated to the right of action of the victim or his dependents against the person responsible for the injury or death and may bring an action against such person for the amount of the reparation paid.

History: Laws 1981, ch. 325, 12.



Section 31-22-13 - Terms of order.

31-22-13. Terms of order.

Any order for the payment of reparation under the Crime Victims Reparation Act may be made on such terms as the commission deems appropriate. The order may provide for apportionment of reparation or for the holding of reparation or any part thereof in trust and for the payment of reparation in a lump sum or in periodic installments. All such orders shall contain words clearly informing the claimant that all awards and orders for reparation under the Crime Victims Reparation Act are subject to the making of an appropriation by the legislature to pay the claim.

History: Laws 1981, ch. 325, 13.



Section 31-22-14 - Limitations on award; collateral recovery; preliminary award.

31-22-14. Limitations on award; collateral recovery; preliminary award.

A. No order for the payment of reparation shall be made unless application has been made within two years after the date of the injury or death and the injury or death was the result of a crime enumerated in Section 31-22-8 NMSA 1978 that had been reported to the police within thirty days after its occurrence unless a longer period is allowed pursuant to Subsection F of this section. An application for reparation shall be made within two years after the injury or death, except for minors who are victims of criminal activity under the provisions of Section 30-6-1 NMSA 1978, regarding abandonment or abuse of a child, Section 30-9-11 NMSA 1978, regarding criminal sexual penetration, or Section 30-9-13 NMSA 1978, regarding criminal sexual contact of a minor. The date of incident for minors who are victims of these types of criminal activity shall be the date the victim attains the age of eighteen years or the date that the criminal activity is reported to a law enforcement agency, whichever occurs first. The commission may extend the time for filing an application for good cause shown by a claimant or a victim.

B. No award of reparation shall be in excess of twenty thousand dollars ($20,000) per victim except that the commission may award up to an additional thirty thousand dollars ($30,000) for extraordinary pecuniary losses, if the personal injury to a victim is catastrophic and results in a permanent total disability. The extraordinary losses compensated may include:

(1) loss of wages;

(2) the cost of home health care;

(3) the cost of making a home or automobile accessible;

(4) the cost of training in the use of special application; or

(5) job training.

C. Except as provided by Subsection E of this section, the commission shall deduct from any reparation awarded any payments received from a collateral source or from the United States or the state or any of its political subdivisions for injury or death subject to reparation under the Crime Victims Reparation Act. If the claimant receives an award of reparation from the commission and also receives payment as set forth in the preceding sentence for which no deduction was made, the claimant shall refund to the state the lesser of the amount of reparation paid or the sums not so deducted.

D. If the claimant receives an award of reparation from the commission and also receives an award pursuant to a civil judgment arising from a criminal occurrence for which a reparation award was paid, the claimant shall refund to the state the amount of the reparation paid to the claimant. The commission may negotiate a reasonable settlement regarding repayment of the reparation award if special circumstances exist.

E. If it appears that a final award of reparation will be made by the commission, a preliminary award may be authorized by the director of the commission or the commission's designee when the commission chair concurs. The amount of the preliminary award shall be deducted from any final award made by the commission.

F. The commission may grant a waiver to the requirement in Subsection A of this section that a crime be reported to the police within thirty days of its occurrence for:

(1) a victim of domestic violence or sexual assault if reported to the police within one hundred eighty days of the occurrence; or

(2) a crime against a child that was reported within thirty days of its occurrence to the children, youth and families department, a domestic violence or sexual assault service provider, a teacher or a health care provider; provided that a police report shall be filed before the commission approves payment.

History: Laws 1981, ch. 325, 14; 1989, ch. 246, 7; 1991, ch. 37, 1; 1993, ch. 207, 6; 1997, ch. 268, 3; 2001, ch. 214, 3; 2015, ch. 10, 2.



Section 31-22-15 - Exemption from execution.

31-22-15. Exemption from execution.

No reparation payable under the Crime Victims Reparation Act shall be, prior to its actual receipt by the victim or dependents entitled thereto or their legal representatives, assignable or subject to garnishment, execution, attachment or other process whatsoever, including process to satisfy an order or judgment for support or alimony.

History: Laws 1981, ch. 325, 15.



Section 31-22-16 - Survival or abatement.

31-22-16. Survival or abatement.

The rights to reparation created by the Crime Victims Reparation Act are personal and shall not survive the death of the victim or dependents entitled thereto; provided that if such death occurs after an application for reparation has been filed with the commission, the proceeding shall not abate, but may be continued by the legal representative of the decedent's estate.

History: Laws 1981, ch. 325, 16.



Section 31-22-17 - Rule-making powers.

31-22-17. Rule-making powers.

In performance of its functions the commission may adopt, amend and repeal rules and regulations in accordance with the State Rules Act [14-4-1 NMSA 1978], not inconsistent with the Crime Victims Reparation Act, prescribing procedures to be followed in the filing of applications and the proceedings under the Crime Victims Reparation Act and such other matters as the commission deems appropriate. Unless otherwise provided by law, no regulation affecting any person or agency outside the commission shall be adopted, amended or repealed without a public hearing on the proposed action before the commission or a hearing officer designated by them. Notice of the subject matter of the regulation, the action proposed to be taken, the time and place of the hearing, the manner in which interested persons may present their views and the method by which copies of the proposed regulation, proposed amendment or repeal of an existing regulation may be obtained shall be published once at least thirty days prior to the hearing date in a newspaper of general circulation and mailed at least thirty days prior to the hearing date to all persons who have made a written request for advance notice of hearing. All rules and regulations shall be filed in accordance with the State Rules Act. In filing the rule or regulation with the state records center, the commission shall certify that the record contains arguments presented both for and against each rule or regulation promulgated.

History: Laws 1981, ch. 325, 17.



Section 31-22-18 - Confidentiality of records, reports and claim files.

31-22-18. Confidentiality of records, reports and claim files.

Any record or report acquired by the commission, the confidentiality of which is protected by law, rule or regulation, shall be disclosed only under the same terms and conditions which protected its confidentiality prior to such acquisition. The claim file, which contains confidential reports, records and personal information, shall not be released.

History: Laws 1981, ch. 325, 18; 1993, ch. 207, 7; 2001, ch. 214, 4.



Section 31-22-19 - Annual report.

31-22-19. Annual report.

At least thirty days prior to the convening of each regular session of the legislature, the commission shall transmit to the governor, the department of finance and administration and the legislature a report of its activities under the Crime Victims Reparation Act. The department of finance and administration shall, within five days after the opening of the legislative session, transmit the report, together with a tabulation of the total amount awarded and the amount of any judgments collected, to the senate finance committee and to the house appropriations and finance committee or any successor committees.

History: Laws 1981, ch. 325, 19; 1989, ch. 246, 8; 1993, ch. 207, 8.



Section 31-22-20 - Penalty.

31-22-20. Penalty.

Any person who knowingly makes a false claim or a false statement in connection with a claim filed pursuant to the Crime Victims Reparation Act shall be guilty of a fourth degree felony and for conviction thereof shall:

A. be punished by imprisonment in the state penitentiary for a determinate term of not less than one year nor more than five years; or by the payment of a fine not to exceed five thousand dollars ($5,000) or both such imprisonment and fine in the discretion of the court; and

B. forfeit any reparation paid pursuant to the Crime Victims Reparation Act.

History: Laws 1981, ch. 325, 20.



Section 31-22-21 - Crime victims reparation fund created; purposes.

31-22-21. Crime victims reparation fund created; purposes.

A. There is created in the state treasury the "crime victims reparation fund".

B. Money in the crime victims reparation fund may be expended by the commission to:

(1) pay any award of reparation to victims made pursuant to the Crime Victims Reparation Act;

(2) pay costs and expenses including staff salaries and expenses incurred in carrying out the provisions of the Crime Victims Reparation Act; and

(3) contract with one or more attorneys or law firms on a per hour basis to provide legal services to the commission.

C. The provisions of this section are effective July 1, 1990.

History: Laws 1981, ch. 325, 21; 1989, ch. 324, 24.



Section 31-22-22 - Distribution of money received as result of crime; escrow account.

31-22-22. Distribution of money received as result of crime; escrow account.

A. Every firm, person, corporation, association or other legal entity contracting with a person or the representative or assignee of any person charged or convicted of a violent crime in this state, with respect to the reenactment of the crime in a movie, book, magazine article, tape recording, phonograph record, radio or television presentation or live entertainment or with respect to the expression of the accused or convicted person's thoughts, feelings, opinions or emotions regarding the crime shall submit a copy of the contract to the crime victims reparation commission and pay to the commission any money that would otherwise by terms of such contract be owing to the accused or convicted person or his representatives. The commission shall deposit the money in an escrow account.

B. Money placed in an escrow account pursuant to this section shall be available to satisfy a civil judgment against the convicted person or the accused person, if eventually convicted of the crime, in favor of a victim of the crime if the court in which the civil judgment is taken finds that the judgment is for damages incurred by the victim caused by the commission of the crime.

C. Upon dismissal of charges or acquittal of any accused person, the commission shall immediately pay over to the accused person the money in the escrow account.

D. For purposes of this section, a person found not guilty by reason of insanity at the time of commission of an offense shall be deemed to be a convicted person.

E. Notwithstanding the provisions of Subsections A through C of this section, the commission shall make payments from the escrow account to any person accused or convicted of a crime upon the order of a court of competent jurisdiction after a showing by such person that the money shall be used for the exclusive purpose of retaining legal representation at any stage of the criminal proceedings against such person, including the appeals process.

F. Upon a showing by any accused or convicted person that five years have elapsed from the establishment of the escrow account, that any claims brought pursuant to this section have been disposed of and that no such claims are pending against him, the commission shall immediately pay over to such accused or convicted person any money in the escrow account.

G. Any action taken by any person accused or convicted of a crime, whether by way of execution of a power of attorney, creation of corporate entities or otherwise to defeat the purpose of this section, shall be null and void as against the public policy of the state.

History: 1978 Comp., 31-22-22, enacted by Laws 1983, ch. 321, 1.



Section 31-22-23 - Authority to compel production.

31-22-23. Authority to compel production.

The commission has the power to compel the production of books, records and papers pertinent to any investigation or hearing authorized by the Crime Victims Reparation Act and can seek enforcement of any subpoena so issued through the district court in the county in which the custodian of the document is located to be held in camera.

History: 1978 Comp., 31-22-23, enacted by Laws 1989, ch. 246, 9.






Article 23 - Crime Victims Immunity

Section 31-23-1 - Civil action; crime; damages; immunity.

31-23-1. Civil action; crime; damages; immunity.

No person shall be liable to a plaintiff in any civil action for damages if by a preponderance of the evidence the damages were incurred as a consequence of:

A. the commission, attempted commission or flight subsequent to the commission of a crime by the plaintiff; and

B. the use of force or deadly force by the defendant which is justified pursuant to common law or the law of the state.

History: Laws 1985, ch. 152, 1.






Article 24 - Crime Victims' and Witnesses' Bill of Rights



Article 25 - Victim Counselor Confidentiality

Section 31-25-1 - Short title.

31-25-1. Short title.

This act [31-25-1 to 31-25-6 NMSA 1978] may be cited as the "Victim Counselor Confidentiality Act".

History: Laws 1987, ch. 349, 1.



Section 31-25-2 - Definitions.

31-25-2. Definitions.

As used in the Victim Counselor Confidentiality Act:

A. "confidential communication" means any information exchanged between a victim and a victim counselor in private or in the presence of a third party who is necessary to facilitate communication or further the counseling process and which is disclosed in the course of the counselor's treatment of the victim for any emotional or psychological condition resulting from a sexual assault or family violence;

B. "victim" means a person who consults a victim counselor for assistance in overcoming adverse emotional or psychological effects of a sexual assault or family violence;

C. "victim counseling" means assessment, diagnosis and treatment to alleviate the adverse emotional or psychological impact of a sexual assault or family violence on the victim. Victim counseling includes crisis intervention;

D. "victim counseling center" means a private organization or unit of a government agency which has as one of its primary purposes the treatment of victims for any emotional or psychological condition resulting from a sexual assault or family violence; and

E. "victim counselor" means any employee or supervised volunteer of a victim counseling center or other agency, business or organization that provides counseling to victims who is not affiliated with a law enforcement agency or the office of a district attorney, has successfully completed forty hours of academic or other formal victim counseling training or has had a minimum of one year of experience in providing victim counseling and whose duties include victim counseling.

History: Laws 1987, ch. 349, 2.



Section 31-25-3 - Confidential communications; information; privileged.

31-25-3. Confidential communications; information; privileged.

A. A victim, a victim counselor without the consent of the victim or a minor or incapacitated victim without the consent of a custodial guardian or a guardian ad litem appointed upon application of either party shall not be compelled to provide testimony or to produce records concerning confidential communications for any purpose in any criminal action or other judicial, legislative or administrative proceeding.

B. A victim counselor or a victim shall not be compelled to provide testimony in any civil or criminal proceeding that would identify the name, address, location or telephone number of a safe house, abuse shelter or other facility that provided temporary emergency shelter to the victim of the offense or occurrence that is the subject of a judicial, legislative or administrative proceeding unless the facility is a party to the proceeding.

History: Laws 1987, ch. 349, 3.



Section 31-25-4 - Waiver.

31-25-4. Waiver.

A. A victim does not waive the protections afforded by the Victim Counselor Confidentiality Act by testifying in court about the crime; provided that if the victim partially discloses the contents of a confidential communication in the course of his testimony, then either party to the action may request the court to rule that justice requires the protections of that act be waived to the extent they apply to that portion of the communication. Waiver shall apply only to the extent necessary to require any witness to respond to questions concerning the confidential communication that are relevant to the facts and circumstances of the case.

B. A victim counselor shall not have authority to waive the protections afforded to a victim under the Victim Counselor Confidentiality Act; provided that if a victim brings suit against a victim counselor or the agency, business or organization in which the victim counselor was employed or served as a volunteer at the time of the counseling relationship and the suit alleges malpractice during the counseling relationship, the victim counselor may testify or produce records regarding confidential communications with the victim without liability for those actions.

History: Laws 1987, ch. 349, 4.



Section 31-25-5 - Interpretation.

31-25-5. Interpretation.

The Victim Counselor Confidentiality Act shall not be construed to relieve a victim counselor of a duty to report suspected child abuse or neglect pursuant to Section 32-1-15 NMSA 1978 [repealed], to report any evidence that the victim is about to commit a crime or to limit any testimonial privileges available to any person pursuant to other provisions of law.

History: Laws 1987, ch. 349, 5.



Section 31-25-6 - Rules.

31-25-6. Rules.

The supreme court may adopt rules of procedure and evidence to govern and implement the provisions of the Victim Counselor Confidentiality Act.

History: Laws 1987, ch. 349, 6.






Article 26 - Victims of Crime

Section 31-26-1 - Short title.

31-26-1. Short title.

Chapter 31, Article 26 NMSA 1978 may be cited as the "Victims of Crime Act".

History: Laws 1994, ch. 144, 1; 2005, ch. 283, 2.



Section 31-26-2 - Purpose of act.

31-26-2. Purpose of act.

Recognizing the state's concern for victims of crime, it is the purpose of the Victims of Crime Act to assure that:

A. the full impact of a crime is brought to the attention of a court;

B. victims of violent crimes are treated with dignity, respect and sensitivity at all stages of the criminal justice process;

C. victims' rights are protected by law enforcement agencies, prosecutors and judges as vigorously as are the rights of criminal defendants; and

D. the provisions of Article 2, Section 24 of the constitution of New Mexico are implemented in statute.

History: Laws 1994, ch. 144, 2.



Section 31-26-3 - Definitions.

31-26-3. Definitions.

As used in the Victims of Crime Act:

A. "court" means magistrate court, metropolitan court, children's court, district court, the court of appeals or the supreme court;

B. "criminal offense" means:

(1) negligent arson resulting in death or bodily injury, as provided in Subsection B of Section 30-17-5 NMSA 1978;

(2) aggravated arson, as provided in Section 30-17-6 NMSA 1978;

(3) aggravated assault, as provided in Section 30-3-2 NMSA 1978;

(4) aggravated battery, as provided in Section 30-3-5 NMSA 1978;

(5) dangerous use of explosives, as provided in Section 30-7-5 NMSA 1978;

(6) negligent use of a deadly weapon, as provided in Section 30-7-4 NMSA 1978;

(7) murder, as provided in Section 30-2-1 NMSA 1978;

(8) voluntary manslaughter, as provided in Section 30-2-3 NMSA 1978;

(9) involuntary manslaughter, as provided in Section 30-2-3 NMSA 1978;

(10) kidnapping, as provided in Section 30-4-1 NMSA 1978;

(11) criminal sexual penetration, as provided in Section 30-9-11 NMSA 1978;

(12) criminal sexual contact of a minor, as provided in Section 30-9-13 NMSA 1978;

(13) armed robbery, as provided in Section 30-16-2 NMSA 1978;

(14) homicide by vehicle, as provided in Section 66-8-101 NMSA 1978;

(15) great bodily injury by vehicle, as provided in Section 66-8-101 NMSA 1978;

(16) abandonment or abuse of a child, as provided in Section 30-6-1 NMSA 1978;

(17) stalking or aggravated stalking, as provided in the Harassment and Stalking Act [30-3A-1 NMSA 1978];

(18) aggravated assault against a household member, as provided in Section 30-3-13 NMSA 1978;

(19) assault against a household member with intent to commit a violent felony, as provided in Section 30-3-14 NMSA 1978;

(20) battery against a household member, as provided in Section 30-3-15 NMSA 1978; or

(21) aggravated battery against a household member, as provided in Section 30-3-16 NMSA 1978;

C. "court proceeding" means a hearing, argument or other action scheduled by and held before a court;

D. "family member" means a spouse, child, sibling, parent or grandparent;

E. "formally charged" means the filing of an indictment, the filing of a criminal information pursuant to a bind-over order, the filing of a petition or the setting of a preliminary hearing;

F. "victim" means an individual against whom a criminal offense is committed. "Victim" also means a family member or a victim's representative when the individual against whom a criminal offense was committed is a minor, is incompetent or is a homicide victim; and

G. "victim's representative" means an individual designated by a victim or appointed by the court to act in the best interests of the victim.

History: Laws 1994, ch. 144, 3; 1997, ch. 10, 6; 2003, ch. 411, 1.



Section 31-26-4 - Victim's rights.

31-26-4. Victim's rights.

A victim shall have the right to:

A. be treated with fairness and respect for the victim's dignity and privacy throughout the criminal justice process;

B. timely disposition of the case;

C. be reasonably protected from the accused throughout the criminal justice process;

D. notification of court proceedings;

E. attend all public court proceedings the accused has the right to attend;

F. confer with the prosecution;

G. make a statement to the court at sentencing and at any post-sentencing hearings for the accused;

H. restitution from the person convicted of the criminal offense that caused the victim's loss or injury;

I. information about the conviction, sentencing, imprisonment, escape or release of the accused;

J. have the prosecuting attorney notify the victim's employer, if requested by the victim, of the necessity of the victim's cooperation and testimony in a court proceeding that may necessitate the absence of the victim from work for good cause;

K. promptly receive any property belonging to the victim that is being held for evidentiary purposes by a law enforcement agency or the prosecuting attorney, unless there are compelling evidentiary reasons for retention of the victim's property; and

L. be informed by the court at a sentencing proceeding that the offender is eligible to earn meritorious deductions from the offender's sentence and the amount of meritorious deductions that may be earned by the offender.

History: Laws 1994, ch. 144, 4; 1999, ch. 238, 6.



Section 31-26-5 - Exercise of rights; requirements for victim.

31-26-5. Exercise of rights; requirements for victim.

A victim may exercise his rights pursuant to the provisions of the Victims of Crime Act only if he:

A. reports the criminal offense within five days of the occurrence or discovery of the criminal offense, unless the district attorney determines that the victim had a reasonable excuse for failing to do so;

B. provides the district attorney with current and updated information regarding the victim's name, address and telephone number; and

C. fully cooperates with and fully responds to reasonable requests made by law enforcement agencies and district attorneys.

History: Laws 1994, ch. 144, 5.



Section 31-26-6 - When rights and duties take effect; termination of rights and duties.

31-26-6. When rights and duties take effect; termination of rights and duties.

The rights and duties established pursuant to the provisions of the Victims of Crime Act take effect when an individual is formally charged by a district attorney for allegedly committing a criminal offense against a victim. Those rights and duties remain in effect until final disposition of the court proceedings attendant to the charged criminal offense.

History: Laws 1994, ch. 144, 6.



Section 31-26-7 - Designation or appointment of victim's representative.

31-26-7. Designation or appointment of victim's representative.

A. A victim may designate a victim's representative to exercise all rights provided to the victim pursuant to the provisions of the Victims of Crime Act. A victim may revoke his designation of a victim's representative at any time.

B. When a victim is deceased, incompetent or unable to designate a victim's representative, the court may appoint a victim's representative for the victim. If a victim regains his competency, he may revoke the court's appointment of a victim's representative.

C. When the victim is a minor, the victim's parent or grandparent may exercise the victim's rights; provided, that when the person accused of committing the criminal offense against the victim is the parent or grandparent of the victim, the court may appoint a victim's representative for the victim.

History: Laws 1994, ch. 144, 7.



Section 31-26-8 - Procedures for providing victims with preliminary information; law enforcement agencies.

31-26-8. Procedures for providing victims with preliminary information; law enforcement agencies.

The law enforcement agency that investigates a criminal offense shall:

A. inform the victim of medical services and crisis intervention services available to victims;

B. provide the victim with the police report number for the criminal offense and a copy of the following statement: "If within thirty days you are not notified of an arrest in your case, you may call (telephone number for the law enforcement agency) to obtain information on the status of your case."; and

C. provide the victim with the name of the district attorney for the judicial district in which the criminal offense was committed and the address and telephone number for that district attorney's office.

History: Laws 1994, ch. 144, 8.



Section 31-26-9 - Procedures for providing victims with notice of rights and information regarding prosecution of a criminal offense; district attorneys.

31-26-9. Procedures for providing victims with notice of rights and information regarding prosecution of a criminal offense; district attorneys.

A. Within seven working days after a district attorney files a formal charge against the accused for a criminal offense, the district attorney shall provide the victim of the criminal offense with:

(1) a copy of Article 2, Section 24 of the constitution of New Mexico, regarding victims' rights;

(2) a copy of the Victims of Crime Act;

(3) a copy of the charge filed against the accused for the criminal offense;

(4) a clear and concise statement of the procedural steps generally involved in prosecuting a criminal offense; and

(5) the name of a person within the district attorney's office whom the victim may contact for additional information regarding prosecution of the criminal offense.

B. The district attorney's office shall provide the victim with oral or written notice, in a timely fashion, of a scheduled court proceeding attendant to the criminal offense.

History: Laws 1994, ch. 144, 9; 2005, ch. 283, 3.



Section 31-26-10 - Procedures for providing victims with notice of a court proceeding; courts; district attorneys.

31-26-10. Procedures for providing victims with notice of a court proceeding; courts; district attorneys.

A court shall provide a district attorney's office with oral or written notice no later than seven working days prior to a scheduled court proceeding attendant to a criminal offense, unless a shorter notice period is reasonable under the circumstances. The district attorney's office shall convey the information concerning the scheduled court proceeding to the victim, as provided in Subsection B of Section 9 [31-26-9 NMSA 1978] of the Victims of Crime Act.

History: Laws 1994, ch. 144, 10.



Section 31-26-10.1 - Crime victim presence at court proceedings; plea agreement notification.

31-26-10.1. Crime victim presence at court proceedings; plea agreement notification.

A. At any scheduled court proceeding, the court shall inquire on the record whether a victim is present for the purpose of making an oral statement or submitting a written statement respecting the victim's rights enumerated in Section 31-26-4 NMSA 1978. If the victim is not present, the court shall inquire on the record whether an attempt has been made to notify the victim of the proceeding. If the district attorney cannot verify that an attempt has been made, the court shall:

(1) reschedule the hearing; or

(2) continue with the hearing but reserve ruling until the victim has been notified and given an opportunity to make a statement; and

(3) order the district attorney to notify the victim of the rescheduled hearing.

B. The provisions of this section shall not limit the district attorney's ability to exercise prosecutorial discretion on behalf of the state in a criminal case.

C. The provisions of this section shall not require the court to continue or reschedule any proceedings if it would result in a violation of a jurisdictional rule.

History: Laws 2005, ch. 283, 1.



Section 31-26-11 - Procedures when an inmate or delinquent child escapes; corrections department; children, youth and families department.

31-26-11. Procedures when an inmate or delinquent child escapes; corrections department; children, youth and families department.

A. The corrections department or the children, youth and families department shall immediately notify the sentencing judge or the children's court judge, the district attorney of the judicial district from which the inmate or delinquent child was committed and the probation officer who authored the presentence report when an inmate or delinquent child:

(1) escapes from a correctional facility or juvenile justice facility under the jurisdiction of the corrections department or the children, youth and families department; or

(2) convicted in New Mexico of a capital, first degree or second degree felony and transferred to a facility under the jurisdiction of another state escapes from that facility.

B. The district attorney shall immediately notify any person known to reside in his district who was a victim of the criminal or delinquent offense for which the inmate or delinquent child was committed.

History: Laws 1994, ch. 144, 11; 1999, ch. 103, 1.



Section 31-26-12 - Procedures when an inmate is released from incarceration; adult parole board; corrections department; procedures when a delinquent child is released from custody; juvenile parole board; children, youth and families department; district attorneys

31-26-12. Procedures when an inmate is released from incarceration; adult parole board; corrections department; procedures when a delinquent child is released from custody; juvenile parole board; children, youth and families department; district attorneys.

A. The adult parole board and the children, youth and families department shall provide a copy of their respective regular release dockets to each district attorney in the state at least ten working days before the docket is considered. The district attorney shall notify any person known to reside in the district who was a victim of the criminal offense for which the inmate was incarcerated or the delinquent child was committed.

B. The adult parole board or the children, youth and families department shall provide a copy of a supplemental, addendum or special docket to each district attorney at least five working days before the release docket is considered.

C. Following consideration of a release docket by the adult parole board or the children, youth and families department, the board and department shall promptly notify each district attorney of recommendations for release of an inmate from incarceration or a delinquent child from custody. The district attorney shall notify any person known to reside in the district attorney's district who was a victim of the criminal offense for which the inmate was incarcerated or the delinquent child was committed.

D. In the case of an inmate scheduled to be released from incarceration without parole or prior to parole for any reason, or a delinquent child scheduled to be released from custody, the corrections department or the children, youth and families department shall notify each district attorney at least fifteen working days before the inmate's or delinquent child's release. The district attorney shall notify any person known to reside in the district who was a victim of the criminal offense for which the inmate was incarcerated or the delinquent child was committed.

History: Laws 1994, ch. 144, 12; 1999, ch. 103, 2; 2009, ch. 239, 5.



Section 31-26-13 - Disclaimer.

31-26-13. Disclaimer.

Nothing in the Victims of Crime Act creates a cause of action on behalf of a person against a public employer, public employee, public agency, the state or any agency responsible for the enforcement of rights or provision of services set forth in that act.

History: Laws 1994, ch. 144, 13.



Section 31-26-14 - Effect of noncompliance.

31-26-14. Effect of noncompliance.

A person accused or convicted of a crime against a victim shall have no standing to object to any failure by any person to comply with the provisions of the Victims of Crime Act.

History: Laws 1994, ch. 144, 14.



Section 31-26-15 - Identity theft passport; database.

31-26-15. Identity theft passport; database.

A. The attorney general, in cooperation with the department of public safety and the motor vehicle division of the taxation and revenue department, shall issue an identity theft passport to a person who claims to be a victim of identity theft pursuant to Section 30-16-24.1 NMSA 1978 and who provides to the attorney general:

(1) a certified copy of a court order obtained pursuant to Section 5 [31-26-16 NMSA 1978] of this 2009 act or a full set of fingerprints;

(2) a driver's license or other government-issued identification or record; and

(3) other information as required by the attorney general.

B. An identity theft passport shall contain a picture of the person to whom it was issued and other information as the attorney general deems appropriate.

C. The attorney general may enter into a memorandum of understanding with the motor vehicle division of the taxation and revenue department for the development and issuance of a secure form of identity theft passport. When an identity theft passport is issued, the motor vehicle division shall note on the person's driver record that an identity theft passport has been issued.

D. An identify [identity] theft passport shall be accepted as evidence of identity by law enforcement officers and others who may challenge the person's identity.

E. The attorney general shall maintain a database of identity theft victims who have reported to a law enforcement agency or have been issued an identity theft passport. The attorney general may provide access to the database only to criminal justice agencies. For purposes of identification and authentication, the attorney general may allow access to specific information about a person who has become a victim of identity theft to that person or to that person's authorized representative.

F. The attorney general shall keep on file each application for an identity theft passport and each police report of identity theft submitted by a law enforcement agency.

G. The attorney general shall prepare and make available to local law enforcement agencies and to the general public an information packet that includes information on how to prevent and stop identity theft.

History: Laws 2009, ch. 95, 4.



Section 31-26-16 - Expungement from police and court records.

31-26-16. Expungement from police and court records.

A. A person whose name or other identifying information was used, without consent or authorization, by another person who was charged, arrested or convicted of a crime while using that person's name or identification may, with notice to the prosecutor, file a petition in the criminal action, if pending, or if the criminal action is not pending, then in a court of competent jurisdiction, requesting expungement of the petitioner's personal identifying information from the record. If the court finds that the petitioner did not commit the offense with which the petitioner's identity has been associated, the court shall expunge the petitioner's personal identifying information from the record.

B. When a court finds that a petitioner did not commit the offense with which the petitioner's identity has been associated, the court shall order that the petitioner's name and other identifying information contained in the court records be removed and the records labeled to show that, due to identity theft, the information is not accurate and does not reflect the perpetrator's true identity. The court may also order expungement of the innocent party's arrest information pursuant to Section 29-3-8.1 NMSA 1978.

History: Laws 2009, ch. 95, 5.






Article 27 - Forfeiture

Section 31-27-1 - Short title.

31-27-1. Short title.

Chapter 31, Article 27 NMSA 1978 may be cited as the "Forfeiture Act".

History: Laws 2002, ch. 4, 1; 2015, ch. 152, 1.



Section 31-27-2 - Purpose of act; applicability; no additional remedies.

31-27-2. Purpose of act; applicability; no additional remedies.

A. The purposes of the Forfeiture Act are to:

(1) make uniform the standards and procedures for the seizure and forfeiture of property subject to forfeiture;

(2) protect the constitutional rights of persons whose property is subject to forfeiture and of innocent owners holding interests in property subject to forfeiture;

(3) deter criminal activity by reducing its economic incentives;

(4) increase the pecuniary loss from criminal activity;

(5) protect against the wrongful forfeiture of property; and

(6) ensure that only criminal forfeiture is allowed in this state.

B. The Forfeiture Act:

(1) applies to seizures, forfeitures and dispositions of property subject to forfeiture pursuant to laws that specifically apply the Forfeiture Act; and

(2) does not apply to contraband, which is subject to seizure pursuant to applicable state laws, but is not subject to forfeiture pursuant to the Forfeiture Act.

History: Laws 2002, ch. 4, 2; 2015, ch. 152, 2.



Section 31-27-3 - Definitions.

31-27-3. Definitions.

As used in the Forfeiture Act:

A. "abandoned property":

(1) means personal property the rights to which and the control of which an owner has intentionally relinquished; and

(2) does not mean real property;

B. "actual knowledge" means a direct and clear awareness of information, a fact or a condition;

C. "contraband" means goods that may not be lawfully imported, exported or possessed, including drugs that are listed in Schedule I, II, III, IV or V of the Controlled Substances Act [Chapter 30, Article 31 NMSA 1978] and that are possessed without a valid prescription;

D. "conveyance" means a device used for transportation and:

(1) includes a motor vehicle, trailer, snowmobile, airplane, vessel and any equipment attached to the conveyance; but

(2) does not include property that is stolen or taken in violation of a law;

E. "conviction" or "convicted" means that a person has been found guilty of a crime in a trial court whether by a plea of guilty or nolo contendere or otherwise and whether the sentence is deferred or suspended;

F. "crime" means a violation of a criminal statute for which property of the offender is subject to seizure and forfeiture;

G. "instrumentality" means all property that is otherwise lawful to possess that is used in the furtherance or commission of an offense to which forfeiture applies and includes land, a building, a container, a conveyance, equipment, materials, a product, a computer, computer software, a telecommunications device, a firearm, ammunition, a tool, money, a security and a negotiable instrument and other devices used for exchange of property;

H. "law enforcement agency" means the employer of a law enforcement officer that is authorized to seize or has seized property pursuant to the Forfeiture Act;

I. "law enforcement officer" means:

(1) a state or municipal police officer, county sheriff, deputy sheriff, conservation officer, motor transportation enforcement officer or other state employee authorized by state law to enforce criminal statutes; but

(2) does not mean a correctional officer;

J. "owner" means a person who has a legal or equitable ownership interest in property;

K. "property" means tangible or intangible personal property or real property;

L. "property subject to forfeiture" means property or an instrumentality described and declared to be subject to forfeiture by the Forfeiture Act or a state law outside of the Forfeiture Act; and

M. "secured party" means a person with a security or other protected interest in property, whether the interest arose by mortgage, security agreement, lien, lease or otherwise; the purpose of which interest is to secure the payment of a debt or protect a potential debt owed to the secured party.

History: Laws 2002, ch. 4, 3; 2015, ch. 152, 3.



Section 31-27-4 - Forfeiture; conviction required; seizure of property; with process; without process.

31-27-4. Forfeiture; conviction required; seizure of property; with process; without process.

A. A person's property is subject to forfeiture if:

(1) the person was arrested for an offense to which forfeiture applies;

(2) the person is convicted by a criminal court of the offense; and

(3) the state establishes by clear and convincing evidence that the property is subject to forfeiture as provided in Subsection B of this section.

B. Following a person's conviction for an offense to which forfeiture applies, a court may order the person to forfeit:

(1) property the person acquired through commission of the offense;

(2) property directly traceable to property acquired through the commission of the offense; and

(3) any instrumentality the person used in the commission of the offense.

C. Nothing in this section shall prevent property from being forfeited by the terms of a plea agreement that is approved by a court or by other agreement of the parties to a criminal proceeding.

D. Subject to the provisions of Section 31-27-5 NMSA 1978, at any time, at the request of the state, a court may issue an ex parte preliminary order to seize property that is subject to forfeiture and for which forfeiture is sought and to provide for the custody of the property. The execution on the order to seize the property and the return of the property, if applicable, are subject to the Forfeiture Act and other applicable state laws. Before issuing an order pursuant to this subsection, the court shall make a determination that:

(1) there is a substantial probability that:

(a) the property is subject to forfeiture;

(b) the state will prevail on the issue of forfeiture; and

(c) failure to enter the order will result in the property being destroyed, removed from the state or otherwise made unavailable for forfeiture; and

(2) the need to preserve the availability of the property through the entry of the requested order outweighs the hardship to the owner and other parties known to be claiming interests in the property.

E. Property subject to forfeiture may be seized at any time, without a prior court order, if:

(1) the seizure is incident to a lawful arrest for a crime or a search lawfully conducted pursuant to a search warrant and the law enforcement officer making the arrest or executing the search has probable cause to believe the property is subject to forfeiture and that the subject of the arrest or search warrant is an owner of the property;

(2) the property subject to seizure is the subject of a previous judgment in favor of the state; or

(3) the law enforcement officer making the seizure has probable cause to believe the property is subject to forfeiture and that the delay occasioned by the need to obtain a court order would result in the removal or destruction of the property or otherwise frustrate the seizure.

History: Laws 2002, ch. 4, 4; 2015, ch. 152, 4.



Section 31-27-4.1 - Receipt for seized property; replevin hearing.

31-27-4.1. Receipt for seized property; replevin hearing.

A. When a law enforcement officer seizes property that is subject to forfeiture, the officer shall provide an itemized receipt to the person possessing the property or, in the absence of a person to whom the receipt could be given, shall leave the receipt in the place where the property was found, if possible.

B. Following the seizure of property, the defendant in the related criminal matter or another person who claims an interest in seized property may, at any time before sixty days prior to a related criminal trial, claim an interest in seized property by a motion to the court to issue a writ of replevin. A motion filed pursuant to this section shall include facts to support the person's alleged interest in the property.

C. A person who makes a timely motion pursuant to this section shall have a right to a hearing on the motion before the resolution of any related criminal matter or forfeiture proceeding and within thirty days of the date on which the motion is filed.

D. At least ten days before a hearing on a motion filed pursuant to this section, the state shall file an answer or responsive motion that shows probable cause for the seizure.

E. A court shall grant a claimant's motion if the court finds that:

(1) it is likely that the final judgment will require the state to return the property to the claimant;

(2) the property is not reasonably required to be held for investigatory reasons; or

(3) the property is the only reasonable means for a defendant to pay for legal representation in a related criminal or forfeiture proceeding.

F. In its discretion, the court may order the return of funds or property sufficient to obtain legal counsel but less than the total amount seized, and it may require an accounting.

G. In lieu of ordering the issuance of the writ of replevin, a court may order:

(1) the state to give security or written assurance for satisfaction of any judgment, including damages, that may be rendered in a related forfeiture action; or

(2) any other relief the court deems to be just.

History: 1978 Comp., 31-27-4.1, enacted by Laws 2015, ch. 152, 5.



Section 31-27-5 - Complaint of forfeiture; service of process.

31-27-5. Complaint of forfeiture; service of process.

A. Within thirty days of making a seizure of property or simultaneously upon filing a related criminal indictment, the state shall file a complaint of ancillary forfeiture proceedings or return the property to the person from whom it was seized. A complaint of ancillary forfeiture proceedings shall include:

(1) a description of the property seized;

(2) the date and place of seizure of the property;

(3) the name and address of the law enforcement agency making the seizure;

(4) the specific statutory and factual grounds for the seizure;

(5) whether the property was seized pursuant to an order of seizure, and if the property was seized without an order of seizure, an affidavit from a law enforcement officer stating the legal and factual grounds why an order of seizure was not required; and

(6) in the complaint caption and in the complaint, the names of persons known to the state who may claim an interest in the property and the basis for each person's alleged interest.

B. The complaint shall be served upon the person from whom the property was seized, the person's attorney of record and all persons known or reasonably believed by the state to claim an interest in the property. A copy of the complaint shall also be published at least three times in a newspaper of general circulation in the district of the court having jurisdiction or on the sunshine portal until the forfeiture proceeding is resolved.

History: Laws 2002, ch. 4, 5; 2015, ch. 152, 6.



Section 31-27-6 - Forfeiture proceedings; determination; substitution of property; constitutionality; appeal.

31-27-6. Forfeiture proceedings; determination; substitution of property; constitutionality; appeal.

A. A person who claims an interest in seized property shall file an answer to the complaint of forfeiture within thirty days of the date of service of the complaint. The answer shall include facts to support the claimant's alleged interest in the property.

B. The district courts have jurisdiction over forfeiture proceedings, and venue for a forfeiture proceeding is in the same court in which venue lies for the criminal matter related to the seized property.

C. The forfeiture proceeding shall begin after the conclusion of the trial for the related criminal matter in an ancillary proceeding that relates to a defendant's property before the same judge and jury, if applicable, and the court, and the jury, if applicable, may consider the forfeiture of property seized from other persons at the same time or in a later proceeding. If the criminal defendant in the related criminal matter is represented by the public defender department, the chief public defender or the district public defender may authorize department representation of the defendant in the forfeiture proceeding.

D. Discovery conducted in an ancillary forfeiture proceeding is subject to the rules of criminal procedure.

E. An ancillary forfeiture proceeding that relates to the forfeiture of property valued at less than twenty thousand dollars ($20,000) shall be held before a judge only.

F. If the state fails to prove, by clear and convincing evidence, that a person whose property is alleged to be subject to forfeiture is an owner of the property:

(1) the forfeiture proceeding shall be dismissed and the property shall be delivered to the owner, unless the owner's possession of the property is illegal; and

(2) the owner shall not be subject to any charges by the state for storage of the property or expenses incurred in the preservation of the property.

G. The court shall enter a judgment of forfeiture and the seized property shall be forfeited to the state if the state proves by clear and convincing evidence that:

(1) the property is subject to forfeiture;

(2) the criminal prosecution of the owner of the seized property resulted in a conviction; and

(3) the value of the property to be forfeited does not unreasonably exceed:

(a) the pecuniary gain derived or sought to be derived by the crime;

(b) the pecuniary loss caused or sought to be caused by the crime; or

(c) the value of the convicted owner's interest in the property.

H. A court shall not accept a plea agreement or other arrangement by which a defendant contributes or donates property to a person, charity or other organization in full or partial fulfillment of responsibility established in the court's proceeding.

I. Following a person's conviction, the state may make a motion for forfeiture of substitute property owned by the person that is equal to but does not exceed the value of property that is subject to forfeiture but that the state is unable to seize. The court shall order the forfeiture of substitute property only if the state proves by a preponderance of the evidence that the person intentionally transferred, sold or deposited property with a third party to avoid the court's jurisdiction and the forfeiture of the property.

J. A person is not jointly and severally liable for orders for forfeiture of another person's property. When ownership of property is unclear, a court may order each person to forfeit the person's property on a pro rata basis or by another means the court deems equitable.

K. At any time following the conclusion of a forfeiture proceeding, the person whose property was forfeited may petition the court to determine whether the forfeiture was unconstitutionally excessive pursuant to the state or federal constitution.

L. At a non-jury hearing on the petition, the petitioner has the burden of establishing by a preponderance of the evidence that the forfeiture was grossly disproportional to the seriousness of the criminal offense for which the person was convicted.

M. In determining whether the forfeiture is unconstitutionally excessive, the court may consider all relevant factors, including:

(1) the seriousness of the criminal offense and its impact on the community, the duration of the criminal activity and the harm caused by the defendant;

(2) the extent to which the defendant participated in the offense;

(3) the extent to which the property was used in committing the offense;

(4) the sentence imposed for the commission of the crime that relates to the property that is subject to forfeiture; and

(5) whether the criminal offense was completed or attempted.

N. In determining the value of the property subject to forfeiture, the court may consider relevant factors, including the:

(1) fair market value of the property;

(2) value of the property to the defendant, including hardship that the defendant will suffer if the forfeiture is realized; and

(3) hardship from the loss of a primary residence, motor vehicle or other property to the defendant's family members or others if the property is forfeited.

O. The court shall not consider the value of the property to the state when it determines whether the forfeiture of property is constitutionally excessive.

P. A party to a forfeiture proceeding may appeal a district court's decision regarding the seizure, forfeiture and distribution of property pursuant to the Forfeiture Act.

History: Laws 2002, ch. 4, 6; 2015, ch. 152, 7.



Section 31-27-7 - Title to seized property; disposition of forfeited property and proceeds.

31-27-7. Title to seized property; disposition of forfeited property and proceeds.

A. The state acquires provisional title to seized property at the time the property was used or acquired in connection with an offense that subjects the property to forfeiture. Provisional title authorizes the state to hold and protect the property. Title to the property shall vest with the state when a trier of fact renders a final forfeiture verdict and the title relates back to the time when the state acquired provisional title; provided that the title is subject to claims by third parties that are adjudicated pursuant to the Forfeiture Act.

B. Unless possession of the property is illegal or a different disposition is specifically provided for by law and except as provided in this section, forfeited property that is not currency shall be delivered along with any abandoned property to the state treasurer for disposition at a public auction. Forfeited currency and all sale proceeds of the sale of forfeited or abandoned property shall be deposited in the general fund.

C. Proceeds from the sale of forfeited property received by the state from another jurisdiction shall be deposited in the general fund.

D. A property interest forfeited to the state pursuant to the Forfeiture Act is subject to the interest of a secured party unless, in the forfeiture proceeding, the state proves by clear and convincing evidence that the secured party had actual knowledge of the crime that relates to the seizure of the property.

History: Laws 2002, ch. 4, 7; 2015, ch. 152, 8.



Section 31-27-7.1 - Innocent owners.

31-27-7.1. Innocent owners.

A. The property of an innocent owner, as provided in this section, shall not be forfeited.

B. A person who claims to be an innocent owner has the burden of production to show that the person:

(1) holds a legal right, title or interest in the property seized; and

(2) held an ownership interest in the seized property at the time the illegal conduct that gave rise to the seizure of the property occurred or was a bona fide purchaser for fair value.

C. The state shall immediately return property to an established innocent owner who has an interest in homesteaded property, a motor vehicle valued at less than ten thousand dollars ($10,000) or a conveyance that is encumbered by a security interest that was perfected pursuant to state law or that is subject to a lease or rental agreement, unless the secured party or lessor had actual knowledge of the criminal act upon which the forfeiture was based.

D. If a person establishes that the person is an innocent owner pursuant to Subsection B of Section 31-27-7.1 NMSA 1978 and the state pursues a forfeiture proceeding with respect to that person's property, other than property described in Subsection D of Section 31-27-7 NMSA 1978, to successfully forfeit the property, the state shall prove by clear and convincing evidence that the innocent owner had actual knowledge of the underlying crime giving rise to the forfeiture.

E. A person who acquired an ownership interest in property subject to forfeiture after the commission of a crime that gave rise to the forfeiture and who claims to be an innocent owner has the burden of production to show that the person has legal right, title or interest in the property seized under this section.

F. If a person establishes that the person is an innocent owner as provided in Subsection B of this section and the state pursues a forfeiture proceeding against the person's property, to successfully forfeit the property, the state shall prove by clear and convincing evidence that at the time the person acquired the property, the person:

(1) had actual knowledge that the property was subject to forfeiture; or

(2) was not a bona fide purchaser who was without notice of any defect in title and who gave valuable consideration.

G. If the state fails to meet its burdens as provided in Subsections C and D of this section, the court shall find that the person is an innocent owner and shall order the state to relinquish all claims of title to the innocent owner's property.

History: 1978 Comp., 31-27-7.1, enacted by Laws 2015, ch. 152, 9.



Section 31-27-8 - Safekeeping of seized property pending disposition; selling or retaining seized property prohibited.

31-27-8. Safekeeping of seized property pending disposition; selling or retaining seized property prohibited.

A. Seized currency alleged to be subject to forfeiture shall be deposited with the clerk of the district court in an interest-bearing account.

B. Seized property other than currency or real property, not required by federal or state law to be destroyed, shall be:

(1) placed under seal; and

(2) removed to a place designated by the district court; or

(3) held in the custody of a law enforcement agency.

C. Seized property shall be kept by the custodian in a manner to protect it from theft or damage and, if ordered by the district court, insured against those risks.

D. A law enforcement agency shall not retain forfeited or abandoned property.

History: Laws 2002, ch. 4, 8; 2015, ch. 152, 10.



Section 31-27-9 - Reporting.

31-27-9. Reporting.

A. Every law enforcement agency shall prepare an annual report of the agency's seizures and forfeitures conducted pursuant to the Forfeiture Act, and seizures and forfeitures conducted pursuant to federal forfeiture law, and the report shall include:

(1) the total number of seizures of currency and the total amount of currency seized in each seizure;

(2) the total number of seizures of property and the number and types of items seized in each seizure;

(3) the market value of each item of property seized; and

(4) the total number of occurrences of each class of crime that resulted in the agency's seizure of property.

B. A law enforcement agency shall submit its annual reports to the department of public safety and to the district attorney's office in the agency's district. An agency that did not engage in seizure or forfeiture pursuant to the Forfeiture Act or federal forfeiture law, or both, shall report that fact in its annual report.

C. The department of public safety shall compile the reports submitted by each law enforcement agency and issue an aggregate report of all forfeitures in the state.

D. By April 1 of each year, the department of public safety shall publish on its web site the department's aggregate report and individual law enforcement agency reports submitted for the previous year.

History: Laws 2015, ch. 152, 11.



Section 31-27-10 - Return of property; damages; costs.

31-27-10. Return of property; damages; costs.

A. A law enforcement agency that holds seized property shall return the seized property to the owner of the property within a reasonable period of time that does not exceed five days after:

(1) a court finds that a person had a bona fide security interest in the property;

(2) a court finds that the owner was an innocent owner;

(3) the acquittal of or dismissal of related criminal charges against the owner of the property; or

(4) the disposal of the criminal charge that was the basis of the forfeiture proceedings by nolle prosequi.

B. A law enforcement agency that holds seized property is responsible for any damages, storage fees and related costs applicable to property that is returned to an owner pursuant to this section.

History: Laws 2015, ch. 152, 12.



Section 31-27-11 - Transfer of forfeitable property to the federal government.

31-27-11. Transfer of forfeitable property to the federal government.

A. A law enforcement agency shall not directly or indirectly transfer seized property to a federal law enforcement authority or other federal agency unless:

(1) the value of the seized property exceeds fifty thousand dollars ($50,000), excluding the potential value of the sale of contraband; and

(2) the law enforcement agency determines that the criminal conduct that gave rise to the seizure is interstate in nature and sufficiently complex to justify the transfer of the property; or

(3) the seized property may only be forfeited under federal law.

B. The law enforcement agency shall not transfer property to the federal government if the transfer would circumvent the protections of the Forfeiture Act that would otherwise be available to a putative interest holder in the property.

History: Laws 2015, ch. 152, 13.









Chapter 32 - Children's Code [Repealed.]

Article 1 - The Children's Code

ARTICLE 1

The Children's Code

(Repealed by Laws 1993, ch. 77, 234.)



Article 2 - Juvenile Parole Board

ARTICLE 2

Juvenile Parole Board

(Repealed by Laws 1993, ch. 77, 234.)



Article 2A - Children's Shelter Care

ARTICLE 2A

Children's Shelter Care

(Recompiled by Laws 1993, ch. 77, 210.)



Article 2B - Detention Facility Grant Fund

ARTICLE 2B

Detention Facility Grant Fund

(Repealed by Laws 1993, ch. 77, 234.)



Article 3 - Interstate Compact on Juveniles

ARTICLE 3

Interstate Compact on Juveniles

(Recompiled by Laws 1993, ch. 77, 211.)



Article 4 - Interstate Compact on Placement of Children

ARTICLE 4

Interstate Compact on Placement of Children

(Recompiled by Laws 1993, ch. 77, 212.)



Article 5 - Residential Treatment Program

ARTICLE 5

Residential Treatment Program

(Recompiled by Laws 1993, ch. 77, 213.)



Article 6 - Juvenile Assistance Programs

ARTICLE 6

Juvenile Assistance Programs

(Recompiled by Laws 1993, ch. 77, 214.)



Article 7 - Citizen Substitute Care Review

ARTICLE 7

Citizen Substitute Care Review

(Repealed by Laws 1993, ch. 77, 234.)



Article 8 - Missing Child Reporting

ARTICLE 8

Missing Child Reporting

(Recompiled by Laws 1993, ch. 77, 215.)



Article 9 - Children's and Juvenile Facility Criminal Records Screening

ARTICLE 9

Children's and Juvenile Facility Criminal Records Screening

(Recompiled by Laws 1993, ch. 77, 216.)



Article 10 - Child Development

ARTICLE 10

Child Development

(Recompiled by Laws 1993, ch. 77, 217.)

TABLE OF CORRESPONDING SECTIONS

The table below lists the provisions of the Children's Code prior to the revision by Laws 1993, ch. 77, and the comparable location of those provisions in Chapter 32A NMSA 1978.

32-1-1 32A-1-1

32-1-2 32A-1-3, 32A-2-2

32-1-3 32A-1-4

32A-2-3

32-1-4 32A-1-5

32-1-5 32A-1-6

32-1-6 32A-2-4

32-1-7 32A-2-5

32-1-8

32-1-9 32A-1-8

32-1-10

32-1-11 32A-2-6

32-1-12

32-1-13 32A-1-9

32-1-14 32A-2-7

32-1-15 32A-4-3

32-1-16 32A-4-5

32-1-17 32A-2-8

32-1-18 32A-1-10

32-1-19 32A-1-11

32-1-20 32A-1-12

32-1-21 32A-1-13

32-1-22 32A-2-9

32-1-23 32A-2-10

32-1-24 32A-2-11

32-1-25 32A-2-12

32-1-25.1 32A-4-8

32-1-26 32A-2-13

32-1-27 32A-1-16, 32A-2-14

32-1-28 32A-2-15

32-1-28.1 32A-4-18

32-1-28.2 32A-4-19

32-1-29

32-1-30

32-1-31 32A-2-16

32-1-32 32A-2-17

32-1-32.1 32A-4-21

32-1-33 32A-2-18

32-1-34 32A-2-19

32-1-34.1

32-1-35 32A-2-21

32-1-36 32A-2-22

32-1-37

32-1-38 32A-2-23

32-1-38.1 32A-4-25

32-1-38.2

32-1-39 32A-1-17

32-1-40 32A-1-18

32-1-41 32A-1-19

32-1-42 32A-1-20

32-1-43 32A-2-24

32-1-43.1 32A-2-25

32-1-44 32A-2-32, 32A-4-33

32-1-44.1 32A-20-1

32-1-45 32A-2-26

32-1-46 32A-2-27

32-1-47 32A-2-28

32-1-48 32A-2-29

32-1-49

32-1-50

32-1-51

32-1-52

32-1-53

32-1-54 32A-4-28

32-1-55 32A-4-29, 32A-5-16

32-1-56 32A-2-30

32-1-57 32A-2-31

32-1-58 32A-4-31

32-1-59 32A-4-32

32-2-1 32A-7-1

32-2-2 32A-7-2

32-2-3 32A-7-3

32-2-4 32A-7-4

32-2-5 32A-7-5

32-2-6 32A-7-6

32-2-7 32A-7-7

32-2-8 32A-7-8

32-2-9 32A-7-9

32-2A-1 32A-9-1

32-2A-2 32A-9-2

32-2A-3 32A-9-3

32-2A-4 32A-9-4

32-2A-5 32A-9-5

32-2A-6 32A-9-6

32-2A-7 32A-9-7

32-2B-1

32-2B-2

32-2B-3

32-2B-4

32-2B-5

32-3-1 32A-10-1

32-3-2 32A-10-2

32-3-3 32A-10-3

32-3-4 32A-10-4

32-3-5 32A-10-5

32-3-6 32A-10-6

32-3-7 32A-10-7

32-3-8 32A-10-8

32-4-1 32A-11-1

32-4-2 32A-11-2

32-4-3 32A-11-3

32-4-4 32A-11-4

32-4-5 32A-11-5

32-4-6 32A-11-6

32-4-7 32A-11-7

32-5-1 32A-12-1

32-5-2 32A-12-2

32-6-1 32A-13-1

32-6-2 32A-13-2

32-6-3 32A-13-3

32-7-1 32A-8-1

32-7-2 32A-8-2

32-7-3 32A-8-3

32-7-4 32A-8-4

32-7-5 32A-8-5

32-7-6 32A-8-6

32-8-1 32A-14-1

32-8-2 32A-14-2

32-8-3 32A-14-3

32-8-4 32A-14-4

32-9-1 32A-15-1

32-9-2 32A-15-2

32-9-3 32A-15-3

32-10-1 32A-16-1

32-10-2 32A-16-2

32-10-3 32A-16-3

32-10-4 32A-16-4

40-7-29 32A-5-1

40-7-30 32A-5-3

40-7-31

40-7-32 32A-5-10

40-7-33 32A-5-11

40-7-34 32A-5-12

40-7-35 32A-5-17

40-7-36 32A-5-18

40-7-37 32A-5-19

40-7-38 32A-5-21

40-7-39 32A-5-23

40-7-40

40-7-41 32A-5-25

40-7-42 32A-5-26

40-7-43

40-7-44 32A-5-27

40-7-45 32A-5-29

40-7-46 32A-5-31

40-7-47

40-7-48 32A-5-33

40-7-49 32A-5-36 A, B, C & D

40-7-50 32A-5-34

40-7-51 32A-5-36 F, G, H, I, J, K & L

40-7-52 32A-5-37

40-7-53 32A-5-8, 32A-4-33

40-7-54 32A-5-30

40-7-55

40-7-56 32A-5-38

40-7-57 32A-5-39

40-7-58 32A-5-32

40-7-59

40-7-60

40-7-61 32A-5-42

40-7-62

40-7-63 32A-5-43

40-7-64 32A-5-44

40-7-65 32A-5-45

43-1-16 32A-6-12

43-1-16.1 32A-6-13

43-1-17 32A-6-14

43-1-18 32A-6-7






Chapter 32A - Children's Code

Article 1 - General Provisions

Section 32A-1-1 - Short title.

32A-1-1. Short title.

Chapter 32A NMSA 1978 may be cited as the "Children's Code".

History: 1978 Comp., 32A-1-1, enacted by Laws 1993, ch. 77, 10; 1995, ch. 206, 1.



Section 32A-1-2 - Short title; scope.

32A-1-2. Short title; scope.

A. Chapter 32 [32A], Article 1 NMSA 1978 may be cited as the "Children's Code General Provisions Act".

B. The provisions of the Children's Code General Provisions Act apply to Chapter 32 [32A] NMSA 1978:

(1) unless the context otherwise requires; and

(2) subject to additional definitions contained in Chapter 32 [32A], Articles 2 through 6 NMSA 1978.

History: 1978 Comp., 32A-1-2, enacted by Laws 1993, ch. 77, 11.



Section 32A-1-3 - Purpose of act.

32A-1-3. Purpose of act.

The Children's Code shall be interpreted and construed to effectuate the following legislative purposes:

A. first to provide for the care, protection and wholesome mental and physical development of children coming within the provisions of the Children's Code and then to preserve the unity of the family whenever possible. A child's health and safety shall be the paramount concern. Permanent separation of a child from the child's family, however, would especially be considered when the child or another child of the parent has suffered permanent or severe injury or repeated abuse. It is the intent of the legislature that, to the maximum extent possible, children in New Mexico shall be reared as members of a family unit;

B. to provide judicial and other procedures through which the provisions of the Children's Code are executed and enforced and in which the parties are assured a fair hearing and their constitutional and other legal rights are recognized and enforced;

C. to provide a continuum of services for children and their families, from prevention to treatment, considering whenever possible prevention, diversion and early intervention, particularly in the schools;

D. to provide children with services that are sensitive to their cultural needs;

E. to reduce overrepresentation of minority children and families in the juvenile justice, family services and abuse and neglect systems through early intervention, linkages to community support services and the elimination of discrimination;

F. to provide for the cooperation and coordination of the civil and criminal systems for investigation, intervention and disposition of cases, to minimize interagency conflicts and to enhance the coordinated response of all agencies to achieve the best interests of a child victim; and

G. to provide continuity for children and families appearing before the children's court by assuring that, whenever possible, a single judge hears all successive cases or proceedings involving a child or family.

History: 1978 Comp., 32A-1-3, enacted by Laws 1993, ch. 77, 12; 1999, ch. 77, 1; 2009, ch. 239, 6.



Section 32A-1-4 - Definitions.

32A-1-4. Definitions.

As used in the Children's Code:

A. "adult" means a person who is eighteen years of age or older;

B. "child" means a person who is less than eighteen years old;

C. "council" means the substitute care advisory council established pursuant to Section 32A-8-4 NMSA 1978;

D. "court", when used without further qualification, means the children's court division of the district court and includes the judge, special master or commissioner appointed pursuant to the provisions of the Children's Code or supreme court rule;

E. "court-appointed special advocate" means a person appointed pursuant to the provisions of the Children's Court Rules to assist the court in determining the best interests of the child by investigating the case and submitting a report to the court;

F. "custodian" means an adult with whom the child lives who is not a parent or guardian of the child;

G. "department" means the children, youth and families department, unless otherwise specified;

H. "disproportionate minority contact" means the involvement of a racial or ethnic group with the criminal or juvenile justice system at a proportion either higher or lower than that group's proportion in the general population;

I. "foster parent" means a person, including a relative of the child, licensed or certified by the department or a child placement agency to provide care for children in the custody of the department or agency;

J. "guardian" means a person appointed as a guardian by a court or Indian tribal authority or a person authorized to care for the child by a parental power of attorney as permitted by law;

K. "guardian ad litem" means an attorney appointed by the children's court to represent and protect the best interests of the child in a case; provided that no party or employee or representative of a party to the case shall be appointed to serve as a guardian ad litem;

L. "Indian child" means an unmarried person who is:

(1) less than eighteen years old;

(2) a member of an Indian tribe or is eligible for membership in an Indian tribe; and

(3) the biological child of a member of an Indian tribe;

M. "Indian child's tribe" means:

(1) the Indian tribe in which an Indian child is a member or eligible for membership; or

(2) in the case of an Indian child who is a member or eligible for membership in more than one tribe, the Indian tribe with which the Indian child has more significant contacts;

N. "Indian tribe" means a federally recognized Indian tribe, community or group pursuant to 25 U.S.C. Section 1903(1);

O. "judge", when used without further qualification, means the judge of the court;

P. "legal custody" means a legal status created by order of the court or other court of competent jurisdiction or by operation of statute that vests in a person, department or agency the right to determine where and with whom a child shall live; the right and duty to protect, train and discipline the child and to provide the child with food, shelter, personal care, education and ordinary and emergency medical care; the right to consent to major medical, psychiatric, psychological and surgical treatment and to the administration of legally prescribed psychotropic medications pursuant to the Children's Mental Health and Developmental Disabilities Act [32A-6A-1 through 32A-6A-30 NMSA 1978] and the right to consent to the child's enlistment in the armed forces of the United States;

Q. "parent" or "parents" includes a biological or adoptive parent if the biological or adoptive parent has a constitutionally protected liberty interest in the care and custody of the child;

R. "permanency plan" means a determination by the court that the child's interest will be served best by:

(1) reunification;

(2) placement for adoption after the parents' rights have been relinquished or terminated or after a motion has been filed to terminate parental rights;

(3) placement with a person who will be the child's permanent guardian;

(4) placement in the legal custody of the department with the child placed in the home of a fit and willing relative; or

(5) placement in the legal custody of the department under a planned permanent living arrangement;

S. "person" means an individual or any other form of entity recognized by law;

T. "preadoptive parent" means a person with whom a child has been placed for adoption;

U. "protective supervision" means the right to visit the child in the home where the child is residing, inspect the home, transport the child to court-ordered diagnostic examinations and evaluations and obtain information and records concerning the child;

V. "relative" means a person related to another person by blood within the fifth degree of consanguinity or through marriage by the fifth degree of affinity;

W. "reunification" means either a return of the child to the parent or to the home from which the child was removed or a return to the noncustodial parent;

X. "tribal court" means:

(1) a court established and operated pursuant to a code or custom of an Indian tribe; or

(2) any administrative body of an Indian tribe that is vested with judicial authority;

Y. "tribal court order" means a document issued by a tribal court that is signed by an appropriate authority, including a judge, governor or tribal council member, and that orders an action that is within the tribal court's jurisdiction; and

Z. "tribunal" means any judicial forum other than the court.

History: 1978 Comp., 32A-1-4, enacted by Laws 1993, ch. 77, 13; 1995, ch. 206, 2; 1999, ch. 77, 2; 2003, ch. 225, 1; 2005, ch. 189, 1; 2009, ch. 239, 7; 2016, ch. 60, 1.



Section 32A-1-5 - Children's court established as division of district court; transfer.

32A-1-5. Children's court established as division of district court; transfer.

A. There is established in the district court for each county a division to be known as the children's court. The district court of each judicial district shall designate one or more district judges to sit as judge of the children's court.

B. The supreme court shall adopt rules of procedure not in conflict with the Children's Code governing proceedings in the children's court, including rules and procedures for juries.

C. If, in a criminal action, it appears to a court other than the children's court division of the district court that jurisdiction is properly within the children's court division, the other court shall transfer the matter to the children's court division. Upon transfer, the children's court division obtains jurisdiction over the matter for proceedings in accordance with the provisions of the Children's Code.

History: 1978 Comp., 32A-1-5, enacted by Laws 1993, ch. 77, 14.



Section 32A-1-6 - Children's court attorney.

32A-1-6. Children's court attorney.

A. The "office of children's court attorney" is established in each judicial district. Except as provided by Subsection C, D or E of this section, each district attorney is the ex-officio children's court attorney for the judicial district of the district attorney.

B. Except as provided by Subsection C, D or E of this section, the children's court attorney may represent the state in any matter arising under the Children's Code when the state is the petitioner or complainant. The children's court attorney shall represent the petitioner in matters arising under the Children's Code when, in the discretion of the judge, the matter presents legal complexities requiring representation by the children's court attorney, whether or not the state is petitioner or complainant, but not in those matters when there is a conflict of interest between the petitioner or complainant and the state. A petitioner or complainant may be represented by counsel in any matter arising under the Children's Code.

C. In cases involving civil abuse or civil neglect and the periodic review of their dispositions, the attorney selected by and representing the department is the children's court attorney. The attorney selected by and representing the department shall provide the district attorney of the appropriate judicial district with a copy of any abuse or neglect petition filed in that judicial district. Upon the request of the district attorney, the attorney selected by and representing the department shall provide the district attorney with reports, investigations and pleadings relating to any abuse or neglect petition.

D. In cases involving families in need of court-ordered services, the periodic review of their dispositions and voluntary placements, the attorney selected by and representing the department is the children's court attorney. The attorney selected by and representing the department shall provide the district attorney of the appropriate judicial district with a copy of any family in need of court-ordered services petition filed in that judicial district. Upon the request of the district attorney, the attorney selected by and representing the department shall provide the district attorney with reports, investigations and pleadings relating to any family in need of court-ordered services petition.

E. In cases involving a child subject to the provisions of the Children's Mental Health and Developmental Disabilities Act [32A-6-1 NMSA 1978] that also involves civil abuse, civil neglect or a family in need of court-ordered services, the attorney selected by and representing the department is the children's court attorney. In cases involving a child subject to the provisions of the Children's Mental Health and Developmental Disabilities Act that does not also involve civil abuse, civil neglect or a family in need of court-ordered services, the district attorney is the ex-officio children's court attorney.

F. In those counties where the children's court attorney has sufficient staff and the workload requires it, the children's court attorney may delegate children's court functions to a staff attorney.

History: 1978 Comp., 32A-1-6, enacted by Laws 1993, ch. 77, 15; 1995, ch. 206, 3; 2005, ch. 189, 2.



Section 32A-1-7 - Guardian ad litem; powers and duties.

32A-1-7. Guardian ad litem; powers and duties.

A. A guardian ad litem shall zealously represent the child's best interests in the proceeding for which the guardian ad litem has been appointed and in any subsequent appeals.

B. Unless excused by a court, a guardian ad litem appointed to represent a child's best interests shall continue the representation in any subsequent appeals.

C. Any party may petition the court for an order to remove a guardian ad litem on the grounds that the guardian ad litem has a conflict of interest or is unwilling or unable to zealously represent the child's best interests.

D. After consultation with the child, a guardian ad litem shall convey the child's declared position to the court at every hearing.

E. Unless a child's circumstances render the following duties and responsibilities unreasonable, a guardian ad litem shall:

(1) meet with and interview the child prior to custody hearings, adjudicatory hearings, dispositional hearings, judicial reviews and any other hearings scheduled in accordance with the provisions of the Children's Code;

(2) communicate with health care, mental health care and other professionals involved with the child's case;

(3) review medical and psychological reports relating to the child and the respondents;

(4) contact the child prior to any proposed change in the child's placement;

(5) contact the child after changes in the child's placement;

(6) attend local substitute care review board hearings concerning the child and if unable to attend the hearings, forward to the board a letter setting forth the child's status during the period since the last local substitute care review board review and include an assessment of the department's permanency and treatment plans;

(7) report to the court on the child's adjustment to placement, the department's and respondent's compliance with prior court orders and treatment plans and the child's degree of participation during visitations; and

(8) represent and protect the cultural needs of the child.

F. A guardian ad litem may retain separate counsel to represent the child in a tort action on a contingency fee basis or any other cause of action in proceedings that are outside the jurisdiction of the children's court. When a guardian ad litem retains separate counsel to represent the child, the guardian ad litem shall provide the court with written notice within ten days of retaining the separate counsel. A guardian ad litem shall not retain or subsequently obtain any pecuniary interest in an action filed on behalf of the child outside of the jurisdiction of the children's court.

G. In the event of a change of venue, the originating guardian ad litem shall remain on the case until a new guardian ad litem is appointed by the court in the new venue and the new guardian ad litem has communicated with and received all pertinent information from the former guardian ad litem.

H. A guardian ad litem shall receive notices, pleadings or other documents required to be provided to or served upon a party. A guardian ad litem may file motions and other pleadings and take other actions consistent with the guardian ad litem's powers and duties.

I. A guardian ad litem shall not serve concurrently as both the child's delinquency attorney and guardian ad litem.

History: 1978 Comp., 32A-1-7, enacted by Laws 1993, ch. 77, 16; 1995, ch. 206, 4; 2005, ch. 189, 3.



Section 32A-1-7.1 - Child's attorney; powers and duties.

32A-1-7.1. Child's attorney; powers and duties.

A. An attorney shall represent a child in a proceeding for which the attorney has been retained or appointed. The attorney shall provide the same manner of legal representation and be bound by the same duties to the child as is due an adult client, in accordance with the rules of professional conduct.

B. Unless excused by a court, an attorney appointed to represent a child shall represent the child in any subsequent appeals.

C. An attorney representing a child in a proceeding pursuant to the Abuse and Neglect Act [32A-4-1 NMSA 1978] may retain separate counsel to represent the child in a tort action on a contingency fee basis or any other cause of action in proceedings that are outside the jurisdiction of the children's court. When a child's attorney retains separate counsel to represent the child, the attorney shall provide the court with written notice within ten days of retaining the separate counsel. The child's attorney shall not retain or subsequently obtain any pecuniary interest in an action filed on behalf of the child outside of the jurisdiction of the children's court.

History: Laws 2005, ch. 189, 10.



Section 32A-1-8 - Jurisdiction of the court; tribal court jurisdiction.

32A-1-8. Jurisdiction of the court; tribal court jurisdiction.

A. The court has exclusive original jurisdiction of all proceedings under the Children's Code in which a person is eighteen years of age or older and was a child at the time the alleged act in question was committed or is a child alleged to be:

(1) a delinquent child;

(2) a child of a family in need of court-ordered services or a child in need of services pursuant to the Family in Need of Court-Ordered Services Act [32A-3B-1 NMSA 1978];

(3) a neglected child;

(4) an abused child;

(5) a child subject to adoption; or

(6) a child subject to placement for a developmental disability or a mental disorder.

B. The court has exclusive original jurisdiction to emancipate a minor.

C. During abuse or neglect proceedings in which New Mexico is the home state, pursuant to the provisions of the Uniform Child-Custody Jurisdiction and Enforcement Act [40-10A-101 NMSA 1978], the court shall have jurisdiction over both parents to determine the best interest of the child and to decide all matters incident to the court proceedings.

D. Nothing in this section shall be construed to in any way abridge the rights of any Indian tribe to exercise jurisdiction over child custody matters as defined by and in accordance with the federal Indian Child Welfare Act of 1978.

E. A tribal court order pertaining to an Indian child in an action under the Children's Code shall be recognized and enforced by the district court for the judicial district in which the tribal court is located. A tribal court order pertaining to an Indian child that accesses state resources shall be recognized and enforced pursuant to the provisions of intergovernmental agreements entered into by the Indian child's tribe and the department or another state agency. An Indian child residing on or off a reservation, as a citizen of this state, shall have the same right to services that are available to other children of the state, pursuant to intergovernmental agreements. The cost of the services provided to an Indian child shall be determined and provided for in the same manner as services are made available to other children of the state, utilizing tribal, state and federal funds and pursuant to intergovernmental agreements. The tribal court, as the court of original jurisdiction, shall retain jurisdiction and authority over the Indian child.

F. The court may acquire jurisdiction over a Motor Vehicle Code [66-1-1 NMSA 1978] or municipal traffic code violation as set forth in Section 32A-2-29 NMSA 1978.

History: 1978 Comp., 32A-1-8, enacted by Laws 1993, ch. 77, 17; 1995, ch. 206, 5; 1999, ch. 46, 1; 1999, ch. 78, 1; 2005, ch. 189, 4; 2009, ch. 239, 8.



Section 32A-1-9 - Venue and transfer.

32A-1-9. Venue and transfer.

A. Proceedings in the court under the provisions of the Children's Code shall begin in the county where the child resides. If delinquency is alleged, the proceeding may also be begun in the county where the act constituting the alleged delinquent act occurred or in the county in which the child is detained. Neglect, abuse, family in need of court-ordered services or mental health proceedings may also begin in the county where the child is present when the proceeding is commenced.

B. The venue for proceedings under other laws will be determined by the venue provisions of the other laws. If the other laws contain no venue provisions, then the venue and transfer provisions of Subsections A and C of this section apply.

C. If a proceeding is begun in a court for a county other than the county in which the child resides, that court, on its own motion or on the motion of a party made at any time prior to disposition of the proceeding, may transfer the proceeding to the court for the county of the child's residence for such further proceedings as the receiving court deems proper. A like transfer may be made if the residence of the child changes during or after the proceeding. Certified copies of all legal and social records pertaining to the proceeding shall accompany the case on transfer.

D. In neglect, abuse, family in need of court-ordered services or adoption proceedings for the placement of an Indian child, the court shall, in the absence of good cause to the contrary, transfer the proceeding to the jurisdiction of the Indian child's tribe upon the petition of the Indian child's parent, the Indian child's guardian or the Indian child's tribe. The transfer shall be barred if there is an objection to the transfer by a parent of the Indian child or the Indian child's tribe.

History: 1978 Comp., 32A-1-9, enacted by Laws 1993, ch. 77, 18; 1999, ch. 196, 1; 2005, ch. 189, 5.



Section 32A-1-10 - Petition; who may sign.

32A-1-10. Petition; who may sign.

A. A petition initiating proceedings pursuant to the provisions of Chapter 32 [32A], Article 2, 3B, 4 or 6 NMSA 1978 shall be signed by the children's court attorney.

B. An affidavit for an ex-parte custody order may be signed by any person who has knowledge of the facts alleged or is informed of them and believes that they are true.

History: 1978 Comp., 32A-1-10, enacted by Laws 1993, ch. 77, 19.



Section 32A-1-11 - Petition; form and content.

32A-1-11. Petition; form and content.

A petition initiating proceedings pursuant to the provisions of Chapter 32A, Article 2, 3B, 4 or 6 NMSA 1978 shall be entitled, "In the Matter of ............, a child", and shall set forth with specificity:

A. the facts necessary to invoke the jurisdiction of the court;

B. if violation of a criminal statute or other law or ordinance is alleged, the citation to the appropriate law;

C. the name, birth date and residence address of the child;

D. the name and residence address of the parents, guardian, custodian or spouse, if any, of the child; and if no parent, guardian, custodian or spouse, if any, resides or can be found within the state or if a residence address is unknown, the name of any known adult relative residing within the state or, if there be none, the known adult relative residing nearest to the court;

E. whether the child is in custody or detention pursuant to the Delinquency Act [32A-2-1 NMSA 1978] and, if so, the place of custody or detention and the time the child was taken into custody;

F. whether the child is an Indian child; and

G. if any of the matters required to be set forth by this section are not known, a statement of those matters and the fact that they are not known.

History: 1978 Comp., 32A-1-11, enacted by Laws 1993, ch. 77, 20; 2005, ch. 189, 6.



Section 32A-1-12 - Summons; issuance and content; waiver of service.

32A-1-12. Summons; issuance and content; waiver of service.

A. After a petition has been filed, summonses shall be issued and served pursuant to children's court rule.

B. The summons shall require the persons to whom directed to appear personally before the court at the time fixed by the summons to answer the allegations of the petition. The summons shall advise the parties of their right to counsel under the Children's Code and shall have attached to it a copy of the petition.

C. The court may endorse upon the summons an order directing the parent, guardian, custodian or other person having the physical custody or control of the child to bring the child to the hearing.

D. If it appears from any sworn statement presented to the court that the child needs to be placed in detention, the judge may endorse on the summons an order that an officer serving the summons shall at once take the child into custody and take the child to the place of detention designated by the court, subject, however, to all of the provisions of the Children's Code relating to detention criteria and post-detention proceedings and the rights of the child in regard thereto.

E. A party other than the child may waive service of summons by written stipulation or by voluntary appearance at the hearing. If the child is present at the hearing, the child's counsel, with the consent of the parent, guardian or custodian, may waive service of summons in the child's behalf.

History: 1978 Comp., 32A-1-12, enacted by Laws 1993, ch. 77, 21; 1995, ch. 206, 6.



Section 32A-1-13 - Summons; service.

32A-1-13. Summons; service.

A. If a party to be served with a summons can be found within the state, the summons shall be served upon the party as provided by the Rules of Civil Procedure for the District Courts at least forty-eight hours before the hearing, except that for a child party to an action pursuant to the Abuse and Neglect Act [32A-2-1 NMSA 1978], service shall be on the child's guardian ad litem or attorney and not personally pursuant to children's court rule.

B. If a party to be served is within the state and cannot be found but the party's address is known, service of the summons may be made by mailing a copy of the summons to the party by certified mail at least fifteen days before the hearing.

C. If after reasonable effort a party to be served cannot be found, or address ascertained, within or without the state, the court may order service of the summons by publication in accordance with the provisions of Rule 1-004 of the Rules of Civil Procedure for the District Courts, in which event the hearing shall not be less than five days after the date of last publication.

D. The court may authorize the payment from court funds of the costs of service and of necessary travel expenses incurred by persons summoned or otherwise required to appear at the hearing.

History: 1978 Comp., 32A-1-13, enacted by Laws 1993, ch. 77, 22; 1995, ch. 206, 7; 2005, ch. 189, 7.



Section 32A-1-14 - Notice to Indian tribes.

32A-1-14. Notice to Indian tribes.

A. In a case involving a family in need of court-ordered services, if the child is an Indian child, the Indian child's tribe shall be notified when the petition is filed. The form of the notice shall comply with the provisions of the federal Indian Child Welfare Act of 1978.

B. In abuse, neglect or adoption proceedings, if the child is an Indian child, the Indian child's tribe shall be notified. The form of the notice shall comply with the provisions of the federal Indian Child Welfare Act of 1978.

History: 1978 Comp., 32A-1-14, enacted by Laws 1993, ch. 77, 23; 2005, ch. 189, 8.



Section 32A-1-15 - Release or delivery from custody.

32A-1-15. Release or delivery from custody.

In all cases begun pursuant to the provisions of the Children's Code, when a child is taken into custody, the child shall be released to the child's parent, guardian or custodian in accordance with the conditions and time limits set forth in the Children's Court Rules and Forms.

History: 1978 Comp., 32A-1-15, enacted by Laws 1993, ch. 77, 24.



Section 32A-1-16 - Basic rights.

32A-1-16. Basic rights.

A. A child subject to the provisions of the Children's Code is entitled to the same basic rights as an adult, except as otherwise provided in the Children's Code.

B. A person afforded rights under the Children's Code shall be advised of those rights at that person's first appearance before the court on a petition under the Children's Code.

History: 1978 Comp., 32A-1-16, enacted by Laws 1993, ch. 77, 25.



Section 32A-1-17 - Appeals.

32A-1-17. Appeals.

A. Any party may appeal from a judgment of the court to the court of appeals in the manner provided by law. The appeal shall be heard by the court of appeals upon the files, records and transcript of the evidence of the court. Absent an order of the appellate court, files and records that are required to be kept confidential and closed to the public, pursuant to any provision of the Children's Code shall be kept confidential and closed to the public on appeal.

B. The appeal to the court of appeals does not stay the judgment appealed from, but the court of appeals may order a stay upon application and hearing consistent with the provisions of the Children's Code if suitable provision is made for the care and custody of the child. If the order appealed from grants the legal custody of the child to or withholds it from one or more of the parties to the appeal, the appeal shall be heard at the earliest practicable time.

C. If the court of appeals does not dismiss the petition and order the child released, it shall affirm the court's judgment or it shall modify the court's judgment and remand the child to the jurisdiction of the court for disposition consistent with the appellate court's decision on the appeal. Any party may appeal to the supreme court in the manner provided by law.

D. A child who has filed notice of appeal shall be furnished a transcript of the proceedings, or as much of it as is requested, without cost upon the filing of an affidavit that the child or the person who is legally responsible for the care and support of the child is financially unable to purchase the transcript.

E. Appeals from the court to the court of appeals shall proceed in accordance with time limits to be established by the supreme court.

F. Appeals from a tribal court order shall proceed pursuant to tribal law to an appropriate tribal court.

History: 1978 Comp., 32A-1-16, enacted by Laws 1993, ch. 77, 26; 1995, ch. 22, 1; 1995, ch. 206, 8; 1999, ch. 195, 1.



Section 32A-1-18 - Procedural matters.

32A-1-18. Procedural matters.

A. When it appears from the facts during the course of any proceeding under the Children's Code that some finding or remedy other than or in addition to those indicated by the petition or motion are appropriate, the court may, either on motion by the children's court attorney or that of counsel for the child, amend the petition or motion and proceed to hear and determine the additional or other issues, findings or remedies as though originally properly sought.

B. Upon application of a party, the court shall issue, and upon its own motion the court may issue, subpoenas requiring attendance and testimony of witnesses and the production of records, documents or other tangible objects at any hearing.

C. Subject to the laws relating to the procedures therefor and the limitations thereon, the court may punish a person for contempt of court for disobeying an order of the court or for obstructing or interfering with the proceedings of the court or the enforcement of its orders.

D. In any proceeding under the Children's Code, either on motion of a party or on the court's own motion, the court may make an order restraining the conduct of any party over whom the court has obtained jurisdiction if:

(1) the court finds that the person's conduct is or may be detrimental or harmful to the child and will tend to defeat the execution of any order of the court; and

(2) due notice of the motion and the grounds therefor and an opportunity to be heard thereon have been given to the person against whom the order is directed.

E. In any proceeding under the Children's Code, the court may allow a party or witness to the proceeding to participate by the use of electronic communications, consistent with the rights of all parties to the proceeding and pursuant to rules promulgated by the supreme court.

History: 1978 Comp., 32A-1-18, enacted by Laws 1993, ch. 77, 27; 1995, ch. 206, 9.



Section 32A-1-19 - Court costs and expenses.

32A-1-19. Court costs and expenses.

A. The following expenses shall be a charge upon the funds of the court upon their certification by the court:

(1) reasonable compensation for services and related expenses for counsel appointed by the court;

(2) reasonable compensation for services and related expenses of a guardian ad litem or a child's attorney appointed by the court; and

(3) the expenses of service of summonses, notices, subpoenas, traveling expenses of witnesses and other like expenses incurred in any proceeding under the Children's Code.

B. The court may order the parent or other person legally obligated to care for and support a child to pay all or part of the costs and expenses pursuant to Subsection A of this section when:

(1) the child has been found to be a delinquent child, a child of a family in need of court-ordered services, an abused or neglected child or a child with a mental illness or a developmental disability;

(2) the parent or other person legally obligated to care for and support a child is given notice and a hearing to determine the parent or person's financial ability to pay the costs and expenses; and

(3) the court finds that the parent or person is able to pay all or part of the costs and expenses.

Unless otherwise ordered, payment shall be made to the court for remittance to those to whom compensation is due or, if costs and expenses have been paid by the court, to the court for remittance to the state. The court may prescribe the manner of payment.

C. Whenever legal custody of an adjudicated child is vested in someone other than the child's parents, including an agency, institution or department of this state, if the court, after notice to the parents or other persons legally obligated to support the child and after a hearing, finds that the parents or other legally obligated persons are financially able to pay all or part of the costs and expenses of the support and treatment, the court may order the parents or other legally obligated persons to pay to the custodian in the manner the court directs a reasonable sum that will cover all or part of the expenses of the support and treatment of the child subsequent to the entry of the custody order. The court may use the child support guidelines set forth in Section 40-4-11.1 NMSA 1978 to calculate a reasonable payment. If the parents or other legally obligated persons willfully fail or refuse to pay the sum ordered, the court may proceed with contempt charges and the order for payment may be filed and if filed shall have the effect of a civil judgment.

History: 1978 Comp., 32A-1-19, enacted by Laws 1993, ch. 77, 28; 2005, ch. 189, 9.



Section 32A-1-20 - Purchase of care from private agency by public agency.

32A-1-20. Purchase of care from private agency by public agency.

When the legal custody of a child is vested in a public agency under the provisions of the Children's Code, the public agency may transfer physical custody of the child to an appropriate private agency and may purchase care and treatment from the private agency if the private agency submits periodic reports to the public agency covering the care and treatment the child is receiving and the child's responses to that care and treatment. These reports shall be made as frequently as the public agency deems necessary, but not less often than once each six months for each child. The private agency shall also afford an opportunity for a representative of the public agency to examine or consult with the child as frequently as the public agency deems necessary.

History: 1978 Comp., 32A-1-20, enacted by Laws 1993, ch. 77, 29.



Section 32A-1-21 - Runaway child; law enforcement; permitted acts.

32A-1-21. Runaway child; law enforcement; permitted acts.

Whenever a law enforcement agency receives a report from a parent, guardian or custodian that a child over whom the parent, guardian or custodian has custody has, without permission, left the home or residence lawfully prescribed for the child and the parent, guardian or custodian believes the child has run away, a law enforcement agent may help the parent, guardian or custodian locate the child and:

A. return the child to the parent, guardian or custodian unless safety concerns are present;

B. hold the child for up to six hours if the parent, guardian or custodian cannot be located; provided, however, that no child shall be placed in a secured setting pursuant to this section; or

C. after the six hours has expired, follow the procedures outlined in Section 32A-3B-3 NMSA 1978.

History: Laws 2007, ch. 185, 2; 2009, ch. 239, 9.






Article 2 - Delinquency

Section 32A-2-1 - Short title.

32A-2-1. Short title.

Chapter 32A, Article 2 NMSA 1978 may be cited as the "Delinquency Act".

History: 1978 Comp., 32A-2-1, enacted by Laws 1993, ch. 77, 30; 2007, ch. 19, 1.



Section 32A-2-2 - Purpose of act.

32A-2-2. Purpose of act.

The purpose of the Delinquency Act is:

A. consistent with the protection of the public interest, to remove from children committing delinquent acts the adult consequences of criminal behavior, but to still hold children committing delinquent acts accountable for their actions to the extent of the child's age, education, mental and physical condition, background and all other relevant factors, and to provide a program of supervision, care and rehabilitation, including rehabilitative restitution by the child to the victims of the child's delinquent act to the extent that the child is reasonably able to do so;

B. to provide effective deterrents to acts of juvenile delinquency, including an emphasis on community-based alternatives;

C. to strengthen families and to successfully reintegrate children into homes and communities;

D. to foster and encourage collaboration between government agencies and communities with regard to juvenile justice policies and procedures;

E. to develop juvenile justice policies and procedures that are supported by data;

F. to develop objective risk assessment instruments to be used for admission to juvenile detention centers;

G. to encourage efficient processing of cases;

H. to develop community-based alternatives to detention;

I. to eliminate or reduce disparities based upon race or gender;

J. to improve conditions of confinement in juvenile detention centers; and

K. to achieve reductions in the number of warrants issued, the number of probation violations and the number of youth awaiting placements.

History: 1978 Comp., 32A-2-2, enacted by Laws 1993, ch. 77, 31; 2003, ch. 225, 2; 2007, ch. 19, 2.



Section 32A-2-3 - Definitions.

32A-2-3. Definitions.

As used in the Delinquency Act:

A. "delinquent act" means an act committed by a child that would be designated as a crime under the law if committed by an adult, including the following offenses:

(1) any of the following offenses pursuant to municipal traffic codes or the Motor Vehicle Code [66-1-1 NMSA 1978]:

(a) driving while under the influence of intoxicating liquor or drugs;

(b) failure to stop in the event of an accident causing death, personal injury or damage to property;

(c) unlawful taking of a vehicle or motor vehicle;

(d) receiving or transferring of a stolen vehicle or motor vehicle;

(e) homicide by vehicle;

(f) injuring or tampering with a vehicle;

(g) altering or changing of an engine number or other vehicle identification numbers;

(h) altering or forging of a driver's license or permit or any making of a fictitious license or permit;

(i) reckless driving;

(j) driving with a suspended or revoked license; or

(k) an offense punishable as a felony;

(2) buying, attempting to buy, receiving, possessing or being served any alcoholic liquor or being present in a licensed liquor establishment, other than a restaurant or a licensed retail liquor establishment, except in the presence of the child's parent, guardian, custodian or adult spouse. As used in this paragraph, "restaurant" means an establishment where meals are prepared and served primarily for on-premises consumption and that has a dining room, a kitchen and the employees necessary for preparing, cooking and serving meals. "Restaurant" does not include an establishment, as defined in regulations promulgated by the director of the special investigations division [New Mexico state police division] of the department of public safety, that serves only hamburgers, sandwiches, salads and other fast foods;

(3) a violation of Section 30-29-2 NMSA 1978, regarding the illegal use of a glue, aerosol spray product or other chemical substance;

(4) a violation of the Controlled Substances Act [30-31-1 NMSA 1978];

(5) escape from the custody of a law enforcement officer or a juvenile probation or parole officer or from any placement made by the department by a child who has been adjudicated a delinquent child;

(6) a violation of Section 30-15-1.1 NMSA 1978 regarding unauthorized graffiti on personal or real property; or

(7) a violation of an order of protection issued pursuant to the provisions of the Family Violence Protection Act [40-13-1 NMSA 1978];

B. "delinquent child" means a child who has committed a delinquent act;

C. "delinquent offender" means a delinquent child who is subject to juvenile sanctions only and who is not a youthful offender or a serious youthful offender;

D. "detention facility" means a place where a child may be detained under the Children's Code [32A-1-1 NMSA 1978] pending court hearing and does not include a facility for the care and rehabilitation of an adjudicated delinquent child;

E. "felony" means an act that would be a felony if committed by an adult;

F. "misdemeanor" means an act that would be a misdemeanor or petty misdemeanor if committed by an adult;

G. "restitution" means financial reimbursement by the child to the victim or community service imposed by the court and is limited to easily ascertainable damages for injury to or loss of property, actual expenses incurred for medical, psychiatric and psychological treatment for injury to a person and lost wages resulting from physical injury, which are a direct and proximate result of a delinquent act. "Restitution" does not include reimbursement for damages for mental anguish, pain and suffering or other intangible losses. As used in this subsection, "victim" means a person who is injured or suffers damage of any kind by an act that is the subject of a complaint or referral to law enforcement officers or juvenile probation authorities. Nothing contained in this definition limits or replaces the provisions of Subsections A and B of Section 32A-2-27 NMSA 1978;

H. "serious youthful offender" means an individual fifteen to eighteen years of age who is charged with and indicted or bound over for trial for first degree murder. A "serious youthful offender" is not a delinquent child as defined pursuant to the provisions of this section;

I. "supervised release" means the release of a juvenile, whose term of commitment has not expired, from a facility for the care and rehabilitation of adjudicated delinquent children, with specified conditions to protect public safety and promote successful transition and reintegration into the community. A juvenile on supervised release is subject to monitoring by the department until the term of commitment has expired, and may be returned to custody for violating conditions of release; and

J. "youthful offender" means a delinquent child subject to adult or juvenile sanctions who is:

(1) fourteen to eighteen years of age at the time of the offense and who is adjudicated for at least one of the following offenses:

(a) second degree murder, as provided in Section 30-2-1 NMSA 1978;

(b) assault with intent to commit a violent felony, as provided in Section 30-3-3 NMSA 1978;

(c) kidnapping, as provided in Section 30-4-1 NMSA 1978;

(d) aggravated battery, as provided in Subsection C of Section 30-3-5 NMSA 1978;

(e) aggravated battery against a household member, as provided in Subsection C of Section 30-3-16 NMSA 1978;

(f) aggravated battery upon a peace officer, as provided in Subsection C of Section 30-22-25 NMSA 1978;

(g) shooting at a dwelling or occupied building or shooting at or from a motor vehicle, as provided in Section 30-3-8 NMSA 1978;

(h) dangerous use of explosives, as provided in Section 30-7-5 NMSA 1978;

(i) criminal sexual penetration, as provided in Section 30-9-11 NMSA 1978;

(j) robbery, as provided in Section 30-16-2 NMSA 1978;

(k) aggravated burglary, as provided in Section 30-16-4 NMSA 1978;

(l) aggravated arson, as provided in Section 30-17-6 NMSA 1978; or

(m) abuse of a child that results in great bodily harm or death to the child, as provided in Section 30-6-1 NMSA 1978;

(2) fourteen to eighteen years of age at the time of the offense, who is adjudicated for any felony offense and who has had three prior, separate felony adjudications within a three-year time period immediately preceding the instant offense. The felony adjudications relied upon as prior adjudications shall not have arisen out of the same transaction or occurrence or series of events related in time and location. Successful completion of consent decrees are not considered a prior adjudication for the purposes of this paragraph; or

(3) fourteen years of age and who is adjudicated for first degree murder, as provided in Section 30-2-1 NMSA 1978.

History: 1978 Comp., 32A-2-3, enacted by Laws 1993, ch. 77, 32; 1995, ch. 204, 2; 1995, ch. 205, 2; 1995, ch. 206, 10; 1996, ch. 85, 2; 2003, ch. 225, 3; 2005, ch. 189, 11; 2009, ch. 239, 10.



Section 32A-2-4 - Detention facilities; standards; reports; appeals.

32A-2-4. Detention facilities; standards; reports; appeals.

A. The department shall promulgate updated standards for all detention facilities, including standards for site, design, construction, equipment, care, program, personnel and clinical services. The department shall certify as approved all detention facilities in the state meeting the standards promulgated. The department may establish by rule appropriate procedures for provisional certification and the waiving of any of its standards for facilities in existence at the time of the adoption of the standards, except that it shall not allow waiver of any standard pertaining to adequate health and safety protection of the residents and staff of the facility. No child shall be detained in a detention facility unless it is certified as approved by the department, except as otherwise provided in Chapter 32A, Article 2 NMSA 1978.

B. The department shall inspect all detention facilities in the state at least once each twelve months and shall require those reports it deems necessary from detention facilities in a form and containing the information determined by the department. If as the result of an inspection a certified detention facility is determined as failing to meet the required standards, its certification is subject to revocation or refusal for renewal by the department.

C. The department shall promulgate rules establishing procedures that provide for prior notice and public hearings on detention facilities' standards adoption and changes. The department shall also promulgate rules establishing procedures for facility certification, renewal of certification, refusal to renew certification and revocation of certification. The procedures adopted on these matters shall provide for adequate prior notice of intended action by the department, opportunity for the aggrieved person to have an administrative hearing and written notification of the administrative decision. Rules promulgated under this subsection shall not be effective unless filed in accordance with the State Rules Act [14-4-1 NMSA 1978].

D. Any person aggrieved by an administrative decision of the department rendered under the provisions of this section may petition for the review of the administrative decision by appealing to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

E. After January 1, 1994, no state or county detention facility shall hold juveniles sentenced by a federal court, unless the facility meets state standards promulgated by the department.

F. A juvenile detention facility certified by the department shall comply with the daily reporting requirement for children in detention, including reports on the length of stay for each child. This information shall be reported as required by the department.

History: 1978 Comp., 32A-2-4, enacted by Laws 1993, ch. 77, 33; 1998, ch. 55, 42; 1999, ch. 265, 44; 2009, ch. 239, 11.



Section 32A-2-4.1 - Adult jails and lockups used as temporary holding facilities; reports.

32A-2-4.1. Adult jails and lockups used as temporary holding facilities; reports.

A. A child arrested and detained for an alleged delinquent act may be temporarily held in an adult jail or lockup for no longer than six hours. A child who is detained in an adult jail or lockup shall be placed in a setting that is physically segregated by sight and sound from adult offenders. After six hours, the child may be placed or detained pursuant to the provisions of Section 32A-2-12 NMSA 1978.

B. An adult jail or lockup used as a temporary holding facility for alleged delinquent offenders shall file an annual report regarding its compliance with federal requirements. The juvenile justice advisory committee and the department shall determine the format of the annual reports.

History: 1978 Comp., 32A-2-4.1, as enacted by Laws 2009, ch. 239, 12.



Section 32A-2-5 - Juvenile probation and parole services; establishment; juvenile probation and parole officers; powers and duties.

32A-2-5. Juvenile probation and parole services; establishment; juvenile probation and parole officers; powers and duties.

A. Juvenile probation and parole services shall be provided by the department.

B. To carry out the objectives and provisions of the Delinquency Act, but subject to its limitations, the department has the power and duty to:

(1) receive and examine complaints and allegations that a child is a delinquent child for the purpose of considering beginning a proceeding pursuant to the provisions of the Delinquency Act;

(2) make case referrals for services as appear appropriate or desirable;

(3) make predisposition studies and assessments and submit reports and recommendations to the court;

(4) supervise and assist a child placed on probation or supervised release or under supervision by court order or by the department;

(5) give notice to any individual who has been the subject of a petition filed pursuant to the provisions of the Delinquency Act of the sealing of that individual's records in accordance with that act;

(6) informally dispose of up to three misdemeanor charges brought against a child within two years;

(7) give notice to the children's court attorney of the receipt of any felony complaint and of any recommended adjustment of such felony complaint;

(8) identify an Indian child for the purpose of contacting the Indian child's tribe in delinquency cases; and

(9) contact an Indian child's tribe to consult and exchange information for the purpose of preparing a predisposition report when commitment or placement of an Indian child is contemplated or has been ordered and indicate in the report the name of the person contacted in the Indian child's tribe and the results of the contact.

C. A juvenile probation and parole officer does not have the powers of a law enforcement officer. A juvenile probation and parole officer may take into physical custody and place in detention, subject to application of a detention risk assessment instrument, a child who is under supervision as a delinquent child or as a youthful offender when there is reasonable cause to believe that the child has violated the conditions of the child's probation or that the child may leave the jurisdiction of the court. Taking a child into custody under this subsection is subject to and shall proceed in accordance with the provisions of the Delinquency Act relating to custody and detention procedures and criteria."

History: 1978 Comp., 32A-2-5, enacted by Laws 1993, ch. 77, 34; 1995, ch. 206, 11; 2003, ch. 225, 4; 2009, ch. 239, 13.



Section 32A-2-6 - Transfer of jurisdiction over child from other tribunals to court.

32A-2-6. Transfer of jurisdiction over child from other tribunals to court.

A. If it appears to a tribunal in a criminal matter that the defendant was under the age of eighteen years at the time the offense charged was alleged to have been committed and the offense charged is a delinquent act pursuant to the provisions of the Delinquency Act, the tribunal shall promptly transfer jurisdiction of the matter and the defendant to the court together with a copy of the accusatory pleading and other papers, documents and transcripts of testimony relating to the case. The tribunal shall not transfer a serious youthful offender.

B. Upon transfer the court shall have exclusive jurisdiction over the proceedings and the defendant. The transferring tribunal shall order that the defendant promptly be taken to the court, or taken to a place of detention designated by the court, or released to the custody of a parent, guardian, custodian or other person legally responsible for the defendant to be brought before the court at a time designated by the court. Upon transfer to the court a petition shall be prepared and filed in the court in accordance with the provisions of the Delinquency Act. If the defendant is not a child at the time of transfer the court retains jurisdiction over the matter only until disposition is made by the court.

History: 1978 Comp., 32A-2-6, enacted by Laws 1993, ch. 77, 35.



Section 32A-2-7 - Complaints; referral; preliminary inquiry; notice; time waiver.

32A-2-7. Complaints; referral; preliminary inquiry; notice; time waiver.

A. Complaints alleging delinquency shall be referred to probation services, which shall conduct a preliminary inquiry to determine the best interests of the child and of the public with regard to any action to be taken.

B. During the preliminary inquiry on a delinquency complaint, the matter may be referred to another appropriate agency and conferences may be conducted for the purpose of effecting adjustments or agreements that will obviate the necessity for filing a petition. At the commencement of the preliminary inquiry, the parties shall be advised of their basic rights pursuant to Section 32A-2-14 NMSA 1978, and no party may be compelled to appear at any conference, to produce any papers or to visit any place. The child shall be informed of the child's right to remain silent. The preliminary inquiry shall be completed within the time limits set forth in the Children's Court Rules.

C. Prior to a preliminary inquiry being conducted with a child who is detained, the child's parent, guardian or custodian or the child's attorney shall be given reasonable notice by the juvenile probation and parole officer and an opportunity to be present at the preliminary inquiry. If a child is not detained, the preliminary inquiry shall be conducted within thirty days of receipt of the referral from law enforcement. The thirty-day time period may be extended upon a determination by the department that an extension is necessary to conduct a thorough preliminary inquiry and that the extension is not prejudicial to the best interests of the child.

D. When a child is in detention or custody and the children's court attorney does not file a petition within the time limits authorized by the Children's Court Rules, the child shall be released immediately. If a child is not detained and a determination is made to file a petition, the petition shall be filed within sixty days of completion of the preliminary inquiry, unless a motion is granted to extend the time limit for good cause shown. If a child is not in custody or detention, a petition shall not be dismissed for failure to comply with the time limit set forth in this subsection unless there is a showing of prejudice to the child.

E. After completion of the preliminary inquiry on a delinquency complaint involving a misdemeanor, probation services may notify the children's court attorney and recommend an appropriate disposition for the case. If the child has been referred for three or more prior misdemeanors within two years of the instant offense, probation services shall notify the children's court attorney and recommend an appropriate disposition for the case.

F. Probation services shall notify the children's court attorney of the receipt of any complaint involving an act that constitutes a felony under the applicable criminal law. Probation services shall also recommend a disposition to the children's court attorney.

G. The child, through counsel, and the children's court attorney may agree, without judicial approval, to a waiver of time limitations imposed after a petition is filed. A time waiver defers adjudication of the charges. The children's court attorney may place restrictions on a child's behavior as a condition of a time waiver. If the child completes the agreed upon conditions and no new charges are filed against the child, the pending petition shall be dismissed. If the children's court attorney files a new petition against the child, the children's court attorney may proceed on both the original petition and the new charges. The department shall become a party if probation services are requested as a condition of the time waiver.

History: 1978 Comp., 32A-2-7, enacted by Laws 1993, ch. 77, 36; 2005, ch. 189, 12.



Section 32A-2-8 - Petition; authorization to file.

32A-2-8. Petition; authorization to file.

A petition alleging delinquency shall not be filed in delinquency proceedings unless the children's court attorney, after consulting with probation services, has determined and endorsed upon the petition that the filing of the petition is in the best interest of the public and the child. The children's court attorney shall furnish legal services in connection with the authorization and preparation of the petition.

History: 1978 Comp., 32A-2-8, enacted by Laws 1993, ch. 77, 37.



Section 32A-2-9 - Taking into custody.

32A-2-9. Taking into custody.

A child may be taken into custody:

A. pursuant to the order of the court issued because a parent, guardian or custodian fails when requested to bring the child before the court after having promised to do so when the child was delivered upon release from custody;

B. pursuant to the laws of arrest for commission of a delinquent act; or

C. by a juvenile probation and parole officer proceeding pursuant to the provisions of Section 32-2-5 [32A-2-5] NMSA 1978.

History: 1978 Comp., 32A-2-9, enacted by Laws 1993, ch. 77, 38.



Section 32A-2-10 - Release or delivery from custody.

32A-2-10. Release or delivery from custody.

A. A person taking a child into custody shall, with all reasonable speed:

(1) release the child to the child's parent, guardian or custodian or an adult authorized by the child's parent, guardian or custodian and issue verbal counsel or warning as may be appropriate;

(2) release the child to the child's parent, guardian or custodian or an adult authorized to sign on behalf of the child's parent, guardian or custodian upon written promise to bring the child before the court when requested by the court. If the parent, guardian or custodian or an adult authorized to sign on behalf of the child's parent, guardian or custodian fails, when requested, to bring the child before the court as promised, the court may order the child taken into custody and brought before the court;

(3) deliver the child to a place of detention as provided in Section 32A-2-12 NMSA 1978;

(4) deliver the child to a medical facility, if available, if the child is believed to be suffering from a serious illness that requires prompt treatment or prompt diagnosis;

(5) deliver the child to an evaluation facility, if available, if the person taking the child into custody has reasonable grounds to believe the child presents a likelihood of serious harm to the child's self or others or is suffering from some other serious mental condition or illness that requires prompt treatment or prompt diagnosis; or

(6) deliver the child to a center or organization that the court or the department recognizes as an alternative to secure detention.

B. When an alleged delinquent child is delivered to a place of detention or a center or organization recognized as an alternative to secure detention as provided in Section 32A-2-12 NMSA 1978, only a department employee or a trained county detention professional designated by the department may place the child in detention or with a center or organization recognized as an alternative to secure detention in accordance with the criteria for detention set forth in Section 32A-2-11 NMSA 1978. If the criteria for detention of an alleged delinquent child are not met, the child shall be released from custody.

C. A child under the age of eleven shall not be held in detention. If a child under the age of eleven poses a substantial risk of harm to the child's self or others, a peace officer may detain and transport that child for emergency mental health evaluation and care in accordance with Section 32A-6A-19 NMSA 1978.

D. If a child is taken into custody and is not released to the child's parent, guardian or custodian or an adult authorized by the child's parent, guardian or custodian, the person taking the child into custody shall give written notice thereof as soon as possible, and in no case later than twenty-four hours, to the child's parent, guardian or custodian or an adult authorized by the child's parent, guardian or custodian and to the court, together with a statement of the reason for taking the child into custody.

E. In all cases when a child is taken into custody, the child shall be released to the child's parent, guardian or custodian or an adult authorized by the child's parent, guardian or custodian in accordance with the conditions and time limits set forth in the Children's Court Rules [10-101 NMRA].

History: 1978 Comp., 32A-2-10, enacted by Laws 1993, ch. 77, 39; 2003, ch. 225, 5; 2005, ch. 189, 13.; 2009, ch. 239, 14.



Section 32A-2-11 - Criteria for detention of children.

32A-2-11. Criteria for detention of children.

A. Unless ordered by the court pursuant to the provisions of the Delinquency Act, a child taken into custody for an alleged delinquent act shall not be placed in detention unless a detention risk assessment instrument is completed and a determination is made that the child:

(1) poses a substantial risk of harm to himself;

(2) poses a substantial risk of harm to others; or

(3) has demonstrated that he may leave the jurisdiction of the court.

B. The criteria for detention in this section shall govern the decisions of all persons responsible for determining whether detention is appropriate prior to a detention hearing, based upon review of the detention risk assessment instrument.

C. The department shall develop and implement a detention risk assessment instrument. The department shall collect and analyze data regarding the application of the detention risk assessment instrument. On January 1, 2004, the department shall provide the legislature with a written report with respect to its collection and analysis of data regarding the application of the detention risk assessment instrument.

History: 1978 Comp., 32A-2-11, enacted by Laws 1993, ch. 77, 40; 2003, ch. 225, 6.



Section 32A-2-12 - Placement or detention.

32A-2-12. Placement or detention.

A. A child alleged to be a delinquent child may be placed or detained, pending a court hearing, in any of the following places:

(1) a licensed foster home or a home otherwise authorized under the law to provide foster or group care;

(2) a facility operated by a licensed child welfare services agency;

(3) a shelter-care facility provided for in the Children's Shelter Care Act [32A-9-1 NMSA 1978] that is in compliance with all standards, conditions and regulatory requirements and that shall be considered a temporary placement subject to judicial review within thirty days of placement;

(4) a detention facility certified by the department for children alleged to be delinquent children;

(5) any other suitable place, other than a facility for the long-term care and rehabilitation of delinquent children to which children adjudicated as delinquent may be confined pursuant to Section 32A-2-19 NMSA 1978, designated by the court and that meets the standards for detention facilities pursuant to the Children's Code [32A-1-1 NMSA 1978] and federal law; or

(6) the child's home or place of residence, under conditions and restrictions approved by the court.

B. A child alleged to be a youthful offender may be detained, pending a court hearing, in any of the following places:

(1) a detention facility, licensed by the department, for children alleged to be delinquent children; or

(2) any other suitable place, other than a facility for the long-term care and rehabilitation of delinquent children to which children adjudicated as delinquent children may be confined pursuant to Section 32A-2-19 NMSA 1978, designated by the court and that meets the standards for detention facilities pursuant to the Children's Code and federal law.

C. A child adjudicated as a youthful offender who is violent toward staff or other residents in a detention facility may be transferred and detained, pending a court hearing, in a county jail. In the event that a child is detained in a jail, the director of the jail shall presume that the child is vulnerable to victimization by inmates within the adult population because of the child's age, and shall take measures to provide protection to the child. However, provision of protective measures shall not result in diminishing a child's civil rights to less than those existing for an incarcerated adult.

D. A child who has previously been incarcerated as an adult or a person eighteen years of age or older shall not be detained in a juvenile detention facility or a facility for the long-term care and rehabilitation of delinquent children, but may be detained in a county jail. A child shall not be transferred to a county jail solely on the basis of attaining the age of eighteen while detained in a juvenile detention facility. In the event that a child is detained in a jail, the director of the jail shall presume that the child is vulnerable to victimization by inmates within the adult population because of the child's age, and shall take measures to provide protection to the child. However, provision of protective measures shall not result in diminishing a child's civil rights to less than those existing for an incarcerated adult.

E. A child alleged to be a serious youthful offender may be detained pending a court hearing in any of the following places, prior to arraignment in metropolitan, magistrate or district court:

(1) a detention facility, licensed by the department, for children alleged to be delinquent children;

(2) any other suitable place, other than a facility for the long-term care and rehabilitation of delinquent children to which children adjudicated as delinquent children may be confined pursuant to Section 32A-2-19 NMSA 1978, designated by the court that meets the standards for detention facilities pursuant to the Children's Code and federal law; or

(3) a county jail, if a facility in Paragraph (1) or (2) of this subsection is not appropriate. In the event that a child is detained in a jail, the director of the jail shall presume that the child is vulnerable to victimization by inmates within the adult population because of the child's age and shall take measures to provide protection to the child. However, provision of protective measures shall not result in diminishing a child's civil rights to less than those existing for an incarcerated adult.

F. When a person who is eighteen years of age or older is taken into custody and transported to an adult facility on a juvenile warrant or an adult warrant or other adult charges and an outstanding juvenile warrant exists, notice shall be given to the children's court attorney and the juvenile probation and parole office in the jurisdiction where the juvenile warrant was issued within one day of the person being taken into custody. The juvenile probation and parole office shall give notice that the person has been taken into custody to the children's court judge and the attorney who represented the person in the juvenile proceeding.

G. In addition to the judicial review required by Paragraph (3) of Subsection A of this section, a child detained in an out-of-home placement pursuant to this section may request judicial review of the appropriateness of the placement.

History: 1978 Comp., 32A-2-12, enacted by Laws 1993, ch. 77, 41; 2003, ch. 225, 7; 2005, ch. 189, 14; 2009, ch. 239, 15.



Section 32A-2-13 - Detention hearing required on detained children; probable cause determination; court determination; disposition.

32A-2-13. Detention hearing required on detained children; probable cause determination; court determination; disposition.

A. When a child who has been taken into custody is not released but is detained:

(1) a judicial determination of probable cause shall be made by a judge or special master or magistrate within forty-eight hours, including Saturdays, Sundays and legal holidays, except for children taken into custody under an arrest warrant pursuant to the Children's Court Rules [10-101 NMRA]. A statement by a law enforcement officer, which shall include the charges, may be the basis of a probable cause determination. The probable cause determination shall be nonadversarial, may be held in the absence of the child and counsel and may be conducted by telephone. If the court finds no probable cause to believe the child committed an offense, the child shall be released;

(2) a petition shall be filed within twenty-four hours from the time the child is taken into custody, excluding Saturdays, Sundays and legal holidays, and if not filed within the stated time, the child shall be released; and

(3) a detention hearing shall be held within twenty-four hours, excluding Saturdays, Sundays and legal holidays, from the time of filing the petition to determine whether continued detention is required pursuant to the criteria established by the Children's Code [32A-1-1 NMSA 1978]. At the request of any party, the court may permit a detention hearing to be conducted by appropriate means of electronic communication; provided that all hearings conducted by electronic means shall be recorded and preserved as part of the record, the child shall have legal representation present with the child, no plea shall be allowed to be taken via electronic communication and the court finds:

(a) that undue hardship will result from conducting the hearing with all parties, including the child, present in the courtroom; and

(b) that the hardship substantially outweighs any prejudice or harm to the child that is likely to result from the hearing being conducted by electronic means.

B. The judge may appoint one or more persons to serve as special master on a full- or part-time basis for the purpose of holding detention hearings. A juvenile probation and parole officer shall not be appointed as a special master. The judge shall approve all contracts with special masters and shall fix their hourly compensation, subject to the approval of the director of the administrative office of the courts.

C. Notice of the detention hearing, either oral or written, stating the time, place and purpose of the hearing shall be given by the person designated by the court to the child's parents, guardian or custodian, if they can be found, and to the child. The department shall be provided with reasonable oral or written notification and an opportunity to be heard. At any hearing held pursuant to this subsection, the department may appear as a party.

D. At the commencement of the detention hearing, the judge or special master shall advise the parties of their basic rights provided in the Children's Code and shall appoint counsel, guardians and custodians, if appropriate.

E. If the judge or special master finds that the child's detention is appropriate under the criteria established by the Children's Code, the judge or special master shall order detention in an appropriate facility in accordance with the Children's Code.

F. If the judge or special master finds that detention of the child is not appropriate under the criteria established by the Children's Code, the judge or special master shall order the release of the child, but, in so doing, may order one or more of the following conditions to meet the individual needs of the child:

(1) place the child in the custody of a parent, guardian or custodian or under the supervision of an agency agreeing to supervise the child;

(2) place restrictions on the child's travel, association with other persons or place of abode during the period of the child's release; or

(3) impose any other condition deemed reasonably necessary and consistent with the criteria for detaining children established by the Children's Code, including a condition requiring that the child return to custody as required.

G. An order releasing a child on any conditions specified in this section may at any time be amended to impose additional or different conditions of release or to return the child to custody or detention for failure to conform to the conditions originally imposed.

H. At the detention hearing, all relevant and material evidence helpful in determining the need for detention may be admitted by the judge or special master even though it would not be admissible in a hearing on the petition.

I. If the child is not released at the detention hearing and a parent, guardian or custodian was not notified of the hearing and did not appear or waive appearance at the detention hearing, the judge or special master shall rehear the detention matter without unnecessary delay upon the filing of an affidavit stating the facts and a motion for rehearing.

J. If a child is not released at the detention hearing, the child's detention may be subsequently reviewed by the court or the court may review the child's detention in conjunction with a pretrial conference.

K. If a child is not placed within ten days after a disposition hearing, the child may be released and placed under appropriate supervision, so long as the child does not pose a flight risk or substantial risk of harm to the child's self or others.

History: 1978 Comp., 32A-2-13, enacted by Laws 1993, ch. 77, 42; 2003, ch. 225, 8; 2009, ch. 239, 16.



Section 32A-2-14 - Basic rights.

32A-2-14. Basic rights.

A. A child subject to the provisions of the Delinquency Act is entitled to the same basic rights as an adult, except as otherwise provided in the Children's Code, including rights provided by the Delinquency Act, except as otherwise provided in the Children's Code [32A-1-1 NMSA 1978].

B. If after due notice to the parent, guardian or custodian and after a hearing determining indigency, the parent, guardian or custodian is declared indigent by the court, the public defender shall represent the child. If the court finds that the parent, guardian or custodian is financially able to pay for an attorney but is unwilling to do so, the court shall order the parent, guardian or custodian to reimburse the state for public defender representation.

C. No person subject to the provisions of the Delinquency Act who is alleged or suspected of being a delinquent child shall be interrogated or questioned without first advising the child of the child's constitutional rights and securing a knowing, intelligent and voluntary waiver.

D. Before any statement or confession may be introduced at a trial or hearing when a child is alleged to be a delinquent child, the state shall prove that the statement or confession offered in evidence was elicited only after a knowing, intelligent and voluntary waiver of the child's constitutional rights was obtained.

E. In determining whether the child knowingly, intelligently and voluntarily waived the child's rights, the court shall consider the following factors:

(1) the age and education of the respondent;

(2) whether the respondent is in custody;

(3) the manner in which the respondent was advised of the respondent's rights;

(4) the length of questioning and circumstances under which the respondent was questioned;

(5) the condition of the quarters where the respondent was being kept at the time of being questioned;

(6) the time of day and the treatment of the respondent at the time of being questioned;

(7) the mental and physical condition of the respondent at the time of being questioned; and

(8) whether the respondent had the counsel of an attorney, friends or relatives at the time of being questioned.

F. Notwithstanding any other provision to the contrary, no confessions, statements or admissions may be introduced against a child under the age of thirteen years on the allegations of the petition. There is a rebuttable presumption that any confessions, statements or admissions made by a child thirteen or fourteen years old to a person in a position of authority are inadmissible.

G. An extrajudicial admission or confession made by the child out of court is insufficient to support a finding that the child committed the delinquent acts alleged in the petition unless it is corroborated by other evidence.

H. The child and the parent, guardian or custodian of the child shall be advised by the court or its representative that the child shall be represented by counsel at all stages of the proceedings on a delinquency petition, including all post-dispositional court proceedings. If counsel is not retained for the child or if it does not appear that counsel will be retained, counsel shall be appointed for the child.

I. A child under the age of thirteen alleged or adjudicated to be a delinquent child shall not be fingerprinted or photographed for identification purposes without obtaining a court order.

J. The court, at any stage of the proceeding on a petition under the Children's Code, may appoint a guardian ad litem for a child who is a party if the child has no parent, guardian or custodian appearing on behalf of the child or if the parent's, guardian's or custodian's interests conflict with those of the child. A party to the proceeding or an employee or representative of a party shall not be appointed as guardian ad litem.

K. The court shall appoint a guardian for a child if the court determines that the child does not have a parent or a legally appointed guardian in a position to exercise effective guardianship. No officer or employee of an agency that is vested with the legal custody of the child shall be appointed guardian of the child except when parental rights have been terminated and the agency is authorized to place the child for adoption.

L. A person afforded rights under the Delinquency Act shall be advised of those rights at that person's first appearance before the court on a petition under that act.

M. A serious youthful offender who is detained prior to trial in an adult facility has a right to bail as provided under SCRA 1986, Rule 5-401. A child held in a juvenile facility designated as a place of detention prior to adjudication does not have a right to bail but may be released pursuant to the provisions of the Delinquency Act.

N. The provisions of the Delinquency Act shall not be interpreted to limit the right of a child to petition a court for a writ of habeas corpus.

History: 1978 Comp., 32A-2-14, enacted by Laws 1993, ch. 77, 43; 2003, ch. 225, 9; 2009, ch. 239, 17.



Section 32A-2-15 - Time limitations on delinquency adjudicatory hearing.

32A-2-15. Time limitations on delinquency adjudicatory hearing.

The adjudicatory hearing in a delinquency proceeding shall be held in accordance with the time limits set forth in the Children's Court Rules and Forms [10-101 NMRA].

History: 1978 Comp., 32A-2-15, enacted by Laws 1993, ch. 77, 44.



Section 32A-2-16 - Conduct of hearings; findings; dismissal; dispositional matters; penalty.

32A-2-16. Conduct of hearings; findings; dismissal; dispositional matters; penalty.

A. Hearings on petitions shall be conducted by the court separate from other proceedings. A jury trial on the issues of alleged delinquent acts may be demanded by the child, parent, guardian, custodian or counsel in proceedings on petitions alleging delinquency when the offense alleged would be triable by jury if committed by an adult. If a jury is demanded and the child is entitled to a jury trial, the jury's function is limited to that of trier of the factual issue of whether the child committed the alleged delinquent acts. If no jury is demanded, the hearing shall be by the court without a jury. Jury trials shall be conducted in accordance with rules promulgated under the provisions of Subsection B of Section 32A-1-5 NMSA 1978. A delinquent child facing a juvenile disposition shall be entitled to a six-member jury. If the children's court attorney has filed a motion to invoke an adult sentence, the child is entitled to a twelve-member jury. A unanimous verdict is required for all jury trials. The proceedings shall be recorded by stenographic notes or by electronic, mechanical or other appropriate means.

B. All hearings to declare a person in contempt of court and all hearings on petitions pursuant to the provisions of the Delinquency Act shall be open to the general public, except where the court in its discretion, after a finding of exceptional circumstances, deems it appropriate to conduct a closed delinquency hearing. Only the parties, their counsel, witnesses and other persons approved by the court may be present at a closed hearing. Those other persons the court finds to have a proper interest in the case or in the work of the court may be admitted by the court to closed hearings on the condition that they refrain from divulging any information concerning the exceptional circumstances that resulted in the need for a closed hearing. Accredited representatives of the news media shall be allowed to be present at closed hearings subject to the conditions that they refrain from divulging information concerning the exceptional circumstances that resulted in the need for a closed hearing and subject to such enabling regulations as the court finds necessary for the maintenance of order and decorum and for the furtherance of the purposes of the Delinquency Act.

C. Those persons or parties granted admission to a closed hearing who intentionally divulge information in violation of Subsection B of this section are guilty of a petty misdemeanor.

D. The court shall determine if the allegations of the petition are admitted or denied. If the allegations are denied, the court shall proceed to hear evidence on the petition. The court after hearing all of the evidence bearing on the allegations of delinquency shall make and record its findings on whether the delinquent acts subscribed to the child were committed by the child. If the court finds that the allegations of delinquency have not been established, it shall dismiss the petition and order the child released from any detention or legal custody imposed in connection with the proceedings.

E. The court shall make a finding of delinquency based on a valid admission of the allegations of the petition or on the basis of proof beyond a reasonable doubt.

F. If the court finds on the basis of a valid admission of the allegations of the petition or on the basis of proof beyond a reasonable doubt that the child is a delinquent, the court may proceed immediately or at a postponed hearing to make disposition of the case.

G. In that part of the hearings held under the Delinquency Act on dispositional issues, all relevant and material evidence helpful in determining the questions presented, including oral and written reports, may be received by the court and may be relied upon to the extent of its probative value even though not competent had it been offered during the part of the hearings on adjudicatory issues.

H. On the court's motion or that of a party, the court may continue the hearing on the petition for a reasonable time to receive reports and other evidence in connection with disposition. The court may continue the hearing pending the receipt of the predisposition study and report if that document has not been prepared and received. During any continuances under this subsection, the court shall make an appropriate order for detention or legal custody.

History: 1978 Comp., 32A-2-16, enacted by Laws 1993, ch. 77, 45; 2009, ch. 239, 18.



Section 32A-2-17 - Predisposition studies; reports and examinations.

32A-2-17. Predisposition studies; reports and examinations.

A. After a petition has been filed and either a finding with respect to the allegations of the petition has been made or a notice of intent to admit the allegations of the petition has been filed, the court may direct that a predisposition study and report to the court be made in writing by the department or an appropriate agency designated by the court concerning the child, the family of the child, the environment of the child and any other matters relevant to the need for treatment or to appropriate disposition of the case. The following predisposition reports shall be provided to the parties and the court five days before actual disposition or sentencing:

(1) the adult probation and parole division of the corrections department shall prepare a predisposition report for a serious youthful offender;

(2) the department shall prepare a predisposition report for a serious youthful offender who is convicted of an offense other than first degree murder;

(3) the department shall prepare a predisposition report for a youthful offender concerning the youthful offender's amenability to treatment and if:

(a) the court determines that a juvenile disposition is appropriate, the department shall prepare a subsequent predisposition report; or

(b) the court makes the findings necessary to impose an adult sentence pursuant to Section 32A-2-20 NMSA 1978, the adult probation and parole division of the corrections department shall prepare a subsequent predisposition report; and

(4) the department shall prepare a predisposition report for a delinquent offender, upon the court's request.

B. Where there are indications that the child may have a mental disorder or developmental disability, the court, on motion by the children's court attorney or that of counsel for the child, may order the child to be examined at a suitable place by a physician or psychiatrist, a licensed psychologist, a licensed professional clinical counselor or a licensed independent social worker prior to a hearing on the merits of the petition. An examination made prior to the hearing or as a part of the predisposition study and report shall be conducted on an outpatient basis, unless the court finds that placement in a hospital or other appropriate facility is necessary.

C. The court, after a hearing, may order examination by a physician or psychiatrist, a licensed psychologist or a licensed professional clinical counselor or a licensed independent social worker of a parent or custodian whose ability to care for or supervise a child is an issue before the court.

D. The court may order that a child adjudicated as a delinquent child be administered a predispositional evaluation by a professional designated by the department for purposes of diagnosis, with direction that the court be given a report indicating what disposition appears most suitable when the interests of the child and the public are considered. The evaluation shall be completed within fifteen days of the court's order and the preference shall be for performing the evaluation in the child's community.

E. If a child is detained for purposes of performing a predispositional evaluation, it shall be completed within fifteen days and in no event shall a child be detained for more than fifteen days within a three-hundred-sixty-five-day period for a predispositional evaluation, unless for good cause shown.

History: 1978 Comp., 32A-2-17, enacted by Laws 1993, ch. 77, 46; 1995, ch. 206, 12; 2005, ch. 189, 15; 2009, ch. 239, 19.



Section 32A-2-18 - Judgment; noncriminal nature; nonadmissibility.

32A-2-18. Judgment; noncriminal nature; nonadmissibility.

A. The court shall enter a judgment setting forth the court's findings and disposition in the proceeding. A judgment in proceedings on a petition under the Delinquency Act resulting in a juvenile disposition shall not be deemed a conviction of crime nor shall it impose any civil disabilities ordinarily resulting from conviction of a crime nor shall it operate to disqualify the child in any civil service application or appointment. The juvenile disposition of a child and any evidence given in a hearing in court shall not be admissible as evidence against the child in any case or proceeding in any other tribunal whether before or after reaching the age of majority, except in sentencing proceedings after conviction of a felony and then only for the purpose of a presentence study and report.

B. If a judgment resulting from a youthful offender or serious youthful offender proceeding under the Delinquency Act results in an adult sentence, a record of the judgment shall be admissible in any other case or proceeding in any other court involving the youthful offender or serious youthful offender.

C. If a judgment on a proceeding under the Delinquency Act results in an adult sentence, the determination of guilt at trial becomes a conviction for purposes of the Criminal Code [30-1-1 NMSA 1978].

History: 1978 Comp., 32A-2-18, enacted by Laws 1993, ch. 77, 47; 1996, ch. 85, 3.



Section 32A-2-19 - Disposition of an adjudicated delinquent offender.

32A-2-19. Disposition of an adjudicated delinquent offender.

A. At the conclusion of the dispositional hearing, the court may make and include in the dispositional judgment its findings on the following:

(1) the interaction and interrelationship of the child with the child's parents and siblings and any other person who may significantly affect the child's best interests;

(2) the child's adjustment to the child's home, school and community;

(3) the mental and physical health of all individuals involved, including consideration of such factors as the child's brain development, maturity, trauma history and disability;

(4) the wishes of the child as to the child's custodian;

(5) the wishes of the child's parents as to the child's custody;

(6) whether there exists a relative of the child or other individual who, after study by the department, is found to be qualified to receive and care for the child;

(7) the availability of services recommended in the predisposition report; and

(8) the ability of the parents to care for the child in the home.

B. If a child is found to be delinquent, the court may impose a fine not to exceed the fine that could be imposed if the child were an adult and may enter its judgment making any of the following dispositions for the supervision, care and rehabilitation of the child:

(1) transfer legal custody to the department, an agency responsible for the care and rehabilitation of delinquent children, which shall receive the child at a facility designated by the secretary of the department as a juvenile reception facility. The department shall thereafter determine the appropriate placement, supervision and rehabilitation program for the child. The judge may include recommendations for placement of the child. Commitments are subject to limitations and modifications set forth in Section 32A-2-23 NMSA 1978. The types of commitments include:

(a) a short-term commitment of one year in a facility for the care and rehabilitation of adjudicated delinquent children. No more than nine months shall be served at the facility and no less than ninety days shall be served on supervised release, unless: 1) a petition to extend the commitment has been filed prior to the commencement of supervised release; 2) the commitment has been extended pursuant to Section 32A-2-23 NMSA 1978; or 3) supervised release is revoked pursuant to Section 32A-2-25 NMSA 1978;

(b) a long-term commitment for no more than two years in a facility for the care and rehabilitation of adjudicated delinquent children. No more than twenty-one months shall be served at the facility and no less than ninety days shall be served on supervised release, unless: 1) supervised release is revoked pursuant to Section 32A-2-25 NMSA 1978; or 2) the commitment is extended pursuant to Section 32A-2-23 NMSA 1978;

(c) if the child is a delinquent offender who committed one of the criminal offenses set forth in Subsection I of Section 32A-2-3 NMSA 1978, a commitment to age twenty-one, unless sooner discharged; or

(d) if the child is a youthful offender, a commitment to age twenty-one, unless sooner discharged;

(2) place the child on probation under those conditions and limitations as the court may prescribe;

(3) place the child in a local detention facility that has been certified in accordance with the provisions of Section 32A-2-4 NMSA 1978 for a period not to exceed fifteen days within a three hundred sixty-five day time period; or if a child is found to be delinquent solely on the basis of Paragraph (3) of Subsection A of Section 32A-2-3 NMSA 1978, the court shall only enter a judgment placing the child on probation or ordering restitution or imposing a fine not to exceed the fine that could be imposed if the child were an adult or any combination of these dispositions; or

(4) if a child is found to be delinquent solely on the basis of Paragraph (2), (3) or (4) of Subsection A of Section 32A-2-3 NMSA 1978, the court may make any disposition provided by this section and may enter its judgment placing the child on probation and, as a condition of probation, transfer custody of the child to the department for a period not to exceed six months without further order of the court; provided that this transfer shall not be made unless the court first determines that the department is able to provide or contract for adequate and appropriate treatment for the child and that the treatment is likely to be beneficial.

C. When the child is an Indian child, the Indian child's cultural needs shall be considered in the dispositional judgment and reasonable access to cultural practices and traditional treatment shall be provided.

D. A child found to be delinquent shall not be committed or transferred to a penal institution or other facility used for the execution of sentences of persons convicted of crimes.

E. Whenever the court vests legal custody in an agency, institution or department, it shall transmit with the dispositional judgment copies of the clinical reports, predisposition study and report and other information it has pertinent to the care and treatment of the child.

F. Prior to any child being placed in the custody of the department, the department shall be provided with reasonable oral or written notification and an opportunity to be heard.

G. In addition to any other disposition pursuant to Subsection B of this section, the court may make an abuse or neglect report for investigation and proceedings as provided for in the Abuse and Neglect Act [32A-4-1 NMSA 1978]. The report may be made to a local law enforcement agency, the department or a tribal law enforcement or social service agency for an Indian child residing in Indian country.

H. In addition to any other disposition pursuant to this section or any other penalty provided by law, if a child fifteen years of age or older is adjudicated delinquent on the basis of Paragraph (2), (3) or (4) of Subsection A of Section 32A-2-3 NMSA 1978, the child's driving privileges may be denied or the child's driver's license may be revoked for a period of ninety days. For a second or a subsequent adjudication, the child's driving privileges may be denied or the child's driver's license revoked for a period of one year. Within twenty-four hours of the dispositional judgment, the court may send to the motor vehicle division of the taxation and revenue department the order adjudicating delinquency. Upon receipt of an order from the court adjudicating delinquency, the director of the motor vehicle division of the taxation and revenue department may revoke or deny the delinquent's driver's license or driving privileges. Nothing in this section may prohibit the delinquent from applying for a limited driving privilege pursuant to Section 66-5-35 NMSA 1978 or an ignition interlock license pursuant to the Ignition Interlock Licensing Act [66-5-501 NMSA 1978], and nothing in this section precludes the delinquent's participation in an appropriate educational, counseling or rehabilitation program.

I. In addition to any other disposition pursuant to this section or any other penalty provided by law, when a child is adjudicated delinquent on the basis of Paragraph (6) of Subsection A of Section 32A-2-3 NMSA 1978, the child shall perform the mandatory community service set forth in Section 30-15-1.1 NMSA 1978. When a child fails to completely perform the mandatory community service, the name and address of the child's parent or legal guardian shall be published in a newspaper of general circulation, accompanied by a notice that the parent or legal guardian is the parent or legal guardian of a child adjudicated delinquent for committing graffiti.

History: 1978 Comp., 32A-2-19, enacted by Laws 1993, ch. 77, 48; 1995, ch. 204, 3; 1995, ch. 206, 13; 1996, ch. 85, 4; 2003, ch. 225, 10; 2003, ch. 239, 5; 2005, ch. 189, 16; 2009, ch. 239, 20.



Section 32A-2-20 - Disposition of a youthful offender.

32A-2-20. Disposition of a youthful offender.

A. The court has the discretion to invoke either an adult sentence or juvenile sanctions on a youthful offender. The children's court attorney shall file a notice of intent to invoke an adult sentence within ten working days of the filing of the petition, provided that the court may extend the time for filing of the notice of intent to invoke an adult sentence, for good cause shown, prior to the adjudicatory hearing. A preliminary hearing by the court or a hearing before a grand jury shall be held, within ten days after the filing of the intent to invoke an adult sentence, to determine whether probable cause exists to support the allegations contained in the petition.

B. If the children's court attorney has filed a notice of intent to invoke an adult sentence and the child is adjudicated as a youthful offender, the court shall make the following findings in order to invoke an adult sentence:

(1) the child is not amenable to treatment or rehabilitation as a child in available facilities; and

(2) the child is not eligible for commitment to an institution for children with developmental disabilities or mental disorders.

C. In making the findings set forth in Subsection B of this section, the judge shall consider the following factors:

(1) the seriousness of the alleged offense;

(2) whether the alleged offense was committed in an aggressive, violent, premeditated or willful manner;

(3) whether a firearm was used to commit the alleged offense;

(4) whether the alleged offense was against persons or against property, greater weight being given to offenses against persons, especially if personal injury resulted;

(5) the maturity of the child as determined by consideration of the child's home, environmental situation, social and emotional health, pattern of living, brain development, trauma history and disability;

(6) the record and previous history of the child;

(7) the prospects for adequate protection of the public and the likelihood of reasonable rehabilitation of the child by the use of procedures, services and facilities currently available; and

(8) any other relevant factor, provided that factor is stated on the record.

D. If a child has previously been sentenced as an adult pursuant to the provisions of this section, there shall be a rebuttable presumption that the child is not amenable to treatment or rehabilitation as a child in available facilities.

E. If the court invokes an adult sentence, the court may sentence the child to less than, but shall not exceed, the mandatory adult sentence. A youthful offender given an adult sentence shall be treated as an adult offender and shall be transferred to the legal custody of an agency responsible for incarceration of persons sentenced to adult sentences. This transfer terminates the jurisdiction of the court over the child with respect to the delinquent acts alleged in the petition.

F. If a juvenile disposition is appropriate, the court shall follow the provisions set forth in Section 32A-2-19 NMSA 1978. A youthful offender may be subject to extended commitment in the care of the department until the age of twenty-one, pursuant to the provisions of Section 32A-2-23 NMSA 1978.

G. A child fourteen years of age or older, charged with first degree murder, but not convicted of first degree murder and found to have committed a youthful offender offense as set forth in Subsection I of Section 32A-2-3 NMSA 1978, is subject to the dispositions set forth in this section.

H. A child fourteen years of age or older charged with first degree murder, but found to have committed a delinquent act that is neither first degree murder nor a youthful offender offense as set forth in Subsection I of Section 32A-2-3 NMSA 1978, shall be adjudicated as a delinquent subject to the dispositions set forth in Section 32A-2-19 NMSA 1978.

History: 1978 Comp., 32A-2-20, enacted by Laws 1993, ch. 77, 49; 1995, ch. 206, 14; 1996, ch. 85, 5; 2003, ch. 225, 11; 2005, ch. 189, 17; 2009, ch. 239, 21.



Section 32A-2-21 - Disposition of a child with a mental disorder or developmental disability in a delinquency proceeding.

32A-2-21. Disposition of a child with a mental disorder or developmental disability in a delinquency proceeding.

A. If in a hearing at any stage of a proceeding on a delinquency petition the evidence indicates that the child has or may have a mental disorder or developmental disability, the court may:

(1) order the child detained if appropriate under the criteria established pursuant to the provisions of the Delinquency Act; and

(2) initiate proceedings for the involuntary placement of the child as a minor with a mental disorder or developmental disability pursuant to the provisions of the Children's Mental Health and Developmental Disabilities Act [32A-6-1 NMSA 1978].

B. If the child is placed for residential treatment or habilitation pursuant to the Children's Mental Health and Developmental Disabilities Act, the department shall retain legal custody during the period of involuntary placement or until further order of the court.

C. If a child is committed to a psychiatric hospital for treatment or habilitation and in the event that the department should be required to pay more than four hundred dollars ($400) per day because of the individualized treatment plan, the annual costs over four hundred dollars ($400) per child per day will be reported annually by the department to the legislative finance committee.

D. The child may remain in the residential treatment or habilitation facility pending the disposition of the delinquency petition.

E. When a child in departmental custody needs involuntary placement for residential mental health or developmental disability services as a result of a mental disorder or developmental disability, the department shall request the children's court attorney to petition for that child's placement pursuant to the provisions of the Children's Mental Health and Developmental Disabilities Act.

F. A child subject to the provisions of the Delinquency Act who receives treatment in a residential treatment or habilitation program shall enjoy all the substantive and procedural rights set forth in the Children's Mental Health and Developmental Disabilities Act.

G. A child's competency to stand trial or participate in his own defense may be raised by a party at any time during a proceeding. If the child has been accused of an act that would be considered a misdemeanor if the child were an adult and the child is found to be incompetent to stand trial, the court shall dismiss the petition with prejudice and may recommend that the children's court attorney initiate proceedings pursuant to the provisions of the Children's Mental Health and Developmental Disabilities Act. In all other cases, the court shall stay the proceedings until the child is competent to stand trial; provided that a petition shall not be stayed for more than one year. The court may order treatment to enable the child to attain competency to stand trial and may amend the conditions of release pursuant to Sections 32A-2-11 and 32A-2-13 NMSA 1978. The child's competency to stand trial shall be reviewed every ninety days for up to one year. The court shall dismiss the petition without prejudice if, at any time during the year, the court finds that a child cannot be treated to competency or if, after one year, the court determines that a child is incompetent to stand trial or participate in his own defense. Upon dismissal, the court may recommend that the children's court attorney initiate proceedings pursuant to the provisions of the Children's Mental Health and Developmental Disabilities Act.

H. Involuntary residential treatment shall only occur pursuant to the provisions of the Children's Mental Health and Developmental Disabilities Act.

History: 1978 Comp., 32A-2-21, enacted by Laws 1993, ch. 77, 50; 1995, ch. 206, 15; 2005, ch. 189, 18.



Section 32A-2-22 - Continuance under supervision without judgment; consent decree; disposition.

32A-2-22. Continuance under supervision without judgment; consent decree; disposition.

A. At any time after the filing of a delinquency petition and before the entry of a judgment, the court may, on motion of the children's court attorney or that of counsel for the child, suspend the proceedings and continue the child under supervision in the child's own home under terms and conditions negotiated with probation services and agreed to by all the parties affected. The court's order continuing the child under supervision under this section shall be known as a "consent decree". An admission of some or all of the allegations stated in the delinquency petition shall not be required for a consent decree order.

B. If the child objects to a consent decree, the court shall proceed to findings, adjudication and disposition of the case. If the child does not object but an objection is made by the children's court attorney after consultation with probation services, the court shall, after considering the objections and the reasons given, proceed to determine whether it is appropriate to enter a consent decree and may, in its discretion, enter the consent decree.

C. A consent decree shall remain in force for six months unless the child is discharged sooner by probation services. Prior to the expiration of the six-month period and upon the application of probation services or any other agency supervising the child under a consent decree, the court may extend the decree for an additional six months in the absence of objection to extension by the child. If the child objects to the extension, the court shall hold a hearing and make a determination on the issue of extension.

D. If either prior to discharge by probation services or expiration of the consent decree the child allegedly fails to fulfill the terms of the decree, the children's court attorney may file a petition to revoke the consent decree. Proceedings on the petition shall be conducted in the same manner as proceedings on petitions to revoke probation. If the child is found to have violated the terms of the consent decree, the court may:

(1) extend the period of the consent decree; or

(2) make any other disposition that would have been appropriate in the original proceeding.

E. A child who is discharged by probation services or who completes a period under supervision without reinstatement of the original delinquency petition shall not again be proceeded against in any court for the same offense alleged in the petition or an offense based upon the same conduct and the original petition shall be dismissed with prejudice. Nothing in this subsection precludes a civil suit against the child for damages arising from the child's conduct.

F. A judge who pursuant to this section elicits or examines information or material about a child that would be inadmissible in a hearing on the allegations of the petition shall not, over the objection of the child, participate in any subsequent proceedings on the delinquency if:

(1) a consent decree is denied and the allegations in the petition remain to be decided in a hearing where the child denies the allegations; or

(2) a consent decree is granted but the delinquency petition is subsequently reinstated.

G. If a consent decree has been entered pursuant to the filing of a delinquency petition based on Paragraph (2), (3) or (4) of Subsection A of Section 32A-2-3 NMSA 1978 for a child who is fifteen years of age or older, a condition of the consent decree agreement may be the denial of the child's driving privileges or the revocation of the child's driver's license for a period of ninety days. For the second or subsequent adjudication, the child's driving privileges may be denied or the child's driver's license revoked for a period of one year. Within twenty-four hours of the entry by the court of a decree consenting to the revocation or denial of the child's driver's license or driving privileges, the court shall send the decree to the motor vehicle division of the taxation and revenue department. Upon receipt of the decree from the court consenting to the denial or revocation of the child's driving privileges or driver's license, the director of the motor vehicle division of the taxation and revenue department shall revoke or deny the delinquent child's driver's license or driving privileges. Nothing in this section shall prohibit the delinquent child from applying for a limited driving privilege pursuant to Section 66-5-35 NMSA 1978 or an ignition interlock license pursuant to the Ignition Interlock Licensing Act [66-5-501 NMSA 1978], and nothing in this section precludes the delinquent child's participation in an appropriate educational, counseling or rehabilitation program.

History: 1978 Comp., 32A-2-22, enacted by Laws 1993, ch. 77, 51; 1995, ch. 206, 16; 2003, ch. 239, 6; 2005, ch. 189, 19.



Section 32A-2-23 - Limitations on dispositional judgments; modification; termination or extension of court orders.

32A-2-23. Limitations on dispositional judgments; modification; termination or extension of court orders.

A. A judgment transferring legal custody of an adjudicated delinquent child to an agency responsible for the care and rehabilitation of delinquent children divests the court of jurisdiction at the time of transfer of custody, unless the transfer of legal custody is for a commitment not exceeding fifteen days pursuant to the provisions of Section 32A-2-19 NMSA 1978, in which case the court retains jurisdiction.

B. A judgment of probation or protective supervision shall remain in force for an indeterminate period not to exceed the term of commitment from the date entered.

C. A child shall be released by an agency and probation or supervision shall be terminated by juvenile probation and parole services or the agency providing supervision when it appears that the purpose of the order has been achieved before the expiration of the period of the judgment. A release or termination and the reasons therefor shall be reported promptly to the court in writing by the releasing authority.

D. Prior to the expiration of a short-term commitment of one year, as provided for in Section 32A-2-19 NMSA 1978, the court may extend the judgment for up to one six-month period if the court finds that the extension is necessary to safeguard the welfare of the child or the public safety. If a short-term commitment is extended, the mandatory ninety-day supervised release, as required by Section 32A-2-19 NMSA 1978, shall be included in the extension. Notice and hearing are required for any extension of a juvenile's commitment.

E. Prior to the expiration of a long-term commitment, as provided for in Section 32A-2-19 NMSA 1978, the court may extend the judgment for additional periods of one year until the child reaches the age of twenty-one if the court finds that the extension is necessary to safeguard the welfare of the child or the public safety. If a long-term commitment is extended, the mandatory ninety-day supervised release, as required by Section 32A-2-19 NMSA 1978, shall be included in the extension. Notice and hearing are required for any extension of a juvenile's commitment.

F. Prior to the expiration of a judgment of probation, the court may extend the judgment for an additional period of one year until the child reaches the age of twenty-one if the court finds that the extension is necessary to protect the community or to safeguard the welfare of the child.

G. The court may dismiss a motion if it finds after preliminary investigation that the motion is without substance. If the court is of the opinion that the matter should be reviewed, it may, upon notice to all necessary parties, proceed to a hearing in the manner provided for hearings on petitions alleging delinquency. The court may terminate a judgment if it finds that the child is no longer in need of care, supervision or rehabilitation or it may enter a judgment extending or modifying the original judgment if it finds that action necessary to safeguard the child or the public interest.

H. A child may make a motion to modify a children's court or adult disposition within thirty days of the judge's decision. If the court is of the opinion that the matter should be reviewed, it may, upon notice to all necessary parties, proceed to a hearing in the manner provided for hearings on petitions alleging delinquency.

I. The department may seek a bench warrant from the court when the child absconds from supervised release.

History: 1978 Comp., 32A-2-23, enacted by Laws 1993, ch. 77, 52; 1995, ch. 206, 17; 2003, ch. 225, 12; 2005, ch. 189, 20; 2009, ch. 239, 22.



Section 32A-2-23.1 - Release eligibility.

32A-2-23.1. Release eligibility.

A. The department shall have exclusive jurisdiction and authority to release an adjudicated delinquent child during the term of the child's commitment, consistent with the provisions of the Victims of Crime Act [31-26-1 NMSA 1978]. In determining whether to release a child, the department shall give due consideration to public safety, the extent to which the child has been rehabilitated, the adequacy and suitability of the proposed release plan and the needs and best interests of the child, including the child's need for behavioral health or medical services that are not available in facilities for adjudicated delinquent children.

B. The decision to grant or deny release shall be made by the secretary of children, youth and families or the secretary's designee. The department may impose such conditions of release as it deems appropriate.

C. A child is eligible for release any time after the entry of a judgment transferring legal custody to the department, and the department may consider a reasonable request for release from the child at any time sixty days after the child has been committed.

D. In the event release for a child is denied by the department after release is recommended for the child by the juvenile public safety advisory board, or release is approved by the department after the board has recommended that the child not be released, within ten days, the board may request a review of the decision by the court of the judicial district from which legal custody of the child was transferred, and the department shall transmit the child's records to the court. The court shall have jurisdiction to review the matter without conducting a formal hearing and to issue an order that either denies or grants release to the child. If the board requests review under this section, the child shall not be released until such time as the court has issued a decision. If the board does not petition the district court for review of the department's decision to grant or deny release within ten days of the department's decision, the department's decision shall be final, and the department shall release the child or continue the commitment in accordance with the terms of its decision.

E. The secretary of children, youth and families or the secretary's designee may review the case of any child upon the child's or the juvenile public safety advisory board's reasonable request at any time after release is denied.

History: 1978 Comp., 32A-2-23.1, as enacted by Laws 2009, ch. 239, 23.



Section 32A-2-23.2 - Release proceedings.

32A-2-23.2. Release proceedings.

A. When the department determines that a child is ready to be released, it shall provide a list of children to the juvenile public safety advisory board at least thirty-five days prior to the next regularly scheduled release consideration meeting. The department shall ensure that all other notifications of a pending release proceeding are accomplished consistent with the provisions of the Victims of Crime Act [31-26-1 NMSA 1978].

B. Release consideration meetings shall be held at least quarterly, are not open to the public and shall include the child, a quorum of the board and a representative of the department. The child's attorney shall receive notice and may be present at the release meeting.

History: 1978 Comp., 32A-2-23.2, as enacted by Laws 2009, ch. 239, 24.



Section 32A-2-24 - Probation revocation; disposition.

32A-2-24. Probation revocation; disposition.

A. A child on probation incident to an adjudication as a delinquent child who violates a term of the probation may be proceeded against in a probation revocation proceeding. A proceeding to revoke probation shall be begun by filing in the original proceeding a petition styled as a "petition to revoke probation". Petitions to revoke probation shall be screened, reviewed and prepared in the same manner and shall contain the same information as petitions alleging delinquency. Procedures of the Delinquency Act regarding taking into custody and detention shall apply. The petition shall state the terms of probation alleged to have been violated and the factual basis for these allegations.

B. The standard of proof in probation revocation proceedings shall be evidence beyond a reasonable doubt and the hearings shall be before the court without a jury. In all other respects, proceedings to revoke probation shall be governed by the procedures, rights and duties applicable to proceedings on a delinquency petition. If a child is found to have violated a term of the child's probation, the court may extend the period of probation or make any other judgment or disposition that would have been appropriate in the original disposition of the case.

History: 1978 Comp., 32A-2-24, enacted by Laws 1993, ch. 77, 53; 2009, ch. 239, 25.



Section 32A-2-25 - Parole revocation; procedures.

32A-2-25. Parole revocation; procedures.

A. A child on parole from an agency that has legal custody who violates a term of parole may be proceeded against in a parole revocation proceeding conducted by the department or the supervising agency or by a hearing officer contracted by the department who is neutral to the child and the agency in accordance with procedures established by the department in cooperation with the juvenile parole board. A juvenile probation and parole officer may detain a child on parole status who is alleged to have violated a term or condition of parole until the completion and review of a preliminary parole revocation hearing. A child may waive the right to a preliminary parole revocation hearing after consultation with the child's attorney, parent, guardian or custodian.

B. If a retake warrant is issued by the department upon the completion of the preliminary parole revocation hearing, the juvenile institution to which the warrant is issued shall promptly transport the child to that institution at the expense of the department. If a child absconds from parole supervision and is apprehended in another state after the issuance of a retake warrant by the department, the juvenile justice division of the department shall cause the return of the child to this state at the expense of the department.

History: 1978 Comp., 32A-2-25, enacted by Laws 1993, ch. 77, 54; 2005, ch. 189, 21.



Section 32A-2-26 - Sealing of records.

32A-2-26. Sealing of records.

A. On motion by or on behalf of a person who has been the subject of a delinquency petition or on the court's own motion, the court shall vacate its findings, orders and judgments on the petition and order the legal and social files and records of the court, probation services, and any other agency in the case sealed. If requested in the motion, the court shall also order law enforcement files and records sealed. An order sealing records and files shall be entered if the court finds that:

(1) two years have elapsed since the final release of the person from legal custody and supervision or two years have elapsed since the entry of any other judgment not involving legal custody or supervision;

(2) the person has not, within the two years immediately prior to filing the motion, been convicted of a felony or of a misdemeanor involving moral turpitude or been found delinquent by a court and no proceeding is pending seeking such a conviction or finding; and

(3) the person is eighteen years of age or older or the court finds that good cause exists to seal the records prior to the child's eighteenth birthday.

B. Reasonable notice of the motion shall be given to:

(1) the children's court attorney;

(2) the authority granting the release;

(3) the law enforcement officer, department and central depository having custody of the law enforcement files and records; and

(4) any other agency having custody of records or files subject to the sealing order.

C. Upon the entry of the sealing order, the proceedings in the case shall be treated as if they never occurred and all index references shall be deleted. The court, law enforcement officers and departments and agencies shall reply, and the person may reply, to an inquiry that no record exists with respect to the person. Copies of the sealing order shall be sent to each agency or official named in the order.

D. Inspection of the files and records or the release of information in the records included in the sealing order may thereafter be permitted by the court only:

(1) upon motion by the person who is the subject of the records and only to those persons named in the motion; and

(2) in its discretion, in an individual case, to any clinic, hospital or agency that has the person under care or treatment or to other persons engaged in fact finding or research.

E. Any finding of delinquency or need of services or conviction of a crime subsequent to the sealing order may at the court's discretion be used by the court as a basis to set aside the sealing order.

F. A court may set aside a sealing order for the juvenile disposition of a youthful offender and any evidence given in a hearing in court for a youthful offender for the purpose of considering the setting of bail or other conditions of release of a person charged with a felony whether charged as an adult or a juvenile.

G. A child who has been the subject of a petition filed pursuant to the provisions of the Delinquency Act shall be notified in writing by the department when the child reaches the age of eighteen or at the expiration of legal custody and supervision, whichever occurs later, that the department's records have been sealed and that the court, the children's court attorney, the child's attorney and the referring law enforcement agency have been notified that the child's records are subject to sealing.

H. The department shall seal the child's files and records when the child reaches the age of eighteen or at the expiration of the disposition, whichever occurs later. The department shall notify the children's court attorney, the child's attorney and the referring law enforcement agency that the child's records are subject to sealing.

I. Youthful offender records sealed pursuant to Subsection H of this section may be unsealed by the court along with any evidence given in a hearing in court for a youthful offender for the purpose of considering the setting of bail or other conditions of release of a person charged with a felony, whether charged as an adult or juvenile.

J. A child who is determined by the court not to be a delinquent offender shall have the child's files and records in the instant proceeding automatically sealed by the court upon motion by the children's court attorney at the conclusion of the proceedings.

K. After sealing, the department may store and use a person's records for research and reporting purposes, subject to the confidentiality provisions of Section 32A-2-32 NMSA 1978 and other applicable federal and state laws.

History: 1978 Comp., 32A-2-26, enacted by Laws 1993, ch. 77, 55; 2003, ch. 225, 13; 2009, ch. 239, 26; 2016, ch. 9, 2.



Section 32A-2-27 - Injury to person or destruction of property; liability; costs and attorney fees; restitution.

32A-2-27. Injury to person or destruction of property; liability; costs and attorney fees; restitution.

A. Any person may recover damages not to exceed four thousand dollars ($4,000) in a civil action in a court or tribunal of competent jurisdiction from the parent or guardian having custody and control of a child when the child has maliciously or willfully injured a person or damaged, destroyed or deprived use of property, real or personal, belonging to the person bringing the action.

B. Recovery of damages under this section is limited to the actual damages proved in the action, not to exceed four thousand dollars ($4,000) taxable court costs and, in the discretion of the court, reasonable attorney fees to be fixed by the court or tribunal.

C. Nothing contained in this section limits the discretion of the court to issue an order requiring damages or restitution to be paid by the child when the child has been found to be within the provisions of the Delinquency Act.

D. Nothing contained in this section shall be construed so as to impute liability to any foster parent.

History: 1978 Comp., 32A-2-27, enacted by Laws 1993, ch. 77, 56; 2005, ch. 189, 22.



Section 32A-2-28 - Parental responsibility.

32A-2-28. Parental responsibility.

A. In any complaint alleging delinquency, a parent of the child alleged to be delinquent may be made a party in the petition. If a parent is made a party and if a child is adjudicated a delinquent, the court may order the parent or parents to submit to counseling, participate in any probation or other treatment program ordered by the court and, if the child is committed for institutionalization, participate in any institutional treatment or counseling program including attendance at the site of the institution. The court shall order the parent to support the child committed for institutionalization by paying the reasonable costs of support, maintenance and treatment of the child that the parent is financially able to pay. The court may use the child support guidelines set forth in Section 40-4-11.1 NMSA 1978 to calculate a reasonable payment.

B. If a fine is imposed against a child by a court of this state, the parent of the child is not liable to pay the fine.

C. The court may enforce any of its orders issued pursuant to this section by use of its contempt power.

History: 1978 Comp., 32A-2-28, enacted by Laws 1993, ch. 77, 57.



Section 32A-2-29 - Motor Vehicle Code violations.

32A-2-29. Motor Vehicle Code violations.

A. The municipal, magistrate or metropolitan court shall have original exclusive jurisdiction over all Motor Vehicle Code [66-1-1 NMSA 1978] or municipal traffic code violations when the person alleged to have committed the violation is a child, with the exception of those violations contained in Paragraph (1) of Subsection A of Section 32A-2-3 NMSA 1978 and all traffic offenses alleged to have been committed by the child arising out of the same occurrence pursuant to Subsection B of this section.

B. If the court acquires jurisdiction over a child pursuant to Section 32A-2-3 NMSA 1978, it shall have exclusive jurisdiction over all traffic offenses alleged to have been committed by the child arising out of the same occurrence.

C. Disposition as to any delinquent offenses shall be pursuant to the Delinquency Act.

D. Disposition as to a Motor Vehicle Code or municipal traffic code violation in which jurisdiction is acquired as set forth in Subsection B of this section shall be pursuant to the respective Motor Vehicle Code or municipal traffic code in the children's court's discretion and to the extent that it neither conflicts with nor is inconsistent with the dispositional provisions of the Children's Code [32A-1-1 NMSA 1978].

E. All traffic offenses that the child is found to have committed by the municipal, magistrate or metropolitan court or for which the child is adjudicated delinquent by the children's court shall be subject to the reporting requirements and the suspension and revocation provisions of the Motor Vehicle Code and shall not be subject to the confidentiality provisions of the Delinquency Act.

F. Only the children's court may incarcerate a child who has been found guilty of any Motor Vehicle Code or municipal traffic code violations.

History: 1978 Comp., 32A-2-29, enacted by Laws 1993, ch. 77, 58; 2003, ch. 225, 14; 2009, ch. 239, 27.



Section 32A-2-30 - Indigency standard; fee schedule; reimbursement.

32A-2-30. Indigency standard; fee schedule; reimbursement.

A. The court shall use a standard adopted and information provided by the public defender department to determine indigency of children in proceedings on petitions alleging delinquency.

B. The court shall use a fee schedule adopted by the public defender department when appointing attorneys to represent children in proceedings on petitions alleging delinquency.

C. The court shall order reimbursement from the parents or guardians of a child who has received or desires to receive legal representation or another benefit under the Public Defender Act [31-15-1 NMSA 1978] after a determination is made that the child was not indigent according to the standard for indigency of children adopted by the public defender department.

D. Any amounts recovered pursuant to this section shall be paid to the state treasurer for credit to the general fund.

History: 1978 Comp., 32A-2-30, enacted by Laws 1993, ch. 77, 59; 2005, ch. 189, 23.



Section 32A-2-31 - Child adjudicated delinquent; victim restitution; compensation; deductions.

32A-2-31. Child adjudicated delinquent; victim restitution; compensation; deductions.

A. A delinquent child may be ordered by the court to pay restitution to the victim of the child's delinquent act.

B. The department may provide compensation to a delinquent child engaged in a rehabilitative work program and shall promulgate necessary rules and regulations to provide deductions from that compensation for:

(1) victim restitution ordered by the court and for transmitting those deductions to the clerk of that court;

(2) the crime victims reparation fund and for transmitting those deductions to the state treasurer for credit to that fund; and

(3) the reasonable costs incident to the confinement of the delinquent child.

C. The deductions provided by Subsection B of this section shall not exceed fifty percent of the compensation earned by the child and shall not be less than five percent of that compensation.

History: 1978 Comp., 32A-2-31, enacted by Laws 1993, ch. 77, 60.



Section 32A-2-32 - Confidentiality; records.

32A-2-32. Confidentiality; records.

A. All records pertaining to the child, including all related social records, behavioral health screenings, diagnostic evaluations, psychiatric reports, medical reports, social studies reports, records from local detention facilities, client-identifying records from facilities for the care and rehabilitation of delinquent children, pre-parole or supervised release reports and supervision histories obtained by the juvenile probation office, parole officers and the juvenile public safety advisory board or in possession of the department, are confidential and shall not be disclosed directly or indirectly to the public.

B. The disclosure of all mental health and developmental disability records shall be made pursuant to the Children's Mental Health and Developmental Disabilities Act [32A-6A-1 NMSA 1978].

C. The records described in Subsection A of this section, other than mental health and developmental disability records, shall be disclosed only to any of the following, provided that the agency, person or institution receiving information shall not re-release the information without proper consent or as otherwise provided by law:

(1) court personnel;

(2) the child's court appointed special advocates;

(3) the child's attorney or guardian ad litem representing the child in any matter;

(4) department personnel;

(5) corrections department personnel;

(6) law enforcement officials when the request is related to the investigation of a crime;

(7) district attorneys or children's court attorneys;

(8) a state government social services agency in any state;

(9) those persons or entities of a child's Indian tribe specifically authorized to inspect such records pursuant to the federal Indian Child Welfare Act of 1978 or any regulations promulgated under that act;

(10) tribal juvenile justice system and social service representatives;

(11) a foster parent, if the records are those of a child currently placed with that foster parent or of a child being considered for placement with that foster parent, when the disclosure of the information is necessary for the child's treatment or care and shall include only that information necessary to provide for treatment and care of the child;

(12) school personnel involved with the child if the records concern the child's educational needs, but shall only include that information necessary to provide for the child's educational planning and needs;

(13) a health care or mental health professional involved in the evaluation or treatment of the child, the child's parents, guardians or custodian or other family members;

(14) representatives of the protection and advocacy system;

(15) the child's parent, guardian or legal custodian when the disclosure of the information is necessary for the child's treatment or care and shall include only that information necessary to provide for the treatment or care of the child;

(16) any other person or entity, by order of the court, having a legitimate interest in the case or the work of the court who agrees not to otherwise release the records; and

(17) the child, if fourteen years of age or older.

D. If disclosure of otherwise confidential records is made to the child or any other person or entity pursuant to a valid release of information signed by the child, all victim or witness identifying information shall be redacted or otherwise deleted.

E. Whoever intentionally and unlawfully releases any information or records closed to the public pursuant to this section or releases or makes other unlawful use of records in violation of this section is guilty of a petty misdemeanor.

F. The department shall promulgate rules for implementing disclosure of records pursuant to this section and in compliance with state and federal law and the Children's Court Rules [10-101 NMRA].

History: 1978 Comp., 32A-2-32, enacted by Laws 1993, ch. 77, 61; 2003, ch. 225, 15; 2005, ch. 189, 24; 2009, ch. 239, 28.



Section 32A-2-32.1 - Information not to be disclosed on a public access web site.

32A-2-32.1. Information not to be disclosed on a public access web site.

A state agency or a political subdivision of the state, including a school district, county, municipality or home-rule municipality, shall not disclose on a public access web site maintained by it any information concerning the following:

A. an arrest or detention of a child;

B. delinquency proceedings for a child;

C. an adjudication of a child;

D. an adult sentence imposed on a child, except information required to be disclosed pursuant to the Sex Offender Registration and Notification Act [29-11A-1 NMSA 1978]; or

E. social records pertaining to a child as provided in Section 32A-2-32 NMSA 1978.

History: Laws 2007, ch. 96, 1.



Section 32A-2-33 - Child in possession of a firearm on school premises; detention; hearing.

32A-2-33. Child in possession of a firearm on school premises; detention; hearing.

A. If a public school administrator or employee has reasonable cause to believe that a child is in possession of or has been in possession of a firearm on school premises in violation of Section 30-7-2.1 NMSA 1978, the administrator or employee shall immediately report the child's actions to a law enforcement agency and the children, youth and families department.

B. Upon receipt of a report pursuant to Subsection A of this section, the law enforcement agency may conduct an investigation to determine if there is probable cause to believe that the child possessed a firearm on school premises.

C. If the law enforcement agency determines there is probable cause to believe that the child possessed a firearm on school premises, the law enforcement agency may take the child into custody and deliver the child to a detention facility licensed by the department. After the child is delivered to a detention facility, the department shall comply with the notification provisions set forth in Subsection C of Section 32A-2-10 NMSA 1978. The child shall be detained in the detention facility, pending a detention hearing pursuant to the provisions of Section 32A-2-13 NMSA 1978.

D. As used in this section, "firearm" means any weapon that will or is designed to or may readily be converted to expel a projectile by the action of an explosion; the frame or receiver of any such weapon; or any firearm muffler or firearm silencer. "Firearm" includes any handgun, rifle or shotgun.

History: Laws 1999, ch. 216, 1; 2003, ch. 225, 16.






Article 3 - Family in Need of Services



Article 3A - Families Services

Section 32A-3A-1 - Short title; purpose.

32A-3A-1. Short title; purpose.

A. Chapter 32A, Article 3A NMSA 1978 may be cited as the "Family Services Act".

B. The Family Services Act shall be interpreted and construed to effectuate the following expressed legislative purposes:

(1) to recognize that many instances of a child's behavior are symptomatic of a family in need of family services; and

(2) to provide prevention, diversion and intervention services for a child or family.

History: 1978 Comp., 32A-3A-1, enacted by Laws 1993, ch. 77, 63; 2005, ch. 189, 25.



Section 32A-3A-2 - Definitions.

32A-3A-2. Definitions.

As used in the Family Services Act:

A. "child or family in need of family services" means:

(1) a family whose child's behavior endangers the child's health, safety, education or well-being;

(2) a family whose child is absent from the child's place of residence for twenty-four hours or more without the consent of the parent, guardian or custodian;

(3) a family in which the parent, guardian or custodian of a child refuses to permit the child to live with the parent, guardian or custodian; or

(4) a family in which the child refuses to live with his parent, guardian or custodian; and

B. "family services" means services that address specific needs of the child or family.

History: 1978 Comp., 32A-3A-2, enacted by Laws 1993, ch. 77, 64; 2005, ch. 189, 26.



Section 32A-3A-3 - Request for family services; withdrawal of request; presumption of good faith.

32A-3A-3. Request for family services; withdrawal of request; presumption of good faith.

A. Any child or family member who has a reasonable belief that the child or family is in need of family services may request family services from the department.

B. Any person who has a reasonable belief that a child or family is in need of family services may submit a referral to the department.

C. A family that requests or accepts family services may withdraw its request for or acceptance of family services at any time.

D. A person who refers a child or family for family services is presumed to be acting in good faith and shall be immune from civil or criminal liability, unless the person acted in bad faith or with malicious purpose.

History: 1978 Comp., 32A-3A-3, enacted by Laws 1993, ch. 77, 65; 2005, ch. 189, 27.



Section 32A-3A-4 - Referral process.

32A-3A-4. Referral process.

A. The department shall, subject to the availability of resources, design and implement a referral process to assist a child or family in accessing appropriate services.

B. When the child involved in the referral process is an Indian child, the assessment and referral process shall include contact with the Indian child's tribe for the purpose of consulting and exchanging information.

History: 1978 Comp., 32A-3A-4, enacted by Laws 1993, ch. 77, 66; 1995, ch. 206, 18; 2005, ch. 189, 28.



Section 32A-3A-6 - Voluntary placement of child outside home; documentation.

32A-3A-6. Voluntary placement of child outside home; documentation.

A. Upon written application by a parent, guardian or custodian, and if good cause is shown, the department may accept custody of a minor child for temporary voluntary placement outside the home.

B. Prior to accepting any child for voluntary placement, the department shall document the following:

(1) the efforts made by the department to provide or arrange for services by other public or private agencies that would be affordable to the family and that would alleviate the conditions leading to the placement request;

(2) any determination that the services are not available;

(3) any refusal by the parent, guardian or custodian to accept the services; and

(4) the fact that conditions leading to the placement request could not be alleviated by services aimed at keeping the child in the home.

C. If the department accepts custody of a child, the department shall provide the child with shelter in an appropriate facility, pursuant to the provisions of Section 32-3B-6 [32A-3B-6] NMSA 1978, that is located as close as possible to the child's residence. The child shall not be held in a jail or other facility intended or used for the incarceration of adults charged or convicted of criminal offenses or a facility for the detention of children alleged to be or adjudicated as delinquent children.

History: 1978 Comp., 32A-3A-6, enacted by Laws 1993, ch. 77, 68.



Section 32A-3A-7 - Voluntary placement; time limitation.

32A-3A-7. Voluntary placement; time limitation.

A. No child shall remain in voluntary placement for longer than one hundred eighty consecutive days or for more than one hundred eighty days in any calendar year; provided that a child may remain in voluntary placement up to an additional one hundred eighty consecutive days upon order of the court after the filing of a petition by the department for extension of voluntary placement, a hearing and a finding that additional voluntary placement is in the best interests of the child.

B. In no event shall a child remain in voluntary placement for a period in excess of three hundred sixty-five days in any two-year period.

C. Any placement described in this section shall not be considered abandonment by a parent, guardian or custodian or other family member.

History: 1978 Comp., 32A-3A-7, enacted by Laws 1993, ch. 77, 69; 2005, ch. 82, 1.



Section 32A-3A-8 - Duty to file a petition.

32A-3A-8. Duty to file a petition.

If any child has remained in voluntary placement for longer than three hundred sixty-five days in any two-year period and the parent, guardian or custodian of the child refuses to or cannot accept the child back into the parent's, guardian's or custodian's custody, the department shall immediately file a petition alleging that the child is a neglected child or that the child's family needs court-ordered family services.

History: 1978 Comp., 32A-3A-8, enacted by Laws 1993, ch. 77, 70; 2005, ch. 82, 2.



Section 32A-3A-9 - Right to regain custody.

32A-3A-9. Right to regain custody.

A parent, guardian or custodian may at any time demand and obtain the return of a child voluntarily placed outside the home. The child shall be returned within seventy-two hours of the demand; however, the department may prevent the immediate return by requesting the children's court attorney to file a petition alleging neglect or abuse and by obtaining temporary custody of the child before the expiration of the seventy-two hours.

History: 1978 Comp., 32A-3A-9, enacted by Laws 1993, ch. 77, 71.



Section 32A-3A-10 - Voluntary placement; rights of parent.

32A-3A-10. Voluntary placement; rights of parent.

Any parent, guardian or custodian whose child is in voluntary placement shall have the following rights with respect to the child:

A. the right of reasonable visitation with the child;

B. the right to be informed of changes in the child's school or of changes in the child's placement by the department; and

C. the right of decision as to all nonemergency and nonroutine medical care provided for the child.

History: 1978 Comp., 32A-3A-10, enacted by Laws 1993, ch. 77, 72.



Section 32A-3A-11 - Emergency placement; criminal history record check.

32A-3A-11. Emergency placement; criminal history record check.

A. In an emergency placement situation, when a child must be placed in a home due to the absence of parents or custodians, the department or a criminal justice agency shall perform a federal name-based criminal history record check of each adult residing in the home. The results of the name-based check shall be provided to the department, and, within fifteen days from the date that the name-based check was conducted, the department shall provide a complete set of each adult resident's fingerprints to the department of public safety for immediate submission to the federal bureau of investigation. The department of public safety shall positively identify the fingerprint subject, if possible, and forward the fingerprints to the federal bureau of investigation within fifteen calendar days from the date that the name-based search was conducted. The child shall be removed from the home immediately if any adult resident fails to provide fingerprints or written permission to perform a federal criminal history record check when requested to do so.

B. When placement of a child in a home is denied as a result of a name-based criminal history record check of a resident and the resident contests that denial, the resident shall, within five business days, submit to the department a complete set of the resident's fingerprints with written permission allowing the department to forward the fingerprints to the department of public safety for submission to the federal bureau of investigation. The resident shall be entitled to review the information obtained from the resident's criminal history record check if that check was performed using the resident's fingerprints submitted pursuant to this subsection.

C. The department may charge the federal fee for processing a fingerprint-based criminal history record check pursuant to this section. The department of public safety shall not charge a state fee for processing a fingerprint-based criminal history record check pursuant to this section.

D. As used in this section, "emergency placement" refers to those limited instances when the department is placing a child in the home of private individuals, including neighbors, friends or relatives, as a result of sudden unavailability of the child's primary caretaker.

History: Laws 2013, ch. 50, 1; 2016, ch. 64, 1.






Article 3B - Families in Need of Court-Ordered Services

Section 32A-3B-1 - Short title; purpose.

32A-3B-1. Short title; purpose.

A. Chapter 32A, Article 3B NMSA 1978 may be cited as the "Family in Need of Court-Ordered Services Act".

B. The Family in Need of Court-Ordered Services Act shall be interpreted and construed to effectuate the following expressed legislative purposes:

(1) through court intervention, to provide services for a family in need of services when voluntary services have been exhausted; and

(2) to recognize that many instances of truancy and running away by a child are symptomatic of a family in need of services and that in some family situations the child and parent are unable to share a residence.

History: 1978 Comp., 32A-3B-1, enacted by Laws 1993, ch. 77, 73; 2005, ch. 189, 29.



Section 32A-3B-2 - Definitions.

32A-3B-2. Definitions.

As used in Chapter 32A, Article 3B NMSA 1978, "family in need of court-ordered services" means the child or the family has refused family services or the department has exhausted appropriate and available family services and court intervention is necessary to provide family services to the child or family and the following circumstances exist:

A. it is a family whose child, subject to compulsory school attendance, is absent from school without an authorized excuse more than ten days during a school year;

B. it is a family whose child is absent from the child's place of residence for a time period of twelve hours or more without consent of the child's parent, guardian or custodian;

C. it is a family whose child refuses to return home and there is good cause to believe that the child will run away from home if forced to return to the parent, guardian or custodian; or

D. it is a family in which the child's parent, guardian or custodian refuses to allow the child to return home and a petition alleging neglect of the child is not in the child's best interests.

History: 1978 Comp., 32A-3B-2, enacted by Laws 1993, ch. 77, 74; 2007, ch. 185, 1; 2009, ch. 193, 5.



Section 32A-3B-3 - Protective custody; interference with protective custody; penalty.

32A-3B-3. Protective custody; interference with protective custody; penalty.

A. A child may be taken into protective custody by a law enforcement officer without a court order when the officer has reasonable grounds to believe that:

(1) the child has run away from the child's parent, guardian or custodian;

(2) the child without parental supervision is suffering from illness or injury;

(3) the child has been abandoned; or

(4) the child is endangered by his surroundings and removal from those surroundings is necessary to ensure the child's safety.

B. A child may be taken into protective custody pursuant to a court order issued after an agency legally charged with the supervision of the child has notified a law enforcement agency that the child has run away from a placement.

C. When a child is taken into protective custody, the department shall make a reasonable effort to determine whether the child is an Indian child.

D. Any person, other than the child taken into protective custody, who interferes with placing the child in protective custody is guilty of a petty misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978.

History: 1978 Comp., 32A-3B-3, enacted by Laws 1993, ch. 77, 75.



Section 32A-3B-4 - Protective custody; restrictions; time limitations.

32A-3B-4. Protective custody; restrictions; time limitations.

A. A law enforcement officer who takes a child into protective custody shall, with all reasonable speed:

(1) inform the child of the reasons for the protective custody; and

(2) contact the department.

B. When the department is contacted by a law enforcement officer who has taken a child into protective custody, the department may:

(1) accept custody of the child and designate an appropriate facility in which to place the child; or

(2) return the child to the child's parent, guardian or custodian if the child's safety is assured.

C. A child taken into protective custody shall not be placed in or transported in a law enforcement vehicle or any other vehicle that contains an adult placed under arrest, unless circumstances exist in which any delay in transporting the child to an appropriate facility would be likely to result in substantial danger to the child's physical safety. When such circumstances exist, the circumstances shall be described in writing by the driver of the vehicle and submitted to the driver's supervisor within two days after the driver transported the child.

D. A child taken into protective custody shall not be held involuntarily for more than two days, unless a petition to extend the custody is filed pursuant to the provisions of the Family in Need of Court-Ordered Services Act or the Abuse and Neglect Act [32A-4-1 NMSA 1978].

E. When a petition is filed or any time thereafter, the children's court or district court may issue an ex-parte custody order based upon a sworn written statement of facts showing that probable cause exists to believe that protective custody of the child is necessary.

F. The protective custody order shall be served on the respondent by a person authorized to serve arrest warrants and shall direct the law enforcement officer to take custody of the child and deliver the child to a place designated by the court.

G. The Rules of Evidence do not apply to the issuance of an ex-parte custody order.

History: 1978 Comp., 32A-3B-4, enacted by Laws 1993, ch. 77, 76; 2005, ch. 189, 30.



Section 32A-3B-5 - Notification to family; release from protective custody.

32A-3B-5. Notification to family; release from protective custody.

A. When the department takes a child into protective custody and the child is not released to the child's parent, guardian or custodian, the department shall provide written notice as soon as possible, and in no case later than twenty-four hours, to the child's parent, guardian or custodian, with a statement of the reasons for taking the child into protective custody.

B. When the department releases a child placed in protective custody to the family, the department shall refer the family for voluntary family services.

C. When the department releases a child from protective custody and the child's parent, guardian or custodian refuses to allow the child to return home, the department shall file a petition pursuant to the provisions of the Abuse and Neglect Act [32A-4-1 NMSA 1978].

D. If the department is not releasing the child to the parent, guardian or custodian within two days, the department shall notify the tribe if the child is an Indian child.

History: 1978 Comp., 32A-3B-5, enacted by Laws 1993, ch. 77, 77; 2005, ch. 189, 31.



Section 32A-3B-6 - Place of custody.

32A-3B-6. Place of custody.

Unless a child from a family in need of services who has been placed in department custody is also alleged or adjudicated delinquent, the child shall not be held in a jail or other facility intended or used for the incarceration of adults charged with criminal offenses or for the detention of children alleged to be delinquent children, but may be placed in the following community-based shelter-care facilities:

A. a licensed foster-care home or any home authorized under the law for the provision of foster care, group care or use as a protective residence;

B. a facility operated by a licensed child welfare services agency;

C. a facility provided for in the Children's Shelter Care Act [32A-9-1 NMSA 1978]; or

D. in a home of a relative of the child, when the relative provides the court with a sworn statement that the relative will not return the child to the dangerous surroundings that prompted protective custody for the child.

History: 1978 Comp., 32A-3B-6, enacted by Laws 1993, ch. 77, 78.



Section 32A-3B-6.1 - Indian child placement; preferences.

32A-3B-6.1. Indian child placement; preferences.

A. An Indian child accepted in department custody shall be placed in the least restrictive setting that most closely approximates a family in which the child's special needs, if any, may be met. The Indian child shall be placed within reasonable proximity to the child's home, taking into account any special needs of the child. Preference shall be given to placement with:

(1) a member of the Indian child's extended family;

(2) a foster care home licensed, approved and specified by the Indian child's tribe;

(3) an Indian foster care home licensed or approved by an authorized non-Indian licensing authority; or

(4) an institution for children approved by the Indian child's tribe or operated by an Indian organization that has a program suitable to meet the Indian child's needs.

B. When the placement preferences set forth in Subsection A of this section are not followed or if the Indian child is placed in an institution, a plan shall be developed to ensure that the Indian child's cultural ties are protected and fostered.

History: Laws 2005, ch. 189, 37.



Section 32A-3B-7 - Protective custody hearing; time limitations.

32A-3B-7. Protective custody hearing; time limitations.

A. When a child of an alleged family in need of court-ordered services is taken into protective custody by the department or the department petitions the court for protective custody of the child, a custody hearing shall be held within ten days from the date the petition is filed to determine if the child should remain with the family or be placed in the custody of the department pending adjudication. Upon written request of the respondent, the hearing may be held earlier, but in no event shall the hearing be held sooner than two days after the date the petition was filed.

B. The parent, guardian or custodian of the child shall be given reasonable notice of the time and place of the hearing.

C. When the custody hearing is conducted, the court shall release the child to his parent, guardian or custodian unless probable cause exists to believe that:

(1) the child is in immediate danger from his surroundings and the child's removal from those surroundings is necessary for his safety or well-being;

(2) the child will be subject to injury by others if not placed in the protective custody of the department; or

(3) a parent, guardian or custodian of the child or any other person is unable or unwilling to provide adequate supervision and care for the child.

D. At the conclusion of the protective custody hearing, if the court determines that protective custody pending adjudication is appropriate, the court may:

(1) award custody of the child to the department; or

(2) return the child to the child's parent, guardian or custodian, subject to conditions that will reasonably assure the safety and well-being of the child.

E. In addition to any disposition made by the court pursuant to the provisions of Subsection D of this section, the court may order the child and family to participate in an assessment and referral process. Copies of any diagnostic or evaluation reports ordered by the court shall be provided to the parties at least five days before the adjudicatory hearing is scheduled. The diagnostic and evaluation reports shall not be sent to the court.

F. The Rules of Evidence shall not apply to protective custody hearings conducted pursuant to the provisions of this section.

History: 1978 Comp., 32A-3B-7, enacted by Laws 1993, ch. 77, 79.



Section 32A-3B-8 - Basic rights.

32A-3B-8. Basic rights.

A. A child subject to the provisions of the Children's Code [32A-1-1 NMSA 1978] is entitled to the same basic rights as an adult, except as otherwise provided in the Children's Code.

B. In proceedings on a petition alleging a family in need of court-ordered services, the court may appoint counsel if appointment of counsel would serve the interests of justice.

C. In proceedings on a petition alleging a family in need of court-ordered services, the court shall appoint a guardian ad litem for a child under the age of fourteen and the court shall appoint an attorney for a child fourteen years of age or older at the inception of the proceedings. An officer or employee of an agency vested with legal custody of the child shall not be appointed as a guardian ad litem or attorney for the child. Only an attorney with appreciable training or experience shall be appointed as guardian ad litem of or attorney for the child.

D. When a child reaches fourteen years of age, the child's guardian ad litem shall continue as the child's attorney; provided that the court shall appoint a different attorney for the child if:

(1) the child requests a different attorney;

(2) the guardian ad litem requests to be removed; or

(3) the court determines that the appointment of a different attorney is appropriate.

E. Whenever it is reasonable and appropriate, the court shall appoint a guardian ad litem or attorney who is knowledgeable about the child's cultural background.

F. A person afforded rights pursuant to the provisions of the Children's Code shall be advised of those rights at that person's first appearance before the court on a petition filed under the Children's Code.

G. A child of an alleged or adjudicated family in need of court-ordered services shall not be fingerprinted or photographed for identification purposes, unless pursuant to a court order.

History: 1978 Comp., 32A-3B-8, enacted by Laws 1993, ch. 77, 80; 2005, ch. 189, 32; 2009, ch. 239, 29.



Section 32A-3B-9 - Change in placement.

32A-3B-9. Change in placement.

A. When a child's placement is changed, including a return to the child's home, written notice of the placement change shall be given to the parties and to the child's tribe if the child is an Indian child ten days prior to the placement change, unless an emergency situation requires moving the child prior to sending notice.

B. When a child's guardian ad litem or attorney requests a court hearing to contest the proposed placement change, the department shall not change the child's placement pending the result of the court hearing, unless an emergency requires changing the child's placement prior to the hearing.

C. When a child's placement is changed and notice pursuant to the provisions of Subsection A of this section is not provided, written notice shall be sent to the parties and to the child's tribe if the child is an Indian child within three days after the placement change.

D. Notice pursuant to the provisions of this section is not required for removal of the child from temporary emergency care, emergency foster care or respite care.

History: 1978 Comp., 32A-3B-9, enacted by Laws 1993, ch. 77, 81; 2005, ch. 189, 33.



Section 32A-3B-10 - Petition; endorsement of petition.

32A-3B-10. Petition; endorsement of petition.

A petition regarding an alleged family in need of court-ordered services shall not be filed unless the children's court attorney, after consultation with the department, determines and endorses upon the petition that filing is in the best interests of the child and family.

History: 1978 Comp., 32A-3B-10, enacted by Laws 1993, ch. 77, 82.



Section 32A-3B-11 - Petition; allegations.

32A-3B-11. Petition; allegations.

A. A petition to initiate a proceeding regarding an alleged family in need of court-ordered services shall include the following allegations:

(1) that the child or the family are in need of court-ordered family services;

(2) that the child and the family participated in or refused to participate in a plan for family services and that the department has exhausted appropriate and available services; and

(3) that court intervention is necessary to assist the department in providing necessary services to the child and the family.

B. In addition to the allegations required pursuant to the provisions of Subsection A of this section, a petition that alleges a child's chronic absence from school shall be accompanied by an affidavit filed by a school official, in accordance with the provisions of Section 32-3A-3 [32A-3A-3] NMSA 1978.

History: 1978 Comp., 32A-3B-11, enacted by Laws 1993, ch. 77, 83.



Section 32A-3B-12 - Adjudicatory hearing; time limitations.

32A-3B-12. Adjudicatory hearing; time limitations.

A. An adjudicatory hearing for an alleged family in need of court-ordered services shall be commenced within sixty days after the date of service on the respondent.

B. The children's court attorney shall represent the state at the adjudicatory hearing.

C. If the adjudicatory hearing is not commenced within the time limits specified in this section or within the period of any extension of those time limits, the petition shall be dismissed with prejudice.

History: 1978 Comp., 32A-3B-12, enacted by Laws 1993, ch. 77, 84; 2009, ch. 239, 30.



Section 32A-3B-13 - Conduct of hearings; penalty.

32A-3B-13. Conduct of hearings; penalty.

A. All hearings shall be recorded by stenographic notes or by electronic, mechanical or other appropriate means.

B. All hearings regarding a family in need of court-ordered services shall be closed to the general public, subject to the following exceptions:

(1) the parties, the parties' counsel, witnesses and other persons approved by the court may be present at the hearings. Those other persons the court finds to have a proper interest in the case or in the work of the court may be admitted by the court to closed hearings on the condition that they refrain from divulging any information that would identify the child or family involved in the proceedings; and

(2) accredited representatives of the news media shall be allowed to be present at the hearings, subject to the condition that they refrain from divulging information that would identify any child involved in the proceedings or the parent, guardian or custodian of that child and further subject to enabling regulations the court finds necessary for the maintenance of order and decorum and for the furtherance of the purposes of the Children's Code [32A-1-1 NMSA 1978].

C. If the court finds that it is in the best interest of a child under fourteen years of age, the child may be excluded from a hearing under the Family in Need of Court-Ordered Services Act. A child fourteen years of age or older may be excluded from a hearing only if the court makes a finding that there is a compelling reason to exclude the child and states the factual basis for the finding.

D. A person or party granted admission to a closed hearing who intentionally divulges information concerning the hearing in violation of the provisions of this section is guilty of a petty misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978.

History: 1978 Comp., 32A-3B-13, enacted by Laws 1993, ch. 77, 85; 2005, ch. 189, 34.



Section 32A-3B-14 - Findings; dismissal; dispositional matters.

32A-3B-14. Findings; dismissal; dispositional matters.

A. The court shall determine if the allegations of the petition are admitted or denied by the parent or child. If the allegations are denied, the court shall proceed to hear evidence on the petition. The court, after hearing all of the evidence regarding an alleged family in need of court-ordered services, shall make and record its findings.

B. If the court finds, on the basis of a valid admission of the allegations set forth in the petition or on the basis of clear and convincing evidence that is competent, material and relevant in nature, that the child is a child of a family in need of court-ordered services, the court may proceed immediately or at a postponed hearing to make disposition of the case. If the court does not find that the child is a child of a family in need of court-ordered services, the court shall dismiss the petition.

C. In that part of the hearings regarding dispositional issues, all relevant and material evidence helpful in determining the questions presented, including oral and written reports, may be received by the court and may be relied upon to the extent of its probative value, even though not competent had it been offered during the part of the hearings regarding adjudicatory issues.

D. On the court's motion or motion of a party, the court may continue the hearing on the petition for a reasonable time to receive reports and other evidence regarding disposition. The court shall continue the hearing pending the receipt of the plan for family services if that document has not been prepared and received. During any continuance granted pursuant to this subsection, the court shall make an appropriate order for legal custody of the child.

History: 1978 Comp., 32A-3B-14, enacted by Laws 1993, ch. 77, 86; 1995, ch. 206, 19.



Section 32A-3B-15 - Plan for family services.

32A-3B-15. Plan for family services.

A. Prior to holding a dispositional hearing, the court shall direct the department to prepare a written family services plan for submission to the court.

B. The plan for family services shall contain the following information:

(1) a statement of the problem;

(2) the needs of the child;

(3) the needs of the family;

(4) a description of the specific progress needed to be made by both the parent and the child, the reasons why the plan is likely to be useful, the availability of any proposed services and the department's overall plan for ensuring that the services will be delivered;

(5) if removal from the home or continued residence outside the home is recommended for the child, a statement of the likely harm the child will suffer as a result of removal from the home, including emotional harm resulting from separation from the child's parents;

(6) if removal from the home or continued residence outside the home is recommended for the child, a description of any previous efforts to work with the parent and the child in the home and a description of any in-home treatment programs that have been considered and rejected;

(7) a description of the steps that will be taken to minimize any harm to the child that may result if separation from the child's parent occurs or continues;

(8) if removal from the home or continued residence outside the home is recommended for the child and the child is sixteen years of age or older, a description of the specific skills the child requires for successful transition into independent living as an adult, what programs are necessary to develop the skills, the reasons why the programs are likely to be useful, the availability of any proposed programs and the department's overall plan for ensuring that the child will be adequately prepared for adulthood; and

(9) when the child is an Indian child, contact shall be made with the child's Indian tribe for the purpose of consultation and exchange of information and the plan shall indicate the person contacted in the child's Indian tribe and the results of that contact.

C. A copy of the plan shall be provided by the department to all parties at least five days before the dispositional hearing.

D. If the child is a member of an adjudicated family in need of court-ordered services, any temporary custody orders shall remain in effect until the court has received and considered the plan at the dispositional hearing.

History: 1978 Comp., 32A-3B-15, enacted by Laws 1993, ch. 77, 87.



Section 32A-3B-16 - Dispositional judgment.

32A-3B-16. Dispositional judgment.

A. At the conclusion of the dispositional hearing, the court shall set forth its findings on the following issues in the dispositional judgment:

(1) the ability of the parent and child to share a residence;

(2) the interaction and interrelationship of the child with the child's parent, siblings and any other person who may significantly affect the child's best interest;

(3) the child's adjustment to home, school and community;

(4) whether the child's educational needs are being met;

(5) the mental and physical health of all individuals involved;

(6) the wishes of the child as to the child's custodian;

(7) the wishes of the child's parent, guardian or custodian as to the child's custody;

(8) whether there exists a relative of the child or any other individual who, after study by the department, is found to be qualified to receive and care for the child;

(9) the availability of services recommended in the treatment plan;

(10) the department's efforts to work with the parent and child in the home and a description of the in-home treatment programs that the department has considered and rejected;

(11) whether the placement preferences set forth in the federal Indian Child Welfare Act of 1978 or the placement preferences of the child's Indian tribe have been incorporated into the plan. When placement preferences have not been incorporated into the plan, an explanation shall be clearly stated and supported;

(12) when the child is an Indian child, whether the plan provides for maintaining the Indian child's cultural ties; and

(13) when the child is an undocumented immigrant child, whether the family services plan included referral to nongovernmental agencies that may be able to assist the child, and family when appropriate, in addressing immigration status.

B. When there is an adjudication regarding a family in need of court-ordered services, the court shall enter judgment and make any of the following dispositions:

(1) permit the child to remain with the child's parent, guardian or custodian, subject to conditions and limitations the court may prescribe;

(2) place the child under the protective supervision of the department;

(3) transfer legal custody of the child to:

(a) the department;

(b) an agency responsible for the care of neglected or abused children; or

(c) the child's noncustodial parent, if that is found to be in the child's best interests; or

(4) if the evidence indicates that the child's educational needs are not being met, the local education agency may be joined as a party and directed to assess the child's needs within forty-five days, attempt to meet the child's educational needs and document its efforts to meet the child's educational needs.

C. Unless a child of an adjudicated family in need of court-ordered services is also found to be a delinquent child, the child shall not be confined in an institution established for the long-term care and rehabilitation of delinquent children or in a facility for the detention of alleged delinquent children.

D. When the child is an Indian child, the child's cultural needs shall be considered during dispositional judgment and, when reasonable, access to cultural practices and traditional treatment shall be provided to the Indian child.

History: 1978 Comp., 32A-3B-16, enacted by Laws 1993, ch. 77, 88; 2009, ch. 239, 31.



Section 32A-3B-17 - Disposition of a child with a developmental disability or mental disorder; proceedings.

32A-3B-17. Disposition of a child with a developmental disability or mental disorder; proceedings.

A. If during any stage of a proceeding regarding a family in need of court-ordered services petition the evidence indicates that the child has or may have a developmental disability or a mental disorder, the court may order the department to:

(1) secure an assessment of the child;

(2) prepare appropriate referrals for services for the child; and

(3) if necessary, initiate proceedings for the involuntary placement of the child pursuant to the provisions of the Children's Mental Health and Developmental Disabilities Act [32A-6-1 NMSA 1978].

B. When a child in department custody needs involuntary placement for residential mental health or developmental disability services, the department shall file a motion for that child's placement pursuant to the provisions of the Children's Mental Health and Developmental Disabilities Act.

C. A court hearing for consideration of an involuntary placement of a child for residential treatment or habilitation, when the child is subject to the provisions of the Family in Need of Court-Ordered Services Act, may be heard by the court as a part of the family in need of court-ordered services proceedings or may be heard in a separate proceeding. All parties to the family in need of court-ordered services proceedings shall be provided with notice of the involuntary placement hearing.

D. A guardian ad litem appointed pursuant to the Family in Need of Court-Ordered Services Act shall serve as the guardian ad litem for a child for the purposes of the Children's Mental Health and Developmental Disabilities Act. When a child is fourteen years of age or older, the child shall be represented by an attorney unless, after consultation between the child and the child's attorney, the child elects to be represented by counsel appointed by the court in the proceedings under the Children's Mental Health and Developmental Disabilities Act.

E. When a child is subject to the provisions of the Family in Need of Court-Ordered Services Act and is receiving residential treatment or habilitation services, any documentation required pursuant to the Children's Mental Health and Developmental Disabilities Act shall be filed with the court as part of the family in need of court-ordered services proceeding. A review of the child's placement in a residential treatment or habilitation program shall occur in the same manner and within the same time requirements as provided in the Children's Mental Health and Developmental Disabilities Act.

F. The clerk of the court shall maintain a separate section within a child's family in need of court-ordered services file for documents pertaining to actions taken under the Children's Mental Health and Developmental Disabilities Act.

G. A child subject to the provisions of the Family in Need of Court-Ordered Services Act who receives treatment in a residential treatment or habilitation program shall enjoy all the substantive and procedural rights set forth in the Children's Mental Health and Developmental Disabilities Act.

History: 1978 Comp., 32A-3B-17, enacted by Laws 1993, ch. 77, 89; 1995, ch. 206, 20; 2005, ch. 189, 35.



Section 32A-3B-18 - Dispositional judgments; time limitations; modification, termination or extension of court order.

32A-3B-18. Dispositional judgments; time limitations; modification, termination or extension of court order.

A. A judgment vesting legal custody of a child in an agency shall remain in force for an indeterminate period not exceeding two years from the date entered.

B. A judgment vesting legal custody of a child in an individual, other than the child's parent, shall remain in force for two years from the date entered unless terminated sooner by court order.

C. A judgment vesting legal custody of a child in the child's parent or a permanent guardian shall remain in force for an indeterminate period from the date entered until terminated by court order or until the child is emancipated or reaches the age of majority.

D. At any time prior to expiration, a judgment vesting legal custody or granting protective supervision may be modified, revoked or extended on motion by a party, including the child by and through the child's guardian ad litem or attorney.

E. Prior to the expiration of a judgment transferring legal custody to an agency, the court may extend the judgment for additional periods of one year if it finds that the extension is necessary to safeguard the welfare of the child or the public interest.

F. When a child reaches eighteen years of age, all family in need of court-ordered services orders affecting the child then in force automatically terminate. The termination of the orders shall not disqualify a child from eligibility for transitional services.

History: 1978 Comp., 32A-3B-18, enacted by Laws 1993, ch. 77, 90; 2009, ch. 239, 32.



Section 32A-3B-19 - Periodic review of dispositional judgments.

32A-3B-19. Periodic review of dispositional judgments.

A. Within six months of any original dispositional order and within six months of any subsequent continuation of the order, the department shall petition the court for a review of the disposition of the family in need of court-ordered services order. The review may be carried out by either of the following:

(1) a judicial review hearing conducted by the court; or

(2) a judicial review hearing conducted by a special master; provided, however, that the court approve any findings made by the special master.

B. The children's court attorney shall give twenty days' written notice to all parties of the time, place and purpose of any judicial review hearing held pursuant to Subsection A of this section.

C. At any judicial review hearing held pursuant to Subsection A of this section, the department and all persons given notice of the judicial review shall have the opportunity to present evidence and to cross-examine witnesses. At the hearing, the department shall not only show that it has made reasonable effort to implement the plan for family services approved by the court in its dispositional order, but shall also present an updated plan for any period of extension of the dispositional order. The parent, guardian or custodian of the child shall demonstrate to the court the family's effort to comply with the plan for family services approved by the court in its dispositional order and, if applicable, that the family's effort to maintain contact with the child was diligent and made in good faith, given the family's circumstances and abilities.

D. The Rules of Evidence shall not apply to hearings held pursuant to this section.

E. At the conclusion of any hearing held pursuant to this section, the court shall make findings of fact and conclusions of law.

F. The court shall determine, during a review of a dispositional or continuation order, whether the placement preferences set forth in the federal Indian Child Welfare Act of 1978 or the placement preferences of the child's Indian tribe have been followed and whether the child's treatment plan provides for maintaining the child's cultural ties. When placement preferences have not been incorporated into an order, good cause for noncompliance shall be clearly stated and supported.

G. Based on its findings, the court shall order one or more of the following dispositions:

(1) permit the child to remain with the child's parent, guardian or custodian, subject to conditions and limitations the court may prescribe, including protective supervision of the child by the department;

(2) return the child to his parents and place the child under the protective supervision of the department;

(3) transfer or continue legal custody of the child to:

(a) the department, subject to the provisions of Paragraph (6) of this subsection;

(b) a relative or other individual who, after study by the department or other agency designated by the court, is found by the court to be qualified to receive and care for the child with protective supervision by the department; or

(c) to the noncustodial parent, if that is found to be in the child's best interests;

(4) dismiss the action and return the child to the child's parent without supervision;

(5) continue the child in the legal custody of the department with or without any required parental involvement in a treatment plan;

(6) make additional orders regarding the treatment plan or placement of the child to protect the child's best interests, if the court determines the department has failed in implementing any material provision of the treatment plan or abused its discretion in the placement or proposed placement of the child;

(7) if at any judicial review the court finds that the child's parent, guardian or custodian has not complied with the court-ordered treatment plan, the court may order the child's parent, guardian or custodian to show cause why he should not be held in contempt of court and subject to sanctions;

(8) provide for a culturally appropriate treatment plan, access to cultural practices and traditional treatment for an Indian child;

(9) direct the department to show cause why an abuse or neglect action has not been filed; or

(10) if the local education agency has been made a party, direct the local education agency to show cause why it has not met the child's educational needs.

H. Dispositional orders entered pursuant to this section shall remain in force for a period of six months.

History: 1978 Comp., 32A-3B-19, enacted by Laws 1993, ch. 77, 91; 1995, ch. 206, 21.



Section 32A-3B-20 - Parental responsibility.

32A-3B-20. Parental responsibility.

A. The court shall order the parent to pay the reasonable costs of support and maintenance of the child that the parent is financially able to pay if a child is adjudicated to be a child of a family in need of court-ordered services and the court orders the child placed with an agency or individual other than the parent. The court may use the child support guidelines set forth in Section 40-4-11.1 NMSA 1978 to calculate a reasonable payment.

B. The court may enforce any of its orders issued pursuant to this section by use of its contempt power.

History: 1978 Comp., 32A-3B-20, enacted by Laws 1993, ch. 77, 92.



Section 32A-3B-21 - Expungement of records.

32A-3B-21. Expungement of records.

A. On motion by or on behalf of an individual who has been the subject of a petition filed under the Children's Code [32A-1-1 NMSA 1978], or on the court's own motion, the court shall vacate its findings, orders and judgments on the petition, and order the legal and social files and records of the court, the department and any other agency in the case expunged, and if requested in the motion the court shall also order law enforcement files and records expunged. An order expunging records and files shall be entered if the court finds that:

(1) two years have elapsed since the final release of the individual from legal custody and supervision or two years have elapsed since the entry of any other judgment not involving legal custody or supervision; and

(2) the individual has not, within the two years immediately prior to filing the motion, been convicted of a felony or of a misdemeanor involving moral turpitude or found delinquent by a court, and no proceeding is pending seeking such a conviction or finding.

B. Reasonable notice of the motion shall be given to:

(1) the children's court attorney;

(2) the authority granting the release if the final release was from an agency, parole or probation;

(3) the law enforcement officer, department and central depository having custody of the law enforcement files and records if those records are included in the motion; and

(4) any other agency having custody of records or files subject to the expungement order.

C. Upon the entry of the expungement order, the proceedings in the case shall be treated as if they never occurred, and all index references shall be deleted and the court, law enforcement officers and departments and agencies shall reply, and the individual may reply, to an inquiry that no record exists with respect to such person. Copies of the expungement order shall be sent to each agency or official named in the order.

D. Any finding of delinquency or conviction of a crime, subsequent to the expungement order may at the court's discretion be used by the court as a basis to set aside the expungement order.

E. A person who has been the subject of a petition filed under the Children's Code shall be notified of the right to have records expunged.

History: 1978 Comp., 32A-3B-21, enacted by Laws 1993, ch. 77, 93.



Section 32A-3B-22 - Confidentiality; records; penalty.

32A-3B-22. Confidentiality; records; penalty.

A. All records or information concerning a family in need of court-ordered services, including social records, diagnostic evaluation, psychiatric or psychological reports, videotapes, transcripts and audio recordings of a child's statement of abuse or medical reports, obtained as a result of an investigation in anticipation of or incident to a family in need of court-ordered services proceeding shall be confidential and closed to the public.

B. The records described in Subsection A of this section shall be disclosed only to the parties and to:

(1) court personnel;

(2) court appointed special advocates;

(3) the child's guardian ad litem or attorney;

(4) the child's attorney representing the child in an abuse or neglect action, a delinquency action or any other action, including a public defender;

(5) department personnel;

(6) any local substitute care review board or any agency contracted to implement local substitute care review boards;

(7) law enforcement officials;

(8) district attorneys;

(9) a state or tribal government social services agency of any state;

(10) those persons or entities of an Indian tribe specifically authorized to inspect the records pursuant to the federal Indian Child Welfare Act of 1978 or any regulations promulgated thereunder;

(11) tribal juvenile justice system and social service representatives;

(12) a foster parent, if the records are those of a child currently placed with that foster parent or of a child being considered for placement with that foster parent and the records concern the social, medical, psychological or educational needs of the child;

(13) school personnel involved with the child, if the records concern the child's social or educational needs;

(14) health care or mental health professionals involved in the evaluation or treatment of the child, the child's parents, guardian or custodian or other family members;

(15) protection and advocacy representatives, pursuant to the federal Developmental Disabilities Assistance and Bill of Rights Act and the federal Protection and Advocacy for Mentally Ill Individuals Amendments Act of 1991; and

(16) any other person or entity, by order of the court, having a legitimate interest in the case or the work of the court.

C. Whoever intentionally and unlawfully releases any information or records that are closed to the public pursuant to the provisions of the Children's Code or releases or makes other unlawful use of records in violation of that code is guilty of a petty misdemeanor.

D. The department shall promulgate rules for implementing disclosure of records pursuant to this section and in compliance with state and federal law and the Children's Court Rules.

History: 1978 Comp., 32A-3B-22, enacted by Laws 1993, ch. 77, 94; 2005, ch. 189, 36.






Article 4 - Child Abuse and Neglect

Section 32A-4-1 - Short title.

32A-4-1. Short title.

Chapter 32A, Article 4 NMSA 1978 may be cited as the "Abuse and Neglect Act".

History: 1978 Comp., 32A-4-1, enacted by Laws 1993, ch. 77, 95; 2016, ch. 54, 1.



Section 32A-4-2 - Definitions.

32A-4-2. Definitions.

As used in the Abuse and Neglect Act:

A. "abandonment" includes instances when the parent, without justifiable cause:

(1) left the child without provision for the child's identification for a period of fourteen days; or

(2) left the child with others, including the other parent or an agency, without provision for support and without communication for a period of:

(a) three months if the child was under six years of age at the commencement of the three-month period; or

(b) six months if the child was over six years of age at the commencement of the six-month period;

B. "abused child" means a child:

(1) who has suffered or who is at risk of suffering serious harm because of the action or inaction of the child's parent, guardian or custodian;

(2) who has suffered physical abuse, emotional abuse or psychological abuse inflicted or caused by the child's parent, guardian or custodian;

(3) who has suffered sexual abuse or sexual exploitation inflicted by the child's parent, guardian or custodian;

(4) whose parent, guardian or custodian has knowingly, intentionally or negligently placed the child in a situation that may endanger the child's life or health; or

(5) whose parent, guardian or custodian has knowingly or intentionally tortured, cruelly confined or cruelly punished the child;

C. "aggravated circumstances" includes those circumstances in which the parent, guardian or custodian has:

(1) attempted, conspired to cause or caused great bodily harm to the child or great bodily harm or death to the child's sibling;

(2) attempted, conspired to cause or caused great bodily harm or death to another parent, guardian or custodian of the child;

(3) attempted, conspired to subject or has subjected the child to torture, chronic abuse or sexual abuse; or

(4) had parental rights over a sibling of the child terminated involuntarily;

D. "educational decision maker" means an individual appointed by the children's court to attend school meetings and to make decisions about the child's education that a parent could make under law, including decisions about the child's educational setting, and the development and implementation of an individual education plan for the child;

E. "fictive kin" means a person not related by birth, adoption or marriage with whom a child has an emotionally significant relationship;

F. "great bodily harm" means an injury to a person that creates a high probability of death, that causes serious disfigurement or that results in permanent or protracted loss or impairment of the function of a member or organ of the body;

G. "neglected child" means a child:

(1) who has been abandoned by the child's parent, guardian or custodian;

(2) who is without proper parental care and control or subsistence, education, medical or other care or control necessary for the child's well-being because of the faults or habits of the child's parent, guardian or custodian or the failure or refusal of the parent, guardian or custodian, when able to do so, to provide them;

(3) who has been physically or sexually abused, when the child's parent, guardian or custodian knew or should have known of the abuse and failed to take reasonable steps to protect the child from further harm;

(4) whose parent, guardian or custodian is unable to discharge that person's responsibilities to and for the child because of incarceration, hospitalization or physical or mental disorder or incapacity; or

(5) who has been placed for care or adoption in violation of the law; provided that nothing in the Children's Code shall be construed to imply that a child who is being provided with treatment by spiritual means alone through prayer, in accordance with the tenets and practices of a recognized church or religious denomination, by a duly accredited practitioner thereof is for that reason alone a neglected child within the meaning of the Children's Code; and further provided that no child shall be denied the protection afforded to all children under the Children's Code;

H. "physical abuse" includes any case in which the child exhibits evidence of skin bruising, bleeding, malnutrition, failure to thrive, burns, fracture of any bone, subdural hematoma, soft tissue swelling or death and:

(1) there is not a justifiable explanation for the condition or death;

(2) the explanation given for the condition is at variance with the degree or nature of the condition;

(3) the explanation given for the death is at variance with the nature of the death; or

(4) circumstances indicate that the condition or death may not be the product of an accidental occurrence;

I. "relative" means a person related to another person by birth, adoption or marriage within the fifth degree of consanguinity;

J. "sexual abuse" includes criminal sexual contact, incest or criminal sexual penetration, as those acts are defined by state law;

K. "sexual exploitation" includes:

(1) allowing, permitting or encouraging a child to engage in prostitution;

(2) allowing, permitting, encouraging or engaging a child in obscene or pornographic photographing; or

(3) filming or depicting a child for obscene or pornographic commercial purposes, as those acts are defined by state law;

L. "sibling" means a brother or sister having one or both parents in common by birth or adoption; and

M. "transition plan" means an individualized written plan for a child, based on the unique needs of the child, that outlines all appropriate services to be provided to the child to increase independent living skills. The plan shall also include responsibilities of the child, and any other party as appropriate, to enable the child to be self-sufficient upon emancipation.

History: 1978 Comp., 32A-4-2, enacted by Laws 1993, ch. 77, 96; 1997, ch. 34, 1; 1999, ch. 77, 3; 2009, ch. 239, 33; 2016, ch. 54, 2; 2017, ch. 64 , 2.



Section 32A-4-3 - Duty to report child abuse and child neglect; responsibility to investigate child abuse or neglect; penalty.

32A-4-3. Duty to report child abuse and child neglect; responsibility to investigate child abuse or neglect; penalty.

A. Every person, including a licensed physician; a resident or an intern examining, attending or treating a child; a law enforcement officer; a judge presiding during a proceeding; a registered nurse; a visiting nurse; a schoolteacher; a school official; a social worker acting in an official capacity; or a member of the clergy who has information that is not privileged as a matter of law, who knows or has a reasonable suspicion that a child is an abused or a neglected child shall report the matter immediately to:

(1) a local law enforcement agency;

(2) the department; or

(3) a tribal law enforcement or social services agency for any Indian child residing in Indian country.

B. A law enforcement agency receiving the report shall immediately transmit the facts of the report and the name, address and phone number of the reporter by telephone to the department and shall transmit the same information in writing within forty-eight hours. The department shall immediately transmit the facts of the report and the name, address and phone number of the reporter by telephone to a local law enforcement agency and shall transmit the same information in writing within forty-eight hours. The written report shall contain the names and addresses of the child and the child's parents, guardian or custodian, the child's age, the nature and extent of the child's injuries, including any evidence of previous injuries, and other information that the maker of the report believes might be helpful in establishing the cause of the injuries and the identity of the person responsible for the injuries. The written report shall be submitted upon a standardized form agreed to by the law enforcement agency and the department.

C. The recipient of a report under Subsection A of this section shall take immediate steps to ensure prompt investigation of the report. The investigation shall ensure that immediate steps are taken to protect the health or welfare of the alleged abused or neglected child, as well as that of any other child under the same care who may be in danger of abuse or neglect. A local law enforcement officer trained in the investigation of child abuse and neglect is responsible for investigating reports of alleged child abuse or neglect at schools, daycare facilities or child care facilities.

D. If the child alleged to be abused or neglected is in the care or control of or in a facility administratively connected to the department, the report shall be investigated by a local law enforcement officer trained in the investigation of child abuse and neglect. The investigation shall ensure that immediate steps are taken to protect the health or welfare of the alleged abused or neglected child, as well as that of any other child under the same care who may be in danger of abuse or neglect.

E. A law enforcement agency or the department shall have access to any of the records pertaining to a child abuse or neglect case maintained by any of the persons enumerated in Subsection A of this section, except as otherwise provided in the Abuse and Neglect Act.

F. A person who violates the provisions of Subsection A of this section is guilty of a misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978.

History: 1978 Comp., 32A-4-3, enacted by Laws 1993, ch. 77, 97; 1997, ch. 34, 2; 2003, ch. 189, 1; 2005, ch. 189, 38.



Section 32A-4-4 - Complaints; referral; preliminary inquiry.

32A-4-4. Complaints; referral; preliminary inquiry.

A. Reports alleging neglect or abuse shall be referred to the department, which shall conduct an investigation to determine the best interests of the child with regard to any action to be taken. The name and information regarding the person making the report shall not be disclosed absent the consent of the informant or a court order.

B. During the investigation of a report alleging neglect or abuse, the matter may be referred to another appropriate agency and conferences may be conducted for the purpose of effecting adjustments or agreements that will obviate the necessity for filing a petition. A representative of the department shall, at the initial time of contact with the party subject to the investigation, advise the party of the reports or allegations made, in a manner that is consistent with laws protecting the rights of the informant. The parties shall be advised of their basic rights and no party may be compelled to appear at any conference, to produce any papers or to visit any place. The investigation shall be completed within a reasonable period of time from the date the report was made.

C. After completion of the investigation on a neglect or abuse report, the department shall either recommend or refuse to recommend the filing of a petition.

D. When a child is taken into custody, the department shall file a petition within two days. If a petition is not filed in a timely manner, the child shall be released to the child's parent, guardian or custodian.

History: 1978 Comp., 32A-4-4, enacted by Laws 1993, ch. 77, 98; 2005, ch. 189, 39.



Section 32A-4-5 - Admissibility of report in evidence; immunity of reporting person; investigation of report.

32A-4-5. Admissibility of report in evidence; immunity of reporting person; investigation of report.

A. In any proceeding alleging neglect or abuse under the Children's Code [32A-1-1 NMSA 1978] resulting from a report required by Section 32A-4-3 NMSA 1978 or in any proceeding in which that report or any of its contents are sought to be introduced in evidence, the report or its contents or any other facts related thereto or to the condition of the child who is the subject of the report shall not be excluded on the ground that the matter is or may be the subject of a physician-patient privilege or similar privilege or rule against disclosure.

B. Anyone reporting an instance of alleged child neglect or abuse or participating in a judicial proceeding brought as a result of a report required by Section 32A-4-3 NMSA 1978 is presumed to be acting in good faith and shall be immune from liability, civil or criminal, that might otherwise be incurred or imposed by the law, unless the person acted in bad faith or with malicious purpose.

C. After properly verifying the identity of the public official, any school personnel or other person who has the duty to report child abuse pursuant to Section 32A-4-3 NMSA 1978 shall permit a member of a law enforcement agency, including tribal police officers, an employee of the district attorney's office, an investigative interviewer for a program described in Subsection E of this section or an employee of the department, to interview a child with respect to a report without the permission of the child's parent or guardian. Any person permitting an interview pursuant to this subsection is presumed to be acting in good faith and shall be immune from liability, civil or criminal, that might otherwise be incurred or imposed by law, unless the person acted in bad faith or with malicious purpose.

D. An investigation may be conducted by law enforcement, the district attorney's office, a program described in Subsection E of this section and the department. Interviews shall be conducted in a manner and place that protects the child and family from unnecessary trauma and embarrassment. The investigating entity shall conduct the investigation in a manner that will protect the privacy of the child and the family, with the paramount consideration being the safety of the child. All interactions with child victims and child witnesses shall be conducted in a child-sensitive manner, taking into consideration the special needs of the child and the child's abilities, age and intellectual maturity. The interviews shall be conducted in a place where the child feels secure and in a language that the child uses and understands.

E. If a community has a program for child abuse investigation that includes an investigation interview of the alleged victim or child witness, the investigation may be conducted at a site designated by the community program. The child abuse victim or child witness shall, when possible, be interviewed in an environment where the alleged abuse perpetrator will not be present.

F. Prior to interviewing a child, the department shall notify the parent or guardian of the child who is being interviewed, unless the department determines that notification would adversely affect the safety of the child about whom the report has been made or compromise the investigation.

History: 1978 Comp., 32A-4-5, enacted by Laws 1993, ch. 77, 99; 1995, ch. 206, 22; 2005, ch. 189, 40; 2009, ch. 239, 34.



Section 32A-4-6 - Taking into custody; penalty.

32A-4-6. Taking into custody; penalty.

A. A child may be held or taken into custody:

(1) by a law enforcement officer when the officer has evidence giving rise to reasonable grounds to believe that the child is abused or neglected and that there is an immediate threat to the child's safety; provided that the law enforcement officer contacts the department to enable the department to conduct an on-site safety assessment to determine whether it is appropriate to take the child into immediate custody, except that a child may be taken into custody by a law enforcement officer without a protective services assessment being conducted if:

(a) the child's parent, guardian or custodian has attempted, conspired to cause or caused great bodily harm to the child or great bodily harm or death to the child's sibling;

(b) the child's parent, guardian or custodian has attempted, conspired to cause or caused great bodily harm or death to another parent, guardian or custodian of the child;

(c) the child has been abandoned;

(d) the child is in need of emergency medical care;

(e) the department is not available to conduct a safety assessment in a timely manner; or

(f) the child is in imminent risk of abuse; or

(2) by medical personnel when there are reasonable grounds to believe that the child has been injured as a result of abuse or neglect and that the child may be at risk of further injury if returned to the child's parent, guardian or custodian. The medical personnel shall hold the child until a law enforcement officer is available to take custody of the child pursuant to Paragraph (1) of this subsection.

B. A child shall not be taken into protective custody solely on the grounds that the child's parent, guardian or custodian refuses to consent to the administration of a psychotropic medication to the child.

C. When a child is taken into custody by law enforcement, the department is not compelled to place the child in an out-of-home placement and may release the child to the child's parent, guardian or custodian.

D. When a child is taken into custody, the department shall make reasonable efforts to determine whether the child is an Indian child.

E. If a child taken into custody is an Indian child and is alleged to be neglected or abused, the department shall give notice to the agent of the Indian child's tribe in accordance with the federal Indian Child Welfare Act of 1978.

F. Any person who intentionally interferes with protection of a child, as provided by Subsection A of this section, is guilty of a petty misdemeanor.

History: 1978 Comp., 32A-4-6, enacted by Laws 1993, ch. 77, 100; 2005, ch. 189, 41; 2009, ch. 239, 35; 2015, ch. 51, 2.



Section 32A-4-7 - Release or delivery from custody.

32A-4-7. Release or delivery from custody.

A. A person taking a child into custody shall, with all reasonable speed:

(1) release the child to the child's parent, guardian or custodian and issue verbal counsel or warning as may be appropriate; or

(2) deliver the child to the department or, in the case of a child who is believed to be suffering from a serious physical or mental condition or illness that requires prompt treatment or diagnosis, deliver the child to a medical facility. If a law enforcement officer delivers a child to a medical facility, the officer shall immediately notify the department that the child has been placed in the department's legal custody.

B. When an alleged neglected or abused child is delivered to the department, a department caseworker shall review the need for placing the child in custody and shall release the child from custody unless custody is appropriate or has been ordered by the court. When a child is delivered to a medical facility, a department caseworker shall review the need for retention of custody within a reasonable time after delivery of the child to the facility and shall release the child from custody unless custody is appropriate or has been ordered by the court.

C. If a child is placed in the legal custody of the department and is not released to the child's parent, guardian or custodian, the department shall give written notice thereof as soon as possible, and in no case later than twenty-four hours, to the child's parent, guardian or custodian together with a statement of the reason for taking the child into custody.

D. Reasonable efforts shall be made to prevent or eliminate the need for removing the child from the child's home, with the paramount concern being the child's health and safety. In all cases when a child is taken into custody, the child shall be released to the child's parent, guardian or custodian, unless the department files a petition within two days from the date that the child was taken into custody.

E. The department may release the child at any time within the two-day period after the child was taken into custody if it is determined by the department that release is appropriate or if release has been ordered by the court.

History: 1978 Comp., 32A-4-7, enacted by Laws 1993, ch. 77, 101; 1999, ch. 77, 4; 2005, ch. 189, 42; 2009, ch. 239, 36.



Section 32A-4-8 - Place of temporary custody.

32A-4-8. Place of temporary custody.

Unless a child alleged to be neglected or abused is also alleged or adjudicated delinquent, the child shall not be held in a jail or other facility intended or used for the incarceration of adults charged with criminal offenses or for the detention of children alleged to be delinquent children, but may be placed in the following community-based shelter-care facilities:

A. with a relative of the child who is willing to guarantee to the court that the child will not be returned to the alleged abusive or neglectful parent, guardian or custodian without the prior approval of the court;

B. a licensed foster home or any home authorized under the law for the provision of foster care, group care or use as a protective residence;

C. a facility operated by a licensed child welfare services agency; or

D. a facility provided for in the Children's Shelter Care Act [32A-9-1 NMSA 1978].

History: 1978 Comp., 32A-4-8, enacted by Laws 1993, ch. 77, 102.



Section 32A-4-9 - Indian child placement; preferences.

32A-4-9. Indian child placement; preferences.

A. An Indian child accepted for foster care or pre-adoptive placement shall be placed in the least restrictive setting that most closely approximates a family in which his special needs, if any, may be met. The Indian child shall also be placed within reasonable proximity to the Indian child's home, taking into account any special needs of the Indian child. In any foster care or pre-adoptive placement, a preference shall be given, in the absence of good cause to the contrary, to a placement with:

(1) a member of the Indian child's extended family;

(2) a foster care home licensed, approved and specified by the Indian child's tribe;

(3) an Indian foster care home licensed or approved by an authorized non-Indian licensing authority; or

(4) an institution for children approved by the Indian child's tribe or operated by an Indian organization that has a program suitable to meet the Indian child's needs.

B. When the placement preferences set forth in Subsection A of this section are not followed or if the Indian child is placed in an institution, a plan shall be developed to ensure that the Indian child's cultural ties are protected and fostered.

History: 1978 Comp., 32A-4-9, enacted by Laws 1993, ch. 77, 103.



Section 32A-4-10 - Basic rights.

32A-4-10. Basic rights.

A. A child subject to the provisions of the Children's Code [32A-1-1 NMSA 1978] is entitled to the same basic rights as an adult, except as otherwise provided in the Children's Code.

B. At the inception of an abuse or neglect proceeding, counsel shall be appointed for the parent, guardian or custodian of the child. The appointed counsel shall represent the parent, guardian or custodian who is named as a party until an indigency determination is made at the custody hearing. Counsel shall also be appointed if, in the court's discretion, appointment of counsel is required in the interest of justice.

C. At the inception of an abuse and neglect proceeding, the court shall appoint a guardian ad litem for a child under fourteen years of age. If the child is fourteen years of age or older, the court shall appoint an attorney for the child. No officer or employee of an agency that is vested with the legal custody of the child shall be appointed as guardian ad litem of or attorney for the child. Only an attorney with appropriate experience shall be appointed as guardian ad litem of or attorney for the child.

D. When reasonable and appropriate, the court shall appoint a guardian ad litem or attorney who is knowledgeable about the child's particular cultural background.

E. When a child reaches fourteen years of age, the child's guardian ad litem shall continue as the child's attorney; provided that the court shall appoint a different attorney for the child if:

(1) the child requests a different attorney;

(2) the guardian ad litem requests to be removed; or

(3) the court determines that the appointment of a different attorney is appropriate.

F. The court shall assure that the child's guardian ad litem zealously represents the child's best interest and that the child's attorney zealously represents the child.

G. A person afforded rights under the Children's Code shall be advised of those rights at that person's first appearance before the court on a petition under the Children's Code.

History: 1978 Comp., 32A-4-10, enacted by Laws 1993, ch. 77, 104; 2005, ch. 189, 43.



Section 32A-4-11 - Use immunity.

32A-4-11. Use immunity.

A. At any stage of a proceeding under the Abuse and Neglect Act, the children's court attorney may apply for use immunity for a respondent for in-court testimony. The in-court testimony of an immunized respondent shall not be used against that respondent in a criminal prosecution; provided, however, that the respondent may be prosecuted for perjury that occurs during the respondent's testimony in children's court.

B. At any stage of a proceeding under the Abuse and Neglect Act, the children's court attorney may apply for use immunity for any records, documents or other physical objects produced by the immunized respondent in that children's court proceeding, production of which was compelled by a court order.

C. At any stage of a proceeding under the Abuse and Neglect Act, the children's court attorney may apply for use immunity for a respondent for any statement that a respondent makes in the course of a court-ordered psychological evaluation or treatment program to the professional designated by the department in furtherance of the court's order. Such immunity shall attach only to those statements made during the course of the actual evaluation or treatment and specifically does not attach to statements made to other department employees, agents or other representatives in the course of the investigation of alleged child abuse or neglect.

D. Any other information available to the professional designated by the department to perform the court-ordered evaluation or treatment shall not be the subject of any application or order for immunity.

E. All immunized statements referred to in Subsection C that are subsequently reduced to writing shall be deleted before any report is released to law enforcement officers or district attorneys.

F. Use immunity orders shall not be entered nunc pro tunc.

G. The children's court attorney shall request a hearing on any application for immunity and shall give at least forty-eight hours notice to all parties and to the district attorney for the county in which the alleged abuse or neglect occurred. The district attorney shall have standing to object to the order for immunity.

History: 1978 Comp., 32A-4-11, enacted by Laws 1993, ch. 77, 105.



Section 32A-4-12 - Protective orders.

32A-4-12. Protective orders.

A. At any stage of a proceeding under the Abuse and Neglect Act, the children's court attorney may apply to the court for a protective order restricting the release of immunized testimony, immunized verbal statements for the purpose of psychological evaluation or treatment, or records, documents or other physical objects produced by an immunized respondent pursuant to a court order. The protective order shall apply to any person, except as designated by court order. The purpose of the protective order is to allow the respondents to engage in evaluation and treatment programs as ordered by the court and to ensure that any statement by the respondents will remain privileged and confidential and will not be divulged to any other person, including law enforcement officers and district attorneys.

B. The children's court attorney shall apply for the protective order and request a hearing, and shall give at least forty-eight hours notice to all parties and to the district attorney for the county in which the alleged abuse or neglect occurred. The district attorney shall have standing to object to the protective order.

C. After the hearing, the court may issue a protective order, if issuance of the order will reasonably assist in the delivery of diagnostic and therapeutic services to the respondent and the respondent is otherwise likely to refuse to make statements on the basis of his privilege against self-incrimination.

History: 1978 Comp., 32A-4-12, enacted by Laws 1993, ch. 77, 106.



Section 32A-4-13 - Contempt power.

32A-4-13. Contempt power.

A. At any stage of a proceeding under the Abuse and Neglect Act, the court shall have the power and authority to issue orders to compel the appearance of witnesses, the giving of testimony and production of evidence by witnesses, including any party. Production of evidence includes an order to a respondent to undergo a psychological diagnostic evaluation and treatment.

B. Failure or refusal to obey the court's order may be punished by the court as contempt. A claim that giving testimony or producing evidence might tend to incriminate the person who is the subject of the order shall not excuse the person from complying with the court's order.

C. The children's court attorney shall make application to the court to compel compliance with the orders of the court.

History: 1978 Comp., 32A-4-13, enacted by Laws 1993, ch. 77, 107.



Section 32A-4-14 - Change in placement.

32A-4-14. Change in placement.

A. When the child's placement is changed, including a return to the child's home, written notice of the factual grounds supporting the change in placement shall be sent to the child's guardian ad litem or attorney, all parties, the child's CASA, the child's foster parents and the court ten days prior to the placement change, unless an emergency situation requires moving the child prior to sending notice.

B. When the child, by and through the child's guardian ad litem or attorney, files a motion and requests a court hearing to contest the proposed change, the department shall not change the child's placement pending the results of the court hearing, unless an emergency requires changing the child's placement prior to the hearing.

C. When a child's placement is changed without prior notice as provided for in Subsection A of this section, written notice shall be sent to the child's guardian ad litem or attorney, all parties, the child's CASA, the child's foster parents and the court within three days after the placement change.

D. Written notice is not required for removal of a child from temporary emergency care, emergency foster care or respite care. The department shall provide oral notification of the removal to the child's guardian ad litem or attorney.

E. Notice need not be given to the parties, other than the child, or to the court when placement is changed at the request of the child's foster parents or substitute care provider. Notice shall be given to the child's guardian ad litem or attorney.

History: 1978 Comp., 32A-4-14, enacted by Laws 1993, ch. 77, 108; 2005, ch. 189, 44; 2009, ch. 239, 37.



Section 32A-4-15 - Petition; authorization to file.

32A-4-15. Petition; authorization to file.

A petition alleging neglect or abuse shall not be filed unless the children's court attorney has determined and endorsed upon the petition that the filing of the petition is in the best interests of the child. The children's court attorney shall, upon request of a person authorizing the filing of a petition, furnish legal services in connection with the authorization and preparation of the petition and the representation of the petitioner if the petitioner so requests.

History: 1978 Comp., 32A-4-15, enacted by Laws 1993, ch. 77, 109.



Section 32A-4-16 - Ex-parte custody orders.

32A-4-16. Ex-parte custody orders.

A. At the time a petition is filed or any time thereafter, the children's court or the district court may issue an ex-parte custody order upon a sworn written statement of facts showing probable cause exists to believe that the child is abused or neglected and that custody under the criteria set forth in Section 32-4-16 [32A-4-18] NMSA 1978 is necessary.

B. The ex-parte custody order shall be served on the respondent by a person authorized to serve arrest warrants and shall direct the officer to take custody of the child and deliver him to a place designated by the court.

C. The Rules of Evidence do not apply to the issuance of an ex-parte custody order.

History: 1978 Comp., 32A-4-16, enacted by Laws 1993, ch. 77, 110.



Section 32A-4-17 - Summons; content.

32A-4-17. Summons; content.

In addition to the requirements set forth in Section 32-1-11 [32A-1-12] NMSA 1978, in abuse and neglect proceedings, the summons shall clearly state that the proceeding could ultimately result in termination of the respondents' parental rights.

History: 1978 Comp., 32A-4-17, enacted by Laws 1993, ch. 77, 111.



Section 32A-4-17.1 - Notice to grandparents and relatives.

32A-4-17.1. Notice to grandparents and relatives.

Within thirty days after a child is taken into custody by law enforcement, or when the department files a petition seeking legal custody of the child, whichever occurs first, the department shall exercise due diligence and make reasonable efforts to identify and provide notice to all grandparents; all parents of a sibling of the child, when the parent has legal custody of the sibling; and other adult relatives of the child, including adult relatives suggested by the parents, unless such notice would be contrary to the best interests of the child due to family or domestic violence. The notice shall:

A. specify that the child has been or is being removed from the custody of the parent or parents of the child;

B. explain the options the relative has under federal, state or other law to participate in the care and placement of the child, including any options that may be lost by failing to respond to the notice;

C. describe the requirements for becoming a foster family home and the additional services and support that are available for children placed in such a home; and

D. set out the dates of any currently scheduled court hearings that involve the child.

History: 1978 Comp., 32A-4-17.1, enacted by Laws 2016, ch. 54, 3.



Section 32A-4-18 - Custody hearings; time limitations; notice; probable cause.

32A-4-18. Custody hearings; time limitations; notice; probable cause.

A. When a child alleged to be neglected or abused has been placed in the legal custody of the department or the department has petitioned the court for temporary custody, a custody hearing shall be held within ten days from the date the petition is filed to determine if the child should remain in or be placed in the department's custody pending adjudication. Upon written request of the respondent, the hearing may be held earlier, but in no event shall the hearing be held sooner than two days after the date the petition was filed.

B. The parent, guardian or custodian of the child alleged to be abused or neglected shall be given reasonable notice of the time and place of the custody hearing.

C. At the custody hearing, the court shall return legal custody of the child to the child's parent, guardian or custodian unless probable cause exists to believe that:

(1) the child is suffering from an illness or injury, and the parent, guardian or custodian is not providing adequate care for the child;

(2) the child is in immediate danger from the child's surroundings, and removal from those surroundings is necessary for the child's safety or well-being;

(3) the child will be subject to injury by others if not placed in the custody of the department;

(4) there has been an abandonment of the child by the child's parent, guardian or custodian; or

(5) the parent, guardian or custodian is not able or willing to provide adequate supervision and care for the child.

D. At the conclusion of the custody hearing, if the court determines that probable cause exists pursuant to Subsection C of this section, the court may:

(1) return legal custody of the child to the child's parent, guardian or custodian upon such conditions as will reasonably ensure the safety and well-being of the child, including protective supervision by the department; or

(2) award legal custody of the child to the department.

E. Reasonable efforts shall be made to preserve and reunify the family, with the paramount concern being the child's health and safety. When the department determines that the home of an adult relative of the child meets all relevant child protection and licensing standards and placement in the home would be in the best interest of the child, the department shall give a preference to placement of the child in that home. The department shall make reasonable efforts to conduct home studies on appropriate relatives who express an interest in providing placement for the child.

F. At the conclusion of the custody hearing, if the court determines that probable cause does not exist pursuant to Subsection C of this section, the court shall:

(1) retain jurisdiction and, unless the court permits otherwise, order that the respondent and child remain in the jurisdiction of the court pending the adjudication;

(2) return legal custody of the child to the child's parent, guardian or custodian with conditions to provide for the safety and well-being of the child; and

(3) order that the child's parent, guardian or custodian allow the child necessary contact with the child's guardian ad litem or attorney.

G. At the conclusion of the custody hearing, the court may order the respondent or the child alleged to be neglected or abused, or both, to undergo appropriate diagnostic examinations or evaluations. If the court determines that probable cause does not exist, the court may order the respondent or the child alleged to be neglected or abused, or both, to undergo appropriate diagnostic examinations or evaluations as necessary to protect the child's best interests, based upon the allegations in the petition and the evidence presented at the custody hearing. Copies of any diagnostic or evaluation reports ordered by the court shall be provided to the parties at least five days before the adjudicatory hearing is scheduled. The reports shall not be sent to the court.

H. The Rules of Evidence shall not apply to custody hearings.

I. Notwithstanding any other provision of law, a party aggrieved by an order entered pursuant to this section shall be permitted to file an immediate appeal as a matter of right. If the order appealed from grants the legal custody of the child to or withholds it from one or more of the parties to the appeal, the appeal shall be expedited and shall be heard at the earliest practicable time. While an appeal pursuant to this section is pending, the court shall have jurisdiction to take further action in the case pursuant to Subsection B of Section 32A-1-17 NMSA 1978.

J. Nothing in this section shall be construed to abridge the rights of Indian children pursuant to the federal Indian Child Welfare Act of 1978.

History: 1978 Comp., 32A-4-18, enacted by Laws 1993, ch. 77, 112; 1999, ch. 77, 5; 2005, ch. 189, 45; 2009, ch. 239, 38; 2014, ch. 69, 1; 2016, ch. 54, 4.



Section 32A-4-19 - Adjudicatory hearings; time limitations.

32A-4-19. Adjudicatory hearings; time limitations.

A. The adjudicatory hearing in a neglect or abuse proceeding shall be commenced within sixty days after the date of service on the respondent.

B. Prior to the adjudicatory hearing, all parties to the hearing shall attend a mandatory meeting and attempt to settle issues attendant to the adjudicatory hearing and develop a proposed treatment plan that serves the child's best interest.

C. The children's court attorney shall represent the state at the adjudicatory hearing.

D. When the adjudicatory hearing on any petition is not commenced within the time period specified in Subsection A of this section or within the period of any extension granted, the petition shall be dismissed with prejudice.

History: 1978 Comp., 32A-4-19, enacted by Laws 1993, ch. 77, 113; 1997, ch. 34, 3; 2009, ch. 239, 39.



Section 32A-4-20 - Conduct of hearings; findings; dismissal; dispositional matters; penalty.

32A-4-20. Conduct of hearings; findings; dismissal; dispositional matters; penalty.

A. The proceedings shall be recorded by stenographic notes or by electronic, mechanical or other appropriate means.

B. All abuse and neglect hearings shall be closed to the general public.

C. Only the parties, their counsel, witnesses and other persons approved by the court may be present at a closed hearing. The foster parent, preadoptive parent or relative providing care for the child shall be given notice and an opportunity to be heard at the dispositional phase. Those other persons the court finds to have a proper interest in the case or in the work of the court may be admitted by the court to closed hearings on the condition that they refrain from divulging any information that would identify the child or family involved in the proceedings.

D. Accredited representatives of the news media shall be allowed to be present at closed hearings, subject to the condition that they refrain from divulging information that would identify any child involved in the proceedings or the parent, guardian or custodian of that child and subject to enabling regulations as the court finds necessary for the maintenance of order and decorum and for the furtherance of the purposes of the Children's Code. A child who is the subject of an abuse and neglect proceeding and is present at a hearing may object to the presence of the media. The court may exclude the media if it finds that the presence of the media is contrary to the best interests of the child.

E. If the court finds that it is in the best interest of a child under fourteen years of age, the child may be excluded from a hearing under the Abuse and Neglect Act. A child fourteen years of age or older may be excluded from a hearing only if the court makes a finding that there is a compelling reason to exclude the child and states the factual basis for the finding.

F. Those persons or parties granted admission to a closed hearing who intentionally divulge information in violation of this section are guilty of a petty misdemeanor.

G. The court shall determine if the allegations of the petition are admitted or denied. If the allegations are denied, the court shall proceed to hear evidence on the petition. The court, after hearing all of the evidence bearing on the allegations of neglect or abuse, shall make and record its findings on whether the child is a neglected child, an abused child or both. If the petition alleges that the parent, guardian or custodian has subjected the child to aggravated circumstances, then the court shall also make and record its findings on whether the aggravated circumstances have been proven.

H. If the court finds on the basis of a valid admission of the allegations of the petition or on the basis of clear and convincing evidence, competent, material and relevant in nature, that the child is neglected or abused, the court shall enter an order finding that the child is neglected or abused and may proceed immediately or at a postponed hearing to make disposition of the case. If the court does not find that the child is neglected or abused, the court shall dismiss the petition and may refer the family to the department for appropriate services.

I. A party aggrieved by an order entered pursuant to Subsection H of this section may file an immediate appeal to the court of appeals.

J. In that part of the hearings held under the Children's Code on dispositional issues, all relevant and material evidence helpful in determining the questions presented, including oral and written reports, may be received by the court and may be relied upon to the extent of its probative value even though not competent had it been offered during the part of the hearings on adjudicatory issues.

K. On the court's motion or that of a party, the court may continue the hearing on the petition for a period not to exceed thirty days to receive reports and other evidence in connection with disposition. The court shall continue the hearing pending the receipt of the predisposition study and report if that document has not been prepared and received. During any continuances under this subsection, the court shall make an appropriate order for legal custody.

History: 1978 Comp., 32A-4-20, enacted by Laws 1993, ch. 77, 114; 1997, ch. 34, 4; 1999, ch. 77, 6; 2005, ch. 189, 46; 2009, ch. 239, 40; 2014, ch. 69, 2.



Section 32A-4-21 - Neglect or abuse predisposition studies, reports and examinations.

32A-4-21. Neglect or abuse predisposition studies, reports and examinations.

A. Prior to holding a dispositional hearing, the court shall direct that a predisposition study and report be submitted in writing to the court by the department.

B. The predisposition study required pursuant to Subsection A of this section shall contain the following information:

(1) a statement of the specific reasons for intervention by the department or for placing the child in the department's custody and a statement of the parent's ability to care for the child in the parent's home without causing harm to the child;

(2) a statement of how an intervention plan is designed to achieve placement of the child in the least restrictive setting available, consistent with the best interests and special needs of the child, including a statement of the likely harm the child may suffer as a result of being removed from the parent's home, including emotional harm that may result due to separation from the child's parents, and a statement of how the intervention plan is designed to place the child in close proximity to the parent's home without causing harm to the child due to separation from parents, siblings or any other person who may significantly affect the child's best interest;

(3) the wishes of the child as to the child's custodian;

(4) a statement of the efforts the department has made to identify and locate all grandparents and other relatives and to conduct home studies on any appropriate relative expressing an interest in providing care for the child, and a statement as to whether the child has a family member who, subsequent to study by the department, is determined to be qualified to care for the child;

(5) a description of services offered to the child, the child's family and the child's foster care family and a summary of reasonable efforts made to prevent removal of the child from the child's family or reasonable efforts made to reunite the child with the child's family;

(6) a description of the home or facility in which the child is placed and the appropriateness of the child's placement;

(7) the results of any diagnostic examination or evaluation ordered at the custody hearing;

(8) a statement of the child's medical and educational background;

(9) if the child is an Indian child, whether the placement preferences set forth in the federal Indian Child Welfare Act of 1978 or the placement preferences of the child's Indian tribe were followed and whether the child's case plan provides for maintaining the child's cultural ties;

(10) a case plan that sets forth steps to ensure that the child's physical, medical, psychological and educational needs are met and that sets forth services to be provided to the child and the child's parents to facilitate permanent placement of the child in the parent's home;

(11) for children sixteen years of age and older, a plan for developing the specific skills the child requires for successful transition into independent living as an adult, regardless of whether the child is returned to the child's parent's home;

(12) a case plan that sets forth steps to ensure that the child's educational needs are met and, for a child fourteen years of age or older, a case plan that specifically sets forth the child's educational and post-secondary goals; and

(13) a description of the child's foster care placement and whether it is appropriate in terms of the educational setting and proximity to the school the child was enrolled in at the time of the placement, including plans for travel for the child to remain in the school in which the child was enrolled at the time of placement, if reasonable and in the child's best interest.

C. A copy of the predisposition report shall be provided by the department to counsel for all parties five days before the dispositional hearing.

D. If the child is an adjudicated abused child, any temporary custody orders shall remain in effect until the court has received and considered the predispositional study at the dispositional hearing.

History: 1978 Comp., 32A-4-21, enacted by Laws 1993, ch. 77, 115; 1997, ch. 34, 5; 2009, ch. 239, 41; 2016, ch. 54, 5.



Section 32A-4-22 - Disposition of adjudicated abused or neglected child.

32A-4-22. Disposition of adjudicated abused or neglected child.

A. If not held in conjunction with the adjudicatory hearing, the dispositional hearing shall be commenced within thirty days after the conclusion of the adjudicatory hearing. At the conclusion of the dispositional hearing, the court shall make and include in the dispositional judgment its findings on the following:

(1) the interaction and interrelationship of the child with the child's parent, siblings and any other person who may significantly affect the child's best interest;

(2) the child's adjustment to the child's home, school and community;

(3) the mental and physical health of all individuals involved;

(4) the wishes of the child as to the child's placement;

(5) the wishes of the child's parent, guardian or custodian as to the child's custody;

(6) whether reasonable efforts have been made by the department to identify, locate and give notice to all grandparents and other relatives and to conduct home studies on any appropriate relative who expresses an interest in providing care for the child. If the court finds that reasonable efforts in these areas have not been made, the court may make supplemental orders as necessary and may reconsider the matter at the initial judicial review and subsequent periodic review hearings;

(7) whether consideration has been given to the child's familial identity and connections;

(8) whether there exists a relative of the child or other individual who, after study by the department, is found to be qualified to receive and care for the child;

(9) the availability of services recommended in the case plan prepared as a part of the predisposition study in accordance with the provisions of Section 32A-4-21 NMSA 1978;

(10) the ability of the parent to care for the child in the home so that no harm will result to the child;

(11) whether reasonable efforts were made by the department to prevent removal of the child from the home prior to placement in substitute care and whether reasonable efforts were made to attempt reunification of the child with the natural parent;

(12) whether reasonable efforts were made by the department to place siblings in custody together, unless such joint placement would be contrary to the safety or well-being of any of the siblings in custody, and whether any siblings not jointly placed have been provided reasonable visitation or other ongoing interaction, unless visitation or other ongoing interaction would be contrary to the safety or well-being of any of the siblings; and

(13) if the child is an Indian child, whether the placement preferences set forth in the federal Indian Child Welfare Act of 1978 or the placement preferences of the child's Indian tribe have been followed and whether the Indian child's case plan provides for maintaining the Indian child's cultural ties. When placement preferences have not been followed, good cause for noncompliance shall be clearly stated and supported.

B. If a child is found to be neglected or abused, the court may enter its judgment making any of the following dispositions to protect the welfare of the child:

(1) permit the child to remain with the child's parent, guardian or custodian, subject to those conditions and limitations the court may prescribe;

(2) place the child under protective supervision of the department; or

(3) transfer legal custody of the child to one of the following:

(a) the noncustodial parent, if it is found to be in the child's best interest; or

(b) the department.

C. If a child is found to be neglected or abused, in its dispositional judgment the court shall also order the department to implement and the child's parent, guardian or custodian to cooperate with any case plan approved by the court. Reasonable efforts shall be made to preserve and reunify the family, with the paramount concern being the child's health and safety. The court may determine that reasonable efforts are not required to be made when the court finds that:

(1) the efforts would be futile; or

(2) the parent, guardian or custodian has subjected the child to aggravated circumstances.

D. Any parent, guardian or custodian of a child who is placed in the legal custody of the department or other person pursuant to Subsection B of this section shall have reasonable rights of visitation with the child as determined by the court, unless the court finds that the best interests of the child preclude any visitation.

E. The court may order reasonable visitation between a child placed in the custody of the department and the child's siblings or any other person who may significantly affect the child's best interest, if the court finds the visitation to be in the child's best interest.

F. Unless a child found to be neglected or abused is also found to be delinquent, the child shall not be confined in an institution established for the long-term care and rehabilitation of delinquent children.

G. When the court vests legal custody in an agency, institution or department, the court shall transmit with the dispositional judgment copies of the clinical reports, the predisposition study and report and any other information it has pertinent to the care and treatment of the child.

H. Prior to a child being placed in the custody or protective supervision of the department, the department shall be provided with reasonable oral or written notification and an opportunity to be heard. At any hearing held pursuant to this subsection, the department may appear as a party.

I. When a child is placed in the custody of the department, the department shall investigate whether the child is eligible for enrollment as a member of an Indian tribe and, if so, the department shall pursue the enrollment on the child's behalf.

J. When the court determines pursuant to Subsection C of this section that no reasonable efforts at reunification are required, the court shall conduct, within thirty days, a permanency hearing as described in Section 32A-4-25.1 NMSA 1978. Reasonable efforts shall be made to implement and finalize the permanency plan in a timely manner.

History: 1978 Comp., 32A-4-22, enacted by Laws 1993, ch. 77, 116; 1997, ch. 34, 6; 1999, ch. 77, 7; 2005, ch. 189, 47; 2009, ch. 239, 42; 2016, ch. 54, 6.



Section 32A-4-23 - Disposition of a child with a mental disorder or a developmental disability in a proceeding under the Abuse and Neglect Act.

32A-4-23. Disposition of a child with a mental disorder or a developmental disability in a proceeding under the Abuse and Neglect Act.

A. If in a hearing, at any stage of a proceeding on a neglect or abuse petition, the evidence indicates that a child has a mental disorder or a developmental disability, the court shall adjudicate the issue of neglect or abuse under the provisions of the Children's Code [32A-1-1 NMSA 1978].

B. When a child in department custody needs involuntary placement for residential mental health or developmental disability services as a result of a mental disorder or developmental disability, the department shall petition for that child's placement pursuant to the provisions of the Children's Mental Health and Developmental Disabilities Act [32A-6-1 NMSA 1978].

C. Any child in department custody who is placed for residential treatment or habilitation pursuant to the provisions of the Children's Mental Health and Developmental Disabilities Act shall remain in the legal custody of the department while in residential treatment or habilitation or until further order of the court.

D. A court hearing for consideration of an involuntary placement of a child for residential treatment or habilitation, when the child is subject to the provisions of the Abuse and Neglect Act, may be heard by the court as part of the abuse or neglect proceedings or may be heard in a separate proceeding. All parties to the abuse or neglect proceedings shall be provided with notice of the involuntary placement hearing.

E. A guardian ad litem appointed pursuant to the Abuse and Neglect Act shall serve as a guardian ad litem for a child for the purposes of the Children's Mental Health and Developmental Disabilities Act. When a child is fourteen years of age or older, the child shall be represented by an attorney unless, after consultation between the child and the child's attorney, the child elects to be represented by counsel appointed in the proceedings under the Children's Mental Health and Developmental Disabilities Act.

F. When a child is subject to the provisions of the Abuse and Neglect Act and is receiving residential treatment or habilitation services, any documentation required pursuant to the Children's Mental Health and Developmental Disabilities Act shall be filed with the court as part of the abuse or neglect proceeding. A review of the child's placement in a residential treatment or habilitation program shall occur in the same manner and within the same time requirements as provided in the Children's Mental Health and Developmental Disabilities Act.

G. The clerk of the court shall maintain a separate section within an abuse or neglect file for documents pertaining to actions taken under the Children's Mental Health and Developmental Disabilities Act.

H. A child subject to the provisions of the Abuse and Neglect Act who receives treatment in a residential treatment or habilitation program shall enjoy all the substantive and procedural rights set forth in the Children's Mental Health and Developmental Disabilities Act.

History: 1978 Comp., 32A-4-23, enacted by Laws 1993, ch. 77, 117; 1995, ch. 206, 23; 2005, ch. 189, 48.



Section 32A-4-23.1 - Disposition of an undocumented immigrant child in a proceeding under the Abuse and Neglect Act.

32A-4-23.1. Disposition of an undocumented immigrant child in a proceeding under the Abuse and Neglect Act.

A. Whenever the court adjudicates that a child is abused or neglected, the department shall determine the child's immigration status. At the first judicial review, the department shall report the child's immigration status to the court. Services to children alleged to have been abused, neglected or abandoned must be provided without regard to the immigration status of the child except where immigration status is explicitly set forth as a statutory or regulatory condition of coverage or eligibility.

B. If the child is an undocumented immigrant, the department shall include in the treatment plan a recommendation as to whether the permanency plan for the child includes reuniting the child with the child's parents and whether it is in the child's best interest to be returned to the child's country of origin. If the permanency plan does not include reunification and the department does not recommend that the child be returned to the country of origin, the department shall determine whether the child may be eligible for special immigrant juvenile status under federal law.

C. If the child is eligible for special immigrant juvenile status, the department shall move the court for a special immigrant juvenile status order containing the necessary findings to establish that the child meets the criteria for federal special immigrant juvenile status. The department's motion shall include a statement of the express wishes of the child, as expressed by the child or the child's guardian ad litem or attorney.

D. After consultation with the child and the child's guardian ad litem or attorney, the department shall determine whether the child's best interests would be served by the filing of a petition for special immigrant juvenile status and application for adjustment of status and if in the child's best interest, within sixty days after an entry of the special immigrant juvenile status order, the department shall file a petition for special immigrant juvenile status and an application for adjustment of status on behalf of the child.

E. If a petition and application have been filed and the petition and application have not been granted by the time the child reaches eighteen years of age, the court may retain jurisdiction over the case for the sole purpose of ensuring that the child continues to satisfy the requirements for classification as a special immigrant juvenile.

F. Review hearings for the child shall be set solely for the purpose of confirming that the child continues to satisfy such requirements and determining the status of the petition and application.

G. The court's jurisdiction terminates upon the final decision of the federal authorities.

H. Retention of jurisdiction in this instance does not affect the transition services available to the child.

I. The court may not retain jurisdiction of the case after the immigrant child's twenty-first birthday.

J. In a judicial review report provided to the court for a child for whom the court has granted the special immigrant juvenile status order described in Subsection C of this section, the court shall be advised of the status of the petition and application process concerning the child.

History: 1978 Comp., 32A-4-23.1, as enacted by Laws 2009, ch. 239, 43.



Section 32A-4-24 - Limitations on dispositional judgments; modification, termination or extension of court orders.

32A-4-24. Limitations on dispositional judgments; modification, termination or extension of court orders.

A. A judgment vesting legal custody of a child in an agency shall remain in force for an indeterminate period not exceeding two years from the date entered.

B. A judgment vesting legal custody of a child in an individual, other than the child's parent or permanent guardian, shall remain in force for two years from the date entered, unless sooner terminated by court order.

C. A judgment vesting legal custody of a child in the child's parent or a permanent guardian shall remain in force for an indeterminate period from the date entered until terminated by court order or until the child is emancipated or reaches the age of majority.

D. At any time prior to expiration, a judgment vesting legal custody or granting protective supervision may be modified, revoked or extended on motion by any party, including the child by and through the child's guardian ad litem.

E. Prior to the expiration of a judgment transferring legal custody to an agency, the court may extend the judgment for additional periods of one year if it finds that the extension is necessary to safeguard the welfare of the child or the public interest.

F. When a child reaches eighteen years of age, all neglect and abuse orders affecting the child then in force automatically terminate except as provided in Section 32A-4-23.1 NMSA 1978 and Subsection D of Section 32A-4-25.3 NMSA 1978. The termination of the orders shall not disqualify a child from eligibility for transitional services.

History: 1978 Comp., 32A-4-24, enacted by Laws 1993, ch. 77, 118; 2009, ch. 239, 44.



Section 32A-4-25 - Periodic judicial review of dispositional judgments.

32A-4-25. Periodic judicial review of dispositional judgments.

A. The initial judicial review shall be held within sixty days of the disposition. At the initial judicial review, the parties shall demonstrate to the court efforts made to implement the treatment plan approved by the court in its dispositional order. The court shall determine the extent to which the treatment plan has been implemented and make supplemental orders as necessary to ensure compliance with the treatment plan and the safety of the child. Prior to the initial judicial review, the department shall submit a copy of the adjudicatory order, the dispositional order and notice of the initial judicial review to the council. The staff of the council, or an entity contracting with the council, shall review the case. If the staff or contracting entity determines that the case meets the criteria established in council rules, the staff or contracting entity shall designate the case for review by a substitute care review board. A representative of the substitute care review board, if designated, shall be permitted to attend and comment to the court.

B. The court shall conduct subsequent periodic judicial reviews of the dispositional order within six months of the conclusion of the permanency hearing or, if a motion has been filed for termination of parental rights or permanent guardianship, within six months of the decision on that motion and every six months thereafter. Prior to a subsequent periodic judicial review, the department shall submit a progress report to the council or any designated substitute care review board. Prior to any judicial review by the court pursuant to this section, the substitute care review board may review the dispositional order or the continuation of the order and the department's progress report and report its findings and recommendations to the court.

C. Judicial review pursuant to this section may be carried out by either of the following:

(1) a judicial review hearing conducted by the court; or

(2) a judicial review hearing conducted by a special master appointed by the court; provided, however, that the court approve any findings made by the special master.

D. The children's court attorney shall give notice of the time, place and purpose of any judicial review hearing held pursuant to Subsection A, B or C of this section to:

(1) all parties, including:

(a) the child alleged to be neglected or abused or in need of court-ordered services, by and through the child's guardian ad litem or attorney;

(b) the child's parent, guardian or custodian, who has allegedly neglected or abused the child or is in need of court-ordered services; and

(c) any other person made a party by the court;

(2) the child's foster parent or substitute care provider;

(3) the child's court-appointed special advocate; and

(4) if designated by the council, the substitute care review board.

E. At any subsequent judicial review hearing held pursuant to Subsection B of this section, the department and all parties given notice pursuant to Subsection D of this section shall have the opportunity to present evidence and to cross-examine witnesses. At the hearing, the department shall show that it has made reasonable effort to implement any treatment plan approved by the court in its dispositional order and shall present a treatment plan consistent with the purposes of the Children's Code for any period of extension of the dispositional order. The respondent shall demonstrate to the court that efforts to comply with the treatment plan approved by the court in its dispositional order and efforts to maintain contact with the child were diligent and made in good faith. The court shall determine the extent of compliance with the treatment plan and whether progress is being made toward establishing a stable and permanent placement for the child.

F. The Rules of Evidence shall not apply to hearings held pursuant to this section. The court may admit testimony by any person given notice of the hearing who has information about the status of the child or the status of the treatment plan.

G. At the conclusion of any hearing held pursuant to this section, the court shall make findings of fact and conclusions of law.

H. When the child is an Indian child, the court shall determine during review of a dispositional order whether the placement preferences set forth in the federal Indian Child Welfare Act of 1978 or the placement preferences of the child's Indian tribe were followed and whether the child's treatment plan provides for maintaining the child's cultural ties. When placement preferences have not been followed, good cause for noncompliance shall be clearly stated and supported.

I. Based on its findings at a judicial review hearing held pursuant to Subsection B of this section, the court shall order one of the following dispositions:

(1) dismiss the action and return the child to the child's parent without supervision if the court finds that conditions in the home that led to abuse have been corrected and it is now safe for the return of the abused child;

(2) permit the child to remain with the child's parent, guardian or custodian subject to those conditions and limitations the court may prescribe, including protective supervision of the child by the department;

(3) return the child to the child's parent and place the child under the protective supervision of the department;

(4) transfer or continue legal custody of the child to:

(a) the noncustodial parent, if that is found to be in the child's best interests;

(b) a relative or other individual who, after study by the department or other agency designated by the court, is found by the court to be qualified to receive and care for the child and is appointed as a permanent guardian of the child; or

(c) the department, subject to the provisions of Paragraph (6) of this subsection;

(5) continue the child in the legal custody of the department with or without any required parental involvement in a treatment plan. Reasonable efforts shall be made to preserve and reunify the family, with the paramount concern being the child's health and safety unless the court finds that such efforts are not required. The court may determine that reasonable efforts are not required to be made when the court finds that:

(a) the efforts would be futile; or

(b) the parent, guardian or custodian has subjected the child to aggravated circumstances;

(6) make additional orders regarding the treatment plan or placement of the child to protect the child's best interests if the court determines the department has failed in implementing any material provision of the treatment plan or abused its discretion in the placement or proposed placement of the child; or

(7) if during a judicial review the court finds that the child's parent, guardian or custodian has not complied with the court-ordered treatment plan, the court may order:

(a) the child's parent, guardian or custodian to show cause why the parent, guardian or custodian should not be held in contempt of court; or

(b) a hearing on the merits of terminating parental rights.

J. Dispositional orders entered pursuant to this section shall remain in force for a period of six months, except for orders that provide for transfer of the child to the child's noncustodial parent or to a permanent guardian.

K. When the court determines, pursuant to Paragraph (5) of Subsection I of this section, that no reasonable efforts at reunification are required, the court shall conduct, within thirty days, a permanency hearing as described in Section 32A-4-25.1 NMSA 1978. The department shall make reasonable efforts to place the child in a timely manner in accordance with the permanency plan and to complete whatever steps are necessary to finalize the permanent placement of the child.

History: 1978 Comp., 32A-4-25, enacted by Laws 1993, ch. 77, 119; 1995, ch. 206, 24; 1997, ch. 34, 7; 1999, ch. 77, 8; 2005, ch. 189, 49; 2009, ch. 239, 45; 2016, ch. 60, 2.



Section 32A-4-25.1 - Permanency hearings; permanency review hearings.

32A-4-25.1. Permanency hearings; permanency review hearings.

A. A permanency hearing shall be commenced within six months of the initial judicial review of a child's dispositional order or within twelve months of a child entering foster care pursuant to Subsection D [E] of this section, whichever occurs first. Prior to the initial permanency hearing:

(1) the department shall submit a copy of any continuation of the dispositional order and notice of hearing to the council or any substitute care review board designated pursuant to Section 32A-8-5 NMSA 1978;

(2) the department shall submit a progress report to any designated substitute care review board;

(3) all parties to the hearing shall attend a mandatory meeting and attempt to settle issues attendant to the permanency hearing and develop a proposed treatment plan that serves the child's best interest; and

(4) any designated substitute care review board may review the child's case and the department's progress report and report its findings and recommendations to the court.

B. At the permanency hearing, all parties shall have the opportunity to present evidence and to cross-examine witnesses. At the conclusion of the permanency hearing, the court shall order one of the following permanency plans for the child:

(1) reunification;

(2) placement for adoption after the parents' rights have been relinquished or terminated or after a motion has been filed to terminate parental rights;

(3) placement with a person who will be the child's permanent guardian;

(4) placement in the legal custody of the department with the child placed in the home of a fit and willing relative; or

(5) placement in the legal custody of the department under a planned permanent living arrangement, provided that there is substantial evidence that none of the above plans is appropriate for the child.

C. If the court adopts a permanency plan of reunification, the court shall adopt a plan for transitioning the child home within a reasonable period depending on the facts and circumstances of the case, but not to exceed six months, and schedule a permanency review hearing within three months. If the child is reunified, the subsequent hearing may be vacated.

D. At the permanency review hearing, all parties and the child's guardian ad litem or attorney shall have the opportunity to present evidence and cross-examine witnesses. Based on the evidence, the court shall:

(1) change the plan from reunification to one of the alternative plans provided in Subsection B of this section;

(2) dismiss the case and return custody of the child to the child's parent, guardian or custodian;

(3) continue legal custody of the child in the department to complete a transition home to the child's parent, guardian or custodian and continue the case plan for not more than six months, after which the case shall be dismissed unless the plan is changed as provided in Paragraph (1) of this subsection; or

(4) return the child to the custody of the child's parent, guardian or custodian, subject to any conditions or limitations as the court may prescribe, including protective supervision of the child by the department and continuation of the case plan for not more than six months, after which the case shall be dismissed. The department may seek removal of a child from the home by obtaining an order in the pending case or by seeking emergency removal under Section 32A-4-6 NMSA 1978 during the period of protective supervision if the child's best interest requires such action. When a child is removed in this situation, a permanency hearing shall be scheduled within thirty days of the child coming back into the department's legal custody.

E. The court shall hold a permanency hearing and adopt a permanency plan for a child within twelve months of the child entering foster care. For purposes of this section, a child shall be considered to have entered foster care on the earlier of:

(1) the date of the first judicial finding that the child has been abused or neglected; or

(2) sixty days after the date on which the child was removed from the home.

F. The court shall hold permanency hearings every twelve months when a child is in the legal custody of the department.

G. The children's court attorney shall give notice of the time, place and purpose of any permanency hearing or permanency review hearing held pursuant to this section to:

(1) all parties, including:

(a) the child alleged to be neglected or abused or in need of court-ordered services, by and through the child's guardian ad litem or attorney;

(b) the child's parent, guardian or custodian, who has allegedly neglected or abused the child or is in need of court-ordered services; and

(c) any other person made a party by the court;

(2) the child's foster parent or substitute care provider;

(3) the child's court-appointed special advocate; and

(4) if designated by the council, the substitute care review board.

H. The Rules of Evidence shall not apply to permanency hearings. The court may admit testimony by any person given notice of the permanency hearing who has information about the status of the child or the status of the treatment plan. All testimony shall be subject to cross-examination.

History: Laws 1997, ch. 34, 8; 2005, ch. 189, 50; 2009, ch. 239, 46; 2016, ch. 54, 7; 2016, ch. 60, 3.



Section 32A-4-25.2 - Transition services.

32A-4-25.2. Transition services.

A. Prior to a child's reaching seventeen years of age, the department shall meet with the child, the child's attorney and others of the child's choosing, including biological family members, to develop a transition plan. The department shall assist the child in identifying and planning to meet the child's needs after the child's eighteenth birthday, including housing, education, employment or income, health and mental health, local opportunities for mentors and continuing support services.

B. The department shall present the child's proposed transition plan to the court at the first hearing scheduled after the child's seventeenth birthday.

C. The court shall order a transition plan for the child. The transition plan approved by the court shall be reviewed at every subsequent review and permanency hearing.

History: 1978 Comp., 32A-4-25.2, as enacted by Laws 2009, ch. 239, 47.



Section 32A-4-25.3 - Discharge hearing.

32A-4-25.3. Discharge hearing.

A. At the last review or permanency hearing held prior to the child's eighteenth birthday, the court shall review the transition plan and shall determine whether the department has made reasonable efforts to implement the requirements of Subsection B of this section.

B. The court shall determine:

(1) whether written information concerning the child's family history, the whereabouts of any sibling if appropriate and education and health records have been provided to the child;

(2) whether the child's social security card, certified birth certificate, state-issued identification card, death certificate of a parent and proof of citizenship or residence have been provided to the child;

(3) whether assistance in obtaining medicaid has been provided to the child, unless the child is ineligible for medicaid; and

(4) whether referral for a guardianship or limited guardianship if the child is incapacitated has been made.

C. If the court finds that the department has not made reasonable efforts to meet all the requirements of Subsection B of this section and that termination of jurisdiction would be harmful to the young adult, the court may continue to exercise its jurisdiction for a period not to exceed one year from the child's eighteenth birthday. The young adult must consent to continued jurisdiction of the court. The court may dismiss the case at any time after the child's eighteenth birthday for good cause.

History: 1978 Comp., 32A-4-25.3, as enacted by Laws 2009, ch. 239, 48.



Section 32A-4-26 - Parental responsibility.

32A-4-26. Parental responsibility.

A. The court shall order the parent to pay the reasonable costs of support and maintenance of the child that the parent is financially able to pay if a child is adjudicated to be neglected or abused and the court orders the child placed with an agency or individual other than the parent. The court may use the child support guidelines set forth in Section 40-4-11.1 NMSA 1978 to calculate a reasonable payment.

B. The court may enforce any of its orders issued pursuant to this section by use of its contempt power.

History: 1978 Comp., 32A-4-26, enacted by Laws 1993, ch. 77, 120.



Section 32A-4-27 - Intervention; persons permitted to intervene.

32A-4-27. Intervention; persons permitted to intervene.

A. At any stage of an abuse or neglect proceeding, a person described in this subsection may be permitted to intervene as a party with a motion for affirmative relief:

(1) a foster parent whom the child has resided with for at least six months;

(2) a relative within the fifth degree of consanguinity with whom the child has resided;

(3) a stepparent with whom the child has resided; or

(4) a person who wishes to become the child's permanent guardian.

B. When determining whether a person described in Subsection A of this section should be permitted to intervene, the court shall consider:

(1) the person's rationale for the purposed intervention; and

(2) whether intervention is in the best interest of the child.

C. When the court determines that the child's best interest will be served as a result of intervention by a person described in Subsection A of this section, the court may permit intervention unless the party opposing intervention can demonstrate that a viable plan for reunification with the respondents is in progress and that intervention could impede the progress of the reunification plan.

D. The persons described in this subsection shall be permitted to intervene during any stage of an abuse or neglect proceeding:

(1) a parent of the child who is not named in the petition alleging abuse or neglect; and

(2) when the child is an Indian child, the child's Indian tribe.

E. The child's foster parent shall be permitted to intervene when:

(1) the foster parent desires to adopt the child;

(2) the child has resided with the foster parent for at least six months within the year prior to the termination of parental rights;

(3) a motion for termination of parental rights has been filed by a person other than the foster parent; and

(4) bonding between the child and the child's foster parent is alleged as a reason for terminating parental rights in the motion for termination of parental rights.

F. The foster parent, preadoptive parent or relative providing care for the child shall be given notice of, and an opportunity to be heard in, any review or hearing with respect to the child, except that this subsection shall not be construed to require that any foster parent, preadoptive parent or relative providing care for the child be made a party to such a review or hearing solely on the basis of the notice and opportunity to be heard.

History: 1978 Comp., 32A-4-27, enacted by Laws 1993, ch. 77, 121; 1999, ch. 77, 9.



Section 32A-4-28 - Termination of parental rights; adoption decree.

32A-4-28. Termination of parental rights; adoption decree.

A. In proceedings to terminate parental rights, the court shall give primary consideration to the physical, mental and emotional welfare and needs of the child, including the likelihood of the child being adopted if parental rights are terminated.

B. The court shall terminate parental rights with respect to a child when:

(1) there has been an abandonment of the child by his parents;

(2) the child has been a neglected or abused child as defined in the Abuse and Neglect Act and the court finds that the conditions and causes of the neglect and abuse are unlikely to change in the foreseeable future despite reasonable efforts by the department or other appropriate agency to assist the parent in adjusting the conditions that render the parent unable to properly care for the child. The court may find in some cases that efforts by the department or another agency are unnecessary, when:

(a) there is a clear showing that the efforts would be futile; or

(b) the parent has subjected the child to aggravated circumstances; or

(3) the child has been placed in the care of others, including care by other relatives, either by a court order or otherwise and the following conditions exist:

(a) the child has lived in the home of others for an extended period of time;

(b) the parent-child relationship has disintegrated;

(c) a psychological parent-child relationship has developed between the substitute family and the child;

(d) if the court deems the child of sufficient capacity to express a preference, the child no longer prefers to live with the natural parent;

(e) the substitute family desires to adopt the child; and

(f) a presumption of abandonment created by the conditions described in Subparagraphs (a) through (e) of this paragraph has not been rebutted.

C. A finding by the court that all of the conditions set forth in Subparagraphs (a) through (f) of Paragraph (3) of Subsection B of this section exist shall create a rebuttable presumption of abandonment.

D. The department shall not file a motion, and shall not join a motion filed by another party, to terminate parental rights when the sole factual basis for the motion is that a child's parent is incarcerated.

E. The termination of parental rights involving a child subject to the federal Indian Child Welfare Act of 1978 shall comply with the requirements of that act.

F. If the court finds that parental rights should be terminated; that the requirements for the adoption of a child have been satisfied; that the prospective adoptive parent is a party to the action; and that good cause exists to waive the filing of a separate petition for adoption, the court may proceed to grant adoption of the child, absent an appeal of the termination of parental rights. The court shall not waive any time requirements set forth in the Adoption Act [32A-5-1 NMSA 1978] unless the termination of parental rights occurred pursuant to the provisions of Paragraph (3) of Subsection B of this section. The court may enter a decree of adoption only after finding that the party seeking to adopt the child has satisfied all of the requirements set forth in the Adoption Act. Unless otherwise stipulated by all parties, an adoption decree shall take effect sixty days after the termination of parental rights, to allow the department sufficient time to provide counseling for the child and otherwise prepare the child for the adoption. The adoption decree shall conform to the requirements of the Adoption Act and shall have the same force and effect as other adoption decrees entered pursuant to that act. The court clerk shall assign an adoption case number to the adoption decree.

History: 1978 Comp., 32A-4-28, enacted by Laws 1993, ch. 77, 122; 1995, ch. 206, 25; 1997, ch. 34, 9; 1999, ch. 77, 10; 2001, ch. 41, 1; 2005, ch. 189, 51.



Section 32A-4-29 - Termination procedure.

32A-4-29. Termination procedure.

A. A motion to terminate parental rights may be filed at any stage of the abuse or neglect proceeding by a party to the proceeding.

B. The motion for termination of parental rights shall set forth:

(1) the date, place of birth and marital status of the child, if known;

(2) the grounds for termination and the facts and circumstances supporting the grounds for termination;

(3) the names and addresses of the persons or authorized agency or agency officer to whom legal custody might be transferred;

(4) whether the child resides or has resided with a foster parent who desires to adopt this child;

(5) whether the motion is in contemplation of adoption;

(6) the relationship or legitimate interest of the moving party to the child; and

(7) whether the child is subject to the federal Indian Child Welfare Act of 1978 and, if so:

(a) the tribal affiliations of the child's parents;

(b) the specific actions taken by the moving party to notify the parents' tribes and the results of the contacts, including the names, addresses, titles and telephone numbers of the persons contacted. Copies of any correspondence with the tribes shall be attached as exhibits to the petition; and

(c) what specific efforts were made to comply with the placement preferences set forth in the federal Indian Child Welfare Act of 1978 or the placement preferences of the appropriate Indian tribes.

C. Notice of the filing of the motion, accompanied by a copy of the motion, shall be served by the moving party on all other parties, the foster parent, preadoptive parent or relative providing care for the child with whom the child is residing, foster parents with whom the child has resided for six months within the previous twelve months, the custodian of the child, any person appointed to represent any party and any other person the court orders. Service shall be in accordance with the Children's Court Rules [10-101 NMRA 1978] for the service of motions, except that foster parents and attorneys of record in this proceeding shall be served by certified mail. The notice shall state specifically that the person served shall file a written response to the motion within twenty days if the person intends to contest the termination. In any case involving a child subject to the federal Indian Child Welfare Act of 1978, notice shall also be sent by certified mail to the tribes of the child's parents and upon any "Indian custodian" as that term is defined in 25 U.S.C. Section 1903(6). Further notice shall not be required on a parent who has been provided notice previously pursuant to Section 32A-4-17 NMSA 1978 and who failed to make an appearance.

D. When a motion to terminate parental rights is filed, the moving party shall request a hearing on the motion. The hearing date shall be at least thirty days, but no more than sixty days, after service is effected upon the parties entitled to service under this section. The moving party shall also file a motion for court-ordered mediation between the parent and any prospective adoptive parent to discuss an open adoption agreement. If an open adoption agreement is reached at any time before termination of parental rights, it shall be made a part of the court record.

E. In any action for the termination of parental rights brought by a party other than the department and involving a child in the legal custody of the department, the department may:

(1) litigate a motion for the termination of parental rights that was initially filed by another party; or

(2) move that the motion for the termination of parental rights be found premature and denied.

F. When a motion to terminate parental rights is filed, the department shall perform concurrent planning.

G. When a child has been in foster care for not less than fifteen of the previous twenty-two months, the department shall file a motion to terminate parental rights, unless:

(1) a parent has made substantial progress toward eliminating the problem that caused the child's placement in foster care; it is likely that the child will be able to safely return to the parent's home within three months; and the child's return to the parent's home will be in the child's best interests;

(2) the child has a close and positive relationship with a parent and a permanent plan that does not include termination of parental rights will provide the most secure and appropriate placement for the child;

(3) the child is fourteen years of age or older, is firmly opposed to termination of parental rights and is likely to disrupt an attempt to place the child with an adoptive family;

(4) a parent is terminally ill, but in remission, and does not want parental rights to be terminated; provided that the parent has designated a guardian for the child;

(5) the child is not capable of functioning if placed in a family setting. In such a case, the court shall reevaluate the status of the child every ninety days unless there is a final court determination that the child cannot be placed in a family setting;

(6) grounds do not exist for termination of parental rights;

(7) the child is an unaccompanied, refugee minor and the situation regarding the child involves international legal issues or compelling foreign policy issues;

(8) adoption is not an appropriate plan for the child; or

(9) the parent's incarceration or participation in a court-ordered residential substance abuse treatment program constitutes the primary factor in the child's placement in substitute care and termination of parental rights is not in the child's best interest.

H. For purposes of this section, a child shall be considered to have entered foster care on the earlier of:

(1) the date of the first judicial finding that the child has been abused or neglected; or

(2) the date that is sixty days after the date on which the child was removed from the home.

I. The grounds for any attempted termination shall be proved by clear and convincing evidence. In any proceeding involving a child subject to the federal Indian Child Welfare Act of 1978, the grounds for any attempted termination shall be proved beyond a reasonable doubt and shall meet the requirements set forth in 25 U.S.C. Section 1912(f).

J. When the court terminates parental rights, it shall appoint a custodian for the child and fix responsibility for the child's support.

K. In any termination proceeding involving a child subject to the federal Indian Child Welfare Act of 1978, the court shall in any termination order make specific findings that the requirements of that act have been met.

L. A judgment of the court terminating parental rights divests the parent of all legal rights and privileges and dispenses with both the necessity for the consent to or receipt of notice of any subsequent adoption proceeding concerning the child. A judgment of the court terminating parental rights shall not affect the child's rights of inheritance from and through the child's biological parents.

M. When the court denies a motion to terminate parental rights, the court shall issue appropriate orders immediately. The court shall direct the parties to file a stipulated order and interim plan or a request for hearing within thirty days of the date of the hearing denying the termination of parental rights.

History: 1978 Comp., 32A-4-29, enacted by Laws 1993, ch. 77, 123; 1997, ch. 34, 10; 1999, ch. 77, 11; 2001, ch. 315, 1; 2003, ch. 108, 1; 2005, ch. 189, 52; 2009, ch. 239, 49.



Section 32A-4-30 - Attorney fees.

32A-4-30. Attorney fees.

The court may order the department to pay attorney fees for the child's guardian ad litem or attorney if:

A. the child is in the legal custody of the department;

B. the child's guardian ad litem or the child, through the child's attorney:

(1) requests in writing that the department move for the termination of parental rights;

(2) gives the department written notice that if the department does not move for termination of parental rights, the guardian ad litem or the child, through the child's attorney, intends to move for the termination of parental rights and seek an award of attorney fees;

(3) successfully moves for the termination of parental rights; and

(4) applies to the court for an award of attorney fees; and

C. the department refuses to litigate the motion for the termination of parental rights or fails to act in a timely manner.

History: 1978 Comp., 32A-4-30, enacted by Laws 1993, ch. 77, 124; 2005, ch. 189, 53.



Section 32A-4-31 - Permanent guardianship of a child.

32A-4-31. Permanent guardianship of a child.

A. In proceedings for permanent guardianship, the court shall give primary consideration to the physical, mental and emotional welfare and needs of the child. Permanent guardianship vests in the guardian all rights and responsibilities of a parent, other than those rights and responsibilities of the natural or adoptive parent, if any, set forth in the decree of permanent guardianship.

B. Any adult, including a relative or foster parent, may be considered as a permanent guardian, provided that the department grants consent to the guardianship if the child is in the legal custody of the department. An agency or institution may not be a permanent guardian. The court shall appoint a person nominated by the child, if the minor is fourteen years of age or older, unless the court finds the appointment contrary to the best interests of the child.

C. The court may establish a permanent guardianship between a child and the guardian when the prospective guardianship is in the child's best interest and when:

(1) the child has been adjudicated as an abused or neglected child;

(2) the department has made reasonable efforts to reunite the parent and child and further efforts by the department would be unproductive;

(3) reunification of the parent and child is not in the child's best interests because the parent continues to be unwilling or unable to properly care for the child; and

(4) the likelihood of the child being adopted is remote or it is established that termination of parental rights is not in the child's best interest.

History: 1978 Comp., 32A-4-31, enacted by Laws 1993, ch. 77, 125; 2005, ch. 189, 54.



Section 32A-4-32 - Permanent guardianship; procedure.

32A-4-32. Permanent guardianship; procedure.

A. A motion for permanent guardianship may be filed by any party.

B. A motion for permanent guardianship shall set forth:

(1) the date, place of birth and marital status of the child, if known;

(2) the facts and circumstances supporting the grounds for permanent guardianship;

(3) the name and address of the prospective guardian and a statement that the person agrees to accept the duties and responsibilities of guardianship;

(4) the basis for the court's jurisdiction;

(5) the relationship of the child to the petitioner and the prospective guardian; and

(6) whether the child is subject to the federal Indian Child Welfare Act of 1978 and, if so:

(a) the tribal affiliations of the child's parents;

(b) the specific actions taken by the petitioner to notify the parents' tribe and the results of the contacts, including the names, addresses, titles and telephone numbers of the persons contacted. Copies of any correspondence with the tribes shall be attached as exhibits to the petition; and

(c) what specific efforts were made to comply with the placement preferences set forth in the federal Indian Child Welfare Act of 1978 or the placement preferences of the appropriate Indian tribes.

C. If the motion is not filed by the prospective guardian, the motion shall be verified by the prospective guardian.

D. Notice of the filing of the motion, accompanied by a copy of the motion, shall be served by the moving party on any parent who has not previously been made a party to the proceeding, the parents of the child, foster parents with whom the child is residing, the foster parent, preadoptive parent or relative providing care for the child with whom the child has resided for six months, the child's custodian, the department, any person appointed to represent any party, including the child's guardian ad litem, and any other person the court orders provided with notice. Service shall be in accordance with the Children's Court Rules [10-101 NMRA] for the service of motions. In a case involving a child subject to the federal Indian Child Welfare Act of 1978, notice shall also be sent by certified mail to the Indian tribes of the child's parents and to any "Indian custodian" as that term is defined in 25 U.S.C. Section 1903(6). Further notice shall not be required to a parent who has been provided notice previously pursuant to Section 32A-4-17 NMSA 1978 and who failed to make an appearance.

E. The grounds for permanent guardianship shall be proved by clear and convincing evidence. The grounds for permanent guardianship shall be proved beyond a reasonable doubt and meet the requirements of 25 U.S.C. Section 1912(f) in any proceeding involving a child subject to the federal Indian Child Welfare Act of 1978.

F. A judgment of the court vesting permanent guardianship with an individual divests the biological or adoptive parent of legal custody or guardianship of the child, but is not a termination of the parent's rights. A child's inheritance rights from and through the child's biological or adoptive parents are not affected by this proceeding.

G. Upon a finding that grounds exist for a permanent guardianship, the court may incorporate into the final order provisions for visitation with the natural parents, siblings or other relatives of the child and any other provision necessary to rehabilitate the child or provide for the child's continuing safety and well-being.

H. The court shall retain jurisdiction to enforce its judgment of permanent guardianship.

I. Any party may make a motion for revocation of the order granting guardianship when there is a significant change of circumstances, including:

(1) the child's parent is able and willing to properly care for the child; or

(2) the child's guardian is unable to properly care for the child.

J. The court shall appoint a guardian ad litem for the child in all proceedings for the revocation of permanent guardianship if the child is under the age of fourteen. The court shall appoint an attorney for the child in all proceedings for the revocation of permanent guardianship if the child is fourteen years of age or older at the inception of the proceedings.

K. The court may revoke the order granting guardianship when a significant change of circumstances has been proven by clear and convincing evidence and it is in the child's best interests to revoke the order granting guardianship.

History: 1978 Comp., 32A-4-32, enacted by Laws 1993, ch. 77, 126; 1999, ch. 77, 12; 2005, ch. 189, 55; 2009, ch. 239, 50.



Section 32A-4-33 - Confidentiality; records; penalty.

32A-4-33. Confidentiality; records; penalty.

A. All records or information concerning a party to a neglect or abuse proceeding, including social records, diagnostic evaluations, psychiatric or psychological reports, videotapes, transcripts and audio recordings of a child's statement of abuse or medical reports incident to or obtained as a result of a neglect or abuse proceeding or that were produced or obtained during an investigation in anticipation of or incident to a neglect or abuse proceeding shall be confidential and closed to the public.

B. The records described in Subsection A of this section shall be disclosed only to the parties and:

(1) court personnel and persons or entities authorized by contract with the court to review, inspect or otherwise have access to records or information in the court's possession;

(2) court-appointed special advocates appointed to the neglect or abuse proceeding;

(3) the child's guardian ad litem;

(4) the attorney representing the child in an abuse or neglect action, a delinquency action or any other action under the Children's Code;

(5) department personnel and persons or entities authorized by contract with the department to review, inspect or otherwise have access to records or information in the department's possession;

(6) any local substitute care review board or any agency contracted to implement local substitute care review boards;

(7) law enforcement officials, except when use immunity is granted pursuant to Section 32A-4-11 NMSA 1978;

(8) district attorneys, except when use immunity is granted pursuant to Section 32A-4-11 NMSA 1978;

(9) any state government social services agency in any state or when, in the opinion of the department it is in the best interest of the child, a governmental social services agency of another country;

(10) those persons or entities of an Indian tribe specifically authorized to inspect the records pursuant to the federal Indian Child Welfare Act of 1978 or any regulations promulgated thereunder;

(11) a foster parent, if the records are those of a child currently placed with that foster parent or of a child being considered for placement with that foster parent and the records concern the social, medical, psychological or educational needs of the child;

(12) school personnel involved with the child if the records concern the child's social or educational needs;

(13) a grandparent, parent of a sibling, relative or fictive kin, if the records or information pertain to a child being considered for placement with that grandparent, parent of a sibling, relative or fictive kin and the records or information concern the social, medical, psychological or educational needs of the child;

(14) health care or mental health professionals involved in the evaluation or treatment of the child or of the child's parents, guardian, custodian or other family members;

(15) protection and advocacy representatives pursuant to the federal Developmental Disabilities Assistance and Bill of Rights Act and the federal Protection and Advocacy for Mentally Ill Individuals Amendments Act of 1991;

(16) children's safehouse organizations conducting investigatory interviews of children on behalf of a law enforcement agency or the department;

(17) representatives of the federal government or their contractors authorized by federal statute or regulation to review, inspect, audit or otherwise have access to records and information pertaining to neglect or abuse proceedings;

(18) any person or entity attending a meeting arranged by the department to discuss the safety, well-being and permanency of a child, when the parent or child, or parent or legal custodian on behalf of a child younger than fourteen years of age, has consented to the disclosure; and

(19) any other person or entity, by order of the court, having a legitimate interest in the case or the work of the court.

C. A parent, guardian or legal custodian whose child has been the subject of an investigation of abuse or neglect where no petition has been filed shall have the right to inspect any medical report, psychological evaluation, law enforcement reports or other investigative or diagnostic evaluation; provided that any identifying information related to the reporting party or any other party providing information shall be deleted. The parent, guardian or legal custodian shall also have the right to the results of the investigation and the right to petition the court for full access to all department records and information except those records and information the department finds would be likely to endanger the life or safety of any person providing information to the department.

D. Whoever intentionally and unlawfully releases any information or records closed to the public pursuant to the Abuse and Neglect Act or releases or makes other unlawful use of records in violation of that act is guilty of a petty misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978.

E. The department shall promulgate rules for implementing disclosure of records pursuant to this section and in compliance with state and federal law and the Children's Court Rules.

History: 1978 Comp., 32A-4-33, enacted by Laws 1993, ch. 77, 127; 2005, ch. 189, 56; 2009, ch. 239, 51; 2016, ch. 54, 8.



Section 32A-4-33.1 - Records release when a child dies.

32A-4-33.1. Records release when a child dies.

A. After learning that a child fatality has occurred and that there is reasonable suspicion that the fatality was caused by abuse or neglect, the department shall, upon written request to the secretary of the department, release the following information, if in the department's possession, within five business days:

(1) the age and gender of the child;

(2) the date of death;

(3) whether the child was in foster care or in the home of the child's parent or guardian at the time of death; and

(4) whether an investigation is being conducted by the department.

B. If an investigation is being conducted by the department, then a request for further information beyond that listed in Subsection A of this section shall be answered with a statement that a report is under investigation.

C. Upon completion of a child abuse or neglect investigation into a child's death, if it is determined that abuse or neglect caused the child's death, the following documents shall be released upon request:

(1) a summary of the department's investigation;

(2) a law enforcement investigation report, if in the department's possession; and

(3) a medical examiner's report, if in the department's possession.

D. Prior to releasing any document pursuant to Subsection C of this section, the department shall consult with the district attorney and shall redact:

(1) information that would, in the opinion of the district attorney, jeopardize a criminal investigation or proceeding;

(2) identifying information related to a reporting party or any other party providing information; and

(3) information that is privileged, confidential or not subject to disclosure pursuant to any other state or federal law.

E. Once documents pursuant to this section have been released by the department, the department may comment on the case within the scope of the release.

F. Information released by the department consistent with the requirements of this section does not require prior notice to any other individual.

G. Nothing in this section shall be construed as requiring the department to obtain documents not in the abuse and neglect case file.

H. A person disclosing abuse and neglect case file information as required by this section shall not be subject to suit in civil or criminal proceedings for complying with the requirements of this section.

History: 1978 Comp., 32A-4-33.1, as enacted by Laws 2009, ch. 239, 52.



Section 32A-4-34 - Duties of employees.

32A-4-34. Duties of employees.

All employees of the department shall be trained in their legal duties to protect the constitutional and statutory rights of children and families from the initial time of contact, during the investigation and throughout any treatment.

History: Laws 2005, ch. 189, 57.



Section 32A-4-35 - Appointment or change of educational decision maker.

32A-4-35. Appointment or change of educational decision maker.

A. In all matters involving children alleged by the state to be abused or neglected, including proceedings to terminate parental rights, the children's court shall appoint an educational decision maker in every case.

B. The children's court shall appoint an educational decision maker at the custody hearing; provided that the children's court:

(1) may change the appointment of an educational decision maker upon motion of a party at any stage of the proceedings; and

(2) shall review at each subsequent stage of the proceedings whether to continue or change the appointment of an educational decision maker for the child.

C. The children's court shall appoint a respondent as the child's educational decision maker, unless the children's court determines that doing so would be contrary to the best interests of the child. If the children's court determines that no respondent should be appointed as the child's educational decision maker, the children's court shall appoint another qualified individual, taking into account the following:

(1) whether the individual knows the child and is willing to accept responsibility for making educational decisions;

(2) whether the individual has any personal or professional interests that conflict with the interests of the child; and

(3) whether the individual is permitted to make all necessary educational decisions for the child, including decisions related to whether the child is a child with a disability under the federal Individuals with Disabilities Education Act.

History: Laws 2017, ch. 64, 3.






Article 5 - Adoptions

Section 32A-5-1 - Short title.

32A-5-1. Short title.

Chapter 32A, Article 5 NMSA 1978 may be cited as the "Adoption Act".

History: 1978 Comp., 32A-5-1, enacted by Laws 1993, ch. 77, 128; 2003, ch. 294, 1; 2003, ch. 321, 1.



Section 32A-5-2 - Purpose.

32A-5-2. Purpose.

The purpose of the Adoption Act is to:

A. establish procedures to effect a legal relationship between a parent and adopted child that is identical to that of a parent and biological child;

B. provide for family relationships that will give the adopted child protection and economic security and that will enable the child to develop physically, mentally and emotionally to the maximum extent possible; and

C. ensure due process protections.

History: 1978 Comp., 32A-5-2, enacted by Laws 1993, ch. 77, 129.



Section 32A-5-3 - Definitions.

32A-5-3. Definitions.

As used in the Adoption Act:

A. "accrediting entity" means an entity that has entered into an agreement with the United States secretary of state pursuant to the federal Intercountry Adoption Act of 2000 and regulations adopted by the United States secretary of state pursuant to that act, to accredit agencies and approve persons who provide adoption services related to convention adoptions;

B. "adoptee" means a person who is the subject of an adoption petition;

C. "adoption service" means:

(1) identifying a child for adoption and arranging the adoption of the child;

(2) arranging or assisting in the process of connecting or matching parents who may place a child for adoption with prospective adoptive parents;

(3) providing counseling, advice or guidance related to a potential adoption;

(4) receiving or disbursing funds or anything of value on behalf of a prospective adoptive parent or to a parent who may place or has placed a child for adoption;

(5) securing termination of parental rights to a child or consent to adoption of the child;

(6) performing a background study on a child and reporting on the study;

(7) performing a home study on a prospective adoptive parent and reporting on the study;

(8) making determinations regarding the best interests of a child and the appropriateness of an adoptive placement for the child;

(9) performing post-placement monitoring of a child until an adoption is final; or

(10) when there is a disruption before an adoption of a child is final, assuming custody of the child and providing or facilitating the provision of child care or other social services for the child pending an alternative placement of the child;

D. "agency" means a person certified, licensed or otherwise specially empowered by law to place a child in a home in this or any other state for the purpose of adoption;

E. "agency adoption" means an adoption when the adoptee is in the custody of an agency prior to placement;

F. "acknowledged father" means a father who:

(1) acknowledges paternity of the adoptee pursuant to the putative father registry, as provided for in Section 32A-5-20 NMSA 1978;

(2) is named, with his consent, as the adoptee's father on the adoptee's birth certificate;

(3) is obligated to support the adoptee under a written voluntary promise or pursuant to a court order; or

(4) has openly held out the adoptee as his own child by establishing a custodial, personal or financial relationship with the adoptee as follows:

(a) for an adoptee under six months old at the time of placement: 1) has initiated an action to establish paternity; 2) is living with the adoptee at the time the adoption petition is filed; 3) has lived with the mother a minimum of ninety days during the two-hundred-eighty-day period prior to the birth or placement of the adoptee; 4) has lived with the adoptee within the ninety days immediately preceding the adoptive placement; 5) has provided reasonable and fair financial support to the mother during the pregnancy and in connection with the adoptee's birth in accordance with his means and when not prevented from doing so by the person or authorized agency having lawful custody of the adoptee or the adoptee's mother; 6) has continuously paid child support to the mother since the adoptee's birth in an amount at least equal to the amount provided in Section 40-4-11.1 NMSA 1978, or has brought current any delinquent child support payments; or 7) any other factor the court deems necessary to establish a custodial, personal or financial relationship with the adoptee; or

(b) for an adoptee over six months old at the time of placement: 1) has initiated an action to establish paternity; 2) has lived with the adoptee within the ninety days immediately preceding the adoptive placement; 3) has continuously paid child support to the mother since the adoptee's birth in an amount at least equal to the amount provided in Section 40-4-11.1 NMSA 1978, or is making reasonable efforts to bring delinquent child support payments current; 4) has contact with the adoptee on a monthly basis when physically and financially able and when not prevented by the person or authorized agency having lawful custody of the adoptee; or 5) has regular communication with the adoptee, or with the person or agency having the care or custody of the adoptee, when physically and financially unable to visit the adoptee and when not prevented from doing so by the person or authorized agency having lawful custody of the adoptee;

G. "alleged father" means an individual whom the biological mother has identified as the biological father, but the individual has not acknowledged paternity or registered with the putative father registry as provided for in Section 32A-5-20 NMSA 1978;

H. "consent" means a document:

(1) signed by a biological parent whereby the parent grants consent to the adoption of the parent's child by another;

(2) whereby the department or an agency grants its consent to the adoption of a child in its custody; or

(3) signed by the adoptee if the child is fourteen years of age or older;

I. "convention adoption" means:

(1) an adoption by a United States resident of a child who is a resident of a foreign country that is a party to the Hague Convention on Protection of Children and Co-operation in Respect of Intercountry Adoption; or

(2) an adoption by a resident of a foreign country that is a party to the Hague Convention on Protection of Children and Co-operation in Respect of Intercountry Adoption of a child who is a resident of the United States;

J. "counselor" means a person certified by the department to conduct adoption counseling in independent adoptions;

K. "department adoption" means an adoption when the child is in the custody of the department;

L. "foreign born child" means any child not born in the United States who is not a citizen of the United States;

M. "former parent" means a parent whose parental rights have been terminated or relinquished;

N. "full disclosure" means mandatory and continuous disclosure by the investigator, agency, department or petitioner throughout the adoption proceeding and after finalization of the adoption of all known, nonidentifying information regarding the adoptee, including:

(1) health history;

(2) psychological history;

(3) mental history;

(4) hospital history;

(5) medication history;

(6) genetic history;

(7) physical descriptions;

(8) social history;

(9) placement history; and

(10) education;

O. "independent adoption" means an adoption when the child is not in the custody of the department or an agency;

P. "investigator" means an individual certified by the department to conduct pre-placement studies and post-placement reports;

Q. "office" means a place for the regular transaction of business or performance of particular services;

R. "parental rights" means all rights of a parent with reference to a child, including parental right to control, to withhold consent to an adoption or to receive notice of a hearing on a petition for adoption;

S. "placement" means the selection of a family for an adoptee or matching of a family with an adoptee and physical transfer of the adoptee to the family in all adoption proceedings, except in adoptions filed pursuant to Paragraphs (1) and (2) of Subsection C of Section 32A-5-12 NMSA 1978, in which case placement occurs when the parents consent to the adoption, parental rights are terminated or parental consent is implied;

T. "post-placement report" means a written evaluation of the adoptive family and the adoptee after the adoptee is placed for adoption;

U. "pre-placement study" means a written evaluation of the adoptive family, the adoptee's biological family and the adoptee;

V. "presumed father" means:

(1) the husband of the biological mother at the time the adoptee was born;

(2) an individual who was married to the mother and either the adoptee was born during the term of the marriage or the adoptee was born within three hundred days after the marriage was terminated by death, annulment, declaration of invalidity or divorce; or

(3) before the adoptee's birth, an individual who attempted to marry the adoptee's biological mother by a marriage solemnized in apparent compliance with law, although the attempted marriage is or could be declared invalid and if the attempted marriage:

(a) could be declared invalid only by a court, the adoptee was born during the attempted marriage or within three hundred days after its termination by death, annulment, declaration of invalidity or divorce; or

(b) is invalid without a court order, the adoptee was born within three hundred days after the termination of cohabitation;

W. "record" means any petition, affidavit, consent or relinquishment form, transcript or notes of testimony, deposition, power of attorney, report, decree, order, judgment, correspondence, document, photograph, invoice, receipt, certificate or other printed, written, videotaped or tape-recorded material pertaining to an adoption proceeding;

X. "relinquishment" means the document by which a parent relinquishes parental rights to the department or an agency to enable placement of the parent's child for adoption;

Y. "resident" means a person who, prior to filing an adoption petition, has lived in the state for at least six months immediately preceding filing of the petition for adoption or a person who has become domiciled in the state by establishing legal residence with the intention of maintaining the residency indefinitely; and

Z. "stepparent adoption" means an adoption of the adoptee by the adoptee's stepparent when the adoptee has lived with the stepparent for at least one year following the marriage of the stepparent to the custodial parent.

History: 1978 Comp., 32A-5-3, enacted by Laws 1993, ch. 77, 130; 1995, ch. 206, 26; 2001, ch. 162, 1; 2003, ch. 294, 2; 2003, ch. 321, 2; 2005, ch. 189, 58; 2012, ch. 28, 1.



Section 32A-5-4 - Application of the federal Indian Child Welfare Act of 1978.

32A-5-4. Application of the federal Indian Child Welfare Act of 1978.

The protections set forth in the federal Indian Child Welfare Act of 1978, including provisions concerning notice to the Indian child's tribe, transfer to tribal court and placement preferences, apply to all proceedings involving an Indian child under the Adoption Act.

History: 1978 Comp., 32A-5-4, enacted by Laws 1993, ch. 77, 131.



Section 32A-5-5 - Indian child placement preferences.

32A-5-5. Indian child placement preferences.

A. In any adoptive placement of an Indian child under state law, preference shall be given, in the absence of good cause to the contrary, to a placement with:

(1) a member of the Indian child's extended family;

(2) other members of the child's Indian tribe; or

(3) other Indian families.

B. An Indian child accepted for pre-adoptive placement shall be placed in the least restrictive setting which most approximates a family in which the child's special needs, if any, may be met. The Indian child shall also be placed within reasonable proximity to the Indian child's home, taking into account special needs of the Indian child. In any foster care or pre-adoptive placement, a preference shall be given, in the absence of good cause to the contrary, to a placement with:

(1) a member of the Indian child's extended family;

(2) a foster home licensed, approved and specified by the Indian child's tribe;

(3) an Indian foster home licensed or approved by an authorized non-Indian licensing authority; or

(4) an institution for children approved by the Indian tribe or operated by an Indian organization that has a program suitable to meet the Indian child's needs.

C. If the placement preferences of this section are not followed or if the Indian child is placed in an institution, a plan shall be developed to ensure that the Indian child's cultural ties are protected and fostered.

History: 1978 Comp., 32A-5-5, enacted by Laws 1993, ch. 77, 132.



Section 32A-5-6 - Authority of the department.

32A-5-6. Authority of the department.

A. The department may adopt and promulgate necessary rules and forms for the administration of the Adoption Act, including rules for the assessment of fees. The rules shall not conflict with the provisions of the Adoption Act.

B. The department has the authority to provide or request additional information from an investigator or an attorney representing any person involved in any action filed pursuant to the provisions of the Adoption Act.

C. The department has the authority to intervene in any action filed pursuant to the provisions of the Adoption Act. The intervention shall be effected when legal counsel for the department files a motion for an entry of appearance and an appropriate response.

D. The department shall be served by mail by the attorney for the petitioner with copies of all pleadings filed in any action pursuant to the provisions of the Adoption Act, except for copies of the petition for adoption, the request for placement and the decree of adoption, which shall be served as provided in Section 32A-5-7 NMSA 1978.

E. The department is authorized to act as an accrediting entity on behalf of the state.

F. The department may assess fees for the cost of accrediting an agency or approving a person in matters related to convention adoptions. The department shall establish the amount of the fees by rule and the fees shall be subject to approval by the United States secretary of state. The amount of the fees shall not exceed the cost of similar services provided by the department.

History: 1978 Comp., 32A-5-6, enacted by Laws 1993, ch. 77, 133; 1995, ch. 206, 27; 2003, ch. 294, 3; 2003, ch. 321, 3.



Section 32A-5-7 - Clerk of the court; duties.

32A-5-7. Clerk of the court; duties.

A. The clerk of the court shall file pleadings captioned pursuant to the provisions of Section 32A-5-9 NMSA 1978. The clerk of the court shall not file incorrectly captioned pleadings.

B. The clerk of the court shall mail a copy of the request for placement to the department within one working day of the request for placement being filed with the court. The attorney for the person requesting placement shall provide to the clerk of the court a copy of the request for placement and a stamped envelope addressed to the department as specified in department regulation.

C. The clerk of the court shall mail a copy of the petition for adoption within one working day of the petition for adoption being filed with the court. The attorney for the petitioner shall provide to the clerk of the court a copy of the petition for adoption and a stamped envelope addressed to the department as specified in department regulation.

D. The clerk of the court shall mail a copy of the decree of adoption to the department within one working day of the entry of the decree of adoption. The attorney for the petitioner shall provide to the clerk of the court a copy of the decree of adoption and a stamped envelope addressed to the department as specified in department regulation.

E. In any adoption involving an Indian child, the clerk of the court shall provide the secretary of the interior with a copy of any decree of adoption or adoptive placement order and other information as required by the federal Indian Child Welfare Act of 1978. The attorney for the petitioner shall provide to the clerk of the court a copy of an adoption decree, an adoptive placement order, any other information required by the federal Indian Child Welfare Act of 1978 and a stamped envelope addressed to the secretary of the interior.

F. The clerk of the court shall provide a certificate of adoption with an adoptee's new name.

G. The attorney for the petitioner shall forward the certificate of adoption provided for in Subsection F of this section as follows:

(1) for a person born in the United States, to the appropriate vital statistics office of the place, if known, where the adoptee was born; or

(2) for all other persons, to the state registrar of vital statistics.

History: 1978 Comp., 32A-5-7, enacted by Laws 1993, ch. 77, 134; 1995, ch. 206, 28; 2005, ch. 189, 59.



Section 32A-5-8 - Confidentiality of records.

32A-5-8. Confidentiality of records.

A. Unless the petitioner agrees to be contacted or agrees to the release of the petitioner's identity to the parent and the parent agrees to be contacted or agrees to the release of the parent's identity to the petitioner, the attorneys, the court, the agency and the department shall maintain confidentiality regarding the names of the parties, unless the information is already otherwise known. After the petition is filed and prior to the entry of the decree, the records in adoption proceedings shall be open to inspection only by the attorney for the petitioner, the department or the agency, any attorney appointed as a guardian ad litem or attorney for the adoptee, any attorney retained by the adoptee or other persons upon order of the court for good cause shown.

B. All records, whether on file with the court, an agency, the department, an attorney or other provider of professional services in connection with an adoption, are confidential and may be disclosed only pursuant to the provisions of the Adoption Act. All information and documentation provided for the purpose of full disclosure is confidential. Documentation provided for the purpose of full disclosure shall remain the property of the person making full disclosure when a prospective adoptive parent decides not to accept a placement. Immediately upon refusal of the placement, the prospective adoptive parent shall return all full disclosure documentation to the person providing full disclosure. A prospective adoptive parent shall not disclose any confidential information received during the full disclosure process, except as necessary to make a placement decision or to provide information to a child's guardian ad litem or attorney or the court.

C. All hearings in adoption proceedings shall be confidential and shall be held in closed court without admittance of any person other than parties and their counsel.

D. A person who intentionally and unlawfully releases any information or records closed to the public pursuant to the Adoption Act or releases or makes other unlawful use of records in violation of that act is guilty of a petty misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978.

E. Prior to the entry of the decree of adoption, the parent consenting to the adoption or relinquishing parental rights to an agency or the department shall execute an affidavit stating whether the parent will permit contact or the disclosure of the parent's identity to the adoptee or the adoptee's prospective adoptive parents.

History: 1978 Comp., 32A-5-8, enacted by Laws 1993, ch. 77, 135; 1995, ch. 206, 29; 2005, ch. 189, 60; 2009, ch. 239, 53.



Section 32A-5-9 - Caption.

32A-5-9. Caption.

The caption for adoption proceedings shall be styled "In the Matter of the Adoption Petition of (Petitioner's Name)".

History: 1978 Comp., 32A-5-9, enacted by Laws 1993, ch. 77, 136.



Section 32A-5-10 - Venue.

32A-5-10. Venue.

A petition for adoption may be filed in any county where:

A. a petitioner is a resident;

B. the adoptee is physically present at the time the petition is filed;

C. an office of the agency that placed the adoptee for adoption is located; or

D. the department office from which the child was placed is located.

History: 1978 Comp., 32A-5-10, enacted by Laws 1993, ch. 77, 137.



Section 32A-5-11 - Who may be adopted; who may adopt.

32A-5-11. Who may be adopted; who may adopt.

A. Any child may be adopted.

B. Residents who are one of the following may adopt:

(1) any individual who has been approved by the court as a suitable adoptive parent pursuant to the provisions of the Adoption Act; and

(2) a married individual without the individual's spouse joining in the adoption if:

(a) the nonjoining spouse is a parent of the adoptee;

(b) the individual and the nonjoining spouse are legally separated; or

(c) the failure of the nonjoining spouse to join in the adoption is excused for reasonable circumstances as determined by the court.

C. Nonresidents who meet the criteria of Subsection B of this section may adopt in New Mexico if the adoptee is a resident of New Mexico or was born in New Mexico but is less than six months of age and was placed by the department or an agency licensed by the state of New Mexico.

History: 1978 Comp., 32A-5-11, enacted by Laws 1993, ch. 77, 138.



Section 32A-5-12 - Placement for adoption; restrictions; full disclosure.

32A-5-12. Placement for adoption; restrictions; full disclosure.

A. No petition for adoption shall be granted by the court unless the adoptee was placed in the home of the petitioner for the purpose of adoption:

(1) by the department;

(2) by an appropriate public authority of another state;

(3) by an agency; or

(4) pursuant to a court order, as provided in Section 32A-5-13 NMSA 1978.

B. The provisions of Subsection A of this section do not apply to a child in the department's custody who is being adopted pursuant to the provisions of the Abuse and Neglect Act [32A-4-1 NMSA 1978].

C. When an adoptee is not in the custody of the department or an agency, the adoption is an independent adoption and the provisions of this section and Section 32A-5-13 NMSA 1978 shall apply, except when the following circumstances exist:

(1) a stepparent of the adoptee seeks to adopt the adoptee and prior to the filing of the adoption petition, the adoptee has lived with the stepparent for at least one year since the marriage of the stepparent to the custodial parent and the family has received counseling, as provided for in Section 32A-5-22 NMSA 1978;

(2) a relative within the fifth degree of consanguinity to the adoptee or that relative's spouse seeks to adopt the adoptee, and, prior to the filing of the adoption petition, the adoptee has lived with the relative or the relative's spouse for at least one year; or

(3) a person designated to care for the adoptee in the will of the adoptee's deceased parent seeks to adopt the adoptee, and, prior to the filing of the adoption petition, the adoptee has lived with that person for at least one year.

D. All placements shall be made by the department, an agency or the parent of the adoptee pursuant to Section 32A-5-13 NMSA 1978.

E. In all adoptions, prior to any placement being made, the person making the placement shall provide full disclosure.

History: 1978 Comp., 32A-5-12, enacted by Laws 1993, ch. 77, 139; 1995, ch. 206, 30.



Section 32A-5-13 - Independent adoptions; request for placement; placement order; certification.

32A-5-13. Independent adoptions; request for placement; placement order; certification.

A. When a placement order is required, the petitioner shall file a request with the court to allow the placement. An order permitting the placement shall be obtained prior to actual placement.

B. Only a pre-placement study that has been prepared or updated within one year immediately prior to the date of placement, approving the petitioner as an appropriate adoptive parent, shall be filed with the court prior to issuance of a placement order, except as provided in Subsection C of Section 32A-5-12 NMSA 1978.

C. In order for a person to be certified to conduct pre-placement studies, the person shall meet the standards promulgated by the department. If the child is an Indian child, the person shall meet the standards set forth in the federal Indian Child Welfare Act of 1978.

D. The pre-placement study shall be conducted by an agency or a person certified by the department to conduct the study. A person or agency that wants to be certified to perform pre-placement studies shall file documents verifying their qualifications with the department. The department shall publish a list of persons or agencies certified to conduct a pre-placement study. If necessary to defray additional costs associated with compiling the list, the department may assess and charge a reasonable administrative fee to the person or agency listed.

E. When a person or agency that wants to be certified to perform pre-placement studies files false documentation with the department, the person or agency shall be subject to the provisions of Section 32A-5-42 NMSA 1978.

F. A request for placement shall be filed and verified by the petitioner and shall allege:

(1) the full name, age and place and duration of residence of the petitioner and, if married, the place and date of marriage;

(2) the date and place of birth of the adoptee, if known, or the anticipated date and place of birth of the adoptee;

(3) a detailed statement of the circumstances and persons involved in the proposed placement;

(4) if the adoptee has been born, the address where the adoptee is residing at the time of the request for placement;

(5) if the adoptee has been born, the places where the adoptee has lived within the past three years and the names and addresses of the persons with whom the adoptee has lived. If the adoptee is in the custody of an agency or the department, the address shall be the address of the agency or the county office of the department from which the child was placed;

(6) the existence of any court orders that are known to the petitioner and that regulate custody, visitation or access to the adoptee, copies of which shall be attached to the request for placement as exhibits; if copies of any such court orders are unavailable at the time of filing the request for placement, the copies shall be filed prior to the issuance of the order of placement;

(7) that the petitioner desires to establish a parent and child relationship between the petitioner and the adoptee and that the petitioner is a fit and proper person able to care and provide for the adoptee's welfare;

(8) the relationship, if any, of the petitioner to the adoptee;

(9) whether the adoptee is subject to the federal Indian Child Welfare Act of 1978, and, if so, the petition shall allege the actions taken to comply with the federal Indian Child Welfare Act of 1978 and all other allegations required pursuant to that act;

(10) whether the adoption is subject to the Interstate Compact on the Placement of Children [32A-11-1 NMSA 1978] and what specific actions have been taken to comply with the Interstate Compact on the Placement of Children; and

(11) the name, address and telephone number of the agency or investigator who has agreed to do the pre-placement study.

G. The request for placement shall be served on all parties entitled to receive notice of the filing of a petition for adoption, as provided in Section 32A-5-27 NMSA 1978. An order allowing placement may be entered prior to service of the request for placement.

H. A hearing and the court decision on the request for placement shall occur within thirty days of the filing of the request.

I. As part of any court order authorizing placement under this section, the court shall find whether the pre-placement study complies with Section 32A-5-14 NMSA 1978 and that the time requirements concerning placement set forth in this section have been met.

History: 1978 Comp., 32A-5-13, enacted by Laws 1993, ch. 77, 140; 1995, ch. 206, 31; 2001, ch. 162, 2; 2005, ch. 189, 61.



Section 32A-5-14 - Pre-placement study.

32A-5-14. Pre-placement study.

A. The pre-placement study shall be performed as prescribed by department regulation and shall include at a minimum the following:

(1) an individual interview with each petitioner;

(2) a joint interview with both petitioners; if a joint interview is not conducted, an explanation shall be provided in the pre-placement study;

(3) a home visit, which shall include an interview with the petitioner's children and any other permanent residents of the petitioner's home;

(4) an interview with the adoptee, if age appropriate;

(5) an individual interview with each of the adoptee's parents; if a parent is not interviewed, an explanation shall be provided in the pre-placement study;

(6) full disclosure to the petitioner;

(7) exploration of the petitioners' philosophy concerning discussion of adoption issues with the adoptee;

(8) the initiation of a criminal records check of each petitioner;

(9) a medical certificate dated not more than one year prior to any adoptive placement assessing the petitioner's health as it relates to the petitioner's ability to care for the adoptee;

(10) a minimum of three letters of reference from individuals named by the petitioner or memoranda of the dates and contents of personal contacts with the references;

(11) a statement of the capacity and readiness of the petitioner for parenthood and the petitioner's emotional and physical health and ability to shelter, feed, clothe and educate the adoptee;

(12) verification of the petitioner's employment, financial resources and marital status;

(13) a report of a medical examination performed on the adoptee within one year prior to the proposed adoptive placement;

(14) a statement of the results of any prior pre-placement study or initiation of a pre-placement study, if any, of the petitioners done by any person; and

(15) the investigator shall attach a copy of proof of certification by the department for the investigator to conduct pre-placement studies, or if the preparer of the pre-placement study is out-of-state, the preparer shall attach a statement setting forth qualifications that are equivalent to those required of an investigator pursuant to the provisions of Section 32A-5-13 NMSA 1978 and department regulations.

B. The pre-placement study shall be completed at the cost of the petitioner.

C. Unless directed by the court, a pre-placement study is not required in cases in which the child is being adopted by a stepparent, a relative or a person named in the child's deceased parent's will pursuant to Section 32A-5-12 NMSA 1978.

D. The pre-placement study shall be filed with the court.

History: 1978 Comp., 32A-5-14, enacted by Laws 1993, ch. 77, 141; 1995, ch. 206, 32.



Section 32A-5-14.1 - Criminal history records check; background checks.

32A-5-14.1. Criminal history records check; background checks.

A. A nationwide criminal history records check shall be conducted on a person who files a petition to adopt a child, on prospective foster parents and on other adults residing in the prospective adoptive or foster parent's household. A person who files a petition to adopt a child shall provide the department with a set of fingerprints. The department is authorized to use the set of fingerprints to conduct a background check of the person providing the fingerprints by submitting the fingerprints to the department of public safety and the federal bureau of investigation.

B. Criminal history records obtained by the department pursuant to the provisions of this section are confidential. Criminal history records obtained pursuant to the provisions of this section shall not be used for any purpose other than conducting background checks. Criminal history records obtained pursuant to the provisions of this section and the information contained in those records shall not be released or disclosed to any other person or agency, except pursuant to a court order or with the written consent of the person who is the subject of the records.

C. A person who releases or discloses criminal history records or information contained in those records in violation of the provisions of this section is guilty of a misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978.

History: Laws 2003, ch. 294, 8 and Laws 2003, ch. 321, 8; 2005, ch. 189, 62.



Section 32A-5-15 - Termination of parental rights.

32A-5-15. Termination of parental rights.

A. The physical, mental and emotional welfare and needs of the child shall be the primary consideration for the termination of parental rights. The court may terminate the rights of the child's parents as provided by the Adoption Act.

B. The court shall terminate parental rights with respect to a child when:

(1) the child has been abandoned by the parents;

(2) the child has been a neglected or abused child and the court finds that the conditions and causes of the neglect and abuse are unlikely to change in the foreseeable future; or

(3) the child has been placed in the care of others, including care by other relatives, either by a court order or otherwise, and the following conditions exist:

(a) the child has lived in the home of others for an extended period of time;

(b) the parent-child relationship has disintegrated;

(c) a psychological parent-child relationship has developed between the substitute family and the child;

(d) if the court deems the child of sufficient capacity to express a preference, the child no longer prefers to live with the natural parent;

(e) the substitute family desires to adopt the child; and

(f) a presumption of abandonment created by the conditions described in Subparagraphs (a) through (e) of this paragraph has not been rebutted.

C. A finding by the court that all of the conditions set forth in Subparagraph (a) through (e) of Paragraph (3) of Subsection B of this section exist shall create a rebuttable presumption of abandonment.

D. The termination of parental rights involving an Indian child shall comply with the requirements of the federal Indian Child Welfare Act of 1978.

History: 1978 Comp., 32A-5-15, enacted by Laws 1993, ch. 77, 142; 1995, ch. 206, 33.



Section 32A-5-16 - Termination procedures.

32A-5-16. Termination procedures.

A. A proceeding to terminate parental rights may be initiated in connection with or prior to an adoption proceeding. Venue shall be in the court for the county in which the child is physically present or in the county from which the child was placed. The proceeding may be initiated by any of the following:

(1) the department;

(2) an agency; or

(3) any other person having a legitimate interest in the matter, including a petitioner for adoption, the child's guardian, the child's guardian ad litem or attorney in another action, a foster parent, a relative of the child or the child.

B. A petition for termination of parental rights shall be signed and verified by the petitioner, be filed with the court and set forth:

(1) the date, place of birth and marital status of the child, if known;

(2) the grounds for termination and the facts and circumstances supporting the grounds for termination;

(3) the names and addresses of the person, authorized agency or agency officer to whom custody might be transferred;

(4) the basis for the court's jurisdiction;

(5) that the petition is in contemplation of adoption;

(6) the relationship or legitimate interest of the applicant to the child; and

(7) whether the child is an Indian child and, if so:

(a) the tribal affiliations of the child's parents;

(b) the specific actions taken by the moving party to notify the parents' tribe and the results of the contacts, including the names, addresses, titles and telephone numbers of the persons contacted. Copies of any correspondence with the Indian tribe shall be attached as exhibits to the petition; and

(c) what specific efforts were made to comply with the placement preferences set forth in the federal Indian Child Welfare Act of 1978 or the placement preferences of the appropriate Indian tribes.

C. Notice of the filing of the petition, accompanied by a copy of the petition, shall be served by the petitioner on the parents of the child, the child's guardian, the legal custodian of the child, the person with whom the child is residing, the individuals with whom the child has resided within the past six months and the department. Service shall be in accordance with the Rules of Civil Procedure [1-001 NMRA] for the District Courts for the service of process in a civil action in this state, with the exception that the department may be served by certified mail. The notice shall state specifically that the person served shall file a written response to the petition within twenty days if the person intends to contest the termination. In any case involving an Indian child, notice shall also be served on the child's Indian tribe pursuant to the federal Indian Child Welfare Act of 1978.

D. If the identification or whereabouts of a parent is unknown, the petitioner shall file a motion for an order granting service by publication or an order stating that service by publication is not required. A motion for an order granting service by publication shall be supported by the affidavit of the petitioner, the agency or the petitioner's attorney detailing the efforts made to locate the parent. Upon being satisfied that reasonable efforts to locate the parent have been made and that information as to the identity or whereabouts of the parent is still insufficient to effect service in accordance with SCRA, Rule 1-004 [NMRA], the court shall order service by publication or order that publication is not required because the parent's consent is not required pursuant to the provisions of Section 32A-5-19 NMSA 1978.

E. The court shall, upon request, appoint counsel for an indigent parent who is unable to obtain counsel or if, in the court's discretion, appointment of counsel for an indigent parent is required in the interest of justice. Payment for the appointed counsel shall be made by the petitioner pursuant to the rate determined by the supreme court of New Mexico for court-appointed attorneys.

F. The court shall appoint a guardian ad litem for the child in all contested proceedings for termination of parental rights. If the child is fourteen years of age or older and in the custody of the department, the child's attorney appointed pursuant to the Abuse and Neglect Act [32A-4-1 NMSA 1978] shall represent the child in any proceedings for termination of parental rights under this section.

G. Within thirty days after the filing of a petition to terminate parental rights, the petitioner shall request a hearing on the petition. The hearing date shall be at least thirty days after service is effected upon the parent of the child or completion of publication.

H. The grounds for any attempted termination shall be proved by clear and convincing evidence. In any proceeding involving an Indian child, the grounds for any attempted termination shall be proved beyond a reasonable doubt and meet the requirements set forth in the federal Indian Child Welfare Act of 1978.

I. If the court terminates parental rights, it shall appoint a custodian for the child. Upon entering an order terminating the parental rights of a parent, the court may commit the child to the custody of the department, the petitioner or an agency willing to accept custody for the purpose of placing the child for adoption. In any termination proceeding involving an Indian child, the court shall, in any termination order, make specific findings that the requirements of the federal Indian Child Welfare Act of 1978 were met.

J. A judgment of the court terminating parental rights divests the parent of all legal rights. Termination of parental rights shall not affect the child's right of inheritance through the former parent.

History: 1978 Comp., 32A-5-16, enacted by Laws 1993, ch. 77, 143; 1997, ch. 34, 11; 2001, ch. 162, 3; 2009, ch. 239, 54.



Section 32A-5-17 - Persons whose consents or relinquishments are required.

32A-5-17. Persons whose consents or relinquishments are required.

A. Consent to adoption or relinquishment of parental rights to the department or an agency licensed by the state of New Mexico shall be required of the following:

(1) the adoptee, if fourteen years of age or older, except when the court finds that the adoptee does not have the mental capacity to give consent;

(2) the adoptee's mother;

(3) the adoptee's proposed adoptive parent;

(4) the presumed father of the adoptee;

(5) the adoptee's acknowledged father;

(6) the department or the agency to whom the adoptee has been relinquished that has placed the adoptee for adoption or the department or the agency that has custody of the adoptee; provided, however, that the court may grant the adoption without the consent of the department or the agency if the court finds the adoption is in the best interests of the adoptee and that the withholding of consent by the department or the agency is unreasonable; and

(7) the guardian of the adoptee's parent when, pursuant to provisions of the Uniform Probate Code [45-1-101 NMSA 1978], that guardian has express authority to consent to adoption.

B. In any adoption involving an Indian child, consent to adoption by the petitioner or relinquishment of parental rights shall be obtained from an "Indian custodian", as required pursuant to the provisions of the federal Indian Child Welfare Act of 1978.

C. A consent or relinquishment executed by a parent who is a minor shall not be subject to avoidance or revocation solely by reason of the parent's minority.

History: 1978 Comp., 32A-5-17, enacted by Laws 1993, ch. 77, 144; 1995, ch. 206, 34; 2005, ch. 189, 63.



Section 32A-5-18 - Implied consent or relinquishment.

32A-5-18. Implied consent or relinquishment.

A. A consent to adoption or relinquishment of parental rights required pursuant to the provisions of the Adoption Act shall be implied by the court if the parent, without justifiable cause, has:

(1) left the adoptee without provision for the child's identification for a period of fourteen days; or

(2) left the adoptee with others, including the other parent or an agency, without provisions for support and without communication for a period of:

(a) three months if the adoptee was under the age of six years at the commencement of the three-month period; or

(b) six months if the adoptee was over the age of six years at the commencement of the six-month period.

B. A court shall not imply consent or relinquishment under this section unless the parent whose relinquishment or consent is to be implied has been served with notice setting forth the time and place of the hearing at which the consent or relinquishment may be implied. The implication of a consent or relinquishment under this section shall have the same effect as though the consent or relinquishment had been given voluntarily.

C. The court shall render its decision on the implied consent prior to proceeding with the adjudicatory hearing.

History: 1978 Comp., 32A-5-18, enacted by Laws 1993, ch. 77, 145.



Section 32A-5-19 - Persons whose consents or relinquishments are not required.

32A-5-19. Persons whose consents or relinquishments are not required.

The consent to adoption or relinquishment of parental rights required pursuant to the provisions of the Adoption Act shall not be required from:

A. a parent whose rights with reference to the adoptee have been terminated pursuant to law;

B. a parent who has relinquished the child to an agency for an adoption;

C. a biological father of an adoptee conceived as a result of rape or incest;

D. a person who has failed to respond when given notice pursuant to the provisions of Section 32A-5-27 NMSA 1978; or

E. an alleged father who has failed to register with the putative father registry within ten days of the child's birth and is not otherwise the acknowledged father.

History: 1978 Comp., 32A-5-19, enacted by Laws 1993, ch. 77, 146; 1997, ch. 34, 12; 2001, ch. 162, 4.



Section 32A-5-20 - Putative father registry; notice; penalty.

32A-5-20. Putative father registry; notice; penalty.

A. The purpose of the putative father registry is to protect the parental rights of fathers who affirmatively assume responsibility for children they may have fathered and to expedite adoptions of children whose biological fathers are unwilling to assume responsibility for their children by registering with the putative father registry or otherwise acknowledging their children. The registry does not relieve the obligation of mothers to identify known fathers.

B. A putative father registry shall be established by the department of health to record the names and addresses of:

(1) any person adjudicated by a court of this state to be the father of a child;

(2) any person who has filed with the registry, before or after birth of a child out of wedlock, a notice of intent to claim paternity of the child;

(3) any person who has filed with the registry an instrument acknowledging paternity; or

(4) any person adjudicated by a court of another state or territory of the United States to be the father of an out-of-wedlock child, when a certified copy of the court order has been filed with the registry.

C. A person filing a notice of intent to claim paternity of a child or an acknowledgment of paternity shall include in the notice the following:

(1) his name;

(2) his current address;

(3) the mother's name and any other identifying information requested by the department of health; and

(4) the child's name, if known, and any other identifying information requested by the department of health.

D. If the person filing the notice of intent to claim paternity of a child or acknowledgment changes his address, the person shall notify the department of health of his new address in the manner prescribed by the department of health.

E. A person who has filed a notice of intent to claim paternity may at any time revoke a notice of intent to claim paternity previously filed. Upon receipt by the registry of the notice of revocation, the revoked notice of intent to claim paternity shall be deemed a nullity nunc pro tunc.

F. No registration fee shall be charged for registering the intent to claim paternity of a child or acknowledgment of paternity. The department of health may charge a reasonable fee as prescribed by regulation for processing searches of the putative father registry.

G. An unrevoked notice of intent to claim paternity of a child may be introduced in evidence by any party in any proceeding in which that fact may be relevant.

H. If a father-child relationship has not been established pursuant to the New Mexico Uniform Parentage Act [40-11A-101 NMSA 1978], a petitioner for adoption of or termination of parental rights regarding a child shall obtain a certificate of search of the putative father registry.

I. If a petitioner for adoption of or termination of parental rights regarding a child has reason to believe that the conception or birth of the child may have occurred in another state, the petitioner shall also obtain a certificate of search from the putative father registry, if any, in that state.

J. The department of health shall furnish to the requester a certificate of search of the registry on request of any court, a state agency, the department, the petitioner's attorney or the mother of the child. The information shall not be disclosed to any other person, except upon order of the court for good cause shown. The requester shall furnish the department with a stamped, self-addressed reply envelope.

K. A certificate provided by the department of health shall be signed on behalf of the department of health and state that:

(1) a search has been made of the registry; and

(2) a registration containing the information required to identify the registrant:

(a) has been found and is attached to the certificate of search; or

(b) has not been found.

L. A petitioner shall file the certificate of search with the district court before a proceeding for adoption of or termination of parental rights regarding a child may be concluded.

M. Subject to any rules established by the New Mexico supreme court, a certificate of search of the registry of paternity in this or another state is admissible in a proceeding for adoption of or termination of parental rights regarding a child and, if relevant, in other legal proceedings.

N. The department of health may promulgate any regulations or forms necessary to implement the provisions of this section.

O. Any person who intentionally and unlawfully releases information from the putative father registry to the public or makes any other unlawful use of the information in violation of the provisions of this section is guilty of a petty misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978.

History: 1978 Comp., 32A-5-20, enacted by Laws 1993, ch. 77, 147; 2009, ch. 215, 18.



Section 32A-5-21 - Form of consent or relinquishment.

32A-5-21. Form of consent or relinquishment.

A. Except when consent or relinquishment is implied, a consent or relinquishment by a parent shall be in writing, signed by the parent consenting or relinquishing and shall state the following:

(1) the date, place and time of execution;

(2) the date and place of birth of the adoptee and any names by which the adoptee has been known;

(3) if a consent to adoption is being executed, the identity of the petitioner, if known, or when the adoption is an independent adoption and the identity of the petitioner is unknown, how the petitioner was selected by the consenting parent;

(4) if a relinquishment of parental rights is being executed, the name and address of the agency or the department;

(5) that the person executing the consent or relinquishment has been counseled, as provided in Section 32A-5-22 NMSA 1978, by a certified counselor of the person's choice and with this knowledge the person is voluntarily and unequivocally consenting to the adoption of the named adoptee;

(6) that the consenting party has been advised of the legal consequences of the relinquishment or consent either by independent legal counsel or a judge;

(7) if the adoption is closed, that all parties understand that the court will not enforce any contact, regardless of any informal agreements that have made between the parties;

(8) that the consent to or relinquishment for adoption cannot be withdrawn;

(9) that the person executing the consent or relinquishment has received or been offered a copy of the consent or relinquishment;

(10) that a counseling narrative has been prepared pursuant to department regulations and is attached to the consent or relinquishment;

(11) that the person who performed the counseling meets the requirements set forth in the Adoption Act; and

(12) that the person executing the consent or relinquishment waives further notice of the adoption proceedings.

B. The consent of an adoptee, if fourteen years of age or older, shall be in writing, signed by the adoptee, consenting to the adoption and shall state the following:

(1) the date, place and time of execution;

(2) the date and place of birth of the adoptee and any names by which the adoptee has been known;

(3) the name of the petitioner;

(4) that the adoptee has been counseled regarding the consent pursuant to department regulation;

(5) that the adoptee has been advised of the legal consequences of the consent;

(6) that the adoptee is voluntarily and unequivocally consenting to the adoption;

(7) that the consent or relinquishment cannot be withdrawn;

(8) that a counseling narrative has been prepared pursuant to department regulation and is attached to the consent; and

(9) that the person who performed the counseling meets the requirements set forth in the Adoption Act.

C. In cases when the consent or relinquishment is in English and English is not the first language of the consenting or relinquishing person, the person taking the consent or relinquishment shall certify in writing that the document has been read and explained to the person whose consent or relinquishment is being taken in that person's first language, by whom the document was so read and explained and that the meaning and implications of the document are fully understood by the person giving the consent or relinquishment.

D. Unconditional consents or relinquishments are preferred and therefore, conditional consents or relinquishments shall be for good cause and approved by the court. However, if the condition is for a specific petitioner or the condition requires the other parent to consent before the decree of adoption is entered, the condition shall be deemed for good cause. In any event, all conditions permitted under this subsection shall be met within one hundred eighty days of the execution of the conditional consent or relinquishment or the conclusion of any litigation concerning the petition for adoption. The court may grant an extension of this time for good cause.

E. Agency or department consents required pursuant to the provisions of Section 32A-5-17 NMSA 1978 shall state the following:

(1) the date, place and time of execution;

(2) the date and place of birth of the adoptee and any names by which the adoptee has been known;

(3) the name of the petitioner; and

(4) the consent of the agency or department.

F. A consent or relinquishment taken by an individual appointed to take consents or relinquishments by an agency shall be notarized, except that a consent or relinquishment signed in the presence of a judge need not be notarized. A hearing before the court for the purpose of taking a consent or relinquishment shall be heard by the court within seven days of request for setting.

G. No consent to adoption or relinquishment of parental rights shall be valid if executed within forty-eight hours after the adoptee's birth. Consent to adoption or relinquishment of parental rights involving an Indian child shall comply with the more stringent requirements of the federal Indian Child Welfare Act of 1978.

H. The requirements of a consent to adoption or relinquishment of parental rights involving an Indian child and the rights of a parent of an Indian child to withdraw the consent or relinquishment shall be governed by the relevant provisions of the federal Indian Child Welfare Act of 1978.

I. A consent to or relinquishment for adoption shall not be withdrawn prior to the entry of a decree of adoption unless the court finds, after notice and opportunity to be heard is afforded to the petitioner, to the person seeking the withdrawal and to the agency placing a child for adoption, that the consent or relinquishment was obtained by fraud. In no event shall a consent or relinquishment be withdrawn after the entry of a decree of adoption.

History: 1978 Comp., 32A-5-21, enacted by Laws 1993, ch. 77, 148; 2005, ch. 189, 64.



Section 32A-5-22 - Persons required to receive counseling; content and form of counseling.

32A-5-22. Persons required to receive counseling; content and form of counseling.

A. Counseling required pursuant to the provisions of this section shall occur prior to:

(1) consent to the adoption; or

(2) the relinquishment of parental rights.

For good cause, the court may waive any or all counseling requirements.

B. Counseling shall be required for the following persons:

(1) the adoptee, if the adoptee is ten years of age or older;

(2) the adoptee's parent who is consenting to the adoption or relinquishing parental rights; and

(3) in a stepparent adoption, when the stepparent and the custodial parent have been married for more than one year, but less than two years:

(a) the custodial parent whose parental rights are not being terminated, but who is consenting to adoption of the adoptee by the stepparent; and

(b) the petitioning stepparent.

C. The content of the counseling shall be as follows:

(1) an adoptee who is ten years of age or older shall be counseled regarding:

(a) the adoptee's understanding of the adoption process, the consequences of the adoption and alternatives to the adoption;

(b) the adoptee's feelings and wishes regarding the adoption;

(c) the adoptee's readiness for the adoption; and

(d) any other issues relevant to the adoption, given the specific circumstances of the adoption;

(2) the adoptee's parent who is consenting to the adoption or relinquishing his parental rights shall be counseled regarding alternatives to and the consequences of adoption; and

(3) in a stepparent adoption, the custodial parent consenting to the adoption of the custodial parent's child by the stepparent and the petitioning stepparent shall be counseled regarding alternatives to adoption, the consequences of the adoption, child custody and child support.

D. The form of the counseling shall be as follows:

(1) adults required to receive counseling shall be counseled individually without the presence of any other person for a minimum of one counseling session; and

(2) for adoptees ten years of age or older and minor biological parents, there shall be a minimum of two separate counseling sessions with at least one of the sessions to be conducted without the presence of the adoptee's parent or guardian, the minor biological parent's parent or guardian or the petitioner.

E. All counseling sessions shall be conducted in the primary language of the person receiving the counseling.

F. A counseling narrative shall be prepared as prescribed by department regulation and shall be attached to the consent or relinquishment form for filing with the court.

G. Counseling may be provided by a counselor, the department or an agency.

H. A person required to receive counseling who is residing outside of New Mexico may receive counseling from a person who possesses qualifications equivalent to a person certified to perform counseling by the state of New Mexico. A person providing counseling in another state or country shall attach a statement specifying that person's qualification to perform counseling to the counseling narrative. A person providing counseling in New Mexico shall attach a copy of that person's certification to the counseling narrative.

History: 1978 Comp., 32A-5-22, enacted by Laws 1993, ch. 77, 149; 1995, ch. 206, 35.



Section 32A-5-23 - Persons who may take consents or relinquishments; accounting of disbursements.

32A-5-23. Persons who may take consents or relinquishments; accounting of disbursements.

A. A consent to adoption or relinquishment of parental rights shall be signed before and approved on the record by a judge who has jurisdiction over adoption proceedings, within or without this state, and who is in the jurisdiction in which the child is present or in which the parent resides at the time it is signed.

B. No parent may relinquish parental rights to the department or an agency without the department's or the agency's consent.

C. The consent or relinquishment shall be filed with the court in which the petition for adoption has been filed before adjudication of the petition.

D. Prior to the approval of a consent to adoption or relinquishment of parental rights, a full and specific accounting signed under penalty of perjury shall be filed by the prospective adoptive parents or their representative in the same court where the associated consent or relinquishment may later be heard. The accounting shall be filed no later than seventy-two hours prior to the anticipated hearing on the proposed consent or relinquishment. The disbursements and expenses itemized in the accounting must be approved by the court prior to approval of a consent to adoption or relinquishment or consent to adoption by a parent for the parent's child. The accounting shall itemize in detail, including the dates and purpose of each disbursement or expense payment and the name and address of each person who received or will receive any disbursement or payment:

(1) all disbursements, as well as anticipated or promised disbursements, of anything of value provided by or on behalf of:

(a) the prospective adoptive parents; or

(b) any person who may profit or be compensated as a result of an adoption associated with the consent or relinquishment;

(2) all disbursements of anything of value to the parents of the child or the child; and

(3) all expenses paid on behalf of the parents of the child or the child.

E. The accounting required in Subsection D of this section is not applicable to stepparent adoptions or to adoptions pursuant to the provisions of the Abuse and Neglect Act [Chapter 32A, Article 4 NMSA 1978], unless ordered by the court.

History: 1978 Comp., 32A-5-23, enacted by Laws 1993, ch. 77, 150; 1995, ch. 206, 36; 2005, ch. 189, 65; 2012, ch. 28, 2.



Section 32A-5-24 - Relinquishments to the department.

32A-5-24. Relinquishments to the department.

A. When a parent elects to relinquish parental rights to the department, a petition to accept the relinquishment shall be filed, unless an abuse or neglect proceeding is pending. If an abuse or neglect proceeding is pending, the relinquishment shall be heard in the context of that proceeding.

B. In all hearings regarding relinquishment of parental rights to the department, the child shall be represented by a guardian ad litem. If the child is fourteen years of age or older and in the custody of the department, the child's attorney appointed pursuant to the Abuse and Neglect Act [32A-4-1 NMSA 1978] shall represent the child in any proceeding for termination of parental rights under this section.

C. If a proposed relinquishment of parental rights is not in contemplation of adoption, the court shall not allow the relinquishment of parental rights unless it finds that good cause exists, that the department has made reasonable efforts to preserve the family and that relinquishment of parental rights is in the child's best interest. Whenever a parent relinquishes the parent's rights pursuant to this subsection, the parent shall remain financially responsible for the child. The court may order the parent to pay the reasonable costs of support and maintenance of the child. The court may use the child support guidelines set forth in Section 40-4-11.1 NMSA 1978 to calculate a reasonable payment.

D. When a parent relinquishes the parent's rights under this section, the parent shall be notified that no contact will be enforced by the court, regardless of any informal agreement, unless the parties have agreed to an open adoption pursuant to Section 32A-5-35 NMSA 1978. The consent for relinquishment shall be in writing and shall state that the parties understand that any informal agreement allowing contact will not be enforced by the courts.

History: 1978 Comp., 32A-5-24, enacted by Laws 1993, ch. 77, 151; 2005, ch. 189, 66; 2009, ch. 239, 55.



Section 32A-5-25 - Petition; time of filing.

32A-5-25. Petition; time of filing.

A. A petition for adoption shall be filed within sixty days of the adoptee's placement into the proposed adoptive home if the adoptee is under the age of one year. If the adoptee is over the age of one year at the time of placement, the petition shall be filed within one hundred twenty days of the placement. For good cause shown, the court may extend those time limits up to an additional one hundred eighty days if a request for extension is filed prior to the expiration of the initial time limits. No further extensions of time shall be granted after the one hundred eighty day extension period, unless an addendum to the pre-placement study is filed in addition to an affidavit establishing good cause for the delay in filing the adoption petition.

B. If a petition is not filed in a timely manner, any person having knowledge of the proceeding shall notify the department, which may proceed as if the adoptee were a neglected child.

History: 1978 Comp., 32A-5-25, enacted by Laws 1993, ch. 77, 152; 1995, ch. 206, 37.



Section 32A-5-26 - Petition; content.

32A-5-26. Petition; content.

A petition for adoption shall be filed and verified by the petitioner and shall allege:

A. the full name, age and place and duration of residence of the petitioner and, if married, the place and date of marriage; the date and place of any prior marriage, separation or divorce; and the name of any present or prior spouse;

B. the date and place of birth of the adoptee, if known;

C. the places where the adoptee has lived within the past three years and the names and addresses of the persons with whom the adoptee has lived, unless the adoptee is in the custody of an agency or the department, in which case the petitioner shall state the name and address of the agency or the department's county office from which the child was placed;

D. the birth name of the adoptee, any other names by which the adoptee has been known and the adoptee's proposed new name; provided that in the case of an agency adoption, if the petitioner and the biological parents have not agreed to the release of the adoptee's identity to the other person, the birth name and any other names by which the adoptee has been known shall be filed with the court as separate documents at the time the petition is filed;

E. where the adoptee is residing at the time of the filing of the petition and, if the adoptee is not living with the petitioner, when the adoptee will commence living with the petitioner;

F. that the petitioner desires to establish a parent and child relationship with the adoptee and that the petitioner is a fit and proper person able to care and provide for the adoptee's welfare;

G. the existence of any court orders, including placement orders, that are known to the petitioner and that regulate custody, visitation or access to the adoptee, copies of which shall accompany and be attached to the petition as exhibits;

H. the relationship, if any, of the petitioner to the adoptee;

I. the name and address of the placing agency, if any;

J. the names and addresses of all persons from whom consents or relinquishments are required, attaching copies of those obtained and alleging the facts that excuse or imply the consents or relinquishments of the others; provided that if the petitioner has not agreed to the release of his identity to the parent or if the parent has not agreed to the release of his identity to the petitioner, the names and addresses of all persons from whom consents or relinquishments are required shall be filed with the court as separate documents at the time the petition for adoption is filed;

K. whether the adoption will be an open adoption, pursuant to the provisions of Section 32A-5-35 NMSA 1978;

L. when consent of the child's father is alleged to be unnecessary, the results of a search of the putative father registry;

M. whether the adoptee is an Indian child and, if so, the petition shall allege:

(1) the tribal affiliation of the adoptee's parents;

(2) what specific actions have been taken and by whom to notify the parents' tribe and the results of the contact, including the names, addresses, titles and telephone numbers of the persons contacted. Copies of any correspondence with the Indian tribe shall be attached as exhibits to the petition; and

(3) what specific efforts were made to comply with the placement preferences set forth in the federal Indian Child Welfare Act of 1978 or the placement preferences of the appropriate Indian tribe;

N. whether the adoption is subject to the Interstate Compact on the Placement of Children [32A-11-1 NMSA 1978] and, if so, a copy of the interstate compact form indicating approval shall be attached as an exhibit to the petition;

O. whether the adoptee is foreign-born and, if so, copies of the child's passport and United States visa and of all documents demonstrating that the adoptee is legally free for adoption, including a certificate from the United States secretary of state that certifies that the adoption is a convention adoption;

P. whether the adoption is a convention adoption and, if so, the petition shall allege:

(1) that the country in which the child has been residing is a party to the Hague Convention on Protection of Children and Co-operation in Respect of Intercountry Adoption;

(2) that the agency or person who is providing the adoption service has been approved as an accrediting entity; and

(3) that the certificate issued by the United States secretary of state that certifies the adoption as a convention adoption has been filed with the court; and

Q. the name, address and telephone number of the agency or individual who has agreed to conduct the post-placement report in accordance with Section 32A-5-31 NMSA 1978, if different than the agency or individual who prepared the pre-placement study in accordance with Section 32A-5-13 NMSA 1978.

History: 1978 Comp., 32A-5-26, enacted by Laws 1993, ch. 77, 153; 1995, ch. 206, 38; 2003, ch. 294, 4; 2003, ch. 321, 4.



Section 32A-5-27 - Notice of petition; form of service; waiver.

32A-5-27. Notice of petition; form of service; waiver.

A. The petition for adoption shall be served by the petitioner on the following, unless it has been previously waived in writing:

(1) the department, by providing a copy to the court clerk for service pursuant to Section 32A-5-7 NMSA 1978;

(2) any person, agency or institution whose consent or relinquishment is required by Section 32A-5-17 NMSA 1978, unless the notice has been previously waived;

(3) any acknowledged father of the adoptee;

(4) the legally appointed custodian or guardian of the adoptee;

(5) the spouse of any petitioner who has not joined in the petition;

(6) the spouse of the adoptee;

(7) the surviving parent of a deceased parent of the adoptee;

(8) any person known to the petitioner having custody of or visitation with the adoptee under a court order;

(9) any person in whose home the child has resided for at least two months within the preceding six months;

(10) the agency or individual authorized to investigate the adoption under Section 32A-5-13 NMSA 1978; and

(11) any other person designated by the court.

B. Notice shall not be served on the following:

(1) an alleged father; and

(2) a person whose parental rights have been relinquished or terminated.

C. The petitioner shall provide the clerk of the court with a copy of the petition for adoption, to be mailed to the department pursuant to the provisions of Section 32A-5-7 NMSA 1978.

D. In an adoption in which the adoptee is an Indian child, in addition to the notice required pursuant to Subsection A of this section, notice of pendency of the adoption proceeding shall be served by the petitioner on the appropriate Indian tribe and on an "Indian custodian" pursuant to the provisions of the federal Indian Child Welfare Act of 1978.

E. The notice shall state that the person served shall respond to the petition within twenty days if the person intends to contest the adoption and shall state that the failure to so respond shall be treated as a default and the person's consent to the adoption shall not be required. Provided, however, that this provision shall not apply to an agency, the department or an investigator preparing the post-placement report pursuant to Section 32A-5-31 NMSA 1978. If an agency, the department or an investigator preparing the post-placement report wants to contest the adoption, it shall notify the court within twenty days after completion of the post-placement report.

F. Service shall be made pursuant to the Rules of Civil Procedure for the District Courts. If the whereabouts of a parent whose consent is required is unknown, the investigator, department or agency charged with investigating the adoption under Section 32A-5-13 NMSA 1978 shall investigate the whereabouts of the parent and shall file by affidavit the results of the investigation with the court. Upon a finding by the court that information as to the whereabouts of a parent has been sufficiently investigated and is still insufficient to effect service in accordance with the Rules of Civil Procedure for the District Courts, the court shall issue an order providing for service by publication.

G. As to any other person for whom notice is required under Subsection A of this section, service by certified mail, return receipt requested, shall be sufficient. If the service cannot be completed after two attempts, the court shall issue an order providing for service by publication.

H. The notice required by this section may be waived in writing by the person entitled to notice.

I. Proof of service of the notice on all persons for whom notice is required by this section shall be filed with the court before any hearing adjudicating the rights of the persons.

History: 1978 Comp., 32A-5-27, enacted by Laws 1993, ch. 77, 154; 2001, ch. 162, 5.



Section 32A-5-28 - Response to petition.

32A-5-28. Response to petition.

A. Any person responding to a notice of a petition for adoption shall file a verified response to the petition within the time limits specified in Section 32-5-25 [32A-5-25] NMSA 1978.

B. The verified response shall follow the Rules of Civil Procedure for the District Courts and shall allege:

(1) the existence of any court orders known to the respondent that regulate custody, visitation or access to the adoptee but have not been filed with the court at the time the response is filed and copies of which shall be attached to the response;

(2) the relationship, if any, of the respondent to the adoptee;

(3) whether the adoptee is an Indian child, and, if so, the response shall set forth all allegations required under the federal Indian Child Welfare Act of 1978;

(4) whether the adoption is subject to the Interstate Compact on the Placement of Children [32A-11-1 NMSA 1978]; and

(5) whether the adoption is an open adoption.

History: 1978 Comp., 32A-5-28, enacted by Laws 1993, ch. 77, 155.



Section 32A-5-29 - Custody pending decree.

32A-5-29. Custody pending decree.

Once the adoptee has been placed with the petitioner pursuant to the provisions of the Adoption Act, the petitioner shall have physical custody and control of the adoptee and shall be responsible for the care, maintenance and support of the adoptee, including all necessary medical, dental, psychological or surgical treatment, pending the further order of the court. Should the child be returned to the parents, this section shall not prohibit petitioners from seeking reimbursement for the child's expenses from the parents.

History: 1978 Comp., 32A-5-29, enacted by Laws 1993, ch. 77, 156.



Section 32A-5-30 - Removal of adoptee from the county.

32A-5-30. Removal of adoptee from the county.

During the pendency of an adoption proceeding, the adoptee shall not be removed from the county where the petitioner resides at the time of filing a petition for adoption for a period longer than fifteen days without the permission of the court in which the adoption is pending.

History: 1978 Comp., 32A-5-30, enacted by Laws 1993, ch. 77, 157; 1995, ch. 206, 39.



Section 32A-5-31 - Post-placement report.

32A-5-31. Post-placement report.

A. An agency or an individual with the credentials set out in Subsection C of Section 32A-5-13 NMSA 1978 shall file with the court its post-placement report of the prospective adoptive home and the adoptee. The post-placement report shall be completed as prescribed by department regulations and shall include the following:

(1) the expressed desires of the parents as to the kind of adoptive family sought;

(2) the interaction between the adoptee and petitioner;

(3) the adjustment of the adoptee since placement;

(4) the integration and acceptance of the adoptee in the petitioner's family;

(5) the petitioner's ability to meet the physical and emotional needs of the adoptee;

(6) whether the adoptive home is a suitable home for the proposed adoption;

(7) whether the adoption is in the best interest of the adoptee;

(8) the type and frequency of post-placement services given to the petitioner;

(9) orders, judgments or decrees affecting the adoptee or children of the petitioner;

(10) property owned by the adoptee;

(11) full disclosure;

(12) the costs, expenses and professional fees connected with the adoption;

(13) other circumstances that are relevant to the adoption of the adoptee by the petitioner; and

(14) when the adoptee is placed by an agency, an itemized agency statement of all payments made to any person or entity in connection with the adoption, including the date paid, the amount paid, the payee and the purpose of the payment.

B. The post-placement report shall contain an evaluation of the proposed adoption with a recommendation as to the granting of the petition for adoption and other information required by the court.

C. Unless directed by the court, a post-placement report is not required in cases in which the child is being adopted by a stepparent, a relative or a person named in the child's deceased parent's will pursuant to Section 32A-5-12 NMSA 1978.

D. The investigation for the post-placement report shall be conducted by the department, an agency or an investigator. The department, agency or investigator conducting the post-placement report may be the same as the agency or individual conducting the pre-placement study and they shall be maintained on the same list as that compiled for pre-placement studies under Subsection D of Section 32A-5-13 NMSA 1978.

E. The department, agency or investigator shall observe the adoptee and interview the petitioner in the petitioner's home as specified in department regulations as soon as possible after the receipt of notice of the action, but in any event within thirty days after receipt of the notice.

F. For an adoptee who is under one year of age at the time of placement, the department, agency or investigator shall complete and file the written report with the court within sixty days from receipt of notice of the proceeding and for an adoptee who is one year of age or older at the time of placement, the written report shall be filed with the court within one hundred twenty days from the receipt of notice of the proceeding. Concurrently, the deliverer shall forward a copy of the report to the petitioner's attorney or to the petitioner, if not represented by counsel, and to the department if the report is not generated by the department. Upon a showing of good cause and after notice to the petitioner, the court may grant extensions of time to the department, agency or investigator to file the post-placement report so long as the report is filed at least thirty days before the hearing for the decree of adoption.

History: 1978 Comp., 32A-5-31, enacted by Laws 1993, ch. 77, 158; 2001, ch. 162, 6.



Section 32A-5-32 - Stepparent adoptions.

32A-5-32. Stepparent adoptions.

A. Any person may adopt his spouse's child in accordance with the provisions of the Adoption Act.

B. When the adoptee has lived with his stepparent for at least one year following the stepparent's marriage to the custodial parent:

(1) placement shall not be required pursuant to Section 32A-5-12 NMSA 1978;

(2) a pre-placement study or post-placement report shall not be required unless ordered by the court;

(3) when the stepparent and the custodial parent have been married for less than two years, counseling shall be required for the stepparent and the custodial parent;

(4) the noncustodial parent shall receive counseling unless counseling is waived;

(5) the adoptee, if ten years of age or older, shall receive counseling;

(6) a criminal records check shall be conducted on a stepparent pursuant to the provisions of Section 32A-5-14 NMSA 1978;

(7) a report of fees and charges shall not be prepared, unless ordered by the court pursuant to Section 32A-5-34 NMSA 1978;

(8) the court may waive the ninety-day period between the filing of the petition for adoption and issuance of the decree of adoption; and

(9) when adopted, the adoptee shall take the name designated in the adoption petition, so long as the petitioner's spouse and the adoptee, if ten years of age or older, consent to the name.

C. When an adoptee has not lived with the stepparent for more than one year following the stepparent's marriage to the custodial parent, the adoption shall proceed as an independent adoption.

History: 1978 Comp., 32A-5-32, enacted by Laws 1993, ch. 77, 159; 1995, ch. 206, 40.



Section 32A-5-33 - Appointment of guardian ad litem or attorney for the adoptee or other party.

32A-5-33. Appointment of guardian ad litem or attorney for the adoptee or other party.

Upon the motion of any party or upon the court's own motion, the court may appoint a guardian ad litem for the adoptee or for any person found to be incompetent or a child who is a party to the proceeding. In any contested proceeding, the court shall appoint a guardian ad litem for the adoptee. The court may appoint the child's attorney appointed pursuant to the Abuse and Neglect Act if the child is fourteen years of age or older and in the custody of the department.

History: 1978 Comp., 32A-5-33, enacted by Laws 1993, ch. 77, 160; 2009, ch. 239, 56.



Section 32A-5-34 - Fees and charges; damages.

32A-5-34. Fees and charges; damages.

A. Prior to the final hearing on a petition, the petitioner shall file a full accounting of all disbursements of anything of value made or agreed to be made by or on behalf of the petitioner in connection with an adoption. The accounting report shall be signed under penalty of perjury. The accounting report shall be itemized in detail and shall show the services reasonably relating to the adoption or to the placement of the child for adoption that were received by the parents of the child, by the child or by or on behalf of the petitioner. The report shall also include the dates of each payment and the names and addresses of each attorney, physician, hospital, licensed adoption agency or other person or organization who received any funds or any other thing of value from the petitioner in connection with the adoption or the placement of the child with the petitioner or who participated in any way in the handling of the funds, either directly or indirectly.

B. Only a prospective adoptive parent, acting alone, through an agency or through an attorney who is licensed in this state, shall make payments for services relating to the adoption or to the placement of the adoptee for adoption for allowed expenses only to third-party vendors, as reasonably practical. These payments shall consist of reasonable and actual fees or charges for:

(1) the services of an agency in connection with an adoption;

(2) medical, hospital, nursing, pharmaceutical, traveling or other similar expenses incurred by a mother or the adoptee in connection with the birth or any illness of an adoptee;

(3) reasonable counseling services relating to the adoption;

(4) living expenses of a mother and her dependent children, including the adoptee, for a reasonable time before the birth or placement of the adoptee and for no more than six weeks after the birth or placement of the adoptee;

(5) expenses incurred for the purposes of full disclosure;

(6) legal services, court costs and traveling or other administrative expenses connected with an adoption, including any legal service performed for a parent who consents to the adoption of a child or relinquishes the child to an agency;

(7) preparation of a pre-placement study and of a post-placement report during the pendency of the adoption proceeding; or

(8) any other service or expense the court finds is reasonably necessary for services relating to the adoption or to the placement of the adoptee for adoption.

C. Any person who makes payments that are not permitted pursuant to the provisions of this section is in violation of the Adoption Act and subject to the penalties set forth in Section 32A-5-42 NMSA 1978.

D. Any person who threatens or coerces a parent to complete the relinquishment of parental rights or to complete the consent to an adoption, by demanding repayment of expenses or by any other threat or coercion, shall be liable to the parent for compensatory and punitive damages.

E. The accounting required in Subsection A of this section is not applicable to stepparent adoptions or to adoptions under the provisions of the Abuse and Neglect Act [Chapter 32A, Article 4 NMSA 1978], unless ordered by the court.

F. Nothing in this section shall be construed to permit payment to a woman for conceiving and carrying a child.

History: 1978 Comp., 32A-5-34, enacted by Laws 1993, ch. 77, 161; 2001, ch. 162, 7; 2005, ch. 189, 67; 2012, ch. 28, 3.



Section 32A-5-35 - Open adoptions.

32A-5-35. Open adoptions.

A. The parents of the adoptee and the petitioner may agree to contact between the parents and the petitioner or contact between the adoptee and one or more of the parents or contact between the adoptee and relatives of the parents. An agreement shall, absent a finding to the contrary, be presumed to be in the best interests of the child and shall be included in the decree of adoption. The agreement may also include contact between siblings and the adoptee based on a finding that it is in the best interests of the adoptee and the adoptee's siblings and a determination that the siblings' parent, guardian or custodian has consented to the agreement. The contact may include exchange of identifying or nonidentifying information or visitation between the parents or the parents' relatives or the adoptee's siblings and the petitioner or visitation between the parents or the parents' relatives or the adoptee's siblings and the adoptee. An agreement entered into pursuant to this section shall be considered an open adoption.

B. The court may appoint a guardian ad litem for the adoptee. The court shall adopt a presumption in favor of appointing a guardian ad litem for the adoptee when visitation between the biological family and the adoptee is included in an agreement; however, this requirement may be waived by the court for good cause shown. When an adoptive placement is made voluntarily through an agency or pursuant to Section 32A-5-13 NMSA 1978, the court may, in its discretion, appoint a guardian ad litem. If the child is fourteen years of age or older, the court may appoint an attorney for the child. In all adoptions other than those in which the child is placed by the department, the court may assess the parties for the cost of services rendered by the guardian ad litem or the child's attorney. The duties of the guardian ad litem or child's attorney end upon the filing of the decree, unless otherwise ordered by the court.

C. In determining whether the agreement is in the adoptee's best interests, the court shall consider the adoptee's wishes, but the wishes of the adoptee shall not control the court's findings as to the best interests of the adoptee.

D. Every agreement entered into pursuant to provisions of this section shall contain a clause stating that the parties agree to the continuing jurisdiction of the court and to the agreement and understand and intend that any disagreement or litigation regarding the terms of the agreement shall not affect the validity of the relinquishment of parental rights, the adoption or the custody of the adoptee.

E. The court shall retain jurisdiction after the decree of adoption is entered, if the decree contains an agreement for contact, for the purpose of hearing motions brought to enforce or modify an agreement entered into pursuant to the provisions of this section. The court shall not grant a request to modify the agreement unless the moving party establishes that there has been a change of circumstances and the agreement is no longer in the adoptee's best interests.

History: 1978 Comp., 32A-5-35, enacted by Laws 1993, ch. 77, 162; 1995, ch. 206, 41; 2001, ch. 162, 8; 2005, ch. 189, 68; 2009, ch. 239, 57.



Section 32A-5-36 - Adjudication; disposition; decree of adoption.

32A-5-36. Adjudication; disposition; decree of adoption.

A. The court shall conduct hearings on the petition for adoption so as to determine the rights of the parties in a manner that protects confidentiality. The petitioner and the adoptee shall attend the hearing unless the court for good cause waives a party's appearance. Good cause may include burdensome travel requirements.

B. The petitioner shall file all documents required pursuant to the Adoption Act and serve the department with copies of the documents simultaneously with the request for hearing on the petition for adoption.

C. If any person who claims to be the biological father of the adoptee has appeared before the court and filed a written petition or response seeking custody and assuming financial responsibility of the adoptee, the court shall hear evidence as to the merits of the petition. If the court determines by a preponderance of the evidence that the person is not the biological father of the adoptee or that the child was conceived through an act of rape or incest, the petition shall be dismissed and the person shall no longer be a party to the adoption. If the court determines that the person is the biological father of the adoptee, the court shall further determine whether the person qualifies as a presumed or acknowledged father whose consent is necessary for adoption, pursuant to Section 32A-5-17 NMSA 1978. If the court determines that the person is the biological father, but does not qualify as a presumed or acknowledged father, the court shall adjudicate the person's rights pursuant to the provisions of the Adoption Act.

D. If the mother or father of the adoptee has appeared before the court and filed a written petition that alleges the invalidity of the mother's or father's own consent or relinquishment for adoption previously filed in the adoption proceeding, the court shall hear evidence as to the merits of the petition. If the court determines that the allegations have not been proved by a preponderance of the evidence, the petition shall be dismissed. If the court determines that the allegations of the petition are true, the consent or relinquishment for adoption shall be held invalid, and the court shall determine, in the best interests of the adoptee, the person who shall have custody of the child.

E. The petitioner shall present and prove each allegation set forth in the petition for adoption by clear and convincing evidence.

F. The court shall grant a decree of adoption if it finds that the petitioner has proved by clear and convincing evidence that:

(1) the court has jurisdiction to enter a decree of adoption affecting the adoptee;

(2) the adoptee has been placed with the petitioner for a period of ninety days if the adoptee is under the age of one year at the time of placement or for a period of one hundred eighty days if the adoptee is one year of age or older at the time of placement, unless, for good cause shown, the requirement is waived by the court;

(3) all necessary consents, relinquishments, terminations or waivers have been obtained;

(4) the post-placement report required by Section 32A-5-31 NMSA 1978 has been filed with the court;

(5) service of the petition for adoption has been made or dispensed with as to all persons entitled to notice pursuant to provisions of Section 32A-5-27 NMSA 1978;

(6) at least ninety days have passed since the filing of the petition for adoption, except the court may shorten or waive this period of time in cases in which the child is being adopted by a stepparent, a relative or a person named in the child's deceased parent's will pursuant to provisions of Section 32A-5-12 NMSA 1978;

(7) the petitioner is a suitable adoptive parent and the best interests of the adoptee are served by the adoption;

(8) if visitation between the biological family and the adoptee is contemplated, that the visitation is in the child's best interests;

(9) if the adoptee is foreign-born, the child is legally free for adoption and a certificate issued by the United States secretary of state that certifies the adoption as a convention adoption has been filed with the court;

(10) the results of the criminal records check required pursuant to provisions of the Adoption Act [32A-5-1 NMSA 1978] have been received and considered;

(11) if the adoptee is an Indian child, the requirements set forth in the federal Indian Child Welfare Act of 1978 have been met;

(12) when the child is an Indian child, the placement preferences set forth in the federal Indian Child Welfare Act of 1978 or the placement preferences of the appropriate Indian tribes have been followed or, if not followed, good cause for noncompliance has been clearly stated and supported, as required by the federal Indian Child Welfare Act of 1978 and provision has been made to ensure that the Indian child's cultural ties to the Indian child's tribe are protected and fostered; and

(13) if the adoption involves the interstate placement of the adoptee, the requirements of the Interstate Compact on the Placement of Children [32A-11-1 NMSA 1978] have been met.

G. In addition to the findings required by Subsection F of this section, the court in any decree of adoption shall make findings with respect to each allegation of the petition.

H. If the court determines that any of the requirements for a decree of adoption pursuant to provisions of Subsections E and F of this section have not been met or that the adoption is not in the best interests of the adoptee, the court shall deny the petition and determine, in the best interests of the adoptee, the person who shall have custody of the child.

I. The decree of adoption shall include the new name of the adoptee and shall not include any other name by which the adoptee has been known or the names of the former parents. The decree of adoption shall order that from the date of the decree, the adoptee shall be the child of the petitioner and accorded the status set forth in Section 32A-5-37 NMSA 1978.

J. A decree of adoption shall be entered within six months of the filing of the petition if the adoptee is under the age of one year at the time of placement or twelve months if the adoptee is one year of age or older at the time of placement, except that the time may be extended by the court upon request of any of the parties or upon the court's own motion for good cause shown.

K. A decree of adoption may not be attacked upon the expiration of one year from the entry of the decree; provided, however, that in any adoption involving an Indian child, the Indian child's parent or Indian custodian may petition the court pursuant to the provisions of the federal Indian Child Welfare Act of 1978 to invalidate the adoption.

L. In any adoption involving an Indian child, the clerk of the court shall provide the secretary of the interior with a copy of any decree of adoption or adoptive placement order and other information as required by the federal Indian Child Welfare Act of 1978.

History: 1978 Comp., 32A-5-36, enacted by Laws 1993, ch. 77, 163; 1995, ch. 206, 42; 2003, ch. 294, 5; 2003, ch. 321, 5.



Section 32A-5-37 - Status of adoptee and petitioner upon entry of decree of adoption.

32A-5-37. Status of adoptee and petitioner upon entry of decree of adoption.

A. Once adopted, an adoptee shall take a name designated by the petitioner, except in stepparent adoptions. In stepparent adoptions, the adoptee shall take the new name designated by the petitioner in the petition so long as the petitioner's spouse and the child, if over the age of fourteen years, consent to the new name. The name change need not be requested in the petition.

B. After adoption, the adoptee and the petitioner shall sustain the legal relation of parent and child as if the adoptee were the biological child of the petitioner and the petitioner were the biological parent of the child. The adoptee shall have all rights and be subject to all of the duties of that relation, including the right of inheritance from and through the petitioner, and the petitioner shall have all rights and be subject to all duties of that relation, including right of inheritance from and through the adoptee.

History: 1978 Comp., 32A-5-37, enacted by Laws 1993, ch. 77, 164; 2005, ch. 189, 69.



Section 32A-5-38 - Birth certificates.

32A-5-38. Birth certificates.

A. Within thirty days after an adoption decree becomes final, the petitioner shall prepare an application for a birth certificate in the new name of the adoptee, showing the petitioner as the adoptee's parent, and shall provide the application to the clerk of the court. The petitioner shall forward the application:

(1) for a person born in the United States, to the appropriate vital statistics office of the place, if known, where the adoptee was born; or

(2) for all other persons, to the state registrar of vital statistics. In the case of the adoption of a person born outside the United States, if requested by the petitioner, the court shall make findings, based on evidence from the petitioner and other reliable state or federal sources, on the date and place of birth of the adoptee. These findings shall be certified by the court and included with the application for a birth certificate.

B. The state registrar of vital statistics shall prepare a birth record in the new name of the adoptee in accordance with the vital statistics laws, but subject to the requirements of the Adoption Act as to the confidentiality of adoption records.

History: 1978 Comp., 32A-5-38, enacted by Laws 1993, ch. 77, 165; 2005, ch. 189, 70.



Section 32A-5-39 - Recognition of foreign decrees.

32A-5-39. Recognition of foreign decrees.

A. Every decree or order of adoption terminating the parent-child relationship or establishing the relationship of parent and child by adoption entered by a court or other entity in another country acting pursuant to that country's law or pursuant to any convention or treaty or intercountry adoption that the United States has ratified shall be recognized in this state, so that the rights and obligations of the parties as to matters within the jurisdiction of this state shall be determined as though the decree or order of adoption were issued by the courts of this state.

B. A convention adoption in a foreign country that is certified by the United States secretary of state shall be recognized as a final adoption in this state.

History: 1978 Comp., 32A-5-39, enacted by Laws 1993, ch. 77, 166; 2003, ch. 294, 6; 2003, ch. 321, 6; 2005, ch. 189, 71.



Section 32A-5-39.1 - Application of the federal Intercountry Adoption Act.

32A-5-39.1. Application of the federal Intercountry Adoption Act.

The protections and requirements set forth in the federal Intercountry Adoption Act apply to all proceedings involving a convention adoption.

History: Laws 2003, ch. 294, 7 and Laws 2003, ch. 321, 7.



Section 32A-5-40 - Post-decree of adoption access to records.

32A-5-40. Post-decree of adoption access to records.

A. After the decree of adoption has been entered, all court files containing records of judicial proceedings conducted pursuant to the provisions of the Adoption Act and records submitted to the court in the proceedings shall be kept in separate locked files withheld from public inspection. Upon application to the clerk of the court, the records shall be open to inspection by a former parent if the adoptee is eighteen years of age or older, by an adoptee if the adoptee is eighteen years of age or older at the time application is made for inspection, by the adoptive parent if the adoptee is under eighteen years of age at the time application is made for inspection, by the attorney of any party, by any agency that has exercised guardianship over or legal custody of a child who was the adoptee in the particular proceeding, by the department or by an adoptee's sibling; provided that the identity of the former parents and of the adoptee shall be kept confidential unless the former parents and the adoptee have consented to the release of identity. In the absence of consent to release identity, the inspection shall be limited to the following nonidentifying information:

(1) the health and medical histories of the adoptee's biological parents;

(2) the health and medical history of the adoptee;

(3) the adoptee's general family background, including ancestral information, without name references or geographical designations;

(4) physical descriptions; and

(5) the length of time the adoptee was in the care and custody of persons other than the petitioner.

B. After the entry of the decree of adoption, at any time, a former parent may file with the court, with the placing agency or with the department:

(1) a consent or refusal or an amended consent or refusal to be contacted;

(2) a release of the former parent's identity to the adoptee if the adoptee is eighteen years of age or older or to the adoptive parent if the adoptee is under eighteen years of age; or

(3) information regarding the former parent's location or changes in background information.

C. Any changes to post-adoption access to records referred to in Subsection B of this section shall be filed with the court, the placing agency and the department.

D. The consent or refusal referred to in Subsection B of this section shall be honored by the court, the placing agency or the department unless for good cause the court orders to the contrary.

E. At any time, an adoptee who is eighteen years of age or older may file with the court, a placing agency or the department:

(1) information regarding the adoptee's location; or

(2) a consent or refusal regarding opening of the adoptee's adoption file to the adoptee's former parents.

F. If mutual authorizations for release of identifying information by the parties are not available, an adoptee who is eighteen years of age or older, the biological parents if the adoptee is eighteen years of age or older or the adoptive parents if the adoptee is under the age of eighteen years may file a motion with the court to obtain the release of identifying information for good cause shown. When hearing the motion, the court shall give primary consideration to the best interests of the adoptee, but shall also give due consideration to the interests of the members of the adoptee's former and adoptive families. In determining whether good cause exists for the release of identifying information, the court shall consider:

(1) the reason the information is sought;

(2) any procedure available for satisfying the petitioner's request without disclosing the name or identity of another individual, including appointment of a confidential intermediary to contact the individual and request specific information;

(3) whether the individual about whom identifying information is sought is alive;

(4) the preference, to the extent known, of the adoptee, the adoptive parents, the former parents and other members of the adoptee's former and adoptive families and the likely effect of disclosure on those individuals;

(5) the age, maturity and expressed needs of the adoptee;

(6) the report or recommendation of any individual appointed by the court to assess the request for identifying information; and

(7) any other factor relevant to an assessment of whether the benefit to the adoptee of releasing the information sought will be greater than the benefit to any other individual of not releasing the information.

G. An adoptee shall have the right, for the purpose of enrolling in the adoptee's tribe of origin, to access information kept by the department. Information needed by an adoptee to enroll in his tribe of origin may be requested from the department by the following persons:

(1) the adoptee, after he reaches eighteen years of age;

(2) when the adoptee is a child, his adoptive parent or guardian; or

(3) an adoptee's descendant or, if the adoptee's descendant is a child, an adult representative for the descendant.

H. When the department receives a request for information regarding an adoptee's tribe of origin, the department shall examine its records to determine if the adoptee is of Indian descent. If the department establishes that an adoptee is of Indian descent, the department shall:

(1) provide the requester with the tribal affiliation of the adoptee's biological parents;

(2) submit to the tribe information necessary to establish tribal enrollment for the adoptee and to protect any rights flowing from the adoptee's tribal relationship; and

(3) provide notice to the requester of the department's submission of information to the adoptee's tribe.

History: 1978 Comp., 32A-5-40, enacted by Laws 1993, ch. 77, 167; 1995, ch. 206, 43; 1997, ch. 34, 13; 2005, ch. 189, 72.



Section 32A-5-41 - Appointment of confidential intermediary.

32A-5-41. Appointment of confidential intermediary.

A. The court may appoint a confidential intermediary to ascertain whether an individual is willing to be contacted, is willing to release his name or identity or is willing to meet or otherwise communicate about any condition that may affect the moving party's physical or mental health, upon petition to the court by:

(1) an adoptee who is eighteen years of age or older;

(2) an adoptive parent of an adoptee who is less than eighteen years of age;

(3) an adoptee's former parent, when the adoptee is eighteen years of age or older; or

(4) an adoptee's sibling.

B. The confidential intermediary shall make a reasonable effort to determine if the individual whose identity is sought by the petitioner has filed a signed document authorizing or refusing to authorize the release of the individual's name or identity.

C. When the confidential intermediary finds a signed authorization for a party to be contacted or for the release of identifying information, the intermediary shall release that information to the petitioner. Upon the petitioner's written request, the intermediary may assist the petitioner in locating the individual who authorized the release of identifying information, in ascertaining whether the individual is willing to meet or communicate with the petitioner and in facilitating a meeting or other communication.

D. When the confidential intermediary finds a signed refusal to authorize the release of identifying information, the intermediary shall report this to the petitioner and the court and shall not attempt to locate or contact the individual who has refused to authorize contact or the release of identifying information. The petitioner may then withdraw the petition or request the release of identifying information for good cause shown, pursuant to the provisions of Section 32A-5-40 NMSA 1978.

E. When the confidential intermediary does not find any documents concerning the release of identifying information or if the intermediary finds a document indicating that an individual whose identity is sought by the petitioner is undecided about whether to release identifying information, the intermediary shall make a reasonable search for and discreetly contact the individual to ascertain whether the individual is willing to release information to the petitioner or willing to meet or communicate with the petitioner, whom the intermediary may describe to the individual only in general, nonidentifying terms. When the individual consents in writing to the release of information, the intermediary shall release the information to the petitioner, and upon the mutual written request and consent of the petitioner and the individual, the intermediary shall facilitate a meeting or other communication between the petitioner and the individual. If the individual refuses to authorize the release of information sought by the petitioner, the intermediary shall report this to the petitioner and the court and the petitioner may withdraw the motion or file a motion with the court for an order to release identifying information for good cause shown, pursuant to provisions of Section 32A-5-40 NMSA 1978.

F. When an individual sought by the confidential intermediary is deceased, the intermediary shall report this to the petitioner and the court and, upon the petitioner's request, the court shall determine on the basis of the factors listed in Section 32A-5-40 NMSA 1978 whether good cause exists to release identifying information about the individual to the petitioner.

G. When an individual sought by the confidential intermediary cannot be located within a year, the intermediary shall report this to the petitioner and the court. The court may authorize an additional search for a specified period of time or determine on the basis of the factors listed in Section 32A-5-40 NMSA 1978 whether good cause exists to release identifying information about the individual to the petitioner.

H. A confidential intermediary may charge the petitioner for actual expenses incurred in providing a service requested under this section. Upon motion by the intermediary, the court may authorize a reasonable fee in addition to the expenses.

I. A confidential intermediary shall complete training provided by the department or any other entity approved by the court and shall file an oath of confidentiality in every court in which the intermediary expects to serve.

J. The confidential intermediary oath shall state:

"I, ________________________, signing under penalty of perjury, affirm that I have completed the requisite training for a confidential intermediary in this state.

I will not disclose to the petitioner, directly or indirectly, any identifying information in sealed records except under the conditions specified in this section.

I will conduct a reasonable search for an individual being sought and make a discreet and confidential inquiry as to whether the individual consents to the release of identifying or medical information to the petitioner or to meeting or communicating with the petitioner. I will report to the petitioner or the court the results of my search and inquiry, along with any signed request or consent I receive from the individual.

If the individual and the petitioner request and consent in writing to meet or communicate with each other, I will act in accordance with the instructions of the petitioner or the court to facilitate any meeting or communication between them.

I will not charge or accept any fee for my services except for reimbursement from the petitioner for actual expenses incurred in performing my services or as authorized by the court.

I recognize that unauthorized release of information is a violation of the Adoption Act and subjects me to penalties pursuant to the provisions of Section 32A-5-42 NMSA 1978 and may subject me to being found in contempt of court with penalties, dismissal by the court and civil liability."

History: 1978 Comp., 32A-5-41, enacted by Laws 1993, ch. 77, 168; 1995, ch. 206, 44; 1997, ch. 34, 14.



Section 32A-5-42 - Penalties.

32A-5-42. Penalties.

A. Any person other than an agency who, in the regular course of business, selects an adoptive family for a prospective adoptee or arranges for the selection is guilty of a misdemeanor and subject to imprisonment in the county jail for a definite term of less than one year or to the payment of a fine of not more than one thousand dollars ($1,000), or to both, the penalties to be in the discretion of the judge, for each occurrence; provided, that the exchange of information between persons regarding the existence of a potential adoptee or potential adoptive family shall not be a violation of this section.

B. Any person who violates any provision of the Adoption Act is guilty of a misdemeanor and subject to imprisonment in the county jail for a definite term of less than one year or to the payment of a fine of not more than one thousand dollars ($1,000), or both, the penalties to be in the discretion of the judge, for each occurrence.

History: 1978 Comp., 32A-5-42, enacted by Laws 1993, ch. 77, 169.



Section 32A-5-42.1 - Unauthorized adoption facilitation; penalties.

32A-5-42.1. Unauthorized adoption facilitation; penalties.

A. A person, other than a person described in Subsection C of this section, who knowingly or intentionally engages in adoption services with a person in this state for compensation is guilty of a misdemeanor and shall be sentenced in accordance with the provisions of Section 32A-5-42 NMSA 1978.

B. A violation of this section constitutes an unfair or deceptive trade practice pursuant to the Unfair Practices Act [Chapter 57, Article 12 NMSA 1978].

C. This section does not apply to the following persons:

(1) the department, a person authorized to act on behalf of the department or a similar agency in another state;

(2) an investigator or counselor;

(3) an agency licensed pursuant to the laws of this state or another state that is providing an adoption service within that state to a parent, prospective adoptive parent or a specific and identified adoptee who resides in that state;

(4) an attorney licensed to practice law in this state or in another state who is providing a legal service within and pursuant to the laws of that state to a parent, prospective adoptive parent or a specific and identified adoptee who resides in that state;

(5) an agency facilitating the adoption of a foreign born child;

(6) an agency facilitating a new placement of a child following a disruption or termination of an adoption; or

(7) a prospective adoptive parent or biological parent acting alone on the parent's own behalf.

History: Laws 2012, ch. 28, 4.



Section 32A-5-42.2 - Advertising adoption services; requirements; penalties.

32A-5-42.2. Advertising adoption services; requirements; penalties.

A. A person, other than a person described in Subsection E of this section, shall not advertise adoption services unless the advertisement includes the following statement: "WARNING: (INSERT NAME OF PERSON ADVERTISED) IS NOT ACCREDITED, CERTIFIED OR LICENSED TO PROVIDE ADOPTION SERVICES WITHIN NEW MEXICO.". If the advertisement is in print, the required statement shall be entirely in uppercase letters and in a print size no smaller than that generally used in the advertisement. If the advertisement is spoken, the required statement shall be spoken at the same pace and volume as that generally used in the advertisement.

B. A person who violates this section is guilty of a misdemeanor and shall be sentenced in accordance with the provisions of Section 32A-5-42 NMSA 1978.

C. A violation of this section constitutes an unfair or deceptive trade practice pursuant to the Unfair Practices Act [Chapter 57, Article 12 NMSA 1978].

D. For purposes of this section, "advertise" means to communicate, market, promote, induce or solicit by public media originating or distributed in New Mexico, including newspapers, periodicals, telephone book listings, outdoor advertising, radio, television or other electronic media.

E. This section does not apply to:

(1) the department or a person authorized to act on behalf of the department;

(2) an agency licensed by the department;

(3) an investigator or counselor;

(4) an attorney licensed in the state who advertises legal services relating to adoption; or

(5) a prospective adoptive parent who is acting alone on the prospective adoptive parent's own behalf and who has a current, approved pre-placement study as required by the department.

F. An advertising, marketing or promotional medium that accepts and publishes or otherwise distributes in good faith an advertisement that does not meet the requirements of this section is not subject to civil or criminal penalties pursuant to this section.

History: Laws 2012, ch. 28, 5.



Section 32A-5-43 - Purpose of subsidized adoptions.

32A-5-43. Purpose of subsidized adoptions.

It is the purpose of Sections 32-5-43 [32A-5-43] through 32-5-45 [32A-5-45] NMSA 1978 to encourage and promote the placement of children who are difficult to place in permanent homes through a subsidized program within the social services division of the department.

History: 1978 Comp., 32A-5-43, enacted by Laws 1993, ch. 77, 170.



Section 32A-5-44 - Eligibility for subsidized adoptions.

32A-5-44. Eligibility for subsidized adoptions.

A. The social services division of the human services department may make payments to adoptive parents or to medical vendors on behalf of a child placed for adoption by the division or by an agency when the division determines that:

(1) the child is difficult to place; and

(2) the adoptive family is capable of providing the permanent family relationship needed by the child in all respects, except that the needs of the child are beyond the economic resources and ability of the family.

B. As used in Sections 32A-5-43 through 32A-5-45 NMSA 1978, a "difficult to place child" means a child who has a mental, physical or emotional disability or who is in special circumstances by virtue of age, sibling relationship or racial background.

History: 1978 Comp., 32A-5-44, enacted by Laws 1993, ch. 77, 171; 2007, ch. 46, 39.



Section 32A-5-45 - Administration of subsidized adoptions.

32A-5-45. Administration of subsidized adoptions.

A. The department shall promulgate all necessary regulations for the administration of the program of subsidized adoptions or placement with permanent guardians.

B. Subsidy payments may include payments to vendors for medical and surgical expenses and payments to the adoptive parents or permanent guardians for maintenance and other costs incidental to the adoption, care, training and education of the child. The payments in any category of assistance shall not exceed the cost of providing the assistance in foster care. Payments shall not be made under this section after the child reaches eighteen years of age, except for a child who is enrolled in the medically fragile waiver program, in which case the payments may extend until the child is twenty-one years of age.

C. A written agreement between the adoptive family or permanent guardians and the department shall precede the decree of adoption or permanent guardianship. The agreement shall incorporate the terms and conditions of the subsidy plan based on the individual needs of the child within the permanent family. In cases of subsidies that continue for more than one year, there shall be an annual redetermination of the need for a subsidy. The department shall develop an appeal procedure whereby a permanent family may contest a division determination to deny, reduce or terminate a subsidy.

History: 1978 Comp., 32A-5-45, enacted by Laws 1993, ch. 77, 172; 2005, ch. 189, 73.






Article 6 - Children's Mental Health and Developmental Disabilities



Article 6A - Children's Mental Health and Developmental Disabilities

Section 32A-6A-1 - Short title.

32A-6A-1. Short title.

This act [32A-6A-1 to 32A-6A-30 NMSA 1978] may be cited as the "Children's Mental Health and Developmental Disabilities Act".

History: Laws 2007, ch. 162, 1.



Section 32A-6A-2 - Purposes.

32A-6A-2. Purposes.

The purposes of the Children's Mental Health and Developmental Disabilities Act are to:

A. provide children with access to appropriate assessments, services and treatment;

B. provide children access to a continuum of services to address their habilitation and treatment needs;

C. provide children with access to services for identification, prevention and intervention for developmental and mental health needs;

D. promote delivery of services in a culturally appropriate, responsive and respectful manner;

E. protect the substantive and procedural rights of children regardless of service setting; and

F. encourage support for family as critical members of the treatment or habilitation team whenever clinically appropriate.

History: Laws 2007, ch. 162, 2.



Section 32A-6A-3 - Scope.

32A-6A-3. Scope.

The provisions of the Children's Mental Health and Developmental Disabilities Act shall apply to all children in New Mexico except as otherwise set forth in the Children's Code [32A-1-1 NMSA 1978].

History: Laws 2007, ch. 162, 3.



Section 32A-6A-4 - Definitions.

32A-6A-4. Definitions.

As used in the Children's Mental Health and Developmental Disabilities Act:

A. "aversive intervention" means any device or intervention, consequences or procedure intended to cause pain or unpleasant sensations, including interventions causing physical pain, tissue damage, physical illness or injury; electric shock; isolation; forced exercise; withholding of food, water or sleep; humiliation; water mist; noxious taste, smell or skin agents; and over-correction;

B. "behavioral health services" means a comprehensive array of professional and ancillary services for the treatment, habilitation, prevention and identification of mental illnesses, behavioral symptoms associated with developmental disabilities, substance abuse disorders and trauma spectrum disorders;

C. "capacity" means a child's ability to:

(1) understand and appreciate the nature and consequences of proposed health care, including its significant benefits, risks and alternatives to proposed health care; and

(2) make and communicate an informed health care decision;

D. "chemical restraint" means a medication that is not standard treatment for the patient's medical or psychiatric condition that is used to control behavior or to restrict a patient's freedom of movement;

E. "child" means a person who is a minor;

F. "clinician" means a person whose licensure allows the person to make independent clinical decisions, including a physician, licensed psychologist, psychiatric nurse practitioner, licensed independent social worker, licensed marriage and family therapist and licensed professional clinical counselor;

G. "continuum of services" means a comprehensive array of emergency, outpatient, intermediate and inpatient services and care, including screening, early identification, diagnostic evaluation, medical, psychiatric, psychological and social service care, habilitation, education, training, vocational rehabilitation and career counseling;

H. "developmental disability" means a severe chronic disability that:

(1) is attributable to a mental or physical impairment or a combination of mental or physical impairments;

(2) is manifested before a person reaches twenty-two years of age;

(3) is expected to continue indefinitely;

(4) results in substantial functional limitations in three or more of the following areas of major life activities:

(a) self-care;

(b) receptive and expressive language;

(c) learning;

(d) mobility;

(e) self-direction;

(f) capacity for independent living; or

(g) economic self-sufficiency; and

(5) reflects a person's need for a combination and sequence of special, interdisciplinary or other supports and services that are of lifelong or extended duration that are individually planned or coordinated;

I. "evaluation facility" means a community mental health or developmental disability program, a medical facility having psychiatric or developmental disability services available or, if none of the foregoing is reasonably available or appropriate, the office of a licensed physician or a licensed psychologist, any of which shall be capable of performing a mental status examination adequate to determine the need for appropriate treatment, including possible involuntary treatment;

J. "family" means persons with a kinship relationship to a child, including the relationship that exists between a child and a biological or adoptive parent, relative of the child, a step-parent, a godparent, a member of the child's tribe or clan or an adult with whom the child has a significant bond;

K. "habilitation" means services, including behavioral health services based on evaluation of the child, that are aimed at assisting the child to prevent, correct or ameliorate a developmental disability. The purpose of habilitation is to enable the child to attain, maintain or regain maximum functioning or independence. "Habilitation" includes programs of formal, structured education and treatment and rehabilitation services;

L. "individual instruction" means a child's direction concerning a mental health treatment decision for the child, made while the child has capacity and is fourteen years of age or older, which is to be implemented when the child has been determined to lack capacity;

M. "least restrictive means principle" means the conditions of habilitation or treatment for the child, separately and in combination that:

(1) are no more harsh, hazardous or intrusive than necessary to achieve acceptable treatment objectives for the child;

(2) involve no restrictions on physical movement and no requirement for residential care, except as reasonably necessary for the administration of treatment or for the protection of the child or others from physical injury; and

(3) are conducted at the suitable available facility closest to the child's place of residence;

N. "legal custodian" means a biological or adoptive parent of a child unless legal custody has been vested in a person, department or agency and also includes a person appointed by an unexpired power of attorney;

O. "licensed psychologist" means a person who holds a current license as a psychologist issued by the New Mexico state board of psychologist examiners;

P. "likelihood of serious harm to self" means that it is more likely than not that in the near future a child will attempt to commit suicide or will cause serious bodily harm to the child by violent or other self-destructive means, as evidenced by behavior causing, attempting or threatening such harm, which behavior gives rise to a reasonable fear of such harm from the child;

Q. "likelihood of serious harm to others" means that it is more likely than not that in the near future the child will inflict serious bodily harm on another person or commit a criminal sexual offense, as evidenced by behavior causing, attempting or threatening such harm, which behavior gives rise to a reasonable fear of such harm from the child;

R. "mechanical restraint" means any device or material attached or adjacent to the child's body that restricts freedom of movement or normal access to any portion of the child's body and that the child cannot easily remove but does not include mechanical supports or protective devices;

S. "mechanical support" means a device used to achieve proper body position, designed by a physical therapist and approved by a physician or designed by an occupational therapist, such as braces, standers or gait belts, but not including protective devices;

T. "medically necessary services" means clinical and rehabilitative physical, mental or behavioral health services that are:

(1) essential to prevent, diagnose or treat medical conditions or are essential to enable the child to attain, maintain or regain functional capacity;

(2) delivered in the amount, duration, scope and setting that is clinically appropriate to the specific physical, mental and behavioral health care needs of the child;

(3) provided within professionally accepted standards of practice and national guidelines; and

(4) required to meet the physical, mental and behavioral health needs of the child and are not primarily for the convenience of the child, provider or payer;

U. "mental disorder" means a substantial disorder of the child's emotional processes, thought or cognition, not including a developmental disability, that impairs the child's:

(1) functional ability to act in developmentally and age-appropriate ways in any life domain;

(2) judgment;

(3) behavior; and

(4) capacity to recognize reality;

V. "mental health or developmental disabilities professional" means a person who by training or experience is qualified to work with persons with mental disorders or developmental disabilities;

W. "out-of-home treatment or habilitation program" means an out-of-home residential program that provides twenty-four-hour care and supervision to children with the primary purpose of providing treatment or habilitation to children. "Out-of-home treatment or habilitation program" includes, but is not limited to, treatment foster care, group homes, psychiatric hospitals, psychiatric residential treatment facilities and non-medical and community-based residential treatment centers;

X. "parent" means a biological or adoptive parent of a child whose parental rights have not been terminated;

Y. "physical restraint" means the use of physical force without the use of any device or material that restricts the free movement of all or a portion of a child's body;

Z. "protective devices" means helmets, safety goggles or glasses, guards, mitts, gloves, pads and other common safety devices that are normally used or recommended for use by persons without disabilities while engaged in a sport or occupation or during transportation;

AA. "residential treatment or habilitation program" means diagnosis, evaluation, care, treatment or habilitation rendered inside or on the premises of a mental health or developmental disabilities facility, hospital, clinic, institution, supervisory residence or nursing home when the child resides on the premises and where one or more of the following measures is available for use:

(1) a mechanical device to restrain or restrict the child's movement;

(2) a secure seclusion area from which the child is unable to exit voluntarily;

(3) a facility or program designed for the purpose of restricting the child's ability to exit voluntarily; and

(4) the involuntary emergency administration of psychotropic medication;

BB. "restraint" means the use of a physical, chemical or mechanical restraint;

CC. "seclusion" means the confinement of a child alone in a room from which the child is physically prevented from leaving;

DD. "treatment" means provision of behavioral health services based on evaluation of the child, aimed at assisting the child to prevent, correct or ameliorate a mental disorder. The purpose of treatment is to enable the child to attain, maintain or regain maximum functioning;

EE. "treatment team" means a team consisting of the child, the child's parents unless parental rights have specifically been limited pursuant to an order of a court, legal custodian, guardian ad litem, treatment guardian, clinician and any other professionals involved in treatment of the child, other members of the child's family, if requested by the child, and the child's attorney if requested by the child, unless in the professional judgment of the treating clinician for reasons of safety or therapy one or more members should be excluded from participation in the treatment team; and

FF. "treatment plan" means an individualized plan developed by a treatment team based on assessed strengths and needs of the child and family.

History: Laws 2007, ch. 162, 4; 2008, ch. 75, 1.



Section 32A-6A-5 - Competence.

32A-6A-5. Competence.

The fact that a child has received treatment or habilitation services or has been accepted at or admitted to a hospital or institutional facility shall not constitute a sufficient basis for a finding of incompetence or the denial of a right or benefit of any nature that the child would otherwise have.

History: Laws 2007, ch. 162, 5.



Section 32A-6A-6 - Rights related to treatment and habilitation; scope.

32A-6A-6. Rights related to treatment and habilitation; scope.

The rights set forth in the Children's Mental Health and Developmental Disabilities Act shall apply to a child who is physically present and receiving treatment or habilitation services in New Mexico. A child who receives treatment or habilitation services shall have rights with respect to such treatment or habilitation, regardless of where services are provided.

History: Laws 2007, ch. 162, 6.



Section 32A-6A-7 - Right to individualized treatment or habilitation services and plan.

32A-6A-7. Right to individualized treatment or habilitation services and plan.

A. A child receiving mental health or habilitation services shall have the right to prompt treatment and habilitation pursuant to an individualized treatment plan and consistent with the least restrictive means principle.

B. A preliminary treatment plan shall be prepared within seven days of initial provision of mental health or habilitation services.

C. An individualized treatment or habilitation plan shall be prepared within twenty-one days of the provision of mental health or habilitation services.

D. The individualized treatment or habilitation plan shall be developed by the child's treatment team. The child and the child's legal custodian and parent shall, to the maximum extent possible, be involved in the preparation of the child's individualized treatment or habilitation plan.

E. An individualized treatment or habilitation plan shall include:

(1) a statement of the nature of the specific problem and the specific needs of the child;

(2) a statement of the least restrictive conditions necessary to achieve the purposes of treatment or habilitation;

(3) a description of intermediate and long-range goals, with the projected timetable for their attainment;

(4) a statement and rationale for the plan of treatment or habilitation for achieving these intermediate and long-range goals;

(5) specification of staff responsibility and a description of the proposed staff involvement with the child in order to attain these goals;

(6) criteria for release to less restrictive settings for treatment or habilitation, criteria for discharge and a projected date for discharge; and

(7) provision for access to cultural practices and traditional treatments in accordance with the child's assessed needs, and for an Indian child, culturally competent placement, treatment and practices and, after appropriate consent, tribal consultation.

F. A treatment or habilitation plan for a child in an out-of-home treatment or habilitation program shall be based on documented assessments that may include assessments of mental status; intellectual function; psychological status, including the use of psychological testing; psychiatric evaluation and medication; education, vocation, psychosocial assessment, physical status and the child's cultural needs.

G. The child's progress in attaining the goals and objectives set forth in the individualized treatment or habilitation plan shall be monitored and noted in the child's records, and revisions in the plan may be made as circumstances require. The members of the child's treatment team shall be informed of major changes and shall have the opportunity to participate in decisions.

History: Laws 2007, ch. 162, 7.



Section 32A-6A-8 - Special rules applicable to aversive intervention.

32A-6A-8. Special rules applicable to aversive intervention.

A. An intervention expressly listed in the "aversive intervention" definition in Section 4 [32A-6A-4 NMSA 1978] of the Children's Mental Health and Developmental Disabilities Act is prohibited.

B. A treatment plan containing an aversive intervention not specifically listed in Section 4 of the Children's Mental Health and Developmental Disabilities Act shall be submitted to the human rights committee of the department of health in advance of a meeting, except in emergency situations. The human rights committee shall review the plan along with the following additional information as available:

(1) baseline or base rate data;

(2) review of the child's current situation and environment;

(3) the child's history, including previous interventions and results;

(4) the possible adverse effects, if any, of the proposed treatment plan;

(5) success and failure criteria for discontinuing the proposed aversive intervention; and

(6) a written evaluation by the clinician proposing the treatment plan or the intervention.

C. The human rights committee of the department of health shall not approve an intervention specifically listed in the definition of "aversive intervention" in Section 4 of the Children's Mental Health and Developmental Disabilities Act.

D. An invitation to participate in the review shall be extended to the child, the child's legal custodian, the clinician and any other mental health or developmental disability professional who has proposed the treatment. A written or oral presentation shall be made to the human rights commission by the mental health or developmental disability professional proposing the treatment.

E. The results of the human rights committee of the department of health review shall be reported to the clinician, the child and the child's legal custodian within three working days.

F. The department shall work in collaboration with the department of health to promulgate rules for implementing a human rights committee pursuant to this section.

History: Laws 2007, ch. 162, 8.



Section 32A-6A-9 - Restraint, generally.

32A-6A-9. Restraint, generally.

A. Nothing in this section shall be interpreted to diminish the rights and protections accorded to children in hospitals or psychiatric residential treatment or habilitation facilities as provided by federal law and regulation.

B. Restraint and seclusion as provided for in this section is not considered treatment. It is an emergency intervention to be used only until the emergency ceases.

C. Nothing in this section shall prohibit the use of:

(1) mechanical supports or protective devices;

(2) a medical restraint prescribed by a physician or dentist as a health-related protective measure during the conduct of a specific medical, surgical or dental procedure; and

(3) holding a child for a very short period of time without undue force to calm or comfort the child or holding a child's hand to escort the child safely from one area to another.

History: Laws 2007, ch. 162, 9; 2008, ch. 75, 2.



Section 32A-6A-10 - Physical restraint and seclusion.

32A-6A-10. Physical restraint and seclusion.

A. When providing any treatment or habilitation, physical restraint and seclusion shall not be used unless an emergency situation arises in which it is necessary to protect a child or another from imminent, serious physical harm or unless another less intrusive, nonphysical intervention has failed or been determined ineffective.

B. A treatment and habilitation program shall provide a child and the child's legal custodian with a copy of the policies and procedures governing the use of restraint and seclusion.

C. When a child is in a restraint or in seclusion, the mental health or developmental disabilities professional shall document:

(1) any less intrusive interventions that were attempted or determined to be inappropriate prior to the incident;

(2) the precipitating event immediately preceding the behavior that prompted the use of restraint or seclusion;

(3) the behavior that prompted the use of a restraint or seclusion;

(4) the names of the mental health or developmental disabilities professional who observed the behavior that prompted the use of restraint or seclusion;

(5) the names of the staff members implementing and monitoring the use of restraint or seclusion; and

(6) a description of the restraint or seclusion incident, including the type and length of the use of restraint or seclusion, the child's behavior during and reaction to the restraint or seclusion and the name of the supervisor informed of the use of restraint or seclusion.

D. The documentation shall be maintained in the child's medical, mental health or educational record and available for inspection by the child's legal custodian.

E. The child's legal custodian shall be notified immediately after each time restraint or seclusion is used. If the legal custodian is not reasonably available, the mental health or developmental disability professional shall document all attempts to notify the legal custodian and shall send written notification within one business day.

F. After an incident of restraint or seclusion, the mental health or developmental disabilities professional involved in the incident shall conduct a debriefing with the child in which the precipitating event, unsafe behavior and preventive measures are reviewed with the intent of reducing or eliminating the need for future restraint or seclusion. The debriefing shall be documented in the child's record and incorporated into the next treatment plan review.

G. As promptly as possible, but under no circumstances later than five calendar days after a child has been subject to restraint or seclusion, the treatment team shall meet to review the incident and revise the treatment plan as appropriate. The treatment team shall identify any known triggers to the behavior that necessitated the use of restraint or seclusion and recommend preventive measures that may be used to calm the child and eliminate the need for restraint or seclusion. In a subsequent review of the treatment plan, the treatment team shall review the success or failure of preventive measures and revise the plan, if necessary, based on such review.

H. Physical restraint shall be applied only by a mental health or developmental disabilities professional trained in the appropriate use of physical restraint.

I. In applying physical restraint, a mental health or developmental disabilities professional shall use only reasonable force as is necessary to protect the child or other person from imminent and serious physical harm.

J. Seclusion shall be applied only by mental health or developmental disabilities professionals who are trained in the appropriate use of seclusion.

K. At a minimum, a room used for seclusion shall:

(1) be free of objects and fixtures with which a child could self-inflict bodily harm;

(2) provide the mental health or developmental disabilities professional an adequate and continuous view of the child from an adjacent area; and

(3) provide adequate lighting and ventilation.

L. During the seclusion of a child, the mental health or developmental disabilities professional shall:

(1) view the child placed in seclusion at all times; and

(2) provide the child placed in seclusion with:

(a) an explanation of the behavior that resulted in the seclusion; and

(b) instructions on the behavior required to return to the environment.

M. At a minimum, a mental health or developmental disabilities professional shall reassess a child in restraint or seclusion every thirty minutes.

N. The use of a mechanical restraint is prohibited in a mental health and developmental disability treatment setting unless the treatment setting is a hospital that is licensed and certified by and meets the requirements of the joint commission for the accreditation of health care organizations or a facility created pursuant to the Adolescent Treatment Hospital Act [23-9-1 NMSA 1978].

O. This section does not prohibit a mental health or developmental disabilities professional from using a mechanical support or protective device:

(1) as prescribed by a health professional; or

(2) for a child with a disability, in accordance with a written treatment plan, including but not limited to a school individualized education plan or behavior intervention plan.

History: Laws 2007, ch. 162, 10; 2008, ch. 75, 3.



Section 32A-6A-11 - Training required for a professional who uses restraint or seclusion.

32A-6A-11. Training required for a professional who uses restraint or seclusion.

A mental health or developmental disabilities professional who administers restraint or seclusion shall receive training in current professionally accepted practices and standards regarding:

A. positive behavior interventions strategies and supports;

B. functional behavior assessment and behavior intervention planning;

C. prevention of self-injurious behaviors;

D. methods for identifying and defusing potentially dangerous behavior; and

E. restraint and seclusion, to the extent that each may be used in the treatment setting.

History: Laws 2007, ch. 162, 11.



Section 32A-6A-12 - Personal rights of a child in an out-of-home treatment or habilitation program; scope.

32A-6A-12. Personal rights of a child in an out-of-home treatment or habilitation program; scope.

A. A child in an out-of-home treatment or habilitation program shall have, in addition to other rights set forth in the Children's Mental Health and Developmental Disabilities Act, the right to:

(1) be placed in a manner consistent with the least restrictive means principle;

(2) have access to the state's designated protection and advocacy system and access to an attorney of the child's choice, provided that the child is not entitled to appointment of an attorney at public expense, except as otherwise provided in Subsection C of Section 32A-6A-13 NMSA 1978;

(3) receive visitors of the child's own choosing on a daily basis, subject to restrictions imposed in the best interests of the child by the child's clinician for good cause. Hours during which visitors may be received shall be limited only in the interest of effective treatment and the reasonable efficiency of the program and shall be sufficiently flexible to accommodate the individual needs of the child and the child's visitors. Notwithstanding the provisions of this subsection, each child has the right to receive visits from the child's attorney; physician; physician assistant, advanced practice registered nurse or certified nurse-midwife working within that person's scope of practice; psychologist; clergy; guardian ad litem; or representatives from the state's protection and advocacy system or children, youth and families department in private at any reasonable time, irrespective of visiting hours, provided the visitor shows reasonable cause for visiting at times other than normal visiting hours;

(4) have writing materials and postage stamps reasonably available for the child's use in writing letters and other communications. Reasonable assistance shall be provided for writing, addressing and posting letters and other documents upon request. The child has the right to send and receive sealed and uncensored mail. The child has the right to reasonable private access to telephones, and, in cases of personal emergencies when other means of communication are not satisfactory, the child shall be afforded reasonable use of long distance calls; provided that for other than mail or telephone calls to a court; an attorney; a physician; a physician assistant, advanced practice registered nurse or certified nurse-midwife working within that person's scope of practice; a psychologist; clergy; a guardian ad litem; a representative from the state's protection and advocacy system; or a social worker, mailing or telephone privileges may be restricted by the child's clinician for good cause shown. A child who is indigent shall be furnished writing, postage and telephone facilities without charge;

(5) reasonable access to a legal custodian and a family member through visitation, videoconferencing, telephone access and opportunity to send and receive mail. In-person visitation is preferred, and reasonable efforts shall be made to facilitate such visitation unless the child and family choose otherwise. Access by legal custodians and family members to the child shall be limited only in the interest of effective treatment and the reasonable efficiency of the program and shall be sufficiently flexible to accommodate the individual needs of legal custodians and family members. Treatment needs that justify limitation on the access rights of a legal custodian or family member must be specifically documented by the clinician in the child's record, and any such limitation automatically expires in seven days;

(6) follow or abstain from the practice of religion. The program shall provide appropriate assistance in this connection, including reasonable accommodations for religious worship and transportation to nearby religious services. A child who does not wish to participate in religious practice shall be free from pressure to do so or to accept religious beliefs;

(7) a humane psychological and physical environment. The child shall be provided a comfortable bed and adequate changes of linen and reasonable secure storage space for personal possessions. Except when curtailed for reasons of safety or therapy as documented in the child's record by the child's physician, the child shall be afforded reasonable privacy in sleeping and personal hygiene practices;

(8) reasonable daily opportunities for physical exercise and outdoor exercise and reasonable access to recreational areas and equipment, including equipment adapted to the child's developmental and physical needs;

(9) a nourishing, well-balanced, varied and appetizing diet;

(10) prompt and adequate medical attention for a physical ailment. Each child shall receive a complete physical examination upon admission, except when documentation is provided that the child has had such examination within the six months immediately prior to the current admission. Each child shall receive a complete physical examination every twelve months thereafter;

(11) a clean, safe and comfortable environment in a structure that complies with applicable fire and safety requirements;

(12) appropriate medication and freedom from unnecessary or excessive medication. Medication shall not be used as discipline, as a substitute for programs, for the convenience of staff or in quantities that interfere with the child's treatment or habilitation program. No medication shall be administered unless by written order of a clinician licensed to prescribe medication or by an oral order noted immediately in the patient's medical record and signed by that clinician within twenty-four hours. All prescriptions for psychotropic medications must be reviewed at least every thirty days. Notation of each child's medication shall be kept in the child's medical records and shall include a notation by the clinician licensed to prescribe medication of the behavioral or symptomatic baseline data upon which the medication order was made; and

(13) a free public education. The child shall be educated in regular classes with nondisabled children whenever appropriate. In no event shall a child be allowed to remain in an out-of-home treatment or habilitation program for more than ten days without receiving educational services. If the child's placement in an out-of-home treatment or habilitation program is required by an individualized education plan that conforms to the requirements of state and federal law, the sending school is responsible for the provision of education to the child. In all other situations, the local school district in which the out-of-home treatment or habilitation program is located is responsible for the provision of educational services to the child. Nothing in this subsection shall limit a child's right to public education under state, tribal or federal law.

B. A child receiving services in an out-of-home treatment or habilitation program, including but not limited to residential treatment or habilitation programs, shall be provided notice of rights immediately upon admission to such program.

History: Laws 2007, ch. 162, 12; 2015, ch. 116, 12.



Section 32A-6A-13 - Legal representation of children.

32A-6A-13. Legal representation of children.

A. A child shall be represented by an attorney at all commitment or treatment guardianship proceedings under the Children's Mental Health and Developmental Disabilities Act if the child is fourteen years of age or older or by a guardian ad litem if the child is under fourteen years of age.

B. When a child has not retained an attorney or a guardian ad litem in a commitment or treatment guardian proceeding and is unable to do so, the court shall appoint an attorney or a guardian ad litem to represent the child in the proceeding. Only an attorney with appropriate experience shall be appointed as an attorney or a guardian ad litem for the child. Whenever reasonable and appropriate, the court shall appoint a guardian ad litem or attorney who is knowledgeable about the child's cultural background.

C. A child of any age shall have access to the state's designated protection and advocacy system pursuant to the federal Developmental Disabilities Assistance and Bill of Rights Act and the federal Protection and Advocacy for Individuals with Mental Illness Act and access to an attorney of the child's choice regarding any matter related to the Children's Mental Health and Developmental Disabilities Act.

D. The child is not entitled to appointment of an attorney at public expense, except as set forth in Subsections A and B of this section.

E. A child shall not be represented or counseled by an attorney or guardian ad litem who has a conflict of interest, including but not limited to any conflict of interest resulting from prior representation of the child's parent, guardian, legal custodian or residential treatment or habilitation program.

History: Laws 2007, ch. 162, 13; 2008, ch. 75, 4.



Section 32A-6A-14 - Consent for services; children under fourteen years of age.

32A-6A-14. Consent for services; children under fourteen years of age.

A. Except as provided in Subsection B of this section, the informed consent of a child's legal custodian shall be required before treatment or habilitation, including psychotherapy or psychotropic medications, is administered to a child under fourteen years of age.

B. A child under fourteen years of age may initiate and consent to an initial assessment with a clinician and for medically necessary early intervention service limited to verbal therapy as set forth in this section. The purpose of the initial assessment is to allow a clinician to interview the child and determine what, if any, action needs to be taken to ensure appropriate mental health or habilitation services are provided to the child. The clinician may conduct an initial assessment and provide medically necessary early intervention service limited to verbal therapy with or without the consent of the legal custodian if such service will not extend beyond two calendar weeks. If, at any time, the clinician has a reasonable suspicion that the child is an abused or neglected child, the clinician shall immediately make a child abuse and neglect report.

History: Laws 2007, ch. 162, 14.



Section 32A-6A-15 - Consent for services; children fourteen years of age or older.

32A-6A-15. Consent for services; children fourteen years of age or older.

A. A child fourteen years of age or older is presumed to have capacity to consent to treatment without consent of the child's legal custodian, including consent for individual psychotherapy, group psychotherapy, guidance counseling, case management, behavioral therapy, family therapy, counseling, substance abuse treatment or other forms of verbal treatment that do not include aversive interventions. Nothing in this section shall be interpreted to provide a child fourteen years of age or older with independent consent rights for the purposes of the provision of special education and related services as set forth in federal law.

B. Psychotropic medications may be administered to a child fourteen years of age or older with the informed consent of the child. When psychotropic medications are administered to a child fourteen years of age or older, the child's legal custodian shall be notified by the clinician.

C. A clinician or other mental health and developmental disabilities professional shall promote the healthy involvement of a child's legal custodians and family members in developing and implementing the child's treatment plan, including appropriate participation in treatment for children fourteen years of age or older. However, nothing in this section shall limit the rights of a child fourteen years of age or older to consent to services and to consent to disclosure of mental health records.

History: Laws 2007, ch. 162, 15.



Section 32A-6A-16 - Consent for services; determination of capacity for children fourteen years of age or older.

32A-6A-16. Consent for services; determination of capacity for children fourteen years of age or older.

A. When a child fourteen years of age or older has been determined according to the provisions of this section to lack capacity, the child's legal custodian may make a mental health or habilitation decision for the child unless the child objects to such decision or the legal custodian's assumption of authority to make mental health or developmental disability treatment decisions or determination of lack of capacity. Nothing in this subsection:

(1) permits a legal custodian to consent to placement of a child in a residential treatment or habilitation program without the proper consent of the child if the child is fourteen years of age or older; or

(2) in any way, limits a child's right to involuntary commitment procedures as set forth in the Children's Mental Health and Developmental Disabilities Act.

B. The determination that a child fourteen years of age or older lacks or has recovered capacity shall be made by two clinicians, one of whom shall be a person who works with children in the ordinary course of that clinician's practice.

C. A child fourteen years of age or older shall not be determined to lack capacity solely on the basis that the child chooses not to accept the treatment recommended by the mental health or developmental disabilities professional.

D. A child fourteen years of age or older may at any time contest a determination that the child lacks capacity by a signed writing or by personally informing a clinician that the determination is contested. A clinician who is informed by a child that such determination is contested shall promptly communicate that the determination is contested to any supervising provider or institution at which the child is receiving care. Such a challenge shall prevail unless otherwise ordered by the court in a proceeding brought pursuant to the treatment guardianship provisions of the Children's Mental Health and Developmental Disabilities Act.

E. A determination of lack of capacity under the Children's Mental Health and Developmental Disabilities Act shall not be evidence of incapacity for any other purpose.

F. The legal custodian shall communicate an assumption of authority as promptly as practicable to the child fourteen years of age or older and to the clinician and to the supervising mental health or developmental disability treatment and habilitation provider.

G. If more than one legal custodian assumes authority to act as an agent, the consent of both shall be required for nonemergency treatment. In an emergency, the consent of one legal custodian is sufficient, but the treating mental health professional shall provide the other legal custodian with oral notice followed by written documentation.

H. If more than one legal custodian assumes authority to act as an agent and the legal custodians do not agree on a nonemergency mental health treatment decision and the clinician is so informed, the clinician shall not treat the child unless a treatment guardian is appointed pursuant to the provisions of the Children's Mental Health and Developmental Disabilities Act.

I. A legal custodian shall make treatment decisions in accordance with a child's individual instructions, if any, and other wishes to the extent known to the legal custodian. Otherwise, the legal custodian shall make decisions in accordance with the legal custodian's determination of the child's best interests. In determining the child's best interests, the legal custodian shall consider the child's personal values to the extent known to the legal custodian.

J. A mental health treatment decision made by a legal custodian for a child fourteen years of age or older who has been determined to lack capacity shall not be made solely on the basis of the child's pre-existing physical or medical condition or pre-existing or projected disability.

K. A mental health treatment decision made by a legal custodian for a child fourteen years of age or older who has been determined to lack capacity is effective without judicial approval unless contested by the child.

L. If no legal custodian or agent is reasonably available to make mental health or habilitation decisions for the child, any interested party may petition for the appointment of a treatment guardian.

History: Laws 2007, ch. 162, 16.



Section 32A-6A-17 - Treatment guardianship proceedings.

32A-6A-17. Treatment guardianship proceedings.

A. If no legal custodian is reasonably available to make mental health decisions for a child fourteen years of age or older who has been determined to lack capacity or if a clinician who proposes a course of treatment objects to a challenge made by the child to a determination of incapacity, the clinician shall request that the children's court attorney petition the court for appointment of a treatment guardian to make a substitute decision for the child.

B. In a treatment guardian proceeding, the court shall appoint an attorney for the child unless the child already has an attorney available.

C. A petition shall be served on the child and the child's attorney. A hearing on the petition shall be held within three business days. At the hearing, the child shall be represented by counsel and shall have the right to be present, to present witnesses and to cross-examine opposing witnesses.

D. If, after the hearing, the court finds that the child is not capable of making treatment decisions and treatment is needed, the court shall order the appointment of a treatment guardian. When appointing a treatment guardian, the court shall appoint the child's legal custodian unless the legal custodian is not readily available or the court finds that such an appointment is not in the child's best interests.

E. The treatment guardian shall make a decision on behalf of the child based on the treatment guardian's best judgment of whether the treatment appears to be in the child's best interests and is consistent with the least restrictive means principle for accomplishing the treatment objective. In making this decision, the treatment guardian shall consult with the child and consider the child's expressed opinions. The treatment guardian shall give consideration to previous decisions made by the child in similar circumstances when the child was able to make treatment decisions and shall make the decision in accordance with the values of the child if known, or in the best interests of the child if the values are not known; provided that, if the child has given an individual instruction that is available to the treatment guardian, the instruction shall be followed.

F. If a child who is not a resident of a residential treatment and habilitation program has a treatment guardian and refuses to comply with the decision of the treatment guardian, the treatment guardian may obtain an enforcement order. The enforcement order may authorize a peace officer to take the child into custody or to transport the child to an evaluation facility and may authorize the facility to forcibly administer treatment. The treatment guardian shall consult with the clinician who is proposing treatment, the child's attorney or guardian ad litem and, as deemed appropriate, interested friends or relatives of the child. The evaluation facility shall comply with the treatment guardian's decision unless the clinician finds it to be against the best interests of the child.

G. A child, physician or other professional wishing to contest the decision of the treatment guardian may do so by filing a petition with the court within three calendar days or the next business day, whichever is later, of receiving notice of the treatment guardian's decision. The child shall be represented by counsel in all proceedings before the court. The court may overrule the treatment guardian's decision if it finds that decision to be against the best interests of the child. The court shall rule within seven days of the filing of the petition.

H. If both a petition for an enforcement order and a petition to contest the treatment guardian's decision are filed, they shall be heard in the same proceeding at the same time.

I. When the court appoints a treatment guardian, it shall specify the length of time during which the treatment guardian may exercise treatment guardian powers, up to a maximum period of one year. If, at the end of the guardianship period, the treatment guardian believes that the child still lacks capacity, the treatment guardian shall petition the court for reappointment or for appointment of a new treatment guardian. The guardianship shall be extended or a new guardian shall be appointed only if the court finds the child does not have capacity to make treatment or habilitation decisions at the time of the hearing. The court shall appoint an attorney for the child, and the child shall have the right to be present and to present evidence at all such hearings.

J. If, during the period of a treatment guardian's power, the treatment guardian, the child, the treatment provider or a member of the child's family believes that the child has regained capacity, that person may petition the court for a termination of the treatment guardianship. If the court finds the child has regained capacity, it shall terminate the power of the treatment guardian and restore to the child the power to make treatment decisions.

K. A treatment guardian shall have only those powers enumerated in the Children's Mental Health and Developmental Disabilities Act.

L. If a clinician licensed to prescribe medication believes that the administration of psychotropic medication is necessary to protect the child from serious harm that could occur while the provisions of this section are being satisfied, the licensed clinician may order or administer the medication on an emergency basis. When medication is administered to a child on an emergency basis, the clinician shall prepare and place in the child's medical records a report explaining the nature of the emergency and the reason that no treatment less restrictive than administration of psychotropic medication without proper consent would have protected the child from serious harm. When medication is administered to a child on an emergency basis, the child's legal custodian and the child's attorney or guardian ad litem shall be notified by the residential treatment or habilitation program. If the child is not in a residential setting, the clinician shall petition for a pickup order pursuant to Section 19 [32A-6A-19 NMSA 1978] of the Children's Mental Health and Developmental Disabilities Act and have the child transported to a residential facility where the medication will be administered.

History: Laws 2007, ch. 162, 17.



Section 32A-6A-18 - Individual instructions.

32A-6A-18. Individual instructions.

A. A child fourteen years of age or older who has capacity also has the right to direct the child's own treatment in the event of later incapacity. To do so, the child may give an individual instruction regarding the child's own treatment or habilitation. The individual instruction may be limited to take effect only if a specified condition arises.

B. An individual instruction shall be effective without judicial approval and shall be written and signed by the child and the child's legal custodian and signed by a witness who is at least eighteen years of age and who attests that the child and the child's legal custodian are known to the witness, that they signed the individual instruction for mental health treatment in the witness' presence and that they appear to have capacity and are not acting under duress, fraud or undue influence.

C. A witness to an individual instruction shall not be related to the child or the child's legal custodian by blood or marriage, the child's attending qualified health care professional or an owner, operator or employee of a mental health facility at which the child is receiving care or of any parent organization, subsidiary or contractor of the mental health facility.

D. If the child's legal custodian refuses to consent to the individual instruction, the child may petition the court for determination of whether the individual instruction is in the child's best interest.

E. A child's legal custodian or treatment guardian shall make treatment decisions in accordance with the child's individual instruction unless the treatment requested is infeasible or unavailable or would not offer the child any significant benefit as determined by the child's clinician.

F. The individual instruction shall be implemented by the child's legal custodian under this section only upon certification that the child lacks capacity. The instruction shall cease to be effective upon a determination that the child has recovered capacity.

G. Written certification that a child lacks or has recovered capacity or that another condition exists that affects an individual instruction shall be made according to the provisions of the Children's Mental Health and Developmental Disabilities Act. A child while having capacity may revoke all or part of an individual instruction for mental health treatment at any time and in any manner that communicates an intent to revoke.

H. The fact that a child has executed a written individual instruction for treatment shall not constitute an indication of mental illness.

I. A clinician who knows the existence of an individual instruction for mental health treatment, a revocation or a challenge to a determination or certification of lack of capacity shall obtain a copy and shall place it in the child's health care record.

J. A clinician shall disclose an individual instruction for mental health treatment to other clinicians only when it is determined that the disclosure is necessary to provide treatment in accordance with an individual instruction.

History: Laws 2007, ch. 162, 18.



Section 32A-6A-19 - Emergency mental health evaluation and care.

32A-6A-19. Emergency mental health evaluation and care.

A. A peace officer may detain and transport a child for emergency mental health evaluation and care in the absence of a legally valid order from the court only if the peace officer:

(1) has reasonable grounds to believe the child has just attempted suicide;

(2) based upon personal observation and investigation, has reasonable grounds to believe that the child, as a result of a mental disorder, presents a likelihood of serious harm to self or others and that immediate detention is necessary to prevent such harm. The peace officer shall convey the peace officer's beliefs to the admitting physician or licensed psychologist immediately upon the officer's arrival at the evaluation facility;

(3) has certification from a clinician that the child, as a result of a mental disorder, presents a likelihood of serious harm to self or others and that immediate intervention is necessary to prevent the harm; or

(4) has an involuntary placement order issued by a tribal court that orders the child to be admitted to an evaluation facility.

B. A peace officer shall immediately transport a child detained under this section to an evaluation facility. In the case of an extreme emergency, the child may be held for a period of up to twenty-four hours in temporary emergency placement in:

(1) a foster home licensed to provide specialized or therapeutic care;

(2) a facility operated by a licensed child services agency that meets standards promulgated by the department for the care of children who present the likelihood of serious harm to themselves or others; and

(3) residential care on an emergency basis.

C. A child shall not be held for the purposes of emergency mental health evaluation or care in a jail or other facility intended or used for the incarceration of adults charged with criminal offenses or for the detention of children alleged or adjudicated to be delinquent children.

D. The director of an evaluation facility shall accomplish an emergency evaluation upon the request of a child's legal custodian, a peace officer, a detention facility administrator or the administrator's designee or upon the certification of a clinician. A court order is not required under this section. If an application is made to a court, the court's power to act in furtherance of an emergency admission shall be limited to ordering that:

(1) the child be seen by a clinician prior to transport to an evaluation facility; and

(2) a peace officer transport the child to an evaluation facility.

E. The admitting physician or licensed psychologist shall evaluate whether reasonable grounds exist to detain the child for evaluation and treatment, and, if reasonable grounds are found, the child shall be detained. If the admitting physician or licensed psychologist determines that reasonable grounds do not exist to detain the child for evaluation and treatment, the child shall not be detained but shall be released to the custody of the child's legal custodian.

F. Upon arrival at an evaluation facility, the child shall be informed orally and in writing by the evaluation facility of the purpose and possible consequences of the proceedings, the allegations in the petition, the child's right to a hearing within seven days, the child's right to counsel and the child's right to communicate with an attorney or a guardian ad litem and an independent mental health professional of the child's own choosing. A child shall have the right to receive necessary and appropriate treatment.

G. A peace officer who transports a child to an evaluation facility pursuant to the provisions of this section shall not require a court order to be reimbursed by the referring county.

H. If a child is transported to or detained at an evaluation facility and is not released to the child's legal custodian, the peace officer transporting the child shall give written notice thereof as soon as possible within twenty-four hours to the child's legal custodian, together with a statement of the reason for taking the child into custody.

History: Laws 2007, ch. 162, 19.



Section 32A-6A-20 - Consent to placement in a residential treatment or habilitation program; children younger than fourteen years of age.

32A-6A-20. Consent to placement in a residential treatment or habilitation program; children younger than fourteen years of age.

A. A child younger than fourteen years of age shall not receive residential treatment for a mental disorder or habilitation for a developmental disability, except as provided in this section.

B. A child younger than fourteen years of age may be admitted to a residential treatment or habilitation program for a period not to exceed sixty days with the informed consent of the child's legal custodian, subject to the requirements of this section.

C. In order to admit a child younger than fourteen years of age to a residential treatment or habilitation program, the child's legal custodian shall knowingly and voluntarily execute a consent to admission document prior to the child's admission. The consent to admission document shall be in a form designated by the supreme court. The consent to admission document shall include a clear statement of the legal custodian's right to consent voluntarily to or refuse the child's admission, the legal custodian's right to request the child's immediate discharge from the residential treatment program at any time and the legal custodian's rights when the legal custodian requests the child's discharge and the child's physician, licensed psychologist or the director of the residential treatment or habilitation program determines that the child needs continued treatment. The residential treatment or habilitation program shall ensure that each statement is clearly explained in the child's and legal custodian's primary language, if that is their language of preference, and in a manner appropriate to the child's and legal custodian's developmental abilities. Each statement shall be initialed by the child's legal custodian.

D. The legal custodian's executed consent to admission document shall be filed with the child's treatment records within twenty-four hours of the time of admission.

E. Upon the filing of the legal custodian's consent to admission document in the child's hospital records, the director of the residential treatment or habilitation program or the director's designee shall, on the next business day following the child's admission, notify the district court or the special commissioner appointed pursuant to Section 32A-6A-25 NMSA 1978 regarding the admission and provide the child's name, date of birth and the date and place of admission. The court or special commissioner shall, upon receipt of notice regarding a child's admission to a residential treatment or habilitation program, establish a sequestered court file.

F. The director of a residential treatment or habilitation program or the director's designee shall, on the next business day following the child's admission, petition the court to appoint a guardian ad litem for the child. When the court receives the petition, the court shall appoint a guardian ad litem.

G. Within seven days of a child's admission to a residential treatment or habilitation program, a guardian ad litem, representing the child's best interests and in accordance with the provisions of the Children's Mental Health and Developmental Disabilities Act [32A-6A-1 NMSA 1978], shall meet with the child, the child's legal custodian and the child's clinician. The guardian ad litem shall determine the following:

(1) whether the child's legal custodian understands and consents to the child's admission to a residential treatment or habilitation program;

(2) whether the admission is in the child's best interests; and

(3) whether the admission is appropriate for the child and is consistent with the least restrictive means principle.

H. If a guardian ad litem determines that the child's legal custodian understands and consents to the child's admission and that the admission is in the child's best interests, is appropriate for the child and is consistent with the least restrictive means principle, the guardian ad litem shall so certify on a form designated by the supreme court. The form, when completed by the guardian ad litem, shall be filed in the child's patient record kept by the residential treatment or habilitation program, and a copy shall be forwarded to the court or special commissioner within seven days of the child's admission. The guardian ad litem's statement shall not identify the child by name.

I. Upon reaching the age of fourteen, a child who was admitted to a residential treatment or habilitation program pursuant to this section may petition the district court for the records of the district court regarding all matters pertinent to the child's admission to a residential treatment or habilitation program. The district court, upon receipt of the petition and upon a determination that the petitioner is in fact a child who was admitted to a residential treatment or habilitation program, shall provide all court records regarding the admission to the petitioner, including all copies in the court's possession, unless there is a showing that release of records would cause substantial harm to the child. Upon reaching the age of eighteen, a person who was admitted to a residential or treatment or habilitation program as a child may petition the district court for such records, and the district court shall provide all court records regarding the admission to the petitioner, including all copies in the court's possession.

J. A legal custodian who consents to admission of a child to a residential treatment or habilitation program has the right to request the child's immediate discharge from the residential treatment or habilitation program, subject to the provisions of this section. If a child's legal custodian informs the director, a physician or other member of the residential treatment or habilitation program staff that the legal custodian desires the child to be discharged from the program, the director, physician or other staff shall provide for the child's immediate discharge and remit the child to the legal custodian's care. The residential treatment or habilitation program shall also notify the child's guardian ad litem. A child whose legal custodian requests the child's immediate discharge shall be discharged, except when the director of the residential treatment or habilitation program, a physician or a licensed psychologist determines that the child requires continued treatment and that the child meets the criteria for involuntary residential treatment. In that event, the director, physician or licensed psychologist shall, on the first business day following the child's legal custodian's request for release of the child from the program, request that the children's court attorney initiate involuntary residential treatment proceedings. The children's court attorney may petition the court for such proceedings. The child has a right to a hearing regarding the child's continued treatment within seven days of the request for release.

K. A residential treatment or habilitation program shall review the admission of a child at the end of a sixty-day period after the date of initial admission, and the child's physician or licensed psychologist shall review the admission to determine whether it is in the best interests of the child to continue the admission. If the child's physician or licensed psychologist concludes that continuation of the residential treatment or habilitation program is in the child's best interests, the child's clinician shall so state in a form to be filed in the child's patient records. The residential treatment or habilitation program shall notify the guardian ad litem for the child at least seven days prior to the date that the sixty-day period is to end or, if necessary, request a guardian ad litem pursuant to the provisions of the Children's Mental Health and Developmental Disabilities Act. The guardian ad litem shall then personally meet with the child, the child's legal custodian and the child's clinician and ensure that the child's legal custodian understands and consents to the child's continued admission to the residential treatment or habilitation program. If the guardian ad litem determines that the child's legal custodian understands and consents to the child's continued admission to the residential treatment or habilitation program, that the continued admission is in the child's best interest, that the placement continues to be appropriate for the child and consistent with the least restrictive means principle and that the clinician has recommended the child's continued stay in the program, the guardian ad litem shall so certify on a form designated by the supreme court. The disposition of these forms shall be as set forth in this section, with one copy going in the child's patient record and the other being sent to the district court in a manner that preserves the child's anonymity. This procedure shall take place every sixty days following the child's last admission or a guardian ad litem's certification, whichever occurs first.

L. When a guardian ad litem determines that the child's legal custodian does not understand or consent to the child's admission to a residential treatment or habilitation program, that the admission is not in the child's best interests, that the placement is inappropriate for the child or is inconsistent with the least restrictive means principle or that the child's clinician has not recommended a continued stay by the child in the residential treatment or habilitation program, the child shall be released or involuntary placement procedures shall be initiated.

M. If the child's legal custodian is unavailable to take custody of the child and immediate discharge of the child would endanger the child, the residential treatment or habilitation program may detain the child until a safe and orderly discharge is possible. If the child's legal custodian refuses to take physical custody of the child, the residential treatment or habilitation program shall refer the case to the department for an abuse and neglect or family in need of court-ordered services investigation. The department may take the child into protective custody pursuant to the provisions of the Abuse and Neglect Act [32A-4-1 NMSA 1978] or the Family in Need of Court-Ordered Services Act [32A-3B-1 NMSA 1978].

History: Laws 2007, ch. 162, 20; 2008, ch. 75, 5.



Section 32A-6A-21 - Voluntary residential treatment or habilitation for children fourteen years of age or older.

32A-6A-21. Voluntary residential treatment or habilitation for children fourteen years of age or older.

A. A child fourteen years of age or older shall not receive treatment for mental disorders or habilitation for developmental disabilities on a voluntary residential basis, except as provided in this section.

B. An admission of a child fourteen years of age or older to a residential treatment or habilitation program is voluntary when it is medically necessary and consented to by the child and the child's legal custodian as set forth in this section, provided that the admission does not exceed sixty days, subject to the requirements of this section.

C. To have a child voluntarily admitted to a residential treatment or habilitation program, the child and the child's legal custodian shall knowingly and voluntarily execute, prior to admission, a child's voluntary consent to admission document. The document shall include a clear statement of the child's right to voluntarily consent or to request an immediate discharge from the residential treatment or habilitation program at any time; and the child's rights when the child requests a discharge and the child's physician, licensed psychologist or the director of the residential treatment or habilitation program determines the child needs continued treatment. The residential treatment or habilitation program shall ensure that each statement is clearly explained in the child's and legal custodian's primary language, if that is their language of preference, and in a manner appropriate to the child's and legal custodian's developmental abilities, and each statement shall be initialed by the child and the child's legal custodian.

D. A child who is admitted on a voluntary basis has a right to an attorney. Prior to admission, the residential treatment or habilitation program shall inform the child's legal custodian of the child's right to an independent attorney within seventy-two hours. If the child's legal custodian is unable to obtain an independent attorney, the legal custodian may petition the court to appoint an attorney for the child. If the child's legal custodian obtains an independent attorney for the child, the legal custodian shall notify the residential treatment or habilitation program of that attorney's name within seventy-two hours of the child's voluntary admission.

E. The child's executed voluntary consent to admission document shall be filed in the child's treatment record within twenty-four hours of the time of admission.

F. Upon the filing of the child's voluntary consent to admission document in the child's treatment record, the director of the residential treatment or habilitation program or the director's designee shall, on the next business day following the child's admission, notify the district court or the special commissioner of the admission, giving the child's name, date of birth and the date and place of admission. Upon receipt of notice of a child's voluntary admission to a residential treatment or habilitation program, the court or special commissioner shall establish a sequestered court file.

G. If within seventy-two hours of the child's voluntary admission the child has not met with an independent attorney and the child's legal custodian has not notified the residential treatment or habilitation program of the name of the child's independent attorney, the residential treatment or habilitation program shall during the next business day petition the court to appoint an attorney. When the court receives the petition, the court shall appoint an attorney.

H. If within seventy-two hours of the child's voluntary admission the child has met with an independent attorney or the child's legal custodian has notified the residential treatment or habilitation program of the name of the child's independent attorney, the residential treatment or habilitation program shall during the next business day notify the court or the special commissioner of the name of the child's independent attorney.

I. Within seven days of the admission, an attorney representing the child pursuant to the provisions of the Children's Mental Health and Developmental Disabilities Act shall meet with the child. At the meeting with the child, the attorney shall explain to the child the following:

(1) the child's right to an attorney;

(2) the child's right to terminate the child's voluntary admission and the procedures to effect termination;

(3) the effect of terminating the child's voluntary admission and options of the clinician and other interested parties to petition for an involuntary admission; and

(4) the child's rights under the provisions of the Children's Mental Health and Developmental Disabilities Act, including the right to:

(a) legal representation;

(b) a presumption of competence;

(c) receive daily visitors of the child's choice;

(d) receive and send uncensored mail;

(e) have access to telephones;

(f) follow or abstain from the practice of religion;

(g) a humane and safe environment;

(h) physical exercise and outdoor exercise;

(i) a nourishing, well-balanced, varied and appetizing diet;

(j) medical treatment;

(k) educational services;

(l) freedom from unnecessary or excessive medication;

(m) individualized treatment and habilitation; and

(n) participation in the development of the individualized treatment plan and access to that plan on request.

J. If the attorney determines that the child understands the child's rights and that the child voluntarily and knowingly desires to remain as a patient in a residential treatment or habilitation program, the attorney shall so certify on a form designated by the supreme court. The form, when completed by the attorney, shall be filed in the child's patient record at the residential treatment or habilitation program, and a copy shall be forwarded to the court or special commissioner within seven days of the child's admission. The attorney's statement shall not identify the child by name.

K. Upon reaching the age of fourteen, a child who was a voluntary admittee to a residential treatment or habilitation program may petition the district court for the records of the court regarding all matters pertinent to the child's voluntary admission to a residential treatment or habilitation program. The court, upon receipt of the petition and upon a determination that the petitioner was in fact the child who was a voluntary admittee to a residential treatment or habilitation program, shall give all court records regarding the admission to the petitioner, including all copies in the court's possession unless there is a showing that provision of records would cause substantial harm to the child. A person who was admitted to a residential or treatment or habilitation program as a child, upon reaching the age of eighteen, may petition the district court for such records and the district court shall provide all court records regarding the admission to the petitioner, including all copies in the court's possession.

L. Any child voluntarily admitted to a residential treatment or habilitation program has the right to an immediate discharge from the residential treatment or habilitation program upon the child's request, except as provided in this section. If a child informs the director, clinician or other member of the residential treatment or habilitation program staff that the child desires to be discharged from the voluntary program, the director, clinician or other staff member shall provide for the child's immediate discharge. The residential treatment or habilitation program shall not require that the child's request be in writing. Upon the request, the residential treatment or habilitation program shall notify the child's legal custodian to take custody of the child and remit the child to the legal custodian's care. The residential treatment or habilitation program shall also notify the child's attorney. If the child's legal custodian is unavailable to take custody of the child and immediate discharge of the child would endanger the child, the residential treatment or habilitation program may detain the child until a safe and orderly discharge is possible. If the child's legal custodian refuses to take physical custody of the child, the residential treatment or habilitation program shall refer the case to the department for an abuse and neglect or family in need of court-ordered services investigation. The department may take the child into protective custody pursuant to the provisions of the Abuse and Neglect Act [32A-4-1 NMSA 1978] or the Family in Need of Court-Ordered Services Act [32A-3B-1 NMSA 1978]. A child requesting immediate discharge shall be discharged, except in those situations when the director of the residential treatment or habilitation program, a physician or a licensed psychologist determines that the child requires continued treatment and that the child meets the criteria for involuntary residential treatment or habilitation services as otherwise provided under the Children's Mental Health and Developmental Disabilities Act. In that event, the director, physician or licensed psychologist, after making the determination, shall, on the first business day following the child's request for release from the voluntary program, request that the child's court attorney initiate involuntary placement proceedings. The child's court attorney may petition for such a placement. The child has a right to a hearing on the child's continued treatment within five days of the child's request for release.

M. A child who is voluntarily admitted to a residential treatment or habilitation program shall have the child's voluntary admission reviewed at the end of a sixty-day period from the date of the child's initial admission to the program. The review shall be accomplished by having the child's physician or licensed psychologist review the child's treatment and determine whether it would be in the best interests of the child to continue the voluntary admission. If the child's physician or licensed psychologist concludes that continuation of treatment is in the child's best interests, the child's clinician shall so state in a form to be filed in the child's patient record. The residential treatment or habilitation program shall notify the child's attorney at least seven days prior to the date that the sixty-day period is to end or, if necessary, request an attorney pursuant to the provisions of the Children's Mental Health and Developmental Disabilities Act. The attorney shall then personally meet with the child and ensure that the child understands the child's rights as set forth in this section, that the child understands the method for voluntary termination of the child's admission and that the child knowingly and voluntarily consents to the child's continued treatment. If the attorney determines that the child understands these rights and that the child voluntarily and knowingly desires to remain in the residential treatment or habilitation program and that the clinician has recommended the continued stay in the program, the attorney shall so certify on a form designated by the supreme court. The disposition of these forms shall be as set forth in this section, with one copy going in the child's patient record and the other being sent to the district court in a manner that preserves the child's anonymity. This procedure shall take place every sixty days from the last admission or attorney's certification, whichever comes first.

N. If the attorney determines that the child does not voluntarily desire to remain in the program or if the child's clinician has not recommended continued stay by the child in the residential treatment or habilitation program, the child shall be released pursuant to the involuntary placement procedures set forth in this section and the Children's Mental Health and Developmental Disabilities Act shall be followed.

History: Laws 2007, ch. 162, 21.



Section 32A-6A-22 - Involuntary residential treatment.

32A-6A-22. Involuntary residential treatment.

A. A child may not receive treatment for mental disorders or habilitation for developmental disabilities on an involuntary residential basis except as provided in this section.

B. A child afforded rights under the Children's Mental Health and Developmental Disabilities Act shall be advised of those rights at that child's first appearance before the court on a petition under that act.

C. A child has the right to be placed in a residential treatment or habilitation program only when the placement is medically necessary.

D. A person who believes that a child, as a result of a mental disorder or developmental disability, is in need of residential mental health or developmental disabilities services may request that a children's court attorney file a petition with the court for the child's involuntary placement. The petition shall include a detailed description of the symptoms or behaviors of the child that support the allegations in the petition, a list of prospective witnesses for involuntary placement and a summary of matters to which they will testify. The petition should also contain a discussion of the alternatives to residential care that have been considered and the reasons for rejecting the alternatives. A copy of the petition shall be served upon the child, the child's legal custodian and the child's attorney or guardian ad litem.

E. The court shall, upon receiving the petition, appoint counsel for the child unless the child has retained an attorney or an attorney or guardian ad litem has been appointed pursuant to the provisions of the Children's Mental Health and Developmental Disabilities Act. The attorney or guardian ad litem shall represent the child at all stages of the proceedings.

F. If, after interviewing the child, the child's attorney or guardian ad litem determines that the child understands the child's rights and desires to waive the child's presence at the hearing on the issue of involuntary placement, the attorney or guardian ad litem shall submit a verified written statement to the court explaining the attorney's or guardian ad litem's understanding of the child's intent. If the court is satisfied that the child has voluntarily and knowingly waived the child's right to be present at the hearing, the child may be involuntarily placed in a residential treatment or habilitation program at a hearing at which the child is not present. By waiving the right to be present at the involuntary placement hearing, the child waives no other rights.

G. An involuntary placement hearing shall be held within seven days of the emergency admission of the child to a residential treatment or habilitation program under this section. An involuntary placement hearing shall be held within five days from a child's declaration that the child desires to terminate the child's voluntary admission to a residential treatment or habilitation program if the child's clinician has assessed and documented that involuntary placement is necessary.

H. At the involuntary placement hearing, the child shall:

(1) at all times be represented by counsel;

(2) have the right to present evidence, including the testimony of a mental health and developmental disabilities professional of the child's own choosing;

(3) have the right to cross-examine witnesses;

(4) have the right to a complete record of the proceedings; and

(5) have the right to an expeditious appeal of an adverse ruling.

I. The legal custodian of a child involved in an involuntary placement hearing shall have automatic standing as witnesses and shall be allowed to testify by telephone or through a written affidavit if circumstances make personal testimony too burdensome.

J. The court shall include in its findings either a statement of the child's legal custodian's opinion about whether the child should be involuntarily placed in a residential treatment or habilitation program, a statement detailing the efforts made to ascertain the legal custodian's opinion or a statement of why it was not in the child's best interests to have the legal guardian involved.

K. The court shall make an order involuntarily placing the child in a residential treatment or habilitation program upon a showing by clear and convincing evidence that:

(1) as a result of mental disorder or developmental disability the child needs the treatment or habilitation services proposed;

(2) as a result of mental disorder or developmental disability the child is likely to benefit from the treatment or habilitation services proposed;

(3) the proposed involuntary placement is consistent with the treatment or habilitation needs of the child; and

(4) the proposed involuntary placement is consistent with the least restrictive means principle.

L. If the court determines that the child does not meet the criteria for involuntary placement set forth in this section, it may order the child to undergo nonresidential treatment or habilitation as may be appropriate and necessary or it may order no treatment. If the court determines that the child should not be involuntarily placed in a residential treatment or habilitation program and if the child's legal custodian refuses to take custody of the child, the court shall refer the case to the department for an abuse and neglect investigation. The department may take the child into custody pursuant to the provisions of the Abuse and Neglect Act [32A-4-1 NMSA 1978] or the Family in Need of Court-Ordered Services Act [32A-3B-1 NMSA 1978].

M. A child receiving involuntary residential treatment or habilitation services for a mental disorder or developmental disability under this section shall have a right to periodic review of the child's involuntary placement at the end of every involuntary placement period. An involuntary placement period shall not exceed sixty days. At the expiration of an involuntary placement period, the child may continue in residential care only after a new involuntary placement hearing and entry of a new order of involuntary placement for one involuntary placement period. Nothing set forth in the Children's Mental Health and Developmental Disabilities Act prohibits a child, who has been involuntarily placed and thereafter discharged and released, from subsequently voluntarily consenting to admission under the provisions of that act.

N. If the person seeking the involuntary placement of a child to a residential treatment or habilitation program believes that the child is likely to cause serious bodily harm to self or to others during the period that would be required to hold an involuntary placement hearing as provided in this section, the child may be admitted to residential care on an emergency basis. If the child is admitted on an emergency basis, appointment of counsel and other procedures shall then take place as provided elsewhere in this section.

History: Laws 2007, ch. 162, 22



Section 32A-6A-23 - Liability of persons providing treatment or habilitation services.

32A-6A-23. Liability of persons providing treatment or habilitation services.

A. A person providing mental health and developmental disability services to a child and a treatment facility providing mental health and developmental disability services to a child shall not be liable if:

(1) the child does not require detention, treatment or services;

(2) the admission or treatment was made solely on the basis of misrepresentations by a child seeking treatment or habilitation services or by a child's legal custodian, provided the professional or the facility's staff acted in good faith; or

(3) the admission was made solely on the basis of reliance upon a tribal court order, provided the mental health or developmental professional or the facility's staff acted in good faith.

B. Nothing in the Children's Mental Health and Developmental Disabilities Act shall be construed to relieve any professional or facility from liability for negligence or intentional misconduct in the diagnosis, treatment or services provided to any child.

C. Nothing in the Children's Mental Health and Developmental Disabilities Act shall be construed to relieve any professional or facility from a duty pursuant to reporting laws relating to the detection of child abuse.

History: Laws 2007, ch. 162, 23.



Section 32A-6A-24 - Disclosure of information.

32A-6A-24. Disclosure of information.

A. Except as otherwise provided in the Children's Mental Health and Developmental Disabilities Act, a person shall not, without the authorization of the child, disclose or transmit any confidential information from which a person well-acquainted with the child might recognize the child as the described person or any code, number or other means that could be used to match the child with confidential information regarding the child.

B. When the child is under fourteen years of age, the child's legal custodian is authorized to consent to disclosure on behalf of the child. Information shall also be disclosed to a court-appointed guardian ad litem without consent of the child or the child's legal custodian.

C. A child fourteen years of age or older with capacity to consent to disclosure of confidential information shall have the right to consent to disclosure of mental health and habilitation records. A legal custodian who is authorized to make health care decisions for a child has the same rights as the child to request, receive, examine, copy and consent to the disclosure of medical or other health care information when evidence exists that such a child whose consent to disclosure of confidential information is sought does not have capacity to give or withhold valid consent and does not have a treatment guardian appointed by a court. If the legal custodian is not authorized to make decisions for a child under the Children's Mental Health and Developmental Disabilities Act, the person seeking authorization shall petition the court for the appointment of a treatment guardian to make a decision for such a child.

D. Authorization from the child or legal custodian for a child less than fourteen years of age shall not be required for the disclosure or transmission of confidential information when the disclosure or transmission:

(1) is necessary for treatment of the child and is made in response to a request from a clinician;

(2) is necessary to protect against a clear and substantial risk of imminent serious physical injury or death inflicted by the child on self or another;

(3) is determined by a clinician not to cause substantial harm to the child and a summary of the child's assessment, treatment plan, progress, discharge plan and other information essential to the child's treatment is made to a child's legal custodian or guardian ad litem;

(4) is to the primary caregiver of the child and the information disclosed was necessary for the continuity of the child's treatment in the judgment of the treating clinician who discloses the information;

(5) is to an insurer contractually obligated to pay part or all of the expenses relating to the treatment of the child at the residential facility. The information disclosed shall be limited to data identifying the child, facility and treating or supervising physician and the dates and duration of the residential treatment. It shall not be a defense to an insurer's obligation to pay that the information relating to the residential treatment of the child, apart from information disclosed pursuant to this section, has not been disclosed to the insurer;

(6) is to a protection and advocacy representative pursuant to the federal Developmental Disabilities Assistance and Bill of Rights Act and the federal Protection and Advocacy for Individuals with Mental Illness Act; or

(7) is pursuant to a court order issued for good cause shown after notice to the child and the child's legal custodian and opportunity to be heard is given. Before issuing an order requiring disclosure, the court shall find that:

(a) other ways of obtaining the information are not available or would not be effective; and

(b) the need for the disclosure outweighs the potential injury to the child, the clinician-child relationship and treatment services.

E. A disclosure ordered by the court shall be limited to the information that is essential to carry out the purpose of the disclosure. Disclosure shall be limited to those persons whose need for the information forms the basis for the order. An order by the court shall include such other measures as are necessary to limit disclosure for the protection of the child, including sealing from public scrutiny the record of a proceeding for which disclosure of a child's record has been ordered.

F. An authorization given for the transmission or disclosure of confidential information shall not be effective unless it:

(1) is in writing and signed; and

(2) contains a statement of the child's right to examine and copy the information to be disclosed, the name or title of the proposed recipient of the information and a description of the use that may be made of the information.

G. The child has a right of access to confidential information about the child and has the right to make copies of information about the child and submit clarifying or correcting statements and other documentation of reasonable length for inclusion with the confidential information. The statements and other documentation shall be kept with the relevant confidential information, shall accompany it in the event of disclosure and shall be governed by the provisions of this section to the extent the statements or other documentation contain confidential information. Nothing in this subsection shall prohibit the denial of access to the records when a physician or other mental health or developmental disabilities professional believes and notes in the child's medical records that the disclosure would not be in the best interests of the child. In all cases, the child has the right to petition the court for an order granting access.

H. Information concerning a child disclosed under this section shall not be released to any other person, agency or governmental entity or placed in files or computerized data banks accessible to any persons not otherwise authorized to obtain information under this section. Notwithstanding the confidentiality provisions of the Delinquency Act [32A-2-1 NMSA 1978] and the Abuse and Neglect Act [32A-4-1 NMSA 1978], information disclosed under this section shall not be re-released without the express consent of the child or legal custodian authorized under the Children's Mental Health and Developmental Disabilities Act to give consent and any other consent necessary for redisclosure in conformance with state and federal law, including consent that may be required from the professional or the facility that created the document.

I. Nothing in the Children's Mental Health and Developmental Disabilities Act shall limit the confidentiality rights afforded by federal statute or regulation.

J. The department shall promulgate rules for implementing disclosure of records pursuant to this section and in compliance with state and federal law and the Children's Court Rules [10-101 NMRA].

History: Laws 2007, ch. 162, 24; 2008, ch. 75, 6.



Section 32A-6A-25 - Special commissioner.

32A-6A-25. Special commissioner.

A court may conduct the proceedings required by the Children's Mental Health and Developmental Disabilities Act or may, by general or special order, appoint a special commissioner to do so. The special commissioner shall be a licensed attorney. Upon conclusion of the hearing, the special commissioner shall file findings and recommendations with the court promptly.

History: Laws 2007, ch. 162, 25.



Section 32A-6A-26 - Transportation.

32A-6A-26. Transportation.

When a child is to be placed in a residential treatment or habilitation program or to be returned to the program during placement, the court ordering the placement or authorizing the return of the child may direct the sheriff, the New Mexico state police or other appropriate persons to furnish suitable transportation in order to effect the placement or return by contacting the department for directions as to the destination of the child.

History: Laws 2007, ch. 162, 26.



Section 32A-6A-27 - Violation of a child's rights.

32A-6A-27. Violation of a child's rights.

A child who believes that rights established by the Children's Mental Health and Developmental Disabilities Act or by the constitution of the United States or the constitution of New Mexico have been violated shall have a right to petition the court for redress. The child shall be represented by counsel. The court shall grant relief as is appropriate, subject to the provisions of the Tort Claims Act [41-4-1 NMSA 1978].

History: Laws 2007, ch. 162, 27.



Section 32A-6A-28 - Cost of care.

32A-6A-28. Cost of care.

An indigent child may receive care and treatment at a state-operated facility without charge. The governing authorities of the facility may require payment for the cost of care and treatment from others pursuant to established fee schedules based on ability to pay.

History: Laws 2007, ch. 162, 28.



Section 32A-6A-29 - Recognition of tribal court involuntary placement orders.

32A-6A-29. Recognition of tribal court involuntary placement orders.

A. Notwithstanding the provisions of any other law to the contrary, an involuntary placement order for a child issued by a tribal court shall be recognized and enforced by the district court for the judicial district in which the tribal court is located. The involuntary placement order shall be filed with the clerk of the district court. The tribal court, as the court of original jurisdiction, shall retain jurisdiction and authority over the child.

B. A child placed in an evaluation facility pursuant to the provisions of this section shall be subject to the continuing jurisdiction of the tribal court; provided that any decisions regarding discharge or release of the child from the evaluation facility shall be made by the administrator of that facility. Prior to discharging or releasing the child, the facility shall:

(1) make custody arrangements with the child's legal custodian; and

(2) establish a plan for the child's aftercare.

C. When an Indian child is placed in an evaluation facility pursuant to the provisions of this section, any outpatient treatment of the Indian child shall be provided in the same manner as treatment would be provided for any other child.

D. When an Indian child requires emergency treatment or habilitation, that treatment or habilitation shall be provided pursuant to the provisions of the Children's Mental Health and Developmental Disabilities Act.

E. An Indian child residing on or off a reservation, as a citizen of this state, shall have the same right to services available to other children of the state.

History: Laws 2007, ch. 162, 29.



Section 32A-6A-30 - Rules.

32A-6A-30. Rules.

The department shall promulgate rules for the operation of out-of-home treatment and habilitation programs identified as psychiatric residential treatment facilities or non-medical community-based residential programs in keeping with the purposes of the Children's Mental Health and Developmental Disabilities Act and in conformance with applicable federal law and regulation.

History: Laws 2008, ch. 75, 7.






Article 7 - Juvenile Parole Board



Article 7A - Juvenile Public Safety Advisory Board

Section 32A-7A-1 - Short title.

32A-7A-1. Short title.

Chapter 32A, Article 7A NMSA 1978 may be cited as the "Juvenile Public Safety Advisory Board Act".

History: 1978 Comp., 32A-7A-1, as enacted by Laws 2009, ch. 239, 58.



Section 32A-7A-2 - Juvenile public safety advisory board; terms; director.

32A-7A-2. Juvenile public safety advisory board; terms; director.

A. The "juvenile public safety advisory board" is created, consisting of no fewer than three and no more than seven members appointed by the governor. The board is administratively attached to the department. The terms of members of the board shall be six years.

B. A director shall be appointed by the governor as the administrative officer of the juvenile public safety advisory board. The director shall employ other staff as necessary to carry out the duties of the board. Employees shall be employed in classified positions and shall be subject to the provisions of the Personnel Act [Chapter 10, Article 9 NMSA 1978].

History: 1978 Comp., 32A-7A-2, as enacted by Laws 2009, ch. 239, 59; 2012, ch. 36, 1.



Section 32A-7A-3 - Board; removal; vacancies.

32A-7A-3. Board; removal; vacancies.

A member of the juvenile public safety advisory board may be removed by the governor as provided in Article 5, Section 5 of the constitution of New Mexico. Vacancies shall be filled by the governor for the remainder of the unexpired term.

History: 1978 Comp., 32A-7A-3, as enacted by Laws 2009, ch. 239, 60.



Section 32A-7A-4 - Board; qualifications.

32A-7A-4. Board; qualifications.

Members of the juvenile public safety advisory board shall be persons qualified by education or professional training in such fields as criminology, education, health, psychology, psychiatry, law, social work or sociology for children and youth. The membership shall be reasonably representative of the various geographic regions of the state.

History: 1978 Comp., 32A-7A-4, as enacted by Laws 2009, ch. 239, 61.



Section 32A-7A-5 - Board; chair.

32A-7A-5. Board; chair.

A. The governor shall designate one member of the juvenile public safety advisory board to serve as chair.

B. The chair may designate two members of the board to serve as regional vice chairs.

C. An employee of the department shall not be designated to serve as chair or vice chair of the board.

History: 1978 Comp., 32A-7A-5, as enacted by Laws 2009, ch. 239, 62; 2012, ch. 36, 2.



Section 32A-7A-6 - Board; powers and duties.

32A-7A-6. Board; powers and duties.

A. The juvenile public safety advisory board shall:

(1) advise the department on release decisions, including the criteria to be used to grant release and participation in decisions to grant or deny release;

(2) meet with the secretary of children, youth and families or the secretary's designee a minimum of twice each year for the purpose of reviewing the activities of the department;

(3) visit each facility for adjudicated delinquent children operated by the department at least once each year and on or before June 30 of each year, submit a written report to the governor and the secretary regarding conditions relating to the care and treatment of youth assigned to the facilities and any other matters pertinent in the judgment of the board;

(4) make recommendations to the secretary of children, youth and families and the director of the juvenile justice division of the department concerning programs and facilities for adjudicated delinquent children; and

(5) adopt rules and regulations as may be necessary for the effectual discharge of duties of the board.

B. Within forty days of a juvenile's arrival at a facility, the juvenile public safety advisory board shall conduct an initial assessment of the juvenile. At regularly scheduled intervals thereafter, the board shall conduct administrative reviews to assess the juvenile's progress or lack thereof. After each administrative review, the board shall prepare a report of the juvenile offender's progress with recommendations as to readiness for release or appropriateness of programming.

History: 1978 Comp., 32A-7A-6, as enacted by Laws 2009, ch. 239, 63.



Section 32A-7A-7 - Board; compensation.

32A-7A-7. Board; compensation.

The members of the juvenile public safety advisory board shall receive per diem and mileage as provided for nonsalaried public officers in the Per Diem and Mileage Act [10-8-1 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

History: 1978 Comp., 32A-7A-7, as enacted by Laws 2009, ch. 239, 64.



Section 32A-7A-8 - Access.

32A-7A-8. Access.

The juvenile public safety advisory board shall have access at reasonable times to any adjudicated delinquent child and any records pertaining to the child for whom the department is considering release or who has requested release pursuant to procedures established by the department. The agency or facility to which legal custody was transferred shall also provide the board with facilities for communicating with and interviewing children.

History: 1978 Comp., 32A-7A-8, as enacted by Laws 2009, ch. 239, 65.






Article 8 - Citizen Substitute Care Review

Section 32A-8-1 - Short title.

32A-8-1. Short title.

Chapter 32A, Article 8 NMSA 1978 may be cited as the "Citizen Substitute Care Review Act".

History: 1978 Comp., 32A-8-1, enacted by Laws 1993, ch. 77, 203; 2016, ch. 60, 4.



Section 32A-8-2 - Purpose of act.

32A-8-2. Purpose of act.

The purpose of the Citizen Substitute Care Review Act is to provide a permanent system for independent and objective monitoring of children placed in the custody of the department by examining the policies, procedures and practices of the department and, where appropriate, specific cases to evaluate the extent to which the department is effectively discharging its child protection responsibilities.

History: 1978 Comp., 32A-8-2, enacted by Laws 1993, ch. 77, 204; 2016, ch. 60, 5.



Section 32A-8-4 - Substitute care advisory council; members; compensation; responsibilities; advisory committee.

32A-8-4. Substitute care advisory council; members; compensation; responsibilities; advisory committee.

A. The "substitute care advisory council" is created and, in accordance with the provisions of Section 9-1-7 NMSA 1978, is administratively attached to the regulation and licensing department. The general purpose of the council is to oversee substitute care review boards in their monitoring of children placed in the custody of the children, youth and families department to identify systemic policy issues regarding substitute care. The council shall be composed of nine persons, including:

(1) the secretary of public education or the secretary's designee;

(2) the secretary of human services or the secretary's designee;

(3) the secretary of finance and administration or the secretary's designee;

(4) the secretary of health or the secretary's designee;

(5) two public members, appointed by the governor, who:

(a) are at least eighteen and no more than thirty years of age at the time of appointment; and

(b) were previously placed in substitute care;

(6) two public members, appointed by the governor, who have expertise in the area of child welfare; and

(7) one children's court judge, appointed by the governor.

B. The council may hire staff and contract for services to carry out the purposes of the Citizen Substitute Care Review Act. Except as provided pursuant to Paragraph (7) of Subsection A of this section, a person or a relative of a person employed by the department or a district court shall not serve on the council.

C. Terms of office of public members of the council shall be three years. Public members shall be eligible for reappointment. In the event that a vacancy occurs among the members of the council, the governor shall appoint another person to serve the unexpired portion of the term.

D. The council shall select a chairperson, a vice chairperson and other officers as it deems necessary.

E. The council shall meet no less than twice annually and more frequently upon the call of the chairperson.

F. The council shall adopt reasonable rules relating to the functions and procedures of the substitute care review boards and the council in accordance with the duties of the boards as provided in the Citizen Substitute Care Review Act. These rules shall:

(1) establish training requirements for substitute care review board members;

(2) establish criteria for council designation of cases for substitute care review board review;

(3) establish procedures for substitute care review board review of designated cases;

(4) establish criteria for membership and tenure on and operating procedures for substitute care review boards;

(5) specify the information needed for designated cases to be monitored by substitute care review boards; and

(6) specify case information to be tracked and reported to the council.

G. When adopting rules establishing criteria for designation of cases for substitute care review board review, the council shall weigh the importance of the following factors, including:

(1) sibling placements;

(2) the frequency and severity of neglect or abuse;

(3) the behavioral health status of household members;

(4) the placement of children in households where there are no relatives of the children;

(5) data related to demographics; and

(6) relevant trend data.

H. The council shall review and coordinate the activities of the substitute care review boards and make a report with its recommendations to the department, the courts and the appropriate legislative interim committees, on or before November 1 of each year, regarding statutes, rules, policies and procedures relating to substitute care. This report shall include recommendations for any changes to substitute care review boards.

I. Council members shall receive per diem and mileage as provided for nonsalaried public officers in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978]; provided that, if a different provision of that act applies to a specific member, that member shall be paid pursuant to that applicable provision. Members shall receive no other compensation, perquisite or allowance.

J. The council shall appoint by October 1 of each year a six-member advisory committee from a list of substitute care review board members that the substitute care review boards shall nominate. The advisory council shall meet with the council at least once per year to advise the council on matters relating to substitute care review. Advisory committee members shall serve terms of one year and may be reappointed.

History: 1978 Comp., 32A-8-4, enacted by Laws 1993, ch. 77, 206; 2016, ch. 60, 6.



Section 32A-8-5 - Substitute care review boards; appointments; exclusion; terms; training; compensation; meetings.

32A-8-5. Substitute care review boards; appointments; exclusion; terms; training; compensation; meetings.

A. The council shall establish no fewer than three substitute care review boards and, in each judicial district established pursuant to Section 34-6-1 NMSA 1978, no more than the following number of substitute care review boards:

(1) two substitute care review boards in the first judicial district;

(2) three substitute care review boards in the second judicial district;

(3) one substitute care review board in the third judicial district;

(4) two substitute care review boards in the fourth judicial district;

(5) two substitute care review boards in the fifth judicial district;

(6) two substitute care review boards in the sixth judicial district;

(7) two substitute care review boards in the seventh judicial district;

(8) two substitute care review boards in the eighth judicial district;

(9) one substitute care review board in the ninth judicial district;

(10) one substitute care review board in the tenth judicial district;

(11) two substitute care review boards in the eleventh judicial district;

(12) two substitute care review boards in the twelfth judicial district; and

(13) two substitute care review boards in the thirteenth judicial district.

B. The council, or a contractor performing services for the council pursuant to Subsection B of Section 32A-8-4 NMSA 1978, shall provide administrative support to substitute care review boards in accordance with the Citizen Substitute Care Review Act and rules that the council has adopted.

C. A person or a relative of a person employed by the department of finance and administration, the children, youth and families department, the human services department, the public education department, the department of health, a contractor of the council or a district court shall not serve on a substitute care review board.

D. The composition of each substitute care review board shall be broadly representative of the community in which the board serves and include members with expertise in the prevention and treatment of child abuse and neglect and may include adult former victims of child abuse or neglect.

E. Each substitute care review board shall meet at least once per quarter to review cases designated in accordance with council rules.

F. Substitute care review board members may receive per diem and mileage as provided for nonsalaried public officers in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978]; provided that, if a different provision of that act applies to a specific member, that member shall be paid pursuant to that applicable provision. Members shall receive no other compensation, perquisite or allowance.

G. Upon request of the council, a substitute care review board shall prepare a report summarizing its activities. These reports shall not contain confidential information.

History: 1978 Comp., 32A-8-5, enacted by Laws 1993, ch. 77, 207; 2016, ch. 60, 7.



Section 32A-8-6 - Substitute care review board reviews of cases.

32A-8-6. Substitute care review board reviews of cases.

When council rules designate the review of a case, a substitute care review board shall conduct the review in accordance with the provisions of the Children's Code and the Abuse and Neglect Act [Chapter 32A, Article 4 NMSA 1978] and council rules. The designated substitute care review board shall submit a report to the court for each case that it reviews. The substitute care review board shall give the parties in a children's court case under substitute care review board review notice of a substitute care review board meeting related to that case and afford the parties an opportunity to participate fully in the substitute care review board meeting.

History: 1978 Comp., 32A-8-6, enacted by Laws 1993, ch. 77, 208; 2016, ch. 60, 8.



Section 32A-8-7 - Transfer provisions; funds; contracts; references in law.

32A-8-7. Transfer provisions; funds; contracts; references in law.

On the effective date of this 2016 act:

A. all functions, records, personnel, appropriations, money, furniture, property, equipment and supplies of the department of finance and administration relating to the Citizen Substitute Care Review Act shall be transferred to the council;

B. all appropriations, contract funds and funds for contract administration and staff, the cost of council per diem and travel, training and all other costs relating to the Citizen Substitute Care Review Act shall be transferred from the department of finance and administration to the council;

C. all existing rules and regulations, contracts and agreements of the department of finance and administration relating to the statewide system of substitute care review boards shall be binding and effective on the council; and

D. all references in law to the state advisory committee shall be deemed to be references to the council.

History: 1978 Comp., 32A-8-7, enacted by Laws 1993, ch. 77, 209; 2016, ch. 60, 9.






Article 9 - Children's Shelter Care

Section 32A-9-1 - Short title.

32A-9-1. Short title.

Sections 1 through 7 [32A-9-1 to 32A-9-7 NMSA 1978] of this act may be cited as the "Children's Shelter Care Act".

History: 1978 Comp., 32-2A-1, enacted by Laws 1978, ch. 108, 1; recompiled as 1978 Comp., 32A-9-1 by Laws 1993, ch. 77, 210.



Section 32A-9-2 - Legislative findings and purpose.

32A-9-2. Legislative findings and purpose.

A. The legislature finds and declares that appropriate and distinct programs of supervision and care for children are required to fulfill the purposes of the Children's Code [32A-1-1 NMSA 1978]; that many children are needlessly detained in secured facilities on charges for acts that would not be criminal if they were committed by an adult; that these children would benefit from either immediate return to the family or placement in shelter-care homes or nonsecured shelter-care facilities; and that certain alleged delinquents will benefit from nonsecured placements and do not require secure detention.

B. The purpose of the Children's Shelter Care Act is:

(1) to provide funding for the establishment of shelter-care facilities or programs; and

(2) to divert children out of the juvenile justice system and provide for their supervision and care in community-based shelter-care homes and facilities when the immediate return to the child's family is not feasible or when intervention programs alone are not sufficient for the care and treatment of the child.

History: 1978 Comp., 32-2A-2, enacted by Laws 1978, ch. 108, 2; recompiled as 1978 Comp., 32A-9-2 by Laws 1993, ch. 77, 210.



Section 32A-9-3 - Definitions.

32A-9-3. Definitions.

As used in the Children's Shelter Care Act:

A. "child" means an individual who is less than eighteen years old;

B. "alleged child in need of supervision" means a child who is charged with an offense applicable only to children or not classified as criminal;

C. "child in need of supervision" means a child found by the children's court or family court division of the district court to:

(1) have committed an offense applicable only to children or not classified as criminal; and

(2) be in need of care or rehabilitation;

D. "alleged delinquent child" means a child charged with an act that would be designated as a crime under the Criminal Code [30-1-1 NMSA 1978] if committed by an adult;

E. "community-based shelter-care facility" means a physically nonrestrictive home or living facility to be used as a temporary living place for a child eligible under Section 32-2A-6 [32A-9-6] NMSA 1978, pending the return of such child to his family or his placement in a residential facility designed for long-term placement;

F. "programs of supervision and care" includes programs, placements and services designed to serve as alternatives to the physical detention of alleged children in need of supervision, alleged delinquent children and children in need of supervision; and

G. "department" means the children, youth and families department.

History: 1978 Comp., 32-2A-3, enacted by Laws 1978, ch. 108, 3; 1983, ch. 180, 1; 1992, ch. 57, 34; recompiled as 1978 Comp., 32A-9-3 by Laws 1993, ch. 77, 210.



Section 32A-9-4 - Rules and regulations; promulgation.

32A-9-4. Rules and regulations; promulgation.

The department shall promulgate necessary rules, regulations, standards and procedures to carry out the purposes of the Children's Shelter Care Act.

History: 1978 Comp., 32-2A-4, enacted by Laws 1978, ch. 108, 4; recompiled as 1978 Comp., 32A-9-4 by Laws 1993, ch. 77, 210.



Section 32A-9-5 - Community-based shelter-care facilities.

32A-9-5. Community-based shelter-care facilities.

The department shall establish and support community-based shelter-care facilities and programs of supervision and care, and shall support existing community-based shelter-care facilities and other programs of supervision and care.

History: 1978 Comp., 32-2A-5, enacted by Laws 1978, ch. 108, 5; recompiled as 1978 Comp., 32A-9-5 by Laws 1993, ch. 77, 210.



Section 32A-9-6 - Eligibility of child for placement.

32A-9-6. Eligibility of child for placement.

A child is eligible to be placed in a community-based shelter-care facility provided for under Section 5 [32A-9-5 NMSA 1978] of the Children's Shelter Care Act if:

A. the child is an alleged child in need of supervision; a child in need of supervision; or

B. the child is an alleged delinquent child and there is no probable cause to believe that the child will injure others or himself, run away or be taken away so as to be unavailable for proceedings of the court or its officers.

History: 1978 Comp., 32-2A-6, enacted by Laws 1978, ch. 108, 6; recompiled as 1978 Comp., 32A-9-6 by Laws 1993, ch. 77, 210.



Section 32A-9-7 - Report to the governor and the legislature.

32A-9-7. Report to the governor and the legislature.

The department shall provide an annual report to the governor and the legislature concerning the projects and programs funded under the Children's Shelter Care Act. The report shall include:

A. a description of the community-based shelter-care facilities and programs of care and supervision funded pursuant to the Children's Shelter Care Act;

B. an accounting of expenditures;

C. an analysis of the effectiveness of the community-based shelter-care facilities and programs of care and supervision funded pursuant to that act; and

D. a description of procedures employed by the department in awarding grants, and auditing, monitoring and evaluating facilities and programs.

History: 1978 Comp., 32-2A-7, enacted by Laws 1978, ch. 108, 7; recompiled as 1978 Comp., 32A-9-7 by Laws 1993, ch. 77, 210.






Article 10 - Interstate Compact for Juveniles

Section 32A-10-9 - Interstate Compact for Juveniles.

32A-10-9. Interstate Compact for Juveniles.

The Interstate Compact for Juveniles is enacted into law and entered into on behalf of New Mexico with any and all other states legally joining therein in a form substantially as follows:

THE INTERSTATE COMPACT FOR JUVENILES

ARTICLE I - Purpose

A. The compacting states to this interstate compact recognize that each state is responsible for the proper supervision or return of juveniles, delinquents and status offenders who are on probation or parole and who have absconded, escaped or run away from supervision and control and in doing so have endangered their own safety and the safety of others. The compacting states also recognize that each state is responsible for the safe return of juveniles who have run away from home and in doing so have left their state of residence. The compacting states also recognize that congress, by enacting the Crime Control Act, 4 U.S.C. Section 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime.

B. It is the purpose of this compact, through means of joint and cooperative action among the compacting states, to:

(1) ensure that the adjudicated juveniles and status offenders subject to this compact are provided adequate supervision and services in the receiving state as ordered by the adjudicating judge or parole authority in the sending state;

(2) ensure that the public safety interests of the citizens, including the victims of juvenile offenders, in both the sending and receiving states are adequately protected;

(3) return juveniles who have run away, absconded or escaped from supervision or control or have been accused of an offense to the state requesting their return;

(4) make contracts for the cooperative institutionalization in public facilities in member states for delinquent youth needing special services;

(5) provide for the effective tracking and supervision of juveniles;

(6) equitably allocate the costs, benefits and obligations of the compacting states;

(7) establish procedures to manage the movement between states of juvenile offenders released to the community under the jurisdiction of courts, juvenile departments or any other criminal or juvenile justice agency that has jurisdiction over juvenile offenders;

(8) ensure immediate notice to jurisdictions where defined offenders are authorized to travel or to relocate across state lines;

(9) establish procedures to resolve pending charges against juvenile offenders prior to transfer or release to the community under the terms of this compact;

(10) establish a system of uniform data collection on information pertaining to juveniles subject to this compact that allows access by authorized juvenile justice and criminal justice officials, and regular reporting of compact activities to heads of state executive, judicial and legislative branches and juvenile and criminal justice administrators;

(11) monitor compliance with rules governing interstate movement of juveniles and initiate interventions to address and correct noncompliance;

(12) coordinate training and education regarding the regulation of interstate movement of juveniles for officials involved in that activity; and

(13) coordinate the implementation and operation of the compact with the Interstate Compact on the Placement of Children [32A 11-1 NMSA 1978], the Interstate Compact for Adult Offender Supervision [31-5-20 NMSA 1978] and other compacts affecting juveniles, particularly in those cases where concurrent or overlapping supervision issues arise.

C. It is the policy of the compacting states that the activities conducted by the interstate commission created herein are the formation of public policies and therefore are public business. Furthermore, the compacting states shall cooperate and observe their individual and collective duties and responsibilities for the prompt return and acceptance of juveniles subject to the provisions of this compact.

D. The provisions of this compact shall be reasonably and liberally construed to accomplish the purposes and policies of the compact.

ARTICLE II - Definitions

As used in this compact, unless the context clearly requires a different construction:

A. "bylaws" means those bylaws established by the interstate commission for its governance or for directing or controlling its actions or conduct;

B. "commissioner" means the voting representative of each compacting state appointed pursuant to Article III of this compact;

C. "compact administrator" means the individual in each compacting state appointed pursuant to the terms of this compact, responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the interstate commission and policies adopted by the state council under this compact;

D. "compacting state" means any state that has enacted the enabling legislation for this compact;

E. "court" means any court having jurisdiction over delinquent, neglected or dependent children;

F. "deputy compact administrator" means the individual, if any, in each compacting state appointed to act on behalf of a compact administrator pursuant to the terms of this compact and who is responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the interstate commission and the policies adopted by the state council under this compact;

G. "interstate commission" means the interstate commission for juveniles created by Article III of this compact;

H. "juvenile" means a person defined as a juvenile in any member state or by the rules of the interstate commission, including:

(1) an accused delinquent, who is a person charged with an offense that, if committed by an adult, would be a criminal offense;

(2) an adjudicated delinquent, who is a person found to have committed an offense that, if committed by an adult, would be a criminal offense;

(3) an accused status offender, who is a person charged with an offense that would not be a criminal offense if committed by an adult;

(4) an adjudicated status offender, who is a person found to have committed an offense that would not be a criminal offense if committed by an adult; and

(5) a non-offender, who is a person in need of supervision who has not been accused or adjudicated as a status offender or delinquent;

I. "noncompacting state" means any state that has not enacted the enabling legislation for this compact;

J. "probation or parole" means any kind of supervision or conditional release of juveniles authorized under the laws of the compacting states;

K. "rule" means a written statement by the interstate commission promulgated pursuant to Article VI of this compact that is of general applicability, that implements, interprets or prescribes a policy or provision of the compact or an organizational, procedural or practice requirement of the commission, and that has the force and effect of statutory law in a compacting state. "Rule" includes the amendment, repeal or suspension of an existing rule; and

L. "state" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa and the Northern Marianas Islands.

ARTICLE III - Interstate Commission for Juveniles

A. The compacting states hereby create the "interstate commission for juveniles". The commission shall be a body corporate and joint agency of the compacting states. The commission shall have all the responsibilities, powers and duties set forth herein, and additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

B. The interstate commission shall consist of commissioners appointed by the appropriate appointing authority in each state pursuant to the rules and requirements of each compacting state and in consultation with the "state council for interstate juvenile supervision" created hereunder. The commissioner shall be the compact administrator, deputy compact administrator or designee from that state who shall serve on the interstate commission in such capacity under or pursuant to the applicable law of the compacting state.

C. In addition to the commissioners who are the voting representatives of each state, the interstate commission shall include individuals who are not commissioners, but who are members of interested organizations. Noncommissioner members shall include a member of the national organizations of governors, legislators, state chief justices, attorneys general, a member of the interstate compact for adult offender supervision, a member of the interstate compact for the placement of children, juvenile justice and juvenile corrections officials and crime victims. All noncommissioner members of the interstate commission shall be ex-officio, nonvoting members. The interstate commission may provide in its bylaws for additional ex-officio, nonvoting members, including members of other national organizations, in such numbers as shall be determined by the commission.

D. Each compacting state represented at any meeting of the interstate commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the interstate commission.

E. The interstate commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

F. The interstate commission shall establish an executive committee, which shall include commission officers, members and others as determined by the bylaws. The executive committee shall have the power to act on behalf of the interstate commission during periods when the interstate commission is not in session, with the exception of rulemaking and amendments to the compact. The executive committee shall oversee the day-to-day activities managed by an executive director and interstate commission staff, administer enforcement and compliance with the provisions of the compact, bylaws and rules, and perform other duties as directed by the interstate commission or set forth in the bylaws.

G. Each member of the interstate commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the interstate commission. A member shall vote in person and shall not delegate a vote to another compacting state. However, a commissioner, in consultation with the state council, shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the compacting state at a specified meeting. The bylaws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication.

H. The interstate commission's bylaws shall establish conditions and procedures under which the interstate commission shall make its information and official records available to the public for inspection or copying. The interstate commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

I. Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The interstate commission and any of its committees may close a meeting to the public when a determination is made by a two-thirds' vote that an open meeting would be likely to:

(1) relate solely to the interstate commission's internal personnel practices and procedures;

(2) disclose matters specifically exempted from disclosure by statute;

(3) disclose trade secrets or commercial or financial information that is privileged or confidential;

(4) involve accusing a person of a crime or formally censuring a person;

(5) disclose information of a personal nature when disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) disclose investigative records compiled for law enforcement purposes;

(7) disclose information contained in or related to examination reports, operating reports or condition reports prepared by, prepared on behalf of or prepared for the use of the interstate commission with respect to a regulated person or entity for the purpose of regulation or supervision of the person or entity;

(8) disclose information, the premature disclosure of which would significantly endanger the stability of a regulated person or entity; or

(9) specifically relate to the interstate commission's issuance of a subpoena or its participation in a civil action or other legal proceeding.

J. For every meeting closed pursuant to the provisions of Subsection I of this article, the interstate commission's legal counsel shall publicly certify that, in the legal counsel's opinion, the meeting may be closed to the public and shall reference each relevant provision set forth in Subsection I of this article. The interstate commission shall keep minutes that fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken and the reasons therefore, including a description of each of the views expressed on an item and the record of a roll call vote. All documents considered in connection with an action shall be identified in the minutes.

K. The interstate commission shall collect standardized data concerning the interstate movement of juveniles, as directed through its rules, which shall specify the data to be collected, the means of collection, data exchange and reporting requirements. The methods of data collection, data exchange and reporting shall, insofar as it is reasonably possible, conform to up-to-date technology and coordinate with information functions used by the appropriate repository of records.

ARTICLE IV - Powers and Duties of the Interstate Commission

The interstate commission shall:

A. provide for dispute resolution among compacting states;

B. promulgate rules to effect the purposes and obligations enumerated in this compact, which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact;

C. oversee, supervise and coordinate the interstate movement of juveniles subject to the terms of this compact and any bylaws adopted and rules promulgated by the interstate commission;

D. enforce compliance with compact provisions, the rules promulgated by the interstate commission and bylaws, using all necessary and proper means, including the use of judicial process;

E. establish and maintain offices that shall be located within one or more of the compacting states;

F. purchase and maintain insurance and bonds;

G. borrow, accept, hire or contract for personnel services;

H. establish and appoint committees and hire staff that it deems necessary for carrying out its functions, including an executive committee that shall have the power to act on behalf of the interstate commission in carrying out its powers and duties;

I. elect or appoint officers, attorneys, employees, agents or consultants and to fix their compensation, define their duties and determine their qualifications; and to establish the interstate commission's personnel policies and programs relating to conflicts of interest, rates of compensation and qualifications of personnel;

J. accept any and all donations and grants of money, equipment, supplies, materials and services and to receive, utilize and dispose of same;

K. lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal or mixed;

L. sell, convey, mortgage, pledge, lease, exchange, abandon or otherwise dispose of any property, real, personal or mixed;

M. establish a budget and make expenditures and levy dues as provided in Article VIII of this compact;

N. sue and be sued;

O. adopt a seal and bylaws governing the management and operation of the interstate commission;

P. perform functions as may be necessary or appropriate to achieve the purposes of this compact;

Q. report annually to the legislatures, governors, judiciary and state councils of the compacting states concerning the activities of the interstate commission during the preceding year. The reports shall also include recommendations that may have been adopted by the interstate commission;

R. coordinate education, training and public awareness regarding the interstate movement of juveniles for officials involved in that activity;

S. establish uniform standards for the reporting, collecting and exchanging of data; and

T. maintain its corporate books and records in accordance with the bylaws.

ARTICLE V - Organization and Operation of the Interstate Commission

A. The interstate commission shall, by a majority of the members present and voting, within twelve months after the first interstate commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including:

(1) establishing the fiscal year of the interstate commission;

(2) establishing an executive committee and other committees as may be necessary;

(3) providing for the establishment of committees governing general or specific delegation of any authority or function of the interstate commission;

(4) providing reasonable procedures for calling and conducting meetings of the interstate commission and ensuring reasonable notice of those meetings;

(5) establishing the titles and responsibilities of the officers of the interstate commission;

(6) providing a mechanism for concluding the operations of the interstate commission and the return of surplus funds that may exist upon the termination of the compact after the payment and reserving of all of its debts and obligations;

(7) providing "start-up" rules for initial administration of the compact; and

(8) establishing standards and procedures for compliance and technical assistance in carrying out the compact.

B. The interstate commission shall, by a majority of the members, elect annually from among its members a chairperson and a vice chairperson, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice chairperson shall preside at all meetings of the interstate commission. The officers elected shall serve without compensation or remuneration from the interstate commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for ordinary and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the interstate commission.

C. The interstate commission, through its executive committee, shall appoint or retain an executive director, upon terms and conditions and for compensation as the interstate commission may deem appropriate. The executive director shall serve as secretary to the interstate commission, shall not be a member and shall hire and supervise other staff as may be authorized by the interstate commission.

D. The commission's executive director and employees shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to any actual or alleged act, error or omission that occurred within the scope of interstate commission employment, or that the person had a reasonable basis for believing occurred within the scope of commission employment, duties or responsibilities; provided that the person shall not be protected from suit or liability for any damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of the person.

E. The liability of any commissioner, or the employee or agent of a commissioner, acting within the scope of the person's employment or duties for acts, errors or omissions occurring within the person's state may not exceed the limits of liability set forth under the constitution and laws of that state for state officials, employees and agents. Nothing in this subsection shall be construed to protect the person from suit or liability for any damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of the person.

F. The interstate commission shall defend the executive director or the employees or representatives of the interstate commission and, subject to the approval of the attorney general of the state represented by a commissioner of a compacting state, shall defend the commissioner or the commissioner's representatives or employees in a civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of interstate commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities; provided that the actual or alleged act, error or omission did not result from intentional or willful and wanton misconduct on the part of the person.

G. The interstate commission shall indemnify and hold the commissioner of a compacting state, the commissioner's representatives or employees or the interstate commission's representatives or employees, harmless in the amount of a settlement or judgment obtained against a person arising out of an actual or alleged act, error or omission that occurred within the scope of interstate commission employment, duties or responsibilities, or that the person had a reasonable basis for believing occurred within the scope of interstate commission employment, duties or responsibilities; provided that the actual or alleged act, error or omission did not result from intentional or willful and wanton misconduct on the part of the person.

ARTICLE VI - Rulemaking Functions of the Interstate Commission

A. The interstate commission shall promulgate and publish rules in order to effectively and efficiently achieve the purposes of the compact.

B. Rulemaking shall occur pursuant to the criteria set forth in this article and the bylaws and rules adopted pursuant thereto. Rulemaking shall substantially conform to the principles of the "Model State Administrative Procedures Act", 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000), or other administrative procedures act, as the interstate commission deems appropriate, consistent with due process requirements under the United States constitution as now or hereafter interpreted by the United States supreme court. All rules and amendments shall become binding as of the date specified, as published with the final version of the rule as approved by the interstate commission.

C. When promulgating a rule, the interstate commission shall, at a minimum:

(1) publish the proposed rule's entire text stating the reasons for that proposed rule;

(2) allow and invite persons to submit written data, facts, opinions and arguments, which information shall be added to the record and be made publicly available;

(3) provide an opportunity for an informal hearing if petitioned by ten or more persons; and

(4) promulgate a final rule and its effective date, if appropriate, based on input from state or local officials or interested parties.

D. Allow, not later than sixty days after a rule is promulgated, an interested person to file a petition in the United States district court for the District of Columbia or in the federal district court where the interstate commission's principal office is located for judicial review of the rule. If the court finds that the interstate commission's action is not supported by substantial evidence in the rulemaking record, the court shall hold the rule unlawful and set it aside. For purposes of this subsection, evidence is substantial if it would be considered substantial evidence under the Model State Administrative Procedures Act.

E. If a majority of the legislatures of the compacting states rejects a rule, those states may, by enactment of a statute or resolution in the same manner used to adopt the compact, cause the rule to have no further force and effect in any compacting state.

F. The existing rules governing the operation of the interstate compact on juveniles superseded by this act shall be null and void twelve months after the first meeting of the interstate commission created hereunder.

G. Upon determination by the interstate commission that a state of emergency exists, it may promulgate an emergency rule that shall become effective immediately upon adoption, provided that the usual rule making procedures provided hereunder shall be retroactively applied to the rule as soon as reasonably possible, but no later than ninety days after the effective date of the emergency rule.

ARTICLE VII - Oversight, Enforcement and Dispute Resolution by The Interstate Commission

A. The interstate commission shall oversee the administration and operations of the interstate movement of juveniles subject to this compact in the compacting states and shall monitor activities being administered in noncompacting states that may significantly affect compacting states.

B. The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall be received by all the judges, public officers, commissions and departments of the state government as evidence of the authorized statute and administrative rules. All courts shall take judicial notice of the compact and the rules. In a judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact that may affect the powers, responsibilities or actions of the interstate commission, it shall be entitled to receive all service of process in the proceeding and shall have standing to intervene in the proceeding for all purposes.

C. The compacting states shall report to the interstate commission on all issues and activities necessary for the administration of the compact as well as issues and activities pertaining to compliance with the provisions of the compact and its bylaws and rules.

D. The interstate commission shall attempt, upon the request of a compacting state, to resolve any disputes or other issues that are subject to the compact and that may arise among compacting states and between compacting and noncompacting states. The commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes between the compacting states.

E. The interstate commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact using any or all means set forth in Article XI of this compact.

ARTICLE VIII - Finance

A. The interstate commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

B. The interstate commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the interstate commission and its staff, which must be in a total amount sufficient to cover the interstate commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the interstate commission, taking into consideration the population of each compacting state and the volume of interstate movement of juveniles in each compacting state and shall promulgate a rule binding upon all compacting states that governs the assessment.

C. The interstate commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the interstate commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

D. The interstate commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the interstate commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the interstate commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the interstate commission.

ARTICLE IX - The State Council

Each member state shall create a "state council for interstate juvenile supervision". While each state may determine the membership of its own state council, its membership must include at least one representative from the legislative, judicial and executive branches of government, victims groups and the compact administrator, deputy compact administrator or designee. Each compacting state retains the right to determine the qualifications of the compact administrator or deputy compact administrator. Each state council will advise and may exercise oversight and advocacy concerning that state's participation in interstate commission activities and other duties as may be determined by that state, including development of policy concerning operations and procedures of the compact within that state.

ARTICLE X - Compacting States, Effective Date and Amendment

A. Any state is eligible to become a compacting state. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than thirty-five of the states. The initial effective date shall be the later of July 1, 2004 or upon enactment into law by the thirty-fifth jurisdiction. Thereafter, it shall become effective and binding as to any other compacting state upon enactment of the compact into law by that state. The governors of noncompacting states or their designees shall be invited to participate in the activities of the interstate commission on a nonvoting basis prior to adoption of the compact by all states and territories of the United States.

B. The interstate commission may propose amendments to the compact for enactment by the compacting states. An amendment shall not become effective and binding upon the interstate commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

ARTICLE XI - Withdrawal, Default, Termination and Judicial Enforcement

A. Once effective, the compact shall continue in force and remain binding upon each and every compacting state; provided that a compacting state may withdraw from the compact by specifically repealing the statute that enacted the compact into law. The effective date of withdrawal is the effective date of the repeal. The withdrawing state shall immediately notify the chairperson of the interstate commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The interstate commission shall notify the other compacting states of the withdrawing state's intent to withdraw within sixty days of its receipt thereof. The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal. Reinstatement following withdrawal of a compacting state shall occur upon the withdrawing state reenacting the compact or upon a later date as determined by the interstate commission.

B. If the interstate commission determines that a compacting state has at any time defaulted in the performance of its obligations or responsibilities under this compact, or the bylaws or duly promulgated rules, the interstate commission may impose any or all of the following penalties:

(1) remedial training and technical assistance as directed by the interstate commission;

(2) alternative dispute resolution;

(3) fines, fees and costs in amounts as are deemed to be reasonable as fixed by the interstate commission; and

(4) suspension or termination of membership in the compact, which shall be imposed only after all other reasonable means of securing compliance under the bylaws and rules have been exhausted and the interstate commission has therefore determined that the offending state is in default. Immediate notice of suspension shall be given by the interstate commission to the governor, the chief justice or the chief judicial officer of the state, the majority and minority leaders of the defaulting state's legislature and the state council.

C. The grounds for default include failure of a compacting state to perform obligations or responsibilities imposed upon it by this compact, the bylaws or duly promulgated rules and any other grounds designated in commission bylaws and rules. The interstate commission shall immediately notify the defaulting state in writing of the penalty imposed by the interstate commission and of the default pending a cure of the default. The commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the interstate commission, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination.

D. Within sixty days of the effective date of termination of a defaulting state, the interstate commission shall notify the governor, the chief justice or chief judicial officer of the state, the majority and minority leaders of the defaulting state's legislature and the state council of the termination.

E. The defaulting state is responsible for all assessments, obligations and liabilities incurred through the effective date of termination, including any obligations that extend beyond the effective date of termination.

F. The interstate commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon in writing between the interstate commission and the defaulting state.

G. Reinstatement following termination of a compacting state requires both a reenactment of the compact by the defaulting state and the approval of the interstate commission pursuant to the rules.

H. The interstate commission may, by majority vote of the members, initiate legal action in the United States district court for the District of Columbia or, at the discretion of the interstate commission, in the federal district where the interstate commission has its offices, to enforce compliance with the provisions of the compact, its duly promulgated rules and bylaws, against any compacting state in default. In the event judicial enforcement is necessary, the prevailing party shall be awarded all costs of the litigation, including reasonable attorneys fees.

I. The compact dissolves effective upon the date of the withdrawal or default of the compacting state, which reduces membership in the compact to one compacting state. Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the interstate commission shall be concluded and any surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XII - Severability and Construction

A. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

B. The provisions of this compact shall be liberally construed to effectuate its purposes.

ARTICLE XIII - Binding Effect of Compact and Other Laws

A. Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact. All compacting states' laws other than state constitutions and other interstate compacts conflicting with this compact are superseded to the extent of the conflict.

B. All lawful actions of the interstate commission, including all rules and bylaws promulgated by the interstate commission, are binding upon the compacting states.

C. All agreements between the interstate commission and the compacting states are binding in accordance with their terms.

D. Upon the request of a party to a conflict over meaning or interpretation of interstate commission actions, and upon a majority vote of the compacting states, the interstate commission may issue advisory opinions regarding the meaning or interpretation.

E. In the event a provision of this compact exceeds the constitutional limits imposed on the legislature of a compacting state, the obligations, duties, powers or jurisdiction sought to be conferred by the provision upon the interstate commission shall be ineffective and the obligations, duties, powers or jurisdiction shall remain in the compacting state and shall be exercised by the agency to which the obligations, duties, powers or jurisdiction are delegated by law in effect at the time this compact becomes effective.

ARTICLE XIV - Repeal

Sections 32A-10-1 through 32A-10-8 NMSA 1978 (being Laws 1973, Chapter 238, Sections 1 through 8, as amended) are repealed.

History: Laws 2003, ch. 48, 1.






Article 11 - Interstate Compact on Placement of Children

Section 32A-11-1 - Interstate compact.

32A-11-1. Interstate compact.

The Interstate Compact on the Placement of Children is hereby enacted into law and entered into with all other jurisdictions legally joining therein in form substantially as follows:

INTERSTATE COMPACT ON THE PLACEMENT OF CHILDREN

Article 1 - Purpose and Policy

It is the purpose and policy of the party states to cooperate with each other in the interstate placement of children to the end that:

A. each child requiring placement shall receive the maximum opportunity to be placed in a suitable environment and with persons or institutions having appropriate qualifications and facilities to provide a necessary and desirable degree and type of care;

B. the appropriate authorities in a state where a child is to be placed may have full opportunity to ascertain the circumstances of the proposed placement, thereby promoting full compliance with requirements for the protection of the child;

C. the proper authorities of the state from which the placement is made may obtain the most complete information on the basis of which to evaluate a projected placement before it is made; and

D. appropriate jurisdictional arrangements for the care of children will be promoted.

Article 2 - Definitions

As used in this compact:

A. "child" means a person who by reason of minority is legally subject to parental, guardianship or similar control;

B. "sending agency" means a party state, officer or employee thereof; a political subdivision of a party state, or officer or employee thereof; a court of a party state; a person, corporation, association, charitable agency or other entity which sends, brings or causes to be sent or brought any child to another party state;

C. "receiving state" means the state to which a child is sent, brought or caused to be sent or brought, whether by public authorities or private persons or agencies, and whether for placement with state or local public authorities or for placement with private agencies or persons; and

D. "placement" means the arrangement for the care of the child in a family, free or boarding home or in a child-placement agency or institution but does not include any institution caring for the mentally ill, mentally defective or epileptic or any institution primarily educational in character, or any hospital or other medical facility.

Article 3 - Conditions for Placement

A. No sending agency shall send, bring or cause to be sent or brought into any other party state any child for placement in foster care or as a preliminary to a possible adoption unless the sending agency shall comply with each and every requirement set forth in this article and with the applicable laws of the receiving state governing the placement of children therein.

B. Prior to sending, bringing or causing any child to be sent or brought into a receiving state for placement in foster care or as a preliminary to a possible adoption, the sending agency shall furnish the appropriate public authorities in the receiving state written notice of the intention to send, bring or place the child in the receiving state. The notice shall contain:

(1) the name, date and place of birth of the child;

(2) the identity and address or addresses of the parents or legal guardian;

(3) the name and address of the person, agency or institution to or with which the sending agency proposes to send, bring or place the child; and

(4) a full statement of the reasons for such proposed action and evidence of the authority pursuant to which the placement is proposed to be made.

C. Any public officer or agency in a receiving state which is in receipt of a notice pursuant to Paragraph B of this article may request of the sending agency, or any other appropriate officer or agency of or in the sending agency's state, and shall be entitled to receive therefrom, such supporting or additional information as it may deem necessary under the circumstances to carry out the purpose and policy of this compact.

D. The child shall not be sent, brought or caused to be sent or brought into the receiving state until the appropriate public authorities in the receiving state shall notify the sending agency, in writing, to the effect that the proposed placement does not appear to be contrary to the interests of the child.

Article 4 - Penalty for Illegal Placement

The sending, bringing or causing to be sent or brought into any receiving state of a child in violation of the terms of this compact shall constitute a violation of the laws respecting the placement of children of both the state in which the sending agency is located or from which it sends or brings the child and of the receiving state. Such violation may be punished or subjected to penalty in either jurisdiction in accordance with its laws. In addition to liability for any such punishment or penalty, any such violation shall constitute full and sufficient grounds for the suspension or revocation of any license, permit or other legal authorization held by the sending agency which empowers or allows it to place or care for children.

Article 5 - Retention of Jurisdiction

A. The sending agency shall retain jurisdiction over the child sufficient to determine all matters in relation to the custody, supervision, care, treatment and disposition of the child which it would have had if the child had remained in the sending agency's state, until the child is adopted, reaches majority, becomes self-supporting or is discharged with the concurrence of the appropriate authority in the receiving state. Such jurisdiction shall also include the power to effect or cause the return of the child or his transfer to another location and custody pursuant to law. The sending agency shall continue to have financial responsibility for support and maintenance of the child during the period of the placement. Nothing contained herein shall defeat a claim of jurisdiction by a receiving state sufficient to deal with an act of delinquency or crime committed therein.

B. When the sending agency is a public agency, it may enter into an agreement with an authorized public or private agency in the receiving state providing for the performance of one or more services in respect of such case by the latter as agency for the sending agency.

C. Nothing in this compact shall be construed to prevent a private charitable agency authorized to place children in the receiving state from performing services or acting as agent in that state for a private charitable agency of the sending state; nor to prevent the agency in the receiving state from discharging, on behalf of the sending agency, the financial responsibility for the support and maintenance of a child who has been placed, without relieving the responsibility set forth in Paragraph A of Article 5 hereof.

Article 6 - Institutional Care of Delinquent Children

A child adjudicated delinquent may be placed in an institution in another party jurisdiction pursuant to this compact but no such placement shall be made unless the child is given a court hearing after notice to the parent or guardian with opportunity to be heard, prior to his being sent to such other party jurisdiction for institutional care, and the court finds that:

A. equivalent facilities for the child are not available in the sending agency's jurisdiction; and

B. institutional care in the other jurisdiction is in the best interest of the child and will not produce undue hardship.

Article 7 - Compact Administrator

The executive head of each jurisdiction party to this compact shall designate an officer who shall be general coordinator of activities under this compact in his jurisdiction and who, acting jointly with like officers of other party jurisdictions, shall have power to promulgate rules and regulations to carry out more effectively the terms and provisions of the compact.

Article 8 - Limitations

This compact shall not apply to:

A. the sending or bringing of a child into a receiving state by his parent, step-parent, grandparent, adult brother or sister, adult uncle or aunt, or his guardian and leaving the child with any such relative or non-agency guardian in the receiving state; or

B. any placement, sending or bringing of a child into a receiving state pursuant to any other interstate compact to which both the state from which the child is sent or brought and the receiving state are party, or to any other agreement between said states which has the force of law.

Article 9 - Enactment and Withdrawal

This compact shall be open to joinder by any state, territory or possession of the United States, the District of Columbia, the commonwealth of Puerto Rico, and with the consent of congress, the government of Canada or any province thereof. It shall become effective with respect to any such jurisdiction when such jurisdiction has entered the same into law. Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until two years after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the governor of each other party jurisdiction. Withdrawal of a party state shall not affect the rights, duties and obligations under this compact of any sending agency therein with respect to a placement made prior to the effective date of withdrawal.

Article 10 - Construction and Severability

The provisions of this compact shall be liberally construed to effectuate the purposes thereof. The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States, or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

History: 1953 Comp., 13-16A-1, enacted by Laws 1977, ch. 151, 1; recompiled as 1978 Comp., 32A-11-1 by Laws 1993, ch. 77, 212.



Section 32A-11-2 - Financial responsibility; default in compact.

32A-11-2. Financial responsibility; default in compact.

Financial responsibility for any child placed pursuant to the provisions of the Interstate Compact on the Placement of Children shall be determined in accordance with the provisions of Article 5 thereof in the first instance. However, in the event of partial or complete default of performance thereunder, the provisions of the New Mexico law fixing responsibility for the support of children also may be invoked.

History: 1953 Comp., 13-16A-2, enacted by Laws 1977, ch. 151, 2; recompiled as 1978 Comp., 32A-11-2 by Laws 1993, ch. 77, 212.



Section 32A-11-3 - Notices; health and social services department human services department.

32A-11-3. Notices; health and social services department [human services department].

The "appropriate public authorities" as used in Article 3 of the Interstate Compact on the Placement of Children shall, with reference to New Mexico, mean the health and social services department [human services department], and said department shall receive and act with reference to notices required by said Article 3.

History: 1953 Comp., 13-16A-3, enacted by Laws 1977, ch. 151, 3; recompiled as 1978 Comp., 32A-11-3 by Laws 1993, ch. 77, 212.



Section 32A-11-4 - "Appropriate authority"; health and social services department human services department.

32A-11-4. "Appropriate authority"; health and social services department [human services department].

As used in Paragraph A of Article 5 of the Interstate Compact on the Placement of Children, the phrase, "appropriate authority in the receiving state," with reference to New Mexico shall mean the health and social services department [human services department].

History: 1953 Comp., 13-16A-4, enacted by Laws 1977, ch. 151, 4; recompiled as 1978 Comp., 32A-11-4 by Laws 1993, ch. 77, 212.



Section 32A-11-5 - Financial commitment; approval.

32A-11-5. Financial commitment; approval.

The officers and agencies of the state and of its political subdivisions having authority to place children are hereby empowered to enter into agreements with appropriate officers or agencies of or in other party states pursuant to Paragraph B of Article 5 of the Interstate Compact on the Placement of Children. Any such agreement which contains a financial commitment or imposes a financial obligation on the state or political subdivision or agency thereof shall not be binding unless it has the approval in writing of the secretary of finance and administration and of the chief local fiscal officer in the case of a political subdivision of the state.

History: 1953 Comp., 13-16A-5, enacted by Laws 1977, ch. 151, 5; 1983, ch. 301, 73; recompiled as 1978 Comp., 32A-11-5 by Laws 1993, ch. 77, 212.



Section 32A-11-6 - Court jurisdiction in placement of delinquent children.

32A-11-6. Court jurisdiction in placement of delinquent children.

Any court having jurisdiction to place delinquent children may place such a child in an institution in another state pursuant to Article 6 of the Interstate Compact on the Placement of Children and shall retain jurisdiction as provided in Article 5 thereof.

History: 1953 Comp., 13-16A-6, enacted by Laws 1977, ch. 151, 6; recompiled as 1978 Comp., 32A-11-6 by Laws 1993, ch. 77, 212.



Section 32A-11-7 - Governor.

32A-11-7. Governor.

As used in Article 7 of the Interstate Compact on the Placement of Children, the term "executive head" means the governor. The governor is hereby authorized to appoint a compact administrator in accordance with the terms of said Article 7.

History: 1953 Comp., 13-16A-7, enacted by Laws 1977, ch. 151, 7; recompiled as 1978 Comp., 32A-11-7 by Laws 1993, ch. 77, 212.






Article 12 - Residential Treatment Program

Section 32A-12-1 - Residential treatment program established.

32A-12-1. Residential treatment program established.

A. There is established within the children, youth and families department a residential treatment program for youths. The program shall be for the purpose of providing residential treatment or therapeutic group home care to youths. Residential treatment services shall be provided to youths who are determined to be in need of such services pursuant to Section 43-1-16 or 43-1-16.1 NMSA 1978.

B. Services shall be provided through a grant or contract with local community providers who have demonstrated the capability of providing such services. All program facilities used for provision of residential treatment or therapeutic group home care shall meet all applicable licensing requirements.

C. Contracts may be let to out-of-state providers only upon a finding by the secretary of children, youth and families that appropriate in-state providers are not available.

D. The secretary of human services and the secretary of children, youth and families shall execute an agreement specifying the manner in which clients and funds in the custody of the human services department shall be transferred to the children, youth and families department for treatment and the ongoing responsibilities of each agency toward the clients served.

History: Laws 1979, ch. 227, 1; 1983, ch. 93, 1; 1992, ch. 57, 37; recompiled as 1978 Comp., 32A-12-1 by Laws 1993, ch. 77, 213.



Section 32A-12-2 - Residential treatment programs; rules.

32A-12-2. Residential treatment programs; rules.

The secretary of children, youth and families shall adopt rules to provide for:

A. minimum standards that shall be met by a residential treatment program, including a requirement that the program make reasonable provisions for adequate physical space for a school district to provide the required free appropriate public education;

B. procedures and forms for applying for a departmental grant or contract;

C. procedures and criteria for review and approval or denial of such applications;

D. procedures for approval of facilities and programs in or through which services are to be performed;

E. procedures and specifications of programmatic and financial information to be reported by residential treatment programs to the children, youth and families department for purposes of evaluating the effectiveness of programs funded by the department; and

F. procedures for review of potential clients for residential treatment or therapeutic group home care.

History: Laws 1979, ch. 227, 2; 1992, ch. 57, 38; recompiled as 1978 Comp., 32A-12-2 by Laws 1993, ch. 77, 213; 2009, ch. 162, 2.






Article 13 - Juvenile Assistance Programs

Section 32A-13-1 - Purpose.

32A-13-1. Purpose.

The legislature finds that juvenile crime is steadily increasing and that a reliable process of disposition of juvenile offenders and the availability of treatment alternatives is likely to decrease repeated criminal activity. The legislature further finds that there is a need for a community-based system for juveniles which would provide reintegration assistance, diagnostic evaluations and referral to community-based treatment programs for courts, district attorneys and other service agencies. Two programs related to such a system and associated with the judicial and criminal justice systems have been tested for the past three years. They have been found to be successful in providing evaluation and treatment and have shown significant reduction of repeated criminal activity. These programs are the forensic evaluation program and the wilderness experience program.

History: Laws 1979, ch. 300, 1; recompiled as 1978 Comp., 32A-13-1 by Laws 1993, ch. 77, 214.



Section 32A-13-2 - Juvenile forensic evaluation program.

32A-13-2. Juvenile forensic evaluation program.

A. There is created within the children, youth and families department the "juvenile forensic evaluation program". The program shall be staffed by juvenile forensic evaluation teams and shall provide evaluation of children alleged or found to be in need of supervision and alleged delinquents upon request of the court, law enforcement agencies and juvenile probation officers.

B. The juvenile forensic evaluation teams shall recommend referral of children alleged or found to be in need of supervision or alleged delinquents to the children, youth and families department, department of health or human services department or recommend any other appropriate legal disposition based on the diagnostic evaluation. Juvenile forensic evaluation teams shall follow the juvenile in each stage of treatment, utilizing a data management system established by the children, youth and families department, and shall provide information upon request to state agencies, pursuant to applicable confidentiality provisions pertaining to children.

History: Laws 1979, ch. 300, 2; 1989, ch. 328, 11; 1992, ch. 57, 39; recompiled as 1978 Comp., 32A-13-2 by Laws 1993, ch. 77, 214.



Section 32A-13-3 - Wilderness experience program.

32A-13-3. Wilderness experience program.

A wilderness experience program shall be provided by the children, youth and families department as needed for the treatment of children alleged or found to be delinquent or in need of supervision. This program shall work in conjunction with the other forensic programs and criminal justice agencies throughout the state by providing a wilderness-based evaluation and treatment experience for juveniles. It shall be the responsibility of this program to provide, in conjunction with the juvenile forensic evaluation program, programming for juveniles referred from criminal justice agencies and diagnosed as in need of such treatment. The wilderness experience program staff shall make comprehensive reports based on the evaluation of individuals during the treatment experience and shall make recommendations for further treatment and referral to other service programs as necessary.

History: Laws 1979, ch. 300, 3; 1988, ch. 101, 30; 1992, ch. 57, 40; recompiled as 1978 Comp., 32A-13-3 by Laws 1993, ch. 77, 214.






Article 14 - Missing Child Reporting



Article 15 - Children's and Juvenile Facility Criminal Records Screening

Section 32A-15-1 - Short title.

32A-15-1. Short title.

Chapter 32A, Article 15 NMSA 1978 may be cited as the "New Mexico Children's and Juvenile Facility and Program Criminal Records Screening Act".

History: Laws 1985, ch. 103, 1 and Laws 1985, ch. 140, 1; 1978 Comp., 24-18-1, recompiled as 1978 Comp., 32-9-1; recompiled as 1978 Comp., 32A-15-1 by Laws 1993, ch. 77, 216; 2003, ch. 261, 1; 2005, ch. 189, 74.



Section 32A-15-2 - Purpose.

32A-15-2. Purpose.

The purpose of the New Mexico Children's and Juvenile Facility and Program Criminal Records Screening Act is to comply with the provisions of Public Law 98-473 and Public Law 108-36 and to protect the safety and welfare of children.

History: Laws 1985, ch. 103, 2 and Laws 1985, ch. 140, 2; 1978 Comp., 24-18-2, recompiled as 1978 Comp., 32-9-2; recompiled as 1978 Comp., 32A-15-2 by Laws 1993, ch. 77, 216; 2005, ch. 189, 75.



Section 32A-15-3 - Criminal history records check; background checks.

32A-15-3. Criminal history records check; background checks.

A. Nationwide criminal history record checks shall be conducted on all operators, staff and employees and prospective operators, staff and employees of child care facilities, including every facility or program that has primary custody of children for twenty hours or more per week, and juvenile detention, correction or treatment facilities. Nationwide criminal history record checks shall also be conducted on all prospective foster or adoptive parents and other adult relatives and non-relatives residing in the prospective foster or adoptive parent's household. The objective of conducting the record checks is to protect the children involved and promote the children's safety and welfare while receiving service from the facilities and programs.

B. The department shall fingerprint all operators, staff and employees and prospective operators, staff and employees of child care facilities and all prospective foster or adoptive parents and other adult relatives and non-relatives residing in the prospective foster or adoptive parent's household. The department shall conduct a background check of all operators, staff and employees and prospective operators, staff and employees of child care facilities and all prospective foster or adoptive parents and other adult relatives and non-relatives residing in the prospective foster or adoptive parent's household and shall submit a fingerprint card for those individuals to the department of public safety and the federal bureau of investigation for this purpose.

C. Criminal history records obtained by the department pursuant to the provisions of this section are confidential. The department is authorized to use criminal history records obtained from the federal bureau of investigation to conduct background checks on prospective operators, staff and employees of child care facilities and foster parents.

D. Criminal history records obtained pursuant to the provisions of this section shall not be used for any purpose other than conducting background checks. Criminal history records obtained pursuant to the provisions of this section and the information contained in those records shall not be released or disclosed to any other person or agency, except pursuant to a court order or with the written consent of the person who is the subject of the records.

E. A person who releases or discloses criminal history records or information contained in those records in violation of the provisions of this section is guilty of a misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978.

History: Laws 1985, ch. 103, 3 and Laws 1985, ch. 140, 3; 1978 Comp., 24-18-3, recompiled as 1978 Comp., 32-9-3; recompiled as 1978 Comp., 32A-15-3 by Laws 1993, ch. 77, 216; 1999, ch. 146, 1; 2003, ch. 261, 2; 2005, ch. 189, 76.



Section 32A-15-4 - Procedures.

32A-15-4. Procedures.

By December 31, 1993, procedures shall be established by regulation to provide for employment history and background checks for all present and prospective personnel identified in Section 32-9-3 [32A-15-3] NMSA 1978:

A. by the secretary of children, youth and families for child care facilities and juvenile detention and correction facilities; and

B. by the secretary of health for health and treatment facilities.

History: Laws 1985, ch. 103, 4 and Laws 1985, ch. 140, 4; 1978 Comp., 24-18-4, recompiled as 1978 Comp., 32-9-4; recompiled as 1978 Comp., 32A-15-4 by Laws 1993, ch. 77, 216; 1993, ch. 263, 1.






Article 16 - Child Development



Article 17 - Family Support

Section 32A-17-1 - Short title.

32A-17-1. Short title.

Chapter 32A, Article 17 NMSA 1978 may be cited as the "Family Support Act".

History: 1978 Comp., 32A-17-1, enacted by Laws 1993, ch. 77, 218; 2005, ch. 68, 5.



Section 32A-17-2 - Definition.

32A-17-2. Definition.

As used in the Family Support Act, "family support services" means short-term, intensive services, provided to a family whose child may reasonably be expected to face out-of-home placement, that are designed to teach a family new skills to help the family remain intact and able to care for the child at home.

History: 1978 Comp., 32A-17-2, enacted by Laws 1993, ch. 77, 219; 2005, ch. 68, 6.



Section 32A-17-3 - Eligibility.

32A-17-3. Eligibility.

Family support services may be provided, considering available resources, to a family whose child is at risk for placement as:

A. an abused child;

B. a neglected child;

C. a child of a family in need of services;

D. an emotionally disturbed child; or

E. a delinquent child.

History: 1978 Comp., 32A-17-3, enacted by Laws 1993, ch. 77, 220; 2005, ch. 68, 7.



Section 32A-17-4 - Service delivery.

32A-17-4. Service delivery.

A. The department shall coordinate and implement the provision of family support services. The public education department shall assist the department by identifying children in public schools who are at risk for the purpose of making family support services available to the families of those children. The department shall ensure the statewide quality of family support services by:

(1) providing standards and policies for family support services that are family-centered and that identify family strengths;

(2) monitoring the provision of family support services to ensure that the services satisfy standards established by the department;

(3) providing training for persons who provide family support services; and

(4) establishing a standardized intake process for the purpose of rapidly assessing the needs of a child and family referred for family support services.

B. A person who works in a family support services program shall:

(1) provide family support services in the family's home or any other natural setting;

(2) provide direct crisis intervention and therapeutic services, to be available twenty-four hours per day, seven days a week, as needed for each family;

(3) assist with the solution of practical problems that contribute to family stress, so as to affect improved parental performance and enhanced functioning of the family unit; and

(4) arrange for additional assistance, to the extent of available resources, for the family, including housing, child care, education and training, emergency cash grants, state and federally funded public assistance or any other basic support or social service appropriate for the family.

History: 1978 Comp., 32A-17-4, enacted by Laws 1993, ch. 77, 221; 2005, ch. 68, 8.



Section 32A-17-5 - Qualifications.

32A-17-5. Qualifications.

A person who provides family support services shall have appropriate training, experience, supervision and continuing education to carry out the person's duties.

History: 1978 Comp., 32A-17-5, enacted by Laws 1993, ch. 77, 222; 2005, ch. 68, 9.



Section 32A-17-6 - Evaluation.

32A-17-6. Evaluation.

The secretary of the department shall conduct an annual evaluation of family support services, and the data collected during the evaluation shall be compiled in a manner that promotes comparison with data collected from similar programs in other states.

History: 1978 Comp., 32A-17-6, enacted by Laws 1993, ch. 77, 223; 2005, ch. 68, 10.






Article 18 - Training for Cultural Recognition

Section 32A-18-1 - Cultural recognition.

32A-18-1. Cultural recognition.

A. A person who serves as a judge, prosecutor, child's attorney, guardian ad litem, treatment guardian, court appointed attorney, court appointed special advocate, foster parent, mental health commissioner or mental health treatment service provider for a child subject to an abuse or neglect petition, a family in need of services petition or a mental health placement shall receive periodic training, to the extent of available resources, to develop his knowledge about children, the physical and psychological formation of children and the impact of ethnicity on a child's needs. Institutions that serve children and their families shall, considering available resources, provide similar training to institutional staff.

B. The training shall include study of:

(1) cross-cultural dynamics and sensitivity;

(2) child development;

(3) family composition and dynamics;

(4) parenting skills and practices;

(5) culturally appropriate treatment plans; and

(6) alternative health practices.

History: 1978 Comp., 32A-18-1, enacted by Laws 1993, ch. 77, 224; 1995, ch. 206, 45; 1999, ch. 254, 4; 2009, ch. 239, 66.



Section 32A-18-2 - Coordination of training.

32A-18-2. Coordination of training.

The department shall coordinate the training required pursuant to the provisions of Section 32-18-1 [32A-18-1] NMSA 1978.

History: 1978 Comp., 32A-18-2, enacted by Laws 1993, ch. 77, 225.



Section 32A-18-3 - Delinquency proceeding; training required for person who represents a child.

32A-18-3. Delinquency proceeding; training required for person who represents a child.

A person who represents a child during a delinquency proceeding shall participate in the training required pursuant to the provisions of Section 32-18-1 [32A-18-1] NMSA 1978.

History: 1978 Comp., 32A-18-3, enacted by Laws 1993, ch. 77, 226.



Section 32A-18-4 - Cultural awareness; culturally appropriate placements.

32A-18-4. Cultural awareness; culturally appropriate placements.

A. An Indian child placed in foster care, preadoptive placement, adoptive placement or a secure facility shall be allowed to maintain the child's cultural ties and shall be permitted to participate in activities that strengthen cultural awareness.

B. An Indian child placed in a secure facility shall be permitted to participate in activities that strengthen cultural awareness. A representative of the child's culture shall be allowed access to the secure facility to provide activities that strengthen cultural awareness; provided that the activities are restricted to the premises of the secure facility.

C. Upon determining that a placement out of the home is medically necessary for an Indian child, the interagency behavioral health purchasing collaborative and its contractors shall make reasonable efforts to place the child with a licensed residential treatment center, group home or treatment foster care home that provides culturally competent care and access to appropriate cultural practices, including traditional treatment, as determined in consultation with the child's tribe.

History: 1978 Comp., 32A-18-4, enacted by Laws 1993, ch. 77, 227; 2005, ch. 188, 1.






Article 19 - Quality Assurance Office

Section 32A-19-1 - Quality assurance office.

32A-19-1. Quality assurance office.

A. The department shall maintain a quality assurance office under the office of the secretary [secretary of the children youth and families department].

B. The purpose of the quality assurance office shall be to facilitate department efforts to efficiently implement the purposes of the Children's Code [32A-1-1 NMSA 1978].

C. In order to measure the quality of services provided, to facilitate satisfactory outcomes for children and families that receive services and to provide a continuing opportunity to improve service delivery, the quality assurance office shall:

(1) monitor the system for receiving and resolving complaints and grievances;

(2) perform periodic investigations and evaluations to assure compliance with the Children's Code and other applicable state and federal laws and regulations;

(3) facilitate monitoring of indicators of the department's performance to determine whether the department is:

(a) providing children and families with individualized, needs-based service plans;

(b) providing services in a timely manner; and

(c) in compliance with applicable state and federal laws and regulations;

(4) identify any deficiencies and recommend corrective action to the secretary of the department;

(5) have access to any records maintained by the department, including confidential information; and

(6) promote continuous improvement of all department processes serving children and families.

D. The quality assurance office shall contribute to and facilitate the publication of public reports assessing the performance of the department. The reports shall not disclose the identity of any individual mentioned in the report, including children or families that receive or are eligible for services or any department employee.

History: 1978 Comp., 32A-19-1, enacted by Laws 1993, ch. 77, 228; 1997, ch. 34, 15.






Article 20 - Uniform Case Numbering

Section 32A-20-1 - Uniform case numbering system.

32A-20-1. Uniform case numbering system.

A. As used in this section, "uniform case numbering system" means a system of referring to cases of alleged child abuse or neglect, including child sexual abuse, to allow only one numerical designation to be assigned to each case of child abuse or neglect. The uniform case numbering system shall provide for uniform reference to each case by all state agencies and organizations supported by state funds.

B. In any investigation, intervention or disposition of a case involving child abuse or neglect, including child sexual abuse, a uniform case number shall be assigned to the investigation and shall be maintained and referred to by all persons or agencies having occasion to become involved in any way in the investigation, intervention or disposition of the case.

C. A uniform case numbering system shall be devised, proposed and, after opportunity for public input, adopted by:

(1) the department;

(2) the secretary of public safety or his designee;

(3) the secretary of the department or his designee;

(4) the secretary of health or his designee;

(5) the superintendent of public instruction or his designee;

(6) the chief justice of the supreme court or his designee; and

(7) a representative of the elected or appointed district attorneys.

D. The data collected in connection with the uniform case numbering system shall be limited to the names of the alleged offender and alleged victim, the date of the alleged occurrence and a unique case number which encodes the county of the alleged offense, the type of alleged offense and the case disposition, if known. The names of the alleged offender and alleged victim shall be purged as soon as the uniform case number is disseminated to all agencies involved in investigation and rehabilitative service provision in that case, or within six months of the date the uniform case number is assigned, whichever is first.

History: 1978 Comp., 32A-20-1, enacted by Laws 1993, ch. 77, 229.






Article 21 - Emancipation of Minors

Section 32A-21-1 - Short title.

32A-21-1. Short title.

Sections 47 through 53 [32A-21-1 to 32A-21-7 NMSA 1978] of this act may be cited as the "Emancipation of Minors Act".

History: Laws 1995, ch. 206, 47.



Section 32A-21-2 - Legislative findings and purpose.

32A-21-2. Legislative findings and purpose.

It is the purpose of the Emancipation of Minors Act to provide a clear statement defining emancipation and its consequences and to permit an emancipated minor to obtain a court declaration of his status.

History: Laws 1995, ch. 206, 48.



Section 32A-21-3 - Emancipated minors; description.

32A-21-3. Emancipated minors; description.

An emancipated minor is any person sixteen years of age or older who:

A. has entered into a valid marriage, whether or not the marriage was terminated by dissolution;

B. is on active duty with any of the armed forces of the United States of America; or

C. has received a declaration of emancipation pursuant to the Emancipation of Minors Act.

History: Laws 1995, ch. 206, 49.



Section 32A-21-4 - Emancipation by declaration.

32A-21-4. Emancipation by declaration.

Any person sixteen years of age or older may be declared an emancipated minor for one or more of the purposes enumerated in the Emancipation of Minors Act if he is willingly living separate and apart from his parents, guardian or custodian, is managing his own financial affairs and the court finds it in the minor's best interest.

History: Laws 1995, ch. 206, 50.



Section 32A-21-5 - Over the age of majority; purpose.

32A-21-5. Over the age of majority; purpose.

An emancipated minor shall be considered as being over the age of majority for one or more of the following purposes:

A. consenting to medical, dental or psychiatric care without parental consent, knowledge or liability;

B. his capacity to enter into a binding contract;

C. his capacity to sue and be sued in his own name;

D. his right to support by his parents;

E. the rights of his parents to his earnings and to control him;

F. establishing his own residence;

G. buying or selling real property;

H. ending all vicarious liability of the minor's parents, guardian or custodian for the minor's torts; provided that nothing in this section shall affect any liability of a parent, guardian, custodian, spouse or employer of a minor imposed by the Motor Vehicle Code [66-1-1 NMSA 1978] or any vicarious liability that arises from an agency relationship; or

I. enrolling in any school or college.

History: Laws 1995, ch. 206, 51.



Section 32A-21-6 - Public entitlement of emancipated minors.

32A-21-6. Public entitlement of emancipated minors.

A declared emancipated minor shall not be denied benefits from any public entitlement program to which he may have been entitled in his own right prior to the declaration of emancipation.

History: Laws 1995, ch. 206, 52.



Section 32A-21-7 - Declaration of Emancipation; petition; contents; notice; mandate.

32A-21-7. Declaration of Emancipation; petition; contents; notice; mandate.

A. A minor may petition the children's court of the district in which he resides for a declaration of emancipation as described in the Emancipation of Minors Act. The petition shall be verified and shall set forth with specificity the facts bringing the minor within the provisions of the Emancipation of Minors Act.

B. Before the petition is heard, notice shall be given to the minor's parents, guardian or custodian in accordance with the Rules of Civil Procedure for the District Courts [1-001 NMRA].

C. If the court finds that the minor is sixteen years of age or older and is a person described under Section 48 [32A-21-2 NMSA 1978] of this act, the court may grant the petition unless, after having considered all of the evidence introduced at the hearing, it finds that granting the petition would be contrary to the best interests of the minor.

D. If the petition is sustained, the court shall immediately issue a declaration of emancipation containing specific findings of fact and one or more purposes of the emancipation, which shall be filed by the county clerk.

E. If the petition is denied, the minor has a right to file a petition for a writ of mandamus.

F. If the petition is sustained, the parents, guardian or custodian of the minor has a right to file a petition for a writ of mandamus if he appeared in the proceeding and opposed the granting of the petition.

G. A declaration of emancipation granted in accordance with the Emancipation of Minors Act shall be conclusive evidence that the minor is emancipated.

History: Laws 1995, ch. 206, 53.






Article 22 - Children's Cabinet Act

Section 32A-22-1 - Short title.

32A-22-1. Short title.

This act may be cited as the "Children's Cabinet Act".

History: Laws 2005, ch. 64, 1.



Section 32A-22-2 - Children's cabinet created.

32A-22-2. Children's cabinet created.

A. The children's cabinet is created and is administratively attached to the office of the governor. The children's cabinet shall meet at least six times each year.

B. The children's cabinet shall consist of the following members:

(1) the governor;

(2) the lieutenant governor;

(3) the secretary of children, youth and families;

(4) the secretary of corrections;

(5) the secretary of human services;

(6) the secretary of labor;

(7) the secretary of health;

(8) the secretary of finance and administration;

(9) the secretary of economic development;

(10) the secretary of public safety;

(11) the secretary of aging and long-term services;

(12) the secretary of Indian affairs; and

(13) the secretary of public education.

C. Each year the children's cabinet shall select the governor or lieutenant governor to be the chairperson.

History: Laws 2005, ch. 64, 2.



Section 32A-22-3 - Powers; duties; goals.

32A-22-3. Powers; duties; goals.

A. The children's cabinet shall study and make recommendations for the design of a coordinated system to maximize outcomes among children and youth under age twenty-one, particularly those in disadvantaged situations, in the following areas:

(1) physical and mental health fitness;

(2) family and community safety and support;

(3) preparedness for and success in school;

(4) successful transition to meaningful and purposeful adulthood and employment; and

(5) valued contributions to and active participation in communities.

B. Departments participating in the children's cabinet may enter into joint powers agreements pursuant to the Children's Cabinet Act.

C. At least twice each year, the children's cabinet shall meet with parents, children, youth, educators, public officials and representatives of faith-based organizations, community-based organizations, philanthropic organizations, public schools and public school districts, colleges and universities, health care providers, nonprofit organizations, youth service providers, political subdivisions, the interim legislative health and human services committee and the legislative education study committee. The children's cabinet may coordinate with these persons as needed to design or implement the coordinated system.

D. By September 1 of each year, the children's cabinet shall report and make recommendations to the governor and the legislature, including:

(1) a child and youth report card that identifies the status and well-being of children and youth, including special target populations of children and youth that are disproportionately at risk, based on the outcomes in Subsection A of this section; and

(2) a child and youth policy and inventory budget identifying state programs and initiatives that affect the well-being of children and youth, including proposed budget allocations toward the outcome areas in Subsection A of this section based on age, ethnicity and special target populations as determined by the children's cabinet.

History: Laws 2005, ch. 64, 3.



Section 32A-22-4 - Children's cabinet department liaisons.

32A-22-4. Children's cabinet department liaisons.

Each member of the children's cabinet shall name an employee to serve as a liaison to ensure coordination and communication among departments and agencies and to address cross-jurisdictional issues in an efficient, effective and expeditious manner.

History: Laws 2005, ch. 64, 4.






Article 23 - Pre-Kindergarten Act

Section 32A-23-1 - Short title.

32A-23-1. Short title.

This act may be cited as the "Pre-Kindergarten Act".

History: Laws 2005, ch. 170, 1.



Section 32A-23-2 - Findings and purpose.

32A-23-2. Findings and purpose.

The legislature finds that:

A. special needs are present among the state's population of four-year-old children and those needs warrant the provision of pre-kindergarten programs;

B. participation in quality pre-kindergarten has a positive effect on children's intellectual, emotional, social and physical development; and

C. pre-kindergarten will advance governmental interests and childhood development and readiness.

History: Laws 2005, ch. 170, 2.



Section 32A-23-3 - Definitions.

32A-23-3. Definitions.

As used in the Pre-Kindergarten Act:

A. "community" means an area defined by school district boundaries, tribal boundaries or joint boundaries of a school district and tribe or any combination of school districts and tribes;

B. "departments" means the children, youth and families department and the public education department acting jointly;

C. "early childhood development specialist" means the adult responsible for working directly with four-year-old children in implementing pre-kindergarten services;

D. "eligible provider" means a person licensed by the children, youth and families department that provides early childhood developmental readiness services or preschool special education, or is a public school, tribal program or head start program;

E. "pre-kindergarten" means a voluntary developmental readiness program for children who have attained their fourth birthday prior to September 1; and

F. "tribe" means an Indian nation, tribe or pueblo located in New Mexico.

History: Laws 2005, ch. 170, 3.



Section 32A-23-4 - Voluntary pre-kindergarten; interagency cooperation; contracts; contract monitoring; research.

32A-23-4. Voluntary pre-kindergarten; interagency cooperation; contracts; contract monitoring; research.

A. The children, youth and families department and the public education department shall cooperate in the development and implementation of a voluntary program for the provision of pre-kindergarten services throughout the state. The pre-kindergarten program shall address the total developmental needs of preschool children, including physical, cognitive, social and emotional needs, and shall include health care, nutrition, safety and multicultural sensitivity.

B. The departments shall collaborate on promulgating rules on pre-kindergarten services, including state policies and standards and shall review the process for contract awards and for the expenditure and use of contract funds.

C. The departments shall monitor pre-kindergarten contracts to ensure the effectiveness of child-centered, developmentally appropriate practices and outcomes. The departments shall assign staff to work on the development and implementation of the program and on the monitoring of contract awards. The early childhood training and technical assistance programs of the children, youth and families department and assigned staff from the public education department staff shall provide technical assistance to eligible providers.

D. The departments shall provide an annual report to the governor and the legislature on the progress of the state's voluntary pre-kindergarten program.

History: Laws 2005, ch. 170, 4.



Section 32A-23-5 - Pre-kindergarten; eligibility.

32A-23-5. Pre-kindergarten; eligibility.

Pre-kindergarten services may be provided by public schools or eligible providers on a per-child reimbursement rate in communities with public elementary schools that are designated as Title 1 schools.

History: Laws 2005, ch. 170, 5; 2011, ch. 140, 1.



Section 32A-23-6 - Requests for proposals; contracts for services.

32A-23-6. Requests for proposals; contracts for services.

A. Each department shall publish a request for proposals or a request for applications that contains the same requested information for pre-kindergarten services.

B. Eligible providers shall submit proposals or applications for pre-kindergarten services to the appropriate department. An eligible provider's proposal or application shall include a description of the services that will be provided, including:

(1) how those services meet children, youth and families department or public education department standards;

(2) the number of four-year-old children the eligible provider can serve;

(3) site and floor plans and a description of the facilities;

(4) revenue sources and amounts other than state funding available for the pre-kindergarten program;

(5) a description of the qualifications and experience of the early childhood development staff for each site;

(6) the plan for communicating with and involving parents in the pre-kindergarten program;

(7) how those services meet the continuum of services to children; and

(8) other relevant information requested by the departments.

C. Each department shall accept and evaluate proposals or applications for funding for pre-kindergarten.

D. For funding purposes, applications and proposals shall be evaluated and priority given to programs in communities with public elementary schools that are designated as Title 1 schools and that have at least sixty-six percent of the children served living within the attendance zone of a Title 1 elementary school. Additional funding criteria include:

(1) the number of four-year-olds residing in the community and the number of four-year-olds proposed to be served;

(2) the adequacy and capacity of pre-kindergarten facilities in the community;

(3) language and literacy services in the community;

(4) the cultural, historic and linguistic responsiveness to the community;

(5) parent education services available for parents of four-year-olds in the community;

(6) the qualifications of eligible providers in the community;

(7) staff professional development plans;

(8) the capacity of local organizations and persons interested in and involved in programs and services for four-year-olds and their commitment to work together;

(9) the extent of local support for pre-kindergarten services in the community; and

(10) other relevant criteria specified by joint rule of the departments.

E. A contract or agreement with an eligible provider shall specify and ensure that funds shall not be used for any religious, sectarian or denominational purposes, instruction or material.

History: Laws 2005, ch. 170, 6; 2011, ch. 140, 2.



Section 32A-23-7 - Program funding.

32A-23-7. Program funding.

The children, youth and families department shall reimburse eligible providers that are not offered in a public school. The public education department shall reimburse eligible providers that are public school programs.

History: Laws 2005, ch. 170, 7.



Section 32A-23-8 - Funds created; administration.

32A-23-8. Funds created; administration.

A. The "public pre-kindergarten fund" is created as a nonreverting fund in the state treasury. The fund shall consist of appropriations, income from investment of the fund, gifts, grants and donations. The fund shall be administered by the public education department, and money in the fund is appropriated to the department to carry out the provisions of the Pre-Kindergarten Act. Disbursements from the fund shall be by warrant of the secretary of finance and administration upon vouchers signed by the secretary of public education or the secretary's authorized representative. The department may use up to ten percent of the money in the fund each year for administrative expenses.

B. The "children, youth and families pre-kindergarten fund" is created as a nonreverting fund in the state treasury. The fund shall consist of appropriations, income from investment of the fund, gifts, grants and donations. The fund shall be administered by the children, youth and families department, and money in the fund is appropriated to the department to carry out the provisions of the Pre-Kindergarten Act. Disbursements from the fund shall be by warrant of the secretary of finance and administration upon vouchers signed by the secretary of children, youth and families or the secretary's authorized representative. The department may use up to ten percent of the money in the fund each year for administrative expenses.

History: Laws 2005, ch. 170, 8.



Section 32A-23-9 - Equal division of appropriations.

32A-23-9. Equal division of appropriations.

Any money appropriated for pre-kindergarten programs shall be divided equally between the public education department and the children, youth and families department.

History: Laws 2011, ch. 126, 1.






Article 23A - Early Childhood Care and Education

Section 32A-23A-1 - Short title.

32A-23A-1. Short title.

This act may be cited as the "Early Childhood Care and Education Act".

History: Laws 2011, ch. 123, 1.



Section 32A-23A-2 - Definitions.

32A-23A-2. Definitions.

As used in the Early Childhood Care and Education Act:

A. "council" means the state early learning advisory council;

B. "department" means the children, youth and families department;

C. "early childhood" means from prenatal to the age of five years;

D. "fund" means the early childhood care and education fund;

E. "pre-kindergarten" means a voluntary developmental readiness program for children who have attained their fourth birthday prior to September 1; and

F. "secretary" means the secretary of children, youth and families.

History: Laws 2011, ch. 123, 2.



Section 32A-23A-3 - Findings and purpose.

32A-23A-3. Findings and purpose.

A. The legislature finds that an early childhood care and education system is vital in ensuring that every New Mexico child is eager to learn and ready to succeed by the time that child enters kindergarten, that high-quality early learning experiences have been proven to prepare children for success in school and later in life and that cost-benefit research demonstrates a high return on investment for money spent on early childhood care and education for at-risk children.

B. The legislature further finds that, to be successful, an early childhood care and education system should be:

(1) developmentally, culturally and linguistically appropriate and include the implementation of program models, standards and curriculum based on research and best practices;

(2) data-driven, including the identification and prioritization of communities most at risk while striving to make the system universally available to all those who wish to participate;

(3) accountable through developmentally appropriate methods of measuring, reporting and tracking a child's growth and development and the improvement of the system's programs;

(4) accessible, especially to those children most at risk for school failure;

(5) of the highest possible quality through the utilization of qualified practitioners who have completed specialized training in early childhood growth, development and learning that is specific to the practitioner's role in the system and the maintenance of quality rating methods for the programs in the system;

(6) fully aligned within each community to ensure the most efficient and effective use of resources by combining funding sources and supporting seamless transitions for children within the system and for children transitioning into kindergarten;

(7) family-centered by recognizing that parents are the first and most important teachers of their children and providing the support and referrals necessary for parents to assume this critical role in their child's development; and

(8) a partnership between the state and private individuals or institutions with an interest or expertise in early childhood care and education.

C. The purpose of the Early Childhood Care and Education Act is to establish a comprehensive early childhood care and education system through an aligned continuum of state and private programs, including home visitation, early intervention, child care, early head start, head start, early childhood special education, family support and pre-kindergarten, and to maintain or establish the infrastructure necessary to support quality in the system's programs.

History: Laws 2011, ch. 123, 3.



Section 32A-23A-4 - State early learning advisory council created; membership. (Repealed effective July 1, 2018.)

32A-23A-4. State early learning advisory council created; membership. (Repealed effective July 1, 2018.)

A. The "state early learning advisory council" is created. The council is attached to the department.

B. The council consists of fifteen members. The secretary of public education or the secretary's designee, the secretary of children, youth and families or the secretary's designee and the director of the head start state collaboration office of the department shall serve ex officio. The remaining members shall be qualified electors and, if appointment is not otherwise provided in this subsection, shall be appointed by the governor for four-year terms expiring on January 1 of the appropriate year. Council members appointed by the governor shall serve staggered terms as determined by the governor at the time of their initial appointment, and no more than five of the governor's appointees shall be from the same political party. Along with the ex-officio members, the council shall consist of the following members:

(1) one representative of an institution of higher education;

(2) one representative of a local educational agency;

(3) one representative from a head start or early head start organization;

(4) two providers of early care and education services, at least one of whom shall represent a privately owned provider;

(5) one representative of a state agency responsible for programs under Section 619 or Part C of the federal Individuals with Disabilities Education Act;

(6) one representative of the state agency responsible for children's health or mental health care issues;

(7) three members of the New Mexico business roundtable for educational excellence, appointed by and whose terms shall be set by the roundtable's board of directors; and

(8) two public members with knowledge and experience in early childhood care and education.

C. Annually, the members shall designate a chair and vice chair from the members of the council.

D. A majority of the members constitutes a quorum for the conduct of business. The council shall meet at the call of the chair, and the chair shall coordinate the activities of the council.

E. The council may form subcommittees or task forces needed to make recommendations to the council. Task force members may include individuals who are not members of the council but have an interest or expertise in early childhood education, health care or related matters.

F. Members of the council shall not be removed except for incompetence, neglect of duty or malfeasance in office. A vacancy in the membership of the council occurring other than by expiration of term shall be filled in the same manner as the original appointment, but for the unexpired term only.

G. Council members shall not be paid nor shall they receive per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 NMSA 1978].

History: Laws 2011, ch. 123, 4.



Section 32A-23A-5 - Council and department duties.

32A-23A-5. Council and department duties.

A. The council is designated as the council required pursuant to the federal Improving Head Start for School Readiness Act of 2007. The council shall fulfill all the duties required under the federal act for early childhood care and education. The council shall also lead the development or enhancement of a high-quality, comprehensive system of early childhood development and care that ensures statewide coordination and collaboration among the wide range of early childhood programs and services within the state, including child care, early head start, head start, federal Individuals with Disabilities Education Act programs for preschool, infants and families and pre-kindergarten programs and services.

B. The council and department may apply for and accept gifts, grants, donations or bequests for the fund from any source, public or private, and enter into contracts or other transactions with any federal or state agency, any private organization or any other source in furtherance of the purpose of the Early Childhood Care and Education Act.

C. In addition to the duties assigned to the council under federal law, the council shall:

(1) make recommendations to the department and the legislature on the most efficient and effective way to leverage state and federal funding for early childhood care and education, including on grant applications made by the department to benefit the fund; and

(2) make recommendations to the department and the legislature on how to coordinate and align an early childhood care and education system to include child care, pre-kindergarten, home visitation, early head start, head start, early childhood special education, early intervention and family support and to provide New Mexico families with consistent access to appropriate care and education services. In developing recommendations, the council shall:

(a) consider how to consolidate and coordinate resources and public funding streams for early childhood care and education and ensure the accountability and coordinated development of all early childhood care and education services;

(b) consider a system of seamless transition from prenatal to early childhood programs to kindergarten;

(c) take into account a parent's decisive role in the planning, operation and evaluation of programs that aid families in the care and education of children;

(d) examine ways to provide consumer education and accessibility to early childhood care and education resources;

(e) consider the advancement of quality early childhood care and education programs in order to support the healthy development of children and preparation for their success in school;

(f) consider the development of a seamless service delivery system with local points of entry for early childhood care and education programs administered by local, state and federal agencies;

(g) ensure effective collaboration with state and local child welfare programs and early childhood health and behavioral health programs;

(h) consider how to develop and manage effective data collection systems to support the necessary functions of a coordinated system of early childhood care and education and track children through the education system from prenatal to early childhood to kindergarten to higher education, in order to enable accurate evaluation of the impact of early childhood care and education;

(i) focus on the diversity, cultural heritage and strengths of the families and communities of the state;

(j) consider the development of an aligned system of professional development for professionals providing early childhood care and education; and

(k) consider the establishment of an administrative framework to promote the development of high-quality early childhood care and education services that are staffed by well-qualified professionals and are available in every community for all families that express a need for them.

History: Laws 2011, ch. 123, 5.



Section 32A-23A-6 - Early childhood care and education fund; created; purpose; administration; grant applications.

32A-23A-6. Early childhood care and education fund; created; purpose; administration; grant applications.

A. The "early childhood care and education fund" is created as a nonreverting fund in the state treasury. The fund shall be administered by the department and shall consist of gifts, grants, donations and bequests made to the fund.

B. Money in the fund is subject to appropriation by the legislature to the department for awarding grants to the council and early childhood care and education providers for carrying out the provisions of the Early Childhood Care and Education Act.

C. The department shall adopt rules on qualifications for grants and specify the format, procedure and deadlines for grant applications. For grants to early childhood care and education providers, the council shall review all grant applications and submit those applications recommended for final approval to the secretary.

D. Disbursements from the fund shall be made upon vouchers issued and signed by the secretary or the secretary's designee upon warrants drawn by the secretary of finance and administration.

History: Laws 2011, ch. 123, 6.



Section 32A-23A-7 - Termination of agency life; delayed repeal.

32A-23A-7. Termination of agency life; delayed repeal.

The council is terminated on July 1, 2017 pursuant to the provisions of the Sunset Act [12-9-11 NMSA 1978]. The council shall continue to operate pursuant to the provisions of Sections 4 [32A-23A-4 NMSA 1978] and 5 [32A-23A-5 NMSA 1978] of the Early Childhood Care and Education Act until July 1, 2018. Effective July 1, 2018, Section 4 of the Early Childhood Care and Education Act is repealed.

History: Laws 2011, ch. 123, 7.






Article 23B - Home Visiting Accountability

Section 32A-23B-1 - Short title.

32A-23B-1. Short title.

This act [32A-23B-1 to 32A-23B-3 NMSA 1978] may be cited as the "Home Visiting Accountability Act".

History: Laws 2013, ch. 118, 1.



Section 32A-23B-2 - Definitions.

32A-23B-2. Definitions.

As used in the Home Visiting Accountability Act:

A. "culturally and linguistically appropriate" means taking into consideration the culture, customs and language of an eligible family's home;

B. "department" means the children, youth and families department;

C. "eligible family" means a family that elects to receive home visiting and includes:

(1) a child, from birth until kindergarten entry; or

(2) a pregnant woman, an expectant father, a parent or a primary caregiver;

D. "home visiting" means a program strategy that:

(1) delivers a variety of informational, educational, developmental, referral and other support services for eligible families who are expecting or who have children who have not yet entered kindergarten and that is designed to promote child well-being and prevent adverse childhood experiences;

(2) provides a comprehensive array of services that promote parental competence and successful early childhood health and development by building long-term relationships with families and optimizing the relationships between parents and children in their home environments; and

(3) does not include:

(a) provision of case management or a one-time home visit or infrequent home visits, such as a home visit for a newborn child or a child in preschool;

(b) home visiting that is provided as a supplement to other services; or

(c) services delivered through an individualized family service plan or an individualized education program under Part B or Part C of the federal Individuals with Disabilities Education Act;

E. "home visiting program" means a program that:

(1) uses home visiting as a primary service delivery strategy; and

(2) offers services on a voluntary basis to pregnant women, expectant fathers and parents and primary caregivers of children from birth to kindergarten entry;

F. "home visiting system" means the infrastructure and programs that support and provide home visiting. A "home visiting system":

(1) provides universal, voluntary access;

(2) provides a common framework for service delivery and accountability across all home visiting programs;

(3) establishes a consistent statewide system of home visiting; and

(4) allows for the collection, aggregation and analysis of common data; and

G. "standards-based program" means a home visiting program that:

(1) is research-based and grounded in relevant, empirically based best practices and knowledge that:

(a) is linked to and measures the following outcomes: 1) babies that are born healthy; 2) children that are nurtured by their parents and caregivers; 3) children that are physically and mentally healthy; 4) children that are ready for school; 5) children and families that are safe; and 6) families that are connected to formal and informal supports in their communities;

(b) has comprehensive home visiting standards that ensure high-quality service delivery and continuous quality improvement; and

(c) has demonstrated significant, sustained positive outcomes;

(2) follows program standards that specify the purpose, outcomes, duration and frequency of services that constitute the program;

(3) follows a research-based curriculum or combinations of research-based curricula, or follows the curriculum of an evidence-based home visiting model or promising approach that the home visiting program has adopted pursuant to department rules defining "evidence-based model" and "promising approach";

(4) employs well-trained and competent staff and provides continual professional supervision and development relevant to the specific program or model being delivered;

(5) demonstrates strong links to other community-based services;

(6) operates within an organization that ensures compliance with home visiting standards;

(7) continually evaluates performance to ensure fidelity to the program standards;

(8) collects data on program activities and program outcomes; and

(9) is culturally and linguistically appropriate.

History: Laws 2013, ch. 118, 2.



Section 32A-23B-3 - Home visiting programs; accountability; exclusions; contracting; reporting.

32A-23B-3. Home visiting programs; accountability; exclusions; contracting; reporting.

A. The department shall provide statewide home visiting services using a standards-based program. The department shall adopt and promulgate rules by which the standards-based home visiting program shall operate.

B. The department shall fund only standards-based home visiting programs that include periodic home visits to improve the health, well-being and self-sufficiency of eligible families.

C. A home visiting program shall provide culturally and linguistically appropriate, face-to-face visits by nurses, social workers and other early childhood and health professionals or by trained and supervised lay workers.

D. A home visiting program shall do two or more of the following:

(1) improve prenatal, maternal, infant or child health outcomes, including reducing preterm births;

(2) promote positive parenting practices;

(3) build healthy parent and child relationships;

(4) enhance children's social-emotional and language development;

(5) support children's cognitive and physical development;

(6) improve the health of eligible families;

(7) provide resources and supports that may help to reduce child maltreatment and injury;

(8) increase children's readiness to succeed in school; and

(9) improve coordination of referrals for, and the provision of, other community resources and supports for eligible families.

E. The department shall work with the early learning advisory council and develop internal processes that provide for a greater ability to collaborate with other state agencies, local governments and private entities and share relevant home visiting data and information. The processes may include a uniform format for the collection of data relevant to each home visiting program.

F. When the department authorizes funds through payments, contracts or grants that are used for home visiting programs, it shall include language regarding home visiting in its funding agreement contract or grant that is consistent with the provisions of the Home Visiting Accountability Act.

G. The department and the providers of home visiting services, in consultation with one or more experts in home visiting program evaluation, shall:

(1) jointly develop an outcomes measurement plan to monitor outcomes for children and families receiving services through home visiting programs;

(2) develop indicators that measure each objective established pursuant to Subsection D of this section; and

(3) complete and submit the outcomes measurement plan by November 1, 2013 to the legislature, the governor and the early learning advisory council.

H. Beginning January 1, 2014 and annually thereafter, the department shall produce an annual outcomes report to the governor, the legislature and the early learning advisory council.

I. The annual outcomes report shall include:

(1) the goals and achieved outcomes of the home visiting system implemented pursuant to the Home Visiting Accountability Act; and

(2) data regarding:

(a) the cost per eligible family served;

(b) the number of eligible families served;

(c) demographic data on eligible families served;

(d) the duration of participation by eligible families in the program;

(e) the number and type of programs that the department has funded;

(f) any increases in school readiness, child development and literacy;

(g) decreases in child maltreatment or child abuse;

(h) any reductions in risky parental behavior;

(i) the percentage of children receiving regular well-child exams, as recommended by the American academy of pediatrics;

(j) the percentage of infants on schedule to be fully immunized by age two;

(k) the number of children that received an ages and stages questionnaire and what percent scored age appropriately in all developmental domains;

(l) the number of children identified with potential developmental delay and, of those, how many began services within two months of the screening; and

(m) the percentage of children receiving home visiting services who are enrolled in high-quality licensed child care programs.

History: Laws 2013, ch. 118, 3.






Article 24 - Child Helmet Safety Act

Section 32A-24-1 - Short title.

32A-24-1. Short title.

This act [Chapter 32A, Article 24 NMSA 1978} may be cited as the "Child Helmet Safety Act".

History: Laws 2007, ch. 66, 1.



Section 32A-24-2 - Definitions.

32A-24-2. Definitions.

As used in the Child Helmet Safety Act:

A. "bicycle" means a human-powered vehicle with two wheels in tandem designed to transport, by the act of pedaling, one or more persons seated on one or more saddle seats on its frame and includes a human-powered vehicle designed to transport by the act of pedaling, which has more than two wheels when the vehicle is used on a public roadway, public bicycle path or other public road or right of way, including a tricycle;

B. "minor" means a person under eighteen years of age;

C. "operator" means a person under eighteen years of age who travels on a bicycle seated on a saddle seat from which that person is intended to and can pedal the bicycle, or who propels himself by way of using inline skates, roller skates, a skateboard or a scooter;

D. "passenger" means a person under eighteen years of age who travels on a bicycle or scooter in any manner except as an operator;

E. "protective helmet" means a piece of headgear that meets or exceeds the impact standard for protective helmets set by the United States consumer product safety commission federal safety standard and those standards developed by the American national standards institute, the Snell memorial foundation or the American society for testing and materials;

F. "public bicycle path" means a right of way under the jurisdiction and control of the state or a local political subdivision for use primarily by bicyclists and pedestrians;

G. "public roadway" means a right of way under the jurisdiction and control of the state or a local political subdivision for use primarily by motor vehicular traffic;

H. "public skateboard park" means an area of public property set aside, designed and maintained for recreation by persons using bicycles, scooters, skateboards or skates;

I. "scooter" means a wheeled vehicle, regardless of the number or placement of those wheels, that has handlebars, designed to be stood on by the operator or passenger and used to glide or propel the operator or passenger over the ground;

J. "skateboard" means a set of wheels attached to a platform or flat surface, regardless of the number or placement of those wheels, and used to glide or propel the operator over the ground; and

K. "skates" means a pair of devices worn on the feet with a set of wheels attached and used to glide or propel the user over the ground and may be either inline or roller, but "skates" does not include a pair of devices, similar to a pair of common shoes, that has one or more wheels embedded in the sole of each device.

History: Laws 2007, ch. 66, 2.



Section 32A-24-3 - Helmet use requirements; civil penalty.

32A-24-3. Helmet use requirements; civil penalty.

A. It is unlawful for a parent or legal guardian of a minor to knowingly permit that minor to operate or be a passenger on a bicycle, skates, scooter or skateboard unless that minor wears a well-fitted protective bicycle helmet, fastened securely upon the head with the straps of the helmet.

B. Except as provided in Subsection C of this section, a parent or legal guardian found guilty of violating Subsection A of this section shall pay a civil penalty of not more than ten dollars ($10.00). Magistrate and municipal courts shall have concurrent jurisdiction.

C. If a violation of Subsection A of this section is a first offense, the magistrate or municipal court may issue a verbal warning or require, in lieu of the fine imposed in Subsection B of this section, that the person found in violation provide proof that a protective helmet has been purchased for use by the minor found on the bicycle, skates, scooter or skateboard without a protective helmet.

D. A municipal court may issue only a verbal warning for a first or later violation.

History: Laws 2007, ch. 66, 3.



Section 32A-24-4 - Equipment sales or rentals.

32A-24-4. Equipment sales or rentals.

A person engaged in the business of renting bicycles, skates, scooters or skateboards shall provide a protective helmet to a minor who will be an operator of or passenger on a rented bicycle, skates, scooter or skateboard if the minor does not already have a helmet in the minor's possession. A reasonable fee may be charged for the protective helmet rental.

History: Laws 2007, ch. 66, 4.



Section 32A-24-5 - Negligence.

32A-24-5. Negligence.

Failure to wear a protective helmet shall not limit or apportion damages.

History: Laws 2007, ch. 66, 5.






Article 25 - Carlos Vigil Memorial Act

Section 32A-25-1 - Short title.

32A-25-1. Short title.

This act [32A-25-1 through 32A-25-5 NMSA 1978] may be cited as the "Carlos Vigil Memorial Act" in honor of Carlos Vigil.

History: Laws 2015, ch. 132, 1.



Section 32A-25-2 - Purposes.

32A-25-2. Purposes.

The purposes of the Carlos Vigil Memorial Act are to:

A. cultivate a statewide culture where bullying is not accepted;

B. educate New Mexicans about recognizing bullying behaviors and understanding the potential consequences of bullying; and

C. provide grants for providers of services and programs for the prevention, resolution and eradication of bullying statewide.

History: Laws 2015, ch. 132, 2.



Section 32A-25-3 - Carlos Vigil memorial board; created.

32A-25-3. Carlos Vigil memorial board; created.

A. The "Carlos Vigil memorial board" is created to review grant applications and to award grants from the eradicate bullying fund.

B. The board consists of five voting members who together provide diverse experience and expertise in:

(1) administering or delivering services in an organization focused on preventing bullying or suicide;

(2) administering or delivering services in an organization focused on providing counseling and support services to victims and perpetrators of bullying;

(3) professional development workshops on the topic of bullying or suicide prevention;

(4) coalescing and leading communities; or

(5) administering or delivering public health services.

C. Board appointments shall be as follows:

(1) one member shall be appointed by the president pro tempore of the senate;

(2) one member shall be appointed by the minority floor leader of the senate;

(3) one member shall be appointed by the speaker of the house of representatives;

(4) one member shall be appointed by the minority floor leader of the house of representatives; and

(5) one member shall be appointed by the governor from department of health staff.

D. The chair of the board shall be elected by a quorum of the board members. The board shall meet at the call of the chair or whenever two members submit a request in writing to the chair, but not less often than once each calendar year. A majority of members constitutes a quorum for the transaction of business. The affirmative vote of a majority of a quorum present shall be necessary for an action to be taken by the board.

E. Members of the board shall be appointed to two-year terms. Vacancies shall be filled by appointment by the governor for the remainder of the unexpired term. Any member of the board shall be eligible for reappointment.

F. Public members of the board may be paid per diem and mileage as provided for nonsalaried officers in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] but shall receive no other compensation, perquisite or allowance.

History: Laws 2015, ch. 132, 3.



Section 32A-25-4 - Carlos Vigil memorial board; duties.

32A-25-4. Carlos Vigil memorial board; duties.

The Carlos Vigil memorial board shall:

A. adopt and promulgate rules governing the acceptance, evaluation and prioritization of applications for grants, including applicant qualifications and the format, procedure and deadlines for grant applications;

B. review grant applications from public agencies and institutions and nonprofit private entities that indicate the qualifications and expertise to provide services for the prevention, resolution and eradication of bullying;

C. process, evaluate and prioritize applications based on the criteria delineated in the board's rules; and

D. award grants to the most qualified grant applicants and reach a broad spectrum of New Mexicans.

History: Laws 2015, ch. 132, 4.



Section 32A-25-5 - Eradicate bullying fund created; grant application review.

32A-25-5. Eradicate bullying fund created; grant application review.

A. The "eradicate bullying fund" is created in the state treasury. The fund shall be administered by the board of regents of the university of New Mexico. Money in the fund is appropriated to the board of regents of the university of New Mexico for disbursement to grant recipients selected by the Carlos Vigil memorial board.

B. The fund shall consist of:

(1) money appropriated by the legislature to carry out the purposes of the Carlos Vigil Memorial Act;

(2) grants, gifts, donations and bequests to the fund; and

(3) earnings from investment of the money in the fund.

C. Disbursements from the fund shall be made by warrant of the secretary of finance and administration pursuant to vouchers signed by the president of the board of regents of the university of New Mexico or the president's designee.

D. Unexpended and unencumbered balances in the fund shall not revert to the general fund at the end of a fiscal year.

E. An applicant may apply for a grant from the fund in accordance with rules promulgated by the Carlos Vigil memorial board. Allocations from the fund shall be based on a competitive process with applications reviewed by the board.

History: Laws 2015, ch. 132, 5.









Chapter 33 - Correctional Institutions

Article 1 - Corrections Department

Section 33-1-1 - Short title.

33-1-1. Short title.

Sections 33-1-1 through 33-1-9 NMSA 1978 may be cited as the "Corrections Act."

History: 1953 Comp., 42-9-1, enacted by Laws 1969, ch. 226, 1; 1971, ch. 221, 1.



Section 33-1-2 - Definitions.

33-1-2. Definitions.

As used in the Corrections Act:

A. "division" or "department" means the corrections department;

B. "director" or "secretary" means the secretary of corrections;

C. "corrections facility" means any facility or program controlled or operated by the state or any of its agencies or departments and supported wholly or in part by state funds for the correctional care of persons, including but not limited to:

(1) the "penitentiary of New Mexico", which consists of the penitentiary at Santa Fe and other places in the state designated by the secretary; and

(2) the parole board to the extent delegated by the Parole Board Act [31-21-22 through 31-21-26 NMSA 1978];

D. "commission" means the corrections industries commission; and

E. "warden" or "superintendent" means the administrative director of a correctional facility.

History: 1953 Comp., 42-9-2, enacted by Laws 1978, ch. 4, 1; 1988, ch. 101, 31; 2005, ch. 23, 3.



Section 33-1-3 - Purpose.

33-1-3. Purpose.

It is the purpose of the legislature to create a single, unified corrections department to administer all laws and exercise all functions formerly administered and exercised by the penitentiary of New Mexico and the state board of probation and parole except to the extent delegated to the parole board by the Parole Board Act [31-21-22 through 31-21-26 NMSA 1978].

History: 1953 Comp., 42-9-3, enacted by Laws 1969, ch. 226, 3; 1971, ch. 221, 3; 1975, ch. 194, 9; 1977, ch. 257, 98; 1988, ch. 101, 32.



Section 33-1-4.1 - Vulnerable offenders program; prevention of victimization.

33-1-4.1. Vulnerable offenders program; prevention of victimization.

A. The corrections department may develop and implement a special program for certain male and female offenders who have been identified by the department as being vulnerable offenders who, if not provided with a special program, would be vulnerable to victimization by inmates and subject to unusual or extraordinary mental or physical harassment, intimidation, harm or injury.

B. Vulnerability shall be determined by factors such as age, mental health or special education needs. If an offender is less than twenty-one years of age, there shall be a rebuttable presumption that the offender is vulnerable. A vulnerable offenders program shall not result in the diminution of civil rights for vulnerable offenders.

History: Laws 1993, ch. 77, 230; 1995, ch. 206, 46.



Section 33-1-4.2 - Restraints on pregnant prisoners.

33-1-4.2. Restraints on pregnant prisoners.

A. An adult or juvenile correctional facility, detention center or local jail shall use the least restrictive restraints necessary when the facility has actual or constructive knowledge that an inmate is in the second or third trimester of pregnancy. No restraints of any kind shall be used on an inmate who is in labor, delivering her baby or recuperating from the delivery unless there are compelling grounds to believe that the inmate presents:

(1) an immediate and serious threat of harm to herself, staff or others; or

(2) a substantial flight risk and cannot be reasonably contained by other means.

B. If an inmate who is in labor or who is delivering her baby is restrained, only the least restrictive restraints necessary to ensure safety and security shall be used.

History: Laws 2009, ch. 73, 1.



Section 33-1-5 - Director of corrections; employment.

33-1-5. Director of corrections; employment.

The administrative head of the division is the "director of corrections" who shall be employed by the secretary of the criminal justice department [secretary of corrections] to serve at the pleasure of the secretary of the criminal justice department [secretary of corrections]. The director shall possess a degree from an accredited university and a minimum of five years' experience in the corrections field, including supervisory and managerial experience; or a minimum of ten years' experience in the corrections field, including a minimum of five years' supervisory and managerial experience. He shall receive compensation as provided by law.

History: 1953 Comp., 42-9-5, enacted by Laws 1969, ch. 226, 5; 1971, ch. 221, 5; 1977, ch. 257, 100.



Section 33-1-6 - Powers and duties of secretary.

33-1-6. Powers and duties of secretary.

The secretary of corrections and criminal rehabilitation [secretary of corrections] shall:

A. employ administrative, professional and clerical personnel in accordance with the Personnel Act [Chapter 10, Article 9 NMSA 1978] as necessary to carry out the work of the corrections and criminal rehabilitation department [corrections department];

B. adopt rules and regulations necessary for administration of the Corrections Act, and enforce and administer those so adopted;

C. collect and compile statistical, social and financial data pertaining to the operation of the department and the incidence of crime and delinquency, obtain related reports from the courts, law enforcement agencies and other agencies having this information;

D. cooperate with federal, state and local officials and agencies, public and private, in the furtherance of the purposes of the Corrections Act;

E. act as state administrator, or designate a representative to act as state administrator, for any interstate correctional compacts where another person is not designated by law to act as administrator;

F. establish in cooperation with the correctional training academy a mandatory training program for correctional officers and guards as a prerequisite to officer certification;

G. institute programs for the training and development of professional skills for all personnel within the department in conjunction with the education and training division; and

H. encourage and promote the rehabilitation, education, employment and reintegration into society of persons adjudicated delinquents or convicted of a crime and sentenced to a corrections facility.

History: 1953 Comp., 42-9-6, enacted by Laws 1969, ch. 226, 6; 1971, ch. 221, 6; 1977, ch. 257, 101; 1981, ch. 132, 1.



Section 33-1-7 - Construction of applicable laws.

33-1-7. Construction of applicable laws.

Wherever, under any statute which was administered or enforced prior to July 1, 1969, by the penitentiary of New Mexico board, the state board of probation and parole or by the boards of the New Mexico boys' school or the girls' welfare home or by the juvenile probation services division of the administrative office of the courts, or by their officers or employees, reference is made to any such officers, employees or agencies, the reference shall be construed to mean the corrections division [corrections department], except as powers and duties are designated to the parole board by the Parole Board Act [31-21-22 through 31-21-26 NMSA 1978].

History: 1953 Comp., 42-9-9, enacted by Laws 1969, ch. 226, 9; 1971, ch. 221, 9; 1975, ch. 194, 10; 1977, ch. 257, 102.



Section 33-1-8 - Earmarked funds.

33-1-8. Earmarked funds.

Property or funds held in trust or earmarked for use by a specific correctional facility shall be kept for that use.

History: 1953 Comp., 42-9-10, enacted by Laws 1971, ch. 221, 10.



Section 33-1-9 - Liberal interpretation.

33-1-9. Liberal interpretation.

The Corrections Act shall be liberally construed to carry out its purposes.

History: 1953 Comp., 42-9-11, enacted by Laws 1969, ch. 226, 11.



Section 33-1-10 - Correctional officers; employees; acting as peace officers.

33-1-10. Correctional officers; employees; acting as peace officers.

A. Correctional officers of the corrections department, or any employee of the corrections department who has at the particular time the principal duty to hold in custody or supervise any person accused or convicted of a criminal offense or placed in the legal custody or supervision of the corrections department, shall have the power of a peace officer with respect to arrests and enforcement of laws when on the premises of a New Mexico correctional facility or while transporting a person committed to or under the supervision of the corrections department; when supervising any person committed to or under the supervision of the corrections department anywhere within the state; or when engaged in any effort to pursue or apprehend any such person. No correctional officer or other employee of the corrections department shall be convicted or held liable for any act performed pursuant to this section if a peace officer could lawfully have performed the same act in the same circumstances.

B. Crimes against a correctional officer or an employee of the corrections department while in the lawful discharge of duties which confer peace officer status pursuant to this section shall be deemed the same crimes and shall bear the same penalties as crimes against a peace officer.

C. As used in this section, "supervising" includes the performance of the following official duties by probation and parole officers of the corrections department:

(1) field investigations;

(2) surveillance;

(3) searches and seizures conducted alone or in cooperation with a state or local law enforcement agency; and

(4) security during the course of a probation or parole revocation hearing or proceeding or any other hearing or appearance required by law.

D. The provisions of Section 31-1-10 NMSA 1978 [33-1-10 NMSA 1978] shall apply to all pending applications and pending cases.

History: 1953 Comp., 42-9-12, enacted by Laws 1973, ch. 119, 1; 1977, ch. 257, 103; 1984, ch. 18, 1; 1986, ch. 35, 1; 1987, ch. 210, 1.



Section 33-1-11 - Correctional officer qualifications.

33-1-11. Correctional officer qualifications.

Members of the corrections department correctional officer force, excluding correctional specialists, shall:

A. at the time of their appointment, be citizens of the United States;

B. at the time of their appointment, have reached age of majority;

C. have at least a high school education or its equivalent;

D. be of good moral character and not have been convicted of a felony or any infamous crime in the courts of this or any other state or in the federal courts; and

E. successfully pass any physical and aptitude examination the department may require.

History: Laws 1981, ch. 132, 2; 1986, ch. 40, 1.



Section 33-1-12 - Corrections department; group life insurance.

33-1-12. Corrections department; group life insurance.

Notwithstanding the provisions of Section 10-7-4 NMSA 1978 and in addition to all other benefits provided adult correctional officers and correctional officer specialists, the corrections department shall provide life insurance coverage in the amount of twenty-five thousand dollars ($25,000) for each adult correctional officer and correctional officer specialist to be paid to his designated beneficiary. The coverage shall include double indemnity provisions for death incurred in the line of duty. The coverage shall be provided by a group term insurance policy, the premium for which shall be paid out of state funds appropriated to the department.

History: Laws 1981, ch. 311, 1; 1990, ch. 29, 2.



Section 33-1-13 to 33-1-16 - Terminated.

33-1-13 to 33-1-16. Terminated.



Section 33-1-17 - Private contract.

33-1-17. Private contract.

A. The corrections department may contract for the operation of any adult female facility or for housing adult female inmates in a private facility with a person or entity in the business of providing correctional or jail services to government entities.

B. The corrections department may contract with a person or entity in the business of providing correctional or jail services to government entities for:

(1) a correctional facility in Guadalupe county of not less than five hundred fifty and not more than two thousand two hundred beds;

(2) a correctional facility in Lea, Chaves or Santa Fe county of not less than one thousand two hundred and not more than two thousand two hundred beds;

(3) design and construction of a support services building, a laundry and an infirmary at the penitentiary of New Mexico in Santa Fe; or

(4) construction of a public facility to house a special incarceration alternative program for adult male and adult female felony offenders.

C. The authorization in Subsection B of this section for a correctional facility in Guadalupe county and a correctional facility in Lea, Chaves or Santa Fe county is contingent upon construction of both facilities, so that one of the facilities shall not be constructed unless both of the facilities are constructed, as nearly as practicable, simultaneously.

D. The corrections department shall solicit proposals and award any contract under this section in accordance with the provisions of the Procurement Code [13-1-28 through 13-1-199 NMSA 1978]. The contract shall include such terms and conditions as the corrections department may require after consultation with the general services department; provided that the terms and conditions shall include provisions:

(1) setting forth comprehensive standards for conditions of incarceration;

(2) that the contractor assumes all liability caused by or arising out of all aspects of the provision or operation of the facility;

(3) for liability insurance or other proof of financial responsibility acceptable to the general services department covering the contractor and its officers, employees and agents in an amount sufficient to cover all liability caused by or arising out of all aspects of the provision or operation of the facility;

(4) for termination for cause upon ninety days' notice to the contractor for failure to meet contract provisions when such failure seriously affects the availability or operation of the facility;

(5) that venue for the enforcement of the contract shall be in the district court for Santa Fe county;

(6) that continuation of the contract is subject to the availability of funds; and

(7) that compliance with the contract shall be monitored by the corrections department and the contract may be terminated for noncompliance.

E. When the contractor begins operation of a facility for which private contractor operation is authorized, the contractor's employees performing the functions of correctional officers shall be deemed correctional officers for the purposes of Sections 33-1-10 and 33-1-11 NMSA 1978 but for no other purpose of state law, unless specifically stated.

F. Any contract awarded pursuant to this section may include terms to provide for the renovation of the facility or for the construction of new buildings. Work performed pursuant to such terms and conditions shall not be considered a capital project or a state public works project as defined in Section 13-1-91 NMSA 1978 nor shall it be subject to the requirements of Section 13-1-150 NMSA 1978, review by the staff architect of the facilities management division of the general services department or regulation by the director of that division pursuant to Section 15-3B-6 NMSA 1978.

G. Any contract entered into by the corrections department with a private contractor to operate an existing facility shall include a provision securing the right of all persons employed by that facility prior to the effective date of that contract to be employed by that contractor in any position for which they qualify before that position is offered to any person not employed by that facility prior to that date.

History: Laws 1985, ch. 149, 1; 1988, ch. 79, 1; 1990, ch. 51, 2; 1995, ch. 215, 3; 2013, ch. 115, 23.



Section 33-1-18 - Funds created.

33-1-18. Funds created.

There are created in the state treasury special funds to be known as the "corrections department building fund", the "Guadalupe county prison fund" and the "New Mexico prison fund". The funds shall consist of money appropriated by the legislature, from year to year, from the income of the permanent fund and land income of which the penitentiary of New Mexico is the beneficiary and any other revenues that are appropriated to the funds, other than revenues derived from property taxes or general fund revenues. Income from investment of each special fund created by this section shall be credited to that fund.

History: Laws 1990 (1st S.S.), ch. 5, 1; 1995, ch. 214, 1.



Section 33-1-19 - Use of funds.

33-1-19. Use of funds.

A. The funds created in or pursuant to Section 33-1-18 NMSA 1978 shall be used by the corrections department or the board of finance for the purpose of acquiring, designing, constructing or equipping, by lease or lease-purchase, or by financing the ownership by the corrections department through the issuance of bonds or other obligations by the corrections department or the board of finance, or other means, a corrections department central office complex, a personnel training academy, a special incarceration alternative facility, correctional facilities or any combination of these facilities, and for paying the expenses relating to the lease, lease-purchase or financing of these facilities. Before any of the funds created in Section 33-1-18 NMSA 1978 may be used for any such purpose, the state board of finance shall approve the proposed facility and the proposed use of the funds.

B. The funds created in or pursuant to Section 33-1-18 NMSA 1978 shall be used so that available appropriations are devoted to the following projects:

(1) payment for the corrections department central office complex;

(2) a correctional facility in Guadalupe county of not less than five hundred fifty and not more than two thousand two hundred beds;

(3) a correctional facility in Lea, Chaves or Santa Fe county of not less than one thousand two hundred and not more than two thousand two hundred beds; and

(4) design and construction of a support services building, a laundry and an infirmary at the penitentiary of New Mexico in Santa Fe.

C. The use of funds designated in Subsection B of this section for a correctional facility in Guadalupe county and a correctional facility in Lea, Chaves or Santa Fe county is contingent upon construction of both facilities, so that one of the facilities shall not be constructed unless both of the facilities are constructed, as nearly as possible, simultaneously.

D. Any balance at the end of any fiscal year in the special funds created in Section 33-1-18 NMSA 1978 that are not needed to pay leases, loans, bonds or other financing instruments in that fiscal year may be appropriated by the legislature for expenditure in succeeding fiscal years by the corrections department for corrections purposes.

History: Laws 1990 (1st S.S.), ch. 5, 2; 1995, ch. 43, 1; 1995, ch. 215, 4.



Section 33-1-20 - Transfers authorized.

33-1-20. Transfers authorized.

Division transfers are specifically authorized for the administrative services division and the personnel and training division of the corrections department for purposes necessitated by the provisions of Sections 1 and 2 [33-1-18 and 33-1-19 NMSA 1978] of this act. Such transfers shall not be restricted by the four-percent limitation on division transfers as set forth in Section 3 of Chapter 131 of Laws 1990 of the second regular session of the thirty-ninth legislature.

History: Laws 1990 (1st S.S.), ch. 5, 3.



Section 33-1-21 - Corrections department required to accept and redispense unused prescriptions; conditions of acceptance and redispensing.

33-1-21. Corrections department required to accept and redispense unused prescriptions; conditions of acceptance and redispensing.

A. A pharmacy operated by the corrections department or under contract with the department shall accept for the purpose of redispensing a prescription drug that has been dispensed and has left the control of the pharmacist if the prescription drug is being returned by a corrections facility that has a registered professional nurse or a licensed practical nurse who is responsible for the security, handling and administration of prescription drugs within that corrections facility and if all of the following conditions are met:

(1) the pharmacist is satisfied that the conditions under which the prescription drug has been delivered, stored and handled before and during its return were such as to prevent damage, deterioration or contamination that would adversely affect the identity, strength, quality, purity, stability, integrity or effectiveness of the prescription drug;

(2) the pharmacist is satisfied that the prescription drug did not leave the control of the registered professional nurse or licensed practical nurse responsible for the security, handling and administration of that prescription drug and that the prescription drug did not come into the physical possession of the individual for whom it was prescribed;

(3) the pharmacist is satisfied that the labeling and packaging of the prescription drug are accurate, have not been altered, defaced or tampered with and include the identity, strength, expiration date and lot number of the prescription drug; and

(4) the prescription drug was dispensed in a unit-dose package or unit-of-issue package.

B. A pharmacy operated by the corrections department or under contract with the department shall not accept for return prescription drugs as provided pursuant to this section until the pharmacist in charge develops a written set of protocols for accepting, returning to stock, repackaging, labeling and redispensing prescription drugs. The written protocols shall be maintained on the premises of any pharmacy dispensing prescriptions for the department and shall be readily accessible to each pharmacist on duty. The written protocols shall include, at a minimum, each of the following:

(1) methods for ensuring that damage, deterioration or contamination has not occurred during the delivery, handling, storage or return of the prescription drugs such that it would adversely affect the identity, strength, quality, purity, stability, integrity or effectiveness of the prescription drugs or otherwise render the drugs unfit for distribution;

(2) methods for accepting, returning to stock, repackaging, labeling and redispensing the prescription drugs returned pursuant to this section; and

(3) a uniform system of recording and tracking prescription drugs that are returned to stock, repackaged, labeled and redistributed pursuant to this section.

C. If the condition of a prescription drug and its package meets the standards set forth in Subsection B of this section, a prescription drug shall be returned to stock and redistributed as follows:

(1) a prescription drug that was originally dispensed in the manufacturer's unit-dose package or unit-of-issue package that is returned in that same package may be returned to stock, repackaged and redispensed as needed; and

(2) a prescription drug that is repackaged into a unit-dose package or a unit-of-issue package by the pharmacy, dispensed and returned to that pharmacy in that unit-dose package or unit-of-issue package may be returned to stock, but it shall not be repackaged. A unit-dose package or unit-of-issue package prepared by the pharmacist and returned to stock shall only be redispensed in that same unit-dose package or unit-of-issue package and shall only be redispensed once. A pharmacist shall not add unit-dose package drugs to a partially used unit-of-issue package.

D. This section does not apply to any of the following:

(1) a controlled substance;

(2) a prescription drug that is dispensed as part of a customized patient medication package;

(3) a prescription drug that is not dispensed as a unit-dose package or a unit-of-issue package; or

(4) a prescription drug that is not properly labeled with the identity, strength, lot number and expiration date.

E. As used in this section:

(1) "customized patient medication package" means a package that is prepared by a pharmacist for a specific patient and that contains two or more prescribed solid oral dosage forms;

(2) "repackaging" means the process by which the pharmacy prepares a prescription it accepts pursuant to this section in a unit-dose package, unit-of-issue package or customized patient medication package for immediate dispensing in accordance with a current prescription;

(3) "corrections facility" means any facility or program controlled or operated by the state or any of its agencies or departments and supported wholly or in part by state funds for the correctional care of persons, including but not limited to:

(a) the "penitentiary of New Mexico", which consists of the penitentiary at Santa Fe and other places in the state designated by the secretary of corrections; and

(b) the parole board to the extent delegated by the Parole Board Act [31-21-22 through 31-21-26 NMSA 1978];

(4) "unit-dose package" means a package that contains a single-dose drug with the name, strength, control number and expiration date of that drug on the label; and

(5) "unit-of-issue package" means a package that provides multiple doses of the same drug, but each drug is individually separated and includes the name, lot number and expiration date of the drug.

History: Laws 2009, ch. 236, 1.






Article 1A - Correctional Facilities Housing

Section 33-1A-1 - Lease of real property for correctional facility housing.

33-1A-1. Lease of real property for correctional facility housing.

The facilities management division of the general services department is authorized to lease a portion of the real property of the state on which a correctional facility is located, but not to include Grants, New Mexico, for a period not to exceed twenty-five years, to a private entity in consideration for the construction on the real property of low-rent housing units for correctional officers of the corrections department, their families and such other corrections department personnel or other state employees as the secretary of corrections may designate; provided the low-rent housing units are rented only to state employees.

History: Laws 1983, ch. 186, 1; 2013, ch. 115, 24.



Section 33-1A-2 - Long-term lease of correctional facility housing by facilities management division; sublease to correctional officers and others.

33-1A-2. Long-term lease of correctional facility housing by facilities management division; sublease to correctional officers and others.

In connection with and as part of the real property lease authorized in Section 33-1A-1 NMSA 1978, the facilities management division of the general services department is authorized to negotiate and execute a long-term lease, for a period not to exceed twenty-five years, of the low-rent housing units constructed pursuant to Chapter 33, Article 1A NMSA 1978 and to sublease them to correctional officers of the corrections department, their families and such other department personnel or other state employees as the secretary of corrections may designate.

History: Laws 1983, ch. 186, 2; 2013, ch. 115, 25.



Section 33-1A-3 - Long-term correctional facility housing lease suspense fund established.

33-1A-3. Long-term correctional facility housing lease suspense fund established.

The facilities management division of the general services department shall establish a schedule of sublease rental fees for the low-rent housing units constructed pursuant to Chapter 33, Article 1A NMSA 1978. Sublease rental fee payments shall be paid to the general services department and deposited in the "long-term correctional facility housing lease suspense fund", hereby established, which shall be administered by the secretary of general services or the secretary's designee. Payments shall be made from the long-term correctional facility housing lease suspense fund to satisfy the long-term correctional facility housing lease terms, including rent, maintenance and replacement costs, insurance, management fees, taxes and all applicable costs. No other fund shall be liable for or available to satisfy the long-term correctional facility housing lease authorized in Chapter 33, Article 1A NMSA 1978.

History: Laws 1983, ch. 186, 3; 2013, ch. 115, 26.



Section 33-1A-4 - Lease terms.

33-1A-4. Lease terms.

A. Upon expiration of the long-term housing lease, the low-rent housing units constructed pursuant to Chapter 33, Article 1A NMSA 1978 shall become the exclusive property of the state, free of any encumbrances of any kind arising from the construction or leasing of the housing units.

B. The low-rent housing units constructed pursuant to Chapter 33, Article 1A NMSA 1978 shall conform to all applicable building codes, and the plans and specifications for the housing units shall be approved by the facilities management division of the general services department prior to commencement of construction.

C. The state shall be indemnified against any judgment awarding monetary damages due to the construction or safety of the low-rent housing units constructed pursuant to Chapter 33, Article 1A NMSA 1978.

History: Laws 1983, ch. 186, 4; 2013, ch. 115, 27.



Section 33-1A-5 - Board of finance approval.

33-1A-5. Board of finance approval.

No lease of low-rent housing units constructed pursuant to Chapter 33, Article 1A NMSA 1978 shall be binding against the facilities management division of the general services department until it has been approved by the state board of finance.

History: Laws 1983, ch. 186, 5; 2013, ch. 115, 28.






Article 2 - State Correctional Facilities

Section 33-2-1 - Adoption of rules.

33-2-1. Adoption of rules.

The corrections division [corrections department] shall adopt such rules concerning all prisoners committed to the penitentiary as shall best accomplish their confinement and rehabilitation.

History: 1953 Comp., 42-1-1.1, enacted by Laws 1955, ch. 149, 1; 1977, ch. 257, 62.



Section 33-2-2 - Present penitentiary identified as one referred to in constitution as a beneficiary; rights and titles.

33-2-2. [Present penitentiary identified as one referred to in constitution as a beneficiary; rights and titles.]

The penitentiary of New Mexico as herein established as a body politic and corporate, is hereby declared to be the same institution enumerated in Section 1 of Article XIV of the constitution of New Mexico, and the same institution which is one of the beneficiaries of the lands donated by the United States government to the state of New Mexico in trust for said institution, and as such body politic and corporate is hereby vested with the absolute legal right and title to all real estate, personal property and other assets and things of value heretofore held, used and operated by the board of commissioners of the penitentiary [corrections department] of New Mexico before incorporation, and all appropriations heretofore made, including the right to receive the benefits and proceeds of permanent and current funds pursuant to the Enabling Act.

History: Laws 1939, ch. 55, 2; 1941 Comp., 45-102; 1953 Comp., 42-1-2.



Section 33-2-3 - Previous matters unimpaired.

33-2-3. [Previous matters unimpaired.]

That nothing in this act contained is intended to alter or in any manner affect the validity of the commitment, imprisonment, parole or discharge of any and all prisoners now confined in said penitentiary, or in any way to alter the rules and regulations thereof, except as herein specifically provided.

History: Laws 1939, ch. 55, 3; 1941 Comp., 45-103; 1953 Comp., 42-1-3.



Section 33-2-4 - Transfer of title to new corporation.

33-2-4. [Transfer of title to new corporation.]

That the governor of the state of New Mexico is hereby authorized and empowered upon the application of the penitentiary of New Mexico, as a body corporate, to execute in the name of the state of New Mexico any necessary deed or deeds, or other conveyances or assurances of title to vest in the penitentiary of New Mexico, as a corporation, complete legal title to any and all real, personal or mixed property heretofore held, used and possessed by the state of New Mexico for the board of penitentiary commissioners [corrections department], and by the board of penitentiary commissioners [department] and their predecessors in office, and the secretary of state is authorized and directed to attest the signature of the governor to any such document and to affix the great seal of the state of New Mexico thereto.

History: Laws 1939, ch. 55, 4; 1941 Comp., 45-104; 1953 Comp., 42-1-4.



Section 33-2-5 - Disposition of unneeded property.

33-2-5. Disposition of unneeded property.

A. If the penitentiary of New Mexico, as a body corporate, possesses any real, personal or mixed property of any kind that, in the judgment of the secretary of corrections is no longer required for the use of the penitentiary, then the penitentiary of New Mexico has the right to sell, trade, mortgage or otherwise alienate any real, personal or mixed property for such price and upon such terms as seems just and proper to the secretary of corrections, and the proceeds to be derived from any such transaction shall become the property of the penitentiary of New Mexico; provided, however, that in all cases of the sale, trade, mortgage or other alienation of real property belonging to the penitentiary of New Mexico, the same shall not take effect until approved by the department of finance and administration.

B. K-9 dogs are exempt from the provisions of Subsection A of this section. If the secretary of corrections finds that the K-9 dog presents no threat to public safety, the K-9 dog shall be released from public ownership as provided in this subsection. The K-9 dog shall first be offered to its trainer or handler free of charge. If the trainer or handler does not want to take ownership of the K-9 dog, then the K-9 dog shall be offered to an organization described in Section 501(c)(3) of the Internal Revenue Code of 1986 free of charge. If both of the above fail, the K-9 dog shall only be sold to a qualified individual found capable of providing a good home to the animal.

History: Laws 1939, ch. 55, 5; 1941 Comp., 45-105; Laws 1951, ch. 61, 2; 1953 Comp., 42-1-5; Laws 1977, ch. 257, 63; 2013, ch. 9, 2.



Section 33-2-6 - Improvements in penitentiary; labor by convicts.

33-2-6. Improvements in penitentiary; labor by convicts.

The corrections division [corrections department] shall decide what improvements shall be made in the penitentiary and on property owned by the penitentiary, whether the same shall be enlarged, or the erection of the extension of the prison or prison walls, the erection of workshops or other buildings or improvements shall be made; provided that the corrections division [corrections department] shall not make any improvements that will require an expenditure of money in excess of the appropriations made by the legislature for that purpose, which improvements shall be made under the direction of the warden on plans furnished by the division [department] and he shall employ such number of convicts in making such improvements as the division [department] may deem advisable, and shall employ the remainder of the convicts as may be most advantageous to the state or the penitentiary.

All amounts received by the penitentiary of New Mexico from the sale or mortgaging of any real property is [are] hereby appropriated to be used for the purchase of equipment for prison industries, or for the construction of buildings or structures for prison industries, or used to pay interest on, or to retire any bonds issued by the penitentiary commissioners or the corrections division [corrections department].

History: Laws 1889, ch. 76, 29; C.L. 1897, 3518; Code 1915, 5041; C.S. 1929, 130-124; 1941 Comp., 45-111; Laws 1951, ch. 61, 3; 1953 Comp., 42-1-11; Laws 1955, ch. 238, 1; 1963, ch. 168, 1; 1977, ch. 257, 64.



Section 33-2-7 - Penitentiary; conflict of interest; penalties.

33-2-7. Penitentiary; conflict of interest[; penalties].

Should any member or employee of the corrections division [corrections department], officer or other employee of the penitentiary, become interested in any manner in any contract for providing provisions, clothing or other necessaries for the use of said penitentiary, or become in any way interested in any contract for buildings or the construction of any buildings of any kind connected with said penitentiary or for furnishing materials for any such building, such member, officer or employee so interested, shall be deemed guilty of a misdemeanor, and on conviction thereof shall be removed from office, or employment and shall forfeit any interest he may have in such contract, and shall be fined not more than two thousand dollars ($2,000) nor less than five hundred dollars ($500).

History: Laws 1889, ch. 76, 20; C.L. 1897, 3509; Code 1915, 5035; C.S. 1929, 130-118; 1941 Comp., 45-116; 1953 Comp., 42-1-16; Laws 1977, ch. 257, 65.



Section 33-2-8 - Accepting compensation from contractor; aiding escape of prisoner; penalties.

33-2-8. [Accepting compensation from contractor; aiding escape of prisoner; penalties.]

No officer or other person employed in or about the penitentiary shall be permitted to receive any compensation or reward from any contractor, under penalty of dismissal from office, and forfeiture of all pay due, and if any officer procure the escape of any convict, or connive at, aid or assist in the escape of any convict from the penitentiary, whether such convict escape or not, he shall be guilty of felony and shall, upon conviction thereof, be sentenced to hard labor in the penitentiary for any term not less than one year, nor more than three years.

History: Laws 1889, ch. 76, 25; C.L. 1897, 3514; Code 1915, 5039; C.S. 1929, 130-122; 1941 Comp., 45-117; 1953 Comp., 42-1-17.



Section 33-2-9 - Corrections department; contracts; gifts; penalties.

33-2-9. Corrections department; contracts; gifts; penalties.

No officer or employee of the corrections department shall enter into any business venture or contract with or, under any pretense whatever, receive from any inmate or parolee any sum of money, emolument or reward or any article of value under the penalty of being discharged from service or from office and forfeiting all money, of whatever kind, due him, from the department or state, and being disqualified from ever holding that position in the future.

History: Laws 1889, ch. 76, 28; C.L. 1897, 3517; Code 1915, 5040; C.S. 1929, 130-123; 1941 Comp., 45-118; 1953 Comp., 42-1-18; Laws 1977, ch. 257, 66; 1982, ch. 43, 1.



Section 33-2-10 - Penitentiary; rules and regulations.

33-2-10. Penitentiary; rules and regulations.

The corrections division [corrections department] shall make such rules and regulations for the government, discipline and police of the penitentiary, and for the punishment of the prisoners confined therein, not inconsistent with the law, as it may deem expedient, and until such regulations are made, the regulations now in force shall continue in force. The division [department] shall exercise a general superintendence and control over the government and discipline of the penitentiary, cause such rules and regulations as it may prescribe for the government and discipline of the penitentiary to be printed and placed in some conspicuous place therein, and shall visit the said penitentiary once in each month, and inspect the same.

History: Laws 1889, ch. 76, 8; C.L. 1897, 3498; Code 1915, 5031; C.S. 1929, 130-114; 1941 Comp., 45-119; 1953 Comp., 42-1-19; Laws 1977, ch. 257, 67.



Section 33-2-11 - Corrections department powers; complaints.

33-2-11. Corrections department powers; complaints.

A. The corrections department has the power and the duty to examine and inquire into all matters connected with the government, discipline and police of the corrections facilities and the punishment and treatment of the prisoners; the department, shall inspect the corrections facilities and listen to any complaints of oppression or misconduct on the part of the warden or any of the other employees under him; and for that purpose, the secretary of corrections has the power to issue subpoenas and compel attendance of witnesses and to administer oaths.

B. No court of this state shall acquire subject-matter jurisdiction over any complaint, petition, grievance or civil action filed by any inmate of the corrections department with regard to any cause of action pursuant to state law that is substantially related to the inmate's incarceration by the corrections department until the inmate exhausts the corrections department's internal grievance procedure. Upon exhaustion of this administrative remedy, the first judicial proceeding shall be a de novo hearing, unless otherwise provided by law.

C. In any action brought by an inmate of the corrections department pursuant to Section 1979 of the Revised Statutes of the United States, 42 U.S.C. Section 1983, the court shall, if the court believes that such a requirement would be appropriate and in the interests of justice, continue the case for a period of ninety days for the purpose of exhaustion by the inmate of any available plain, speedy and effective administrative remedies, but the exhaustion of those remedies shall not be required unless the court has determined, or the attorney general of the United States has certified, that the administrative remedies are in substantial compliance with the minimum acceptable standards adopted under 42 U.S.C. Section 1997e(b).

History: Laws 1889, ch. 76, 9; C.L. 1897, 3499; Code 1915, 5032; C.S. 1929, 130-115; 1941 Comp., 45-120; 1953 Comp., 42-1-20; Laws 1977, ch. 257, 68; 1990, ch. 9, 1.



Section 33-2-12 - Visitors.

33-2-12. Visitors.

The following persons are authorized to visit the penitentiary at pleasure: the governor, judges of the supreme court and the secretary of the criminal justice department [corrections department] or his duly authorized representative; and no other persons shall be permitted to go within the walls of the penitentiary where the convicts are confined except by permission of the warden.

History: Laws 1889, ch. 76, 18; C.L. 1897, 3507; Code 1915, 5033; C.S. 1929, 130-116; Laws 1939, ch. 55, 11; 1941 Comp., 45-121; 1953 Comp., 42-1-21; Laws 1977, ch. 257, 69.



Section 33-2-12.1 - Corrections; family visits.

33-2-12.1. Corrections; family visits.

The secretary of corrections may promulgate rules and regulations providing for family visits between minimum or medium security inmates confined at state correctional facilities and their families. As used in this section:

A. "family" means the inmate's legal spouse, natural parents, adoptive parents, if the adoption occurred and a family relationship existed prior to the inmate's incarceration, stepparents or foster parents, grandparents, brothers and sisters, natural and adoptive children, stepchildren and grandchildren. The term does not include the inmate's aunts, uncles and cousins unless a bona fide foster relationship exists, nor does it include persons with only a common law relationship to the inmate; and

B. "family visit" means extended and overnight visitation between eligible inmates and their families with all necessary accommodations provided by the corrections department for this purpose at a reasonable charge to the inmate or his family to defray the costs of the accommodations. Families shall be required to provide food for the visit or, if security requires, to purchase all food for the visit from the department.

History: Laws 1983, ch. 97, 1.



Section 33-2-13 - Physician, physician assistant, advanced practice registered nurse or certified nurse-midwife working within that person's scope of practice; rules; prisoner's disability; records.

33-2-13. Physician, physician assistant, advanced practice registered nurse or certified nurse-midwife working within that person's scope of practice; rules; prisoner's disability; records.

A physician or a physician assistant, advanced practice registered nurse or certified nurse-midwife working within that person's scope of practice, when visiting the penitentiary of New Mexico, shall conform to its rules and regulations. The physician or the physician assistant, advanced practice registered nurse or certified nurse-midwife working within that person's scope of practice shall express no opinion as to the disability of any prisoner except in records kept in the penitentiary.

History: Laws 1889, ch. 76, 44; C.L. 1897, 3533; Code 1915, 5025; C.S. 1929, 130-108; 1941 Comp., 45-122; 1953 Comp., 42-1-22; 2015, ch. 116, 13.



Section 33-2-14 - Penitentiary; fire.

33-2-14. Penitentiary; fire.

The corrections division [corrections department] shall take precaution to protect the penitentiary and all property connected therewith against fire, as far as possible, and shall procure such conveniences and the standards and inspection bureau shall prescribe such rules as will enable the convicts to be evacuated in the shortest possible time and secure their safety and custody in case of fire.

History: Laws 1889, ch. 76, 46; C.L. 1897, 3535; Code 1915, 5047; C.S. 1929, 130-130; 1941 Comp., 45-123; 1953 Comp., 42-1-23; Laws 1977, ch. 257, 70.



Section 33-2-15 - Penitentiary; duties.

33-2-15. Penitentiary; duties.

The employees of the penitentiary shall perform such duties in the charge and oversight of the penitentiary, care of the property belonging thereto, and in the custody, government, employment and discipline of the convicts as shall be required of them by the corrections division [corrections department] or the warden, in conformity with law and rules and regulations prescribed for the government of the penitentiary.

History: 1953 Comp., 42-1-25.1, enacted by Laws 1955, ch. 151, 2; 1977, ch. 257, 71.



Section 33-2-16 - Record on admission of prisoner; physical data; improvement or deterioration record.

33-2-16. [Record on admission of prisoner; physical data; improvement or deterioration record.]

When any prisoner shall be received into said penitentiary, the superintendent [warden] shall cause to be entered into a register the date of such admission, the name, age, nativity, nationality, with such other facts as can be ascertained of parentage, education, occupation, and early social influences as seem to indicate the constitutional and acquired defects and tendencies of the prisoner. Based upon these, an estimate shall be made of the present condition of the prisoner, and the best probable plan of treatment.

The physician of said penitentiary shall carefully examine each prisoner when received and shall enter in a register to be kept by him, the name, nationality or race, the weight, stature and family history of each prisoner, also a statement of the condition of the heart, lungs, and other leading organs, the rate of the pulse and respiration, the measurement of the chest and abdomen, and any existing disease or deformity, or other disability, acquired or inherited.

Upon the superintendent's [warden's] register shall be entered from time to time minutes of observed improvement or deterioration of character, and notes as to the method and treatment employed; also all alterations affecting the standing or situation of such prisoner, and any subsequent facts or personal history which may be brought officially to his knowledge bearing upon the question of the parole or final release of the prisoner.

History: 1953 Comp., 42-1-31.2, enacted by Laws 1955, ch. 149, 3.



Section 33-2-17 - Id.; accounts; paying over funds.

33-2-17. Id.; accounts; paying over funds.

The superintendent [warden] shall keep, or cause to be kept, in suitable books, regular and complete accounts of all income, business and concerns of the penitentiary, a true account of all money received for labor, or from other sources, and shall turn over said moneys to the state treasurer to be placed to the credit of the penitentiary convicts' earning fund.

History: Laws 1889, ch. 76, 37; C.L. 1897, 3526; Code 1915, 5060; C.S. 1929, 130-143; Laws 1939, ch. 55, 15; 1941 Comp., 45-134; 1953 Comp., 42-1-34.



Section 33-2-18 - Id.; collection and disbursement of funds.

33-2-18. Id.; collection and disbursement of funds.

The superintendent [warden] shall collect all moneys due to the penitentiary, except appropriations from the state, and shall pay the same over to the state treasury, to be placed to the credit of the penitentiary convicts' earning fund, taking a receipt for the same.

History: Laws 1889, ch. 76, 40; C.L. 1897, 3529; Code 1915, 5061; C.S. 1929, 130-144; Laws 1939, ch. 55, 16; 1941 Comp., 45-135; 1953 Comp., 42-1-35.



Section 33-2-19 - What convicts to be confined.

33-2-19. What convicts to be confined.

Convicts sentenced to the corrections department for life or any term for which they may be confined in a corrections facility by any court having jurisdiction to try causes under the laws of the United States, held within this state, shall be received into the corrections facility by the secretary of corrections or his designee when delivered by the authority of the United States and shall be kept in the corrections facility in pursuance of their sentences. All persons convicted of any crime where the punishment is imprisonment for a term of one year or more, after accounting for any period of the sentence being suspended or deferred and any credit for presentence confinement, shall be imprisoned in a corrections facility, unless otherwise provided by law, and judgments shall be issued accordingly. All persons convicted of any crime punishable with death who are pardoned on condition of being imprisoned, either for life or a term of years, or whose sentences are commuted for imprisonment for life or a term of years shall be so imprisoned in a corrections facility. All persons imprisoned or confined in a corrections facility shall be subject to its rules and regulations.

History: Laws 1889, ch. 76, 11; C.L. 1897, 3500; Code 1915, 5062; C.S. 1929, 130-145; 1941 Comp., 45-137; 1953 Comp., 42-1-37; 1990, ch. 8, 1.



Section 33-2-26 - Payment of prisoners for services.

33-2-26. Payment of prisoners for services.

The corrections and criminal rehabilitation department [corrections department] may, by appropriate rules and regulations, establish and administer a plan for the payment of prisoners who perform useful services as prison labor. The payment shall be at a rate depending on the skill and efficiency of the prisoner.

History: 1953 Comp., 42-1-49.1, enacted by Laws 1955, ch. 145, 1; 1973, ch. 262, 1; 1975, ch. 203, 1; 1977, ch. 257, 73; 1981, ch. 122, 1.



Section 33-2-29 - Penitentiary; disease.

33-2-29. Penitentiary; disease.

In case of any pestilence or contagious sickness breaking out among the convicts, the corrections division [corrections department] may cause the convicts confined therein or any of them to be removed to some suitable place of security where such of them as may be sick shall receive necessary medical attention and such convicts must be returned as soon as may be to the penitentiary to be confined according to their respective sentences, if the same be unexpired.

History: Laws 1889, ch. 76, 16; C.L. 1897, 3505; Code 1915, 5066; C.S. 1929, 130-149; 1941 Comp., 45-150; 1953 Comp., 42-1-50; Laws 1977, ch. 257, 75.



Section 33-2-30 - Enforcing commands to prisoners; when wounding or killing justified.

33-2-30. [Enforcing commands to prisoners; when wounding or killing justified.]

If a convict sentenced to the penitentiary resist the authority of any officer, or refuse to obey his lawful commands, it shall be the duty of such officer immediately to enforce obedience by the use of such weapons or other aid as may be effectual, and if in so doing, any convict thus resisting be wounded or killed by any such officer or his assistant, or any guard or other employe, they shall be justified and shall be held guiltless; but such officer, assistant, guard or other employe shall not be excusable for using greater force than the emergency of the case demands.

History: Laws 1889, ch. 76, 14; C.L. 1897, 3503; Code 1915, 5064; C.S. 1929, 130-147; 1941 Comp., 45-151; 1953 Comp., 42-1-51.



Section 33-2-31 - Suppressing disorder; escape and arrest; when wounding or killing justified.

33-2-31. [Suppressing disorder; escape and arrest; when wounding or killing justified.]

It shall be the duty of all the officers and other citizens of the state, by every means in their power, to suppress any insurrection, mutiny or disorder among convicts sentenced to the penitentiary and to prevent the escape or rescue of any such convicts therefrom, or from any other legal confinement, or from any person in whose legal custody they may be, and if in so doing or arresting any convict who may have escaped, such officer or other person should wound or kill such convict or other person aiding or assisting such convict, they shall be justified and held guiltless, but they shall not be excusable for using greater force than the emergency of the case demands.

History: Laws 1889, ch. 76, 15; C.L. 1897, 3504; Code 1915, 5065; C.S. 1929, 130-148; 1941 Comp., 45-152; 1953 Comp., 42-1-52.



Section 33-2-32 - Penitentiary; record of misconduct.

33-2-32. Penitentiary; record of misconduct.

It shall be the duty of the warden to keep a record book of all infractions of prison rules and regulations prescribed by the corrections division [corrections department].

History: Laws 1889, ch. 76, 51; C.L. 1897, 3540; Code 1915, 5068; C.S. 1929, 130-151; 1941 Comp., 45-153; 1953 Comp., 42-1-53; Laws 1977, ch. 257, 76.



Section 33-2-34 - Eligibility for earned meritorious deductions.

33-2-34. Eligibility for earned meritorious deductions.

A. To earn meritorious deductions, a prisoner confined in a correctional facility designated by the corrections department must be an active participant in programs recommended for the prisoner by the classification supervisor and approved by the warden or the warden's designee. Meritorious deductions shall not exceed the following amounts:

(1) for a prisoner confined for committing a serious violent offense, up to a maximum of four days per month of time served;

(2) for a prisoner confined for committing a nonviolent offense, up to a maximum of thirty days per month of time served;

(3) for a prisoner confined following revocation of parole for the alleged commission of a new felony offense or for absconding from parole, up to a maximum of four days per month of time served during the parole term following revocation; and

(4) for a prisoner confined following revocation of parole for a reason other than the alleged commission of a new felony offense or absconding from parole:

(a) up to a maximum of eight days per month of time served during the parole term following revocation, if the prisoner was convicted of a serious violent offense or failed to pass a drug test administered as a condition of parole; or

(b) up to a maximum of thirty days per month of time served during the parole term following revocation, if the prisoner was convicted of a nonviolent offense.

B. A prisoner may earn meritorious deductions upon recommendation by the classification supervisor, based upon the prisoner's active participation in approved programs and the quality of the prisoner's participation in those approved programs. A prisoner may not earn meritorious deductions unless the recommendation of the classification supervisor is approved by the warden or the warden's designee.

C. If a prisoner's active participation in approved programs is interrupted by a lockdown at a correctional facility, the prisoner may continue to be awarded meritorious deductions at the rate the prisoner was earning meritorious deductions prior to the lockdown, unless the warden or the warden's designee determines that the prisoner's conduct contributed to the initiation or continuance of the lockdown.

D. A prisoner confined in a correctional facility designated by the corrections department is eligible for lump-sum meritorious deductions as follows:

(1) for successfully completing an approved vocational, substance abuse or mental health program, one month; except when the prisoner has a demonstrable physical, mental health or developmental disability that prevents the prisoner from successfully earning a high school equivalency credential, in which case, the prisoner shall be awarded three months;

(2) for earning a high school equivalency credential, three months;

(3) for earning an associate's degree, four months;

(4) for earning a bachelor's degree, five months;

(5) for earning a graduate qualification, five months; and

(6) for engaging in a heroic act of saving life or property, engaging in extraordinary conduct for the benefit of the state or the public that is at great expense or risk to or involves great effort on the part of the prisoner or engaging in extraordinary conduct far in excess of normal program assignments that demonstrates the prisoner's commitment to self-rehabilitation. The classification supervisor and the warden or the warden's designee may recommend the number of days to be awarded in each case based upon the particular merits, but any award shall be determined by the director of the adult institutions division of the corrections department or the director's designee.

E. Lump-sum meritorious deductions, provided in Paragraphs (1) through (6) of Subsection D of this section, may be awarded in addition to the meritorious deductions provided in Subsections A and B of this section. Lump-sum meritorious deductions shall not exceed one year per award and shall not exceed a total of one year for all lump-sum meritorious deductions awarded in any consecutive twelve-month period.

F. A prisoner is not eligible to earn meritorious deductions if the prisoner:

(1) disobeys an order to perform labor, pursuant to Section 33-8-4 NMSA 1978;

(2) is in disciplinary segregation;

(3) is confined for committing a serious violent offense and is within the first sixty days of receipt by the corrections department; or

(4) is not an active participant in programs recommended and approved for the prisoner by the classification supervisor.

G. The provisions of this section shall not be interpreted as providing eligibility to earn meritorious deductions from a sentence of life imprisonment or a sentence of life imprisonment without possibility of release or parole.

H. The corrections department shall promulgate rules to implement the provisions of this section, and the rules shall be matters of public record. A concise summary of the rules shall be provided to each prisoner, and each prisoner shall receive a quarterly statement of the meritorious deductions earned.

I. A New Mexico prisoner confined in a federal or out-of-state correctional facility is eligible to earn meritorious deductions for active participation in programs on the basis of the prisoner's conduct and program reports furnished by that facility to the corrections department. All decisions regarding the award and forfeiture of meritorious deductions at such facility are subject to final approval by the director of the adult institutions division of the corrections department or the director's designee.

J. In order to be eligible for meritorious deductions, a prisoner confined in a federal or out-of-state correctional facility designated by the corrections department must actively participate in programs that are available. If a federal or out-of-state correctional facility does not have programs available for a prisoner, the prisoner may be awarded meritorious deductions at the rate the prisoner could have earned meritorious deductions if the prisoner had actively participated in programs.

K. A prisoner confined in a correctional facility in New Mexico that is operated by a private company, pursuant to a contract with the corrections department, is eligible to earn meritorious deductions in the same manner as a prisoner confined in a state-run correctional facility. All decisions regarding the award or forfeiture of meritorious deductions at such facilities are subject to final approval by the director of the adult institutions division of the corrections department or the director's designee.

L. As used in this section:

(1) "active participant" means a prisoner who has begun, and is regularly engaged in, approved programs;

(2) "program" means work, vocational, educational, substance abuse and mental health programs, approved by the classification supervisor, that contribute to a prisoner's self-betterment through the development of personal and occupational skills. "Program" does not include recreational activities;

(3) "nonviolent offense" means any offense other than a serious violent offense; and

(4) "serious violent offense" means:

(a) second degree murder, as provided in Section 30-2-1 NMSA 1978;

(b) voluntary manslaughter, as provided in Section 30-2-3 NMSA 1978;

(c) third degree aggravated battery, as provided in Section 30-3-5 NMSA 1978;

(d) third degree aggravated battery against a household member, as provided in Section 30-3-16 NMSA 1978;

(e) first degree kidnapping, as provided in Section 30-4-1 NMSA 1978;

(f) first and second degree criminal sexual penetration, as provided in Section 30-9-11 NMSA 1978;

(g) second and third degree criminal sexual contact of a minor, as provided in Section 30-9-13 NMSA 1978;

(h) first and second degree robbery, as provided in Section 30-16-2 NMSA 1978;

(i) second degree aggravated arson, as provided in Section 30-17-6 NMSA 1978;

(j) shooting at a dwelling or occupied building, as provided in Section 30-3-8 NMSA 1978;

(k) shooting at or from a motor vehicle, as provided in Section 30-3-8 NMSA 1978;

(l) aggravated battery upon a peace officer, as provided in Section 30-22-25 NMSA 1978;

(m) assault with intent to commit a violent felony upon a peace officer, as provided in Section 30-22-23 NMSA 1978;

(n) aggravated assault upon a peace officer, as provided in Section 30-22-22 NMSA 1978; or

(o) any of the following offenses, when the nature of the offense and the resulting harm are such that the court judges the crime to be a serious violent offense for the purpose of this section: 1) involuntary manslaughter, as provided in Section 30-2-3 NMSA 1978; 2) fourth degree aggravated assault, as provided in Section 30-3-2 NMSA 1978; 3) third degree assault with intent to commit a violent felony, as provided in Section 30-3-3 NMSA 1978; 4) fourth degree aggravated assault against a household member, as provided in Section 30-3-13 NMSA 1978; 5) third degree assault against a household member with intent to commit a violent felony, as provided in Section 30-3-14 NMSA 1978; 6) third and fourth degree aggravated stalking, as provided in Section 30-3A-3.1 NMSA 1978; 7) second degree kidnapping, as provided in Section 30-4-1 NMSA 1978; 8) second degree abandonment of a child, as provided in Section 30-6-1 NMSA 1978; 9) first, second and third degree abuse of a child, as provided in Section 30-6-1 NMSA 1978; 10) third degree dangerous use of explosives, as provided in Section 30-7-5 NMSA 1978; 11) third and fourth degree criminal sexual penetration, as provided in Section 30-9-11 NMSA 1978; 12) fourth degree criminal sexual contact of a minor, as provided in Section 30-9-13 NMSA 1978; 13) third degree robbery, as provided in Section 30-16-2 NMSA 1978; 14) third degree homicide by vehicle or great bodily harm by vehicle, as provided in Section 66-8-101 NMSA 1978; or 15) battery upon a peace officer, as provided in Section 30-22-24 NMSA 1978.

M. Except for sex offenders, as provided in Section 31-21-10.1 NMSA 1978, an offender sentenced to confinement in a correctional facility designated by the corrections department who has been released from confinement and who is serving a parole term may be awarded earned meritorious deductions of up to thirty days per month upon recommendation of the parole officer supervising the offender, with the final approval of the adult parole board. The offender must be in compliance with all the conditions of the offender's parole to be eligible for earned meritorious deductions. The adult parole board may remove earned meritorious deductions previously awarded if the offender later fails to comply with the conditions of the offender's parole. The corrections department and the adult parole board shall promulgate rules to implement the provisions of this subsection. This subsection applies to offenders who are serving a parole term on or after July 1, 2004.

History: 1978 Comp., 33-2-34, enacted by Laws 1999, ch. 238, 1; 2003 (1st S.S.), ch. 1, 13; 2004, ch. 75, 1; 2006, ch. 82, 1; 2015, ch. 122, 17.



Section 33-2-35 - Application of law to convicts in penitentiary; relation back; escapers and revolters excepted.

33-2-35. [Application of law to convicts in penitentiary; relation back; escapers and revolters excepted.]

The provisions of this article shall apply to convicts in the penitentiary, excepting such convicts as have escaped from the penitentiary, or been concerned in any revolt whereby any convict has escaped, and shall operate back to the commencement of any such sentence of such convict.

History: Laws 1889, ch. 76, 50; C.L. 1897, 3539; Code 1915, 5074; C.S. 1929, 130-162; 1941 Comp., 45-156; 1953 Comp., 42-1-56.



Section 33-2-36 - Forfeiture of earned meritorious deductions.

33-2-36. Forfeiture of earned meritorious deductions.

A. Meritorious deductions earned by a prisoner may be forfeited in an amount up to ninety days for two or more misconduct violations. Meritorious deductions earned by a prisoner may be forfeited in an amount in excess of ninety days for a major conduct violation. Forfeitures of meritorious deductions of up to ninety days shall only proceed upon the recommendation of the classification supervisor and final approval by the warden or the warden's designee. Forfeitures of meritorious deductions in an amount in excess of ninety days shall only proceed upon the recommendation of the classification supervisor and the warden or the warden's designee and final approval of the director of the adult institutions division of the corrections department or the director's designee. The secretary of corrections may review and revise any decision regarding the forfeiture of meritorious deductions.

B. The provisions of this section also apply to the forfeiture of earned meritorious deductions for a prisoner confined in a:

(1) federal or out-of-state correctional facility; or

(2) correctional facility in New Mexico operated by a private company pursuant to a contract with the corrections department.

History: 1978 Comp., 33-2-36, enacted by Laws 1988, ch. 78, 6; 1999, ch. 238, 2; 2006, ch. 82, 2.



Section 33-2-37 - Restoration of forfeited meritorious deductions.

33-2-37. Restoration of forfeited meritorious deductions.

A. Meritorious deductions forfeited pursuant to Section 33-2-36 NMSA 1978 may be restored in whole or in part to a prisoner who is exemplary in conduct and work performance for a period of not less than six months following the date of forfeiture. Meritorious deductions may be restored upon recommendation of the classification supervisor, approval by the warden or the warden's designee and final approval by the director of the adult institutions division of the corrections department or the director's designee.

B. The provisions of this section also apply to the restoration of earned meritorious deductions for a prisoner confined in a:

(1) federal or out-of-state correctional facility; or

(2) correctional facility in New Mexico operated by a private company pursuant to a contract with the corrections department.

History: 1978 Comp., 33-2-37, enacted by Laws 1988, ch. 78, 7; 1999, ch. 238, 3; 2006, ch. 82, 3.



Section 33-2-38 - Computation of term.

33-2-38. Computation of term.

A prisoner shall not be discharged from the penitentiary of New Mexico or any other correctional facility until he has served the full term for which he was sentenced. The term shall be computed from and include the day on which his sentence took effect and shall exclude any time the convict may have been at large by reason of escape, unless he is pardoned or otherwise released by legal authority. The provisions of this section shall not be interpreted to deprive a prisoner of any reduction of time to which he may be entitled pursuant to the provisions of Sections 31-20-11, 31-20-12 and 33-2-34 NMSA 1978.

History: Laws 1889, ch. 76, 13; C.L. 1897, 3502; Code 1915, 5071; C.S. 1929, 130-159; 1941 Comp., 45-158; 1953 Comp., 42-1-58; Laws 1999, ch. 238, 4.



Section 33-2-39 - Separate sentences construed as cumulative.

33-2-39. [Separate sentences construed as cumulative.]

Whenever any convict shall have been committed under several convictions with separate sentences, they shall be construed as one continuous sentence for the full length of all the sentences combined.

History: Laws 1889, ch. 76, 49; C.L. 1897, 3538; Code 1915, 5073; C.S. 1929, 130-161; 1941 Comp., 45-159; 1953 Comp., 42-1-59.



Section 33-2-40 - Imprisonment for nonpayment of fine or costs attached to prison sentence; maximum.

33-2-40. [Imprisonment for nonpayment of fine or costs attached to prison sentence; maximum.]

All convicts sentenced to the state penitentiary who have a fine or costs or both attached to such sentence shall not be required to serve more than thirty days for such fine or costs.

History: Laws 1913, ch. 50, 2; Code 1915, 5085; C.S. 1929, 130-173; 1941 Comp., 45-160; 1953 Comp., 42-1-60.



Section 33-2-43 - Penitentiary inmate-release program; establishment.

33-2-43. Penitentiary inmate-release program; establishment.

The superintendent [warden] of the penitentiary of New Mexico may institute an inmate-release program and allow penitentiary inmates to attend school or to be employed in private business while under sentence of confinement in the penitentiary if:

A. employment of a prisoner does not result in the displacement of employed workers or impair existing contracts for services and is not in a skill, craft or trade in which a surplus of available gainful labor exists in the locality;

B. rates of pay and other conditions of employment are not less than those paid or provided for work of a similar nature in the locality in which the work is performed;

C. prisoners authorized to work at paid employment under the inmate-release program are required to pay appropriate and reasonable costs incident to the program and to their confinement as prescribed by the superintendent; and

D. prisoners participating in the inmate-release program are volunteers who meet standards prescribed by law.

History: 1953 Comp., 42-1-78, enacted by Laws 1969, ch. 166, 1.



Section 33-2-44 - Inmate-release program; standards for participation.

33-2-44. Inmate-release program; standards for participation.

The superintendent [warden] may, under the inmate-release program and at the request of a prisoner, extend the limits of confinement beyond the penitentiary by authorizing the prisoner to work at paid employment in private business or in public employment, or to attend a school while continuing as a prisoner, if the prisoner:

A. is a trusty or a minimum-custody inmate;

B. has physical and mental ability to fully perform the proposed assignment consistent with his capacities and free from any outpatient care that would interfere with full performance;

C. is not afflicted with any serious emotional or personality defect;

D. has not been convicted of a crime involving assaultive sexual conduct nor violence to a child, nor has been linked with organized criminal activity; and

E. would not, in the opinion of the superintendent, be likely to evoke an adverse public reaction by his presence in the community.

History: 1953 Comp., 42-1-79, enacted by Laws 1969, ch. 166, 2; 1971, ch. 281, 1.



Section 33-2-45 - Inmate-release program; visitation privileges.

33-2-45. Inmate-release program; visitation privileges.

The superintendent [warden] may authorize any prisoner volunteering for the inmate-release program to visit specifically designated places for a period not exceeding thirty days and to return to the penitentiary. This extension of the limits of confinement may be granted only for the purpose of contacting prospective employers, attendance at job or school interviews or any other reason consistent with pre-parole analysis and parole prediction, the inmate-release program and the public interest.

History: 1953 Comp., 42-1-80, enacted by Laws 1969, ch. 166, 3; 1971, ch. 281, 2.



Section 33-2-46 - Inmate-release program; escape.

33-2-46. Inmate-release program; escape.

Any prisoner whose limits of confinement have been extended, or who has been granted a visitation privilege under the inmate-release program, who willfully fails to return to the designated place of confinement within the time prescribed, with the intent not to return, is guilty of an escape.

Whoever is convicted of an escape under the provisions of this section is guilty of a third degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

History: 1953 Comp., 42-1-81, enacted by Laws 1969, ch. 166, 4; 1975, ch. 210, 1; 1980, ch. 22, 1.



Section 33-2-47 - Inmate-release program; conditions of employment.

33-2-47. Inmate-release program; conditions of employment.

The state labor commissioner shall exercise the same supervision over conditions of employment for prisoners working under the inmate-release program as he does over conditions of employment for free persons. A prisoner working under the inmate-release program is not entitled to any benefits under the Employment Security Act [Unemployment Compensation Law] during the term of his sentence. No prisoner under the provisions of the inmate-release program is an agent, employee or involuntary servant of the penitentiary of New Mexico while attending school, working in private business or going to or from such assignment.

History: 1953 Comp., 42-1-82, enacted by Laws 1969, ch. 166, 5.



Section 33-2-49 - Applicability of Laws 1988, Chapter 78.

33-2-49. Applicability of Laws 1988, Chapter 78.

The provisions of this act apply only to persons convicted of crimes committed on or after the effective date of this act. A person convicted of a crime committed prior to the effective date of this act shall be subject to the law in effect at the time the crime was committed.

History: Laws 1988, ch. 78, 9.



Section 33-2-50 - Pilot minimum security inmate work crew program created; purpose; administration of program.

33-2-50. Pilot minimum security inmate work crew program created; purpose; administration of program.

There is created a "pilot minimum security inmate work crew program" in the park and recreation division of the energy, minerals and natural resources department. The pilot program shall be implemented in state parks within close proximity to state minimum security correctional facilities. The purpose of the pilot program is to utilize minimum security inmate work crews for assistance with litter and trash pick-up, masonry, construction, painting, grounds maintenance and overall beautification efforts in state parks. The park and recreation division of the energy, minerals and natural resources department shall develop policies and procedures for administration of the pilot minimum security inmate work crew program.

History: Laws 1991, ch. 88, 1.



Section 33-2-51 - Discharge; opioid use disorder; opioid overdose education; naloxone.

33-2-51. Discharge; opioid use disorder; opioid overdose education; naloxone.

A. As corrections department funding and department supplies of naloxone permit, upon discharge of an inmate who has been diagnosed with an opioid use disorder from a corrections facility, regardless of whether that inmate has received treatment for that disorder, the corrections department shall:

(1) ensure that the inmate is provided with opioid overdose education that:

(a) conforms to department of health or federal substance abuse and mental health services administration guidelines for opioid overdose education;

(b) explains the causes of an opioid overdose;

(c) instructs when and how to administer in accordance with medical best practices: 1) life-saving rescue techniques; and 2) an opioid antagonist; and

(d) explains how to contact appropriate emergency medical services; and

(2) provide the inmate, as the inmate leaves the correctional facility, with:

(a) two doses of naloxone in either a generic form or in a form approved by the federal food and drug administration; and

(b) a prescription for naloxone.

B. As used in this section:

(1) "corrections facility" means a prison or other detention facility, whether operated by a government or private contractor, that is used for confinement of adult or juvenile persons who are charged with or convicted of a violation of a law or an ordinance; and

(2) "naloxone" means naloxone hydrochloride, which is an opioid antagonist for the treatment of an opioid overdose.

History: Laws 2017, ch. 59, 3.






Article 2A - Corrections Population Control

Section 33-2A-1 - Short title.

33-2A-1. Short title.

This act [33-2A-1 through 33-2A-8 NMSA 1978] may be cited as the "Corrections Population Control Act".

History: Laws 2002, ch. 8, 1.



Section 33-2A-2 - Purpose.

33-2A-2. Purpose.

The purpose of the Corrections Population Control Act is to establish a corrections population control commission that shall operate as an autonomous, nonpartisan body. The commission shall develop and implement mechanisms to prevent the inmate population from exceeding the rated capacity of correctional facilities and shall take appropriate action when necessary to effect the reduction of the inmate population.

History: Laws 2002, ch. 8, 2.



Section 33-2A-3 - Definitions.

33-2A-3. Definitions.

As used in the Corrections Population Control Act:

A. "commission" means the corrections population control commission;

B. "female correctional facilities" means:

(1) the women's correctional facility, located in Grants; and

(2) any other female correctional facility so designated by the corrections department;

C. "male correctional facilities" means:

(1) the penitentiary of New Mexico, located in Santa Fe;

(2) the central New Mexico correctional facility, located in Los Lunas;

(3) the southern New Mexico correctional facility, located in Las Cruces;

(4) the western New Mexico correctional facility, located in Grants;

(5) the Roswell correctional facility, located in Hagerman;

(6) the Guadalupe county correctional facility, located in Santa Rosa;

(7) the Lea county correctional facility, located in Hobbs; and

(8) any other male correctional facility so designated by the corrections department;

D. "nonviolent offender" means:

(1) a person convicted only of possession of a controlled substance, pursuant to the provisions of Section 30-31-23 NMSA 1978;

(2) a person incarcerated for violating the conditions of his parole plan due to use or possession of a controlled substance whose original conviction was for commission of a nonviolent offense; or

(3) an inmate designated by the commission as a nonviolent offender; provided that the offender was convicted for the commission of a nonviolent offense, as that term is defined in Subsection L of Section 33-2-34 NMSA 1978; and

E. "rated capacity" means the actual general population bed space, including only individual cells and areas designed for the long-term housing of inmates, available in female correctional facilities or male correctional facilities as certified by the secretary of corrections and subject to applicable state and federal law.

History: Laws 2002, ch. 8, 3.



Section 33-2A-6 - Overcrowding; population control mechanism; procedures.

33-2A-6. Overcrowding; population control mechanism; procedures.

When the inmate population of female correctional facilities or male correctional facilities exceeds one hundred percent of rated capacity for a period of thirty consecutive days, the following measures shall be taken to reduce capacity:

A. the corrections department shall engage in all lawful and professionally appropriate efforts to reduce the inmate population to one hundred percent of rated capacity;

B. if inmate population is still in excess of one hundred percent of rated capacity after sixty consecutive days, the secretary of corrections shall notify the commission. Included in the notification shall be a list of nonviolent offenders who are within one hundred eighty days of their projected release date;

C. the commission shall convene within ten days to consider the release of nonviolent offenders on the list provided by the secretary of corrections. The commission shall also discuss with the corrections department the impact on the inmate population of possible changes in the classification system and expanding incarceration alternatives;

D. for nonviolent offenders approved by the commission for release, the commission shall grant emergency release credits in ten-day increments that will be applied to the sentences being served by the nonviolent offenders. The commission shall order release of the appropriate number of nonviolent offenders to reduce the inmate population; and

E. notwithstanding any other provisions of this section, a nonviolent offender shall not be released:

(1) unless the nonviolent offender has a parole plan pursuant to applicable parole board regulations;

(2) if the information concerning the nonviolent offender is discovered to be materially inaccurate;

(3) if the nonviolent offender committed a crime while incarcerated;

(4) if the nonviolent offender fails a drug screening test within ten days of his scheduled release; or

(5) if the effect of releasing nonviolent offenders will result in the loss of federal funds to any agency of the state.

History: Laws 2002, ch. 8, 6.



Section 33-2A-7 - Additional population control mechanisms.

33-2A-7. Additional population control mechanisms.

A. The governor may order the commission to convene at any time to consider the release of nonviolent offenders who are within one hundred eighty days of their projected release date. When the governor orders the commission to convene, the commission shall comply with the provisions of Subsections C through E of Section 6 [33-2A-6 NMSA 1978] of the Corrections Population Control Act.

B. The commission may order itself to convene at any time to consider the release of nonviolent offenders who are within one hundred eighty days of their projected release date, upon a two-thirds' vote by members who are appointed. When the commission orders itself to convene, the commission shall comply with the provisions of Subsection C through E of Section 6 of the Corrections Population Control Act.

History: Laws 2002, ch. 8, 7.



Section 33-2A-8 - Termination of agency life; transfer of functions.

33-2A-8. Termination of agency life; transfer of functions.

The corrections population control commission is terminated on June 30, 2007. On July 1, 2007, the secretary of corrections shall assume the duties and responsibilities of the commission.

History: Laws 2002, ch. 8, 8.






Article 3 - Jails

Section 33-3-1 - Common jails; operation by sheriff, jail administrator or independent contractor.

33-3-1. Common jails; operation by sheriff, jail administrator or independent contractor.

A. The common jails shall be under the control of the respective sheriffs, independent contractors or jail administrators hired by the board of county commissioners or other local public body or combination thereof, and the same shall be used as prisons in the respective counties.

B. Contracts between local public bodies and private independent contractors for the operation, or provision and operation, of a jail are specifically authorized by this section; provided that prior to July 1, 1987, no more than two pilot projects involving private independent contractors are authorized in New Mexico, pursuant to Section 33-3-26 NMSA 1978.

History: Laws 1865-1866, ch. 19, 1; C.L. 1884, 468; C.L. 1897, 821; Code 1915, 3033; C.S. 1929, 75-101; 1941 Comp., 45-201; 1953 Comp., 42-2-1; Laws 1983, ch. 181, 3; 1984, ch. 22, 4.



Section 33-3-2 - Joint agreements for the construction, management and operation of correctional and detention facilities and jails.

33-3-2. Joint agreements for the construction, management and operation of correctional and detention facilities and jails.

A. Notwithstanding the provisions of Subsection A of Section 33-3-1 NMSA 1978, the board of county commissioners of a county may enter into an agreement with other counties and municipalities to provide for the construction, maintenance or operation of one or more jails or correctional or detention facilities for confinement of persons charged with crimes, violations of municipal or county ordinances or committed to jail.

B. The agreement authorized in Subsection A of this section may provide for the control of the indicated facilities by the sheriff of the county in which the facility is located or by a jail administrator as defined in Section 4-44-19 NMSA 1978 or by an independent contractor, and the agreement shall state the manner in which the person in control shall be selected if it is other than the sheriff.

C. In a class A county utilizing a joint city and county jail, municipalities shall pay a fee to the board of county commissioners for each prisoner housed in the county jail charged with municipal offenses or arrested by municipal officers. The fee shall be a reasonable fee established by the board of county commissioners and approved by the local government division of the department of finance and administration.

D. No agreement or an amendment to an agreement authorized by this section is effective until it is approved by the local government division of the department of finance and administration.

History: 1953 Comp., 42-2-1.1, enacted by Laws 1972, ch. 69, 1; 1983, ch. 181, 4; 1984, ch. 22, 5; 1989, ch. 277, 1.



Section 33-3-3 - Confinement of prisoners in county where offense committed.

33-3-3. Confinement of prisoners in county where offense committed.

The jail or jails in each county shall be used or be available for the detention of every person who, within the same county, is charged with any crime or properly committed for trial or for the imprisonment of every person who in conformity with sentence, upon conviction of an offense, may have been sentenced, and for the safekeeping of every person who shall be committed by competent authority according to law.

History: Laws 1865-1866, ch. 19, 2; C.L. 1884, 469; C.L. 1897, 822; Code 1915, 3034; C.S. 1929, 75-102; 1941 Comp., 45-202; 1953 Comp., 42-2-2; Laws 2001, ch. 51, 1.



Section 33-3-4 - Inspection of jails and detention centers; report.

33-3-4. Inspection of jails and detention centers; report.

Each governing body of a county or municipality shall conduct an annual site visit to the jail or detention center under its jurisdiction to inspect the overall conditions at the facility. Following a site visit, an inspection report shall be presented at a regular meeting of the governing body.

History: Laws 1865-1866, ch. 19, 3; C.L. 1884, 470; C.L. 1897, 823; Code 1915, 3035; C.S. 1929, 75-103; 1941 Comp., 45-203; 1953 Comp., 42-2-3; Laws 1983, ch. 181, 5; 1984, ch. 22, 6; repealed and reenacted by Laws 2011, ch. 142, 1.



Section 33-3-5 - Cleanliness and feeding prisoners.

33-3-5. Cleanliness and feeding prisoners.

It shall be the duty of the sheriff, jail administrator or independent contractor of each jail of the several counties of this state to keep the jails of their respective counties clean and healthy, and they shall observe special care as to the personal cleanliness of all prisoners under their charge.

History: Laws 1865-1866, ch. 19, 7; C.L. 1884, 474; C.L. 1897, 827; Code 1915, 3040; C.S. 1929, 75-108; 1941 Comp., 45-204; 1953 Comp., 42-2-4; Laws 1983, ch. 181, 6; 1984, ch. 22, 7.



Section 33-3-6 - Food for prisoners.

33-3-6. Food for prisoners.

The sheriffs, jail administrators or independent contractors of each county in the state shall supply with food the prisoners in their jails, and at all times all food so furnished shall be of a good and wholesome quality and sufficient in quantity for the proper maintenance of life.

History: Laws 1891, ch. 57, 1; C.L. 1897, 828; Code 1915, 3041; C.S. 1929, 75-109; 1941 Comp., 45-205; 1953 Comp., 42-2-5; Laws 1983, ch. 181, 7; 1984, ch. 22, 8.



Section 33-3-7 - Record of prisoners; escapes.

33-3-7. Record of prisoners; escapes.

It shall be the duty of the sheriffs, jail administrators or independent contractors of the various jails to keep a faithful and true statement of all the prisoners detained and under their charge. The statement shall set forth the name of each person committed to jail, stating his place of residence, the date of his imprisonment, the cause of confinement and the authority committing him; provided that if the person who shall have been committed to jail shall afterwards obtain his liberty, the same shall be so stated in said book, setting forth the authority by which he was set at liberty; and in like manner, should any prisoner make his escape, the time thereof shall be stated, and the manner in which the escape was made.

History: Laws 1865-1866, ch. 19, 8; C.L. 1884, 475; C.L. 1897, 829; Code 1915, 3042; C.S. 1929, 75-110; 1941 Comp., 45-206; 1953 Comp., 42-2-6; Laws 1983, ch. 181, 8; 1984, ch. 22, 9.



Section 33-3-8 - Rules for punishment.

33-3-8. Rules for punishment.

The sheriffs, jail administrators or independent contractors in charge of the respective jails shall submit proposed rules and regulations which shall be effective upon being adopted by the local governing body or bodies responsible for the jail for the punishment of persons violating the rules of the jail.

History: Laws 1865-1866, ch. 19, 10; C.L. 1884, 477; C.L. 1897, 830; Code 1915, 3043; C.S. 1929, 75-111; 1941 Comp., 45-207; 1953 Comp., 42-2-7; Laws 1983, ch. 181, 9; 1984, ch. 22, 10.



Section 33-3-9 - County jails; deduction of time for good behavior.

33-3-9. County jails; deduction of time for good behavior.

A. The sheriff or jail administrator of any county, with the approval of the committing judge or presiding judge, may grant any person imprisoned in the county jail a deduction of time from the term of his sentence for good behavior and industry and shall establish rules for the accrual of "good time". Deductions of time shall not exceed one-half of the term of the prisoner's original sentence. If a prisoner is under two or more cumulative sentences, the sentences shall be treated as one sentence for the purpose of deducting time for good behavior.

B. A prisoner shall not accrue good time for the mandatory portion of a sentence imposed pursuant to the provisions of:

(1) Sections 66-8-102 and 66-5-39 NMSA 1978; or

(2) a county or municipal ordinance that prohibits driving while under the influence of intoxicating liquor or drugs, or driving with a revoked or suspended driver's license.

C. A part or all of the prisoner's accrued deductions may be forfeited for any conduct violation. The sheriff or jail administrator shall establish rules and procedures for the forfeiture of accrued deductions and keep a record of all forfeitures of accrued deductions and the reasons for the forfeitures. In addition, any independent contractor shall also keep a duplicate record of such forfeitures.

D. No other time allowance or credits in addition to deductions of time permitted under this section may be granted to any prisoner.

E. If a private independent contractor operates a jail, he shall make reports of disciplinary violations and good behavior to the sheriff of the county in which the jail is located. All action on such reports and awards or forfeitures of good time shall be made by the sheriff. The independent contractor shall not have the power to award or cause the forfeiture of good time pursuant to this section.

History: 1953 Comp., 42-2-7.1, enacted by Laws 1969, ch. 207, 1; 1983, ch. 181, 10; 1984, ch. 22, 11; 1993, ch. 134, 1; 1995, ch. 112, 1.



Section 33-3-11 - Jail for nonpayment of fine.

33-3-11. Jail for nonpayment of fine.

A. Whenever any person is committed to jail for nonpayment of any fine or costs or both, he shall be credited with eight times the federal hourly minimum wage a day in reduction thereof for each day or portion of a day of incarceration. When the person has remained incarcerated a sufficient length of time to extinguish the fine or cost or both, computed at this rate, or has paid to the sentencing court the amount of the fine or costs or both, remaining after deducting credit allowed by this section and obtaining from the court an order of release from commitment, the officer having the prisoner in custody shall discharge him from custody under commitment.

B. If the person in custody makes an affidavit that he has no property out of which he can pay the fine and costs, either or any part, the prisoner shall not be retained in custody longer than sixty days even though the fine and costs or either exceeds the amount credited toward repayment during those sixty days. The affidavit shall be delivered to the sheriff or jail administrator as defined in Section 4-44-19 NMSA 1978 having custody of the prisoner.

History: Laws 1889, ch. 9, 1; C.L. 1897, 832; Code 1915, 3045; C.S. 1929, 75-113; 1941 Comp., 45-209; 1953 Comp., 42-2-9; Laws 1961, ch. 48, 1; 1967, ch. 153, 1; 1983, ch. 181, 11; 2001, ch. 170, 1.



Section 33-3-12 - Commitments to be furnished; orders of release; penalty.

33-3-12. Commitments to be furnished; orders of release; penalty.

A. Every public officer who has power to order the imprisonment of any person for violation of law shall, on making such order, transmit to the sheriff, jail administrator or independent contractor of his respective county a true copy of the order so that the person imprisoned may be considered under his custody until expiration of the commitment or until further steps, as provided by law, are taken to obtain the prisoner's liberty, of which he shall, in due time, notify the sheriff, jail administrator or independent contractor in writing.

B. Any jailer who deliberately and knowingly releases a prisoner without an order of release as provided in this section, except upon expiration of the prisoner's term of commitment, is guilty of a misdemeanor and shall be removed from office.

History: Laws 1863-1864, p. 96; C.L. 1865, ch. 92, 22; C.L. 1884, 484; C.L. 1897, 835; Code 1915, 3048; C.S. 1929, 75-116; 1941 Comp., 45-210; 1953 Comp., 42-2-10; Laws 1968, ch. 62, 155; 1983, ch. 181, 12; 1984, ch. 18, 2; 1984, ch. 22, 12.



Section 33-3-13 - Prisoners waiting awaiting trial; confinement in county jail.

33-3-13. Prisoners waiting [awaiting] trial; confinement in county jail.

All persons charged with crime committed in the state, while awaiting indictment or trial on such charge, shall be incarcerated in the county jail of the county wherein such crime is alleged to have been committed or any facility operated by agreement between such counties or municipalities, except that such persons may be temporarily imprisoned in other places of confinement while being conveyed or awaiting conveyance to the jail of the proper county; provided that the sheriff or jail administrator of any county, having the custody of anyone charged with the commission of crime, shall be authorized to remove such person to another county jail or any other place of safety when in the opinion of the sheriff or jail administrator the life of such person or others is in imminent danger; provided further that this section shall not prevent a person being confined in a jail other than the one belonging to the county in which the crime charged is alleged to have been committed, when such person is confined in such other jail in consequence of having taken a change of venue to such other county.

History: Laws 1889, ch. 8, 1; C.L. 1897, 837; Code 1915, 3049; C.S. 1929, 75-117; 1941 Comp., 45-211; 1953 Comp., 42-2-11; Laws 1983, ch. 181, 13.



Section 33-3-14 - Confinement in county other than in which crime committed; expense borne by county; exception.

33-3-14. [Confinement in county other than in which crime committed; expense borne by county; exception.]

Whenever any person shall be imprisoned in any county other than the county in which the crime is alleged to have been committed, in violation of this chapter, the expense of such imprisonment shall be borne by the county in which such person is so imprisoned; provided, that whenever any prisoner shall be removed to another county under the provisions of the preceding section [33-3-13 NMSA 1978] then, and in such case, the expense of removal and keeping such prisoner shall be paid by the county from which such prisoner was so removed.

History: Laws 1889, ch. 8, 2; C.L. 1897, 838; Code 1915, 3050; C.S. 1929, 75-119; 1941 Comp., 45-212; 1953 Comp., 42-2-12.



Section 33-3-15 - Transfer of prisoner to another county or the penitentiary for safekeeping; expense.

33-3-15. Transfer of prisoner to another county or the penitentiary for safekeeping; expense.

Whenever the public welfare or the safe custody of a prisoner shall require, any district judge in the state of New Mexico in his discretion may order any person charged with the commission of a crime, or any person in the custody of the sheriff of any county in the district of the said judge, to be removed to another county jail, or to the state penitentiary, or to any other place of safety, when, in the opinion of the said district judge, it is advisable that such person or persons shall be removed for any purpose whatsoever.

Where a person, on the order of any district judge has been placed in the state penitentiary or a county jail for safekeeping, the expense incurred by said penitentiary or the sheriff of any county for the maintenance of said prisoner, shall be borne by the county from which said prisoner has been ordered, and said bill of expense shall be made a preferential bill of expense and shall be paid in full before any bill, fees or salaries of such county are paid; provided, however, that the said state penitentiary or sheriff shall only charge for the maintenance of said prisoner the legal rate now allowed by law. This section shall not authorize a charge against a county for expenses relating to any prisoner committed to the penitentiary as a result of a criminal conviction.

History: Laws 1919, ch. 92, 1; C.S. 1929, 75-118; 1941 Comp., 45-213; 1953 Comp., 42-2-13; Laws 1955, ch. 105, 1.



Section 33-3-16 - United States prisoners.

33-3-16. United States prisoners.

It shall be the duty of the sheriff of each county, his deputy, jailer, jail administrator or independent contractor, to whom any person shall be remitted in conformity with a legal process issued by or under the authority of the United States, and he is hereby required, to receive such person or persons into his custody and keep them safely until they shall be placed at liberty according to the laws of the United States; provided that the United States shall be responsible for the payment of the fee which shall be established from time to time by the sheriff, jail administrator or independent contractor in charge of the operation of a jail.

History: Laws 1865-1866, ch. 19, 15; C.L. 1884, 482; C.L. 1897, 833; Code 1915, 3046; C.S. 1929, 75-114; 1941 Comp., 45-214; 1953 Comp., 42-2-14; Laws 1984, ch. 22, 13.



Section 33-3-17 - Reports of federal prisoners presented to federal court; account of expenses; approval by court.

33-3-17. [Reports of federal prisoners presented to federal court; account of expenses; approval by court.]

The sheriffs of the different counties of this state, whenever they shall have under their charge any prisoner as set forth in the foregoing section [33-3-16 NMSA 1978], shall at each regular term of the district court for the United States, submit to said court a list of all the prisoners under their charge by authority of the United States, for the information of said court, setting forth the date of their imprisonment, by whom delivered into their custody and for what offense, accompanied with a just and correct account of all the expenses of their maintenance and detention, for the consideration of said district court of the United States, and for the approval and order of said court for the payment of the sum.

History: Laws 1865-1866, ch. 19, 16; C.L. 1884, 483; C.L. 1897, 834; Code 1915, 3047; C.S. 1929, 75-115; 1941 Comp., 45-215; 1953 Comp., 42-2-15.



Section 33-3-18 - Counties without jails; arrangements with other counties.

33-3-18. Counties without jails; arrangements with other counties.

In case any county in this state lacks a jail or proper place of confinement for its prisoners, the board of county commissioners of that county shall make contractual arrangements with other counties, municipalities or independent contractors for the incarceration and care of its prisoners, and that jail so designated by any board of county commissioners of any county not having a jail or other proper place of confinement shall be the legal place of confinement of the prisoners of said county.

History: Laws 1889, ch. 8, 4; C.L. 1897, 840; Code 1915, 3051; C.S. 1929, 75-120; 1941 Comp., 45-216; 1953 Comp., 42-2-16; Laws 1983, ch. 181, 14; 1984, ch. 22, 14.



Section 33-3-19 - Prisoners in jails; work.

33-3-19. Prisoners in jails; work.

It is the duty of the sheriffs, jail administrators as defined in Section 4-44-19 NMSA 1978 or independent contractors in charge of the jails of the state to compel the prisoners who are sentenced to imprisonment in the jails to work on public projects without pay or remuneration whatsoever. A prisoner may be compelled to work a maximum of eight hours in a twenty-four-hour period; provided that a work period is followed by a rest period of a minimum of eight hours. No prisoner shall be compelled to work on Sundays and legal holidays. This work may be considered for good time reduction as provided in Section 33-3-9 NMSA 1978.

History: Laws 1909, ch. 89, 1; Code 1915, 3052; C.S. 1929, 75-121; 1941 Comp., 45-217; 1953 Comp., 42-2-17; Laws 1983, ch. 181, 15; 1984, ch. 22, 15; 1985, ch. 24, 1.



Section 33-3-21 - Commitments by magistrates; confinement in town jail.

33-3-21. Commitments by magistrates; confinement in town jail.

Whenever in any incorporated town or village situated more than fifty miles from the county seat of the county in which such town or village is situated any person shall be tried before any magistrate whose precinct or any part thereof is embraced within such town or village for any offense against the laws of the state amounting to a misdemeanor and who shall be convicted thereof and be sentenced to be confined in the county jail, either as a part of the punishment inflicted for such offense or for the nonpayment of the fine and costs that may be assessed against the person, it shall be lawful for the sheriff receiving the order of commitment to confine the defendant in the jail belonging to such town or village for the period or term directed in the judgment or order of commitment. For the purposes of this [section] and Section 33-3-22 NMSA 1978, the jail of such town or village is hereby declared to be a county jail.

History: Laws 1893, ch. 35, 1; C.L. 1897, 3233; Code 1915, 3054; C.S. 1929, 75-123; 1941 Comp., 45-219; 1953 Comp., 42-2-19; Laws 1983, ch. 181, 16.



Section 33-3-22 - Town or village jails.

33-3-22. Town or village jails.

The boards of county commissioners in the several counties of the state are authorized and empowered to care for the feeding and guarding of the prisoners confined in the jail of any such town or village and to pay out of the county treasury to the trustees of such town or village for the feeding and guarding of such prisoners.

History: Laws 1893, ch. 35, 2; C.L. 1897, 3234; Code 1915, 3055; C.S. 1929, 75-124; 1941 Comp., 45-220; 1953 Comp., 42-2-20; Laws 1983, ch. 181, 17.



Section 33-3-23 - Confinement of prisoners committed by Indian government; cost.

33-3-23. Confinement of prisoners committed by Indian government; cost.

A. Subject to the payment by the Indian tribe, band or pueblo or the United States of the fees established for the jail, the sheriff of each county, his deputy, jailer, jail administrator or independent contractor is required to receive any person committed to his custody in conformity with a regular process issued by or under the authority of any Indian tribe, band or pueblo in New Mexico and is further required to retain custody until such person is placed at liberty according to the laws of the United States or of the Indian tribe, band or pueblo.

B. No sheriff, jail administrator or independent contractor shall be required to receive any such committed person if to do so would exceed the capacity of the facility. The sheriff, jail administrator or independent contractor may also return any prisoner received by him under this section to the committing authority if the capacity of the facility is exceeded.

History: 1953 Comp., 42-2-21, enacted by Laws 1959, ch. 104, 1; 1983, ch. 181, 18; 1984, ch. 22, 16.



Section 33-3-24 - Prisoner-release program.

33-3-24. Prisoner-release program.

The sheriff of any county or the jail administrator of any jail with the approval of the board of county commissioners and the governing body of the municipality, as applicable, may establish a prisoner-release program in accordance with the provisions of Sections 33-2-43 and 33-2-44 NMSA 1978. The labor and industrial commission shall exercise the same supervision over conditions of employment for prisoners working under a prisoner-release program as it does over conditions of employment for free persons. A prisoner working under a prisoner-release program is not entitled to any benefits under the Unemployment Compensation Law [Chapter 51 NMSA 1978] during the term of his sentence. No prisoner involved in a prisoner-release program is an agent, employee or involuntary servant of a county jail while attending school, working in private business or going to or from such assignment.

History: Laws 1981, ch. 4, 1.



Section 33-3-25 - Local government corrections fund created; administration; distribution.

33-3-25. Local government corrections fund created; administration; distribution.

A. There is created in the state treasury the "local government corrections fund" to be administered by the administrative office of the courts.

B. All balances in the local government corrections fund are appropriated to the administrative office of the courts for payment to counties for county jailer or juvenile detention officer training; for the construction planning, construction, maintenance and operation of the county detention facility, jail or juvenile detention facility; for paying the cost of housing county prisoners or juveniles in any detention facility in the state; for alternatives to incarceration; or for complying with match or contribution requirements for the receipt of federal funds relating to detention facilities, jails or juvenile detention facilities. Payments shall be made quarterly upon certification by the magistrate court or metropolitan court and the motor vehicle division of the taxation and revenue department of eligible amounts as provided in Subsection C of this section.

C. Each county shall be eligible for a payment in an amount equal to the costs and fees collected by a magistrate court or a metropolitan court and the motor vehicle division pursuant to offenses committed within the county and deposited in the local government corrections fund.

D. Payments from the local government corrections fund shall be made upon vouchers issued and signed by the director of the administrative office of the courts upon warrants drawn by the secretary of finance and administration.

E. All money received by a county pursuant to this section shall be deposited in a special fund in the county treasury and shall be used solely for:

(1) county jailer or juvenile detention officer training;

(2) the construction planning, construction, maintenance and operation of the county detention facility, jail or juvenile detention facility;

(3) paying the cost of housing county prisoners or juveniles in any detention facility in the state;

(4) alternatives to incarceration; or

(5) complying with match or contribution requirements for the receipt of federal funds relating to detention facilities, jails or juvenile detention facilities.

History: Laws 1983, ch. 134, 1; 1985, ch. 27, 1; 1987, ch. 251, 1; 1989, ch. 133, 2; 2003, ch. 424, 1; 2011, ch. 173, 1.



Section 33-3-26 - Agreements for jails or for jail services; pilot programs.

33-3-26. Agreements for jails or for jail services; pilot programs.

A. Any county or municipality may enter into an agreement, including an agreement with an independent contractor, to operate, or to provide and operate, jail facilities for the care and housing of prisoners; provided that, prior to July 1, 1987, no more than two pilot projects for operation, or provision and operation, of a jail by private independent contractors are hereby authorized in New Mexico; and further provided that the attorney general shall select, authorize and approve such pilot projects.

B. The attorney general shall monitor any pilot project and shall report to the first and second sessions of the thirty-seventh legislature and to the first session of the thirty-eighth legislature with analyses of the pilot projects, their success or failure, recommendations for modification or repeal of the law and suggestions for change in any future projects.

History: 1978 Comp., 33-3-26, enacted by Laws 1984, ch. 22, 17.



Section 33-3-27 - Jail agreements; approval; liability; termination; venue.

33-3-27. Jail agreements; approval; liability; termination; venue.

A. Agreements with a private independent contractor for the operation of a jail or for the incarceration of prisoners shall be made for a period of up to five years, but those agreements may allow for additional one-year, two-year or three-year extensions not to exceed a total of six extensions. Agreements binding on future governing bodies for construction, purchase or lease of a jail facility for not more than fifteen years are authorized.

B. All agreements with private independent contractors for the operation or provision and operation of jails shall include a performance bond and be approved in writing, prior to their becoming effective, by the local government division of the department of finance and administration and the office of the attorney general. Disapproval may be based on any reasonable grounds, including adequacy or appropriateness of the proposed plan or standards; suitability or qualifications of the proposed contractor or the contractor's employees; absence of required or desirable contract provisions; unavailability of funds; or any other reasonable grounds. No agreement shall be valid or enforceable without prior approval.

C. All agreements with private independent contractors for the operation or provision and operation of jails shall provide for the independent contractor to provide and pay for training for jailers to meet minimum training standards, which shall be specified in the contract.

D. All agreements with private independent contractors for the operation or provision and operation of jails shall set forth comprehensive standards for conditions of incarceration, either by setting them forth in full as part of the contract or by reference to known and respected compilations of those standards.

E. All agreements with private independent contractors for the operation or provision and operation of jails shall be approved in writing, prior to their becoming effective, by the risk management division of the general services department. Approval shall be conditioned upon contractual arrangements satisfactory to the risk management division for:

(1) the contractor's assumption of all liability caused by or arising out of all aspects of the provision and operation of the jail; and

(2) liability insurance covering the contractor and its officers, jailers, employees and agents in an amount sufficient to cover all liability caused by or arising out of all aspects of the provision and operation of the jail. A copy of the proposed insurance policy for the first year shall be submitted for approval with the contract.

F. All agreements with private independent contractors for the operation or provision and operation of jails shall provide for termination for cause by the local public body parties upon ninety days' notice to the independent contractor. A termination shall be allowed for at least the following reasons:

(1) failure of the independent contractor to meet minimum standards and conditions of incarceration, which standards and conditions shall be specified in the contract; or

(2) failure to meet other contract provisions when the failure seriously affects the operation of the jail.

The reasons for termination set forth in this subsection are not exclusive and may be supplemented by the parties.

G. Venue for the enforcement of any agreement entered into pursuant to the provisions of this section shall be in the district court of the county in which the facility is located or in Santa Fe county.

History: 1978 Comp., 33-3-27, enacted by Laws 1984, ch. 22, 18; 2001, ch. 153, 1; 2007, ch. 222, 1; 2015, ch. 137, 1.



Section 33-3-28 - Jailers; peace officer powers.

33-3-28. Jailers; peace officer powers.

A. Jailers and any employee of a local jail who has, at the particular time, the principal duty to hold in custody any person accused or convicted of a criminal offense or placed in the legal custody or supervision of a local jail shall have the power of a peace officer with respect to arrests and enforcement of laws when on the premises of a local jail, while transporting a person committed to or under the supervision of a local jail, while supervising any person committed to or under the supervision of a local jail anywhere within the state or when engaged in any effort to pursue or apprehend such a person. No jailer shall be convicted or held liable for any act performed pursuant to this subsection if a peace officer could lawfully have performed the same act in the same circumstance. Jailers, while acting within the scope of such law enforcement duties, shall be deemed law enforcement officers for purposes of the Tort Claims Act [41-4-1 through 41-4-27 NMSA 1978]; provided that coverage of liability of jailers employed by private independent contractors shall be made by the independent contractor.

B. Jailers who are employees of an independent contractor shall not be required to attend the basic training program for law enforcement officers at the New Mexico law enforcement academy.

C. Crimes against a jailer, including those persons employed by an independent contractor, shall be deemed the same crimes and shall bear the same penalties as crimes against a peace officer.

D. As used in this section:

(1) "jailer" means any employee of a local jail who has inmate custodial responsibilities, including those persons employed by private independent contractors who have been designated as jailers by the sheriff; and

(2) "local jail" means a facility operated by a county, municipality or combination of such local governments or by a private independent contractor pursuant to an agreement with a county, municipality or combination of such local governments and used for the confinement of persons charged with or convicted of violation of a law or ordinance.

History: 1978 Comp., 33-3-28, enacted by Laws 1984, ch. 22, 19; 1985, ch. 110, 1.






Article 3A - DWI Alternative Facility

Section 33-3A-1 - Alternative sentencing facility; purpose; establishment; provisions.

33-3A-1. Alternative sentencing facility; purpose; establishment; provisions.

A. The legislature recognizes that among individuals who drive under the influence of intoxicating liquor or drugs, there is a growing problem of recidivism, a lack of available space in present jail facilities and a need for alcohol and narcotics abuse counseling. Therefore, the legislature mandates the implementation of an alternative sentencing facility pilot program. The pilot program would incarcerate the repeat offender in a minimum security facility while allowing him to maintain his job and receive counseling for his disease.

B. The metropolitan court and the Bernalillo county detention center, under the supervision of the programs manager of the Bernalillo county detention center, with input from universities and community organizations, shall establish a pilot program that provides for an alternative sentencing facility in Bernalillo county for individuals convicted two or more times of driving under the influence of intoxicating liquor or drugs. The Bernalillo county detention center shall develop, adopt and enforce rules that establish minimum program standards for an alternative sentencing facility program.

C. Prior to sentencing a person convicted of a second or subsequent offense of driving under the influence of intoxicating liquor or drugs, the metropolitan court judge shall request the metropolitan court probation office to prepare a presentence report which shall include information and documentation regarding the offender's prior arrests and convictions for driving under the influence of intoxicating liquor or drugs and his level of alcohol or drug abuse.

D. Notwithstanding any provision of Section 66-8-102 NMSA 1978 to the contrary, a metropolitan court judge may order a person convicted of a second or subsequent offense of driving under the influence of intoxicating liquor or drugs to serve his sentence specified in Subsection E of Section 66-8-102 NMSA 1978 at the alternative sentencing facility.

E. Any person ordered to serve his sentence at the alternative sentencing facility shall be permitted to continue his employment if he is employed. The person shall be allowed out of the facility only long enough to complete his actual hours of employment. Any person not employed at the time of sentencing or while completing his sentence at the facility shall perform community service primarily in the community where the facility is located.

F. An offender ordered to serve his sentence at the alternative sentencing facility who is employed shall pay the cost of his imprisonment according to a sliding fee scale established by the Bernalillo county detention center. All fees collected shall be used to offset the costs of implementing the alternative sentencing facility. An offender ordered to serve his sentence at the alternative sentencing facility who is unemployed or determined to be indigent by the court shall not pay the cost of his imprisonment.

G. During the time of imprisonment, the offender shall undergo substance abuse counseling, educational counseling and lifeskills counseling, under the approved program at the alternative sentencing facility.

H. The metropolitan court and the Bernalillo county detention center shall report to the appropriate legislative interim committee by November 30, 1992 on the progress of the pilot program and any recommendations they may have concerning the continuation of the pilot program or implementation of it in other areas of New Mexico.

I. The provisions of Section 30-22-8 NMSA 1978 shall apply to any person who escapes from an alternative sentencing facility.

History: Laws 1992, ch. 81, 1.






Article 3B - County Detention Facility Reimbursement Act

Section 33-3B-1 - Short title.

33-3B-1. Short title.

This act [33-3B-1 through 33-3B-4 NMSA 1978] may be cited as the "County Detention Facility Reimbursement Act".

History: Laws 2007, ch. 333, 1.



Section 33-3B-2 - Definitions.

33-3B-2. Definitions.

As used in the County Detention Facility Reimbursement Act:

A. "county detention facility" means a facility that is owned, operated or under contract of operation by a board of county commissioners and that is used for the incarceration of prisoners charged with or convicted of a violation of local, state, tribal, federal or international law;

B. "division" means the local government division of the department of finance and administration;

C. "dual supervision offender" means an individual who is serving a probation term and a parole term;

D. "eligible county" means a county that provides information to the New Mexico sentencing commission regarding costs incurred by the county for the incarceration of felony offenders;

E. "felony offender" means an individual who is convicted of a felony and sentenced to confinement in a correctional facility designated by the corrections department and who:

(1) has been released from confinement and is a dual supervision offender and:

(a) has violated parole or is charged with a parole violation;

(b) has violated probation or is charged with a probation violation; or

(c) while on probation or parole, is charged with a violation of local, state, tribal, federal or international law;

(2) has been released from confinement and is serving a parole term and:

(a) has violated parole or is charged with a parole violation; or

(b) while on parole, is charged with a violation of local, state, tribal, federal or international law; or

(3) is awaiting transportation and commitment to the corrections department following the revocation of parole or a sentencing hearing for a felony conviction; and

F. "fund" means the county detention facility reimbursement fund.

History: Laws 2007, ch. 333, 2.



Section 33-3B-3 - Incarceration of felony offenders in county detention facilities; rate of reimbursement.

33-3B-3. Incarceration of felony offenders in county detention facilities; rate of reimbursement.

A. The distribution amount for each eligible county each fiscal year shall be derived by multiplying the total amount of money available in the fund for distribution pursuant to this section by the felony offender incarceration percentage for that county. The felony offender incarceration percentage shall be equal to a fraction:

(1) the numerator of which is the rolling average of the number of felony offenders incarcerated in an eligible county on June 30 of each of the three fiscal years immediately preceding the fiscal year in which the distribution is to be made pursuant to Section 4 [33-3B-4 NMSA 1978] of the County Detention Facility Reimbursement Act; and

(2) the denominator of which is the rolling average of the number of felony offenders incarcerated in all eligible counties on June 30 of each of the three fiscal years immediately preceding the fiscal year in which the distribution is to be made pursuant to Section 4 of the County Detention Facility Reimbursement Act.

B. Annually, on or before December 1, the New Mexico sentencing commission shall:

(1) determine the felony offender incarceration percentage for each eligible county;

(2) calculate the distribution amount for each eligible county by applying the formula in Subsection A of this section; and

(3) certify to the division the felony incarceration percentage and the distribution amount for each eligible county.

History: Laws 2007, ch. 333, 3.



Section 33-3B-4 - County detention facility reimbursement fund created; distribution.

33-3B-4. County detention facility reimbursement fund created; distribution.

A. The "county detention facility reimbursement fund" is created in the state treasury. The fund consists of appropriations, gifts, grants, donations and bequests made to the fund. Money in the fund shall not revert or be transferred to any other fund at the end of a fiscal year, and income from investment of the fund shall be credited to the fund. The division shall administer the fund, and money in the fund is appropriated to the division to make distributions to counties in accordance with Subsection B of this section. Disbursements from the fund shall be by warrant of the secretary of finance and administration pursuant to vouchers signed by the director of the division. No money in the fund shall be expended by the division for the purpose of administering the fund.

B. Annually, on or before January 30 and to the extent money in the fund is available for such purposes, money in the fund shall be distributed by the state treasurer as follows:

(1) an amount equal to seventy percent of the fund less thirty thousand dollars ($30,000) to eligible counties in the amounts certified to the division in accordance with Section 3 [33-3B-3 NMSA 1978] of the County Detention Facility Reimbursement Act;

(2) thirty thousand dollars ($30,000) to the New Mexico sentencing commission to fund the annual calculation of the felony offender incarceration percentage and the distribution amount for each eligible county; and

(3) the remainder of the fund to counties other than class A counties that are designated by the division as needing additional resources due to inadequate base revenues.

History: Laws 2007, ch. 333, 4.






Article 4 - New Mexico Boys' School



Article 5 - Girls' Welfare Home



Article 6 - Juvenile Detention Homes

Section 33-6-1 - Juvenile detention homes in counties; establishment; equipment; enlargement; bond issues.

33-6-1. Juvenile detention homes in counties; establishment; equipment; enlargement; bond issues.

A. The board [boards] of county commissioners of counties in this state are hereby authorized and empowered to establish and equip juvenile detention homes and for that purpose to issue bonds of such counties in any sum necessary. Such juvenile detention homes are hereby declared to be necessary public buildings. In counties in this state where juvenile detention homes have been established, the board [boards] of county commissioners of those counties are hereby authorized and empowered to add rooms onto the original structure or erect additional buildings and for that purpose to issue bonds of such counties in any sum necessary.

B. Whenever there is more than one county within a judicial district, the board of county commissioners of each such county is hereby authorized to enter into an agreement with one or more of the counties within the same judicial district providing for the establishment and equipment of one juvenile detention home to be located in said judicial district, to spend funds of the county for establishment and equipment of such juvenile detention home and to allocate the cost thereof among the participating counties on such basis as may be agreed upon by each board of county commissioners. For the purpose of providing funds for a juvenile detention home to be established and equipped under the provisions of this section, each participating county is hereby authorized to issue the bonds of its county in any sum necessary to meet such county's share of the cost.

History: Laws 1939, ch. 75, 1; 1941 Comp., 45-602; 1953 Comp., 42-6-2; Laws 1953, ch. 12, 1; 1976, ch. 42, 3.



Section 33-6-2 - Laws governing bond issues.

33-6-2. [Laws governing bond issues.]

The proceedings for calling, holding and canvassing the results of an election to determine whether such bonds are to be issued, the manner of issuance and the terms and provisions of such bonds, the sale thereof, the levy of taxes for the payment thereof and the manner and time of payment thereof shall all be the same as is now or may hereafter be provided by law with respect to bonds issued for the purpose of building courthouses and, in general, all of the provisions of law with respect to county courthouse bonds shall, so far as applicable, apply to the bonds herein authorized.

History: Laws 1939, ch. 75, 2; 1941 Comp., 45-603; 1953 Comp., 42-6-3.



Section 33-6-3 - Obtaining federal aid; donations for home.

33-6-3. [Obtaining federal aid; donations for home.]

The respective boards of county commissioners are authorized and empowered to seek and obtain, if possible, from the United States government, or any department or agency thereof, financial aid and assistance to carry into effect the purposes hereof. Such boards are also authorized and empowered in their discretion to accept gifts and donations of any kind or character from any source whatsoever, including, but not limited to, a site for such juvenile detention homes.

History: Laws 1939, ch. 75, 3; 1941 Comp., 45-604; 1953 Comp., 42-6-4.



Section 33-6-4 - Contracts; general power of commissioners.

33-6-4. [Contracts; general power of commissioners.]

The boards of county commissioners of the several counties are hereby authorized and empowered to enter into any and all contracts and do and perform any and all things necessary and proper to carry into effect the provisions hereof.

History: Laws 1939, ch. 75, 5; 1941 Comp., 45-606; 1953 Comp., 42-6-6.



Section 33-6-5 - Maintenance and supervision of homes; rules.

33-6-5. Maintenance and supervision of homes; rules.

When erected, such juvenile detention homes shall be maintained at the expense of the counties wherein they are located. The board of county commissioners of the county wherein such juvenile detention home is located shall have supervisory control of such juvenile detention home and for that purpose such board of commissioners shall have power to make reasonable rules governing the conduct of such juvenile detention home.

History: Laws 1939, ch. 75, 6; 1941 Comp., 45-607; 1953 Comp., 42-6-7; Laws 1976, ch. 42, 4.



Section 33-6-6 - Budget for maintenance of homes in counties; fund; disbursements.

33-6-6. Budget for maintenance of homes in counties; fund; disbursements.

For the purpose of maintaining juvenile detention homes in counties that have them, there may be appropriated by the board of county commissioners of the county sufficient funds to provide for the maintenance, upkeep, repair and improvement of a juvenile detention home.

History: Laws 1939, ch. 151, 2; 1941 Comp., 45-609; 1953 Comp., 42-6-9; Laws 1953, ch. 9, 1; 1973, ch. 258, 142; 1976, ch. 42, 5.



Section 33-6-7 - Home in one county keeping juveniles transferred from other counties; maintenance of juvenile.

33-6-7. Home in one county keeping juveniles transferred from other counties; maintenance of juvenile.

In those counties without juvenile detention homes, if the district judges of such counties shall determine it advisable that a juvenile within such counties should be transferred to a juvenile detention home for safekeeping or detention, and the board of county commissioners of the county in which the juvenile detention home is located agree [agrees] to said transfer, the county from which said juvenile is transferred shall bear the expense of the maintenance and upkeep of said juvenile in the juvenile detention home, which upkeep and maintenance of such juvenile shall be the sum computed by adding the actual per diem cost of housing said juvenile to an amount equal to fifty percent of such per diem housing cost to cover administrative and amortization expense.

History: Laws 1939, ch, 151, 4; 1941 Comp., 45-610; 1953 Comp., 42-6-10; Laws 1953, ch. 58, 1; 1976, ch. 42, 6.



Section 33-6-8 - Budget for payment of charges; fund; disbursements.

33-6-8. Budget for payment of charges; fund; disbursements.

When it is deemed advisable by the judge of the district court of a county that does not have a juvenile detention home, that juvenile delinquents in his county be transferred for safekeeping or detention to juvenile detention homes located in other counties, then for the purpose of maintaining them in the juvenile detention homes there shall be budgeted by the county commissioners of the county in each year, sufficient funds to provide for the keeping of such juvenile delinquents in juvenile detention homes. The amount to be budgeted shall be determined and fixed by the district court. On or before May 1 of each year the district judge shall make an estimate of revenue required for the ensuing year for the maintenance of juvenile delinquents in the juvenile detention homes and shall certify the estimate to the board of county commissioners in the county without a juvenile detention home. The budget allowance shall be known as the "juvenile maintenance fund." The county treasurer collecting money for the fund shall make disbursements from the fund to the county treasurer in the county in which the juveniles have been detained, upon certificate of the clerk of the district court in which the juveniles are detained, stating that the amount is due for their maintenance. The certificate shall be approved by the district judge of the county from which the juvenile was transferred before it is paid. Upon the payment to the county treasurer where the juvenile is detained the county treasurer shall place the amount paid in the juvenile detention home maintenance fund.

History: Laws 1939, ch. 151, 5; 1941 Comp., 45-611; Laws 1953, ch. 58, 2; 1953 Comp., 42-6-11; Laws 1973, ch. 258, 143.



Section 33-6-9 - Limitations on levies under 33-6-6, 33-6-8.

33-6-9. [Limitations on levies under 33-6-6, 33-6-8.]

The levy herein provided shall be within the limitations provided for all county purposes and uses under Chapter 140 of the Session Laws of 1921, and all amendments thereto.

History: Laws 1939, ch. 151, 6; 1941 Comp., 45-612; 1953 Comp., 42-6-12.



Section 33-6-10 - Board of county commissioners; power to appoint personnel.

33-6-10. Board of county commissioners; power to appoint personnel.

The board [boards] of county commissioners of those counties which operate juvenile detention homes shall have the power and authority to appoint and employ such personnel as they may deem necessary to provide supervision, education, maintenance, training, discipline and subsistence for persons detained therein and to administer and maintain the juvenile detention home facility.

History: 1953 Comp., 42-6-13, enacted by Laws 1976, ch. 42, 7.






Article 7 - Prison Industries



Article 8 - Corrections Industries

Section 33-8-1 - Short title.

33-8-1. Short title.

Sections 1 through 15 of this act may be cited as the "Corrections Industries Act".

History: Laws 1981, ch. 127, 1.



Section 33-8-2 - Definitions.

33-8-2. Definitions.

As used in the Corrections Industries Act:

A. "commission" means the corrections industries commission;

B. "department" means the corrections department;

C. "enterprise" means a manufacturing, agricultural or service operation or group of closely related operations within the bounds of a facility but does not include standard facility maintenance activities and services;

D. "facility" means a place under the jurisdiction of the department at which individuals are confined pursuant to court order;

E. "fund" means the corrections industries revolving fund;

F. "local public body" means all political subdivisions of the state and their agencies, instrumentalities and institutions supported wholly or in part by funds derived from public taxation; and

G. "state agency" means the state or any of its branches, agencies, departments, boards, instrumentalities or institutions supported wholly or in part by funds derived from public taxation.

History: Laws 1981, ch. 127, 2; 1987, ch. 75, 1; 2005, ch. 23, 4.



Section 33-8-3 - Purpose.

33-8-3. Purpose.

The purpose of the Corrections Industries Act is to enhance the rehabilitation, education and vocational skills of inmates through productive involvement in enterprises and public works of benefit to state agencies and local public bodies and to minimize inmate idleness.

History: Laws 1981, ch. 127, 3.



Section 33-8-4 - Prisoners to labor.

33-8-4. Prisoners to labor.

All persons convicted of crime and confined in a facility under the laws of the state except such as are precluded by the terms of the judgment and sentence under which they may be imprisoned shall perform labor under such rules and regulations as have been or may hereafter be prescribed by the department.

History: Laws 1981, ch. 127, 4.



Section 33-8-5.1 - Corrections industries commission.

33-8-5.1. Corrections industries commission.

The "corrections industries commission" is created. The commission consists of seven members appointed by the governor with the advice and consent of the senate for staggered terms of four years or less in a manner that the terms of one or two members expire as the case may be on June 30 each year. Four members of the commission constitute a quorum for the transaction of business. Not more than four members shall be of the same political party. Any member who fails to attend three consecutive meetings of the commission without being excused by the commission shall be automatically removed. Vacancies shall be filled by appointment by the governor for the remainder of the unexpired term. Members of the commission shall be reimbursed as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

History: Laws 2005, ch. 23, 1.



Section 33-8-6 - Commission; powers and duties.

33-8-6. Commission; powers and duties.

The commission has the following powers and duties to:

A. determine those enterprises to be conducted in facilities in such volume, kind and place as to eliminate unnecessary inmate idleness at all facilities and to provide diversified work activities that will serve as a means of enhancing vocational skills;

B. determine whether any enterprise should be established, expanded, diminished or discontinued;

C. establish policy with respect to the conduct of all enterprises;

D. approve the prices at which all services and products provided, manufactured, produced or harvested by enterprises shall be furnished; provided that the prices shall be as near the prevailing market price as possible. As used in this subsection, "prevailing market price" means the prevailing price that an equivalent product or service would have if purchased by a state agency or local public body from community sources. The commission shall include data provided by the purchasing division of the general services department in the price determination process. Compensation paid to inmates shall be included as an item of the cost in fixing prices;

E. consult regularly and continuously with state agencies and local public bodies in order to develop new enterprise products, adapt existing enterprise products and establish new service functions to meet their needs;

F. act as liaison with private industry, organized labor, the legislature and the general public;

G. obtain and provide technical assistance for enterprise programs;

H. hold meetings at such times and for such periods as it deems essential, but not less than quarterly;

I. recommend to the department the adoption of rules necessary to carry out the provisions of the Corrections Industries Act;

J. notwithstanding any other provision of law, adopt policies and procedures that permit an enterprise to make a single purchase of raw materials involving the expenditure of twelve thousand dollars ($12,000) or less without bids and at the best obtainable price whether or not the provider is the holder of a preexisting state contract for the particular product. Records of such purchases shall be maintained for auditor's inspection and reported at the next scheduled commission meeting. Separate purchases of the same or similar materials from the same or different suppliers at the same time or about the same time where each purchase does not exceed twelve thousand dollars ($12,000), but the aggregate of such purchases exceeds twelve thousand dollars ($12,000), shall be considered a single purchase involving more than twelve thousand dollars ($12,000);

K. notwithstanding any other provision of law, adopt policies and procedures that permit an enterprise to make a single purchase of a product or service other than raw materials involving the expenditure of two thousand dollars ($2,000) or less without bids and at the best obtainable price whether or not the provider is the holder of a preexisting state contract for the particular product or service. Records of such purchases shall be maintained for auditor's inspection and reported at the next scheduled commission meeting. Separate purchases of the same or similar materials or services from the same or different suppliers at the same time or about the same time where each purchase does not exceed two thousand dollars ($2,000), but the aggregate of such purchases exceeds two thousand dollars ($2,000), shall be considered a single purchase involving more than two thousand dollars ($2,000);

L. review, approve, adopt and monitor an annual budget for all enterprises. The budget process shall include a projected profit analysis, sales forecast and anticipated year-end financial forecast;

M. submit and recommend the names of one or more qualified individuals to the secretary of corrections for appointment as director of the corrections industries division;

N. advise the director of the corrections industries division in the management and control of the corrections industries division;

O. assist in the process of inmate occupational placement upon release from confinement by coordination with the parole board and the field services division; and

P. prepare an annual report to the governor and the legislature that contains:

(1) a detailed financial statement for each enterprise in each facility;

(2) a detailed financial statement of the fund;

(3) reasons for establishing or terminating enterprises;

(4) a summary of plans to develop additional enterprises;

(5) the number of inmates employed in each enterprise;

(6) the number of idle inmates available for work at each facility; and

(7) any further information requested by the governor or the legislature.

History: Laws 1981, ch. 127, 6; 1985 (1st S.S.), ch. 7, 1; 2005, ch. 23, 5.



Section 33-8-7 - Corrections industries revolving fund created.

33-8-7. Corrections industries revolving fund created.

There is created in the state treasury a fund which shall be administered by the department secretary as directed by the commission and which shall be known as the "corrections industries revolving fund." All income, receipts and earnings from the operation of enterprises shall be credited to the fund. Money deposited in the fund shall be used only to meet necessary expenses incurred in the maintenance, operation and expansion of existing enterprises and in the establishment, maintenance, operation and expansion of new enterprises. All interest earned on money in the fund shall be credited to the fund. No part of the fund shall revert at the end of any fiscal year.

History: Laws 1981, ch. 127, 7.



Section 33-8-8 - Inmate compensation.

33-8-8. Inmate compensation.

A. The commission shall establish and periodically review a plan for compensation to inmates engaged in enterprise programs and public works. The compensation shall be in accordance with a graduated schedule based on work conduct, performance, experience, skills and responsibilities. Compensation shall be paid from the fund and credited to the general account of the inmate except as provided by Subsection C of this section. An inmate may draw against his general account during his confinement through the use of coupons, canteen checks or similar plans.

B. Pursuant to the provisions of Article 20, Section 15 of the constitution of New Mexico, if an inmate has a dependent family, his net compensation shall be paid to his family if necessary for its support. The department shall make diligent effort to determine those inmates who have dependent families in need of support.

C. The department shall promulgate necessary rules and regulations:

(1) to implement the provisions of Subsection B of this section in a thorough and equitable manner; and

(2) to provide for deductions from inmate compensation for victim restitution, reasonable costs incident to confinement and for discharge money upon release from confinement. The deductions provided by this subsection shall apply to inmate compensation, including payments pursuant to Section 33-2-26 NMSA 1978, wages earned pursuant to the provisions of Section 33-8-13 NMSA 1978, wages earned in work projects certified pursuant to the federal private-sector prison industry enhancement certification program and to wages earned in inmate-release programs; provided that the deductions provided by this paragraph shall not exceed fifty percent of net compensation, payment or wages and that the deduction for victim restitution shall be not less than fifteen percent of net compensation, payment or wages. If the court has not ordered victim restitution, the deduction for victim restitution shall be transmitted to the state treasurer for credit to the crime victims reparation fund.

History: Laws 1981, ch. 127, 8; 1986, ch. 71, 1; 1991, ch. 35, 1.



Section 33-8-9 - Enterprises; working day.

33-8-9. Enterprises; working day.

The working hours of all enterprises shall be established in a manner approximate to a standard free enterprise working day with as many work shifts as necessary. The department shall make every effort to minimize the disruption of working hours by adjusting the institutional schedule to avoid conflicting activities. Other program activities shall not be denied to inmates engaged in enterprise programs and shall be available during nonworking hours consistent with available staff.

History: Laws 1981, ch. 127, 9.



Section 33-8-12 - Products; sale; labeling requirement; penalty; exceptions.

33-8-12. Products; sale; labeling requirement; penalty; exceptions.

A. Except as otherwise provided in this section, no product or service manufactured or provided in whole or in part by inmate labor shall be sold or furnished except to a qualified purchaser; provided that such products may be resold by the user for purposes of salvage. As used in this subsection, "qualified purchaser" means:

(1) a state agency;

(2) local public bodies;

(3) the state agencies of other states and their local public bodies;

(4) agencies of the federal government;

(5) tribal and pueblo governments;

(6) nonprofit organizations properly registered under state law and supported wholly or in part by funds derived from public taxation;

(7) persons, partnerships, corporations or associations that provide public school transportation services to a state agency or local public body pursuant to contract;

(8) any business engaged primarily in the manufacture or resale of the same type of product;

(9) a person, partnership, corporation or association that provides correctional services to the department pursuant to a contract; and

(10) a person, partnership, corporation or association that houses inmates on behalf of the department.

B. Every product manufactured pursuant to the provisions of the Corrections Industries Act shall be distinctively identified as inmate-made by brand, label or mark consistent with the type and character of the product. Every product manufactured pursuant to the provisions of the Corrections Industries Act may be certified pursuant to the federal private sector prison industry enhancement certification program.

C. A person who violates the provisions of Subsection A of this section is guilty of a misdemeanor and upon conviction shall be sentenced to imprisonment in the county jail for a definite term not to exceed six months or to the payment of a fine of not more than one thousand dollars ($1,000) or to both imprisonment and fine in the discretion of the judge.

D. The provisions of this section shall not apply to products produced pursuant to Section 33-8-13 NMSA 1978.

E. Notwithstanding the provisions of Subsection A of this section, to assure the most effective use of state-owned land, produce from agricultural and animal husbandry enterprises may be sold to commercial sources upon review and recommendation of the commission and pursuant to procedures, including audit, established by the secretary of finance and administration.

F. The corrections industries division of the department may sell products manufactured pursuant to the provisions of the Corrections Industries Act to the general public; provided that all inmate labor used in the production of any products offered to the general public is voluntary and not compelled. All sales to the general public shall take place on corrections industries division property. Sales to the general public shall not be conducted online or by mail order. Proceeds from the sales shall be placed into the corrections industries revolving fund; a portion of the proceeds placed into the corrections industries revolving fund pursuant to this subsection shall be placed into the crime victims reparation fund.

History: Laws 1981, ch. 127, 12; 1992, ch. 62, 1; 1999, ch. 22, 1; 2014, ch. 29, 1; 2017, ch. 88, 1.



Section 33-8-12.2 - Corrections industries sales representatives.

33-8-12.2. Corrections industries sales representatives.

A. The secretary of corrections may employ individuals necessary to serve as sales representatives for the marketing of goods and services produced or assembled through the corrections industries division who shall be classified personnel and be paid in accordance with a commission-based incentive compensation plan approved by the personnel board for sales to purchasers other than state agencies and local public bodies not to exceed two percent (2%).

B. The secretary of corrections may contract with persons or business entities to serve on an independent contractor basis as sales representatives for marketing goods or services produced or assembled through the corrections industries division.

History: 1978 Comp., 33-8-12.2, enacted by Laws 1985 (1st S.S.), ch. 7, 3.



Section 33-8-13 - Private industry on facility grounds.

33-8-13. Private industry on facility grounds.

A. The department secretary, upon recommendation of the commission, may lease real property on the grounds of any facility and may provide for reasonable access to and egress from the leased property to a private commercial industry for the purpose of establishing and operating a factory for the manufacture and processing of products or to any other commercial industry deemed by the commission to be consistent with the purposes of the Corrections Industries Act.

B. Any agreement entered into pursuant to this section shall provide that:

(1) all persons employed in the enterprise, except administrative, supervisory and training personnel, shall be inmates of the facility where the leased property is located who volunteer for employment and who are approved for such employment by the superintendent of that facility;

(2) the enterprise shall at all times observe practices and procedures regarding security as the lease may specify or as the facility superintendent may temporarily stipulate during periods of emergency; and

(3) the enterprise shall be deemed a private enterprise and subject to all laws governing the operation of similar private business enterprises; provided that the provisions of the Unemployment Compensation Law [Chapter 51 NMSA 1978] shall not apply to inmate employees.

History: Laws 1981, ch. 127, 13.



Section 33-8-15 - Public works.

33-8-15. Public works.

A. The department shall provide for the utilization of available inmate labor on public works by any state agency or local public body. The department shall have full jurisdiction at all times over the discipline and control of inmates performing labor pursuant to this section and shall promulgate rules and regulations governing the selection, transportation, deportment and security of inmates and for the submission and screening of applications for the use of such labor. All expenses, including inmate compensation, incurred by the department in the provision of inmate labor pursuant to this section shall be reimbursed by the benefiting state agency or local public body.

B. Inmate labor pursuant to this section shall not be used to reduce or displace employees but to supplement the work of employees, especially in areas where necessary public works are not otherwise being performed. Insofar as practicable, all labor pursuant to this section shall be of a nature and design to assist in the rehabilitation of inmates. As used in this section, "public works" means work that is solely for a public or state purpose and includes but is not limited to the construction, maintenance and improvement of state and local lands, roads, highways and buildings.

History: Laws 1981, ch. 127, 15.



Section 33-8-16 - Corrections; handiwork products.

33-8-16. Corrections; handiwork products.

The secretary of corrections and criminal rehabilitation [secretary of corrections] shall promulgate rules and regulations providing for the production of small articles of handiwork by inmates from raw materials furnished by the corrections and criminal rehabilitation department [corrections department] at inmate expense and for the deposit of all or a portion of the sale price of such articles to the general account of the inmate who manufactured the article. Articles of handiwork may be sold to the public at correctional facilities and in public buildings.

History: Laws 1981, ch. 167, 1.






Article 9 - Adult Community Corrections

Section 33-9-1 - Short title.

33-9-1. Short title.

Chapter 33, Article 9 NMSA 1978 may be cited as the "Adult Community Corrections Act".

History: Laws 1983, ch. 202, 1; 1989, ch. 219, 1.



Section 33-9-2 - Definitions.

33-9-2. Definitions.

As used in the Adult Community Corrections Act:

A. "department" means the corrections department;

B. "fund" means the community corrections grant fund;

C. "program" means a community-based program that is operated by a county, municipality, the department or a private organization, individually or jointly, with the purpose of providing services to criminal offenders;

D. "criminal offender" means any person convicted of a felony; and

E. "volunteer services" means services provided by individuals or organizations without compensation.

History: Laws 1983, ch. 202, 2; 1987, ch. 341, 1; 1988, ch. 101, 33; 1989, ch. 219, 2.



Section 33-9-3 - Community corrections grant fund; established; co-payments.

33-9-3. Community corrections grant fund; established; co-payments.

A. There is created in the state treasury a special fund to be known as the "community corrections grant fund". All money appropriated to the fund or accruing to it as a result of gift, deposit, investments or other sources shall not be transferred to another fund or encumbered or disbursed in any manner except as provided in the Adult Community Corrections Act. The fund shall be for the purpose of providing programs and services for the diversion of criminal offenders to community-based settings.

B. The department shall require criminal offenders who participate in a program and who receive services to make a co-payment to offset the cost of the services. The amount of the co-payment shall be based upon the offender's ability to pay. The department shall collect the co-payments and on a monthly basis deliver them to the state treasurer for deposit in the community corrections grant fund.

History: Laws 1983, ch. 202, 3; 1988, ch. 101, 34; 1989, ch. 219, 3; 2004, ch. 38, 3.



Section 33-9-4 - Fund; administration.

33-9-4. Fund; administration.

The department shall administer the fund and make grants to counties, municipalities or private organizations, individually or jointly, pursuant to the provisions of the Adult Community Corrections Act; provided that a grant shall not be made to a private organization which is not a nonprofit organization without the approval of the secretary of corrections. The department may also utilize the fund to contract directly for programs. The department shall use no more than ten percent of the fund for administration and monitoring purposes by the state. In addition, the department shall allow no more than ten percent of a grant from the fund to be used for administrative costs incurred by counties, municipalities and private organizations. After proper notice and public hearings, the department shall adopt regulations which provide standards for qualifications for grants, priorities for awarding of funds and other standards regarding community corrections and shall review and approve or disapprove all applications submitted pursuant to the provisions of the Adult Community Corrections Act. Disbursements from the fund shall be made only upon warrant drawn by the secretary of finance and administration pursuant to vouchers signed by the secretary of corrections.

History: Laws 1983, ch. 202, 4; 1986, ch. 68, 1; 1987, ch. 341, 2; 1990, ch. 53, 1.



Section 33-9-5 - Criteria for applications.

33-9-5. Criteria for applications.

A. Counties, municipalities or private organizations, individually or jointly, may apply for grants from the fund, including grants for counties or municipalities to purchase contractual services from private organizations, provided that:

(1) the application is for funding a program with priority use being for criminal offenders;

(2) the applicant certifies that it is willing and able to operate the program according to standards provided by the department;

(3) the applicant demonstrates the support of key components of the criminal justice system;

(4) the applicant, if a private organization, demonstrates the support of the county and municipality where the program will provide services;

(5) the applicant certifies that it will utilize volunteer services as an integral portion of the program to the maximum extent feasible; and

(6) no class A county as defined in Section 4-44-1 NMSA 1978, alone or in conjunction with any municipality within a class A county, shall receive more than forty-nine percent of any money appropriated to the fund.

B. The department may use the fund to place individuals eligible for probation or parole in community-based settings. The department may also use the fund to place criminal offenders within twelve months of eligibility for parole in community-based settings; provided that the criminal offender has never been convicted of a felony offense involving the use of a firearm. The adult parole board may, in its discretion, require participation by a criminal offender in a program as a condition of parole pursuant to the provisions of Section 31-21-10 NMSA 1978.

C. The department may authorize use of the fund for adults who are not criminal offenders with prior department approval, if the priority use does not result in full use of the fund or the capacity of a program, or the department may authorize additional programs or additional funding for existing programs.

D. The department may contract directly for programs, including programs for New Mexico Indian tribes and pueblos for diversion of state law offenders, and may establish and operate adult community corrections programs.

E. The department shall establish additional guidelines for allocation of funds under the Adult Community Corrections Act.

History: Laws 1983, ch. 202, 5; 1986, ch. 68, 2; 1987, ch. 341, 3; 1988, ch. 101, 35; 1989, ch. 219, 4; 1991, ch. 201, 1; 1997, ch. 11, 1; 2013, ch. 165, 1.



Section 33-9-6 - Application review panel.

33-9-6. Application review panel.

The department shall establish a panel to review all applications for grants under the Adult Community Corrections Act. The panel shall make recommendations to the secretary of corrections regarding each application.

History: Laws 1983, ch. 202, 6; 1989, ch. 219, 5; 1994, ch. 20, 1; 2013, ch. 165, 2.



Section 33-9-9 - Sentencing; placement of offender.

33-9-9. Sentencing; placement of offender.

A. In every case where the commitment of a person to the department is contemplated by a sentencing judge and the offender meets criteria for placement in community corrections, the adult probation and parole division of the department shall, at the request of the judge, prepare a report containing a recommendation regarding a community corrections placement or complete a diagnostic evaluation containing the recommendation of the department regarding that placement, including a statement that the criminal offender has been approved for a program. The sentencing judge shall consider the report or evaluation prior to making the commitment.

B. At a sentencing hearing, if a judge of a court of competent jurisdiction determines that placement in community corrections is appropriate, the judge shall defer or suspend the sentence and, as a condition of probation, require an individual to serve a period of time in a community corrections program.

History: Laws 1983, ch. 202, 9; 1987, ch. 341, 4; 1988, ch. 101, 38; 1989, ch. 219, 8; 2013, ch. 165, 3.



Section 33-9-9.1 - Community corrections; return of certain participants.

33-9-9.1. Community corrections; return of certain participants.

At any time during the period an inmate not on parole is assigned to a community corrections program, the warden of the institution from which he was released may issue a warrant for his arrest for violation of any of the conditions of his release. The warrant shall authorize the warden or any officer with power of arrest to return the inmate to the actual custody of the institution or to any other suitable detention facility. If it is found that the warrant cannot be served, the inmate is a fugitive from justice. If the inmate is out of the state, the warrant shall authorize the warden to return him to the state.

History: Laws 1986, ch. 30, 1.



Section 33-9-10 - Annual report.

33-9-10. Annual report.

The department shall submit an annual report to the governor and the legislature not later than December 15 of each year. The report shall include but not be limited to funding awards, program effectiveness, monitoring efforts and future recommendations.

History: Laws 1983, ch. 202, 10.






Article 9A - Juvenile Community Corrections

Section 33-9A-1 - Short title.

33-9A-1. Short title.

Chapter 33, Article 9A NMSA 1978 may be cited as the "Juvenile Community Corrections Act".

History: Laws 1988, ch. 101, 39; 1989, ch. 219, 9.



Section 33-9A-2 - Definitions.

33-9A-2. Definitions.

As used in the Juvenile Community Corrections Act:

A. "delinquent" means a child adjudicated delinquent pursuant to the Children's Code [Chapter 32A NMSA 1978];

B. "department" means the children, youth and families department;

C. "fund" means the juvenile community corrections grant fund;

D. "secretary" means the secretary of children, youth and families; and

E. "volunteer services" means services provided by individuals or organizations without compensation.

History: Laws 1988, ch. 101, 40; 1989, ch. 219, 10; 1992, ch. 57, 47.



Section 33-9A-3 - Juvenile community corrections grant fund created; purpose; administration; report.

33-9A-3. Juvenile community corrections grant fund created; purpose; administration; report.

A. There is created in the state treasury the "juvenile community corrections grant fund" to be administered by the department. All balances in the fund are appropriated to the department to carry out the purposes of the fund, and no money shall be transferred to another fund or be encumbered or disbursed in any manner except as provided in the Juvenile Community Corrections Act. Disbursements from the fund shall be made only upon warrant drawn by the secretary of finance and administration pursuant to vouchers signed by the secretary of children, youth and families.

B. Money in the fund shall be used by the department to make grants to counties, municipalities or private organizations, individually or jointly, to provide community corrections programs and services for the diversion of adjudicated delinquents to community-based settings. No grant shall be made to a private organization that is not a nonprofit organization without the approval of the secretary. The department may also use money in the fund to contract directly for or operate juvenile community corrections programs.

C. No more than ten percent of the money in the fund shall be used by the department for administration and program monitoring by the department. No more than ten percent of any grant from the fund shall be used for administrative costs incurred by the grantee.

D. After notice and public hearing as required by law, the secretary shall adopt regulations that provide standards for qualifications for grants, priorities for awarding of grants and other standards regarding juvenile community corrections programs deemed necessary. The department shall review and approve or disapprove all applications submitted pursuant to the Juvenile Community Corrections Act for a grant of funds from the fund.

E. The department shall submit an annual report to the governor and legislature not later than December 15 providing information on grant awards, program effectiveness and monitoring efforts and making recommendations as necessary to carry out the purpose of the fund.

F. The department may accept donations, payments, contributions, gifts or grants from whatever source for the benefit of the fund.

History: Laws 1988, ch. 101, 41; 1989, ch. 324, 26; 1990, ch. 53, 2; 1992, ch. 57, 48.



Section 33-9A-4 - Applications; criteria.

33-9A-4. Applications; criteria.

A. Counties, municipalities or private organizations, individually or jointly, may apply for grants from the fund, including grants for counties or municipalities to purchase contractual services from private organizations; provided that:

(1) the application is for funding a program with priority use being for delinquents selected pursuant to the provisions of Section 33-9A-5 NMSA 1978;

(2) the applicant certifies that it is willing and able to operate the program according to standards provided by the department, which may include the negotiation of a contract between the delinquent and program staff with provisions such as deductions from employment income for applicable victim restitution, family support, room and board, savings and weekly allowance. In addition to monetary restitution, to the extent practical, or if monetary restitution is not applicable, the contract may include provision for community service restitution for a specific number of hours;

(3) the applicant demonstrates the support of key components of the criminal justice system;

(4) the applicant, if a private organization, demonstrates the support of the county and municipality where the program will provide services;

(5) the applicant certifies that it will utilize volunteer services as an integral portion of the program to the maximum extent feasible; and

(6) no class A county alone or in conjunction with any municipality within a class A county shall receive more than forty-nine percent of any money appropriated to the fund.

B. Notwithstanding the provisions of Subsection A of this section, the department may utilize the fund to place individuals eligible, or within twelve months of eligibility, for parole in community-based settings. The department may, in its discretion, require participation by a delinquent in a program as a condition of supervised release.

C. The department may utilize not more than twenty-five percent of the fund to contract directly for community corrections programs or to establish programs operated by the department; provided, however, that the department may utilize up to an additional ten percent of the fund to operate juvenile community corrections programs if, after a reasonable effort to solicit proposals, there are no satisfactory proposals from a community where it is determined that a program is necessary or if it becomes necessary to cancel a program as provided in the contract.

D. The department shall establish additional guidelines for allocation of funds under the Juvenile Community Corrections Act. An applicant shall retain the authority to accept or reject the placement of any delinquent in a program.

History: Laws 1988, ch. 101, 42; 1989, ch. 219, 11; 1991, ch. 201, 2; 1992, ch. 57, 49; 1994, ch. 20, 2; 2005, ch. 234, 1; 2009, ch. 239, 67.



Section 33-9A-5 - Selection panels.

33-9A-5. Selection panels.

A. The department shall establish a state panel whose duties shall be to immediately screen and identify delinquents sentenced to a juvenile correctional facility of the department and transferred to the legal custody of the department, except individuals who are sentenced or transferred from a judicial district that has established a local panel to exercise these duties pursuant to the provisions of this section and who meet the following criteria:

(1) the offense involved is one for which community service or reasonable restitution may be made using a payment schedule compatible with the total amount of restitution to be paid and the time the offender is to participate in a program; and

(2) the child is willing to enter into a contract that establishes objectives that shall be achieved before release from the program.

B. The department may establish criteria in addition to those established in Subsection A of this section for the screening of delinquents who would benefit from participation in a program and who would not pose a threat to the community.

C. If the state panel determines that a child is suitable for placement in a program, a recommendation to that effect and for modification of disposition shall be presented as soon as possible to the sentencing judge or the department, which may, notwithstanding any provision of law, accept, modify or reject the recommendation. The determination shall be presented to the county, municipality or private nonprofit organization, as applicable, for approval or rejection.

D. A county, municipality or private nonprofit organization, individually or jointly, may establish a local panel to exercise the duties and responsibilities of the state panel pursuant to the provisions of Subsection A of this section and, using the same criteria as the state panel, the local panel may screen and identify delinquents. The composition of a local panel shall include, to the maximum extent possible, representatives of the judiciary, the administrative office of the district attorneys, the public defender department, the children, youth and families department, the county sheriff or the municipal police department, individuals representing local programs and private citizens.

History: Laws 1988, ch. 101, 43; 1989, ch. 219, 12; 1992, ch. 57, 50; 2009, ch. 239, 68.



Section 33-9A-6 - Sentencing.

33-9A-6. Sentencing.

A. In every case where the commitment to the authority of a child adjudicated delinquent is contemplated by a judge, a predisposition report shall be prepared containing the recommendation of the juvenile probation officer regarding a community corrections placement or a diagnostic evaluation shall be completed by the authority containing the recommendation of the authority regarding that placement and the judge shall consider that report or evaluation prior to making that commitment. A juvenile probation officer shall consult with the authority prior to making a recommendation pursuant to this subsection.

B. At a sentencing hearing, if a judge of a court of competent jurisdiction determines placement in community corrections is appropriate, he shall defer or suspend the sentence and, as a condition of probation, require an individual to serve a period of time in a community corrections program.

History: Laws 1988, ch. 101, 44.






Article 10 - Native American Counseling

Section 33-10-1 - Short title.

33-10-1. Short title.

This act [33-10-1 through 33-10-4 NMSA 1978] may be cited as the "Native American Counseling Act".

History: Laws 1983, ch. 276, 1.



Section 33-10-2 - Purpose of Native American Counseling Act.

33-10-2. Purpose [of Native American Counseling Act].

It is the purpose of the Native American Counseling Act to provide a program of counseling for native Americans confined in penal institutions in New Mexico, to teach good work habits and develop motivation through work; to develop and instill cultural pride and improve the self-image of native Americans; to develop an understanding of the cultural differences between native Americans and other ethnic groups and assist the native American in relating and adjusting to such differences; to train the native American and his family to develop attitudes of mutual trust, mutual respect and an interdependence based on mutual understanding; to increase the availability of Indian spiritual leaders for teaching native Americans in the areas of Indian history, cultural sensitivity and Indian religion; and to generally involve native Americans in those aspects of the penal system that will assist in their rehabilitation and adjustment to a fuller life after their release from confinement.

History: Laws 1983, ch. 276, 2.



Section 33-10-3 - Definitions.

33-10-3. Definitions.

As used in the Native American Counseling Act:

A. "native American" means any person who is descended from or is a member of an American Indian tribe, pueblo or band or is a native Hawaiian or Alaskan native; and

B. "native American religion" means any religion or religious belief that is practiced by a native American, the origin and interpretation of which is from a traditional native American culture or community, and includes the native American church.

History: Laws 1993, ch. 108, 1.



Section 33-10-4 - Freedom of worship.

33-10-4. Freedom of worship.

A. Native American religions shall be afforded by the corrections department the same standing and respect as Judeo-Christian religions. The practice of native American religion shall be permitted at each state corrections facility, including women's corrections facilities, to the extent that it does not threaten the reasonable security of the corrections facility.

B. Upon the request of any native American inmate or group of native American inmates, a state corrections facility shall permit access on a regular basis, for at least six consecutive hours per week, to:

(1) native American spiritual advisers;

(2) items and materials used in religious ceremonies provided by the inmate or a spiritual advisor, including cedar, corn husks, corn pollen, eagle and other feathers, sage, sweet grass, tobacco, willow, drums, gourds, lava rock, medicine bundles, bags or pouches, pipes, staffs and other traditional items and materials, except that the sacramental use of peyote by an inmate while incarcerated is prohibited in conformance with the religious and spiritual beliefs and policies of the Native American church; and

(3) a sweat lodge on the grounds of the corrections facility.

C. A secure place at the site of worship in which to store the items and materials used to conduct the religious ceremonies shall be provided. Any native American inmate may possess items and materials used in religious ceremonies as defined in Section 2 Subsection B of this Act [Subsection B of this section] as long as this possession does not threaten the reasonable security of the corrections facility.

D. Native American spiritual advisers shall be afforded by the administration of a state corrections facility the same stature, respect and inmate contact as is afforded the clergy of any Judeo-Christian religion.

E. No native American inmate shall be required to cut his hair if it conflicts with his traditional native American religious beliefs.

History: Laws 1993, ch. 108, 2.






Article 11 - Inmate Literacy

Section 33-11-1 - Short title.

33-11-1. Short title.

Sections 1 through 3 [33-11-1 through 33-11-3 NMSA 1978] of this act may be cited as the "Inmate Literacy Act".

History: Laws 1988, ch. 78, 1.



Section 33-11-2 - Purpose of act.

33-11-2. Purpose of act.

The purpose of the Inmate Literacy Act is to require the corrections department to adopt certain regulations to require inmates to meet specified educational levels under certain circumstances.

History: Laws 1988, ch. 78, 2.



Section 33-11-3 - Regulations.

33-11-3. Regulations.

A. The corrections department, by July 1, 1988, shall adopt regulations for all adult correctional institutions operated by the department for the implementation of a mandatory education program for all inmates to attain a minimum education standard as set forth in this section.

B. The regulations shall apply only to any inmate who:

(1) commits a crime after the effective date of the Inmate Literacy Act; and

(2) has eighteen months or more remaining to be served on the inmate's sentence of incarceration; and who:

(a) is not exempted due to a medical, developmental or learning disability; or

(b) does not possess a high school equivalency credential or a high school diploma.

C. The regulations adopted shall require that:

(1) a minimum education standard shall be met beginning in 1988 and in all subsequent years as follows:

(a) in 1988, the education standard shall be the equivalent of grade six in reading and math on the test of adult basic education;

(b) in 1989, the education standard shall be the equivalent of grade seven in reading and math on the test of adult basic education;

(c) in 1990, the education standard shall be the equivalent of grade eight in reading and math on the test of adult basic education; and

(d) in 1991, the education standard shall be a high school diploma or a high school equivalency credential;

(2) inmates who meet the criteria in Subsection B of this section shall be required to participate in education programs for ninety days. After ninety days, inmates may choose to withdraw from educational programs but will be subject to the provisions of Paragraph (3) of this subsection; and

(3) notwithstanding any other provision of law, inmates who are subject to these regulations but who refuse or choose not to participate shall not be eligible for monetary compensation for work performed or for meritorious deduction as set forth in Subsection D of Section 33-2-34 NMSA 1978.

D. The regulations may:

(1) exclude any inmate who has been incarcerated for less than ninety days in an institution controlled by the corrections department;

(2) exclude any inmate who is assigned a minimum custody classification; or

(3) defer educational requirements for inmates with sentences longer than ten years.

History: Laws 1988, ch. 78, 3; 2015, ch. 122, 18.






Article 12 - Regional Juvenile Services



Article 13 - Inmate Forestry Work Camp

Section 33-13-1 - Short title.

33-13-1. Short title.

This act [33-13-1 through 33-13-8 NMSA 1978] may be cited as the "Inmate Forestry Work Camp Act".

History: Laws 1998, ch. 57, 1.



Section 33-13-2 - Definitions.

33-13-2. Definitions.

As used in the Inmate Forestry Work Camp Act:

A. "department" means the corrections department;

B. "forestry division" means the forestry division of the energy, minerals and natural resources department;

C. "program" means the inmate forestry work camp program; and

D. "work camp" means a minimum security facility operated by the department that houses inmates training or working in the program.

History: Laws 1998, ch. 57, 2.



Section 33-13-3 - Inmate forestry work camp program; purpose; limitation.

33-13-3. Inmate forestry work camp program; purpose; limitation.

A. The department and the forestry division shall jointly establish the "inmate forestry work camp program" to provide inmate labor for natural resource work planned by the forestry division. The purpose of the program is to use minimum security male and female inmates to work on natural resource projects on public lands, fire suppression and emergency response activities as directed in an emergency declaration issued by the governor.

B. The program is not an inmate-release program pursuant to the provisions of Sections 33-2-43 through 33-2-47 NMSA 1978.

History: Laws 1998, ch. 57, 3.



Section 33-13-4 - Inmate eligibility.

33-13-4. Inmate eligibility.

The department shall screen and classify applicants for the program. To be eligible, an applicant must meet all of the standards provided in Section 33-2-44 NMSA 1978 and not be serving a sentence for first or second degree murder.

History: Laws 1998, ch. 57, 4.



Section 33-13-5 - Work camps.

33-13-5. Work camps.

The department may establish work camps as needed for the custody of inmates participating in the program.

History: Laws 1998, ch. 57, 5.



Section 33-13-6 - Inmates not employees.

33-13-6. Inmates not employees.

An inmate participating in the program shall not be considered an employee of the state or of any other person deriving benefits from inmate services pursuant to the program. An inmate participating in the program shall not be covered by the provisions of the Workers' Compensation Act [Chapter 52, Article 1 NMSA 1978] or be entitled to benefits pursuant to that act, whether on behalf of himself or another person. Inmates participating in the program may be compensated as provided in Section 33-2-26 NMSA 1978.

History: Laws 1998, ch. 57, 6.



Section 33-13-7 - Forestry division; interagency cooperation; program participation.

33-13-7. Forestry division; interagency cooperation; program participation.

The forestry division shall cooperate with the department in the development and implementation of the program and shall:

A. plan and develop natural resource projects and provide technical direction and supervision for activities carried out by inmates participating in the program;

B. provide instruction in forestry and natural resource issues to inmates participating in the program; and

C. provide direction and instruction in the use of tools and equipment and conduct safety training for inmates participating in the program.

History: Laws 1998, ch. 57, 7.



Section 33-13-8 - Inmate forestry work camp fund.

33-13-8. Inmate forestry work camp fund.

The "inmate forestry work camp fund" is created in the state treasury. All money received by the department or the forestry division from public land management agencies for work performed by inmates in the program shall be deposited in the fund. Money in the fund shall not revert at the end of a fiscal year. Money in the fund is appropriated to the forestry division to administer the program, including acquisition of tools and equipment and expenses incurred by the forestry division or the department in planning and supervising program projects. Disbursements from the fund shall be made upon warrants drawn by the secretary of finance and administration pursuant to vouchers signed by the director of the forestry division or his authorized representative.

History: Laws 1998, ch. 57, 8.






Article 14 - Telecommunications Services

Section 33-14-1 - Contract to provide inmates with access to telecommunications services in a correctional facility or jail; conditions.

33-14-1. Contract to provide inmates with access to telecommunications services in a correctional facility or jail; conditions.

A. A contract to provide inmates with access to telecommunications services in a correctional facility or jail shall be negotiated and awarded to an entity that meets the correctional facility's or jail's technical and functional requirements for services, and that provides the lowest cost of service to inmates or any person who pays for inmate telecommunication services.

B. A contract to provide inmates with access to telecommunications services in a correctional facility or jail shall not include a commission or other payment to the operator of the correctional facility or jail based upon amounts billed by the telecommunications provider for telephone calls made by inmates in the correctional facility or jail.

C. As used in this section:

(1) "correctional facility" means a state correctional facility or a privately operated correctional facility; and

(2) "jail" means a county jail, a municipal jail or a privately operated jail.

History: Laws 2001, ch. 33, 1 and Laws 2001, ch. 115, 1.






Article 15 - Privately Operated Correctional Facilities Oversight

Section 33-15-1 - Short title.

33-15-1. Short title.

This act [33-15-1 through 33-15-4 NMSA 1978] may be cited as the "Privately Operated Correctional Facilities Oversight Act".

History: Laws 2001, ch. 169, 1.



Section 33-15-2 - Definitions.

33-15-2. Definitions.

As used in the Privately Operated Correctional Facilities Oversight Act:

A. "out-of-state inmate" means a person incarcerated in a privately operated correctional facility within this state who is being incarcerated on behalf of a state other than New Mexico or a governmental entity whose jurisdiction is outside the state of New Mexico. "Out-of-state inmate" does not include a person who is being incarcerated on behalf of an Indian tribe or pueblo whose lands are located wholly or partially within New Mexico, or on behalf of the United States;

B. "privately operated correctional facility" means a correctional facility or jail that has all or substantially all of its security operations performed by persons employed by, or engaged by, a private entity to perform security functions; and

C. "secretary" means the secretary of corrections or his designee.

History: Laws 2001, ch. 169, 2.



Section 33-15-3 - Incarceration of out-of-state inmates in privately operated correctional facilities; minimum standards; secretary's authority to adopt rules.

33-15-3. Incarceration of out-of-state inmates in privately operated correctional facilities; minimum standards; secretary's authority to adopt rules.

A. A privately operated correctional facility shall have statutory authority, other than this section, in order to operate or house inmates. In addition to satisfying requirements set forth in a statute other than this section, a privately operated correctional facility shall meet the following minimum standards before housing ten or more out-of-state inmates:

(1) all correctional officers and other persons, employed or engaged by a privately operated correctional facility, whose primary function is to provide security shall, before being assigned to provide the security functions, successfully complete a screening, background check and training course approved by the secretary. The secretary may offer to provide services to the privately operated correctional facility, including qualifying screening, background checks and a training program at the corrections academy at a reasonable cost;

(2) a privately operated correctional facility shall provide immediate oral notice, followed by a written report, to the secretaries of public safety and corrections, the local county sheriff and the chief of police of the municipality in which the facility is located, or the chief of police of the nearest municipality, or their designees, whenever any of the following events occur at the privately operated correctional facility:

(a) discharge of a firearm other than for training purposes;

(b) discharge of a chemical agent, gas or munitions to control the behavior of two or more inmates;

(c) a hostage situation;

(d) the death of an inmate, staff member, visitor or other person;

(e) a disturbance involving five or more inmates;

(f) an escape or attempted escape; or

(g) the commission of a felony offense;

(3) a privately operated correctional facility shall obtain and maintain current accreditation by the American correctional association regarding standards for prisons or standards for jails. As to any new privately operated correctional facility, the secretary may allow the facility a period of two years from the date the facility becomes operational to obtain accreditation or may require the facility to apply for and receive provisional accreditation;

(4) a privately operated correctional facility shall prepare an emergency response plan deemed satisfactory by the secretary. A copy of the emergency response plan shall be provided to the secretaries of public safety and corrections, the local county sheriff and the chief of police of the municipality in which the facility is located, or the chief of police of the nearest municipality, or their designees;

(5) a privately operated correctional facility shall ensure that an out-of-state inmate released from the privately operated correctional facility is released to his state of origin; and

(6) the owner or operator of a privately operated correctional facility shall enter into a written contract with the entity that proposes to house ten or more out-of-state inmates in the facility, and the contract shall contain provisions that require compliance with the minimum standards set forth in this subsection.

B. The secretary shall review all contracts and proposed contracts between the owner or operator of a privately operated correctional facility and the entity that proposes to house ten or more out-of-state inmates in the facility. The secretary shall prepare and submit to the county a written report summarizing his review of each contract.

C. The secretary shall inspect and monitor a privately operated correctional facility that houses or proposes to house ten or more out-of-state inmates to ensure compliance with the minimum standards set forth in this section and to ensure compliance with standards and rules adopted by the secretary pursuant to this section. The secretary shall be provided with the classification records and other relevant records pertaining to the out-of-state inmates who are proposed to be incarcerated at the privately operated correctional facility. The secretary shall have subpoena authority as to all present and former employees and other personnel of the privately operated correctional facility, as well as to all records pertaining to the facility, for the purposes of inspecting and monitoring the facility. Upon completion of an inspection, the secretary shall submit a report with findings and recommendations to the privately operated correctional facility, the board of county commissioners for the county where the facility is located, the county sheriff of the county where the facility is located and the legislative corrections oversight committee. The secretary shall allow the facility a reasonable period of time to address any deficiencies and recommendations set forth in the report. The secretary may conduct additional inspections to determine compliance with minimum standards, rules and any recommendations. If a privately operated correctional facility that houses or proposes to house out-of-state inmates fails to comply with the standards and rules authorized pursuant to this section, the secretary shall notify the county of the deficiencies and recommend corrective action.

History: Laws 2001, ch. 169, 3.



Section 33-15-4 - Classification review of out-of-state inmates in privately operated correctional facilities; assessing a fee.

33-15-4. Classification review of out-of-state inmates in privately operated correctional facilities; assessing a fee.

A. An out-of-state inmate shall not be incarcerated in a privately operated correctional facility in New Mexico unless the privately operated correctional facility is designed to meet or exceed the appropriate classification level for the out-of-state inmate.

B. The operator of a privately operated correctional facility that houses out-of-state inmates shall pay a fee, on a quarterly basis, to the county in which the privately operated correctional facility is located. The amount of the fee shall be a minimum of two dollars ($2.00) per inmate per day for each out-of-state inmate who is incarcerated in the privately operated correctional facility.

History: Laws 2001, ch. 169, 4; 2003, ch. 64, 1.









Chapter 34 - Court Structure and Administration

Article 1 - General Provisions

Section 34-1-1 - Court sessions to be public.

34-1-1. Court sessions to be public.

Except as provided in the Children's Code [32A-1-1 NMSA 1978] and in other laws making specific provisions for exclusion of the public, all courts of this state shall be held openly and publicly, and all persons whatsoever shall be freely admitted to the courts and permitted to remain so long as they shall observe good order and decorum.

History: Laws 1851, p. 142; C.L. 1865, ch. 27, 1; C.L. 1884, 663; C.L. 1897, 1037; Code 1915, 1356; C.S. 1929, 34-103; 1941 Comp., 16-101; 1953 Comp., 16-1-1; Laws 1972, ch. 97, 46.



Section 34-1-2 - Courts may preserve order and decorum; contempts.

34-1-2. [Courts may preserve order and decorum; contempts.]

It shall be within the power of each and every presiding offcer [officer] of the several courts of this state, whether of record or not of record, to preserve order and decorum, and for that purpose to punish contempts by reprimand, arrest, fine or imprisonment, being circumscribed by the usage of the courts of the United States.

History: Laws 1851, p. 142; C.L. 1865, ch. 27, 2; C.L. 1884, 664; C.L. 1897, 1038; Code 1915, 1358; C.S. 1929, 34-105; 1941 Comp., 16-102; 1953 Comp., 16-1-2.



Section 34-1-3 - Sworn answer in contempt proceedings; evidence.

34-1-3. [Sworn answer in contempt proceedings; evidence.]

In all proceedings for contempt of court in the state, the common-law rule discharging the contemnor upon the filing of a sworn answer denying the acts of contempt charged, shall hereafter not be in force, but in any such proceeding evidence may be introduced by both parties upon any controverted point, and the court shall decide such point upon the evidence.

History: Laws 1915, ch. 44, 1; C.S. 1929, 34-330; 1941 Comp., 16-103; 1953 Comp., 16-1-3.



Section 34-1-4 - Indirect criminal contempt proceedings; written publication out of court; jury trial; rules of procedure.

34-1-4. [Indirect criminal contempt proceedings; written publication out of court; jury trial; rules of procedure.]

In all proceedings in the district courts for indirect criminal contempt arising out of written publications made out of court, the contemnor shall have the right to a trial by jury. The rules of procedure applicable to other criminal proceedings shall apply to these proceedings.

History: 1953 Comp., 16-1-3.1, enacted by Laws 1965, ch. 165, 1.



Section 34-1-5 - Judge eligible to hear and determine contempt proceedings.

34-1-5. [Judge eligible to hear and determine contempt proceedings.]

The resident judge when not disqualified in the original proceeding and the judge entering any order, judgment or decree shall have jurisdiction to hear and determine any proceeding for contempt arising out of such order, judgment or decree.

History: Laws 1941, ch. 106, 1; 1941 Comp., 16-104; 1953 Comp., 16-1-4.



Section 34-1-6 - Clerks to record orders, make indexes, issue process and keep seal.

34-1-6. [Clerks to record orders, make indexes, issue process and keep seal.]

The clerks of the supreme and inferior courts, and of the probate judges, shall seasonably record the judgments, rules, orders and other proceedings of the respective courts and make a complete alphabetical index thereto, issue and attest all processes issuing from their respective offices, and affix the seal of office thereto; they shall preserve the seal and other property belonging to their respective offices.

History: Kearny Code, Clerks, 3; C.L. 1865, ch. 39, 3; C.L. 1884, 642; C.L. 1897, 1005; Code 1915, 1357; C.S. 1929, 34-104; 1941 Comp., 16-105; 1953 Comp., 16-1-5.



Section 34-1-7 - Appointment of interpreters and translators.

34-1-7. [Appointment of interpreters and translators.]

The courts may, from time to time, appoint interpreters and translators to interpret the testimony of witnesses, and to translate any writing necessary to be translated in such courts or causes therein.

History: Kearny Code, Practice of Law in Civil Suits, 17; C.L. 1865, ch. 29, 15; C.L. 1884, 1849; C.L. 1897, 2898; Code 1915, 1359; C.S. 1929, 34-106; 1941 Comp., 16-106; 1953 Comp., 16-1-6.



Section 34-1-8 - Jurisdiction of courts to enforce federal law restricted.

34-1-8. [Jurisdiction of courts to enforce federal law restricted.]

No court of the state of New Mexico shall have jurisdiction of, or enter any order or decree of any character of any action instituted or attempted to be instituted in the courts of this state, seeking to enforce, directly or indirectly, any federal statute, or rule or regulation described in Section 1 hereof [Laws 1947, ch. 43, 1], where the congress of the United States has curtailed, withdrawn or denied the district courts of the United States the right to enforce such statutes, rules or regulations aforesaid.

History: 1941 Comp., 16-107, enacted by Laws 1947, ch. 43, 2; 1953 Comp., 16-1-7.



Section 34-1-9 - Salaries of justices, judges and magistrates.

34-1-9. Salaries of justices, judges and magistrates.

A. Justices of the supreme court shall each receive an annual salary as provided by the legislature. The chief justice of the supreme court shall receive an annual salary that is two thousand dollars ($2,000) more than the annual salary of a justice of the supreme court.

B. The chief judge of:

(1) the court of appeals shall receive an annual salary that is ninety-five percent of the annual salary of the chief justice of the supreme court;

(2) a district court shall receive an annual salary that is ninety-five percent of the annual salary of the chief judge of the court of appeals; and

(3) a metropolitan court shall receive an annual salary that is ninety-five percent of the annual salary of the chief judge of a district court.

C. The presiding magistrate of a magistrate district where three or more divisions operate as a single court shall receive an annual salary that is seventy-five percent of the annual salary of the chief judge of a metropolitan court.

D. Notwithstanding any other provision of law or any other provision of this section, the annual salaries of the following judges and magistrates shall be established as follows:

(1) a judge of the court of appeals shall receive an annual salary that is ninety-five percent of the annual salary of a justice of the supreme court;

(2) a district court judge shall receive an annual salary that is ninety-five percent of the annual salary of a judge of the court of appeals;

(3) a metropolitan court judge shall receive an annual salary that is ninety-five percent of the annual salary of a district court judge;

(4) a full-time magistrate shall receive an annual salary that is seventy-five percent of the annual salary of a metropolitan court judge;

(5) a half-time magistrate shall receive an annual salary that is fifty percent of the annual salary of a full-time magistrate; and

(6) a quarter-time magistrate shall receive an annual salary that is twenty-five percent of the annual salary of a full-time magistrate.

E. For fiscal year 1995 and all subsequent fiscal years, the annual salary for justices of the supreme court, judges of the court of appeals, district court judges, metropolitan court judges and magistrates shall be established by the legislature in an appropriations act.

F. No additional salaries shall be paid to justices, judges or magistrates on account of services rendered the state. Justices of the supreme court, judges of the court of appeals, district court judges, metropolitan court judges and magistrates shall receive per diem and mileage for necessary travel on official business of the court as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978].

History: 1978 Comp., 34-1-9, enacted by Laws 1993, ch. 278, 1; 2004, ch. 101, 3; 2007, ch. 170, 1.



Section 34-1-10 - Judicial compensation commission; creation; membership; duties.

34-1-10. Judicial compensation commission; creation; membership; duties.

A. The "judicial compensation commission" is created to recommend salaries for judges of the magistrate courts, metropolitan courts, district courts and courts of appeals and justices of the supreme court.

B. The judicial compensation commission shall be composed of five members and one chairperson as follows:

(1) the dean of the university of New Mexico school of law, who shall serve as chairperson and vote only in the event of a tie vote;

(2) the president of the state bar of New Mexico, or the president's designee;

(3) one member appointed by the governor;

(4) one member appointed by the president pro tempore of the senate;

(5) one member appointed by the speaker of the house of representatives; and

(6) one member appointed by the chief justice of the supreme court.

C. The initial appointee of the governor shall serve for three years, the initial appointees of the president pro tempore and the speaker of the house shall serve for two years and the initial appointee of the chief justice shall serve for one year. All subsequent appointments shall be made for three-year terms.

D. The commission is administratively attached to the administrative office of the courts. Staff and meeting rooms shall be provided by the administrative office of the courts. The commission may employ experts to provide analysis and data upon which to base its recommendations.

E. The commission shall meet at the call of the chairperson not less than annually. The meetings shall be open to the public.

F. Members of the commission shall receive per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

G. On or before December 1 of each year, the commission shall report to the legislative finance committee and the department of finance and administration its findings and recommendations on salaries for judges and justices.

History: Laws 2005, ch. 85, 1.



Section 34-1-11 - Electronic services fund; created; purpose; electronic services fee established.

34-1-11. Electronic services fund; created; purpose; electronic services fee established.

A. The "electronic services fund" is created in the state treasury to be administered by the administrative office of the courts. The fund consists of electronic services fees, appropriations, gifts, grants and donations. Interest earned on money in the fund shall be credited to the fund. Balances in the fund shall not revert to the general fund at the end of a fiscal year.

B. Money in the fund is subject to appropriation by the legislature to the administrative office of the courts for the purpose of defraying the costs of operating and maintaining electronic filing services and providing public access to electronic documents in appellate, district, metropolitan and magistrate courts, consistent with rules promulgated by the supreme court.

C. The supreme court is authorized to establish by rule reasonable electronic services fees to cover the expense of providing electronic services to the public, including electronic document filing, access to electronic documents and ancillary services.

D. The administrative office of the courts is authorized to enter into agreements with electronic filing companies to provide electronic services, collect the electronic services fees and remit those fees to the administrative office of the courts. An agreement approved by the supreme court may further allow an electronic filing company to retain a portion of the electronic services fees collected and to remit the remainder of those fees to the administrative office of the courts for deposit in the electronic services fund.

E. Disbursements from the electronic services fund shall be made by warrants drawn by the secretary of finance and administration upon vouchers issued and signed by the director of the administrative office of the courts or the director's designee.

History: Laws 2009, ch. 112, 1.






Article 2 - Supreme Court

Section 34-2-1 - Supreme court justices; number; election by position; election of chief justice.

34-2-1. Supreme court justices; number; election by position; election of chief justice.

A. There shall be five justices of the supreme court.

B. In any election where more than one justice is to be nominated or elected for a term of the same length, the officer issuing the election proclamation shall designate as many positions, numbered consecutively, as there are places to be filled for terms of the same length. Each of these places shall be identified by the position number in all nominations and elections.

C. At their first meeting in April of each even-numbered year, the justices of the supreme court shall, by a majority vote, designate one of their number, not appointed, to serve as chief justice. In the absence of the chief justice, the senior justice present at the seat of government shall exercise the powers of chief justice. Seniority shall be determined by the length of present continuous service on the supreme court. In the event of a vacancy in the office of chief justice, the justices shall, by majority vote, designate one of their eligible number to serve for the remainder of the term.

History: Laws 1929, ch. 9, 1; C.S. 1929, 34-206; 1941 Comp., 16-201; 1953 Comp., 16-2-1; Laws 1969, ch. 115, 1; 1977, ch. 225, 1; 2008, ch. 19, 1.



Section 34-2-3 - Seal; power to adopt design.

34-2-3. [Seal; power to adopt design.]

That the justices of the supreme court be and they are hereby authorized and empowered to adopt a design for the seal of said court.

History: Laws 1913, ch. 7, 1; Code 1915, 1361; C.S. 1929, 34-201; 1941 Comp., 16-202; 1953 Comp., 16-2-2.



Section 34-2-4 - Depositing and recording facsimile and description of seal.

34-2-4. [Depositing and recording facsimile and description of seal.]

That upon adopting such design, the said justices shall cause a facsimile and description of said design to be deposited and recorded in the office of the secretary of state.

History: Laws 1913, ch. 7, 2; Code 1915, 1362; C.S. 1929, 34-202; 1941 Comp., 16-203; 1953 Comp., 16-2-3.



Section 34-2-5 - Fees; collection by supreme court clerk.

34-2-5. Fees; collection by supreme court clerk.

The clerk of the supreme court shall collect the following fees:

A. in all cases docketed in the court, except those in which statutory exemption exists and those in which the court on showing of poverty may, by order, waive the fee, one hundred twenty-five dollars ($125), twenty-five dollars ($25.00) of which shall be deposited in the court automation fund and ninety-six dollars ($96.00) of which shall be deposited in the court facilities fund; provided that in cases in which a motion to docket and dismiss an appeal is filed for failure to file a statement of the issues, the fee shall be twenty dollars ($20.00), ten dollars ($10.00) of which shall be deposited in the court automation fund and ten dollars ($10.00) of which shall be deposited in the court facilities fund;

B. for one copy of files or a record, ten cents ($.10) per folio and for additional copies ordered at the same time five cents ($.05) per folio;

C. for comparing copies of files or records tendered to him, five cents ($.05) per folio; and

D. for each certificate, one dollar ($1.00).

History: Laws 1933, ch. 81, 1; 1941 Comp., 16-204; 1953 Comp., 16-2-4; Laws 1992, ch. 111, 18; 1996, ch. 41, 1; 1998 (1st S.S.), ch. 6, 1; 2003, ch. 38, 1.



Section 34-2-6 - Disposition of fees.

34-2-6. Disposition of fees.

The clerk shall pay such fees into the state treasury to be retained as earnings of the state, except the sum of four dollars ($4.00) in each case docketed, which shall be covered into a suspense fund and which shall be subject to disbursement by the clerk to defray the cost of binding final records in cases.

History: Laws 1933, ch. 81, 2; 1941 Comp., 16-205; 1953 Comp., 16-2-5; Laws 1974, ch. 29, 1.



Section 34-2-7 - Supreme court law clerks.

34-2-7. Supreme court law clerks.

Each justice of the supreme court may employ a law clerk who is a graduate of a law school which meets the standards of accreditation of the American Bar Association. Each law clerk shall serve at the pleasure of the justice who selected him. Supreme court law clerks shall:

A. perform duties as provided by rule of the supreme court;

B. not engage in the private practice of law; and

C. not receive any additional salaries because of the services rendered to the state.

History: 1953 Comp., 16-2-6, enacted by Laws 1961, ch. 122, 1; 1973, ch. 187, 1.



Section 34-2-9 - Applicants for license to practice law; criminal history information.

34-2-9. Applicants for license to practice law; criminal history information.

A. The supreme court shall require a background investigation of each applicant for admission to the state bar of New Mexico by means of fingerprint checks by the department of public safety and the federal bureau of investigation.

B. The director of the administrative office of the courts shall obtain from the department of public safety and the federal bureau of investigation, at the expense of an applicant for a license to practice law in the state of New Mexico, criminal history information concerning each applicant, using the applicant's fingerprints or other identifying information. The information shall be used only by the supreme court and the board of bar examiners in determining whether to grant the application, and shall not be disseminated to any other person or agency. The information shall be destroyed after the application is granted or denied.

History: Laws 1997, ch. 198, 1.



Section 34-2-10 - Supreme court; electronic services fee.

34-2-10. Supreme court; electronic services fee.

The clerk of the supreme court may charge and collect from persons who use electronic services an electronic services fee in an amount established by supreme court rule. Proceeds from the electronic services fee shall be remitted to the administrative office of the courts for deposit in the electronic services fund.

History: Laws 2009, ch. 112, 2.






Article 3 - Supreme Court Building

Section 34-3-1 - Supreme court building commission; creation.

34-3-1. Supreme court building commission; creation.

There is created within the judicial department the "supreme court building commission" consisting of three residents of the state appointed by the supreme court. Each member shall qualify by taking the oath prescribed by the constitution for state officers and shall hold office until his successor is appointed by the supreme court. Vacancies shall be filled in the same manner as the original appointment. Members shall receive reimbursement as provided in the Per Diem and Mileage Act [10-8-1 NMSA 1978] but shall receive no other compensation, perquisite or allowance. No member shall be interested, directly or indirectly, in any contract relating to the construction, equipment or maintenance of the supreme court building, and any contract made in violation of this sentence is void.

History: 1953 Comp., 6-10-1, enacted by Laws 1967, ch. 214, 1.



Section 34-3-2 - Supreme court building commission; organization.

34-3-2. Supreme court building commission; organization.

The supreme court building commission shall elect from its membership a chairman, vice chairman and secretary. The chairman shall preside at all meetings of the commission and shall sign on behalf of the commission all contracts and other necessary papers authorized by the commission. In the absence of the chairman, the vice chairman shall exercise his duties. The secretary shall keep complete records of all commission business and shall approve all vouchers submitted to the department of finance and administration for the expenditure of funds available to the commission. Two members of the commission constitute a quorum for the transaction of business, and all actions of the commission shall be by a majority vote of the full commission.

History: 1953 Comp., 6-10-2, enacted by Laws 1967, ch. 214, 2.



Section 34-3-3 - Supreme court building commission; duties.

34-3-3. Supreme court building commission; duties.

The supreme court building commission has care, custody and control of the supreme court building and its grounds, along with all equipment, furniture and fixtures purchased or used by agencies of the judicial department housed therein. With respect to this property, the commission shall:

A. provide for the preservation, repair, care, cleaning, heating and lighting; and

B. subject to legislative appropriations, hire necessary employees for this purpose and fix their compensation and terms of employment, but no compensation shall be paid to any person who is paid compensation by any other agency of the state.

History: 1953 Comp., 6-10-3, enacted by Laws 1967, ch. 214, 3.






Article 3A - Court of Appeals Building Commission

Section 34-3A-1 - Court of appeals building commission; creation; membership.

34-3A-1. Court of appeals building commission; creation; membership.

A. The "court of appeals building commission" is created within the judicial branch. The court of appeals building commission shall be composed of the chief judge of the court of appeals; the chief clerk of the court of appeals; one member of the supreme court appointed by the chief justice of the supreme court; and two public members with architectural or engineering expertise appointed by the chief judge of the court of appeals.

B. Each member of the court of appeals building commission shall qualify by taking the oath prescribed by the constitution of New Mexico for state officers. An appointed member shall hold office until there is a change in the appointing authority and the member's successor is appointed. Vacancies shall be filled in the same manner as the original appointment. Members shall receive reimbursement as provided in the Per Diem and Mileage Act [10-8-1 NMSA 1978] and shall receive no other compensation, perquisite or allowance. No member shall be interested, directly or indirectly, in any contract relating to the construction, equipment or maintenance of the court of appeals building, and any contract made in violation of this sentence is void.

History: Laws 2007, ch. 147, 1.



Section 34-3A-2 - Court of appeals building commission; organization.

34-3A-2. Court of appeals building commission; organization.

The court of appeals building commission shall elect from its membership a chair, a vice chair and a secretary. The chair shall preside at all meetings of the commission and shall sign on behalf of the commission all contracts and necessary papers authorized by the commission. In the absence of the chair, the vice chair shall exercise the chair's duties. The secretary shall keep complete records of all commission business and shall approve all vouchers submitted to the department of finance and administration for the expenditure of funds available to the commission. Three members of the commission constitute a quorum for the transaction of business, and all actions of the commission shall be by a majority vote of members present.

History: Laws 2007, ch. 147, 2.



Section 34-3A-3 - Court of appeals building commission; duties.

34-3A-3. Court of appeals building commission; duties.

A. The court of appeals building commission has care, custody and control of the court of appeals building and its grounds, along with all court of appeals equipment, furniture and fixtures housed in the building. The court of appeals shall report and record all these assets as required by state audit rules.

B. With respect to the property under the care, custody and control of the court of appeals pursuant to Subsection A of this section, the court of appeals building commission shall:

(1) provide for the design, construction, maintenance, repair, cleaning, heating, cooling and lighting of that property; and

(2) subject to legislative appropriation, hire employees as necessary and fix their compensation and terms of employment; provided that no compensation shall be paid to a person who is compensated by another agency of the state.

History: Laws 2007, ch. 147, 3.






Article 4 - Court Reports

Section 34-4-1 - Recompiled.

34-4-1. Recompiled.



Section 34-4-2 - Sale of court reports.

34-4-2. Sale of court reports.

A. The New Mexico compilation commission shall:

(1) receive all opinions of the supreme court and court of appeals;

(2) cause them to be published in bound volumes to be known as the New Mexico reports; and

(3) sell them to officers and agencies of the state and other individuals and entities at a price fixed by the secretary of the New Mexico compilation commission except for those volumes distributed free as provided by law. The price fixed by the secretary for volumes of the New Mexico reports shall not be less than the replacement cost of the volumes plus a markup of not less than twenty-five percent nor more than fifty percent of replacement costs.

B. All money received from the sales of the New Mexico reports shall be paid to the state treasurer for credit to the New Mexico compilation fund, no part of which shall revert at the end of any fiscal year.

C. The secretary of the New Mexico compilation commission may distribute without charge copies of the supreme court and court of appeals reports to officers and agencies of the federal government and other states, districts, territories or possessions of the United States, in exchange for similar materials needed by the supreme court law library.

D. Copies of the court reports supplied to officers and agencies of New Mexico remain the property of the state and shall be delivered to their successors.

History: 1953 Comp., 10-1-14, enacted by Laws 1966, ch. 28, 28; 1978, ch. 130, 3; 1982, ch. 7, 4.



Section 34-4-3 - Copies of reports of state officers, biennial budget and session laws transmitted to congressional library.

34-4-3. [Copies of reports of state officers, biennial budget and session laws transmitted to congressional library.]

The officer or employee of this state having charge of the publication of the public documents hereinafter mentioned shall transmit the same to the librarian of congress for the use of members of congress from New Mexico and others interested, if and when printed, as follows: 2 [two] copies each of the biennial budget, of the reports and official opinions of the attorney general of the state, and of all separate compilations of laws issued by state officers; 1 [one] copy each of the legislative journals and other documents published by order of the state legislature or either house thereof and of all reports, bulletins, circulars, pamphlets, maps, charts and other official publications of any executive department, office, commission, bureau, board or state institution now existing or hereafter authorized by law.

History: Laws 1937, ch. 171, 2; 1941 Comp., 12-115; 1953 Comp., 10-1-15.






Article 5 - Court of Appeals

Section 34-5-1 - Court of appeals; judges; election for staggered terms.

34-5-1. Court of appeals; judges; election for staggered terms.

The "court of appeals" of New Mexico consists of ten judges who are nominated and elected in the same manner as justices of the supreme court. No judge of the court of appeals shall be nominated or elected to any other than a judicial office in this state.

History: 1953 Comp., 16-7-1, enacted by Laws 1966, ch. 28, 1; 1972, ch. 32, 1; 1978, ch. 25, 1; 1990, ch. 35, 1.



Section 34-5-2 - Court of appeals; chief judge.

34-5-2. Court of appeals; chief judge.

At their first meeting in each odd-numbered year, the judges of the court of appeals shall, by majority vote, designate one of their number to serve as chief judge for a term of two years. In the absence of the chief judge, the senior judge present at the seat of government shall exercise the powers of the chief judge. Seniority shall be determined by the length of present continuous service on the court. In the event of a vacancy in the office of chief judge, the judges shall, by majority vote, designate one of their number to serve for the remainder of the term.

History: 1953 Comp., 16-7-2, enacted by Laws 1966, ch. 28, 2.



Section 34-5-4 - Court of appeals; vacancy in membership.

34-5-4. Court of appeals; vacancy in membership.

If a vacancy in the membership of the court of appeals other than by expiration of a term shall occur, the governor shall fill the vacancy by appointment of a qualified person to serve until December 31 following the next general election, or for the remainder of the unexpired term, whichever is the longer period.

History: 1953 Comp., 16-7-4, enacted by Laws 1966, ch. 28, 4; 1973, ch. 136, 1.



Section 34-5-5 - Court of appeals; personnel.

34-5-5. Court of appeals; personnel.

A. The court of appeals shall employ a clerk and other necessary employees to serve at the pleasure of the court. Employees shall receive compensation established by the court, subject to legislative appropriations.

B. Before entering the duties of his office, the clerk shall take the oath prescribed by the constitution for state officers and file with the secretary of state a corporate surety bond in the amount of five thousand dollars ($5,000). The bond shall be approved in writing on its face by the chief judge of the court of appeals and conditioned upon the clerk's faithful performance of the duties of his office and payment of all money received as clerk to the person entitled to receive it.

C. Subject to legislative appropriations, each judge of the court of appeals may select a law clerk who is a graduate of a law school which meets the standards of accreditation of the American Bar Association. Each law clerk shall serve at the pleasure of the judge who selected him.

D. Personnel of the court of appeals, including law clerks and other employees, shall:

(1) perform duties as provided by rule of the court of appeals;

(2) not engage in the private practice of law; and

(3) not receive any additional salaries on account of services rendered the state.

History: 1953 Comp., 16-7-5, enacted by laws 1966, ch. 28, 5.



Section 34-5-6 - Court of appeals; fees and costs.

34-5-6. Court of appeals; fees and costs.

A. The clerk of the court of appeals shall collect the following fees:

docket fee, twenty-five dollars ($25.00) of which shall be deposited in

the court automation fund and one hundred dollars ($100)

of which shall be deposited in the court facilities fund ...............................

$125.00

docket fee for cases in which a motion to docket and dismiss the

appeal is filed for failure to file a docketing statement, ten dollars ($10.00)

of which shall be deposited in the court automation fund and ten dollars

($10.00) of which shall be deposited in the court facilities fund ...............

20.00

single copy of records, per typewritten folio .......................................................

.10

each additional copy of records ordered at same time, per typewritten folio ..

.05

copies of records reproduced by photographic process, per page ....................

.10

comparing copies of records tendered to him, per folio ...................................

.05

each certificate ..................................................................................................

1.00.

B. No fees or costs shall be required in proceedings in forma pauperis, from state officers acting in their official capacity or in any other case where a statutory exemption exists.

C. Except as otherwise specifically provided by law, the clerk of the court of appeals shall pay all fees and costs to the state treasurer for credit to the state general fund.

History: 1953 Comp., 16-7-6, enacted by Laws 1966, ch. 28, 6; 1992, ch. 111, 19; 1996, ch. 41, 2; 1998 (1st S.S.), ch. 6, 2; 2003, ch. 38, 2.



Section 34-5-7 - Court of appeals; terms of court; location.

34-5-7. Court of appeals; terms of court; location.

The court of appeals shall hold one term each year beginning on the second Tuesday of January, and it shall always be in session. The headquarters of the court and the clerk's office shall be located at the seat of government. The court may convene at any location in the state.

History: 1953 Comp., 16-7-7, enacted by Laws 1966, ch. 28, 7.



Section 34-5-8 - Court of appeals; appellate jurisdiction.

34-5-8. Court of appeals; appellate jurisdiction.

A. The appellate jurisdiction of the court of appeals is coextensive with the state, and the court has jurisdiction to review on appeal:

(1) any civil action not specifically reserved to the jurisdiction of the supreme court by the constitution or by law;

(2) all actions under the Workmen's Compensation Act [Workers' Compensation Act], the New Mexico Occupational Disease Disablement Law [52-3-1 NMSA 1978], the Subsequent Injury Act and the federal Employers' Liability Act[s];

(3) criminal actions, except those in which a judgment of the district court imposes a sentence of death or life imprisonment;

(4) postconviction remedy proceedings, except where the sentence involved is death or life imprisonment;

(5) actions for violation of municipal or county ordinances where a fine or imprisonment is imposed;

(6) decisions of administrative agencies of the state; and

(7) decisions in any other action as may be provided by law.

B. The supreme court may provide for the transfer of any action or decision enumerated in this section from the court of appeals to the supreme court in addition to the transfers provided for in Section 34-5-10 and Subsection C of Section 34-5-14 NMSA 1978.

History: 1953 Comp., 16-7-8, enacted by Laws 1966, ch. 28, 8; 1967, ch. 24, 1; 1983, ch. 333, 1.



Section 34-5-9 - Court of appeals; procedure for appeals from district court.

34-5-9. Court of appeals; procedure for appeals from district court.

Unless otherwise provided by rule of procedure, appeals to the court of appeals shall be taken from the district court in the manner prescribed for appeals to the supreme court.

History: 1953 Comp., 16-7-9, enacted by Laws 1966, ch. 28, 9.



Section 34-5-10 - Transfer of cases on appeal.

34-5-10. Transfer of cases on appeal.

No matter on appeal in the supreme court or the court of appeals shall be dismissed for the reason that it should have been docketed in the other court, but it shall be transferred by the court in which it is filed to the proper court. Any transfer under this section is a final determination of jurisdiction. Whenever either court determines it has jurisdiction in a case filed in that court and proceeds to decide the matter, that determination of jurisdiction is final. No additional fees or costs shall be charged when a case is transferred to another court under this section.

History: 1953 Comp., 16-7-10, enacted by Laws 1966, ch. 28, 10.



Section 34-5-11 - Court of appeals; quorum; decisions; rehearings.

34-5-11. Court of appeals; quorum; decisions; rehearings.

Three judges of the court of appeals constitute a quorum for the transaction of business, but not more than three judges shall sit in any matter on appeal. Decisions of the court shall be in writing with the grounds stated, and the result shall be concurred in by at least two judges. If any judge who participated in a hearing is unable for any reason to participate in a rehearing, or consideration of a motion for rehearing, of any matter, any other judge or acting judge of the court of appeals may participate in consideration of the motion or the case on rehearing.

History: 1953 Comp., 16-7-11, enacted by Laws 1966, ch. 28, 11.



Section 34-5-12 - Court of appeals; seal.

34-5-12. Court of appeals; seal.

The court of appeals may adopt a design for the seal of the court. Upon adoption, the clerk of the court shall file a facsimile and description of the design in the office of the secretary of state.

History: 1953 Comp., 16-7-12, enacted by Laws 1966, ch. 28, 12.



Section 34-5-13 - Court of appeals; publishing opinions.

34-5-13. Court of appeals; publishing opinions.

The judges of the court of appeals shall meet from time to time, select from opinions of the court of appeals and designate to the clerk of the court of appeals those which should be officially reported and published. The judges shall also supervise, amend and correct all syllabi or headnotes prefixed to the published opinions.

History: 1953 Comp., 16-7-13, enacted by Laws 1966, ch. 28, 13.



Section 34-5-14 - Supreme court; appellate jurisdiction; review by certiorari to court of appeals; certification of cases to supreme court.

34-5-14. Supreme court; appellate jurisdiction; review by certiorari to court of appeals; certification of cases to supreme court.

A. The appellate jurisdiction of the supreme court is coextensive with the state and extends to all cases where appellate jurisdiction is not specifically vested by law in the court of appeals.

B. In addition to its original appellate jurisdiction, the supreme court has jurisdiction to review by writ of certiorari to the court of appeals any civil or criminal matter in which the decision of the court of appeals:

(1) is in conflict with a decision of the supreme court;

(2) is in conflict with a decision of the court of appeals;

(3) involves a significant question of law under the constitution of New Mexico or the United States; or

(4) involves an issue of substantial public interest that should be determined by the supreme court.

Application to the supreme court for writ of certiorari to the court of appeals shall be filed with the clerk of the supreme court within twenty days after final action by the court of appeals. A copy of the application shall be filed by the clerk of the supreme court with the clerk of the court of appeals and the clerk of the court of appeals shall forthwith transmit the record in the case to the clerk of the supreme court. Upon filing of the application, the judgment and mandate of the court of appeals shall be stayed pending final action of the supreme court. No further briefs or oral argument in support of an application for writ of certiorari shall be filed or had in the supreme court unless so directed by the supreme court. If an application has not been acted upon within thirty days, it shall be deemed denied.

C. The supreme court has appellate jurisdiction in matters appealed to the court of appeals, but undecided by that court, if the court of appeals certifies to the supreme court that the matter involves:

(1) a significant question of law under the constitution of New Mexico or the United States; or

(2) an issue of substantial public interest that should be determined by the supreme court.

Any certification by the court of appeals under this subsection is a final determination of appellate jurisdiction.

D. The jurisdiction of the supreme court over the decisions of the court of appeals and over actions certified to it by the court of appeals is in addition to the jurisdiction of the supreme court in the issuance and determination of original writs directed to the court of appeals.

History: 1953 Comp., 16-7-14, enacted by Laws 1966, ch. 28, 14; 1972, ch. 71, 1.



Section 34-5-15 - Court of appeals; electronic services fee.

34-5-15. Court of appeals; electronic services fee.

The clerk of the court of appeals may charge and collect from persons who use electronic services an electronic services fee in an amount established by supreme court rule. Proceeds from the electronic services fee shall be remitted to the administrative office of the courts for deposit in the electronic services fund.

History: Laws 2009, ch. 112, 3.






Article 6 - District Courts

Section 34-6-1 - Judicial districts.

34-6-1. Judicial districts.

The state shall be divided into judicial districts as follows:

A. first judicial district, the counties of Santa Fe, Rio Arriba and Los Alamos;

B. second judicial district, the county of Bernalillo;

C. third judicial district, the county of Dona Ana;

D. fourth judicial district, the counties of Guadalupe, San Miguel and Mora;

E. fifth judicial district, the counties of Eddy, Chaves and Lea;

F. sixth judicial district, the counties of Grant, Luna and Hidalgo;

G. seventh judicial district, the counties of Socorro, Torrance, Sierra and Catron;

H. eighth judicial district, the counties of Taos, Colfax and Union;

I. ninth judicial district, the counties of Curry and Roosevelt;

J. tenth judicial district, the counties of Quay, DeBaca and Harding;

K. eleventh judicial district, the counties of McKinley and San Juan;

L. twelfth judicial district, the counties of Otero and Lincoln; and

M. thirteenth judicial district, the counties of Cibola, Sandoval and Valencia.

History: Laws 1941, ch. 75, 1; 1941 Comp., 16-301; Laws 1951, ch. 177, 1 (1); 1953 Comp., 16-3-1; Laws 1961, ch. 188, 1; 1971, ch. 52, 1; 1992, ch. 70, 1.



Section 34-6-2 - District court terms.

34-6-2. District court terms.

The district court shall always be in session. At least two regular terms for each county within a judicial district shall be established by court rule. When for any reason a district judge is preventing from attending a regular term of the district court on the first day, he may, at any time during that term, enter an order fixing another return day for all process, bonds and recognizances returnable at that term. The order fixing the return day shall be filed with the district court clerk, who shall post a copy at the courthouse for at least ten days before the return day. Juries shall be empaneled, cases shall be set and tried and all other business of the district court shall be conducted in any county at any time as directed by the district judge.

History: 1953 Comp., 16-3-2, enacted by Laws 1968, ch. 69, 5.



Section 34-6-4 - Judges; first judicial district.

34-6-4. Judges; first judicial district.

There shall be nine district judges in the first judicial district.

History: 1953 Comp., 16-3-3.1, enacted by Laws 1968, ch. 69, 7; 1969, ch. 229, 1; 1976 (S.S.), ch. 39, 1; 1980, ch. 141, 1; 1981, ch. 330, 1; 1987, ch. 148, 1; 1997, ch. 180, 1; 2010, ch. 3, 1; 2014, ch. 73, 1.



Section 34-6-5 - Judges; second judicial district.

34-6-5. Judges; second judicial district.

There shall be twenty-seven district judges in the second judicial district.

History: 1953 Comp., 16-3-3.2, enacted by Laws 1968, ch. 69, 8; 1969, ch. 228, 1; 1973, ch. 301, 1; 1977, ch. 310, 1; 1978, ch. 23, 1; 1980, ch. 143, 1; 1984, ch. 111, 1; 1993, ch. 256, 1; 1995, ch. 66, 1; 1997, ch. 180, 2; 2005, ch. 284, 1; 2007, ch. 140, 1; 2014, ch. 73, 2.



Section 34-6-6 - Judges; third judicial district.

34-6-6. Judges; third judicial district.

There shall be eight district judges in the third judicial district.

History: 1953 Comp., 16-3-3.3, enacted by Laws 1968, ch. 69, 9; 1981, ch. 329, 1; 1984, ch. 111, 2; 1992, ch. 72, 1; 1995, ch. 178, 1; 2003, ch. 348, 1; 2006, ch. 99, 1.



Section 34-6-7 - Judges; fourth judicial district.

34-6-7. Judges; fourth judicial district.

There shall be three district judges in the fourth judicial district.

History: 1953 Comp., 16-3-3.4, enacted by Laws 1968, ch. 69, 10; 1978, ch. 24, 1; 2007, ch. 140, 2.



Section 34-6-8 - Judges; fifth judicial district.

34-6-8. Judges; fifth judicial district.

There shall be eleven district judges in the fifth judicial district.

History: 1953 Comp., 16-3-3.5, enacted by Laws 1968, ch. 69, 11; 1973, ch. 301, 2; 1976, ch. 52, 1; 1979, ch. 208, 1; 1984, ch. 111, 3; 1994, ch. 65, 1; 1994, ch. 77, 1; 2006, ch. 99, 2; 2014, ch. 73, 3.



Section 34-6-9 - Judges; sixth judicial district.

34-6-9. Judges; sixth judicial district.

There shall be four district judges in the sixth judicial district. The judge of division 1 shall reside and maintain the judge's principal office in Grant county. The judge of division 4 shall reside and maintain the judge's principal office in Luna county.

History: 1953 Comp., 16-3-3.6, enacted by Laws 1968, ch. 69, 12; 1974, ch. 77, 1; 1983, ch. 129, 1; 2003, ch. 348, 2; 2007, ch. 140, 3.



Section 34-6-10 - Judges; seventh judicial district.

34-6-10. Judges; seventh judicial district.

There shall be three district judges in the seventh judicial district.

History: 1953 Comp., 16-3-3.7, enacted by Laws 1968, ch. 69, 13; 1977, ch. 132, 1; 1995, ch. 178, 2.



Section 34-6-11 - Judges; eighth judicial district.

34-6-11. Judges; eighth judicial district.

There shall be three district judges in the eighth judicial district. At least one of the judges shall maintain the judge's principal office in Colfax or Union county and at least one of the judges shall maintain the judge's principal office in Taos county.

History: 1953 Comp., 16-3-3.8, enacted by Laws 1968, ch. 69, 14; 1978, ch. 23, 2; 1996, ch. 23, 1; 2011, ch. 41, 1.



Section 34-6-12 - Judges; ninth judicial district.

34-6-12. Judges; ninth judicial district.

There shall be five district judges in the ninth judicial district. At least one of the district judges shall be designated to maintain a principal office in Roosevelt county. As used in this section, "maintain a principal office" means holding court or being available to hold court no less than one hundred forty days during each calendar year.

History: 1953 Comp., 16-3-3.9, enacted by Laws 1968, ch. 69, 15; 1974, ch. 77, 2; 1984, ch. 111, 4; 1985, ch. 138, 1; 2005, ch. 284, 2; 2006, ch. 99, 3; 2011, ch. 20, 1.



Section 34-6-13 - Judges; tenth judicial district.

34-6-13. Judges; tenth judicial district.

There shall be one district judge in the tenth judicial district.

History: 1953 Comp., 16-3-3.10, enacted by Laws 1968, ch. 69, 16.



Section 34-6-14 - Judges; eleventh judicial district.

34-6-14. Judges; eleventh judicial district.

There shall be eight district judges in the eleventh judicial district. The judges of divisions one, three, four, six and eight shall reside and maintain their principal offices in San Juan county. The judges of divisions two, five and seven shall reside and maintain their principal offices in McKinley county.

History: 1953 Comp., 16-3-3.11, enacted by Laws 1968, ch. 69, 17; 1974, ch. 77, 3; 1984, ch. 111, 5; 1995, ch. 178, 3; 1995, ch. 179, 1; 2006, ch. 99, 4.



Section 34-6-15 - Judges; twelfth judicial district.

34-6-15. Judges; twelfth judicial district.

There shall be four district judges in the twelfth judicial district. The judge of division three shall reside and maintain his principal office in Lincoln county.

History: 1953 Comp., 16-3-3.12, enacted by Laws 1971, ch. 52, 2; 1974, ch. 77, 4; 1984, ch. 111, 6; 1993, ch. 274, 1.



Section 34-6-16 - Judges; thirteenth judicial district.

34-6-16. Judges; thirteenth judicial district.

There shall be eight district judges in the thirteenth judicial district. The judges of divisions one, three and six shall reside and maintain their principal offices in Valencia county. The judges of divisions two, five, seven and eight shall reside and maintain their principal offices in Sandoval county. The judge of division four shall reside and maintain the judge's principal offices in Cibola county.

History: 1953 Comp., 16-3-3.13, enacted by Laws 1971, ch. 52, 3; 1974, ch. 77, 5; 1979, ch. 302, 1; 1985, ch. 212, 1; 1992, ch. 70, 2; 2003, ch. 254, 1; 2006, ch. 99, 5; 2014, ch. 73, 4.



Section 34-6-17 - Judges; principal offices.

34-6-17. Judges; principal offices.

The principal office of each district judge shall be at the county seat of a county within the judicial district as provided by rule of the district court. When the convenience of the public can be better served by establishment of an additional office within the county, this may be provided by rule of the district court.

History: 1953 Comp., 16-3-4, enacted by Laws 1968, ch. 69, 18.



Section 34-6-18 - Judges; multiple-judge districts; divisions; presiding judges.

34-6-18. Judges; multiple-judge districts; divisions; presiding judges.

In judicial districts having more than one district judge:

A. the separate judicial positions shall be designated by divisions numbered consecutively from one through the total number of judges authorized for the district. Any additional judge authorized within a judicial district shall be designated as judge of the next consecutive division. In all appointments, nominations and elections of district judges, the particular judicial offices shall be identified by the division number;

B. there shall be no separation of the work of the district court clerk's office except for identification of each district judge by division. All judges of a judicial district have equal judicial authority, rank and precedence; and

C. unless otherwise designated by rule of the district court, the judge of division one shall be the presiding judge of the district.

History: 1953 Comp., 16-3-5, enacted by Laws 1968, ch. 69, 19.



Section 34-6-19 - Personnel; designation.

34-6-19. Personnel; designation.

The district court shall appoint a district court clerk for each county of the judicial district. One person may be named as the clerk for more than one county. Deputy clerks and other personnel, including interpreters, bailiffs and secretaries as required, may be employed. The duties and place of employment shall be designated by the court.

History: 1953 Comp., 16-3-6, enacted by Laws 1968, ch. 69, 20.



Section 34-6-20 - Personnel; official court reporters; secretaries.

34-6-20. Personnel; official court reporters; secretaries.

A. Each district judge shall select an official court reporter to record the proceedings of his court as required. All notes, records and evidence taken by the reporter shall be deposited with the district court clerk of the county in which the proceeding is docketed.

B. Each full-time official court reporter of the district court shall receive a salary fixed by the district court, exclusive of transcript fees, for court reporting, secretarial and other duties performed for the district court. Official court reporters employed on a part-time basis by the district court may be paid at a rate fixed by the district court not to exceed standard rates for such service in the area for all services required of them, exclusive of transcript fees.

C. Official court reporters shall, upon request, furnish typewritten transcripts of testimony and proceedings recorded by them in any cause at a maximum charge of one dollar sixty-five cents ($1.65) a page for an original with three copies. A page of transcription consists of not less than twenty-five typewritten lines on a good grade of paper, eight and one-half inches by thirteen inches in size, prepared for binding at the top and having margins of not more than one and three-fourths inches at the left and one-half inch at the right. Type shall be pica size with ten letters to the inch. The supreme court may provide by rule for decreases in the maximum charge when transcripts are not furnished within time limits prescribed by the supreme court. In any matter in which the district court has granted free process to the party requesting a transcript, payment of the charges shall be made from funds appropriated to the district court.

History: 1953 Comp., 16-3-7, enacted by Laws 1968, ch. 69, 21; 1969, ch. 45, 1.



Section 34-6-21 - Personnel; state employees.

34-6-21. Personnel; state employees.

The district courts are agencies of the judicial department of the state government. Personnel of the district court are subject to all laws and regulations applicable to state offices and agencies and state officers and employees except where otherwise specially provided by law.

History: 1953 Comp., 16-3-8, enacted by Laws 1968, ch. 69, 22.



Section 34-6-22 - Personnel; oaths and bonds.

34-6-22. Personnel; oaths and bonds.

Before entering upon their duties, all district court personnel who receive or disburse money or have custody of property shall take the oath prescribed by the constitution for state officers and file with the secretary of state a corporate surety bond in an amount fixed by the director of the administrative office of the courts. Each bond shall be approved in writing on its face by the director of the administrative office of the courts and conditions upon faithful performance of duties and payment of all money received to the person entitled to receive it. In lieu of individual bond coverage, the director of the administrative office of the courts may prescribe schedule or blanket bond coverage in any judicial district. Bond premiums shall be paid from funds appropriated to the district courts.

History: 1953 Comp., 16-3-9, enacted by Laws 1968, ch. 69, 23.



Section 34-6-23 - Personnel; travel expenses.

34-6-23. Personnel; travel expenses.

District judges and district court employees shall be allowed per diem and shall be reimbursed for their necessary travel expenses incurred while absent from their principal offices upon official business, at the same rates and under the same conditions as prescribe by law or regulation of the state board of finance for other employees of the state. These expenses shall be paid from the funds of the district court of the judicial district for which the business is transacted.

History: 1953 Comp., 16-3-10, enacted by Laws 1968, ch. 69, 24.



Section 34-6-24 - Operation; location of court; facilities.

34-6-24. Operation; location of court; facilities.

In each county, the district court shall be held at the county seat. Each board of county commissioners shall provide adequate quarters for the operation of the district court, including juvenile probation services, and provide necessary utilities and maintenance service for the operation and upkeep of district court facilities. From the funds of each judicial district, furniture, equipment, books and supplies shall be provided for the operation of each district court within the judicial district.

History: 1953 Comp., 16-3-11, enacted by Laws 1968, ch. 69, 25; 1988, ch. 101, 45.



Section 34-6-25 - Operation; seal.

34-6-25. Operation; seal.

The district court of each county shall have a seal with the name of the court on the margin. The seal shall be kept by the district court clerk and used to authenticate documents from his office.

History: 1953 Comp., 16-3-12, enacted by Laws 1968, ch. 69, 26.



Section 34-6-26 - Operation; record; authentication.

34-6-26. Operation; record; authentication.

The district court of each county shall keep a record containing orders entered by the court. Orders made orally by the court shall be entered upon the record by the district court clerk. The district judge shall review and sign the record following each term of the court, but if, for any cause, the district judge fails to sign the record, the district court clerk may certify the record as authentic.

History: 1953 Comp., 16-3-13, enacted by Laws 1968, ch. 69, 27.



Section 34-6-27 - Operation; process.

34-6-27. Operation; process.

A. Process of the district courts in each judicial district shall be under witness of the district judge. Unless otherwise provided by rule of the district court in judicial districts having more than one district judge, process shall be under witness of the presiding judge.

B. The district court may grant free process to any party in any civil or criminal action or special statutory proceeding upon a proper showing of indigency.

History: 1953 Comp., 16-3-14, enacted by Laws 1968, ch. 69, 28.



Section 34-6-28 - Operation; rules.

34-6-28. Operation; rules.

The district judge of each judicial district may adopt rules governing the administration of each district court. In judicial districts having more than one district judge, the power to adopt rules shall be exercised jointly by all judges of the district, with the decision of a majority of the judges of the district required for adoption of any rule. Rules adopted under this section shall not conflict with any statute, rule of the supreme court or regulation of the administrative office of the courts.

History: 1953 Comp., 16-3-15, enacted by Laws 1968, ch. 69, 29.



Section 34-6-29 - Operation; filing and service.

34-6-29. Operation; filing and service.

The parties are responsible for the filing and service of papers in the district court except in those instances where leave to file is required.

History: 1953 Comp., 16-3-16, enacted by Laws 1968, ch. 69, 30.



Section 34-6-30 - Operation; notation of filing.

34-6-30. Operation; notation of filing.

When any paper is filed in his office, the district court clerk shall immediately enter on the first page his notation of filing containing the date and time of filing and the court in which filed.

History: 1953 Comp., 16-3-17, enacted by Laws 1968, ch. 69, 31.



Section 34-6-31 - Operation; nunc pro tunc entries.

34-6-31. Operation; nunc pro tunc entries.

Whenever determined to be in the interest of justice, the district court may order any matter to be performed nunc pro tunc.

History: 1953 Comp., 16-3-18, enacted by Laws 1968, ch. 69, 32.



Section 34-6-32 - Operation; return of filed papers.

34-6-32. Operation; return of filed papers.

Whenever any original documents are filed with the district court or introduced into evidence, upon application by the party filing or offering the same and upon approval of the court, the original document may be returned and a clearly legible copy substituted therefor. Similarly, objects in evidence of a nondocumentary nature may be withdrawn and photographs adequately illustrating the object or an adequate written description of the object may be substituted.

History: 1953 Comp., 16-3-19, enacted by Laws 1968, ch. 69, 33.



Section 34-6-33 - Operation; dockets and records.

34-6-33. Operation; dockets and records.

A. The district court clerk shall keep for each county in indexed volumes:

(1) a civil docket;

(2) a criminal docket;

(3) an incapacitated person docket;

(4) an adoption docket;

(5) a probate docket;

(6) a children's docket;

(7) a judgment docket; and

(8) a record of the proceedings of the court.

In counties where the amount of business makes it desirable, separate criminal and civil records may be kept.

B. The dockets shall show in convenient form for each case:

(1) the names of the parties;

(2) the names of their attorneys;

(3) the nature of the case;

(4) the filing of each paper;

(5) a brief statement of every return, motion, rule, order, judgment or other proceeding, with reference to pages of the record where each entry can be found; and

(6) the costs taxes and all costs and fees received.

History: 1953 Comp., 16-3-20, enacted by Laws 1968, ch. 69, 34; 1972, ch. 97, 47; 1975, ch. 257, 8-101.



Section 34-6-34 - Finance; statutory construction.

34-6-34. Finance; statutory construction.

Whenever the term "court fund" or "county court fund" may be used in the laws, it shall be construed to refer to the appropriation to the district court of the proper judicial district.

History: 1953 Comp., 16-3-22, enacted by Laws 1968, ch. 69, 36.



Section 34-6-35 - Finance; payment of expenses.

34-6-35. Finance; payment of expenses.

A. All money for the operation and maintenance of the district courts, including the children's and family court divisions, shall be paid by the state treasurer upon warrants of the secretary of finance and administration, supported by vouchers of the district judges and in accordance with budgets approved by the administrative office of the courts and the state budget division of the department of finance and administration. In judicial districts having more than one district judge, vouchers shall be approved by the presiding judge of the district or his authorized representative.

B. The district judge may authorize the establishment of a checking account, designated as the "District court special operations account," in a federally insured bank. In accordance with budgeting requirements, warrants of the secretary of finance and administration may be deposited to the district court special operations account, and checks on the account may be written by the district judge or his authorized representative for payment of:

(1) jury fees and expenses;

(2) witness fees and expenses; and

(3) petty cash expenses.

History: 1953 Comp., 16-3-23, enacted by Laws 1968, ch. 69, 37; 1972, ch. 97, 48; 1977, ch. 247, 146.



Section 34-6-36 - Finance; disposition of litigant money; court clerk trust account.

34-6-36. Finance; disposition of litigant money; court clerk trust account.

Each district court clerk shall open a trust fund checking account, designated as the "court clerk trust account," in a bank which is a member of the federal deposit insurance corporation. Not later than two working days after receipt, the district court clerk shall deposit to this account all money which belongs to a litigant and all money which might be refunded to a litigant. Whenever the district court, by written order filed with the clerk, authorizes payment of money to a litigant from the court clerk trust account, the district court clerk shall issue his check on the account in accordance with the order. As prescribed by regulation of the director of the administrative office of the courts, money in the court clerk trust account may be invested by the district court clerk in obligations of the United States or in federally insured bank or savings and loan association savings accounts.

History: 1953 Comp., 16-3-24, enacted by Laws 1968, ch. 69, 38.



Section 34-6-37 - Finance; disposition of court income; state treasurer account.

34-6-37. Finance; disposition of court income; state treasurer account.

Each district court clerk shall open an account in a bank which is a member of the federal deposit insurance corporation. The account shall be in the name of the state treasurer of New Mexico, and withdrawals may be made only by the state treasurer. All fines, fees, costs and other money received by the clerk, except money designated by law for deposit in the court clerk trust account, shall be deposited to this account not later than two working days after receipt by the clerk. Deposit slips shall be prepared by the clerk to clearly distinguish between fines and forfeitures which the state treasurer will credit to the current school fund of the state, money designated by law for credit to other specific funds in the state treasury, and all other money. Duplicate deposit slips and all bank statements shall be forwarded immediately to the state treasurer by the clerk. No collateral securities shall be required of the bank for this account, but the state treasurer shall make withdrawals from each account at least quarterly, and, in any event, so that the balance remaining in any account never exceeds fifteen thousand dollars ($15,000). Money withdrawn shall be credited to the proper account in the state treasury, and any money not otherwise designated by law shall be credited to the state general fund.

History: 1953 Comp., 16-3-25, enacted by Laws 1968, ch. 69, 39.



Section 34-6-38 - Finance; disposition of unclaimed money.

34-6-38. Finance; disposition of unclaimed money.

When money is held in the court clerk trust account and the person entitled to it does not make claim within six years from the date when it became payable, the money is presumed abandoned and shall be disposed of in the manner provided in the Uniform Disposition of Unclaimed Property Act [Unclaimed Property Act (1995) (7-8A-30 NMSA 1978)].

History: 1953 Comp., 16-3-26, enacted by Laws 1968, ch. 69, 40.



Section 34-6-39 - Finance; improper disposition of money; penalty.

34-6-39. Finance; improper disposition of money; penalty.

Any person who violates any provision of Sections 34-6-36 through 34-6-38 NMSA 1978, is guilty of a fourth degree felony.

History: 1953 Comp., 16-3-27, enacted by Laws 1968, ch. 69, 41.



Section 34-6-40 - Finance; fees.

34-6-40. Finance; fees.

A. Except as provided in Subsection B of this section, district court clerks shall collect in civil matters docketing any cause, whether original or reopened or by appeal or transfer from any inferior court, a fee of one hundred seventeen dollars ($117), twenty dollars ($20.00) of which shall be deposited in the court automation fund and twenty-five dollars ($25.00) of which shall be deposited in the civil legal services fund.

B. In those matters where the fee provided for in Section 40-12-6 NMSA 1978 is collected, district court clerks shall collect a fee of one hundred seven dollars ($107), ten dollars ($10.00) of which shall be deposited in the court automation fund and twenty-five dollars ($25.00) of which shall be deposited in the civil legal services fund.

C. No fees or costs shall be taxed against the state, its political subdivisions or the nonprofit corporations authorized to be formed under the Educational Assistance Act [21-21A-1 NMSA 1978].

D. Except as otherwise specifically provided by law, docket fees shall be paid into the general fund.

History: 1953 Comp., 16-3-28, enacted by Laws 1968, ch. 69, 42; 1969, ch. 193, 3; 1980, ch. 137, 1; 1981, ch. 320, 1; 1982, ch. 7, 5; 1984, ch. 120, 6; 1987, ch. 123, 1; 1989, ch. 90, 1; 1992, ch. 111, 20; 1996, ch. 41, 3; 2001, ch. 277, 1; 2001, ch. 279, 1; 2009, ch. 245, 1.



Section 34-6-40.1 - Civil action by state; filing fee assessed as costs.

34-6-40.1. Civil action by state; filing fee assessed as costs.

In any civil action brought in the district court by the state, its political subdivisions or the nonprofit corporations authorized to be formed under the Educational Assistance Act [21-21A-1 NMSA 1978], when judgment or stipulation for payment is rendered in favor of the state, political subdivision or corporation, the filing fee exempt from being paid by the state, political subdivision or corporation pursuant to Section 34-6-40 NMSA 1978 shall be taxed as costs against the nonprevailing party and paid to the district court clerk from the first money paid by the nonprevailing party on the judgement or stipulation for payment.

History: Laws 1981, ch. 307, 1; 1989, ch. 90, 2.



Section 34-6-41 - Finance; jury refreshments, meals and rooms.

34-6-41. Finance; jury refreshments, meals and rooms.

A. The district court may provide suitable refreshments for prospective jurors summoned for jury service.

B. When district court juries are engaged in a trial, the court may provide suitable meals and necessary accommodations for them.

History: 1953 Comp., 16-3-29, enacted by Laws 1968, ch. 69, 43; 1989, ch. 116, 1.



Section 34-6-42 - Finance; federal functions.

34-6-42. Finance; federal functions.

District court clerks shall collect fees required by federal law for services in connection with naturalization, passport applications and other matters.

History: 1953 Comp., 16-3-30, enacted by Laws 1968, ch. 69, 44.



Section 34-6-43 - Finance; statutory fees exclusive.

34-6-43. Finance; statutory fees exclusive.

Services required to be performed by district court clerks are without charge when no fee is prescribed by law.

History: 1953 Comp., 16-3-31, enacted by Laws 1968, ch. 69, 45.



Section 34-6-44 - District court alternative dispute resolution fund; administration.

34-6-44. District court alternative dispute resolution fund; administration.

A judicial district that collects an alternative dispute resolution fee pursuant to Section 34-6-45 NMSA 1978 shall create an "alternative dispute resolution fund" of the judicial district. Money in the fund shall be used to defray the cost of operating alternative dispute resolution programs established by judicial district court rule approved by the supreme court, including but not limited to arbitration, mediation and settlement facilitation programs. No part of the fund shall revert at the end of any fiscal year.

History: Laws 1986, ch. 26, 1; 1989, ch. 324, 27; 1994, ch. 37, 1.



Section 34-6-45 - District courts; alternative dispute resolution; fee.

34-6-45. District courts; alternative dispute resolution; fee.

A. In addition to fees collected pursuant to, and subject to exceptions set forth in, Section 34-6-40 NMSA 1978 for docketing of civil cases in any judicial district that has established an alternative dispute resolution program, the district court clerk shall collect a fee of fifteen dollars ($15.00) on all new and reopened civil cases except domestic relations cases. The fee shall be deposited for credit to the district court alternative dispute resolution fund pursuant to the provisions of Section 34-6-44 NMSA 1978.

B. A judicial district may establish an alternative dispute resolution program by court rule approved by the supreme court. Parties shall pay the cost of the alternative dispute resolution program pursuant to a sliding fee scale approved by the supreme court. The sliding fee scale shall be based on ability to pay. The fee shall be paid to the district court to be credited to the fund.

History: Laws 1986, ch. 26, 2; 1990, ch. 56, 1; 1994, ch. 37, 2; 2017, ch. 39, 1.



Section 34-6-46 - District court; indigency standard; fee schedule; reimbursement.

34-6-46. District court; indigency standard; fee schedule; reimbursement.

A. The district court shall use a standard adopted by the public defender department to determine indigency of persons accused of crimes carrying a possible jail sentence.

B. The district court shall use a fee schedule adopted by the public defender department when appointing attorneys to represent defendants who are financially unable to obtain private counsel.

C. The district court shall order reimbursement from each person who has received or desires to receive legal representation or another benefit under the Public Defender Act [31-15-1 NMSA 1978] after a determination is made that he was not indigent according to the standard for indigency adopted by the public defender department.

D. Any amounts recovered pursuant to this section shall be paid to the state treasurer for credit to the general fund.

History: 1978 Comp., 34-6-46, enacted by Laws 1987, ch. 20, 3.



Section 34-6-47 - Drug court fees; fund created.

34-6-47. Drug court fees; fund created.

A. In addition to any other fees collected in the district court, a district court that has established an adult drug court may assess and collect from participants a "drug court fee" of fifty dollars ($50.00) a month. Program fee requirements may be satisfied by community service at the federal minimum wage.

B. Drug court fees shall be deposited in the "drug court fund" of a specific judicial district in the state treasury. The judicial district shall administer money in the fund to offset client service costs of the drug court program, consistent with standards approved by the supreme court. Money in the fund shall be expended on warrants of the secretary of finance and administration upon vouchers signed by the court administrator or his authorized representative. Balances in the fund shall not revert to the general fund at the end of a fiscal year.

History: Laws 2003, ch. 240, 1.



Section 34-6-48 - District court; electronic services fee.

34-6-48. District court; electronic services fee.

A district court may charge and collect from persons who use electronic services an electronic services fee in an amount established by supreme court rule. Proceeds from the electronic services fee shall be remitted to the administrative office of the courts for deposit in the electronic services fund.

History: Laws 2009, ch. 112, 4.






Article 7 - Probate Courts

Section 34-7-1 - Probate judge; authorized.

34-7-1. Probate judge; authorized.

There shall be a probate judge in each county of this state. The position of probate judge shall be deemed a part-time position.

History: Kearny Code, Courts and Judicial Powers, 19; C.L. 1865, ch. 21, 1; C.L. 1884, 407; C.L. 1897, 745; Code 1915, 1423; C.S. 1929, 34-401; 1941 Comp., 16-401; 1953 Comp., 16-4-1; Laws 1987, ch. 224, 1.



Section 34-7-2 - Probate judge and sheriff elected at each general election.

34-7-2. [Probate judge and sheriff elected at each general election.]

At each general election held in this state there shall be elected in each county a probate judge and a sheriff.

History: Laws 1851-1852, p. 198; C.L. 1865, ch. 63, 4; Code 1915, 1245; C.S. 1929, 33-4401; 1941 Comp., 16-402; 1953 Comp., 16-4-2.



Section 34-7-3 - Seal of probate court.

34-7-3. [Seal of probate court.]

The probate courts shall procure and keep a seal with such emblems and devices as the courts shall think proper.

History: Kearny Code, Records and Seals, 1; C.L. 1865, ch. 93, 1; C.L. 1884, 658; C.L. 1897, 1033; Code 1915, 1424; C.S. 1929, 34-402; 1941 Comp., 16-404; 1953 Comp., 16-4-4.



Section 34-7-4 - Place of holding court and keeping clerk's office.

34-7-4. [Place of holding court and keeping clerk's office.]

The probate judges of this state are strictly required to hold their courts in the county seats of their counties, and the probate clerks shall also have their offices in the said county seat of the county at all times.

History: Laws 1869-1870, ch. 51, 1; C.L. 1884, 415; C.L. 1897, 749; Code 1915, 1426; C.S. 1929, 34-404; 1941 Comp., 16-405; 1953 Comp., 16-4-5.



Section 34-7-5 - Failure to hold court or keep clerk's office at county seat; penalty.

34-7-5. [Failure to hold court or keep clerk's office at county seat; penalty.]

For every neglect on the part of any probate judge, or clerk of any probate court of the state, in the discharge of their duties as prescribed in the previous section [34-7-4 NMSA 1978], the one so failing, upon conviction thereof in the district court, shall be fined in a sum not exceeding five thousand dollars [($5,000)].

History: Laws 1869-1870, ch. 51, 2; 1882, ch. 82, 1; C.L. 1884, 16; C.L. 1897, 750; Code 1915, 1427; C.S. 1929, 34-405; 1941 Comp., 16-406; 1953 Comp., 16-4-6.



Section 34-7-6 - County must furnish office and supplies for judge.

34-7-6. [County must furnish office and supplies for judge.]

That the county commissioners of each county in this state shall provide a suitable office for the accommodation of the probate judge of the county, and shall furnish all stationery, and such other things as may be necessary for the prompt discharge of the duties of said judges.

History: Laws 1887, ch. 66, 3; C.L. 1897, 754; Code 1915, 1437; C.S. 1929, 34-418; 1941 Comp., 16-407; 1953 Comp., 16-4-7.



Section 34-7-7 - Custody of archives, documents and books.

34-7-7. [Custody of archives, documents and books.]

The archives of said offices shall be under the charge of the clerks of said probate courts, and said clerks are prohibited from taking from said offices any document or book pertaining to said offices beyond six miles from said offices.

History: Law 1865-1866, ch. 41, 2; C.L. 1884, 411; C.L. 1897, 747; Code 1915, 1425; C.S. 1929, 34-403; 1941 Comp., 16-408; 1953 Comp., 16-4-8.



Section 34-7-8 - Probate courts; hours of business; notice.

34-7-8. Probate courts; hours of business; notice.

The probate courts of the state shall be in session and open at such times as are needed for the transaction of any business matters which may properly come before the courts under the laws of the state and upon notice thereof given as required under the laws of the state.

History: Laws 1935, ch. 63, 1; 1941 Comp., 16-409; 1953 Comp., 16-4-9; Laws 1987, ch. 224, 2.



Section 34-7-9 - Probate judge interested or disqualified; transfer to district court.

34-7-9. [Probate judge interested or disqualified; transfer to district court.]

Whenever the probate judge shall, for any reason, be interested or disqualified from acting in any proceeding coming within the jurisdiction of the probate court, he shall upon his own motion or that of any interested party, forthwith enter an order transferring such proceeding to the district court having jurisdiction in that county and directing the probate clerk to deposit forthwith within the office of the clerk of said district court a certified copy of said order together with all original papers and records or certified copies of all original papers and records in the probate court relating to said proceeding.

History: Laws 1889, ch. 132, 1; C.L. 1897, 751; Code 1915, 1433; C.S. 1929, 34-414; Laws 1933, ch. 102, 1; 1941 Comp., 16-412; 1953 Comp., 16-4-12.



Section 34-7-10 - Proceedings in district court after transfer.

34-7-10. [Proceedings in district court after transfer.]

All proceedings thus transferred shall be docketed as other causes in the district court, which court shall thereupon exercise the same authority and take the same steps and proceedings as would have otherwise have [sic] been taken in the probate court.

History: Laws 1933, ch. 102, 2; 1941 Comp., 16-413; 1953 Comp., 16-4-13.



Section 34-7-11 - Probate judge absent or unable to attend to duties; powers of district judge.

34-7-11. [Probate judge absent or unable to attend to duties; powers of district judge.]

Whenever the probate judge shall be absent from the county wherein he was elected, or shall be incapacitated or unable to attend to his duties from any cause whatsoever, any district judge, of said county, or any other district judge designated to hold court in said county for him, may do any and all things that could otherwise be done by said probate judge, without the necessity of having the matters or proceedings transferred from the docket of the probate court to the docket of the district court. The fact of such absence or incapacity shall be recited in every order of the district judge entered in accordance with this act [section].

History: Laws 1933, ch. 101, 1; 1941 Comp., 16-414; Laws 1943, ch. 65, 1; 1953 Comp., 16-4-14.



Section 34-7-13 - Judges may issue process and make rules.

34-7-13. [Judges may issue process and make rules.]

That the judges of probate courts shall have full power and authority to issue whatever process may be necessary for the efficient discharge of their duties, and to make and publish rules and orders regulating the business and practice of their several courts, not inconsistent with the laws of this state.

History: Laws 1887, ch. 66, 1; C.L. 1897, 752; Code 1915, 1435; C.S. 1929, 34-416; 1941 Comp., 16-416; 1953 Comp., 16-4-16.



Section 34-7-14 - Fees of probate court clerks.

34-7-14. Fees of probate court clerks.

Clerks of the probate courts are entitled to receive the following docket fees in all matters:

A. for docketing each cause, to be paid by the party docketing the cause, thirty dollars ($30.00), which shall include all costs of the clerks in any cause in the court; and

B. a fee of fifteen cents ($.15) per folio in addition to the docket fee may be charged for any excess of twenty folios in cases where judgments or decrees or orders exceed twenty folios.

History: Laws 1923, ch. 29, 1; C.S. 1929, 34-406; Laws 1937, ch. 111, 1; 1941 Comp., 16-422; 1953 Comp., 16-4-22; Laws 1961, ch. 16, 1; 1975, ch. 257, 8-102; 1993, ch. 132, 1.



Section 34-7-15 - Additional fees of clerk.

34-7-15. [Additional fees of clerk.]

In addition to the fees provided for in Section 1 [34-7-14 NMSA 1978] hereof, clerks of probate courts may charge the following fees:

for making an itemized bill of costs in any case, when demanded, fifty cents [($.50)];

for making and certifying to transcript of judgment, one dollar [($1.00)];

for taking an acknowledgment and affixing seal, fifty cents [($.50)], if but one person acknowledges, and twenty-five cents [($.25)] for each additional person;

for making copies of records or papers, ten cents [($.10)] per folio of one hundred words, for carbon copies three cents [($.03)] per folio;

for certificate and seal authenticating any paper as a true and correct copy, fifty cents [($.50)];

for making transcripts on appeal or certiorari to any court, and for certifying the same, such fees as are now provided by law; provided, however, that only fees for certification shall be charged where the transcript is prepared by the litigant himself.

History: Laws 1923, ch. 29, 2; C.S. 1929, 34-407; 1941 Comp., 16-423; 1953 Comp., 16-4-23.



Section 34-7-16 - Fees exclusive.

34-7-16. [Fees exclusive.]

No other or different fees than those above provided shall be made or received by clerks of probate courts, and any services required of them in any matter other than those for which fees are herein provided shall be without compensation.

History: Laws 1923, ch. 29, 4; C.S. 1929, 34-409; 1941 Comp., 16-424; 1953 Comp., 16-4-24.



Section 34-7-17 - Record of receipts and disbursements.

34-7-17. [Record of receipts and disbursements.]

The probate clerks of the different counties of this state are hereby required to keep a separate book for the sole purpose of keeping an exact account, which shall show in a clear and distinct manner all the money received, specifying the object for which it was received; and that the same book shall also contain a distinct and clear list of all warrants issued against the county treasury, and for what purpose.

History: Laws 1860-1861, p. 80; C.L. 1865, ch. 39, 20; C.L. 1884, 417; C.L. 1897, 755; Code 1915, 1447; C.S. 1929, 34-432; 1941 Comp., 16-425; 1953 Comp., 16-4-25.



Section 34-7-18 - Current accounts; public inspection.

34-7-18. [Current accounts; public inspection.]

There shall also be kept in said book a full copy of the accounts current for the year, open to the inspection of any citizen who may wish to examine the same as often as he may desire so to do.

History: Laws 1860-1861, p. 80; C.L. 1865, ch. 39, 21; C.L. 1884, 418; C.L. 1897, 756; Code 1915, 1448; C.S. 1929, 34-433; 1941 Comp., 16-426; 1953 Comp., 16-4-26.



Section 34-7-19 - Penalty for violation of Sections 34-7-17 and 34-7-18 NMSA 1978.

34-7-19. [Penalty for violation of Sections 34-7-17 and 34-7-18 NMSA 1978.]

All clerks who shall fail in the discharge of the duties required in the two foregoing sections [34-7-17, 34-7-18 NMSA 1978] shall be considered guilty of a misdemeanor, and on conviction before the district court shall be fined at the discretion of the court, in any sum not less than twenty-five dollars [($25.00)], nor more than one hundred dollars [($100)].

History: Laws 1860-1861, p. 80; C.L. 1865, ch. 39, 24; C.L. 1884, 419; C.L. 1897, 757; Code 1915, 1449; C.S. 1929, 34-434; 1941 Comp., 16-427; 1953 Comp., 16-4-27.



Section 34-7-20 - Record of decedent's decedents' estates.

34-7-20. Record of decedent's [decedents'] estates.

The county clerk shall keep a record or docket additional to the other records required by law, showing as follows:

A. the name of every decedent whose estate is administered and the date of his death;

B. the names of all the heirs, devisees and surviving spouse of the decedent and their ages and places of residence, so far as the same can be ascertained; and

C. a note of every sale of real estate made under the order of the court, with a reference to the volume and page of the court record where a complete record thereof may be found.

History: Laws 1889, ch. 90, 42; C.L. 1897, 2011; Code 1915, 2309; C.S. 1929, 47-902; 1941 Comp., 16-428; 1953 Comp., 16-4-28; Laws 1975, ch. 257, 8-103.



Section 34-7-21 - Record of bonds and wills.

34-7-21. Record of bonds and wills.

The clerk shall also record at length in books kept for that purpose, all bonds given by personal representatives, conservators and guardians, and all wills admitted to probate.

History: Laws 1889, ch. 90, 43; C.L. 1897, 2012; Code 1915, 2310; C.S. 1929, 47-903; 1941 Comp., 16-429; 1953 Comp., 16-4-29; Laws 1975, ch. 257, 8-104.



Section 34-7-22 - Deputy clerks; appointment; powers.

34-7-22. [Deputy clerks; appointment; powers.]

The clerks of the probate courts of this state, with the consent of the probate judges, shall have power to appoint a deputy clerk of the probate court; each clerk shall appoint one, and such deputies when duly appointed and qualified shall have full power and shall be authorized to perform all the duties of the clerk of the said probate court.

History: Laws 1866-1867, ch. 24, 1; C.L. 1884, 421; C.L. 1897, 759; Code 1915, 1443; C.S. 1929, 34-427; 1941 Comp., 16-430; 1953 Comp., 16-4-30.



Section 34-7-23 - Oath of deputy clerks.

34-7-23. [Oath of deputy clerks.]

The said deputy clerk shall take the same oath of office as is or may be provided by law as to his duties, which oath of office and his appointment shall be recorded in the records of the probate court.

History: Laws 1866-1867, ch. 24, 2; C.L. 1884, 422; C.L. 1897, 760; Code 1915, 1444; C.S. 1929, 34-429; 1941 Comp., 16-431; 1953 Comp., 16-4-31.



Section 34-7-24 - Authority of deputies; responsibility; signing papers.

34-7-24. [Authority of deputies; responsibility; signing papers.]

The clerks of the probate court shall be responsible, respectively, for the acts of their deputies, and for such purpose, all and every official act of the deputy shall be considered as an official act of the clerk who appointed him, and each deputy clerk shall sign all the papers issued by himself with the name of the clerk, in this manner: A. B., clerk of the probate court, by C. D., deputy clerk.

History: Laws 1866-1867, ch. 24, 3; C.L. 1884, 423; C.L. 1897, 761; Code 1915, 1445; C.S. 1929, 34-430; 1941 Comp., 16-432; 1953 Comp., 16-4-32.



Section 34-7-25 - Compensation of deputies to be paid by clerk.

34-7-25. [Compensation of deputies to be paid by clerk.]

A deputy clerk of the probate court shall not receive any additional salary or pay of any kind for the performance of his duties, and his compensation shall be taken out from the pay and the fees of the clerk as allowed by law and as agreed upon between the deputy and the clerk who appoints him.

History: Laws 1866-1867, ch. 24, 4; C.L. 1884, 424; C.L. 1897, 762; Code 1915, 1446; C.S. 1929, 34-431; 1941 Comp., 16-433; 1953 Comp., 16-4-33.






Article 8 - Small Claims Courts



Article 8A - Metropolitan Courts

Section 34-8A-1 - Metropolitan court; established.

34-8A-1. Metropolitan court; established.

There is established within the boundaries of a class A county with a population of more than two hundred fifty thousand persons in the last federal decennial census the "metropolitan court". The name of the metropolitan district is the same as the name of the county in which it is located.

History: Laws 1979, ch. 346, 1; 2010, ch. 99, 1.



Section 34-8A-2 - Metropolitan court; constitution.

34-8A-2. Metropolitan court; constitution.

With respect to the provisions of Sections 1 and 26 of Article 6 of the state constitution and all other provisions of law, the metropolitan court shall constitute a state magistrate court which is inferior to the district courts and is established by law pursuant to the provisions of Section 1 of Article 6 of the state constitution.

History: Laws 1979, ch. 346, 2; 1980, ch. 142, 1.



Section 34-8A-3 - Metropolitan court; jurisdiction.

34-8A-3. Metropolitan court; jurisdiction.

A. In addition to the jurisdiction provided by law for magistrate courts, a metropolitan court shall have jurisdiction within the county boundaries over all:

(1) offenses and complaints pursuant to ordinances of the county and of a municipality located within the county in which the court is located except municipalities with a population of more than two thousand five hundred but less than five thousand persons in the 1980 federal decennial census; provided that the metropolitan court shall not have jurisdiction over uncontested municipal parking violations;

(2) civil actions in which the debt or sum claimed does not exceed ten thousand dollars ($10,000), exclusive of interest and costs; and

(3) contested violations of parking or operation of vehicle rules promulgated by a board of regents of a state educational institution designated in Article 12, Section 11 of the constitution of New Mexico located within the county in which the court is located.

B. For the purposes of this section, "uncontested violation" is a violation for which a citation has been issued and the person has paid the citation by mail or in person to the appropriate issuing authority; and "contested violation" is a violation for which a citation has been issued and the person has indicated his intent to contest the citation or the person has not paid or answered the citation.

C. The issuing authority shall provide to the metropolitan court on a mutually agreed schedule the unpaid citations and a listing in a manner mutually agreed upon of unpaid citations.

D. The municipality shall retain as reimbursement for its expenses all revenues from uncontested municipal parking violations.

History: Laws 1979, ch. 346, 3; 1980, ch. 142, 2; 1981, ch. 304, 2; 1985, ch. 128, 1; 1987, ch. 111, 2; 1999, ch. 104, 1; 2001, ch. 77, 1.



Section 34-8A-4 - Metropolitan court; judges.

34-8A-4. Metropolitan court; judges.

A. Metropolitan judges shall be elected as provided in Section 34-8A-4.1 NMSA 1978. The governor shall fill vacancies in the office of metropolitan judge, by appointment of persons who possess the personal qualifications established by law, until the next general election.

B. No person shall be eligible for election or appointment to the office of metropolitan judge unless he is a member of the bar of and has practiced in this state for a period of three years. There shall be a chief metropolitan judge of a metropolitan court. The chief metropolitan judge shall designate each metropolitan judge position as a separate and consecutively numbered division, and any additional metropolitan judge authorized within a metropolitan court shall be designated as metropolitan judge of the next consecutive division. A district court judge may designate a metropolitan judge as a special master.

History: Laws 1979, ch. 346, 4; 1980, ch. 142, 3; 1981, ch. 11, 1; 1981, ch. 318, 1; 1983, ch. 171, 1; 1984, ch. 115, 1; 1986, ch. 49, 6; 1988, ch. 136, 4; 1989, ch. 283, 4; 1990, ch. 115, 4; 1993, ch. 278, 2.



Section 34-8A-4.1 - Metropolitan court judges; terms of office.

34-8A-4.1. Metropolitan court judges; terms of office.

The term of office for each judge of the metropolitan court is four years. Judges shall be appointed, elected and retained in accordance with Article 6 of the constitution of New Mexico.

History: 1978 Comp., 34-8A-4.1, enacted by Laws 1981, ch. 318, 2; 1988, ch. 115, 1; 1990, ch. 114, 1; 1997, ch. 180, 3; 1999 (1st S.S.), ch. 4, 1; 2005, ch. 284, 4.



Section 34-8A-4.2 - Appointment as special master, arbitrator or metropolitan court judge pro tempore; compensation.

34-8A-4.2. Appointment as special master, arbitrator or metropolitan court judge pro tempore; compensation.

A. The chief metropolitan court judge may appoint a retired metropolitan court judge, with the retired judge's consent, to serve as a special master, an arbitrator or a metropolitan court judge pro tempore, subject to money available in the metropolitan court operating budget.

B. A retired metropolitan court judge shall be compensated for his services in an amount equal to ninety percent of the compensation provided to a district court judge pro tempore.

History: Laws 2002, ch. 40, 1.



Section 34-8A-5 - Metropolitan court; jury trial.

34-8A-5. Metropolitan court; jury trial.

A. With respect to civil actions, except for contempt of the metropolitan court, the right to trial by jury exists in all actions in the metropolitan court which are within metropolitan court jurisdiction. Either party to an action may demand trial by jury. The demand shall be made in the complaint if made by the plaintiff and in the answer if made by the defendant, and the metropolitan clerk shall collect from the demanding party the jury fee established by law for magistrate juries. If demand is not made pursuant to this subsection, or if the jury fee is not paid at the time demand is made, trial by jury is deemed waived.

B. With respect to criminal actions:

(1) if the penalty does not exceed ninety days' imprisonment or if the penalty is a fine or forfeiture of a license, the action shall be tried by the judge without a jury;

(2) if the penalty exceeds ninety days' but does not exceed six months' imprisonment, either party to the action may demand a trial by jury. The demand shall be made orally or in writing to the court at or before the time of entering a plea or in writing to the court within ten days after the time of entering a plea. If demand is not made pursuant to this subsection, trial by jury is deemed waived; or

(3) if the penalty exceeds six months' imprisonment, the case shall be tried by jury unless the defendant waives a jury trial with the approval of the court and the consent of the state.

C. Juries in the metropolitan court shall hear the evidence in the action which shall be delivered in public in its presence. After hearing the evidence and being duly charged by the judge, the members of the jury shall be kept together until:

(1) in civil actions, five members shall agree upon a verdict;

(2) in criminal actions, the members unanimously agree upon a verdict; or

(3) the members are discharged by the judge.

The judge shall give judgment upon any verdict.

D. A jury in the metropolitan court consists of six jurors with the same qualifications as jurors in the district court.

E. The presiding judge of the metropolitan court shall direct the clerk of the district court to draw and assign to that court the number of qualified jurors the judge deems necessary for one or more jury panels. Upon the receipt of the direction and in the manner prescribed for the selection of district court jurors, the clerk of the district court shall draw at random from the master jury wheel the number of qualified jurors specified. The names of jurors drawn for metropolitan jury service shall be forwarded to the metropolitan court clerk who shall maintain a record of the names and addresses of the prospective jurors.

F. Whenever a jury is required, the presiding judge of the metropolitan court shall order the sheriff or a responsible person to summon the persons named on the jury list to appear at the time and place set for trial of the action. If a jury is left incomplete because of failure of jurors to appear, excused absences or disqualification of jurors, a metropolitan judge shall direct the sheriff to summon others to complete the jury.

G. No person may be required to remain as a member of a metropolitan court jury panel for longer than six months following qualification as a juror in any year unless the panel is engaged in a trial.

History: Laws 1979, ch. 346, 5; 1981, ch. 304, 3.



Section 34-8A-6 - Metropolitan court; rules; appeal.

34-8A-6. Metropolitan court; rules; appeal.

A. The supreme court shall adopt separate rules of procedure for the metropolitan courts. The rules shall provide simple procedures for the just, speedy and inexpensive determination of any metropolitan court action.

B. The metropolitan court is a court of record for civil actions. Any party aggrieved by a judgment rendered by the metropolitan court in a civil action may appeal to the district court of the county in which the metropolitan court is located within fifteen days after the judgment was rendered. The manner and method for the appeal shall be set forth by supreme court rule.

C. The metropolitan court is a court of record for criminal actions involving driving while under the influence of intoxicating liquors or drugs or involving domestic violence. A criminal action involving domestic violence means an assault or battery under any state law or municipal or county ordinance in which the alleged victim is a household member as defined in the Family Violence Protection Act [40-13-1 NMSA 1978]. Any party aggrieved by a judgment rendered by the metropolitan court in a criminal action involving driving while under the influence of intoxicating liquors or drugs or involving domestic violence may appeal to the district court of the county in which the metropolitan court is located within fifteen days after the judgment was rendered. The manner and method of appeal shall be set forth by supreme court rule.

D. The metropolitan court is not a court of record for criminal actions other than driving while under the influence of intoxicating liquors or drugs or domestic violence actions. Any party aggrieved by a judgment rendered by the metropolitan court in a criminal action, other than driving while under the influence of intoxicating liquors or drugs or domestic violence action, may appeal to the district court of the county in which the metropolitan court is located within fifteen days after the judgment was rendered. The appeal shall be de novo.

E. All judgments rendered in civil actions in the metropolitan court shall be subject to the same provisions of law as those rendered in district court.

History: Laws 1979, ch. 346, 6; 1980, ch. 142, 4; 1981, ch. 304, 4; 1993, ch. 67, 1.



Section 34-8A-7 - Metropolitan court; administration.

34-8A-7. Metropolitan court; administration.

A. The metropolitan judges of a metropolitan court shall select and appoint a court administrator who shall supervise all matters relating to the administration of the metropolitan court. The court administrator shall, after his appointment, be directly responsible to and work at the direction of the presiding judge of the metropolitan court.

B. The metropolitan court administrator shall annually prepare and submit a proposed budget approved by the presiding judge of the metropolitan court to the administrative office of the courts. The metropolitan court shall make monthly written reports to the administrative office of the courts as is currently required of all magistrates and shall otherwise comply with the rules and statutes regarding administration except as provided by this act.

C. All money for the operation and maintenance of the metropolitan court shall be paid by the state treasurer upon warrants of the secretary of finance and administration, supported by vouchers of the presiding judge of the metropolitan court and in accordance with budgets approved by the administrative office of the courts and the state budget division of the department of finance and administration.

History: Laws 1979, ch. 346, 7; 1980, ch. 142, 5.



Section 34-8A-8 - Metropolitan court; Bernalillo district.

34-8A-8. Metropolitan court; Bernalillo district.

A. The name of the metropolitan court in the Bernalillo metropolitan district shall be the "Bernalillo county metropolitan court".

B. The metropolitan court is an agency of the judicial department of state government. Personnel of the metropolitan court are subject to all laws and regulations applicable to state officers and agencies and state officers and employees, except where otherwise specifically provided by law.

C. There shall be nineteen judges of the Bernalillo county metropolitan court.

History: Laws 1979, ch. 346, 8; 1980, ch. 142, 6; 1981, ch. 308, 1; 1983, ch. 70, 1; 1988, ch. 115, 2; 1990, ch. 114, 2; 1997, ch. 180, 4; 2005, ch. 284, 5; 2006, ch. 99, 6.



Section 34-8A-10 - Metropolitan court mediation fund created; administration; distribution.

34-8A-10. Metropolitan court mediation fund created; administration; distribution.

A. There is created in the state treasury the "metropolitan court mediation fund" to be administered by the Bernalillo county metropolitan court.

B. All balances in the metropolitan court mediation fund are appropriated to the Bernalillo county metropolitan court for payment to metropolitan courts for the purpose of funding and administering voluntary mediation programs established by court rule for the efficient disposition of small claims and specified criminal complaints. Payments shall be made upon certification by the metropolitan courts of eligible amounts as provided in Subsection C of this section.

C. Each metropolitan court shall be eligible for a payment in an amount equal to the mediation fees collected by that court and deposited in the metropolitan court mediation fund.

D. Payments from the metropolitan court mediation fund shall be made upon vouchers issued and signed by the Bernalillo county metropolitan court administrator upon warrants drawn by the secretary of finance and administration.

History: Laws 1986, ch. 16, 1; 1989, ch. 245, 1.



Section 34-8A-11 - Metropolitan court; indigency standard; fee schedule; reimbursement.

34-8A-11. Metropolitan court; indigency standard; fee schedule; reimbursement.

A. The metropolitan court shall use a standard adopted by the public defender department to determine indigency of persons accused of crimes carrying a possible jail sentence.

B. The metropolitan court shall use a fee schedule adopted by the public defender department when appointing attorneys to represent defendants who are financially unable to obtain private counsel.

C. The metropolitan court shall order reimbursement from each person who has received or desires to receive legal representation or another benefit under the Public Defender Act [31-15-1 NMSA 1978] after a determination is made that he was not indigent according to the standard for indigency adopted by the public defender department.

D. Any amounts recovered pursuant to this section shall be paid to the state treasurer for credit to the general fund.

History: 1978 Comp., 34-8A-11, enacted by Laws 1987, ch. 20, 4.



Section 34-8A-12 - Metropolitan court warrant enforcement fund; fee; administration; use of money in fund.

34-8A-12. Metropolitan court warrant enforcement fund; fee; administration; use of money in fund.

A. There is created in the state treasury the "metropolitan court warrant enforcement fund" to be administered by the Bernalillo county metropolitan court.

B. Upon issuance of a bench warrant, the Bernalillo county metropolitan court shall assess an administrative fee of one hundred dollars ($100) against the individual whose arrest is commanded by the bench warrant. Money collected pursuant to the fee assessment authorized by this subsection shall be deposited in the metropolitan court warrant enforcement fund.

C. All balances in the metropolitan court warrant enforcement fund are appropriated to the Bernalillo county metropolitan court for the primary purpose of employing personnel and purchasing equipment and services to aid in the collection of fines, fees or costs owed to the Bernalillo county metropolitan court. After satisfaction of the primary purpose, any money remaining in the fund may, to the extent deemed necessary by the court, be used for the secondary purpose of partially reimbursing law enforcement agencies for the expense of serving bench warrants issued by the court, pursuant to an intergovernmental agreement entered into between the law enforcement agency and the court.

D. Payments from the metropolitan court warrant enforcement fund shall be made upon warrants drawn by the secretary of finance and administration pursuant to vouchers issued and signed by the Bernalillo county metropolitan court administrator.

E. Any balance remaining in the metropolitan court warrant enforcement fund at the end of a fiscal year shall not revert to the state general fund.

History: 1978 Comp., 34-8A-12, enacted by Laws 1993, ch. 261, 5.



Section 34-8A-13 - Collection of fines, fees or costs.

34-8A-13. Collection of fines, fees or costs.

A judgment and sentence issued by the Bernalillo county metropolitan court that includes an assessment of fines, fees or costs shall constitute a money judgment that may be enforced in the same manner as a civil judgment in the district court. The money judgment may be assigned by the court to a public or private agency or business for collection purposes, pursuant to the terms and conditions of a written agreement entered into by the court and the agency or business.

History: 1978 Comp., 34-8A-13, enacted by Laws 1993, ch. 261, 6.



Section 34-8A-14 - Use of parking facility near Bernalillo county metropolitan court.

34-8A-14. Use of parking facility near Bernalillo county metropolitan court.

The Bernalillo county metropolitan court shall administer and manage a parking facility adjacent to the Bernalillo county metropolitan court in Albuquerque in accordance with the following provisions:

A. parking fees or the rents charged by the Bernalillo county metropolitan court to any public or private tenant or user of the parking facility shall be at rates comparable to parking fees charged in the downtown Albuquerque area for similar parking privileges or rents charged in the downtown Albuquerque area for similar space;

B. after payment of all fixed costs related to the parking facility and all costs of operating and maintaining the parking facility, all rents, parking fees and charges collected by the Bernalillo county metropolitan court for the parking facility shall be deposited in the court facilities fund;

C. the Bernalillo county metropolitan court shall provide a certified long-term user list and parking fee or rent schedule for the parking facility to the New Mexico finance authority at the end of each fiscal year;

D. with the prior written consent of the New Mexico finance authority, the Bernalillo county metropolitan court may sell or otherwise dispose of the parking facility; provided that no sale or disposition of the parking facility shall be for less than the fair market value of the parking facility as determined by an independent real estate appraiser; and

E. any money received from the sale or other disposition of the parking facility shall be deposited in the court facilities fund and used for the early redemption of any outstanding bonds issued by the New Mexico finance authority for financing the parking facility adjacent to the Bernalillo county metropolitan court building in Albuquerque.

History: Laws 2000, ch. 5, 1.



Section 34-8A-15 - Metropolitan court; electronic services fee.

34-8A-15. Metropolitan court; electronic services fee.

A metropolitan court may charge and collect from persons who use electronic services an electronic services fee in an amount established by supreme court rule. Proceeds from the electronic services fee shall be remitted to the administrative office of the courts for deposit in the electronic services fund.

History: Laws 2009, ch. 112, 5.






Article 9 - Administrative Office of the Courts

Section 34-9-1 - Maintenance at seat of government; supervision; appointment and removal of director by supreme court.

34-9-1. [Maintenance at seat of government; supervision; appointment and removal of director by supreme court.]

The administrative office of the courts of New Mexico shall be maintained at the seat of the government. It shall be supervised by a director who shall be appointed and subject to removal by the supreme court of New Mexico.

History: 1953 Comp., 16-6-1, enacted by Laws 1959, ch. 162, 1.



Section 34-9-2 - Appointment and removal of employees by director; approval of supreme court.

34-9-2. [Appointment and removal of employees by director; approval of supreme court.]

The director may appoint necessary employees, subject to the approval of the supreme court, who shall be subject to removal by him with the approval of the supreme court.

History: 1953 Comp., 16-6-2, enacted by Laws 1959, ch. 162, 2.



Section 34-9-3 - Director; duties.

34-9-3. Director; duties.

The director of the administrative office of the courts shall, under the supervision and direction of the supreme court:

A. supervise all matters relating to administration of the courts;

B. examine fiscal matters and the state of the dockets of the courts, secure information as to the courts' need of assistance and prepare and transmit to the supreme court statistical data and reports as to the business of the courts;

C. submit to the supreme court and to the legislature by January 30 of each year a report of the activities of the administrative office of the courts and of the state of business of the courts, including the statistical data submitted to the supreme court pursuant to Subsection B of this section, and the director's recommendations. This report is a public document;

D. deal with the problems of finance of those courts supported by legislative appropriation and be concerned with adequate but economical financing of each of these courts and the equitable distribution of available funds among them. For this purpose, the director shall receive, adjust and approve proposed budgets submitted by these courts prior to submission of the budgets to the state budget division of the department of finance and administration for inclusion in the executive budget. The district courts of all counties within a judicial district shall be included within a single budget. Budget proposals shall be submitted by the courts at the time and in the form prescribed by the director;

E. perform other duties in aid of the administration of justice and the administration and dispatch of the business of the courts as directed by the supreme court. The courts shall comply with all requests of the director for information; and

F. encourage that any behavioral health services, including mental health and substance abuse services, funded, provided, contracted for or approved by the office be in compliance with the requirements of Section 9-7-6.4 NMSA 1978.

History: 1953 Comp., 16-6-3, enacted by Laws 1959, ch. 162, 3; 1963, ch. 66, 2; 1968, ch. 69, 46; 2004, ch. 46, 12.



Section 34-9-4 - Officer or employee prohibited from practicing law.

34-9-4. [Officer or employee prohibited from practicing law.]

No officer or employee of the administrative office shall engage directly or indirectly in the practice of law.

History: 1953 Comp., 16-6-4, enacted by Laws 1959, ch. 162, 4.



Section 34-9-5 - Seal of director; approval by supreme court; judicial notice.

34-9-5. [Seal of director; approval by supreme court; judicial notice.]

The director may use a seal approved by the supreme court. Judicial notice shall be given of such seal.

History: 1953 Comp., 16-6-5, enacted by Laws 1959, ch. 162, 5.



Section 34-9-6 - Authority of courts to appoint personnel unaffected by Sections 34-9-1 to 34-9-7 NMSA 1978.

34-9-6. [Authority of courts to appoint personnel unaffected by Sections 34-9-1 to 34-9-7 NMSA 1978.]

The authority of the courts to appoint administrative or clerical personnel shall not be limited by any provisions of this act [34-9-1 to 34-9-7 NMSA 1978].

History: 1953 Comp., 16-6-6, enacted by Laws 1959, ch. 162, 6.



Section 34-9-7 - Courts defined.

34-9-7. Courts defined.

As used with reference to the duties of the director of the administrative office of the courts the word "courts" includes the supreme court, the court of appeals, the district courts, the children's and family court divisions of the district courts, the probate courts and the magistrate courts.

History: 1953 Comp., 16-6-7, enacted by Laws 1959, ch. 162, 7; 1963, ch. 66, 3; 1966, ch. 28, 29; 1968, ch. 62, 2; 1972, ch. 97, 50.



Section 34-9-8 - Courts; records; manuals.

34-9-8. Courts; records; manuals.

A. The director of the administrative office of the courts shall compile manuals prescribing detailed requirements for uniform systems of records and forms for use by courts. Following approval by the supreme court, the manuals shall be reproduced by the administrative office of the courts and a copy filed with the supreme court law librarian. Upon the filing, any manual then constitutes a set of rules of the supreme court having the effect of law.

B. Sections of any manual may be revised or amended from time to time by the director, and the revisions or amendments become effective following approval by the supreme court, reproduction by the administrative office of the courts and filing with the supreme court law librarian.

C. The director of the administrative office of the courts shall distribute copies of each manual to each court concerned and, upon request, to other courts and to interested members of the public.

D. Each court shall comply with all the requirements contained in the applicable manual, submit reports to the director as requested and furnish additional information the director may consider expedient.

History: 1953 Comp., 16-6-8, enacted by Laws 1963, ch. 66, 1; 1968, ch. 69, 47.



Section 34-9-10 - Court automation fund created; administration; distribution.

34-9-10. Court automation fund created; administration; distribution.

A. There is created in the state treasury a "court automation fund" to be administered by the administrative office of the courts.

B. All balances in the court automation fund are appropriated and may be expended for service contracts related to court automation systems or for the purchase, lease-purchase, financing, refinancing and maintenance of court automation systems in the judiciary. The New Mexico finance authority may pledge irrevocably all distributions to the authority from the court automation fund for the payment of the principal, interest and any other expenses or obligations related to the bonds issued by the authority for financing court automation systems. Any balance remaining, after all principal, interest and any other expenses or obligations related to the bonds in each fiscal year are fully paid, may be appropriated by the legislature to the administrative office of the courts.

C. Payments from the court automation fund shall be made upon vouchers issued and signed by the director of the administrative office of the courts upon warrants drawn by the secretary of finance and administration. Any purchase or lease-purchase agreement entered into pursuant to this section shall be entered into in accordance with the Procurement Code [13-1-28 NMSA 1978].

History: 1978 Comp., 33-3-25.1, enacted by Laws 1987, ch. 32, 2; 1988, ch. 121, 1; 1991, ch. 70, 1; 1996, ch. 41, 4.



Section 34-9-11 - Jury and witness fee fund created; administration; distribution.

34-9-11. Jury and witness fee fund created; administration; distribution.

A. There is created in the state treasury the "jury and witness fee fund" to be administered by the administrative office of the courts.

B. All balances in the jury and witness fee fund may be expended only upon appropriation by the legislature to the administrative office of the courts for the purpose of paying the costs of:

(1) jurors and prospective jurors;

(2) witnesses of fact or character subpoenaed by the court, the prosecution or the defense;

(3) expert witnesses for grand juries and magistrate courts; and

(4) defending persons whom the court has ordered a public defender to represent, when those persons do not meet the public defender department's indigency standards.

C. All jury fees that the courts collect from parties requesting civil juries, except for jury demand fees as set forth in Section 35-6-1 NMSA 1978, and interest earned on money in the jury and witness fee fund shall be credited to the fund. Payments shall be made upon certification by judicial agencies of eligible amounts. No part of the fund shall revert at the end of any fiscal year.

D. Payments from the jury and witness fee fund shall be made upon vouchers issued and signed by the director of the administrative office of the courts or the director's designee upon warrants drawn by the secretary of finance and administration.

History: Laws 1993, ch. 106, 1; 1994, ch. 36, 1; 2017, ch. 74, 2.



Section 34-9-11.1 - Language access fund; created.

34-9-11.1. Language access fund; created.

A. There is created in the state treasury the "language access fund" to be administered by the administrative office of the courts.

B. All balances in the language access fund may be expended only upon appropriation by the legislature to the administrative office of the courts for the purpose of paying the costs of:

(1) court interpreters;

(2) operating and staffing the New Mexico center for language access to accomplish its mission to provide and support programs that will help the courts obtain, improve or increase the availability of language access services;

(3) operating and staffing language access services for the administrative office of the courts;

(4) training for the purpose of enhancing language access services in the courts; and

(5) additional activities deemed necessary by the director of the administrative office of the courts to meet constitutional and statutory requirements for language access services in the courts and for court-related activities.

C. All fees and other revenue collected by the New Mexico center for language access and interest earned on money in the language access fund shall be credited to the fund. Payments shall be made upon certification by judicial agencies of eligible amounts. No part of the fund shall revert at the end of any fiscal year.

D. Payments from the language access fund shall be made upon vouchers issued and signed by the director of the administrative office of the courts or the director's designee upon warrants drawn by the secretary of finance and administration.

History: Laws 2017, ch. 74, 1.



Section 34-9-12 - Municipal court automation fund created; administration; distribution.

34-9-12. Municipal court automation fund created; administration; distribution.

A. There is created in the state treasury the "municipal court automation fund" to be administered by the administrative office of the courts.

B. All balances in the municipal court automation fund may be expended only upon application by a municipality to the administrative office of the courts for the purpose of purchasing, maintaining and operating a court automation system in that municipality's courts. Operation includes staff expenses, temporary or otherwise, and costs as needed to comply with Section 35-14-12 NMSA 1978.

C. Payments from the municipal court automation fund shall be made upon vouchers issued and signed by the director of the administrative office of the courts. Any purchase or lease purchase agreement entered into by a municipality for a court automation system shall be in accordance with the provisions of the Procurement Code [13-1-28 NMSA 1978].

History: Laws 1994, ch. 69, 3; 2006, ch. 28, 1.



Section 34-9-13 - Magistrate and metropolitan court capital fund created; purpose.

34-9-13. Magistrate and metropolitan court capital fund created; purpose.

The "magistrate and metropolitan court capital fund" is created in the state treasury and shall be administered by the administrative office of the courts. The fund shall consist of money transferred to the fund by the New Mexico finance authority or from the court facilities fund. Money in the fund shall be available for appropriation by the legislature for leasing or purchasing, renovating, maintaining, securing, furnishing or equipping magistrate or metropolitan court facilities.

History: Laws 1998 (1st S.S.), ch. 6, 6.



Section 34-9-14 - Court facilities fund created; administration; distribution.

34-9-14. Court facilities fund created; administration; distribution.

A. The "court facilities fund" is created in the state treasury and shall be administered by the administrative office of the courts. The fund shall consist of court fees and lease and rental revenues transferred to or deposited in the fund.

B. All court facilities fees and other revenues deposited in the fund shall be distributed monthly to the New Mexico finance authority for deposit in a special bond fund or account of the authority. The New Mexico finance authority may pledge irrevocably all of these distributions to the authority for the payment of principal, interest and any other expenses or obligations related to the bonds issued by the authority for financing the acquisition of real property and for the design, construction, furnishing and equipping of a new court building for the Bernalillo county metropolitan court in Albuquerque and of a parking facility adjacent to the court building.

C. Distributions from the court facilities fund to the New Mexico finance authority shall be made upon vouchers issued and signed by the director of the administrative office of the courts upon warrants drawn by the secretary of finance and administration.

History: Laws 1998 (1st S.S.), ch. 6, 7; 2000, ch. 5, 5.



Section 34-9-14.1 - Magistrate drug court fund; created.

34-9-14.1. Magistrate drug court fund; created.

The "magistrate drug court fund" is created in the state treasury. The administrative office of the courts shall administer money in the fund to offset client service costs of drug court programs in magistrate courts, consistent with standards approved by the supreme court. Money in the fund shall be expended on warrants of the secretary of finance and administration upon vouchers signed by the court administrator or his authorized representative. Balances in the fund shall not revert to the general fund at the end of a fiscal year.

History: Laws 2003, ch. 240, 2.



Section 34-9-15 - Use of Bernalillo county metropolitan court facilities.

34-9-15. Use of Bernalillo county metropolitan court facilities.

The administrative office of the courts, as holder of record title to the existing Bernalillo county metropolitan court building located on the northwest corner of Fourth street and Roma avenue northwest in Albuquerque, shall administer and manage the building in accordance with the following provisions:

A. after completion of a new Bernalillo county metropolitan court facility with proceeds of bonds issued by the New Mexico finance authority, the entire operations, judges, staff and personnel associated with the Bernalillo county metropolitan court shall be relocated to the new facility and the existing facility shall be vacated; and

B. after completion of a new Bernalillo county metropolitan court facility, the administrative office of the courts shall then transfer the record title of the vacated facility to the general services department for the express purpose of housing the district public defender or other state agencies.

History: Laws 1998 (1st S.S.), ch. 6, 8; 2001, ch. 95, 1.



Section 34-9-16 - New Mexico finance authority revenue bonds; purpose; appropriation.

34-9-16. New Mexico finance authority revenue bonds; purpose; appropriation.

A. The New Mexico finance authority may issue and sell revenue bonds in compliance with the New Mexico Finance Authority Act [6-21-1 NMSA 1978] in installments or at one time in an amount not exceeding forty-six million five hundred thousand dollars ($46,500,000), and an additional three million nine hundred thousand dollars ($3,900,000) after January 1, 2003, for the purpose of financing the acquisition of real property for and the design, construction, furnishing and equipping of a new court building for the Bernalillo county metropolitan court in Albuquerque.

B. The New Mexico finance authority may issue and sell revenue bonds authorized by this section when the chief judge of the Bernalillo county metropolitan court and the court administrator of the Bernalillo county metropolitan court certify the need for issuance of the bonds. The net proceeds from the sale of the bonds are appropriated to the Bernalillo county metropolitan court for the purpose described in Subsection A of this section.

C. The money distributed from the court facilities fund to the New Mexico finance authority shall be pledged irrevocably for the payment of the principal, interest and other expenses or obligations related to the bonds.

D. Until all bonds authorized by this section and Laws 2000, Chapter 5, Section 2 are issued, any money remaining in the special bond fund or account, after all principal, interest and other expenses or obligations related to the bonds in that fiscal year are fully met, shall be transferred to the magistrate and metropolitan court capital fund. After all bonds authorized by this section and Laws 2000, Chapter 5, Section 2 are issued, up to one million five hundred thousand dollars ($1,500,000) of any money on deposit in the special bond fund or account in excess of the combined total of the principal, interest and other expenses or obligations related to the bonds coming due in that fiscal year shall be transferred annually to the magistrate and metropolitan court capital fund. After all bonds authorized by this section and Laws 2000, Chapter 5, Section 2 are issued, any amount in the special bond fund or account at the end of each fiscal year not transferred to the magistrate and metropolitan court capital fund shall be used during the succeeding fiscal year for early redemption, defeasance or retirement of bonds selected at the discretion of the New Mexico finance authority. Upon payment of all principal, interest and other expenses or obligations related to the bonds, the authority shall certify to the administrative office of the courts that all obligations for the bonds issued pursuant to this section have been fully discharged and direct the administrative office of the courts and the state treasurer to cease distributing money from the court facilities fund to the authority and to transfer the money from the court facilities fund to the magistrate and metropolitan court capital fund.

E. Any law imposing court facilities fees, authorizing the collection of court facilities fees or directing deposits into the court facilities fund or distribution of the money in the court facilities fund to the New Mexico finance authority shall not be amended, repealed or otherwise directly or indirectly modified so as to impair outstanding revenue bonds that may be secured by a pledge of the distributions from the court facilities fund to the New Mexico finance authority, unless the revenue bonds have been discharged in full or provisions have been made for a full discharge.

F. The New Mexico finance authority may additionally secure the revenue bonds issued pursuant to this section by a pledge of money in the public project revolving fund with a lien priority on the money in the public project revolving fund as determined by the authority.

History: Laws 1998 (1st S.S.), ch. 6, 9; 2001, ch. 95, 2; 2003, ch. 45, 1.



Section 34-9-17 - Consolidation study committee; composition; duties.

34-9-17. Consolidation study committee; composition; duties.

A. With the approval and direction of the supreme court, the administrative office of the courts shall create a "consolidation study committee" to study the potential consolidation of the magistrate and municipal courts in Dona Ana county. The committee shall consist of fifteen members as follows:

(1) a district judge from the third judicial district, appointed by the chief judge of the district;

(2) a Dona Ana county magistrate judge, appointed by the director of the administrative office of the courts;

(3) a municipal judge from the city of Las Cruces, appointed by the director of the administrative office of the courts;

(4) three attorneys who commonly practice in the Dona Ana county magistrate court or the city of Las Cruces municipal court, appointed by the third judicial district bar association;

(5) one public member appointed by the mayor of the city of Las Cruces;

(6) one public member appointed by the board of county commissioners for Dona Ana county;

(7) one administrative employee from the Dona Ana county magistrate court, appointed by the magistrates;

(8) one administrative employee from the city of Las Cruces municipal court, appointed by the municipal judges;

(9) one administrative employee from the third judicial district court, appointed by the district court judges;

(10) a designee of the director of the administrative office of the courts;

(11) the district attorney for the third judicial district;

(12) the district public defender for the third judicial district; and

(13) a member of the city council of the city of Las Cruces, appointed by the city council.

B. The committee shall elect a chair and such other officers as it deems necessary. The committee shall meet at the call of the chair but no less than once per month. The committee may contract with a part-time individual to assist the committee with its administrative functions.

C. The committee shall investigate and evaluate the effectiveness and judicial efficiency of community-based judicial systems in other areas and determine the feasibility of creating a consolidated system in the Dona Ana county court system. The committee shall report its findings and recommendation to the city council, the board of county commissioners and the legislature by December 1, 2005.

History: Laws 2005, ch. 297, 1.



Section 34-9-17.1 - Bernalillo county criminal justice review commission.

34-9-17.1. Bernalillo county criminal justice review commission.

A. The "Bernalillo county criminal justice review commission" is created to exist from July 1, 2013 through June 30, 2015.

B. The commission shall be composed of the following members or their designees:

(1) the chief judge of the second judicial district;

(2) the chief judge of the Bernalillo county metropolitan court;

(3) the second judicial district attorney;

(4) the Bernalillo county sheriff;

(5) the chair of the board of county commissioners of Bernalillo county;

(6) the chief of the Albuquerque police department;

(7) the district public defender of the second judicial district;

(8) the director of the administrative office of the courts, under the supervision and direction of the supreme court;

(9) the region manager of region 2 of the adult probation and parole division of the corrections department; and

(10) the executive director of the New Mexico association of counties.

C. The director of the administrative office of the courts, or the director's designee, shall chair the Bernalillo county criminal justice review commission. The chair shall call the first meeting of the commission to take place within thirty days of the effective date of this section, and the commission shall subsequently meet at the call of the chair. The commission shall organize itself in a manner appropriate to accomplish its duties pursuant to this section. The commission may call upon any of its members' agencies or organizations to support the work of the commission.

D. The Bernalillo county criminal justice review commission is charged with reviewing the criminal justice system in Bernalillo county, including the judicial process, sentencing, community corrections alternatives and jail overcrowding, for the purposes of identifying changes that will improve each members' agency or organization's ability to carry out its duties in the criminal justice system and ensuring that criminal justice is indeed just. State agencies shall provide prompt and pertinent responses to reasonable commission requests for information or support.

E. Following its review of the Bernalillo county criminal justice system, the Bernalillo county criminal justice review commission shall make written recommendations for revisions or alternatives to local and state laws that in the determination of the commission will serve to improve the delivery of criminal justice in Bernalillo county. A copy of the report shall be provided to each member of the board of county commissioners of Bernalillo county, to the administrative office of the courts, to the New Mexico association of counties, to the legislative finance committee and to the appropriate interim legislative committee.

History: Laws 2013, ch. 199, 1.



Section 34-9-18 - Judicial performance evaluation fund; created.

34-9-18. Judicial performance evaluation fund; created.

A. The "judicial performance evaluation fund" is created in the state treasury to be administered by the administrative office of the courts. The fund shall consist of appropriations, gifts, grants, donations and bequests made to the fund. Income from the fund shall be credited to the fund. Balances in the fund shall not revert to the general fund at the end of any fiscal year.

B. Money in the judicial performance evaluation fund is subject to appropriation by the legislature to the administrative office of the courts for the operation and costs of the judicial performance evaluation commission to perform the duties required by the supreme court to evaluate appellate, district and metropolitan court judges.

C. Payments from the judicial performance evaluation fund shall be made upon vouchers issued and signed by the director of the administrative office of the courts or the director's designee upon warrants drawn by the secretary of finance and administration.

History: Laws 2008, ch. 36, 1.



Section 34-9-19 - Reporting to the national instant criminal background check system.

34-9-19. Reporting to the national instant criminal background check system.

A. In any circumstance other than that described in Subsection B of this section, the administrative office of the courts shall obtain and electronically transmit information from court proceedings relating to a person's eligibility to receive or possess a firearm or ammunition pursuant to state or federal law to the federal bureau of investigation's national instant criminal background check system. The administrative office of the courts shall also be responsible for notifying, as soon as practicable within ten days of receipt of the information, the federal bureau of investigation to update, correct, modify or remove information affecting a person's eligibility to receive or possess a firearm or ammunition pursuant to state or federal law in the national instant criminal background check system.

B. The administrative office of the courts shall electronically transmit information about a court order, judgment or verdict to the federal bureau of investigation for entry into the national instant criminal background check system regarding each person who has been adjudicated as a mental defective or committed to a mental institution and is therefore, pursuant to federal law, disabled from receiving or possessing a firearm or ammunition.

C. Upon entry of a court order, judgment or verdict referred to in Subsection B of this section, the administrative office of the courts shall transmit to the federal bureau of investigation only that information necessary to identify the person for the sole purpose of inclusion in the national instant criminal background check system. The administrative office of the courts, consistent with rules promulgated pursuant to Subsection L of this section, shall also notify the person that, as an adjudicated mental defective or as a person committed to a mental institution, the person is disabled pursuant to federal law from receiving or possessing a firearm or ammunition.

D. A person who has been adjudicated as a mental defective or committed to a mental institution and is therefore, pursuant to federal law, disabled from receiving or possessing a firearm or ammunition or, pursuant to state law, is ineligible for a concealed handgun license may petition the court that originated the order, judgment or verdict or another court of competent jurisdiction to remove that person's firearm-related disabilities and restore the person's right to receive and possess a firearm and ammunition and the right to be eligible for a concealed handgun license. A copy of the petition seeking relief from disabilities shall be served upon the office of the attorney general and upon all parties to the proceeding resulting in a court order, judgment or verdict described in Subsection B of this section.

E. The court shall conduct a hearing and receive and consider evidence on a petition for relief described in Subsection D of this section, including evidence offered by the petitioner, concerning:

(1) the circumstances regarding the firearm disabilities from which relief is sought;

(2) the petitioner's mental health and criminal history records, if any;

(3) the petitioner's reputation, developed, at a minimum, through character witness statements, testimony or other character evidence; and

(4) changes in the petitioner's condition or circumstances since the original court order, judgment or verdict that are relevant to the relief sought.

F. After conducting a hearing on the petition, the court shall grant the petition for relief from the disability reported pursuant to Subsection B of this section if the court finds by a preponderance of the evidence that the petitioner will not be likely to act in a manner dangerous to public safety and that granting the relief will not be contrary to the public interest.

G. A record shall be kept of the proceedings held pursuant to Subsection E of this section. The decision of the court may be appealed.

H. Regardless of whether an earlier decision has been appealed, a person may petition for relief pursuant to Subsection D of this section not more than once every two years and, in the case of a person who was committed to a mental institution, not before the person has been discharged from that commitment.

I. Upon the entry of a court order granting relief from disabilities pursuant to Subsection F of this section, and as soon as practicable within ten days of receipt of the court order granting relief, the administrative office of the courts and any other state agency as applicable shall each be separately responsible for updating, correcting, modifying or removing the petitioner's record from their own databases that they make available to the national instant criminal background check system and each shall promptly notify the United States attorney general for the purpose of reporting to the national instant criminal background check system that the basis for the petitioner being disabled pursuant to federal law from receiving or possessing a firearm or ammunition no longer applies.

J. The administrative office of the courts is prohibited from disclosing information regarding a court order, judgment or verdict referred to in Subsection B of this section or regarding a petitioner or proceedings under this section, except as otherwise provided by law. Information compiled and transmitted under this section is not a public record and is not subject to disclosure pursuant to the Inspection of Public Records Act [Chapter 14, Article 2 NMSA 1978].

K. A person who is the subject of information compiled or transmitted by the administrative office of the courts pursuant to this section, or the person's authorized representative, has a right to obtain, inspect and correct information compiled or transmitted.

L. The administrative office of the courts shall promulgate rules relating to the inspection and correction of information contained in its records and relating to the transmission of corrected information by the office for inclusion in the national instant criminal background check system database and other rules as necessary to implement the provisions of this section.

M. As used in this section, the terms "adjudicated as a mental defective" and "committed to a mental institution" have the same meaning as those terms are defined in federal regulations at 27 C.F.R. Section 478.11, as amended or renumbered.

History: Laws 2016, ch. 10, 2.






Article 10 - Judicial Standards Commission

Section 34-10-1 - Judicial standards commission; selection; terms.

34-10-1. Judicial standards commission; selection; terms.

The judicial standards commission consists of thirteen positions:

A. positions 1 through 5, position 10 and position 12, each of which shall be filled by a person who is a qualified elector of this state, who is not a justice, judge or magistrate of any court and who is not licensed to practice law in this state. The governor shall fill each of these positions by appointment of qualified persons. Following initial terms specified in this subsection, these positions shall be filled in the same manner by qualified persons who serve for five years or less, in such manner that at least one term expires on June 30 each year, and so that not more than three of the seven positions are occupied by persons from the same political party. The initial terms for positions 1 through 5 begin on July 1, 1968. The initial term for position 10 begins on July 1, 1999, and the initial term for position 12 begins on July 1, 2013. The terms expire as follows:

(1) position 1 on June 30, 1969;

(2) position 2 on June 30, 1970;

(3) position 3 on June 30, 1971;

(4) position 4 on June 30, 1972;

(5) position 5 on June 30, 1973;

(6) position 10 on June 30, 2004; and

(7) position 12 on June 30, 2018;

B. positions 6 and 7, each of which shall be filled by a person who is licensed to practice law in this state. These positions shall be filled by appointment of qualified persons by majority vote of all members of the board of commissioners of the state bar of New Mexico, but no member of the board of commissioners shall be appointed. Following initial terms specified in this subsection, these positions shall be filled in the same manner by qualified persons who serve for four years or less, in such manner that one of the terms expires on June 30 of each even-numbered year. Initial terms begin on July 1, 1968 and expire as follows:

(1) position 6 on June 30, 1970; and

(2) position 7 on June 30, 1972; and

C. positions 8 and 9, each of which shall be filled by a person who is a justice of the supreme court or a judge of the court of appeals or district court; position 11, which shall be filled by a person who is a magistrate court judge; and position 13, which shall be filled by a person who is a municipal judge. These positions shall be filled by appointment of qualified persons by the supreme court. Following initial terms specified in this subsection, these positions shall be filled in the same manner by qualified persons who serve for four years or less, in such manner that at least one of the terms expires on June 30 of each odd-numbered year. The initial terms for positions 8 and 9 begin on July 1, 1968. The initial term for position 11 begins on July 1, 1999. The initial term for position 13 begins on July 1, 2013. The terms expire as follows:

(1) position 8 on June 30, 1971;

(2) position 9 on June 30, 1973;

(3) position 11 on June 30, 2003; and

(4) position 13 on June 30, 2017.

History: 1953 Comp., 16-8-1, enacted by Laws 1968, ch. 48, 1; 1999, ch. 109, 1; 2013, ch. 154, 1.



Section 34-10-2 - Judicial standards commission; vacancies.

34-10-2. Judicial standards commission; vacancies.

Whenever any member of the judicial standards commission dies, resigns or no longer has the qualifications required for his original selection, his position on the commission becomes vacant. The remaining members of the commission shall certify the existence of the vacancy to the original appointing authority for the vacant position, which authority shall select a successor in the same manner as the original selection was made.

History: 1953 Comp., 16-8-2, enacted by Laws 1968, ch. 48, 2.



Section 34-10-2.1 - Judicial standards commission; duties; subpoena power.

34-10-2.1. Judicial standards commission; duties; subpoena power.

A. The judicial standards commission shall:

(1) investigate all charges, complaints and allegations as to willful misconduct in office, persistent failure or inability to perform a judge's duties, or habitual intemperance of any justice, judge or magistrate of any court, and when the commission deems necessary hold a hearing on the charges, complaints or allegations concerning the discipline or removal of such judicial officer;

(2) investigate and, if the commission deems necessary, hold hearings on any charge, complaint or allegation that a justice, judge or magistrate has suffered a disability seriously interfering with the performance of his duties which is, or is likely to become, of a permanent character;

(3) if the commission deems it necessary or convenient, appoint three masters, who are justices or judges of courts of record, to hear and take evidence in any matter arising under Paragraph (1) or (2) of this subsection who shall report their findings to the commission; and

(4) after a hearing deemed necessary pursuant to Paragraph (2) of this subsection, or after considering the record and the findings and report of the masters, if the commission finds good cause, it shall recommend to the supreme court the discipline, removal or retirement of the justice, judge or magistrate.

B. In any investigation or hearing held under the provisions of this section, the commission shall have the power to administer oaths and with the concurrence of a majority of the members of the commission, it may petition a district court to subpoena witnesses, compel their attendance, examine them under oath or affirmation and require the production of any books, records, documents or other evidence it may deem relevant or material to an investigation upon a showing of probable cause.

History: 1953 Comp., 16-8-2.1, enacted by Laws 1977, ch. 289, 1.



Section 34-10-3 - Judicial standards commission; executive director.

34-10-3. Judicial standards commission; executive director.

The judicial standards commission shall employ an executive director.

History: 1953 Comp., 16-8-3, enacted by Laws 1974, ch. 4, 1.



Section 34-10-4 - Judicial standards commission; director's duties.

34-10-4. Judicial standards commission; director's duties.

The executive director of the judicial standards commission shall:

A. perform, or cause to be performed, all investigations as may be deemed necessary or desirable by the commission or masters appointed by the commission;

B. enter into such contracts as may be necessary to carry out the responsibilities of the commission;

C. hire such other personnel as may be necessary to carry out the responsibilities of the commission; and

D. perform such other duties as may be delegated to him by the commission.

History: 1953 Comp., 16-8-4, enacted by Laws 1974, ch. 4, 2.






Article 11 - Judicial Conference



Article 12 - Judicial Council



Article 13 - Judicial Education Fund

Section 34-13-1 - Judicial education fund created; administration; income to the fund.

34-13-1. Judicial education fund created; administration; income to the fund.

A. The "judicial education fund" is created in the state treasury and shall be administered by the institute of public law at the university of New Mexico law school. Money in the fund shall be invested by the state treasurer as provided by law and earnings of the fund shall be credited to the fund. Unexpended or unencumbered balances remaining in the fund at the end of any fiscal year shall not revert.

B. Money from the fund may only be expended upon appropriation by the legislature.

C. The judicial education fund consists of judicial education fees levied and collected pursuant to Sections 35-6-1, 35-7-4, 35-14-11, 66-8-116.3 and 66-8-119 NMSA 1978.

History: Laws 1993, ch. 273, 1.



Section 34-13-2 - Judicial education center created; purpose.

34-13-2. Judicial education center created; purpose.

A. The "judicial education center" is created at the institute of public law at the university of New Mexico law school.

B. The judicial education center shall provide education, training and instruction for the justices, judges, magistrates and court personnel of the state, municipalities and counties, with an appropriate amount of time to be devoted each year to training and instruction on the disposition of driving while under the influence cases.

History: Laws 1993, ch. 273, 2.






Article 14 - Civil Legal Services Commission

Section 34-14-1 - Civil legal services; commission; fund; disbursement.

34-14-1. Civil legal services; commission; fund; disbursement.

A. The "civil legal services commission" is created. The commission shall be composed of five members, all of whom have experience with the civil legal matters affecting low-income persons. The members shall be appointed as follows:

(1) two members appointed by the governor;

(2) two members, both of whom shall be attorneys, appointed by the supreme court; and

(3) one member, who shall be an attorney, appointed by the state bar of New Mexico.

B. The initial appointee of the state bar shall serve for three years. One of the initial members appointed by the governor and one of the initial members appointed by the supreme court shall serve for one year and the other initial members appointed by the governor and by the supreme court shall serve for two years. Thereafter, the terms of all members shall be for three years.

C. Staff and meeting space for the commission shall be provided by the local government division of the department of finance and administration. The commission shall elect a chair and such other officers as it deems appropriate and shall meet at the call of the chair. Members of the commission shall receive per diem and mileage pursuant to the Per Diem and Mileage Act [10-8-1 NMSA 1978] and shall receive no other compensation.

D. The commission shall:

(1) pursuant to the Procurement Code [13-1-28 NMSA 1978], solicit proposals for disbursements from the civil legal services fund;

(2) enter into contracts for the expenditure of the civil legal services fund, less administrative costs as provided in Subsection E of this section, for the purpose of improving civil legal services for low-income persons. The contracts shall be entered into with nonprofit organizations:

(a) whose mission is to provide a range of free legal services to New Mexicans living in poverty and who demonstrate the capacity to cooperate with state and local bar associations, pro bono programs and private attorneys to increase the availability of free legal services to impoverished New Mexicans; or

(b) whose programs increase and coordinate statewide access to and provisions of civil legal services for persons living in poverty through the use of technology; provided that no more than fifty percent of the annual expenditures from the civil legal services fund shall be used for purposes of this subparagraph; and

(3) adopt such rules as are necessary to carry out the provisions of this section.

E. The local government division of the department of finance and administration, pursuant to rules of the commission, shall administer the contracts and programs provided for in this section; provided that no more than five percent of the annual expenditures from the civil legal services fund shall be for administrative costs. The division shall require an annual accounting from each organization receiving funds pursuant to this section.

F. Money disbursed pursuant to this section shall not be used by a recipient to:

(1) support lobbying, as defined in the Lobbyist Regulation Act [2-11-1 NMSA 1978]; or

(2) bring suit against the state.

G. The "civil legal services fund" is created in the state treasury. All earnings of the fund shall be credited to the fund, and any unexpended or unencumbered balance in the fund shall not revert to another fund at the end of a fiscal year. Disbursements from the fund shall be by warrant drawn by the secretary of finance and administration pursuant to vouchers signed by the director of the local government division of the department of finance and administration. Money in the fund is appropriated to the local government division and the civil legal services commission for the purposes of carrying out the provisions of this section.

H. As used in this section, "civil legal services" means a full range of free legal services provided by attorneys or attorney-supervised staff in noncriminal matters to low-income persons living in New Mexico.

History: Laws 2001, ch. 277, 3 and Laws 2001, ch. 279, 3.






Article 15 - Domestic Violence Offender Treatment Fund



Article 16 - Juvenile Adjudication Fund

Section 34-16-1 - Juvenile adjudication fund created.

34-16-1. Juvenile adjudication fund created.

The "juvenile adjudication fund" is created in the state treasury to provide an alternative procedure of adjudication for juveniles charged with misdemeanor offenses to help alleviate the docket of the juvenile judicial system. The fund consists of juvenile adjudication fees levied and collected pursuant to Section 66-8-116.3 NMSA 1978. Money in the fund at the end of a fiscal year shall not revert to any other fund. The department of finance and administration shall administer the fund, and money in the fund is appropriated to the department of finance and administration to administer the fund and to provide an alternative adjudication process for juveniles charged with traffic offenses and other misdemeanors. Money expended to administer the fund shall not exceed five percent of the money credited to the fund in each fiscal year. Disbursements from the fund shall be made by warrant of the secretary of finance and administration pursuant to vouchers signed by the secretary or the secretary's authorized representative.

History: Laws 2009, ch. 244, 2.









Chapter 35 - Magistrate and Municipal Courts

Article 1 - Magistrate Court; Establishment; Districts; Election

Section 35-1-1 - Magistrate court; establishment.

35-1-1. Magistrate court; establishment.

There is established the "magistrate court" as a court of limited original jurisdiction within the judicial department of the state government. Personnel of the magistrate court are subject to all laws and regulations applicable to other state offices and agencies and to other state officers and employees except where otherwise provided by law. The magistrate court is not a court of record.

History: 1953 Comp., 36-1-1, enacted by Laws 1968, ch. 62, 3.



Section 35-1-2 - Magistrate court; districts.

35-1-2. Magistrate court; districts.

The magistrate court consists of one magistrate district in each county excepting a class A county with a population of more than two hundred thousand persons in the last federal decennial census. The name of the magistrate district is the same as the name of the county in which it is located.

History: 1953 Comp., 36-1-2, enacted by Laws 1968, ch. 62, 4; 1979, ch. 346, 10.



Section 35-1-3 - Magistrate court; election; terms.

35-1-3. Magistrate court; election; terms.

Except as otherwise provided by law, magistrates shall be nominated and elected at large within each magistrate district at the primary and general elections. In magistrate districts having more than one magistrate, the separate offices shall be designated by divisions and, in all appointments to fill vacancies and in all nominations and elections to these offices, candidates shall be designated as appointed or elected to the office of magistrate of a specific division. Magistrates shall be nominated and elected in the 1968 primary and general elections to serve terms from January 1, 1969 until December 31, 1970. Subsequent terms shall be for four years.

History: 1953 Comp., 36-1-3, enacted by Laws 1968, ch. 62, 5; 2000, ch. 99, 1.



Section 35-1-5 - Magistrate court; Catron district.

35-1-5. Magistrate court; Catron district.

There shall be one magistrate in Catron magistrate district whose principal court is in Reserve.

History: 1953 Comp., 36-1-5, enacted by Laws 1968, ch. 62, 7; 1977, ch. 153, 1; 1985, ch. 145, 1; 2017, ch. 8, 1.



Section 35-1-6 - Magistrate court; Chaves district.

35-1-6. Magistrate court; Chaves district.

There shall be two magistrates in Chaves magistrate district, divisions 1 and 2 operating as a single court in Roswell.

History: 1953 Comp., 36-1-6, enacted by Laws 1968, ch. 62, 8; 1982, ch. 101, 1.



Section 35-1-6.1 - Magistrate court; Cibola district.

35-1-6.1. Magistrate court; Cibola district.

There shall be two magistrates in Cibola magistrate district, divisions 1 and 2 operating as a single court in Grants.

History: 1978 Comp., 35-1-6.1, enacted by Laws 1982, ch. 101, 2; 1993, ch. 146, 1.



Section 35-1-7 - Magistrate court; Colfax district.

35-1-7. Magistrate court; Colfax district.

There shall be two magistrates in Colfax magistrate district, division 1 in Raton and division 2 in Springer.

History: 1953 Comp., 36-1-7, enacted by Laws 1968, ch. 62, 9; 1975 (S.S.), ch. 13, 1; 1985, ch. 145, 2; 1988, ch. 43, 1; 2009, ch. 54, 1.



Section 35-1-8 - Magistrate court; Curry district.

35-1-8. Magistrate court; Curry district.

There shall be two magistrates in Curry magistrate district, both divisions operating as a single court in Clovis.

History: 1953 Comp., 36-1-8, enacted by Laws 1968, ch. 62, 10.



Section 35-1-9 - Magistrate court; DeBaca district.

35-1-9. Magistrate court; DeBaca district.

There shall be one magistrate in DeBaca magistrate district with a court in Fort Sumner.

History: 1953 Comp., 36-1-9, enacted by Laws 1968, ch. 62, 11.



Section 35-1-10 - Magistrate court; Dona Ana district.

35-1-10. Magistrate court; Dona Ana district.

There shall be seven magistrates in Dona Ana magistrate district. Divisions 1, 2, 3, 4, 5, 6 and 7 shall operate as a single court in Las Cruces and shall rotate riding circuit to Anthony and Hatch on a regularly scheduled basis.

History: 1953 Comp., 36-1-10, enacted by Laws 1968, ch. 62, 12; 1976 (S.S.), ch. 53, 1; 1985, ch. 145, 3; 1989, ch. 207, 1; 1999 (1st S.S.), ch. 4, 2; 2001, ch. 306, 1; 2010, ch. 3, 2; 2014, ch. 73, 5.



Section 35-1-11 - Magistrate court; Eddy district.

35-1-11. Magistrate court; Eddy district.

There shall be three magistrates in Eddy magistrate district, divisions 1 and 2 in Carlsbad operating as a single court and division 3 in Artesia.

History: 1953 Comp., 36-1-11, enacted by Laws 1968, ch. 62, 13; 1981, ch. 266, 5; 1985, ch. 145, 4.



Section 35-1-12 - Magistrate court; Grant district.

35-1-12. Magistrate court; Grant district.

There shall be two magistrates in Grant magistrate district, division 1 in Silver City and division 2 in Bayard.

History: 1953 Comp., 36-1-12, enacted by Laws 1968, ch. 62, 14.



Section 35-1-13 - Magistrate court; Guadalupe district.

35-1-13. Magistrate court; Guadalupe district.

There shall be one magistrate in Guadalupe magistrate district whose principal court is in Santa Rosa.

History: 1953 Comp., 36-1-13, enacted by Laws 1968, ch. 62, 15; 1985, ch. 145, 5; 2009, ch. 54, 2.



Section 35-1-14 - Magistrate court; Harding district.

35-1-14. Magistrate court; Harding district.

There shall be one magistrate in Harding magistrate district with a court in Roy.

History: 1953 Comp., 36-1-14, enacted by Laws 1968, ch. 62, 16.



Section 35-1-15 - Magistrate court; Hidalgo district.

35-1-15. Magistrate court; Hidalgo district.

There shall be one magistrate in Hidalgo magistrate district with a court in Lordsburg.

History: 1953 Comp., 36-1-15, enacted by Laws 1968, ch. 62, 17.



Section 35-1-16 - Magistrate court; Lea district.

35-1-16. Magistrate court; Lea district.

A. Through December 31, 2010, there shall be five magistrates in Lea magistrate district, division 1 in Lovington, divisions 2 and 5 operating as a single court in Hobbs, division 3 in Eunice and division 4. The division 3 magistrate shall ride circuit to Jal on a regularly scheduled basis and shall ride circuit to Hobbs as needed. The division 4 magistrate shall ride circuit to Lovington, Hobbs and Eunice.

B. On January 1, 2011, there shall be four magistrates in the Lea magistrate district, divisions 1 and 2 operating as a single court in Hobbs, division 3 in Eunice and division 4 in Lovington. The division 3 magistrate shall ride circuit to Jal on a regularly scheduled basis and shall ride circuit to Hobbs as needed.

C. Magistrate judges shall not be elected at large from the district but shall be elected by the voters of the division for which the magistrate sits. Magistrate judges shall reside in their divisions but shall have district-wide jurisdiction. For the 2010 and subsequent elections, the composition of the divisions for elections and residence purposes is as follows:

(1) division 1 is composed of Lea county precincts 23 through 30, 32 and 41 through 43;

(2) division 2 is composed of Lea county precincts 33 through 35, 44, 51 through 55 and 61;

(3) division 3 is composed of Lea county precincts 20, 22, 31, 36, 62 and 71 through 74; and

(4) division 4 is composed of Lea county precincts 2, 3, 10 through 18 and 21.

History: 1953 Comp., 36-1-16, enacted by Laws 1968, ch. 62, 18; 1985, ch. 145, 6; 1992, ch. 71, 1; 2009, ch. 54, 3.



Section 35-1-17 - Magistrate court; Lincoln district.

35-1-17. Magistrate court; Lincoln district.

There shall be two magistrates in Lincoln magistrate district, division 1 in Carrizozo and division 2 in Ruidoso.

History: 1953 Comp., 36-1-17, enacted by Laws 1968, ch. 62, 19; 1985, ch. 145, 7.



Section 35-1-18 - Magistrate court; Los Alamos district.

35-1-18. Magistrate court; Los Alamos district.

There shall be one magistrate in Los Alamos magistrate district with a court in Los Alamos.

History: 1953 Comp., 36-1-18, enacted by Laws 1968, ch. 62, 20.



Section 35-1-19 - Magistrate court; Luna district.

35-1-19. Magistrate court; Luna district.

There shall be one magistrate in Luna magistrate district with a court in Deming.

History: 1953 Comp., 36-1-19, enacted by Laws 1968, ch. 62, 21.



Section 35-1-20 - Magistrate court; McKinley district.

35-1-20. Magistrate court; McKinley district.

There shall be three magistrates in McKinley magistrate district, divisions 1, 2 and 3 operating as a single court in Gallup. The division 3 magistrate shall ride circuit to Thoreau.

History: 1953 Comp., 36-1-20, enacted by Laws 1968, ch. 62, 22; 1979, ch. 296, 1; 2009, ch. 54, 4.



Section 35-1-21 - Magistrate court; Mora district.

35-1-21. Magistrate court; Mora district.

There shall be one magistrate in Mora magistrate district with a court in Mora.

History: 1953 Comp., 36-1-21, enacted by Laws 1968, ch. 62, 23.



Section 35-1-22 - Magistrate court; Otero district.

35-1-22. Magistrate court; Otero district.

There shall be two magistrates in Otero magistrate district, divisions 1 and 2 operating as a single court in Alamogordo.

History: 1953 Comp., 36-1-22, enacted by Laws 1968, ch. 62, 24; 1985, ch. 145, 8.



Section 35-1-23 - Magistrate court; Quay district.

35-1-23. Magistrate court; Quay district.

There shall be one magistrate in Quay magistrate district whose principal court is in Tucumcari.

History: 1953 Comp., 36-1-23, enacted by Laws 1968, ch. 62, 25; 1985, ch. 145, 9; 2009, ch. 54, 5.



Section 35-1-24 - Magistrate court; Rio Arriba district.

35-1-24. Magistrate court; Rio Arriba district.

There shall be two magistrates in Rio Arriba magistrate district, divisions 1 and 2 operating as a single court in Espanola. The magistrates shall rotate riding circuit to Chama as needed.

History: 1953 Comp., 36-1-24, enacted by Laws 1968, ch. 62, 26; 1985, ch. 145, 10; 1993, ch. 345, 1.



Section 35-1-25 - Magistrate court; Roosevelt district.

35-1-25. Magistrate court; Roosevelt district.

There shall be one magistrate in Roosevelt magistrate district with a court in Portales.

History: 1953 Comp., 36-1-25, enacted by Laws 1968, ch. 62, 27.



Section 35-1-26 - Magistrate court; Sandoval district.

35-1-26. Magistrate court; Sandoval district.

There shall be three magistrates in Sandoval magistrate district, divisions 1 and 3 in Bernalillo and division 2 in Cuba.

History: 1953 Comp., 36-1-26, enacted by Laws 1968, ch. 62, 28; 2005, ch. 284, 6.



Section 35-1-27 - Magistrate court; San Juan district election division precincts.

35-1-27. Magistrate court; San Juan district election division precincts.

A. There shall be six magistrate divisions in San Juan magistrate district, each division having its own magistrate. Divisions 1, 4 and 6 shall operate as a single court in Aztec and divisions 2, 3 and 5 shall operate as a single court in Farmington.

B. Magistrate judges shall not be elected at large from the district, but shall be elected by the voters of the division for which the magistrate sits. Magistrate judges may reside anywhere within the magistrate district and shall have district-wide jurisdiction. The composition of the divisions for elections purposes is:

(1) division 1 is composed of San Juan county precincts 41, 48, 55, 57, 58, 60 through 67 and 72;

(2) division 2 is composed of San Juan county precincts 1 through 7, 20, 21, 23, 24 and 50;

(3) division 3 is composed of San Juan county precincts 28, 31, 32, 38 through 40, 42 through 44, 46, 47, 49 and 59;

(4) division 4 is composed of San Juan county precincts 8 through 19, 52, 53, 71 and 77;

(5) division 5 is composed of San Juan county precincts 22, 25 through 27, 29, 30, 33 through 37, 45 and 51; and

(6) division 6 is composed of San Juan county precincts 54, 56, 68 through 70 and 73 through 76.

History: 1953 Comp., 36-1-27, enacted by Laws 1968, ch. 62, 29; 1982, ch. 101, 3; 1999 (1st S.S.), ch. 4, 3; 2000, ch. 99, 2; 2001 (1st S.S.), ch. 2, 1; 2005, ch. 284, 7; 2007, ch. 140, 4; 2013, ch. 89, 1.



Section 35-1-28 - Magistrate court; San Miguel district.

35-1-28. Magistrate court; San Miguel district.

There shall be two magistrates in San Miguel magistrate district, divisions 1 and 2 operating as a single court in Las Vegas.

History: 1953 Comp., 36-1-28, enacted by Laws 1968, ch. 62, 30; 1985, ch. 145, 11.



Section 35-1-29 - Magistrate court; Santa Fe district.

35-1-29. Magistrate court; Santa Fe district.

There shall be four magistrates in the Santa Fe magistrate district, divisions 1, 2, 3 and 4 operating as a single court in Santa Fe; however, one magistrate shall ride circuit to Pojoaque on a regularly scheduled basis.

History: 1953 Comp., 36-1-29, enacted by Laws 1968, ch. 62, 31; 1969, ch. 231, 1; 1985, ch. 145, 12; 2005, ch. 284, 8.



Section 35-1-30 - Magistrate court; Sierra district.

35-1-30. Magistrate court; Sierra district.

There shall be one magistrate in Sierra magistrate district with a court in Truth or Consequences.

History: 1953 Comp., 36-1-30, enacted by Laws 1968, ch. 62, 32.



Section 35-1-31 - Magistrate court; Socorro district.

35-1-31. Magistrate court; Socorro district.

There shall be one magistrate in Socorro magistrate district with a court in Socorro.

History: 1953 Comp., 36-1-31, enacted by Laws 1968, ch. 62, 33.



Section 35-1-32 - Magistrate court; Taos district.

35-1-32. Magistrate court; Taos district.

There shall be two magistrates in Taos magistrate district, divisions 1 and 2 operating as a single court in Taos.

History: 1953 Comp., 36-1-32, enacted by Laws 1968, ch. 62, 34; 1972, ch. 45, 1; 1985, ch. 145, 13; 2017, ch. 8, 2.



Section 35-1-33 - Magistrate court; Torrance district.

35-1-33. Magistrate court; Torrance district.

There shall be one magistrate in Torrance magistrate district whose principal court is in Moriarty. The magistrate shall ride circuit to Estancia on a regularly scheduled basis.

History: 1953 Comp., 36-1-33, enacted by Laws 1968, ch. 62, 35; 1972, ch. 45, 2; 1985, ch. 145, 14.



Section 35-1-34 - Magistrate court; Union district.

35-1-34. Magistrate court; Union district.

There shall be one magistrate in Union magistrate district with a court in Clayton.

History: 1953 Comp., 36-1-34, enacted by Laws 1968, ch. 62, 36.



Section 35-1-35 - Magistrate court; Valencia district.

35-1-35. Magistrate court; Valencia district.

There shall be three magistrates in Valencia magistrate district, division 1 and division 3 in Los Lunas and division 2 in Belen.

History: 1953 Comp., 36-1-35, enacted by Laws 1968, ch. 62, 37; 1972, ch. 45, 3; 1982, ch. 101, 4; 1992, ch. 30, 1.



Section 35-1-36.1 - Magistrate court; compensation.

35-1-36.1. Magistrate court; compensation.

A. All magistrates shall be full-time.

B. A full-time magistrate is defined as a magistrate who holds office hours a minimum of forty hours per week and who holds no other employment that may conflict with his full-time judicial duties.

History: 1978 Comp., 35-1-36.1, enacted by Laws 1986, ch. 96, 1; 1988, ch. 136, 5; 1989, ch. 283, 5; 1990, ch. 115, 5; 1993, ch. 278, 3; 1994, ch. 74, 1.



Section 35-1-37 - Magistrate court; presiding magistrate.

35-1-37. Magistrate court; presiding magistrate.

In magistrate districts where two or more divisions operate as a single court, the director of the administrative office of the courts shall designate the magistrate of one of the divisions as "presiding magistrate" to perform administrative duties prescribed by regulation of the administrative office.

History: 1953 Comp., 36-1-37, enacted by Laws 1968, ch. 62, 39; 1999, ch. 95, 1.



Section 35-1-38 - Magistrate court; justices of the peace abolished; transfer.

35-1-38. Magistrate court; justices of the peace abolished; transfer.

The office of justice of the peace is abolished. All jurisdiction, powers and duties conferred by law upon justices of the peace are transferred to the magistrate court. Whenever the term "justice of the peace" may be used in the laws, it shall be construed to refer to the magistrate court.

History: 1953 Comp., 36-1-38, enacted by Laws 1968, ch. 62, 40.



Section 35-1-39 - Deleted.

35-1-39. Deleted.






Article 2 - Magistrate Court; Qualification

Section 35-2-1 - Qualification; personal qualifications.

35-2-1. Qualification; personal qualifications.

A. Each magistrate shall be a qualified elector of, and reside in, the magistrate district for which the magistrate is elected or appointed.

B. No person is eligible for election or appointment to the office of magistrate unless the person has graduated from high school or has attained the equivalent of a high school education as indicated by possession of a high school equivalency credential issued by the public education department based upon the record made on the high school equivalency credential test.

C. In magistrate districts with a population of more than two hundred thousand persons in the last federal decennial census, no person is eligible for election to the office of magistrate unless the person:

(1) is a member of the bar of this state and licensed to practice law in this state; or

(2) holds the office of magistrate in that district when the federal decennial census is published, as long as there is no break in service.

D. In magistrate districts with a population of more than two hundred thousand persons in the last federal decennial census, no person is eligible for appointment to the office of magistrate unless the person is a member of the bar of this state and licensed to practice law in this state.

E. A person holding the office of magistrate shall not engage in the private practice of law during tenure in office.

History: 1953 Comp., 36-2-1, enacted by Laws 1968, ch. 62, 41; 1979, ch. 7, 1; 2013, ch. 26, 1; 2015, ch. 122, 19.



Section 35-2-2 - Qualification; vacancies.

35-2-2. Qualification; vacancies.

The governor shall fill vacancies in the office of magistrate by appointment of persons who possess the personal qualifications established by law to serve until the next general election.

History: 1953 Comp., 36-2-2, enacted by Laws 1968, ch. 62, 42.



Section 35-2-3 - Qualification; certificate of magistrate qualification.

35-2-3. Qualification; certificate of magistrate qualification.

A. Within fifteen days after each general election, the administrative office of the courts shall notify each apparently successful candidate for the office of magistrate of the requirements for qualification. Within thirty days after election or appointment, each apparently successful candidate and each appointee shall file with the administrative office an application for certificate of magistrate qualification. The application shall be in a form prescribed by the administrative office and shall include:

(1) the oath of office prescribed by the constitution for public officers subscribed to by the applicant;

(2) the applicant's certificate of election or appointment; and

(3) evidence of the applicant's possession of personal qualifications required by law.

B. Each applicant for a certificate of magistrate qualification who has not previously held such a certificate shall attend a qualification training program conducted by the administrative office as a prerequisite to the issuance of his first certificate. The administrative office shall prescribe the content of the qualification training program so as to inform applicants with reference to judicial powers and duties.

C. Upon approval of the application and, when required, upon the applicant's attendance at a qualification training program, the administrative office shall certify the applicant's initial qualification in accordance with the requirements of law by issuing to the applicant a "certificate of magistrate qualification." Each magistrate shall post the certificate in a conspicuous place in his courtroom.

D. If not sooner suspended or revoked as provided by law, each certificate of magistrate qualification automatically expires at the end of the term to which the magistrate is elected or appointed or when his successor in office is qualified, whichever is later.

E. Any magistrate who fails to complete the requirements for initial qualification within forty-five days of election or appointment shall be held to have resigned his office, and the administrative office shall certify the existence of the vacancy to the governor.

History: 1953 Comp., 36-2-3, enacted by Laws 1968, ch. 62, 43.



Section 35-2-4 - Qualification; continuing in office; mandatory training program.

35-2-4. Qualification; continuing in office; mandatory training program.

A. As a qualification for continuing in office, each magistrate shall attend at least one magistrate training program each year unless excused in writing by the chief justice of the supreme court for good cause shown.

B. The administrative office of the courts shall prescribe and conduct annual magistrate training programs designed to inform magistrates with reference to judicial powers and duties and to improve the administration of justice, and shall notify each magistrate of times and places designated for such training programs each year. All officers, agencies and institutions of the state shall cooperate and assist with magistrate training programs upon request of the administrative office.

C. Any magistrate who fails to attend and remain present through all proceedings of at least one magistrate training program during any calendar year without being excused as provided in Subsection A shall be held to have resigned his office, and the administrative office shall revoke his certificate of magistrate qualification and certify the existence of the vacancy to the governor.

D. Magistrates shall be reimbursed per diem and mileage for one round trip to attend one magistrate training program each year. Per diem and mileage shall be paid as provided in the Per Diem and Mileage Act [10-8-1 NMSA 1978].

History: 1953 Comp., 36-2-4, enacted by Laws 1968, ch. 62, 44; 1971, ch. 7, 3.



Section 35-2-5 - Qualification; failure to qualify.

35-2-5. Qualification; failure to qualify.

A. Any judicial act is void if performed by a magistrate prior to the issuance to him of a certificate of magistrate qualification or during any period of suspension or revocation of the certificate, and the magistrate is personally liable for any damages resulting from such act.

B. No compensation shall be paid to any magistrate for any period of time during which he did not hold a valid certificate of magistrate qualification.

History: 1953 Comp., 36-2-5, enacted by Laws 1968, ch. 62, 45.



Section 35-2-6 - Appointment as special master, arbitrator or magistrate judge pro tempore; compensation.

35-2-6. Appointment as special master, arbitrator or magistrate judge pro tempore; compensation.

A. A chief district court judge may appoint a retired magistrate judge, with the retired judge's consent, to serve as a magistrate judge pro tempore, subject to the money available to the judge pro tempore fund.

B. The retired magistrate judge shall be:

(1) compensated for his services in an amount equal to the hourly salary paid to magistrate judges; and

(2) reimbursed for his expenses in accordance with the provisions of the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] that apply to nonsalaried public officers.

History: Laws 1997, ch. 114, 1; 2001, ch. 71, 1.



Section 35-2-7 - Magistrate courts; authority to conduct a mediation program; training.

35-2-7. Magistrate courts; authority to conduct a mediation program; training.

A. If approved by the administrative office of the courts pursuant to Subsection B of this section, a probate judge shall have authority to conduct mediation programs in a magistrate court.

B. The director of the administrative office of the courts may approve a probate judge to exercise the authority conferred in Subsection A of this section if the judicial district for the county in which the magistrate court is located has certified that the probate judge is qualified, by training or experience, to conduct the mediation program.

C. The supreme court shall enact rules necessary for the implementation of this section.

History: Laws 1999, ch. 110, 1.






Article 3 - Magistrate Court; Jurisdiction

Section 35-3-1 - Jurisdiction; administration of oaths.

35-3-1. Jurisdiction; administration of oaths.

Magistrates may administer oaths and affirmations and take acknowledgments of instruments in writing, but shall charge no fee therefor. Magistrates may acquire appropriate seals for this purpose.

History: 1953 Comp., 36-3-1, enacted by Laws 1968, ch. 62, 46.



Section 35-3-2 - Authority; marriages.

35-3-2. Authority; marriages.

Magistrates may solemnize the contract of matrimony throughout the state but shall charge no fee for it.

History: 1953 Comp., 36-3-2, enacted by Laws 1968, ch. 62, 47; 1989, ch. 160, 1.



Section 35-3-3 - Jurisdiction; civil actions.

35-3-3. Jurisdiction; civil actions.

A. Magistrates have jurisdiction in civil actions in which the debt or sum claimed does not exceed ten thousand dollars ($10,000), exclusive of interest and costs.

B. Except as provided in Subsection C of this section, civil jurisdiction extends to actions in contract, quasi-contract and tort and where expressly conferred by law.

C. A magistrate has no jurisdiction in a civil action:

(1) for malicious prosecution, libel or slander;

(2) against public officers for misconduct in office;

(3) for specific performance of contracts for the sale of real property;

(4) in which the title or boundaries of land may be in dispute or drawn into question;

(5) affecting domestic relations, including divorce, annulment or separation or custody, support, guardianship, adoption or dependency of children;

(6) to grant writs of injunction, habeas corpus or extraordinary writs; or

(7) where jurisdiction is vested exclusively in another court.

History: 1953 Comp., 36-3-3, enacted by Laws 1968, ch. 62, 48; 1973, ch. 206, 1; 1989, ch. 65, 1; 1999, ch. 104, 2; 2001, ch. 77, 2.



Section 35-3-4 - Jurisdiction; criminal actions.

35-3-4. Jurisdiction; criminal actions.

A. Magistrates have jurisdiction in all cases of misdemeanors and petty misdemeanors, including offenses and complaints under ordinances of a county. Magistrates also have jurisdiction in any other criminal action where jurisdiction is specifically granted by law, and they may hold preliminary examinations in any criminal action where authorized by law.

B. Magistrates have jurisdiction over all offenses and complaints under ordinances of a municipality and may issue subpoenas and warrants and punish for contempt if that municipality has adopted an effective ordinance to provide for magistrate jurisdiction over municipal ordinances pursuant to the provisions of Subsection B of Section 35-14-1 NMSA 1978.

C. In any criminal action in the magistrate court which is beyond the jurisdiction of the magistrate court, the magistrate may commit to jail, discharge or recognize the defendant to appear before the district court as provided by law. Whenever the defendant is bound over to the district court, the magistrate shall forthwith deliver to the clerk of the district court a transcript of all proceedings in the magistrate court in the action.

History: 1953 Comp., 36-3-4, enacted by Laws 1968, ch. 62, 49; 1973, ch. 206, 2; 1984, ch. 30, 2; 1985, ch. 59, 1; 1985, ch. 147, 1.



Section 35-3-5 - Jurisdiction; venue of actions.

35-3-5. Jurisdiction; venue of actions.

A. Venue of actions in the magistrate court lies:

(1) in civil actions, in any magistrate district where the plaintiff or defendant resides or may be found or where the cause of action arose; and

(2) in criminal actions, in the magistrate district where the crime is alleged to have been committed.

B. The provisions of Section 35-3-6 or 35-3-7 NMSA 1978, supersede this section whenever they become applicable.

History: 1953 Comp., 36-3-5, enacted by Laws 1968, ch. 62, 50.



Section 35-3-6 - Jurisdiction; territorial limits.

35-3-6. Jurisdiction; territorial limits.

A. The territorial jurisdiction of a magistrate is coextensive with the magistrate district in which the magistrate serves. A magistrate also has jurisdiction in any criminal action involving violation of a law relating to motor vehicles arising in a magistrate district adjoining at any point that in which the magistrate serves and within magistrate trial jurisdiction; provided that the defendant is entitled to a change of venue to the district where the cause of action arose if the defendant so moves at, or within fifteen days after, arraignment.

B. A magistrate has jurisdiction to sit in any action arising in any other magistrate district when designated for a specific period of time by a district judge because of the unavailability of a magistrate in that magistrate district. A magistrate acting in another magistrate district by designation pursuant to this subsection shall include the cases heard by designation in the magistrate's own reports to the administrative office of the courts, indicating on the reports that the magistrate's jurisdiction is by designation.

C. In a criminal action in which a magistrate has territorial jurisdiction over the offense pursuant to this section, the magistrate court has personal jurisdiction over the defendant for the purpose of service of process upon the defendant wherever the defendant resides or may be found within the state.

D. In a civil action arising within the magistrate's territorial jurisdiction, the magistrate court has personal jurisdiction over the defendant for the purpose of service of process upon the defendant wherever the defendant resides or may be found within the state.

E. The territorial limitations of magistrate court jurisdiction shall not apply to actions to enforce judgments entered in the magistrate district and writs issued in aid of those actions.

History: 1953 Comp., 36-3-6, enacted by Laws 1968, ch. 62, 51; 1985, ch. 59, 2; 1989, ch. 65, 2; 1991, ch. 82, 1; 1999, ch. 95, 2; 2007, ch. 251, 1.



Section 35-3-7 - Jurisdiction; disqualification of magistrate.

35-3-7. Jurisdiction; disqualification of magistrate.

A. Whenever a party to any civil or criminal action or proceeding of any kind files a statement of disqualification, the magistrate's jurisdiction over the cause terminates immediately. The statement is effective only if filed no later than fifteen days after the date the answer is filed in a civil action or no later than fifteen days after the date the defendant is arraigned in a criminal action.

B. Upon receipt of a notice of disqualification, the magistrate or clerk of the magistrate court shall give written notice to the other parties to the action. Upon failure of counsel for all parties to file a stipulation within ten days of the filing of a statement of disqualification naming another magistrate judge in the district to try the cause, the presiding magistrate judge of the district shall as chosen by random selection designate another judge to try the cause. In the event all magistrates in the district are disqualified under the provisions of this section the disqualified magistrate shall, on the eleventh day thereafter, certify the fact by letter to the district court of the county in which the action is pending, and the district court shall designate another magistrate to conduct any further proceedings. The district court shall send notice of its designation to the parties or their counsel, to the disqualified magistrate and to the designated magistrate.

C. Any magistrate who willfully attempts or presumes to act as magistrate in an action after disqualification is guilty of a petty misdemeanor and shall be removed from office.

History: 1953 Comp., 36-3-7, enacted by Laws 1968, ch. 62, 52; 1983, ch. 88, 1.



Section 35-3-8 - Jurisdiction; recusal.

35-3-8. Jurisdiction; recusal.

A. Except by consent of all parties, no magistrate shall sit in any action in which:

(1) either of the parties is related to him by affinity or consanguinity within the degree of first cousin;

(2) he was counsel for either party in that action; or

(3) he has an interest.

B. Whenever one or more of the conditions of Subsection A exists, or whenever any other reason deemed sufficient by the magistrate exists, the magistrate before whom the action is pending shall recuse himself from sitting in the action by giving notice to all parties. Upon recusal, another magistrate shall be designated to conduct any further proceedings in the action in the same manner as provided in the case of disqualification.

History: 1953 Comp., 36-3-8, enacted by Laws 1968, ch. 62, 53.



Section 35-3-9 - Jurisdiction; contempt.

35-3-9. Jurisdiction; contempt.

A magistrate has jurisdiction to punish for contempt only for disorderly behavior or breach of the peace tending to interrupt or disturb a judicial proceeding in progress before the magistrate or for disobedience of any lawful order or process of his court. No person shall be punished for contempt of the magistrate court until given an opportunity to be heard in his defense. Any person convicted under this section may appeal to the district court in the same manner as in other criminal actions in the magistrate court.

History: 1953 Comp., 36-3-9, enacted by Laws 1968, ch. 62, 54; 1975, ch. 242, 3; 1991, ch. 82, 2.



Section 35-3-10 - Jurisdiction; failure to exercise; unlawful exercise; remedy.

35-3-10. Jurisdiction; failure to exercise; unlawful exercise; remedy.

If a magistrate before whom an action is pending is for any reason unable, unavailable or unwilling to preside in an action, or fails to recognize a properly filed statement of disqualification or fails to recognize grounds for refusal [recusal], any party may proceed in the manner specified by the Rules of Civil Procedure or the Rules of Criminal Procedure for the Magistrate Courts. The district court of the county in which the action is pending shall thereafter take action as provided in those rules.

History: 1953 Comp., 36-3-10, enacted by Laws 1975, ch. 242, 2.






Article 4 - Magistrate Court; Civil Actions

Section 35-4-1 - Civil actions; receipts for money.

35-4-1. Civil actions; receipts for money.

Every magistrate shall, on a form prescribed by the administrative office of the courts:

A. immediately give a written itemized receipt to any person paying money to the court in connection with any civil action; and

B. require a written itemized receipt from the payee before making any disbursement authorized by law.

History: 1953 Comp., 36-4-7, enacted by Laws 1968, ch. 62, 61; 1991, ch. 82, 3.



Section 35-4-2 - Civil actions; exemptions.

35-4-2. Civil actions; exemptions.

A. Exemptions of personal property provided in Sections 24-5-1 through 24-5-13 New Mexico Statutes Annotated, 1953 Compilation, apply to all executions in civil actions in the magistrate court, and to attachment, garnishment, replevin and forcible entry or detainer. The person entitled to the exemption or his agent or attorney shall claim the exemption by filing as a part of the action pending in the magistrate court a list of the particular property claimed to be exempt and a statement of the grounds for the exemption. The list may be filed at any time before sale of the property or before money garnished is paid to the plaintiff.

B. Upon the filing of a list of claimed exemptions, the magistrate shall notify the plaintiff in the action that claim of exemption has been made for the property specified in the list, and notify both parties of a time set for hearing on the claim of exemption. At the time set for hearing, the magistrate shall receive evidence, determine the issues and enter judgment on the claim of exemption.

C. If judgment on the claim of exemption is rendered after expiration of the time for appeal on the main issue in the action, either party aggrieved by the judgment on the claim of exemption may appeal from that judgment to the district court in the same manner as other appeals from final judgments of the magistrate court are taken. If judgment on the claim of exemption is rendered before judgment on the main issue in the cause, the judgment on the claim of exemption shall be deemed interlocutory and included within any appeal taken on the main issue in the action.

History: 1953 Comp., 36-4-12, enacted by Laws 1968, ch. 62, 66.



Section 35-4-3 - Civil actions; distribution of supplies.

35-4-3. Civil actions; distribution of supplies.

The administrative office of the courts shall:

A. prescribe by regulation the form, size and content of civil dockets and other administrative forms for use in civil actions in the magistrate court; and

B. have all forms prescribed by law or by regulation of the administrative office for use in civil actions reproduced and distribute them to each magistrate court.

History: 1953 Comp., 36-5-4, enacted by Laws 1968, ch. 62, 71; 1991, ch. 82, 4.






Article 5 - Magistrate Court; Criminal Actions

Section 35-5-1 - Criminal actions; arrest followed by complaint.

35-5-1. Criminal actions; arrest followed by complaint.

Whenever a peace officer makes an arrest without warrant for a misdemeanor within magistrate trial jurisdiction, he shall take the arrested person to the nearest available magistrate court without unnecessary delay. In such cases, a complaint shall be filed forthwith by the peace officer and a copy given to the defendant at or before the time he is brought before the magistrate.

History: 1953 Comp., 36-6-5, enacted by Laws 1968, ch. 62, 76.



Section 35-5-2 - Criminal actions; preparation of forms.

35-5-2. Criminal actions; preparation of forms.

The complaint, summons, warrant, final orders on complaints, receipt for fines and costs and receipt for bail in criminal actions in the magistrate court shall be executed on forms provided by the court administrator and approved by the supreme court.

History: 1953 Comp., 36-7-6.1, enacted by Laws 1973, ch. 204, 1.



Section 35-5-3 - Criminal actions; disposition of complaint, summons and warrant.

35-5-3. Criminal actions; disposition of complaint, summons and warrant.

In every criminal action in the magistrate court, the original criminal complaint shall be served on the defendant along with the original summons or warrant in the action. Following service of a warrant, the arresting officer shall complete the returns on the other copies of the warrant. The magistrate shall file and retain the second copy of the complaint and summons or warrant with the completed return.

History: 1953 Comp., 36-7-7, enacted by Laws 1968, ch. 62, 87; 1991, ch. 82, 5.



Section 35-5-4 - Criminal actions; disposition of final order and fine receipt.

35-5-4. Criminal actions; disposition of final order and fine receipt.

A. Upon disposition of any criminal action in the magistrate court, the magistrate shall complete the final order on criminal complaint and deliver the original to the defendant. Whenever fines or costs are received by a magistrate in any criminal action, he shall complete the criminal fine receipt, require the defendant's acknowledgment of receipt of the form on all copies and deliver the original to the defendant. The magistrate shall file and retain the second copies of the final order and fine receipt.

B. If any person refuses to accept the original fine receipt, the magistrate shall note the circumstances of the refusal on the form.

History: 1953 Comp., 36-7-8, enacted by Laws 1968, ch. 62, 88; 1991, ch. 82, 6.



Section 35-5-5 - Criminal actions; disposition of bail receipt.

35-5-5. Criminal actions; disposition of bail receipt.

Whenever bail is received in any criminal action, the magistrate or person designated by the magistrate to accept bail shall complete the criminal bail receipt, require the defendant's acknowledgement of receipt of the form on all copies and deliver the original to the defendant. The magistrate shall file the second copy of the bail receipt with his standardized monthly report, and the third copy shall be retained by the magistrate.

History: 1953 Comp., 36-7-9, enacted by Laws 1968, ch. 62, 89.



Section 35-5-6 - Criminal actions; distributions of supplies.

35-5-6. Criminal actions; distributions of supplies.

The administrative office of the courts shall:

A. prescribe by regulation the form, size and content of criminal dockets and other forms for use in criminal actions in magistrate courts; and

B. have all forms prescribed by law or by regulation of the administrative office for use in criminal actions reproduced and distribute them to each magistrate court, obtaining receipts for them by serial number.

History: 1953 Comp., 36-7-10, enacted by Laws 1968, ch. 62, 90; 1973, ch. 204, 2.



Section 35-5-8 - Magistrate court; indigency standard; fee schedule; reimbursement.

35-5-8. Magistrate court; indigency standard; fee schedule; reimbursement.

A. The magistrate court shall use a standard adopted by the public defender department to determine indigency of persons accused of crimes carrying a possible jail sentence.

B. The magistrate court shall use a fee schedule adopted by the public defender department when appointing attorneys to represent defendants who are financially unable to obtain private counsel.

C. The magistrate court shall order reimbursement from each person who has received or desires to receive legal representation or another benefit under the Public Defender Act [Chapter 31, Article 15 NMSA 1978] after a determination is made that he was not indigent according to the standard for indigency adopted by the public defender department.

D. Any amounts recovered pursuant to this section shall be paid to the state treasurer for credit to the general fund.

History: 1978 Comp., 35-5-8, enacted by Laws 1987, ch. 20, 5.






Article 6 - Magistrate Court; Fees and Costs

Section 35-6-1 - Magistrate costs; schedule; definition of "convicted".

35-6-1. Magistrate costs; schedule; definition of "convicted".

A. Magistrate judges, including metropolitan court judges, shall assess and collect and shall not waive, defer or suspend the following costs:

docket fee, criminal actions under Section 29-5-1 NMSA 1978 $ 1.00;

docket fee, to be collected prior to docketing any other criminal action, except as provided in Subsection B of Section 35-6-3 NMSA 1978 20.00.

Proceeds from this docket fee shall be transferred to the administrative office of the courts for deposit in the court facilities fund;

docket fee, twenty dollars ($20.00) of which shall be deposited in the court automation fund and fifteen dollars ($15.00) of which shall be deposited in the civil legal services fund, to be collected prior to docketing any civil action, except as provided in Subsection A of Section 35-6-3 NMSA 1978 72.00;

jury fee, to be collected from the party demanding trial by jury in any civil action at the time the demand is filed or made 25.00;

copying fee, for making and certifying copies of any records in the court, for each page copied by photographic process 0.50.

Proceeds from this copying fee shall be transferred to the administrative office of the courts for deposit in the court facilities fund; and

copying fee, for computer-generated or electronically transferred copies, per page 1.00.

Proceeds from this copying fee shall be transferred to the administrative office of the courts for deposit in the court automation fund.

Except as otherwise specifically provided by law, docket fees shall be paid into the court facilities fund.

B. Except as otherwise provided by law, no other costs or fees shall be charged or collected in the magistrate or metropolitan court.

C. The magistrate or metropolitan court may grant free process to any party in any civil proceeding or special statutory proceeding upon a proper showing of indigency. The magistrate or metropolitan court may deny free process if it finds that the complaint on its face does not state a cause of action.

D. As used in this subsection, "convicted" means the defendant has been found guilty of a criminal charge by the magistrate or metropolitan judge, either after trial, a plea of guilty or a plea of nolo contendere. Magistrate judges, including metropolitan court judges, shall assess and collect and shall not waive, defer or suspend the following costs:

(1) corrections fee, to be collected upon conviction from persons convicted of violating any provision of the Motor Vehicle Code [66-1-1 NMSA 1978] involving the operation of a motor vehicle, convicted of a crime constituting a misdemeanor or a petty misdemeanor or convicted of violating any ordinance that may be enforced by the imposition of a term of imprisonment as follows:

in a county with a metropolitan court $10.00;

in a county without a metropolitan court 20.00;

(2) court automation fee, to be collected upon conviction from persons convicted of violating any provision of the Motor Vehicle Code involving the operation of a motor vehicle, convicted of a crime constituting a misdemeanor or a petty misdemeanor or convicted of violating any ordinance that may be enforced by the imposition of a term of imprisonment 10.00;

(3) traffic safety fee, to be collected upon conviction from persons convicted of violating any provision of the Motor Vehicle Code involving the operation of a motor vehicle 3.00;

(4) judicial education fee, to be collected upon conviction from persons convicted of operating a motor vehicle in violation of the Motor Vehicle Code, convicted of a crime constituting a misdemeanor or a petty misdemeanor or convicted of violating any ordinance punishable by a term of imprisonment 3.00;

(5) jury and witness fee, to be collected upon conviction from persons convicted of operating a motor vehicle in violation of the Motor Vehicle Code, convicted of a crime constituting a misdemeanor or a petty misdemeanor or convicted of violating any ordinance punishable by a term of imprisonment 5.00;

(6) brain injury services fee, to be collected upon conviction from persons convicted of violating any provision of the Motor Vehicle Code involving the operation of a motor vehicle

5.00;

and

(7) court facilities fee, to be collected upon conviction from persons convicted of violating any provision of the Motor Vehicle Code involving the operation of a motor vehicle, convicted of a crime constituting a misdemeanor or a petty misdemeanor or convicted of violating any ordinance that may be enforced by the imposition of a term of imprisonment as follows:

in a county with a metropolitan court 24.00;

in any other county 10.00.

E. Metropolitan court judges shall assess and collect and shall not waive, defer or suspend as costs a mediation fee not to exceed five dollars ($5.00) for the docketing of small claims and criminal actions specified by metropolitan court rule. Proceeds of the mediation fee shall be deposited into the metropolitan court mediation fund.

History: 1953 Comp., 36-8-1, enacted by Laws 1968, ch. 62, 92; 1977, ch. 164, 1; 1983, ch. 134, 2; 1984, ch. 118, 1; 1986, ch. 16, 2; 1987, ch. 32, 1; 1987, ch. 251, 2; 1988, ch. 121, 2; 1989, ch. 245, 2; 1990, ch. 57, 4; 1991, ch. 82, 7; 1992, ch. 118, 17; 1993, ch. 273, 3; 1996, ch. 41, 5; 1997, ch. 242, 3; 1997, ch. 247, 1; 1998 (1st S.S.), ch. 6, 3; 2000, ch. 5, 6; 2001, ch. 277, 2; 2001, ch. 279, 2; 2003, ch. 424, 2; 2009, ch. 245, 2; 2011, ch. 173, 2.



Section 35-6-2 - Magistrate costs; posting of schedule.

35-6-2. Magistrate costs; posting of schedule.

The administrative office of the courts shall furnish, and each magistrate shall keep posted at all times in a conspicuous place in his courtroom, a plain and legible:

A. statement of costs required by law to be collected by magistrate courts; and

B. a notice in letters at least two inches high reading as follows: "NOTICE TO PUBLIC -- The magistrate court is required to forthwith give official receipts itemizing all money paid to the court. Secure your receipt when payment is made."

History: 1953 Comp., 36-8-2, enacted by Laws 1968, ch. 62, 93; 1991, ch. 82, 8.



Section 35-6-3 - Magistrate costs; advance payment.

35-6-3. Magistrate costs; advance payment.

A. Except for parties granted free process because of indigency, any party filing any civil action or requesting services from the magistrate court shall pay in advance the costs required by law to be collected by magistrates.

B. Any person filing a complaint in a criminal action in the magistrate court shall pay in advance the costs required by law to be collected by magistrates, except that no costs shall be collected from a person filing a complaint in a criminal action alleging domestic violence, a campus security officer, a municipal police officer, an Indian tribal or pueblo law enforcement officer or from a full-time, salaried county or state law enforcement officer filing the complaint.

History: 1953 Comp., 36-8-3, enacted by Laws, 1968, ch. 62, 94; 1969, ch. 198, 2; 1977, ch. 164, 2; 1991, ch. 82, 9; 1995, ch. 176, 2.



Section 35-6-4 - Magistrate costs; witness fees; reimbursement.

35-6-4. Magistrate costs; witness fees; reimbursement.

A. If the plaintiff prevails in a civil action in the magistrate court, the amount of costs collected by the magistrate in the action shall be added to the judgment entered against the defendant. Fees actually paid by the prevailing party in a civil action in the magistrate court for service of the complaint and summons and for service of subpoenas shall be taxed against the losing party. Witness fees as provided by law for proceedings in the district courts shall be taxed against the losing party in the action, subject to the limitations of the Rules of Civil Procedure for the Magistrate Courts.

B. As used in this subsection, "convicted" means the defendant has been found guilty of a criminal charge by the magistrate, either after trial, a plea of guilty or a plea of nolo contendere. If the defendant is convicted in any criminal action in the magistrate court, the magistrate shall attempt to collect from the defendant the docket fee and other fees established by law as costs in criminal actions. If the defendant chooses not to contest a penalty assessment misdemeanor pursuant to Section 66-8-116 NMSA 1978, the magistrate shall not collect the docket fee, but shall collect other costs as provided in Section 35-6-1 NMSA 1978. Any costs so collected from the defendant shall be paid by the magistrate to the administrative office of the courts, except that, if the complaining witness in the action paid such costs upon filing the complaint in the action, the magistrate shall refund the costs paid by the complaining witness.

History: 1953 Comp., 36-8-4, enacted by Laws 1968, ch. 62, 95; 1975, ch. 242, 4; 1981, ch. 272, 1; Laws 1983, ch. 134, 3; 1988, ch. 121, 3.



Section 35-6-5 - Magistrate court warrant enforcement fund; fee; administration; use of money in fund.

35-6-5. Magistrate court warrant enforcement fund; fee; administration; use of money in fund.

A. There is created in the state treasury the "magistrate court warrant enforcement fund" to be administered by the administrative office of the courts.

B. Upon issuance of a bench warrant, a magistrate court shall assess a fee of one hundred dollars ($100) against the individual whose arrest is commanded by the bench warrant. Money collected pursuant to the fee assessment authorized by this subsection shall be deposited in the magistrate court warrant enforcement fund.

C. All balances in the magistrate court warrant enforcement fund are appropriated to the administrative office of the courts for the primary purpose of employing personnel and purchasing equipment and services to aid in the collection of fines, fees or costs owed to the magistrate courts. After satisfaction of the primary purpose, any money remaining in the fund may, to the extent deemed necessary by the director of the administrative office of the courts, be used for the secondary purpose of partially reimbursing law enforcement agencies for the expense of serving bench warrants issued by the magistrate courts, pursuant to an intergovernmental agreement entered into between the law enforcement agency and the administrative office of the courts.

D. Payments from the magistrate court warrant enforcement fund shall be made upon warrants drawn by the secretary of finance and administration pursuant to vouchers issued and signed by the director of the administrative office of the courts.

E. Any balance remaining in the magistrate court warrant enforcement fund at the end of a fiscal year shall not revert to the state general fund.

History: 1978 Comp., 35-6-5, enacted by Laws 1993, ch. 261, 7.



Section 35-6-6 - Collection of fines, fees or costs.

35-6-6. Collection of fines, fees or costs.

A judgment and sentence issued by a magistrate court that includes an assessment of fines, fees or costs shall constitute a money judgment that may be enforced in the same manner as a civil judgment in the district court. The money judgment may be assigned by the court to a public or private agency or business for collection purposes, pursuant to the terms and conditions of a written agreement entered into by the court and the agency or business.

History: 1978 Comp., 35-6-6, enacted by Laws 1993, ch. 261, 8.



Section 35-6-7 - Magistrate court; drug court fee; monthly remittances.

35-6-7. Magistrate court; drug court fee; monthly remittances.

A. A magistrate court that has an adult drug court program may assess and collect from participants a "drug court fee" of fifty dollars ($50.00) a month. Program fee requirements may be satisfied by community service at the federal minimum wage. Proceeds from the drug court fee shall be deposited in the magistrate drug court fund.

B. Each magistrate court shall pay monthly to the administrative office of the courts, not later than the date established by rule of the director of the administrative office, the amount collected pursuant to Subsection A of this section, which shall be credited to the magistrate drug court fund. The administrative office shall return to each magistrate a written receipt itemizing all money received and credited to the fund.

History: Laws 2003, ch. 240, 3.



Section 35-6-8 - Magistrate court mediation fund created; administration; distribution.

35-6-8. Magistrate court mediation fund created; administration; distribution.

A. The "magistrate court mediation fund" is created in the state treasury. The fund shall be administered by the administrative office of the courts.

B. All balances in the magistrate court mediation fund are subject to appropriation for payment to magistrate courts for the purpose of funding and administering voluntary mediation programs. The mediation programs shall be established by supreme court rule for the efficient disposition of civil complaints.

C. Payments from the magistrate court mediation fund shall be made upon vouchers signed by the director of the administrative office of the courts upon warrants drawn by the secretary of finance and administration.

D. Any balance remaining in the magistrate court mediation fund at the end of a fiscal year shall not revert to the general fund.

History: Laws 2003, ch. 407, 1.



Section 35-6-9 - Magistrate costs; mediation fee.

35-6-9. Magistrate costs; mediation fee.

A. Magistrate judges shall collect as costs a mediation fee not to exceed five dollars ($5.00) for the docketing of civil actions, except as provided in Subsection A of Section 35-6-3 NMSA 1978.

B. The magistrate court shall pay to the administrative office of the courts the costs collected pursuant to this section in accordance with the procedures provided for in Section 35-7-4 NMSA 1978. The amount of costs collected shall be credited to the magistrate court mediation fund.

History: Laws 2003, ch. 407, 2.



Section 35-6-10 - Magistrate court; electronic services fee.

35-6-10. Magistrate court; electronic services fee.

A magistrate court may charge and collect from persons who use electronic services an electronic services fee in an amount established by supreme court rule. Proceeds from the electronic services fee shall be remitted to the administrative office of the courts for deposit in the electronic services fund.

History: Laws 2009, ch. 112, 6.






Article 7 - Magistrate Court; Magistrate Administration

Section 35-7-1 - Magistrate courts; supervision by the supreme court.

35-7-1. Magistrate courts; supervision by the supreme court.

The magistrate courts shall operate under the direction and control of the supreme court. The director of the administrative office of the courts shall provide administrative support to the magistrate courts, under the supervision of the supreme court.

History: 1978 Comp., 35-7-1, enacted by Laws 1997, ch. 53, 1.



Section 35-7-3 - Magistrate administration; standardized monthly reports.

35-7-3. Magistrate administration; standardized monthly reports.

Each magistrate court shall file a standardized monthly report with the administrative office of the courts not later than the date each month established by regulation of the director of the administrative office. The report shall itemize all fines, forfeitures and costs imposed, received and disbursed by the magistrate during the previous month or indicate that none were imposed, received or disbursed. One copy of the report shall be retained by the magistrate. The administrative office shall audit and adjust each report in accordance with the facts and file the reports in its office for a period of five years.

History: 1953 Comp., 36-9-3, enacted by Laws 1968, ch. 62, 98; 1979, ch. 160, 1; 1991, ch. 82, 10.



Section 35-7-4 - Magistrate administration; monthly remittances.

35-7-4. Magistrate administration; monthly remittances.

Each magistrate court shall pay to the administrative office of the courts, not later than the date each month established by regulation of the director of the administrative office, the amount of all fines, forfeitures and costs collected by the court during the previous month, except for amounts disbursed in accordance with law. The administrative office shall return to each magistrate court a written receipt itemizing all money received. The administrative office shall deposit the amount of all fines and forfeitures with the state treasurer for credit to the current school fund. The administrative office shall deposit the amount of all costs, except all costs collected pursuant to Subsections D and E of Section 35-6-1 NMSA 1978, for credit to the general fund. The amount of all costs collected pursuant to Subsections D and E of Section 35-6-1 NMSA 1978 shall be credited as follows:

A. the amount of all costs collected pursuant to Paragraph (1) of Subsection D of Section 35-6-1 NMSA 1978 for credit to the local government corrections fund;

B. the amount of all costs collected pursuant to Paragraph (2) of Subsection D of Section 35-6-1 NMSA 1978 for credit to the court automation fund;

C. the amount of all costs collected pursuant to Paragraph (3) of Subsection D of Section 35-6-1 NMSA 1978 for credit to the traffic safety education and enforcement fund;

D. the amount of all costs collected pursuant to Paragraph (4) of Subsection D of Section 35-6-1 NMSA 1978 for credit to the judicial education fund;

E. the amount of all costs collected pursuant to Paragraph (5) of Subsection D of Section 35-6-1 NMSA 1978 for credit to the jury and witness fee fund;

F. the amount of all costs collected pursuant to Paragraph (6) of Subsection D of Section 35-6-1 NMSA 1978 for credit to the brain injury services fund;

G. the amount of all costs collected pursuant to Paragraph (7) of Subsection D of Section 35-6-1 NMSA 1978 for credit to the court facilities fund; and

H. the amount of all costs collected pursuant to Subsection E of Section 35-6-1 NMSA 1978 for credit to the metropolitan court mediation fund.

History: 1953 Comp., 36-9-4, enacted by Laws 1968, ch. 62, 99; 1979, ch. 160, 2; 1983, ch. 134, 4; 1986, ch. 16, 3; 1990, ch. 57, 5; 1991, ch. 82, 11; 1993, ch. 273, 4; 2009, ch. 245, 3.



Section 35-7-5 - Magistrate administration; public money; commingling; trust fund bank account.

35-7-5. Magistrate administration; public money; commingling; trust fund bank account.

A. All money collected by a magistrate court in connection with civil and criminal actions is public money of the state held in trust by the magistrate until received by the administrative office of the courts or disbursed in accordance with law. Public money shall not be commingled with personal funds of the magistrate or any other funds.

B. Every magistrate court shall open a special trust fund checking account in a convenient bank insured by the federal deposit insurance corporation, shall deposit all public money into the account within four banking days after its receipt and shall make all remittances to the administrative office, as required by law, by check on this account.

C. Any magistrate who violates any provision of this section, or who is the maker of a check representing an amount required by law to be remitted to the administrative office, which check is not honored by the bank upon which it is drawn when first presented for payment for reason of lack of funds, is guilty of a misdemeanor and shall be punished by a fine of not more than one thousand dollars ($1,000), or by imprisonment for not more than one year, or both. Any conviction under this section operates as an automatic removal from office and forfeiture of the right to hold any public office for a period of four years from the date of conviction.

History: 1953 Comp., 36-9-5, enacted by Laws 1968, ch. 62, 100; 1979, ch. 160, 3.



Section 35-7-6 - Magistrate administration; current statutes.

35-7-6. Magistrate administration; current statutes.

A. Each magistrate shall obtain without cost:

(1) the volume of compiled laws relating to magistrates, along with current pocket supplements, from the New Mexico compilation commission;

(2) all current laws relating to motor vehicles from the commissioner of motor vehicles;

(3) all current laws relating to game animals and fish, along with all regulations of the state game commission, from the department of game and fish; and

(4) all current laws relating to motor carriers, along with all regulations of the state corporation commission [public regulation commission] relating to motor carriers, from the state corporation commission [public regulation commission].

B. These materials remain the property of the state and shall be delivered by each magistrate to his successor in office or to the administrative office of the courts. Each magistrate is responsible for the care of the materials and for the cost of replacement in case of loss, damage or if not disposed of as required in this section.

History: 1953 Comp., 36-9-6, enacted by Laws 1968, ch. 62, 101.



Section 35-7-7 - Magistrate administration; conflict of interest.

35-7-7. Magistrate administration; conflict of interest.

No magistrate shall, directly or indirectly:

A. buy or be interested in buying any evidence of indebtedness or cause of action for the purpose of bringing any action before any court;

B. either before or after suit, lend or advance or procure to be lent or advanced any money or other valuable thing to any person in consideration of, or as a reward or inducement for, placing any cause of action for prosecution or collection in any court;

C. operate or be interested in a collection agency;

D. with or without suit, collect, attempt to collect or become interested in collecting any claim where he received any commission, percentage, fee or charge other than those allowed by law;

E. institute or influence any other person to institute any suit in any magistrate court;

F. publish advertising relating to his office;

G. operate or be interested in a bail or appeal bond business; or

H. serve as surety on any bond posted in any court.

History: 1953 Comp., 36-9-7, enacted by Laws 1968, ch. 62, 102; 1991, ch. 82, 12.



Section 35-7-9 - Magistrate administration; court facilities.

35-7-9. Magistrate administration; court facilities.

The administrative office of the courts shall provide facilities for each magistrate court. Counties and municipalities shall cooperate and assist wherever possible.

History: 1953 Comp., 36-9-9, enacted by Laws 1968, ch. 62, 104.



Section 35-7-10 - Magistrate administration; clerical assistants.

35-7-10. Magistrate administration; clerical assistants.

Within appropriations and budgetary limitations, each magistrate, or the presiding magistrate of a multi-magistrate court, may select, and the administrative office of the courts may employ clerical assistants for magistrates.

History: 1953 Comp., 36-9-10, enacted by Laws 1968, ch. 62, 105; 1972, ch. 45, 5; 1979, ch. 160, 4.



Section 35-7-11 - Magistrate administration; finances.

35-7-11. Magistrate administration; finances.

Except as otherwise specifically provided by law, all salaries and expenses of the magistrate court shall be paid by the state treasurer upon warrants of the secretary of finance and administration, supported by vouchers approved by the director of the administrative office of the courts and in accordance with budgets approved by the state budget division of the department of finance and administration.

History: 1953 Comp., 36-9-11, enacted by Laws 1968, ch. 62, 106; 1977, ch. 247, 149.



Section 35-7-12 - Magistrate administration; rules of pleading, practice and procedure.

35-7-12. Magistrate administration; rules of pleading, practice and procedure.

A. The supreme court of New Mexico shall, by rules promulgated by it from time to time, regulate pleading, practice and procedure in judicial proceedings in the magistrate court for the purpose of simplifying and promoting the speedy determination of litigation upon its merits. Such rules shall not abridge, enlarge or modify the substantive rights of any litigant.

B. The supreme court shall cause all rules to be printed and distributed to all magistrates and to all members of the bar and no rule shall become effective until thirty days after it has been so printed and distributed.

History: 1953 Comp., 36-9-12, enacted by Laws 1968, ch. 62, 107.






Article 8 - Magistrate Court; Juries and Jurors

Section 35-8-1 - Magistrate jury; right to trial by jury.

35-8-1. Magistrate jury; right to trial by jury.

Except for contempt of the magistrate court, penalty assessment misdemeanors or offenses that do not prescribe incarceration as a penalty, the right to trial by jury exists in all actions in the magistrate court that are within magistrate trial jurisdiction.

History: 1953 Comp., 36-10-1, enacted by Laws 1968, ch. 62, 108; 1975, ch. 242, 5; 2009, ch. 133, 1.



Section 35-8-2 - Magistrate jury; demand.

35-8-2. Magistrate jury; demand.

A. Either party to an action in the magistrate court within magistrate trial jurisdiction may demand trial by jury. Demand shall be made in the manner specified by the Rules of Civil Procedure or the Rules of Criminal Procedure for the Magistrate Courts.

B. In civil actions, the magistrate shall collect from the party demanding trial by jury the jury fee established by law, but no jury fee shall be assessed against the state. In criminal actions, the magistrate shall not collect a jury fee. If demand is not made as provided in this section, or if the jury fee in any civil action is not paid at the time demand is made, trial by jury is deemed waived.

History: 1953 Comp., 36-10-2, enacted by Laws 1968, ch. 62, 109; 1973, ch. 29, 1; 1975, ch. 242, 6.



Section 35-8-3 - Magistrate jury; selecting and empaneling a jury.

35-8-3. Magistrate jury; selecting and empaneling a jury.

A. A jury in the magistrate court consists of six jurors with the same qualifications as jurors in the district court.

B. The magistrate shall direct the clerk of the district court to draw and assign to that court the number of qualified jurors the magistrate deems necessary for one or more jury panels. Upon the receipt of the direction and in the manner prescribed for the selection of district court jurors, the clerk of the district court shall draw at random from the master jury wheel the number of qualified jurors specified. The names of jurors drawn for magistrate jury service shall be forwarded to the magistrate who shall maintain a record of the names and addresses of the prospective jurors.

C. Whenever a jury is required, the magistrate shall order the sheriff or a responsible person to summon the persons named on the jury list to appear at the time and place set for trial of the action. If a jury is left incomplete because of failure to jurors to appear, excused absences or disqualifications, the magistrate shall direct the sheriff to summon others to complete the jury.

D. No person may be required to remain as a member of a magistrate jury panel for longer than six months following qualification as a juror in any year unless the panel is engaged in a trial.

History: 1953 Comp., 36-10-3, enacted by Laws 1974, ch. 37, 1.



Section 35-8-4 - Magistrate jury; trial.

35-8-4. Magistrate jury; trial.

Juries in the magistrate court shall hear the evidence in the action which shall be delivered in public in its presence. After hearing the evidence and being duly charged by the magistrate, the members of the jury shall be kept together until:

A. in civil actions, five members shall agree upon a verdict;

B. in criminal actions, the members unanimously agree upon a verdict; or

C. the members are discharged by the magistrate. The magistrate shall give judgment upon any verdict.

History: 1953 Comp., 36-10-4, enacted by Laws 1968, ch. 62, 111; 1975, ch. 242, 7.



Section 35-8-5 - Magistrate jury; discharge upon failure to agree.

35-8-5. Magistrate jury; discharge upon failure to agree.

Whenever the magistrate is satisfied that a jury cannot agree upon a verdict in the manner provided by law after a reasonable time, or, in the exercise of his discretion the magistrate determines that some necessity exists for discharge of the jury, he may discharge it and summon a new jury unless the parties agree that the magistrate may render judgment.

History: 1953 Comp., 36-10-5, enacted by Laws 1968, ch. 62, 112; 1975, ch. 242, 8.



Section 35-8-7 - Magistrate civil jury fees.

35-8-7. Magistrate civil jury fees.

A. In each action in the magistrate court in which a jury is summoned, persons summoned for jury service and jurors shall be compensated for their time in attendance and service at the highest prevailing minimum-wage rate.

B. Those persons shall also be reimbursed for travel in excess of forty miles round trip from their place of actual residence to the court, when their attendance is ordered, at the rate allowed public officers and employees per mile of necessary travel.

C. Those costs shall be charged against the party requesting the jury in a civil action, though no costs shall be charged against the state. All costs collected by the magistrate under this section shall be remitted to the administrative office of the courts, and all jurors shall be paid by the state treasurer in the same manner as other magistrate court expenses are paid."

History: 1978 Comp., 35-8-6, enacted by Laws 1991, ch. 82, 13; 2017, ch. 61, 1.






Article 9 - Magistrate Court; Attachment

Section 35-9-1 - Attachment; affidavit and bond; grounds.

35-9-1. Attachment; affidavit and bond; grounds.

A. An attachment may be issued in a civil action in the magistrate court only upon the filing of a civil complaint, accompanied by:

(1) a bond to the defendant in double the sum claimed in the complaint, with sufficient sureties, conditioned that the plaintiff will diligently prosecute the action to final judgment without delay and will pay the defendant all damages and costs sustained from the attachment if no judgment is recovered against the defendant in the action; and

(2) an affidavit of the plaintiff that one or more of the following facts exists:

(a) the defendant is not a resident of this state;

(b) the defendant has concealed himself or left his usual place of abode in this state so that ordinary civil process cannot be served on him;

(c) the defendant is about to remove his personal property out of this state or has concealed or disposed of his property fraudulently so as to defraud, hinder or delay his creditors;

(d) the defendant is about to convey or assign, conceal or dispose of his property fraudulently so as to hinder or delay his creditors;

(e) the debt that is the subject of the action was contracted out of this state, and the defendant has secretly removed his property into this state with the intent to hinder, delay or defraud his creditors;

(f) the defendant is a corporation whose principal office or place of business is out of the state, and the corporation has not designated an agent in this state for service of process against the corporation;

(g) the defendant fraudulently contracted the debt or incurred the obligation that is the subject of the action or obtained credit from the plaintiff by false pretenses; or

(h) the debt that is the subject of the action is for labor, for any services rendered by the plaintiff or his assignor at the instance of the defendant or was contracted for the necessities of life.

B. An attachment may issue upon a demand not yet due in any case where an attachment is authorized, in the same manner as upon demands already due.

History: 1953 Comp., 36-11-1, enacted by Laws 1968, ch. 62, 114; 1991, ch. 82, 14.



Section 35-9-2 - Attachment; execution.

35-9-2. Attachment; execution.

A. The attachment shall order the sheriff or a full-time, salaried deputy sheriff to attach personal property of the defendant within the magistrate district having a value sufficient to satisfy the amount claimed in the complaint in the action, safely to keep the property to satisfy any judgment that might be recovered in the action and to make return of the attachment to the magistrate at the time specified therein not less than five days nor more than fifteen days from the date of issuance.

B. The sheriff or deputy shall comply with the order and:

(1) immediately make an inventory of the property seized; and

(2) serve on the defendant personally, or, if the defendant cannot be found, leave at the defendant's residence, or if the defendant has no residence, leave with the person in whose possession the property is found, the civil complaint and summons and form for answer to civil complaint, along with a copy of the attachment and his inventory.

C. No property attached by the sheriff or deputy shall be removed by him if the person in possession of, or claiming, the property gives him a bond to the plaintiff in double the sum claimed in the complaint in the action, or in double the value of the property attached, whichever is less, conditioned that such property will be produced to satisfy any execution that might be issued upon any judgment which might be obtained by the plaintiff in the action.

History: 1953 Comp., 36-11-2, enacted by Laws 1968, ch. 62, 115.



Section 35-9-3 - Attachment; hearing; judgment.

35-9-3. Attachment; hearing; judgment.

A. If the defendant was personally served as provided in Section 35-9-2B NMSA 1978, or if he appears as provided in the civil summons, the magistrate shall proceed to hear and determine the action on its merits as in other civil actions.

B. If the defendant was not personally served as provided in Section 35-9-2B NMSA 1978, but his personal property was seized under the attachment and he does not appear as provided in the summons, the magistrate shall order the sheriff to notify the defendant by newspaper publication or by posting in at least three of the most public places in the county that his property has been attached and that, unless he appears before the magistrate at a time and place mentioned in the notice, not less than twenty days or more than ninety days from the date of the notice, judgment will be rendered against him and his property sold to pay the debt. If the defendant appears when notified as provided in this subsection, the magistrate shall proceed to hear and determine the action on its merits as in other civil actions. If the defendant fails to appear when notified as provided in this subsection, the magistrate shall enter a default judgment against him in the action.

History: 1953 Comp., 36-11-3, enacted by Laws 1968, ch. 62, 116.



Section 35-9-4 - Attachment; dissolution.

35-9-4. Attachment; dissolution.

A. An attachment may be dissolved at any time before final judgment if the defendant appears and pleads to the action and posts bond to the plaintiff in double the sum claimed in the complaint, or double the value of the property attached, whichever is less, with sufficient sureties, conditioned that the property will be available to satisfy any judgment which might be entered against him in the action.

B. When an attachment is dissolved, all proceedings touching the property attached are vacated, and the action shall proceed as if the attachment had not been issued.

History: 1953 Comp., 36-11-4, enacted by Laws 1968, ch. 62, 117.



Section 35-9-5 - Attachment; suit on bond.

35-9-5. Attachment; suit on bond.

The bond given by the plaintiff or other person in an attachment action in the magistrate court may be sued upon in the name of the state by any party injured, and shall proceed as in other civil actions.

History: 1953 Comp., 36-11-5, enacted by Laws 1968, ch. 62, 118.



Section 35-9-6 - Attachment; special provisions.

35-9-6. Attachment; special provisions.

All laws and procedures governing magistrate courts apply to attachment actions in the magistrate court except as otherwise provided by law.

History: 1953 Comp., 36-11-6, enacted by Laws 1968, ch. 62, 119.



Section 35-9-7 - Attachment; form of bond.

35-9-7. Attachment; form of bond.

Attachment bonds in civil actions in the magistrate court shall be in substantially the following form:

"STATE OF NEW MEXICO

____________ MAGISTRATE DISTRICT, DIVISION _______

(Name), Plaintiff

)

)

v.

)

CIVIL DOCKET NO. ________

(Name), Defendant

)

)

ATTACHMENT BOND

We bind ourselves, our heirs, executors and administrators to the state of New Mexico in the sum of _________ ($ _____) on condition that the plaintiff will diligently prosecute this action to final judgment without delay, will pay to the defendant all money found due to him in the action, and will pay all damages that may accrue to the defendant by reason of the attachment, upon completion of which this obligation is void.

______________________________

Plaintiff (Principal)

______________________________

Surety

______________________________

Surety

Approved _____________, 19 ___

__________________________________

Magistrate" End Form

History: 1953 Comp., 36-11-7, enacted by Laws 1968, ch. 62, 120.



Section 35-9-8 - Attachment; form of writ.

35-9-8. Attachment; form of writ.

Writs of attachment in civil actions in the magistrate court shall be in substantially the following form:

"STATE OF NEW MEXICO

____________ MAGISTRATE DISTRICT, DIVISION _______

(Name), Plaintiff

)

)

v.

)

CIVIL DOCKET NO. ________

(Name), Defendant

)

)

WRIT OF ATTACHMENT

THE STATE OF NEW MEXICO

TO: The sheriff or a full-time, salaried deputy sheriff:

You are ordered to attach personal property of the defendant in this action having a value sufficient to satisfy the sum of _______ ($ _____), with interest and costs, wherever the same may be found in the county, safely to keep the property to satisfy any judgment that might be recovered by the plaintiff in this action, and to make return of this writ to me on ________, 19 ___, presenting with your return a copy of your inventory of property attached.

Dated _________, 19 ___

________________________________

Magistrate"

End Form

History: 1953 Comp., 36-11-8, enacted by Laws 1968, ch. 62, 121.






Article 10 - Magistrate Court; Forcible Entry or Unlawful Detainer

Section 35-10-1 - Forcible entry or detainer; grounds.

35-10-1. Forcible entry or detainer; grounds.

A. A civil action for forcible entry or unlawful detainer of real property is commenced by the filing of a civil complaint alleging that one or more of the following facts exists:

(1) the defendant entered and occupied the lands and tenements of another against the will or consent of the owner and refused to vacate the premises after notice by the owner or his agent or attorney;

(2) the defendant holds over after the termination, or contrary to the terms of, his lease or tenancy;

(3) the defendant fails to pay rent at the time stipulated for payment;

(4) the defendant continues in possession after a sale by foreclosure of mortgage or on execution unless the defendant claims by a title paramount to the mortgage under which the sale was made or by title derived from the purchaser at the sale; or

(5) the defendant is a tenant from month to month or a tenant at will and continues in possession of the premises after thirty days' written notice by the owner or his agent or attorney to vacate.

B. The district court of the county in which the real property is located has concurrent original jurisdiction in civil actions for forcible entry or unlawful detainer when the rent contracted for amounts to fifty dollars ($50.00) or more a month or when the reasonable rental value of the premises is fifty dollars ($50.00) or more a month.

History: 1953 Comp., 36-12-1, enacted by Laws 1968, ch. 62, 122.



Section 35-10-2 - Limitation of remedy.

35-10-2. Limitation of remedy.

The provisions of Sections 35-10-1 through 35-10-6 NMSA 1978 shall not apply to actions by a landlord arising out of a residential tenancy governed by the Uniform Owner-Resident Relations Act [47-8-1 through 47-8-52 NMSA 1978].

History: 1953 Comp., 36-12-1.1, enacted by Laws 1975, ch. 38, 53.



Section 35-10-3 - Forcible entry or detainer; special provisions.

35-10-3. Forcible entry or detainer; special provisions.

A. Except as provided in Section 35-10-1 NMSA 1978, three days' notice in writing to quit must be given to the defendant before a civil action for forcible entry or unlawful detainer may be filed.

B. The return day of the summons in an action for forcible entry or unlawful detainer shall be not less than three, nor more than ten, days from the time of service of the civil complaint and summons on the defendant. Except by consent of the parties, no continuance shall be granted for more than ten days.

C. The questions of title or boundaries of land shall not be investigated in an action for forcible entry or unlawful detainer, but the action does not prevent a party from testing the right of property in any other manner. An action for forcible entry or unlawful detainer may not be brought in connection with any other action, nor may it be made the subject of setoff.

D. The right of a landlord in an action for forcible entry or unlawful detainer is not affected by the underleasing of his tenant.

E. When a lessee has been induced to take a lease by means of force, fraud or intimidation, he may plead a paramount title in himself, an outstanding title or the want of title in the lessor.

F. Legal representatives of a person who, if alive, might have brought an action for forcible entry or unlawful detainer may bring the action after his death.

G. All laws and procedures governing magistrate courts apply to actions for forcible entry or unlawful detainer in the magistrate court except as otherwise provided by law.

History: 1953 Comp., 36-12-2, enacted by Laws 1968, ch. 62, 123.



Section 35-10-4 - Forcible entry or detainer; judgment.

35-10-4. Forcible entry or detainer; judgment.

A. If the defendant is found guilty in a civil action for forcible entry or unlawful detainer, judgment shall be entered against him:

(1) for damages; and

(2) that he be removed from the premises and the plaintiff be put in possession.

B. Execution shall include an order that the sheriff or a full-time, salaried deputy sheriff remove the defendant from the premises.

History: 1953 Comp., 36-12-3, enacted by Laws 1968, ch. 62, 124.



Section 35-10-5 - Forcible entry or detainer; damages on appeal.

35-10-5. Forcible entry or detainer; damages on appeal.

A. If the plaintiff recovers judgment in an action for forcible entry or unlawful detainer upon appeal:

(1) to the district court, the damages assessed shall be the actual value of the rent due until entry of judgment by the magistrate court and double the value of all rent accrued thereafter until entry of judgment in the district court; and

(2) to the supreme court or court of appeals, further damages at double the value of all rent accrued from the entry of judgment in the district court until delivery of possession to him.

B. The supersedeas bond required under Section 39-3-22 NMSA 1978, shall contain a condition requiring the defendant appealing or taking a writ of error to the supreme court or court of appeals to pay all damages prescribed in this section if the judgment of the district court is affirmed by the supreme court or court of appeals, and the amount of the bond shall be sufficient to cover all such damages. The bond operates as a supersedeas to the order of removal as well as to execution for damages and costs. Upon final disposition of the appeal from the district court in his favor, the plaintiff may sue on the supersedeas bond to recover the damages.

History: 1953 Comp., 36-12-4, enacted by Laws 1968, ch. 62, 125.



Section 35-10-6 - Forcible entry or detainer; form of execution.

35-10-6. Forcible entry or detainer; form of execution.

Executions in civil actions for forcible entry or detainer in the magistrate court shall be in substantially the following form:

"STATE OF NEW MEXICO

____________ MAGISTRATE DISTRICT, DIVISION _______

(Name), Plaintiff

)

)

v.

)

CIVIL DOCKET NO. ________

(Name), Defendant

)

)

EXECUTION IN FORCIBLE ENTRY OR DETAINER

THE STATE OF NEW MEXICO

To: The sheriff or a full-time, salaried deputy sheriff:

Judgment having been entered for the plaintiff in this action, you are ordered to cause the defendant forthwith to be removed from the premises at: (describe premises as in the judgment) ____________ the plaintiff to have possession thereof, and that you levy against the personal property of the defendant, wherever the same may be found in the county, the sum of ___________ ($ ______) and your fees hereon, and that you return this writ to me within twenty days.

Dated _________, 19 ___

________________________________

Magistrate"

End Form

History: 1953 Comp., 36-12-5, enacted by Laws 1968, ch. 62, 126.






Article 11 - Magistrate Court; Replevin

Section 35-11-1 - Replevin; grounds.

35-11-1. Replevin; grounds.

Whenever any personal property is wrongfully taken or detained, the person having a right to immediate possession may bring a civil action of replevin for recovery of the property and for damages sustained from the wrongful taking or detention. However, in replevin actions, magistrate courts shall not issue any writs of replevin or any other orders providing for a seizure of property before judgment.

History: 1953 Comp., 36-13-1, enacted by Laws 1968, ch. 62, 127; 1975, ch. 249, 8.



Section 35-11-2 - Replevin; special provisions.

35-11-2. Replevin; special provisions.

All laws and procedures governing magistrate courts apply to actions of replevin in the magistrate court except as otherwise provided by law.

History: 1953 Comp., 36-13-4, enacted by Laws 1968, ch. 62, 130.



Section 35-11-3 - Judgment.

35-11-3. Judgment.

In any replevin action in the magistrate court, judgment may be entered for the plaintiff granting the plaintiff the property, or its fair market value in case a delivery cannot be made, and damages for the wrongful taking or detention of the property by the defendant.

History: 1953 Comp., 36-13-7, enacted by Laws 1975, ch. 249, 9.






Article 12 - Magistrate Court; Garnishment

Section 35-12-1 - Garnishment; affidavit and bond; grounds.

35-12-1. Garnishment; affidavit and bond; grounds.

A. Garnishment may be issued in advance of judgment in a civil action in the magistrate court only upon the filing of a civil complaint, accompanied by:

(1) a bond to the defendant, with sufficient sureties, in double the sum claimed in the complaint, conditioned that the plaintiff will diligently prosecute the action to final judgment without delay, will pay to the defendant all money found due to him in the action and will pay the defendant and the garnishee all damages and costs sustained from the garnishment if no judgment is recovered from the defendant in the action; and

(2) an affidavit of the plaintiff that one or more of the following facts exists:

(a) the defendant has no property in his possession within this state subject to execution to satisfy the amount claimed in the complaint; or

(b) one or more of the grounds for issuance of attachment in the magistrate court, the applicable grounds to be stated in the affidavit.

B. Garnishment may be issued in aid of execution of judgment entered in a civil action in the magistrate court only upon the filing in the action of an affidavit of the plaintiff that the defendant has no property in his possession within this state subject to execution to satisfy the judgment.

C. Garnishment may be issued in the magistrate court in aid of execution of judgment, which was entered in a civil action in some other court in this state and the unpaid balance of which does not exceed the jurisdictional amount of the magistrate court, only upon the filing of a civil complaint together with a certified copy of the judgment and an affidavit of the plaintiff that the defendant has no property in his possession within this state subject to execution to satisfy the judgment.

D. The affidavit under Subsections A through C shall include a statement that the plaintiff believes that a named garnishee:

(1) is indebted to the defendant and that the debt is not exempt from garnishment; or

(2) holds personal property belonging to the defendant.

E. Any magistrate who issues a garnishment in any civil action except in compliance with the provisions of this section is guilty of a petty misdemeanor and shall be removed from office.

History: 1953 Comp., 36-14-1, enacted by Laws 1968, ch. 62, 133; 1969, ch. 139, 3.



Section 35-12-2 - Garnishment; service on garnishee.

35-12-2. Garnishment; service on garnishee.

A. The garnishment shall be served on the garnishee within the magistrate district in the manner provided by law for service of a civil summons in the magistrate court and shall order the garnishee in the action to appear before the magistrate within twenty days from the date of service to answer under oath, as of the date the garnishment was served and also as of the date of his answer:

(1) what, if anything, he is indebted to the defendant and on what account;

(2) what, if any, personal property of the defendant is in his possession; and

(3) what other persons, if any, within his knowledge are indebted to the defendant or have personal property of the defendant in their possession.

B. Return on the garnishment shall be made in the manner provided by law for return on a civil summons in the magistrate court.

History: 1953 Comp., 36-14-2, enacted by Laws 1968, ch. 62, 134.



Section 35-12-3 - Garnishment; effect on garnishee.

35-12-3. Garnishment; effect on garnishee.

A. Except as otherwise provided in this section, service of a garnishment on the garnishee has the effect of attaching all personal property, money, wages or salary in excess of the amount exempt under Section 35-12-7 NMSA 1978, rights, credits, bonds, bills, notes, drafts and other choses in action of the defendant in the garnishee's possession or under his control at the time of service of the garnishment or which may come into his possession or under his control or be owing by him between the time of service and the time of making his answer. The garnishee is not liable for any judgment in money on account of any bonds, bills, notes, drafts, checks or other choses in action unless they are converted into money after service of the garnishment or he fails to deliver them to the magistrate within the time prescribed by the magistrate.

B. Service of a garnishment issued in advance of judgment does not attach any wages or salary due the defendant from the garnishee.

C. After service of a garnishment on the garnishee, it is unlawful for the garnishee to pay to the defendant in the action any debt or to deliver to him any personal property attached by the garnishment.

History: 1953 Comp., 36-14-3, enacted by Laws 1968, ch. 62, 135; 1969, ch. 139, 4.



Section 35-12-4 - Garnishment; answer by garnishee.

35-12-4. Garnishment; answer by garnishee.

A. If the garnishee answers under oath that he is not at the time of answer, and was not, at the time the garnishment was served on him, indebted to the defendant or in possession of any personal property of the defendant, and if the garnishee's answer is not controverted within twenty days after being made, the magistrate shall enter judgment discharging the garnishee.

B. If the garnishee fails to answer the garnishment under oath within twenty days from the date of its service on him, the magistrate may render judgment by default against the garnishee for the full amount of any judgment rendered against the defendant, together with all interest and costs.

C. If the garnishee answers under oath or it appears on trial of the issue that he was, at the time of answer or at the time the garnishment was served, indebted to the defendant or in possession of any personal property of the defendant, the magistrate shall render judgment for the plaintiff against the garnishee for the amount admitted or found due to the defendant or so much thereof as equals the plaintiff's judgment against the defendant. If the garnishee is indebted to the defendant for wages or salary, the magistrate shall render judgment for the plaintiff against the garnishee only for the amount of wages or salary due the defendant in excess of the amount of wages or salary exempt from garnishment under Section 35-12-7 NMSA 1978 or so much thereof as equals the plaintiff's judgment against the defendant. The magistrate shall order the garnishee to deliver any personal property to the sheriff to be held by him subject to the order of the magistrate for the satisfaction of any judgment that may be rendered against the defendant. If the garnishee fails to deliver the personal property to the sheriff, the sheriff shall notify the magistrate, and, upon motion of the plaintiff, the garnishee shall be cited for contempt. If the garnishee fails to show good cause in the contempt hearing, he shall be punished for contempt, and the magistrate may render judgment against him for the full amount of the plaintiff's judgment against the defendant, together with all interest and costs.

D. If the defendant is employed by the garnishee, the magistrate shall render judgment for the plaintiff against the garnishee for the unpaid balance of the plaintiff's judgment against the defendant and order the garnishee to pay to the plaintiff each pay period the defendant's wages or salary, which are not exempt from garnishment under Section 35-12-7 NMSA 1978 and which come due subsequent to the time of answer, until the judgment is satisfied, or, if the employment relationship is terminated, until the garnishee gives the plaintiff written notice that the employment relationship has terminated.

History: 1953 Comp., 36-14-4, enacted by Laws 1968, ch. 62, 136; 1969, ch. 139, 5.



Section 35-12-5 - Garnishment; controverting garnishee's answer.

35-12-5. Garnishment; controverting garnishee's answer.

A. If the plaintiff or defendant is not satisfied with the answer of any garnishee, he may controvert it by stating how he believes it is incorrect, and the issue shall be tried and determined by the magistrate court.

B. Any person claiming personal property, money or any chose in action garnished may intervene in the action, and no judgment shall be rendered against the garnishee until the intervention is tried and determined by the magistrate court.

History: 1953 Comp., 36-14-5, enacted by Laws 1968, ch. 62, 137.



Section 35-12-6 - Garnishment; unmatured debts.

35-12-6. Garnishment; unmatured debts.

Debts not yet due to the defendant may be garnished, but no execution shall be awarded against the garnishee for such debts until they become due. The magistrate may order the defendant to deliver the evidence of such indebtedness to the court. If the defendant alleges an endorsement or delivery of the evidence before the court's order came to his knowledge, the court may inquire into the consideration and good faith of the transfer and, if the court determines that the endorsee or transferee holds by fraudulent endorsement or delivery, it may order delivery of the evidence to the court. When any evidence of indebtedness is delivered to the court under this section, the court shall notify any endorsers of its nonpayment at maturity, and the garnishment proceedings shall remain open until it becomes due.

History: 1953 Comp., 36-14-6, enacted by Laws 1968, ch. 62, 138.



Section 35-12-7 - Garnishment; exemptions.

35-12-7. Garnishment; exemptions.

A. Exempt from garnishment with respect to the enforcement of an order or decree for child support is fifty percent of the defendant's disposable earnings for any pay period. Exempt from garnishment in all other situations is the greater of the following portions of the defendant's disposable earnings:

(1) seventy-five percent of the defendant's disposable earnings for any pay period; or

(2) an amount each week equal to forty times the federal minimum hourly wage rate. The director of the financial institutions division [of the regulation and licensing department] shall provide a table giving equivalent exemptions for pay periods of other than one week.

B. As used in this section:

(1) "disposable earnings" means that part of a defendant's wage or salary remaining after deducting the amounts which are required by law to be withheld; and

(2) "federal minimum hourly wage rate" means the highest federal minimum hourly wage rate for an eight-hour day and a forty-hour week. However, it is immaterial whether the garnishee is exempt under federal law from paying the federal minimum hourly wage rate.

C. The maximum amount which may be taken from a spouse's disposable earnings under both the garnishment procedure and the wage deduction procedure for the enforcement of child support is fifty percent of the spouse's disposable earnings.

History: 1953 Comp., 36-14-7, enacted by Laws 1969, ch. 139, 6; 1979, ch. 254, 1.



Section 35-12-8 - Garnishment; payment of exempt wages and salary.

35-12-8. Garnishment; payment of exempt wages and salary.

Any employer charged as a garnishee in any civil action in the magistrate court shall pay to the defendant, when due, the amount of his wages or salary exempt from garnishment under Section 35-12-7 NMSA 1978.

History: 1953 Comp., 36-14-7.1, enacted by Laws 1969, ch. 139, 7.



Section 35-12-9 - Garnishment; wages and salary; lien; priority.

35-12-9. Garnishment; wages and salary; lien; priority.

A. A judgment entered against a garnishee under Section 35-12-4D NMSA 1978 is a lien on the defendant's wages or salary, which are not exempt from garnishment under Section 35-12-7 NMSA 1978 and which come due subsequent to the time of answer, until the judgment against the garnishee is paid or until the employment relationship is terminated.

B. If the defendant's wages or salary are subject to more than one judgment lien, the liens shall be satisfied in the order in which the garnishment is served on the garnishee.

History: 1953 Comp., 36-14-7.2, enacted by Laws 1969, ch. 139, 8.



Section 35-12-10 - Garnishment; public officer as garnishee.

35-12-10. Garnishment; public officer as garnishee.

A. No public officer of the state or any of its political subdivisions shall be summoned in his official capacity as a garnishee in a civil action in the magistrate court to answer for wages or salaries due to a public officer or employee unless the plaintiff has a judgment in the action against the defendant. Under this condition, wages and salaries due public officials and employees are subject to garnishment.

B. This section does not prevent any available claim of exemption from garnishment.

C. As provided in this section, when any public officer is summoned as garnishee in a civil action in the magistrate court, his answer shall be by statement over his official signature of the amount due the defendant and the statement shall be filed in the action without cost.

History: 1953 Comp., 36-14-8, enacted by Laws 1968, ch. 62, 140.



Section 35-12-11 - Garnishment; execution against garnishee.

35-12-11. Garnishment; execution against garnishee.

Whenever judgment is rendered against the garnishee in any civil action in the magistrate court, execution shall be made as provided by law for executions in other civil actions in the magistrate court.

History: 1953 Comp., 36-14-9, enacted by Laws 1968, ch. 62, 141.



Section 35-12-12 - Garnishment; defense to claim against garnishee.

35-12-12. Garnishment; defense to claim against garnishee.

In any action by a defendant against a garnishee based on any indebtedness of the garnishee or on possession of any personal property, it is a conclusive defense for the garnishee to show that the indebtedness was paid or the personal property delivered under judgment of the magistrate court in a garnishment proceeding.

History: 1953 Comp., 36-14-10, enacted by Laws 1968, ch. 62, 142.



Section 35-12-13 - Garnishment; dissolution.

35-12-13. Garnishment; dissolution.

A. At any time before judgment in a civil action in the magistrate court in which a garnishment has been issued, the defendant in the action may obtain a dissolution of the garnishment by filing in the action a bond to the plaintiff in double the sum claimed in the complaint, or double the value of the indebtedness and personal property garnished, whichever is less, with sufficient sureties, conditioned for the payment of any judgment that may be rendered against the garnishee in the action.

B. When a garnishment is dissolved, all proceedings touching the garnished indebtedness or personal property are vacated.

History: 1953 Comp., 36-14-11, enacted by Laws 1968, ch. 62, 143.



Section 35-12-14 - Garnishment; suit on bond.

35-12-14. Garnishment; suit on bond.

The bond given by the plaintiff or other person in a garnishment proceeding in the magistrate court may be sued upon in the name of the state by any party injured, and shall proceed as in other civil actions.

History: 1953 Comp., 36-14-12, enacted by Laws 1968, ch. 62, 144.



Section 35-12-15 - Garnishment; special provisions.

35-12-15. Garnishment; special provisions.

All laws and procedures governing magistrate courts apply to garnishment proceedings in the magistrate court except as otherwise provided by law.

History: 1953 Comp., 36-14-13, enacted by Laws 1968, ch. 62, 145.



Section 35-12-16 - Garnishment; costs; attorney fees.

35-12-16. Garnishment; costs; attorney fees.

A. If the plaintiff prevails in a garnishment proceeding, he may be awarded either one or both of the following:

(1) the actual costs of the proceeding, not exceeding ten percent of the judgment entered against the garnishee; or

(2) a reasonable attorney fee not exceeding ten percent of the judgment entered against the garnishee.

B. If the garnishee answers as required by law, the court shall award the garnishee his actual costs and a reasonable attorney fee. The award shall be against the defendant if the plaintiff prevails and against the plaintiff if the garnishee prevails.

History: 1953 Comp., 36-14-13.1, enacted by Laws 1977, ch. 84, 1.



Section 35-12-17 - Garnishment; form of bond.

35-12-17. Garnishment; form of bond.

Garnishment bonds in civil actions in the magistrate court shall be in substantially the following form:

"STATE OF NEW MEXICO

____________ MAGISTRATE DISTRICT, DIVISION _______

(Name), Plaintiff

)

)

v.

)

CIVIL DOCKET NO. ________

(Name), Defendant

(Name), Garnishee

)

)

GARNISHMENT BOND

We bind ourselves, our heirs, executors and administrators to the state of New Mexico in the sum of ___________ ($ ____) on condition that the plaintiff will diligently prosecute this action to final judgment without delay, will pay to the defendant all money found due to him in the action, and will pay all damages and costs that may accrue to the defendant and the garnishee by reason of the garnishment or any process or judgment thereon, upon completion of which this obligation is void.

______________________________

Plaintiff (Principal)

______________________________

Surety

______________________________

Surety

Approved _____________, 19 ___

__________________________________

Magistrate" End Form

History: 1953 Comp., 36-14-14, enacted by Laws 1968, ch. 62, 146.



Section 35-12-18 - Garnishment; form of writ.

35-12-18. Garnishment; form of writ.

Writs of garnishment in civil actions in the magistrate court shall state whether the writ is issued in advance of or in aid of execution of judgment and shall be in substantially the following form:

"STATE OF NEW MEXICO

____________ MAGISTRATE DISTRICT, DIVISION _______

(Name), Plaintiff

)

)

v.

)

CIVIL DOCKET NO. ________

(Name), Defendant

(Name), Garnishee

)

)

WRIT OF GARNISHMENT

THE STATE OF NEW MEXICO to the above-named garnishee:

You are ordered to appear before the magistrate court located at _____________ within twenty days from the service of this writ upon you to answer under oath the following questions, as of the date of service and as of the date of your answer:

1. What, if anything, are you indebted to the defendant in this action and on what account?

2. What, if any, personal property of the defendant is in your possession or under your control?

3. What other persons, if any, within your knowledge are indebted to the defendant or have personal property of the defendant in their possession?

Service of this writ upon you has the effect of attaching all personal property, money, rights, credits, bonds, bills, notes, drafts and other choses in action of the defendant in your possession or under your control at the time of service and which may come into your possession or under your control or be owing by you between the time of service and the time of making your answer.

This writ was issued in (advance) (aid of execution) of judgment against the defendant. If this writ was issued in advance of judgment, it does not attach any wages or salary due from you to the defendant. If this writ was issued in aid of execution of judgment, it attaches wages or salary due from you to the defendant in excess of the greater of the following portions of the defendant's disposable earnings:

A. seventy-five percent of the defendant's disposable earnings for any pay period; or

B. an amount each week equal to forty times the federal minimum hourly wage rate. A table giving equivalent exemptions for pay periods of other than one week may be obtained from the commissioner of banking. "Disposable earnings" means that part of the defendant's wage or salary remaining after deducting the amounts which are required by law to be withheld. "Federal minimum hourly wage rate" means the highest federal minimum hourly wage rate for an eight-hour day or a forty-hour week. It is immaterial whether you are exempt under federal law from paying the federal minimum hourly wage rate.

It is unlawful to pay or deliver to the defendant any item attached by this writ. If you fail to appear and answer as directed, or if you unlawfully dispose of any item attached by this writ, judgment may be rendered against you for the full amount of the plaintiff's claim against the defendant in this action.

Dated _________, 19 ___

________________________________

Magistrate"

End Form

History: 1953 Comp., 36-14-15, enacted by Laws 1968, ch. 62, 147; 1969, ch. 139, 9.



Section 35-12-19 - Garnishment; district court; magistrate court; small claims court.

35-12-19. Garnishment; district court; magistrate court; small claims court.

Garnishment may be issued in the district court, magistrate court or small claims court. Sections 35-12-1 through 35-12-18 NMSA 1978 apply to the issuance of garnishment in the district court, magistrate court or small claims court; provided, however, that in the event the district court has jurisdiction, the district court clerk may issue the writ of garnishment. In those cases filed in small claims court, the small claims court may issue the writ of garnishment.

History: 1953 Comp., 36-14-16, enacted by Laws 1969, ch. 139, 10; 1973, ch. 24, 1; 1979, ch. 183, 1.






Article 13 - Magistrate Court; Appeals

Section 35-13-1 - Appeals; right of appeal.

35-13-1. Appeals; right of appeal.

Any party aggrieved by any judgment rendered or final order issued by the magistrate court in any civil action or special statutory proceeding, or the defendant aggrieved by any judgment rendered or final order issued by the magistrate court in any criminal action, may appeal to the district court within fifteen days after judgment is rendered or the final order is issued in the magistrate court.

History: 1953 Comp., 36-15-1, enacted by Laws 1968, ch. 62, 148; 1975, ch. 242, 9.



Section 35-13-2 - Appeals; district court proceedings; docket fees; judgment.

35-13-2. Appeals; district court proceedings; docket fees; judgment.

A. Appeals from the magistrate courts shall be tried de novo in the district court.

B. The district court docket fee in any criminal appeal is thirty-five dollars ($35.00), ten dollars ($10.00) of which shall be deposited in the court automation fund.

C. If the judgment of the magistrate court in a criminal action is affirmed or rendered against the appellant on appeal or if the appellant fails to appear at the time fixed for hearing in the district court, the district court shall enter judgment imposing the same, a greater or a lesser penalty as that imposed in the magistrate court in the action.

History: 1953 Comp., 36-15-3, enacted by Laws 1975, ch. 242, 10; 1981, ch. 271, 1; 1987, ch. 123, 2; 1996, ch. 41, 6.



Section 35-13-3 - Appeals; amendments on trial de novo.

35-13-3. Appeals; amendments on trial de novo.

Upon trial de novo in the district court upon appeal from the magistrate court, the district court shall allow all amendments necessary to the furtherance of justice.

History: 1953 Comp., 36-15-4, enacted by Laws 1968, ch. 62, 151.






Article 14 - Municipal Courts

Section 35-14-1 - Municipal court; creation.

35-14-1. Municipal court; creation.

A. Except for municipalities with a population of less than two thousand five hundred or more than five thousand persons in the 1980 federal decennial census lying within the boundaries of a class A county with a population of more than two hundred thousand persons in the last federal decennial census and municipalities which have adopted an effective ordinance pursuant to Subsection B of this section, there is established a municipal court in each incorporated municipality. The municipal courts shall be presided over by municipal judges. As used in Chapter 35, Articles 14 and 15 NMSA 1978, "municipality" includes H class counties.

B. The governing body of a municipality with a population of one thousand five hundred persons or less in the last federal decennial census may designate the magistrate court of the county in which the municipality is located as the court having jurisdiction over municipal ordinances. The designation shall be by adopted ordinance which shall not be effective until the expiration of the term of any incumbent municipal judge. Within five days after the effective date of the ordinance, the governing body of the municipality shall:

(1) forward a copy of the ordinance to the magistrate court and to the administrative office of the courts; and

(2) provide to the magistrate court copies of all municipal ordinances over which the magistrate court will have jurisdiction.

C. A magistrate court designated pursuant to Subsection B of this section shall, with respect to ordinances of the municipality:

(1) follow the rules of procedure for the municipal courts and the procedures provided by Chapter 35, Article 15 NMSA 1978;

(2) impose no fine or sentence greater than that permitted for municipalities; and

(3) remit monthly to the state all funds collected as a result of enforcement of municipal ordinances.

History: 1953 Comp., 37-1-1, enacted by Laws 1961, ch. 208, 1; 1967, ch. 215, 1; 1968, ch. 62, 152; 1979, ch. 346, 12; 1984, ch. 30, 3; 1985, ch. 128, 2; 1993, ch. 143, 1.



Section 35-14-2 - Jurisdiction.

35-14-2. Jurisdiction.

A. Each municipal court has jurisdiction over all offenses and complaints under ordinances of the municipality and may issue subpoenas and warrants and punish for contempt.

B. Upon written agreement between the board of regents of a state educational institution designated in Article 12, Section 11 of the constitution of New Mexico and the governing body of a municipality contiguous to land under control of the board of regents or within which any portion of such land is located, the municipal court has jurisdiction over violations of campus traffic regulations adopted under Section 29-5-1 NMSA 1978 as to areas under control of the board of regents. Fines and forfeitures collected by the municipal court under campus traffic regulations may be credited to the state educational institution on whose campus the violation occurred.

C. Upon written agreement between a post-secondary educational institution and the governing body of a municipality contiguous to land under control of the institution or within which any portion of such land is located, the municipal court has jurisdiction over violations of campus traffic regulations adopted pursuant to Section 29-5-4 NMSA 1978 as to areas under control of the institution. Fines and forfeitures collected by the municipal court for violations of campus traffic regulations may be credited to the municipality or to the post-secondary educational institution on whose campus the violation occurred.

D. Each municipal court's personal jurisdiction extends to any defendant who has been properly served with criminal process of the court anywhere in the state if that criminal process arises out of a charge of violation of a municipal ordinance prohibiting driving while under the influence of intoxicating liquor or drugs.

History: 1953 Comp., 37-1-2, enacted by Laws 1961, ch. 208, 2; 1969, ch. 131, 1; 1975, ch. 167, 1; 1988, ch. 88, 3; 2011, ch. 53, 2.



Section 35-14-3 - Judges; qualifications; bond; salary.

35-14-3. Judges; qualifications; bond; salary.

The qualifications of municipal judges, bond required and salary received shall be provided by ordinance of the municipality.

History: 1953 Comp., 37-1-3, enacted by Laws 1961, ch. 208, 3.



Section 35-14-4 - Election; term; vacancy.

35-14-4. Election; term; vacancy.

A. Municipal judges shall be elected, for terms of four years, at a regular municipal election.

B. In municipalities with a population of thirty thousand persons or more, additional judges may be elected if the municipal governing body determines the workload of the court requires more than one judge. Municipalities with a population of less than thirty thousand persons shall have only one municipal judge.

C. The governing body of any municipality may fill vacancies by appointment of a municipal judge to serve until the next regular municipal election.

History: 1953 Comp., 37-1-4, enacted by Laws 1961, ch. 208, 4; 1967, ch. 215, 2; 1973, ch. 208, 2; 1993, ch. 222, 1.



Section 35-14-5 - Temporary incapacity or absence of a municipal judge.

35-14-5. Temporary incapacity or absence of a municipal judge.

Any registered voter of a municipality in which a municipal judge is incapacitated or absent may be appointed to the office of the municipal judge during his temporary incapacity or absence, and he shall hear and determine cases arising under municipal ordinances while sitting as municipal judge. The governing body may establish a procedure by ordinance for appointment.

History: 1953 Comp., 37-1-5, enacted by Laws 1961, ch. 208, 5; 1973, ch. 88, 1.



Section 35-14-6 - Duties of temporary municipal judge.

35-14-6. Duties of temporary municipal judge.

The requirements of law relating to money collected, monthly reports, itemized statements and penalties apply to temporary municipal judges.

History: 1953 Comp., 37-1-6, enacted by Laws 1961, ch. 208, 6.



Section 35-14-7 - Monthly reports and remittances.

35-14-7. Monthly reports and remittances.

Each municipal judge shall make monthly written reports to the governing body of all money collected by him; provided he shall account separately for costs collected pursuant to Section 35-14-11 NMSA 1978. The reports shall be filed and the money collected shall be paid to the municipality not later than the tenth day of the month following collection.

History: 1953 Comp., 37-1-7, enacted by Laws 1961, ch. 208, 7; 1983, ch. 134, 5.



Section 35-14-8 - Itemized statement.

35-14-8. Itemized statement.

All required reports shall include an itemized statement showing the different amounts collected, the purpose of collection, the name of the person paying and the date of payment.

History: 1953 Comp., 37-1-8, enacted by Laws 1961, ch. 208, 8.



Section 35-14-9 - Penalty.

35-14-9. Penalty.

Any municipal judge violating any provision relating to making reports or remitting money collected is guilty of a misdemeanor and shall be fined not more than two hundred dollars ($200) or imprisoned not more than ninety days, or both.

History: 1953 Comp., 37-1-9, enacted by Laws 1961, ch. 208, 9.



Section 35-14-10 - Municipal judges; training required.

35-14-10. Municipal judges; training required.

Each municipal judge shall annually as a condition of discharging the duties of that office, successfully complete a judicial training program conducted under the authority, or with the approval of, the court administrator, unless exempted from this requirement by the chief justice of the supreme court. No municipal judge holding office after December 31, 1973 shall receive any salary until he has successfully completed, or been exempted from, the required judicial training program.

History: 1953 Comp., 37-1-10, enacted by Laws 1973, ch. 157, 1.



Section 35-14-11 - Municipal ordinance; court costs; collection; purpose.

35-14-11. Municipal ordinance; court costs; collection; purpose.

A. Every municipality shall enact an ordinance requiring assessment of corrections fees, judicial education fees and court automation fees to be collected as court costs and used as provided in this section.

B. A municipal judge shall collect the following costs:

(1) a corrections fee of twenty dollars ($20.00);

(2) a judicial education fee of three dollars ($3.00); and

(3) a court automation fee of six dollars ($6.00).

C. The fees are to be collected upon conviction from persons convicted of violating any ordinance relating to the operation of a motor vehicle or any ordinance that may be enforced by the imposition of a term of imprisonment.

D. All money collected pursuant to Paragraph (1) of Subsection B of this section shall be deposited in a special fund in the municipal treasury and shall be used for:

(1) municipal jailer or juvenile detention officer training;

(2) the construction planning, construction, operation and maintenance of a municipal jail or juvenile detention facility;

(3) paying the cost of housing municipal prisoners in a county jail or detention facility or housing juveniles in a detention facility;

(4) complying with match or contribution requirements for the receipt of federal funds relating to jails or juvenile detention facilities;

(5) providing inpatient treatment or other substance abuse programs in conjunction with or as an alternative to jail sentencing;

(6) defraying the cost of transporting prisoners to jails or juveniles to juvenile detention facilities; or

(7) providing electronic monitoring systems.

E. If a municipality with a population less than ten thousand according to the most recent federal decennial census has a balance in its special fund pursuant to Subsection D of this section that is over the amount projected to be needed for the next fiscal year for the purposes set forth in that subsection, the municipality may transfer the unneeded balance to the municipality's general fund.

F. A municipality may credit the interest collected from fees deposited in the special fund pursuant to Subsection D of this section to the municipality's general fund.

G. All money collected pursuant to Paragraph (2) of Subsection B of this section shall be remitted monthly to the state treasurer for credit to the judicial education fund and shall be used for the education and training, including production of bench books and other written materials, of municipal judges and other municipal court employees.

H. All money collected pursuant to Paragraph (3) of Subsection B of this section shall be remitted monthly to the state treasurer for credit to the municipal court automation fund and shall be used for the purchase, maintenance and operation of court automation systems in the municipal courts. Operation includes staff expenses, temporary or otherwise, and costs as needed to comply with Section 35-14-12 NMSA 1978. The court automation systems shall have the capability of providing, on a timely basis, electronic records in a format specified by the judicial information systems council.

I. As used in this section, "convicted" means the defendant has been found guilty of a criminal charge by a municipal judge, either after trial, a plea of guilty or a plea of nolo contendere.

History: 1978 Comp., 35-14-11, enacted by Laws 1983, ch. 134, 6; 1987, ch. 251, 3; 1988, ch. 121, 4; 1989, ch. 133, 1; 1993, ch. 273, 5; 1994, ch. 69, 1; 1998, ch. 103, 1; 2003, ch. 424, 3; 2006, ch. 28, 2; 2009, ch. 245, 4; 2013, ch. 192, 1; 2015, ch. 87, 1.



Section 35-14-12 - Municipal courts; automation required.

35-14-12. Municipal courts; automation required.

By July 1, 1996, each municipal court shall have the capability of providing on a timely basis electronic records in a format specified by the judicial information system council tracking convictions of violations of municipal ordinances prohibiting driving while under the influence of intoxicating liquor or drugs and prohibiting domestic violence.

History: Laws 1993, ch. 67, 2.






Article 15 - Violations of Municipal Ordinances

Section 35-15-1 - Proceedings to enforce ordinances; plaintiff; appeals.

35-15-1. Proceedings to enforce ordinances; plaintiff; appeals.

A. All actions to enforce any ordinance of any municipality shall be brought in the name of the municipality as plaintiff. No prosecution, conviction or acquittal for the violation of an ordinance is a defense to any other prosecution of the same party for any other violation of an ordinance, although different causes of action existed at the same time and, if united, would have exceeded the jurisdiction of the court.

B. The plaintiff or defendant may appeal to the district court from the judgment of any municipal court within fifteen days after judgment and sentence rendered in the municipal court. Failure of either party to appeal within the prescribed time is jurisdictional and an appeal not timely filed shall not be entertained by the district court.

History: Laws 1884, ch. 39, 17; C.L. 1884, 1625; C.L. 1897, 2405; Code 1915, 3627; C.S. 1929, 90-907; 1941 Comp., 39-201; 1953 Comp., 38-1-1; Laws 1959, ch. 169, 1; 1961, ch. 208, 10; 1963, ch. 10, 1; 1969, ch. 35, 1.



Section 35-15-2 - Pleading existence of ordinance provisions violated.

35-15-2. Pleading existence of ordinance provisions violated.

In all actions brought to enforce any ordinance, it shall be sufficient to state in the complaint or affidavit the number of the section and title of the ordinance violated without stating said section or ordinance in full or the substance thereof.

History: Laws 1884, ch. 39, 104; C.L. 1884, 1712; C.L. 1897, 2517; Code 1915, 3629; C.S. 1929, 90-909; 1941 Comp., 39-202; 1953 Comp., 38-1-2; Laws 1959, ch. 169, 2; 1975, ch. 87, 1.



Section 35-15-3 - Procedure; commitment.

35-15-3. Procedure; commitment.

A. In any action for the violation of any ordinance in which an arrest has not been made, a warrant for the arrest of the defendant may issue in the first instance upon the affidavit of any person making a complaint that he has reasonable grounds to believe the party charged is guilty. Any person arrested upon such warrant shall, without unnecessary delay, be taken before the proper officer to be tried for the alleged offense or be allowed to post an appropriate bond.

B. Any municipality may provide by ordinance that the first process shall be a citation or summons in cases involving violations of any municipal ordinance not amounting to a breach of the peace, requiring the party charged to appear before the municipal court at a time fixed in the citation or summons. The ordinance may also provide that, upon the failure of the party charged to appear, a warrant for his arrest shall immediately issue by the municipal judge for the offense specified in the citation or summons, commanding that the party charged shall be arrested and proceedings had as in the case when arrest is made upon a warrant issued upon affidavit as provided in Subsection A of this section.

C. Any person upon whom any fine or penalty is imposed may, upon order of the court convicting him, be committed to the county jail, municipal jail, detention facility or other place provided by the municipality for the incarceration of offenders until the fine or penalty is fully paid. The period of incarceration shall not exceed sixty days for any one offense except as authorized in Subsection C of Section 3-17-1 NMSA 1978. The municipal governing body may provide by ordinance that every person so committed shall work for the municipal corporation, at such labor as his strength will permit, within or without the jail or other place provided for the incarceration, not exceeding ten hours each working day. Each offender shall be credited with eight times the federal hourly minimum wage per day in reduction of any fine.

History: Laws 1884, ch. 39, 19; C.L. 1884, 1627; C.L. 1897, 2407; Code 1915, 3628; C.S. 1929, 90-908; 1941 Comp., 39-203; 1953 Comp., 38-1-3; Laws 1959, ch. 169, 3; 1961, ch. 209, 1; 1963, ch. 11, 1; 1987, ch. 92, 2; 2001, ch. 170, 2.



Section 35-15-4 - Service of process.

35-15-4. Service of process.

A. In the county in which the municipality whose ordinances are alleged to have been violated is located, a law enforcement officer with jurisdiction in that county may serve any municipal court process or make any arrests authorized by law to be made.

B. In counties adjacent to the county in which the municipality whose ordinances are alleged to have been violated is located, a law enforcement officer with jurisdiction in that county may serve any municipal court process or make any arrests authorized by law to be made, except for any service or arrest emanating from parking violations alleged to have occurred in a municipality located in another county.

History: Laws 1884, ch. 39, 21; C.L. 1884, 1629; C.L. 1897, 2409; Code 1915, 3631; C.S. 1929, 90-911; 1941 Comp., 39-204; 1953 Comp., 38-1-4; 2017, ch. 27, 1.



Section 35-15-5 - Maximum time for commencing proceeding for enforcement or of ordinances.

35-15-5. Maximum time for commencing proceeding for enforcement or [of] ordinances.

All prosecutions for the commission of any offense made punishable by ordinance shall be commenced within one year after the violation and shall be barred thereafter.

History: Laws 1884, ch. 39, 22; C.L. 1884, 1630; C.L. 1897, 2410; Code 1915, 3632; C.S. 1929, 90-912; 1941 Comp., 39-205; 1953 Comp., 38-1-5; Laws 1959, ch. 169, 4.



Section 35-15-6 - Custody of prisoners.

35-15-6. Custody of prisoners.

In case any such person shall be confined in any county jail it shall be the duty of the sheriff or jailer to deliver him to the appropriate municipal officer whenever such prisoner is to work for such municipality but such prisoner shall be returned to such county jail each night.

History: Laws 1905, ch. 84, 2; Code 1915, 3634; C.S. 1929, 90-914; 1941 Comp., 39-207; 1953 Comp., 38-1-7; Laws 1959, ch. 169, 6.



Section 35-15-7 - Appeals; notice of appeals.

35-15-7. Appeals; notice of appeals.

A. An appeal from the municipal court is taken by filing with the clerk of the district court a notice of appeal. When the defendant takes an appeal, the notice of appeal shall be accompanied by a bond to the municipality in the sum, and with conditions, fixed by the municipal judge as sufficient to secure the appearance of the defendant, and the judgment and sentence of the municipal court.

B. The clerk of the district court shall docket the appeal on the civil docket upon payment of a docket fee of twenty dollars ($20.00), ten dollars ($10.00) of which shall be deposited in the court automation fund, and shall transmit a copy of the notice of appeal to the municipal court from which the action is appealed and to the municipal attorney.

C. Within ten days after receipt of the notice of appeal from the clerk of the district court under Subsection B of this section, the municipal judge shall file with the clerk of the district court a transcript of all municipal court docket entries in the action, together with all pleadings and other documents relating to the action. After the transcript has been filed, the action may be called for trial in the district court as in other civil actions. The appeal shall be governed by the Rules of Civil Procedure for the District Courts, except that the municipality has the burden of proving violation of an ordinance beyond a reasonable doubt.

D. The docketing of an appeal operates as a supersedeas and stay of execution upon the judgment of the municipal court in the action until final disposition of the appeal.

History: 1953 Comp., 38-1-8, enacted by Laws 1969, ch. 35, 2; 1996, ch. 41, 7.



Section 35-15-8 - Judgment on appeal; recovery on bond.

35-15-8. Judgment on appeal; recovery on bond.

If the judgment of the municipal court in the action is affirmed or rendered against the defendant on appeal, the district court shall enter judgment imposing the same, a greater or a lesser penalty as that imposed in the municipal court in the action. If the defendant fails to appear at the time set for hearing of the appeal in the district court without a sufficient showing for a continuance, the district court shall affirm the judgment and sentence of the municipal court and render judgment against the defendant and his sureties on the appeal bond. When the municipal court has imposed a jail sentence upon the defendant, the district court shall issue a bench warrant for the immediate arrest and confinement of the defendant.

History: Laws 1919, ch. 112, 4; C.S. 1929, 79-525; 1941 Comp., 39-211; 1953 Comp., 38-1-11; Laws 1969, ch. 35, 3; 1975, ch. 212, 2.



Section 35-15-9 - Municipality to have free process; no costs charged to municipality.

35-15-9. [Municipality to have free process; no costs charged to municipality.]

That the municipality shall have free process in the district court in all cases of appeals for violations of municipal ordinances, and in no case shall any costs be assessed against the municipality in such cases.

History: Laws 1919, ch. 112, 5; C.S. 1929, 79-526; 1941 Comp., 39-212; 1953 Comp., 38-1-12.



Section 35-15-10 - Trial de novo without jury.

35-15-10. Trial de novo without jury.

All trials upon appeals by a defendant from the municipal court to the district court for violations of municipal ordinances shall be de novo and shall be tried before the court without a jury.

History: Laws 1919, ch. 112, 6; C.S. 1929, 79-527; 1941 Comp., 39-213; 1953 Comp., 38-1-13; Laws 1959, ch. 169, 8.



Section 35-15-11 - Municipality may appeal.

35-15-11. Municipality may appeal.

The municipality shall have the right to appeal to the district court from the municipal court and to the supreme court from any decision of the district court in every case brought for the violation of an ordinance of said municipality. The municipality shall be allowed an appeal from the municipal court to the district court only when the municipal court has held an ordinance or section thereof invalid or unconstitutional or that the complaint is not legally sufficient.

History: Laws 1935, ch. 28, 1; 1941 Comp., 39-214; 1953 Comp., 38-1-14; Laws 1959, ch. 169, 9.



Section 35-15-12 - Fines and forfeitures in justice court magistrate court; collections go to municipal treasury.

35-15-12. Fines and forfeitures in justice court [magistrate court]; collections go to municipal treasury.

Justices of the peace [magistrates] in municipalities of the state of New Mexico, when sitting as municipal judges, shall turn into [in to] the municipality all fines collected for the violation of such municipal ordinances and all moneys collected from forfeited bonds or recognizances in such justice of the peace courts [magistrate courts] when being held as municipal courts shall be turned into [in to] the municipality.

History: Laws 1921, ch. 42, 1; C.S. 1929, 79-216; 1941 Comp., 39-216; 1953 Comp., 38-1-16; Laws 1959, ch. 169, 11.



Section 35-15-13 - Fines and forfeitures assessed on appeal; collections go to municipal treasury.

35-15-13. Fines and forfeitures assessed on appeal; collections go to municipal treasury.

All fines assessed in the district court upon appeals from the municipal courts, including such moneys as may be paid into the said district court upon forfeited bonds or recognizances for defendants charged with municipal offenses, shall be turned over to the municipality.

History: Laws 1921, ch. 42, 2; C.S. 1929, 79-217; 1941 Comp., 39-217; 1953 Comp., 38-1-17; Laws 1959, ch. 169, 12.



Section 35-15-14 - Suspension of sentence; probation.

35-15-14. Suspension of sentence; probation.

A. The governing body of any municipality may provide by ordinance that the municipal court may, upon entry of a plea of guilty or judgment of conviction:

(1) suspend in whole or part the execution of sentence; or

(2) place the defendant on probation for a period not exceeding one year on terms and conditions the court deems best; or both. The ordinance shall provide that the court may as a condition of probation require the defendant to serve a period of time in volunteer labor to be known as community service. The type of labor and period of service shall be at the sole discretion of the court; provided that any person receiving community service shall be immune from any civil liability other than gross negligence arising out of the community service, and any person who performs community service pursuant to court order or any criminal diversion program shall not be entitled to any wages, shall not be considered an employee for any purpose and shall not be entitled to workmen's compensation, unemployment benefits or any other benefits otherwise provided by law. As used in this paragraph, "community service" means any labor that benefits the public at large or any public, charitable or educational entity or institution.

B. The ordinance shall provide that suspension of execution of the sentence or probation, or both, shall be granted only when the municipal judge is satisfied it will serve the ends of justice and of the public, and that the defendant's liability for any fine or other punishment imposed is fully discharged upon successful completion of the terms and conditions of probation.

History: 1953 Comp., 38-1-18, enacted by Laws 1961, ch. 55, 1; 1987, ch. 56, 1.









Chapter 36 - Attorneys

Article 1 - District Attorneys

Section 36-1-1 - Oath and bond of district attorneys.

36-1-1. [Oath and bond of district attorneys.]

Each district attorney shall, within sixty days after his election, qualify by filing in the office of the secretary of state, an oath of office as prescribed for other officers and a good and sufficient bond to be approved by a justice of the supreme court in the sum of five thousand dollars [($5,000)].

History: Laws 1909, ch. 22, 1; Code 1915, 1857; C.S. 1929, 39-101; 1941 Comp., 17-101; 1953 Comp., 17-1-1.



Section 36-1-2 - Assistants; appointment; revocation; duties.

36-1-2. Assistants; appointment; revocation; duties.

Each district attorney in this state may appoint one or more suitable persons who shall be attorneys-at-law practicing their profession in this state and members of the bar of this state to be his assistants. Every appointment of an assistant district attorney shall be in writing under the hand of the district attorney and filed in the office of the clerk of the district court of the judicial district in which the district attorney resides, and the person so appointed shall take and file in the office of the clerk of the district court of the judicial district in which the district attorney resides an oath of office as is now prescribed by law for district attorneys before entering upon his duties as assistant district attorney. Every such appointment may be revoked by the district attorney making it, which revocation shall be in writing and filed in that clerk's office. The assistant district attorney may attend the meetings of the boards of county commissioners, the district court, metropolitan, magistrate and probate courts in the district attorney's district and therein discharge any duties imposed by law upon or required of the district attorney by whom he was appointed.

History: Laws 1905, ch. 34, 1; Code 1915, 1858; C.S. 1929, 39-102; 1941 Comp., 17-102; 1953 Comp., 17-1-2; Laws 1984, ch. 109, 1.



Section 36-1-3 - District attorneys; travel expenses.

36-1-3. District attorneys; travel expenses.

District attorneys and their employees shall be allowed per diem and shall be reimbursed for their necessary travel expenses incurred while absent from their district headquarters upon official business as provided in the Per Diem and Mileage Act [10-8-1 NMSA 1978]. These expenses shall be paid from the appropriation to the district attorney of the judicial district for which the business is transacted.

History: 1953 Comp., 17-1-3, enacted by Laws 1968, ch. 69, 49; 1971, ch. 7, 2.



Section 36-1-4 - District attorneys; limitation of private practice.

36-1-4. District attorneys; limitation of private practice.

After January 1, 1977, no district attorney or assistant district attorney shall engage in the private practice of law. Violation of this section is ground for removal from office.

History: 1953 Comp., 17-1-3.1, enacted by Laws 1968, ch. 69, 50; 1969, ch. 85, 1; 1973, ch. 2, 1; 1975, ch. 302, 1.



Section 36-1-5 - District attorneys; assistants; investigators.

36-1-5. District attorneys; assistants; investigators.

A. Within legislative appropriations, the district attorney in each judicial district may appoint:

(1) necessary assistant district attorneys and other personnel and assign their duties; and

(2) full-time staff as peace officers for the purpose of investigating and enforcing the criminal laws of the state, within the district attorney's judicial district.

B. Those staff appointed as peace officers pursuant to the provisions of Paragraph (2) of Subsection A of this section shall comply with the certification provisions of Section 29-7-8 NMSA 1978 [repealed].

History: 1953 Comp., 17-1-3.3, enacted by Laws 1968, ch. 69, 52; 1988, ch. 92, 2.



Section 36-1-6 - District attorneys; salaries.

36-1-6. District attorneys; salaries.

A. For fiscal year 2000, district attorneys who serve in a district that does not include a class A county within the district shall receive an annual salary of seventy-four thousand four hundred eighty-one dollars ($74,481) and district attorneys who serve in a district that includes a class A county within the district shall receive an annual salary of seventy-eight thousand four hundred one dollars ($78,401).

B. For fiscal year 2001 and all subsequent fiscal years, the annual salary for district attorneys shall be established by the legislature in an appropriations act.

History: 1953 Comp., 17-1-3.4, enacted by Laws 1976 (S.S.), ch. 18, 1; 1978, ch. 173, 1; 1980, ch. 132, 1; 1982, ch. 31, 1; 1986, ch. 49, 8; 1988, ch. 136, 6; 1990, ch. 117, 1; 1995, ch. 168, 1; 1999 (1st S.S.), ch. 7, 1.



Section 36-1-7 - District attorneys; salary and allowances exclusive.

36-1-7. District attorneys; salary and allowances exclusive.

No district attorney shall receive to his own use any salary, fees or emoluments other than the salary and per diem and travel allowances prescribed by law.

History: Laws 1913, ch. 54, 2; Code 1915, 1870; C.S. 1929, 39-202; 1941 Comp., 17-104; 1953 Comp., 17-1-4; Laws 1968, ch. 69, 53.



Section 36-1-8 - District attorneys; payments of salaries and expenses.

36-1-8. District attorneys; payments of salaries and expenses.

A. The salaries of all district attorneys, assistant district attorneys and other employees of their offices shall be paid from the time when the district attorney or assistant district attorney qualifies and from the time when other employees begin their duties.

B. All salaries and expenses of the offices of the district attorneys, except the expenses of maintenance and upkeep of quarters occupied by the district attorneys and their staffs, shall be paid from funds appropriated to the district attorneys in the respective judicial districts upon warrants drawn by the secretary of finance and administration in accordance with budgets approved by the state budget division of the department of finance and administration.

C. Nothing in this section shall be construed to prevent an agreement between an incorporated municipality or a county and a district attorney whereby the district attorney agrees to assign an assistant to the municipality or county and the municipality or county agrees to reimburse the department of finance and administration to the credit of the district attorney's budget for all or a portion of the assistant's salary or expenses.

D. The provisions of this section shall not be interpreted to prevent a district attorney from contracting with an Indian nation, tribe or pueblo within the boundaries of the district attorney's judicial district for the purpose of authorizing the district attorney or his staff to:

(1) serve as a tribal prosecutor; or

(2) prosecute alleged violations of tribal codes by tribal members in tribal courts.

E. If a district attorney enters into a contract, as provided in Subsection D of this section, the district attorney shall be reasonably compensated for the expenses of staff and equipment.

History: Laws 1913, ch. 54, 3; Code 1915, 1871; Laws 1925, ch. 120, 4; C.S. 1929, 39-203; 1941 Comp., 17-105; Laws 1945, ch. 73, 2; 1949, ch. 102, 2; 1951, ch. 125, 2; 1953, ch. 89, 2; 1953 Comp., 17-1-5; Laws 1968, ch. 69, 54; 1975, ch. 302, 3; 1977, ch. 247, 148; 1980, ch. 4, 1; 2001, ch. 178, 1.



Section 36-1-8.1 - District attorney facilities; maintenance and upkeep.

36-1-8.1. District attorney facilities; maintenance and upkeep.

Each board of county commissioners shall provide adequate quarters for the operation of the district attorney and provide necessary utilities and maintenance service for the operation and upkeep of district attorney facilities.

History: Laws 1980, ch. 4, 2.



Section 36-1-8.2 - Eleventh judicial district; two district attorney divisions.

36-1-8.2. Eleventh judicial district; two district attorney divisions.

The eleventh judicial district is divided into two separate district attorney divisions which shall constitute two separate election divisions, as follows:

A. district attorney division 1, to be composed of San Juan county; and

B. district attorney division 2, to be composed of McKinley county.

History: Laws 1981, ch. 25, 1; 1993, ch. 336, 1.



Section 36-1-8.3 - District attorneys; election; residence.

36-1-8.3. District attorneys; election; residence.

The district attorney in division 1 shall be elected by the registered qualified electors of San Juan county and the district attorney in division 2 shall be elected by the registered qualified electors in McKinley county. Each district attorney shall have all the duties and powers vested in a district attorney.

History: Laws 1981, ch. 25, 2; 1993, ch. 336, 2.



Section 36-1-8.4 - District attorneys; assistants.

36-1-8.4. District attorneys; assistants.

Within legislative appropriations, the district attorney in each judicial division may appoint necessary assistant district attorneys and other personnel and assign their duties.

History: Laws 1981, ch. 25, 3.



Section 36-1-9 - Removal from office; grounds enumerated.

36-1-9. [Removal from office; grounds enumerated.]

Any district attorney may be removed from office according to the provisions of this act [36-1-9 through 36-1-17 NMSA 1978] on any of the following grounds:

A. conviction of any felony or of any misdemeanor involving moral turpitude;

B. failure, neglect or refusal to discharge the duties of the office, or failure, neglect or refusal to discharge any duty devolving upon the officer by virtue of his office;

C. knowingly demanding or receiving illegal fees as such officer;

D. failure to account for money coming into his hands as such officer;

E. gross incompetency or gross negligence in discharging the duties of the office;

F. any other act or acts, which in the opinion of the court amount to corruption in office or gross immorality rendering the incumbent unfit to fill the office.

History: 1953 Comp., 17-1-9.1, enacted by Laws 1955, ch. 180, 1.



Section 36-1-10 - Original jurisdiction of supreme court in removal proceedings.

36-1-10. [Original jurisdiction of supreme court in removal proceedings.]

Charges of any of the causes for removal mentioned in Section 1 [36-1-9 NMSA 1978] hereof may be filed with the supreme court of the state of New Mexico, which is hereby given exclusive original jurisdiction of such matters, upon presentment by the governor, the attorney general or any regularly empaneled grand jury. Any such grand jury presentment shall be immediately certified to the supreme court by the clerk of the district court where such presentment is filed.

History: 1953 Comp., 17-1-9.2, enacted by Laws 1955, ch. 180, 2.



Section 36-1-11 - Attorney general to prosecute removal proceedings; exceptions.

36-1-11. [Attorney general to prosecute removal proceedings; exceptions.]

All charges so presented to the court shall be prosecuted by the attorney general unless he should decline to act, or the governor, in the case of presentment by him, shall request the designation of another attorney; in either of which events the court will appoint another attorney.

History: 1953 Comp., 17-1-9.3, enacted by Laws 1955, ch. 180, 3.



Section 36-1-12 - Service upon accused; appearance and answer.

36-1-12. [Service upon accused; appearance and answer.]

Upon any such presentment, the court shall make and enter its order directing service upon the accused and specifying the time for appearance and answer.

History: 1953 Comp., 17-1-9.4, enacted by Laws 1955, ch. 180, 4.



Section 36-1-13 - Contents and nature of answer.

36-1-13. [Contents and nature of answer.]

Within the time prescribed in such order, the accused may by way of answer, object to the sufficiency of any charge or specification or deny the truth thereof. Any charge or specification legally sufficient and not denied shall be taken as admitted.

History: 1953 Comp., 17-1-9.5, enacted by Laws 1955, ch. 180, 5.



Section 36-1-14 - Hearing and determination when defendant fails to appear.

36-1-14. [Hearing and determination when defendant fails to appear.]

If the accused shall not appear, the court will proceed to hear and determine the charges in his absence.

History: 1953 Comp., 17-1-9.6, enacted by Laws 1955, ch. 180, 6.



Section 36-1-15 - Issues to be tried without jury; applicability of Rules of Civil Procedure; burden of proof.

36-1-15. [Issues to be tried without jury; applicability of Rules of Civil Procedure; burden of proof.]

The issues shall be tried to the court without a jury. So far as they may conveniently be applied and except as varied herein, the Rules of Civil Practice and Procedure in the District Courts shall govern the conduct of the trial, including compulsory attendance of witnesses, examination of witnesses, the admissibility of evidence and the amendment of pleadings. Upon the issues the burden of proof shall be upon the prosecution.

History: 1953 Comp., 17-1-9.7, enacted by Laws 1955, ch. 180, 7.



Section 36-1-16 - Decision of court to be final.

36-1-16. [Decision of court to be final.]

The decision and judgment of the court shall be final.

History: 1953 Comp., 17-1-9.8, enacted by Laws 1955, ch. 180, 8.



Section 36-1-17 - No filing fee; taxation of costs.

36-1-17. [No filing fee; taxation of costs.]

No docket fee or filing fee shall be required in any removal proceeding. Witness fees and other costs shall be taxed in such manner as may be determined by the court in its discretion.

History: 1953 Comp., 17-1-9.9, enacted by Laws 1955, ch. 180, 9.



Section 36-1-18 - Duties of district attorney.

36-1-18. Duties of district attorney.

A. Each district attorney shall:

(1) prosecute and defend for the state in all courts of record of the counties of his district all cases, criminal and civil, in which the state or any county in his district may be a party or may be interested;

(2) represent the county before the board of county commissioners of any county in his district in all matters before the board whenever requested to do so by the board, and he may appear before the board when sitting as a board of equalization without request;

(3) advise all county and state officers whenever requested; and

(4) represent any county in his district in all civil cases in which the county may be concerned in the supreme court or court of appeals, but not in suits brought in the name of the state.

B. A district attorney may contract with an Indian nation, tribe or pueblo within the boundaries of the district attorney's judicial district for the purpose of authorizing the district attorney or his staff to:

(1) serve as a tribal prosecutor; or

(2) prosecute alleged violations of tribal codes by tribal members in tribal courts.

History: Laws 1909, ch. 22, 2; Code 1915, 1859; C.S. 1929, 39-108; 1941 Comp., 17-111; 1953 Comp., 17-1-11; Laws 1966, ch. 28, 30; 2001, ch. 178, 2.



Section 36-1-19 - Legal representation; state; county.

36-1-19. Legal representation; state; county.

A. Except as provided in Subsections B and C of this section, no one shall represent the state or any county thereof in any matter in which the state or county is interested except the attorney general, his legally appointed and qualified assistants or the district attorney or his legally appointed and qualified assistants and such associate counsel as may appear on order of the court, with the consent of the attorney general or district attorney.

B. Notwithstanding any other provision of law, a board of county commissioners may contract with private counsel for legal assistance to or representation of the county in any civil matter in which the county is interested. Such private counsel shall have the same powers of compromise, satisfaction or release in civil proceedings as are held by district attorneys pursuant to Section 36-1-22 NMSA 1978.

C. The private legal assistance permitted pursuant to Subsection B of this section shall not extend to the prosecution of any criminal action without the permission of the district attorney for that county, provided that such permission shall not be required for the prosecution of any violation of a county ordinance.

History: Laws 1909, ch. 22, 15; Code 1915, 1860; C.S. 1929, 39-109; Laws 1933, ch. 21, 7; 1941 Comp., 17-112; 1953 Comp., 17-1-12; Laws 1977, ch. 318, 1; 1985, ch. 147, 2.



Section 36-1-20 - Authority of district attorney before magistrate court.

36-1-20. [Authority of district attorney before magistrate court.]

The district attorney may appear and represent the county or the state in any manner [matter] arising before the courts of justices of the peace [magistrate courts] or committing magistrates when in his opinion the interests of the people demand his services.

History: Laws 1909, ch. 22, 3; Code 1915, 1861; C.S. 1929, 39-110; 1941 Comp., 17-113; 1953 Comp., 17-1-13.



Section 36-1-21 - Aiding defense; penalty against attorney general or district attorney; removal from office; exceptions; taking case in which state or county interested prohibited.

36-1-21. [Aiding defense; penalty against attorney general or district attorney; removal from office; exceptions; taking case in which state or county interested prohibited.]

If the attorney general or any district attorney shall consult with any accused defendant, or in any other manner shall aid the defense of any person accused of any crime or misdemeanor in this state, he shall be fined in the sum of not less than five hundred dollars ($500) and shall be removed from office by judgment of the court if convicted of the charge.

Provided, further, that said attorney general or district attorney are [is] authorized and should be allowed by the judge of the district court to defend their [his] cases already on the docket of said court, on which appears on said docket that said attorney general or district attorney were [was] the attorneys [attorney] of said cases prior to the appointment of said attorney general or district attorneys [attorney].

Provided, further, that where it appears in the record of the court that the attorney general or district attorney was the attorney in some cases prior to the appointment of the said attorney general or district attorney, in those cases the court shall appoint a lawyer to prosecute in those particular cases, allowing said lawyer the fee which is allowed to the attorney general or district attorney, and the attorney general or district attorney should be allowed to defend in those particular cases.

Provided, further, that said attorney general or district attorney shall not be allowed to take any case after he is appointed attorney general or district attorney in which the state or county is involved in the litigation in which the law compels the attorney general or district attorney to prosecute or defend as said attorney general or district attorney.

History: Laws 1889, ch. 56, 11; C.L. 1897, 2582; Laws 1905, ch. 93, 1; Code 1915, 1862; C.S. 1929, 39-111; 1941 Comp., 17-114; 1953 Comp., 17-1-14.



Section 36-1-22 - Compromise, satisfaction or release by attorney general or district attorney.

36-1-22. [Compromise, satisfaction or release by attorney general or district attorney.]

The attorney general and district attorneys of this state in their respective districts, when any civil proceedings may be pending in their respective districts, in the district court, in which the state or any county may be a party, whether the same be an ordinary suit, scire facias proceedings, proceedings growing out of any criminal prosecution, or otherwise, shall have power to compromise or settle said suit or proceedings, or grant a release or enter satisfaction in whole or in part, of any claim or judgment in the name of the state or county, or dismiss the same, or take any other steps or proceedings therein which to him may appear proper and right; and all such civil suits and proceedings shall be entirely under the management and control of the said attorney general or district attorneys, and all compromises, releases and satisfactions heretofore made or entered into by said officers are hereby confirmed and ratified.

History: Laws 1875-1876, ch. 5, 1; C.L. 1884, 1856; C.L. 1897, 2905; Code 1915, 1863; C.S. 1929, 39-112; 1941 Comp., 17-115; 1953 Comp., 17-1-15.



Section 36-1-23 - Terminated.

36-1-23. Terminated.



Section 36-1-23.1 - Special prosecutors in conflict cases.

36-1-23.1. Special prosecutors in conflict cases.

Each district attorney may, when he cannot prosecute a case for ethical reasons or other good cause, appoint a practicing member of the bar of this state to act as special assistant district attorney. Any person so appointed shall have authority to act only in the specific case or matter for which the appointment was made. An appointment and oath shall be required of special assistant district attorneys in substantially the same form as that required for assistant district attorneys in Section 36-1-2 NMSA 1978.

History: 1978 Comp., 36-1-23.1, enacted by Laws 1984, ch. 109, 2.



Section 36-1-24 - Terminated.

36-1-24. Terminated.



Section 36-1-25 - Administrative office of the district attorneys created; director; personnel.

36-1-25. Administrative office of the district attorneys created; director; personnel.

A. There is created the "administrative office of the district attorneys," which shall be supervised by a director who shall be appointed by majority vote of the elected or appointed district attorneys and serve at their pleasure.

B. The director may, within legislative appropriations, appoint necessary personnel and assign their duties.

History: Laws 1984, ch. 110, 1.



Section 36-1-26 - Director; duties.

36-1-26. Director; duties.

The director of the administrative office of the district attorneys shall, under the supervision of the elected or appointed district attorneys:

A. assist in the preparation and presentation of fiscal and budgetary matters to the department of finance and administration, the legislative finance committee and the legislature;

B. prepare personnel pay plans and develop a comprehensive data base on case management;

C. prepare and distribute uniform forms and procedures manuals and develop uniform systems for use by district attorneys' offices with respect to administrative, personnel and budgetary matters;

D. prepare and distribute forms and procedures for the establishment of a uniform worthless check program;

E. prepare, update and distribute a district attorneys' trial manual;

F. prepare and conduct training and education programs for district attorneys;

G. prosecute conflict of interest and other cases at the request of an elected or appointed district attorney;

H. submit an annual report to the department of finance and administration and the legislative finance committee detailing the activities of the office and statistical and other data relating to all district attorneys' offices; and

I. perform such other duties in furtherance of the administration of justice and the administration of the business of the district attorneys as directed by the elected or appointed district attorneys.

History: Laws 1984, ch. 110, 2.



Section 36-1-28 - District attorney fund; created; administration; purpose.

36-1-28. District attorney fund; created; administration; purpose.

A. The "district attorney fund" is created in the state treasury. The fund shall consist of worthless check fees, preprosecution diversion fees, other statutory revenues directed to the fund, appropriations, gifts, grants and donations.

B. Money in the fund is appropriated to the administrative office of the district attorneys for the sole purpose of meeting necessary expenses incurred in the operation of the administrative office of the district attorneys.

C. Expenditures from the fund shall be pursuant to budgets approved by the state budget division of the department of finance and administration and made by warrant drawn by the secretary of finance and administration pursuant to vouchers signed by the director of the administrative office of the district attorneys or his authorized representative.

D. The fund shall not revert at the end of any fiscal year.

History: Laws 1998, ch. 88, 1.






Article 1A - District Attorney Personnel and Compensation

Section 36-1A-1 - Short title.

36-1A-1. Short title.

This act [36-1A-1 through 36-1A-15 NMSA 1978] may be cited as the "District Attorney Personnel and Compensation Act".

History: Laws 1991, ch. 175, 1.



Section 36-1A-2 - Purpose of act; enactment under constitution.

36-1A-2. Purpose of act; enactment under constitution.

The purpose of the District Attorney Personnel and Compensation Act is to establish for all district attorneys a uniform, equitable and binding system of personnel administration. The system shall be based solely on qualification and ability and will provide for classifications, compensation, fringe benefits, disciplinary procedures, appeal rights and other aspects of state employment. The District Attorney Personnel and Compensation Act will also provide a system of classification and compensation of district attorney personnel that is comparable to the personnel system in effect for other similar state employees. The District Attorney Personnel and Compensation Act is enacted pursuant to the provisions of Article 7, Section 2 of the constitution of New Mexico.

History: Laws 1991, ch. 175, 2.



Section 36-1A-3 - Definitions.

36-1A-3. Definitions.

As used in the District Attorney Personnel and Compensation Act:

A. "appeal" means a formal request for a full hearing before the board or authorized hearing officer to review a disciplinary action solely involving suspension, demotion or termination of a covered employee in a district attorney's office;

B. "board" means the District Attorney Personnel Review Board;

C. "class specification" means a written statement of the duties and responsibilities characteristic of a class of positions, and includes the class title, supervision exercised and received, guidelines available, examples of work performed, working conditions and minimum qualifications or substitutions thereof that specify education, training, health, experience, knowledge, abilities and skills required for a position;

D. "classification series" means a group of class specifications or employment positions similar enough in powers and responsibilities that they can be covered by similar qualifications and titles. A classification series may consist of many levels, starting with the entry level position and advancing upward in duties, complexity, authority and responsibility;

E. "compensation plan" means a plan that establishes for each class in the plan a salary range that consists of at least minimum and maximum salaries, as authorized by the legislature;

F. "covered employee" means a person in a full-time or part-time covered position who has successfully completed the probationary period and is covered by all provisions of the District Attorney Personnel and Compensation Act;

G. "covered position" means any position within a district attorney's office except the positions of district attorney, attorney, district office manager and special program director;

H. "disciplinary action" means a suspension, demotion or dismissal of a covered employee;

I. "district attorneys" means the present fourteen duly elected district attorneys, or a substitute appointee for one of them, plus any additional elected district attorneys or future appointees created after the effective date of the District Attorney Personnel and Compensation Act;

J. "employee" means a person in a full-time or part-time position in a district attorney's office but shall not be construed to include district attorneys;

K. "performance evaluation" means the written appraisal of an employee's performance of assigned duties;

L. "position" means any position in a district attorney's office; and

M. "probationary employee" means a person who is appointed to a covered position but who has not yet completed the probationary period.

History: Laws 1991, ch. 175, 3.



Section 36-1A-4 - Coverage of service; exemptions.

36-1A-4. Coverage of service; exemptions.

A. The District Attorney Personnel and Compensation Act shall cover all employees except only covered employees shall be entitled to utilize grievance procedures and the appeals provisions in Section 9 of the District Attorney Personnel and Compensation Act [36-1A-9 NMSA 1978].

B. The positions of attorney, district office manager and special program director are "at will" positions that serve at the pleasure of the district attorney.

History: Laws 1991, ch. 175, 4.



Section 36-1A-5 - Personnel board; appointment.

36-1A-5. Personnel board; appointment.

There is created the "district attorney personnel review board". The board shall consist of five district attorneys, including a president, vice-president, secretary-treasurer and two voting members, all elected annually by the district attorneys.

History: Laws 1991, ch. 175, 5.



Section 36-1A-6 - Board members; compensation.

36-1A-6. Board members; compensation.

Each board member shall be reimbursed as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] when traveling on board business directly related to the District Attorney Personnel and Compensation Act.

History: Laws 1991, ch. 175, 6.



Section 36-1A-7 - Board; duties.

36-1A-7. Board; duties.

The board shall:

A. recommend to the district attorneys regulations necessary or appropriate to implement and administer the District Attorney Personnel and Compensation Act;

B. determine the qualifications for each class specification or classification series, including required levels of education, experience, special skills and legal knowledge;

C. prepare class specifications to be performed in each class of positions;

D. recommend a compensation plan of pay ranges to which class specifications and classification series are assigned, subject to legislative appropriations;

E. hear appeals solely involving suspension, demotion or termination of a covered employee, and render its final decision, unless the covered employee elects under Section 9 [36-1A-9 NMSA 1978] of the District Attorney Personnel and Compensation Act to have the appeal heard by a state-personnel-office-designated hearing officer;

F. make periodic reviews of the personnel regulations, classification plan and compensation ranges that govern employees to ensure that all federal action, legislative mandates and other substantive changes are incorporated into the regulations in a timely fashion and make recommendations thereon to the district attorneys;

G. recommend to the district attorneys to contract for services of consultants necessary to perform a compensation or classification plan of all district attorney positions, subject to legislative appropriation; and

H. consider other personnel matters as designated by the district attorneys.

History: Laws 1991, ch. 175, 7.



Section 36-1A-8 - Rules; adoption; coverage.

36-1A-8. Rules; adoption; coverage.

A. Personnel rules shall be promulgated by the district attorneys and shall be effective when filed as required by law.

B. The personnel rules of the district attorneys shall include provisions governing:

(1) a classification plan for all positions;

(2) a compensation plan for all positions;

(3) a reasonable period of probation during which a probationary employee may be discharged, demoted or transferred without benefit of hearing;

(4) hours of work requirements and holiday, overtime and leave policies;

(5) the evaluation of performance of employees for the purpose of improving staff effectiveness;

(6) any reduction in force needed due to lack of funds or work, abolition of a position, material change in duties or reorganization;

(7) promotions or transfers, which shall give appropriate consideration to the applicant's qualifications, skills, job performance and duties;

(8) a disciplinary procedure, which shall provide for an equitable response to infractions of rules or work performance standards; and

(9) an appeal process to review a disciplinary action solely involving suspension, demotion or termination.

History: Laws 1991, ch. 175, 8.



Section 36-1A-9 - Appeals by covered employees to the board; judicial review.

36-1A-9. Appeals by covered employees to the board; judicial review.

A. A covered employee who is dismissed, demoted or suspended may, within thirty days after the dismissal, demotion or suspension, appeal to the board. The appellant and the agency whose action is reviewed shall have the right to be heard publicly and to present facts pertinent to the appeal.

B. Formal rules of evidence shall not apply to appeals to the board.

C. A record shall be made of the hearing, which shall be transcribed if there is an appeal to the district court. The cost of transcripts may be assessed by the court to the losing party on appeal.

D. Appeals may be heard, at the election of the appellant, either by the board or by a hearing officer selected by the state personnel office. If the appellant does not elect to have his case heard by a state-personnel-office-designated hearing officer as provided in this section, the board may designate a hearing officer who may be a member of the board to preside over and take evidence at any hearing held pursuant to this section. This latter hearing officer shall prepare and submit to the board a summary of the evidence taken at the hearing and proposed findings of fact. The board shall render a final decision on the appeal, which shall include findings of fact and conclusions of law.

E. If the appellant chooses to have his case heard by a state-personnel-office-designated hearing officer, the appellant shall elect in writing within twenty days after filing the notice of appeal to have his appeal heard solely by a state-personnel-office-designated hearing officer. In the event of that election, the board shall promptly make that request to the state personnel office and promptly execute any and all documents necessary to implement this election. The state personnel office shall promptly arrange for the hearing officer without charge. This hearing officer shall have all of the rights, duties and responsibilities provided to the board by the District Attorney Personnel and Compensation Act, and that hearing officer's decision shall be binding and of the same force and effect as if the board itself had rendered the final decision.

F. If the board or the state-personnel-office-designated hearing officer finds that the action taken was without just cause, the board or the state-personnel-office-designated hearing officer may modify the disciplinary action or order the reinstatement of the appellant to his former position or to a position of like status and pay. When the board or the state-personnel-office-designated hearing officer orders a reinstatement of an appellant, the reinstatement shall be effective within thirty days after the service of a written copy of the decision on the affected party. The board or the state-personnel-office-designated hearing officer may award back pay as of the date of the dismissal, demotion or suspension or as of such later date as the order may specify.

G. A party aggrieved by the decision of the board or the state-personnel-office-designated hearing officer made pursuant to this section may appeal the decision to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: Laws 1991, ch. 175, 9; 1998, ch. 55, 43; 1999, ch. 265, 45.



Section 36-1A-10 - Oaths; testimony; records; refusal.

36-1A-10. Oaths; testimony; records; refusal.

The board or the state-personnel-office-designated hearing officer has the power to administer oaths, subpoena witnesses and compel the production of books and papers pertinent to any investigation or hearing authorized by the District Attorney Personnel and Compensation Act. Refusal to testify on matters pertaining to personnel is grounds for dismissal from employment.

History: Laws 1991, ch. 175, 10.



Section 36-1A-11 - District attorneys to establish a compensation plan coverage.

36-1A-11. District attorneys to establish a compensation plan coverage.

A. The district attorneys shall establish a compensation plan for all employees of district attorneys. Before being implemented, the compensation plan shall be reviewed by the legislative finance committee and approved by the department of finance and administration. The compensation plan shall substantially conform to the compensation plan and classification series in effect for all other state employees. In addition, the plan shall include class specifications and requirements for performance evaluation.

B. The compensation plan provided by this section and adopted by the district attorneys shall apply to all employees.

History: Laws 1991, ch. 175, 11.



Section 36-1A-12 - Additional duties of district attorneys.

36-1A-12. Additional duties of district attorneys.

The district attorneys as a group shall:

A. adopt and promulgate regulations to effectuate the provisions of the compensation plan for all employees;

B. conduct periodic reviews of the regulations, classification series and compensation ranges to ensure that applicable federal action, legislative mandates and other substantive changes are incorporated in the compensation plan in a timely fashion;

C. contract for consultant services to reevaluate the classification and compensation plans to ensure their compatibility, subject to legislative appropriation, with classes covered by the Personnel Act [Chapter 10, Article 9 NMSA 1978] and the judicial pay plan; and

D. prepare an annual fiscal report and specify proposed changes, if any, to the compensation plan prior to each regular legislative session. Before any proposed changes are implemented, they shall be reviewed by the legislative finance committee and approved by the department of finance and administration.

History: Laws 1991, ch. 175, 12.



Section 36-1A-13 - Status of present employees.

36-1A-13. Status of present employees.

All current employees holding covered positions affected by the District Attorney Personnel and Compensation Act shall be continued in their positions and shall be recognized as covered employees if they have held the position for at least six months prior to the effective date of the District Attorney Personnel and Compensation Act. All other employees holding covered positions affected by the District Attorney Personnel and Compensation Act shall be continued as probationary employees until they have successfully completed their probationary period. Nothing in the District Attorney Personnel and Compensation Act shall preclude the reclassification or reallocation of any position held by a current employee.

History: Laws 1991, ch. 175, 13.



Section 36-1A-14 - Existing rules.

36-1A-14. Existing rules.

Existing personnel rules, policies and compensation plans for the employees shall remain in full force and effect until new rules, policies and pay plans are established pursuant to the District Attorney Personnel and Compensation Act.

History: Laws 1991, ch. 175, 14.



Section 36-1A-15 - Federal funds and assistance.

36-1A-15. Federal funds and assistance.

When the provisions of any laws of the United States or any rule, order or regulation of any federal agency or authority providing federal funds for use in the state, either directly or indirectly or as a grant-in-aid, to be matched or otherwise, impose as a condition for the receipt of such funds other or higher personnel standards or different classifications than are provided for by the District Attorney Personnel and Compensation Act, the board shall recommend to the district attorneys adoption of rules and regulations to meet the requirements of such laws, rules, order or regulation.

History: Laws 1991, ch. 175, 15.






Article 2 - Regulation of Attorneys

Section 36-2-1 - Rules defining and regulating practice of law; authority of supreme court; distribution; effective date.

36-2-1. [Rules defining and regulating practice of law; authority of supreme court; distribution; effective date.]

The supreme court of the state of New Mexico shall, by rules promulgated from time to time, define and regulate the practice of law within the state of New Mexico. The supreme court shall cause such rules to be printed and distributed to all members of the bar, to applicants for admission and to all courts within the state of New Mexico and the same shall not become effective until thirty (30) days after the same shall have been made ready for distribution and so distributed.

History: 1941 Comp., 18-101, enacted by Laws 1941, ch. 96, 1; 1953 Comp., 18-1-1.



Section 36-2-9.1 - Exclusion.

36-2-9.1. Exclusion.

The board of bar commissioners of the state bar and the state board of bar examiners are bodies of the judicial department and are not a state agency nor their employees public employees for purposes of workmen's compensation coverage, public employment retirement programs or social security coverage.

History: Laws 1979, ch. 143, 1.



Section 36-2-10 - Duties of attorneys.

36-2-10. [Duties of attorneys.]

It is the duty of an attorney-at-law:

A. to support the constitution and the laws of the United States and of this state;

B. to maintain the respect due to courts of justice and judicial officers;

C. to counsel or maintain no other action, proceeding or defense than those which appear to him legal and just, excepting the defense of a person charged with a public offense;

D. to employ for the purpose of maintaining causes confided to him such means only as are consistent with truth, and never to seek to mislead the judges by any artifice or false statement of fact or law;

E. to maintain inviolate the confidence and preserve the secrets of his client;

F. to abstain from all offensive personality and to advance no fact prejudicial to the honor or reputation of a party or a witness unless required by the justice of the cause with which he is charged;

G. not to encourage either the commencement or continuation of an action or proceeding from any corrupt motive of passion or interest;

H. never to reject for any consideration personal to himself the cause of the defenseless or oppressed.

History: Laws 1909, ch. 53, 27; Code 1915, 353; C.S. 1929, 9-127; 1941 Comp., 18-109; 1953 Comp., 18-1-9.



Section 36-2-11 - Authority of attorneys.

36-2-11. [Authority of attorneys.]

An attorney has authority:

A. to execute in the name of his client any bond or other written instrument necessary and proper for the prosecution of an action or proceeding about to be or already commenced, or for the prosecution or defense of any right growing out of an action, proceeding or final judgment rendered therein;

B. to bind his client to any agreement in respect to any proceeding within the scope of his proper duties and power, but no evidence of any such agreement is receivable, except the statement of the attorney himself, his written agreement signed and filed with the clerk or an entry thereof on the records of the court;

C. to receive money claimed by his client in an action or proceeding during the pendency thereof or after judgment, unless a revocation of his authority is filed and, upon payment thereof and not otherwise to discharge the claim or acknowledge satisfaction of the judgment.

History: Laws 1909, ch. 53, 29; Code 1915, 356; C.S. 1929, 9-130; 1941 Comp., 18-110; 1953 Comp., 18-1-10.



Section 36-2-12 - Proof of authority; stay of proceedings.

36-2-12. [Proof of authority; stay of proceedings.]

The court may, on motion of either party and on showing of reasonable grounds thereof, require the attorney for the adverse party or for any one of the several adverse parties to produce or prove by his oath or otherwise the authority under which he appears and until he does so, may stay all proceedings by him on behalf of the parties for whom he assumes to appear.

History: Laws 1909, ch. 53, 10; Code 1915, 357; C.S. 1929, 9-131; 1941 Comp., 18-111; 1953 Comp., 18-1-11.



Section 36-2-13 - Attorneys prohibited from acting as surety for clients.

36-2-13. [Attorneys prohibited from acting as surety for clients.]

No practicing attorney shall be a surety in any action or proceeding in which he is an attorney in any of the courts in this state.

History: Laws 1909, ch. 53, 31; Code 1915, 358; C.S. 1929, 9-132; 1941 Comp., 18-112; 1953 Comp., 18-1-12.



Section 36-2-13.1 - Liability for court reporting costs.

36-2-13.1. Liability for court reporting costs.

A. Except as provided in Subsection C of this section, an attorney who engages a court reporter to perform court reporting services shall be jointly and severally liable with the client for whom the services were performed for costs of:

(1) the shorthand reporting of the proceedings;

(2) transcribing the proceedings; and

(3) each copy of the transcript of proceedings requested by the attorney.

B. Any other attorney who orders a copy or transcript of proceedings shall be jointly and severally liable with his client for the costs of preparing the copy he orders.

C. An attorney may agree in writing with the court reporter prior to the commencement of the proceedings that he shall not be liable for costs related to the proceedings. An attorney may also make a statement into the record at the commencement of the proceedings that he shall not be liable for costs. The court reporter may at that time choose not to record the proceedings at no liability to the court reporter.

D. As used in this section, "attorney" means a person engaged in the practice of law.

E. As used in this section, "court reporter" means a person who engages in the verbatim recording of judicial proceedings and who possesses a certificate as a New Mexico certified court reporter.

History: Laws 1993, ch. 125, 1.



Section 36-2-14 - Method for changing attorney; notice.

36-2-14. [Method for changing attorney; notice.]

The attorney in any action or proceeding may be changed at any time before judgment or after final determination, as follows:

A. upon his own consent filed with the clerk or entered upon the minutes;

B. upon the order of the court or the judge thereof, upon application of the client after notice to the attorney. And when such change is made as provided in this section written notice of the change and of the substitution of a new attorney must be given to the adverse party; until such notice he must recognize the former attorney.

History: Laws 1909, ch. 53, 32; Code 1915, 359; C.S. 1929, 9-133; 1941 Comp., 18-113; 1953 Comp., 18-1-13.



Section 36-2-15 - Death, removal, etc., of attorney; procedure.

36-2-15. [Death, removal, etc., of attorney; procedure.]

When an attorney dies or is removed or suspended, or ceases to act as such, a party to an action or proceeding for whom he was acting must, before any further proceedings are had against him, be required by the adverse party, by written notice to appoint another attorney or to appear in person.

History: Laws 1909, ch. 53, 33; Code 1915, 360; C.S. 1929, 9-134; 1941 Comp., 18-114; 1953 Comp., 18-1-14.



Section 36-2-16 - Breach of confidence; deserting or jeopardizing client; penalty.

36-2-16. [Breach of confidence; deserting or jeopardizing client; penalty.]

Any attorney or attorneys, counselor or counselors, defender or defenders whatever, in the courts of this state, who maliciously reveal the secrets of their client to the opposite party, or who, being charged with the defense of one party, and having informed himself of his cause and means of defense, shall desert him and defend the other, or who in any way whatever shall knowingly jeopardize his client in order to favor the opponent or derive some personal profit, or because greater fees have been proffered him after having been retained by his client, upon conviction of such an offense before any court whatsoever of this state, justice of the peace [magistrate court], probate judge or district court, shall be fined in a sum double the amount he may have received for the defense of the cause, and all fines that may result shall accrue one-half to the funds of the counties and the other half to the funds of the state; and upon conviction, he shall be deprived of the exercise of such office of attorney, counselor or defender.

History: Laws 1863-1864, p. 32; C.L. 1865, ch. 11, 1; C.L. 1884, 819; C.L. 1897, 1213; Code 1915, 354; C.S. 1929, 9-128; 1941 Comp., 18-115; 1953 Comp., 18-1-15.



Section 36-2-17 - Deceit or collusion; damages; disbarment.

36-2-17. [Deceit or collusion; damages; disbarment.]

If an attorney is guilty of deceit or collusion or consents thereto with intent to deceive the court, judge or party, he shall forfeit to the injured party, treble damages to be recovered in a civil action, and may, if in the opinion of the board of bar examiners such conduct warrants it, be disbarred.

History: Laws 1909, ch. 53, 28; Code 1915, 355; C.S. 1929, 9-129; 1941 Comp., 18-116; 1953 Comp., 18-1-16.



Section 36-2-18 - Grounds for disbarment and suspension by supreme court.

36-2-18. [Grounds for disbarment and suspension by supreme court.]

An attorney may be disbarred or suspended by the supreme court for any of the following causes arising after his admission to practice:

A. his conviction of felony or misdemeanor involving moral turpitude in which case the record of conviction is conclusive;

B. wilful disobedience or violation of an order of the court requiring him to do or forbear an act connected with or in the course of his profession and any violation of the oath taken by him or of his duty as such attorney as before provided in this chapter;

C. corruptly or wilfully and without authority appearing as attorney for a party to an action or proceeding;

D. lending his name to be used as an attorney by another party who is not an attorney;

E. failing or refusing to account for money of his client coming into his hands as such attorney;

F. for any other act to which such a consequence is by law attached.

History: Laws 1909, ch. 53, 34; Code 1915, 361; C.S. 1929, 9-135; 1941 Comp., 18-117; 1953 Comp., 18-1-17.



Section 36-2-19 - Conviction of crime; certifying copy of record to supreme court; disbarment.

36-2-19. [Conviction of crime; certifying copy of record to supreme court; disbarment.]

In the case of the conviction of an attorney of a felony or of a misdemeanor involving moral turpitude, the clerk of the court in which such conviction is had must within thirty days thereafter, transmit to the supreme court a certified copy of the record of conviction, and the supreme court upon receipt of such record, after judgment of such conviction, is filed, must enter an order disbarring such attorney.

History: Laws 1909, ch. 53, 35; Code 1915, 363; C.S. 1929, 9-137; 1941 Comp., 18-118; 1953 Comp., 18-1-18.



Section 36-2-20 - Attorneys who are partners of or related to district attorney; restrictions on practice.

36-2-20. [Attorneys who are partners of or related to district attorney; restrictions on practice.]

No attorney-at-law, who is at the time a partner of any district attorney, or the father, son or brother of a district attorney, shall defend in any court any person charged with any criminal offense, or appear in any civil action against the state in which it is the duty of such district attorney to prosecute or appear for the state. A violation of the provisions of this act [section] shall be grounds for disbarment.

History: Laws 1933, ch. 172, 1; 1941 Comp., 18-119; 1953 Comp., 18-1-19.



Section 36-2-21 - Judgment of disbarment.

36-2-21. [Judgment of disbarment.]

Upon conviction of the accused in cases arising under the first subdivision of Section 36-2-18 NMSA 1978, the judgment of the court must be that the name of the party be stricken from the roll of attorneys of the court, and that he be precluded from practicing as such attorney in all the courts of this state and upon conviction in other cases the judgment of the court may be, according to the gravity of the offense charged, deprivation of the right to practice as an attorney in the courts of this state permanently or for a limited period.

History: Laws 1909, ch. 53, 45; Code 1915, 373; C.S. 1929, 9-147; 1941 Comp., 18-120; 1953 Comp., 18-1-20.



Section 36-2-22 - Payment of costs in disbarment proceedings.

36-2-22. [Payment of costs in disbarment proceedings.]

In all disbarment proceedings where the respondent is disbarred or suspended from practice, the costs of such proceedings shall be taxed against such respondent. Where such respondent is reprimanded only, the costs, at the option of the court may be taxed either against the respondent or the state, or may be apportioned. If such respondent be discharged he shall pay no costs, but such costs shall be paid out of the court fund of the county of the residence of the respondent, upon order of the court trying such cause. If the respondent shall have no property subject to execution, and such fact be established to the satisfaction of the court trying such cause, such court may order the costs incurred by the state in prosecuting such cause, to be paid out of the court fund of the county of the residence of such respondent.

History: Laws 1917, ch. 41, 1; C.S. 1929, 9-148; 1941 Comp., 18-121; 1953 Comp., 18-1-21.



Section 36-2-23 - Effect of disbarment; reinstatement.

36-2-23. [Effect of disbarment; reinstatement.]

Every judgment or order of disbarment or suspension made in pursuance of this chapter by the supreme court of this state, shall operate while it continues in force to deny the party against whom the same is rendered the right to appear in any of the courts of this state; but an attorney-at-law, who by such order or judgment of the supreme court has been disbarred from practice or suspended for a longer period than two years for any offense not indictable, on application to the supreme court may be reinstated as such attorney in the discretion of the court at any time after two years from the date of such judgment.

History: Laws 1909, ch. 53, 46; Code 1915, 374; C.S. 1929, 9-149; 1941 Comp., 18-122; 1953 Comp., 18-1-22.



Section 36-2-24 - License fraudulently obtained; revocation.

36-2-24. [License fraudulently obtained; revocation.]

The supreme court may revoke the license of any attorney at any time within three years after the same is granted, upon satisfactory showing that the same was obtained by false representations, fraud or deceit.

History: Laws 1909, ch. 53, 47; Code 1915, 375; C.S. 1929, 9-150; 1941 Comp., 18-123; 1953 Comp., 18-1-23.



Section 36-2-26 - Annual meetings of state bar; annual election.

36-2-26. [Annual meetings of state bar; annual election.]

There shall be an annual meeting presided over by the president of the state bar, open to all members of the bar in good standing, and held at such time and place as the board of commissioners may designate, for the discussion of the affairs of the bar and the administration of justice. At noon on the last day of such meeting the annual election shall close and the ballots [be] canvassed and the results announced.

History: Laws 1925, ch. 100, 11; C.S. 1929, 9-211; 1941 Comp., 18-125; 1953 Comp., 18-1-25.



Section 36-2-27 - Practice without admission; contempt of court; foreign attorneys.

36-2-27. Practice without admission; contempt of court; foreign attorneys.

No person shall practice law in a court of this state, except a magistrate court, nor shall a person commence, conduct or defend an action or proceeding unless he has been granted a certificate of admission to the bar under the provisions of Chapter 36 NMSA 1978. No person not licensed as provided in that chapter shall advertise or display any matter or writing whereby the impression may be gained that he is an attorney or counselor at law or hold himself out as an attorney or counselor at law, and all persons violating the provisions of that chapter shall be deemed guilty of contempt of the court in which the violation occurred, as well as of the supreme court of the state; provided, however, that nothing in this section shall be construed to prohibit persons residing beyond the limits of this state, otherwise qualified, from assisting resident counsel in participating in an action or proceeding.

History: Laws 1909, ch. 53, 26; Code 1915, 352; Laws 1917, ch. 48, 4; 1925, ch. 24, 1; 1927, ch. 64, 1; C.S. 1929, 9-126; Laws 1935, ch. 124, 1; 1941 Comp., 18-126; 1953 Comp., 18-1-26; Laws 1957, ch. 106, 1; 1999, ch. 272, 1.



Section 36-2-28.1 - Unauthorized practice of law; private remedies.

36-2-28.1. Unauthorized practice of law; private remedies.

A. A person likely to be damaged by an unauthorized practice of law in violation of Section 36-2-27 NMSA 1978 may bring an action for an injunction against the alleged violator. An injunction shall be granted pursuant to the principles of equity and on terms that the court considers reasonable. Proof of monetary damage or loss of profit is not required for an injunction to be granted pursuant to this subsection.

B. A person who suffers a loss of money or other property as a result of an unauthorized practice of law in violation of Section 36-2-27 NMSA 1978 may bring an action for the greater of actual damages or one thousand dollars ($1,000) and for the restitution of any money or property received by the alleged violator, provided that if the court finds that the alleged violator willfully engaged in the unauthorized practice of law, the court may award up to three times the actual damages or three thousand dollars ($3,000), whichever is greater.

C. A person bringing an action pursuant to Subsection A or B of this section shall, if the person prevails, also be awarded attorney fees and costs.

D. The relief provided by this section is in addition to other remedies available at law or equity.

History: Laws 2011, ch. 107, 1.



Section 36-2-28.2 - Unauthorized practice of law; action by attorney general or bar association.

36-2-28.2. Unauthorized practice of law; action by attorney general or bar association.

A. Whenever the attorney general, the state bar of New Mexico or a local bar association authorized by the state bar of New Mexico to prosecute actions related to the unauthorized practice of law has reason to believe that a person has engaged in the unauthorized practice of law in violation of Section 36-2-27 NMSA 1978 or has aided or abetted another person in the unauthorized practice of law and the initiation of legal proceedings would be in the public interest, the attorney general or bar association may bring an action in the name of the state against the alleged violator. The action may be brought in the district court for the county in which the alleged violator resides or has a principal place of business or in the district court for a county in which the alleged violation took place. In an action brought pursuant to this section, in addition to civil penalties, the attorney general or bar association may petition the court for a temporary or permanent injunction and restitution and, if seeking a temporary or permanent injunction, the attorney general or bar association shall not be required to post bond.

B. In lieu of filing or continuing an action pursuant to this section, the attorney general or bar association may accept a written assurance of discontinuance of the unauthorized practice of law from the alleged violator. The assurance may contain an agreement by the alleged violator that restitution of money or property received from them in any transaction related to the unauthorized practice will be made to all persons, provided that a person harmed by the unauthorized practice is not required to accept restitution. If the offer of restitution is accepted, the person accepting the restitution is barred from recovering damages from the alleged violator in an action based upon the same unauthorized practice.

C. In an action brought by the attorney general or bar association pursuant to this section, if the court finds the alleged violator engaged in the unauthorized practice of law, the court may impose a civil penalty not to exceed five thousand dollars ($5,000) per violation. In addition, if the court finds that a person has aided or abetted another to engage in the unauthorized practice of law, the court may impose a civil penalty not to exceed one thousand dollars ($1,000) for the first violation and a civil penalty not to exceed five thousand dollars ($5,000) for each subsequent violation.

History: Laws 2011, ch. 107, 2.



Section 36-2-29 - Direct and indirect solicitation of damage claims declared illegal.

36-2-29. [Direct and indirect solicitation of damage claims declared illegal.]

It shall be unlawful for any person to solicit employment for himself or for another in the collection of any claim for damage to property or for damages for personal injuries sustained within this state or elsewhere or for death resulting therefrom, whether to be presented, collected, enforced or prosecuted in this state or elsewhere, or to accept any employment so solicited or to employ any person or agent by, through or on whose behalf such solicitation is made; or directly or indirectly to pay the debts or liabilities of the person from whom such employment is sought, or to lend any money or give or promise to give any money or other consideration to or for the benefit of the person from whom such employment is sought.

History: 1941 Comp., 18-128, enacted by Laws 1949, ch. 81, 1; 1953 Comp., 18-1-28.



Section 36-2-30 - Solicitation of damage claims; injunction.

36-2-30. [Solicitation of damage claims; injunction.]

The attorney general or the board of bar commissioners of the New Mexico state bar association or any person, firm, corporation or association against whom any claim for damage to property or damages for personal injuries or for death resulting therefrom, is or has been asserted, may file an action for an injunction in the district court against any person, firm, corporation or association who has solicited employment for himself or itself or another, or for whom employment has been solicited, to collect or prosecute such claim, and in any such action the court, upon finding that such employment was solicited in violation of this act [section], whether such solicitation was successful or unsuccessful, may enjoin and permanently restrain such person, firm, corporation or association, his or its agents, representatives and principals from soliciting any such claims against any person, firm, corporation or association subsequent to the date of the injunction.

History: 1953 Comp., 18-1-28.1, enacted by Laws 1955, ch. 190, 1.



Section 36-2-31 - Fee splitting prohibited; division of fees by attorneys excepted.

36-2-31. [Fee splitting prohibited; division of fees by attorneys excepted.]

It shall be unlawful for any person, firm, corporation or association to divide with or receive from any attorney-at-law, or group of attorneys-at-law, whether practicing in this state or elsewhere, either before or after action is brought, any portion of any fee or compensation charged or received by such attorney-at-law, or any valuable consideration or reward, as an inducement for placing or in consideration of being placed in the hands of such attorney or attorneys-at-law, or in the hands of another person, firm, corporation or association, a claim or demand of any kind, for the purpose of collecting such claim or instituting an action thereon or of representing claimant in the pursuit of any civil remedy for the recovery thereof, or for the settlement or compromise thereof, whether such compromise, settlement, recovery, suit, claim, collection or demand shall be in this state or elsewhere. This paragraph [section] shall not apply to agreements between attorneys to divide compensation received in cases or matters legitimately, lawfully and properly received by them.

History: 1941 Comp., 18-129, enacted by Laws 1949, ch. 81, 2; 1953 Comp., 18-1-29.



Section 36-2-32 - Hospital or other employees; communication with attorneys concerning damage claims declared illegal.

36-2-32. [Hospital or other employees; communication with attorneys concerning damage claims declared illegal.]

It shall be unlawful for any person in the employ of, or in any capacity attached to or connected with, any hospital, infirmary or other institution, public or private, which receives patients for medical or surgical treatment, to communicate, directly or indirectly, with any attorney-at-law, or any person representing such attorney, for the purpose of enabling such attorney, or any associate or employee of such attorney, to solicit employment to present a claim for damages or prosecute an action for the enforcement thereof, on behalf of any patient in any such institution, or to negotiate or attempt to negotiate the settlement of any such claim.

History: 1941 Comp., 18-130, enacted by Laws 1949, ch. 81, 3; 1953 Comp., 18-1-30.



Section 36-2-33 - Solicitation prosecutions; prima facie evidence of agency.

36-2-33. [Solicitation prosecutions; prima facie evidence of agency.]

The solicitation by any person of another person to employ, or procure or bring about the employment of, any attorney-at-law for the purpose of presenting, collecting, enforcing or prosecuting such a claim for damages, if followed by the employment of said attorney for such purposes, shall, in any prosecution for violation of this act [36-2-29, 36-2-31 to 36-2-38 NMSA 1978] or in any injunction action instituted pursuant to this act, be prima facie evidence that such person so soliciting was an agent, employee or acting on behalf of said attorney at law.

History: 1941 Comp., 18-131, enacted by Laws 1949, ch. 81, 4; 1953 Comp., 18-1-31.



Section 36-2-34 - Solicitation violation; stay of proceeding; employment of other counsel.

36-2-34. [Solicitation violation; stay of proceeding; employment of other counsel.]

In any action for personal injury brought in any court of this state, the court, upon being satisfied that the employment of counsel for any party has been solicited in violation of this act [36-2-29, 36-2-31 to 36-2-38 NMSA 1978], shall order all proceedings in the action stayed until such party has been given an opportunity to engage other counsel, and may deny the right to collect costs wholly or in part to any party to the action. Counsel employed in violation hereof shall not be permitted to appear further in the action.

History: 1941 Comp., 18-132, enacted by Laws 1949, ch. 81, 5; 1953 Comp., 18-1-32.



Section 36-2-35 - Solicited employment contracts void; recovery of compensation paid.

36-2-35. [Solicited employment contracts void; recovery of compensation paid.]

Any contract of employment obtained or made in violation of this act [36-2-29, 36-2-31 to 36-2-38 NMSA 1978] shall be absolutely void as to the attorney but the client may recover any compensation paid thereunder to or for or received by the attorney on account of such employment.

History: 1941 Comp., 18-133, enacted by Laws 1949, ch. 81, 6; 1953 Comp., 18-1-33.



Section 36-2-36 - Penalty for solicitation.

36-2-36. [Penalty for solicitation.]

Any person who shall violate any of the provisions of this act [36-2-29, 36-2-31 to 36-2-38 NMSA 1978] shall be guilty of a misdemeanor and shall be punished by a fine not less than $100, nor more than $1,000, or by imprisonment for not less than one month nor more than six months, or by both fine and imprisonment, and if such person is an attorney-at-law, in addition to the penalty hereinbefore provided, he shall be disbarred or suspended from acting as an attorney-at-law.

History: 1941 Comp., 18-134, enacted by Laws 1949, ch. 81, 7; 1953 Comp., 18-1-34.



Section 36-2-37 - Prosecution by attorney general for solicitation.

36-2-37. [Prosecution by attorney general for solicitation.]

Whenever the attorney general has reason to believe that employment as an attorney has been solicited and obtained in violation of this act [36-2-29, 36-2-31 to 36-2-38 NMSA 1978], he shall cause an action to be instituted in the name of the state against the person owning such right of action or to whose benefit the same inures, the person employed to enforce the same and the person against whom such right of action is claimed to exist, or as many of such persons as can be personally served within this state. In any such action the court, upon finding that such employment was solicited and obtained in violation of this act, may enjoin the person solicited and the person employed to prosecute such claim from continuing such employment and from continuing the prosecution of such claim through the person so employed and may further enjoin the person against whom such claim is asserted from settling such claim or negotiating for the settlement thereof with any person so employed. No undertaking shall be required upon the issuance of any temporary or permanent injunction.

History: 1941 Comp., 18-135, enacted by Laws 1949, ch. 81, 8; 1953 Comp., 18-1-35.



Section 36-2-38 - Duty to testify in action for solicitation; immunity; perjury.

36-2-38. [Duty to testify in action for solicitation; immunity; perjury.]

No person shall be excused from testifying in any action, civil or criminal, brought in pursuance of this act [36-2-29, 36-2-31 to 36-2-38 NMSA 1978], on the ground that his testimony may expose him to prosecution for any crime or misdemeanor. But no person shall be prosecuted or subjected to any penalty for or on account of any transaction, matter or thing concerning which he may testify or produce evidence, documentary or otherwise, in any such action, excepting a prosecution for perjury committed in giving such testimony.

History: 1941 Comp., 18-136, enacted by Laws 1949, ch. 81, 9; 1953 Comp., 18-1-36.



Section 36-2-39 - Recompiled.

36-2-39. Recompiled.



Section 36-2-40 - Criminal offender's character evaluation.

36-2-40. Criminal offender's character evaluation.

The provisions of the Criminal Offender Employment Act [28-2-1 through 28-2-6 NMSA 1978] shall govern any consideration of criminal records required or permitted by Sections 36-2-1 through 36-2-40 NMSA 1978.

History: 1953 Comp., 18-1-38, enacted by Laws 1974, ch. 78, 7.






Article 3 - Immigration and Nationality Law Practice

Section 36-3-1 - Short title.

36-3-1. Short title.

This act [36-3-1 through 36-3-10 NMSA 1978] may be cited as the "Immigration and Nationality Law Practice Act".

History: Laws 1987, ch. 60, 1.



Section 36-3-2 - Purpose.

36-3-2. Purpose.

The purpose of the Immigration and Nationality Law Practice Act is to prevent the unauthorized practice of law by nonlawyers who hold themselves out as immigration consultants rendering services in immigration, nationality or citizenship matters and who are outside pertinent federal regulations regulating the practice of immigration law.

History: Laws 1987, ch. 60, 2.



Section 36-3-3 - Definitions.

36-3-3. Definitions.

As used in the Immigration and Nationality Law Practice Act:

A. "immigration consultant" means any person who renders services, including the completion of forms and applications, to a client where the services are related to the client's desire to determine his legal status in an immigration or naturalization matter and who is beyond the scope of federal regulations regulating appearances and practice under the Immigration and Nationality Act of 1952, as amended.

B. "immigration or naturalization matter" includes all matters implicating any law, action, filing or proceeding related to a person's immigration or citizenship status in the United States;

C. "original document" means any document of the United States government or any department or agency thereof, any foreign government, any state government or political subdivision thereof or any other document, including signed affidavits, that would demonstrate physical presence by a person in the United States; and

D. "unauthorized practice of law" occurs where any person gives legal advice of any kind or acts on behalf of a client in any legal matter without authorization under the Immigration and Nationality Law Practice Act.

History: Laws 1987, ch. 60, 3.



Section 36-3-4 - Representation.

36-3-4. Representation.

A. A person desiring immigration and nationality services may be represented by any of the following:

(1) attorneys in the United States; as used in this subsection, "attorney" means any person who is a member in good standing of the bar of the highest court of any state, possession, territory, commonwealth or the district of Columbia and is not under any order of any court, suspending, enjoining, restraining, disbarring or otherwise restricting him in the practice of law;

(2) a law student who is enrolled in the final year of an accredited law school or a law school graduate who is not yet admitted to the bar, provided that:

(a) he is appearing on an individual case basis at the request of the person entitled to representation; or

(b) his appearance is permitted by the official before whom he wishes to appear including an immigration judge, district immigration director, immigration officer-in-charge, regional immigration commissioner, the commissioner of immigration and naturalization or the immigration board, which official, if in his opinion special circumstances warrant it, may require that a law student be accompanied by the supervising faculty member or attorney;

(3) any reputable individual of good moral character, provided that:

(a) he is appearing on an individual case basis, at the request of the person entitled to representation;

(b) he is appearing without direct or indirect remuneration and files a written declaration to that effect;

(c) he has a preexisting relationship or connection with the person entitled to representation including a relative, neighbor, clergyman, business associate or personal friend, provided that such requirement may be waived, as a matter of administrative discretion, in cases where adequate representation would not otherwise be available; and

(d) if appearing on behalf of a client, his appearance is permitted by the official before whom he wished to appear including an immigration judge, district immigration director, immigration officer-in-charge, regional immigration commissioner, the commissioner of immigration and naturalization or the immigration board, provided that such permission shall not be granted with respect to any individual who regularly engages in immigration and nationality practice or preparation or holds himself out to the public as qualified to do so;

(4) a person representing an organization accredited by the board of immigration appeals and who has been accredited by the immigration board; or

(5) an accredited official in the United States of the government to which an alien owes allegiance, if the official appears solely in his official capacity and with the alien's consent.

B. Except as set forth in this section, no other person or persons shall represent others in any case, nor prepare applications or forms or given [give] any legal advice.

History: Laws 1987, ch. 60, 4.



Section 36-3-5 - Unauthorized practice of law prohibited.

36-3-5. Unauthorized practice of law prohibited.

On or after the effective date of the Immigration and Nationality Law Practice Act, it shall be unlawful for any person to render for compensation any service constituting the unlawful practice of law or to otherwise violate any provision of the Immigration and Nationality Law Practice Act.

History: Laws 1987, ch. 60, 5.



Section 36-3-6 - Authority of the attorney general.

36-3-6. Authority of the attorney general.

A. Whenever the public interest so requires, the attorney general shall initiate appropriate proceedings to prevent violations of the Immigration and Nationality Law Practice Act.

B. A person having an interest or right which is or may be adversely affected under the Immigration and Nationality Law Practice Act may initiate an action for private remedies in accordance with the procedures of Section 57-12-10 NMSA 1978.

History: Laws 1987, ch. 60, 6.



Section 36-3-7 - Filing; process.

36-3-7. Filing; process.

Any information required to be filed by any subsection of the Immigration and Nationality Law Practice Act shall be a matter of public record and shall be disclosed by the attorney general upon written request.

History: Laws 1987, ch. 60, 7.



Section 36-3-8 - Unlawful acts.

36-3-8. Unlawful acts.

Any person who misrepresents the services he may provide in immigration or nationality matters is in violation of the Immigration and Nationality Law Practice Act.

History: Laws 1987, ch. 60, 8.



Section 36-3-9 - Original documents of the client.

36-3-9. Original documents of the client.

No person shall retain original documents of a client in his possession unless authorized by the client.

History: Laws 1987, ch. 60, 9.



Section 36-3-10 - Violation is a misdemeanor.

36-3-10. Violation is a misdemeanor.

Violation of any provision in the Immigration and Nationality Law Practice Act constitutes a misdemeanor the penalty for which is as provided in Section 31-19-1 NMSA 1978.

History: Laws 1987, ch. 60, 10.









Chapter 37 - Limitation of Actions; Abatement and Revivor

Article 1 - Limitations of Actions

Section 37-1-1 - Generally.

37-1-1. [Generally.]

The following suits or actions may be brought within the time hereinafter limited, respectively, after their causes accrue, and not afterwards, except when otherwise specially provided.

History: Laws 1880, ch. 5, 1; C.L. 1884, 1860; C.L. 1897, 2913; Code 1915, 3346; C.S. 1929, 83-101; 1941 Comp., 27-101; 1953 Comp., 23-1-1.



Section 37-1-2 - Judgments.

37-1-2. Judgments.

Actions founded upon any judgment of any court of the state may be brought within fourteen years from the date of the judgment, and not afterward. Actions founded upon any judgment of any court of record of any other state or territory of the United States, or of the federal courts, may be brought within the applicable period of limitation within that jurisdiction, not to exceed fourteen years from the date of the judgment, and not afterward.

History: Laws 1891, ch. 53, 2; C.L. 1897, 2914; Code 1915, 3347; C.S. 1929, 83-102; 1941 Comp., 27-102; 1953 Comp., 23-1-2; Laws 1965, ch. 282, 3; 1983, ch. 259, 1.



Section 37-1-3 - Notes; written instruments; period of limitation; computation of period.

37-1-3. Notes; written instruments; period of limitation; computation of period.

A. Actions founded upon any bond, promissory note, bill of exchange or other contract in writing shall be brought within six years.

If the payee of any bond, promissory note, bill of exchange or other contract in writing enters into any contract or agreement in writing to defer the payment thereof, or contracts or agrees not to assert any claim against the payor or against the assets of the payor until the happening of some contingency, the time during the period from the execution of the contract or agreement and the happening of the contingency shall not be included in computing the six-year period of limitation provided in this subsection.

B. Actions against any banking or financial organization subject to the provisions of the Uniform Unclaimed Property Act (1995) [Chapter 7, Article 8A NMSA 1978] founded upon a bill of exchange shall be brought within ten years.

C. Actions founded upon a traveler's check shall be brought within fifteen years.

History: Laws 1880, ch. 5, 3; C.L. 1884, 1862; C.L. 1897, 2915; Code 1915, 3348; C.S. 1929, 83-103; Laws 1939, ch. 89, 1; 1941 Comp., 27-103; 1953 Comp., 23-1-3; Laws 1975, ch. 70, 1; 2015, ch. 91, 1.



Section 37-1-4 - Accounts and unwritten contracts; injuries to property; conversion; fraud; unspecified actions.

37-1-4. [Accounts and unwritten contracts; injuries to property; conversion; fraud; unspecified actions.]

Those founded upon accounts and unwritten contracts; those brought for injuries to property or for the conversion of personal property or for relief upon the ground of fraud, and all other actions not herein otherwise provided for and specified within four years.

History: Laws 1880, ch. 5, 4; C.L. 1884, 1863; C.L. 1897, 2916; Code 1915, 3349; C.S. 1929, 83-104; 1941 Comp., 27-104; 1953 Comp., 23-1-4.



Section 37-1-5 - Actions for wage and hour violations.

37-1-5. Actions for wage and hour violations.

A civil action to enforce any provision of Chapter 50, Article 4 NMSA 1978 shall be commenced within three years after a violation last occurs. The three-year period shall be tolled during a labor relations division of the workforce solutions department investigation of an employer, but such an investigation shall not be deemed a prerequisite to a person bringing a civil action, nor shall it operate to bar a civil action brought pursuant to Chapter 50, Article 4 NMSA 1978.

History: 1941 Comp., 27-125, enacted by Laws 1947, ch. 44, 1; 1953 Comp., 23-1-5; 2009, ch. 104, 1.



Section 37-1-6 - Accrual of cause of action on open accounts.

37-1-6. [Accrual of cause of action on open accounts.]

When there is an open current account the cause of action shall be deemed to have accrued upon the date of the last item therein, as proved on the trial.

History: Laws 1880, ch. 5, 7; C.L. 1884, 1866; C.L. 1897, 2919; Code 1915, 3351; C.S. 1929, 83-106; 1941 Comp., 27-105; 1953 Comp., 23-1-6.



Section 37-1-7 - Accrual of cause of actions for fraud or mistake, injuries or conversion of property.

37-1-7. [Accrual of cause of actions for fraud or mistake, injuries or conversion of property.]

In actions for relief, on the ground of fraud or mistake, and in actions for injuries to, or conversion of property, the cause of action shall not be deemed to have accrued until the fraud, mistake, injury or conversion complained of, shall have been discovered by the party aggrieved.

History: Laws 1880, ch. 5, 6; C.L. 1884, 1865; C.L. 1897, 2918; Code 1915, 3366; C.S. 1929, 83-123; 1941 Comp., 27-106; 1953 Comp., 23-1-7.



Section 37-1-8 - Actions against sureties on fiduciary bonds; injuries to person or reputation.

37-1-8. Actions against sureties on fiduciary bonds; injuries to person or reputation.

Actions must be brought against sureties on official bonds and on bonds of guardians, conservators, personal representatives and persons acting in a fiduciary capacity, within two years after the liability of the principal or the person from whom they are sureties is finally established or determined by a judgment or decree of the court, and for an injury to the person or reputation of any person, within three years.

History: Laws 1880, ch. 5, 5; C.L. 1884, 1864; C.L. 1897, 2917; Laws 1909, ch. 60, 1; Code 1915, 3350; C.S. 1929, 83-105; 1941 Comp., 27-107; 1953 Comp., 23-1-8; Laws 1975, ch. 257, 8-115; 1976, ch. 58, 25.



Section 37-1-9 - Effect of absence from state or concealment of debtor.

37-1-9. [Effect of absence from state or concealment of debtor.]

If, at any time after the incurring of an indebtedness or liability or the accrual of a cause of action against him or the entry of judgment against him in this state, a debtor shall have been or shall be absent from or out of the state or concealed within the state, the time during which he may have been or may be out of or absent from the state or may have concealed or may conceal himself within the state shall not be included in computing any of the periods of limitation above provided.

History: Laws 1880, ch. 5, 9; C.L. 1884, 1868; C.L. 1897, 2921; Laws 1903, ch. 62, 1; Code 1915, 3352; C.S. 1929, 83-107; 1941 Comp., 27-108; 1953 Comp., 23-1-9.



Section 37-1-10 - Minors; incapacitated persons.

37-1-10. Minors; incapacitated persons.

The times limited for the bringing of actions by the preceding provisions of this chapter shall, in favor of minors and incapacitated persons, be extended so that they shall have one year from and after the termination of such incapacity within which to commence said actions.

History: Laws 1880, ch. 5, 10; C.L. 1884, 1869; C.L. 1897, 2922; Code 1915, 3353; C.S. 1929, 83-108; 1941 Comp., 27-109; 1953 Comp., 23-1-10; Laws 1975, ch. 257, 8-116.



Section 37-1-11 - Effect of death.

37-1-11. [Effect of death.]

If the person entitled to a cause of action die within one year next previous to the expiration of the limitation above provided, the representatives of such persons shall have one year after such death within which to commence said action.

History: Laws 1880, ch. 5, 11; C.L. 1884, 1870; C.L. 1897, 29-23; Code 1915, 3354; C.S. 1929, 83-109; 1941 Comp., 27-110; 1953 Comp., 23-1-11.



Section 37-1-12 - When commencement of action stayed or prevented.

37-1-12. [When commencement of action stayed or prevented.]

When the commencement of any action shall be stayed or prevented by injunction order or other lawful proceeding, the time such injunction order or proceeding shall continue in force shall not be counted in computing the period of limitation.

History: Laws 1880, ch. 5, 15; C.L. 1884, 1875; C.L. 1897, 2928; Code 1915, 3358; C.S. 1929, 83-113; 1941 Comp., 27-111; 1953 Comp., 23-1-12.



Section 37-1-13 - When action deemed commenced.

37-1-13. [When action deemed commenced.]

The filing in the proper clerk's office of the petition, declaration, bill or affidavit, upon the filing of which process is authorized by law to be issued, with intent that process shall issue immediately thereupon, which intent shall be presumed, unless the contrary appear, shall be deemed a commencement of the action.

History: Laws 1880, ch. 5, 8; C.L. 1884, 1867; C.L. 1897, 2920; Code 1915, 3367; C.S. 1929, 83-124; 1941 Comp., 27-112; 1953 Comp., 23-1-13.



Section 37-1-14 - When second suit deemed continuation of first action.

37-1-14. [When second suit deemed continuation of first action.]

If, after the commencement of an action, the plaintiff fail therein for any cause, except negligence in its prosecution, and a new suit be commenced within six months thereafter, the second suit shall, for the purposes herein contemplated, be deemed a continuation of the first.

History: Laws 1880, ch. 5, 12; C.L. 1884, 1872; C.L. 1897, 2925; Code 1915, 3355; C.S. 1929, 83-110; 1941 Comp., 27-113; 1953 Comp., 23-1-14.



Section 37-1-15 - Setoffs or counterclaims not barred; defendant not to receive excess.

37-1-15. Setoffs or counterclaims not barred; defendant not to receive excess.

A setoff or counterclaim may be pleaded as a defense to any cause of action, notwithstanding such setoff or counterclaim may be barred by the preceding provisions of this chapter, if such setoff or counterclaim so pleaded was the property or right of the party pleading the same at the time it became barred and at the time of the commencement of the action, and the same was not barred at the time the cause of action sued for accrued or originated; but no judgment for any excess of such setoff or counterclaim over the demand of the plaintiff as proved shall be rendered in favor of the defendant.

History: Laws 1880, ch. 5, 14; C.L. 1884, 1874; C.L. 1897, 2927; Code 1915, 3357; C.S. 1929, 83-112; 1941 Comp., 27-114; 1953 Comp., 23-1-15.



Section 37-1-16 - Revival of causes of action.

37-1-16. Revival of causes of action.

Causes of action founded upon contract shall be revived by the making of any partial or instalment [installment] payment thereon or by an admission that the debt is unpaid, as well as by a new promise to pay the same; but such admission or new promise must be in writing, signed by the party to be charged therewith. Such a cause of action shall be deemed to have accrued upon the date of such partial or installment payment, admission of indebtedness or promise to pay. Provided, that no admission that the debt is unpaid or new promise to pay the same shall be effective to extend the lien of any mortgage upon real estate or any interest therein given to secure the original indebtedness, unless the payment is accompanied by an admission or promise and unless such admission that the debt is unpaid or new promise to pay the same, signed by the party to be charged therewith and acknowledged by such party in the form prescribed by law for the acknowledgments of instruments affecting real estate, shall be filed for record in the office of the county clerk where said original mortgage is of record, prior to the date when any action to foreclose said mortgage lien would otherwise be barred under existing law; and provided further, that the foregoing proviso shall not be applicable to any recorded mortgage upon real estate or any interest therein until after three months from the effective date of this act.

History: Laws 1880, ch. 5, 13; C.L. 1884, 1873; C.L. 1897, 2926; Code 1915, 3356; C.S. 1929, 83-111; Laws 1939, ch. 71, 1; 1941 Comp., 27-115; 1953 Comp., 23-1-16; Laws 1957, ch. 170, 1.



Section 37-1-17 - Other statutes prescribing limitations unaffected.

37-1-17. [Other statutes prescribing limitations unaffected.]

None of the preceding provisions of this chapter shall apply to any action or suit which, by any particular statute of this state, is limited to be commenced within a different time, nor shall this chapter be construed to repeal any existing statute of the state which provides a limitation of any action; but in such cases the limitation shall be as provided by such statutes.

History: Laws 1880, ch. 5, 16; C.L. 1884, 1876; C.L. 1897, 2929; Code 1915, 3359; C.S. 1929, 83-114; 1941 Comp., 27-116; 1953 Comp., 23-1-17.



Section 37-1-18 - Limitations not to run against trust actions fraudulently concealed.

37-1-18. [Limitations not to run against trust actions fraudulently concealed.]

None of the provisions of this chapter shall run against causes of actions originating in or arising out of trusts, when the defendant has fraudulently concealed the cause of action, or the existence thereof from the party entitled or having the right thereto.

History: Laws 1880, ch. 5, 17; C.L. 1884, 1877; C.L. 1897, 2930; Code 1915, 3360; C.S. 1929, 83-115; 1941 Comp., 27-117; 1953 Comp., 23-1-18.



Section 37-1-19 - Applicability of limitations.

37-1-19. [Applicability of limitations.]

The above limitations and provisions shall not apply to evidences of debt intended to circulate as money; but shall, in other respects, be applicable in all other actions brought by or against all bodies corporate or politic, except when otherwise expressly declared.

History: Laws 1880, ch. 5, 19; C.L. 1884, 1879; C.L. 1897, 2932; Code 1915, 3361; C.S. 1929, 83-116; 1941 Comp., 27-118; 1953 Comp., 23-1-19.



Section 37-1-20 - No sale upon mortgages, etc., when action barred.

37-1-20. [No sale upon mortgages, etc., when action barred.]

No lands, tenements, hereditaments, goods or chattels shall be sold under any power of sale contained in any mortgage, deed of trust or other written instrument of like effect, where an action or suit upon the indebtedness secured thereby is barred by the provisions of Chapter 68, New Mexico Code of 1915.

History: Laws 1927, ch. 10, 1; C.S. 1929, 83-120; 1941 Comp., 27-119; 1953 Comp., 23-1-20.



Section 37-1-22 - Title in fee simple by adverse possession; action after ten years barred; definition; payment of taxes.

37-1-22. Title in fee simple by adverse possession; action after ten years barred; definition; payment of taxes.

In all cases where any person or persons, their children, heirs or assigns, shall have had adverse possession continuously and in good faith under color of title for ten years of any lands, tenements or hereditaments and no claim by suit in law or equity effectually prosecuted shall have been set up or made to the said lands, tenements or hereditaments, within the aforesaid time of ten years, then and in that case, the person or persons, their children, heirs or assigns, so holding adverse possession as aforesaid, shall be entitled to keep and hold in possession such quantity of lands as shall be specified and described in some writing purporting to give color of title to such adverse occupant, in preference to all, and against all, and all manner of person or persons whatsoever; and any person or persons, their children or their heirs or assigns, who shall neglect or who have neglected for the said term of ten years, to avail themselves of the benefit of any title, legal or equitable, which he, she or they may have to any lands, tenements or hereditaments, within this state, by suit of law or equity effectually prosecuted against the person or persons so as aforesaid in adverse possession, shall be forever barred, and the person or persons, their children, heirs or assigns so holding or keeping possession as aforesaid for the term of ten years shall have a good and indefeasible title in fee simple to such lands, tenements or hereditaments; provided, that if any person entitled to commence or prosecute such suit or action is or shall be, at the time the cause of action therefor first accrued, imprisoned, of unsound mind or under the age of majority, then the time for commencing such action shall in favor of such persons be extended so that they shall have one year after the termination of such disability to commence such action; but no cumulative disability shall prevent the bar of the above limitation, and this proviso shall only apply to those disabilities which existed when the cause of action first accrued and to no other. "Adverse possession" is defined to be an actual and visible appropriation of land, commenced and continued under a color of title and claim of right inconsistent with and hostile to the claim of another; provided, however that in the case of severed mineral interests the possession by the party in possession of the surface shall be considered as the constructive possession of such mineral claimant until actual possession shall have been taken by such mineral claimant; and provided further in no case must "adverse possession" be considered established within the meaning of the law, unless the party claiming adverse possession, his predecessors or grantors, have for the period mentioned in this section continuously paid all the taxes, state, county and municipal, which during that period have been assessed against the property.

History: Laws 1857-1858, p. 64; C.L. 1865, ch. 73, 2; C.L. 1884, 1881; C.L. 1897, 2938; Laws 1899, ch. 63, 2; 1905, ch. 76, 1; Code 1915, 3365; C.S. 1929, 83-122; 1941 Comp., 27-121; Laws 1947, ch. 145, 1; 1953 Comp., 23-1-22; Laws 1973, ch. 138, 15.



Section 37-1-23 - Contractual liability; statute of limitations.

37-1-23. Contractual liability; statute of limitations.

A. Governmental entities are granted immunity from actions based on contract, except actions based on a valid written contract.

B. Every claim permitted by this section shall be forever barred unless brought within two years from the time of accrual.

History: 1953 Comp., 22-23-1, enacted by Laws 1976, ch. 58, 24.



Section 37-1-24 - Suits against municipalities or their officers.

37-1-24. Suits against municipalities or their officers.

No suit, action or proceeding at law or equity for the recovery of judgment upon, or the enforcement or collection of, any sum of money claimed due from any city, town or village in this state, or from any officer of any city, town or village in this state, arising out of or founded upon any ordinance, trust relation or contract, or any appropriation of or conversion of any real or personal property, shall be commenced except within three years next after the date of the act of omission or commission giving rise to the cause of action, suit or proceeding. No suit, action or proceeding to recover damages for personal injury or death resulting from the negligence of any city, town or village or any officer thereof shall be commenced except within two years next after the date of the injury. All such suits, proceedings or actions not so commenced shall be forever barred.

History: Laws 1941, ch. 181, 1; 1941 Comp., 27-122; 1953 Comp., 23-1-23; 2011, ch. 153, 1.



Section 37-1-25 - Suit, etc., on municipal and other local governmental bonds or coupons.

37-1-25. [Suit, etc., on municipal and other local governmental bonds or coupons.]

No suit, action or proceeding at law or equity, for the recovery of judgment upon, or the enforcement or collection of, any bond of any county, city, town, school district or other municipality in this state, or upon any coupon thereto attached, shall be commenced except within ten years next after the date of the maturity of such bond or coupon, and all such suits or action not so commenced shall be forever barred.

History: Laws 1907, ch. 68, 1; Code 1915, 3362; C.S. 1929, 83-117; 1941 Comp., 27-123; 1953 Comp., 23-1-24.



Section 37-1-26 - Questioning of privilege or franchise granted by municipal corporation.

37-1-26. [Questioning of privilege or franchise granted by municipal corporation.]

No action or suit shall be brought to call in question any privilege or franchise granted by any municipal corporation, unless the same shall be brought within six years after the same shall have been granted, or claimed to have been granted, and any such privilege or franchise heretofore granted by any municipal corporation shall, after six years from the date of the granting of the same, or within six years after the same shall have been claimed to have been granted, shall [sic] be deemed valid in all respects.

History: Laws 1893, ch. 47, 1; C.L. 1897, 2918; Code 1915, 3363; C.S. 1929, 83-118; 1941 Comp., 27-124; 1953 Comp., 23-1-25.



Section 37-1-27 - Construction projects; limitation on actions for defective or unsafe conditions.

37-1-27. Construction projects; limitation on actions for defective or unsafe conditions.

No action to recover damages for any injury to property, real or personal, or for injury to the person, or for bodily injury or wrongful death, arising out of the defective or unsafe condition of a physical improvement to real property, nor any action for contribution or indemnity for damages so sustained, against any person performing or furnishing the construction or the design, planning, supervision, inspection or administration of construction of such improvement to real property, and on account of such activity, shall be brought after ten years from the date of substantial completion of such improvement; provided this limitation shall not apply to any action based on a contract, warranty or guarantee which contains express terms inconsistent herewith. The date of substantial completion shall mean the date when construction is sufficiently completed so that the owner can occupy or use the improvement for the purpose for which it was intended, or the date on which the owner does so occupy or use the improvement, or the date established by the contractor as the date of substantial completion, whichever date occurs last.

History: 1953 Comp., 23-1-26, enacted by Laws 1967, ch. 193, 1.



Section 37-1-28 - Real estate; limitation on actions for defects of title.

37-1-28. Real estate; limitation on actions for defects of title.

A. After fifteen years from the date an instrument affecting title to real estate is recorded, no action shall be brought for recovery of the real estate because:

(1) the instrument was not signed by the proper officer of a corporation;

(2) the record does not show any authorization for the instrument by the board of directors or stockholders, or both, of a corporation;

(3) the instrument was executed by a corporation:

(a) that had been dissolved;

(b) whose articles of incorporation had expired;

(c) whose certificate of incorporation had been cancelled or revoked; or

(d) whose certificate of authority to transact business in this state had been revoked or withdrawn;

(4) the executor, administrator, guardian, assignee, receiver, master, agent or trustee or other agency making the instrument signed or acknowledged it individually rather than in his representative or official capacity;

(5) the instrument was executed by a trustee without record of judicial or other determination of his authority or of the verity of the facts recited in the instrument;

(6) the officer, who took the acknowledgment of the instrument and who had an official seal, did not affix his seal or show the date of the expiration of his commission on the certificate of acknowledgment; or

(7) the wording of the consideration in the instrument may or might create an implied lien, other than an express vendor's lien, in favor of the grantor.

B. If the action is not barred by limitation or otherwise and if the instrument is of record fourteen years or more prior to the effective date of this section, no action for the recovery of real estate because of any defect listed in Subsection A shall be brought after one year from the effective date of this section.

C. If any person, who is entitled to bring an action for the recovery of real estate is imprisoned, of unsound mind or under the age of majority when the cause of action first accrues, the time for commencing the action by such person is extended one year after the termination of the disability. No cumulative disability shall prevent the bar of the limitation of this section. This subsection applies only to disabilities that existed when the cause of action first accrued.

D. This section does not apply to:

(1) forged instruments; or

(2) instruments given by any community land grant corporation, as defined by law; or

(3) actions that were pending or that were determined prior to July 1, 1971.

History: 1953 Comp., 23-1-27, enacted by Laws 1971, ch. 313, 1; 1973, ch. 138, 16.



Section 37-1-29 - Limitation on parent-child relationship determination.

37-1-29. Limitation [on parent-child relationship determination].

An action to determine a parent and child relationship shall be brought no later than three years after the child has reached the age of majority.

History: 1978 Comp., 37-1-29, enacted by Laws 1985, ch. 105, 18.



Section 37-1-30 - Action for damages due to childhood sexual abuse; limitation on actions.

37-1-30. Action for damages due to childhood sexual abuse; limitation on actions.

A. An action for damages based on personal injury caused by childhood sexual abuse shall be commenced by a person before the latest of the following dates:

(1) the first instant of the person's twenty-fourth birthday; or

(2) three years from the date that a person first disclosed the person's childhood sexual abuse to a licensed medical or mental health care provider in the context of receiving health care from the provider.

B. As used in this section, "childhood sexual abuse" means conduct that, if prosecuted in a criminal matter, would constitute a violation of:

(1) Section 30-9-11 NMSA 1978, regarding criminal sexual penetration of a minor;

(2) Section 30-9-13 NMSA 1978, regarding criminal sexual contact of a minor; or

(3) the Sexual Exploitation of Children Act [Chapter 30, Article 6A NMSA 1978].

C. The provisions of Section 37-1-8 NMSA 1978 and any statutes of limitation therein shall not apply to causes of action for childhood sexual abuse.

History: Laws 1993, ch. 136, 1; 1995, ch. 63, 1; 2017, ch. 77, 1.






Article 2 - Abatement and Revivor

Section 37-2-1 - What causes of action survive.

37-2-1. What causes of action survive.

In addition to the causes of action which survive at common law, causes of action for mesne profits, or for an injury to real or personal estate, or for any deceit or fraud, shall also survive, and the action may be brought, notwithstanding the death of the person entitled or liable to the same. The cause of action for wrongful death and the cause of action for personal injuries, shall survive the death of the party responsible therefor.

History: Laws 1884, ch. 5, 1; C.L. 1884, 2138; C.L. 1897, 3087; Code 1915, 4264; C.S. 1929, 105-1202; Laws 1941, ch. 79, 1; 1941 Comp., 19-701; 1953 Comp., 21-7-1.



Section 37-2-2 - Transfer pendente lite; no abatement.

37-2-2. [Transfer pendente lite; no abatement.]

No action shall abate by the transfer of any interest therein during its pendency.

History: Laws 1880, ch. 6, 9; C.L. 1884, 2155; C.L. 1897, 3104; Code 1915, 4281; C.S. 1929, 105-1219; 1941 Comp., 19-702; 1953 Comp., 21-7-2.



Section 37-2-3 - Marriage; conviction of crime; suit against prisoner.

37-2-3. [Marriage; conviction of crime; suit against prisoner.]

No action shall abate by the marriage or conviction of crime of a party, if the cause of action survive or continue, but the court may order the same to proceed, and an action may be brought or prosecuted to final judgment against any person in prison for crime, regardless of such imprisonment.

History: Laws 1897, ch. 73, 130; C.L. 1897, 2685 (130); Code 1915, 4263; C.S. 1929, 105-1201; 1941 Comp., 19-703; 1953 Comp., 21-7-3.



Section 37-2-4 - Death of party to pending action; no abatement; exceptions.

37-2-4. [Death of party to pending action; no abatement; exceptions.]

No action pending in any court shall abate by the death of either, or both, the parties thereto, except an action for libel, slander, malicious prosecution, assault or assault and battery, for a nuisance or against a justice of the peace [magistrate] for misconduct in office, which shall abate by the death of the defendant.

History: Laws 1884, ch. 5, 2; C.L. 1884, 2139; C.L. 1897, 3088; Code 1915, 4265; C.S. 1929, 105-1203; 1941 Comp., 19-704; 1953 Comp., 21-7-4.



Section 37-2-5 - Death or cessation of power; procedure when right of action survives to or against coparty.

37-2-5. [Death or cessation of power; procedure when right of action survives to or against coparty.]

Where there are several plaintiffs or defendants in an action, and one of them dies, or his powers as a personal representative cease, if the right of action survives to or against the remaining parties, the action may proceed, the death of the party or the cessation of his powers being stated on the record.

History: Laws 1884, ch. 5, 3; C.L. 1884, 2140; C.L. 1897, 3089; Code 1915, 4266; C.S. 1929, 105-1204; 1941 Comp., 19-705; 1953 Comp., 21-7-5.



Section 37-2-6 - Proceeding with remaining parties when no survival of action.

37-2-6. [Proceeding with remaining parties when no survival of action.]

Where one of several plaintiffs or defendants dies, or his powers as a personal representative cease, if the cause of action do [does] not admit of survivorship, and the court is of opinion that the merits of the controversy can be properly determined, and the principals applicable to the case fully settled, it may proceed to try the same as between the remaining parties, but the judgment shall not prejudice any who were not parties at the time of the trial.

History: Laws 1884, ch. 5, 4; C.L. 1884, 2141; C.L. 1897, 3090; Code 1915, 4267; C.S. 1929, 105-1205; 1941 Comp., 19-706; 1953 Comp., 21-7-6.



Section 37-2-7 - Revivor in name of representative or successor authorized.

37-2-7. [Revivor in name of representative or successor authorized.]

When one of the parties to an action dies, or his powers as a personal representative cease before the judgment, if the right of action survive in favor of or against his representative or successor, the action may be revived and proceed in their names.

History: Laws 1884, ch. 5, 5; C.L. 1884, 2142; C.L. 1897, 3091; Code 1915, 4268; C.S. 1929, 105-1206; 1941 Comp., 19-707; 1953 Comp., 21-7-7.



Section 37-2-8 - Order of revivor.

37-2-8. [Order of revivor.]

The revivor shall be by a conditional order of the court, if made in term, or by a judge thereof if in vacation, that the action be revived in the names of the representatives or successor of the party who died, or whose powers ceased, and proceed in favor of or against them.

History: Laws 1884, ch. 5, 6; C.L. 1884, 2143; C.L. 1897, 3092; Code 1915, 4269; C.S. 1929, 105-1207; 1941 Comp., 19-708; 1953 Comp., 21-7-8.



Section 37-2-9 - Publication of notice where representatives of defendant nonresidents, etc.; when action revived.

37-2-9. [Publication of notice where representatives of defendant nonresidents, etc.; when action revived.]

When the plaintiff shall make an affidavit that the representatives of the defendant, or any of them, in whose name the action may be ordered to be revived, are nonresidents of the state, or have left the same to avoid the service of the order, or so concealed themselves that the order cannot be served upon them or that the names and residence of the heirs or devisees of the person against whom the action may be ordered to be revived, or some of them are unknown to the affiant, a notice may be published as provided in Chapter XCIV, notifying them to appear on a day therein named and show cause why the action should not be revived against them, and if sufficient cause be not shown to the contrary, the action shall stand revived.

History: Laws 1884, ch. 5, 9; C.L. 1884, 2146; C.L. 1897, 3095; Code 1915, 4272; C.S. 1929, 105-1210; 1941 Comp., 19-709; 1953 Comp., 21-7-9.



Section 37-2-10 - Revivor on death of plaintiff.

37-2-10. [Revivor on death of plaintiff.]

Upon the death of the plaintiff in an action, it may be revived in the names of his representatives to whom his rights have passed; where his right has passed to his personal representatives the revivor shall be in his name; where it has passed to his heirs or devisees who could support the action if brought anew, the revivor may be in their names.

History: Laws 1884, ch. 5, 10; C.L. 1884, 2147; C.L. 1897, 3096; Code 1915, 4273; C.S. 1929, 105-1211; 1941 Comp., 19-710; 1953 Comp., 21-7-10.



Section 37-2-11 - Revivor on death of defendant.

37-2-11. [Revivor on death of defendant.]

Upon the death of a defendant in an action, wherein the right of any part thereof survives against his personal representatives, the revivor shall be against him, and it may also be against the heirs or devisees of the defendant, or both, when the right of action or any part thereof survives against them.

History: Laws 1884, ch. 5, 11; C.L. 1884, 2148; C.L. 1897, 3097; Code 1915, 4274; C.S. 1929, 105-1212; 1941 Comp., 19-711; 1953 Comp., 21-7-11.



Section 37-2-12 - Revivor of action concerning real estate on death of defendant.

37-2-12. [Revivor of action concerning real estate on death of defendant.]

Upon the death of a defendant in an action for the recovery of real property only, or which concerns only his rights or claims to such property, the action may be revived against his heirs or devisees, or both; and an order therefor may be forthwith made, in the manner directed in the preceding sections [37-2-5, 37-2-7 to 37-2-9, 37-2-11 NMSA 1978].

History: Laws 1884, ch. 5, 12; C.L. 1884, 2149; C.L. 1897, 3098; Code 1915, 4275; C.S. 1929, 105-1213; 1941 Comp., 19-712; 1953 Comp., 21-7-12.



Section 37-2-13 - Consent required for revivor against defendant's representative or successor; exception.

37-2-13. [Consent required for revivor against defendant's representative or successor; exception.]

An order to revive an action against the representatives or successor of a defendant, shall not be made without the consent of such representative or successor, unless in one year from the time it could have been first made.

History: Laws 1884, ch. 5, 13; C.L. 1884, 2150; C.L. 1897, 3099; Code 1915, 4276; C.S. 1929, 105-1214; 1941 Comp., 19-713; 1953 Comp., 21-7-13.



Section 37-2-14 - Revivor in name of plaintiff's representative or successor; revivor on both sides.

37-2-14. [Revivor in name of plaintiff's representative or successor; revivor on both sides.]

An order to revive an action in the names of the representatives or successor of a plaintiff may be made forthwith, but shall not be made without the consent of the defendant, after the expiration of one year from the time the order might have been first made; but where the defendant shall also have died, or his power have ceased in the meantime, the order of revivor on both sides may be made in the period limited in the last section [37-2-13 NMSA 1978].

History: Laws 1884, ch. 5, 14; C.L. 1884, 2151; C.L. 1897, 3100; Code 1915, 4277; C.S. 1929, 105-1215; 1941 Comp., 19-714; 1953 Comp., 21-7-14.



Section 37-2-15 - When action to be stricken from docket.

37-2-15. [When action to be stricken from docket.]

When it appears to the court by affidavit that either party to an action has been dead, or where a party sues, or is sued as a personal representative, that his powers have ceased for a period so long that the action cannot be revived in the names of his representatives or successor, without the consent of both parties, it shall order the action to be stricken from the docket.

History: Laws 1884, ch. 5, 15; C.L. 1884, 2152; C.L. 1897, 3101; Code 1915, 4278; C.S. 1929, 105-1216; 1941 Comp., 19-715; 1953 Comp., 21-7-15.



Section 37-2-16 - Death of plaintiff; procedure by defendant to obtain revivor or dismissal.

37-2-16. [Death of plaintiff; procedure by defendant to obtain revivor or dismissal.]

At any term of the court succeeding the death of the plaintiff, while the action remains on the docket, the defendant having given to the plaintiff's proper representative, in whose names the action might be revived, ten days' notice of the application therefor, may have an order to strike the action from the docket, and for costs against the estate of the plaintiff, unless the action is forthwith revived.

History: Laws 1884, ch. 5, 16; C.L. 1884, 2153; C.L. 1897, 3102; Code 1915, 4279; C.S. 1929, 105-1217; 1941 Comp., 19-716; 1953 Comp., 21-7-16.



Section 37-2-17 - No postponement of trial upon revivor.

37-2-17. [No postponement of trial upon revivor.]

When, by the provisions of the preceding sections of this article, an action stands revived, the trial thereof shall not be postponed by reason of the revivor, if the action would have stood for trial at the term the revivor is complete, had not death or cessation of powers taken place.

History: Laws 1884, ch. 5, 17; C.L. 1884, 2154; C.L. 1897, 3103; Code 1915, 4280; C.S. 1929, 105-1218; 1941 Comp., 19-717; 1953 Comp., 21-7-17.









Chapter 38 - Trials

Article 1 - Process

Section 38-1-1 - Rules of pleading, practice and procedure.

38-1-1. Rules of pleading, practice and procedure.

A. The supreme court of New Mexico shall, by rules promulgated by it from time to time, regulate pleading, practice and procedure in judicial proceedings in all courts of New Mexico for the purpose of simplifying and promoting the speedy determination of litigation upon its merits. Such rules shall not abridge, enlarge or modify the substantive rights of any litigant.

B. The supreme court shall cause all rules to be printed and distributed to all members of the bar of the state and to all applicants, and no rule shall become effective until thirty days after it has been so printed and distributed.

History: Laws 1933, ch. 84, 1; 1941 Comp., 19-301; 1953 Comp., 21-3-1; Laws 1966, ch. 28, 31.



Section 38-1-2 - Practice statutes may be modified or suspended by rules.

38-1-2. [Practice statutes may be modified or suspended by rules.]

All statutes relating to pleading, practice and procedure, now existing, shall, from and after the passage of this act [38-1-1, 38-1-2 NMSA 1978], have force and effect only as rules of court and shall remain in effect unless and until modified or suspended by rules promulgated pursuant hereto.

History: Laws 1933, ch. 84, 2; 1941 Comp., 19-302; 1953 Comp., 21-3-2.



Section 38-1-3 - Common law is rule of practice and decision.

38-1-3. [Common law is rule of practice and decision.]

In all the courts in this state the common law as recognized in the United States of America, shall be the rule of practice and decision.

History: Laws 1875-1876, ch. 2, 2; C.L. 1884, 1823; C.L. 1897, 2871; Code 1915, 1354; C.S. 1929, 34-101; 1941 Comp., 19-303; 1953 Comp., 21-3-3.



Section 38-1-4 - Equity rules prevail over common law.

38-1-4. [Equity rules prevail over common law.]

Generally in all matters in which there is any conflict or variance between the rules of equity and the rules of the common law, with reference to the same matter, the rules of equity shall prevail.

History: Laws 1897, ch. 73, 178; C.L. 1897, 2685 (178); Code 1915, 4259; C.S. 1929, 105-1006; 1941 Comp., 19-304; 1953 Comp., 21-3-4.



Section 38-1-5 - Service of process; failure to report.

38-1-5. Service of process; failure to report.

A. In case any domestic corporation or any foreign corporation authorized to transact business in this state fails to file a report within the time required, or, in case the agent of any corporation, designated by the corporation as the agent upon whom process against the corporation may be served, dies, resigns or leaves the state, or the agent cannot with due diligence be found, it is lawful, while the default continues, to serve process against the corporation upon the secretary of state, and the service shall be as effective to all intents and purposes as if made upon an officer, director or the registered agent of the corporation. The plaintiff shall include an affidavit that the registered agent has died, resigned, left the state or cannot be found. The plaintiff shall provide, if known, the name upon whom the summons and complaint is to be served and the last known address and include two copies of every paper, including the summons, complaint, attachments and affidavits.

B. Within two days after service upon the secretary of state, the secretary shall notify the corporation of service of process by certified or registered mail directed to the corporation at its registered office and enclose a copy of the process or other paper served.

C. It is the duty of the plaintiff in any action in which the process is issued to pay to the secretary of state the sum of twenty-five dollars ($25.00), which sum shall be taxed as a part of the taxable costs in the suit if the plaintiff prevails in the suit.

D. The secretary of state shall keep a record of all summonses that have been presented for service to the secretary of state, along with a summary of all that occurred in regard to the service of each summons.

History: Laws 1905, ch. 79, 48 (2); Code 1915, 933; C.S. 1929, 32-150; 1941 Comp., 19-305; 1953 Comp., 21-3-5; 1993, ch. 184, 1.



Section 38-1-5.1 - Service of process on limited liability companies; death or removal of registered agent.

38-1-5.1. Service of process on limited liability companies; death or removal of registered agent.

A. In case the agent of any limited liability company or foreign limited liability company registered to transact business in this state, designated by such company as the agent upon whom process against the company may be served, dies, resigns or leaves the state or the agent cannot with due diligence be found, it is lawful, while the circumstances continue, to serve process against the company upon the secretary of state, and the service shall be as effective to all intents and purposes as if made upon any manager of the company.

B. Within two days after service upon the secretary of state, the secretary shall notify the company of service of process by certified or registered mail directed to the company at its registered office and enclose a copy of the process or other paper served. It is the duty of the plaintiff in any action in which the process is issued to pay to the secretary of state the sum of twenty-five dollars ($25.00), which shall be taxed as part of the taxable costs in the suit if the plaintiff prevails therein.

C. The secretary of state shall keep a record of all summons that have been presented for service to the secretary of state along with a summary of all occurrences with regard to the service of summons. The address of a foreign limited liability company's registered agent, as set forth in its application for registration or most recent amendment thereto, shall constitute such company's registered office for purposes of this section.

History: Laws 1993, ch. 280, 75.



Section 38-1-6 - Process against foreign corporations.

38-1-6. Process against foreign corporations.

A. In all personal actions brought in any court of this state against any foreign corporation, process may be served upon any officer, director or statutory agent of the corporation, either personally or by leaving a copy of the process at his residence or by leaving a copy at the office or usual place of business of the foreign corporation.

B. If no person has been designated by a foreign corporation doing business in this state as its statutory agent upon whom service of process can be made, or, if, upon diligent search, neither the agent so designated nor any of the officers or directors of the foreign corporation can be found in the state, then, upon the filing of an affidavit by the plaintiff to that effect, together with service upon the secretary of state of two copies of the process in the cause, the secretary of state shall accept service of process as the agent of the foreign corporation, but the service is not complete until a fee of twenty-five dollars ($25.00) is paid to the secretary of state by the plaintiff in the action. The plaintiff shall provide, if known, the name of the person upon whom summons and complaint is to be served and the last known address.

C. Within two days after receipt of the process and fee, the secretary of state shall give notice by certified or registered mail to the foreign corporation at its principal place of business outside the state of the service of the process. Where the secretary of state has no record of the principal office of the foreign corporation outside the state, he shall forward the copy of the process to the place designated as its principal office in an affidavit filed with the secretary of state by the plaintiff in the suit or by his attorney.

D. The foreign corporation served as provided in this section shall appear and answer within thirty days after the secretary of state gives the notice. The certificate of service shall not be issued by the secretary of state until the defendant is served with the summons and complaint.

E. The secretary of state shall keep a record of all process served on him as provided for in this section, and of the time of the service and of his action in respect to the service.

F. Any foreign corporation engaging in business in this state, either in its corporate name or in the name of an agent, without having first procured a certificate of authority or otherwise become qualified to engage in business in this state shall be deemed to have consented to the provisions of this section.

History: Laws 1905, ch. 79, 94; Code 1915, 978; C.S. 1929, 32-196; Laws 1935, ch. 113, 1; 1941 Comp., 19-306; 1953 Comp., 21-3-6; Laws 1967, ch. 87, 1; 1993, ch. 184, 2.



Section 38-1-6.1 - Process against foreign limited liability companies.

38-1-6.1. Process against foreign limited liability companies.

A. In all personal actions brought in any court of this state against any foreign limited liability company, process may be served upon any manager or statutory agent of the company, either personally or by leaving a copy of the process at his residence, or by leaving a copy at the registered office of the foreign limited liability company in this state.

B. If no person has been designated by a foreign limited liability company doing business in this state as its statutory agent upon whom service of process can be made, or if upon diligent search neither the agent so designated nor any of the managers of the company can be found in this state, then, upon the filing of an affidavit by the plaintiff to that effect, together with service upon the secretary of state of two copies of the process in the cause, the secretary of state shall accept service of process as the agent of the foreign limited liability company, but the service is not complete until a fee of twenty-five dollars ($25.00) is paid to the secretary of state by the plaintiff in the action. The plaintiff shall provide the name of the person upon whom the summons and complaint is to be served and the last known address.

C. Within two days after receipt of the process and fee, the secretary of state shall give notice by certified or registered mail, to the foreign limited liability company at its principal place of business outside this state of the service of the process. Where the secretary of state has no record of the principal place of business of the foreign limited liability company outside this state, he shall forward the copy of the process to the place designated as such company's principal office or as the office required to be maintained in the state or other jurisdiction of its organization in its application for registration to transact business in this state, or the most recent amendment of such application, but if no such application for registration has been filed in this state, to the place designated as such company's principal office in an affidavit filed with the secretary of state by the plaintiff in the suit or by his attorney.

D. A foreign limited liability company served as provided in this section shall appear and answer within thirty days after the secretary of state gives the notice. The certificate of service shall not be issued by the secretary of state until the defendant is served with the summons and complaint.

E. The secretary of state shall keep a record of all process served on him as provided for in this section, and of the time of the service and of his action in respect to the service.

F. Any foreign limited liability company engaging in business in this state, either in its own name or in the name of an agent, without having first applied for registration or otherwise having become qualified to engage in business in this state shall be deemed to have consented to the provisions of this section.

History: Laws 1993, ch. 280, 76.



Section 38-1-7 - Purpose of act.

38-1-7. Purpose of act.

The purpose of this act [38-1-7 through 38-1-11 NMSA 1978] is to subject certain insurers to the jurisdiction of courts of this state in suits by or on behalf of insureds or beneficiaries under insurance contracts.

The legislature declares that it is a subject of concern that many residents of this state hold policies of insurance issued or delivered in this state by insurers while not authorized to do business in this state, thus presenting to such residents the often insuperable obstacle of resorting to distant forums for the purpose of asserting legal rights under such policies. In furtherance of such state interest, the legislature herein provides a method of substituted service of process upon such insurers and declares that in so doing it exercises its power to protect its residents and to define, for the purpose of this statute, what constitutes doing business in this state, and also exercises powers and privileges available to the state by virtue of Public Law 15, 79th Congress of the United States, Chapter 20, 1st Session, S. 340 [59 Stat. 33], which declares that the business of insurance and every person engaged therein shall be subject to the laws of the several states.

History: 1941 Comp., 19-311, enacted by Laws 1951, ch. 172, 1; 1953 Comp., 21-3-7.



Section 38-1-8 - Service of process upon unauthorized insurer.

38-1-8. Service of process upon unauthorized insurer.

A. Any of the following acts in this state, effected by mail or otherwise, by an unauthorized foreign or alien insurer: (1) the issuance or delivery of contracts of insurance to residents of this state or to corporations authorized to do business therein; (2) the solicitation of applications for such contracts; (3) the collection of premiums, membership fees, assessments or other considerations for such contracts; or (4) any other transaction of insurance business, is equivalent to and shall constitute an irrevocable appointment by such insurer, binding upon him, his executor or administrator or successor in interest if a corporation, of the secretary of state to be the true and lawful attorney of such insurer upon whom may be served all lawful process in any action, suit or proceeding in any court by the superintendent of insurance, through the attorney general, and upon whom may be served any notice, order, pleading or process in any proceeding before the superintendent of insurance and which arises out of transacting an insurance business in this state by such insurer, and any such act shall be signification of its agreement that such service of process is of the same legal force and validity as personal service of process in this state upon such insurer.

B. Such service of process shall be made by delivering to and leaving with the secretary of state, or some person in charge of his office, two copies thereof and the payment to him of a fee of two dollars ($2.00). The secretary of state shall forthwith mail by registered mail one of the copies of such process to the defendant at his last known principal place of business, and shall keep a record of all process so served upon him. Such service of process is sufficient, provided notice of such service and a copy of the process are sent within ten days thereafter by registered mail by the superintendent of insurance or the attorney general in the court proceeding or by the superintendent of insurance in the administrative proceeding to the defendant at his last known principal place of business, and the defendant's receipt, or receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the superintendent of insurance or the attorney general showing a compliance herewith are filed with the clerk of the court in which such action is pending, or with the superintendent in administrative proceedings, on or before the date the defendant is required to appear, or within such further time as the court may allow.

C. Service of process in any such action, suit or proceeding shall, in addition to the manner provided in Subsection B of this section, be valid if served upon any person within this state, who, in this state on behalf of such insurer, is (1) soliciting insurance; (2) making, issuing or delivering any contract of insurance; or (3) collecting or receiving any premium, membership fee, assessment or other consideration for insurance, and a copy of such process is sent within ten days thereafter by registered mail by the superintendent of insurance or the attorney general to the defendant at the last known principal place of business of the defendant, and the defendant's receipt, or the receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the superintendent of insurance or the attorney general showing a compliance herewith are filed with the clerk of the court in which such action is pending, or with the superintendent of insurance in administrative proceedings, on or before the date the defendant is required to appear, or within such further time as the court may allow in the case of court proceedings.

D. The superintendent of insurance or the attorney general shall not be entitled to a judgment by default in any court or administrative proceeding under this section until the expiration of thirty days from the date of the filing of the affidavit of compliance.

E. Nothing in this section shall limit or abridge the right to serve any process, notice or demand upon any insurer in any other manner now or hereafter permitted by law.

History: 1941 Comp., 19-312, enacted by Laws 1951, ch. 172, 2; 1953 Comp., 21-3-8; Laws 1973, ch. 177, 1.



Section 38-1-9 - Defense of action by unauthorized insurer.

38-1-9. Defense of action by unauthorized insurer.

A. Before any unauthorized foreign or alien insurer shall file or cause to be filed any pleading in any action, suit or proceeding instituted against it, such unauthorized insurer shall [(1)] deposit with the clerk of the court in which such action, suit or proceeding is pending cash or securities or file with such clerk a bond with good and sufficient sureties, to be approved by the court, in an amount to be fixed by the court sufficient to secure the payment of any final judgment which may be rendered in such action; or (2) procure a certificate of authority to transact the business of insurance in this state.

B. The court in any action, suit or proceeding, in which service is made in the manner provided in Subsections [Subsection] B or C of Section 2 [38-1-8 NMSA 1978] may, in its discretion, order such postponement as may be necessary to afford the defendant reasonable opportunity to comply with the provisions of Subsection A of this section and to defend such action.

C. Nothing in Subsection A of this section is to be construed to prevent an unauthorized foreign or alien insurer from filing a motion to quash a writ or to set aside service thereof made in the manner provided in Subsections [Subsection] B or C of Section 2 [38-1-8 NMSA 1978] hereof on the ground either (1) that such unauthorized insurer has not done any of the acts enumerated in Subsection A of Section 2 [38-1-8 NMSA 1978], or (2) that the person on whom service was made pursuant to Subsection C of Section 2 [38-1-8 NMSA 1978] was not doing any of the acts therein enumerated.

History: 1941 Comp., 19-313, enacted by Laws 1951, ch. 172, 3; 1953 Comp., 21-3-9.



Section 38-1-10 - Attorney fees.

38-1-10. Attorney fees.

In any action against an unauthorized foreign or alien insurer upon a contract of insurance issued or delivered in this state to a resident thereof or to a corporation authorized to do business therein, if the insurer has failed for thirty days after demand prior to the commencement of the action to make payment in accordance with the terms of the contract, and it appears to the court that such refusal was vexatious and without reasonable cause, the court may allow to the plaintiff a reasonable attorney fee and include such fee in any judgment that may be rendered in such action. Such fee shall not exceed twelve and one-half percent of the amount which the court or jury finds the plaintiff is entitled to recover against the insurer, but in no event shall such fee be less than twenty-five dollars [($25.00)]. Failure of an insurer to defend any such action shall be deemed prima facie evidence that its failure to make payment was vexatious and without reasonable cause.

History: 1941 Comp., 19-314, enacted by Laws 1951, ch. 172, 4; 1953 Comp., 21-3-10.



Section 38-1-11 - Short title.

38-1-11. Short title.

This act [38-1-7 through 38-1-11 NMSA 1978] may be cited as the Unauthorized Insurers Process Act.

History: 1941 Comp., 19-315, enacted by Laws 1951, ch. 172, 6; 1953 Comp., 21-3-11.



Section 38-1-12 - Service against incapacitated.

38-1-12. Service against incapacitated.

Whenever there is a guardian of the estate or a guardian of the person of an incapacitated person, duly appointed by a court of competent jurisdiction of this state, every process against the incapacitated person shall be served upon either of the guardians in the manner as may be provided by law for service of process, including service by publication. Service of process so made shall be considered as proper service upon the protected person. In all other cases, process shall be served upon the protected person in the same manner as upon competent or sane persons.

History: Laws 1935, ch. 60, 10; 1939, ch. 40, 1; 1941 Comp., 19-307; 1953 Comp., 21-3-12; 2009, ch. 159, 12.



Section 38-1-13 - Notice of proceedings occurring prior to service of summons or appearance.

38-1-13. [Notice of proceedings occurring prior to service of summons or appearance.]

Whenever any proceeding is to be had prior to service of summons or appearance, at least five days' notice thereof shall be given, unless otherwise ordered by the court, and it shall be served on the party himself, and proof thereof made in the manner provided for service and return of summons.

History: Laws 1897, ch. 73, 102; C.L. 1897, 2685 (102); Code 1915, 4184; C.S. 1929, 105-706; 1941 Comp., 19-308; 1953 Comp., 21-3-13.



Section 38-1-14 - Notice of lis pendens; contents; recording; effect.

38-1-14. Notice of lis pendens; contents; recording; effect.

In all actions in the district court of this state or in the United States district court for the district of New Mexico affecting the title to real estate in this state, the plaintiff, at the time of filing his petition or complaint, or at any time thereafter before judgment or decree, may record with the county clerk of each county in which the property may be situate a notice of the pendency of the suit containing the names of the parties thereto, the object of the action and the description of the property so affected and concerned, and, if the action is to foreclose a mortgage, the notice shall contain, in addition, the date of the mortgage, the parties thereto and the time and place of recording, and must be recorded five days before judgment, and the pendency of such action shall be only from the time of recording the notice, and shall be constructive notice to a purchaser or encumbrancer of the property concerned; and any person whose conveyance is subsequently recorded shall be considered a subsequent purchaser or encumbrancer and shall be bound by all the proceedings taken after the recording of the notice to the same extent as if he were made a party to the said action.

The lis pendens notice need not be acknowledged to entitle it to be recorded.

History: Laws 1873-1874, ch. 19, 1; C.L. 1884, 1853; C.L. 1897, 2902; Code 1915, 4261; C.S. 1929, 105-1101; 1941 Comp., 19-309; 1953 Comp., 21-3-14; Laws 1959, ch. 160, 1; 1965, ch. 95, 1.



Section 38-1-15 - Pendency of suit; time within which process must be served; cancellation of lis pendens notice.

38-1-15. [Pendency of suit; time within which process must be served; cancellation of lis pendens notice.]

For the purpose of the preceding section [38-1-14 NMSA 1978], it is considered that an action is pending from the time of filing such notice; provided, that such notice shall be of no value, unless it is followed by the service of such citations or process of citation, or by notice by publication to the defendant, as provided by law, within sixty days after such filing. And the court in which said action was commenced, may in its discretion, at any time after the action shall be settled, discontinue or revoke on application of any person injured, and for good cause shown, and under such notice as may be directed or approved by the court, order the notice authorized by the preceding section to be canceled by the county clerk of any county in whose office the same may have been filed, and such cancellation shall be made by an indorsement to that effect upon the filed notice which shall refer to the order.

History: Laws 1873-1874, ch. 19, 2; C.L. 1884, 1854; C.L. 1897, 2903; Code 1915, 4262; C.S. 1929, 105-1102; 1941 Comp., 19-310; 1953 Comp., 21-3-15.



Section 38-1-16 - Personal service of process outside state.

38-1-16. Personal service of process outside state.

A. Any person, whether or not a citizen or resident of this state, who in person or through an agent does any of the acts enumerated in this subsection thereby submits himself or his personal representative to the jurisdiction of the courts of this state as to any cause of action arising from:

(1) the transaction of any business within this state;

(2) the operation of a motor vehicle upon the highways of this state;

(3) the commission of a tortious act within this state;

(4) the contracting to insure any person, property or risk located within this state at the time of contracting;

(5) with respect to actions for divorce, separate maintenance or annulment, the circumstance of living in the marital relationship within the state, notwithstanding subsequent departure from the state, as to all obligations arising from alimony, child support or real or personal property settlements under Chapter 40, Article 4 NMSA 1978 if one party to the marital relationship continues to reside in the state.

B. Service of process may be made upon any person subject to the jurisdiction of the courts of this state under this section by personally serving the summons upon the defendant outside this state and such service has the same force and effect as though service had been personally made within this state.

C. Only causes of action arising from acts enumerated in this section may be asserted against a defendant in an action in which jurisdiction is based upon this section.

D. Nothing contained in this section limits or affects the right to serve any process in any other manner now or hereafter provided by law.

History: 1953 Comp., 21-3-16, enacted by Laws 1959, ch. 153, 1; 1971, ch. 103, 1.



Section 38-1-17 - Service of process.

38-1-17. Service of process.

A. In any action in which the state of New Mexico is named as a party defendant, service of process shall be made by serving a copy of the summons and complaint on the governor and on the attorney general.

B. In any action in which a branch, agency, bureau, department, commission or institution of the state not specifically authorized by law to be sued is named as a party defendant, service of process shall be made by serving a copy of the summons and complaint on the attorney general and on the head of the branch, agency, bureau, department, commission or institution.

C. In any action in which a branch, agency, bureau, department, commission or institution of the state specifically authorized by law to be sued is named a party defendant, service of process shall be made on the head of the branch, agency, bureau, department, commission or institution and on the attorney general.

D. In any action in which an officer, official or employee of the state or one of its branches, agencies, bureaus, departments, commissions or institutions is named a party defendant, service of process shall be made on the officer, official or employee and on the attorney general.

E. For the purpose of this section:

(1) the governor shall be considered as the head of the state and the head of the executive branch of the state;

(2) the speaker of the house of representatives or the president pro tempore of the senate shall be considered as the head of the legislative branch of the state; and

(3) the chief justice of the supreme court shall be considered as the head of the judicial branch of the state.

F. Nothing contained in this section shall be construed as waiving any immunity or as authorizing any action against the state not otherwise specifically authorized by law.

G. In garnishment actions, service of writs of garnishment shall be made on the department of finance and administration, on the attorney general and on the head of the branch, agency, bureau, department, commission or institution. A copy of the writ of garnishment shall be delivered by registered or certified mail to the defendant employee.

H. Service of process on the governor, attorney general, agency, bureau, department, commission or institution or head thereof shall be made either by handing a copy of the summons and complaint to the head or to his receptionist. Where an executive secretary is employed, he shall be considered as the head.

History: 1953 Comp., 5-6-22, enacted by Laws 1969, ch. 62, 1; 1970, ch. 23, 1.



Section 38-1-18 - Agent for service of process.

38-1-18. Agent for service of process.

Any foreign corporation, foreign bank or foreign real estate trust without being admitted to do business in this state, may loan money in this state only on real estate mortgages, deeds of trust and notes in connection therewith, and take, acquire, hold and enforce the notes, mortgages or deeds of trust given to represent or secure money so loaned or for other lawful consideration. All such notes, mortgages or deeds of trust taken, acquired or held are enforceable as though the foreign corporation, foreign bank or foreign real estate trust were an individual, including the right to acquire the mortgaged property upon foreclosure or under other provisions of the mortgage or deed of trust, and to dispose of the same. Any such corporation, bank or trust except banks and institutions whose shares, certificates or deposit accounts are insured by an agency or corporation of the United States government shall first file with the secretary of state a statement, signed by its president, secretary, treasurer or general manager, that it constitutes the secretary of state its agent for the service of process for cases limited to, and arising out of, such financial transactions, including therein the address of its principal place of business. Upon such service of process, the secretary of state shall forthwith forward all documents by registered or certified mail to the principal place of business of the corporation, bank or trust. Nothing in this section authorizes any such corporation, bank or trust to transact the business of a bank or trust company in this state.

History: 1953 Comp., 48-23-1, enacted by Laws 1967, ch. 87, 2; 1969, ch. 98, 1; 1973, ch. 390, 7.






Article 2 - Pleadings and Motions

Section 38-2-6 - Name of defendant unknown.

38-2-6. [Name of defendant unknown.]

When the plaintiff shall be ignorant of the name of the defendant, such defendant may be designated in any pleading or proceeding by any name or description, and when his true name is discovered, the pleading or proceeding may be amended accordingly. The plaintiff in such case must state in his complaint that he could not ascertain the true name, and the summons must contain the words, "real name unknown".

History: Laws 1897, ch. 73, 84; C.L. 1897, 2685 (84); Code 1915, 4166; C.S. 1929, 105-609; 1941 Comp., 19-406; 1953 Comp., 21-4-6.



Section 38-2-9 - Truth and mitigating circumstances in action for libel or slander.

38-2-9. [Truth and mitigating circumstances in action for libel or slander.]

In the actions mentioned in the last preceding section [repealed], the defendant may, in his answer, allege both the truth of the matter charged as defamatory and any mitigating circumstances admissible in evidence, to reduce the amount of damages, and whether he prove the justification or not, he may give mitigating circumstances in evidence.

History: Laws 1897, ch. 73, 75; C.L. 1897, 2685 (75); Code 1915, 4155; C.S. 1929, 105-531; 1941 Comp., 19-409; 1953 Comp., 21-4-9.



Section 38-2-9.1 - Special motion to dismiss unwarranted or specious lawsuits; procedures; sanctions; severability.

38-2-9.1. Special motion to dismiss unwarranted or specious lawsuits; procedures; sanctions; severability.

A. Any action seeking money damages against a person for conduct or speech undertaken or made in connection with a public hearing or public meeting in a quasi-judicial proceeding before a tribunal or decision-making body of any political subdivision of the state is subject to a special motion to dismiss, motion for judgment on the pleadings, or motion for summary judgment that shall be considered by the court on a priority or expedited basis to ensure the early consideration of the issues raised by the motion and to prevent the unnecessary expense of litigation.

B. If the rights afforded by this section are raised as an affirmative defense and if a court grants a motion to dismiss, a motion for judgment on the pleadings or a motion for summary judgment filed within ninety days of the filing of the moving party's answer, the court shall award reasonable attorney fees and costs incurred by the moving party in defending the action. If the court finds that a special motion to dismiss or motion for summary judgment is frivolous or solely intended to cause unnecessary delay, the court shall award costs and reasonable attorney fees to the party prevailing on the motion.

C. Any party shall have the right to an expedited appeal from a trial court order on the special motions described in Subsection B of this section or from a trial court's failure to rule on the motion on an expedited basis.

D. As used in this section, a "public meeting in a quasi-judicial proceeding" means and includes any meeting established and held by a state or local governmental entity, including without limitations, meetings or presentations before state, city, town or village councils, planning commissions, review boards or commissions.

E. Nothing in this section limits or prohibits the exercise of a right or remedy of a party granted pursuant to another constitutional, statutory, common law or administrative provision, including civil actions for defamation or malicious abuse of process.

F. If any provision of this section or the application of any provision of this section to a person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of this section that can be given effect without the invalid provision or application, and to this end the provisions of this section are severable.

History: Laws 2001, ch. 218, 2.



Section 38-2-9.2 - Findings and purpose.

38-2-9.2. Findings and purpose.

The legislature declares that it is the public policy of New Mexico to protect the rights of its citizens to participate in quasi-judicial proceedings before local and state governmental tribunals. Baseless civil lawsuits seeking or claiming millions of dollars have been filed against persons for exercising their right to petition and to participate in quasi-judicial proceedings before governmental tribunals. Such lawsuits can be an abuse of the legal process and can impose an undue financial burden on those having to respond to and defend such lawsuits and may chill and punish participation in public affairs and the institutions of democratic government. These lawsuits should be subject to prompt dismissal or judgment to prevent the abuse of the legal process and avoid the burden imposed by such baseless lawsuits.

History: Laws 2001, ch. 218, 1.






Article 3 - Venue; Change of Judge

Section 38-3-1 - County in which civil action in district court may be commenced.

38-3-1. County in which civil action in district court may be commenced.

All civil actions commenced in the district courts shall be brought and shall be commenced in counties as follows and not otherwise:

A. First, except as provided in Subsection F of this section relating to foreign corporations, all transitory actions shall be brought in the county where either the plaintiff or defendant, or any one of them in case there is more than one of either, resides; or second, in the county where the contract sued on was made or is to be performed or where the cause of action originated or indebtedness sued on was incurred; or third, in any county in which the defendant or either of them may be found in the judicial district where the defendant resides.

B. When the defendant has rendered himself liable to a civil action by any criminal act, suit may be instituted against the defendant in the county in which the offense was committed or in which the defendant may be found or in the county where the plaintiff resides.

C. When suit is brought for the recovery of personal property other than money, it may be brought as provided in this section or in the county where the property may be found.

D. (1) When lands or any interest in lands are the object of any suit in whole or in part, the suit shall be brought in the county where the land or any portion of the land is situate.

(2) Provided that where such lands are located in more than one county and are contiguous, that suit may be brought as to all of the lands in any county in which a portion of the lands is situate, with the same force and effect as though the suit had been prosecuted in each county in which any of the lands are situate. In all such cases in which suit is prosecuted in one county as to contiguous lands in more than one county, notice of lis pendens shall be filed pursuant to Sections 38-1-14 and 38-1-15 NMSA 1978 in each county. For purposes of service of process pursuant to Rule 4 [Rule 1-004 NMRA] of the Rules of Civil Procedure for the District Courts, any such suit involving contiguous lands located in more than one county shall be deemed pending in each county in which any portion of the land is located from the date of filing of the lis pendens notice.

E. Suits for trespass on land shall be brought as provided in Subsection A of this section or in the county where the land or any portion of the land is situate.

F. Suits may be brought against transient persons or non-residents in any county of this state, except that suits against foreign corporations admitted to do business and which designate and maintain a statutory agent in this state upon whom service of process may be had shall only be brought in the county where the plaintiff, or any one of them in case there is more than one, resides or in the county where the contract sued on was made or is to be performed or where the cause of action originated or indebtedness sued on was incurred or in the county where the statutory agent designated by the foreign corporation resides.

G. Suits against any state officers as such shall be brought in the court of the county in which their offices are located, at the capital or in the county where a plaintiff, or any one of them in case there is more than one, resides, except that suits against the officers or employees of a state educational institution as defined in Article 12, Section 11 of the constitution of New Mexico, as such, shall be brought in the district court of the county in which the principal office of the state educational institution is located or the district court of the county where the plaintiff resides.

History: Laws 1875-1876, ch. 2, 1; C.L. 1884, 1893; C.L. 1897, 2950; Laws 1899, ch. 80, 16; Code 1915, 5567; C.S. 1929, 147-101; 1941 Comp., 19-501; Laws 1951, ch. 121, 1; 1953 Comp., 21-5-1; Laws 1955, ch. 258, 1; 1957, ch. 124, 1; 1981, ch. 70, 1; 1988, ch. 8, 1.



Section 38-3-1.1 - Jurisdiction of district courts.

38-3-1.1. Jurisdiction of district courts.

All district courts have jurisdiction to review the action of any executive branch, agency or department in those cases in which a statute provides for judicial review.

History: Laws 1988, ch. 8, 2.



Section 38-3-2 - Actions against municipality or board of county commissioners.

38-3-2. [Actions against municipality or board of county commissioners.]

All civil actions not otherwise required by law to be brought in the district court of Santa Fe county, wherein any municipality or board of county commissioners is a party defendant, shall be instituted only in the district court of the county in which such municipality is located, or for which such board of county commissioners is acting.

History: Laws 1939, ch. 85, 1; 1941 Comp., 19-502; 1953 Comp., 21-5-2.



Section 38-3-3 - Change of venue in civil and criminal cases.

38-3-3. Change of venue in civil and criminal cases.

The venue in all civil and criminal cases shall be changed, upon motion, to another county free from exception:

A. whenever the judge is interested in the result of the case or is related to or has been counsel for any of the parties; or

B. when the party moving for a change files in the case an affidavit of himself, his agent or attorney, that he believes he cannot obtain a fair trial in the county in which the case is pending because:

(1) the adverse party has undue influence over the minds of the inhabitants of the county;

(2) the inhabitants of the county are prejudiced against the party;

(3) of public excitement or local prejudice in the county in regard to the case or the questions involved in the case, an impartial jury cannot be obtained in the county to try the case; or

(4) of any other cause stated in the affidavit.

History: Laws 1929, ch. 60, 1; C.S. 1929, 147-105; 1941 Comp., 19-503; 1953 Comp., 21-5-3; Laws 1965, ch. 187, 1; 2003, ch. 52, 1.



Section 38-3-4 - Change of venue by stipulation of parties.

38-3-4. Change of venue by stipulation of parties.

In addition to the provisions for change of venue in Section 38-3-3 NMSA 1978, a change of venue from one county to another within the same judicial district may be ordered by a district judge in any civil or criminal proceeding in a district court if both parties stipulate in writing to that change.

History: 1953 Comp., 21-5-3.1, enacted by Laws 1961, ch. 129, 1.



Section 38-3-5 - Evidence in support of application; findings; decision.

38-3-5. [Evidence in support of application; findings; decision.]

Upon the filing of a motion for change of venue, the court may require evidence in support thereof, and upon hearing thereon shall make findings and either grant or overrule said motion.

History: Laws 1929, ch. 60, 2; C.S. 1929, 147-106; 1941 Comp., 19-504; 1953 Comp., 21-5-4.



Section 38-3-6 - Second change of venue not matter of right.

38-3-6. [Second change of venue not matter of right.]

A second change of venue shall not be allowed in any civil or criminal case, as a matter of right, but shall be within the discretion of the court.

History: Laws 1880, ch. 6, 10; C.L. 1884, 1834; C.L. 1897, 2880; Code 1915, 5572; C.S. 1929, 147-107; 1941 Comp., 19-505; 1953 Comp., 21-5-5.



Section 38-3-7 - County to which case may be removed.

38-3-7. County to which case may be removed.

In all cases where a change of venue is granted, the case shall be removed to another county within the same judicial district unless the remaining counties are subject to exception, or unless the change of venue is ordered upon any of the grounds relating to the judge. Under these circumstances, the case shall be removed to some county of the nearest judicial district which is free from exception.

History: Laws 1889, ch. 77, 3; C.L. 1897, 2883; Code 1915, 5575; C.S. 1929, 147-108; 1941 Comp., 19-506; 1953 Comp., 21-5-6; Laws 1965, ch. 187, 2.



Section 38-3-9 - Peremptory challenge to a district judge.

38-3-9. Peremptory challenge to a district judge.

A party to an action or proceeding, civil or criminal, including proceedings for indirect criminal contempt arising out of oral or written publications, except actions or proceedings for constructive and other indirect contempt or direct contempt shall have the right to exercise a peremptory challenge to the district judge before whom the action or proceeding is to be tried and heard, whether he be the resident district judge or a district judge designated by the resident district judge, except by consent of the parties or their counsel. After the exercise of a peremptory challenge, that district judge shall proceed no further. Each party to an action or proceeding may excuse only one district judge pursuant to the provisions of this statute. In all actions brought under the Workmen's Compensation Act (52-1-1 to 52-1-69 NMSA 1978) [Workers' Compensation Act (Chapter 52, Article 1 NMSA 1978)], the employer and the insurance carrier of the employer shall be treated as one party when exercising a peremptory challenge to the judge under this statute. The rights created by this section are in addition to any arising under Article 6 of the constitution of New Mexico.

History: 1978 Comp., 38-3-9, enacted by Laws 1985, ch. 91, 1.



Section 38-3-10 - Time for filing affidavit of disqualification.

38-3-10. Time for filing affidavit of disqualification.

The affidavit of disqualification shall be filed within ten days after the cause is at issue or within ten days after the time for filing a demand for jury trial has expired, or within ten days after the judge sought to be disqualified is assigned to the case, whichever is the later.

History: Laws 1933, ch. 184, 2; 1941 Comp., 19-509; 1953 Comp., 21-5-9; Laws 1971, ch. 123, 1; 1977, ch. 228, 2.



Section 38-3-11 - Costs paid by county of origin.

38-3-11. Costs paid by county of origin.

Whenever a change of venue is granted, all costs in civil and criminal cases shall be paid from the court fund of the county in which the case originated.

History: 1953 Comp., 21-5-10, enacted by Laws 1965, ch. 187, 3.






Article 4 - Parties

Section 38-4-2 - Several persons liable on contract, judgment or statute; parties defendant.

38-4-2. [Several persons liable on contract, judgment or statute; parties defendant.]

Where two or more persons are bound by contract or by judgment, decree or statute, whether jointly only, or jointly or severally, or severally only, and including the parties to negotiable paper, common orders and checks, and sureties on the same, or separate instruments, or by any liability growing out of the same, the action thereon may, at the option of the plaintiff, be brought against any or all of them; when any of these so bound are dead, the action may be brought against any or all of the survivors with any or all of the representatives of the decedents, or against any or all of such representatives. An action or judgment against any one or more of several parties jointly bound, shall not be a bar to proceedings against the others.

History: Laws 1880, ch. 6, 5; C.L. 1884, 1885; C.L. 1897, 2942; Code 1915, 4076; C.S. 1929, 105-110; 1941 Comp., 19-602; 1953 Comp., 21-6-2.



Section 38-4-3 - Joint contracts create joint and several liability; assumption of debt; partners; parties defendant.

38-4-3. [Joint contracts create joint and several liability; assumption of debt; partners; parties defendant.]

All contracts, which by the common law are joint only, shall be held and construed to be joint and several; and in all cases of joint obligations or assumptions by partners and others, suit may be brought and prosecuted against any one or more of the parties liable thereon, and when more than one person is joined as defendant in any such suit, such suit may be prosecuted, and judgment rendered against any one or more of such defendants.

History: Laws 1878, ch. 4, 3; C.L. 1884, 1889; C.L. 1897, 2946; Code 1915, 4078; C.S. 1929, 105-112; 1941 Comp., 19-603; 1951 Comp., 21-6-3.



Section 38-4-5 - Suits against partners; joinder; enforcement of judgment; service of process.

38-4-5. [Suits against partners; joinder; enforcement of judgment; service of process.]

Suits may be brought by or against a partnership as such, or against all or either of the individual members thereof; and a judgment against the firm as such may be enforced against the partnership's property, or that of such members as have appeared or been served with summons; but a new action may be brought against the other members in the original cause of action. When the action is against the partnership as such, service of summons on one of the members, personally, shall be sufficient service on the firm.

History: Laws 1880, ch. 6, 6; C.L. 1884, 1886; C.L. 1897, 2943; Code 1915, 4077; C.S. 1929, 105-111; 1941 Comp., 19-605; 1953 Comp., 21-6-5.



Section 38-4-6 - Married woman.

38-4-6. [Married woman.]

A married woman shall sue and be sued as if she were unmarried.

History: Laws 1897, ch. 73, 8; C.L. 1897, 2685 (8); Code 1915, 4075; C.S. 1929, 105-109; 1941 Comp., 19-606; 1953 Comp., 21-6-6.



Section 38-4-7 - Infant; suits between spouses.

38-4-7. Infant; suits between spouses.

An infant who has been lawfully married, may institute, prosecute to judgment or defend any action against his spouse in his own name without a guardian or next friend.

History: Laws 1897, ch. 73, 9; C.L. 1897, 2685 (9); Code 1915, 4080; Laws 1921, ch. 34, 1; C.S. 1929, 105-201; 1941 Comp., 19-607; 1953 Comp., 21-6-7; Laws 1975, ch. 257, 8-105.



Section 38-4-8 - Infants; bond of next friend.

38-4-8. [Infants; bond of next friend.]

Any person who acts as next friend for an infant in any suit to recover any personal property, debt or damages, shall, if required by the court, execute a bond to such infant in double the amount claimed in such suit, with such sureties as shall be approved by the court, conditioned that such next friend shall account to such infant for all money or property which may be recovered in such suit. Such bond shall be delivered to and filed in the office of the clerk of the court in which said suit is pending.

History: Laws 1897, ch. 73, 11; C.L. 1897, 2685 (11); Code 1915, 4082; C.S. 1929, 105-203; 1941 Comp., 19-608; 1953 Comp., 21-6-8.



Section 38-4-9 - Costs in suit brought by certain representatives of infant.

38-4-9. Costs in suit brought by certain representatives of infant.

The guardian, conservator or next friend of any infant who commences or prosecutes a suit shall be responsible for the costs thereof, unless such infant be permitted by the court to sue as a poor person, as provided by law.

History: Laws 1897, ch. 73, 12; C.L. 1897, 2685 (12); Code 1915, 4083; C.S. 1929, 105-204; 1941 Comp., 19-609; 1953 Comp., 21-6-9; Laws 1975, ch. 257, 8-106.



Section 38-4-10 - Guardian ad litem for infant defendant.

38-4-10. Guardian ad litem for infant defendant.

Appointment of a guardian ad litem may be made by the court in which the suit is pending, or by the judge thereof in vacation, upon the written request of the infant defendant, if the age of fourteen years or more, or, if said infant is under the age of fourteen, on the written request of a relative or friend of the infant, or on the written consent of any competent person proposed as guardian ad litem, and such request and consent shall be filed in the office of the clerk of the court before any answers by such infant shall be filed.

History: Laws 1897, ch. 73, 14; C.L. 1897, 2685 (14); Code 1915, 4085; C.S. 1929, 105-206; 1941 Comp., 19-610; 1953 Comp., 21-6-10; Laws 1975, ch. 257, 8-107.



Section 38-4-11 - Failure to apply for appointment of guardian ad litem.

38-4-11. Failure to apply for appointment of guardian ad litem.

If an infant defendant, or a relative or friend of an infant under the age of fourteen, neglects for twenty days to procure the appointment of a guardian ad litem to defend the suit, the court shall appoint some competent person to be the guardian ad litem for such infant in the defense of such suit.

History: Laws 1897, ch. 73, 15; C.L. 1897, 2685 (15); Code 1915, 4086; C.S. 1929, 105-207; 1941 Comp., 19-611; 1953 Comp., 21-6-11; Laws 1975, ch. 257, 8-108.



Section 38-4-12 - Liability of guardian ad litem for costs.

38-4-12. Liability of guardian ad litem for costs.

No person appointed guardian ad litem for an infant for the purpose of defending a suit against such infant shall be liable for the costs of such suit, unless especially charged by the court for some personal misconduct in such cause.

History: Laws 1897, ch. 73, 16; C.L. 1897, 2685 (16); Code 1915, 4087; C.S. 1929, 105-208; 1941 Comp., 19-612; 1953 Comp., 21-6-12; Laws 1975, ch. 257, 8-109.



Section 38-4-13 - Definition of "infant" as used in Sections 38-4-7 through 38-4-12 NMSA 1978.

38-4-13. Definition of "infant" as used in Sections 38-4-7 through 38-4-12 NMSA 1978.

As used in Sections 38-4-7 through 38-4-12 NMSA 1978, "infant" means a person who has not reached the age of majority.

History: 1953 Comp., 21-6-12.1, enacted by Laws 1973, ch. 64, 1.



Section 38-4-14 - Incapacitated person; definition.

38-4-14. Incapacitated person; definition.

As used in the Probate Code [Chapter 45 NMSA 1978] the term "incapacitated person" means any person who demonstrates over time either partial or complete functional impairment by reason of mental illness, mental deficiency, physical illness or disability, chronic use of drugs, chronic intoxication or other cause, except minority, to the extent that he is unable to manage his personal care or he is unable to manage his property and financial affairs.

History: Laws 1925, ch. 22, 1; C.S. 1929, 85-301; 1941 Comp., 19-613; 1953 Comp., 21-6-13; Laws 1975, ch. 257, 8-110; 1989, ch. 252, 1.



Section 38-4-15 - Appointment of guardian ad litem to defend suit.

38-4-15. Appointment of guardian ad litem to defend suit.

Appointment of a guardian ad litem shall be made by the court in which the suit is pending, or by the judge thereof in vacation, upon the written request and petition of a relative or friend of the incapacitated person. However, in the event no relative or friend of the incapacitated person makes application for the appointment of a guardian ad litem within twenty days after service of process upon the incapacitated person, then the court in which said action or proceeding is pending, may, upon the application of any other party to the action or proceeding, appoint some qualified person to act as guardian ad litem for the incapacitated person in said cause.

History: Laws 1925, ch. 22, 4; C.S. 1929, 85-304; 1941 Comp., 19-614; 1953 Comp., 21-6-14; Laws 1975, ch. 257, 8-111.



Section 38-4-16 - Compromise by guardian ad litem.

38-4-16. Compromise by guardian ad litem.

The guardian ad litem so appearing in any action or proceeding for and on behalf of an incapacitated person shall have power to compromise the same and to agree to the judgment to be entered in the action or proceeding for or against the protected person, subject to the approval of the court in which the suit is pending.

History: Laws 1925, ch. 22, 6; C.S. 1929, 85-306; 1941 Comp., 19-616; 1953 Comp., 21-6-16; Laws 1975, ch. 257, 8-112; 2009, ch. 159, 13.



Section 38-4-17 - Costs paid by guardian ad litem.

38-4-17. Costs paid by guardian ad litem.

No person appointed guardian ad litem for an incapacitated person, for the purpose of bringing a suit for or defending a suit against such incapacitated person, shall be liable for the costs of such suit, unless especially charged by the court for some personal misconduct in such case.

History: Laws 1925, ch. 22, 7; C.S. 1929, 85-307; 1941 Comp., 19-617; 1953 Comp., 21-6-17; Laws 1975, ch. 257, 8-113.



Section 38-4-18 - Partnerships and corporations may be represented by partner, officer or director in proceedings in magistrate and metropolitan courts.

38-4-18. Partnerships and corporations may be represented by partner, officer or director in proceedings in magistrate and metropolitan courts.

In any proceeding in the magistrate and metropolitan courts of this state, a partnership or a corporation that is a party may be represented by a partner, officer or a director of the partnership or corporation even though the partner, officer or director is not an attorney.

History: Laws 1987, ch. 103, 1.






Article 5 - Drawing and Empaneling Jurors

Section 38-5-1 - Qualification of jurors.

38-5-1. Qualification of jurors.

A. A person who is at least eighteen years of age, a United States citizen, a resident of New Mexico residing in the county for which a jury may be convened is eligible and may be summoned for service as a juror by the courts, unless the person is incapable of rendering jury service because of:

(1) physical or mental illness or infirmity; or

(2) undue or extreme physical or financial hardship.

B. A person who was convicted of a felony and who meets all other requirements for eligibility may be summoned for jury service if the person has successfully completed all conditions of the sentence imposed for the felony, including conditions for probation or parole.

History: 1953 Comp., 19-1-1, enacted by Laws 1969, ch. 222, 1; 1991, ch. 71, 1; 2005, ch. 107, 4; 2006, ch. 101, 1.



Section 38-5-2 - Exemption from jury service; excusals; service of disqualified juror.

38-5-2. Exemption from jury service; excusals; service of disqualified juror.

A. A person who has served as a member of a petit jury panel or a grand jury in either state or federal courts within the preceding thirty-six months shall be exempt from sitting or serving as a juror in a court of this state when the person requests to be exempted from service by reason of the exemption granted by this subsection.

B. A person who is seventy-five years of age or older who files an affidavit requesting an exemption from jury service with a local court shall be permanently exempt from jury service.

C. A person may be excused from jury service at the discretion of the judge or the judge's designee, with or without the person's personal attendance upon the court, if:

(1) jury service would cause undue or extreme physical or financial hardship to the prospective juror or to a person under the prospective juror's care or supervision;

(2) the person has an emergency that renders the person unable to perform jury service; or

(3) the person presents other satisfactory evidence to the judge or the judge's designee.

D. A person requesting an exemption or an excuse from jury service shall take all necessary action to obtain a ruling on the request no later than the date on which the person is scheduled to appear for jury duty.

E. The judge, in the judge's discretion, upon granting any excuse, may disallow the fees and mileage of the person excused.

F. The service upon a jury of a person disqualified shall, of itself, not vitiate any indictment found or any verdict rendered by that jury, unless actual injury to the person complaining of the injury is shown.

G. As used in this section and Section 38-5-1 NMSA 1978, "undue or extreme physical or financial hardship":

(1) means circumstances in which a person would:

(a) be required to abandon another person under the person's care or supervision due to the extreme difficulty of obtaining an appropriate substitute caregiver during the period of jury service;

(b) incur costs that would have a substantial adverse impact on the payment of necessary daily living expenses of the person or the person's dependent; or

(c) suffer physical hardship that would result in illness or disease; and

(2) does not exist solely because a prospective juror will be absent from employment.

History: 1953 Comp., 19-1-2, enacted by Laws 1973, ch. 150, 1; 1979, ch. 173, 1; 2005, ch. 107, 5; 2009, ch. 26, 1.



Section 38-5-3 - Source for juror selection.

38-5-3. Source for juror selection.

A. Each county clerk shall make available to the secretary of state a database of registered voters of the clerk's county. The secretary of state shall preserve and make available to the department of information technology, by electronic media, a database of New Mexico registered voters, by county, which shall be updated every six months. The director of the motor vehicle division of the taxation and revenue department shall make available by electronic media to the department of information technology a database of driver's license holders in each county, which shall be updated every six months. The secretary of taxation and revenue shall make available to the department of information technology, by electronic media, a database of New Mexico personal income tax filers by county, which shall be updated every six months. The updates shall occur in June and December.

B. The department of information technology shall program the merger of the registered voter, driver's license and personal income tax filer databases from each county to form a master jury database and write a computer program so that a random selection of jurors can be made. A discrimination shall not be exercised except for the elimination of persons who are not eligible for jury service. The administrative office of the courts shall provide specifications for the merging of the registered voter, driver's license and personal income tax filer databases to form the master jury database. The master jury database shall be the database that produces the random jury list for the selection of petit or grand jurors for the state courts.

C. The secretary of veterans' services and the adjutant general of the department of military affairs shall make available, by electronic media, to the administrative office of the courts a database of service members who were killed or missing in action during military service, which shall be updated every six months. The administrative office of the courts shall remove the names of service members who were killed or missing in action during military service from the master jury database that produces the random jury list for the state courts.

D. The court shall, by order, designate the number of potential jurors to be selected and the date on which the jurors are to report for empaneling. Within fifteen days after receipt of a copy of the order, the administrative office of the courts shall provide the random jury list to the court. The department of information technology shall print the random jury list and jury summons mailer forms within ten days after receiving the request from the administrative office of the courts. Upon issuance of the order, the department of information technology shall draw from the most current registered voter, driver's license and personal income tax filer databases to create the random jury list.

E. The department of information technology may transfer the master jury database to a court that has compatible equipment to accept such a transfer. The court accepting the master jury database shall transfer the information to a programmed computer used for the random selection of petit or grand jurors.

History: 1978 Comp., 38-5-3, enacted by Laws 1991, ch. 71, 2; 2005, ch. 107, 6; 2007, ch. 290, 25; 2009, ch. 157, 1; 2011, ch. 26, 1.



Section 38-5-5 - Jury tampering; penalties.

38-5-5. Jury tampering; penalties.

Jury tampering consists of:

A. the willful placing of names in a jury wheel or removal of the names other than in accordance with law;

B. the selection or drawing of jurors other than in accordance with law;

C. the attempt to threaten, coerce or induce a trial juror to vote for a false verdict or a grand juror to vote for no indictment or for a false indictment; or

D. the threatening, coercing or inducing of a trial juror to vote for a false verdict or a grand juror to vote for no indictment or for a false indictment.

Whoever violates the provisions of Subsection A or B of this section is guilty of a petty misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978. Whoever violates the provisions of Subsection C of this section is guilty of a third degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978. Whoever violates the provisions of Subsection D of this section is guilty of a second degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

History: 1953 Comp., 19-1-5, enacted by Laws 1969, ch. 222, 5; 1989, ch. 343, 1; 1997, ch. 208, 2.



Section 38-5-5.1 - Legislative declaration.

38-5-5.1. Legislative declaration.

It is the policy of this state that all qualified citizens have an obligation to serve on juries and to give truthful information concerning attitudes, opinions and feelings about topics relevant to the proceeding for which they are called to serve when summoned by the courts of this state.

History: Laws 2005, ch. 107, 2.



Section 38-5-10 - Summoning of jurors; claiming exemption.

38-5-10. Summoning of jurors; claiming exemption.

Upon drawing a list of jurors for grand jury or petit jury service, the clerk shall issue a summons for each juror ordering his attendance at a time and place as fixed by the district judge or magistrate ordering the drawing. The summons may be served by first class mail or in a manner provided for the service of civil process. A willful failure to appear as ordered in the summons is a petty misdemeanor. Accompanying each summons, the clerk of the court shall submit for the information of the jurors the listing of those classes of persons or qualifications provided by law under which an exemption from jury service may be claimed. Jurors shall be provided a form upon which they may state the facts supporting their eligibility to claim exemption from jury service and to express a claim for exemption.

History: 1953 Comp., 19-1-10, enacted by Laws 1969, ch. 222, 10; 1991, ch. 71, 3.



Section 38-5-10.1 - Postponement of petit jury service.

38-5-10.1. Postponement of petit jury service.

A. A person scheduled to appear for service on a petit jury may request a postponement of the date of initial appearance for jury service. The request for postponement shall be granted if the juror:

(1) has not previously been granted a postponement; and

(2) agrees to a future date, approved by the court, when the juror will appear for jury service that is not more than six months after the date on which the prospective juror originally was called to serve.

B. A subsequent request to postpone jury service may be approved by the court only in the event of an emergency that could not have been anticipated at the time the initial postponement was granted. Prior to the grant of a subsequent postponement, the prospective juror must agree to a future date on which the juror will appear for jury service within six months of the postponement.

C. A court shall postpone and reschedule the service of a summoned juror, without affecting the summoned juror's right to request a postponement under Subsections A and B of this section, if the summoned juror is:

(1) employed by an employer with five or fewer full-time employees, or their equivalent, and another employee of the same employer is summoned to appear during the same period;

(2) the only person performing particular services for a business, commercial or agricultural enterprise and whose services are so essential to the operations of the business, commercial or agricultural enterprise that the enterprise must close or cease to function if the person is required to perform jury duty; or

(3) required to attend to an emergency as determined by the judge.

History: Laws 2005, ch. 107, 3.



Section 38-5-11 - Qualifying jury panels.

38-5-11. Qualifying jury panels.

A. The court shall empanel jurors in a random manner. The judge or the judge's designee shall preside over the empaneling of a petit jury panel. The district judge or the judge's designee shall preside over the empaneling of the grand jury panel. Jurors who appear for service shall be questioned under oath as to their eligibility for jury service by the judge or the judge's designee. Claims of exemption, requests for excuse from service or postponement of service shall be ruled upon by the judge or the judge's designee.

B. The judge or the judge's designee shall submit questionnaires to prospective jurors to:

(1) obtain any information that will aid the court in ruling on requests for exemption or excuse from service or postponement of service;

(2) aid the court and the parties in voir dire examination of jurors or in determining a juror's qualifications to serve on a particular petit jury panel, trial jury or grand jury; or

(3) aid in the determination of challenges for cause and peremptory challenges.

C. The judge or the judge's designee shall certify a numbered list of the jury panel members' names when qualified. The certified list of jurors and the questionnaires obtained from jurors shall be made available for inspection and copying by a party to a pending proceeding or their attorney or to any person having good cause for access to the list and the questionnaires.

History: 1953 Comp., 19-1-11, enacted by Laws 1969, ch. 222, 11; 1970, ch. 40, 1; 1991, ch. 71, 4; 2005, ch. 107, 7.



Section 38-5-12 - Petit jury panels; number to be qualified; period of service; time for summoning.

38-5-12. Petit jury panels; number to be qualified; period of service; time for summoning.

A. The judge shall determine the number of jurors to be summoned for service, the date and time for the appearance of jurors for qualification, the number of jurors to be qualified to provide panels of jurors for trial service and the size of trial jury panels. Procedures such as the use of alternate jury panels should be established where appropriate to lessen the burden of jury service on persons retained on petit jury panels. Jurors may be drawn, summoned and qualified by the judge at any time to supplement jury panels requiring replacement or augmentation. Petit jury panels may be qualified and may serve as the trial needs of the court require without regard to court terms.

B. The supreme court shall establish, by rule, the appropriate length of jury terms. The court shall consider the number of trials held, the availability of jurors and the administrative and financial impact.

History: 1953 Comp., 19-1-12, enacted by Laws 1969, ch. 222, 12; 1970, ch. 40, 2; 1971, ch. 136, 1; 1977, ch. 382, 1; 1979, ch. 173, 2; 2005, ch. 107, 8.



Section 38-5-13 - Drawing and qualifying trial jury.

38-5-13. Drawing and qualifying trial jury.

The district court of each county shall maintain a list of the names of the jurors duly empaneled and present for the trial of a case. The judge shall cause the names to be randomly selected until sufficient names have been drawn to provide the number of jurors required for the trial. The name and number of each juror shall be announced. Twelve or six jurors shall compose a petit jury in the district courts for the trial of civil causes. Twelve jurors shall compose a petit jury in criminal and children's court cases. Magistrate and metropolitan jury court selection shall be conducted in accordance with supreme court rules.

History: 1953 Comp., 19-1-13, enacted by Laws 1969, ch. 222, 13; 1991, ch. 71, 5; 2005, ch. 107, 9.



Section 38-5-14 - Exercising challenges to jurors.

38-5-14. Exercising challenges to jurors.

The court shall permit the parties to a case to express in the record of trial any challenge to a juror for good cause. The court shall rule upon the challenge and may excuse any juror for good cause. Challenges for good cause and peremptory challenges shall be made outside the hearing of the jury. The party making a challenge shall not be announced or disclosed to the jury panel, but each challenge shall be recorded by the clerk and placed in the case file. In civil trials, the opposing parties shall exercise peremptory challenges alternately. In juvenile or criminal cases, the state or prosecution shall pass or accept or make any peremptory challenge as to each juror before the defendant is called upon to pass, accept or exercise a peremptory challenge as to the juror. In civil cases, each party may challenge five jurors peremptorily. When there are two or more parties defendant or parties plaintiff, they shall exercise their peremptory challenges jointly, and if all cannot agree on a challenge desired by one party on a side, then the challenge is forfeited. However, if the relief sought by or against the parties on the same side of a civil case differs, or if their interests are diverse, or if cross-claims are to be tried, the court shall allow each party on that side of the suit five peremptory challenges.

History: 1953 Comp., 19-1-14, enacted by Laws 1969, ch. 222, 14; 1991, ch. 71, 6.



Section 38-5-15 - Mileage and compensation for jurors.

38-5-15. Mileage and compensation for jurors.

Persons summoned for jury service and jurors shall be reimbursed for travel in excess of forty miles round trip from their place of actual residence to the courthouse when their attendance is ordered at the rate allowed public officers and employees per mile of necessary travel. Persons summoned for jury service and jurors shall be compensated for their time in attendance and service at the highest prevailing state minimum wage rate.

History: 1953 Comp., 19-1-15, enacted by Laws 1969, ch. 222, 15; 1970, ch. 40, 3; 1976 (S.S.), ch. 16, 1; 1979, ch. 285, 1; 1991, ch. 71, 7; 2017, ch. 61, 2.



Section 38-5-16 - Challenge to jury array.

38-5-16. Challenge to jury array.

Any party to a civil action or defendant in a criminal action, at the opening of trial and before the empaneling of the jury is commenced, by motion to quash the jury array, may challenge the jury panel on the ground that the members thereof were not selected substantially in accordance with law. If the motion is sustained, then the trial will be stayed until a jury panel has been selected and qualified in accordance with law. Such a challenge is waived if not raised before the trial jury panel has been sworn and selection of the trial jury commenced.

History: 1953 Comp., 19-1-16, enacted by Laws 1969, ch. 222, 16.



Section 38-5-17 - Verdict by ten or more jurors; polling jury.

38-5-17. [Verdict by ten or more jurors; polling jury.]

In civil causes when the jury, or as many as ten of them, have agreed upon a verdict, they must be conducted into court, their names called by the clerk, and the verdict rendered by their foreman; the verdict must be in writing, signed by the foreman, and must be read by the clerk to the jury, and the inquiry made whether it is their verdict. Either party may require the jury to be polled, which is done by the court or clerk asking each juror if it is his verdict; if upon such inquiry or polling, more than two of the jurors disagree thereto, the jury must be sent out again, but if no such disagreement be expressed, the verdict is complete and the jury discharged from the case.

History: 1978 Comp. 38-5-17, enacted by Laws 1933, ch. 98, 1.



Section 38-5-18 - Employer prohibited from penalizing employee for jury service.

38-5-18. Employer prohibited from penalizing employee for jury service.

A. An employer shall not deprive an employee of employment or threaten or otherwise coerce the employee because the employee receives a summons for jury service, responds to the summons, serves as a juror or attends court for prospective jury service.

B. An employer shall not require or request an employee to use annual, vacation or sick leave for time spent responding to a summons for jury service, participating in the jury selection process or serving on a jury. Nothing in this subsection requires an employer to provide annual, vacation or sick leave to employees who are not otherwise entitled to those benefits under company policies.

History: Laws 1979, ch. 47, 1; 2005, ch. 107, 10.



Section 38-5-19 - Penalty.

38-5-19. Penalty.

An employer, either individually or through his agent, who violates Section 1 [38-5-18 NMSA 1978] of this act is guilty of a petty misdemeanor.

History: Laws 1979, ch. 47, 2.






Article 6 - Witnesses and Their Competency

Section 38-6-4 - Per diem and mileage for witnesses.

38-6-4. Per diem and mileage for witnesses.

A. Witnesses shall be allowed no fees for services, but shall receive per diem expense and mileage at the rate specified for nonsalaried public officers as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] for that time in which attendance is required, with certification of the clerk of the court.

B. The district judge in any civil case pending in the district court may order the payment of a reasonable fee, to be taxed as costs, in addition to the per diem and mileage as provided for in Subsection A of this section, for any witness who qualifies as an expert and who testifies in the cause in person or by deposition. The additional compensation shall include a reasonable fee to compensate the witness for the time required in preparation or investigation prior to the giving of the witness's testimony. The expert witness fee which may be allowed by the court shall be limited to one expert regarding liability and one expert regarding damages unless the court finds that additional expert testimony was reasonably necessary to the prevailing party and the expert testimony was not cumulative.

C. The provisions of this section shall apply only to cases filed on or after its effective date.

History: Laws 1887, ch. 40, 1; C.L. 1897, 1810; Code 1915, 5898; C.S. 1929, 155-104; 1941 Comp., 20-104; 1953 Comp., 20-1-4; Laws 1959, ch. 62, 1; 1971, ch. 139, 1; 1975, ch. 105, 1; 1983, ch. 189, 1.



Section 38-6-6 - Privileged communications.

38-6-6. Privileged communications.

A. No husband shall be compelled to disclose any communication made by his wife during the marriage, and no wife shall be compelled to disclose any communication made to her by her husband during the marriage.

B. An attorney cannot, without the consent of his client, be examined as to any communication made by the client to him, or his advice given thereon in the course of professional employment; nor can an attorney's secretary, stenographer or clerk be examined, without the consent of his employer, concerning any fact the knowledge of which has been acquired in such capacity.

C. In the courts of the state, no certified public accountant or public accountant shall be permitted to disclose information obtained in the conduct of any examination, audit or other investigation made in a professional capacity, or which may have been disclosed to said accountant by a client, without the consent in writing of such client or his, her or its successors or legal representatives.

D. If a person offers himself as a witness and voluntarily testifies with reference to the communications specified in this section, that is a consent to the examination of the person to whom the communications were made as above provided.

History: Laws 1880, ch. 12, 7; C.L. 1884, 2081; C.L. 1897, 3020; Code 1915, 2174; C.S. 1929, 45-512; Laws 1933, ch. 33, 1; 1939, ch. 235, 1; 1941 Comp., 20-112; 1953 Comp., 20-1-12; Laws 1973, ch. 223, 1.



Section 38-6-7 - News sources and information; mandatory disclosure prohibited; definitions; special procedure for prevention of injustice issue.

38-6-7. News sources and information; mandatory disclosure prohibited; definitions; special procedure for prevention of injustice issue.

A. Unless disclosure be essential to prevent injustice, no journalist or newscaster, or working associates of a journalist or newscaster, shall be required to disclose before any proceeding or authority, either:

(1) the source of any published or unpublished information obtained in the gathering, receiving or processing of information for any medium of communication to the public; or

(2) any unpublished information obtained or prepared in gathering, receiving or processing of information for any medium of communication to the public.

B. For the purpose of this act [this section]:

(1) "proceeding or authority" includes any proceeding or investigation before, or by, any legislative, judicial, executive or administrative body or person;

(2) "medium of communication" means any newspaper, magazine, press association, news service, wire service, news or feature syndicate, broadcast or television station or network, or cable television system;

(3) "information" means any written, oral or pictorial news or other material;

(4) "published information" means any information disseminated to the public by the person from whom disclosure is sought;

(5) "unpublished information" includes information not disseminated to the public by the person from whom disclosure is sought, whether or not related information has been disseminated, and includes but is not limited to, all notes, news copy, outtakes, photographs, films, recording tapes or other data of whatever sort not disseminated to the public through a medium of communication;

(6) "processing" includes compiling, storing and editing of information;

(7) "journalist" means any person who, for gain is engaged in gathering, preparing, editing, analyzing or commenting on news for a newspaper, magazine, news agency, news or feature syndicate, press association or wire service, or who was so engaged at the time a source or information was procured;

(8) "newscaster" means any person who, for gain is engaged in gathering, preparing, editing, analyzing, commenting on or broadcasting news for radio or television transmission, or who was so engaged at the time a source or information was procured; and

(9) "working associates [associate]" means any person who works for the person, in his capacity as a journalist or newscaster, from whom a source or information is sought and who was so engaged at the time a source or information was procured, or any person employed by the same individual or entity that employs the person, in his capacity as a journalist or newscaster, from whom a source or information is sought, and who was so engaged at the time a source or information was procured.

C. If the proceeding in which disclosure is sought is in the district court, that court will determine whether disclosure is essential to prevent injustice. In all other proceedings, application shall be made to the district court of the county in which the proceeding is being held for an order for disclosure. Disclosure shall, in no event, be ordered except upon written order of the district court stating the reasons why disclosure is essential to prevent injustice. Such an order is appealable to the supreme court if the appeal is docketed in that court within ten days after its entry. The matter shall be considered as an extraordinary proceeding and shall be heard de novo and within twenty days from date of docketing. The taking of an appeal shall operate to stay proceedings as to the prevention of injustice issue only in the district court.

History: 1953 Comp., 20-1-12.1, enacted by Laws 1973, ch. 31, 1.



Section 38-6-8 - Witnesses with mental retardation; competency evaluation.

38-6-8. Witnesses with mental retardation; competency evaluation.

A. As used in this section:

(1) "witness with mental retardation" means a witness in a proceeding whom the court has found after hearing, as provided in Subsection B of this section, to have mental retardation; and

(2) "mental retardation" means substantial limitations in present functioning characterized by significantly subaverage intellectual functioning, existing concurrently with related limitations in two or more of the following applicable skill areas: communication, self-care, home living, social skills, community use, self-direction, health and safety, functional academics, leisure and work.

B. In any judicial proceeding wherein a witness with mental retardation may or will testify, the court on its own motion or on motion of the proponent of the witness with mental retardation, and after hearing, may order the use of one of the alternative procedures for determining competency to testify or for taking the testimony of the witness with mental retardation described below, provided that the court finds at the time of the order, by a preponderance of the evidence in the case, that the witness with mental retardation is likely, as a result of submitting to usual procedures for determining competency or as a result of testifying in open court:

(1) to suffer unreasonable and unnecessary mental or emotional harm; or

(2) to suffer a temporary loss of or regression in cognitive or behavioral functioning or communicative abilities such that his ability to testify will be significantly impaired.

C. If the court orders the use of an alternative procedure pursuant to this section, the court shall make and enter specific findings on the record describing the reasons for such order.

D. A court that makes findings in accordance with Subsection B of this section may order any of the following suitable alternative procedures for determining the competency to testify or for taking the testimony of the witness with mental retardation:

(1) taking the testimony of the witness with mental retardation while permitting a person familiar to the witness such as a family member, clinician, counselor, social worker or friend to sit near or next to him;

(2) taking the testimony of the witness with mental retardation in court but off the witness stand;

(3) if the proceeding is a bench proceeding, taking the testimony of the witness with mental retardation in a setting familiar to the witness;

(4) if the proceeding is a jury trial, videotaping of testimony, out of the presence of the jury or in a location chosen by the court or by agreement of the parties; or

(5) the procedure set forth in Paragraph (1) in combination with Paragraph (2), (3) or (4) of this subsection.

E. Testimony taken by a videotape pursuant to an order under Subsection B of this section shall be taken in the presence of the judge, counsel for all parties and such other persons as the court may allow. Counsel shall be given the opportunity to examine, confront or cross-examine the witness with mental retardation to the same extent as would be permitted if ordinary procedures had been followed, subject to such protection of the mentally retarded witness as the judge deems necessary.

F. An order issued under Subsection B of this section that the testimony of the witness with mental retardation be videotaped out of the presence of the jury shall provide that the videotape be shown in court to the jury in the presence of the judge, the parties and the parties' counsel. At such courtroom showing, the audio portion of the video shall be entered into the record as would any oral testimony and shall be treated in all respects as oral testimony to the jury.

G. The videotape or giving of testimony taken by an alternative procedure pursuant to an order issued under Subsection B of this section shall be admissible as substantive evidence to the same extent as and in lieu of live testimony by the witness in any proceeding for which the order is issued or in any related proceeding against the same party when consistent with the interests of justice, provided that such an order is entered or re-entered based on current findings at the time when, or within a reasonable time before, the videotape or testimony is offered into evidence, and provided, in the case of a related criminal proceeding, that the requirements of Subsection E of this section were satisfied when the videotape was recorded or the alternative procedure was used.

H. Whenever, pursuant to an order issued under Subsection B of this section, testimony is recorded on videotape, the court shall ensure that:

(1) the recording equipment is capable of making an accurate recording and is operated by a competent operator;

(2) the recording is in color and is taken in well-lit conditions;

(3) the presence of the presiding judge, the attorneys, the defendant or parties, if in the room, and all other persons present is stated on the recording;

(4) the witness with mental retardation is visible at all times and, to the extent reasonably possible, the recording shows all persons present in the room as a jury would perceive them in open court;

(5) every voice on the recording is audible and identifiable;

(6) the recording is accurate, undistorted in picture or sound quality and has not been altered except as ordered by the court; and

(7) each party is afforded the opportunity to view the recording before it is shown in the courtroom.

I. The fact that the witness with mental retardation has been found in a court proceeding to be incompetent to make informed decisions of a personal, medical or financial nature, or is under a guardianship or conservatorship shall not preclude the witness from testifying if found competent to testify and, further, shall not preclude a determination of competency to testify.

J. The use of alternative procedures shall not be denied because they may take significantly more time than conventional procedures.

K. Expert opinion shall be admissible at any hearing held pursuant to this section, including hearings to determine the competency of a witness with mental retardation to testify.

L. Nothing in this section shall be deemed to prohibit the court from using other appropriate means, consistent with this section and other laws and with the defendant's rights, to protect a witness with mental retardation from trauma during a court proceeding.

History: Laws 1993, ch. 333, 1.






Article 6A - Uniform Child Witness Protective Measures

Section 38-6A-1 - Short title.

38-6A-1. Short title.

This act [38-6A-1 through 38-6A-9 NMSA 1978] may be cited as the "Uniform Child Witness Protective Measures Act".

History: Laws 2011, ch. 98, 1.



Section 38-6A-2 - Definitions.

38-6A-2. Definitions.

As used in the Uniform Child Witness Protective Measures Act:

A. "alternative method" means:

(1) in a criminal proceeding in which a child witness does not give testimony in an open forum in full view of the finder of fact, a videotaped deposition of the child witness that complies with the following requirements:

(a) the deposition was presided over by a district judge;

(b) the defendant was represented by counsel at the deposition or waived counsel;

(c) the defendant was present at the deposition; and

(d) the defendant was given an adequate opportunity to cross-examine the child witness, subject to such protection of the child witness as the judge deemed necessary;

(2) in a criminal proceeding in which a child witness does not give testimony face-to-face with the defendant, a videotaped deposition of the child witness that complies with the following requirements:

(a) the deposition was presided over by a district judge;

(b) the defendant was represented by counsel at the deposition or waived counsel;

(c) the defendant was able to view the deposition, including the child witness, through closed-circuit television or equivalent technology, and the defendant and counsel were able to communicate with each other during the deposition through headsets and microphones or equivalent technology; and

(d) the defendant was given an adequate opportunity to cross-examine the child witness, subject to such protection of the child witness as the judge deemed necessary; or

(3) in a noncriminal proceeding, testimony by closed-circuit television, deposition, testimony in a closed forum or any other method of testimony that does not include one or more of the following:

(a) having the child testify in person in an open forum;

(b) having the child testify in the presence and full view of the finder of fact and presiding officer; and

(c) allowing all of the parties to be present, to participate and to view and be viewed by the child;

B. "child witness" means:

(1) an individual under the age of sixteen who has been or will be called to testify in a noncriminal proceeding; or

(2) an alleged victim under the age of sixteen who has been or will be called to testify in a criminal proceeding;

C. "criminal proceeding" means a trial or hearing before a court in a prosecution of a person charged with violating a criminal law of New Mexico or a delinquency proceeding pursuant to the Delinquency Act [Chapter 32A, Article 2 NMSA 1978] involving conduct that if engaged in by an adult would constitute a violation of a criminal law of New Mexico;

D. "noncriminal proceeding" means a trial or hearing before a court or an administrative agency of New Mexico having judicial or quasi-judicial powers in a civil case, an administrative proceeding or any other case or proceeding other than a criminal proceeding; and

E. "presiding officer" means the person under whose supervision and jurisdiction the proceeding is being conducted. "Presiding officer" includes a judge in whose court a case is being heard, a quasi-judicial officer or an administrative law judge or hearing officer.

History: Laws 2011, ch. 98, 2.



Section 38-6A-3 - Applicability.

38-6A-3. Applicability.

A. The Uniform Child Witness Protective Measures Act applies to the testimony of a child witness in a criminal or noncriminal proceeding. However, the Uniform Child Witness Protective Measures Act does not preclude, in a criminal or noncriminal proceeding, any other procedure permitted by law:

(1) for a child witness to testify by an alternative method, however denominated; or

(2) for protecting the interests of or reducing mental or emotional harm to a child witness.

B. The supreme court may adopt rules of procedure and evidence to implement the provisions of the Uniform Child Witness Protective Measures Act.

History: Laws 2011, ch. 98, 3.



Section 38-6A-4 - Hearing whether to allow testimony by alternative method.

38-6A-4. Hearing whether to allow testimony by alternative method.

A. The presiding officer in a criminal or noncriminal proceeding may order a hearing to determine whether to allow a child witness to testify by an alternative method. The presiding officer, for good cause shown, shall order the hearing upon motion of a party, a child witness or an individual determined by the presiding officer to have sufficient standing to act on behalf of the child.

B. A hearing to determine whether to allow a child witness to testify by an alternative method shall be conducted on the record after reasonable notice to all parties, to any nonparty movant and to any other person the presiding officer specifies. The child's presence is not required at the hearing unless ordered by the presiding officer.

History: Laws 2011, ch. 98, 4.



Section 38-6A-5 - Standards for determining whether a child witness may testify by alternative method.

38-6A-5. Standards for determining whether a child witness may testify by alternative method.

A. In a criminal proceeding, the presiding officer may allow a child witness to testify by an alternative method in the following situations:

(1) the child may testify otherwise than in an open forum in the presence and full view of the finder of fact upon a showing that the child witness may be unable to testify without suffering unreasonable and unnecessary mental or emotional harm; and

(2) the child may testify other than face-to-face with the defendant if the presiding officer makes specific findings that the child witness would be unable to testify face-to-face with the defendant without suffering unreasonable and unnecessary mental or emotional harm.

B. In a noncriminal proceeding, the presiding officer may allow a child witness to testify by an alternative method if the presiding officer finds that allowing the child to testify by an alternative method is necessary to serve the best interests of the child or enable the child to communicate with the finder of fact. In making this finding, the presiding officer shall consider:

(1) the nature of the proceeding;

(2) the age and maturity of the child;

(3) the relationship of the child to the parties in the proceeding;

(4) the nature and degree of mental or emotional harm that the child may suffer in testifying; and

(5) any other relevant factor.

History: Laws 2011, ch. 98, 5.



Section 38-6A-6 - Factors for determining whether to permit alternative method.

38-6A-6. Factors for determining whether to permit alternative method.

If the presiding officer determines that a standard pursuant to Section 5 [38-6A-5 NMSA 1978] of the Uniform Child Witness Protective Measures Act has been met, the presiding officer shall determine whether to allow a child witness to testify by an alternative method and in doing so shall consider:

A. alternative methods reasonably available for protecting the interests of or reducing mental or emotional harm to the child;

B. available means for protecting the interests of or reducing mental or emotional harm to the child without resort to an alternative method;

C. the nature of the case;

D. the relative rights of the parties;

E. the importance of the proposed testimony of the child;

F. the nature and degree of mental or emotional harm that the child may suffer if an alternative method is not used; and

G. any other relevant factor.

History: Laws 2011, ch. 98, 6.



Section 38-6A-7 - Order regarding testimony by alternative method.

38-6A-7. Order regarding testimony by alternative method.

A. An order allowing or disallowing a child witness to testify by an alternative method shall state the findings of fact and conclusions of law that support the presiding officer's determination.

B. An order allowing a child witness to testify by an alternative method shall:

(1) state the method by which the child is to testify;

(2) list any individual or category of individuals allowed to be in, or required to be excluded from, the presence of the child during the testimony;

(3) state any special conditions necessary to facilitate a party's right to examine or cross-examine the child;

(4) state any condition or limitation upon the participation of individuals present during the testimony of the child; and

(5) state any other condition necessary for taking or presenting the testimony.

C. The alternative method ordered by the presiding officer shall be no more restrictive of the rights of the parties than is necessary under the circumstances to serve the purposes of the order and shall be subject to the other provisions of the Uniform Child Witness Protective Measures Act.

History: Laws 2011, ch. 98, 7.



Section 38-6A-8 - Right of party to examine child witness.

38-6A-8. Right of party to examine child witness.

An alternative method ordered by the presiding officer shall permit a full and fair opportunity for examination or cross-examination of the child witness by each party, subject to such protection of the child witness as the presiding officer deems necessary.

History: Laws 2011, ch. 98, 8.



Section 38-6A-9 - Uniformity of application and construction.

38-6A-9. Uniformity of application and construction.

In applying and construing the Uniform Child Witness Protective Measures Act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

History: Laws 2011, ch. 98, 9.






Article 7 - Admissibility and Sufficiency of Evidence

Section 38-7-1 - Verified accounts; instruments in writing; denial under oath.

38-7-1. Verified accounts; instruments in writing; denial under oath.

Except as provided in the Uniform Commercial Code [Chapter 55 NMSA 1978], accounts duly verified by the oath of the party claiming the same, or his agent, and promissory notes and other instruments in writing, not barred by law, are sufficient evidence in any suit to enable the plaintiff to recover judgment for the amount thereof, unless the defendant or his agent denies the same under oath.

History: Laws 1880, ch. 5, 18; C.L. 1884, 1878; C.L. 1897, 2931; Code 1915, 2176; C.S. 1929, 45-603; 1941 Comp., 20-207; 1953 Comp., 20-2-7; Laws 1961, ch. 96, 11-103.



Section 38-7-2 - Consideration imported by written contract.

38-7-2. [Consideration imported by written contract.]

Every contract in writing hereafter made shall import a consideration in the same manner and as fully as sealed instruments have heretofore done.

History: Laws 1901, ch. 62, 12; Code 1915, 2181; C.S. 1929, 45-608; 1941 Comp., 20-208; 1953 Comp., 20-2-8.



Section 38-7-3 - Abstracts of title; admissibility; explanation; contradiction.

38-7-3. [Abstracts of title; admissibility; explanation; contradiction.]

Any abstract of the title to real estate, located in the state of New Mexico, certified to as correct by the secretary, and under the seal of any title abstract company, incorporated and doing business under the laws of the state, or by an individual bonded abstracter, shall be received in all of the courts of this state as evidence of the things recited therein, in the same manner, and to a like extent, that the public records are now admitted, and such abstract may be explained or contradicted in the same manner and to the same extent as such records may now be.

History: Laws 1882, ch. 69, 1; C.L. 1884, 2744; C.L. 1897, 3934; Code 1915, 2188; C.S. 1929, 45-615; Laws 1943, ch. 16, 1; 1941 Comp., 20-212; 1953 Comp., 20-2-13.



Section 38-7-4 - False or forged abstract; penalty.

38-7-4. [False or forged abstract; penalty.]

Any officer of such company, who shall certify to any such abstract that it is true and correct, knowing the same to be false, or any person who shall forge the name of any such officer, or the seal of any such company, shall, upon conviction, be deemed guilty of a felony, and be fined not more than five hundred dollars [($500)], or imprisonment in the penitentiary not more than three years, or both, in the discretion of the court.

History: Laws 1882, ch. 69, 2; C.L. 1884, 2745; C.L. 1897, 3935; Code 1915, 2189; C.S. 1929, 45-616; 1941 Comp., 20-213; 1953 Comp., 20-2-14.






Article 8 - Depositions for Use in Foreign State

Section 38-8-1 - Order for appearance of witness and production of documents.

38-8-1. [Order for appearance of witness and production of documents.]

Where an order has been made by the court or a judge in a foreign state, territory or country, or stipulation has been entered into, or a notice given pursuant to the practice in such state, territory or country for the taking of the deposition of a witness within this state for use in a legal proceeding or cause pending in such state, territory or country, any judge shall, upon proof of such facts, issue an order directing the witness or witnesses to attend before the judge, notary or commissioner therein named, and to testify under oath or affirmation, and to produce such books, papers and writings as may be deemed material, at a time and place certain, and upon such further day or days as the judge, notary or commissioner may appoint, but no witness shall be compelled to attend outside the judicial district in which he shall reside, or sojourn, nor unless served with a copy of such order ten days before the return day therein mentioned and is paid witness fees and mileage in the same manner as are required upon the service of a subpoena in a cause pending in the district court.

History: Laws 1907, ch. 84, 1; Code 1915, 2160; C.S. 1929, 45-301; 1941 Comp., 20-301; 1953 Comp., 20-3-1.



Section 38-8-2 - Disobedience of witness; use of copies of documents.

38-8-2. [Disobedience of witness; use of copies of documents.]

In case any witness shall refuse or fail to appear, be sworn or affirmed, and answer such questions as may be put to him, he may be proceeded against in the same manner and to the same extent as if such witness were testifying in a cause being tried before the district court; but no witness shall be required to deliver up any book, paper or writing to be annexed to the said deposition and taken out of this state, but a copy of the same may be annexed to such deposition.

History: Laws 1907, ch. 84, 2; Code 1915, 2161; C.S. 1929, 45-302; 1941 Comp., 20-302; 1953 Comp., 20-3-2.



Section 38-8-3 - False testimony punishable as perjury.

38-8-3. [False testimony punishable as perjury.]

The giving of false testimony before such judge, commissioner or notary shall be punished in the same manner and to the same extent as if given before the court upon the trial of a cause in the district court.

History: Laws 1907, ch. 84, 3; Code 1915, 2162; C.S. 1929, 45-303; 1941 Comp., 20-303; 1953 Comp., 20-3-3.






Article 9 - Interpreters for Deaf

Section 38-9-1 - Short title.

38-9-1. Short title.

Chapter 38, Article 9 NMSA 1978 may be cited as the "Deaf Interpreter Act".

History: Laws 1979, ch. 263, 1; 2007, ch. 23, 1.



Section 38-9-2 - Definitions.

38-9-2. Definitions.

As used in the Deaf Interpreter Act:

A. "appointing authority" means the presiding judge or magistrate of any court and the hearing officer or other person authorized to administer oaths in any administrative proceeding before a board, commission, agency, institution, department or licensing authority of the state or any of its political subdivisions wherein an interpreter is required pursuant to the provisions of the Deaf Interpreter Act;

B. "deaf person" means any person whose hearing is totally impaired or whose hearing is so seriously impaired as to prohibit him from understanding voice communications;

C. "principal party in interest" means a person in any judicial or administrative proceeding in which he is a named party or who will or may be bound by the decision or action or foreclosed from pursuing his rights by the decision or action which may be taken in the proceeding; and

D. "interpreter" means a person who may through sign language, manual spelling or orally, through lip reading, as required, translate and communicate between a principal party in interest and other parties.

History: Laws 1979, ch. 263, 2.



Section 38-9-3 - Interpreter required.

38-9-3. Interpreter required.

If a deaf person who is a principal party in interest has provided notice and proof of disability, if required, pursuant to Section 38-9-6 NMSA 1978, the appointing authority shall appoint an interpreter, after consultation with the deaf person, to interpret or to translate the proceedings to the person and to interpret or translate the person's testimony. Interpreters may be selected from current lists of interpreters provided by the commission for deaf and hard-of-hearing persons for:

A. interpreters certified by the national registry of interpreters for the deaf; or

B. other interpreters qualified through action of the commission for deaf and hard-of-hearing persons.

History: Laws 1979, ch. 263, 3; 2007, ch. 23, 2.



Section 38-9-4 - Interpreter waiver.

38-9-4. Interpreter waiver.

A deaf person who is a principal party in interest may at any point in any proceeding waive the right to the services of an interpreter.

History: Laws 1979, ch. 263, 4.



Section 38-9-5 - Interpreter; services.

38-9-5. Interpreter; services.

Whenever any deaf person is requesting or receiving services from any health, welfare or educational agency under the authority of the state or any political subdivision of the state or municipality, an interpreter may be appointed to interpret or translate the actions of any personnel providing the services and to assist the deaf person in communicating with the personnel.

History: Laws 1979, ch. 263, 5.



Section 38-9-6 - Notice; proof of disability.

38-9-6. Notice; proof of disability.

Every deaf person whose appearance at a proceeding entitles the person to an interpreter shall notify the appointing authority of the person's disability at least two weeks prior to any appearance and shall request the services of an interpreter. An appointing authority may require a person requesting the appointment of an interpreter to furnish reasonable proof of the person's disability when the appointing authority has reason to believe that the person is not so disabled. Reasonable proof shall include but not be limited to a statement from a doctor, an audiologist, the vocational rehabilitation division of the public education department, the commission for deaf and hard-of-hearing persons or a school nurse that identifies the person as deaf or as having hearing so seriously impaired as to prohibit the person from understanding voice communications.

History: Laws 1979, ch. 263, 6; 2007, ch. 23, 3.



Section 38-9-7 - Coordination of interpreter requests.

38-9-7. Coordination of interpreter requests.

A. Whenever an appointing authority receives a valid request for the services of an interpreter, the appointing authority shall request the commission for deaf and hard-of-hearing persons to furnish a list of interpreters.

B. The New Mexico association of the deaf and the New Mexico registry of interpreters for the deaf are authorized to assist the commission to prepare and continually update a listing of available interpreters. When requested by an appointing authority to provide assistance in providing an interpreter, the commission shall supply a list of available interpreters.

C. An interpreter who has been appointed shall be reimbursed by the appointing authority at a fixed rate reflecting a current approved fee schedule as established by the commission and the administrative office of the courts. Nothing in this section shall be construed to prevent any state department, board, institution, commission, agency or licensing authority or any political subdivision of the state from employing an interpreter on a full-time basis or under contract at a mutually agreed upon compensation rate.

History: Laws 1979, ch. 263, 7; 2007, ch. 23, 4.



Section 38-9-8 - Interpreter permitted.

38-9-8. Interpreter permitted.

Whenever a deaf person is interested in any administrative or judicial proceeding in which an interpreter would be required for a principal party in interest, he shall be entitled to utilize an interpreter to translate the proceeding for him and to assist him in presenting his testimony or comment.

History: Laws 1979, ch. 263, 8.



Section 38-9-9 - Oath of interpreter.

38-9-9. Oath of interpreter.

Every interpreter appointed pursuant to the provisions of the Deaf Interpreter Act, before entering upon his duties, shall take an oath that he will make a true interpretation in an understandable manner to the deaf person for whom he is appointed.

History: Laws 1979, ch. 263, 9.



Section 38-9-10 - Privileged communication.

38-9-10. Privileged communication.

Whenever a deaf person communicates through an interpreter to any person under such circumstances that the communication would be privileged, and the deaf person could not be compelled to testify as to the communications, the privilege shall apply to the interpreter as well.

History: Laws 1979, ch. 263, 10.






Article 10 - Court Interpreters

Section 38-10-1 - Short title.

38-10-1. Short title.

This act [38-10-1 through 38-10-8 NMSA 1978] may be cited as the "Court Interpreters Act".

History: Laws 1985, ch. 209, 1.



Section 38-10-2 - Definitions.

38-10-2. Definitions.

As used in the Court Interpreters Act:

A. "appointing authority" means the presiding judge of a court in which an interpreter is required pursuant to the provisions of the Court Interpreters Act;

B. "interpreter" means a person who has a sufficient range of formal and informal language skills in English and another language so that he is readily able to interpret, translate and communicate simultaneously and consecutively in either direction between a non-English speaking person and other parties;

C. "non-English speaking person" means a person who:

(1) cannot speak or understand the English language;

(2) speaks only or primarily a language other than the English language; or

(3) has a dominant language other than English, which inhibits that person's comprehension of the proceedings or communication with counsel or the presiding judicial officer;

D. "principal party in interest" means a person in a judicial proceeding who is a named party or who will or may be bound by the decision or action or foreclosed from pursuing his rights by the decision or action which may be taken in the proceeding; and

E. "witness" means a witness in any judicial proceeding.

History: Laws 1985, ch. 209, 2.



Section 38-10-3 - Certified interpreter required; compensation.

38-10-3. Certified interpreter required; compensation.

A. After July 1, 1986, if a non-English speaking person who is a principal party in interest or a witness has requested an interpreter, the appointing authority shall appoint, after consultation with the non-English speaking person or his attorney, an interpreter certified pursuant to the Court Interpreters Act to interpret or to translate the proceedings to him and to interpret or translate his testimony. The appointing authority shall select the interpreter from the current list of certified interpreters provided by the administrative office of the courts, except as provided in Subsection B of this section.

B. The appointing authority may appoint an interpreter pursuant to Subsection A of this section who is not certified but who is otherwise competent only when the appointing authority has made diligent efforts to obtain a certified interpreter and has found none to be reasonably available in the judicial district.

C. The appointing authority shall reimburse the interpreter at a fixed rate according to a current approved fee schedule established by the administrative office of the courts.

D. Nothing in this section shall be construed to prevent any court from employing a certified interpreter on a full-time basis or under contract at a mutually agreed upon compensation rate.

History: Laws 1985, ch. 209, 3.



Section 38-10-4 - Court interpreters advisory committee created; duties.

38-10-4. Court interpreters advisory committee created; duties.

There is created the "court interpreters advisory committee" which consists of the director of the administrative office of the courts and four persons appointed by the chief justice of the New Mexico supreme court, who are a justice of the New Mexico supreme court, a district court judge, a district court clerk and a professional in foreign languages or linguistics. The court interpreters advisory committee shall provide advice and recommendations to the administrative office of the courts on the development of an interpreters training and certification program. The advisory committee shall meet initially no later than August 1, 1985, to organize and elect a chairman. Thereafter, the committee shall meet as necessary at the call of the chairman or the request of a majority of committee members. Advisory committee members shall be reimbursed as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

History: Laws 1985, ch. 209, 4.



Section 38-10-5 - Certification; administration.

38-10-5. Certification; administration.

The administrative office of the courts shall:

A. develop and administer a certification program for interpreters;

B. identify or provide for the development of and certify the examinations, courses and training required for certification of interpreters pursuant to the Court Interpreters Act;

C. develop and maintain a current list of available certified interpreters and provide to each court a list of certified interpreters available within that judicial district;

D. set such certification fees as may be necessary;

E. adopt and disseminate to each court an approved fee schedule for certified interpreters; and

F. adopt and promulgate rules and regulations necessary to carry out the provisions of the Court Interpreters Act.

History: Laws 1985, ch. 209, 5.



Section 38-10-6 - Interpreter waiver.

38-10-6. Interpreter waiver.

A. A non-English speaking person who is a principal party in interest or a witness may at any point in any proceeding waive the right to the services of an interpreter, but only when such waiver is:

(1) approved by the appointing authority after he has explained the nature and effect of the waiver to the non-English speaking person through an interpreter; and

(2) made on the record after the non-English speaking person has consulted with his attorney.

B. At any point in any proceeding, a non-English speaking person may retract his waiver pursuant to Subsection A of this section and request an interpreter.

History: Laws 1985, ch. 209, 6.



Section 38-10-7 - Interpreter permitted.

38-10-7. Interpreter permitted.

Whenever a non-English speaking person is interested in any judicial proceeding in which an interpreter would be required for a principal party in interest or a witness, he shall be entitled to utilize a certified interpreter to interpret the proceedings for him and to assist him in presenting his testimony or comment.

History: Laws 1985, ch. 209, 7.



Section 38-10-8 - Oath of interpreter.

38-10-8. Oath of interpreter.

Every interpreter appointed pursuant to the provisions of the Court Interpreters Act, before entering upon his duties, shall take an oath that he will make a true and impartial interpretation or translation in an understandable manner using his best skills and judgment in accordance with the standards and ethics of the interpreter profession.

History: Laws 1985, ch. 209, 8.









Chapter 39 - Judgments, Costs, Appeals

Article 1 - Judgments

Section 39-1-1 - Judgments and decrees; interlocutory orders; period of control over final judgment.

39-1-1. [Judgments and decrees; interlocutory orders; period of control over final judgment.]

Any judgment, or decree, except in cases where trial by jury is necessary, may be rendered by the judge of the district court at any place where he may be in this state, and the district courts, except for jury trials, are declared to be at all times in session for all purposes, including the naturalization of aliens. Interlocutory orders may be made by such judge wherever he may be in the state, on notice, where notice is required, which notice, if outside of his district, may be enlarged beyond the statutory notice, for such time as the court shall deem proper. Final judgments and decrees, entered by district courts in all cases tried pursuant to the provisions of this section shall remain under the control of such courts for a period of thirty days after the entry thereof, and for such further time as may be necessary to enable the court to pass upon and dispose of any motion which may have been filed within such period, directed against such judgment; provided, that if the court shall fail to rule upon such motion within thirty days after the filing thereof, such failure to rule shall be deemed a denial thereof; and, provided further, that the provisions of this section shall not be construed to amend, change, alter or repeal the provisions of Sections 4227 or 4230, Code 1915.

History: Laws 1897, ch. 73, 103; C. L. 1897, 2685 (103); Code 1915, 4185; Laws 1917, ch. 15, 1; C. S. 1929, 105-801; 1941 Comp., 19-901; 1953 Comp., 21-9-1.



Section 39-1-2 - Judgment rendered subsequent to hearing; notice to attorneys.

39-1-2. [Judgment rendered subsequent to hearing; notice to attorneys.]

Upon any hearing before the judge of a court, wherein the judgment of the court upon such hearing shall not be rendered at the time of such hearing, but shall be taken under advisement by the judge, no judgment or order relative to the matters pertaining to such hearing shall be entered until notice of the same shall have been given to the attorneys for the respective parties in the action.

History: Laws 1897, ch. 73, 136; C.L. 1897, 2685(136); Code 1915, 4229; C.S. 1929, 105-845; 1941 Comp., 19-902; 1953 Comp., 21-9-2.



Section 39-1-3 - Death of party after verdict.

39-1-3. [Death of party after verdict.]

If either party to any suit shall die between verdict and judgment, the judgment shall be entered as if both parties were living.

History: Laws 1850-1851, p. 144; C.L. 1865, ch. 27, 14; C.L. 1884, 2135-A; C.L. 1897, 3074; Code 1915, 3083; C.S. 1929, 76-115; 1941 Comp., 19-903; 1953 Comp., 21-9-3.



Section 39-1-4 - Entry of judgment; execution; motion for new trial.

39-1-4. [Entry of judgment; execution; motion for new trial.]

Judgment shall be entered and execution may be issued thereon unless a motion for a new trial is made within the time provided by law, and granted or continued during the term at which the case is tried.

History: Laws 1897, ch. 73, 135; C.L. 1897, 2685(135); Code 1915, 4228; C.S. 1929, 105-844; 1941 Comp., 19-904; 1953 Comp., 21-9-4.



Section 39-1-5 - Judgments enforced; duty of judge.

39-1-5. [Judgments enforced; duty of judge.]

It shall be the duty of the judge of any court to cause judgment, sentence or decree of the court to be carried into effect, according to law.

History: Laws 1850-1851, p. 144; C.L. 1865, ch. 27, 16; C.L. 1884, 1832; C.L. 1897, 2878; Code 1915, 1360; C.S. 1929, 34-107; 1941 Comp., 19-905; 1953 Comp., 21-9-5.



Section 39-1-6 - Money judgment; docketing; transcript of judgment; lien on real estate; supersedeas.

39-1-6. Money judgment; docketing; transcript of judgment; lien on real estate; supersedeas.

Any money judgment rendered in the supreme court, court of appeals, district court or metropolitan court shall be docketed by the clerk of the court and a transcript or abstract of judgment may be issued by the clerk upon request of the parties. The judgment shall be a lien on the real estate of the judgment debtor from the date of the filing of the transcript of the judgment in the office of the county clerk of the county in which the real estate is situate. Upon approval and filing of a supersedeas bond upon appeal of the cause as provided by law, the lien shall be void. Judgment shall be enforced for not more than fourteen years thereof.

History: Laws 1891, ch. 67, 1; C.L. 1897, 3069; Code 1915, 3079; C.S. 1929, 76-110; 1941 Comp., 19-906; Laws 1949, ch. 110, 1; 1953 Comp., 21-9-6; Laws 1955, ch. 69, 1; 1966, ch. 28, 32; 1973, ch. 25, 1; 1983, ch. 89, 1.



Section 39-1-6.1 - Judgment liens; release; penalties.

39-1-6.1. Judgment liens; release; penalties.

When any judgment giving rise to a subsisting lien pursuant to Section 39-1-6 NMSA 1978 upon any real estate in the state has been fully satisfied, it is the duty of the judgment creditor to file a release of the lien in the office of the county clerk of the county in which the real estate is situate. The cost of filing the release of lien shall be assessed against the judgment debtor and shall be collected before the release of lien is required to be filed.

History: Laws 1985, ch. 165, 1.



Section 39-1-6.2 - Judgment debts; discharge.

39-1-6.2. Judgment debts; discharge.

A. All judgments and decrees for payment of money rendered in the courts of this state and which have become final may be satisfied, if the judgment creditor cannot be found after a diligent search, by payment of the full amount of such judgment or decree, with interest thereon to date of payment, plus any post-judgment costs incurred by the judgment creditor which can be determined from the court record and the costs of court for receiving into and paying the money out of the registry of the court.

B. Upon such payment, the clerk, or the judge if there is no clerk, shall issue a receipt therefor and shall enter a satisfaction of such judgment in the record, and shall formally notify the judgment creditor of such judgment or decree, if known; and upon the request therefor, shall pay over to the judgment creditor, or to his order, the full amount of the judgment, costs and interest collected.

C. Full payment of judgments and decrees pursuant to Subsections A and B of this section shall constitute full satisfaction thereof, and any lien created by such judgment or decree shall thereupon be satisfied and discharged.

D. Unclaimed funds in the court registry shall be disposed of pursuant to the Uniform Disposition of Unclaimed Property Act, Sections 7-8-1 through 7-8-34 NMSA 1978.

E. Unclaimed funds in the court registry shall be deposited in an interest-bearing account at an institution acceptable to the court. Interest on such funds shall accrue to the benefit of any person found entitled to claim the funds.

History: Laws 1985, ch. 150, 1.



Section 39-1-7 - Transcript; judgment records.

39-1-7. Transcript; judgment records.

Transcripts of judgments shall be recorded in the county clerk's records. Any recording method used by a county clerk prior to July 1, 1983 in which transcripts of judgments were officially and properly recorded in the county clerk's records are validated and confirmed.

History: Laws 1891, ch. 67, 2; C.L. 1897, 3070; Code 1915, 3080; C.S. 1929, 76-111; 1941 Comp., 19-907; 1953 Comp., 21-9-7; Laws 1966, ch. 28, 33; 1983, ch. 89, 2; 1983, ch. 169, 1.



Section 39-1-8 - Transcript of judgment; contents; fee for issuance.

39-1-8. Transcript of judgment; contents; fee for issuance.

A. The transcript of judgment issued by the clerks of the supreme court, court of appeals, district courts and metropolitan courts shall show:

(1) the names of the parties;

(2) the number and nature of the case;

(3) the court in which judgment was rendered;

(4) the date of judgment, amount of damages, amount of costs, total amount of judgment and date of docket;

(5) the attorney for the creditor;

(6) issuance and return of executions, if any; and

(7) satisfaction of judgment when paid.

History: Laws 1891, ch. 67, 3; C.L. 1897, 3071; Code 1915, 3081; C.S. 1929, 76-113; 1941 Comp., 19-908; 1953 Comp., 21-9-8; Laws 1966, ch. 28, 34; 1983, ch. 89, 3.



Section 39-1-9 - Confession of judgments; entry.

39-1-9. [Confession of judgments; entry.]

Judgment by confession, without action, may be entered by the clerk of the district courts in this state in term time or in vacation, in the manner hereinafter prescribed.

History: Laws 1889, ch. 20, 1; C.L. 1897, 3077; Code 1915, 3071; C.S. 1929, 76-102; 1941 Comp., 19-909; 1953 Comp., 21-9-9.



Section 39-1-10 - Subject of judgment by confession.

39-1-10. [Subject of judgment by confession.]

Such confession can be only for money due, or to become due, or to secure a person against contingent liabilities on behalf of the defendant and must be for a specified sum.

History: Laws 1889, ch. 20, 2; C.L. 1897, 3078; Code 1915, 3072; C.S. 1929, 76-103; 1941 Comp., 19-910; 1953 Comp., 21-9-10.



Section 39-1-11 - Form of confession of judgment.

39-1-11. [Form of confession of judgment.]

A statement in writing must be made and signed by the defendant and verified by his oath to the following effect, and filed with the clerk:

A. if for money due, or to become due, it must state fully and concisely the facts out of which the indebtedness arose, and that the sum confessed therefor is justly due, or to become due, as the case may be;

B. if for the purpose of securing the plaintiff against a contingent liability, it must state fully but concisely the facts constituting such liability, and must show that the sum confessed therefor does not exceed the same.

History: Laws 1889, ch. 20, 3; C.L. 1897, 3079; Code 1915, 3073; C.S. 1929, 76-104; 1941 Comp., 19-911; 1953 Comp., 21-9-11.



Section 39-1-12 - Record and transcript of judgment by confession; execution.

39-1-12. Record and transcript of judgment by confession; execution.

The clerk shall record the confession of judgment in his court record for such county and shall issue the transcript of judgment or execution as in other cases or as may be stipulated between the parties pursuant to Section 39-1-13 NMSA 1978.

History: Laws 1889, ch. 20, 4; C.L. 1897, 3080; Code 1915, 3074; C.S. 1929, 76-105; 1941 Comp., 19-912; 1953 Comp., 21-9-12; Laws 1983, ch. 89, 4.



Section 39-1-13 - Conditions to stay execution of judgment by confession.

39-1-13. [Conditions to stay execution of judgment by confession.]

Any defendant so confessing judgment, may attach such condition or conditions thereto as to stay of execution, not to exceed one year, as the beneficiary may agree to by signing the same.

History: Laws 1889, ch. 20, 5; C.L. 1897, 3081; Code 1915, 3075; C.S. 1929, 76-106; 1941 Comp., 19-913; 1953 Comp., 21-9-13.



Section 39-1-14 - Effect of confessed judgment; transcripts filed in other counties; liens.

39-1-14. [Effect of confessed judgment; transcripts filed in other counties; liens.]

Such judgment, when so filed, recorded and docketed, shall have all the binding force and effect that judgments obtained in the regular manner have by law in said courts, as to being liens upon real estate of such defendant, and otherwise. And the beneficiary, under such judgment, shall have the same right to file transcripts thereof in other counties to be a lien upon the real estate of such defendant, as any plaintiff has, under the law, in like manner, filing a certified transcript thereof in the office of the county clerk of such other county or counties.

History: Laws 1889, ch. 20, 6; C.L. 1897, 3082; Code 1915, 3076; C.S. 1929, 76-107; 1941 Comp., 19-914; 1953 Comp., 21-9-14.



Section 39-1-15 - Affidavit of good faith.

39-1-15. [Affidavit of good faith.]

No such confession of judgment shall be filed with the clerks of said district courts, unless the defendant or debtor shall attach to and make as a part of the statement required in Section 39-1-11 NMSA 1978, an affidavit setting forth that the same is made in good faith to secure such beneficiary in debt or contingent liability justly due in the sum thus confessed or necessarily entered into, and not with the intention of defrauding any of such defendant's creditors.

History: Laws 1889, ch. 20, 8; C.L. 1897, 3084; Code 1915, 3078; C.S. 1929, 76-109; 1941 Comp., 19-915; 1953 Comp., 21-9-15.



Section 39-1-16 - Contracts providing for confession of judgment before cause of action accrues prohibited.

39-1-16. [Contracts providing for confession of judgment before cause of action accrues prohibited.]

That it shall be unlawful to execute or procure to be executed as part of or in connection with the execution of any negotiable instrument, or other written contract to pay money, and before a cause of action thereon shall have accrued, any contract, agreement, provision or stipulation giving to any person or persons a power of attorney or authority as attorney for the maker or endorser thereof, in his name to appear in any court of record, and waive the service of process in an action to enforce payment of money claimed to be due thereon, or authorizing or purporting to authorize an attorney or agent, howsoever designated, to confess judgment on such instrument for a sum of money to be ascertained in a manner other than by action of the court upon a hearing after notice to the debtor, whether with or without an attorney fee, or authorizing or purporting to authorize any such attorney to release errors and the right of appealing from such judgment, or to consent to the issue of execution on such judgment. Any and all provisions hereinabove declared to be unlawful, contained in any contract, stipulation or power of attorney given or entered into before a cause of action on such promise to pay, shall have accrued, shall be void.

History: Laws 1933, ch. 46, 1; 1941 Comp., 19-916; 1953 Comp., 21-9-16.



Section 39-1-17 - Execution of foreign judgment based upon confession of judgment prohibited.

39-1-17. [Execution of foreign judgment based upon confession of judgment prohibited.]

No execution, or other process, shall be issued out of any court in this state to aid or enforce the collection of any judgment which may be rendered upon any judgment taken in any other state, or foreign country, and which judgment was founded or based upon any negotiable instrument, or contract, containing any such agreement, stipulation, or provision, as herein prohibited and declared void, in all cases where the court rendering such foreign judgment, obtained or attempted to obtain, jurisdiction of such judgment debtor or debtors, in whole or in part, by virtue of any such contract, agreement, or stipulation, as in this act [39-1-16, 39-1-17 NMSA 1978] declared void and prohibited. No such judgment shall be or become a lien upon real estate.

History: Laws 1933, ch. 46, 2; 1941 Comp., 19-917; 1953 Comp., 21-9-17.



Section 39-1-18 - "Cognovit note" defined; execution and procurement prohibited; penalty for violation.

39-1-18. ["Cognovit note" defined; execution and procurement prohibited; penalty for violation.]

That any negotiable instrument, or other written contract to pay money, which contains any provision or stipulation giving to any person any power of attorney, or authority as attorney, for the maker, or any endorser, or assignor, or other person liable thereon, and in the name of such maker, endorser, assignor, or other obligor to appear in any court, whether of record or inferior, or to waive the issuance of personal service of process in any action to enforce payment of the money, or any part claimed to be due thereon, or which contains any provision or stipulation authorizing or purporting to authorize an attorney, agent or other representative, be he designated howsoever, to confess judgment on such instrument for a sum of money when such sum is to be ascertained, or such judgment is to be rendered or entered otherwise than by action of court upon a hearing after personal service upon the debtor, whether with or without attorney's fee, or which contains any provision or stipulation authorizing or purporting to authorize any such attorney, agent, or representative to release errors, or the right of appeal from any judgment thereon, or consenting to the issuance of execution on such judgment, is hereby designated, defined and declared to be a cognovit note. Any person, natural or corporate, who directly or indirectly shall procure another, or others, to execute as maker, or to endorse, or assign such cognovit note, or whoever being the payee, endorsee or assignee thereof shall accept and retain in his possession any such instrument, or whoever shall conspire or confederate with another, or others, for the purpose of procuring the execution, endorsement or assignment of any such instrument, or whoever shall attempt to recover upon or enforce within this state any judgment obtained in any other state or foreign country based upon any such instrument, shall be deemed guilty of a misdemeanor and upon conviction shall be fined in any sum not less than fifty dollars ($50.00), and not exceeding five hundred dollars ($500.00), to which may be added imprisonment for not less than thirty (30) days.

History: Laws 1933, ch. 48, 1; 1941 Comp., 19-918; 1953 Comp., 21-9-18.



Section 39-1-20 - Execution after judgment.

39-1-20. Execution after judgment.

An execution may issue at any time, on behalf of anyone interested in a judgment, within seven years after the rendition or revival of the judgment.

History: Laws 1887, ch. 61, 2; C.L. 1897, 3086; Code 1915, 3086; C.S. 1929, 76-118; 1941 Comp., 19-920; 1953 Comp., 21-9-20; Laws 1965, ch. 282, 2; 1971, ch. 122, 2.






Article 1A - Structured Settlement Protection Act

Section 39-1A-1 - Short title.

39-1A-1. Short title.

This act may be cited as the "Structured Settlement Protection Act".

History: Laws 2005, ch. 135, 1.



Section 39-1A-2 - Definitions.

39-1A-2. Definitions.

As used in the Structured Settlement Protection Act [39-1A-1 NMSA 1978]:

A. "annuity issuer" means an insurer that has issued a contract to fund periodic payments under a structured settlement;

B. "court" means:

(1) the court of original jurisdiction that authorized or approved a structured settlement; or

(2) if the court that authorized or approved the structured settlement no longer has jurisdiction to approve a transfer of payment rights under the structured settlement under the Structured Settlement Protection Act, a district court or a probate court located in the county in which the payee resides;

C. "dependents" includes a payee's spouse, minor children and all other persons for whom the payee is legally obligated to provide support, including alimony;

D. "discounted present value" means the present value of future payments determined by discounting the payments to the present using the most recently published applicable federal rate for determining the present value of an annuity, as issued by the United States internal revenue service;

E. "gross advance amount" means the sum payable to the payee or for the payee's account as consideration for a transfer of structured settlement payment rights before any reductions for transfer expenses or other deductions to be made from the consideration;

F. "independent professional advice" means advice of an attorney, certified public accountant, actuary or other licensed professional adviser;

G. "interested party" means, with respect to any structured settlement:

(1) the payee;

(2) any beneficiary irrevocably designated under the annuity contract to receive payments following the payee's death;

(3) the annuity issuer;

(4) the structured settlement obligor; and

(5) any other party that has continuing rights or obligations under the structured settlement;

H. "net advance amount" means the gross advance amount less the aggregate amount of the actual and estimated transfer expenses required to be disclosed under Subsection E of Section 3 [39-1A-3(E) NMSA 1978] of the Structured Settlement Protection Act;

I. "payee" means an individual who is receiving tax-free payments under a structured settlement and proposes to transfer payment rights under the structured settlement;

J. "periodic payments" includes both recurring payments and scheduled future lump-sum payments;

K. "qualified assignment agreement" means an agreement providing for a qualified assignment within the meaning of Section 130 of the Internal Revenue Code of 1986, as amended;

L. "settled claim" means the original tort claim or workers' compensation claim resolved by a structured settlement;

M. "structured settlement" means an arrangement for periodic payment of damages for personal injuries or sickness established by settlement or judgment in resolution of a tort claim or for periodic payments in settlement of a workers' compensation claim;

N. "structured settlement agreement" means the agreement, judgment, stipulation or release embodying the terms of a structured settlement;

O. "structured settlement obligor" means, with respect to any structured settlement, the party that has the continuing obligation to make periodic payments to the payee under a structured settlement agreement or a qualified assignment agreement;

P. "structured settlement payment rights" means rights to receive periodic payments under a structured settlement, whether from the structured settlement obligor or the annuity issuer, if:

(1) the payee is domiciled in or the domicile or principal place of business of the structured settlement obligor or the annuity issuer is located in this state;

(2) the structured settlement agreement was authorized or approved by a court located in this state; or

(3) the structured settlement agreement is expressly governed by the laws of this state;

Q. "terms of the structured settlement" include, with respect to any structured settlement, the terms of the structured settlement agreement, the annuity contract, any qualified assignment agreement and any order or other approval of the court;

R. "transfer" means any sale, assignment, pledge, hypothecation or other alienation or encumbrance of structured settlement payment rights made by a payee for consideration, except that "transfer" does not include the creation or perfection of a security interest in structured settlement payment rights under a blanket security agreement entered into with an insured depository institution, in the absence of any action to redirect the structured settlement payments to the insured depository institution, or its agent or successor in interest, or to enforce the blanket security interest against the structured settlement payment rights;

S. "transfer agreement" means the agreement providing for a transfer of structured settlement payment rights;

T. "transfer expenses" means all the expenses of a transfer that are required under the transfer agreement to be paid by the payee or deducted from the gross advance amount, including court filing fees, attorney fees, escrow fees, lien recording fees, judgment and lien search fees, finders' fees, commissions and other payments to a broker or other intermediary, except that "transfer expenses" does not include preexisting obligations of the payee payable on the payee's account from the proceeds of a transfer; and

U. "transferee" means a party acquiring or proposing to acquire structured settlement payment rights through a transfer.

History: Laws 2005, ch. 135, 2.



Section 39-1A-3 - Required disclosures to payee.

39-1A-3. Required disclosures to payee.

At least three days before the date on which the payee signs a transfer agreement, the transferee shall provide to the payee a separate disclosure statement, in bold type at least fourteen points in size, that states:

A. the amounts and due dates of the structured settlement payments to be transferred;

B. the aggregate amount of the payments;

C. the discounted present value of the payments to be transferred, which shall be identified as the "calculation of current value of the transferred structured settlement payments under federal standards for valuing annuities", and the amount of the applicable federal rate used in calculating the discounted present value;

D. the gross advance amount;

E. an itemized listing of all applicable transfer expenses, other than attorney fees and related disbursements payable in connection with the transferee's application for approval of the transfer, and the transferee's best estimate of the amount of those expenses;

F. the net advance amount;

G. the amount of any penalties or liquidated damages payable by the payee in the event of any breach of the transfer agreement by the payee; and

H. a statement that the payee has the right to cancel the transfer agreement, without penalty or further obligation, not later than the close of the third business day after the date the agreement is signed by the payee.

History: Laws 2005, ch. 135, 3.



Section 39-1A-4 - Approval of transfers of structured settlement payment rights.

39-1A-4. Approval of transfers of structured settlement payment rights.

No direct or indirect transfer of structured settlement payment rights shall be effective and no structured settlement obligor or annuity issuer shall be required to make any payment directly or indirectly to any transferee of structured settlement payment rights unless the transfer has been approved in advance in a final court order based on express findings by the court that:

A. the transfer is in the best interest of the payee, taking into account the welfare and support of the payee's dependents;

B. the payee has been advised in writing by the transferee to seek independent professional advice regarding the transfer and has either received the advice or knowingly waived the advice in writing; and

C. the transfer does not contravene any applicable statute or an order of any court or other governmental authority.

History: Laws 2005, ch. 135, 4.



Section 39-1A-5 - Effects of transfer of structured settlement payment rights.

39-1A-5. Effects of transfer of structured settlement payment rights.

Following a transfer of structured settlement payment rights pursuant to the Structured Settlement Protection Act [39-1A-1 NMSA 1978]:

A. the structured settlement obligor and the annuity issuer shall, as to all parties except the transferee, be discharged and released from any and all liability for the transferred payments;

B. the transferee shall be liable to the structured settlement obligor and the annuity issuer:

(1) for any taxes incurred by the parties as a consequence of the transfer if the transfer contravenes the terms of the structured settlement; and

(2) for any other liabilities or costs, including reasonable costs and attorney fees, arising from compliance by the parties with the order of the court or arising as a consequence of the transferee's failure to comply with the provisions of the Structured Settlement Protection Act;

C. the transferee shall be liable to the payee:

(1) if the transfer contravenes the terms of the structured settlement, for any taxes incurred by the payee as a consequence of the transfer; and

(2) for any other liabilities or costs, including reasonable costs and attorney fees, arising as a consequence of the transferee's failure to comply with the provisions of the Structured Settlement Protection Act;

D. neither the structured settlement obligor nor the annuity issuer may be required to divide any periodic payment between the payee and any transferee or assignee or between two or more transferees or assignees; and

E. any further transfer of structured settlement payment rights by the payee may be made only after compliance with all of the requirements of the Structured Settlement Protection Act.

History: Laws 2005, ch. 135, 5.



Section 39-1A-6 - Procedure for approval of transfers.

39-1A-6. Procedure for approval of transfers.

A. An application under the Structured Settlement Protection Act [39-1A-1 NMSA 1978] for approval of a transfer of structured settlement payment rights shall be made by the transferee and shall be brought in court.

B. At least twenty days before the date of the scheduled hearing on any application for approval of a transfer of structured settlement payment rights under Section 4 [39-1A-4 NMSA 1978] of the Structured Settlement Protection Act, the transferee shall file with the court and serve on all interested parties a notice of the proposed transfer and the application for authorization, including with the notice:

(1) a copy of the transferee's application;

(2) a copy of the transfer agreement;

(3) a copy of the disclosure statement required under Section 3 [39-1A-3 NMSA 1978] of the Structured Settlement Protection Act;

(4) a listing of each of the payee's dependents, together with each dependent's age;

(5) notice that any interested party is entitled to support, oppose or otherwise respond to the transferee's application, either in person or by counsel, by submitting written comments to the court or by participating in the hearing; and

(6) notice of the time and place of the hearing and notification of the manner in which and the time by which written responses to the application must be filed to be considered by the court.

C. Written responses to the application under Paragraph (6) of Subsection B of this section shall be filed on or before the fifteenth day after the date the transferee's notice is served.

History: Laws 2005, ch. 135, 6.



Section 39-1A-7 - General provisions; construction.

39-1A-7. General provisions; construction.

A. The provisions of the Structured Settlement Protection Act [39-1A-1 NMSA 1978] shall not be waived by any payee.

B. Any transfer agreement entered into by a payee who resides in this state shall provide that disputes under the transfer agreement, including any claim that the payee has breached the agreement, shall be determined in and under the laws of this state. The transfer agreement shall not authorize the transferee or any other party to confess judgment or consent to entry of judgment against the payee.

C. Transfer of structured settlement payment rights shall not extend to any payments that are life-contingent unless, prior to the date on which the payee signs the transfer agreement, the transferee has established and agreed to maintain procedures reasonably satisfactory to the structured settlement obligor and the annuity issuer for:

(1) periodically confirming the payee's survival; and

(2) giving the structured settlement obligor and the annuity issuer prompt written notice in the event of the payee's death.

D. A payee who proposes to make a transfer of structured settlement payment rights shall not incur any penalty, forfeit any application fee or other payment, or otherwise incur any liability to the proposed transferee or any assignee based on any failure of the transfer to satisfy the conditions of the Structured Settlement Protection Act.

E. Nothing contained in the Structured Settlement Protection Act may be construed to authorize any transfer of structured settlement payment rights in contravention of any law or to imply that any transfer under a transfer agreement entered into before July 1, 2005 is valid or invalid.

F. Compliance with the requirements in Section 3 [39-1A-3 NMSA 1978] of the Structured Settlement Protection Act and fulfillment of the conditions in Section 4 [39-1A-4 NMSA 1978] of that act are solely the responsibility of the transferee in any transfer of structured settlement payment rights, and neither the structured settlement obligor nor the annuity issuer bears any responsibility for, or any liability arising from, noncompliance with the requirements or failure to fulfill the conditions.

History: Laws 2005, ch. 135, 7.






Article 2 - Attorneys' Fees and Costs

Section 39-2-1 - Attorney's fees and costs; insured prevailing in action based on any type of first party coverage against insurer.

39-2-1. Attorney's fees and costs; insured prevailing in action based on any type of first party coverage against insurer.

In any action where an insured prevails against an insurer who has not paid a claim on any type of first party coverage, the insured person may be awarded reasonable attorney's fees and costs of the action upon a finding by the court that the insurer acted unreasonably in failing to pay the claim.

History: 1953 Comp., 58-8-36, enacted by Laws 1977, ch. 113, 1.



Section 39-2-2 - Deficiencies; attorney fees.

39-2-2. Deficiencies; attorney fees.

In any civil action involving liability for a deficiency pursuant to Section 55-9-504 or 58-19-7 NMSA 1978, the debtor, if prevailing, may in the discretion of the court be allowed a reasonable attorney fee set by the court and taxed and collected as costs.

History: Laws 1981, ch. 10, 3.



Section 39-2-2.1 - Collection of open accounts; attorney fees.

39-2-2.1. Collection of open accounts; attorney fees.

In any civil action in the district court, small claims court or magistrate court to recover on an open account, the prevailing party may be allowed a reasonable attorney fee set by the court, and taxed and collected as costs.

History: 1953 Comp., 18-1-37, enacted by Laws 1965, ch. 125, 1; 1967, ch. 164, 1; 1975, ch. 147, 1; 1978 Comp., 36-2-39, recompiled as 1978 Comp. 39-2-2.1.



Section 39-2-3 - Unnecessary splitting of actions.

39-2-3. [Unnecessary splitting of actions.]

When any plaintiff shall bring in the same court several suits against the same defendant that may be joined, and whenever any plaintiffs shall bring in the same court several suits against several defendants that may be joined, the plaintiff shall recover only the costs of one action, and the costs of the other actions shall be adjudged against him unless sufficient reason appear to the court for bringing several actions.

History: Laws 1897, ch. 73, 129; C.L. 1897, 2685(129); Code 1915, 4223; C.S. 1929, 105-839; 1941 Comp., 29-102; 1953 Comp., 25-1-2.



Section 39-2-4 - Actions ex contractu; recovery of principal amount below jurisdiction of court.

39-2-4. [Actions ex contractu; recovery of principal amount below jurisdiction of court.]

In all actions founded on debt or other contract, if the plaintiff recover an amount which, exclusive of interest, is below the jurisdiction of the court, he shall recover judgment therein, but the costs shall be adjudged against him unless the plaintiff 's claim, as established on the trial, shall be reduced by offsets below the jurisdiction of the court.

History: Kearny Code, Costs, 2; C.L. 1865, ch. 45, 2; C.L. 1884, 2203; C.L. 1897, 3149; Code 1915, 4283; C.S. 1929, 105-1302; 1941 Comp., 29-103; 1953 Comp., 25-1-3.



Section 39-2-5 - Costs on appeal from probate court or magistrate; when judgment appealed from was against appellant.

39-2-5. [Costs on appeal from probate court or magistrate; when judgment appealed from was against appellant.]

When an appeal shall be taken from the judgment of a probate court or justice of the peace [magistrate] against the appellant, the costs shall be adjudged as follows:

A. if the judgment be affirmed, or the appellee on a trial anew shall recover as much or more than the amount of the judgment below, the appellant shall pay costs in both courts;

B. if, on such trial, the judgment of the appellate court shall be in favor of the appellant, the appellee shall pay costs in both courts;

C. if the appellant shall, at any time before the appeal is perfected, tender to the appellee any part of the judgment, and he shall not accept it in satisfaction, and the appellee shall not recover more than the amount as tendered, he shall pay costs in the appellate court, but not in the court below.

History: Kearny Code, Costs, 3; C.L. 1865, ch. 45, 3; C.L. 1884, 2204; C.L. 1897, 3150; Code 1915, 4284; C.S. 1929, 105-1303; 1941 Comp., 29-104; 1953 Comp., 25-1-4.



Section 39-2-6 - When judgment appealed from was for appellant.

39-2-6. [When judgment appealed from was for appellant.]

If such appeal be from a judgment in favor of the appellant, costs shall be adjudged as follows: if upon the trial anew, the appellant shall not recover more than the judgment below, he shall pay the costs of the appellate court; if he recover nothing, the costs shall be adjudged against him in both courts; if he recover more than the judgment below, he shall recover costs in both courts.

History: Kearny Code, Costs, 4; C.L. 1865, ch. 45, 4; C.L. 1884, 2205; C.L. 1897, 3151; Code 1915, 4285; C.S. 1929, 105-1304; 1941 Comp., 29-105; 1953 Comp., 25-1-5.



Section 39-2-7 - Depositions to perpetuate testimony; taxing costs.

39-2-7. [Depositions to perpetuate testimony; taxing costs.]

The costs and expenses of taking the depositions shall be audited and allowed by the officer taking the same, and such costs and expenses, together with the fees of recording and copying the same, shall be taxed in favor of the party or parties paying the same, and collected as other costs in the suit or suits in which such depositions, or any part thereof, may be used.

History: Laws 1882, ch. 12, 18; C.L. 1884, 2128; C.L. 1897, 3066; Code 1915, 2158; C.S. 1929, 45-215; 1941 Comp., 29-106; 1953 Comp., 25-1-6.



Section 39-2-8 - Depositions; fees paid to the clerk and witnesses; compensation of officers.

39-2-8. [Depositions; fees paid to the clerk and witnesses; compensation of officers.]

The fees of the county clerk for recording said depositions and certifying the same, shall be the same as are now allowed by law for recording and certifying deeds; and the fees of witnesses shall be the same as are now paid to witnesses in the district court in civil cases, and the fees of the officers taking the depositions shall be five dollars [($5.00)] per day for each day of actual and necessary service.

History: Laws 1882, ch. 12, 19; C.L. 1884, 2129; C.L. 1897, 3067; Code 1915, 2159; C.S. 1929, 45-216; 1941 Comp., 29-107; 1953 Comp., 25-1-7.



Section 39-2-9 - Witness fees taxed as costs; limitation.

39-2-9. [Witness fees taxed as costs; limitation.]

In no case in any of the courts of this state, shall any fees for witnesses be taxed to exceed four witnesses, on each side, unless under the direction of the court, and in the court's discretion the same may be necessary.

History: Laws 1887, ch. 40, 3; C.L. 1897, 1812; Code 1915, 5900; C.S. 1929, 155-106; 1941 Comp., 29-108; 1953 Comp., 25-1-8.



Section 39-2-10 - Taxing costs of additional witnesses; certificate of court required.

39-2-10. [Taxing costs of additional witnesses; certificate of court required.]

It shall not be legal in any civil suit for the clerk of any district court to tax in favor of the prevailing party the costs of more than four witnesses, unless the court shall certify upon the record that the attendance of more than four witnesses was necessary in the case.

History: Laws 1858-1859, p. 30; C.L. 1865, ch. 46, 16; C.L. 1884, 2209; C.L. 1897, 3155; Code 1915, 4286; C.S. 1929, 105-1305; 1941 Comp., 29-109; 1953 Comp., 25-1-9.



Section 39-2-11 - Bill of costs to be collected after issuance of execution.

39-2-11. [Bill of costs to be collected after issuance of execution.]

When final judgment or decree shall be rendered in any cause, and execution shall be issued thereon, the clerk shall make a complete copy of all the costs taxed against the defendant in execution, under his hand and the seal of the court, together with a certificate that the said bill of costs is correct. The said bill of costs shall be delivered to the officer to whom the execution shall be directed for execution, and when the writ shall be served, the officer shall deliver the said bill of costs to the defendant in execution, and shall receipt the same when paid, and the said clerk shall be entitled to fifty cents [($.50)] for such copy, to be paid as other costs.

History: Laws 1858-1859, p. 32; C.L. 1865, ch. 46, 18; C.L. 1884, 2211; C.L. 1897, 3157; Code 1915, 4288; C.S. 1929, 105-1307; 1941 Comp., 29-110; 1953 Comp., 25-1-10.



Section 39-2-12 - Transcript of cost book has effect of execution.

39-2-12. [Transcript of cost book has effect of execution.]

In every cause in which either party shall become liable to pay costs, the clerk may make out a transcript from the cost book as above directed, and the same shall have in all respects the force and effect of an execution, and shall be served, collected and returned in the same manner.

History: Laws 1858-1859, p. 32; C.L. 1865, ch. 46, 19; C.L. 1884, 2212; C.L. 1897, 3158; Code 1915, 4289; C.S. 1929, 105-1308; 1941 Comp., 29-111; 1953 Comp., 25-1-11.



Section 39-2-13 - Collection of excessive fees or fees for services not rendered; retaxing costs; civil penalty.

39-2-13. [Collection of excessive fees or fees for services not rendered; retaxing costs; civil penalty.]

Any officer who shall knowingly claim for his services in any cause in the district court higher fees than provided by law, or shall claim fees for services not rendered, shall be liable to the party against whom such fraudulent charge is made in three times the amount of such charge: provided, that the same has been paid by the party; and when such payment has been made, the party against whom the charge has been made may petition the court to retax the costs, and if the court shall find that fraudulent charges have been made and paid, it shall adjudge the officer in fault to pay to the party injured three times the amount of the charges and enforce the collection of the same by means of an execution as in other cases.

History: Laws 1858-1859, p. 32; C.L. 1865, ch. 46, 20; C.L. 1884, 2213; C.L. 1897, 3159; Code 1915, 4290; C.S. 1929, 105-1309; 1941 Comp., 29-112; 1953 Comp., 25-1-12.



Section 39-2-14 - Plaintiff may be required to give security for costs; abatement on failure; reinstatement.

39-2-14. [Plaintiff may be required to give security for costs; abatement on failure; reinstatement.]

In all cases the plaintiff, on motion of any person interested in the suit or costs, may be ruled to give security for costs, and in case he shall fail so to do on or before the first day of the next term after such rule, the case shall abate.

Provided, however, that should said parties at any time during said term file with the clerk of the district court a good and sufficient bond, such cause may upon application of said party be reinstated on the docket of the court, subject to trial during the term as other cases.

History: Laws 1850-1851, p. 146; C.L. 1865, ch. 27, 47; C.L. 1884, 1843; C.L. 1897, 2892; Laws 1909, ch. 77, 1; Code 1915, 4291; C.S. 1929, 105-1310; 1941 Comp., 29-113; 1953 Comp., 25-1-13.






Article 3 - Appeals

Section 39-3-1 - Appeals to district court; trial de novo.

39-3-1. Appeals to district court; trial de novo.

All appeals from inferior tribunals to the district courts shall be tried anew in said courts on their merits, as if no trial had been had below, except as otherwise provided by law.

History: Laws 1917, ch. 43, 59; C.S. 1929, 105-2533; 1941 Comp., 19-1001; 1953 Comp., 21-10-1; Laws 1955, ch. 68, 1.



Section 39-3-1.1 - Appeal of final decisions by agencies to district court; application; scope of review; review of district court decisions.

39-3-1.1. Appeal of final decisions by agencies to district court; application; scope of review; review of district court decisions.

A. The provisions of this section shall apply only to judicial review of agency final decisions that are placed under the authority of this section by specific statutory reference.

B. Upon issuing a final decision, an agency shall promptly:

(1) prepare a written decision that includes an order granting or denying relief and a statement of the factual and legal basis for the order;

(2) file the written decision with the official public records of the agency; and

(3) serve a document that includes a copy of the written decision and the requirements for filing an appeal of the final decision on:

(a) all persons who were parties in the proceeding before the agency; and

(b) every person who has filed a written request for notice of the final decision in that particular proceeding.

C. Unless standing is further limited by a specific statute, a person aggrieved by a final decision may appeal the decision to district court by filing in district court a notice of appeal within thirty days of the date of filing of the final decision. The appeal may be taken to the district court for the county in which the agency maintains its principal office or the district court of any county in which a hearing on the matter was conducted. When notices of appeal from a final decision are filed in more than one district court, all appeals not filed in the district court in which the first appeal was properly filed shall be dismissed without prejudice. An appellant whose appeal was dismissed without prejudice pursuant to the provisions of this subsection shall have fifteen days after receiving service of the notice of dismissal to file a notice of appeal in the district court in which the first appeal was properly filed.

D. In a proceeding for judicial review of a final decision by an agency, the district court may set aside, reverse or remand the final decision if it determines that:

(1) the agency acted fraudulently, arbitrarily or capriciously;

(2) the final decision was not supported by substantial evidence; or

(3) the agency did not act in accordance with law.

E. A party to the appeal to district court may seek review of the district court decision by filing a petition for writ of certiorari with the court of appeals, which may exercise its discretion whether to grant review. A party may seek further review by filing a petition for writ of certiorari with the supreme court.

F. The district court may certify to the court of appeals a final decision appealed to the district court, but undecided by that court, if the appeal involves an issue of substantial public interest that should be decided by the court of appeals. The appeal shall then be decided by the court of appeals.

G. The procedures governing appeals and petitions for writ of certiorari that may be filed pursuant to the provisions of this section shall be set forth in rules adopted by the supreme court.

H. As used in this section:

(1) "agency" means any state or local public body or officer placed under the authority of this section by specific statutory reference;

(2) "final decision" means an agency ruling that as a practical matter resolves all issues arising from a dispute within the jurisdiction of the agency, once all administrative remedies available within the agency have been exhausted. The determination of whether there is a final decision by an agency shall be governed by the law regarding the finality of decisions by district courts. "Final decision" does not mean a decision by an agency on a rule, as defined in the State Rules Act [14-4-1 NMSA 1978]; and

(3) "hearing on the matter" means a formal proceeding conducted by an agency or its hearing officer for the purpose of taking evidence or hearing argument concerning the dispute resolved by the final decision.

History: Laws 1998, ch. 55, 1; 1999, ch. 265, 1.



Section 39-3-2 - Civil appeals from district court.

39-3-2. Civil appeals from district court.

Within thirty days from the entry of any final judgment or decision, any interlocutory order or decision which practically disposes of the merits of the action, or any final order after entry of judgment which affects substantial rights, in any civil action in the district court, any party aggrieved may appeal therefrom to the supreme court or to the court of appeals, as appellate jurisdiction may be vested by law in these courts.

History: Laws 1917, ch. 43, 1; C.S. 1929, 105-2501; 1953 Comp., 21-10-2; Laws 1966, ch. 28, 35.



Section 39-3-3 - Appeals from district court in criminal cases.

39-3-3. Appeals from district court in criminal cases.

A. By the defendant. In any criminal proceeding in district court an appeal may be taken by the defendant to the supreme court or court of appeals, as appellate jurisdiction may be vested by law in these courts:

(1) within thirty days from the entry of any final judgment;

(2) within ten days after entry of an order denying relief on a petition to review conditions of release pursuant to the Rules of Criminal Procedure [Rule 5-101 NMRA]; or

(3) by filing an application for an order allowing an appeal in the appropriate appellate court within ten days after entry of an interlocutory order or decision in which the district court, in its discretion, makes a finding in the order or decision that the order or decision involves a controlling question of law as to which there is substantial ground for difference of opinion and that an immediate appeal from such order or decision may materially advance the ultimate termination of the litigation.

B. By the state. In any criminal proceeding in district court an appeal may be taken by the state to the supreme court or court of appeals, as appellate jurisdiction may be vested by law in these courts:

(1) within thirty days from a decision, judgment or order dismissing a complaint, indictment or information as to any one or more counts;

(2) within ten days from a decision or order of a district court suppressing or excluding evidence or requiring the return of seized property, if the district attorney certifies to the district court that the appeal is not taken for purpose of delay and that the evidence is a substantial proof of a fact material in the proceeding.

C. No appeal shall be taken by the state when the double jeopardy clause of the United States constitution or the constitution of the state of New Mexico prohibits further prosecution.

History: 1953 Comp., 21-10-2.1, enacted by Laws 1972, ch. 71, 2.



Section 39-3-4 - Interlocutory order appeals from district court.

39-3-4. Interlocutory order appeals from district court.

A. In any civil action or special statutory proceeding in the district court, when the district judge makes an interlocutory order or decision which does not practically dispose of the merits of the action and he believes the order or decision involves a controlling question of law as to which there is substantial ground for difference of opinion and that an immediate appeal from the order or decision may materially advance the ultimate termination of the litigation, he shall so state in writing in the order or decision.

B. The supreme court or court of appeals has jurisdiction over an appeal from such an interlocutory order or decision, as appellate jurisdiction may be vested in those courts. Within fifteen days after entry of the order or decision, any party aggrieved may file with the clerk of the supreme court or court of appeals an application for an order allowing an appeal, accompanied by a copy of the interlocutory order or decision.

C. Application under this section for an order allowing appeal does not stay proceedings in the district court unless so ordered by the district judge or a judge or justice of the court to which application is made.

History: 1953 Comp., 21-10-3, enacted by Laws 1971, ch. 40, 1; 1999, ch. 80, 1.



Section 39-3-5 - Writs of error.

39-3-5. Writs of error.

Writs of error to bring into the supreme court any cause adjudged or determined in any of the district courts, as provided by law, may be issued by the supreme court, or any justice thereof, if application is made within the time provided by law for the taking of appeals. A writ of error shall issue from the supreme court to the district court only in those actions wherein appellate jurisdiction has not been vested by law in the court of appeals.

History: Laws 1917, ch. 43, 4; 1927, ch. 93, 2; C.S. 1929, 105-2504; 1953 Comp., 21-10-3.1; Laws 1966, ch. 28, 37.



Section 39-3-6 - Continuation in supreme court and court of appeals.

39-3-6. Continuation in supreme court and court of appeals.

Cases which are argued or submitted in the supreme court or court of appeals during any term which are not decided during that term shall be deemed continued from term to term until disposed of.

History: Laws 1917, ch. 43, 42; C.S. 1929, 105-2524; 1941 Comp., 19-1004; 1953 Comp., 21-10-4; Laws 1966, ch. 28, 38.



Section 39-3-7 - Appeals from district court; special statutory proceedings.

39-3-7. Appeals from district court; special statutory proceedings.

Within thirty days from the entry of any final judgment or decision, any interlocutory order or decision which practically disposes of the merits of the action or any final order after entry of judgment which affects substantial rights, in any special statutory proceeding in the district court, any party aggrieved may appeal therefrom to the supreme court or to the court of appeals, as appellate jurisdiction may be vested by law in these courts.

History: Laws 1937, ch. 197, 1; 1941 Comp., 19-1005; 1953 Comp., 21-10-5; Laws 1966, ch. 28, 39.



Section 39-3-8 - Cross appeals.

39-3-8. Cross appeals.

Cross appeal may be taken by giving notice thereof, as provided for appeals, within thirty days after the entry of any appealable judgment, decision or order, or within fifteen days after receipt of notice of appeal or application for writ of error, whichever is later.

History: 1953 Comp., 21-10-5.1, enacted by Laws 1966, ch. 28, 40.



Section 39-3-9 - Title or possession of property involved; supersedeas bond.

39-3-9. [Title or possession of property involved; supersedeas bond.]

Where an appeal is taken or a writ of error sued out, from a judgment or decree of any district court involving the title to or possession of real or personal property, the trial court shall fix the amount of the supersedeas bond, if supersedeas is granted, for such sum as will indemnify the appellee for all damages that may result from such supersedeas, or from such appeal or writ of error. Said bond shall be conditioned to prosecute the appeal with effect and pay all damages and costs that may result to the appellee, if said appeal or writ of error be dismissed or the judgment or decree appealed from shall be affirmed. In case the title to or possession of real estate is involved in such action, the rental value, and all damages to improvements and waste, shall be considered elements of damages.

History: Laws 1933, ch. 6, 1; 1941 Comp., 19-1006; 1953 Comp., 21-10-6.



Section 39-3-10 - Sections 39-3-9 and 39-3-10 NMSA 1978 supplemental.

39-3-10. [Sections 39-3-9 and 39-3-10 NMSA 1978 supplemental.]

This act [39-3-9, 39-3-10 NMSA 1978] shall not be construed to repeal any existing statutes or rule of the supreme court regulating appellate procedure, except insofar as they may conflict with this act, but shall be construed as supplemental thereto.

History: Laws 1933, ch. 6, 2; 1941 Comp., 19-1007; 1953 Comp., 21-10-7.



Section 39-3-11 - Appellate costs.

39-3-11. Appellate costs.

Amounts to be taxed as costs on appeals and writs of error shall be fixed by rule of procedure.

History: Laws 1917, ch. 43, 16; 1927, ch. 93, 4; C.S. 1929, 105-2512; 1941 Comp., 19-1008; 1953 Comp., 21-10-8; Laws 1966, ch. 28, 41.



Section 39-3-12 - Indigent appeals; free process.

39-3-12. Indigent appeals; free process.

In any appeal, the court may grant free process, including the cost of any necessary transcripts of record, to any appellant upon a proper showing of indigency, unless the trial court certifies in writing that the appeal is not taken in good faith. Necessary costs, including costs of transcripts, shall be paid by the administrative office of the courts. Any costs awarded to an indigent appellant shall be taxed in favor of the state.

History: 1953 Comp., 21-10-9, enacted by Laws 1977, ch. 163, 1.



Section 39-3-13 - Transcript of record.

39-3-13. Transcript of record.

The official court reporter shall make an original and as many copies of transcripts of his notes as demanded, and he shall certify and file them with the clerk of the district court. These transcripts, or any portion thereof, may be used for the purpose of making up the record to be taken to the supreme court or court of appeals. The clerk of the district court shall collect the certification fee, but shall receive no compensation for transcribing. Where not otherwise fixed by statute, the court may, by rule, fix the compensation of official court reporters for extra copies filed with the clerk, which shall be paid for in advance, if demanded, by the party ordering them. The amount paid for the original and two copies of the transcript by the party ordering them shall be taxed as costs in the cause.

History: Laws 1897, ch. 73, 174; C.L. 1897, 2685 (174); Code 1915, 4255; C.S. 1929, 105-1002; 1941 Comp., 19-1011; 1953 Comp., 21-10-10; Laws 1966, ch. 28, 42.



Section 39-3-14 - Appellant may dismiss appeal.

39-3-14. [Appellant may dismiss appeal.]

In all causes appealed, or in any other manner brought from any inferior court to any superior court, the party appealing, or so bringing said suit into the superior court, may, in like manner, dismiss his appeal in the same manner as in the preceding section provided; and when said cause is dismissed, as aforesaid, the judgment in the inferior court shall remain and be in all things as valid, as if said cause had never been removed from said inferior court.

History: Laws 1851-1852, p. 246; C.L. 1865, ch. 30, 2; C.L. 1884, 1858; C.L. 1897, 2907; Code 1915, 4294; C.S. 1929, 105-1402; 1941 Comp., 19-1002; 1953 Comp., 21-10-11.



Section 39-3-15 - Appeals; contempt and habeas corpus.

39-3-15. Appeals; contempt and habeas corpus.

A. Any person aggrieved by the judgment of the district court in any proceeding for civil contempt, and any person convicted of criminal contempt except criminal contempt committed in the presence of the court, may appeal within thirty days from the judgment of conviction to the supreme court or the court of appeals, as appellate jurisdiction may be vested by law in these courts. Any person convicted of criminal contempt of the court of appeals, except criminal contempt committed in the presence of the court of appeals, may appeal to the supreme court within thirty days from the judgment of conviction. In any case of criminal contempt, the taking of an appeal operates to stay execution of the judgment without bond.

B. In habeas corpus proceedings, where the petitioner is held upon an order, warrant or commitment of any court, and is ordered discharged and released from custody by any district court, the officer having custody of the petitioner, or the district attorney of the district wherein the proceedings are instituted, on behalf of the state, may appeal within thirty days from the order of discharge to the supreme court or the court of appeals, as appellate jurisdiction may be vested by law in these courts. The appeal shall not operate as a stay of execution. If the order of the district court is reversed, the officer from whose custody the petitioner was ordered released, his successor or any other peace officer of the state shall rearrest the petitioner and hold him for trial or commit him to jail or imprisonment as directed by the original order, warrant or commitment.

History: Laws 1917, ch. 43, 2; C.S. 1929, 105-2502; 1953 Comp., 21-10-12; Laws 1966, ch. 28, 43.



Section 39-3-16 - Parties; joinder.

39-3-16. Parties; joinder.

If there are several parties entitled to sue out a writ of error or take an appeal and any of them have separate interests in the judgment; or if the judgment, though joint in form, is substantially against one; or if some of the parties in the district court have no interests in reversing or maintaining the judgment; or if upon notice and request to join in the writ of error or appeal, they fail or refuse to do so; it is not necessary to join these parties in the writ of error or appeal. The supreme court or court of appeals may, on affidavits or from the record, determine whether or not the parties omitted should have been joined.

History: Laws 1917, ch. 43, 5; C.S. 1929, 105-2505; 1953 Comp., 21-10-13; Laws 1966, ch. 28, 44.



Section 39-3-17 - Failure to join.

39-3-17. Failure to join.

If any person named in the notice provided for in Section 39-3-16 NMSA 1978 does not join in the writ of error or appeal under terms contained in the notice, upon filing proof of service of the notice, he shall thereby be forever precluded from bringing any writ of error or appeal on the same judgment, order, decision or conviction, and the cause shall proceed in the same manner as if he had been named in the writ of error or appeal.

History: Laws 1917, ch. 43, 6; C.S. 1929, 105-2506; 1953 Comp., 21-10-14; Laws 1966, ch. 28, 45.



Section 39-3-18 - Inability to join.

39-3-18. Inability to join.

When the name of any person out of this state or incapable of giving consent to the bringing of a writ of error or taking of an appeal is omitted in the writ of error or appeal, and the cause proceeds without his name, his rights shall not be impaired by the judgment on the writ of error or appeal, and he may bring his separate writ of error or appeal in the same manner as if no former writ or appeal had been brought.

History: Laws 1917, ch. 43, 7; C.S. 1929, 105-2507; 1953 Comp., 21-10-15; Laws 1966, ch. 28, 46.



Section 39-3-19 - Death of party before review.

39-3-19. Death of party before review.

If a judgment is rendered against several persons and one or more of them dies, a writ of error or appeal may be brought by any survivors or by the successors in interest of the decedent.

History: Laws 1917, ch. 43, 9; C.S. 1929, 105-2509; 1953 Comp., 21-10-16; Laws 1966, ch. 28, 47.



Section 39-3-20 - Death of party pending review.

39-3-20. Death of party pending review.

If any party to an appeal or writ of error dies after appeal is taken or writ of error sued out, but before final judgment thereon, the appeal or writ of error shall not abate thereby. The death shall be suggested to the supreme court or court of appeals by any surviving party, and the court shall proceed as may be provided by rule of procedure.

History: Laws 1917, ch. 43, 10; 1927, ch. 93, 3; C.S. 1929, 105-2510; 1953 Comp., 21-10-17; Laws 1966, ch. 28, 48.



Section 39-3-21 - Substitution of parties upon review.

39-3-21. Substitution of parties upon review.

Persons may be substituted as parties or compelled to become parties in cases pending in the supreme court or court of appeals in like time and manner, and with like effect, as provided for in original suits in district courts.

History: Laws 1917, ch. 43, 14; C.S. 1929, 105-2511; 1953 Comp., 21-10-18; Laws 1966, ch. 28, 49.



Section 39-3-22 - Supersedeas and stay in civil actions.

39-3-22. Supersedeas and stay in civil actions.

A. There shall be no supersedeas or stay of execution upon any final judgment or decision of the district court in any civil action in which an appeal has been taken or a writ of error sued out unless the appellant or plaintiff in error, or some responsible person for the appellant or plaintiff in error, within sixty days from the entry of the judgment or decision, executes a bond to the adverse party in double the amount of the judgment complained of, with sufficient sureties, and approved by the clerk of the district court in case of appeals or by the clerk of the supreme court in case of writ of error. The bond shall be conditioned for the payment of the judgment and all costs that may be finally adjudged against the appellant or plaintiff in error if the appeal or writ of error is dismissed or the judgment or decision of the district court is affirmed. The district court, for good cause shown, may grant the appellant not to exceed thirty days' additional time within which to file the bond, and a like extension of time may be granted by the supreme court in cases of writs of error upon a like showing.

B. If the decision appealed from, or from which a writ of error is sued out, is for a recovery other than a fixed amount of money, the amount of the bond, if any, shall be fixed by the district court if an appeal is taken or, in case of a writ of error, by the chief justice or any justice of the supreme court, conditioned that the appellant or plaintiff in error shall prosecute the appeal or writ of error with diligence and that if the decision of the district court is affirmed or the appeal or writ of error is dismissed, the appellant or plaintiff in error will comply with the judgment of the district court and pay all damages and costs finally adjudged against the appellant or plaintiff in error in the district court and in the supreme court or court of appeals on the appeal or writ of error, including any legal damages caused by taking the appeal, whether the damages are assessed upon motion in the cause or in a civil action on the bond.

C. In any civil action involving a signatory, a successor of a signatory or any affiliate of a signatory to the master settlement agreement, as defined in Subsection E of Section 6-4-12 NMSA 1978, the supersedeas bond required of all appellants collectively in order to stay the execution of a judgment during the entire course of appellate review shall not exceed one hundred million dollars ($100,000,000), regardless of the amount of the judgment.

D. Upon approval of a bond provided for in this section and upon filing the bond, in case of appeal with the clerk of the district court and in case of writ of error with the clerk of the supreme court, there shall be a stay of proceedings in the action until the appeal or writ of error is finally determined.

E. In all cases where an appeal has been taken or a writ of error sued out against any interlocutory judgment, order or decision of the district court, from any final order affecting a substantial right made after entry of a final judgment or from any proceeding or conviction of civil contempt, supersedeas may be granted under the provisions of this section, but the bond shall be filed within thirty days from the entry of such judgment, order, decision or conviction and no extension of time for the filing of the bond shall be granted in excess of ten days.

F. Any supersedeas granted under this section in any matter appealed to the supreme court or court of appeals shall automatically continue in effect pending any action or further review that may be taken in the supreme court or court of appeals.

History: Laws 1917, ch. 43, 17; C.S. 1929, 105-2513; 1953 Comp., 21-10-19; Laws 1966, ch. 28, 50; 2007, ch. 272 , 1.



Section 39-3-23 - Automatic stay.

39-3-23. Automatic stay.

When the appellant or plaintiff in error is the state, a county or a municipal corporation, the taking of an appeal or suing out of a writ of error operates to stay the execution of the judgment, order or decision of the district court without bond.

History: Laws 1917, ch. 43, 18; C.S. 1929, 105-2514; 1953 Comp., 21-10-20; Laws 1966, ch. 28, 51.



Section 39-3-24 - Discretionary stay.

39-3-24. Discretionary stay.

In all actions of contested elections, mandamus, removal of public officers, quo warranto or prohibition, it is discretionary with the court rendering judgment, or with the supreme court, to allow a supersedeas of the judgment. If the appeal or writ of error is allowed to operate as a supersedeas, it shall be upon terms and conditions the court may deem proper.

History: Laws 1917, ch. 43, 19; C.S. 1929, 105-2515; 1953 Comp., 21-10-21; Laws 1966, ch. 28, 52.



Section 39-3-25 - District court clerk; fees for record.

39-3-25. District court clerk; fees for record.

The clerk of the district court shall collect the following fees from the party suing out a writ of error or taking an appeal:

for making out and certifying the original copy of the record on

appeal or writ of error, per typewritten folio

$ .10

for each additional copy, per typewritten folio

.05

for certifying a bill of exceptions furnished by the official court reporter

2.00

for copies of any records reproduced by photographic process, per page

.10

History: Laws 1917, ch. 43, 24; 1927, ch. 93, 5; C.S. 1929, 105-2518; 1953 Comp., 21-10-22; Laws 1966, ch. 28, 53.



Section 39-3-26 - Disposition after review.

39-3-26. Disposition after review.

The supreme court or court of appeals in appeals, and the supreme court in writs of error, shall examine the record, and on the facts therein contained alone, shall award a new trial, reverse or affirm the judgment of the district court or give any other judgment it deems agreeable to law. The supreme court or court of appeals shall not decline to pass upon any question of law or fact which may appear in any record, either upon the face of the record or in the bill of exceptions, because the cause was tried by the court without a jury, but shall review the cause in the same manner and to the same extent as if it had been tried by a jury.

History: Laws 1917, ch. 43, 38; C.S. 1929, 105-2520; 1953 Comp., 21-10-23; Laws 1966, ch. 28, 54.



Section 39-3-27 - Award of damages on review.

39-3-27. Award of damages on review.

Upon the affirmation of any judgment or decision, the supreme court or court of appeals may award to the appellee or defendant in error damages not exceeding ten percent of the judgment complained of, as may be deemed just by the court.

History: Laws 1917, ch. 43, 39; C.S. 1929, 105-2521; 1953 Comp., 21-10-24; Laws 1966, ch. 28, 55.



Section 39-3-28 - Directions following review; execution.

39-3-28. Directions following review; execution.

The supreme court or court of appeals, on the determination of a cause on appeal or error, may award execution to carry it into effect, or may remit the record with its decision to the district court from which the cause came, and the determination shall be carried into effect by the district court. When any writ of execution sued out of the supreme court or court of appeals is placed in the hands of any officer for levy or collection and the officer fails to find any property from which it may be satisfied, the officer shall notify all persons who may be indebted to the defendant named in the writ not to pay the defendant, but to appear before the district court from which the cause was originally taken by appeal or writ of error and answer on oath concerning his indebtedness. Thereupon, like proceedings shall be had in the district court as in case of garnishees summoned in suits originating by attachment in the district courts.

History: Laws 1917, ch. 43, 40; C.S. 1929, 105-2522; 1953 Comp., 21-10-25; Laws 1966, ch. 28, 56.



Section 39-3-29 - Directions following review; judgment on bond.

39-3-29. Directions following review; judgment on bond.

If the judgment on review is against the appellant or plaintiff in error, the supreme court or court of appeals shall either render judgment against him and his sureties on the appeal or supersedeas bond, or remand the cause with directions to the district court to enter judgment against him and his sureties on the bond. Execution may issue on any such judgment against the principal and his sureties, either jointly or severally.

History: Laws 1917, ch. 43, 41; C.S. 1929, 105-2523; 1953 Comp., 21-10-26; Laws 1966, ch. 28, 57.



Section 39-3-30 - Costs in civil actions.

39-3-30. Costs in civil actions.

In all civil actions or proceedings of any kind, the party prevailing shall recover his costs against the other party unless the court orders otherwise for good cause shown. In all cases triable in the supreme court in the first instance, or removed to the supreme court or court of appeals upon appeal or writ of error, the taxation of costs shall be in the discretion of the reviewing court except in those cases in which a different provision is made by law.

History: Kearny Code, Costs, 1; C.L. 1865, ch. 45, 1; C.L. 1884, 2202; C.L. 1897, 3148; Code 1915, 4282; Laws 1917, ch. 45, 1; C.S. 1929, 105-1301; Laws 1933, ch. 16, 1; 1953 Comp., 21-10-27; Laws 1966, ch. 28, 58.






Article 4 - Recovery on Judgments

Section 39-4-1 - Right to execution; issuance; levy and sale; jurisdiction.

39-4-1. [Right to execution; issuance; levy and sale; jurisdiction.]

The party in whose favor any judgment, order or decree in any court may be returned, shall have execution therefor in conformity to the order, judgment or decree. Said execution may be issued to the sheriff of any county of the state, and levy and sale made in any county wherein the judgment debtor may have property subject to execution.

The court where the judgment or decree was rendered shall have jurisdiction over all matters growing out of the levy or sale under any execution.

History: Kearny Code, Executions, 1; C.L. 1865, ch. 34, 1; C.L. 1884, 2157; C.L. 1897, 3105; Code 1915, 2190; Laws 1919, ch. 60, 1; C.S. 1929, 46-101; 1941 Comp., 21-101; 1953 Comp., 24-1-1.



Section 39-4-2 - Property subject to execution.

39-4-2. [Property subject to execution.]

The execution shall be against the goods, chattels and lands of the defendant against whom the judgment, order or decree shall be rendered: provided, that executions from justices of the peace [magistrate courts] shall not go against lands.

History: Kearny Code, Executions, 2; C.L. 1865, ch. 34, 2; C.L. 1884, 2158; C.L. 1897, 3106; Code 1915, 2191; C.S. 1929, 46-102; 1941 Comp., 21-102; 1953 Comp., 24-1-2.



Section 39-4-3 - Levy; insufficient property; garnishment proceedings.

39-4-3. [Levy; insufficient property; garnishment proceedings.]

When any execution shall be placed in the hands of any officer for collection, he shall call upon the defendant for payment thereof, or to show him sufficient goods, chattels, effects and lands, whereof the same may be satisfied; and if the officer fail to find property sufficient to make the same he shall notify all persons who may be indebted to said defendant not to pay said defendant, but to appear before the court, out of which said execution issued, and make true answers, on oath, concerning his indebtedness, and the like proceedings shall be had as in cases of garnishees, summoned in suits originating by attachments.

History: Kearny Code, Executions, 3; C.L. 1865, ch. 34, 3; C.L. 1884, 2159; C.L. 1897, 3107; Laws 1901, ch. 49, 1; Code 1915, 2192; C.S. 1929, 46-103; 1941 Comp., 21-103; 1953 Comp., 24-1-3.



Section 39-4-4 - Filing notice of levy on real estate; recording and indexing; release of levy.

39-4-4. Filing notice of levy on real estate; recording and indexing; release of levy.

A. Any peace officer making a levy on real estate under execution or writ of attachment shall file a notice of the levy in the office of the county clerk of the county where located, describing the real estate levied upon, the title and number of the case and the amount of the debt or judgment. A certificate of the facts recited in the notice, under the hand and seal of the peace officer, shall be sufficient to entitle the instrument to record.

B. The county clerk shall record the notice of levy and shall index it in the records of the county clerk's office, and when so filed it shall be notice to the public of the facts therein recited.

C. When the debt for which a levy is made has been satisfied, or if directed by the plaintiff or the plaintiff's attorney, the peace officer shall file a release of the levy under the peace officer's official hand and seal, in the office of the county clerk.

History: Laws 1933, ch. 13, 1; 1941 Comp., 21-104; 1953 Comp., 24-1-4; 2013, ch. 214, 11.



Section 39-4-7 - Bond to retain possession of goods until sale.

39-4-7. [Bond to retain possession of goods until sale.]

The person whose goods are taken on execution, may retain possession thereof until the day of sale, by giving bond in favor of the plaintiff with sufficient security to be approved by the officer in double the value of such property, conditioned for the delivery of the property to the officer at the time and place of sale, to be named in such bond, which bond shall be returned with the execution.

History: Kearny Code, Executions, 6; C.L. 1865, ch. 34, 6; C.L. 1884, 2162; C.L. 1897, 3110; Code 1915, 2193; C.S. 1929, 46-104; 1941 Comp., 21-107; 1953 Comp., 24-1-7.



Section 39-4-8 - Failure to return bond; insufficient bond; liability of officer.

39-4-8. [Failure to return bond; insufficient bond; liability of officer.]

Upon the failure of the officer to return such bond, or in case of its insufficiency, the officer shall be subjected to the same liability as is provided in the case of similar bonds in suits commenced by attachment.

History: Kearny Code, Executions, 7; C.L. 1865, ch. 34, 7; C.L. 1884, 2163; C.L. 1897, 3111; Code 1915, 2194; C.S. 1929, 46-105; 1941 Comp., 21-108; 1953 Comp., 24-1-8.



Section 39-4-9 - Time limit on return of district court executions; sale; control of writ.

39-4-9. [Time limit on return of district court executions; sale; control of writ.]

All the executions taken out of district courts shall be returned within sixty days from the date of the delivery thereof, to the sheriff or other officer, or person whose duty it is or who may be designated to serve the same; and such sheriff, or other officer or person, may offer for sale, and sell at public auction, at such time and place as may be designated, any real estate taken by virtue of such execution, complying with the provisions of the law, providing for appraisements, and by giving twenty days public notice of the time and place of the sale, in the manner provided by law. All personal property, taken by virtue of any execution, may be sold as provided by law. All executions may issue on application, and the service and return thereof shall be controlled by the plaintiff or his agent.

History: Laws 1873-1874, ch. 15, 2; C.L. 1884, 2168; C.L. 1897, 3117; Code 1915, 2200; C.S. 1929, 46-111; 1941 Comp., 21-109; 1953 Comp., 24-1-9.



Section 39-4-10 - Execution against sureties.

39-4-10. [Execution against sureties.]

No execution shall issue against any security on any promissory note, bond, bond for costs, appeal bond or other obligation for the payment of money or property, until execution shall have been first issued against the principal in any such note or obligation, and levied upon all the real estate or other property of said principal, which may be within the jurisdiction of the court, in which the judgment may have been rendered: provided, that whenever the plaintiff in any such execution shall file in the court, in which the judgment is pending, an affidavit in relation to such security or securities similar to the one required by law to be filed previous to issuing an attachment, then in such case execution shall issue simultaneously against the principal and the security against whom the said affidavit be filed.

History: Laws 1856-1857, p. 42; C.L. 1865, ch. 34, 18; C.L. 1884, 2170; C.L. 1897, 3118; Code 1915, 2201; C.S. 1929, 46-112; 1941 Comp., 21-111; 1953 Comp., 24-1-19.



Section 39-4-11 - Execution against corporation; information to be furnished.

39-4-11. [Execution against corporation; information to be furnished.]

Every agent or person having charge or control of any property of a corporation, on request of any public officer, having for service a writ of execution against it, shall furnish to him the names of the directors and officers thereof, and a schedule of all its property, including debts due or to become due to it so far as he may have knowledge of the same.

History: Laws 1905, ch. 79, 68; Code 1915, 952; C.S. 1929, 32-170; 1941 Comp., 21-112; 1953 Comp., 24-1-20.



Section 39-4-12 - Assignment of debts due corporation.

39-4-12. [Assignment of debts due corporation.]

If any officer, holding an execution shall be unable to find other property belonging to the corporation liable to execution, he or the judgment creditor may elect to satisfy such execution, in whole or in part, by any debts due to the corporation; and it shall be the duty of any agent or person having custody of any evidence of such debt to deliver the same to the officer, for the use of the creditor, and such delivery, with a transfer to the officer in writing, for the use of the creditor, and notice to the debtor, and [sic] shall be a valid assignment thereof; and such creditor may sue for and collect the same in the name of the corporation, subject to such equitable set-offs on the part of the debtor as in other assignments; and every agent or person who shall neglect or refuse to comply with the provisions of this and the last preceding section [39-4-11 NMSA 1978], shall be himself liable to pay to the execution creditor the amount due on said execution, with costs.

History: Laws 1905, ch. 79, 69; Code 1915, 953; C.S. 1929, 32-171; 1941 Comp., 21-113; 1953 Comp., 24-1-21.



Section 39-4-13 - Judgment lien on real estate; foreclosure suit; sale.

39-4-13. [Judgment lien on real estate; foreclosure suit; sale.]

Any person holding a judgment lien on any real estate situated in this state may subject said real estate to the payment of his judgment by a foreclosure suit in any court of competent jurisdiction, such suit to be instituted and prosecuted in the same manner as ordinary suits for the foreclosure of mortgages, and the sale thereunder to be held in the same manner and subject to the same rights of redemption as in sales held under mortgage foreclosure decrees.

History: Laws 1933, ch. 7, 1; 1941 Comp., 21-114; 1953 Comp., 24-1-22.



Section 39-4-14 - Execution and appraisal not prerequisites to bringing of suit.

39-4-14. [Execution and appraisal not prerequisites to bringing of suit.]

Neither the issuance or levy of execution shall be a prerequisite to the bringing of such suit, nor shall any appraisal of the real estate be required.

History: Laws 1933, ch. 7, 2; 1941 Comp., 21-115; 1953 Comp., 24-1-23.



Section 39-4-15 - Pleading claim of exemption.

39-4-15. [Pleading claim of exemption.]

The defendant, if he desires to claim such real estate or any part thereof as an exemption allowed by law, shall set up his claim of exemption by answer in such foreclosure suit.

History: Laws 1933, ch. 7, 3; 1941 Comp., 21-116; 1953 Comp., 24-1-24.



Section 39-4-16 - Procedure not exclusive; existing remedies unaltered.

39-4-16. [Procedure not exclusive; existing remedies unaltered.]

The method of procedure provided by this act [39-4-13 to 39-4-16 NMSA 1978] shall be available to the holder of the judgment lien at his option, but shall not be exclusive. Nothing herein contained shall be construed as diminishing or altering any existing remedies, by execution or otherwise, now afforded by law to a judgment creditor.

History: Laws 1933, ch. 7, 4; 1941 Comp., 21-117; 1953 Comp., 24-1-25.






Article 4A - Foreign Judgments

Section 39-4A-1 - Short title.

39-4A-1. Short title.

This act [39-4A-1 to 39-4A-6 NMSA 1978] may be cited as the "Foreign Judgments Act".

History: Laws 1989, ch. 256, 1.



Section 39-4A-2 - Definitions.

39-4A-2. Definitions.

As used in the Foreign Judgments Act [39-4A-1 NMSA 1978] "foreign judgment" means any judgment, decree or order of a court of the United States or of any other court which is entitled to full faith and credit in this state.

History: Laws 1989, ch. 256, 2.



Section 39-4A-3 - Filing and status of foreign judgments.

39-4A-3. Filing and status of foreign judgments.

A. A copy of any foreign judgment authenticated in accordance with an act of congress or the statutes of this state may be filed in the office of the clerk of the district court of any county of this state in which the judgment debtor resides or has any property or property rights subject to execution, foreclosure, attachment or garnishment. The clerk shall treat the foreign judgment in the same manner as a judgment of the district court of this state. A judgment so filed shall have the same effect and is subject to the same procedures, defenses and proceedings for reopening, vacating, staying, enforcing or satisfying as a judgment of the district court of this state and may be enforced or satisfied in like manner, except as provided in Subsection B of this section.

B. All property in this state of a judgment debtor is exempt from execution issuing from a foreign judgment filed pursuant to Subsection A of this section that is in favor of any state for failure to pay that state's income tax on benefits received from a pension or other retirement plan.

History: Laws 1989, ch. 256, 3; 1994, ch. 48, 2.



Section 39-4A-4 - Notice of filing.

39-4A-4. Notice of filing.

A. At the time of the filing of the foreign judgment, the judgment creditor or his lawyer shall make and file with the clerk of the district court an affidavit setting forth the name and last known address of the judgment debtor and the judgment creditor.

B. Promptly upon the filing of the foreign judgment and the affidavit, the clerk of the district court shall mail a notice of the filing of the foreign judgment to the judgment debtor at the address given and shall make a note of the mailing in the docket. The notice shall include the name and address of the judgment creditor and his attorney, if any, in this state. In addition, the judgment creditor shall mail a notice of the filing of the judgment to the judgment debtor, certified mail, and shall file proof of the mailing with the clerk.

C. No execution or other process for enforcement of a foreign judgment filed pursuant to this section shall issue until twenty days after the date the judgment is filed.

History: Laws 1989, ch. 256, 4.



Section 39-4A-5 - Stay.

39-4A-5. Stay.

A. If the judgment debtor shows the district court that a stay of execution has been granted, the court shall stay enforcement of the foreign judgment until the appeal is concluded, the time for appeal expires or the stay of execution expires or is vacated, upon proof that the judgment debtor has furnished the security for the satisfaction of the judgment required by the state in which it was rendered.

B. If the judgment debtor shows the district court sufficient grounds upon which enforcement of a judgment of any district court of this state would be stayed, the court shall stay enforcement of the foreign judgment for an appropriate period, upon requiring the same security for satisfaction that is required in this state.

History: Laws 1989, ch. 256, 5.



Section 39-4A-6 - Optional procedure.

39-4A-6. Optional procedure.

The right of a judgment creditor to bring an action to enforce his judgment instead of proceeding under the Foreign Judgments Act [39-4A-1 to 39-4A-6 NMSA 1978] remains unimpaired.

History: Laws 1989, ch. 256, 6.






Article 4B - Foreign Money-Judgments Recognition



Article 4C - Foreign-Money Claims

Section 39-4C-1 - Short title.

39-4C-1. Short title.

Sections 1 through 16 [39-4C-1 to 39-4C-16 NMSA 1978] of this act may be cited as the Uniform Foreign-Money Claims Act.

History: Laws 1991, ch. 181, 1.



Section 39-4C-2 - Definitions.

39-4C-2. Definitions.

As used in the Uniform Foreign-Money Claims Act [39-4C-1 NMSA 1978]:

A. "action" means a judicial proceeding or arbitration in which a payment in money may be awarded or enforced with respect to a foreign-money claim;

B. "bank-offered spot rate" means the spot rate of exchange at which a bank will sell foreign money at a spot rate;

C. "conversion date" means the banking day next preceding the date on which money, in accordance with the Uniform Foreign-Money Claims Act, is:

(1) paid to a claimant in an action or distribution proceeding;

(2) paid to the official designated by law to enforce a judgment or award on behalf of a claimant; or

(3) used to recoup, set-off or counterclaim in different moneys in an action or distribution proceeding;

D. "distribution proceeding" means a judicial or nonjudicial proceeding for the distribution of a fund in which one or more foreign-money claims is asserted and includes an accounting, an assignment for the benefit of creditors, a foreclosure, the liquidation or rehabilitation of a corporation or other entity and the distribution of an estate, trust or other fund;

E. "foreign money" means money other than money of the United States of America;

F. "foreign-money claim" means a claim upon an obligation to pay, or a claim for recovery of a loss, expressed in or measured by a foreign money;

G. "money" means a medium of exchange for the payment of obligations or a store of value authorized or adopted by a government or by intergovernmental agreement;

H. "money of the claim" means the money determined as proper pursuant to Section 5 [39-4C-5 NMSA 1978] of the Uniform Foreign-Money Claims Act;

I. "person" means an individual, a corporation, government or governmental subdivision or agency, business trust, estate, trust, joint venture, partnership, association, two or more persons having a joint or common interest or any other legal or commercial entity;

J. "rate of exchange" means the rate at which money of one country may be converted into money of another country in a free financial market convenient to or reasonably usable by a person obligated to pay or to state a rate of conversion; if separate rates of exchange apply to different kinds of transactions, the term means the rate applicable to the particular transaction giving rise to the foreign-money claim;

K. "spot rate" means the rate of exchange at which foreign money is sold by a bank or other dealer in foreign exchange for immediate or next-day availability or for settlement by immediate payment in cash or equivalent, by charge to an account or by an agreed delayed settlement not exceeding two days; and

L. "state" means a state of the United States, the District of Columbia, the commonwealth of Puerto Rico or a territory or insular possession subject to the jurisdiction of the United States.

History: Laws 1991, ch. 181, 2.



Section 39-4C-3 - Scope.

39-4C-3. Scope.

A. The Uniform Foreign-Money Claims Act [39-4C-1 NMSA 1978] applies only to a foreign-money claim in an action or distribution proceeding.

B. The Uniform Foreign-Money Claims Act applies to foreign-money issues even if other law under the conflict of laws rules of this state applies to other issues in the action or distribution proceeding.

History: Laws 1991, ch. 181, 3.



Section 39-4C-4 - Variation by agreement.

39-4C-4. Variation by agreement.

A. The effect of the Uniform Foreign-Money Claims Act [39-4C-1 NMSA 1978] may be varied by agreement of the parties made before or after commencement of an action or distribution proceeding or the entry of judgment.

B. Parties to a transaction may agree upon the money to be used in a transaction giving rise to a foreign-money claim and may agree to use different moneys for different aspects of the transaction. Stating the price in a foreign money for one aspect of a transaction does not alone require the use of that money for other aspects of the transaction.

History: Laws 1991, ch. 181, 4.



Section 39-4C-5 - Determining money of the claim.

39-4C-5. Determining money of the claim.

A. The money in which the parties to a transaction have agreed that payment is to be made is the proper money of the claim for payment.

B. If the parties to a transaction have not otherwise agreed, the proper money of the claim, as in each case may be appropriate, is the money:

(1) regularly used between the parties as a matter of usage or course of dealing;

(2) used at the time of a transaction in international trade, by trade usage or common practice, for valuing or settling transactions in the particular commodity or service involved; or

(3) in which the loss was ultimately felt or will be incurred by the party claimant.

History: Laws 1991, ch. 181, 5.



Section 39-4C-6 - Determining amount of the money of certain contract claims.

39-4C-6. Determining amount of the money of certain contract claims.

A. If an amount contracted to be paid in a foreign money is measured by a specified amount of a different money, the amount to be paid is determined on the conversion date.

B. If an amount contracted to be paid in a foreign money is to be measured by a different money at the rate of exchange prevailing on a date before default, that rate of exchange applies only to payments made within a reasonable time after default, not exceeding thirty days. Thereafter, conversion is made at the bank-offered spot rate on the conversion date.

C. A monetary claim is neither usurious nor unconscionable because the agreement on which it is based provides that the amount of the debtor's obligation to be paid in the debtor's money, when received by the creditor, must equal a specified amount of the foreign money of the country of the creditor. If, because of unexcused delay in payment of a judgment or award, the amount received by the creditor does not equal the amount of the foreign money specified in the agreement, the court or arbitrator shall amend the judgment or award accordingly.

History: Laws 1991, ch. 181, 6.



Section 39-4C-7 - Asserting and defending foreign-money claim.

39-4C-7. Asserting and defending foreign-money claim.

A. A person may assert a claim in a specified foreign money. If a foreign-money claim is not asserted, the claimant makes the claim in United States dollars.

B. An opposing party may allege and prove that a claim, in whole or in part, is in a different money than that asserted by the claimant.

C. A person may assert a defense, set-off, recoupment or counterclaim in any money without regard to the money of other claims.

D. The determination of the proper money of the claim is a question of law.

History: Laws 1991, ch. 181, 7.



Section 39-4C-8 - Judgments and awards on foreign-money claims; times of money conversion; form of judgment.

39-4C-8. Judgments and awards on foreign-money claims; times of money conversion; form of judgment.

A. Except as provided in Subsection C of this section, a judgment or award on a foreign-money claim must be stated in an amount of the money of the claim.

B. A judgment or award on a foreign-money claim is payable in that foreign money or, at the option of the debtor, in the amount of United States dollars that will purchase that foreign money on the conversion date at a bank-offered spot rate.

C. Assessed costs must be entered in United States dollars.

D. Each payment in United States dollars must be accepted and credited on a judgment or award on a foreign-money claim in the amount of the foreign money that could be purchased by the dollars at a bank-offered spot rate of exchange at or near the close of business on the conversion date for that payment.

E. A judgment or award made in an action or distribution proceeding on both a defense, set-off, recoupment or counterclaim, and the adverse party's claim, must be netted by converting the money of the smaller into the money of the larger, and by subtracting the smaller from the larger, and specify the rates of exchange used.

F. A judgment substantially in the following form complies with Subsection A of this section: "It is the judgment of this court that Defendant ______(insert name)______ pay to Plaintiff ______(insert name)______ the sum of ______(insert amount in the foreign money)______ plus interest on that sum at the rate of ______(insert rate - see Section 10 of the Uniform Foreign-Money Claims Act)______ percent a year or, at the option of the judgment debtor, the number of United States dollars that will purchase the ______(insert name of foreign money)______ with interest due, at a bank-offered spot rate at or near the close of business on the banking day next before the day of payment, together with assessed costs of ______(insert amount)______ United States dollars.".

G. If a contract claim is of the type covered by Subsection A or B of Section 6 of the Uniform Foreign-Money Claims Act, the judgment or award must be entered for the amount of money stated to measure the obligation to be paid in the money specified for payment or, at the option of the debtor, the number of United States dollars that will purchase the computed amount of the money of payment on the conversion date at a bank-offered spot rate.

H. A judgment shall be filed, docketed and indexed in foreign money in the same manner, and has the same effect as a lien, as other judgments. It may be discharged by payment.

History: Laws 1991, ch. 181, 8.



Section 39-4C-9 - Conversions of foreign money in distribution proceeding.

39-4C-9. Conversions of foreign money in distribution proceeding.

The rate of exchange prevailing at or near the close of business on the day the distribution proceeding is initiated governs all exchanges of foreign money in a distribution proceeding. A foreign-money claimant in a distribution proceeding shall assert its claim in the named foreign money and show the amount of United States dollars resulting from a conversion as of the date the proceeding was initiated.

History: Laws 1991, ch. 181, 9.



Section 39-4C-10 - Pre-judgment and judgment interest.

39-4C-10. Pre-judgment and judgment interest.

A. With respect to a foreign-money claim, recovery of pre-judgment or pre-award interest and the rate of interest to be applied in the action or distribution proceeding, except as provided in Subsection B of this section, are matters of the substantive law governing the right to recovery under the conflict-of-laws rules of this state.

B. The court or arbitrator shall increase or decrease the amount of pre-judgment or pre-award interest otherwise payable in a judgment or award in foreign money to the extent required by the law of this state governing a failure to make or accept an offer of settlement or offer of judgment, or conduct by a party or its attorney causing undue delay or expense.

C. A judgment or award on a foreign-money claim bears interest at the rate applicable to judgments of this state.

History: Laws 1991, ch. 181, 10.



Section 39-4C-11 - Enforcement of foreign judgments.

39-4C-11. Enforcement of foreign judgments.

A. If an action is brought to enforce a judgment of another jurisdiction expressed in a foreign money and the judgment is recognized in this state as enforceable, the enforcing judgment must be entered as provided in Section 8 [39-4C-8 NMSA 1978] of the Uniform Foreign-Money Claims Act, whether or not the foreign judgment confers an option to pay in an equivalent amount of United States dollars.

B. A foreign judgment may be filed and docketed in accordance with any rule or statute of this state providing a procedure for its recognition and enforcement.

C. A satisfaction or partial payment made upon the foreign judgment, on proof thereof, must be credited against the amount of foreign money specified in the judgment, notwithstanding the entry of judgment in this state.

D. A judgment entered on a foreign-money claim only in United States dollars in another state must be enforced in this state in United States dollars only.

History: Laws 1991, ch. 181, 11.



Section 39-4C-12 - Determining United States dollar value of foreign-money claims for limited purposes.

39-4C-12. Determining United States dollar value of foreign-money claims for limited purposes.

A. Computations under this section are for the limited purposes of the section and do not affect computation of the United States dollar equivalent of the money of the judgment for the purpose of payment.

B. For the limited purpose of facilitating the enforcement of provisional remedies in an action, the value in United States dollars of assets to be seized or restrained pursuant to a writ of attachment, garnishment, execution or other legal process, the amount of United States dollars at issue for assessing costs, or the amount of United States dollars involved for a surety bond or other court-required undertaking, must be ascertained as provided in Subsections C and D of this section.

C. A party seeking process, costs, bond or other undertaking under Subsection B of this section shall compute in United States dollars the amount of the foreign-money claimed from a bank-offered spot rate prevailing at or near the close of business on the banking day next preceding the filing of a request or application for the issuance of process or for the determination of costs, or an application for a bond or other court-required undertaking.

D. A party seeking the process, costs, bond or other undertaking under Subsection B of this section shall file with each request or application an affidavit or certificate executed in good faith by its counsel or a bank officer, stating the market quotation used and how it was obtained, and setting forth the calculation. Affected court officials incur no liability, after a filing of the affidavit or certificate, for acting as if the judgment were in the amount of United States dollars stated in the affidavit or certificate.

History: Laws 1991, ch. 181, 12.



Section 39-4C-13 - Effect of currency revalorization.

39-4C-13. Effect of currency revalorization.

A. If, after an obligation is expressed or a loss is incurred in a foreign money, the country issuing or adopting that money substitutes a new money in place of that money, the obligation or the loss is treated as if expressed or incurred in the new money at the rate of conversion the issuing country establishes for the payment of like obligations or losses denominated in the former money.

B. If substitution under Subsection A of this section occurs after a judgment or award is entered on a foreign-money claim, the court or arbitrator shall amend the judgment or award by a like conversion of the former money.

History: Laws 1991, ch. 181, 13.



Section 39-4C-14 - Supplementary general principles of law.

39-4C-14. Supplementary general principles of law.

Unless displaced by particular provisions of the Uniform Foreign-Money Claims Act [39-4C-1 NMSA 1978], the principles of law and equity, including the law merchant, and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy or other validating or invalidating causes supplement its provisions.

History: Laws 1991, ch. 181, 14.



Section 39-4C-15 - Uniformity of application and construction.

39-4C-15. Uniformity of application and construction.

The Uniform Foreign-Money Claims Act [39-4C-1 NMSA 1978] shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of that act among states enacting it.

History: Laws 1991, ch. 181, 15.



Section 39-4C-16 - Severability clause.

39-4C-16. Severability clause.

If any provision of the Uniform Foreign-Money Claims Act [39-4C-1 NMSA 1978] or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of that act which can be given effect without the invalid provision or application, and to this end the provisions of that act are severable.

History: Laws 1991, ch. 181, 16.






Article 4D - Uniform Foreign-Country Money Judgments Recognition Act

Section 39-4D-1 - Short title.

39-4D-1. Short title.

This act may be cited as the "Uniform Foreign-Country Money Judgments Recognition Act".

History: Laws 2009, ch. 142, 1.



Section 39-4D-2 - Definitions.

39-4D-2. Definitions.

As used in the Uniform Foreign-Country Money Judgments Recognition Act:

A. "foreign country" means a government other than:

(1) the United States;

(2) a state, district, commonwealth, territory or insular possession of the United States; or

(3) any other government with regard to which the decision in this state as to whether to recognize the judgments of that government's court is initially subject to determination under the full faith and credit clause of the United States constitution;

B. "foreign-country judgment" means a judgment of a court of a foreign country; and

C. "foreign court" means a court of a foreign country.

History: Laws 2009, ch. 142, 2.



Section 39-4D-3 - Application.

39-4D-3. Application.

A. Except as otherwise provided in Subsection B of this section, the Uniform Foreign-Country Money Judgments Recognition Act applies to a foreign-country judgment to the extent that the foreign-country judgment:

(1) grants or denies recovery of a sum of money; and

(2) under the law of the foreign country where rendered, is final, conclusive and enforceable.

B. The Uniform Foreign-Country Money Judgments Recognition Act does not apply to a foreign-country judgment, even if the foreign-country judgment grants or denies recovery of a sum of money, to the extent that the foreign-country judgment is:

(1) a judgment for taxes;

(2) a fine or other penalty; or

(3) a judgment for divorce, support or maintenance, or other judgment rendered in connection with domestic relations.

C. The party seeking recognition of a foreign-country judgment has the burden of establishing that the Uniform Foreign-Country Money Judgments Recognition Act applies to the foreign-country judgment.

History: Laws 2009, ch. 142, 3.



Section 39-4D-4 - Standards for recognition of foreign-country judgment.

39-4D-4. Standards for recognition of foreign-country judgment.

A. Except as otherwise provided in Subsections B and C of this section, a court of this state shall recognize a foreign-country judgment to which the Uniform Foreign-Country Money Judgments Recognition Act applies.

B. A court of this state shall not recognize a foreign-country judgment if:

(1) the foreign-country judgment was rendered under a judicial system that does not provide impartial tribunals or procedures compatible with the requirements of due process of law;

(2) the foreign court did not have personal jurisdiction over the defendant; or

(3) the foreign court did not have jurisdiction over the subject matter.

C. A court of this state need not recognize a foreign-country judgment if:

(1) the defendant in the proceeding in the foreign court did not receive notice of the proceeding in sufficient time to enable the defendant to defend;

(2) the foreign-country judgment was obtained by fraud that deprived the losing party of an adequate opportunity to present its case;

(3) the foreign-country judgment or the cause of action on which the foreign-country judgment is based is repugnant to the public policy of this state or of the United States;

(4) the foreign-country judgment conflicts with another final and conclusive judgment;

(5) the proceeding in the foreign court was contrary to an agreement between the parties under which the dispute in question was to be determined otherwise than by proceedings in that foreign court;

(6) in the case of jurisdiction based only on personal service, the foreign court was a seriously inconvenient forum for the trial of the action;

(7) the foreign-country judgment was rendered in circumstances that raise substantial doubt about the integrity of the rendering court with respect to the foreign-country judgment; or

(8) the specific proceeding in the foreign court leading to the foreign-country judgment was not compatible with the requirements of due process of law.

D. The party resisting recognition of the foreign-country judgment has the burden of establishing that one of the grounds for nonrecognition stated in Subsection B or C of this section exists.

History: Laws 2009, ch. 142, 4.



Section 39-4D-5 - Personal jurisdiction.

39-4D-5. Personal jurisdiction.

A. A foreign-country judgment shall not be refused recognition for lack of personal jurisdiction if:

(1) the defendant was served with process personally in the foreign country;

(2) the defendant voluntarily appeared in the proceeding, other than for the purpose of protecting property seized or threatened with seizure in the proceeding or of contesting the jurisdiction of the court over the defendant;

(3) the defendant, before the commencement of the proceeding, had agreed to submit to the jurisdiction of the foreign court with respect to the subject matter involved;

(4) the defendant was domiciled in the foreign country when the proceeding was instituted or was a corporation or other form of business organization that had its principal place of business in, or was organized under the laws of, the foreign country;

(5) the defendant had a business office in the foreign country and the proceeding in the foreign court involved a cause of action arising out of business done by the defendant through that office in the foreign country; or

(6) the defendant operated a motor vehicle or airplane in the foreign country and the proceeding involved a cause of action arising out of that operation.

B. The list of bases for personal jurisdiction in Subsection A of this section is not exclusive, and the courts of this state may recognize bases of personal jurisdiction other than those listed in Subsection A of this section as sufficient to support a foreign-country judgment.

History: Laws 2009, ch. 142, 5.



Section 39-4D-6 - Procedure for recognition of foreign-country judgment.

39-4D-6. Procedure for recognition of foreign-country judgment.

A. If recognition of a foreign-country judgment is sought as an original matter, the issue of recognition shall be raised by filing an action seeking recognition of the foreign-country judgment.

B. If recognition of a foreign-country judgment is sought in a pending action, the issue of recognition may be raised by counterclaim, cross-claim or affirmative defense.

History: Laws 2009, ch. 142, 6.



Section 39-4D-7 - Effect of recognition of foreign-country judgment.

39-4D-7. Effect of recognition of foreign-country judgment.

If the court in a proceeding pursuant to Section 6 [39-4D-6 NMSA 1978] of the Uniform Foreign-Country Money Judgments Recognition Act finds that the foreign-country judgment is entitled to recognition under that act, then, to the extent that the foreign-country judgment grants or denies recovery of a sum of money, the foreign-country judgment is:

A. conclusive between the parties to the same extent as the judgment of a sister state entitled to full faith and credit in this state would be conclusive; and

B. enforceable in the same manner and to the same extent as a judgment rendered in this state.

History: Laws 2009, ch. 142, 7.



Section 39-4D-8 - Stay of proceedings pending appeal of foreign-country judgment.

39-4D-8. Stay of proceedings pending appeal of foreign-country judgment.

If a party establishes that an appeal from a foreign-country judgment is pending or will be taken, the court may stay any proceedings with regard to the foreign-country judgment until the appeal is concluded, the time for appeal expires or the party appealing has had sufficient time to prosecute the appeal and has failed to do so.

History: Laws 2009, ch. 142, 8.



Section 39-4D-9 - Statute of limitations.

39-4D-9. Statute of limitations.

An action to recognize a foreign-country judgment shall be commenced within the earlier of the time during which the foreign-country judgment is effective in the foreign country or fifteen years from the date that the foreign-country judgment became effective in the foreign country.

History: Laws 2009, ch. 142, 9.



Section 39-4D-10 - Saving clause.

39-4D-10. Saving clause.

The Uniform Foreign-Country Money Judgments Recognition Act does not prevent the recognition under principles of comity or otherwise of a foreign-country judgment not within the scope of that act.

History: Laws 2009, ch. 142, 10.



Section 39-4D-11 - Uniformity of interpretation.

39-4D-11. Uniformity of interpretation.

In applying and construing the Uniform Foreign-Country Money Judgments Recognition Act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

History: Laws 2009, ch. 142, 11.






Article 5 - Sales Under Execution and Foreclosure

Section 39-5-1 - Time and notice of judicial sales.

39-5-1. [Time and notice of judicial sales.]

That no lands, tenements, goods or chattels shall be sold by virtue of any execution or other process, including chattel or real estate mortgages, unless such sale be at public vendue, between the hours of nine in the morning and the setting of the sun of the same day, nor unless the time and place of holding such sale and full description of property to be sold shall have previously been published for four weeks preceding said sale in English or Spanish, as the officer conducting said sale in his judgment may deem will give the most extensive notice in the county in which said property is situate, or, if there be no newspaper printed in said county, then in the newspaper chosen as the official paper for said county, and also by posting six such notices printed or written or partly printed or written in six of the most public places in said county.

History: Laws 1895, ch. 37, 1; C.L. 1897, 3113; Code 1915, 2195; C.S. 1929, 46-106; 1941 Comp., 21-201; 1953 Comp., 24-2-1.



Section 39-5-1.1 - Judicial sales of perishable property; court order; petition; hearing.

39-5-1.1. Judicial sales of perishable property; court order; petition; hearing.

In all cases of the sale of perishable goods by virtue of any execution or other process pursuant to the provisions of Section 39-5-1 NMSA 1978 or by virtue of the foreclosure of a landlord's lien pursuant to the provisions of Section 48-3-14 NMSA 1978, when the property being sold is of a perishable nature and liable to be lost or diminished in value before the time for the notice required for such sale has elapsed, the judgment creditor or the lienholder may petition the judge of the district court having jurisdiction, setting forth the kind, nature and condition of the property being sold, its approximate value and the possibility of damage to its value. If the judge finds the petition sufficient in form and conditions, he may hear testimony of witnesses as to the property and if he believes that the interests of both the owner of the goods and the lienholder or judgment creditor will be protected by the sale, he may order such sale to be made, may order the posting of appropriate security and may direct the manner of such sale.

History: Laws 1981, ch. 13, 1.



Section 39-5-1.2 - "Real estate" and "real property" defined.

39-5-1.2. ["Real estate" and "real property" defined.]

As used in Chapter 39, Article 5 NMSA 1978 "real estate" or "real property" includes leaseholds. As used in this section, "leasehold" means an estate in real estate or real property held under a lease.

History: 1978 Comp., 39-5-1.2, enacted by Laws 1991, ch. 234, 2.



Section 39-5-2 - Unlawful sales; liability of officer.

39-5-2. [Unlawful sales; liability of officer.]

If any sheriff or other person shall sell any lands, tenements, goods or chattels by virtue of any process otherwise than in the manner aforesaid or without such previous notice, the sheriff or other person so offending shall for every offense, forfeit and pay the sum of fifty dollars [($50.00)] with costs of suit in any district court in this territory [state], to be recovered by the person whose lands are sold.

History: Laws 1895, ch. 37, 2; C.L. 1897, 3114; Code 1915, 2196; C.S. 1929, 46-107; 1941 Comp., 21-202; 1953 Comp., 24-2-2.



Section 39-5-3 - Contents of sale notices.

39-5-3. [Contents of sale notices.]

All notices of sale by sheriffs under execution, order or decree of any district court in this state shall contain as briefly as possible the style or title of the cause in which said judgment, order or decree was obtained, the nature of the action, the date of the rendition of said judgment, or the making of said order or decree, the amount thereof, with interest to date of sale, and the description of the property to be sold, sufficient for the complete identification thereof, together with a statement of the date, hour and conditions of said sale.

History: Laws 1887, ch. 36, 4; C.L. 1897, 3115; Code 1915, 2198; C.S. 1929, 46-109; 1941 Comp., 21-203; 1953 Comp., 24-2-3.



Section 39-5-4 - Notice of sale for personal property not exceeding three hundred dollars.

39-5-4. [Notice of sale for personal property not exceeding three hundred dollars.]

That hereafter when personal property shall be sold under execution issued out of any justice court [magistrate court], or from the district court, when the property seized under execution does not exceed three hundred dollars, ($300.00), notice of such sale may be given by posting written or printed notices of such sale at least ten days prior to the date of sale in at least five public places in the county, one of which places shall be at the courthouse in said county, and one at the place where said sale is to be held.

History: Laws 1931, ch. 8, 1; 1935, ch. 68, 1; 1941 Comp., 21-204; 1953 Comp., 24-2-4.



Section 39-5-5 - Limit on sale price of real estate.

39-5-5. [Limit on sale price of real estate.]

No real property shall be sold on any execution issued out of any court in any case at law for less than two-thirds of the appraised cash value thereof, exclusive of liens and encumbrances.

History: Laws 1856-1857, p. 66; C.L. 1865, ch. 34, 21; Laws 1884, ch. 11, 1; C.L. 1884, 2171; C.L. 1897, 3119; Code 1915, 2202; C.S. 1929, 46-113; 1941 Comp., 21-205; 1953 Comp., 24-2-5.



Section 39-5-6 - Sheriff to ascertain value.

39-5-6. [Sheriff to ascertain value.]

The sheriff, between the days of levying the execution and the sale of the property, shall proceed to ascertain the cash value of such property as follows:

History: Laws 1856-1857, p. 66; C.L. 1865, ch. 34, 22; C.L. 1884, 2172; C.L. 1897, 3120; Code 1915, 2203; C.S. 1929, 46-114; 1941 Comp., 21-206; 1953 Comp., 24-2-6.



Section 39-5-7 - Selection of appraisers; appraisal.

39-5-7. [Selection of appraisers; appraisal.]

For that purpose two disinterested householders of the neighborhood where the levy is made shall be selected as appraisers, one of whom shall be selected by each of the parties or their agents, or in the absence of either party or his agent, or upon the refusal of either party, after three days' notice by the sheriff to make the selection, the sheriff shall proceed to select the appraisers, who shall proceed to appraise the property according to its cash value at the time, deducting liens and encumbrances; and in case of their disagreement as to the value thereof, they shall select a like disinterested appraiser, and with his assistance shall complete the valuation, and the appraisement of any two of them shall be deemed the cash value.

History: Laws 1856-1857, p. 66; C.L. 1865, ch. 34, 23; C.L. 1884, 2173; C.L. 1897, 3121; Code 1915, 2204; C.S. 1929, 46-115; 1941 Comp., 21-207; 1953 Comp., 24-2-7.



Section 39-5-8 - Appraiser failing to act.

39-5-8. [Appraiser failing to act.]

In case any appraiser shall fail to act or to complete such valuation, another shall be chosen in his stead as above provided.

History: Laws 1856-1857, p. 66; C.L. 1865, ch. 34, 24; C.L. 1884, 2174; C.L. 1897, 3122; Code 1915, 2205; C.S. 1929, 46-116; 1941 Comp., 21-208; 1953 Comp., 24-2-8.



Section 39-5-9 - Schedule of property.

39-5-9. [Schedule of property.]

The sheriff shall furnish the appraisers with a schedule of the property levied on with the encumbrances made known to him, and they shall proceed to fix, and set down opposite to each tract, lot or parcel of real estate, the cash value, deducting liens and encumbrances, which schedule shall be returned to the sheriff.

History: Laws 1856-1857, p. 68; C.L. 1865, ch. 34, 26; C.L. 1884, 2175; C.L. 1897, 3123; Code 1915, 2206; C.S. 1929, 46-117; 1941 Comp., 21-209; 1953 Comp., 24-2-9.



Section 39-5-10 - No duty to ascertain amount of liens.

39-5-10. [No duty to ascertain amount of liens.]

It shall not be the duty of the sheriff or appraisers to ascertain the amount of liens or encumbrances, but either party may furnish the sheriff with a list thereof, with the amount and nature of each.

History: Laws 1856-1857, p. 66; C.L. 1865, ch. 34, 25; C.L. 1884, 2176; C.L. 1897, 3124; Code 1915, 2207; C.S. 1929, 46-118; 1941 Comp., 21-210; 1953 Comp., 24-2-10.



Section 39-5-11 - Oath of appraisers.

39-5-11. [Oath of appraisers.]

The appraisers shall take and subscribe an oath annexed to such appraisements, to the effect that the property mentioned in the schedule is, to the best of their judgment, worth the sums specified therein, that the same is the fair cash value thereof at the time, exclusive of liens and encumbrances; which oath the sheriff is authorized to administer and attest when taken and subscribed by the appraisers.

History: Laws 1856-1857, p. 68; C.L. 1865, ch. 34, 27; C.L. 1884, 2177; C.L. 1897, 3125; Code 1915, 2208; C.S. 1929, 46-119; 1941 Comp., 21-211; 1953 Comp., 24-2-11.



Section 39-5-12 - Unsold property; return.

39-5-12. [Unsold property; return.]

When any property levied on remains unsold, it shall be the duty of the sheriff, when he returns the execution, to return the appraisement therewith, stating in his return the failure to sell, and the cause of the failure.

History: Laws 1856-1857, p. 68; C.L. 1865, ch. 34, 29; C.L. 1884, 2179; C.L. 1897, 3127; Code 1915, 2210; C.S. 1929, 46-121; 1941 Comp., 21-212; 1953 Comp., 24-2-12.



Section 39-5-13 - Lien continues; alias writ.

39-5-13. [Lien continues; alias writ.]

The lien of the levy upon the property shall continue until the debt is paid, and the clerk, unless otherwise directed by the plaintiff, shall forthwith issue another execution, reciting the return of the former execution, the levy and failure to sell, and directing the sheriff to satisfy the judgment out of the property unsold, if the same is sufficient, if not, then out of any other property of the debtor, subject to execution.

History: Laws 1856-1857, p. 68; C.L. 1865, ch. 34, 30; C.L. 1884, 2180; C.L. 1897, 3128; Code 1915, 2211; C.S. 1929, 46-122; 1941 Comp., 21-213; 1953 Comp., 24-2-13.



Section 39-5-14 - Reoffer of unsold property; costs; revaluation.

39-5-14. [Reoffer of unsold property; costs; revaluation.]

Whenever any property levied upon remains unsold for want of buyers, the plaintiff may cause the same to be reoffered at any time before the return day of the execution, at his cost, as often as he may direct, but in case of the sale of the property, the costs of such offer and sale shall be taxed against the defendant; each party may have one revaluation of the property, at his costs, after the first offer to sell.

History: Laws 1856-1857, p. 68; C.L. 1865, ch. 34, 31; C.L. 1884, 2181; C.L. 1897, 3129; Code 1915, 2212; C.S. 1929, 46-123; 1941 Comp., 21-214; 1953 Comp., 24-2-14.



Section 39-5-15 - Foreclosure; lien claimed by deceased; making unknown heirs and devisees parties defendant.

39-5-15. [Foreclosure; lien claimed by deceased; making unknown heirs and devisees parties defendant.]

In all actions brought for the foreclosure of any real estate mortgage or deed of trust where the plaintiff alleges in his complaint that any person who is now deceased, during his lifetime, claimed a lien upon the real estate described in said mortgage or trust deed and further alleges either that there has been no administration of such decedent's estate, or that the plaintiff is unable to ascertain the names, residences and whereabouts of the heirs, devisees or legatees of such deceased person he may make such unknown heirs, legatees and devisees of any such deceased person parties defendant to said cause under the name, style and designation of "unknown heirs, devisees, or legatees, of (here insert name of deceased person), deceased"; and service of process on and notice of said suit against such defendants shall be made as provided by law and the rules of court.

History: Laws 1937, ch. 134, 1; 1941 Comp., 21-216; 1953 Comp., 24-2-16.



Section 39-5-16 - Foreclosure after March 15; growing crops.

39-5-16. Foreclosure after March 15; growing crops.

In cases of mortgage foreclosures of property on which there is a growing crop and when the proceeding has been commenced after March 15 of any year, the mortgagor shall not be dispossessed by any means whatsoever until the crop has been fully harvested, and the mortgagor shall be entitled to retain the crops; provided, however, that the mortgage instrument may provide otherwise.

History: Laws 1934 (S.S.), ch. 26, 1; 1941 Comp., 21-217; 1953 Comp., 24-2-17; 1991, ch. 229, 1.



Section 39-5-17 - Time for sale under judgment or decree of foreclosure; avoidance of sale.

39-5-17. Time for sale under judgment or decree of foreclosure; avoidance of sale.

No real property shall be sold under any judgment or decree of court foreclosing any mechanic's or materialman's lien, mortgage, mortgage deed, trust deed or any other written instrument which may operate as a mortgage, until thirty days after the date of entry thereof, within which time the then owner of the real estate, his heirs, personal representatives, assigns or any junior lienholder may pay off the judgment or decree and avoid the sale by depositing in the office of the clerk of the district court in which the judgment, decree or order was entered the amount necessary to make payment thereof, including accrued interest and costs of suit.

History: Laws 1931, ch. 149, 1; 1941 Comp., 21-218; 1953 Comp., 24-2-18; Laws 1971, ch. 88, 1.



Section 39-5-18 - Redemption of real property sold under judgment or decree of foreclosure; notice and hearing; redemption amount; priority of redemption rights.

39-5-18. Redemption of real property sold under judgment or decree of foreclosure; notice and hearing; redemption amount; priority of redemption rights.

A. After sale of real estate pursuant to the order, judgment or decree of foreclosure in the district court, the real estate may be redeemed by the former defendant owner of the real estate or by any junior mortgagee or other junior lienholder whose rights were judicially determined in the foreclosure proceeding:

(1) by paying to the purchaser, at any time within nine months from the date of sale, the amount paid at the sale, with interest from the date of sale at the rate of ten percent a year, together with all taxes, interest and penalties thereon, and all payments made to satisfy in whole or in part any prior lien or mortgage not foreclosed, paid by the purchaser after the date of sale, with interest on the taxes, interest, penalties and payments made on liens or mortgages at the rate of ten percent a year from the date of payment; or

(2) by filing a petition for redemption in the pending foreclosure case in the district court in which the order, judgment or decree of foreclosure was entered and by making a deposit of the amount set forth in Paragraph (1) of this subsection in cash in the office of the clerk of that district court, at any time within nine months from the date of sale. Copies of the petition for redemption shall be served upon the purchaser of the real estate at the judicial foreclosure sale and upon all parties who appeared in the judicial foreclosure case; and

(3) the former defendant owner shall have the first priority to redeem the real estate. If the former defendant owner does not redeem the real estate as provided in this subsection, each junior mortgagee or junior lienholder shall have a right to redeem the real estate. The order of priority of such redemption rights shall be the same priority as the underlying mortgages or liens, as set forth in the court order, judgment or decree of foreclosure or as otherwise determined by the court. All redemptions must be made within the time periods set forth in Paragraphs (1) and (2) of this subsection.

B. The purchaser of real estate at a foreclosure sale, upon being served with the petition for redemption of the property, shall answer the petition within thirty days after service of the petition.

C. The hearing shall be governed by the rules of civil procedure and shall be set upon the earlier of the filing of a redemption by the former defendant owner or the expiration of the period for filing a redemption. At the hearing, the judge shall determine the amount of money necessary for the redemption, which shall include the money paid at the sale and all taxes, interest, penalties and payments made in satisfaction of liens, mortgages and encumbrances. If more than one redemption is filed, the court shall also determine which redemption has priority pursuant to Subsection A of this section and which party is therefore entitled to redeem the property. At the conclusion of the hearing, the district court may order the clerk of the court to issue the certificate of redemption upon such terms and conditions as it deems just.

D. As used in this section, the terms "owner", "junior mortgagee", "junior lienholder" and "purchaser" include their respective personal representatives, heirs, successors and assigns.

E. For the purpose of this section, "date of sale" means the date the district court order confirming the special master's report is filed in the office of the clerk of the court.

F. The nine-month redemption period provided in this section is subject to modification pursuant to the provisions of Section 39-5-19 NMSA 1978.

G. A trustee's sale pursuant to a power of sale in a deed of trust as provided in the Deed of Trust Act is not a sale of real estate pursuant to a judgment or decree of a court. A redemption after a trustee's sale is governed by the Deed of Trust Act.

History: Laws 1931, ch. 149, 2; 1941 Comp., 21-219; 1953 Comp., 24-2-19; Laws 1957, ch. 109, 1; 1977, ch. 85, 1; 1987, ch. 61, 24; 2007, ch. 156, 1.



Section 39-5-19 - Application; shorter redemption period.

39-5-19. Application; shorter redemption period.

This section and Section 39-5-18 NMSA 1978 do not apply to any foreclosure sale made before the effective date of this section. The parties to any such instrument may, by its terms, shorten the redemption period to not less than one month, but the district court may in such cases, upon a sufficient showing before judgment that redemption will be effected, increase the period of redemption to not to exceed nine months notwithstanding the terms of such instrument.

History: 1953 Comp., 24-2-19.1, enacted by Laws 1957, ch. 109, 2; 1965, ch. 224, 1.



Section 39-5-21 - Redemption of real property sold on execution.

39-5-21. [Redemption of real property sold on execution.]

When any real estate shall be sold under a writ of execution issued out of the district court upon any money judgment against a defendant or defendants, the defendants or any one defendant, where there shall be more than one defendant, the heirs, personal representatives or assigns of said defendant or defendants may redeem the property within nine months after the sale thereof, by paying to the purchaser, his personal representatives or assigns, the amount paid with interest thereon at the rate of ten per centum per annum from the date of sale, together with any and all taxes, penalties and interest thereon paid by the purchaser, together with ten per centum interest per annum upon the amount so paid for taxes, interest and penalties from the date of payment, or by making deposit of like amount in cash in the office of the clerk of the district court out of which such writ of execution was issued, at any time within nine months from the date of sale.

History: Laws 1931, ch. 149, 4; 1941 Comp., 21-221; 1953 Comp., 24-2-21.



Section 39-5-22 - Rights of purchaser upon redemption; growing crops; rents and profits; waste.

39-5-22. [Rights of purchaser upon redemption; growing crops; rents and profits; waste.]

Whenever any property shall be redeemed under the terms or provisions of any section of this act [39-5-17 to 39-5-23 NMSA 1978], the purchaser, his personal representatives or assigns shall have the growing crops upon such lands and shall not be responsible for rents and profits, but shall account only for waste.

History: Laws 1931, ch. 149, 5; 1941 Comp., 21-222; 1953 Comp., 24-2-22.



Section 39-5-23 - Duty to record redemption.

39-5-23. Duty to record redemption.

A. In all cases of redemption of lands from sale pursuant to the provisions of Sections 39-5-17 through 39-5-23 NMSA 1978:

(1) if the redemption is by payment to the purchaser, it is the duty of the purchaser within forty-five days of receiving payment to create an acknowledged instrument in writing evidencing the redemption; or

(2) if the redemption is by making deposit in the office of the clerk of the district court upon approval of the redemption by the district judge, it is the duty of the clerk of the court to create under the seal of the court an instrument evidencing the redemption.

B. It is the duty of the party redeeming to record the instrument evidencing the redemption in the office of the county clerk in the same manner as other instruments of writing affecting title to real estate.

History: Laws 1931, ch. 149, 6; 1941 Comp., 21-223; 1953 Comp., 24-2-23; 2013, ch. 214, 12.






Article 6 - Levy and Sale of Livestock

Section 39-6-1 - Levy on range cattle; gathering; filing, noting, indexing, copy of writ.

39-6-1. [Levy on range cattle; gathering; filing, noting, indexing, copy of writ.]

Whenever it shall be necessary to levy any writ of attachment, replevin or execution under the laws of this state upon any livestock or herd of cattle that are ranging at large with other livestock or cattle over any range country, and when it would be impossible or impracticable to round up, gather or take possession of the same under such process without, at the same time, rounding up and cutting out the livestock belonging to other owners, then and in such case, the sheriff or other officer holding such writ, shall only take possession of such stock as he may be able to get without interfering with the livestock of other owners, and as to the balance, it shall be sufficient, in order to subject them to the lien of said writ, that the officer shall file with the county clerk of the county in which the brand of such livestock is recorded, a certified copy of said writ, and immediately upon the filing thereof the county clerk shall note the same in the reception book of his office, and shall also note the same in red ink on the margin of the page of the book where such brand is recorded, and shall properly index the process in the general and other proper indices of his office: provided, that if said livestock range is in more than one county, then the officer may file a like certified copy of the writ and brand in any such county, and the same shall have like binding effect as a lien upon such livestock.

History: Laws 1889, ch. 54, 1; C.L. 1897, 3132; Code 1915, 4533; C.S. 1929, 106-104; 1941 Comp., 21-401; 1953 Comp., 24-4-1.



Section 39-6-2 - Effect of filing, noting, indexing, copy of writ.

39-6-2. [Effect of filing, noting, indexing, copy of writ.]

Such process, when so filed, noted and indexed, shall have all the binding force as a lien upon said livestock, as if the same had been levied against said livestock upon the range and the officer had taken possession of the same. Upon the next roundup after such levy, and at all times after such levy until such writ is satisfied, all persons coming into possession of any such livestock shall treat said officer as the owner thereof.

History: Laws 1889, ch. 54, 2; C.L. 1897, 3133; Code 1915, 4534; C.S. 1929, 106-105; 1941 Comp., 21-402; 1953 Comp., 24-4-2.



Section 39-6-3 - Disposing of or killing livestock levied upon; larceny; penalty.

39-6-3. [Disposing of or killing livestock levied upon; larceny; penalty.]

After the filing, noting and indexing of such process in the office of the county clerk, as aforesaid, if any person or persons, including the defendant or defendants in such process, shall sell, drive away, dispose of or kill or butcher any of said livestock so levied upon, or shall attempt to sell, drive away, dispose of or kill, or butcher, any of said livestock, or shall gather or round up any of said stock with intent in any way to defeat the levy of said writ, he or they, shall be deemed guilty of grand larceny, and on conviction thereof, shall be subject to a fine of not less than two hundred dollars [($200)], nor more than one thousand dollars [($1,000)], or to imprisonment for not less than one year, nor more than two years, in the discretion of the jury trying the case.

History: Laws 1889, ch. 54, 3; C.L. 1897, 3134; Code 1915, 4535; C.S. 1929, 106-106; 1941 Comp., 21-403; 1953 Comp., 24-4-3.



Section 39-6-4 - Sale of stock levied upon; recording satisfaction of writ.

39-6-4. [Sale of stock levied upon; recording satisfaction of writ.]

Any livestock taken under any process, as provided in the foregoing section [sections] [39-6-1 to 39-6-3 NMSA 1978], shall be disposed of by the sheriff, or officer, as provided by law: provided, that in the case of a levy of a writ of execution, under the three preceding sections [39-6-1 to 39-6-3 NMSA 1978], the officer shall forthwith proceed to sell any livestock so levied upon, as now provided by law, in lots, from time to time as he may come into possession of the same, until the writ is satisfied. And upon such writ being satisfied he shall at once enter satisfaction thereof, in all cases, upon the margin of the record aforesaid, where such brand is recorded, and shall endorse such satisfaction upon all process filed as aforesaid.

History: Laws 1889, ch. 54, 4; C.L. 1897, 3135; Code 1915, 4536; C.S. 1929, 106-107; 1941 Comp., 21-404; 1953 Comp., 24-4-4.






Article 7 - Uniform Certification of Questions of Law

Section 39-7-1 - Short title.

39-7-1. Short title.

This act [39-7-1 to 39-7-13 NMSA 1978] may be cited as the "Uniform Certification of Questions of Law Act".

History: Laws 1997, ch. 8, 1.



Section 39-7-2 - Definitions.

39-7-2. Definitions.

As used in the Uniform Certification of Questions of Law Act [39-7-1 NMSA 1978]:

A. "state" means a state of the United States, the District of Columbia, the commonwealth of Puerto Rico or any territory or insular possession subject to the jurisdiction of the United States; and

B. "tribe" means a tribe, band or village of Native Americans that is recognized by federal law or formally acknowledged by a state.

History: Laws 1997, ch. 8, 2.



Section 39-7-3 - Power to certify.

39-7-3. Power to certify.

The supreme court or the court of appeals of this state, on the motion of a party to pending litigation or its own motion, may certify a question of law to the highest court of another state, a tribe, Canada, a Canadian province or territory, Mexico or a Mexican state if:

A. the pending litigation involves a question to be decided under the law of the other jurisdiction;

B. the answer to the question may be determinative of an issue in the pending litigation; and

C. the question is one for which an answer is not provided by a controlling appellate decision, constitutional provision or statute of the other jurisdiction.

History: Laws 1997, ch. 8, 3.



Section 39-7-4 - Power to answer.

39-7-4. Power to answer.

The supreme court of this state may answer a question of law certified to it by a court of the United States or by an appellate court of another state, a tribe, Canada, a Canadian province or territory, Mexico or a Mexican state if the answer may be determinative of an issue in pending litigation in the certifying court and there is no controlling appellate decision, constitutional provision or statute of this state.

History: Laws 1997, ch. 8, 4.



Section 39-7-5 - Power to reformulate question.

39-7-5. Power to reformulate question.

The supreme court of this state may reformulate a question of law certified to it.

History: Laws 1997, ch. 8, 5.



Section 39-7-6 - Certification order; record.

39-7-6. Certification order; record.

The court certifying a question of law to the supreme court of this state shall issue a certification order and forward it to the supreme court of this state. Before responding to a certified question, the supreme court of this state may require the certifying court to deliver all or part of its record to the supreme court of this state.

History: Laws 1997, ch. 8, 6.



Section 39-7-7 - Contents of certification order.

39-7-7. Contents of certification order.

A. A certification order must contain:

(1) the question of law to be answered;

(2) the facts relevant to the question, showing fully the nature of the controversy out of which the question arose;

(3) a statement acknowledging that the supreme court of this state, acting as the receiving court, may reformulate the question; and

(4) the names and addresses of counsel of record and parties appearing without counsel.

B. If the parties cannot agree upon a statement of facts, the certifying court shall determine the relevant facts and state them as part of its certification order.

History: Laws 1997, ch. 8, 7.



Section 39-7-8 - Notice; response.

39-7-8. Notice; response.

The supreme court of this state, acting as a receiving court, shall notify the certifying court of acceptance or rejection of the question and, in accordance with notions of comity and fairness, respond to an accepted certified question as soon as practicable.

History: Laws 1997, ch. 8, 8.



Section 39-7-9 - Procedures.

39-7-9. Procedures.

After the supreme court of this state has accepted a certified question, proceedings are governed by the rules and statutes governing briefs, arguments and other appellate procedures. Procedures for certification from this state to a receiving court are those provided in the rules and statutes of the receiving forum.

History: Laws 1997, ch. 8, 9.



Section 39-7-10 - Opinion.

39-7-10. Opinion.

The supreme court of this state shall state in a written opinion the law answering the certified question and send a copy of the opinion to the certifying court, counsel of record and parties appearing without counsel.

History: Laws 1997, ch. 8, 10.



Section 39-7-11 - Cost of certification.

39-7-11. Cost of certification.

Fees and costs are the same as in civil appeals docketed before the supreme court of this state and must be equally divided between the parties, unless otherwise ordered by the certifying court.

History: Laws 1997, ch. 8, 11.



Section 39-7-12 - Severability.

39-7-12. Severability.

If any provision of the Uniform Certification of Questions of Law Act [39-7-1 NMSA 1978] or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of that act that can be given effect without the invalid provision or application, and to this end the provisions of that act are severable.

History: Laws 1997, ch. 8, 12.



Section 39-7-13 - Uniformity of application and construction.

39-7-13. Uniformity of application and construction.

The Uniform Certification of Questions of Law Act [39-7-1 NMSA 1978] shall be applied and construed to effectuate its general purpose to make uniform law with respect to the subject of that act among states enacting it.

History: Laws 1997, ch. 8, 13.









Chapter 40 - Domestic Affairs

Article 1 - Marriage in General

Section 40-1-1 - Marriage is civil contract requiring consent of parties.

40-1-1. [Marriage is civil contract requiring consent of parties.]

Marriage is contemplated by the law as a civil contract, for which the consent of the contracting parties, capable in law of contracting, is essential.

History: Laws 1862-1863, p. 64; C.L. 1865, ch. 75, 2; C.L. 1884, 978; C.L. 1897, 1415; Code 1915, 3425; C.S. 1929, 87-101; 1941 Comp., 65-101; 1953 Comp., 57-1-1.



Section 40-1-2 - Marriages solemnized; ordained clergy or civil magistrates may solemnize.

40-1-2. Marriages solemnized; ordained clergy or civil magistrates may solemnize.

A. The civil contract of marriage is entered into when solemnized as provided in Chapter 40, Article 1 NMSA 1978. As used in Chapter 40, Article 1 NMSA 1978, "solemnize" means to join in marriage before witnesses by means of a ceremony.

B. A person who is an ordained member of the clergy or who is an authorized representative of a federally recognized Indian nation, tribe or pueblo may solemnize the contract of marriage without regard to sect or rites and customs the person may practice.

C. Active or retired judges, justices and magistrates of any of the courts established by the constitution of New Mexico, United States constitution, laws of the state or laws of the United States are civil magistrates having authority to solemnize contracts of marriage. Civil magistrates solemnizing contracts of marriage shall charge no fee therefor.

History: Laws 1859-1860, p. 120; C.L. 1865, ch. 75, 1; C.L. 1884, 977; C.L. 1897, 1414; Code 1915, 3426; C.S. 1929, 87-102; 1941 Comp., 65-102; 1953 Comp., 57-1-2; Laws 1983, ch. 193, 1; 1989, ch. 78, 1; 2001, ch. 99, 1; 2013, ch. 144, 2.



Section 40-1-3 - Ceremony by religious society.

40-1-3. Ceremony by religious society.

It is lawful for any religious society or federally recognized Indian nation, tribe or pueblo to solemnize marriage conformably with its rites and customs, and the secretary of the society or the person authorized by the society or federally recognized Indian nation, tribe or pueblo shall make and transmit a transcript to the county clerk certifying to the marriages solemnized.

History: Laws 1862-1863, p. 66; C.L. 1865, ch. 75, 8; C.L. 1884, 984; C.L. 1897, 1421; Code 1915, 3428; C.S. 1929, 87-104; 1941 Comp., 65-103; 1953 Comp., 57-1-3; Laws 1983, ch. 193, 2; 1989, ch. 78, 2; 2013, ch. 144, 3.



Section 40-1-4 - Lawful marriages without the state recognized.

40-1-4. [Lawful marriages without the state recognized.]

All marriages celebrated beyond the limits of this state, which are valid according to the laws of the country wherein they were celebrated or contracted, shall be likewise valid in this state, and shall have the same force as if they had been celebrated in accordance with the laws in force in this state.

History: Laws 1862-1863, p. 64; C.L. 1865, ch. 75, 10; C.L. 1884, 986; C.L. 1897, 1423; Code 1915, 3429; C.S. 1929, 87-105; 1941 Comp., 65-104; 1953 Comp., 57-1-4.



Section 40-1-6 - Restrictions on marriage of minors.

40-1-6. Restrictions on marriage of minors.

A. The county clerk shall not issue a marriage license to an unemancipated person sixteen or seventeen years of age, and no person authorized by the laws of this state to solemnize marriages shall knowingly unite in marriage any person sixteen or seventeen years of age, unless the minor first receives the written consent of each of the minor's living parents as shown on the minor's certificate of birth, or the district court has authorized the marriage of such person upon request of a parent or legal guardian of the person for good cause shown, and a certified copy of the judicial authorization is filed with the county clerk.

B. The county clerk shall not issue a marriage license to any person under sixteen years of age, and no person authorized by the laws of this state to solemnize marriages shall knowingly unite in marriage any person under sixteen years of age, unless the children's or family court division of the district court has first authorized the marriage of the person upon request of a parent or legal guardian of the person in settlement of proceedings to compel support and establish parentage, or where an applicant for the marriage license is pregnant, and a certified copy of the judicial authorization is filed with the county clerk.

History: Laws 1876, ch. 31, 2; C.L. 1884, 993; C.L. 1897, 1426; Code 1915, 3431; Laws 1923, ch. 100, 2; C.S. 1929, 87-107; 1941 Comp., 65-106; Laws 1953, ch. 112, 1; 1953 Comp., 57-1-6; Laws 1972, ch. 97, 70; 1975, ch. 32, 2; repealed and reenacted by Laws 2013, ch. 144, 4.



Section 40-1-7 - Incestuous marriages.

40-1-7. Incestuous marriages.

All marriages between relations and children, including grandparents and grandchildren of all degrees; between brothers and sisters of full blood or of half blood; between uncles and nieces; and between aunts and nephews are declared incestuous and absolutely void.

History: Laws 1876, ch. 31, 1; C.L. 1884, 992; C.L. 1897, 1425; Code 1915, 3430; C.S. 1929, 87-106; 1941 Comp., 65-107; 1953 Comp., 57-1-7; 2013, ch. 144, 5.



Section 40-1-9 - Prohibited marriages.

40-1-9. Prohibited marriages.

No marriage between relatives within the prohibited degrees or between or with persons under the prohibited ages shall be declared void except by a decree of the district court upon proper proceedings. A cause of action may be instituted by the minor, by next friend, by either parent or legal guardian of the minor or by the district attorney. In the case of minors, no party to the marriage who may be over the prohibited age shall be allowed to apply for or obtain a decree of the court declaring the marriage void; but the minor may do so, and the court may, in its discretion, grant alimony until the minor becomes of age or remarries. If the parties should live together until they arrive at the age under which marriage is permitted by statute, then the marriage shall be deemed legal and binding.

History: Laws 1876, ch. 32, 1; C.L. 1884, 997; C.L. 1897, 1430; Code 1915, 3434; Laws 1927, ch. 110, 1; C.S. 1929, 87-110; 1941 Comp., 65-109; 1953 Comp., 57-1-9; Laws 1973, ch. 51, 2; 2013, ch. 144, 6.



Section 40-1-10 - License required; county clerk.

40-1-10. License required; county clerk.

A. Each couple desiring to marry pursuant to the laws of New Mexico shall first obtain a license from a county clerk of this state and following a ceremony conducted in this state file the license for recording in the county issuing the license.

B. To obtain a marriage license, the couple shall personally appear at the office of the county clerk issuing the license and provide sufficient identification to satisfy the county clerk as to each person's identity and qualification to receive a marriage license pursuant to Chapter 40, Article 1 NMSA 1978. On application to a judge of the district court, the court, for good cause, may authorize a person unable to appear personally to obtain a license from the county clerk, and a certified copy of the judicial authorization shall be filed with the county clerk.

C. The county clerk:

(1) shall collect the social security number of an applicant for a marriage license only as provided for in Section 27-1-10 NMSA 1978;

(2) shall not make available a social security number to another person except as provided for in Section 27-1-10 NMSA 1978; and

(3) may, thirty days after the commencement of each fiscal year, dispose of, in a secure manner, those social security numbers collected in the previous fiscal year that have not been requested as provided for in Section 27-1-10 NMSA 1978.

History: Laws 1905, ch. 65, 1; Code 1915, 3435; C.S. 1929, 87-111; Laws 1939, ch. 25, 1; 1941 Comp., 65-110; 1953 Comp., 57-1-10; Laws 1969, ch. 104, 1; 1973, ch. 51, 3; 2013, ch. 144, 7.



Section 40-1-11 - Fees; disposition.

40-1-11. Fees; disposition.

The county clerk shall receive a fee of twenty-five dollars ($25.00) for issuing, acknowledging and recording a marriage license and marriage certificate. Fifteen dollars ($15.00) of each fee shall be remitted by the county treasurer to the state treasurer, within fifteen days of the last day of each month, for credit to the children's trust fund.

History: 1953 Comp., 57-1-10.1, enacted by Laws 1957, ch. 33, 1; 1977, ch. 253, 64; 1979, ch. 131, 1; 1985, ch. 52, 1; 1986, ch. 15, 10; 2013, ch. 144, 8.



Section 40-1-14 - Production of license and proof of legal qualifications.

40-1-14. Production of license and proof of legal qualifications.

Prior to a ceremony, all persons authorized to solemnize marriage shall require the parties contemplating marriage to produce a license signed and sealed by the county clerk issuing the license. Nothing in Chapter 40, Article 1 NMSA 1978 shall excuse any person authorized by the laws of this state to solemnize the contract of marriage from being satisfied as to the legal qualifications of any parties desiring to be married, in addition to the authority conferred by the license.

History: Laws 1905, ch. 65, 3; Code 1915, 3437; C.S. 1929, 87-113; 1941 Comp., 65-112; 1953 Comp., 57-1-12; 2013, ch. 144, 9.



Section 40-1-15 - Certification of marriage; recording and indexing.

40-1-15. Certification of marriage; recording and indexing.

A. It is the duty of all persons solemnizing the contract of marriage in this state to certify the marriage to the county clerk within ninety days from the date of the marriage ceremony. Upon ensuring the information on the certificate is complete and legible, the county clerk shall immediately upon receipt of the certificate cause it to be properly recorded and indexed in a permanent record as a part of the county records.

B. The county clerk may issue a certificate of correction or correct or reissue an application for a marriage license, a marriage license or a certificate of marriage as a result of a typographical or data entry error by the office of the county clerk. The county clerk shall issue a certificate of correction or correct or reissue an application for a marriage license, a marriage license or a certificate of marriage to correct an error on the document upon order of the district court.

History: Laws 1905, ch. 65, 4; Code 1915, 3438; C.S. 1929, 87-114; 1941 Comp., 65-113; 1953 Comp., 57-1-13; 2013, ch. 144, 10.



Section 40-1-16 - Application of law.

40-1-16. Application of law.

A. A child born to parents who are not married to each other has the same rights pursuant to the law as a child born to parents who are married to each other.

B. Nothing in Chapter 40, Article 1 NMSA 1978 shall be construed to in any manner interfere with the records kept by any civil magistrate, religious society, church organization or federally recognized Indian nation, tribe or pueblo or with any additional form of ceremony, regulation or requirement prescribed by them.

History: Laws 1905, ch. 65, 5; Code 1915, 3439; C.S. 1929, 87-118; 1941 Comp., 65-114; 1953 Comp., 57-1-14; 2013, ch. 144, 11.



Section 40-1-17 - Uniform use form.

40-1-17. Uniform use form.

To ensure a uniform system of records of all marriages contracted and the better preservation of the records for future reference, the form of application, license and certificate shall be substantially as provided in Section 40-1-18 NMSA 1978, each blank to be numbered consecutively corresponding with the page number of the record book in the clerk's office; provided that the medical evaluation language shall not be printed on the application until such time as the secretary of health deems such evaluation necessary through the issuance of rules.

History: Laws 1905, ch. 65, 7; Code 1915, 3441; C.S. 1929, 87-120; 1941 Comp., 65-116; 1953 Comp., 57-1-15; 2013, ch. 144, 12.



Section 40-1-18 - Form of application, license and certificate.

40-1-18. Form of application, license and certificate.

APPLICATION FOR MARRIAGE LICENSE

No. _________

STATEMENTS

RECEIVED AND FILED

IN COUNTY CLERK'S OFFICE

at ______ o'clock ______ .M.

________________________________________ 19 _______

DATE OF PREMARITAL PHYSICAL EXAMINATION

Bride _______________________________________________

Groom ______________________________________________

COUNTY CLERK __________________________ COUNTY

By __________________________________________ Deputy

To the County Clerk: We the undersigned hereby make application to be united in marriage and certify that we are not related within the degree prohibited by the laws of this state; that neither is bound by marriage to another; that there exists no legal impediment to this marriage; and that the information contained herein is correct.

Male Applicant

Female Applicant

Date of

Date of

Birth ________________________________

Birth ________________________________

Place of

Place of

Birth ________________________________

Birth ________________________________

Present

Present

Address _____________________________

Address _____________________________

_____________________________________

_____________________________________

Signature

Signature

Subscribed and sworn to before me this ______________ day of ___________ A.D. 19 ___

(seal)

_____________________________________

By _____________________________ Deputy

Signature County Clerk

CONSENT OF PARENT OR GUARDIAN

(Where either party is under age)

I, the parent (guardian) of _______________________, hereby consent to the granting of a license to marry, waiving the question of minority.

______________________________________

Signature Parent (Guardian)

I, the parent (guardian) of _______________________, hereby consent to the granting of a license to marry, waiving the question of minority.

______________________________________

Signature Parent (Guardian)

MARRIAGE LICENSE

State of New Mexico,

ss.

County of _____________.

To any Person Authorized by Law to Perform the Marriage Ceremony:

Greeting:

You are hereby authorized to join in marriage _________________ of _________________ and _________________ of _________________ and of this license you will make due return to my office within the time prescribed by law.

Witness my hand and the seal of said court at ________________ this _______________ day of ____________, 19 ____.

______________________________________

County Clerk

Recorded _____________, 19 ____, at ____ .M.

In marriage record book no. ____, page ____.

______________________________________

County Clerk

MARRIAGE CERTIFICATE

State of New Mexico,

ss.

County of _____________.

I hereby certify that on the _______________ day of ____________, A. D., 19 ____, at ____ in said county and state, I, the undersigned, a _______________, did join in the Holy Bonds of Matrimony in accordance with the laws of the state of New Mexico and the authorization of the foregoing license _________________ of _________________ and _________________ of _________________.

Witness my hand and seal the day and year last above written.

______________________________________

(Official Title)

WITNESSES:

______________________________________

______________________________________

Signed ___________________________ Groom Signed ___________________________ Bride.

Recorded this ____________ day of ____________, A. D., 19 ____, at ____M.

Marriage Record Book No. ____, Page No. ____.

______________________________________

County Clerk End Form

History: 1953 Comp., 57-1-16, enacted by Laws 1961, ch. 99, 1.



Section 40-1-19 - Offenses; penalties.

40-1-19. Offenses; penalties.

A. For failure to perform the county clerk's responsibilities and duties pursuant to Chapter 40, Article 1 NMSA 1978, a county clerk is responsible on the county clerk's official bond for damages suffered by the injured party.

B. A person who performs the marriage ceremony or certifies a marriage to the county clerk, who neglects or fails to comply with the provisions of Chapter 40, Article 1 NMSA 1978 and any person who willfully violates the law by deceiving or attempting to deceive or mislead any officer or person in order to obtain a marriage license or to be married contrary to law is upon conviction guilty of a misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978.

History: Laws 1905, ch. 65, 9; Code 1915, 3443; C.S. 1929, 87-122; 1941 Comp., 65-118; 1953 Comp., 57-1-17; 2013, ch. 144, 13.



Section 40-1-20 - Marriages without license in 1905 validated.

40-1-20. [Marriages without license in 1905 validated.]

All marriages celebrated or contracted in the territory of New Mexico, during the year A.D. 1905, without the persons entering into the marriage relation, having first obtained a license from the probate clerk of the proper county, but which marriages were valid according to the law as it existed prior to April 13, 1905, are hereby validated and legalized and shall have the same force and effect as if such marriages had been celebrated or contracted after the parties contracting such marriage had first obtained a license to marry from the probate clerk of the county wherein such marriage occurred.

History: Laws 1909, ch. 91, 1; Code 1915, 3444; C.S. 1929, 87-123; 1941 Comp., 65-119; 1953 Comp., 57-1-18.






Article 2 - Rights of Married Persons Generally

Section 40-2-1 - Mutual obligations of husband and wife.

40-2-1. [Mutual obligations of husband and wife.]

Husband and wife contract toward each other obligations of mutual respect, fidelity and support.

History: Laws 1907, ch. 37, 1; Code 1915, 2744; C.S. 1929, 68-101; 1941 Comp., 65-201; 1953 Comp., 57-2-1.



Section 40-2-2 - Contract rights of married persons.

40-2-2. [Contract rights of married persons.]

Either husband or wife may enter into any engagement or transaction with the other, or with any other person respecting property, which either might, if unmarried; subject, in transactions between themselves, to the general rules of common law which control the actions of persons occupying confidential relations with each other.

History: Laws 1907, ch. 37, 4; Code 1915, 2750; C.S. 1929, 68-201; 1941 Comp., 65-206; 1953 Comp., 57-2-6.



Section 40-2-3 - Powers of attorney; joinder of spouse unnecessary.

40-2-3. [Powers of attorney; joinder of spouse unnecessary.]

It shall not be necessary in any case for the husband to join with the wife when she executes a power of attorney for herself; nor shall it be necessary for the wife to join with the husband when he executes a power of attorney for himself.

History: Laws 1901, ch. 62, 20; Code 1915, 2751; C.S. 1929, 68-202; 1941 Comp., 65-207; 1953 Comp., 57-2-7.



Section 40-2-4 - Execution of marriage settlement and separation contracts.

40-2-4. [Execution of marriage settlement and separation contracts.]

All contracts for marriage settlements and contracts for separation, must be in writing, and executed and acknowledged or proved in like manner as a grant of land is required to be executed and acknowledged or proved.

History: Laws 1907, ch. 37, 22; Code 1915, 2752; C.S. 1929, 68-203; 1941 Comp., 65-208; 1953 Comp., 57-2-8.



Section 40-2-5 - Recording of marriage settlement or separation contract.

40-2-5. [Recording of marriage settlement or separation contract.]

When such contract is acknowledged or proved it must be recorded in the office of the recorder of every county in which any real estate may be situated which is granted or affected by such contract.

History: Laws 1907, ch. 37, 23; Code 1915, 2753; C.S. 1929, 68-204; 1941 Comp., 65-209; 1953 Comp., 57-2-9.



Section 40-2-6 - Effect of recording or failure to record settlement or separation contract.

40-2-6. [Effect of recording or failure to record settlement or separation contract.]

The recording or nonrecording of such contract has a like effect as the recording or nonrecording of a grant of real property.

History: Laws 1907, ch. 37, 24; Code 1915, 2754; C.S. 1929, 68-205; 1941 Comp., 65-210; 1953 Comp., 57-2-10.



Section 40-2-7 - Persons who may make marriage settlements.

40-2-7. Persons who may make marriage settlements.

Any person capable of contracting marriage may make a valid marriage settlement.

History: Laws 1907, ch. 37, 25; Code 1915, 2755; C.S. 1929, 68-206; 1941 Comp., 65-211; 1953 Comp., 57-2-11; Laws 1973, ch. 138, 23.



Section 40-2-8 - Extent of mutual alteration of legal relations.

40-2-8. [Extent of mutual alteration of legal relations.]

A husband and wife cannot by any contract with each other alter their legal relations, except of their property, and except that they may agree in writing, to an immediate separation, and may make provisions for the support of either of them and of their children during their separation.

History: Laws 1907, ch. 37, 5; Code 1915, 2782; C.S. 1929, 68-510; 1941 Comp., 65-212; 1953 Comp., 57-2-12.



Section 40-2-9 - Consideration in separation contract.

40-2-9. [Consideration in separation contract.]

The mutual consent of the parties is a sufficient consideration for such an agreement as is mentioned in the last section [40-2-8 NMSA 1978].

History: Laws 1907, ch. 37, 6; Code 1915, 2783; C.S. 1929, 68-511; 1941 Comp., 65-213; 1953 Comp., 57-2-13.






Article 3 - Property Rights

Section 40-3-1 - Law applicable to property rights.

40-3-1. [Law applicable to property rights.]

The property rights of husband and wife are governed by this chapter unless there is a marriage settlement containing stipulations contrary thereto.

History: Laws 1907, ch. 37, 21; Code 1915, 2772; C.S. 1929, 68-409; 1941 Comp., 65-301; 1953 Comp., 57-3-1.



Section 40-3-2 - Methods for holding property.

40-3-2. [Methods for holding property.]

Husband and wife may hold property as joint tenants, tenants in common or as community property.

History: Laws 1907, ch. 37, 7; Code 1915, 2756; C.S. 1929, 68-301; 1941 Comp., 65-302; 1953 Comp., 57-3-2.



Section 40-3-3 - Separation of property; admission to dwelling of spouse.

40-3-3. [Separation of property; admission to dwelling of spouse.]

Neither husband nor wife has any interest in the property of the other, but neither can be excluded from the other's dwelling.

History: Laws 1907, ch. 37, 3; Code 1915, 2749; C.S. 1929, 68-106; 1941 Comp., 65-303; 1953 Comp., 57-3-3.



Section 40-3-4 - Contracts of indemnity; no obligation of community property unless signed by both husband and wife.

40-3-4. Contracts of indemnity; no obligation of community property unless signed by both husband and wife.

It is against the public policy of this state to allow one spouse to obligate community property by entering into a contract of indemnity whereby he will indemnify a surety company in case of default of the principal upon a bond or undertaking issued in consideration of the contract of indemnity. No community property shall be liable for any indebtedness incurred as a result of any contract of indemnity made after the effective date of this section, unless both husband and wife sign the contract of indemnity.

History: 1953 Comp., 57-4-10, enacted by Laws 1965, ch. 74, 1.



Section 40-3-5 - Disposition of real property without joinder where spouse is prisoner of war/person missing-in-action.

40-3-5. Disposition of real property without joinder where spouse is prisoner of war/person missing-in-action.

A. If a spouse is reported by the United States department of defense to be a prisoner of war/person missing-in-action, the other spouse may, not less than six months after such report, file a petition of the facts which make it desirable for the petitioning spouse to engage in a transaction for which joinder of both spouses is required by Section 57-4-3 NMSA 1953.

B. The petition shall be filed in a district court of any county in which real property described in the petition is located.

C. The district court shall appoint a guardian ad litem for the prisoner of war/person missing-in-action and shall allow such guardian a reasonable fee for his services.

D. A notice, stating that the petition has been filed and specifying the date of the hearing, accompanied by a copy of the petition shall be issued and served on the guardian ad litem and shall be published once each week for four successive weeks in a newspaper of general circulation in the county in which the proceeding is pending. The last such publication shall be made at least twenty days before the hearing.

E. After the hearing, the district court may allow the petitioning spouse alone to engage in a transaction for which joinder of both spouses is required by Section 57-4-3 NMSA 1953 upon such terms and conditions as may be appropriated [appropriate] or necessary to protect the interests of the absent spouse.

F. Any sale, lease, conveyance or encumbrance authorized by the district court pursuant to Subsection E of this section shall be confirmed by order of the district court, and that order of confirmation may be recorded in the office of the county clerk of the county where any property affected thereby is situated.

History: 1953 Comp., 57-4-11, enacted by Laws 1973, ch. 105, 1.



Section 40-3-6 - Short title.

40-3-6. Short title.

This act [40-3-6 through 40-3-17 NMSA 1978] may be cited as the "Community Property Act of 1973".

History: 1953 Comp., 57-4A-1, enacted by Laws 1973, ch. 320, 1.



Section 40-3-7 - Purpose of act.

40-3-7. Purpose of act.

The purpose of the Community Property Act of 1973 [40-3-6 through 40-3-17 NMSA 1978] is to comply with the provisions of Section 18 of Article 2 of the constitution of New Mexico, as it was amended in 1972 and became effective on July 1, 1973, by making the provisions of the community property law of New Mexico apply equally to all persons regardless of sex.

History: 1953 Comp., 57-4A-1.1, enacted by Laws 1975, ch. 246, 2.



Section 40-3-8 - Classes of property.

40-3-8. Classes of property.

A. "Separate property" means:

(1) property acquired by either spouse before marriage or after entry of a decree of dissolution of marriage;

(2) property acquired after entry of a decree entered pursuant to Section 40-4-3 NMSA 1978, unless the decree provides otherwise;

(3) property designated as separate property by a judgment or decree of any court having jurisdiction;

(4) property acquired by either spouse by gift, bequest, devise or descent; and

(5) property designated as separate property by a written agreement between the spouses, including a deed or other written agreement concerning property held by the spouses as joint tenants or tenants in common in which the property is designated as separate property.

B. Except as provided in Subsection C of this section, "community property" means property acquired by either or both spouses during marriage which is not separate property. Property acquired by a husband and wife by an instrument in writing whether as tenants in common or as joint tenants or otherwise shall be presumed to be held as community property unless such property is separate property within the meaning of Subsection A of this section.

C. "Quasi-community property" means all real or personal property, except separate property as defined in Subsection A of this section, wherever situated, heretofore or hereafter acquired in any of the following ways:

(1) by either spouse while domiciled elsewhere which would have been community property if the spouse who acquired the property had been domiciled in this state at the time of its acquisition; or

(2) in exchange for real or personal property, wherever situated, which would have been community property if the spouse who acquired the property so exchanged had been domiciled in this state at the time of its acquisition.

D. For purposes of division of property incident to a dissolution of marriage or a legal separation under Section 40-4-3 NMSA 1978, quasi-community property shall be treated as community property, if both parties are domiciliaries of New Mexico at the time of the dissolution or legal separation proceeding.

E. "Property" includes the rents, issues and profits thereof.

F. The right to hold property as joint tenants or as tenants in common and the legal incidents of so holding, including but not limited to the incident of the right of survivorship of joint tenancy, are not altered by the Community Property Act of 1973 [40-3-6 through 40-3-17 NMSA 1978], except as provided in Sections 40-3-10, 40-3-11 and 40-3-13 NMSA 1978.

G. The provisions of the 1984 amendments to this section shall not affect the right of any creditor, which right accrued prior to the effective date of those amendments.

History: 1953 Comp., 57-4A-2, enacted by Laws 1973, ch. 320, 3; 1984, ch. 122, 1; 1990, ch. 38, 1.



Section 40-3-9 - Definition of separate and community debts.

40-3-9. Definition of separate and community debts.

A. "Separate debt" means:

(1) a debt contracted or incurred by a spouse before marriage or after entry of a decree of dissolution of marriage;

(2) a debt contracted or incurred by a spouse after entry of a decree entered pursuant to Section 40-4-3 NMSA 1978, unless the decree provides otherwise;

(3) a debt designated as a separate debt of a spouse by a judgment or decree of any court having jurisdiction;

(4) a debt contracted by a spouse during marriage which is identified by a spouse to the creditor in writing at the time of its creation as the separate debt of the contracting spouse;

(5) a debt which arises from a tort committed by a spouse before marriage or after entry of a decree of dissolution of marriage or a separate tort committed during marriage; or

(6) a debt declared to be unreasonable pursuant to Section 2 [40-3-10.1 NMSA 1978] of this act.

B. "Community debt" means a debt contracted or incurred by either or both spouses during marriage which is not a separate debt.

History: 1953 Comp., 57-4A-3, enacted by Laws 1973, ch. 320, 4; 1983, ch. 75, 1.



Section 40-3-9.1 - Gambling debts are separate debts of spouse incurring debt.

40-3-9.1. Gambling debts are separate debts of spouse incurring debt.

A gambling debt incurred by a married person as a result of legal gambling is a separate debt of the spouse incurring the debt.

History: Laws 1997, ch. 190, 67.



Section 40-3-10 - Priorities for satisfaction of separate debts.

40-3-10. Priorities for satisfaction of separate debts.

A. The separate debt of a spouse shall be satisfied first from the debtor spouse's separate property, excluding that spouse's interest in property in which each of the spouses owns an undivided equal interest as a joint tenant or tenant in common. Should such property be insufficient, then the debt shall be satisfied from the debtor spouse's one-half interest in the community property or in property in which each spouse owns an undivided equal interest as a joint tenant or tenant in common, excluding the residence of the spouses. Should such property be insufficient, then the debt shall be satisfied from the debtor spouse's interest in the residence of the spouses, except as provided in Subsection B of this section or Section 42-10-9 NMSA 1978. Neither spouse's interest in community property or separate property shall be liable for the separate debt of the other spouse.

B. Unless both spouses join in writing in the creation of the underlying debt or obligation incurred after the marriage, a judgment or other process arising out of such post-marital debt against one spouse alone or both spouses shall not create a lien or otherwise be subject to execution against the interest of the nonjoining spouse in the marital residence, whether held by the spouses as community property, joint tenants or tenants in common.

C. The priorities or exemptions established in this section for the satisfaction of a separate debt must be claimed by either spouse under the procedure set forth in Section 42-10-13 NMSA 1978, or the right to claim such priorities or exemptions is waived as between a spouse and the creditor.

D. This section shall apply only while both spouses are living and shall not apply to the satisfaction of debts after the death of one or both spouses.

History: 1953 Comp., 57-4A-4, enacted by Laws 1973, ch. 320, 5; 1975, ch. 246, 3; 1995, ch. 184, 1.



Section 40-3-10.1 - Unreasonable debt.

40-3-10.1. Unreasonable debt.

The court, at the time of the final decree of dissolution of marriage, may declare, as between the parties, a debt to be unreasonable if it was incurred by a spouse while the spouse was living apart and the debt did not contribute to the benefit of both spouses or their dependents.

History: Laws 1983, ch. 75, 2.



Section 40-3-11 - Priorities for satisfaction of community debts.

40-3-11. Priorities for satisfaction of community debts.

A. Community debts shall be satisfied first from all community property and all property in which each spouse owns an undivided equal interest as a joint tenant or tenant in common, excluding the residence of the spouses. Should such property be insufficient, community debts shall then be satisfied from the residence of the spouses, except as provided in Subsection B of this section or Section 42-10-9 NMSA 1978. Should such property be insufficient, only the separate property of the spouse who contracted or incurred the debt shall be liable for its satisfaction. If both spouses contracted or incurred the debt, the separate property of both spouses is jointly and severally liable for its satisfaction.

B. Unless both spouses join in writing in the creation of the underlying debt or obligation incurred after the marriage, a judgment or other process arising out of such post-marital debt against one spouse alone or both spouses shall not create a lien or otherwise be subject to execution against the interest of the nonjoining spouse in the marital residence, whether held by the spouses as community property, joint tenants or tenants in common.

C. The priorities or exemptions established in this section for the satisfaction of community debts must be claimed by either spouse under the procedure set forth in Section 42-10-13 NMSA 1978, or the right to claim such priorities or exemptions is waived as between a spouse and the creditor.

D. This section shall apply only while both spouses are living and shall not apply to the satisfaction of debts after the death of one or both spouses.

History: 1953 Comp., 57-4A-5, enacted by Laws 1973, ch. 320, 6; 1975, ch. 246, 4; 1995, ch. 184, 2.



Section 40-3-12 - Presumption of community property; presumption of separate property where property acquired by married woman prior to July 1, 1973.

40-3-12. Presumption of community property; presumption of separate property where property acquired by married woman prior to July 1, 1973.

A. Property acquired during marriage by either husband or wife, or both, is presumed to be community property.

B. Property or any interest therein acquired during marriage by a woman by an instrument in writing, in her name alone, or in her name and the name of another person not her husband, is presumed to be the separate property of the married woman if the instrument in writing was delivered and accepted prior to July 1, 1973. The date of execution or, in the absence of a date of execution, the date of acknowledgment, is presumed to be the date upon which delivery and acceptance occurred.

C. The presumptions contained in Subsection B of this section are conclusive in favor of any person dealing in good faith and for valuable consideration with a married woman or her legal representative or successor in interest.

History: 1953 Comp., 57-4A-6, enacted by Laws 1973, ch. 320, 7.



Section 40-3-13 - Transfers, conveyances, mortgages and leases of real property; when joinder required.

40-3-13. Transfers, conveyances, mortgages and leases of real property; when joinder required.

A. Except for purchase-money mortgages and except as otherwise provided in this subsection, the spouses must join in all transfers, conveyances or mortgages or contracts to transfer, convey or mortgage any interest in community real property and separate real property owned by the spouses as cotenants in joint tenancy or tenancy in common. The spouses must join in all leases of community real property or separate real property owned by the spouses as cotenants in joint tenancy or tenancy in common if the initial term of the lease, together with any option or extension contained in the lease or provided for contemporaneously, exceeds five years or if the lease is for an indefinite term.

Any transfer, conveyance, mortgage or lease or contract to transfer, convey, mortgage or lease any interest in the community real property or in separate real property owned by the spouses as cotenants in joint tenancy or tenancy in common attempted to be made by either spouse alone in violation of the provisions of this section shall be void and of no effect, except that either spouse may transfer, convey, mortgage or lease directly to the other without the other joining therein.

Except as provided in this section, either spouse may transfer, convey, mortgage or lease separate real property without the other's joinder.

B. Nothing in this section shall affect the right of one of the spouses to transfer, convey, mortgage or lease or contract to transfer, convey, mortgage or lease any community real property or separate real property owned by the spouses as cotenants in joint tenancy or tenancy in common without the joinder of the other spouse, pursuant to a validly executed and recorded power of attorney as provided in Section 47-1-7 NMSA 1978. Nothing in this section shall affect the right of a spouse not joined in a transfer, conveyance, mortgage, lease or contract to validate an instrument at any time by a ratification in writing.

History: 1953 Comp., 57-4A-7, enacted by Laws 1973, ch. 320, 8; 1975, ch. 246, 5; 1993, ch. 165, 1.



Section 40-3-14 - Management and control of other community personal property.

40-3-14. Management and control of other community personal property.

A. Except as provided in Subsections B and C of this section, either spouse alone has full power to manage, control, dispose of and encumber the entire community personal property.

B. Where only one spouse is:

(1) named in a document evidencing ownership of community personal property; or

(2) named or designated in a written agreement between that spouse and a third party as having sole authority to manage, control, dispose of or encumber the community personal property which is described in or which is the subject of the agreement, whether the agreement was executed prior to or after July 1, 1973; only the spouse so named may manage, control, dispose of or encumber the community personal property described in such a document evidencing ownership or in such a written agreement.

C. Where both spouses are:

(1) named in a document evidencing ownership of community personal property; or

(2) named or designated in a written agreement with a third party as having joint authority to dispose of or encumber the community personal property which is described in or the subject of the agreement, whether the agreement was executed prior to or after July 1, 1973; both spouses must join to dispose of or encumber such community personal property where the names of the spouses are joined by the word "and." Where the names of the spouses are joined by the word "or," or by the words "and/or," either spouse alone may dispose of or encumber such community personal property.

History: 1953 Comp., 57-4A-8, enacted by Laws 1973, ch. 320, 10; 1975, ch. 246, 6.



Section 40-3-15 - Joinder of minor spouse in conveyances, mortgages and leases.

40-3-15. Joinder of minor spouse in conveyances, mortgages and leases.

A married person under the age of majority may join with his or her spouse in all transactions for which joinder is required by Section 40-3-13 NMSA 1978 and such joinder shall have the same force and effect as if the minor spouse had attained his or her majority at the time of the execution of the instrument.

History: 1953 Comp., 57-4A-9, enacted by Laws 1973, ch. 320, 11.



Section 40-3-16 - Disposition and management of real property without joinder and management of community personal property subject to management of one spouse alone where spouse has disappeared.

40-3-16. Disposition and management of real property without joinder and management of community personal property subject to management of one spouse alone where spouse has disappeared.

A. If a spouse disappears and his location is unknown to the other spouse, the other spouse may, not less than thirty days after such disappearance, file a petition setting forth the facts which make it desirable for the petitioning spouse to engage in a transaction for which joinder of both spouses is required by Section 40-3-13 NMSA 1978 or to manage, control, dispose of or encumber community personal property which the disappearing spouse alone has sole authority to manage, control, dispose of or encumber under Section 40-3-14 NMSA 1978.

B. The petition shall be filed in a district court of any county in which real property described in the petition is located or, if only community personal property is involved, in the district court of the county where the disappearing spouse resided.

C. The district court shall appoint a guardian ad litem for the spouse who has disappeared and shall allow a reasonable fee for his services.

D. A notice, stating that the petition has been filed and specifying the date of the hearing, accompanied by a copy of the petition, shall be issued and served on the guardian ad litem and shall be published once each week for four successive weeks in a newspaper of general circulation in the county in which the proceeding is pending. The last such publication shall be made at least twenty days before the hearing.

E. After the hearing, and upon determination of the fact of disappearance by one spouse, the district court may allow the petitioning spouse alone to engage in the transaction for which joinder of both spouses is required by Section 40-3-13 NMSA 1978 or to manage, control, dispose of or encumber community personal property which the disappearing spouse alone has authority to manage, control, dispose of or encumber under Section 40-3-14 NMSA 1978.

F. Any transfer, conveyance, mortgage or lease authorized by the district court pursuant to Subsection E of this section shall be confirmed by order of the district court, and that order of confirmation may be recorded in the office of the county clerk of the county where any real property affected thereby is situated.

History: 1953 Comp., 57-4A-10, enacted by Laws 1973, ch. 320, 12.



Section 40-3-17 - Judgments to be recorded.

40-3-17. Judgments to be recorded.

All orders rendered pursuant to Section 32-2-7 NMSA 1953 authorizing the transfer, conveyance, mortgage or lease of community real property or other real property owned by the spouses as co-tenants in joint tenancy or tenancy in common may be recorded in the office of the county clerk of the county where any real property affected thereby is situated.

History: 1953 Comp., 57-4A-11, enacted by Laws 1973, ch. 320, 13.






Article 3A - Uniform Premarital Agreement

Section 40-3A-1 - Short title.

40-3A-1. Short title.

This act [40-3A-1 through 40-3A-10 NMSA 1978] may be cited as the "Uniform Premarital Agreement Act".

History: Laws 1995, ch. 61, 1.



Section 40-3A-2 - Definitions.

40-3A-2. Definitions.

As used in the Uniform Premarital Agreement Act:

A. "premarital agreement" means an agreement between prospective spouses made in contemplation of marriage and to be effective upon marriage; and

B. "property" means an interest, present or future, legal or equitable, vested or contingent, in real or personal property, including income and earnings.

History: Laws 1995, ch. 61, 2.



Section 40-3A-3 - Formalities.

40-3A-3. Formalities.

A premarital agreement must be in writing, signed by both parties and acknowledged. It is enforceable without consideration.

History: Laws 1995, ch. 61, 3.



Section 40-3A-4 - Content.

40-3A-4. Content.

A. Parties to a premarital agreement may contract with respect to:

(1) the rights and obligations of each of the parties in any of the property of either or both of them whenever and wherever acquired or located;

(2) the right to buy, sell, use, transfer, exchange, abandon, lease, consume, expend, assign, create a security interest in, mortgage, encumber, dispose of, or otherwise manage and control property;

(3) the disposition of property upon separation, marital dissolution, death, or the occurrence or nonoccurrence of any other event;

(4) the making of a will, trust, or other arrangement to carry out the provisions of the agreement;

(5) the ownership rights in and disposition of the death benefit from a life insurance policy;

(6) the choice of law governing the construction of the agreement; and

(7) any other matter not in violation of public policy.

B. A premarital agreement may not adversely affect the right of a child or spouse to support, a party's right to child custody or visitation, a party's choice of abode or a party's freedom to pursue career opportunities.

History: Laws 1995, ch. 61, 4.



Section 40-3A-5 - Effect of marriage.

40-3A-5. Effect of marriage.

A premarital agreement becomes effective upon marriage.

History: Laws 1995, ch. 61, 5.



Section 40-3A-6 - Amendment; revocation.

40-3A-6. Amendment; revocation.

After marriage, a premarital agreement may be amended or revoked only by a written agreement signed and acknowledged by the parties or by a consistent and mutual course of conduct, which evidences an amendment to or revocation of the premarital agreement. The amended agreement or the revocation is enforceable without consideration.

History: Laws 1995, ch. 61, 6.



Section 40-3A-7 - Enforcement.

40-3A-7. Enforcement.

A. A premarital agreement is not enforceable if the party against whom enforcement is sought proves that:

(1) that party did not execute the agreement voluntarily; or

(2) the agreement was unconscionable when it was executed and, before execution of the agreement, that party:

(a) was not provided a fair and reasonable disclosure of the property or financial obligations of the other party;

(b) did not voluntarily and expressly waive, in writing, any right to disclosure of the property or financial obligations of the other party beyond the disclosure provided; and

(c) did not have, or reasonably could not have had, an adequate knowledge of the property or financial obligations of the other party.

B. An issue of unconscionability or voluntariness of a premarital agreement shall be decided by the court as a matter of law.

History: Laws 1995, ch. 61, 7.



Section 40-3A-8 - Enforcement; void marriage.

40-3A-8. Enforcement; void marriage.

If a marriage is determined to be void, an agreement that would otherwise have been a premarital agreement is enforceable only to the extent necessary to avoid an inequitable result.

History: Laws 1995, ch. 61, 8.



Section 40-3A-9 - Limitation of actions.

40-3A-9. Limitation of actions.

Any statute of limitations applicable to an action asserting a claim for relief under a premarital agreement is tolled during the marriage of the parties to the agreement. However, equitable defenses limiting the time for enforcement, including laches and estoppel, are available to either party.

History: Laws 1995, ch. 61, 9.



Section 40-3A-10 - Application and construction.

40-3A-10. Application and construction.

The Uniform Premarital Agreement Act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of that act among states enacting it.

History: Laws 1995, ch. 61, 10.






Article 4 - Dissolution of Marriage

Section 40-4-1 - Dissolution of marriage.

40-4-1. Dissolution of marriage.

On the petition of either party to a marriage, a district court may decree a dissolution of marriage on any of the following grounds:

A. incompatibility;

B. cruel and inhuman treatment;

C. adultery; or

D. abandonment.

History: 1953 Comp., 22-7-1, enacted by Laws 1973, ch. 319, 1.



Section 40-4-2 - Incompatibility.

40-4-2. Incompatibility.

Incompatibility exists when, because of discord or conflict of personalities, the legitimate ends of the marriage relationship are destroyed preventing any reasonable expectation of reconciliation.

History: 1953 Comp., 22-7-1.1, enacted by Laws 1973, ch. 319, 2.



Section 40-4-3 - Proceeding for division of property, disposition of children or alimony without the dissolution of marriage.

40-4-3. Proceeding for division of property, disposition of children or alimony without the dissolution of marriage.

Whenever the husband and wife have permanently separated and no longer live or cohabit together as husband and wife, either may institute proceedings in the district court for a division of property, disposition of children or alimony, without asking for or obtaining in the proceedings, a dissolution of marriage.

History: Laws 1901, ch. 62, 23; Code 1915, 2774; C.S. 1929, 68-502; 1941 Comp., 25-702; 1953 Comp., 22-7-2; Laws 1973, ch. 319, 3.



Section 40-4-4 - Venue; jurisdiction over property.

40-4-4. Venue; jurisdiction over property.

Any proceeding for the dissolution of marriage, division of property, disposition of children or alimony, as provided for in this chapter, may be instituted in the county where either of the parties resides. In such proceedings, the court shall have jurisdiction of all property of the parties, wherever located or situated in the state.

History: Laws 1901, ch. 62, 24; Code 1915, 2775; C.S. 1929, 68-503; 1941 Comp., 25-703; 1953 Comp., 22-7-3; Laws 1967, ch. 112, 1; 1973, ch. 319, 4.



Section 40-4-5 - Dissolution of marriage; jurisdiction; domicile.

40-4-5. Dissolution of marriage; jurisdiction; domicile.

The district court has jurisdiction to decree a dissolution of marriage when at the time of filing the petition either party has resided in this state for at least six months immediately preceding the date of the filing and has a domicile in New Mexico. As used in this section, "domicile" means that the person to whom it applies:

A. is physically present in this state and has a place of residence in this state;

B. has a present intention in good faith to reside in this state permanently or indefinitely;

C. provided further, persons serving in any military branch of the United States government who have been continuously stationed in any military base or installation in New Mexico for such period of six months shall, for the purposes hereof, be deemed to have a domicile of the state and county where such military base or installation is located; and

D. provided further, any person who had resided continuously in New Mexico for at least six months immediately prior to his or his spouse's entry into any military branch of the United States government, who is stationed or whose spouse is stationed at any military base or installation outside of New Mexico and who has a present intention in good faith to return and to reside in this state permanently or indefinitely, shall for the purposes hereof, be deemed to have a domicile of the state and county of his residence immediately prior to his or his spouse's entry into the military branch.

History: 1953 Comp., 22-7-4, enacted by Laws 1971, ch. 273, 1; 1973, ch. 319, 5; 1977, ch. 101, 1.



Section 40-4-6 - Verification of petition.

40-4-6. Verification of petition.

The petition in all proceedings for the dissolution of marriage, division of property, disposition of children or alimony, must be verified by the affidavit of the petitioner.

History: Laws 1901, ch. 62, 26; Code 1915, 2777; C.S. 1929, 68-505; 1941 Comp., 25-705; 1953 Comp., 22-7-5; Laws 1973, ch. 319, 6.



Section 40-4-7 - Proceedings; spousal support; support of children; division of property.

40-4-7. Proceedings; spousal support; support of children; division of property.

A. In any proceeding for the dissolution of marriage, division of property, disposition of children or spousal support, the court may make and enforce by attachment or otherwise an order to restrain the use or disposition of the property of either party or for the control of the children or to provide for the support of either party during the pendency of the proceeding, as in its discretion may seem just and proper. The court may make an order, relative to the expenses of the proceeding, as will ensure either party an efficient preparation and presentation of his case.

B. On final hearing, the court:

(1) may allow either party such a reasonable portion of the spouse's property or such a reasonable sum of money to be paid by either spouse either in a single sum or in installments, as spousal support as under the circumstances of the case may seem just and proper, including a court award of:

(a) rehabilitative spousal support that provides the receiving spouse with education, training, work experience or other forms of rehabilitation that increases the receiving spouse's ability to earn income and become self-supporting. The court may include a specific rehabilitation plan with its award of rehabilitative spousal support and may condition continuation of the support upon compliance with that plan;

(b) transitional spousal support to supplement the income of the receiving spouse for a limited period of time; provided that the period shall be clearly stated in the court's final order;

(c) spousal support for an indefinite duration;

(d) a single sum to be paid in one or more installments that specifies definite amounts, subject only to the death of the receiving spouse; or

(e) a single sum to be paid in one or more installments that specifies definite amounts, not subject to any contingencies, including the death of the receiving spouse;

(2) may:

(a) modify and change any order in respect to spousal support awarded pursuant to the provisions of Subparagraph (a), (b) or (c) of Paragraph (1) of this subsection whenever the circumstances render such change proper; or

(b) designate spousal support awarded pursuant to the provisions of Subparagraph (a) or (b) of Paragraph (1) of this subsection as nonmodifiable with respect to the amount or duration of the support payments;

(3) may set apart out of the property or income of the respective parties such portion for the maintenance and education of:

(a) their unemancipated minor children as may seem just and proper; or

(b) their children until the children's graduation from high school if the children are emancipated only by age, are under nineteen and are attending high school; and

(4) may make such an order for the guardianship, care, custody, maintenance and education of the minor children, or with reference to the control of the property of the respective parties to the proceeding, or with reference to the control of the property decreed or fund created by the court for the maintenance and education of the minor children, as may seem just and proper.

C. The court may order and enforce the payment of support for the maintenance and education after high school of emancipated children of the marriage pursuant to a written agreement between the parties.

D. An award of spousal support made pursuant to the provisions of Subparagraph (a), (b), (c) or (d) of Paragraph (1) of Subsection B of this section shall terminate upon the death of the receiving spouse, unless the court order of spousal support provides otherwise.

E. When making determinations concerning spousal support to be awarded pursuant to the provisions of Paragraph (1) or (2) of Subsection B of this section, the court shall consider:

(1) the age and health of and the means of support for the respective spouses;

(2) the current and future earnings and the earning capacity of the respective spouses;

(3) the good-faith efforts of the respective spouses to maintain employment or to become self-supporting;

(4) the reasonable needs of the respective spouses, including:

(a) the standard of living of the respective spouses during the term of the marriage;

(b) the maintenance of medical insurance for the respective spouses; and

(c) the appropriateness of life insurance, including its availability and cost, insuring the life of the person who is to pay support to secure the payments, with any life insurance proceeds paid on the death of the paying spouse to be in lieu of further support;

(5) the duration of the marriage;

(6) the amount of the property awarded or confirmed to the respective spouses;

(7) the type and nature of the respective spouses' assets; provided that potential proceeds from the sale of property by either spouse shall not be considered by the court, unless required by exceptional circumstances and the need to be fair to the parties;

(8) the type and nature of the respective spouses' liabilities;

(9) income produced by property owned by the respective spouses; and

(10) agreements entered into by the spouses in contemplation of the dissolution of marriage or legal separation.

F. The court shall retain jurisdiction over proceedings involving periodic spousal support payments when the parties have been married for twenty years or more prior to the dissolution of the marriage, unless the court order or decree specifically provides that no spousal support shall be awarded.

G. The court may modify and change any order or agreement merged into an order in respect to the guardianship, care, custody, maintenance or education of the children whenever circumstances render such change proper. The district court shall have exclusive jurisdiction of all matters pertaining to the guardianship, care, custody, maintenance and education of the children until the parents' obligation of support for their children terminates. The district court shall also have exclusive, continuing jurisdiction with reference to the property decreed or funds created for the children's maintenance and education.

History: Laws 1901, ch. 62, 27; Code 1915, 2778; C.S. 1929, 68-506; 1941 Comp., 25-706; Laws 1943, ch. 46, 1; 1953 Comp., 22-7-6; Laws 1973, ch. 319, 7; 1993, ch. 144, 1; 1997, ch. 56, 1.



Section 40-4-7.1 - Use of life insurance policy as security.

40-4-7.1. Use of life insurance policy as security.

In any proceeding brought pursuant to the provisions of Section 40-4-7 NMSA 1978 or in any other proceeding for the division of property or spousal or child support brought pursuant to the provisions of Chapter 40 NMSA 1978, the court may require either party or both parties to the proceeding to maintain the minor children of the parties or a spouse or former spouse as beneficiaries on a life insurance policy as security for the payment of:

(1) support for the benefit of the minor children;

(2) spousal support; or

(3) the cost to equalize a property division in the event of the death of the insured on the life insurance policy.

The court may also allocate the cost of the premiums of the life insurance policy between the parties.

History: 1978 Comp., 40-4-7.1, enacted by Laws 1993, ch. 110, 1.



Section 40-4-7.2 - Binding arbitration option; procedure.

40-4-7.2. Binding arbitration option; procedure.

A. Parties to an action for divorce, separation, custody or time-sharing, child support, spousal support, marital property and debt division or attorney fees related to such matters, including any post-judgment proceeding, may stipulate to binding arbitration by a signed agreement that provides for an award with respect to one or more of the following issues:

(1) valuation and division of real and personal property;

(2) child support, custody, time-sharing or visitation;

(3) spousal support;

(4) costs, expenses and attorney fees;

(5) enforceability of prenuptial and post-nuptial agreements;

(6) determination and allocation of responsibility for debt as between the parties;

(7) any civil tort claims related to any of the foregoing; or

(8) other contested domestic relations matters.

B. A court may not order a party to participate in arbitration except to the extent a party has agreed to participate pursuant to a written arbitration agreement. When the party involved is a minor, then his parent must consent to arbitration. When the party involved is a minor with a guardian ad litem, the guardian ad litem must provide written consent. When the party involved is a minor without a guardian ad litem, then in order for arbitration to proceed the court must find that arbitration is in the best interest of the minor.

C. Arbitration pursuant to this section shall be heard by one or more arbitrator. The court shall appoint an arbitrator agreed to by the parties if the arbitrator consents to the appointment.

D. If the parties have not agreed to an arbitrator, the court shall appoint an arbitrator who:

(1) is an attorney in good standing with the state bar of New Mexico;

(2) has practiced as an attorney for not less than five years immediately preceding the appointment and actively practiced in the area of domestic relations during three of those five years. Any period of time during which a person serves as a judge, special master or child support hearing officer is considered as actively practicing in the area of domestic relations; or

(3) is another professional licensed and experienced in the subject matter that is the area of the dispute.

E. An arbitrator appointed pursuant to this section is immune from liability in regard to the arbitration proceeding to the same extent as the judge who has jurisdiction of the action that is submitted to arbitration.

F. Objections to the qualifications of an arbitrator must be raised in connection with the appointment by the court or they are waived. The court will permit parties to raise objections based on qualifications within ten days of appointment of an arbitrator. Parties who agree on an arbitrator waive objections to his qualifications.

G. An arbitrator appointed pursuant to this section:

(1) shall hear and make an award on each issue submitted for arbitration pursuant to the arbitration agreement subject to the provisions of the agreement; and

(2) has all of the following powers and duties:

(a) to administer an oath or issue a subpoena as provided by court rule;

(b) to issue orders regarding discovery proceedings relative to the issues being arbitrated, including appointment of experts; and

(c) to allocate arbitration fees and expenses between the parties, including imposing a fee or expense on a party or attorney as a sanction for failure to provide information, subject to provisions of the arbitration agreement.

H. An arbitrator, attorney or party in an arbitration proceeding pursuant to this section shall disclose in writing any circumstances that may affect an arbitrator's impartiality, including, bias, financial interests, personal interests or family relationships. Upon disclosure of such a circumstance, a party may request disqualification of the arbitrator. If the arbitrator does not withdraw within seven days after a request for disqualification, the party may file a motion for disqualification with the court.

I. If the court finds that the arbitrator is disqualified, the court may appoint another arbitrator, subject to the provisions of the arbitration agreement.

J. As soon as practicable after the appointment of the arbitrator, the parties and attorneys shall confer with the arbitrator to consider all of the following:

(1) scope of the issues submitted;

(2) date, time and place of the hearing;

(3) witnesses, including experts, who may testify;

(4) appointment of experts and a schedule for exchange of expert reports or summary of expert testimony; and

(5) subject to the provisions of Subsection K of this section, exhibits, documents or other information each party considers material to the case and a schedule for production or exchange of the information. An objection not made before the hearing to production or lack of production of information is waived.

K. The arbitrator shall order reasonable access to information for each party that is material to the arbitration issues prior to the hearing, including the following:

(1) a current complete sworn financial disclosure statement, when financial matters are at issue;

(2) if a court has issued an order concerning an issue subject to arbitration, a copy of the order;

(3) any relevant documents related to the arbitration issues defined by the arbitrator;

(4) proposed award by each party for each issue subject to arbitration; and

(5) expert opinions of experts to be used by either party or appointed by the arbitrator.

L. Except as provided by this section, court rule or the arbitration agreement, a record shall not ordinarily be made of an arbitration hearing pursuant to this section unless either party requests it. If a record is not required, an arbitrator may make a record to be used only by the arbitrator to aid in reaching the decision.

M. Unless waived by the parties, a record shall be made of that portion of the hearing that concerns child custody, visitation or time-sharing.

N. The arbitration agreement may set forth any standards on which an award should be based, including the law to be applied. An arbitration agreement shall provide that in deciding child support issues, the arbitrator shall apply Section 40-4-11.1 NMSA 1978 when setting or modifying a child support order.

O. Unless otherwise agreed to by the parties and arbitrator in writing or on the record, the arbitrator shall issue the written award on each issue within sixty days after the end of the hearing and after receipt of proposed findings of fact and conclusions of law if requested by the arbitrator.

P. If the parties reach an agreement regarding child custody, time-sharing or visitation, the agreement shall be placed on the record by the parties under oath and shall be included in the arbitrator's written award.

Q. The arbitrator retains jurisdiction to correct errors or omissions in an award upon motion by a party to the arbitrator within twenty days after the award is issued or upon the arbitrator's own motion. Another party to the arbitration may respond to the motion within seven days after the motion is made. The arbitrator shall make a decision on the motion within seven days after the expiration of the response time period.

R. The court shall enforce an arbitrator's award or other order issued pursuant to this section in the same manner as an order issued by the court. A party may make a motion to the court to enforce an arbitrator's award or order.

S. Any party in an action that was submitted to arbitration pursuant to this section shall file with the court a stipulated order, or a motion to enforce the award within twenty-one days after the arbitrator's award is issued unless otherwise agreed to by the parties in writing or unless the arbitrator or court grants an extension.

T. If a party applies to the court for vacation of an arbitrator's award in binding arbitration issued pursuant to this section that concerns child custody, time-sharing or visitation, the court shall review the award based only upon the record of the arbitration hearing and factual matters that have arisen since the arbitration hearing that are relevant to the claim. The court may vacate an award of custody, time-sharing or visitation made in binding arbitration if the court finds that circumstances have changed since issuance of the award that are adverse to the best interests of the child, upon a finding that the award will cause harm or be detrimental to a child, or pursuant to Subsections U and V of this section. An arbitration agreement may provide a broader scope of review of custody, time-sharing or visitation issues by the court, and such review will apply if broader than this section.

U. If a party applies to the court for vacation or modification of an arbitrator's award issued pursuant to this section, the court shall review the award only as provided in Subsections T and V of this section.

V. If a party applies under this section, the court may vacate, modify or correct an award under any of the following circumstances:

(1) the award was procured by corruption, fraud or other undue means;

(2) there was evident partiality by an arbitrator, or misconduct prejudicing a party's rights;

(3) the arbitrator exceeded his powers; or

(4) the arbitrator refused to postpone the hearing on a showing of sufficient cause or refused to hear evidence substantial and material to the controversy.

W. An application to vacate an award on grounds stated in Subsections U and V of this section shall be decided by the court. If an award is vacated on grounds stated in Paragraph (3) or (4) of Subsection V of this section, the court may order a rehearing before the arbitrator who made the award when both parties consent to the rehearing before the arbitrator who made the award.

X. An appeal from an arbitration award pursuant to this section that the court confirms, vacates, modifies or corrects shall be taken in this same manner as from an order or judgment in other domestic relations actions.

Y. No arbitrator may decide issues of a criminal nature or make decisions on petitions pursuant to the Family Violence Protection Act [Chapter 40, Article 13, NMSA 1978].

History: Laws 1999, ch. 123, 1.



Section 40-4-7.3 - Accrual of interest; delinquent child and spousal support.

40-4-7.3. Accrual of interest; delinquent child and spousal support.

A. Interest shall accrue on delinquent child support at the rate of four percent and spousal support at the rate set forth in Section 56-8-4 NMSA 1978 in effect when the support payment becomes due and shall accrue from the date the support is delinquent until the date the support is paid.

B. Interest shall accrue on a consolidated judgment for delinquent child support at the rate of four percent when the consolidated judgment is entered until the judgment is satisfied.

C. Unless the order, judgment, decree or wage withholding order specifies a due date other than the first day of the month, support shall be due on the first day of each month and, if not paid by that date, shall be delinquent.

D. In calculation of support arrears, payments of support shall be first applied to the current support obligation, next to any delinquent support, next to any consolidated judgment of delinquent support, next to any accrued interest on delinquent support and next to any interest accrued on a consolidated judgment of delinquent support.

E. The human services department shall have the authority to forgive accrued interest on delinquent child support assigned to the state not otherwise specified in an order, judgment, decree or income withholding order if, in the judgment of the secretary of human services, forgiveness will likely result in the collection of more child support, spousal support or other support and will likely result in the satisfaction of the judgment, decree or wage withholding order. This authority shall include the ability to authorize the return of suspended licenses.

History: Laws 1999, ch. 299, 1; 2004, ch. 41, 2.



Section 40-4-8 - Contested custody; appointment of guardian ad litem.

40-4-8. Contested custody; appointment of guardian ad litem.

A. In any proceeding for the disposition of children when custody of minor children is contested by any party, the court may appoint an attorney at law as guardian ad litem on the court's motion or upon application of any party to appear for and represent the minor children. Expenses, costs and attorneys' fees for the guardian ad litem may be allocated among the parties as determined by the court.

B. When custody is contested, the court:

(1) shall refer that issue to mediation if feasible unless a party asserts or it appears to the court that domestic violence or child abuse has occurred, in which event the court shall halt or suspend mediation unless the court specifically finds that:

(a) the following three conditions are satisfied: 1) the mediator has substantial training concerning the effects of domestic violence or child abuse on victims; 2) a party who is or alleges to be the victim of domestic violence is capable of negotiating with the other party in mediation, either alone or with assistance, without suffering from an imbalance of power as a result of the alleged domestic violence; and 3) the mediation process contains appropriate provisions and conditions to protect against an imbalance of power between the parties resulting from the alleged domestic violence or child abuse; or

(b) in the case of domestic violence involving parents, the parent who is or alleges to be the victim requests mediation and the mediator is informed of the alleged domestic violence;

(2) may order, in addition to or in lieu of the provisions of Paragraph (1) of this subsection, that each of the parties undergo individual counseling in a manner that the court deems appropriate, if the court finds that the parties can afford the counseling; and

(3) may use, in addition to or in lieu of the provisions of Paragraph (1) of this subsection, auxiliary services such as professional evaluation by application of Rule 11-706 of the New Mexico Rules of Evidence or Rule 1-053 of the Rules of Civil Procedure for the District Courts.

C. As used in this section:

(1) "child abuse" means:

(a) that a child has been physically, emotionally or psychologically abused by a parent;

(b) that a child has been: 1) sexually abused by a parent through criminal sexual penetration, incest or criminal sexual contact of a minor as those acts are defined by state law; or 2) sexually exploited by a parent through allowing, permitting or encouraging the child to engage in prostitution and allowing, permitting, encouraging or engaging the child in obscene or pornographic photographing or filming or depicting a child for commercial purposes as those acts are defined by state law;

(c) that a child has been knowingly, intentionally or negligently placed in a situation that may endanger the child's life or health; or

(d) that a child has been knowingly or intentionally tortured, cruelly confined or cruelly punished; provided that nothing in this paragraph shall be construed to imply that a child who is or has been provided with treatment by spiritual means alone through prayer, in accordance with the tenets and practices of a recognized church or religious denomination, by a duly accredited practitioner of the church or denomination, is for that reason alone a victim of child abuse within the meaning of this paragraph; and

(2) "domestic violence" means one parent causing or threatening physical harm or assault or inciting imminent fear of physical, emotional or psychological harm to the other parent.

History: 1953 Comp., 22-7-7, enacted by Laws 1977, ch. 286, 1; 1993, ch. 241, 1.



Section 40-4-9 - Standards for the determination of child custody; hearing.

40-4-9. Standards for the determination of child custody; hearing.

A. In any case in which a judgment or decree will be entered awarding the custody of a minor, the district court shall, if the minor is under the age of fourteen, determine custody in accordance with the best interests of the child. The court shall consider all relevant factors including, but not limited to:

(1) the wishes of the child's parent or parents as to his custody;

(2) the wishes of the child as to his custodian;

(3) the interaction and interrelationship of the child with his parents, his siblings and any other person who may significantly affect the child's best interest;

(4) the child's adjustment to his home, school and community; and

(5) the mental and physical health of all individuals involved.

B. If the minor is fourteen years of age or older, the court shall consider the desires of the minor as to with whom he wishes to live before awarding custody of such minor.

C. Whenever testimony is taken from the minor concerning his choice of custodian, the court shall hold a private hearing in his chambers. The judge shall have a court reporter in his chambers who shall transcribe the hearing; however, the court reporter shall not file a transcript unless an appeal is taken.

History: 1953 Comp., 22-7-7.1, enacted by Laws 1977, ch. 172, 1.



Section 40-4-9.1 - Joint custody; standards for determination; parenting plan.

40-4-9.1. Joint custody; standards for determination; parenting plan.

A. There shall be a presumption that joint custody is in the best interests of a child in an initial custody determination. An award of joint custody does not imply an equal division of financial responsibility for the child. Joint custody shall not be awarded as a substitute for an existing custody arrangement unless there has been a substantial and material change in circumstances since the entry of the prior custody order or decree, which change affects the welfare of the child such that joint custody is presently in the best interests of the child. With respect to any proceeding in which it is proposed that joint custody be terminated, the court shall not terminate joint custody unless there has been a substantial and material change in circumstances affecting the welfare of the child, since entry of the joint custody order, such that joint custody is no longer in the best interests of the child.

B. In determining whether a joint custody order is in the best interests of the child, in addition to the factors provided in Section 40-4-9 NMSA 1978, the court shall consider the following factors:

(1) whether the child has established a close relationship with each parent;

(2) whether each parent is capable of providing adequate care for the child throughout each period of responsibility, including arranging for the child's care by others as needed;

(3) whether each parent is willing to accept all responsibilities of parenting, including a willingness to accept care of the child at specified times and to relinquish care to the other parent at specified times;

(4) whether the child can best maintain and strengthen a relationship with both parents through predictable, frequent contact and whether the child's development will profit from such involvement and influence from both parents;

(5) whether each parent is able to allow the other to provide care without intrusion, that is, to respect the other's parental rights and responsibilities and right to privacy;

(6) the suitability of a parenting plan for the implementation of joint custody, preferably, although not necessarily, one arrived at through parental agreement;

(7) geographic distance between the parents' residences;

(8) willingness or ability of the parents to communicate, cooperate or agree on issues regarding the child's needs; and

(9) whether a judicial adjudication has been made in a prior or the present proceeding that either parent or other person seeking custody has engaged in one or more acts of domestic abuse against the child, a parent of the child or other household member. If a determination is made that domestic abuse has occurred, the court shall set forth findings that the custody or visitation ordered by the court adequately protects the child, the abused parent or other household member.

C. In any proceeding in which the custody of a child is at issue, the court shall not prefer one parent as a custodian solely because of gender.

D. In any case in which the parents agree to a form of custody, the court should award custody consistent with the agreement unless the court determines that such agreement is not in the best interests of the child.

E. In making an order of joint custody, the court may specify the circumstances, if any, under which the consent of both legal custodians is required to be obtained in order to exercise legal control of the child and the consequences of the failure to obtain mutual consent.

F. When joint custody is awarded, the court shall approve a parenting plan for the implementation of the prospective custody arrangement prior to the award of joint custody. The parenting plan shall include a division of a child's time and care into periods of responsibility for each parent. It may also include:

(1) statements regarding the child's religion, education, child care, recreational activities and medical and dental care;

(2) designation of specific decision-making responsibilities;

(3) methods of communicating information about the child, transporting the child, exchanging care for the child and maintaining telephone and mail contact between parent and child;

(4) procedures for future decision making, including procedures for dispute resolution; and

(5) other statements regarding the welfare of the child or designed to clarify and facilitate parenting under joint custody arrangements.

In a case where joint custody is not agreed to or necessary aspects of the parenting plan are contested, the parties shall each submit parenting plans. The court may accept the plan proposed by either party or it may combine or revise these plans as it deems necessary in the child's best interests. The time of filing of parenting plans shall be set by local rule. A plan adopted by the court shall be entered as an order of the court.

G. Where custody is contested, the court shall refer that issue to mediation if feasible. The court may also use auxiliary services such as professional evaluation by application of Rule 706 [Rule 11-706 NMRA] of the New Mexico Rules of Evidence or Rule 53 [Rule 1-053 NMRA] of the Rules of Civil Procedure for the District Courts.

H. Notwithstanding any other provisions of law, access to records and information pertaining to a minor child, including medical, dental and school records, shall not be denied to a parent because that parent is not the child's physical custodial parent or because that parent is not a joint custodial parent.

I. Whenever a request for joint custody is granted or denied, the court shall state in its decision its basis for granting or denying the request for joint custody. A statement that joint custody is or is not in the best interests of the child is not sufficient to meet the requirements of this subsection.

J. An award of joint custody means that:

(1) each parent shall have significant, well-defined periods of responsibility for the child;

(2) each parent shall have, and be allowed and expected to carry out, responsibility for the child's financial, physical, emotional and developmental needs during that parent's periods of responsibility;

(3) the parents shall consult with each other on major decisions involving the child before implementing those decisions; that is, neither parent shall make a decision or take an action which results in a major change in a child's life until the matter has been discussed with the other parent and the parents agree. If the parents, after discussion, cannot agree and if one parent wishes to effect a major change while the other does not wish the major change to occur, then no change shall occur until the issue has been resolved as provided in this subsection;

(4) the following guidelines apply to major changes in a child's life:

(a) if either parent plans to change his home city or state of residence, he shall provide to the other parent thirty days' notice in writing stating the date and destination of move;

(b) the religious denomination and religious activities, or lack thereof, which were being practiced during the marriage should not be changed unless the parties agree or it has been otherwise resolved as provided in this subsection;

(c) both parents shall have access to school records, teachers and activities. The type of education, public or private, which was in place during the marriage should continue, whenever possible, and school districts should not be changed unless the parties agree or it has been otherwise resolved as provided in this subsection;

(d) both parents shall have access to medical and dental treatment providers and records. Each parent has authority to make emergency medical decisions. Neither parent may contract for major elective medical or dental treatment unless both parents agree or it has been otherwise resolved as provided in this subsection; and

(e) both parents may attend the child's public activities and both parents should know the necessary schedules. Whatever recreational activities the child participated in during the marriage should continue with the child's agreement, regardless of which of the parents has physical custody. Also, neither parent may enroll the child in a new recreational activity unless the parties agree or it has been otherwise resolved as provided in this subsection; and

(5) decisions regarding major changes in a child's life may be decided by:

(a) agreement between the joint custodial parents;

(b) requiring that the parents seek family counseling, conciliation or mediation service to assist in resolving their differences;

(c) agreement by the parents to submit the dispute to binding arbitration;

(d) allocating ultimate responsibility for a particular major decision area to one legal custodian;

(e) terminating joint custody and awarding sole custody to one person;

(f) reference to a master pursuant to Rule 53 [Rule 1-053 NMRA] of the Rules of Civil Procedure for the District Courts; or

(g) the district court.

K. When any person other than a natural or adoptive parent seeks custody of a child, no such person shall be awarded custody absent a showing of unfitness of the natural or adoptive parent.

L. As used in this section:

(1) "child" means a person under the age of eighteen;

(2) "custody" means the authority and responsibility to make major decisions in a child's best interests in the areas of residence, medical and dental treatment, education or child care, religion and recreation;

(3) "domestic abuse" means any incident by a household member against another household member resulting in:

(a) physical harm;

(b) severe emotional distress;

(c) a threat causing imminent fear of physical harm by any household member;

(d) criminal trespass;

(e) criminal damage to property;

(f) stalking or aggravated stalking, as provided in Sections 30-3A-3 and 30-3A-3.1 NMSA 1978; or

(g) harassment, as provided in Section 30-3A-2 NMSA 1978;

(4) "joint custody" means an order of the court awarding custody of a child to two parents. Joint custody does not imply an equal division of the child's time between the parents or an equal division of financial responsibility for the child;

(5) "parent" means a natural parent, adoptive parent or person who is acting as a parent who has or shares legal custody of a child or who claims a right to have or share legal custody;

(6) "parenting plan" means a document submitted for approval of the court setting forth the responsibilities of each parent individually and the parents jointly in a joint custody arrangement;

(7) "period of responsibility" means a specified period of time during which a parent is responsible for providing for a child's physical, developmental and emotional needs, including the decision making required in daily living. Specified periods of responsibility shall not be changed in an instance or more permanently except by the methods of decision making described under Subsection L [Subsection J] of this section;

(8) "sole custody" means an order of the court awarding custody of a child to one parent; and

(9) "visitation" means a period of time available to a noncustodial parent, under a sole custody arrangement, during which a child resides with or is under the care and control of the noncustodial parent.

History: 1978 Comp., 40-4-9.1, enacted by Laws 1981, ch. 112, 1; reenacted by Laws 1986, ch. 41, 1; 1999, ch. 242, 1.



Section 40-4-10 - Appointment of guardian ad litem.

40-4-10. Appointment of guardian ad litem.

After service of summons and copy of petition on any insane spouse and on the guardian of his or her estate, the court shall appoint an attorney at law as guardian ad litem to appear for and represent the insane spouse.

History: Laws 1933, ch. 27, 2; 1941 Comp., 25-711; 1953 Comp., 22-7-8; Laws 1973, ch. 319, 8.



Section 40-4-11 - Determination of award of child support; notice to withhold income.

40-4-11. Determination of award of child support; notice to withhold income.

In any proceeding before a court in which the court has the duty or authority to determine liability of a parent for the support of minor children or the amount of that support, the court:

A. shall make a specific determination and finding of the amount of support to be paid by a parent in accordance with the provisions of Section 40-4-11.1 NMSA 1978;

B. shall not consider present or future welfare financial assistance payments to or on behalf of the children in making its determination under Subsection A of this section; and

C. for good cause may order the parent liable for support of a minor child to assign to the person or public office entitled to receive the child support that portion of the parent's periodic income or other periodic entitlements to money. The assignment of that portion of the parent's periodic income or other periodic entitlements to money may be ordered by the court by the issuance of a notice to withhold income against the income of the parent. The procedures for the issuance of the notice to withhold income, the content of the notice to withhold income, the duties of the parent liable for child support and the duties of the employer responsible for withholding income shall be the same as provided for in the Support Enforcement Act [40-4A-1 through 40-4A-20 NMSA 1978], except that delinquency in payment under an order for support need not be a pre-existing condition to effectuate the procedures of the Support Enforcement Act for purpose of withholding income under this section.

History: 1953 Comp., 22-7-11.1, enacted by Laws 1971, ch. 185, 1; 1987, ch. 340, 1; 1988, ch. 87, 1.

40-4-11. Determination of award of child support; disregard of welfare payments; notice to withhold income.

In any proceeding before a court in which the court has the duty or authority to determine liability of a parent for the support of minor children or the amount of that support, the court:

A. shall make a specific determination and finding of the amount of support to be paid by a parent to provide properly for the care, maintenance and education of the minor children, considering the financial resources of the parent;

B. shall not consider present or future welfare financial assistance payments to or on behalf of the children in making its determination under Subsection A of this section; and

C. for good cause may order the parent liable for support of a minor child to assign to the person or public office entitled to receive the child support that portion of the parent's periodic income or other periodic entitlements to money. The assignment of that portion of the parent's periodic income or other periodic entitlements to money may be ordered by the court by the issuance of a notice to withhold income against the income of the parent. The procedures for the issuance of the notice to withhold income, the content of the notice to withhold income, the duties of the parent liable for child support and the duties of the employer responsible for withholding income shall be the same as provided for in the Support Enforcement Act [40-4A-1 through 40-4A-20 NMSA 1978], except that delinquency in payment under an order for support need not be a pre-existing condition to effectuate the procedures of the Support Enforcement Act for purpose of withholding income under this section.

History: 1978 Comp., 40-4-11, enacted by Laws 1988, ch. 87, 3.



Section 40-4-11.1 - Child support; guidelines.

40-4-11.1. Child support; guidelines.

A. In any action to establish or modify child support, the child support guidelines as set forth in this section shall be applied to determine the child support due and shall be a rebuttable presumption for the amount of such child support. Every decree or judgment of child support that deviates from the guideline amount shall contain a statement of the reasons for the deviation.

B. The purposes of the child support guidelines are to:

(1) establish as state policy an adequate standard of support for children, subject to the ability of parents to pay;

(2) make awards more equitable by ensuring more consistent treatment of persons in similar circumstances; and

(3) improve the efficiency of the court process by promoting settlements and giving courts and the parties guidance in establishing levels of awards.

C. For purposes of the guidelines specified in this section:

(1) "income" means actual gross income of a parent if employed to full capacity or potential income if unemployed or underemployed. Income need not be imputed to the primary custodial parent actively caring for a child of the parties who is under the age of six or disabled. If income is imputed, a reasonable child care expense may be imputed. The gross income of a parent means only the income and earnings of that parent and not the income of subsequent spouses, notwithstanding the community nature of both incomes after remarriage; and

(2) "gross income" includes income from any source and includes but is not limited to income from salaries, wages, tips, commissions, bonuses, dividends, severance pay, pensions, interest, trust income, annuities, capital gains, social security benefits, workers' compensation benefits, unemployment insurance benefits, disability insurance benefits, significant in-kind benefits that reduce personal living expenses, prizes and alimony or maintenance received, provided:

(a) "gross income" shall not include benefits received from means-tested public assistance programs or child support received by a parent for the support of other children;

(b) for income from self-employment, rent, royalties, proprietorship of a business or joint ownership of a partnership or closely held corporation, "gross income" means gross receipts minus ordinary and necessary expenses required to produce such income, but ordinary and necessary expenses do not include expenses determined by the court to be inappropriate for purposes of calculating child support;

(c) "gross income" shall not include the amount of alimony payments actually paid in compliance with a court order;

(d) "gross income" shall not include the amount of child support actually paid by a parent in compliance with a court order for the support of prior children; and

(e) "gross income" shall not include a reasonable amount for a parent's obligation to support prior children who are in that parent's custody. A duty to support subsequent children is not ordinarily a basis for reducing support owed to children of the parties but may be a defense to a child support increase for the children of the parties. In raising such a defense, a party may use Table A as set forth in Subsection K of this section to calculate the support for the subsequent children.

D. As used in this section:

(1) "children of the parties" means the natural or adopted child or children of the parties to the action before the court but shall not include the natural or adopted child or children of only one of the parties;

(2) "basic visitation" means a custody arrangement whereby one parent has physical custody and the other parent has visitation with the children of the parties less than thirty-five percent of the time. Such arrangements can exist where the parties share responsibilities pursuant to Section 40-4-9.1 NMSA 1978; and

(3) "shared responsibility" means a custody arrangement whereby each parent provides a suitable home for the children of the parties, when the children of the parties spend at least thirty-five percent of the year in each home and the parents significantly share the duties, responsibilities and expenses of parenting.

E. The basic child support obligation shall be calculated based on the combined income of both parents and shall be paid by them proportionately pursuant to Subsection K of this section.

F. Physical custody adjustments shall be made as follows:

(1) for basic visitation situations, the basic child support obligation shall be calculated using the basic child support schedule, Worksheet A and instructions contained in Subsection K of this section. The court may provide for a partial abatement of child support for visitations of one month or longer; and

(2) for shared responsibility arrangements, the basic child support obligation shall be calculated using the basic child support schedule, Worksheet B and instructions contained in Subsection K of this section.

G. In shared responsibility situations, each parent retains the percentage of the basic support obligation equal to the number of twenty-four-hour days of responsibility spent by each child with each respective parent divided by three hundred sixty-five.

H. The cost of providing medical and dental insurance for the children of the parties and the net reasonable child-care costs incurred on behalf of these children due to employment or job search of either parent shall be paid by each parent in proportion to that parent's income, in addition to the basic obligation.

I. The child support may also include the payment of the following expenses not covered by the basic child support obligation:

(1) any extraordinary medical, dental and counseling expenses incurred on behalf of the children of the parties. Such extraordinary expenses are uninsured expenses in excess of one hundred dollars ($100) per child per year;

(2) any extraordinary educational expenses for children of the parties; and

(3) transportation and communication expenses necessary for long distance visitation or time sharing.

J. Whenever application of the child support guidelines set forth in this section requires a person to pay to another person more than forty percent of the paying person's gross income for a single child support obligation for current support, there shall be a presumption of a substantial hardship, justifying a deviation from the guidelines.

K. BASIC CHILD SUPPORT SCHEDULE.

BASIC CHILD SUPPORT SCHEDULE

Both parents' Combined Gross Monthly

Number of children

Income

1

2

3

4

5

6

800

100

150

150

150

150

150

850

114

150

150

150

150

150

900

140

154

155

156

158

159

950

165

179

181

183

184

186

1,000

180

205

207

209

211

212

1,050

186

230

233

235

237

239

1,100

196

256

258

261

263

265

1,150

212

282

285

288

291

294

1,200

228

311

320

323

327

330

1,250

243

329

355

358

362

366

1,300

258

347

389

394

398

402

1,350

273

365

418

429

433

438

1,400

282

383

438

464

469

474

1,450

291

400

457

496

504

509

1,500

299

418

476

516

538

544

1,550

307

435

495

536

572

578

1,600

316

452

513

556

594

613

1,650

324

469

532

576

615

648

1,700

332

482

551

596

636

672

1,750

341

494

570

616

657

694

1,800

349

506

588

636

678

716

1,850

357

518

607

656

699

738

1,900

366

530

624

676

720

760

1,950

374

542

638

696

741

782

2,000

382

553

652

715

762

804

2,050

390

565

666

735

783

826

2,100

399

577

680

751

804

848

2,150

407

589

694

766

824

869

2,200

415

601

708

782

845

891

2,250

423

613

721

797

866

913

2,300

431

625

735

813

885

935

2,350

440

637

749

828

902

957

2,400

448

648

763

843

919

978

2,450

453

656

772

853

930

994

2,500

458

664

781

863

940

1,009

2,550

463

671

790

873

951

1,022

2,600

469

678

799

882

961

1,033

2,650

474

686

807

892

972

1,045

2,700

479

693

816

902

982

1,056

2,750

484

701

825

911

993

1,067

2,800

489

708

833

921

1,003

1,079

2,850

494

715

842

930

1,014

1,090

2,900

499

722

850

939

1,023

1,100

2,950

503

728

857

946

1,031

1,109

3,000

507

734

863

954

1,040

1,118

3,050

511

740

870

962

1,048

1,127

3,100

515

746

877

969

1,056

1,136

3,150

519

751

883

976

1,063

1,143

3,200

522

755

888

981

1,069

1,149

3,250

525

759

893

987

1,075

1,156

3,300

529

764

898

992

1,081

1,162

3,350

532

768

903

997

1,087

1,168

3,400

535

772

907

1,003

1,092

1,175

3,450

538

777

912

1,008

1,098

1,181

3,500

541

781

917

1,013

1,104

1,187

3,550

544

786

922

1,019

1,110

1,194

3,600

548

790

927

1,025

1,117

1,201

3,650

551

795

933

1,031

1,123

1,207

3,700

554

799

938

1,036

1,129

1,214

3,750

557

804

943

1,042

1,135

1,221

3,800

561

808

948

1,048

1,142

1,228

3,850

564

813

953

1,053

1,148

1,234

3,900

569

820

961

1,062

1,157

1,245

3,950

574

827

969

1,071

1,167

1,255

4,000

578

834

978

1,080

1,177

1,266

4,050

583

841

986

1,089

1,187

1,276

4,100

588

848

994

1,098

1,197

1,287

4,150

593

855

1,002

1,107

1,207

1,297

4,200

598

862

1,010

1,116

1,216

1,307

4,250

603

868

1,018

1,124

1,225

1,317

4,300

608

875

1,025

1,133

1,235

1,327

4,350

613

882

1,033

1,141

1,244

1,337

4,400

617

889

1,041

1,150

1,253

1,347

4,450

622

896

1,049

1,159

1,263

1,357

4,500

627

902

1,056

1,167

1,272

1,368

4,550

632

909

1,064

1,176

1,281

1,378

4,600

637

916

1,072

1,184

1,290

1,387

4,650

641

921

1,078

1,191

1,298

1,395

4,700

644

927

1,084

1,198

1,305

1,403

4,750

648

932

1,090

1,205

1,313

1,411

4,800

652

937

1,097

1,212

1,320

1,419

4,850

655

942

1,102

1,217

1,326

1,426

4,900

657

946

1,107

1,223

1,332

1,432

4,950

660

950

1,112

1,228

1,338

1,439

5,000

663

954

1,117

1,234

1,344

1,445

5,050

666

958

1,121

1,239

1,350

1,452

5,100

669

963

1,127

1,245

1,357

1,459

5,150

672

968

1,132

1,251

1,363

1,466

5,200

676

972

1,138

1,257

1,370

1,473

5,250

679

977

1,143

1,263

1,376

1,480

5,300

682

981

1,149

1,269

1,383

1,487

5,350

685

986

1,154

1,276

1,390

1,494

5,400

689

991

1,161

1,282

1,397

1,502

5,450

693

997

1,167

1,289

1,404

1,510

5,500

697

1,003

1,173

1,296

1,412

1,518

5,550

701

1,008

1,180

1,304

1,420

1,526

5,600

706

1,014

1,186

1,311

1,428

1,535

5,650

710

1,020

1,193

1,318

1,436

1,544

5,700

714

1,026

1,200

1,326

1,444

1,552

5,750

718

1,032

1,206

1,333

1,452

1,561

5,800

723

1,038

1,213

1,340

1,460

1,569

5,850

727

1,044

1,220

1,348

1,468

1,578

5,900

731

1,050

1,226

1,355

1,476

1,586

5,950

735

1,056

1,233

1,362

1,484

1,595

6,000

740

1,061

1,240

1,370

1,492

1,604

6,050

744

1,067

1,246

1,377

1,500

1,612

6,100

748

1,073

1,253

1,385

1,508

1,621

6,150

752

1,079

1,260

1,392

1,516

1,630

6,200

756

1,085

1,267

1,400

1,525

1,639

6,250

760

1,091

1,274

1,407

1,533

1,648

6,300

764

1,097

1,281

1,415

1,541

1,657

6,350

768

1,103

1,288

1,423

1,550

1,666

6,400

772

1,109

1,294

1,430

1,558

1,674

6,450

776

1,114

1,301

1,438

1,566

1,683

6,500

781

1,120

1,308

1,446

1,575

1,692

6,550

785

1,127

1,316

1,454

1,583

1,702

6,600

789

1,133

1,323

1,462

1,592

1,711

6,650

793

1,139

1,330

1,470

1,601

1,720

6,700

798

1,145

1,337

1,478

1,609

1,730

6,750

802

1,151

1,345

1,486

1,618

1,739

6,800

806

1,157

1,352

1,494

1,627

1,748

6,850

810

1,163

1,359

1,502

1,635

1,758

6,900

815

1,170

1,366

1,510

1,644

1,767

6,950

819

1,176

1,373

1,518

1,653

1,776

7,000

823

1,182

1,381

1,526

1,661

1,786

7,050

827

1,188

1,388

1,533

1,670

1,795

7,100

832

1,194

1,395

1,541

1,679

1,804

7,150

835

1,200

1,401

1,548

1,686

1,812

7,200

839

1,205

1,407

1,555

1,694

1,820

7,250

842

1,210

1,414

1,562

1,701

1,828

7,300

846

1,215

1,420

1,569

1,708

1,836

7,350

850

1,220

1,426

1,575

1,716

1,843

7,400

853

1,225

1,432

1,582

1,723

1,851

7,450

857

1,231

1,438

1,589

1,730

1,859

7,500

860

1,236

1,444

1,596

1,738

1,867

7,550

864

1,241

1,450

1,602

1,745

1,875

7,600

867

1,246

1,456

1,609

1,752

1,883

7,650

871

1,251

1,462

1,616

1,760

1,891

7,700

875

1,256

1,468

1,623

1,767

1,899

7,750

878

1,262

1,474

1,629

1,774

1,906

7,800

882

1,267

1,481

1,636

1,782

1,914

7,850

885

1,272

1,487

1,643

1,789

1,922

7,900

889

1,277

1,493

1,650

1,796

1,930

7,950

893

1,282

1,499

1,656

1,804

1,938

8,000

896

1,287

1,505

1,663

1,811

1,946

8,050

898

1,297

1,511

1,672

1,824

1,949

8,100

900

1,304

1,520

1,681

1,834

1,959

8,150

902

1,311

1,528

1,690

1,844

1,970

8,200

907

1,318

1,537

1,700

1,854

1,981

8,250

912

1,326

1,545

1,709

1,864

1,992

8,300

917

1,333

1,553

1,718

1,874

2,002

8,350

922

1,340

1,562

1,727

1,884

2,013

8,400

927

1,347

1,570

1,736

1,894

2,024

8,450

931

1,354

1,578

1,746

1,904

2,034

8,500

936

1,361

1,587

1,755

1,914

2,045

8,550

941

1,368

1,595

1,764

1,924

2,056

8,600

946

1,375

1,603

1,773

1,934

2,066

8,650

951

1,383

1,611

1,782

1,944

2,077

8,700

956

1,390

1,620

1,792

1,954

2,088

8,750

961

1,397

1,628

1,801

1,964

2,098

8,800

966

1,404

1,636

1,810

1,974

2,109

8,850

971

1,411

1,645

1,819

1,984

2,120

8,900

975

1,418

1,653

1,828

1,994

2,131

8,950

980

1,425

1,661

1,838

2,004

2,141

9,000

985

1,433

1,670

1,847

2,014

2,152

9,050

990

1,440

1,678

1,856

2,024

2,163

9,100

995

1,447

1,686

1,865

2,034

2,173

9,150

1,000

1,454

1,695

1,874

2,044

2,184

9,200

1,005

1,461

1,703

1,884

2,055

2,195

9,250

1,010

1,468

1,711

1,893

2,065

2,205

9,300

1,015

1,475

1,720

1,902

2,075

2,216

9,350

1,019

1,482

1,728

1,911

2,085

2,227

9,400

1,024

1,490

1,736

1,920

2,095

2,237

9,450

1,029

1,497

1,745

1,930

2,105

2,248

9,500

1,034

1,504

1,753

1,939

2,115

2,259

9,550

1,039

1,511

1,761

1,948

2,125

2,270

9,600

1,044

1,518

1,770

1,957

2,135

2,280

9,650

1,049

1,525

1,778

1,967

2,145

2,291

9,700

1,054

1,532

1,786

1,976

2,155

2,302

9,750

1,059

1,539

1,795

1,985

2,165

2,312

9,800

1,064

1,547

1,803

1,994

2,175

2,323

9,850

1,068

1,554

1,811

2,003

2,185

2,334

9,900

1,073

1,561

1,820

2,013

2,195

2,344

9,950

1,078

1,568

1,828

2,022

2,205

2,355

10,000

1,083

1,575

1,836

2,031

2,215

2,366

10,050

1,088

1,582

1,845

2,040

2,225

2,376

10,100

1,093

1,589

1,853

2,049

2,235

2,387

10,150

1,098

1,597

1,861

2,059

2,245

2,398

10,200

1,103

1,604

1,870

2,068

2,255

2,408

10,250

1,108

1,611

1,878

2,077

2,265

2,419

10,300

1,112

1,618

1,886

2,086

2,275

2,430

10,350

1,117

1,625

1,894

2,095

2,285

2,441

10,400

1,122

1,632

1,903

2,105

2,295

2,451

10,450

1,127

1,639

1,911

2,114

2,305

2,462

10,500

1,132

1,646

1,919

2,123

2,315

2,473

10,550

1,137

1,654

1,928

2,132

2,325

2,483

10,600

1,142

1,661

1,936

2,141

2,335

2,494

10,650

1,147

1,668

1,944

2,151

2,345

2,505

10,700

1,152

1,675

1,953

2,160

2,355

2,515

10,750

1,156

1,682

1,961

2,169

2,365

2,526

10,800

1,161

1,689

1,969

2,178

2,375

2,537

10,850

1,166

1,696

1,978

2,187

2,385

2,547

10,900

1,171

1,703

1,986

2,196

2,395

2,558

10,950

1,176

1,710

1,994

2,205

2,405

2,568

11,000

1,181

1,717

2,002

2,215

2,415

2,579

11,050

1,186

1,725

2,010

2,224

2,425

2,589

11,100

1,191

1,732

2,019

2,233

2,435

2,600

11,150

1,195

1,739

2,027

2,242

2,445

2,610

11,200

1,200

1,746

2,035

2,251

2,454

2,621

11,250

1,205

1,753

2,043

2,260

2,464

2,632

11,300

1,210

1,760

2,051

2,269

2,474

2,642

11,350

1,215

1,767

2,060

2,278

2,484

2,653

11,400

1,220

1,774

2,068

2,287

2,494

2,663

11,450

1,225

1,781

2,076

2,296

2,504

2,674

11,500

1,229

1,788

2,084

2,305

2,514

2,684

11,550

1,234

1,795

2,093

2,314

2,524

2,695

11,600

1,239

1,802

2,101

2,324

2,534

2,705

11,650

1,244

1,809

2,109

2,333

2,544

2,716

11,700

1,249

1,816

2,117

2,342

2,553

2,726

11,750

1,254

1,824

2,125

2,351

2,563

2,737

11,800

1,259

1,831

2,134

2,360

2,573

2,748

11,850

1,264

1,838

2,142

2,369

2,583

2,758

11,900

1,268

1,845

2,150

2,378

2,593

2,769

11,950

1,273

1,852

2,158

2,387

2,603

2,779

12,000

1,278

1,859

2,166

2,396

2,613

2,790

12,050

1,283

1,866

2,175

2,405

2,623

2,800

12,100

1,288

1,873

2,183

2,414

2,633

2,811

12,150

1,293

1,880

2,191

2,424

2,642

2,821

12,200

1,298

1,887

2,199

2,433

2,652

2,832

12,250

1,303

1,894

2,208

2,442

2,662

2,842

12,300

1,307

1,901

2,216

2,451

2,672

2,853

12,350

1,312

1,908

2,224

2,460

2,682

2,864

12,400

1,317

1,915

2,232

2,469

2,692

2,874

12,450

1,322

1,923

2,240

2,478

2,702

2,885

12,500

1,327

1,930

2,249

2,487

2,712

2,895

12,550

1,332

1,937

2,257

2,496

2,722

2,906

12,600

1,337

1,944

2,265

2,505

2,732

2,916

12,650

1,342

1,951

2,273

2,514

2,741

2,927

12,700

1,346

1,958

2,281

2,523

2,751

2,937

12,750

1,351

1,965

2,290

2,533

2,761

2,948

12,800

1,356

1,972

2,298

2,542

2,771

2,958

12,850

1,361

1,979

2,306

2,551

2,781

2,969

12,900

1,366

1,986

2,314

2,560

2,791

2,980

12,950

1,371

1,993

2,323

2,569

2,801

2,990

13,000

1,376

2,000

2,331

2,578

2,811

3,001

13,050

1,380

2,007

2,339

2,587

2,821

3,011

13,100

1,385

2,014

2,347

2,596

2,830

3,022

13,150

1,390

2,022

2,355

2,605

2,840

3,032

13,200

1,395

2,029

2,364

2,614

2,850

3,043

13,250

1,400

2,036

2,372

2,623

2,860

3,053

13,300

1,405

2,043

2,380

2,632

2,870

3,064

13,350

1,410

2,050

2,388

2,642

2,880

3,074

13,400

1,415

2,057

2,396

2,651

2,890

3,085

13,450

1,419

2,064

2,405

2,660

2,900

3,096

13,500

1,424

2,071

2,413

2,669

2,910

3,106

13,550

1,429

2,078

2,421

2,678

2,920

3,117

13,600

1,434

2,085

2,429

2,687

2,929

3,127

13,650

1,439

2,092

2,437

2,696

2,939

3,138

13,700

1,444

2,099

2,446

2,705

2,949

3,148

13,750

1,449

2,106

2,454

2,714

2,959

3,159

13,800

1,454

2,113

2,462

2,723

2,969

3,169

13,850

1,458

2,120

2,470

2,732

2,979

3,180

13,900

1,463

2,128

2,479

2,742

2,989

3,190

13,950

1,468

2,135

2,487

2,750

2,999

3,201

14,000

1,472

2,141

2,494

2,759

3,007

3,210

14,050

1,477

2,147

2,501

2,767

3,016

3,219

14,100

1,481

2,153

2,509

2,775

3,025

3,229

14,150

1,486

2,160

2,516

2,783

3,034

3,238

14,200

1,490

2,166

2,523

2,791

3,042

3,247

14,250

1,494

2,172

2,530

2,799

3,051

3,257

14,300

1,499

2,179

2,538

2,807

3,060

3,266

14,350

1,503

2,185

2,545

2,815

3,069

3,275

14,400

1,507

2,191

2,552

2,823

3,077

3,285

14,450

1,512

2,198

2,560

2,831

3,086

3,294

14,500

1,516

2,204

2,567

2,839

3,095

3,303

14,550

1,520

2,210

2,574

2,847

3,104

3,313

14,600

1,525

2,217

2,581

2,855

3,112

3,322

14,650

1,529

2,223

2,589

2,863

3,121

3,331

14,700

1,534

2,229

2,596

2,871

3,130

3,340

14,750

1,538

2,235

2,603

2,879

3,139

3,350

14,800

1,542

2,242

2,610

2,887

3,147

3,359

14,850

1,547

2,248

2,618

2,896

3,156

3,368

14,900

1,551

2,254

2,625

2,904

3,165

3,378

14,950

1,555

2,261

2,632

2,912

3,174

3,387

15,000

1,560

2,267

2,640

2,920

3,182

3,396

15,050

1,564

2,273

2,647

2,928

3,191

3,406

15,100

1,568

2,279

2,654

2,936

3,200

3,415

15,150

1,573

2,286

2,661

2,944

3,209

3,424

15,200

1,577

2,292

2,669

2,952

3,217

3,434

15,250

1,581

2,298

2,676

2,960

3,226

3,443

15,300

1,586

2,305

2,683

2,968

3,235

3,452

15,350

1,590

2,311

2,691

2,976

3,244

3,461

15,400

1,594

2,317

2,698

2,984

3,253

3,471

15,450

1,599

2,324

2,705

2,992

3,261

3,480

15,500

1,603

2,330

2,712

3,000

3,270

3,489

15,550

1,608

2,336

2,720

3,008

3,279

3,499

15,600

1,612

2,342

2,727

3,016

3,288

3,508

15,650

1,616

2,349

2,734

3,024

3,296

3,517

15,700

1,621

2,355

2,742

3,032

3,305

3,527

15,750

1,625

2,361

2,749

3,040

3,314

3,536

15,800

1,629

2,368

2,756

3,049

3,323

3,545

15,850

1,634

2,374

2,763

3,057

3,331

3,554

15,900

1,638

2,380

2,771

3,065

3,340

3,564

15,950

1,642

2,387

2,778

3,073

3,349

3,573

16,000

1,647

2,393

2,785

3,081

3,358

3,582

16,050

1,651

2,399

2,792

3,089

3,366

3,592

16,100

1,655

2,405

2,800

3,097

3,375

3,601

16,150

1,660

2,412

2,807

3,105

3,384

3,610

16,200

1,664

2,418

2,814

3,113

3,393

3,620

16,250

1,669

2,424

2,822

3,121

3,401

3,629

16,300

1,673

2,431

2,829

3,129

3,410

3,638

16,350

1,677

2,437

2,836

3,137

3,419

3,648

16,400

1,682

2,443

2,843

3,145

3,428

3,657

16,450

1,686

2,450

2,851

3,153

3,436

3,666

16,500

1,690

2,456

2,858

3,161

3,445

3,675

16,550

1,695

2,462

2,865

3,169

3,454

3,685

16,600

1,699

2,468

2,873

3,177

3,463

3,694

16,650

1,703

2,475

2,880

3,185

3,471

3,703

16,700

1,708

2,481

2,887

3,194

3,480

3,713

16,750

1,712

2,487

2,894

3,202

3,489

3,722

16,800

1,716

2,494

2,902

3,210

3,498

3,731

16,850

1,721

2,500

2,909

3,218

3,506

3,741

16,900

1,725

2,506

2,916

3,226

3,515

3,750

16,950

1,729

2,513

2,924

3,234

3,524

3,759

17,000

1,734

2,519

2,931

3,242

3,533

3,769

17,050

1,738

2,525

2,938

3,250

3,541

3,778

17,100

1,743

2,531

2,945

3,258

3,550

3,787

17,150

1,747

2,538

2,953

3,266

3,559

3,796

17,200

1,751

2,544

2,960

3,274

3,568

3,806

17,250

1,756

2,550

2,967

3,282

3,576

3,815

17,300

1,760

2,557

2,974

3,290

3,585

3,824

17,350

1,764

2,563

2,982

3,298

3,594

3,834

17,400

1,769

2,570

2,989

3,307

3,603

3,843

17,450

1,774

2,577

2,998

3,316

3,613

3,854

17,500

1,778

2,584

3,006

3,325

3,623

3,864

17,550

1,783

2,591

3,014

3,334

3,633

3,875

17,600

1,788

2,597

3,022

3,343

3,642

3,885

17,650

1,793

2,604

3,030

3,352

3,652

3,896

17,700

1,798

2,611

3,038

3,361

3,662

3,906

17,750

1,802

2,618

3,046

3,370

3,672

3,917

17,800

1,807

2,625

3,054

3,379

3,682

3,927

17,850

1,812

2,632

3,063

3,388

3,691

3,937

17,900

1,817

2,639

3,071

3,397

3,701

3,948

17,950

1,822

2,646

3,079

3,406

3,711

3,958

18,000

1,826

2,653

3,087

3,415

3,721

3,969

18,050

1,831

2,660

3,095

3,424

3,731

3,979

18,100

1,836

2,667

3,103

3,433

3,740

3,990

18,150

1,841

2,674

3,111

3,442

3,750

4,000

18,200

1,845

2,681

3,120

3,451

3,760

4,010

18,250

1,850

2,688

3,128

3,460

3,770

4,021

18,300

1,855

2,695

3,136

3,469

3,780

4,031

18,350

1,860

2,702

3,144

3,478

3,789

4,042

18,400

1,865

2,709

3,152

3,487

3,799

4,052

18,450

1,869

2,716

3,160

3,496

3,809

4,063

18,500

1,874

2,723

3,168

3,505

3,819

4,073

18,550

1,879

2,730

3,177

3,514

3,829

4,084

18,600

1,884

2,737

3,185

3,523

3,838

4,094

18,650

1,889

2,744

3,193

3,532

3,848

4,104

18,700

1,893

2,751

3,201

3,541

3,858

4,115

18,750

1,898

2,758

3,209

3,550

3,868

4,125

18,800

1,903

2,765

3,217

3,559

3,878

4,136

18,850

1,908

2,772

3,225

3,568

3,887

4,146

18,900

1,912

2,779

3,233

3,577

3,897

4,157

18,950

1,917

2,786

3,242

3,586

3,907

4,167

19,000

1,922

2,793

3,250

3,595

3,917

4,178

19,050

1,927

2,800

3,258

3,604

3,927

4,188

19,100

1,932

2,807

3,266

3,613

3,936

4,198

19,150

1,936

2,814

3,274

3,622

3,946

4,209

19,200

1,941

2,821

3,282

3,631

3,956

4,219

19,250

1,946

2,828

3,290

3,640

3,966

4,230

19,300

1,951

2,835

3,299

3,649

3,976

4,240

19,350

1,956

2,842

3,307

3,658

3,985

4,251

19,400

1,960

2,849

3,315

3,667

3,995

4,261

19,450

1,965

2,856

3,323

3,676

4,005

4,271

19,500

1,970

2,863

3,331

3,685

4,015

4,282

19,550

1,975

2,869

3,339

3,694

4,025

4,292

19,600

1,979

2,876

3,347

3,703

4,034

4,303

19,650

1,984

2,883

3,355

3,712

4,044

4,313

19,700

1,989

2,890

3,364

3,721

4,054

4,324

19,750

1,994

2,897

3,372

3,730

4,064

4,334

19,800

1,999

2,904

3,380

3,739

4,074

4,345

19,850

2,003

2,911

3,388

3,748

4,083

4,355

19,900

2,008

2,918

3,396

3,757

4,093

4,365

19,950

2,013

2,925

3,404

3,766

4,103

4,376

20,000

2,018

2,932

3,412

3,775

4,113

4,386

20,050

2,023

2,939

3,421

3,784

4,123

4,397

20,100

2,027

2,946

3,429

3,793

4,132

4,407

20,150

2,032

2,953

3,437

3,802

4,142

4,418

20,200

2,037

2,960

3,445

3,811

4,152

4,428

20,250

2,042

2,967

3,453

3,820

4,162

4,439

20,300

2,046

2,974

3,461

3,829

4,172

4,449

20,350

2,051

2,981

3,469

3,838

4,181

4,459

20,400

2,056

2,988

3,478

3,847

4,191

4,470

20,450

2,061

2,995

3,486

3,856

4,201

4,480

20,500

2,066

3,002

3,494

3,865

4,211

4,491

20,550

2,070

3,009

3,502

3,874

4,221

4,501

20,600

2,075

3,016

3,510

3,883

4,230

4,512

20,650

2,080

3,023

3,518

3,892

4,240

4,522

20,700

2,085

3,030

3,526

3,901

4,250

4,533

20,750

2,089

3,037

3,534

3,910

4,260

4,543

20,800

2,094

3,044

3,543

3,919

4,270

4,553

20,850

2,099

3,051

3,551

3,928

4,279

4,564

20,900

2,104

3,058

3,559

3,937

4,289

4,574

20,950

2,109

3,065

3,567

3,946

4,299

4,585

21,000

2,113

3,072

3,575

3,955

4,309

4,595

21,050

2,118

3,079

3,583

3,964

4,319

4,606

21,100

2,123

3,086

3,591

3,973

4,328

4,616

21,150

2,128

3,093

3,600

3,982

4,338

4,626

21,200

2,133

3,100

3,608

3,991

4,348

4,637

21,250

2,137

3,107

3,616

4,000

4,358

4,647

21,300

2,142

3,114

3,624

4,009

4,368

4,658

21,350

2,147

3,121

3,632

4,018

4,377

4,668

21,400

2,152

3,128

3,640

4,027

4,387

4,679

21,450

2,156

3,135

3,648

4,036

4,397

4,689

21,500

2,161

3,141

3,657

4,045

4,407

4,700

21,550

2,166

3,148

3,665

4,054

4,417

4,710

21,600

2,171

3,155

3,673

4,063

4,426

4,720

21,650

2,176

3,162

3,681

4,072

4,436

4,731

21,700

2,180

3,169

3,689

4,081

4,446

4,741

21,750

2,185

3,176

3,697

4,090

4,456

4,752

21,800

2,190

3,183

3,705

4,099

4,466

4,762

21,850

2,195

3,190

3,713

4,108

4,475

4,773

21,900

2,200

3,197

3,722

4,117

4,485

4,783

21,950

2,204

3,204

3,730

4,126

4,495

4,794

22,000

2,209

3,211

3,738

4,135

4,505

4,804

22,050

2,214

3,218

3,746

4,144

4,514

4,814

22,100

2,219

3,225

3,754

4,153

4,524

4,825

22,150

2,223

3,232

3,762

4,162

4,534

4,835

22,200

2,228

3,239

3,770

4,171

4,544

4,846

22,250

2,233

3,246

3,779

4,180

4,554

4,856

22,300

2,238

3,253

3,787

4,189

4,563

4,867

22,350

2,243

3,260

3,795

4,198

4,573

4,877

22,400

2,247

3,267

3,803

4,207

4,583

4,887

22,450

2,252

3,274

3,811

4,216

4,593

4,898

22,500

2,257

3,281

3,819

4,225

4,603

4,908

22,550

2,262

3,288

3,827

4,234

4,612

4,919

22,600

2,267

3,295

3,835

4,243

4,622

4,929

22,650

2,271

3,302

3,844

4,252

4,632

4,940

22,700

2,276

3,309

3,852

4,261

4,642

4,950

22,750

2,281

3,316

3,860

4,270

4,652

4,961

22,800

2,286

3,323

3,868

4,279

4,661

4,971

22,850

2,290

3,330

3,876

4,288

4,671

4,981

22,900

2,295

3,337

3,884

4,297

4,681

4,992

22,950

2,300

3,344

3,892

4,306

4,691

5,002

23,000

2,305

3,351

3,901

4,315

4,701

5,013

23,050

2,310

3,358

3,909

4,324

4,710

5,023

23,100

2,314

3,365

3,917

4,333

4,720

5,034

23,150

2,319

3,372

3,925

4,342

4,730

5,044

23,200

2,324

3,379

3,933

4,351

4,740

5,055

23,250

2,329

3,386

3,941

4,360

4,750

5,065

23,300

2,334

3,393

3,949

4,369

4,759

5,075

23,350

2,338

3,400

3,958

4,378

4,769

5,086

23,400

2,343

3,407

3,966

4,387

4,779

5,096

23,450

2,348

3,414

3,974

4,396

4,789

5,107

23,500

2,353

3,420

3,982

4,405

4,799

5,117

23,550

2,357

3,427

3,990

4,414

4,808

5,128

23,600

2,362

3,434

3,998

4,423

4,818

5,138

23,650

2,367

3,441

4,006

4,432

4,828

5,148

23,700

2,372

3,448

4,014

4,441

4,838

5,159

23,750

2,377

3,455

4,023

4,450

4,848

5,169

23,800

2,381

3,462

4,031

4,459

4,857

5,180

23,850

2,386

3,469

4,039

4,468

4,867

5,190

23,900

2,391

3,476

4,047

4,477

4,877

5,201

23,950

2,396

3,483

4,055

4,486

4,887

5,211

24,000

2,401

3,490

4,063

4,495

4,897

5,222

24,050

2,405

3,497

4,071

4,504

4,906

5,232

24,100

2,410

3,504

4,080

4,513

4,916

5,242

24,150

2,415

3,511

4,088

4,522

4,926

5,253

24,200

2,420

3,518

4,096

4,531

4,936

5,263

24,250

2,424

3,525

4,104

4,540

4,946

5,274

24,300

2,429

3,532

4,112

4,549

4,955

5,284

24,350

2,434

3,539

4,120

4,558

4,965

5,295

24,400

2,439

3,546

4,128

4,567

4,975

5,305

24,450

2,444

3,553

4,136

4,576

4,985

5,316

24,500

2,448

3,560

4,145

4,585

4,995

5,326

24,550

2,453

3,567

4,153

4,594

5,004

5,336

24,600

2,458

3,574

4,161

4,603

5,014

5,347

24,650

2,463

3,581

4,169

4,612

5,024

5,357

24,700

2,468

3,588

4,177

4,621

5,034

5,368

24,750

2,472

3,595

4,185

4,630

5,044

5,378

24,800

2,477

3,602

4,193

4,639

5,053

5,389

24,850

2,482

3,609

4,202

4,648

5,063

5,399

24,900

2,487

3,616

4,210

4,657

5,073

5,410

24,950

2,491

3,623

4,218

4,666

5,083

5,420

25,000

2,496

3,630

4,226

4,675

5,093

5,430

25,050

2,501

3,637

4,234

4,684

5,102

5,441

25,100

2,506

3,644

4,242

4,693

5,112

5,451

25,150

2,511

3,651

4,250

4,702

5,122

5,462

25,200

2,515

3,658

4,259

4,711

5,132

5,472

25,250

2,520

3,665

4,267

4,720

5,142

5,483

25,300

2,525

3,672

4,275

4,729

5,151

5,493

25,350

2,530

3,679

4,283

4,738

5,161

5,503

25,400

2,535

3,686

4,291

4,747

5,171

5,514

25,450

2,539

3,692

4,299

4,756

5,181

5,524

25,500

2,544

3,699

4,307

4,765

5,191

5,535

25,550

2,549

3,706

4,315

4,774

5,200

5,545

25,600

2,554

3,713

4,324

4,783

5,210

5,556

25,650

2,558

3,720

4,332

4,792

5,220

5,566

25,700

2,563

3,727

4,340

4,801

5,230

5,577

25,750

2,568

3,734

4,348

4,810

5,240

5,587

25,800

2,573

3,741

4,356

4,819

5,249

5,597

25,850

2,578

3,748

4,364

4,828

5,259

5,608

25,900

2,582

3,755

4,372

4,837

5,269

5,618

25,950

2,587

3,762

4,381

4,846

5,279

5,629

26,000

2,592

3,769

4,389

4,855

5,289

5,639

26,050

2,597

3,776

4,397

4,864

5,298

5,650

26,100

2,602

3,783

4,405

4,873

5,308

5,660

26,150

2,606

3,790

4,413

4,882

5,318

5,671

26,200

2,611

3,797

4,421

4,891

5,328

5,681

26,250

2,616

3,804

4,429

4,900

5,338

5,691

26,300

2,621

3,811

4,437

4,909

5,347

5,702

26,350

2,625

3,818

4,446

4,918

5,357

5,712

26,400

2,630

3,825

4,454

4,927

5,367

5,723

26,450

2,635

3,832

4,462

4,936

5,377

5,733

26,500

2,640

3,839

4,470

4,945

5,387

5,744

26,550

2,645

3,846

4,478

4,954

5,396

5,754

26,600

2,649

3,853

4,486

4,963

5,406

5,764

26,650

2,654

3,860

4,494

4,972

5,416

5,775

26,700

2,659

3,867

4,503

4,981

5,426

5,785

26,750

2,664

3,874

4,511

4,990

5,436

5,796

26,800

2,669

3,881

4,519

4,999

5,445

5,806

26,850

2,673

3,888

4,527

5,008

5,455

5,817

26,900

2,678

3,895

4,535

5,017

5,465

5,827

26,950

2,683

3,902

4,543

5,026

5,475

5,838

27,000

2,688

3,909

4,551

5,035

5,485

5,848

27,050

2,692

3,916

4,560

5,044

5,494

5,858

27,100

2,697

3,923

4,568

5,053

5,504

5,869

27,150

2,702

3,930

4,576

5,062

5,514

5,879

27,200

2,707

3,937

4,584

5,071

5,524

5,890

27,250

2,712

3,944

4,592

5,080

5,534

5,900

27,300

2,716

3,951

4,600

5,089

5,543

5,911

27,350

2,721

3,958

4,608

5,098

5,553

5,921

27,400

2,726

3,964

4,616

5,107

5,563

5,932

27,450

2,731

3,971

4,625

5,116

5,573

5,942

27,500

2,736

3,978

4,633

5,125

5,583

5,952

27,550

2,740

3,985

4,641

5,134

5,592

5,963

27,600

2,745

3,992

4,649

5,143

5,602

5,973

27,650

2,750

3,999

4,657

5,152

5,612

5,984

27,700

2,755

4,006

4,665

5,161

5,622

5,994

27,750

2,759

4,013

4,673

5,170

5,632

6,005

27,800

2,764

4,020

4,682

5,179

5,641

6,015

27,850

2,769

4,027

4,690

5,188

5,651

6,025

27,900

2,774

4,034

4,698

5,197

5,661

6,036

27,950

2,779

4,041

4,706

5,206

5,671

6,046

28,000

2,783

4,048

4,714

5,215

5,681

6,057

28,050

2,788

4,055

4,722

5,224

5,690

6,067

28,100

2,793

4,062

4,730

5,233

5,700

6,078

28,150

2,798

4,069

4,738

5,242

5,710

6,088

28,200

2,803

4,076

4,747

5,251

5,720

6,099

28,250

2,807

4,083

4,755

5,260

5,730

6,109

28,300

2,812

4,090

4,763

5,269

5,739

6,119

28,350

2,817

4,097

4,771

5,278

5,749

6,130

28,400

2,822

4,104

4,779

5,287

5,759

6,140

28,450

2,826

4,111

4,787

5,296

5,769

6,151

28,500

2,831

4,118

4,795

5,305

5,779

6,161

28,550

2,836

4,125

4,804

5,314

5,788

6,172

28,600

2,841

4,132

4,812

5,323

5,798

6,182

28,650

2,846

4,139

4,820

5,332

5,808

6,193

28,700

2,850

4,146

4,828

5,341

5,818

6,203

28,750

2,855

4,153

4,836

5,350

5,828

6,213

28,800

2,860

4,160

4,844

5,359

5,837

6,224

28,850

2,865

4,167

4,852

5,368

5,847

6,234

28,900

2,870

4,174

4,861

5,377

5,857

6,245

28,950

2,874

4,181

4,869

5,386

5,867

6,255

29,000

2,879

4,188

4,877

5,395

5,877

6,266

29,050

2,884

4,195

4,885

5,404

5,886

6,276

29,100

2,889

4,202

4,893

5,413

5,896

6,287

29,150

2,893

4,209

4,901

5,422

5,906

6,297

29,200

2,898

4,216

4,909

5,431

5,916

6,307

29,250

2,903

4,223

4,917

5,440

5,926

6,318

29,300

2,908

4,230

4,926

5,449

5,935

6,328

29,350

2,913

4,237

4,934

5,458

5,945

6,339

29,400

2,917

4,243

4,942

5,467

5,955

6,349

29,450

2,922

4,250

4,950

5,476

5,965

6,360

29,500

2,927

4,257

4,958

5,485

5,975

6,370

29,550

2,932

4,264

4,966

5,494

5,984

6,380

29,600

2,937

4,271

4,974

5,503

5,994

6,391

29,650

2,941

4,278

4,983

5,512

6,004

6,401

29,700

2,946

4,285

4,991

5,521

6,014

6,412

29,750

2,951

4,292

4,999

5,530

6,024

6,422

29,800

2,956

4,299

5,007

5,539

6,033

6,433

29,850

2,960

4,306

5,015

5,548

6,043

6,443

29,900

2,965

4,313

5,023

5,556

6,053

6,454

29,950

2,970

4,320

5,031

5,565

6,063

6,464

30,000

2,975

4,327

5,039

5,574

6,072

6,474

WORKSHEET A - BASIC VISITATION

__________ JUDICIAL DISTRICT COURT

COUNTY OF _________________________

STATE OF NEW MEXICO

NO. _____________________

,

Petitioner,

vs.

,

Respondent.

MONTHLY CHILD SUPPORT OBLIGATION

Custodial Parent

Other Parent

Combined

1.

Gross Monthly Income

$______

+

$______

=

$______

2.

Percentage of Combined Income

(Each parent's income divided

by combined income)

_____%

+

_____%

=

100%

3.

Number of Children ______

4.

Basic Support from Schedule

(Use combined income from Line 1)

=

______

5.

Children's Health and

Dental Insurance Premium

______

+

______

=

______

6.

Work-Related Child Care

______

+

______

=

______

7.

Additional Expenses

______

+

______

=

______

8.

Total Support (Add

Lines 5, 6 and

7 for each parent

and Lines 4, 5, 6 and 7 for combined

column)

______

+

______

=

______

9.

Each Parent's Obligation

(Combined Column Line

8 x each parent's

Line 2)

______

______

10.

Enter amount for

each parent from

Line 8

-______

-______

11.

Each Parent's Net

Obligation (Subtract

Line 10 from Line 9

for each parent)

______

______

Other Parent pays Custodial Parent this Amount

_______________PAYS______________ EACH MONTH $_________

Petitioner's Signature

Respondent's Signature

Date:_______________________

BASIC VISITATION

INSTRUCTIONS FOR WORKSHEET A

Line 1. Gross monthly income:

Includes all income, except TANF, food stamps and supplemental security income. If a parent pays child support by court order to other children, subtract from gross income. Use current income if steady. If income varies a lot from month to month, use an average of the last twelve months, if available, or last year's income tax return. Add both parents' gross incomes and put total under the combined column.

Line 2. Percentage of Combined Income:

Divide each parent's income by combined income to get that parent's percentage of combined income.

Lines 3 and 4. Basic Support:

Fill in number of children on worksheet (Line 3). Round combined income to nearest fifty dollars ($50.00). Look at the basic child support schedule. In the far left-hand column of the basic child support schedule, find the rounded combined income figure. Read across to the column with the correct number of children. Enter that amount on Line 4.

Line 5. Children's Health and Dental Insurance Premium:

Enter the cost paid by a parent for covering these children with medical and dental insurance under that parent's column on Line 5. Add costs paid by each parent and enter under the combined column on Line 5.

Line 6. Work-Related Child Care:

Enter the cost paid by each parent for work-related child care. If the cost varies (for example, between school year and summer), take the total yearly cost and divide by twelve. Enter each parent's figure in that parent's column on Line 6. Add the cost for both parents and enter in the combined column on Line 6.

Line 7. Additional Expenses:

Enter the amounts paid by each parent for additional expenses provided by Subsection I of this section on Line 7. Add the cost for both parents and enter in the combined column on Line 7.

Line 8. Total Support:

Total the basic support amount from Line 4 in the combined column with the combined column on Lines 5, 6 and 7 and enter the totals in combined column on Line 8.

Line 9. Each Parent's Obligation:

Multiply the total child support amount on Line 8 by each parent's percentage share on Line 2, and enter each parent's dollar share under that parent's column on Line 9.

Line 10. Total Support:

Enter the total amount shown for each parent on Line 8 beside the "minus" marks on Line 10.

Line 11. Each Parent's Net Obligation:

For each parent, subtract the amount on Line 10 from the amount on Line 9. Enter the difference for each parent in that parent's column on Line 11. The amount in the box "other parent" is what that parent pays to the custodial parent each month. Do not subtract the amount on the custodial parent's Line 11 from the amount in the other parent's box. The custodial parent is presumed to use the amount in that parent's column on Line 11 for the children.

WORKSHEET B - SHARED RESPONSIBILITY

__________ JUDICIAL DISTRICT COURT

COUNTY OF _________________________

STATE OF NEW MEXICO

NO. _____________________

,

Petitioner,

vs.

,

Respondent.

MONTHLY CHILD SUPPORT OBLIGATION

Part 1 - Basic Support:

Mother

Father

Combined

1.

Gross Monthly Income

$______

+

$______

=

$______

2.

Percentage of Combined Income

(Each parent's income divided

by combined income)

_____ %

+

_____%

=

100%

3.

Number of Children _______

4.

Basic Support from Schedule

(Use combined income from Line 1)

=

______

5.

Shared Responsibility Basic

Obligation (Line 4 x 1.5)

=

______

6.

Each Parent's Share (Line 5

x each parent's Line 2)

______

______

7.

Number of 24-Hour Days

with Each Parent (must

total 365)

______

+

______

=

365

8.

Percentage with Each Parent

(Line 7 divided by 365)

______%

+

______%

=

100%

9.

Amount Retained (Line

6 x Line 8 for Each

Parent)

______

______

10.

Each Parent's Basic

Obligation (subtract

Line 9 from Line 6)

______

______

11.

Amount Transferred

(subtract smaller amount

on Line 10 from larger

amount on Line 10). Parent

with larger amount on Line

10 pays other parent the

difference.

______

Part 2 - Additional Payments:

12.

Children's Health and

Dental Insurance

Premium

______

+

______

=

______

13.

Work-Related Child

Care

______

+

______

=

______

14.

Additional

Expenses

______

+

______

=

______

15.

Total Additional

Payments (Add Lines

12, 13 and 14 for each

parent and for combined

column)

______

+

______

=

______

16.

Each Parent's Obligation

(Combined Column Line 15

x each parent's Line 2)

______

______

17.

Amount Transferred

(Subtract each parent's

Line 16 from that parent's Line 15).

Parent with "minus"

figure pays that amount

to other parent.

______

______

Part 3 - Net Amount Transferred:

18.

Combine Lines 11 and 17 by

addition if same parent pays

on both lines, otherwise by

subtraction.

__________

________________PAYS________________EACH MONTH $____________

Petitioner's Signature

Respondent's Signature

Date:________________________

SHARED RESPONSIBILITY

INSTRUCTIONS FOR WORKSHEET B

Part 1 - Basic Support:

Line 1. Gross Monthly Income:

Includes all income, except TANF, food stamps and supplemental security income. See text for allowed deductions from income. Use current income if steady. If income varies a lot from month to month, use an average of the last twelve months, if available, or last year's income tax return. Add both parents' gross incomes and put total under the combined column.

Line 2. Percentage of Combined Income:

Divide each parent's income by combined income to get that parent's percentage of combined income.

Lines 3 and 4. Basic Support:

Fill in the number of children on the worksheet (Line 3). Round combined income to nearest fifty dollars ($50.00). Look at the basic child support schedule. In the far left-hand column of that schedule, find the rounded combined income figure. Read across to the column with the correct number of children. Enter that amount on Line 4.

Line 5. Shared Responsibility Basic Obligation:

Multiply the basic obligation on Line 4 by 1.5.

Line 6. Each Parent's Share:

Multiply the support amount on Line 5 by each parent's percentage share on Line 2, and enter each parent's dollar share under that parent's column on Line 6.

Line 7. Each Parent's Time of Care for Children:

Enter the number of twenty-four-hour days of responsibility that each parent has each child in a year according to the parenting plan.

Line 8. Percentage of Twenty-Four-Hour Days With Each Parent:

Divide each parent's number of twenty-four-hour days (Line 7) by three hundred sixty-five to obtain a percentage.

Line 9. Amount Retained:

Under shared responsibility arrangements, each parent retains the percentage of the basic support obligation equal to the number of twenty-four-hour days of responsibility spent by each child with each respective parent divided by three hundred sixty-five. Multiply each parent's share of basic support (Line 6) by the percentage in that parent's Line 8 and enter the result on that parent's Line 9. This is the amount that each parent retains to pay the children's expenses during that parent's periods of responsibility.

Line 10. Each Parent's Basic Obligation:

Subtract the amount retained by each parent for direct expenses (Line 9) from that parent's share (Line 6) and enter the difference on that parent's Line 10.

Line 11. Amount Transferred for Basic Support:

In shared responsibility situations, both parents are entitled not only to retain money for direct expenses but also to receive contributions from the other parent toward those expenses. Therefore, subtract the smaller amount on Line 10 from the larger amount on Line 10 to arrive at a net amount transferred for basic support.

Part 2 - Additional Payments:

Line 12. Children's Health and Dental Insurance Premium:

Enter the cost paid by a parent for covering these children with medical and dental insurance under that parent's column on Line 12. Add costs paid by each parent and enter under the combined column on Line 12.

Line 13. Work-Related Child Care:

Enter the cost paid by each parent for work-related child care. If the cost varies (for example, between school year and summer), take the total yearly cost and divide by twelve. Enter each parent's figure in that parent's column on Line 13. Add the cost for both parents and enter in combined column on Line 13.

Line 14. Additional Expenses:

Enter the cost paid by each parent for additional expenses provided by Subsection I of this section on Line 14.

Line 15. Total Additional Payments:

For each parent, total the amount paid by that parent for insurance, child care and additional expenses (Lines 12, 13 and 14). Enter the total in that parent's column on Line 15 and the total of both parents' expenses under the combined column on Line 15.

Line 16. Each Parent's Obligation:

Multiply the total additional payments (combined column on Line 15) by each parent's percentage share of income on Line 2, and enter each parent's dollar share of the additional payments on that parent's Line 16.

Line 17. Amount Transferred:

Subtract each parent's obligation for additional expenses (that parent's Line 16) from the total additional payments made by that parent (that parent's Line 15). The parent with a "minus" figure pays the other parent the amount on Line 17.

Part 3 - Net Amount Transferred:

Line 18. Combine Lines 11 and 17:

Combine the amount owed by one parent to the other for basic support (Line 11) and the amount owed by one parent to the other for additional payments (Line 17). If the same parent owes for both obligations, add Lines 11 and 17, and enter the total on Line 18. If one parent owes for basic support and the other owes for additional payments, subtract the smaller amount from the larger and enter on Line 18. Fill in the blanks by stating which parent pays and which parent receives the net amount transferred.

History: 1978 Comp., 40-4-11.1, enacted by Laws 1988, ch. 87, 2; 1991, ch. 206, 1; 1995, ch. 142, 1; 2008, ch. 48, 1.



Section 40-4-11.2 - Grounds for deviation from child support guidelines.

40-4-11.2. Grounds for deviation from child support guidelines.

Any deviation from the child support guideline amounts set forth in Section 40-4-11.1 NMSA 1978 shall be supported by a written finding in the decree, judgment or order of child support that application of the guidelines would be unjust or inappropriate. Circumstances creating a substantial hardship in the obligor, obligee or subject children may justify a deviation upward or downward from the amount that would otherwise be payable under the guidelines.

History: 1978 Comp., 40-4-11.2, enacted by Laws 1989, ch. 36, 1.



Section 40-4-11.3 - Review of child support guidelines.

40-4-11.3. Review of child support guidelines.

Within four years of the effective date of this section and every four years thereafter, the child support guidelines set forth in Section 40-4-11.1 NMSA 1978 shall be reviewed as to their appropriateness by an appropriate executive or legislative commission or executive department.

History: 1978 Comp., 40-4-11.3, enacted by Laws 1989, ch. 36, 2.



Section 40-4-11.4 - Modification of child support orders; exchange of financial information.

40-4-11.4. Modification of child support orders; exchange of financial information.

A. A court may modify a child support obligation upon a showing of material and substantial changes in circumstances subsequent to the adjudication of the pre-existing order. There shall be a presumption of material and substantial changes in circumstances if application of the child support guidelines in Section 40-4-11.1 NMSA 1978 would result in a deviation upward or downward of more than twenty percent of the existing child support obligation and the petition for modification is filed more than one year after the filing of the pre-existing order.

B. All child support orders shall contain a provision for the annual exchange of financial information by the obligor and obligee upon a written request by either party. The financial information to be furnished shall include:

(1) federal and state tax returns, including all schedules, for the year preceding the request;

(2) W-2 statements for the year preceding the request;

(3) Internal Revenue Service Form 1099s for the year preceding the request;

(4) work-related daycare statements for the year preceding the request;

(5) dependent medical insurance premiums for the year preceding the request; and

(6) wage and payroll statements for four months preceding the request.

For the purposes of this subsection, the wages of a subsequent spouse may be omitted from the financial information provided by either the obligor or the obligee.

History: Laws 1990, ch. 58, 1; 1991, ch. 206, 2.



Section 40-4-11.5 - Modification of child support orders in cases enforced by the state Title IV-D agency.

40-4-11.5. Modification of child support orders in cases enforced by the state Title IV-D agency.

A. For child support cases being enforced by the human services department acting as the state's Title IV-D child support enforcement agency as provided in Section 27-2-27 NMSA 1978, the department shall implement a process for the periodic review of child support orders that shall include:

(1) a review of support orders every three years upon the request of either the obligor or obligee or, if there is an assignment of support rights pursuant to the Public Assistance Act [27-2-1 through 27-2-34 NMSA 1978], upon the request of the department or of either the obligor or obligee;

(2) notification by the department of its review to the obligor and obligee; and

(3) authorization to require financial information from the obligor and the obligee to determine whether the support obligation should be presented to the court for modification.

B. In carrying out its duties under this section, the secretary of human services, or the secretary's authorized representative, has the power to issue subpoenas:

(1) to compel the attendance of the obligor or the obligee at a hearing on the child support order;

(2) to compel production by the obligor or the obligee of financial or wage information, including federal or state tax returns;

(3) to compel the obligor or the obligee to disclose the location of employment of the payor party; and

(4) to compel the employer of the obligor or the obligee to disclose information relating to the employee's wages.

C. A subpoena issued by the human services department under this section shall state with reasonable certainty the nature of the information required, the time and place where the information shall be produced, whether the subpoena requires the attendance of the person subpoenaed or only the production of information and records and the consequences of failure to obey the subpoena.

D. A subpoena issued by the human services department under this section shall be served upon the person to be subpoenaed or, at the option of the secretary or the secretary's authorized representative, by certified mail addressed to the person at his last known address. The service of the subpoena shall be at least ten days prior to the required production of the information or the required appearance. If the subpoena is served by certified mail, proof of service is the affidavit of mailing. After service of a subpoena upon a person, if the person neglects or refuses to comply with the subpoena, the department may apply to the district court of the county where the subpoena was served or the county where the subpoena was responded to for an order compelling compliance. Failure of the person to comply with the district court's order shall be punishable as contempt.

E. If a review by the human services department results in a finding that a child support order should be modified in accordance with the guidelines, it should be presented to the court for modification and the obligor and the obligee shall be notified of their respective rights and shall have thirty days to respond to the department's finding. The right to seek modification shall rest with the department in the case of obligations being enforced as a result of a public assistance recipient's assignment of support rights to the state as provided in the Social Security Act, 42 U.S.C. 602(a)(26).

F. At the request of the obligor or the obligee or upon the filing of a motion to modify child support, the human services department shall furnish any information it has obtained in its review process regarding wages or other information pertaining to the obligor or the obligee.

G. Nothing in this section shall be construed to restrict the right of either party to petition the court to modify a child support obligation. The human services department shall not be required to conduct a review of any party's obligation more than once every three years.

History: Laws 1990, ch. 58, 2; 1997, ch. 237, 21.



Section 40-4-11.6 - Attachment of guideline worksheet to order.

40-4-11.6. Attachment of guideline worksheet to order.

A completed child support obligation guideline worksheet shall be attached to all orders that establish or modify child support. The completed worksheet shall be signed by the obligor and obligee or their attorneys. The completed worksheet shall be incorporated as part of the child support order. The worksheet shall also be attached to the child support order unless the court decrees that the worksheet be sealed or unless the obligor and obligee agree that it should be sealed.

History: 1978 Comp., 40-4-11.6, enacted by Laws 1991, ch. 206, 3.



Section 40-4-12 - Allowance from spouse's separate property as alimony.

40-4-12. Allowance from spouse's separate property as alimony.

In proceedings for the dissolution of marriage, separation or support between husband and wife, the court may make an allowance to either spouse of the other spouse's separate property as alimony and the decree making the allowance shall have the force and effect of vesting the title of the property so allowed in the recipient.

History: 1941 Comp., 25-716, enacted by Laws 1947, ch. 16, 1; 1953 Comp., 22-7-13; Laws 1973, ch. 319, 9.



Section 40-4-13 - Spousal support to constitute lien on real estate.

40-4-13. Spousal support to constitute lien on real estate.

A. The decree making the allowance for spousal support to either spouse shall be a lien on the real estate of the obligor spouse from the date of filing of a notice of order or decree in the office of the county clerk of each county where any of the property is situated.

B. The notice of order or decree shall contain:

(1) the caption of the case from which the duty of spousal support arose, including the state, county and court in which the case was heard, the case number and the names of the parties when the case was heard;

(2) the date of entry of the judgment, order or decree from which the duty of spousal support arose;

(3) the current names, social security numbers and dates of birth of the parties; and

(4) each party's last known address, unless ordered otherwise in the judgment, order or decree from which the duty of spousal support arose.

C. The notice shall be executed and acknowledged in the same manner as a grant of land is executed and acknowledged.

D. A copy of the recorded notice shall be sent to the obligor spouse at his last known address.

History: 1941 Comp., 25-717, enacted by Laws 1947, ch. 16, 2; 1953 Comp., 22-7-14; Laws 1973, ch. 319, 10; 1993, ch. 111, 1.



Section 40-4-14 - Allowance in property; appointment and removal of guardian.

40-4-14. Allowance in property; appointment and removal of guardian.

In proceedings for the dissolution of marriage, separation or support between husband and wife, the court may make an allowance of certain property or properties of either party or of both parties for the maintenance, education and support of the minor children of the parties, and may vest title to the part of the property so allowed in a conservator appointed by the court. The conservator must qualify and serve in such capacity as provided in Sections 5-101 through 5-502 [45-5-101 through 45-5-502 NMSA 1978] of the [Uniform] Probate Code.

History: 1941 Comp., 25-718, enacted by Laws 1947, ch. 16, 3; 1953 Comp., 22-7-15; Laws 1973, ch. 319, 11; 1975, ch. 257, 8-114.



Section 40-4-15 - Child support to constitute lien on real and personal property.

40-4-15. Child support to constitute lien on real and personal property.

A. In case a sum of money is allowed to the children by the decree for the support, education or maintenance of the children, the decree shall become a lien on the real and personal property of the obligor party from the date of filing of a notice of order or decree in the office of the county clerk of each county where any of the property may be situated.

B. The notice of order or decree shall contain:

(1) the caption of the case from which the duty of child support arose, including the state, county and court in which the case was heard, the case number and the names of the parties when the case was heard;

(2) the date of entry of the judgment, order or decree from which the duty of child support arose;

(3) the current names and years of birth of the parties; and

(4) each party's last known address, unless ordered otherwise in the judgment, order or decree from which the duty of child support arose.

C. The notice shall be executed and acknowledged in the same manner as a grant of land is executed and acknowledged.

D. A copy of the recorded notice shall be sent to the obligor spouse at the obligor's last known address.

History: 1941 Comp., 25-719, enacted by Laws 1947, ch. 16, 4; 1953 Comp., 22-7-16; Laws 1985, ch. 105, 15; 1993, ch. 111, 2; 2011, ch. 134, 17.



Section 40-4-16 - Satisfaction of liens.

40-4-16. [Satisfaction of liens.]

The liens created by this act [40-4-12 to 40-4-19 NMSA 1978] may be satisfied by execution or may be foreclosed under the same procedure as is now allowed for the foreclosure of judgment liens.

History: 1941 Comp., 25-720, enacted by Laws 1947, ch. 16, 5; 1953 Comp., 22-7-17.



Section 40-4-17 - Motion to remove lien; bond for alimony or support payments.

40-4-17. [Motion to remove lien; bond for alimony or support payments.]

The district court upon motion made in the cause wherein the decree was rendered may remove the liens created by this act [40-4-12 to 40-4-19 NMSA 1978] upon notice and upon good cause shown from any or all of the real estate, subject to such lien; and the judge, in his discretion, upon the removal of such lien, may require bond for the faithful performance of the payment of alimony or support money in accordance with the decree.

History: 1941 Comp., 25-722, enacted by Laws 1947, ch. 16, 7; 1953 Comp., 22-7-19.



Section 40-4-18 - Limitation of liens under Laws 1901, ch. 62, 28, 29.

40-4-18. [Limitation of liens under Laws 1901, ch. 62, 28, 29.]

All liens created by a decree rendered under Sections 28 and 29 of Chapter 62, Laws of 1901, (Sections 25-707 and 25-708, New Mexico Statutes, 1941, Annotated) against any property of a person shall be of no force and effect against any of said property after six months from the effective date of this act. Provided, however, that a certified copy of any such decree rendered prior to the effective date of this act may be filed for record with the county clerk as herein provided during said six months' period in which case it shall be a lien from the date of the decree and any such decree filed for record after such period shall be a lien only from and after the date of filing with the county clerk.

History: 1941 Comp., 25-723, enacted by Laws 1947, ch. 16, 8; 1953 Comp., 22-7-20.



Section 40-4-19 - Enforcement of decree by attachment, garnishment, execution or contempt proceedings.

40-4-19. Enforcement of decree by attachment, garnishment, execution or contempt proceedings.

Nothing in Sections 40-4-12 through 40-4-19 NMSA 1978 shall prevent a person or persons entitled to benefits of any decree for alimony or support from enforcing the decree by attachment, garnishment, execution or contempt proceedings as is now provided by statute, except that the filing of an affidavit that the defendant has no property within the state subject to execution to satisfy the judgment shall not be a prerequisite to the issuance of a garnishment.

History: 1941 Comp., 25-724, enacted by Laws 1947, ch. 16, 9; 1953 Comp., 22-7-21; Laws 1973, ch. 319, 12; 1979, ch. 252, 1.



Section 40-4-20 - Failure to divide or distribute property on the entry of a decree of dissolution of marriage or separation; distribution of spousal or child support and determination of paternity when death occurs during proceedings for dissolution of marriage,

40-4-20. Failure to divide or distribute property on the entry of a decree of dissolution of marriage or separation; distribution of spousal or child support and determination of paternity when death occurs during proceedings for dissolution of marriage, separation, annulment of marriage or paternity.

A. The failure to divide or distribute property on the entry of a decree of dissolution of marriage or of separation shall not affect the property rights of either the husband or wife, and either may subsequently institute and prosecute a suit for division and distribution or with reference to any other matter pertaining thereto that could have been litigated in the original proceeding for dissolution of marriage or separation.

B. Upon the filing and service of a petition for dissolution of marriage, separation, annulment, division of property or debts, spousal support, child support or determination of paternity pursuant to the provisions of Chapter 40, Article 4 or 11 [repealed] NMSA 1978, if a party to the action dies during the pendency of the action, but prior to the entry of a decree granting dissolution of marriage, separation, annulment or determination of paternity, the proceedings for the determination, division and distribution of marital property rights and debts, distribution of spousal or child support or determination of paternity shall not abate. The court shall conclude the proceedings as if both parties had survived. The court may allow the spouse or any children of the marriage support as if the decedent had survived, pursuant to the provisions of Chapter 40, Article 4 or 11 [repealed] NMSA 1978. In determining the support, the court shall, in addition to the factors listed in Chapter 40, Article 4 NMSA 1978, consider the amount and nature of the property passing from the decendent [decedent] to the person for whom the support would be paid, whether by will or otherwise.

History: Laws 1901, ch. 62, 31; Code 1915, 2781; C.S. 1929, 68-509; 1941 Comp., 25-709; 1953 Comp., 22-7-22; Laws 1973, ch. 319, 13; 1993, ch. 90, 1.






Article 4A - Support Enforcement

Section 40-4A-1 - Short title.

40-4A-1. Short title.

This act may be cited as the "Support Enforcement Act".

History: Laws 1985, ch. 105, 1.



Section 40-4A-2 - Definitions.

40-4A-2. Definitions.

As used in the Support Enforcement Act:

A. "authorized quasi-judicial officer" means a person appointed by the court pursuant to rule 53(a) [Rule 1-053A NMRA] of the Rules of Civil Procedure for the District Courts;

B. "consumer reporting agency" means any person who, for monetary fees, dues or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties and who uses any means or facility of interstate commerce for the purpose of preparing or furnishing consumer reports;

C. "delinquency" means any payment under an order for support which has become due and is unpaid;

D. "department" means the human services department;

E. "income" means any form of periodic payment to an obligor, regardless of source, including but not limited to wages, salary, commission, compensation as an independent contractor, workers' compensation benefits, disability benefits, annuity and retirement benefits or other benefits, bonuses, interest or any other payments made by any person, but does not include:

(1) any amounts required by law to be withheld, other than creditor claims, including but not limited to federal, state and local taxes, social security and other retirement and disability contributions;

(2) union dues;

(3) any amounts exempted by federal law; or

(4) public assistance payments;

F. "notice of delinquency" means the notice of delinquency as provided for in Section 40-4A-4 NMSA 1978;

G. "notice to withhold income" means a notice that requires the payor to withhold from the obligor money necessary to meet the obligor's duty under an order for support and, in the event of a delinquency, requires the payor to withhold an additional amount to be applied towards the reduction of the delinquency;

H. "obligor" means the person who owes a duty to make payments under an order for support;

I. "obligee" means any person who is entitled to receive support under an order for support or that person's legal representative;

J. "order for support" means any order which has been issued by any judicial, quasi-judicial or administrative entity of competent jurisdiction of any state and which order provides for:

(1) periodic payment of funds for the support of a child or a spouse;

(2) modification or resumption of payment of support;

(3) payment of delinquency; or

(4) reimbursement of support;

K. "payor" means any person or entity who provides income to an obligor;

L. "person" means an individual, corporation, partnership, governmental agency, public office or other entity; and

M. "public office" means the state disbursement unit of the department as defined in Section 454B of the Social Security Act.

History: Laws 1985, ch. 105, 2; 1993, ch. 254, 1; 1997, ch. 237, 6.



Section 40-4A-3 - Purpose of income withholding.

40-4A-3. Purpose of income withholding.

Income withholding is intended to ensure compliance with the order for support and provide for the liquidation of any delinquency which may have accrued.

History: Laws 1985, ch. 105, 3.



Section 40-4A-4 - Notice of delinquency.

40-4A-4. Notice of delinquency.

A. When an obligor accrues a delinquency, the obligee or public office may prepare and serve upon the obligor a copy of a verified notice of delinquency. The income of a person with a support obligation imposed by a support order issued or modified in the state before January 1, 1994, if not otherwise subject to immediate withholding under Section 40-4A-4.1 NMSA 1978, shall become subject to immediate withholding as provided in Section 40-4A-4.1 NMSA 1978 if arrearages occur, without the need for a judicial or administrative hearing.

B. If the date upon which payment is due under an order for support is not stated in the order for support, the due date shall be deemed to be the last day of the month.

C. The notice of delinquency shall:

(1) recite those terms of the order for support which enumerate the support obligation;

(2) contain a current computation of the period and total amount of the delinquency;

(3) inform the obligor of the amount to be withheld;

(4) inform the obligor of the procedures available to contest the income withholding on the grounds that the withholding or the amount withheld is improper due to a mistake of fact;

(5) state that, unless the obligor complies with the procedures to contest the income withholding, a notice to withhold income shall be served upon the payor;

(6) state that the notice to withhold income shall be applicable to any current or subsequent payor; and

(7) state the name and address of the public office to which withheld income shall be sent.

D. The original notice of delinquency shall be filed with the clerk of the district court.

E. Service of the notice of delinquency upon the obligor shall be effected by sending the notice by prepaid certified mail addressed to the obligor at his last known address or by any method provided by law for service of a summons. Proof of service shall be filed with the clerk of the district court.

History: Laws 1985, ch. 105, 4; 1997, ch. 237, 7.



Section 40-4A-4.1 - Immediate child support income withholding.

40-4A-4.1. Immediate child support income withholding.

A. In any judicial proceeding in which child support is ordered, modified or enforced and which proceeding is brought or enforced pursuant to Title IV-D of the Social Security Act as provided in Section 27-2-27 NMSA 1978, the income of the support obligor shall be subject to immediate income withholding regardless of the existence of any child support arrearage or delinquency. Effective January 1, 1994, in proceedings in which child support services are not being provided pursuant to Title IV-D and the initial child support order is issued in the state on or after January 1, 1994, the income of the support obligor shall be subject to immediate income withholding regardless of the existence of any child support arrearage or delinquency.

B. As part of the court or administrative order establishing, modifying or enforcing the child support obligation, the court shall issue the order to withhold.

C. The order to withhold shall state:

(1) the style, docket number and court having jurisdiction of the cause;

(2) the name, address and, if available, the social security number of the obligor;

(3) the amount and duration of the child support payments. If any of the ordered amount is toward satisfaction of an arrearage or delinquency up to the date of the order, the amount payable to current and past-due support shall be specified, together with the total amount of the delinquency or arrearage, including judgment interest, if any;

(4) the name and date of birth of the child for whom support is ordered and the name of the obligee;

(5) the name and address of the person or agency to whom the payment is to be made, together with the agency's internal case number; and

(6) any other information deemed necessary to effectuate the order.

D. All Title IV-D payments shall be made through the public office. All non-Title IV-D payments shall be made through the public office to be effective on October 1, 1998.

E. The maximum amount withheld pursuant to this section and any other garnishment shall not exceed fifty percent of the obligor's income.

F. The order of a withholding shall be mailed by the Title IV-D agency or the support obligee, obligee's attorney or court by certified mail to the payor. The payor shall pay over income as provided by and in compliance with the procedures of Section 40-4A-8 NMSA 1978.

G. The court may provide an exception to the immediate income withholding required by this section if it finds good cause for not ordering immediate withholding. The burden shall be on the party claiming good cause to raise the issue and demonstrate the existence of good cause to the court. In the event of a finding of good cause, the court shall make a written finding in the order specifying the reasons or circumstances justifying the good-cause exception and why income withholding would not be in the best interest of the child. If the order is one modifying a support obligation and immediate income withholding is not ordered, the order shall include a finding that the obligor has timely paid support in the past. The order shall provide that the obligor shall be subject to withholding if a one-month support delinquency accrues.

H. The court shall make an exception to the immediate income withholding required by this section if the parties to the proceeding enter into a written agreement providing for alternative means of satisfying the child support obligation. Such an agreement shall be incorporated into the order of the court. For the purposes of this subsection, the support obligee shall be considered to be the department in the case of child support obligations that the state is enforcing pursuant to an assignment of support rights to it as a condition of the assignor's receipt of public assistance. The agreement shall contain the signatures of a representative of the department and the custodial parent.

I. Notwithstanding the provisions of Subsection G of this section, immediate income withholding shall take place if the child support obligor so requests. The notice to withhold shall be filed with the clerk of the district court and the requirements of Subsection C of this section, Subsections D, E and F of Section 40-4A-5 and Sections 40-4A-6, 40-4A-8, 40-4A-10 and 40-4A-11 NMSA 1978 shall apply.

J. A court shall order a wage withholding effective on the date on which a custodial parent requests such withholding to begin if the court determines, in accordance with such procedures and standards as it may establish, that the request should be approved, notwithstanding:

(1) the absence of a support delinquency of at least one month;

(2) a finding of good cause under Subsection G of this section; or

(3) an agreement under Subsection H of this section.

K. The standards and procedures established for purposes of Subsection J of this section shall provide for the protection of the due process rights of the support obligor, appropriate notices and the right to a hearing under the Support Enforcement Act.

L. Wages not subject to withholding under Subsection J of this section shall still be subject to withholding on an earlier date as provided by law.

M. Notwithstanding any other provision of this section, wages not subject to withholding because of a finding of good cause under Subsection G of this section shall not be subject to withholding at the request of a custodial parent unless the court changes its determination of good cause not to initiate immediate wage withholding.

N. In the event a child support obligor accrues a delinquency in an amount equal to at least one month's support obligation and notwithstanding any previous agreement or court finding to the contrary, income withholding shall issue against the support obligor and the procedures set out in Section 40-4A-4 NMSA 1978 shall be followed. Such withholding shall terminate only upon the termination of all obligations imposed by the order of support and payment in full of all enforceable child support delinquencies.

History: 1978 Comp., 40-4A-4.1, enacted by Laws 1990, ch. 30, 1; 1992, ch. 26, 1; 1993, ch. 254, 2; 1997, ch. 237, 8.



Section 40-4A-5 - Notice to withhold income.

40-4A-5. Notice to withhold income.

A. The obligee or public office shall file an affidavit with the clerk of the district court showing that notice of delinquency has been duly served upon the obligor.

B. Upon filing of the affidavit required by Subsection A of this section, the notice to withhold income shall be filed with the clerk of the district court and served upon the payor by certified mail or personal delivery, and proof of service shall be filed with the clerk of the district court.

C. A conformed copy of the notice to withhold income shall be mailed to the obligor at his last known address.

D. The notice to withhold income shall be verified by the obligee or public office and shall:

(1) state the amount of income to be withheld from the obligor; provided, however, the amount to be applied to satisfy the monthly obligation under the order for support, the amount of the delinquency which is set forth in the notice of delinquency and the amount to be applied to reduce the delinquency set forth in the notice of delinquency shall be stated separately;

(2) state that payments due from multiple obligors may be combined into one remittance so long as each withholding is separately identified;

(3) state that the maximum amount of an obligor's income subject to withholding pursuant to the Support Enforcement Act and pursuant to any garnishment shall not exceed fifty percent;

(4) state the duties of the payor as set forth in Section 40-4A-8 NMSA 1978; and

(5) require that all payments be made through the public office to ensure accurate recordkeeping.

E. The termination of the obligations imposed by the order of support and payment in full of any delinquency shall revoke the notice to withhold income.

History: Laws 1985, ch. 105, 5; 1987, ch. 26, 1; 1997, ch. 237, 9.



Section 40-4A-6 - Amount of income subject to withholding.

40-4A-6. Amount of income subject to withholding.

A. The income of an obligor shall be subject to withholding in an amount:

(1) equal to the monthly support obligation set forth in the order for support; and

(2) in the event of a delinquency, the additional amount of twenty percent of the monthly support obligation set forth in the order for support, or such amount as the court may order after notice and hearing, until payment in full of any delinquency set forth in the notice of delinquency.

B. The maximum amount of an obligor's income which may be subject to withholding pursuant to the Support Enforcement Act and pursuant to any garnishment shall not exceed fifty percent.

History: Laws 1985, ch. 105, 6.



Section 40-4A-7 - Procedure to avoid income withholding.

40-4A-7. Procedure to avoid income withholding.

Except as provided in Section 40-4A-4.1 NMSA 1978, the obligor may contest the notice to withhold income by filing a petition with the clerk of the district court within twenty days after service of the notice of delinquency. Grounds for the contest shall be limited to a dispute concerning the existence or amount of the delinquency or noncompliance with the Support Enforcement Act. The clerk of the district court shall notify the obligor and the obligee or public office, as appropriate, of the time and place of the hearing on the petition. The court shall hold the hearing pursuant to the provisions of Section 40-4A-9 NMSA 1978.

History: Laws 1985, ch. 105, 7; 1987, ch. 26, 2; 1990, ch. 30, 2; 1997, ch. 237, 10.



Section 40-4A-8 - Duties of payor.

40-4A-8. Duties of payor.

A. Any payor who has been served with a notice to withhold income shall deduct and pay over income as provided in this section. The payor shall deduct the amount designated in the notice to withhold income no later than the next payment of income that is payable to the obligor following service of the notice to withhold income and shall forward the amount withheld to the public office or in the case of non-Title IV-D support payments, pursuant to the court order until October 1, 1998, within seven business days of the employee's normal pay date. For each withholding of income, the payor shall be entitled to and may deduct a one dollar ($1.00) fee to be taken from the income to be paid to the obligor.

B. Whenever the obligor is no longer receiving income from the payor, the payor shall notify the public office, and the payor shall inform the obligee and public office of the last known address of the obligor and any subsequent payor, if known.

C. Withholding of income under the Support Enforcement Act shall have priority over any other legal process under the laws of this state against the same income. Where there is more than one order for withholding against a single obligor pursuant to the Support Enforcement Act, the payor shall allocate support among obligees, but in no case shall the allocation result in a withholding for one of the support obligations not being implemented.

D. No payor shall discharge, discipline, refuse to hire or otherwise penalize any obligor because of the duty to withhold income.

E. The payor shall terminate or modify withholding within fourteen days of receipt of a conformed copy of a notice to terminate or modify a withholding.

F. Any order or notice for income withholding made pursuant to Section 40-4A-4.1 or 40-4A-5 NMSA 1978 shall be binding against future payors by operation of law upon actual knowledge of the contents of the order or notice or upon receipt by personal delivery or certified mail of a filed copy of the order or notice to the payor.

History: Laws 1985, ch. 105, 8; 1990, ch. 30, 3; 1997, ch. 237, 11.



Section 40-4A-9 - Petitions to modify, suspend or terminate notice of withholding.

40-4A-9. Petitions to modify, suspend or terminate notice of withholding.

A. When an obligor files a petition pursuant to Section 40-4A-7 NMSA 1978, the court, after due notice to all parties, shall hear and resolve the matter no later than forty-five days following the service of the notice of delinquency. Where the court cannot promptly resolve the issues alleged in the petition, the court may order immediate execution of an amended notice to withhold income as to any undisputed amounts and may continue the hearing on the disputed issues for such reasonable length of time as required under the circumstances. Failure to meet the time requirements shall not constitute a defense to the notice to withhold income.

B. At any time, an obligor or obligee or the public office may petition the court to:

(1) modify, suspend or terminate the notice to withhold income because of a corresponding modification, suspension or termination of the underlying order for support;

(2) modify the amount of income to be withheld to increase the rate of payment of the delinquency; or

(3) suspend the notice to withhold income because of the inability of the public office to deliver income withheld to the obligee due to the obligee's failure to provide a mailing address or other means of delivery.

C. Except for orders to withhold issued pursuant to Section 40-4A-4.1 NMSA 1978, an obligor may petition the court at any time to terminate the withholding of income because payments pursuant to the notice to withhold income have been made for at least three years and all delinquencies have been paid. The court shall suspend the notice to withhold income, absent good cause for denying the petition. If the obligor subsequently becomes delinquent in payment of the order for support, the obligee or public office may serve another notice to withhold income by complying with all requirements for notice and service pursuant to the Support Enforcement Act.

History: 1978 Comp., 40-4A-9, enacted by Laws 1985, ch. 105, 9; 1987, ch. 26, 3; 1990, ch. 30, 4; 1997, ch. 237, 12.



Section 40-4A-10 - Additional duties.

40-4A-10. Additional duties.

A. An obligee who is receiving income withholding payments under the Support Enforcement Act shall notify the public office forwarding such payments of any change of address within seven days of such change.

B. Within seven days of change of payor or residence, an obligor whose income is being withheld or who has been served with a notice of delinquency pursuant to the Support Enforcement Act shall notify the obligee and the public office of the new payor or new residence address.

C. Any public office that collects, disburses or receives payments pursuant to a notice to withhold income shall maintain complete, accurate and clear records of all payments and their disbursements.

D. The department shall take all actions necessary to institute income withholding upon the request of an obligor.

E. All new orders for support or modifications of orders for support shall provide notice that if an obligor accrues a delinquency in an amount equal to at least one month's support obligation, his income shall be subject to withholding in an amount sufficient to satisfy the order for support and that an additional amount shall be withheld to reduce and retire any delinquency.

F. In addition to any other materials provided to an obligee at the time the obligee applies to the department for assistance, the department shall make available to the obligee a list of the types of services available, and a copy of federal time frames concerning child support enforcement.

History: Laws 1985, ch. 105, 10; 1987, ch. 26, 4; 1990, ch. 30, 5; 1993, ch. 148, 1.



Section 40-4A-11 - Penalties.

40-4A-11. Penalties.

If any person willfully fails to withhold or pay over income pursuant to the Support Enforcement Act, willfully discharges, disciplines, refuses to hire or otherwise penalizes an obligor as prohibited by Subsection D of Section 40-4A-8 NMSA 1978, or otherwise fails to comply with any duty imposed by that act, the court, upon due notice and hearing:

A. shall impose a fine against the payor for the total amount that the payor willfully failed to withhold or pay over;

B. shall order reinstatement of or award damages to the obligor, or both, where the obligor has been discharged, disciplined or otherwise penalized by the payor; or

C. may take such other action, including action for contempt of court, as may be appropriate.

History: Laws 1985, ch. 105, 11; 1997, ch. 237, 13.



Section 40-4A-12 - Interstate withholding by registration of foreign support order.

40-4A-12. Interstate withholding by registration of foreign support order.

A. Upon filing of a certified copy of a foreign order for support containing an income withholding provision, the clerk of the district court shall docket the case and inform the obligee of this action. The foreign order for support filed in accordance with this section shall constitute a legal basis for income withholding in this state. Upon filing the order, together with a notice to withhold income, the order may be served upon the payor and obligor by prepaid certified mail or by any method provided by law for service of summons. The payor shall promptly notify the obligor of receipt of service. Proof of service shall be filed with the clerk of the district court. The obligor may contest the validity or enforcement of the income withholding by filing a petition to stay income withholding within twenty days after service of the order and notice. If the obligor files a petition to stay, the court shall hear and resolve the matter no later than forty-five days following service of the order and notice to withhold. The procedure and grounds for contesting the validity and enforcement of the income withholding are the same as those available for contesting an income withholding notice and order in this state. The obligor shall give notice of the petition to stay to the support enforcement agency providing services to the obligee, the person or agency designated to receive payments in the income withholding notice, or if there is no designated person or agency, the obligee.

B. Filing of the order for support shall not confer jurisdiction on the courts of this state for any purpose other than income withholding.

C. If the obligor presents evidence that constitutes a full or partial defense, the court shall, on the request of the obligee, continue the case to permit further evidence relative to the defense to be adduced by either party; provided, however, the court shall order immediate execution as to any undisputed amounts as set forth in Subsection A of Section 40-4A-9 NMSA 1978.

D. In addition to other procedural devices available to a party, any party to the proceeding may adduce testimony of witnesses in another state, including the parties and any of the children, by deposition, written discovery, photographic discovery such as videotaped depositions, telephone or photographic means. The court on its own motion may direct that the testimony of a person be taken in another state and may prescribe the manner and terms upon which the testimony shall be taken.

E. A court of this state may request the appropriate court or agency of another state to hold a hearing to adduce evidence, to permit a deposition to be taken before the court or agency or to order a party to produce or give evidence under other procedures of that state and may request that certified copies of the evidence adduced in compliance with the request be forwarded to the court of this state.

F. Upon request of a court or agency of another state, a court of this state may order a person in this state to appear at a hearing or deposition before the court to adduce evidence or to produce or give evidence under other procedures available in this state. A certified copy of the evidence adduced, such as a transcript or videotape, shall be forwarded by the clerk of the district court to the requesting court or agency.

G. A person within this state may voluntarily testify by statement or affidavit in this state for use in a proceeding to obtain income withholding outside this state.

History: Laws 1985, ch. 105, 12; 1990, ch. 30, 6; 1993, ch. 254, 3.



Section 40-4A-13 - Expedited process.

40-4A-13. Expedited process.

A. Any action for enforcement, establishment or modification of a child support obligation shall be given priority in scheduling for hearing. A hearing or trial shall be scheduled before the court or an authorized quasi-judicial officer within sixty days of the filing of the request for hearing; provided, however, a petition to stay service shall be resolved in accordance with Subsection A of Section 9 [40-4A-9 NMSA 1978] of the Support Enforcement Act.

B. The powers of an authorized quasi-judicial officer shall include at a minimum:

(1) authority to take testimony and establish a record;

(2) authority to evaluate evidence and make initial decisions and recommendations; and

(3) authority to accept voluntary acknowledgement of support liability and to approve stipulated agreements to pay support.

C. If a party seeks to invoke the contempt powers of the court, the matter shall not be delegated to an authorized quasi-judicial officer.

D. Failure to meet the time requirements shall not constitute a defense to the action for support.

History: Laws 1985, ch. 105, 13.



Section 40-4A-14 - Bonding.

40-4A-14. Bonding.

Upon notice, hearing and a showing of good cause, an obligor shall be ordered to post a bond or other sufficent [sufficient] surety to guarantee the payment to or on behalf of the obligee of any delinquency.

History: Laws 1985, ch. 105, 16.



Section 40-4A-15 - Consumer reporting agencies.

40-4A-15. Consumer reporting agencies.

At the request of a consumer reporting agency, as defined in Section 603(f) of the Fair Credit Reporting Act, 15 U.S.C. 1681(a)(f), and upon thirty days' advance notice to the obligor, the department, in accordance with its regulations, may release information regarding the delinquency of an obligor. The department may charge a reasonable fee to the consumer reporting agency.

History: Laws 1985, ch. 105, 17; 1997, ch. 237, 23.



Section 40-4A-16 - Remedies in addition to other laws.

40-4A-16. Remedies in addition to other laws.

The rights, remedies, duties and penalties created by the Support Enforcement Act are in addition to any other rights, remedies, duties and penalties created by any other law.

History: Laws 1985, ch. 105, 19.



Section 40-4A-17 - Publication of names of obligors; amount owed.

40-4A-17. Publication of names of obligors; amount owed.

The department shall publish, once every three months in a newspaper with statewide circulation, the names and last known addresses of at least twenty-five delinquent obligors. In addition to publication of the obligors' names and last known addresses, the department shall publish the respective amounts of delinquency accrued by the individual obligors as of the date of publication.

History: Laws 1993, ch. 148, 2.



Section 40-4A-18 - Information regarding delinquency payments.

40-4A-18. Information regarding delinquency payments.

Upon a request from an obligee, the department shall make available a written statement of:

A. payments made to the obligee by the obligor pursuant to an order for support; and

B. the amount of any delinquency still owed to the obligee by the obligor.

History: Laws 1993, ch. 148, 3.



Section 40-4A-19 - Liens.

40-4A-19. Liens.

The state Title IV-D agency must have and use procedures under which:

A. liens arise by operation of law against real and personal property for amounts of overdue support owed by a noncustodial parent who resides or owns property in the state; and

B. the state courts and tribunals accord full faith and credit to liens arising in another state, when the state Title IV-D agency, party, or other entity seeking to enforce such a lien complies with the procedural rules relating to recording or serving liens that arise within the state, except that such rules may not require judicial notice or hearing prior to the enforcement of such a lien.

History: Laws 1997, ch. 237, 24.



Section 40-4A-20 - Unpaid child support interest arrears management program.

40-4A-20. Unpaid child support interest arrears management program.

The department shall designate an arrears management program starting on or after December 15, 2004 to provide amnesty for child support arrears, pursuant to procedures adopted by the department. The arrears management program shall not exceed more than twelve months and shall only be authorized thereafter every two years. The department shall, before renewing the next arrears management program, provide to the interim welfare reform oversight committee a report on the previous arrears management program.

History: Laws 2004, ch. 41, 3.






Article 4B - Child Support Hearing Officers

Section 40-4B-1 - Short title.

40-4B-1. Short title.

Sections 1 through 10 [40-4B-1 through 40-4B-10 NMSA 1978] of this act may be cited as the "Child Support Hearing Officer Act".

History: Laws 1988, ch. 127, 1.



Section 40-4B-2 - Purpose.

40-4B-2. Purpose.

The purpose of the Child Support Hearing Officer Act is to provide the personnel and procedures necessary to insure prompt and full payment by obligated parties of child support obligations for their dependent children and, where applicable, attendant spousal support obligations. It is further the purpose of the Child Support Hearing Officer Act to insure that support payments are made in compliance with federal regulations governing the state's federally mandated program pursuant to Title IV D of the federal Social Security Act requiring a state plan and program to enforce child support obligations. Such compliance will speed up the processing of cases and completion of enforcement actions, thereby reducing expenditures for aid to families with dependent children.

History: Laws 1988, ch. 127, 2.



Section 40-4B-3 - Definitions.

40-4B-3. Definitions.

As used in the Child Support Hearing Officer Act:

A. "department" means the child support enforcement bureau of the human services department; and

B. "secretary" means the secretary of human services.

History: Laws 1988, ch. 127, 3.



Section 40-4B-4 - Child support hearing officers; appointment; terms; qualifications; compensation.

40-4B-4. Child support hearing officers; appointment; terms; qualifications; compensation.

A. Child support hearing officers shall be appointed by and serve at the pleasure of the judges of the judicial districts determined pursuant to Subsection D of this section. Each hearing officer shall be selected by a majority of the district court judges in the judicial district to which he is assigned. The child support hearing officers shall be paid pursuant to a cooperative agreement between the human services department and the judicial districts.

B. Child support hearing officers shall be lawyers who are licensed to practice law in this state and who have a minimum of five years experience in the practice of law, with at least twenty percent of that practice having been in family law or domestic relations matters. Child support hearing officers shall devote full time to their duties under the Child Support Hearing Officer Act and shall not engage in the private practice of law or in any employment, occupation or business interfering with or inconsistent with the discharge of their duties as a full-time child support hearing officer.

C. A child support hearing officer is required to conform to Canons 21-100 through 21-500 and 21-700 of the Code of Judicial Conduct as adopted by the supreme court. Violation of any such canon shall be grounds for dismissal of any child support hearing officer. Child support hearing officers shall be employees of the judicial branch of government and shall not be subject to the Personnel Act [Chapter 10, Article 9 NMSA 1978]. Their compensation shall be set by the judges who appoint them, but such compensation shall not exceed eighty percent of the current salary for district court judges.

D. Child support hearing officers shall serve in such judicial districts as the secretary deems appropriate considering the case loads and case needs of the state's Title IV D program.

History: Laws 1988, ch. 127, 4; 1993, ch. 124, 1.



Section 40-4B-5 - Reference.

40-4B-5. Reference.

Actions covered under the Child Support Hearing Officer Act include but are not limited to petitions to establish support obligations, petitions to enforce court orders establishing support obligations, petitions to recover unpaid child support arrearages and post-judgment interest, actions pursuant to the Support Enforcement Act [40-4A-1 through 40-4A-16 NMSA 1978], actions brought to modify existing support obligations, actions to establish parentage and actions under the Revised Uniform Reciprocal Enforcement of Support Act [Uniform Interstate Family Support Act, Chapter 40, Article 6A NMSA 1978]; provided the Child Support Hearing Officer Act does not apply to proceedings for the establishment of custody. The presiding judge or his designee shall refer only matters concerning the establishment and enforcement of support obligations to a child support hearing officer in all of those proceedings in which:

A. the department as the state's Title IV D agency is acting as the enforcing party pursuant to an assignment of support rights under Section 27-2-27 NMSA 1978;

B. the department, pursuant to Section 27-2-27 NMSA 1978, is acting as the representative of a custodial parent who is not receiving aid to families with dependent children; and

C. the department is the enforcing Title IV D party pursuant to a written request for enforcement of a support obligation received from an agency in another state responsible for administering that state's federal Title IV D program.

History: Laws 1988, ch. 127, 5; 1993, ch. 124, 2.



Section 40-4B-6 - Hearings; powers of child support hearing officers.

40-4B-6. Hearings; powers of child support hearing officers.

A. Child support hearing officers have the adjudicatory powers possessed by district courts under the Support Enforcement Act [40-4A-1 through 40-4A-16 NMSA 1978], the Revised Uniform Reciprocal Enforcement of Support Act [Uniform Interstate Family Support Act, 40-6A-1 NMSA 1978] and any other law allowing the enforcement and establishment of support obligations by the state Title IV D agency.

B. Hearings shall be held in the judicial district in which the claim arose or in the judicial district where one of the parties resides.

C. The child support hearing officer shall have the power to preserve and enforce order during hearings; administer oaths; issue subpoenas to compel the attendance and testimony of witnesses, the production of books, papers, documents and other evidence or the taking of depositions before a designated individual competent to administer oaths; examine witnesses; and do all things conformable to law which may be necessary to enable him to discharge the duties of his office effectively.

D. Any person committing any of the following acts in a proceeding before a child support hearing officer may be held accountable for his conduct in accordance with the provisions of Subsection E of this section:

(1) disobedience of or resistance to any lawful order or process;

(2) misbehavior during a hearing or so near the place of the hearing as to obstruct it;

(3) failure to produce any pertinent book, paper or document after having been ordered to do so;

(4) refusal to appear after having been subpoenaed;

(5) refusal to take the oath or affirmation as a witness; or

(6) refusal to be examined according to law.

E. The child support hearing officer may certify to the district court the fact that an act specified in Paragraphs (1) through (6) of Subsection C [D] of this section was committed in that court. The court shall hold a hearing and if the evidence so warrants may punish the offending person in the same manner and to the same extent as for contempt committed before the court, or the court may commit the person upon the same conditions as if the doing of the forbidden act had occurred with reference to the process of or in the presence of the court.

History: Laws 1988, ch. 127, 6.



Section 40-4B-7 - Proceedings.

40-4B-7. Proceedings.

A. When a reference is made, the clerk of the court shall furnish the hearing officer with a copy of the order of reference. Upon receipt thereof unless the order of reference otherwise provides, the hearing officer shall proceed in lieu of the district court in accordance with the Rules of Civil Procedure.

B. The parties may procure the attendance of witnesses before the hearing officer by the issuance and service of subpoenas as provided in Section 6 [40-4B-6 NMSA 1978] of the Child Support Hearing Officer Act. If without adequate excuse a witness fails to appear or give evidence, he may be punished by the district judge as for a contempt and be subjected to the consequences, penalties and remedies provided in Section 6 of the Child Support Hearing Officer Act and the Rules of Civil Procedure.

History: Laws 1988, ch. 127, 7.



Section 40-4B-8 - Report.

40-4B-8. Report.

A. The child support hearing officer shall prepare a report with a decision upon the matters submitted to him by the order of reference and, if required to make findings of fact and conclusions of law, shall set them forth in the report. He shall file the report with the clerk of the court and unless waived by the parties shall file with it a transcript or other authorized recording of the proceedings and of the evidence and original exhibits. The clerk shall mail immediately notice of the filing to all parties.

B. Within ten days after being served with notice of the filing of the report, any party may file written objections with the district court and serve such objections on the other parties.

C. If the district court judge wishes to review the hearing officer's decision de novo or on the record, he shall take action on the objections presented by the parties within fifteen days after the objections are filed. Failure to act by the district judge within the time allowed is deemed acceptance by the district court of the child support hearing officer's decision and will grant the decision the full force and effect of a district court decision.

D. If the district court's review is on the record, he shall set aside the decision only if the decision is found to be:

(1) arbitrary, capricious or an abuse of discretion;

(2) not supported by substantial evidence in the record as a whole; or

(3) otherwise not in accordance with law.

E. The effect of a child support hearing officer's report is the same whether or not the parties have consented to the reference; however, when the parties stipulate that a child support hearing officer's findings of fact shall be final, only questions of law arising upon the report may thereafter be considered.

History: Laws 1988, ch. 127, 8; 1993, ch. 124, 3.



Section 40-4B-9 - Review and appeal.

40-4B-9. Review and appeal.

Within thirty days after the hearing officer's decision becomes final pursuant to Section 8 [40-4B-8 NMSA 1978] of the Child Support Hearing Officer Act, an applicant or recipient may file a notice of appeal in the same manner as that of an appeal from a district court decision pursuant to the Rules of Appellate Procedure.

History: Laws 1988, ch. 127, 9.



Section 40-4B-10 - Child support standards and guidelines.

40-4B-10. Child support standards and guidelines.

In establishing any support obligations pursuant to the Child Support Hearing Officer Act, the child support hearing officer shall be governed by the child support standards and guidelines set out by the New Mexico supreme court, by New Mexico statutes or by the secretary.

History: Laws 1988, ch. 127, 10.






Article 4C - Mandatory Medical Support

Section 40-4C-1 - Short title.

40-4C-1. Short title.

Chapter 40, Article 4C NMSA 1978 may be cited as the "Mandatory Medical Support Act".

History: Laws 1990, ch. 78, 1; 2003, ch. 287, 1.



Section 40-4C-2 - Purpose.

40-4C-2. Purpose.

To ensure that children have access to quality medical care, it is the purpose of the Mandatory Medical Support Act to require parents to provide or purchase health insurance coverage for their minor children when such coverage is available.

History: Laws 1990, ch. 78, 2; 2003, ch. 287, 2; 2007, ch. 165, 2.



Section 40-4C-3 - Definitions.

40-4C-3. Definitions.

As used in the Mandatory Medical Support Act:

A. "cash medical support" means an amount ordered to be paid toward the cost of health insurance provided by a public entity or by another parent through employment or otherwise, or for other medical costs not covered by insurance;

B. "court" means any district court ordering support by a medical support obligor;

C. "department" means the human services department;

D. "employer" means an individual, organization, agency, business or corporation hiring a medical support obligor for pay;

E. "health insurance coverage" means those coverages generally associated with a medical plan of benefits, which may include dental insurance, but not including medicaid coverage authorized by Title 19 of the Social Security Act and administered by the department;

F. "insurer" means an employment-related or other group health care insurance plan, a health maintenance organization, a nonprofit health care plan or other type of health care insurance plan under which medical or dental services are provided, regardless of service delivery mechanism;

G. "medical support obligee" means a person to whom a duty of medical support is owed or a person, including the department, who has commenced a proceeding for enforcement of a duty to provide health support for each minor child or for registration of a support order that includes a provision for such support for each minor child;

H. "medical support obligor" means a person owing a duty to provide health support or against whom a proceeding for the enforcement of such a duty of support is commenced or for registration of a support order that includes provisions for such support for each minor child;

I. "minor child" means a child younger than eighteen years of age who has not been emancipated; and

J. "national medical support notice" means a notice to an employer that an employee's child must be covered by the employment-related group health and dental care insurance plan pursuant to a court order.

History: Laws 1990, ch. 78, 3; 1994, ch. 76, 4; 2003, ch. 287, 3; 2007, ch. 165, 3; 2009, ch. 32, 2.



Section 40-4C-4 - Medical support; order.

40-4C-4. Medical support; order.

A. The court shall determine a parent or both parents to be a medical support obligor based on the following:

(1) the availability of health insurance coverage that meets or exceeds the minimum standards required under the Mandatory Medical Support Act; and

(2) the availability of health insurance coverage through an employment-related or other group health and dental care insurance plan.

B. When a medical support obligor is ordered to provide health insurance coverage, the medical support obligor shall properly name each minor child on behalf of whom medical support is owed as an eligible dependent on such insurance.

C. The court may consider the impact of the cost of health insurance coverage on the payment of the base child support amounts in determining whether such insurance coverage shall be ordered.

D. The court may order the medical support obligor to obtain health insurance coverage for each minor child to whom medical support is owed if the court finds that health insurance coverage for each minor child is not available to the medical support obligor through an employment-related or other group health care insurance plan.

E. The court shall require the medical support obligor to pay cash medical support in specific dollar amounts when:

(1) a public entity provides health insurance;

(2) the court finds that health insurance is not available at the time an order is entered or modified and until such time that health insurance becomes available; or

(3) the court finds that the health insurance coverage required to be obtained by a medical support obligor does not pay all the medical or dental expenses of each minor child.

F. The court shall require the medical support obligor to be liable to the custodial parent or the department for all or a portion of the uninsured or uncovered medical and dental expenses of each minor child.

G. The court shall require the medical support obligor to provide health insurance coverage or dental insurance coverage for the benefit of the medical support obligee if it is available at no additional cost to the medical support obligor.

H. The court in any proceeding for the establishment, enforcement or modification of a child support obligation may modify an existing order of support or establish child support, as applicable, for each minor child to incorporate the provisions for medical and dental support ordered pursuant to the Mandatory Medical Support Act.

History: Laws 1990, ch. 78, 4; 2003, ch. 287, 4; 2007, ch. 165, 4; 2009, ch. 32, 3.



Section 40-4C-5 - Order; proof of compliance; notice.

40-4C-5. Order; proof of compliance; notice.

A. The medical support obligor shall provide to the medical support obligee within thirty days of receipt of effective notice of a court order for health insurance coverage pursuant to the Mandatory Medical Support Act written proof of the medical support obligor's compliance with that order. Compliance means either that the health insurance coverage has been obtained or that a correct and complete application for such coverage has been made.

B. The medical support obligee shall forward a copy of the court order for health insurance coverage issued pursuant to the Mandatory Medical Support Act to the medical support obligor's employer or union only when ordered to do so by the court or when:

(1) the medical support obligor fails to provide written proof of compliance with the court order to the medical support obligee within thirty days of the medical support obligor's receipt of effective written notice of the court order;

(2) the medical support obligee serves by mail at the medical support obligor's last known post office address written notice on the medical support obligor of the medical support obligee's intent to enforce the order; and

(3) the medical support obligor fails to provide within fifteen days after the date the medical support obligee mailed the notice in Paragraph (2) of this subsection written proof to the medical support obligee that the medical support obligor has obtained the health insurance coverage ordered by the court or has applied for such coverage.

C. Upon receipt of a court order for health insurance coverage pursuant to the Mandatory Medical Support Act, the employer or union shall forward a copy of the order to the health insurer or dental insurer, as applicable.

History: Laws 1990, ch. 78, 5; 2007, ch. 165, 5.



Section 40-4C-6 - Obligations; employers, unions and insurers; plan.

40-4C-6. Obligations; employers, unions and insurers; plan.

A. Upon receipt of a national medical support notice or the court order for health insurance coverage pursuant to Section 40-4C-5 NMSA 1978 or upon application of the medical support obligor pursuant to the court order, the employer or union shall enroll the minor child as an eligible dependent in the health insurance plan and withhold any required premium from the medical support obligor's income or wages. If more than one health and dental insurance plan is offered by the employer, union or insurer, the minor child shall be enrolled in the plan in which the medical support obligor is enrolled. If the medical support obligor is not enrolled in a plan, the child shall be enrolled in a plan that meets the minimum coverage criteria required pursuant to the Mandatory Medical Support Act. If the medical support obligor is not enrolled in a plan, the premiums charged for the child or children of the medical support obligor shall be those charged for the enrollment of the medical support obligor only.

B. In any instance in which the medical support obligor is required by a court order to provide health insurance coverage for each minor child and the medical support obligor is eligible for health insurance coverage through an employment-related or other group health care insurance plan, the employer, union or insurer shall do the following:

(1) permit the medical support obligor to enroll for health insurance coverage each minor child who is otherwise eligible for coverage without regard to any enrollment season restrictions;

(2) enroll each minor child for health insurance coverage if the medical support obligor fails to enroll each minor child upon application by the medical support obligee or the department;

(3) not disenroll or eliminate coverage of any minor child so enrolled unless:

(a) the employer is provided with satisfactory written evidence that the court order is no longer in effect;

(b) the minor child is or will be enrolled in comparable health coverage that meets the coverage criteria required pursuant to the Mandatory Medical Support Act and that will take effect not later than the effective date of the disenrollment;

(c) the medical support obligor has terminated employment; or

(d) the employer has eliminated health insurance coverage for all of its employees; and

(4) withhold from the medical support obligor's compensation the medical support obligor's share, if any, of premiums for health insurance coverage and to pay the share of premiums to the insurer, unless otherwise provided in law or regulation.

C. In those instances in which the medical support obligor fails or refuses to execute any document necessary to enroll a minor child in a health insurance plan ordered by the court, the required information and authorization may be provided by the department or the custodial parent or guardian of the minor child.

D. Information and authorization provided by the department or the custodial parent or guardian of a minor child shall be valid for the purpose of meeting enrollment requirements of the health insurance plan and shall not affect the obligation of the employer or union and the insurer to enroll the minor child in the health insurance plan for which other eligibility, enrollment, underwriting terms and other requirements are met. In instances in which a minor child is insured through the medical support obligor, the insurer shall provide all information to the medical support obligee that may be helpful or necessary for the minor child to obtain benefits.

E. A minor child that a medical support obligor is required to cover as an eligible dependent pursuant to the Mandatory Medical Support Act shall be considered for insurance coverage purposes as a dependent of the medical support obligor until the child is emancipated or until further order of the court.

F. In instances in which a minor child is insured through a medical support obligor, the insurer is prohibited from denying health insurance coverage of the minor child on the grounds that the minor child was born out of wedlock, that the minor child is not claimed as a dependent on the medical support obligor's federal income tax return or that the minor child does not reside with the medical support obligor or reside in the insurer's service area.

G. In instances in which a minor child is insured through a medical support obligor, the insurer is prohibited from imposing requirements on the department that are different from requirements applicable to an agent or assignee of any other individual covered by the insurer.

H. In instances in which a minor child is insured through a medical support obligor who is a noncustodial parent, the insurer shall permit the custodial parent or health care provider, with the approval of the custodial parent, to submit claims for covered services without the approval of the medical support obligor. The insurer shall make payments on submitted claims directly to the custodial parent or the health care provider.

I. If the medical support obligor is terminated, the employer shall notify the department of the termination.

History: Laws 1990, ch. 78, 6; 1994, ch. 76, 5; 2003, ch. 287, 5; 2007, ch. 165, 6.



Section 40-4C-7 - Health insurance coverage required.

40-4C-7. Health insurance coverage required.

Any health insurance coverage plan ordered for a minor child pursuant to the Mandatory Medical Support Act shall at a minimum, meet minimum standards of acceptable coverage, deductibles, coinsurance, lifetime benefits, out-of-pocket expenses, co-payments and plan requirements as set forth in regulations promulgated by the secretary of human services pursuant to the Mandatory Medical Support Act. To be an acceptable choice under the act, a health maintenance organization plan, in addition to meeting minimum standards, shall have a coverage area specified under the plan that includes the residential area of the minor child who is covered under the plan as an eligible dependent.

History: Laws 1990, ch. 78, 7.



Section 40-4C-8 - Limitation on application.

40-4C-8. Limitation on application.

No insurer, health maintenance organization or non-profit health care plan shall be required to change coverages offered as a result of the minimum standards promulgated pursuant to the Mandatory Medical Support Act. Nothing in the Mandatory Medical Support Act shall be construed as creating any regulatory authority over the business of insurance.

History: Laws 1990, ch. 78, 8.



Section 40-4C-9 - Authorization for claims.

40-4C-9. Authorization for claims.

The signature of the custodial parent of the minor child insured pursuant to a court order or a directive issued by the department is a valid authorization to the health insurer or dental insurer for purposes of processing an insurance reimbursement payment.

History: Laws 1990, ch. 78, 9; 2003, ch. 287, 6.



Section 40-4C-10 - Employer, union or insurer notice.

40-4C-10. Employer, union or insurer notice.

When an order for health insurance coverage pursuant to the Mandatory Medical Support Act is in effect, upon termination of the medical support obligor's employment or upon termination of the insurance coverage, the employer, union or insurer shall make a good faith effort to notify the department and the other parent within ten days of the termination date with notice of conversion privileges.

History: Laws 1990, ch. 78, 10; 2003, ch. 287, 7; 2007, ch. 165, 7.



Section 40-4C-11 - Release of information.

40-4C-11. Release of information.

When an order for health insurance coverage pursuant to the Mandatory Medical Support Act is in effect, the medical support obligor's employer, union or insurer shall release to the other parent, upon request, information on such coverage, including the name of the insurer.

History: Laws 1990, ch. 78, 11; 2003, ch. 287, 8; 2007, ch. 165, 8.



Section 40-4C-12 - Medical support obligor liability.

40-4C-12. Medical support obligor liability.

A. A medical support obligor who fails to maintain the health insurance coverage for the benefit of a minor child as ordered pursuant to the Mandatory Medical Support Act shall be liable to the department or the other parent for any medical and dental expenses incurred from the date of the court order.

B. A medical support obligor who receives payment from a third party for the costs of medical or dental services provided to a minor child and who fails to use the payment to reimburse the department is liable to the department to the extent of the department's payment for the services. The department is authorized to intercept the obligor's tax refund, if the medical support obligor is a noncustodial parent, or use other means of enforcement available to the department to recoup amounts paid. Claims for current or past due child support take priority over any claims made pursuant to this subsection. Failure to maintain health insurance coverage as ordered constitutes a showing of increased need and provides a basis for modification of the medical support obligor's child support order.

C. A medical support obligor is required to provide the department with the following information concerning health insurance coverage:

(1) medical support obligor's name and tax identification number;

(2) type of coverage (single or family);

(3) name, address and identifying number of health insurance coverage;

(4) name and tax identification number of other individuals who are provided health insurance coverage by the medical support obligor;

(5) effective period of coverage; and

(6) name, address and the tax identification number of the employer.

History: Laws 1990, ch. 78, 12; 1994, ch. 76, 6; 2003, ch. 287, 9; 2007, ch. 165, 9.



Section 40-4C-13 - Department; duties.

40-4C-13. Department; duties.

The department shall pursue the establishment and enforcement of an order for health insurance coverage when a minor child receives public assistance or medicaid or upon application of a custodial or noncustodial parent to the department and payment by the custodial or noncustodial parent of fees required by the department.

History: Laws 1990, ch. 78, 13; 1994, ch. 76, 7; 2003, ch. 287, 10; 2007, ch. 165, 10.



Section 40-4C-14 - Enforcement.

40-4C-14. Enforcement.

All remedies available for the collection and enforcement of child support apply to medical support ordered pursuant to the Mandatory Medical Support Act. For the purpose of enforcement, the costs of individual or group health or hospitalization coverage or liabilities established pursuant to Section 40-4C-12 NMSA 1978 shall be included in a medical support judgment.

History: Laws 1990, ch. 78, 14; 2007, ch. 165, 11.






Article 5 - Illegitimacy and Support



Article 5A - Parental Responsibility

Section 40-5A-1 - Short title.

40-5A-1. Short title.

This act [40-5A-1 through 40-5A-13 NMSA 1978] may be cited as the "Parental Responsibility Act".

History: Laws 1995, ch. 25, 1.



Section 40-5A-2 - Purpose.

40-5A-2. Purpose.

The purpose of the Parental Responsibility Act is to require:

A. parents to eliminate child support arrearages in order to be issued, maintain or renew a license; and

B. compliance with, after receiving appropriate notice, subpoenas or warrants relating to paternity or child support, which will subsequently reduce both the number of children in New Mexico who live at or below the poverty level and the financial obligation that falls to the state when parents do not provide for their minor children.

History: Laws 1995, ch. 25, 2; 1997, ch. 237, 25; 1998, ch. 53, 1.



Section 40-5A-3 - Definitions.

40-5A-3. Definitions.

As used in the Parental Responsibility Act:

A. "applicant" means an obligor who is applying for issuance of a license;

B. "board" means:

(1) the construction industries commission, the construction industries division and the electrical bureau, mechanical bureau and general construction bureau of the construction industries division of the regulation and licensing department;

(2) the manufactured housing committee and manufactured housing division of the regulation and licensing department;

(3) a board, commission or agency that administers a profession or occupation licensed pursuant to Chapter 61 NMSA 1978;

(4) any other state agency to which the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978] is applied by law;

(5) a licensing board or other authority that issues a license, certificate, registration or permit to engage in a profession or occupation regulated in New Mexico;

(6) the department of game and fish;

(7) the motor vehicle division of the taxation and revenue department; or

(8) the alcohol and gaming division of the regulation and licensing department;

C. "certified list" means a verified list that includes the names, social security numbers and last known addresses of obligors not in compliance;

D. "compliance" means that:

(1) an obligor is no more than thirty days in arrears in payment of amounts required to be paid pursuant to an outstanding judgment and order for support; and

(2) an obligor has, after receiving appropriate notice, complied with subpoenas or warrants relating to paternity or child support proceedings;

E. "department" means the human services department;

F. "judgment and order for support" means the judgment entered against an obligor by the district court or a tribal court in a case enforced by the department pursuant to Title IV-D of the Social Security Act;

G. "license" means a liquor license or other license, certificate, registration or permit issued by a board that a person is required to have to engage in a profession or occupation in New Mexico; "license" includes a commercial driver's license, driver's license and recreational licenses, including hunting, fishing or trapping licenses;

H. "licensee" means an obligor to whom a license has been issued; and

I. "obligor" means the person who has been ordered to pay child or spousal support pursuant to a judgment and order for support.

History: Laws 1995, ch. 25, 3; 1997, ch. 237, 26; 1998, ch. 53, 2; 2005, ch. 51, 1.



Section 40-5A-4 - Application for license.

40-5A-4. Application for license.

A person who submits an application for a license issued by a board is not eligible for issuance of the license if he is not in compliance with a judgment and order for support or subpoenas or warrants relating to paternity or child support proceedings. A board that denies or proposes to deny the application on the grounds that he is not in compliance with a judgment and order for support or subpoenas or warrants relating to paternity or child support proceedings shall advise the applicant in writing of the grounds for denial of his application and his right, if any, to a hearing. The applicant shall have a right to a hearing if, pursuant to applicable law governing hearings, the denial of the application on other grounds would have entitled the applicant to a hearing. The application shall be reinstated if, within thirty days of the date of the notice, the applicant provides the board with a certified statement from the department that he is in compliance with a judgment and order for support or subpoenas or warrants relating to paternity or child support proceedings.

History: Laws 1995, ch. 25, 4; 1997, ch. 237, 27.



Section 40-5A-5 - Renewal of license.

40-5A-5. Renewal of license.

A licensee who seeks renewal of his license from a board is not eligible to have the license renewed if he is not in compliance with a judgment and order for support or subpoenas or warrants relating to paternity or child support proceedings. A board that denies or proposes to deny the renewal of a license on the grounds that the licensee is not in compliance with a judgment and order for support or subpoenas or warrants relating to paternity or child support proceedings shall advise the licensee in writing of the grounds for the denial or proposed denial and his right to a hearing. The licensee shall have a right to a hearing on the denial of the renewal of his license pursuant to the applicable law governing hearings. The application for renewal shall be reinstated if, within thirty days of the date of the notice, the licensee provides the board with a certified statement from the department that he is in compliance with a judgment and order for support or subpoenas or warrants relating to paternity or child support proceedings.

History: Laws 1995, ch. 25, 5; 1997, ch. 237, 28.



Section 40-5A-6 - Suspension or revocation of license.

40-5A-6. Suspension or revocation of license.

The failure of a licensee to be in compliance with a judgment and order for support or subpoena or warrants relating to paternity or child support proceedings is grounds for suspension or revocation of a license. The proceeding shall be conducted by a board or the administrative hearings office pursuant to the law governing suspension and revocation proceedings for the license.

History: Laws 1995, ch. 25, 6; 1997, ch. 237, 29; 2015, ch. 73, 26.



Section 40-5A-7 - Certified lists.

40-5A-7. Certified lists.

The department shall provide each board with a certified list of obligors not in compliance with a judgment and order for support or subpoenas or warrants relating to paternity or child support proceedings within ten calendar days after the first day of each month. By the end of the month in which the certified list is received, each board shall report to the department the names of applicants and licensees who are on the list and the action the board has taken in connection with such applicants and licensees.

History: Laws 1995, ch. 25, 7; 1997, ch. 237, 30.



Section 40-5A-8 - Court orders.

40-5A-8. Court orders.

As part of a judgment and order for support, a district court may require the obligor to surrender any license held by him or may refer the matter to the appropriate board for further action.

History: Laws 1995, ch. 25, 8.



Section 40-5A-9 - Rules and regulations.

40-5A-9. Rules and regulations.

On or before November 1, 1995, boards shall promulgate and file, in accordance with the States Rules Act [Chapter 14, Article 4 NMSA 1978], rules and regulations to implement the provisions of the Parental Responsibility Act.

History: Laws 1995, ch. 25, 9.



Section 40-5A-10 - Action by supreme court.

40-5A-10. Action by supreme court.

The supreme court shall adopt by order rules for the denial of applications or licensing and renewal of licenses and for the suspension or revocation of licenses of lawyers and other persons licensed by the supreme court for the failure of an applicant or licensee to be in compliance with a judgment and order for support or subpoenas or warrants relating to paternity or child support proceedings and may delegate the enforcement of the rules to a board under its supervision.

History: Laws 1995, ch. 25, 10; 1997, ch. 237, 31.



Section 40-5A-11 - Joint powers agreements.

40-5A-11. Joint powers agreements.

A board may enter into a joint powers agreement with the regulation and licensing department to administer the provisions of the Parental Responsibility Act for the board.

History: Laws 1995, ch. 25, 11.



Section 40-5A-12 - Federal funds; board surcharges.

40-5A-12. Federal funds; board surcharges.

A. The department may enter into joint powers agreements with boards to assist in the implementation of the Parental Responsibility Act. The agreements shall provide for payment to the boards of federal funds to cover the portion of costs allowable under federal law and regulation that are incurred by the boards in implementing those sections. The agreement shall also provide for payment by the boards to the department for the nonfederal share of costs incurred by the department in assisting the boards. The boards shall reimburse the department for the nonfederal share of costs incurred pursuant to the Parental Responsibility Act from money collected from licensees or applicants for licenses.

B. Notwithstanding any other provision of law, each board may levy a surcharge on any fee assessed for licensure or regulation of the profession or occupation to cover the costs of implementing and administering the provisions of the Parental Responsibility Act. The surcharge may be adopted after notice to the licensees and applicants, but shall not require the adoption or amendment of a regulation.

History: Laws 1995, ch. 25, 12.



Section 40-5A-13 - Annual report.

40-5A-13. Annual report.

The department shall report to the governor and the legislature by December 1 of each year on the progress of child support enforcement measures, including:

A. the number of delinquent obligors certified by the department;

B. the number of obligors who also were licensees or applicants subject to the provisions of the Parental Responsibility Act;

C. the number of licenses that were suspended or revoked by each board, the number of new licenses and renewals that were delayed or denied by each board and the number of licenses and renewals that were granted following an applicant's compliance with a judgment and order for support or subpoenas or warrants relating to paternity or child support proceedings; and

D. the costs incurred in the implementation and enforcement of the Parental Responsibility Act.

History: Laws 1995, ch. 25, 13; 1997, ch. 237, 32.






Article 6 - Reciprocal Enforcement of Support



Article 6A - Uniform Interstate Family Support

Article 1 - GENERAL PROVISIONS

Section 40-6A-100 - Recompiled.

40-6A-100. Recompiled.



Section 40-6A-101 - Short title.

40-6A-101. Short title.

Chapter 40, Article 6A NMSA 1978 may be cited as the "Uniform Interstate Family Support Act".

History: Laws 1994, ch. 107, 902; 1997, ch. 9, 23; 1978 Comp., 40-6A-902 recompiled as 40-6A-100 by Laws 2005, ch. 166, 47; 40-6A-100 recompiled as 40-6A-101 by Laws 2011, ch. 159, 68.



Section 40-6A-102 - Definitions.

40-6A-102. Definitions.

As used in the Uniform Interstate Family Support Act:

A. "child" means an individual, whether over or under the age of majority, who is or is alleged to be owed a duty of support by the individual's parent or who is or is alleged to be the beneficiary of a support order directed to the parent;

B. "child-support order" means a support order for a child, including a child who has attained the age of majority under the law of the issuing state or foreign country;

C. "convention" means the Convention on the International Recovery of Child Support and Other Forms of Family Maintenance, concluded at The Hague on November 23, 2007;

D. "duty of support" means an obligation imposed or imposable by law to provide support for a child, spouse or former spouse, including an unsatisfied obligation to provide support;

E. "foreign country" means a country, including a political subdivision thereof, other than the United States, that authorizes the issuance of support orders and:

(1) that has been declared under the law of the United States to be a foreign reciprocating country;

(2) that has established a reciprocal arrangement for child support with this state as provided in Section 40-6A-308 NMSA 1978;

(3) that has enacted a law or established procedures for the issuance and enforcement of support orders that are substantially similar to the procedures pursuant to the Uniform Interstate Family Support Act; or

(4) in which the convention is in force with respect to the United States;

F. "foreign support order" means a support order of a foreign tribunal;

G. "foreign tribunal" means a court, administrative agency or quasi-judicial entity of a foreign country that is authorized to establish, enforce or modify support orders or to determine parentage of a child. "Foreign tribunal" includes a competent authority pursuant to the convention;

H. "home state" means the state or foreign country in which a child lived with a parent or a person acting as parent for at least six consecutive months immediately preceding the time of filing of a petition or comparable pleading for support and, if a child is less than six months old, the state or foreign country in which the child lived from birth with a parent or a person acting as parent. A period of temporary absence of any of them is counted as part of the six-month or other period;

I. "income" includes earnings or other periodic entitlements to money from any source and any other property subject to withholding for support under the law of this state;

J. "income-withholding order" means an order or other legal process directed to an obligor's employer or other debtor to withhold support from the income of the obligor;

K. "initiating tribunal" means the tribunal of a state or foreign country from which a petition or comparable pleading is forwarded or in which a petition or comparable pleading is filed for forwarding to another state or a foreign country;

L. "issuing foreign country" means the foreign country in which a tribunal issues a support order or a judgment determining parentage of a child;

M. "issuing state" means the state in which a tribunal issues a support order or a judgment determining parentage of a child;

N. "issuing tribunal" means the tribunal of a state or foreign country that issues a support order or a judgment determining parentage of a child;

O. "law" includes decisional and statutory law and rules and regulations having the force of law;

P. "obligee" means:

(1) an individual to whom a duty of support is or is alleged to be owed or in whose favor a support order or a judgment determining parentage of a child has been issued;

(2) a foreign country, state or political subdivision of a state to which the rights under a duty of support or support order have been assigned or which has independent claims based on financial assistance provided to an individual obligee in place of child support;

(3) an individual seeking a judgment determining parentage of the individual's child; or

(4) a person that is a creditor in a proceeding pursuant to Sections 40-6A-701 through 40-6A-713 NMSA 1978;

Q. "obligor" means an individual or the estate of a decedent who:

(1) owes or is alleged to owe a duty of support;

(2) is alleged but has not been adjudicated to be a parent of a child;

(3) is liable under a support order; or

(4) is a debtor in a proceeding pursuant to Sections 40-6A-701 through 40-6A-713 NMSA 1978;

R. "outside this state" means a location in another state or in a country other than the United States, whether or not the country is a foreign country;

S. "person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency or instrumentality or any other legal or commercial entity;

T. "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

U. "register" means to file in a tribunal of this state a support order or judgment determining parentage of a child issued in another state or a foreign country;

V. "registering tribunal" means a tribunal in which a support order or judgment determining parentage of a child is registered;

W. "responding state" means a state in which a petition or comparable pleading for support or to determine parentage of a child is filed or to which a petition or comparable pleading is forwarded for filing from another state or a foreign country;

X. "responding tribunal" means the authorized tribunal in a responding state or foreign country;

Y. "spousal support order" means a support order for a spouse or former spouse of the obligor;

Z. "state" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession under the jurisdiction of the United States. "State" includes an Indian tribe, pueblo, nation or band;

AA. "support enforcement agency" means a public official, governmental entity or private agency, acting under contract with such a public official or governmental entity, that is authorized to:

(1) seek enforcement of support orders or laws relating to the duty of support;

(2) seek establishment or modification of child support;

(3) request determination of parentage of a child;

(4) attempt to locate obligors or their assets; or

(5) request determination of the controlling child-support order;

BB. "support order" means a judgment, decree, order, decision or directive, whether temporary, final or subject to modification, issued in a state or foreign country for the benefit of a child, a spouse or a former spouse, that provides for monetary support, health care, arrearages, retroactive support or reimbursement for financial assistance provided to an individual obligee in place of child support. "Support order" may include related costs and fees, interest, income withholding, automatic adjustment, reasonable attorney fees and other relief; and

CC. "tribunal" means a court, administrative agency or quasi-judicial entity authorized to establish, enforce or modify support orders or to determine parentage of a child.

History: Laws 1994, ch. 107, 101; 1997, ch. 9, 1; amended and recompiled as 40-6A-102 by Laws 2005, ch. 166, 1; 2011, ch. 159, 1.



Section 40-6A-103 - State tribunal and support enforcement agency.

40-6A-103. State tribunal and support enforcement agency.

A. The district courts are the tribunals of this state.

B. The human services department is the support enforcement agency of this state.

History: Laws 1994, ch. 107, 102; 1997, ch. 9, 2; recompiled as 40-6A-105 by Laws 2005, ch. 166, 47; 40-6A-105 recompiled as 40-6A-103 by Laws 2011, ch. 159, 2.



Section 40-6A-104 - Remedies cumulative.

40-6A-104. Remedies cumulative.

A. Remedies provided by the Uniform Interstate Family Support Act are cumulative and do not affect the availability of remedies under other law or the recognition of a foreign support order on the basis of comity.

B. The Uniform Interstate Family Support Act does not:

(1) provide the exclusive method of establishing or enforcing a support order under the law of this state; or

(2) grant a tribunal of this state jurisdiction to render judgment or issue an order relating to child custody or visitation in a proceeding pursuant to the Uniform Interstate Family Support Act.

History: Laws 1994, ch. 107, 103; amended and recompiled as 40-6A-104 by Laws 2005, ch. 166, 2; 2011, ch. 159, 3.



Section 40-6A-105 - Application of Uniform Interstate Family Support Act to resident of foreign country and foreign support proceeding.

40-6A-105. Application of Uniform Interstate Family Support Act to resident of foreign country and foreign support proceeding.

A. A tribunal of this state shall apply Sections 40-6A-101 through 40-6A-616 NMSA 1978 and, as applicable, Sections 40-6A-701 through 40-6A-713 NMSA 1978, to a support proceeding involving:

(1) a foreign support order;

(2) a foreign tribunal; or

(3) an obligee, obligor or child residing in a foreign country.

B. A tribunal of this state that is requested to recognize and enforce a support order on the basis of comity may apply the procedural and substantive provisions of Sections 40-6A-101 through 40-6A-616 NMSA 1978.

C. Sections 40-6A-701 through 40-6A-713 NMSA 1978 shall apply only to a support proceeding pursuant to the convention. In such a proceeding, if a provision of Sections 40-6A-701 through 40-6A-713 NMSA 1978 is inconsistent with Sections 40-6A-101 through 40-6A-616 NMSA 1978, the provisions of Sections 40-6A-701 through 40-6A-713 NMSA 1978 control.

History: 1978 Comp., 40-6A-105, enacted by Laws 2011, ch. 159, 4.






Article 2 - JURISDICTION

Part A - EXTENDED PERSONAL JURISDICTION

Section 40-6A-201 - Bases for jurisdiction over nonresident.

40-6A-201. Bases for jurisdiction over nonresident.

A. In a proceeding to establish or enforce a support order or to determine parentage of a child, a tribunal of this state may exercise personal jurisdiction over a nonresident individual or the individual's guardian or conservator if:

(1) the individual is personally served with notice within this state;

(2) the individual submits to the jurisdiction of this state by consent, by entering a general appearance or by filing a responsive document having the effect of waiving any contest to personal jurisdiction;

(3) the individual resided with the child in this state;

(4) the individual resided in this state and provided prenatal expenses or support for the child;

(5) the child resides in this state as a result of the acts or directives of the individual;

(6) the individual engaged in sexual intercourse in this state and the child may have been conceived by that act of intercourse;

(7) the individual asserted parentage of a child in the putative father registry maintained in this state by the department of health; or

(8) there is any other basis consistent with the constitutions of this state and the United States for the exercise of personal jurisdiction.

B. The bases of personal jurisdiction set forth in Subsection A of this section or in any other law of this state may not be used to acquire personal jurisdiction for a tribunal of this state to modify a child support order of another state unless the requirements of Section 40-6A-611 NMSA 1978 are met or, in the case of a foreign support order, unless the requirements of Section 40-6A-615 NMSA 1978 are met.

History: Laws 1994, ch. 107, 201; 2005, ch. 166, 3; 2011, ch. 159, 5.



Section 40-6A-202 - Duration of personal jurisdiction.

40-6A-202. Duration of personal jurisdiction.

Personal jurisdiction acquired by a tribunal of this state in a proceeding under the Uniform Interstate Family Support Act or other law of this state relating to a support order continues as long as a tribunal of this state has continuing, exclusive jurisdiction to modify its order or continuing jurisdiction to enforce its order as provided by Sections 40-6A-205, 40-6A-206 and 40-6A-211 NMSA 1978.

History: Laws 1994, ch. 107, 202; repealed and reenacted by Laws 2005, ch. 166, 4.






Part B - PROCEEDINGS INVOLVING TWO OR MORE STATES

Section 40-6A-203 - Initiating and responding tribunal of state.

40-6A-203. Initiating and responding tribunal of state.

Pursuant to the Uniform Interstate Family Support Act, a tribunal of this state may serve as an initiating tribunal to forward proceedings to a tribunal of another state or a foreign country and as a responding tribunal for proceedings initiated in another state or a foreign country.

History: Laws 1994, ch. 107, 203; 1997, ch. 9, 3; 2011, ch. 159, 6.



Section 40-6A-204 - Simultaneous proceedings.

40-6A-204. Simultaneous proceedings.

A. A tribunal of this state may exercise jurisdiction to establish a support order if the petition or comparable pleading is filed after a petition or comparable pleading is filed in another state or a foreign country only if:

(1) the petition or comparable pleading in this state is filed before the expiration of the time allowed in the other state or the foreign country for filing a responsive pleading challenging the exercise of jurisdiction by the other state or the foreign country;

(2) the contesting party timely challenges the exercise of jurisdiction in the other state or the foreign country; and

(3) if relevant, this state is the home state of the child.

B. A tribunal of this state may not exercise jurisdiction to establish a support order if the petition or comparable pleading is filed before a petition or comparable pleading is filed in another state or a foreign country if:

(1) the petition or comparable pleading in the other state or foreign country is filed before the expiration of the time allowed in this state for filing a responsive pleading challenging the exercise of jurisdiction by this state;

(2) the contesting party timely challenges the exercise of jurisdiction in this state; and

(3) if relevant, the other state or foreign country is the home state of the child.

History: Laws 1994, ch. 107, 204; 2005, ch. 166, 5; 2011, ch. 159, 7.



Section 40-6A-205 - Continuing, exclusive jurisdiction to modify child-support order.

40-6A-205. Continuing, exclusive jurisdiction to modify child-support order.

A. A tribunal of this state that has issued a child-support order consistent with the law of this state has and shall exercise continuing, exclusive jurisdiction to modify its child-support order if the order is the controlling order and:

(1) at the time of the filing of a request for modification this state is the residence of the obligor, the individual obligee or the child for whose benefit the support order is issued; or

(2) even if this state is not the residence of the obligor, the individual obligee or the child for whose benefit the support order is issued, the parties consent in a record or in open court that the tribunal of this state may continue to exercise jurisdiction to modify its order.

B. A tribunal of this state that has issued a child-support order consistent with the law of this state may not exercise continuing, exclusive jurisdiction to modify the order if:

(1) all of the parties who are individuals file consent in a record with the tribunal of this state that a tribunal of another state that has jurisdiction over at least one of all the parties who is an individual or that is located in the state of residence of the child may modify the order and assume continuing, exclusive jurisdiction; or

(2) its order is not the controlling order.

C. If a tribunal of another state has issued a child-support order pursuant to the Uniform Interstate Family Support Act or a law substantially similar to that act that modifies a child-support order of a tribunal of this state, tribunals of this state shall recognize the continuing, exclusive jurisdiction of the tribunal of the other state.

D. A tribunal of this state that lacks continuing, exclusive jurisdiction to modify a child-support order may serve as an initiating tribunal to request a tribunal of another state to modify a support order issued in that state.

E. A temporary support order issued ex parte or pending resolution of a jurisdictional conflict does not create continuing, exclusive jurisdiction in the issuing tribunal.

History: Laws 1994, ch. 107, 205; 1997, ch. 9, 4; 2005, ch. 166, 6; 2011, ch. 159, 8.



Section 40-6A-206 - Continuing jurisdiction to enforce child-support order.

40-6A-206. Continuing jurisdiction to enforce child-support order.

A. A tribunal of this state that has issued a child-support order consistent with the law of this state may serve as an initiating tribunal to request a tribunal of another state to enforce:

(1) the order if the order is the controlling order and has not been modified by a tribunal of another state that assumed jurisdiction pursuant to the Uniform Interstate Family Support Act; or

(2) a money judgment for arrears of support and interest on the order accrued before a determination that an order of a tribunal of another state is the controlling order.

B. A tribunal of this state having continuing jurisdiction over a support order may act as a responding tribunal to enforce the order.

History: Laws 1994, ch. 107, 206; 2005, ch. 166, 7; 2011, ch. 159, 9.






Part C - RECONCILIATION WITH ORDERS OF OTHER STATES

Section 40-6A-207 - Determination of controlling child-support order.

40-6A-207. Determination of controlling child-support order.

A. If a proceeding is brought pursuant to the Uniform Interstate Family Support Act and only one tribunal has issued a child-support order, the order of that tribunal controls and shall be so recognized.

B. If a proceeding is brought pursuant to the Uniform Interstate Family Support Act and two or more child-support orders have been issued by tribunals of this state, another state or a foreign country with regard to the same obligor and same child, a tribunal of this state having personal jurisdiction over both the obligor and individual obligee shall apply the following rules and by order shall determine which order controls and must be recognized:

(1) if only one of the tribunals would have continuing, exclusive jurisdiction pursuant to the Uniform Interstate Family Support Act, the order of that tribunal controls;

(2) if more than one of the tribunals would have continuing, exclusive jurisdiction pursuant to the Uniform Interstate Family Support Act:

(a) an order issued by a tribunal in the current home state of the child controls; or

(b) if an order has not been issued in the current home state of the child, the order most recently issued controls; and

(3) if none of the tribunals would have continuing, exclusive jurisdiction pursuant to the Uniform Interstate Family Support Act, the tribunal of this state shall issue a child-support order, which controls.

C. If two or more child-support orders have been issued for the same obligor and same child upon request of a party who is an individual or that is a support enforcement agency, a tribunal of this state having personal jurisdiction over both the obligor and the obligee who is an individual shall determine which order controls pursuant to Subsection B of this section. The request may be filed with a registration for enforcement or registration for modification pursuant to Sections 40-6A-601 through 40-6A-615 NMSA 1978, or may be filed as a separate proceeding.

D. A request to determine which is the controlling order shall be accompanied by a copy of every child-support order in effect and the applicable record of payments. The requesting party shall give notice of the request to each party whose rights may be affected by the determination.

E. The tribunal that issued the controlling order under Subsection A, B or C of this section has continuing jurisdiction to the extent provided in Section 40-6A-205 or 40-6A-206 NMSA 1978.

F. A tribunal of this state that determines by order which is the controlling order pursuant to Paragraph (1) or (2) of Subsection B or Subsection C of this section or that issues a new controlling order pursuant to Paragraph (3) of Subsection B of this section shall state in that order:

(1) the basis on which the tribunal made its determination;

(2) the amount of prospective support, if any; and

(3) the total amount of consolidated arrears and accrued interest, if any, under all of the orders after all payments made are credited as provided by Section 40-6A-209 NMSA 1978.

G. Within thirty days after issuance of an order determining which is the controlling order, the party obtaining the order shall file a certified copy of it in each tribunal that issued or registered an earlier order of child support. A party or support enforcement agency obtaining the order that fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the controlling order.

H. An order that has been determined to be the controlling order, or a judgment for consolidated arrears of support and interest, if any, made pursuant to this section must be recognized in proceedings under the Uniform Interstate Family Support Act.

History: Laws 1994, ch. 107, 207; 1997, ch. 9, 5; 2005, ch. 166, 8; 2011, ch. 159, 10.



Section 40-6A-208 - Child support orders for two or more obligees.

40-6A-208. Child support orders for two or more obligees.

In responding to registrations or petitions for enforcement of two or more child support orders in effect at the same time with regard to the same obligor and different individual obligees, at least one of which was issued by a tribunal of another state or a foreign country, a tribunal of this state shall enforce those orders in the same manner as if the orders had been issued by a tribunal of this state.

History: Laws 1994, ch. 107, 208; 2005, ch. 166, 9; 2011, ch. 159, 11.



Section 40-6A-209 - Credit for payments.

40-6A-209. Credit for payments.

A tribunal of this state shall credit amounts collected for a particular period pursuant to any child-support order against the amounts owed for the same period under any other child-support order for support of the same child issued by a tribunal of this or another state or a foreign country.

History: Laws 1994, ch. 107, 209; 2005, ch. 166, 10; 2011, ch. 159, 12.



Section 40-6A-210 - Application of the Uniform Interstate Family Support Act to a nonresident subject to personal jurisdiction.

40-6A-210. Application of the Uniform Interstate Family Support Act to a nonresident subject to personal jurisdiction.

A tribunal of this state exercising personal jurisdiction over a nonresident in a proceeding pursuant to the Uniform Interstate Family Support Act, pursuant to other law of this state relating to a support order or recognizing a foreign support order may receive evidence from outside this state pursuant to Section 40-6A-316 NMSA 1978, communicate with a tribunal outside this state pursuant to Section 40-6A-317 NMSA 1978 and obtain discovery through a tribunal outside this state pursuant to Section 40-6A-318 NMSA 1978. In all other respects, Sections 40-6A-301 through 40-6A-616 NMSA 1978 do not apply and the tribunal shall apply the procedural and substantive law of this state.

History: Laws 2005, ch. 166, 11; 2011, ch. 159, 13.



Section 40-6A-211 - Continuing, exclusive jurisdiction to modify spousal-support order.

40-6A-211. Continuing, exclusive jurisdiction to modify spousal-support order.

A. A tribunal of this state issuing a spousal-support order consistent with the law of this state has continuing, exclusive jurisdiction to modify the spousal-support order through the existence of the support obligation.

B. A tribunal of this state may not modify a spousal-support order issued by a tribunal of another state or a foreign country having continuing, exclusive jurisdiction over that order pursuant to the law of that state or foreign country.

C. A tribunal of this state that has continuing, exclusive jurisdiction over a spousal-support order may serve as:

(1) an initiating tribunal to request a tribunal of another state to enforce the spousal-support order issued in this state; or

(2) a responding tribunal to enforce or modify its own spousal-support order.

History: Laws 2005, ch. 166, 12; 2011, ch. 159, 14.









Article 3 - CIVIL PROVISIONS OF GENERAL APPLICATION

Section 40-6A-302 - Proceeding by minor parent.

40-6A-302. Proceeding by minor parent.

A minor parent, or a guardian or other legal representative of a minor parent, may maintain a proceeding on behalf of or for the benefit of the minor's child.

History: Laws 1994, ch. 107, 302; 2005, ch. 166, 14.



Section 40-6A-303 - Application of law of state.

40-6A-303. Application of law of state.

Except as otherwise provided by the Uniform Interstate Family Support Act, a responding tribunal of this state shall:

A. apply the procedural and substantive law generally applicable to similar proceedings originating in this state and may exercise all powers and provide all remedies available in those proceedings; and

B. determine the duty of support and the amount payable in accordance with the law and support guidelines of this state.

History: Laws 1994, ch. 107, 303; 1997, ch. 9, 6; 2005, ch. 166, 15; 2011, ch. 159, 16.



Section 40-6A-304 - Duties of initiating tribunal.

40-6A-304. Duties of initiating tribunal.

A. Upon the filing of a petition authorized pursuant to the Uniform Interstate Family Support Act, an initiating tribunal of this state shall forward the petition and its accompanying documents:

(1) to the responding tribunal or appropriate support enforcement agency in the responding state; or

(2) if the identity of the responding tribunal is unknown, to the state information agency of the responding state with a request that they be forwarded to the appropriate tribunal and that receipt be acknowledged.

B. If requested by the responding tribunal, a tribunal of this state shall issue a certificate or other document and make findings required by the law of the responding state. If the responding state is in a foreign country, upon request, the tribunal of this state shall specify the amount of support sought, convert that amount into the equivalent amount in the foreign currency under applicable official or market exchange rate as publicly reported and provide any other documents necessary to satisfy the requirements of the responding foreign tribunal.

History: Laws 1994, ch. 107, 304; 1997, ch. 9, 7; 2005, ch. 166, 16; 2011, ch. 159, 17.



Section 40-6A-305 - Duties and powers of responding tribunal.

40-6A-305. Duties and powers of responding tribunal.

A. When a responding tribunal of this state receives a petition or comparable pleading from an initiating tribunal or directly pursuant to Subsection B of Section 40-6A-301 NMSA 1978, it shall cause the petition or pleading to be filed and notify the petitioner where and when it was filed.

B. A responding tribunal of this state, to the extent not prohibited by other law, may do one or more of the following:

(1) establish or enforce a support order, modify a child-support order, determine the controlling child-support order or determine parentage of a child;

(2) order an obligor to comply with a support order, specifying the amount and the manner of compliance;

(3) order income withholding;

(4) determine the amount of any arrearage and specify a method of payment;

(5) enforce orders by civil or criminal contempt, or both;

(6) set aside property for satisfaction of the support order;

(7) place liens and order execution on the obligor's property;

(8) order an obligor to keep the tribunal informed of the obligor's current residential address, electronic mail address, telephone number, employer, address of employment and telephone number at the place of employment;

(9) issue a bench warrant for an obligor who has failed after proper notice to appear at a hearing ordered by the tribunal and enter the bench warrant in any local and state computer systems for criminal warrants;

(10) order the obligor to seek appropriate employment by specified methods;

(11) award reasonable attorney's fees and other fees and costs; and

(12) grant any other available remedy.

C. A responding tribunal of this state shall include in a support order issued pursuant to the Uniform Interstate Family Support Act, or in the documents accompanying the order, the calculations on which the support order is based.

D. A responding tribunal of this state may not condition the payment of a support order issued pursuant to the Uniform Interstate Family Support Act upon compliance by a party with provisions for visitation.

E. If a responding tribunal of this state issues an order pursuant to the Uniform Interstate Family Support Act, the tribunal shall send a copy of the order to the petitioner and the respondent and to the initiating tribunal, if any.

F. If requested to enforce a support order, arrears or judgment or modify a support order stated in a foreign currency, a responding tribunal of this state shall convert the amount stated in the foreign currency to the equivalent amount in dollars under applicable official or market exchange rate as publicly reported.

History: Laws 1994, ch. 107, 305; 1997, ch. 9, 8; 2005, ch. 166, 17; 2011, ch. 159, 18.



Section 40-6A-306 - Inappropriate tribunal.

40-6A-306. Inappropriate tribunal.

If a petition or comparable pleading is received by an inappropriate tribunal of this state, the tribunal shall forward the pleading and accompanying documents to an appropriate tribunal of this state or another state and notify the petitioner where and when the pleading was sent.

History: Laws 1994, ch. 107, 306; 1997, ch. 9, 9; 2005, ch. 166, 18; 2011, ch. 159, 19.



Section 40-6A-307 - Duties of support enforcement agency.

40-6A-307. Duties of support enforcement agency.

A. A support enforcement agency of this state, upon request, shall provide services to a petitioner in a proceeding pursuant to the Uniform Interstate Family Support Act.

B. A support enforcement agency of this state that is providing services to the petitioner shall:

(1) take all steps necessary to enable an appropriate tribunal of this state, another state or a foreign country to obtain jurisdiction over the respondent;

(2) request an appropriate tribunal to set a date, time and place for a hearing;

(3) make a reasonable effort to obtain all relevant information, including information as to income and property of the parties;

(4) within two days, exclusive of Saturdays, Sundays and legal holidays, after receipt of a written notice in a record from an initiating, responding or registering tribunal, send a copy of the notice to the petitioner;

(5) within two days, exclusive of Saturdays, Sundays and legal holidays, after receipt of a written communication in a record from the respondent or the respondent's attorney, send a copy of the communication to the petitioner; and

(6) notify the petitioner if jurisdiction over the respondent cannot be obtained.

C. A support enforcement agency of this state that requests registration of a child-support order in this state for enforcement or for modification shall make reasonable efforts:

(1) to ensure that the order to be registered is the controlling order; or

(2) if two or more child-support orders exist and the identity of the controlling order has not been determined, to ensure that a request for such a determination is made in a tribunal having jurisdiction to do so.

D. A support enforcement agency of this state that requests registration and enforcement of a support order, arrears or judgment stated in a foreign currency shall convert the amounts stated in the foreign currency into the equivalent amounts in dollars under the applicable official or market exchange rate as publicly reported.

E. A support enforcement agency of the state shall issue or request a tribunal of this state to issue a child-support order and an income-withholding order that redirect payment of current support, arrears and interest if requested to do so by a support enforcement agency of another state pursuant to Section 40-6A-319 NMSA 1978.

F. The Uniform Interstate Family Support Act does not create or negate a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency.

History: Laws 1994, ch. 107, 307; 1997, ch. 9, 10; 2005, ch. 166, 19; 2011, ch. 159, 20.



Section 40-6A-308 - Duty of attorney general.

40-6A-308. Duty of attorney general.

A. If the attorney general determines that the support enforcement agency is neglecting or refusing to provide services to an individual, the attorney general may order the agency to perform its duties pursuant to the Uniform Interstate Family Support Act or may provide those services directly to the individual.

B. The attorney general may determine that a foreign country has established a reciprocal arrangement for child support with this state and take appropriate action for notification of the determination.

History: Laws 1994, ch. 107, 308; 2005, ch. 166, 20; 2011, ch. 159, 21.



Section 40-6A-309 - Private counsel.

40-6A-309. Private counsel.

An individual may employ private counsel to represent the individual in proceedings authorized by the Uniform Interstate Family Support Act.

History: Laws 1994, ch. 107, 309.



Section 40-6A-310 - Duties of state information agency.

40-6A-310. Duties of state information agency.

A. The human services department is the state information agency pursuant to the Uniform Interstate Family Support Act.

B. The state information agency shall:

(1) compile and maintain a current list, including addresses, of the tribunals in this state that have jurisdiction pursuant to the Uniform Interstate Family Support Act and any support enforcement agencies in this state and transmit a copy to the state information agency of every other state;

(2) maintain a register of names and addresses of tribunals and support enforcement agencies received from other states;

(3) forward to the appropriate tribunal in the county in this state in which the obligee who is an individual or the obligor resides, or in which the obligor's property is believed to be located, all documents concerning a proceeding pursuant to the Uniform Interstate Family Support Act received from another state or a foreign country; and

(4) obtain information concerning the location of the obligor and the obligor's property within this state not exempt from execution, by such means as postal verification and federal or state locator services, examination of telephone directories, requests for the obligor's address from employers and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law enforcement, taxation, motor vehicles, driver's licenses and social security.

History: Laws 1994, ch. 107, 310; 2005, ch. 166, 21; 2011, ch. 159, 22.



Section 40-6A-311 - Pleadings and accompanying documents.

40-6A-311. Pleadings and accompanying documents.

A. In a proceeding pursuant to the Uniform Interstate Family Support Act, a petitioner seeking to establish a support order, to determine parentage of a child or to register and modify a support order of a tribunal of another state or a foreign country shall file a petition. Unless otherwise ordered pursuant to Section 40-6A-312 NMSA 1978, the petition or accompanying documents shall provide, so far as known, the name, residential address and social security numbers of the obligor and the obligee or the parent and alleged parent and the name, sex, residential address, social security number and date of birth of each child for whose benefit support is sought or whose parentage is to be determined. Unless filed at the time of registration, the petition shall be accompanied by a copy of any support order known to have been issued by another tribunal. The petition may include any other information that may assist in locating or identifying the respondent.

B. The petition shall specify the relief sought. The petition and accompanying documents shall conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.

History: Laws 1994, ch. 107, 311; 2005, ch. 166, 22; 2011, ch. 159, 23.



Section 40-6A-312 - Nondisclosure of information in exceptional circumstances.

40-6A-312. Nondisclosure of information in exceptional circumstances.

If a party alleges in an affidavit or a pleading under oath that the health, safety or liberty of a party or child would be jeopardized by disclosure or specific identifying information, that information shall be sealed and may not be disclosed to the other party or the public. After a hearing in which a tribunal takes into consideration the health, safety or liberty of the party or child, the tribunal may order disclosure of information that the tribunal determines to be the interest of justice.

History: Laws 1994, ch. 107, 312; 2005, ch. 166, 23.



Section 40-6A-313 - Costs and fees.

40-6A-313. Costs and fees.

A. The petitioner may not be required to pay a filing fee or other costs.

B. If an obligee prevails, a responding tribunal of this state may assess against an obligor filing fees, reasonable attorney fees, other costs and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses. The tribunal may not assess fees, costs or expenses against the obligee or the support enforcement agency of either the initiating or the responding state or foreign country, except as provided by other law. Attorney fees may be taxed as costs and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee has priority over fees, costs and expenses.

C. The tribunal shall order the payment of costs and reasonable attorney fees if it determines that a hearing was requested primarily for delay. In a proceeding pursuant to Sections 40-6A-601 through 40-6A-616 NMSA 1978, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.

History: Laws 1994, ch. 107, 313; 2005, ch. 166, 24; 2011, ch. 159, 24.



Section 40-6A-314 - Limited immunity of petitioner.

40-6A-314. Limited immunity of petitioner.

A. Participation by a petitioner in a proceeding pursuant to the Uniform Interstate Family Support Act before a responding tribunal, whether in person, by private attorney or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

B. A petitioner is not amenable to service of civil process while physically present in this state to participate in a proceeding pursuant to the Uniform Interstate Family Support Act.

C. The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding pursuant to the Uniform Interstate Family Support Act committed by a party while present in this state to participate in the proceeding.

History: Laws 1994, ch. 107, 314; 2005, ch. 166, 25; 2011, ch. 159, 25.



Section 40-6A-315 - Nonparentage as defense.

40-6A-315. Nonparentage as defense.

A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding pursuant to the Uniform Interstate Family Support Act.

History: Laws 1994, ch. 107, 315; 2011, ch. 159, 26.



Section 40-6A-316 - Special rules of evidence and procedure.

40-6A-316. Special rules of evidence and procedure.

A. The physical presence of a nonresident party who is an individual in a tribunal of this state is not required for the establishment, enforcement or modification of a support order or the rendition of a judgment determining parentage of a child.

B. An affidavit, a document substantially complying with federally mandated forms, or a document incorporated by reference in any of them that would not be excluded under the hearsay rule if given in person, is admissible in evidence if given under penalty of perjury by a party or witness residing outside this state.

C. A copy of the record of child support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it and is admissible to show whether payments were made.

D. Copies of bills for testing for parentage of a child and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least ten days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary and customary.

E. Documentary evidence transmitted from outside this state to a tribunal of this state by telephone, telecopier or other electronic means that do not provide an original record may not be excluded from evidence on an objection based on the means of transmission.

F. In a proceeding pursuant to the Uniform Interstate Family Support Act, a tribunal of this state shall permit a party or witness residing outside this state to be deposed or to testify by telephone, audiovisual means or other electronic means at a designated tribunal or other location. A tribunal of this state shall cooperate with other tribunals in designating an appropriate location for the deposition or testimony.

G. If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

H. A privilege against disclosure of communications between spouses does not apply in a proceeding pursuant to the Uniform Interstate Family Support Act.

I. The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding pursuant to the Uniform Interstate Family Support Act.

J. A voluntary acknowledgment of paternity, certified as a true copy, is admissible to establish parentage of the child.

History: Laws 1994, ch. 107, 316; 2005, ch. 166, 26; 2011, ch. 159, 27.



Section 40-6A-317 - Communications between tribunals.

40-6A-317. Communications between tribunals.

A tribunal of this state may communicate with a tribunal outside this state in a record or by telephone, electronic mail or other means to obtain information concerning the laws, the legal effect of a judgment, decree or order of that tribunal and the status of a proceeding. A tribunal of this state may furnish similar information by similar means to a tribunal outside this state.

History: Laws 1994, ch. 107, 317; 2005, ch. 166, 27; 2011, ch. 159, 28.



Section 40-6A-318 - Assistance with discovery.

40-6A-318. Assistance with discovery.

A tribunal of this state may:

A. request a tribunal outside this state to assist in obtaining discovery; and

B. upon request, compel a person over which it has jurisdiction to respond to a discovery order issued by a tribunal outside this state.

History: Laws 1994, ch. 107, 318; 2011, ch. 159, 29.



Section 40-6A-319 - Receipt and disbursement of payments.

40-6A-319. Receipt and disbursement of payments.

A. A support enforcement agency or tribunal of this state shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state or a foreign country a certified statement by the custodian of the record of the amounts and dates of all payments received.

B. If neither the obligor, nor the obligee who is an individual, nor the child resides in this state, upon request from the support enforcement agency of this state or another state, the support enforcement agency of this state or a tribunal of this state shall:

(1) direct that the support payment be made to the support enforcement agency in the state in which the obligee is receiving services; and

(2) issue and send to the obligor's employer a conforming income-withholding order or an administrative notice of change of payee, reflecting the redirected payments.

C. The support enforcement agency of this state receiving redirected payments from another state pursuant to a law similar to Subsection B of this section shall furnish to a requesting party or tribunal of the other state a certified statement by the custodian of the record of the amount and dates of all payments received.

History: Laws 1994, ch. 107, 319; 2005, ch. 166, 28; 2011, ch. 159, 30.






Article 4 - ESTABLISHMENT OF SUPPORT ORDER

Section 40-6A-402 - Proceeding to determine parentage.

40-6A-402. Proceeding to determine parentage.

A tribunal of this state authorized to determine parentage of a child may serve as a responding tribunal in a proceeding to determine parentage of a child brought pursuant to the Uniform Interstate Family Support Act or a law or procedure substantially similar to that act.

History: 1978 Comp., 40-6A-402, enacted by Laws 2011, ch. 159, 32.






Article 5 - DIRECT ENFORCEMENT OF ORDER OF ANOTHER STATE WITHOUT REGISTRATION

Section 40-6A-502 - Employer's compliance with income-withholding order of another state.

40-6A-502. Employer's compliance with income-withholding order of another state.

A. Upon receipt of an income-withholding order, the obligor's employer shall immediately provide a copy of the order to the obligor.

B. The employer shall treat an income-withholding order issued in another state that appears regular on its face as if it had been issued by a tribunal of this state.

C. Except as otherwise provided in Subsection D of this section and Section 40-6A-503 NMSA 1978, the employer shall withhold and distribute the funds as directed in the withholding order by complying with terms of the order that specify:

(1) the duration and amount of periodic payments of current child support, stated as a sum certain;

(2) the person designated to receive payments and the address to which the payments are to be forwarded;

(3) medical support, whether in the form of periodic cash payment, stated as a sum certain, or ordering the obligor to provide health insurance coverage for the child under a policy available through the obligor's employment;

(4) the amount of periodic payments of fees and costs for a support enforcement agency, the issuing tribunal and the obligee's attorney, stated as sums certain; and

(5) the amount of periodic payments of arrearages and interest on arrearages, stated as sums certain.

D. An employer shall comply with the law of the state of the obligor's principal place of employment for withholding from income with respect to:

(1) the employer's fee for processing an income-withholding order;

(2) the maximum amount permitted to be withheld from the obligor's income; and

(3) the times within which the employer shall implement the withholding order and forward the child-support payment.

History: Laws 1997, ch. 9, 12; 2005, ch. 166, 31; 2011, ch. 159, 33.



Section 40-6A-503 - Employee's compliance with two or more income-withholding orders.

40-6A-503. Employee's compliance with two or more income-withholding orders.

If an obligor's employer receives two or more income-withholding orders with respect to the earnings of the same obligor, the employer satisfies the terms of the orders if the employer complies with the law of the state of the obligor's principal place of employment to establish the priorities for withholding and allocating income withheld for two or more child-support obligees.

History: Laws 1997, ch. 9, 13; 2005, ch. 166, 32.



Section 40-6A-504 - Immunity from civil liability.

40-6A-504. Immunity from civil liability.

An employer that complies with an income-withholding order issued in another state in accordance with Sections 40-6A-501 through 40-6A-507 NMSA 1978 is not subject to civil liability to an individual or agency with regard to the employer's withholding of child support from the obligor's income.

History: 1978 Comp., 40-6A-504, enacted by Laws 1997, ch. 9, 14; 2011, ch. 159, 34.



Section 40-6A-505 - Penalties for noncompliance.

40-6A-505. Penalties for noncompliance.

An employer that willfully fails to comply with an income-withholding order issued in another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an order issued by a tribunal of this state.

History: 1978 Comp., 40-6A-505, enacted by Laws 1997, ch. 9, 15; 2011, ch. 159, 35.



Section 40-6A-506 - Contest by obligor.

40-6A-506. Contest by obligor.

A. An obligor may contest the validity or enforcement of an income-withholding order issued in another state and received directly by an employer in this state by registering the order in a tribunal of this state and filing a contest to that order as provided in Sections 40-6A-601 through 40-6A-616 NMSA 1978, or otherwise contesting the order in the same manner as if the order had been issued by a tribunal of this state.

B. The obligor shall give notice of the contest to:

(1) a support enforcement agency providing services to the obligee;

(2) each employer that has directly received an income-withholding order relating to the obligor; and

(3) the person designated to receive payments in the income-withholding order or, if no person is designated, to the obligee.

History: Laws 1997, ch. 9, 16; 2005, ch. 166, 33; 2011, ch. 159, 36.



Section 40-6A-507 - Administrative enforcement of orders.

40-6A-507. Administrative enforcement of orders.

A. A party or support enforcement agency seeking to enforce a support order or an income-withholding order, or both, issued in another state, or a foreign support order may send the documents required for registering the order to a support enforcement agency of this state.

B. Upon receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of this state to enforce a support order or an income-withholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall register the order pursuant to the Uniform Interstate Family Support Act.

History: Laws 1997, ch. 9, 17; 2005, ch. 166, 34; 2011, ch. 159, 37.






Article 6 - ENFORCEMENT AND MODIFICATION OF SUPPORT ORDER AFTER REGISTRATION

Part A - REGISTRATION AND ENFORCEMENT OF SUPPORT ORDER

Section 40-6A-601 - Registration of order for enforcement.

40-6A-601. Registration of order for enforcement.

A support order or income-withholding order issued in another state or a foreign support order may be registered in this state for enforcement.

History: Laws 1994, ch. 107, 601; 2005, ch. 166, 35; 2011, ch. 159, 38.



Section 40-6A-602 - Procedure to register order for enforcement.

40-6A-602. Procedure to register order for enforcement.

A. Except as otherwise provided in Section 40-6A-706 NMSA 1978, a support order or income-withholding order of another state or a foreign support order may be registered in this state by sending the following records to the appropriate tribunal in this state:

(1) a letter of transmittal to the tribunal requesting registration and enforcement;

(2) two copies, including one certified copy, of the order to be registered, including any modification of the order;

(3) a sworn statement by the person requesting registration or a certified statement by the custodian of the records showing the amount of any arrearage;

(4) the name of the obligor and, if known:

(a) the obligor's address and social security number;

(b) the name and address of the obligor's employer and any other source of income of the obligor; and

(c) a description and the location of property of the obligor in this state not exempt from execution; and

(5) except as otherwise provided in Section 40-6A-312 NMSA 1978, the name and address of the obligee and, if applicable, the person to whom support payments are to be remitted.

B. On receipt of a request for registration, the registering tribunal shall cause the order to be filed as an order of a tribunal of another state or as a foreign support order, together with one copy of the documents and information, regardless of their form.

C. A petition or comparable pleading seeking a remedy that must be affirmatively sought under other law of this state may be filed at the same time as the request for registration or later. The pleading shall specify the grounds for the remedy sought.

D. If two or more orders are in effect, the person requesting registration shall:

(1) furnish to the tribunal a copy of every support order asserted to be in effect in addition to the documents specified in this section;

(2) specify the order alleged to be the controlling order, if any; and

(3) specify the amount of consolidated arrears, if any.

E. A request for a determination of which is the controlling order may be filed separately or with a request for registration and enforcement or for registration and modification. The person requesting registration shall give notice of the request to each party whose rights may be affected by the determination.

History: Laws 1994, ch. 107, 602; 2005, ch. 166, 36; 2011, ch. 159, 39.



Section 40-6A-603 - Effect of registration for enforcement.

40-6A-603. Effect of registration for enforcement.

A. A support order or income-withholding order issued in another state or a foreign support order is registered when the order is filed in the registering tribunal of this state.

B. A registered support order issued in another state or a foreign country is enforceable in the same manner and is subject to the same procedures as an order issued by a tribunal of this state.

C. Except as otherwise provided in Sections 40-6A-601 through 40-6A-616 NMSA 1978, a tribunal of this state shall recognize and enforce, but may not modify, a registered support order if the issuing tribunal had jurisdiction.

History: Laws 1994, ch. 107, 603; 2011, ch. 159, 40.



Section 40-6A-604 - Choice of law.

40-6A-604. Choice of law.

A. Except as otherwise provided in Subsection D of this section, the law of the issuing state or foreign country governs:

(1) the nature, extent, amount and duration of current payments under a registered support order;

(2) the computation and payment of arrearages and accrual of interest on the arrearages under the support order; and

(3) the existence and satisfaction of other obligations under the support order.

B. In a proceeding for arrears under a registered support order, the statute of limitation of this state or of the issuing state or foreign country, whichever is longer, applies.

C. A responding tribunal of this state shall apply the procedures and remedies of this state to enforce current support and collect arrears and interest due on a support order of another state or a foreign country registered in this state.

D. After a tribunal of this or another state determines which is the controlling order and issues an order consolidating arrears, if any, a tribunal of this state shall prospectively apply the law of the state or foreign country issuing the controlling order, including its law on interest on arrears, on current and future support, and on consolidated arrears.

History: Laws 1994, ch. 107, 604; 2005, ch. 166, 37; 2011, ch. 159, 41.






Part B - CONTEST OF VALIDITY OR ENFORCEMENT

Section 40-6A-605 - Notice of registration of order.

40-6A-605. Notice of registration of order.

A. When a support order or income-withholding order issued in another state or a foreign support order is registered, the registering tribunal of this state shall notify the nonregistering party. The notice shall be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

B. A notice shall inform the nonregistering party:

(1) that a registered order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of this state;

(2) that a hearing to contest the validity or enforcement of the registered order must be requested within twenty days after notice unless the registered order is pursuant to Section 40-6A-707 NMSA 1978;

(3) that failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearage and precludes further contest of that order with respect to any matter that could have been asserted; and

(4) of the amount of any alleged arrearage.

C. If the registering party asserts that two or more orders are in effect, a notice shall also:

(1) identify the two or more orders and the order alleged by the registering party to be the controlling order and the consolidated arrears, if any;

(2) notify the nonregistering party of the right to a determination of which is the controlling order;

(3) state that the procedures provided in Subsection B of this section apply to the determination of which is the controlling order; and

(4) state that failure to contest the validity or enforcement of the order alleged to be the controlling order in a timely manner may result in confirmation that the order is the controlling order.

D. Upon registration of an income-withholding order for enforcement, the support enforcement agency or the registering tribunal shall notify the obligor's employer.

History: Laws 1994, ch. 107, 605; 1997, ch. 9, 18; 2005, ch. 166, 38; 2011, ch. 159, 42.



Section 40-6A-606 - Procedure to contest validity or enforcement of registered support order.

40-6A-606. Procedure to contest validity or enforcement of registered support order.

A. A nonregistering party seeking to contest the validity or enforcement of a registered support order in this state shall request a hearing within the time required by Section 40-6A-605 NMSA 1978. The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered support order or to contest the remedies being sought or the amount of any alleged arrearage pursuant to Section 40-6A-607 NMSA 1978.

B. If the nonregistering party fails to contest the validity or enforcement of the registered support order in a timely manner, the order is confirmed by operation of law.

C. If a nonregistering party requests a hearing to contest the validity or enforcement of the registered support order, the registering tribunal shall schedule the matter for hearing and give notice to the parties of the date, time and place of the hearing.

History: Laws 1994, ch. 107, 606; 1997, ch. 9, 19; 2011, ch. 159, 43.



Section 40-6A-607 - Contest of registration or enforcement.

40-6A-607. Contest of registration or enforcement.

A. A party contesting the validity or enforcement of a registered support order or seeking to vacate the registration has the burden of proving one or more of the following defenses:

(1) the issuing tribunal lacked personal jurisdiction over the contesting party;

(2) the order was obtained by fraud;

(3) the order has been vacated, suspended or modified by a later order;

(4) the issuing tribunal has stayed the order pending appeal;

(5) there is a defense under the law of this state to the remedy sought;

(6) full or partial payment has been made;

(7) the statute of limitation under Section 40-6A-604 NMSA 1978 precludes enforcement of some or all of the alleged arrearage; or

(8) the alleged controlling order is not the controlling order.

B. If a party presents evidence establishing a full or partial defense under Subsection A of this section, a tribunal may stay enforcement of a registered support order, continue the proceeding to permit production of additional relevant evidence and issue other appropriate orders. An uncontested portion of the registered support order may be enforced by all remedies available under the law of this state.

C. If the contesting party does not establish a defense under Subsection A of this section to the validity or enforcement of a registered support order, the registering tribunal shall issue an order confirming the order.

History: Laws 1994, ch. 107, 607; 2005, ch. 166, 39; 2011, ch. 159, 44.



Section 40-6A-608 - Confirmed order.

40-6A-608. Confirmed order.

Confirmation of a registered support order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

History: Laws 1994, ch. 107, 608; 2011, ch. 159, 45.






Part C - REGISTRATION AND MODIFICATION OF CHILD SUPPORT ORDER

Section 40-6A-609 - Procedure to register child support order of another state for modification.

40-6A-609. Procedure to register child support order of another state for modification.

A party or support enforcement agency seeking to modify, or to modify and enforce, a child support order issued in another state shall register that order in this state in the same manner provided in Sections 40-6A-601 through 40-6A-608 NMSA 1978 if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or later. The pleading shall specify the grounds for modification.

History: Laws 1994, ch. 107, 609; 2011, ch. 159, 46.



Section 40-6A-610 - Effect of registration for modification.

40-6A-610. Effect of registration for modification.

A tribunal of this state may enforce a child support order of another state registered for purposes of modification, in the same manner as if the order had been issued by a tribunal of this state, but the registered support order may be modified only if the requirements of Section 40-6A-611 or 40-6A-613 NMSA 1978 have been met.

History: Laws 1994, ch. 107, 610; 2005, ch. 166, 40; 2011, ch. 159, 47.



Section 40-6A-611 - Modification of child-support order of another state.

40-6A-611. Modification of child-support order of another state.

A. If Section 40-6A-613 NMSA 1978 does not apply, upon petition, a tribunal of this state may modify a child-support order issued in another state that is registered in this state if, after notice and hearing, the tribunal finds that:

(1) the following requirements are met:

(a) neither the child, nor the obligee who is an individual nor the obligor resides in the issuing state;

(b) a petitioner who is a nonresident of this state seeks modification; and

(c) the respondent is subject to the personal jurisdiction of the tribunal of this state; or

(2) this state is the residence of the child or a party who is an individual is subject to the personal jurisdiction of the tribunal of this state and all of the parties who are individuals have filed consents in a record in the issuing tribunal for a tribunal of this state to modify the support order and assume continuing, exclusive jurisdiction.

B. Modification of a registered child-support order is subject to the same requirements, procedures and defenses that apply to the modification of an order issued by a tribunal of this state, and the order may be enforced and satisfied in the same manner.

C. A tribunal of this state may not modify any aspect of a child-support order that may not be modified under the law of the issuing state, including the duration of the obligation of support. If two or more tribunals have issued child-support orders for the same obligor and same child, the order that controls and shall be so recognized under Section 40-6A-207 NMSA 1978 establishes the aspects of the support order which are nonmodifiable.

D. In a proceeding to modify a child-support order, the law of the state that is determined to have issued the initial controlling order governs the duration of the obligation of support. The obligor's fulfillment of the duty of support established by that order precludes imposition of further obligation of support by a tribunal of this state.

E. On issuance of an order by a tribunal of this state modifying a child-support order issued in another state, the tribunal of this state becomes the tribunal having continuing, exclusive jurisdiction.

F. Notwithstanding Subsections A through E of this section and Subsection B of Section 40-6A-201 NMSA 1978, a tribunal of this state retains jurisdiction to modify an order issued by a tribunal of this state if:

(1) one party resides in another state; and

(2) the other party resides outside the United States.

History: Laws 1994, ch. 107, 611; 1997, ch. 9, 20; 2005, ch. 166, 41; 2011, ch. 159, 48.



Section 40-6A-612 - Recognition of order modified in another state.

40-6A-612. Recognition of order modified in another state.

If a child-support order issued by a tribunal of this state is modified by a tribunal of another state that assumed jurisdiction pursuant to the Uniform Interstate Family Support Act, a tribunal of this state:

A. may enforce its order that was modified only as to arrears and interest accruing before the modification;

B. may provide appropriate relief for violations of its order that occurred before the effective date of the modification; and

C. shall recognize the modifying order of the other state, upon registration, for the purpose of enforcement.

History: Laws 1994, ch. 107, 612; 2005, ch. 166, 42; 2011, ch. 159, 49.



Section 40-6A-613 - Jurisdiction to modify child-support order of another state when individual parties reside in this state.

40-6A-613. Jurisdiction to modify child-support order of another state when individual parties reside in this state.

A. If all of the parties who are individuals reside in this state and the child does not reside in the issuing state, a tribunal of this state has jurisdiction to enforce and to modify the issuing state's child-support order in a proceeding to register that order.

B. A tribunal of this state exercising jurisdiction under this section shall apply the provisions of Sections 40-6A-101 through 40-6A-211 and 40-6A-601 through 40-6A-616 NMSA 1978 and the procedural and substantive law of this state to the proceeding for enforcement or modification. Sections 40-6A-301 through 40-6A-507 and 40-6A-701 through 40-6A-802 NMSA 1978 do not apply.

History: 1978 Comp., 40-6A-613, enacted by Laws 1997, ch. 9, 21; 2011, ch. 159, 50.



Section 40-6A-614 - Notice to issuing tribunal of modification.

40-6A-614. Notice to issuing tribunal of modification.

Within thirty days after issuance of a modified child-support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order, and in each tribunal in which the party knows the earlier order has been registered. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the modified order of the new tribunal having continuing, exclusive jurisdiction.

History: 1978 Comp., 40-6A-614, enacted by Laws 1997, ch. 9, 22.



Section 40-6A-615 - Jurisdiction to modify child-support order of foreign country.

40-6A-615. Jurisdiction to modify child-support order of foreign country.

A. Except as otherwise provided in Section 40-6A-711 NMSA 1978, if a foreign country lacks or refuses to exercise jurisdiction to modify its child-support order pursuant to its laws, a tribunal of this state may assume jurisdiction to modify the child-support order and bind all individuals subject to the personal jurisdiction of the tribunal whether or not the consent to modification of a child-support order otherwise required of the individual pursuant to Section 40-6A-611 NMSA 1978 has been given or whether the individual seeking modification is a resident of this state or of the foreign country.

B. An order issued by a tribunal of this state modifying a foreign child-support order pursuant to this section is the controlling order.

History: Laws 2005, ch. 166, 43; 2011, ch. 159, 51.



Section 40-6A-616 - Procedure to register child-support order of foreign country for modification.

40-6A-616. Procedure to register child-support order of foreign country for modification.

A party or support enforcement agency seeking to modify, or to modify and enforce, a foreign child-support order not pursuant to the convention may register that order in this state pursuant to Sections 40-6A-601 through 40-6A-608 NMSA 1978 if the order has not been registered. A petition for modification may be filed at the same time as a request for registration or at another time. The petition shall specify the grounds for modification.

History: 1978 Comp., 40-6A-616, enacted by Laws 2011, ch. 159, 52.









Article 7 - DETERMINATION OF PARENTAGE

Section 40-6A-702 - Applicability.

40-6A-702. Applicability.

Sections 40-6A-701 through 40-6A-713 NMSA 1978 apply only to a support proceeding pursuant to the convention. In such a proceeding, if a provision of Sections 40-6A-701 through 40-6A-713 NMSA 1978 is inconsistent with Sections 40-6A-101 through 40-6A-616 NMSA 1978, the provisions of Sections 40-6A-701 through 40-6A-713 NMSA 1978 control.

History: 1978 Comp., 40-6A-702, enacted by Laws 2011, ch. 159, 54.



Section 40-6A-703 - Relationship of human services department to United States central authority.

40-6A-703. Relationship of human services department to United States central authority.

The human services department of this state is recognized as the agency designated by the United States central authority to perform specific functions pursuant to the convention.

History: 1978 Comp., 40-6A-703, enacted by Laws 2011, ch. 159, 55.



Section 40-6A-704 - Initiation by human services department of support proceeding under convention.

40-6A-704. Initiation by human services department of support proceeding under convention.

A. In a support proceeding pursuant to Sections 40-6A-701 through 40-6A-713 NMSA 1978, the human services department of this state shall:

(1) transmit and receive applications; and

(2) initiate or facilitate the institution of a proceeding regarding an application in a tribunal of this state.

B. The following support proceedings are available to an obligee pursuant to the convention:

(1) recognition or recognition and enforcement of a foreign support order;

(2) enforcement of a support order issued or recognized in this state;

(3) establishment of a support order if there is no existing order, including, if necessary, determination of parentage of a child;

(4) establishment of a support order if recognition of a foreign support order is refused pursuant to Paragraph (2), (4) or (9) of Subsection B of Section 40-6A-708 NMSA 1978;

(5) modification of a support order of a tribunal of this state; and

(6) modification of a support order of a tribunal of another state or a foreign country.

C. The following support proceedings are available pursuant to the convention to an obligor against which there is an existing support order:

(1) recognition of an order suspending or limiting enforcement of an existing support order of a tribunal of this state;

(2) modification of a support order of a tribunal of this state; and

(3) modification of a support order of a tribunal of another state or a foreign country.

D. A tribunal of this state may not require security, bond or deposit, however described, to guarantee the payment of costs and expenses in proceedings pursuant to the convention.

History: 1978 Comp., 40-6A-704, enacted by Laws 2011, ch. 159, 56.



Section 40-6A-705 - Direct request.

40-6A-705. Direct request.

A. A petitioner may file a direct request seeking establishment or modification of a support order or determination of parentage of a child. In the proceeding, the law of this state applies.

B. A petitioner may file a direct request seeking recognition and enforcement of a support order or foreign support agreement. In the proceeding, Sections 40-6A-706 through 40-6A-713 NMSA 1978 apply.

C. In a direct request for recognition and enforcement of a convention support order or foreign support agreement:

(1) a security, bond or deposit is not required to guarantee the payment of costs and expenses; and

(2) an obligee or obligor that in the issuing country has benefited from free legal assistance is entitled to benefit, at least to the same extent, from any free legal assistance provided for by the law of this state under the same circumstances.

D. A petitioner filing a direct request is not entitled to assistance from the human services department of this state.

E. Sections 40-6A-701 through 40-6A-713 NMSA 1978 do not prevent the application of laws of this state that provide simplified, more expeditious rules regarding a direct request for recognition and enforcement of a foreign support order or foreign support agreement.

History: 1978 Comp., 40-6A-705, enacted by Laws 2011, ch. 159, 57.



Section 40-6A-706 - Registration of convention support order.

40-6A-706. Registration of convention support order.

A. Except as otherwise provided in Sections 40-6A-701 through 40-6A-713 NMSA 1978, a party who is an individual or a support enforcement agency seeking recognition of a convention support order shall register the order in this state as provided in Sections 40-6A-601 through 40-6A-616 NMSA 1978.

B. Notwithstanding Section 40-6A-311 NMSA 1978 and Subsection A of Section 40-6A-602 NMSA 1978, a request for registration of a convention support order must be accompanied by:

(1) a complete text of the support order or an abstract or extract of the support order drawn up by the issuing foreign tribunal, which may be in the form recommended by The Hague Conference on Private International Law;

(2) a record stating that the support order is enforceable in the issuing country;

(3) if the respondent did not appear and was not represented in the proceedings in the issuing country, a record attesting, as appropriate, either that the respondent had proper notice of the proceedings and an opportunity to be heard or that the respondent had proper notice of the support order and an opportunity to be heard in a challenge or appeal on fact or law before a tribunal;

(4) a record showing the amount of arrears, if any, and the date the amount was calculated;

(5) a record showing a requirement for automatic adjustment of the amount of support, if any, and the information necessary to make the appropriate calculations; and

(6) if necessary, a record showing the extent to which the applicant received free legal assistance in the issuing country.

C. A request for registration of a convention support order may seek recognition and partial enforcement of the order.

D. A tribunal of this state may vacate the registration of a convention support order without the filing of a contest pursuant to Section 40-6A-707 NMSA 1978 only if, acting on its own motion, the tribunal finds that recognition and enforcement of the order would be manifestly incompatible with public policy.

E. The tribunal shall promptly notify the parties of the registration or the order vacating the registration of a convention support order.

History: 1978 Comp., 40-6A-706, enacted by Laws 2011, ch. 159, 58.



Section 40-6A-707 - Contest of registered convention support order.

40-6A-707. Contest of registered convention support order.

A. Except as otherwise provided in Sections 40-6A-701 through 40-6A-713 NMSA 1978, Sections 40-6A-605 through 40-6A-608 NMSA 1978 apply to a contest of a registered convention support order.

B. A party contesting a registered convention support order shall file a contest not later than thirty days after notice of the registration, but if the contesting party does not reside in the United States, the contest must be filed not later than sixty days after notice of the registration.

C. If the nonregistering party fails to contest the registered convention support order by the time specified in Subsection B of this section, the order is enforceable.

D. A contest of a registered convention support order may be based only on grounds set forth in Section 40-6A-708 NMSA 1978. The contesting party bears the burden of proof.

E. In a contest of a registered convention support order, a tribunal of this state:

(1) is bound by the findings of fact on which the foreign tribunal based its jurisdiction; and

(2) may not review the merits of the order.

F. A tribunal of this state deciding a contest of a registered convention support order shall promptly notify the parties of its decision.

G. A challenge or appeal, if any, does not stay the enforcement of a convention support order unless there are exceptional circumstances.

History: 1978 Comp., 40-6A-707, enacted by Laws 2011, ch. 159, 59.



Section 40-6A-708 - Recognition and enforcement of registered convention support order.

40-6A-708. Recognition and enforcement of registered convention support order.

A. Except as otherwise provided in Subsection B of this section, a tribunal of this state shall recognize and enforce a registered convention support order.

B. The following grounds are the only grounds on which a tribunal of this state may refuse recognition and enforcement of a registered convention support order:

(1) recognition and enforcement of the order is manifestly incompatible with public policy, including the failure of the issuing tribunal to observe minimum standards of due process, which include notice and an opportunity to be heard;

(2) the issuing tribunal lacked personal jurisdiction consistent with the requirements of Section 40-6A-201 NMSA 1978 if those requirements were applied to the foreign country where the tribunal is located;

(3) the order is not enforceable in the issuing foreign country;

(4) the order was obtained by fraud in connection with a matter of procedure;

(5) a record transmitted in accordance with Section 40-6A-706 NMSA 1978 lacks authenticity or integrity;

(6) a proceeding between the same parties and having the same purpose is pending before a tribunal of this state and that proceeding was the first to be filed;

(7) the order is incompatible with a more recent support order involving the same parties and having the same purpose if the more recent support order is entitled to recognition and enforcement pursuant to Sections 40-6A-701 through 40-6A-713 NMSA 1978 in this state;

(8) payment, to the extent alleged arrears have been paid in whole or in part;

(9) in a case in which the respondent neither appeared nor was represented in the proceeding in the issuing foreign country:

(a) if the law of that country provides for prior notice of proceedings, the respondent did not have proper notice of the proceedings and an opportunity to be heard; or

(b) if the law of that country does not provide for prior notice of the proceedings, the respondent did not have proper notice of the order and an opportunity to be heard in a challenge or appeal on fact or law before a tribunal; or

(10) the order was made in violation of Section 40-6A-711 NMSA 1978.

C. If a tribunal of this state does not recognize a convention support order pursuant to Paragraph (2), (4), (6) or (9) of Subsection B of this section:

(1) the tribunal may not dismiss the proceeding without allowing a reasonable time for a party to request the establishment of a new convention support order; and

(2) the human services department of this state shall take all appropriate measures to request a child-support order for the obligee if the application for recognition and enforcement was received pursuant to Section 40-6A-704 NMSA 1978.

History: 1978 Comp., 40-6A-708, enacted by Laws 2011, ch. 159, 60.



Section 40-6A-709 - Partial enforcement.

40-6A-709. Partial enforcement.

If a tribunal of this state does not recognize and enforce a convention support order in its entirety, it shall enforce any severable part of the order. An application or direct request may seek recognition and partial enforcement of a convention support order.

History: 1978 Comp., 40-6A-709, enacted by Laws 2011, ch. 159, 61.



Section 40-6A-710 - Foreign support agreement.

40-6A-710. Foreign support agreement.

A. Except as otherwise provided in Subsections C and D of this section, a tribunal of this state shall recognize and enforce a foreign support agreement registered in this state.

B. An application or direct request for recognition and enforcement of a foreign support agreement must be accompanied by:

(1) a complete text of the foreign support agreement; and

(2) a record stating that the foreign support agreement is enforceable as an order of support in the issuing foreign country.

C. A tribunal of this state may vacate the registration of a foreign support agreement only if, acting on its own motion, the tribunal finds that recognition and enforcement would be manifestly incompatible with public policy.

D. In a contest of a foreign support agreement, a tribunal of this state may refuse recognition and enforcement of the agreement if it finds:

(1) recognition and enforcement of the agreement is manifestly incompatible with public policy;

(2) the agreement was obtained by fraud or falsification;

(3) the agreement is incompatible with a support order involving the same parties and having the same purpose in this state, another state, or a foreign country if the support order is entitled to recognition and enforcement pursuant to Sections 40-6A-701 through 40-6A-713 NMSA 1978 in this state; or

(4) the record submitted pursuant to Subsection B of this section lacks authenticity or integrity.

E. A proceeding for recognition and enforcement of a foreign support agreement must be suspended during the pendency of a challenge to or appeal of the agreement before a tribunal of another state or a foreign country.

History: 1978 Comp., 40-6A-710, enacted by Laws 2011, ch. 159, 62.



Section 40-6A-711 - Modification of convention child-support order.

40-6A-711. Modification of convention child-support order.

A. A tribunal of this state may not modify a convention child-support order if the obligee remains a resident of the foreign country where the support order was issued unless:

(1) the obligee submits to the jurisdiction of a tribunal of this state, either expressly or by defending on the merits of the case without objecting to the jurisdiction at the first available opportunity; or

(2) the foreign tribunal lacks or refuses to exercise jurisdiction to modify its support order or issue a new support order.

B. If a tribunal of this state does not modify a convention child-support order because the order is not recognized in this state, Subsection C of Section 40-6A-708 NMSA 1978 applies.

History: 1978 Comp., 40-6A-711, enacted by Laws 2011, ch. 159, 63.



Section 40-6A-712 - Personal information; limit on use.

40-6A-712. Personal information; limit on use.

Personal information gathered or transmitted pursuant to Sections 40-6A-701 through 40-6A-713 NMSA 1978 may be used only for the purposes for which it was gathered or transmitted.

History: 1978 Comp., 40-6A-712, enacted by Laws 2011, ch. 159, 64.



Section 40-6A-713 - Record in original language; English translation.

40-6A-713. Record in original language; English translation.

A record filed with a tribunal of this state pursuant to Sections 40-6A-701 through 40-6A-713 NMSA 1978 must be in the original language and, if not in English, must be accompanied by an English translation. The cost of the translation shall be paid by the state or foreign country issuing the record.

History: 1978 Comp., 40-6A-713, enacted by Laws 2011, ch. 159, 65.






Article 8 - INTERSTATE RENDITION

Section 40-6A-802 - Conditions of rendition.

40-6A-802. Conditions of rendition.

A. Before making demand that the governor of another state surrender an individual charged criminally in this state with having failed to provide for the support of an obligee, the governor of this state may require a prosecutor of this state to demonstrate that at least sixty days previously the obligee had initiated proceedings for support pursuant to the Uniform Interstate Family Support Act or that the proceeding would be of no avail.

B. If, under the Uniform Interstate Family Support Act or a law substantially similar to that act, the governor of another state makes a demand that the governor of this state surrender an individual charged criminally in that state with having failed to provide for the support of a child or other individual to whom a duty of support is owed, the governor may require a prosecutor to investigate the demand and report whether a proceeding for support has been initiated or would be effective. If it appears that a proceeding would be effective but has not been initiated, the governor may delay honoring the demand for a reasonable time to permit the initiation of a proceeding.

C. If a proceeding for support has been initiated and the individual whose rendition is demanded prevails, the governor may decline to honor the demand. If the petitioner prevails and the individual whose rendition is demanded is subject to a support order, the governor may decline to honor the demand if the individual is complying with the support order.

History: Laws 1994, ch. 107, 802; 2005, ch. 166, 46; 2011, ch. 159, 67.






Article 9 - MISCELLANEOUS PROVISIONS

Section 40-6A-902 - Recompiled.

40-6A-902. Recompiled.



Section 40-6A-903 - Severability clause.

40-6A-903. Severability clause.

If any provision of the Uniform Interstate Family Support Act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of that act which can be given effect without the invalid provision or application, and to this end the provisions of that act are severable.

History: Laws 1994, ch. 107, 903.









Article 7 - Adoption

Section 40-7-25 to 40-7-28 - Recompiled.

40-7-25 to 40-7-28. Recompiled.






Article 7A - Child Placement Agency Licensing

Section 40-7A-1 - Short title.

40-7A-1. Short title.

Chapter 40, Article 7A NMSA 1978 may be cited as the "Child Placement Agency Licensing Act".

History: Laws 1981, ch. 171, 1; 2011, ch. 130, 1.



Section 40-7A-2 - Purpose.

40-7A-2. Purpose.

The purpose of the Child Placement Agency Licensing Act is to facilitate the licensing of child placement agencies for the placement of abused, neglected, dependent or homeless children in a stable and loving environment where a healthy and normal parent-child relationship may exist between the foster or adoptive parent and the child.

History: Laws 1981, ch. 171, 2.



Section 40-7A-3 - Definitions.

40-7A-3. Definitions.

As used in the Child Placement Agency Licensing Act:

A. "child" means an individual under the age of eighteen years;

B. "child placement agency" means any individual, partnership, unincorporated association or corporation undertaking to place a child in a home in this or any other state for the purpose of foster care or adoption of the child;

C. "department" means the children, youth and families department;

D. "division" means the protective services division of the department;

E. "foster home" means a home maintained by an individual having the care and control, for periods exceeding twenty-four hours, of a child who is not placed for adoption;

F. "person" means any individual, partnership, unincorporated association or corporation; and

G. "secretary" means the secretary of children, youth and families.

History: Laws 1981, ch. 171, 3; 2011, ch. 130, 2.



Section 40-7A-4 - Licensing; rules; application for license.

40-7A-4. Licensing; rules; application for license.

A. An application for a license to operate a child placement agency shall be made to the division on forms provided and in the manner prescribed by the division. A child placement agency may be licensed either to place children in foster homes or in homes for adoption, or both. The division shall investigate the applicant to ascertain whether the applicant qualifies under the rules promulgated by the division. If qualified, the division shall issue a license valid for one year from date of issuance. A license shall be renewed for successive periods of time not to exceed three years, as determined by the division, if the division is satisfied that the child placement agency is in compliance with the division's rules. No fee shall be charged for a license.

B. No person shall operate a child placement agency without first being licensed to operate the agency by the division. An individual desiring to operate a foster home shall obtain a license from the division or the child placement agency under which it will operate. The child placement agency shall notify the division when the individual is licensed to operate a foster home. The notification shall be on a form provided by the division and shall contain such information as the division requires. No foster home shall be licensed by more than one child placement agency. A license shall be renewed for successive one- or two-year periods if the child placement agency is satisfied that the foster home is in compliance with the division's rules.

C. Upon licensure to operate a foster home, the child placement agency may place a child for foster care in the licensed foster home.

D. The division shall prescribe and publish minimum standards and other rules for licensing of child placement agencies and licensing of foster homes. The prescribed minimum standards and other rules shall be promulgated by the division and shall be restricted to:

(1) the responsibility assumed by the foster home or child placement agency for the shelter, health, diet, safety and education of the child served;

(2) the character, suitability and qualifications of the applicant for a license and of other persons directly responsible for the health and safety of the child served;

(3) the general financial ability of the applicant for a license to provide care for the child served;

(4) the maintenance of records pertaining to the admission, progress, health and discharge of the child served;

(5) the maintenance of records concerning agency personnel, foster parents and foster parent applicants; and

(6) the filing of reports with the division.

E. The regulations shall not proscribe or interfere with the religious beliefs or religious training of child placement agencies and foster homes, except when the beliefs or training endanger the child's health or safety.

F. The division may inspect child placement agencies and foster homes as necessary to ensure that they are in compliance with the rules of the division.

G. Any person licensed to operate a child placement agency under the provisions of the Child Placement Agency Licensing Act has the right to appeal any rule that the person believes has been improperly applied by representatives of the division or that exceeds the authority granted to the division by the Child Placement Agency Licensing Act. The secretary shall designate a hearing officer or officers from the department to hear an appeal. The hearing officer or officers shall make a written recommendation to the secretary for resolution of the appeal. The secretary's decision shall be in writing and shall be the final administrative determination of the matter.

H. Any individual licensed to operate a foster home under the provisions of the Child Placement Agency Licensing Act has the right to appeal a decision by the division or by a child placement agency to revoke, suspend or not renew a license and has the right to request an administrative review of a denial of a license.

History: Laws 1981, ch. 171, 4; 1991, ch. 100, 1; 2011, ch. 130, 3.



Section 40-7A-5 - Variances.

40-7A-5. Variances.

Upon written application from a child placement agency, the division in exercise of its sole discretion may issue a variance that permits a noncompliance with the division's rules. The variance shall be in writing and may be temporary or permanent. No variance shall be issued that is contrary to the Child Placement Agency Licensing Act. There shall be no right to a variance.

History: Laws 1981, ch. 171, 5; 2011, ch. 130, 4.



Section 40-7A-6 - Revocation or suspension of license; notice; reinstatement; appeal.

40-7A-6. Revocation or suspension of license; notice; reinstatement; appeal.

A. The division may deny, revoke, suspend, place on probation or refuse to renew the license of any child placement agency for failure to comply with the division's rules. The holder of the license that is to be denied, revoked, suspended or placed on probation or that is not renewed shall be given notice in writing of the proposed action and the reason therefor and shall, at a date and place to be specified in the notice, be given a hearing before a hearing officer appointed by the secretary with an opportunity to produce testimony in the holder's behalf and to be assisted by counsel. The hearing shall be held no earlier than twenty days after service of notice thereof unless the time limitations are waived or a child safety or health issue is present. A person whose license has been denied, revoked, suspended, placed on probation or not renewed may, on application to the division, have the license issued, reinstated or reissued upon proof that the noncompliance with the rules has ceased.

B. A child placement agency adversely affected by a decision of the division denying, revoking, suspending, placing on probation or refusing to renew a license may obtain a review by appealing to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

C. The division or a child placement agency may deny, revoke, suspend or refuse to renew the license of any foster home for failure to comply with the division's rules. The holder of a license that is to be revoked or suspended or that is not renewed shall be given notice in writing of the proposed action and the reason for the proposed action and shall be given the opportunity to appeal the decision. A foster home that is denied a license shall be given the opportunity to request an administrative review of the reasons for the denial of the license.

D. When any foster home license is denied, suspended, revoked or not renewed, the care and control of any child placed pursuant to the Child Placement Agency Licensing Act shall be transferred to the child placement agency or the division.

History: Laws 1981, ch. 171, 6; 1998, ch. 55, 44; 1999, ch. 265, 46; 2011, ch. 130, 5.



Section 40-7A-7 - Judicial review; scope of review.

40-7A-7. Judicial review; scope of review.

The filing of a petition with the district court shall not stay the enforcement of the decision of the division, but the court may order a stay upon a showing of good cause.

History: Laws 1981, ch. 171, 7.



Section 40-7A-8 - Penalty.

40-7A-8. Penalty.

Any person who operates a child placement agency or foster home without a license as provided for in the Child Placement Agency Licensing Act shall be guilty of a misdemeanor.

History: Laws 1981, ch. 171, 8.






Article 7B - Interstate Compact on Adoption and Medical Assistance

Section 40-7B-1 - Compact.

40-7B-1. Compact.

The "Interstate Compact on Adoption and Medical Assistance" is hereby enacted into law and entered into with all other jurisdictions legally joining therein in form substantially as follows:

ARTICLE I. FINDINGS

The party states find that:

1. in order to obtain adoptive families for children with special needs, prospective adoptive parents must be assured of substantial assistance, usually on a continuing basis, in meeting the high costs of supporting and providing for the special needs and services required by such children;

2. the states have a fundamental interest in promoting adoption for children with special needs because the care, emotional stability and general support and encouragement required by such children to surmount their physical, mental or emotional conditions can be best, and often only, obtained in family homes with a normal parent-child relationship;

3. the states obtain advantages from providing adoption assistance because the customary alternative is for the state to defray the entire cost of meeting all the needs of such children;

4. the special needs involved are for the emotional and physical maintenance of the child and medical support and services; and

5. the necessary assurances of adoption assistance for children with special needs, in those instances where children and adoptive parents are in states other than the one undertaking to provide the assistance, require the establishment and maintenance of suitable substantive guarantees and workable procedures for interstate payments to assist with the necessary child maintenance, procurement of services and medical assistance.

ARTICLE II. PURPOSES

The purposes of this compact are to:

1. strengthen protections for the interests of the children with special needs on behalf of whom adoption assistance is committed to be paid, when such children are in or move to states other than the one committed to make adoption assistance payments; and

2. provide substantive assurances and procedures which will promote the delivery to children of medical and other services on an interstate basis through programs of adoption assistance established by the laws of the party states.

ARTICLE III. DEFINITIONS

As used in the Interstate Compact on Adoption and Medical Assistance, unless the context clearly requires a different construction:

1. "child with special needs" means a minor who has not yet attained the age at which the state normally discontinues children's services or twenty-one, where the state determines that the child's mental or physical handicaps warrant the continuation of assistance, for whom the state has determined the following:

(a) that the child cannot or should not be returned to the home of his parents;

(b) that there exists with respect to the child a specific factor or condition such as ethnic background, age, membership in a minority or sibling group or the presence of factors such as medical condition or physical, mental or emotional handicaps because of which it is reasonable to conclude that such child cannot be placed with adoptive parents without providing adoption assistance; or

(c) that, except where it would be against the best interests of the child because of such factors as the existence of significant emotional ties with prospective adoptive parents developed while the child is in the care of such parents as a foster child, a reasonable but unsuccessful effort has been made to place the child with appropriate adoptive parents without providing assistance payments;

2. "adoption assistance" means the making of payment or payments for maintenance of a child, which payment or payments are made or committed to be made pursuant to the adoption assistance program established by the laws of a party state;

3. "state" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands or a territory or possession of the United States;

4. "adoption assistance state" means the state that is signatory to an adoption assistance agreement in a particular case;

5. "residence state" means the state of which the child is a resident by virtue of the residence of the adoptive parents; and

6. "parents" means either the singular or plural of the word "parent".

ARTICLE IV. ADOPTION ASSISTANCE

A. Each state shall determine the amounts of adoption assistance and other aid which it will give to children with special needs and to their adoptive parents in accordance with its own laws and programs. The adoption assistance and other aid may be made subject to periodic reevaluation of eligibility by the adoption assistance state in accordance with its laws. The provisions of this article and of Article V are subject to the limitation set forth in this subsection.

B. The adoption assistance and medical assistance services and benefits to which the Interstate Compact on Adoption and Medical Assistance applies are those provided to children with special needs and to their adoptive parents from the time of the final decree of adoption or the interlocutory decree of adoption, as the case may be, pursuant to the laws of the adoption assistance state. In addition to the content required by subsequent provisions of this article for adoption assistance agreements, each such agreement shall state whether the initial adoption assistance period begins with the final or interlocutory decree of adoption. Aid provided by party states to children with special needs during the preadoptive placement period or earlier shall be under the foster care of other programs of the states and, except as provided in Subsection C of this article, shall not be governed by the provisions of that compact.

C. Every case of adoption assistance shall include an adoption assistance agreement between the adoptive parents and the agency of the state undertaking to provide the adoption assistance. Every such agreement shall contain provisions for the fixing of actual or potential interstate aspects of the adoption assistance, as follows:

(1) an express commitment that the adoption assistance shall be payable by the adoption assistance state without regard for the state of residence of the adoptive parents, both at the outset of the agreement period and at all times during its continuance;

(2) a provision setting forth with particularity the types of child care and services toward which the adoption assistance state will make payments;

(3) a commitment to make medical assistance available to the child in accordance with Article V of the Interstate Compact on Adoption and Medical Assistance; and

(4) an express declaration that the agreement is for the benefit of the child, the adoptive parents and the state and that it is enforceable by any or all of them.

D. Any services or benefits provided by the residence state and the adoption assistance state for a child may be facilitated by the party states on each other's behalf. To this end, the personnel of the child welfare agencies of the party states will assist each other and beneficiaries of adoption assistance agreements with other party states in implementing benefits expressly included in adoption assistance agreements. However, it is recognized and agreed that, in general, children to whom adoption assistance agreements apply are eligible for benefits under the child welfare, education, rehabilitation, mental health and other programs of their state of residence on the same basis as other resident children.

E. Adoption assistance payments, when made on behalf of a child in another state, shall be made on the same basis and in the same amounts as they would be made if the child were in the state making the payments.

ARTICLE V. MEDICAL ASSISTANCE

A. Children for whom a party state is committed, in accordance with the terms of an adoption assistance agreement, to make adoption assistance payments are eligible for medical assistance during the entire period for which such payments are to be provided. Upon application therefor, the adoptive parents of a child on whose behalf a party state's duly constituted authorities have entered into an adoption assistance agreement shall receive a medical assistance identification card made out in the child's name. The identification shall be issued by the medical assistance program of the residence state and shall entitle the child to the same benefits, pursuant to the same procedures, as any other child who is a resident of the state and covered by medical assistance, whether or not the adoptive parents are eligible for medical assistance.

B. The identification shall bear no indication that an adoption assistance agreement with another state is the basis for issuance. However, if the identification is issued on account of an outstanding adoption assistance agreement to which another state is a signatory, the records of the issuing state and the adoption assistance state shall show the fact and shall contain a copy of the adoption assistance agreement and any amendment or replacement therefor and all other pertinent information. The adoption assistance and medical assistance programs of the adoption assistance state shall be notified of the identification issuance.

C. A state which has issued a medical assistance identification card pursuant to the Interstate Compact on Adoption and Medical Assistance which identification is valid and currently in force, shall accept, process and pay medical assistance claims thereon as on any other medical assistance eligibilities of residents.

D. An adoption assistance state which provides medical services or benefits to children covered by its adoption assistance agreements, which services or benefits are not provided for those children under the medical assistance program of the residence state, may enter into cooperative arrangements with the residence state to facilitate the delivery and administration of such services and benefits. However, any such arrangements shall not be inconsistent with the Interstate Compact on Adoption and Medical Assistance nor shall they relieve the residence state of any obligation to provide medical assistance in accordance with its laws and that compact.

E. A child whose residence is changed from one party state to another party state shall be eligible for medical assistance under the medical assistance program of the new state of residence.

ARTICLE VI. JOINDER AND WITHDRAWAL

A. The Interstate Compact on Adoption and Medical Assistance shall be open to joinder by any state. It shall enter into force as to a state when the duly constituted and empowered authority of the state has executed it or when enacted into law by the legislature of that state.

B. In order that the provisions of the Interstate Compact on Adoption and Medical Assistance may be accessible to and known by the general public and so that its status as law in each of the party states may be fully implemented, the full text of that compact, together with a notice of its execution, shall be published by the authority which has executed it in each party state. Copies of that compact shall be made available upon request made of the executing or administering authority in any state.

C. Withdrawal from the Interstate Compact on Adoption and Medical Assistance shall be by written notice sent by the authority which executed it to the appropriate officials of all other party states, but no such notice shall take effect until one year after it is given in accordance with the requirements of this subsection.

D. All adoption assistance agreements outstanding and to which a party state is signatory at the time when its withdrawal from the Interstate Compact on Adoption and Medical Assistance takes effect shall continue to have the effects given to them pursuant to that compact until they expire or are terminated in accordance with their provisions. Until such expiration or termination, all beneficiaries of the agreements involved shall continue to have all rights and obligations conferred or imposed by that compact and the withdrawing state shall continue to administer that compact to the extent necessary to accord and implement fully the rights and protections preserved hereby.

History: Laws 1985, ch. 133, 1.



Section 40-7B-2 - Human services department to administer compact; rules and regulations.

40-7B-2. Human services department to administer compact; rules and regulations.

The New Mexico human services department, hereinafter called "the department", or its successor agency is the compact administrator of the Interstate Compact on Adoption and Medical Assistance [40-7B-1 through 40-7B-6 NMSA 1978], hereinafter called "the compact". The department shall promulgate rules and regulations to carry out more effectively the terms of the compact. Where appropriate, the department shall act jointly with the officers of other party states in promulgating such rules and regulations. The department may cooperate with all other departments and agencies of this state and its political subdivisions in facilitating the proper administration of the compact and any amendments or supplementary agreements thereunder entered into by this state.

History: Laws 1985, ch. 133, 2.



Section 40-7B-3 - Supplementary agreements.

40-7B-3. Supplementary agreements.

The compact administrator of the Interstate Compact on Adoption and Medical Assistance may enter into supplementary agreements with appropriate officials of other states pursuant to the compact. If any supplementary agreement requires or contemplates the use of any institution or facility of this state or requires or contemplates the provision of any service by this state, it shall not become effective until approved by the head of the agency under whose jurisdiction the institution or facility is operated or whose agency will be charged with rendering the service.

History: Laws 1985, ch. 133, 3.



Section 40-7B-4 - Financial arrangements.

40-7B-4. Financial arrangements.

Subject to legislative appropriations, the compact administrator of the Interstate Compact on Adoption and Medical Assistance shall arrange for any payments necessary to discharge any financial obligations imposed upon this state by the compact or any supplementary agreement entered into thereunder.

History: Laws 1985, ch. 133, 4.



Section 40-7B-5 - Special provisions relating to medical assistance.

40-7B-5. Special provisions relating to medical assistance.

A. A child with special needs, resident in this state, who is the subject of an adoption assistance agreement with another state shall be entitled to receive a medical assistance identification from this state upon filing with the department a certified copy of the adoption assistance agreement obtained from the adoption assistance state. In accordance with regulations of the department, the adoptive parents may be required periodically to show that the agreement is still in force or has been renewed.

B. The department shall consider the holder of a medical assistance identification pursuant to this section as any other holder of a medical assistance identification under the laws of this state and shall process and make payment on claims on account of such holder in the same manner and pursuant to the same conditions and procedures as for the recipients of medical assistance.

C. Where the department has entered into an adoption assistance agreement to provide to a child services which are not provided by the residence state, the department shall provide those services agreed to which are not provided by the residence state. The department will not make any payment for services provided by the residence state, even if the payment authorized for the service in the residence state is less than the payment amount authorized in New Mexico for that service. The adoptive parents acting for the child may submit evidence of payment for services or benefit amounts not provided by the residence state and shall be reimbursed therefor. However, there shall be no reimbursement for services or benefit amounts covered under any insurance or other third party medical contract or arrangement held by the child or the adoptive parents. The additional coverages and benefit amounts provided pursuant to this section shall be for services for which there is no federal contribution or which, if federally aided, are not provided by the residence state. Among other things, such regulations shall include procedures to be followed in obtaining prior approvals for services in those instances where required for the assistance.

D. The provisions of this section shall apply to medical assistance for children under adoption assistance agreements from states that have entered into a compact with this state under which the other state provides medical assistance to children with special needs under adoption assistance agreements made by this state. All other children entitled to medical assistance pursuant to adoption assistance agreements entered into by this state shall be eligible to receive such assistance in accordance with the laws and procedures applicable thereto.

History: Laws 1985, ch. 133, 5.



Section 40-7B-6 - Federal participation.

40-7B-6. Federal participation.

Consistent with federal law, the department, in connection with the administration of the compact entered into pursuant to this act, shall include in any state plan made pursuant to the federal Adoption Assistance and Child Welfare Act of 1980 (P.L. 96-272), Titles IV(e) and XIX of the Social Security Act and any other applicable federal laws the provision of adoption assistance and medical assistance for which the federal government pays some or all of the cost. The department shall apply for and administer all relevant federal aid in accordance with law.

History: Laws 1985, ch. 133, 6.






Article 8 - Change of Name

Section 40-8-1 - Change of name; petition and order.

40-8-1. Change of name; petition and order.

Any resident of this state over the age of fourteen years may, upon petition to the district court of the district in which the petitioner resides and upon filing the notice required with proof of publication, if no sufficient cause is shown to the contrary, have his name changed or established by order of the court. The parent or guardian of any resident of this state under the age of fourteen years may, upon petition to the district court of the district in which the petitioner resides and upon filing the notice required with proof of publication, if no sufficient cause is shown to the contrary, have the name of his child or ward changed or established by order of the court. When residents under the age of fourteen years petition the district court for a name change, the required notice shall include notice to both legal parents. The order shall be entered at length upon the record of the court, and a copy of the order, duly certified, shall be filed in the office of the county clerk of the county in which the person resides. The county clerk shall record the same in a record book to be kept by him for that purpose.

History: Laws 1889, ch. 3, 1; C.L. 1897, 2910; Code 1915, 3807; C.S. 1929, 92-101; Laws 1937, ch. 162, 1; 1941 Comp., 25-501; 1953 Comp., 22-5-1; Laws 1979, ch. 14, 1; 1989, ch. 161, 1.



Section 40-8-2 - Notice of petition; exception.

40-8-2. Notice of petition; exception.

A. Before making application to the court for changing or establishing a name as provided in Section 40-8-1 NMSA 1978, the applicant shall cause a notice thereof, stating the nature of the application, the time and place, when and where the application will be made, to be published in the county where the application is to be made and where the applicant resides; the notice to be published at least once each week for two consecutive weeks in some newspaper printed in the county. If there is no newspaper published in the county where the applicant resides, then the notice shall be published in a newspaper printed in the county nearest to the residence of the person and having a circulation in the county where the person resides.

B. If the court finds that publication of an applicant's name change will jeopardize the applicant's personal safety, the court shall not require publication. The court shall order all records regarding the application to be sealed. The records shall only be opened by court order based upon a showing of good cause or at the applicant's request.

History: Laws 1889, ch. 3, 2; C.L. 1897, 2911; Code 1915, 3808; C.S. 1929, 92-102; 1941 Comp., 25-502; 1953 Comp., 22-5-2; 2001, ch. 125, 1.



Section 40-8-3 - Hearing at regular term in county of petitioner's residence.

40-8-3. [Hearing at regular term in county of petitioner's residence.]

That the hearing and determination of all proceedings instituted under the provisions of this chapter [40-8-1 through 40-8-3 NMSA 1978], and the final order of the court therein, shall be had and made at some regular term of the district court sitting within and for the county wherein said petitioner resides.

History: Laws 1889, ch. 3, 3; C.L. 1897, 2912; Code 1915, 3809; C.S. 1929, 92-103; 1941 Comp., 25-503; 1953 Comp., 22-5-3.






Article 9 - Grandparent's Visitation Privileges

Section 40-9-1 - Short title.

40-9-1. Short title.

Chapter 40, Article 9 NMSA 1978 may be cited as the "Grandparent's Visitation Privileges Act".

History: 1978 Comp., 40-9-1, enacted by Laws 1993, ch. 93, 1.



Section 40-9-1.1 - Definitions.

40-9-1.1. Definitions.

As used in the Grandparent's Visitation Privileges Act, "grandparent" means:

A. the biological grandparent or great-grandparent of a minor child; or

B. a person who becomes a grandparent or great-grandparent due to the adoption of a minor child by a member of that person's family.

History: 1978 Comp., 40-9-1.1, enacted by Laws 1993, ch. 93, 2.



Section 40-9-2 - Children; visitation by grandparent; petition; mediation.

40-9-2. Children; visitation by grandparent; petition; mediation.

A. In rendering a judgment of dissolution of marriage, legal separation or the existence of the parent and child relationship pursuant to the provisions of the Uniform Parentage Act [New Mexico Uniform Parentage Act, 40-11A-101 through 40-11A-903 NMSA 1978], or at any time after the entry of the judgment, the district court may grant reasonable visitation privileges to a grandparent of a minor child, not in conflict with the child's education or prior established visitation or time-sharing privileges.

B. If one or both parents of a minor child are deceased, any grandparent of the minor child may petition the district court for visitation privileges with respect to the minor. The district court may order temporary visitation privileges until a final order regarding visitation privileges is issued by the court.

C. If a minor child resided with a grandparent for a period of at least three months and the child was less than six years of age at the beginning of the three-month period and the child was subsequently removed from the grandparent's home by the child's parent or any other person, the grandparent may petition the district court for visitation privileges with respect to the child, if the child's home state is New Mexico, as provided in the Child Custody Jurisdiction Act [repealed].

D. If a minor child resided with a grandparent for a period of at least six months and the child was six years of age or older at the beginning of the six-month period and the child was subsequently removed from the grandparent's home by the child's parent or any other person, the grandparent may petition the district court for visitation privileges with respect to the child, if the child's home state is New Mexico, as provided in the Child Custody Jurisdiction Act [repealed] .

E. A biological grandparent may petition the district court for visitation privileges with respect to a grandchild when the grandchild has been adopted or adoption is sought, pursuant to the provisions of the Adoption Act [Chapter 32A, Article 5 NMSA 1978], by:

(1) a stepparent;

(2) a relative of the grandchild;

(3) a person designated to care for the grandchild in the provisions of a deceased parent's will; or

(4) a person who sponsored the grandchild at a baptism or confirmation conducted by a recognized religious organization.

F. When a minor child is adopted by a stepparent and the parental rights of the natural parent terminate or are relinquished, the biological grandparents are not precluded from attempting to establish visitation privileges. When a petition filed pursuant to the provisions of the Grandparent's Visitation Privileges Act is filed during the pendency of an adoption proceeding, the petition shall be filed as part of the adoption proceedings. The provisions of the Grandparent's Visitation Privileges Act shall have no application in the event of a relinquishment or termination of parental rights in cases of other statutory adoption proceedings.

G. When considering a grandparent's petition for visitation privileges with a child, the district court shall assess:

(1) any factors relevant to the best interests of the child;

(2) the prior interaction between the grandparent and the child;

(3) the prior interaction between the grandparent and each parent of the child;

(4) the present relationship between the grandparent and each parent of the child;

(5) time-sharing or visitation arrangements that were in place prior to filing of the petition;

(6) the effect the visitation with the grandparent will have on the child;

(7) if the grandparent has any prior convictions for physical, emotional or sexual abuse or neglect; and

(8) if the grandparent has previously been a full-time caretaker for the child for a significant period.

H. The district court may order mediation and evaluation in any matter when a grandparent's visitation privileges with respect to a minor child are at issue. When a judicial district has established a domestic relations mediation program pursuant to the provisions of the Domestic Relations Mediation Act [Chapter 40, Article 12 NMSA 1978], the mediation shall conform with the provisions of that act. Upon motion and hearing, the district court shall act promptly on the recommendations set forth in a mediation report and consider assessment of mediation and evaluation to the parties. The district court may order temporary visitation privileges until a final order regarding visitation privileges is issued by the court.

I. When the district court decides that visitation is not in the best interest of the child, the court may issue an order requiring other reasonable contact between the grandparent and the child, including regular communication by telephone, mail or any other reasonable means.

J. The provisions of the Child Custody Jurisdiction Act and Section 30-4-4 NMSA 1978, regarding custodial interference, are applicable to the provisions of the Grandparent's Visitation Privileges Act.

History: 1978 Comp., 40-9-2, enacted by Laws 1993, ch. 93, 3; 1999, ch. 73, 1.



Section 40-9-3 - Visitation; modification; restrictions.

40-9-3. Visitation; modification; restrictions.

A. When the district court grants reasonable visitation privileges to a grandparent pursuant to the provisions of the Grandparent's Visitation Privileges Act, the court shall issue any necessary order to enforce the visitation privileges and may modify the privileges or order upon a showing of good cause by any interested person.

B. Absent a showing of good cause, no grandparent or parent shall file a petition pursuant to the provisions of the Grandparent's Visitation Privileges Act more often than once a year.

C. When an action for enforcement of a court order allowing visitation privileges is brought pursuant to the Grandparent's Visitation Privileges Act by a grandparent, the court may award court costs and reasonable attorneys' fees to the prevailing party when a court order is violated.

History: 1978 Comp., 40-9-3, enacted by Laws 1993, ch. 93, 4; 1995, ch. 58, 1.



Section 40-9-4 - Change of child's domicile; notice to grandparent.

40-9-4. Change of child's domicile; notice to grandparent.

A. When a grandparent is granted visitation privileges with respect to a minor child pursuant to the provisions of the Grandparent's Visitation Privileges Act and the child's custodian intends to depart the state or to relocate within the state with the intention of changing that child's domicile, the custodian shall:

(1) notify the grandparents of the minor child of the custodian's intent to change the child's domicile at least five days prior to the child's change of domicile;

(2) provide the grandparent with an address and telephone number for the minor child; and

(3) afford the grandparent of the minor child the opportunity to communicate with the child.

B. This state will recognize an order or act regarding grandparent visitation privileges issued by any state, district, Indian tribe or territory of the United States of America.

History: 1978 Comp., 40-9-4, enacted by Laws 1993, ch. 93, 5; 1995, ch. 58, 2.






Article 10 - Child Custody Jurisdiction



Article 10A - Child Custody

Article 1 - GENERAL PROVISIONS

Section 40-10A-101 - Short title.

40-10A-101. Short title.

This act [40-10A-101 to 40-10A-403 NMSA 1978] may be cited as the "Uniform Child-Custody Jurisdiction and Enforcement Act".

History: Laws 2001, ch. 114, 101.



Section 40-10A-102 - Definitions.

40-10A-102. Definitions.

As used in the Uniform Child-Custody Jurisdiction and Enforcement Act:

(1) "abandoned" means left without provision for reasonable and necessary care or supervision;

(2) "child" means an individual who has not attained eighteen years of age;

(3) "child-custody determination" means a judgment, decree or other order of a court providing for legal custody, physical custody or visitation with respect to a child. The term includes a permanent, temporary, initial or modification order. The term does not include an order relating to child support or other monetary obligation of an individual;

(4) "child-custody proceeding" means a proceeding in which legal custody, physical custody or visitation with respect to a child is an issue. The term includes a proceeding for dissolution of marriage, custody of a child when dissolution of a marriage is not an issue, neglect, abuse, dependency, guardianship, paternity, termination of parental rights whether filed alone or with an adoption proceeding and protection from domestic violence in which the issue may appear. The term does not include a proceeding involving juvenile delinquency, contractual emancipation or enforcement under Article 3 of the Uniform Child-Custody Jurisdiction and Enforcement Act;

(5) "commencement" means the filing of the first pleading in a proceeding;

(6) "court" means an entity authorized under the law of a state to establish, enforce or modify a child-custody determination;

(7) "home state" means the state in which a child lived with a parent or a person acting as a parent for at least six consecutive months immediately before the commencement of a child-custody proceeding. In the case of a child less than six months of age, the term means the state in which the child lived from birth with any of the persons mentioned. A period of temporary absence of any of the mentioned persons is part of the period;

(8) "initial determination" means the first child-custody determination concerning a particular child;

(9) "issuing court" means the court that makes a child-custody determination for which enforcement is sought under the Uniform Child-Custody Jurisdiction and Enforcement Act;

(10) "issuing state" means the state in which a child-custody determination is made;

(11) "modification" means a child-custody determination that changes, replaces, supersedes or is otherwise made after a previous determination concerning the same child, whether or not it is made by the court that made the previous determination;

(12) "person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency or instrumentality, public corporation or any other legal or commercial entity;

(13) "person acting as a parent" means a person, other than a parent, who:

(A) has physical custody of the child or has had physical custody for a period of six consecutive months, including any temporary absence, within one year immediately before the commencement of a child-custody proceeding; and

(B) has been awarded legal custody by a court or claims a right to legal custody under the law of this state;

(14) "physical custody" means the physical care and supervision of a child;

(15) "state" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States;

(16) "tribe" means an Indian tribe or band, or Alaskan Native village, which is recognized by federal law or formally acknowledged by a state; and

(17) "warrant" means an order issued by a court authorizing law enforcement officers to take physical custody of a child.

History: Laws 2001, ch. 114, 102.



Section 40-10A-103 - Proceedings governed by other law.

40-10A-103. Proceedings governed by other law.

The Uniform Child-Custody Jurisdiction and Enforcement Act does not govern an adoption proceeding or a proceeding pertaining to the authorization of emergency medical care for a child.

History: Laws 2001, ch. 114, 103.



Section 40-10A-104 - Application to Indian tribes.

40-10A-104. Application to Indian tribes.

(a) A child-custody proceeding that pertains to an Indian child as defined in the Indian Child Welfare Act, 25 U.S.C. 1901 et seq., is not subject to the Uniform Child-Custody Jurisdiction and Enforcement Act to the extent that it is governed by the Indian Child Welfare Act.

(b) A court of this state shall treat a tribe as if it were a state of the United States for the purpose of applying Articles 1 and 2 of the Uniform Child-Custody Jurisdiction and Enforcement Act.

(c) A child-custody determination made by a tribe under factual circumstances in substantial conformity with the jurisdictional standards of the Uniform Child-Custody Jurisdiction and Enforcement Act must be recognized and enforced under Article 3 of that act.

History: Laws 2001, ch. 114, 104.



Section 40-10A-105 - International application of the Uniform Child-Custody Jurisdiction and Enforcement Act.

40-10A-105. International application of the Uniform Child-Custody Jurisdiction and Enforcement Act.

(a) A court of this state shall treat a foreign country as if it were a state of the United States for the purpose of applying Articles 1 and 2 of the Uniform Child-Custody Jurisdiction and Enforcement Act.

(b) Except as otherwise provided in subsection (c), a child-custody determination made in a foreign country under factual circumstances in substantial conformity with the jurisdictional standards of the Uniform Child-Custody Jurisdiction and Enforcement Act must be recognized and enforced under Article 3 of that act.

(c) A court of this state need not apply the Uniform Child-Custody Jurisdiction and Enforcement Act if the child custody law of a foreign country violates fundamental principles of human rights.

History: Laws 2001, ch. 114, 105.



Section 40-10A-106 - Effect of child-custody determination.

40-10A-106. Effect of child-custody determination.

A child-custody determination made by a court of this state that had jurisdiction under the Uniform Child-Custody Jurisdiction and Enforcement Act binds all persons who have been served in accordance with the laws of this state or notified in accordance with Section 108 or who have submitted to the jurisdiction of the court, and who have been given an opportunity to be heard. As to those persons, the determination is conclusive as to all decided issues of law and fact except to the extent the determination is modified.

History: Laws 2001, ch. 114, 106.



Section 40-10A-107 - Priority.

40-10A-107. Priority.

If a question of existence or exercise of jurisdiction under the Uniform Child-Custody Jurisdiction and Enforcement Act is raised in a child-custody proceeding, the question, upon request of a party, must be given priority on the calendar and handled expeditiously.

History: Laws 2001, ch. 114, 107.



Section 40-10A-108 - Notice to persons outside state.

40-10A-108. Notice to persons outside state.

(a) Notice required for the exercise of jurisdiction when a person is outside this state may be given in a manner prescribed by the law of this state for service of process or by the law of the state in which the service is made. Notice must be given in a manner reasonably calculated to give actual notice but may be by publication if other means are not effective.

(b) Proof of service may be made in the manner prescribed by the law of this state or by the law of the state in which the service is made.

(c) Notice is not required for the exercise of jurisdiction with respect to a person who submits to the jurisdiction of the court.

History: Laws 2001, ch. 114, 108.



Section 40-10A-109 - Appearance and limited immunity.

40-10A-109. Appearance and limited immunity.

(a) A party to a child-custody proceeding, including a modification proceeding, or a petitioner or respondent in a proceeding to enforce or register a child-custody determination, is not subject to personal jurisdiction in this state for another proceeding or purpose solely by reason of having participated, or of having been physically present for the purpose of participating, in the proceeding.

(b) A person who is subject to personal jurisdiction in this state on a basis other than physical presence is not immune from service of process in this state. A party present in this state who is subject to the jurisdiction of another state is not immune from service of process allowable under the laws of that state.

(c) The immunity granted by subsection (a) does not extend to civil litigation based on acts unrelated to the participation in a proceeding under the Uniform Child-Custody Jurisdiction and Enforcement Act committed by an individual while present in this state.

History: Laws 2001, ch. 114, 109.



Section 40-10A-110 - Communication between courts.

40-10A-110. Communication between courts.

(a) A court of this state may communicate with a court in another state concerning a proceeding arising under the Uniform Child-Custody Jurisdiction and Enforcement Act.

(b) The court may allow the parties to participate in the communication. If the parties are not able to participate in the communication, they must be given the opportunity to present facts and legal arguments before a decision on jurisdiction is made.

(c) Communication between courts on schedules, calendars, court records and similar matters may occur without informing the parties. A record need not be made of the communication.

(d) Except as otherwise provided in subsection (c), a record must be made of a communication under this section. The parties must be informed promptly of the communication and granted access to the record.

(e) For the purposes of this section, "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

History: Laws 2001, ch. 114, 110.



Section 40-10A-111 - Taking testimony in another state.

40-10A-111. Taking testimony in another state.

(a) In addition to other procedures available to a party, a party to a child-custody proceeding may offer testimony of witnesses who are located in another state, including testimony of the parties and the child, by deposition or other means allowable in this state for testimony taken in another state. The court on its own motion may order that the testimony of a person be taken in another state and may prescribe the manner in which and the terms upon which the testimony is taken.

(b) A court of this state may permit an individual residing in another state to be deposed or to testify by telephone, audiovisual means or other electronic means before a designated court or at another location in that state. A court of this state shall cooperate with courts of other states in designating an appropriate location for the deposition or testimony.

(c) Documentary evidence transmitted from another state to a court of this state by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the means of transmission.

History: Laws 2001, ch. 114, 111.



Section 40-10A-112 - Cooperation between courts; preservation of records.

40-10A-112. Cooperation between courts; preservation of records.

(a) A court of this state may request the appropriate court of another state to:

(1) hold an evidentiary hearing;

(2) order a person to produce or give evidence pursuant to procedures of that state;

(3) order that an evaluation be made with respect to the custody of a child involved in a pending proceeding;

(4) forward to the court of this state a certified copy of the transcript of the record of the hearing, the evidence otherwise presented and any evaluation prepared in compliance with the request; and

(5) order a party to a child-custody proceeding or any person having physical custody of the child to appear in the proceeding with or without the child.

(b) Upon request of a court of another state, a court of this state may hold a hearing or enter an order described in subsection (a).

(c) Travel and other necessary and reasonable expenses incurred under subsections (a) and (b) may be assessed against the parties according to the law of this state.

(d) A court of this state shall preserve the pleadings, orders, decrees, records of hearings, evaluations and other pertinent records with respect to a child-custody proceeding until the child attains eighteen years of age. Upon appropriate request by a court or law enforcement official of another state, the court shall forward a certified copy of those records.

History: Laws 2001, ch. 114, 112.






Article 2 - JURISDICTION

Section 40-10A-202 - Exclusive, continuing jurisdiction.

40-10A-202. Exclusive, continuing jurisdiction.

(a) Except as otherwise provided in Section 204, a court of this state which has made a child-custody determination consistent with Section 201 or 203 has exclusive, continuing jurisdiction over the determination until:

(1) a court of this state determines that the child, or the child and one parent, or the child and a person acting as a parent do not have a significant connection with this state and that substantial evidence is no longer available in this state concerning the child's care, protection, training and personal relationships; or

(2) a court of this state or a court of another state determines that the child, the child's parents and any person acting as a parent do not presently reside in this state.

(b) A court of this state which has made a child-custody determination and does not have exclusive, continuing jurisdiction under this section may modify that determination only if it has jurisdiction to make an initial determination under Section 201.

History: Laws 2001, ch. 114, 202.



Section 40-10A-203 - Jurisdiction to modify determination.

40-10A-203. Jurisdiction to modify determination.

Except as otherwise provided in Section 204, a court of this state may not modify a child-custody determination made by a court of another state unless a court of this state has jurisdiction to make an initial determination under Section 201(a)(1) or (2) and:

(1) the court of the other state determines it no longer has exclusive, continuing jurisdiction under Section 202 or that a court of this state would be a more convenient forum under Section 207; or

(2) a court of this state or a court of the other state determines that the child, the child's parents and any person acting as a parent do not presently reside in the other state.

History: Laws 2001, ch. 114, 203.



Section 40-10A-204 - Temporary emergency jurisdiction.

40-10A-204. Temporary emergency jurisdiction.

(a) A court of this state has temporary emergency jurisdiction if the child is present in this state and the child has been abandoned or it is necessary in an emergency to protect the child because the child, or a sibling or parent of the child, is subjected to or threatened with mistreatment or abuse.

(b) If there is no previous child-custody determination that is entitled to be enforced under the Uniform Child-Custody Jurisdiction and Enforcement Act and a child-custody proceeding has not been commenced in a court of a state having jurisdiction under Sections 201 through 203, a child-custody determination made under this section remains in effect until an order is obtained from a court of a state having jurisdiction under Sections 201 through 203. If a child-custody proceeding has not been or is not commenced in a court of a state having jurisdiction under Sections 201 through 203, a child-custody determination made under this section becomes a final determination, if it so provides, and this state becomes the home state of the child.

(c) If there is a previous child-custody determination that is entitled to be enforced under the Uniform Child-Custody Jurisdiction and Enforcement Act, or a child-custody proceeding has been commenced in a court of a state having jurisdiction under Sections 201 through 203, any order issued by a court of this state under this section must specify in the order a period that the court considers adequate to allow the person seeking an order to obtain an order from the state having jurisdiction under Sections 201 through 203. The order issued in this state remains in effect until an order is obtained from the other state within the period specified or the period expires.

(d) A court of this state which has been asked to make a child-custody determination under this section, upon being informed that a child-custody proceeding has been commenced in, or a child-custody determination has been made by, a court of a state having jurisdiction under Sections 201 through 203, shall immediately communicate with the other court. A court of this state which is exercising jurisdiction pursuant to Sections 201 through 203, upon being informed that a child-custody proceeding has been commenced in, or a child-custody determination has been made by, a court of another state under a statute similar to this section, shall immediately communicate with the court of that state to resolve the emergency, protect the safety of the parties and the child and determine a period for the duration of the temporary order.

History: Laws 2001, ch. 114, 204.



Section 40-10A-205 - Notice; opportunity to be heard; joinder.

40-10A-205. Notice; opportunity to be heard; joinder.

(a) Before a child-custody determination is made under the Uniform Child-Custody Jurisdiction and Enforcement Act, notice and an opportunity to be heard in accordance with the standards of Section 108 must be given to all persons entitled to notice under the law of this state as in child-custody proceedings between residents of this state, any parent whose parental rights have not been previously terminated and any person having physical custody of the child.

(b) The Uniform Child-Custody Jurisdiction and Enforcement Act does not govern the enforceability of a child-custody determination made without notice or an opportunity to be heard.

(c) The obligation to join a party and the right to intervene as a party in a child-custody proceeding under the Uniform Child-Custody Jurisdiction and Enforcement Act are governed by the law of this state as in child-custody proceedings between residents of this state.

History: Laws 2001, ch. 114, 205.



Section 40-10A-206 - Simultaneous proceedings.

40-10A-206. Simultaneous proceedings.

(a) Except as otherwise provided in Section 204, a court of this state may not exercise its jurisdiction under Article 2 [40-10A-201 through 40-10A-210 NMSA 1978] of the Uniform Child-Custody Jurisdiction and Enforcement Act if, at the time of the commencement of the proceeding, a proceeding concerning the custody of the child has been commenced in a court of another state having jurisdiction substantially in conformity with the Uniform Child-Custody Jurisdiction and Enforcement Act, unless the proceeding has been terminated or is stayed by the court of the other state because a court of this state is a more convenient forum under Section 207.

(b) Except as otherwise provided in Section 204, a court of this state, before hearing a child-custody proceeding, shall examine the court documents and other information supplied by the parties pursuant to Section 209. If the court determines that a child-custody proceeding has been commenced in a court in another state having jurisdiction substantially in accordance with the Uniform Child-Custody Jurisdiction and Enforcement Act, the court of this state shall stay its proceeding and communicate with the court of the other state. If the court of the state having jurisdiction substantially in accordance with the Uniform Child-Custody Jurisdiction and Enforcement Act does not determine that the court of this state is a more appropriate forum, the court of this state shall dismiss the proceeding.

(c) In a proceeding to modify a child-custody determination, a court of this state shall determine whether a proceeding to enforce the determination has been commenced in another state. If a proceeding to enforce a child-custody determination has been commenced in another state, the court may:

(1) stay the proceeding for modification pending the entry of an order of a court of the other state enforcing, staying, denying or dismissing the proceeding for enforcement;

(2) enjoin the parties from continuing with the proceeding for enforcement; or

(3) proceed with the modification under conditions it considers appropriate.

History: Laws 2001, ch. 114, 206.



Section 40-10A-207 - Inconvenient forum.

40-10A-207. Inconvenient forum.

(a) A court of this state which has jurisdiction under the Uniform Child-Custody Jurisdiction and Enforcement Act to make a child-custody determination may decline to exercise its jurisdiction at any time if it determines that it is an inconvenient forum under the circumstances and that a court of another state is a more appropriate forum. The issue of inconvenient forum may be raised upon motion of a party, the court's own motion or request of another court.

(b) Before determining whether it is an inconvenient forum, a court of this state shall consider whether it is appropriate for a court of another state to exercise jurisdiction. For this purpose, the court shall allow the parties to submit information and shall consider all relevant factors, including:

(1) whether domestic violence has occurred and is likely to continue in the future and which state could best protect the parties and the child;

(2) the length of time the child's home state is or recently was another state;

(3) the distance between the court in this state and the court in the state that would assume jurisdiction;

(4) the relative financial circumstances of the parties with respect to travel arrangements;

(5) any agreement of the parties as to which state should assume jurisdiction;

(6) the nature and location of the evidence required to resolve the pending custody litigation, including testimony of the child;

(7) the ability of the court of each state to decide the custody issue expeditiously and the procedures necessary to present the evidence; and

(8) whether another state has a closer connection with the child or with the child and one or more of the parties, including whether the court of the other state is more familiar with the facts and issues in the pending litigation.

(c) If a court of this state determines that it is an inconvenient forum and that a court of another state is a more appropriate forum, it shall stay the proceedings upon condition that a child-custody proceeding be promptly commenced in another designated state and may impose any other condition the court considers just and proper.

(d) A court of this state may decline to exercise its jurisdiction under the Uniform Child-Custody Jurisdiction and Enforcement Act if a child-custody determination is incidental to an action for divorce or another proceeding while still retaining jurisdiction over the divorce or other proceeding.

History: Laws 2001, ch. 114, 207.



Section 40-10A-208 - Jurisdiction declined by reason of conduct.

40-10A-208. Jurisdiction declined by reason of conduct.

(a) Except as otherwise provided in Section 204 or by other law of this state, if a court of this state has jurisdiction under the Uniform Child-Custody Jurisdiction and Enforcement Act because a person seeking to invoke its jurisdiction has engaged in unjustifiable conduct, the court shall decline to exercise its jurisdiction unless:

(1) the parents and all persons acting as parents have acquiesced in the exercise of jurisdiction;

(2) a court of the state otherwise having jurisdiction under Sections 201 through 203 determines that this state is a more appropriate forum under Section 207; or

(3) no court of any other state would have jurisdiction under the criteria specified in Sections 201 through 203.

(b) If a court of this state declines to exercise its jurisdiction pursuant to subsection (a), it may fashion an appropriate remedy to ensure the safety of the child and prevent a repetition of the unjustifiable conduct, including staying the proceeding until a child-custody proceeding is commenced in a court having jurisdiction under Sections 201 through 203.

(c) If a court dismisses a petition or stays a proceeding because it declines to exercise its jurisdiction pursuant to subsection (a), it shall assess against the party seeking to invoke its jurisdiction necessary and reasonable expenses, including costs, communication expenses, attorney's fees, investigative fees, expenses for witnesses, travel expenses and child care expenses during the course of the proceedings, unless the party from whom fees are sought establishes that the assessment would be clearly inappropriate. The court may not assess fees, costs or expenses against this state unless authorized by law other than the Uniform Child-Custody Jurisdiction and Enforcement Act.

History: Laws 2001, ch. 114, 208.



Section 40-10A-209 - Information to be submitted to court.

40-10A-209. Information to be submitted to court.

(a) Subject to local law providing for the confidentiality of procedures, addresses and other identifying information in a child-custody proceeding, each party, in its first pleading or in an attached affidavit, shall give information, if reasonably ascertainable, under oath as to the child's present address or whereabouts, the places where the child has lived during the last five years and the names and present addresses of the persons with whom the child has lived during that period. The pleading or affidavit must state whether the party:

(1) has participated, as a party or witness or in any other capacity, in any other proceeding concerning the custody of or visitation with the child and, if so, identify the court, the case number and the date of the child-custody determination, if any;

(2) knows of any proceeding that could affect the current proceeding, including proceedings for enforcement and proceedings relating to domestic violence, protective orders, termination of parental rights and adoptions and, if so, identify the court, the case number and the nature of the proceeding; and

(3) knows the names and addresses of any person not a party to the proceeding who has physical custody of the child or claims rights of legal custody or physical custody of, or visitation with, the child and, if so, the names and addresses of those persons.

(b) If the information required by subsection (a) is not furnished, the court, upon motion of a party or its own motion, may stay the proceeding until the information is furnished.

(c) If the declaration as to any of the items described in subsection (a)(1) through (3) is in the affirmative, the declarant shall give additional information under oath as required by the court. The court may examine the parties under oath as to details of the information furnished and other matters pertinent to the court's jurisdiction and the disposition of the case.

(d) Each party has a continuing duty to inform the court of any proceeding in this or any other state that could affect the current proceeding.

(e) If a party alleges in an affidavit or a pleading under oath that the health, safety or liberty of a party or child would be jeopardized by disclosure of identifying information, the information must be sealed and may not be disclosed to the other party or the public unless the court orders the disclosure to be made after a hearing in which the court takes into consideration the health, safety or liberty of the party or child and determines that the disclosure is in the interest of justice.

History: Laws 2001, ch. 114, 209.



Section 40-10A-210 - Appearance of parties and child.

40-10A-210. Appearance of parties and child.

(a) In a child-custody proceeding in this state, the court may order a party to the proceeding who is in this state to appear before the court in person with or without the child. The court may order any person who is in this state and who has physical custody or control of the child to appear in person with the child.

(b) If a party to a child-custody proceeding whose presence is desired by the court is outside this state, the court may order that a notice given pursuant to Section 108 include a statement directing the party to appear in person with or without the child and informing the party that failure to appear may result in a decision adverse to the party.

(c) The court may enter any orders necessary to ensure the safety of the child and of any person ordered to appear under this section.

(d) If a party to a child-custody proceeding who is outside this state is directed to appear under subsection (b) or desires to appear personally before the court with or without the child, the court may require another party to pay reasonable and necessary travel and other expenses of the party so appearing and of the child.

History: Laws 2001, ch. 114, 210.






Article 3 - ENFORCEMENT

Section 40-10A-302 - Enforcement under Hague Convention.

40-10A-302. Enforcement under Hague Convention.

Under Article 3 of the Uniform Child-Custody Jurisdiction and Enforcement Act, a court of this state may enforce an order for the return of a child made under the Hague Convention on the Civil Aspects of International Child Abduction as if it were a child-custody determination.

History: Laws 2001, ch. 114, 302.



Section 40-10A-303 - Duty to enforce.

40-10A-303. Duty to enforce.

(a) A court of this state shall recognize and enforce a child-custody determination of a court of another state if the latter court exercised jurisdiction in substantial conformity with the Uniform Child-Custody Jurisdiction and Enforcement Act or if the determination was made under factual circumstances meeting the jurisdictional standards of that act and the determination has not been modified in accordance with that act.

(b) A court of this state may utilize any remedy available under other law of this state to enforce a child-custody determination made by a court of another state. The remedies provided in Article 3 of the Uniform Child-Custody Jurisdiction and Enforcement Act are cumulative and do not affect the availability of other remedies to enforce a child-custody determination.

(c) A court of this state may enforce a custody determination made pursuant to Sections 201 and 203 until it is modified by a court having jurisdiction pursuant to Sections 201 and 203.

History: Laws 2001, ch. 114, 303.



Section 40-10A-304 - Temporary visitation.

40-10A-304. Temporary visitation.

(a) A court of this state which does not have jurisdiction to modify a child-custody determination may issue a temporary order enforcing:

(1) a visitation schedule made by a court of another state; or

(2) the visitation provisions of a child-custody determination of another state that does not provide for a specific visitation schedule.

(b) If a court of this state makes an order under subsection (a)(2), it shall specify in the order a period that it considers adequate to allow the petitioner to obtain an order from a court having jurisdiction under the criteria specified in Article 2 of the Uniform Child-Custody Jurisdiction and Enforcement Act. The order remains in effect until an order is obtained from the other court or the period expires.

History: Laws 2001, ch. 114, 304.



Section 40-10A-305 - Registration of child-custody determination.

40-10A-305. Registration of child-custody determination.

(a) A child-custody determination issued by a court of another state may be registered in this state, with or without a simultaneous request for enforcement, by sending to the appropriate court in this state:

(1) a letter or other document requesting registration;

(2) two copies, including one certified copy, of the determination sought to be registered and a statement under penalty of perjury that to the best of the knowledge and belief of the person seeking registration the order has not been modified; and

(3) except as otherwise provided in Section 209, the name and address of the person seeking registration and any parent or person acting as a parent who has been awarded custody or visitation in the child-custody determination sought to be registered.

(b) On receipt of the documents required by subsection (a), the registering court shall:

(1) cause the determination to be filed as a foreign judgment, together with one copy of any accompanying documents and information, regardless of their form; and

(2) serve notice upon the persons named pursuant to subsection (a)(3) and provide them with an opportunity to contest the registration in accordance with this section.

(c) The notice required by subsection (b)(2) must state that:

(1) a registered determination is enforceable as of the date of the registration in the same manner as a determination issued by a court of this state;

(2) a hearing to contest the validity of the registered determination must be requested within twenty days after service of notice; and

(3) failure to contest the registration will result in confirmation of the child-custody determination and preclude further contest of that determination with respect to any matter that could have been asserted.

(d) A person seeking to contest the validity of a registered order must request a hearing within twenty days after service of the notice. At that hearing, the court shall confirm the registered order unless the person contesting registration establishes that:

(1) the issuing court did not have jurisdiction under Article 2 of the Uniform Child-Custody Jurisdiction and Enforcement Act;

(2) the child-custody determination sought to be registered has been vacated, stayed or modified by a court having jurisdiction to do so under Article 2 of the Uniform Child-Custody Jurisdiction and Enforcement Act; or

(3) the person contesting registration was entitled to notice, but notice was not given in accordance with the standards of Section 108 in the proceedings before the court that issued the order for which registration is sought.

(e) If a timely request for a hearing to contest the validity of the registration is not made, the registration is confirmed as a matter of law and the person requesting registration and all persons served must be notified of the confirmation.

(f) Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

History: Laws 2001, ch. 114, 305.



Section 40-10A-306 - Enforcement of registered determination.

40-10A-306. Enforcement of registered determination.

(a) A court of this state may grant any relief normally available under the law of this state to enforce a registered child-custody determination made by a court of another state.

(b) A court of this state shall recognize and enforce, but may not modify, except in accordance with Article 2 of the Uniform Child-Custody Jurisdiction and Enforcement Act, a registered child-custody determination of a court of another state.

History: Laws 2001, ch. 114, 306.



Section 40-10A-307 - Simultaneous proceedings.

40-10A-307. Simultaneous proceedings.

If a proceeding for enforcement under Article 3 of the Uniform Child-Custody Jurisdiction and Enforcement Act is commenced in a court of this state and the court determines that a proceeding to modify the determination is pending in a court of another state having jurisdiction to modify the determination under Article 2 of the Uniform Child-Custody Jurisdiction and Enforcement Act, the enforcing court shall immediately communicate with the modifying court. The proceeding for enforcement continues unless the enforcing court, after consultation with the modifying court, stays or dismisses the proceeding.

History: Laws 2001, ch. 114, 307.



Section 40-10A-308 - Expedited enforcement of child-custody determination.

40-10A-308. Expedited enforcement of child-custody determination.

(a) A petition under Article 3 of the Uniform Child-Custody Jurisdiction and Enforcement Act must be verified. Certified copies of all orders sought to be enforced and of any order confirming registration must be attached to the petition. A copy of a certified copy of an order may be attached instead of the original.

(b) A petition for enforcement of a child-custody determination must state:

(1) whether the court that issued the determination identified the jurisdictional basis it relied upon in exercising jurisdiction and, if so, what the basis was;

(2) whether the determination for which enforcement is sought has been vacated, stayed or modified by a court whose decision must be enforced under the Uniform Child-Custody Jurisdiction and Enforcement Act and, if so, identify the court, the case number and the nature of the proceeding;

(3) whether any proceeding has been commenced that could affect the current proceeding, including proceedings relating to domestic violence, protective orders, termination of parental rights and adoptions and, if so, identify the court, the case number and the nature of the proceeding;

(4) the present physical address of the child and the respondent, if known;

(5) whether relief in addition to the immediate physical custody of the child and attorney's fees is sought, including a request for assistance from law enforcement officials and, if so, the relief sought; and

(6) if the child-custody determination has been registered and confirmed under Section 305, the date and place of registration.

(c) Upon the filing of a petition, the court shall issue an order directing the respondent to appear in person with or without the child at a hearing and may enter any order necessary to ensure the safety of the parties and the child. The hearing must be held on the next judicial day after service of the order unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The court may extend the date of hearing at the request of the petitioner.

(d) An order issued under subsection (c) must state the time and place of the hearing and advise the respondent that at the hearing the court will order that the petitioner may take immediate physical custody of the child and the payment of fees, costs and expenses under Section 312 and may schedule a hearing to determine whether further relief is appropriate, unless the respondent appears and establishes that:

(1) the child-custody determination has not been registered and confirmed under Section 305 and that:

(A) the issuing court did not have jurisdiction under Article 2 of the Uniform Child-Custody Jurisdiction and Enforcement Act;

(B) the child-custody determination for which enforcement is sought has been vacated, stayed or modified by a court having jurisdiction to do so under Article 2 of the Uniform Child-Custody Jurisdiction and Enforcement Act; and

(C) the respondent was entitled to notice, but notice was not given in accordance with the standards of Section 108 in the proceedings before the court that issued the order for which enforcement is sought; or

(2) the child-custody determination for which enforcement is sought was registered and confirmed under Section 305, but has been vacated, stayed or modified by a court of a state having jurisdiction to do so under Article 2 of the Uniform Child-Custody Jurisdiction and Enforcement Act.

History: Laws 2001, ch. 114, 308.



Section 40-10A-309 - Service of petition and order.

40-10A-309. Service of petition and order.

Except as otherwise provided in Section 311, the petition and order must be served, by any method authorized by the law of this state, upon the respondent and any person who has physical custody of the child.

History: Laws 2001, ch. 114, 309.



Section 40-10A-310 - Hearing and order.

40-10A-310. Hearing and order.

(a) Unless the court issues a temporary emergency order pursuant to Section 204, upon a finding that a petitioner is entitled to immediate physical custody of the child, the court shall order that the petitioner may take immediate physical custody of the child unless the respondent establishes that:

(1) the child-custody determination has not been registered and confirmed under Section 305 and that:

(A) the issuing court did not have jurisdiction under Article 2 of the Uniform Child-Custody Jurisdiction and Enforcement Act;

(B) the child-custody determination for which enforcement is sought has been vacated, stayed or modified by a court of a state having jurisdiction to do so under Article 2 of the Uniform Child-Custody Jurisdiction and Enforcement Act; or

(C) the respondent was entitled to notice, but notice was not given in accordance with the standards of Section 108 in the proceedings before the court that issued the order for which enforcement is sought; or

(2) the child-custody determination for which enforcement is sought was registered and confirmed under Section 305 but has been vacated, stayed or modified by a court of a state having jurisdiction to do so under Article 2 of the Uniform Child-Custody Jurisdiction and Enforcement Act.

(b) The court shall award the fees, costs and expenses authorized under Section 312 and may grant additional relief, including a request for the assistance of law enforcement officials, and set a further hearing to determine whether additional relief is appropriate.

(c) If a party called to testify refuses to answer on the ground that the testimony may be self-incriminating, the court may draw an adverse inference from the refusal.

(d) A privilege against disclosure of communications between spouses and a defense of immunity based on the relationship of husband and wife or parent and child may not be invoked in a proceeding under Article 3 of the Uniform Child-Custody Jurisdiction and Enforcement Act.

History: Laws 2001, ch. 114, 310.



Section 40-10A-311 - Warrant to take physical custody of child.

40-10A-311. Warrant to take physical custody of child.

(a) Upon the filing of a petition seeking enforcement of a child-custody determination, the petitioner may file a verified application for the issuance of a warrant to take physical custody of the child if the child is immediately likely to suffer serious physical harm or be removed from this state.

(b) If the court, upon the testimony of the petitioner or other witness, finds that the child is imminently likely to suffer serious physical harm or be removed from this state, it may issue a warrant to take physical custody of the child. The petition must be heard on the next judicial day after the warrant is executed unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The application for the warrant must include the statements required by Section 308(b).

(c) A warrant to take physical custody of a child must:

(1) recite the facts upon which a conclusion of imminent serious physical harm or removal from the jurisdiction is based;

(2) direct law enforcement officers to take physical custody of the child immediately; and

(3) provide for the placement of the child pending final relief.

(d) The respondent must be served with the petition, warrant and order immediately after the child is taken into physical custody.

(e) A warrant to take physical custody of a child is enforceable throughout this state. If the court finds on the basis of the testimony of the petitioner or other witness that a less intrusive remedy is not effective, it may authorize law enforcement officers to enter private property to take physical custody of the child. If required by exigent circumstances of the case, the court may authorize law enforcement officers to make a forcible entry at any hour.

(f) The court may impose conditions upon placement of a child to ensure the appearance of the child and the child's custodian.

History: Laws 2001, ch. 114, 311.



Section 40-10A-312 - Costs, fees and expenses.

40-10A-312. Costs, fees and expenses.

(a) The court shall award the prevailing party, including a state, necessary and reasonable expenses incurred by or on behalf of the party, including costs, communication expenses, attorney's fees, investigative fees, expenses for witnesses, travel expenses and child care expenses during the course of the proceedings, unless the party from whom fees or expenses are sought establishes that the award would be clearly inappropriate.

(b) The court may not assess fees, costs or expenses against a state unless authorized by law other than the Uniform Child-Custody Jurisdiction and Enforcement Act.

History: Laws 2001, ch. 114, 312.



Section 40-10A-313 - Recognition and enforcement.

40-10A-313. Recognition and enforcement.

A court of this state shall accord full faith and credit to an order issued by another state and consistent with the Uniform Child-Custody Jurisdiction and Enforcement Act which enforces a child-custody determination by a court of another state, unless the order has been vacated, stayed or modified by a court having jurisdiction to do so under Article 2 of that act.

History: Laws 2001, ch. 114, 313.



Section 40-10A-314 - Appeals.

40-10A-314. Appeals.

An appeal may be taken from a final order in a proceeding under Article 3 of the Uniform Child-Custody Jurisdiction and Enforcement Act in accordance with expedited appellate procedures in other civil cases. Unless the court enters a temporary emergency order under Section 204, the enforcing court may not stay an order enforcing a child-custody determination pending appeal.

History: Laws 2001, ch. 114, 314.



Section 40-10A-315 - Role of prosecutor or public official.

40-10A-315. Role of prosecutor or public official.

(a) In a case arising under the Uniform Child-Custody Jurisdiction and Enforcement Act or involving the Hague Convention on the Civil Aspects of International Child Abduction, the prosecutor or other appropriate public official may take any lawful action, including resort to a proceeding under Article 3 of the Uniform Child-Custody Jurisdiction and Enforcement Act or any other available civil proceeding, to locate a child, obtain the return of a child or enforce a child-custody determination if there is:

(1) an existing child-custody determination;

(2) a request to do so from a court in a pending child-custody proceeding;

(3) a reasonable belief that a criminal statute has been violated; or

(4) a reasonable belief that the child has been wrongfully removed or retained in violation of the Hague Convention on the Civil Aspects of International Child Abduction.

(b) A prosecutor or appropriate public official acting under this section acts on behalf of the court and may not represent any party.

History: Laws 2001, ch. 114, 315.



Section 40-10A-316 - Role of law enforcement.

40-10A-316. Role of law enforcement.

At the request of a prosecutor or other appropriate public official acting under Section 315, a law enforcement officer may take any lawful action reasonably necessary to locate a child or a party and assist a prosecutor or appropriate public official with responsibilities under Section 315.

History: Laws 2001, ch. 114, 316.



Section 40-10A-317 - Costs and expenses.

40-10A-317. Costs and expenses.

If the respondent is not the prevailing party, the court may assess against the respondent all direct expenses and costs incurred by the prosecutor or other appropriate public official and law enforcement officers under Section 315 or 316.

History: Laws 2001, ch. 114, 317.






Article 4 - MISCELLANEOUS PROVISIONS

Section 40-10A-402 - Severability clause.

40-10A-402. Severability clause.

If any provision of the Uniform Child-Custody Jurisdiction and Enforcement Act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of that act which can be given effect without the invalid provision or application and to this end the provisions of the act are severable.

History: Laws 2001, ch. 114, 402.



Section 40-10A-403 - Transitional provision.

40-10A-403. Transitional provision.

A motion or other request for relief made in a child-custody proceeding or to enforce a child-custody determination which was commenced before the effective date of the Uniform Child-Custody Jurisdiction and Enforcement Act is governed by the law in effect at the time the motion or other request was made.

History: Laws 2001, ch. 114, 403.









Article 10B - Kinship Guardianship

Section 40-10B-1 - Short title.

40-10B-1. Short title.

This act [40-10B-1 through 40-10B-15 NMSA 1978] may be cited as the "Kinship Guardianship Act".

History: Laws 2001, ch. 167, 1.



Section 40-10B-2 - Policy; purpose.

40-10B-2. Policy; purpose.

A. It is the policy of the state that the interests of children are best served when they are raised by their parents. When neither parent is able or willing to provide appropriate care, guidance and supervision to a child, it is the policy of the state that, whenever possible, a child should be raised by family members or kinship caregivers.

B. The Kinship Guardianship Act is intended to address those cases where a parent has left a child or children in the care of another for ninety consecutive days and that arrangement leaves the child or children without appropriate care, guidance or supervision.

C. The purposes of the Kinship Guardianship Act are to:

(1) establish procedures to effect a legal relationship between a child and a kinship caregiver when the child is not residing with either parent; and

(2) provide a child with a stable and consistent relationship with a kinship caregiver that will enable the child to develop physically, mentally and emotionally to the maximum extent possible when the child's parents are not willing or able to do so.

History: Laws 2001, ch. 167, 2.



Section 40-10B-3 - Definitions.

40-10B-3. Definitions.

As used in the Kinship Guardianship Act:

A. "caregiver" means an adult, who is not a parent of a child, with whom a child resides and who provides that child with the care, maintenance and supervision consistent with the duties and responsibilities of a parent of the child;

B. "child" means an individual who is a minor;

C. "kinship" means the relationship that exists between a child and a relative of the child, a godparent, a member of the child's tribe or clan or an adult with whom the child has a significant bond;

D. "parent" means a biological or adoptive parent of a child whose parental rights have not been terminated; and

E. "relative" means an individual related to a child as a spouse, parent, stepparent, brother, sister, stepbrother, stepsister, half-brother, half-sister, uncle, aunt, niece, nephew, first cousin or any person denoted by the prefix "grand" or "great", or the spouse or former spouse of the persons specified.

History: Laws 2001, ch. 167, 3.



Section 40-10B-4 - Jurisdiction and venue.

40-10B-4. Jurisdiction and venue.

A. The district court has jurisdiction of proceedings pursuant to the Kinship Guardianship Act.

B. Proceedings pursuant to the Kinship Guardianship Act shall be in the district court of the county of the child's legal residence or the county where the child resides, if different from the county of legal residence.

History: Laws 2001, ch. 167, 4.



Section 40-10B-5 - Petition; who may file; contents.

40-10B-5. Petition; who may file; contents.

A. A petition seeking the appointment of a guardian pursuant to the Kinship Guardianship Act may be filed only by:

(1) a kinship caregiver;

(2) a caregiver, who has reached the age of twenty-one, with whom no kinship with the child exists, who has been nominated to be guardian of the child by the child, and the child has reached the age of fourteen; or

(3) a caregiver designated formally or informally by a parent in writing if the designation indicates on its face that the parent signing understands:

(a) the purpose and effect of the guardianship;

(b) that the parent has the right to be served with the petition and notices of hearings in the action; and

(c) that the parent may appear in court to contest the guardianship.

B. A petition seeking the appointment of a guardian shall be verified by the petitioner and allege the following with respect to the child:

(1) facts that, if proved, will meet the requirements of Subsection B of Section 40-10B-8 NMSA 1978;

(2) the date and place of birth of the child, if known, and if not known, the reason for the lack of knowledge;

(3) the legal residence of the child and the place where the child resides, if different from the legal residence;

(4) the name and address of the petitioner;

(5) the kinship, if any, between the petitioner and the child;

(6) the names and addresses of the parents of the child;

(7) the names and addresses of persons having legal custody of the child;

(8) the existence of any matters pending involving the custody of the child;

(9) a statement that the petitioner agrees to accept the duties and responsibilities of guardianship;

(10) the existence of any matters pending pursuant to the provisions of Chapter 32A, Article 4 NMSA 1978 and, if so, a statement that the children, youth and families department consents to the relief requested in the petition;

(11) whether the child is subject to provisions of the federal Indian Child Welfare Act of 1978 and, if so:

(a) the tribal affiliations of the child's parents; and

(b) the specific actions taken by the petitioner to notify the parents' tribes and the results of the contacts, including the names, addresses, titles and telephone numbers of the persons contacted, and copies of correspondence with the tribe; and

(12) other facts in support of the guardianship sought.

History: Laws 2001, ch. 167, 5; 2015, ch. 28, 1.



Section 40-10B-6 - Service of petition; notice; parties.

40-10B-6. Service of petition; notice; parties.

A. The court shall set a date for hearing on the petition, which date shall be no less than thirty and no more than ninety days from the date of filing the petition.

B. The petition and a notice of the hearing shall be served upon:

(1) the children, youth and families department if there is any pending matter relating to the child pursuant to the provisions of Chapter 32A, Article 4 NMSA 1978;

(2) the child if the child has reached the age of fourteen;

(3) the parents of the child;

(4) a person having custody of the child or visitation rights pursuant to a court order; and

(5) if the child is an Indian child as defined in the federal Indian Child Welfare Act of 1978, the appropriate Indian tribe and any "Indian custodian", together with a notice of pendency of the guardianship proceedings, pursuant to the provisions of the federal Indian Child Welfare Act of 1978.

C. Service of process required by Subsection A of this section shall be made in accordance with the requirements for giving notice of a hearing pursuant to Subsection A of Section 45-1-401 NMSA 1978.

D. The persons required to be served pursuant to Subsection B of this section have a right to file a response as parties to this action. Other persons may intervene pursuant to Rule 1-024 NMRA.

History: Laws 2001, ch. 167, 6; 2015, ch. 28, 2.



Section 40-10B-7 - Temporary guardianship pending hearing.

40-10B-7. Temporary guardianship pending hearing.

A. After the filing of the petition, upon motion of the petitioner or a person required to be served pursuant to Subsection B of Section 6 of the Kinship Guardianship Act, or upon its own motion, the court may appoint a temporary guardian to serve for not more than one hundred eighty days or until the case is decided on the merits, whichever occurs first.

B. A motion for temporary guardianship shall be heard within twenty days of the date the motion is filed. The motion and notice of hearing shall be served on all persons required to be served pursuant to Subsection B of Section 6 of the Kinship Guardianship Act.

C. An order pursuant to Subsection A of this section may be entered ex parte upon good cause shown. If the order is entered ex parte, a copy of the order shall be served on the persons required to be served pursuant to Subsection B of Section 6 of the Kinship Guardianship Act. If a person files an objection to the order, the court immediately shall schedule a hearing to be held within ten days of the date the objection is filed. Notice of the hearing shall be given to the petitioner and all persons required to be served pursuant to Subsection B of Section 6 of the Kinship Guardianship Act.

History: Laws 2001, ch. 167, 7.



Section 40-10B-8 - Hearing; elements of proof; burden of proof; judgment; child support.

40-10B-8. Hearing; elements of proof; burden of proof; judgment; child support.

A. Upon hearing, if the court finds that a qualified person seeks appointment, the venue is proper, the required notices have been given, the requirements of Subsection B of this section have been proved and the best interests of the minor will be served by the requested appointment, it shall make the appointment. In other cases, the court may dismiss the proceedings or make any other disposition of the matter that will serve the best interests of the minor.

B. A guardian may be appointed pursuant to the Kinship Guardianship Act only if:

(1) a parent of the child is living and has consented in writing to the appointment of a guardian and the consent has not been withdrawn;

(2) a parent of the child is living but all parental rights in regard to the child have been terminated or suspended by prior court order; or

(3) the child has resided with the petitioner without the parent for a period of ninety days or more immediately preceding the date the petition is filed and a parent having legal custody of the child is currently unwilling or unable to provide adequate care, maintenance and supervision for the child or there are extraordinary circumstances; and

(4) no guardian of the child is currently appointed pursuant to a provision of the Uniform Probate Code [Chapter 45 NMSA 1978].

C. The burden of proof shall be by clear and convincing evidence.

D. As part of a judgment entered pursuant to the Kinship Guardianship Act, the court may order a parent to pay the reasonable costs of support and maintenance of the child that the parent is financially able to pay. The court may use the child support guidelines set forth in Section 40-4-11.1 NMSA 1978 to calculate a reasonable payment.

E. The court may order visitation between a parent and child to maintain or rebuild a parent-child relationship if the visitation is in the best interests of the child.

History: Laws 2001, ch. 167, 8; 2015, ch. 28, 3.



Section 40-10B-9 - Guardian ad litem; appointment.

40-10B-9. Guardian ad litem; appointment.

A. In a proceeding to appoint a guardian pursuant to the Kinship Guardianship Act, the court may appoint a guardian ad litem for the child upon the motion of a party or solely in the court's discretion. The court shall appoint a guardian ad litem if a parent of the child is participating in the proceeding and objects to the appointment requested.

B. In a proceeding in which a parent of the child has petitioned for the revocation of a guardianship established pursuant to the Kinship Guardianship Act and the guardian objects to the revocation, the court shall appoint a guardian ad litem.

C. The court may order all or some of the parties to a proceeding to pay a reasonable fee of a guardian ad litem. If all of the parties are indigent, the court may award a reasonable fee to the guardian ad litem to be paid out of funds of the court.

History: Laws 2001, ch. 167, 9.



Section 40-10B-10 - Guardian ad litem; powers and duties.

40-10B-10. Guardian ad litem; powers and duties.

A guardian ad litem appointed by the court in a proceeding pursuant to the Kinship Guardianship Act shall:

A. in connection with a petition for guardianship, make a diligent investigation of the circumstances surrounding the petition, including visiting the child in the home, interviewing the person proposed as guardian and interviewing the parents of the child if available;

B. in connection with a petition or motion for revocation of a guardianship, recommend an appropriate transition plan in the event the guardianship is revoked; and

C. at a hearing held in connection with proceedings described in Subsection A or B of this section, report to the court concerning the best interests of the child and the child's position on the requested relief.

History: Laws 2001, ch. 167, 10.



Section 40-10B-11 - Nomination objection by child.

40-10B-11. Nomination objection by child.

In a proceeding for appointment of a guardian pursuant to the Kinship Guardianship Act:

A. the court shall appoint a person nominated by a child who has reached his fourteenth birthday unless the court finds the nomination contrary to the best interests of the child; and

B. the court shall not appoint a person as guardian if a child who has reached his fourteenth birthday files a written objection in the proceeding before the person accepts appointment as guardian.

History: Laws 2001, ch. 167, 11.



Section 40-10B-12 - Revocation of guardianship.

40-10B-12. Revocation of guardianship.

A. Any person, including a child who has reached his fourteenth birthday, may move for revocation of a guardianship created pursuant to the Kinship Guardianship Act. The person requesting revocation shall attach to the motion a transition plan proposed to facilitate the reintegration of the child into the home of a parent or a new guardian. A transition plan shall take into consideration the child's age, development and any bond with the guardian.

B. If the court finds that a preponderance of the evidence proves a change in circumstances and the revocation is in the best interests of the child, it shall grant the motion and:

(1) adopt a transition plan proposed by a party or the guardian ad litem;

(2) propose and adopt its own transition plan; or

(3) order the parties to develop a transition plan by consensus if they will agree to do so.

History: Laws 2001, ch. 167, 12.



Section 40-10B-13 - Rights and duties of guardian.

40-10B-13. Rights and duties of guardian.

A. A guardian appointed for a child pursuant to the Kinship Guardianship Act has the legal rights and duties of a parent except the right to consent to adoption of the child and except for parental rights and duties that the court orders retained by a parent.

B. Unless otherwise ordered by the court, a guardian appointed pursuant to the Kinship Guardianship Act has authority to make all decisions regarding visitation between a parent and the child.

C. A certified copy of the court order appointing a guardian pursuant to the Kinship Guardianship Act shall be satisfactory proof of the authority of the guardian, and letters of guardianship need not be issued.

History: Laws 2001, ch. 167, 13.



Section 40-10B-14 - Continuing jurisdiction of the court.

40-10B-14. Continuing jurisdiction of the court.

The court appointing a guardian pursuant to the Kinship Guardianship Act retains continuing jurisdiction of the matter.

History: Laws 2001, ch. 167, 14.



Section 40-10B-15 - Caregiver's authorization affidavit.

40-10B-15. Caregiver's authorization affidavit.

A. A caregiver who executes a caregiver's authorization affidavit substantially in the form contained in Subsection J of this section by completing Items 1 through 4 of the form and who subscribes and swears to it before a notary public, is authorized to:

(1) enroll the named child in early intervention services, child development programs, headstart, preschool or a kindergarten through grade twelve school;

(2) consent to medical care, including school-related medical care, immunizations, sports physical examinations, dental care and mental health care; and

(3) be the authorized contact person for school-related purposes.

B. A caregiver who is a relative of the child, who executes a caregiver's authorization affidavit substantially in the form set forth in Subsection J of this section by completing Items 1 through 7 and who subscribes and swears to the affidavit before a notary public, has the same authority to authorize medical care, dental care and mental health care for the child as a guardian appointed pursuant to the Kinship Guardianship Act.

C. A caregiver's authorization affidavit executed pursuant to this section is not valid for more than one year after the date of its execution.

D. The decision of a caregiver to consent to or refuse medical, dental or mental health care pursuant to a caregiver's authorization affidavit is superseded by a contravening decision of a parent or other person having legal custody of the child if the contravening decision does not jeopardize the life, health or safety of the child.

E. No person who acts in good faith reliance on a caregiver's authorization affidavit to provide medical, dental or mental health care to a child without actual knowledge of facts contrary to those stated in the affidavit is subject to criminal culpability, civil liability or professional disciplinary action if the affidavit complies with the requirements of this section. The foregoing exclusions apply even though a parent having parental rights or person having legal custody of the child has contrary wishes as long as the provider of the care has no actual knowledge of the contrary wishes.

F. A person who relies upon a caregiver's authorization affidavit is under no duty to make further inquiry or investigation.

G. If a child stops living with the caregiver, the caregiver shall give notice of that fact to a school, early intervention services provider, child development program provider, headstart provider, preschool or kindergarten through grade twelve school, medical or dental health care provider, mental health care provider, health insurer or other person who has been given a copy of the caregiver's authorization affidavit.

H. A caregiver's authorization affidavit is invalid unless it contains the warning statement set out in the form contained in Subsection J of this section in not less that ten-point boldface type, or a reasonable equivalent thereof, enclosed in a box with three-point rule lines.

I. As used in this section, "school-related medical care" means medical care that is required by the state or a local government authority as a condition for school enrollment.

J. The caregiver's authorization affidavit shall be in substantially the following form:

"Caregiver's Authorization Affidavit"

Use of this affidavit is authorized by the Kinship Guardianship Act.

Instructions:

A. Completion of Items 1-4 and the signing of the affidavit is sufficient to authorize the caregiver to:

(1) enroll a minor in early intervention services, child development programs, headstart, preschool or a kindergarten through grade twelve school ("school");

(2) consent to medical care, including school-related medical care, immunizations, sports physical examinations, dental care and mental health care; and

(3) be the authorized contact person for school-related purposes.

B. Completion of Items 5-7 is additionally required to authorize any other medical care.

Print clearly:

The minor named below lives in my home and I am 18 years of age or older.

1. Name of minor:

______________________________.

2. Minor's birth date:

______________________________.

3. My name (adult giving authorization):

______________________________.

4. My home address:

______________________________.

5. Check one or both (for example, if one parent was advised and the other cannot be located):

( ) I have advised the parent(s) or other person(s) having legal custody of the minor of my intent to authorize medical care, and have received no objection.

( ) I am unable to contact the parent(s) or other person(s) having legal custody of the minor at this time, to notify them of my intended authorization.

6. My date of birth: _________________________________________.

7. My NM driver's license or other identification card number: ________________________.

WARNING: Do not sign this form if any of the statements above are incorrect, or you will be committing a crime punishable by a fine, imprisonment or both.

I declare under penalty of perjury under the laws of the state of New Mexico that the foregoing is true and correct.

Signed: _____________________________

The foregoing affidavit was subscribed, sworn to and acknowledged before me this _____ day of _________________, 20_____, by _____________________.

My commission expires: _________________

_____________________________

Notary Public

Notices:

1. This declaration does not affect the rights of the minor's parents or legal guardian regarding the care, custody and control of the minor and does not mean that the caregiver has legal custody of the minor.

2. A person who relies on this affidavit has no obligation to make any further inquiry or investigation.

3. This affidavit is not valid for more than one year after the date on which it is executed.

Additional Information:

TO CAREGIVERS:

1. If the minor stops living with you, you are required to notify any school, early intervention services provider, child development program provider, headstart provider, preschool or kindergarten through grade twelve school, medical or dental health care provider, mental health care provider, health insurer or other person to whom you have given this affidavit.

2. If you do not have the information requested in Item 7, provide another form of identification such as your social security number or medicaid number.

TO HEALTH CARE PROVIDERS AND HEALTH CARE SERVICE PLANS:

1. No person who acts in good faith reliance upon a caregiver's authorization affidavit to provide medical, dental or mental health care, without actual knowledge of facts contrary to those stated on the affidavit, is subject to criminal liability or to civil liability to any person, or is subject to professional disciplinary action, for such reliance if the applicable portions of the form are completed.

2. This affidavit does not confer dependency for health care coverage purposes. End Form

History: Laws 2001, ch. 167, 15; 2017, ch. 62, 1.






Article 10C - Uniform Child Abduction Prevention

Section 40-10C-1 - Short title.

40-10C-1. Short title.

This act [40-10C-1 through 40-10C-12 NMSA 1978] may be cited as the "Uniform Child Abduction Prevention Act".

History: Laws 2013, ch. 156, 1.



Section 40-10C-2 - Definitions.

40-10C-2. Definitions.

As used in the Uniform Child Abduction Prevention Act:

A. "abduction" means the wrongful removal or wrongful retention of a child;

B. "child" means an unemancipated individual who is less than eighteen years of age;

C. "child-custody determination" means a judgment, decree or other order of a court providing for the legal custody, physical custody or visitation with respect to a child. "Child-custody determination" includes a permanent, temporary, initial or modification order;

D. "child-custody proceeding" means a proceeding in which legal custody, physical custody or visitation with respect to a child is at issue. "Child-custody proceeding" includes a proceeding for divorce, dissolution of marriage, separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights or protection from domestic violence;

E. "court" means an entity authorized pursuant to the law of a state to establish, enforce or modify a child-custody determination;

F. "petition" includes a motion or its equivalent;

G. "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

H. "state" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States. "State" includes a federally recognized Indian nation, tribe or pueblo;

I. "travel document" means records relating to a travel itinerary, including travel tickets, passes, reservations for transportation or accommodations. "Travel document" does not include a passport or visa;

J. "wrongful removal" means the taking of a child, which taking breaches rights of custody or visitation given or recognized pursuant to the law of this state; and

K. "wrongful retention" means the keeping or concealing of a child, which keeping or concealing breaches rights of custody or visitation given or recognized pursuant to the law of this state.

History: Laws 2013, ch. 156, 2.



Section 40-10C-3 - Cooperation and communication among courts.

40-10C-3. Cooperation and communication among courts.

Sections 40-10A-110 through 40-10A-112 NMSA 1978 apply to cooperation and communication among courts in proceedings pursuant to the Uniform Child Abduction Prevention Act.

History: Laws 2013, ch. 156, 3.



Section 40-10C-4 - Actions for abduction prevention measures.

40-10C-4. Actions for abduction prevention measures.

A. A court on its own motion may order abduction prevention measures in a child-custody proceeding if the court finds that the evidence establishes a credible risk of abduction of the child.

B. A party to a child-custody determination or another individual or entity having a right pursuant to the law of this state or any other state to seek a child-custody determination for the child may file a petition seeking abduction prevention measures to protect the child pursuant to the Uniform Child Abduction Prevention Act.

C. A prosecutor or public authority designated pursuant to Section 40-10A-315 NMSA 1978 may seek a warrant to take physical custody of a child pursuant to Section 9 of the Uniform Child Abduction Prevention Act or other appropriate prevention measures.

History: Laws 2013, ch. 156, 4.



Section 40-10C-5 - Jurisdiction.

40-10C-5. Jurisdiction.

A. A petition pursuant to the Uniform Child Abduction Prevention Act may be filed only in a court that has jurisdiction to make a child-custody determination with respect to the child at issue pursuant to the Uniform Child-Custody Jurisdiction and Enforcement Act [40-10A-101 through 40-10A-403 NMSA 1978].

B. A court of this state has temporary emergency jurisdiction pursuant to Section 40-10A-204 NMSA 1978 if the court finds a credible risk of abduction.

History: Laws 2013, ch. 156, 5.



Section 40-10C-6 - Contents of petition.

40-10C-6. Contents of petition.

A petition pursuant to the Uniform Child Abduction Prevention Act shall be verified and include a copy of any existing child-custody determination, if available. The petition shall specify the risk factors for abduction, including the relevant factors described in Section 7 of the Uniform Child Abduction Prevention Act. Subject to the provisions of Subsection (e) of Section 40-10A-209 NMSA 1978, and if the information is reasonably ascertainable, the petition shall contain:

A. the name, date of birth and gender of the child;

B. the customary address and current physical location of the child;

C. the identity, customary address and current physical location of the respondent;

D. a statement of whether a prior action to prevent abduction or domestic violence has been filed by a party or other individual or entity having custody of the child and the date, location and disposition of the action;

E. a statement of whether a party to the proceeding has been arrested for a crime related to domestic violence, stalking or child abuse or neglect and the date, location and disposition of the case;

F. a statement of whether a party or other individual having custody of the child has sought the assistance of a domestic violence shelter and, if known, the approximate date and name of the person seeking the assistance of the shelter; and

G. any other information required to be submitted to the court for a child-custody determination pursuant to Section 40-10A-209 NMSA 1978.

History: Laws 2013, ch. 156, 6.



Section 40-10C-7 - Factors to determine risk of abduction.

40-10C-7. Factors to determine risk of abduction.

A. In determining whether there is a credible risk of abduction of a child, the court shall consider any evidence that the petitioner or respondent:

(1) has previously abducted or attempted to abduct the child;

(2) has threatened to abduct the child;

(3) has recently engaged in activities that may indicate a planned abduction, including:

(a) abandoning employment;

(b) selling a primary residence;

(c) terminating a lease;

(d) closing bank or other financial management accounts, liquidating assets, hiding or destroying financial documents or conducting any unusual financial activities;

(e) applying for a passport or visa or obtaining travel documents for the respondent, a family member or the child; or

(f) seeking to obtain the child's birth certificate or school or medical records;

(4) has engaged in domestic violence, stalking or child abuse or neglect;

(5) has refused to follow a child-custody determination;

(6) lacks strong familial, financial, emotional or cultural ties to the state or the United States;

(7) has strong familial, financial, emotional or cultural ties to another state or country;

(8) is likely to take the child to a country that:

(a) is not a party to the Hague Convention on the Civil Aspects of International Child Abduction and does not provide for the extradition of an abducting parent or for the return of an abducted child;

(b) is a party to the Hague Convention on the Civil Aspects of International Child Abduction but: 1) the Hague Convention on the Civil Aspects of International Child Abduction is not in force between the United States and that country; 2) the country is noncompliant according to the most recent compliance report issued by the United States department of state; or 3) the country lacks legal mechanisms for immediately and effectively enforcing a return order pursuant to the Hague Convention on the Civil Aspects of International Child Abduction;

(c) poses a risk that the child's physical or emotional health or safety would be endangered in the country because of specific circumstances relating to the child or because of human rights violations committed against children;

(d) has laws or practices that would: 1) enable the respondent, without due cause, to prevent the petitioner from contacting the child; 2) restrict the petitioner from freely traveling to or exiting from the country because of the petitioner's gender, nationality, marital status or religion; or 3) restrict the child's ability legally to leave the country after the child reaches the age of majority because of a child's gender, nationality or religion;

(e) is included by the United States department of state on a current list of state sponsors of terrorism;

(f) does not have an official United States diplomatic presence in the country; or

(g) is engaged in active military action or war, including a civil war, to which the child may be exposed;

(9) is undergoing a change in immigration or citizenship status that would adversely affect the respondent's ability to remain in the United States legally;

(10) has had an application for United States citizenship denied;

(11) has forged or presented misleading or false evidence on government forms or supporting documents to obtain or attempt to obtain a passport, a visa, travel documents, a federal social security card, a driver's license or other government-issued identification card or has made a misrepresentation to the United States government;

(12) has used multiple names to attempt to mislead or defraud; or

(13) has engaged in any other conduct the court considers relevant to the risk of abduction.

B. In the hearing on a petition pursuant to the Uniform Child Abduction Prevention Act, the court shall consider any evidence that the respondent believed in good faith that the respondent's conduct was necessary to avoid imminent harm to the child or respondent and any other evidence that may be relevant to whether the respondent may be permitted to remove or retain the child.

C. In applying the provisions of the Uniform Child Abduction Prevention Act, a court shall consider that parents abduct their children before as well as during and after custody litigation. The court shall also consider that some of the risk factors set forth in Subsection A of this section involve the same activities that might be undertaken by a victim of domestic violence who is trying to relocate or flee to escape violence. If the evidence shows that the parent preparing to leave is fleeing domestic violence, the court shall consider that any order restricting departure or transferring custody may pose safety issues for the victim and the child.

History: Laws 2013, ch. 156, 7.



Section 40-10C-8 - Provisions and measures to prevent abduction.

40-10C-8. Provisions and measures to prevent abduction.

A. If a petition is filed pursuant to the Uniform Child Abduction Prevention Act, the court may enter an order that shall include:

(1) the basis for the court's exercise of jurisdiction;

(2) the manner in which notice and opportunity to be heard were given to the persons entitled to notice of the proceeding;

(3) a detailed description of each party's custody and visitation rights and residential arrangements for the child;

(4) a provision stating that a violation of the order may subject the party in violation to civil and criminal penalties; and

(5) identification of the child's country of habitual residence at the time of the issuance of the order.

B. If at a hearing on a petition pursuant to the Uniform Child Abduction Prevention Act or on the court's own motion, the court, after reviewing the evidence, finds a credible risk of abduction of the child, the court shall enter an abduction prevention order. The order shall include the provisions required by Subsection A of this section and measures and conditions, including those set forth in Subsections C, D and E of this section, that are reasonably calculated to prevent abduction of the child, giving due consideration to the custody and visitation rights of the parties. The court shall consider the age of the child, the potential harm to the child from an abduction, the legal and practical difficulties of returning the child to the jurisdiction if abducted and the reasons for the potential abduction, including evidence of domestic violence, stalking or child abuse or neglect.

C. An abduction prevention order may include one or more of the following:

(1) an imposition of travel restrictions that requires that a party traveling with the child outside a designated geographical area provide the other party with the following:

(a) the travel itinerary of the child;

(b) a list of physical addresses and telephone numbers at which the child can be reached at specified times; and

(c) copies of all travel documents;

(2) a prohibition of the respondent directly or indirectly:

(a) removing the child from this state, the United States or another geographic area without permission of the court or the petitioner's written consent;

(b) removing or retaining the child in violation of a child-custody determination;

(c) removing the child from school or a child care or similar facility; or

(d) approaching the child at any location other than a site designated for supervised visitation;

(3) a requirement that a party register the order in another state as a prerequisite to allowing the child to travel to that state;

(4) with regard to the child's passport:

(a) a direction that the petitioner place the child's name in the United States department of state's child passport issuance alert program;

(b) a requirement that the respondent surrender to the court or the petitioner's attorney any United States or foreign passport issued in the child's name, including a passport issued in the name of both the parent and the child; and

(c) a prohibition upon the respondent from applying on behalf of the child for a new or replacement passport or visa;

(5) as a prerequisite to exercising custody or visitation, a requirement that the respondent provide:

(a) to the United States department of state office of children's issues and the relevant foreign consulate or embassy, an authenticated copy of the order detailing passport and travel restrictions for the child;

(b) to the court: 1) proof that the respondent has provided the information in Subparagraph (a) of this paragraph; and 2) an acknowledgment in a record from the relevant foreign consulate or embassy that no passport application has been made, nor passport issued, on behalf of the child;

(c) to the petitioner, proof of registration with the United States embassy or other United States diplomatic presence in the destination country and with the central authority for the Hague Convention on the Civil Aspects of International Child Abduction, if that convention is in effect between the United States and the destination country, unless one of the parties objects; and

(d) a written waiver pursuant to the Privacy Act of 1974, 5 U.S.C. Section 552a, as amended, with respect to any document, application or other information pertaining to the child authorizing its disclosure to the court and the petitioner; and

(6) upon the petitioner's request, a requirement that the respondent obtain an order from the relevant foreign country containing terms identical to the child-custody determination issued in the United States.

D. In an abduction prevention order, the court may impose conditions on the exercise of custody or visitation that:

(1) limit visitation or require that visitation with the child by the respondent be supervised until the court finds that supervision is no longer necessary and order the respondent to pay the costs of supervision;

(2) require the respondent to post a bond or provide other security in an amount sufficient to serve as a financial deterrent to abduction, the proceeds of which may be used to pay for the reasonable expenses of recovery of the child, including reasonable attorney fees and costs if there is an abduction; and

(3) require the respondent to obtain education on the potentially harmful effects to the child from abduction.

E. To prevent imminent abduction of a child, a court may:

(1) issue a warrant to take physical custody of the child pursuant to Section 9 of the Uniform Child Abduction Prevention Act;

(2) direct the use of law enforcement to take any action reasonably necessary to locate the child, obtain return of the child or enforce a custody determination pursuant to the Uniform Child Abduction Prevention Act; or

(3) grant any other relief allowed pursuant to the law of this state other than the Uniform Child Abduction Prevention Act.

F. The remedies provided in the Uniform Child Abduction Prevention Act are cumulative and do not affect the availability of other remedies to prevent abduction.

G. A court shall not require the disclosure of a confidential communication that is protected by the Victim Counselor Confidentiality Act [31-25-1 through 31-25-6 NMSA 1978], the physician-patient privilege or the psychotherapist-patient privilege.

History: Laws 2013, ch. 156, 8.



Section 40-10C-9 - Warrant to take physical custody of child.

40-10C-9. Warrant to take physical custody of child.

A. If a petition pursuant to the Uniform Child Abduction Prevention Act contains allegations that the child is imminently likely to be wrongfully removed and the court finds that there is a credible risk that the child is imminently likely to be wrongfully removed, the court may issue an ex parte warrant to take physical custody of the child.

B. The respondent on a petition pursuant to Subsection A of this section shall be afforded an opportunity to be heard at the earliest possible time after the ex parte warrant is executed, but not later than the next judicial day unless a hearing on that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible.

C. An ex parte warrant pursuant to Subsection A of this section to take physical custody of a child shall:

(1) recite the facts upon which a determination of a credible risk of imminent wrongful removal of the child is based;

(2) direct law enforcement officers to take physical custody of the child immediately;

(3) state the date and time for the hearing on the petition; and

(4) provide for the safe interim placement of the child pending further order of the court.

D. If feasible, before issuing a warrant and before determining the placement of the child after the warrant is executed, the court may order a search of the relevant databases of the national crime information center system and similar state databases to determine if either the petitioner or respondent has a history of domestic violence, stalking or child abuse or neglect.

E. The petition and warrant shall be served on the respondent when or immediately after the child is taken into physical custody.

F. A warrant to take physical custody of a child, issued by this state or another state, is enforceable throughout this state. If the court finds that a less intrusive remedy will not be effective, it may authorize law enforcement officers to enter private property to take physical custody of the child. If required by exigent circumstances, the court may authorize law enforcement officers to make a forcible entry at any hour.

G. If the court finds, after a hearing, that a petitioner sought an ex parte warrant pursuant to Subsection A of this section for the purpose of harassment or in bad faith, the court may award the respondent reasonable attorney fees, costs and expenses.

H. The Uniform Child Abduction Prevention Act does not affect the availability of relief allowed pursuant to the law of this state other than that act.

History: Laws 2013, ch. 156, 9.



Section 40-10C-10 - Duration of abduction prevention order.

40-10C-10. Duration of abduction prevention order.

An abduction prevention order remains in effect until the earliest of:

A. the time stated in the order;

B. the emancipation of the child;

C. the child's attaining eighteen years of age; or

D. the time the order is modified, revoked, vacated or superseded by a court with jurisdiction pursuant to Sections 40-10A-201 through 40-10A-203 NMSA 1978.

History: Laws 2013, ch. 156, 10.



Section 40-10C-11 - Uniformity of application and construction.

40-10C-11. Uniformity of application and construction.

In applying and construing the Uniform Child Abduction Prevention Act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

History: Laws 2013, ch. 156, 11.



Section 40-10C-12 - Relation to Electronic Signatures in Global and National Commerce Act.

40-10C-12. Relation to Electronic Signatures in Global and National Commerce Act.

The Uniform Child Abduction Prevention Act modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001, et seq., but does not modify, limit or supersede Section 101(c) of that act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b).

History: Laws 2013, ch. 156, 12.






Article 10D - Deployed Parents Custody and Visitation

Section 40-10D-1 - Short title.

40-10D-1. Short title.

This act [40-10D-1 through 40-10D-9 NMSA 1978] may be cited as the "Deployed Parents Custody and Visitation Act".

History: Laws 2014, ch. 4, 1.



Section 40-10D-2 - Definitions.

40-10D-2. Definitions.

As used in the Deployed Parents Custody and Visitation Act:

A. "adult" means an individual who has attained eighteen years of age or is an emancipated minor;

B. "caretaking authority" means the right to live with and care for a child on a day-to-day basis. "Caretaking authority" includes physical custody, parenting time, right to access and visitation;

C. "child" means:

(1) an unemancipated individual who has not attained eighteen years of age; or

(2) an adult son or daughter by birth or adoption, or under law of this state other than the Deployed Parents Custody and Visitation Act, who is the subject of a court order concerning custodial responsibility;

D. "court" means a tribunal, including an administrative agency, authorized under law of this state other than the Deployed Parents Custody and Visitation Act, to make, enforce or modify a decision regarding custodial responsibility;

E. "custodial responsibility" includes all powers and duties relating to caretaking authority and decision-making authority for a child. "Custodial responsibility" includes physical custody, legal custody, parenting time, right to access, visitation and authority to grant limited contact with a child;

F. "decision-making authority" means the power to make important decisions regarding a child, including decisions regarding the child's education, religious training, health care, extracurricular activities and travel. "Decision-making authority" does not include the power to make decisions that necessarily accompany a grant of caretaking authority;

G. "deploying parent" means a service member who is deployed or has been notified of impending deployment and is:

(1) a parent of a child under law of this state other than the Deployed Parents Custody and Visitation Act; or

(2) an individual who has custodial responsibility for a child under law of this state other than the Deployed Parents Custody and Visitation Act;

H. "deployment" means the movement or mobilization of a service member for more than ninety days but less than eighteen months pursuant to uniformed service orders that:

(1) are designated as unaccompanied;

(2) do not authorize dependent travel; or

(3) otherwise do not permit the movement of family members to the location to which the service member is deployed;

I. "family member" means a sibling, aunt, uncle, cousin, stepparent or grandparent of a child or an individual recognized to be in a familial relationship with a child under law of this state other than the Deployed Parents Custody and Visitation Act;

J. "limited contact" means the authority of a nonparent to visit a child for a limited time. "Limited contact" includes authority to take the child to a place other than the residence of the child;

K. "nonparent" means an individual other than a deploying parent or other parent;

L. "other parent" means an individual who, in common with a deploying parent, is:

(1) a parent of a child under law of this state other than the Deployed Parents Custody and Visitation Act; or

(2) an individual who has custodial responsibility for a child under law of this state other than the Deployed Parents Custody and Visitation Act;

M. "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

N. "return from deployment" means the conclusion of a service member's deployment as specified in uniformed service orders;

O. "service member" means a member of a uniformed service;

P. "sign" means with present intent to authenticate or adopt a record to:

(1) execute or adopt a tangible symbol; or

(2) attach to or logically associate with the record an electronic symbol, sound or process;

Q. "state" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States; and

R. "uniformed service" means:

(1) active and reserve components of the army, navy, air force, marine corps or coast guard of the United States;

(2) the United States merchant marine;

(3) the commissioned corps of the United States public health service;

(4) the commissioned corps of the national oceanic and atmospheric administration of the United States; or

(5) the national guard of a state.

History: Laws 2014, ch. 4, 2.



Section 40-10D-3 - Residence unchanged by deployment.

40-10D-3. Residence unchanged by deployment.

A. If a court has issued a temporary order regarding custodial responsibility pursuant to the Deployed Parents Custody and Visitation Act, the residence of the deploying parent is not considered to be changed by reason of the deployment for the purposes of the Uniform Child-Custody Jurisdiction and Enforcement Act [40-10A-101 to 40-10A-403 NMSA 1978] during the deployment.

B. If a court has issued a permanent order regarding custodial responsibility before notice of deployment and the parents modify that order temporarily by agreement pursuant to the Deployed Parents Custody and Visitation Act, the residence of the deploying parent is not considered to be changed by reason of the deployment for the purposes of the Uniform Child-Custody Jurisdiction and Enforcement Act.

C. If a court in another state has issued a temporary order regarding custodial responsibility as a result of impending or current deployment, the residence of the deploying parent is not considered to be changed by reason of the deployment for the purposes of the Uniform Child-Custody Jurisdiction and Enforcement Act.

History: Laws 2014, ch. 4, 3.



Section 40-10D-4 - Notification required of deploying parent.

40-10D-4. Notification required of deploying parent.

A. Except as otherwise provided in Subsection D of this section and subject to Subsection C of this section, a deploying parent shall notify in a record the other parent of a pending deployment not later than seven days after receiving notice of deployment unless reasonably prevented from doing so by the circumstances of service.

B. Except as otherwise provided in Subsection D of this section and subject to Subsection C of this section, each parent shall provide in a record the other parent with a plan for fulfilling that parent's share of custodial responsibility during deployment. Each parent shall provide the plan as soon as reasonably possible after notification of deployment.

C. If a court order currently in effect prohibits disclosure of the address or contact information of the other parent, notification of deployment pursuant to Subsection A of this section or notification of a plan for custodial responsibility during deployment pursuant to Subsection B of this section may be made only to the issuing court. If the address of the other parent is available to the issuing court, the court shall forward the notification to the other parent. The court shall keep confidential the address or contact information of the other parent.

D. Notification in a record under Subsection A or B of this section is not required if the parents are living in the same residence and both parents have actual notice of the deployment or plan.

History: Laws 2014, ch. 4, 4.



Section 40-10D-5 - Duty to notify of change of address.

40-10D-5. Duty to notify of change of address.

A. Except as otherwise provided in Subsection B of this section, an individual to whom custodial responsibility has been granted during deployment pursuant to the Deployed Parents Custody and Visitation Act shall notify the deploying parent and any other individual with custodial responsibility of a child of any change of the individual's mailing address or residence until the custodial responsibility is terminated.

B. If a court order currently in effect prohibits disclosure of the address or contact information of an individual to whom custodial responsibility has been granted, a notification pursuant to Subsection A of this section may be made only to the court that issued the order. The court shall keep confidential the mailing address or residence of the individual to whom custodial responsibility has been granted.

History: Laws 2014, ch. 4, 5.



Section 40-10D-6 - General consideration in custody proceeding of parent’s military service.

40-10D-6. General consideration in custody proceeding of parent s military service.

In a proceeding for custodial responsibility of a child of a service member, a court shall not consider a parent's past deployment or possible future deployment in itself in determining the best interest of the child.

History: Laws 2014, ch. 4, 6.



Section 40-10D-7 - Agreement addressing custodial responsibility during deployment; form of agreement.

40-10D-7. Agreement addressing custodial responsibility during deployment; form of agreement.

A. The parents of a child may enter into a temporary agreement granting custodial responsibility during deployment under the Deployed Parents Custody and Visitation Act.

B. A temporary agreement pursuant to Subsection A of this section shall be:

(1) in writing; and

(2) signed by both parents and any nonparent to whom custodial responsibility is granted.

History: Laws 2014, ch. 4, 7.



Section 40-10D-8 - Nature of authority created by agreement.

40-10D-8. Nature of authority created by agreement.

A. An agreement under the Deployed Parents Custody and Visitation Act is temporary and terminates pursuant to that act after the deploying parent returns from deployment, unless the agreement has been terminated before that time by court order. The agreement does not create an independent, continuing right to caretaking authority, decision-making authority or limited contact in an individual to whom custodial responsibility is given.

B. A nonparent who has caretaking authority, decision-making authority or limited contact by an agreement pursuant to the Deployed Parents Custody and Visitation Act has standing to enforce the agreement until it has been terminated by court order.

History: Laws 2014, ch. 4, 8.



Section 40-10D-9 - Expedited hearing.

40-10D-9. Expedited hearing.

If a motion to grant custodial responsibility is filed pursuant to the Deployed Parents Custody and Visitation Act before a deploying parent deploys, the court shall conduct an expedited hearing.

History: Laws 2014, ch. 4, 9.






Article 11 - Uniform Parentage Act



Article 11A - New Mexico Uniform Parentage Act

Article 1 - GENERAL PROVISIONS AND DEFINITIONS

Section 40-11A-101 - Short title.

40-11A-101. Short title.

Sections 1-101 through 9-903 of this act may be cited as the "New Mexico Uniform Parentage Act".

History: Laws 2009, ch. 215, 1-101.



Section 40-11A-102 - Definitions.

40-11A-102. Definitions.

As used in the New Mexico Uniform Parentage Act:

A. "acknowledged father" means a man who has established a father-child relationship pursuant to Article 3 of the New Mexico Uniform Parentage Act;

B. "adjudicated father" means a man who has been adjudicated by a court of competent jurisdiction to be the father of a child;

C. "alleged father" means a man who alleges himself to be, or is alleged to be, the genetic father or a possible genetic father of a child, but whose paternity has not been determined. "Alleged father" does not include:

(1) a presumed father;

(2) a man whose parental rights have been terminated or declared not to exist; or

(3) a male donor;

D. "assisted reproduction" means a method of causing pregnancy other than sexual intercourse. "Assisted reproduction" includes:

(1) intrauterine insemination;

(2) donation of eggs;

(3) donation of embryos;

(4) in-vitro fertilization and transfer of embryos; and

(5) intracytoplasmic sperm injection;

E. "bureau" means the vital records and health statistics bureau of the department of health;

F. "child" means a person of any age whose parentage may be determined pursuant to the New Mexico Uniform Parentage Act;

G. "commence" means to file the initial pleading seeking an adjudication of parentage in district court;

H. "determination of parentage" means the establishment of the parent-child relationship by the signing of a valid acknowledgment of paternity pursuant to Article 3 of the New Mexico Uniform Parentage Act or adjudication by the court;

I. "donor" means a person who produces eggs or sperm used for assisted reproduction, whether or not for consideration. "Donor" does not include:

(1) a husband who provides sperm, or a wife who provides eggs, to be used for assisted reproduction by the wife;

(2) a woman who gives birth to a child by means of assisted reproduction; or

(3) a parent pursuant to Article 7 of the New Mexico Uniform Parentage Act;

J. "ethnic or racial group" means, for purposes of genetic testing, a recognized group that a person identifies as all or part of the person's ancestry or that is so identified by other information;

K. "genetic testing" means an analysis of genetic markers to exclude or identify a man as the father or a woman as the mother of a child. "Genetic testing" includes an analysis of one or a combination of the following:

(1) deoxyribonucleic acid; and

(2) blood-group antigens, red-cell antigens, human-leukocyte antigens, serum enzymes, serum proteins or red-cell enzymes;

L. "man" means a male person of any age;

M. "parent" means a person who has established a parent-child relationship pursuant to Section 2-201 of the New Mexico Uniform Parentage Act;

N. "parent-child relationship" means the legal relationship between a child and a parent of the child, including the mother-child relationship and the father-child relationship;

O. "paternity index" means the likelihood of paternity calculated by computing the ratio between:

(1) the likelihood that the tested man is the father, based on the genetic markers of the tested man, mother and child, conditioned on the hypothesis that the tested man is the father of the child; and

(2) the likelihood that the tested man is not the father, based on the genetic markers of the tested man, mother and child, conditioned on the hypothesis that the tested man is not the father of the child and that the father is of the same ethnic or racial group as the tested man;

P. "presumed father" means a man who, by operation of law pursuant to Section 2-204 of the New Mexico Uniform Parentage Act, is recognized as the father of a child until that status is rebutted or confirmed in a judicial proceeding;

Q. "probability of paternity" means the measure, for the ethnic or racial group to which the alleged father belongs, of the probability that the man in question is the father of the child, compared with a random, unrelated man of the same ethnic or racial group, expressed as a percentage incorporating the paternity index and a prior probability;

R. "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

S. "signatory" means a person who signs or otherwise authenticates a record and is bound by its terms;

T. "state" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States; and

U. "support-enforcement agency" means the human services department designated pursuant to Section 27-2-27 NMSA 1978 as the single state agency for the enforcement of child and spousal support obligations pursuant to Title IV D of the federal Social Security Act and any other public official or agency authorized to seek:

(1) enforcement of support orders or laws relating to the duty of support;

(2) establishment or modification of child support;

(3) determination of parentage; or

(4) location of child-support obligors and their income and assets.

History: Laws 2009, ch. 215, 1-102.



Section 40-11A-103 - Scope of act; choice of law.

40-11A-103. Scope of act; choice of law.

A. The New Mexico Uniform Parentage Act applies to determination of parentage in New Mexico.

B. The district court shall apply the law of New Mexico to adjudicate the parent-child relationship. The applicable law does not depend on:

(1) the place of birth of the child; or

(2) the past or present residence of the child.

C. The New Mexico Uniform Parentage Act does not create, enlarge, modify or diminish parental rights or duties pursuant to the Children's Code [Chapter 32A NMSA 1978] or other law of New Mexico. The definition or use of terms in the New Mexico Uniform Parentage Act shall not be used to interpret, by analogy or otherwise, the same or other terms in the Adoption Act [Chapter 32A, Article 5 NMSA 1978] or other law of New Mexico.

History: Laws 2009, ch. 215, 1-103.



Section 40-11A-104 - Jurisdiction.

40-11A-104. Jurisdiction.

The district court has jurisdiction to adjudicate parentage pursuant to the New Mexico Uniform Parentage Act. The provisions of the New Mexico Uniform Parentage Act shall not be used to expand personal jurisdiction of the district court over nonresident persons in cases subject to the Uniform Interstate Family Support Act [Chapter 40, Article 6A NMSA 1978].

History: Laws 2009, ch. 215, 1-104.



Section 40-11A-105 - Protection of participants.

40-11A-105. Protection of participants.

Proceedings pursuant to the New Mexico Uniform Parentage Act are subject to other laws of New Mexico governing the health, safety, privacy and liberty of a child or other person who could be jeopardized by disclosure of identifying information, including address, telephone number, place of employment, social security number and the child's daycare facility and school.

History: Laws 2009, ch. 215, 1-105.



Section 40-11A-106 - Determination of maternity.

40-11A-106. Determination of maternity.

Provisions of the New Mexico Uniform Parentage Act relating to determination of paternity apply to determinations of maternity insofar as possible.

History: Laws 2009, ch. 215, 1-106.






Article 2 - PARENT-CHILD RELATIONSHIP

Section 40-11A-202 - No discrimination based on marital status.

40-11A-202. No discrimination based on marital status.

A child born to parents who are not married to each other has the same rights pursuant to the law as a child born to parents who are married to each other.

History: Laws 2009, ch. 215, 2-202.



Section 40-11A-203 - Consequences of establishment of parentage.

40-11A-203. Consequences of establishment of parentage.

Unless parental rights are terminated or extinguished by relinquishment and decree of adoption pursuant to the Children's Code [Chapter 32A NMSA 1978], a parent-child relationship established pursuant to the New Mexico Uniform Parentage Act applies for all purposes, except determinations of parental rights pursuant to the Children's Code or as otherwise provided by other law of New Mexico.

History: Laws 2009, ch. 215, 2-203.



Section 40-11A-204 - Presumption of paternity.

40-11A-204. Presumption of paternity.

A. A man is presumed to be the father of a child if:

(1) he and the mother of the child are married to each other and the child is born during the marriage;

(2) he and the mother of the child were married to each other and the child is born within three hundred days after the marriage is terminated by death, annulment, declaration of invalidity or divorce or after a decree of separation;

(3) before the birth of the child, he and the mother of the child married each other in apparent compliance with law, even if the attempted marriage is or could be declared invalid, and the child is born during the invalid marriage or within three hundred days after its termination by death, annulment, declaration of invalidity or divorce or after a decree of separation;

(4) after the birth of the child, he and the mother of the child married each other in apparent compliance with law, whether or not the marriage is or could be declared invalid, and he voluntarily asserted his paternity of the child, and:

(a) the assertion is in an acknowledgement of paternity on a form provided by the bureau that is filed with the bureau;

(b) he agreed to be and is named as the child's father on the child's birth certificate; or

(c) he promised in a record to support the child as his own; or

(5) for the first two years of the child's life, he resided in the same household with the child and openly held out the child as his own.

B. A presumption of paternity established pursuant to this section may be rebutted only by an adjudication pursuant to Article 6 of the New Mexico Uniform Parentage Act. Rebuttal of a presumption of paternity pursuant to the New Mexico Uniform Parentage Act does not apply to a presumption of paternity established pursuant to the Adoption Act [Chapter 32A, Article 5 NMSA 1978].

History: Laws 2009, ch. 215, 2-204.






Article 3 - VOLUNTARY ACKNOWLEDGMENT OF PATERNITY

Section 40-11A-302 - Execution of acknowledgment of paternity.

40-11A-302. Execution of acknowledgment of paternity.

A. An acknowledgment of paternity shall:

(1) be on a form provided by the bureau;

(2) be signed or otherwise authenticated under penalty of perjury by the mother and by the man seeking to establish his paternity;

(3) state that the child whose paternity is being acknowledged:

(a) does not have a presumed father or has a presumed father whose full name is stated; and

(b) does not have another acknowledged or adjudicated father;

(4) state whether there has been genetic testing and, if so, that the acknowledging man's claim of paternity is consistent with the results of the testing; and

(5) state that the signatories understand that the acknowledgment is the equivalent of a judicial adjudication of paternity of the child and that a challenge to the acknowledgment is permitted only under limited circumstances and is barred after two years.

B. An acknowledgment of paternity is void if it:

(1) states that another man is a presumed father, unless a denial of paternity signed or otherwise authenticated by the presumed father is filed with the bureau;

(2) states that another man is an acknowledged or adjudicated father; or

(3) falsely denies the existence of a presumed, acknowledged or adjudicated father of the child.

C. A presumed father may sign or otherwise authenticate an acknowledgment of paternity.

History: Laws 2009, ch. 215, 3-302.



Section 40-11A-303 - Denial of paternity.

40-11A-303. Denial of paternity.

A presumed father may sign a denial of his paternity. The denial is valid only if:

A. an acknowledgment of paternity signed or otherwise authenticated by another man is filed pursuant to Section 3-305 of the New Mexico Uniform Parentage Act;

B. the denial is on a form provided by the bureau and is signed or otherwise authenticated under penalty of perjury; and

C. the presumed father has not previously:

(1) acknowledged his paternity, unless the previous acknowledgment has been rescinded pursuant to Section 3-307 of the New Mexico Uniform Parentage Act or successfully challenged pursuant to Section 3-308 of the New Mexico Uniform Parentage Act; or

(2) been adjudicated to be the father of the child.

History: Laws 2009, ch. 215, 3-303.



Section 40-11A-304 - Rules for acknowledgment and denial of paternity.

40-11A-304. Rules for acknowledgment and denial of paternity.

A. An acknowledgment of paternity and a denial of paternity may be contained in a single document or may be signed in counterparts, and may be filed separately or simultaneously. If the acknowledgment and denial are both necessary, neither is valid until both are filed.

B. An acknowledgment of paternity or a denial of paternity may be signed before or after the birth of the child.

C. Subject to Subsection A of this section, an acknowledgment of paternity or denial of paternity takes effect on the birth of the child or the filing of the document with the bureau, whichever occurs later.

D. An acknowledgment of paternity or denial of paternity signed by a minor is valid if it is otherwise in compliance with the New Mexico Uniform Parentage Act.

History: Laws 2009, ch. 215, 3-304.



Section 40-11A-305 - Effect of acknowledgment or denial of paternity.

40-11A-305. Effect of acknowledgment or denial of paternity.

A. Except as otherwise provided in Sections 3-307 of the New Mexico Uniform Parentage Act, a valid acknowledgment of paternity filed with the bureau is equivalent to an adjudication of paternity of a child.

B. Except as otherwise provided in Sections 3-307 and 3-308 of the New Mexico Uniform Parentage Act, a valid denial of paternity by a presumed father filed with the bureau in conjunction with a valid acknowledgment of paternity is equivalent to an adjudication of the nonpaternity of the presumed father.

History: Laws 2009, ch. 215, 3-305.



Section 40-11A-306 - No filing fee.

40-11A-306. No filing fee.

The bureau shall not charge for filing an acknowledgment of paternity or denial of paternity.

History: Laws 2009, ch. 215, 3-306.



Section 40-11A-307 - Proceeding for rescission.

40-11A-307. Proceeding for rescission.

A signatory may rescind an acknowledgment of paternity or denial of paternity only by means of a judicial proceeding to rescind the acknowledgment or denial of paternity. A proceeding to rescind an acknowledgment of paternity or a denial of paternity shall be brought no later than the earlier of:

A. sixty days after the effective date of the acknowledgment or denial, as provided in Section 3-304 of the New Mexico Uniform Parentage Act;

B. in the case of a signatory who was a minor at the time of acknowledgment, the later of:

(1) sixty days after the eighteenth birthday of the signatory; or

(2) sixty days after the effective date of the acknowledgment or denial, as provided in Section 3-304 of the New Mexico Uniform Parentage Act; or

C. the date of the first hearing, in a proceeding to which the signatory is a party, before a court to adjudicate an issue relating to the child, including a proceeding that establishes support.

History: Laws 2009, ch. 215, 3-307.



Section 40-11A-308 - Challenge after expiration of period for rescission.

40-11A-308. Challenge after expiration of period for rescission.

A. After the period for rescission pursuant to Section 3-307 of the New Mexico Uniform Parentage Act has expired, a signatory to an acknowledgment of paternity or denial of paternity may commence a proceeding to challenge the acknowledgment or denial only:

(1) on the basis of fraud, duress or material mistake of fact; and

(2) within two years after the acknowledgment or denial is filed with the bureau or two years after the eighteenth birthday of the signatory, whichever is later.

B. A party challenging an acknowledgment of paternity or denial of paternity has the burden of proof.

History: Laws 2009, ch. 215, 3-308.



Section 40-11A-309 - Procedure for rescission or challenge.

40-11A-309. Procedure for rescission or challenge.

A. Every signatory to an acknowledgment of paternity and any related denial of paternity shall be made a party to a proceeding to rescind or challenge the acknowledgment or denial.

B. For the purpose of rescission of or challenge to an acknowledgment of paternity or denial of paternity, a signatory submits to the personal jurisdiction of the district courts of this state by signing the acknowledgment or denial, effective upon the filing of the document with the bureau.

C. Except for good cause shown, during the pendency of a proceeding to rescind or challenge an acknowledgment of paternity or denial of paternity, the district court shall not suspend the legal responsibilities of a signatory arising from the acknowledgment, including the duty to pay child support.

D. A proceeding to rescind or to challenge an acknowledgment of paternity or denial of paternity shall be conducted in the same manner as a proceeding to adjudicate parentage pursuant to Article 6 of the New Mexico Uniform Parentage Act.

E. At the conclusion of a proceeding to rescind or challenge an acknowledgment of paternity or denial of paternity, the court shall order the bureau to amend the birth record of the child, if appropriate.

History: Laws 2009, ch. 215, 3-309.



Section 40-11A-310 - Ratification barred.

40-11A-310. Ratification barred.

A court or administrative agency conducting a judicial or administrative proceeding shall not ratify an unchallenged acknowledgment of paternity.

History: Laws 2009, ch. 215, 3-310.



Section 40-11A-311 - Full faith and credit; acknowledgement or denial of paternity.

40-11A-311. Full faith and credit; acknowledgement or denial of paternity.

A court of this state shall give full faith and credit to an acknowledgment of paternity or denial of paternity effective in another state if the acknowledgment or denial has been signed and is otherwise in compliance with the law of the other state.

History: Laws 2009, ch. 215, 3-311.



Section 40-11A-312 - Forms for acknowledgment and denial of paternity.

40-11A-312. Forms for acknowledgment and denial of paternity.

A. The bureau shall prescribe forms for the acknowledgment of paternity and the denial of paternity.

B. A valid acknowledgment of paternity or denial of paternity is not affected by a later modification of the prescribed form.

History: Laws 2009, ch. 215, 3-312.



Section 40-11A-313 - Release of information.

40-11A-313. Release of information.

The bureau may release information relating to the acknowledgment of paternity or denial of paternity to a signatory of the acknowledgment or denial and to courts and to other agencies as permitted pursuant to the provisions of Chapter 24, Article 14 NMSA 1978.

History: Laws 2009, ch. 215, 3-313.



Section 40-11A-314 - Adoption of rules.

40-11A-314. Adoption of rules.

The bureau may adopt and promulgate rules and forms to implement the provisions of this article.

History: Laws 2009, ch. 215, 3-314.






Article 5 - GENETIC TESTING

Section 40-11A-502 - Order for testing.

40-11A-502. Order for testing.

A. Except as otherwise provided in this article and Article 6 of the New Mexico Uniform Parentage Act, the district court shall order the child and other designated persons to submit to genetic testing if the request for testing is supported by the sworn statement of a party to the proceeding:

(1) alleging paternity and stating facts establishing a reasonable probability of the requisite sexual contact between the persons; or

(2) denying paternity and stating facts establishing a possibility that sexual contact between the persons, if any, did not result in the conception of the child.

B. A support-enforcement agency may order genetic testing only if there is no presumed, acknowledged or adjudicated father.

C. If a request for genetic testing of a child is made before birth, the district court or support-enforcement agency shall not order in-utero testing.

D. If two or more men are subject to court-ordered genetic testing, the testing may be ordered concurrently or sequentially.

History: Laws 2009, ch. 215, 5-502.



Section 40-11A-503 - Requirements for genetic testing.

40-11A-503. Requirements for genetic testing.

A. Genetic testing shall be of a type reasonably relied upon by experts in the field of genetic testing and performed in a testing laboratory accredited by:

(1) the American association of blood banks or a successor to its functions;

(2) the American society for histocompatibility and immunogenetics or a successor to its functions; or

(3) an accrediting body designated by the federal secretary of health and human services.

B. A specimen used in genetic testing may consist of one or more samples, or a combination of samples, of blood, buccal cells, bone, hair or other body tissue or fluid. The specimen used in the testing need not be of the same kind for each person undergoing genetic testing.

C. Based on the ethnic or racial group of a person, the testing laboratory shall determine the databases from which to select frequencies for use in calculation of the probability of paternity. If there is disagreement as to the testing laboratory's choice, the following rules apply:

(1) the person objecting may require the testing laboratory, within thirty days after receipt of the report of the test, to recalculate the probability of paternity using an ethnic or racial group different from that used by the laboratory;

(2) the person objecting to the testing laboratory's initial choice shall:

(a) if the frequencies are not available to the testing laboratory for the ethnic or racial group requested, provide the requested frequencies compiled in a manner recognized by accrediting bodies; or

(b) engage another testing laboratory to perform the calculations; and

(3) the testing laboratory may use its own statistical estimate if there is a question regarding which ethnic or racial group is appropriate. If available, the testing laboratory shall calculate the frequencies using statistics for any other ethnic or racial group requested.

D. If, after recalculation using a different ethnic or racial group, genetic testing does not rebuttably identify a man as the father of a child pursuant to Section 5-505 [40-11A-505 NMSA 1978] of the New Mexico Uniform Parentage Act, a person who has been tested may be required to submit to additional genetic testing.

E. The retention of material used for genetic testing shall be governed by the provisions of Section 24-21-5 NMSA 1978.

History: Laws 2009, ch. 215, 5-503.



Section 40-11A-504 - Report of genetic testing.

40-11A-504. Report of genetic testing.

A. A report of genetic testing shall be in a record and signed under penalty of perjury by a designee of the testing laboratory. A report made pursuant to the requirements of this article is self-authenticating.

B. Documentation from the testing laboratory of the following information is sufficient to establish a reliable chain of custody that allows the results of genetic testing to be admissible without testimony:

(1) the names and photographs of the persons whose specimens have been taken;

(2) the names of the persons who collected the specimens;

(3) the places and dates the specimens were collected;

(4) the names of the persons who received the specimens in the testing laboratory;

(5) the dates the specimens were received; and

(6) the accreditation of the testing facility showing that it meets the requirements of Section 5-503 of the New Mexico Uniform Parentage Act.

History: Laws 2009, ch. 215, 5-504.



Section 40-11A-505 - Genetic testing results; rebuttal.

40-11A-505. Genetic testing results; rebuttal.

A. Pursuant to the New Mexico Uniform Parentage Act, a man is rebuttably identified as the father of a child if the genetic testing complies with this article and the results disclose that:

(1) the man has at least a ninety-nine percent probability of paternity, using a prior probability of zero point five zero, as calculated by using the combined paternity index obtained in the testing; and

(2) a combined paternity index of at least one hundred to one.

B. A man identified pursuant to Subsection A of this section as the father of the child may rebut the genetic testing results only by other genetic testing satisfying the requirements of this article that:

(1) excludes the man as a genetic father of the child; or

(2) identifies another man as the possible father of the child.

C. Except as otherwise provided in Section 5-510 of the New Mexico Uniform Parentage Act, if more than one man is identified by genetic testing as the possible father of the child, the court shall order them to submit to further genetic testing to identify the genetic father.

History: Laws 2009, ch. 215, 5-505.



Section 40-11A-506 - Costs of genetic testing.

40-11A-506. Costs of genetic testing.

A. Subject to assessment of costs pursuant to Article 6 of the New Mexico Uniform Parentage Act, the cost of initial genetic testing shall be advanced:

(1) by a support-enforcement agency in a proceeding in which the support-enforcement agency is providing services;

(2) by the person who made the request;

(3) as agreed by the parties; or

(4) as ordered by the district court.

B. In cases in which the cost is advanced by the support-enforcement agency, the agency may seek reimbursement from a man who is rebuttably identified as the father.

History: Laws 2009, ch. 215, 5-506.



Section 40-11A-507 - Additional genetic testing.

40-11A-507. Additional genetic testing.

Prior to a final adjudication, the district court or the support-enforcement agency shall order additional genetic testing upon the request of a party who contests the result of the original testing. If the previous genetic testing identified a man as the father of the child pursuant to Section 5-505 of the New Mexico Uniform Parentage Act, the court or agency shall not order additional testing unless the party provides advance payment for the testing.

History: Laws 2009, ch. 215, 5-507.



Section 40-11A-508 - Genetic testing when specimens not available.

40-11A-508. Genetic testing when specimens not available.

A. Subject to Subsection B of this section, if a genetic-testing specimen is not available from a man who may be the father of a child, upon notice and after an opportunity for a hearing, and for good cause and under circumstances the court considers to be just, the court may order the following persons to submit specimens for genetic testing:

(1) the parents of the man;

(2) brothers and sisters of the man;

(3) other children of the man and their mothers; and

(4) other relatives of the man necessary to complete genetic testing.

B. Issuance of an order pursuant to this section requires a finding that a need for genetic testing outweighs the legitimate interests of the person sought to be tested.

History: Laws 2009, ch. 215, 5-508.



Section 40-11A-509 - Deceased person.

40-11A-509. Deceased person.

For good cause shown, the district court may order genetic testing of a deceased person.

History: Laws 2009, ch. 215, 5-509.



Section 40-11A-510 - Identical brothers.

40-11A-510. Identical brothers.

A. The district court may order genetic testing of a brother of a man identified as the father of a child if the man is commonly believed to have an identical brother and evidence suggests that the brother may be the genetic father of the child.

B. If each brother satisfies the requirements as the identified father of the child pursuant to Section 5-505 of the New Mexico Uniform Parentage Act without consideration of another identical brother being identified as the father of the child, the district court may rely on nongenetic evidence to adjudicate which brother is the father of the child.

History: Laws 2009, ch. 215, 5-510.



Section 40-11A-511 - Confidentiality of genetic testing.

40-11A-511. Confidentiality of genetic testing.

A. Release of the report of genetic testing for parentage may be released only to the parties tested or their representatives, the support-enforcement agency and the court.

B. A person who intentionally releases an identifiable specimen of another person for any purpose other than that relevant to the proceeding regarding parentage without a court order or the written permission of the person who furnished the specimen is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

History: Laws 2009, ch. 215, 5-511.






Article 6 - PROCEEDING TO ADJUDICATE PARENTAGE

Part 1 - Nature of Proceeding

Section 40-11A-601 - Proceeding authorized.

40-11A-601. Proceeding authorized.

A civil proceeding may be maintained in the district court to adjudicate the parentage of a child. The proceeding is governed by the Rules of Civil Procedure for the District Courts [1-001 NMRA]. The mother of the child and an alleged father or presumed father are competent to testify. Any witness may be compelled to testify.

History: Laws 2009, ch. 215, 6-601.



Section 40-11A-602 - Standing to maintain proceeding.

40-11A-602. Standing to maintain proceeding.

Subject to Article 3 and Sections 6-607 and 6-609 of the New Mexico Uniform Parentage Act, a proceeding to adjudicate parentage may be maintained by:

A. the child;

B. the mother of the child;

C. a man whose paternity of the child is to be adjudicated;

D. the support-enforcement agency;

E. an authorized adoption agency or licensed child-placing agency; or

F. a representative authorized by law to act for a person who would otherwise be entitled to maintain a proceeding but who is deceased, incapacitated or a minor.

History: Laws 2009, ch. 215, 6-602.



Section 40-11A-603 - Parties to proceeding.

40-11A-603. Parties to proceeding.

The following persons shall be joined as parties in a proceeding to adjudicate parentage:

A. the mother of the child; and

B. a man whose paternity of the child is to be adjudicated.

History: Laws 2009, ch. 215, 6-603.



Section 40-11A-604 - Personal jurisdiction.

40-11A-604. Personal jurisdiction.

A. A person shall not be adjudicated to be a parent unless the district court has personal jurisdiction over the person.

B. A district court of this state having jurisdiction to adjudicate parentage may exercise personal jurisdiction over a nonresident person, or the guardian or conservator of the person, if the conditions prescribed in Section 40-6A-201 NMSA 1978 are fulfilled.

C. Lack of jurisdiction over one person does not preclude the district court from making an adjudication of parentage binding on another person over whom the district court has personal jurisdiction.

History: Laws 2009, ch. 215, 6-604.



Section 40-11A-605 - Venue.

40-11A-605. Venue.

Venue for a proceeding to adjudicate parentage is in the county of this state in which:

A. the child resides or is found;

B. the respondent resides or is found if the child does not reside in this state; or

C. a proceeding for probate or administration of the presumed, acknowledged or alleged father's estate is pending.

History: Laws 2009, ch. 215, 6-605.



Section 40-11A-606 - No limitation; child having no presumed, acknowledged or adjudicated father.

40-11A-606. No limitation; child having no presumed, acknowledged or adjudicated father.

A. A proceeding to adjudicate the parentage of a child having no presumed, acknowledged or adjudicated father may be commenced by the child at any time, even after:

(1) the child becomes an adult; or

(2) an earlier proceeding to adjudicate paternity has been dismissed based on the application of a statute of limitation then in effect.

B. A proceeding to adjudicate child support pursuant to Subsection A of this section is limited by Sections 6-607 and 6-636 of the New Mexico Uniform Parentage Act.

History: Laws 2009, ch. 215, 6-606.



Section 40-11A-607 - Limitation; general.

40-11A-607. Limitation; general.

A. Any proceeding to adjudicate child support shall be brought not later than three years after the child has reached the age of majority.

B. Except as otherwise specifically provided in another provision of the New Mexico Uniform Parentage Act, any proceeding to adjudicate the parentage of a child shall be commenced not later than three years after the child has reached the age of majority.

History: Laws 2009, ch. 215, 6-607.



Section 40-11A-608 - Authority to deny motion for genetic testing.

40-11A-608. Authority to deny motion for genetic testing.

A. In a proceeding to adjudicate the parentage of a child having a presumed father or to challenge the paternity of a child having an acknowledged father, the district court may deny a motion seeking an order for genetic testing of the mother, the child and the presumed or acknowledged father if the district court determines that:

(1) the conduct of the mother or the presumed or acknowledged father estops that party from denying parentage; and

(2) it would be inequitable to disprove the father-child relationship between the child and the presumed or acknowledged father.

B. In determining whether to deny a motion seeking an order for genetic testing pursuant to this section, the district court shall consider the best interest of the child, including the following factors:

(1) the length of time between the proceeding to adjudicate parentage and the time that the presumed or acknowledged father was placed on notice that he might not be the genetic father;

(2) the length of time during which the presumed or acknowledged father has assumed the role of father of the child;

(3) the facts surrounding the presumed or acknowledged father's discovery of his possible nonpaternity;

(4) the nature of the relationship between the child and the presumed or acknowledged father;

(5) the age of the child;

(6) the harm that may result to the child if presumed or acknowledged paternity is successfully disproved;

(7) the nature of the relationship between the child and any alleged father;

(8) the extent to which the passage of time reduces the chances of establishing the paternity of another man and a child-support obligation in favor of the child; and

(9) other factors that may affect the equities arising from the disruption of the father-child relationship between the child and the presumed or acknowledged father or the chance of other harm to the child.

C. In a proceeding involving the application of this section, a minor or incapacitated child shall be represented by a guardian ad litem.

D. Denial of a motion seeking an order for genetic testing shall be based on clear and convincing evidence.

E. If the district court denies a motion seeking an order for genetic testing, it shall issue an order adjudicating the presumed or acknowledged father to be the father of the child.

History: Laws 2009, ch. 215, 6-608.



Section 40-11A-609 - Limitation; child having acknowledged or adjudicated father.

40-11A-609. Limitation; child having acknowledged or adjudicated father.

A. If a child has an acknowledged father, a signatory to the acknowledgment of paternity or denial of paternity may commence a proceeding seeking to rescind the acknowledgment or denial or challenge the paternity of the child only within the time allowed pursuant to Section 3-307 or 3-308 of the New Mexico Uniform Parentage Act.

B. If a child has an acknowledged father or an adjudicated father, a person, other than the child, who is neither a signatory to the acknowledgment of paternity nor a party to the adjudication and who seeks an adjudication of paternity of the child shall commence a proceeding not later than two years after the effective date of the acknowledgment or adjudication.

C. A proceeding pursuant to this section is subject to the application of the principles of estoppel established in Section 6-608 of the New Mexico Uniform Parentage Act.

History: Laws 2009, ch. 215, 6-609.



Section 40-11A-610 - Joinder of proceedings.

40-11A-610. Joinder of proceedings.

A. Except as otherwise provided in Subsection B of this section, a proceeding to adjudicate parentage may be joined with a proceeding in the district court for adoption, termination of parental rights, child custody or visitation, child support, divorce, annulment, legal separation or separate maintenance, probate or administration of an estate or other appropriate proceeding.

B. A respondent shall not join a proceeding described in Subsection A of this section with a proceeding to adjudicate parentage brought pursuant to the Uniform Interstate Family Support Act.

History: Laws 2009, ch. 215, 6-610.



Section 40-11A-611 - Proceeding before birth.

40-11A-611. Proceeding before birth.

A proceeding to determine parentage may be commenced before the birth of the child, but shall not be concluded until after the birth of the child. The following actions may be taken before the birth of the child:

A. service of process;

B. discovery; and

C. except as prohibited by Section 5-502 of the New Mexico Uniform Parentage Act, collection of specimens for genetic testing.

History: Laws 2009, ch. 215, 6-611.



Section 40-11A-612 - Child as party; representation.

40-11A-612. Child as party; representation.

A. A minor child is a permissible party, but is not a necessary party to a proceeding pursuant to this article.

B. The district court shall appoint a guardian ad litem to represent a minor or incapacitated child if the child is a party or the district court finds that the interests of the child are not adequately represented.

History: Laws 2009, ch. 215, 6-612.






Part 2 - Special Rules for Proceeding to Adjudicate Parentage

Section 40-11A-621 - Admissibility of results of genetic testing; expenses.

40-11A-621. Admissibility of results of genetic testing; expenses.

A. Except as otherwise provided in Subsection C of this section, a record of a genetic-testing expert is admissible as evidence of the truth of the facts asserted in the report unless a party objects, in a writing delivered to the adverse party, to the record's admission within fourteen days after its receipt by the objecting party. The objecting party shall cite specific grounds for exclusion. The admissibility of the report is not affected by whether the testing was performed:

(1) voluntarily or pursuant to an order of the district court or a support-enforcement agency; or

(2) before or after the commencement of the proceeding.

B. A party objecting to the results of genetic testing may call one or more genetic-testing experts to testify in person or by telephone, videoconference, deposition or another method approved by the district court. Unless otherwise ordered by the district court, the party offering the testimony bears the expense for the expert testifying.

C. If a child has a presumed, acknowledged or adjudicated father, the results of genetic testing are inadmissible to adjudicate parentage unless performed:

(1) with the consent of both the mother and the presumed, acknowledged or adjudicated father; or

(2) pursuant to an order of the district court pursuant to Section 5-502 of the New Mexico Uniform Parentage Act.

D. Copies of bills for genetic testing, for child birth and for prenatal and postnatal health care for the mother and child that are furnished to the adverse party not less than ten days before the date of a hearing are admissible to establish:

(1) the amount of the charges billed; and

(2) that the charges were reasonable, necessary and customary.

History: Laws 2009, ch. 215, 6-621.



Section 40-11A-622 - Consequences of declining genetic testing.

40-11A-622. Consequences of declining genetic testing.

A. An order for genetic testing is enforceable by contempt.

B. If a person whose paternity is being determined declines to submit to genetic testing ordered by the district court, the district court for that reason may adjudicate parentage contrary to the position of the person who declines.

C. Genetic testing of the mother of a child is not a condition precedent to testing the child and a man whose paternity is being determined. If the mother is unavailable or declines to submit to genetic testing, the district court may order the testing of the child and every man whose paternity is being adjudicated.

History: Laws 2009, ch. 215, 6-622.



Section 40-11A-623 - Admission of paternity authorized.

40-11A-623. Admission of paternity authorized.

A. A respondent in a proceeding to adjudicate parentage may admit to the paternity of a child by filing a pleading to that effect or by admitting paternity under penalty of perjury when making an appearance or during a hearing.

B. If the district court finds that the admission of paternity satisfies the requirements of this section and finds that there is no reason to question the admission, the district court shall issue an order adjudicating the child to be the child of the man admitting paternity.

History: Laws 2009, ch. 215, 6-623.



Section 40-11A-624 - Temporary order.

40-11A-624. Temporary order.

A. In a proceeding pursuant to this article, the district court shall issue a temporary order for support of a child if the order is appropriate and the person ordered to pay support is:

(1) a presumed father of the child;

(2) petitioning to have his paternity adjudicated;

(3) identified as the father through genetic testing pursuant to Section 5-505 of the New Mexico Uniform Parentage Act;

(4) an alleged father who has declined to submit to genetic testing;

(5) shown by clear and convincing evidence to be the father of the child; or

(6) the mother of the child.

B. A temporary order may include provisions for custody and visitation as provided by other law of this state. A temporary order of support is subject to Section 6-636 of the New Mexico Uniform Parentage Act.

History: Laws 2009, ch. 215, 6-624.



Section 40-11A-625 - Pretrial proceedings.

40-11A-625. Pretrial proceedings.

As soon as practicable after an action to declare the existence or nonexistence of a father-child relationship has been brought, and unless judgment by default has been entered, an informal hearing shall be held. The court may order that the hearing be held before a master. The public shall be barred from the hearing. A record of the proceeding or any portion of the proceeding shall be kept if any party requests or the court so orders. The rules of evidence shall not apply.

History: Laws 2009, ch. 215, 6-625.



Section 40-11A-626 - Pretrial recommendations.

40-11A-626. Pretrial recommendations.

A. On the basis of the information produced at the pretrial hearing, the judge, hearing officer or master conducting the hearing shall evaluate the probability of determining the existence or nonexistence of a father-child relationship in a trial. On the basis of the evaluation, an appropriate recommendation for settlement shall be made to the parties. Based upon the evaluation, the judge, hearing officer or master may enter an order for temporary support consistent with the child-support guidelines as provided in Section 40-4-11.1 NMSA 1978.

B. If the parties accept a recommendation made in accordance with Subsection A of this section, judgment shall be entered accordingly.

C. If a party refuses to accept a recommendation made in accordance with Subsection A of this section and genetic testing has not been taken, the court shall require the parties to submit to genetic testing, if practicable. Thereafter, the judge, hearing officer or master shall make an appropriate final recommendation. If a party refuses to accept the final recommendation, the action shall be set for trial and a party's acceptance or rejection of the recommendation shall be treated as any other offer of settlement with respect to its admissibility as evidence in subsequent proceedings.

D. The child's guardian may accept or refuse to accept a recommendation under this section.

E. The informal hearing may be terminated and the action set for trial if the judge, hearing officer or master conducting the hearing finds it unlikely that all parties would accept a recommendation that the judge, hearing officer or master might make under Subsection A or C of this section.

History: Laws 2009, ch. 215, 6-626.






Part 3 - Hearings and Adjudication

Section 40-11A-631 - Rules for adjudication of paternity.

40-11A-631. Rules for adjudication of paternity.

The district court shall apply the following rules to adjudicate the paternity of a child:

A. the paternity of a child having a presumed, acknowledged or adjudicated father may be disproved only by admissible results of genetic testing excluding that man as the father of the child or identifying another man as the father of the child;

B. unless the results of genetic testing are admitted to rebut other results of genetic testing, a man identified as the father of a child pursuant to Section 5-505 of the New Mexico Uniform Parentage Act shall be adjudicated the father of the child;

C. if the district court finds that genetic testing pursuant to Section 5-505 of the New Mexico Uniform Parentage Act neither identifies nor excludes a man as the father of a child, the district court shall not dismiss the proceeding. In that event, the results of genetic testing and other evidence are admissible to adjudicate the issue of paternity; and

D. unless the results of genetic testing are admitted to rebut other results of genetic testing, a man excluded as the father of a child by genetic testing shall be adjudicated not to be the father of the child.

History: Laws 2009, ch. 215, 6-631.



Section 40-11A-632 - Jury prohibited.

40-11A-632. Jury prohibited.

The district court, without a jury, shall adjudicate paternity of a child.

History: Laws 2009, ch. 215, 6-632.



Section 40-11A-633 - Hearings; inspection of records.

40-11A-633. Hearings; inspection of records.

A. On request of a party and for good cause shown, the district court may close a proceeding to the public and except for a final order, may declare the proceeding to be confidential and seal the file.

B. A final order in a proceeding pursuant to this article is available for public inspection. Other papers and records are available only with the consent of the parties or on order of the district court for good cause.

C. The provisions of this section are subject to any rules established by the supreme court of New Mexico.

History: Laws 2009, ch. 215, 6-633.



Section 40-11A-634 - Order on default.

40-11A-634. Order on default.

The district court shall issue an order adjudicating the paternity of a man who:

A. after service of process, is in default; and

B. is found by the district court to be the father of a child.

History: Laws 2009, ch. 215, 6-634.



Section 40-11A-635 - Dismissal for want of prosecution.

40-11A-635. Dismissal for want of prosecution.

The district court may issue an order dismissing a proceeding commenced pursuant to the New Mexico Uniform Parentage Act for want of prosecution only without prejudice. An order of dismissal for want of prosecution purportedly with prejudice is void and has only the effect of a dismissal without prejudice.

History: Laws 2009, ch. 215, 6-635.



Section 40-11A-636 - Order adjudicating parentage.

40-11A-636. Order adjudicating parentage.

A. The district court shall issue an order adjudicating whether a man alleged or claiming to be the father is the parent of the child.

B. An order adjudicating parentage shall identify the child by name and date of birth.

C. Except as otherwise provided in Subsection D of this section, the district court may assess filing fees, reasonable fees of counsel, experts and the child's guardian ad litem, fees for genetic testing, other costs, necessary travel and other reasonable expenses incurred in a proceeding pursuant to this article. The district court may award attorney fees, which may be paid directly to the attorney, who may enforce the order in the attorney's own name. The district court may order these fees, costs and expenses to be paid by any party in proportions and at times as determined by the court, but not exceeding twelve years unless there is a substantial showing that paternity could not have been established and an action for child support could not have been brought within twelve years of the child's birth. The court may order the proportion of any indigent party to be paid from court funds.

D. The district court shall not assess fees, costs or expenses against the support-enforcement agency of this state or another state, except as provided by other law.

E. On request of a party and for good cause shown, the district court may order that the name of the child be changed.

F. If the order of the district court is at variance with the child's birth certificate, the district court shall order the bureau to issue an amended birth certificate.

G. The judgment or order may contain any other provision directed against or on behalf of the appropriate party to the proceeding concerning the duty of past and future support, the custody and guardianship of the child, visitation with the child, the furnishing of bond or other security for the payment of the judgment or any other matter within the jurisdiction of the court. The judgment or order may direct the father to pay the reasonable expenses of the mother's pregnancy, birth and confinement. The court shall order child support retroactive to the date of the child's birth, but not to exceed twelve years unless there is a substantial showing that paternity could not have been established and an action for child support could not have been brought within twelve years of the child's birth pursuant to the provisions of Sections 40-4-11 through 40-4-11.3 NMSA 1978; provided that, in deciding whether or how long to order retroactive support, the court shall consider:

(1) whether the alleged or presumed father has absconded or could not be located; and

(2) whether equitable defenses are applicable.

H. Support judgments or orders ordinarily shall be for periodic payments, which may vary in amount. In the best interest of the child, a lump-sum payment or the purchase of an annuity may be ordered in lieu of periodic payments of support; provided, however, nothing in this section shall deprive a state agency of its right to reimbursement from an appropriate party should the child be a past or future recipient of public assistance.

I. In determining the amount to be paid by a parent for support of the child, a court, child support hearing officer or master shall make such determination in accordance with the provisions of the child support guidelines pursuant to Section 40-4-11.1 NMSA 1978.

History: Laws 2009, ch. 215, 6-636.



Section 40-11A-637 - Binding effect of determination of parentage.

40-11A-637. Binding effect of determination of parentage.

A. Except as otherwise provided in Subsection B of this section, a determination of parentage is binding on:

(1) all signatories to an acknowledgment or denial of paternity as provided in Article 3 of the New Mexico Uniform Parentage Act; and

(2) all parties to an adjudication by a district court acting under circumstances that satisfy the jurisdictional requirements of Section 40-6A-201 NMSA 1978.

B. A child is not bound by a determination of parentage pursuant to the New Mexico Uniform Parentage Act unless:

(1) the determination was based on an unrescinded acknowledgment of paternity and the acknowledgment is consistent with the results of genetic testing;

(2) the adjudication of parentage was based on a finding consistent with the results of genetic testing and the consistency is declared in the determination or is otherwise shown;

(3) the child was a party or was represented in the proceeding determining parentage by a guardian ad litem; or

(4) there was a final order in the proceeding that satisfies the requirements of Paragraph (1), (2) or (3) of Subsection C of this section.

C. In a proceeding to dissolve a marriage, the district court is deemed to have made an adjudication of the parentage of a child if the district court acts under circumstances that satisfy the jurisdictional requirements of Section 40-6A-201 NMSA 1978, and the final order:

(1) expressly identifies a child as a "child of the marriage", "issue of the marriage", "child of the parties" or similar words indicating that the husband is the father of the child;

(2) provides for support of the child by the husband unless paternity is specifically disclaimed in the order; or

(3) contains a stipulation or admission that the parties are the parents of the child.

D. Except as otherwise provided in Subsection B of this section, a determination of parentage may be a defense in a subsequent proceeding seeking to adjudicate parentage by a person who was not a party to the earlier proceeding.

E. A party to an adjudication of paternity may challenge the adjudication only pursuant to the laws of New Mexico relating to appeal, vacation of judgments or other judicial review.

History: Laws 2009, ch. 215, 6-637.



Section 40-11A-638 - Full faith and credit; determination of parentage.

40-11A-638. Full faith and credit; determination of parentage.

A court of this state shall give full faith and credit to a determination of parentage made by a court of another state.

History: Laws 2009, ch. 215, 6-638



Section 40-11A-639 - Enforcement of judgment or order.

40-11A-639. Enforcement of judgment or order.

A. If existence of the parental relationship is declared, or paternity or a duty of support has been acknowledged or adjudicated under the New Mexico Uniform Parentage Act or under prior law, the obligation of the noncustodial parent may be enforced in the same or other proceedings by any interested party.

B. The court shall order child support payments to be made in accordance with Section 40-4A-4.1 NMSA 1978.

C. Willful failure to obey the judgment or order of the court is a civil contempt of the court. All remedies for the enforcement of judgments apply.

History: Laws 2009, ch. 215, 6-639.



Section 40-11A-640 - Modification of judgment or order.

40-11A-640. Modification of judgment or order.

The court has continuing jurisdiction to modify or revoke a judgment or order for future support, except as otherwise specifically provided by the Uniform Interstate Family Support Act [Chapter 40, Article 6A NMSA 1978].

History: Laws 2009, ch. 215, 6-640.



Section 40-11A-641 - Right to counsel; free transcript on appeal.

40-11A-641. Right to counsel; free transcript on appeal.

A. At the pretrial hearing and in further proceedings, any party may be represented by counsel. The court shall appoint counsel for any party who is unable to obtain counsel for financial reasons if, in the court's discretion, appointment of counsel is required in the interest of justice.

B. If a party is financially unable to pay the cost of a transcript, the court shall furnish on request a transcript for purposes of appeal.

History: Laws 2009, ch. 215, 6-641.



Section 40-11A-642 - Hearings and records; confidentiality.

40-11A-642. Hearings and records; confidentiality.

Notwithstanding any other laws concerning public hearings and records, any hearing or trial held under the provisions of the New Mexico Uniform Parentage Act may be held in closed court without admittance of any person other than those necessary to the action or proceeding. The court may order that certain papers and records pertaining to the action or proceeding, whether part of the permanent record of the court or any other file maintained by the state or elsewhere, are subject to inspection only upon consent of the court; provided, however, that nothing in this section shall infringe upon the right of the parties to an action or proceeding to inspect the court record. The provisions of this section are subject to any rules established by the New Mexico supreme court.

History: Laws 2009, ch. 215, 6-642.



Section 40-11A-643 - Birth records.

40-11A-643. Birth records.

A. Upon order of a court of this state or upon request of a court of another state, the bureau shall prepare a certificate of birth consistent with the findings of the court and shall substitute the certificate for the original certificate of birth.

B. The fact that the father-child relationship was declared after the child's birth shall not be ascertainable from the certificate prepared pursuant to Subsection A of this section, but the actual place and date of birth shall be shown.

C. The evidence upon which the certificate prepared pursuant to Subsection A of this section was made and the original birth certificate shall be kept in a sealed and confidential file and be subject to inspection only upon order of the court and consent of all interested parties, or in exceptional cases only upon an order of the court for good cause shown.

History: Laws 2009, ch. 215, 6-643.









Article 7 - CHILD OF ASSISTED REPRODUCTION

Section 40-11A-702 - Parental status of donor.

40-11A-702. Parental status of donor.

Donors of eggs, sperm or embryos are not the parents of a child conceived by means of assisted reproduction.

History: Laws 2009, ch. 215, 7-702.



Section 40-11A-703 - Parentage of child of assisted reproduction.

40-11A-703. Parentage of child of assisted reproduction.

A person who provides eggs, sperm or embryos for or consents to assisted reproduction as provided in Section 7-704 of the New Mexico Uniform Parentage Act with the intent to be the parent of a child is a parent of the resulting child.

History: Laws 2009, ch. 215, 7-703.



Section 40-11A-704 - Consent to assisted reproduction.

40-11A-704. Consent to assisted reproduction.

A. The intended parent or parents shall consent to the assisted reproduction in a record signed by them before the placement of the eggs, sperm or embryos. Donors shall also consent to an assisted reproduction before retrieval of the donors' eggs or sperm.

B. Failure of a parent to sign a consent required by Subsection A of this section does not preclude a finding of parentage if the parent, during the first two years of the child's life, resided in the same household with the child and openly held out the child as the parent s own.

C. All papers relating to the assisted reproduction, whether part of a court, medical or any other file, are subject to inspection only upon an order of the district court or with the consent, in a signed record, of:

(1) the donor or donors; and

(2) the parent or parents who consented to the assisted reproduction pursuant to Subsection A of this section or a child who was born as a result of the assisted reproduction pursuant to Subsection A of this section if the child is eighteen years of age or older.

History: Laws 2009, ch. 215, 7-704.



Section 40-11A-705 - Limitation on husband's dispute of paternity.

40-11A-705. Limitation on husband's dispute of paternity.

A. Except as otherwise provided in Subsection B of this section, the husband of a wife who gives birth to a child by means of assisted reproduction shall not challenge his paternity of the child unless:

(1) within two years after learning of the birth of the child, he commences a proceeding to adjudicate his paternity; and

(2) the district court finds that he did not consent to the assisted reproduction, before or after birth of the child.

B. A proceeding to adjudicate paternity may be maintained at any time if the district court determines that:

(1) the husband did not provide sperm for or, before or after the birth of the child, consent to assisted reproduction by his wife;

(2) the husband and the mother of the child have not cohabited since the probable time of assisted reproduction; and

(3) the husband never openly held out the child as his own.

C. The limitation provided in this section applies to a marriage dissolved or declared invalid after assisted reproduction.

History: Laws 2009, ch. 215, 7-705.



Section 40-11A-706 - Effect of dissolution of marriage or withdrawal of consent.

40-11A-706. Effect of dissolution of marriage or withdrawal of consent.

A. If a marriage is dissolved before placement of eggs, sperm or embryos, the former spouse is not a parent of the resulting child unless the former spouse consented in a signed record that if assisted reproduction were to occur after a divorce the former spouse would be a parent of the child.

B. Unless otherwise agreed in a signed record, the consent of a woman or a man to assisted reproduction may be withdrawn by that person in a signed record delivered to the other person at any time before placement of eggs, sperm or embryos if the placement has not occurred within one year after the consent. A person who withdraws consent pursuant to this section is not a parent of the resulting child.

History: Laws 2009, ch. 215, 7-706.



Section 40-11A-707 - Parental status of deceased person.

40-11A-707. Parental status of deceased person.

If a person who consented in a record to be a parent by assisted reproduction dies before placement of eggs, sperm or embryos, the deceased person is not a parent of the resulting child unless the deceased spouse consented in a signed record that if assisted reproduction were to occur after death, the deceased person would be a parent of the child.

History: Laws 2009, ch. 215, 7-707.






Article 9 - MISCELLANEOUS PROVISIONS

Section 40-11A-902 - Severability.

40-11A-902. Severability.

If any provision of the New Mexico Uniform Parentage Act or its application to a person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the New Mexico Uniform Parentage Act that can be given effect without the invalid provision or application, and to this end, the provisions of the New Mexico Uniform Parentage Act are severable.

History: Laws 2009, ch. 215, 9-902.



Section 40-11A-903 - Transitional provision.

40-11A-903. Transitional provision.

A proceeding to adjudicate parentage that was commenced before the effective date of the New Mexico Uniform Parentage Act is governed by the law in effect at the time the proceeding was commenced.

History: Laws 2009, ch. 215, 9-903.









Article 12 - Domestic Relations Mediation

Section 40-12-1 - Short title.

40-12-1. Short title.

Chapter 40, Article 12 NMSA 1978 may be cited as the "Domestic Relations Mediation Act".

History: Laws 1987, ch. 153, 1; 2009, ch. 201, 1.



Section 40-12-2 - Purpose.

40-12-2. Purpose.

The purpose of the Domestic Relations Mediation Act is to assist the court, parents and other interested parties in determining the best interests of the children involved in domestic relations cases.

History: Laws 1987, ch. 153, 2.



Section 40-12-3 - Definitions.

40-12-3. Definitions.

As used in the Domestic Relations Mediation Act:

A. "advisory consultation" means a brief assessment about the parenting situation and a written report summarizing the information for the attorneys and the court, including an assessment by the counselor of the positions, situations and relationships of family members and suggestions regarding specific plans, general issues or requested action;

B. "counselor" means a person who by training or experience is qualified to work with individuals in a mediation situation and to perform assessments;

C. "domestic relations mediation program" means the provision of services to the court and parents, including advisory consultations, priority consultations, evaluations and mediation;

D. "evaluation" means a complete assessment that may include multiple interviews with parents and children, psychological testing, home visits and conferences with other appropriate professionals;

E. "fund" means the domestic relations mediation fund of the judicial district;

F. "mediation" means a process in which parents meet with a counselor in order to assist the parents in focusing on the needs of the child and to assist the parents in reaching a mutually acceptable arrangement regarding the child; and

G. "priority consultation" means that the court has requested specific information and brief assessment regarding the parenting situation and suggestions regarding temporary arrangements.

History: Laws 1987, ch. 153, 3.



Section 40-12-4 - District court domestic relations mediation fund created.

40-12-4. District court domestic relations mediation fund created.

A judicial district shall create a "domestic relations mediation fund" of the judicial district. Money in the fund shall be used to offset the cost of operating the domestic relations mediation program and the supervised visitation program. Deposits to the fund shall include payments made through the imposition of a sliding fee scale pursuant to Sections 40-12-5 and 40-12-5.1 NMSA 1978, distributions pursuant to Section 34-6-40 NMSA 1978 and the collection of the surcharge provided for in Section 40-12-6 NMSA 1978.

History: Laws 1987, ch. 153, 4; 2001, ch. 201, 1.



Section 40-12-5 - Domestic relations mediation program.

40-12-5. Domestic relations mediation program.

A. A judicial district may establish a domestic relations mediation program by court rule approved by the supreme court. The district court may employ or contract with a counselor to provide consultations, evaluations and mediation in domestic relations cases involving children.

B. Parents may request of the court the services of the domestic relations mediation program for consultations, evaluation or mediation. Parents shall enter the program when ordered to do so by the court.

C. Parents shall pay the cost of the domestic relations mediation program pursuant to a sliding fee scale approved by the supreme court. The sliding fee scale shall be based on ability to pay for the specific service rendered by the counselor. The fees shall be paid to the district court to be credited to the fund.

History: Laws 1987, ch. 153, 5.



Section 40-12-5.1 - Supervised visitation program.

40-12-5.1. Supervised visitation program.

A. A judicial district may establish a "safe exchange and supervised visitation program" by local court rule approved by the supreme court. The safe exchange and supervised visitation program shall be used when, in the opinion of the court, the best interests of the child are served if confrontation or contact between the parents is to be avoided during exchanges of custody or if contact between a parent and a child should be supervised. In a safe exchange and supervised visitation program, the district court may employ or contract with a person:

(1) with whom a child may be left by one parent for a short period while waiting to be picked up by the other parent; or

(2) to supervise visits among one or both parents and the child.

B. A parent may request the services of the safe exchange and supervised visitation program or the court may order that the program be used.

C. Parents shall pay the cost of the safe exchange and supervised visitation program pursuant to a sliding fee scale approved by the supreme court. The sliding fee scale shall be based on ability to pay for the service. The fees shall be paid to the district court to be credited to the fund.

History: Laws 2001, ch. 201, 2; 2009, ch. 201, 2.



Section 40-12-6 - Domestic relations mediation fees; district court clerk to collect.

40-12-6. Domestic relations mediation fees; district court clerk to collect.

In addition to fees collected pursuant to Section 34-6-40 NMSA 1978 for the docketing of civil cases, in any judicial district which has established a domestic relations mediation program, the district court clerk shall collect a surcharge of thirty dollars ($30.00) on all new and reopened domestic relations cases.

History: Laws 1987, ch. 153, 6.






Article 13 - Family Violence Protection

Section 40-13-1 - Short title.

40-13-1. Short title.

Chapter 40, Article 13 NMSA 1978 may be cited as the "Family Violence Protection Act".

History: Laws 1987, ch. 286, 1; 1999, ch. 142, 1.



Section 40-13-1.1 - Legislative findings; state policy; dual arrests.

40-13-1.1. Legislative findings; state policy; dual arrests.

The legislature finds that domestic abuse incidents are complex and require special training on the part of law enforcement officers to respond appropriately to domestic abuse incidents. The state of New Mexico discourages dual arrests of persons involved in incidents of domestic abuse. A law enforcement officer, in making arrests for domestic abuse, shall seek to identify and shall consider whether one of the parties acted in self defense.

History: Laws 2002, ch. 34, 2 and Laws 2002, ch. 35, 2.



Section 40-13-2 - Definitions.

40-13-2. Definitions.

As used in the Family Violence Protection Act:

A. "continuing personal relationship" means a dating or intimate relationship;

B. "co-parents" means persons who have a child in common, regardless of whether they have been married or have lived together at any time;

C. "court" means the district court of the judicial district where an alleged victim of domestic abuse resides or is found;

D. "domestic abuse":

(1) means an incident of stalking or sexual assault whether committed by a household member or not;

(2) means an incident by a household member against another household member consisting of or resulting in:

(a) physical harm;

(b) severe emotional distress;

(c) bodily injury or assault;

(d) a threat causing imminent fear of bodily injury by any household member;

(e) criminal trespass;

(f) criminal damage to property;

(g) repeatedly driving by a residence or work place;

(h) telephone harassment;

(i) harassment; or

(j) harm or threatened harm to children as set forth in this paragraph; and

(3) does not mean the use of force in self-defense or the defense of another;

E. "household member" means a spouse, former spouse, parent, present or former stepparent, present or former parent in-law, grandparent, grandparent-in-law, child, stepchild, grandchild, co-parent of a child or a person with whom the petitioner has had a continuing personal relationship. Cohabitation is not necessary to be deemed a household member for purposes of this section;

F. "mutual order of protection" means an order of protection that includes provisions that protect both parties;

G. "order of protection" means an injunction or a restraining or other court order granted for the protection of a victim of domestic abuse;

H. "protected party" means a person protected by an order of protection; and

I. "restrained party" means a person who is restrained by an order of protection.

History: Laws 1987, ch. 286, 2; 1993, ch. 109, 1; 1995, ch. 23, 3; 2008, ch. 40, 2; 2010, ch. 85, 2.



Section 40-13-3 - Petition for order of protection; contents; standard forms.

40-13-3. Petition for order of protection; contents; standard forms.

A. A victim of domestic abuse may petition the court under the Family Violence Protection Act for an order of protection.

B. The petition shall be made under oath or shall be accompanied by a sworn affidavit setting out specific facts showing the alleged domestic abuse.

C. The petition shall state whether any other domestic action is pending between the petitioner and the respondent.

D. If any other domestic action is pending between the petitioner and the respondent, the parties shall not be compelled to mediate any aspect of the case arising from the Family Violence Protection Act unless the court finds that appropriate safeguards exist to protect each of the parties and that both parties can fairly mediate with such safeguards.

E. An action brought under the Family Violence Protection Act is independent of any proceeding for annulment, separation or divorce between the parties.

F. Remedies granted pursuant to the Family Violence Protection Act are in addition to and shall not limit other civil or criminal remedies available to the parties.

G. Standard simplified petition forms with instructions for completion shall be available to all parties. Law enforcement agencies shall keep such forms and make them available upon request to alleged victims of domestic abuse.

History: Laws 1987, ch. 286, 3; 1993, ch. 109, 2; 2008, ch. 40, 3.



Section 40-13-3.1 - Forbearance of costs associated with domestic abuse offenses.

40-13-3.1. Forbearance of costs associated with domestic abuse offenses.

A. An alleged victim of domestic abuse shall not be required to bear the cost of:

(1) the prosecution of a misdemeanor or felony offense arising out of an incident of domestic abuse, including costs associated with filing a criminal charge against the alleged perpetrator of the abuse;

(2) the filing, issuance or service of a warrant;

(3) the filing, issuance or service of a witness subpoena;

(4) the filing, issuance or service of a petition for an order of protection;

(5) the filing, issuance or service of an order of protection; or

(6) obtaining law enforcement reports or photographs or copies of photographs relating to the alleged abuse or pattern of abuse.

B. No witness fee shall be charged where prohibited by federal law.

History: Laws 1995, ch. 176, 1; 2008, ch. 40, 4; 2011, ch. 8, 1.



Section 40-13-3.2 - Ex parte emergency orders of protection.

40-13-3.2. Ex parte emergency orders of protection.

A. The district court may issue an ex parte written emergency order of protection when a law enforcement officer states to the court in person, by telephone or via facsimile and files a sworn written statement, setting forth the need for an emergency order of protection, and the court finds reasonable grounds to believe that the alleged victim or the alleged victim's child is in immediate danger of domestic abuse following an incident of domestic abuse. The written statement shall include the location and telephone number of the alleged perpetrator, if known.

B. A law enforcement officer who receives an emergency order of protection, whether in writing, by telephone or by facsimile transmission, from the court shall:

(1) if necessary, pursuant to the judge's oral approval, write and sign the order on an approved form;

(2) if possible, immediately serve a signed copy of the order on the restrained party and complete the appropriate affidavit of service;

(3) immediately provide the protected party with a signed copy of the order; and

(4) provide the original order to the court by the close of business on the next judicial day.

C. The court may grant the following relief in an emergency order of protection upon a probable cause finding that domestic abuse has occurred:

(1) enjoin the restrained party from threatening to commit or committing acts of domestic abuse against the protected party or any designated household members;

(2) enjoin the restrained party from any contact with the protected party, including harassing, telephoning, contacting or otherwise communicating with the protected party; and

(3) grant temporary custody of any minor child in common with the parties to the protected party, if necessary.

D. A district judge shall be available as determined by each judicial district to hear petitions for emergency orders of protection.

E. An emergency order of protection expires seventy-two hours after issuance or at the end of the next judicial day, whichever time is latest. The expiration date shall be clearly stated on the emergency order of protection.

F. A person may appeal the issuance of an emergency order of protection to the court that issued the order. An appeal may be heard as soon as the judicial day following the issuance of the order.

G. Upon a proper petition, a district court may issue a temporary order of protection that is based upon the same incident of domestic abuse that was alleged in an emergency order of protection.

H. Emergency orders of protection are enforceable in the same manner as other orders of protection issued pursuant to the provisions of the Family Violence Protection Act.

History: Laws 1999, ch. 142, 2; 2008, ch. 40, 5.



Section 40-13-4 - Temporary order of protection; hearing; dismissal.

40-13-4. Temporary order of protection; hearing; dismissal.

A. Upon the filing of a petition for order of protection, the court shall:

(1) immediately grant an ex parte temporary order of protection without bond if there is probable cause from the specific facts shown by the affidavit or by the petition to give the judge reason to believe that an act of domestic abuse has occurred;

(2) cause the temporary order of protection together with notice of hearing to be served immediately on the alleged perpetrator of the domestic abuse; and

(3) within ten days after the granting of the temporary order of protection, hold a hearing on the question of continuing the order; or

(4) if an ex parte order is not granted, serve notice to appear upon the parties and hold a hearing on the petition for order of protection within seventy-two hours after the filing of the petition; provided if notice of hearing cannot be served within seventy-two hours, the temporary order of protection shall be automatically extended for ten days.

B. If the court grants a temporary order of protection, it may award temporary custody and visitation of any children involved when appropriate.

C. Except for petitions alleging stalking or sexual assault, if the court finds that the alleged perpetrator is not a household member, the court shall dismiss the petition.

History: Laws 1987, ch. 286, 4; 2008, ch. 40, 6.



Section 40-13-5 - Order of protection; contents; remedies; title to property not affected; mutual order of protection.

40-13-5. Order of protection; contents; remedies; title to property not affected; mutual order of protection.

A. Upon finding that domestic abuse has occurred or upon stipulation of the parties, the court shall enter an order of protection ordering the restrained party to refrain from abusing the protected party or any other household member. The court shall specifically describe the acts the court has ordered the restrained party to do or refrain from doing. As a part of any order of protection, the court may:

(1) grant sole possession of the residence or household to the protected party during the period the order of protection is effective or order the restrained party to provide temporary suitable alternative housing for the protected party and any children to whom the restrained party owes a legal obligation of support;

(2) award temporary custody of any children involved when appropriate and provide for visitation rights, child support and temporary support for the protected party on a basis that gives primary consideration to the safety of the protected party and the children;

(3) order that the restrained party shall not initiate contact with the protected party;

(4) restrain a party from transferring, concealing, encumbering or otherwise disposing of the other party's property or the joint property of the parties except in the usual course of business or for the necessities of life and require the parties to account to the court for all such transferences, encumbrances and expenditures made after the order is served or communicated to the restrained party;

(5) order the restrained party to reimburse the protected party or any other household member for expenses reasonably related to the occurrence of domestic abuse, including medical expenses, counseling expenses, the expense of seeking temporary shelter, expenses for the replacement or repair of damaged property or the expense of lost wages;

(6) order the restrained party to participate in, at the restrained party's expense, professional counseling programs deemed appropriate by the court, including counseling programs for perpetrators of domestic abuse, alcohol abuse or abuse of controlled substances; and

(7) order other injunctive relief as the court deems necessary for the protection of a party, including orders to law enforcement agencies as provided by this section.

B. The order of protection shall contain a notice that violation of any provision of the order constitutes contempt of court and may result in a fine or imprisonment or both.

C. If the order of protection supersedes or alters prior orders of the court pertaining to domestic matters between the parties, the order shall say so on its face. If an action relating to child custody or child support is pending or has concluded with entry of an order at the time the petition for an order of protection was filed, the court may enter an initial order of protection, but the portion of the order dealing with child custody or child support will then be transferred to the court that has or continues to have jurisdiction over the pending or prior custody or support action.

D. A mutual order of protection shall be issued only in cases where both parties have petitioned the court and the court makes detailed findings of fact indicating that both parties acted primarily as aggressors and that neither party acted primarily in self-defense.

E. No order issued under the Family Violence Protection Act shall affect title to any property or allow a party to transfer, conceal, encumber or otherwise dispose of another party's property or the joint or community property of the parties.

F. Either party may request a review hearing to amend an order of protection. An order of protection involving child custody or support may be modified without proof of a substantial or material change of circumstances.

G. An order of protection shall not be issued unless a petition or a counter petition has been filed.

History: Laws 1987, ch. 286, 5; 1993, ch. 109, 3; 2001, ch. 15, 1; 2008, ch. 40, 7.



Section 40-13-5.1 - Extended order of protection.

40-13-5.1. Extended order of protection.

A. In the sentencing proceeding for a person convicted of criminal sexual penetration pursuant to Section 30-9-11 NMSA 1978, a prosecutor may request that the criminal court grant the victim an order of protection to remain in effect for the duration of the criminal court's jurisdiction over the person.

B. At any time after the expiration of a criminal court's jurisdiction over a person against whom an order of protection was granted pursuant to a request pursuant to Subsection A of this section, the victim may:

(1) file a petition for an order of protection against the person; and

(2) submit evidence of the person's conviction for criminal sexual penetration, including out-of-state, as cause for the court to grant the order of protection.

C. Based on evidence submitted pursuant to Subsection B of this section, a court may take judicial notice of the facts that led to a person's conviction for criminal sexual penetration and a victim shall not be required to appear before the court on the victim's petition for an order of protection; provided, however, that another person may appear on the victim's behalf.

D. A court may grant an order of protection pursuant to this section for any length of time, including for a victim's lifetime.

E. Notwithstanding the provisions of Subsection C of Section 40-13-6 NMSA 1978, an order of protection granted pursuant to this section shall continue until the expiration provided in the order, if any, or until modified or rescinded upon a motion by the victim.

History: Laws 2016, ch. 32, 1 and Laws 2016, ch. 33, 1.



Section 40-13-6 - Service of order; duration; penalty; remedies not exclusive.

40-13-6. Service of order; duration; penalty; remedies not exclusive.

A. An order of protection granted under the Family Violence Protection Act shall be filed with the clerk of the court, and a copy shall be sent by the clerk to the local law enforcement agency. The order shall be personally served upon the restrained party, unless the restrained party or the restrained party's attorney was present at the time the order was issued. The order shall be filed and served without cost to the protected party.

B. A local law enforcement agency receiving an order of protection from the clerk of the court that was issued under the Family Violence Protection Act shall have the order entered in the national crime information center's order of protection file within seventy-two hours of receipt. This does not include temporary orders of protection entered pursuant to the provisions of Section 40-13-4 NMSA 1978.

C. An order of protection granted by the court involving custody or support shall be effective for a fixed period of time not to exceed six months. The order may be extended for good cause upon motion of the protected party for an additional period of time not to exceed six months. Injunctive orders shall continue until modified or rescinded upon motion by either party or until the court approves a subsequent consent agreement entered into by the parties.

D. A peace officer may arrest without a warrant and take into custody a restrained party whom the peace officer has probable cause to believe has violated an order of protection that is issued pursuant to the Family Violence Protection Act or entitled to full faith and credit.

E. A restrained party convicted of violating an order of protection granted by a court under the Family Violence Protection Act is guilty of a misdemeanor and shall be sentenced in accordance with Section 31-19-1 NMSA 1978. Upon a second or subsequent conviction, an offender shall be sentenced to a jail term of not less than seventy-two consecutive hours that shall not be suspended, deferred or taken under advisement.

F. In addition to any other punishment provided in the Family Violence Protection Act, the court shall order a person convicted to make full restitution to the party injured by the violation of an order of protection and shall order the person convicted to participate in and complete a program of professional counseling, at the person's own expense, if possible.

G. In addition to charging the person with violating an order of protection, a peace officer shall file all other possible criminal charges arising from an incident of domestic abuse when probable cause exists.

H. The remedies provided in the Family Violence Protection Act are in addition to any other civil or criminal remedy available to the protected party or the state.

History: Laws 1987, ch. 286, 6; 1993, ch. 109, 4; 1995, ch. 176, 3; 1997, ch. 59, 1; 1999, ch. 48, 1; 2007, ch. 81, 1; 2008, ch. 40, 8; 2013, ch. 47, 10.



Section 40-13-7 - Law enforcement officers; emergency assistance; limited liability; providing notification to victims when an alleged perpetrator is released from detention; statement in judgment and sentence document.

40-13-7. Law enforcement officers; emergency assistance; limited liability; providing notification to victims when an alleged perpetrator is released from detention; statement in judgment and sentence document.

A. A person who allegedly has been a victim of domestic abuse may request the assistance of a local law enforcement agency.

B. A local law enforcement officer responding to the request for assistance shall be required to take whatever steps are reasonably necessary to protect the victim from further domestic abuse, including:

(1) advising the victim of the remedies available under the Family Violence Protection Act; the right to file a written statement, a criminal complaint and a request for an arrest warrant; and the availability of domestic violence shelters, medical care, counseling and other services;

(2) upon the request of the victim, providing or arranging for transportation of the victim to a medical facility or place of shelter;

(3) upon the request of the victim, accompanying the victim to the victim's residence to obtain the victim's clothing and personal effects required for immediate needs and the clothing and personal effects of any children then in the care of the victim;

(4) upon the request of the victim, assist in placing the victim in possession of the dwelling or premises or otherwise assist in execution, enforcement or service of an order of protection;

(5) arresting the alleged perpetrator when appropriate and including a written statement in the attendant police report to indicate that the arrest of the alleged perpetrator was, in whole or in part, premised upon probable cause to believe that the alleged perpetrator committed domestic abuse against the victim and, when appropriate, indicate that the party arrested was the predominant aggressor; and

(6) advising the victim when appropriate of the procedure for initiating proceedings under the Family Violence Protection Act or criminal proceedings and of the importance of preserving evidence.

C. The jail or detention center shall make a reasonable attempt to notify the arresting law enforcement agency or officer when the alleged perpetrator is released from custody. The arresting law enforcement agency shall make a reasonable attempt to notify the victim that the alleged perpetrator is released from custody.

D. Any law enforcement officer responding to a request for assistance under the Family Violence Protection Act is immune from civil liability to the extent allowed by law. Any jail, detention center or law enforcement agency that makes a reasonable attempt to provide notification that an alleged perpetrator is released from custody is immune from civil liability to the extent allowed by law.

E. A statement shall be included in a judgment and sentence document to indicate when a conviction results from the commission of domestic abuse.

History: Laws 1987, ch. 286, 7; 1995, ch. 54, 1; 2008, ch. 40, 9.



Section 40-13-7.1 - Medical personnel; documentation of domestic abuse.

40-13-7.1. Medical personnel; documentation of domestic abuse.

A. When medical personnel who are interviewing, examining, attending or treating a person:

(1) receive a report from the person of an act of domestic abuse, the medical personnel shall document the nature of the abuse and the name of the alleged perpetrator of the abuse in the person's medical file and shall provide the person with information and referral to services for victims of domestic abuse; or

(2) may have reason to believe or suspect that the person is a victim of domestic abuse, the medical personnel shall provide the person with information and referral to services for victims of domestic abuse.

B. Medical and other health care related information or communications concerning domestic abuse of a person obtained by or from medical personnel during the course of an interview, examination, diagnosis or treatment are confidential communications unless released:

(1) with the prior written consent of the person;

(2) pursuant to a court order; or

(3) when necessary to provide treatment, payment and operations in accordance with the federal Health Insurance Portability and Accountability Act.

C. As used in this section, "medical personnel" means:

(1) licensed health care practitioners;

(2) licensed emergency medical technicians;

(3) health care practitioners who interview, examine, attend or treat a person and who are under the guidance or supervision of licensed health care practitioners; and

(4) residents and interns.

History: Laws 2005, ch. 281, 1.



Section 40-13-9 - Domestic violence special commissioners; appointment; qualifications.

40-13-9. Domestic violence special commissioners; appointment; qualifications.

A. A domestic violence special commissioner shall be appointed by and serve at the pleasure of the chief judge of the judicial district to which the officer is assigned.

B. A domestic violence special commissioner shall:

(1) be an attorney licensed to practice law in New Mexico;

(2) have a minimum of three years experience in the practice of law and be knowledgeable in the area of domestic relations and domestic violence matters; and

(3) conform to Canons 21-100 through 21-500 and 21-700 of the Code of Judicial Conduct as adopted by the supreme court. Violation of any such canon shall be grounds for dismissal of any domestic violence special commissioner.

History: Laws 2005, ch. 30, 1.



Section 40-13-10 - Special commissioners; powers; duties.

40-13-10. Special commissioners; powers; duties.

A. A domestic violence special commissioner shall perform the following duties in carrying out the provisions of the Family Violence Protection Act:

(1) review petitions for orders of protection and motions to enforce, modify or terminate orders of protection;

(2) if deemed necessary, interview petitioners. Any interview shall be on the record;

(3) conduct hearings on the merits of petitions for orders of protection and motions to enforce, modify or terminate orders of protection; and

(4) prepare recommendations to the district court regarding petitions for orders of protection and motions to enforce, modify or terminate orders of protection.

B. All orders must be signed by a district court judge before the recommendations of a domestic violence special commissioner become effective.

History: Laws 2005, ch. 30, 2.



Section 40-13-11 - Substitute address.

40-13-11. Substitute address.

A. A victim of domestic abuse, or the victim's representative pursuant to Section 31-26-3 NMSA 1978, who has good reason to believe that the victim's safety is at risk may apply to the secretary of state for the use of the secretary of state as a substitute address. The application shall be on a form provided by the secretary of state and shall include:

(1) a statement that the secretary of state is acting as an agent of the victim for purposes of the forwarding of mail;

(2) a mailing address for forwarding received mail and a telephone number where the victim can be contacted by the secretary of state;

(3) payment of a seventy-five-dollar ($75.00) application fee, which may be waived if the applicant is indigent; and

(4) the signature of the victim or the victim's representative.

B. The secretary of state shall maintain a confidential record of applications for a substitute address and forward any mail received on behalf of a victim of domestic abuse to the new mailing address provided on the application.

History: Laws 2007, ch. 131, 1.



Section 40-13-12 - Limits on internet publication.

40-13-12. Limits on internet publication.

A state agency, court or political subdivision of the state, including a magistrate or municipal court, judicial district, law enforcement agency, county, municipality or home-rule municipality, shall not make available publicly on the internet any information that would likely reveal the identity or location of the party protected under an order of protection. A state agency, court or political subdivision may share court-generated and law enforcement-generated information contained in secure, government registries for protection order enforcement purposes.

History: Laws 2008, ch. 40, 10.






Article 13A - Uniform Interstate Enforcement of Domestic Violence Protection Orders

Section 40-13A-1 - Short title.

40-13A-1. Short title.

Sections 1 through 9 [40-13A-1 through 40-13A-9 NMSA 1978] of this act may be cited as the "Uniform Interstate Enforcement of Domestic Violence Protection Orders Act".

History: Laws 2013, ch. 47, 1.



Section 40-13A-2 - Definitions.

40-13A-2. Definitions.

As used in the Uniform Interstate Enforcement of Domestic Violence Protection Orders Act:

A. "foreign protection order" means a protection order issued by a tribunal of another state;

B. "issuing state" means the state whose tribunal issues a protection order;

C. "mutual foreign protection order" means a foreign protection order that includes provisions in favor of both the protected individual seeking enforcement of the order and the respondent;

D. "protected individual" means a person protected by a protection order;

E. "protection order" means an injunction or other order, issued by a tribunal under the domestic violence, family violence or antistalking laws of the issuing state, to prevent a person from engaging in a violent or threatening act against, harassment of, contact or communication with or physical proximity to another person;

F. "respondent" means the person against whom enforcement of a protection order is sought;

G. "state" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States. "State" includes an Indian pueblo, tribe, nation or band that has jurisdiction to issue protection orders; and

H. "tribunal" means a court, agency or other entity authorized by law to issue or modify a protection order.

History: Laws 2013, ch. 47, 2.



Section 40-13A-3 - Judicial enforcement of a foreign protection order.

40-13A-3. Judicial enforcement of a foreign protection order.

A. A person may seek enforcement of a valid foreign protection order in a New Mexico tribunal. The tribunal shall enforce the terms of the order, including terms that provide relief that a New Mexico tribunal would lack power to provide but for this section. The tribunal shall enforce the order, whether the order was obtained by independent action or in another proceeding, if it is an order issued in response to a complaint, petition or motion filed by or on behalf of a person seeking protection. In a proceeding to enforce a foreign protection order, the tribunal shall follow New Mexico procedures for the enforcement of protection orders.

B. A New Mexico tribunal shall not enforce a foreign protection order issued by a tribunal of a state that does not recognize the standing of a protected individual to seek enforcement of the order.

C. A New Mexico tribunal shall enforce the provisions of a valid foreign protection order governing custody and visitation, if the order was issued in accordance with the jurisdictional requirements governing the issuance of custody and visitation orders in the issuing state.

D. A foreign protection order is valid if it:

(1) identifies the protected individual and the respondent;

(2) is currently in effect;

(3) was issued by a tribunal that had jurisdiction over the parties and subject matter under the law of the issuing state; and

(4) was issued after the respondent was given reasonable notice and had an opportunity to be heard before the tribunal issued the order or, in the case of an ex parte order, the respondent was given notice and has had or will have an opportunity to be heard within a reasonable time after the order was issued in a manner consistent with the due process rights of the respondent.

E. A foreign protection order valid on its face is prima facie evidence of its validity.

F. Absence of any of the criteria for validity of a foreign protection order is an affirmative defense in an action seeking enforcement of the order.

G. A New Mexico tribunal may enforce provisions of a mutual foreign protection order only if:

(1) both parties filed a written pleading seeking a protection order from the tribunal of the issuing state; and

(2) the tribunal of the issuing state made specific findings that each party was entitled to a protection order.

History: Laws 2013, ch. 47, 3.



Section 40-13A-4 - Nonjudicial enforcement of foreign protection order.

40-13A-4. Nonjudicial enforcement of foreign protection order.

A. A New Mexico law enforcement officer, upon determining that there is probable cause to believe that a valid foreign protection order exists and that the order has been violated, shall enforce the order as if it were the order of a New Mexico tribunal. Presentation of a foreign protection order that identifies both the protected individual and the respondent and that, on its face, appears to be in effect constitutes probable cause to believe that a valid foreign protection order exists. For the purposes of this section, a protection order may be inscribed on a tangible medium or may have been stored in an electronic or other medium if it is retrievable in perceivable form. Presentation of a certified copy of a protection order is not required for enforcement.

B. If a foreign protection order is not presented, a New Mexico law enforcement officer may consider other information in determining whether there is probable cause to believe that a valid foreign protection order exists.

C. If a New Mexico law enforcement officer determines that an otherwise valid foreign protection order cannot be enforced because the respondent has not been notified or served with the order, the officer shall inform the respondent of the order, make a reasonable effort to serve the order upon the respondent and allow the respondent a reasonable opportunity to comply with the order before enforcing the order.

D. Registration or filing of a foreign protection order in New Mexico is not required for the enforcement of a valid foreign protection order pursuant to the Uniform Interstate Enforcement of Domestic Violence Protection Orders Act.

History: Laws 2013, ch. 47, 4.



Section 40-13A-5 - Registration of foreign protection order.

40-13A-5. Registration of foreign protection order.

A. A person may register a foreign protection order in New Mexico. To register a foreign protection order, a person shall present to the clerk of the district court:

(1) a copy of the foreign protection order that has been certified by the issuing tribunal; and

(2) an affidavit by the protected individual stating that, to the best of the protected individual's knowledge, the foreign protection order is currently in effect.

B. The clerk shall register the foreign protection order in accordance with this section. After the foreign protection order is registered, the clerk shall furnish to the person registering the order a certified copy of the registered order and shall send a copy of the registered order to the local law enforcement agency. The clerk shall not notify the respondent that the foreign protection order has been registered in New Mexico unless requested to do so by the protected individual.

C. A registered foreign protection order that is inaccurate or is not currently in effect shall be corrected or removed from the tribunal's records in accordance with New Mexico law.

D. A foreign protection order registered under the Uniform Interstate Enforcement of Domestic Violence Protection Orders Act may be entered in any state or federal registry of protection orders in accordance with applicable law.

E. A fee shall not be charged for the registration of a foreign protection order.

History: Laws 2013, ch. 47, 5.



Section 40-13A-6 - Limits on internet publication.

40-13A-6. Limits on internet publication.

A state agency, court or political subdivision of the state, including a magistrate or municipal court, judicial district, law enforcement agency, county, municipality or home-rule municipality, shall not make available publicly on the internet any information regarding the registration of, filing of a petition for or issuance of a protection order, restraining order or injunction pursuant to the Uniform Interstate Enforcement of Domestic Violence Protection Orders Act, whether the filing or issuance occurred in New Mexico or any other state. However, the provisions of the preceding sentence shall not apply to a filing or issuance on the New Mexico state judiciary's statewide case management and e-filing system, but the address of a protected person shall be redacted from any such filing or issuance. A state agency, court or political subdivision may share court-generated and law enforcement-generated information contained in secure, governmental registries for protection order enforcement purposes.

History: Laws 2013, ch. 47, 6.



Section 40-13A-7 - Other remedies.

40-13A-7. Other remedies.

A protected individual who pursues remedies under the Uniform Interstate Enforcement of Domestic Violence Protection Orders Act is not precluded from pursuing other legal or equitable remedies against the respondent.

History: Laws 2013, ch. 47, 7.



Section 40-13A-8 - Uniformity of application and construction.

40-13A-8. Uniformity of application and construction.

In applying and construing the Uniform Interstate Enforcement of Domestic Violence Protection Orders Act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among the states that enact that act.

History: Laws 2013, ch. 47, 8.



Section 40-13A-9 - Transitional provision.

40-13A-9. Transitional provision.

The Uniform Interstate Enforcement of Domestic Violence Protection Orders Act applies to protection orders issued before July 1, 2013 and to continuing actions for enforcement of foreign protection orders commenced before July 1, 2013. A request for enforcement of a foreign protection order made on or after July 1, 2013 for violations of a foreign protection order occurring before July 1, 2013 is governed by the Uniform Interstate Enforcement of Domestic Violence Protection Orders Act.

History: Laws 2013, ch. 47, 9.






Article 14 - Adult Adoptions

Section 40-14-1 - Short title.

40-14-1. Short title.

This act [40-14-1 through 40-14-15 NMSA 1978] may be cited as the "Adult Adoption Act".

History: Laws 1993, ch. 296, 1.



Section 40-14-2 - Definitions.

40-14-2. Definitions.

As used in the Adult Adoption Act:

A. "adoptee" means any adult who is the subject of an adoption petition;

B. "adult" means any individual who is eighteen years of age or older;

C. "court" means the district court;

D. "parent" means the biological or adoptive parent;

E. "person" means an individual;

F. "petitioner" means any person who signs a petition to adopt under the Adult Adoption Act; and

G. "resident" means a person who, immediately prior to filing an adoption petition, has lived in the state for at least six months or a person who has become domiciled in the state by establishing legal residence with the intention of maintaining the residence indefinitely.

History: Laws 1993, ch. 296, 2.



Section 40-14-3 - Jurisdiction.

40-14-3. Jurisdiction.

The court shall have original jurisdiction over proceedings arising under the Adult Adoption Act.

History: Laws 1993, ch. 296, 3.



Section 40-14-4 - Venue.

40-14-4. Venue.

A. A petition for adoption may be filed in any county where:

(1) a petitioner resides; or

(2) the adoptee resides.

B. A court that has jurisdiction under the Adult Adoption Act may decline to exercise jurisdiction any time before entering a decree if the court finds that under the circumstances of the case it is an inconvenient forum to make a determination. In that case, the court shall transfer the proceedings on any conditions that are just.

History: Laws 1993, ch. 296, 4.



Section 40-14-5 - Who may be adopted; who may adopt.

40-14-5. Who may be adopted; who may adopt.

A. Any adult may be adopted.

B. Residents who are one of the following may adopt:

(1) any adult who has been approved by the court as a suitable adoptive parent pursuant to the provisions of the Adult Adoption Act; or

(2) a married adult, without the spouse of the married adult joining in the adoption if:

(a) the non-joining spouse is a parent of the adoptee;

(b) the adult who is adopting and the non-joining spouse are legally separated; or

(c) the failure of the non-joining spouse to join in the adoption is excused for reasonable circumstances as determined by the court.

History: Laws 1993, ch. 296, 5.



Section 40-14-6 - Consent to the adoption.

40-14-6. Consent to the adoption.

A. Consent to the adoption shall be required of the adoptee or a person legally authorized to consent on behalf of the adoptee if the adoptee is incapacitated and unable to consent to the adoption.

B. A consent shall be in writing, signed by the adoptee and shall state the following:

(1) the date, place and time of execution;

(2) the date and place of birth of the adoptee and any names by which the adoptee has been known;

(3) the name of the petitioner;

(4) that the adoptee has been advised of the legal consequences of the adoption by independent legal counsel or a judge;

(5) that consent to an adoption cannot be withdrawn;

(6) that the adoptee is voluntarily and unequivocally consenting to the adoption; and

(7) that the adoptee has received or been offered a copy of the consent.

C. In cases when the consent is in English and English is not the first language of the consenting person, the person taking the consent shall certify in writing that the document has been read and explained to the person whose consent is being taken in that person's first language, by whom the document was read and explained and that the meaning and implications of the document are fully understood by the person giving the consent.

D. A consent to adoption shall be signed before and approved by a judge who has jurisdiction over adoption proceedings, within or without this state, and who is in the jurisdiction in which the adoptee or the petitioner resides.

E. The consent shall be filed with the court in which the petition for adoption has been filed before adjudication of the petition.

F. In its discretion, the court may order counseling.

G. A consent to adoption shall not be withdrawn prior to the entry of a decree of adoption unless the court finds, after notice and an opportunity to be heard is given to the petitioner and the adoptee, that the consent was obtained by fraud. In no event shall a consent or relinquishment be withdrawn after the entry of a decree of adoption.

History: Laws 1993, ch. 296, 6.



Section 40-14-7 - Petition; content.

40-14-7. Petition; content.

A petition for adoption shall be filed and verified by the petitioner and shall allege:

A. the full name, age and place and duration of residence of the petitioner and, if married, the place and date of marriage; the date and place of any prior marriage, separation or divorce; and the name of any present or prior spouse;

B. the date and place of birth of the adoptee;

C. the birth name of the adoptee, any other names by which the adoptee has been known and the adoptee's proposed new name;

D. where the adoptee is residing at the time of the filing of the petition;

E. that the petitioner desires to establish a parent and child relationship between himself and the adoptee;

F. the relationship, if any, of the petitioner to the adoptee;

G. whether the adoptee is foreign born, and if so, copies of the adoptee's passport and United States visa shall be attached as exhibits to the petition;

H. the length and nature of the relationship between the petitioner and the adoptee and the degree of kinship, if any;

I. the reason the adoption is sought;

J. the names and addresses of any living parents or children of the adoptee;

K. a statement as to why the adoption would be in the best interests of the petitioner, the adoptee and the public; and

L. whether the petitioner or the petitioner's spouse has previously adopted any other adult person and, if so, the name of the person and the date and place of the adoption.

History: Laws 1993, ch. 296, 7.



Section 40-14-8 - Petition; caption.

40-14-8. Petition; caption.

The caption of a petition for adoption shall be styled "In the Matter of the Adoption Petition of (Petitioner's Name)".

History: Laws 1993, ch. 296, 8.



Section 40-14-9 - Notice of petition; service; waiver.

40-14-9. Notice of petition; service; waiver.

A. A copy of the petition for adoption shall be served by the petitioner on the following individuals, unless receipt of a copy of the petition has been previously waived in writing:

(1) the adoptee;

(2) the parents of the adoptee;

(3) the legally appointed conservator or guardian of the adoptee;

(4) the spouse of any petitioner who has not joined in the petition;

(5) the spouse of the adoptee;

(6) the surviving parent of a deceased parent of the adoptee; and

(7) any other person designated by the court.

B. The notice shall state that the person served shall respond to the petition within twenty days if the person intends to contest the adoption and shall also state that failure to respond in a timely manner will be treated as a default.

C. Provision of notice for the adoptee and the legally appointed conservator or guardian of the adoptee shall be made pursuant to the Rules of Civil Procedure for the District Courts.

D. As to any other person for whom notice is required under Subsection A of this section, service by certified mail, return receipt requested, is sufficient. If the service cannot be completed after two attempts, the court shall issue an order providing for service by publication.

E. The notice required by this section may be waived in writing by the person entitled to notice.

F. Proof of service of the notice on all persons for whom notice is required shall be filed with the court prior to any hearing that affects the rights of those persons.

History: Laws 1993, ch. 296, 9.



Section 40-14-10 - Response to petition.

40-14-10. Response to petition.

A. Any person who responds to a notice of petition for adoption shall file a verified response to the petition within the time limits set forth in Section 12 of the Adult Adoption Act.

B. The verified response shall be made pursuant to the Rules of Civil Procedure for the District Courts and, in addition, shall allege the relationship, if any, of the respondent to the adoptee.

History: Laws 1993, ch. 296, 10.



Section 40-14-11 - Appointment of attorney for incompetent adoptee.

40-14-11. Appointment of attorney for incompetent adoptee.

Upon motion of any party, or upon the court's own motion, the court may appoint an attorney for an adoptee whom the court finds to be incompetent. Payment for the appointed attorney shall be assessed against the parties in the court's discretion.

History: Laws 1993, ch. 296, 11.



Section 40-14-12 - Adjudication; disposition; decree of adoption.

40-14-12. Adjudication; disposition; decree of adoption.

A. The court shall conduct a hearing on the petition for adoption. The petitioner and the adoptee shall attend the hearing, unless the court waives a party's appearance for good cause shown by the party. As used in this subsection, "good cause" includes burdensome travel requirements.

B. The petitioner shall present and prove each allegation set forth in the petition for adoption by clear and convincing evidence.

C. The court shall grant a decree of adoption if it finds that the petitioner has proved by clear and convincing evidence that:

(1) the court has jurisdiction to enter a decree of adoption affecting the adoptee;

(2) the adoptee has consented to the adoption;

(3) service of the petition for adoption has been made or dispensed with as to all persons entitled to notice;

(4) at least thirty days have passed since the filing of the petition for adoption;

(5) the petitioner is a suitable adoptive parent and the best interests of the petitioner, adoptee and the public are served by the adoption; and

(6) if the adoptee is foreign born, the adoptee is legally free for adoption.

D. In addition to the findings set forth in Subsection C of this section, the court, in any decree of adoption, shall make findings with respect to each allegation of the petition.

E. If the court determines that any of the findings for a decree of adoption have not been met or that the adoption is not in the best interests of the petitioner, adoptee or the public, the court shall deny the petition.

F. The decree of adoption shall include the new name of the adoptee and shall not include any other name by which the adoptee has been known or the names of the former parents. The decree of adoption shall order that from the date of the decree, the adoptee shall be the child of the petitioner and accorded the status set forth in Section 13 [40-14-13 NMSA 1978] of the Adult Adoption Act.

G. A decree of adoption shall be entered within six months of the filing of the petition.

H. A decree of adoption may not be attacked upon the expiration of one year from the date of the entry of the decree.

History: Laws 1993, ch. 296, 12.



Section 40-14-13 - Status of adoption and petitioner upon entry of decree of adoption.

40-14-13. Status of adoption and petitioner upon entry of decree of adoption.

A. Once adopted, an adoptee shall take a name agreed upon by the petitioner and the adoptee and approved by the court.

B. After adoption, the adoptee and the petitioner shall sustain the legal relation of parent and child as if the adoptee were the biological child of the petitioner and the petitioner were the biological parent of the child. The adoptee shall have all rights and be subject to all the duties of that relation, including the right of inheritance from and through the petitioner, and the petitioner shall have all rights and be subject to all duties of that relation, including the right of inheritance from and through the adoptee.

History: Laws 1993, ch. 296, 13.



Section 40-14-14 - Birth certificates.

40-14-14. Birth certificates.

A. Within thirty days after an adoption decree is entered, the petitioner shall prepare an application for a birth certificate in the new name of the adoptee showing the petitioner as the adoptee's parent and shall provide the application to the clerk of the court. The clerk of the court shall forward the application:

(1) for a person born in the United States, to the appropriate vital statistics office of the place, if known, where the adoptee was born; or

(2) for all other persons, to the state registrar of vital statistics. In the case of the adoption of a person born outside the United States, if requested by the petitioner, the court shall make findings, based on evidence from the petitioner and other reliable state or federal sources, on the date and place of birth of the adoptee. The findings shall be certified by the court and included with the application for a birth certificate.

B. The state registrar of vital statistics shall prepare a birth record in the new name of the adoptee in accordance with vital statistics laws.

History: Laws 1993, ch. 296, 14.



Section 40-14-15 - Recognition of foreign decrees.

40-14-15. Recognition of foreign decrees.

Every judgment establishing the relationship of parent and child by adult adoption issued pursuant to due process of law by the tribunals of any other jurisdiction within or without the United States shall be recognized in this state, so that the rights and obligations of the parties as to matters within the jurisdiction of this state shall be determined as though the judgment were issued by the courts of this state.

History: Laws 1993, ch. 296, 15.






Article 15 - Family Preservation Act

Section 40-15-1 - Short title.

40-15-1. Short title.

Sections 1 through 4 of this act [40-15-1 through 40-15-4 NMSA 1978] may be cited as the "Family Preservation Act".

History: Laws 2005, ch. 68, 1.



Section 40-15-2 - Legislative purpose.

40-15-2. Legislative purpose.

The purpose of the Family Preservation Act is to confirm the state's policy of support for the family and to emphasize the responsibilities of parents and the state in the healthy development of children and the family as an institution. The Family Preservation Act is also intended to serve as a benchmark against which other legislation may be measured to assess whether it furthers the goals of preserving and enhancing families in New Mexico.

History: Laws 2005, ch. 68, 2.



Section 40-15-3 - Family preservation goals; statement of policy.

40-15-3. Family preservation goals; statement of policy.

It is the policy of the state that its laws and programs shall:

A. support intact, functional families and promote each family's ability and responsibility to raise its children;

B. strengthen families in crisis and at risk of losing their children, so that children can remain safely in their own homes when their homes are safe environments and in their communities;

C. promote the creation of well-paying, stable jobs so that families can provide for their basic needs, including health, education, food, clothing and shelter; and

D. help halt the breakup of the nuclear family, stabilize neighborhoods and strengthen communities.

History: Laws 2005, ch. 68, 3.



Section 40-15-4 - Parental and state responsibilities.

40-15-4. Parental and state responsibilities.

A. Parents have joint primary responsibility for the well-being of their family. Parents have the primary responsibility to:

(1) ensure that their children have adequate food, shelter, health care and a healthy environment;

(2) support their children in all ways possible to grow up to be responsible, caring members of society;

(3) ensure that their children receive quality education both in and out of school to prepare them for active and productive adult lives;

(4) protect their children from the serious dangers of narcotics, alcohol and other harmful substances; and

(5) protect their children from all forms of exploitation harmful to any aspect of their welfare.

B. The state has a responsibility to develop plans to:

(1) make available to families free, quality public primary and secondary education;

(2) provide public safety services so that family members are safe in their homes, schools, workplaces and recreational settings;

(3) make available social service programs that support vulnerable families and protect spouses and children in danger of physical or serious emotional harm;

(4) develop programs that build on the strengths of families and connect them with community resources;

(5) provide parents with access to the training and support they need to raise their children, function effectively as parents and play a key role in helping preschool and growing children learn; and

(6) assist parents in carrying out their primary responsibility of providing for the well-being of their family.

History: Laws 2005, ch. 68, 4.






Article 16 - Termination of Parental Rights

Section 40-16-1 - Termination of parental rights; conception resulting from criminal sexual penetration.

40-16-1. Termination of parental rights; conception resulting from criminal sexual penetration.

A. At any time, a biological parent may petition the court for termination of the parental rights of a child's other biological parent, where that other biological parent has been convicted of criminal sexual penetration and where the criminal sexual penetration resulted in the conception and birth of the child. The court shall grant the petition if the court determines by clear and convincing evidence that the child was conceived as a result of the criminal sexual penetration for which the other biological parent was convicted.

B. In a proceeding that involves a child subject to the federal Indian Child Welfare Act of 1978, the grounds for any attempted termination shall be proved beyond a reasonable doubt and shall meet the requirements set forth in that act, and the court shall, in a termination order, make specific findings that those requirements were met.

C. A determination pursuant to Subsection A of this section or proof pursuant to Subsection B of this section creates a presumption that termination of parental rights is in the best interest of the child.

D. As used in this section, "criminal sexual penetration" means aggravated criminal sexual penetration in the first degree and criminal sexual penetration in the first, second or third degree pursuant to the laws of this state or an equivalent offense pursuant to the laws of another jurisdiction, territory or possession of the United States or an Indian nation, tribe or pueblo.

History: Laws 2017, ch. 121, 1.









Chapter 41 - Torts

Article 1 - Settlements, Releases and Statements

Section 41-1-1 - Settlements, releases and statements of injured patients; acknowledgment required; notice.

41-1-1. Settlements, releases and statements of injured patients; acknowledgment required; notice.

A. No person whose interest is or may become adverse to a person injured who is either under the care of a person licensed to practice the healing arts, or confined to a hospital or sanitarium as a patient shall, within fifteen days from the date of the occurrence causing the person's injury:

(1) negotiate or attempt to negotiate a settlement with the injured patient; or

(2) obtain or attempt to obtain a general release of liability from the injured patient; or

(3) obtain or attempt to obtain any statement, either written or oral[,] from the injured patient for use in negotiating a settlement or obtaining a release.

B. Any settlement agreement entered into, any general release of liability or any written statement made by any person who is under the care of a person licensed to practice the healing arts or is confined in a hospital or sanitarium after he incurs a personal injury, which is not obtained in accordance with the provisions of Section 2 [41-1-2 NMSA 1978] of this act, requiring notice and acknowledgment, may be disavowed by the injured person within fifteen days after his discharge from the care of the persons licensed to practice the healing arts or his release from the hospital or sanitarium, whichever occurs first, and such statement, release or settlement shall not be evidential in any court action relating to the injury.

C. Any settlement agreement, any release of liability or any written statement shall be void unless it is acknowledged by the injured party before a notary public who has no interest adverse to the injured person.

History: 1953 Comp., 21-11-1, enacted by Laws 1971, ch. 70, 1.



Section 41-1-2 - Settlements, releases and statements; applicability.

41-1-2. Settlements, releases and statements; applicability.

The provisions of this act [41-1-1, 41-1-2 NMSA 1978] relating to settlements, releases and statements obtained, by a person whose interest is or may become adverse, from a patient confined in a hospital or sanitarium or being treated by a person licensed to practice the healing arts, shall not apply, if at least five days prior to obtaining the settlement, release or statement, the injured party has signified in writing, by a statement acknowledged before a notary public, who has no interest adverse to the injured party, his willingness that a settlement, release or statement be given.

History: 1953 Comp., 21-11-2, enacted by Laws 1971, ch. 70, 2.






Article 1A - Forum Selection and Choice of Law

Section 41-1A-1 - Exclusive forum selection and choice of law provisions in health care provider contracts; enforcement. (Repealed effective July 1, 2019.)

41-1A-1. Exclusive forum selection and choice of law provisions in health care provider contracts; enforcement. (Repealed effective July 1, 2019.)

A. Exclusive forum selection and choice of law provisions regarding claims or civil actions against a health care provider for medical treatment, lack of medical treatment or other claimed departure from accepted standards of health care that proximately results in injury to a patient, whether the claim or cause of action sounds in tort or in contract, including actions based on battery or wrongful death, shall be enforced by the courts of this state.

B. As used in this section, "health care provider" means:

(1) a person licensed, registered, certified or otherwise authorized to provide health care services pursuant to the laws of a state;

(2) a hospital, outpatient facility, diagnostic treatment center, rehabilitation center, community mental health center, residential treatment center, hospice or home health agency licensed or otherwise authorized to provide health care services pursuant to the laws of a state;

(3) a person that owns, operates or manages a health care provider or group of health care providers; or

(4) the employees, officers, agents and governing board members of a health care provider or group of health care providers.

History: Laws 2016, ch. 34, 1.






Article 2 - Wrongful Death; Actions for Damages

Section 41-2-1 - Death by wrongful act or neglect; liability in damages.

41-2-1. [Death by wrongful act or neglect; liability in damages.]

Whenever the death of a person shall be caused by the wrongful act, neglect or default of another, although such death shall have been caused under such circumstances as amount in law to a felony, and the act, or neglect, or default, is such as would, if death had not ensued, have entitled the party injured to maintain an action and recover damages in respect thereof, then, and in every such case, the person who, or the corporation which, would have been liable, if death had not ensued, shall be liable to an action for damages, notwithstanding the death of the person injured.

History: Laws 1882, ch. 61, 2; C.L. 1884, 2309; Laws 1891, ch. 49, 1; C.L. 1897, 3214; Code 1915, 1821; C.S. 1929, 36-102; 1941 Comp., 24-101; 1953 Comp., 22-20-1.



Section 41-2-2 - Limitation of actions.

41-2-2. Limitation of actions.

Every action instituted by virtue of the provisions of this and the preceding section [41-2-1 NMSA 1978] must be brought within three years after the cause of action accrues. The cause of action accrues as of the date of death.

History: Laws 1882, ch. 61, 9; C.L. 1884, 2316; Code 1915, 1822; C.S. 1929, 36-103; 1941 Comp., 24-102; Laws 1953, ch. 30, 1; 1953 Comp., 22-20-2; Laws 1961, ch. 202, 1.



Section 41-2-3 - Personal representative to bring action; damages; distribution of proceeds.

41-2-3. Personal representative to bring action; damages; distribution of proceeds.

Every action mentioned in Section 41-2-1 NMSA 1978 shall be brought by and in the name of the personal representative of the deceased person, and the jury in every such action may give such damages, compensatory and exemplary, as they deem fair and just, taking into consideration the pecuniary injury resulting from the death to the surviving party entitled to the judgment, or any interest in the judgment, recovered in such action and also having regard to the mitigating or aggravating circumstances attending the wrongful act, neglect or default. The proceeds of any judgment obtained in any such action shall not be liable for any debt of the deceased; provided the decedent has left a spouse, child, father, mother, brother, sister or child or children of the deceased child, as defined in the New Mexico Probate Code [Chapter 45 NMSA 1978], but shall be distributed as follows:

A. if there is a surviving spouse and no child, then to the spouse;

B. if there is a surviving spouse and a child or grandchild, then one-half to the surviving spouse and the remaining one-half to the children and grandchildren, the grandchildren taking by right of representation;

C. if there is no husband or wife, but a child or grandchild, then to such child and grandchild by right of representation;

D. if the deceased is a minor, childless and unmarried, then to the father and mother who shall have an equal interest in the judgment, or if either of them is dead, then to the survivor;

E. if there is no father, mother, husband, wife, child or grandchild, then to a surviving brother or sister if there are any; and

F. if there is no kindred as named in Subsections A through E of this section, then the proceeds of the judgment shall be disposed of in the manner authorized by law for the disposition of the personal property of deceased persons.

History: Laws 1882, ch. 61, 3; C.L. 1884, 2310; Laws 1891, ch. 49, 2; C.L. 1897, 3215; Code 1915, 1823; C.S. 1929, 36-104; Laws 1939, ch. 105, 1; 1941 Comp., 24-103; 1953 Comp., 22-20-3; Laws 2001, ch. 130, 1.



Section 41-2-4 - Death caused by railroad, stage coach or public conveyance; action for damages; defense.

41-2-4. Death caused by railroad, stage coach or public conveyance; action for damages; defense.

Whenever any person shall die from any injury resulting from, or occasioned by[,] the negligence, unskillfulness or criminal intent of any officer, agent, servant or employee, whilst running, conducting or managing any locomotive, car or train of cars, or of any driver of any stage coach or other public conveyance, while in charge of the same as driver; and when any passenger shall die from injury resulting from or occasioned by any defect or insufficiency in any railroad or any part thereof, or in any locomotive or car, or in any stage coach or other public conveyance, the corporation, individual or individuals, in whose employ any such officer, agent, servant, employee, engineer or driver, shall be at the time such injury was committed, or who owns any such railroad, locomotive, car, stage coach or other public conveyance, at the time any injury is received resulting from or occasioned by any defect, insufficiency, negligence, unskillfulness or criminal intent above declared, shall be liable in damages compensatory and exemplary, for such sum as a jury may deem fair and just, taking into consideration the pecuniary injury or injuries resulting from such death to the surviving party or parties entitled to the judgment or any interest therein, recovered in such action and also having regard to the mitigating or aggravating circumstances attending such defect or insufficiency, which may be sued and recovered; first by the husband or wife of the deceased; or second, if there be no husband or wife, or if he or she fails to sue within six months after such death then by the minor child or children of the deceased; or third, if such deceased be a minor and unmarried, then by the father and mother; or fourth, if the deceased has reached the age of majority and is unmarried, by a dependent father or mother or dependent brother or sister, who may join in the suit; and each shall have an equal interest in the judgment; or if either of them be dead, then by the survivor. In the event there are no such persons entitled to sue or in the event suit is not brought by any such persons within nine months after such death, suit may be brought by the personal representative or representatives of such deceased person.

History: Laws 1882, ch. 61, 1; C.L. 1884, 2308; C.L. 1897, 3213; Code 1915, 1820; C.S. 1929, 36-101; Laws 1931, ch. 19, 1; 1941 Comp., 24-104; Laws 1947, ch. 125, 1; 1953 Comp., 22-20-4; Laws 1955, ch. 270, 1; 1973, ch. 138, 13.






Article 3 - Contribution Among Tortfeasors

Section 41-3-1 - Joint tortfeasors defined.

41-3-1. Joint tortfeasors defined.

For the purposes of this act [41-3-1 through 41-3-8 NMSA 1978] the term "joint tortfeasors" means two or more persons jointly or severally liable in tort for the same injury to person or property, whether or not judgment has been recovered against all or some of them.

History: 1941 Comp., 21-118, enacted by Laws 1947, ch. 121, 1; 1953 Comp., 24-1-11.



Section 41-3-2 - Right of contribution; accrual; pro rata share.

41-3-2. Right of contribution; accrual; pro rata share.

A. The right of contribution exists among joint tortfeasors.

B. A joint tortfeasor is not entitled to a money judgment for contribution until he has by payment discharged the common liability or has paid more than his pro rata share thereof.

C. A joint tortfeasor who enters into a settlement with the injured person is not entitled to recover contribution from another joint tortfeasor whose liability to the injured person is not extinguished by the settlement.

D. A pro rata share shall be the portion of the total dollar amount awarded as damages to the plaintiff that is equal to the ratio of each joint tortfeasor's percentage of fault to the total percentage of fault attributed to all joint tortfeasors.

History: 1941 Comp., 21-119, enacted by Laws 1947, ch. 121, 2; 1953 Comp., 24-1-12; 1987, ch. 141, 3.



Section 41-3-3 - Judgment against one tortfeasor.

41-3-3. Judgment against one tortfeasor.

The recovery of a judgment by the injured person against one joint tortfeasor does not discharge the other joint tortfeasors.

History: 1941 Comp., 21-120, enacted by Laws 1947, ch. 121, 3; 1953 Comp., 24-1-13.



Section 41-3-4 - Release; effect on injured person's claim.

41-3-4. Release; effect on injured person's claim.

A release by the injured person of one joint tortfeasor, whether before or after judgment, does not discharge the other tortfeasors unless the release so provides; but reduces the claim against the other tortfeasors in the amount of the consideration paid for the release, or in any amount or proportion by which the release provides that the total claim shall be reduced, if greater than the consideration paid.

History: 1941 Comp., 21-121, enacted by Laws 1947, ch. 121, 4; 1953 Comp., 24-1-14.



Section 41-3-5 - Release; effect on right of contribution.

41-3-5. Release; effect on right of contribution.

A release by the injured person of one joint tortfeasor does not relieve him from liability to make contribution to another joint tortfeasor unless the release is given before the right of the other tortfeasor to secure a money judgment for contribution has accrued, and provides for a reduction, to the extent of the pro rata share of the released tortfeasor, of the injured person's damages recoverable against all the other tortfeasors.

History: 1941 Comp., 21-122, enacted by Laws 1947, ch. 121, 5; 1953 Comp., 24-1-15.



Section 41-3-6 - Indemnity.

41-3-6. Indemnity.

This act [41-3-1 through 41-3-8 NMSA 1978] does not impair any right of indemnity under existing law.

History: 1941 Comp., 21-123, enacted by Laws 1947, ch. 121, 6; 1953 Comp., 24-1-16.



Section 41-3-7 - Uniformity of interpretation.

41-3-7. Uniformity of interpretation.

This act [41-3-1 through 41-3-8 NMSA 1978] shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states that enact it.

History: 1941 Comp., 21-124, enacted by Laws 1947, ch. 121, 8; 1953 Comp., 24-1-17.



Section 41-3-8 - Short title.

41-3-8. Short title.

This act [41-3-1 through 41-3-8 NMSA 1978] may be cited as the Uniform Contribution Among Tortfeasors Act.

History: 1941 Comp., 21-125, enacted by Laws 1947, ch. 121, 9; 1953 Comp., 24-1-18.






Article 3A - Several Liability

Section 41-3A-1 - Several liability.

41-3A-1. Several liability.

A. In any cause of action to which the doctrine of comparative fault applies, the doctrine imposing joint and several liability upon two or more wrongdoers whose conduct proximately caused an injury to any plaintiff is abolished except as otherwise provided hereafter. The liability of any such defendants shall be several.

B. In causes of action to which several liability applies, any defendant who establishes that the fault of another is a proximate cause of a plaintiff's injury shall be liable only for that portion of the total dollar amount awarded as damages to the plaintiff that is equal to the ratio of such defendant's fault to the total fault attributed to all persons, including plaintiffs, defendants and persons not party to the action.

C. The doctrine imposing joint and several liability shall apply:

(1) to any person or persons who acted with the intention of inflicting injury or damage;

(2) to any persons whose relationship to each other would make one person vicariously liable for the acts of the other, but only to that portion of the total liability attributed to those persons;

(3) to any persons strictly liable for the manufacture and sale of a defective product, but only to that portion of the total liability attributed to those persons; or

(4) to situations not covered by any of the foregoing and having a sound basis in public policy.

D. Where a plaintiff sustains damage as the result of fault of more than one person which can be causally apportioned on the basis that distinct harms were caused to the plaintiff, the fault of each of the persons proximately causing one harm shall not be compared to the fault of persons proximately causing other distinct harms. Each person is severally liable only for the distinct harm which that person proximately caused.

E. No defendant who is severally liable shall be entitled to contribution from any other person, nor shall such defendant be entitled to reduce the dollar damages determined by the factfinder to be owed by the defendant to the plaintiff in accordance with Subsection B of this section by any amount that the plaintiff has recovered from any other person whose fault may have also proximately caused injury to the plaintiff.

F. Nothing in this section shall be construed to affect or impair any right of indemnity or contribution arising out of any contract of agreement or any right of indemnity otherwise provided by law.

G. Nothing in this section creates or recognizes, either explicitly or impliedly, any new or different cause of action not otherwise recognized by law. Nothing in this section alters the doctrine of proximate cause.

History: Laws 1987, ch. 141, 1.



Section 41-3A-2 - Definition.

41-3A-2. Definition.

As used in this act, "person" means any individual or entity of any kind whatsoever.

History: Laws 1987, ch. 141, 2.






Article 4 - Tort Claims

Section 41-4-1 - Short title.

41-4-1. Short title.

Sections 41-4-1 through 41-4-27 NMSA 1978 may be cited as the "Tort Claims Act".

History: 1953 Comp., 5-14-1, enacted by Laws 1976, ch. 58, 1; 1977, ch. 386, 1; 1981, ch. 118, 1.



Section 41-4-2 - Legislative declaration.

41-4-2. Legislative declaration.

A. The legislature recognizes the inherently unfair and inequitable results which occur in the strict application of the doctrine of sovereign immunity. On the other hand, the legislature recognizes that while a private party may readily be held liable for his torts within the chosen ambit of his activity, the area within which the government has the power to act for the public good is almost without limit, and therefore government should not have the duty to do everything that might be done. Consequently, it is declared to be the public policy of New Mexico that governmental entities and public employees shall only be liable within the limitations of the Tort Claims Act and in accordance with the principles established in that act.

B. The Tort Claims Act shall be read as abolishing all judicially-created categories such as "governmental" or "proprietary" functions and "discretionary" or "ministerial" acts previously used to determine immunity or liability. Liability for acts or omissions under the Tort Claims Act shall be based upon the traditional tort concepts of duty and the reasonably prudent person's standard of care in the performance of that duty. The Tort Claims Act in no way imposes a strict liability for injuries upon governmental entities or public employees. Determination of the standard of care required in any particular instance should be made with the knowledge that each governmental entity has financial limitations within which it must exercise authorized power and discretion in determining the extent and nature of its activities.

History: 1953 Comp., 5-14-2, enacted by Laws 1976, ch. 58, 2.



Section 41-4-3 - Definitions.

41-4-3. Definitions.

As used in the Tort Claims Act:

A. "board" means the risk management advisory board;

B. "governmental entity" means the state or any local public body as defined in Subsections C and H of this section;

C. "local public body" means all political subdivisions of the state and their agencies, instrumentalities and institutions and all water and natural gas associations organized pursuant to Chapter 3, Article 28 NMSA 1978;

D. "law enforcement officer" means a full-time salaried public employee of a governmental entity, or a certified part-time salaried police officer employed by a governmental entity, whose principal duties under law are to hold in custody any person accused of a criminal offense, to maintain public order or to make arrests for crimes, or members of the national guard when called to active duty by the governor;

E. "maintenance" does not include:

(1) conduct involved in the issuance of a permit, driver's license or other official authorization to use the roads or highways of the state in a particular manner; or

(2) an activity or event relating to a public building or public housing project that was not foreseeable;

F. "public employee" means an officer, employee or servant of a governmental entity, excluding independent contractors except for individuals defined in Paragraphs (7), (8), (10), (14) and (17) of this subsection, or of a corporation organized pursuant to the Educational Assistance Act [Chapter 21, Article 21A NMSA 1978], the Small Business Investment Act [Chapter 58, Article 29 NMSA 1978] or the Mortgage Finance Authority Act [Chapter 58, Article 18 NMSA 1978] or a licensed health care provider, who has no medical liability insurance, providing voluntary services as defined in Paragraph (16) of this subsection and including:

(1) elected or appointed officials;

(2) law enforcement officers;

(3) persons acting on behalf or in service of a governmental entity in any official capacity, whether with or without compensation;

(4) licensed foster parents providing care for children in the custody of the human services department, corrections department or department of health, but not including foster parents certified by a licensed child placement agency;

(5) members of state or local selection panels established pursuant to the Adult Community Corrections Act [Chapter 33, Article 9 NMSA 1978];

(6) members of state or local selection panels established pursuant to the Juvenile Community Corrections Act [Chapter 33, Article 9A NMSA 1978];

(7) licensed medical, psychological or dental arts practitioners providing services to the corrections department pursuant to contract;

(8) members of the board of directors of the New Mexico medical insurance pool;

(9) individuals who are members of medical review boards, committees or panels established by the educational retirement board or the retirement board of the public employees retirement association;

(10) licensed medical, psychological or dental arts practitioners providing services to the children, youth and families department pursuant to contract;

(11) members of the board of directors of the New Mexico educational assistance foundation;

(12) members of the board of directors of the New Mexico student loan guarantee corporation;

(13) members of the New Mexico mortgage finance authority;

(14) volunteers, employees and board members of court-appointed special advocate programs;

(15) members of the board of directors of the small business investment corporation;

(16) health care providers licensed in New Mexico who render voluntary health care services without compensation in accordance with rules promulgated by the secretary of health. The rules shall include requirements for the types of locations at which the services are rendered, the allowed scope of practice and measures to ensure quality of care;

(17) an individual while participating in the state's adaptive driving program and only while using a special-use state vehicle for evaluation and training purposes in that program;

(18) the staff and members of the board of directors of the New Mexico health insurance exchange established pursuant to the New Mexico Health Insurance Exchange Act [59A-23F-1 through 59A-23F-8 NMSA 1978]; and

(19) members of the insurance nominating committee;

G. "scope of duty" means performing any duties that a public employee is requested, required or authorized to perform by the governmental entity, regardless of the time and place of performance; and

H. "state" or "state agency" means the state of New Mexico or any of its branches, agencies, departments, boards, instrumentalities or institutions.

History: 1953 Comp., 5-14-3, enacted by Laws 1976, ch. 58, 3; 1977, ch. 386, 2; 1983, ch. 123, 2; 1983, ch. 242, 1; 1985, ch. 76, 1; 1988, ch. 31, 1; 1991, ch. 29, 1; 1991, ch. 205, 1; 1993, ch. 195, 1; 1993, ch. 203, 1; 1994, ch. 123, 1; 1995, ch. 173, 2; 2003, ch. 399, 3; 2007, ch. 104, 1; 2009, ch. 8, 2; 2009, ch. 129, 2; 2009, ch. 249, 2; 2013, ch. 54, 11; 2015, ch. 11, 2.



Section 41-4-4 - Granting immunity from tort liability; authorizing exceptions.

41-4-4. Granting immunity from tort liability; authorizing exceptions.

A. A governmental entity and any public employee while acting within the scope of duty are granted immunity from liability for any tort except as waived by the New Mexico Religious Freedom Restoration Act [28-22-1 through 28-22-5 NMSA 1978] and by Sections 41-4-5 through 41-4-12 NMSA 1978. Waiver of this immunity shall be limited to and governed by the provisions of Sections 41-4-13 through 41-4-25 NMSA 1978, but the waiver of immunity provided in those sections does not waive immunity granted pursuant to the Governmental Immunity Act [41-13-1 through 41-13-3 NMSA 1978].

B. Unless an insurance carrier provides a defense, a governmental entity shall provide a defense, including costs and attorney fees, for any public employee when liability is sought for:

(1) any tort alleged to have been committed by the public employee while acting within the scope of his duty; or

(2) any violation of property rights or any rights, privileges or immunities secured by the constitution and laws of the United States or the constitution and laws of New Mexico when alleged to have been committed by the public employee while acting within the scope of his duty.

C. A governmental entity shall pay any award for punitive or exemplary damages awarded against a public employee under the substantive law of a jurisdiction other than New Mexico, including other states, territories and possessions and the United States of America, if the public employee was acting within the scope of his duty.

D. A governmental entity shall pay any settlement or any final judgment entered against a public employee for:

(1) any tort that was committed by the public employee while acting within the scope of his duty; or

(2) a violation of property rights or any rights, privileges or immunities secured by the constitution and laws of the United States or the constitution and laws of New Mexico that occurred while the public employee was acting within the scope of his duty.

E. A governmental entity shall have the right to recover from a public employee the amount expended by the public entity to provide a defense and pay a settlement agreed to by the public employee or to pay a final judgment if it is shown that, while acting within the scope of his duty, the public employee acted fraudulently or with actual intentional malice causing the bodily injury, wrongful death or property damage resulting in the settlement or final judgment.

F. Nothing in Subsections B, C and D of this section shall be construed as a waiver of the immunity from liability granted by Subsection A of this section or as a waiver of the state's immunity from suit in federal court under the eleventh amendment to the United States constitution.

G. The duty to defend as provided in Subsection B of this section shall continue after employment with the governmental entity has been terminated if the occurrence for which damages are sought happened while the public employee was acting within the scope of duty while the public employee was in the employ of the governmental entity.

H. The duty to pay any settlement or any final judgment entered against a public employee as provided in this section shall continue after employment with the governmental entity has terminated if the occurrence for which liability has been imposed happened while the public employee was acting within the scope of his duty while in the employ of the governmental entity.

I. A jointly operated public school, community center or athletic facility that is used or maintained pursuant to a joint powers agreement shall be deemed to be used or maintained by a single governmental entity for the purposes of and subject to the maximum liability provisions of Section 41-4-19 NMSA 1978.

J. For purposes of this section, a "jointly operated public school, community center or athletic facility" includes a school, school yard, school ground, school building, gymnasium, athletic field, building, community center or sports complex that is owned or leased by a governmental entity and operated or used jointly or in conjunction with another governmental entity for operations, events or programs that include sports or athletic events or activities, child-care or youth programs, after-school or before-school activities or summer or vacation programs at the facility.

K. A fire station that is used for community activities pursuant to a joint powers agreement between the fire department or volunteer fire department and another governmental entity shall be deemed to be operated or maintained by a single governmental entity for the purposes of and subject to the maximum liability provisions of Section 41-4-19 NMSA 1978. As used in this subsection, "community activities" means operations, events or programs that include sports or athletic events or activities, child care or youth programs, after-school or before-school activities, summer or vacation programs, health or education programs and activities or community events.

History: 1953 Comp., 5-14-4, enacted by Laws 1976, ch. 58, 4; 1977, ch. 386, 3; 1978, ch. 166, 1; 1981, ch. 267, 1; 1982, ch. 8, 1; 1989, ch. 369, 1; 1996, ch. 68, 1; 1999, ch. 268, 1; 2000 (2nd S.S.), ch. 17, 6; 2001, ch. 211, 1.



Section 41-4-5 - Liability; operation or maintenance of motor vehicles, aircraft and watercraft.

41-4-5. Liability; operation or maintenance of motor vehicles, aircraft and watercraft.

The immunity granted pursuant to Subsection A of Section 41-4-4 NMSA 1978 does not apply to liability for damages resulting from bodily injury, wrongful death or property damage caused by the negligence of public employees while acting within the scope of their duties in the operation or maintenance of any motor vehicle, aircraft or watercraft.

History: 1953 Comp., 5-14-5, enacted by Laws 1976, ch. 58, 5; 1977, ch. 386, 4.



Section 41-4-6 - Liability; buildings, public parks, machinery, equipment and furnishings.

41-4-6. Liability; buildings, public parks, machinery, equipment and furnishings.

A. The immunity granted pursuant to Subsection A of Section 41-4-4 NMSA 1978 does not apply to liability for damages resulting from bodily injury, wrongful death or property damage caused by the negligence of public employees while acting within the scope of their duties in the operation or maintenance of any building, public park, machinery, equipment or furnishings.

B. Nothing in this section shall be construed as granting waiver of immunity for any damages arising out of the operation or maintenance of works used for diversion or storage of water.

C. All irrigation and conservancy districts and their public employees acting lawfully and within the scope of their duties that authorize any part of their property to be used as part of trails within a state park, the state trails system or a trail established and managed by a local public body are excluded from the waiver of immunity under Subsection A of this section for damages arising out of the operation or maintenance of such trails if the irrigation or conservancy district has entered into a written agreement with the state agency or local public body operating or maintaining the trail and that state agency or local public body has agreed to assume the operation and maintenance of that portion of the district's property used for the trail; the state agency or local public body operating or maintaining the trail shall be subject to liability as provided in the Tort Claims Act.

History: 1953 Comp., 5-14-6, enacted by Laws 1976, ch. 58, 6; 1977, ch. 386, 5; 2007, ch. 207, 1.



Section 41-4-7 - Liability; airports.

41-4-7. Liability; airports.

A. The immunity granted pursuant to Subsection A of Section 4 [41-4-4 NMSA 1978] of the Tort Claims Act does not apply to liability for damages resulting from bodily injury, wrongful death or property damage caused by the negligence of public employees while acting within the scope of their duties in the operation of airports.

B. The liability imposed pursuant to Subsection A of this section shall not include liability for damages due to the existence of any condition arising out of compliance with any federal or state law or regulation governing the use and operation of airports.

History: 1953 Comp., 5-14-7, enacted by Laws 1976, ch. 58, 7.



Section 41-4-8 - Liability; public utilities.

41-4-8. Liability; public utilities.

A. The immunity granted pursuant to Subsection A of Section 4 [41-4-4 NMSA 1978] of the Tort Claims Act does not apply to liability for damages resulting from bodily injury, wrongful death or property damage caused by the negligence of public employees while acting within the scope of their duties in the operation of the following public utilities and services: gas; electricity; water; solid or liquid waste collection or disposal; heating; and ground transportation.

B. The liability imposed pursuant to Subsection A of this section shall not include liability for damages resulting from bodily injury, wrongful death or property damage:

(1) caused by a failure to provide an adequate supply of gas, water, electricity or services as described in Subsection A of this section; or

(2) arising out of the discharge, dispersal, release or escape of smoke, vapors, soot, fumes, acids, alkalis, toxic chemicals, liquids or gases, waste materials or other irritants, contaminants or pollutants into or upon land, the atmosphere or any watercourse or body of water.

History: 1953 Comp., 5-14-8, enacted by Laws 1976, ch. 58, 8.



Section 41-4-9 - Liability; medical facilities.

41-4-9. Liability; medical facilities.

The immunity granted pursuant to Subsection A of Section 41-4-4 NMSA 1978 does not apply to liability for damages resulting from bodily injury, wrongful death or property damage caused by the negligence of public employees while acting within the scope of their duties in the operation of any hospital, infirmary, mental institution, clinic, dispensary, medical care home or like facilities.

History: 1953 Comp., 5-14-9, enacted by Laws 1976, ch. 58, 9; 1977, ch. 386, 6.



Section 41-4-10 - Liability; health care providers.

41-4-10. Liability; health care providers.

The immunity granted pursuant to Subsection A of Section 41-4-4 NMSA 1978 does not apply to liability for damages resulting from bodily injury, wrongful death or property damage caused by the negligence of public employees licensed by the state or permitted by law to provide health care services while acting within the scope of their duties of providing health care services.

History: 1953 Comp., 5-14-10, enacted by Laws 1976, ch. 58, 10; 1977, ch. 386, 7; 1978, ch. 166, 2.



Section 41-4-11 - Liability; highways and streets.

41-4-11. Liability; highways and streets.

A. The immunity granted pursuant to Subsection A of Section 41-4-4 NMSA 1978 does not apply to liability for damages resulting from bodily injury, wrongful death or property damage caused by the negligence of public employees while acting within the scope of their duties during the construction, and in subsequent maintenance of any bridge, culvert, highway, roadway, street, alley, sidewalk or parking area.

B. The liability for which immunity has been waived pursuant to Subsection A of this section shall not include liability for damages caused by:

(1) a defect in plan or design of any bridge, culvert, highway, roadway, street, alley, sidewalk or parking area;

(2) the failure to construct or reconstruct any bridge, culvert, highway, roadway, street, alley, sidewalk or parking area; or

(3) a deviation from standard geometric design practices for any bridge, culvert, highway, roadway, street, alley, sidewalk or parking area allowed on a case-by-case basis for appropriate cultural, ecological, economic, environmental, right-of-way through Indian lands, historical or technical reasons, provided the deviation:

(a) is required by extraordinary circumstances;

(b) has been approved by the governing authority; and

(c) is reasonable and necessary as determined by the application of sound engineering principles taking into consideration the appropriate cultural, ecological, economic, environmental, right-of-way through Indian lands, historical or technical circumstances.

History: 1953 Comp., 5-14-11, enacted by Laws 1976, ch. 58, 11; 1977, ch. 386, 8; 1991, ch. 205, 2.



Section 41-4-12 - Liability; law enforcement officers.

41-4-12. Liability; law enforcement officers.

The immunity granted pursuant to Subsection A of Section 41-4-4 NMSA 1978 does not apply to liability for personal injury, bodily injury, wrongful death or property damage resulting from assault, battery, false imprisonment, false arrest, malicious prosecution, abuse of process, libel, slander, defamation of character, violation of property rights or deprivation of any rights, privileges or immunities secured by the constitution and laws of the United States or New Mexico when caused by law enforcement officers while acting within the scope of their duties.

History: 1953 Comp., 5-14-12, enacted by Laws 1976, ch. 58, 12; 1977, ch. 386, 9.



Section 41-4-13 - Exclusions from waiver of immunity; community ditches or acequias; Sanitary Projects Act associations.

41-4-13. Exclusions from waiver of immunity; community ditches or acequias; Sanitary Projects Act associations.

All community ditches or acequias, and their public employees acting lawfully and within the scope of their duties, and all associations created pursuant to the Sanitary Projects Act [Chapter 3, Article 29 NMSA 1978] are excluded from the waiver of immunity of liability under Sections 41-4-6 through 41-4-12 NMSA 1978.

History: 1953 Comp., 5-14-12.1, enacted by Laws 1977, ch. 386, 10; 2006, ch. 54, 1; 2006, ch. 55, 1.



Section 41-4-14 - Defenses.

41-4-14. Defenses.

A governmental entity and its public employees may assert any defense available under the law of New Mexico.

History: 1953 Comp., 5-14-13, enacted by Laws 1976, ch. 58, 13.



Section 41-4-15 - Statute of limitations.

41-4-15. Statute of limitations.

A. Actions against a governmental entity or a public employee for torts shall be forever barred, unless such action is commenced within two years after the date of occurrence resulting in loss, injury or death, except that a minor under the full age of seven years shall have until his ninth birthday in which to file. This subsection applies to all persons regardless of minority or other legal disability.

B. The provisions of Subsection A of this section shall not apply to any occurrence giving rise to a claim which occurred before July 1, 1976.

History: 1953 Comp., 5-14-14, enacted by Laws 1976, ch. 58, 14; 1977, ch. 386, 11.



Section 41-4-16 - Notice of claims.

41-4-16. Notice of claims.

A. Every person who claims damages from the state or any local public body under the Tort Claims Act shall cause to be presented to the risk management division for claims against the state, the mayor of the municipality for claims against the municipality, the superintendent of the school district for claims against the school district, the county clerk of a county for claims against the county, or to the administrative head of any other local public body for claims against such local public body, within ninety days after an occurrence giving rise to a claim for which immunity has been waived under the Tort Claims Act, a written notice stating the time, place and circumstances of the loss or injury.

B. No suit or action for which immunity has been waived under the Tort Claims Act shall be maintained and no court shall have jurisdiction to consider any suit or action against the state or any local public body unless notice has been given as required by this section, or unless the governmental entity had actual notice of the occurrence. The time for giving notice does not include the time, not exceeding ninety days, during which the injured person is incapacitated from giving the notice by reason of injury.

C. When a claim for which immunity has been waived under the Tort Claims Act is one for wrongful death, the required notice may be presented by, or on behalf of, the personal representative of the deceased person or any person claiming benefits of the proceeds of a wrongful death action, or the consular officer of a foreign country of which the deceased was a citizen, within six months after the date of the occurrence of the injury which resulted in the death; but if the person for whose death the claim is made has presented a notice that would have been sufficient had he lived, an action for wrongful death may be brought without any additional notice.

History: 1953 Comp., 5-14-14.1, enacted by Laws 1977, ch. 386, 12.



Section 41-4-16.1 - Civil action; damages incurred while imprisoned; notice to victim.

41-4-16.1. Civil action; damages incurred while imprisoned; notice to victim.

Upon the filing of a civil action by an individual or his personal representative against the state for damages incurred while imprisoned in a state corrections facility, the district court clerk shall issue notice of the filing of that action to the corrections and criminal rehabilitation department [corrections department] which shall forward a copy of the notice to the victim of the crime for which that individual was imprisoned. If the civil action is filed in a federal forum, the individual or personal representative shall issue the required notice to the department.

History: Laws 1981, ch. 117, 1.



Section 41-4-17 - Exclusiveness of remedy.

41-4-17. Exclusiveness of remedy.

A. The Tort Claims Act shall be the exclusive remedy against a governmental entity or public employee for any tort for which immunity has been waived under the Tort Claims Act and no other claim, civil action or proceeding for damages, by reason of the same occurrence, may be brought against a governmental entity or against the public employee or his estate whose act or omission gave rise to the suit or claim. No rights of a governmental entity to contribution, indemnity or subrogation shall be impaired by this section, except a governmental entity or any insurer of a governmental entity shall have no right to contribution, indemnity or subrogation against a public employee unless the public employee has been found to have acted fraudulently or with actual intentional malice causing the bodily injury, wrongful death, property damage or violation of rights, privileges or immunities secured by the constitution and laws of the United States or laws of New Mexico resulting in the settlement or final judgment. Nothing in this section shall be construed to prohibit any proceedings for mandamus, prohibition, habeas corpus, certiorari, injunction or quo warranto.

B. The settlement or judgment in an action under the Tort Claims Act shall constitute a complete bar to any action by the claimant, by reason of the same occurrence against a governmental entity or the public employee whose negligence gave rise to the claim.

C. No action brought pursuant to the provisions of the Tort Claims Act shall name as a party any insurance company insuring any risk for which immunity has been waived by that act.

History: 1953 Comp., 5-14-15, enacted by Laws 1976, ch. 58, 15; 1977, ch. 386, 13; 1982, ch. 8, 2.



Section 41-4-18 - Jurisdiction; appeals; venue.

41-4-18. Jurisdiction; appeals; venue.

A. Exclusive original jurisdiction for any claim under the Tort Claims Act shall be in the district courts of New Mexico. Appeals may be taken as provided by law.

B. Venue for any claim against the state or its public employees, pursuant to the Tort Claims Act, shall be in the district court for the county in which a plaintiff resides, or in which the cause of action arose, or in Santa Fe county. Venue for all other claims pursuant to the Tort Claims Act, shall be in the county in which the principal offices of the governing body of the local public body are located.

History: 1953 Comp., 5-14-16, enacted by Laws 1976, ch. 58, 16.



Section 41-4-19 - Maximum liability.

41-4-19. Maximum liability.

A. Unless limited by Subsection B of this section, in any action for damages against a governmental entity or a public employee while acting within the scope of the employee's duties as provided in the Tort Claims Act, the liability shall not exceed:

(1) the sum of two hundred thousand dollars ($200,000) for each legally described real property for damage to or destruction of that legally described real property arising out of a single occurrence;

(2) the sum of three hundred thousand dollars ($300,000) for all past and future medical and medically related expenses arising out of a single occurrence; and

(3) the sum of four hundred thousand dollars ($400,000) to any person for any number of claims arising out of a single occurrence for all damages other than real property damage and medical and medically related expenses as permitted under the Tort Claims Act.

B. The total liability for all claims pursuant to Paragraphs (1) and (3) of Subsection A of this section that arise out of a single occurrence shall not exceed seven hundred fifty thousand dollars ($750,000).

C. Interest shall be allowed on judgments against a governmental entity or public employee for a tort for which immunity has been waived under the Tort Claims Act at a rate equal to two percentage points above the prime rate as published in the Wall Street Journal on the date of the entry of the judgment. Interest shall be computed daily from the date of the entry of the judgment until the date of payment.

D. No judgment against a governmental entity or public employee for any tort for which immunity has been waived under the Tort Claims Act shall include an award for exemplary or punitive damages or for interest prior to judgment.

History: 1953 Comp., 5-14-3, enacted by Laws 1976, ch. 58, 17; 1977, ch. 386, 14; 1991, ch. 205, 3; 2004, ch. 108, 1; 2007, ch. 121, 1.



Section 41-4-20 - Coverage of risks; insurance.

41-4-20. Coverage of risks; insurance.

A. It shall be the duty of governmental entities to cover every risk for which immunity has been waived under the provisions of the Tort Claims Act or any liability imposed under Section 41-4-4 NMSA 1978 as follows:

(1) local public bodies shall cover every such risk or liability as follows:

(a) for a risk for which immunity has been waived pursuant to Sections 41-4-9, 41-4-10 and 41-4-12 NMSA 1978, the local public body shall cover the risk, and for any commercially uninsurable risk for which public liability fund coverage is made available, the local public body may insure the risk in accordance with the provisions of Section 41-4-25 NMSA 1978;

(b) for excess liability for damages arising under and subject to the substantive law of a jurisdiction other than New Mexico, including but not limited to other states, territories and possessions and the United States of America, the local public body shall provide coverage in accordance with the provisions of Subsection B of Section 41-4-27 [41-4-28] NMSA 1978, if coverage is available; and

(c) for a risk or liability not covered pursuant to Subparagraphs (a) and (b) of this paragraph, the local public body shall purchase insurance, establish reserves or provide a combination of insurance and reserves or provide insurance in any other manner authorized by law; and

(2) for state agencies, the risk management division shall insure or otherwise cover every such risk or liability in accordance with the provisions of Section 41-4-23 NMSA 1978. Coverage shall include but is not limited to coverage for all such liability arising under and subject to the substantive law of a jurisdiction other than New Mexico, including but not limited to other states, territories and possessions and the United States of America.

B. The department of finance and administration shall not approve the budget of any governmental entity that has not budgeted an adequate amount of money to insure or otherwise cover pursuant to this section or Section 3-62-2 NMSA 1978 every risk of the governmental entity for which immunity has been waived under the provisions of the Tort Claims Act or liability imposed under Section 41-4-4 NMSA 1978. The public school finance division of the department of finance and administration shall not approve the budget of any school district which has failed to budget sufficient revenues to insure or otherwise cover pursuant to this section every risk for which immunity has been waived pursuant to the provisions of the Tort Claims Act or liability imposed under Section 41-4-4 NMSA 1978.

C. No liability insurance may be purchased by any governmental entity other than as authorized by the Tort Claims Act.

History: Laws 1976, ch. 58, 18; 1953 Comp., 5-14-18; Laws 1977, ch. 247, 52; 1977, ch. 386, 15; 1978, ch. 166, 3; 1979, ch. 287, 4; 1979, ch. 392, 2; 1981, ch. 268, 1.



Section 41-4-21 - Application of act.

41-4-21. Application of act.

The provisions of the Tort Claims Act shall not affect the provisions of any personnel act, any rules or regulations issued thereunder or any other provision of law governing the employer-employee relationship.

History: 1953 Comp., 5-14-19, enacted by Laws 1976, ch. 58, 19; 1977, ch. 386, 16.



Section 41-4-22 - Insurance fund.

41-4-22. Insurance fund.

There is created the "insurance fund" to purchase insurance for the state and its public employees. Any money in the fund not needed to meet expected expenditures for the ensuing month shall be invested by the director of the risk management division with the prior approval of the state board of finance.

History: 1953 Comp., 5-14-20, enacted by Laws 1976, ch. 58, 20; 1977, ch. 247, 53.



Section 41-4-23 - Public liability fund created; purposes.

41-4-23. Public liability fund created; purposes.

A. There is created the "public liability fund". The fund and any income from the fund shall be held in trust, deposited in a segregated account and invested by the general services department with the prior approval of the state board of finance.

B. Money deposited in the public liability fund may be expended by the risk management division of the general services department:

(1) to purchase tort liability insurance for state agencies and their employees and for any local public body participating in the public liability fund and its employees;

(2) to contract with one or more consulting or claims adjusting firms pursuant to the provisions of Section 41-4-24 NMSA 1978;

(3) to defend, save harmless and indemnify any state agency or employee of a state agency or a local public body or an employee of such local public body for any claim or liability covered by a valid and current certificate of coverage to the limits of such certificate of coverage;

(4) to pay claims and judgments covered by a certificate of coverage;

(5) to contract with one or more attorneys or law firms on a per-hour basis, or with the attorney general, to defend tort liability claims against governmental entities and public employees acting within the scope of their duties;

(6) to pay costs and expenses incurred in carrying out the provisions of this section;

(7) to create a retention fund for any risk covered by a certificate of coverage;

(8) to insure or provide certificates of coverage to school bus contractors and their employees, notwithstanding Subsection F of Section 41-4-3 NMSA 1978, for any comparable risk for which immunity has been waived for public employees pursuant to Section 41-4-5 NMSA 1978, if the coverage is commercially unavailable; except that coverage for exposure created by Sections 41-4-9, 41-4-10 and 41-4-12 NMSA 1978 shall be provided to its member public school districts and participating other educational entities of the public school insurance authority, by the authority, and except that coverage shall be provided to a contractor and his employees only through the public school insurance authority or its successor, unless the district to which the contractor provides services has been granted a waiver by the authority or the authority is not offering the coverage for the fiscal year for which the division offers its coverage. A local school district to which the division may provide coverage may provide for marketing and servicing to be done by licensed insurance agents who shall receive reasonable compensation for their services; and

(9) to insure or provide certificates of coverage for any ancillary coverage typically found in commercially available liability policies provided to governmental entities, if the coverage is commercially unavailable.

C. No settlement of any claim covered by the public liability fund in excess of twenty-five thousand dollars ($25,000) shall be made unless the settlement has first been approved in writing by the director of the risk management division of the general services department. This subsection shall not be construed to limit the authority of an insurance carrier, covering any liability under the Tort Claims Act, to compromise, adjust and settle claims against governmental entities or their public employees.

D. Claims against the public liability fund shall be made in accordance with rules or regulations of the director of the risk management division of the general services department. If the director of the risk management division has reason to believe that the fund would be exhausted by payment of all claims allowed during a particular state fiscal year, pursuant to regulations of the risk management division, the amounts paid to each claimant and other parties obtaining judgments shall be prorated, with each party receiving an amount equal to the percentage his own payment bears to the total of claims or judgments outstanding and payable from the fund. Any amounts due and unpaid as a result of such proration shall be paid in the following fiscal years.

History: 1953 Comp., 5-14-20.1, enacted by Laws 1977, ch. 386, 17; 1978, ch. 166, 4; 1982, ch. 8, 3; 1983, ch. 301, 75; 1986, ch. 102, 8; 1989, ch. 373, 6; 1996 (1st S.S.), ch. 3, 5; 2000, ch. 27, 4; 2001, ch. 177, 1.



Section 41-4-24 - Consulting and claims adjusting contracts.

41-4-24. Consulting and claims adjusting contracts.

A. Notwithstanding any other provision of law, the risk management division shall:

(1) contract, as may be necessary, with a recognized insurance consulting firm to assist in the implementation of the public liability fund; and

(2) contract with a recognized insurance claims adjusting firm for the handling of all claims made against the public liability fund.

B. No contract shall be entered into pursuant to this section, unless proposals have been sought from two or more qualified firms. Contracts shall be awarded on the basis of cost, financial resources of the firm, service facilities in New Mexico, service reputation and experience.

History: 1953 Comp., 5-14-20.2, enacted by Laws 1977, ch. 386, 18.



Section 41-4-25 - Public liability fund; municipal public liability fund; local public body participation; educational entity participation.

41-4-25. Public liability fund; municipal public liability fund; local public body participation; educational entity participation.

A. Except as provided in Subsections B and C of this section, local public bodies shall obtain coverage for all risks for which immunity has been waived under the Tort Claims Act pursuant to Sections 41-4-9, 41-4-10 and 41-4-12 NMSA 1978 through the public liability fund by paying into the fund an assessment, to be determined by the director of the risk management division, which shall be based on the risks to be insured. In addition, any local public body upon application to the risk management division may obtain coverage for any risk for which immunity has been waived under the Tort Claims Act through the public liability fund if the director of the risk management division determines that:

(1) the risk is, in fact, commercially uninsurable or insurable only at a cost or subject to conditions which the director deems unreasonable. To make this determination, the director may require the local public body to submit such information as he deems appropriate and may also seek information from any other source; and

(2) the local public body has paid all insurance premiums and public liability fund assessments in a timely manner or has had good cause for failing to do so. The local public body shall pay for coverage of uninsurable risks by paying into the fund an assessment, to be determined by the director, which shall be based on risks to be insured. However, payment of all or part of any such assessment may be deferred or postponed without penalty until future years if the local public body certifies to the director's satisfaction that it has insufficient funds available to pay all or a part of any assessment. A municipality or county shall be deemed to have insufficient funds only if it is, in the current fiscal year, levying the full property tax millage allotted it under law and, in addition, has levied during the current fiscal year a five-mill levy above the constitutional twenty-mill limit to pay tort judgments. Any deferred or postponed assessment is payable in any succeeding fiscal year, subject to the same limitations on duty to pay, until paid in full.

B. A municipality which has adopted a charter pursuant to Article 10, Section 6 of the constitution of New Mexico may, by ordinance of the governing body, elect to create a "municipal public liability fund" to insure or otherwise cover any risk for which immunity has been waived under the Tort Claims Act. A municipal public liability fund created pursuant to this subsection shall provide that:

(1) the fund and any income from the fund shall be held in trust, deposited in a segregated account and invested in accordance with law;

(2) any money deposited in the fund may only be expended to purchase liability insurance; to contract with one or more consulting or claims adjusting firms; to defend, save harmless and indemnify any employee of the municipality for any liability covered by the municipal public liability fund; to contract with one or more attorneys or law firms on a per-hour basis to defend tort liability claims against the municipality and its officers and employees acting within the scope of their duties; and to create a retention fund adequate to cover all uninsured risks of the municipality;

(3) if the municipal public liability fund will be exhausted by the payment of all judgments and claims allowed during a particular fiscal year, amounts paid to each claimant or person obtaining a judgment shall be prorated, with each person receiving an amount equal to the percentage his own payment bears to the total of claims and judgments outstanding and payable from the fund. Any amounts due and unpaid as a result of such proration shall be paid in the following fiscal year;

(4) no tort, civil rights or workers' compensation judgment shall be paid by a tax levy upon real or personal property unless the judgment exceeds one hundred thousand dollars ($100,000). The tax levy shall be made only on that portion of the judgment which is in excess of one hundred thousand dollars ($100,000). Judgments arising out of a single occurrence shall be paid by tax levies for the portions of the judgments in excess of one hundred thousand dollars ($100,000);

(5) the governing body shall review all judgments set forth in Paragraph (4) of this subsection prior to transmitting them to the county assessor for inclusion in the property tax assessment. The review by the governing body shall include a finding by the governing body that the judgment properly arose under the Workers' Compensation Act [Chapter 52, Article 1 NMSA 1978] or under the Tort Claims Act. After so finding, the governing body shall by resolution direct the county assessor to provide an assessment as required; and

(6) the ordinance shall not become effective until the department of finance and administration and the general services department have reviewed and approved the ordinance as complying with all of the provisions of this subsection.

C. A local public body, other than one that has adopted a charter pursuant to Article 10, Section 6 of the constitution of New Mexico, may elect to obtain coverage from the public liability fund in accordance with Subsection A of this section or may:

(1) purchase commercial insurance coverage for the risks for which immunity is waived under the Tort Claims Act; or

(2) obtain coverage for the risks for which immunity is waived under the Tort Claims Act in accordance with the provisions of Chapter 3, Article 62 NMSA 1978.

D. The risk management division may assess any local public body with a risk covered by the public liability fund:

(1) a penalty in a percentage or minimum amount to be fixed by the director of the risk management division, with the advice of the board, for the failure to make timely payment of any assessment of the division; or

(2) a surcharge not exceeding seventy-five percent of the rate established by the division for coverage under the public liability fund, if:

(a) the local public body fails to meet any of the underwriting standards or claims procedures prescribed by regulations of the division; or

(b) the local public body fails to carry out any safety program prescribed by regulations of the division.

E. Any school district as defined in Section 22-1-2 NMSA 1978 or educational institution established pursuant to Chapter 21, Article 13, 16 or 17 NMSA 1978 may, upon application to and acceptance by the risk management division, purchase, if the coverage is commercially unavailable, any coverage offered by the division, through the public liability fund, including school bus coverage for school bus contractors, notwithstanding the limitation in Subsection E of Section 41-4-3 NMSA 1978; except that coverage other than for risks for which immunity has been waived pursuant to Sections 41-4-9, 41-4-10, 41-4-12 and 41-4-28 NMSA 1978 shall be provided to a school district only through the public school group insurance authority or its successor, unless the district has been granted a waiver by the authority or the authority is not offering the coverage for the fiscal year for which the division offers its coverage. A local school district to which the division may provide coverage may provide for marketing and servicing to be done by licensed insurance agents who shall receive reasonable compensation for their services.

F. If any local public body fails to insure or otherwise cover any risk, the immunity for which has been waived under the provisions of the Tort Claims Act, any resident of the local public body shall have standing to bring suit to compel compliance with the provisions of the Tort Claims Act. Nothing in this section shall be construed to allow any recovery against any governmental entity for any damages resulting from the failure of the governmental entity to insure or otherwise cover any risk.

G. Nothing in this section shall be construed as requiring the risk management division to provide coverage to any local public body, except coverage for those risks for which immunity has been waived under Sections 41-4-9, 41-4-10 and 41-4-12 NMSA 1978, or as requiring the division to provide coverage on terms deemed to be unreasonable by the director of the division.

History: 1953 Comp., 5-14-20.3, enacted by Laws 1977, ch. 386, 19; 1978, ch. 166, 5; 1979, ch. 10, 1; 1979, ch. 392, 3; 1983, ch. 301, 76; 1986, ch. 27, 1; 1986, ch. 102, 9; 1988, ch. 57, 1; 1989, ch. 372, 1.



Section 41-4-26 - Home rule municipality tort claims ordinances; severability; applicability.

41-4-26. Home rule municipality tort claims ordinances; severability; applicability.

A. Any provision of an ordinance adopted by a home rule municipality providing for the insurance or self-insurance of tort liability risks of the home rule municipality is declared to be severable if any part or application of such ordinance is held invalid.

B. Any home rule municipality which has adopted an ordinance providing for the insurance or self-insurance of any or all of the tort liability risks of the municipality, shall not be eligible to participate in the public liability fund created pursuant to Section 41-4-23 NMSA 1978.

C. A home rule municipality which has adopted an ordinance insuring or self-insuring its tort liability risks prior to July 1, 1978 or which has adopted an ordinance after July 1, 1978 insuring or self-insuring its tort liability risks pursuant to Subsection B of Section 41-4-25 NMSA 1978 may elect to be covered by the public liability fund created pursuant to Section 41-4-23 NMSA 1978 for the subsequent calendar years by:

(1) giving notice of the repeal of its ordinance to the risk management division prior to December 1 of any calendar year; and

(2) paying such assessments as may be determined by the risk management division. Occurrences giving rise to claims arising during any period of time [in] which a home rule municipality had a valid or invalid ordinance insuring or self-insuring its risks shall be governed by the ordinance in effect at the time the claims arose and not by the public liability fund created pursuant to Section 41-4-23 NMSA 1978.

History: 1978 Comp., 41-4-26, enacted by Laws 1978, ch. 166, 18; 1986, ch. 27, 2.



Section 41-4-27 - Home rule municipality; joint powers agreements; coverage.

41-4-27. Home rule municipality; joint powers agreements; coverage.

A. Any county covered through the public liability fund pursuant to Subsection A of Section 41-4-25 NMSA 1978 may enter into a joint powers agreement with a home rule municipality which has elected to be covered pursuant to Subsection B of Section 41-4-25 NMSA 1978, providing for exercise of certain of the county's powers or duties under the agreement. Any such joint powers agreement may provide for public liability fund coverage of a stated percentage of risks arising from exercise of the county's powers or duties.

B. Public liability fund coverage which may be provided under any such joint powers agreement shall be:

(1) limited to public liability fund coverage available to the county pursuant to Subsection A of Section 41-4-25 NMSA 1978; and

(2) subject to the prior approval of the risk management advisory board.

C. All coverage pursuant to this section shall terminate upon the date the joint powers agreement terminates.

D. For covering a risk pursuant to this section, the risk management division shall assess the county the full amount to be assessed for covering the entire risk under current regular risk management division assessment rates and schedules, plus any applicable penalties and surcharges, without adjustment based upon the percentage of risk for which the county is liable.

History: 1978 Comp., 41-4-27, enacted by Laws 1981, ch. 118, 2.



Section 41-4-28 - Coverage for liability subject to foreign jurisdiction's law.

41-4-28. Coverage for liability subject to foreign jurisdiction's law.

A. Coverage which may be provided for liability arising under and subject to the substantive law of a jurisdiction other than New Mexico, including but not limited to other states, territories and possessions and the United States, is not limited as provided in Section 41-4-19 NMSA 1978.

B. The risk management division shall purchase liability insurance coverage for all local public bodies otherwise participating in the public liability fund for liability arising under and subject to the substantive law of a jurisdiction other than New Mexico, including but not limited to other states, territories and possessions and the United States. The risk management division shall purchase such liability insurance only if the director of the risk management division determines that the coverage offered is satisfactory and available at reasonable cost. If satisfactory coverage is unavailable at reasonable cost, the risk management division may offer a certificate through the public liability fund in limits not to exceed one million dollars ($1,000,000) per occurrence. Any liability insurance shall provide coverage only for amounts in excess of the limits set forth in Section 41-4-19 NMSA 1978.

Local public bodies shall obtain excess coverage for such foreign jurisdiction liability by paying into the public liability fund an assessment, determined by the director of the risk management division, based on the cost of the insurance and the risks to be insured. If such insurance is unavailable on a satisfactory basis or at reasonable cost and the risk management division does not provide a certificate or insurance with satisfactory limits, local public bodies shall cover such liability in accordance with Subparagraph (c) of Paragraph (1) of Subsection A of Section 41-4-20 NMSA 1978.

C. Nothing in this section shall be construed as a waiver of any sovereign or governmental immunity.

History: 1978 Comp., 41-4-27, enacted by Laws 1981, ch. 268, 2; 1986, ch. 102, 10.



Section 41-4-29 - Governmental entities; health care students liability coverage; authority to purchase.

41-4-29. Governmental entities; health care students liability coverage; authority to purchase.

A. Governmental entities may purchase public liability fund coverage, if offered, for health care liability of health care students currently enrolled in health care instructional programs provided by or through the governmental entity.

B. The risk management division of the general services department may provide public liability fund coverage for health care liability of health care students currently enrolled in health care instructional programs provided by or through a governmental entity. Such coverage shall be limited to health care liability risks arising out of assigned health care instructional activities.

C. This section shall not be construed as waiving or otherwise affecting any governmetal [governmental] entity's sovereign immunity or any other limitations or protections under the Tort Claims Act or any other law. This section shall not be construed as creating any right of action against any governmental entity or any of its officers, employees or servants for any activities insured pursuant to this section.

History: Laws 1981, ch. 269, 1; 1983, ch. 301, 77.



Section 41-4-30 - Liability coverage; certain community land grants.

41-4-30. Liability coverage; certain community land grants.

Notwithstanding the provisions of Paragraph (1) of Subsection A of Section 41-4-25 NMSA 1978 to the contrary, a community land grant governed as a political subdivision of the state upon application to the risk management division of the general services department shall be authorized to purchase coverage for any risk for which immunity has been waived under the Tort Claims Act through the public liability fund, exclusive of coverage of an activity conducted by the community land grant that is determined by the director of the risk management division pursuant to division rules to be a business enterprise.

History: Laws 2010, ch. 22, 1.






Article 5 - Medical Malpractice Act

Section 41-5-1 - Short title.

41-5-1. Short title.

Chapter 41, Article 5 NMSA 1978 may be cited as the "Medical Malpractice Act".

History: 1953 Comp., 58-33-1, enacted by Laws 1976, ch. 2, 1; 1992, ch. 33, 1.



Section 41-5-2 - Purpose of act.

41-5-2. Purpose of act.

The purpose of the Medical Malpractice Act is to promote the health and welfare of the people of New Mexico by making available professional liability insurance for health care providers in New Mexico.

History: 1953 Comp., 58-33-2, enacted by Laws 1976, ch. 2, 2.



Section 41-5-3 - Definitions.

41-5-3. Definitions.

As used in the Medical Malpractice Act:

A. "health care provider" means a person, corporation, organization, facility or institution licensed or certified by this state to provide health care or professional services as a doctor of medicine, hospital, outpatient health care facility, doctor of osteopathy, chiropractor, podiatrist, nurse anesthetist or physician's assistant;

B. "insurer" means an insurance company engaged in writing health care provider malpractice liability insurance in this state;

C. "malpractice claim" includes any cause of action arising in this state against a health care provider for medical treatment, lack of medical treatment or other claimed departure from accepted standards of health care which proximately results in injury to the patient, whether the patient's claim or cause of action sounds in tort or contract, and includes but is not limited to actions based on battery or wrongful death; "malpractice claim" does not include a cause of action arising out of the driving, flying or nonmedical acts involved in the operation, use or maintenance of a vehicular or aircraft ambulance;

D. "medical care and related benefits" means all reasonable medical, surgical, physical rehabilitation and custodial services and includes drugs, prosthetic devices and other similar materials reasonably necessary in the provision of such services;

E. "patient" means a natural person who received or should have received health care from a licensed health care provider, under a contract, express or implied; and

F. "superintendent" means the superintendent of insurance of this state.

History: 1953 Comp., 58-33-3, enacted by Laws 1976, ch. 2, 3; 1977, ch. 284, 1.



Section 41-5-4 - Ad damnum clause.

41-5-4. Ad damnum clause.

A patient or his representative having a malpractice claim for bodily injury or death may file a complaint in any court of law having requisite jurisdiction and demand right of trial by jury. No dollar amount or figure shall be included in the demand in any complaint asserting a malpractice claim and filed after the effective date of this section, but the request shall be for such damages as are reasonable. This section shall not prevent a patient or his representative from alleging a requisite jurisdictional amount in a malpractice claim filed in a court requiring such an allegation.

History: 1953 Comp., 58-33-4, enacted by Laws 1976, ch. 2, 4; 1977, ch. 284, 2.



Section 41-5-5 - Qualifications.

41-5-5. Qualifications.

A. To be qualified under the provisions of the Medical Malpractice Act, a health care provider shall:

(1) establish its financial responsibility by filing proof with the superintendent that the health care provider is insured by a policy of malpractice liability insurance issued by an authorized insurer in the amount of at least two hundred thousand dollars ($200,000) per occurrence or for an individual health care provider, excluding hospitals and outpatient health care facilities, by having continuously on deposit the sum of six hundred thousand dollars ($600,000) in cash with the superintendent or such other like deposit as the superintendent may allow by rule or regulation; provided that in the absence of an additional deposit or policy as required by this subsection, the deposit or policy shall provide coverage for not more than three separate occurrences; and

(2) pay the surcharge assessed on health care providers by the superintendent pursuant to Section 41-5-25 NMSA 1978.

B. For hospitals or outpatient health care facilities electing to be covered under the Medical Malpractice Act, the superintendent shall determine, based on a risk assessment of each hospital or outpatient health care facility, each hospital's or outpatient health care facility's base coverage or deposit and additional charges for the patient's compensation fund. The superintendent shall arrange for an actuarial study, as provided in Section 41-5-25 NMSA 1978.

C. A health care provider not qualifying under this section shall not have the benefit of any of the provisions of the Medical Malpractice Act in the event of a malpractice claim against it.

History: 1978 Comp., 41-5-5, enacted by Laws 1992, ch. 33, 2.



Section 41-5-6 - Limitation of recovery.

41-5-6. Limitation of recovery.

A. Except for punitive damages and medical care and related benefits, the aggregate dollar amount recoverable by all persons for or arising from any injury or death to a patient as a result of malpractice shall not exceed six hundred thousand dollars ($600,000) per occurrence. In jury cases, the jury shall not be given any instructions dealing with this limitation.

B. The value of accrued medical care and related benefits shall not be subject to the six hundred thousand dollar ($600,000) limitation.

C. Monetary damages shall not be awarded for future medical expenses in malpractice claims.

D. A health care provider's personal liability is limited to two hundred thousand dollars ($200,000) for monetary damages and medical care and related benefits as provided in Section 41-5-7 NMSA 1978. Any amount due from a judgment or settlement in excess of two hundred thousand dollars ($200,000) shall be paid from the patient's compensation fund, as provided in Section 41-5-25 NMSA 1978.

E. For the purposes of Subsections A and B of this section, the six hundred thousand dollar ($600,000) aggregate amount recoverable by all persons for or arising from any injury or death to a patient as a result of malpractice shall apply only to malpractice occurring on or after April 1, 1995.

History: 1978 Comp., 41-5-6, enacted by Laws 1992, ch. 33, 4.



Section 41-5-7 - Future medical expenses.

41-5-7. Future medical expenses.

A. In all malpractice claims where liability is established, the jury shall be given a special interrogatory asking if the patient is in need of future medical care and related benefits. No inquiry shall be made concerning the value of future medical care and related benefits, and evidence relating to the value of future medical care shall not be admissible. In actions upon malpractice claims tried to the court, where liability is found, the court's findings shall include a recitation that the patient is or is not in need of future medical care and related benefits.

B. Except as provided in Section 41-5-10 NMSA 1978, once a judgment is entered in favor of a patient who is found to be in need of future medical care and related benefits or a settlement is reached between a patient and health care provider in which the provision of medical care and related benefits is agreed upon, and continuing as long as medical or surgical attention is reasonably necessary, the patient shall be furnished with all medical care and related benefits directly or indirectly made necessary by the health care provider's malpractice, subject to a semi-private room limitation in the event of hospitalization, unless the patient refuses to allow them to be so furnished.

C. Awards of future medical care and related benefits shall not be subject to the six hundred thousand dollar ($600,000) limitation imposed in Section 41-5-6 NMSA 1978.

D. Payment for medical care and related benefits shall be made as expenses are incurred.

E. The health care provider shall be liable for all medical care and related benefit payments until the total payments made by or on behalf of it for monetary damages and medical care and related benefits combined equals two hundred thousand dollars ($200,000), after which the payments shall be made by the patient's compensation fund.

F. This section shall not be construed to prevent a patient and a health care provider from entering into a settlement agreement whereby medical care and related benefits shall be provided for a limited period of time only or to a limited degree.

G. The court in a supplemental proceeding shall estimate the value of the future medical care and related benefits reasonably due the patient on the basis of evidence presented to it. That figure shall not be included in any award or judgment but shall be included in the record as a separate court finding.

H. A judgment of punitive damages against a health care provider shall be the personal liability of the health care provider. Punitive damages shall not be paid from the patient's compensation fund or from the proceeds of the health care provider's insurance contract unless the contract expressly provides coverage. Nothing in Section 41-5-6 NMSA 1978 precludes the award of punitive damages to a patient. Nothing in this subsection authorizes the imposition of liability for punitive damages on a derivative basis where that imposition would not be otherwise authorized by law.

History: 1978 Comp., 41-5-7, enacted by Laws 1992, ch. 33, 5; 1992, ch. 33, 6.



Section 41-5-8 - Medical benefits prior to judgment.

41-5-8. Medical benefits prior to judgment.

A health care provider named as a defendant in a malpractice claim, or named as a respondent in a proceeding before the medical review commission created in the Medical Malpractice Act, shall have the option of paying for the patient's medical care and related benefits at any time prior to the entry of a judgment. Except as provided in Section 11 [41-5-11 NMSA 1978] of the Medical Malpractice Act, evidence of a health care provider's payment for such benefits shall not be admissible in the trial of the malpractice claim brought against it.

History: 1953 Comp., 58-33-8, enacted by Laws 1976, ch. 2, 8.



Section 41-5-9 - District court; continuing jurisdiction.

41-5-9. District court; continuing jurisdiction.

A. The district court from which final judgment issues shall have continuing jurisdiction in cases where medical care and related benefits are awarded pursuant to Section 7 [41-5-7 NMSA 1978].

B. In all cases where the patient's continued need of such benefits, or the degree to which such benefits are needed is challenged at a point in time after a judgment is entered, the court, sitting without a jury, shall determine whether such need continues to exist and the extent of such need.

C. Whenever a patient petitions the district court for an increase in medical care and related benefits, the petition shall be set down for hearing at the earliest possible time and takes precedence over all matters except older matters of the same character and motions for preliminary injunctions filed pursuant to Rules 65, 66, NMR Civ. P. [Rules 1-065, 1-066 NMRA].

D. The health care provider shall have the burden of proving that the patient's need for benefits has subsided or abated, or that medical care and related benefits are not reasonably necessary, which it shall establish by clear and convincing evidence. The patient shall have the burden of proving that his need for medical care and related benefits has increased, which he shall establish by a preponderance of the evidence.

History: 1953 Comp., 58-33-9, enacted by Laws 1976, ch. 2, 9.



Section 41-5-10 - Patient; future examinations and hearings.

41-5-10. Patient; future examinations and hearings.

A. Any health care provider shall be entitled to have a physical examination of the patient by a physician of the health care provider's choice from time to time for the purpose of determining the patient's continued need of medical care and related benefits, subject to the following requirements:

(1) notice in writing shall be delivered to or served upon the patient specifying the time and place where it is intended to conduct the examination. Such notice must be given at least ten days prior to the time stated in the notice. Delivery by certified mail is permitted;

(2) such examination shall be by a physician qualified to practice medicine under the law of this state or of the state or county wherein the patient resides;

(3) the place at which such examination is to be conducted shall not involve an unreasonable amount of travel for the patient considering all the circumstances. It shall not be necessary for a patient who resides outside this state to come into this state for such an examination unless so ordered by the court;

(4) within thirty days after the examination, the patient shall be compensated by the party requesting the examination for all necessary and reasonable expenses incidental to submitting to the examination including the reasonable cost of travel, meals, lodging, loss of pay or other like direct expense;

(5) examinations may not be required more frequently than at six-month intervals; except that upon application to the court having jurisdiction of the claim and after reasonable cause shown therefor, examination within a shorter interval may be ordered. In considering such application, the court should exercise care to prevent harassment to the patient;

(6) the patient shall be entitled to have a physician or an attorney of his own choice or both present at such examination. The patient shall pay such physician or attorney himself; and

(7) the patient shall be promptly furnished with a copy of the report of the physical examination made by the physician making the examination on behalf of the health care provider.

B. If a patient fails or refuses to submit to examination in accordance with the notice and if the requirements of Subsection A of this section have been satisfied, the court may forfeit all medical care and related benefits which would accrue or become due to him except for such failure or refusal to submit to examination during the period that he willfully persists in such failure or refusal.

C. If any patient shall persist in any injurious practice which imperils, retards or impairs his recovery or increases his injury or refuses to submit to such medical or surgical treatment as is reasonably essential to promote his recovery, the court may in its discretion reduce or suspend his medical care and related benefits until the injurious practice is discontinued.

D. Any physician selected by the health care provider and paid by the health care provider who shall make or be present at an examination of the patient conducted in pursuance of this section may be required to testify as to the conduct thereof and the findings made. Communications made by the patient upon such examination to such physician or physicians shall not be considered privileged.

E. The health care provider or the custodian of the patient's compensation fund shall pay all reasonable legal fees, cost of medical examinations and the cost of the fees of medical expert witnesses in any proceeding in which the patient succeeds in raising his medical care and related benefits or in any unsuccessful proceeding brought by the health care provider or the patient's compensation fund custodian to reduce medical care and related benefits.

History: 1953 Comp., 58-33-10, enacted by Laws 1976, ch. 2, 10.



Section 41-5-11 - Set-off of advance payments.

41-5-11. Set-off of advance payments.

A. Evidence of an advance payment is not admissible until there is a final judgment in favor of the patient, in which event the court shall reduce the judgment to the patient to the extent of the advance payment. In jury cases where there is a factual dispute concerning an alleged advance payment, all questions of fact relating to such an advance payment shall be resolved by the jury after it has reached its verdict. The advance payment shall inure to the exclusive benefit of the health care provider or a party making the payment in its behalf. In the event the advance payment exceeds the liability of the defendant or the insurer making it, the court shall order any adjustment necessary to equitably apportion the amount which each defendant is obligated to pay, exclusive of costs. In no case shall an advance payment in excess of an award be repayable by the person receiving it.

B. If a health care provider should elect to pay for medical care and related benefits at any time prior to the entry of a judgment, as provided in Section 8 [41-5-8 NMSA 1978] of the Medical Malpractice Act, and subsequently is found not to be liable, its legal and equitable right of recovery for all such payments shall not be foreclosed or prejudiced in any way.

History: 1953 Comp., 58-33-11, enacted by Laws 1976, ch. 2, 11.



Section 41-5-12 - Claims for compensation not assignable.

41-5-12. Claims for compensation not assignable.

A patient's claim for compensation under the Medical Malpractice Act is not assignable.

History: 1953 Comp., 58-33-12, enacted by Laws 1976, ch. 2, 12.



Section 41-5-13 - Limitations.

41-5-13. Limitations.

No claim for malpractice arising out of an act of malpractice which occurred subsequent to the effective date of the Medical Malpractice Act may be brought against a health care provider unless filed within three years after the date that the act of malpractice occurred except that a minor under the full age of six years shall have until his ninth birthday in which to file. This subsection [section] applies to all persons regardless of minority or other legal disability.

History: 1953 Comp., 58-33-13, enacted by Laws 1976, ch. 2, 13.



Section 41-5-14 - Medical review commission.

41-5-14. Medical review commission.

A. The New Mexico medical review commission is created. The function of the New Mexico medical review commission is to provide panels to review all malpractice claims against health care providers covered by the Medical Malpractice Act.

B. Those eligible to sit on a panel shall consist of health care providers licensed pursuant to New Mexico law and residing in New Mexico and the members of the state bar.

C. Cases which a panel will consider include all cases involving any alleged act of malpractice occurring in New Mexico by health care providers qualified under the Medical Malpractice Act.

D. An attorney shall submit a case for the consideration of a panel, prior to filing a complaint in any district court or other court sitting in New Mexico, by addressing an application, in writing, signed by the patient or his attorney, to the director of the medical review commission.

E. The director of the medical review commission will be an attorney appointed by and serving at the pleasure of the chief justice of the New Mexico supreme court.

F. The chief justice shall set the director's salary and report the same to the superintendent in his capacity as custodian of the patient's compensation fund.

History: 1953 Comp., 58-33-14, enacted by Laws 1976, ch. 2, 14.



Section 41-5-15 - Commission decision required; application.

41-5-15. Commission decision required; application.

A. No malpractice action may be filed in any court against a qualifying health care provider before application is made to the medical review commission and its decision is rendered.

B. This application shall contain the following:

(1) a brief statement of the facts of the case, naming the persons involved, the dates and the circumstances, so far as they are known, of the alleged act or acts of malpractice; and

(2) a statement authorizing the panel to obtain access to all medical and hospital records and information pertaining to the matter giving rise to the application, and, for the purposes of its consideration of the matter only, waiving any claim of privilege as to the contents of those records. Nothing in that statement shall in any way be construed as waiving that privilege for any other purpose or in any other context, in or out of court.

History: 1953 Comp., 58-33-15, enacted by Laws 1976, ch. 2, 15.



Section 41-5-16 - Application procedure.

41-5-16. Application procedure.

A. Upon receipt of an application for review, the commission's director or his delegate shall cause to be served a true copy of the application on the health care providers involved. Service shall be effected pursuant to New Mexico law. If the health care provider involved chooses to retain legal counsel, his attorney shall informally enter his appearance with the director.

B. The health care provider shall answer the application for review and in addition shall submit a statement authorizing the panel to obtain access to all medical and hospital records and information pertaining to the matter giving rise to the application, and, for the purposes of its consideration of the matter only, waiving any claim of privilege as to the contents of those records. Nothing in that statement shall in any way be construed as waiving that privilege for any other purpose or in any other context, in or out of court.

C. In instances where applications are received employing the theory of respondeat superior or some other derivative theory of recovery, the director shall forward such applications to the state professional societies, associations or licensing boards of both the individual health care provider whose alleged malpractice caused the application to be filed, and the health care provider named a respondent as employer, master or principal.

History: 1953 Comp., 58-33-16, enacted by Laws 1976, ch. 2, 16.



Section 41-5-17 - Panel selection.

41-5-17. Panel selection.

A. Applications for review shall be promptly transmitted by the director to the directors of the health care provider's state professional society or association and the state bar association, who shall each select three panelists within thirty days from the date of transmittal of the application.

B. If no state professional society or association exists, or if the health care provider does not belong to such a society or association, the director shall transmit the application to the health care provider's state licensing board, which shall in turn select three persons from the health care provider's profession and, where applicable, to [two] persons specializing in the same field or discipline as the health care provider.

C. In cases where there are multiple defendants, the case against each health care provider may be reviewed by a separate panel, or a single combined panel may review the claim against all parties defendant, at the discretion of the director.

D. Three panel members from the health care provider's profession and three panel members from the state bar association shall sit in review in each case.

E. In those cases where the theory of respondeat superior or some other derivative theory of recovery is employed, two of the panel members shall be chosen from the individual health care provider's profession and one panel member shall be chosen from the profession of the health care provider named a respondent employer, master or principal.

F. The director of the commission or his delegate, who shall be an attorney, shall sit on each panel and serve as chairman.

G. Any member shall disqualify himself from consideration of any case in which, by virtue of his circumstances, he feels his presence on the panel would be inappropriate, considering the purpose of the panel. The director may excuse a proposed panelist from serving.

H. Whenever a party shall make and file an affidavit that a panel member selected pursuant to this section cannot, according to the belief of the party making the affidavit, sit in review of the application with impartiality, that panel member shall proceed no further. Another panel member shall be selected by the health care provider's professional association, state licensing board or the state bar association, as the case may be. A party may not disqualify more than three proposed panel members in this manner in any single malpractice claim.

History: 1953 Comp., 58-33-17, enacted by Laws 1976, ch. 2, 17.



Section 41-5-18 - Time and place of hearing.

41-5-18. Time and place of hearing.

A date, time and place for hearing shall be fixed by the director and prompt notice thereof shall be given to the parties involved, their attorneys and the members of the panel. In no instance shall the date set be more than sixty days after the transmittal by the director of the application for review, unless good cause exists for extending the period. Hearings may be held anywhere in the state of New Mexico, and the director shall give due regard to the convenience of the parties in determining the place of hearing.

History: 1953 Comp., 58-33-18, enacted by Laws 1976, ch. 2, 18.



Section 41-5-19 - Hearing procedures.

41-5-19. Hearing procedures.

A. At the time set for hearing, the attorney submitting the case for review shall be present and shall make a brief introduction of his case, including a resume of the facts constituting alleged professional malpractice which he is prepared to prove. The health care provider against whom the claim is brought and its attorney may be present and may make an introductory statement of its case.

B. Both parties may call witnesses to testify before the panel, which witnesses shall be sworn. Medical texts, journals, studies and other documentary evidence relied upon by either party may be offered and admitted if relevant. Written statements of fact of treating health care providers may be reviewed. The monetary damages in any case shall not be a subject of inquiry or discussion.

C. The hearing will be informal and no official transcript shall be made. Nothing contained in this paragraph shall preclude the taking of the testimony by the parties at their own expense.

D. At the conclusion of the hearing, the panel may take the case under advisement or it may request that additional facts, records, witnesses or other information be obtained and presented to it at a supplemental hearing, which shall be set for a date and time certain, not longer than thirty days from the date of the original hearing unless the attorney bringing the matter for review shall in writing consent to a longer period.

E. Any supplemental hearing shall be held in the same manner as the original hearing, and the parties concerned and their attorneys may be present.

History: 1953 Comp., 58-33-19, enacted by Laws 1976, ch. 2, 19.



Section 41-5-20 - Panel deliberations and decision.

41-5-20. Panel deliberations and decision.

A. The deliberations of the panel shall be and remain confidential. Upon consideration of all the relevant material, the panel shall decide only two questions:

(1) whether there is substantial evidence that the acts complained of occurred and that they constitute malpractice; and

(2) whether there is a reasonable medical probability that the patient was injured thereby.

B. All votes of the panel on the two questions for decision shall be by secret ballot. The decision shall be by a majority vote of those voting members of the panel who have sat on the entire case. The decision shall be communicated in writing to the parties and attorneys concerned and a copy thereof shall be retained in the permanent files of the commission.

C. The decision shall in every case be signed for the panel by the chairman, who shall vote only in the event the other members of the panel are evenly divided, and shall contain only the conclusions reached by a majority of its members and the number of members, if any, dissenting therefrom; provided, however, that if the vote is not unanimous, the majority may briefly explain the reasoning and basis for their conclusion, and the dissenters may likewise explain the reasons for disagreement.

D. The report of the medical review panel shall not be admissible as evidence in any action subsequently brought in a court of law. A copy of the report shall be sent to the health care provider's professional licensing board.

E. Panelists and witnesses shall have absolute immunity from civil liability for all communications, findings, opinions and conclusions made in the course and scope of duties prescribed by the Medical Malpractice Act.

F. The panel's decisions shall be without administrative or judicial authority and shall not be binding on any party. The panel shall make no effort to settle or compromise any claim nor express any opinion on the monetary value of any claim.

History: 1953 Comp., 58-33-20, enacted by Laws 1976, ch. 2, 20.



Section 41-5-21 - Director; rules of procedure.

41-5-21. Director; rules of procedure.

The director is authorized to adopt and publish rules of procedure necessary to implement and carry out the duties of the medical review commission. No rule shall be adopted, however, which requires a party to make a monetary payment as a condition to bringing a malpractice claim before the medical review panel.

History: 1953 Comp., 58-33-21, enacted by Laws 1976, ch. 2, 21.



Section 41-5-22 - Tolling of statute of limitation.

41-5-22. Tolling of statute of limitation.

The running of the applicable limitation period in a malpractice claim shall be tolled upon submission of the case for the consideration of the panel and shall not commence to run again until thirty days after the panel's final decision is entered in the permanent files of the commission and a copy is served upon the claimant and his attorney by certified mail.

History: 1953 Comp., 58-33-22, enacted by Laws 1976, ch. 2, 22.



Section 41-5-23 - Provision of expert witness.

41-5-23. Provision of expert witness.

In any malpractice claim where the panel has determined that the acts complained of were or reasonably might constitute malpractice and that the patient was or may have been injured by the act, the panel, its members, the director and the professional association concerned will cooperate fully with the patient in retaining a physician qualified in the field of medicine involved, who will consult with, assist in trial preparation and testify on behalf of the patient, upon his payment of a reasonable fee to the same effect as if the physician had been engaged originally by the patient.

History: 1953 Comp., 58-33-23, enacted by Laws 1976, ch. 2, 23.



Section 41-5-24 - Maintenance of records.

41-5-24. Maintenance of records.

The director shall maintain records of all proceedings before the medical review commission which shall include the nature of the acts or omissions complained of, a brief summary of the evidence presented, the decision of the panel and any majority or dissenting opinions filed. Such records shall not be made public and shall not be subject to subpoena but shall be used solely for the purpose of compiling statistical data and facilitating on-going studies of medical malpractice in New Mexico.

History: 1953 Comp., 58-33-24, enacted by Laws 1976, ch. 2, 24.



Section 41-5-25 - Patient's compensation fund.

41-5-25. Patient's compensation fund.

A. There is created in the state treasury a "patient's compensation fund" to be collected and received by the superintendent for exclusive use for the purposes stated in the Medical Malpractice Act. The fund and any income from it shall be held in trust, deposited in a segregated account, invested and reinvested by the superintendent with the prior approval of the state board of finance and shall not become a part of or revert to the general fund of this state. The fund and any income from the fund shall only be expended for the purposes of and to the extent provided in the Medical Malpractice Act. The superintendent shall have the authority to use fund money to purchase insurance for the fund and its obligations. The superintendent, as custodian of the patient's compensation fund, shall be notified by the health care provider or his insurer within thirty days of service on the health care provider of a complaint asserting a malpractice claim brought in a court in this state against the health care provider.

B. To create the patient's compensation fund, an annual surcharge shall be levied on all health care providers qualifying under Paragraph (1) of Subsection A of Section 41-5-5 NMSA 1978 in New Mexico. The surcharge shall be determined by the superintendent based upon sound actuarial principles, using data obtained from New Mexico experience if available. The surcharge shall be collected on the same basis as premiums by each insurer from the health care provider.

C. The surcharge with accrued interest shall be due and payable within thirty days after the premiums for malpractice liability insurance have been received by the insurer from the health care provider in New Mexico.

D. If the annual premium surcharge is collected but not paid within the time limit specified in Subsection C of this section, the certificate of authority of the insurer may be suspended until the annual premium surcharge is paid.

E. All expenses of collecting, protecting and administering the patient's compensation fund or of purchasing insurance for the fund shall be paid from the fund.

F. Claims payable pursuant to Laws 1976, Chapter 2, Section 30 shall be paid in accordance with the payment schedule constructed by the court. If the patient's compensation fund would be exhausted by payment of all claims allowed during a particular calendar year, then the amounts paid to each patient and other parties obtaining judgments shall be prorated, with each such party receiving an amount equal to the percentage his own payment schedule bears to the total of payment schedules outstanding and payable by the fund. Any amounts due and unpaid as a result of such proration shall be paid in the following calendar years. However, payments for medical care and related benefits shall be made before any payment made under Laws 1976, Chapter 2, Section 30.

G. Upon receipt of one of the proofs of authenticity listed in this subsection, reflecting a judgment for damages rendered pursuant to the Medical Malpractice Act, the superintendent shall issue or have issued warrants in accordance with the payment schedule constructed by the court and made a part of its final judgment. The only claim against the patient's compensation fund shall be a voucher or other appropriate request by the superintendent after he receives:

(1) a certified copy of a final judgment in excess of two hundred thousand dollars ($200,000) against a health care provider;

(2) a certified copy of a court-approved settlement or certification of settlement made prior to initiating suit, signed by both parties, in excess of two hundred thousand dollars ($200,000) against a health care provider; or

(3) a certified copy of a final judgment less than two hundred thousand dollars ($200,000) and an affidavit of a health care provider or its insurer attesting that payments made pursuant to Subsection E of Section 41-5-7 NMSA 1978, combined with the monetary recovery, exceed two hundred thousand dollars ($200,000).

H. The superintendent shall contract for an independent actuarial study of the patient's compensation fund to be performed not less than once every two years.

History: 1978 Comp., 41-5-25, enacted by Laws 1992, ch. 33, 9; 1997, ch. 109, 1.



Section 41-5-26 - Malpractice coverage.

41-5-26. Malpractice coverage.

A. The filing of proof of financial responsibility with the superintendent, as provided in Section 41-5-5 NMSA 1978, shall constitute a conclusive and unqualified acceptance of the provisions of the Medical Malpractice Act.

B. Any provision in a policy attempting to limit or modify the liability of the insurer contrary to the provisions of the Medical Malpractice Act is void.

C. Every policy issued under the Medical Malpractice Act is deemed to include the following provisions:

(1) the insurer assumes all obligations to pay an award imposed against its insured under the provisions of the Medical Malpractice Act; and

(2) any termination of a policy by an insurer shall not be effective unless written notice of such termination has been mailed by certified mail to both the insured and the superintendent at least ninety days prior to the date the cancellation is to become effective, except that an insurer may terminate a policy if a billed premium payment is thirty days past due upon ten days' prior written notice mailed by certified mail to the insured of the failure of the insured to pay premiums, and an insured may terminate his policy by written request to the insurer but the effective date of termination shall be not sooner than ten days after the receipt by the insurer of the written request to terminate. In all cases when a policy is terminated for failure of the insured to pay premiums or at the request of the insured, the insurer shall notify the superintendent in writing immediately of the effective date of termination of the policy. The insurer shall remain liable for all causes of action accruing prior to the effective date of the termination, unless otherwise barred by the provisions of the Medical Malpractice Act.

History: 1953 Comp., 58-33-26, enacted by Laws 1976, ch. 2, 26; 1977, ch. 284, 4.



Section 41-5-26.1 - Birthing workforce retention fund created.

41-5-26.1. Birthing workforce retention fund created.

A. The "birthing workforce retention fund" is created in the state treasury. The purpose of the fund is to provide malpractice insurance premium assistance for certified nurse-midwives or physicians whose insurance premium costs jeopardize their ability to continue their obstetrics practices in New Mexico. The fund shall consist of appropriations, gifts, grants and donations to the fund. The fund shall be administered by the department of health, and money in the fund is appropriated to the department of health for the purpose of making awards pursuant to the provisions of this section.

B. The department of health shall develop procedures and rules for the application for and award of money from the birthing workforce retention fund, including criteria upon which to evaluate the need of the applicant and the merits of the application. The rules shall require that the applicant be a certified nurse-midwife licensed in New Mexico or a physician licensed in New Mexico and that the applicant demonstrate need by showing that medicaid patients or indigent patients constitute at least one-half of the obstetric practice of the applicant. The certified nurse-midwife or physician shall have a malpractice liability insurance policy in force. Subject to availability of funds, an award shall not be less than five thousand dollars ($5,000) and not more than ten thousand dollars ($10,000). An award shall be disbursed based on the percentage of medicaid patients or indigent patients seen in the practice and on the certified nurse-midwife's or the physician's intent to continue obstetrics practice in New Mexico during the period covered by the award. An award shall not be granted to provide premium assistance for tail coverage purchased upon practice termination. Priority for the awarding of money from the birthing workforce retention fund shall be in the following order:

(1) to certified nurse-midwives; and

(2) to family practice physicians and obstetricians.

C. The department of health shall annually report to the legislative finance committee on the status of the birthing workforce retention fund.

D. Disbursements from the birthing workforce retention fund shall be made by warrant of the department of finance and administration pursuant to vouchers signed by the secretary of health or the secretary's authorized representative. Any unexpended or unencumbered balance remaining in the fund at the end of a fiscal year shall not revert but shall remain to the credit of the fund.

E. As used in this section, "tail coverage" means insurance coverage providing an extended reporting period for any claims related to conduct that occurred during the period covered by a claims-based medical malpractice policy after it has expired or been canceled.

History: Laws 2008, ch. 73, 1; 2015, ch. 59, 1.



Section 41-5-27 - Report by district court clerks.

41-5-27. Report by district court clerks.

Within thirty days of entry of judgment, the clerk of the district court from which judgment issues shall forward the name of every health care provider against whom a judgment is rendered under the Medical Malpractice Act to the appropriate board of professional registration and examination for review of the fitness of the health care provider to practice his profession. In cases where judgments are entered against hospitals or other institutional health care providers, on the basis of respondeat superior or some other derivative theory of recovery, the clerk of the district court shall forward the name of the individual health care provider whose negligence caused the injury to that health care provider's board of professional registration and examination for such review. Review of the health care provider's fitness to practice shall be conducted in accordance with law.

History: 1953 Comp., 58-33-27, enacted by Laws 1976, ch. 2, 27.



Section 41-5-28 - Payment of medical review commission expenses.

41-5-28. Payment of medical review commission expenses.

Unless otherwise provided by law, expenses incurred in carrying out the powers, duties and functions of the New Mexico medical review commission, including the salary of the director, shall be paid by the patient's compensation fund. The superintendent, in his capacity as custodian of the fund, shall disburse fund money to the director upon receipt of vouchers itemizing expenses incurred by the New Mexico medical review commission. The director shall supply the chief justice of the New Mexico supreme court with duplicates of all vouchers submitted to the superintendent. Expenses paid by the fund shall not exceed three hundred fifty thousand dollars ($350,000) in any single calendar year; provided, however, that expenses incurred in defending the commission shall not be subject to that maximum amount.

History: 1953 Comp., 58-33-28, enacted by Laws 1976, ch. 2, 29; 1991, ch. 264, 11; 1997, ch. 108, 1.



Section 41-5-29 - Reports.

41-5-29. Reports.

On January 31 of each year, the superintendent shall, upon request, provide a written report to all interested persons of the following information:

A. the beginning and ending calendar year balances in the patient's compensation fund;

B. the total amount of contributions to the patient's compensation fund; and

C. any other information regarding the patient's compensation fund that the superintendent considers to be important.

History: 1978 Comp., 41-5-29, enacted by Laws 1992, ch. 33, 10.






Article 6 - Professional Liability Fund Act



Article 7 - Libel and Slander

Section 41-7-1 - Limitation of tort actions based on single publication or utterance; damages recoverable.

41-7-1. [Limitation of tort actions based on single publication or utterance; damages recoverable.]

No person shall have more than one cause of action for damages for libel or slander or invasion of privacy or any other tort founded upon any single publication or exhibition or utterance, such as any one edition of a newspaper or book or magazine or any one presentation to an audience or any one broadcast over radio or television or any one exhibition of a motion picture. Recovery in any action shall include all damages for any such tort suffered by the plaintiff in all jurisdictions.

History: 1953 Comp., 40-27-30, enacted by Laws 1955, ch. 50, 1; 1978 Comp., 30-34-1, recompiled as 1978 Comp., 41-7-1.



Section 41-7-2 - Judgment as res judicata.

41-7-2. [Judgment as res judicata.]

A judgment in any jurisdiction for or against the plaintiff upon the substantive merits of any action for damages founded upon a single publication or exhibition or utterance as described in Section 1 [41-7-1 NMSA 1978] shall bar any other action for damages by the same plaintiff against the same defendant founded upon the same publication or exhibition or utterance.

History: 1953 Comp., 40-27-31, enacted by Laws 1955, ch. 50, 2; 1978 Comp., 30-34-2, recompiled as 1978 Comp., 41-7-2.



Section 41-7-3 - Uniformity of interpretation.

41-7-3. [Uniformity of interpretation.]

This act [41-7-1 through 41-7-5 NMSA 1978] shall be so interpreted as to effectuate its purpose to make uniform the law of those states or jurisdictions which enact it.

History: 1953 Comp., 40-27-32, enacted by Laws 1955, ch. 50, 3; 1978 Comp., 30-34-3, recompiled as 1978 Comp., 41-7-3.



Section 41-7-4 - Short title.

41-7-4. [Short title.]

This act [41-7-1 through 41-7-5 NMSA 1978] may be cited as the Uniform Single Publication Act.

History: 1953 Comp., 40-27-33, enacted by Laws 1955, ch. 50, 4; 1978 Comp., 30-34-4, recompiled as 1978 Comp., 41-7-4.



Section 41-7-5 - Retroactive effect.

41-7-5. [Retroactive effect.]

This act [41-7-1 through 41-7-5 NMSA 1978] shall not be retroactive as to causes of action existing on its effective date.

History: 1953 Comp., 40-27-34, enacted by Laws 1955, ch. 50, 5; 1978 Comp., 30-34-5, recompiled as 1978 Comp., 41-7-5.



Section 41-7-6 - Defamation by radio and television; liability of owner, licensee or operator; compliance with federal law.

41-7-6. [Defamation by radio and television; liability of owner, licensee or operator; compliance with federal law.]

The owner, licensee or operator of a visual or sound radio broadcasting station or network of stations, and the agents or employees of any such owner, licensee or operator, shall not be liable for any damages for any defamatory statement published or uttered in or as a part of a visual or sound radio broadcast, by one other than such owner, licensee or operator, or agent or employee thereof, unless it shall be alleged and proved by the complaining party, that such owner, licensee, operator or such agent or employee, has failed to exercise due care to prevent the publication or utterance of such statement in such broadcast. Provided, however, the exercise of due care shall be construed to include a bona fide compliance with any federal law, or the regulation of any federal regulatory agency, including those laws and regulations fixing the rates that may be charged for use of such facilities for visual or sound broadcasts.

History: 1953 Comp., 40-27-35, enacted by Laws 1955, ch. 32, 1; 1978 Comp., 30-34-6, recompiled as 1978 Comp., 41-7-6.






Article 8 - Arson Reporting Immunity

Section 41-8-1 - Short title.

41-8-1. Short title.

This act [41-8-1 through 41-8-6 NMSA 1978] may be cited as the "Arson Reporting Immunity Act".

History: Laws 1979, ch. 117, 1.



Section 41-8-2 - Definitions.

41-8-2. Definitions.

As used in the Arson Reporting Immunity Act:

A. "authorized agencies" means the:

(1) state fire marshal or his designate when authorized or charged with the investigation of the fire or explosion at the place where the fire or explosion actually took place;

(2) district attorney responsible for prosecution in the county where the fire occurred;

(3) attorney general when involved in the investigation or responsible for the prosecution of an alleged arson or prosecution of an arson;

(4) county and municipal fire departments authorized or charged with the investigation of fires at the place where the fire actually occurred;

(5) governor's organized crime prevention commission;

(6) county sheriffs' departments and municipal police departments authorized or charged with the investigation of fires at the place where the fire actually occurred; and

(7) New Mexico state police;

B. "authorized agencies" for the purposes of Subsection A of Section 41-8-3 NMSA 1978 also means:

(1) the federal bureau of investigation;

(2) the United States attorney's office when authorized or charged with investigation or prosecution of the fire in question; and

(3) the United States treasury department bureau of alcohol, tobacco and firearms;

C. "relevant" means information having any tendency to make the existence of any fact that is of consequence to the investigation or determination of the issue more probable than it would be without the evidence;

D. "deemed important" means material deemed important if, within the sole discretion of the authorized agency, such material is requested by that authorized agency;

E. "action" as used in this statute, includes nonaction or the failure to take action;

F. "immune" means that neither a civil action nor a criminal prosecution may arise from any action taken pursuant to Section 41-8-3 or 41-8-4 NMSA 1978 where actual malice on the part of the insurance company or authorized agency against the insured is not present; and

G. "insurance company" includes the New Mexico FAIR plan [59A-29-2 tthrough 59A-29-9 NMSA 1978].

History: Laws 1979, ch. 117, 2; 1987, ch. 276, 1.



Section 41-8-3 - Disclosure and information.

41-8-3. Disclosure and information.

A. Any authorized agency may, in writing, require the insurance company at interest to release to the requesting agency any or all relevant information or evidence deemed important to the authorized agency which the company may have in its possession, relating to the fire loss in question. Relevant information includes but is not limited to:

(1) pertinent insurance policy information relevant to a fire loss under investigation and any application for such policy;

(2) policy premium payment records which are available;

(3) history of previous claims made by the insured; or

(4) material relating to the investigation of the loss, including statements of any person, proof of loss and any other evidence relevant to the investigation.

B. When an insurance company has reason to believe that a fire loss in which it has an interest may be of other than accidental cause, the company shall, in writing, notify an authorized agency and provide it with any or all material developed from the company's inquiry into the fire loss. When an insurance company provides any one of the authorized agencies with notice of a fire loss, it shall be sufficient notice for the purpose of the Arson Reporting Immunity Act. Nothing in this subsection shall abrogate or impair the rights or powers created under Subsection A of this section.

C. The authorized agency provided with information pursuant to Subsection A or B of this section and in furtherance of its own purposes, may release or provide such information to any of the other authorized agencies.

D. Any insurance company providing information to an authorized agency or agencies pursuant to Subsection A or B of this section shall have the right to request relevant information and receive, within a reasonable time, the information requested.

E. Any insurance company or person acting on its behalf or authorized agency who releases information, whether oral or written, pursuant to Subsection A, B or C of this section shall be immune from any liability arising out of a civil action or penalty resulting from a criminal prosecution.

History: Laws 1979, ch. 117, 3.



Section 41-8-4 - Evidence.

41-8-4. Evidence.

Any authorized agency or insurance company described in Section 2 or 3 [41-8-2 or 41-8-3 NMSA 1978] of the Arson Reporting Immunity Act who receives any information furnished pursuant to that act, shall hold the information in confidence except as provided for in Subsection C of Section 3 [41-8-3 NMSA 1978] of that act or until such time as its release is required pursuant to a criminal or civil proceeding.

History: Laws 1979, ch. 117, 4.



Section 41-8-5 - Enforcement.

41-8-5. Enforcement.

Any person who fails to hold in confidence information required to be held in confidence by Subsection A of Section 4 [41-8-4 NMSA 1978] of the Arson Reporting Immunity Act, shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine not to exceed one thousand dollars ($1,000).

History: Laws 1979, ch. 117, 5.



Section 41-8-6 - Jurisdiction not affected.

41-8-6. Jurisdiction not affected.

The provisions of the Arson Reporting Immunity Act shall not be construed to extend or affect the jurisdiction of any authorized agency specified in that act.

History: Laws 1979, ch. 117, 6.






Article 9 - Review Organization Immunity

Section 41-9-1 - Short title.

41-9-1. Short title.

This act [41-9-1 through 41-9-7 NMSA 1978] may be cited as the "Review Organization Immunity Act".

History: Laws 1979, ch. 169, 1.



Section 41-9-2 - Definitions.

41-9-2. Definitions.

As used in the Review Organization Immunity Act:

A. "person" means any individual, corporation, partnership, firm or other entity;

B. "health care provider" means any person licensed by the state or permitted by law to provide health care services;

C. "health care services" means services rendered by a health care provider of the type the health care provider is licensed or permitted to provide;

D. "staff" means the members of the governing board, officers and employees of a health care provider which is not an individual; and

E. "review organization" means an organization whose membership is limited to health care providers and staff, except where otherwise provided for by state or federal law, and which is established by a health care provider which is a hospital, by one or more state or local associations of health care providers, by a nonprofit health care plan, by a health maintenance organization, by an emergency medical services system or provider as defined in the Emergency Medical Services Act [24-10B-1 through 24-10B-11 NMSA 1978], or by a professional standards review organization established pursuant to 42 U.S.C., Section 1320c-1 et seq. to gather and review information relating to the care and treatment of patients for the purposes of:

(1) evaluating and improving the quality of health care services rendered in the area or by a health care provider;

(2) reducing morbidity or mortality;

(3) obtaining and disseminating statistics and information relative to the treatment and prevention of diseases, illnesses and injuries;

(4) developing and publishing guidelines showing the norms of health care services in the area or by health care providers;

(5) developing and publishing guidelines designed to keep within reasonable bounds the cost of health care services;

(6) reviewing the nature, quality or cost of health care services provided to enrollees of health maintenance organizations and nonprofit health care plans;

(7) acting as a professional standards review organization pursuant to 42 U.S.C., Section 1320c-1, et seq.; or

(8) determining whether a health care provider shall be granted authority to provide health care services using the health care provider's facilities or whether a health care provider's privileges should be limited, suspended or revoked.

History: Laws 1979, ch. 169, 2; 1993, ch. 161, 12.



Section 41-9-3 - Limitation on liability for persons providing information to review organization.

41-9-3. Limitation on liability for persons providing information to review organization.

No person providing information to a review organization shall be subject to any action for damages or other relief by reason of having furnished such information, unless such information is false and the person providing such information knew or had reason to believe such information was false.

History: Laws 1979, ch. 169, 3.



Section 41-9-4 - Limitation on liability for members of review organizations.

41-9-4. Limitation on liability for members of review organizations.

No person who is a member or employee of, who acts in an advisory capacity to or who furnishes counsel or services to a review organization shall be liable for damages or other relief in any action brought by a person or persons whose activities have been or are being scrutinized or reviewed by a review organization by reason of the performance by the person of any duty, function or activity of such review organization, unless the performance of such duty, function or activity was done with malice toward the person affected thereby. No person shall be liable for damages or other relief in any action by reason of the performance of the person of any duty, function or activity as a member of a review organization or by reason of any recommendation or action of the review organization when the person acts in the reasonable belief that the person's action or recommendation is warranted by facts known to the person or the review organization after reasonable efforts to ascertain the facts upon which the review organization's action or recommendation is made.

History: Laws 1979, ch. 169, 4.



Section 41-9-5 - Confidentiality of records of review organization.

41-9-5. Confidentiality of records of review organization.

A. Except as provided in Subsection B of this section, all data and information acquired by a review organization in the exercise of its duties and functions shall be held in confidence and shall not be disclosed to anyone except to the extent necessary to carry out one or more of the purposes of the review organization or in a judicial appeal from the action of the review organization. No person described in Section 41-9-4 NMSA 1978 shall disclose what transpired at a meeting of a review organization except to the extent necessary to carry out one or more of the purposes of the review organization, in a judicial appeal from the action of the review organization or when subpoenaed by the New Mexico medical board. Information, documents or records otherwise available from original sources shall not be immune from discovery or use in any civil action merely because they were presented during proceedings of a review organization, nor shall any person who testified before a review organization or who is a member of a review organization be prevented from testifying as to matters within the person's knowledge, but a witness cannot be asked about opinions formed by the witness as a result of the review organization's hearings.

B. Information, documents or records that were not generated exclusively for, but were presented during, proceedings of a review organization shall be produced to the New Mexico medical board by the review organization or any other person possessing the information, documents or records in response to an investigative subpoena issued pursuant to Section 61-6-23 NMSA 1978 and shall be held in confidence by the New Mexico medical board pursuant to 61-6-34 NMSA 1978. Nothing in this section shall be construed to permit the New Mexico medical board to issue subpoenas requesting that any person appear to testify regarding what transpired at a meeting of a review organization or opinions formed as a result of review organization proceedings.

History: Laws 1979, ch. 169, 5; 2011, ch. 121, 1.



Section 41-9-6 - Penalty for violation.

41-9-6. Penalty for violation.

Any disclosure other than that authorized by the Review Organization Immunity Act of data and information acquired by a review organization or of what transpired at a review organization meeting is guilty of a petty misdemeanor and shall be punished by imprisonment for not to exceed six months or by a fine of not more than one hundred dollars ($100), or both.

History: Laws 1979, ch. 169, 6.



Section 41-9-7 - Protection of patient.

41-9-7. Protection of patient.

Nothing contained in the Review Organization Immunity Act shall be construed to relieve any person of any liability which the person has incurred or may incur to a patient as a result of furnishing health care services to such patient.

History: Laws 1979, ch. 169, 7.






Article 10 - Food Donors Liability

Section 41-10-1 - Short title.

41-10-1. Short title.

This act [41-10-1 through 41-10-3 and 41-10-4 NMSA 1978] may be cited as the "Food Donors Liability Act".

History: Laws 1981, ch. 100, 1.



Section 41-10-2 - Definitions.

41-10-2. Definitions.

As used in the Food Donors Liability Act:

A. "canned food" means any food commercially processed and prepared for human consumption;

B. "gleaner" means any person who harvests for free distribution any part or all of an agricultural crop that has been donated by the owner;

C. "nonprofit organization" means any organization which was organized and is operated for charitable purposes and meets the requirements set forth in Section 170 of the Internal Revenue Code;

D. "perishable food" means any food that may spoil or otherwise become unfit for human consumption because of its nature, type or physical condition. "Perishable food" includes but is not limited to fresh or processed meats, poultry, seafood, dairy products, bakery products, eggs in the shell, fresh fruits or vegetables and foods that have been packaged, refrigerated or frozen; and

E. "person who donates food" means any individual, partnership, corporation, association, governmental entity or public or private organization of any character which gives food to others, including restaurants, grocery stores, retail and wholesale businesses and community colleges which give or otherwise provide food, directly or indirectly, to the needy or indigent.

History: Laws 1981, ch. 100, 2; 1989, ch. 168, 1; 1993, ch. 133, 2.



Section 41-10-3 - Food donors liability protection; purpose; donors or distributors of canned or perishable food; limit on liability for injury.

41-10-3. Food donors liability protection; purpose; donors or distributors of canned or perishable food; limit on liability for injury.

A. Notwithstanding any other provision of law, any person who donates food in good faith, including the good-faith donor of any perishable or canned food, apparently fit for human consumption, to a bona fide charitable or nonprofit organization or municipality for free distribution or a gleaner of any perishable food, apparently fit for human consumption, shall not be subject to any criminal penalty or be liable for any civil damages arising from the condition of the food unless an injury arising from the food is caused by the gross negligence, recklessness or intentional conduct of the person who donates the food.

B. Notwithstanding any other provision of law, a bona fide charitable or nonprofit organization or municipality which in good faith receives food, apparently fit for human consumption, and distributes it at no charge shall not be subject to any criminal penalty or be liable for any civil damages resulting from the condition of the food unless an injury arising from the food is caused by the gross negligence, recklessness or intentional conduct of the organization.

C. This section does not restrict the authority of an appropriate governmental agency to regulate or ban the use of any food for human consumption.

History: Laws 1981, ch. 100, 3; 1987, ch. 137, 1; 1989, ch. 168, 2.



Section 41-10-4 - Community college culinary programs as distributors of food.

41-10-4. Community college culinary programs as distributors of food.

Culinary programs at community colleges may prepare food to be delivered off campus for donation to social service agency clients or food provider programs to the needy, indigent or hungry.

History: Laws 1993, ch. 133, 1.



Section 41-10-5 - Donated game meat products.

41-10-5. Donated game meat products.

A. Wild game meat products may be donated by hunters, taken to a commercial meat processor for preparation and delivery to charitable, religious or other nonprofit organizations and served for human consumption at no charge if transported, stored and processed according to procedures established by the department of environment.

B. For purposes of this section, "wild game" means deer, elk, antelope, caribou, ibex, oryx and Barbary sheep.

History: Laws 1997, ch. 78, 1.






Article 11 - Alcoholic Licensees Liability

Section 41-11-1 - Tort liability for alcoholic liquor sales or service.

41-11-1. Tort liability for alcoholic liquor sales or service.

A. No civil liability shall be predicated upon the breach of Section 60-7A-16 NMSA 1978 by a licensee, except in the case of the licensee who:

(1) sold or served alcohol to a person who was intoxicated;

(2) it was reasonably apparent to the licensee that the person buying or apparently receiving service of alcoholic beverages was intoxicated; and

(3) the licensee knew from the circumstances that the person buying or receiving service of alcoholic beverages was intoxicated.

B. No person who was sold or served alcoholic beverages while intoxicated shall be entitled to collect any damages or obtain any other relief against the licensee who sold or served the alcoholic beverages unless the licensee is determined to have acted with gross negligence and reckless disregard for the safety of the person who purchased or was served the alcoholic beverages.

C. No licensee is chargeable with knowledge of previous acts by which a person becomes intoxicated at other locations unknown to the licensee.

D. As used in this section:

(1) "licensee" means a person licensed under the provisions of the Liquor Control Act [60-3A-1 NMSA 1978] and the agents or servants of the licensee; and

(2) "intoxicated" means the impairment of a person's mental and physical faculties as a result of alcoholic beverage use so as to substantially diminish that person's ability to think and act in a manner in which an ordinary [ordinarily] prudent person, in full possession of his faculties, would think and act under like circumstances.

E. No person who has gratuitously provided alcoholic beverages to a guest in a social setting may be held liable in damages to any person for bodily injury, death or property damage arising from the intoxication of the social guest unless the alcoholic beverages were provided recklessly in disregard of the rights of others, including the social guest.

F. A licensee may be civilly liable for the negligent violation of Sections 60-7B-1 and 60-7B-1.1 NMSA 1978. The fact-finder shall consider all the circumstances of the sale in determining whether there is negligence such as the representation used to obtain the alcoholic beverage. It shall not be negligence per se to violate Sections 60-7B-1 and 60-7B-1.1 NMSA 1978.

G. A licensee shall not be held civilly liable pursuant to the provisions of Subsection F of this section except when:

(1) it is demonstrated by the preponderance of the evidence that the licensee knew, or that a reasonable person in the same circumstances would have known, that the person who received the alcoholic beverages was a minor; and

(2) licensee's violation of Section 60-7B-1 or 60-7B-1.1 NMSA 1978 was a proximate cause of the plaintiff 's injury, death or property damage.

H. No person may seek relief in a civil claim against a licensee or a social host for injury or death or damage to property which was proximately caused by the sale, service or provision of alcoholic beverages except as provided in this section.

I. Liability arising under this section shall not exceed fifty thousand dollars ($50,000) for bodily injury to or death of one person in each transaction or occurrence or, subject to that limitation for one person, one hundred thousand dollars ($100,000) for bodily injury to or death of two or more persons in each transaction or occurrence, and twenty thousand dollars ($20,000) for property damage in each transaction or occurrence.

History: Laws 1983, ch. 328, 1; 1985, ch. 191, 1; 1986, ch. 100, 1.






Article 12 - Athletic Organization Volunteers

Section 41-12-1 - Athletic organization volunteer civil liability; conviction of violation of law required.

41-12-1. Athletic organization volunteer civil liability; conviction of violation of law required.

Any person or entity who acts without compensation and renders volunteer services as a manager, coach, athletic instructor, umpire, referee or other league official in a formally organized nonprofit sports association for persons under the age of eighteen, to the extent not otherwise covered by insurance, is not liable to any person for any civil damages as a result of any negligent acts or omissions in rendering those services or in conducting or sponsoring that sports program unless:

A. the conduct of that person or entity falls substantially below the standards generally accepted and practiced in the sport in like circumstances by similar persons or similar nonprofit associations rendering those services or conducting that program;

B. it was reasonably foreseeable that the person's or entity's conduct would create a substantial risk of injury or death to the person or property of another; and

C. the harm complained of was not a part of the ordinary give and take common to the particular sport.

History: Laws 1989, ch. 345, 1.



Section 41-12-2 - Interpretation.

41-12-2. Interpretation.

Nothing contained in this act [41-12-1, 41-12-2 NMSA 1978] shall be construed so as to affect or limit the liability of any person or entity identified in Section 1 [41-12-1 NMSA 1978] of this act which:

A. relates to the transportation of participants in a sports program to or from a game, event or practice; or

B. is not a part of a formally organized nonprofit sports program.

History: Laws 1989, ch. 345, 2.






Article 13 - Governmental Immunity

Section 41-13-1 - Short title.

41-13-1. Short title.

Sections 2 through 4 [41-13-1 through 41-13-3 NMSA 1978] of this act may be cited as the "Governmental Immunity Act".

History: Laws 1999, ch. 268, 2.



Section 41-13-2 - Definitions.

41-13-2. Definitions.

As used in the Governmental Immunity Act:

A. "employment" includes services provided by an immune contractor;

B. "governmental entity" means the state or a local public body;

C. "immune contractor" means a person that:

(1) is an independent contractor; and

(2) contracts with a governmental entity to provide:

(a) care for children in the custody of the human services department, corrections department or department of health, as a licensed foster parent, excluding foster parents certified by a licensed child placement agency; or

(b) services to the children, youth and families department or the corrections department as a licensed medical, psychological or dental arts practitioner;

(3) is a member of:

(a) a state or local selection panel established pursuant to the Juvenile Community Corrections Act [Chapter 33, Article 9A NMSA 1978];

(b) a state or local selection panel established pursuant to the Adult Community Corrections Act [Chapter 33, Article 9 NMSA 1978];

(c) the board of directors of the New Mexico comprehensive health insurance pool;

(d) a medical review board, a committee or panel established by the educational retirement board or the retirement board of the public employees retirement association;

(e) the board of directors of the New Mexico educational assistance foundation; or

(f) the board of directors of the New Mexico student loan corporation; or

(4) is a volunteer, employee or board member of a court-created special advocate program;

D. "local public body" means a political subdivision of the state and its agencies, instrumentalities and institutions and a water and natural gas association organized pursuant to Chapter 3, Article 28 NMSA 1978;

E. "public employee" means a natural person that is an officer or employee of a governmental entity; and

F. "state" means the state of New Mexico or any of its branches, agencies, departments, boards, instrumentalities or institutions.

History: Laws 1999, ch. 268, 3.



Section 41-13-3 - Governmental civil immunity established.

41-13-3. Governmental civil immunity established.

A governmental entity, a public employee and an immune contractor are not liable for damages arising out of a claim based upon tort, contract or other civil law claim and caused directly or indirectly by the failure or malfunction of computer hardware, computer software, microchip controlled firmware or other equipment affected by the failure to accurately or properly process dates or times if the failure or malfunction:

A. occurred before December 31, 2005;

B. occurred within the scope of employment of the public employee or within the scope of the contract or the volunteer service program of the immune contractor; and

C. was unforeseeable or was foreseeable but the plan or design, or both, for identifying and preventing it was prepared and implemented in good faith and with the exercise of ordinary care.

History: Laws 1999, ch. 268, 4.






Article 14 - Space Flight Informed Consent

Section 41-14-1 - Short title. (Repealed effective July 1, 2021.)

41-14-1. Short title. (Repealed effective July 1, 2021.)

Chapter 41, Article 14 NMSA 1978 may be cited as the "Space Flight Informed Consent Act".

History: Laws 2010, ch. 8, 1; 2013, ch. 131, 1.



Section 41-14-2 - Definitions. (Repealed effective July 1, 2021.)

41-14-2. Definitions. (Repealed effective July 1, 2021.)

As used in the Space Flight Informed Consent Act:

A. "crew" means an employee of a space flight entity who performs activities in the course of that employment directly relating to the launch, reentry or other operation of or in a launch vehicle or reentry vehicle that carries human beings;

B. "launch" means placing or trying to place a launch vehicle or reentry vehicle and any payload, crew or participant in a suborbital trajectory, in earth orbit in outer space or otherwise in outer space. "Launch" includes activities involved in the preparation of a launch vehicle or payload for launch when those activities take place at a launch site in New Mexico;

C. "launch vehicle" means:

(1) a vehicle built to operate in, or place a payload or human beings in, outer space; or

(2) a suborbital rocket;

D. "participant" means an individual who is not crew and who is carried within a launch vehicle or reentry vehicle;

E. "participant injury" means an injury sustained by a participant, including bodily injury, emotional distress, death, property damage or any other loss arising from the participant's participation in space flight activities;

F. "payload" means an object that a person undertakes to place in outer space by means of a launch vehicle or reentry vehicle, including components of the vehicle specifically designed or adapted for that object;

G. "reenter" or "reentry" means to purposefully return or attempt to return a reentry vehicle and its payload, crew or participants from earth orbit or from outer space to earth;

H. "reentry vehicle" means a vehicle, including a reusable launch vehicle, designed to return from earth orbit or outer space to earth substantially intact;

I. "space flight activities" means:

(1) activities, including crew training, involved in the preparation of a launch vehicle, payload, crew or participant for launch;

(2) the conduct of a launch;

(3) activities, including crew training, involved in the preparation of a reentry vehicle and payload, crew or participant; and

(4) the conduct of a reentry; and

J. "space flight entity" means:

(1) a public or private entity holding a United States federal aviation administration launch, reentry, operator or launch site license, permit or other authorization for space flight activities; or

(2) a manufacturer or supplier of components, services or vehicles used by the entity that has been reviewed by the United States federal aviation administration as part of issuing such a license, permit or authorization.

History: Laws 2010, ch. 8, 2; 2013, ch. 131, 2.



Section 41-14-3 - Limited liability. (Repealed effective July 1, 2021.)

41-14-3. Limited liability. (Repealed effective July 1, 2021.)

A. Except as provided in Subsection B of this section, a space flight entity is not liable for injury to or death of a participant resulting from the inherent risks of space flight activities so long as the warning contained in Section 41-14-4 NMSA 1978 is distributed and signed as required. Except as provided in Subsection B of this section, a participant or participant's representative may not maintain an action against or recover from a space flight entity for the loss, damage or death of the participant resulting exclusively from any of the inherent risks of space flight activities.

B. Subsection A of this section does not prevent or limit the liability of a space flight entity if the space flight entity:

(1) commits an act or omission that constitutes willful, wanton or reckless disregard for the safety of the participant and that act or omission proximately causes injury, damage or death to the participant;

(2) has actual knowledge or reasonably should have known of a dangerous condition on the land or in the facilities or equipment used in the space flight activities and the danger proximately causes injury, damage or death to the participant; or

(3) intentionally injures the participant.

C. A space flight entity shall present to and file with the spaceport authority a certificate of insurance coverage in the amount of at least one million dollars ($1,000,000) that covers liability by the space flight entity for all space flight activities. No space flight entity that fails to maintain the insurance requirements of this section shall receive any of the protections afforded by the Space Flight Informed Consent Act.

D. The limitation on legal liability provided to a space flight entity by the Space Flight Informed Consent Act is in addition to any other limitation of legal liability otherwise provided by law.

History: Laws 2010, ch. 8, 3; 2013, ch. 131, 3.



Section 41-14-4 - Warning and acknowledgment required. (Repealed effective July 1, 2021.)

41-14-4. Warning and acknowledgment required. (Repealed effective July 1, 2021.)

A. A space flight entity providing space flight activities to a participant, whether the activities occur on or off the site of a facility capable of launching a suborbital flight, shall have each participant sign a warning statement. The warning statement shall contain, at a minimum, the following statement:

"WARNING AND ACKNOWLEDGMENT

I understand and acknowledge that under New Mexico law, there is no liability for injury to or death sustained by a participant in a space flight activity provided by a space flight entity if the injury or death results from the inherent risks of the space flight activity. Injuries caused by the inherent risks of space flight activities may include, among others, death, bodily injury, emotional injury or property damage. I assume all risk of participating in this space flight activity.".

B. Failure to provide the warning statement requirements in this section to a participant shall prevent a space flight entity from invoking the immunity provided by this section with regard to that participant.

History: Laws 2010, ch. 8, 4.









Chapter 42 - Actions and Proceedings Relating to Property

Article 1 - Eminent Domain Generally

Section 42-1-40 - Recompiled.

42-1-40. Recompiled.






Article 2 - Special Alternative Condemnation Procedure

Section 42-2-1 - Declaration of intent.

42-2-1. Declaration of intent.

The legislature hereby determines and declares that the construction of urgently needed public roads and state highways is being delayed by the inability to enter into timely possession of the condemned property; that the landowner must wait the termination of prolonged litigation before he receives compensation for his property; that the delay in possession and therefore construction of the facility results in increased construction costs and thereby injuriously affects the public. The legislature, recognizing its responsibility, intends to solve these problems by establishing a special procedure whereby the state can enter into possession at the inception of the proceeding, and the interests of the property owner are protected by providing for an adequate bond prior to vesting of title and the taking of possession and also safeguarding the property owners' right to a speedy judicial determination of the total just compensation due. This legislation is necessary for the immediate preservation of the public peace, health, safety, the promotion of the general welfare and to minimize the economic and financial dislocation caused by highway construction.

The special procedure set forth herein shall be in addition to any other condemnation procedure now in effect and shall not be construed as repealing or amending such procedure by implication.

History: 1953 Comp., 22-9-39, enacted by Laws 1959, ch. 324, 1.



Section 42-2-2 - Definitions.

42-2-2. Definitions.

As used in this act [42-2-1 to 42-2-16 NMSA 1978], "state" includes any commission, department, institution, bureau or agency thereof as well as all political subdivisions of the state.

History: 1953 Comp., 22-9-40, enacted by Laws 1959, ch. 324, 2.



Section 42-2-3 - Purpose.

42-2-3. Purpose.

Unless otherwise specifically provided by law:

A. the state may acquire, either temporarily or permanently, public or privately owned lands, real property or any interests therein, including water rights or any easements deemed necessary or desirable for present or future public road, street or highway purposes by gift, agreement, purchase, exchange, condemnation or otherwise. Such lands or interests in real property may be acquired in fee simple;

B. present or future public road, street or highway purposes include the taking of personal property, land or any interest in real property, under the Highway Beautification Act [67-12-1 through 67-12-15 NMSA 1978];

C. the state may use the special alternative procedure to acquire lands or any interest therein for any public purpose for which the power of eminent domain may be properly exercised; and

D. for the purposes provided in Subsections A through C of this section, when state-owned property must be taken, the state board of finance shall first determine the greater public need, unless the state defendant in whom title is vested concedes that the purpose for which the property is sought to be taken is the greater public need.

History: 1953 Comp., 22-9-41, enacted by Laws 1959, ch. 324, 3; 1966, ch. 65, 15; 1981, ch. 125, 49.



Section 42-2-4 - Authority to acquire.

42-2-4. Authority to acquire.

In connection with the acquisition of property or property rights the state may by order of the court acquire an entire lot, block or tract of land if by so doing the interests of the public will be best served.

History: 1953 Comp., 22-9-41.1, enacted by Laws 1965, ch. 158, 1.



Section 42-2-5 - Petition.

42-2-5. Petition.

A. In any case where the state is the moving party to a condemnation action, a petition may be filed in the district court of the county in which such property is situated. Where the property of any defendant sought to be condemned lies partly in one county and partly in an adjoining county, the condemnation proceeding may be brought in either county. The petition shall include but not be limited to the following:

(1) a statement by the petitioner of its authority to bring the action;

(2) a general description of the public purpose for which the property is being condemned;

(3) a statement that the action is brought pursuant to this statute;

(4) an accurate surveyed description of the property to be condemned describing the same by metes and bounds and said description shall be incorporated in the petition with or without reference to maps or plats attached to said petition; the property of each defendant to be condemned shall be described separately, and each tract under separate ownerships shall be consecutively numbered for ease in identification;

(5) the names and addresses of all defendants shall be given if known;

(6) the estate to be taken shall be described;

(7) in the event that title to the property to be taken is vested in the state, a statement that the board of finance has proclaimed that the needs and purposes of the condemnor to be of a greater public need than that of the defendant in whom the title is vested;

(8) the petition shall be signed by any attorney employed by the state duly authorized to sign such pleadings;

(9) the name of such attorney and his address or the post-office box number of the state shall appear below the signature, or both addresses may be given;

(10) an allegation that the petitioner has been unable to agree with one or more of the defendants having an interest in a particular tract as to just compensation;

(11) a statement of the amount offered as just compensation for each tract affected;

(12) the petition shall include or have attached thereto a map, plat or plan of the improvement to be constructed and showing the property to be condemned.

B. Parties defendant. The petition shall name as defendants all the parties who own or occupy the property or have any interest therein as may be ascertained by a search of the county records, and if any such parties are known to the petitioner to be infants, or persons of unsound mind or suffering under any other legal disability, when no legal representative or guardian appears in their behalf, the court shall on motion appoint a guardian ad litem to protect the interest of those under any legal disability.

(1) If any property sought to be condemned belongs to the state, the head of the commission, department, institution, bureau, agency or political subdivision holding either title, or possession, shall be named as well as the commission, department, institution, bureau, agency or political subdivision itself.

(2) If the record owner of the property sought to be condemned is deceased and there has been no recorded legal disposition of the property, the deceased and his known heirs shall be named as defendants, and if the heirs are unknown to the petitioner, they shall be named and designated as defendants under the style of "the unknown heirs of . . . . . . . . . . . . . ., deceased."

(3) If the estate of any such deceased person is in the process of being administered in any court of the state, the personal representative of such deceased person shall also be named as a defendant.

(4) If the property sought to be condemned is held in trust and the petitioner has knowledge of said trust, the trustee shall be named.

(5) Where the name of the party holding title or any interest therein cannot be determined, such parties shall be designated as "unknown owners or claimants of the property involved."

C. Notice of condemnation. Upon filing of a petition in condemnation in the district court, the clerk shall issue a notice of condemnation which shall contain:

(1) the title of the action;

(2) the name or designation of the court and county in which the action is brought as well as the cause number;

(3) a direction that the defendant appear and answer to the petition within thirty days after service of the notice, and a statement that unless the defendant so appears and answers, the petitioner will apply to the court for the relief demanded in the petition;

(4) the name and address of petitioner's attorney shall appear on every notice;

(5) a general statement of the nature of the action and a general description of the proposed location of such road, street or highway, and that the land involved is more fully described in the petition on file in said cause;

(6) in the event that an ex parte preliminary order of entry is obtained by the petitioner at the time the petition is filed, the notice as required by Section 5 [42-2-6 NMSA 1978], Preliminary Order of Entry, may be incorporated in the notice of condemnation, both for the purpose of personal service and for constructive service by publication.

History: 1953 Comp., 22-9-42, enacted by Laws 1959, ch. 324, 4.



Section 42-2-6 - Preliminary order of entry.

42-2-6. Preliminary order of entry.

A. A preliminary order permitting the state or any political subdivision thereof to immediately enter and occupy the premises sought to be condemned pending the action and to do such work thereon as may be required, may be obtained by the petitioner, without notice, upon the filing of the surety bond and deposit of money with the court as hereinafter provided, and a copy of such order shall be filed with the clerk of the court and notice thereof shall be served upon any defendant against whom such order is obtained, or upon his attorney of record. Such notice shall advise such defendant of the nature of the order and inform him that, unless objection thereto is filed within ten days after service thereof, the court shall deem such owner in default and shall proceed to make such preliminary order permanent and shall, without further notice, restrain said defendant from hindering or interfering with the occupation of the premises and the doing thereon of the work required, and that subsequent proceedings shall only affect the amount of compensation allowable.

B. With his application for such preliminary order, the petitioner shall submit proof by affidavit, or otherwise, of the reasons for requiring a speedy occupation, and the court shall issue or refuse to issue the preliminary order according to the equity of the case and the relative damages which may accrue to the parties. If the order is granted, the court may require the petitioner to execute and file in the court a surety bond to the benefit of the defendants, executed by any surety company authorized to do business in the state, in a sum to be fixed by the court, but not less than the value of the premises for which possession is sought after taking into consideration the amount of the deposit, if any, and the damages which will result from such occupation and condemnation, as the same may appear to the court on the hearing, and conditioned to pay the adjudged value of the premises and all damages in case the property is condemned, and to pay all damages arising from the occupation before judgment in case the premises are not condemned. No order of entry to any property being taken from a private property owner for rights-of-way may be granted until there is deposited with the clerk of the district court the amount offered as just compensation. Money from this deposit shall be disbursed under such conditions as the court may deem appropriate, upon the demand of any person having an estate or interest in such property, and the final judgment shall not include interest from the date of said deposit on the amount of such advance deposit. Disbursements may be made only by order of court entered after expiration of the time for the filing of an answer. Any disbursement of money from an advance deposit shall be without prejudice to the right of a defendant landowner to litigate for additional compensation. The court or jury shall not award a lesser sum than that shown by the petitioner's appraised value testified to in court.

C. Upon the filing of a certificate of the clerk of the court that ten days have elapsed since service of the notice of preliminary order on all defendants, the court, upon notice to all defendants who have appeared or their attorneys of record, may proceed to hear all legal objections to the petition and order, and all objections as to the amount of the bond, if any, and all argument as to why said order should not be made permanent, and shall thereupon make such order as it deems necessary. After said order is made permanent, all subsequent proceedings shall only affect the amount of compensation allowable.

History: 1953 Comp., 22-9-43, enacted by Laws 1959, ch. 324, 5; 1966, ch. 40, 1.



Section 42-2-7 - Service; personal or by publication.

42-2-7. Service; personal or by publication.

A. Personal service, either within or without the state, of the petition, notice of condemnation and the notice of the preliminary order of entry, if any, shall be made and had in the manner as provided in the Rules of Civil Procedure, Rule 4(e), Subsections 1 to 6 inclusive [Rule 1-004 F(1) to F(6) NMRA], or as they may be amended.

B. If the name or residence of any owner be unknown, or if the owners or any of them do not reside within the state, or cannot be found therein, and are not served as hereinbefore provided, the required service and notice shall be given by publication of notice thereof for two consecutive weeks, the last publication to be at least three days prior to any default date, in a newspaper published in the county in which the proceedings are pending, if one is published in that county; if no newspaper is published in such county, then a newspaper published in another county, having a general circulation in the county wherein such proceedings are pending. When the address of any defendant who resides out of state is known to the petitioner, the publication shall be made as aforesaid and in addition, a copy of the petition and required notice thereof and the notice of the preliminary order entered, if any, shall be mailed to said defendant at such address, at least ten days prior to any default date on the preliminary order.

C. Personal service outside the state of any pleading or notice shall be equivalent to publication and mailing, and such personal service of the notice of entry of a preliminary order shall commence the running of the ten-day period within which objections may be made to the granting of a permanent order. Return of such service shall be by affidavit of the person making the same.

History: 1953 Comp., 22-9-44, enacted by Laws 1959, ch. 324, 6.



Section 42-2-8 - Contents of answer.

42-2-8. Contents of answer.

The defendant shall set forth in his answer the following:

A. the estate or interest in each tract or parcel of property taken or described in the petition in which the defendant has any interest;

B. the name and address of anyone claiming any interest in such tract or parcel of property known to the defendant and the amount of such interest;

C. the amount which the defendant claims as just compensation for the property taken or described in the petition and the amount, if any, of the various elements of damage, including damage to any remaining portion of a contiguous tract owned or controlled by the defendant;

D. the highest and best use to which the property is adapted;

E. a description of the total tract owned by the defendant or in which he claims an interest, which has been damaged by the taking or the proposed improvement;

F. any other material or pertinent matter with regard to damages known to the defendant.

History: 1953 Comp., 22-9-45, enacted by Laws 1959, ch. 324, 7; 1967, ch. 207, 1.



Section 42-2-9 - Time for answering.

42-2-9. Time for answering.

The defendant or his attorney shall file his answer to the petition within thirty days after service of the petition and notice.

History: 1953 Comp., 22-9-46, enacted by Laws 1959, ch. 324, 8; 1967, ch. 207, 2.



Section 42-2-10 - Intervention.

42-2-10. Intervention.

All persons in occupation of, or having or claiming an interest in, any of the property described in the petition or in the damages, if any, for the taking thereof, though not named, may appear, plead and defend, each in respect to his own property or interest, or that claimed by him, in like manner as if named in the petition, at any time prior to trial.

History: 1953 Comp., 22-9-47, enacted by Laws 1959, ch. 324, 9.



Section 42-2-11 - Election of trial by court or jury.

42-2-11. Election of trial by court or jury.

Any party desiring to try the cause before a jury, shall make demand and deposit jury fees pursuant to Rule 38, Rules of Civil Procedure [Rule 1-038 NMRA], and any other applicable rules of civil procedure.

The court with or without a jury may separately try the case involving each tract of land affected which is under different ownership, or separate tracts under the same ownership.

History: 1953 Comp., 22-9-48, enacted by Laws 1959, ch. 324, 10; 1967, ch. 207, 3.



Section 42-2-12 - Time of trial.

42-2-12. Time of trial.

A. The court, upon notice by petitioner that the time for an answer has expired as to all defendants served either personally or by publication, shall forthwith set the cause for trial giving the cause preference over all other civil causes in which the public interest is not involved.

B. The court upon such notice shall immediately impanel a special jury, if necessary, in the county in which the cause is to be tried for the sole purpose of trying said cause, unless the court in its discretion desires in the furtherance of justice to allow other matters to be tried before it at that time.

History: 1953 Comp., 22-9-49, enacted by Laws 1959, ch. 324, 11.



Section 42-2-13 - Argument.

42-2-13. Argument.

In any condemnation action brought under the provisions of this act [42-2-1 through 42-2-16 NMSA 1978], the defendant shall have the burden of proceeding and the right to commence and conclude the argument.

History: 1953 Comp., 22-9-50, enacted by Laws 1959, ch. 324, 12.



Section 42-2-14 - Default.

42-2-14. Default.

A. If any defendant who has appeared in the cause shall fail to appear at the time set for trial, whether such trial be set before the court with or without a jury, the court shall direct that his default be entered and shall conduct such hearings as it deems necessary and proper to determine the amount of just compensation due to the defendant.

B. If any defendant has failed to appear or answer within the time allowed, and the clerk has entered his default, then the court shall conduct such hearings as it deems necessary and proper to determine the amount of just compensation due the defendant.

C. For the purpose of the hearing required in Subsection [Subsections] A and B above, the court may consider by affidavit or other proof of the value of the property taken, the damage, if any, which may result from the occupation and condemnation, and the amount offered as set forth in the petition and shall enter such judgment as it deems proper.

History: 1953 Comp., 22-9-51, enacted by Laws 1959, ch. 324, 13.



Section 42-2-15 - Verdict and judgment.

42-2-15. Verdict and judgment.

Notwithstanding the provisions of the Relocation Assistance Act [Chapter 42, Article 3 NMSA 1978]:

A. for the purposes of assessing compensation and damages, the right thereto shall be deemed to have accrued as of the date the petition is filed, and its actual value on that date shall be the measure of compensation for all property taken, and also the basis of damages for property not taken but injuriously affected in cases where such damages are legally recoverable; the amount of the award shall be determined from the evidence and not be limited to any amount alleged in the petition or set forth in the answer;

B. whenever just compensation shall be ascertained and awarded in such proceeding and established by judgment, the judgment shall include as a part of the just compensation awarded, interest at the rate of six percent a year from the date of the date the petition is filed to the date of payment or the date when the proceedings are finally abandoned;

C. the court shall have the power to direct the payment of delinquent taxes, special assessments and rental or other charges owed out of the amount determined to be just compensation, and to make such orders with respect to encumbrances, liens, rents, insurance and other just and equitable charges; and

D. when two or more estates or divided interests in any tract are the subject of a trial by a jury, and the court has determined that there shall be no division of the causes, the verdict shall be in one sum and shall be the amount of just compensation for the tract affected as of the date of the filing of the petition, and the court shall thereafter proceed to hear and determine the value of the respective interests or ownerships in said tract, and shall apportion the amount of the verdict between the defendants according to their various interests therein.

History: 1953 Comp., 22-9-52, enacted by Laws 1959, ch. 324, 14; 1972, ch. 41, 21.



Section 42-2-16 - Proof of payment; recording judgment.

42-2-16. Proof of payment; recording judgment.

After the petitioner has made payment in full to the clerk of the district court in accordance with the judgment in the condemnation action, the clerk shall certify upon the judgment that payment has been made thereon.

A copy of this judgment showing payment shall be recorded in the office of the county clerk of the county in which the property is situate, and thereupon the title or interest in the property affected shall vest in the petitioner.

History: 1953 Comp., 22-9-53, enacted by Laws 1959, ch. 324, 15; 1961, ch. 75, 1.



Section 42-2-17 - Purpose of act.

42-2-17. Purpose of act.

The purpose of this act [42-2-17 through 42-2-21 NMSA 1978] is to clarify certain matters of practice and procedure in the special alternative procedure in eminent domain.

History: 1953 Comp., 22-9-55, enacted by Laws 1963, ch. 248, 1.



Section 42-2-18 - Application of Rules of Civil Procedure.

42-2-18. Application of Rules of Civil Procedure.

The Rules of Civil Procedure shall apply to the special alternative procedure in eminent domain except where special provisions are found in the special alternative procedure which conflict with the Rules of Civil Procedure and then the Rules of Civil Procedure shall not apply.

History: 1953 Comp., 22-9-56, enacted by Laws 1963, ch. 248, 2.



Section 42-2-19 - Disqualification of judge; effect.

42-2-19. Disqualification of judge; effect.

A. Whenever a party or parties to any special alternative proceeding in eminent domain shall make and file an affidavit that the judge before whom the proceeding is pending, whether he be the resident judge or a judge designated by such resident judge, cannot, according to the belief of the party to said proceeding making such affidavit, preside over the same with impartiality, such affidavit shall operate as an automatic severance of the proceedings as to all tracts in which the disqualifying party or parties has an interest. Nothing herein shall be construed to authorize separate trials of different interests in the same tract.

Another judge shall be designated for the trial of the proceeding as to the severed portion thereof by agreement of counsel representing the respective parties. Upon the failure of such counsel to agree, then such facts shall be certified to the chief justice of the supreme court of New Mexico, and the chief justice shall thereupon designate the judge to try the severed portion of such proceeding.

B. Such affidavit shall be filed within the time allowed for filing objections to the preliminary order of entry and not thereafter.

History: 1953 Comp., 22-9-57, enacted by Laws 1963, ch. 248, 3.



Section 42-2-20 - Waiver of bond.

42-2-20. Waiver of bond.

The surety bond required to be executed and filed by petitioner to the benefit of the defendants under Section 42-2-6B NMSA 1978 of the special alternative procedure in eminent domain may be waived by the court in its discretion.

History: 1953 Comp., 22-9-58, enacted by Laws 1963, ch. 248, 4.



Section 42-2-21 - Costs.

42-2-21. Costs.

If the total amount of the final judgment exceeds the total amount offered by petitioner, excluding interest, for the tract or tracts for which the judgment is rendered, the petitioner shall bear all taxable costs or fees as in any other action or proceeding.

History: 1953 Comp., 22-9-59, enacted by Laws 1963, ch. 248, 5.



Section 42-2-22 - Flood control; appropriation of land; compensation for immediate use.

42-2-22. [Flood control; appropriation of land; compensation for immediate use.]

The state or any political subdivision thereof, may also use the special alternative procedure in eminent domain set forth in Sections 42-2-1 through 42-2-21 NMSA 1978 (being Laws 1959, Chapter 324, Sections 1 through 16 and Laws 1963, Chapter 248, Sections 1 through 5) to the extent it is otherwise authorized by law to exercise the power of eminent domain to acquire, either temporarily or permanently, public or privately owned lands, real property or any interests therein for the acquisition, construction, operation or maintenance of facilities for the carrying, channeling, impounding or disposition of storm, flood or surface drainage waters.

Provided, however, that no order of entry to any property being taken under the special alternative procedure for the acquisition, construction, operation and maintenance of facilities for the carrying, channeling, impounding or disposition of storm, flood or surface drainage waters may be granted until there is deposited with the clerk of the district court a warrant for seventy-five percent of the amount offered as just compensation for the immediate use, under such conditions as the court may deem appropriate, of all persons having an estate or interest in such property, and the final judgment shall not include interest from the date of such deposit on the amount of such advance payment.

History: 1953 Comp., 22-9-61, enacted by Laws 1964 (1st S.S.), ch. 14, 2.



Section 42-2-23 - Condemnation of property in excess of need; sale to prior owner; price.

42-2-23. Condemnation of property in excess of need; sale to prior owner; price.

In the event the state, a state agency or other entity condemns property in excess of the dimensions or amount necessary for public use, as determined by the condemnor, if such determination occurs within five years of the date of condemnation, the prior owner from whom the property was taken, or his personal representative or heirs, shall have the option to purchase the property determined to be in excess. Such persons may purchase such property at a price equal to the price paid for such excess property by the condemnor to the prior owner at the time of taking, plus interest at the rate of six percent per year, for the period beginning with the date the prior owner received final payment for the land taken, and ending when the notice of intent to dispose is mailed, less the amount of any liens which attached against the property while it was held by the condemnor.

The notice of intent to dispose shall be mailed to the last known address of the prior owner by certified mail with a return receipt requested. The notice shall notify the prior owner of his right to purchase, specify which portion of the property of the prior owner is available for purchase by him, the number of acres available, the amount of money, both the principal and interest it will require to repurchase it and the amount of any liens which may be deducted from the purchase price. If within thirty days after mailing the notice of intent to dispose, the prior owner or his personal representative or heirs elect to exercise the option to purchase, the condemnor shall enter into an agreement prepared and approved by the attorney general, if the condemnor is a state agency, and by appropriate legal officer of the entity if the condemnor is an entity other than a state agency for the sale of the surplus land to the prior owner, his personal representative or heirs.

If the prior owner, his personal representative or heirs have not elected to exercise the option within thirty days from the date of mailing the notice of intent to dispose, the condemnor shall sell the property at public sale.

History: 1953 Comp., 22-9-62, enacted by Laws 1967, ch. 206, 1; 1981, ch. 126, 1.



Section 42-2-24 - Exclusion of certain property.

42-2-24. Exclusion of certain property.

This act [42-2-23, 42-2-24 NMSA 1978] shall not apply to any land which at the time of condemnation was wholly within the boundary of an incorporated municipality.

History: 1953 Comp., 22-9-67, enacted by Laws 1967, ch. 206, 6.






Article 3 - Relocation Assistance

Section 42-3-1 - Short title.

42-3-1. Short title.

Chapter 42, Article 3 NMSA 1978 may be cited as the "Relocation Assistance Act".

History: 1953 Comp., 22-9A-1, enacted by Laws 1972, ch. 41, 1; 1989, ch. 121, 1.



Section 42-3-2 - Definitions.

42-3-2. Definitions.

As used in the Relocation Assistance Act:

A. "agency" means any department, agency or instrumentality of:

(1) the federal government;

(2) the state;

(3) a political subdivision of the state; or

(4) any combination of the federal government, the state or a political subdivision of the state;

B. "appraisal" means a written statement independently and impartially prepared by a qualified appraiser setting forth an opinion of defined value of an adequately described real property as of a specific date, supported by the presentation and analysis of relevant market information;

C. "business" means any lawful activity, except a farm operation, conducted primarily:

(1) for the purchase, sale, lease or rental of personal and real property or for the manufacture, processing or marketing of products, commodities or any other personal property;

(2) for the sale of services to the public;

(3) by a nonprofit organization; or

(4) solely for the purposes of Subsection A of Section 42-3-5 NMSA 1978, for assisting in the purchase, sale, resale, manufacture, processing or marketing of products, commodities, personal property or services by the erection and maintenance of an outdoor advertising display, whether or not the display is located on the premises on which any of the above activities are conducted;

D. "displacing agency" means any agency or person carrying out a program or project which causes a person to be a displaced person;

E. "displaced person":

(1) means any person who moves from real property or moves his personal property from real property as a direct result of:

(a) a written notice of intent to acquire or the acquisition of the real property in whole or in part for a program or project undertaken by the displacing agency on which the person is a residential tenant or conducts a farm operation or a business as defined in Subsection C of Section 42-3-2 NMSA 1978; or

(b) rehabilitation, demolition or other displacing activity as the displacing agency may prescribe, under a program or project undertaken by the displacing agency in any case in which the head of the displacing agency determines that the displacement is permanent; and

(2) means solely for the purposes of Section 42-3-11 NMSA 1978 and Subsections A and B of Section 42-3-5 NMSA 1978, any person who moves from real property or moves his personal property from real property as a direct result of:

(a) a written notice of intent to acquire or the acquisition of other real property, in whole or in part, on which the person conducts a business or farm operation, for a program or project undertaken by the displacing agency; or

(b) rehabilitation, demolition or other displacing activity as the displacing agency may prescribe, of other real property on which the person conducts a business or farm operation, under a program or project undertaken by the displacing agency where the head of the displacing agency determines that the displacement is permanent;

(3) does not include:

(a) any person that has been determined, according to criteria established by the head of the displacing agency, to be either in unlawful occupancy of the displacement dwelling or to have occupied the displacement dwelling for the purpose of obtaining assistance under the Relocation Assistance Act; and

(b) any person that is occupying the property on a rental basis for a short term or period once the displacing agency has acquired the property as set forth in that act, other than the person that was an occupant of the property at the time the property was acquired.

F. "family" means two or more individuals living together in the same dwelling unit who are related to each other by blood, marriage, adoption or legal guardianship;

G. "farm operation" means any activity conducted solely or primarily for the production of one or more agricultural products or commodities, including timber, for sale or home use and customarily producing such products or commodities in sufficient quantity capable of contributing materially to the operator's support;

H. "mortgage" means such classes of liens as are commonly given to secure advances on, or the unpaid purchase price of, real property under the laws of New Mexico, together with the credit instruments, if any, secured by them; and

I. "person", unless a contrary intention appears, means an individual, estate, trust, receiver, association, club, corporation, partnership, joint venture, syndicate or other entity.

History: 1953 Comp., 22-9A-2, enacted by Laws 1972, ch. 41, 2; 1989, ch. 121, 2.



Section 42-3-3 - Relocation program.

42-3-3. Relocation program.

The displacing agency, as a part of the cost of a program or project, may establish and provide for a program providing fair and reasonable relocation and other payments for persons displaced by a program or project and to carry out relocation assistance programs for displaced persons.

History: 1953 Comp., 22-9A-4, enacted by Laws 1972, ch. 41, 4; 1989, ch. 121, 3.



Section 42-3-4 - Administration.

42-3-4. Administration.

In order to prevent unnecessary expense and duplication of functions and to promote uniform and effective administration of relocation assistance programs for displaced persons, any displacing agency may make relocation payments, provide relocation assistance or otherwise carry out the provisions of the Relocation Assistance Act [this article] by entering into an agreement to utilize the facilities, personnel and services of any agency having an established organization for conducting relocation assistance programs.

History: 1953 Comp., 22-9A-5, enacted by Laws 1972, ch. 41, 5; 1989, ch. 121, 4.



Section 42-3-5 - Relocation payments.

42-3-5. Relocation payments.

A. Whenever a program or project undertaken by an agency will result in the displacement of a person, the displacing agency shall provide for payment to the displaced person for:

(1) actual reasonable expenses in moving the person or the person's family, business, farm operation or other personal property;

(2) actual direct losses of tangible personal property as a result of moving or discontinuing a business or farm operation, but not to exceed an amount equal to the reasonable expenses that would have been required to relocate the property, as determined by the displacing agency;

(3) actual reasonable expenses in searching for a replacement business or farm, supported by documentation that the displacing agency by regulation may require; and

(4) actual reasonable expenses necessary to reestablish a displaced farm or business at its new site, in accordance with criteria to be established by the displacing agency but not to exceed twenty-five thousand dollars ($25,000).

B. A displaced person eligible for payments under Subsection A of this section who is displaced from a dwelling and who elects to accept the payment authorized by this subsection in lieu of the payments authorized by Subsection A of this section may receive an expense and dislocation allowance that shall be determined according to a schedule established by the displacing agency.

C. A displaced person eligible for payments under Subsection A of this section who is displaced from the person's place of business or from the person's farm operation and who is eligible under the criteria established by the displacing agency may elect to accept the payment authorized by this subsection in lieu of the payment authorized by Subsection A of this section. The payment shall consist of a fixed payment in an amount to be determined according to the criteria established by the displacing agency, except that the payment shall be not less than one thousand dollars ($1,000) nor more than forty thousand dollars ($40,000). A person whose sole business at the displacement dwelling is the rental of the dwelling to others shall not qualify for a payment under this subsection.

History: 1953 Comp., 22-9A-6, enacted by Laws 1972, ch. 41, 6; 1989, ch. 121, 5; 2015, ch. 136, 1.



Section 42-3-6 - Additional payment to property owner.

42-3-6. Additional payment to property owner.

A. In addition to payments authorized by Section 42-3-5 NMSA 1978, the displacing agency, as a part of the cost of the program or project, may make an additional payment not to exceed thirty-one thousand dollars ($31,000) to a displaced person who is displaced from a dwelling actually owned and occupied by the displaced person for not less than ninety days prior to the initiation of negotiations for acquisition of the property. The additional payment shall include the following:

(1) the amount that when added to the acquisition cost to the displacing agency of the dwelling acquired by the displacing agency equals the reasonable cost of a comparable replacement dwelling;

(2) the amount that will compensate the displaced person for any increased interest cost and other debt service costs that the displaced person is required to pay for financing the acquisition of a comparable replacement dwelling. The amount shall be paid only if the dwelling acquired by the displacing agency was encumbered by a bona fide mortgage that was a valid lien on the dwelling for not less than one hundred eighty days prior to the initiation of negotiations for the acquisition of the dwelling. The amount of the increased costs shall be equal to the excess in the aggregate interest and other debt service costs of the amount of the principal of the mortgage on the replacement dwelling that is equal to the unpaid balance of the mortgage on the acquired dwelling, over the remainder term of the mortgage on the acquired dwelling, reduced to discounted present value. The discount rate shall be the prevailing interest rate paid on savings deposits by commercial banks in the general area in which the replacement dwelling is located; and

(3) reasonable expenses incurred by the displaced person for evidence of title, recording fees and other closing costs incident to the purchase of a comparable replacement dwelling, but not including prepaid expenses.

B. The additional payment authorized by this section shall be made only to a displaced person who purchases and occupies a comparable replacement dwelling not later than the end of the one-year period beginning on the date on which the displaced person receives from the displacing agency final payment of all costs of the acquired dwelling or on the date on which the displacing agency's obligations, pursuant to Paragraph (3) of Subsection C of Section 42-3-11 NMSA 1978, are fulfilled, whichever is the later date. The displacing agency may extend this one-year period for good cause. If this one-year period is extended, the payment under this section shall be based on the costs of relocating the displaced person to a comparable replacement dwelling within one year of such date.

History: 1953 Comp., 22-9A-7, enacted by Laws 1972, ch. 41, 7; 1989, ch. 121, 6; 2015, ch. 136, 2.



Section 42-3-7 - Additional payment to tenant.

42-3-7. Additional payment to tenant.

A. In addition to amounts otherwise authorized by the Relocation Assistance Act, the displacing agency shall make a payment to or for any displaced person displaced from any dwelling not eligible to receive a payment under Section 42-3-6 NMSA 1978 when that dwelling was actually and lawfully occupied by the displaced person for not less than ninety days immediately prior to the initiation of negotiations for acquisition of the dwelling or in any case in which the displacement is a direct result of acquisition or other event as the displacing agency shall prescribe.

B. The payment in Subsection A of this section shall consist of the amount necessary to enable the displaced person to lease or rent for a period not to exceed forty-two months a comparable replacement dwelling, but at no time shall this payment exceed seven thousand two hundred dollars ($7,200). At the discretion of the displacing agency, a payment under this subsection may be made in periodic installments. Computation of a payment under this subsection to a low-income displaced person for a comparable replacement dwelling shall take into account that person's income.

C. Any person eligible for a payment under Subsection A of this section may elect to apply the payment to a down payment on, and other incidental expenses pursuant to, the purchase of a comparable replacement dwelling. That person may, at the discretion of the displacing agency, be eligible under this subsection for the maximum payment allowed under Subsection B of this section, except that, in the case of a displaced homeowner who has owned and occupied the displacement dwelling for at least ninety days immediately prior to the initiation of negotiations for the acquisition of the dwelling, this payment shall not exceed the payment the person would otherwise have received under Subsection A of Section 42-3-6 NMSA 1978 had the person owned and occupied the displacement dwelling ninety days immediately prior to the initiation of such negotiations.

History: 1978 Comp., 42-3-7, enacted by Laws 1989, ch. 121, 7; 2015, ch. 136, 3.



Section 42-3-8 - Miscellaneous payments.

42-3-8. Miscellaneous payments.

In addition to other payments authorized by the Relocation Assistance Act [this article], the displacing agency, as part of the cost of any program or project, may reimburse reasonable and necessary expenses incurred for:

A. recording fees, transfer taxes and other expenses incidental to conveying the property;

B. penalty costs for prepayment of any mortgage then existing entered into in good faith encumbering the real property if the mortgage is on record or has been filed for record as provided by law; and

C. the pro rata portion of real property taxes paid which are allocable to the period subsequent to the date of vesting of title in the displacing agency or the effective date of the possession of the real property by the displacing agency, whichever is earlier.

History: 1953 Comp., 22-9A-9, enacted by Laws 1972, ch. 41, 9; 1989, ch. 121, 8.



Section 42-3-9 - Reimbursement for expenses where condemnation does not result in acquisition or is abandoned.

42-3-9. Reimbursement for expenses where condemnation does not result in acquisition or is abandoned.

A court having jurisdiction over a proceeding instituted by the displacing agency to acquire real property by condemnation shall, when required by federal law or by a federal grant contract governing the project or program, award the owner of any right, title or interest in the real property a sum which will reimburse the owner for his reasonable costs, disbursements and expenses, including reasonable attorney, appraisal and engineering fees actually incurred because of the condemnation proceedings, if:

A. the final judgment in the proceeding is that the displacing agency cannot acquire the real property by condemnation; or

B. the proceeding is abandoned by the displacing agency.

History: 1953 Comp., 22-9A-10, enacted by Laws 1972, ch. 41, 10; 1989, ch. 121, 9.



Section 42-3-10 - Compensation for expenses of inverse condemnation.

42-3-10. Compensation for expenses of inverse condemnation.

A court, rendering a judgment for the plaintiff in a proceeding brought under Section 42A-1-29 NMSA 1978 awarding compensation for the actual physical taking of the property by the displacing agency, or the agency effecting a settlement of any such proceeding, shall, when required by federal law or by a federal grant contract governing the project or program, determine and award or allow to the plaintiff as a part of the judgment or settlement a sum which will reimburse the plaintiff for his reasonable costs, disbursements and expenses, including reasonable attorney, appraisal and engineering fees actually incurred because of the proceeding.

History: 1953 Comp., 22-9A-11, enacted by Laws 1972, ch. 41, 11; 1989, ch. 121, 10.



Section 42-3-11 - Advisory assistance program.

42-3-11. Advisory assistance program.

A. Programs or projects undertaken by a displacing agency shall be planned in a manner that:

(1) recognizes at an early stage in the planning of programs or projects, and before the commencement of any actions which will cause displacements, the problems associated with the displacement of individuals, families, businesses and farm operations; and

(2) provides for the resolution of displacement problems in order to minimize adverse impacts on displaced persons and to expedite the program or project advancement and completion.

B. The head of any displacing agency shall ensure that the relocation assistance advisory services described in Subsection C of this section are made available to all persons displaced by the displacing agency. If the head of the displacing agency determines that any person occupying property immediately adjacent to the property where the displacing activity occurs is caused substantial economic injury as a result of the displacing activity, the head of the displacing agency may make available to any person occupying the adjacent property the relocation assistance advisory services.

C. Each relocation assistance advisory program required by Subsection B of this section shall include those measures, facilities or services that may be necessary or appropriate in order to:

(1) determine the need and make timely recommendations on the needs and preferences, if any, of displaced persons for relocation assistance;

(2) provide current and continuing information on the availability, sales prices and rental charges of comparable replacement dwellings for displaced homeowners and tenants and suitable locations for businesses and farm operations;

(3) assure that a person shall not be required to move from a dwelling unless the person has had a reasonable opportunity to relocate to a comparable replacement dwelling except in the case of:

(a) a major disaster as defined in Section 102(2) of the Disaster Relief Act of 1974;

(b) a national emergency declared by the president of the United States;

(c) any other emergency which requires the person to move immediately from the dwelling because continued occupancy of the dwelling by the person constitutes a substantial danger to the health or safety of the person;

(4) assist a person displaced from his business or farm operation to obtain and become established in a suitable replacement location; and

(5) supply information concerning federal, state and local programs which may be of assistance to displaced persons, supply technical assistance to displaced persons in applying for assistance under these programs and minimize hardships to the displaced persons in adjusting to relocation.

History: 1978 Comp., 42-3-11, enacted by Laws 1989, ch. 121, 11.



Section 42-3-12 - Housing replacement as a last resort.

42-3-12. Housing replacement as a last resort.

A. If a project cannot proceed to actual construction because comparable replacement sale or rental housing is not available and the displacing agency determines that the housing cannot otherwise be made available, the displacing agency may take action necessary or appropriate to provide the housing by use of funds authorized for the project.

The displacing agency may use this section to exceed the maximum amounts which may be paid under the Relocation Assistance Act [this article] on a case-by-case basis for good cause as determined in accordance with such regulations as the agency or department shall issue.

B. No person shall be required to move from his dwelling on account of any project unless the displacing agency is satisfied that a comparable replacement housing is available to the person.

History: 1953 Comp., 22-9A-13, enacted by Laws 1972, ch. 41, 13; 1989, ch. 121, 12.



Section 42-3-13 - Implementing regulations.

42-3-13. Implementing regulations.

The displacing agency may adopt regulations that it deems necessary or appropriate to implement the provisions of the Relocation Assistance Act [this article], including but not limited to regulations necessary to assure that:

A. the payments and assistance authorized shall be administered in as fair, reasonable and uniform a manner as practicable;

B. a displaced person who makes proper application for a payment authorized shall be paid promptly after a move or, in hardship cases, be paid in advance; and

C. any person aggrieved by a determination as to eligibility for relocation payments or the amount of payment under that act may have his application reviewed at a formal hearing before the head of the displacing agency or a hearing officer designated by the head of the displacing agency.

History: 1953 Comp., 22-9A-14, enacted by Laws 1972, ch. 41, 14; 1989, ch. 121, 13.



Section 42-3-14 - Administrative hearings; court review.

42-3-14. Administrative hearings; court review.

A. A person aggrieved by a determination as to eligibility for relocation payments or the amount of payment received under the Relocation Assistance Act shall have the right to a hearing before the displacing agency or before a hearing officer designated by the displacing agency.

B. After the hearing, a person aggrieved or affected by a final administrative determination concerning eligibility for relocation payments or the amount of the payment under the Relocation Assistance Act may appeal to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: 1953 Comp., 22-9A-15, enacted by Laws 1972, ch. 41, 15; 1989, ch. 121, 14; 1998, ch. 55, 45; 1999, ch. 265, 47.



Section 42-3-15 - Contingent authority of act.

42-3-15. Contingent authority of act.

The provisions of the Relocation Assistance Act are effective so long as the congress of the United States authorizes and appropriates money for the payments and services set forth in Section 211 of the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 for federal aid programs, that act providing for federal reimbursement of the payments and services arising out of relocation assistance as a part of the cost of construction of a project under any federal aid program.

History: 1953 Comp., 22-9A-16, enacted by Laws 1972, ch. 41, 16; 1989, ch. 121, 15.






Article 4 - Ejectment and Recovery of Real Property

Section 42-4-1 - When ejectment maintainable.

42-4-1. [When ejectment maintainable.]

The action of ejectment may be maintained in all cases where the plaintiff is legally entitled to the possession of the premises.

History: C.L. 1897, 2685 (250), added by Laws 1907, ch. 107, 1 (250); Code 1915, 4360; C.S. 1929, 105-1801; 1941 Comp., 25-801; 1953 Comp., 22-8-1.



Section 42-4-2 - Wrongful ouster and detention of realty or mining claim.

42-4-2. [Wrongful ouster and detention of realty or mining claim.]

The action of ejectment will lie for the recovery of the possession of a mining claim, as well also of any real estate, where the party suing has been wrongfully ousted from the possession thereof, and the possession wrongfully detained.

History: C.L. 1897, 2685 (251), added by Laws 1907, ch. 107, 1 (251); Code 1915, 4361; C.S. 1929, 105-1802; 1941 Comp., 25-802; 1953 Comp., 22-8-2.



Section 42-4-3 - Principles apply to equity suits.

42-4-3. [Principles apply to equity suits.]

The principles of the provisions of this article shall apply and extend to all suits in equity when the object of the complaint or answer is for the recovery of lands and tenements.

History: C.L. 1897, 2685 (265), added by Laws 1907, ch. 107, 1 (265); Code 1915, 4378; C.S. 1929, 105-1819; 1941 Comp., 25-803; 1953 Comp., 22-8-3.



Section 42-4-4 - Parties to action.

42-4-4. [Parties to action.]

The action shall be prosecuted in the real names of the parties, and shall be brought against the tenant in possession, or against the person under whom such tenant holds or claims possession. Any person claiming such premises may, on motion, be made a defendant.

History: C.L. 1897, 2685 (252), added by Laws 1907, ch. 107, 1 (252); Code 1915, 4362; C.S. 1929, 105-1803; 1941 Comp., 25-804; 1953 Comp., 22-8-4.



Section 42-4-5 - Contents of complaint.

42-4-5. [Contents of complaint.]

It shall be sufficient for the plaintiff to declare in his complaint that on some day, named therein, he was entitled to the possession of the premises, describing them; and that the defendant, on a day named in the complaint, afterwards entered into such premises, and unlawfully withheld from the plaintiff the possession thereof, to his damage for any sum he may name.

History: C.L. 1897, 2685 (253), added by Laws 1907, ch. 107, 1 (253); Code 1915, 4363; C.S. 1929, 105-1804; 1941 Comp., 25-805; 1953 Comp., 22-8-5.



Section 42-4-6 - Defendant's pleadings; plaintiff's reply.

42-4-6. [Defendant's pleadings; plaintiff's reply.]

The defendant shall plead to the complaint, as required by Sections 4106 and 4110; and the plaintiff may reply or demur.

History: C.L. 1897, 2685 (254), added by Laws 1907, ch. 107, 1 (254); Code 1915, 4364; C.S. 1929, 105-1805; 1941 Comp., 25-806; 1953 Comp., 22-8-6.



Section 42-4-7 - Ultimate facts authorizing recovery.

42-4-7. [Ultimate facts authorizing recovery.]

It shall be sufficient to entitle the plaintiff to recover, to show that at the time of the commencement of the action the defendant was in possession of the premises claimed, and that the plaintiff had a right to the possession thereof.

History: C.L. 1897, 2685 (255), added by Laws 1907, ch. 107, 1 (255); Code 1915, 4365; C.S. 1929, 105-1806; 1941 Comp., 25-807; 1953 Comp., 22-8-7.



Section 42-4-8 - Action between cotenants; ouster to be shown.

42-4-8. [Action between cotenants; ouster to be shown.]

In any action brought by a joint tenant, or tenant in common, against a cotenant, he shall be required to prove an actual ouster or act equivalent thereto.

History: C.L. 1897, 2685 (256), added by Laws 1907, ch. 107, 1 (256); Code 1915, 4366; C.S. 1929, 105-1807; 1941 Comp., 25-808; 1953 Comp., 22-8-8.



Section 42-4-9 - Rents and profits recoverable as damages.

42-4-9. [Rents and profits recoverable as damages.]

If the plaintiff prevail, he shall recover for damages the value of the rents and profits of such premises to the time of the verdict or the expiration of the plaintiff's title, under these limitations:

A. if the defendant had knowledge of the plaintiff's claim or title, then for the whole time he had such knowledge;

B. if he had no such knowledge, then from the commencement of the action.

History: C.L. 1897, 2685 (257), added by Laws 1907, ch. 107, 1 (257); Code 1915, 4367; C.S. 1929, 105-1808; 1941 Comp., 25-809; 1953 Comp., 22-8-9.



Section 42-4-10 - Title expiring pendente lite; judgment.

42-4-10. [Title expiring pendente lite; judgment.]

If the plaintiff's title expire after the action is brought, but before its determination, the verdict and judgment shall be for damages and costs only.

History: C.L. 1897, 2685 (258), added by Laws 1907, ch. 107, 1 (258); Code 1915, 4368; C.S. 1929, 105-1809; 1941 Comp., 25-810; 1953 Comp., 22-8-10.



Section 42-4-11 - Judgment for plaintiff.

42-4-11. [Judgment for plaintiff.]

If the plaintiff prevail, the judgment shall be for the recovery of the possession, and for the damages and costs.

History: C.L. 1897, 2685 (259), added by Laws 1907, ch. 107, 1 (259); Code 1915, 4369; C.S. 1929, 105-1810; 1941 Comp., 25-811; 1953 Comp., 22-8-11.



Section 42-4-12 - Writ of possession.

42-4-12. [Writ of possession.]

Upon judgment for the recovery of possession, a writ of possession shall be issued, and the sheriff shall deliver to the plaintiff the possession of the premises, and also collect the damages and costs, as on execution in other cases.

History: C.L. 1897, 2685 (260), added by Laws 1907, ch. 107, 1 (260); Code 1915, 4370; C.S. 1929, 105-1811; 1941 Comp., 25-812; 1953 Comp., 22-8-12.



Section 42-4-13 - Execution; judgment for damages and costs.

42-4-13. [Execution; judgment for damages and costs.]

If the judgment be for damages and costs, an execution shall issue as in a personal action.

History: C.L. 1897, 2685 (261), added by Laws 1907, ch. 107, 1 (261); Code 1915, 4371; C.S. 1929, 105-1812; 1941 Comp., 25-813; 1953 Comp., 22-8-13.



Section 42-4-14 - Improvements and mesne profits; time; claims; notices.

42-4-14. [Improvements and mesne profits; time; claims; notices.]

In all actions of ejectment, when the defendant or tenant in possession in such suit shall have title of the premises in dispute either by grant from the government of Spain, Mexico or the United States, deed of conveyance founded on a grant or entry for the same, tax deed or other color of title, such defendant or defendants may file at the time of the filing of the pleas in said cause a notice to the plaintiff, that on the trial of said cause he or they will prove what improvement he or they may have made on the said lands in dispute and the value thereof. After which notice being filed, the said plaintiff may file a notice within twenty days thereafter, to the said defendant or defendants or tenant in possession, that in like manner he or they will prove the amount of the mesne profits of the said premises: provided, that no improvements shall be taken into valuation and allowed for, that shall have been made after the execution of the original summons in such suit or after the plaintiff, his agent or attorney, shall have served said defendant or tenant in possession with a written notice that he or they claim title to the land, specifying in said notice the nature of the claim; nor shall any mesne profits be valued and recovered except such as may have accrued after the commencement of the suit or notice given as aforesaid.

History: C.L. 1897, 2685 (262), added by Laws 1907, ch. 107, 1 (262); 1909, ch. 116, 1; Code 1915, 4372; C.S. 1929, 105-1813; 1941 Comp., 25-814; 1953 Comp., 22-8-14.



Section 42-4-15 - Improvements and mesne profits; verdict; set-off; judgment; payment by plaintiff before obtaining writ of possession.

42-4-15. [Improvements and mesne profits; verdict; set-off; judgment; payment by plaintiff before obtaining writ of possession.]

When the jury shall find a verdict for the plaintiff in such action, they shall also find the value of the improvements in favor of the defendant or tenant in possession, proved in the manner aforesaid, and further shall find the amount of the mesne profits proved to have accrued as aforesaid, as also the value of the land in its natural state without the improvements, and if the value of the improvements should exceed the amount of the mesne profits, the balance or overplus thereof shall be found by the jury in favor of the defendant or tenant in possession, and such plaintiff or plaintiffs shall not have a writ of possession awarded or issued against the defendant or defendants until he or they shall have paid to the said defendant or defendants, their agent or attorney, the full amount of balance or overplus, which the value of the improvements is found to exceed the mesne profits as aforesaid. And if the mesne profits as aforesaid shall exceed the value of the improvements as aforesaid, the jury aforesaid shall find the amount of such balance or overplus against the defendant or tenant in possession and judgment shall be entered up against said defendant or tenant in possession for such balance or overplus so found against them.

History: C.L. 1897, 2685 (263), added by Laws 1907, ch. 107, 1 (263); Code 1915, 4373; C.S. 1929, 105-1814; 1941 Comp., 25-815; 1953 Comp., 22-8-15.



Section 42-4-16 - Improvements exceeding mesne profits; election by plaintiff; tender of deed; payment to plaintiff.

42-4-16. [Improvements exceeding mesne profits; election by plaintiff; tender of deed; payment to plaintiff.]

If upon the rendition of any judgment in any such suit, the value of the improvements put upon the land by any defendant or tenant in possession as aforesaid shall exceed the net mesne profits of said land, the plaintiff or plaintiffs shall at the term of court at which said judgment is rendered, elect whether he will take his judgment and pay for the improvements so assessed against him or take pay from the defendant or defendants for the net profits and the value of the land in its natural state without the improvements, and if he elect to take pay for the net profits and the value of the land without the improvements as aforesaid, the said plaintiff or plaintiffs shall tender a warranty deed to the defendant or defendants for the said lands, upon the payment of its value as found by the jury in its natural state without the improvements, which payment shall be made to the plaintiff or plaintiffs in such reasonable term [terms] as the court may allow.

History: C.L. 1897, 2685 (264), added by Laws 1907, ch. 107, 1 (264); Code 1915, 4374; C.S. 1929, 105-1815; 1941 Comp., 25-816; 1953 Comp., 22-8-16.



Section 42-4-17 - Remedy of person deprived of possession of improvements; time; value; lien.

42-4-17. [Remedy of person deprived of possession of improvements; time; value; lien.]

When any person or his assignors may have heretofore made, or may hereafter make any valuable improvements on any lands, and he or his assignors have been or may hereafter be deprived of the possession of said improvements in any manner whatever, he shall have the right, either in an action of ejectment which may have been brought against him for the possession, or by an appropriate action at any time thereafter within ten years, to have the value of his said improvements assessed in his favor, as of the date he was so deprived of the possession thereof, and the said value so assessed shall be a lien upon the said land and improvements, and all other lands of the person who so deprived him of the possession thereof situate in the same county, until paid; but no improvements shall be assessed which may or shall have been made after the service of summons in an action of ejectment on him in favor of the person against whom he seeks to have said value assessed for said improvements.

History: Laws 1878, ch. 6, 3; C.L. 1884, 2581; C.L. 1897, 3755; Code 1915, 4375; C.S. 1929, 105-1816; 1941 Comp., 25-817; 1953 Comp., 22-8-17.



Section 42-4-18 - Possession of improvements taken; liability for value; abandonment excepted; specific and general lien.

42-4-18. [Possession of improvements taken; liability for value; abandonment excepted; specific and general lien.]

When any person claiming possession may have made, or may hereafter make, any valuable improvements on any land in this state, and any other person shall have taken, or may hereafter, in any manner, take from him or his assignor or assigns the possession of such improvements, or any part thereof, the person so taking possession shall be liable for the full value of such improvements so taken possession of, to the person who made the same, or to whom they may have been assigned: provided, the said possession and improvements shall not have been abandoned by the said person making the same, or those holding or claiming through him, for a greater period than six months immediately prior to so taking the possession thereof, and the value of said improvements shall be a lien upon the said improvements and the land in which they are situate until paid; as also upon all other real estate of the person so taking possession thereof situate in the same county.

History: Laws 1878, ch. 6, 4; C.L. 1884, 2582; C.L. 1897, 3756; Code 1915, 4376; C.S. 1929, 105-1817; 1941 Comp., 25-818; 1953 Comp., 22-8-18.



Section 42-4-19 - Sale of improvements.

42-4-19. [Sale of improvements.]

The possession of land and improvements, provided for in this article, may be sold, transferred and conveyed in the same manner as other real estate in this state; and the person so purchasing and receiving conveyance thereof shall have the same right and title and be subject to the same restrictions as the person who may take possession or make the improvements provided for in this article.

History: Laws 1878, ch. 6, 5; C.L. 1884, 2583; C.L. 1897, 3757; Code 1915, 4377; C.S. 1929, 105-1818; 1941 Comp., 25-819; 1953 Comp., 22-8-19.



Section 42-4-20 - Reversionary clause in deed; improvements; liens; waiver of claim.

42-4-20. [Reversionary clause in deed; improvements; liens; waiver of claim.]

That any and all liens, encumbrances or money claims for improvements on lands, authorized or permitted in ejectment actions or equitable proceedings for the recovery of lands under reversionary provisions contained in deeds to reality [realty], whether heretofore or hereafter claimed, may be waived by instrument in writing executed either before or after the passage and approval of this act [this section]; provided, further, that in no event shall any such liens, encumbrances or claims be asserted by the grantee, his heirs or assigns, as against his grantor, his heirs or assigns, who becomes entitled to possession of such lands under the terms of the reversionary clauses contained in any such deed to realty.

History: Laws 1937, ch. 31, 1; 1941 Comp., 25-820; 1953 Comp., 22-8-20.



Section 42-4-21 - Mine or mining claim; contested application for patent; ejectment maintainable regardless of possession.

42-4-21. [Mine or mining claim; contested application for patent; ejectment maintainable regardless of possession.]

That when an application is made for a patent to a mine or mining claim under the laws of the United States by any person, persons, company or corporation claiming to own or have an interest therein, and such application is contested by any other person, persons, company or corporation in the land office of the United States, such person, persons, company or corporation so contesting, may bring a suit of ejectment in the district court of the county in which the mine or mining claim is situated, for the recovery of the same, whether in or out of possession of such mine or claim, and the question as to who was in the possession of the mine or claim at the time when the application was made for patent, or when the suit was begun, shall not be considered by the court, except as it may be necessary in determining the interests of the respective claimants, and their right to the possession of said mine or claim.

History: Laws 1887, ch. 54, 1; C.L. 1897, 2290; Code 1915, 3464; C.S. 1929, 88-202; 1941 Comp., 25-821; 1953 Comp., 22-8-21.



Section 42-4-22 - Special verdict or findings; entry on mining land pending suit.

42-4-22. [Special verdict or findings; entry on mining land pending suit.]

The court, in an action for the recovery of a mine or mining claim where a patent is applied for, and the contest is pending in the land office of the United States, may, upon motion of either party to the suit, require the jury to return a special verdict, if tried by a jury; if not, then by a judge trying the same shall make a special finding as to the particular interest each party owns in the mine or claim in dispute, under and by virtue of the mining laws of the United States, which special verdict or finding shall be entered into the judgment and upon the record of the court trying the same: provided, however, there shall be no special verdict by the court or jury, except where the evidence shows both parties to the suit to have a bona fide interest in the mine or claim sued for: and, provided further, that no third person who may have entered upon such mining claim or any part thereof, for the purpose of locating or claiming the same before or during such litigation in the district court growing out of any contest in any United States land office in this state, shall acquire any interest either at law or in equity in the claim or any part thereof in dispute, and shall be deemed and declared a trespasser or trespassers, unless he or they have been, or may, during the pendency of such litigation in the district court resulting from such contest in the United States land office, by a proper application to the court, be made party or parties to such suit adverse to either of such litigants, or both, or shall have taken such legal steps to assert his or their claim in a court of competent jurisdiction within six months after the commencement of such contest in the United States land office.

History: Laws 1887, ch. 54, 2; 1889, ch. 111, 1; C.L. 1897, 2291; Code 1915, 3465; C.S. 1929, 88-203; 1941 Comp., 25-822; 1953 Comp., 22-8-22.



Section 42-4-23 - Working mine pending suit; waste.

42-4-23. [Working mine pending suit; waste.]

That nothing in the two preceding sections [42-4-21, 42-4-22 NMSA 1978] shall prohibit the working and development of a mine or mining claim by either party in interest who may be in possession of the mine or claim during the pendency of the suit, nor prohibit anyone from bringing an action for damages, or a suit in equity to prevent waste.

History: Laws 1887, ch. 54, 3; C.L. 1897, 2292; Code 1915, 3466; C.S. 1929, 88-204; 1941 Comp., 25-823; 1953 Comp., 22-8-23.



Section 42-4-24 - Assessment work pending suit; retention of ore.

42-4-24. [Assessment work pending suit; retention of ore.]

Hereafter in any suit or action pending in any of the courts of this state, involving the right to the possession or title of any lode or placer mining claim located under the mining laws, and upon which it is necessary to do the annual assessment work to prevent the same from becoming forfeited and subject to relocation, the party or parties to any such suit out of possession, upon petition to the court in which suit or action is pending, showing that such annual assessment work has not been done on or before the first day of November in the year during which such work is required to be done, shall be entitled to an order as of course in such suit or action, permitting such party or parties to enter in and upon such mine or mining claims, with their agents and laborers, and to do and perform such annual assessment work to prevent the said mining claim or claims from becoming subject to relocation: provided, that in the doing of such work, no ore shall be removed from the boundaries of such mining claim.

History: Laws 1905, ch. 83, 1; Code 1915, 3455; C.S. 1929, 88-111; 1941 Comp., 25-824; 1953 Comp., 22-8-24.



Section 42-4-25 - Effect of performing assessment work pending suit.

42-4-25. [Effect of performing assessment work pending suit.]

Upon the doing of any assessment work, as provided in Section 42-4-24 NMSA 1978, the said mining claim or claims shall not be subject to relocation for failure to do the annual assessment work, as against any of the parties to such suit or action.

History: Laws 1905, ch. 83, 2; Code 1915, 3456; C.S. 1929, 88-112; 1941 Comp., 25-825; 1953 Comp., 22-8-25.



Section 42-4-26 - Measurements and surveys of mine pending suit; authorization; expenses.

42-4-26. [Measurements and surveys of mine pending suit; authorization; expenses.]

In all actions at law, or suits in equity, in any of the district courts of this state, wherein the title or right of possession to any mining claim, or ores and minerals is in dispute, any party to such action or suit shall have the right to go upon or enter the workings of said mining claim for the purpose of measuring or surveying the same, either upon the surface or in the workings thereof, peaceably, and without molestation; the costs and expenses of such measurement or survey to be paid by the party for whose use and benefit the same was done.

History: Laws 1887, ch. 55, 1; C.L. 1897, 2293; Code 1915, 3467; C.S. 1929, 88-205; 1941 Comp., 25-826; 1953 Comp., 22-8-26.



Section 42-4-27 - Who may enter for measurements and surveys.

42-4-27. [Who may enter for measurements and surveys.]

The right to go upon and enter said mining claim shall be extended to the party applying therefor, as well as a surveyor and two chain carriers.

History: Laws 1887, ch. 55, 2; C.L. 1897, 2294; Code 1915, 3468; C.S. 1929, 88-206; 1941 Comp., 25-827; 1953 Comp., 22-8-27.



Section 42-4-28 - Notice of desire to enter mine.

42-4-28. [Notice of desire to enter mine.]

Before any person may enter upon or go into the workings of such mine without the consent of the person or corporation in possession, he shall give not less than five days' notice in writing to such person in possession, or to his agent or manager, and if the possession is held by a corporation, said notice shall be served upon the president, agent or manager of such corporation, or upon the foreman in charge of the mine, that at a certain date, specified in said notice, he desires to enter upon or go into the workings of said mine, as the case may be, for the purpose of surveying and taking a measurement of the same, in order that he may be able to present the facts on the trial.

History: Laws 1887, ch. 55, 3; C.L. 1897, 2295; Code 1915, 3469; C.S. 1929, 88-207; 1941 Comp., 25-828; 1953 Comp., 22-8-28.



Section 42-4-29 - Refusing entry; court may exclude evidence, render judgment or assist entry; costs.

42-4-29. [Refusing entry; court may exclude evidence, render judgment or assist entry; costs.]

If such person or corporation shall not permit any party in interest in such suit or action, to go upon or enter said mine, as contemplated in the preceding sections [42-4-26, 42-4-27, 42-4-28 NMSA 1978], after having been notified in the manner designated, the court may, upon proper showing, verified by affidavit, or otherwise, exclude all evidence offered on the trial by the party so refusing, or render judgment or decree in favor of the party giving such notice: provided, that the court may, in its discretion, make an order directing the sheriff to go upon the ground with the party applying for the measurement and survey of such mine, and place the person so applying in possession, for the purpose of measuring and surveying the same, in which case the court may direct the payment of costs as may be just and proper.

History: Laws 1887, ch. 55, 4; C.L. 1897, 2296; Code 1915, 3470; C.S. 1929, 88-208; 1941 Comp., 25-829; 1953 Comp., 22-8-29.



Section 42-4-30 - Evidence of measures and surveys.

42-4-30. [Evidence of measures and surveys.]

The competency, relevancy and effect of such survey and measurement, as evidence, shall be governed by the ordinary rules of evidence in civil cases.

History: Laws 1887, ch. 55, 5; C.L. 1897, 2297; Code 1915, 3471; C.S. 1929, 88-209; 1941 Comp., 25-830; 1953 Comp., 22-8-30.






Article 5 - Partition

Section 42-5-1 - Complaint; prayer.

42-5-1. [Complaint; prayer.]

When any lands, tenements or hereditaments shall be owned in joint tenancy, tenancy in common or coparcenary, whether the right or title be derived by donation, grant, purchase, devise or descent, it shall be lawful for any one or more persons interested, whether they be in possession or not, to present to the district court their complaint in chancery, praying for a division and partition of such premises, according to the respective rights of the parties interested therein, and for a sale thereof, if it shall appear that partition cannot be made without great prejudice to the owners.

History: C.L. 1897, 2685 (266), added by Laws 1907, ch. 107, 1 (266); Code 1915, 4379; C.S. 1929, 105-1901; 1941 Comp., 25-1201; 1953 Comp., 22-13-1.



Section 42-5-2 - Parties to action.

42-5-2. [Parties to action.]

Every person having an interest in the premises, whether having possession or otherwise, or whether such interest be based upon the common source of title or otherwise, shall be made a party to such complaint, and in cases where one or more of such parties shall be unknown, or the share or quantity or interest of any of the parties is unknown to the plaintiff, or when such shares or interest shall be uncertain or contingent, or when there may be any other impediment, so that such parties cannot be named, the same shall be so stated in the complaint.

History: C.L. 1897, 2685 (267), added by Laws 1907, ch. 107, 1 (267); Code 1915, 4380; C.S. 1929, 105-1902; 1941 Comp., 25-1202; 1953 Comp., 22-13-2.



Section 42-5-3 - Unknown persons made parties.

42-5-3. [Unknown persons made parties.]

All persons interested in the lands, tenements or hereditaments of which partition is sought to be made, whose names are unknown, may be made parties to such partition by the name and description of unknown owners or proprietors of the premises, or as unknown heirs of any persons who may have been interested in the same.

History: C.L. 1897, 2685 (268), added by Laws 1907, ch. 107, 1 (268); Code 1915, 4381; C.S. 1929, 105-1903; 1941 Comp., 25-1203; 1953 Comp., 22-13-3.



Section 42-5-4 - Intervention.

42-5-4. [Intervention.]

During the pendency of such suit or proceeding any person claiming to be interested in the premises may appear and answer the complaint and assert his right by way of intervention, whether such interest be derived or claimed under the common source of title or otherwise, and the court shall decide upon their [his] rights as though they [he] had been made parties [a party] in the first instance.

History: C.L. 1897, 2685 (269), added by Laws 1907, ch. 107, 1 (269); Code 1915, 4382; C.S. 1929, 105-1904; 1941 Comp., 25-1204; 1953 Comp., 22-13-4.



Section 42-5-5 - Decree; binding effect.

42-5-5. [Decree; binding effect.]

The court shall ascertain and declare the rights, titles and interests of all the parties to such proceedings and render such decree as may be required by the rights of the said parties, which said decree shall be binding upon all of the said parties, whether they be adults or not.

History: C.L. 1897, 2685 (270), added by Laws 1907, ch. 107, 1 (270); Code 1915, 4383; C.S. 1929, 105-1905; 1941 Comp., 25-1205; 1953 Comp., 22-13-5.



Section 42-5-6 - Commissioners; appointment; qualifications; oath; partition of land; report.

42-5-6. [Commissioners; appointment; qualifications; oath; partition of land; report.]

The court, when it shall decree a partition of any premises, shall appoint three commissioners not connected with any of the parties either by consanguinity or affinity and entirely disinterested; each of whom shall take an oath before some person authorized to administer the same, fairly and impartially to make partition of the said premises in accordance with the decree of the court as to the rights and interests of the parties, if the same can be done consistently with the interests of the estate, and the said commissioners shall go upon the premises and make partition of said lands, tenements and hereditaments, assigning to each party his share by metes and bounds, and shall make report in writing, under their hands, to the court, with all convenient speed, or within the time which may be prescribed by the court, and the court may upon the coming in and filing of such report make all such orders thereon as may be necessary to a final disposition of the case.

History: C.L. 1897, 2685 (271), added by Laws 1907, ch. 107, 1 (271); Code 1915, 4384; C.S. 1929, 105-1906; 1941 Comp., 25-1206; 1953 Comp., 22-13-6.



Section 42-5-7 - Finding that property cannot be partitioned; appraisal; report of commissioners; contest of report; hearing; sale.

42-5-7. Finding that property cannot be partitioned; appraisal; report of commissioners; contest of report; hearing; sale.

A. Should the commissioners be of the opinion that the real estate is so circumstanced that a partition thereof cannot be made without manifest prejudice to the owners or proprietors of the same, they shall proceed to appraise the real estate at its cash value at the time, deducting the amount of all liens and encumbrances against such real estate, and the commissioners shall so report to the court and file with their said report a written appraisal. Any party to the action who shall have been adjudged by the court to have an interest in the real estate appraised, may within ten days from the date of filing of said report and appraisal contest said report or said appraisal, and for such purpose shall file in the cause an affidavit setting forth wherein said report, appraisal or both is incorrect; provided, that the affidavit shall put in issue only the value of the real estate as shown by the appraisal and the question as to whether or not the real estate is so circumstanced that a partition hereof cannot be had without manifest prejudice to the owners or proprietors thereof, and the court shall hear proof touching the matters set forth in the affidavit, and if the report or the appraisal shall be found by the court to be incorrect, the court shall determine the value of the real estate and whether or not the real estate can be divided without manifest prejudice to the owners or proprietors thereof. If the report or appraisal shall be found by the court to be correct the same shall be confirmed by the court. In the event the report of the commissioners shall not be contested within the time above provided, or in the event the report of the commissioners shall be confirmed by the court, the court, in its discretion, may order the premises to be sold at public or private sale, providing in the order for reasonable public notice of such sale on such terms and conditions as it may prescribe; provided, that if the court does not order such sale to be made for cash, a cash payment of not less than one-quarter of the purchase money shall be required by the court, to be made to the person or persons, who shall be appointed by the court to make such sale, by the purchaser of such land at the time of such sale, the balance of such purchase price to be paid and secured in such manner as the court shall direct. If sale is made at private sale, same shall be made for not less than its full value as determined as aforesaid. If the value determined as aforesaid shall be less than ten thousand dollars ($10,000) the court shall authorize sale of the property at a public sale to the highest and best bidder thereat. If such value determined as aforesaid shall be ten thousand dollars ($10,000) or more, public sale of said property shall not be made for less than two-thirds of its value as so determined and fixed. Any sale hereunder shall be subject to any and all liens deducted as provided herein in making the appraisal.

B. The person or persons who shall be appointed by the court to make sale of said real estate shall make and execute good and sufficient conveyance or conveyances to the purchaser or purchasers thereof which shall operate as an effectual bar both in law and equity against such owners and proprietors, parties to the proceedings, and all persons claiming [under] them; and the person or persons making such sale shall report their proceedings to the court and shall pay over the moneys arising therefrom to the parties entitled to receive the same under the direction of the court.

History: C.L. 1897, 2685 (272), added by Laws 1907, ch. 107, 1 (272); Code 1915, 4385; C.S. 1929, 105-1907; Laws 1939, ch. 170, 1; 1941 Comp., 25-1207; 1953 Comp., 22-13-7; Laws 1959, ch. 164, 1.



Section 42-5-8 - Allocation of costs of partition; definition.

42-5-8. Allocation of costs of partition; definition.

A. In the event partition of the cotenancy is made by the commissioners appointed, the costs of partition shall by the court be apportioned among all the cotenants, and the proportion of the costs assessed against each cotenant shall be a lien upon the share of the cotenancy assigned by the commissioners to the cotenant. If partition cannot be made without manifest prejudice to the cotenants and sale of the estate is ordered, the costs of the action shall be apportioned among all the cotenants, and the proportion of the costs assessed against each cotenant shall by the court be deducted and withheld from the distributive share of the proceeds of the sale assigned to the cotenant.

B. As used in this section "costs" includes expenses incurred by commissioners, expenses incurred by agents or masters appointed by the court to conduct a sale, costs of survey and other costs incurred in physical partition or in sale which to the court seem just and proper.

C. The reasonable attorney fees of a party to an action for partition of a cotenancy may be awarded in the court's discretion, as it may deem just and equitable.

History: 1953 Comp., 22-13-7.1, enacted by Laws 1965, ch. 31, 1.



Section 42-5-9 - Death of party does not abate suit.

42-5-9. [Death of party does not abate suit.]

No suit for a partition shall abate by the death of any tenant, but upon the death of any tenant being a party to said suit, the heirs or devisees of the said tenant may on motion be made parties in his stead.

History: C.L. 1897, 2685 (272A), added by Laws 1907, ch. 107, 1 (272A); Code 1915, 4386; C.S. 1929, 105-1908; 1941 Comp., 25-1208; 1953 Comp., 22-13-8.






Article 5A - Uniform Partition of Heirs Property

Section 42-5A-1 - Short title. (Effective January 1, 2018.)

42-5A-1. Short title. (Effective January 1, 2018.)

Sections 1 through 13 of this act [42-5A-1 through 42-5A-13 NMSA 1978] may be cited as the "Uniform Partition of Heirs Property Act".

History: Laws 2017, ch. 41, 1.



Section 42-5A-2 - Definitions. (Effective January 1, 2018.)

42-5A-2. Definitions. (Effective January 1, 2018.)

As used in the Uniform Partition of Heirs Property Act:

A. "ascendant" means an individual who precedes another individual in lineage, in the direct line of ascent from the other individual;

B. "collateral" means an individual who is related to another individual under the law of intestate succession of this state but who is not the other individual's ascendant or descendant;

C. "descendant" means an individual who follows another individual in lineage, in the direct line of descent from the other individual;

D. "determination of value" means a court order determining the fair market value of heirs property under Section 6 [42-5A-6 NMSA 1978] or 10 [42-5A-10 NMSA 1978] of the Uniform Partition of Heirs Property Act or adopting the valuation of the property agreed to by all cotenants;

E. "heirs property" means real property held in tenancy in common, but does not include undivided mineral interests, and that satisfies all of the following requirements as of the filing of a partition action:

(1) there is no agreement in a record binding all the cotenants that governs the partition of the property;

(2) one or more of the cotenants acquired title from a relative, whether living or deceased; and

(3) any of the following applies:

(a) twenty percent or more of the interests are held by cotenants who are relatives;

(b) twenty percent or more of the interests are held by an individual who acquired title from a relative, whether living or deceased; or

(c) twenty percent or more of the cotenants are relatives;

F. "partition by sale" means a court-ordered sale of the entire heirs property, whether by auction, sealed bids or open-market sale, conducted under Section 10 of the Uniform Partition of Heirs Property Act;

G. "partition in kind" means the division of heirs property into physically distinct and separately titled parcels;

H. "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form; and

I. "relative" means an ascendant, descendant or collateral or an individual otherwise related to another individual by blood, marriage, adoption or law of this state other than the Uniform Partition of Heirs Property Act.

History: Laws 2017, ch. 41, 2.



Section 42-5A-3 - Applicability; relation to other law. (Effective January 1, 2018.)

42-5A-3. Applicability; relation to other law. (Effective January 1, 2018.)

A. The Uniform Partition of Heirs Property Act applies to partition actions filed on or after July 1, 2017.

B. In an action to partition real property under Chapter 42, Article 5 NMSA 1978, the court shall determine whether the property is heirs property. If the court determines that the property is heirs property, the property shall be partitioned under the Uniform Partition of Heirs Property Act unless all of the cotenants otherwise agree in a record.

C. The Uniform Partition of Heirs Property Act supplements Chapter 42, Article 5 NMSA 1978 and, if an action is governed by the Uniform Partition of Heirs Property Act, replaces provisions of Chapter 42, Article 5 NMSA 1978 that are inconsistent with the Uniform Partition of Heirs Property Act.

History: Laws 2017, ch. 41, 3.



Section 42-5A-4 - Service; notice by posting. (Effective January 1, 2018.)

42-5A-4. Service; notice by posting. (Effective January 1, 2018.)

A. The Uniform Partition of Heirs Property Act does not limit or affect the method by which service of a complaint in a partition action may be made.

B. If the plaintiff in a partition action seeks an order of notice by publication and the court determines that the property may be heirs property, the plaintiff, not later than ten days after the court's determination, shall post and maintain while the action is pending a conspicuous sign on the property that is the subject of the action. The sign must state that the action has commenced and identify the name and address of the court and the common designation by which the property is known. The court may require the plaintiff to publish on the sign the name of the plaintiff and the known defendants.

History: Laws 2017, ch. 41, 4.



Section 42-5A-5 - Commissioners. (Effective January 1, 2018.)

42-5A-5. Commissioners. (Effective January 1, 2018.)

If the court appoints commissioners pursuant to Section 42-5-6 NMSA 1978, each commissioner, in addition to the requirements and disqualifications applicable to commissioners in Section 42-5-6 NMSA 1978, shall be disinterested and impartial and not a party to or a participant in the action.

History: Laws 2017, ch. 41, 5.



Section 42-5A-6 - Determination of value. (Effective January 1, 2018.)

42-5A-6. Determination of value. (Effective January 1, 2018.)

A. Except as otherwise provided in Subsections B and C of this section, if the court determines that the property that is the subject of a partition action is heirs property, the court shall determine the fair market value of the property by ordering an appraisal pursuant to Subsection D of this section.

B. If all cotenants have agreed to the value of the property or to another method of valuation, the court shall adopt that value or the value produced by the agreed method of valuation.

C. If the court determines that the evidentiary value of an appraisal is outweighed by the cost of the appraisal, the court, after an evidentiary hearing, shall determine the fair market value of the property and send notice to the parties of the value.

D. If the court orders an appraisal, the court shall appoint a disinterested real estate appraiser licensed in this state to determine the fair market value of the property assuming sole ownership of the fee simple estate. On completion of the appraisal, the appraiser shall file a sworn or verified appraisal with the court.

E. If an appraisal is conducted pursuant to Subsection D of this section, not later than ten days after the appraisal is filed, the court shall send notice to each party with a known address stating:

(1) the appraised fair market value of the property;

(2) that the appraisal is available at the clerk's office; and

(3) that a party may file with the court an objection to the appraisal not later than thirty days after the notice is sent, stating the grounds for the objection.

F. If an appraisal is filed with the court pursuant to Subsection D of this section, the court shall conduct a hearing to determine the fair market value of the property not sooner than thirty days after a copy of the notice of the appraisal is sent to each party under Subsection E of this section, whether or not an objection to the appraisal is filed under Paragraph (3) of Subsection E of this section. In addition to the court-ordered appraisal, the court may consider any other evidence of value offered by a party.

G. After a hearing under Subsection F of this section, but before considering the merits of the partition action, the court shall determine the fair market value of the property and send notice to the parties of the value.

History: Laws 2017, ch. 41, 6.



Section 42-5A-7 - Cotenant buyout. (Effective January 1, 2018.)

42-5A-7. Cotenant buyout. (Effective January 1, 2018.)

A. If any cotenant requests partition by sale, after the determination of value under Section 6 [42-5A-6 NMSA 1978] of the Uniform Partition of Heirs Property Act, the court shall send notice to the parties that any cotenant except a cotenant that requests partition by sale may buy all the interests of the cotenants that request partition by sale.

B. Not later than forty-five days after the notice is sent under Subsection A of this section, any cotenant except a cotenant that requests partition by sale may give notice to the court that it elects to buy all the interests of the cotenants that request partition by sale.

C. The purchase price for each of the interests of a cotenant that requests partition by sale is the value of the entire parcel determined under Section 6 of the Uniform Partition of Heirs Property Act multiplied by the cotenant's fractional ownership of the entire parcel.

D. After expiration of the period in Subsection B of this section, the following rules apply:

(1) if only one cotenant elects to buy all the interests of the cotenants that request partition by sale, the court shall notify all the parties of that fact;

(2) if more than one cotenant elects to buy all the interests of the cotenants that request partition by sale, the court shall allocate the right to buy those interests among the electing cotenants based on each electing cotenant's existing fractional ownership of the entire parcel divided by the total existing fractional ownership of all cotenants electing to buy and send notice to all the parties of that fact and of the price to be paid by each electing cotenant; and

(3) if no cotenant elects to buy all the interests of the cotenants that request partition by sale, the court shall send notice to all the parties of that fact and resolve the partition action under Subsections A and B of Section 8 [42-5A-8 NMSA 1978] of the Uniform Partition of Heirs Property Act.

E. If the court sends notice to the parties under Paragraph (1) or (2) of Subsection D of this section, the court shall set a date, not sooner than sixty days after the date the notice was sent, by which electing cotenants shall pay their apportioned price into the court. After this date, the following rules apply:

(1) if all electing cotenants timely pay their apportioned price into court, the court shall issue an order reallocating all the interests of the cotenants and disburse the amounts held by the court to the persons entitled to them;

(2) if no electing cotenant timely pays its apportioned price, the court shall resolve the partition action under Subsections A and B of Section 8 of the Uniform Partition of Heirs Property Act as if the interests of the cotenants that requested partition by sale were not purchased; and

(3) if one or more but not all of the electing cotenants fail to pay their apportioned price on time, the court, on motion, shall give notice to the electing cotenants that paid their apportioned price of the interest remaining and the price for all that interest.

F. Not later than twenty days after the court gives notice pursuant to Paragraph (3) of Subsection E of this section, any cotenant that paid may elect to purchase all of the remaining interest by paying the entire price into the court. After the twenty-day period, the following rules apply:

(1) if only one cotenant pays the entire price for the remaining interest, the court shall issue an order reallocating the remaining interest to that cotenant. The court shall issue promptly an order reallocating the interests of all of the cotenants and disburse the amounts held by it to the persons entitled to them;

(2) if no cotenant pays the entire price for the remaining interest, the court shall resolve the partition action under Subsections A and B of Section 8 of the Uniform Partition of Heirs Property Act as if the interests of the cotenants that requested partition by sale were not purchased; and

(3) if more than one cotenant pays the entire price for the remaining interest, the court shall reapportion the remaining interest among those paying cotenants, based on each paying cotenant's original fractional ownership of the entire parcel divided by the total original fractional ownership of all cotenants that paid the entire price for the remaining interest. The court shall issue promptly an order reallocating all of the cotenants' interests, disburse the amounts held by it to the persons entitled to them and promptly refund any excess payment held by the court.

G. Not later than forty-five days after the court sends notice to the parties pursuant to Subsection A of this section, any cotenant entitled to buy an interest under this section may request the court to authorize the sale as part of the pending action of the interests of cotenants named as defendants and served with the complaint but that did not appear in the action.

H. If the court receives a timely request under Subsection G of this section, the court, after hearing, may deny the request or authorize the requested additional sale on such terms as the court determines are fair and reasonable, subject to the following limitations:

(1) a sale authorized under this subsection may occur only after the purchase prices for all interests subject to sale under Subsections A through F of this section have been paid into court and those interests have been reallocated among the cotenants as provided in those subsections; and

(2) the purchase price for the interest of a nonappearing cotenant is based on the court's determination of value under Section 6 of the Uniform Partition of Heirs Property Act.

History: Laws 2017, ch. 41, 7.



Section 42-5A-8 - Partition alternatives. (Effective January 1, 2018.)

42-5A-8. Partition alternatives. (Effective January 1, 2018.)

A. If all the interests of all cotenants that requested partition by sale are not purchased by other cotenants pursuant to Section 7 [42-5A-7 NMSA 1978] of the Uniform Partition of Heirs Property Act or if, after conclusion of the buyout under that section, a cotenant remains that has requested partition in kind, the court shall order partition in kind unless the court, after consideration of the factors listed in Section 9 [42-5A-9 NMSA 1978] of the Uniform Partition of Heirs Property Act, finds that partition in kind will result in manifest prejudice to the cotenants as a group. In considering whether to order partition in kind, the court shall approve a request by two or more parties to have their individual interests aggregated.

B. If the court does not order partition in kind under Subsection A of this section, the court shall order partition by sale pursuant to Section 10 [42-5A-10 NMSA 1978] of the Uniform Partition of Heirs Property Act, or if no cotenant requested partition by sale, the court shall dismiss the action.

C. If the court orders partition in kind pursuant to Subsection A of this section, the court may require that one or more cotenants pay one or more other cotenants' amounts so that the payments, taken together with the value of the in-kind distributions to the cotenants, will make the partition in kind just and proportionate in value to the fractional interests held.

D. If the court orders partition in kind, the court shall allocate to the cotenants that are unknown, unlocatable or the subject of a default judgment, if their interests were not bought out pursuant to Section 7 of the Uniform Partition of Heirs Property Act, a part of the property representing the combined interests of these cotenants as determined by the court.

History: Laws 2017, ch. 41, 8.



Section 42-5A-9 - Considerations for partition in kind. (Effective January 1, 2018.)

42-5A-9. Considerations for partition in kind. (Effective January 1, 2018.)

A. In determining under Subsection A of Section 8 [42-5A-8 NMSA 1978] of the Uniform Partition of Heirs Property Act whether partition in kind would result in manifest prejudice to the cotenants as a group, the court shall consider the following:

(1) whether the heirs property practicably can be divided among the cotenants, including whether portions of the property once divided would be of sufficient size, and have adequate access and legal rights, to serve intended uses;

(2) whether partition in kind would apportion the property in such a way that the aggregate fair market value of the parcels resulting from the division would be materially less than the value of the property if it were sold as a whole, taking into account the condition under which a court-ordered sale likely would occur;

(3) evidence of the collective duration of ownership or possession of the property by a cotenant and one or more predecessors in title or predecessors in possession to the cotenant who are or were relatives of the cotenant or each other;

(4) a cotenant's sentimental attachment to the property, including any attachment arising because the property has ancestral or other unique or special value to the cotenant;

(5) the lawful use being made of the property by a cotenant and the degree to which the cotenant would be harmed if the cotenant could not continue the same use of the property;

(6) the degree to which the cotenants have contributed their pro rata share of the property taxes, insurance and other expenses associated with maintaining ownership of the property or have contributed to the physical improvement, maintenance or upkeep of the property; and

(7) any other relevant factor.

B. The court shall not consider any one factor in Subsection A of this section to be dispositive without weighing the totality of all relevant factors and circumstances.

C. The court shall not partition property in a manner that would result in subdivision of the property that would not otherwise be allowable under valid covenants and restrictions or applicable law.

History: Laws 2017, ch. 41, 9.



Section 42-5A-10 - Open-market sale, sealed bids or auction. (Effective January 1, 2018.)

42-5A-10. Open-market sale, sealed bids or auction. (Effective January 1, 2018.)

A. If the court orders a sale of heirs property, the sale must be an open-market sale unless the court finds that a sale by sealed bids or an auction would be more economically advantageous and in the best interest of the cotenants as a group.

B. If the court orders an open-market sale and the parties, not later than ten days after the entry of the order, agree on a real estate broker licensed in this state to offer the property for sale, the court shall appoint the broker and establish a reasonable commission. If the parties do not agree on a broker, the court shall appoint a disinterested real estate broker licensed in this state to offer the property for sale and shall establish a reasonable commission. The broker shall offer the property for sale in a commercially reasonable manner at a price no lower than the determination of value and on the terms and conditions established by the court.

C. If the broker appointed under Subsection B of this section obtains within a reasonable time an offer to purchase the property for at least the determination of value:

(1) the broker shall comply with the reporting requirements in Section 11 [42-5A-11 NMSA 1978] of the Uniform Partition of Heirs Property Act; and

(2) the sale may be completed in accordance with state law other than the Uniform Partition of Heirs Property Act.

D. If the broker appointed under Subsection B of this section does not obtain within a reasonable time an offer to purchase the property for at least the determination of value, the court, after hearing, may:

(1) approve the highest outstanding offer, if any;

(2) redetermine the value of the property and order that the property continue to be offered for an additional time; or

(3) order that the property be sold by sealed bids or at an auction.

E. If the court orders a sale by sealed bids or an auction, the court shall set terms and conditions of the sale. If the court orders an auction, the auction must be conducted under Chapter 42, Article 5 NMSA 1978.

F. If a purchaser is entitled to a share of the proceeds of the sale, the purchaser is entitled to a credit against the price in an amount equal to the purchaser's share of the proceeds.

History: Laws 2017, ch. 41, 10.



Section 42-5A-11 - Report of open-market sale. (Effective January 1, 2018.)

42-5A-11. Report of open-market sale. (Effective January 1, 2018.)

A. nless required to do so within a shorter time by Chapter 42, Article 5 NMSA 1978, a broker appointed under Subsection B of Section 10 [42-5A-10 NMSA 1978] of the Uniform Partition of Heirs Property Act to offer heirs property for open-market sale shall file a report with the court not later than seven days after receiving an offer to purchase the property for at least the value determined under Section 6 [42-5A-6 NMSA 1978] or 10 of the Uniform Partition of Heirs Property Act.

B. The report required by Subsection A of this section shall contain the following information:

(1) a description of the property to be sold to each buyer;

(2) the name of each buyer;

(3) the proposed purchase price;

(4) the terms and conditions of the proposed sale, including the terms of any owner financing;

(5) the amounts to be paid to lienholders;

(6) a statement of contractual or other arrangements or conditions of the broker's commission; and

(7) other material facts relevant to the sale.

History: Laws 2017, ch. 41, 11.



Section 42-5A-12 - Uniformity of application and construction. (Effective January 1, 2018.)

42-5A-12. Uniformity of application and construction. (Effective January 1, 2018.)

In applying and construing the Uniform Partition of Heirs Property Act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

History: Laws 2017, ch. 41, 12.



Section 42-5A-13 - Relation to Electronic Signatures in Global and National Commerce Act. (Effective January 1, 2018.)

42-5A-13. Relation to Electronic Signatures in Global and National Commerce Act. (Effective January 1, 2018.)

The Uniform Partition of Heirs Property Act modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., but does not modify, limit or supersede Section 101(c) of that act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b).

History: Laws 2017, ch. 41, 13.






Article 6 - Quieting Title

Section 42-6-1 - By and against whom action may be brought; several tracts may be included in one action.

42-6-1. By and against whom action may be brought; several tracts may be included in one action.

An action to determine and quiet the title of real property may be brought by anyone having or claiming an interest therein, or by the holder of any mortgage, mortgage deed, trust deed or any other written instrument which may operate as a mortgage, in an action brought to foreclose the said mortgage, mortgage deed, trust deed or such other written instrument, whether in or out of possession of the same, against any person or persons, claiming title thereto, or parcel or portion thereof, or lien thereon, whether such lien be a mortgage or otherwise. Any number of tracts of land may be embraced in the same action, whether claimed by different persons or not; and in instances where a tract of land title to which is sought to be quieted lies within more than one county such action may be brought in any county in which part of said tract lies. Title may be quieted against the owner or holder of any mortgage, claim of lien or other encumbrance, where the owner or holder of such mortgage, lien or encumbrance has permitted same to become barred by statute of limitations, and where the record or documentary evidence reflects that the required time to bar such mortgage or other lien has elapsed, the same shall constitute prima facie evidence that the debt or obligation and lien securing same is barred, and the owner or holder of such mortgage, lien or claim shall be estopped from asserting any rights thereunder in such suit.

History: C.L. 1897, 2685 (273), added by Laws 1907, ch. 107, 1 (273); Code 1915, 4387; Laws 1925, ch. 21, 1; 1927, ch. 109, 1; C.S. 1929, 105-2001; Laws 1937, ch. 174, 1; 1941 Comp., 25-1301; Laws 1945, ch. 34, 1; 1951, ch. 96, 1; 1953 Comp., 22-14-1.



Section 42-6-2 - Complaint; parties; unknown claimants.

42-6-2. Complaint; parties; unknown claimants.

The plaintiff must file his complaint in the district court, setting forth the nature and extent of his estate and describing the premises as accurately as may be, and averring that he is credibly informed and believes that the defendant makes some claim adverse to the estate of the plaintiff, and praying for the establishment of the plaintiff's estate against such adverse claims, and that the defendant be barred and forever estopped from having or claiming any lien upon or any right or title to the premises, adverse to the plaintiff, and that plaintiff's title thereto be forever quieted and set at rest. Any or all persons whom the plaintiff alleges in his complaint he is informed and believes make claim adverse to the estate of the plaintiff, the unknown heirs of any deceased person whom plaintiff alleges in his complaint in his lifetime made claim adverse to the estate of the plaintiff, and all unknown persons claiming any lien, interest or title adverse to plaintiff, may be made parties defendant to said complaint by their names, as near as the same can be ascertained, such unknown heirs by the style of unknown heirs of such deceased person, and said unknown persons who may claim any lien, interest or title adverse to the plaintiff, by the name and style of unknown claimants of interest in the premises adverse to the plaintiff. When the plaintiff shall allege generally in his complaint that he has made due search and inquiry to ascertain whether any person whom he desires to name as party defendant in said cause is living or dead and is unable to ascertain with certainty whether such person is living or dead, such person and his unknown heirs may be made parties defendant to said complaint under the name and style of "(name of the party), if living, if deceased, the unknown heirs of (name of the party), deceased." Service of process and notice of said suit against all of such defendants shall be made as in other cases in conformity with the provisions of law and rules of court relating to the service of process.

History: Trial Court Rule 105-2002; 1941 Comp., 25-1302; 1953 Comp., 22-14-2; Laws 1973, ch. 199, 1; 1977, ch. 150, 1.



Section 42-6-3 - Numerous claimants; suit by committee.

42-6-3. [Numerous claimants; suit by committee.]

Whenever any number of persons, more than ten, hold or claim the title to any tract of land as tenants in common, coclaimants, joint tenants or coparceners holding and claiming such land by adverse possession or otherwise they may elect or appoint a committee from their number who shall be authorized to commence and maintain an action in the name of such committee for the benefit and to the use of the whole number of such persons against any person or persons claiming an adverse estate or interest therein for the purpose of determining such adverse claim or of establishing their title, or of removing a cloud upon the same.

History: Laws 1907, ch. 76, 2; Code 1915, 4389; C.S. 1929, 105-2003; 1941 Comp., 25-1303; 1953 Comp., 22-14-3.



Section 42-6-4 - Committee may make contracts; binding effect.

42-6-4. [Committee may make contracts; binding effect.]

The committee so appointed may make and execute all contracts which they deem necessary or requisite for the commencement and prosecution of said action and the same shall be binding upon all the persons who participate in the selection or appointment of said committee.

History: Laws 1907, ch. 76, 3; Code 1915, 4390; C.S. 1929, 105-2004; 1941 Comp., 25-1304; 1953 Comp., 22-14-4.



Section 42-6-5 - Manner of appointment of committee; effect of appointment; persons not appointing committee made defendants; unknown claimants.

42-6-5. [Manner of appointment of committee; effect of appointment; persons not appointing committee made defendants; unknown claimants.]

The appointment of such committee may be by an instrument or instruments in writing, executed by the persons so holding or claiming such title and acknowledged as provided by law for acknowledgment of other interests affecting the title to real estate in this state, which instrument or instruments or certified copies thereof shall be filed at the time of commencement of such action in the office of the clerk of the district court of the district in which such tract of land is situate and the decree rendered therein shall recite the names of all such persons so participating in the selection of said committee and shall be binding upon all such persons as an adjudication of their interests in the tract of land involved. All persons claiming any interest or estate in such tract of land as tenants in common or otherwise who do not participate in the selection of such committee, and all unknown claimants thereto may be made parties defendant to such action and process may be served upon them as in other civil actions.

History: Laws 1907, ch. 76, 4; Code 1915, 4391; C.S. 1929, 105-2005; 1941 Comp., 25-1305; 1953 Comp., 22-14-5.



Section 42-6-6 - Joinder of parties plaintiff.

42-6-6. [Joinder of parties plaintiff.]

Any two or more persons claiming any estate or interest in lands under a common source of title, whether holding as tenants in common, joint tenants, coparceners or in severalty, may unite in an action against any person or persons claiming an adverse estate or interest therein, for the purpose of determining such adverse claim, or of establishing such common source of title or of removing a cloud upon the same.

History: Laws 1907, ch. 76, 5; Code 1915, 4392; C.S. 1929, 105-2006; 1941 Comp., 25-1306; 1953 Comp., 22-14-6.



Section 42-6-7 - Disclaimer; costs; default.

42-6-7. [Disclaimer; costs; default.]

If the defendant, or any of them, shall appear and disclaim all right and title adverse to the plaintiff, he shall recover his costs, and in all other cases the costs shall be in the discretion of the court. If the defendant or any one of them fails to appear and answer, the court may render decree against such defendant so failing to appear in accordance with the prayer of the bill of complaint, or such other decree in the premises as to the court shall appear meet and proper.

History: C.L. 1897, 2685 (275), added by Laws 1907, ch. 107, 1 (275); Code 1915, 4393; C.S. 1929, 105-2007; 1941 Comp., 25-1307; 1953 Comp., 22-14-7.



Section 42-6-8 - Mines deemed real estate.

42-6-8. [Mines deemed real estate.]

For the purposes of this article and for all other purposes, mines shall be deemed and taken to be real estate.

History: C.L. 1897, 2685 (277), added by Laws 1907, ch. 107, 1 (277); Code 1915, 4395; C.S. 1929, 105-2009; 1941 Comp., 25-1308; 1953 Comp., 22-14-8.



Section 42-6-9 - Equitable procedure.

42-6-9. [Equitable procedure.]

The action contemplated by this article shall be conducted as other actions, by equitable proceedings under the rules of chancery.

History: C.L. 1897, 2685 (276), added by Laws 1907, ch. 107, 1 (276); Code 1915, 4394; C.S. 1929, 105-2008; 1941 Comp., 25-1309; 1953 Comp., 22-14-9.



Section 42-6-10 - Attorneys' fees payable in land; suit by attorney; intervention in other actions; partition.

42-6-10. [Attorneys' fees payable in land; suit by attorney; intervention in other actions; partition.]

Whenever any attorney-at-law performs any legal services for the plaintiff, at the request or instance of any person interested in lands or land claims, or any part thereof, in any court which may be held in this state, either federal or state, for the purpose of confirming, quieting or establishing the title of any tract of land and it shall be agreed or it has been agreed, between such attorney and such person so interested, that such attorney shall represent the plaintiff and receive for such services any part or portion of such land, such attorney may directly institute suit against all the owners of such tract of land, known or unknown, to establish his right and title in him under said agreement to the part or portion of such land agreed to be paid to him for his services; or he may in any suit brought to quiet the title to such tract of land or any part thereof, thereafter, or to partition the same, or both, intervene and set up his claim therein for the part of such land so agreed to be paid him for his services, and it shall be the duty of the court in all such cases to decide in such suit or intervention, and if it be found that there was such an agreement, made by such person owning or interested in such lands, or any part thereof, and acting in whole or in part for the plaintiff or any of them, and also that the services were worth, according to the usual charges in this state for such service, at the time they were rendered, or agreed to be rendered, the amount so agreed to be paid for the same to adjudge or decree the amount so agreed to be paid for such services out of the lands involved in the suit or proceedings, as his property. And the same may be partitioned or set apart to him, in any partition suit then pending, or which may thereafter be pending; or if the court should find that the amount so agreed to be paid exceeds the value of the services in this state at the time they were rendered or contracted for, then the court shall allow or adjudge or decree to such attorney an amount of such land as compensation for his services as will be reasonable as aforesaid.

History: Laws 1909, ch. 120, 5; Code 1915, 4396; C.S. 1929, 105-2010; 1941 Comp., 25-1310; 1953 Comp., 22-14-10.



Section 42-6-11 - Joint owners; share in expenses of suit; lien on property of co-owners; interest; no exemption.

42-6-11. [Joint owners; share in expenses of suit; lien on property of co-owners; interest; no exemption.]

Whenever any joint owner of real estate, whether claimed by private land grant or otherwise, shall bring suit to establish the title thereto in any court for the benefit of himself and other owners of such real estate, and such suit shall be favorably determined, then in that case the just and reasonable expenses incurred in the prosecution of such suits, including reasonable attorney's fees, actually expended by him, shall be and remain a charge against the real property so affected of such co-owners, with lien in proportion to the several amounts of land claimed by each, and such proportionate charge shall be collected, with interest at the rate of twelve percent per annum additional, as a charge or lien upon the real property of such co-owners which was beneficially affected by such suit, and none of such real estate so beneficially affected shall be exempt from said charge or lien by virtue of any execution or forced sale exemption law in force in this state.

History: Laws 1893, ch. 37, 1; C.L. 1897, 2186; Code 1915, 4397; C.S. 1929, 105-2011; 1941 Comp., 25-1311; 1953 Comp., 22-14-11.



Section 42-6-12 - Consent of state in quiet title and foreclosure suits.

42-6-12. [Consent of state in quiet title and foreclosure suits.]

Upon the conditions herein prescribed for the protection of the state of New Mexico, the consent of the state is given to be named a party in any suit which is now pending or which may hereafter be brought in any court of competent jurisdiction of the state to quiet title to or for the foreclosure of a mortgage or other lien upon real estate or personal property, for the purpose of securing an adjudication touching any mortgage or other lien the state may have or claim on the premises or personal property involved.

History: 1941 Comp., 25-1312, enacted by Laws 1947, ch. 150, 1; 1953 Comp., 22-14-12.



Section 42-6-13 - Method of service on state; answer.

42-6-13. Method of service on state; answer.

Service upon the state shall be made by serving the process of the court, with a copy of the complaint, upon the attorney general of the state and the state agency involved in the action. The complaint shall set forth with particularity the nature of the interest or lien of the state on the property. The attorney general and the state agency shall have thirty days after service as above provided, or such further time as the court may allow, within which to serve an answer or other pleading.

History: 1941 Comp., 25-1313, enacted by Laws 1947, ch. 150, 2; 1953 Comp., 22-14-13; Laws 1969, ch. 111, 1; 1970, ch. 24, 1.



Section 42-6-14 - Judicial sale; alternative remedies.

42-6-14. Judicial sale; alternative remedies.

A. Except as provided in Subsection B or C of this section, a judicial sale made in pursuance of a judgment in a suit in which the state is a party, to quiet title to or to foreclose a mortgage or other lien upon real estate or personal property, shall have the same effect respecting the discharge of the property from liens and encumbrances held by the state as may be provided with respect to such matters by law as to all other persons.

B. A sale to satisfy a lien inferior to one of the state shall be made subject to and without disturbing the lien of the state, unless the state consents that the property may be sold free of its mortgage or lien and the proceeds divided as the parties may be entitled.

C. Where a sale of real estate is made to satisfy a lien prior to that of the state, the state shall have one month from the date of sale within which to redeem, but the district court, upon a showing of good cause that redemption will be effected, may increase the redemption period to not more than nine months.

D. In any case where the debt owing the state is due, the state may ask, by way of affirmative relief, for the foreclosure of its own lien or mortgage.

E. In any case where property is sold to satisfy a first mortgage or first lien held by the state, the state may bid at the sale a sum not exceeding the amount of its claim with expenses of sale, as may be directed by the head of the agency of the state that has charge of the administration of the laws in respect of which the claim of the state arises.

History: 1941 Comp., 25-1314, enacted by Laws 1947, ch. 150, 3; 1953 Comp., 22-14-14; 2011, ch. 171, 1.



Section 42-6-15 - Release of lien held by state.

42-6-15. [Release of lien held by state.]

If any person shall have a lien upon any real or personal property, duly filed of record in the county in which the property is located and a junior lien (other than a lien for any tax) in favor of the state attaches to such property, such person may make a written request to the officer of the state charged with the administration of the laws in respect of which the lien of the state arises, to have the same extinguished. If, after appropriate investigation, it appears to such officer that the proceeds from the sale of the property would be insufficient to satisfy, in whole or in part, the lien of the state, or that the claim of the state has been satisfied, or by lapse of time or otherwise, has become unenforceable, such officer shall so report to the attorney general, who thereupon may issue a certificate of release which shall operate to release the property from such lien.

History: 1941 Comp., 25-1315, enacted by Laws 1947, ch. 150, 4; 1953 Comp., 22-14-15.



Section 42-6-16 - State exempt from payment of costs or money judgment.

42-6-16. [State exempt from payment of costs or money judgment.]

No judgment for costs or other money judgment shall be rendered against the state in any suit or proceeding which may be instituted under the provisions of this act [42-6-12 to 42-6-16 NMSA 1978]. Nor shall the state be or become liable for the payment of the costs of any such suit or proceeding or any part thereof.

History: 1941 Comp., 25-1316, enacted by Laws 1947, ch. 150, 5; 1953 Comp., 22-14-16.



Section 42-6-17 - Effect of decree against state.

42-6-17. Effect of decree against state.

A decree quieting title against the state is effective only against a claim, interest or lien of the state that has been set forth in the pleading served upon the state with sufficient factual detail to give the state reasonable notice of the basis of the claim, interest or lien sought to be quieted; provided, however, that service of a copy of the complaint on the state tax commission [property tax division of the taxation and revenue department], identifying the land, and setting out all delinquent taxes shown on the county tax rolls, pertaining to such land, shall be deemed sufficient notice to the state of all claims of the state arising out of delinquent ad valorem taxes or unrecorded instruments of title and any decree quieting title against the state shall be effective to cut off any claim arising from such unrecorded instrument of title or claim for unpaid taxes.

History: 1953 Comp., 22-14-17, enacted by Laws 1965, ch. 176, 1; 1969, ch. 111, 2.






Article 7 - Specific Performance

Section 42-7-1 - Contracts for sale of real estate; venue of action.

42-7-1. [Contracts for sale of real estate; venue of action.]

An action to compel the specific performance of a contract of sale of real estate may be brought in the county where the defendants or any of them reside; but if any of the defendants are nonresidents of the state, it shall be brought in the county where the real estate or some part thereof is situated.

History: Laws 1933, ch. 9, 1; 1941 Comp., 25-1601; 1953 Comp., 22-18-1.



Section 42-7-2 - Service by publication.

42-7-2. [Service by publication.]

Service by publication may be had in all actions brought under Section 1 [42-7-1 NMSA 1978] of this act when it is made to appear by affidavit that any defendant is a nonresident of the state.

History: Laws 1933, ch. 9, 2; 1941 Comp., 25-1602; 1953 Comp., 22-18-2.



Section 42-7-3 - Affidavit for service by publication.

42-7-3. [Affidavit for service by publication.]

Before service can be made by publication an affidavit must be filed in the action showing the cause to be one for the specific performance of a contract for the sale of real estate, and that the defendant to be served with process is a nonresident of the state, and it being shown to the satisfaction of the court that the defendant is in fact a nonresident, the court shall order service by publication.

History: Laws 1933, ch. 9, 3; 1941 Comp., 25-1603; 1953 Comp., 22-18-3.



Section 42-7-4 - Effect of decree; compelling conveyance.

42-7-4. [Effect of decree; compelling conveyance.]

Whenever in an action under the provisions of this act [42-7-1 to 42-7-4 NMSA 1978] a decree of specific performance is made it shall act upon the land itself and the court may compel a conveyance of the real estate by attachment or appoint a commission to make the conveyance.

History: Laws 1933, ch. 9, 4; 1941 Comp., 25-1604; 1953 Comp., 22-18-4.






Article 8 - Replevin

Section 42-8-1 - Right of action; purpose of remedy.

42-8-1. [Right of action; purpose of remedy.]

Any person having a right to the immediate possession of any goods or chattels, wrongfully taken or wrongfully detained, may bring an action of replevin for the recovery thereof and for damages sustained by reason of the unjust caption or detention thereof.

History: C.L. 1897, 2685 (228), added by Laws 1907, ch. 107, 1 (228); Code 1915, 4340; C.S. 1929, 105-1701; 1941 Comp., 25-1501; 1953 Comp., 22-17-1.



Section 42-8-2 - Cross-replevin; property in hands of officer.

42-8-2. [Cross-replevin; property in hands of officer.]

No cross-replevin or replevin for property in the hands of an officer shall be brought, except as herein provided.

History: C.L. 1897, 2685 (229), added by Laws 1907, ch. 107, 1 (229); Code 1915, 4341; C.S. 1929, 105-1702; 1941 Comp., 25-1502; 1953 Comp., 22-17-2.



Section 42-8-3 - Replevin against officer; authorization; additional affidavit; third party may intervene and give forthcoming bond.

42-8-3. [Replevin against officer; authorization; additional affidavit; third party may intervene and give forthcoming bond.]

Whenever the property, goods or chattels of any person not a party to the record are wrongfully seized by any officer under or by virtue of any writ of execution, mesne or other process from any court, except under a writ of replevin, such person or persons may maintain a suit in replevin for the possession of the same against such officer, by proceeding in the usual manner as now provided by law for bringing suits in replevin and making an additional affidavit that such goods and chattels have not been seized under any process, execution or attachment against the property of the plaintiff, and that the defendant or defendants in the original process by virtue of which the same were so wrongfully seized by the officer have no interest, right or title and had no interest, right or title in the said chattels at the time of such wrongful seizure and that said plaintiff is entitled to the possession thereof or is the owner of the same: provided, that in any action of replevin, any third person claiming an interest in property replevied or the right to the possession of the same may intervene in such suit as in other suits of intervention, and; provided, further, that nothing herein shall be construed to prevent any third person in such suits from giving a forthcoming bond and retaining possession of the goods as provided by law.

History: C.L. 1897, 2685 (230), added by Laws 1907, ch. 107, 1 (230); Code 1915, 4342; C.S. 1929, 105-1703; 1941 Comp., 25-1503; 1953 Comp., 22-17-3.



Section 42-8-4 - Remedy against corporation same as against individual.

42-8-4. [Remedy against corporation same as against individual.]

Suits of replevin may be commenced and carried to a conclusion against any incorporated company in this state in all cases that may be begun and carried against any ordinary defendants.

History: C.L. 1897, 2685 (231), added by Laws 1907, ch. 107, 1 (231); Code 1915, 4343; C.S. 1929, 105-1704; 1941 Comp., 25-1504; 1953 Comp., 22-17-4.



Section 42-8-5 - Affidavit.

42-8-5. Affidavit.

Before the writ of replevin is issued, the plaintiff or some creditable person in his stead shall file in the district court an affidavit stating:

A. that the plaintiff is lawfully entitled to the possession of the property mentioned in the complaint;

B. that the same was wrongfully taken or wrongfully detained by the defendant;

C. that the plaintiff has reason to believe that the defendant may conceal, dispose of, or waste the property or the revenues therefrom or remove the property from the jurisdiction, during the pendency of the action;

D. that the right of action accrued within one year; and

E. specific facts, from which it clearly appears that the above allegations are justified.

History: C.L. 1897, 2685 (232), added by Laws 1907, ch. 107, 1 (232); Code 1915, 4344; C.S. 1929, 105-1705; 1941 Comp., 25-1505; 1953 Comp., 22-17-5; Laws 1975, ch. 249, 1.



Section 42-8-6 - Replevin bond; when filed; parties; conditions.

42-8-6. Replevin bond; when filed; parties; conditions.

The plaintiff shall before the execution of the writ enter into bond with sufficient sureties, to the officer to whom the writ is directed, in double the value of the property, conditioned on the prosecution of the suit with effect and without delay and that he will without delay make return of the property if a return is adjudged, keep harmless the officer and pay all costs that may accrue.

History: C.L. 1897, 2685 (233), added by Laws 1907, ch. 107, 1 (233); Code 1915, 4345; C.S. 1929, 105-1706; 1941 Comp., 25-1506; 1953 Comp., 22-17-6; Laws 1975, ch. 249, 2.



Section 42-8-7 - Procedure for waiver of affidavit and bond; election to take value of property or its return.

42-8-7. [Procedure for waiver of affidavit and bond; election to take value of property or its return.]

That if in any suit for replevin of property the plaintiff shall allege in his complaint a demand upon the defendant for the return of the property and a reasonable opportunity to comply therewith, and that he waives seizure and delivery thereof, the affidavit and bond prescribed in Sections 42-8-5 and 42-8-6 NMSA 1978 need not be filed, nor the writ issued. In such case, the verdict, if for the plaintiff, shall fix the value of the property, as well as the damages for detention; upon which verdict plaintiff shall have judgment for such damages, and either for the value of such property, as so fixed, or for the return thereof, at his election.

History: 1941 Comp., 25-1507a, enacted by Laws 1945, ch. 14, 1; 1953 Comp., 22-17-7.



Section 42-8-8 - Requiring additional security.

42-8-8. [Requiring additional security.]

Any person plaintiff or defendant in any replevin suits pending in any court in this state, may at any time before judgment, after reasonable notice to the person by whom any bond has been given in any such suit, move the court for additional security on the part of any such principal in such bond, and if, on such motion, the court is satisfied that any surety on such bond has removed from the state or that for any other reason such bond is not sufficient security for the amount thereof, it may direct a new and sufficient bond to be given within a reasonable time, to be fixed by the court, and in default thereof may make such order disposing of the property, the possession of which is held by virtue of such bond, as the failure to give such additional security may require and such orders may be made in vacation as well as in term time.

History: C.L. 1897, 2685 (234), added by Laws 1907, ch. 107, 1 (234); Code 1915, 4346; C.S. 1929, 105-1707; 1941 Comp., 25-1508; 1953 Comp., 22-17-8.



Section 42-8-9 - Replevin against sheriff.

42-8-9. Replevin against sheriff.

Whenever any writ of replevin is granted against the sheriff of any county in this state, the judge of the district court shall designate a person to serve process on the defendant.

History: C.L. 1897, 2685 (235), added by Laws 1907, ch. 107, 1 (235); Code 1915, 4347; C.S. 1929, 105-1708; 1941 Comp., 25-1509; 1953 Comp., 22-17-9; Laws 1975, ch. 249, 3.



Section 42-8-10 - Manner of executing writ.

42-8-10. [Manner of executing writ.]

The writ shall be executed by delivering the goods and chattels in the complaint mentioned, to the plaintiff, and by summoning the defendant to appear on the return day of the writ, to answer the action of the plaintiff.

History: C.L. 1897, 2685 (237), added by Laws 1907, ch. 107, 1 (237); Code 1915, 4348; C.S. 1929, 105-1709; 1941 Comp., 25-1510; 1953 Comp., 22-17-10.



Section 42-8-11 - Judgment against plaintiff and sureties; value plus damages; option of defendant.

42-8-11. [Judgment against plaintiff and sureties; value plus damages; option of defendant.]

In case the plaintiff fails to prosecute his suit with effect and without delay judgment shall be given for the defendant and shall be entered against the plaintiff and his securities for the value of the property taken, and double damages for the use of the same from the time of delivery, and it shall be in the option of the defendant to take back such property or the assessed value thereof.

History: C.L. 1897, 2685 (239), added by Laws 1907, ch. 107, 1 (239); Code 1915, 4350; C.S. 1929, 105-1711; 1941 Comp., 25-1512; 1953 Comp., 22-17-12.



Section 42-8-12 - Property not returned and accepted; collection of value.

42-8-12. [Property not returned and accepted; collection of value.]

If such property be not returned and accepted within thirty days after the judgment, the sheriff shall collect the assessed value thereof from the plaintiff and his securities as on other executions.

History: C.L. 1897, 2685 (240), added by Laws 1907, ch. 107, 1 (240); Code 1915, 4351; C.S. 1929, 105-1712; 1941 Comp., 25-1513; 1953 Comp., 22-17-13.



Section 42-8-13 - Officer damnified; suit on bond.

42-8-13. [Officer damnified; suit on bond.]

Any officer damnified by the execution of a writ of replevin may maintain an action therefor on the bond by him taken.

History: C.L. 1897, 2685 (241), added by Laws 1907, ch. 107, 1 (241); Code 1915, 4352; C.S. 1929, 105-1713; 1941 Comp., 25-1514; 1953 Comp., 22-17-14.



Section 42-8-14 - Defendant may sue on bond in name of officer.

42-8-14. [Defendant may sue on bond in name of officer.]

The defendant may, for any violation of the bond, bring an action thereon in the name of the officer for his use.

History: C.L. 1897, 2685 (242), added by Laws 1907, ch. 107, 1 (242); Code 1915, 4353; C.S. 1929, 105-1714; 1941 Comp., 25-1515; 1953 Comp., 22-17-15.



Section 42-8-15 - Liability of sheriff for failure to take sufficient bond from plaintiff.

42-8-15. [Liability of sheriff for failure to take sufficient bond from plaintiff.]

The sheriff for failing to take bond, or for taking insufficient bond from the plaintiff, shall be responsible on his official bond for all damages sustained thereby, recoverable by action in the name of the party injured.

History: C.L. 1897, 2685 (243), added by Laws 1907, ch. 107, 1 (243); Code 1915, 4354; C.S. 1929, 105-1715; 1941 Comp., 25-1516; 1953 Comp., 22-17-16.



Section 42-8-16 - Form of affidavit.

42-8-16. Form of affidavit.

Affidavits for writs of replevin shall be in substantially the following form:

"STATE OF NEW MEXICO

COUNTY OF ____________________________

(Name), Plaintiff

)

)

v.

)

CIVIL DOCKET NO. ________

(Name), Defendant

)

)

AFFIDAVIT IN REPLEVIN

I, (plaintiff or attorney), being duly sworn, state that (plaintiff) is lawfully entitled to the possession of (property); that the same was wrongfully taken or wrongfully detained by (defendant); that (plaintiff) has reason to believe that (defendant) may conceal, dispose of, or waste the property or the revenues therefrom, or remove the property from the jurisdiction during the pendency of the action; that the right of action originated within one year; and that the following facts, from which it clearly appears that the above allegations are justified, are true:

Sworn _________________________

PLAINTIFF

Approved:

_________________________________

DISTRICT COURT JUDGE."

End Form

History: 1953 Comp., 22-17-17.1, enacted by Laws 1975, ch. 249, 4.



Section 42-8-17 - Form of bond.

42-8-17. Form of bond.

Replevin bonds shall be in substantially the following form:

"STATE OF NEW MEXICO

COUNTY OF ____________________________

(Name), Plaintiff

)

)

v.

)

CIVIL DOCKET NO. ________

(Name), Defendant

)

)

REPLEVIN BOND

We bind ourselves, our heirs, executors and administrators to the state of New Mexico in the sum of $ ______ on condition that the plaintiff will diligently prosecute this action to final judgment without delay, will return all property and pay to the defendant all money found due to him in this action, including all damages, and will keep harmless the officer executing the writ of replevin, upon completion of which this obligation is void.

________________________________

PLAINTIFF (Principal)

________________________________

SURETY

________________________________

SURETY

Approved: ____________________, 19___

_________________________________

DISTRICT COURT JUDGE."

End Form

History: 1953 Comp., 22-17-17.2, enacted by Laws 1975, ch. 249, 5.



Section 42-8-18 - Approval of bond; issuance of writ.

42-8-18. Approval of bond; issuance of writ.

The judge of the district court shall, upon the filing of the affidavit and bond in conformity with Sections 42-8-5 and 42-8-6 NMSA 1978, the bond to have sufficient surety approved by the judge, issue the writs of replevin applied for by the complainant directed to the sheriff of the county and commanding him to replevy the property described in the affidavit of the complainant.

History: C.L. 1897, 2685 (246), added by Laws 1907, ch. 107, 1 (246); Code 1915, 4356; C.S. 1929, 105-1717; 1941 Comp., 25-1518; 1953 Comp., 22-17-18; Laws 1965, ch. 268, 2; 1975, ch. 249, 6.



Section 42-8-19 - Motion to dissolve; damages.

42-8-19. Motion to dissolve; damages.

A. Upon the defendant's motion before trial, the district court shall determine the truth of the facts stated in the plaintiff's affidavit at a hearing, to be held without delay. If the plaintiff fails to prove the truth of the facts stated, the writ shall be dissolved, the plaintiff shall be ordered to return the property to the defendant and an order shall be entered for the defendant against the plaintiff and his sureties for the attorney's fees incurred in the dissolution of the writ and for double damages for the use of the property from the time of its delivery to the plaintiff.

B. If the writ of replevin is dissolved, the action shall then proceed as if no writ had been issued.

History: 1953 Comp., 22-17-18.1, enacted by Laws 1975, ch. 249, 7.



Section 42-8-20 - Docketing; proceedings in district court.

42-8-20. Docketing; proceedings in district court.

The district court clerk shall docket the action in replevin and the cause shall then proceed as in other civil actions.

History: 1953 Comp., 22-17-19, enacted by Laws 1965, ch. 268, 3.



Section 42-8-21 - Defendant may keep property on giving forthcoming bond; time; parties; condition.

42-8-21. [Defendant may keep property on giving forthcoming bond; time; parties; condition.]

The defendant, either in person or by his agent or attorney, at any time within five days after the service of a writ of replevin on him, and the replevin of the property thereunder, may require the return of the property replevied upon giving to the sheriff a bond with two or more sufficient sureties in double the value of the property as sworn to in the affidavit of replevin, conditioned for the delivery of the property to the plaintiff, if such delivery be adjudged, and for payment to him of such sum as may for any cause be recovered against the defendant in the suit.

History: C.L. 1897, 2685 (248), added by Laws 1907, ch. 107, 1 (248); Code 1915, 4358; C.S. 1929, 105-1719; 1941 Comp., 25-1520; 1953 Comp., 22-17-20.



Section 42-8-22 - Forthcoming bond; approval; return with writ to district court; additional security; sheriff's liability.

42-8-22. [Forthcoming bond; approval; return with writ to district court; additional security; sheriff's liability.]

The sheriff shall judge of the sufficiency of the sureties on the bond of the defendant, and shall return the same with the writ of replevin into the district court; and shall be responsible on his official bond on returning any property replevied; but any party interested in the result of any such cause may move the court on cause shown to require the defendant in such cases to give additional security, when that taken by the sheriff shall be deemed insufficient, or to return the property to the sheriff to be delivered over to the plaintiff, if the plaintiff has given a good and sufficient replevin bond, as required by law.

History: C.L. 1897, 2685 (249), added by Laws 1907, ch. 107, 1 (249); Code 1915, 4359; C.S. 1929, 105-1720; 1941 Comp., 25-1521; 1953 Comp., 22-17-21.






Article 9 - Attachment

Section 42-9-1 - Grounds for attachment; unmatured debts.

42-9-1. [Grounds for attachment; unmatured debts.]

Creditors may sue their debtors before justices of the peace [magistrates] or in the district courts, by attachment, in the following cases, to wit:

A. when the debtor is not a resident of, nor resides in this state;

B. when the debtor has concealed himself, or absconded or absented himself from his usual place of abode in this state, so that the ordinary process of law cannot be passed upon him;

C. when the debtor is about to remove his property or effects out of this state, or has fraudulently concealed or disposed of his property or effects so as to defraud, hinder or delay his creditors;

D. when the debtor is about fraudulently to convey or assign, conceal or dispose of his property or effects, so as to hinder or delay his creditors;

E. when debt was contracted out of this state, and the debtor has absconded or secretly removed his property or effects into the state, with the intent to hinder, delay or defraud his creditors;

F. where the defendant is a corporation whose principal office or place of business is out of the state, unless such corporation shall have a designated agent in the state, upon whom service of process may be made in suits against the corporation;

G. where the defendant fraudulently contracted the debt or incurred the obligation respecting which the suit is brought or obtained credit from the plaintiff by false pretenses;

H. that the debt is for work and labor, or for any services rendered by the plaintiff, or his assignor, at the instance of the defendant;

I. where the debt was contracted for the necessities of life.

An attachment may issue on a demand not yet due in any case where an attachment is authorized, in the same manner as upon demands already due.

History: C.L. 1897, 2685 (182), added by Laws 1907, ch. 107, 1 (182); Code 1915, 4299; Laws 1917, ch. 113, 3; 1929, ch. 127, 1; C.S. 1929, 105-1601; 1941 Comp., 22-101; 1953 Comp., 26-1-1.



Section 42-9-2 - Attachment authorized in actions ex delicto.

42-9-2. [Attachment authorized in actions ex delicto.]

Wherever an attachment may issue against the property of any person upon any debt or other action founded upon contract, attachment may also issue upon any action founded upon a tort or other action ex delictu [ex delicto]; this law shall apply to actions which have heretofore or may hereafter accrue.

History: C.L. 1897, 2685 (183), added by Laws 1907, ch. 107, 1 (183); Code 1915, 4300; C.S. 1929, 105-1602; 1941 Comp., 22-102; 1953 Comp., 26-1-2.



Section 42-9-3 - Situs of debts and intangible interest in property.

42-9-3. [Situs of debts and intangible interest in property.]

The situs of debts and obligations for the purpose of attachment shall be the domicile of the debtor or obliger and the situs of intangible interests in property, real or personal, legal or equitable, shall be the place where such property is located.

History: Laws 1939, ch. 159, 5; 1941 Comp., 22-103; 1953 Comp., 26-1-3.



Section 42-9-4 - Filing complaint or statement, affidavit and bond; issuance of writ; property subject to attachment.

42-9-4. [Filing complaint or statement, affidavit and bond; issuance of writ; property subject to attachment.]

A creditor wishing to sue his debtor by attachment, may place in the clerk's office of the district court of any county in this state, having jurisdiction, a complaint, or other lawful statement of his cause of action, and shall also file an affidavit and bond; and thereupon such creditor may sue out an original attachment against the lands, tenements, goods, moneys, effects, credits and any right, title, lien or interest whether legal or equitable upon, in or to real or personal, tangible or intangible property whether present or possessory or reversionary or in remainder and all property which could be reached upon execution or upon equitable proceedings in aid of execution, of the debtor in whosesoever hands they may be except such property as is now, or may hereafter be, specifically exempted from attachment or execution by law and except interests of beneficiaries in spendthrift trusts for whom spendthrift trusts are or may be created.

History: C.L. 1897, 2685 (184), added by Laws 1907, ch. 107, 1 (184); Code 1915, 4301; C.S. 1929, 105-1603; Laws 1939, ch. 159, 1; 1941 Comp., 22-104; 1953 Comp., 26-1-4.



Section 42-9-5 - Affidavit; by whom made; contents.

42-9-5. [Affidavit; by whom made; contents.]

The affidavit shall be made by the plaintiff, or some person for him, and shall state that the defendant is justly indebted to the plaintiff, after allowing all just credits and offsets, in a sum (to be specified in the affidavit), and on what account, and shall also state that the affiant has good reason to believe, and does believe, the existence of one or more of the causes which, according to the provision of Section 42-9-1 NMSA 1978, will entitle the plaintiff to sue by attachment.

History: C.L. 1897, 2685 (185), added by Laws 1907, ch. 107, 1 (185); Code 1915, 4302; C.S. 1929, 105-1604; 1941 Comp., 22-105; 1953 Comp., 26-1-5.



Section 42-9-6 - Form of affidavit.

42-9-6. [Form of affidavit.]

The form of the affidavit of attachment shall be as follows, to wit:

STATE OF NEW MEXICO

County of .....................................

ss.

This day personally appeared before me, the undersigned clerk of the district court, A. B. (or C. D., agent for A. B., as the case may be), and being duly sworn, says that E. F. is justly indebted to the said A. B. in the sum of ...... dollars, after allowing all just offsets, and that the said E. F. is (setting forth one of the causes of attachment).

A. B. or

C. D., Agent for A. B.

Subscribed and sworn to before me this ...... day of ......, A. D. ......

..................................................

County Clerk.

End Form

History: C.L. 1897, 2685 (207), added by Laws 1907, ch. 107, 1 (207); Code 1915, 4317; C.S. 1929, 105-1620; 1941 Comp., 22-106; 1953 Comp., 26-1-6.



Section 42-9-7 - Bond; parties; amount; condition.

42-9-7. [Bond; parties; amount; condition.]

The bond shall be executed by the plaintiff or some responsible person as principal, and two or more sureties, residents of the state, each of which sureties shall be worth the penalty of the bond over and above all debts, or by some bond company authorized to do business in this state, in a sum at least double the amount sworn to in the affidavit, or in such lesser amount as the district court in its discretion shall by order direct, payable to the defendant and conditioned that the plaintiff will prosecute his action without delay, and with effect, and will refund all sums of money that may be adjudged to be refunded to the defendant and pay all damages that may accrue to any defendant or garnishee by reason of such attachment or any process or judgment thereon.

History: C.L. 1897, 2685 (186), added by Laws 1907, ch. 107, 1 (186); Laws 1913, ch. 56, 1; Code 1915, 4303; C.S. 1929, 105-1605; Laws 1939, ch. 159, 2; 1941 Comp., 22-107; 1953 Comp., 26-1-7.



Section 42-9-8 - Form of bond.

42-9-8. [Form of bond.]

The form of said bond shall be as follows, to wit:

Know all men by these presents, that we (A. B., principal, or C. D., agent for A. B., principal, as the case may be) and N. N. and M. M., his securities, are held and firmly bound unto ...... (defendant), in the sum of ...... dollars, for the payment of which, well and truly to be made, we bind ourselves, our heirs, executors and administrators, firmly by these presents, sealed with our seals and dated this ...... day of ......, A. D. ......

The condition of the above obligation is such that, whereas the above named A. B. has this day sued out an attachment before J. J., clerk of the district court, against E. F. for the sum of ...... dollars, in the district court for the county of .......

Now, if the said A. B. shall prosecute his said action without delay, and with effect, and refund all sums of money that may be adjudged to be refunded to the defendant, and pay all damages that may accrue, to any defendant or garnishee by reason of said attachment, or any process of judgment thereon, then this obligation to be null and void, otherwise to remain in full force and effect.

A. B.

N. N.

M. M.

(L. S.)

(L. S.)

(L. S.)

End Form

History: C.L. 1897, 2685 (208), added by Laws 1907, ch. 107, 1 (208); Code 1915, 4318; C.S. 1929, 105-1621; 1941 Comp., 22-108; 1953 Comp., 26-1-8.



Section 42-9-9 - Sureties on bonds; qualifications; acknowledgments.

42-9-9. [Sureties on bonds; qualifications; acknowledgments.]

The securities on attachment bonds shall be residents of this state, or a bond company authorized to do business in this state, and shall acknowledge the execution of such bond by them in the manner and before such officer as may be prescribed by law for the acknowledgment of conveyances of real estate.

History: C.L. 1897, 2685 (187), added by Laws 1907, ch. 107, 1 (187); Code 1915, 4304; C.S. 1929, 105-1606; 1941 Comp., 22-109; 1953 Comp., 26-1-9.



Section 42-9-10 - Approval of bond; papers filed before issuance of writ.

42-9-10. [Approval of bond; papers filed before issuance of writ.]

The clerk shall judge of the sufficiency of the penalty and the security in the bond; if they be approved, he shall endorse his approval thereon, and the same, together with the affidavits and complaint or other lawful statement of the cause of action, shall be filed before an attachment shall be issued.

History: C.L. 1897, 2685 (188), added by Laws 1907, ch. 107, 1 (188); Code 1915, 4305; C.S. 1929, 105-1607; 1941 Comp., 22-110; 1953 Comp., 26-1-10.



Section 42-9-11 - Suit on bond.

42-9-11. [Suit on bond.]

The bond given by the plaintiff or other person in a suit by attachment may be sued on by any party injured in the name of the state, and [he] shall proceed as in ordinary suits, and shall recover such damages as he may sustain.

History: C.L. 1897, 2685 (189), added by Laws 1907, ch. 107, 1 (189); Code 1915, 4306; C.S. 1929, 105-1608; 1941 Comp., 22-111; 1953 Comp., 26-1-11.



Section 42-9-12 - Requiring additional security.

42-9-12. [Requiring additional security.]

Any person, plaintiff or defendant, in any attachment suits pending in any court in this state, may, at any time before judgment, after reasonable notice to the person by whom any bond has been given in any such suit, move the court for additional security on the part of any such principal in such bond, and if, on such motion, the court is satisfied that any surety on such bond has removed from the state, or that for any other reason such bond is not sufficient security for the amount thereof, it may direct a new and sufficient bond to be given within a reasonable time, to be fixed by the court, and in default thereof, may make such order disposing of the property, the possession of which is held by virtue of such bond as the failure to give such additional security may require, and such orders may be made in vacation, as well as in term time.

History: C.L. 1897, 2685 (221), added by Laws 1907, ch. 107, 1 (221); Code 1915, 4333; C.S. 1929, 105-1636; 1941 Comp., 22-112; 1953 Comp., 26-1-12.



Section 42-9-13 - Contents of writ.

42-9-13. [Contents of writ.]

Original writs of attachment shall be directed to the sheriff of the proper county, commanding him to attach the defendant, by all and singular, his lands and tenements, goods, moneys, effects, credits and all other property and interests in property of whatsoever nature and kind, in whosesoever hands the same may be found, with a clause of the nature and to the effect of an ordinary citation to answer the action of the plaintiff.

History: C.L. 1897, 2685 (191), added by Laws 1907, ch. 107, 1 (191); Code 1915, 4308; C.S. 1929, 105-1610; Laws 1939, ch. 159, 3; 1941 Comp., 22-113; 1953 Comp., 26-1-13.



Section 42-9-14 - Amending attachment and replevin writs; alias and pluries writs; proceeding in conversion when replevin writ not executed.

42-9-14. [Amending attachment and replevin writs; alias and pluries writs; proceeding in conversion when replevin writ not executed.]

That where an original writ of attachment or replevin has been quashed for defect in the affidavit, bond or writ, the court shall allow an amendment thereof to cure the defect, under such circumstances as amendments of ordinary pleadings are allowed by law and with like effect; and alias and pluries writs of attachment or replevin shall be issued in the following cases:

A. where on attachment under a prior writ an insufficient amount of property has been levied upon to satisfy the amount of damages claimed in the affidavit, with costs accrued or likely to accrue;

B. where a prior writ has been quashed for defect that cannot be cured by amendment;

C. where, in replevin, the property to be replevied has not been found in the county to or in which the original writ was directed or attempted to be served and the plaintiff wishes to undertake the replevin of property in another county.

Alias and pluries writs of attachment shall not be issued except upon a new affidavit and bond laying the foundation therefor the same as required of original writs; but alias and pluries writs of replevin may be issued upon the foundation laid by the original affidavit, bond to be given to the officer serving the writ as in cases of original writs of replevin.

Where the goods and chattels sought to be seized by a proceeding in replevin are not found, the action shall not abate, but may proceed as for conversion upon the facts set out in the complaint as originally stated, or as the same may be amended.

History: C.L. 1897, 2685 (227), added by Laws 1907, ch. 107, 1 (227); Code 1915, 4339; C.S. 1929, 105-1642; 1941 Comp., 22-114; 1953 Comp., 26-1-14.



Section 42-9-15 - Issuance and return of writ; proceedings; judgment.

42-9-15. [Issuance and return of writ; proceedings; judgment.]

Original writs of attachment shall be issued and returned in like manner as ordinary writs of summons; and when the defendant is cited to answer the action, like proceedings shall be had between him and the plaintiff as in ordinary actions on contracts, and a general judgment may be rendered for or against the defendant.

History: C.L. 1897, 2685 (192), added by Laws 1907, ch. 107, 1 (192); Code 1915, 4309; C.S. 1929, 105-1611; 1941 Comp., 22-115; 1953 Comp., 26-1-15.



Section 42-9-16 - Time for return of writs of execution, attachment and replevin.

42-9-16. [Time for return of writs of execution, attachment and replevin.]

All executions, writs of attachment and writs of replevin shall be returned within sixty days from the date of the delivery thereof to the sheriff or other officer or person whose duty it is, or who may be designated to serve the same.

History: Laws 1897, ch. 73, 176; C.L. 1897, 2685 (176); Code 1915, 4257; C.S. 1929, 105-1004; 1941 Comp., 22-116; 1953 Comp., 26-1-16.



Section 42-9-17 - Service of writ; seizure or levy; return; endorsements; garnishment of inaccessible property.

42-9-17. [Service of writ; seizure or levy; return; endorsements; garnishment of inaccessible property.]

The manner of serving writs of attachement [attachment] shall be as follows:

A. the writ or other lawful statement of the cause of action, shall be served on the defendant as an ordinary summons;

B. when lands or tenements or interests or estates in real estate whether legal or equitable are to be attached, the officer shall briefly describe the same in his return, and state that he attached all the right, title and interest of the defendant to the same, and shall moreover give notice to the actual occupants, if any there be;

C. when goods and chattels, moneys, effects, evidences of debt or other personal property are to be attached, the officer shall seize the same and keep them in his custody, if accessible, and if not accessible, he shall summon the person in whose hands they may be as garnishee. If the property to be attached is an intangible interest or right either legal or equitable in personal property in the possession of someone other than the defendant, the officer in whose hands the writ of attachment is placed shall endorse an entry thereon of his levy on all of the right, title and interest, legal or equitable, of the defendant in and to said personal property describing it, and shall forthwith serve a copy of the writ of attachment so endorsed upon the person in possession of said personal property in the same manner as summons are served, and if said property be in possession of a corporation incorporated under the laws of this state or any foreign corporation doing business in this state, a copy of the writ of attachment so endorsed shall be served on said corporation by delivering the same to the agent designated by said corporation upon whom process against the corporation may be served or said copy may be served upon said corporation as provided by law for the service of process upon corporations doing business in the state of New Mexico; if service cannot thus be made, such copy shall be served by leaving the same at the usual and most notorious place of doing business of such corporation in this state, which entry and service shall amount to and be considered a seizure of all the right, title and interest of defendant, legal or equitable, in and to the personal property so described, to all intent [intents] and purposes, and may be sold under execution;

D. if any provision of this section is inconsistent with the provisions of the Uniform Commercial Code [Chapter 55 NMSA 1978] the code shall control.

History: C.L. 1897, 2685 (193), added by Laws 1907, ch. 107, 1 (193); Laws 1909, ch. 63, 33; Code 1915, 4310; C.S. 1929, 105-1612; Laws 1939, ch. 159, 4; 1941 Comp., 22-117; 1953 Comp., 26-1-17; Laws 1961, ch. 96, 11-104.



Section 42-9-18 - Service by publication; personal service outside state.

42-9-18. [Service by publication; personal service outside state.]

Whenever property of a defendant has been attached and it shall appear from the affidavit for attachment and the return of the sheriff, that such defendant cannot be personally served with process, the court shall order a publication to be made stating the nature and amount of the plaintiff's demand, and notifying the defendant that his property has been attached, and that unless he appears at the return day named in said publication, judgment will be rendered against him and his property sold to satisfy the same; which notice by publication shall be published in the same manner prescribed by law for the publication of other notices from the district courts; provided that personal service of such notice of suit upon the defendant outside the state of New Mexico, made in the same manner as now provided by law for the personal service of summons outside the state of New Mexico, shall be equivalent to publication.

History: C.L. 1897, 2685 (196), added by Laws 1907, ch. 107, 1 (196); 1913, ch. 53, 1; Code 1915, 4311; Laws 1927, ch. 91, 2; C.S. 1929, 105-1614; 1941 Comp., 22-118; 1953 Comp., 26-1-18.



Section 42-9-19 - Default after service by publication; judgment; effect.

42-9-19. [Default after service by publication; judgment; effect.]

When the defendant shall be notified, by publication as aforesaid, and shall not appear and answer the action, judgment by default may be entered, which may be proceeded on to final judgment as in ordinary actions, but such judgment shall only bind the property attached, and shall be no evidence of indebtedness against the defendant in any subsequent suit.

History: C.L. 1897, 2685 (197), added by Laws 1907, ch. 107, 1 (197); Code 1915, 4312; C.S. 1929, 105-1615; 1941 Comp., 22-119; 1953 Comp., 26-1-19.



Section 42-9-20 - Forthcoming bond.

42-9-20. [Forthcoming bond.]

When property of the defendant found in his possession, or in the hands of any other person, shall be attached, the defendant or such other person may retain possession thereof by giving bond and security to the satisfaction of the officer executing the writ, to the officer or his successor in double the value of the property attached conditioned that the same shall be forthcoming when and where the court shall direct, and shall abide the judgment of the court.

History: C.L. 1897, 2685 (198), added by Laws 1907, ch. 107, 1 (198); Code 1915, 4313; C.S. 1929, 105-1616; 1941 Comp., 22-120; 1953 Comp., 26-1-20.



Section 42-9-21 - Officer's return.

42-9-21. [Officer's return.]

The officer executing the writ of attachment shall return, with the writ, all bonds taken by him in virtue thereof, a schedule of all property and effects attached, and the names of all the garnishees, the times and places when and where respectively summoned.

History: C.L. 1897, 2685 (199), added by Laws 1907, ch. 107, 1 (199); Code 1915, 4314; C.S. 1929, 105-1617; 1941 Comp., 22-121; 1953 Comp., 26-1-21.



Section 42-9-22 - Officer's liability on failure to return bond.

42-9-22. [Officer's liability on failure to return bond.]

If the officer wilfully fail to return a good and sufficient bond in any case where bond is required by law, he shall be held and considered as security for the performance of all acts and the payment of all money to secure the performance of which such bond ought to have been taken.

History: C.L. 1897, 2685 (200), added by Laws 1907, ch. 107, 1 (200); Code 1915, 4315; C.S. 1929, 105-1618; 1941 Comp., 22-122; 1953 Comp., 26-1-22.



Section 42-9-23 - When court acquires jurisdiction; survival of action.

42-9-23. [When court acquires jurisdiction; survival of action.]

From the time of the issuing of the order of attachment, the court shall be deemed to have acquired jurisdiction, and to have control of all subsequent proceedings in relation thereto; and if after the issuing of the order, the defendant being a person, should die, or a corporation, and its charter should expire by limitation, forfeiture or otherwise, the proceedings, shall be carried on, but in all such cases other than where the defendant was a foreign corporation, his legal representatives shall be made parties to the action.

History: C.L. 1897, 2685 (220), added by Laws 1907, ch. 107, 1 (220); Code 1915, 4332; C.S. 1929, 105-1635; 1941 Comp., 22-123; 1953 Comp., 26-1-23.



Section 42-9-24 - Perishable property; petition for sale; hearing; order.

42-9-24. [Perishable property; petition for sale; hearing; order.]

In all suits in the district courts by attachments, when the property attached shall be of a perishable nature and liable to be lost or diminished in value before the final adjudication of the case, and the defendant shall not give bond to retain the possession of the same, the plaintiff or defendant may make out a petition in writing setting forth the kind, nature and condition of the property, and present said petition to the judge of the district in vacation; and if he shall find it sufficient in form and conditions, he may hear the testimony of witnesses as to the property, and if he shall believe that the interests of both plaintiff and defendant will be promoted by the sale of the property, may order such sale to be made, and direct the manner thereof.

History: C.L. 1897, 2685 (209), added by Laws 1907, ch. 107, 1 (209); Code 1915, 4319; C.S. 1929, 105-1622; 1941 Comp., 22-124; 1953 Comp., 26-1-24.



Section 42-9-25 - Designating person to make sale; requiring bond.

42-9-25. [Designating person to make sale; requiring bond.]

In such case the judge may appoint someone to make such sale, and require such bond and security to be given for the faithful performance of the same and the accounting for the proceeds and paying the same over, as the nature of the case may demand.

History: C.L. 1897, 2685 (210), added by Laws 1907, ch. 107, 1 (210); Code 1915, 4320; C.S. 1929, 105-1623; 1941 Comp., 22-125; 1953 Comp., 26-1-25.



Section 42-9-26 - Receiver; appointment; bond.

42-9-26. [Receiver; appointment; bond.]

The judge may, if he shall find the safety of the property or the security of the proceeds shall require it, appoint a special receiver to take possession of the same, after giving such bond and security as the judge shall approve.

History: C.L. 1897, 2685 (211), added by Laws 1907, ch. 107, 1 (211); Code 1915, 4321; C.S. 1929, 105-1624; 1941 Comp., 22-126; 1953 Comp., 26-1-26.



Section 42-9-27 - Disposition of proceeds of sale.

42-9-27. [Disposition of proceeds of sale.]

All such proceeds of sale of property shall be delivered to such person as the judge or court shall determine entitled to the same upon the final disposition of the suit.

History: C.L. 1897, 2685 (212), added by Laws 1907, ch. 107, 1 (212); Code 1915, 4322; C.S. 1929, 105-1625; 1941 Comp., 22-127; 1953 Comp., 26-1-27.



Section 42-9-28 - Expenses in connection with receivership and sale.

42-9-28. [Expenses in connection with receivership and sale.]

The judge or court may allow to the receiver or person making said sale a reasonable compensation for his services, and the necessary costs for keeping and preserving the property.

History: C.L. 1897, 2685 (213), added by Laws 1907, ch. 107, 1 (213); Code 1915, 4323; C.S. 1929, 105-1626; 1941 Comp., 22-128; 1953 Comp., 26-1-28.



Section 42-9-29 - Intervention in attachment proceedings.

42-9-29. [Intervention in attachment proceedings.]

Any person owning or claiming any property, or a lien thereon, which has been attached in any proceeding to which he is not a party may intervene therein at any time before the trial thereof begins, by filing a petition, under oath, setting up his right, and thereafter said cause shall proceed as in other cases of intervention.

History: Laws 1917, ch. 75, 1; C.S. 1929, 105-1613; 1941 Comp., 22-129; 1953 Comp., 26-1-29.



Section 42-9-30 - Bond discharging attachment and garnishment; restitution of property.

42-9-30. [Bond discharging attachment and garnishment; restitution of property.]

If the defendant or other person on his behalf at any time before judgment cause a bond to be executed to the plaintiff, by one or more sureties, possessing the same qualifications required of sureties on bonds for the issuance of attachment, to the effect that the defendant shall perform the judgment of the court, the attachment in such action shall be discharged and restitution made of any property taken under it or the proceeds thereof. Such bond shall also discharge any garnishee from liability in said cause.

History: C.L. 1897, 2685 (225), added by Laws 1907, ch. 107, 1 (225); Code 1915, 4337; C.S. 1929, 105-1640; 1941 Comp., 22-130; 1953 Comp., 26-1-30.



Section 42-9-31 - Answer denying truth of fact stated in attachment affidavit; trial of issue; decision.

42-9-31. [Answer denying truth of fact stated in attachment affidavit; trial of issue; decision.]

In all cases when properties or effects shall be attached, defendant may within the time limited in the writ of attachment, put in his answer, without oath, denying the truth of any material fact contained in the affidavit, to which the plaintiff may reply; and trial of the truth of the affidavit shall be had and on such trial the plaintiff shall be held to prove the existence of the facts denied, as set forth in the affidavit as the ground of attachment, and if the issue shall be found for plaintiff, the cause shall proceed, but if it be found for the defendant, the attachment shall be dismissed at the costs of plaintiff.

History: C.L. 1897, 2685 (201), added by Laws 1907, ch. 107, 1 (201); Code 1915, 4316; C.S. 1929, 105-1619; 1941 Comp., 22-131; 1953 Comp., 26-1-31.



Section 42-9-32 - Issues found for defendant; attachment dismissed; properties released; suit unabated.

42-9-32. [Issues found for defendant; attachment dismissed; properties released; suit unabated.]

In all cases commenced by attachment, in which the truth of the affidavit for attachment, or of any material allegation therein contained shall be denied, and the issue thus formed shall, upon the trial be found for the defendant, the attachment shall be dismissed and all property, rights, effects and credits held or affected thereby, or thereunder, shall be released and discharged from the operation thereof; but such dismissal of the attachment shall not abate the suit, but the same shall proceed as in ordinary cases.

History: C.L. 1897, 2685 (216), added by Laws 1907, ch. 107, 1 (216); Code 1915, 4326; C.S. 1929, 105-1629; 1941 Comp., 22-132; 1953 Comp., 26-1-32.



Section 42-9-33 - Appeal from order discharging attachment; supersedeas.

42-9-33. [Appeal from order discharging attachment; supersedeas.]

When an order or judgment discharging an attachment is rendered in the district court, and the party who obtained such attachment shall seek to have the proceedings, on the trial of the issue on the affidavit for the attachment or the action of the court in cases where such trial was not had, reviewed in the supreme court, he shall have the right to do so upon appeal or writ of error [as] in other cases. Upon his giving bond for a supersedeas, as in other cases, the lien of his attachment shall be preserved until the final review and determination of his right to his lien in the court of final appellate jurisdiction.

History: C.L. 1897, 2685 (223), added by Laws 1907, ch. 107, 1 (223); Code 1915, 4335; C.S. 1929, 105-1638; 1941 Comp., 22-133; 1953 Comp., 26-1-33.



Section 42-9-34 - Appeal before final judgment.

42-9-34. [Appeal before final judgment.]

It shall not be necessary that a final judgment as to the indebtedness claimed by the plaintiff in attachment shall be rendered, before the questions arising on the attachment proceedings may be reviewed on appeal or writ of error, but such appeal or writ of error may be sued out either before or after rendition of judgment on the indebtedness sued for.

History: C.L. 1897, 2685 (224), added by Laws 1907, ch. 107, 1 (224); Code 1915, 4336; C.S. 1929, 105-1639; 1941 Comp., 22-134; 1953 Comp., 26-1-34.



Section 42-9-35 - Judgment against sureties on bond given to discharge attachment.

42-9-35. [Judgment against sureties on bond given to discharge attachment.]

If upon the trial of said cause judgment shall be rendered against the defendant on the demand sued for, such judgment shall also be rendered against the sureties on said bond given for the discharge of said attachment; and the giving of said bond shall have the effect of conferring jurisdiction upon the court to render said judgment against the said sureties, for the amount of the damages recovered against the defendant, without further process or notice.

History: C.L. 1897, 2685 (226), added by Laws 1907, ch. 107, 1 (226); Code 1915, 4338; C.S. 1929, 105-1641; 1941 Comp., 22-135; 1953 Comp., 26-1-35.



Section 42-9-36 - Sale of attached realty after judgment for plaintiff.

42-9-36. [Sale of attached realty after judgment for plaintiff.]

If plaintiff receives judgment, any real estate belonging to defendant or right, title, estate or interest therein whether legal or equitable which has been attached may be sold to satisfy said judgment and the district court of the county in which said property is located shall upon application appoint a special master to sell the same, who shall publish notice of said sale describing the property to be sold, giving the time and place of sale, and the amount of plaintiff's judgment including interest and costs of suit.

History: Laws 1939, ch. 159, 6; 1941 Comp., 22-136; 1953 Comp., 26-1-36.



Section 42-9-37 - Sale of attached personalty after judgment for plaintiff.

42-9-37. [Sale of attached personalty after judgment for plaintiff.]

Any personal property belonging to the defendant or right, title or interest therein legal or equitable which has been attached may be sold under an execution issued on such attachment as in other cases of ordinary execution to satisfy plaintiff's judgment.

History: Laws 1939, ch. 159, 7; 1941 Comp., 22-137, 1953 Comp., 26-1-37.



Section 42-9-38 - Ancillary attachments; affidavit; bond; writ.

42-9-38. [Ancillary attachments; affidavit; bond; writ.]

In any civil suit, when the summons against the defendant has been returned, executed, the plaintiff, his agent or attorney, may, at any time, before judgment, file an affidavit with the clerk of the court in which the suit is pending, and give bond with security as in cases of original attachments; and thereupon the clerk must issue an attachment, returnable as in other cases of original attachments.

History: C.L. 1897, 2685 (214), added by Laws 1907, ch. 107, 1 (214); Code 1915, 4324; C.S. 1929, 105-1627; 1941 Comp., 22-143; 1953 Comp., 26-1-43.



Section 42-9-39 - Procedure in suit containing ancillary attachment.

42-9-39. [Procedure in suit containing ancillary attachment.]

In all cases when attachments are sued out ancillary to the original suit, the suit must thereafter proceed in all respects as if it had been commenced originally by attachment.

History: C.L. 1897, 2685 (215), added by Laws 1907, ch. 107, 1 (215); Code 1915, 4325; C.S. 1929, 105-1628; 1941 Comp., 22-144; 1953 Comp., 26-1-44.






Article 10 - Exemptions

Section 42-10-1 - Exemptions of married persons or heads of households.

42-10-1. Exemptions of married persons or heads of households.

Personal property in the amount of five hundred dollars ($500), tools of the trade in the amount of fifteen hundred dollars ($1,500), one motor vehicle in the amount of four thousand dollars ($4,000), jewelry in the amount of twenty-five hundred dollars ($2,500), clothing, furniture, books, medical-health equipment being used for the health of the person and not for his profession and any interest in or proceeds from a pension or retirement fund of every person supporting another person is exempt from receivers or trustees in bankruptcy or other insolvency proceedings, fines, attachment, execution or foreclosure by a judgment creditor. Property exempted shall be valued at the market value of used chattels.

History: 1953 Comp., 24-5-1, enacted by Laws 1971, ch. 215, 1; 1979, ch. 182, 1; 1981, ch. 113, 1; 1983, ch. 69, 1.



Section 42-10-2 - Exemptions of persons who support only themselves.

42-10-2. Exemptions of persons who support only themselves.

Personal property other than money in the amount of five hundred dollars ($500), tools of the trade in the amount of fifteen hundred dollars ($1,500), one motor vehicle in the amount of four thousand dollars ($4,000), jewelry in the amount of twenty-five hundred dollars ($2,500), clothing, furniture, books, medical-health equipment being used for the health of the person and not for his profession and any interest in or proceeds from a pension or retirement fund of every person supporting only himself is exempt from receivers or trustees in bankruptcy or other insolvency proceedings, executors or administrators in probate, fines, attachment, execution or foreclosure by a judgment creditor. Property exempted shall be valued at the market value of used chattels.

History: 1953 Comp., 24-5-2, enacted by Laws 1971, ch. 215, 2; 1979, ch. 182, 2; 1981, ch. 113, 2; 1983, ch. 69, 2.



Section 42-10-3 - Life, accident and health insurance benefits.

42-10-3. [Life, accident and health insurance benefits.]

The cash surrender value of any life insurance policy, the withdrawal value of any optional settlement, annuity contract or deposit with any life insurance company, all weekly, monthly, quarterly, semiannual or annual annuities, indemnities or payments of every kind from any life, accident or health insurance policy, annuity contract or deposit heretofore or hereafter issued upon the life of a citizen or resident of the state of New Mexico, or made by any such insurance company with such citizen, upon whatever form and whether the insured or the person protected thereby has the right to change the beneficiary therein or not, shall in no case be liable to attachment, garnishment or legal process in favor of any creditor of the person whose life is so insured or who is protected by said contract, or who receives or is to receive the benefit thereof, nor shall it be subject in any other manner to the debts of the person whose life is so insured, or who is protected by said contract or who receives or is to receive the benefit thereof, unless such policy, contract or deposit be taken out, made or assigned in writing for the benefit of such creditor.

History: Laws 1937, ch. 223; 1; 1941 Comp., 21-503; 1953 Comp., 24-5-3.



Section 42-10-4 - Benefits from benevolent associations.

42-10-4. [Benefits from benevolent associations.]

Any beneficiary fund not exceeding five thousand dollars [($5,000)], set apart, appropriated or paid, by any benevolent association or society, according to its rules, regulations or bylaws, to the family of any deceased member, or to any member of such family, shall not be liable to be taken by any process or proceedings, legal or equitable, to pay any debts of such deceased member.

History: Laws 1887, ch. 37, 7; C.L. 1897, 1741; Code 1915, 2315; C.S. 1929, 48-105; 1941 Comp., 21-504; 1953 Comp., 24-5-4.



Section 42-10-5 - Life insurance proceeds.

42-10-5. [Life insurance proceeds.]

The proceeds of any life insurance are not subject to the debts of the deceased, except by special contract or arrangement, to be made in writing.

History: C.L. 1884, 1422, substituted by Laws 1889, ch. 90, 21; C.L. 1897, 2042; Code 1915, 2316; C.S. 1929, 48-106; 1941 Comp., 21-505; 1953 Comp., 24-5-5.



Section 42-10-6 - Personal property used as a security under the Uniform Commercial Code is not exempt.

42-10-6. Personal property used as a security under the Uniform Commercial Code is not exempt.

A secured creditor who has personal property of the debtor as security as provided by the Uniform Commercial Code [Chapter 55 NMSA 1978] may proceed according to the terms of the security instrument and the Uniform Commercial Code. The debtor cannot exempt personal property given to a secured creditor as security unless there be more property than is necessary to pay the debt to the secured creditor. The debtor may claim an exemption out of the surplus.

History: 1953 Comp., 24-5-6, enacted by Laws 1971, ch. 215, 3.



Section 42-10-7 - Taxes and garnishment excepted.

42-10-7. Taxes and garnishment excepted.

This article is not applicable to taxes or garnishment.

History: 1953 Comp., 24-5-7, enacted by Laws 1971, ch. 215, 4.



Section 42-10-9 - Homestead exemption.

42-10-9. Homestead exemption.

Each person shall have exempt a homestead in a dwelling house and land occupied by the person or in a dwelling house occupied by the person although the dwelling is on land owned by another, provided that the dwelling is owned, leased or being purchased by the person claiming the exemption. Such a person has a homestead of sixty thousand dollars ($60,000) exempt from attachment, execution or foreclosure by a judgment creditor and from any proceeding of receivers or trustees in insolvency proceedings and from executors or administrators in probate. If the homestead is owned jointly by two persons, each joint owner is entitled to an exemption of sixty thousand dollars ($60,000).

History: 1953 Comp., 24-6-1, enacted by Laws 1971, ch. 215, 6; 1973, ch. 277, 1; 1979, ch. 9, 1; 1979, ch. 182, 3; 1987, ch. 193, 1; 1993, ch. 44, 1; 2007, ch. 95, 1.



Section 42-10-10 - Exemption in lieu of homestead.

42-10-10. Exemption in lieu of homestead.

A. Any resident of this state who does not own a homestead shall in addition to other exemptions hold exempt real or personal property in the amount of five thousand dollars ($5,000) in lieu of the homestead exemption.

B. If the resident does not own a homestead, the sheriff or any other person or officer seeking to attach, execute or foreclose by judgment on property shall provide the resident with written notification of the resident's right to exemption in lieu of homestead as described in Subsection A of this section, together with a simple form by which the resident may designate that the resident is aware of the exemption and does or does not desire to claim the exemption. If the resident refuses to make the election provided for in this section, the sheriff, other person or officer shall proceed to attach, execute or foreclose on the resident's property. If the resident claims the exemption in lieu of homestead, the sheriff, other person or officer making attachment, execution or foreclosure by judgment shall file as part of the return a description, including the resident's stated value, of the property claimed as exempt, bearing the resident's signature witnessed by the sheriff, other person or officer seeking to attach, execute or foreclose.

History: 1953 Comp., 24-6-2, enacted by Laws 1971, ch. 215, 7; 1979, ch. 9, 2; 1979, ch. 182, 4; 2007, ch. 95, 2.



Section 42-10-11 - When homestead exemption does not apply.

42-10-11. When homestead exemption does not apply.

The provisions of this article [42-10-9 to 42-10-12 NMSA 1978] do not apply or extend to taxes, garnishment, recorded liens of mortgagees or lessors or recorded liens of laborers or materialmen for labor or materials furnished for the construction or repair of the dwelling house.

History: 1953 Comp., 24-6-3, enacted by Laws 1971, ch. 215, 8.



Section 42-10-13 - Claim of exemption or priority.

42-10-13. Claim of exemption or priority.

Any person desiring to claim that property is exempt from execution or is subject to execution only after other property is used to satisfy a debt under the provisions of Sections 40-3-10 and 40-3-11 NMSA 1978 shall file his claim of exemption or priority in the appropriate court, or the right to claim such exemption is waived as between a spouse and the creditor.

History: 1953 Comp., 24-7-1, enacted by Laws 1975, ch. 246, 1.






Article 11 - Government Immunity

Section 42-11-1 - Granting immunity; providing for exceptions.

42-11-1. Granting immunity; providing for exceptions.

The state of New Mexico and its political subdivisions or any of their branches, agencies, departments, boards, commissions, instrumentalities or institutions are granted immunity from and may not be named a defendant in any suit, action, case or legal proceeding involving a claim of title to or interest in real property except as specifically authorized by law.

History: Laws 1979, ch. 110, 1.






Article 13 - Equine Liability

Section 42-13-1 - Short title.

42-13-1. Short title.

This act [42-13-1 NMSA 1978] may be cited as the "Equine Liability Act".

History: Laws 1993, ch. 117, 1.



Section 42-13-2 - Legislative purpose and findings.

42-13-2. Legislative purpose and findings.

The legislature recognizes that persons who participate in or observe equine activities may incur injuries as a result of the numerous inherent risks involved in such activities. The legislature also finds that the state and its citizens derive numerous personal and economic benefits from such activities. It is the purpose of the legislature to encourage owners, trainers, operators and promoters to sponsor or engage in equine activities by providing that no person shall recover for injuries resulting from the risks related to the behavior of equine animals while engaged in any equine activities.

History: Laws 1993, ch. 117, 2.



Section 42-13-3 - Definitions.

42-13-3. Definitions.

As used in the Equine Liability Act:

A. "equine" means a llama, horse, pony, mule, donkey or hinny;

B. "equine activities" means:

(1) equine shows, fairs, competitions, rodeos, gymkhanas, performances or parades that involve any or all breeds of equines and any of the equine disciplines;

(2) training or teaching activities;

(3) boarding equines;

(4) riding an equine belonging to another whether or not the owner has received some monetary consideration or other thing of equivalent value for the use of the equine or is permitting a prospective purchaser of the equine to ride, inspect or evaluate the equine;

(5) rides, shows, clinics, trips, hunts or other equine occasions of any type, however informal or impromptu, connected with any equine or nonequine group or club; and

(6) equine racing;

C. "behavior of equine animals" means the propensity of an equine animal to kick, bite, shy, buck, stumble, bolt, rear, trample, be unpredictable or collide with other animals, objects or persons;

D. "llama" means a South American camelid that is an animal of the genus lama, including llamas, alpacas, guanacos and vicunas; and

E. "rider" means a person, whether amateur or professional, who is engaged in an equine activity.

History: Laws 1993, ch. 117, 3; 1995, ch. 193, 1.



Section 42-13-4 - Limitation on liability.

42-13-4. Limitation on liability.

A. No person, corporation or partnership is liable for personal injuries to or for the death of a rider that may occur as a result of the behavior of equine animals while engaged in any equine activities.

B. No person, corporation or partnership shall make any claim against, maintain any action against or recover from a rider, operator, owner, trainer or promoter for injury, loss or damage resulting from equine behavior unless the acts or omissions of the rider, owner, operator, trainer or promoter constitute negligence.

C. Nothing in the Equine Liability Act shall be construed to prevent or limit the liability of the operator, owner, trainer or promoter of an equine activity who:

(1) provided the equipment or tack, and knew or should have known that the equipment or tack was faulty and an injury was the proximate result of the faulty condition of the equipment or tack;

(2) provided the equine and failed to make reasonable and prudent efforts to determine the ability of the rider to:

(a) engage safely in the equine activity; or

(b) safely manage the particular equine based on the rider's representations of his ability;

(3) owns, leases, rents or otherwise is in lawful possession and control of the land or facilities upon which a rider sustained injuries because of a dangerous condition that was known to the operator, owner, trainer or promoter of the equine activity;

(4) committed an act or omission that constitutes conscious or reckless disregard for the safety of a rider and an injury was the proximate result of that act or omission; or

(5) intentionally injures a rider.

History: Laws 1993, ch. 117, 4.



Section 42-13-5 - Posting of notice.

42-13-5. Posting of notice.

Operators, owners, trainers and promoters of equine activities or equine facilities, including but not limited to stables, clubhouses, ponyride strings, fairs and arenas, and persons engaged in instructing or renting equine animals shall post clearly visible signs at one or more prominent locations that shall include a warning regarding the inherent risks of the equine activity and the limitations on liability of the operator, owner, trainer or promoter.

History: Laws 1993, ch. 117, 5.









Chapter 42A - Condemnation Proceedings

Article 1 - General Provisions

Section 42A-1-1 - Short title.

42A-1-1. Short title.

Sections 42A-1-1 through 42A-1-33 NMSA 1978 may be cited as the "Eminent Domain Code."

History: 1978 Comp., 42A-1-1, enacted by Laws 1981, ch. 125, 1.



Section 42A-1-2 - Definitions.

42A-1-2. Definitions.

As used in the Eminent Domain Code, and unless the context otherwise requires:

A. "condemn" means to take or damage property under the power of eminent domain;

B. "condemnee" means a person who has or claims an interest in property that is the subject of a prospective or pending condemnation action;

C. "condemnor" means a person empowered by law to condemn;

D. "court" means a district court of this state and includes, when the context requires, any judge of that court;

E. "governmental entity" means the state or local public body;

F. "litigation expenses" includes all expenses reasonably and necessarily incurred in the condemnation proceeding including and subsequent to the filing of the petition, in preparing for trial, during trial and in any subsequent judicial proceedings including reasonable attorney's fees, appraisal fees and fees for the services of other experts where such fees were reasonably and necessarily incurred to protect the condemnee's interest in the proceeding, in preparing for trial, during trial and in any subsequent judicial proceedings;

G. "local public body" means a political subdivision of the state and its agencies, instrumentalities and institutions;

H. "person" includes a natural individual, partnership, corporation, association, other legal or fiduciary entity and a governmental entity;

I. "personal property" means any property other than real property;

J. "property" means real or personal property under the law of New Mexico;

K. "real property" means land any improvements upon or connected with land, and includes an easement or other interest therein; and

L. "state" means the state of New Mexico or any of its branches, agencies, departments, boards, instrumentalities or institutions.

History: 1978 Comp., 42A-1-2, enacted by Laws 1981, ch. 125, 2.



Section 42A-1-3 - Agreement.

42A-1-3. Agreement.

At any time before or after commencement of a condemnation action, the parties may agree to and carry out a compromise or settlement as to any matter, including all or any part of the compensation or other relief.

History: 1978 Comp., 42A-1-1, enacted by Laws 1980, ch. 20, 3; recompiled as 42A-1-3 by Laws 1981, ch. 125, 1.



Section 42A-1-4 - Negotiation; other appraisals.

42A-1-4. Negotiation; other appraisals.

A. A condemnor shall make reasonable and diligent efforts to acquire property by negotiation.

B. Unless prohibited by federal law, if the condemnor or condemnee has had prepared appraisals for the property, he shall make such appraisals available to the other party during the negotiation period.

History: 1978 Comp., 42A-1-2, enacted by Laws 1980, ch. 20, 4; recompiled as 42A-1-4 by Laws 1981, ch. 125, 2.



Section 42A-1-5 - Appraisal; offer.

42A-1-5. Appraisal; offer.

A. If the parties are unable to negotiate a settlement, the condemnee may, within twenty-five days after written notice by the condemnor of its intent to file a condemnation action in district court, give written notice to the condemnor requesting an appraisal to determine the amount that would constitute just compensation for the taking of the condemnee's property and obtained from:

(1) one appraiser appointed by the condemnor;

(2) one appraiser appointed by the condemnee; and

(3) one appraiser jointly appointed by the appraisers for the condemnor and the condemnee.

B. The condemnee and condemnor shall appoint their respective appraisers within fifteen days after notice has been given by the condemnee to the condemnor pursuant to the provisions of Subsection A of this section and the third appraiser shall be jointly appointed within fifteen days thereafter.

C. The appraisals shall be in writing and signed by the appraisers. The appraisers shall deliver copies to each party personally or by registered mail or certified mail, return receipt requested.

D. The fees and expenses of the appraisers shall be paid by the appointing parties; provided however, the condemnee and condemnor shall share equally in paying the fees and expenses of the jointly appointed appraiser.

E. After receiving a copy of the appraisals provided for pursuant to this section, the condemnor may establish an amount which it believes to be just compensation and may submit to the condemnee an offer to acquire the property for the full amount so established. If the condemnor tenders an offer pursuant to this section, the amount offered for the property shall not be less than the amount of compensation shown by the final common appraisal of the three appraisers or if all three appraisers do not agree, the offer shall not be less than the appraisal prepared by the condemnor's appraiser. The condemnee must reject or accept the offer made by the condemnor pursuant to this section within fifteen days after the offer is tendered.

History: 1978 Comp., 42A-1-3, enacted by Laws 1980, ch. 20, 5; recompiled as 42A-1-5 by Laws 1981, ch. 125, 60.



Section 42A-1-6 - Preliminary efforts to purchase.

42A-1-6. Preliminary efforts to purchase.

A. Except as provided in Sections 42A-1-7 and 42A-1-27 NMSA 1978, an action to condemn property may not be maintained over timely objection by the condemnee unless the condemnor made a good faith effort to acquire the property by purchase before commencing the action.

B. An offer to purchase made in substantial compliance with Sections 42A-1-3 through 42A-1-4 NMSA 1978 is prima facie evidence of good faith under Subsection A of this section.

History: 1978 Comp., 42A-1-4, enacted by Laws 1980, ch. 20, 6; amended and recompiled as 42A-1-6 NMSA 1978 by Laws 1981, ch. 125, 3.



Section 42A-1-7 - Purchase efforts waived or excused.

42A-1-7. Purchase efforts waived or excused.

A condemnor's failure or inability to make reasonable and diligent efforts to acquire property by negotiation, make appraisals available pursuant to Subsection B of Section 42A-1-4 NMSA 1978 or appoint appraisers upon the request of the condemnee pursuant to Subsection A of Section 42A-1-5 NMSA 1978 does not bar the maintenance of a condemnation action in the manner authorized by law, notwithstanding timely objection, if :

A. compliance is waived by written agreement between the condemnee and the condemnor;

B. one or more of the condemnees of the property are unknown, cannot with reasonable diligence be contacted, are incapable of contracting and have no legal representative or own an interest which cannot be conveyed under the circumstances;

C. due to conditions not caused by or under the control of the condemnor, there is a compelling need on the part of the condemnor to avoid the delay in commencing the action which compliance would require;

D. the condemnee fails to provide any appraisals required pursuant to Subsection B of Section 42A-1-4 NMSA 1978; or

E. the appraisers provided for pursuant to Section 42A-1-5 NMSA 1978 fail to submit the appraisals to the parties within thirty days from the date that the jointly appointed appraiser was appointed.

History: 1978 Comp., 42A-1-5, enacted by Laws 1980, ch. 20, 7; amended and recompiled as 42A-1-7 by Laws 1981, ch. 125, 4.



Section 42A-1-8 - Entry for suitability studies.

42A-1-8. Entry for suitability studies.

A condemnor and its agents and employees may enter upon real property and make surveys, examinations, photographs, tests, soundings, borings and samplings, or engage in other activities for the purpose of appraising the property or determining whether it is suitable and within the power of the condemnor to take for public use, if the condemnor secures:

A. the written consent of the owner and, if applicable, any other person known to be in actual physical occupancy of the property to enter upon the property and undertake such activities; or

B. an order for entry from the court.

History: 1978 Comp., 42A-1-6, enacted by Laws 1980, ch. 20, 8; recompiled as 42A-1-8 by Laws 1981, ch. 125, 60.



Section 42A-1-9 - Court order permitting entry for suitability studies.

42A-1-9. Court order permitting entry for suitability studies.

A. If the condemnor is unable to secure the written consent of the condemnee pursuant to Section 42A-1-8 NMSA 1978 and, if applicable, any other person known to be in actual physical occupancy of the property, he may apply to the court in the county where the property to be entered is located for an order permitting entry.

B. After notice by the condemnor to the condemnee and, if applicable, any other person known to be in actual physical occupancy of the property and unless good cause to the contrary is shown, the court shall make its order permitting and describing the purpose of the entry and setting forth a description of the property and the nature and scope of activities the court determines are reasonably necessary to accomplish the purposes of the proposed taking and authorized to be made upon the property. The order may include terms and conditions with respect to the time, place and manner of entry and authorized activities upon the property which will facilitate the purpose of the entry and minimize damage, hardship and burden, and may require a deposit pursuant to Section 42A-1-10 NMSA 1978.

C. The condemnor shall have delivered any order issued by the court to the condemnee, if known and, if applicable, any other person known to be in actual occupancy of the property personally or by registered mail or certified mail, return receipt requested.

History: 1978 Comp., 42A-1-7, enacted by 1980, ch. 20, 9; amended and recompiled as 42A-1-9 by Laws 1981, ch. 125, 5.



Section 42A-1-10 - Deposit of probable compensation.

42A-1-10. Deposit of probable compensation.

A. An order permitting entry under Section 42A-1-9 NMSA 1978 shall include a determination by the court of the probable amount that will fairly compensate the condemnee and any other person in actual physical occupancy of the property for damages, if any, for physical injury to the property and for substantial interference with possession or use of the property found likely to be caused by the entry and activities authorized by the order, and may require the condemnor to deposit with the court before entry that amount or a surety bond in that amount from a surety acceptable to the court.

B. If a deposit is required, such funds shall be deposited in an interest-bearing account at an institution acceptable to the court. Interest on such deposit shall accrue for the benefit of the condemnor.

C. Any amount deposited shall be retained on deposit until released by the court.

D. Surety bonds shall remain in effect until the surety is released by the court.

History: 1978 Comp., 42A-1-8, enacted by Laws 1980, ch. 20, 10; amended and recompiled as 42A-1-10 by Laws 1981, ch. 125, 6.



Section 42A-1-11 - Modification of court order permitting suitability studies.

42A-1-11. Modification of court order permitting suitability studies.

A. After notice and hearing, the court may modify an order made under Section 42A-1-9 NMSA 1978.

B. If a deposit or surety bond is required or the amount required to be deposited or the amount of the surety bond is increased by an order of modification, the court shall specify the time within which the required amount must be deposited or the surety bond increased, and shall direct that any further entry or specified activities or studies under the order as modified be stayed until the required deposit or increase in the surety bond has been made.

History: 1978 Comp., 42A-1-9, enacted by Laws 1980, ch. 20, 11; amended and recompiled as 42A-1-11 by Laws 1981, ch. 125, 7.



Section 42A-1-12 - Recovery of damages, costs and expenses.

42A-1-12. Recovery of damages, costs and expenses.

A. A condemnor is liable to the condemnee and, if applicable, to the person in actual physical occupancy of the property for physical injury to and for substantial interference with possession or use of property caused by its entry and activities upon the property made pursuant to Section 42A-1-8 NMSA 1978. This liability may be enforced in a civil action against the condemnor or by application to the court in the circumstances provided by Subsection C of this section.

B. In an action or other proceeding for recovery of damages under this section, the prevailing claimant shall be allowed his reasonable costs. In addition, the court shall award the claimant his litigation expenses incurred in any proceeding under Section 42A-1-9 or 42A-1-11 NMSA 1978 if it finds liability pursuant to Subsection A of this section and that the condemnor:

(1) entered the property unlawfully; or

(2) failed without just cause to substantially comply with or wrongfully exceeded or abused the authority of an order made under Section 42A-1-9 or 42A-1-11 NMSA 1978.

C. If funds are on deposit or a surety bond has been required under Section 42A-1-10 or 42A-1-11 NMSA 1978, the condemnee or other person claiming damages under Subsection A of this section may apply to the court for an award of the amount he is entitled to recover. The court shall determine the amount and award it to the person entitled thereto and direct that the payment be made out of the money on deposit or pursuant to the provisions of the bond. If the amount on deposit or the amount of the surety bond is insufficient to pay the full amount, the court shall enter judgment against the condemnor for the unpaid portion.

History: 1978 Comp., 42A-1-10, enacted by Laws 1980, ch. 20, 12; amended and recompiled as 42A-1-12 by Laws 1981, ch. 125, 8.



Section 42A-1-13 - Entries exempt.

42A-1-13. Entries exempt.

The provisions of Sections 42A-1-8 through 42A-1-12 NMSA 1978 apply only to entries for suitability studies made outside of the exterior boundaries of any municipality.

History: 1978 Comp., 42A-1-11, enacted by Laws 1980, ch. 20, 13; amended and recompiled as 42A-1-13 by Laws 1981, ch. 125, 9.



Section 42A-1-14 - Notice.

42A-1-14. Notice.

If notice of a hearing or any other matter pursuant to Sections 42A-1-3 through 42A-1-12 NMSA 1978 is required, except for specific notice requirements as otherwise provided, notice shall be given:

A. by mailing a copy thereof at least ten days before the time set for the hearing or determination of other matters by certified, registered or ordinary first class mail addressed to the person being notified;

B. by service of a copy thereof at least ten days before the time set for the hearing or determination of other matters upon the person being notified in the manner provided by the Rules of Civil Procedure for the District Courts for service of summons and complaint; or

C. if the address or name of any person is not known and cannot be ascertained by reasonable diligence, by publishing a copy thereof at least once a week for two consecutive weeks, in a newspaper of general circulation in the county in which the hearing is to be held, the last publication of which is to be at least five days before the time set for the hearing.

History: 1978 Comp., 42A-1-12, enacted by Laws 1980, ch. 20, 14; amended and recompiled as 42A-1-14 by Laws 1981, ch. 125, 10.



Section 42A-1-15 - Rules of civil procedure.

42A-1-15. Rules of civil procedure.

Unless specifically provided to the contrary in the Eminent Domain Code, or unless inconsistent with its provisions, the Rules of Civil Procedure for the District Courts govern matters pursuant to that act.

History: 1978 Comp., 42A-1-13, enacted by Laws 1980, ch. 20, 15; amended and recompiled as 42A-1-15 by Laws 1981, ch. 125, 11.



Section 42A-1-16 - Application.

42A-1-16. Application.

A. The provisions of Sections 42A-1-3 through 42A-1-16 NMSA 1978 apply to all condemnation actions brought pursuant to the laws of New Mexico including those actions brought pursuant to Sections 42-2-1 through 42-2-24 NMSA 1978.

B. The provisions of Sections 42A-1-3 through 42A-1-12 NMSA 1978 shall not affect the right of possession and occupancy provided for in Sections 42A-1-22 and 42-2-6 NMSA 1978.

History: 1978 Comp., 42A-1-14, enacted by Laws 1980, ch. 20, 16; amended and recompiled as 42A-1-16 by Laws 1981, ch. 125, 12.



Section 42A-1-17 - Petition; parties.

42A-1-17. Petition; parties.

A. Unless otherwise specifically provided by law, if property is sought to be appropriated for public use by a person authorized to acquire property pursuant to the laws of New Mexico, and the condemnor and the condemnee cannot agree to the transfer of the property or interest in question the condemnor may file a petition with the court of the county where the property or any part thereof lies; provided however, the petition shall not include any property which is not contiguous to property to be condemned in the county of the court's jurisdiction.

B. The petition prescribed in Subsection A of this section shall include but not be limited to the following:

(1) a designation as plaintiff each person on whose behalf the property is sought to be taken;

(2) a statement by the petitioner of its authority to bring the action;

(3) a general description of the public purpose for which the property is being condemned;

(4) a statement that the action is brought pursuant to and in compliance with the provisions of the Eminent Domain Code;

(5) an accurate surveyed description of the property to be condemned describing the property by metes and bounds or center line description tied at regular intervals to statutory corners or other monumented points incorporated in the petition with or without reference to maps or plats attached to the petition; the property of each condemnee to be condemned shall be described separately, and each tract under separate ownership shall be consecutively numbered for ease in identification; provided that interests of several owners in the same property may be described and numbered together;

(6) the interest to be taken;

(7) an allegation that the petitioner has been unable to agree with one or more of the defendants having an interest in a particular tract as to just compensation;

(8) a statement of the amount offered as compensation for each tract affected;

(9) a map, plat or plan included or attached to the petition showing the improvement to be constructed and indicating the property of the condemnee to be condemned; and

(10) unless an appraisal was prepared pursuant to Section 42A-1-5 NMSA 1978, a request for the appointment of three commissioners to assess the damages which the condemnees may severally sustain in consequence of the proposed taking.

C. The petition may also include a prayer requesting that the court grant the condemnor the right of immediate possession as provided in Section 42A-1-22 NMSA 1978, and that the court hold a hearing concerning this matter within thirty days from the date of the filing of the petition.

D. The petition shall name as defendants, and shall list their addresses, if known, all the parties who own or occupy the property or have any interest therein as may be ascertained by a search of the county records, and if any such parties are known to the petitioner to be minors and persons of unsound mind or suffering under any other legal disability, when no legal representative, custodian or guardian appears in their behalf, the court shall on motion appoint a guardian ad litem to protect the interest of those under any legal disability. The following additional parties shall be named as defendants:

(1) if the record owner of the property sought to be condemned is deceased and there has been no recorded legal disposition of the property, the deceased and his known heirs shall be named as defendants, and, if the heirs are unknown to the petitioner, they shall be named and designated as defendants under the style of "the unknown heirs of . . . . . . . . . . . . . . . . . . . ., deceased";

(2) if the estate of any such deceased person is in the process of being administered in any court of the state, the personal representative of such deceased person shall also be named as a defendant;

(3) if the property sought to be condemned is held in trust and the petitioner has knowledge of the trust, the trustee shall be named; and

(4) where the name of the party holding title or any interest therein cannot be determined, such parties shall be designated as "unknown owners or claimants of the property involved."

History: 1978 Comp., 42A-1-17, enacted by Laws 1981, ch. 125, 13.



Section 42A-1-18 - Notice of condemnation.

42A-1-18. Notice of condemnation.

A. Upon filing a petition in condemnation in the district court, the clerk shall issue and give notice of condemnation which shall contain:

(1) a copy of the petition and the appraisal, if one was prepared pursuant to Section 42A-1-5 NMSA 1978;

(2) the title of the action;

(3) the name or designation of the court and county in which the action is brought as well as the cause number;

(4) a direction that the condemnee appear and answer to the petition within thirty days after service of notice, and a statement that unless the condemnee appears and answers, the petitioner will apply to the court for the relief demanded in the petition;

(5) the name and address of the petitioner's attorney shall appear on every notice; and

(6) a general statement of the nature of the action and a general description of the property involved in the action.

B. If the condemnor in his petition requests an order for immediate possession, notice of such request shall be incorporated in the notice provided for pursuant to Subsection A of this section.

C. If an appraisal has been prepared pursuant to Section 42A-1-5 NMSA 1978, the condemnor shall file a copy of it at the time the petition is filed and shall deposit with the clerk of the court the amount determined by the appraisers pursuant to Section 42A-1-5 NMSA 1978. The deposit shall be managed pursuant to the provisions of Subsections E through G of Section 42A-1-19 NMSA 1978.

History: 1978 Comp., 42A-1-18, enacted by Laws 1981, ch. 125, 14.



Section 42A-1-19 - Appointment of commissioners; assessment of damages; payment.

42A-1-19. Appointment of commissioners; assessment of damages; payment.

A. If appraisers have not been appointed pursuant to Section 42A-1-5 NMSA 1978 and if the court is satisfied that proper notice of the petition has been given, it shall appoint up to three disinterested commissioners who are residents of the county in which the property or a part thereof is situated and who are familiar with the property values in the area of the proposed taking. The commissioners shall assess the damages which the condemnees may severally sustain by reason of the proposed taking and make a report to the clerk of the court within thirty days, unless extended by the court for good cause shown, setting forth the amount of the damages. The clerk of the court shall file the report prepared by the commissioners. Should more than one condemnee be included in the petition, the commissioners shall state the damages allowed each condemnee separately, together with a specific description of the property for which such damages are assessed.

B. Any number of condemnees may be joined in one petition, and the damages to each tract of land shall be separately assessed by the commissioners.

C. The condemnor shall pay to the clerk the amount assessed pursuant to Subsection A of this section.

D. Upon the failure by the condemnor to pay the assessment, the court may, upon motion and notice by the party entitled to damages, enforce payment by execution.

E. By motion before entry of judgment, the condemnee may apply to the court to withdraw an amount not to exceed sixty-six and two-thirds percent of the amount deposited pursuant to Subsection C of this section. The condemnee shall specify in his motion the property for which the deposit was made and the amount requested to be withdrawn.

F. A condemnee who withdraws funds pursuant to Subsection E of this section waives all objections and defenses to the condemnation action, except for any claim to greater compensation.

G. The court shall direct that the funds deposited pursuant to Subsection C of this section and not withdrawn pursuant to the provisions of Subsection E of this section be invested by the clerk of the court in federal securities or in federally insured interest-bearing accounts in financial institutions located within the judicial district. All income from such investment shall accrue to the benefit of the condemnee. No funds in excess of the applicable dollar insurance maximum shall be deposited in any institution. The type of investment and maturity date of the deposit or securities shall be approved by the condemnee. If there is more than one condemnee and they are unable to agree on the type of investment or maturity date, the court shall invest the deposit in the type of such investment which earns the highest interest rate, provided such deposit or investment shall mature in not more than one hundred eighty-five days.

History: 1978 Comp., 42A-1-19, enacted by Laws 1981, ch. 125, 15.



Section 42A-1-20 - Report; notice of filing; exceptions.

42A-1-20. Report; notice of filing; exceptions.

A. Upon the filing of the report of the commissioners prepared pursuant to Section 42A-1-19 NMSA 1978, the clerk of the court shall notify the attorneys of record for all of the parties to such proceeding who have entered appearances or, if not represented by attorney, all parties who have entered appearances at their respective post-office addresses of record, of the filing of the report.

B. Failure to give notice as provided in this section or failure to receive the notice shall not operate to extend the time for filing the exceptions to the report of the commissioners.

C. The report of the commissioners may be reviewed by the court in which the proceedings are had on written exceptions filed in the clerk's office by either or any party within thirty days after the time of the filing of the report in the clerk's office. The court shall either confirm the report or order a second appraisal either by the commissioners already appointed or by three other qualified commissioners to be appointed for that purpose.

History: 1978 Comp., 42A-1-20, enacted by Laws 1981, ch. 125, 16.



Section 42A-1-21 - Trial.

42A-1-21. Trial.

A. Within twenty days after the filing of the petition if an appraisal has been prepared pursuant to Section 42A-1-5 NMSA 1978 or after the final confirmation of the report of the commissioners, a party may demand trial of any issues remaining in the cause. The cause shall be tried de novo, and unless waived, the parties shall be entitled to a trial by jury.

B. If no issues other than compensation are raised, the court shall render a final judgment awarding the property to the condemnor contingent upon payment of the awarded compensation to the condemnee. In all other cases, the court shall render final judgment upon decision of all contested questions of law and fact.

History: 1978 Comp., 42A-1-21, enacted by Laws 1981, ch. 125, 17.



Section 42A-1-22 - Order of immediate possession prior to judgment.

42A-1-22. Order of immediate possession prior to judgment.

A. At the time of filing the petition, the condemnor may apply to the court for an order for immediate possession of the property proposed to be taken.

B. Upon filing the petition, the court shall set a time for hearing within thirty days of the filing, and notice shall be given as provided in Section 42A-1-18 NMSA 1978.

C. At the hearing, the court shall make an order authorizing the condemnor to take immediate possession of the property if it finds that the use for which the property sought to be condemned is a public use and that immediate possession is necessary.

D. If the order is granted pursuant to Subsection C of this section and no offer was made pursuant to Section 42A-1-5 NMSA 1978, the court shall require the condemnor to deposit with the court an amount established by it. Money from the deposit may be invested and disbursed as provided in Subsections E through G of Section 42A-1-19 NMSA 1978. Upon final confirmation of the report of the commissioners, the deposit made pursuant to this subsection shall be adjusted to reflect that report. The adjustment, however, shall not require the condemnee to refund any amount withdrawn pursuant to Subsection E of Section 42A-1-19 NMSA 1978, but any amount withdrawn shall be credited against the total amount awarded pursuant to Section 42A-1-24 NMSA 1978.

E. The order for immediate possession shall describe the property to which the condemnor is authorized to take possession. The description may be by reference to the petition. The order shall also state the date at which the condemnor is authorized to take possession of the property.

History: 1978 Comp., 42A-1-22, enacted by Laws 1981, ch. 125, 18.



Section 42A-1-23 - Possession; no effect on other rights.

42A-1-23. Possession; no effect on other rights.

By taking possession pursuant to the provisions of Section 42A-1-22 NMSA 1978, the condemnor does not waive the right to appeal from the judgment, the right to abandon or the right to request a new trial.

History: 1978 Comp., 42A-1-23, enacted by Laws 1981, ch. 125, 19.



Section 42A-1-24 - Determination of compensation and damages; interest.

42A-1-24. Determination of compensation and damages; interest.

A. For the purposes of assessing compensation and damages, the right thereto shall be deemed to have accrued as of the date the petition is filed, and actual value on that date shall be the measure of compensation for all property taken, and also the basis of damages for property not taken but injuriously affected in cases where such damages are legally recoverable; the amount of the award shall be determined from the evidence and not be limited to any amount alleged in the petition or set forth in the answer.

B. Whenever just compensation shall be ascertained and awarded in such proceeding and established by judgment, the judgment shall include as a part of the just compensation awarded interest at the rate of ten percent a year upon the unpaid portion of the compensation awarded from the date the petition is filed to the date of payment or the date when the proceedings are finally abandoned. The judgment shall not include interest upon the amount represented by funds deposited by the condemnor pursuant to the provisions of Sections 42A-1-19 and 42A-1-22 NMSA 1978.

C. The court shall have the power to direct the payment of delinquent taxes, special assessments and rental or other charges owed out of the amount determined to be just compensation and to make orders as the court deems necessary with respect to encumbrances, liens, rents, insurance and other just and equitable charges.

D. The judgment shall credit against the total amount awarded to the condemnee any payments or deposits paid over to him made before the date of entry of judgment by the condemnor as compensation for the property taken, including any funds which the condemnee withdrew from the amount deposited by the condemnor pursuant to the provisions of Section 42A-1-19 or 42A-1-22 NMSA 1978.

E. If the amount to be credited against the award under Subsection D of this section exceeds the total amount awarded, the court shall require that the condemnee pay the excess to the condemnor.

F. The price paid for similar property by one other than the condemnor may be considered on the question of the value of the property condemned or damaged if there is a finding that there have been no material changes in conditions between the date of the prior sale and the date of taking, that the prior sale was made in a free and open market and that the property is sufficiently similar in the relevant market with respect to situation, usability, improvements and other characteristics.

History: 1978 Comp., 42A-1-24, enacted by Laws 1981, ch. 125, 20; 2001, ch. 10, 1; 2001, ch. 320, 1.



Section 42A-1-25 - Litigation expenses.

42A-1-25. Litigation expenses.

A. The court shall award the condemnee his litigation expenses whenever:

(1) the condemnor has abandoned the condemnation proceeding;

(2) the condemnation proceeding has been dismissed for any reason except when a bona fide settlement has been reached; or

(3) there is a final determination that the condemnor does not have a right to take the property sought to be acquired in the condemnation proceeding.

B. Before awarding litigation expenses pursuant to this section, the court shall review the reasonableness of such expenses and fees.

History: 1978 Comp., 42A-1-25, enacted by Laws 1981, ch. 125, 21.



Section 42A-1-26 - Measure of damage to remainder in partial condemnation.

42A-1-26. Measure of damage to remainder in partial condemnation.

In any condemnation proceeding in which there is a partial taking of property, the measure of compensation and damages resulting from the taking shall be the difference between the fair market value of the entire property immediately before the taking and the fair market value of the property remaining immediately after the taking. In determining such difference, all elements which would enhance or diminish the fair market value before and after the taking shall be considered even though some of the damages sustained by the remaining property, in themselves, might otherwise be deemed noncompensable. Further, in determining such values or differences therein, elements which would enhance or benefit any property not taken shall only be considered for the purpose of offsetting any damages or diminution of value to the property not taken.

History: 1978 Comp., 42A-1-26, enacted by Laws 1981, ch. 125, 22.



Section 42A-1-27 - Proof of payment; recording judgment.

42A-1-27. Proof of payment; recording judgment.

A. After the condemnor has made payment in full to the clerk of the district court in accordance with the judgment in the condemnation action, the clerk shall certify upon the judgment that payment has been made.

B. A copy of the judgment showing payment shall be recorded in the office of the county clerk of the county in which the property is located, and thereupon the title or interest in the property affected shall vest in the condemnor.

C. If the condemnor is a governmental entity, a copy of the judgment shall be filed with the county assessor who shall remove such property from the tax rolls.

History: 1978 Comp., 42A-1-27, enacted by Laws 1981, ch. 125, 23.



Section 42A-1-28 - Imperfect titles.

42A-1-28. Imperfect titles.

If the title attempted to be acquired is found to be defective from any cause, the condemnor may institute proceedings to acquire the property as provided in the Eminent Domain Code.

History: 1978 Comp., 42A-1-28, enacted by Laws 1981, ch. 125, 24.



Section 42A-1-29 - Property taken or damaged without compensation or condemnation proceedings; right of action by condemnee.

42A-1-29. Property taken or damaged without compensation or condemnation proceedings; right of action by condemnee.

A. A person authorized to exercise the right of eminent domain who has taken or damaged or who may take or damage any property for public use without making just compensation or without instituting and prosecuting to final judgment in a court of competent jurisdiction any proceeding for condemnation is liable to the condemnee, or any subsequent grantee thereof, for the value thereof or the damage thereto at the time the property is or was taken or damaged, with ten percent per year interest, to the date such just compensation is made, in an action to be brought under and governed by the Rules of Civil Procedure for the District Courts of this state. Actions under this section shall be brought in the county where the land or any portion thereof is located.

B. Notwithstanding the provisions of Subsection A of this section or any other provision of law regarding compensation for damage in the situation described in that subsection:

(1) if the person authorized had taken or been granted for public use, pursuant to a final judgment, an order of immediate possession or private agreement, any property;

(2) the property subsequently taken or damaged was contiguous to the property taken or granted; and

(3) the person takes or damages property contiguous to property previously taken or granted from the condemnee or grantor without making just compensation or without instituting and prosecuting to final judgment in a court of competent jurisdiction any proceeding for condemnation; the condemnee or grantor shall receive compensation for the land taken or damaged at the greater of fair market value or a unit rate of five times that of the compensation or consideration he received for the land taken; provided that if the width of the property taken or damaged is not equal to the width originally taken or damaged, compensation required pursuant to this subsection shall be increased or reduced ratably in accordance with the relationship of the respective widths.

C. Any amounts paid under Subsection B of this section shall be deemed just compensation.

History: 1978 Comp., 42A-1-29, enacted by Laws 1981, ch. 125, 25; 1983, ch. 131, 1.



Section 42A-1-30 - Adverse possession; statute of limitation.

42A-1-30. Adverse possession; statute of limitation.

The defendant to an action brought pursuant to Section 42A-1-29 NMSA 1978 may plead adverse possession as defined by Section 37-1-22 NMSA 1978 or acquisition by prescription as a defense to the action, but no other statute of limitation shall be applicable or pleaded as a defense thereto except as provided in Section 42A-1-31 NMSA 1978.

History: 1978 Comp., 42A-1-30, enacted by Laws 1981, ch. 125, 26.



Section 42A-1-31 - Property taken or damaged by state agencies or political subdivisions; statutes of limitations.

42A-1-31. Property taken or damaged by state agencies or political subdivisions; statutes of limitations.

A. No action or proceeding shall be commenced against any state agency or political subdivision by any person claiming an interest in property acquired or held by a state agency or political subdivision unless such action is brought within three years from the date such person was first entitled to reclaim his interest in the property, or if the right to reclaim such property has occurred prior to the effective date of this section, within three years from the date such person was first entitled to reclaim his interest in the property or within six months after the effective date of this section, whichever date occurs later. For the purpose of this subsection, the date a person is entitled to reclaim his interest in the property is the date of abandonment of the use for which the property was taken.

B. No action or proceeding shall be commenced pursuant to Section 42-1-23 NMSA 1978 [repealed] against any state agency or political subdivision by any person unless such action or proceeding is brought within three years from the date of the taking or damaging.

C. Nothing in this section shall be construed as reviving any cause of action, extending any time limit or statute of limitations or creating any right of action.

History: 1953 Comp., 22-9-68, enacted by Laws 1974, ch. 59, 1; 1980, ch. 20, 2; 1978 Comp., 42-1-40; recompiled as 42A-1-31 by Laws 1981, ch. 125, 60.



Section 42A-1-32 - Costs; compensation of commissioners.

42A-1-32. Costs; compensation of commissioners.

A. Except as expressly provided by law, the costs of the proceedings to condemn property shall be paid by the party seeking the condemnation, including the costs of the final report of the commissioners if applicable.

B. If applicable, the court shall allow the commissioners reasonable compensation for their services. Such compensation shall be taxed as costs in the proceedings.

History: 1978 Comp., 42A-1-32, enacted by Laws 1981, ch. 125, 27.



Section 42A-1-33 - Easement; abandonment.

42A-1-33. Easement; abandonment.

Except as specifically provided by law, when an easement has been taken by eminent domain for public use and the public use is subsequently abandoned, the easement is extinguished and the possession of the property reverts to the owner or his successor in interest of the fee free from any rights in the condemnor.

History: 1978 Comp., 42A-1-33, enacted by Laws 1981, ch. 125, 28.



Section 42A-1-34 - Sign removal by local governments; compensation.

42A-1-34. Sign removal by local governments; compensation.

No municipal, county or local zoning authority or any other political subdivision of the state shall remove or cause to be removed any lawfully erected and maintained advertising structure without paying just compensation. As used in this act [this section], "advertising structure" means and includes any outdoor sign, display, figure, painting, poster, billboard or similar thing designed, intended or used to advertise or inform the public of goods or services sold either on or off the premises where the advertising structure is located.

History: Laws 1981, ch. 284, 1.






Article 2 - Public Utilities

Section 42A-2-1 - Railroad, telephone or telegraph company.

42A-2-1. Railroad, telephone or telegraph company.

Any foreign or domestic railroad, telephone or telegraph company which is duly qualified and doing business in New Mexico shall have the power of eminent domain for acquiring property for public use for the purpose of constructing lines, microwave systems and structures and other communication or transportation structures and other facilities necessary for the operation for [of] such transportation or communication system for such entity according to the procedure for condemnation as provided in the Eminent Domain Code [42A-1-1 to 42A-1-33 NMSA 1978].

History: 1978 Comp., 42A-2-1, enacted by Laws 1981, ch. 125, 29.



Section 42A-2-2 - Telephone and telegraph companies; limitations and regulations.

42A-2-2. Telephone and telegraph companies; limitations and regulations.

No telephone or telegraph company shall, by virtue of its eminent domain power, be authorized to enter or appropriate any dwelling, barn, store, warehouse or similar building erected for any commercial, agricultural or manufacturing purposes, or to erect poles so near such structure as to materially inconvenience the condemnee in their use or to damage such structure.

History: 1978 Comp., 42A-2-2, enacted by Laws 1981, ch. 125, 30.



Section 42A-2-3 - Property of public utilities.

42A-2-3. Property of public utilities.

A. If the property to be condemned is held by any public utility corporation, the right to condemn such property by a railroad, telephone or telegraph company is limited to such use as shall not materially interfere with the uses to which by law the public utility corporation holding the property is authorized to use it.

B. Where no agreement can be made between the parties, the method of assessing the damages to private persons as provided pursuant to the provisions of the Eminent Domain Code [42A-1-1 to 42A-1-33 NMSA 1978] shall be used.

History: 1978 Comp., 42A-2-3, enacted by Laws 1981, ch. 125, 31.



Section 42A-2-4 - Jurisdiction of courts; joint use.

42A-2-4. Jurisdiction of courts; joint use.

Except as provided in Section 62-1-4 NMSA 1978, the court shall have the power to regulate and determine the place and manner of making railroad connections and crossings, or of using in common use as provided in Section 42A-2-3 NMSA 1978.

History: 1978 Comp., 42A-2-4, enacted by Laws 1981, ch. 125, 32.






Article 3 - Public Uses

Section 42A-3-1 - State, county, municipality or school district; appropriation of property; nature of interest.

42A-3-1. State, county, municipality or school district; appropriation of property; nature of interest.

A. Property may also be condemned by the state, any county, municipality or school district for the public use of the state, county, municipality or school district for:

(1) public buildings and grounds;

(2) canals, aqueducts, reservoirs, tunnels, flumes, ditches, conduits for conducting or storing water for drainage, the raising of banks of streams and the removing of obstructions;

(3) roads, streets, alleys and thoroughfares;

(4) public parks and playgrounds;

(5) ferries, bridges, electric railroads or other thoroughfares or passways for vehicles;

(6) canals, ditches, flumes, aqueducts and conduits for irrigation;

(7) electric lines;

(8) electric utility plants, properties and facilities consistent with the authority granted in Chapter 3, Article 24 NMSA 1978;

(9) the production of sand, gravel, caliche and rock used or needed for building, surfacing or maintaining streets, alleys, highways or other public grounds or thoroughfares; and

(10) public airports or landing fields incident to the operation of aircraft.

B. No land shall be condemned for the production of sand, gravel, caliche or rock that is in the possession or ownership of a person, firm or corporation engaged at the time the proceeding is brought in the actual production of such material from such land sought to be condemned. Nor shall any land be condemned for municipal purposes that may be shown by the owner or lessee to have a content of precious metal sufficient to produce the mineral in paying quantities.

C. Unless the petition to condemn specifically provides for a transfer of less than the fee, all real property acquired pursuant to this section shall be acquired and held in fee simple absolute.

History: Laws 1981, ch. 125, 33; 1997, ch. 228, 3.



Section 42A-3-2 - Condemnation of property by state institutions.

42A-3-2. Condemnation of property by state institutions.

If it is deemed necessary by the board of regents of a state educational institution enumerated in Article 12, Section 11 of the constitution of New Mexico or of [by] the governing bodies of other state institutions to condemn property for the public use of such institutions, the governing bodies may acquire in the name of the state title to the property in the manner provided in the Eminent Domain Code [42A-1-1 to 42A-1-33 NMSA 1978].

History: 1978 Comp., 42A-3-2, enacted by Laws 1981, ch. 125, 34.



Section 42A-3-3 - Street improvements; condemnation of ditch, canal or acequia by municipality; authorization; protest.

42A-3-3. Street improvements; condemnation of ditch, canal or acequia by municipality; authorization[;] protest.

A. The governing body of any municipality may, when it is for the best interest of such municipality for the improvement, extension or widening of any street, alley or avenue in such municipality to do away with any ditch, canal or acequia lying within, upon or adjacent to any such street, alley or avenue or contemplated street, alley or avenue or within, upon, under or adjacent to any area necessary for the extension, widening or improvement of such alley, street or avenue, proceed with the condemnation of such ditch, canal or acequia as provided in the Eminent Domain Code [42A-1-1 to 42A-1-33 NMSA 1978].

B. A sufficient defense to any condemnation action as provided in Subsection A of this section shall be a written protest signed by at least fifty percent of the persons, associations or corporations having a right to take water from the ditch, canal or acequia at or below the point at which it is to be condemned and whose rights are or may be affected by the condemnation action.

C. The protest provided for pursuant to Subsection B of this section shall be presented to the court at the time fixed for the appointment of appraisers pursuant to the Eminent Domain Code. If, after a hearing, it appears that at least fifty percent of the persons having a right to take water from the ditch, canal or acequia at or below the point at which it is to be condemned, and whose rights are or may be affected by the condemnation action, have in good faith signed such protest, the condemnation petition shall be dismissed.

History: 1978 Comp., 42A-3-3, enacted by Laws 1981, ch. 125, 35.






Article 4 - Spanish or Mexican Land Grants

Section 42A-4-1 - Spanish or Mexican land grants; parties defendant; commissioners' report.

42A-4-1. Spanish or Mexican land grants; parties defendant; commissioners' report.

A. If any part of a tract of land confirmed by special act of congress or by a decree of the court of private land claims as a Spanish or Mexican land grant, is sought to be condemned for any of the purposes provided for under the provisions of the Eminent Domain Code [42A-1-1 to 42A-1-33 NMSA 1978], such condemnation proceedings may be conducted by making the unknown owners and the person to whom the grant was confirmed parties defendant, designating and describing them as they were designated and described in the act or decree of confirmation, and designating the heirs and successors of the confirmees as heirs and successors in title of the confirmees and giving the name of the grant. Proceedings shall be had as are provided for under the Eminent Domain Code. No condemnation proceedings shall be had under the provisions of this section except for the purposes authorized by law to persons authorized to exercise the right of eminent domain.

B. Subsection A of this section shall not apply to condemnation of parts of tracts of land on which a final decree in a quiet title suit has been rendered.

History: 1978 Comp., 42A-4-1, enacted by Laws 1981, ch. 125, 36.









Chapter 43 - Commitment Procedures

Article 1 - Mental Health and Developmental Disabilities

Section 43-1-1 - Mental condition of criminal defendants; evaluation; treatment.

43-1-1. Mental condition of criminal defendants; evaluation; treatment.

A. Whenever a district court finds it necessary to obtain an evaluation of the mental condition of a defendant in a criminal case, the court shall order an evaluation from a qualified professional available to the local facilities of the court or from a qualified professional at a local mental health center designated by the secretary of health, and whenever the court finds it desirable to use state personnel or facilities to assist in making the evaluation, the court shall in its order for an evaluation require service upon the secretary of health of the court's order for evaluation. The secretary of health shall arrange for a qualified professional furnished by the state to visit the defendant in local facilities available to the court or shall designate suitable available facilities. If the secretary of health designates a local mental health center or a state facility for the defendant's evaluation within forty-eight hours of service of the evaluation order, the secretary of health shall notify the court of such designation. The court shall then enter an appropriate transport order which also provides for the return of the defendant to the local facilities of the court. The defendant shall be transported by the county to facilities designated by the secretary of health for the purpose of making an evaluation. Misdemeanor defendants shall be evaluated locally.

B. If the secretary of health elects to have the defendant retained at the district court's local facilities, the qualified professional furnished by the state shall visit the local facilities not later than two weeks from the time of service of the court's evaluation order upon the secretary of health and:

(1) after the evaluation of the defendant is completed, the qualified professional furnished by the state shall be available for deposition to declare his findings. The usual rules of evidence governing the use and admission of the deposition shall prevail; and

(2) if the secretary of health finds that the qualified professional will be unable to initiate the evaluation within two weeks from the time of service of the court's evaluation order upon the secretary of health, the secretary of health shall call upon the county sheriff of the county in which the defendant is incarcerated and have the defendant transported to facilities designated by the secretary of health for the purpose of conducting the evaluation.

C. If the secretary of health elects to have the defendant transported to the facilities designated by the secretary of health for the purpose of evaluation, the evaluation shall be commenced as soon as possible after the admission of the defendant to the facility, but, in no event, shall the evaluation be commenced later than seventy-two hours after the admission. The defendant, at the conclusion of the evaluation, shall be returned by the county sheriff to the local facilities of the court upon not less than three days' notice. After the evaluation is completed, the qualified professional furnished by the state shall be available for deposition to declare his findings. The usual rules of evidence governing the use and admissibility of the deposition shall prevail.

D. Documents reasonably required by the secretary of health to show the medical and forensic history of the defendant shall be furnished by the court when required.

E. After an evaluation and upon reasonable notice, the district court may commit a dangerous defendant charged with a felony pursuant to Section 31-9-1.2 NMSA 1978 or may dismiss the charges without prejudice and refer the defendant to the district attorney for possible initiation of proceedings under the Mental Health and Developmental Disabilities Code [this article]. A defendant so committed under the Mental Health and Developmental Disabilities Code shall be treated as any other patient committed involuntarily. Whenever the secretary of health determines that he does not have the ability to meet the medical needs of a defendant committed pursuant to Sections 31-9-1.2 through 31-9-1.5 NMSA 1978, the secretary or his designee shall serve upon the district court and the parties a written certification of the lack of ability to meet the medical needs of the defendant. The court shall set a hearing upon the certification within ten days of its filing and shall, after the hearing, make a determination regarding disposition of the criminal case. When deemed by the secretary of health to be medically appropriate, a dangerous defendant committed pursuant to Section 31-9-1.2 NMSA 1978 may be returned by the county sheriff to the custody of the court upon not less than three days' notice. The secretary shall provide written notification to the court and parties within three days of the defendant's discharge.

F. All acts to be performed by the secretary of health pursuant to provisions of this section may be performed by the secretary's designee.

History: 1953 Comp., 34-2-26, enacted by Laws 1976, ch. 43, 1; 1977, ch. 253, 45; 1989, ch. 94, 2; 1989, ch. 128, 1; 1993, ch. 240, 7; 1993, ch. 249, 7; 1999, ch. 149, 6.



Section 43-1-2 - Short title.

43-1-2. Short title.

Chapter 43, Article 1 NMSA 1978 may be cited as the "Mental Health and Developmental Disabilities Code".

History: 1953 Comp., 34-2A-1, enacted by Laws 1977, ch. 279, 1; 1989, ch. 128, 2.



Section 43-1-3 - Definitions.

43-1-3. Definitions.

As used in the Mental Health and Developmental Disabilities Code:

A. "aversive stimuli" means anything that, because it is believed to be unreasonably unpleasant, uncomfortable or distasteful to the client, is administered or done to the client for the purpose of reducing the frequency of a behavior, but does not include verbal therapies, physical restrictions to prevent imminent harm to self or others or psychotropic medications that are not used for purposes of punishment;

B. "client" means any patient who is requesting or receiving mental health services or any person requesting or receiving developmental disabilities services or who is present in a mental health or developmental disabilities facility for the purpose of receiving such services or who has been placed in a mental health or developmental disabilities facility by the person's parent or guardian or by any court order;

C. "code" means the Mental Health and Developmental Disabilities Code;

D. "consistent with the least drastic means principle" means that the habilitation or treatment and the conditions of habilitation or treatment for the client, separately and in combination:

(1) are no more harsh, hazardous or intrusive than necessary to achieve acceptable treatment objectives for the client;

(2) involve no restrictions on physical movement and no requirement for residential care except as reasonably necessary for the administration of treatment or for the protection of the client or others from physical injury; and

(3) are conducted at the suitable available facility closest to the client's place of residence;

E. "convulsive treatment" means any form of mental health treatment that depends upon creation of a convulsion by any means, including but not limited to electroconvulsive treatment and insulin coma treatment;

F. "court" means a district court of New Mexico;

G. "department" or "division" means the behavioral health services division of the human services department;

H. "developmental disability" means a disability of a person that is attributable to mental retardation, cerebral palsy, autism or neurological dysfunction that requires treatment or habilitation similar to that provided to persons with mental retardation;

I. "evaluation facility" means a community mental health or developmental disability program or a medical facility that has psychiatric or developmental disability services available, including the New Mexico behavioral health institute at Las Vegas, the Los Lunas medical center or, if none of the foregoing is reasonably available or appropriate, the office of a physician or a certified psychologist, and that is capable of performing a mental status examination adequate to determine the need for involuntary treatment;

J. "experimental treatment" means any mental health or developmental disabilities treatment that presents significant risk of physical harm, but does not include accepted treatment used in competent practice of medicine and psychology and supported by scientifically acceptable studies;

K. "grave passive neglect" means failure to provide for basic personal or medical needs or for one's own safety to such an extent that it is more likely than not that serious bodily harm will result in the near future;

L. "habilitation" means the process by which professional persons and their staff assist a client with a developmental disability in acquiring and maintaining those skills and behaviors that enable the person to cope more effectively with the demands of the person's self and environment and to raise the level of the person's physical, mental and social efficiency. "Habilitation" includes but is not limited to programs of formal, structured education and treatment;

M. "likelihood of serious harm to oneself" means that it is more likely than not that in the near future the person will attempt to commit suicide or will cause serious bodily harm to the person's self by violent or other self-destructive means, including grave passive neglect;

N. "likelihood of serious harm to others" means that it is more likely than not that in the near future a person will inflict serious, unjustified bodily harm on another person or commit a criminal sexual offense, as evidenced by behavior causing, attempting or threatening such harm, which behavior gives rise to a reasonable fear of such harm from the person;

O. "mental disorder" means substantial disorder of a person's emotional processes, thought or cognition that grossly impairs judgment, behavior or capacity to recognize reality, but does not mean developmental disability;

P. "mental health or developmental disabilities professional" means a physician or other professional who by training or experience is qualified to work with persons with a mental disorder or a developmental disability;

Q. "physician" or "certified psychologist", when used for the purpose of hospital admittance or discharge, means a physician or certified psychologist who has been granted admitting privileges at a hospital licensed by the department of health, if such privileges are required;

R. "protected health information" means individually identifiable health information transmitted by or maintained in an electronic form or any other form or media that relates to the:

(1) past, present or future physical or mental health or condition of an individual;

(2) provision of health care to an individual; or

(3) payment for the provision of health care to an individual;

S. "psychosurgery":

(1) means those operations currently referred to as lobotomy, psychiatric surgery and behavioral surgery and all other forms of brain surgery if the surgery is performed for the purpose of the following:

(a) modification or control of thoughts, feelings, actions or behavior rather than the treatment of a known and diagnosed physical disease of the brain;

(b) treatment of abnormal brain function or normal brain tissue in order to control thoughts, feelings, actions or behavior; or

(c) treatment of abnormal brain function or abnormal brain tissue in order to modify thoughts, feelings, actions or behavior when the abnormality is not an established cause for those thoughts, feelings, actions or behavior; and

(2) does not include prefrontal sonic treatment in which there is no destruction of brain tissue;

T. "qualified mental health professional licensed for independent practice" means an independent social worker, a licensed professional clinical mental health counselor, a marriage and family therapist, a certified nurse practitioner or a clinical nurse specialist with a specialty in mental health, all of whom by training and experience are qualified to work with persons with a mental disorder;

U. "residential treatment or habilitation program" means diagnosis, evaluation, care, treatment or habilitation rendered inside or on the premises of a mental health or developmental disabilities facility, hospital, clinic, institution or supervisory residence or nursing home when the client resides on the premises; and

V. "treatment" means any effort to accomplish a significant change in the mental or emotional condition or behavior of the client.

History: 1953 Comp., 34-2A-2, enacted by Laws 1977, ch. 279, 2; 1978, ch. 161, 1; 1979, ch. 213, 1; 1979, ch. 396, 1; 1989, ch. 128, 3; 1993, ch. 77, 231; 2005, ch. 313, 11; 2007, ch. 46, 42; 2007, ch. 325, 9; 2013, ch. 39, 1; 2016, ch. 84, 15.



Section 43-1-4 - Legal representation of clients.

43-1-4. Legal representation of clients.

A. Clients shall be represented by counsel at all proceedings under the code and shall be entitled to obtain advice of counsel at any time regarding their status under the code.

B. The court shall appoint counsel to represent a client who has not retained counsel and is unable to do so. When appointing counsel, the court shall give preference to nonprofit organizations offering representation to persons with a mental illness or a developmental disability. A client shall be liable for the cost of legal representation unless the client is indigent.

History: 1953 Comp., 34-2A-3, enacted by Laws 1977, ch. 279, 3; 1978, ch. 161, 2; 2007, ch. 46, 43.



Section 43-1-5 - Competence.

43-1-5. Competence.

Neither the fact that a person has been accepted at or admitted to a hospital or institutional facility, nor the receiving of mental health or developmental disability treatment services, shall constitute a sufficient basis for a finding of incompetence or the denial of any right or benefit of whatever nature which he would have otherwise.

History: 1953 Comp., 34-2A-4, enacted by Laws 1977, ch. 279, 4.



Section 43-1-6 - Personal rights of residential clients.

43-1-6. Personal rights of residential clients.

All clients who receive residential treatment or habilitation services shall have the rights provided in this section.

A. Subject to restrictions by a physician for good cause, each resident client has the right to receive visitors of his own choosing daily. Hours during which visitors may be received shall be limited only in the interest of effective treatment and the reasonable efficiency of the supervised residential facility and shall be sufficiently flexible to accommodate the individual needs of the resident client and his visitors. Notwithstanding the above, each resident client has the right to receive visits from his attorney, physician, psychologist, clergyman or social worker in private at any reasonable time, irrespective of visiting hours, provided the visitor shows reasonable cause for visiting at times other than normal visiting hours.

B. Writing material and postage stamps shall be reasonably available for the resident clients' use in writing letters and other communications. Reasonable assistance shall be provided for writing, addressing and posting letters and other documents upon request. The resident client has the right to send and receive sealed and uncensored mail. The resident client has the right to reasonable private access to telephones and, in cases of personal emergencies when other means of communication are not satisfactory, he shall be afforded reasonable use of long distance calls. Provided that for other than mail or telephone calls to a court or an attorney, a physician or certified psychologist may, for good cause, restrict mailing or telephone privileges. A resident client who is indigent shall be furnished such writing, postage and telephone facilities without charge.

C. Each resident client has the right to follow or abstain from the practice of religion. The supervised residential facility shall provide appropriate assistance in this connection including reasonable accommodations for religious worship and transportation to nearby religious services. Clients who do not wish to participate in religious practice shall be free from pressure to do so or to accept religious beliefs.

D. Each resident client has the right to a humane psychological and physical environment. He shall be provided a comfortable bed and adequate changes of linen and reasonable storage space for his personal possessions. Except when curtailed for reason of safety or therapy as documented in his record by his physician, he shall be afforded reasonable privacy in his sleeping and personal hygiene practices.

E. Each resident client shall have reasonable daily opportunities for physical exercise and outdoor exercise and shall have reasonable access to recreational areas and equipment.

F. Each resident client has the right to a nourishing, well-balanced, varied and appetizing diet.

G. Each resident client has the right to prompt and adequate medical attention for any physical ailments and shall receive a complete physical examination upon admission and at least once every twelve months thereafter; provided, however, that clients who have received a complete physical examination within two days prior to the current admission shall not receive a complete physical examination unless the physician deems it necessary.

H. All resident clients have the right to a clean, safe, comfortable environment in a structure which complies with generally applicable fire safety requirements.

I. All resident clients have a right to be free from unnecessary or excessive medication. No medication shall be administered unless at the written order of a licensed physician or by a verbal order, noted promptly in the patient's medical record and signed by the physician within twenty-four hours. Medication shall be administered only by a licensed physician, registered nurse or licensed practical nurse or by a medical or nursing student under the direct supervision of a licensed physician or registered nurse. The attending physician shall be responsible for all medication given or administered to a resident client. Notation of each individual's medication shall be kept in his medical records and shall include a notation by the physician of the behavioral or symptomatic baseline data upon which the medication order was made. The attending physician shall review on a regular basis the drug regimen of each resident client under his care. All prescriptions for psychotropic medications shall be written with a termination date which shall not exceed thirty days. Medication shall not be used as a punishment, for the convenience of staff, as a substitute for programs or in quantities that interfere with the client's treatment or habilitation program.

History: 1953 Comp., 34-2A-5, enacted by Laws 1977, ch. 279, 5; 1978, ch. 161, 3; 1989, ch. 128, 4.



Section 43-1-7 - Right to treatment.

43-1-7. Right to treatment.

Each resident client receiving mental health services shall have the right to prompt treatment pursuant to an individualized treatment plan and consistent with the least drastic means principle.

History: 1953 Comp., 34-2A-6, enacted by Laws 1977, ch. 279, 6.



Section 43-1-8 - Right to habilitation.

43-1-8. Right to habilitation.

Each resident client receiving developmental disabilities services shall have the right to prompt habilitation services pursuant to an individualized habilitation plan and consistent with the least drastic means principle.

History: 1953 Comp., 34-2A-7, enacted by Laws 1977, ch. 279, 7.



Section 43-1-9 - Individualized treatment or habilitation plans.

43-1-9. Individualized treatment or habilitation plans.

A. An individualized treatment or habilitation plan shall be prepared within fourteen days of a client's admission to residential treatment or services.

B. Each client shall, to the maximum extent possible, be involved in the preparation of his own individualized treatment or habilitation plan.

C. Each individualized treatment or habilitation plan shall include:

(1) a statement of the nature of the specific problem and the specific needs of the client;

(2) a statement of the least restrictive conditions necessary to achieve the purposes of treatment or habilitation;

(3) a description of intermediate and long-range goals, with the projected timetable for their attainment;

(4) a statement and rationale for the plan of treatment or habilitation for achieving these intermediate and long-range goals;

(5) specification of staff responsibility and a description of the proposed staff involvement with the client in order to attain these goals; and

(6) criteria for release to less restrictive settings for treatment or habilitation, criteria for discharge and a projected date for discharge.

D. A treatment or habilitation plan for resident clients shall include:

(1) mental status examination;

(2) intellectual function assessment;

(3) psychological assessment, which may include the use of psychological testing;

(4) educational assessment;

(5) vocational assessment;

(6) social assessment;

(7) medication assessment; and

(8) physical assessment.

E. The individualized treatment or habilitation plan shall be available upon request to the following persons: the client; the client's attorney; any mental health or developmental disabilities professional designated by the client; and the client's guardian or treatment guardian if one has been appointed. The client's progress in attaining the goals and objectives set forth in his individualized treatment or habilitation plan shall be monitored and noted in his records, and revisions in the plan may be made as circumstances require; provided that the persons authorized by this subsection to have access to the individualized plan shall be informed of major changes and shall have the opportunity to participate in such decision. Nothing in this subsection shall require disclosure of information to a client or to his parent when the attending physician or certified psychologist believes that disclosure of that particular information would be damaging to the client and so records in the client's medical record.

History: 1953 Comp., 34-2A-8, enacted by Laws 1977, ch. 279, 8; 1989, ch. 128, 5; 1993, ch. 77, 232.



Section 43-1-10 - Emergency mental health evaluation and care.

43-1-10. Emergency mental health evaluation and care.

A. A peace officer may detain and transport a person for emergency mental health evaluation and care in the absence of a legally valid order from the court only if:

(1) the person is otherwise subject to lawful arrest;

(2) the peace officer has reasonable grounds to believe the person has just attempted suicide;

(3) the peace officer, based upon the peace officer's own observation and investigation, has reasonable grounds to believe that the person, as a result of a mental disorder, presents a likelihood of serious harm to himself or herself or to others and that immediate detention is necessary to prevent such harm. Immediately upon arrival at the evaluation facility, the peace officer shall be interviewed by the admitting physician or the admitting physician's designee; or

(4) a physician, a psychologist or a qualified mental health professional licensed for independent practice who is affiliated with a community mental health center or core service agency has certified that the person, as a result of a mental disorder, presents a likelihood of serious harm to himself or herself or to others and that immediate detention is necessary to prevent such harm. Such certification shall constitute authority to transport the person.

B. An emergency evaluation under this section shall be accomplished upon the request of a peace officer or jail or detention facility administrator or that person's designee or upon the certification of a physician, a psychologist or a qualified mental health professional licensed for independent practice who is affiliated with a community mental health center or core service agency. A court order is not required under this section. If an application is made to a court, the court's power to act in furtherance of an emergency admission shall be limited to ordering that:

(1) the client be seen by a certified psychologist or psychiatrist prior to transport to an evaluation facility; and

(2) a peace officer transport the person to an evaluation facility.

C. An evaluation facility may accept for an emergency-based admission any person when a physician or certified psychologist certifies that such person, as a result of a mental disorder, presents a likelihood of serious harm to himself or herself or to others and that immediate detention is necessary to prevent such harm. Such certification shall constitute authority to transport the person.

D. A person detained under this section shall, whenever possible, be taken immediately to an evaluation facility. Detention facilities shall be used as temporary shelter for such persons only in cases of extreme emergency for protective custody, and no person taken into custody under the provisions of the code shall remain in a detention facility longer than necessary and in no case longer than twenty-four hours. If use of a detention facility is necessary, the proposed client:

(1) shall not be held in a cell with prisoners;

(2) shall not be identified on records used to record custody of prisoners;

(3) shall be provided adequate protection from possible suicide attempts; and

(4) shall be treated with the respect and dignity due every citizen who is neither accused nor convicted of a crime.

E. The admitting physician or certified psychologist shall evaluate whether reasonable grounds exist to detain the proposed client for evaluation and treatment, and, if reasonable grounds are found, the proposed client shall be detained. If the admitting physician or certified psychologist determines that reasonable grounds do not exist to detain the proposed client for evaluation and treatment, the proposed client shall not be detained.

F. Upon arrival at an evaluation facility, the proposed client shall be informed orally and in writing by the evaluation facility of the purpose and possible consequences of the proceedings, the right to a hearing within seven days, the right to counsel and the right to communicate with an attorney and a mental health professional of the proposed client's own choosing and shall have the right to receive necessary and appropriate treatment.

G. A peace officer who transports a proposed client to an evaluation facility under the provisions of this section shall not require a court order to be reimbursed by the referring county.

History: 1953 Comp., 34-2A-9, enacted by Laws 1977, ch. 279, 9; 1978, ch. 161, 4; 1979, ch. 396, 2; 1989, ch. 128, 6; 2013, ch. 39, 2.



Section 43-1-11 - Commitment of adults for thirty-day period.

43-1-11. Commitment of adults for thirty-day period.

A. Every adult client involuntarily admitted to an evaluation facility pursuant to Section 43-1-10 NMSA 1978 has the right to a hearing within seven days of admission unless waived after consultation with counsel. If a physician or evaluation facility decides to seek commitment of the client for evaluation and treatment, a petition shall be filed with the court within five days of admission requesting the commitment. The petition shall include a description of the specific behavior or symptoms of the client that evidence a likelihood of serious harm to the client or others and shall include an initial screening report by the evaluating physician individually or with the assistance of a mental health professional or, if a physician is not available, by a mental health professional acceptable to the court. The petition shall list the prospective witnesses for commitment and a summary of the matters to which they will testify. Copies of the petition shall be served on the client, the client's guardian, and treatment guardian if one has been appointed, and the client's attorney.

B. At the hearing, the client shall be represented by counsel and shall have the right to present evidence on the client's behalf, including testimony by an independent mental health professional of the client's own choosing, to cross-examine witnesses and to be present at the hearing. The presence of the client may be waived upon a showing to the court that the client knowingly and voluntarily waives the right to be present. A complete record of all proceedings shall be made.

C. A court-appointed guardian for an adult involved in an involuntary commitment proceeding shall have automatic standing to appear at all stages of the proceeding and shall be allowed to testify by telephone or through affidavit if circumstances make live testimony too burdensome.

D. The court shall include in its findings the guardian's opinion regarding the need for involuntary treatment or a statement detailing the efforts made to ascertain the guardian's opinion.

E. Upon completion of the hearing, the court may order a commitment for evaluation and treatment not to exceed thirty days if the court finds by clear and convincing evidence that:

(1) as a result of a mental disorder, the client presents a likelihood of serious harm to the client's own self or others;

(2) the client needs and is likely to benefit from the proposed treatment; and

(3) the proposed commitment is consistent with the treatment needs of the client and with the least drastic means principle.

F. Once the court has made the findings set forth in Subsection E of this section, the court shall hear further evidence as to whether the client is capable of informed consent. If the court determines that the client is incapable of informed consent, the court shall appoint for the client a treatment guardian who shall have only those powers enumerated in Section 43-1-15 NMSA 1978.

G. An interested person who reasonably believes that an adult is suffering from a mental disorder and presents a likelihood of serious harm to the adult's own self or others, but does not require emergency care, may request the district attorney to investigate and determine whether reasonable grounds exist to commit the adult for a thirty-day period of evaluation and treatment. The applicant may present to the district attorney any medical reports or other evidence immediately available to the applicant, but shall not be required to obtain a medical report or other particular evidence in order to make a petition. The district attorney shall act on the petition within seventy-two hours. If the district attorney determines that reasonable grounds exist to commit the adult, the district attorney may petition the court for a hearing. The court may issue a summons to the proposed client to appear at the time designated for a hearing, which shall be not less than five days from the date the petition is served. If the proposed client is summoned and fails to appear at the proposed time and upon a finding of the court that the proposed client has failed to appear, or appears without having been evaluated, the court may order the proposed client to be detained for evaluation as provided for in Subsection C of Section 43-1-10 NMSA 1978.

H. Any hearing provided for pursuant to Subsection G of this section shall be conducted in conformance with the requirements of Subsection B of this section.

History: 1953 Comp., 34-2A-10, enacted by Laws 1977, ch. 279, 10; 1978, ch. 161, 5; 1979, ch. 396, 3; 1989, ch. 128, 7; 2009, ch. 159, 14.



Section 43-1-12 - Extended commitment of adults.

43-1-12. Extended commitment of adults.

A. A physician or evaluation facility may file a petition for extended commitment within twenty-one days after the beginning of the thirty-day commitment. The petition shall explain the necessity for extended commitment, specify the treatment that has been provided during the evaluation and include an individual treatment plan for the proposed commitment period. The petition shall list the prospective witnesses for commitment and a summary of the matters to which they will testify. Copies of the petition shall be served on the client, the client's guardian, and treatment guardian if one has been appointed, and the client's attorney.

B. A hearing shall be held upon the petition prior to the expiration of the thirty-day commitment period, at which the client shall have all rights granted to the client under Section 43-1-11 NMSA 1978 and in addition shall have a right to a trial by a six-person jury, if requested, and to an expeditious appeal, unless waived.

C. A court-appointed guardian for an adult involved in an involuntary commitment proceeding shall have automatic standing to appear at all stages of the proceeding and shall be allowed to testify by telephone or through affidavit if circumstances make live testimony too burdensome.

D. The court shall include in its findings the guardian's opinion regarding the need for involuntary treatment or a statement detailing the efforts made to ascertain the guardian's opinion.

E. If, at the conclusion of the hearing, the fact-finder determines by clear and convincing evidence that the client presents a likelihood of harm to the client's self or to others, that extended treatment is likely to improve the client's condition and that the proposed extended commitment is consistent with the least drastic means principle, the court shall order commitment of the client for a period not to exceed six months, except that when the client has been committed for two consecutive periods of commitment, any commitment commencing thereafter shall not exceed one year. At the expiration of the commitment order, the client may be detained only after a new commitment hearing, unless waived after consultation with the client's attorney, and entry of a new order for commitment not to exceed six months.

F. A client involuntarily referred for treatment pursuant to this section shall be entitled to a reexamination of the order for the client's involuntary referral for treatment on the client's own petition, or that of the client's legal guardian, parent, spouse, relative or friend, to the district court of the county in which the client resides or is detained. Upon receipt of the petition, the court shall conduct a proceeding in accordance with this section, except that a proceeding shall not be required to be conducted if the petition is filed sooner than sixty days after the issuance of the order for involuntary referral for treatment or sooner than sixty days after the filing of a previous petition under this subsection.

G. Nothing in this section shall limit the right of a client to petition the court for a writ of habeas corpus.

H. Nothing in this code shall prohibit a client from seeking voluntary admission under Section 43-1-14 NMSA 1978.

I. No mental health treatment facility is required to detain, treat or provide services to a client when the client does not require such detention, treatment or services.

History: 1953 Comp., 34-2A-11, enacted by Laws 1977, ch. 279, 11; 1978, ch. 161, 6; 2009, ch. 159, 15.



Section 43-1-13 - Involuntary commitment of developmentally disabled adults to residential care.

43-1-13. Involuntary commitment of developmentally disabled adults to residential care.

A. A guardian appointed pursuant to the Uniform Probate Code [Chapter 45 NMSA 1978] may file an application with an evaluation facility seeking residential habilitation services for the protected person. The application shall set forth the basis for the guardian's belief that residential habilitation is necessary and shall include a copy of pertinent medical and psychological evaluations that have been completed.

B. Upon receipt of an application filed according to Subsection A of this section, an evaluation facility may accept the proposed client for a period of evaluation and treatment not to exceed fourteen days. An evaluation facility shall prepare an individualized habilitation plan that shall be consistent with the least drastic means principle.

C. If the habilitation plan recommends residential services, the evaluation facility shall file with the court a petition for extended residential placement. Upon receipt of the petition, the court shall appoint an attorney to represent the proposed client. Notice of the hearing scheduled on the petition and a copy of the habilitation plan shall be given to the proposed client, the client's attorney and the client's guardian. The petition shall contain a list of the names and addresses of proposed witnesses.

D. At the hearing on the petition, the proposed client shall be represented by counsel and shall have the right to present evidence on the proposed client's behalf, including testimony of a developmental disability professional of the proposed client's choosing; to cross-examine witnesses; to be present at the hearing; and to trial by a six-person jury, if requested. A complete record of the hearing shall be made. There shall be a right to an expeditious appeal.

E. The guardian of an adult involved in a commitment proceeding for extended residential habilitation services shall have automatic standing to appear at all stages of the proceeding and shall be allowed to testify by telephone or through affidavit if circumstances make live testimony too burdensome.

F. The court shall include in its findings the guardian's opinion regarding the need for residential habilitation services or a statement detailing the efforts made to ascertain the guardian's opinion.

G. The court shall order residential placement of the proposed client if it is established by clear and convincing evidence that the proposed client has a developmental disability that creates an imminent likelihood of serious harm to the proposed client's self or to others, or the person is so greatly disabled that residential services would be in the person's best interest and that such residential placement is, in the person's case, the least drastic means. The court's order of residential placement shall be for a period not to exceed six months. At the expiration of the commitment order, the client may be detained only after a new commitment hearing, unless waived after consultation with the client's attorney, and entry of a new order for commitment not to exceed six months.

H. The court shall order placement that is least restrictive to the client and may order attendance and participation as a nonresident in habilitation programs conducted at residential or nonresidential facilities.

I. Any client involuntarily referred for habilitation treatment shall be entitled to a reexamination of the order for the client's involuntary referral for habilitation and treatment on the client's own petition, or that of the client's legal guardian, parent, spouse, relative or friend, to the district court of the county in which the client resides or is detained. Upon receipt of the petition, the court shall conduct or cause to be conducted by a special commissioner a proceeding in accordance with this section, except that a proceeding shall not be required to be conducted if the petition is filed sooner than sixty days after the issuance of the order for involuntary referral for habilitation and treatment or sooner than sixty days after the filing of a previous petition under this subsection.

J. Nothing in this section shall limit the right of a client to petition the court for a writ of habeas corpus.

K. No developmental disabilities treatment or habilitation facility is required to detain, treat or provide services to a client when the client does not appear to require detention, treatment or habilitation.

History: 1953 Comp., 34-2A-12, enacted by Laws 1977, ch. 279, 12; 1978, ch. 161, 7; 2009, ch. 159, 16.



Section 43-1-14 - Voluntary admission to residential treatment or habilitation.

43-1-14. Voluntary admission to residential treatment or habilitation.

A. A person may voluntarily seek admission to residential treatment or habilitation.

B. A guardian appointed under the Uniform Probate Code [Chapter 45 NMSA 1978], an agent or surrogate under the Uniform Health-Care Decisions Act [Chapter 24, Article 7A NMSA 1978] or an agent under the Mental Health Care Treatment Decisions Act [Chapter 24, Article 7B NMSA 1978] shall not consent to the admission of an individual to a mental health care facility. If a guardian has full power or limited power that includes medical or mental health treatment or, if the individual's written advance health-care directive or advance directive for mental health treatment expressly permits treatment in a mental health care facility, the guardian, agent or surrogate may present the person to a facility only for evaluation for admission pursuant to Subsection E of Section 43-1-10 NMSA 1978.

C. Nothing in this section shall be construed as depriving voluntary clients of any right given to involuntary clients.

D. A client voluntarily admitted to residential treatment or habilitation has the right to immediate discharge from the residential facility upon request, unless the director of the facility or a physician determines that the client requires continued confinement and meets the criteria for involuntary residential treatment or habilitation under the code. If the director or physician so determines, the director or physician shall, on the first business day following the client's request for release, request the district attorney to initiate commitment proceedings under the code. The client has a right to a hearing on the client's confinement within five days of the client's request for release.

History: 1953 Comp., 34-2A-13, enacted by Laws 1977, ch. 279, 13; 1978, ch. 161, 8; 2009, ch. 159, 17.



Section 43-1-15 - Consent to treatment; adult clients.

43-1-15. Consent to treatment; adult clients.

A. No psychotropic medication, psychosurgery, convulsive therapy, experimental treatment or behavior modification program involving aversive stimuli or substantial deprivations shall be administered to a client without proper consent. If the client is capable of understanding the proposed nature of treatment and its consequences and is capable of informed consent, the client's consent shall be obtained before the treatment is performed. A client shall not be presumed to be incapable of giving consent for administration of psychotropic medications solely because the client has been involuntarily committed to a treatment facility or is awaiting a hearing on whether the client should be involuntarily committed to a treatment facility.

B. If the mental health or developmental disabilities professional or physician who is proposing this or any other course of treatment or any other interested person believes that the client is incapable of informed consent, the mental health or developmental disabilities professional or physician or other interested person may petition the court for the appointment of a treatment guardian to make a substitute decision for the client.

C. This original petition shall be served on the client and the client's attorney. A hearing on the petition shall be held within three court days. At the hearing, the client shall be represented by counsel and shall have the right to be present, to present witnesses and to cross-examine opposing witnesses.

D. When appointing a treatment guardian for an adult, the court shall give priority to a court-appointed guardian or, if no guardian has been appointed by a court, to an agent designated or nominated by the client when the client had capacity.

E. If after the hearing the court finds by clear convincing evidence that the client is not capable of making the client's own treatment decisions, the court may order the appointment of a treatment guardian.

F. The treatment guardian shall make a decision on behalf of the client whether to accept treatment, depending on whether the treatment appears to be in the client's best interest and is the least drastic means for accomplishing the treatment objective. In making a decision, the treatment guardian shall consult with the client and consider the client's expressed opinions, if any, even if those opinions do not constitute valid consent or rejection of treatment. The treatment guardian shall give consideration to previous decisions made by the client in similar circumstances when the client was able to make treatment decisions.

G. If a client, who is not a resident of a medical facility and for whom a treatment guardian has been appointed, refuses to comply with the decision of the treatment guardian, the treatment guardian may apply to the court for an enforcement order. Such an order may authorize a peace officer to take the client into custody and to transport the client to an evaluation facility and may authorize the facility forcibly to administer treatment.

H. The treatment guardian shall consult with the physician or other professional who is proposing treatment, the client's attorney and interested friends, relatives or other agents or guardians of the client to the extent reasonably practical in making a decision.

I. If the client, physician or other professional wishes to appeal the decision of the treatment guardian, the client, physician or other professional may do so, filing an appeal with the court within three calendar days of receiving notice of the treatment guardian's decision. In such a decision, the client shall be represented by counsel. The court may overrule the treatment guardian's decision if it finds that decision to be against the best interest of the client.

J. When the court appoints a treatment guardian, it shall specify the length of time during which the treatment guardian may exercise the treatment guardian's powers, up to a maximum period of one year. If at the end of the guardianship period the treatment guardian believes that the client is still incapable of making the client's own treatment decisions, the treatment guardian shall petition the court for reappointment or for appointment of a new treatment guardian. The petition shall be served on the client, the client's attorney and the previously appointed treatment guardian if filed by another party. The guardianship shall be extended or a new guardian shall be appointed only if the court finds the client is, at the time of the hearing, incapable of understanding and expressing an opinion regarding treatment decisions. The client shall be represented by counsel and shall have the right to be present and present evidence at all such hearings.

K. If during a period of a treatment guardian's power, the treatment guardian, the client, the treatment provider, a member of the client's family or the client's attorney or another person believes that the client has regained competence to make the client's own treatment decisions, that person shall petition the court for a termination of the treatment guardianship. If the court finds the client is capable of making the client's own treatment decisions, it shall terminate the power of the treatment guardian and restore to the client the power to make the client's own treatment decisions.

L. A treatment guardian shall only have those powers enumerated in the code, unless the treatment guardian has also been appointed a guardian under the Uniform Probate Code [Chapter 45 NMSA 1978] pursuant to provisions of Section 45-5-303 NMSA 1978. A person carrying out the duties of a treatment guardian as provided in this section shall not be liable in any civil or criminal action so long as the treatment guardian is not acting in bad faith or with malicious purpose.

M. If a licensed physician believes that the administration of psychotropic medication is necessary to protect the client from serious harm that would occur while the provisions of Subsection B of this section are being satisfied, the licensed physician may administer the medication on an emergency basis. When medication is administered to a client on an emergency basis, the treating physician shall prepare and place in the client's medical records a report explaining the nature of the emergency and the reason that no treatment less drastic than administration of psychotropic medication without proper consent would have protected the client from serious harm. Upon the sworn application of the treating physician, the court may issue an order permitting the treating physician to continue to administer psychotropic medication until a treatment guardian is appointed, if the requirements of Subsection B of this section for appointment of a treatment guardian are in the process of being satisfied in a timely manner.

History: 1953 Comp., 34-2A-14, enacted by Laws 1977, ch. 279, 14; 1978, ch. 161, 9; 1979, ch. 140, 1; 1989, ch. 128, 8; 1993, ch. 240, 8; 1993, ch. 249, 8; 1999, ch. 239, 1; 2009, ch. 159, 18.



Section 43-1-19 - Disclosure of information.

43-1-19. Disclosure of information.

A. Except as otherwise provided in the code, no person shall, without the authorization of the client, disclose or transmit any confidential information from which a person well acquainted with the client might recognize the client as the described person, or any code, number or other means that can be used to match the client with confidential information regarding the client.

B. Authorization from the client shall not be required for the disclosure or transmission of confidential information in the following circumstances:

(1) when the request is from a mental health or developmental disability professional or from an employee or trainee working with a person with a mental disability or developmental disability, to the extent that the practice, employment or training on behalf of the client requires access to such information is necessary;

(2) when such disclosure is necessary to protect against a clear and substantial risk of imminent serious physical injury or death inflicted by the client on the client's self or another;

(3) when the disclosure is made pursuant to the provisions of the Assisted Outpatient Treatment Act [43-1B-1 through 43-1B-14 NMSA 1978], using reasonable efforts to limit protected health information to that which is minimally necessary to accomplish the intended purpose of the use, disclosure or request;

(4) when the disclosure of such information is to the primary caregiver of the client and the disclosure is only of information necessary for the continuity of the client's treatment in the judgment of the treating physician or certified psychologist who discloses the information; or

(5) when such disclosure is to an insurer contractually obligated to pay part or all of the expenses relating to the treatment of the client at the residential facility. The information disclosed shall be limited to data identifying the client, facility and treating or supervising physician and the dates and duration of the residential treatment. It shall not be a defense to an insurer's obligation to pay that the information relating to the residential treatment of the client, apart from information disclosed pursuant to this section, has not been disclosed to the insurer.

C. No authorization given for the transmission or disclosure of confidential information shall be effective unless it:

(1) is in writing and signed; and

(2) contains a statement of the client's right to examine and copy the information to be disclosed, the name or title of the proposed recipient of the information and a description of the use that may be made of the information.

D. The client has a right of access to confidential information and has the right to make copies of any information and to submit clarifying or correcting statements and other documentation of reasonable length for inclusion with the confidential information. The statements and other documentation shall be kept with the relevant confidential information, shall accompany it in the event of disclosure and shall be governed by the provisions of this section to the extent they contain confidential information. Nothing in this subsection shall prohibit the denial of access to such records when a physician or other mental health or developmental disabilities professional believes and notes in the client's medical records that such disclosure would not be in the best interests of the client. In any such case, the client has the right to petition the court for an order granting such access.

E. Where there exists evidence that the client whose consent to disclosure of confidential information is sought is incapable of giving or withholding valid consent and the client does not have a guardian or treatment guardian appointed by a court, the person seeking such authorization shall petition the court for the appointment of a treatment guardian to make a substitute decision for the client, except that if the client is less than fourteen years of age, the client's parent or guardian is authorized to consent to disclosure on behalf of the client.

F. Information concerning a client disclosed under this section shall not be released to any other person, agency or governmental entity or placed in files or computerized data banks accessible to any persons not otherwise authorized to obtain information under this section.

G. Nothing in the code shall limit the confidentiality rights afforded by federal statute or regulation.

H. A person appointed as a treatment guardian in accordance with the Mental Health and Developmental Disabilities Code may act as the client's personal representative pursuant to the federal Health Insurance Portability and Accountability Act of 1996, Sections 1171-1179 of the Social Security Act, 42 U.S.C. Section 1320d, as amended, and applicable federal regulations to obtain access to the client's protected health information, including mental health information and relevant physical health information, and may communicate with the client's health care providers in furtherance of such treatment.

History: 1953 Comp., 34-2A-8, enacted by Laws 1977, ch. 279, 18; 1989, ch. 128, 5; 1993, ch. 77, 232; 2007, ch. 46, 44; 2009, ch. 159, 19; 2016, ch. 84, 16.



Section 43-1-20 - Special commissioner.

43-1-20. Special commissioner.

The court may conduct the proceedings required by this code, or may, by general or special order, appoint a special commissioner to do so. The special commissioner must be a licensed attorney. Upon conclusion of the hearing the special commissioner shall file his findings and recommendations with the court promptly.

History: 1953 Comp., 34-2A-19, enacted by Laws 1977, ch. 279, 19.



Section 43-1-21 - Convalescent status; rehospitalization.

43-1-21. Convalescent status; rehospitalization.

A. The head of a residential facility may release an improved involuntary client on convalescent status when he believes that such release is in the best interests of the client. Release on convalescent status shall include provisions for continuing responsibility to and of the hospital. Prior to the expiration of the client's commitment period, the director of the residential facility shall re-examine the facts relating to the commitment of the client on convalescent status and, if he determines that in view of the condition of the client, commitment is no longer appropriate he shall discharge the client.

B. Prior to such discharge, the director of the residential facility from which the client is given convalescent status may at any time readmit the client. If there is reason to believe that the client requires rehospitalization, the director of the residential facility may issue an order for the immediate return of the client. Such an order, if not voluntarily complied with, shall, upon order by a judge of the district court of the county in which the client is resident or present, authorize any health or police officer to take the client into custody and transport him to the residential facility.

History: 1953 Comp., 34-2A-20, enacted by Laws 1977, ch. 279, 21.



Section 43-1-22 - Transportation.

43-1-22. Transportation.

Whenever a proposed patient is to be committed to a residential mental health or developmental disability facility, or to be returned to such a facility during commitment, the court ordering the commitment or authorizing the return of the patient may direct the sheriff, the state police or other appropriate persons to furnish suitable transportation in order to effect such commitment or return, contacting the department for directions as to the destination of the patient.

History: 1953 Comp., 34-2A-21, enacted by Laws 1977, ch. 279, 22.



Section 43-1-23 - Violation of clients' rights.

43-1-23. Violation of clients' rights.

Any client who believes that his rights, as established by this code or by the constitution of the United States or of New Mexico, have been violated shall have a right to petition the court for redress. The client shall be represented by counsel. The court shall grant relief as is appropriate, subject to the provisions of the Tort Claims Act [41-4-1 through 41-4-27 NMSA 1978].

History: 1953 Comp., 34-2A-22, enacted by Laws 1977, ch. 279, 23; 1978, ch. 161, 13.



Section 43-1-24 - Appeals; court of appeals.

43-1-24. Appeals; court of appeals.

Appeals taken pursuant to this code shall be taken to the court of appeals according to the rules of appellate procedure of the supreme court.

History: 1953 Comp., 34-2A-23, enacted by Laws 1978, ch. 161, 14.



Section 43-1-25 - Cost of care.

43-1-25. Cost of care.

Clients who are indigent may receive care and treatment at state-operated facilities without charge. The governing authorities of such facilities may require payment for the cost of care and treatment from all others pursuant to established fee schedules based on ability to pay.

History: 1953 Comp., 34-2A-24, enacted by Laws 1978, ch. 161, 15.






Article 1A - Developmental Disabilities Community Services

Section 43-1A-1 to 43-1A-12 - Recompiled.

43-1A-1 to 43-1A-12. Recompiled.






Article 1B - Assisted Outpatient Treatment

Section 43-1B-1 - Short title. (Repealed effective July 1, 2021.)

43-1B-1. Short title. (Repealed effective July 1, 2021.)

Sections 1 through 14 [43-1B-1 through 43-1B-14 NMSA 1978] of this act may be cited as the "Assisted Outpatient Treatment Act".

History: Laws 2016, ch. 84, 1.



Section 43-1B-2 - Definitions. (Repealed effective July 1, 2021.)

43-1B-2. Definitions. (Repealed effective July 1, 2021.)

As used in the Assisted Outpatient Treatment Act:

A. "advance directive for mental health treatment" means an individual instruction or power of attorney for mental health treatment made pursuant to the Mental Health Care Treatment Decisions Act [Chapter 24, Article 7B NMSA 1978];

B. "agent" means an individual designated in a power of attorney for health care to make a mental health care decision for the individual granting the power;

C. "assertive community treatment" means a team treatment approach designed to provide comprehensive community-based psychiatric treatment, rehabilitation and support to persons with serious and persistent mental disorders;

D. "assisted outpatient treatment" means categories of outpatient services ordered by a district court, including case management services, care coordination or assertive community treatment team services, prescribed to treat a patient's mental disorder and to assist a patient in living and functioning in the community or to attempt to prevent a relapse or deterioration that may reasonably be predicted to result in harm to the patient or another or the need for hospitalization. Assisted outpatient treatment may include:

(1) medication;

(2) periodic blood tests or urinalysis to determine compliance with prescribed medications;

(3) individual or group therapy;

(4) day or partial-day programming activities;

(5) educational and vocational training or activities;

(6) alcohol and substance abuse treatment and counseling;

(7) periodic blood tests or urinalysis for the presence of alcohol or illegal drugs for a patient with a history of alcohol or substance abuse;

(8) supervision of living arrangements; and

(9) any other services prescribed to treat the patient's mental disorder and to assist the patient in living and functioning in the community, or to attempt to prevent a deterioration of the patient's mental or physical condition;

E. "covered entity" means a health plan, a health care clearinghouse or a health care provider that transmits any health information in electronic form;

F. "guardian" means a judicially appointed guardian having authority to make mental health care decisions for an individual;

G. "least restrictive appropriate alternative" means treatment and conditions that:

(1) are no more harsh, hazardous or intrusive than necessary to achieve acceptable treatment objectives; and

(2) do not restrict physical movement or require residential care, except as reasonably necessary for the administration of treatment or the protection of the patient;

H. "likely to result in serious harm to others" means that it is more likely than not that in the near future a person will inflict serious, unjustified bodily harm on another person or commit a criminal sexual offense, as evidenced by behavior causing, attempting or threatening such harm, which behavior gives rise to a reasonable fear of such harm from the person;

I. "likely to result in serious harm to self" means that it is more likely than not that in the near future the person will attempt to commit suicide or will cause serious bodily harm to the person's self by violent or other self-destructive means, including grave passive neglect;

J. "mandated service" means a service specified in a court order requiring assisted outpatient treatment;

K. "participating municipality or county" means a municipality or county that has entered into a memorandum of understanding with its respective district court with respect to the funding of such district court's administrative expenses, including legal fees, for proceedings pursuant to the Assisted Outpatient Treatment Act;

L. "patient" means a person receiving assisted outpatient treatment pursuant to a court order;

M. "power of attorney for health care" means the designation of an agent to make health care decisions for the individual granting the power, made while the individual has capacity;

N. "provider" means an individual or organization licensed, certified or otherwise authorized or permitted by law to provide mental or physical health diagnosis or treatment in the ordinary course of business or practice of a profession;

O. "qualified professional" means a physician, licensed psychologist, prescribing psychologist, certified nurse practitioner or clinical nurse specialist with a specialty in mental health, or a physician assistant with a specialty in mental health;

P. "qualified protective order" means, with respect to protected health information, an order of a district court or stipulation of parties to a proceeding under the Assisted Outpatient Treatment Act;

Q. "respondent" means a person who is the subject of a petition or order for assisted outpatient treatment;

R. "surrogate decision-maker" means:

(1) an agent designated by the respondent;

(2) a guardian; or

(3) a treatment guardian; and

S. "treatment guardian" means a person appointed pursuant to Section 43-1-15 NMSA 1978 to make mental health treatment decisions for a person who has been found by clear and convincing evidence to be incapable of making the person's own mental health treatment decisions.

History: Laws 2016, ch. 84, 2.



Section 43-1B-3 - Assisted outpatient treatment; criteria. (Repealed effective July 1, 2021.)

43-1B-3. Assisted outpatient treatment; criteria. (Repealed effective July 1, 2021.)

A person may be ordered to participate in assisted outpatient treatment if the court finds by clear and convincing evidence that the person:

A. is eighteen years of age or older and is a resident of a participating municipality or county;

B. has a primary diagnosis of a mental disorder;

C. has demonstrated a history of lack of compliance with treatment for a mental disorder that has:

(1) at least twice within the last forty-eight months, been a significant factor in necessitating hospitalization or necessitating receipt of services in a forensic or other mental health unit or a jail, prison or detention center; provided that the forty-eight-month period shall be extended by the length of any hospitalization, incarceration or detention of the person that occurred within the forty-eight-month period;

(2) resulted in one or more acts of serious violent behavior toward self or others or threats of, or attempts at, serious physical harm to self or others within the last forty-eight months; provided that the forty-eight-month period shall be extended by the length of any hospitalization, incarceration or detention of the person that occurred within the forty-eight-month period; or

(3) resulted in the person being hospitalized, incarcerated or detained for six months or more and the person is to be discharged or released within the next thirty days or was discharged or released within the past sixty days;

D. is unwilling or unlikely, as a result of a mental disorder, to participate voluntarily in outpatient treatment that would enable the person to live safely in the community without court supervision;

E. is in need of assisted outpatient treatment as the least restrictive appropriate alternative to prevent a relapse or deterioration likely to result in serious harm to self or likely to result in serious harm to others; and

F. will likely benefit from, and the person's best interests will be served by, receiving assisted outpatient treatment.

History: Laws 2016, ch. 84, 3.



Section 43-1B-4 - Petition to the court. (Repealed effective July 1, 2021.)

43-1B-4. Petition to the court. (Repealed effective July 1, 2021.)

A. A petition for an order authorizing assisted outpatient treatment may be filed in the district court for the county in which the respondent is present or reasonably believed to be present; provided that such district court is a party to a memorandum of understanding with a participating municipality or county.

B. A petition for an order authorizing assisted outpatient treatment may be filed only by the following persons:

(1) a person eighteen years of age or older who resides with the respondent;

(2) the parent or spouse of the respondent;

(3) the sibling or child of the respondent; provided that the sibling or child is eighteen years of age or older;

(4) the director of a hospital where the respondent is hospitalized;

(5) the director of a public or charitable organization or agency or a home where the respondent resides and that provides mental health services to the respondent;

(6) a qualified professional who either supervises the treatment of or treats the respondent for a mental disorder or has supervised or treated the respondent for a mental disorder within the past forty-eight months; or

(7) a surrogate decision-maker.

C. The petition shall be entitled "In the Matter of _______" and shall include:

(1) each criterion for assisted outpatient treatment as set forth in Section 3 [43-1B-3 NMSA 1978] of the Assisted Outpatient Treatment Act;

(2) facts that support the petitioner's belief that the respondent meets each criterion; provided that the hearing on the petition need not be limited to the stated facts; and

(3) whether the respondent is present or is reasonably believed to be present within the county where the petition is filed.

D. The petition shall be accompanied by an affidavit of a qualified professional that shall state that:

(1) the qualified professional has personally examined the respondent no more than ten days prior to the filing of the petition, that the qualified professional recommends assisted outpatient treatment for the respondent and that the qualified professional is willing and able to testify at the hearing on the petition either in person or by contemporaneous transmission from a different location; or

(2) no more than ten days prior to the filing of the petition, the qualified professional or the qualified professional's designee has unsuccessfully attempted to persuade the respondent to submit to an examination, that the qualified professional has reason to believe that the respondent meets the criteria for assisted outpatient treatment and that the qualified professional is willing and able to examine the respondent and testify at the hearing on the petition either in person or by contemporaneous transmission from a different location.

History: Laws 2016, ch. 84, 4.



Section 43-1B-5 - Qualified protective order. (Repealed effective July 1, 2021.)

43-1B-5. Qualified protective order. (Repealed effective July 1, 2021.)

A. A motion seeking a qualified protective order shall accompany each petition for an order authorizing assisted outpatient treatment.

B. In considering the motion, the court shall determine which parties to the proceeding and their attorneys are authorized to receive, subpoena and transmit protected health information pertaining to the respondent for purposes of the proceeding. If the petitioner is a party identified in Paragraph (1), (2) or (3) of Subsection B of Section 4 [43-1B-4 NMSA 1978] of the Assisted Outpatient Treatment Act, the court may bar or limit the disclosure of the respondent's protected health information.

C. Covered entities shall only disclose protected health information pertaining to the respondent in accordance with the court's order, except as otherwise provided by state and federal health care privacy laws.

D. Parties and their attorneys are only authorized to use the protected health information of the respondent as directed by the court's order.

E. Within forty-five days after the later of the exhaustion of all appeals or the date on which the respondent is no longer receiving assisted outpatient treatment, the parties and their attorneys and any person or entity in possession of protected health information received from a party or the party's attorney in the course of the proceeding shall destroy all copies of protected health information pertaining to the respondent, except that counsel are not required to secure the return or destruction of protected health information submitted to the court.

F. Nothing in the order controls or limits the use of protected health information pertaining to the respondent that comes into the possession of a party or the party's attorney from a source other than a covered entity.

G. Nothing in the court's order shall authorize any party to obtain medical records or information through means other than formal discovery requests, subpoenas, depositions or other lawful process, or pursuant to a patient authorization.

History: Laws 2016, ch. 84, 5.



Section 43-1B-6 - Hearing; examination by a qualified professional. (Repealed effective July 1, 2021.)

43-1B-6. Hearing; examination by a qualified professional. (Repealed effective July 1, 2021.)

A. Upon receipt of a petition meeting all requirements of Sections 4 and 5 [43-1B-4 and 43-1B-5 NMSA 1978] of the Assisted Outpatient Treatment Act, the court shall fix a date for a hearing:

(1) no sooner than three or later than seven days after the date of service or as stipulated by the parties or, upon a showing of good cause, no later than thirty days after the date of service; or

(2) if the respondent is hospitalized at the time of filing of the petition, before discharge of the respondent and in sufficient time to arrange for a continuous transition from inpatient treatment to assisted outpatient treatment.

B. A copy of the petition and notice of hearing shall be served, in the same manner as a summons, on the petitioner, the respondent, the qualified professional whose affidavit accompanied the petition, a current provider, if any, and a surrogate decision-maker, if any.

C. If the respondent has a surrogate decision-maker who wishes to provide testimony at the hearing, the court shall afford the surrogate decision-maker an opportunity to testify.

D. The respondent shall be represented by counsel at all stages of the proceedings.

E. If the respondent fails to appear at the hearing after notice, the court may conduct the hearing in the respondent's absence; provided that the respondent's counsel is present.

F. If the respondent has refused to be examined by the qualified professional whose affidavit accompanied the petition, the court may order a mental examination of the respondent as provided by Rule 1-035 (A) NMRA. The examination of the respondent may be performed by the qualified professional whose affidavit accompanied the petition. If the examination is performed by another qualified professional, the examining qualified professional shall be authorized to consult with the qualified professional whose affidavit accompanied the petition.

G. If the respondent has refused to be examined by a qualified professional and the court finds reasonable grounds to believe that the allegations of the petition are true, the court may issue a written order directing a peace officer who has completed crisis intervention training to detain and transport the respondent to a provider for examination by a qualified professional. A respondent detained pursuant to this subsection shall be detained no longer than necessary to complete the examination and in no event longer than twenty-four hours.

H. A qualified professional, who has personally examined the respondent within ten days of the filing of the petition, shall provide testimony in support of the finding that the respondent meets all of the criteria for assisted outpatient treatment and in support of the written proposed treatment plan developed pursuant to Section 7 [43-1B-7 NMSA 1978] of the Assisted Outpatient Treatment Act, including:

(1) the recommended assisted outpatient treatment, the rationale for the recommended assisted outpatient treatment and the facts that establish that such treatment is the least restrictive appropriate alternative;

(2) information regarding the respondent's access to, and the availability of, recommended assisted outpatient treatment in the community or elsewhere; and

(3) if the recommended assisted outpatient treatment includes medication, the types or classes of medication that should be authorized, the beneficial and detrimental physical and mental effects of such medication and whether such medication should be self-administered or administered by a specified provider.

History: Laws 2016, ch. 84, 6.



Section 43-1B-7 - Written proposed treatment plan. (Repealed effective July 1, 2021.)

43-1B-7. Written proposed treatment plan. (Repealed effective July 1, 2021.)

A. No later than the date of the hearing, a qualified professional shall provide a written proposed treatment plan to the court. The plan shall state all treatment services recommended for the respondent and, for each such service, shall specify a provider that has agreed to provide the service.

B. In developing a written proposed treatment plan, the qualified professional shall take into account, if existing, an advance directive for mental health treatment and provide the following persons with an opportunity to participate:

(1) the respondent;

(2) all current treating providers;

(3) upon the request of the respondent, an individual significant to the respondent, including any relative, close friend or individual otherwise concerned with the welfare of the respondent; and

(4) any surrogate decision-maker.

C. The written proposed treatment plan shall include case management services or an assertive community treatment team to provide care coordination and assisted outpatient treatment services recommended by the qualified professional. If the plan includes medication, it shall state whether such medication should be self-administered or administered by a specified provider and shall specify type and dosage range of medication. In no event shall the plan recommend the use of physical force or restraints to administer medication to the respondent.

D. If the written proposed treatment plan includes alcohol or substance abuse counseling and treatment, the plan may include a provision requiring relevant testing for either alcohol or abused substances; provided that the qualified professional's clinical basis for recommending such plan provides sufficient facts for the court to find that:

(1) the respondent has a history of co-occurring alcohol or substance abuse; and

(2) such testing is necessary to prevent a relapse or deterioration that would be likely to result in serious harm to self or likely to result in serious harm to others.

E. If the respondent has executed an advance directive for mental health treatment, the qualified professional shall include a copy of such advance directive with the submission of the proposed treatment plan.

History: Laws 2016, ch. 84, 7.



Section 43-1B-8 - Disposition. (Repealed effective July 1, 2021.)

43-1B-8. Disposition. (Repealed effective July 1, 2021.)

A. After a hearing meeting all requirements of Section 6 [43-1B-6 NMSA 1978] of the Assisted Outpatient Treatment Act, receipt of a proposed treatment plan meeting all requirements of Section 7 [43-1B-7 NMSA 1978] of that act and consideration of all relevant evidence, the court may order the respondent to receive assisted outpatient treatment if it finds by clear and convincing evidence that the respondent meets all criteria set forth in Section 3 [43-1B-3 NMSA 1978] of the Assisted Outpatient Treatment Act.

B. The court's order shall:

(1) provide for a period of outpatient treatment not to exceed one year;

(2) specify the assisted outpatient treatment services that the respondent is to receive; and

(3) direct one or more specified providers to provide or arrange for all assisted outpatient treatment for the patient throughout the period of the order.

C. If the court order includes medication, it shall state the type or types of medication and the dosage range found to be necessary, based on the treatment plan and evidence presented. The court may order the respondent to self-administer medication or accept the administration of such medication by a specified provider. In no event shall the court require or authorize the use of physical force or restraints to administer medication to the respondent.

D. The court may not order treatment that has not been recommended by the qualified professional and included in the written proposed treatment plan, nor direct the participation of a provider that has not been specified in such plan.

E. Nothing in the Assisted Outpatient Treatment Act, nor in the court's order, shall require any of the following to make payment for any services or items not otherwise a covered benefit under the terms of the applicable program or contract of insurance:

(1) a health maintenance organization;

(2) a managed health care plan;

(3) a health insurance company;

(4) a group health plan that provides medical care to employees or their dependents under the federal Employee Retirement Income Security Act of 1974 directly or through insurance, reimbursement or other means; or

(5) the state medicaid program.

F. If the court has received testimony from a surrogate decision-maker or a copy of an advance directive for mental health treatment executed by the respondent, the treatment order shall not conflict with the preferences expressed in such testimony or advance directive without a showing of good cause.

History: Laws 2016, ch. 84, 8.



Section 43-1B-9 - Expeditious appeal.(Repealed effective July 1, 2021.)

43-1B-9. Expeditious appeal.(Repealed effective July 1, 2021.)

There shall be a right to an expeditious appeal from a final order in a proceeding under the Assisted Outpatient Treatment Act.

History: Laws 2016, ch. 84, 9.



Section 43-1B-10 - Effect of determination that respondent is in need of assisted outpatient treatment. (Repealed effective July 1, 2021.)

43-1B-10. Effect of determination that respondent is in need of assisted outpatient treatment. (Repealed effective July 1, 2021.)

An assisted outpatient treatment order shall not be construed as a determination that the respondent is incompetent.

History: Laws 2016, ch. 84, 10.



Section 43-1B-11 - Applications for continued periods of treatment. (Repealed effective July 1, 2021.)

43-1B-11. Applications for continued periods of treatment. (Repealed effective July 1, 2021.)

A. Prior to the expiration of the period of assisted outpatient treatment, a party or the respondent's surrogate decision-maker may apply to the court for a subsequent order authorizing continued assisted outpatient treatment for a period not to exceed one year. The application shall be served upon those persons required to be served with notice of a petition for an order authorizing assisted outpatient treatment and every specified provider.

B. If the court's disposition of the application does not occur prior to the expiration date of the current order, the current order shall remain in effect until the court's disposition. The disposition of the application shall occur no later than ten calendar days following the filing of the application.

C. A respondent may be ordered to participate in continued assisted outpatient treatment if the court finds by clear and convincing evidence that the respondent:

(1) continues to have a primary diagnosis of a mental disorder;

(2) is unwilling or unlikely, as a result of a mental disorder, to participate voluntarily in outpatient treatment that would enable the respondent to live safely in the community without court supervision;

(3) is in need of continued assisted outpatient treatment as the least restrictive appropriate alternative in order to prevent a relapse or deterioration likely to result in serious harm to self or likely to result in serious harm to others; and

(4) will likely benefit from, and the respondent's best interests will be served by, receiving continued assisted outpatient treatment.

History: Laws 2016, ch. 84, 11.



Section 43-1B-12 - Application to stay, vacate, modify or enforce an order. (Repealed effective July 1, 2021.)

43-1B-12. Application to stay, vacate, modify or enforce an order. (Repealed effective July 1, 2021.)

A. In addition to any other right or remedy available by law with respect to the court order for assisted outpatient treatment, a party or the respondent's surrogate decision-maker may apply to the court to stay, vacate, modify or enforce the order. The application shall be served upon those persons required to be served with notice of a petition for an order authorizing assisted outpatient treatment and every specified provider. The disposition of the application shall occur no later than ten calendar days following the filing of the application.

B. A specified provider shall apply to the court for approval before instituting a proposed material change in mandated services or assisted outpatient treatment unless such change is contemplated in the order. The application shall be served upon those persons required to be served with notice of a petition for an order authorizing assisted outpatient treatment and every specified provider. The disposition of the application shall occur no later than ten calendar days following the filing of the application. Nonmaterial changes may be instituted by the provider without court approval. For purposes of this subsection, "material change" means an addition or deletion of a category of assisted outpatient treatment and does not include a change in medication or dosage contemplated in the order that, based upon the clinical judgment of the provider, is in the best interest of the patient.

C. A court order requiring periodic blood tests or urinalysis for the presence of alcohol or abused substances shall be subject to review after six months by a qualified professional, who shall be authorized to terminate such blood tests or urinalysis without further action by the court.

History: Laws 2016, ch. 84, 12.



Section 43-1B-13 - Failure to comply with assisted outpatient treatment. (Repealed effective July 1, 2021.)

43-1B-13. Failure to comply with assisted outpatient treatment. (Repealed effective July 1, 2021.)

A. If a qualified professional determines that a respondent has materially failed to comply with the assisted outpatient treatment as ordered by the court, such that the qualified professional believes that the respondent's condition is likely to result in serious harm to self or likely to result in serious harm to others and that immediate detention is necessary to prevent such harm, the qualified professional shall certify the need for detention and transport of the respondent for emergency mental health evaluation and care pursuant to the provisions of Paragraph (4) of Subsection A of Section 43-1-10 NMSA 1978.

B. A respondent's failure to comply with an order of assisted outpatient treatment is not grounds for involuntary civil commitment or a finding of contempt of court, or for the use of physical force or restraints to administer medication to the respondent.

History: Laws 2016, ch. 84, 13.



Section 43-1B-14 - Sequestration and confidentiality of records. (Repealed effective July 1, 2021.)

43-1B-14. Sequestration and confidentiality of records. (Repealed effective July 1, 2021.)

A. All records or information containing protected health information relating to the respondent, including all pleadings and other documents filed in the matter, social records, diagnostic evaluations, psychiatric or psychologic reports, videotapes, transcripts and audio recordings of interviews and examinations, recorded testimony and the assisted outpatient treatment plan that was produced or obtained as part of a proceeding pursuant to the Assisted Outpatient Treatment Act, shall be confidential and closed to the public.

B. The records described in Subsection A of this section may only be disclosed to the parties and:

(1) court personnel;

(2) court-appointed special advocates;

(3) attorneys representing parties to the proceeding;

(4) surrogate decision-makers;

(5) peace officers requested by the court to perform any duties or functions related to the respondent as deemed appropriate by the court;

(6) qualified professionals and providers involved in the evaluation or treatment of the respondent;

(7) public health authorities or entities conducting public health surveillance or research, if authorized by law; and

(8) any other person or entity, by order of the court, having a legitimate interest in the case or the work of the court.

History: Laws 2016, ch. 84, 14.






Article 2 - Alcoholics and Intoxicated Persons; Detoxification

Section 43-2-1.1 - Short title.

43-2-1.1. Short title.

Chapter 43, Article 2 NMSA 1978 may be cited as the "Detoxification Reform Act".

History: Laws 2005, ch. 198, 1.



Section 43-2-2 - Definitions.

43-2-2. Definitions.

As used in the Detoxification Reform Act:

A. "alcohol-impaired person" means a person who uses alcoholic beverages to the extent that the person's health and well-being are substantially impaired or endangered;

B. "authorized person" means a physician or police officer;

C. "consistent with the least drastic means principle" means that the habilitation, protective custody or treatment and the conditions of habilitation, protective custody or treatment separately and in combination:

(1) are no more harsh, hazardous or intrusive than necessary to achieve acceptable treatment objectives or protection for the person committed; and

(2) involve no restrictions on physical movement except as reasonably necessary for the administration of treatment, for the security of the facility or for the protection of the person committed or another from physical injury;

D. "department" means the department of health;

E. "detention center" means a city, county or other jail, the administration of which agrees to accept intoxicated persons for protective custody; provided, however, that a detention center is authorized to hold a person in protective custody pursuant to Section 43-2-8 NMSA 1978 but is not otherwise subject to the provisions of the Detoxification Reform Act;

F. "drug-impaired person" means a person who uses drugs to the extent that the person's health and well-being are substantially impaired or endangered;

G. "incapacitated person" means a person who, as a result of the use of alcohol or drugs, is unconscious or has the person's judgment otherwise so impaired that the person is incapable of realizing and making rational decisions;

H. "intoxicated person" means a person whose mental or physical functioning is substantially impaired as a result of the use of alcohol or drugs;

I. "likely to inflict serious physical harm on another" means that it is more likely than not that in the near future the person will inflict serious, unjustified bodily harm on another person or commit a criminal sexual offense as evidenced by behavior causing, attempting or threatening such harm, which behavior gives rise to a reasonable fear of such harm from that person;

J. "likely to inflict serious physical harm on himself" means that it is more likely than not that in the near future the person will attempt to commit suicide or will cause serious bodily harm to himself by violent or passive or other self-destructive means as evidenced by behavior causing, attempting or threatening the infliction of serious bodily harm to himself;

K. "protective custody" means confinement of an intoxicated person, for a period not less than twelve hours or more than seventy-two hours in length and under conditions consistent with the least drastic means principle;

L. "treatment" means the broad range of emergency, outpatient, intermediate and inpatient services and care, including protective custody, diagnostic evaluation, medical, psychiatric, psychological and social service care, vocational rehabilitation and career counseling, which may be extended to alcohol-impaired, drug-impaired and intoxicated persons; and

M. "treatment facility" means:

(1) an institution under the supervision of the department and approved by the department for the care and treatment of alcohol-impaired persons or drug-impaired persons;

(2) a public institution approved by the department for the care and treatment of alcohol-impaired persons or drug-impaired persons, but not specifically under the supervision of the department; or

(3) any other facility that provides any of the services specified in the Detoxification Reform Act and is licensed by the department for those services.

History: 1953 Comp., 46-12-2, enacted by Laws 1977, ch. 374, 1; 1979, ch. 264, 1; 1983, ch. 177, 2; 1989, ch. 47, 1; 2005, ch. 198, 2.



Section 43-2-3 - Policy of state regarding substance abuse.

43-2-3. Policy of state regarding substance abuse.

It is the policy of this state that intoxicated and incapacitated persons may not be subjected to criminal prosecution, but rather should be afforded protection. It is further the policy of this state that alcohol-impaired persons and drug-impaired persons should be afforded treatment in order that they may lead normal lives as productive members of society.

History: 1978 Comp., 43-2-3, enacted by Laws 1989, ch. 378, 4; 2005, ch. 198, 3.



Section 43-2-4 - Adoption and enforcement of laws by a politcal political subdivision.

43-2-4. Adoption and enforcement of laws by a politcal [political] subdivision.

A. No county, municipality or other political subdivision may adopt or enforce a local law, ordinance, resolution or rule having the force of law that includes drinking, being a common drunkard or being found in an intoxicated condition as one of the elements of the offense giving rise to a criminal or civil penalty or a sanction.

B. No county, municipality or other political subdivision may interpret or apply any law of general application to circumvent he [the] provision of Subsection A of this section.

C. Nothing in this section affects any law, ordinance, resolution or rule against driving under the influence of alcohol or drugs or other similar offense involving the operation of a vehicle, aircraft, boat, machinery or other equipment or regarding the sale, purchase, dispensing, possessing or use of alcoholic beverages at stated times and places or by a particular class of persons.

History: 1978 Comp., 43-2-4, enacted by Laws 1989, ch. 378, 5.



Section 43-2-5 - Duties of the department.

43-2-5. Duties of the department.

A. The department shall study the problem of alcoholism and drug abuse, including methods and facilities available for the care, custody, detention, treatment, employment and rehabilitation of persons addicted to the intemperate use of spirituous or intoxicating liquors or drugs. The department shall promote meetings for the discussion of problems confronting treatment facilities, clinics and agencies engaged in protective custody, treatment and rehabilitation of alcohol-impaired persons and drug-impaired persons and shall disseminate information on the subject of alcoholism and drug abuse for the assistance and guidance of residents and courts of the state.

B. The department shall make such reasonable rules for treatment facilities concerning physical conditions for protective custody commitments pursuant to Section 43-2-8 NMSA 1978 as it deems necessary, including such rules it deems appropriate for minors.

History: 1941 Comp., 61-1203, enacted by Laws 1949, ch. 114, 3; 1953 Comp., 46-12-3; Laws 1957, ch. 12, 1; 1976 (S.S.), ch. 9, 3; 1977, ch. 253, 51; 1977, ch. 374, 4; 1983, ch. 177, 3; 1989, ch. 47, 3; 2005, ch. 198, 4.



Section 43-2-6 - Gifts.

43-2-6. Gifts.

The bureau may accept or refuse on behalf of and in the name of the state any gift of any valuable thing, however the gift be created, for any purpose connected with the work of the bureau. Any such property so given shall be received and held by the state treasurer, but the division, upon recommendation of the governor and with the approval of the state board of finance, shall have the power to direct the disposition of any property so donated to it for any purpose consistent with the terms and conditions under which such gift was created.

History: 1941 Comp., 61-1205, enacted by Laws 1949, ch. 114, 5; 1953 Comp., 46-12-5; Laws 1957, ch. 12, 3; 1976 (S.S.), ch. 9, 4; 1983, ch. 177, 4.



Section 43-2-8 - Protective custody.

43-2-8. Protective custody.

A. An intoxicated or incapacitated person may be committed to a treatment facility at the request of an authorized person for protective custody, if the authorized person has probable cause to believe that the person to be committed:

(1) is disorderly in a public place;

(2) is unable to care for the person's own safety;

(3) has threatened, attempted or inflicted physical harm on himself or another;

(4) has threatened, attempted or inflicted damage to the property of another;

(5) is likely to inflict serious physical harm on himself;

(6) is likely to inflict serious physical harm on another; or

(7) is incapacitated by alcohol or drugs.

A refusal to undergo treatment does not constitute conclusive evidence of lack of judgment as to the need for treatment.

B. An authorized person shall make a written application for commitment under this section, directed to the administration of the treatment facility. The application shall state facts in support of the need for protective custody.

C. Upon approval of the form of the application by the administration in charge of the treatment facility, the person shall be retained at the facility to which the person was admitted or transferred to another appropriate treatment facility until discharged under Subsection E of this section.

D. The administration in charge of a treatment facility may refuse an application if the treatment facility is at its relevant capacity or if the person to be committed is deemed too ill, injured, disruptive or dangerous to himself or another to be managed at the treatment facility.

E. An intoxicated person transported to a treatment facility pursuant to this subsection shall not be detained at the facility:

(1) once the person's blood or breath alcohol concentration level is zero, if alcohol-impaired, and there is no probable cause to believe the person remains at risk of physical harm to himself or another; or

(2) for more than seventy-two hours after admission, absent pendency of a petition filed pursuant to Section 43-2-9 NMSA 1978.

F. An intoxicated person held in protective custody pursuant to the Detoxification Reform Act shall not be considered to have been arrested or charged with any crime.

G. A record of protective custody shall not be considered as an arrest or criminal record.

H. A copy of the written application for commitment and a written explanation of the person's right to contact counsel shall be given by the administration to the person as soon as practicable after commitment. The administration of the treatment facility shall arrange translation of the application and explanation of rights for those who are unable to read the same. The administration shall also provide a reasonable opportunity for the person to contact counsel.

History: 1953 Comp., 46-12-6.1, enacted by Laws 1977, ch. 374, 5; 1979, ch. 264, 2; 1985, ch. 182, 1; 1989, ch. 47, 4; 2005, ch. 198, 5.



Section 43-2-11 - Voluntary clients.

43-2-11. Voluntary clients.

A. The administration of a treatment facility may receive any intoxicated person, alcohol-impaired person or drug-impaired person who applies to be received as a client into the facility. If the voluntary client is:

(1) intoxicated, the client shall be discharged pursuant to Subsection E of Section 43-2-8 NMSA 1978; or

(2) not intoxicated, the client shall be discharged at the request of the client or, in the absence of such a request, at the discretion of the administration.

B. If a voluntary client leaves a treatment facility with or against the advice of the administration in charge of the facility, the department shall make reasonable provisions for the client's transportation to another facility or to the client's home.

C. A client who voluntarily submits himself for treatment in accordance with the Detoxification Reform Act shall not forfeit or abridge thereby any of the client's rights. The fact that the client has submitted himself for treatment or that the client has been given help or guidance shall not be used against the client in any proceeding in any court. The record of the voluntary commitment shall be confidential and shall not be divulged except on order of the court or upon receipt of a waiver and release duly executed by the client volunteering for commitment.

History: 1941 Comp., 61-1209, enacted by Laws 1949, ch. 114, 9; 1953 Comp., 46-12-9; Laws 1976 (S.S.), ch. 9, 8; 1977, ch. 253, 54; 1977, ch. 374, 7; 1983, ch. 177, 7; 1989, ch. 47, 7; 2005, ch. 198, 6.



Section 43-2-12 - Assistance upon request.

43-2-12. Assistance upon request.

The substance abuse bureau of the division shall accept for examination, diagnosis, guidance or treatment at any facility or clinic under its control any person who requests such assistance under regulations as may be prescribed by the division.

History: 1941 Comp., 61-1210, enacted by Laws 1949, ch. 114, 10; 1953 Comp., 46-12-10; Laws 1976 (S.S.), ch. 9, 9; 1983, ch. 177, 8; 1989, ch. 47, 8.



Section 43-2-14 - Costs of commitment and support.

43-2-14. Costs of commitment and support.

The provisions of law with respect to the costs of commitment and the costs of support, including methods of determination of the persons liable for the costs, and all provisions of law enabling the state to secure reimbursement for any such items of cost, applicable to the commitment and support of mentally ill persons in state hospitals shall apply with equal force in respect to each item of expense incurred by the state in connection with the commitment, care, custody and treatment of any person committed to the substance abuse bureau of the division or to any institution maintained by the state. Voluntary patients may be required to pay the cost of their subsistence, care and treatment.

History: 1941 Comp., 61-1212, enacted by Laws 1949, ch. 114, 12; 1953 Comp., 46-12-12; Laws 1967, ch. 78, 3; 1976 (S.S.), ch. 9, 11; 1983, ch. 177, 10; 1989, ch. 47, 9.



Section 43-2-15 - Report.

43-2-15. Report.

On or before December 1 in each year, the division shall render a report to the governor and the state legislature of its activities, including recommendations for improvements therein, by legislation or otherwise.

History: 1941 Comp., 61-1213, enacted by Laws 1949, ch. 114, 13; 1953 Comp., 46-12-13; Laws 1976 (S.S.), ch. 9, 12.



Section 43-2-19 - Peace officer or public service officer; no liability.

43-2-19. Peace officer or public service officer; no liability.

A. A peace officer or public service officer may, if the officer reasonably believes it necessary for the officer's own safety, make a protective search of an intoxicated person before transporting the person to a residence, treatment facility or detention center.

B. A peace officer or public service officer shall not be held civilly liable for assault, false imprisonment or other alleged torts or crimes on account of reasonable measures taken under the authority of the Detoxification Reform Act, if such measures were, in fact, reasonable and did not involve use of excessive or unnecessary force.

History: 1953 Comp., 46-14-4, enacted by Laws 1973, ch. 331, 4; 2005, ch. 198, 7.



Section 43-2-20 - Notification of family.

43-2-20. Notification of family.

Whenever an intoxicated person is committed to protective custody, the administration in charge of the treatment facility shall provide the person an opportunity to contact a member of the intoxicated person's family as soon as practicable.

History: 1953 Comp., 46-14-5, enacted by Laws 1973, ch. 331, 5; 2005, ch. 198, 8.



Section 43-2-21 - Liability for costs.

43-2-21. Liability for costs.

Any intoxicated person having transportation, shelter or treatment furnished to the person as an intoxicated person under the Detoxification Reform Act shall be liable to the furnishing city, county or treatment facility for its reasonable costs in providing that transportation, shelter or treatment.

History: 1953 Comp., 46-14-6, enacted by Laws 1973, ch. 331, 6; 2005, ch. 198, 9.



Section 43-2-23 - Civil liability.

43-2-23. Civil liability.

Physicians and treatment facilities and their officers, directors and employees shall not be liable to any person held on account of reasonable measures taken under the authority of the Detoxification Reform Act, absent proof of negligence or intentional misconduct.

History: Laws 2005, ch. 198, 10.






Article 3 - Community Alcoholism Treatment and Detoxification

Section 43-3-10 - Definitions.

43-3-10. Definitions.

As used in Chapter 43, Article 3 NMSA 1978:

A. "board" means the board of county commissioners of a county;

B. "department" means the human services department;

C. "DWI program" means a community program specifically designed to provide treatment, aftercare or prevention of or education regarding driving while under the influence of alcohol or drugs;

D. "incarceration and treatment facility" means a minimum security detention facility that provides a DWI program;

E. "planning council" means a county DWI planning council;

F. "screening program" means a program that provides screening or examination by alcoholism treatment professionals of persons charged with or convicted of driving while intoxicated or other offenses to determine whether the person is:

(1) physically dependent on alcohol and thus suffering from the disease of alcoholism;

(2) an alcohol abuser who has not yet developed the alcoholism disease syndrome but has an entrenched pattern of pathological use of alcohol and social or occupational impairment in function from alcohol abuse; or

(3) neither an alcoholic nor an alcohol abuser such that alcoholism treatment is not necessary; and that provides referral or recommendation of such persons to the most appropriate treatment; and

G. "statewide substance abuse services plan" means the comprehensive plan for a statewide services network developed by the department that documents the extent of New Mexico's substance abuse problem and statewide needs for prevention, screening, detoxification, short-term and long-term rehabilitation, outpatient programs and DWI programs. The plan shall be based on the continuum of care concept of a comprehensive prevention and treatment system.

History: Laws 1985, ch. 185, 3; 1989, ch. 146, 1; 1993, ch. 65, 10; 1999, ch. 270, 5; 2007, ch. 325, 10.



Section 43-3-11 - Powers and duties of the department.

43-3-11. Powers and duties of the department.

A. The department shall adopt rules to provide for:

(1) minimum standards of service for DWI programs that contract for funds pursuant to the department's behavioral health services rules; provided that rules adopted pursuant to this section shall, before adoption, have been presented to all interested parties in a public hearing;

(2) the format and guidelines for county DWI plans and the criteria for evaluating them; and

(3) procedures for reporting of programmatic and financial information necessary to evaluate the effectiveness of programs funded. Evaluation of program effectiveness shall include an analysis of outcome-based measures and the impact of the programs on the incidence of driving while under the influence of intoxicating liquor or drugs and shall be reported to the legislature annually.

B. The department shall provide technical assistance and training to assist each county as needed in developing its DWI plan.

C. The department shall review the impact of the programs on the reduction of the incidence of driving while under the influence of intoxicating liquor or drugs, approve county DWI plans and incorporate these plans into the statewide substance abuse services plan in accordance with Section 43-3-13 NMSA 1978.

D. Any screening programs funded pursuant to the behavioral health services rules shall be established in collaboration with the district, magistrate, metropolitan and municipal courts to be served by the screening program. Whenever feasible, the screening program shall not be provided by an alcoholism treatment program serving the judicial districts involved in order to avoid conflict of interest in recommending that offenders enter treatment.

History: Laws 1985, ch. 185, 4; 1993, ch. 65, 11; 1999, ch. 270, 6.



Section 43-3-13 - Statewide substance abuse services plan.

43-3-13. Statewide substance abuse services plan.

A. The department shall develop and update annually prior to August 30 a statewide substance abuse services plan that documents the extent of New Mexico's substance abuse problem. The plan shall describe the effectiveness of existing services and shall document needs based on a statewide assessment that reflects local planning, concerns and priorities.

B. The department shall annually invite comment and review of the substance abuse services plan for a period of no less than thirty days prior to its publication.

C. The department shall make decisions concerning proposed substance abuse programs consistent with the priorities and service system concepts contained in the current statewide substance abuse services plan.

History: Laws 1985, ch. 185, 6; 1993, ch. 65, 12; 1999, ch. 270, 7.



Section 43-3-14 - County DWI planning councils authorized; membership.

43-3-14. County DWI planning councils authorized; membership.

A. A board may create a county DWI planning council and appoint the members for terms set by the board. The members of the planning council shall be selected to represent a broad spectrum of interests and may include county officials, DWI program and service providers, law enforcement officers, alcohol counselors and therapists, school administrators and local political leaders.

B. The members of a planning council shall elect from among the membership of the planning council a chairman for a term designated by the board. The planning council shall meet at the call of the chairman.

C. Planning council members shall receive per diem and mileage reimbursement as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

History: Laws 1993, ch. 65, 13.



Section 43-3-15 - County DWI plans.

43-3-15. County DWI plans.

A. With the advice of the planning council, the board or its designee shall prepare a county DWI plan. Upon approval of the DWI plan by the board and the planning council, the board shall submit the DWI plan to the department for approval and integration into the statewide alcoholism services plan.

B. Two or more boards may agree to establish a multicounty DWI plan.

C. Each county DWI plan shall include:

(1) a county needs assessment that identifies and quantifies:

(a) the major factors that affect access to and the success or effectiveness of local DWI programs;

(b) the gaps and needs not covered in local DWI programs; and

(c) the extent to which county residents use DWI programs available in other counties;

(2) an inventory of existing public and private DWI providers and programs in the county, including identification of any DWI program duplication, and existing governmental funding and other resources, including county funding, for county DWI programs; and

(3) recommendations and goals for providing, improving and funding DWI programs in the county, based on the needs assessment and inventory, and including proposals to eliminate duplication of programs and services, improve access to programs and services, establish new programs or services, provide additional funding, in-kind contributions and other resources for existing programs and where feasible use DWI programs available in other counties.

D. The county DWI plan shall be updated at the request of the board or the department if the plan as implemented through the statewide alcoholism services plan is not achieving its stated goals, if the needs of the county have changed or if the department determines that the distribution of funds is not having an impact on the incidence of driving while under the influence of intoxicating liquor or drugs.

History: Laws 1993, ch. 65, 14.









Chapter 44 - Miscellaneous Civil Law Matters

Article 1 - Habeas Corpus

Section 44-1-1 - Who may obtain writ.

44-1-1. [Who may obtain writ.]

Every person imprisoned or otherwise restrained of his liberty, except in the cases in the following section specified, may prosecute a writ of habeas corpus, according to the provisions of this chapter, to obtain relief from such imprisonment or restraint, if it proves to be unlawful.

History: Laws 1884, ch. 1, 1; C.L. 1884, 2012; C.L. 1897, 2781; Code 1915, 2589; C.S. 1929, 63-101; 1941 Comp., 25-1101; 1953 Comp., 22-11-1.



Section 44-1-2 - Detention under judgment or execution; contempt.

44-1-2. [Detention under judgment or execution; contempt.]

The following persons are not entitled to prosecute such writ: persons committed or detained by virtue of the final judgment, conviction or decree of any competent tribunal or by virtue of an execution issued upon such judgment or decree; but no order of commitment for any alleged contempt, or upon proceedings as for contempt, to enforce the rights or remedies of any party shall be deemed a judgment, conviction or decree within the meaning of this section; nor shall any attachment or other process issued upon any such order be deemed an execution within the meaning of this section.

History: Laws 1884, ch. 1, 2; C.L. 1884, 2013; C.L. 1897, 2782; Code 1915, 2590; C.S. 1929, 63-102; 1941 Comp., 25-1102; 1953 Comp., 22-11-2.



Section 44-1-3 - Application for writ; to whom made; petition; signature; verification.

44-1-3. [Application for writ; to whom made; petition; signature; verification.]

Application for such writ shall be made by petition to any judge of the supreme court, signed and verified either by the party for whose relief it is intended, or by some person in his behalf, as follows: to the supreme or district court or to any judge thereof, being within the district where the prisoner is detained; or if there is no such officer within such district, or if he be absent or from any cause is incapable of acting, or has refused to grant such writ, then to some officer having such authority residing in any other district.

History: Laws 1884, ch. 1, 3; C.L. 1884, 2014; Laws 1889, ch. 17, 2; C.L. 1897, 2783; Code 1915, 2591; C.S. 1929, 63-103; 1941 Comp., 25-1103; 1953 Comp., 22-11-3.



Section 44-1-4 - Application to officer residing outside district of detention; jurisdictional proof required.

44-1-4. [Application to officer residing outside district of detention; jurisdictional proof required.]

Whenever application for any such writ is made to any officer not residing within the district where the prisoner is detained, he shall require proof by oath of the party applying, or by other sufficient evidence, that there is no officer in such district authorized to grant the writ; or if there is one, that he is absent or has refused to grant such writ; or for some cause, to be specially set forth, is incapable of acting, and if such proof is not produced, the application shall be denied.

History: Laws 1884, ch. 1, 4; C.L. 1884, 2015; C.L. 1897, 2784; Code 1915, 2592; C.S. 1929, 63-104; 1941 Comp., 25-1104; 1953 Comp., 22-11-4.



Section 44-1-5 - Petition for writ; allegations; exhibits.

44-1-5. [Petition for writ; allegations; exhibits.]

The petition shall state in substance:

A. that the person in whose behalf the writ is applied for is imprisoned or restrained of his liberty, the officer or person by whom he is so confined or restrained and the place where, naming both parties, if their names are known, or describing them if they are not;

B. that such person is not committed or detained by virtue of any process, judgment, decree or execution, specified in Section 44-1-2 NMSA 1978;

C. the cause or pretense of such confinement or restraint, according to the knowledge or belief of the party verifying the petition;

D. if the confinement or restraint is by virtue of any warrant, or order, or process, a copy thereof shall be annexed, or it shall be averred that by reason of such prisoner being removed or concealed before application, a demand of such copy could not be made, or that such demand was made, and the legal fees therefor tendered to the officer or person having such prisoner in his custody, and that such copy was refused;

E. if the imprisonment is alleged to be illegal, the petition shall state in what the illegality consists.

History: Laws 1884, ch. 1, 5; C.L. 1884, 2016; C.L. 1897, 2785; Code 1915, 2593; C.S. 1929, 63-105; 1941 Comp., 25-1105; 1953 Comp., 22-11-5.



Section 44-1-6 - Form of writ.

44-1-6. [Form of writ.]

Every writ of habeas corpus issued under the provisions of this chapter shall be substantially in the following form:

The state of New Mexico to the sheriff of, etc., or to A.B.:

You are hereby commanded to have the body of C.D., by you imprisoned and detained, as it is said, together with the time and cause of such imprisonment and detention, by whatever name the said C.D. shall be called or charged, before E.F., judge of the district court, as etc. (or immediately after the receipt of this writ), to do, and receive what shall then and there be considered concerning the said C.D., and have you then and there this writ.

Witness, etc. End Form

History: Laws 1884, ch. 1, 6; C.L. 1884, 2017; C.L. 1897, 2786; Code 1915, 2594; C.S. 1929, 63-106; 1941 Comp., 25-1106; 1953 Comp., 22-11-6.



Section 44-1-7 - Defects of form; names of prisoner and custodian.

44-1-7. [Defects of form; names of prisoner and custodian.]

Such writ of habeas corpus shall not be disobeyed for any defect of form. It is sufficient:

A. if the person having the custody of the prisoner is designated either by his name or office, if he has any, or by his own name, or if both such names are unknown or uncertain, he may be described by any assumed appellation, and anyone who may be served with the writ, shall be deemed to be the person to whom it is directed, although it is directed to him by a wrong name or description, or to another person;

B. if the person who is directed to be produced is designated by name, or if his name is uncertain or unknown, he may be described in any other way so as to designate the person intended.

History: Laws 1884, ch. 1, 7; C.L. 1884, 2018; C.L. 1897, 2787; Code 1915, 2595; C.S. 1929, 63-107; 1941 Comp., 25-1107; 1953 Comp., 22-11-7.



Section 44-1-8 - Wrongful refusal of writ; forfeiture.

44-1-8. [Wrongful refusal of writ; forfeiture.]

If any officer herein authorized to grant writs of habeas corpus willfully refuses to grant such writ when legally applied for, he shall forfeit for any such offense, to the party aggrieved, one thousand dollars [($1,000)].

History: Laws 1884, ch. 1, 8; C.L. 1884, 2019; C.L. 1897, 2788; Code 1915, 2596; C.S. 1929, 63-108; 1941 Comp., 25-1108; 1953 Comp., 22-11-8.



Section 44-1-9 - Return; contents; exhibits; signature; verification.

44-1-9. [Return; contents; exhibits; signature; verification.]

The person upon whom such writ is duly served shall state in his return plainly and unequivocally:

A. whether he has or has not the party in his custody, or control, or under his restraint, and, if he has not, whether he has had the party in his custody, or under his control or restraint, at any and what time prior or subsequent to the date of the writ;

B. if he has the party in his custody or control, or under his restraint, the authority and true cause of such imprisonment or restraint, setting forth the same at large;

C. if the party is detained by virtue of any writ, warrant or other written authority, a copy thereof shall be annexed to the return, and the original shall be produced and exhibited on the return of the writ to the officer before whom the same is returnable;

D. if the person upon whom such writ is served has had the party in his control or custody, or under his restraint, at any time prior or subsequent to the date of the writ, but has transferred such custody or restraint to another, the return shall state particularly to whom, at what time, for what cause and by what authority such transfer took place. The return shall be signed by the person making the same, and except where such person is a sworn public officer and makes his return in his official capacity, it shall be verified by oath.

History: Laws 1884, ch. 1, 9; C.L. 1884, 2020; C.L. 1897, 2789; Code 1915, 2597; C.S. 1929, 63-109; 1941 Comp., 25-1109; 1953 Comp., 22-11-9.



Section 44-1-10 - Petitioner to be produced; exception.

44-1-10. [Petitioner to be produced; exception.]

The person or officer on whom the writ is served shall bring the body of the person in his custody, according to the command of such writ, except in the case of the sickness of such person, as hereinafter provided in this chapter.

History: Laws 1884, ch. 1, 10; C.L. 1884, 2021; C.L. 1897, 2790; Code 1915, 2598; C.S. 1929, 63-110; 1941 Comp., 25-1110; 1953 Comp., 22-11-10.



Section 44-1-11 - Attachment for disobedience of writ; issuance; to whom directed; proceedings.

44-1-11. [Attachment for disobedience of writ; issuance; to whom directed; proceedings.]

If the person upon whom such writ is duly served refuses or neglects to obey the same, by producing the party named in such writ, and making a full and explicit return to every such writ within the time required by the provisions of this chapter, and no sufficient excuse is shown for such refusal or neglect, the officer before whom such writ is returnable, upon due proof of the service thereof, shall forthwith issue an attachment against such person, directed to the sheriff of any county in this state, and commanding him forthwith to apprehend such person and to bring him immediately before such officer, and on such person being so brought he shall be committed to close custody in the jail of the county in which such officer is, until he makes return to such writ and complies with any order that may be made by such officer in relation to the person for whose relief such writ was issued.

History: Laws 1884, ch. 1, 11; C.L. 1884, 2022; C.L. 1897, 2791; Code 1915, 2599; C.S. 1929, 63-111; 1941 Comp., 25-1111; 1953 Comp., 22-11-11.



Section 44-1-12 - Attachment against sheriff; place of detention.

44-1-12. [Attachment against sheriff; place of detention.]

If a sheriff neglects to return such writ the attachment may be directed to any person designated therein, who shall have full power to execute the same, and such sheriff upon being brought up may be committed to the jail of any county other than his own.

History: Laws 1884, ch. 1, 12; C.L. 1884, 2023; C.L. 1897, 2792; Code 1915, 2600; C.S. 1929, 63-112; 1941 Comp., 25-1112; 1953 Comp., 22-11-12.



Section 44-1-13 - Precept for production of petitioner by officer executing attachment.

44-1-13. [Precept for production of petitioner by officer executing attachment.]

The officer by whom any such attachment is issued may also at the same time or afterward issue a precept to the sheriff, or other person to whom such attachment was directed, commanding him to bring forthwith before such officers the party for whose benefit such writ was allowed, who shall thereafter remain in the custody of such sheriff or person until he is discharged, bailed or remanded, as such officer directs.

History: Laws 1884, ch. 1, 13; C.L. 1884, 2024; C.L. 1897, 2793; Code 1915, 2601; C.S. 1929, 63-113; 1941 Comp., 25-1113; 1953 Comp., 22-11-13.



Section 44-1-14 - Hearing.

44-1-14. [Hearing.]

The officer before whom such party is brought on such writ shall immediately after the return thereof, proceed to examine into the facts contained in such return, and into the cause of the confinement or restraint of such party, whether the same was before commitment for any criminal charge or not.

History: Laws 1884, ch. 1, 14; C.L. 1884, 2025; C.L. 1897, 2794; Code 1915, 2602; C.S. 1929, 63-114; 1941 Comp., 25-1114; 1953 Comp., 22-11-14.



Section 44-1-15 - When petitioner will be discharged.

44-1-15. [When petitioner will be discharged.]

If no legal cause is shown for such imprisonment or restraint, or for the continuation thereof, such officer shall discharge such party from the custody or restraint under which he is held.

History: Laws 1884, ch. 1, 15; C.L. 1884, 2026; C.L. 1897, 2795; Code 1915, 2603; C.S. 1929, 63-115; 1941 Comp., 25-1115; 1953 Comp., 22-11-15.



Section 44-1-16 - When petitioner will be remanded to custody.

44-1-16. [When petitioner will be remanded to custody.]

The officer shall forthwith remand such party, if it appears that he is detained in custody, either:

A. by virtue of process issued by any court or judge of the United States in a case where such court or judge has exclusive jurisdiction; or

B. by virtue of the final judgment or decree of any competent court, or of any execution issued upon such judgment or decree; or

C. for any contempt, specially and plainly charged in the commitment by some court, officer or body having authority to commit for the contempt so charged; and

D. that the time during which such party may be legally detained has not expired.

History: Laws 1884, ch. 1, 16; C.L. 1884, 2027; C.L. 1897, 2796; Code 1915, 2604; C.S. 1929, 63-116; 1941 Comp., 25-1116; 1953 Comp., 22-11-16.



Section 44-1-17 - Causes for discharge of petitioner in custody under civil process.

44-1-17. [Causes for discharge of petitioner in custody under civil process.]

If it appears on the return that the prisoner is in custody by virtue of civil process of any court legally constituted, or issued by an officer in the course of judicial proceedings before him, authorized by law, such prisoner can only be discharged in one of the following cases:

A. when the jurisdiction of such court or officer has been exceeded either as to matter, place, sum or person;

B. where, though the original imprisonment was lawful, yet by some act, omission or event which has taken place afterward, the party is entitled to be discharged;

C. where the process is defective in some matter of substance required by law rendering such process void;

D. where the process, though in proper form, has been issued in a case not allowed by law;

E. where the person having the custody of the prisoner under such process is not the person empowered by law to detain him; or

F. where the process is not authorized by any judgment, order or decree of any court, nor by any provision of law.

History: Laws 1884, ch. 1, 17; C.L. 1884, 2028; C.L. 1897, 2797; Code 1915, 2605; C.S. 1929, 63-117; 1941 Comp., 25-1117; 1953 Comp., 22-11-17.



Section 44-1-18 - Legality or justice of judgment or execution.

44-1-18. [Legality or justice of judgment or execution.]

But no officer on the return of any habeas corpus can inquire into the legality or justice of any judgment, decree or execution specified in Section 44-1-16 NMSA 1978.

History: Laws 1884, ch. 1, 18; C.L. 1884, 2029; C.L. 1897, 2798; Code 1915, 2606; C.S. 1929, 63-118; 1941 Comp., 25-1118; 1953 Comp., 22-11-18.



Section 44-1-19 - Petitioner legally committed or guilty of offense; release on bail.

44-1-19. [Petitioner legally committed or guilty of offense; release on bail.]

If it appears that the party has been legally committed for any criminal offense, or if he appears, by the testimony offered with the return upon the hearing thereof, to be guilty of such an offense, although the commitment is irregular, the officer before whom such party is brought shall proceed to let such party to bail, if the case be bailable and good bail is offered, or if not, shall forthwith remand such party.

History: Laws 1884, ch. 1, 19; C.L. 1884, 2030; C.L. 1897, 2799; Code 1915, 2607; C.S. 1929, 63-119; 1941 Comp., 25-1119; 1953 Comp., 22-11-19.



Section 44-1-20 - Decision in other cases.

44-1-20. [Decision in other cases.]

In other cases the party shall be placed in custody of the person legally entitled thereto, or if no one is so entitled, he shall be discharged.

History: Laws 1884, ch. 1, 20; C.L. 1884, 2031; C.L. 1897, 2800; Code 1915, 2608; C.S. 1929, 63-120; 1941 Comp., 25-1120; 1953 Comp., 22-11-20.



Section 44-1-21 - Custody of petitioner pending decision.

44-1-21. [Custody of petitioner pending decision.]

Until judgment is given upon the action, the officer before whom such party is brought may either commit such party to the custody of the sheriff of the county in which such officer is, or place him in such care or under such custody as his age and other circumstances require.

History: Laws 1884, ch. 1, 21; C.L. 1884, 2032; C.L. 1897, 2801; Code 1915, 2609; C.S. 1929, 63-121; 1941 Comp., 25-1121; 1953 Comp., 22-11-21.



Section 44-1-22 - Notice of hearing.

44-1-22. [Notice of hearing.]

In criminal cases, notice of the time and place at which the writ is made returnable shall be given to the district attorney, if he is within the county; in other cases like notice shall be given to any person interested in continuing the custody or restraint of the party seeking the aid of said writ.

History: Laws 1884, ch. 1, 22; C.L. 1884, 2033; C.L. 1897, 2802; Code 1915, 2610; C.S. 1929, 63-122; 1941 Comp., 25-1122; 1953 Comp., 22-11-22.



Section 44-1-23 - Bail proceedings; authorization of habeas corpus; committing magistrate's proceedings to be reviewed.

44-1-23. [Bail proceedings; authorization of habeas corpus; committing magistrate's proceedings to be reviewed.]

Hereafter all persons to whom bail has been denied or who are confined for failure to give bail, may have the benefit of a writ of habeas corpus for the purpose of being admitted to bail or having the bail reduced, and the court or judge shall, upon habeas corpus, review the proceedings or action of a committing magistrate.

History: Laws 1889, ch. 29, 1; C.L. 1897, 2803; Code 1915, 2611; C.S. 1929, 63-123; 1941 Comp., 25-1123; 1953 Comp., 22-11-23.



Section 44-1-24 - Certiorari to committing magistrate; transcript; examination of case de novo; decision.

44-1-24. [Certiorari to committing magistrate; transcript; examination of case de novo; decision.]

When an application is made before any authority authorized by law to issue such writs of habeas corpus it shall be the duty of such officers to issue a writ of certiorari commanding the committing magistrate forthwith to send to said officers a full and complete transcript of all his proceedings had thereof, and the said officer upon the return of such writ shall proceed to examine the case de novo and either commit to jail, discharge or recognize such person to appear before the district court as the case may require.

History: Laws 1889, ch. 29, 2; C.L. 1897, 2804; Code 1915, 2612; C.S. 1929, 63-124; 1941 Comp., 25-1124; 1953 Comp., 22-11-24.



Section 44-1-25 - Pleading by petitioner after return; summary hearing.

44-1-25. [Pleading by petitioner after return; summary hearing.]

The party brought before any such officer on the return of any writ of habeas corpus, may deny any of the material facts set forth in the return, or allege any fact to show, either that his imprisonment or detention is unlawful, or that he is entitled to his discharge, which allegations or denials shall be on oath; and thereupon such officer shall proceed in a summary way to hear such allegations and proofs as are legally produced in support of such imprisonment or detention or against the same, and to dispose of such party as justice requires.

History: Laws 1884, ch. 1, 24; C.L. 1884, 2035; C.L. 1897, 2805; Code 1915, 2613; C.S. 1929, 63-125; 1941 Comp., 25-1125, 1953 Comp., 22-11-25.



Section 44-1-26 - Procedure when petitioner is sick or infirm.

44-1-26. [Procedure when petitioner is sick or infirm.]

Whenever from the sickness or infirmity of the person directed to be produced by any writ of habeas corpus such person cannot, without danger, be brought before the officer before whom the suit is made returnable, the party in whose custody he is may state the fact in his return to the writ, verifying the same by his oath; and if such officer is satisfied of the truth of such allegation and the return is otherwise sufficient, he shall proceed to decide upon such return and to dispose of the matter; and if it appears that the person detained is illegally imprisoned, confined or restrained of his liberty, the officer shall order those having such person in their custody to discharge him forthwith; and if it appears that such person is legally detained, imprisoned and confined, and is not entitled to be bailed, such officer shall dismiss the proceedings.

History: Laws 1884, ch. 1, 25; C.L. 1884, 2036; C.L. 1897, 2806; Code 1915, 2614; C.S. 1929, 63-126; 1941 Comp., 25-1126; 1953 Comp., 22-11-26.



Section 44-1-27 - Disobedience of order for discharge; attachment; damages recoverable.

44-1-27. [Disobedience of order for discharge; attachment; damages recoverable.]

Obedience to any order for the discharge of any prisoner, granted pursuant to the provisions of this chapter, may be enforced by the officer issuing such writ or granting such order, by attachment, in the same manner as herein provided for a neglect to make a return to a writ of habeas corpus, and the person guilty of such disobedience shall forfeit to the party aggrieved, one thousand dollars [($1,000)] in addition to any special damages such party may have sustained.

History: Laws 1884, ch. 1, 26; C.L. 1884, 2037; C.L. 1897, 2807; Code 1915, 2615; C.S. 1929, 63-127; 1941 Comp., 25-1127; 1953 Comp., 22-11-27.



Section 44-1-28 - Detention for same offense after discharge on habeas corpus prohibited; when permissible.

44-1-28. [Detention for same offense after discharge on habeas corpus prohibited; when permissible.]

No person who has been discharged upon a habeas corpus shall be again imprisoned or restrained for the same cause, unless indicted therefor, convicted thereof or committed for want of bail by some court of record having jurisdiction of the cause; or unless after a discharge for a defect of proof or for some material defect in the commitment in a criminal case, he is again arrested on sufficient proof and committed by legal process.

History: Laws 1884, ch. 1, 27; C.L. 1884, 2038; C.L. 1897, 2808; Code 1915, 2616; C.S. 1929, 63-128; 1941 Comp., 25-1128; 1953 Comp., 22-11-28.



Section 44-1-29 - Concealment or transfer of prisoner to avoid writ; forfeiture.

44-1-29. [Concealment or transfer of prisoner to avoid writ; forfeiture.]

If anyone, who has in his custody, or under his control, a person entitled to a writ of habeas corpus, whether a writ has been issued or not, transfers such prisoner to the custody, or places him under the power or control of another person, or conceals him, or changes the place of his confinement, with intent to elude the service of such writ, or to avoid the effect thereof, the person so offending shall forfeit to the party aggrieved thereby the sum of four hundred dollars [($400)], to be recovered in a civil action.

History: Laws 1884, ch. 1, 28; C.L. 1884, 2039; C.L. 1897, 2809; Code 1915, 2617; C.S. 1929, 63-129; 1941 Comp., 25-1129; 1953 Comp., 22-11-29.



Section 44-1-30 - Detention officer refusing to furnish copies; forfeiture.

44-1-30. [Detention officer refusing to furnish copies; forfeiture.]

Any officer, or other person, refusing to deliver a copy of any order, warrant, process or other authority, by which he detains any person, to anyone who demands such copy and tenders the fees thereof, shall forfeit two hundred dollars [($200)] to the person so detained.

History: Laws 1884, ch. 1, 29; C.L. 1884, 2040; C.L. 1897, 2810; Code 1915, 2618; C.S. 1929, 63-130; 1941 Comp., 25-1130; 1953 Comp., 22-11-30.



Section 44-1-31 - When writ returnable; seal.

44-1-31. [When writ returnable; seal.]

Every writ of habeas corpus may be made returnable at a day certain, or forthwith, as the case may require, and shall be under the seal of the court.

History: Laws 1884, ch. 1, 30; C.L. 1884, 2041; C.L. 1897, 2811; Code 1915, 2619; C.S. 1929, 63-131; 1941 Comp., 25-1131; 1953 Comp., 22-11-31.



Section 44-1-32 - Who may serve writ; tender of fees; bond for costs and restoration of prisoner.

44-1-32. [Who may serve writ; tender of fees; bond for costs and restoration of prisoner.]

It can only be served by an elector of this state, and the service thereof shall not be deemed complete unless the party serving the same tenders to the person in whose custody the prisoner is, if such person is a sheriff, constable or marshal, the fees allowed by law for bringing up such prisoner. The officer granting the writ may, in his discretion, require a bond in a penalty not exceeding one thousand dollars [($1,000)], with sufficient sureties, conditioned that the obligators will pay all costs and expenses of the proceeding, and the reasonable charges of restoring the prisoner to the person from whose custody he was taken, if he is remanded. Such bond shall run to the sheriff of the county and be filed in the office of the clerk of the court from which the writ issues.

History: Laws 1884, ch. 1, 31; C.L. 1884, 2042; C.L. 1897, 2812; Code 1915, 2620; C.S. 1929, 63-132; 1941 Comp., 25-1132; 1953 Comp., 22-11-32.



Section 44-1-33 - Service by delivery to custodian or person to whom writ is directed.

44-1-33. [Service by delivery to custodian or person to whom writ is directed.]

Every writ of habeas corpus issued pursuant to this chapter may be served by delivering the same to the person to whom it is directed. If he cannot be found, it may be served by being left at the jail or other place in which the prisoner is confined, with any under officer or other person of proper age having charge for the time of such prisoner.

History: Laws 1884, ch. 1, 32; C.L. 1884, 2043; C.L. 1897, 2813; Code 1915, 2621; C.S. 1929, 63-133; 1941 Comp., 25-1133; 1953 Comp., 22-11-33.



Section 44-1-34 - Service by posting.

44-1-34. [Service by posting.]

If the person on whom the writ ought to be served, conceals himself, or refuses admittance to the party attempting to serve the same, it may be served by affixing the same in some conspicuous place on the outside, either of his dwelling house or of the place where the party is confined.

History: Laws 1884, ch. 1, 33; C.L. 1884, 2044; C.L. 1897, 2814; Code 1915, 2622; C.S. 1929, 63-134; 1941 Comp., 25-1134; 1953 Comp., 22-11-34.



Section 44-1-35 - Time allowed for making return and producing prisoner.

44-1-35. [Time allowed for making return and producing prisoner.]

If the writ is returnable at a certain day, such return shall be made, and such prisoner produced at the time and place specified therein; if he is returnable forthwith, and the place is within twenty miles of the place of service, such return shall be made and such prisoner produced within twenty-four hours, and the like time shall be allowed for every additional twenty miles.

History: Laws 1884, ch. 1, 34; C.L. 1884, 2045; C.L. 1897, 2815; Code 1915, 2623; C.S. 1929, 63-135; 1941 Comp., 25-1135; 1953 Comp., 22-11-35.



Section 44-1-36 - Compelling attendance of prisoner for trial or as witness.

44-1-36. [Compelling attendance of prisoner for trial or as witness.]

Nothing contained in this chapter shall be construed to restrain the power of any court to issue a writ of habeas corpus when necessary to bring before them any prisoner for trial, in any criminal case lawfully pending in the same court, or to bring any prisoner to be examined as a witness in any action or proceeding, civil or criminal, pending in such court, when they think the personal attendance and examination of the witness necessary for the attainment of justice.

History: Laws 1884, ch. 1, 35; C.L. 1884, 2046; C.L. 1897, 2816; Code 1915, 2624; C.S. 1929, 63-136; 1941 Comp., 25-1136; 1953 Comp., 22-11-36.



Section 44-1-37 - Sheriff's fees for producing prisoner.

44-1-37. [Sheriff's fees for producing prisoner.]

The sheriff or person who shall be required to bring up a person on habeas corpus, if the person be held by virtue of any legal process directed to such person as an officer, shall be entitled to the same fees and allowances as are allowed to sheriffs for removing prisoners in other cases.

History: Laws 1884, ch. 1, 36; C.L. 1884, 2047; C.L. 1897, 2817; Code 1915, 2625; C.S. 1929, 63-137; 1941 Comp., 25-1137; 1953 Comp., 22-11-37.



Section 44-1-38 - Federal court proceedings; payment of costs, fees and expenses by state penitentiary.

44-1-38. [Federal court proceedings; payment of costs, fees and expenses by state penitentiary.]

If the petition for the writ is filed in any federal court, all the reasonably necessary costs, fees and expenses incurred or paid by the respondent shall be paid by the penitentiary of New Mexico. The budget of the penitentiary shall include an item for the anticipated expenses of habeas corpus proceedings. If budgeted funds shall not be sufficient to pay the costs and expenses that will arise, an emergency allowance from the state court fund shall be allowed upon application of the warden of the penitentiary to the state board of finance.

History: 1953 Comp., 22-11-41, enacted by Laws 1963, ch. 178, 4.






Article 2 - Mandamus

Section 44-2-1 - Regulation of mandamus.

44-2-1. [Regulation of mandamus.]

The writ of mandamus is regulated as in this chapter prescribed.

History: Laws 1884, ch. 1, 37; C.L. 1884, 1992; C.L. 1897, 2760; Code 1915, 3411; C.S. 1929, 86-101; 1941 Comp., 26-101; 1953 Comp., 22-12-1.



Section 44-2-2 - District courts open at all times for issuance of writs.

44-2-2. [District courts open at all times for issuance of writs.]

For the purpose of hearing application for, and issuing writs of mandamus, the district courts shall be regarded as open at all times, wherever the judge of such court may be within the state.

History: Laws 1884, ch. 1, 50; C.L. 1884, 2005; C.L. 1897, 2774; Code 1915, 3412; C.S. 1929, 86-102; 1941 Comp., 26-102; 1953 Comp., 22-12-2.



Section 44-2-3 - Exclusive original jurisdiction; district and supreme courts.

44-2-3. [Exclusive original jurisdiction; district and supreme courts.]

The district court has exclusive original jurisdiction in all cases of mandamus, except where such writ is to be directed to a district court or a judge thereof in his official capacity, in which case the supreme court has exclusive original jurisdiction, and in such cases the supreme court or a judge thereof shall first make a rule, returnable in term, that such district court or judge thereof, show cause before the court why a peremptory writ of mandamus should not issue, and upon the return day of such rule such district court or judge may show cause against the rule by affidavit or record, evidence, and upon the hearing thereof, the supreme court shall award a peremptory writ, or dismiss the rule. In case of emergency, a judge of the supreme court, at the time of making the rule to show cause, may also appoint a special term of the court for hearing the motion, and at which the rule shall be made returnable.

History: Laws 1884, ch. 1, 48; C.L. 1884, 2003; C.L. 1897, 2771; Code 1915, 3423; C.S. 1929, 86-113; 1941 Comp., 26-103; 1953 Comp., 22-12-3.



Section 44-2-4 - Purpose of writ; judicial discretion not controlled.

44-2-4. [Purpose of writ; judicial discretion not controlled.]

It may be issued to any inferior tribunal, corporation, board or person, to compel the performance of an act which the law specially enjoins as a duty resulting from an office, trust or station; but though it may require an inferior tribunal to exercise its judgment, or proceed to the discharge of any of its functions, it cannot control judicial discretion.

History: Laws 1884, ch. 1, 38; C.L. 1884, 1993; C.L. 1897, 2761; Code 1915, 3413; C.S. 1929, 86-103; 1941 Comp., 26-104; 1953 Comp., 22-12-4.



Section 44-2-5 - Adequate remedy at law; writ will not issue; who may obtain writ.

44-2-5. [Adequate remedy at law; writ will not issue; who may obtain writ.]

The writ shall not issue in any case where there is a plain, speedy and adequate remedy in the ordinary course of law. It shall issue on the information of the party beneficially interested.

History: Laws 1884, ch. 1, 39; C.L. 1884, 1994; C.L. 1897, 2762; Code 1915, 3414; C.S. 1929, 86-104; 1941 Comp., 26-105; 1953 Comp., 22-12-5.



Section 44-2-6 - Contents of writ.

44-2-6. [Contents of writ.]

The writ is either alternative or peremptory. The alternative writ shall state concisely the facts showing the obligation of the defendant to perform the act, and his omission to perform it, and command him, that immediately after the receipt of the writ, or at some other specified time, he do the act required to be performed, or show cause before the court out of which the writ issued, at a specified time and place, why he has not done so; and that he then and there return the writ with his certificate of having done as he is commanded. The peremptory writ shall be in a similar form, except that the words requiring the defendant to show cause why he has not done as commanded, shall be omitted.

History: Laws 1884, ch. 1, 40; C.L. 1884, 1995; C.L. 1897, 2763; Code 1915, 3415; C.S. 1929, 86-105; 1941 Comp., 26-106; 1953 Comp., 22-12-6.



Section 44-2-7 - When peremptory or alternative writs issued.

44-2-7. [When peremptory or alternative writs issued.]

When the right to require the performance of the act is clear, and it is apparent that no valid excuse can be given for not performing it, a peremptory mandamus may be allowed in the first instance; in all other cases the alternative writ shall be first issued.

History: Laws 1884, ch. 1, 41; C.L. 1884, 1996; C.L. 1897, 2764; Code 1915, 3416; C.S. 1929, 86-106; 1941 Comp., 26-107; 1953 Comp., 22-12-7.



Section 44-2-8 - Allowance of writ; return day; service.

44-2-8. [Allowance of writ; return day; service.]

The court or judge, by an indorsement on the writ, shall allow the same, designate the return day thereof and direct the manner of service.

History: Laws 1884, ch. 1, 42; C.L. 1884, 1997; C.L. 1897, 2765; Code 1915, 3417; C.S. 1929, 86-107; 1941 Comp., 26-108; 1953 Comp., 22-12-8.



Section 44-2-9 - Answer to writ.

44-2-9. [Answer to writ.]

On the return day of the alternative writ, or such further day as the court allows, the party on whom the writ is served may show cause by answer, made in the same manner as an answer to a complaint in civil action.

History: Laws 1884, ch. 1, 43; C.L. 1884, 1998; C.L. 1897, 2766; Code 1915, 3418; C.S. 1929, 86-108; 1941 Comp., 26-109; 1953 Comp., 22-12-9.



Section 44-2-10 - Peremptory mandamus on failure to answer; procedure after answer.

44-2-10. [Peremptory mandamus on failure to answer; procedure after answer.]

If no answer is made a peremptory mandamus shall be allowed against the defendant; if an answer is made containing new matter, the plaintiff may, on the trial or other proceedings, avail himself of any valid objection to its sufficiency, or may countervail it by evidence either in direct denial or by way of avoidance.

History: Laws 1884, ch. 1, 44; C.L. 1884, 1999; C.L. 1897, 2767; Code 1915, 3419; C.S. 1929, 86-109; 1941 Comp., 26-110; 1953 Comp., 22-12-10.



Section 44-2-11 - Pleadings allowed; proceedings as in civil actions.

44-2-11. [Pleadings allowed; proceedings as in civil actions.]

No other pleading or written allegation is allowed than the writ and answer. They shall be construed and amended in the same manner as pleadings in a civil action, and the issues thereby joined shall be tried and further proceedings had in the same manner as in a civil action.

History: Laws 1884, ch. 1, 45; C.L. 1884, 2000; C.L. 1897, 2768; Code 1915, 3420; C.S. 1929, 86-110; 1941 Comp., 26-111; 1953 Comp., 22-12-11.



Section 44-2-12 - Judgment for plaintiff; damages; costs; peremptory writ.

44-2-12. [Judgment for plaintiff; damages; costs; peremptory writ.]

If judgment is given for the plaintiff, he shall recover the damages which he has sustained, together with costs and disbursements, and a peremptory mandamus shall be awarded without delay.

History: Laws 1884, ch. 1, 46; C.L. 1884, 2001; C.L. 1897, 2769; Code 1915, 3421; C.S. 1929, 86-111; 1941 Comp., 26-112; 1953 Comp., 22-12-12.



Section 44-2-13 - Officer or board refusing to perform duty; fine; other action for penalty barred.

44-2-13. [Officer or board refusing to perform duty; fine; other action for penalty barred.]

Whenever a peremptory mandamus is directed to a public officer, body or board, commanding the performance of any public duty specially enjoined by law, if it appears to the court that such officer or any member of such body or board, without just excuse, refuses or neglects to perform the duty so enjoined, the court may impose a fine not exceeding two hundred and fifty dollars [($250)] upon every such officer or member of such body or board; such fine, when collected, shall be paid into the state treasury, and the payment of such fine is a bar to an action for any penalty incurred by such officer or member of such body or board, by reason of his refusal or neglect to perform the duty so enjoined.

History: Laws 1884, ch. 1, 47; C.L. 1884, 2002; C.L. 1897, 2770; Code 1915, 3422; C.S. 1929, 86-112; 1941 Comp., 26-113; 1953 Comp., 22-12-13.



Section 44-2-14 - Review of proceedings.

44-2-14. [Review of proceedings.]

That in all cases of proceedings by mandamus in any district court of this state, the final judgment of the court thereon shall be reviewable by appeal or writ of error in the same manner as now provided by law in other civil cases.

History: Laws 1887, ch. 60, 1; C.L. 1897, 2773; Laws 1899, ch. 80, 8; Code 1915, 3424; C.S. 1929, 86-114; 1941 Comp., 26-114; 1953 Comp., 22-12-14.






Article 3 - Quo Warranto

Section 44-3-1 - Commencement of proceedings; complaint; writ permissive.

44-3-1. [Commencement of proceedings; complaint; writ permissive.]

The remedies heretofore obtainable by writ of quo warranto and by proceedings by information in the nature of quo warranto shall be commenced by the filing of a complaint as in other civil actions, and it shall not be necessary to sue out such writs in form, but this section shall not prevent nor be construed to prohibit the use by the supreme court and the district courts of the state of writs and proceedings in the forms hitherto used in such cases by such courts.

History: Laws 1919, ch. 28, 1; C.S. 1929, 115-101; 1941 Comp., 26-201; 1953 Comp., 22-15-1.



Section 44-3-2 - Trial; time; use of jury permissive.

44-3-2. [Trial; time; use of jury permissive.]

Actions of quo warranto shall be set down and summarily tried as soon as the issues are made up and the court shall have power, if he deems proper, to summon a jury for the purpose and prescribe the manner of summoning the same.

History: Laws 1919, ch. 28, 2; C.S. 1929, 115-102; 1941 Comp., 26-202; 1953 Comp., 22-15-2.



Section 44-3-3 - Name of private relator to be shown.

44-3-3. [Name of private relator to be shown.]

When an action shall be brought by the attorney general or district attorney by virtue of this chapter [44-3-1 to 44-3-16 NMSA 1978], on the relation or information of a person or persons, having an interest in the question, the name of such person shall be joined with the state as relator.

History: Laws 1919, ch. 28, 3; C.S. 1929, 115-103; 1941 Comp., 26-203; 1953 Comp., 22-15-3.



Section 44-3-4 - Who may bring action; private relators; when action lies.

44-3-4. [Who may bring action; private relators; when action lies.]

An action may be brought by the attorney general or district attorney in the name of the state, upon his information or upon the complaint of any private person, against the parties offending in the following cases:

A. when any person shall usurp, intrude into or unlawfully hold or exercise any public office, civil or military, or any franchise within this state, or any office or offices in a corporation created by authority of this state; or,

B. when any public officer, civil or military, shall have done or suffered an act which, by the provisions of law, shall work a forfeiture of his office; or,

C. when any association or number of persons shall act, within this state, as a corporation without being duly incorporated, or in case of a foreign corporation, without being duly authorized, to do business within this state.

The district attorneys in their respective judicial districts shall exercise the same power and right given by this section to the attorney general in cases which may be limited in their operation to the said district.

When the attorney general or district attorney refuses to act, or when the office usurped pertains to a county, incorporated village, town or city, or school district, such action may be brought in the name of the state by a private person on his own complaint.

History: Laws 1919, ch. 28, 4; C.S. 1929, 115-104; 1941 Comp., 26-204; 1953 Comp., 22-15-4.



Section 44-3-5 - Cost bond to be posted by private relator.

44-3-5. [Cost bond to be posted by private relator.]

Before any writ shall issue in an action brought upon the complaint or information of a private relator under the provisions of this act [44-3-1 to 44-3-16 NMSA 1978], such private person shall file with the clerk of the court issuing such writ a cost bond in an amount to be fixed by the court, executed and acknowledged as required by law in the case of supersedeas bonds on appeal, to be approved by the clerk of said court, conditioned as now required by law in the case of cost bonds in the district court.

History: Laws 1919, ch. 28, 5; C.S. 1929, 115-105; 1941 Comp., 26-205; 1953 Comp., 22-15-5.



Section 44-3-6 - Usurpation of office; allegations in complaint; compensation of defendant; bond; injunction.

44-3-6. [Usurpation of office; allegations in complaint; compensation of defendant; bond; injunction.]

Whenever such action shall be brought against a person for usurping an office, the attorney general, district attorney or person complaining, in addition to the statement of the cause of action, shall also set forth in the complaint the name of the person rightfully entitled to the office with a statement of his right thereto, and in such cases, upon proof by affidavit that the defendant has received or is about to receive the fees and emoluments of the office by virtue of his usurpation thereof, the judge of the district court wherein such proceeding is pending, or a justice of the supreme court, if the proceeding be therein pending, may by order require the defendant to furnish a good and sufficient bond, within a designated time not exceeding fifteen days, executed and acknowledged as required by law in the case of supersedeas bonds on appeal, to be approved by said judge, conditioned that in case the person alleged to be entitled to the office should prevail, the defendant will repay to him all fees and emoluments of the office received by him and by means of his usurpation thereof, and in addition to said bond, or in case of a failure to give said bond, the said judge or justice shall upon good cause shown, issue a writ of injunction directed to the proper disbursing officer enjoining and restraining him from issuing to the defendant or his assigns any warrant, check, certificate or certificates of indebtedness representing fees or emoluments of said office, until the final adjudication of said cause.

History: Laws 1919, ch. 28, 6; C.S. 1929, 115-106; 1941 Comp., 26-206; 1953 Comp., 22-15-6.



Section 44-3-7 - Right to elective office; allegations concerning election.

44-3-7. [Right to elective office; allegations concerning election.]

In all actions brought to determine the right to any office it shall be necessary for the plaintiff or relator whenever the defendant is in possession of the office in controversy under a certificate of election issued by the proper officer or board of canvassers, to state in his complaint in what respect such certificate was improperly or illegally issued; and in case it is claimed that the relator received a majority of legal votes cast for the office at any legal election to fill such office he shall also state in such complaint the number of legal votes cast, as far as he may be able so to do, for the relator and for the defendant for such office respectively, and also the number of votes cast for the relator and for the defendant respectively for such office, as determined by the legal canvass of such election.

History: Laws 1919, ch. 28, 7; C.S. 1929, 115-107; 1941 Comp., 26-207; 1953 Comp., 22-15-7.



Section 44-3-8 - Time of hearing demurrer, amending complaint, filing answer and trial; application for continuance.

44-3-8. [Time of hearing demurrer, amending complaint, filing answer and trial; application for continuance.]

If a demurrer to the complaint in such actions be filed by the defendant the same shall be heard and determined within six days from the date of service of a copy upon counsel for the plaintiff and relator, and if the demurrer is sustained, plaintiff and relator will be given not to exceed five days to amend the complaint, and if it is overruled then the defendant shall have a like time to file the answer, provided that upon good cause shown the court may extend the time of either party, but in no event shall the time be extended to either party more than four days. The issue as finally made shall stand for trial forthwith; and no continuance of any such cause shall be granted upon the application of either party unless he shall show the absence of a witness or other testimony and they shall be deemed material by the court. The plaintiff or relator may traverse or offer counter evidence to the facts set forth in such application for continuance.

History: Laws 1919, ch. 28, 8; C.S. 1929, 115-108; 1941 Comp., 26-208; 1953 Comp., 22-15-8.



Section 44-3-9 - Judgment; nature; expiration of term of office before rendition.

44-3-9. [Judgment; nature; expiration of term of office before rendition.]

In every case such judgment shall be rendered upon the right of the defendant and also upon the right of the party alleged to be entitled, or only upon the right of the defendant, as justice may require. When the action shall not be terminated during the term of the office in controversy it may notwithstanding be prosecuted to completion and judgment rendered, which shall determine the right which any party had to the office, and to the fees and emoluments thereof.

History: Laws 1919, ch. 28, 9; C.S. 1929, 115-109; 1941 Comp., 26-209; 1953 Comp., 22-15-9.



Section 44-3-10 - Judgment for relator claiming office; provisions for changing possession; enforcement; punishment for contempt.

44-3-10. [Judgment for relator claiming office; provisions for changing possession; enforcement; punishment for contempt.]

If the judgment be rendered in favor of the person so alleged to be entitled to the office, it shall provide that upon his qualification as required by law, he shall immediately thereafter demand of the defendant in the action all the books and papers and insignia of the office in his custody and control and that the defendant shall immediately comply therewith by turning over to him all of said books, papers and insignia of the office. If the defendant fails or in anywise refuses to comply with said demand, the plaintiff or relator shall have an order of the court in said proceeding citing the defendant as for contempt and directing him to show cause why he should not be punished therefor and, if upon the hearing it be shown that the defendant was guilty of disobeying such order, the court shall impose a fine of not less than one hundred ($100.00) dollars, and not more than one thousand ($1,000.00) dollars, or not less than thirty (30) days nor more than ninety (90) days in the county jail, or both such fine and imprisonment within the limits stated. In addition the court may direct the further imprisonment of the party in contempt until he complies with the order of the court. In addition to the foregoing such proceedings may be had as are provided for by law to compel the delivery of such papers, books and insignia of office.

History: Laws 1919, ch. 28, 10; C.S. 1929, 115-110; 1941 Comp., 26-210; 1953 Comp., 22-15-10.



Section 44-3-11 - Costs.

44-3-11. [Costs.]

The prevailing party in such proceedings may recover his costs from his opponent, provided that no costs shall be taxable against the state nor the attorney general when acting as relator, but such costs shall be taxable against and recovered from a private relator whenever the judgment is for the defendant.

History: Laws 1919, ch. 28, 11; C.S. 1929, 115-111; 1941 Comp., 26-211; 1953 Comp., 22-15-11.



Section 44-3-12 - Judgment for relator claiming office; provisions concerning compensation; separate action for damages.

44-3-12. [Judgment for relator claiming office; provisions concerning compensation; separate action for damages.]

When the judgment is for the person so alleged to be entitled to the office, he may have included therein a money judgment against the defendant and the surety or sureties on his bond, if furnished as in Section 6 [44-3-6 NMSA 1978] provided, for all fees and emoluments collected by him during the term involved in such case with interest thereon at six percent per annum; and he may recover by separate action the damages which he shall have sustained by reason of the usurpation by the defendant of the office from which by virtue of said judgment said defendant has been excluded.

History: Laws 1919, ch. 28, 12; C.S. 1929, 115-112; 1941 Comp., 26-212; 1953 Comp., 22-15-12.



Section 44-3-13 - Joinder of defendants.

44-3-13. [Joinder of defendants.]

When several persons claim to be entitled to the same office or franchise, or if they collectively claim to be entitled to exercise the franchise of a corporation created by the authority of this state, one action may be brought against all such persons in order to try their, and each of their, respective rights to such office or franchise.

History: Laws 1919, ch. 28, 13; C.S. 1929, 115-113; 1941 Comp., 26-213; 1953 Comp., 22-15-13.



Section 44-3-14 - Judgment finding defendant guilty of usurpation of office; provisions concerning exclusion and costs.

44-3-14. [Judgment finding defendant guilty of usurpation of office; provisions concerning exclusion and costs.]

When a defendant against whom such action shall have been brought shall be adjudged guilty of usurping or intruding into or unlawfully holding or exercising any office, franchise or privilege, judgment shall be rendered that such defendant be excluded from such office, franchise or privilege, and that the plaintiff recover costs against such defendant.

History: Laws 1919, ch. 28, 14; C.S. 1929, 115-114; 1941 Comp., 26-214; 1953 Comp., 22-15-14.



Section 44-3-15 - Election contest statutes unaffected.

44-3-15. [Election contest statutes unaffected.]

This act [44-3-1 to 44-3-16 NMSA 1978] shall not be construed to in any way affect the provisions of the statutes now in force in relation to election contests.

History: Laws 1919, ch. 28, 15; C.S. 1929, 115-115; 1941 Comp., 26-215; 1953 Comp., 22-15-15.



Section 44-3-16 - Speedy hearing on appeal.

44-3-16. [Speedy hearing on appeal.]

In case of an appeal the supreme court shall advance the case on the docket of said court so as to obtain the most speedy hearing possible.

History: Laws 1919, ch. 28, 16; C.S. 1929, 115-116; 1941 Comp., 26-216; 1953 Comp., 22-15-16.






Article 4 - Actions Against Receivers



Article 5 - Gambling Debts and Losses

Section 44-5-1 - Money and property losses; loser's right of action for recovery; nature of remedy.

44-5-1. [Money and property losses; loser's right of action for recovery; nature of remedy.]

Any person who shall lose any money or property at any game at cards, or at any gambling device, may recover the same by action of debt, if money; if property, by action of trover, replevin or detinue.

History: Laws 1856-1857, p. 34; C.L. 1865, ch. 36, 1; C.L. 1884, 2290; C.L. 1897, 3199; Code 1915, 2507; C.S. 1929, 58-101; 1941 Comp., 25-1001; 1953 Comp., 22-10-1.



Section 44-5-2 - Contents of complaint.

44-5-2. [Contents of complaint.]

In such action it shall be sufficient for the plaintiff to declare generally as in actions for debt for money had and received for the plaintiff's use, or as in actions of trover or detinue for a supposed finding and the detaining or converting the property of the plaintiff to the use of the defendant whereby an action hath accrued to the plaintiff.

History: Laws 1856-1857, p. 36; C.L. 1865, ch. 36, 2; C.L. 1884, 2291; C.L. 1897, 3200; Code 1915, 2508; C.S. 1929, 58-102; 1941 Comp., 25-1002; 1953 Comp., 22-10-2.



Section 44-5-3 - Action maintainable by spouse, children, heirs, executors, administrators and creditors or of loser.

44-5-3. Action maintainable by spouse, children, heirs, executors, administrators and creditors or [of] loser.

The spouse, children, heirs, executors, administrators and creditors of the person losing may have the same remedy against the winner as provided in Sections 44-5-1 and 44-5-2 NMSA 1978.

History: Laws 1856-1857, p. 36; C.L. 1865, ch. 36, 3; C.L. 1884, 2292; C.L. 1897, 3201; Code 1915, 2509; C.S. 1929, 58-103; 1941 Comp., 25-1003; 1953 Comp., 22-10-3; Laws 1973, ch. 59, 1.



Section 44-5-4 - Judgments, conveyances and contracts founded on gambling loss void; suit to declare void; parties.

44-5-4. Judgments, conveyances and contracts founded on gambling loss void; suit to declare void; parties.

All judgments, securities, bonds, bills, notes or conveyances, when the consideration is money or property won at gambling, or at any game or gambling device, shall be void, and may be set aside or vacated by any court of equity upon a bill filed for that purpose, by the person so granting, giving, entering into or executing the same or by any creditor or by his executors, administrators, or by any heir, purchaser or other persons interested therein; provided however, that the holder in due course of any such security, bond, bill or note which is otherwise negotiable holds such instrument free from any defect of title of prior parties, and free from defenses available to prior parties among themselves, and may enforce payment of such instrument for the full amount thereof against all parties liable thereon.

History: Laws 1856-1857, p. 36; C.L. 1865, ch. 36, 4; C.L. 1884, 2293; C.L. 1897, 3202; Code 1915, 2510; C.S. 1929, 58-104; 1941 Comp., 25-1004; 1953 Comp., 22-10-4; Laws 1955, ch. 77, 1.



Section 44-5-5 - Defense in action by assignee.

44-5-5. [Defense in action by assignee.]

The assignment of any bond, bill, note, judgment, conveyance or other security, shall not affect the defense of the person executing the same.

History: Laws 1856-1857, p. 36; C.L. 1865, ch. 36, 5; C.L. 1884, 2294; C.L. 1897, 3203; Code 1915, 2511; C.S. 1929, 58-105; 1941 Comp., 25-1005; 1953 Comp., 22-10-5.



Section 44-5-6 - Loss by minor, servant or apprentice in grocery, store or dramshop; proprietor liable; who may sue.

44-5-6. [Loss by minor, servant or apprentice in grocery, store or dramshop; proprietor liable; who may sue.]

If any minor, servant or apprentice shall lose any money or property in any grocery, store or dramshop by betting at cards, or any other gambling device, or by any other bet, wager or hazard whatever, the father, mother, relations or guardian of such minor, or the master of such apprentice or servant may sue for and recover from the keeper of such grocery, store or dramshop, such money or property or the value thereof, so lost by such minor, apprentice or servant.

History: Laws 1856-1857, p. 36; C.L. 1865, ch. 36, 6; C.L. 1884, 2295; C.L. 1897, 3204; Code 1915, 2512; C.S. 1929, 58-106; 1941 Comp., 25-1006; 1953 Comp., 22-10-6.



Section 44-5-7 - How defenses under this article may be asserted.

44-5-7. [How defenses under this article may be asserted.]

Any matter of defense, under this chapter [44-5-1 to 44-5-14 NMSA 1978], may be specially pleaded, or given in evidence, under the general issue.

History: Laws 1856-1857, p. 36; C.L. 1865, ch. 36, 7; C.L. 1884, 2296; C.L. 1897, 3205; Code 1915, 2513; C.S. 1929, 58-107; 1941 Comp., 25-1007; 1953 Comp., 22-10-7.



Section 44-5-8 - Suit before magistrate; interrogatories to defendant.

44-5-8. [Suit before magistrate; interrogatories to defendant.]

In all suits, under this chapter [44-5-1 to 44-5-14 NMSA 1978], before a justice of the peace [magistrate], the plaintiff may call in the defendant to answer, on oath, any interrogatory touching the case, and if the defendant refuse to answer, the same shall be taken as confessed.

History: Laws 1856-1857, p. 36; C.L. 1865, ch. 36, 8; C.L. 1884, 2297; C.L. 1897, 3206; Code 1915, 2514; C.S. 1929, 58-108; 1941 Comp., 25-1008; 1953 Comp., 22-10-8.



Section 44-5-9 - Answer to interrogatories not evidence in criminal prosecution.

44-5-9. [Answer to interrogatories not evidence in criminal prosecution.]

Such answer shall not be admitted against such person as evidence in any criminal proceeding.

History: Laws 1856-1857, p. 36; C.L. 1865, ch. 36, 9; C.L. 1884, 2298; C.L. 1897, 3207; Code 1915, 2515; C.S. 1929, 58-109; 1941 Comp., 25-1009; 1953 Comp., 22-10-9.



Section 44-5-10 - Election bets included.

44-5-10. [Election bets included.]

Bets and wagers on an election authorized by the constitution and laws of the United States, or by the laws of this state, are gaming within the meaning of this chapter [44-5-1 to 44-5-14 NMSA 1978].

History: Laws 1856-1857, p. 36; C.L. 1865, ch. 36, 10; C.L. 1884, 2299; C.L. 1897, 3208; Code 1915, 2516; C.S. 1929, 58-110; 1941 Comp., 25-1010; 1953 Comp., 22-10-10.



Section 44-5-11 - Stakeholder's liability; demand required.

44-5-11. [Stakeholder's liability; demand required.]

Every stakeholder who shall knowingly receive any money or property, staked upon any betting, declared gaming by the provisions of this chapter [44-5-1 to 44-5-14 NMSA 1978], shall be liable to the party who placed such money or property in his hands, both before and after the determination of such bet, and the delivery of the money or property to the winner shall be no defense to an action brought by the loser for the recovery thereof: provided, that no stakeholder shall be liable afterwards, unless a demand has been made upon such stakeholder for the money or property in his possession previous to the expiration of the time agreed upon by the parties for the determination of such bet or wager.

History: Laws 1856-1857, p. 36; C.L. 1865, ch. 36, 11; C.L. 1884, 2300; C.L. 1897, 3209; Code 1915, 2517; C.S. 1929, 58-111; 1941 Comp., 25-1011; 1953 Comp., 22-10-11.



Section 44-5-12 - Garnishment against winner in action by creditor against loser.

44-5-12. [Garnishment against winner in action by creditor against loser.]

Any creditor to any person losing by any game at cards or any other gambling device, in addition to the remedy provided by the above sections of this chapter [44-5-1 to 44-5-14 NMSA 1978], shall have the right to garnishee the winner in any proceeding by attachment or execution, and the same proceeding shall be had thereon as if such winner were a debtor of the party losing to the amount of money, property, rights or credits, that may appear to have been so won by said winner from the party losing.

History: Laws 1856-1857, p. 36; C.L. 1865, ch. 36, 12; C.L. 1884, 2301; C.L. 1897, 3210; Code 1915, 2518; C.S. 1929, 58-112; 1941 Comp., 25-1012; 1953 Comp., 22-10-12.



Section 44-5-13 - Time for commencing action.

44-5-13. [Time for commencing action.]

Any action for money or property brought under this chapter [44-5-1 to 44-5-14 NMSA 1978], shall be commenced within one year from the time such action accrued, and not afterwards.

History: Laws 1856-1857, p. 38; C.L. 1865, ch. 36, 13; C.L. 1884, 2302; C.L. 1897, 3211; Code 1915, 2519; C.S. 1929, 58-113; 1941 Comp., 25-1013; 1953 Comp., 22-10-13.



Section 44-5-14 - Action for recovery; immunity.

44-5-14. Action for recovery; immunity.

All persons who shall claim money or property lost at gaming, or when said money or property may be claimed by his spouse, child, relation or friend, said person, although he may have gambled, is hereby exempted from the punishment imposed by the laws prohibiting and restraining gaming.

History: Laws 1856-1857, p. 38; C.L. 1865, ch. 36, 14; C.L. 1884, 2303; C.L. 1897, 3212; Code 1915, 2520; C.S. 1929, 58-114; 1941 Comp., 25-1014; 1953 Comp., 22-10-14; Laws 1973, ch. 59, 2.






Article 6 - Declaratory Judgments

Section 44-6-1 - Short title.

44-6-1. Short title.

This act [44-6-1 to 44-6-15 NMSA 1978] may be cited as the "Declaratory Judgment Act."

History: 1953 Comp., 22-6-4, enacted by Laws 1975, ch. 340, 1.



Section 44-6-2 - Scope.

44-6-2. Scope.

In cases of actual controversy, district courts within their respective jurisdictions shall have power to declare rights, status and other legal relations whether or not further relief is or could be claimed. No action or proceeding shall be open to objection on the ground that a declaratory judgment or decree is prayed for. The declaration may be either affirmative or negative in form and effect and shall have the force and effect of a final judgment or decree.

History: 1953 Comp., 22-6-5, enacted by Laws 1975, ch. 340, 2.



Section 44-6-3 - Definition.

44-6-3. Definition.

As used in the Declaratory Judgment Act [44-6-1 to 44-6-15 NMSA 1978], "person" means any person, partnership, joint stock company, unincorporated association or society or municipal or other corporation of any character whatsoever.

History: 1953 Comp., 22-6-6, enacted by Laws 1975, ch. 340, 3.



Section 44-6-4 - Power to construe.

44-6-4. Power to construe.

Any person interested under a deed, will, written contract or other writings constituting a contract, or whose rights, status or other legal relations are affected by a statute, municipal ordinance, contract or franchise, may have determined any question of construction or validity arising under the instrument, statute, ordinance, contract or franchise and obtain a declaration of rights, status or other legal relations thereunder.

History: 1953 Comp., 22-6-7, enacted by Laws 1975, ch. 340, 4.



Section 44-6-5 - Contract construction.

44-6-5. Contract construction.

A contract may be construed either before or after there has been a breach thereof.

History: 1953 Comp., 22-6-8, enacted by Laws 1975, ch. 340, 5.



Section 44-6-6 - Enumeration not exclusive.

44-6-6. Enumeration not exclusive.

The enumeration in Sections 4 [44-6-4 NMSA 1978] and 5 [44-6-5 NMSA 1978] of the Declaratory Judgment Act does not limit or restrict the exercise of the general powers conferred in Section 2 [44-6-2 NMSA 1978], in any proceeding where declaratory relief is sought, in which a judgment or decree will terminate the controversy or remove an uncertainty.

History: 1953 Comp., 22-6-9, enacted by Laws 1975, ch. 340, 6.



Section 44-6-7 - Discretionary.

44-6-7. Discretionary.

The court may refuse to render or enter a declaratory judgment or decree where such judgment or decree, if rendered or entered, would not terminate the uncertainty or controversy giving rise to the proceeding.

History: 1953 Comp., 22-6-10, enacted by Laws 1975, ch. 340, 7.



Section 44-6-8 - Review.

44-6-8. Review.

All orders, judgments and decrees under the Declaratory Judgment Act [44-6-1 to 44-6-15 NMSA 1978] may be reviewed as other order [orders], judgments and decrees.

History: 1953 Comp., 22-6-11, enacted by Laws 1975, ch. 340, 8.



Section 44-6-9 - Supplemental relief.

44-6-9. Supplemental relief.

Further relief based on a declaratory judgment or decree may be granted whenever necessary or proper. The application therefor shall be by petition to a court having jurisdiction to grant the relief. If the application be deemed sufficient, the court shall, on reasonable notice, require any adverse party whose rights have been adjudicated by the declaratory judgment or decree, to show cause why further relief should not be granted forthwith.

History: 1953 Comp., 22-6-12, enacted by Laws 1975, ch. 340, 9.



Section 44-6-10 - Jury trial.

44-6-10. Jury trial.

When a proceeding under the Declaratory Judgment Act [44-6-1 to 44-6-15 NMSA 1978] involves the determination of an issue of fact, the issue may be tried and determined in the same manner as issues of fact are tried and determined in other civil actions in the court in which the proceeding is pending.

History: 1953 Comp., 22-6-13, enacted by Laws 1975, ch. 340, 10.



Section 44-6-11 - Costs.

44-6-11. Costs.

In any proceeding under the Declaratory Judgment Act [44-6-1 to 44-6-15 NMSA 1978], the court may make an award of costs as may seem equitable and just.

History: 1953 Comp., 22-6-14, enacted by Laws 1975, ch. 340, 11.



Section 44-6-12 - Parties.

44-6-12. Parties.

When declaratory relief is sought, all persons shall be made parties who have or claim any interest which would be affected by the declaration, and no declaration shall prejudice the rights of persons not parties to the proceeding. In any proceeding which involves the validity of a municipal ordinance or franchise, the municipality shall be made a party and shall be entitled to be heard, and if the statute, ordinance or franchise is alleged to be unconstitutional, the attorney general shall also be served with a copy of the proceeding and be entitled to be heard.

History: 1953 Comp., 22-6-15, enacted by Laws 1975, ch. 340, 12.



Section 44-6-13 - State or official may be sued; construction of constitution or statute.

44-6-13. State or official may be sued; construction of constitution or statute.

For the purpose of the Declaratory Judgment Act [44-6-1 to 44-6-15 NMSA 1978], the state of New Mexico, or any official thereof, may be sued and declaratory judgment entered when the rights, status or other legal relations of the parties call for a construction of the constitution of the state of New Mexico, the constitution of the United States or any of the laws of the state of New Mexico or the United States, or any statute thereof.

History: 1953 Comp., 22-6-16, enacted by Laws 1975, ch. 340, 13.



Section 44-6-14 - Construction.

44-6-14. Construction.

The Declaratory Judgment Act [44-6-1 to 44-6-15 NMSA 1978] is declared to be remedial. The act's purpose is to settle and to afford relief from uncertainty and insecurity with respect to rights, status and other legal relations, and is to be liberally construed and administered.

History: 1953 Comp., 22-6-17, enacted by Laws 1975, ch. 340, 14.



Section 44-6-15 - Uniformity of interpretation.

44-6-15. Uniformity of interpretation.

The Declaratory Judgment Act [44-6-1 to 44-6-15 NMSA 1978] shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it, and to harmonize, as far as possible, with federal laws and regulations on the subject of declaratory judgments and decrees.

History: 1953 Comp., 22-6-18, enacted by Laws 1975, ch. 340, 15.






Article 7 - Arbitration



Article 7A - Uniform Arbitration

Section 44-7A-1 - Short title; definitions.

44-7A-1. Short title; definitions.

(a) The provisions of this act may be cited as the "Uniform Arbitration Act" [44-7A-1 NMSA 1978].

(b) As used in the Uniform Arbitration Act:

(1) "arbitration organization" means an association, agency, board, commission or other entity that is neutral and initiates, sponsors or administers an arbitration proceeding or is involved in the appointment of an arbitrator;

(2) "arbitrator" means an individual appointed to render an award, alone or with others, in a controversy that is subject to an agreement to arbitrate;

(3) "court" means a court of competent jurisdiction in this state;

(4) "disabling civil dispute clause" means a provision modifying or limiting procedural rights necessary or useful to a consumer, borrower, tenant or employee in the enforcement of substantive rights against a party drafting a standard form contract or lease, such as, by way of example, a clause requiring the consumer, tenant or employee to:

(a) assert a claim against the party who prepared the form in a forum that is less convenient, more costly or more dilatory than a judicial forum established in this state for resolution of the dispute;

(b) assume a risk of liability for the legal fees of the party preparing the contract, but a seller, lessor or lender may exact for a buyer, tenant or borrower an obligation to reimburse the seller, lessor or lender for a reasonable fee paid to secure enforcement of a promise to pay money;

(c) forego access to the discovery of evidence as provided in the rules of procedure of a convenient judicial forum available to hear and decide a dispute between the parties;

(d) present evidence to a purported neutral person who may reasonably be expected to regard the party preparing the contract as more likely to be a future employer of the neutral person;

(e) forego recourse to appeal from a decision not based on substantial evidence or disregarding the legal rights of the consumer, tenant or employee;

(f) decline to participate in a class action; or

(g) forego an award of attorney fees, civil penalties or multiple damages otherwise available in a judicial proceeding;

(5) "knowledge" means actual knowledge;

(6) "person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, governmental agency, governmental instrumentality, public corporation or any other legal or commercial entity;

(7) "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form; and

(8) "standard form contract or lease" means a written instrument prepared by a party for whom its use is routine in business transactions with consumers of goods or services, borrowers, tenants or employees.

History: Laws 2001, ch. 227, 1.



Section 44-7A-2 - Notice.

44-7A-2. Notice.

(a) Except as otherwise provided in the Uniform Arbitration Act [44-7A-1 NMSA 1978], a person gives notice to another person by taking action that is reasonably necessary to inform the other person in ordinary course, whether or not the other person acquires knowledge of the notice.

(b) A person has notice if the person has knowledge of the notice or has received notice.

(c) A person receives notice when it comes to the person's attention or the notice is delivered at the person's place of residence or place of business, or at another location held out by the person as a place of delivery of such communications.

History: Laws 2001, ch. 227, 2.



Section 44-7A-3 - When the uniform arbitration applies.

44-7A-3. When the uniform arbitration applies.

(a) The Uniform Arbitration Act [44-7A-1 NMSA 1978] governs an agreement to arbitrate made on or after the effective date of that act.

(b) The Uniform Arbitration Act governs an agreement to arbitrate made before the effective date of that act if all the parties to the agreement or to the arbitration proceeding so agree in a record.

History: Laws 2001, ch. 227, 3.



Section 44-7A-4 - Effect of agreement to arbitrate; nonwaivable provisions.

44-7A-4. Effect of agreement to arbitrate; nonwaivable provisions.

(a) Except as otherwise provided in Subsections (b) and (c), a party to an agreement to arbitrate or to an arbitration proceeding may waive or the parties may vary the effect of the requirements of the Uniform Arbitration Act [44-7A-1 NMSA 1978] to the extent permitted by law.

(b) Before a controversy arises that is subject to an agreement to arbitrate, a party to the agreement may not:

(1) waive or agree to vary the effect of the requirements of Section 6(a), 7(a), 9, 18(a), 18(b), 27 or 29 [44-7A-6, 44-7A-7, 44-7A-9, 44-7A-18, 44-7A-27 or 44-7A-29 NMSA 1978];

(2) agree to unreasonably restrict the right under Section 10 [44-7A-10 NMSA 1978] to notice of the initiation of an arbitration proceeding;

(3) agree to unreasonably restrict the right under Section 12 [44-7A-12 NMSA 1978] to disclosure of any facts by a neutral arbitrator; or

(4) waive the right under Section 17 [44-7A-17 NMSA 1978] of a party to an agreement to arbitrate to be represented by a lawyer at any proceeding or hearing under the Uniform Arbitration Act, but an employer and a labor organization may waive the right to representation by a lawyer in a labor arbitration.

(c) A party to an agreement to arbitrate or arbitration proceeding may not waive or the parties may not vary the effect of the requirements of this section or Section 3(a), 8, 15, 19, 21(d) or (e), 23, 24, 25, 26(a) or (b), 30, 31, 32 or 33 [44-7A-3, 44-7A-15, 44-7A-19, 44-7A-21, 44-7A-23, 44-7A-24, 44-7A-25, 44-7A-26, 44-7A-30, 44-7A-31, 44-7A-32, or 44-7A-33 NMSA 1978].

History: Laws 2001, ch. 227, 4.



Section 44-7A-5 - Disabling civil dispute clause voidable.

44-7A-5. Disabling civil dispute clause voidable.

In the arbitration of a dispute between a consumer, borrower, tenant or employee and another party, a disabling civil dispute clause contained in a document relevant to the dispute is unenforceable against and voidable by the consumer, borrower, tenant or employee. If the enforcement of such a clause is at issue as a preliminary matter in connection with arbitration, the consumer, borrower, tenant or employee may seek judicial relief to have the clause declared unenforceable in a court having personal jurisdiction of the parties and subject matter jurisdiction of the issue.

History: Laws 2001, ch. 227, 5.



Section 44-7A-6 - Application for judicial relief.

44-7A-6. Application for judicial relief.

(a) Except as otherwise provided in Section 28 [44-7A-28 NMSA 1978], an application for judicial relief under the Uniform Arbitration Act [44-7A-1 NMSA 1978] must be made by motion to the court and heard in the manner provided by law or rule of court for making and hearing motions.

(b) Unless a civil action involving the agreement to arbitrate is pending, notice of an initial motion to the court under the Uniform Arbitration Act must be served in the manner provided by law for the service of a summons in a civil action. Otherwise, notice of the motion must be given in the manner provided by law or rule of court for serving motions in pending cases.

History: Laws 2001, ch. 227, 6.



Section 44-7A-7 - Validity of agreement to arbitrate.

44-7A-7. Validity of agreement to arbitrate.

(a) An agreement contained in a record to submit to arbitration any existing or subsequent controversy arising between the parties to the agreement is valid, enforceable and irrevocable except upon a ground that exists at law or in equity for the revocation of a contract.

(b) The court shall decide whether an agreement to arbitrate exists or a controversy is subject to an agreement to arbitrate.

(c) An arbitrator shall decide whether a condition precedent to arbitrability has been fulfilled and whether a contract containing a valid agreement to arbitrate is enforceable.

(d) If a party to a judicial proceeding challenges the existence of, or claims that a controversy is not subject to an agreement to arbitrate, the arbitration proceeding may continue pending final resolution of the issue by the court, unless the court otherwise orders.

History: Laws 2001, ch. 227, 7.



Section 44-7A-8 - Motion to compel or stay arbitration.

44-7A-8. Motion to compel or stay arbitration.

(a) On motion of a person showing an agreement to arbitrate and alleging another person's refusal to arbitrate pursuant to the agreement:

(1) if the refusing party does not appear or does not oppose the motion, the court shall order the parties to arbitrate; and

(2) if the refusing party opposes the motion, the court shall proceed summarily to decide the issue and order the parties to arbitrate unless it finds that there is no enforceable agreement to arbitrate.

(b) On motion of a person alleging that an arbitration proceeding has been initiated or threatened but that there is no agreement to arbitrate, the court shall proceed summarily to decide the issue. If the court finds that there is an enforceable agreement to arbitrate, it shall order the parties to arbitrate.

(c) If the court finds that there is no enforceable agreement, it may not pursuant to Subsection (a) or (b) order the parties to arbitrate.

(d) The court may not refuse to order arbitration because the claim subject to arbitration lacks merit or grounds for the claim have not been established.

(e) If a proceeding involving a claim referable to arbitration under an alleged agreement to arbitrate is pending in court, a motion under this section must be made in that court. Otherwise, a motion under this section may be made in any court as provided in Section 28 [44-7A-28 NMSA 1978].

(f) If a party makes a motion to the court to order arbitration, the court on just terms shall stay any judicial proceeding that involves a claim alleged to be subject to the arbitration until the court renders a final decision under this section.

(g) If the court orders arbitration, the court on just terms shall stay any judicial proceeding that involves a claim subject to the arbitration. If a claim subject to the arbitration is severable, the court may limit the stay to that claim.

History: Laws 2001, ch. 227, 8.



Section 44-7A-9 - Provisional remedies.

44-7A-9. Provisional remedies.

(a) Before an arbitrator is appointed and is authorized and able to act, the court, upon motion of a party to an arbitration proceeding and for good cause shown, may enter an order for provisional remedies to protect the effectiveness of the arbitration proceeding to the same extent and under the same conditions as if the controversy were the subject of a civil action.

(b) After an arbitrator is appointed and is authorized and able to act:

(1) the arbitrator may issue such orders for provisional remedies, including interim awards, as the arbitrator finds necessary to protect the effectiveness of the arbitration proceeding and to promote the fair and expeditious resolution of the controversy, to the same extent and under the same conditions as if the controversy were the subject of a civil action; and

(2) a party to an arbitration proceeding may move the court for a provisional remedy only if the matter is urgent and the arbitrator is not able to act timely or the arbitrator cannot provide an adequate remedy.

(c) A party does not waive a right of arbitration by making a motion under Subsection (a) or (b).

History: Laws 2001, ch. 227, 9.



Section 44-7A-10 - Initiation of arbitration.

44-7A-10. Initiation of arbitration.

(a) A person initiates an arbitration proceeding by giving notice in a record to the other parties to the agreement to arbitrate in the agreed manner between the parties or, in the absence of agreement, by certified or registered mail, return receipt requested and obtained, or by service as authorized for the commencement of a civil action. The notice must describe the nature of the controversy and the remedy sought.

(b) Unless a person objects for lack or insufficiency of notice under Section 16(c) [44-7A-16 NMSA 1978] not later than the beginning of the arbitration hearing, the person by appearing at the hearing waives any objection to lack of or insufficiency of notice.

History: Laws 2001, ch. 227, 10.



Section 44-7A-11 - Consolidation of separate arbitration proceedings.

44-7A-11. Consolidation of separate arbitration proceedings.

(a) Except as otherwise provided in Subsection (c), upon motion of a party to an agreement to arbitrate or to an arbitration proceeding, the court may order consolidation of separate arbitration proceedings as to all or some of the claims if:

(1) there are separate agreements to arbitrate or separate arbitration proceedings between the same persons or one of them is a party to a separate agreement to arbitrate or a separate arbitration proceeding with a third person;

(2) the claims subject to the agreements to arbitrate arise in substantial part from the same transaction or series of related transactions;

(3) the existence of a common issue of law or fact creates the possibility of conflicting decisions in the separate arbitration proceedings; and

(4) prejudice resulting from a failure to consolidate is not outweighed by the risk of undue delay or prejudice to the rights of or hardship to parties opposing consolidation.

(b) The court may order consolidation of separate arbitration proceedings as to some claims and allow other claims to be resolved in separate arbitration proceedings.

(c) The court may not order consolidation of the claims of a party to an agreement to arbitrate if the agreement prohibits consolidation.

History: Laws 2001, ch. 227, 11.



Section 44-7A-12 - Appointment of arbitrator; service as a neutral arbitrator.

44-7A-12. Appointment of arbitrator; service as a neutral arbitrator.

(a) If the parties to an agreement to arbitrate agree on a method for appointing an arbitrator, that method must be followed unless the method fails. If the parties have not agreed on a method, the agreed method fails or an arbitrator appointed fails or is unable to act and a successor has not been appointed, the court, on motion of a party to the arbitration proceeding, shall appoint the arbitrator. An arbitrator so appointed has all the powers of an arbitrator designated in the agreement to arbitrate or appointed pursuant to the agreed method.

(b) An individual who has a known, direct and material interest in the outcome of the arbitration proceeding or a known, existing and substantial relationship with a party may not serve as an arbitrator required by an agreement to be neutral.

History: Laws 2001, ch. 227, 12.



Section 44-7A-13 - Disclosure by arbitrator.

44-7A-13. Disclosure by arbitrator.

(a) Before accepting appointment, an individual who is requested to serve as an arbitrator, after making a reasonable inquiry, shall disclose to all parties to the agreement to arbitrate and arbitration proceeding and to any other arbitrators any known facts that a reasonable person would consider likely to affect the impartiality of the arbitrator in the arbitration proceeding, including:

(1) a financial or personal interest in the outcome of the arbitration proceeding; and

(2) an existing or past relationship with any of the parties to the agreement to arbitrate or the arbitration proceeding, their counsel or representatives, a witness or other arbitrators.

(b) An arbitrator has a continuing obligation to disclose to all parties to the agreement to arbitrate and arbitration proceeding and to any other arbitrators any facts that the arbitrator learns after accepting appointment which a reasonable person would consider likely to affect the impartiality of the arbitrator. If an arbitrator discloses a fact required by Subsection (a) or (b) to be disclosed and a party timely objects to the appointment or continued service of the arbitrator based upon the fact disclosed, the objection may be a ground under Section 24(a)(2) [44-7A-24 NMSA 1978] for vacating an award made by the arbitrator.

(c) If the arbitrator did not disclose a fact as required by Subsection (a) or (b), upon timely objection by a party, the court under Section 24(a)(2) may vacate an award.

(d) An arbitrator appointed as a neutral arbitrator who does not disclose a known, direct and material interest in the outcome of the arbitration proceeding or a known, existing and substantial relationship with a party is presumed to act with evident partiality under Section 24(a)(2).

(e) If the parties to an arbitration proceeding agree to the procedures of an arbitration organization or any other procedures for challenges to arbitrators before an award is made, substantial compliance with those procedures is a condition precedent to a motion to vacate an award on that ground under Section 24(a)(2).

History: Laws 2001, ch. 227, 13.



Section 44-7A-14 - Action by majority.

44-7A-14. Action by majority.

If there is more than one arbitrator, the powers of an arbitrator must be exercised by a majority of the arbitrators, but all of them shall conduct the hearing under Section 16(c) [44-7A-16 NMSA 1978].

History: Laws 2001, ch. 227, 14.



Section 44-7A-15 - Immunity of arbitrator; competency to testify; attorney's fees and costs.

44-7A-15. Immunity of arbitrator; competency to testify; attorney's fees and costs.

(a) An arbitrator or an arbitration organization acting in that capacity is immune from civil liability to the same extent as a judge of a court of this state acting in a judicial capacity.

(b) The immunity afforded by this section supplements any immunity under other law.

(c) The failure of an arbitrator to make a disclosure required by Section 13 [44-7A-13 NMSA 1978] does not cause any loss of immunity under this section.

(d) In a judicial, administrative or similar proceeding, an arbitrator or representative of an arbitration organization is not competent to testify, and may not be required to produce records as to any statement, conduct, decision or ruling occurring during the arbitration proceeding, to the same extent as a judge of a court of this state acting in a judicial capacity. This subsection does not apply:

(1) to the extent necessary to determine the claim of an arbitrator, arbitration organization or representative of the arbitration organization against a party to the arbitration proceeding; or

(2) to a hearing on a motion to vacate an award under Section 24(a)(1) or (2) [44-7A-24 NMSA 1978] if the movant establishes prima facie that a ground for vacating the award exists.

(e) If a person commences a civil action against an arbitrator, arbitration organization or representative of an arbitration organization arising from the services of the arbitrator, organization or representative or if a person seeks to compel an arbitrator or a representative of an arbitration organization to testify or produce records in violation of Subsection (d), and the court decides that the arbitrator, arbitration organization or representative of an arbitration organization is immune from civil liability or that the arbitrator or representative of the organization is not competent to testify, the court shall award to the arbitrator, organization or representative reasonable attorney's fees and other reasonable expenses of litigation.

History: Laws 2001, ch. 227, 15.



Section 44-7A-16 - Arbitration process.

44-7A-16. Arbitration process.

(a) An arbitrator may conduct an arbitration in such manner as the arbitrator considers appropriate for a fair and expeditious disposition of the proceeding. The authority conferred upon the arbitrator includes the power to hold conferences with the parties to the arbitration proceeding before the hearing and, among other matters, determine the admissibility, relevance, materiality and weight of any evidence.

(b) An arbitrator may decide a request for summary disposition of a claim or particular issue:

(1) if all interested parties agree; or

(2) upon request of one party to the arbitration proceeding, if that party gives notice to all other parties to the proceeding and the other parties have a reasonable opportunity to respond.

(c) If an arbitrator orders a hearing, the arbitrator shall set a time and place and give notice of the hearing not less than five days before the hearing begins. Unless a party to the arbitration proceeding makes an objection to lack or insufficiency of notice not later than the beginning of the hearing, the party's appearance at the hearing waives the objection. Upon request of a party to the arbitration proceeding and for good cause shown, or upon the arbitrator's own initiative, the arbitrator may adjourn the hearing from time to time as necessary, but may not postpone the hearing to a time later than that fixed by the agreement to arbitrate for making the award unless the parties to the arbitration proceeding consent to a later date. The arbitrator may hear and decide the controversy upon the evidence produced although a party who was duly notified of the arbitration proceeding did not appear. The court, on request, may direct the arbitrator to conduct the hearing promptly and render a timely decision.

(d) At a hearing under Subsection (c), a party to the arbitration proceeding has a right to be heard, to present evidence material to the controversy and to cross-examine witnesses appearing at the hearing.

(e) If an arbitrator ceases or is unable to act during the arbitration proceeding, a replacement arbitrator must be appointed in accordance with Section 12 [44-7A-12 NMSA 1978] to continue the proceeding and to resolve the controversy.

History: Laws 2001, ch. 227, 16.



Section 44-7A-17 - Representation by lawyer.

44-7A-17. Representation by lawyer.

A party to an arbitration proceeding may be represented by a lawyer.

History: Laws 2001, ch. 227, 17.



Section 44-7A-18 - Witnesses; subpoenas; depositions; discovery.

44-7A-18. Witnesses; subpoenas; depositions; discovery.

(a) An arbitrator may issue a subpoena for the attendance of a witness and for the production of records and other evidence at any hearing and may administer oaths. A subpoena must be served in the manner for service of subpoenas in a civil action and, upon motion to the court by a party to the arbitration proceeding or the arbitrator, enforced in the manner for enforcement of subpoenas in a civil action.

(b) In order to make the proceedings fair, expeditious and cost effective, upon request of a party to or a witness in an arbitration proceeding, an arbitrator may permit a deposition of any witness to be taken for use as evidence at the hearing, including a witness who cannot be subpoenaed for or is unable to attend a hearing. The arbitrator shall determine the conditions under which the deposition is taken.

(c) An arbitrator may permit such discovery as the arbitrator decides is appropriate in the circumstances, taking into account the needs of the parties to the arbitration proceeding and other affected persons and the desirability of making the proceeding fair, expeditious and cost effective.

(d) If an arbitrator permits discovery under Subsection (c), the arbitrator may order a party to the arbitration proceeding to comply with the arbitrator's discovery-related orders, issue subpoenas for the attendance of a witness and for the production of records and other evidence at a discovery proceeding and take action against a noncomplying party to the extent a court could if the controversy were the subject of a civil action in this state.

(e) An arbitrator may issue a protective order to prevent the disclosure of privileged information, confidential information, trade secrets and other information protected from disclosure to the extent a court could if the controversy were the subject of a civil action in this state.

(f) All laws compelling a person under subpoena to testify and all fees for attending a judicial proceeding, a deposition or a discovery proceeding as a witness apply to an arbitration proceeding as if the controversy were the subject of a civil action in this state.

(g) The court may enforce a subpoena or discovery-related order for the attendance of a witness within this state and for the production of records and other evidence issued by an arbitrator in connection with an arbitration proceeding in another state upon conditions determined by the court so as to make the arbitration proceeding fair, expeditious and cost effective. A subpoena or discovery-related order issued by an arbitrator in another state must be served in the manner provided by law for service of subpoenas in a civil action in this state and, upon motion to the court by a party to the arbitration proceeding or the arbitrator, enforced in the manner provided by law for enforcement of subpoenas in a civil action in this state.

History: Laws 2001, ch. 227, 18.



Section 44-7A-19 - Judicial enforcement of pre-award ruling by arbitrator.

44-7A-19. Judicial enforcement of pre-award ruling by arbitrator.

If an arbitrator makes a pre-award ruling in favor of a party to the arbitration proceeding, the party may request the arbitrator to incorporate the ruling into an award under Section 20 [44-7A-20 NMSA 1978]. A prevailing party may make a motion to the court for an expedited order to confirm the award under Section 23 [44-7A-23 NMSA 1978], in which case the court shall summarily decide the motion. The court shall issue an order to confirm the award unless the court vacates, modifies or corrects the award under Section 24 or 25 [44-7A-24 or 44-7A-25 NMSA 1978].

History: Laws 2001, ch. 227, 19.



Section 44-7A-20 - Award.

44-7A-20. Award.

(a) An arbitrator shall make a record of an award. The record must be signed or otherwise authenticated by any arbitrator who concurs with the award. The arbitrator or the arbitration organization shall give notice of the award, including a copy of the award, to each party to the arbitration proceeding.

(b) An award must be made within the time specified by the agreement to arbitrate or, if not specified therein, within the time ordered by the court. The court may extend or the parties to the arbitration proceeding may agree in a record to extend the time. The court or the parties may do so within or after the time specified or ordered. A party waives any objection that an award was not timely made unless the party gives notice of the objection to the arbitrator before receiving notice of the award.

History: Laws 2001, ch. 227, 20.



Section 44-7A-21 - Change of award by arbitrator.

44-7A-21. Change of award by arbitrator.

(a) On motion to an arbitrator by a party to an arbitration proceeding, the arbitrator may modify or correct an award:

(1) upon a ground stated in Section 25(a)(1) or (3) [44-7A-25 NMSA 1978];

(2) because the arbitrator has not made a final and definite award upon a claim submitted by the parties to the arbitration proceeding; or

(3) to clarify the award.

(b) A motion under Subsection (a) must be made and notice given to all parties within twenty days after the movant receives notice of the award.

(c) A party to the arbitration proceeding must give notice of any objection to the motion within ten days after receipt of the notice.

(d) If a motion to the court is pending under Section 23, 24 or 25 [44-7A-23, 44-7A-24 or 44-7A-25 NMSA 1978], the court may submit the claim to the arbitrator to consider whether to modify or correct the award:

(1) upon a ground stated in Section 25(a)(1) or (3) [44-7A-25 NMSA 1978];

(2) because the arbitrator has not made a final and definite award upon a claim submitted by the parties to the arbitration proceeding; or

(3) to clarify the award.

(e) An award modified or corrected pursuant to this section is subject to Sections 20(a), 23, 24 and 25 [44-7A-20, 44-7A-23, 44-7A-24 and 44-7A-25 NMSA 1978].

History: Laws 2001, ch. 227, 21.



Section 44-7A-22 - Remedies; fees and expenses of arbitration proceeding.

44-7A-22. Remedies; fees and expenses of arbitration proceeding.

(a) An arbitrator may award punitive damages or other exemplary relief if such an award is authorized by law in a civil action involving the same claim and the evidence produced at the hearing justifies the award under the legal standards otherwise applicable to the claim.

(b) An arbitrator may award reasonable attorney's fees and other reasonable expenses of arbitration if such an award is authorized by law in a civil action involving the same claim or by the agreement of the parties to the arbitration proceeding.

(c) As to all remedies other than those authorized by Subsections (a) and (b), an arbitrator may order such remedies as the arbitrator considers just and appropriate under the circumstances of the arbitration proceeding. The fact that such a remedy could not or would not be granted by the court is not a ground for refusing to confirm an award under Section 23 [44-7A-23 NMSA 1978] or for vacating an award under Section 24 [44-7A-24 NMSA 1978].

(d) An arbitrator's expenses and fees, together with other expenses, must be paid as provided in the award.

(e) If an arbitrator awards punitive damages or other exemplary relief under Subsection (a), the arbitrator shall specify in the award the basis in fact justifying and the basis in law authorizing the award and state separately the amount of the punitive damages or other exemplary relief.

History: Laws 2001, ch. 227, 22.



Section 44-7A-23 - Confirmation of award.

44-7A-23. Confirmation of award.

After a party to an arbitration proceeding receives notice of an award, the party may make a motion to the court for an order confirming the award at which time the court shall issue a confirming order unless the award is modified or corrected pursuant to Section 21 or 25 [44-7A-21 or 44-7A-25 NMSA 1978] or is vacated pursuant to Section 24 [44-7A-24 NMSA 1978].

History: Laws 2001, ch. 227, 23.



Section 44-7A-24 - Vacating award.

44-7A-24. Vacating award.

(a) Upon motion to the court by a party to an arbitration proceeding, the court shall vacate an award made in the arbitration proceeding if:

(1) the award was procured by corruption, fraud or other undue means;

(2) there was:

(A) evident partiality by an arbitrator appointed as a neutral arbitrator;

(B) corruption by an arbitrator; or

(C) misconduct by an arbitrator prejudicing the rights of a party to the arbitration proceeding;

(3) an arbitrator refused to postpone the hearing upon showing of sufficient cause for postponement, refused to consider evidence material to the controversy or otherwise conducted the hearing contrary to Section 16 [44-7A-16 NMSA 1978], so as to prejudice substantially the rights of a party to the arbitration proceeding;

(4) an arbitrator exceeded the arbitrator's powers;

(5) there was no agreement to arbitrate, unless the person participated in the arbitration proceeding without raising the objection under Section 16(c) not later than the beginning of the arbitration hearing; or

(6) the arbitration was conducted without proper notice of the initiation of an arbitration as required in Section 10 [44-7A-10 NMSA 1978] so as to prejudice substantially the rights of a party to the arbitration proceeding.

(b) A motion under this section must be filed within ninety days after the movant receives notice of the award pursuant to Section 20 [44-7A-20 NMSA 1978] or within ninety days after the movant receives notice of a modified or corrected award pursuant to Section 21 [44-7A-21 NMSA 1978], unless the movant alleges that the award was procured by corruption, fraud or other undue means, in which case the motion must be made within ninety days after the ground is known or by the exercise of reasonable care would have been known by the movant.

(c) If the court vacates an award on a ground other than that set forth in Subsection (a)(5), it may order a rehearing. If the award is vacated on a ground stated in Subsection (a)(1) or (2), the rehearing must be before a new arbitrator. If the award is vacated on a ground stated in Subsection (a)(3), (4) or (6), the rehearing may be before the arbitrator who made the award or the arbitrator's successor. The arbitrator must render the decision in the rehearing within the same time as that provided in Section 20(b) [44-7A-20 NMSA 1978] for an award. If the court denies a motion to vacate an award, it shall confirm the award unless a motion to modify or correct the award is pending.

History: Laws 2001, ch. 227, 24.



Section 44-7A-25 - Modification or correction of award.

44-7A-25. Modification or correction of award.

(a) Upon motion made within ninety days after the movant receives notice of the award pursuant to Section 20 [44-7A-20 NMSA 1978] or within ninety days after the movant receives notice of a modified or corrected award pursuant to Section 21 [44-7A-21 NMSA 1978], the court shall modify or correct the award if:

(1) there was an evident mathematical miscalculation or an evident mistake in the description of a person, thing or property referred to in the award;

(2) the arbitrator has made an award on a claim not submitted to the arbitrator and the award may be corrected without affecting the merits of the decision upon the claims submitted; or

(3) the award is imperfect in a matter of form not affecting the merits of the decision on the claims submitted.

(b) If a motion made under Subsection (a) is granted, the court shall modify or correct and confirm the award as modified or corrected. Otherwise, unless a motion to vacate is pending, the court shall confirm the award. A motion to modify or correct an award pursuant to this section may be joined with a motion to vacate the award.

History: Laws 2001, ch. 227, 25.



Section 44-7A-26 - Judgment on award; attorney's fees and litigation expenses.

44-7A-26. Judgment on award; attorney's fees and litigation expenses.

(a) Upon granting an order confirming, vacating without directing a rehearing, modifying or correcting an award, the court shall enter a judgment in conformity therewith. The judgment may be recorded, docketed and enforced as any other judgment in a civil action.

(b) A court may allow reasonable costs of the motion and subsequent judicial proceedings.

(c) On application of a prevailing party to a contested judicial proceeding under Section 23, 24 or 25 [44-7A-23, 44-7A-24, or 44-7A-25 NMSA 1978], the court may add reasonable attorney's fees and other reasonable expenses of litigation incurred in a judicial proceeding after the award is made to a judgment confirming, vacating without directing a rehearing, modifying or correcting an award.

History: Laws 2001, ch. 227, 26.



Section 44-7A-27 - Jurisdiction.

44-7A-27. Jurisdiction.

(a) A court of this state having jurisdiction over the controversy and the parties may enforce an agreement to arbitrate.

(b) An agreement to arbitrate providing for arbitration in this state confers exclusive jurisdiction on the court to enter judgment on an award under the Uniform Arbitration Act [44-7A-1 to 44-7A-32 NMSA 1978].

History: Laws 2001, ch. 227, 27.



Section 44-7A-28 - Venue.

44-7A-28. Venue.

A motion pursuant to Section 6 [44-7A-6 NMSA 1978] must be made in the court of the county in which the agreement to arbitrate specifies the arbitration hearing is to be held or, if the hearing has been held, in the court of the county in which it was held. Otherwise, the motion may be made in the court of any county in which an adverse party resides or has a place of business or, if no adverse party has a residence or place of business in this state, in the court of any county in this state. All subsequent motions must be made in the court hearing the initial motion unless the court otherwise directs.

History: Laws 2001, ch. 227, 28.



Section 44-7A-29 - Appeals.

44-7A-29. Appeals.

(a) An appeal may be taken from:

(1) an order denying a motion to compel arbitration;

(2) an order granting a motion to stay arbitration;

(3) an order confirming or denying confirmation of an award;

(4) an order modifying or correcting an award;

(5) an order vacating an award without directing a rehearing; or

(6) a final judgment entered pursuant to the Uniform Arbitration Act [44-7A-1 NMSA 1978].

(b) An appeal under this section must be taken as from an order or a judgment in a civil action.

History: Laws 2001, ch. 227, 29.



Section 44-7A-30 - Uniformity of application and construction.

44-7A-30. Uniformity of application and construction.

In applying and construing the Uniform Arbitration Act [44-7A-1 to 44-7A-32 NMSA 1978], consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

History: Laws 2001, ch. 227, 30.



Section 44-7A-31 - Relationship to electronic signatures in global and national commerce act.

44-7A-31. Relationship to electronic signatures in global and national commerce act.

The provisions of the Uniform Arbitration Act [44-7A-1 NMSA 1978] governing the legal effect, validity and enforceability of electronic records or electronic signatures and of contracts performed with the use of such records or signatures conform to the requirements of Section 102 of the Electronic Signatures in Global and National Commerce Act.

History: Laws 2001, ch. 227, 31.



Section 44-7A-32 - Saving clause.

44-7A-32. Saving clause.

The Uniform Arbitration Act [44-7A-1 NMSA 1978] does not affect an action or proceeding commenced or right accrued before that act takes effect, subject to Section 3 [44-7A-3 NMSA 1978] of that act.

History: Laws 2001, ch. 227, 32.






Article 7B - Mediation Procedures Act

Section 44-7B-1 - Short title.

44-7B-1. Short title.

This act [Chapter 44, Article 7B NMSA 1978] may be cited as the "Mediation Procedures Act".

History: Laws 2007, ch. 11, 1.



Section 44-7B-2 - Definitions.

44-7B-2. Definitions.

As used in the Mediation Procedures Act [44-7B-1 NMSA 1978]:

A. "mediation" means a process in which a mediator:

(1) facilitates communication and negotiation between mediation parties to assist them in reaching an agreement regarding their dispute; or

(2) promotes reconciliation, settlement or understanding between and among parties;

B. "mediation communication" means a statement, whether oral or in a record or verbal or nonverbal, that occurs during a mediation or is made for purposes of considering, conducting, participating in, initiating, continuing or reconvening a mediation or retaining a mediator;

C. "mediation party" means a person who participates in a mediation and whose agreement is necessary to resolve the dispute;

D. "mediation program" means a program that provides mediation services and is created or administered by a court or court agency, a government or governmental subdivision, agency or instrumentality of this state or a tribal court, government or agency;

E. "mediator" means an individual who:

(1) holds the individual's self out as a mediator and who conducts a mediation;

(2) the mediation parties agree to use as a mediator and who conducts a mediation;

(3) is designated by a mediation program as a mediator and who conducts a mediation; or

(4) is an observer who is permitted by the mediation parties to watch and listen to the mediation for educational or other administrative purposes;

F. "nonparty participant" means a person, other than a mediation party or mediator, who participates in, is present during the mediation or is a mediation program administrator, including a person consulted by a mediation party to assist the mediation party with evaluating, considering or generating offers of settlement;

G. "person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government or governmental subdivision, agency or instrumentality, public corporation or any other legal or commercial entity;

H. "proceeding" means:

(1) arbitration or a judicial, administrative or other adjudicative process, including related pre-hearing and post-hearing motions, conferences and discovery; or

(2) a legislative hearing or similar process;

I. "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form; and

J. "sign" means:

(1) to execute or adopt a tangible symbol with the present intent to authenticate a record or to ratify the agreement set forth in the record; or

(2) to attach or logically associate an electronic symbol, sound or process to or with a record with the present intent to authenticate a record or to ratify the agreement set forth in the record.

History: Laws 2007, ch. 11, 2.



Section 44-7B-3 - Scope.

44-7B-3. Scope.

A. Except as otherwise provided in Subsection B of this section, the Mediation Procedures Act [44-7B-1 NMSA 1978] applies to all mediators, nonparty participants, mediation parties and a mediation in which:

(1) the mediation parties are required to mediate by statute or court or administrative agency rule or are referred to mediation by a court, administrative agency or arbitrator; or

(2) the mediation parties and the mediator agree to mediate and the agreement to mediate is evidenced by a record that is signed by the mediation parties.

B. The Mediation Procedures Act does not apply to a mediation:

(1) relating to the establishment, negotiation, administration or termination of a collective bargaining relationship;

(2) relating to a dispute that is pending pursuant to or is part of the processes established by a collective bargaining agreement, except that the Mediation Procedures Act applies to a mediation arising out of a dispute that has been filed with an administrative agency or court;

(3) conducted by a judge who might make a ruling on the case; or

(4) agreed to in writing by the mediation parties and the mediator prior to the mediation not to be covered by the Mediation Procedures Act, declared in writing by a mediation program prior to the mediation or declared in writing by a court or court agency, a government or governmental subdivision, agency or instrumentality of this state or a tribal court, government or agency prior to the mediation not to be covered by the Mediation Procedures Act.

History: Laws 2007, ch. 11, 3.



Section 44-7B-4 - Confidentiality.

44-7B-4. Confidentiality.

Except as otherwise provided in the Mediation Procedures Act [44-7B-1 NMSA 1978] or by applicable judicial court rules, all mediation communications are confidential, and not subject to disclosure and shall not be used as evidence in any proceeding.

History: Laws 2007, ch. 11, 4.



Section 44-7B-5 - Exceptions; admissibility; discovery.

44-7B-5. Exceptions; admissibility; discovery.

A. Mediation communications are not confidential pursuant to the Mediation Procedures Act [44-7B-1 NMSA 1978] if they:

(1) are contained in an agreement reached by the mediation parties during a mediation, including an agreement to mediate, and the agreement is evidenced by a record signed by the mediation parties, except when parts of the agreement are designated by the mediation parties to be confidential or are confidential as otherwise provided by law;

(2) are communications that all mediation parties agree may be disclosed, as evidenced by a record signed by all mediation parties prior to or at the mediation;

(3) threaten or lead to actual violence in the mediation;

(4) reveal the intent of a mediation party to commit a felony or inflict bodily harm to the mediation party's self or another person;

(5) disprove a felony charge;

(6) are required by law to be made public or otherwise disclosed;

(7) relate to abuse, neglect or criminal activity that is not the subject of the mediation;

(8) are sought or offered to disprove a claim or complaint of professional misconduct or malpractice based on conduct during a mediation and filed against a mediation party or nonparty participant;

(9) relate to the administrative facts of the mediation, including:

(a) whether the mediation parties were referred to mediation;

(b) whether a mediation occurred or has terminated;

(c) the date, time and place of a mediation;

(d) the persons in attendance at a mediation; and

(e) whether a mediator received payment for the mediation; or

(10) relate to whether the parties reached a binding and enforceable settlement in the mediation.

B. Mediation communications may be disclosed if a court, after hearing in camera and for good cause shown, orders disclosure of evidence that is sought to be offered and is not otherwise available in an action on an agreement arising out of a mediation evidenced by a record. Nothing in this subsection shall require disclosure by a mediator of any matter related to mediation communications.

C. Mediators shall not be required to make disclosure, either through discovery or testimony at trial or otherwise, of any matter related to mediation communications, except:

(1) pursuant to Paragraphs (3) through (10) of Subsection A and Paragraph (3) of Subsection D of this section; and

(2) to prove or disprove a claim of mediator misconduct or malpractice filed against a mediator.

D. Nothing in the Mediation Procedures Act shall prevent:

(1) the discovery or admissibility of any evidence that is otherwise discoverable or admissible, merely because the evidence was presented during a mediation;

(2) the gathering of information for research or educational purposes or for the purpose of evaluating or monitoring the performance of a mediator; provided that the mediation parties or the specific circumstances of the dispute of the mediation parties are not identified or identifiable;

(3) a court or court agency, a government or governmental subdivision, agency or instrumentality of this state or a tribal court, government or agency, when conducting a mediation program under its auspices, from ordering prior to the mediation that different or additional rules of confidentiality shall apply to the mediation; or

(4) mediation parties from agreeing in writing to additional or different confidentiality protections prior to the mediation, subject to Paragraphs (3) through (10) of Subsection A and Subsection C of this section.

History: Laws 2007, ch. 11, 5.



Section 44-7B-6 - Effect of agreement.

44-7B-6. Effect of agreement.

A. If the mediation parties reach a settlement agreement evidenced by a record signed by the mediation parties, the agreement is enforceable in the same manner as any other written contract. The agreement shall not affect any outstanding court order unless the terms of the agreement are incorporated into a subsequent order.

B. A court, administrative agency or arbitrator, in its discretion, may incorporate the terms of the agreement in the order or other document disposing of the matter.

History: Laws 2007, ch. 11, 6.






Article 8 - Receivership Act

Section 44-8-1 - Short title.

44-8-1. Short title.

This act [44-8-1 to 44-8-10 NMSA 1978] may be cited as the "Receivership Act".

History: Laws 1995, ch. 81, 1.



Section 44-8-2 - Purpose.

44-8-2. Purpose.

The purpose of the Receivership Act [44-8-1 NMSA 1978] is to provide a framework for the creation and administration of receiverships.

History: Laws 1995, ch. 81, 2.



Section 44-8-3 - Definitions.

44-8-3. Definitions.

As used in the Receivership Act [44-8-1 NMSA 1978]:

A. "applicant" means an interested person who seeks the appointment of a receiver;

B. "business entity" means a sole proprietorship, a profit or nonprofit corporation, a general or limited partnership, business trust, joint venture or other enterprise composed of one or more persons or entities;

C. "interested person" means any secured or unsecured creditor, a shareholder of a corporation, a general or limited partner of a partnership or a person jointly owning or interested in a receivership estate; and

D. "receivership estate" means tangible and intangible property, its proceeds, profits, substitutions, additions, fixtures and accretions for which a receiver is sought.

History: Laws 1995, ch. 81, 3.



Section 44-8-4 - Grounds for appointing a receiver.

44-8-4. Grounds for appointing a receiver.

A. Upon application to a district court, the district court shall appoint a receiver in an action by a mortgagee or secured party or in any other action based upon a contract or other written agreement, where such mortgage, security agreement, contract or other written agreement provides for the appointment of a receiver.

B. Upon application to a district court, the district court may appoint a receiver:

(1) when specific statutory provisions authorize the appointment of a receiver;

(2) in an action between or among persons owning or claiming an interest in the receivership estate;

(3) in actions where receivers have customarily been appointed by courts of law or equity;

(4) when a receiver has been appointed for a business entity or other person by a court of competent jurisdiction in another state, and that receiver seeks to collect, take possession or manage assets of the receivership estate located in New Mexico; or

(5) in any other case where, in the discretion of the district court, just cause exists and irreparable harm may result from failure to appoint a receiver.

History: Laws 1995, ch. 81, 4.



Section 44-8-5 - Application for appointment of a receiver.

44-8-5. Application for appointment of a receiver.

A. An applicant may apply to the district court for the appointment of a receiver by motion in an action already pending or by a separate petition or complaint.

B. An application for the appointment of a receiver shall be verified and shall contain:

(1) a description of the receivership estate, including the estimated gross monthly income if known, for which the applicant seeks a receiver;

(2) the location of the receivership estate;

(3) a description of the applicant's interest in the receivership estate;

(4) a statement showing that venue in the district court is proper;

(5) a statement of the grounds for the appointment of a receiver; and

(6) a nomination of the proposed receiver.

C. An ex parte hearing to appoint a receiver may be held without written or oral notice to the adverse party or his attorney only if:

(1) it clearly appears from specific facts shown by affidavit or by the verified application that immediate and irreparable injury, loss or damage will result to the applicant or others before the adverse party's attorney can be heard in opposition; and

(2) the applicant's attorney certifies to the court in writing the efforts, if any, that have been made to give the notice and the reasons supporting the attorney's claim that notice should not be required.

D. Every application, proceeding and order for appointment of a receiver granted without notice shall comply with the Rules of Civil Procedure for the District Courts of New Mexico pertaining to temporary restraining orders and appointment of receivers ex parte.

History: Laws 1995, ch. 81, 5; 1996, ch. 35, 10.



Section 44-8-6 - Qualifications for receivers.

44-8-6. Qualifications for receivers.

A receiver shall meet the following qualifications:

A. the person must be at least eighteen years of age or a corporation or other business entity in good standing authorized to do business in New Mexico;

B. the person must not be otherwise disqualified under applicable state or federal law to administer the receivership estate;

C. before entering on his duties as receiver, the receiver shall sign and file a consent to act as receiver; and

D. upon request and a showing of good cause by an interested party, the district court may require the receiver to post a bond unless the mortgage, security agreement, contract or other written agreement dispenses with the posting of bond. The amount of the bond shall be as ordered by the court.

History: Laws 1995, ch. 81, 6.



Section 44-8-7 - Powers and duties of receivers.

44-8-7. Powers and duties of receivers.

Unless otherwise ordered by the district court, a person who acts as a receiver shall:

A. prepare an inventory of the receivership estate within thirty days of appointment and file that inventory with the district court;

B. collect and manage the receivership estate in a reasonable and prudent manner;

C. file monthly operating reports with the district court and provide copies to all parties who have entered an appearance and allow such parties reasonable access to the books and records of the receivership;

D. enter into contracts reasonably necessary to operate, maintain and preserve the receivership estate;

E. take possession of all available books, records and other documents related to the receivership estate;

F. lease assets of the receivership estate in accordance with the powers and limitations contained in the original order of appointment;

G. bring and defend actions in his capacity as receiver to maintain and preserve the receivership estate;

H. subject to prior order of the district court, engage and retain attorneys, accountants, brokers or any other persons and pay their compensation or fees, sell or mortgage property of the receivership estate, borrow money for the receivership estate, make distributions of receivership proceeds to any party or pay compensation to the receiver; and

I. exercise any other powers expressly granted by statute or an order of the district court.

History: Laws 1995, ch. 81, 7.



Section 44-8-8 - Compensation.

44-8-8. Compensation.

A receiver and an attorney, accountant, broker and other person duly engaged and retained by the receiver shall be entitled to receive reasonable compensation, to be paid from the receivership estate, in a sum to be fixed or approved by the district court, for services rendered to the receivership estate.

History: Laws 1995, ch. 81, 8.



Section 44-8-9 - Removal, death, resignation, substitution and discharge of receiver; termination of receivership.

44-8-9. Removal, death, resignation, substitution and discharge of receiver; termination of receivership.

A. Upon notice and hearing, a receiver may be removed either upon application by an interested person or upon the district court's own motion.

B. The death, resignation or substitution of a receiver, the expiration of a receiver's term of appointment or the dismissal of the action in which a receiver was appointed shall not have the effect of terminating the receivership.

C. A receiver may not resign except by leave of the district court. Leave shall be sought by motion and hearing unless the agreement of all parties obviates the need for a hearing. Leave may provide for the discharge of a receiver, and leave and discharge may be conditioned upon:

(1) the substitution of another receiver;

(2) the preparation and filing of a receiver's report;

(3) the preparation and filing of an accounting;

(4) the delivery of receivership property, accounts and books to a successor or to a person appointed by the district court;

(5) the consent of all interested persons;

(6) the termination of the receivership;

(7) the conclusion of litigation to which a receiver is party; or

(8) such other terms as the district court may order.

D. In the event of the death, resignation or removal of a receiver, the district court shall appoint a successor receiver to oversee a receivership estate. A receiver so appointed succeeds to the powers of his predecessor.

E. Upon disposition of the action concerning the receivership estate, the district court shall enter an order that discharges the receiver from his duties and releases him from any claim or demand of any interested person. Upon the termination of the receiver's duties, the receiver shall prepare and file a final report and account of the receivership and serve it upon all parties who have entered an appearance. Any objections to the receiver's final account and report and claims to surcharge must be filed within ten days of service. Upon settlement of the receiver's final account and report, the district court shall enter an order discharging the receiver from all further duties, releasing him from any claim or demand of any interested person and exonerating any bond that the receiver has been required to post in connection with the receivership.

History: Laws 1995, ch. 81, 9.



Section 44-8-10 - Appeal and stay of appointment of a receiver.

44-8-10. Appeal and stay of appointment of a receiver.

If an appeal is taken from a district court from a judgment or an order appointing a receiver, perfecting of an appeal from such judgment or order shall not stay enforcement of the judgment or order unless a bond, in a sum fixed by the district court, is given and posted on condition that if the judgment or order is affirmed on the appeal, or if the appeal is withdrawn or dismissed, the appellant will pay all costs and damages that the respondent may sustain by reason of the stay in the enforcement of the judgment or order.

History: Laws 1995, ch. 81, 10.






Article 9 - Fraud Against Taxpayers Act

Section 44-9-1 - Short title.

44-9-1. Short title.

This act [44-9-1 to 44-9-14 NMSA 1978] may be cited as the "Fraud Against Taxpayers Act".

History: Laws 2007, ch. 40, 1.



Section 44-9-2 - Definitions.

44-9-2. Definitions.

As used in the Fraud Against Taxpayers Act:

A. "claim" means a request or demand for money, property or services when all or a portion of the money, property or services requested or demanded issues from or is provided or reimbursed by the state or a political subdivision;

B. "employer" includes an individual, corporation, firm, association, business, partnership, organization, trust, charter school and the state and any of its agencies, institutions or political subdivisions;

C. "knowingly" means that a person, with respect to information, acts:

(1) with actual knowledge of the truth or falsity of the information;

(2) in deliberate ignorance of the truth or falsity of the information; or

(3) in reckless disregard of the truth or falsity of the information;

D. "person" means an individual, corporation, firm, association, organization, trust, business, partnership, limited liability company, joint venture or any legal or commercial entity;

E. "political subdivision" means a political subdivision of the state or a charter school; and

F. "state" means the state of New Mexico or any of its branches, agencies, departments, boards, commissions, officers, institutions or instrumentalities, including the New Mexico finance authority, the New Mexico mortgage finance authority and the New Mexico lottery authority.

History: Laws 2007, ch. 40, 2; 2015, ch. 128, 1.



Section 44-9-3 - False claims; liability; penalties; exception.

44-9-3. False claims; liability; penalties; exception.

A. A person shall not:

(1) knowingly present, or cause to be presented, to an employee, officer or agent of the state or a political subdivision or to a contractor, grantee or other recipient of state or political subdivision funds a false or fraudulent claim for payment or approval;

(2) knowingly make or use, or cause to be made or used, a false, misleading or fraudulent record or statement to obtain or support the approval of or the payment on a false or fraudulent claim;

(3) conspire to defraud the state or a political subdivision by obtaining approval or payment on a false or fraudulent claim;

(4) conspire to make, use or cause to be made or used, a false, misleading or fraudulent record or statement to conceal, avoid or decrease an obligation to pay or transmit money or property to the state or a political subdivision;

(5) when in possession, custody or control of property or money used or to be used by the state or a political subdivision, knowingly deliver or cause to be delivered less property or money than the amount indicated on a certificate or receipt;

(6) when authorized to make or deliver a document certifying receipt of property used or to be used by the state or a political subdivision, knowingly make or deliver a receipt that falsely represents a material characteristic of the property;

(7) knowingly buy, or receive as a pledge of an obligation or debt, public property from any person that may not lawfully sell or pledge the property;

(8) knowingly make or use, or cause to be made or used, a false, misleading or fraudulent record or statement to conceal, avoid or decrease an obligation to pay or transmit money or property to the state or a political subdivision; or

(9) as a beneficiary of an inadvertent submission of a false claim and having subsequently discovered the falsity of the claim, fail to disclose the false claim to the state or political subdivision within a reasonable time after discovery.

B. Proof of specific intent to defraud is not required for a violation of Subsection A of this section.

C. A person who violates Subsection A of this section shall be liable for:

(1) three times the amount of damages sustained by the state or political subdivision because of the violation;

(2) a civil penalty of not less than five thousand dollars ($5,000) and not more than ten thousand dollars ($10,000) for each violation;

(3) the costs of a civil action brought to recover damages or penalties; and

(4) reasonable attorney fees, including the fees of the attorney general, state agency or political subdivision counsel.

D. A court may assess not less than two times the amount of damages sustained by the state or a political subdivision if the court finds all of the following:

(1) the person committing the violation furnished the attorney general or political subdivision with all information known to that person about the violation within thirty days after the date on which the person first obtained the information;

(2) at the time that the person furnished the attorney general or political subdivision with information about the violation, a criminal prosecution, civil action or administrative action had not been commenced with respect to the violation, and the person did not have actual knowledge of the existence of an investigation into the violation; and

(3) the person fully cooperated with any investigation by the attorney general or political subdivision.

E. This section does not apply to claims, records or statements made pursuant to the provisions of Chapter 7 NMSA 1978.

History: Laws 2007, ch. 40, 3; 2015, ch. 128, 2.



Section 44-9-4 - Investigation by the attorney general; delegation; civil action.

44-9-4. Investigation by the attorney general; delegation; civil action.

A. The attorney general shall diligently investigate suspected violations of Section 44-9-3 NMSA 1978, and if the attorney general finds that a person has violated or is violating that section, the attorney general may bring a civil action against that person pursuant to the Fraud Against Taxpayers Act.

B. The attorney general may in appropriate cases delegate the authority to investigate or to bring a civil action to the state agency or political subdivision to which a false claim was made, and when this occurs, the state agency or political subdivision shall have every power conferred upon the attorney general pursuant to the Fraud Against Taxpayers Act. If the attorney general has delegated authority to a state agency or political subdivision, all references to the attorney general in the Fraud Against Taxpayers Act shall apply to the delegee.

History: Laws 2007, ch. 40, 4; 2015, ch. 128, 3.



Section 44-9-5 - Civil action by qui tam plaintiff; state or political subdivision may intervene.

44-9-5. Civil action by qui tam plaintiff; state or political subdivision may intervene.

A. A person may bring a civil action for a violation of Section 44-9-3 NMSA 1978 on behalf of the person and the state or political subdivision. The action shall be brought in the name of the state or political subdivision. The person bringing the action shall be referred to as the qui tam plaintiff. Once filed, the action may be dismissed only with the written consent of the court, taking into account the best interest of the parties involved and the public purposes behind the Fraud Against Taxpayers Act.

B. A complaint filed by a qui tam plaintiff shall be filed in camera in district court and shall remain under seal for at least sixty days. No service shall be made on a defendant and no response is required from a defendant until the seal has been lifted and the complaint served pursuant to the rules of civil procedure.

C. On the same day as the complaint is filed, the qui tam plaintiff shall serve the attorney general, and the political subdivision, if applicable, with a copy of the complaint and written disclosure of substantially all material evidence and information the qui tam plaintiff possesses. The attorney general on behalf of the state or the political subdivision, or the political subdivision on its own behalf, may intervene and proceed with the action within sixty days after receiving the complaint and the material evidence and information. Upon a showing of good cause and reasonable diligence in the state's or political subdivision's investigation, the state or political subdivision may move the court for an extension of time during which the complaint shall remain under seal.

D. Before the expiration of the sixty-day period or any extensions of time granted by the court, the attorney general or political subdivision shall notify the court that the state or the political subdivision:

(1) intends to intervene and proceed with the action; in which case, the seal shall be lifted and the action shall be conducted by the attorney general on behalf of the state or the political subdivision, or the political subdivision shall conduct the action on its own behalf; or

(2) declines to take over the action; in which case the seal shall be lifted and the qui tam plaintiff may proceed with the action.

E. When a person brings an action pursuant to this section, no person other than the attorney general on behalf of the state or a political subdivision, or a political subdivision on its own behalf, may intervene or bring a related action based on the facts underlying the pending action.

History: Laws 2007, ch. 40, 5; 2015, ch. 128, 4.



Section 44-9-6 - Rights of the qui tam plaintiff and the state or political subdivision.

44-9-6. Rights of the qui tam plaintiff and the state or political subdivision.

A. If the state or political subdivision proceeds with the action, it shall have the primary responsibility of prosecuting the action and shall not be bound by an act of the qui tam plaintiff. The qui tam plaintiff shall have the right to continue as a party to the action, subject to the limitations of this section.

B. The state or political subdivision may seek to dismiss the action for good cause notwithstanding the objections of the qui tam plaintiff if the qui tam plaintiff has been notified of the filing of the motion and the court has provided the qui tam plaintiff with an opportunity to oppose the motion and to present evidence at a hearing.

C. The state or political subdivision may settle the action with the defendant notwithstanding any objection by the qui tam plaintiff if the court determines, after a hearing providing the qui tam plaintiff an opportunity to present evidence, that the proposed settlement is fair, adequate and reasonable under all of the circumstances.

D. Upon a showing by the state or political subdivision that unrestricted participation during the course of the litigation by the qui tam plaintiff would interfere with or unduly delay the prosecution of the case, or would be repetitious, irrelevant or for the purpose of harassment, the court may, in its discretion, impose limitations on the qui tam plaintiff's participation, such as:

(1) limiting the number of witnesses the qui tam plaintiff may call;

(2) limiting the length of testimony of such witnesses;

(3) limiting the qui tam plaintiff's cross examination of witnesses; or

(4) otherwise limiting the qui tam plaintiff's participation in the litigation.

E. Upon a showing by a defendant that unrestricted participation during the course of litigation by the qui tam plaintiff would be for purposes of harassment or would cause the defendant undue burden or unnecessary expense, the court may limit the participation by the qui tam plaintiff in the litigation.

F. If the state or political subdivision elects not to proceed with the action, the qui tam plaintiff shall have the right to conduct the action. If the attorney general or political subdivision so requests, the qui tam plaintiff shall serve the attorney general or political subdivision with copies of all pleadings filed in the action and all deposition transcripts in the case, at the state's or political subdivision's expense. When the qui tam plaintiff proceeds with the action, the court, without limiting the status and rights of the qui tam plaintiff, may permit the attorney general or political subdivision to intervene at a later date upon a showing of good cause.

G. Whether or not the state or political subdivision proceeds with the action, upon a showing by the attorney general on behalf of the state or political subdivision, or a political subdivision on its own behalf, that certain actions of discovery by the qui tam plaintiff would interfere with an investigation or prosecution of a criminal or civil matter arising out of the same facts, the court may stay such discovery for a period of not more than sixty days. The showing by the state or political subdivision shall be conducted in camera. The court may extend the sixty-day period upon a further showing in camera that the state or political subdivision has pursued the criminal or civil investigation or proceeding with reasonable diligence and any proposed discovery in the civil action will interfere with the ongoing criminal or civil investigation or proceeding.

H. Notwithstanding the provisions of Section 44-9-5 NMSA 1978, the attorney general or political subdivision may elect to pursue the state's or political subdivision's claim through any alternate remedy available, including an administrative proceeding to determine a civil money penalty. If an alternate remedy is pursued, the qui tam plaintiff shall have the same rights in such a proceeding as the qui tam plaintiff would have had if the action had continued pursuant to this section. A finding of fact or conclusion of law made in the other proceeding that has become final shall be conclusive on all parties to an action under the Fraud Against Taxpayers Act. For purposes of this subsection, a finding or conclusion is final if it has been finally determined on appeal to the appropriate court, if all time for filing an appeal with respect to the finding or conclusion has expired or if the finding or conclusion is not subject to judicial review.

History: Laws 2007, ch. 40, 6; 2015, ch. 128, 5.



Section 44-9-7 - Awards to qui tam plaintiff and the state or political subdivision.

44-9-7. Awards to qui tam plaintiff and the state or political subdivision.

A. Except as otherwise provided in this section, if the state or a political subdivision proceeds with an action brought by a qui tam plaintiff and the state or political subdivision prevails in the action, the qui tam plaintiff shall receive:

(1) at least fifteen percent but not more than twenty-five percent of the proceeds of the action or settlement, depending upon the extent to which the qui tam plaintiff substantially contributed to the prosecution of the action; or

(2) no more than ten percent of the proceeds of the action or settlement if the court finds that the action was based primarily on disclosures of specific information, not provided by the qui tam plaintiff, relating to allegations or transactions in a criminal, civil, administrative or legislative hearing, proceeding, report, audit or investigation or from the news media, taking into account the significance of the information and the role of the qui tam plaintiff in advancing the case to litigation. However, if the attorney general or political subdivision determines and certifies in writing that the qui tam plaintiff provided a significant contribution in advancing the case, then the qui tam plaintiff shall receive the share of proceeds set forth in Paragraph (1) of this subsection.

B. If the state or political subdivision does not proceed with an action brought by a qui tam plaintiff and the state or political subdivision prevails in the action, the qui tam plaintiff shall receive an amount that is not less than twenty-five percent or more than thirty percent of the proceeds of the action or settlement, as the court deems reasonable for collecting the civil penalty and damages.

C. Whether or not the state or political subdivision proceeds with an action brought by a qui tam plaintiff:

(1) if the court finds that the action was brought by a person that planned or initiated the violation of Section 44-9-3 NMSA 1978 upon which the action was based, the court may reduce the share of the proceeds that the person would otherwise receive under Subsection A or B of this section, taking into account the role of the person as the qui tam plaintiff in advancing the case to litigation and any relevant circumstances pertaining to the violation; or

(2) if the person bringing the action is convicted of criminal conduct arising from that person's role in the violation of Section 44-9-3 NMSA 1978 upon which the action was based, that person shall be dismissed from the civil action and shall not receive a share of the proceeds. The dismissal shall not prejudice the right of the state or political subdivision to continue the action.

D. Any award to a qui tam plaintiff shall be paid out of the proceeds of the action or settlement, if any. The qui tam plaintiff shall also receive an amount for reasonable expenses incurred in the action plus reasonable attorney fees that shall be paid by the defendant.

E. The state or political subdivision is entitled to all proceeds collected in an action or settlement not awarded to a qui tam plaintiff. The state or political subdivision is also entitled to reasonable expenses incurred in the action plus reasonable attorney fees, including the fees of the attorney general or state agency counsel or counsel employed by the political subdivision that shall be paid by the defendant.

F. Proceeds and penalties collected by the state or political subdivision shall be deposited as follows:

(1) proceeds in the amount of the false claim paid and attorney fees and costs shall be returned to the fund or funds from which the money, property or services came;

(2) civil penalties shall be deposited in the current school fund pursuant to Article 12, Section 4 of the constitution of New Mexico;

(3) except as provided in Paragraph (4) of this subsection, all remaining proceeds shall be deposited as follows:

(a) one-half into a fund for the use of the attorney general in furtherance of the obligations imposed upon that office by the Fraud Against Taxpayers Act; and

(b) one-half into the general fund; or

(4) remaining proceeds collected by counties or municipalities as political subdivisions acting on their own behalf shall be disposed of in accordance with the direction of the governing body of the county or municipality.

History: Laws 2007, ch. 40, 7; 2015, ch. 128, 6.



Section 44-9-8 - Award of attorney fees and costs to defendant.

44-9-8. Award of attorney fees and costs to defendant.

If the state or political subdivision does not proceed with the action and the qui tam plaintiff conducts the action, the court may award a defendant reasonable attorney fees and costs if the defendant prevails and the court finds the action clearly frivolous, clearly vexatious or brought primarily for the purpose of harassment.

History: Laws 2007, ch. 40, 8; 2015, ch. 128, 7.



Section 44-9-9 - Certain actions barred.

44-9-9. Certain actions barred.

A. No court shall have jurisdiction over an action brought pursuant to Section 44-9-5 NMSA 1978 by a present or former employee of the state or political subdivision unless the employee, during employment with the state or political subdivision and in good faith, exhausted existing internal procedures for reporting false claims and the state or political subdivision failed to act on the information provided within a reasonable period of time.

B. No court shall have jurisdiction over an action brought pursuant to Section 44-9-5 NMSA 1978 against an elected or appointed state official, a member of the state legislature or a member of the judiciary if the action is based on evidence or information known to the state agency to which the false claim was made or to the attorney general when the action was filed.

C. Unless the attorney general or political subdivision determines and certifies in writing that the action is in the interest of the state or political subdivision, no court shall have jurisdiction over an action brought pursuant to Section 44-9-5 NMSA 1978 when that action is based on allegations or transactions that are the subject of a criminal, civil or administrative proceeding in which the state or political subdivision is a party.

D. Upon motion of the attorney general or political subdivision, a court may, in its discretion, dismiss an action brought pursuant to Section 44-9-5 NMSA 1978 if the elements of the alleged false or fraudulent claim have been publicly disclosed in the news media or in a publicly disseminated governmental report at the time the complaint is filed.

History: Laws 2007, ch. 40, 9; 2015, ch. 128, 8.



Section 44-9-10 - State or political subdivision not liable.

44-9-10. State or political subdivision not liable.

The state or political subdivision shall not be liable for expenses or fees that a qui tam plaintiff may incur in investigating or bringing an action pursuant to the Fraud Against Taxpayers Act.

History: Laws 2007, ch. 40, 10; 2015, ch. 128, 9.



Section 44-9-11 - Employer interference with employee disclosure; private action for retaliation.

44-9-11. Employer interference with employee disclosure; private action for retaliation.

A. An employer shall not make, adopt or enforce a rule, regulation or policy preventing an employee from disclosing information to a government or law enforcement agency or from acting in furtherance of a fraud against taxpayers action, including investigating, initiating, testifying or assisting in an action filed or to be filed pursuant to the Fraud Against Taxpayers Act [44-9-1 NMSA 1978].

B. An employer shall not discharge, demote, suspend, threaten, harass, deny promotion to or in any other manner discriminate against an employee in the terms and conditions of employment because of the lawful acts of the employee on behalf of the employee or others in disclosing information to a government or law enforcement agency or in furthering a fraud against taxpayers action, including investigating, initiating, testifying or assisting in an action filed or to be filed pursuant to the Fraud Against Taxpayers Act.

C. An employer that violates Subsection B of this section shall be liable to the employee for all relief necessary to make the employee whole, including reinstatement with the same seniority status that the employee would have had but for the violation, two times the amount of back pay with interest on the back pay, compensation for any special damage sustained as a result of the violation and, if appropriate, punitive damages. In addition, an employer shall be required to pay the litigation costs and reasonable attorney fees of the employee. An employee may bring an action pursuant to this section in any court of competent jurisdiction.

History: Laws 2007, ch. 40, 11.



Section 44-9-12 - Limitation of actions; estoppel; standard of proof.

44-9-12. Limitation of actions; estoppel; standard of proof.

A. A civil action pursuant to the Fraud Against Taxpayers Act may be brought at any time. A civil action pursuant to the Fraud Against Taxpayers Act may be brought for conduct that occurred prior to the effective date of that act, but not for conduct that occurred prior to July 1, 1987.

B. Notwithstanding any other provision of law, a final judgment rendered in a criminal proceeding charging fraud or false statement, whether upon a guilty verdict after trial or upon a plea of guilty or nolo contendere, shall estop the defendant from denying the essential elements of a fraud against taxpayers action where the criminal proceeding concerns the same transaction that is the subject of the fraud against taxpayers action.

C. In an action brought pursuant to the Fraud Against Taxpayers Act, the state or political subdivision or the qui tam plaintiff shall be required to prove all essential elements of the cause of action, including damages, by a preponderance of the evidence.

History: Laws 2007, ch. 40, 12; 2015, ch. 128, 10.



Section 44-9-13 - Joint and several liability.

44-9-13. Joint and several liability.

Liability shall be joint and several for any act committed by two or more persons in violation of the Fraud Against Taxpayers Act [44-9-1 NMSA 1978].

History: Laws 2007, ch. 40, 13.



Section 44-9-14 - Remedy not exclusive.

44-9-14. Remedy not exclusive.

The remedies provided for in the Fraud Against Taxpayers Act [44-9-1 NMSA 1978] are not exclusive and shall be in addition to any other remedies provided for in any other law or available under common law.

History: Laws 2007, ch. 40, 14.






Article 10 - Uniform Unsworn Foreign Declarations Act

Section 44-10-1 - Short title.

44-10-1. Short title.

Sections 1 through 8 of this act may be cited as the "Uniform Unsworn Foreign Declarations Act".

History: Laws 2009, ch. 78, 1.



Section 44-10-2 - Definitions.

44-10-2. Definitions.

As used in the Uniform Unsworn Foreign Declarations Act:

A. "boundaries of the United States" means the geographic boundaries of the United States, Puerto Rico, the United States Virgin Islands and any territory or insular possession subject to the jurisdiction of the United States;

B. "law" includes the federal or a state constitution, a federal or state statute, a judicial decision or order, a rule of court, an executive order and an administrative rule, regulation or order;

C. "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

D. "sign" means, with present intent to authenticate or adopt a record:

(1) to execute or adopt a tangible symbol; or

(2) to attach to or logically associate with the record an electronic symbol, sound or process.

E. "state" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States;

F. "sworn declaration" means a declaration in a signed record given under oath. The term includes a sworn statement, verification, certificate and affidavit; and

G. "unsworn declaration" means a declaration in a signed record that is not given under oath, but is given under penalty of perjury.

History: Laws 2009, ch. 78, 2.



Section 44-10-3 - Applicability.

44-10-3. Applicability.

The Uniform Unsworn Foreign Declarations Act applies to an unsworn declaration by a declarant who at the time of making the declaration is physically located outside the boundaries of the United States whether or not the location is subject to the jurisdiction of the United States. The Uniform Unsworn Foreign Declarations Act does not apply to a declaration by a declarant who is physically located on property that is within the boundaries of the United States and subject to the jurisdiction of another country or a federally recognized Indian tribe.

History: Laws 2009, ch. 78, 3.



Section 44-10-4 - Validity of unsworn declaration.

44-10-4. Validity of unsworn declaration.

A. Except as otherwise provided in Subsection B of this section, if a law of New Mexico requires or permits use of a sworn declaration, an unsworn declaration meeting the requirements of the Uniform Unsworn Foreign Declarations Act has the same effect as a sworn declaration.

B. The Uniform Unsworn Foreign Declarations Act does not apply to:

(1) a deposition;

(2) an oath of office;

(3) an oath required to be given before a specified official other than a notary public;

(4) a declaration to be recorded in records affecting real property pursuant to Section 14-9-1 or 14-9-7 NMSA 1978; or

(5) an oath required for self-proved wills by Section 45-2-504 NMSA 1978.

History: Laws 2009, ch. 78, 4.



Section 44-10-5 - Required medium.

44-10-5. Required medium.

If a law of New Mexico requires that a sworn declaration be presented in a particular medium, an unsworn declaration shall be presented in that medium.

History: Laws 2009, ch. 78, 5.



Section 44-10-6 - Form of unsworn declaration.

44-10-6. Form of unsworn declaration.

An unsworn declaration pursuant to the Uniform Unsworn Foreign Declarations Act shall be in substantially the following form:

"I declare under penalty of perjury under the law of New Mexico that the foregoing is true and correct and that I am physically located outside the geographic boundaries of the United States, Puerto Rico, the United States Virgin Islands and any territory or insular possession subject to the jurisdiction of the United States.

Executed on the

________

day of

________,

_______,

at

(date)

(month)

(year)

,

(city or other location, and state)

___________.

(country)

_______________________

(printed name)

_______________________

(signature)".

History: Laws 2009, ch. 78, 6.



Section 44-10-7 - Uniformity of application and construction.

44-10-7. Uniformity of application and construction.

In applying and construing the Uniform Unsworn Foreign Declarations Act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

History: Laws 2009, ch. 78, 7.



Section 44-10-8 - Relation to Electronic Signatures in Global and National Commerce Act.

44-10-8. Relation to Electronic Signatures in Global and National Commerce Act.

The Uniform Unsworn Foreign Declarations Act modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001, et seq., but does not modify, limit or supersede Section 101(c) of that act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b).

History: Laws 2009, ch. 78, 8.









Chapter 45 - Uniform Probate Code

Article 1 - Uniform Probate Code

Part 1 - SHORT TITLE, CONSTRUCTION AND GENERAL PROVISIONS

Section 45-1-101 - Short title.

45-1-101. Short title.

Chapter 45 NMSA 1978 may be cited as the "Uniform Probate Code".

History: 1953 Comp., 32A-1-101, enacted by Laws 1975, ch. 257, 1-101; 1993, ch. 174, 2.



Section 45-1-102 - Rule of construction; purposes of act.

45-1-102. Rule of construction; purposes of act.

A. The Uniform Probate Code shall be liberally construed and applied to promote its underlying purposes and policies.

B. The underlying purposes and policies of the Uniform Probate Code are:

(1) to simplify, clarify and modernize certain laws concerning the affairs of decedents, missing persons, protected persons, minors and incapacitated persons;

(2) to discover and make effective the intent of a decedent in distribution of the decedent's property;

(3) to promote a speedy and efficient system for the settlement and distribution of the estate of the decedent;

(4) to facilitate survivorship and related accounts and similar property interests in New Mexico;

(5) to provide a comprehensive system of methods of disclaiming interests in property;

(6) to facilitate the use and enforcement of governing instruments;

(7) to apportion taxes on estates; and

(8) to make uniform the law among the states.

History: 1953 Comp., 32A-1-102, enacted by Laws 1975, ch. 257, 1-102; 2011, ch. 124, 1.



Section 45-1-103 - Supplementary general principles of law applicable.

45-1-103. Supplementary general principles of law applicable.

The principles of law and equity supplement the [Uniform] Probate Code's provisions, unless specifically displaced by particular provisions of the code.

History: 1953 Comp., 32A-1-103, enacted by Laws 1975, ch. 257, 1-103.



Section 45-1-104 - Severability.

45-1-104. Severability.

If any provision of the Uniform Probate Code or its application to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of that code that can be given effect without the invalid provision or application, and to this end, the provisions of the code are severable.

History: 1953 Comp., 32A-1-104, enacted by Laws 1975, ch. 257, 1-104; 2011, ch. 124, 2.



Section 45-1-105 - Construction against implied repeal, amendment or expansion.

45-1-105. Construction against implied repeal, amendment or expansion.

The [Uniform] Probate Code is a general act intended as a unified coverage of its subject matter and no part of it shall be deemed impliedly repealed, amended or expanded by subsequent legislation.

History: 1953 Comp., 32A-1-105, enacted by Laws 1975, ch. 257, 1-105.



Section 45-1-106 - Effect of fraud and evasion.

45-1-106. Effect of fraud and evasion.

A. If fraud has been perpetrated in connection with any proceeding or in any statement filed under the [Uniform] Probate Code or if fraud is used to avoid or circumvent the provisions or purposes of the code, any person injured thereby may obtain appropriate relief against the perpetrator of the fraud including restitution from any person (other than a bona fide purchaser) benefiting from the fraud, whether innocent or not. Any proceeding must be commenced within two years after the discovery of the fraud. No proceeding may be brought against one not a perpetrator of the fraud later than five years after the time of commission of the fraud.

B. Subsection A of this section has no bearing on remedies relating to fraud practiced on a decedent during his lifetime which affects the succession of his estate.

History: 1953 Comp., 32A-1-106, enacted by Laws 1975, ch. 257, 1-106.



Section 45-1-107 - Evidence of death or status.

45-1-107. Evidence of death or status.

In addition to the rules of evidence in courts of general jurisdiction, the following rules relating to a determination of death and status apply:

A. in accordance with Subsection A of Section 12-2-4 NMSA 1978, death occurs when an individual has sustained either:

(1) irreversible cessation of circulatory and respiratory functions; or

(2) irreversible cessation of all functions of the entire brain, including the brain stem.

A determination of death must be made in accordance with accepted medical standards;

B. an authenticated copy of a death certificate purporting to be issued by an official or agency of the place where the death purportedly occurred is prima facie evidence of the fact, place, date and time of death and the identity of the decedent;

C. an authenticated copy of a record or report of a governmental agency, domestic or foreign, that an individual is missing, detained, dead or alive is prima facie evidence of the status and of the dates, circumstances and places disclosed by the record or report;

D. in the absence of prima facie evidence of death pursuant to Subsections B or C of this section, the fact of death may be established by clear and convincing evidence, including circumstantial evidence;

E. an individual whose death is not established pursuant to Subsection A, B, C or D of this section who is absent for a continuous period of five years, during which the person has not been heard from and whose absence is not satisfactorily explained after diligent search or inquiry is presumed to be dead. The person's death is presumed to have occurred at the end of the period unless there is sufficient evidence for determining that death occurred earlier; and

F. in the absence of evidence disputing the time of death stated on a document described in Subsection B or C of this section, a document described in Subsection B or C of this section that states a time of death one hundred twenty hours or more after the time of death of another individual, however the time of death of the other individual is determined, establishes by clear and convincing evidence that the individual survived the other individual by one hundred twenty hours.

History: 1953 Comp., 32A-1-107, enacted by Laws 1975, ch. 257, 1-107; repealed and reenacted by Laws 1993, ch. 174, 3; 2011, ch. 124, 3.



Section 45-1-108 - Acts by holder of general power.

45-1-108. Acts by holder of general power.

For the purpose of granting consent or approval with regard to the acts or accounts of a personal representative or trustee, including relief from liability or penalty for failure to post bond, or to perform other duties, and for purposes of consenting to modification or termination of a trust or deviation from its terms, the sole holder or all co-holders of a presently exercisable general power of appointment, including one in the form of a power of amendment or revocation, are deemed to act for beneficiaries to the extent their interests, as objects, takers in default or otherwise, are subject to the power.

History: 1953 Comp., 32A-1-108, enacted by Laws 1975, ch. 257, 1-108; 2016, ch. 69, 701.



Section 45-1-109 - Security interests not affected.

45-1-109. Security interests not affected.

No provision of the [Uniform] Probate Code alters or affects the right of a secured creditor to enforce his security interest against secured property included in the estate of a decedent.

History: 1953 Comp., 32A-1-109, enacted by Laws 1975, ch. 257, 1-109.



Section 45-1-110 - Time of taking effect; provisions for transition.

45-1-110. Time of taking effect; provisions for transition.

Except as provided elsewhere in the Uniform Probate Code, on the effective date of this code or of any amendment to this code:

A. the code or the amendment applies to governing instruments executed by decedents dying thereafter;

B. the code or the amendment applies to any proceedings in court then pending or thereafter commenced regardless of the time of the death of decedent except to the extent that in the opinion of the court the former procedure should be made applicable in a particular case in the interest of justice or because of infeasibility of application of the procedure of this code or the amendment;

C. every personal representative or other fiduciary holding an appointment under this code on that date continues to hold the appointment but has only the powers conferred by this code or the amendment and is subject to the duties imposed with respect to any act occurring or done thereafter;

D. an act done before the effective date in any proceeding and any accrued right is not impaired by this code or the amendment. If a right is acquired, extinguished or barred upon the expiration of a prescribed period of time that has commenced to run by the provisions of any statute before the effective date, the provisions shall remain in force with respect to that right; and

E. any rule of construction or presumption provided in this code or the amendment applies to governing instruments executed before the effective date unless there is a clear indication of a contrary intent in the governing instrument.

History: 1978 Comp., 45-1-110, enacted by Laws 1995, ch. 210, 1; 2011, ch. 124, 4.






Part 2 - DEFINITIONS

Section 45-1-201 - Definitions.

45-1-201. Definitions.

A. As used in the Uniform Probate Code, except as provided in Subsection B of this section and unless the context otherwise requires:

(1) "agent" includes an attorney-in-fact under a durable or nondurable power of attorney, an individual authorized to make decisions concerning another's health care and an individual authorized to make decisions for another under a natural death act;

(2) "application" means a written request to a court for an order of informal probate or appointment pursuant to Chapter 45, Article 3 NMSA 1978;

(3) "authenticated", with reference to copies, means certified or exemplified;

(4) "beneficiary", as it relates to a trust beneficiary, includes a person who has any present or future interest, vested or contingent, and also includes the owner of an interest by assignment or other transfer; as it relates to a charitable trust, includes any person entitled to enforce the trust; as it relates to a "beneficiary of a beneficiary designation", refers to a beneficiary of an insurance or annuity policy, of an account with POD designation, of a security registered in beneficiary form (TOD) or of a pension, profit-sharing, retirement or similar benefit plan or other nonprobate transfer at death; and, as it relates to a "beneficiary designated in a governing instrument", includes a grantee of a deed, a devisee, a trust beneficiary, a beneficiary of a beneficiary designation, a donee, appointee or taker in default of a power of appointment or a person in whose favor a power of attorney or a power held in any individual, fiduciary or representative capacity is exercised;

(5) "beneficiary designation" refers to a governing instrument naming a beneficiary of an insurance or annuity policy, of an account with POD designation, of a security registered in beneficiary form (TOD) or of a pension, profit-sharing, retirement or similar benefit plan or other nonprobate transfer at death;

(6) "child" includes an individual entitled to take as a child pursuant to the Uniform Probate Code by intestate succession from the parent whose relationship is involved and excludes a person who is only a stepchild, a foster child, a grandchild or any more remote descendant;

(7) "claims", in respect to estates of decedents and protected persons, includes liabilities of the decedent or protected person, whether arising in contract, in tort or otherwise and liabilities of the estate that arise at or after the death of the decedent or after the appointment of a conservator, including funeral expenses and expenses of administration. "Claims" does not include estate or inheritance taxes or demands or disputes regarding title of a decedent, an incapacitated person or a minor protected person to specific assets alleged to be included in the estate;

(8) "conservator" has the same meaning as set forth in Section 45-5-101 NMSA 1978;

(9) "descendant" of an individual means all of the individual's descendants of all generations, with the relationship of parent and child at each generation being determined by the definition of child and parent contained in the Uniform Probate Code;

(10) "devise", when used as a noun, means a testamentary disposition of real or personal property and, when used as a verb, means to dispose of real or personal property by will;

(11) "devisee" means a person designated in a will to receive a devise. For the purposes of Chapter 45, Article 3 NMSA 1978, in the case of a devise to an existing trust or trustee or to a trustee or trust described by will, the trust or trustee is the devisee and the beneficiaries are not devisees;

(12) "distributee" means a person who has received property of a decedent from the decedent's personal representative other than as a creditor or purchaser. A testamentary trustee is a distributee only to the extent of distributed assets or increment thereto remaining in the testamentary trustee's hands. A beneficiary of a testamentary trust to whom the trustee has distributed property received from a personal representative is a distributee of the personal representative. For the purposes of this paragraph, "testamentary trustee" includes a trustee to whom assets are transferred by will, to the extent of the devised assets;

(13) "electronic" means relating to technology having electronic, digital, magnetic, wireless, optical, electromagnetic or similar capabilities;

(14) "emancipated minor" means a person sixteen years of age or older who:

(a) has entered into a valid marriage, whether or not the marriage was terminated by dissolution;

(b) is a member of the active or reserve components of the army, navy, air force, marine corps or coast guard of the United States who is on active duty or a member of the national guard who is on activated status; or

(c) has received a declaration of emancipation pursuant to the Emancipation of Minors Act [32A-21-1 through 32A-21-7 NMSA 1978];

(15) "estate" includes the property of the decedent, trust or other person whose affairs are subject to the Uniform Probate Code as the property was originally constituted and as it exists from time to time during administration;

(16) "exempt property" means that property of a decedent's estate that is described in Sections 45-2-402 and 45-2-403 NMSA 1978;

(17) "fiduciary" includes a personal representative, guardian, guardian ad litem, conservator and trustee;

(18) "foreign personal representative" means a personal representative appointed by another jurisdiction;

(19) "formal proceedings" means proceedings conducted before a district judge with notice to interested persons;

(20) "governing instrument" means a deed, will, trust, insurance or annuity policy, account with POD designation, security registered in beneficiary form (TOD), transfer on death (TOD) deed, pension, profit-sharing, retirement or similar benefit plan, instrument creating or exercising a power of appointment or a power of attorney or a dispositive, appointive or nominative instrument of a similar type;

(21) "guardian" means a person who has qualified to provide for the care, custody or control of the person of a minor or incapacitated person pursuant to parental or court appointment. "Guardian" includes a limited, emergency and temporary guardian but not a guardian ad litem;

(22) "guardian ad litem" means a person appointed by the district court to represent and protect the interests of a minor or an incapacitated person in connection with litigation or any other court proceeding;

(23) "heirs", except as controlled by Section 45-2-711 NMSA 1978, means persons, including the surviving spouse and the state, who are entitled under the statutes of intestate succession to the property of a decedent;

(24) "incapacitated person" means an individual described in Section 45-5-101 NMSA 1978;

(25) "informal proceedings" means those proceedings conducted without notice to interested persons before the court for probate of a will or appointment of a personal representative, except as provided for in Section 45-3-306 NMSA 1978;

(26) "interested person" includes heirs, devisees, children, spouses, creditors, beneficiaries and any others having a property right in or claim against a trust estate or the estate of a decedent, a minor protected person or an incapacitated person. "Interested person" also includes persons having priority for appointment as personal representatives and other fiduciaries representing interested persons. The meaning as it relates to particular persons may vary from time to time and shall be determined according to the particular purposes of, and matter involved in, a proceeding;

(27) "issue" of an individual means the individual's descendants;

(28) "lease" includes an oil, gas or other mineral lease;

(29) "letters" includes letters testamentary, letters of guardianship, letters of administration and letters of conservatorship;

(30) "minor" means an unemancipated individual who has not reached eighteen years of age;

(31) "mortgage" means any conveyance, agreement or arrangement in which property is encumbered or used as security;

(32) "nonresident decedent" means a decedent who was domiciled in another jurisdiction at the time of death;

(33) "organization" means a corporation, business trust, limited liability company, estate, trust, partnership, joint venture, association, government or governmental subdivision or agency or any other legal or commercial entity;

(34) "parent" includes any person entitled to take, or who would be entitled to take if the child died without a will, as a parent pursuant to the Uniform Probate Code by intestate succession from the child whose relationship is in question and excludes any person who is only a stepparent, foster parent or grandparent;

(35) "payor" means a trustee, insurer, business entity, employer, government, governmental agency or subdivision or any other person authorized or obligated by law or a governing instrument to make payments;

(36) "person" means an individual or an organization;

(37) "personal representative" includes executor, administrator, successor personal representative, special administrator and persons who perform substantially the same function under the law governing their status. "General personal representative" excludes special administrator;

(38) "petition" means a written motion or other request to the district court for an order after notice;

(39) "proceeding" includes action at law and suit in equity;

(40) "property" includes both real and personal property or any right or interest therein and means anything that may be the subject of ownership;

(41) "protected person" has the same meaning as set forth in Section 45-5-101 NMSA 1978;

(42) "protective proceeding" means a conservatorship proceeding pursuant to Section 45-5-401 NMSA 1978;

(43) "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(44) "security" includes any note, stock, treasury stock, bond, debenture, evidence of indebtedness, certificate of interest or participation in an oil, gas or mining title or lease or in payments out of production under such a title or lease, collateral trust certificate, transferable share, voting trust certificate or, in general, any interest or instrument commonly known as a security or any certificate of interest or participation, any temporary or interim certificate, receipt or certificate of deposit for or any warrant or right to subscribe to or purchase any of the foregoing;

(45) "settlement", in reference to a decedent's estate, includes the full process of administration, distribution and closing;

(46) "sign" means with present intent to authenticate or adopt a record other than a will:

(a) to execute or adopt a tangible symbol; or

(b) to attach to or logically associate with the record an electronic symbol, sound or process;

(47) "special administrator" means a personal representative as described by Sections 45-3-614 through 45-3-618 NMSA 1978;

(48) "state" means a state of the United States, the District of Columbia, the commonwealth of Puerto Rico or any territory or insular possession subject to the jurisdiction of the United States. "State" also includes any Indian nation, tribe, pueblo or band located within the United States and recognized by federal law or formally acknowledged by a state of the United States;

(49) "successor personal representative" means a personal representative, other than a special administrator, who is appointed to succeed a previously appointed personal representative;

(50) "successors" means persons, other than creditors, who are entitled to property of a decedent under the decedent's will or the Uniform Probate Code;

(51) "supervised administration" refers to the proceedings described in Article 3, Part 5 of the Uniform Probate Code;

(52) "survive" means that an individual has neither predeceased an event, including the death of another individual, nor is deemed to have predeceased an event pursuant to Section 45-2-104 or 45-2-702 NMSA 1978. "Survive" includes its derivatives, such as "survives", "survived", "survivor" and "surviving";

(53) "testacy proceeding" means a proceeding to establish a will or determine intestacy;

(54) "testator" includes an individual of either gender;

(55) "trust" includes an express trust, private or charitable, with additions thereto, wherever and however created. "Trust" also includes a trust created or determined by judgment or decree under which the trust is to be administered in the manner of an express trust. "Trust" excludes other constructive trusts and excludes resulting trusts, conservatorships, personal representatives, trust accounts as defined in Article 6 of the Uniform Probate Code, custodial arrangements, including those created under the Uniform Transfers to Minors Act [46-7-11 through 46-7-34 NMSA 1978], business trusts providing for certificates to be issued to beneficiaries, common trust funds, voting trusts, security arrangements, liquidation trusts, trusts for the primary purpose of paying debts, dividends, interest, salaries, wages, profits, pensions or employee benefits of any kind and any arrangement under which a person is nominee or escrowee for another;

(56) "trustee" includes an original, additional or successor trustee, whether or not appointed or confirmed by court; and

(57) "will" includes a codicil and any testamentary instrument that merely appoints a personal representative, revokes or revises another will, nominates a guardian or expressly excludes or limits the right of an individual or class to succeed to property of the decedent passing by intestate succession. "Will" does not include a holographic will.

B. The definitions in Subsection A of this section are made subject to additional definitions contained in subsequent articles that are applicable to specific articles, parts or sections.

History: 1953 Comp., 32A-1-201, enacted by Laws 1975, ch. 257, 1-201; 1983, ch. 194, 1; 1989, ch. 252, 2; repealed and reenacted by Laws 1993, ch. 174, 4; 1995, ch. 210, 2; 2009, ch. 159, 20; 2011, ch. 124, 5.






Part 3 - SCOPE, JURISDICTION AND COURTS

Section 45-1-301 - Application.

45-1-301. Application.

A. Except as otherwise provided in the Uniform Probate Code, the code applies to:

(1) the affairs and estates of decedents, missing persons and protected persons domiciled in New Mexico;

(2) the property of nonresidents located in New Mexico or property coming into the control of a fiduciary who is subject to the laws of New Mexico;

(3) incapacitated persons, minors and protected persons in New Mexico;

(4) survivorship and related accounts and similar property interests in New Mexico;

(5) the disclaimer of property interests by persons in New Mexico;

(6) certain kinds of governing instruments that are governed by the laws of New Mexico; and

(7) the apportionment of taxes on estates subject to tax by New Mexico.

B. The Uniform Probate Code does not create, enlarge, modify or diminish parental rights or duties pursuant to the New Mexico Uniform Parentage Act [40-11A-101 through 40-11A-903 NMSA 1978], the Adoption Act [Chapter 32A, Article 5 NMSA 1978], the Children's Code [Chapter 32A NMSA 1978] or other law of New Mexico. The definition or use of terms in the Uniform Probate Code shall not be used to interpret, by analogy or otherwise, the same or other terms in the New Mexico Uniform Parentage Act, the Adoption Act, the Children's Code or other law of New Mexico.

History: 1953 Comp., 32A-1-301, enacted by Laws 1975, ch. 257, 1-301; 2011, ch. 124, 6.



Section 45-1-302 - Subject matter jurisdiction of district and probate courts.

45-1-302. Subject matter jurisdiction of district and probate courts.

A. The district court has exclusive original jurisdiction over all subject matter relating to:

(1) formal proceedings with respect to the estates of decedents, including determinations of testacy, appointment of personal representatives, constructions of wills, administration and expenditure of funds of estates, determination of heirs and successors of decedents and distribution and closing of estates;

(2) estates of missing and protected persons;

(3) protection of incapacitated persons and minors;

(4) survivorship and related accounts and similar property interests;

(5) disclaimer of interests in property;

(6) apportionment of taxes on estates; and

(7) governing instruments except wills.

B. The district court in formal proceedings shall have jurisdiction to determine title to and value of real or personal property as between the estate and any interested person, including strangers to the estate claiming adversely thereto. The district court has full power to make orders, judgments and decrees and to take all other action necessary and proper to administer justice in matters that come before it.

C. The probate court and the district court have original jurisdiction over informal proceedings for probate of a will or appointment of a personal representative.

History: 1953 Comp., 32A-1-302, enacted by Laws 1975, ch. 257, 1-302; 1978, ch. 159, 2; 2011, ch. 124, 7.



Section 45-1-302.1 - Concurrent jurisdiction.

45-1-302.1. Concurrent jurisdiction.

The district courts have concurrent jurisdiction with the probate courts in each county within their respective judicial district as to all matters concerning informal probate.

History: 1953 Comp., 32A-1-302.1, enacted by Laws 1977, ch. 121, 2.



Section 45-1-303 - Venue; multiple proceedings; transfer.

45-1-303. Venue; multiple proceedings; transfer.

A. Subject to the provisions of Sections 45-1-302 and 45-3-201 NMSA 1978 and Chapter 45, Article 5 NMSA 1978 and the Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act [Chapter 45, Article 5A NMSA 1978], if a proceeding under the Uniform Probate Code could be maintained in more than one place in New Mexico, the court in which the proceeding is first commenced has the exclusive right to proceed.

B. If proceedings concerning the same estate, protected person or trust are commenced in more than one court of New Mexico, the court having jurisdiction in which the proceeding was first commenced shall continue to hear the matter and the other courts shall hold the matter in abeyance until the question of venue is decided. If the ruling court determines that venue is properly in another court having jurisdiction, it shall transfer the proceeding to the other court.

C. If a court finds that in the interest of justice a proceeding or a file should be located in another court of New Mexico having jurisdiction, the court making the finding may transfer the proceeding or file to the other court.

History: 1953 Comp., 32A-1-303, enacted by Laws 1975, ch. 257, 1-303; 2009, ch. 159, 21; 2011, ch. 124, 8.



Section 45-1-304 - Civil practice.

45-1-304. Civil practice.

Unless specifically provided to the contrary in the [Uniform] Probate Code, or unless inconsistent with its provisions, the Rules of Civil Procedure govern formal and informal proceedings under the code.

History: 1953 Comp., 32A-1-304, enacted by Laws 1975, ch. 257, 1-304; 1978, ch. 159, 3.



Section 45-1-305 - Records and certified copies.

45-1-305. Records and certified copies.

A. The clerk of the district court and the clerk of the probate court shall each keep a record for each decedent, protected person or trust involved in any document that may be filed with the clerk's respective court under the Uniform Probate Code, including petitions and applications, demands for notices or bonds and orders by the respective court, and responses relating thereto, and shall establish and maintain a system for indexing, filing or recording that is sufficient to enable users of the records to obtain adequate information. Upon payment of the fees required by law, the clerk shall issue certified copies of any probated wills, letters issued to personal representatives or any other record or paper filed or recorded. Certificates relating to probated wills shall indicate whether the decedent was domiciled in New Mexico and whether the probate was formal or informal. Such certificates shall also indicate the names and addresses of any known heirs. Certificates relating to letters shall show the date of appointment.

B. If convenient or desirable for any reason, the presiding district judge for each judicial district shall have the power, at the judge's discretion, to order that the records of informal probate proceedings of a particular county be kept under the supervision of the probate court or clerk of the probate court of that county for such period of time as the district judge may determine.

History: 1953 Comp., 32A-1-305, enacted by Laws 1975, ch. 257, 1-305; 1983, ch. 194, 2; 2009, ch. 159, 22.



Section 45-1-306 - Jury trial.

45-1-306. Jury trial.

If demanded, in the manner provided by the Rules of Civil Procedure, a party is entitled to a trial by jury in a formal testacy proceeding and in any proceeding in which any controverted question of fact arises as to which any party has a constitutional right to trial by jury.

History: 1953 Comp., 32A-1-306, enacted by Laws 1975, ch. 257, 1-306.



Section 45-1-307 - Probate court; powers.

45-1-307. Probate court; powers.

If for any reason the probate judge is unable to act, the acts and orders which the [Uniform] Probate Code specifies as performable by the probate court may be performed either by a judge of the district court or by a person designated by the district court by a written order filed and recorded in the office of the clerk of the district court.

History: 1953 Comp., 32A-1-307, enacted by Laws 1975, ch. 257, 1-307.



Section 45-1-308 - Appeals from district court.

45-1-308. Appeals from district court.

Appellate review, including the right to appellate review, interlocutory appeal, provisions as to time, manner, notice, appeal bond, stays, scope of review, record on appeal, briefs, arguments and power of the appellate court, is governed by the rules applicable to civil appeals to the court of appeals from the district court.

History: 1953 Comp., 32A-1-308, enacted by Laws 1975, ch. 257, 1-308.



Section 45-1-309 - Reserved.

45-1-309. Reserved.



Section 45-1-310 - Oath or affirmation on filed documents.

45-1-310. Oath or affirmation on filed documents.

Except as otherwise specifically provided in the [Uniform] Probate Code or by rule, every document filed with the court under the code, including applications, petitions and demands for notice, shall be deemed to include an oath, affirmation or statement to the effect that its representations are true as far as the person executing or filing it knows or is informed, and penalties for perjury may follow deliberate falsification therein.

History: 1953 Comp., 32A-1-310, enacted by Laws 1975, ch. 257, 1-310.






Part 4 - NOTICE, PARTIES AND REPRESENTATION IN ESTATE LITIGATION AND OTHER MATTERS

Section 45-1-401 - Notice; method and time of giving.

45-1-401. Notice; method and time of giving.

A. If notice of a hearing on any petition is required and except for specific notice requirements as otherwise provided, the petitioner shall cause notice of the time and place of hearing of any petition to be given to any interested person or, if the interested person is represented by an attorney, to the attorney. Notice shall be given:

(1) by mailing a copy thereof at least fourteen days before the time set for the hearing by certified, registered or ordinary first class mail addressed to the person being notified at the post office address given in the demand for notice, if any, or at the person's office or place of residence, if known;

(2) by service of a copy thereof upon the person being notified in the manner provided by the rules of civil procedure for service of summons and complaint in civil actions; or

(3) if the address or identity of any person is not known and cannot be ascertained with reasonable diligence, by publishing a copy thereof once a week for three consecutive weeks in a newspaper of general circulation in the county in which the hearing is to be held, the last publication of which is to be at least ten days before the time set for the hearing.

B. The court for good cause shown may provide for a different method or time of giving notice for a hearing.

C. Proof of the giving of notice shall be made on or before the hearing and filed in the proceeding.

History: 1953 Comp., 32A-1-401, enacted by Laws 1975, ch. 257, 1-401; 2016, ch. 69, 702.



Section 45-1-402 - Notice; waiver.

45-1-402. Notice; waiver.

A person, including a guardian ad litem, conservator or other fiduciary, may waive notice either by a writing signed by the person and filed in the proceeding or by appearance in the proceeding. A person for whom a guardianship or other protective order is sought or a protected person may not waive notice.

History: 1953 Comp., 32A-1-402, enacted by Laws 1975, ch. 257, 1-402; 1995, ch. 210, 3; 2009, ch. 159, 23.



Section 45-1-403 - Pleadings.

45-1-403. Pleadings.

In formal proceedings involving trusts, or estates of decedents, minors, protected persons or incapacitated persons, and in judicially supervised settlements, interests to be affected shall be described in pleadings that give reasonable information to owners by name or class, by reference to the instrument creating the interests or in another appropriate manner.

History: 1953 Comp., 32A-1-403, enacted by Laws 1975, ch. 257, 1-403; 2009, ch. 159, 24; 2011, ch. 124, 9; 2016, ch. 69, 703.



Section 45-1-403.1 - Representation; basic effect.

45-1-403.1. Representation; basic effect.

A. Notice to a person who may represent and bind another person pursuant to the provisions of Chapter 45 NMSA 1978 has the same effect as if notice were given directly to the other person.

B. The consent of a person who may represent and bind another person pursuant to the provisions of Chapter 45 NMSA 1978 is binding on the person represented unless the person represented objects to the representation before the consent would otherwise have become effective.

C. Except as otherwise provided in Sections 46A-4-411 and 46A-6-602 NMSA 1978, a person who, pursuant to the provisions of Chapter 45 NMSA 1978, may represent a settlor who lacks capacity, may receive notice and give a binding consent on the settlor's behalf.

D. A settlor shall not represent or bind a beneficiary pursuant to the provisions of Chapter 45 NMSA 1978 with respect to the termination or modification of a trust under Subsection A of Section 46A-4-411 NMSA 1978.

History: 1978 Comp., 45-1-403.1, enacted by Laws 2016, ch. 69, 704.



Section 45-1-403.2 - Representation by holder of general testamentary power of appointment.

45-1-403.2. Representation by holder of general testamentary power of appointment.

To the extent there is no conflict of interest between the holder of a general testamentary power of appointment and the persons represented with respect to the particular question or dispute, the holder may represent and bind persons whose interests, as permissible appointees, takers in default or otherwise, are subject to the power.

History: 1978 Comp., 45-1-403.2, enacted by Laws 2016, ch. 69, 705.



Section 45-1-403.3 - Representation by fiduciaries and parents.

45-1-403.3. Representation by fiduciaries and parents.

To the extent there is no conflict of interest between the representative and the person represented or among those being represented with respect to a particular question or dispute:

A. a conservator may represent and bind the estate that the conservator controls;

B. a guardian may represent and bind the protected person if a conservator of the protected person's estate has not been appointed;

C. an agent having authority to act with respect to the particular question or dispute may represent and bind the principal;

D. a trustee may represent and bind the beneficiaries of the trust;

E. a personal representative of a decedent's estate may represent and bind persons interested in the estate; and

F. a parent may represent and bind the parent's minor or unborn child if a conservator or guardian for the child has not been appointed.

History: 1978 Comp., 45-1-403.3, enacted by Laws 2016, ch. 69, 706.



Section 45-1-403.4 - Representation by person having substantially identical interest.

45-1-403.4. Representation by person having substantially identical interest.

Unless otherwise represented, a minor, incapacitated or unborn person, or a person whose identity or location is unknown and not reasonably ascertainable, may be represented by and bound by another having a substantially identical interest with respect to the particular question or dispute, but only to the extent that there is no conflict of interest between the representative and the person represented.

History: 1978 Comp., 45-1-403.4, enacted by Laws 2016, ch. 69, 707.



Section 45-1-403.5 - Appointment of representative.

45-1-403.5. Appointment of representative.

A. If the court determines that an interest is not represented under Chapter 45 NMSA 1978, or that the otherwise available representation might be inadequate, the court may appoint a representative to receive notice, give consent and otherwise represent, bind and act on behalf of a minor, incapacitated or unborn person, or a person whose identity or location is unknown. A representative may be appointed to represent several persons or interests.

B. A representative may act on behalf of the person represented with respect to any matter arising under the Uniform Probate Code, whether or not a judicial proceeding concerning the estate is pending.

C. In making decisions, a representative may consider the general benefit accruing to the living members of the person's family.

History: 1978 Comp., 45-1-403.5, enacted by Laws 2016, ch. 69, 708.



Section 45-1-404 - Real property outside county of administration; notice required; contents; effect.

45-1-404. Real property outside county of administration; notice required; contents; effect.

A. If real property is included in an estate and is situate in a county other than the county wherein the estate is being administered, the personal representative shall, or any other interested person may, record with the county clerk of the other county a notice of administration setting forth:

(1) the name of the decedent;

(2) the title and docket number of the administration proceedings;

(3) a description of the type of administration;

(4) the court wherein instituted;

(5) the name, address and title of the personal representative; and

(6) a complete description of the real property situate in such county.

B. The recorded notice shall constitute full and complete notice of all proceedings had, and to be had, in the administration proceedings, and it shall not be necessary to file or record in the county where the real property is located any other instruments or records relating to the administration of the estate.

History: 1953 Comp., 32A-1-404, enacted by Laws 1975, ch. 257, 1-404.









Article 2 - Intestate Succession and Wills

Part 1 - INTESTATE SUCCESSION

Subpart 1 - . General Provisions

Section 45-2-101 - Intestate estate.

45-2-101. Intestate estate.

A. Any part of a decedent's estate not effectively disposed of by will passes by intestate succession to the decedent's heirs as prescribed in the Uniform Probate Code, except as modified by the decedent's will.

B. A decedent by will may expressly exclude or limit the right of an individual or class to succeed to property of the decedent passing by intestate succession. If that individual or a member of that class survives the decedent, the share of the decedent's intestate estate to which that individual or class would have succeeded passes as if that individual or each member of that class had disclaimed his intestate share.

History: 1953 Comp., 32A-2-101, enacted by Laws 1975, ch. 257, 2-101; repealed and reenacted by Laws 1993, ch. 174, 5.



Section 45-2-102 - Share of the spouse.

45-2-102. Share of the spouse.

The intestate share of the surviving spouse is determined as follows:

A. as to separate property:

(1) if there is no surviving issue of the decedent, the entire intestate estate; or

(2) if there is surviving issue of the decedent, one-fourth of the intestate estate; and

B. as to community property, the one-half of the community property as to which the decedent could have exercised the power of testamentary disposition passes to the surviving spouse.

History: 1953 Comp., 32A-2-102, enacted by Laws 1975, ch. 257, 2-102.



Section 45-2-103 - Share of heirs other than surviving spouse.

45-2-103. Share of heirs other than surviving spouse.

A. Any part of the intestate estate not passing to a decedent's surviving spouse pursuant to Section 45-2-102 NMSA 1978, or the entire intestate estate if there is no surviving spouse, passes in the following order to the individuals who survive the decedent:

(1) to the decedent's descendants by representation;

(2) if there is no surviving descendant, to the decedent's parents equally if both survive, or to the surviving parent if only one survives;

(3) if there is no surviving descendant or parent, to the descendants of the decedent's parents or either of them by representation;

(4) if there is no surviving descendant, parent or descendant of a parent, but the decedent is survived by one or more grandparents or descendants of grandparents, on both grandparents' sides:

(a) half to the decedent's grandparents on one side equally if both survive, or to the survivor of them if only one survives, or to the descendants of the decedent's grandparents on this side or either of them if both are deceased, the descendants taking by representation; and

(b) half to the decedent's grandparents on the other side equally if both survive, or to the survivor of them if only one survives, or to the descendants of the decedent's grandparents or either of them if both are deceased, the descendants taking by representation; and

(5) if there is no surviving descendant parent, or descendant of a parent, but the decedent is survived by one or more grandparents or descendants of grandparents on one side but not the other side, to the decedent's relatives on the side with one or more surviving members in the manner described in Paragraph (4) of this subsection.

B. If there is no taker under Subsection A of this section, but the decedent has:

(1) one deceased spouse who has one or more descendants who survive the decedent, the estate or part thereof passes to that spouse's descendants by representation; or

(2) more than one deceased spouse who has one or more descendants who survive the decedent, an equal share of the estate or part thereof passes to each set of descendants by representation.

C. For purposes of Subsection B of this section, the term "deceased spouse" means an individual to whom the decedent was married at the individual's death, and does not include a spouse who was divorced from, or treated pursuant to Section 45-2-802 or Section 45-2-804 NMSA 1978 as divorced from, the decedent at the time of the decedent's death.

History: 1953 Comp., 32A-2-103, enacted by Laws 1975, ch. 257, 2-103; 1977, ch. 121, 3; repealed and reenacted by Laws 1993, ch. 174, 6; 2011, ch. 124, 10; 2017, ch. 41, 14.



Section 45-2-104 - Requirement of survival by one hundred twenty hours; individual in gestation.

45-2-104. Requirement of survival by one hundred twenty hours; individual in gestation.

A. For purposes of intestate succession and allowances, and except as otherwise provided in Subsection B of this section, the following rules apply:

(1) an individual born before a decedent's death who fails to survive the decedent by one hundred twenty hours is deemed to have predeceased the decedent. If it is not established by clear and convincing evidence that an individual born before the decedent's death survived the decedent by one hundred twenty hours, it is deemed that the individual failed to survive for the required period; and

(2) an individual in gestation at a decedent's death is deemed to be living at the decedent's death if the individual lives one hundred twenty hours after birth. If it is not established by clear and convincing evidence that an individual in gestation at the decedent's death lived one hundred twenty hours after birth, it is deemed that the individual failed to survive for the required period.

B. This section does not apply if its application would cause the estate to pass to the state under Section 45-2-105 NMSA 1978.

History: 1953 Comp., 32A-2-104, enacted by Laws 1975, ch. 257, 2-104; 1976 (S.S.), ch. 37, 1; repealed and reenacted by Laws 1993, ch. 174, 7; 2011, ch. 124, 11.



Section 45-2-105 - No taker.

45-2-105. No taker.

If there is no taker under the provisions of Chapter 45, Article 2 NMSA 1978, the intestate estate passes to the state.

History: 1953 Comp., 32A-2-105, enacted by Laws 1975, ch. 257, 2-105; 1993, ch. 174, 8.



Section 45-2-106 - Representation.

45-2-106. Representation.

A. As used in this section:

(1) "deceased descendant", "deceased parent" or "deceased grandparent" means a descendant, parent or grandparent who either predeceased the decedent or is deemed to have predeceased the decedent pursuant to Section 45-2-104 NMSA 1978; and

(2) "surviving descendant" means a descendant who neither predeceased the decedent nor is deemed to have predeceased the decedent pursuant to Section 45-2-104 NMSA 1978.

B. If, pursuant to Section 45-2-103 NMSA 1978, a decedent's intestate estate or a part thereof passes "by representation" to the decedent's descendants, the estate or part thereof is divided into as many equal shares as there are:

(1) surviving descendants in the generation nearest to the decedent that contains one or more surviving descendants; and

(2) deceased descendants in the same generation who left surviving descendants, if any.

Each surviving descendant in the nearest generation is allocated one share. The remaining shares, if any, are combined and then divided in the same manner among the surviving descendants of the deceased descendants as if the surviving descendants who were allocated a share and their surviving descendants had predeceased the decedent.

C. If, pursuant to Section 45-2-103 NMSA 1978, a decedent's intestate estate or a part thereof passes "by representation" to the descendants of the decedent's deceased parents or either of them or to the descendants of the decedent's deceased paternal or maternal grandparents or either of them, the estate or part thereof is divided into as many equal shares as there are:

(1) surviving descendants in the generation nearest the deceased parents or either of them or the deceased grandparents or either of them that contains one or more surviving descendants; and

(2) deceased descendants in the same generation who left surviving descendants, if any.

Each surviving descendant in the nearest generation is allocated one share. The remaining shares, if any, are combined and then divided in the same manner among the surviving descendants of the deceased descendants as if the surviving descendants who were allocated a share and their surviving descendants had predeceased the decedent.

History: 1953 Comp., 32A-2-106, enacted by Laws 1975, ch. 257, 2-106; repealed and reenacted by Laws 1993, ch. 174, 9.



Section 45-2-107 - Kindred of half blood.

45-2-107. Kindred of half blood.

Relatives of the half blood inherit the same share they would inherit if they were of the whole blood.

History: 1953 Comp., 32A-2-107, enacted by Laws 1975, ch. 257, 2-107.



Section 45-2-109 - Advancements.

45-2-109. Advancements.

A. If an individual dies intestate as to all or a portion of his estate, property the decedent gave during the decedent's lifetime to an individual who, at the decedent's death, is an heir is treated as an advancement against the heir's intestate share only if:

(1) the decedent declared in a contemporaneous writing or the heir acknowledged in writing that the gift is an advancement; or

(2) the decedent's contemporaneous writing or the heir's written acknowledgment otherwise indicates that the gift is to be taken into account in computing the division and distribution of the decedent's intestate estate.

B. For purpose of Subsection A of this section, property advanced is valued as of the time the heir came into possession or enjoyment of the property or as of the time of the decedent's death, whichever first occurs.

C. If the recipient of the property fails to survive the decedent, the property is not taken into account in computing the division and distribution of the decedent's intestate estate, unless the decedent's contemporaneous writing provides otherwise.

History: 1953 Comp., 32A-2-109, enacted by Laws 1975, ch. 257, 2-109; 1976 (S.S.), ch. 37, 2; repealed and reenacted by Laws 1993, ch. 174, 11.



Section 45-2-110 - Debts to decedent.

45-2-110. Debts to decedent.

A debt owed to a decedent is not charged against the intestate share of any individual except the debtor. If the debtor fails to survive the decedent, the debt is not taken into account in computing the intestate share of the debtor's descendants.

History: 1953 Comp., 32A-2-110, enacted by Laws 1975, ch. 257, 2-110; repealed and reenacted by Laws 1993, ch. 174, 12.



Section 45-2-111 - Alienage.

45-2-111. Alienage.

A. No individual is disqualified to take as an heir because the individual or an individual through whom he claims is or has been an alien.

B. Aliens shall have full power and authority to acquire or hold real property and personal property by deed, will, inheritance or otherwise and to alienate, sell, assign and transfer any property to their heirs or other persons, whether the heirs or other persons are, or are not, citizens of the United States.

C. When an alien having title or interest in any real property dies, the real property shall descend and vest in the same manner as if the alien were a citizen of the United States. The heir of an alien, whether the heir is an alien or not, shall have the same rights and resources and shall, in all respects, be treated on the same footing as a native citizen of the United States with respect to the personal estate of an alien dying intestate, and all persons interested in the estate, under the laws of New Mexico, whether aliens or not.

History: 1953 Comp., 32A-2-112, enacted by Laws 1975, ch. 257, 2-112; 1977, ch. 121, 4; repealed and reenacted by Laws 1993, ch. 174, 13; 1995, ch. 210, 4.



Section 45-2-112 - Dower and curtesy abolished.

45-2-112. Dower and curtesy abolished.

The estates of dower and curtesy are abolished.

History: 1953 Comp., 32A-2-113, enacted by Laws 1975, ch. 257, 2-113; repealed and reenacted by Laws 1993, ch. 174, 14.



Section 45-2-113 - Individuals related to decedent through two lines.

45-2-113. Individuals related to decedent through two lines.

An individual who is related to the decedent through two lines of relationship is entitled to only a single share based on the relationship that would entitle the individual to the larger share.

History: 1953 Comp., 32A-2-113, enacted by Laws 1975, ch. 257, 2-113; repealed and reenacted by Laws 1993, ch. 174, 15.



Section 45-2-114 - Parent barred from inheriting in certain circumstances.

45-2-114. Parent barred from inheriting in certain circumstances.

A. A parent is barred from inheriting from or through a child of the parent if:

(1) the parent's parental rights were terminated and the parent-child relationship was not judicially reestablished; or

(2) the child died before reaching eighteen years of age and there is clear and convincing evidence that immediately before the child's death the parental rights of the parent could have been terminated under law of New Mexico other than the Uniform Probate Code on the basis of nonsupport, abandonment, abuse, neglect or other actions or inactions of the parent toward the child.

B. For the purpose of intestate succession from or through the deceased child, a parent who is barred from inheriting under this section is treated as if the parent predeceased the child.

History: 1978 Comp., 45-2-114, enacted by Laws 1993, ch. 174, 16; 2004, ch. 72, 1; 2011, ch. 124, 12.






Subpart 2 - . Parent-Child Relationship

Section 45-2-115 - Definitions.

45-2-115. Definitions.

As used in Subpart 2 of Part 1 of Article 2 of the Uniform Probate Code:

A. "adoptee" means an individual who is adopted;

B. "assisted reproduction" means a method of causing pregnancy other than sexual intercourse;

C. "divorce" includes an annulment, dissolution and declaration of invalidity of a marriage;

D. "functioned as a parent of the child" means behaving toward a child in a manner consistent with being the child's parent and performing functions that are customarily performed by a parent, including fulfilling parental responsibilities toward the child, recognizing or holding out the child as the individual's child, materially participating in the child's upbringing and residing with the child in the same household as a regular member of that household;

E. "genetic father" means the man whose sperm fertilized the egg of a child's genetic mother. If the father-child relationship is established under the presumption of paternity pursuant to Paragraph (1), (2) or (3) of Subsection B of Section 40-11A-201 NMSA 1978, the term means only the man for whom that relationship is established;

F. "genetic mother" means the woman whose egg was fertilized by the sperm of a child's genetic father;

G. "genetic parent" means a child's genetic father or genetic mother;

H. "incapacity" means the inability of an individual to function as a parent of a child because of the individual's physical or mental condition; and

I. "relative" means a grandparent or a descendant of a grandparent.

History: 1978 Comp., 45-2-115, enacted by Laws 2011, ch. 124, 13.



Section 45-2-116 - Effect of parent-child relationship.

45-2-116. Effect of parent-child relationship.

Except as otherwise provided in Subsections B through E of Section 45-2-119 NMSA 1978, if a parent-child relationship exists or is established pursuant to Subpart 2 of Part 1 of Article 2 of the Uniform Probate Code, the parent is a parent of the child and the child is a child of the parent for the purpose of intestate succession.

History: 1978 Comp., 45-2-116, enacted by Laws 2011, ch. 124, 14.



Section 45-2-117 - No distinction based on marital status.

45-2-117. No distinction based on marital status.

Except as otherwise provided in Section 45-2-114, 45-2-119, 45-2-120 or 45-2-121 NMSA 1978, a parent-child relationship exists between a child and the child's genetic parents, regardless of the parents' marital status.

History: 1978 Comp., 45-2-117, enacted by Laws 2011, ch. 124, 15.



Section 45-2-118 - Adoptee and adoptee's adoptive parent or parents.

45-2-118. Adoptee and adoptee's adoptive parent or parents.

A. A parent-child relationship exists between an adoptee and the adoptee's adoptive parent or parents.

B. For purposes of Subsection A of this section:

(1) an individual who is in the process of being adopted by a married couple when one of the spouses dies is treated as adopted by the deceased spouse if the adoption is subsequently granted to the decedent's surviving spouse; and

(2) a child of a genetic parent who is in the process of being adopted by a genetic parent's spouse when the spouse dies is treated as adopted by the deceased spouse if the genetic parent survives the deceased spouse by one hundred twenty hours.

C. If, after a parent-child relationship is established between a child of assisted reproduction and a parent pursuant to Section 45-2-120 NMSA 1978 or between a gestational child and a parent pursuant to Section 45-2-121 NMSA 1978, the child is in the process of being adopted by the parent's spouse when that spouse dies, the child is treated as adopted by the deceased spouse for the purpose of Paragraph (2) of Subsection B of this section.

History: 1978 Comp., 45-2-118, enacted by Laws 2011, ch. 124, 16.



Section 45-2-119 - Adoptee and adoptee's genetic parents.

45-2-119. Adoptee and adoptee's genetic parents.

A. Except as otherwise provided in Subsections B through E of this section, a parent-child relationship does not exist between an adoptee and the adoptee's genetic parents.

B. A parent-child relationship exists between an individual who is adopted by the spouse of either genetic parent and:

(1) the genetic parent whose spouse adopted the individual; and

(2) the other genetic parent, but only for the purpose of the right of the adoptee or a descendant of the adoptee to inherit from or through the other genetic parent.

C. A parent-child relationship exists between both genetic parents and an individual who is adopted by a relative of a genetic parent or by the spouse or surviving spouse of a relative of a genetic parent, but only for the purpose of the right of the adoptee or a descendant of the adoptee to inherit from or through either genetic parent.

D. A parent-child relationship exists between both genetic parents and an individual who is adopted after the death of both genetic parents, but only for the purpose of the right of the adoptee or a descendant of the adoptee to inherit through either genetic parent.

E. If, after a parent-child relationship is established between a child of assisted reproduction and a parent or parents pursuant to Section 45-2-120 NMSA 1978 or between a gestational child and a parent or parents pursuant to Section 45-2-121 NMSA 1978, the child is adopted by another or others, the child's parent or parents pursuant to Section 45-2-120 or 45-2-121 NMSA 1978 are treated as the child's genetic parent or parents for the purpose of this section.

History: 1978 Comp., 45-2-119, enacted by Laws 2011, ch. 124, 17.



Section 45-2-120 - Child conceived by assisted reproduction other than child born to gestational carrier.

45-2-120. Child conceived by assisted reproduction other than child born to gestational carrier.

A. As used in this section:

(1) "birth mother" means a woman, other than a gestational carrier pursuant to Section 45-2-121 NMSA 1978, who gives birth to a child of assisted reproduction. The term is not limited to a woman who is the child's genetic mother;

(2) "child of assisted reproduction" means a child conceived by means of assisted reproduction by a woman other than a gestational carrier pursuant to Section 45-2-121 NMSA 1978; and

(3) "third-party donor" means an individual who produces eggs or sperm used for assisted reproduction, whether or not for consideration. The term does not include:

(a) a husband who provides sperm or a wife who provides eggs that are used for assisted reproduction by the wife;

(b) the birth mother of a child of assisted reproduction; or

(c) an individual who has been determined pursuant to Subsection E or F of this section to have a parent-child relationship with a child of assisted reproduction.

B. A parent-child relationship does not exist between a child of assisted reproduction and a third-party donor.

C. A parent-child relationship exists between a child of assisted reproduction and the child's birth mother.

D. Except as otherwise provided in Subsections I and J of this section, a parent-child relationship exists between a child of assisted reproduction and the husband of the child's birth mother if the husband provided the sperm that the birth mother used during his lifetime for assisted reproduction.

E. A birth certificate identifying an individual other than the birth mother as the other parent of a child of assisted reproduction presumptively establishes a parent-child relationship between the child and that individual.

F. Except as otherwise provided in Subsections G, I and J of this section, and unless a parent-child relationship is established pursuant to Subsection D or E of this section, a parent-child relationship exists between a child of assisted reproduction and an individual other than the birth mother who consented to assisted reproduction by the birth mother with intent to be treated as the other parent of the child. Consent to assisted reproduction by the birth mother with intent to be treated as the other parent of the child is established if the individual:

(1) before or after the child's birth, signed a record that, considering all the facts and circumstances, evidences the individual's consent; or

(2) in the absence of a signed record pursuant to Paragraph (1) of this subsection:

(a) functioned as a parent of the child no later than two years after the child's birth;

(b) intended to function as a parent of the child no later than two years after the child's birth but was prevented from carrying out that intent by death, incapacity or other circumstances; or

(c) intended to be treated as a parent of a posthumously conceived child if that intent is established by clear and convincing evidence.

G. For the purpose of Paragraph (1) of Subsection F of this section, neither an individual who signed a record more than two years after the birth of the child nor a relative of that individual who is not also a relative of the birth mother inherits from or through the child unless the individual functioned as a parent of the child before the child reached eighteen years of age.

H. For the purpose of Paragraph (2) of Subsection F of this section, the following rules apply:

(1) if the birth mother is married and no divorce proceeding is pending, in the absence of clear and convincing evidence to the contrary, her spouse satisfies Subparagraph (a) or (b) of Paragraph (2) of Subsection F of this section; and

(2) if the birth mother is a surviving spouse and at her deceased spouse's death no divorce proceeding was pending, in the absence of clear and convincing evidence to the contrary, her deceased spouse satisfies Subparagraph (b) or (c) of Paragraph (2) of Subsection F of this section.

I. If a married couple is divorced before placement of eggs, sperm or embryos, a child resulting from the assisted reproduction is not a child of the birth mother's former spouse, unless the former spouse consented in a record that if assisted reproduction were to occur after divorce, the child would be treated as the former spouse's child.

J. If, in a record, an individual withdraws consent to assisted reproduction before placement of eggs, sperm or embryos, a child resulting from the assisted reproduction is not a child of that individual, unless the individual subsequently satisfies Subsection F of this section.

K. If, pursuant to this section, an individual is a parent of a child of assisted reproduction who is conceived after the individual's death, the child is treated as in gestation at the individual's death for purposes of Paragraph (2) of Subsection A of Section 45-2-104 NMSA 1978 if the child is:

(1) in utero not later than thirty-six months after the individual's death; or

(2) born not later than forty-five months after the individual's death.

History: 1978 Comp., 45-2-120, enacted by Laws 2011, ch. 124, 18.



Section 45-2-121 - Child born to gestational carrier.

45-2-121. Child born to gestational carrier.

A. As used in this section:

(1) "gestational agreement" means an enforceable or unenforceable agreement for assisted reproduction in which a woman agrees to carry a child to birth for an intended parent, intended parents or an individual described in Subsection E of this section;

(2) "gestational carrier" means a woman who is not an intended parent who gives birth to a child pursuant to a gestational agreement. The term is not limited to a woman who is the child's genetic mother;

(3) "gestational child" means a child born to a gestational carrier pursuant to a gestational agreement; and

(4) "intended parent" means an individual who entered into a gestational agreement providing that the individual will be the parent of a child born to a gestational carrier by means of assisted reproduction. The term is not limited to an individual who has a genetic relationship with the child.

B. A parent-child relationship is conclusively established by a court order designating the parent or parents of a gestational child.

C. A parent-child relationship between a gestational child and the child's gestational carrier does not exist unless the gestational carrier is:

(1) designated as a parent of the child in a court order described in Subsection B of this section; or

(2) the child's genetic mother and a parent-child relationship does not exist pursuant to this section with an individual other than the gestational carrier.

D. In the absence of a court order pursuant to Subsection B of this section, a parent-child relationship exists between a gestational child and an intended parent who:

(1) functioned as a parent of the child no later than two years after the child's birth; or

(2) died while the gestational carrier was pregnant if:

(a) there were two intended parents and the other intended parent functioned as a parent of the child no later than two years after the child's birth;

(b) there were two intended parents, the other intended parent also died while the gestational carrier was pregnant and a relative of either deceased intended parent or the spouse or surviving spouse of a relative of either deceased intended parent functioned as a parent of the child no later than two years after the child's birth; or

(c) there was no other intended parent and a relative of or the spouse or surviving spouse of a relative of the deceased intended parent functioned as a parent of the child no later than two years after the child's birth.

E. In the absence of a court order pursuant to Subsection B of this section, a parent-child relationship exists between a gestational child and an individual whose sperm or eggs were used after the individual's death or incapacity to conceive a child pursuant to a gestational agreement entered into after the individual's death or incapacity if the individual intended to be treated as the parent of the child. The individual's intent may be shown by:

(1) a record signed by the individual that, considering all the facts and circumstances, evidences the individual's intent; or

(2) other facts and circumstances establishing the individual's intent by clear and convincing evidence.

F. Except as otherwise provided in Subsection G of this section, and unless there is clear and convincing evidence of a contrary intent, an individual is deemed to have intended to be treated as the parent of a gestational child for purposes of Paragraph (2) of Subsection E of this section if:

(1) the individual, before death or incapacity, deposited the sperm or eggs that were used to conceive the child;

(2) when the individual deposited the sperm or eggs, the individual was married and no divorce proceeding was pending; and

(3) the individual's spouse or surviving spouse functioned as a parent of the child no later than two years after the child's birth.

G. The presumption pursuant to Subsection F of this section does not apply if there is:

(1) a court order pursuant to Subsection B of this section; or

(2) a signed record that satisfies Paragraph (1) of Subsection E of this section.

H. If, pursuant to this section, an individual is a parent of a gestational child who is conceived after the individual's death, the child is treated as in gestation at the individual's death for purposes of Paragraph (2) of Subsection A of Section 45-2-104 NMSA 1978 if the child is:

(1) in utero not later than thirty-six months after the individual's death; or

(2) born not later than forty-five months after the individual's death.

I. This section shall apply only for the purposes of determining inheritance rights and does not affect any law of New Mexico other than the Uniform Probate Code regarding the enforceability or validity of a gestational agreement.

J. Subject to Subsection I of this section, the Uniform Probate Code does not authorize or prohibit a gestational agreement.

History: 1978 Comp., 45-2-121, enacted by Laws 2011, ch. 124, 19.



Section 45-2-122 - Equitable adoption.

45-2-122. Equitable adoption.

Subpart 2 of Part 1 of Article 2 of the Uniform Probate Code does not affect the doctrine of equitable adoption.

History: 1978 Comp., 45-2-122, enacted by Laws 2011, ch. 124, 20.









Part 2 - Reserved

Section 45-2-201 to 45-2-207 - Reserved.

45-2-201 to 45-2-207. Reserved.






Part 3 - SPOUSE AND CHILDREN UNPROVIDED FOR IN WILLS

Section 45-2-301 - Entitlement of spouse; premarital will.

45-2-301. Entitlement of spouse; premarital will.

A. If a testator's surviving spouse married the testator after the testator executed his will, the surviving spouse is entitled to receive, as an intestate share, no less than the value of the share of the estate he would have received if the testator had died intestate as to that portion of the testator's estate, if any, that neither is devised to a child of the testator who was born before the testator married the surviving spouse and who is not a child of the surviving spouse nor is devised to a descendant of such a child or passes pursuant to Section 45-2-603 or 45-2-604 NMSA 1978 to such a child or to a descendant of such a child, unless:

(1) it appears from the will or other evidence that the will was made in contemplation of the testator's marriage to the surviving spouse;

(2) the will expresses the intention that it is to be effective notwithstanding any subsequent marriage; or

(3) the testator provided for the spouse by transfer outside the will and the intent that the transfer be in lieu of a testamentary provision is shown by the testator's statements or is reasonably inferred from the amount of the transfer or other evidence.

B. In satisfying the share provided by this section, devises made by the will to the testator's surviving spouse, if any, are applied first, and other devises, other than a devise to a child of the testator who was born before the testator married the surviving spouse and who is not a child of the surviving spouse or a devise or substitute gift pursuant to Section 45-2-603 or 45-2-604 NMSA 1978 to a descendant of such a child, abate as provided in Section 45-3-902 NMSA 1978.

History: 1953 Comp., 32A-2-301, enacted by Laws 1975, ch. 257, 2-301; 1977, ch. 121, 5; repealed and reenacted by Laws 1993, ch. 174, 17; 1995, ch. 210, 5.



Section 45-2-302 - Omitted children.

45-2-302. Omitted children.

A. Except as provided in Subsection B of this section, if a testator fails to provide in his will for any of his children born or adopted after the execution of the will, the omitted after-born or after-adopted child receives a share in the estate as follows:

(1) if the testator had no child living when he executed the will, an omitted after-born or after-adopted child receives a share in the estate equal in value to that which the child would have received had the testator died intestate, unless the will devised all or substantially all of the estate to the other parent of the omitted child and that other parent survives the testator and is entitled to take under the will; or

(2) if the testator had one or more children living when he executed the will and the will devised property or an interest in property to one or more of the then-living children, an omitted after-born or after-adopted child is entitled to share in the testator's estate as follows:

(a) the portion of the testator's estate in which the omitted after-born or after-adopted child is entitled to share is limited to devises made to the testator's then-living children under the will;

(b) the omitted after-born or after-adopted child is entitled to receive the share of the testator's estate, as limited in Subparagraph (a) of Paragraph (2) of Subsection A of this section, that the child would have received had the testator included all omitted after-born and after-adopted children with the children to whom devises were made under the will and had given an equal share of the estate to each child;

(c) to the extent feasible, the interest granted an omitted after-born or after-adopted child under this section must be of the same character, whether equitable or legal, present or future, as that devised to the testator's then-living children under the will; and

(d) in satisfying a share provided by Paragraph (2) of Subsection A of this section, devises to the testator's children who were living when the will was executed abate ratably. In abating the devices of the then-living children, the court shall preserve to the maximum extent possible the character of the testamentary plan adopted by the testator.

B. Subsection A of this section does not apply if:

(1) it appears from the will that the omission was intentional; or

(2) the testator provided for the omitted after-born or after-adopted child by transfer outside the will and the intent that the transfer be in lieu of a testamentary provision is shown by the testator's statements or is reasonably inferred from the amount of the transfer or other evidence.

C. If at the time of execution of the will the testator fails to provide in his will for a living child solely because he believes the child to be dead, the child is entitled to share in the estate as if the child were an omitted after-born or after-adopted child.

D. In satisfying a share provided by Paragraph (1) of Subsection A of this section, devises made by the will abate pursuant to Section 45-3-902 NMSA 1978.

History: 1953 Comp., 32A-2-302, enacted by Laws 1975, ch. 257, 2-302; 1977, ch. 121, 6; repealed and reenacted by Laws 1993, ch. 174, 18; 1995, ch. 210, 6.






Part 4 - EXEMPT PROPERTY AND ALLOWANCES

Section 45-2-401 - Applicable law.

45-2-401. Applicable law.

Chapter 45, Article 2, Part 4 NMSA 1978 applies to the estate of a decedent who dies domiciled in this state. Rights to family allowance and personal property allowance for a decedent who dies not domiciled in this state are governed by the laws of the decedent's domicile at death.

History: 1953 Comp., 32A-2-401, enacted by Laws 1975, ch. 257, 2-401; repealed and reenacted by Laws 1993, ch. 174, 19.



Section 45-2-402 - Family allowance.

45-2-402. Family allowance.

A decedent's surviving spouse is entitled to a family allowance of thirty thousand dollars ($30,000). If there is no surviving spouse, each minor child and each dependent child of the decedent is entitled to a family allowance amounting to thirty thousand dollars ($30,000) divided by the number of minor and dependent children of the decedent. The family allowance is exempt from and has priority over all claims against the estate. Family allowance is in addition to any share passing to the surviving spouse or minor or dependent children by intestate succession or by the decedent's will, unless otherwise provided by the decedent in the will or other governing instrument.

History: 1953 Comp., 32A-2-402, enacted by Laws 1975, ch. 257, 2-402; repealed and reenacted by Laws 1993, ch. 174, 20; 1995, ch. 210, 7.



Section 45-2-403 - Personal property allowance.

45-2-403. Personal property allowance.

In addition to the family allowance, the decedent's surviving spouse is entitled from the estate to a value, not exceeding fifteen thousand dollars ($15,000) in excess of any security interests therein, in household furniture, automobiles, furnishings, appliances and personal effects. If there is no surviving spouse, the decedent's children who are devisees under the will, who are entitled to a share of the estate pursuant to Section 45-2-302 NMSA 1978 or, if there is no will, who are intestate heirs are entitled jointly to the same value. If encumbered chattels are selected and the value in excess of security interests plus that of other exempt property is less than fifteen thousand dollars ($15,000) or if there is not fifteen thousand dollars ($15,000) worth of exempt property in the estate, the spouse or children are entitled to other assets of the estate, if any, to the extent necessary to make up the fifteen thousand dollar ($15,000) value. Rights to specific property for the personal property allowance and assets needed to make up a deficiency in the property have priority over all claims against the estate, but the right to any assets to make up a deficiency of exempt property abates as necessary to permit earlier payment of the family allowance. These rights are in addition to any benefit or share passing to the surviving spouse or children by intestate succession or by the decedent's will, unless otherwise provided by the decedent in the will or other governing instrument.

History: 1978 Comp., 45-2-403, enacted by Laws 1993, ch. 174, 21; 1995, ch. 210, 8; 1997, ch. 95, 1; 1999, ch. 79, 1; 2011, ch. 124, 21.



Section 45-2-404 - Reserved.

45-2-404. Reserved.



Section 45-2-405 - Source, determination and documentation.

45-2-405. Source, determination and documentation.

If the estate is otherwise sufficient, property specifically devised may not be used to satisfy rights to family allowance or personal property allowance. Subject to this restriction, the surviving spouse, guardians of minor children or children who are adults may select property of the estate as family allowance and personal property allowance. The personal representative may make those selections if the surviving spouse, the children or the guardians of the minor children are unable or fail to do so within a reasonable time or there is no guardian of a minor child. The personal representative may execute an instrument or deed of distribution to establish the ownership of property taken as family allowance or personal property allowance. The personal representative or an interested person aggrieved by any selection, determination, payment, proposed payment or failure to act under this section may petition the court for appropriate relief, which may include a family allowance or personal property allowance other than that which the personal representative determined or could have determined.

History: 1953 Comp., 32A-2-405, enacted by Laws 1975, ch. 257, 2-405; repealed and reenacted by Laws 1993, ch. 174, 23.



Section 45-2-406 - Modification of exemptions.

45-2-406. Modification of exemptions.

With respect to the estate of a decedent, the allowances granted pursuant to Sections 45-2-402 and 45-2-403 NMSA 1978 are in lieu of the exemptions provided in Sections 42-10-1, 42-10-2, 42-10-9 and 42-10-10 NMSA 1978.

History: 1978 Comp., 45-2-406, enacted by Laws 1993, ch. 174, 24; 1995, ch. 210, 9.



Section 45-2-407 - Waiver of rights.

45-2-407. Waiver of rights.

A. The rights of the surviving spouse to family allowance and personal property allowance, or either of them, may be waived, wholly or partially, before or after marriage, by a written contract, agreement or waiver signed by the surviving spouse.

B. A surviving spouse's waiver is not enforceable if the surviving spouse proves that:

(1) the surviving spouse did not execute the waiver voluntarily; or

(2) the waiver was unconscionable when it was executed and, before execution of the waiver, the surviving spouse:

(a) was not provided a fair and reasonable disclosure of the property or financial obligations of the decedent;

(b) did not voluntarily and expressly waive, in writing, any right to disclosure of the property or financial obligations of the decedent beyond the disclosure provided; and

(c) did not have, or reasonably could not have had, an adequate knowledge of the property or financial obligations of the decedent.

C. An issue of unconscionability or voluntariness of a waiver is for decision by the court as a matter of law.

D. Unless it provides to the contrary, a waiver of "all rights", or equivalent language, in the property or estate of a present or prospective spouse or a complete property settlement entered into after or in anticipation of separation or divorce is a waiver of all rights of family allowance and personal property allowance by each spouse in the property of the other and a renunciation by each of all benefits that would otherwise pass to each from the other by intestate succession or by virtue of any will executed before the waiver or property settlement.

History: 1978 Comp., 45-2-407, enacted by Laws 1995, ch. 210, 10.






Part 5 - WILLS

Section 45-2-501 - Who may make will.

45-2-501. Who may make will.

An individual eighteen or more years of age who is of sound mind or an emancipated minor who is of sound mind may make a will.

History: 1953 Comp., 32A-2-501, enacted by Laws 1975, ch. 257, 2-501; repealed and reenacted by Laws 1993, ch. 174, 25; 2011, ch. 124, 22.



Section 45-2-502 - Execution; witnessed wills.

45-2-502. Execution; witnessed wills.

Except as provided in Sections 45-2-506 and 45-2-513 NMSA 1978, a will must be:

A. in writing;

B. signed by the testator or in the testator's name by some other individual in the testator's conscious presence and by the testator's direction; and

C. signed by at least two individuals, each of whom signed in the presence of the testator and of each other after each witnessed the signing of the will as described in Subsection B of this section.

History: 1953 Comp., 32A-2-502, enacted by Laws 1975, ch. 257, 2-502; repealed and reenacted by Laws 1993, ch. 174, 26; 1995, ch. 210, 11.



Section 45-2-503 - Reserved.

45-2-503. Reserved.



Section 45-2-504 - Self-proved will.

45-2-504. Self-proved will.

A. A will may be simultaneously executed, attested and made self-proved by acknowledgment thereof by the testator and affidavits of the witnesses, each made before an officer authorized to administer oaths under the laws of the state in which execution occurs and evidenced by the officer's certificate, under official seal, in substantially the following form:

"I, ________________________, the testator, sign my name to this instrument this ____________ day of ______________, and being first duly sworn, do hereby declare to the undersigned authority that I sign and execute this instrument as my will and that I sign it willingly (or willingly direct another to sign for me), that I execute it as my free and voluntary act for the purposes therein expressed, and that I am eighteen years of age or older, of sound mind and under no constraint or undue influence.

_____________________________________

Testator

We, ________________________, ________________________, the witnesses, sign our names to this instrument, and being first duly sworn, do hereby declare to the undersigned authority that the testator signs and executes this instrument as his will and that he signs it willingly (or willingly directs another to sign for him), and that each of us, in the presence of the testator, and in the presence of each other hereby signs this will as witness to the testator's signing, and that to the best of our knowledge the testator is eighteen years of age or older, of sound mind and under no constraint or undue influence.

_____________________________________

Witness

_____________________________________

Witness

The State of ______________________

County of ________________________

Subscribed, sworn to and acknowledged before me by __________________, the testator, and subscribed and sworn to before me by __________________ and __________________, witnesses, this ____________ day of ______________.

(Seal)

Signed ______________________________

_____________________________________

(Official capacity of officer".

B. An attested will may be made self-proved at any time after its execution by the acknowledgment thereof by the testator and the affidavits of the witnesses, each made before an officer authorized to administer oaths under the laws of the state in which the acknowledgment occurs and evidenced by the officer's certificate, under official seal, attached or annexed to the will in substantially the following form:

"The State of ______________________

County of ________________________

We, __________________, __________________ and __________________, the testator and the witnesses, respectively, whose names are signed to the attached or foregoing instrument, being first duly sworn, do hereby declare to the undersigned authority that the testator signed and executed the instrument as the testator's will and that he signed willingly (or willingly directed another to sign for him), and that he executed it as his free and voluntary act for the purposes therein expressed, and that each of the witnesses, in the presence of the testator, and in the presence of each other signed the will as witness, and that to the best of our knowledge the testator was at that time eighteen years of age or older, of sound mind and under no constraint or undue influence.

_____________________________________

Testator

_____________________________________

Witness

_____________________________________

Witness

Subscribed, sworn to and acknowledged before me by __________________, the testator, and subscribed and sworn to before me by __________________ and __________________, witnesses, this ____________ of ______________.

(Seal)

Signed ______________________________

_____________________________________

(Official capacity of officer".

C. A signature affixed to a self-proving affidavit attached to a will is considered a signature affixed to the will if necessary to prove the will's due execution. End Form

History: 1953 Comp., 32A-2-504, enacted by Laws 1975, ch. 257, 2-504; repealed and reenacted by Laws 1993, ch. 174, 27; 1995, ch. 210, 12.

45-2-504. Self-proved will. (Effective January 1, 2018.)

A. A will may be simultaneously executed, attested and made self-proved by acknowledgment thereof by the testator and affidavits or affirmations under penalty of perjury of the witnesses, each made before an officer authorized to administer oaths under the laws of the state in which execution occurs and evidenced by the officer's certificate, under official seal, in substantially the following form:

"I, ________, the testator, swear or affirm under penalty of perjury on this _______ day of ________, that I request ________ and ________ to act as witnesses to my will; that I declare to them and the undersigned authority that this document is my will; that I sign this will in the presence of both witnesses; that they sign the will as witnesses in my presence and in the presence of each other; that the will was read by me (or read and explained to me) after being prepared and before I sign it; that it clearly and accurately expresses my wishes; that I sign it willingly (or willingly directed another to sign for me); that I make and sign the will as my free and voluntary act for the purposes expressed in the will; that I am eighteen years of age or older; that I am mentally capable of disposing of my estate by will; and that I am not acting under duress, menace, fraud or undue influence of any person.

______________________________

Testator

We, __________ and __________, the witnesses, do hereby swear or affirm under penalty of perjury on this ___________ day of ___________________ to the undersigned authority that the testator, __________________, declares that the attached document is his or her will; that the testator signs it willingly (or willingly directs another to sign for him or her); that the testator signs it in the presence of both of us and requests both of us to sign as witnesses; that each of us, in the presence of the testator and in the presence of each other, signs this will as witness to the testator's signing; that so far as we can determine, the testator is eighteen years of age or older; that the testator is not acting under duress, menace, fraud or undue influence of any person; and that the testator, in our opinion, is mentally capable of disposing of his or her estate by will.

______________________________

Witness

______________________________

Witness

State of ______________

County of ________________

Subscribed and sworn to, or affirmed under penalty of perjury, and acknowledged before me by ____________, the testator, and subscribed and sworn to, or affirmed under penalty of perjury, before me by __________ and __________, witnesses, this __________ day of __________.

(Seal)

(Signed) ______________________________

______________________________________

(Official capacity of officer)".

B. An attested will may be made self-proved at any time after its execution by the acknowledgment thereof by the testator and the affidavits or affirmation under penalty of perjury of the witnesses, each made before an officer authorized to administer oaths under the laws of the state in which the acknowledgment occurs and evidenced by the officer's certificate, under official seal, attached or annexed to the will in substantially the following form:

"I, __________________, the testator, swear or affirm under penalty of perjury on this _____________ day of ____________ that I requested ______________ and ____________ to act as witnesses to my will; that I declared to them and the undersigned authority that this document is my will; that I signed this will in the presence of both witnesses; that they signed the will as witnesses in my presence and in the presence of each other; that the will was read by me (or read and explained to me) after being prepared and before I signed it; that it clearly and accurately expresses my wishes; that I signed it willingly (or willingly directed another to sign for me); that I made and signed the will as my free and voluntary act for the purposes expressed in the will; that I am eighteen years of age or older; that I am mentally capable of disposing of my estate by will; and that I am not acting under duress, menace, fraud or undue influence of any person.

______________________________

Testator

We, ________________________ and ______________________, witnesses, do hereby swear or affirm under penalty of perjury on this ___________________ day of __________________ that the testator, ________________, declared the attached document to be his or her will; that the testator signed it willingly (or willingly directed another to sign for the testator); that the testator signed it in the presence of both of us and requested both of us to sign as witnesses; that each of us, in the presence of the testator and in the presence of each other, signed this will as witness to the testator's signing; that so far as we could determine, the testator is eighteen years of age or older; that the testator was not acting under duress, menace, fraud or undue influence of any person; and that the testator, in our opinion, was mentally capable of disposing of the testator's estate by will.

______________________________

Witness

______________________________

Witness

State of __________________________

County of ________________________

Subscribed and sworn to, or affirmed under penalty of perjury, and acknowledged before me by ___________, the testator, and subscribed and sworn to, or affirmed under penalty of perjury, before me by ___________ and ___________, witnesses, this ___________ of ___________.

(Seal)

(Signed) ______________________________

______________________________________

(Official capacity of officer)".

C. A signature affixed to a self-proving affidavit attached to a will is considered a signature affixed to the will if necessary to prove the will's due execution.

History: 1953 Comp., 32A-2-504, enacted by Laws 1975, ch. 257, 2-504; repealed and reenacted by Laws 1993, ch. 174, 27; 1995, ch. 210, 12; 2017, ch. 41, 15.



Section 45-2-505 - Who may witness.

45-2-505. Who may witness.

A. An individual generally competent to be a witness may act as a witness to a will.

B. The signing of a will by an interested witness does not invalidate the will or any provision of it.

History: 1953 Comp., 32A-2-505, enacted by Laws 1975, ch. 257, 2-505; repealed and reenacted by Laws 1993, ch. 174, 28.



Section 45-2-506 - Choice of law as to execution.

45-2-506. Choice of law as to execution.

A written will is valid if executed in compliance with Section 45-2-502 NMSA 1978 or if its execution complies with the law at the time of execution of the place where the will is executed or of the law of the place where at the time of execution or at the time of death the testator is domiciled, has a place of abode or is a national.

History: 1953 Comp., 32A-2-506, enacted by Laws 1975, ch. 257, 2-506; repealed and reenacted by Laws 1993, ch. 174, 29; 2016, ch. 69, 709.



Section 45-2-507 - Revocation by writing or by act.

45-2-507. Revocation by writing or by act.

A. A will or any part thereof is revoked:

(1) by executing a subsequent will that revokes the previous will or part expressly or by inconsistency;

(2) by executing another subsequent document in the manner provided for in Section 45-2-502 or 45-2-504 NMSA 1978, or both, that expressly revokes the previous will or part thereof; or

(3) by performing a revocatory act on the will if the testator performed the act with the intent and for the purpose of revoking the will or part or if another individual performed the act in the testator's conscious presence and by the testator's direction. For purposes of this paragraph, "revocatory act on the will" includes burning, tearing, canceling, obliterating or destroying the will or any part of it. A burning, tearing or canceling is a "revocatory act on the will", whether or not the burn, tear or cancellation touched any of the words on the will.

B. If a subsequent will does not expressly revoke a previous will, the execution of the subsequent will wholly revokes the previous will by inconsistency if the testator intended the subsequent will to replace rather than supplement the previous will.

C. The testator is presumed to have intended a subsequent will to replace rather than supplement a previous will if the subsequent will makes a complete disposition of the testator's estate. If this presumption arises and is not rebutted by clear and convincing evidence, the previous will is revoked; only the subsequent will is operative on the testator's death.

D. The testator is presumed to have intended a subsequent will to supplement rather than replace a previous will if the subsequent will does not make a complete disposition of the testator's estate. If this presumption arises and is not rebutted by clear and convincing evidence, the subsequent will revokes the previous will only to the extent that the subsequent will is inconsistent with the previous will; each will is fully operative on the testator's death to the extent that the wills are not inconsistent.

History: 1953 Comp., 32A-2-507, enacted by Laws 1975, ch. 257, 2-507; repealed and reenacted by Laws 1993, ch. 174, 30; 2011, ch. 124, 23.



Section 45-2-508 - Revocation by change of circumstances.

45-2-508. Revocation by change of circumstances.

Except as provided in Sections 45-2-803 and 45-2-804 NMSA 1978, a change of circumstances does not revoke a will or any part of it.

History: 1953 Comp., 32A-2-508, enacted by Laws 1975, ch. 257, 2-508; repealed and reenacted by Laws 1993, ch. 174, 31.



Section 45-2-509 - Revival of revoked will.

45-2-509. Revival of revoked will.

A. If a subsequent will that wholly revoked a previous will is thereafter revoked by a revocatory act pursuant to Paragraph (2) of Subsection A of Section 45-2-507 NMSA 1978, the previous will remains revoked unless it is revived. The previous will is revived if it is evident from the circumstances of the revocation of the subsequent will or from the testator's contemporary or subsequent written declarations that the testator intended the previous will to take effect as executed.

B. If a subsequent will that partly revoked a previous will is thereafter revoked by a revocatory act pursuant to Paragraph (2) of Subsection A of Section 45-2-507 NMSA 1978, a revoked part of the previous will is revived unless it is evident from the circumstances of the revocation of the subsequent will or from the testator's contemporary or subsequent written declarations that the testator did not intend the revoked part to take effect as executed.

C. If a subsequent will that revoked a previous will in whole or in part is thereafter revoked by another, later, will, the previous will remains revoked in whole or in part unless it or its revoked part is revived. The previous will or its revoked part is revived to the extent it appears from the terms of the later will that the testator intended the previous will to take effect.

History: 1953 Comp., 32A-2-509, enacted by Laws 1975, ch. 257, 2-509; repealed and reenacted by Laws 1993, ch. 174, 32.



Section 45-2-510 - Incorporation by reference.

45-2-510. Incorporation by reference.

A writing in existence when a will is executed may be incorporated by reference if the language of the will manifests this intent and describes the writing sufficiently to permit its identification.

History: 1953 Comp., 32A-2-510, enacted by Laws 1975, ch. 257, 2-510; 1993, ch. 174, 33.



Section 45-2-511 - Testamentary additions to trust.

45-2-511. Testamentary additions to trust.

A. A will may validly devise property to the trustee of a trust established or to be established:

(1) during the testator's lifetime by the testator, by the testator and some other person or by some other person, including a funded or unfunded life insurance trust, although the settlor has reserved any or all rights of ownership of the insurance contracts; or

(2) at the testator's death by the testator's devise to the trustee if the trust is identified in the testator's will and its terms are set forth in a written instrument, other than a will, executed before, concurrently with or after the execution of the testator's will or in another individual's will if that other individual has predeceased the testator regardless of the existence, size or character of the corpus of the trust.

The devise is not invalid because the trust is amendable or revocable or because the trust was amended after the execution of the will or the testator's death.

B. Unless the testator's will provides otherwise, property devised to a trust described in Subsection A of this section is not held under a testamentary trust of the testator, but it becomes a part of the trust to which it is devised and must be administered and disposed of in accordance with the provisions of the governing instrument setting forth the terms of the trust, including any amendments thereto made before or after the testator's death.

C. Unless the testator's will provides otherwise, a revocation or termination of the trust before the testator's death causes the devise to lapse.

History: 1953 Comp., 32A-2-511, enacted by Laws 1975, ch. 257, 2-511; repealed and reenacted by Laws 1993, ch. 174, 34.



Section 45-2-512 - Events of independent significance.

45-2-512. Events of independent significance.

A will may dispose of property by reference to acts and events that have significance apart from their effect upon the dispositions made by the will, whether they occur before or after the execution of the will or before or after the testator's death. The execution or revocation of another individual's will is such an event.

History: 1953 Comp., 32A-2-512, enacted by Laws 1975, ch. 257, 2-512; 1993, ch. 174, 35.



Section 45-2-513 - Separate writing identifying devise of certain types of tangible personal property.

45-2-513. Separate writing identifying devise of certain types of tangible personal property.

A will may refer to a written statement or list to dispose of items of tangible personal property not otherwise specifically disposed of by the will, other than money. To be admissible under this section as evidence of the intended disposition, the writing must be signed by the testator and must describe the items and the devisees with reasonable certainty. The writing may be:

A. referred to as one to be in existence at the time of the testator's death;

B. prepared before or after the execution of the will;

C. altered by the testator after its preparation; or

D. a writing that has no significance apart from its effect on the dispositions made by the will.

History: 1953 Comp., 32A-2-513, enacted by Laws 1975, ch. 257, 2-513; repealed and reenacted by Laws 1993, ch. 174, 36.



Section 45-2-514 - Contracts concerning succession.

45-2-514. Contracts concerning succession.

A. A contract to make a will or devise or not to revoke a will or devise or to die intestate, if executed after the effective date of this article, may be established only by:

(1) provisions of a will stating material provisions of the contract;

(2) an express reference in a will to a contract and extrinsic evidence proving the terms of the contract; or

(3) a writing signed by the decedent evidencing the contract.

B. The execution of a joint will or of mutual wills does not create a presumption of a contract not to revoke the will or wills.

History: 1978 Comp., 45-2-514, enacted by Laws 1993, ch. 174, 37.



Section 45-2-515 - Deposit of will with court in testator's lifetime.

45-2-515. Deposit of will with court in testator's lifetime.

A will may be deposited by the testator or his agent with the clerk of any district court in New Mexico for safekeeping pursuant to rules of that court. The will shall be kept confidential. During the testator's lifetime, a deposited will shall be delivered only to him or to a person authorized in writing signed by him to receive the will. A conservator may be allowed to examine a deposited will of a protected testator under district court procedures designed to maintain the confidential character of the document to the extent possible and to assure that it will be resealed and left on deposit after the examination. Upon being informed of the testator's death, the district court clerk shall notify any person designated to receive the will and deliver it to him on request, or the court clerk may deliver the will to the appropriate court.

History: 1978 Comp., 45-2-515, enacted by Laws 1993, ch. 174, 38.



Section 45-2-516 - Duty of custodian of will; liability.

45-2-516. Duty of custodian of will; liability.

A. Any person having custody of a will shall, as soon as he is informed of the death of the testator, deliver the will to a person able to secure its probate or, if none is known, to an appropriate court.

B. If any person having the custody of a will fails to produce the will as provided for in Subsection A of this section, after receiving a reasonable notice to do so, he is liable to any person aggrieved for the damages that may be sustained by the failure.

C. Any person who refuses or fails to deliver a will after being ordered by the court in a proceeding brought for the purpose of compelling delivery is subject to penalty for contempt of court.

History: 1978 Comp., 45-2-516, enacted by Laws 1993, ch. 174, 39.



Section 45-2-517 - Penalty clause for contest.

45-2-517. Penalty clause for contest.

A provision in a governing instrument purporting to penalize an interested person for contesting the governing instrument or instituting other proceedings relating to the estate is unenforceable if probable cause exists for instituting proceedings.

History: 1978 Comp., 45-2-517, enacted by Laws 1995, ch. 210, 13; 2016, ch. 69, 710.






Part 6 - RULES OF CONSTRUCTION FOR WILLS

Section 45-2-601 - Scope.

45-2-601. Scope.

In the absence of a finding of a contrary intention, the rules of construction in Chapter 45, Article 2, Part 6 NMSA 1978 control the construction of a will.

History: 1953 Comp., 32A-2-601, enacted by Laws 1975, ch. 257, 2-601; 1976 (S.S.), ch. 37, 3; repealed and reenacted by Laws 1993, ch. 174, 40.



Section 45-2-602 - Will may pass all property and after-acquired property.

45-2-602. Will may pass all property and after-acquired property.

A will may provide for the passage of all property the testator owns at death and all property acquired by the estate after the testator's death, subject to the provisions of Section 45-2-101 NMSA 1978.

History: 1978 Comp., 45-2-602, enacted by Laws 1993, ch. 174, 41.



Section 45-2-603 - Antilapse; deceased devisee; class gifts.

45-2-603. Antilapse; deceased devisee; class gifts.

A. As used in this section:

(1) "alternative devise" means a devise that is expressly created by the will and, under the terms of the will, can take effect instead of another devise on the happening of one or more events, including survival of the testator or failure to survive the testator, whether an event is expressed in condition-precedent, condition-subsequent or any other form. A residuary clause constitutes an alternative devise with respect to a nonresiduary devise only if the will specifically provides that, upon lapse or failure, the nonresiduary devise, or nonresiduary devises in general, pass under the residuary clause;

(2) "class member" includes an individual who fails to survive the testator but who would have taken under a devise in the form of a class gift had the class member survived the testator;

(3) "descendant of a grandparent", as used in Subsection B of this section, means an individual who qualifies as a descendant of a grandparent of the testator or of the donor of a power of appointment pursuant to:

(a) rules of construction applicable to a class gift created in the testator's will if the devise or exercise of the power is in the form of a class gift; or

(b) rules for intestate succession if the devise or exercise of the power is not in the form of a class gift;

(4) "descendants", as used in the phrase "surviving descendants" of a deceased devisee or class member in Paragraphs (1) and (2) of Subsection B of this section, means the descendants of a deceased devisee or class member who would take under a class gift created in the testator's will;

(5) "devise" includes an alternative devise, a devise in the form of a class gift and an exercise of a power of appointment;

(6) "devisee" includes:

(a) a class member if the devise is in the form of a class gift;

(b) an individual or class member who was deceased at the time the testator executed the testator's will as well as an individual or class member who was then living but who failed to survive the testator; and

(c) an appointee under a power of appointment exercised by the testator's will;

(7) "stepchild" means a child of the surviving, deceased or former spouse of the testator or of the donor of a power of appointment and not of the testator or donor;

(8) "surviving", as used in the phrase "surviving devisees" or "surviving descendants", means devisees or descendants who neither predeceased the testator nor are deemed to have predeceased the testator pursuant to the provisions of Section 45-2-702 NMSA 1978; and

(9) "testator" includes the donee of a power of appointment if the power is exercised in the testator's will.

B. If a devisee fails to survive the testator and is a grandparent, a descendant of a grandparent or a stepchild of either the testator or the donor of a power of appointment exercised by the testator's will, the following apply:

(1) except as provided in Paragraph (4) of this subsection, if the devise is not in the form of a class gift and the deceased devisee leaves surviving descendants, a substitute gift is created in the devisee's surviving descendants. They take by representation the property to which the devisee would have been entitled had the devisee survived the testator;

(2) except as provided in Paragraph (4) of this subsection, if the devise is in the form of a class gift, other than a devise to "issue", "descendants", "heirs of the body", "heirs", "next of kin", "relatives" or "family" or a class described by language of similar import, a substitute gift is created in the surviving descendants of any deceased devisee. The property to which the devisees would have been entitled had all of them survived the testator passes to the surviving devisees and the surviving descendants of the deceased devisees. Each surviving devisee takes the share to which the surviving devisee would have been entitled had the deceased devisees survived the testator. Each deceased devisee's surviving descendants who are substituted for the deceased devisee take by representation the share to which the deceased devisee would have been entitled had the deceased devisee survived the testator. For the purposes of this paragraph, "deceased devisee" means a class member who failed to survive the testator and left one or more surviving descendants;

(3) for the purposes of Section 45-2-601 NMSA 1978, words of survivorship, such as in a devise to an individual "if he survives me" or in a devise to "my surviving children" are not, in the absence of additional evidence, a sufficient indication of an intent contrary to the application of this section;

(4) if the will creates an alternative devise with respect to a devise for which a substitute gift is created by Paragraph (1) or (2) of this subsection, the substitute gift is superseded by the alternative devise if:

(a) the alternative devise is in the form of a class gift and one or more members of the class is entitled to take under the will; or

(b) the alternative devise is not in the form of a class gift and the expressly designated devisee of the alternative devise is entitled to take under the will; and

(5) unless the language creating a power of appointment expressly excludes the substitution of the descendants of an appointee for the appointee, a surviving descendant of a deceased appointee of a power of appointment can be substituted for the appointee pursuant to the provisions of this section whether or not the descendant is an object of the power.

C. If, pursuant to the provisions of Subsection B of this section, substitute gifts are created and not superseded with respect to more than one devise and the devises are alternative devises, one to the other, the determination of which of the substitute gifts takes effect is resolved as follows:

(1) except as provided in Paragraph (2) of this subsection, the devised property passes under the primary substitute gift;

(2) if there is a younger-generation devise, the devised property passes under the younger-generation substitute gift and not under the primary substitute gift; and

(3) as used in this subsection:

(a) "primary devise" means the devise that would have taken effect had all the deceased devisees of the alternative devises who left surviving descendants survived the testator;

(b) "primary substitute gift" means the substitute gift created with respect to the primary devise;

(c) "younger-generation devise" means a devise that: 1) is to a descendant of a devisee of the primary devise; 2) is an alternative devise with respect to the primary devise; 3) is a devise for which a substitute gift is created; and 4) would have taken effect had all the deceased devisees who left surviving descendants survived the testator except the deceased devisee or devisees of the primary devise; and

(d) "younger-generation substitute gift" means the substitute gift created with respect to the younger-generation devise.

History: 1953 Comp., 32A-2-603, enacted by Laws 1975, ch. 257, 2-603; repealed and reenacted by Laws 1993, ch. 174, 42; 1995, ch. 210, 14; 2011, ch. 124, 24.



Section 45-2-604 - Failure of testamentary provision.

45-2-604. Failure of testamentary provision.

A. Except as provided in Section 45-2-603 NMSA 1978, a devise, other than a residuary devise, that fails for any reason becomes a part of the residue.

B. Except as provided in Section 45-2-603 NMSA 1978, if the residue is devised to two or more persons, the share of a residuary devisee that fails for any reason passes to the other residuary devisee or to other residuary devisees in proportion to the interest of each in the remaining part of the residue.

History: 1953 Comp., 32A-2-604, enacted by Laws 1975, ch. 257, 2-604; repealed and reenacted by Laws 1993, ch. 174, 43.



Section 45-2-605 - Increase in securities; accessions.

45-2-605. Increase in securities; accessions.

A. If a testator executes a will that devises securities and the testator then owned securities that meet the description in the will, the devise includes additional securities owned by the testator at death to the extent the additional securities were acquired by the testator after the will was executed as a result of the testator's ownership of the described securities and are securities of any of the following types:

(1) securities of the same organization acquired by reason of action initiated by the organization or any successor, related or acquiring organization, excluding any acquired by exercise of purchase options;

(2) securities of another organization acquired as a result of merger, consolidation, reorganization or other distribution by the organization or any successor, related or acquiring organization; or

(3) securities of the same organization acquired as a result of a plan of reinvestment.

B. Distributions in cash before death with respect to a described security are not part of the devise.

History: 1953 Comp., 32A-2-605, enacted by Laws 1975, ch. 257, 2-605; 1976 (S.S.), ch. 37, 4; repealed and reenacted by Laws 1993, ch. 174, 44.



Section 45-2-606 - Nonademption of specific devises; unpaid proceeds of sale, condemnation or insurance; sale by conservator or agent.

45-2-606. Nonademption of specific devises; unpaid proceeds of sale, condemnation or insurance; sale by conservator or agent.

A. A specific devisee has a right to specifically devised property in the testator's estate at the testator's death and:

(1) any balance of the purchase price, together with any security agreement, owed by a purchaser at the testator's death by reason of sale of the property;

(2) any amount of a condemnation award for the taking of the property unpaid at death;

(3) any proceeds unpaid at death on fire or casualty insurance on or other recovery for injury to the property;

(4) any property owned by the testator at death and acquired as a result of foreclosure or obtained in lieu of foreclosure of the security interest for specifically devised obligation;

(5) any real property or tangible personal property owned by the testator at death that the testator acquired as a replacement for specifically devised real property or tangible personal property; and

(6) if not covered by Paragraphs (1) through (5) of this subsection, a pecuniary devise equal to the value as of its date of disposition of other specifically devised property disposed of during the testator's lifetime but only to the extent it is established that ademption would be inconsistent with the testator's manifested plan of distribution or that at the time the will was made, the date of disposition or otherwise, the testator did not intend ademption of the devise.

B. If specifically devised property is sold or mortgaged by a conservator or by an agent acting within the authority of a durable power of attorney for an incapacitated person or if a condemnation award, insurance proceeds or recovery for injury to the property is paid to a conservator or to an agent acting within the authority of a durable power of attorney for an incapacitated person, the specific devisee has the right to a general pecuniary devise equal to the net sale price, the amount of the unpaid loan, the condemnation award, the insurance proceeds or the recovery.

C. The right of a specific devisee pursuant to Subsection B of this section is reduced by any right the devisee has pursuant to Subsection A of this section.

D. Subsection B of this section does not apply if, after the sale, mortgage, condemnation, casualty or recovery, it is adjudicated that the testator's incapacity has ceased and the testator survives the adjudication for at least one year.

E. For the purposes of the references in Subsection B of this section to an agent acting within the authority of a durable power of attorney for an incapacitated person:

(1) no adjudication of incapacity before death is necessary; and

(2) the acts of an agent within the authority of a durable power of attorney are presumed to be for the incapacitated person.

History: 1953 Comp., 32A-2-606, enacted by Laws 1975, ch. 257, 2-606; repealed and reenacted by Laws 1993, ch. 174, 45; 2011, ch. 124, 25.



Section 45-2-607 - Nonexoneration.

45-2-607. Nonexoneration.

A specific devise passes subject to any mortgage interest existing at the date of death without right of exoneration regardless of a general directive in the will to pay debts.

History: 1953 Comp., 32A-2-607, enacted by Laws 1975, ch. 257, 2-607; repealed and reenacted by Laws 1993, ch. 174, 46.



Section 45-2-609 - Ademption by satisfaction.

45-2-609. Ademption by satisfaction.

A. Property a testator gave in his lifetime to a person is treated as a satisfaction of a devise in whole or in part only if:

(1) the will provides for deduction of the gift;

(2) the testator declared in a contemporaneous writing that the gift is in satisfaction of the devise or that its value is to be deducted from the value of the devise; or

(3) the devisee acknowledged in writing that the gift is in satisfaction of the devise or that its value is to be deducted from the value of the devise.

B. For purposes of partial satisfaction, property given during lifetime is valued as of the time the devisee came into possession or enjoyment of the property or at the testator's death, whichever occurs first.

C. If the devisee fails to survive the testator, the gift is treated as a full or partial satisfaction of the devise, as appropriate, in applying Sections 45-2-603 and 45-2-604 NMSA 1978, unless the testator's contemporaneous writing provides otherwise.

History: 1953 Comp., 32A-2-609, enacted by Laws 1975, ch. 257, 2-609; repealed and reenacted by Laws 1993, ch. 174, 48.






Part 7 - RULES OF CONSTRUCTION FOR GOVERNING INSTRUMENTS

Section 45-2-701 - Scope.

45-2-701. Scope.

In the absence of a finding of a contrary intention, the rules of construction in Chapter 45, Article 2, Part 7 NMSA 1978 control the construction of a governing instrument. The rules of construction in Chapter 45, Article 2, Part 7 NMSA 1978 apply to a governing instrument of any type, except as the application of a particular section is limited by its terms to a specific type or types of provision or governing instrument.

History: 1953 Comp., 32A-2-701, enacted by Laws 1975, ch. 257, 2-701; repealed and reenacted by Laws 1993, ch. 174, 49.



Section 45-2-702 - Requirement of survival by one hundred twenty hours.

45-2-702. Requirement of survival by one hundred twenty hours.

A. For the purposes of the Uniform Probate Code, except as provided in Subsection D of this section, an individual who is not established by clear and convincing evidence to have survived an event, including the death of another individual, by one hundred twenty hours is deemed to have predeceased the event.

B. Except as provided in Subsection D of this section, for purposes of a provision of a governing instrument that relates to an individual surviving an event, including the death of another individual, an individual who is not established by clear and convincing evidence to have survived the event by one hundred twenty hours is deemed to have predeceased the event.

C. Except as provided in Subsection D of this section:

(1) if it is not established by clear and convincing evidence that one of two co-owners with right of survivorship survived the other co-owner by one hundred twenty hours, one-half of the property passes as if one had survived by one hundred twenty hours and one-half as if the other had survived by one hundred twenty hours; and

(2) if there are more than two co-owners and it is not established by clear and convincing evidence that at least one of them survived the others by one hundred twenty hours, the property passes in the proportion that one bears to the whole number of co-owners.

For the purposes of this subsection, "co-owners with right of survivorship" includes joint tenants and other co-owners of property or accounts held under circumstances that entitles one or more to the whole of the property or account on the death of the other or others.

D. Survival by one hundred twenty hours is not required if:

(1) the governing instrument contains language dealing explicitly with simultaneous deaths or deaths in a common disaster and that language is operable under the facts of the case;

(2) the governing instrument expressly indicates that an individual is not required to survive an event, including the death of another individual, by any specified period or expressly requires the individual to survive the event by a specified period, but survival of the event or specified period must be established by clear and convincing evidence;

(3) the imposition of a one-hundred-twenty-hour requirement of survival would cause a nonvested property interest or a power of appointment to fail to qualify for validity pursuant to the provisions of Paragraph (1) of Subsection A, Paragraph (1) of Subsection B or Paragraph (1) of Subsection C of Section 45-2-901 NMSA 1978 or to become invalid pursuant to the provisions of Paragraph (2) of Subsection A, Paragraph (2) of Subsection B or Paragraph (2) of Subsection C of Section 45-2-901 NMSA 1978, but survival must be established by clear and convincing evidence; or

(4) the application of a one-hundred-twenty-hour requirement of survival to multiple governing instruments would result in an unintended failure or duplication of a disposition, but survival must be established by clear and convincing evidence.

E. A payor or other third party is not liable for having made a payment or transferred an item of property or any other benefit to a beneficiary designated in a governing instrument who, under this section, is not entitled to the payment or item of property or for having taken any other action in good faith reliance on the beneficiary's apparent entitlement under the terms of the governing instrument before the payor or other third party received written notice of a claimed lack of entitlement under this section. A payor or other third party is liable for a payment made or other action taken after the payor or other third party received written notice of a claimed lack of entitlement under this section.

Written notice of a claimed lack of entitlement pursuant to the provisions of this subsection must be mailed to the payor's or other third party's main office or home by registered or certified mail, return receipt requested, or served upon the payor or other third party in the same manner as a summons in a civil action. Upon receipt of written notice of a claimed lack of entitlement under this section, a payor or other third party may pay any amount owed or transfer or deposit any item of property held by it to or with the court having jurisdiction of the probate proceedings relating to the decedent's estate, or if no proceedings have been commenced, to or with the court having jurisdiction of probate proceedings relating to decedents' estates located in the county of the decedent's residence. The court shall hold the funds or item of property and, upon its determination under this section, shall order disbursement in accordance with the determination. Payments, transfers or deposits made to or with the court discharge the payor or other third party from all claims for the value of amounts paid to or items of property transferred to or deposited with the court.

F. A person who purchases property for value and without notice or who receives a payment or other item of property in partial or full satisfaction of a legally enforceable obligation is neither obligated under this section to return the payment, item of property or benefit nor is liable under this section for the amount of the payment or the value of the item of property or benefit. But a person who, not for value, receives a payment, item of property or any other benefit to which the person is not entitled under this section is obligated to return the payment, item of property or benefit or is personally liable for the amount of the payment or the value of the item of property or benefit to the person who is entitled to it under this section.

G. If this section or any part of this section is pre-empted by federal law with respect to a payment, an item of property or any other benefit covered by this section, a person who, not for value, receives the payment, item of property or any other benefit to which the person is not entitled under this section is obligated to return the payment, item of property or benefit or is personally liable for the amount of the payment or the value of the item of property or benefit to the person who would have been entitled to it were this section or part of this section not pre-empted.

History: 1978 Comp., 45-2-702, enacted by Laws 1993, ch. 174, 50; 1995, ch. 210, 15.



Section 45-2-703 - Choice of law as to meaning and effect of governing instrument.

45-2-703. Choice of law as to meaning and effect of governing instrument.

The meaning and legal effect of a governing instrument is determined by the local law of the state selected in the governing instrument unless the application of that law is contrary to the provisions relating to allowances described in Chapter 45, Article 2, Part 4 NMSA 1978 or any other public policy of this state otherwise applicable to the disposition.

History: 1978 Comp., 45-2-703, enacted by Laws 1993, ch. 174, 51; 1995, ch. 210, 16.



Section 45-2-705 - Class gifts construed to accord with intestate succession; exceptions.

45-2-705. Class gifts construed to accord with intestate succession; exceptions.

A. As used in this section:

(1) "adoptee" has the meaning set forth in Section 45-2-115 NMSA 1978;

(2) "child of assisted reproduction" has the meaning set forth in Section 45-2-120 NMSA 1978;

(3) "distribution date" means the date when an immediate or postponed class gift takes effect in possession or enjoyment;

(4) "functioned as a parent of the adoptee" has the meaning set forth in Section 45-2-115 NMSA 1978, substituting "adoptee" for "child" in that definition;

(5) "functioned as a parent of the child" has the meaning set forth in Section 45-2-115 NMSA 1978;

(6) "genetic parent" has the meaning set forth in Section 45-2-115 NMSA 1978;

(7) "gestational child" has the meaning set forth in Section 45-2-121 NMSA 1978; and

(8) "relative" has the meaning set forth in Section 45-2-115 NMSA 1978.

B. A class gift that uses a term of relationship to identify the class members includes a child of assisted reproduction, a gestational child and, except as otherwise provided in Subsections E and F of this section, an adoptee and a child born to parents who are not married to each other and their respective descendants if appropriate to the class in accordance with the rules for intestate succession regarding parent-child relationships. For the purpose of determining whether a contrary intent exists pursuant to Section 45-2-701 NMSA 1978, a provision in a governing instrument that relates to the inclusion or exclusion in a class gift of a child born to parents who are not married to each other but that does not specifically refer to a child of assisted reproduction or a gestational child does not apply to a child of assisted reproduction or a gestational child.

C. Terms of relationship in a governing instrument that do not differentiate relationships by blood from those by marriage, such as uncles, aunts, nieces or nephews, are construed to exclude relatives by marriage, unless:

(1) when the governing instrument was executed, the class was then and foreseeably would be empty; or

(2) the language or circumstances otherwise establish that relatives by marriage were intended to be included.

D. Terms of relationship in a governing instrument that do not differentiate relationships by the half blood from those by the whole blood, such as brothers, sisters, nieces or nephews, are construed to include both types of relationships.

E. In construing a dispositive provision of a transferor who is not the genetic parent, a child of a genetic parent is not considered the child of the genetic parent unless the genetic parent, a relative of the genetic parent, or the spouse or surviving spouse of the genetic parent or of a relative of the genetic parent functioned as a parent of the child before the child reached eighteen years of age.

F. In construing a dispositive provision of a transferor who is not the adoptive parent, an adoptee is not considered the child of the adoptive parent unless:

(1) the adoption took place before the adoptee reached eighteen years of age;

(2) the adoptive parent was the adoptee's stepparent or foster parent; or

(3) the adoptive parent functioned as a parent of the adoptee before the adoptee reached eighteen years of age.

G. The following rules apply for purposes of the class-closing rules:

(1) a child in utero at a particular time is treated as living at that time if the child lives one hundred twenty hours after birth;

(2) if a child of assisted reproduction or a gestational child is conceived posthumously and the distribution date is the deceased parent's death, the child is treated as living on the distribution date if the child lives one hundred twenty hours after birth and was in utero not later than thirty-six months after the deceased parent's death or born not later than forty-five months after the deceased parent's death; and

(3) an individual who is in the process of being adopted when the class closes is treated as adopted when the class closes if the adoption is subsequently granted.

History: 1978 Comp., 45-2-705, enacted by Laws 1993, ch. 174, 53; 2011, ch. 124, 26.



Section 45-2-706 - Life insurance; retirement plan; account with pod designation; transfer-on-death registration; deceased beneficiary.

45-2-706. Life insurance; retirement plan; account with pod designation; transfer-on-death registration; deceased beneficiary.

A. As used in this section:

(1) "alternative beneficiary designation" means a beneficiary designation that is expressly created by the governing instrument and, under the terms of the governing instrument, can take effect instead of another beneficiary designation on the happening of one or more events, including a person's survival of the decedent or failure to survive the decedent, whether an event is expressed in condition-precedent, condition-subsequent or any other form;

(2) "beneficiary" means the beneficiary of a beneficiary designation under which the beneficiary must survive the decedent and includes:

(a) a class member if the beneficiary designation is in the form of a class gift; and

(b) an individual or class member who was deceased at the time the beneficiary designation was executed as well as an individual or class member who was then living but who failed to survive the decedent, but excludes a joint tenant of a joint tenancy with the right of survivorship and a party to a joint and survivorship account;

(3) "beneficiary designation" includes an alternative beneficiary designation and a beneficiary designation in the form of a class gift;

(4) "class member" includes an individual who fails to survive the decedent but who would have taken under a beneficiary designation in the form of a class gift had the individual survived the decedent;

(5) "descendant of a grandparent", as used in Subsection B of this section, means an individual who qualifies as a descendant of a grandparent of the decedent pursuant to:

(a) rules of construction applicable to a class gift created in the decedent's beneficiary designation if the beneficiary designation is in the form of a class gift; or

(b) rules for intestate succession if the beneficiary designation is not in the form of a class gift;

(6) "descendants", as used in the phrase "surviving descendants" of a deceased beneficiary or class member in Paragraphs (1) and (2) of Subsection B of this section, means the descendants of a deceased beneficiary or class member who would take under a class gift created in the beneficiary designation;

(7) "stepchild" means a child of the decedent's surviving, deceased or former spouse and not of the decedent; and

(8) "surviving", as used in the phrase "surviving beneficiaries" or "surviving descendants", means beneficiaries or descendants who neither predeceased the decedent nor are deemed to have predeceased the decedent pursuant to the provisions of Section 45-2-702 NMSA 1978.

B. If a beneficiary fails to survive the decedent and is a grandparent, a descendant of a grandparent or a stepchild of the decedent, the following apply:

(1) except as provided in Paragraph (4) of this subsection, if the beneficiary designation is not in the form of a class gift and the deceased beneficiary leaves surviving descendants, a substitute gift is created in the beneficiary's surviving descendants. They take by representation the property to which the beneficiary would have been entitled had the beneficiary survived the decedent;

(2) except as provided in Paragraph (4) of this subsection, if the beneficiary designation is in the form of a class gift, other than a beneficiary designation to "issue", "descendants", "heirs of the body", "heirs", "next of kin", "relatives" or "family" or a class described by language of similar import, a substitute gift is created in the surviving descendants of any deceased beneficiary. The property to which the beneficiaries would have been entitled had all of them survived the decedent passes to the surviving beneficiaries and the surviving descendants of the deceased beneficiaries. Each surviving beneficiary takes the share to which the surviving beneficiary would have been entitled had the deceased beneficiaries survived the decedent. Each deceased beneficiary's surviving descendants who are substituted for the deceased beneficiary take by representation the share to which the deceased beneficiary would have been entitled had the deceased beneficiary survived the decedent. For the purposes of this paragraph, "deceased beneficiary" means a class member who failed to survive the decedent and left one or more surviving descendants;

(3) for the purposes of Section 45-2-701 NMSA 1978, words of survivorship, such as in a beneficiary designation to an individual "if he survives me" or in a beneficiary designation to "my surviving children", are not, in the absence of additional evidence, a sufficient indication of an intent contrary to the application of this section; and

(4) if a governing instrument creates an alternative beneficiary designation with respect to a beneficiary designation for which a substitute gift is created by Paragraph (1) or (2) of this subsection, the substitute gift is superseded by the alternative beneficiary designation if:

(a) the alternative beneficiary designation is in the form of a class gift and one or more members of the class is entitled to take; or

(b) the alternative beneficiary designation is not in the form of a class gift and the expressly designated beneficiary of the alternative beneficiary designation is entitled to take.

C. If, pursuant to the provisions of Subsection B of this section, substitute gifts are created and not superseded with respect to more than one beneficiary designation and the beneficiary designations are alternative beneficiary designations, one to the other, the determination of which of the substitute gifts takes effect is resolved as follows:

(1) except as provided in Paragraph (2) of this subsection, the property passes under the primary substitute gift;

(2) if there is a younger-generation beneficiary designation, the property passes under the younger-generation substitute gift and not under the primary substitute gift; and

(3) as used in this subsection:

(a) "primary beneficiary designation" means the beneficiary designation that would have taken effect had all the deceased beneficiaries of the alternative beneficiary designations who left surviving descendants survived the decedent;

(b) "primary substitute gift" means the substitute gift created with respect to the primary beneficiary designation;

(c) "younger-generation beneficiary designation" means as a beneficiary designation that: 1) is to a descendant of a beneficiary of the primary beneficiary designation; 2) is an alternative beneficiary designation with respect to the primary beneficiary designation; 3) is a beneficiary designation for which a substitute gift is created; and 4) would have taken effect had all the deceased beneficiaries who left surviving descendants survived the decedent except the deceased beneficiary or beneficiaries of the primary beneficiary designation; and

(d) "younger-generation substitute gift" means the substitute gift created with respect to the younger-generation beneficiary designation.

D. A payor is protected from liability in making payments under the terms of the beneficiary designation until the payor has received written notice of a claim to a substitute gift under this section. Payment made before the receipt of written notice of a claim to a substitute gift under this section discharges the payor, but not the recipient, from all claims for the amounts paid. A payor is liable for a payment made after the payor has received written notice of the claim. A recipient is liable for a payment received whether or not written notice of the claim is given.

The written notice of the claim shall be mailed to the payor's main office or home by registered or certified mail, return receipt requested, or served upon the payor in the same manner as a summons in a civil action. Upon receipt of written notice of the claim, a payor may pay any amount owed by it to the court having jurisdiction of the probate proceedings relating to the decedent's estate or, if no proceedings have been commenced, to the court having jurisdiction of probate proceedings relating to decedents' estates located in the county of the decedent's residence. The court shall hold the funds and, upon its determination under this section, shall order disbursement in accordance with the determination. Payment made to the court discharges the payor from all claims for the amounts paid.

E. A person who purchases property for value and without notice or who receives a payment or other item of property in partial or full satisfaction of a legally enforceable obligation is neither obligated pursuant to the provisions of this section to return the payment, item of property or benefit nor liable pursuant to the provisions of this section for the amount of the payment or the value of the item of property or benefit. But a person who, not for value, receives a payment, item of property or any other benefit to which the person is not entitled pursuant to the provisions of this section is obligated to return the payment, item of property or benefit or is personally liable for the amount of the payment or the value of the item of property or benefit to the person who is entitled to it pursuant to the provisions of this section.

F. If this section or any part of this section is preempted by federal law with respect to a payment, an item of property or any other benefit covered by this section, a person who, not for value, receives the payment, item of property or any other benefit to which the person is not entitled pursuant to the provisions of this section is obligated to return the payment, item of property or benefit or is personally liable for the amount of the payment or the value of the item of property or benefit to the person who would have been entitled to it were this section or part of this section not preempted.

History: 1978 Comp., 45-2-706, enacted by Laws 1993, ch. 174, 54; 1995, ch. 210, 17; 2011, ch. 124, 27.



Section 45-2-707 - Survivorship with respect to future interests under terms of trust; substitute takers.

45-2-707. Survivorship with respect to future interests under terms of trust; substitute takers.

A. As used in this section:

(1) "alternative future interest" means an expressly created future interest that can take effect in possession or enjoyment instead of another future interest on the happening of one or more events, including survival of an event or failure to survive an event, whether an event is expressed in condition-precedent, condition-subsequent or any other form. A residuary clause in a will does not create an alternative future interest with respect to a future interest created in a nonresiduary devise in the will, whether or not the will specifically provides that lapsed or failed devises are to pass under the residuary clause;

(2) "beneficiary" means the beneficiary of a future interest and includes a class member if the future interest is in the form of a class gift;

(3) "class member" includes an individual who fails to survive the distribution date but who would have taken under a future interest in the form of a class gift had the individual survived the distribution date;

(4) "descendants", as used in the phrase "surviving descendants" of a deceased beneficiary or class member in Paragraphs (1) and (2) of Subsection B of this section, means the descendants of a deceased beneficiary or class member who would take under a class gift created in the trust;

(5) "distribution date", with respect to a future interest, means the time when the future interest is to take effect in possession or enjoyment. The distribution date need not occur at the beginning or end of a calendar day, but can occur at a time during the course of a day;

(6) "future interest" includes an alternative future interest and a future interest in the form of a class gift;

(7) "future interest under the terms of a trust" means a future interest that was created by a transfer creating a trust or to an existing trust or by an exercise of a power of appointment to an existing trust, directing the continuance of an existing trust, designating a beneficiary of an existing trust or creating a trust; and

(8) "surviving", as used in the phrase "surviving beneficiaries" or "surviving descendants", means beneficiaries or descendants who neither predeceased the distribution date nor are deemed to have predeceased the distribution date pursuant to the provisions of Section 45-2-702 NMSA 1978.

B. A future interest under the terms of a trust is contingent on the beneficiary's surviving the distribution date. If a beneficiary of a future interest under the terms of a trust fails to survive the distribution date, the following apply:

(1) except as provided in Paragraph (4) of this subsection, if the future interest is not in the form of a class gift and the deceased beneficiary leaves surviving descendants, a substitute gift is created in the beneficiary's surviving descendants. They take by representation the property to which the beneficiary would have been entitled had the beneficiary survived the distribution date;

(2) except as provided in Paragraph (4) of this subsection, if the future interest is in the form of a class gift, other than a future interest to "issue", "descendants", "heirs of the body", "heirs", "next of kin", "relatives" or "family" or a class described by language of similar import, a substitute gift is created in the surviving descendants of any deceased beneficiary. The property to which the beneficiaries would have been entitled had all of them survived the distribution date passes to the surviving beneficiaries and the surviving descendants of the deceased beneficiaries. Each surviving beneficiary takes the share to which the surviving beneficiary would have been entitled had the deceased beneficiaries survived the distribution date. Each deceased beneficiary's surviving descendants who are substituted for the deceased beneficiary take by representation the share to which the deceased beneficiary would have been entitled had the deceased beneficiary survived the distribution date. For the purposes of this paragraph, "deceased beneficiary" means a class member who failed to survive the distribution date and left one or more surviving descendants;

(3) for the purposes of Section 45-2-701 NMSA 1978, words of survivorship attached to a future interest are not, in the absence of additional evidence, a sufficient indication of an intent contrary to the application of this section. Words of survivorship include words of survivorship that relate to the distribution date or to an earlier or an unspecified time, whether those words of survivorship are expressed in condition-precedent, condition-subsequent or any other form; and

(4) if a governing instrument creates an alternative future interest with respect to a future interest for which a substitute gift is created by Paragraph (1) or (2) of this subsection, the substitute gift is superseded by the alternative future interest if:

(a) the alternative future interest is in the form of a class gift and one or more members of the class is entitled to take in possession or enjoyment; or

(b) the alternative future interest is not in the form of a class gift and the expressly designated beneficiary of the alternative future interest is entitled to take in possession or enjoyment.

C. If, pursuant to the provisions of Subsection B of this section, substitute gifts are created and not superseded with respect to more than one future interest and the future interests are alternative future interests, one to the other, the determination of which of the substitute gifts takes effect is resolved as follows:

(1) except as provided in Paragraph (2) of this subsection, the property passes under the primary substitute gift;

(2) if there is a younger-generation future interest, the property passes under the younger-generation substitute gift and not under the primary substitute gift; and

(3) as used in this subsection:

(a) "primary future interest" means the future interest that would have taken effect had all the deceased beneficiaries of the alternative future interests who left surviving descendants survived the distribution date;

(b) "primary substitute gift" means the substitute gift created with respect to the primary future interest;

(c) "younger-generation future interest" means a future interest that: 1) is to a descendant of a beneficiary of the primary future interest; 2) is an alternative future interest with respect to the primary future interest; 3) is a future interest for which a substitute gift is created; and 4) would have taken effect had all the deceased beneficiaries who left surviving descendants survived the distribution date except the deceased beneficiary or beneficiaries of the primary future interest; and

(d) "younger-generation substitute gift" means the substitute gift created with respect to the younger-generation future interest.

D. Except as provided in Subsection E of this section, if after the application of Subsections B and C of this section there is no surviving taker, the property passes in the following order:

(1) if the trust was created in a nonresiduary devise in the transferor's will or in a codicil to the transferor's will, the property passes under the residuary clause in the transferor's will; for purposes of this section, the residuary clause is treated as creating a future interest under the terms of a trust; and

(2) if no taker is produced by the application of Paragraph (1) of this subsection, the property passes to the transferor's heirs pursuant to the provisions of Section 45-2-711 NMSA 1978.

E. If, after the application of Subsections B and C of this section, there is no surviving taker and if the future interest was created by the exercise of a power of appointment:

(1) the property passes under the donor's gift-in-default clause, if any, which clause is treated as creating a future interest under the terms of a trust; and

(2) if no taker is produced by the application of Paragraph (1) of this subsection, the property passes as provided in Subsection D of this section. For purposes of Subsection D of this section, "transferor" means the donor if the power was a nongeneral power and means the donee if the power was a general power.

History: 1978 Comp., 45-2-707, enacted by Laws 1993, ch. 174, 55; 1995, ch. 210, 18; 2011, ch. 124, 28.



Section 45-2-708 - Class gifts to descendants, issue or heirs of the body; form of distribution if none specified.

45-2-708. Class gifts to descendants, issue or heirs of the body; form of distribution if none specified.

If a class gift in favor of "descendants", "issue" or "heirs of the body" does not specify the manner in which the property is to be distributed among the class members, the property is distributed among the class members who are living when the interest is to take effect in possession or enjoyment in such shares as they would receive pursuant to the applicable law of intestate succession if the designated ancestor had then died intestate owning the subject matter of the class gift.

History: 1978 Comp., 45-2-708, enacted by Laws 1993, ch. 174, 56.



Section 45-2-709 - Representation; per capita at each generation; per stirpes.

45-2-709. Representation; per capita at each generation; per stirpes.

A. As used in this section:

(1) "deceased child" or "deceased descendant" means a child or a descendant who either predeceased the distribution date or is deemed to have predeceased the distribution date pursuant to the provisions of Section 45-2-702 NMSA 1978;

(2) "distribution date", with respect to an interest, means the time when the interest is to take effect in possession or enjoyment. The distribution date need not occur at the beginning or end of a calendar day, but can occur at a time during the course of a day; and

(3) "surviving ancestor", "surviving child" or "surviving descendant" means an ancestor, a child or a descendant who neither predeceased the distribution date nor is deemed to have predeceased the distribution date pursuant to the provisions of Section 45-2-702 NMSA 1978.

B. If an applicable statute or a governing instrument calls for property to be distributed "by representation" or "per capita at each generation", the property is divided into as many equal shares as there are:

(1) surviving descendants in the generation nearest to the designated ancestor that contains one or more surviving descendants; and

(2) deceased descendants in the same generation who left surviving descendants, if any.

Each surviving descendant in the nearest generation is allocated one share. The remaining shares, if any, are combined and then divided in the same manner among the surviving descendants of the deceased descendants as if the surviving descendants who were allocated a share and their surviving descendants had predeceased the distribution date.

C. If a governing instrument calls for property to be distributed "per stirpes", the property is divided into as many equal shares as there are:

(1) surviving children of the designated ancestor; and

(2) deceased children who left surviving descendants.

Each surviving child, if any, is allocated one share. The share of each deceased child with surviving descendants is divided in the same manner, with subdivision repeating at each succeeding generation until the property is fully allocated among surviving descendants.

D. For the purposes of Subsections B and C of this section, an individual who is deceased and left no surviving descendant is disregarded and an individual who leaves a surviving ancestor who is a descendant of the designated ancestor is not entitled to a share.

History: 1978 Comp., 45-2-709, enacted by Laws 1993, ch. 174, 57; 1995, ch. 210, 19; 2011, ch. 124, 29.



Section 45-2-710 - Worthier-title doctrine abolished.

45-2-710. Worthier-title doctrine abolished.

The doctrine of worthier title is abolished as a rule of law and as a rule of construction. Language in a governing instrument describing the beneficiaries of a disposition as the transferor's "heirs", "heirs at law", "next of kin", "distributees", "relatives" or "family" or language of similar import does not create or presumptively create a reversionary interest in the transferor.

History: 1978 Comp., 45-2-710, enacted by Laws 1993, ch. 174, 58.



Section 45-2-711 - Future interests in heirs and like.

45-2-711. Future interests in heirs and like.

If an applicable statute or a governing instrument calls for a present or future distribution to or creates a present or future interest in a designated individual's "heirs", "heirs at law", "next of kin", "relatives" or "family" or language of similar import, the property passes to those persons, including the state, and in such shares as would succeed to the designated individual's intestate estate under the intestate succession law of the designated individual's domicile if the designated individual died when the disposition is to take effect in possession or enjoyment. If the designated individual's surviving spouse is living but is remarried at the time the disposition is to take effect in possession or enjoyment, the surviving spouse is not an heir of the designated individual.

History: 1978 Comp., 45-2-711, enacted by Laws 1993, ch. 174, 59; 1995, ch. 210, 20.






Part 8 - GENERAL PROVISIONS

Section 45-2-802 - Effect of divorce, annulment and decree of separation.

45-2-802. Effect of divorce, annulment and decree of separation.

A. An individual who is divorced from the decedent or whose marriage to the decedent has been annulled is not a surviving spouse unless, by virtue of a subsequent marriage, he is married to the decedent at the time of death. A decree of separation that does not terminate the status of husband and wife is not a divorce for purposes of this section.

B. For purposes of Chapter 45, Article 2, Parts 1 through 4 and Section 45-3-203 NMSA 1978, a surviving spouse does not include:

(1) an individual who obtains or consents to a final decree or judgment of divorce from the decedent or an annulment of their marriage, which decree or judgment is not recognized as valid in this state, unless subsequently they participate in a marriage ceremony purporting to marry each to the other or live together as husband and wife;

(2) an individual who, following an invalid decree or judgment of divorce or annulment obtained by the decedent, participates in a marriage ceremony with a third individual; or

(3) an individual who was a party to a valid proceeding concluded by an order purporting to terminate all marital property rights, including a property division judgment entered pursuant to the provisions of Section 40-4-20 NMSA 1978.

History: 1953 Comp., 32A-2-802, enacted by Laws 1975, ch. 257, 2-802; repealed and reenacted by Laws 1993, ch. 174, 61; 1995, ch. 210, 22.



Section 45-2-803 - Effect of homicide on intestate succession, wills, trusts, joint assets, life insurance and beneficiary designations.

45-2-803. Effect of homicide on intestate succession, wills, trusts, joint assets, life insurance and beneficiary designations.

A. As used in this section:

(1) "disposition or appointment of property" includes a transfer of an item of property or any other benefit to a beneficiary designated in a governing instrument; and

(2) "revocable", with respect to a disposition, appointment, provision or nomination, means one under which the decedent, at the time of or immediately before death, was alone empowered, by law or under the governing instrument, to cancel the designation in favor of the killer, whether or not the decedent was then empowered to designate the decedent's own self in place of the decedent's killer and the decedent then had capacity to exercise the power.

B. An individual who feloniously and intentionally kills the decedent forfeits all benefits pursuant to the provisions of Chapter 45, Article 2 NMSA 1978 with respect to the decedent's estate, including an intestate share, an omitted spouse's or child's share, a family allowance and a personal property allowance. If the decedent died intestate, the decedent's intestate estate passes as if the killer disclaimed the killer's intestate share.

C. The felonious and intentional killing of the decedent:

(1) revokes any revocable:

(a) disposition or appointment of property made by the decedent to the killer in a governing instrument;

(b) provision in a governing instrument executed by the decedent conferring a general or nongeneral power of appointment on the killer; and

(c) nomination of the killer in a governing instrument executed by the decedent, nominating or appointing the killer to serve in any fiduciary or representative capacity, including a personal representative, executor, trustee or agent; and

(2) severs the interests of the decedent and killer in property held by them at the time of the killing as joint tenants with the right of survivorship, transforming the interests of the decedent and killer into equal tenancies in common.

D. A severance pursuant to the provisions of Paragraph (2) of Subsection C of this section does not affect any third-party interest in property acquired for value and in good faith reliance on an apparent title by survivorship in the killer unless a writing declaring the severance has been noted, registered, filed or recorded in records appropriate to the kind and location of the property that are relied upon in the ordinary course of transactions involving such property as evidence of ownership.

E. Provisions of a governing instrument executed by the decedent are given effect as if the killer disclaimed all provisions revoked by this section or, in the case of a revoked nomination in a fiduciary or representative capacity, as if the killer predeceased the decedent.

F. An acquisition of property or interest by a killer not covered by this section shall be treated in accordance with the principle that a killer cannot profit from the killer's wrong.

G. After all right to appeal has been exhausted, a judgment of conviction establishing criminal accountability for the felonious and intentional killing of the decedent conclusively establishes the convicted individual as the decedent's killer for purposes of this section. In the absence of a conviction, the court upon the petition of an interested person shall determine whether under the preponderance of evidence standard the individual would be found criminally accountable for the felonious and intentional killing of the decedent. If the court determines that under that standard the individual would be found criminally accountable for the felonious and intentional killing of the decedent, the determination conclusively establishes that individual as the decedent's killer for purposes of this section.

H. A payor or other third party is not liable for having made a payment or transferred an item of property or any other benefit to a beneficiary designated in a governing instrument executed by the decedent affected by an intentional and felonious killing or for having taken any other action in good faith reliance on the validity of the governing instrument executed by the decedent upon request and satisfactory proof of the decedent's death before the payor or other third party received written notice of a claimed forfeiture or revocation under this section. A payor or other third party is liable for a payment made or other action taken after the payor or other third party received written notice of a claimed forfeiture or revocation under this section.

Written notice of a claimed forfeiture or revocation pursuant to the provisions of this section shall be mailed to the payor's or other third party's main office or home by registered or certified mail, return receipt requested, or served upon the payor or other third party in the same manner as a summons in a civil action. Upon receipt of written notice of a claimed forfeiture or revocation pursuant to the provisions of this section, a payor or other third party may pay any amount owed or transfer or deposit any item of property held by it to or with the court having jurisdiction of the probate proceedings relating to the decedent's estate or, if no proceedings have been commenced, to or with the court having jurisdiction of probate proceedings relating to decedents' estates located in the county of the decedent's residence. The court shall hold the funds or item of property and, upon its determination pursuant to the provisions of this section, shall order disbursement in accordance with the determination. Payments, transfers or deposits made to or with the court discharge the payor or other third party from all claims for the value of amounts paid to or items of property transferred to or deposited with the court.

I. A person who purchases property for value and without notice or who receives a payment or other item of property in partial or full satisfaction of a legally enforceable obligation is neither obligated pursuant to the provisions of this section to return the payment, item of property or benefit nor liable pursuant to the provisions of this section for the amount of the payment or the value of the item of property or benefit. But a person who, not for value, receives a payment, item of property or any other benefit to which the person is not entitled pursuant to the provisions of this section is obligated to return the payment, item of property or benefit or is personally liable for the amount of the payment or the value of the item of property or benefit to the person who is entitled to it pursuant to the provisions of this section.

J. If this section or any part of this section is preempted by federal law with respect to a payment, an item of property or any other benefit covered by this section, a person who, not for value, receives the payment, item of property or any other benefit to which the person is not entitled pursuant to the provisions of this section is obligated to return the payment, item of property or benefit or is personally liable for the amount of the payment or the value of the item of property or benefit to the person who would have been entitled to it were this section or part of this section not preempted.

History: 1953 Comp., 32A-2-803, enacted by Laws 1975, ch. 257, 2-803; repealed and reenacted by Laws 1993, ch. 174, 62; 1995, ch. 210, 23; 2011, ch. 124, 30.



Section 45-2-804 - Revocation of probate and nonprobate transfers by divorce; no revocation by other changes of circumstances.

45-2-804. Revocation of probate and nonprobate transfers by divorce; no revocation by other changes of circumstances.

A. As used in this section:

(1) "disposition or appointment of property" includes a transfer of an item of property or any other benefit to a beneficiary designated in a revocable trust or other governing instrument;

(2) "divorce or annulment" means a divorce or annulment, a dissolution or declaration of invalidity of a marriage that would exclude the spouse as a surviving spouse within the meaning of Section 45-2-802 NMSA 1978 or the commencement of a valid proceeding concluded either before or after an individual's death by an order purporting to terminate all marital property rights, including a property division judgment entered pursuant to the provisions of Section 40-4-20 NMSA 1978. A decree of separation that does not terminate the status of husband and wife is not a divorce for purposes of this section;

(3) "divorced individual" includes an individual whose marriage has been annulled;

(4) "governing instrument" means a governing instrument executed by the divorced individual before the divorce or annulment of the divorced individual's marriage to the former spouse;

(5) "relative of the divorced individual's former spouse" means an individual who is related to the divorced individual's former spouse by blood, adoption or affinity and who, after the divorce or annulment, is not related to the divorced individual by blood, adoption or affinity; and

(6) "revocable", with respect to a disposition, appointment, provision or nomination, means one under which the divorced individual, at the time of the divorce or annulment, was alone empowered by law or under the governing instrument to cancel the designation in favor of the former spouse or former spouse's relative whether or not the divorced individual was then empowered to designate the divorced individual's own self in place of the former spouse or in place of the former spouse's relative and whether or not the divorced individual then had the capacity to exercise the power.

B. Except as provided by the express terms of a governing instrument, a court order or a contract relating to the division of the marital estate made between the divorced individuals before or after the marriage, divorce or annulment, the divorce or annulment of a marriage:

(1) revokes any revocable:

(a) disposition or appointment of property made by a divorced individual to the former spouse in a governing instrument and any disposition or appointment created by law or in a governing instrument to a relative of the divorced individual's former spouse;

(b) provision in a governing instrument conferring a general or nongeneral power of appointment on the divorced individual's former spouse or on a relative of the divorced individual's former spouse; and

(c) nomination in a governing instrument, nominating a divorced individual's former spouse or a relative of the divorced individual's former spouse to serve in any fiduciary or representative capacity, including a personal representative, executor, trustee, conservator, agent or guardian; and

(2) severs the interests of the former spouses in property held by them at the time of the divorce or annulment as joint tenants with the right of survivorship, transforming the interests of the former spouses into equal tenancies in common.

C. A severance pursuant to the provisions of Paragraph (2) of Subsection B of this section does not affect any third-party interest in property acquired for value and in good faith reliance on an apparent title by survivorship in the survivor of the former spouses unless a writing declaring the severance has been noted, registered, filed or recorded in records appropriate to the kind and location of the property that are relied upon in the ordinary course of transactions involving such property as evidence of ownership.

D. Provisions of a governing instrument are given effect as if the former spouse and relatives of the former spouse disclaimed all provisions revoked by this section or, in the case of a revoked nomination in a fiduciary or representative capacity, as if the former spouse and relatives of the former spouse died immediately before the divorce or annulment.

E. Provisions revoked solely by this section are revived by the divorced individual's remarriage to the former spouse or by a nullification of the divorce or annulment.

F. No change of circumstances other than as described in this section and in Section 45-2-803 NMSA 1978 effects a revocation.

G. A payor or other third party is not liable for having made a payment or transferred an item of property or any other benefit to a beneficiary designated in a governing instrument affected by a divorce, annulment or remarriage or for having taken any other action in good faith reliance on the validity of the governing instrument before the payor or other third party received written notice of the divorce, annulment or remarriage. A payor or other third party is liable for a payment made or other action taken after the payor or other third party received written notice of a claimed forfeiture or revocation pursuant to the provisions of this section.

Written notice of the divorce, annulment or remarriage pursuant to the provisions of this section shall be mailed to the payor's or other third party's main office or home by registered or certified mail, return receipt requested, or served upon the payor or other third party in the same manner as a summons in a civil action. Upon receipt of the written notice of the divorce, annulment or remarriage, a payor or other third party may pay any amount owed or transfer or deposit any item of property held by it to or with the court having jurisdiction of the probate proceedings relating to the decedent's estate or, if no proceedings have been commenced, to or with the court having jurisdiction of probate proceedings relating to decedents' estates located in the county of the decedent's residence. The court shall hold the funds or item of property and, upon its determination pursuant to the provisions of this section, shall order disbursement or transfer in accordance with the determination. Payments, transfers or deposits made to or with the court discharge the payor or other third party from all claims for the value of amounts paid to or items of property transferred to or deposited with the court.

H. A person who purchases property from a former spouse, relative of a former spouse or any other person for value and without notice or who receives from a former spouse, relative of a former spouse or any other person a payment or other item of property in partial or full satisfaction of a legally enforceable obligation is neither obligated pursuant to the provisions of this section to return the payment, item of property or benefit nor is liable pursuant to the provisions of this section for the amount of the payment or the value of the item of property or benefit. But a former spouse, relative of a former spouse or other person who, not for value, received a payment, item of property or any other benefit to which that person is not entitled pursuant to the provisions of this section is obligated to return the payment, item of property or benefit or is personally liable for the amount of the payment or the value of the item of property or benefit to the person who is entitled to it pursuant to the provisions of this section.

I. If this section or any part of this section is preempted by federal law with respect to a payment, an item of property or any other benefit covered by this section, a former spouse, relative of the former spouse or any other person who, not for value, received a payment, item of property or any other benefit to which that person is not entitled pursuant to the provisions of this section is obligated to return that payment, item of property or benefit or is personally liable for the amount of the payment or the value of the item of property or benefit to the person who would have been entitled to it were this section or part of this section not preempted.

History: 1978 Comp., 45-2-804, enacted by Laws 1993, ch. 174, 63; 1995, ch. 210, 24; 2011, ch. 124, 31.



Section 45-2-805 - Reformation to correct mistakes.

45-2-805. Reformation to correct mistakes.

The district court may reform the terms of a governing instrument, even if unambiguous, to conform the terms to the transferor's intention if it is proved by clear and convincing evidence what the transferor's intention was and that the terms of the governing instrument were affected by a mistake of fact or law, whether in expression or inducement.

History: 1978 Comp., 45-2-805, enacted by Laws 2011, ch. 124, 32.



Section 45-2-806 - Modification to achieve transferor's tax objectives.

45-2-806. Modification to achieve transferor's tax objectives.

To achieve the transferor's tax objectives, the district court may modify the terms of a governing instrument in a manner that is not contrary to the transferor's probable intention. The district court may provide that the modification has retroactive effect.

History: 1978 Comp., 45-2-806, enacted by Laws 2011, ch. 124, 33.



Section 45-2-807 - Death of spouse; community property.

45-2-807. Death of spouse; community property.

A. Upon the death of either spouse, one-half of the community property belongs to the surviving spouse, and the other half is subject to the testamentary disposition of the decedent, except that community property that is joint tenancy property under Subsection B of Section 40-3-8 NMSA 1978 shall not be subject to the testamentary disposition of the decedent.

B. Upon the death of either spouse, the entire community property is subject to the payment of community debts. The deceased spouse's separate debts and funeral expenses and the charge and expenses of administration are to be satisfied first from his separate property, excluding property held in joint tenancy. Should such property be insufficient, then the deceased spouse's undivided one-half interest in the community property shall be liable.

C. The provisions of the 1984 amendments to this section shall not affect the right of any creditor, which right accrued prior to the effective date of those amendments.

History: 1953 Comp., 32A-2-804, enacted by Laws 1975, ch. 257, 2-804; 1984, ch. 122, 2; 1978 Comp., 45-2-804, recompiled as 1978 Comp., 45-2-805 by Laws 1993, ch. 174, 64; recompiled as 1978 Comp., 45-2-807 by Laws 2011, ch. 124, 32.



Section 45-2-808 - Validity and effect of will executed by a wife prior to July 1, 1973.

45-2-808. Validity and effect of will executed by a wife prior to July 1, 1973.

If a wife has executed a will prior to July 1, 1973, which remains unrevoked or unamended and in which she has not exercised a power of testamentary disposition over her one-half interest in the community property by specific reference thereto and affirmative disposition thereof, her interest in the community property goes to her surviving husband. The wife's will shall be valid in disposing of any other property over which she has testamentary disposition notwithstanding her legal disability under prior law to exercise a power of testamentary disposition of her interest in the community property.

History: 1953 Comp., 29-1-32, enacted by Laws 1973, ch. 276, 8; 1978 Comp., 45-8-9, recompiled as 1978 Comp., 45-2-806 by Laws 1993, ch. 174, 65; recompiled as 1978 Comp., 45-2-808 by Laws 2011, ch. 124, 33.






Part 9 - UNIFORM STATUTORY RULE AGAINST PERPETUITIES; HONORARY TRUSTS; TRUSTS FOR PETS; TIME LIMITS ON OPTIONS IN GROSS AND CERTAIN OTHER INTERESTS IN REAL PROPERTY

Subpart 1 - . Uniform Statutory Rule AgainstPerpetuities

Section 45-2-901 - Statutory rule against perpetuities.

45-2-901. Statutory rule against perpetuities.

A. A nonvested property interest is invalid unless:

(1) when the interest is created, it is certain to vest or terminate no later than twenty-one years after the death of an individual then alive; or

(2) the interest either vests or terminates within ninety years after its creation.

B. A general power of appointment not presently exercisable because of a condition precedent is invalid unless:

(1) when the power is created, the condition precedent is certain to be satisfied or to become impossible to satisfy no later than twenty-one years after the death of an individual then alive; or

(2) the condition precedent either is satisfied or becomes impossible to satisfy within ninety years after its creation.

C. A nongeneral power of appointment or a general testamentary power of appointment is invalid unless:

(1) when the power is created, it is certain to be irrevocably exercised or otherwise to terminate no later than twenty-one years after the death of an individual then alive; or

(2) the power is irrevocably exercised or otherwise terminates within ninety years after its creation.

D. In determining whether a nonvested property interest or a power of appointment is valid under each Paragraph (1) of Subsections A, B and C of this section, the possibility that a child will be born to an individual after the individual's death shall be disregarded.

E. If, in measuring a period from the creation of a trust or other property arrangement, language in a governing instrument (i) seeks to disallow the vesting or termination of any interest or trust beyond, (ii) seeks to postpone the vesting or termination of any interest or trust until or (iii) seeks to operate in effect in any similar fashion upon, the later of (1) the expiration of a period of time not exceeding twenty-one years after the death of the survivor of specified lives in being at the creation of the trust or other property arrangement or (2) the expiration of a period of time that exceeds or might exceed twenty-one years after the death of the survivor of lives in being at the creation of the trust or other property arrangement, that language is inoperative to the extent it produces a period of time that exceeds twenty-one years after the death of the survivor of the specified lives.

History: 1978 Comp., 45-2-1001, enacted by Laws 1992, ch. 66, 1; recompiled as 1978 Comp., 45-2-901 by Laws 1993, ch. 174, 66; 2011, ch. 124, 34.



Section 45-2-902 - Nonvested property interest or power of appointment created.

45-2-902. Nonvested property interest or power of appointment created.

A. Except as provided in Subsections B and C of this section and except as provided in Subsection A of Section 45-2-905 NMSA 1978, the time of creation of a nonvested property interest or a power of appointment is determined under general principles of property law.

B. Under Sections 45-2-901 through 45-2-905 NMSA 1978, if there is a person who alone can exercise a power created by a governing instrument to become the unqualified owner of either a nonvested property interest or a property interest subject to a power of appointment as described in Subsection B or C of Section 45-2-901 NMSA 1978, the nonvested property interest or power of appointment is created when the power to become the unqualified beneficial owner terminates. Under Sections 45-2-901 through 45-2-905 NMSA 1978, a joint power with respect to community property or to marital property under the Uniform Marital Property Act held by individuals married to each other is a power exercisable by one person alone.

C. Under Sections 45-2-901 through 45-2-905 NMSA 1978, a nonvested property interest or a power of appointment arising from a transfer of property to a previously funded trust or other existing property arrangement is created when the nonvested property interest or power of appointment in the original contribution was created.

History: 1978 Comp., 45-2-1002, enacted by Laws 1992, ch. 66, 2; recompiled as 1978 Comp., 45-2-902 by Laws 1993, ch. 174, 66; 1995, ch. 210, 25.



Section 45-2-903 - Reformation.

45-2-903. Reformation.

Upon the petition of an interested person, a court shall reform a disposition in the manner that most closely approximates the transferor's manifested plan of distribution and is within the ninety years allowed by each Paragraph (2) of Subsections A, B or C of Section 45-2-901 NMSA 1978 if:

A. a nonvested property interest or a power of appointment becomes invalid under Section 45-2-901 NMSA 1978;

B. a class gift is not but might become invalid under Section 45-2-901 NMSA 1978 and the time has arrived when the share of any class member is to take effect in possession or enjoyment; or

C. a nonvested property interest that is not validated by Paragraph (1) of Subsection A of Section 45-2-901 NMSA 1978 can vest but not within ninety years after its creation.

History: 1978 Comp., 45-2-1003, enacted by Laws 1992, ch. 66, 3; recompiled as 1978 Comp., 45-2-903 by Laws 1993, ch. 174, 66; 1995, ch. 210, 26.



Section 45-2-904 - Exclusions.

45-2-904. Exclusions.

A. Section 45-2-901 NMSA 1978 does not apply to:

(1) a nonvested property interest or a power of appointment arising out of a nondonative transfer, except a nonvested property interest or a power of appointment arising out of:

(a) a premarital or postmarital agreement;

(b) a separation or divorce settlement;

(c) a spouse's election;

(d) a similar arrangement arising out of a prospective, existing or previous marital relationship between the parties;

(e) a contract to make or not to revoke a will or trust;

(f) a contract to exercise or not to exercise a power of appointment;

(g) a transfer in satisfaction of a duty of support; or

(h) a reciprocal transfer;

(2) a fiduciary's power relating to the administration or management of assets, including the power of a fiduciary to sell, lease or mortgage property and the power of a fiduciary to determine principal and income;

(3) a power to appoint a fiduciary;

(4) a discretionary power of a trustee to distribute principal before termination of a trust to a beneficiary having an indefeasibly vested interest in the income and principal;

(5) a nonvested property interest held by a charity, government or governmental agency or subdivision if the nonvested property interest is preceded by an interest held by another charity, government or governmental agency or subdivision;

(6) a nonvested property interest in or a power of appointment with respect to a trust or other property arrangement forming part of a pension, profit-sharing, stock bonus, health, disability, death benefit, income deferral or other current or deferred benefit plan for one or more employees, independent contractors or their beneficiaries or spouses, to which contributions are made for the purpose of distributing to or for the benefit of the participants or their beneficiaries or spouses the property, income or principal in the trust or other property arrangement, except a nonvested property interest or a power of appointment that is created by an election of a participant or a beneficiary or spouse;

(7) a property interest, power of appointment or arrangement that was not subject to the common-law rule against perpetuities or that is excluded by another statute of New Mexico; or

(8) a property interest held in trust.

B. For real property held in trust, at the end of three hundred sixty-five years from the later of the date on which an interest in real property is added to or purchased by a trust or the date that the trust became irrevocable, if the interest in real property is still held in trust and if the trust instrument:

(1) provides for the distribution of the interest upon termination of the trust, the property shall be distributed as though termination occurred at that time;

(2) does not provide for the distribution of the interest upon termination of the trust, the property shall be distributed to the beneficiaries who are then entitled to receive income from the trust:

(a) in proportion to the amount of income each is entitled to receive; or

(b) if that proportion is not specified in the trust instrument, in equal shares; or

(3) does not provide for the distribution of the interest upon termination of the trust and there is no income beneficiary of the trust, the property shall be distributed, pursuant to the laws of New Mexico then in effect that govern the distribution of intestate real property, to the then-living persons who are then determined to be the settlor's or testator's distributees as though the settlor or testator had died at that time, intestate, a resident of New Mexico and owning the property so distributable. For the purposes of this paragraph, "settlor" means a person who creates or contributes property to a trust.

C. A trust shall not become void or subject to termination under this section or Section 45-2-901 NMSA 1978 if:

(1) a trust holds an interest in a corporation, a limited liability company, a partnership, a statutory trust, a business trust or another business entity;

(2) the entity is the owner of an interest in real property;

(3) the entity terminates; and

(4) the trust becomes the holder of an interest in real property.

D. Except as otherwise provided in the trust instrument, the trustee of a trust that becomes the holder of an interest in real property through the sequence outlined in Subsection C of this section may:

(1) distribute the interest in real property in accordance with this subsection; or

(2) convey the interest in real property to another business entity in exchange for an interest in that entity to be held by the trustee.

E. For the purposes of this section, "real property" does not include:

(1) intangible personal property; or

(2) an interest in a corporation, a limited liability company, a partnership, a statutory trust, a business trust or another business entity, regardless of whether the entity is the owner of an interest in real property.

History: 1978 Comp., 45-2-1004, enacted by Laws 1992, ch. 66, 4; recompiled as 1978 Comp., 45-2-904 by Laws 1993, ch. 174, 66; 1995, ch. 210, 27; 2016, ch. 69, 713; 2016, ch. 72, 2-101.



Section 45-2-905 - Prospective application.

45-2-905. Prospective application.

A. Except as extended by Subsection B of this section, Sections 45-2-901 through 45-2-905 NMSA 1978 apply to a nonvested property interest or a power of appointment that is created on or after July 1, 1992. For purposes of this section, a nonvested property interest or a power of appointment created by the exercise of a power of appointment is created when the power is irrevocably exercised or when a revocable exercise becomes irrevocable.

B. If a nonvested property interest or a power of appointment was created before July 1, 1992 and is determined in a judicial proceeding, commenced on or after July 1, 1992, to violate the New Mexico rule against perpetuities as that rule existed before July 1, 1992, a court, upon the petition of an interested person, may reform the disposition in the manner that most closely approximates the transferor's manifested plan of distribution and is within the limits of the rule against perpetuities applicable when the nonvested property interest or power of appointment was created.

History: 1978 Comp., 45-2-1005, enacted by Laws 1992, ch. 66, 5; recompiled as 1978 Comp., 45-2-905 by Laws 1993, ch. 174, 66; 1995, ch. 210, 28.



Section 45-2-906 - Supersession.

45-2-906. Supersession.

Sections 45-2-901 through 45-2-905 NMSA 1978 supersede the rule of the common law known as the rule against perpetuities.

History: 1978 Comp., 45-2-1006, enacted by Laws 1992, ch. 66, 6; recompiled as 1978 Comp., 45-2-906 by Laws 1993, ch. 174, 66; 1995, ch. 210, 29.






Subpart 2 - . Honorary Trusts; Trusts ForPets



Subpart 3 - . Time Limits On Options In GrossAnd Certain Other Interests In Real Property

Section 45-2-908 - Definitions.

45-2-908. Definitions.

As used in Sections 45-2-909 through 45-2-914 NMSA 1978:

A. "nonvested easement in gross" means a nonvested easement that is not created to benefit or that does not benefit the possessor of any real property in the possessor's use of it as the possessor;

B. "option in gross with respect to an interest in real property" means an option in which the holder of the option does not own any leasehold or other interest in the real property that is the subject of the option; and

C. "preemptive right in the nature of a right of first refusal in gross with respect to an interest in real property" means a preemptive right in which the holder of the preemptive right does not own any leasehold or other interest in the real property that is the subject of the preemptive right.

History: 1978 Comp., 45-2-908, enacted by Laws 2011, ch. 124, 35.



Section 45-2-909 - Interest in real property.

45-2-909. Interest in real property.

An option in gross with respect to an interest in real property or a preemptive right in the nature of a right of first refusal in gross with respect to an interest in real property becomes invalid if it is not actually exercised within thirty years after its creation.

History: 1978 Comp., 45-2-909, enacted by Laws 2011, ch. 124, 36.



Section 45-2-910 - Lease to commence in the future.

45-2-910. Lease to commence in the future.

A lease of real property to commence at a time certain or upon the occurrence or nonoccurrence of a future event becomes invalid if its term does not actually commence in possession within thirty years after its execution.

History: 1978 Comp., 45-2-910, enacted by Laws 2011, ch. 124, 37.



Section 45-2-911 - Nonvested easement.

45-2-911. Nonvested easement.

A nonvested easement in gross becomes invalid if it does not actually vest within thirty years after its creation.

History: 1978 Comp., 45-2-911, enacted by Laws 2011, ch. 124, 38.



Section 45-2-912 - Possibility of reverter, right of entry, executory interest.

45-2-912. Possibility of reverter, right of entry, executory interest.

A possibility of reverter preceded by a fee simple determinable, a right of entry preceded by a fee simple subject to a condition subsequent or an executory interest preceded by either a fee simple determinable or a fee simple subject to an executory limitation becomes invalid, and the preceding fee simple becomes a fee simple absolute, if the right to vest in possession of the possibility of reverter, right of entry or executory interest depends on an event or events affecting the use of real property and if the possibility of reverter, right of entry or executory interest does not actually vest in possession within thirty years after its creation.

History: 1978 Comp., 45-2-911, enacted by Laws 2011, ch. 124, 39.



Section 45-2-913 - Exclusions.

45-2-913. Exclusions.

A. Section 45-2-912 NMSA 1978 does not apply to a possibility of reverter, right of entry or executory interest that is held by a charity, a government or governmental agency or subdivision excluded from the provisions of Section 45-2-901 NMSA 1978 by Subsection E of Section 45-2-904 NMSA 1978.

B. Sections 45-2-909 and 45-2-910 NMSA 1978 do not apply to an option, a preemptive right in the nature of a right of first refusal or a lease that relates solely to an interest in oil, gas or other minerals.

History: 1978 Comp., 45-2-911, enacted by Laws 2011, ch. 124, 40.



Section 45-2-914 - Application.

45-2-914. Application.

Sections 45-2-908 through 45-2-913 NMSA 1978 apply only to a property interest or arrangement affecting real property that is created on or after January 1, 2012.

History: 1978 Comp., 45-2-911, enacted by Laws 2011, ch. 124, 41.









Part 10 - INTERNATIONAL WILLS

Section 45-2-1001 - Definitions.

45-2-1001. Definitions.

As used in Sections 45-2-1101 through 45-2-1110 NMSA 1978 [45-2-1001 to 45-2-1010 NMSA 1978]:

A. "international will" means a will executed in conformity with Sections 45-2-1102 through 45-2-1105 NMSA 1978 [45-2-1002 to 45-2-1005 NMSA 1978]; and

B. "authorized person" or "person authorized to act in connection with international wills" means a person who, by Section 45-2-1109 NMSA 1978 [45-2-1009 NMSA 1978] or by the laws of the United States, including members of the diplomatic and consular service of the United States designated by foreign service regulations, is empowered to supervise the execution of international wills.

History: 1978 Comp., 45-2-1101, enacted by Laws 1992, ch. 66, 7; recompiled as 1978 Comp., 45-2-1001 by Laws 1993, ch. 174, 67.



Section 45-2-1002 - International will; validity.

45-2-1002. International will; validity.

A. A will is valid as regards form, irrespective particularly of the place where it is made, of the location of the assets and of the nationality, domicile or residence of the testator, if it is made in the form of an international will complying with the requirements of Sections 45-2-1101 through 45-2-1110 NMSA 1978 [45-2-1001 to 45-2-1010 NMSA 1978].

B. The invalidity of the will as an international will does not affect its formal validity as a will of another kind.

C. Sections 45-2-1101 through 45-2-1110 NMSA 1978 [45-2-1001 to 45-2-1010 NMSA 1978] do not apply to the form of testamentary dispositions made by two or more persons in one instrument.

History: 1978 Comp., 45-2-1102, enacted by Laws 1992, ch. 66, 8; recompiled as 1978 Comp., 45-2-1002 by Laws 1993, ch. 174, 67.



Section 45-2-1003 - International will; requirements.

45-2-1003. International will; requirements.

A. The will must be made in writing. It need not be written by the testator himself. It may be written in any language, by hand or by any other means.

B. The testator shall declare in the presence of two witnesses and of a person authorized to act in connection with international wills that the document is his will and that he knows the contents thereof. The testator need not inform the witnesses, or the authorized person, of the contents of the will.

C. In the presence of the witnesses, and of the authorized person, the testator shall sign the will or, if he has previously signed it, shall acknowledge his signature.

D. If the testator is unable to sign, the absence of his signature does not affect the validity of the international will if the testator indicates the reason for his inability to sign and the authorized person makes note thereof on the will. In that case, it is permissible for any other person present, including the authorized person or one of the witnesses, at the direction of the testator, to sign the testator's name for him if the authorized person makes note of this on the will, but it is not required that any person sign the testator's name for him.

E. The witnesses and the authorized person shall there and then attest the will by signing in the presence of the testator.

History: 1978 Comp., 45-2-1103, enacted by Laws 1992, ch. 66, 9; recompiled as 1978 Comp., 45-2-1003 by Laws 1993, ch. 174, 67.



Section 45-2-1004 - International will; other points of form.

45-2-1004. International will; other points of form.

A. The signatures shall be placed at the end of the will. If the will consists of several sheets, each sheet shall be signed by the testator or, if he is unable to sign, by the person signing on his behalf or, if there is no such person, by the authorized person. In addition, each sheet shall be numbered.

B. The date of the will shall be the date of its signature by the authorized person. That date shall be noted at the end of the will by the authorized person.

C. The authorized person shall ask the testator whether he wishes to make a declaration concerning the safekeeping of his will. If so and at the express request of the testator, the place where he intends to have his will kept shall be mentioned in the certificate provided for in Section 45-2-1105 NMSA 1978 [45-2-1005 NMSA 1978].

D. A will executed in compliance with Section 45-2-1103 NMSA 1978 is not invalid merely because it does not comply with this section.

History: 1978 Comp., 45-2-1104, enacted by Laws 1992, ch. 66, 10; recompiled as 1978 Comp., 45-2-1004 by Laws 1993, ch. 174, 67.



Section 45-2-1005 - International will; certificate.

45-2-1005. International will; certificate.

The authorized person shall attach to the will a certificate to be signed by him establishing that the requirements of Sections 45-2-1101 through 45-2-1110 NMSA 1978 [45-2-1001 to 45-2-1010 NMSA 1978] for valid execution of an international will have been fulfilled. The authorized person shall keep a copy of the certificate and deliver another to the testator. The certificate must be substantially in the following form:

CERTIFICATE

1. I, ________________________ (name, address, and capacity), a person authorized to act in connection with international wills,

2. certify that on __________________ (date) at __________________ (place)

3. (testator) ____ (name, address, date and place of birth) in my presence and that of the witnesses

4. (a) __________________ (name, address, date and place of birth)

(b) __________________ (name, address, date and place of birth) has declared that the attached document is his will and that he knows the contents thereof.

5. I furthermore certify that:

6. (a) in my presence and in that of the witnesses

(1) the testator has signed the will or has acknowledged his signature previously affixed;

*(2) following a declaration of the testator stating that he was unable to sign his will for the following reason __________________, I have mentioned this declaration on the will,

*and the signature has been affixed by ______________________________ (name and address);

7. (b) the witnesses and I have signed the will;

8. *(c) each page of the will has been signed by ______________ and numbered;

9. (d) I have satisfied myself as to the identity of the testator and of the witnesses as designated above;

10. (e) the witnesses met the conditions requisite to act as such according to the law under which I am acting;

11. *(f) the testator has requested me to include the following statement concerning the safekeeping of his will:

________________________________________________________________________

12. PLACE OF EXECUTION

13. DATE

14. SIGNATURE and, if necessary, SEAL

*to be completed if appropriate. End Form

History: 1978 Comp., 45-2-1105, enacted by Laws 1992, ch. 66, 11; recompiled as 1978 Comp., 45-2-1005 by Laws 1993, ch. 174, 67.



Section 45-2-1006 - International will; effect of certificate.

45-2-1006. International will; effect of certificate.

In the absence of evidence to the contrary, the certificate of the authorized person is conclusive of the formal validity of the instrument as a will under Sections 45-2-1101 through 45-2-1110 NMSA 1978 [45-2-1001 to 45-2-1010 NMSA 1978]. The absence or irregularity of a certificate does not affect the formal validity of a will under Sections 45-2-1101 through 45-2-1110 NMSA 1978.

History: 1978 Comp., 45-2-1106, enacted by Laws 1992, ch. 66, 12; recompiled as 1978 Comp., 45-2-1006 by Laws 1993, ch. 174, 67.



Section 45-2-1007 - International will; revocation.

45-2-1007. International will; revocation.

An international will is subject to the ordinary rules of revocation of wills.

History: 1978 Comp., 45-2-1107, enacted by Laws 1992, ch. 66, 13; recompiled as 1978 Comp., 45-2-1007 by Laws 1993, ch. 174, 67.



Section 45-2-1008 - Source and construction.

45-2-1008. Source and construction.

Sections 45-2-1101 through 45-2-1107 NMSA 1978 [45-2-1001 to 45-2-1007 NMSA 1978] derive from annex to convention of October 26, 1973, providing a uniform law on the form of an international will. In interpreting and applying Sections 45-2-1101 through 45-2-1110 NMSA 1978 [45-2-1001 to 45-2-1010 NMSA 1978], regard shall be had to its international origin and to the need for uniformity in its interpretation.

History: 1978 Comp., 45-2-1108, enacted by Laws 1992, ch. 66, 14; recompiled as 1978 Comp., 45-2-1008 by Laws 1993, ch. 174, 67.



Section 45-2-1009 - Persons authorized to act in relation to international will; eligibility; recognition by authorizing agency.

45-2-1009. Persons authorized to act in relation to international will; eligibility; recognition by authorizing agency.

Individuals who have been admitted to practice law before the courts of this state and are currently licensed so to do are authorized persons in relation to international wills.

History: 1978 Comp., 45-2-1109, enacted by Laws 1992, ch. 66, 15; recompiled as 1978 Comp., 45-2-1009 by Laws 1993, ch. 174, 67.



Section 45-2-1010 - International will; information registration.

45-2-1010. International will; information registration.

The secretary of state shall establish a registry system by which authorized persons may register, in a central information center, information regarding the execution of international wills, keeping that information in strictest confidence until the death of the maker and then making it available to any person desiring information about any will who presents a death certificate or other satisfactory evidence of the testator's death to the center. Information that may be received, preserved in confidence until death and reported as indicated is limited to the name, social security or any other individual identifying number established by law, address and date and place of birth of the testator, and the intended place of deposit or safekeeping of the instrument pending the death of the maker. The secretary of state, at the request of the authorized person, may cause the information it receives about execution of any international will to be transmitted to the registry system of another jurisdiction as identified by the testator, if that other system adheres to rules protecting the confidentiality of the information similar to those established in this state.

History: 1978 Comp., 45-2-1110, enacted by Laws 1992, ch. 66, 16; recompiled as 1978 Comp., 45-2-1010 by Laws 1993, ch. 174, 67.






Part 11 - PROPERTY INTERESTS

Section 45-2-1101 - Short title.

45-2-1101. Short title.

Chapter 45, Article 2, Part 11 NMSA 1978 [45-2-1101 to 45-2-1116 NMSA 1978] may be cited as the "Uniform Disclaimer of Property Interests Act".

History: Laws 2001, ch. 290, 1; 1978 Comp., 46-10-1 recompiled and amended as 45-2-1101 NMSA 1978 by Laws 2011, ch. 124, 89.



Section 45-2-1102 - Definitions.

45-2-1102. Definitions.

As used in the Uniform Disclaimer of Property Interests Act:

A. "disclaimant" means the person to whom a disclaimed interest or power would have passed had the disclaimer not been made;

B. "disclaimed interest" means the interest that would have passed to the disclaimant had the disclaimer not been made;

C. "disclaimer" means the refusal to accept an interest in or power over property;

D. "fiduciary" means a personal representative, trustee, agent acting under a power of attorney or other person authorized to act as a fiduciary with respect to the property of another person;

E. "jointly held property" means property held in the name of two or more persons under an arrangement in which all holders have concurrent interests and under which the last surviving holder is entitled to the whole of the property; and

F. "trust" means:

(1) an express trust, charitable or noncharitable, with additions thereto, whenever and however created; and

(2) a trust created pursuant to a statute, judgment or decree that requires the trust to be administered in the manner of an express trust.

History: Laws 2001, ch. 290, 2; 1978 Comp., 46-10-2 recompiled and amended as 45-2-1102 NMSA 1978 by Laws 2011, ch. 124, 90.



Section 45-2-1103 - Scope.

45-2-1103. Scope.

The Uniform Disclaimer of Property Interests Act applies to disclaimers of any interest in or power over property, whenever created.

History: Laws 2001, ch. 290, 3; 1978 Comp., 46-10-3 recompiled as 45-2-1103 by Laws 2011, ch. 124, 101.



Section 45-2-1104 - Uniform Disclaimer of Property Interests Act supplemented by other law.

45-2-1104. Uniform Disclaimer of Property Interests Act supplemented by other law.

A. Unless displaced by a provision of the Uniform Disclaimer of Property Interests Act, the principles of law and equity supplement that act.

B. The Uniform Disclaimer of Property Interests Act does not limit any right of a person to waive, release, disclaim or renounce an interest in or power over property under a law other than that act.

History: Laws 2001, ch. 290, 4; 1978 Comp., 46-10-4 recompiled as 45-2-1104 by Laws 2011, ch. 124, 101.



Section 45-2-1105 - Power to disclaim; general requirements; when irrevocable.

45-2-1105. Power to disclaim; general requirements; when irrevocable.

A. A person may disclaim, in whole or part, any interest in or power over property, including a power of appointment. A person may disclaim the interest or power even if its creator imposed a spendthrift provision or similar restriction on transfer or a restriction or limitation on the right to disclaim.

B. Except to the extent a fiduciary's right to disclaim is expressly restricted or limited by another statute of this state or by the instrument creating the fiduciary relationship, a fiduciary may disclaim, in whole or part, any interest in or power over property, including a power of appointment, whether acting in a personal or representative capacity. A fiduciary may disclaim the interest or power even if its creator imposed a spendthrift provision or similar restriction on transfer or a restriction or limitation on the right to disclaim, or an instrument other than the instrument that created the fiduciary relationship imposed a restriction or limitation on the right to disclaim.

C. To be effective, a disclaimer must be in a writing or other record, declare the disclaimer, describe the interest or power disclaimed, be signed by the person making the disclaimer, and be delivered or filed in the manner provided in Section 12 [45-2-1112 NMSA 1978] of the Uniform Disclaimer of Property Interests Act. As used in this subsection, "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

D. A partial disclaimer may be expressed as a fraction, percentage, monetary amount, term of years, limitation of a power or any other interest or estate in the property.

E. A disclaimer becomes irrevocable when it is delivered or filed pursuant to Section 12 of the Uniform Disclaimer of Property Interests Act or when it becomes effective as provided in Sections 6 through 11 of that act [45-2-1106 through 45-2-1111 NMSA 1978], whichever occurs later.

F. A disclaimer made under the Uniform Disclaimer of Property Interests Act is not a transfer, assignment or release.

History: Laws 2001, ch. 290, 5; 1978 Comp., 46-10-5 recompiled as 45-2-1105 by Laws 2011, ch. 124, 101.



Section 45-2-1106 - Disclaimer of interest in property.

45-2-1106. Disclaimer of interest in property.

A. As used in this section:

(1) "future interest" means an interest that takes effect in possession or enjoyment, if at all, later than the time of its creation; and

(2) "time of distribution" means the time when a disclaimed interest would have taken effect in possession or enjoyment.

B. Except for a disclaimer governed by Section 45-2-1107 or 45-2-1108 NMSA 1978, the following rules apply to a disclaimer of an interest in property:

(1) The disclaimer takes effect as of the time the instrument creating the interest becomes irrevocable, or, if the interest arose under the law of intestate succession, as of the time of the intestate's death.

(2) The disclaimed interest passes according to any provision in the instrument creating the interest providing for the disposition of the interest, should it be disclaimed, or of disclaimed interests in general.

(3) If the instrument does not contain a provision described in Paragraph (2) of this subsection, the following rules apply:

(a) If the disclaimant is not an individual, the disclaimed interest passes as if the disclaimant did not exist.

(b) If the disclaimant is an individual, except as otherwise provided in Subparagraphs (c) and (d) of this paragraph, the disclaimed interest passes as if the disclaimant had died immediately before the time of distribution.

(c) If, by law or under the instrument, the descendants of the disclaimant would share in the disclaimed interest by any method of representation had the disclaimant died before the time of distribution, the disclaimed interest passes only to the descendants of the disclaimant who survive the time of distribution.

(d) If the disclaimed interest would pass to the disclaimant's estate had the disclaimant died before the time of distribution, the disclaimed interest instead passes by representation to the descendants of the disclaimant who survive the time of distribution. If no descendant of the disclaimant survives the time of distribution, the disclaimed interest passes to those persons, including the state but excluding the disclaimant, and in such shares as would succeed to the transferor's intestate estate under the intestate succession law of the transferor's domicile had the transferor died at the time of distribution. However, if the transferor's surviving spouse is living but is remarried at the time of distribution, the transferor is deemed to have died unmarried at the time of distribution.

(4) Upon the disclaimer of a preceding interest, a future interest held by a person other than the disclaimant takes effect as if the disclaimant had died or ceased to exist immediately before the time of distribution, but a future interest held by the disclaimant is not accelerated in possession or enjoyment.

History: Laws 2001, ch. 290, 6; 1978 Comp., 46-10-6 recompiled and amended as 45-2-1106 NMSA 1978 by Laws 2011, ch. 124, 91.



Section 45-2-1107 - Disclaimer of rights of survivorship in jointly held property.

45-2-1107. Disclaimer of rights of survivorship in jointly held property.

A. Upon the death of a holder of jointly held property, a surviving holder may disclaim, in whole or part, the greater of:

(1) a fractional share of the property determined by dividing the number one by the number of joint holders alive immediately before the death of the holder to whose death the disclaimer relates; or

(2) all of the property except that part of the value of the entire interest attributable to the contribution furnished by the disclaimant.

B. A disclaimer under Subsection (a) [A] takes effect as of the death of the holder of jointly held property to whose death the disclaimer relates.

C. An interest in jointly held property disclaimed by a surviving holder of the property passes as if the disclaimant predeceased the holder to whose death the disclaimer relates.

History: Laws 2001, ch. 290, 7; 1978 Comp., 46-10-7 recompiled as 45-2-1107 by Laws 2011, ch. 124, 101.



Section 45-2-1108 - Disclaimer of interest by trustee.

45-2-1108. Disclaimer of interest by trustee.

If a trustee disclaims an interest in property that otherwise would have become trust property, the interest does not become trust property.

History: Laws 2001, ch. 290, 8; 1978 Comp., 46-10-8 recompiled as 45-2-1108 by Laws 2011, ch. 124, 101.



Section 45-2-1109 - Disclaimer of power of appointment or other power not held in fiduciary capacity.

45-2-1109. Disclaimer of power of appointment or other power not held in fiduciary capacity.

If a holder disclaims a power of appointment or other power not held in a fiduciary capacity, the following rules apply:

A. If the holder has not exercised the power, the disclaimer takes effect as of the time the instrument creating the power becomes irrevocable.

B. If the holder has exercised the power and the disclaimer is of a power other than a presently exercisable general power of appointment, the disclaimer takes effect immediately after the last exercise of the power.

C. The instrument creating the power is construed as if the power expired when the disclaimer became effective.

History: Laws 2001, ch. 290, 9; 1978 Comp., 46-10-9 recompiled as 45-2-1109 by Laws 2011, ch. 124, 101.



Section 45-2-1110 - Disclaimer by appointee, object or taker in default of exercise of power of appointment.

45-2-1110. Disclaimer by appointee, object or taker in default of exercise of power of appointment.

A. A disclaimer of an interest in property by an appointee of a power of appointment takes effect as of the time the instrument by which the holder exercises the power becomes irrevocable.

B. A disclaimer of an interest in property by an object or taker in default of an exercise of a power of appointment takes effect as of the time the instrument creating the power becomes irrevocable.

History: Laws 2001, ch. 290, 10; 1978 Comp., 46-10-10 recompiled as 45-2-1110 by Laws 2011, ch. 124, 101.



Section 45-2-1111 - Disclaimer of power held in fiduciary capacity.

45-2-1111. Disclaimer of power held in fiduciary capacity.

A. If a fiduciary disclaims a power held in a fiduciary capacity that has not been exercised, the disclaimer takes effect as of the time the instrument creating the power becomes irrevocable.

B. If a fiduciary disclaims a power held in a fiduciary capacity that has been exercised, the disclaimer takes effect immediately after the last exercise of the power.

C. A disclaimer under this section is effective as to another fiduciary if the disclaimer so provides and the fiduciary disclaiming has the authority to bind the estate, trust or other person for whom the fiduciary is acting.

History: Laws 2001, ch. 290, 11; 1978 Comp., 46-10-11 recompiled as 45-2-1111 by Laws 2011, ch. 124, 101.



Section 45-2-1112 - Delivery or filing.

45-2-1112. Delivery or filing.

A. As used in this section, "beneficiary designation" means an instrument, other than an instrument creating a trust, naming the beneficiary of:

(1) an annuity or insurance policy;

(2) an account with a designation for payment on death;

(3) a security registered in beneficiary form;

(4) a pension, profit-sharing, retirement or other employment-related benefit plan; or

(5) any other nonprobate transfer at death.

B. Subject to Subsections C through L of this section, delivery of a disclaimer may be effected by personal delivery, first-class mail or any other method likely to result in its receipt.

C. In the case of an interest created under the law of intestate succession or an interest created by will, other than an interest in a testamentary trust:

(1) a disclaimer must be delivered to the personal representative of the decedent's estate; or

(2) if no personal representative is then serving, it must be filed with a court having jurisdiction to appoint the personal representative.

D. In the case of an interest in a testamentary trust:

(1) a disclaimer must be delivered to the trustee then serving or, if no trustee is then serving, to the personal representative of the decedent's estate; or

(2) if no personal representative is then serving, it must be filed with a court having jurisdiction to enforce the trust.

E. In the case of an interest in an inter vivos trust:

(1) a disclaimer must be delivered to the trustee then serving;

(2) if no trustee is then serving, it must be filed with a court having jurisdiction to enforce the trust; or

(3) if the disclaimer is made before the time the instrument creating the trust becomes irrevocable, it must be delivered to the settlor of a revocable trust or the transferor of the interest.

F. In the case of an interest, created by a beneficiary designation, that is disclaimed before the designation becomes irrevocable, the disclaimer must be delivered to the person making the beneficiary designation.

G. In the case of an interest, created by a beneficiary designation, that is disclaimed after the designation becomes irrevocable:

(1) the disclaimer of an interest in personal property must be delivered to the person obligated to distribute the interest; and

(2) the disclaimer of an interest in real property must be recorded in the office of the county clerk of each county where the real property that is the subject of the disclaimer is located.

H. In the case of a disclaimer by a surviving holder of jointly held property, the disclaimer must be delivered to the person to whom the disclaimed interest passes.

I. In the case of a disclaimer by an object or taker in default of exercise of a power of appointment at any time after the power was created:

(1) the disclaimer must be delivered to the holder of the power or to the fiduciary acting under the instrument that created the power; or

(2) if no fiduciary is then serving, it must be filed with a court having authority to appoint the fiduciary.

J. In the case of a disclaimer by an appointee of a nonfiduciary power of appointment:

(1) the disclaimer must be delivered to the holder, the personal representative of the holder's estate or to the fiduciary under the instrument that created the power; or

(2) if no fiduciary is then serving, it must be filed with a court having authority to appoint the fiduciary.

K. In the case of a disclaimer by a fiduciary of a power over a trust or estate, the disclaimer must be delivered as provided in Subsection C, D or E of this section, as if the power disclaimed were an interest in property.

L. In the case of a disclaimer of a power by an agent, the disclaimer must be delivered to the principal or the principal's representative.

History: Laws 2001, ch. 290, 12; 1978 Comp., 46-10-12 recompiled and amended as 45-2-1112 NMSA 1978 by Laws 2011, ch. 124, 92.



Section 45-2-1113 - When disclaimer barred or limited.

45-2-1113. When disclaimer barred or limited.

A. A disclaimer is barred by a written waiver of the right to disclaim.

B. A disclaimer of an interest in property is barred if any of the following events occur before the disclaimer becomes effective:

(1) the disclaimant accepts the interest sought to be disclaimed;

(2) the disclaimant voluntarily assigns, conveys, encumbers, pledges or transfers the interest sought to be disclaimed or contracts to do so; or

(3) a judicial sale of the interest sought to be disclaimed occurs.

C. A disclaimer, in whole or part, of the future exercise of a power held in a fiduciary capacity is not barred by its previous exercise.

D. A disclaimer, in whole or part, of the future exercise of a power not held in a fiduciary capacity is not barred by its previous exercise unless the power is exercisable in favor of the disclaimant.

E. A disclaimer is barred or limited if so provided by law other than the Uniform Disclaimer of Property Interests Act.

F. A disclaimer of a power over property that is barred by this section is ineffective. A disclaimer of an interest in property that is barred by this section takes effect as a transfer of the interest disclaimed to the persons who would have taken the interest under the Uniform Disclaimer of Property Interests Act had the disclaimer not been barred.

History: Laws 2001, ch. 290, 13; 1978 Comp., 46-10-13 recompiled as 45-2-1113 by Laws 2011, ch. 124, 101.



Section 45-2-1114 - Tax qualified disclaimer.

45-2-1114. Tax qualified disclaimer.

Notwithstanding any other provision of the Uniform Disclaimer of Property Interests Act, if as a result of a disclaimer or transfer, the disclaimed or transferred interest is treated pursuant to the provisions of Title 26 of the United States Code, as now or hereafter amended, or any successor statute thereto, and the regulations promulgated thereunder, as never having been transferred to the disclaimant, then the disclaimer or transfer is effective as a disclaimer under the Uniform Disclaimer of Property Interests Act.

History: Laws 2001, ch. 290, 14; 1978 Comp., 46-10-14 recompiled as 45-2-1114 by Laws 2011, ch. 124, 101.



Section 45-2-1115 - Recording of disclaimer.

45-2-1115. Recording of disclaimer.

If an instrument transferring an interest in or power over property subject to a disclaimer is required or permitted by law to be filed, recorded or registered, the disclaimer may be so filed, recorded or registered. Except as otherwise provided in Paragraph (2) of Subsection G of Section 45-2-1112 NMSA 1978, failure to file, record or register the disclaimer does not affect its validity as between the disclaimant and persons to whom the property interest or power passes by reason of the disclaimer.

History: Laws 2001, ch. 290, 15; 1978 Comp., 46-10-15 recompiled and amended as 45-2-1115 NMSA 1978 by Laws 2011, ch. 124, 93.



Section 45-2-1116 - Application to existing relationships.

45-2-1116. Application to existing relationships.

Except as otherwise provided in Section 13 [45-2-1113 NMSA 1978] of the Uniform Disclaimer of Property Interests Act, an interest in or power over property existing on the effective date of that act as to which the time for delivering or filing a disclaimer under law superseded by that act has not expired may be disclaimed after the effective date of that act.

History: Laws 2001, ch. 290, 16; 1978 Comp., 46-10-16 recompiled as 45-2-1116 by Laws 2011, ch. 124, 101.









Article 2A - Uniform Statutory Will Act

Section 45-2A-1 - Short title.

45-2A-1. Short title.

This act [45-2A-1 through 45-2A-17 NMSA 1978] may be cited as the "Uniform Statutory Will Act".

History: Laws 1991, ch. 173, 1.



Section 45-2A-2 - Definitions.

45-2A-2. Definitions.

As used in the Uniform Statutory Will Act:

A. "child" means, except as modified by this subsection, a child of a natural parent whose relationship is involved; an adopted individual is the child of the adopting parents and not of the natural parents, but an individual adopted by the spouse of a natural parent is also the child of either natural parent; an individual born out of wedlock is not the child of the father unless the individual is openly and notoriously so treated by the father; the term does not include an individual who is a stepchild, a foster child, a grandchild or a more remote descendant;

B. "issue" of an individual means all lineal descendants of all generations, with the status of a child at each generation being determined by the definition of child in Subsection A of this section;

C. "personal representative" includes executor, administrator, successor personal representative, special administrator and a person who performs substantially the same functions relating to the estate of a decedent under the law governing their status;

D. "property" means an interest, present or future, legal or equitable, vested or contingent, in real or personal property;

E. "representation" means the estate is divided into as many equal shares as there are surviving issue in the nearest degree of kinship and deceased individuals in the same degree who left issue surviving the decedent, each surviving issue in the nearest degree receiving one share and the share of each deceased individual in the same degree being divided among issue of that individual in the same manner;

F. "statutory-will estate" means the entire testamentary estate, except as otherwise provided in the will;

G. "surviving spouse" means the individual to whom the testator was married at the time of death except a spouse from whom the testator was then separated under a decree of separation, whether or not final, or written separation agreement signed by both parties; an individual separated from the testator whose marriage to the testator continues in effect under the law of this state solely because a judgment of divorce or annulment of the marriage is not recognized as valid in this state is not the testator's surviving spouse; an individual whose marriage to the testator at the time of death is not recognized in this state solely because a judgment of divorce or annulment of a previous marriage of either or both of them is not recognized as valid in this state is the testator's surviving spouse;

H. "testamentary estate" includes every interest in property subject to disposition or appointed by a will of the decedent;

I. "testator's residence" means one or more properties normally used at the time of the testator's death by the testator or the surviving spouse as a residence for any part of the year; if the property used as a residence is a unit in a cooperative or other entity, it includes all rights and interests relating to that unit; if the property is used in part for a commercial, agricultural or other business purpose, the testator's residence is an area not exceeding three acres, which includes the structure used in whole or in part as a residence and structures normally used by the testator in connection with the dwelling and excludes structures and areas outside the dwelling used primarily for a commercial, agricultural or other business purpose; and

J. "trustee" includes an original, additional or successor trustee, whether or not appointed or confirmed by the court.

History: Laws 1991, ch. 173, 2.



Section 45-2A-3 - Making statutory will.

45-2A-3. Making statutory will.

An individual having capacity to make a will under the laws of this state may make a statutory will under the Uniform Statutory Will Act. The will must be executed in a manner recognized as valid under the laws of this state.

History: Laws 1991, ch. 173, 3.



Section 45-2A-4 - Incorporation by reference.

45-2A-4. Incorporation by reference.

A. A will may incorporate by reference the provisions of the Uniform Statutory Will Act in whole or in part and with any modifications and additions the will provides. To the extent an express provision of a will conflicts with that act, the will governs.

B. A provision that all or part of the testator's testamentary estate is to be disposed of in accordance with the Uniform Statutory Will Act incorporates by reference provisions of that act in effect on the date the will is executed.

C. An incorporation by reference of provisions of the Uniform Statutory Will Act may be in the following or a substantially similar form:

"Except as otherwise provided in this will, I direct that my testamentary estate be disposed of in accordance with the New Mexico's Uniform Statutory Will Act."

History: Laws 1991, ch. 173, 4.



Section 45-2A-5 - Shares under statutory will.

45-2A-5. Shares under statutory will.

The statutory-will estate passes as provided in Sections 6 through 10 [45-2A-6 through 45-2A-10 NMSA 1978] of the Uniform Statutory Will Act.

History: Laws 1991, ch. 173, 5.



Section 45-2A-6 - Share of spouse.

45-2A-6. Share of spouse.

A. The share of the surviving spouse is:

(1) if there is no surviving issue, the entire statutory-will estate; or

(2) if there is a surviving issue:

(a) subject to any lien or encumbrance, the testator's residence and tangible personal property, except personal property held primarily for investment or for a commercial, agricultural or other business purpose;

(b) the greater of one hundred fifty thousand dollars ($150,000) or one-half of the balance of the statutory-will estate; and

(c) subject to Subsection B of this section, an interest in the remaining portion of the statutory-will estate, including any property that would pass under Subparagraph (a) of this paragraph but disclaimed by the surviving spouse, in a trust upon the terms set forth in Section 7 [45-2A-7 NMSA 1978] of the Uniform Statutory Will Act.

B. If the personal representative, other than the surviving spouse, determines that the trust under Section 7 of the Uniform Statutory Will Act would be uneconomical, the entire statutory-will estate passes to the surviving spouse.

History: Laws 1991, ch. 173, 6.



Section 45-2A-7 - Trust for spouse and issue.

45-2A-7. Trust for spouse and issue.

A. Property held in trust under Subparagraph (c) of Paragraph (2) of Subsection A of Section 6 [45-2A-6 NMSA 1978] is held upon the terms of Subsections B through D of this section.

B. During the life of the surviving spouse, the entire net income must be paid to or for the benefit of the surviving spouse in quarterly or more frequent installments; net income accrued or undistributed on the death of the surviving spouse must be paid to the estate of the spouse; if unproductive property is held in the trust, the surviving spouse at any time by written instrument delivered to the trustee may compel conversion of the unproductive property to productive property.

C. During the life of the surviving spouse, the trustee at any time may pay to or for the benefit of the surviving spouse and issue of the testator amounts of the principal the trustee deems advisable, giving reasonable consideration to other resources available to the distributee, for the individual's needs for health, education, support or maintenance; for the purpose of making those discretionary payments, the principal must be administered as two separate shares, which at the inception of the trust must be equal; one share is the surviving spouse's share of the principal; during the life of the surviving spouse, payments may not be made from the surviving spouse's share to anyone other than the surviving spouse; primary consideration must be given to the needs of the surviving spouse and the children of the testator who are under the age of twenty-three years or under disability. The trustee may rely in good faith on a written statement furnished by a beneficiary. The discretion to pay principal to or for the benefit of any individual includes the discretion after that individual's death to pay expenses incurred before the individual's death and to pay funeral and burial expenses. If the trustee, other than the surviving spouse, determines that continuation of the trust is uneconomical, the trustee may terminate the trust by distribution of principal to the surviving spouse. Principal that in the exercise of the trustee's discretion is paid to or for the benefit of any issue may be charged against any share of income or principal thereafter existing for that issue or for any ancestor or descendant of that issue if the trustee upon equitable considerations so determines. If the surviving spouse or any issue is serving as trustee, the trustee's discretion pursuant to this subsection is not exercisable in favor of that trustee except as necessary for the trustee's needs for health, education, support or maintenance, nor is the trustee's discretion exercisable in favor of the trustee's estate, the trustee's creditors or creditors of the trustee's estate.

D. On the death of the surviving spouse, the principal, unless retained in trust under Section 9 or 10 [45-2A-9 or 45-2A-10 NMSA 1978] of the Uniform Statutory Will Act, must be paid, subject to any charges made by the trustee under Subsection C of this section, to the children of the testator in equal shares if all of the children are then living, otherwise to the then living issue of the testator by representation or, if no issue of the testator is then living, to the individuals who would be entitled to receive the estate as if the property were located in this state and the testator had then died intestate domiciled in this state in proportions determined under the law then existing.

History: Laws 1991, ch. 173, 7.



Section 45-2A-8 - Shares of heirs when no surviving spouse.

45-2A-8. Shares of heirs when no surviving spouse.

A. If there is no surviving spouse, the statutory-will estate passes, subject to Sections 9 and 10 [45-2A-9 and 45-2A-10 NMSA 1978], as follows:

(1) if there is surviving issue, in equal shares to the children of the testator if all of them survive, otherwise to the surviving issue of the testator by representation; or

(2) if there is no surviving issue, to the individuals entitled to receive the estate as if the property were located in this state and the testator had died intestate domiciled in this state in the proportions so determined.

B. Unless the personal representative determines that a trust would be uneconomical, property to which Section 9 or 10 applies must be distributed to the trustee. If the personal representative determines that a trust would be uneconomical, the property passes under Subsection A of this section free of trust. The discretion provided in this subsection to the personal representative is not exercisable by any of the testator's issue serving as personal representative.

History: Laws 1991, ch. 173, 8.



Section 45-2A-9 - Trust if child under specified age.

45-2A-9. Trust if child under specified age.

A. If property is distributable under Section 8 [45-2A-8 NMSA 1978] or Subsection D of Section 7 [45-2A-7 NMSA 1978] of the Uniform Statutory Will Act to a child of the testator who is under the age specified in the will or, if the will does not specify an age, under the age of twenty-three years, all shares distributable to issue of the testator must be held in a trust under this section. In exercising powers under Subsections B and C of this section, primary consideration must be given to the needs of children of the testator who are under the age of twenty-three years or under disability.

B. Until no living child of the testator is under the age determined under Subsection A of this section, the trustee shall pay the income and principal of the trust to or for the benefit or account of one or more of the issue of the testator in amounts the trustee deems advisable for their needs for health, education, support or maintenance. Income not so paid may be added to principal.

C. The trustee at any time in its discretion may distribute to a beneficiary the share, in whole or in part, of the trust to which the distributee would be entitled if the trust then terminated. If the whole of a share has been distributed under this subsection, the trustee thereafter must not make any further distribution of income or principal to that distributee or issue of that distributee.

D. The trust terminates when no living child of the testator is under the age determined under Subsection A of this section or the trustee determines that continuation of the trust is uneconomical.

E. Subject to section 10 [45-2A-10 NMSA 1978] of the Uniform Statutory Will Act and Subsection C of this section, the property in the trust must be distributed upon termination to the issue of the testator in proportion to the shares determined at the death of the surviving spouse under Subsection D of Section 7 of the Uniform Statutory Will Act, or at the death of the testator under Section 8 of that act if there is no surviving spouse. In determining the amount to be distributed to any distributee, the trustee shall charge the share of that distributee with any partial distribution made under Subsection C of this section and may charge, in its discretion, the share of that distributee with distributions under Subsection B of this section to or for the benefit or account of the distributee, or issue or ancestor of the distributee. If any issue whose share is held in trust under this section dies before the complete distribution of the share, the property to which the issue would have been entitled if living must be distributed to the assignees, or, if none, to the estate of the deceased issue.

F. If an issue is serving as trustee, the discretion of the trustee under this section is not exercisable, except as necessary for that individual's needs for health, education, support or maintenance, in favor of that individual, that individual's estate, that individual's creditors or the creditors of that individual's estate.

History: Laws 1991, ch. 173, 9.



Section 45-2A-10 - Effect of disability at distribution.

45-2A-10. Effect of disability at distribution.

A. If property becomes distributable by a personal representative or trustee to an individual under the age specified in the will or, if the will does not specify an age, under the age of twenty-three years, or to an individual who the personal representative or trustee determines cannot effectively manage or apply the property by reason of mental illness, mental deficiency, physical illness or disability, chronic use of drugs, chronic intoxication or other cause:

(1) the personal representative or trustee, as to principal or income, may distribute part or all of the property to the distributee directly, by deposit or investment in the distributee's name or for the distributee's account, or to a guardian or conservator for the distributee;

(2) the personal representative may distribute to the trustee in trust under Paragraph (3); or

(3) the trustee may retain all or any of the property in trust for the distributee and thereafter at any time the trustee may distribute or apply part or all of the principal or income to or for the benefit or account of the distributee.

B. Unless terminated earlier, a trust under Paragraph (3) of Subsection A of this section terminates upon the attainment of the required age, removal of the disability or death of the distributee. Upon termination, the trustee shall distribute the remaining trust property to the distributee or personal representative of the distributee's estate.

C. This section does not apply to distributions to a surviving spouse of the testator.

History: Laws 1991, ch. 173, 10.



Section 45-2A-11 - Powers of appointment.

45-2A-11. Powers of appointment.

A. A will incorporating by reference the terms of the Uniform Statutory Will Act does not exercise a power of appointment unless:

(1) the will complies with any conditions imposed on the exercise of the power;

(2) the appointment is within the scope of the power; and

(3) the will expressly refers to the power or expresses an intent to exercise any power of appointment held by the testator.

B. If a power of appointment is exercised as provided in Subsection A of this section, the appointed property passes as part of the statutory-will estate unless the will provides otherwise.

History: Laws 1991, ch. 173, 11.



Section 45-2A-12 - Survival.

45-2A-12. Survival.

An individual who does not survive the testator by thirty days or more is treated as if the individual predeceased the testator.

History: Laws 1991, ch. 173, 12.



Section 45-2A-13 - Appointment of personal representative and trustee.

45-2A-13. Appointment of personal representative and trustee.

A. The person named in the will as personal representative or trustee is entitled to serve, if qualified, as personal representative or trustee.

B. If a qualified person is not named in the will as personal representative, or the named person is incapacitated, unwilling to serve or dead, and a qualified alternate is not named in the will, priority for appointment as personal representative is determined by the law of the state of decedent's domicile at death.

C. If a qualified person is not named in the will as trustee, or the named person is incapacitated, unwilling to serve or dead, and a qualified alternate is not named in the will, the personal representative may appoint, without court approval, a qualified person, including a person serving as personal representative, to serve as trustee.

D. If a personal representative or trustee resigns, is removed, becomes incapacitated or dies, the surviving spouse, or if there is no surviving spouse or the surviving spouse is unable or unwilling to act, a majority of the adult children of the testator may appoint a qualified successor personal representative or trustee.

E. In all other cases, personal representatives and trustees must be appointed by the court.

History: Laws 1991, ch. 173, 13.



Section 45-2A-14 - Powers.

45-2A-14. Powers.

A. Subject to Subsection C of this section and except as expressly provided by will, a trustee, in addition to any other powers conferred by law, without prior approval of any court may:

(1) retain property in the form in which it is received, including assets in which the trustee is personally interested;

(2) make ordinary or extraordinary repairs, store, insure or otherwise care for any tangible personal property and pay shipping or other expense relating to the property as the trustee considers advisable;

(3) abandon property the trustee determines to be worthless;

(4) invest principal and income in any property the trustee determines and, without limiting the generality of the foregoing, invest in shares of an investment company or in shares or undivided portions of any common trust fund established by the trustee;

(5) sell, exchange or otherwise dispose of property at public or private sale on terms the trustee determines, no purchaser being bound to see to the application of any proceeds;

(6) lease property on terms the trustee determines even if the term extends beyond the time the property becomes distributable;

(7) allocate items of income or expense to income or principal, as provided by law;

(8) keep registered securities in the name of a nominee;

(9) pay, compromise or contest claims or controversies, including claims for estate or inheritance taxes, in any manner the trustee determines;

(10) participate in any manner the trustee determines in any reorganization, merger or consolidation of any entity whose securities constitute part of the property held;

(11) deposit securities with a voting trustee or committee of security holders even if under the terms of deposit the securities may remain deposited beyond the time they become distributable;

(12) vote any security in person or by special, limited or general proxy, with or without power of substitution, and otherwise exercise all the rights that may be exercised by any security holder in an individual capacity;

(13) borrow any amount the trustee considers advisable to obtain cash for any purpose of the trust, and in connection therewith, mortgage or otherwise encumber any property on any conditions the trustee determines even if the term of the loan may extend beyond the term of the trust;

(14) allot in or towards satisfaction of any payment, distribution or division, in any manner the trustee determines, any property held at the then current fair market value;

(15) hold trusts and shares undivided or at any time hold them or any of them set apart one from another;

(16) enter into a lease or arrangement for exploration and removal of minerals or other natural resources or enter into a pooling or unitization agreement;

(17) sell or exercise stock subscription or conversion rights;

(18) employ persons, including attorneys, auditors, investment advisers or agents, even if associated with the trustee, to advise or assist the trustee in the performance of duties, act without independent investigation upon their recommendations and, instead of acting personally, employ agents to perform any act of administration, whether or not discretionary;

(19) continue any unincorporated business or venture in which the decedent was engaged at the time of death;

(20) incorporate any business or venture in which the decedent was engaged at the time of death;

(21) distribute property distributable to the estate of an individual directly to the devisees or heirs of the individual; and

(22) perform any other act necessary or appropriate to administer the trust.

B. Except as expressly provided in the will, the personal representative, in the administration of the estate, has all of the powers of a personal representative under the [Uniform] Probate Code and all of the powers of a trustee conferred under Subsection A of this section. In addition, the personal representative has the power to satisfy written charitable pledges of the decedent, irrespective of whether the pledges constitute binding obligations of the decedent or were properly presented as claims, if in the judgment of the personal representative the decedent would have wanted the pledges satisfied under the circumstances.

C. Except as expressly provided in the will, the personal representative or trustee shall observe the standards in dealing with the estate which would be observed by a prudent person dealing with the property of another. If the personal representative or trustee has special skills or is named personal representative or trustee on the basis or representation of special skills or expertise, the person is under a duty to use those skills. Except to the extent qualified property is not available, only property that qualifies for the estate tax marital deduction under the Internal Revenue Code, as amended, may be allocated to the surviving spouse under Section 6 [45-2A-6 NMSA 1978] of the Uniform Statutory Will Act or to the surviving spouse's share of principal in a trust established under Section 7 [45-2A-7 NMSA 1978] of that act.

History: Laws 1991, ch. 173, 14.



Section 45-2A-15 - Bond or surety.

45-2A-15. Bond or surety.

A personal representative or trustee under the Uniform Statutory Will Act shall serve without giving bond or surety unless the testator by will, or the court upon the application of any person interested in the estate, provides otherwise.

History: Laws 1991, ch. 173, 15.



Section 45-2A-16 - Uniformity of application and construction.

45-2A-16. Uniformity of application and construction.

The Uniform Statutory Will Act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of that act among states enacting it.

History: Laws 1991, ch. 173, 16.



Section 45-2A-17 - Form of statutory will.

45-2A-17. Form of statutory will.

I, ________, of the City of ________, County of ________, and State of ________, declare this to be my Last Will and hereby revoke all of my prior wills and codicils.

1. I direct that my testamentary estate be disposed of in accordance with the Uniform Statutory Will Act, as in effect on the date of execution of this will.

2. I appoint ________ as personal representative of my estate under this will. If a trust becomes applicable under the provision of the Act, I appoint ________ as trustee hereunder. If either of them does not serve, or at any time ceases to serve, in either capacity, I appoint ________ to serve in the vacant capacity or capacities. I appoint ________ as guardian and conservator of my minor children. I, ________, the testator, sign my name to this instrument this ______________ day of ________, 19 ____, and being first duly sworn, do hereby declare to the undersigned authority that I sign and execute this instrument as my Last Will and that I (sign it willingly) (willingly direct another to sign for me) (cross out the one of these two alternatives that is inapplicable), that I execute one of these two alternatives that is inapplicable [sic], that I execute it as my free and voluntary act for the purpose therein expressed, and that I am 18 years of age or older, of sound mind, and under no constraint or undue influence.

__________________ Testator

We, ________ and ________ the witnesses, sign our names to this instrument, being first duly sworn, and do hereby declare to the undersigned authority that the testator signs and executes this instrument as (his) (her) Last Will and that (he) (she) (signs it willingly) (willingly directs another to sign) (her) (him) (cross out the inapplicable word or phrase in each of these instances), and that each of us, in the presence and hearing of the testator, hereby signs this will as witness to the testator's signing, and that to the best of our knowledge the testator is 18 years of age or older, of sound mind, and under no constraint or undue influence.

__________________ Witness

__________________ Witness

State of __________________

County of __________________

Subscribed, sworn to and acknowledged before me by ________, the testator, and subscribed and sworn to before me by ________ and ________, witnesses, this ________ day of ________, 19 ____.

(Seal)

(Signed) __________________________________________________

___________________________________________________________

(official capacity of officer) End Form

History: Laws 1991, ch. 173, 17.






Article 3 - Probate of Wills and Administration

Part 1 - GENERAL PROVISIONS

Section 45-3-101 - Devolution of estate at death; administration on deaths of husband and wife.

45-3-101. Devolution of estate at death; administration on deaths of husband and wife.

A. The power of a person to leave property by will and the rights of creditors, devisees and heirs to the person's property are subject to the restrictions and limitations contained in Chapter 45, Article 3 NMSA 1978 to facilitate the prompt settlement of estates.

B. Upon the death of a person, the person's separate property and the person's share of community property devolves:

(1) to the persons to whom the property is devised by the person's last will;

(2) to those indicated as substitutes for them in cases involving revocation, lapse, disclaimer or other circumstances pursuant to Chapter 45, Article 2 NMSA 1978 affecting the devolution of testate estates; or

(3) in the absence of testamentary disposition, to the person's heirs or to those indicated as substitutes for them in cases involving revocation, lapse, disclaimer or other circumstances pursuant to Chapter 45, Article 2, Parts 3, 4, 10 and 11 NMSA 1978 affecting the devolution of intestate estates.

C. The devolution of separate property and the decedent's share of community property is subject to rights to the family allowance and personal property allowance, to rights of creditors and to administration as provided in Chapter 45, Article 3 NMSA 1978. The surviving spouse's share of the community property is subject to administration until the time for presentation of claims has expired, and thereafter only to the extent necessary to pay community claims.

History: 1953 Comp., 32A-3-101, enacted by Laws 1975, ch. 257, 3-101; 2011, ch. 124, 42.



Section 45-3-102 - Necessity of order of probate for will.

45-3-102. Necessity of order of probate for will.

Except as provided in Sections 45-3-1201, 45-3-1205 and 45-3-1301 NMSA 1978, to be effective to prove the transfer of any property or to nominate a personal representative, a will must be declared to be valid by an order of informal probate by the probate court or an adjudication of probate by the district court.

History: 1953 Comp., 32A-3-102, enacted by Laws 1975, ch. 257, 3-102; 1995, ch. 210, 31; 2005, ch. 143, 1.



Section 45-3-103 - Necessity of appointment for administration.

45-3-103. Necessity of appointment for administration.

Except as otherwise provided in Sections 4-101 through 4-401 [45-4-101 through 45-4-401 NMSA 1978], to acquire the powers and undertake the duties and liabilities of a personal representative of a decedent, a person must be appointed by order of the district court or probate court, qualify and be issued letters. Administration of an estate is commenced by the issuance of letters.

History: 1953 Comp., 32A-3-103, enacted by Laws 1975, ch. 257, 3-103.



Section 45-3-104 - Claims against decedent; necessity of administration.

45-3-104. Claims against decedent; necessity of administration.

A. No proceeding to enforce a claim against the estate of a decedent or his successors may be revived or commenced before the appointment of a personal representative. After the appointment and until distribution, all proceedings and actions to enforce a claim against the estate are governed by the procedure prescribed by Sections 3-101 through 3-1204 [45-3-101 through 45-3-1204 NMSA 1978]. After distribution a creditor whose claim has not been barred may recover from the distributees as provided in Section 3-1004 [45-3-1004 NMSA 1978] or from a personal representative individually liable as provided in Section 3-1005 [45-3-1005 NMSA 1978].

B. Subsection A of this section shall have no application to a proceeding by a secured creditor of the decedent to enforce his right to his security except as to any deficiency judgment which might be sought therein.

History: 1953 Comp., 32A-3-104, enacted by Laws 1975, ch. 257, 3-104.



Section 45-3-105 - Proceedings affecting devolution and administration.

45-3-105. Proceedings affecting devolution and administration.

Persons interested in decedents' estates may apply to the probate court for determination in the informal proceedings provided in Sections 3-101 through 3-1204 [45-3-101 through 45-3-1204 NMSA 1978], and may petition the district court for orders in formal proceedings within its jurisdiction.

History: 1953 Comp., 32A-3-105, enacted by Laws 1975, ch. 257, 3-105.



Section 45-3-106 - Proceedings before district court; service; jurisdiction over persons.

45-3-106. Proceedings before district court; service; jurisdiction over persons.

In proceedings before the district court where notice is required by the Uniform Probate Code or by rule, and in proceedings to construe probated wills or determine heirs which concern estates that have not been and cannot now be opened for administration, interested persons may be bound by the orders of the district court in respect to property in or subject to the laws of New Mexico by notice in conformity with Section 45-1-401 NMSA 1978. An order is binding as to all who are given notice of the proceeding though less than all interested persons are notified.

History: 1953 Comp., 32A-3-106, enacted by Laws 1975, ch. 257, 3-106; 1995, ch. 210, 32.



Section 45-3-107 - Scope of proceedings; proceedings independent; exception.

45-3-107. Scope of proceedings; proceedings independent; exception.

Unless supervised administration as described in Sections 3-501 through 3-505 [45-3-501 through 45-3-505 NMSA 1978] is involved, each proceeding before the district court or probate court is independent of any other proceeding involving the same estate. Petitions for orders of the district court may combine various requests for relief in a single proceeding. Except as required for proceedings which are particularly described in Sections 3-101 through 3-1204 [45-3-101 through 45-3-1204 NMSA 1978], no petition is defective because it fails to embrace all matters which might then be the subject of a final order. Proceedings for probate of wills or adjudications of no will may be combined with proceedings for appointment of personal representatives. A proceeding for appointment of a personal representative is concluded by an order making or declining the appointment.

History: 1953 Comp., 32A-3-107, enacted by Laws 1975, ch. 257, 3-107.



Section 45-3-108 - Probate, testacy and appointment proceedings; ultimate time limit.

45-3-108. Probate, testacy and appointment proceedings; ultimate time limit.

A. No informal probate or appointment proceeding or formal testacy or appointment proceeding, other than a proceeding to probate a will previously probated at the testator's domicile or appointment proceedings relating to an estate in which there has been a prior appointment, may be commenced more than three years after the decedent's death, except:

(1) if a previous proceeding was dismissed because of doubt about the fact of the decedent's death, then appropriate probate, appointment or testacy proceedings may be maintained at any time thereafter upon a finding that the decedent's death occurred before the initiation of the previous proceeding and the applicant or petitioner has not delayed unduly in initiating the subsequent proceeding;

(2) appropriate probate, appointment or testacy proceedings may be maintained in relation to the estate of an absent, disappeared or missing person for whose estate a conservator has been appointed at any time within three years after the conservator becomes able to establish the death of the protected person;

(3) a proceeding to contest an informally probated will and to secure appointment of the person with legal priority for appointment in the event the contest is successful may be commenced within the later of twelve months from the informal probate or three years from the decedent's death;

(4) an informal appointment in an intestate proceeding or a formal testacy or appointment proceeding may be commenced thereafter if no proceedings concerning the succession or estate administration has occurred within the three-year period after the decedent's death, but the personal representative has no right to possess estate assets as provided in Section 45-3-709 NMSA 1978 beyond that necessary to confirm title thereto in the successors to the estate and claims other than expenses of administration may not be presented against the estate; and

(5) a formal testacy proceeding may be commenced at any time after three years from the decedent's death for the purpose of establishing an instrument to direct or control the ownership of property passing or distributable after the decedent's death from one other than the decedent when the property is to be appointed by the terms of the decedent's will or is to pass or be distributed as a part of the decedent's estate or its transfer is otherwise to be controlled by the terms of the decedent's will.

B. The limitations set out in Subsection A of this section do not apply to proceedings to construe probated wills or determine heirs of an intestate.

C. In cases pursuant to the provisions of Paragraph (1) or (2) of Subsection A of this section, the date on which a testacy or appointment proceeding is properly commenced shall be deemed to be the date of the decedent's death for purposes of other limitation provisions of the Uniform Probate Code that relate to the date of death.

History: 1953 Comp., 32A-3-108, enacted by Laws 1975, ch. 257, 3-108; 1993, ch. 174, 68; 1995, ch. 210, 33; 2011, ch. 124, 43.



Section 45-3-109 - Statutes of limitation on decedent's claim for relief.

45-3-109. Statutes of limitation on decedent's claim for relief.

No statute of limitation running on a claim for relief belonging to a decedent which had not been barred as of the date of his death, shall apply to bar a claim for relief surviving the decedent's death sooner than four months after death. A claim for relief belonging to a decedent which, but for this section, would have been barred less than four months after death, is barred after four months unless the statute of limitation is otherwise tolled.

History: 1953 Comp., 32A-3-109, enacted by Laws 1975, ch. 257, 3-109.






Part 2 - VENUE FOR PROBATE AND ADMINISTRATION; PRIORITY TO ADMINISTER; DEMAND FOR NOTICE

Section 45-3-201 - Venue for first and subsequent estate proceedings; location of property.

45-3-201. Venue for first and subsequent estate proceedings; location of property.

A. Venue for the first informal or formal testacy or appointment proceedings after a decedent's death is:

(1) in the county where the decedent had his domicile at the time of his death; or

(2) if the decedent was not domiciled in New Mexico, in any county where property of the decedent was located at the time of his death.

B. Venue for all subsequent proceedings is in the place where the initial proceeding occurred, unless the initial proceeding has been transferred as provided in Section 1-303 [45-1-303 NMSA 1978] or Subsection C of this section.

C. If the first proceeding was informal, on petition of an interested person and after notice to the proponent in the first proceeding, the district court in the place where the initial proceeding occurred, upon finding that venue is improper, may transfer the proceeding and the file to a court where venue is proper.

D. For the purpose of aiding determinations concerning location of assets which may be relevant in cases involving non-domiciliaries, a debt, other than one evidenced by investment or commercial paper or other instrument in favor of a non-domiciliary, is located where the debtor resides or, if the debtor is a person other than an individual, at the place where it has its principal office. Commercial paper, investment paper and other instruments are located where the instrument is. An interest in property held in trust is located where the trustee may be sued.

History: 1953 Comp., 32A-3-201, enacted by Laws 1975, ch. 257, 3-201.



Section 45-3-202 - Appointment or testacy proceedings; conflicting claim of domicile in another state.

45-3-202. Appointment or testacy proceedings; conflicting claim of domicile in another state.

If conflicting claims as to the domicile of a decedent are made in a formal testacy or appointment proceeding commenced in New Mexico, and in a testacy or appointment proceeding after notice pending at the same time in another state, the district court of New Mexico must stay, dismiss or permit suitable amendment in, the proceeding here unless it is determined that the local proceeding was commenced before the proceeding elsewhere. The determination of domicile in the proceeding first commenced must be accepted as determinative in the proceeding in New Mexico.

History: 1953 Comp., 32A-3-202, enacted by Laws 1975, ch. 257, 3-202.



Section 45-3-203 - Priority among persons seeking appointment as personal representative.

45-3-203. Priority among persons seeking appointment as personal representative.

A. Whether the proceedings are formal or informal, persons who are not disqualified have priority for appointment in the following order:

(1) the person with priority as determined by a probated will, including a person nominated by a power conferred in a will;

(2) the surviving spouse of the decedent who is a devisee of the decedent;

(3) other devisees of the decedent;

(4) the surviving spouse of the decedent;

(5) other heirs of the decedent; and

(6) on application or petition of an interested person other than a spouse, devisee or heir, any qualified person.

B. An objection to an appointment may be made only in formal proceedings. In case of objection, the priorities stated in Subsection A of this section apply except that:

(1) if the estate appears to be more than adequate to meet allowances and costs of administration but inadequate to discharge anticipated unsecured claims, the court, on petition of creditors, may appoint any qualified person; and

(2) in case of objection to appointment of a person other than one whose priority is determined by will by an heir or devisee appearing to have a substantial interest in the estate, the court may appoint a person who is acceptable to heirs and devisees whose interests in the estate appear to be worth in total more than half of the probable distributable value of the estate or, in default of this accord, any suitable person.

C. A person entitled to letters under Paragraphs (2) through (5) of Subsection A of this section or a person who has not reached the age of majority and who might be entitled to letters but for the person's age may nominate a qualified person to act as personal representative by an appropriate writing filed with the court and thereby confer the person's relative priority for appointment on the person's nominee. Any person who has reached the age of majority may renounce the right to nominate or to an appointment by an appropriate writing filed with the court. When two or more persons entitled to letters under Paragraphs (2) through (5) of Subsection A of this section share a priority, all those who do not renounce shall concur in nominating another to act for them or in applying for appointment by an appropriate writing filed with the court. The person so nominated shall have the same priority as those who nominated the person. A nomination or renunciation shall be signed by each person making it, the person's attorney or the person's representative authorized by Subsection D of this section.

D. Conservators of the estates of protected persons or, if there is no conservator, any guardian except a guardian ad litem of a minor or incapacitated person may exercise the same right to nominate, to object to another's appointment or to participate in determining the preference of a majority in interest of the heirs and devisees that the protected person would have if qualified for appointment.

E. Appointment of one who does not have highest priority, including highest priority resulting from renunciation or nomination determined pursuant to this section, may be made only in formal proceedings. Before appointing one without highest priority, the court shall determine that those having highest priority, although given notice of the proceedings, have failed to request appointment or to nominate another for appointment and that administration is necessary.

F. No person is qualified to serve as a personal representative who is:

(1) under the age of majority;

(2) a person whom the court finds unsuitable in formal proceedings; or

(3) a creditor of the decedent unless the appointment is to be made after forty-five days have elapsed from the death of the decedent.

G. A personal representative appointed by a court of the decedent's domicile has priority over all other persons except where the decedent's will nominates different persons to be personal representatives in New Mexico and in the state of domicile. The domiciliary personal representative may nominate another, who shall have the same priority as the domiciliary personal representative.

H. This section governs priority for appointment of a successor personal representative but does not apply to the selection of a special administrator.

History: 1953 Comp., 32A-3-203, enacted by Laws 1975, ch. 257, 3-203; 2009, ch. 159, 25; 2011, ch. 124, 44.

45-3-203. Priority among persons seeking appointment as personal representative. (Effective January 1, 2018.)

A. Whether the proceedings are formal or informal, persons who are not disqualified have priority for appointment in the following order:

(1) the person with priority as determined by a probated will, including a person nominated by a power conferred in a will;

(2) the surviving spouse of the decedent who is a devisee of the decedent;

(3) other devisees of the decedent;

(4) the surviving spouse of the decedent;

(5) other heirs of the decedent; and

(6) forty-five days after the death of the decedent, any creditor.

B. An objection to an appointment may be made only in formal proceedings. In case of objection, the priorities stated in Subsection A of this section apply except that:

(1) if the estate appears to be more than adequate to meet allowances and costs of administration but inadequate to discharge anticipated unsecured claims, the court, on petition of creditors, may appoint any qualified person; and

(2) in case of objection to appointment of a person other than one whose priority is determined by will by an heir or devisee appearing to have a substantial interest in the estate, the court may appoint a person who is acceptable to heirs and devisees whose interests in the estate appear to be worth in total more than half of the probable distributable value of the estate or, in default of this accord, any suitable person.

C. A person entitled to letters under Paragraphs (2) through (5) of Subsection A of this section or a person who has not reached the age of majority and who would be entitled to letters but for the person's age may nominate a qualified person to act as personal representative by an appropriate writing filed with the court and thereby confer the person's relative priority for appointment on the person's nominee. Any person who has reached the age of majority may renounce the right to nominate or to an appointment by an appropriate writing filed with the court. When two or more persons entitled to letters under Paragraphs (2) through (5) of Subsection A of this section share a priority, all those who do not renounce must concur in nominating another to act for them or in applying for appointment by an appropriate writing filed with the court. The person so nominated shall have the same priority as those who nominated the person. A nomination or renunciation shall be signed by each person making it, the person's attorney or the person's representative authorized by Subsection D of this section.

D. Conservators of the estates of protected persons or, if there is no conservator, any guardian except a guardian ad litem of a minor or incapacitated person may exercise the same right to nominate, to object to another's appointment or to participate in determining the preference of a majority in interest of the heirs and devisees that the protected person would have if qualified for appointment.

E. Appointment of one who does not have priority, including priority resulting from renunciation or nomination determined pursuant to this section, may be made only in formal proceedings. Before appointing one without priority, the court shall determine that those having priority, although given notice of the proceedings, have failed to request appointment or to nominate another for appointment and that administration is necessary.

F. No person is qualified to serve as a personal representative who is:

(1) under the age of majority; or

(2) a person whom the court finds unsuitable in formal proceedings.

G. A personal representative appointed by a court of the decedent's domicile has priority over all other persons except where the decedent's will nominates different persons to be personal representatives in New Mexico and in the state of domicile. The domiciliary personal representative may nominate another, who shall have the same priority as the domiciliary personal representative.

H. This section governs priority for appointment of a successor personal representative but does not apply to the selection of a special administrator.

History: 1953 Comp., 32A-3-203, enacted by Laws 1975, ch. 257, 3-203; 2009, ch. 159, 25; 2011, ch. 124, 44; 2017, ch. 41, 16.



Section 45-3-204 - Demand for notice of order or filing concerning decedent's estate.

45-3-204. Demand for notice of order or filing concerning decedent's estate.

Any interested person desiring notice of any order or filing pertaining to a decedent's estate may at any time after the death of the decedent file a demand for notice with the clerk of the court in which the proceedings for the decedent's estate are being conducted or in the district court of the county where they would be pending if commenced. A person commencing a proceeding for a decedent's estate in probate court shall inquire of the clerk of the district court for that county whether any demand for notice has been filed prior to commencing a proceeding in the probate court. The demand for notice shall state the name of the decedent, the nature of the demandant's interest in the estate and the demandant's address or that of his attorney. The clerk shall mail a copy of the demand to the personal representative if one has been appointed. After filing of a demand, no order or filing to which the demand relates shall be made or accepted without notice as prescribed in Section 45-1-401 NMSA 1978 to the demandant or his attorney. The validity of an order which is issued, or filing which is accepted, without compliance with this requirement shall not be affected by the error, but the applicant or petitioner receiving the order or the person making the filing may be liable for any damage caused by the absence of notice. The requirement of notice arising from a demand under this provision may be waived in writing by the demandant and shall cease upon the termination of his interest in the estate.

History: 1953 Comp., 32A-3-204, enacted by Laws 1975, ch. 257, 3-204; 1983, ch. 194, 4.






Part 3 - INFORMAL PROBATE AND APPOINTMENT PROCEEDINGS

Section 45-3-301 - Informal probate or appointment proceedings; application; contents.

45-3-301. Informal probate or appointment proceedings; application; contents.

Applications for informal probate or informal appointment must be directed to the probate or district court and verified by the applicant to be accurate and complete to the best of his knowledge and belief as to the information found in Subsections A through F of this section.

A. Every application for informal probate of a will or for informal appointment of a personal representative, other than a special or successor representative, shall contain the following:

(1) a statement of the interest of the applicant;

(2) the name and date of death of the decedent; his age and the county and state of his domicile at the time of death; and the names and addresses of the spouse, children, heirs and devisees and the ages of any who are minors so far as known or ascertainable with reasonable diligence by the applicant;

(3) if the decedent was not domiciled in New Mexico at the time of his death, a statement showing venue;

(4) a statement identifying and indicating the address of any personal representative of the decedent appointed in New Mexico or elsewhere whose appointment has not been terminated;

(5) a statement indicating whether the applicant has received a demand for notice, or is aware of any demand for notice, of any probate or appointment proceeding concerning the decedent that may have been filed in New Mexico or elsewhere; and

(6) a statement that the time limit for informal probate or appointment as provided in Sections 45-3-101 through 45-3-1204 NMSA 1978 has not expired either because three years or less have passed since the decedent's death, or, if more than three years from death have passed, that circumstances as described by Section 45-3-108 NMSA 1978 authorizing tardy probate or appointment have occurred.

B. An application for informal probate of a will shall state the following in addition to the statements required by Subsection A of this section:

(1) that the original of the decedent's last will is in the possession of the court, or accompanies the application, or that an authenticated copy of his will probated in another jurisdiction accompanies the application;

(2) that the applicant, to the best of his knowledge, believes the will to have been validly executed; and

(3) that after the exercise of reasonable diligence, the applicant is unaware of any instrument revoking the will, and that the applicant believes that the instrument which is the subject of the application is the decedent's last will.

C. An application for informal appointment of a personal representative to administer an estate under a will shall describe the will by date of execution and state the time and place of probate or the pending application or petition for probate. The application for appointment shall adopt the statements in the application or petition for probate and state the name, address and priority for appointment of the person whose appointment is sought.

D. An application for informal appointment of a personal representative in intestacy shall state in addition to the statements required by Subsection A of this section:

(1) that after the exercise of a reasonable diligence, the applicant is unaware of any unrevoked testamentary instrument relating to property having a situs in New Mexico under Section 45-1-301 NMSA 1978; and

(2) the priority of the person whose appointment is sought and the names of any other person having a prior or equal right to the appointment under Section 45-3-203 NMSA 1978.

E. An application for appointment of a personal representative to succeed a personal representative appointed under a different testacy status shall refer to the order in the most recent testacy proceeding, state the name and address of the person whose appointment is sought and of the person whose appointment will be terminated if the application is granted, and describe the priority of the applicant.

F. An application for appointment of a personal representative to succeed a personal representative who has tendered a resignation as provided in Subsection C of Section 45-3-610 NMSA 1978 or whose appointment has been terminated by death or removal, shall:

(1) adopt the statements in the application or petition which led to the appointment of the person being succeeded except as specifically changed or corrected;

(2) state the name and address of the person who seeks appointment as successor; and

(3) describe the priority of the applicant.

G. By verifying an application for informal probate, or informal appointment, the applicant submits personally to the jurisdiction of the court in any proceeding for relief from fraud relating to the application, or for perjury, that may be instituted against him.

History: 1953 Comp., 32A-3-301, enacted by Laws 1975, ch. 257, 3-301; 1976 (S.S.), ch. 37, 6; 1978, ch. 159, 4.



Section 45-3-302 - Informal probate; duty of court; effect of informal probate.

45-3-302. Informal probate; duty of court; effect of informal probate.

Upon receipt of an application requesting informal probate of a will, the probate or the district court, upon making the findings required by Section 45-3-303 NMSA 1978, shall issue a written statement of informal probate if at least one hundred twenty hours have elapsed since the decedent's death. Informal probate is conclusive as to all persons until superseded by an order in a formal testacy proceeding. No defect in the application or procedure relating thereto which leads to informal probate of a will renders the probate void.

History: 1953 Comp., 32A-3-302, enacted by Laws 1975, ch. 257, 3-302; 1976 (S.S.), ch. 37, 7; 1978, ch. 159, 5.



Section 45-3-303 - Informal probate; proof and findings required.

45-3-303. Informal probate; proof and findings required.

A. In an informal proceeding for original probate of a will, the probate or the district court shall determine whether:

(1) the application is complete;

(2) the applicant has made oath or affirmation that the statements contained in the application are true to the best of his knowledge and belief;

(3) the applicant appears from the application to be an interested person as defined in Paragraph (2) [(23)] of Subsection A of Section 45-1-201 NMSA 1978;

(4) on the basis of the statements in the application, venue is proper;

(5) an original, duly executed and apparently unrevoked will is in the possession of the probate or the district court;

(6) any notice required by Section 45-3-204 NMSA 1978 has been given; and

(7) it appears from the application that the time limit for original probate has not expired.

B. The application shall be denied if it indicates that a personal representative has been appointed in another county of New Mexico or, except as provided in Subsection D of this section, if it appears that this or another will of the decedent has been the subject of a previous informal probate order.

C. A will which appears to have the required signatures and which contains an attestation clause showing that requirements of execution under Section 45-2-502 or 45-2-506 NMSA 1978 have been met shall be probated without further proof. In other cases, the probate or the district court may presume execution if the will appears to have been properly executed, or it may accept a sworn statement or affidavit of any person having knowledge of the circumstances of execution, whether or not the person was a witness to the will.

D. Informal probate of a will which has been previously probated in another state or foreign country may be granted at any time upon written application by any interested person, together with deposit of an authenticated copy of the will and of the order or statement probating it from the office or court where it was first probated.

E. A will from a place which does not provide for probate of a will after death and which is not eligible for probate under Subsection A of this section, may be probated in New Mexico upon receipt by the probate or the district court of a duly authenticated copy of the will and a duly authenticated certificate of its legal custodian that the copy filed is a true copy and that the will has become operative under the law of the other place.

History: 1953 Comp., 32A-3-303, enacted by Laws 1975, ch. 257, 3-303; 1978, ch. 159, 6.



Section 45-3-304 - Reserved.

45-3-304. Reserved.



Section 45-3-305 - Informal probate; court not satisfied.

45-3-305. Informal probate; court not satisfied.

The probate or the district court may decline application for informal probate of a will for any reason. A declination of informal probate is not an adjudication and does not preclude formal probate proceedings.

History: 1953 Comp., 32A-3-305, enacted by Laws 1975, ch. 257, 3-305; 1978, ch. 159, 7.



Section 45-3-306 - Informal probate; notice requirements.

45-3-306. Informal probate; notice requirements.

A. The applicant shall give notice as described by Section 45-1-401 NMSA 1978 of his application for informal probate to any person demanding it pursuant to Section 45-3-204 NMSA 1978 and to any personal representative of the decedent whose appointment has not been terminated. No other notice of informal probate is required.

B. If an informal probate is granted, within 30 days thereafter the applicant shall give written information of the probate to the heirs and devisees. The information shall include the name and address of the applicant, the name and location of the court granting the informal probate, and the date of the probate. The information shall be delivered or sent by ordinary mail to each of the heirs and devisees whose address is reasonably available to the applicant. No duty to give information is incurred under this section if a personal representative is appointed who is required to give written information pursuant to the provisions of Section 45-3-705 NMSA 1978. An applicant's failure to give information as required by this section is a breach of the applicant's duty to the heirs and devisees but does not affect the validity of the probate.

History: 1953 Comp., 32A-3-306, enacted by Laws 1975, ch. 257, 3-306; 1995, ch. 210, 34.



Section 45-3-307 - Informal appointment proceedings; delay in order; duty of court; effect of appointment.

45-3-307. Informal appointment proceedings; delay in order; duty of court; effect of appointment.

A. Upon receipt of an application for informal appointment of a personal representative (other than a special administrator as provided in Section 45-3-614 NMSA 1978), if at least one hundred twenty hours have elapsed since the decedent's death, the probate or the district court, after making the findings required by Section 45-3-308 NMSA 1978, shall appoint the applicant subject to qualification and acceptance. However, if the decedent was a nonresident, the probate or the district court shall delay the order of appointment until thirty days have elapsed since death unless the personal representative appointed at the decedent's domicile is the applicant, or unless the decedent's will directs that his estate be subject to the laws of New Mexico.

B. The status of personal representative and the powers and duties pertaining to the office are fully established by informal appointment. An appointment, and the office of personal representative created thereby, is subject to termination as provided in Sections 45-3-608 through 45-3-612 NMSA 1978, but is not subject to retroactive vacation.

History: 1953 Comp., 32A-3-307, enacted by Laws 1975, ch. 257, 3-307; 1976 (S.S.), ch. 37, 8; 1978, ch. 159, 8.



Section 45-3-308 - Informal appointment proceedings; proof and findings required.

45-3-308. Informal appointment proceedings; proof and findings required.

A. In informal appointment proceedings, the probate or the district court must determine whether:

(1) the application for informal appointment of a personal representative is complete;

(2) the applicant has made oath or affirmation that the statements contained in the application are true to the best of his knowledge and belief;

(3) the applicant appears from the application to be an interested person as defined in Paragraph (20) [(23)] of Subsection A of Section 45-1-201 NMSA 1978;

(4) on the basis of the statements in the application, venue is proper;

(5) any will to which the requested appointment relates has been formally or informally probated; but this requirement does not apply to the appointment of a special administrator;

(6) any notice required by Section 45-3-204 NMSA 1978 has been given; and

(7) from the statements in the application, from the contents of the probated will, if any, and from any nominations and renunciations pursuant to Section 45-3-203 NMSA 1978 that have been filed before or at the time of the application, the person whose appointment is sought has priority entitling him to the appointment.

B. Unless Section 45-3-612 NMSA 1978 controls, the application must be denied if it indicates that a personal representative who has not filed a written statement of resignation as provided in Subsection C of Section 45-3-610 NMSA 1978 has been appointed in New Mexico, that (unless the applicant is the domiciliary personal representative or his nominee) the decedent was not domiciled in New Mexico and that a personal representative whose appointment has not been terminated has been appointed by a court in the state of domicile, or that other requirements of this section have not been met.

C. If the applicant is the domiciliary personal representative and the decedent was not domiciled in New Mexico, informal appointment proceedings may be allowed.

History: 1953 Comp., 32A-3-308, enacted by Laws 1975, ch. 257, 3-308; 1978, ch. 159, 9.



Section 45-3-309 - Informal appointment proceedings; court not satisfied.

45-3-309. Informal appointment proceedings; court not satisfied.

The probate or the district court may decline an application for informal appointment of a personal representative for any reason. A declination of informal appointment is not an adjudication and does not preclude appointment in formal proceedings.

History: 1953 Comp., 32A-3-309, enacted by Laws 1975, ch. 257, 3-309; 1978, ch. 159, 10; 2011, ch. 124, 45.



Section 45-3-310 - Informal appointment proceedings; notice requirements.

45-3-310. Informal appointment proceedings; notice requirements.

The applicant must give notice as described by Section 1-401 [45-1-401 NMSA 1978] of his intention to seek an appointment informally to any person demanding it pursuant to Section 3-204 [45-3-204 NMSA 1978]. No other notice of an informal appointment proceeding is required, except that the personal representative shall give notice pursuant to the provisions of Section 3-705 [45-3-705 NMSA 1978].

History: 1953 Comp., 32A-3-310, enacted by Laws 1975, ch. 257, 3-310.



Section 45-3-311 - Informal appointment unavailable in certain cases.

45-3-311. Informal appointment unavailable in certain cases.

If an application for informal appointment indicates the existence of a possible unrevoked testamentary instrument which may relate to property subject to the laws of New Mexico, and which is not filed for probate in the probate or the district court, the probate or the district court shall decline the application; however, such declination of informal probate is not an adjudication and does not preclude appointment in formal proceedings.

History: 1953 Comp., 32A-3-311, enacted by Laws 1975, ch. 257, 3-311; 1978, ch. 159, 11.






Part 4 - FORMAL TESTACY AND APPOINTMENT PROCEEDINGS

Section 45-3-401 - Formal testacy proceedings; nature; when commenced.

45-3-401. Formal testacy proceedings; nature; when commenced.

A. A formal testacy proceeding is litigation to determine whether a decedent left a valid will. A formal testacy proceeding may be commenced by an interested person filing:

(1) a petition as described in Subsection A of Section 3-402 [45-3-402 NMSA 1978] in which he requests that the court, after notice and hearing, enter an order probating a will; or

(2) a petition to set aside an informal probate of a will or to prevent informal probate of a will which is the subject of a pending application; or

(3) a petition in accordance with Subsection C of Section 3-402 [45-3-402 NMSA 1978] for an order that the decedent died intestate.

B. A petition may request formal probate of a will without regard to whether or not the same or a conflicting will has been informally probated. A formal testacy proceeding may, but need not, involve a request for appointment of a personal representative.

C. During the pendency of a formal testacy proceeding, the probate court shall not act upon any application for informal probate of any will of the decedent or any application for informal appointment of a personal representative of the decedent.

D. Unless a petition in a formal testacy proceeding also requests confirmation of the previous informal appointment, a previously-appointed personal representative, after receipt of notice of the commencement of a formal probate proceeding, must refrain from exercising his power to make any further distribution of the estate during the pendency of the formal proceeding. If a petitioner requests the appointment of a different personal representative in a formal proceeding, the previously-appointed personal representative, after receipt of notice thereof, shall refrain from exercising any power of administration except as necessary to preserve the estate, or unless the district court orders otherwise.

History: 1953 Comp., 32A-3-401, enacted by Laws 1975, ch. 257, 3-401.



Section 45-3-402 - Formal testacy or appointment proceedings; petition; contents.

45-3-402. Formal testacy or appointment proceedings; petition; contents.

A. Petitions for formal probate of a will, or for adjudication of intestacy with or without request for appointment of a personal representative, must be directed to the district court, request a judicial order after notice and hearing, and contain further statements as indicated in this section. A petition for formal probate of a will:

(1) contains the original will, unless excused under the provisions of Subsection B of this section;

(2) requests an order as to the testacy of the decedent in relation to a particular instrument which may or may not have been informally probated and determining the heirs; and

(3) contains the statements required for informal applications as stated in Subsection A of Section 3-301 [45-3-301 NMSA 1978] and the statements required by Paragraphs (1) through (3) of Subsection B of Section 3-301 [45-3-301 NMSA 1978].

B. If the original will is neither in the possession of the court nor accompanies the petition and no authenticated copy of a will probated in another jurisdiction accompanies the petition, the petition also must state the contents of the will and why it is unavailable.

C. A petition for adjudication of intestacy and appointment of a personal representative must request a judicial finding and order that the decedent left no will and, determining the heirs, contain the statements required by Subsections A and D of Section 3-301 [45-3-301 NMSA 1978] and indicate whether supervised administration is sought. A petition may request an order determining intestacy and heirs without requesting the appointment of a personal representative, in which case, the statements required by Paragraph (2) of Subsection D of Section 3-301 [45-3-301 NMSA 1978] may be omitted.

History: 1953 Comp., 32A-3-402, enacted by Laws 1975, ch. 257, 3-402.



Section 45-3-403 - Formal testacy proceeding; notice of hearing on petition.

45-3-403. Formal testacy proceeding; notice of hearing on petition.

A. Upon commencement of a formal testacy proceeding, the district court shall fix a time and place of hearing. Notice shall be given in the manner prescribed by Section 1-401 [45-1-401 NMSA 1978] by the petitioner to the persons enumerated in this section and to any additional person who has filed a demand for notice under Section 3-204 [45-3-204 NMSA 1978] of the [Uniform] Probate Code.

B. Notice shall be given to the following persons: the surviving spouse, children and other heirs of the decedent (who would have taken had the decedent died intestate); the devisees and personal representatives named in any will that is being, or has been, probated, or offered for informal or formal probate in the county, or that is known by the petitioner to have been probated, or offered for informal or formal probate elsewhere; and any personal representative of the decedent whose appointment has not been terminated. Notice may be given to other persons. In addition, the petitioner shall give notice by publication to all unknown persons and to all known persons whose addresses are unknown who have any interest in the matters being litigated.

C. If it appears by the petition or otherwise that the fact of the death of the alleged decedent may be in doubt, or on the written demand of any interested person, a copy of the notice of the hearing on the petition shall be sent by registered or certified mail to the alleged decedent at his last known address. The district court shall direct the petitioner to report the results of, or make and report back concerning, a reasonably diligent search for the alleged decedent in any manner that may seem advisable, including any or all of the following methods:

(1) by inserting in one or more suitable periodicals, a notice requesting information from any person having knowledge of the where-abouts of the alleged decedent;

(2) by notifying law enforcement officials and public welfare agencies in appropriate locations of the disappearance of the alleged decedent; and

(3) by engaging the services of an investigator. The costs of any search so directed shall be paid by the petitioner if there is no administration or by the estate of the decedent in case there is administration.

History: 1953 Comp., 32A-3-403, enacted by Laws 1975, ch. 257, 3-403.



Section 45-3-404 - Formal testacy proceedings; written objections to probate.

45-3-404. Formal testacy proceedings; written objections to probate.

In a formal testacy proceeding, any interested person who opposes the probate of a will for any reason shall state in his pleadings his objections to probate of the will.

History: 1953 Comp., 32A-3-404, enacted by Laws 1975, ch. 257, 3-404.



Section 45-3-405 - Formal testacy proceedings; uncontested cases; hearings and proof.

45-3-405. Formal testacy proceedings; uncontested cases; hearings and proof.

A. If a petition in a formal testacy proceeding is unopposed, the district court may order probate or intestacy on the strength of the pleadings if satisfied that the conditions of Section 3-409 [45-3-409 NMSA 1978] have been met, or conduct a hearing in open court and require proof of the matters necessary to support the order requested.

B. If evidence concerning execution of a will which is not self-proved is necessary in uncontested cases, the affidavit or testimony of at least one of the attesting witnesses is required if he is within New Mexico, competent and able to testify. Otherwise, due execution of a will may be proved by other evidence.

C. If the will is self-proved in an uncontested case, compliance with signature requirements for execution is conclusively presumed and other requirements of execution are presumed, subject to rebuttal without the testimony of any witness, upon filing the will and the acknowledgment and affidavits annexed or attached thereto, unless there is proof of fraud or forgery affecting the acknowledgment or affidavit.

History: 1953 Comp., 32A-3-405, enacted by Laws 1975, ch. 257, 3-405.



Section 45-3-406 - Formal testacy proceedings; contested cases; testimony of attesting witnesses.

45-3-406. Formal testacy proceedings; contested cases; testimony of attesting witnesses.

A. If evidence concerning execution of a will which is not self-proved is necessary in contested cases, the testimony of at least one of the attesting witnesses is required if he is within New Mexico, competent and able to testify. Otherwise, due execution of a will may be proved by other evidence.

B. If the will is self-proved in a contested case, compliance with signature requirements for execution is conclusively presumed and other requirements of execution are presumed, subject to rebuttal without the testimony of any witness, upon filing the will and the acknowledgment and affidavits annexed or attached thereto, unless there is proof of fraud or forgery affecting the acknowledgment or affidavit.

History: 1953 Comp., 32A-3-406, enacted by Laws 1975, ch. 257, 3-406.



Section 45-3-407 - Formal testacy proceedings; burdens in contested cases.

45-3-407. Formal testacy proceedings; burdens in contested cases.

In contested cases, petitioners who seek to establish intestacy have the burden of establishing prima facie proof of death, venue and heirship. Proponents of a will have the burden of establishing prima facie proof of due execution in all cases, and if they are also petitioners, prima facie proof of death and venue. Contestants of a will have the burden of establishing lack of testamentary intent or capacity, undue influence, fraud, duress, mistake or revocation. Parties have the ultimate burden of persuasion as to matters with respect to which they have the initial burden of proof. If a will is opposed by the petition for probate of a later will revoking the former, it shall be determined first whether the later will is entitled to probate. If a will is opposed by a petition for a declaration of intestacy, it shall be determined first whether the will is entitled to probate.

History: 1953 Comp., 32A-3-407, enacted by Laws 1975, ch. 257, 3-407.



Section 45-3-408 - Formal testacy proceedings; will construction; effect of final order in another jurisdiction.

45-3-408. Formal testacy proceedings; will construction; effect of final order in another jurisdiction.

A final order of a court of another state determining testacy, the validity or construction of a will, made in a proceeding involving notice to and an opportunity for contest by all interested persons, must be accepted as determinative by the courts of New Mexico if it includes, or is based upon, a finding that the decedent was domiciled at his death in the state where the order was made.

History: 1953 Comp., 32A-3-408, enacted by Laws 1975, ch. 257, 3-408.



Section 45-3-409 - Formal testacy proceedings; order; foreign will.

45-3-409. Formal testacy proceedings; order; foreign will.

A. After the time required for any notice has expired, upon proof of notice, and after any hearing that may be necessary, if the district court finds that the testator is dead, venue is proper and that the proceeding was commenced within the limitation prescribed by Section 3-108 [45-3-108 NMSA 1978], it shall determine the decedent's domicile at death, his heirs and his state of testacy. Any will found to be valid and unrevoked shall be formally probated. Termination of any previous informal appointment of a personal representative, which may be appropriate in view of the relief requested and findings, is governed by Section 3-612 [45-3-612 NMSA 1978]. The petition shall be dismissed or appropriate amendment allowed if the court is not satisfied that the alleged decedent is dead.

B. A will from a foreign jurisdiction which does not provide for probate of a will after death, may be proved for probate in New Mexico by a duly authenticated certificate of its legal custodian that the copy introduced is a true copy and that the will has become operative under the law of the foreign jurisdiction.

History: 1953 Comp., 32A-3-409, enacted by Laws 1975, ch. 257, 3-409.



Section 45-3-410 - Formal testacy proceedings; probate of more than one instrument.

45-3-410. Formal testacy proceedings; probate of more than one instrument.

If two or more instruments are offered for probate before a final order is entered in a formal testacy proceeding, more than one instrument may be probated if neither expressly revokes the other or contains provisions which work a total revocation by implication. If more than one instrument is probated, the order shall indicate what provisions control in respect to the nomination of a personal representative, if any. The order may, but need not, indicate how any provisions of a particular instrument are affected by the other instrument. After a final order in a testacy proceeding has been entered, no petition for probate of any other instrument of the decedent may be entertained, except incident to a petition to vacate or modify a previous probate order and subject to the time limits of Section 3-412 [45-3-412 NMSA 1978].

History: 1953 Comp., 32A-3-410, enacted by Laws 1975, ch. 257, 3-410.



Section 45-3-411 - Formal testacy proceedings; partial intestacy.

45-3-411. Formal testacy proceedings; partial intestacy.

If it becomes evident in the course of a formal testacy proceeding that, though one or more instruments are entitled to be probated, the decedent's estate is or may be partially intestate, the district court shall enter an order to that effect.

History: 1953 Comp., 32A-3-411, enacted by Laws 1975, ch. 257, 3-411.



Section 45-3-412 - Formal testacy proceedings; effect of order; vacation.

45-3-412. Formal testacy proceedings; effect of order; vacation.

A. Subject to appeal and subject to vacation as provided in this section and in Section 45-3-413 NMSA 1978, a formal testacy order under Sections 45-3-409 through 45-3-411 NMSA 1978, including an order that the decedent left no valid will and determining heirs, is final as to all persons with respect to all issues concerning the decedent's estate that the court considered or might have considered incident to its rendition relevant to the question of whether the decedent left a valid will and to the determination of heirs, except that:

(1) the court shall entertain a petition for modification or vacation of its order and probate of another will of the decedent if it is shown that the proponents of the later-offered will were unaware of:

(a) its existence at the time of the earlier proceeding; or

(b) the earlier proceeding and were given no notice thereof except by publication;

(2) if intestacy of all or part of the estate has been ordered, the determination of heirs of the decedent may be reconsidered if it is shown that one or more persons were omitted from the determination and it is also shown that the persons were:

(a) unaware of their relationship to the decedent;

(b) were unaware of his death; or

(c) were given no notice of any proceeding concerning his estate except by publication;

(3) a petition for vacation under either Paragraph (1) or (2) of this subsection shall be filed prior to the earliest of the following time limits:

(a) if a personal representative has been appointed for the estate, the time of entry of any order approving final distribution of the estate or, if the estate is closed by statement, six months after the filing of the closing statement;

(b) whether or not a personal representative has been appointed for the estate of the decedent, the time prescribed by Section 45-3-108 NMSA 1978 when it is no longer possible to initiate an original proceeding to probate a will of the decedent; or

(c) twelve months after the entry of the order sought to be vacated;

(4) the order originally rendered in the testacy proceeding may be modified or vacated, if appropriate under the circumstances, by the order of probate of the later-offered will or the order redetermining heirs; and

(5) the finding of the fact of death is conclusive as to the alleged decedent only if notice of the hearing on the petition in the formal testacy proceeding was sent by registered or certified mail addressed to the alleged decedent at his last known address and the court finds that a search under Subsection C of Section 45-3-403 NMSA 1978 was made.

B. If the alleged decedent is not dead, even if notice was sent and search was made, he may recover estate assets in the hands of the personal representative. In addition to any remedies available to the alleged decedent by reason of any fraud or intentional wrongdoing, the alleged decedent may recover any estate or its proceeds from distributees that is in their hands or the value of distributions received by them to the extent that any recovery from distributees is equitable in view of all of the circumstances.

History: 1953 Comp., 32A-3-412, enacted by Laws 1975, ch. 257, 3-412; 1995, ch. 210, 35.



Section 45-3-413 - Formal testacy proceedings; vacation of order for other cause.

45-3-413. Formal testacy proceedings; vacation of order for other cause.

For good cause shown, an order in a formal testacy proceeding may be modified or vacated within the time allowed for appeal as provided by the Rules Governing Appeals to the Supreme Court and Court of Appeals and Original Proceedings in the Supreme Court [12-101 NMRA].

History: 1953 Comp., 32A-3-413, enacted by Laws 1975, ch. 257, 3-413.



Section 45-3-414 - Formal proceedings concerning appointment of personal representative.

45-3-414. Formal proceedings concerning appointment of personal representative.

A. A formal proceeding for adjudication regarding the priority or qualification of one who is an applicant for appointment as personal representative, or of one who previously has been appointed personal representative in informal proceedings, if an issue concerning the testacy of the decedent is or may be involved, is governed by Section 3-402 [45-3-402 NMSA 1978], as well as by this section. In other cases, the petition shall contain or adopt the statements required by Subsection A of Section 3-301 [45-3-301 NMSA 1978] and describe the question relating to priority or qualification of the personal representative which is to be resolved. If the proceeding precedes any appointment of a personal representative, it shall stay any pending informal appointment proceedings as well as any commenced thereafter. If the proceeding is commenced after appointment, the previously-appointed personal representative, after receipt of notice thereof, shall refrain from exercising any power of administration except as necessary to preserve the estate or unless the district court orders otherwise.

B. After notice to interested persons, including all persons interested in the administration of the estate as successors under the applicable assumption concerning testacy, any previously-appointed personal representative, and any person having or claiming priority for appointment as personal representative, the district court shall determine who is entitled to appointment under Section 3-203 [45-3-203 NMSA 1978], make a proper appointment and, if appropriate, terminate any prior appointment found to have been improper as provided in cases of removal under Section 3-611 [45-3-611 NMSA 1978].

History: 1953 Comp., 32A-3-414, enacted by Laws 1975, ch. 257, 3-414.






Part 5 - SUPERVISED ADMINISTRATION

Section 45-3-501 - Supervised administration; nature of proceeding.

45-3-501. Supervised administration; nature of proceeding.

A. Supervised administration is a single in rem proceeding to secure complete administration and settlement of a decedent's estate under the continuing authority of the district court which extends until entry of an order approving distribution of the estate and discharging the personal representative or other order terminating the proceeding.

B. A supervised personal representative is responsible to the district court, as well as to the interested persons, and is subject to directions concerning the estate made by the district court on its own motion or on the motion of any interested person.

C. Except as otherwise provided in Sections 3-501 through 3-505 [45-3-501 through 45-3-505 NMSA 1978], or as otherwise ordered by the district court, a supervised personal representative has the same duties and powers as a personal representative who is not supervised.

History: 1953 Comp., 32A-3-501, enacted by Laws 1975, ch. 257, 3-501.



Section 45-3-502 - Supervised administration; petition; order.

45-3-502. Supervised administration; petition; order.

A. A petition for supervised administration may be filed by any interested person at any time or the request for supervised administration may be joined with a petition in a testacy or appointment proceeding. If the testacy of the decedent and the priority and qualification of any personal representative have not been adjudicated previously, the petition for supervised administration shall include the matters required of a petition in a formal testacy proceeding and the notice requirements and procedures applicable to a formal testacy proceeding apply. If not previously adjudicated, the district court shall adjudicate the testacy of the decedent and questions relating to the priority and qualifications of the personal representative in any case involving a request for supervised administration, even though the request for supervised administration may be denied.

B. After notice to interested persons, the district court shall order supervised administration of a decedent's estate:

(1) if the decedent's will directs supervised administration, unless the district court finds that circumstances bearing on the need for supervised administration have changed since the execution of the will and that there is no necessity for supervised administration;

(2) if the decedent's will directs unsupervised administration, only upon a finding that supervised administration is necessary for protection of persons interested in the estate; or

(3) in other cases if the district court finds that supervised administration is necessary under the circumstances.

History: 1953 Comp., 32A-3-502, enacted by Laws 1975, ch. 257, 3-502.



Section 45-3-503 - Supervised administration; effect on other proceedings.

45-3-503. Supervised administration; effect on other proceedings.

A. The pendency of a proceeding for supervised administration of a decedent's estate stays action on any informal application then pending or thereafter filed.

B. If a will has been previously probated in informal proceedings, the effect of the filing of a petition for supervised administration is as provided for formal testacy proceedings by Section 3-401 [45-3-401 NMSA 1978].

C. After he has received notice of the filing of a petition for supervised administration, a personal representative who has been appointed previously shall not exercise his power to distribute any estate. The filing of the petition does not affect his other powers and duties unless the district court restricts the exercise of any of them pending full hearing on the petition.

History: 1953 Comp., 32A-3-503, enacted by Laws 1975, ch. 257, 3-503.



Section 45-3-504 - Supervised administration; powers of personal representative.

45-3-504. Supervised administration; powers of personal representative.

Unless restricted by the district court, a supervised personal representative has, without interim orders approving exercise of a power, all powers of personal representatives under the [Uniform] Probate Code, but he shall not exercise his power to make any distribution of the estate without prior order of the district court. Any other restriction on the power of a personal representative which may be ordered by the district court must be endorsed on his letters of appointment and, unless so endorsed, is ineffective as to persons dealing in good faith with the personal representative.

History: 1953 Comp., 32A-3-504, enacted by Laws 1975, ch. 257, 3-504.



Section 45-3-505 - Supervised administration; interim orders; distribution and closing orders.

45-3-505. Supervised administration; interim orders; distribution and closing orders.

A. Unless otherwise ordered by the district court, supervised administration is terminated by order in accordance with time restrictions, notices and contents of orders prescribed for proceedings under Section 3-1001 [45-3-1001 NMSA 1978].

B. Interim orders approving or directing partial distributions or granting other relief may be issued by the district court at any time during the pendency of a supervised administration on the application of the personal representative or any interested person.

C. A supervised personal representative shall file an account with the district court not less than annually during his administration and, on closing, shall file a final account to be approved under Section 3-1001 [45-3-1001 NMSA 1978]. The supervised personal representative shall also account to the district court on resignation or removal.

D. In connection with any account, the district court may require the supervised personal representative to submit to a physical check of the estate in his control, to be made in any manner the court may specify.

History: 1953 Comp., 32A-3-505, enacted by Laws 1975, ch. 257, 3-505.






Part 6 - PERSONAL REPRESENTATIVE; APPOINTMENT, CONTROL AND TERMINATION OF AUTHORITY

Section 45-3-601 - Qualification.

45-3-601. Qualification.

Prior to receiving letters, a personal representative shall qualify by filing with the appointing probate court or district court any required bond and a statement of acceptance of the duties of the office.

History: 1953 Comp., 32A-3-601, enacted by Laws 1975, ch. 257, 3-601.



Section 45-3-602 - Acceptance of appointment; consent to jurisdiction.

45-3-602. Acceptance of appointment; consent to jurisdiction.

By accepting appointment, a personal representative submits personally to the jurisdiction of the court in any proceeding relating to the estate that may be instituted by any interested person. Notice of any proceeding shall be delivered to the personal representative or mailed to him at his address as listed in the application or petition for appointment or as thereafter reported to the court.

History: 1953 Comp., 32A-3-602, enacted by Laws 1975, ch. 257, 3-602.



Section 45-3-603 - Bond requirements.

45-3-603. Bond requirements.

A. No bond is required of a personal representative appointed in informal proceedings, except:

(1) upon the appointment of a special administrator;

(2) when a personal representative is appointed to administer an estate under a will containing an express requirement of bond; or

(3) when bond is required under Section 3-605 [45-3-605 NMSA 1978].

B. Bond may be required by court order at the time of appointment of a personal representative appointed in any formal proceeding, except that bond is not required of a personal representative appointed in formal proceedings if the will relieves the personal representative of bond, unless bond has been requested by an interested person in accordance with Section 3-605 and the district court so orders. Bond required by any will may be dispensed with in formal proceedings upon determination by the district court that it is not necessary.

C. No bond is required of any personal representative who, pursuant to statute, is exempt or has deposited cash or collateral with an agency of New Mexico to secure performance of his duties.

History: 1953 Comp., 32A-3-603, enacted by Laws 1975, ch. 257, 3-603.



Section 45-3-604 - Bond amount; security; procedure; reduction.

45-3-604. Bond amount; security; procedure; reduction.

A. If bond is required and the provisions of the will or order do not specify the amount, unless stated in his application or petition, the person qualifying shall file a statement under oath indicating his best estimate of the value of the personal estate of the decedent and of the income expected from the personal and real estate during the next year, and he shall execute and file a bond, or give other suitable security, in an amount no less than the estimate. The court shall determine that the bond is executed by a corporate surety, or one or more individual sureties, acceptable to the court.

B. The court may permit the amount of the bond to be reduced by the value of assets of the estate deposited with a domestic financial institution, as defined in Section 6-101 [45-6-101 NMSA 1978], in a manner that prevents their unauthorized disposition.

C. On petition of the personal representative or another interested person, the district court may:

(1) excuse a requirement of bond;

(2) increase or reduce the amount of the bond;

(3) release sureties; or

(4) permit the substitution of another bond with the same or different sureties.

History: 1953 Comp., 32A-3-604, enacted by Laws 1975, ch. 257, 3-604.



Section 45-3-605 - Demand for bond by interested person.

45-3-605. Demand for bond by interested person.

Any person apparently having an interest in the estate worth in excess of seven thousand five hundred dollars ($7,500), or any creditor having a claim in excess of seven thousand five hundred [dollars] ($7,500), may make a written demand that a personal representative give bond. The demand must be filed with the court and a copy mailed to the personal representative, if appointment and qualification have occurred. Thereafter, the personal representative shall post bond or petition the district court to determine the bond requirement. If bond is required, the requirement ceases if the person demanding bond ceases to be interested in the estate, or if bond is excused as provided in Sections 3-603 [45-3-603 NMSA 1978] or 3-604 [45-3-604 NMSA 1978]. After he has received notice and until the filing of the bond or cessation of the requirement of bond, the personal representative shall refrain from exercising any powers of his office except as necessary to preserve the estate. Failure of the personal representative to meet a bond requirement within thirty days is cause for his removal.

History: 1953 Comp., 32A-3-605, enacted by Laws 1975, ch. 257, 3-605.



Section 45-3-606 - Terms and conditions of bonds.

45-3-606. Terms and conditions of bonds.

A. The following requirements and provisions apply to any bond required by Sections 3-601 through 3-618 [45-3-601 through 45-3-618 NMSA 1978]:

(1) bonds shall name New Mexico as obligee for the benefit of the interested persons in the estate and shall be conditioned upon the faithful discharge by the personal representative of all duties according to law;

(2) unless otherwise provided by the terms of the approved bond, sureties are jointly and severally liable with the personal representative and with each other. The address of sureties shall be stated in the bond;

(3) by executing an approved bond of a personal representative, the surety consents to the jurisdiction of the probate court or district court which issued letters to the primary obligor in any proceedings pertaining to the fiduciary duties of the personal representative and naming the surety as a party. Notice of any proceeding shall be delivered to the surety or mailed to him by registered or certified mail at his address as listed with the court where the bond is filed;

(4) on petition of a successor personal representative, any other personal representative of the same decedent or any interested person, a proceeding in the district court may be initiated against a surety for breach of the obligation of the bond of the personal representative; and

(5) the bond of the personal representative is not void after the first recovery but may be proceeded against from time to time until the whole penalty is exhausted.

B. No action or proceeding may be commenced against the surety on any matter as to which an action or proceeding against the primary obligor is barred by adjudication or limitation.

History: 1953 Comp., 32A-3-606, enacted by Laws 1975, ch. 257, 3-606.



Section 45-3-607 - Order restraining personal representative.

45-3-607. Order restraining personal representative.

A. On petition of any person who appears to have an interest in the estate, the district court by temporary order may restrain a personal representative from performing specified acts of administration, disbursement or distribution, or exercise of any powers or discharge of any duties of his office, or make any other order to secure proper performance of his duty. Persons with whom the personal representative may transact business may be made parties.

B. The matter shall be set for hearing within ten days. Notice shall be given to the personal representative and his attorney of record, if any, and to such other persons as the district court may direct.

History: 1953 Comp., 32A-3-607, enacted by Laws 1975, ch. 257, 3-607.



Section 45-3-608 - Termination of appointment; general.

45-3-608. Termination of appointment; general.

A. Termination of appointment of a personal representative occurs as indicated in Sections 3-609 through 3-612 [45-3-609 through 45-3-612 NMSA 1978]. Termination ends the right and power pertaining to the office of personal representative as conferred by the [Uniform] Probate Code or any will, except that a personal representative, at any time prior to distribution or until restrained or enjoined by district court order, may perform acts necessary to protect the estate and may deliver the assets to a successor representative.

B. Termination does not discharge a personal representative from liability for transactions or omissions occurring before termination, or relieve him of the duty to preserve assets subject to his control, to account therefor and to deliver the assets. Termination does not affect the jurisdiction of the court over the personal representative, but terminates his authority to represent the estate in any pending or future proceeding.

History: 1953 Comp., 32A-3-608, enacted by Laws 1975, ch. 257, 3-608.



Section 45-3-609 - Termination of appointment; death or disability.

45-3-609. Termination of appointment; death or disability.

A. The death of a personal representative, or the appointment of a conservator for the estate of a personal representative, terminates his appointment.

B. Termination by death or appointment of a conservator imposes upon the personal representative of the deceased personal representative, or the conservator appointed for a living personal representative, the duty to protect the estate which has been possessed or is being administered by the personal representative at the time of his termination, and confers the power to perform acts necessary to protect the estate and account for, and deliver the assets to, a successor personal representative or special administrator upon his appointment and qualification.

History: 1953 Comp., 32A-3-609, enacted by Laws 1975, ch. 257, 3-609.



Section 45-3-610 - Termination of appointment; voluntary.

45-3-610. Termination of appointment; voluntary.

A. An appointment of a personal representative terminates as provided in Section 3-1003 [45-3-1003 NMSA 1978], one year after the filing of a closing statement.

B. An order closing an estate as provided in Sections 3-1001 [45-3-1001 NMSA 1978] or 3-1002 [45-3-1002 NMSA 1978] terminates an appointment of a personal representative.

C. A personal representative may resign his position by filing a written statement of resignation with the court after he has given at least fifteen days written notice to the known interested persons. If the person resigning is a sole representative and if no one applies or petitions for appointment of a successor representative within the time indicated in the notice, the filed statement of resignation is ineffective as a termination of appointment and in any event is effective only upon the appointment and qualification of a successor representative and delivery of the assets to him. If the person resigning is a co-representative, such resignation is effective only upon delivery of the assets in his possession to any remaining co-representatives.

History: 1953 Comp., 32A-3-610, enacted by Laws 1975, ch. 257, 3-610.



Section 45-3-611 - Termination of appointment by removal; cause; procedure.

45-3-611. Termination of appointment by removal; cause; procedure.

A. Any interested person may petition for removal of a personal representative for cause at any time. Upon filing of the petition, the district court shall fix a time and place for hearing. Notice shall be given by the petitioner to the personal representative, and to such other persons as the district court may direct. Except as otherwise ordered as provided in Section 3-607 [45-3-607 NMSA 1978], after receipt of notice of removal proceedings, the personal representative shall not act except to account, to correct maladministration or preserve the estate. If removal is ordered, the district court also shall direct by order the disposition of the assets remaining in the name of, or under the control of, the personal representative being removed.

B. Cause for removal exists when:

(1) removal would be in the best interests of the estate;

(2) it is shown that a personal representative or the person seeking his appointment intentionally misrepresented material facts in the proceedings leading to his appointment;

(3) the personal representative has disregarded an order of the district court;

(4) the personal representative has become incapable of discharging the duties of his office;

(5) the personal representative has mismanaged the estate; or

(6) the personal representative failed to perform any duty pertaining to the office.

C. Unless the decedent's will directs otherwise, a personal representative appointed at the decedent's domicile, incident to securing appointment of himself or his nominee as ancillary personal representative, may obtain removal of another who was appointed personal representative in New Mexico to administer local assets.

History: 1953 Comp., 32A-3-611, enacted by Laws 1975, ch. 257, 3-611.



Section 45-3-612 - Termination of appointment; change of testacy status.

45-3-612. Termination of appointment; change of testacy status.

Except as otherwise ordered in formal proceedings, if a personal representative is appointed and then, at a later time, the will under which he is acting is invalidated or if a will is later proved, changing an assumption of intestacy under which the personal representative is acting, his office is not automatically terminated although his powers may be reduced as provided in Section 3-401 [45-3-401 NMSA 1978]. The personal representative's office terminates only on appointment of a new personal representative. If no new personal representative is sought, the existing personal representative can continue to act under the new testacy status.

History: 1953 Comp., 32A-3-612, enacted by Laws 1975, ch. 257, 3-612.



Section 45-3-613 - Successor personal representative.

45-3-613. Successor personal representative.

A. Sections 3-301 through 3-311 [45-3-301 through 45-3-311 NMSA 1978] and 3-401 through 3-414 [45-3-401 through 45-3-414 NMSA 1978] govern proceedings for appointment of a personal representative to succeed one whose appointment has been terminated.

B. After appointment and qualification, a successor personal representative shall be substituted in all actions and proceedings to which the former personal representative was a party, and no notice, process or claim which was given or served upon the former personal representative need be given or served upon the successor in order to preserve any position or right the person giving the notice or filing the claim may thereby have obtained or preserved with reference to the former personal representative.

C. Except as otherwise ordered by the district court, the successor personal representative has the powers and duties in respect to the continued administration which the former personal representative would have had if his appointment had not been terminated.

History: 1953 Comp., 32A-3-613, enacted by Laws 1975, ch. 257, 3-613.



Section 45-3-614 - Special administrator; appointment.

45-3-614. Special administrator; appointment.

A special administrator may be appointed:

A. informally by the probate court on the application of any interested person when necessary to protect the estate of a decedent prior to the appointment of a general personal representative or if a prior appointment has been terminated by death or disability as provided in Section 3-609 [45-3-609 NMSA 1978]; or

B. in a formal proceeding by order of the district court on the petition of any interested person and finding, after notice and hearing, that appointment is necessary to preserve the estate or to secure its proper administration including its administration in circumstances where a general personal representative cannot or should not act. If it appears to the district court that an emergency exists, appointment may be ordered without notice.

History: 1953 Comp., 32A-3-614, enacted by Laws 1975, ch. 257, 3-614.



Section 45-3-615 - Special administrator; who may be appointed.

45-3-615. Special administrator; who may be appointed.

A. If a special administrator is to be appointed pending the probate of a will which is the subject of a pending application or petition for probate, the person named personal representative in the will shall be appointed if available, and qualified.

B. In all other cases, any proper person may be appointed special administrator.

History: 1953 Comp., 32A-3-615, enacted by Laws 1975, ch. 257, 3-615.



Section 45-3-616 - Special administrator; appointed informally; powers and duties.

45-3-616. Special administrator; appointed informally; powers and duties.

A special administrator appointed by the probate court in informal proceedings pursuant to Subsection A of Section 3-614 [45-3-614 NMSA 1978] has the duty to collect and manage the assets of the estate, to preserve them, to account for and to deliver such assets to the general personal representative upon his qualification. The special administrator appointed in informal proceedings has the power of a personal representative under the [Uniform] Probate Code necessary to perform his duties.

History: 1953 Comp., 32A-3-616, enacted by Laws 1975, ch. 257, 3-616.



Section 45-3-617 - Special administrator; formal proceedings; powers and duties.

45-3-617. Special administrator; formal proceedings; powers and duties.

A special administrator appointed by order of the district court in any formal proceeding has the power of a general personal representative except as limited in the appointment and duties as prescribed in the order. The appointment may be for a specified time, or to perform particular acts or on other terms as the district court may direct.

History: 1953 Comp., 32A-3-617, enacted by Laws 1975, ch. 257, 3-617.



Section 45-3-618 - Termination of appointment; special administrator.

45-3-618. Termination of appointment; special administrator.

The appointment of a special administrator pursuant to Section 3-614 [45-3-614 NMSA 1978] terminates in accordance with the provisions of the order of appointment or on the appointment of a general personal representative. In other cases, the appointment of a special administrator is subject to termination by resignation, or upon removal for cause, as provided in Sections 3-608 through 3-611 [45-3-608 through 45-3-611 NMSA 1978].

History: 1953 Comp., 32A-3-618, enacted by Laws 1975, ch. 257, 3-618.






Part 7 - DUTIES AND POWERS OF PERSONAL REPRESENTATIVES

Section 45-3-701 - Time of accrual of duties and powers.

45-3-701. Time of accrual of duties and powers.

A. The duties and powers of a personal representative commence upon his appointment. The powers of a personal representative relate back in time to give acts by the person appointed which are beneficial to the estate occurring prior to appointment the same effect as those occurring thereafter.

B. Prior to appointment, a person named personal representative in a will may carry out written instructions of the decedent relating to his body, funeral and burial arrangements.

C. A personal representative may ratify and accept acts on behalf of the estate done by others prior to the appointment of the personal representative where the acts would have been proper for a personal representative.

History: 1953 Comp., 32A-3-701, enacted by Laws 1975, ch. 257, 3-701.



Section 45-3-702 - Priority among different letters.

45-3-702. Priority among different letters.

A person to whom general letters are rightly issued first has exclusive authority under the letters until his appointment is terminated or modified. If, through error, general letters are issued to another, the first rightly appointed representative may recover any property of the estate in the hands of the representative subsequently appointed, but the acts of the erroneously-appointed personal representative done in good faith before notice of the first letters are not void for want of validity of appointment.

History: 1953 Comp., 32A-3-702, enacted by Laws 1975, ch. 257, 3-702.



Section 45-3-703 - General duties; relation and liability to persons interested in estate; standing to sue.

45-3-703. General duties; relation and liability to persons interested in estate; standing to sue.

A. A personal representative is a fiduciary who shall observe the same standards of care applicable to trustees. A personal representative is under a duty to settle and distribute the estate of a decedent in accordance with the terms of any probated and effective will and the Uniform Probate Code and as expeditiously and efficiently as is consistent with the best interests of the estate. The personal representative shall use the authority conferred upon the personal representative by the Uniform Probate Code, the terms of the will, if any, and any order in proceedings to which the personal representative is party for the best interests of successors to the estate.

B. A personal representative may not be surcharged for acts of administration or distribution if the conduct in question was authorized at the time. Subject to other obligations of administration, an informally probated will authorizes a personal representative to administer and distribute the estate according to its terms.

C. An order of appointment of a personal representative, whether issued in informal or formal proceedings, authorizes a personal representative to distribute apparently intestate assets to the heirs of the decedent if, at the time of distribution, the personal representative is not aware of:

(1) a pending testacy proceeding;

(2) a proceeding to vacate an order entered in an earlier testacy proceeding;

(3) a formal proceeding questioning the personal representative's appointment or fitness to continue; or

(4) a supervised administration proceeding.

D. This section does not affect the duty of the personal representative to administer and distribute the estate in accordance with the rights of claimants whose claims have been allowed, the surviving spouse, any minor and dependent children and any pretermitted child of the decedent.

E. Except as to proceedings that do not survive the death of the decedent, a personal representative of a decedent domiciled in New Mexico at the decedent's death has the same standing to sue and be sued in the courts of New Mexico and the courts of any other jurisdiction as the decedent had immediately prior to death.

History: 1953 Comp., 32A-3-703, enacted by Laws 1975, ch. 257, 3-703; 2011, ch. 124, 46.

45-3-703. General duties; relation and liability to persons interested in estate; standing to sue. (Effective January 1, 2018.)

A. A personal representative is a fiduciary who shall observe the same standards of care applicable to trustees. A personal representative is under a duty to settle and distribute the estate of a decedent in accordance with the terms of any probated and effective will and the Uniform Probate Code and as expeditiously and efficiently as is consistent with the best interests of the estate. The personal representative shall use the authority conferred upon the personal representative by the Uniform Probate Code, the terms of the will, if any, and any order in proceedings to which the personal representative is party for the best interests of successors to the estate.

B. A personal representative may not be surcharged for acts of administration or distribution if the conduct in question was authorized at the time. Subject to other obligations of administration, an informally probated will authorizes a personal representative to administer and distribute the estate according to its terms.

C. An order of appointment of a personal representative, whether issued in informal or formal proceedings, authorizes a personal representative to distribute apparently intestate assets to the heirs of the decedent if, at the time of distribution, the personal representative is not aware of:

(1) a pending testacy proceeding;

(2) a proceeding to vacate an order entered in an earlier testacy proceeding;

(3) a formal proceeding questioning the personal representative's appointment or fitness to continue; or

(4) a supervised administration proceeding.

D. This section does not affect the duty of the personal representative to administer and distribute the estate in accordance with the rights of claimants whose claims have been allowed, the surviving spouse, any minor and dependent children and any pretermitted child of the decedent.

E. Except as to proceedings that do not survive the death of the decedent, a personal representative of a decedent domiciled in New Mexico at the decedent's death has the same standing to sue and be sued in the courts of New Mexico and the courts of any other jurisdiction as the decedent had immediately prior to death.

F. The personal representative must not delay distribution of an estate pending the possible birth of a posthumously conceived child unless the personal representative:

(1) has received written notice or has actual knowledge that there is an intention to use a decedent's genetic material to create a child; and

(2) the birth of the child pursuant to the provisions of Section 45-2-120 NMSA 1978 or other law could have an effect on the personal representative's distribution of the estate. As used in this subsection, "genetic material" means eggs, sperm or embryos.

History: 1953 Comp., 32A-3-703, enacted by Laws 1975, ch. 257, 3-703; 2011, ch. 124, 46; 2017, ch. 41, 17.



Section 45-3-704 - Personal representative to proceed without court order; exception.

45-3-704. Personal representative to proceed without court order; exception.

A personal representative shall proceed expeditiously with the settlement and distribution of a decedent's estate and, except as otherwise specified or ordered in regard to a supervised personal representative, do so without adjudication, order or direction of the district court. However, the personal representative may invoke the jurisdiction of the district court, in proceedings authorized by the [Uniform] Probate Code, to resolve questions concerning the estate or its administration.

History: 1953 Comp., 32A-3-704, enacted by Laws 1975, ch. 257, 3-704.



Section 45-3-705 - Duty of personal representative; notice to heirs and devisees.

45-3-705. Duty of personal representative; notice to heirs and devisees.

A. Not later than ten days after his appointment, every personal representative, except any special administrator, shall give notice of his appointment to the heirs and devisees, including, if there has been no formal testacy proceeding and if the personal representative was appointed on the assumption that the decedent died intestate, the devisees in any will mentioned in the application or petition for appointment of a personal representative.

B. The notice shall be delivered or mailed to each of the heirs and devisees whose address is reasonably available to the personal representative. The duty does not extend to require notice to persons who have been adjudicated in a prior formal testacy proceeding to have no interest in the estate. The notice shall:

(1) include the name and address of the personal representative;

(2) indicate that it is being sent to persons who have or may have some interest in the estate being administered;

(3) indicate whether bond has been filed; and

(4) describe the court where papers relating to the estate are on file.

C. The notice shall state that the estate is being administered by the personal representative pursuant to the provisions of the Uniform Probate Code without supervision by the court but that recipients are entitled to information regarding the administration from the personal representative and can petition the court in any matter relating to the estate, including distribution of assets and expenses of administration.

D. The personal representative shall file a statement with the appointing court giving the names and addresses of those persons notified pursuant to Subsection A of this section.

E. The personal representative's failure to give notice pursuant to this section is a breach of his duty to the persons concerned but does not affect the validity of his appointment, his powers or other duties. A personal representative may inform other persons of his appointment by delivery or mail.

History: 1953 Comp., 32A-3-705, enacted by Laws 1975, ch. 257, 3-705; 1993, ch. 174, 69.

45-3-705. Duty of personal representative; notice to heirs and devisees. (Effective January 1, 2018.)

A. Not later than thirty days after appointment, every personal representative, except a special administrator, shall give notice of the appointment to the heirs and devisees, including, if there has been no formal testacy proceeding and if the personal representative was appointed on the assumption that the decedent died intestate, the devisees in any will mentioned in the application or petition for appointment of a personal representative.

B. The notice shall be delivered or sent by ordinary mail to each of the heirs and devisees whose address is reasonably available to the personal representative. The duty does not extend to require notice to persons:

(1) who have been adjudicated in a prior formal testacy proceeding to have no interest in the estate; or

(2) who are born more than thirty days after the personal representative's appointment, including children born by posthumous conception.

C. The notice shall:

(1) include the name and address of the personal representative;

(2) indicate that it is being sent to persons who have or may have some interest in the estate being administered;

(3) indicate whether bond has been filed; and

(4) describe the court where papers relating to the estate are on file.

D. The notice shall state that the estate is being administered by the personal representative pursuant to the provisions of the Uniform Probate Code without supervision by the court but that recipients are entitled to information regarding the administration from the personal representative and can petition the court in any matter relating to the estate, including distribution of assets and expenses of administration.

E. The personal representative shall file a statement with the appointing court giving the names and addresses of those persons notified pursuant to Subsection A of this section.

F. The personal representative's failure to give notice pursuant to this section is a breach of duty to the persons concerned but does not affect the validity of the appointment, the personal representative's powers or other duties. A personal representative may inform other persons of the appointment by delivery or ordinary mail.

History: 1953 Comp., 32A-3-705, enacted by Laws 1975, ch. 257, 3-705; 1993, ch. 174, 69; 2017, ch. 41, 18.



Section 45-3-706 - Duty of personal representative; inventory and appraisement.

45-3-706. Duty of personal representative; inventory and appraisement.

A. Within three months after his appointment, a personal representative, who is not a special administrator or a successor to another representative who has previously discharged this duty, shall prepare an inventory of property owned by the decedent at the time of his death, listing it with reasonable detail and indicating as to each listed item its estimated value as of the date of the decedent's death and the type and amount of any encumbrance that may exist with reference to any item.

B. The personal representative shall send a copy of the inventory to interested persons who request it. He may also file the original of the inventory with the appropriate court.

History: 1953 Comp., 32A-3-706, enacted by Laws 1975, ch. 257, 3-706; 1976 (S.S.), ch. 37, 9; 1977, ch. 121, 7; 1983, ch. 194, 5.



Section 45-3-707 - Employment of appraisers.

45-3-707. Employment of appraisers.

The personal representative may employ one or more qualified and disinterested appraisers to assist the personal representative in ascertaining the fair market value as of the date of the decedent's death of any asset the value of which may be subject to reasonable doubt. The name and address of any appraiser shall be indicated on the inventory with the item or items he appraised.

History: 1978 Comp., 45-3-707, enacted by Laws 1995, ch. 210, 36.



Section 45-3-708 - Duty of personal representative; supplementary inventory.

45-3-708. Duty of personal representative; supplementary inventory.

A. If any property not included in the original inventory comes to the knowledge of a personal representative or if the personal representative learns that the value or description indicated in the original inventory for any item is erroneous or misleading, he shall make a supplementary inventory or appraisement showing the estimated value as of the date of the decedent's death of the new item or the revised estimated value or descriptions.

B. The personal representative shall send a copy of the inventory to interested persons who request it. He may also file the original of the inventory with the appropriate court.

History: 1953 Comp., 32A-3-708, enacted by Laws 1975, ch. 257, 3-708; 1993, ch. 174, 70.



Section 45-3-709 - Duty of personal representative; possession of estate.

45-3-709. Duty of personal representative; possession of estate.

Except as otherwise provided by a decedent's will, every personal representative has a right to, and shall take possession or control of, the decedent's property, except that any real property or tangible personal property may be left with or surrendered to the person presumptively entitled thereto unless or until, in the judgment of the personal representative, possession of the property by the personal representative will be necessary for purposes of administration. The request by a personal representative for delivery of any property possessed by an heir or devisee is conclusive evidence, in any action against the heir or devisee for possession thereof, that the possession of the property by the personal representative is necessary for purposes of administration. The personal representative shall take all steps reasonably necessary for the management, protection and preservation of the estate in his possession. He may maintain an action to recover possession of property or to determine the title thereto.

History: 1953 Comp., 32A-3-709, enacted by Laws 1975, ch. 257, 3-709.



Section 45-3-710 - Power to avoid transfers.

45-3-710. Power to avoid transfers.

The property liable for the payment of unsecured debts of a decedent includes all property transferred by him by any means which is in law void or voidable as against his creditors. Subject to prior liens, the right to recover this property, so far as necessary for the payment of unsecured debts of the decedent, rests with the personal representative or upon petition of an interested person, with a person designated by order of the district court.

History: 1953 Comp., 32A-3-710, enacted by Laws 1975, ch. 257, 3-710.



Section 45-3-711 - Powers of personal representatives; in general.

45-3-711. Powers of personal representatives; in general.

Until termination of his appointment, a personal representative has the same power over the title to property of the estate that an absolute owner would have, subject only to his trust to use and apply the property for the benefit of creditors and others interested in the estate. This power may be exercised without notice, hearing or order of court.

History: 1953 Comp., 32A-3-711, enacted by Laws 1975, ch. 257, 3-711.

45-3-711. Powers of personal representatives; in general. (Effective January 1, 2018.)

A. Until termination of a personal representative's appointment, a personal representative has the same power over the title to property of the estate that an absolute owner would have, in trust however, for the benefit of creditors whose claims have been allowed and others interested in the estate. This power may be exercised without notice, hearing or order of court.

B. A personal representative has access to and authority over a digital asset of the decedent to the extent provided by the Revised Uniform Fiduciary Access to Digital Assets Act [46-13-1 through 46-13-18 NMSA 1978].

History: 1953 Comp., 32A-3-711, enacted by Laws 1975, ch. 257, 3-711; 2017, ch. 72, 19.



Section 45-3-712 - Improper exercise of power; breach of fiduciary duty.

45-3-712. Improper exercise of power; breach of fiduciary duty.

If the exercise of power concerning the estate is improper, the personal representative is liable to interested persons for damage or loss resulting from breach of the personal representative's fiduciary duty to the same extent as a trustee of an express trust. The rights of purchasers and others dealing with a personal representative shall be determined as provided in Sections 45-3-713 and 45-3-714 NMSA 1978.

History: 1953 Comp., 32A-3-712, enacted by Laws 1975, ch. 257, 3-712; 2016, ch. 69, 714.



Section 45-3-713 - Sale, encumbrance or transaction involving conflict of interest; voidable; exceptions.

45-3-713. Sale, encumbrance or transaction involving conflict of interest; voidable; exceptions.

A. Any sale or encumbrance to the personal representative, his spouse, agent or attorney, or any corporation or trust in which he has a substantial beneficial interest, or any transaction which is affected by a substantial conflict of interest on the part of the personal representative, is voidable by any interested person except one who has consented after fair disclosure, unless:

(1) the will or a contract entered into by the decedent expressly authorized the transaction; or

(2) the transaction is approved by the district court after notice to interested persons.

B. An interested person must petition the district court to void the sale, encumbrance or transaction within the time limits set out by Section 3-1005 [45-3-1005 NMSA 1978].

History: 1953 Comp., 32A-3-713, enacted by Laws 1975, ch. 257, 3-713.



Section 45-3-714 - Persons dealing with personal representative; protection.

45-3-714. Persons dealing with personal representative; protection.

A. A person who in good faith either assists a personal representative or deals with him for value is protected as if the personal representative properly exercised his power. The fact that a person knowingly deals with a personal representative does not alone require the person to inquire into the existence of a power or the propriety of its exercise. Except for restrictions on powers of supervised personal representatives which are endorsed on letters as provided in Section 3-504 [45-3-504 NMSA 1978], no provision in any will or order of court purporting to limit the power of a personal representative is effective except as to persons with actual knowledge thereof. A person is not bound to see to the proper application of estate assets paid or delivered to a personal representative. The protection expressed in this section extends to instances in which some procedural irregularity or jurisdictional defect occurred in proceedings leading to the issuance of letters, including a case in which the alleged decedent is found to be alive.

B. The protection expressed in this section in [is] not by substitution for that provided by comparable provisions of the laws relating to commercial transactions and laws simplifying transfers of securities by fiduciaries.

History: 1953 Comp., 32A-3-714, enacted by Laws 1975, ch. 257, 3-714.



Section 45-3-715 - Transactions authorized for personal representatives; exceptions.

45-3-715. Transactions authorized for personal representatives; exceptions.

A. Except as restricted or otherwise provided by the will or by an order in a formal proceeding and subject to the priorities stated in Section 45-3-902 NMSA 1978, a personal representative, acting reasonably for the benefit of the interested persons, may properly:

(1) retain assets owned by the decedent pending distribution or liquidation, including those in which the representative is personally interested or which are otherwise improper for trust investment;

(2) receive assets from fiduciaries or other sources;

(3) perform, compromise or refuse performance of the decedent's contracts that continue as obligations of the estate, as he may determine under the circumstances. In performing enforceable contracts by the decedent to convey or lease land, the personal representative, among other possible courses of action, may:

(a) execute and deliver a deed of conveyance for cash payment of all sums remaining due or the purchaser's note for the sum remaining due secured by a mortgage or deed of trust on the land; or

(b) deliver a deed in escrow with directions that the proceeds, when paid in accordance with the escrow agreement, be paid to the successors of the decedent as designated in the escrow agreement;

(4) satisfy written charitable pledges of the decedent irrespective of whether the pledges constituted binding obligations of the decedent or were properly presented as claims, if in the judgment of the personal representative the decedent would have wanted the pledges completed under the circumstances;

(5) if funds are not needed to meet debts and expenses currently payable and are not immediately distributable, deposit or invest liquid assets of the estate, including money received from the sale of other assets, in federally insured interest-bearing accounts, readily marketable secured loan arrangements or other prudent investments which would be reasonable for use by trustees generally;

(6) acquire or dispose of an asset, including land in New Mexico or another state, for cash or on credit, at public or private sale, and manage, develop, improve, partition or change the character of an estate asset;

(7) make ordinary or extraordinary repairs or alterations in buildings or other structures, demolish any improvements, or raze existing or erect new party walls or buildings;

(8) subdivide, develop or dedicate land to public use, make or obtain the vacation of plats and adjust boundaries, adjust differences in valuation on exchange or partition by giving or receiving considerations or dedicate easements to public use without consideration;

(9) enter for any purpose into a lease as lessor or lessee, with or without option to purchase or renew, for a term within or extending beyond the period of administration;

(10) enter into a lease or arrangement for exploration and removal of minerals or other natural resources or enter into a pooling or unitization agreement;

(11) abandon property when, in the opinion of the personal representative, it is valueless or is so encumbered or is in condition that it is of no benefit to the estate;

(12) vote stocks or other securities in person or by general or limited proxy;

(13) pay calls, assessments and other sums chargeable or accruing against or on account of securities unless barred by the provisions relating to claims;

(14) hold a security in the name of a nominee or in other form without disclosure of the interest of the estate, but the personal representative is liable for any act of the nominee in connection with the security so held;

(15) insure the assets of the estate against damage, loss and liability and himself against liability as to third persons;

(16) borrow money with or without security to be repaid from the estate assets or otherwise and advance money when necessary for the protection or preservation of the estate;

(17) effect a fair and reasonable compromise with any debtor or obligor or extend, renew or in any manner modify the terms of any obligation owing to the estate. If the personal representative holds a mortgage, pledge or other lien upon property of another person, he may, in lieu of foreclosure, accept a conveyance or transfer of encumbered assets from the owner of the assets in satisfaction of the indebtedness secured by lien;

(18) pay taxes, assessments, compensation of the personal representative and other expenses incident to the administration of the estate;

(19) sell or exercise stock subscription or conversion rights or consent, directly or through a committee or other agent, to the reorganization, consolidation, merger, dissolution or liquidation of a corporation or other business enterprise;

(20) allocate items of income or expense to either estate income or principal as permitted or provided by law;

(21) employ persons, including attorneys, accountants, investment advisors, appraisers or agents, even if they are associated with the personal representative, to advise or assist the personal representative in the performance of his administrative duties; act without independent investigation upon their recommendations; and, instead of acting personally, employ one or more agents to perform any act of administration, whether or not discretionary;

(22) prosecute or defend claims or proceedings in any jurisdiction for the protection of the estate and of the personal representative in the performance of his duties;

(23) sell, transfer, exchange or otherwise dispose of the estate or any interest in the estate for cash or on credit or for part cash and part credit at public or private sale. Security shall be taken for unpaid balances unless waived by order of the district court upon petition and good cause shown;

(24) continue any unincorporated business or venture in which the decedent was engaged at the time of his death:

(a) in the same business form for a period of not more than four months from the date of appointment of a general personal representative if continuation is a reasonable means of preserving the value of the business, including good will;

(b) in the same business form for any additional period of time that may be approved by order of the district court in a formal proceeding to which the persons interested in the estate are parties; or

(c) throughout the period of administration if the business is incorporated by the personal representative and if none of the probable distributees of the business who are competent adults object to its incorporation and retention in the estate;

(25) incorporate any business or venture in which the decedent was engaged at the time of his death;

(26) provide for exoneration of the personal representative from personal liability in any contract entered into on behalf of the estate; and

(27) satisfy and settle claims and distribute the estate as provided in the Uniform Probate Code.

B. The powers granted in Subsection A of this section are given subject to those limitations contained in other sections of the Uniform Probate Code.

History: 1953 Comp., 32A-3-715, enacted by Laws 1975, ch. 257, 3-715; 1995, ch. 210, 37.



Section 45-3-716 - Powers and duties of successor personal representative.

45-3-716. Powers and duties of successor personal representative.

A successor personal representative has the same power and duty as the original personal representative to complete the administration and distribution of the estate, as expeditiously as possible, but he shall not exercise any power expressly made personally to any personal representative named in the will.

History: 1953 Comp., 32A-3-716, enacted by Laws 1975, ch. 257, 3-716.



Section 45-3-717 - Co-representatives; when joint action required.

45-3-717. Co-representatives; when joint action required.

A. If two or more persons are appointed co-representatives, the concurrence of all is required, unless the will provides otherwise, on all acts connected with the administration and distribution of the estate. This restriction does not apply when:

(1) any co-representative receives and receipts for property due the estate;

(2) the concurrence of all cannot readily be obtained in the time reasonably available for emergency action necessary to preserve the estate; or

(3) a co-representative has been delegated to act for the others.

B. Persons dealing with a co-representative, if actually unaware that another has been appointed to serve with him or if advised by the personal representative with whom they are dealing that he has authority to act alone for any of the reasons mentioned herein, are as fully protected as if the person with whom they dealt had been the sole personal representative.

C. A co-representative who abdicates his responsibility to coadminister the estate by a blanket delegation breaches his duty to interested persons as provided by Section 3-703 [45-3-703 NMSA 1978].

History: 1953 Comp., 32A-3-717, enacted by Laws 1975, ch. 257, 3-717.



Section 45-3-718 - Powers of surviving personal representative.

45-3-718. Powers of surviving personal representative.

Unless the terms of the will otherwise provide, when one or more of several personal representatives fails or refuses to qualify as a personal representative or when one or more of several personal representatives, after appointment, dies, becomes disabled or is removed, the remaining personal representatives shall proceed to administer the estate and have all powers vested in all the personal representatives incident to the office.

History: 1953 Comp., 32A-3-718, enacted by Laws 1975, ch. 257, 3-718.



Section 45-3-719 - Compensation for personal representatives.

45-3-719. Compensation for personal representatives.

A personal representative is entitled to reasonable compensation for his services. If a will provides for compensation of the personal representative and there is no contract with the decedent regarding compensation, he may renounce the provision before qualifying and be entitled to reasonable compensation. A personal representative also may renounce his right to all or any part of the compensation. A written renunciation of the fee may be filed with the court.

History: 1953 Comp., 32A-3-719, enacted by Laws 1976 (S.S.), ch. 37, 10; repealed and reenacted by Laws 1995, ch. 210, 38.



Section 45-3-720 - Expenses in estate litigation.

45-3-720. Expenses in estate litigation.

If any personal representative or person nominated as a personal representative defends or prosecutes any proceeding in good faith, whether successful or not, he is entitled to receive from the estate his necessary expenses and disbursements including reasonable attorneys' fees incurred.

History: 1953 Comp., 32A-3-720, enacted by Laws 1976 (S.S.), ch. 37, 11; repealed and reenacted by Laws 1995, ch. 210, 39.



Section 45-3-721 - Proceedings for review of employment and compensation.

45-3-721. Proceedings for review of employment and compensation.

After notice to all interested persons or on petition of an interested person or an appropriate motion if administration is supervised, the court may review the propriety of employment of any person by a personal representative including any attorney, auditor, investment advisor or other specialized agent or assistant, the reasonableness of the compensation of any person so employed or the reasonableness of the compensation determined by the personal representative for his own services. Any person who has received excessive compensation from an estate for services rendered may be ordered to make appropriate refunds.

History: 1978 Comp., 45-3-721, enacted by Laws 1995, ch. 210, 40.






Part 8 - CREDITORS' CLAIMS

Section 45-3-801 - Notice to creditors.

45-3-801. Notice to creditors.

A. A personal representative upon appointment may publish a notice to creditors once a week for three successive weeks in a newspaper of general circulation in the county in which the probate proceeding is pending, announcing the personal representative's appointment and address and notifying creditors of the estate to present their claims within four months after the date of the first publication of the notice or be forever barred.

B. A personal representative may give written notice by mail or other delivery to a creditor, announcing the personal representative's appointment and address and notifying the creditor to present the creditor's claim within four months after the published notice, if given as provided in Subsection A of this section, or within sixty days after the mailing or other delivery of the notice, whichever is later, or be forever barred.

C. The personal representative is not liable to anyone for giving or failing to give notice pursuant to this section.

History: 1953 Comp., 32A-3-801, enacted by Laws 1975, ch. 257, 3-801; 1993, ch. 174, 71; repealed and reenacted by Laws 2016, ch. 69, 715.



Section 45-3-802 - Statutes of limitations.

45-3-802. Statutes of limitations.

A. Unless an estate is insolvent, the personal representative, with the consent of all successors whose interests would be affected, may waive any defense of limitations available to the estate. If the defense is not waived, no claim that was barred by any statute of limitations at the time of the decedent's death shall be allowed or paid.

B. The running of a statute of limitations measured from an event other than death or the giving of notice to creditors is suspended for four months after the decedent's death but resumes thereafter as to claims not barred by other sections.

C. For purposes of a statute of limitations, the presentation of a claim pursuant to Section 45-3-804 NMSA 1978 is equivalent to commencement of a proceeding on the claim.

History: 1953 Comp., 32A-3-802, enacted by Laws 1975, ch. 257, 3-802; 1993, ch. 174, 72; 1995, ch. 210, 41.



Section 45-3-803 - Limitations on presentation of claims.

45-3-803. Limitations on presentation of claims.

A. All claims against a decedent's estate that arose before the death of the decedent, including claims of the state and any political subdivision of the state, whether due or to become due, absolute or contingent, liquidated or unliquidated or founded on contract, tort or other legal basis, if not barred earlier by another statute of limitations or nonclaim statute, are barred against the estate, the personal representative and the heirs, devisees and nonprobate transferees of the decedent unless presented within the earlier of the following:

(1) one year after the decedent's death; or

(2) the time provided by Subsection B of Section 45-3-801 NMSA 1978 for creditors who are given actual notice and the time provided in Subsection A of Section 45-3-801 NMSA 1978 for all creditors barred by publication.

B. A claim described in Subsection A of this section that is barred by the nonclaim statute of the decedent's domicile before the giving of notice to creditors in this state is barred in this state.

C. All claims against a decedent's estate that arise at or after the death of the decedent, including claims of the state and any political subdivision of the state, whether due or to become due, absolute or contingent, liquidated or unliquidated or founded on contract, tort or other legal basis, are barred against the estate, the personal representative and the heirs and devisees of the decedent unless presented as follows:

(1) a claim based on a contract with the personal representative within four months after performance by the personal representative is due; or

(2) any other claim within the later of four months after it arises or the time specified in Paragraph (1) of this subsection.

D. Nothing in this section affects or prevents:

(1) any proceeding to enforce any mortgage, pledge or other lien upon property of the estate;

(2) to the limits of the insurance protection only, a proceeding to establish liability of the decedent or the personal representative for which the decedent or personal representative is protected by liability insurance; or

(3) collection of compensation for services rendered and reimbursement for expenses advanced by the personal representative or by the attorney or accountant for the personal representative of the estate.

History: 1953 Comp., 32A-3-803, enacted by Laws 1975, ch. 257, 3-803; 1993, ch. 174, 73; 2011, ch. 124, 47; 2016, ch. 69, 716.



Section 45-3-804 - Manner of presentation of claims.

45-3-804. Manner of presentation of claims.

Claims against a decedent's estate may be presented as follows:

A. the claimant may deliver or mail to the personal representative a written statement of the claim indicating its basis, the name and address of the claimant and the amount claimed, or he may file a written statement of the claim with the appropriate court. The claim is presented on the first to occur of receipt of the written statement of claim by the personal representative or the filing of the claim with the appropriate court. If a claim is not yet due, the date when it will become due shall be stated. If the claim is contingent or unliquidated, the nature of the uncertainty shall be stated. If the claim is secured, the security shall be described. Failure to describe correctly the security, the nature of any uncertainty and the due date of a claim not yet due does not invalidate the presentation made;

B. the claimant, without the necessity of filing a claim, may commence a proceeding against the personal representative in any court where the personal representative may be subjected to jurisdiction, to obtain payment of his claim against the estate, but the commencement of the proceeding must occur within the time limited for presenting the claim. No presentation of claim is required in regard to matters claimed in proceedings against the decedent which were pending at the time of his death; and

C. if a claim is presented under Subsection A of this section, no proceeding thereon may be commenced more than sixty days after the personal representative has mailed a notice of disallowance. However, in the case of a claim which is not presently due or which is contingent or unliquidated, the personal representative may consent to an extension of the sixty-day period, or, to avoid injustice, the district court on petition may order an extension of the sixty-day period, but in no event shall the extension run beyond the applicable statute of limitations.

History: 1953 Comp., 32A-3-804, enacted by Laws 1975, ch. 257, 3-804; 1983, ch. 194, 6.



Section 45-3-805 - Classification of claims.

45-3-805. Classification of claims.

A. If the applicable assets of the estate are insufficient to pay all claims in full, the personal representative shall make payment in the following order:

(1) costs and expenses of administration, including compensation of personal representatives and of persons employed by the personal representatives;

(2) reasonable funeral expenses;

(3) debts and taxes with preference under federal law;

(4) reasonable medical and hospital expenses of the last illness of the decedent, including compensation of persons attending the decedent;

(5) debts and taxes with preference under other laws of New Mexico; and

(6) all other claims.

B. No preference shall be given in the payment of any claim over any other claim of the same class, and a claim due and payable shall not be entitled to a preference over claims not due.

History: 1953 Comp., 32A-3-805, enacted by Laws 1975, ch. 257, 3-805; 1976 (S.S.), ch. 37, 12; 1995, ch. 210, 42.



Section 45-3-806 - Allowance of claims.

45-3-806. Allowance of claims.

A. As to claims presented in the manner described in Section 45-3-804 NMSA 1978 within the time limit prescribed in Section 45-3-803 NMSA 1978, the personal representative may mail a notice to any claimant stating that the claim has been disallowed. If after allowing or disallowing a claim the personal representative changes his decision concerning the claim, he shall notify the claimant. The personal representative may not change a disallowance of a claim after the time for the claimant to file a petition for allowance or to commence a proceeding on the claim has run and the claim has been barred. Every claim that is disallowed in whole or in part by the personal representative is barred so far as not allowed unless the claimant files a petition for allowance in the district court or commences a proceeding against the personal representative not later than sixty days after the mailing of the notice of disallowance or partial allowance. Failure of the personal representative to mail notice to a claimant of action on his claim for sixty days after the time for original presentation of the claim has expired has the effect of a notice of allowance.

B. After allowing or disallowing a claim the personal representative may change the allowance or disallowance as hereafter provided. The personal representative may prior to payment change the allowance to a disallowance in whole or in part but not after allowance by a court order or judgment or an order directing payment of the claim. He shall notify the claimant of the change to disallowance, and the disallowed claim is then subject to bar as provided in Subsection A of this section. The personal representative may change a disallowance to an allowance, in whole or in part, until it is barred pursuant to Subsection A of this section; after it is barred, it may be allowed and paid only if the estate is solvent and all successors whose interests would be affected consent.

C. Upon the petition of the personal representative or of a claimant in a proceeding for the purpose, the district court may allow in whole or in part any claim presented to the personal representative or filed with the clerk of the district court in due time and not barred by Subsection A of this section. Notice in this proceeding shall be given to the claimant, the personal representative and those other persons interested in the estate, as the court may direct by order entered at the time the proceeding is commenced.

D. A judgment in a proceeding in another court against a personal representative to enforce a claim against a decedent's estate is an allowance of the claim.

E. Unless otherwise provided in any judgment in another court entered against the personal representative, allowed claims bear interest at the legal rate for the period commencing sixty days after the time for original presentation of the claim has expired unless based on a contract making a provision for interest, in which case they bear interest in accordance with that provision.

History: 1953 Comp., 32A-3-806, enacted by Laws 1975, ch. 257, 3-806; 1993, ch. 174, 74.



Section 45-3-807 - Payment of claims.

45-3-807. Payment of claims.

A. Upon the expiration of the earlier of the time limitations provided in Section 45-3-803 NMSA 1978, the personal representative shall proceed to pay the claims allowed against the estate in the order of priority described, after making provision for family and personal property allowances, for claims already presented that have not yet been allowed or whose allowance has been appealed and for unbarred claims that may yet be presented, including costs and expenses of administration. By petition to the district court in a proceeding for the purpose or by appropriate motion if the administration is supervised, a claimant whose claim has been allowed but not paid may secure an order directing the personal representative to pay the claim to the extent funds of the estate are available to pay it.

B. The personal representative at any time may pay any just claim that has not been barred, with or without formal presentation, but he is personally liable to any other claimant whose claim is allowed and who is injured by its payment if:

(1) payment was made before the expiration of the time limit stated in Subsection A of this section and the personal representative failed to require the payee to give adequate security for the refund of any of the payment necessary to pay other claimants; or

(2) payment was made, due to negligence or willful fault of the personal representative, in such manner as to deprive the injured claimant of priority.

History: 1953 Comp., 32A-3-807, enacted by Laws 1975, ch. 257, 3-807; 1993, ch. 174, 75.



Section 45-3-808 - Individual liability of personal representative.

45-3-808. Individual liability of personal representative.

A. Unless otherwise provided in the contract, a personal representative is not individually liable on a contract properly entered into in his fiduciary capacity in the course of administration of the estate unless he fails to reveal his representative capacity.

B. A personal representative is individually liable for obligations arising from ownership or control of the estate or for torts committed in the course of administration of the estate only if he is personally at fault.

C. Claims based on contracts entered into by a personal representative in his fiduciary capacity, on obligations arising from ownership or control of the estate or on torts committed in the course of administration of the estate may be asserted against the estate by proceeding against the personal representative in his fiduciary capacity, whether or not the personal representative is individually liable therefor.

D. Issues of liability as between the estate and the personal representative individually may be determined in a proceeding for accounting, surcharge or indemnification or other appropriate proceeding.

History: 1953 Comp., 32A-3-808, enacted by Laws 1975, ch. 257, 3-808.



Section 45-3-809 - Secured claims.

45-3-809. Secured claims.

Payment of a secured claim is upon the basis of the amount allowed if the creditor surrenders his security; otherwise payment is upon the basis of one of the following:

A. if the creditor exhausts his security before receiving payment (unless precluded by other law), upon the amount of the claim allowed less the fair value of the security; or

B. if the creditor does not have the right to exhaust his security or has not done so, upon the amount of the claim allowed less the fair value of the security determined, if applicable, by the terms of the agreement pursuant to which the security was delivered to the creditor, or by the creditor and personal representative by agreement, arbitration, compromise or litigation.

History: 1953 Comp., 32A-3-809, enacted by Laws 1975, ch. 257, 3-809.



Section 45-3-810 - Claims not due and contingent or unliquidated claims.

45-3-810. Claims not due and contingent or unliquidated claims.

A. If a claim which will become due at a future time or if a contingent or unliquidated claim becomes due or certain before the distribution of the estate, and if the claim has been allowed or established by a proceeding, it is paid in the same manner as presently due and absolute claims of the same class.

B. In other cases the personal representative or, on petition of the personal representative or the claimant in a special proceeding for the purpose, the district court, may provide for payment as follows:

(1) if the claimant consents, he may be paid the present or agreed value of the claim, taking any uncertainty into account; or

(2) arrangement for future payment, or possible payment, on the happening of the contingency or on liquidation, may be made by creating a trust, giving a mortgage, obtaining a bond or security from a distributee or otherwise.

History: 1953 Comp., 32A-3-810, enacted by Laws 1975, ch. 257, 3-810.



Section 45-3-811 - Counterclaims.

45-3-811. Counterclaims.

A. In allowing a claim, the personal representative may deduct any counterclaim which the estate has against the claimant.

B. In determining a claim against an estate the district court shall reduce the amount allowed by the amount of any counterclaims and, if the counterclaims exceed the claim, render a judgment against the claimant in the amount of the excess.

History: 1953 Comp., 32A-3-811, enacted by Laws 1975, ch. 257, 3-811.



Section 45-3-812 - Execution and levies prohibited.

45-3-812. Execution and levies prohibited.

No execution may issue upon nor may any levy be made against any property of the estate under any judgment against a decedent or a personal representative, but this section shall not be construed to prevent the enforcement of mortgages, pledges or liens upon real or personal property in an appropriate proceeding.

History: 1953 Comp., 32A-3-812, enacted by Laws 1975, ch. 257, 3-812.



Section 45-3-813 - Compromise of claims.

45-3-813. Compromise of claims.

When a claim against the estate has been presented in any manner, the personal representative may, if it appears for the best interest of the estate, compromise the claim, whether due or not due, absolute or contingent, liquidated or unliquidated.

History: 1953 Comp., 32A-3-813, enacted by Laws 1975, ch. 257, 3-813.



Section 45-3-814 - Encumbered assets.

45-3-814. Encumbered assets.

If any assets of the estate are encumbered by mortgage, pledge, lien or other security interest, the personal representative may pay the encumbrance or any part thereof, renew or extend any obligation secured by the encumbrance or convey or transfer the assets to the creditor in satisfaction of his lien, in whole or in part, whether or not the holder of the encumbrance has presented a claim, if it appears to be for the best interest of the estate. Payment of an encumbrance does not increase the share of the distributee entitled to the encumbered assets unless the distributee is entitled to exoneration.

History: 1953 Comp., 32A-3-814, enacted by Laws 1975, ch. 257, 3-814; 1976 (S.S.), ch. 37, 13.



Section 45-3-815 - Administration in more than one state; duty of personal representative.

45-3-815. Administration in more than one state; duty of personal representative.

A. All assets of estates being administered in New Mexico are subject to all claims, allowances and charges existing or established against the personal representative wherever appointed.

B. If the estate, either in New Mexico or as a whole, is insufficient to cover all family exemptions and allowances (as determined by the law of the decedent's domicile), prior charges and claims, after satisfaction of the exemptions, allowances and charges, each claimant whose claim has been allowed, either in New Mexico or elsewhere in administrations of which the personal representative is aware, is entitled to receive payment of an equal proportion of his claim. If a preference or security in regard to a claim is allowed in another jurisdiction but not in New Mexico, the creditor so benefited is to receive distributions from local assets only upon the balance of his claim after deducting the amount of the benefit.

C. In case the family exemptions and allowances, prior charges and claims of the entire estate exceed the total value of the portions of the estate being administered separately, and New Mexico is not the state of the decedent's last domicile, the claims allowed in New Mexico shall be paid their proportion if local assets are adequate for that purpose, and the balance of local assets shall be transferred to the domiciliary personal representative. If local assets are not sufficient to pay all claims owed in New Mexico in the amount to which they are entitled, local assets shall be marshalled so that each claim allowed in this state is paid its correct proportion as far as possible, after taking into account all distributions on claims allowed in New Mexico from assets in other jurisdictions.

History: 1953 Comp., 32A-3-815, enacted by Laws 1975, ch. 257, 3-815.



Section 45-3-816 - Final distribution to domiciliary representative.

45-3-816. Final distribution to domiciliary representative.

The estate of a nonresident decedent being administered by a personal representative appointed in New Mexico shall, if there is a personal representative of the decedent's domicile willing to receive it, be distributed to the domiciliary personal representative for the benefit of the successors of the decedent unless:

A. by virtue of the decedent's will, if any, and applicable choice of law rules, the successors are identified pursuant to the local law of New Mexico without reference to the local law of the decedent's domicile;

B. the personal representative of New Mexico, after reasonable inquiry, is unaware of existence or identity of a domiciliary personal representative; or

C. the court orders otherwise in a proceeding for a closing order under Section 3-1001 [45-3-1001 NMSA 1978] or incident to the closing of a supervised administration.

History: 1953 Comp., 32A-3-816, enacted by Laws 1975, ch. 257, 3-816.






Part 9 - SPECIAL PROVISIONS RELATING TO DISTRIBUTION

Section 45-3-901 - Successors' rights if no administration.

45-3-901. Successors' rights if no administration.

In the absence of administration, the heirs and devisees are entitled to the estate in accordance with the terms of a probated will or the laws of intestate succession. Devisees may establish title by the probated will to devised property. Persons entitled to property by the family allowance, personal property allowance or intestacy may establish title thereto by proof of the decedent's ownership, his death and their relationship to the decedent. Successors take subject to all charges incident to adminstration [administration], including the claims of creditors and allowances of surviving spouse and dependent children, and subject to the rights of others resulting from abatement, retainer, advancement and ademption.

History: 1953 Comp., 32A-3-901, enacted by Laws 1975, ch. 257, 3-901.



Section 45-3-902 - Distribution; order in which assets appropriated; abatement.

45-3-902. Distribution; order in which assets appropriated; abatement.

A. Except as provided in Subsection C of this section, shares of distributees abate, without any preference or priority as between real and personal property, in the following order:

(1) property not disposed of by the will;

(2) residuary devises;

(3) general devises; and

(4) specific devises.

B. For purposes of abatement, a general devise charged on any specific property or fund is a specific devise to the extent of the value of the property on which it is charged and, upon the failure or insufficiency of the property on which it is charged, a general devise to the extent of the failure or insufficiency. Abatement within each classification is in proportion to the amounts of property each of the beneficiaries would have received if full distribution of the property had been made in accordance with the terms of the will.

C. If the will expresses an order of abatement or if the testamentary plan or the express or implied purpose of the devise would be defeated by the order of abatement stated in Subsection A of this section, the shares of the distributees abate as may be found necessary to give effect to the intention of the testator.

D. If an estate of a decedent consists partly of separate property and partly of community property, the debts and expenses of administration shall be apportioned and charged against the different kinds of property in accordance with the provisions of Subsection B of Section 45-2-807 NMSA 1978.

E. If the subject of a preferred devise is sold or used incident to administration, abatement shall be achieved by appropriate adjustments in or contribution from other interests in the remaining assets.

History: 1953 Comp., 32A-3-902, enacted by Laws 1975, ch. 257, 3-902; 1995, ch. 210, 43; 2016, ch. 69, 717.



Section 45-3-903 - Successor's indebtedness offset against interest; defenses.

45-3-903. Successor's indebtedness offset against interest; defenses.

The amount of a noncontingent indebtedness of a successor to the estate if due, or its present value if not due, shall be offset against the successor's interest; but the successor has the benefit of any defense which would be available to him in a direct proceeding for recovery of the debt.

History: 1953 Comp., 32A-3-903, enacted by Laws 1975, ch. 257, 3-903.



Section 45-3-904 - Interest on general pecuniary devise.

45-3-904. Interest on general pecuniary devise.

General pecuniary devises bear interest at five percent per annum beginning one year after the first appointment of a personal representative until payment, unless a contrary intent is indicated by the will or unless distribution is withheld under the provisions of a court order upon a showing of good cause by the personal representative.

History: 1953 Comp., 32A-3-904, enacted by Laws 1975, ch. 257, 3-904.



Section 45-3-905 - Penalty clause for contest.

45-3-905. Penalty clause for contest.

A provision in a will purporting to penalize any interested person for contesting the will or instituting other proceedings relating to the estate is unenforceable if probable cause exists for instituting proceedings.

History: Laws 1975, ch. 257, 3-905; repealed and reenacted by Laws 2016, ch. 69, 718.



Section 45-3-906 - Distribution in kind; valuation; method.

45-3-906. Distribution in kind; valuation; method.

A. Unless a contrary intention is indicated by the will, the distributable assets of a decedent's estate shall be distributed in kind to the extent possible through application of the following provisions:

(1) a specific devisee is entitled to distribution of the thing devised to him, and a spouse or child who has selected particular assets of an estate as provided in Section 45-2-402 NMSA 1978 shall receive the items selected;

(2) any family allowance, personal property allowance or devise of a stated sum of money may be satisfied in kind, provided:

(a) the person entitled to the payment has not demanded payment in cash;

(b) the property distributed in kind is valued at fair market value as of the date of its distribution; and

(c) no residuary devisee has requested that the asset in question remain a part of the residue of the estate; and

(3) the residuary estate shall be distributed in any equitable manner.

B. For the purpose of valuation pursuant to Paragraph (2) of Subsection A of this section, securities regularly traded on recognized exchanges, if distributed in kind, are valued at the price for the last sale of like securities traded on the business day prior to distribution or, if there was no sale on that day, at the median between amounts bid and offered at the close of that day. Assets consisting of sums owed the decedent or the estate by solvent debtors as to which there is no known dispute or defense are valued at the sum due with accrued interest or discounted to the date of distribution. For assets that do not have readily ascertainable values, a valuation as of a date not more than thirty days prior to the date of distribution, if otherwise reasonable, controls. For purposes of facilitating distribution, the personal representative may ascertain the value of the assets as of the time of the proposed distribution in any reasonable way, including the employment of qualified appraisers, even if the assets may have been previously appraised.

C. After the probable charges against the estate are known, the personal representative may mail or deliver a proposal for distribution to all persons who have a right to object to the proposed distribution. The right of any distributee to object to the proposed distribution on the basis of the kind or value of asset he is to receive, if not waived earlier in writing, terminates if he fails to object in writing received by the personal representative within thirty days after mailing or delivery of the proposal.

History: 1953 Comp., 32A-3-906, enacted by Laws 1975, ch. 257, 3-906; 1993, ch. 174, 76.



Section 45-3-907 - Distribution in kind; evidence.

45-3-907. Distribution in kind; evidence.

If distribution in kind is made, the personal representative shall execute an instrument or deed of distribution assigning, transferring or releasing the assets to the distributee as evidence of the distributee's title to the property.

History: 1953 Comp., 32A-3-907, enacted by Laws 1975, ch. 257, 3-907.



Section 45-3-908 - Distribution; right or title of distributee.

45-3-908. Distribution; right or title of distributee.

Proof that a distributee has received an instrument or deed of distribution of assets in kind, or payment in distribution, from a personal representative is conclusive evidence that the distributee has succeeded to the interest of the estate in the distributed assets, as against all interested persons. However, the personal representative may recover the assets or their value if the distribution was improper.

History: 1953 Comp., 32A-3-908, enacted by Laws 1975, ch. 257, 3-908.



Section 45-3-909 - Improper distribution; liability of distributee.

45-3-909. Improper distribution; liability of distributee.

Unless the distribution or payment no longer can be questioned because of adjudication, estoppel or limitation, a distributee of property improperly distributed or paid, or a claimant who was improperly paid, is liable to return the property improperly received and its income since distribution if he has the property. If he does not have the property, then he is liable to return the value as of the date of disposition of the property improperly received and the income and gain from that property received by him.

History: 1953 Comp., 32A-3-909, enacted by Laws 1975, ch. 257, 3-909.



Section 45-3-910 - Purchases from distributees protected.

45-3-910. Purchases from distributees protected.

If property distributed in kind or a security interest therein is acquired for value by a purchaser from or lender to a distributee who has received an instrument or deed of distribution from the personal representative, or is so acquired by a purchaser from or lender to a transferee from such distributee, the purchaser or lender takes title free of rights of any interested person in the estate and incurs no personal liability to the estate, or to any interested person, whether or not the distribution was proper or supported by court order or the authority of the personal representative was terminated before execution of the instrument or deed. This section protects a purchaser from or lender to a distributee who, as personal representative, has executed a deed of distribution to himself, as well as a purchaser from or lender to any other distributee or transferee. To be protected under this provision, a purchaser or lender need not inquire whether a personal representative acted properly in making the distribution in kind, even if the personal representative and the distributee are the same person, or whether the authority of the personal representative had terminated before the distribution.

History: 1953 Comp., 32A-3-910, enacted by Laws 1975, ch. 257, 3-910; repealed and reenacted by Laws 1993, ch. 174, 77.



Section 45-3-911 - Partition for purpose of distribution.

45-3-911. Partition for purpose of distribution.

A. When two or more heirs or devisees are entitled to distribution of undivided interests in any real or personal property of the estate, the personal representative or one or more of the heirs or devisees may petition the district court prior to the formal or informal closing of the estate, to make partition.

B. After notice to the interested heirs or devisees, the district court shall partition the property.

C. The district court may direct the personal representative to sell any property which cannot be partitioned without prejudice to the interested heirs and devisees and which cannot conveniently be allotted to any one party.

History: 1953 Comp., 32A-3-911, enacted by Laws 1975, ch. 257, 3-911.

45-3-911. Partition for purpose of distribution. (Effective January 1, 2018.)

A. When two or more heirs or devisees are entitled to distribution of undivided interests in any real or personal property of the estate, the personal representative or one or more of the heirs or devisees may petition the district court prior to the formal or informal closing of the estate to make partition.

B. After notice to the interested heirs or devisees, the district court shall partition the property pursuant to the provisions of the Uniform Partition of Heirs Property Act [42-5A-1 through 42-5A-13 NMSA 1978].

C. The district court may direct the personal representative to sell any property pursuant to the provisions of the Uniform Partition of Heirs Property Act.

History: 1953 Comp., 32A-3-911, enacted by Laws 1975, ch. 257, 3-911; 2017, ch. 41, 19.



Section 45-3-912 - Private agreements among successors to decedent binding on personal representative.

45-3-912. Private agreements among successors to decedent binding on personal representative.

Subject to the rights of creditors and taxing authorities, successors or their representatives may agree among themselves to alter the interests, shares or amounts to which they are entitled under the will of the decedent or under the laws of intestacy in any way that they provide in a written contract executed by all who are affected by its provisions. The personal representative shall abide by the terms of the agreement subject to the personal representative's obligation to administer the estate for the benefit of creditors, to pay all taxes and costs of administration and to carry out the responsibilities of the personal representative's office for the benefit of any successors of the decedent who are not parties. Personal representatives of decedents' estates are not required to see to the performance of trusts if the trustee thereof is another person who is willing to accept the trust. Accordingly, trustees of a testamentary trust are successors for the purposes of this section. Nothing in this section relieves trustees of any duties owed to beneficiaries of trusts.

History: 1953 Comp., 32A-3-912, enacted by Laws 1975, ch. 257, 3-912; 2016, ch. 69, 719.



Section 45-3-913 - Distributions to trustee.

45-3-913. Distributions to trustee.

A. Before distributing to a trustee, the personal representative may require that the trust be registered if the state in which it is to be administered provides for registration and that the trustee inform the beneficiaries as provided in Section 46A-8-813 NMSA 1978.

B. If the trust instrument does not excuse the trustee from giving bond, the personal representative may petition the appropriate court to require that the trustee post bond if the personal representative apprehends that distribution might jeopardize the interests of persons who are not able to protect themselves, and the personal representative may withhold distribution until the court has acted.

C. No inference of negligence on the part of the personal representative shall be drawn from the personal representative's failure to exercise the authority conferred by Subsections A and B of this section.

History: 1953 Comp., 32A-3-913, enacted by Laws 1975, ch. 257, 3-913; 1995, ch. 210, 44; 2011, ch. 124, 48.



Section 45-3-914 - Disposition of unclaimed assets.

45-3-914. Disposition of unclaimed assets.

If an heir, devisee or claimant cannot be found, the personal representative shall distribute the share of the missing person to his conservator, if any. Otherwise, the personal representative shall sell the share of the missing person and distribute the proceeds to the state treasurer as prescribed by the Uniform Unclaimed Property Act [Chapter 7, Article 8A NMSA 1978].

History: 1953 Comp., 32A-3-914, enacted by Laws 1975, ch. 257, 3-914; 1993, ch. 174, 78.



Section 45-3-915 - Distribution to person under disability.

45-3-915. Distribution to person under disability.

A. A personal representative may discharge an obligation to distribute to a minor or person under other disability by distributing in a manner expressly provided in the will or other governing instrument.

B. Unless contrary to an express provision in the will or other governing instrument, the personal representative may discharge an obligation to distribute to a minor or person under other disability as authorized by Section 45-5-103 NMSA 1978 or any other statute. If the personal representative knows that a conservator has been appointed or that a proceeding for appointment of a conservator is pending, the personal representative is authorized to distribute only to the conservator.

C. If the heir or devisee is under disability other than minority, the personal representative is authorized to distribute to:

(1) an agent who has authority under a power of attorney to receive property for that person; or

(2) the spouse, parent or other close relative with whom the person under disability resides if the distribution is of amounts not exceeding ten thousand dollars ($10,000) a year or property not exceeding fifty thousand dollars ($50,000) in value unless the court authorizes a larger amount or greater value.

D. Persons receiving money or property for the disabled person are obligated to apply the money or property to the support of the disabled person. Persons may not pay themselves except by way of reimbursement for out-of-pocket expenses for goods and services necessary for the support of the disabled person. Excess sums must be preserved for future support of the disabled person. The personal representative is not responsible for the proper application of money or property distributed pursuant to this subsection.

History: 1953 Comp., 32A-3-915, enacted by Laws 1975, ch. 257, 3-915; 1993, ch. 174, 79; 2011, ch. 124, 49.



Section 45-3-920 - Short title.

45-3-920. Short title.

Sections 5 through 17 [15] [45-3-920 through 45-3-930 NMSA 1978] of this act may be cited as the "Uniform Estate Tax Apportionment Act".

History: Laws 2005, ch. 143, 5; 1978 Comp., 45-9A-1 recompiled as 45-3-920 by Laws 2011, ch. 124, 99.



Section 45-3-921 - Definitions.

45-3-921. Definitions.

As used in the Uniform Estate Tax Apportionment Act [45-3-920 through 45-3-930 NMSA 1978]:

A. "apportionable estate" means the value of the gross estate as finally determined for purposes of the estate tax to be apportioned reduced by:

(1) any claim or expense allowable as a deduction for purposes of the tax;

(2) the value of any interest in property that, for purposes of the tax, qualifies for a marital or charitable deduction or otherwise is deductible or is exempt; and

(3) any amount added to the decedent's gross estate because of a gift tax on transfers made before death;

B. "estate tax" means a federal, state or foreign tax imposed because of the death of an individual and interest and penalties associated with the tax. The term does not include an inheritance tax, income tax or generation-skipping transfer tax other than a generation-skipping transfer tax incurred on a direct skip taking effect at death;

C. "gross estate" means, with respect to an estate tax, all interests in property subject to the tax;

D. "person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, governmental subdivision, agency or instrumentality, or any other legal or commercial entity;

E. "ratable" means apportioned or allocated pro rata according to the relative values of interests to which the term is to be applied. "Ratably" has a corresponding meaning;

F. "time-limited interest" means an interest in property which terminates on a lapse of time or on the occurrence or nonoccurrence of an event or which is subject to the exercise of discretion that could transfer a beneficial interest to another person. The term does not include a cotenancy unless the cotenancy itself is a time-limited interest; and

G. "value" means, with respect to an interest in property, fair market value as finally determined for purposes of the estate tax that is to be apportioned, reduced by any outstanding debt secured by the interest without reduction for taxes paid or required to be paid or for any special valuation adjustment.

History: Laws 2005, ch. 143, 6; 1978 Comp., 45-9A-2 recompiled as 45-3-921 by Laws 2011, ch. 124, 99.



Section 45-3-922 - Apportionment by will or other dispositive instrument.

45-3-922. Apportionment by will or other dispositive instrument.

A. Except as otherwise provided in Subsection C of this section, the following rules apply:

(1) to the extent that a provision of a decedent's will expressly and unambiguously directs the apportionment of an estate tax, the tax must be apportioned accordingly;

(2) any portion of an estate tax not apportioned pursuant to Paragraph (1) of this subsection must be apportioned in accordance with any provision of a revocable trust of which the decedent was the settlor that expressly and unambiguously directs the apportionment of an estate tax. If conflicting apportionment provisions appear in two or more revocable trust instruments, the provision in the most recently dated instrument prevails. For purposes of this paragraph:

(a) a trust is revocable if it was revocable immediately after the trust instrument was executed, even if the trust subsequently becomes irrevocable; and

(b) the date of an amendment to a revocable trust instrument is the date of the amended instrument only if the amendment contains an apportionment provision; and

(3) if any portion of an estate tax is not apportioned pursuant to Paragraph (1) or (2) of this subsection, and a provision in any other dispositive instrument expressly and unambiguously directs that any interest in the property disposed of by the instrument is or is not to be applied to the payment of the estate tax attributable to the interest disposed of by the instrument, the provision controls the apportionment of the tax to that interest.

B. Subject to Subsection C of this section, and unless the decedent expressly and unambiguously directs the contrary, the following rules apply:

(1) if an apportionment provision directs that a person receiving an interest in property under an instrument is to be exonerated from the responsibility to pay an estate tax that would otherwise be apportioned to the interest:

(a) the tax attributable to the exonerated interest must be apportioned among the other persons receiving interests passing under the instrument; or

(b) if the values of the other interests are less than the tax attributable to the exonerated interest, the deficiency must be apportioned ratably among the other persons receiving interests in the apportionable estate that are not exonerated from apportionment of the tax;

(2) if an apportionment provision directs that an estate tax is to be apportioned to an interest in property a portion of which qualifies for a marital or charitable deduction, the estate tax must first be apportioned ratably among the holders of the portion that does not qualify for a marital or charitable deduction and then apportioned ratably among the holders of the deductible portion to the extent that the value of the nondeductible portion is insufficient;

(3) except as otherwise provided in Paragraph (4) of this subsection, if an apportionment provision directs that an estate tax be apportioned to property in which one or more time-limited interests exist, other than interests in specified property under Section 11 [45-3-926 NMSA 1978] of this act, the tax must be apportioned to the principal of that property, regardless of the deductibility of some of the interests in that property; and

(4) if an apportionment provision directs that an estate tax is to be apportioned to the holders of interests in property in which one or more time-limited interests exist and a charity has an interest that otherwise qualifies for an estate tax charitable deduction, the tax must first be apportioned, to the extent feasible, to interests in property that have not been distributed to the persons entitled to receive the interests.

C. A provision that apportions an estate tax is ineffective to the extent that it increases the tax apportioned to a person having an interest in the gross estate over which the decedent had no power to transfer immediately before the decedent executed the instrument in which the apportionment direction was made. For purposes of this subsection, a testamentary power of appointment is a power to transfer the property that is subject to the power.

History: Laws 2005, ch. 143, 7; 1978 Comp., 45-9A-3 recompiled as 45-3-922 by Laws 2011, ch. 124, 99.



Section 45-3-923 - Statutory apportionment of estate taxes.

45-3-923. Statutory apportionment of estate taxes.

To the extent that apportionment of an estate tax is not controlled by an instrument described in Section 7 [45-3-922 NMSA 1978] of this act and except as otherwise provided in Sections 10 and 11 of this act [45-3-925 and 45-3-926 NMSA 1978], the following rules apply:

A. subject to Subsections B, C and D of this section, the estate tax is apportioned ratably to each person that has an interest in the apportionable estate;

B. a generation-skipping transfer tax incurred on a direct skip taking effect at death is charged to the person to which the interest in property is transferred;

C. if property is included in the decedent's gross estate because of Section 2044 of the federal Internal Revenue Code of 1986 or any similar estate tax provision, the difference between the total estate tax for which the decedent's estate is liable and the amount of estate tax for which the decedent's estate would have been liable if the property had not been included in the decedent's gross estate is apportioned ratably among the holders of interests in the property. The balance of the tax, if any, is apportioned ratably to each other person having an interest in the apportionable estate; and

D. except as otherwise provided in Paragraph (4) of Subsection B of Section 7 of this act [45-3-922 NMSA 1978] and except as to property to which Section 11 [45-3-926 NMSA 1978] of this act applies, an estate tax apportioned to persons holding interests in property subject to a time-limited interest must be apportioned, without further apportionment, to the principal of that property.

History: Laws 2005, ch. 143, 8; 1978 Comp., 45-9A-4 recompiled as 45-3-923 by Laws 2011, ch. 124, 99.



Section 45-3-924 - Credits and deferrals.

45-3-924. Credits and deferrals.

Except as otherwise provided in Sections 10 and 11 of this act [45-3-925 and 45-3-926 NMSA 1978], the following rules apply to credits and deferrals of estate taxes:

A. a credit resulting from the payment of gift taxes or from estate taxes paid on property previously taxed inures ratably to the benefit of all persons to which the estate tax is apportioned;

B. a credit for state or foreign estate taxes inures ratably to the benefit of all persons to which the estate tax is apportioned, except that the amount of a credit for a state or foreign tax paid by a beneficiary of the property on which the state or foreign tax was imposed, directly or by a charge against the property, inures to the benefit of the beneficiary; and

C. if payment of a portion of an estate tax is deferred because of the inclusion in the gross estate of a particular interest in property, the benefit of the deferral inures ratably to the persons to which the estate tax attributable to the interest is apportioned. The burden of any interest charges incurred on a deferral of taxes and the benefit of any tax deduction associated with the accrual or payment of the interest charge is allocated ratably among the persons receiving an interest in the property.

History: Laws 2005, ch. 143, 9; 1978 Comp., 45-9A-5 recompiled as 45-3-924 by Laws 2011, ch. 124, 99.



Section 45-3-925 - Insulated property; advancement of tax.

45-3-925. Insulated property; advancement of tax.

A. In this section:

(1) "advanced fraction" means a fraction that has as its numerator the amount of the advanced tax and as its denominator the value of the interests in insulated property to which that tax is attributable;

(2) "advanced tax" means the aggregate amount of estate tax attributable to interests in insulated property that is required to be advanced by uninsulated holders under Subsection C of this section;

(3) "insulated property" means property subject to a time-limited interest that is included in the apportionable estate but is unavailable for payment of an estate tax because of impossibility or impracticability;

(4) "uninsulated holder" means a person who has an interest in uninsulated property; and

(5) "uninsulated property" means property included in the apportionable estate other than insulated property.

B. If an estate tax is to be advanced pursuant to Subsection C of this section by persons holding interests in uninsulated property subject to a time-limited interest other than property to which Section 11 of this act [45-3-926 NMSA 1978] applies, the tax must be advanced, without further apportionment, from the principal of the uninsulated property.

C. Subject to Subsections B and D of Section 13 [45-3-928 NMSA 1978] of this act, an estate tax attributable to interests in insulated property must be advanced ratably by uninsulated holders. If the value of an interest in uninsulated property is less than the amount of estate taxes otherwise required to be advanced by the holder of that interest, the deficiency must be advanced ratably by the persons holding interests in properties that are excluded from the apportionable estate under Paragraph (2) of Subsection A of Section 6 of this act [45-3-921 NMSA 1978] as if those interests were in uninsulated property.

D. A court having jurisdiction to determine the apportionment of an estate tax may require a beneficiary of an interest in insulated property to pay all or part of the estate tax otherwise apportioned to the interest if the court finds that it would be substantially more equitable for that beneficiary to bear the tax liability personally than for that part of the tax to be advanced by uninsulated holders.

E. When a distribution of insulated property is made, each uninsulated holder may recover from the distributee a ratable portion of the advanced fraction of the property distributed. To the extent that undistributed insulated property ceases to be insulated, each uninsulated holder may recover from the property a ratable portion of the advanced fraction of the total undistributed property.

F. Upon a distribution of insulated property for which, pursuant to Subsection D of this section, the distributee becomes obligated to make a payment to uninsulated holders, a court may award an uninsulated holder a recordable lien on the distributee's property to secure the distributee's obligation to that uninsulated holder.

History: Laws 2005, ch. 143, 10; 1978 Comp., 45-9A-6 recompiled as 45-3-925 by Laws 2011, ch. 124, 99.



Section 45-3-926 - Apportionment and recapture of special elective benefits.

45-3-926. Apportionment and recapture of special elective benefits.

A. In this section:

(1) "special elective benefit" means a reduction in an estate tax obtained by an election for:

(a) a reduced valuation of specified property that is included in the gross estate;

(b) a deduction from the gross estate, other than a marital or charitable deduction, allowed for specified property; or

(c) an exclusion from the gross estate of specified property; and

(2) "specified property" means property for which an election has been made for a special elective benefit.

B. If an election is made for one or more special elective benefits, an initial apportionment of a hypothetical estate tax must be computed as if no election for any of those benefits had been made. The aggregate reduction in estate tax resulting from all elections made must be allocated among holders of interests in the specified property in the proportion that the amount of deduction, reduced valuation or exclusion attributable to each holder's interest bears to the aggregate amount of deductions, reduced valuations and exclusions obtained by the decedent's estate from the elections. If the estate tax initially apportioned to the holder of an interest in specified property is reduced to zero, any excess amount of reduction reduces ratably the estate tax apportioned to other persons that receive interests in the apportionable estate.

C. An additional estate tax imposed to recapture all or part of a special elective benefit must be charged to the persons that are liable for the additional tax under the law providing for the recapture.

History: Laws 2005, ch. 143, 11; 1978 Comp., 45-9A-7 recompiled as 45-3-926 by Laws 2011, ch. 124, 99.



Section 45-3-927 - Securing payment of estate tax from property in possession of fiduciary.

45-3-927. Securing payment of estate tax from property in possession of fiduciary.

A. A fiduciary may defer a distribution of property until the fiduciary is satisfied that adequate provision for payment of the estate tax has been made.

B. A fiduciary may withhold from a distributee an amount equal to the amount of estate tax apportioned to an interest of the distributee.

C. As a condition to a distribution, a fiduciary may require the distributee to provide a bond or other security for the portion of the estate tax apportioned to the distributee.

History: Laws 2005, ch. 143, 12; 1978 Comp., 45-9A-8 recompiled as 45-3-927 by Laws 2011, ch. 124, 99.



Section 45-3-928 - Collection of estate tax by fiduciary.

45-3-928. Collection of estate tax by fiduciary.

A. A fiduciary responsible for payment of an estate tax may collect from any person the tax apportioned to and the tax required to be advanced by the person.

B. Except as otherwise provided in Section 10 [45-3-925 NMSA 1978] of this act, any estate tax due from a person that cannot be collected from the person may be collected by the fiduciary from other persons in the following order of priority:

(1) any person having an interest in the apportionable estate that is not exonerated from the tax;

(2) any other person having an interest in the apportionable estate; and

(3) any person having an interest in the gross estate.

C. A domiciliary fiduciary may recover from an ancillary personal representative the estate tax apportioned to the property controlled by the ancillary personal representative.

D. The total tax collected from a person pursuant to the Uniform Estate Tax Apportionment Act [45-3-920 through 45-3-930 NMSA 1978] may not exceed the value of the person's interest.

History: Laws 2005, ch. 143, 13; 1978 Comp., 45-9A-9 recompiled as 45-3-928 by Laws 2011, ch. 124, 99.



Section 45-3-929 - Right of reimbursement.

45-3-929. Right of reimbursement.

A. A person required under Section 13 [45-3-928 NMSA 1978] of this act to pay an estate tax greater than the amount due from the person under Section 7 or 8 [45-3-922 or 45-3-923 NMSA 1978] of this act has a right to reimbursement from another person to the extent that the other person has not paid the tax required by Section 7 or 8 of this act and a right to reimbursement ratably from other persons to the extent that each has not contributed a portion of the amount collected under Subsection B of Section 13 of this act.

B. A fiduciary may enforce the right of reimbursement under Subsection A of this section on behalf of the person that is entitled to the reimbursement and shall take reasonable steps to do so if requested by the person.

History: Laws 2005, ch. 143, 14; 1978 Comp., 45-9A-10 recompiled as 45-3-929 by Laws 2011, ch. 124, 99.



Section 45-3-930 - Action to determine or enforce act.

45-3-930. Action to determine or enforce act.

A fiduciary, transferee or beneficiary of the gross estate may maintain an action for declaratory judgment to have a court determine and enforce the Uniform Estate Tax Apportionment Act [45-3-920 through 45-3-930 NMSA 1978].

History: Laws 2005, ch. 143, 15; 1978 Comp., 45-9A-11 recompiled as 45-3-930 by Laws 2011, ch. 124, 99.






Part 10 - CLOSING ESTATES

Section 45-3-1001 - Formal proceedings terminating administration; testate or intestate; order of general protection.

45-3-1001. Formal proceedings terminating administration; testate or intestate; order of general protection.

A. A personal representative or any interested person may petition for an order of complete settlement of the estate. The personal representative may petition at any time, and any other interested person may petition after one year from the appointment of the original personal representative, except that no petition under this section may be entertained until the time for presenting claims which arose prior to the death of the decedent has expired.

B. The petition may request the district court to:

(1) determine testacy, if not previously determined;

(2) consider the final account or compel or approve an accounting and distribution;

(3) construe any will or determine heirs; and

(4) adjudicate the final settlement and distribution of the estate.

C. After notice to all interested persons and subsequent hearing, the district court may enter an order or orders, on appropriate conditions, determining the persons entitled to distribution of the estate, and, as circumstances require, approving settlement and directing or approving distribution of the estate and discharging the personal representative from further claim or demand of any interested person.

D. If one or more heirs or devisees were omitted as parties in, or were not given notice of, a previous formal testacy proceeding, the district court, on proper petition for an order of complete settlement of the estate under this section, and after notice to the omitted or unnotified persons and other interested persons determined to be interested on the assumption that the previous order concerning testacy is conclusive as to those given notice of the earlier proceeding, may determine testacy as it affects the omitted persons and confirm or alter the previous order of testacy as it affects all interested persons as appropriate in the light of the new proofs.

E. In the absence of objection by an omitted or unnotified person, evidence received in the original testacy proceeding shall constitute prima facie proof of due execution of any will previously admitted to probate, or the fact that the decedent left no valid will if the prior proceedings determined this fact.

History: 1953 Comp., 32A-3-1001, enacted by Laws 1975, ch. 257, 3-1001.



Section 45-3-1002 - Formal proceedings terminating testate administration; order construing will without adjudicating testacy.

45-3-1002. Formal proceedings terminating testate administration; order construing will without adjudicating testacy.

A. A personal representative administering an estate under an informally probated will, or any devisee under an informally probated will, may petition for an order of settlement of the estate which will not adjudicate the testacy status of the decedent. The personal representative may petition at any time, and a devisee may petition after one year from the appointment of the original personal representative, except that no petition under this section may be entertained until the time for presenting claims which arose prior to the death of the decedent has expired.

B. The petition may request the district court to consider the final account or compel or approve an accounting and distribution, to construe the will and adjudicate final settlement and distribution of the estate.

C. After notice to all devisees and the personal representative and hearing, the district court may enter an order or orders, on appropriate conditions, determining the persons entitled to distribution of the estate under the will and, as circumstances require, approving settlement and directing or approving distribution of the estate and discharging the personal representative from further claim or demand of any devisee who is a party to the proceeding and those he represents.

D. If it appears that a part of the estate is to pass intestate, the proceedings shall be dismissed or amendments made to meet the provisions of Section 3-1001 [45-3-1001 NMSA 1978].

History: 1953 Comp., 32A-3-1002, enacted by Laws 1975, ch. 257, 3-1002.



Section 45-3-1003 - Closing estates; by sworn statement of personal representative.

45-3-1003. Closing estates; by sworn statement of personal representative.

A. Unless prohibited by order of the district court and except for estates being administered in supervised administration proceedings, a personal representative may close an estate by filing with the court, no earlier than six months after the date of original appointment of a general personal representative for the estate, a verified statement stating that the personal representative or a previous personal representative has:

(1) determined that the time limited for presentation of creditors' claims has expired;

(2) fully administered the estate of the decedent by making payment, settlement or other disposition of all claims that were presented, expenses of administration and estate, inheritance and other death taxes, except as specified in the statement, and that the assets of the estate have been distributed to the persons entitled. If any claims remain undischarged, the statement shall state whether the personal representative has distributed the estate subject to possible liability with the agreement of the distributees or it shall state in detail other arrangements that have been made to accommodate outstanding liabilities; and

(3) sent a copy of the statement to all distributees of the estate and to all creditors or other claimants of whom the personal representative is aware whose claims are neither paid nor barred and has furnished a full account in writing of the personal representative's administration to the distributees whose interests are affected thereby, including guardians ad litem appointed pursuant to Section 45-1-403 NMSA 1978, conservators and guardians.

B. If no proceedings involving the personal representative are pending in the district court one year after the closing statement is filed, the appointment of the personal representative terminates.

History: 1953 Comp., 32A-3-1003, enacted by Laws 1975, ch. 257, 3-1003; 1983, ch. 194, 7; 1993, ch. 174, 81; 2016, ch. 69, 720.



Section 45-3-1004 - Liability of distributees to claimants.

45-3-1004. Liability of distributees to claimants.

A. After assets of an estate have been distributed and subject to Section 45-3-1006 NMSA 1978, an unpaid claim not barred may be prosecuted in a proceeding against one or more distributees.

B. No distributee shall be liable to claimants for amounts received as family or personal property allowances or for amounts in excess of the value of his distribution as of the time of distribution. As between distributees, each shall bear the cost of satisfaction of unbarred claims as if the claim had been satisfied in the course of administration.

C. Any distributee who fails to notify other distributees of the demand made upon him by the claimant in sufficient time to permit them to join in any proceeding in which the claim was asserted against him loses his right of contribution against other distributees.

History: 1953 Comp., 32A-3-1004, enacted by Laws 1975, ch. 257, 3-1004; 1995, ch. 210, 45.



Section 45-3-1005 - Limitations on proceedings against personal representative.

45-3-1005. Limitations on proceedings against personal representative.

Unless previously barred by adjudication and except as provided in the closing statement, the rights of successors and of creditors whose claims have not otherwise been barred against the personal representative for breach of fiduciary duty are barred unless a proceeding to assert such rights is commenced within six months after the filing of the closing statement. The rights thus barred do not include rights to recover from a personal representative for fraud, misrepresentation or inadequate disclosure related to the settlement of the decedent's estate.

History: 1953 Comp., 32A-3-1005, enacted by Laws 1975, ch. 257, 3-1005.



Section 45-3-1006 - Limitations on actions and proceedings against distributees.

45-3-1006. Limitations on actions and proceedings against distributees.

Unless previously adjudicated in a formal testacy proceeding or in a proceeding settling the accounts of a personal representative or unless otherwise barred, the claim of a claimant to recover from a distributee who is liable to pay the claim and the right of an heir or devisee or of a successor personal representative acting in their behalf to recover property improperly distributed or its value from any distributee is forever barred at the later of three years after the decedent's death or one year after the time of its distribution, but all claims of creditors of the decedent are barred one year after the decedent's death. This section does not bar an action to recover property or value received as the result of fraud.

History: 1953 Comp., 32A-3-1006, enacted by Laws 1975, ch. 257, 3-1006; 1993, ch. 174, 82.



Section 45-3-1007 - Certificate discharging liens securing fiduciary performance.

45-3-1007. Certificate discharging liens securing fiduciary performance.

After his appointment has terminated, the personal representative, his sureties, or any successor of either such person, upon the filing of a verified application showing, so far as is known by the applicant, that no action concerning the estate is pending in any court, is entitled to receive a certificate from the court that the personal representative appears to have fully administered the estate in question. The certificate evidences discharge of any lien on any property given to secure the obligation of the personal representative in lieu of bond or any surety, but does not preclude action against the personal representative or the surety.

History: 1953 Comp., 32A-3-1007, enacted by Laws 1975, ch. 257, 3-1007.



Section 45-3-1008 - Subsequent administration.

45-3-1008. Subsequent administration.

If other property of the estate is discovered after an estate has been settled and the personal representative discharged, or after one year after a closing statement has been filed, the district court, upon petition of any interested person and upon notice as it directs, may appoint the same or a successor personal representative to administer the subsequently discovered estate. If a new appointment is made, unless the district court orders otherwise, the provisions of the [Uniform] Probate Code apply as appropriate. However, no claim previously barred may be asserted in the subsequent administration.

History: 1953 Comp., 32A-3-1008, enacted by Laws 1975, ch. 257, 3-1008.






Part 11 - COMPROMISE OF CONTROVERSIES

Section 45-3-1101 - Effect of approval of agreements involving trusts, inalienable interests or interests of third persons.

45-3-1101. Effect of approval of agreements involving trusts, inalienable interests or interests of third persons.

A. A compromise of any controversy is binding on all the parties thereto as to any lawful matter involving the estate. Matters that may be resolved by the compromise include:

(1) admission to probate of any instrument offered for formal probate as the will of a decedent;

(2) the construction, validity or effect of any governing instrument;

(3) the rights or interests in the estate of the decedent;

(4) the rights or interests of any successor; and

(5) the administration of the estate, if approved in a formal proceeding in the district court for that purpose.

B. A court-approved compromise is binding even though it may affect a trust or an inalienable interest. A compromise does not impair the rights of creditors or of taxing authorities that are not parties to it.

History: 1953 Comp., 32A-3-1101, enacted by Laws 1975, ch. 257, 3-1101; 1995, ch. 210, 46; 2016, ch. 69, 721.



Section 45-3-1102 - Procedure for securing court approval of compromise.

45-3-1102. Procedure for securing court approval of compromise.

The procedure for securing court approval of a compromise is as follows:

A. the terms of the compromise shall be set forth in an agreement in writing that shall be executed by all persons or their representatives having beneficial interests or having claims that will or may be affected by the compromise;

B. any interested person, or the person's representative, including the personal representative, if any, or a trustee, may then submit the agreement to the district court for its approval and for execution by the personal representative, the trustee of every affected testamentary trust and other fiduciaries and representatives; and

C. after notice to all interested persons or their representatives, including the personal representative of any estate and all affected trustees of trusts, the district court, if it finds that an actual contest or controversy exists and that the effect of the agreement upon the interests of persons represented by fiduciaries or other representatives is just and reasonable, shall make an order approving the agreement and directing all fiduciaries under its supervision to execute the agreement. Minor children represented only by their parents may be bound only if their parents join with other persons or their representatives in execution of the compromise. Upon the making of the order and the execution of the agreement, all further disposition of the estate shall then be made in accordance with the terms of the agreement.

History: 1953 Comp., 32A-3-1102, enacted by Laws 1975, ch. 257, 3-1102; 1995, ch. 210, 47; 2016, ch. 69, 722.






Part 12 - COLLECTION OF PERSONAL PROPERTY BY AFFIDAVIT AND SUMMARY ADMINISTRATION PROCEDURE FOR SMALL ESTATES

Section 45-3-1201 - Collection of personal property by affidavit.

45-3-1201. Collection of personal property by affidavit.

A. Thirty days after the death of a decedent, any person indebted to the decedent or having possession of tangible personal property or an instrument evidencing a debt, obligation, stock or chose in action belonging to the decedent shall make payment of the indebtedness or deliver the tangible personal property or an instrument evidencing a debt, obligation, stock or chose in action to a person claiming to be the successor of the decedent upon being presented an affidavit made by or on behalf of the successor stating that:

(1) the value of the entire estate, wherever located, less liens and encumbrances, does not exceed fifty thousand dollars ($50,000);

(2) thirty days have elapsed since the death of the decedent;

(3) no application or petition for the appointment of a personal representative is pending or has been granted in any jurisdiction; and

(4) the claiming successor is entitled to payment or delivery of the property.

B. A transfer agent of any security shall change the registered ownership on the books of a corporation from the decedent to the successor or successors upon the presentation of an affidavit as provided in Subsection A of this section.

C. The affidavit made pursuant to this section may not be used to perfect title to real estate.

History: 1953 Comp., 32A-3-1201, enacted by Laws 1975, ch. 257, 3-1201; 1983, ch. 194, 8; 1995, ch. 210, 48; 2011, ch. 124, 50.



Section 45-3-1202 - Effect of affidavit.

45-3-1202. Effect of affidavit.

The person paying, delivering, transferring or issuing personal property or the evidence thereof pursuant to affidavit is discharged and released to the same extent as if he dealt with a personal representative of the decedent. He is not required to see to the application of the personal property or evidence thereof or to inquire into the truth of any statement in the affidavit. If any person to whom an affidavit is delivered refuses to pay, deliver, transfer or issue any personal property or evidence thereof, it may be recovered or its payment, delivery, transfer or issuance compelled upon proof of their right in a proceeding brought for the purpose by or on behalf of the persons entitled thereto. Any person to whom payment, delivery, transfer or issuance is made is answerable and accountable therefor to any personal representative of the estate or to any other person having a superior right.

History: 1953 Comp., 32A-3-1202, enacted by Laws 1975, ch. 257, 3-1202.



Section 45-3-1203 - Small estates; summary administrative procedure.

45-3-1203. Small estates; summary administrative procedure.

If it appears from the inventory and appraisal that the value of the entire estate, less liens and encumbrances, does not exceed the family allowance, personal property allowance, costs and expenses of administration, reasonable and necessary medical and hospital expenses of the last illness of the decedent and reasonable funeral expenses, the personal representative, without giving notice to creditors, may immediately disburse and distribute the estate to the persons entitled thereto and file a closing statement as provided in Section 3-1204 [45-3-1204 NMSA 1978].

History: 1953 Comp., 32A-3-1203, enacted by Laws 1975, ch. 257, 3-1203.



Section 45-3-1204 - Small estates; closing by sworn statement of personal representative.

45-3-1204. Small estates; closing by sworn statement of personal representative.

A. Unless prohibited by order of the district court and except for estates being administered by supervised personal representatives, a personal representative may close an estate administered under the summary procedures of Section 45-3-1203 NMSA 1978 by filing with the court, at any time after disbursement and distribution of the estate, a verified statement stating that:

(1) to the best knowledge of the personal representative, the value of the entire estate, less liens and encumbrances, did not exceed the family allowance, personal property allowance, costs and expenses of administration, reasonable necessary medical and hospital expenses of the last illness of the decedent and reasonable funeral expenses;

(2) the personal representative has fully administered the estate by disbursing and distributing it to the persons entitled thereto; and

(3) the personal representative has sent a copy of the closing statement to all distributees of the estate and to all creditors or other claimants of whom he is aware whose claims are neither paid nor barred and has furnished a full account in writing of his administration to the distributees whose interests are affected.

B. If no actions or proceedings involving the personal representative are pending in court one year after the closing statement is filed, the appointment of the personal representative terminates.

C. A closing statement filed under this section has the same effect as one filed under Section 45-3-1003 NMSA 1978.

History: 1953 Comp., 32A-3-1204, enacted by Laws 1975, ch. 257, 3-1204; 1983, ch. 194, 9.



Section 45-3-1205 - Transfer of title to homestead to surviving spouse by affidavit.

45-3-1205. Transfer of title to homestead to surviving spouse by affidavit.

A. Where a husband and wife own a homestead as community property and when either the husband or wife dies intestate or dies testate and by the husband's or wife's will devises the husband's or wife's interest in the homestead to the surviving spouse, the homestead passes to the survivor and no probate or administration is necessary.

B. Six months after the death of a decedent, the surviving spouse may record with the county clerk in the county in which the homestead is located an affidavit describing the real property and stating that:

(1) six months have elapsed since the death of the decedent as shown on the death certificate;

(2) the affiant and the decedent were at the time of the death of the decedent married and owned the homestead as community property;

(3) a copy of the deed with a legal description of the homestead is attached to the affidavit;

(4) but for the homestead, the decedent's estate need not be subject to any judicial probate proceeding either in district court or probate court;

(5) no application or petition for appointment of a personal representative or for admittance of a will to probate is pending or has been granted in any jurisdiction;

(6) funeral expenses, expenses of last illness and all unsecured debts of the decedent have been paid;

(7) the affiant is the surviving spouse of the decedent and is entitled to title to the homestead by intestate succession as provided in Section 45-2-102 NMSA 1978 or by devise under a valid last will of the decedent, the original of which is attached to the affidavit;

(8) no other person has a right to the interest of the decedent in the described property;

(9) no federal or state tax is due on the decedent's estate; and

(10) the affiant affirms that all statements in the affidavit are true and correct and further acknowledges that any false statement may subject the person to penalties relating to perjury and subornation of perjury.

C. As used in this section, "homestead" means the principal place of residence of the decedent or surviving spouse or the last principal place of residence if neither the decedent nor the surviving spouse is residing in that residence because of illness or incapacitation and that consists of one or more dwellings together with appurtenant structures, the land underlying both the dwellings and the appurtenant structures and a quantity of land reasonably necessary for parking and other uses that facilitates the use of the dwellings and appurtenant structures, and provided the full value of this property as assessed for property taxation purposes does not exceed five hundred thousand dollars ($500,000).

History: 1978 Comp., 45-3-1205, enacted by Laws 1985, ch. 12, 1; 1985, ch. 132, 1; 2011, ch. 124, 51; 2011, ch. 134, 18.



Section 45-3-1206 - Effect of affidavit.

45-3-1206. Effect of affidavit.

A purchaser of real property from or lender to the surviving spouse designated as such in the affidavit recorded under Section 45-3-1205 NMSA 1978 is entitled to the same protection as a person purchasing from or lending to a distributee who has received a deed of distribution from a personal representative as provided in Section 45-3-910 NMSA 1978.

History: 1978 Comp., 45-3-1206, enacted by Laws 1985, ch. 12, 2; 1985, ch. 132, 2.






Part 13 - PAYMENT OF EARNINGS, ETC., TO SURVIVING SPOUSE

Section 45-3-1301 - Collection of employee's final payment without administration.

45-3-1301. Collection of employee's final payment without administration.

The surviving spouse of a deceased person may, without procuring letters, collect any sum representing the final payment owed the decedent at the time of his death for wages, earnings, salary, commissions, travel or other reimbursement from the state or any of its political subdivisions or from any corporation, copartnership, association, individual, bank or trust company.

History: 1953 Comp., 32A-3-1301, enacted by Laws 1978, ch. 159, 12; 1983, ch. 194, 10.



Section 45-3-1302 - Affidavit showing death of employee; payment.

45-3-1302. Affidavit showing death of employee; payment.

Upon receiving an affidavit stating that a person previously in its employ is dead and that the affiant is the surviving spouse, the state or any of its political subdivisions, or any corporation, copartnership, association, individual, bank or trust company may pay to the affiant the amount of the wages, earnings, commissions, salary, travel or other reimbursement earned by the deceased and the affiant's receipt shall release the payor from all liability therefor.

History: 1953 Comp., 32A-3-1302, enacted by Laws 1978, ch. 159, 13.









Article 4 - Foreign Personal Representatives; Ancillary Administration

Part 1 - DEFINITIONS

Section 45-4-101 - Definitions.

45-4-101. Definitions.

In Sections 4-101 through 4-401 [45-4-101 through 45-4-401 NMSA 1978]:

A. "local administration" means administration by a personal representative appointed in New Mexico pursuant to appointment proceedings described in Sections 3-101 through 3-1204 [45-3-101 through 45-3-1204 NMSA 1978];

B. "local personal representative" includes any personal representative appointed in New Mexico pursuant to appointment proceedings described in Sections 3-101 through 3-1204 [45-3-101 through 45-3-1204 NMSA 1978] and excludes foreign personal representatives who acquire the power of a local personal representative pursuant to Section 4-205 [45-4-205 NMSA 1978]; and

C. "resident creditor" means a person domiciled in or doing business in New Mexico, who is, or could be, a claimant against an estate of a nonresident decedent.

History: 1953 Comp., 32A-4-101, enacted by Laws 1975, ch. 257, 4-101.






Part 2 - POWERS OF FOREIGN PERSONAL REPRESENTATIVES

Section 45-4-201 - Payment of debt and delivery of property to domiciliary foreign personal representative without local administration.

45-4-201. Payment of debt and delivery of property to domiciliary foreign personal representative without local administration.

At any time after the expiration of sixty days from the death of a nonresident decedent, any person indebted to the estate of the nonresident decedent or having possession or control of personal property, or of an instrument evidencing a debt, obligation, stock or chose in action belonging to the estate of the nonresident decedent, may pay the debt, deliver the personal property, or the instrument evidencing the debt, obligation, stock or chose in action, to the domiciliary foreign personal representative of the nonresident decedent upon being presented with proof of his appointment and an affidavit made by or on behalf of the representative stating:

A. the date of the death of the nonresident decedent;

B. that no local administration, or application or petition therefor, is pending in this state; and

C. that the domiciliary foreign personal representative is entitled to payment or delivery.

History: 1953 Comp., 32A-4-201, enacted by Laws 1975, ch. 257, 4-201.



Section 45-4-202 - Payment or delivery discharges.

45-4-202. Payment or delivery discharges.

Payment or delivery made in good faith on the basis of the proof of authority and affidavit releases the debtor or person having possession of the personal property of his obligation to the same extent as if payment or delivery had been made to a local personal representative.

History: 1953 Comp., 32A-4-202, enacted by Laws 1975, ch. 257, 4-202.



Section 45-4-203 - Resident creditor notice.

45-4-203. Resident creditor notice.

Payment or delivery under Section 4-201 [45-4-201 NMSA 1978] may not be made if a resident creditor of the nonresident decedent has notified the debtor of the nonresident decedent or the person having possession of the personal property belonging to the nonresident decedent that the debt should not be paid nor the property delivered to the domiciliary foreign personal representative.

History: 1953 Comp., 32A-4-203, enacted by Laws 1975, ch. 257, 4-203.



Section 45-4-204 - Proof of authority; bond.

45-4-204. Proof of authority; bond.

If no local administration or application or petition therefor is pending in New Mexico, a domiciliary foreign personal representative may file with the court of a county in which property belonging to the decedent is located authenticated copies of his appointment and of any official bond he has given and a statement of the domiciliary foreign personal representative's address.

History: 1953 Comp., 32A-4-204, enacted by Laws 1975, ch. 257, 4-204; 1983, ch. 194, 11.



Section 45-4-205 - Powers.

45-4-205. Powers.

A domiciliary foreign personal representative who has complied with Section 4-204 [45-4-204 NMSA 1978] may exercise as to assets in New Mexico all powers of a local personal representative and may maintain actions and proceedings in New Mexico subject to any conditions imposed upon nonresident parties generally.

History: 1953 Comp., 32A-4-205, enacted by Laws 1975, ch. 257, 4-205.



Section 45-4-206 - Power of representatives in transition.

45-4-206. Power of representatives in transition.

A. The power of a domiciliary foreign personal representative under Section 4-201 [45-4-201 NMSA 1978] or 4-205 [45-4-205 NMSA 1978] shall be exercised only if there is no administration or application for administration pending in New Mexico. An application or petition for local administration of the estate terminates the power of the foreign personal representative to act under Section 4-205, but the district court may allow the foreign personal representative to exercise limited powers to preserve the estate.

B. No person who, before receiving actual notice of a pending local administration, has changed his position in reliance upon the powers of a foreign personal representative shall be prejudiced by reason of the application or petition for, or grant of, local administration.

C. The local personal representative is subject to all duties and obligations which have accrued by virtue of the exercise of the powers by the foreign personal representative and may be substituted for him in any action or proceedings in New Mexico.

History: 1953 Comp., 32A-4-206, enacted by Laws 1975, ch. 257, 4-206.



Section 45-4-207 - Ancillary and other local administrations; provisions governing.

45-4-207. Ancillary and other local administrations; provisions governing.

A. Upon the filing of an authenticated copy of the will, if any, and an authenticated copy of the domiciliary letters with the court, a foreign personal representative may be granted ancillary letters of administration in formal proceedings in the same manner as provided in Section 3-414 [45-3-414 NMSA 1978] and subject to any bond requirement as provided in Sections 3-603 and 3-604 [45-3-603 and 45-3-604 NMSA 1978].

B. In respect to a nonresident decedent, the provisions of Sections 3-101 through 3-1204 [45-3-101 to 45-3-1204 NMSA 1978] govern:

(1) proceedings, if any, in a court of New Mexico for probate of the will, appointment, removal, supervision and discharge of the local personal representative, and any other order concerning the estate; and

(2) the status, powers and duties and liabilities of any local personal representative and the rights of claimants, purchasers, distributees and others in regard to a local administration.

History: 1953 Comp., 32A-4-207, enacted by Laws 1975, ch. 257, 4-207.






Part 3 - JURISDICTION OVER FOREIGN PERSONAL REPRESENTATIVES

Section 45-4-301 - Jurisdiction by act of foreign personal representative.

45-4-301. Jurisdiction by act of foreign personal representative.

A. A foreign personal representative submits personally to the jurisdiction of the courts of New Mexico in any proceeding relating to the estate by:

(1) filing the documents and statement as provided in Section 4-204 [45-4-204 NMSA 1978];

(2) receiving payment of money or taking delivery of personal property under Section 4-201 [45-4-201 NMSA 1978]; or

(3) doing any act as a personal representative in New Mexico which would have given the state jurisdiction over him as an individual.

B. Jurisdiction under Paragraph (2) of Subsection A of this section is limited to the money or value of personal property collected.

History: 1953 Comp., 32A-4-301, enacted by Laws 1975, ch. 257, 4-301.



Section 45-4-302 - Jurisdiction by act of decedent.

45-4-302. Jurisdiction by act of decedent.

In addition to jurisdiction conferred by Section 4-301 [45-4-301 NMSA 1978], a foreign personal representative is subject to the jurisdiction of the courts of New Mexico to the same extent that his decedent was subject to jurisdiction immediately prior to death.

History: 1953 Comp., 32A-4-302, enacted by Laws 1975, ch. 257, 4-302.



Section 45-4-303 - Notice to a foreign personal representative.

45-4-303. Notice to a foreign personal representative.

Notice shall be given to a foreign personal representative in the manner prescribed by Section 45-1-401 NMSA 1978.

History: 1953 Comp., 32A-4-303, enacted by Laws 1975, ch. 257, 4-303; 1977, ch. 121, 8; repealed and reenacted by Laws 1978, ch. 159, 14.






Part 4 - ADJUDICATION

Section 45-4-401 - Effect of adjudication.

45-4-401. Effect of adjudication.

An adjudication rendered in any jurisdiction in favor of or against any personal representative of the estate is as binding on the local personal representative as if the local personal representative were a party to the adjudication.

History: 1978 Comp., 45-4-401, enacted by Laws 1995, ch. 210, 49.









Article 5 - Protection of Persons Under Disability and Their Property

Part 1 - GENERAL PROVISIONS

Section 45-5-101 - Definitions and use of terms.

45-5-101. Definitions and use of terms.

Unless otherwise apparent from the context or unless otherwise specifically defined in other sections that are applicable to specific articles, parts or sections of the Uniform Probate Code, as used in Chapter 45, Article 5 NMSA 1978:

A. "conservator" means a person who is appointed by a court to manage the property or financial affairs or both of a protected person;

B. "court" means the district court or the children's or family division of the district court where such jurisdiction is conferred by the Children's Code [Chapter 32A NMSA 1978];

C. "functional impairment" means an impairment that is measured by a person's inability to manage the person's personal care or the person's inability to manage the person's estate or financial affairs or both;

D. "guardian" has the same meaning as set forth in Section 45-1-201 NMSA 1978;

E. "guardian ad litem" has the same meaning as set forth in Section 45-1-201 NMSA 1978;

F. "incapacitated person" means any person who demonstrates over time either partial or complete functional impairment by reason of mental illness, mental deficiency, physical illness or disability, chronic use of drugs, chronic intoxication or other cause, except minority, to the extent that the person is unable to manage the person's personal affairs or the person is unable to manage the person's estate or financial affairs or both;

G. "inability to manage the person's personal care" means the inability, as evidenced by recent behavior, to meet one's needs for medical care, nutrition, clothing, shelter, hygiene or safety so that physical injury, illness or disease has occurred or is likely to occur in the near future;

H. "inability to manage the person's estate or financial affairs or both" means gross mismanagement, as evidenced by recent behavior, of one's income and resources or medical inability to manage one's income and resources that has led or is likely in the near future to lead to financial vulnerability;

I. "interested person" means any person who has an interest in the welfare of the person to be protected pursuant to Chapter 45, Article 5 NMSA 1978;

J. "least restrictive form of intervention" means that the guardianship or conservatorship imposed on the incapacitated person or minor protected person represents only those limitations necessary to provide the needed care and rehabilitative services and that the incapacitated person or minor protected person shall enjoy the greatest amount of personal freedom and civil liberties;

K. "letters" has the same meaning as set forth in Section 45-1-201 NMSA 1978;

L. "limited conservator" means any person who is qualified to manage the estate and financial affairs of an incapacitated person pursuant to a court appointment in a limited conservatorship;

M. "limited conservatorship" means that an incapacitated person is subject to a conservator's exercise of some but not all of the powers enumerated in Sections 45-5-424 and 45-5-425 NMSA 1978;

N. "limited guardian" means any person who is qualified to manage the care, custody and control of an incapacitated person pursuant to a court appointment of a limited guardianship;

O. "limited guardianship" means that an incapacitated person is subject to a guardian's exercise of some but not all of the powers enumerated in Section 45-5-312 NMSA 1978;

P. "minor" has the same meaning as set forth in Section 45-1-201 NMSA 1978;

Q. "minor protected person" means a minor for whom a guardian or conservator has been appointed solely because of minority;

R. "parent" means a parent whose parental rights have not been terminated or relinquished;

S. "protective proceeding" means a conservatorship proceeding under Section 45-5-401 NMSA 1978;

T. "protected person" means a minor or other person for whom a guardian or conservator has been appointed or other protective order has been made;

U. "qualified health care professional" means a physician, psychologist, physician assistant, nurse practitioner or other health care practitioner whose training and expertise aid in the assessment of functional impairment; and

V. "visitor" means a person who is an appointee of the court who has no personal interest in the proceeding and who has been trained or has the expertise to appropriately evaluate the needs of the person who is allegedly incapacitated. A "visitor" may include, but is not limited to, a psychologist, a social worker, a developmental incapacity professional, a physical and occupational therapist, an educator and a rehabilitation worker.

History: 1953 Comp., 32A-5-101, enacted by Laws 1975, ch. 257, 5-101; 1987, ch. 12, 1; 1989, ch. 252, 3; 1993, ch. 301, 1; 2008, ch. 9, 4; 2009, ch. 159, 26; 2011, ch. 124, 52.



Section 45-5-102 - Jurisdiction of subject matter; consolidation of proceedings.

45-5-102. Jurisdiction of subject matter; consolidation of proceedings.

A. Chapter 45, Article 5 NMSA 1978 applies to guardianship and protective proceedings for individuals over whom the court has jurisdiction and to property coming into the control of a guardian or conservator who is subject to the laws of New Mexico.

B. The court has exclusive jurisdiction over protective proceedings for minors domiciled in or having property located in New Mexico. Except to the extent that the guardianship is subject to the Uniform Child-Custody Jurisdiction and Enforcement Act [40-10A-101 through 40-10A-403 NMSA 1978], the court has exclusive jurisdiction over guardianship proceedings for minors domiciled or present in New Mexico.

C. The court has exclusive jurisdiction over guardianship and protective proceedings for an adult individual as provided in the Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act [Chapter 45, Article 5A NMSA 1978].

D. When both guardianship and protective proceedings as to the same person are commenced or pending in the same court, the proceedings may be consolidated.

History: 1953 Comp., 32A-5-102, enacted by Laws 1975, ch. 257, 5-102; 2011, ch. 124, 53.



Section 45-5-103 - Facility of payment or delivery.

45-5-103. Facility of payment or delivery.

A. A person under a duty to pay or deliver money or personal property to a minor may perform this duty, in amounts not exceeding ten thousand dollars ($10,000) per year, by paying or delivering the money or property to:

(1) a person having the care and custody of the minor and with whom the minor resides;

(2) a guardian of the minor;

(3) a financial institution for deposit in a federally insured savings account in the sole name of the minor and giving notice of the deposit to the minor; or

(4) a custodian for the minor pursuant to the Uniform Transfers to Minors Act [46-7-11 through 46-7-34 NMSA 1978].

B. This section does not apply if the person making payment or delivery has actual knowledge that a conservator has been appointed or proceedings for appointment of a conservator of the estate of the minor are pending. The persons, other than the minor or any financial institution under Paragraph (4) of Subsection A of this section, receiving money or property for a minor are obligated to apply the money to the support and education of the minor but shall not pay themselves except by way of reimbursement for out-of-pocket expenses for goods and services necessary for the minor's support. Any excess sums shall be preserved for future support of the minor, and any balance not so used and any property received for the minor shall be turned over to the minor when the minor ceases to be a minor. Persons who pay or deliver in accordance with provisions of this section are not responsible for the proper application of such payments.

History: 1953 Comp., 32A-5-103, enacted by Laws 1975, ch. 257, 5-103; 2011, ch. 124, 54.



Section 45-5-104 - Delegation of powers by parent or guardian.

45-5-104. Delegation of powers by parent or guardian.

A parent or a guardian of a minor or an incapacitated person, by an acknowledged power of attorney, may delegate to another person, for a period not exceeding six months, any of the parent's or guardian's powers regarding care, custody or property of the minor child or protected person, except the power to consent to marriage or adoption of a minor protected person.

History: 1953 Comp., 32A-5-104, enacted by Laws 1975, ch. 257, 5-104; 2009, ch. 159, 27.



Section 45-5-105 - Compensation and expenses.

45-5-105. Compensation and expenses.

If not otherwise compensated for services rendered, any visitor, attorney, qualified health care professional or guardian appointed in a guardianship proceeding is entitled to reasonable compensation from the estate of the incapacitated person.

History: Laws 1993, ch. 301, 23.






Part 2 - GUARDIAN OF MINORS

Section 45-5-201 - Appointment and status of guardian of minor; general.

45-5-201. Appointment and status of guardian of minor; general.

A person becomes a guardian of a minor by parental appointment or upon appointment by the court. The guardianship status continues until terminated, without regard to the location from time to time of the guardian or minor protected person.

History: 1953 Comp., 32A-5-201, enacted by Laws 1975, ch. 257, 5-201; 1995, ch. 210, 50; 2009, ch. 159, 28.



Section 45-5-202 - Parental appointment of guardian of minor.

45-5-202. Parental appointment of guardian of minor.

A. The parent of an unmarried minor may appoint a guardian for the minor by will, or other writing signed by the parent and attested by at least two witnesses.

B. Subject to the right of the minor under Section 45-5-203 NMSA 1978, if both parents are dead or incapacitated or the surviving parent has no parental rights or has been adjudged to be incapacitated, a parental appointment becomes effective when the guardian's acceptance is filed in the court in which a nominating instrument is probated, or, in the case of a non-testamentary nominating instrument, in the court at the place where the minor resides or is present. If both parents are dead, an effective appointment by the parent who died later has priority.

C. A parental appointment effected by filing the guardian's acceptance under a will probated in the state of the testator's domicile is effective in this state.

D. Upon acceptance of appointment, the guardian shall give written notice of acceptance to the minor and to the person having the minor's care or the minor's nearest adult relative. If the minor is fourteen years of age or older, the notice shall state that the appointment may be terminated by filing a written objection in the court, as provided in Section 45-5-203 NMSA 1978.

History: 1953 Comp., 32A-5-202, enacted by Laws 1975, ch. 257, 5-202; repealed and reenacted by Laws 1995, ch. 210, 51.



Section 45-5-203 - Objection by minor of fourteen or older to parental appointment.

45-5-203. Objection by minor of fourteen or older to parental appointment.

A minor of fourteen or more years who is the subject of a parental appointment of a guardian may prevent the appointment or may cause it to terminate by filing in the court in which the will is probated or, in the case of a non-testamentary instrument, in the court where the minor resides or is present, a written objection to the appointment before it is accepted or after its acceptance. An objection may be withdrawn. An objection does not prevent appointment by the court in a proper proceeding of the parental nominee or any other suitable person.

History: 1953 Comp., 32A-5-203, enacted by Laws 1975, ch. 257, 5-203; 1976 (S.S.), ch. 37, 14; 1995, ch. 210, 52.



Section 45-5-204 - Court appointment of guardian of minor; conditions for appointment.

45-5-204. Court appointment of guardian of minor; conditions for appointment.

A. The court may appoint a guardian for an unmarried minor if all parental rights of custody have been terminated or suspended by circumstances or prior court order.

B. A guardian, appointed as provided in Section 45-5-202 NMSA 1978, whose appointment has not been prevented or terminated under Section 45-5-203 NMSA 1978, has priority over any guardian who may be appointed by the court, but the court may proceed with another appointment upon a finding that the parental nominee has failed to accept the appointment within thirty days after notice of the guardianship proceeding.

C. If necessary, and upon appropriate petition or application, the court may appoint a temporary guardian, who shall have the full authority of a general guardian of a minor, but the authority of a temporary guardian may not last longer than six months. The appointment of a temporary guardian for a minor may occur even though the conditions described in Subsection A of this section have not been established.

History: 1953 Comp., 32A-5-204, enacted by Laws 1975, ch. 257, 5-204; 1995, ch. 210, 53.



Section 45-5-205 - Court appointment of guardian of minor; venue.

45-5-205. Court appointment of guardian of minor; venue.

The venue for guardianship proceedings for a minor is in the judicial district where the minor resides or is present.

History: 1953 Comp., 32A-5-205, enacted by Laws 1975, ch. 257, 5-205.



Section 45-5-205.1 - Recompiled.

45-5-205.1. Recompiled.



Section 45-5-206 - Court appointment of guardian of minor; qualifications; priority of minor's nominee.

45-5-206. Court appointment of guardian of minor; qualifications; priority of minor's nominee.

The court may appoint as guardian any person whose appointment would be in the best interests of the minor. The court shall appoint a person nominated by the minor, if the minor is fourteen years of age or older, unless the court finds the appointment contrary to the best interests of the minor.

History: 1953 Comp., 32A-5-206, enacted by Laws 1975, ch. 257, 5-206.



Section 45-5-207 - Court appointment of guardian of minor; notice; procedure.

45-5-207. Court appointment of guardian of minor; notice; procedure.

A. Notice of the time and place of hearing of a petition for the appointment of a guardian of a minor is to be given by the petitioner in the manner prescribed by Section 1-401 [45-1-401 NMSA 1978] to:

(1) the minor, if he is fourteen or more years of age;

(2) the person who has had the principal care and custody of the minor during the sixty days preceding the date of the petition; and

(3) any living parent of the minor.

B. Upon hearing, if the court finds that a qualified person seeks appointment, venue is proper, the required notices have been given, the requirements of Section 5-204 [45-5-204 NMSA 1978] have been met and the best interests of the minor will be served by the requested appointment, it shall make the appointment. In other cases the court may dismiss the proceedings, or make any other disposition of the matter that will serve the best interests of the minor.

C. If necessary, the court may appoint a temporary guardian, with the status of a permanent guardian of a minor, but the authority of a temporary guardian shall not last longer than six months.

D. If, at any time in the proceeding, the court finds the minor is or may be inadequately represented, it may appoint an attorney to represent the minor, giving consideration to the preference of the minor if the minor is fourteen years of age or older.

History: 1953 Comp., 32A-5-207, enacted by Laws 1975, ch. 257, 5-207.



Section 45-5-208 - Consent to service by acceptance of appointment; notice.

45-5-208. Consent to service by acceptance of appointment; notice.

By accepting a parental or court appointment as guardian, a guardian submits personally to the jurisdiction of the court in any proceeding relating to the guardianship that may be instituted by any interested person. Notice of a proceeding shall be delivered to the guardian or mailed to the guardian at the address listed in the court records and to the address then known to the petitioner. Letters of guardianship shall indicate whether the guardian was appointed by parental appointment or by court order.

History: 1953 Comp., 32A-5-208, enacted by Laws 1975, ch. 257, 5-208; 2011, ch. 124, 55.



Section 45-5-209 - Powers and duties of guardian of minor.

45-5-209. Powers and duties of guardian of minor.

A. A guardian of a minor protected person has the powers and responsibilities of a parent regarding the protected person's support, care and education, but a guardian is not personally liable for the protected person's expenses and is not liable to third persons by reason of the relationship for acts of the protected person.

B. In particular and without qualifying the foregoing, a guardian shall:

(1) become or remain personally acquainted with the protected person and maintain sufficient contact with the protected person to know of the protected person's capacities, limitations, needs, opportunities and physical and mental health;

(2) take reasonable care of the protected person's personal effects and commence protective proceedings if necessary to protect other property of the protected person;

(3) apply any available money of the protected person to the protected person's current needs for support, care and education;

(4) conserve any excess money of the protected person for the protected person's future needs, but if a conservator has been appointed for the estate of the protected person, the guardian, at least quarterly, shall pay to the conservator money of the protected person to be conserved for the protected person's future needs; and

(5) report the condition of the protected person and of the protected person's estate that has been subject to the guardian's possession or control, as ordered by the court on petition of any person interested in the protected person's welfare or as required by court rule.

C. A guardian may:

(1) receive money payable for the support of the protected person to the protected person's parent, guardian or custodian under the terms of any statutory benefit or insurance system or any private contract, devise, trust, conservatorship or custodianship and money or property of the protected person paid or delivered pursuant to the provisions of Section 45-5-103 NMSA 1978 or any other statute;

(2) if consistent with the terms of any order by a court of competent jurisdiction relating to detention or commitment of the protected person, take custody of the person of the protected person and establish the protected person's place of abode within or without New Mexico;

(3) if no conservator for the estate of the protected person has been appointed, institute proceedings, including administrative proceedings, or take other appropriate action to compel the performance by any person of a duty to support the protected person or to pay sums for the welfare of the protected person;

(4) consent to medical or other professional care, treatment or advice for the protected person without liability by reason of the consent for injury to the protected person resulting from the negligence or acts of third persons unless a parent would have been liable in the circumstances;

(5) consent to the marriage or adoption of the protected person; and

(6) if reasonable under all of the circumstances, delegate to the protected person certain responsibilities for decisions affecting the protected person's well-being.

D. A guardian is entitled to reasonable compensation for services as guardian and to reimbursement for room, board and clothing personally provided to the protected person, but only as approved by order of the court. If a conservator, other than the guardian or one who is affiliated with the guardian, has been appointed for the estate of the protected person, reasonable compensation and reimbursement to the guardian may be approved and paid by the conservator without order of the court controlling the guardian.

E. In the interest of developing self-reliance on the part of a protected person or for other good cause, the court, at the time of appointment or later, on its own motion or on appropriate petition or motion of the minor or other interested person, may limit the powers of a guardian otherwise conferred by this section and thereby create a limited guardianship. Any limitation on the statutory power of a guardian of a minor must be endorsed on the guardian's letters or, in the case of a guardian by parental appointment, must be reflected in letters that are issued at the time any limitation is imposed. Following the same procedure, a limitation may be removed and appropriate letters issued.

History: 1953 Comp., 32A-5-209, enacted by Laws 1975, ch. 257, 5-209; repealed and reenacted by Laws 1995, ch. 210, 54; 2009, ch. 159, 29.



Section 45-5-210 - Termination of appointment of guardian; general.

45-5-210. Termination of appointment of guardian; general.

A guardian's authority and responsibility terminate upon the death, resignation or removal of the guardian or upon the minor's death, adoption, emancipation, marriage or attainment of majority, but termination does not affect the guardian's liability for prior acts nor the guardian's obligation to account for money and property of the protected person. Resignation of a guardian does not terminate the guardianship until it has been approved by the court. A testamentary appointment under an informally probated will terminates if the will is later denied probate in a formal proceeding.

History: 1953 Comp., 32A-5-210, enacted by Laws 1975, ch. 257, 5-210; 2009, ch. 159, 30; 2011, ch. 124, 56.



Section 45-5-211 - Proceedings subsequent to appointment; venue.

45-5-211. Proceedings subsequent to appointment; venue.

A. The court where the protected person resides has concurrent jurisdiction with the court that appointed the guardian or in which acceptance of a testamentary appointment was filed over resignation, removal, accounting and other proceedings relating to the guardianship.

B. If the court located where the protected person resides is not the court in which acceptance of appointment is filed, the court in which proceedings subsequent to appointment are commenced shall in all appropriate cases notify the other court, in New Mexico or another state, and, after consultation with that court, determine whether to retain jurisdiction or transfer the proceedings to the other court, whichever is in the best interests of the protected person. A copy of any order accepting a resignation or removing a guardian shall be sent to the court in which acceptance of appointment is filed.

History: 1953 Comp., 32A-5-211, enacted by Laws 1975, ch. 257, 5-211; 2009, ch. 159, 31.



Section 45-5-212 - Resignation, removal and other post-appointment proceedings.

45-5-212. Resignation, removal and other post-appointment proceedings.

A. Any person interested in the welfare of a protected person, or the protected person if fourteen or more years of age, may petition for removal of a guardian on the ground that removal would be in the best interest of the protected person. A guardian may petition for permission to resign. A petition for removal or for permission to resign may, but need not, include a request for appointment of a successor guardian.

B. Notice of hearing on a petition for an order after the appointment of a guardian must be given to the protected person, the guardian and any other person as ordered by the court.

C. After notice pursuant to Section 45-1-401 NMSA 1978 and hearing on a petition for removal or for permission to resign, the court may terminate the guardianship and make any further order that may be appropriate.

D. If at any time in the proceeding the court finds that the interest of the protected person is or may be inadequately represented, it may appoint an attorney to represent the minor, giving consideration to the preference of the minor if the minor is fourteen or more years of age.

History: 1953 Comp., 32A-5-212, enacted by Laws 1975, ch. 257, 5-212; 1995, ch. 210, 55; 2009, ch. 159, 32.






Part 3 - GUARDIANS OF INCAPACITATED PERSONS

Section 45-5-301 - Appointment of guardian for incapacitated person; notice.

45-5-301. Appointment of guardian for incapacitated person; notice.

A. The parent of an unmarried incapacitated person may appoint by will, or other writing signed by the parent and attested by at least two witnesses, a guardian of the incapacitated person. If both parents are dead or incapacitated or the surviving parent has no parental rights or has been adjudged incapacitated, appointment becomes effective when, after having given seven days' prior written notice of intention to do so to the incapacitated person and to the person having care of the incapacitated person or to the nearest adult relative, the guardian files acceptance of appointment in the court in which the will is probated, or in the case of a non-testamentary instrument, in the court at the place where the incapacitated person resides or is present. The notice shall state that the appointment may be terminated by filing a written objection in the court, as provided in Subsection D of this section. If both parents are dead, an effective appointment by the parent who died later has priority.

B. The spouse of a married incapacitated person may appoint by will, or other writing signed by the spouse and attested by at least two witnesses, a guardian of the incapacitated person. The appointment becomes effective when, after having given seven days' prior written notice of intention to do so to the incapacitated person and to the person having his care or to his nearest adult relative, the guardian files acceptance of appointment in the court in which the will is probated or, in the case of a non-testamentary nominating instrument, in the court at the place where the incapacitated person resides or is present. The notice shall state that the appointment may be terminated by filing a written objection in the court, as provided in Subsection D of this section. An effective appointment by a spouse has priority over an appointment by a parent.

C. An appointment effected by filing the guardian's acceptance under a will probated in the state of testator's domicile is effective in New Mexico.

D. On the filing in the court in which the will was probated or, in the case of a non-testamentary nominating instrument, in the court at the place where the incapacitated person resides or is present, of written objection to the appointment by the incapacitated person for whom a parental or spousal appointment of guardian has been made, the appointment is terminated. An objection does not prevent appointment by the court in a proper proceeding of the parental or spousal nominee or any other suitable person upon an adjudication of incapacity in proceedings under Sections 45-5-301.1 through 45-5-315 NMSA 1978.

History: 1953 Comp., 32A-5-301, enacted by Laws 1975, ch. 257, 5-301; 1995, ch. 210, 56.



Section 45-5-301.1 - When guardianship is to be used.

45-5-301.1. When guardianship is to be used.

Guardianship for an incapacitated person shall be used only as is necessary to promote and to protect the well being of the person, shall be designed to encourage the development of maximum self reliance and independence of the person and shall be ordered only to the extent necessitated by the person's actual functional mental and physical limitations. An incapacitated person for whom a guardian has been appointed retains all legal and civil rights except those which have been expressly limited by court order or have been specifically granted to the guardian by the court.

History: 1978 Comp., 45-5-301.1, enacted by Laws 1989, ch. 252, 4.



Section 45-5-302 - Venue.

45-5-302. Venue.

Venue for guardianship proceedings for an alleged incapacitated person is in the judicial district where the alleged incapacitated person resides or is present. If the alleged incapacitated person is admitted to an institution pursuant to order of a court of competent jurisdiction, venue is also in the judicial district in which that court sits.

History: 1953 Comp., 32A-5-302, enacted by Laws 1975, ch. 257, 5-302; 1993, ch. 301, 2.



Section 45-5-303 - Procedure for court appointment of a guardian of an incapacitated person.

45-5-303. Procedure for court appointment of a guardian of an incapacitated person.

A. An interested person may file a petition for the appointment of a person to serve as guardian for an alleged incapacitated person under the Uniform Probate Code. The petition shall state the following:

(1) the name, date of birth and address of the alleged incapacitated person for whom the guardian is sought to be appointed;

(2) the nature of the alleged incapacity as it relates to the functional limitations and physical and mental condition of the alleged incapacitated person and the reasons why guardianship is being requested;

(3) if a limited guardianship is sought, the particular limitations requested;

(4) whether a guardian has been appointed or is acting in any state for the alleged incapacitated person;

(5) the efforts that have been made that demonstrate due diligence to locate the other court-appointed guardian, agent or surrogate designated by the allegedly incapacitated person;

(6) the name and address of the proposed guardian;

(7) the name and address of two persons able to contact the proposed guardian if address or telephone contact information of the proposed guardian changes;

(8) the names and addresses, as far as known or as can reasonably be ascertained, of the persons most closely related by blood or marriage to the alleged incapacitated person;

(9) the name and address of the person or institution having the care and custody of the alleged incapacitated person;

(10) the number of other protected persons served by the proposed guardian, the other protected persons' relationships to the proposed guardian and the types of guardianship held if the proposed guardian is an individual;

(11) the reasons the appointment of a guardian is sought and the interest of the petitioner in the appointment;

(12) the steps taken to find less restrictive alternatives to the proposed guardianship; and

(13) the qualifications of the proposed guardian, including whether the guardian has ever been convicted of a felony.

B. Notice of a petition under this section for the appointment of a guardian and the hearing on the petition shall be given as provided in Section 45-5-309 NMSA 1978.

C. After the filing of a petition, the court shall set a date for hearing on the issues raised by the petition. Unless an alleged incapacitated person already has an attorney of the alleged incapacitated person's own choice, the court shall appoint an attorney to represent the alleged incapacitated person. The court-appointed attorney in the proceeding shall have the duties of a guardian ad litem, as set forth in Section 45-5-303.1 NMSA 1978.

D. The person alleged to be incapacitated shall be examined by a qualified health care professional appointed by the court who shall submit a report in writing to the court. The report shall:

(1) describe the nature and degree of the alleged incapacitated person's incapacity, if any, and the level of the respondent's intellectual, developmental and social functioning; and

(2) contain observations, with supporting data, regarding the alleged incapacitated person's ability to make health care decisions and manage the activities of daily living.

E. The court shall appoint a visitor who shall interview the person seeking appointment as guardian and the person alleged to be incapacitated. The visitor shall also visit the present place of abode of the person alleged to be incapacitated and the place where it is proposed the alleged incapacitated person will be detained or reside if the requested appointment is made. The visitor shall evaluate the needs of the person alleged to be incapacitated and shall submit a written report to the court. The report shall include a recommendation regarding the appropriateness of the appointment of the proposed guardian. The report to the court shall also include recommendations regarding:

(1) those aspects of personal care that the alleged incapacitated person can manage without supervision or assistance;

(2) those aspects of personal care that the alleged incapacitated person could manage with the supervision or assistance of support services and benefits; and

(3) those aspects of personal care that the alleged incapacitated person is unable to manage without the supervision of a guardian.

Unless otherwise ordered by the court, the appointment of the visitor terminates and the visitor is discharged from the visitor's duties upon entry of an order appointing a guardian and acceptance of the appointment by the guardian.

F. A person alleged to be incapacitated shall be present at the hearing on the issues raised by the petition and any response to the petition unless the court determines by evidence that it is not in the alleged incapacitated person's best interest to be present because of a threat to the health or safety of the alleged incapacitated person or others as determined by the court.

G. The court upon request or its own motion may conduct hearings at the location of the alleged incapacitated person who is unable to be present in court.

H. The rules of evidence shall apply and no hearsay evidence that is not otherwise admissible in a court shall be admitted into evidence except as otherwise provided in this article. There is a legal presumption of capacity, and the burden of proof shall be on the petitioner to prove the allegations set forth in the petition. Such proof shall be established by clear and convincing evidence.

I. A record of the proceedings shall be made if requested by the alleged incapacitated person or the alleged incapacitated person's attorney or when ordered by the court. Records, reports and evidence submitted to the court or recorded by the court shall be confidential, except that the public shall be granted access to the following information:

(1) docket entries;

(2) date of the proceeding, appointment and termination;

(3) duration of the guardianship; and

(4) the name and other information necessary to identify the alleged incapacitated person.

J. Notwithstanding the provisions of Subsection I of this section, a disclosure of information shall not include diagnostic information, treatment information or other medical or psychological information.

K. The issue of whether a guardian shall be appointed for the alleged incapacitated person shall be determined by the court at a closed hearing unless the alleged incapacitated person requests otherwise.

L. Upon request of the petitioner or alleged incapacitated person, the court shall schedule a jury trial.

History: 1953 Comp., 5-303, enacted by Laws 1975, ch. 257, 5-303; repealed and reenacted by Laws 1989, ch. 252, 5; 1993, ch. 301, 3; 1998, ch. 32, 3; 2009, ch. 159, 33.



Section 45-5-303.1 - Duties of guardian ad litem.

45-5-303.1. Duties of guardian ad litem.

A. The guardian ad litem shall:

(1) interview in person the alleged incapacitated person prior to the hearing;

(2) present the alleged incapacitated person's declared position to the court;

(3) interview the qualified health care professional, the visitor and the proposed guardian;

(4) review both the medical report submitted by the qualified health care professional and the report by the visitor; and

(5) obtain independent medical or psychological assessments, or both, if necessary.

B. Unless otherwise ordered by the court, the duties of the guardian ad litem terminate and the guardian ad litem is discharged from his duties upon entry of the order appointing the guardian and acceptance of the appointment by the guardian.

History: 1978 Comp., 45-5-303.1, enacted by Laws 1989, ch. 252, 6; 1993, ch. 301, 4.



Section 45-5-304 - Findings; order of appointment.

45-5-304. Findings; order of appointment.

A. The court, at the hearing on the petition for appointment for a guardian pursuant to provisions of Chapter 45, Article 5 NMSA 1978, shall:

(1) inquire into the nature and extent of the functional limitations of the alleged incapacitated person; and

(2) ascertain the alleged incapacitated person's capacity to care for the alleged incapacitated person's own self.

B. If it is determined that the alleged incapacitated person possesses the capacity to care for the alleged incapacitated person's own self, the court shall dismiss the petition.

C. Alternatively, the court may appoint a full guardian as requested in the petition or a limited guardian and confer specific powers of guardianship after finding in the record based on clear and convincing evidence that:

(1) the person for whom a guardian is sought is totally incapacitated or is incapacitated only in specific areas as alleged in the petition;

(2) the guardianship is necessary as a means of providing continuing care, supervision and rehabilitation of the incapacitated person;

(3) there are no available alternative resources that are suitable with respect to the alleged incapacitated person's welfare, safety and rehabilitation;

(4) the guardianship is appropriate as the least restrictive form of intervention consistent with the preservation of the civil rights and liberties of the alleged incapacitated person; and

(5) the proposed guardian is both qualified and suitable, has reviewed the proposed order of appointment and is willing to serve.

D. The court may enter any other appropriate order consistent with the findings of this section.

E. A copy of the order appointing the guardian shall be furnished to the proposed guardian, the incapacitated person and the incapacitated person's counsel.

F. The order shall contain the name and address of the guardian as well as notice of the incapacitated person's right to appeal the guardianship appointment and of the right to seek alteration or termination of the guardianship at any time.

History: 1953 Comp., 5-304, enacted by Laws 1975, ch. 257, 5-304; repealed and reenacted by Laws 1989, ch. 252, 7; 1993, ch. 301, 5; 2009, ch. 159, 34.



Section 45-5-305 - Acceptance of appointment; consent to jurisdiction.

45-5-305. Acceptance of appointment; consent to jurisdiction.

By accepting a testamentary or court appointment as guardian, a guardian submits personally to the jurisdiction of the court in any proceeding relating to the guardianship that may be instituted by any interested person. Notice of any proceeding shall be delivered to the guardian or mailed to him at his address as listed in the court records and to his address as then known to the petitioner.

History: 1953 Comp., 32A-5-305, enacted by Laws 1975, ch. 257, 5-305.



Section 45-5-306 - Death of protected person or guardian; incapacity of guardian.

45-5-306. Death of protected person or guardian; incapacity of guardian.

The authority and responsibility of a guardian for an incapacitated person terminates upon the death of the guardian or protected person, the determination of incapacity of the guardian or upon removal or resignation as provided in Section 45-5-307 NMSA 1978. Upon the death of the protected person, the guardian shall submit notice to the appointing court. Testamentary appointment under an informally probated will terminates if the will is later denied probate in a formal proceeding. Termination does not affect the guardian's liability for prior acts nor the guardian's obligation to account for funds and assets of the guardian's protected person.

History: 1953 Comp., 32A-5-306, enacted by Laws 1975, ch. 257, 5-306; 2009, ch. 159, 35.



Section 45-5-307 - Substitution, review and termination of guardianship.

45-5-307. Substitution, review and termination of guardianship.

A. On the petition of the incapacitated person or any person interested in the incapacitated person's welfare and upon notice and hearing, the court may remove a guardian and appoint a successor if it is in the best interest of the incapacitated person.

B. Upon death, removal or resignation of a guardian, the court may appoint another guardian or make any other order that may be appropriate. If a successor guardian is appointed, the successor guardian succeeds to the title and powers of the successor guardian's predecessor.

C. The incapacitated person or any person interested in the incapacitated person's welfare may petition for an order that the incapacitated person is no longer incapacitated and for removal or resignation of the guardian. A request for this order may be made by informal letter to the court or judge. Any person who knowingly interferes with transmission of this kind of request to the court may be adjudged guilty of contempt of court.

D. Unless waived by the court upon the filing of a petition to terminate a guardianship for reasons other than the death of the incapacitated person, the court shall follow the same procedures to safeguard the rights of the incapacitated person as those that apply to a petition for appointment of a guardian as set forth in Section 45-5-303 NMSA 1978.

E. In a proceeding that increases the guardian's authority or reduces the autonomy of the protected person, the court shall follow the same procedures to safeguard the rights of the incapacitated person as those that apply to a petition for appointment of a guardian, as set forth in Section 45-5-303 NMSA 1978.

F. Following receipt of a request for review, the court shall hold a status hearing, which may be informal, to determine the appropriate order to be entered. If the court finds the incapacitated person is capable of more autonomy than at the time of the original order, the court may enter an order removing the guardian, terminating the guardianship or reducing the powers previously granted to the guardian. The court has the option to follow all or part of the procedures that apply for the appointment of a guardian as set forth in Section 45-5-303 NMSA 1978.

G. At any time following the appointment of a guardian, but not later than ten years after the initial appointment of a guardian for a protected person and every ten years thereafter, the court shall hold a status hearing, after notice to the guardian, the protected person and appropriate interested persons, to review the status of the protected person's capacity and the continued need for a guardian. If the court is unable to contact either the guardian or the protected person and neither appears for the status hearing, the court shall appoint a guardian ad litem to investigate and advise the court as to the status of the protected person and the guardian.

H. Following the status hearing or the court's report from the guardian ad litem on the status of the protected person and the guardian as provided in Subsection G of this section, the court may enter an appropriate order; provided that, in entering an order that increases the guardian's authority or reduces the autonomy of the protected person, the court shall follow the same procedures to safeguard the rights of the incapacitated person as those that apply to a petition for appointment of a guardian, as set forth in Section 45-5-303 NMSA 1978.

History: 1953 Comp., 32A-5-307, enacted by Laws 1975, ch. 257, 5-307; 1989, ch. 252, 8; 1993, ch. 301, 6; 2009, ch. 159, 36.



Section 45-5-308 - Letters of guardianship.

45-5-308. Letters of guardianship.

Letters of guardianship shall contain:

A. the names, addresses and telephone numbers of the guardian;

B. the name, address and telephone number of the incapacitated person; and

C. the scope of the guardianship including the specific legal limitations imposed by the court on the powers of the guardian.

History: 1978 Comp., 45-5-308, enacted by Laws 1989, ch. 252, 9.



Section 45-5-309 - Notices in guardianship proceedings.

45-5-309. Notices in guardianship proceedings.

A. In a proceeding for the appointment or removal of a guardian of an incapacitated person, other than the appointment of a temporary guardian or temporary suspension of a guardian, notice of hearing and a copy of the petition and any interim orders that may have been entered shall be given to each of the following:

(1) the person alleged to be incapacitated;

(2) the person's spouse, parents and adult children, or if there are no adult children, at least one of the person's closest adult relatives if any can be found;

(3) the proposed guardian; and

(4) a person, as far as known or as can reasonably be ascertained, previously nominated or designated in a writing signed by the incapacitated person prior to incapacity that has not been revoked by the incapacitated person or terminated by a court. This includes but is not limited to writings executed under the Uniform Health-Care Decisions Act [Chapter 24, Article 7A NMSA 1978], the Mental Health Care Treatment Decisions Act [Chapter 24, Article 7B NMSA 1978], the Uniform Power of Attorney Act [45-5B-101 through 45-5B-403 NMSA 1978], the Uniform Probate Code and the Uniform Trust Code [Chapter 46A NMSA 1978].

Notice of hearing shall be given to a person who is serving as the guardian or conservator of the person to be protected or who has primary responsibility for the person's care.

B. Notice shall be served personally on the alleged incapacitated person and the person's spouse if they can be found within New Mexico. Notice to an out-of-state spouse, the parents and to all other persons, except the alleged incapacitated person, shall be given as provided in Section 45-1-401 NMSA 1978.

C. At least fourteen days' notice shall be given before the hearing takes place. The notice shall be in plain language and large type and shall include the following information and shall be substantially in the following form:

"NOTICE

TO: (name and address of person receiving notice)

On (date of hearing) at (time of hearing) in (place of hearing) at (city), New Mexico, the (name and address of court) will hold a hearing to determine whether a guardian should be appointed for (name of alleged incapacitated person). The purpose of this proceeding is to protect (name of alleged incapacitated person). A copy of the petition requesting appointment of a guardian is attached to this notice.

At the hearing, the court will determine whether (name of alleged incapacitated person) is an incapacitated person under New Mexico law.

If the court finds that (name of alleged incapacitated person) is incapacitated, the court at the hearing shall also consider whether (name of proposed guardian, if any) should be appointed as guardian of (name of alleged incapacitated person). The court may, in its discretion, appoint some other qualified person as guardian. The court may also, in its discretion, limit the powers and duties of the guardian to allow (name of alleged incapacitated person) to retain control over certain activities.

(Name of alleged incapacitated person) shall attend the hearing and be represented by an attorney. The petition may be heard and determined in the absence of (name of alleged incapacitated person) if the court determines that the presence of (name of alleged incapacitated person) is not possible. If (name of alleged incapacitated person) attends the hearing and is not represented by an attorney, the court must appoint an attorney to represent the alleged incapacitated person.

The court may, on its own motion or on request of any interested person, postpone the hearing to another date and time.

___________________________

(signature of petitioner)". End Form

History: 1953 Comp., 32A-5-309, enacted by Laws 1975, ch. 257, 5-309; 1989, ch. 252, 10; 1993, ch. 301, 7; 2009, ch. 159, 37.



Section 45-5-310 - Temporary guardians.

45-5-310. Temporary guardians.

A. When a petition for guardianship has been filed, but adherence to the procedures set out in this section would cause immediate and irreparable harm to the alleged incapacitated person's physical health, the court may appoint a temporary guardian prior to the final hearing and decision on the petition, subject to the requirements of this section.

B. Upon motion of the petitioner, the court shall schedule a hearing on the appointment of a temporary guardian for the earliest possible date, appoint counsel for the alleged incapacitated person and give notice as provided in Section 45-5-309 NMSA 1978. Upon a finding that serious and irreparable harm to the alleged incapacitated person's health would result during the pendency of petition, the court shall appoint a temporary guardian and shall specify the temporary guardian's powers in order to prevent serious and irreparable harm to the alleged incapacitated person. The duration of the temporary guardianship shall not exceed sixty days, except that upon order of the court, the temporary guardianship may be extended for not more than thirty days.

C. A temporary guardian may be appointed without notice to the alleged incapacitated person and his attorney only if it clearly appears from specific facts shown by affidavit or sworn testimony that immediate and irreparable harm will result to the alleged incapacitated person before a hearing on the appointment of a temporary guardian can be held. The alleged incapacitated person shall be notified within twenty-four hours of the appointment of a temporary guardian by the petitioner as provided in Subsection C of Section 45-5-309 NMSA 1978. On two days' notice to the party who obtained the appointment of a temporary guardian without notice, or on such shorter notice to that party as the court may prescribe, the alleged incapacitated person or his counsel may appear and move dissolution or modification of the court's order, and, in that event, the court shall proceed to hear and determine such motion as expeditiously as the ends of justice require.

D. A temporary guardian is entitled to the care and custody of the alleged incapacitated person, and the authority of any permanent guardian previously appointed by the court is suspended as to those specific matters granted to the temporary guardian by the court. A temporary guardian may be removed by the court at any time. A temporary guardian shall make any report the court requires. In all other respects, the provisions of the [Uniform] Probate Code concerning guardians apply to temporary guardians.

E. Appointment of a temporary guardian shall have the effect of limiting the legal rights of the individual as specified in the court order. Appointment of a temporary guardian shall not be evidence of incapacity.

History: 1953 Comp., 32A-5-310, enacted by Laws 1975, ch. 257, 5-310; 1989, ch. 252, 11; 1993, ch. 301, 8.



Section 45-5-311 - Who may be appointed guardian; priorities.

45-5-311. Who may be appointed guardian; priorities.

A. Any person deemed to be qualified by the court may be appointed guardian of an incapacitated person, except that no individual who operates or is an employee of a boarding home, residential care home, nursing home, group home or other similar facility in which the incapacitated person resides may serve as guardian for the incapacitated person, except an employee may serve in such capacity when related by affinity or consanguinity.

B. Persons who are not disqualified have priority for appointment as guardian in the following order:

(1) a guardian or other like fiduciary appointed by the appropriate court of any other jurisdiction;

(2) a person, as far as known or as can be reasonably ascertained, previously nominated or designated in a writing as defined in Paragraph (4) of Subsection A of Section 45-5-309 NMSA 1978 to serve as guardian or agent in a writing signed by the incapacitated person prior to the incapacitated person's incapacity that has not been revoked by the incapacitated person or terminated by a court;

(3) the spouse of the incapacitated person;

(4) an adult child of the incapacitated person;

(5) a parent of the incapacitated person, including a person nominated by will or other writing signed by a deceased parent;

(6) any relative of the incapacitated person with whom the incapacitated person has resided for more than six months prior to the filing of the petition;

(7) a person nominated by the person who is caring for the incapacitated person or paying benefits to the incapacitated person; and

(8) any other person.

C. With respect to persons having equal priority, the court shall select the person it considers best qualified to serve as guardian. The court, acting in the best interest of the incapacitated person and for good cause shown, may pass over a person having priority and appoint a person having a lower priority under this section and shall take into consideration:

(1) the preference of the incapacitated person, giving weight to preferences expressed in writing by the person while having capacity;

(2) the geographic location of the proposed guardian;

(3) the relationship of the proposed guardian to the incapacitated person;

(4) the ability of the proposed guardian to carry out the powers and duties of the guardianship; and

(5) potential financial conflicts of interest between the incapacitated person and proposed guardian.

History: 1953 Comp., 32A-5-311, enacted by Laws 1975, ch. 257, 5-311; 1989, ch. 252, 12; 1993, ch. 301, 9; 2009, ch. 159, 38.



Section 45-5-312 - General powers and duties of the limited guardian and guardian.

45-5-312. General powers and duties of the limited guardian and guardian.

A. If the court enters judgment pursuant to Subsection C of Section 45-5-304 NMSA 1978, it shall appoint a limited guardian if it determines that the incapacitated person is able to manage some but not all aspects of personal care. The court shall specify those powers that the limited guardian shall have and may further restrict each power so as to permit the incapacitated person to care for the incapacitated person's own self commensurate with the incapacitated person's ability to do so. A person for whom a limited guardian has been appointed retains all legal and civil rights except those that have been specifically granted to the limited guardian by the court. The limited guardian shall exercise supervisory powers over the incapacitated person in a manner that is the least restrictive form of intervention consistent with the order of the court.

B. A guardian of an incapacitated person has the same powers, rights and duties respecting the incapacitated person that a parent has respecting an unemancipated minor child, except that a guardian is not legally obligated to provide from the guardian's own funds for the incapacitated person and is not liable to third persons for acts of the incapacitated person solely by reason of the guardianship. In particular and without qualifying the foregoing, a guardian or the guardian's replacement has the following powers and duties, except as modified by order of the court:

(1) to the extent that it is consistent with the terms of any order by a court of competent jurisdiction relating to detention or commitment of the incapacitated person, a guardian is entitled to custody of the incapacitated person and may establish the incapacitated person's place of abode within or without New Mexico;

(2) if entitled to custody of the incapacitated person, a guardian shall make provision for the care, comfort and maintenance of the incapacitated person and, whenever appropriate, arrange for training and education. The guardian shall take reasonable care of the incapacitated person's clothing, furniture, vehicles and other personal effects and commence conservatorship proceedings if other property of the incapacitated person is in need of protection;

(3) if no agent is entitled to make health-care decisions for the incapacitated person under the provisions of the Uniform Health-Care Decisions Act [Chapter 24, Article 7A NMSA 1978], then the guardian shall make health-care decisions for the incapacitated person in accordance with the provisions of that act. In exercising health-care powers, a guardian may consent or withhold consent that may be necessary to enable the incapacitated person to receive or refuse medical or other professional care, counsel, treatment or service. That decision shall be made in accordance with the values of the incapacitated person, if known, or the best interests of the incapacitated person if the values are not known;

(4) if no conservator for the estate of the incapacitated person has been appointed, if the court has determined that a conservatorship is not appropriate and if a guardian appointed by the court has been granted authority to make financial decisions on behalf of the protected person in the order of appointment and in the letters of guardianship pursuant to Subsection C of Section 45-5-308 NMSA 1978, the guardian has the following powers and duties, including the power:

(a) to institute proceedings to compel any person under a duty to support the protected person or to pay sums for the welfare of the protected person to perform that duty;

(b) to receive money and tangible property deliverable to the protected person and apply the money and property for support, care and education of the protected person, but the guardian shall not use funds from the protected person's estate for room and board that the guardian or the guardian's spouse, parent or child has furnished the protected person, unless a charge for the service is approved by order of the court made upon notice to at least one of the next of kin of the protected person, if notice is possible;

(c) to serve as advocate and decision-maker for the protected person in any disputes with persons or organizations, including financial institutions, regarding the protected person's finances;

(d) to obtain information regarding the protected person's assets and income from persons or organizations handling the protected person's finances;

(e) to file an initial inventory of all property belonging to the protected person within ninety days after appointment; and

(f) to exercise care to conserve any excess for the protected person's needs and include in the guardian's ninety-day and annual reports a description of decisions made regarding the protected person's finances and property; and

(5) the guardian shall exercise the guardian's supervisory powers over the incapacitated person in a manner that is least restrictive of the incapacitated person's personal freedom and consistent with the need for supervision.

C. A guardian of an incapacitated person for whom a conservator also has been appointed shall control the care and custody of the incapacitated person and is entitled to receive reasonable sums for services and for room and board furnished to the incapacitated person. The guardian may request the conservator to expend the incapacitated person's estate by payment to third persons or institutions for the incapacitated person's care and maintenance.

History: 1953 Comp., 32A-5-312, enacted by Laws 1975, ch. 257, 5-312; 1984, ch. 99, 8; 1989, ch. 252, 13; 1993, ch. 301, 10; 1997, ch. 168, 12; 2009, ch. 159, 39.



Section 45-5-313 - Proceedings subsequent to appointment; venue.

45-5-313. Proceedings subsequent to appointment; venue.

A. The court where the protected person resides has concurrent jurisdiction with the court that appointed the guardian, or in which acceptance of a testamentary appointment was filed, over resignation, removal, accounting and other proceedings relating to the guardianship.

B. Subject to the transfer provisions of the Uniform Adult Guardianship and Protective Proceedings Jurisdication [Jurisdiction] Act, if the court located where the protected person resides is not the court in which acceptance of appointment is filed, the court in which proceedings subsequent to appointment are commenced shall in all appropriate cases notify the other court, in this or another state, and after consultation with that court determine whether to retain jurisdiction or transfer the proceedings to the other court, whichever may be in the best interests of the protected person. A copy of any order accepting a resignation or removing a guardian shall be sent to the court in which acceptance of appointment is filed.

History: 1953 Comp., 32A-5-313, enacted by Laws 1975, ch. 257, 5-313; 2009, ch. 159, 40; 2011, ch. 124, 57.



Section 45-5-314 - Annual report.

45-5-314. Annual report.

A. The guardian of an incapacitated person shall file an initial report with the appointing court within ninety days of the guardian's appointment. Thereafter, the guardian shall file an annual report within thirty days of the anniversary date of the guardian's appointment. A copy of the report shall also be submitted to the district judge who appointed the guardian or the judge's successor, to the incapacitated person and to the incapacitated person's conservator, if any. The court shall review this report. The report shall include information concerning the progress and condition of the incapacitated person, including but not limited to the incapacitated person's health, medical and dental care, residence, education, employment and habitation; a report on the manner in which the guardian carried out the guardian's powers and fulfilled the guardian's duties; and the guardian's opinion regarding the continued need for guardianship. If the guardian has been provided power pursuant to Paragraph (4) of Subsection B of Section 45-5-312 NMSA 1978, the report shall contain information on financial decisions made by the guardian. The report shall be substantially in the following form:

"STATE OF NEW MEXICO

COUNTY OF ____________________

______ JUDICIAL DISTRICT COURT

IN THE MATTER OF THE GUARDIANSHIP OF

________________________________________________

CAUSE NO. __________

an incapacitated adult

GUARDIAN'S 90-DAY ____ ANNUAL ____ FINAL ____ (check one)

REPORT ON THE CONDITION AND WELL-BEING OF AN ADULT PROTECTED PERSON

Date of Appointment: _________________________

Pursuant to Section 45-5-314 NMSA 1978, the undersigned duly appointed, qualified and acting guardian of the above- mentioned protected person reports to the court as follows (attach additional sheets, if necessary):

1. PROTECTED

Name________________________________________________

PERSON:

Residential Address____________________________

Facility Name _________________________________

City, State, Zip Code__________________________

Telephone _____________ Date of Birth ________

Name of person primarily responsible at protected person's place of residence:

2. GUARDIAN:

Name __________________________________________

Business Name (if any) ___________________________

Address _________________________________________

City, State, Zip Code ____________________________

Telephone ____________ Alternate Telephone # _____

Relation to Protected Person _____________________

3. FINAL REPORTS ONLY (otherwise, go to #4)

I am filing a Final Report because of: ___ My resignation

___ Death of the Protected Person ___ Court Order

___ Other (please explain): __________________________

A. If because of resignation, Name of successor, if appointed:

Address ______________________________________________

City, State, Zip Code____________________________________

B. If because of Protected Person's death: (attach copy of death certificate, if available)

Date and place of death:______________________________________

Name of personal representative if appointed: ________________________

Address ______________________________________________________

City, State, Zip Code_________________________________________

4. During the past year or 90 days (if initial report), I have visited the Protected Person ______ times. The date of my last personal visit was __________________________.

5. (A) Describe the residence of the Protected Person:

_____ Hospital/medical facility _____ Protected Person's home

_____ Guardian's home

_____ Relative's home (explain below)

_____ Nursing home

_____ Boarding/Foster/Group Home

_____ Other:

___________________________________________________

(B) During the past year or 90 days (if first report), has the Protected Person changed his/her residence? ______

Do you anticipate a change of residence for the protected person in the next year?______

6. The name and address of any hospital or other institution (if any) where the Protected Person is now admitted:

______________________________________________________________

_____________________________________________________________.

7. The Protected Person is under a physician's regular care.

_____ Yes

_____ No

Identify the health care providers.

Physician: ____________________________________________________

Dentist (if any): _____________________________________________

Mental Health Professional (i.e., psychiatrist, counselor):

______________________________________________________________

Other:________________________________________________________

8. (A) During the past year or 90 days (if initial report), the Protected Person's physical health:

Remained the same _____

Primary diagnosis: ___________________________________________

_____ improved

_____ deteriorated

(explain) _______________________________________

(B) During the past year or 90 days (if initial report), the Protected Person's mental health:

Remained the same _____

Major diagnosis, if any: ______________________________

Improved ________ deteriorated (explain) __________________

If physical or mental health has deteriorated, please explain:

______________________________________________________________

9. Describe any significant hospitalizations or mental or medical events during the past year or 90 days (if initial report):

______________________________________________________________

10. List the Protected Person's activities and changes, if any, over the past year or 90 days (if initial report):

Recreational Activities:

Educational Activities:

Social Activities:

List Active Friends and/or Relatives:

Occupational activities:

Other:

11. Describe briefly any contracts entered into and major decisions made on behalf of the Protected Person during the past year or 90 days (if initial report):

______________________________________________________________

12. The Protected Person has made the following statements regarding his/her living arrangements and the guardianship over him/her:

______________________________________________________________

13. I believe the Protected Person has unmet needs.

_____ Yes (explain) _____ No

________________________________________________________

If yes, indicate efforts made to meet these needs:

______________________________________________________________

14. The Protected Person continues to require the assistance of a guardian:

_____ Yes _____ No

Explain why or why not: _______________________________________

_____________________________________________________________.

15. The authority given to me by the Court should:

_____ remain the same _____ be decreased _____ be increased

Why: _________________________________________________________

______________________________________________________________

16. Additional information concerning the Protected Person or myself (the guardian) that I wish to share with the Court:

______________________________________________________________

______________________________________________________________

______________________________________________________________

17. If the court has granted you the authority to make financial decisions on behalf of the Protected Person, then please describe the decisions you have made for the protected person: _____________________________________________________.

Signature of Guardian: ________________________ Date: _______

Printed Name: _______________________________."

A.[B.] Any guardian may rely on a qualified health care professional's current written report to provide descriptions of the physical and mental conditions required in items 7, 8, 9, 14 and 15 of the annual report as specified in Subsection A of this section.

B.[C.] The guardian may be fined five dollars ($5.00) per day for an overdue annual report. The fine shall be used to fund the costs of visitors, counsel and functional assessments utilized in conservatorship and guardianship proceedings pursuant to the Uniform Probate Code.

C.[D.] The court shall not waive the requirement of an annual report under any circumstance but may grant an extension of time not to exceed sixty days. The court may require the filing of more than one report annually. End Form

History: 1978 Comp., 45-5-314, enacted by Laws 1989, ch. 252, 14; 1993, ch. 301, 11; 2009, ch. 159, 41.



Section 45-5-315 - Consent to guardianship not permitted.

45-5-315. Consent to guardianship not permitted.

An alleged incapacitated person shall not be permitted by the court to consent to the appointment of a guardian. All the procedural safeguards contained in Chapter 45, Article 5 NMSA 1978 pursuant to the appointment of a guardian for an incapacitated person shall apply in every guardianship proceeding.

History: 1978 Comp., 45-5-317, enacted by Laws 1989, ch. 252, 15.






Part 4 - PROTECTION OF PROPERTY OF PERSONS UNDER DISABILITY AND MINORS

Section 45-5-401 - Conservatorship proceedings.

45-5-401. Conservatorship proceedings.

Upon petition and after notice and hearing in accordance with the provisions of the [Uniform] Probate Code, the court may appoint a conservator as follows:

A. appointment of a conservator may be made in relation to the estate and financial affairs of a minor if the court determines that:

(1) a minor owns property that requires management or protection that cannot otherwise be provided;

(2) a minor has or may have financial affairs that may be jeopardized or prevented by his minority; or

(3) funds are needed for a minor's support and education and that protection is necessary or desirable to obtain or provide funds; and

B. appointment of a conservator may be made in relation to the estate and financial affairs of a person for reasons other than minority if the court finds that the person has property that may be wasted or dissipated unless proper management is provided; that funds are needed for the support, care and welfare of the person or those entitled to be supported by him; that protection is necessary or desirable to obtain or provide funds; and that:

(1) the person is incapacitated; or

(2) the person is unable to manage his estate and financial affairs effectively for reasons such as confinement, detention by a foreign power or disappearance.

History: 1953 Comp., 32A-5-401, enacted by Laws 1975, ch. 257, 5-401; 1987, ch. 12, 2; 1989, ch. 252, 16; 1993, ch. 301, 12.



Section 45-5-402 - Protective proceedings; jurisdiction of affairs of protected persons.

45-5-402. Protective proceedings; jurisdiction of affairs of protected persons.

After the service of notice in a proceeding seeking the appointment of a conservator or other protective order and until termination of the proceeding, the court in which the petition is filed has:

A. exclusive jurisdiction to determine the need for a conservator or other protective order;

B. exclusive jurisdiction to determine how the estate of the protected person which is subject to the laws of New Mexico shall be managed, expended or distributed to or for the use of the protected person or any of his dependents; and

C. jurisdiction to determine the validity of claims against the person or estate of the protected person and his title to any property or claim.

History: 1953 Comp., 32A-5-402, enacted by Laws 1975, ch. 257, 5-402.



Section 45-5-402.1 - Permissible court orders.

45-5-402.1. Permissible court orders.

A. The court shall exercise the authority conferred in Chapter 45, Article 5 NMSA 1978 to encourage the development of maximum self-reliance and independence of a protected person and make protective orders only to the extent necessitated by the protected person's mental and adaptive limitations and other conditions warranting the procedure.

B. The court has the following powers that may be exercised directly or through a conservator in respect to the estate and financial affairs of a protected person:

(1) while a petition for appointment of a conservator or other protective order is pending and after notice and a preliminary hearing, the court may preserve and apply the property of the person to be protected as may be required for the support of the person or his dependents;

(2) after notice and hearing and upon determining that a basis for an appointment or other protective order exists with respect to a minor without other disability, the court has all those powers over the estate and financial affairs of the minor which are or may be necessary for the best interest of the minor and members of the minor's immediate family;

(3) after notice and hearing and upon determining that a basis for an appointment or other protective order exists with respect to a person for reasons other than minority, the court, for the benefit of the person and members of the person's immediate family, has all the powers over the estate and financial affairs which the person could exercise if present and not under disability, except the power to make a will. These powers include, but are not limited to, the power to:

(a) make gifts;

(b) convey or release contingent and expectant interests in property, including marital property rights and any right of survivorship incident to joint tenancy;

(c) exercise or release powers held by the protected person as trustee, personal representative, custodian for minors, conservator or donee of a power of appointment;

(d) enter into contracts;

(e) create revocable or irrevocable trusts of property of the estate which may extend beyond the disability or life of the person;

(f) exercise rights to elect options and change beneficiaries under insurance and annuity policies and to surrender the policies for their cash value;

(g) exercise options of the person to purchase securities or other property;

(h) exercise any right to an elective share in the estate of the person's deceased spouse; and

(i) renounce or disclaim any interest by testate or intestate succession or by inter vivos transfer.

C. The court may exercise or direct the exercise of the following powers only if satisfied, after notice and hearing, that it is in the best interest of the protected person, and that the person either is incapable of consenting or has consented to the proposed exercise of power:

(1) to exercise or release powers of appointment of which the protected person is donee;

(2) to renounce or disclaim interests;

(3) to make gifts in trust or otherwise exceeding twenty percent of any year's income of the estate; and

(4) to change beneficiaries under insurance and annuity policies.

D. A determination that a basis for appointment of a conservator or other protective order exists has no effect on the capacity of the protected person.

History: Laws 1993, ch. 301, 25.



Section 45-5-403 - Venue.

45-5-403. Venue.

Venue for conservatorship proceedings is:

A. in the judicial district where the person to be protected resides or is present; or

B. if the person to be protected does not reside in New Mexico, in any judicial district in New Mexico where he has property. If the person to be protected is admitted to an institution pursuant to the order of a court of competent jurisdiction, venue is also in the judicial district in which that court sits.

History: 1953 Comp., 32A-5-403, enacted by Laws 1975, ch. 257, 5-403; 1993, ch. 301, 13.



Section 45-5-404 - Original petition for appointment of conservator.

45-5-404. Original petition for appointment of conservator.

A. Any of the following persons may petition for the appointment of a conservator:

(1) the person for whom a conservator is sought;

(2) any person who is interested in the estate, affairs or welfare of the person to be protected, including his spouse, parent, guardian or custodian; or

(3) any person who would be adversely affected by lack of effective management of the property and affairs of the person to be protected.

B. The petition shall state the following:

(1) the interest of the petitioner;

(2) the name, age, residence and address of the person for whom a conservator is sought;

(3) the name and address of the guardian, if any, of the person for whom a conservator is sought;

(4) the names and addresses, as far as known or as can be reasonably ascertained, of the persons most closely related by blood or marriage to the person for whom a conservator is sought;

(5) the approximate value and description of the property of the person for whom a conservator is sought including any compensation, insurance, pension or allowance to which the person may be or is entitled;

(6) the reasons why appointment of a conservator is necessary, including but not limited to evidence of the person's recent behavior that demonstrates gross mismanagement of his income and resources to the extent that it has led or is likely to lead in the near future to waste and dissipation of the income and resources;

(7) the name and address of the person or institution, if any, having the care and custody of the person for whom a conservator is sought;

(8) the steps taken to find less restrictive alternatives to the proposed conservatorship;

(9) the name and address of the person whose appointment is sought;

(10) the basis of his priority for appointment;

(11) the names and addresses of any other persons for whom the proposed conservator is a conservator if the proposed conservator is an individual; and

(12) the qualifications of the proposed conservator.

History: 1953 Comp., 32A-5-404, enacted by Laws 1975, ch. 257, 5-404; 1989, ch. 252, 17.



Section 45-5-404.1 - Duties of guardian ad litem.

45-5-404.1. Duties of guardian ad litem.

A. The guardian ad litem shall:

(1) interview the person to be protected in person prior to the hearing;

(2) present the position of the person to be protected to the court;

(3) interview the qualified health care professional, the visitor, the proposed conservator and any other person who may have relevant information concerning the person to be protected;

(4) review both the medical report submitted by the qualified health care professional and the report by the visitor; and

(5) obtain independent medical or psychological assessments, or both, if necessary.

B. Unless otherwise ordered by the court, the duties of the guardian ad litem terminate and the guardian ad litem is discharged from his duties upon entry of the order appointing the conservator and acceptance of the appointment by the conservator.

History: 1978 Comp., 45-5-404.1, enacted by Laws 1989, ch. 252, 18; 1993, ch. 301, 14.



Section 45-5-405 - Notice in conservatorship proceedings.

45-5-405. Notice in conservatorship proceedings.

A. In a proceeding for the appointment or removal of a conservator of an incapacitated person or a person to be protected, other than the appointment of a temporary conservator or the temporary suspension of a conservator, notice of hearing and a copy of the petition and any interim orders that may have been entered shall be given to each of the following:

(1) the person to be protected; and

(2) his spouse, parents and adult children, or if there are no adult children, at least one of his closest adult relatives if any can be found.

Notice of hearing shall be given to any person who is serving as the guardian or conservator of the person to be protected or who has primary responsibility for his care.

B. Notice shall be served personally on the person to be protected and his spouse if the spouse can be found within New Mexico. Notice to an out-of-state spouse, parent and all other persons, except the person to be protected, shall be given as provided in Section 45-1-401 NMSA 1978.

C. At least fourteen days' notice shall be given before the hearing takes place. The notice should be in plain language and large type and shall include the following information and shall be substantially in the following form:

"NOTICE

TO: (name and address of person receiving notice)

On (date of hearing) at (time of hearing) in (place of hearing) at (city), New Mexico, the (name and address of court) will hold a hearing to determine whether a conservator should be appointed for (name of the person to be protected). The purpose of this proceeding is to appoint a conservator. A copy of the petition requesting appointment of a conservator is attached to this notice.

At the hearing, the court will determine whether (name of person to be protected) needs to be protected by a conservator under New Mexico law.

If the court finds that (name of the person to be protected) is in need of a conservator, the court at the hearing shall also consider whether (name of proposed conservator, if any) should be appointed as conservator of (name of person to be protected). The court may, in its discretion, appoint some other qualified person as conservator. The court may also, in its discretion, limit the powers and duties of the conservator to allow (name of person to be protected) to retain control over certain activities.

(Name of person to be protected) shall attend the hearing and be represented by an attorney. The petition may be heard and determined in the absence of (name of person to be protected) if the court determines that the presence of (name of person to be protected) is not required. If (name of person to be protected) attends the hearing and is not represented by an attorney, the court shall appoint an attorney to represent the person to be protected.

________________________________

(signature of petitioner)". End Form

D. Notice of a petition for appointment of a conservator and of any subsequent hearing shall be given to any interested person who has filed a request for notice under Section 45-5-406 NMSA 1978 and to such other persons as the court may direct. Except as otherwise provided in Subsection A of this section, notice shall be given in accordance with Section 45-1-401 NMSA 1978.

History: 1953 Comp., 32A-5-405, enacted by Laws 1975, ch. 257, 5-405; 1989, ch. 252, 19; 1993, ch. 301, 15.



Section 45-5-405.1 - Protective arrangements and single transactions authorized.

45-5-405.1. Protective arrangements and single transactions authorized.

A. If after notice in accordance with Section 45-5-405 NMSA 1978 to all interested persons, as defined in Section 45-1-201 NMSA 1978, and after hearing, it is established that a basis exists as described in Section 45-5-401 NMSA 1978, for affecting the estate and financial affairs of a person, the court, without appointing a conservator, may authorize, direct or ratify any transaction necessary or desirable to achieve any security, service or care arrangement meeting the foreseeable needs of the person. The court shall appoint a guardian ad litem to represent the interests of the person at the hearing. Protective arrangements and single transactions include:

(1) payment, delivery, deposit or retention of funds or property;

(2) sale, mortgage, lease or other transfer of property;

(3) entry into an annuity contract, a contract for life care, a deposit contract and a contract for training and education; and

(4) addition to or establishment of a trust.

B. When it has been established in a proceeding authorized by this section that a basis exists as described in Section 45-5-401 NMSA 1978 for affecting the estate and financial affairs of a person, the court, without appointing a conservator, may authorize, direct or ratify any contract, trust or other single transaction relating to the protected person's estate and financial affairs if the court finds that the transaction is in the best interests of the protected person.

C. Before approving a transaction under this section, the court shall consider the interests of creditors and dependents of the protected person and, in view of the disability, whether the protected person needs the continuing protection of a conservator. The court may appoint one or more persons to assist in the accomplishment of any protective arrangement or other transaction authorized under this section. That person shall have the authority conferred by order of the court, shall serve until discharged by order of the court and shall report to the court of all matters done pursuant to the court's order.

History: Laws 1993, ch. 301, 26.



Section 45-5-406 - Guardianship and protective proceedings; request for notice; interested person.

45-5-406. Guardianship and protective proceedings; request for notice; interested person.

A. Any interested person who desires to be notified before any order is made in a guardianship proceeding, including any proceeding subsequent to the appointment of a guardian, or in a protective proceeding may file a request for notice with the clerk of the court in which the proceeding is pending. The clerk shall mail a copy of the request to the petitioner and to the guardian or conservator if one has been appointed. A request is not effective unless it contains a statement showing the interest of the person making it and the address of that person or an attorney to whom notice is to be given. The request is effective only as to matters occurring after the filing.

B. Any governmental agency paying or planning to pay benefits to the person to be protected is an interested person in a protective proceeding.

C. In addition to the notices required by Section 45-5-207 or 45-5-309 NMSA 1978, notice of a petition for guardianship and of any subsequent proceedings or requests for orders shall be given to each interested person who has filed a request for notice pursuant to the provisions of Subsection A of this section. Except as otherwise required by law, notice shall be given in accordance with Section 45-1-401 NMSA 1978.

History: 1953 Comp., 32A-5-406, enacted by Laws 1975, ch. 257, 5-406; 1993, ch. 301, 16; 1995, ch. 210, 57.



Section 45-5-407 - Procedure for court appointment of a conservator.

45-5-407. Procedure for court appointment of a conservator.

A. Upon receipt of a petition for appointment of a conservator or other protective order because of minority, the court shall set a date for hearing on the matters alleged in the petition. If at any time in the proceeding the court finds the minor is or may be inadequately represented, it may appoint an attorney to represent the minor, giving consideration to the choice of the minor if fourteen years of age or older. An attorney appointed by the court to represent a minor shall represent and protect the interests of the minor.

B. Upon receipt of a petition for appointment of a conservator for reasons other than minority, the court shall set a date for hearing. Unless the person to be protected is already represented by an attorney of his own choice, the court shall appoint an attorney to represent him in the proceeding. The court-appointed attorney shall have the duties of a guardian ad litem as set forth in Section 45-5-404.1 NMSA 1978.

C. If the petition is for the appointment of a conservator for an incapacitated person, the person to be protected shall be examined by a qualified health care professional appointed by the court who shall submit a report in writing to the court. The report shall:

(1) describe the nature and degree of the person's incapacity, if any, and the level of the intellectual, developmental and social functioning of the person to be protected; and

(2) contain observations, with supporting data, regarding the ability of the person to be protected to manage his estate or financial affairs.

D. The court shall also appoint a visitor who shall interview the person seeking appointment as conservator and the person to be protected. The visitor shall also visit the present place of residence of the person to be protected. The visitor shall evaluate the needs of the person to be protected and shall submit a written report to the court. The report shall include a recommendation regarding the appropriateness of the appointment of the proposed conservator. The report shall also include recommendations regarding:

(1) those aspects of his financial affairs that the person to be protected can manage without supervision or assistance;

(2) those aspects of his financial affairs that the person to be protected could manage with the supervision or assistance of support services and benefits; and

(3) those aspects of his financial affairs that the person to be protected is unable to manage even with the supervision or assistance of support services and benefits.

Unless otherwise ordered by the court, the appointment of the visitor terminates and the visitor is discharged from his duties upon entry of the order appointing the conservator and acceptance of the appointment by the conservator.

E. The person to be protected shall be present at the hearing on the issues raised by the petition and any response to the petition, unless the court determines it is not in the best interest of the person for whom a conservator is sought to be present because of a threat to the health or safety of the person for whom a conservator is sought or others as determined by the court. The court upon request or its own motion may conduct hearings at the location of the person to be protected if he is unable to be present in court.

F. The person to be protected shall not be permitted by the court to consent to the appointment of a conservator.

G. The court, at the hearing on the petition for appointment of conservator, shall:

(1) inquire into the nature and extent of the functional limitations of the person to be protected; and

(2) ascertain his capacity to manage his financial affairs.

H. If it is determined that the person to be protected possesses the capacity to manage his estate or financial affairs, or both, the court shall dismiss the petition.

I. Alternatively, the court may appoint a full conservator, as requested in the petition, or a limited conservator and confer specific powers of conservatorship after finding in the record based on clear and convincing evidence that:

(1) the person to be protected is totally incapacitated or is incapacitated only in specific areas as alleged in the petition;

(2) the conservatorship is necessary as a means of effectively managing the estate or financial affairs, or both, of the person to be protected;

(3) there are not available alternative resources that enable the effective management of the estate and financial affairs of the person to be protected;

(4) the conservatorship is appropriate as the least restrictive form of intervention consistent with the preservation of the property of the person to be protected; and

(5) the proposed conservator is both qualified and suitable and is willing to serve.

J. After hearing, upon finding that a basis for the appointment of a conservator has been established, the court shall make an appointment of a conservator. The court shall appoint a limited conservator if it determines that the incapacitated person is able to manage some but not all aspects of his estate and financial affairs. The court shall specify those powers that the limited conservator shall have and may further restrict each power so as to permit the incapacitated person to care for his estate and financial affairs commensurate with his ability to do so.

K. A person for whom a conservator has been appointed retains all legal and civil rights except those that have been specifically granted to the conservator by the court. The conservator shall exercise his supervisory powers over the estate and financial affairs of the incapacitated person in a manner that is the least restrictive form of intervention consistent with the order of the court.

L. The rules of evidence shall apply and no hearsay evidence that is not otherwise admissible in a court shall be admitted into evidence except as otherwise provided in the Uniform Probate Code.

M. A record of the proceedings shall be made if requested by the person to be protected, his attorney or when ordered by the court. Records, reports and evidence submitted to the court or recorded by the court shall be confidential, except that the public shall be granted access to the following information:

(1) docket entries;

(2) date of the proceeding, appointment and termination;

(3) duration of the conservatorship and whether limited or unlimited;

(4) for a limited conservatorship, the nature of the limitation; and

(5) the name and other information necessary to identify the alleged incapacitated person.

N. Notwithstanding the provisions of Subsection M of this section, any disclosure of information shall not include any diagnostic information, treatment information or other medical or psychological information.

O. The issue of whether a conservator shall be appointed shall be determined by the court at a closed hearing unless the person to be protected requests otherwise.

P. Upon request of the petitioner or person to be protected, the court shall schedule a jury trial.

Q. Upon entry of an order appointing a conservator, a copy of the order shall be furnished to the person for whom the conservator was appointed and that person's counsel. The order shall contain the name and address of the conservator as well as notice to the person for whom the conservator was appointed of that person's right to appeal the appointment and of that person's right to seek alteration or termination of the conservatorship at any time.

History: 1953 Comp., 32A-5-407, enacted by Laws 1975, ch. 257, 5-407; 1989, ch. 252, 20; 1993, ch. 301, 17; 1998, ch. 32, 4.



Section 45-5-408 - Temporary conservators.

45-5-408. Temporary conservators.

A. When a petition for appointment of a conservator has been filed, but adherence to the procedures set out in this section would cause serious, immediate and irreparable harm to the estate or financial interests, or both, of the person to be protected, the court may appoint a temporary conservator prior to the final hearing and decision on the petition, subject to the requirements of this section.

B. Upon motion of the petitioner, the court shall schedule a hearing on the appointment of a temporary conservator for the earliest possible date, appoint counsel for the person to be protected and give notice as provided in Section 45-5-405 NMSA 1978. Upon a finding that serious, immediate and irreparable harm to the estate and financial interests of the person to be protected would result during the pendency of petition, the court shall appoint a temporary conservator and shall specify the temporary conservator's powers in order to prevent serious, immediate and irreparable harm to the property of the person to be protected. The duration of the temporary conservatorship shall not exceed sixty days, except that upon order of the court, the temporary conservatorship may be extended for no more than thirty days.

C. A temporary conservator may be appointed without notice to the person to be protected only if it clearly appears from specific facts shown by affidavit or sworn testimony that serious, immediate and irreparable harm will result to the estate or financial interests of the person to be protected before a hearing on the appointment of a temporary conservator can be held. The person to be protected shall be notified in a writing by the petitioner within twenty-four hours of the appointment of a temporary conservator in substantial accordance with the provisions of Subsection B of Section 45-5-405 NMSA 1978. On two days' notice to the party who obtained the appointment of a temporary conservator without notice or on such shorter notice to that party as the court may prescribe, the person to be protected may appear and move for dissolution or modification of the court's order, and, in that event, the court shall proceed to hear and determine such motion as expeditiously as the ends of justice require.

D. Appointment of a temporary conservator shall have the effect of limiting the legal rights of the person to be protected. Appointment of a temporary conservator shall not be evidence of incapacity.

History: 1978 Comp., 45-5-408, enacted by Laws 1989, ch. 252, 21; 1993, ch. 301, 18.



Section 45-5-409 - Annual report and account.

45-5-409. Annual report and account.

A. Every conservator shall file an annual report and account with the appointing court within thirty days of the anniversary date of the conservator's appointment, upon the conservator's resignation or removal or upon termination of the conservatorship. A copy of the annual report and account shall also be mailed to the district judge who appointed the conservator or his successor, to the incapacitated person and to his guardian, if any. The report shall include information concerning the progress and condition of the person under conservatorship, a report on the manner in which the conservator carried out his powers and fulfilled his duties and the conservator's opinion regarding the continued need for conservatorship. The report may be substantially in the following form:

"IN THE DISTRICT COURT

________________________ COUNTY, STATE OF NEW MEXICO

In the matter of the

)

No. ____________

Conservatorship of

)

(Enter Name of Person

)

Under Conservatorship)

CONSERVATOR'S REPORT AND ACCOUNT

Pursuant to Section 45-5-407 NMSA 1978, the undersigned duly appointed, qualified and acting conservator of the above-mentioned protected person reports to the court as follows:

1. My name is:

2. My address and telephone number are:

3. The name, if applicable, and address of the place where the person under conservatorship now resides are:

4. The name of the person primarily responsible for the care of the person under conservatorship at such person's place of residence is:

5. The name and address of any hospital or other institution where the person under conservatorship is now admitted on a temporary basis are:

6. A brief description of the physical condition of the person under conservatorship is:

7. A brief description of the mental condition of the person under conservatorship is:

8. A description of contracts entered into on behalf of the person under conservatorship during the past year:

9. Describe all financial decisions made during the past year including all receipts and disbursements, any sale, lease or mortgage of estate assets and any investment made on behalf of the person under conservatorship:

10. The reasons, if any, why the conservatorship should continue are:

Signature of Conservator:

Date: ________________________ ". End Form

B. Any conservator may rely on a qualified health care professional's current written report to provide descriptions of the physical and mental conditions required in items 6, 7 and 10 of the annual report and account as specified in Subsection A of this section.

C. The court shall not waive the requirement of an annual report and account under any circumstance, but may grant an extension of time. The court may require the filing of more than one report and account annually.

D. The conservator may be fined five dollars ($5.00) per day for an overdue annual report and account. The fine shall be used to fund the costs of visitors, counsel and functional assessments utilized in conservatorship and guardianship proceedings pursuant to the [Uniform] Probate Code.

E. In connection with any account, the court may require a conservator to submit to a physical check of the property in his control, to be made in any manner the court may order.

F. In any case in which property consists in whole or in part of benefits paid by the veterans administration to the conservator or his predecessor for the benefit of the protected person, the veterans administration office that has jurisdiction over the area is entitled to a copy of any report and account filed under Chapter 45, Article 5 NMSA 1978.

History: 1953 Comp., enacted by Laws 1975, ch. 257, 5-409; repealed and reenacted by Laws 1989, ch. 252, 22; 1993, ch. 301, 19.



Section 45-5-410 - Who may be appointed conservator; priorities.

45-5-410. Who may be appointed conservator; priorities.

A. The court may appoint an individual, or a corporation with general power to serve as trustee, as conservator of the incapacitated person. The following are entitled to consideration for appointment in the order listed:

(1) a conservator, guardian of property or other like fiduciary appointed or recognized by the appropriate court of any other jurisdiction in which the incapacitated person resides;

(2) any person previously nominated to serve as conservator in a writing signed by the incapacitated person prior to his incapacity;

(3) an individual or corporation nominated by the incapacitated person if he is fourteen or more years of age and has, in the opinion of the court, sufficient mental capacity to make an intelligent choice;

(4) the spouse of the incapacitated person;

(5) an adult child of the incapacitated person;

(6) a parent of the incapacitated person or a person nominated by the will of a deceased parent;

(7) any relative of the incapacitated person with whom he has resided for more than six months prior to the filing of the petition;

(8) a person nominated by the person who is caring for the incapacitated person or paying benefits to him; and

(9) any other person.

B. A person under the priorities of Paragraph (1), (2), (4), (5), (6) or (7) of Subsection A of this section may nominate in writing a person to serve in his stead. With respect to persons having equal priority, the court shall select the one who is best qualified of those willing to serve.

C. The court, for good cause, may pass over a person having priority and appoint a person having lesser priority under this section and shall take into consideration:

(1) the preference of the incapacitated person;

(2) geographic location of the proposed conservator;

(3) the relationship of the proposed conservator to the incapacitated person;

(4) the ability of the proposed conservator to carry out the powers and duties of the conservatorship; and

(5) potential financial conflicts of interest between the incapacitated person and the proposed conservator.

History: 1953 Comp., 32A-5-410, enacted by Laws 1975, ch. 257, 5-410; 1989, ch. 252, 23; 1993, ch. 301, 20.



Section 45-5-411 - Bond.

45-5-411. Bond.

A. The court may require a conservator to furnish a bond conditioned upon faithful discharge of all duties of the trust according to law, with sureties as it shall specify. Unless otherwise directed, the bond shall be in the amount of the total value of the property of the estate in his control plus one year's estimated income less the value of securities deposited under arrangements requiring an order of the court for their removal less the value of property which may not be sold or conveyed without an order of the court. The court, in lieu of sureties on a bond, may accept other security for the performance of the bond.

B. If the veterans administration is paying or planning to pay benefits to a person to be protected, the court may, upon the request of the veterans administration, require a bond conditioned upon faithful discharge of all duties of the trust according to law, with sureties as it shall specify.

History: 1953 Comp., 32A-5-411, enacted by Laws 1975, ch. 257, 5-411.



Section 45-5-412 - Reserved.

45-5-412. Reserved.



Section 45-5-413 - Acceptance of appointment; consent to jurisdiction.

45-5-413. Acceptance of appointment; consent to jurisdiction.

A. By accepting appointment, a conservator submits personally to the jurisdiction of the court in any proceeding relating to the estate that may be instituted by any interested person.

B. Notice of any proceeding shall be delivered to the conservator, or mailed to him by registered or certified mail at his address as listed in the petition for appointment or as thereafter reported to the court and to his address as then known to the petitioner.

History: 1953 Comp., 32A-5-413, enacted by Laws 1975, ch. 257, 5-413.



Section 45-5-414 - Compensation and expenses.

45-5-414. Compensation and expenses.

If not otherwise compensated for services rendered, any visitor, attorney, physician, conservator or special conservator appointed in a protective proceeding is entitled to reasonable compensation from the estate.

History: 1953 Comp., 32A-5-414, enacted by Laws 1975, ch. 257, 5-414.



Section 45-5-415 - Death, resignation or removal of conservator; termination of conservatorship.

45-5-415. Death, resignation or removal of conservator; termination of conservatorship.

A. On the petition of the incapacitated person or any person interested in his welfare, the court may remove a conservator for good cause, upon notice and hearing. A temporary conservator may be appointed pursuant to Section 45-5-408 NMSA 1978 pending a final hearing.

B. Upon death, resignation or removal of a conservator, the court may appoint another conservator or make any other order that may be appropriate. If a successor conservator is appointed, he succeeds to the title and powers of his predecessor.

C. The incapacitated person or any person interested in his welfare may petition for an order that he is no longer in need of a conservator and for removal or resignation of the conservator. A request for this order may be made by informal letter to the court or judge. Any person who knowingly interferes with transmission of this kind of request to the court may be adjudged guilty of contempt of court.

D. Upon the filing of a petition to terminate a conservatorship for reasons other than termination of minority or the death of the person under conservatorship, the court, shall follow the same procedures as set forth in Section 45-5-407 NMSA 1978.

History: 1953 Comp., 32A-5-415, enacted by Laws 1975, ch. 257, 5-415; 1989, ch. 252, 24; 1993, ch. 301, 21.



Section 45-5-416 - Petitions for orders subsequent to appointment.

45-5-416. Petitions for orders subsequent to appointment.

A. Any person interested in the welfare of a person for whom a conservator has been appointed may file a petition in the appointing court for an order:

(1) requiring bond or security or additional bond or security, or reducing bond;

(2) requiring an accounting for the administration of the estate;

(3) directing distribution;

(4) removing the conservator and appointing a temporary or successor conservator; or

(5) granting other appropriate relief.

B. A conservator may petition the appointing court for instructions concerning his fiduciary responsibility.

C. Upon notice and hearing, the court may give appropriate instructions or make any appropriate order.

History: 1953 Comp., 32A-5-416, enacted by Laws 1975, ch. 257, 5-416.



Section 45-5-417 - General duty of conservator.

45-5-417. General duty of conservator.

In the exercise of a conservator's powers, a conservator shall act as a fiduciary and shall observe the standards of care applicable to trustees as described by Sections 46A-8-801 through 46A-8-807 NMSA 1978.

History: 1953 Comp., 32A-5-417, enacted by Laws 1975, ch. 257, 5-417; 2011, ch. 124, 58.



Section 45-5-418 - Inventory and records.

45-5-418. Inventory and records.

A. Within ninety days after his appointment, every conservator shall prepare and file with the appointing court a complete inventory of the estate of the protected person together with his oath or affirmation that it is complete and accurate so far as he is informed.

B. The conservator shall provide a copy of the inventory to the protected person if he can be located, has attained the age of fourteen years, and has sufficient mental capacity to understand these matters, and to any parent or guardians with whom the protected person resides.

C. The conservator shall keep suitable records of his administration and exhibit the same on request of any interested person.

History: 1953 Comp., 32A-5-418, enacted by Laws 1975, ch. 257, 5-418.



Section 45-5-420 - Conservators; title by appointment.

45-5-420. Conservators; title by appointment.

A. The appointment of a conservator vests in him title as trustee to all property of the protected person, presently held or thereafter acquired, including title to any property previously held for the protected person by custodians or attorneys-in-fact.

B. The appointment of a conservator is not a transfer or alienation within the meaning of general provisions of any federal or state statute or regulation, insurance policy, pension plan, contract, will or trust instrument, imposing restrictions upon or penalties for transfer or alienation by the protected person of his rights or interest, but this section does not restrict the ability of persons to make specific provision by contract or dispositive instrument relating to a conservator.

History: 1953 Comp., 32A-5-420, enacted by Laws 1975, ch. 257, 5-420.



Section 45-5-421 - Recording of conservator's letters.

45-5-421. Recording of conservator's letters.

Subject to the requirements of laws governing the filing or recordation of documents of title to land or other property, letters of conservatorship, and orders terminating conservatorships, may be filed or recorded to give record notice of title as between the conservator and the protected person.

History: 1953 Comp., 32A-5-421, enacted by Laws 1975, ch. 257, 5-421.



Section 45-5-421.1 - Letters of conservatorship.

45-5-421.1. Letters of conservatorship.

Letters of conservatorship shall contain:

A. the names, addresses and telephone numbers of the conservator;

B. the name, address and telephone number of the person for whom a conservator has been appointed; and

C. the scope of the conservatorship including the specific legal limitations imposed by the court on the powers of the conservator.

History: 1978 Comp., 45-5-421.1, enacted by Laws 1989, ch. 252, 26.



Section 45-5-422 - Sale, encumbrance or transaction involving conflict of interest; voidable; exceptions.

45-5-422. Sale, encumbrance or transaction involving conflict of interest; voidable; exceptions.

Any sale or encumbrance to a conservator, his spouse, agent or attorney, or to any corporation or trust in which he has a substantial beneficial interest, or any transaction which is affected by a substantial conflict of interest is voidable unless the transaction is approved by the court after notice to interested persons and others as directed by the court.

History: 1953 Comp., 32A-5-422, enacted by Laws 1975, ch. 257, 5-422.



Section 45-5-423 - Persons dealing with conservators; protection.

45-5-423. Persons dealing with conservators; protection.

A person who in good faith either assists a conservator or deals with him for value in any transaction other than those requiring a court order as provided in Section 5-408, is protected as if the conservator properly exercised the power. The fact that a person knowingly deals with a conservator does not alone require the person to inquire into the existence of a power or the propriety of its exercise, except that restrictions on powers of conservators which are endorsed on letters as provided in Section 5-426 [45-5-426 NMSA 1978] are effective as to third persons. A person is not bound to see to the proper application of estate assets paid or delivered to a conservator. The protection here expressed extends to instances in which some procedural irregularity or jurisdictional defect occurred in proceedings leading to the issuance of letters. The protection here expressed is in addition to that provided by comparable provisions of laws relating to commercial transactions and laws simplifying transfers of securities by fiduciaries.

History: 1953 Comp., 32A-5-423, enacted by Laws 1975, ch. 257, 5-423.



Section 45-5-424 - Powers of conservator in administration.

45-5-424. Powers of conservator in administration.

A. A conservator has all of the powers conferred herein and any additional powers conferred by law on trustees in New Mexico. In addition, a conservator for an unmarried minor, as to whom no one has parental rights, has the duties and powers of a guardian of a minor described in Section 5-209 [45-5-209 NMSA 1978] until the minor attains majority or marries. However, the parental rights so conferred on a conservator do not prevent appointment of a guardian.

B. A conservator has power, without court authorization or confirmation, to invest and reinvest funds of the estate as would a trustee.

C. A conservator, acting reasonably in efforts to accomplish the purpose for which he was appointed, may act without court authorization or confirmation, to:

(1) collect, hold and retain assets of the estate including land in another state, until, in his judgment, disposition of the assets should be made, and the assets may be retained even though they include an asset in which he is personally interested;

(2) receive additions to the estate;

(3) continue or participate in the operation of any business or other enterprise;

(4) acquire an undivided interest in an estate asset in which the conservator, in any fiduciary capacity, holds an undivided interest;

(5) invest and reinvest estate assets in accordance with Subsection B of this section;

(6) deposit estate funds in a bank including a bank operated by the conservator;

(7) acquire or dispose of an estate asset including land in another state for cash or on credit, at public or private sale; and to manage, develop, improve, exchange, partition, change the character of or abandon an estate asset;

(8) make ordinary or extraordinary repairs or alterations in buildings or other structures; to demolish any improvements; and to raze existing, or erect new, party walls or buildings;

(9) subdivide, develop or dedicate land to public use; to make or obtain the vacation of plats and adjust boundaries; to adjust differences in valuation on exchange or to partition by giving or receiving considerations; and to dedicate easements to public use without consideration;

(10) enter for any purpose into a lease as lessor or lessee with or without option to purchase or renew for a term within or extending beyond the term of the conservatorship;

(11) enter into a lease or arrangement for exploration and removal of minerals or other natural resources or enter into a pooling or unitization agreement;

(12) grant an option involving disposition of an estate asset; and to take an option for the acquisition of any asset;

(13) vote a security, in person or by general or limited proxy;

(14) pay calls, assessments and any other sums chargeable or accruing against or on account of securities;

(15) sell or exercise stock subscription or conversion rights; to consent, directly or through a committee or other agent, to the reorganization, consolidation, merger, dissolution or liquidation of a corporation or other business enterprise;

(16) hold a security in the name of a nominee or in other form without disclosure of the conservatorship so that title to the security may pass by delivery, but the conservator is liable for any act of the nominee in connection with the security so held;

(17) insure the assets of the estate against damage or loss, and the conservator against liability with respect to third persons;

(18) borrow money to be repaid from estate assets or otherwise; to advance money for the protection of the estate or the protected person, and for all expenses, losses and liability sustained in the administration of the estate or because of the holding or ownership of any estate assets and the conservator has a lien on the estate as against the protected person for advances so made;

(19) pay or contest any claim; to settle a claim by or against the estate or the protected person by compromise, arbitration or otherwise; and to release, in whole or in part, any claim belonging to the estate to the extent that the claim is uncollectible;

(20) pay taxes, assessments, compensation of the conservator and other expenses incurred in the collection, care, administration and protection of the estate;

(21) allocate items of income or expense to either estate income or principal, including creation or [of] reserves out of income for depreciation, obsolescence or amortization, or for depletion in mineral or timber properties;

(22) pay any sum distributable to a protected person or his dependent, without liability to the conservator, by paying the sum to the distributee or by paying the sum for the use of the distributee either to his guardian or, if none, to a relative or other person with custody of his person;

(23) employ persons, including attorneys, auditors, investment advisors or agents, even though they are associated with the conservator to advise or assist him in the performance of his administrative duties; to act upon their recommendation without independent investigation; and instead of acting personally, to employ one or more agents to perform any act of administration, whether or not discretionary;

(24) prosecute or defend actions, claims or proceedings in any jurisdiction for the protection of estate assets and of the conservator in the performance of his duties; and

(25) execute and deliver all instruments which will accomplish or facilitate the exercise of the powers vested in the conservator.

History: 1953 Comp., 32A-5-424, enacted by Laws 1975, ch. 257, 5-424.



Section 45-5-425 - Distributive duties and powers of conservator.

45-5-425. Distributive duties and powers of conservator.

A. A conservator may expend or distribute income or principal of the estate without court authorization or confirmation for the protected person and his dependents in accordance with the following principles:

(1) the conservator is to consider recommendations relating to the appropriate standard of support, care, education or benefit for the protected person made by a parent, guardian or custodian, if any. He may not be surcharged for sums paid to persons or organizations actually furnishing support, education or care to the protected person pursuant to such recommendations of a parent or guardian of the protected person unless he knows that the parent, guardian or custodian is deriving personal financial benefit therefrom, including relief from any personal duty of support, or unless such recommendations are clearly not in the best interests of the protected person;

(2) the conservator is to expend or distribute sums reasonably necessary for the support, education, care or benefit of the protected person with due regard to:

(a) the size of the estate, the probable duration of the conservatorship and the likelihood that the protected person, at some future time, may be fully able to manage his affairs and the estate which has been conserved for him;

(b) the accustomed standard of living of the protected person and members of his household; and

(c) other funds or sources used for the support of the protected person;

(3) the conservator may expend funds of the estate for the support of persons legally dependent on the protected person and others who are members of the protected person's household who are unable to support themselves, and who are in need of support;

(4) funds expended under this subsection may be paid by the conservator to any person, including the protected person, to reimburse for expenditures which the conservator might have made, or in advance for services to be rendered to the protected person when it is reasonable to expect that such services will be performed and where advance payments are customary or reasonably necessary under the circumstances.

B. If the estate is ample to provide for the purposes implicit in the distributions authorized by Subsection A of this section, a conservator for the protected person other than a minor has power to make gifts to charity and other persons as the protected person might have been expected to make, in amounts which do not exceed in total for any year twenty percent of the income from the estate.

C. When a minor who has not been adjudged disabled under Subsection B of Section 5-401 [45-5-401 NMSA 1978] attains his majority, his conservator, after meeting all prior claims and expenses of administration, shall pay over and distribute all funds and properties to the former protected person as soon as possible.

D. When the conservator is satisfied that a protected person's disability (other than minority) has ceased, the conservator, after meeting all prior claims and expenses of administration, shall pay over and distribute all funds and properties to the former protected person as soon as possible.

E. If a protected person dies, the conservator shall deliver to the court for safekeeping any will of the deceased protected person which may have come into his possession, inform the personal representative or a beneficiary named therein that he has done so, and retain the estate for delivery to a duly appointed personal representative of the decedent or other persons entitled thereto. If, after forty days from the death of the protected person, no other person has been appointed personal representative and no application or petition for appointment has been filed, the conservator may apply to exercise the powers and duties of a personal representative so that he may proceed to administer and distribute the decedent's estate without additional or further appointment. Upon request for an order granting the powers of a personal representative to a conservator, after notice to any person demanding notice under Section 3-204 [45-3-204 NMSA 1978] and to any person nominated personal representative in any will of which the applicant is aware, the court may order the conferral of the power upon determining that there is no objection, and endorse the letters of the conservator to note that the formerly protected person is deceased and that the conservator has acquired all of the powers and duties of a personal representative. The making and entry of an order under this section shall have the effect of an order of appointment of a personal representative as provided in Sections 3-101 through 3-1204 [45-3-101 through 45-3-1204 NMSA 1978] except that the estate in the name of the conservator, after administration, may be distributed to the decedent's successors without prior retransfer to the conservator as personal representative.

History: 1953 Comp., 32A-5-425, enacted by Laws 1975, ch. 257, 5-425.



Section 45-5-426 - Consent to conservatorship; applicable laws.

45-5-426. Consent to conservatorship; applicable laws.

All the procedures contained in Chapter 45, Article 5 NMSA 1978 pursuant to the appointment of a conservator for a person under conservatorship shall apply. The person for whom a conservatorship is sought shall not be allowed to consent to the appointment of a conservator by the court.

History: 1978 Comp., 45-5-426, enacted by Laws 1989, ch. 252, 27.



Section 45-5-427 - Preservation of estate plan.

45-5-427. Preservation of estate plan.

In investing the estate, and in selecting assets of the estate for distribution under Subsection A of Section 5-425 [45-5-425 NMSA 1978], and in utilizing powers of revocation or withdrawal available for the support of the protected person, and exercisable by the conservator or the court, and in exercising any other powers vested in them, the conservator or the court should take into account any known estate plan of the protected person, including his will; any revocable trust of which he is settlor; and any contract, transfer or joint ownership arrangement with provisions for payment or transfer of benefits or interests at his death to another or others which he may have originated. The conservator may examine the will of the protected person.

History: 1953 Comp., 32A-5-427, enacted by Laws 1975, ch. 257, 5-427.



Section 45-5-428 - Claims against protected person; enforcement.

45-5-428. Claims against protected person; enforcement.

A. A conservator must pay from the estate all just claims against the estate and against the protected person arising before or after the conservatorship upon their presentation and allowance. A claim may be presented by either of the following methods:

(1) the claimant may deliver or mail to the conservator a written statement of the claim indicating its basis, the name and address of the claimant and the amount claimed; or

(2) the claimant may file a written statement of the claim, in the form prescribed by rule, with the clerk of the court and deliver or mail a copy of the statement to the conservator.

A claim is deemed presented upon receipt of the written statement of claim by the conservator, or the filing of the claim with district court, whichever occurs first. A presented claim is allowed, if it is not disallowed by written statement mailed by the conservator to the claimant within sixty days after its presentation. The presentation of a claim tolls any statute of limitation relating to the claim until thirty days after its disallowance.

B. A claimant whose claim has not been paid may petition the court for determination of his claim at any time before it is barred by the applicable statute of limitation, and, upon due proof, procure an order for its allowance and payment from the estate. If a proceeding is pending against a protected person at the time of appointment of a conservator or is initiated against the protected person thereafter, the moving party must give notice of the proceeding to the conservator if the outcome is to constitute a claim against the estate.

C. If it appears that the estate in conservatorship is likely to be exhausted before all claims and expenses of administration are paid, such claims and expenses shall be paid in the following order of priority:

(1) expenses of administration, including fees for the conservator and his attorney;

(2) tax claims with preference under federal law;

(3) claims for the support, education or care of the protected person or his dependents, on a pro rata basis;

(4) tax claims with preference under state law; and

(5) all other claims on a pro rata basis.

History: 1953 Comp., 32A-5-428, enacted by Laws 1975, ch. 257, 5-428; 1976 (S.S.), ch. 37, 15.



Section 45-5-429 - Individual liability of conservator.

45-5-429. Individual liability of conservator.

A. Unless otherwise provided in the contract, a conservator is not individually liable on a contract properly entered into in his fiduciary capacity in the course of administration of the estate unless he fails to reveal his representative capacity and identify the estate in the contract.

B. The conservator is individually liable for obligations arising from ownership or control of property of the estate, or for torts committed in the course of administration of the estate, only if he is personally at fault.

C. Claims based on contracts entered into by a conservator in his fiduciary capacity on obligations arising from ownership or control of the estate, or on torts committed in the course of administration of the estate, may be asserted against the estate by proceeding against the conservator in his fiduciary capacity, whether or not the conservator is individually liable therefor.

D. Any question of liability, between the estate and the conservator individually, may be determined in a proceeding for accounting, surcharge or indemnification, or other appropriate proceeding or action.

History: 1953 Comp., 32A-5-429, enacted by Laws 1975, ch. 257, 5-429.



Section 45-5-430 - Termination of proceeding.

45-5-430. Termination of proceeding.

The protected person, his personal representative, the conservator or any other person interested in the welfare of a person for whom a conservator has been appointed may petition the court to terminate the conservatorship. A protected person seeking termination is entitled to the same rights and procedures as in an original proceeding for a protective order. The court, upon finding after notice and hearing that the minority or disability of the protected person has ceased, may terminate the conservatorship. Upon termination, title to assets of the estate passes to the former protected person or to his successors, subject to provision in the order for expenses of administration or to conveyances from the conservator to the former protected person or his successors, to evidence the transfer.

History: 1953 Comp., 32A-5-430, enacted by Laws 1975, ch. 257, 5-430.



Section 45-5-431 - Payment of debt and delivery of property to foreign conservator without local proceedings.

45-5-431. Payment of debt and delivery of property to foreign conservator without local proceedings.

A. Any person indebted to a protected person, or having possession of property or of an instrument evidencing a debt, stock or chose in action belonging to a protected person, may pay or deliver to a conservator, guardian of the estate or other like fiduciary appointed by a court of the state of residence of the protected person, upon being presented with proof of his appointment and an affidavit made by him stating that:

(1) no protective proceeding relating to the protected person is pending in New Mexico; and

(2) the foreign conservator is entitled to payment or to receive delivery.

B. If the person to whom the affidavit is presented pursuant to Subsection A of this section is not aware of any protective proceeding pending in New Mexico, payment or delivery in response to the demand and affidavit discharges the debtor or possessor.

History: 1953 Comp., 32A-5-431, enacted by Laws 1975, ch. 257, 5-431.



Section 45-5-434 - Registration of guardianship orders.

45-5-434. Registration of guardianship orders.

If a guardian has been appointed in another state and a petition for the appointment of a guardian is not pending in New Mexico, the guardian appointed in the other state, after giving notice to the appointing court of an intent to register, may register the guardianship order in New Mexico by filing as a foreign judgment in a district court, in any appropriate county of New Mexico, certified copies of the order and letters of office.

History: 1978 Comp., 45-5-434, enacted by Laws 2011, ch. 124, 59.



Section 45-5-435 - Registration of protective orders.

45-5-435. Registration of protective orders.

If a conservator has been appointed in another state and a petition for a protective order is not pending in New Mexico, the conservator appointed in the other state, after giving notice to the appointing court of an intent to register, may register the protective order in New Mexico by filing as a foreign judgment in a district court in New Mexico, in any county in which property belonging to the protected person is located, certified copies of the order and letters of office and of any bond.

History: 1978 Comp., 45-5-434, enacted by Laws 2011, ch. 124, 60.



Section 45-5-436 - Effect of registration.

45-5-436. Effect of registration.

A. Upon registration of a guardianship or protective order from another state, the guardian or conservator may exercise in New Mexico all powers authorized in the order of appointment except as prohibited under the laws of New Mexico, including maintaining actions and proceedings in New Mexico and, if the guardian or conservator is not a resident of New Mexico, subject to any conditions imposed upon nonresident parties.

B. A court of New Mexico may grant any relief available under Chapter 45, Article 5 NMSA 1978 and other law of this state to enforce a registered order.

History: 1978 Comp., 45-5-436, enacted by Laws 2011, ch. 124, 61.






Part 5 - POWERS OF ATTORNEY



Part 6 - UNIFORM STATUTORY FORM POWER OF ATTORNEY ACT






Article 5A - Uniform Adult Guardianship and Protective Proceedings Jurisdiction

Part 1 - GENERAL PROVISIONS

Section 45-5A-101 - Short title.

45-5A-101. Short title.

Chapter 45, Article 5A NMSA 1978 may be cited as the "Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act".

History: 1978 Comp., 45-5A-101, enacted by Laws 2011, ch. 124, 62.



Section 45-5A-102 - Definitions.

45-5A-102. Definitions.

As used in the Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act:

A. "adult" means an individual who has attained eighteen years of age;

B. "conservator" means a person appointed by the court to administer the property of an adult, as provided in Chapter 45, Article 5 NMSA 1978;

C. "court" means the district court;

D. "guardian" means a person appointed by the court to make decisions regarding the person of an adult, as provided in Chapter 45, Article 5 NMSA 1978;

E. "guardianship order" means an order appointing a guardian;

F. "guardianship proceeding" means a judicial proceeding in which an order for the appointment of a guardian is sought or has been issued;

G. "incapacitated person" means an adult for whom a guardian has been appointed;

H. "party" means the respondent, petitioner, guardian, conservator or any other person allowed by the court to participate in a guardianship or protective proceeding;

I. "protected person" means an adult for whom a protective order has been issued;

J. "protective order" means an order appointing a conservator or other order related to management of an adult's property;

K. "protective proceeding" means a judicial proceeding in which a protective order is sought or has been issued; and

L. "respondent" means an adult for whom a protective order or the appointment of a guardian is sought.

History: 1978 Comp., 45-5A-102, enacted by Laws 2011, ch. 124, 63.



Section 45-5A-103 - International application of the Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act.

45-5A-103. International application of the Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act.

A New Mexico court may treat a foreign country as if it were a state for the purpose of applying Parts 1, 2, 3 and 5 of the Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act.

History: 1978 Comp., 45-5A-103, enacted by Laws 2011, ch. 124, 64.



Section 45-5A-104 - Communication between courts.

45-5A-104. Communication between courts.

A. A New Mexico court may communicate with a court in another state concerning a proceeding arising pursuant to the Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act. The court may allow the parties to participate in the communication. Except as otherwise provided in Subsection B of this section and except as otherwise provided by rules adopted by the New Mexico supreme court, the court shall make a record of the communication. The record may be limited to the fact that the communication occurred.

B. Except as otherwise provided by rules adopted by the New Mexico supreme court, courts may communicate concerning schedules, calendars, court records and other administrative matters without making a record.

History: 1978 Comp., 45-5A-104, enacted by Laws 2011, ch. 124, 65.



Section 45-5A-105 - Cooperation between courts.

45-5A-105. Cooperation between courts.

A. Except as otherwise provided by rules adopted by the New Mexico supreme court, in a guardianship or protective proceeding in New Mexico, a New Mexico court may request the appropriate court of another state to do any of the following:

(1) hold an evidentiary hearing;

(2) order a person in that state to produce evidence or give testimony pursuant to procedures of that state;

(3) order that an evaluation or assessment be made of the respondent;

(4) order any appropriate investigation of a person involved in a proceeding;

(5) forward to the New Mexico court a certified copy of the transcript or other record of a hearing pursuant to Paragraph (1) of this subsection or any other proceeding, any evidence otherwise produced pursuant to Paragraph (2) of this subsection and any evaluation or assessment prepared in compliance with an order pursuant to Paragraph (3) or (4) of this subsection;

(6) issue any order necessary to assure the appearance in the proceeding of a person whose presence is necessary for the court to make a determination, including the respondent or the incapacitated or protected person; and

(7) issue an order authorizing the release of medical, financial, criminal or other relevant information in that state, including protected health information as defined in 45 C.F.R. Section 164.504, as amended.

B. If a court of another state in which a guardianship or protective proceeding is pending requests assistance of the kind provided in Subsection A of this section, a New Mexico court has jurisdiction for the limited purpose of granting the request or making reasonable efforts to comply with the request.

History: 1978 Comp., 45-5A-105, enacted by Laws 2011, ch. 124, 66.



Section 45-5A-106 - Taking testimony in another state.

45-5A-106. Taking testimony in another state.

A. In a guardianship or protective proceeding, in addition to other procedures that may be available, testimony of a witness who is located in another state may be offered by deposition or other means allowable in New Mexico for testimony taken in another state. The court on its own motion may order that the testimony of a witness be taken in another state and may prescribe the manner in which, and the terms upon which, the testimony is to be taken.

B. In a guardianship or protective proceeding, a New Mexico court may permit a witness located in another state to be deposed or to testify by telephone or audiovisual or other electronic means. A New Mexico court shall cooperate with the court of the other state in designating an appropriate location for the deposition or testimony.

C. Except as otherwise provided by rules adopted by the New Mexico supreme court, documentary evidence transmitted from another state to a New Mexico court by technological means that do not produce an original writing shall not be excluded from evidence on an objection based on the best evidence rule.

History: 1978 Comp., 45-5A-106, enacted by Laws 2011, ch. 124, 67.






Part 2 - JURISDICTION

Section 45-5A-201 - Definitions; significant-connection factors.

45-5A-201. Definitions; significant-connection factors.

A. As used in Part 2 of the Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act:

(1) "emergency" means a circumstance that likely will result in substantial harm to a respondent's health, safety or welfare and for which the appointment of a guardian is necessary because no other person has authority and is willing to act on the respondent's behalf;

(2) "home state" means the state in which the respondent was physically present, including any period of temporary absence, for at least six consecutive months immediately before the filing of a petition for a protective order or the appointment of a guardian; or, if none, the state in which the respondent was physically present, including any period of temporary absence, for at least six consecutive months ending within the six months prior to the filing of the petition; and

(3) "significant-connection state" means a state, other than the home state, with which a respondent has a significant connection other than mere physical presence and in which substantial evidence concerning the respondent is available.

B. In determining pursuant to Section 45-5A-203 and Subsection E of Section 45-5A-301 NMSA 1978 whether a respondent has a significant connection with a particular state, the court shall consider:

(1) the location of the respondent's family and other persons required to be notified of the guardianship or protective proceeding;

(2) the length of time the respondent at any time was physically present in the state and the duration of any absence;

(3) the location of the respondent's property; and

(4) the extent to which the respondent has ties to the state, such as voting registration, state or local tax return filing, vehicle registration, driver's license, social relationship and receipt of services.

History: 1978 Comp., 45-5A-201, enacted by Laws 2011, ch. 124, 68.



Section 45-5A-202 - Exclusive basis.

45-5A-202. Exclusive basis.

Part 2 of the Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act provides the exclusive jurisdictional basis for a New Mexico court to appoint a guardian or issue a protective order for an adult.

History: 1978 Comp., 45-5A-202, enacted by Laws 2011, ch. 124, 69.



Section 45-5A-203 - Jurisdiction.

45-5A-203. Jurisdiction.

A New Mexico court has jurisdiction to appoint a guardian or issue a protective order for a respondent if:

A. New Mexico is the respondent's home state;

B. on the date the petition is filed, New Mexico is a significant-connection state and:

(1) the respondent does not have a home state or a court of the respondent's home state has declined to exercise jurisdiction because New Mexico is a more appropriate forum; or

(2) the respondent has a home state, a petition for an appointment or order is not pending in a court of that state or another significant-connection state and, before the court makes the appointment or issues the order:

(a) a petition for an appointment or order is not filed in the respondent's home state;

(b) an objection to the court's jurisdiction is not filed by a person required to be notified of the proceeding; and

(c) the court in New Mexico concludes that it is an appropriate forum pursuant to the factors set forth in Section 45-5A-206 NMSA 1978;

C. New Mexico does not have jurisdiction pursuant either to Subsection A or B of this section, the respondent's home state and all significant-connection states have declined to exercise jurisdiction because New Mexico is the more appropriate forum and jurisdiction in New Mexico is consistent with the constitutions of New Mexico and the United States; or

D. the requirements for special jurisdiction pursuant to Section 45-5A-204 NMSA 1978 are met.

History: 1978 Comp., 45-5A-203, enacted by Laws 2011, ch. 124, 70.



Section 45-5A-204 - Special jurisdiction.

45-5A-204. Special jurisdiction.

A. A New Mexico court lacking jurisdiction pursuant to Section 45-5A-203 NMSA 1978 has special jurisdiction to do any of the following:

(1) appoint a guardian in an emergency for a term not exceeding ninety days for a respondent who is physically present in New Mexico;

(2) issue a protective order with respect to real or tangible personal property located in New Mexico; and

(3) appoint a guardian or conservator for an incapacitated or protected person for whom a provisional order to transfer the proceeding from another state has been issued pursuant to procedures similar to Section 45-5A-301 NMSA 1978.

B. If a petition for the appointment of a guardian in an emergency is brought in New Mexico and New Mexico was not the respondent's home state on the date the petition was filed, the court shall dismiss the proceeding at the request of the court of the home state, if any, whether dismissal is requested before or after the emergency appointment.

History: 1978 Comp., 45-5A-204, enacted by Laws 2011, ch. 124, 71.



Section 45-5A-205 - Exclusive and continuing jurisdiction.

45-5A-205. Exclusive and continuing jurisdiction.

Except as otherwise provided in Section 45-5A-204 NMSA 1978, a court that has appointed a guardian or issued a protective order consistent with the Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act has exclusive and continuing jurisdiction over the proceeding until it is terminated by the court or the appointment or order expires by its own terms.

History: 1978 Comp., 45-5A-205, enacted by Laws 2011, ch. 124, 72.



Section 45-5A-206 - Appropriate forum.

45-5A-206. Appropriate forum.

A. A New Mexico court having jurisdiction pursuant to Section 45-5A-203 NMSA 1978 to appoint a guardian or issue a protective order may decline to exercise its jurisdiction if it determines at any time that a court of another state is a more appropriate forum.

B. If a New Mexico court declines to exercise its jurisdiction pursuant to Subsection A of this section, it shall either dismiss or stay the proceeding. The court may impose any condition the court considers just and proper, including the condition that a petition for the appointment of a guardian or issuance of a protective order be filed promptly in another state.

C. In determining whether it is an appropriate forum, the court shall consider all relevant factors, including:

(1) any expressed preference of the respondent;

(2) whether abuse, neglect or exploitation of the respondent has occurred or is likely to occur and which state could best protect the respondent from the abuse, neglect or exploitation;

(3) the length of time the respondent was physically present in or was a legal resident of New Mexico or another state;

(4) the distance of the respondent from the court in each state;

(5) the financial circumstances of the respondent's estate;

(6) the nature and location of the evidence;

(7) the ability of the court in each state to decide the issue expeditiously and the procedures necessary to present evidence;

(8) the familiarity of the court of each state with the facts and issues in the proceeding; and

(9) if an appointment of a guardian or conservator were to be made, the court's ability to monitor the conduct of the guardian or conservator.

History: 1978 Comp., 45-5A-206, enacted by Laws 2011, ch. 124, 73.



Section 45-5A-207 - Jurisdiction declined by reason of conduct.

45-5A-207. Jurisdiction declined by reason of conduct.

A. If at any time a New Mexico court determines that it acquired jurisdiction to appoint a guardian or issue a protective order because of unjustifiable conduct, the court may:

(1) decline to exercise jurisdiction;

(2) exercise jurisdiction for the limited purpose of fashioning an appropriate remedy to:

(a) ensure the health, safety and welfare of the respondent or the protection of the respondent's property; or

(b) prevent a repetition of the unjustifiable conduct, including staying the proceeding until a petition for the appointment of a guardian or issuance of a protective order is filed in a court of another state having jurisdiction; or

(3) continue to exercise jurisdiction after considering:

(a) the extent to which the respondent and all persons required to be notified of the proceedings have acquiesced in the exercise of the court's jurisdiction;

(b) whether it is a more appropriate forum than the court of any other state pursuant to the factors set forth in Subsection C of Section 45-5A-206 NMSA 1978; and

(c) whether the court of any other state would have jurisdiction under factual circumstances in substantial conformity with the jurisdictional standards of Section 45-5A-203 NMSA 1978.

B. If a New Mexico court determines that it acquired jurisdiction to appoint a guardian or to issue a protective order because a party seeking to invoke its jurisdiction engaged in unjustifiable conduct, it may assess against that party necessary and reasonable expenses, including attorney fees, investigative fees, court costs, communication expenses, witness fees and expenses and travel expenses. The court shall not assess fees, costs or expenses of any kind against New Mexico or a governmental subdivision, agency or instrumentality of New Mexico unless authorized by law other than the Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act.

History: 1978 Comp., 45-5A-207, enacted by Laws 2011, ch. 124, 74.



Section 45-5A-208 - Notice of proceeding.

45-5A-208. Notice of proceeding.

If a petition for the appointment of a guardian or issuance of a protective order is brought in New Mexico and New Mexico was not the respondent's home state on the date the petition was filed, in addition to complying with the notice requirements of New Mexico, notice of the petition shall be given to those persons who would be entitled to notice of the petition if a proceeding were brought in the respondent's home state. The notice shall be given in the same manner as notice is required to be given in New Mexico.

History: 1978 Comp., 45-5A-208, enacted by Laws 2011, ch. 124, 75.



Section 45-5A-209 - Proceedings in more than one state.

45-5A-209. Proceedings in more than one state.

Except for a petition for the appointment of a guardian in an emergency or issuance of a protective order limited to property located in New Mexico pursuant to Paragraph (1) or (2) of Subsection A of Section 45-5A-204 NMSA 1978, if a petition for the appointment of a guardian or issuance of a protective order is filed in New Mexico and in another state and neither petition has been dismissed or withdrawn, the following rules apply:

A. if the New Mexico court has jurisdiction pursuant to Section 45-5A-203 NMSA 1978, it may proceed with the case unless a court in another state acquires jurisdiction pursuant to provisions similar to Section 45-5A-203 NMSA 1978 before the appointment of the guardian or issuance of the protective order; and

B. if the New Mexico court does not have jurisdiction pursuant to Section 45-5A-203 NMSA 1978, whether at the time the petition is filed or at any time before the appointment of the guardian or issuance of the protective order, the court shall stay the proceeding and communicate with the court in the other state. If the court in the other state has jurisdiction, the New Mexico court shall dismiss the petition unless the court in the other state determines that the New Mexico court is a more appropriate forum.

History: 1978 Comp., 45-5A-209, enacted by Laws 2011, ch. 124, 76.






Part 3 - TRANSFER OF GUARDIANSHIP OR CONSERVATORSHIP

Section 45-5A-301 - Transfer of guardianship or conservatorship to another state.

45-5A-301. Transfer of guardianship or conservatorship to another state.

A. A guardian or conservator appointed in New Mexico may petition the court to transfer the guardianship or conservatorship to another state.

B. Notice of a petition pursuant to Subsection A of this section shall be given to the persons that would be entitled to notice of a petition in New Mexico for the appointment of a guardian or conservator.

C. On the court's own motion, or on request of the guardian or conservator, the incapacitated or protected person or other person required to be notified of the petition, the court shall hold a hearing on a petition filed pursuant to Subsection A of this section.

D. The court shall issue an order provisionally granting a petition to transfer a guardianship and shall direct the guardian to petition for guardianship in the other state if the court is satisfied that the guardianship will be accepted by the court in the other state and the court finds that:

(1) the incapacitated person is physically present in or is reasonably expected to move permanently to the other state;

(2) an objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the incapacitated person; and

(3) plans for care and services for the incapacitated person in the other state are reasonable and sufficient.

E. The court shall issue a provisional order granting a petition to transfer a conservatorship and shall direct the conservator to petition for conservatorship in the other state if the court is satisfied that the conservatorship will be accepted by the court of the other state and the court finds that:

(1) the protected person is physically present in or is reasonably expected to move permanently to the other state, or the protected person has a significant connection to the other state considering the factors set forth in Subsection B of Section 45-5A-201 NMSA 1978;

(2) an objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the protected person; and

(3) adequate arrangements will be made for management of the protected person's property.

F. The court shall issue a final order confirming the transfer and terminating the guardianship or conservatorship upon its receipt of:

(1) a provisional order accepting the proceeding from the court to which the proceeding is to be transferred that is issued pursuant to provisions similar to those set forth in Section 45-5A-302 NMSA 1978; and

(2) the documents required to terminate a guardianship or conservatorship in New Mexico.

History: 1978 Comp., 45-5A-301, enacted by Laws 2011, ch. 124, 77.



Section 45-5A-302 - Accepting guardianship or conservatorship transferred from another state.

45-5A-302. Accepting guardianship or conservatorship transferred from another state.

A. To confirm transfer of a guardianship or conservatorship transferred to New Mexico pursuant to provisions similar to Section 45-5A-301 NMSA 1978, the guardian or conservator shall petition the New Mexico court to accept the guardianship or conservatorship. The petition shall include a certified copy of the other state's provisional order of transfer.

B. Notice of a petition pursuant to Subsection A of this section shall be given to those persons that would be entitled to notice if the petition were a petition for the appointment of a guardian or issuance of a protective order in both the transferring state and New Mexico. The notice shall be given in the same manner as notice is required to be given in New Mexico.

C. On the court's own motion, or on request of the guardian or conservator, the incapacitated or protected person or other person required to be notified of the proceeding, the court shall hold a hearing on a petition filed pursuant to Subsection A of this section.

D. The court shall issue an order provisionally granting a petition filed pursuant to Subsection A of this section unless:

(1) an objection is made and the objector establishes that transfer of the proceeding would be contrary to the interests of the incapacitated or protected person; or

(2) the guardian or conservator is ineligible for appointment in New Mexico.

E. The court shall issue a final order accepting the proceeding and appointing the guardian or conservator as guardian or conservator in New Mexico upon its receipt from the court from which the proceeding is being transferred of a final order issued pursuant to provisions similar to Section 45-5A-301 NMSA 1978 transferring the proceeding to New Mexico.

F. Not later than ninety days after issuance of a final order accepting transfer of a guardianship or conservatorship, the court shall determine whether the guardianship or conservatorship needs to be modified to conform to the laws of New Mexico.

G. In granting a petition pursuant to this section, the court shall recognize a guardianship or conservatorship order from the other state, including the determination of the incapacitated or protected person's incapacity and the appointment of the guardian or conservator.

H. The denial by a New Mexico court of a petition to accept a guardianship or conservatorship transferred from another state does not affect the ability of the guardian or conservator to seek appointment as guardian or conservator in New Mexico pursuant to Sections 45-5-301 and 45-5-401 NMSA 1978 if the court has jurisdiction to make an appointment other than by reason of the provisional order of transfer.

History: 1978 Comp., 45-5A-302, enacted by Laws 2011, ch. 124, 78.






Part 4 - REGISTRATION AND RECOGNITION OF ORDERS FROM OTHER STATES

Section 45-5A-401 - Registration of guardianship orders.

45-5A-401. Registration of guardianship orders.

If a guardian has been appointed in another state and a petition for the appointment of a guardian is not pending in New Mexico, the guardian appointed in the other state, after giving notice to the appointing court of an intent to register, may register the guardianship order in New Mexico by filing as a foreign judgment in a court, in any appropriate county of New Mexico, certified copies of the order and letters of office.

History: 1978 Comp., 45-5A-401, enacted by Laws 2011, ch. 124, 79.



Section 45-5A-402 - Registration of protective orders.

45-5A-402. Registration of protective orders.

If a conservator has been appointed in another state and a petition for a protective order is not pending in New Mexico, the conservator appointed in the other state, after giving notice to the appointing court of an intent to register, may register the protective order in New Mexico by filing as a foreign judgment in a New Mexico court, in any county in which property belonging to the protected person is located, certified copies of the order and letters of office and of any bond.

History: 1978 Comp., 45-5A-402, enacted by Laws 2011, ch. 124, 80.



Section 45-5A-403 - Effect of registration.

45-5A-403. Effect of registration.

A. Upon registration of a guardianship or protective order from another state, the guardian or conservator may exercise in New Mexico all powers authorized in the order of appointment except as prohibited pursuant to the laws of New Mexico, including maintaining actions and proceedings in New Mexico and, if the guardian or conservator is not a resident of New Mexico, subject to any conditions imposed upon nonresident parties.

B. A New Mexico court may grant any relief available pursuant to the Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act and other law of New Mexico to enforce a registered order.

History: 1978 Comp., 45-5A-403, enacted by Laws 2011, ch. 124, 81.






Part 5 - MISCELLANEOUS PROVISIONS

Section 45-5A-501 - Relation to Electronic Signatures In Global and National Commerce Act.

45-5A-501. Relation to Electronic Signatures In Global and National Commerce Act.

The Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001, et seq., but does not modify, limit or supersede Section 101(c) of that act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b).

History: 1978 Comp., 45-5A-501, enacted by Laws 2011, ch. 124, 82.



Section 45-5A-502 - Transitional provision.

45-5A-502. Transitional provision.

A. Parts 1, 3 and 4 of the Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act and Section 45-5A-501 NMSA 1978 apply to proceedings begun before January 1, 2012, regardless of whether a guardianship or protective order has been issued.

B. The Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act applies to guardianship and protective proceedings begun on or after January 1, 2012.

History: 1978 Comp., 45-5A-502, enacted by Laws 2011, ch. 124, 83.









Article 5B - Uniform Power of Attorney

Part 1

Section 45-5B-101 - Short title.

45-5B-101. Short title.

This act [45-5B-101 through 45-5B-403 NMSA 1978] may be cited as the "Uniform Power of Attorney Act".

History: Laws 2007, ch. 135, 101; 1978 Comp., 46B-1-101 recompiled as 45-5B-101 by Laws 2011, ch. 124, 102.



Section 45-5B-102 - Definitions.

45-5B-102. Definitions.

As used in the Uniform Power of Attorney Act:

A. "agent" means a person granted authority to act for a principal under a power of attorney, whether denominated an agent, attorney-in-fact or otherwise. The term includes an original agent, co-agent, successor agent and a person to which an agent's authority is delegated;

B. "durable", with respect to a power of attorney, means not terminated by the principal's incapacity;

C. "electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic or similar capabilities;

D. "good faith" means honesty in fact;

E. "incapacity" means inability of an individual to manage the individual's estate or financial affairs, or both, because:

(1) of gross mismanagement, as evidenced by recent behavior, of the individual's income and resources or the individual's medical inability to manage the individual's income and resources that has led, or is likely in the near future to lead, to financial vulnerability; or

(2) the individual is:

(a) missing;

(b) detained, including incarcerated in a penal system; or

(c) outside the United States and unable to return;

F. "person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency or instrumentality or any other legal or commercial entity;

G. "power of attorney" means a writing or other record that grants authority to an agent to act in the place of the principal, whether or not the term "power of attorney" is used;

H. "presently exercisable general power of appointment", with respect to property or a property interest subject to a power of appointment, means power exercisable at the time in question to vest absolute ownership in the principal individually, the principal's estate, the principal's creditors or the creditors of the principal's estate. The term includes a power of appointment not exercisable until the occurrence of a specified event, the satisfaction of an ascertainable standard or the passage of a specified period only after the occurrence of the specified event, the satisfaction of the ascertainable standard or the passage of the specified period. The term does not include a power exercisable in a fiduciary capacity or only by will;

I. "principal" means an individual who grants authority to an agent in a power of attorney;

J. "property" means anything that may be the subject of ownership, whether real or personal, or legal or equitable, or any interest or right therein;

K. "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

L. "sign" means with present intent to authenticate or adopt a record:

(1) to execute or adopt a tangible symbol; or

(2) to attach to or logically associate with the record an electronic sound, symbol or process;

M. "state" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States; and

N. "stocks and bonds" means stocks, bonds, mutual funds and all other types of securities and financial instruments, whether held directly, indirectly or in any other manner. The term does not include commodity futures contracts and call or put options on stocks or stock indexes.

History: Laws 2007, ch. 135, 102; 1978 Comp., 46B-1-102 recompiled as 45-5B-102 by Laws 2011, ch. 124, 102.



Section 45-5B-103 - Applicability.

45-5B-103. Applicability.

The Uniform Power of Attorney Act applies to all powers of attorney except:

A. a power to the extent it is coupled with an interest in the subject of the power, including a power given to or for the benefit of a creditor in connection with a credit transaction;

B. a power to make health care decisions;

C. a proxy or other delegation to exercise voting rights or management rights with respect to an entity; and

D. a power created on a form prescribed by a government or governmental subdivision, agency or instrumentality for a governmental purpose.

History: Laws 2007, ch. 135, 103; 1978 Comp., 46B-1-103 recompiled as 45-5B-103 by Laws 2011, ch. 124, 102.



Section 45-5B-104 - Power of attorney is durable.

45-5B-104. Power of attorney is durable.

A power of attorney created under the Uniform Power of Attorney Act is durable unless it expressly provides that it is terminated by the incapacity of the principal.

History: Laws 2007, ch. 135, 104; 1978 Comp., 46B-1-104 recompiled as 45-5B-104 by Laws 2011, ch. 124, 102.



Section 45-5B-105 - Execution of power of attorney.

45-5B-105. Execution of power of attorney.

A power of attorney must be signed by the principal or in the principal's conscious presence by another individual directed by the principal to sign the principal's name on the power of attorney. A signature on a power of attorney is presumed to be genuine if the principal acknowledges the signature before a notary public or other individual authorized by law to take acknowledgments.

History: Laws 2007, ch. 135, 105; 1978 Comp., 46B-1-105 recompiled as 45-5B-105 by Laws 2011, ch. 124, 102.



Section 45-5B-106 - Validity of power of attorney.

45-5B-106. Validity of power of attorney.

A. A power of attorney executed in this state on or after July 1, 2007 is valid if its execution complies with Section 105 [45-5B-105 NMSA 1978] of the Uniform Power of Attorney Act.

B. A power of attorney executed in this state before July 1, 2007 is valid if its execution complied with the law of this state as it existed at the time of execution.

C. A power of attorney executed other than in this state is valid in this state if, when the power of attorney was executed, the execution complied with:

(1) the law of the jurisdiction that determines the meaning and effect of the power of attorney pursuant to Section 107 [45-5B-107 NMSA 1978] of the Uniform Power of Attorney Act; or

(2) the requirements for a military power of attorney pursuant to 10 U.S.C. Section 1044b, as amended.

D. Except as otherwise provided by statute other than the Uniform Power of Attorney Act, a photocopy or electronically transmitted copy of an original power of attorney has the same effect as the original.

History: Laws 2007, ch. 135, 106; 1978 Comp., 46B-1-106 recompiled as 45-5B-106 by Laws 2011, ch. 124, 102.



Section 45-5B-107 - Meaning and effect of power of attorney.

45-5B-107. Meaning and effect of power of attorney.

The meaning and effect of a power of attorney is determined by the law of the jurisdiction indicated in the power of attorney and, in the absence of an indication of jurisdiction, by the law of the jurisdiction in which the power of attorney was executed.

History: Laws 2007, ch. 135, 107; 1978 Comp., 46B-1-107 recompiled as 45-5B-107 by Laws 2011, ch. 124, 102.



Section 45-5B-108 - Nomination of conservator or guardian; relation of agent to court-appointed fiduciary.

45-5B-108. Nomination of conservator or guardian; relation of agent to court-appointed fiduciary.

A. In a power of attorney, a principal may nominate a conservator of the principal's estate or guardian of the principal's person for consideration by the court if protective proceedings for the principal's estate or person are begun after the principal executes the power of attorney. Except for good cause shown or disqualification, the court shall make its appointment in accordance with the principal's most recent nomination.

B. If, after a principal executes a power of attorney, a court appoints a conservator of the principal's estate or other fiduciary charged with the management of some or all of the principal's property, the agent is accountable to the fiduciary as well as to the principal. The power of attorney is not terminated and the agent's authority continues unless limited, suspended or terminated by the court after notice to, and an opportunity to be heard by, the agent and the principal.

History: Laws 2007, ch. 135, 108; 1978 Comp., 46B-1-108 recompiled as 45-5B-108 by Laws 2011, ch. 124, 102.



Section 45-5B-109 - When power of attorney effective.

45-5B-109. When power of attorney effective.

A. A power of attorney is effective when executed unless the principal provides in the power of attorney that it becomes effective at a future date or upon the occurrence of a future event or contingency.

B. If a power of attorney becomes effective upon the occurrence of a future event or contingency, the principal, in the power of attorney, may authorize one or more persons to determine in a writing or other record that the event or contingency has occurred.

C. If a power of attorney becomes effective upon the principal's incapacity and the principal has not authorized a person to determine whether the principal is incapacitated, or the person authorized is unable or unwilling to make the determination, the power of attorney becomes effective upon a determination in a writing or other record by:

(1) a physician or licensed psychologist that the principal is incapacitated within the meaning of Paragraph (1) of Subsection E of Section 102 [45-5B-102 NMSA 1978] of the Uniform Power of Attorney Act; or

(2) an attorney at law, a judge or an appropriate governmental official that the principal is incapacitated within the meaning of Paragraph (2) of Subsection E of Section 102 of the Uniform Power of Attorney Act.

D. A person authorized by the principal in the power of attorney to determine that the principal is incapacitated may act as the principal's personal representative pursuant to the federal Health Insurance Portability and Accountability Act, Sections 1171 through 1179 of the Social Security Act, 42 U.S.C. Section 1320d, as amended, and applicable regulations to obtain access to the principal's health care information and communicate with the principal's health care provider.

History: Laws 2007, ch. 135, 109; 1978 Comp., 46B-1-109 recompiled as 45-5B-109 by Laws 2011, ch. 124, 102.



Section 45-5B-110 - Termination of power of attorney or agent's authority.

45-5B-110. Termination of power of attorney or agent's authority.

A. A power of attorney terminates when:

(1) the principal dies;

(2) the principal becomes incapacitated, if the power of attorney is not durable;

(3) the principal revokes the power of attorney;

(4) the power of attorney provides that it terminates;

(5) the purpose of the power of attorney is accomplished; or

(6) the principal revokes the agent's authority or the agent dies, becomes incapacitated or resigns and the power of attorney does not provide for another agent to act under the power of attorney.

B. An agent's authority terminates when:

(1) the principal revokes the authority;

(2) the agent dies, becomes incapacitated or resigns;

(3) an action is filed for the dissolution or annulment of the agent's marriage to the principal or their legal separation, unless the power of attorney otherwise provides; or

(4) the power of attorney terminates.

C. Unless the power of attorney otherwise provides, an agent's authority is exercisable until the authority terminates under Subsection B of this section, notwithstanding a lapse of time since the execution of the power of attorney.

D. Termination of an agent's authority or of a power of attorney is not effective as to the agent or another person that, without actual knowledge of the termination, acts in good faith under the power of attorney. An act so performed, unless otherwise invalid or unenforceable, binds the principal and the principal's successors in interest.

E. Incapacity of the principal of a power of attorney that is not durable does not revoke or terminate the power of attorney as to an agent or other person that, without actual knowledge of the incapacity, acts in good faith under the power of attorney. An act so performed, unless otherwise invalid or unenforceable, binds the principal and the principal's successors in interest.

F. The execution of a power of attorney does not revoke a power of attorney previously executed by the principal unless the subsequent power of attorney provides that the previous power of attorney is revoked or that all other powers of attorney are revoked.

History: Laws 2007, ch. 135, 110; 1978 Comp., 46B-1-110 recompiled as 45-5B-110 by Laws 2011, ch. 124, 102.



Section 45-5B-111 - Co-agents and successor agents.

45-5B-111. Co-agents and successor agents.

A. A principal may designate two or more persons to act as co-agents. Unless the power of attorney otherwise provides, each co-agent may exercise its authority independently.

B. A principal may designate one or more successor agents to act if an agent resigns, dies, becomes incapacitated, is not qualified to serve or declines to serve. A principal may grant authority to designate one or more successor agents to an agent or other person designated by name, office or function. Unless the power of attorney otherwise provides, a successor agent:

(1) has the same authority as that granted to the original agent; and

(2) may not act until all predecessor agents have resigned, died, become incapacitated, are no longer qualified to serve or have declined to serve.

C. Except as otherwise provided in the power of attorney and Subsection D of this section, an agent that does not participate in or conceal a breach of fiduciary duty committed by another agent, including a predecessor agent, is not liable for the actions of the other agent.

D. An agent that has actual knowledge of a breach or imminent breach of fiduciary duty by another agent shall notify the principal and, if the principal is incapacitated, take any action reasonably appropriate in the circumstances to safeguard the principal's best interest. An agent that fails to notify the principal or take action as required by this subsection is liable for the reasonably foreseeable damages that could have been avoided if the agent had notified the principal or taken such action.

History: Laws 2007, ch. 135, 111; 1978 Comp., 46B-1-111 recompiled as 45-5B-111 by Laws 2011, ch. 124, 102.



Section 45-5B-112 - Reimbursement and compensation of agent.

45-5B-112. Reimbursement and compensation of agent.

Unless the power of attorney otherwise provides, an agent is entitled to reimbursement of expenses reasonably incurred on behalf of the principal and to compensation that is reasonable under the circumstances.

History: Laws 2007, ch. 135, 112; 1978 Comp., 46B-1-112 recompiled as 45-5B-112 by Laws 2011, ch. 124, 102.



Section 45-5B-113 - Agent's acceptance.

45-5B-113. Agent's acceptance.

Except as otherwise provided in the power of attorney, a person accepts appointment as an agent under a power of attorney by exercising authority or performing duties as an agent or by any other assertion or conduct indicating acceptance.

History: Laws 2007, ch. 135, 113; 1978 Comp., 46B-1-113 recompiled as 45-5B-113 by Laws 2011, ch. 124, 102.



Section 45-5B-114 - Agent's duties.

45-5B-114. Agent's duties.

A. Notwithstanding provisions in the power of attorney, an agent that has accepted appointment shall:

(1) act in accordance with the principal's reasonable expectations to the extent actually known by the agent and, otherwise, in the principal's best interest;

(2) act in good faith; and

(3) act only within the scope of authority granted in the power of attorney.

B. Except as otherwise provided in the power of attorney, an agent that has accepted appointment shall:

(1) act loyally for the principal's benefit;

(2) act so as not to create a conflict of interest that impairs the agent's ability to act impartially in the principal's best interest;

(3) act with the care, competence and diligence ordinarily exercised by agents in similar circumstances;

(4) keep a record of all receipts, disbursements and transactions made on behalf of the principal;

(5) cooperate with a person that has authority to make health care decisions for the principal to carry out the principal's reasonable expectations to the extent actually known by the agent and otherwise act in the principal's best interest; and

(6) attempt to preserve the principal's estate plan, to the extent actually known by the agent, if preserving the plan is consistent with the principal's best interest based on all relevant factors, including:

(a) the value and nature of the principal's property;

(b) the principal's foreseeable obligations and need for maintenance;

(c) minimization of taxes, including income, estate, inheritance, generation-skipping transfer and gift taxes; and

(d) eligibility for a benefit, a program or assistance under a statute or regulation.

C An agent that acts in good faith is not liable to any beneficiary of the principal's estate plan for failure to preserve the plan.

D. An agent that acts with care, competence and diligence for the best interest of the principal is not liable solely because the agent also benefits from the act or has an individual or conflicting interest in relation to the property or affairs of the principal.

E. If an agent is selected by the principal because of special skills or expertise possessed by the agent or in reliance on the agent's representation that the agent has special skills or expertise, the special skills or expertise must be considered in determining whether the agent has acted with care, competence and diligence under the circumstances.

F. Absent a breach of duty to the principal, an agent is not liable if the value of the principal's property declines.

G. An agent that exercises authority to delegate to another person the authority granted by the principal or that engages another person on behalf of the principal is not liable for an act, error of judgment or default of that person if the agent exercises care, competence and diligence in selecting and monitoring the person.

H. Except as otherwise provided in the power of attorney, an agent is not required to disclose receipts, disbursements or transactions conducted on behalf of the principal unless ordered by a court or requested by the principal, a guardian, a conservator, another fiduciary acting for the principal, a governmental agency having authority to protect the welfare of the principal or, upon the death of the principal, by the personal representative or successor in interest of the principal's estate. If so requested, and unless a shorter period of time is required by a law other than the Uniform Power of Attorney Act, within thirty days the agent shall comply with the request or provide a writing or other record substantiating why additional time is needed and shall comply with the request within an additional thirty days.

History: Laws 2007, ch. 135, 114; 1978 Comp., 46B-1-114 recompiled as 45-5B-114 by Laws 2011, ch. 124, 102.



Section 45-5B-115 - Exoneration of agent.

45-5B-115. Exoneration of agent.

A provision in a power of attorney relieving an agent of liability for breach of duty is binding on the principal and the principal's successors in interest except to the extent the provision:

A. relieves the agent of liability for breach of duty committed dishonestly, with an improper motive or with reckless indifference to the purposes of the power of attorney or the best interest of the principal; or

B. was inserted as a result of an abuse of a confidential or fiduciary relationship with the principal.

History: Laws 2007, ch. 135, 115; 1978 Comp., 46B-1-115 recompiled as 45-5B-115 by Laws 2011, ch. 124, 102.



Section 45-5B-116 - Judicial relief.

45-5B-116. Judicial relief.

A. The following persons may petition a court to construe a power of attorney or review the agent's conduct and grant appropriate relief:

(1) the principal or the agent;

(2) a guardian, conservator or other fiduciary acting for the principal;

(3) a person authorized to make health care decisions for the principal;

(4) the principal's spouse, parent or descendant;

(5) an individual who would qualify as a presumptive heir of the principal;

(6) a person named as a beneficiary to receive any property, benefit or contractual right on the principal's death or as a beneficiary of a trust created by or for the principal that has a financial interest in the principal's estate;

(7) a governmental agency having regulatory authority to protect the welfare of the principal;

(8) the principal's caregiver or another person that demonstrates sufficient interest in the principal's welfare; and

(9) a person asked to accept the power of attorney.

B. Upon motion by the principal, the court shall dismiss a petition filed under this section, unless the court finds that the principal lacks capacity to revoke the agent's authority or the power of attorney.

History: Laws 2007, ch. 135, 116; 1978 Comp., 46B-1-116 recompiled as 45-5B-116 by Laws 2011, ch. 124, 102.



Section 45-5B-117 - Agent's liability.

45-5B-117. Agent's liability.

An agent that violates the Uniform Power of Attorney Act is liable to the principal or the principal's successors in interest for the amount required to:

A. restore the value of the principal's property to what it would have been had the violation not occurred; and

B. reimburse the principal or the principal's successors in interest for the attorney fees and costs paid on the agent's behalf.

History: Laws 2007, ch. 135, 117; 1978 Comp., 46B-1-117 recompiled as 45-5B-117 by Laws 2011, ch. 124, 102.



Section 45-5B-118 - Agent's resignation; notice.

45-5B-118. Agent's resignation; notice.

Unless the power of attorney provides a different method for an agent's resignation, an agent may resign by giving notice to the principal and, if the principal is incapacitated:

(1) to the conservator or guardian, if one has been appointed for the principal, and a co-agent or successor agent; or

(2) if there is no person described in Paragraph (1) of this subsection, to:

(a) the principal's caregiver;

(b) another person reasonably believed by the agent to have sufficient interest in the principal's welfare; or

(c) a governmental agency having authority to protect the welfare of the principal.

History: Laws 2007, ch. 135, 118; 1978 Comp., 46B-1-118 recompiled as 45-5B-118 by Laws 2011, ch. 124, 102.



Section 45-5B-119 - Acceptance of and reliance upon acknowledged power of attorney.

45-5B-119. Acceptance of and reliance upon acknowledged power of attorney.

A. For purposes of this section and Section 120 [45-5B-120 NMSA 1978] of the Uniform Power of Attorney Act, "acknowledged" means purportedly verified before a notary public or other individual authorized to take acknowledgments.

B. A person that in good faith accepts an acknowledged power of attorney without actual knowledge that the signature is not genuine may rely upon the presumption under Section 105 [45-5B-105 NMSA 1978] of the Uniform Power of Attorney Act that the signature is genuine.

C. A person that in good faith accepts an acknowledged power of attorney without actual knowledge that the power of attorney is void, invalid or terminated that the purported agent's authority is void, invalid or terminated or that the agent is exceeding or improperly exercising the agent's authority may rely upon the power of attorney as if the power of attorney were genuine, valid and still in effect, the agent's authority were genuine, valid and still in effect and the agent had not exceeded and had properly exercised the authority.

D. A person that is asked to accept an acknowledged power of attorney may request, and rely upon, without further investigation:

(1) an agent's certification under penalty of perjury of any factual matter concerning the principal, agent or power of attorney;

(2) an English translation of the power of attorney if the power of attorney contains, in whole or in part, language other than English; and

(3) an opinion of counsel as to any matter of law concerning the power of attorney if the person making the request provides in a writing or other record the reason for the request.

E. An English translation or an opinion of counsel requested under this section must be provided at the principal's expense unless the request is made more than seven business days after the power of attorney is presented for acceptance.

F. For purposes of this section and Section 120 [45-5B-120 NMSA 1978] of the Uniform Power of Attorney Act, a person that conducts activities through employees is without actual knowledge of a fact relating to a power of attorney, a principal or an agent if the employee conducting the transaction involving the power of attorney is without actual knowledge of the fact.

History: Laws 2007, ch. 135, 119; 1978 Comp., 46B-1-119 recompiled as 45-5B-119 by Laws 2011, ch. 124, 102.



Section 45-5B-120 - Liability for refusal to accept acknowledged power of attorney.

45-5B-120. Liability for refusal to accept acknowledged power of attorney.

A. As used in this section, "statutory form power of attorney" means a power of attorney substantially in the form provided in Section 301 [45-5B-301 NMSA 1978] of the Uniform Power of Attorney Act or that meets the requirements for a military power of attorney pursuant to 10 U.S.C. Section 1046, as amended.

B. Except as otherwise provided in Subsection C of this section:

(1) a person shall either accept an acknowledged statutory form power of attorney or request a certification, a translation or an opinion of counsel under Subsection B of Section 119 [45-5B-119 NMSA 1978] of the Uniform Power of Attorney Act no later than seven business days after presentation of the power of attorney for acceptance;

(2) if a person requests a certification, a translation or an opinion of counsel under Subsection D of Section 119 of the Uniform Power of Attorney Act, the person shall accept the statutory form power of attorney no later than five business days after receipt of the certification, the translation or an opinion of counsel; and

(3) a person shall not require an additional or different form of power of attorney for authority granted in the statutory form power of attorney presented.

C. A person is not required to accept an acknowledged statutory form power of attorney if:

(1) the person is not otherwise required to engage in a transaction with the principal in the same circumstances;

(2) engaging in a transaction with the agent or the principal in the same circumstances would be inconsistent with federal law;

(3) the person has actual knowledge of the termination of the agent's authority or of the power of attorney before exercise of the power;

(4) a request for a certification, a translation or an opinion of counsel under Subsection D of Section 119 of the Uniform Power of Attorney Act is refused;

(5) the person in good faith believes that the power of attorney is not valid or that the agent does not have the authority to perform the act requested, whether or not a certification, a translation or an opinion of counsel under Subsection D of Section 119 of the Uniform Power of Attorney Act has been requested or provided; or

(6) the person makes, or has actual knowledge that another person has made, a report to the adult protective services division of the aging and long-term services department stating a good faith belief that the principal may be subject to physical or financial abuse, neglect, exploitation or abandonment by the agent or a person acting for or with the agent.

D. A person that refuses in violation of this section to accept an acknowledged statutory form power of attorney is subject to:

(1) a court order mandating acceptance of the power of attorney; and

(2) liability for reasonable attorney fees and costs incurred in any action or proceeding that confirms the validity of the power of attorney or mandates acceptance of the power of attorney.

History: Laws 2007, ch. 135, 120; 1978 Comp., 46B-1-120 recompiled as 45-5B-120 by Laws 2011, ch. 124, 102.



Section 45-5B-121 - Principles of law and equity.

45-5B-121. Principles of law and equity.

Unless displaced by a provision of the Uniform Power of Attorney Act, the principles of law and equity supplement that act.

History: Laws 2007, ch. 135, 121; 1978 Comp., 46B-1-121 recompiled as 45-5B-121 by Laws 2011, ch. 124, 102.



Section 45-5B-122 - Laws applicable to financial institutions and entities.

45-5B-122. Laws applicable to financial institutions and entities.

The Uniform Power of Attorney Act does not supersede any other law applicable to financial institutions or other entities, and the other law controls if inconsistent with that act.

History: Laws 2007, ch. 135, 122; 1978 Comp., 46B-1-122 recompiled as 45-5B-122 by Laws 2011, ch. 124, 102.



Section 45-5B-123 - Remedies under other law.

45-5B-123. Remedies under other law.

The remedies under the Uniform Power of Attorney Act are not exclusive and do not abrogate any right or remedy under the law of this state other than that act.

History: Laws 2007, ch. 135, 123; 1978 Comp., 46B-1-123 recompiled as 45-5B-123 by Laws 2011, ch. 124, 102.






Part 2

Section 45-5B-201 - Authority that requires specific grant; grant of general authority.

45-5B-201. Authority that requires specific grant; grant of general authority.

A. An agent under a power of attorney may do the following on behalf of the principal or with the principal's property only if the power of attorney expressly grants the agent the authority and exercise of the authority is not otherwise prohibited by another agreement or instrument to which the authority or property is subject:

(1) create, amend, revoke or terminate an inter vivos trust;

(2) make a gift;

(3) create or change rights of survivorship;

(4) create or change a beneficiary designation;

(5) delegate authority granted under the power of attorney;

(6) waive the principal's right to be a beneficiary of a joint and survivor annuity, including a survivor benefit under a retirement plan;

(7) exercise fiduciary powers that the principal has authority to delegate; or

(8) disclaim property, including a power of appointment.

B. Notwithstanding a grant of authority to do an act described in Subsection A of this section, unless the power of attorney otherwise provides, an agent that is not an ancestor, spouse or descendant of the principal shall not exercise authority under a power of attorney to create in the agent, or in an individual to whom the agent owes a legal obligation of support, an interest in the principal's property, whether by gift, right of survivorship, beneficiary designation, disclaimer or otherwise.

C. Subject to Subsections A, B, D and E of this section, if a power of attorney grants to an agent authority to do all acts that a principal could do, the agent has the general authority described in Sections 204 through 216 [45-5B-204 through 45-5B-216 NMSA 1978] of the Uniform Power of Attorney Act.

D. Unless the power of attorney otherwise provides, a grant of authority to make a gift is subject to the provisions of Section 217 [45-5B-217 NMSA 1978] of the Uniform Power of Attorney Act.

E. Subject to Subsections A, B and D of this section, if the subjects over which authority is granted in a power of attorney are similar or overlap, the broadest authority controls.

F. Authority granted in a power of attorney is exercisable with respect to property that the principal has when the power of attorney is executed or acquires later, whether or not the property is located in this state and whether or not the authority is exercised or the power of attorney is executed in this state.

G. An act performed by an agent pursuant to a power of attorney has the same effect and inures to the benefit of and binds the principal and the principal's successors in interest as if the principal had performed the act.

History: Laws 2007, ch. 135, 201; 1978 Comp., 46B-1-201 recompiled as 45-5B-201 by Laws 2011, ch. 124, 102.



Section 45-5B-202 - Incorporation of authority.

45-5B-202. Incorporation of authority.

A. An agent has authority described in this article if the power of attorney refers to general authority with respect to the descriptive term for the subjects stated in Sections 204 through 217 [45-5B-204 through 45-5B-217 NMSA 1978] of the Uniform Power of Attorney Act or cites the section in which the authority is described.

B. A reference in a power of attorney to general authority with respect to the descriptive term for a subject in Sections 204 through 217 of the Uniform Power of Attorney Act or a citation to a section of Sections 204 through 217 of that act incorporates the entire section as if it were set out in full in the power of attorney.

C. A principal may modify authority incorporated by reference.

History: Laws 2007, ch. 135, 202; 1978 Comp., 46B-1-202 recompiled as 45-5B-202 by Laws 2011, ch. 124, 102.



Section 45-5B-203 - Construction of authority generally.

45-5B-203. Construction of authority generally.

Except as otherwise provided in the power of attorney, by executing a power of attorney that incorporates by reference a subject described in Sections 204 through 217 [45-5B-204 through 45-5B-217 NMSA 1978] of the Uniform Power of Attorney Act or that grants to an agent authority to do all acts that a principal could do pursuant to Subsection C of Section 201 [45-5B-201 NMSA 1978] of that act, a principal authorizes the agent, with respect to that subject, to:

A. demand, receive and obtain by litigation or otherwise, money or another thing of value to which the principal is, may become or claims to be entitled, and conserve, invest, disburse or use anything so received or obtained for the purposes intended;

B. contract in any manner with any person, on terms agreeable to the agent, to accomplish a purpose of a transaction and perform, rescind, cancel, terminate, reform, restate, release or modify the contract or another contract made by or on behalf of the principal;

C. execute, acknowledge, seal, deliver, file or record any instrument or communication the agent considers desirable to accomplish a purpose of a transaction, including creating at any time a schedule listing some or all of the principal's property and attaching it to the power of attorney;

D. initiate, participate in, submit to alternative dispute resolution, settle, oppose or propose or accept a compromise with respect to a claim existing in favor of or against the principal or intervene in litigation relating to the claim;

E. seek on the principal's behalf the assistance of a court or other governmental agency to carry out an act authorized in the power of attorney;

F. engage, compensate and discharge an attorney, accountant, discretionary investment manager, expert witness or other advisor;

G. prepare, execute and file a record, report or other document to safeguard or promote the principal's interest under a statute or regulation;

H. communicate with any representative or employee of a government or governmental subdivision, agency or instrumentality on behalf of the principal;

I. access communications intended for and communicate on behalf of the principal, whether by mail, electronic transmission, telephone or other means; and

J. do any lawful act with respect to the subject and all property related to the subject.

History: Laws 2007, ch. 135, 203; 1978 Comp., 46B-1-203 recompiled as 45-5B-203 by Laws 2011, ch. 124, 102.



Section 45-5B-204 - Real property.

45-5B-204. Real property.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to real property authorizes the agent to:

A. demand, buy, lease, receive, accept as a gift or as security for an extension of credit or otherwise acquire or reject an interest in real property or a right incident to real property;

B. sell, exchange, convey with or without covenants, representations or warranties, quitclaim, release, surrender, retain title for security, encumber, partition, consent to partitioning, subject to an easement or covenant, subdivide, apply for zoning or other governmental permits, plat or consent to platting, develop, grant an option concerning, lease, sublease, contribute to an entity in exchange for an interest in that entity or otherwise grant or dispose of an interest in real property or a right incident to real property;

C. pledge or mortgage an interest in real property or a right incident to real property as security to borrow money or pay, renew or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

D. release, assign, satisfy or enforce by litigation or otherwise a mortgage, deed of trust, conditional sale contract, encumbrance, lien or other claim to real property that exists or is asserted;

E. manage or conserve an interest in real property or a right incident to real property owned or claimed to be owned by the principal, including:

(1) insuring against liability or casualty or other loss;

(2) obtaining or regaining possession of or protecting the interest or right by litigation or otherwise;

(3) paying, assessing, compromising or contesting taxes or assessments or applying for and receiving refunds in connection with taxes or assessments; and

(4) purchasing supplies, hiring assistance or labor and making repairs or alterations to the real property;

F. use, develop, alter, replace, remove, erect or install structures or other improvements upon real property in or incident to which the principal has, or claims to have, an interest or right;

G. participate in a reorganization with respect to real property or an entity that owns an interest in real property or a right incident to real property and receive, hold and act with respect to stocks and bonds or other property received in a plan of reorganization, including:

(1) selling or otherwise disposing of them;

(2) exercising or selling an option, right of conversion or similar right with respect to them; and

(3) exercising any voting rights in person or by proxy;

H. change the form of title of an interest in real property or a right incident to real property; and

I. dedicate to public use, with or without consideration, easements or other real property in which the principal has, or claims to have, an interest.

History: Laws 2007, ch. 135, 204.; 1978 Comp., 46B-1-204 recompiled as 45-5B-204 by Laws 2011, ch. 124, 102.



Section 45-5B-205 - Tangible personal property.

45-5B-205. Tangible personal property.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to tangible personal property authorizes the agent to:

A. demand, buy, receive, accept as a gift or as security for an extension of credit or otherwise acquire or reject ownership or possession of tangible personal property or an interest in tangible personal property;

B. sell, exchange, convey with or without covenants, representations or warranties, quitclaim, release, surrender, create a security interest in, grant options concerning, lease, sublease or otherwise dispose of tangible personal property or an interest in tangible personal property;

C. grant a security interest in tangible personal property or an interest in tangible personal property as security to borrow money or pay, renew or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

D. release, assign, satisfy or enforce by litigation or otherwise a security interest, lien or other claim on behalf of the principal, with respect to tangible personal property or an interest in tangible personal property;

E. manage or conserve tangible personal property or an interest in tangible personal property on behalf of the principal, including:

(1) insuring against liability or casualty or other loss;

(2) obtaining or regaining possession of or protecting the property or interest, by litigation or otherwise;

(3) paying, assessing, compromising or contesting taxes or assessments or applying for and receiving refunds in connection with taxes or assessments;

(4) moving the property from place to place;

(5) storing the property for hire or on a gratuitous bailment; and

(6) using and making repairs, alterations or improvements to the property; and

F. change the form of title of an interest in tangible personal property.

History: Laws 2007, ch. 135, 205; 1978 Comp., 46B-1-205 recompiled as 45-5B-205 by Laws 2011, ch. 124, 102.



Section 45-5B-206 - Stocks and bonds.

45-5B-206. Stocks and bonds.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to stocks and bonds authorizes the agent to:

A. buy, sell and exchange stocks and bonds;

B. establish, continue, modify or terminate an account with respect to stocks and bonds;

C. pledge stocks and bonds as security to borrow, pay, renew or extend the time of payment of a debt of the principal;

D. receive certificates and other evidences of ownership with respect to stocks and bonds; and

E. exercise voting rights with respect to stocks and bonds in person or by proxy, enter into voting trusts, and consent to limitations on the right to vote.

History: Laws 2007, ch. 135, 206; 1978 Comp., 46B-1-206 recompiled as 45-5B-206 by Laws 2011, ch. 124, 102.



Section 45-5B-207 - Commodities and options.

45-5B-207. Commodities and options.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to commodities and options authorizes the agent to:

A. buy, sell, exchange, assign, settle and exercise commodity futures contracts and call or put options on stocks or stock indexes traded on a regulated option exchange; and

B. establish, continue, modify and terminate option accounts.

History: Laws 2007, ch. 135, 207; 1978 Comp., 46B-1-207 recompiled as 45-5B-207 by Laws 2011, ch. 124, 102.



Section 45-5B-208 - Banks and other financial institutions.

45-5B-208. Banks and other financial institutions.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to banks and other financial institutions authorizes the agent to:

A. continue, modify and terminate an account or other banking arrangement made by or on behalf of the principal;

B. establish, modify and terminate an account or other banking arrangement with a bank, trust company, savings and loan association, credit union, thrift company, brokerage firm or other financial institution selected by the agent;

C. contract for services available from a financial institution, including renting a safe deposit box or space in a vault;

D. withdraw, by check, order, electronic funds transfer or otherwise, money or property of the principal deposited with or left in the custody of a financial institution;

E. receive statements of account, vouchers, notices and similar documents from a financial institution and act with respect to them;

F. enter a safe deposit box or vault and withdraw or add to the contents;

G. borrow money and pledge as security personal property of the principal necessary to borrow money or to pay, renew or extend the time of payment of a debt of the principal or of a debt guaranteed by the principal;

H. make, assign, draw, endorse, discount, guarantee and negotiate promissory notes, checks, drafts and other negotiable or nonnegotiable paper of the principal or payable to the principal or the principal's order, transfer money, receive the cash or other proceeds of those transactions and accept a draft drawn by a person upon the principal and pay it when due;

I. receive for the principal and act upon a sight draft, warehouse receipt or other document of title, whether tangible or electronic, or other negotiable or nonnegotiable instrument;

J. apply for, receive and use letters of credit, credit and debit cards, electronic transaction authorizations and traveler's checks from a financial institution and give an indemnity or other agreement in connection with letters of credit; and

K. consent to an extension of the time of payment with respect to commercial paper or a financial transaction with a financial institution.

History: Laws 2007, ch. 135, 208; 1978 Comp., 46B-1-208 recompiled as 45-5B-208 by Laws 2011, ch. 124, 102.



Section 45-5B-209 - Operation of entity or business.

45-5B-209. Operation of entity or business.

Subject to the terms of a document or an agreement governing an entity or an entity ownership interest, and unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to operation of an entity or business authorizes the agent to:

A. operate, buy, sell, enlarge, reduce or terminate an ownership interest;

B. perform a duty or discharge a liability and exercise in person or by proxy a right, power, privilege or option that the principal has, may have or claims to have;

C. enforce the terms of an ownership agreement;

D. initiate, participate in and submit to alternative dispute resolution; settle; and oppose, propose or accept a compromise with respect to litigation to which the principal is a party because of an ownership interest;

E. exercise in person or by proxy, or enforce by litigation or otherwise, a right, power, privilege or option the principal has or claims to have as the holder of stocks and bonds;

F. initiate, participate in, submit to alternative dispute resolution, settle, oppose or propose or accept a compromise with respect to litigation to which the principal is a party concerning stocks and bonds;

G. with respect to an entity or business owned solely by the principal:

(1) continue, modify, renegotiate, extend and terminate a contract made by or on behalf of the principal with respect to the entity or business before execution of the power of attorney;

(2) determine:

(a) the location of its operation;

(b) the nature and extent of its business;

(c) the methods of manufacturing, selling, merchandising, financing, accounting and advertising employed in its operation;

(d) the amount and types of insurance carried; and

(e) the mode of engaging, compensating and dealing with its employees and accountants, attorneys or other advisors;

(3) change the name or form of organization under which the entity or business is operated and enter into an ownership agreement with other persons to take over all or part of the operation of the entity or business; and

(4) demand and receive money due or claimed by the principal or on the principal's behalf in the operation of the entity or business and control and disburse the money in the operation of the entity or business;

H. put additional capital into an entity or business in which the principal has an interest;

I. join in a plan of reorganization, consolidation, conversion, domestication or merger of the entity or business;

J. sell or liquidate all or part of an entity or business;

K. establish the value of an entity or business under a buy-out agreement to which the principal is a party;

L. prepare, sign, file and deliver reports, compilations of information, returns or other papers with respect to an entity or business and make related payments; and

M. pay, compromise or contest taxes, assessments, fines or penalties and perform any other act to protect the principal from illegal or unnecessary taxation, assessments, fines or penalties, with respect to an entity or business, including attempts to recover, in any manner permitted by law, money paid before or after the execution of the power of attorney.

History: Laws 2007, ch. 135, 209; 1978 Comp., 46B-1-209 recompiled as 45-5B-209 by Laws 2011, ch. 124, 102.



Section 45-5B-210 - Insurance and annuities.

45-5B-210. Insurance and annuities.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to insurance and annuities authorizes the agent to:

A. continue, pay the premium or make a contribution on, modify, exchange, rescind, release or terminate a contract procured by or on behalf of the principal that insures or provides an annuity to either the principal or another person, whether or not the principal is a beneficiary under the contract;

B. procure new, different and additional contracts of insurance and annuities for the principal and the principal's spouse, children and other dependents and select the amount, type of insurance or annuity and mode of payment;

C. pay the premium or make a contribution on, modify, exchange, rescind, release or terminate a contract of insurance or annuity procured by the agent;

D. apply for and receive a loan secured by a contract of insurance or annuity;

E. surrender and receive the cash surrender value on a contract of insurance or annuity;

F. exercise an election;

G. exercise investment powers available under a contract of insurance or annuity;

H. change the manner of paying premiums on a contract of insurance or annuity;

I. change or convert the type of insurance or annuity with respect to which the principal has or claims to have authority described in this section;

J. apply for and procure a benefit or assistance under a statute or regulation to guarantee or pay premiums of a contract of insurance on the life of the principal;

K. collect, sell, assign, hypothecate, borrow against or pledge the interest of the principal in a contract of insurance or annuity;

L. select the form and timing of the payment of proceeds from a contract of insurance or annuity; and

M. pay, from proceeds or otherwise, compromise or contest and apply for refunds in connection with a tax or assessment levied by a taxing authority with respect to a contract of insurance or annuity or its proceeds or liability accruing by reason of the tax or assessment.

History: Laws 2007, ch. 135, 210; 1978 Comp., 46B-1-210 recompiled as 45-5B-210 by Laws 2011, ch. 124, 102.



Section 45-5B-211 - Estates, trusts and other beneficial interests.

45-5B-211. Estates, trusts and other beneficial interests.

A. As used in this section, "estates, trusts and other beneficial interests" means a trust, probate estate, guardianship, conservatorship, escrow or custodianship or a fund from which the principal is, may become, or claims to be entitled to a share or payment.

B. Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to estates, trusts and other beneficial interests authorizes the agent to:

(1) accept, receive, receipt for, sell, assign, pledge or exchange a share in or payment from the fund;

(2) demand or obtain money or another thing of value to which the principal is, may become or claims to be entitled by reason of the fund, by litigation or otherwise;

(3) exercise for the benefit of the principal a presently exercisable general power of appointment held by the principal;

(4) initiate, participate in, submit to alternative dispute resolution, settle, oppose or propose or accept a compromise with respect to litigation to ascertain the meaning, validity or effect of a deed, will, declaration of trust or other instrument or transaction affecting the interest of the principal;

(5) initiate, participate in, submit to alternative dispute resolution, settle, oppose or propose or accept a compromise with respect to litigation to remove, substitute or surcharge a fiduciary;

(6) conserve, invest, disburse or use anything received for an authorized purpose; and

(7) transfer an interest of the principal in real property, stocks and bonds, accounts with financial institutions or securities intermediaries, insurance, annuities and other property to the trustee of a revocable trust created by the principal as settlor.

History: Laws 2007, ch. 135, 211; 1978 Comp., 46B-1-211 recompiled as 45-5B-211 by Laws 2011, ch. 124, 102.



Section 45-5B-212 - Claims and litigation.

45-5B-212. Claims and litigation.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to claims and litigation authorizes the agent to:

A. assert and maintain before a court or administrative agency a claim, claim for relief, cause of action, counterclaim, offset, recoupment or defense, including an action to recover property or other thing of value, recover damages sustained by the principal, eliminate or modify tax liability or seek an injunction, specific performance or other relief;

B. bring an action to determine adverse claims or intervene or otherwise participate in litigation;

C. seek an attachment, garnishment, order of arrest or other preliminary, provisional or intermediate relief and use an available procedure to effect or satisfy a judgment, order or decree;

D. make or accept a tender, offer of judgment or admission of facts, submit a controversy on an agreed statement of facts, consent to examination and bind the principal in litigation;

E. submit to alternative dispute resolution, settle and propose or accept a compromise;

F. waive the issuance and service of process upon the principal, accept service of process, appear for the principal, designate persons upon which process directed to the principal may be served, execute and file or deliver stipulations on the principal's behalf, verify pleadings, seek appellate review, procure and give surety and indemnity bonds, contract and pay for the preparation and printing of records and briefs and receive, execute and file or deliver a consent, waiver, release, confession of judgment, satisfaction of judgment, notice, agreement or other instrument in connection with the prosecution, settlement or defense of a claim or litigation;

G. act for the principal with respect to bankruptcy or insolvency, whether voluntary or involuntary, concerning the principal or some other person, or with respect to a reorganization, receivership or application for the appointment of a receiver or trustee that affects an interest of the principal in property or other thing of value;

H. pay a judgment, award or order against the principal or a settlement made in connection with a claim or litigation; and

I. receive money or other thing of value paid in settlement of or as proceeds of a claim or litigation.

History: Laws 2007, ch. 135, 212; 1978 Comp., 46B-1-212 recompiled as 45-5B-212 by Laws 2011, ch. 124, 102.



Section 45-5B-213 - Personal and family maintenance.

45-5B-213. Personal and family maintenance.

A. Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to personal and family maintenance authorizes the agent to:

(1) perform the acts necessary to maintain the customary standard of living of the principal, the principal's spouse and the following individuals, whether living when the power of attorney is executed or later born:

(a) the principal's children;

(b) other individuals legally entitled to be supported by the principal; and

(c) the individuals whom the principal has customarily supported or indicated the intent to support;

(2) make periodic payments of child support and other family maintenance required by a court or governmental agency or an agreement to which the principal is a party;

(3) provide living quarters for the individuals described in Paragraph (1) of this subsection by:

(a) purchase, lease or other contract; or

(b) paying the operating costs, including interest, amortization payments, repairs, improvements and taxes, for premises owned by the principal or occupied by those individuals;

(4) provide normal domestic help, usual vacations and travel expenses and funds for shelter, clothing, food, appropriate education, including post-secondary and vocational education, and other current living costs for the individuals described in Paragraph (1) of this subsection;

(5) pay expenses for necessary health care and custodial care on behalf of the individuals described in Paragraph (1) of this subsection;

(6) act as the principal's personal representative pursuant to the federal Health Insurance Portability and Accountability Act, Sections 1171 through 1179 of the Social Security Act, 42 U.S.C. Section 1320d, as amended, and applicable regulations, in making decisions related to the past, present or future payment for the provision of health care consented to by the principal or anyone authorized under the law of this state to consent to health care on behalf of the principal;

(7) continue any provision made by the principal for automobiles or other means of transportation, including registering, licensing, insuring and replacing them, for the individuals described in Paragraph (1) of this subsection;

(8) maintain credit and debit accounts for the convenience of the individuals described in Paragraph (1) of this subsection and open new accounts; and

(9) continue payments incidental to the membership or affiliation of the principal in a religious institution, club, society, order or other organization or continue contributions to those organizations.

B. Authority with respect to personal and family maintenance is neither dependent upon, nor limited by, authority that an agent may or may not have with respect to gifts under the Uniform Power of Attorney Act.

History: Laws 2007, ch. 135, 213; 1978 Comp., 46B-1-213 recompiled as 45-5B-213 by Laws 2011, ch. 124, 102.



Section 45-5B-214 - Benefits from governmental programs or civil or military service.

45-5B-214. Benefits from governmental programs or civil or military service.

A. As used in this section, "benefits from governmental programs or civil or military service" means any benefit, program or assistance provided under a statute or regulation, including social security, medicare and medicaid.

B. Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to benefits from governmental programs or civil or military service authorizes the agent to:

(1) execute vouchers in the name of the principal for allowances and reimbursements payable by the United States or a foreign government or by a state or subdivision of a state to the principal, including allowances and reimbursements for transportation of the individuals described in Paragraph (1) of Subsection A of Section 213 [45-5B-213 NMSA 1978] of the Uniform Power of Attorney Act, and for shipment of their household effects;

(2) take possession and order the removal and shipment of property of the principal from a post, warehouse, depot, dock or other place of storage or safekeeping, either governmental or private, and execute and deliver a release, voucher, receipt, bill of lading, shipping ticket, certificate or other instrument for that purpose;

(3) enroll in, apply for, select, reject, change, amend or discontinue, on the principal's behalf, a benefit or program;

(4) prepare, file and maintain a claim of the principal for a benefit or assistance, financial or otherwise, to which the principal may be entitled under a statute or regulation;

(5) initiate, participate in, submit to alternative dispute resolution, settle, oppose or propose or accept a compromise with respect to litigation concerning any benefit or assistance the principal may be entitled to receive under a statute or regulation; and

(6) receive the financial proceeds of a claim described in Paragraph (4) of this subsection and conserve, invest, disburse or use for a lawful purpose anything so received.

History: Laws 2007, ch. 135, 214; 1978 Comp., 46B-1-214 recompiled as 45-5B-214 by Laws 2011, ch. 124, 102.



Section 45-5B-215 - Retirement plans.

45-5B-215. Retirement plans.

A. As used in this section, "retirement plan" means a plan or account created by an employer, the principal or another individual to provide retirement benefits or deferred compensation of which the principal is a participant, beneficiary or owner, including a plan or account under the following sections of the Internal Revenue Code:

(1) an individual retirement account under Section 408 of the Internal Revenue Code of 1986, as amended;

(2) a Roth individual retirement account under Section 408A of the Internal Revenue Code of 1986, as amended;

(3) a deemed individual retirement account under Section 408(q) of the Internal Revenue Code of 1986, as amended;

(4) an annuity or mutual fund custodial account under Section 403(b) of the Internal Revenue Code of 1986, as amended;

(5) a pension, profit-sharing, stock bonus or other retirement plan qualified under Section 401(a) of the Internal Revenue Code of 1986, as amended;

(6) a plan under Section 457(b) of the Internal Revenue Code of 1986, as amended; and

(7) a nonqualified deferred compensation plan under Section 409A of the Internal Revenue Code of 1986, as amended.

B. Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to retirement plans authorizes the agent to:

(1) select the form and timing of payments under a retirement plan and withdraw benefits from a plan;

(2) make a rollover, including a direct trustee-to-trustee rollover, of benefits from one retirement plan to another;

(3) establish a retirement plan in the principal's name;

(4) make contributions to a retirement plan;

(5) exercise investment powers available under a retirement plan; and

(6) borrow from, sell assets to or purchase assets from a retirement plan.

History: Laws 2007, ch. 135, 215; 1978 Comp., 46B-1-215 recompiled as 45-5B-215 by Laws 2011, ch. 124, 102.



Section 45-5B-216 - Taxes.

45-5B-216. Taxes.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to taxes authorizes the agent to:

A. prepare, sign and file federal, state, local and foreign income, gift, payroll, property, Federal Insurance Contributions Act and other tax returns, claims for refunds, requests for extension of time, petitions regarding tax matters and any other tax-related documents, including receipts, offers, waivers, consents, including consents and agreements under Section 2032A of the Internal Revenue Code of 1986, as amended, closing agreements and any power of attorney required by the internal revenue service or other taxing authority with respect to a tax year upon which the statute of limitations has not run and the following twenty-five tax years;

B. pay taxes due, collect refunds, post bonds, receive confidential information and contest deficiencies determined by the internal revenue service or other taxing authority;

C. exercise any election available to the principal under federal, state, local or foreign tax law; and

D. act for the principal in all tax matters for all periods before the internal revenue service or other taxing authority.

History: Laws 2007, ch. 135, 216; 1978 Comp., 46B-1-216 recompiled as 45-5B-216 by Laws 2011, ch. 124, 102.



Section 45-5B-217 - Gifts.

45-5B-217. Gifts.

A. As used in this section, a gift "for the benefit of" a person includes a gift to a trust, an account under the Uniform Transfers to Minors Act [46-7-11 through 46-7-34 NMSA 1978] and a tuition savings account or prepaid tuition plan as defined under Section 529 of the Internal Revenue Code of 1986, as amended.

B. Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to gifts authorizes the agent only to:

(1) make outright to or for the benefit of a person a gift of any of the principal's property, including by the exercise of a presently exercisable general power of appointment held by the principal, in an amount per donee not to exceed the annual dollar limits of the federal gift tax exclusion under Section 2503(b) of the Internal Revenue Code of 1986, as amended, without regard to whether the federal gift tax exclusion applies to the gift, or if the principal's spouse agrees to consent to a split gift pursuant to Section 2513 of the Internal Revenue Code of 1986, as amended, in an amount per donee not to exceed twice the annual federal gift tax exclusion limit; and

(2) consent, pursuant to Section 2513 of the Internal Revenue Code of 1986, as amended, to the splitting of a gift made by the principal's spouse in an amount per donee not to exceed the aggregate annual gift tax exclusions for both spouses.

C. An agent may make a gift of the principal's property only as the agent determines is consistent with the principal's objectives if actually known by the agent and, if unknown, as the agent determines is consistent with the principal's best interest based on all relevant factors, including:

(1) the value and nature of the principal's property;

(2) the principal's foreseeable obligations and need for maintenance;

(3) minimization of taxes, including income, estate, inheritance, generation-skipping transfer and gift taxes;

(4) eligibility for a benefit, a program or assistance under a statute or regulation; and

(5) the principal's personal history of making or joining in making gifts.

History: Laws 2007, ch. 135, 217; 1978 Comp., 46B-1-217 recompiled as 45-5B-217 by Laws 2011, ch. 124, 102.






Part 3

Section 45-5B-301 - Statutory form power of attorney.

45-5B-301. Statutory form power of attorney.

A document substantially in the following form may be used to create a statutory form power of attorney that has the meaning and effect prescribed by the Uniform Power of Attorney Act:

"NEW MEXICO

STATUTORY FORM POWER OF ATTORNEY

IMPORTANT INFORMATION

This power of attorney authorizes another person (your agent) to make decisions concerning your property for you (the principal). Your agent will be able to make decisions and act with respect to your property (including your money) whether or not you are able to act for yourself. The meaning of authority over subjects listed on this form is explained in the Uniform Power of Attorney Act.

This power of attorney does not authorize the agent to make health care decisions for you.

You should select someone you trust to serve as your agent. Unless you specify otherwise, generally the agent's authority will continue until you die or revoke the power of attorney or the agent resigns or is unable to act for you.

Your agent is entitled to reasonable compensation unless you state otherwise in the Special Instructions.

This form provides for designation of one agent. If you wish to name more than one agent, you may name a co-agent in the Special Instructions. Co-agents are not required to act together unless you include that requirement in the Special Instructions.

If your agent is unable or unwilling to act for you, your power of attorney will end unless you have named a successor agent. You may also name a second successor agent.

This power of attorney becomes effective immediately unless you state otherwise in the Special Instructions.

If you have questions about the power of attorney or the authority you are granting to your agent, you should seek legal advice before signing this form.

DESIGNATION OF AGENT

I, _________________________________________________________________________,

(Your Name)

name the following person as my agent:

Name of Agent: ____________________________________________

Agent's Address: ___________________________________________

Agent's Telephone Number: ____________________________________

DESIGNATION OF SUCCESSOR AGENT(S) (OPTIONAL)

If my agent is unable or unwilling to act for me, I name as my successor agent:

Name of Successor Agent: ____________________________________

Successor Agent's Address: __________________________________

Successor Agent's Telephone Number: __________________________

If my successor agent is unable or unwilling to act for me, I name as my second successor agent:

Name of Second Successor Agent: _____________________________

Second Successor Agent's Address: ___________________________

Second Successor Agent's Telephone Number: __________________

GRANT OF GENERAL AUTHORITY

I grant my agent and any successor agent general authority to act for me with respect to the following subjects as defined in the Uniform Power of Attorney Act:

(INITIAL each subject you want to include in the agent's general authority. If you wish to grant general authority over all of the subjects, you may initial "All Preceding Subjects" instead of initialing each subject.)

(___) Real Property

(___) Tangible Personal Property

(___) Stocks and Bonds

(___) Commodities and Options

(___) Banks and Other Financial Institutions

(___) Operation of Entity or Business

(___) Insurance and Annuities

(___) Estates, Trusts and Other Beneficial Interests

(___) Claims and Litigation

(___) Personal and Family Maintenance

(___) Benefits from Governmental Programs or Civil or Military Service

(___) Retirement Plans

(___) Taxes

(___) All Preceding Subjects

GRANT OF SPECIFIC AUTHORITY (OPTIONAL)

My agent MAY NOT do any of the following specific acts for me UNLESS I have INITIALED the specific authority listed below:

(CAUTION: Granting any of the following will give your agent the authority to take actions that could significantly reduce your property or change how your property is distributed at your death. INITIAL ONLY the specific authority you WANT to give your agent.)

(___) Create, amend, revoke or terminate an inter vivos trust

(___) Make a gift, subject to the limitations of Section 217 of the Uniform Power of Attorney Act and any special instructions in this power of attorney

(___) Create or change rights of survivorship

(___) Create or change a beneficiary designation

(___) Authorize another person to exercise the authority granted under this power of attorney

(___) Waive the principal's right to be a beneficiary of a joint and survivor annuity, including a survivor benefit under a retirement plan

(___) Exercise fiduciary powers that the principal has authority to delegate

(___) Disclaim or refuse an interest in property, including a power of appointment

LIMITATION ON AGENT'S AUTHORITY

An agent that is not my ancestor, spouse or descendant MAY NOT use my property to benefit the agent or a person to whom the agent owes an obligation of support unless I have included that authority in the Special Instructions.

SPECIAL INSTRUCTIONS (OPTIONAL)

You may give special instructions on the following lines: ___________________________ ___________________________________________________________________________________ ___________________________________________________________________________________

EFFECTIVE DATE

This power of attorney is effective immediately unless I have stated otherwise in the Special Instructions.

NOMINATION OF CONSERVATOR OR GUARDIAN (OPTIONAL)

If it becomes necessary for a court to appoint a conservator or guardian of my estate or guardian of my person, I nominate the following person(s) for appointment:

Name of Nominee for conservator of my estate: ____________________________________

Nominee's Address: ___________________________________________

Nominee's Telephone Number: _________________________________

Name of Nominee for guardian of my person: ___________________

Nominee's Address: __________________________________________

Nominee's Telephone Number: _________________________________

RELIANCE ON THIS POWER OF ATTORNEY

Any person, including my agent, may rely upon the validity of this power of attorney or a copy of it unless that person knows it has terminated or is invalid.

SIGNATURE AND ACKNOWLEDGMENT

Your Signature: ______________________________

Date: ____________________

Your Name Printed: ___________________________

Your Address: ________________________________

Your Telephone Number: _______________________

State of _____________________________________

(County) of __________________________________

This instrument was acknowledged before me on __________________, ___________________ (Date) by______________________________________ (Name of Principal).

(Seal, if any)

Signature of notarial officer: _________________________________________

My commission expires: ________________________

IMPORTANT INFORMATION FOR AGENT

Agent's Duties

When you accept the authority granted under this power of attorney, a special legal relationship is created between you and the principal. This relationship imposes upon you legal duties that continue until you resign or the power of attorney is terminated or revoked. You must:

1. do what you know the principal reasonably expects you to do with the principal's property or, if you do not know the principal's expectations, act in the principal's best interest;

2. act in good faith;

3. do nothing beyond the authority granted in this power of attorney; and

4. disclose your identity as an agent whenever you act for the principal by writing or printing the name of the principal and signing your own name as "agent" in the following manner:

____________________________ by __________________________ as Agent

(Principal's Name) (Your Signature)

Unless the Special Instructions in this power of attorney state otherwise, you must also:

1. act loyally for the principal's benefit;

2. avoid conflicts that would impair your ability to act in the principal's best interest;

3. act with care, competence and diligence;

4. keep a record of all receipts, disbursements and transactions made on behalf of the principal;

5. cooperate with any person that has authority to make health care decisions for the principal to do what you know the principal reasonably expects or, if you do not know the principal's expectations, to act in the principal's best interest; and

6. attempt to preserve the principal's estate plan if you know the plan and preserving the plan is consistent with the principal's best interest.

Termination of Agent's Authority

You must stop acting on behalf of the principal if you learn of any event that terminates this power of attorney or your authority under this power of attorney. Events that terminate a power of attorney or your authority to act under a power of attorney include:

1. death of the principal;

2. the principal's revocation of the power of attorney or your authority;

3. the occurrence of a termination event stated in the power of attorney;

4. the purpose of the power of attorney is fully accomplished; or

5. if you are married to the principal, a legal action is filed with a court to end your marriage, or for your legal separation, unless the Special Instructions in this power of attorney state that such an action will not terminate your authority.

Liability of Agent

The meaning of the authority granted to you is defined in the Uniform Power of Attorney Act. If you violate the Uniform Power of Attorney Act or act outside the authority granted, you may be liable for any damages caused by your violation.

If there is anything about this document or your duties that you do not understand, you should seek legal advice." End Form

History: Laws 2007, ch. 135, 301; 1978 Comp., 46B-1-301 recompiled as 45-5B-301 by Laws 2011, ch. 124, 102.



Section 45-5B-302 - Agent's certification.

45-5B-302. Agent's certification.

The following optional form may be used by an agent to certify facts concerning a power of attorney:

"AGENT'S CERTIFICATION AS TO THE VALIDITY OF

POWER OF ATTORNEY AND AGENT'S AUTHORITY

State of _____________________________

(County) of ____________________________

I, __________________________________________ (Name of Agent), certify under penalty of perjury that ______________________________ (Name of Principal) granted me authority as an agent or successor agent in a power of attorney dated ________________________. I further certify that to my knowledge:

(1) the Principal is alive and has not revoked the Power of Attorney or my authority to act under the Power of Attorney and the Power of Attorney and my authority to act under the Power of Attorney have not terminated;

(2) if the Power of Attorney was drafted to become effective upon the happening of an event or contingency, the event or contingency has occurred;

(3) if I was named as a successor agent, the prior agent is no longer able or willing to serve; and

(4) _____________________________________________________________________________

___________________________________________________________________________________ ___________________________________________________________________________________ ___________________________________________________________________________________ ___________________________________________________________________________________

(Insert other relevant statements)

SIGNATURE AND ACKNOWLEDGMENT

Agent's Signature: ________________________ ________________________ (Date)

Agent's Name Printed: _______________________________________

Agent's Address: ___________________________

____________________________________________

Agent's Telephone Number: __________________

This instrument was acknowledged before me on _____________________ (Date)

by ______________________________________ (Name of Agent).

Signature of notarial officer: _________________________________________

(Seal, if any)

My commission expires: ________________________.". End Form

History: Laws 2007, ch. 135, 302; 1978 Comp., 46B-1-302 recompiled as 45-5B-302 by Laws 2011, ch. 124, 102.






Part 4

Section 45-5B-401 - Uniformity of application and construction.

45-5B-401. Uniformity of application and construction.

In applying and construing the Uniform Power of Attorney Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among the states that enact it.

History: Laws 2007, ch. 135, 401; 1978 Comp., 46B-1-401 recompiled as 45-5B-401 by Laws 2011, ch. 124, 102.



Section 45-5B-402 - Relation to Electronic Signatures in Global and National Commerce Act.

45-5B-402. Relation to Electronic Signatures in Global and National Commerce Act.

The Uniform Power of Attorney Act modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., but does not modify, limit or supersede Section 101(c) of that act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b).

History: Laws 2007, ch. 135, 402; 1978 Comp., 46B-1-402 recompiled as 45-5B-402 by Laws 2011, ch. 124, 102.



Section 45-5B-403 - Effect on existing powers of attorney.

45-5B-403. Effect on existing powers of attorney.

Except as otherwise provided in the Uniform Power of Attorney Act, on July 1, 2007:

A. the Uniform Power of Attorney Act applies to a power of attorney created before, on or after July 1, 2007;

B. the Uniform Power of Attorney Act applies to a judicial proceeding concerning a power of attorney commenced on or after July 1, 2007;

C. the Uniform Power of Attorney Act applies to a judicial proceeding concerning a power of attorney commenced before July 1, 2007 unless the court finds that application of a provision of that act would substantially interfere with the effective conduct of the judicial proceeding or prejudice the rights of a party, in which case that provision does not apply and the superseded law applies; and

D. an act done before July 1, 2007 is not affected by the Uniform Power of Attorney Act.

History: Laws 2007, ch. 135, 403; 1978 Comp., 46B-1-403 recompiled as 45-5B-403 by Laws 2011, ch. 124, 102.









Article 6 - Nonprobate Transfers

Part 1 - PROVISIONS RELATING TO EFFECT OF DEATH

Section 45-6-101 - Nonprobate transfers on death.

45-6-101. Nonprobate transfers on death.

A provision for a nonprobate transfer on death in an insurance policy, contract of employment, bond, mortgage, promissory note, certificated or uncertificated security, account agreement, custodial agreement, deposit agreement, compensation plan, pension plan, individual retirement plan, employee benefit plan, trust, conveyance, deed of gift, marital property agreement or other written instrument of a similar nature is nontestamentary. This section includes a written provision that:

A. money or other benefits due to, controlled by or owned by a decedent before death must be paid after the decedent's death to a person whom the decedent designates either in the instrument or in a separate writing, including a will, executed either before or at the same time as the instrument, or later;

B. money due or to become due under the instrument ceases to be payable in the event of death of the promisee or the promisor before payment or demand; or

C. any property controlled by or owned by the decedent before death that is the subject of the instrument passes to a person the decedent designates either in the instrument or in a separate writing, including a will, executed either before or at the same time as the instrument, or later.

History: 1978 Comp., 45-6-101, enacted by Laws 1992, ch. 66, 17; 2005, ch. 143, 2.



Section 45-6-101.1 - Recompiled.

45-6-101.1. Recompiled.



Section 45-6-102 - Liability of nonprobate transferees for creditor claims and statutory allowances.

45-6-102. Liability of nonprobate transferees for creditor claims and statutory allowances.

A. In this section, "nonprobate transfer" means a valid transfer effective at death, other than a transfer of a survivorship interest in a joint tenancy of real estate, by a transferor whose last domicile was in this state to the extent that the transferor immediately before death had power, acting alone, to prevent the transfer by revocation or withdrawal and instead to use the property for the benefit of the transferor or apply it to discharge claims against the transferor's probate estate.

B. Except as otherwise provided by statute, a transferee of a nonprobate transfer is subject to liability to any probate estate of the decedent for allowed claims against the decedent's probate estate and statutory allowances to the decedent's spouse and children to the extent the estate is insufficient to satisfy those claims and allowances. The liability of a nonprobate transferee may not exceed the value of nonprobate transfers received or controlled by that transferee.

C. Nonprobate transferees are liable for the insufficiency described in Subsection B of this section in the following order of priority:

(1) a transferee designated in the decedent's will or any other governing instrument, as provided in the instrument;

(2) the trustee of a trust serving as the principal nonprobate instrument in the decedent's estate plan as shown by its designation as devisee of the decedent's residuary estate or by other facts or circumstances, to the extent of the value of the nonprobate transfer received or controlled; and

(3) other nonprobate transferees, in proportion to the values received.

D. Unless otherwise provided by the trust instrument, interests of beneficiaries in all trusts incurring liabilities under this section abate as necessary to satisfy the liability, as if all of the trust instruments were a single will and the interests were devises under it.

E. A provision made in one instrument may direct the apportionment of the liability among the nonprobate transferees taking under that or any other governing instrument. If a provision in one instrument conflicts with a provision in another, the later one prevails.

F. Upon due notice to a nonprobate transferee, the liability imposed by this section is enforceable in proceedings in this state, whether or not the transferee is located in this state.

G. A proceeding under this section may not be commenced unless the personal representative of the decedent's estate has received a written demand for the proceeding from the surviving spouse or a child, to the extent that statutory allowances are affected, or a creditor. If the personal representative declines or fails to commence a proceeding after demand, a person making demand may commence the proceeding in the name of the decedent's estate, at the expense of the person making the demand and not of the estate. A personal representative who declines in good faith to commence a requested proceeding incurs no personal liability for declining.

H. A proceeding under this section must be commenced within one year after the decedent's death, but a proceeding on behalf of a creditor whose claim was allowed after proceedings challenging disallowance of the claim may be commenced within sixty days after final allowance of the claim.

I. Unless a written notice asserting that a decedent's probate estate is nonexistent or insufficient to pay allowed claims and statutory allowances has been received from the decedent's personal representative, the following rules apply:

(1) payment or delivery of assets by a financial institution, registrar or other obligor to a nonprobate transferee in accordance with the terms of the governing instrument controlling the transfer releases the obligor from all claims for amounts paid or assets delivered; and

(2) a trustee receiving or controlling a nonprobate transfer is released from liability under this section with respect to any assets distributed to the trust's beneficiaries. Each beneficiary to the extent of the distribution received becomes liable for the amount of the trustee's liability attributable to assets received by the beneficiary.

History: Laws 2005, ch. 143, 3.






Part 2 - MULTIPLE-PERSON ACCOUNTS

Subpart 1 - . Definitions And General Provisions

Section 45-6-201 - Definitions.

45-6-201. Definitions.

As used in Sections 45-6-201 through 45-6-227 NMSA 1978:

A. "account" means a contract of deposit between a depositor and a financial institution, and includes a checking account, savings account, certificate of deposit and share account;

B. "agent" means a person authorized to make account transactions for a party;

C. "beneficiary" means a person named as one to whom sums on deposit in an account are payable on request after death of all parties or for whom a party is named as trustee;

D. "financial institution" means an organization authorized to do business under state or federal laws relating to financial institutions, and includes a bank, trust company, savings bank, building and loan association, savings and loan company or association and credit union;

E. "multiple-party account" means an account payable on request to one or more of two or more parties, whether or not a right of survivorship is mentioned;

F. "party" means a person who, by the terms of an account, has a present right, subject to request, to payment from the account other than as a beneficiary or agent;

G. "payment" of sums on deposit includes withdrawal, payment to a party or third person pursuant to check or other request and a pledge of sums on deposit by a party, or a set-off, reduction or other disposition of all or part of an account pursuant to a pledge;

H. "POD designation" means the designation of:

(1) a beneficiary in an account payable on request to one party during the party's lifetime and on the party's death to one or more beneficiaries, or to one or more parties during their lifetimes and on death of all of them to one or more beneficiaries; or

(2) a beneficiary in an account in the name of one or more parties as trustee for one or more beneficiaries if the relationship is established by the terms of the account and there is no subject of the trust other than the sums on deposit in the account, whether or not payment to the beneficiary is mentioned;

I. "receive", as it relates to notice to a financial institution, means receipt in the office or branch office of the financial institution in which the account is established, but if the terms of the account require notice at a particular place, in the place required;

J. "request" means a request for payment complying with all terms of the account, including special requirements concerning necessary signatures and regulations of the financial institution; but, for purposes of Sections 45-6-201 through 45-6-227 NMSA 1978, if terms of the account condition payment on advance notice, a request for payment is treated as immediately effective and a notice of intent to withdraw is treated as a request for payment;

K. "sums on deposit" means the balance payable on an account, including interest and dividends earned, whether or not included in the current balance, and any deposit life insurance proceeds added to the account by reason of death of a party; and

L. "terms of the account" includes the deposit agreement and other terms and conditions, including the form, of the contract of deposit.

History: 1978 Comp., 45-6-201, enacted by Laws 1992, ch. 66, 18.



Section 45-6-202 - Limitation on scope.

45-6-202. Limitation on scope.

Sections 45-6-201 through 45-6-227 NMSA 1978 do not apply to:

A. an account established for a partnership, joint venture or other organization for a business purpose;

B. an account controlled by one or more persons as an agent or trustee for a corporation, unincorporated association, or charitable or civic organization; or

C. a fiduciary or trust account in which the relationship is established other than by the terms of the account.

History: 1978 Comp., 45-6-202, enacted by Laws 1992, ch. 66, 19.



Section 45-6-203 - Types of account; existing accounts.

45-6-203. Types of account; existing accounts.

A. An account may be for a single party or multiple parties. A multiple-party account may be with or without a right of survivorship between the parties. Subject to Subsection C of Section 45-6-212 NMSA 1978, either a single-party account or a multiple-party account may have a POD designation, an agency designation or both.

B. An account established before, on or after the effective date of Sections 45-6-201 through 45-6-227 NMSA 1978, whether in the form prescribed in Section 45-6-204 NMSA 1978 or in any other form, is either a single-party account or a multiple-party account, with or without right of survivorship, and with or without a POD designation or an agency designation, within the meaning of, and governed by Sections 45-6-201 through 45-6-227 NMSA 1978.

History: 1978 Comp., 45-6-203, enacted by Laws 1992, ch. 66, 20.



Section 45-6-204 - Forms.

45-6-204. Forms.

A. A contract of deposit that contains provisions in substantially the following form establishes the type of account provided, and the account is governed by the provisions of Sections 45-6-201 through 45-6-227 NMSA 1978 applicable to an account of that type:

UNIFORM SINGLE- OR MULTIPLE-PARTY ACCOUNT FORM PARTIES

(Name One or More Parties):

__________________________________ __________________________________

OWNERSHIP (Select One And Initial):

____

____

____

SINGLE-PARTY ACCOUNT

MULTIPLE-PARTY ACCOUNT

Parties own account in proportion to net contributions unless there is clear and

convincing evidence of a different intent.

RIGHTS AT DEATH (Select One And Initial):

____

____

SINGLE-PARTY ACCOUNT

At death of party, ownership passes as part of party's estate.

SINGLE-PARTY ACCOUNT WITH POD (PAY ON DEATH)

DESIGNATION

(Name One or More Beneficiaries):

__________________________________ __________________________________

At death of party ownership passes to POD beneficiaries and is not part of

party's estate.

____

MULTIPLE-PARTY ACCOUNT WITH RIGHT OF SURVIVORSHIP

At death of party, ownership passes to surviving parties.

____

MULTIPLE-PARTY ACCOUNT WITH RIGHT OF SURVIVORSHIP

AND POD (PAY ON DEATH) DESIGNATION

(Name One or More Beneficiaries):

__________________________________ __________________________________

At death of last surviving party, ownership passes to POD beneficiaries and is

not part of last surviving party's estate.

____

MULTIPLE-PARTY ACCOUNT WITHOUT RIGHT OF SURVIVORSHIP

At death of party, deceased party's ownership passes as part of deceased party's

estate.

AGENCY (POWER OF ATTORNEY) DESIGNATION (Optional)

Agents may make account transactions for parties but have no ownership or

rights at death unless named as POD beneficiaries.

(To Add Agency Designation To Account, Name One or More Agents):

__________________________________ __________________________________

(Select One and Initial):

____ AGENCY DESIGNATION SURVIVES DISABILITY OR INCAPACITY

OF PARTIES

____ AGENCY DESIGNATION TERMINATES ON DISABILITY OR

INCAPACITY OF PARTIES.

B. A contract of deposit that does not contain provisions in substantially the form provided in Subsection A of this section is governed by the provisions of Sections 45-6-201 through 45-6-227 NMSA 1978 applicable to the type of account that most nearly conforms to the depositor's intent. End Form

History: 1978 Comp., 45-6-204, enacted by Laws 1992, ch. 66, 21.



Section 45-6-205 - Designation of agent.

45-6-205. Designation of agent.

A. By a writing signed by all parties, the parties may designate as agent of all parties on an account a person other than a party.

B. Unless the terms of an agency designation provide that the authority of the agent terminates on disability or incapacity of a party, the agent's authority survives disability and incapacity. The agent may act for a disabled or incapacitated party until the authority of the agent is terminated.

C. Death of the sole party or last surviving party terminates the authority of an agent.

History: 1978 Comp., 45-6-205, enacted by Laws 1992, ch. 66, 22; 2011, ch. 124, 84.



Section 45-6-206 - Applicability.

45-6-206. Applicability.

The provisions of Sections 45-6-211 through 45-6-216 NMSA 1978 concerning beneficial ownership as between parties or as between parties and beneficiaries apply only to controversies between those persons and their creditors and other successors, and do not apply to the right of those persons to payment as determined by the terms of the account. Sections 45-6-221 through 45-6-227 NMSA 1978 govern the liability and set-off rights of financial institutions that make payments pursuant to those sections.

History: 1978 Comp., 45-6-206, enacted by Laws 1992, ch. 66, 23.






Subpart 2 - . Ownership As Between PartiesAnd Others

Section 45-6-211 - Ownership during lifetime.

45-6-211. Ownership during lifetime.

A. As used in this section, "net contribution" of a party means the sum of all deposits to an account made by or for the party, less all payments from the account made to or for the party which have not been paid to or applied to the use of another party and a proportionate share of any charges deducted from the account, plus a proportionate share of any interest or dividends earned, whether or not included in the current balance. The term includes deposit life insurance proceeds added to the account by reason of death of the party whose net contribution is in question.

B. During the lifetime of all parties, an account belongs to the parties in proportion to the net contribution of each to the sums on deposit, unless there is clear and convincing evidence of a different intent. As between parties married to each other, in the absence of proof otherwise, the net contribution of each is presumed to be an equal amount.

C. A beneficiary in an account having a POD designation has no right to sums on deposit during the lifetime of any party.

D. An agent in an account with an agency designation has no beneficial right to sums on deposit.

History: 1978 Comp., 45-6-211, enacted by Laws 1992, ch. 66, 24.



Section 45-6-212 - Rights at death.

45-6-212. Rights at death.

A. Except as otherwise provided in this part, on death of a party sums on deposit in a multiple-party account belong to the surviving party or parties. If two or more parties survive and one is the surviving spouse of the decedent, the amount to which the decedent, immediately before death, was beneficially entitled under Section 45-6-211 NMSA 1978 belongs to the surviving spouse. If two or more parties survive and none is the surviving spouse of the decedent, the amount to which the decedent, immediately before death, was beneficially entitled under Section 45-6-211 NMSA 1978 belongs to the surviving parties in equal shares, and augments the proportion to which each survivor, immediately before the decedent's death, was beneficially entitled under Section 45-6-211 NMSA 1978, and the right of survivorship continues between the surviving parties.

B. In an account with a POD designation:

(1) on death of one of two or more parties, the rights in sums on deposit are governed by Subsection A of this section; and

(2) on death of the sole party or the last survivor of two or more parties, sums on deposit belong to the surviving beneficiary or beneficiaries; if two or more beneficiaries survive, sums on deposit belong to them in equal and undivided shares, and there is no right of survivorship in the event of death of a beneficiary thereafter; if no beneficiary survives, sums on deposit belong to the estate of the last surviving party.

C. Sums on deposit in a single-party account without a POD designation, or in a multiple-party account that, by the terms of the account, is without right of survivorship, are not affected by death of a party, but the amount to which the decedent, immediately before death, was beneficially entitled under Section 45-6-211 NMSA 1978 is transferred as part of the decedent's estate. A POD designation in a multiple-party account without right of survivorship is ineffective. For purposes of this section, designation of an account as a tenancy in common establishes that the account is without right of survivorship.

D. The ownership right of surviving party or beneficiary, or of the decedent's estate, in sums on deposit is subject to requests for payment made by a party before the party's death, whether paid by the financial institution before or after death, or unpaid. The surviving party or beneficiary, or the decedent's estate, is liable to the payee of an unpaid request for payment. The liability is limited to a proportionate share of the amount transferred under this section, to the extent necessary to discharge the request for payment.

History: 1978 Comp., 45-6-212, enacted by Laws 1992, ch. 66, 25.



Section 45-6-213 - Alteration of rights.

45-6-213. Alteration of rights.

A. Rights at death under Section 45-6-212 NMSA 1978 are determined by the terms of the account at the death of a party. The terms of the account may be altered by written notice given by a party to the financial institution to change the terms of the account or stop or vary payment under the terms of the account. The notice must be signed by a party and received by the financial institution during the party's lifetime.

B. A right of survivorship arising from the express terms of the account, Section 45-6-212 NMSA 1978 or a POD designation, may not be altered by will.

History: 1978 Comp., 45-6-213, enacted by Laws 1992, ch. 66, 26; 1995, ch. 210, 80.



Section 45-6-214 - Accounts and transfers nontestamentary.

45-6-214. Accounts and transfers nontestamentary.

Except as a consequence of, and to the extent directed by, Section 45-6-215 NMSA 1978, a transfer resulting from the application of Section 45-6-212 NMSA 1978 is effective by reason of the terms of the account involved and Sections 45-6-201 through 45-6-227 NMSA 1978 and is not testamentary or subject to Chapter 45, Articles 1 through 4 NMSA 1978.

History: 1978 Comp., 45-6-214, enacted by Laws 1992, ch. 66, 27.



Section 45-6-216 - Community property.

45-6-216. Community property.

A. A deposit of community property in an account does not alter the community character of the property or community rights in the property, if any, but a right of survivorship between parties married to each other arising from the express terms of the account or Section 45-6-212 NMSA 1978 may not be altered by will or other governing instrument.

B. This section does not affect or limit the right of a financial institution to make payments pursuant to Sections 45-6-211 through 45-6-227 NMSA 1978 and the deposit agreement.

History: 1978 Comp., 45-6-216, enacted by Laws 1992, ch. 66, 29; 1993, ch. 174, 83; 2011, ch. 124, 85.






Subpart 3 - . Protection Of Financial Institutions

Section 45-6-221 - Authority of financial institution.

45-6-221. Authority of financial institution.

A financial institution may enter into a contract of deposit for a multiple-party account to the same extent it may enter into a contract of deposit for a single-party account, and may provide for a POD designation and an agency designation in either a single-party account or a multiple-party account. A financial institution need not inquire as to the source of a deposit to an account or as to the proposed application of a payment from an account.

History: 1978 Comp., 45-6-221, enacted by Laws 1992, ch. 66, 30.



Section 45-6-222 - Payment on multiple-party account.

45-6-222. Payment on multiple-party account.

A financial institution, on request, may pay sums on deposit in a multiple-party account to:

A. one or more of the parties, whether or not another party is disabled, incapacitated or deceased when payment is requested and whether or not the party making the request survives another party; or

B. the personal representative, if any, or, if there is none, the heirs or devisees of a deceased party if proof of death is presented to the financial institution showing that the deceased party was the survivor of all other persons named on the account either as a party or beneficiary, unless the account is without right of survivorship under Section 45-6-212 NMSA 1978.

History: 1978 Comp., 45-6-222, enacted by Laws 1992, ch. 66, 31.



Section 45-6-223 - Payment on POD designation.

45-6-223. Payment on POD designation.

A financial institution, on request, may pay sums on deposit in an account with a POD designation to:

A. one or more of the parties, whether or not another party is disabled, incapacitated or deceased when the payment is requested and whether or not a party survives another party;

B. the beneficiary or beneficiaries, if proof of death is presented to the financial institution showing that the beneficiary or beneficiaries survived all persons named as parties; or

C. the personal representative, if any, or, if there is none, the heirs or devisees of a deceased party, if proof of death is presented to the financial institution showing that the deceased party was the survivor of all other persons named on the account either as a party or beneficiary.

History: 1978 Comp., 45-6-223, enacted by Laws 1992, ch. 66, 32.



Section 45-6-224 - Payment to designated agent.

45-6-224. Payment to designated agent.

A financial institution, on request of an agent under an agency designation for an account, may pay to the agent sums on deposit in the account, whether or not a party is disabled, incapacitated or deceased when the request is made or received, and whether or not the authority of the agent terminates on the disability or incapacity of a party.

History: 1978 Comp., 45-6-224, enacted by Laws 1992, ch. 66, 33.



Section 45-6-225 - Payment to minor.

45-6-225. Payment to minor.

If a financial institution is required or permitted to make payment pursuant to Sections 45-6-201 through 45-6-227 NMSA 1978 to a minor designated as a beneficiary, payment may be made pursuant to the Uniform Transfers to Minors Act [46-7-11 through 46-7-34 NMSA 1978].

History: 1978 Comp., 45-6-225, enacted by Laws 1992, ch. 66, 34.



Section 45-6-226 - Discharge.

45-6-226. Discharge.

A. Payment made pursuant to Sections 45-6-201 through 45-6-227 NMSA 1978 in accordance with the terms of the account discharges the financial institution from all claims for amounts so paid, whether or not the payment is consistent with the beneficial ownership of the account as between parties, beneficiaries or their successors. Payment may be made whether or not a party, beneficiary or agent is disabled, incapacitated or deceased when payment is requested, received or made.

B. Protection under this section does not extend to payments made after a financial institution has received written notice from a party, or from the personal representative, surviving spouse or heir or devisee of a deceased party, to the effect that payments in accordance with the terms of the account, including one having an agency designation, should not be permitted, and the financial institution has had a reasonable opportunity to act on it when the payment is made. Unless the notice is withdrawn by the person giving it, the successor of any deceased party must concur in a request for payment if the financial institution is to be protected under this section. Unless a financial institution has been served with process in an action or proceeding, no other notice or other information shown to have been available to the financial institution affects its right to protection under this section.

C. A financial institution that receives written notice pursuant to this section or otherwise has reason to believe that a dispute exists as to the rights of the parties may refuse, without liability, to make payments in accordance with the terms of the account.

D. Protection of a financial institution under this section does not affect the rights of parties in disputes between themselves or their successors concerning the beneficial ownership of sums on deposit in accounts or payments made from accounts.

History: 1978 Comp., 45-6-226, enacted by Laws 1992, ch. 66, 35; 1995, ch. 210, 81.



Section 45-6-227 - Set-off.

45-6-227. Set-off.

Without qualifying any other statutory right to set-off or lien and subject to any contractual provision, if a party is indebted to a financial institution, the financial institution has a right to set-off against the account. The amount of the account subject to set-off is the proportion to which the party is, or immediately before death was, beneficially entitled under Section 45-6-211 NMSA 1978 or, in the absence of proof of that proportion, an equal share with all parties.

History: 1978 Comp., 45-6-227, enacted by Laws 1992, ch. 66, 36.









Part 3 - TOD SECURITY REGISTRATION

Section 45-6-301 - Definitions.

45-6-301. Definitions.

As used in Sections 45-6-301 through 45-6-311 NMSA 1978:

A. "beneficiary form" means a registration of a security that indicates the present owner of the security and the intention of the owner regarding the person who will become the owner of the security upon the death of the owner;

B. "register", including its derivatives, means to issue a certificate showing the ownership of a certificated security or, in the case of an uncertificated security, to initiate or transfer an account showing ownership of securities;

C. "registering entity" means a person who originates or transfers a security title by registration, and includes a broker maintaining security accounts for customers and a transfer agent or other person acting for or as an issuer of securities;

D. "security" means a share, participation or other interest in property, in a business or in an obligation of an enterprise or other issuer, and includes a certificated security, an uncertificated security and a security account; and

E. "security account" means:

(1) a reinvestment account associated with a security, a securities account with a broker, a cash balance in a brokerage account, cash, interest, earnings or dividends earned or declared on a security in an account, a reinvestment account or a brokerage account, whether or not credited to the account before the owner's death;

(2) a cash balance or other property held for or due to the owner of a security as a replacement for or product of an account security, whether or not credited to the account before the owner's death; or

(3) a natural person's investment, management or custody account with a trust company or bank with trust powers, including securities in the account, a cash balance in the account and cash, cash equivalents, interest, earnings or dividends earned or declared on a security in the account, whether or not credited to the account before the owner's death. Nothing in this paragraph affects interests in real property.

History: 1978 Comp., 45-6-301, enacted by Laws 1992, ch. 66, 37; 2008, ch. 8, 1.



Section 45-6-302 - Registration in beneficiary form; sole or joint tenancy ownership.

45-6-302. Registration in beneficiary form; sole or joint tenancy ownership.

Only individuals whose registration of a security shows sole ownership by one individual or multiple ownership by two or more with right of survivorship, rather than as tenants in common, may obtain registration in beneficiary form. Multiple owners of a security registered in beneficiary form hold as joint tenants with right of survivorship, as tenants by the entireties or as owners of community property held in survivorship form, and not as tenants in common.

History: 1978 Comp., 45-6-302, enacted by Laws 1992, ch. 66, 38.



Section 45-6-303 - Registration in beneficiary form; applicable law.

45-6-303. Registration in beneficiary form; applicable law.

A security may be registered in beneficiary form if the form is authorized by this or a similar statute of the state of organization of the issuer or registering entity, the location of the registering entity's principal office, the office of its transfer agent or its office making the registration or by this or a similar statute of the law of the state listed as the owner's address at the time of registration. A registration governed by the law of a jurisdiction in which this or similar legislation is not in force or was not in force when a registration in beneficiary form was made is nevertheless presumed to be valid and authorized as a matter of contract law.

History: 1978 Comp., 45-6-303, enacted by Laws 1992, ch. 66, 39.



Section 45-6-304 - Origination of registration in beneficiary form.

45-6-304. Origination of registration in beneficiary form.

A security, whether evidenced by certificate or account, is registered in beneficiary form when the registration includes a designation of a beneficiary to take the ownership at the death of the owner or the deaths of all multiple owners.

History: 1978 Comp., 45-6-304, enacted by Laws 1992, ch. 66, 40.



Section 45-6-305 - Form of registration in beneficiary form.

45-6-305. Form of registration in beneficiary form.

Registration in beneficiary form may be shown by the words "transfer on death" or the abbreviation "TOD", or by the words "pay on death" or the abbreviation "POD", after the name of the registered owner and before the name of a beneficiary.

History: 1978 Comp., 45-6-305, enacted by Laws 1992, ch. 66, 41.



Section 45-6-306 - Effect of registration in beneficiary form.

45-6-306. Effect of registration in beneficiary form.

The designation of a TOD beneficiary on a registration in beneficiary form has no effect on ownership until the owner's death. A registration of a security in beneficiary form may be canceled or changed at any time by the sole owner or all then surviving owners without the consent of the beneficiary.

History: 1978 Comp., 45-6-306, enacted by Laws 1992, ch. 66, 42.



Section 45-6-307 - Ownership of on death of owner.

45-6-307. Ownership of [on] death of owner.

On death of a sole owner or the last to die of all multiple owners, ownership of securities registered in beneficiary form passes to the beneficiary or beneficiaries who survive all owners. On proof of death of all owners and compliance with any applicable requirements of the registering entity, a security registered in beneficiary form may be reregistered in the name of the beneficiary or beneficiaries who survived the death of all owners. Until division of the security after the death of all owners, multiple beneficiaries surviving the death of all owners hold their interests as tenants in common. If no beneficiary survives the death of all owners, the security belongs to the estate of the deceased sole owner or the estate of the last to die of all multiple owners.

History: 1978 Comp., 45-6-307, enacted by Laws 1992, ch. 66, 43.



Section 45-6-308 - Protection of registering entity.

45-6-308. Protection of registering entity.

A. A registering entity is not required to offer or to accept a request for security registration in beneficiary form. If a registration in beneficiary form is offered by a registering entity, the owner requesting registration in beneficiary form assents to the protections given to the registering entity by Sections 45-6-301 through 45-6-311 NMSA 1978.

B. By accepting a request for registration of a security in beneficiary form, the registering entity agrees that the registration will be implemented on death of the deceased owner as provided in Sections 45-6-301 through 45-6-311 NMSA 1978.

C. A registering entity is discharged from all claims to a security by the estate, creditors, heirs or devisees of a deceased owner if it registers a transfer of the security in accordance with Section 45-6-307 NMSA 1978 and does so in good faith reliance on:

(1) the registration;

(2) Sections 45-6-301 through 45-6-311 NMSA 1978; and

(3) information provided to it by affidavit of the personal representative of the deceased owner, or by the surviving beneficiary or by the surviving beneficiary's representative or by the surviving beneficiary's representatives, or other information available to the registering entity.

D. The protections of Sections 45-6-301 through 45-6-311 NMSA 1978 do not extend to a reregistration or payment made after a registering entity has received written notice from any claimant to any interest in the security objecting to implementation of a registration in beneficiary form. No other notice or other information available to the registering entity affects its right to protection under Sections 45-6-301 through 45-6-311 NMSA 1978.

E. The protection provided by Sections 45-6-301 through 45-6-311 NMSA 1978 to the registering entity of a security does not affect the rights of beneficiaries in disputes between themselves and other claimants to ownership of the security transferred or its value or proceeds.

History: 1978 Comp., 45-6-308, enacted by Laws 1992, ch. 66, 44.



Section 45-6-309 - Nontestamentary transfer on death.

45-6-309. Nontestamentary transfer on death.

A transfer on death resulting from a registration in beneficiary form is effective by reason of the contract regarding the registration between the owner and the registering entity and Sections 45-6-301 through 45-6-311 NMSA 1978 and is not testamentary.

History: 1978 Comp., 45-6-309, enacted by Laws 1992, ch. 66, 45; 2005, ch. 143, 4.



Section 45-6-310 - Terms, conditions and forms for registration.

45-6-310. Terms, conditions and forms for registration.

A. A registering entity offering to accept registrations in beneficiary form may establish the terms and conditions under which it will receive requests for:

(1) registrations in beneficiary form; and

(2) implementation of registrations in beneficiary form, including requests for cancellation of previously registered TOD beneficiary designations and requests for reregistration to effect a change of beneficiary.

B. The terms and conditions established under Subsection A of this section may provide for proving death, avoiding or resolving any problems concerning fractional shares, designating primary and contingent beneficiaries and substituting a named beneficiary's descendants to take in the place of the named beneficiary in the event of the beneficiary's death. Substitution may be indicated by appending to the name of the primary beneficiary the letters LDPS, standing for "lineal descendants per stirpes". This designation substitutes a deceased beneficiary's descendants who survive the owner for a beneficiary who fails to so survive, the descendants to be identified and to share in accordance with the law of the beneficiary's domicile at the owner's death governing inheritance by descendants of an intestate. Other forms of identifying beneficiaries who are to take on one or more contingencies, and rules for providing proofs and assurances needed to satisfy reasonable concerns by registering entities regarding conditions and identities relevant to accurate implementation of registrations in beneficiary form, may be contained in a registering entity's terms and conditions.

C. The following are illustrations of registrations in beneficiary form which a registering entity may authorize:

(1) sole owner-sole beneficiary: John S. Brown TOD (or POD) John S. Brown Jr.;

(2) multiple owners-sole beneficiary: John S. Brown Mary B. Brown JT TEN TOD John S. Brown Jr.; and

(3) multiple owners-primary and secondary (substituted) beneficiaries: John S. Brown Mary B. Brown JT TEN TOD John S. Brown Jr. SUB BENE Peter Q. Brown or John S. Brown Mary B. Brown JT TEN TOD John S. Brown Jr. LDPS.

History: 1978 Comp., 45-6-310, enacted by Laws 1992, ch. 66, 46.



Section 45-6-311 - Applicability.

45-6-311. Applicability.

Sections 45-6-301 through 45-6-311 NMSA 1978 apply to registrations of securities in beneficiary form made before or after July 1, 1992, by decedents dying on or after July 1, 1992.

History: 1978 Comp., 45-6-311, enacted by Laws 1992, ch. 66, 47.






Part 4 - UNIFORM REAL PROPERTY TRANSFER ON DEATH

Section 45-6-401 - Short title.

45-6-401. Short title.

Sections 45-6-401 through 45-6-417 NMSA 1978 may be cited as the "Uniform Real Property Transfer on Death Act".

History: Laws 2001, ch. 236, 1; repealed and reenacted by Laws 2013, ch. 38, 1.



Section 45-6-402 - Definitions.

45-6-402. Definitions.

As used in the Uniform Real Property Transfer on Death Act:

A. "beneficiary" means a person that receives property under a transfer on death deed;

B. "designated beneficiary" means a person designated to receive property in a transfer on death deed;

C. "essential elements" means the names of the grantor and the grantee, a clause transferring title, a description of the property transferred, the grantor's signature and acknowledgment by the grantor in the presence of a notary public or in the presence of another individual authorized by law to take acknowledgments;

D. "joint owner" means an individual who owns property concurrently with one or more other individuals with a right of survivorship. "Joint owner" includes a joint tenant but does not include a tenant in common;

E. "person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency or instrumentality, or any other legal or commercial entity;

F. "property" means an interest in real property located in New Mexico that is transferable on the death of the owner;

G. "transfer on death deed" means a deed authorized under the Uniform Real Property Transfer on Death Act; and

H. "transferor" means an individual who makes a transfer on death deed.

History: 1978 Comp., 45-6-402, enacted by Laws 2013, ch. 38, 2.



Section 45-6-403 - Applicability.

45-6-403. Applicability.

The Uniform Real Property Transfer on Death Act applies to a transfer on death deed made before, on or after January 1, 2014 by a transferor dying on or after January 1, 2014.

History: 1978 Comp., 45-6-403, enacted by Laws 2013, ch. 38, 3.



Section 45-6-404 - Nonexclusivity.

45-6-404. Nonexclusivity.

The Uniform Real Property Transfer on Death Act does not affect any method of transferring property otherwise permitted under the laws of New Mexico.

History: 1978 Comp., 45-6-404, enacted by Laws 2013, ch. 38, 4.



Section 45-6-405 - Transfer on death deed authorized.

45-6-405. Transfer on death deed authorized.

An individual may transfer property to one or more beneficiaries effective at the transferor's death by a transfer on death deed.

History: 1978 Comp., 45-6-405, enacted by Laws 2013, ch. 38, 5.



Section 45-6-406 - Transfer on death deed revocable.

45-6-406. Transfer on death deed revocable.

A transfer on death deed is revocable even if the deed or another instrument contains a contrary provision.

History: 1978 Comp., 45-6-406, enacted by Laws 2013, ch. 38, 6.



Section 45-6-407 - Transfer on death deed nontestamentary.

45-6-407. Transfer on death deed nontestamentary.

A transfer on death deed is nontestamentary.

History: 1978 Comp., 45-6-407, enacted by Laws 2013, ch. 38, 7.



Section 45-6-408 - Capacity of transferor.

45-6-408. Capacity of transferor.

The capacity required to make or revoke a transfer on death deed is the same as the capacity required to make a will.

History: 1978 Comp., 45-6-408, enacted by Laws 2013, ch. 38, 8.



Section 45-6-409 - Requirements.

45-6-409. Requirements.

A transfer on death deed shall:

A. contain the essential elements and formalities of a properly recordable inter vivos deed;

B. state that the transfer to the designated beneficiary is to occur at the transferor's death; and

C. be recorded before the transferor's death in the public records in the office of the county clerk for the county where the property is located.

History: 1978 Comp., 45-6-409, enacted by Laws 2013, ch. 38, 9.



Section 45-6-410 - Notice, delivery, acceptance or consideration not required.

45-6-410. Notice, delivery, acceptance or consideration not required.

A transfer on death deed does not require:

A. notice or delivery to or acceptance by the designated beneficiary during the transferor's life; or

B. consideration.

History: 1978 Comp., 45-6-410, enacted by Laws 2013, ch. 38, 10.



Section 45-6-411 - Revocation by instrument authorized; revocation by act not permitted.

45-6-411. Revocation by instrument authorized; revocation by act not permitted.

A. Subject to Subsection B of this section, an instrument is effective to revoke a recorded transfer on death deed, or any part of it, only if the instrument:

(1) is acknowledged by the transferor after the acknowledgment of the deed being revoked;

(2) is recorded before the transferor's death in the public records in the office of the county clerk for the county in which the deed is recorded; and

(3) is:

(a) a transfer on death deed that revokes the deed or part of the deed expressly or by inconsistency;

(b) an instrument of revocation that expressly revokes the deed or part of the deed; or

(c) an inter vivos deed that expressly revokes the transfer on death deed or part of the deed.

B. If a transfer on death deed is made by more than one transferor:

(1) revocation by a transferor does not affect the deed as to the interest of another transferor; and

(2) a deed of joint owners is revoked only if it is revoked by all of the living joint owners.

C. After a transfer on death deed is recorded, it may not be revoked by a revocatory act on the deed.

D. This section does not limit the effect of an inter vivos transfer of the property.

History: 1978 Comp., 45-6-411, enacted by Laws 2013, ch. 38, 11.



Section 45-6-412 - Effect of transfer on death deed during transferor’s life.

45-6-412. Effect of transfer on death deed during transferor s life.

During a transferor's life, a transfer on death deed does not:

A. affect an interest or right of the transferor or any other owner, including the right to transfer or encumber the property;

B. affect an interest or right of a transferee, even if the transferee has actual or constructive notice of the deed;

C. affect an interest or right of a secured or unsecured creditor or future creditor of the transferor, even if the creditor has actual or constructive notice of the deed;

D. affect the transferor's or designated beneficiary's eligibility for any form of public assistance;

E. create a legal or equitable interest in favor of the designated beneficiary; or

F. subject the property to claims or process of a creditor of the designated beneficiary.

History: 1978 Comp., 45-6-412, enacted by Laws 2013, ch. 38, 12.



Section 45-6-413 - Effect of transfer on death deed at transferor’s death.

45-6-413. Effect of transfer on death deed at transferor s death.

A. Except as otherwise provided in the transfer on death deed or in Subsection B, C or D of this section or in Section 45-2-603, 45-2-702, 45-2-706, 45-2-707, 45-2-802, 45-2-803 or 45-2-804 NMSA 1978, on the death of the transferor, the following rules apply to property that is the subject of a transfer on death deed and owned by the transferor at death:

(1) provided that the designated beneficiary survives the transferor, the interest in the property is transferred to the designated beneficiary in accordance with the deed;

(2) the interest of a designated beneficiary that fails to survive the transferor lapses;

(3) subject to Paragraph (4) of this subsection, concurrent interests are transferred to the beneficiaries in equal and undivided shares with no right of survivorship; and

(4) if the transferor has identified two or more designated beneficiaries to receive concurrent interests in the property, the share of one that lapses or fails for any reason is transferred to the other, or to the others in proportion to the interest of each in the remaining part of the property held concurrently.

B. Subject to Chapter 14, Article 9 NMSA 1978, a beneficiary takes the property subject to all recorded conveyances, encumbrances, assignments, contracts, mortgages, liens and other recorded interests to which the property is subject at the transferor's death. For purposes of this subsection and Chapter 14, Article 9 NMSA 1978, the recording of the transfer on death deed is deemed to have occurred at the transferor's death.

C. If a transferor is a joint owner and is:

(1) survived by one or more other joint owners, the property that is the subject of a transfer on death deed belongs to the surviving joint owner or owners with right of survivorship; or

(2) the last surviving joint owner, the transfer on death deed is effective.

D. A transfer on death deed transfers property without covenant or warranty of title even if the deed contains a contrary provision.

History: 1978 Comp., 45-6-413, enacted by Laws 2013, ch. 38, 13.



Section 45-6-414 - Disclaimer.

45-6-414. Disclaimer.

A beneficiary may disclaim all or part of the beneficiary's interest as provided by the Uniform Disclaimer of Property Interests Act [Chapter 45, Article 2, Part 11 NMSA 1978].

History: 1978 Comp., 45-6-414, enacted by Laws 2013, ch. 38, 14.



Section 45-6-415 - Liability for creditor claims and statutory allowances.

45-6-415. Liability for creditor claims and statutory allowances.

A beneficiary of a transfer on death deed is liable for an allowed claim against the transferor's probate estate and statutory allowances to a surviving spouse and children to the extent provided in Section 45-6-102 NMSA 1978.

History: 1978 Comp., 45-6-415, enacted by Laws 2013, ch. 38, 15.



Section 45-6-416 - Optional form of transfer on death deed.

45-6-416. Optional form of transfer on death deed.

The following form may be used to create a transfer on death deed. The provisions of the Uniform Real Property Transfer on Death Act govern the effect of this or any other instrument used to create a transfer on death deed:

(front of form)

"REVOCABLE TRANSFER ON DEATH DEED

NOTICE TO OWNER

You should carefully read all information on the other side of this form. You may want to consult a lawyer before using this form.

This form must be recorded before your death or it will not be effective.

IDENTIFYING INFORMATION

Owner or Owners Making This Deed:

____________________________

_____________________________

Printed name

Mailing address

____________________________

_____________________________

Printed name

Mailing address

Legal description of the property:

_______________________________________________________________________

_______________________________________________________________________

PRIMARY BENEFICIARY

I designate the following beneficiary if the beneficiary survives me.

____________________________

_____________________________

Printed name

Mailing address, if available

ALTERNATE BENEFICIARY - Optional

If my primary beneficiary does not survive me, I designate the following alternate beneficiary if that beneficiary survives me.

____________________________

_____________________________

Printed name

Mailing address, if available

TRANSFER ON DEATH

At my death, I transfer my interest in the described property to the beneficiaries as designated above.

Before my death, I have the right to revoke this deed.

SIGNATURE OF OWNER OR OWNERS MAKING THIS DEED

____________________________

_____________________________

Signature

Date

____________________________

_____________________________

Signature

Date

ACKNOWLEDGMENT

(insert acknowledgment for deed here)"

(back of form)

"COMMON QUESTIONS ABOUT THE USE OF THIS FORM

What does the Transfer on Death (TOD) deed do? When you die, this deed transfers the described property, subject to any liens or mortgages (or other encumbrances) on the property at your death. Probate is not required. The TOD deed has no effect until you die. You can revoke it at any time. You are also free to transfer the property to someone else during your lifetime. If you do not own any interest in the property when you die, this deed will have no effect.

How do I make a TOD deed? Complete this form. Have it acknowledged before a notary public or other individual authorized by law to take acknowledgments. Record the form in each county where any part of the property is located. The form has no effect unless it is acknowledged and recorded before your death.

Is the "legal description" of the property necessary? Yes.

How do I find the "legal description" of the property? This information may be on the deed you received when you became an owner of the property. This information may also be available in the office of the county clerk for the county where the property is located. If you are not absolutely sure, consult a lawyer.

Can I change my mind before I record the TOD deed? Yes. If you have not yet recorded the deed and want to change your mind, simply tear up or otherwise destroy the deed.

How do I "record" the TOD deed? Take the completed and acknowledged form to the office of the county clerk of the county where the property is located. Follow the instructions given by the county clerk to make the form part of the official property records. If the property is in more than one county, you should record the deed in each county.

Can I later revoke the TOD deed if I change my mind? Yes. You can revoke the TOD deed. No one, including the beneficiaries, can prevent you from revoking the deed.

How do I revoke the TOD deed after it is recorded? There are three ways to revoke a recorded TOD deed: (1) Complete and acknowledge a revocation form, and record it in each county where the property is located. (2) Complete and acknowledge a new TOD deed that disposes of the same property, and record it in each county where the property is located. (3) Transfer the property to someone else during your lifetime by a recorded deed that expressly revokes the TOD deed. You may not revoke the TOD deed by will.

I am being pressured to complete this form. What should I do? Do not complete this form under pressure. Seek help from a trusted family member, friend or lawyer.

Do I need to tell the beneficiaries about the TOD deed? No, but it is recommended. Secrecy can cause later complications and might make it easier for others to commit fraud.

I have other questions about this form. What should I do? This form is designed to fit some but not all situations. If you have other questions, you are encouraged to consult a lawyer." End Form

History: 1978 Comp., 45-6-416, enacted by Laws 2013, ch. 38, 16.



Section 45-6-417 - Optional form of revocation.

45-6-417. Optional form of revocation.

The following form may be used to create an instrument of revocation under the Uniform Real Property Transfer on Death Act. The provisions of the Uniform Real Property Transfer on Death Act govern the effect of this or any other instrument used to revoke a transfer on death deed.

(front of form)

"REVOCATION OF TRANSFER ON DEATH DEED

NOTICE TO OWNER

This revocation must be recorded before you die or it will not be effective. This revocation is effective only as to the interests in the property of owners who sign this revocation.

IDENTIFYING INFORMATION

Owner or Owners of Property Making This Revocation:

____________________________

_____________________________

Printed name

Mailing address

____________________________

_____________________________

Printed name

Mailing address

Legal description of the property:

_______________________________________________________________________

REVOCATION

I revoke all my previous transfers of this property by transfer on death deed.

____________________________

_____________________________

Signature

Date

____________________________

_____________________________

Signature

Date

ACKNOWLEDGMENT

(insert acknowledgment here)"

(back of form)

"COMMON QUESTIONS ABOUT THE USE OF THIS FORM

How do I use this form to revoke a Transfer on Death (TOD) deed? Complete this form. Have it acknowledged before a notary public or other individual authorized to take acknowledgments. Record the form in the public records in the office of the county clerk of each county where the property is located. The form must be acknowledged and recorded before your death or it has no effect.

How do I find the "legal description" of the property? This information may be on the TOD deed. It may also be available in the office of the county clerk for the county where the property is located. If you are not absolutely sure, consult a lawyer.

How do I "record" the form? Take the completed and acknowledged form to the office of the county clerk of the county where the property is located. Follow the instructions given by the county clerk to make the form part of the official property records. If the property is located in more than one county, you should record the form in each of those counties.

I am being pressured to complete this form. What should I do? Do not complete this form under pressure. Seek help from a trusted family member, friend or lawyer.

I have other questions about this form. What should I do? This form is designed to fit some but not all situations. If you have other questions, consult a lawyer." End Form

History: 1978 Comp., 45-6-417, enacted by Laws 2013, ch. 38, 17.









Article 7 - Trust Administration

Part 1 - Principal Place Of Administration

Section 45-7-105 - Registration; qualification of foreign trustee.

45-7-105. Registration; qualification of foreign trustee.

A. A foreign corporate trustee is required to qualify as a foreign corporation doing business in New Mexico if it maintains the principal place of administration of any trust within the state. A foreign corporate cotrustee is not required to qualify in New Mexico solely because its cotrustee maintains the principal place of administration in New Mexico. Unless otherwise doing business in New Mexico, local qualification by a foreign trustee, corporate or individual, is not required in order for the trustee to receive distribution from a local estate or to hold, invest in, manage or acquire property located in this state, or maintain litigation.

B. Nothing in this section affects a determination of what other acts require qualification as doing business in New Mexico.

History: 1953 Comp., 32A-7-105, enacted by Laws 1975, ch. 257, 7-105.






Part 2 - Jurisdiction Of Court Concerning Trusts



Part 3 - Duties And Liabilities Of Trustees



Part 4 - Powers Of Trustees



Part 5 - Custodial Trusts

Section 45-7-501 - Short title.

45-7-501. Short title.

Sections 45-7-501 through 45-7-522 NMSA 1978 may be cited as the "Uniform Custodial Trust Act".

History: 1978 Comp., 45-7-501, enacted by Laws 1992, ch. 66, 48.



Section 45-7-502 - Definitions.

45-7-502. Definitions.

As used in the Uniform Custodial Trust Act [45-7-501 through 45-7-522 NMSA 1978]:

A. "adult" means an individual who is at least eighteen years of age;

B. "beneficiary" means an individual for whom property has been transferred to or held under a declaration of trust by a custodial trustee for the individual's use and benefit under the Uniform Custodial Trust Act;

C. "conservator" means a person appointed or qualified by a court to manage the estate of an individual or a person legally authorized to perform substantially the same functions;

D. "court" means the district court of this state;

E. "custodial trust property" means an interest in property transferred to or held under a declaration of trust by a custodial trustee under the Uniform Custodial Trust Act and the income from and proceeds of that interest;

F. "custodial trustee" means a person designated as trustee of a custodial trust under the Uniform Custodial Trust Act or a substitute or successor to the person designated;

G. "guardian" means a person appointed or qualified by a court as a guardian of an individual, including a limited guardian, but not a person who is only a guardian ad litem;

H. "incapacitated" means lacking the ability to manage property and business affairs effectively by reason of mental illness, mental deficiency, physical illness or disability, chronic use of drugs, chronic intoxication, confinement, detention by a foreign power, disappearance, minority or other disabling cause;

I. "legal representative" means a personal representative or conservator;

J. "member of the beneficiary's family" means a beneficiary's spouse, descendant, stepchild, parent, stepparent, grandparent, brother, sister, uncle or aunt, whether of the whole or half blood or by adoption;

K. "person" means an individual, corporation, business trust, estate, trust, partnership, joint venture, association or any other legal or commercial entity;

L. "personal representative" means an executor, administrator or special administrator of a decedent's estate, a person legally authorized to perform substantially the same functions or a successor to any of them;

M. "state" means a state, territory or possession of the United States, the district of Columbia or the commonwealth of Puerto Rico;

N. "transferor" means a person who creates a custodial trust by transfer or declaration; and

O. "trust company" means a financial institution, corporation or other legal entity authorized to exercise general trust powers.

History: 1978 Comp., 45-7-502, enacted by Laws 1992, ch. 66, 49.



Section 45-7-503 - Custodial trust; general.

45-7-503. Custodial trust; general.

A. A person may create a custodial trust of property by a written transfer of the property to another person, evidenced by registration or by other instrument of transfer, executed in any lawful manner, naming as beneficiary an individual who may be the transferor, in which the transferee is designated, in substance, as custodial trustee under the Uniform Custodial Trust Act [45-7-501 through 45-7-522 NMSA 1978].

B. A person may create a custodial trust of property by a written declaration, evidenced by registration of the property or by other instrument of declaration executed in any lawful manner, describing the property and naming as beneficiary an individual other than the declarant, in which the declarant as titleholder is designated, in substance, as custodial trustee under the Uniform Custodial Trust Act. A registration or other declaration of trust for the sole benefit of the declarant is not a custodial trust under that act.

C. Title to custodial trust property is in the custodial trustee and the beneficial interest is in the beneficiary.

D. Except as provided in Subsection E of this section, a transferor may not terminate a custodial trust.

E. The beneficiary, if not incapacitated, or the conservator of an incapacitated beneficiary, may terminate a custodial trust by delivering to the custodial trustee a writing signed by the beneficiary or conservator declaring the termination. If not previously terminated, the custodial trust terminates on the death of the beneficiary.

F. Any person may augment existing custodial trust property by the addition of other property pursuant to the Uniform Custodial Trust Act.

G. The transferor may designate, or authorize the designation of, a successor custodial trustee in the trust instrument.

H. The Uniform Custodial Trust Act does not displace or restrict other means of creating trusts. A trust whose terms do not conform to that act may be enforceable according to its terms under other law.

History: 1978 Comp., 45-7-503, enacted by Laws 1992, ch. 66, 50.



Section 45-7-504 - Custodial trustee for future payment or transfer.

45-7-504. Custodial trustee for future payment or transfer.

A. A person having the right to designate the recipient of property payable or transferable upon a future event may create a custodial trust upon the occurrence of the future event by designating in writing the recipient, followed in substance by: "as custodial trustee for __________________ (name of beneficiary) under the Uniform Custodial Trust Act".

B. Persons may be designated as substitute or successor custodial trustees to whom the property must be paid or transferred in the order named if the first designated custodial trustee is unable or unwilling to serve.

C. A designation under this section may be made in a will, a trust, a deed, a multiple-party account, an insurance policy, an instrument exercising a power of appointment or a writing designating a beneficiary of contractual rights. Otherwise, to be effective, the designation must be registered with or delivered to the fiduciary, payor, issuer or obligor of the future right.

History: 1978 Comp., 45-7-504, enacted by Laws 1992, ch. 66, 51.



Section 45-7-505 - Form and effect of receipt and acceptance by custodial trustee; jurisdiction.

45-7-505. Form and effect of receipt and acceptance by custodial trustee; jurisdiction.

A. Obligations of a custodial trustee, including the obligation to follow directions of the beneficiary, arise under the Uniform Custodial Trust Act [45-7-501 through 45-7-522 NMSA 1978] upon the custodial trustee's acceptance, express or implied, of the custodial trust property.

B. The custodial trustee's acceptance may be evidenced by writing stating in substance:

"CUSTODIAL TRUSTEE'S RECEIPT AND ACCEPTANCE

I, __________ (name of custodial trustee) acknowledge receipt of the custodial trust property described below or in the attached instrument and accept the custodial trust as custodial trustee for __________ (name of beneficiary) under the Uniform Custodial Trust Act. I undertake to administer and distribute the custodial trust property pursuant to the Uniform Custodial Trust Act. My obligations as custodial trustee are subject to the directions of the beneficiary unless the beneficiary is designated as, is or becomes incapacitated. The custodial trust property consists of __________.

(Dated:)________________________________________

________________________________________________________________________ ".

(Signature of Custodial Trustee) End Form

C. Upon accepting custodial trust property, a person designated as custodial trustee under the Uniform Custodial Trust Act is subject to personal jurisdiction of the court with respect to any matter relating to the custodial trust.

History: 1978 Comp., 45-7-505, enacted by Laws 1992, ch. 66, 52.



Section 45-7-506 - Transfer to custodial trustee by fiduciary or obligor; facility of payment.

45-7-506. Transfer to custodial trustee by fiduciary or obligor; facility of payment.

A. Unless otherwise directed by an instrument designating a custodial trustee pursuant to Section 45-7-504 NMSA 1978, a person, including a fiduciary other than a custodial trustee, who holds property of or owes a debt to an incapacitated individual not having a conservator may make a transfer to an adult member of the beneficiary's family or to a trust company as custodial trustee for the use and benefit of the incapacitated individual. If the value of the property or the debt exceeds twenty thousand dollars ($20,000), the transfer is not effective unless authorized by the court.

B. A written acknowledgment of delivery, signed by a custodial trustee, is a sufficient receipt and discharge for property transferred to the custodial trustee pursuant to this section.

History: 1978 Comp., 45-7-506, enacted by Laws 1992, ch. 66, 53.



Section 45-7-507 - Multiple beneficiaries; separate custodial trusts; survivorship.

45-7-507. Multiple beneficiaries; separate custodial trusts; survivorship.

A. Beneficial interests in a custodial trust created for multiple beneficiaries are deemed to be separate custodial trusts of equal undivided interests for each beneficiary. Except in a transfer or declaration for use and benefit of husband and wife, for whom survivorship is presumed, a right of survivorship does not exist unless the instrument creating the custodial trust specifically provides for survivorship.

B. Custodial trust property held under the Uniform Custodial Trust Act [45-7-501 through 45-7-522 NMSA 1978] by the same custodial trustee for the use and benefit of the same beneficiary may be administered as a single custodial trust.

C. A custodial trustee of custodial trust property held for more than one beneficiary shall separately account to each beneficiary pursuant to Sections 45-7-508 and 45-7-516 NMSA 1978 for the administration of the custodial trust.

History: 1978 Comp., 45-7-507, enacted by Laws 1992, ch. 66, 54.



Section 45-7-508 - General duties of custodial trustee.

45-7-508. General duties of custodial trustee.

A. If appropriate, a custodial trustee shall register or record the instrument vesting title to custodial trust property.

B. If the beneficiary is not incapacitated, a custodial trustee shall follow the directions of the beneficiary in the management, control, investment or retention of the custodial trust property. In the absence of effective contrary direction by the beneficiary while not incapacitated, the custodial trustee shall observe the standard of care that would be observed by a prudent person dealing with property of another and is not limited by any other law restricting investments by fiduciaries. However, a custodial trustee, in the custodial trustee's discretion, may retain any custodial trust property received from the transferor. If a custodial trustee has a special skill or expertise or is named custodial trustee on the basis of representation of a special skill or expertise, the custodial trustee shall use that skill or expertise.

C. Subject to Subsection B of this section, a custodial trustee shall take control of and collect, hold, manage, invest and reinvest custodial trust property.

D. A custodial trustee at all times shall keep custodial trust property of which the custodial trustee has control separate from all other property in a manner sufficient to identify it clearly as custodial trust property of the beneficiary. Custodial trust property, the title to which is subject to recordation, is so identified if an appropriate instrument so identifying the property is recorded, and custodial trust property subject to registration is so identified if it is registered, or held in an account in the name of the custodial trustee, designated in substance: "as custodial trustee for __________________ (name of beneficiary) under the Uniform Custodial Trust Act".

E. A custodial trustee shall keep records of all transactions with respect to custodial trust property, including information necessary for the preparation of tax returns, and shall make the records and information available at reasonable times to the beneficiary or legal representative of the beneficiary.

F. The exercise of a durable power of attorney for an incapacitated beneficiary is not effective to terminate or direct the administration or distribution of a custodial trust.

History: 1978 Comp., 45-7-508, enacted by Laws 1992, ch. 66, 55.



Section 45-7-509 - General powers of custodial trustee.

45-7-509. General powers of custodial trustee.

A. A custodial trustee, acting in a fiduciary capacity, has all the rights and powers over custodial trust property that an unmarried adult owner has over individually owned property, but a custodial trustee may exercise those rights and powers in a fudiciary [fiduciary] capacity only.

B. This section does not relieve a custodial trustee from liability for a violation of Section 45-7-508 NMSA 1978.

History: 1978 Comp., 45-7-509, enacted by Laws 1992, ch. 66, 56.



Section 45-7-510 - Use of custodial trust property.

45-7-510. Use of custodial trust property.

A. A custodial trustee shall pay to the beneficiary or expend for the beneficiary's use and benefit so much or all of the custodial trust property as the beneficiary while not incapacitated may direct from time to time.

B. If the beneficiary is incapacitated, the custodial trustee shall expend so much or all of the custodial trust property as the custodial trustee considers advisable for the use and benefit of the beneficiary and individuals who were supported by the beneficiary when the beneficiary became incapacitated, or who are legally entitled to support by the beneficiary. Expenditures may be made in the manner, when, and to the extent that the custodial trustee determines suitable and proper, without court order and without regard to other support, income or property of the beneficiary.

C. A custodial trustee may establish checking, savings or other similar accounts of reasonable amounts under which either the custodial trustee or the beneficiary may withdraw funds from, or draw checks against, the accounts. Funds withdrawn from, or checks written against, the account by the beneficiary are distributions of custodial trust property by the custodial trustee to the beneficiary.

History: 1978 Comp., 45-7-510, enacted by Laws 1992, ch. 66, 57.



Section 45-7-511 - Determination of incapacity; effect.

45-7-511. Determination of incapacity; effect.

A. The custodial trustee shall administer the custodial trust as for an incapacitated beneficiary if:

(1) the custodial trust was created under Section 45-7-506 NMSA 1978;

(2) the transferor has so directed in the instrument creating the custodial trust; or

(3) the custodial trustee has determined that the beneficiary is incapacitated.

B. A custodial trustee may determine that the beneficiary is incapacitated in reliance upon:

(1) previous direction or authority given by the beneficiary while not incapacitated, including direction or authority pursuant to a durable power of attorney;

(2) the certificate of the beneficiary's physician; or

(3) other persuasive evidence.

C. If a custodial trustee for an incapacitated beneficiary reasonably concludes that the beneficiary's incapacity has ceased, or that circumstances concerning the beneficiary's ability to manage property and business affairs have changed since the creation of a custodial trust directing administration as for an incapacitated beneficiary, the custodial trustee may administer the trust as for a beneficiary who is not incapacitated.

D. On petition of the beneficiary, the custodial trustee or other person interested in the custodial trust property or the welfare of the beneficiary, the court shall determine whether the beneficiary is incapacitated.

E. Absent determination of incapacity of the beneficiary under Subsection B or D of this section, a custodial trustee who has reason to believe that the beneficiary is incapacitated shall administer the custodial trust in accordance with the provisions of the Uniform Custodial Trust Act [45-7-501 through 45-7-522 NMSA 1978] applicable to an incapacitated beneficiary.

F. Incapacity of a beneficiary does not terminate:

(1) the custodial trust;

(2) any designation of a successor custodial trustee;

(3) rights or powers of the custodial trustee; or

(4) any immunities of third persons acting on instructions of the custodial trustee.

History: 1978 Comp., 45-7-511, enacted by Laws 1992, ch. 66, 58.



Section 45-7-512 - Exemption of third person from liability.

45-7-512. Exemption of third person from liability.

A third person in good faith and without a court order may act on instructions of, or otherwise deal with, a person purporting to make a transfer as, or purporting to act in the capacity of, a custodial trustee. In the absence of knowledge to the contrary, the third person is not responsible for determining:

A. the validity of the purported custodial trustee's designation;

B. the propriety of, or the authority under the Uniform Custodial Trust Act [45-7-501 through 45-7-522 NMSA 1978] for, any action of the purported custodial trustee;

C. the validity or propriety of an instrument executed or instruction given pursuant to the Uniform Custodial Trust Act either by the person purporting to make a transfer or declaration or by the purported custodial trustee; or

D. the propriety of the application of property vested in the purported custodial trustee.

History: 1978 Comp., 45-7-512, enacted by Laws 1992, ch. 66, 59.



Section 45-7-513 - Liability to third person.

45-7-513. Liability to third person.

A. A claim based on a contract entered into by a custodial trustee acting in a fiduciary capacity, an obligation arising from the ownership or control of custodial trust property or a tort committed in the course of administering the custodial trust, may be asserted by a third person against the custodial trust property by proceeding against the custodial trustee in a fiduciary capacity, whether or not the custodial trustee or the beneficiary is personally liable.

B. A custodial trustee is not personally liable to a third person:

(1) on a contract properly entered into in a fiduciary capacity unless the custodial trustee fails to reveal that capacity or to identify the custodial trust in the contract; or

(2) for an obligation arising from control of custodial trust property or for a tort committed in the course of the administration of the custodial trust unless the custodial trustee is personally at fault.

C. A beneficiary is not personally liable to a third person for an obligation arising from beneficial ownership of custodial trust property or for a tort committed in the course of administration of the custodial trust unless the beneficiary is personally in possession of the custodial trust property giving rise to the liability or is personally at fault.

D. Subsections B and C of this section do not preclude actions or proceedings to establish liability of the custodial trustee or beneficiary to the extent the person sued is protected as the insured by liability insurance.

History: 1978 Comp., 45-7-513, enacted by Laws 1992, ch. 66, 60.



Section 45-7-514 - Declination, resignation, incapacity, death or removal of custodial trustee; designation of successor custodial trustee.

45-7-514. Declination, resignation, incapacity, death or removal of custodial trustee; designation of successor custodial trustee.

A. Before accepting the custodial trust property, a person designated as custodial trustee may decline to serve by notifying the person who made the designation, the transferor or the transferor's legal representative. If an event giving rise to a transfer has not occurred, the substitute custodial trustee designated under Section 45-7-504 NMSA 1978 becomes the custodial trustee, or, if a substitute custodial trustee has not been designated, the person who made the designation may designate a substitute custodial trustee pursuant to Section 45-7-504 NMSA 1978. In other cases, the transferor or the transferor's legal representative may designate a substitute custodial trustee.

B. A custodial trustee who has accepted the custodial trust property may resign by:

(1) delivering written notice to a successor custodial trustee, if any, the beneficiary and, if the beneficiary is incapacitated, to the beneficiary's conservator, if any; and

(2) transferring or registering, or recording an appropriate instrument relating to, the custodial trust property, in the name of, and delivering the records to, the successor custodial trustee identified under Subsection C of this section.

C. If a custodial trustee or successor custodial trustee is ineligible, resigns, dies or becomes incapacitated, the successor designated under Subsection G of Section 45-7-503 NMSA 1978 or Section 45-7-504 NMSA 1978 becomes custodial trustee. If there is no effective provision for a successor, the beneficiary, if not incapacitated, may designate a successor custodial trustee. If the beneficiary is incapacitated, or fails to act within ninety days after the ineligibility, resignation, death or incapacity of the custodial trustee, the beneficiary's conservator becomes successor custodial trustee. If the beneficiary does not have a conservator or the conservator fails to act, the resigning custodial trustee may designate a successor custodial trustee.

D. If a successor custodial trustee is not designated pursuant to Subsection C of this section, the transferor, the legal representative of the transferor or of the custodial trustee, an adult member of the beneficiary's family, the guardian of the beneficiary, a person interested in the custodial trust property or a person interested in the welfare of the beneficiary, may petition the court to designate a successor custodial trustee.

E. A custodial trustee who declines to serve or resigns, or the legal representative of a deceased or incapacitated custodial trustee, as soon as practicable, shall put the custodial trust property and records in the possession and control of the successor custodial trustee. The successor custodial trustee may enforce the obligation to deliver custodial trust property and records and becomes responsible for each item as received.

F. A beneficiary, the beneficiary's conservator, an adult member of the beneficiary's family, a guardian of the person of the beneficiary, a person interested in the custodial trust property or a person interested in the welfare of the beneficiary may petition the court to remove the custodial trustee for cause and designate a successor custodial trustee, to require the custodial trustee to furnish a bond or other security for the faithful performance of fiduciary duties, or for other appropriate relief.

History: 1978 Comp., 45-7-514, enacted by Laws 1992, ch. 66, 61.



Section 45-7-515 - Expenses, compensation and bond of custodial trustee.

45-7-515. Expenses, compensation and bond of custodial trustee.

Except as otherwise provided in the instrument creating the custodial trust, in an agreement with the beneficiary or by court order, a custodial trustee:

A. is entitled to reimbursement from custodial trust property for reasonable expenses incurred in the performance of fiduciary services;

B. has a noncumulative election, to be made no later than six months after the end of each calendar year, to charge a reasonable compensation for fiduciary services performed during that year; and

C. need not furnish a bond or other security for the faithful performance of fiduciary duties.

History: 1978 Comp., 45-7-515, enacted by Laws 1992, ch. 66, 62.



Section 45-7-516 - Reporting and accounting by custodial trustee; determination of liability of custodial trustee.

45-7-516. Reporting and accounting by custodial trustee; determination of liability of custodial trustee.

A. Upon the acceptance of custodial trust property, the custodial trustee shall provide a written statement describing the custodial trust property and shall thereafter provide a written statement of the administration of the custodial trust property:

(1) once each year;

(2) upon request at reasonable times by the beneficiary or the beneficiary's legal representative;

(3) upon resignation or removal of the custodial trustee; and

(4) upon termination of the custodial trust.

The statements must be provided to the beneficiary or to the beneficiary's legal representative, if any. Upon termination of the beneficiary's interest, the custodial trustee shall furnish a current statement to the person to whom the custodial trust property is to be delivered.

B. A beneficiary, the beneficiary's legal representative, an adult member of the beneficiary's family, a person interested in the custodial trust property or a person interested in the welfare of the beneficiary may petition the court for an accounting by the custodial trustee or the custodial trustee's legal representative.

C. A successor custodial trustee may petition the court for an accounting by a predecessor custodial trustee.

D. In an action or proceeding under the Uniform Custodial Trust Act [45-7-501 through 45-7-522 NMSA 1978] or in any other proceeding, the court may require or permit the custodial trustee or the custodial trustee's legal representative to account. The custodial trustee or the custodial trustee's legal representative may petition the court for approval of final accounts.

E. If a custodial trustee is removed, the court shall require an accounting and order delivery of the custodial trust property and records to the successor custodial trustee and the execution of all instruments required for transfer of the custodial trust property.

F. On petition of the custodial trustee or any person who could petition for an accounting, the court, after notice to interested persons, may issue instructions to the custodial trustee or review the propriety of the acts of a custodial trustee or the reasonableness of compensation determined by the custodial trustee for the services of the custodial trustee or others.

History: 1978 Comp., 45-7-516, enacted by Laws 1992, ch. 66, 63.



Section 45-7-517 - Limitations of action against custodial trustee.

45-7-517. Limitations of action against custodial trustee.

A. Except as provided in Subsection C of this section, unless previously barred by adjudication, consent or limitation, a claim for relief against a custodial trustee for accounting or breach of duty is barred as to a beneficiary, a person to whom custodial trust property is to be paid or delivered or the legal representative of an incapacitated or deceased beneficiary or payee:

(1) who has received a final account or statement fully disclosing the matter unless an action or proceeding to assert the claim is commenced within two years after receipt of the final account or statement; or

(2) who has not received a final account or statement fully disclosing the matter unless an action or proceeding to assert the claim is commenced within three years after the termination of the custodial trust.

B. Except as provided in Subsection C of this section, a claim for relief to recover from a custodial trustee for fraud, misrepresentation or concealment related to the final settlement of the custodial trust or concealment of the existence of the custodial trust, is barred unless an action or proceeding to assert the claim is commenced within five years after the termination of the custodial trust.

C. A claim for relief is not barred by this section if the claimant:

(1) is a minor, until the earlier of two years after the claimant becomes an adult or dies;

(2) is an incapacitated adult, until the earliest of two years after:

(a) the appointment of a conservator;

(b) the removal of the incapacity; or

(c) the death of the claimant; or

(3) was an adult, now deceased, who was not incapacitated, until two years after the claimant's death.

History: 1978 Comp., 45-7-517, enacted by Laws 1992, ch. 66, 64.



Section 45-7-518 - Distribution on termination.

45-7-518. Distribution on termination.

A. Upon termination of a custodial trust, the custodial trustee shall transfer the unexpended custodial trust property:

(1) to the beneficiary, if not incapacitated or deceased;

(2) to the conservator or other recipient designated by the court for an incapacitated beneficiary; or

(3) upon the beneficiary's death, in the following order:

(a) as last directed in a writing signed by the deceased beneficiary while not incapacitated and received by the custodial trustee during the life of the deceased beneficiary;

(b) to the survivor of multiple beneficiaries if survivorship is provided for pursuant to Section 45-7-507 NMSA 1978;

(c) as designated in the instrument creating the custodial trust; or

(d) to the estate of the deceased beneficiary.

B. If, when the custodial trust would otherwise terminate, the distributee is incapacitated, the custodial trust continues for the use and benefit of the distributee as beneficiary until the incapacity is removed or the custodial trust is otherwise terminated.

C. Death of a beneficiary does not terminate the power of the custodial trustee to discharge obligations of the custodial trustee or beneficiary incurred before the termination of the custodial trust.

History: 1978 Comp., 45-7-518, enacted by Laws 1992, ch. 66, 65.



Section 45-7-519 - Methods and forms for creating custodial trusts.

45-7-519. Methods and forms for creating custodial trusts.

A. If a transaction, including a declaration with respect to or a transfer of specific property, otherwise satisfies applicable law, the criteria of Section 45-7-503 NMSA 1978 are satisfied by:

(1) the execution and either delivery to the custodial trustee or recording of an instrument in substantially the following form:

"TRANSFER UNDER THE UNIFORM CUSTODIAL TRUST ACT

I, ____________ (name of transferor or name and representative capacity if a fiduciary), transfer to ____________ (name of trustee other than transferor), as custodial trustee for

____________ (name of beneficiary) as beneficiary and ____________ as distributee on termination of the trust in absence of direction by the beneficiary under the Uniform Custodial Trust Act, the following: (Insert a description of the custodial trust property legally sufficient to identify and transfer each item of property).

Dated:______________________________

______________________________________________________________________"; or

(Signature)

(2) the execution and the recording or giving notice of its execution to the beneficiary of an instrument in substantially the following form:

"DECLARATION OF TRUST UNDER THE UNIFORM

CUSTODIAL TRUST ACT

I, ____________ (name of owner of property), declare that henceforth I hold as custodial trustee for ____________ (name of beneficiary other than transferor) as beneficiary and ____________ as distributee on termination of the trust in absence of direction by the beneficiary under the Uniform Custodial Trust Act, the following: (Insert a description of the custodial trust property legally sufficient to identify and transfer each item of property).

Date: ______________________________

________________________________________________________________________ ".

(Signature)

B. Customary methods of transferring or evidencing ownership of property may be used to create a custodial trust, including any of the following:

(1) registration of a security in the name of a trust company, an adult other than the transferor or the transferor if the beneficiary is other than the transferor, designated in substance: "as custodial trustee for ____________ (name of beneficiary) under the Uniform Custodial Trust Act";

(2) delivery of a certificated security, or a document necessary for the transfer of an uncertificated security, together with any necessary endorsement, to an adult other than the transferor or to a trust company as custodial trustee, accompanied by an instrument in substantially the form prescribed in Paragraph (1) of Subsection A of this section;

(3) payment of money or transfer of a security held in the name of a broker or a financial institution or its nominee to a broker or financial institution for credit to an account in the name of a trust company, an adult other than the transferor or the transferor if the beneficiary is other than the transferor, designated in substance: "as custodial trustee for ____________ (name of beneficiary) under the Uniform Custodial Trust Act";

(4) registration of ownership of a life or endowment insurance policy or annuity contract with the issuer in the name of a trust company, an adult other than the transferor or the transferor if the beneficiary is other than the transferor, designated in substance: "as custodial trustee for ____________ (name of beneficiary) under the Uniform Custodial Trust Act";

(5) delivery of a written assignment to an adult other than the transferor or to a trust company whose name in the assignment is designated in substance by the words: "as custodial trustee for ____________ (name of beneficiary) under the Uniform Custodial Trust Act";

(6) irrevocable exercise of a power of appointment, pursuant to its terms, in favor of a trust company, an adult other than the donee of the power of the donee who holds the power if the beneficiary is other than the donee, whose name in the appointment is designated in substance: "as custodial trustee for ____________ (name of beneficiary) under the Uniform Custodial Trust Act";

(7) delivery of a written notification or assignment of a right to future payment under a contract to an obligor that transfers the right under the contract to a trust company, an adult other than the transferor or the transferor if the beneficiary is other than the transferor, whose name in the notification or assignment is designated in substance: "as custodial trustee for ____________ (name of beneficiary) under the Uniform Custodial Trust Act";

(8) execution, delivery and recordation of a conveyance of an interest in real property in the name of a trust company, an adult other than the transferor or the transferor if the beneficiary is other than the transferor, designated in substance: "as custodial trustee for ____________ (name of beneficiary) under the Uniform Custodial Trust Act";

(9) issuance of a certificate of title by an agency of a state or of the United States that evidences title to tangible personal property:

(a) issued in the name of a trust company, an adult other than the transferor or the transferor if the beneficiary is other than the transferor, designated in substance: "as custodial trustee for ____________ (name of beneficiary) under the Uniform Custodial Trust Act"; or

(b) delivered to a trust company or an adult other than the transferor or endorsed by the transferor to that person, designated in substance: "as custodial trustee for ____________ (name of beneficiary) under the Uniform Custodial Trust Act"; or

(10) execution and delivery of an instrument of gift to a trust company or an adult other than the transferor, designated in substance: "as custodial trustee for ____________ (name of beneficiary) under the Uniform Custodial Trust Act". End Form

History: 1978 Comp., 45-7-519, enacted by Laws 1992, ch. 66, 66.



Section 45-7-520 - Applicable law.

45-7-520. Applicable law.

A. The Uniform Custodial Trust Act [45-7-501 through 45-7-522 NMSA 1978] applies to a transfer or declaration creating a custodial trust that refers to that act if, at the time of the transfer or declaration, the transferor, beneficiary or custodial trustee is a resident of or has its principal place of business in this state or custodial trust property is located in this state. The custodial trust remains subject to that act despite a later change in residence or principal place of business of the transferor, beneficiary or custodial trustee, or removal of the custodial trust property from this state.

B. A transfer made pursuant to an act of another state substantially similar to the Uniform Custodial Trust Act is governed by the law of that state and may be enforced in this state.

History: 1978 Comp., 45-7-520, enacted by Laws 1992, ch. 66, 67.



Section 45-7-521 - Uniformity of application and construction.

45-7-521. Uniformity of application and construction.

The Uniform Custodial Trust Act [45-7-501 through 45-7-522 NMSA 1978] shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of that act among states enacting it.

History: 1978 Comp., 45-7-521, enacted by Laws 1992, ch. 66, 68.



Section 45-7-522 - Severability.

45-7-522. Severability.

If any provision of the Uniform Custodial Trust Act [45-7-501 through 45-7-522 NMSA 1978] or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of that act that can be given effect without the invalid provision or application, and to this end the provisions of that act are severable.

History: 1978 Comp., 45-7-522, enacted by Laws 1992, ch. 66, 69.






Part 6 - Uniform Prudent Investor Act

Section 45-7-601 - Short title.

45-7-601. Short title.

Sections 45-7-601 through 45-7-612 NMSA 1978 may be cited as the "Uniform Prudent Investor Act".

History: 1978 Comp., 45-7-601, enacted by Laws 1995, ch. 210, 82.



Section 45-7-602 - Prudent investor rule.

45-7-602. Prudent investor rule.

A. Except as otherwise provided in Subsection B of this section, a trustee who invests and manages trust assets owes a duty to the beneficiaries of the trust to comply with the prudent investor rule set forth in the Uniform Prudent Investor Act [45-7-601 through 45-7-612 NMSA 1978].

B. The prudent investor rule, a default rule, may be expanded, restricted, eliminated or otherwise altered by the provisions of a trust. A trustee is not liable to a beneficiary to the extent that the trustee acted in reasonable reliance on the provisions of the trust.

History: 1978 Comp., 45-7-602, enacted by Laws 1995, ch. 210, 83.



Section 45-7-603 - Standard of care; portfolio strategy; risk and return objectives.

45-7-603. Standard of care; portfolio strategy; risk and return objectives.

A. A trustee shall invest and manage trust assets as a prudent investor would, by considering the purposes, terms, distribution requirements and other circumstances of the trust. In satisfying this standard, the trustee shall exercise reasonable care, skill and caution.

B. A trustee's investment and management decisions respecting individual assets must be evaluated not in isolation but in the context of the trust portfolio as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the trust.

C. Among circumstances that a trustee shall consider in investing and managing trust assets are such of the following as are relevant to the trust or its beneficiaries:

(1) general economic conditions;

(2) the possible effect of inflation or deflation;

(3) the expected tax consequences of investment decisions or strategies;

(4) the role that each investment or course of action plays within the overall trust portfolio, which may include financial assets, interest in closely held enterprises, tangible and intangible personal property and real property;

(5) the expected total return from income and the appreciation of capital;

(6) other resources of the beneficiaries;

(7) needs for liquidity, regularity of income and preservation or appreciation of capital; and

(8) an asset's special relationship or special value, if any, to the purposes of the trust or to one or more of the beneficiaries.

D. A trustee shall make a reasonable effort to verify facts relevant to the investment and management of trust assets.

E. A trustee may invest in any kind of property or type of investment consistent with the standards of the Uniform Prudent Investor Act [45-7-601 through 45-7-612 NMSA 1978].

F. A trustee who has special skills or expertise, or is named trustee in reliance upon the trustee's representation that the trustee has special skills or expertise, has a duty to use those special skills or expertise.

History: 1978 Comp., 45-7-603, enacted by Laws 1995, ch. 210, 84.



Section 45-7-604 - Diversification.

45-7-604. Diversification.

A trustee shall diversify the investments of the trust unless the trustee reasonably determines that, because of special circumstances, the purposes of the trust are better served without diversifying.

History: 1978 Comp., 45-7-604, enacted by Laws 1995, ch. 210, 85.



Section 45-7-605 - Duties at inception of trusteeship.

45-7-605. Duties at inception of trusteeship.

Within a reasonable time after accepting a trusteeship or receiving trust assets, a trustee shall review the trust assets and make and implement decisions concerning the retention and disposition of assets, in order to bring the trust portfolio into compliance with the purposes, terms, distribution requirements and other circumstances of the trust, and with the requirements of the Uniform Prudent Investor Act [45-7-601 through 45-7-612 NMSA 1978].

History: 1978 Comp., 45-7-605, enacted by Laws 1995, ch. 210, 86.



Section 45-7-606 - Loyalty.

45-7-606. Loyalty.

A trustee shall invest and manage the trust assets solely in the interest of the beneficiaries.

History: 1978 Comp., 45-7-606, enacted by Laws 1995, ch. 210, 87.



Section 45-7-607 - Impartiality.

45-7-607. Impartiality.

If a trust has two or more beneficiaries, the trustee shall act impartially in investing and managing the trust assets, taking into account any differing interests of the beneficiaries.

History: 1978 Comp., 45-7-607, enacted by Laws 1995, ch. 210, 88.



Section 45-7-608 - Investment costs.

45-7-608. Investment costs.

In investing and managing trust assets, a trustee may only incur costs that are appropriate and reasonable in relation to the assets, the purposes of the trust and the skills of the trustee.

History: 1978 Comp., 45-7-608, enacted by Laws 1995, ch. 210, 89.



Section 45-7-609 - Reviewing compliance.

45-7-609. Reviewing compliance.

Compliance with the prudent investor rule is determined in light of the facts and circumstances existing at the time of a trustee's decision or action and not by hindsight.

History: 1978 Comp., 45-7-609, enacted by Laws 1995, ch. 210, 90.



Section 45-7-610 - Delegation of investment and management functions.

45-7-610. Delegation of investment and management functions.

A. A trustee may delegate investment and management functions that a prudent trustee of comparable skills could properly delegate under the circumstances. The trustee shall exercise reasonable care, skill and caution in:

(1) selecting an agent;

(2) establishing the scope and terms of the delegation, consistent with the purposes and terms of the trust; and

(3) periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the terms of the delegation.

B. In performing a delegated function, an agent owes a duty to the trust to exercise reasonable care to comply with the terms of the delegation.

C. A trustee who complies with the requirements of Subsection A of this section is not liable to the beneficiaries or to the trust for the decisions or actions of the agent to whom the function was delegated.

D. By accepting the delegation of a trust function from the trustee of a trust that is subject to the law of this state, an agent submits to the jurisdiction of the courts of this state.

History: 1978 Comp., 45-7-610, enacted by Laws 1995, ch. 210, 91.



Section 45-7-611 - Language invoking standard.

45-7-611. Language invoking standard.

The following terms or comparable language in the provisions of a trust, unless otherwise limited or modified, authorizes any investment or strategy permitted under the Uniform Prudent Investor Act [45-7-601 through 45-7-612 NMSA 1978]: "investments permissible by law for investment of trust funds", "legal investments", "authorized investments", "using the judgment and care under the circumstances then prevailing that persons of prudence, discretion and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital", "prudent man rule", "prudent trustee rule", "prudent person rule" and "prudent investor rule".

History: 1978 Comp., 45-7-611, enacted by Laws 1995, ch. 210, 92.



Section 45-7-612 - Application to existing trusts.

45-7-612. Application to existing trusts.

The Uniform Prudent Investor Act [45-7-601 through 45-7-612 NMSA 1978] applies to trusts existing on and created after its effective date. As applied to trusts existing on its effective date, the Uniform Prudent Investor Act governs only decisions or actions occurring after that date.

History: 1978 Comp., 45-7-612, enacted by Laws 1995, ch. 210, 93.









Article 8 - Simultaneous Death Act

Section 45-8-9 - Recompiled.

45-8-9. Recompiled.






Article 9A - Uniform Estate Tax Apportionment Act

Section 45-9A-1 - Recompiled.

45-9A-1. Recompiled.



Section 45-9A-2 - Recompiled.

45-9A-2. Recompiled.



Section 45-9A-3 - Recompiled.

45-9A-3. Recompiled.



Section 45-9A-4 - Recompiled.

45-9A-4. Recompiled.



Section 45-9A-5 - Recompiled.

45-9A-5. Recompiled.



Section 45-9A-6 - Recompiled.

45-9A-6. Recompiled.



Section 45-9A-7 - Recompiled.

45-9A-7. Recompiled.



Section 45-9A-8 - Recompiled.

45-9A-8. Recompiled.



Section 45-9A-9 - Recompiled.

45-9A-9. Recompiled.



Section 45-9A-10 - Recompiled.

45-9A-10. Recompiled.



Section 45-9A-11 - Recompiled.

45-9A-11. Recompiled.









Chapter 46 - Fiduciaries and Trusts

Article 1 - Fiduciary Obligations and Investments

Section 46-1-12 - Power of fiduciary or custodian to deposit securities in a central depository.

46-1-12. Power of fiduciary or custodian to deposit securities in a central depository.

A. Notwithstanding any other provision of law, any fiduciary holding securities in its fiduciary capacity, and any bank or trust company holding securities as a custodian or managing agent, is authorized to deposit or arrange for the deposit of the securities in a clearing corporation as defined in Subsection C[(a)(5)] of Section 55-8-102 NMSA 1978. When securities are so deposited, certificates representing securities of the same class of the same issuer may be merged and held in bulk in the name of the nominee of the clearing corporation with any other such securities deposited in the clearing corporation by any person, regardless of the ownership of the securities, and certificates of small denomination may be merged into one or more certificates of larger denomination. The records of the fiduciary and the records of the bank or trust company acting as custodian or as managing agent shall at all times show the name of the party for whose account the securities are deposited. Title to the securities may be transferred by bookkeeping entry on the books of the clearing corporation without physical delivery of certificates representing the securities. A bank or trust company depositing securities pursuant to this section shall be subject to such rules and regulations as, in the case of state chartered institutions, the commissioner of banking [director of the financial institutions division] and, in the case of national banking associations, the comptroller of the currency may from time to time issue. A fiduciary shall, on demand by any party for a judicial proceeding for the settlement of the fiduciary's account, or on demand by the attorney for the party, certify in writing to the party the securities deposited by the fiduciary in the clearing corporation for its account as the fiduciary.

B. This section shall apply to any fiduciary holding securities in its fiduciary capacity, and to any bank or trust company holding securities as a custodian or managing agent, acting on the effective date of this section or which thereafter may act regardless of the date of the agreement, instrument or court order by which it is appointed and regardless of whether or not the fiduciary, custodian or managing agent owns capital stock of the clearing corporation.

C. As used in this section, "fiduciary" includes a trustee under any trust, expressed, implied, resulting or constructive, executor, administrator, guardian, conservator, curator, receiver, trustee in bankruptcy, assignee for the benefit of creditors, partner, agent, officer of a corporation, public or private, public officer or any other person acting in a fiduciary capacity for any person, trust or estate.

History: 1953 Comp., 33-1-36, enacted by Laws 1973, ch. 76, 1.



Section 46-1-13 - Establishment of common trust funds; inclusion of affiliates.

46-1-13. Establishment of common trust funds; inclusion of affiliates.

Any bank or trust company qualified to act as fiduciary in this state may establish common trust funds for the purpose of furnishing investments to itself and its affiliated bank or trust company as fiduciary or to itself and its affiliated bank or trust company and others as co-fiduciaries and may, as fiduciary or co-fiduciary, invest funds which it lawfully holds for investment in interests in the common trust funds, if such investment is not prohibited by the instrument, judgment, decree or order creating the fiduciary relationship and if, in the case of co-fiduciaries, the bank or trust company procures the consent of its co-fiduciaries to the investment.

As used in this section, "affiliated" means two or more banks or trust companies in which eighty percent or more of the voting shares of each bank or trust company, excluding shares owned by the United States or by any company wholly owned by the United States, are directly or indirectly owned or controlled by a holding company.

History: 1953 Comp., 33-1-21, enacted by Laws 1955, ch. 66, 1; 1984, ch. 63, 1.



Section 46-1-14 - Court accountings.

46-1-14. Court accountings.

When an accounting of a common trust fund is presented to a court for approval, the court shall assign a time and place for hearing and order notice thereof by: (1) publication once a week for three weeks the first publication to be not less than twenty days prior to the date of the hearing, of a notice in a newspaper having a circulation in the county in which the bank or trust company or branch thereof operating the common trust fund is located; and (2) mailing not less than fourteen days prior to the date of the hearing a copy of the notice to all beneficiaries of the trusts participating in the common trust fund whose names are known to the bank or trust company from the records kept by it in the regular course of business in the administration of said trusts, directed to them at the addresses shown by such records; and (3) such further notice if any as the court may order.

History: 1953 Comp., 33-1-22, enacted by Laws 1955, ch. 66, 2.



Section 46-1-15 - Uniformity of interpretation.

46-1-15. Uniformity of interpretation.

This act [46-1-13 through 46-1-16 NMSA 1978] shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

History: 1953 Comp., 33-1-23, enacted by Laws 1955, ch. 66, 3.



Section 46-1-16 - Short title.

46-1-16. Short title.

This act [46-1-13 through 46-1-16 NMSA 1978] may be cited as the Uniform Common Trust Fund Act.

History: 1953 Comp., 33-1-24, enacted by Laws 1955, ch. 66, 4.






Article 2 - Trusts



Article 2A - Fiduciary Investments

Section 46-2A-1 - Fiduciary investments; certain securities.

46-2A-1. Fiduciary investments; certain securities.

A bank or trust company that is acting as a fiduciary or agent may, in its discretion or at the direction of another person who is authorized to direct the investment of money held by the bank or trust company, invest in the securities of an open-end or closed-end management investment company or investment trust that is registered under the federal Investment Company Act of 1940, as amended. The bank or trust company, or any affiliate thereof, may provide services to the investment trust or investment company, including acting as an investment advisor, manager, sponsor, distributor, custodian, transfer agent or registrar, and may receive reasonable compensation for the services; provided that with respect to any funds invested, the bank or trust company or its affiliate shall disclose to the persons to whom statements of the account are rendered the rate, formula or other method by which the compensation paid is determined.

History: Laws 1993, ch. 51, 1.






Article 3 - Principal and Income



Article 3A - Uniform Principal and Income

Article 1 - DEFINITIONS AND FIDUCIARY DUTIES

Section 46-3A-101 - Short title.

46-3A-101. Short title.

Chapter 46, Article 3A NMSA 1978 may be cited as the "Uniform Principal and Income Act".

History: Laws 2001, ch. 113, 101; 2011, ch. 124, 86.



Section 46-3A-102 - Definitions.

46-3A-102. Definitions.

As used in the Uniform Principal and Income Act:

A. "accounting period" means a calendar year unless another twelve-month period is selected by a fiduciary. The term includes a portion of a calendar year or other twelve-month period that begins when an income interest begins or ends when an income interest ends;

B. "beneficiary" includes, in the case of a decedent's estate, an heir and devisee and, in the case of a trust, an income beneficiary and a remainder beneficiary;

C. "fiduciary" means a personal representative or a trustee. The term includes an executor, administrator, successor personal representative, special administrator and a person performing substantially the same function;

D. "income" means money or property that a fiduciary receives as current return from a principal asset. The term includes a portion of receipts from a sale, exchange or liquidation of a principal asset, to the extent provided in Article 4 of the Uniform Principal and Income Act;

E. "income beneficiary" means a person to whom net income of a trust is or may be payable;

F. "income interest" means the right of an income beneficiary to receive all or part of net income, whether the terms of the trust require it to be distributed or authorize it to be distributed in the trustee's discretion;

G. "mandatory income interest" means the right of an income beneficiary to receive net income that the terms of the trust require the fiduciary to distribute;

H. "net income" means the total receipts allocated to income during an accounting period minus the disbursements made from income during the period, plus or minus transfers under the Uniform Principal and Income Act to or from income during the period;

I. "person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government; governmental subdivision, agency or instrumentality; public corporation; or any other legal or commercial entity;

J. "principal" means property held in trust for distribution to a remainder beneficiary when the trust terminates;

K. "qualified beneficiary" means a beneficiary who, on the date the beneficiary's qualification is determined:

(1) is a distributee or a permissible distributee of trust income or principal;

(2) would be a distributee or permissible distributee of trust income or principal if the interest of the distributees described in Paragraph (1) of this subsection terminated on that date; or

(3) would be a distributee or permissible distributee of trust income or principal if the trust terminated on that date;

L. "remainder beneficiary" means a person entitled to receive principal when an income interest ends;

M. "terms of a trust" means the manifestation of the intent of a settlor or decedent with respect to the trust, expressed in a manner that admits of its proof in a judicial proceeding, whether by written or spoken words or by conduct;

N. "total return trust" means a trust that is converted to a total return trust pursuant to Section 46-3A-105 NMSA 1978 or a trust the terms of which manifest the settlor's intent that the trustee will administer the trust in accordance with Section 46-3A-106 NMSA 1978; and

O. "trustee" includes an original, additional or successor trustee, whether or not appointed or confirmed by a court.

History: Laws 2001, ch. 113, 102; 2005, ch. 329, 1.



Section 46-3A-103 - Fiduciary duties; general principles.

46-3A-103. Fiduciary duties; general principles.

(a) In allocating receipts and disbursements to or between principal and income, and with respect to any matter within the scope of Articles 2 [46-3A-201, 46-3A-202 NMSA 1978] and 3 [46-3A-301 through 46-3A-303 NMSA 1978], a fiduciary:

(1) shall administer a trust or estate in accordance with the terms of the trust or the will, even if there is a different provision in the Uniform Principal and Income Act;

(2) may administer a trust or estate by the exercise of a discretionary power of administration given to the fiduciary by the terms of the trust or the will, even if the exercise of the power produces a result different from a result required or permitted by the Uniform Principal and Income Act;

(3) shall administer a trust or estate in accordance with the Uniform Principal and Income Act if the terms of the trust or the will do not contain a different provision or do not give the fiduciary a discretionary power of administration; and

(4) shall add a receipt or charge a disbursement to principal to the extent that the terms of the trust and the Uniform Principal and Income Act do not provide a rule for allocating the receipt or disbursement to or between principal and income.

(b) In exercising the power to adjust under Section 104(a) [46-3A-104 NMSA 1978] or a discretionary power of administration regarding a matter within the scope of the Uniform Principal and Income Act, whether granted by the terms of a trust, a will, or the Uniform Principal and Income Act, a fiduciary shall administer a trust or estate impartially, based on what is fair and reasonable to all of the beneficiaries, except to the extent that the terms of the trust or the will clearly manifest an intention that the fiduciary shall or may favor one or more of the beneficiaries. A determination in accordance with the Uniform Principal and Income Act is presumed to be fair and reasonable to all of the beneficiaries.

History: Laws 2001, ch. 113, 103.



Section 46-3A-104 - Trustee's power to adjust.

46-3A-104. Trustee's power to adjust.

(a) A trustee may adjust between principal and income to the extent the trustee considers necessary if the trustee invests and manages trust assets as a prudent investor, the terms of the trust describe the amount that may or must be distributed to a beneficiary by referring to the trust's income, and the trustee determines, after applying the rules in Subsection (a) of Section 46-3A-103 NMSA 1978, that the trustee is unable to comply with Subsection (b) of Section 46-3A-103 NMSA 1978.

(b) In deciding whether and to what extent to exercise the power conferred by Subsection (a) of this section, a trustee shall consider all factors relevant to the trust and its beneficiaries, including the following factors to the extent they are relevant:

(1) the nature, purpose and expected duration of the trust;

(2) the intent of the settlor;

(3) the identity and circumstances of the beneficiaries;

(4) the needs for liquidity, regularity of income, and preservation and appreciation of capital;

(5) the assets held in the trust; the extent to which they consist of financial assets, interests in closely held enterprises, tangible and intangible personal property or real property; the extent to which an asset is used by a beneficiary; and whether an asset was purchased by the trustee or received from the settlor;

(6) the net amount allocated to income under the other sections of the Uniform Principal and Income Act and the increase or decrease in the value of the principal assets, which the trustee may estimate as to assets for which market values are not readily available;

(7) whether and to what extent the terms of the trust give the trustee the power to invade principal or accumulate income or prohibit the trustee from invading principal or accumulating income, and the extent to which the trustee has exercised a power from time to time to invade principal or accumulate income;

(8) the actual and anticipated effect of economic conditions on principal and income and effects of inflation and deflation; and

(9) the anticipated tax consequences of an adjustment.

(c) A trustee may not make an adjustment:

(1) that diminishes the income interest in a trust that requires all of the income to be paid at least annually to a surviving spouse and for which an estate tax or gift tax marital deduction would be allowed, in whole or in part, if the trustee did not have the power to make the adjustment;

(2) that reduces the actuarial value of the income interest in a trust to which a person transfers property with the intent to qualify for a gift tax exclusion;

(3) that changes the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets;

(4) from any amount that is permanently set aside for charitable purposes under a will or the terms of a trust unless both income and principal are so set aside;

(5) if possessing or exercising the power to make an adjustment causes an individual to be treated as the owner of all or part of the trust for income tax purposes, and the individual would not be treated as the owner if the trustee did not possess the power to make an adjustment;

(6) if possessing or exercising the power to make an adjustment causes all or part of the trust assets to be included for estate tax purposes in the estate of an individual who has the power to remove a trustee or appoint a trustee, or both, and the assets would not be included in the estate of the individual if the trustee did not possess the power to make an adjustment;

(7) if the trustee is a beneficiary of the trust;

(8) if the trustee is not a beneficiary, but the adjustment would benefit the trustee directly or indirectly; or

(9) if the trust is a total return trust.

(d) If Paragraph (5), (6), (7) or (8) of Subsection (c) of this section applies to a trustee and there is more than one trustee, a co-trustee to whom the provision does not apply may make the adjustment unless the exercise of the power by the remaining trustee or trustees is not permitted by the terms of the trust.

(e) A trustee may release the entire power conferred by Subsection (a) of this section or may release only the power to adjust from income to principal or the power to adjust from principal to income if the trustee is uncertain about whether possessing or exercising the power will cause a result described in Paragraphs (1) through (6) or Paragraph (8) of Subsection (c) of this section or if the trustee determines that possessing or exercising the power will or may deprive the trust of a tax benefit or impose a tax burden not described in Subsection (c) of this section. The release may be permanent or for a specified period, including a period measured by the life of an individual.

(f) Terms of a trust that limit the power of a trustee to make an adjustment between principal and income do not affect the application of this section unless it is clear from the terms of the trust that the terms are intended to deny the trustee the power of adjustment conferred by Subsection (a) of this section.

History: Laws 2001, ch. 113, 104; 2005, ch. 329, 2.



Section 46-3A-105 - Conversion to total return trust.

46-3A-105. Conversion to total return trust.

A. Unless expressly prohibited by the governing instrument, a trustee may release the power to adjust as provided in Section 46-3A-104 NMSA 1978 or convert a trust to a total return trust as provided in this section if all of the following apply:

(1) the trust describes the amount that may or must be distributed to a beneficiary by referring to the trust's income and the trustee determines that conversion to a total return trust will enable the trustee to better carry out the purposes of the trust;

(2) the trustee provides a written notice of the trustee's decision to convert the trust to a total return trust specifying a prospective effective date for the conversion that may not be sooner than sixty days after the notice is provided to the qualified beneficiaries, determined as of the date the notice is provided and assuming nonexercise of all powers of appointment;

(3) there are one or more legally competent beneficiaries as provided in Paragraph (1) of Subsection K of Section 46-3A-102 NMSA 1978 and one or more legally competent remainder beneficiaries described in either Paragraph (1) or (2) of Subsection K of Section 46-3A-102 NMSA 1978, determined as of the date the notice is provided; and

(4) no beneficiary has objected in writing to the conversion to a total return trust and noticed the objection to the trustee within sixty days after the notice was provided.

B. Conversion to a total return trust or reconversion to an income trust may be made by agreement between the trustee and all qualified beneficiaries of the trust. The trustee and all qualified beneficiaries may also agree to modify the distribution percentage, except that the trustee and the qualified beneficiaries may not agree to a distribution percentage less than three percent or greater than five percent.

C. The trustee may elect to petition the court to order conversion to a total return trust, including the reason that conversion under Subsection A of this section is unavailable because:

(1) a beneficiary timely objects to the conversion to a total return trust;

(2) there are no legally competent beneficiaries described in Paragraph (1) of Subsection K of Section 46-3A-102 NMSA 1978; or

(3) there are no legally competent beneficiaries described in Paragraph (1) or (2) of Subsection K of Section 46-3A-102 NMSA 1978.

D. A beneficiary may request the trustee to convert to a total return trust or adjust the distribution percentage pursuant to this section. If the trustee declines or fails to act within six months after receiving a written request from a beneficiary to do so, the beneficiary may petition the court to order the conversion or adjustment.

E. The trustee may petition the court prospectively to reconvert from a total return trust or to adjust the distribution percentage if the trustee determines that the reconversion or adjustment will enable the trustee to better carry out the purposes of the trust. A beneficiary may request the trustee to petition the court prospectively to reconvert from a total return trust or adjust the distribution percentage. If the trustee declines or fails to act within six months after receiving a written request from a beneficiary to do so, the beneficiary may petition the court to order the reconversion or adjustment.

F. In a judicial proceeding instituted under this section, the trustee may present information concerning:

(1) the trustee's support for, or opposition to, a conversion to a total return trust, a reconversion from a total return trust or an adjustment of the distribution percentage of a total return trust, including whether the trustee believes conversion, reconversion or adjustment of the distribution percentage would enable the trustee to better carry out the purposes of the trust; and

(2) any other matter relevant to the proposed conversion, reconversion or adjustment of the distribution percentage.

G. A trustee's actions undertaken in accordance with this section shall not be determined improper or inconsistent with the trustee's duty of impartiality unless the court finds from all the evidence that the trustee acted in bad faith.

H. The court may order conversion to a total return trust, reconversion prospectively from a total return trust or adjustment of the distribution percentage of a total return trust if the court determines that the conversion, reconversion or adjustment of the distribution percentage will enable the trustee to better carry out the purposes of the trust.

I. If a conversion to a total return trust is made pursuant to a court order, the trustee may reconvert the trust to an income trust only:

(1) pursuant to a subsequent court order; or

(2) by filing with the court an agreement made pursuant to Subsection B of this section to reconvert to an income trust.

J. Upon a reconversion, the power to adjust, as described in Section 46-3A-104 NMSA 1978 and as it existed before the conversion, shall be revived.

K. An action may be taken under this section no more frequently than every three years, unless the court for good cause orders otherwise.

History: Laws 2005, ch. 329, 3.



Section 46-3A-106 - Administration of total return trust.

46-3A-106. Administration of total return trust.

A. During the period that a trust is a total return trust, the trustee shall administer the trust in accordance with the provisions of this section unless otherwise expressly provided by the terms of the trust.

B. The trustee shall invest the trust assets seeking a total return without regard to whether the return is from income or appreciation of principal.

C. The trustee shall make income distributions in accordance with the governing instrument subject to the provisions of this section.

D. The distribution percentage for any trust converted to a total return trust by a trustee in accordance with Subsection A of Section 46-3A-105 NMSA 1978 shall be four percent, unless a different percentage has been determined in an agreement made pursuant to Subsection B of Section 46-3A-105 NMSA 1978 or ordered by the court pursuant to Subsection C of Section 46-3A-105 NMSA 1978.

E. The trustee shall pay to a beneficiary in the case of an underpayment within a reasonable time, and shall recover from a beneficiary in the case of an overpayment, either by repayment by the beneficiary or by withholding from future distributions to the beneficiary:

(1) an amount equal to the difference between the amount properly payable and the amount actually paid; and

(2) interest compounded annually at a rate per annum equal to the distribution percentage in the year or years during which the underpayment or overpayment occurs; provided that accrual of interest may not commence until the beginning of the trust year following the year in which the underpayment or overpayment occurs.

F. As used in Sections 46-3A-105 through 46-3A-113 NMSA 1978:

(1) "income" as the term appears in the governing instrument means the distribution amount;

(2) "distribution amount" means the annual amount equal to the distribution percentage multiplied by the average net fair market value of the trust's assets; and

(3) "average net fair market value of the trust's assets" means the net fair market value of the trust's assets averaged over the lesser of the three preceding years or the period during which the trust has been in existence.

History: Laws 2005, ch. 329, 4.



Section 46-3A-107 - Determination of matters in administration.

46-3A-107. Determination of matters in administration.

A. The trustee may determine any of the following matters in administering a total return trust as the trustee deems necessary or helpful for the proper functioning of the trust:

(1) the effective date of a conversion to a total return trust pursuant to Section 46-3A-105 NMSA 1978;

(2) the manner of prorating the distribution amount for a short year in which a beneficiary's interest commences or ceases, or, if the trust is a total return trust for only part of the year, the trustee may elect to treat the trust year as two separate years, the first of which ends at the close of the day on which the conversion or reconversion occurs, and the second of which ends at the close of the trust year;

(3) whether distributions are made in cash or in-kind;

(4) the manner of adjusting valuations and calculations of the distribution amount to account for other payments from, or contributions to, the trust;

(5) whether to value the trust's assets annually or more frequently;

(6) which valuation dates to use and how many valuation dates to use; and

(7) valuation decisions concerning any asset for which there is no readily available market value, including:

(a) how frequently to value the asset;

(b) whether and how often to engage a professional appraiser to value the asset; and

(c) whether to exclude the value of the asset from the net fair market value of the trust's assets for purposes of determining the distribution amount.

B. For purposes of this section, any asset excluded pursuant to Subparagraph (c) of Paragraph (7) of Subsection A of this section shall be referred to as an "excluded asset" and the trustee shall distribute any net income received from the excluded asset as provided for in the governing instrument, subject to the following principles:

(1) the trustee shall treat each asset for which there is no readily available market value as an excluded asset unless the trustee determines that there are compelling reasons not to do so and the trustee considers all relevant factors, including the best interests of the beneficiaries;

(2) if tangible personal property or real property is possessed or occupied by a beneficiary, the trustee may not limit or restrict any right of the beneficiary to use the property in accordance with the governing instrument regardless of whether the trustee treats the property as an excluded asset;

(3) assets for which there is a readily available market value include cash and cash equivalents; stocks, bonds and other securities and instruments for which there is an established market on a stock exchange, in an over-the-counter market or otherwise; and any other property that can reasonably be expected to be sold within one week of the decision to sell without extraordinary efforts by the seller;

(4) assets for which there is no readily available market value include stocks, bonds and other securities and instruments for which there is no established market on a stock exchange, in an over-the-counter market or otherwise; real property; tangible personal property; and artwork and other collectibles.

History: Laws 2005, ch. 329, 5.



Section 46-3A-108 - Distribution of total return trust.

46-3A-108. Distribution of total return trust.

A. Expenses, taxes and other charges that would otherwise be deducted from income if the trust was not a total return trust may not be deducted from the distribution amount.

B. Unless otherwise provided by the governing instrument, the distribution amount each year shall be deemed to be paid from the following sources for that year in the following order:

(1) net income determined as if the trust were not a total return trust;

(2) other ordinary income as determined for federal income tax purposes;

(3) net realized short-term capital gains as determined for federal income tax purposes;

(4) net realized long-term capital gains as determined for federal income tax purposes;

(5) trust principal comprising assets for which there is a readily available market value; and

(6) other trust principal.

History: Laws 2005, ch. 329, 6.



Section 46-3A-109 - Restrictions on distributions.

46-3A-109. Restrictions on distributions.

A. The distribution amount may not be less than the net income of the trust, determined without regard to the provisions of Sections 46-3A-105 through 46-3A-113 NMSA 1978, for a trust that was exempt, in whole or in part, from generation-skipping transfer tax on July 1, 2005 by reason of any effective date or transition rule.

B. Conversion to a total return trust shall not affect any provisions in the governing instrument:

(1) that directs or authorizes the trustee to distribute principal;

(2) that directs or authorizes the trustee to distribute a fixed annuity or a fixed fraction of the value of trust assets;

(3) that authorizes a beneficiary to withdraw a portion or all of the principal; or

(4) that in any manner diminishes an amount permanently set aside for charitable purposes under the governing instrument unless both income and principal are set aside.

History: Laws 2005, ch. 329, 7.



Section 46-3A-110 - Limitations on conversion.

46-3A-110. Limitations on conversion.

If a trustee is also a beneficiary of the trust and conversion or failure to convert would enhance or diminish the beneficial interest of that trustee, or if possession or exercise of the conversion power by a particular trustee alone would cause any individual to be treated as owner of a part of the trust for federal income tax purposes or cause a part of the trust to be included in the gross estate of any individual for federal estate tax purposes, then that trustee may not participate as a trustee in the exercise of the conversion power, except that:

A. the trustee may petition the court under Subsection C of Section 46-3A-105 NMSA 1978 to order conversion in accordance with this section; and

B. a co-trustee or co-trustees to whom this section does not apply may convert the trust to a total return trust in accordance with Sections 46-3A-105 and 46-3A-106 NMSA 1978.

History: Laws 2005, ch. 329, 8.



Section 46-3A-111 - Release.

46-3A-111. Release.

A trustee may irrevocably release the power granted by the provisions of Sections 46-3A-105 through 46-3A-113 NMSA 1978 if the trustee reasonably believes the release is in the best interests of the trust and its beneficiaries. The release may be personal to the releasing trustee or it may apply generally to some or all subsequent trustees. The release may be for any specified period, including a period measured by the life of an individual.

History: Laws 2005, ch. 329, 9.



Section 46-3A-112 - Remedies.

46-3A-112. Remedies.

A. A trustee who reasonably and in good faith takes any action or omits to take any action pursuant to Sections 46-3A-105 through 46-3A-113 NMSA 1978 is not liable to any person interested in the trust.

B. If a trustee reasonably and in good faith takes or omits to take any action pursuant to Sections 46-3A-105 through 46-3A-113 NMSA 1978 and a person interested in the trust opposes the act or omission, in addition to any other remedy otherwise provided or available by law, the person may seek an order of the court directing the trustee to:

(1) convert the trust to a total return trust;

(2) reconvert from a total return trust;

(3) change the distribution percentage; or

(4) order any administrative procedures the court determines are necessary or helpful for the proper functioning of the trust.

C. A claim for relief pursuant to Subsection B of this section that is not barred by adjudication, consent or limitation is nevertheless barred as to any beneficiary who has received a written notice fully disclosing the matter unless a proceeding to assert the claim is commenced within six months after receipt of the statement.

History: Laws 2005, ch. 329, 10.



Section 46-3A-113 - Applicability.

46-3A-113. Applicability.

A. Sections 46-3A-105 through 46-3A-113 NMSA 1978 shall apply to trusts in existence on July 1, 2005 and to trusts created on or after that date.

B. Sections 46-3A-105 through 46-3A-113 NMSA 1978 shall be construed to apply to the administration of a trust that is administered in New Mexico under New Mexico law or that is governed by New Mexico law with respect to the meaning and effect of its terms unless:

(1) the trust is a trust described in Section 170(f)(2)(B), 664(d), 2702(a)(3) or 2702(b) of the federal Internal Revenue Code of 1986;

(2) the governing instrument expressly prohibits the use of Sections 46-3A-105 through 46-3A-113 NMSA 1978 by specific reference to one or more provisions of those sections; or

(3) the terms of a trust in existence on July 1, 2005 incorporate provisions that operate as a total return trust. The trustee or a beneficiary of such a trust may adopt provisions in Sections 46-3A-105 through 46-3A-113 NMSA 1978 that do not contradict provisions in the governing instrument.

History: Laws 2005, ch. 329, 11.






Article 2 - DECEDENT'S ESTATE OR TERMINATING INCOME INTEREST

Section 46-3A-202 - Distribution to residuary and remainder beneficiaries.

46-3A-202. Distribution to residuary and remainder beneficiaries.

(a) Each beneficiary described in Section 201(4) [46-3A-201 NMSA 1978] is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in undistributed principal assets, using values as of the distribution date. If a fiduciary makes more than one distribution of assets to beneficiaries to whom this section applies, each beneficiary, including one who does not receive part of the distribution, is entitled, as of each distribution date, to the net income the fiduciary has received after the date of death or terminating event or earlier distribution date but has not distributed as of the current distribution date.

(b) In determining a beneficiary's share of net income, the following rules apply:

(1) The beneficiary is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in the undistributed principal assets immediately before the distribution date, including assets that later may be sold to meet principal obligations.

(2) The beneficiary's fractional interest in the undistributed principal assets must be calculated without regard to property specifically given to a beneficiary and property required to pay pecuniary amounts not in trust.

(3) The beneficiary's fractional interest in the undistributed principal assets must be calculated on the basis of the aggregate value of those assets as of the distribution date without reducing the value by any unpaid principal obligation.

(4) The distribution date for purposes of this section may be the date as of which the fiduciary calculates the value of the assets if that date is reasonably near the date on which assets are actually distributed.

(c) If a fiduciary does not distribute all of the collected but undistributed net income to each person as of a distribution date, the fiduciary shall maintain appropriate records showing the interest of each beneficiary in that net income.

(d) A fiduciary may apply the rules in this section, to the extent that the fiduciary considers it appropriate, to net gain or loss realized after the date of death or terminating event or earlier distribution date from the disposition of a principal asset if this section applies to the income from the asset.

History: Laws 2001, ch. 113, 202.






Article 3 - APPORTIONMENT AT BEGINNING AND END OF INCOME INTEREST

Section 46-3A-302 - Apportionment of receipts and disbursements when decedent dies or income interest begins.

46-3A-302. Apportionment of receipts and disbursements when decedent dies or income interest begins.

(a) A trustee shall allocate an income receipt or disbursement other than one to which Section 201(1)[46-3A-201 NMSA 1978] applies to principal if its due date occurs before a decedent dies in the case of an estate or before an income interest begins in the case of a trust or successive income interest.

(b) A trustee shall allocate an income receipt or disbursement to income if its due date occurs on or after the date on which a decedent dies or an income interest begins and it is a periodic due date. An income receipt or disbursement must be treated as accruing from day to day if its due date is not periodic or it has no due date. The portion of the receipt or disbursement accruing before the date on which a decedent dies or an income interest begins must be allocated to principal and the balance must be allocated to income.

(c) An item of income or an obligation is due on the date the payer is required to make a payment. If a payment date is not stated, there is no due date for the purposes of the Uniform Principal and Income Act. Distributions to shareholders or other owners from an entity to which Section 401 [46-3A-401 NMSA 1978] applies are deemed to be due on the date fixed by the entity for determining who is entitled to receive the distribution or, if no date is fixed, on the declaration date for the distribution. A due date is periodic for receipts or disbursements that must be paid at regular intervals under a lease or an obligation to pay interest or if an entity customarily makes distributions at regular intervals.

History: Laws 2001, ch. 113, 302.



Section 46-3A-303 - Apportionment when income interest ends.

46-3A-303. Apportionment when income interest ends.

(a) In this section, "undistributed income" means net income received before the date on which an income interest ends. The term does not include an item of income or expense that is due or accrued or net income that has been added or is required to be added to principal under the terms of the trust.

(b) When a mandatory income interest ends, the trustee shall pay to a mandatory income beneficiary who survives that date, or the estate of a deceased mandatory income beneficiary whose death causes the interest to end, the beneficiary's share of the undistributed income that is not disposed of under the terms of the trust unless the beneficiary has an unqualified power to revoke more than five percent of the trust immediately before the income interest ends. In the latter case, the undistributed income from the portion of the trust that may be revoked must be added to principal.

(c) When a trustee's obligation to pay a fixed annuity or a fixed fraction of the value of the trust's assets ends, the trustee shall prorate the final payment if and to the extent required by applicable law to accomplish a purpose of the trust or its settlor relating to income, gift, estate or other tax requirements.

History: Laws 2001, ch. 113, 303.






Article 4 - ALLOCATION OF RECEIPTS DURING ADMINISTRATION OF TRUST

Part 1 - RECEIPTS FROM ENTITIES

Section 46-3A-401 - Character of receipts.

46-3A-401. Character of receipts.

(a) As used in this section, "entity" means a corporation, partnership, limited liability company, regulated investment company, real estate investment trust, common trust fund or any other organization in which a trustee has an interest other than a trust or estate to which Section 402 [46-3A-402 NMSA 1978] applies, a business or activity to which Section 403 [46-3A-403 NMSA 1978] applies or an asset-backed security to which Section 415 [46-3A-415 NMSA 1978] applies.

(b) Except as otherwise provided in this section, a trustee shall allocate to income money received from an entity.

(c) A trustee shall allocate the following receipts from an entity to principal:

(1) property other than money;

(2) money received in one distribution or a series of related distributions in exchange for part or all of a trust's interest in the entity;

(3) money received in total or partial liquidation of the entity; and

(4) money received from an entity that is a regulated investment company or a real estate investment trust if the money distributed is a capital gain dividend for federal income tax purposes.

(d) Money is received in partial liquidation:

(1) to the extent that the entity, at or near the time of a distribution, indicates that it is a distribution in partial liquidation; or

(2) if the total amount of money and property received in a distribution or series of related distributions is greater than twenty percent of the entity's gross assets, as shown by the entity's year-end financial statements immediately preceding the initial receipt.

(e) Money is not received in partial liquidation, nor may it be taken into account under Subsection (d) (2), to the extent that it does not exceed the amount of income tax that a trustee or beneficiary must pay on taxable income of the entity that distributes the money.

(f) A trustee may rely upon a statement made by an entity about the source or character of a distribution if the statement is made at or near the time of distribution by the entity's board of directors or other person or group of persons authorized to exercise powers to pay money or transfer property comparable to those of a corporation's board of directors.

History: Laws 2001, ch. 113, 401.



Section 46-3A-402 - Distribution from trust or estate.

46-3A-402. Distribution from trust or estate.

A trustee shall allocate to income an amount received as a distribution of income from a trust or an estate in which the trust has an interest other than a purchased interest, and shall allocate to principal an amount received as a distribution of principal from such a trust or estate. If a trustee purchases an interest in a trust that is an investment entity, or a decedent or donor transfers an interest in such a trust to a trustee, Section 401 or 415 [46-3A-401 to 46-3A-415 NMSA 1978] applies to a receipt from the trust.

History: Laws 2001, ch. 113, 402.



Section 46-3A-403 - Business and other activities conducted by trustee.

46-3A-403. Business and other activities conducted by trustee.

(a) If a trustee who conducts a business or other activity determines that it is in the best interest of all the beneficiaries to account separately for the business or activity instead of accounting for it as part of the trust's general accounting records, the trustee may maintain separate accounting records for its transactions, whether or not its assets are segregated from other trust assets.

(b) A trustee who accounts separately for a business or other activity may determine the extent to which its net cash receipts must be retained for working capital, the acquisition or replacement of fixed assets and other reasonably foreseeable needs of the business or activity, and the extent to which the remaining net cash receipts are accounted for as principal or income in the trust's general accounting records. If a trustee sells assets of the business or other activity, other than in the ordinary course of the business or activity, the trustee shall account for the net amount received as principal in the trust's general accounting records to the extent the trustee determines that the amount received is no longer required in the conduct of the business.

(c) Activities for which a trustee may maintain separate accounting records include:

(1) retail, manufacturing, service and other traditional business activities;

(2) farming;

(3) raising and selling livestock and other animals;

(4) management of rental properties;

(5) extraction of minerals and other natural resources;

(6) timber operations; and

(7) activities to which Section 414 [46-3A-414 NMSA 1978] applies.

History: Laws 2001, ch. 113, 403.






Part 2 - RECEIPTS NOT NORMALLY APPORTIONED

Section 46-3A-404 - Principal receipts.

46-3A-404. Principal receipts.

A trustee shall allocate to principal:

(1) to the extent not allocated to income under the Uniform Principal and Income Act, assets received from a transferor during the transferor's lifetime, a decedent's estate, a trust with a terminating income interest or a payer under a contract naming the trust or its trustee as beneficiary;

(2) money or other property received from the sale, exchange, liquidation or change in form of a principal asset, including realized profit, subject to Article 4 [46-3A-401 through 46-3A-415 NMSA 1978];

(3) amounts recovered from third parties to reimburse the trust because of disbursements described in Section 502(a)(7) [46-3A-502 NMSA 1978] or for other reasons to the extent not based on the loss of income;

(4) proceeds of property taken by eminent domain, but a separate award made for the loss of income with respect to an accounting period during which a current income beneficiary had a mandatory income interest is income;

(5) net income received in an accounting period during which there is no beneficiary to whom a trustee may or must distribute income; and

(6) other receipts as provided in Part 3 [46-3A-408 NMSA 1978].

History: Laws 2001, ch. 113, 404.



Section 46-3A-405 - Rental property.

46-3A-405. Rental property.

To the extent that a trustee accounts for receipts from rental property pursuant to this section, the trustee shall allocate to income an amount received as rent of real or personal property, including an amount received for cancellation or renewal of a lease. An amount received as a refundable deposit, including a security deposit or a deposit that is to be applied as rent for future periods, must be added to principal and held subject to the terms of the lease and is not available for distribution to a beneficiary until the trustee's contractual obligations have been satisfied with respect to that amount.

History: Laws 2001, ch. 113, 405.



Section 46-3A-406 - Obligation to pay money.

46-3A-406. Obligation to pay money.

(a) An amount received as interest, whether determined at a fixed, variable or floating rate, on an obligation to pay money to the trustee, including an amount received as consideration for prepaying principal, must be allocated to income without any provision for amortization of premium.

(b) A trustee shall allocate to principal an amount received from the sale, redemption or other disposition of an obligation to pay money to the trustee more than one year after it is purchased or acquired by the trustee, including an obligation whose purchase price or value when it is acquired is less than its value at maturity. If the obligation matures within one year after it is purchased or acquired by the trustee, an amount received in excess of its purchase price or its value when acquired by the trust must be allocated to income.

(c) This section does not apply to an obligation to which Section 409, 410, 411, 412, 414 or 415 [46-3A-409, 46-3A-410, 46-3A-411, 46-3A-412, 46-3A-414, 46-3A-415 NMSA 1978] applies.

History: Laws 2001, ch. 113, 406.



Section 46-3A-407 - Insurance policies and similar contracts.

46-3A-407. Insurance policies and similar contracts.

(a) Except as otherwise provided in Subsection (b), a trustee shall allocate to principal the proceeds of a life insurance policy or other contract in which the trust or its trustee is named as beneficiary, including a contract that insures the trust or its trustee against loss for damage to, destruction of or loss of title to a trust asset. The trustee shall allocate dividends on an insurance policy to income if the premiums on the policy are paid from income and to principal if the premiums are paid from principal.

(b) A trustee shall allocate to income proceeds of a contract that insures the trustee against loss of occupancy or other use by an income beneficiary, loss of income or, subject to Section 403 [46-3A-403 NMSA 1978], loss of profits from a business.

(c) This section does not apply to a contract to which Section 409 [46-3A-409 NMSA 1978] applies.

History: Laws 2001, ch. 113, 407.






Part 3 - RECEIPTS NORMALLY APPORTIONED

Section 46-3A-408 - Insubstantial allocations not required.

46-3A-408. Insubstantial allocations not required.

If a trustee determines that an allocation between principal and income required by Section 409, 410, 411, 412 or 415 [46-3A-409, 46-3A-410, 46-3A-411, 46-3A-412 or 46-3A-415 NMSA 1978] is insubstantial, the trustee may allocate the entire amount to principal unless one of the circumstances described in Section 104(c) [46-3A-104 NMSA 1978] applies to the allocation. This power may be exercised by a cotrustee in the circumstances described in Section 104(d) and may be released for the reasons and in the manner described in Section 104(e). An allocation is presumed to be insubstantial if:

(1) the amount of the allocation would increase or decrease net income in an accounting period, as determined before the allocation, by less than ten percent; or

(2) the value of the asset producing the receipt for which the allocation would be made is less than ten percent of the total value of the trust's assets at the beginning of the accounting period.

History: Laws 2001, ch. 113, 408.



Section 46-3A-409 - Deferred compensation, annuities and similar payments.

46-3A-409. Deferred compensation, annuities and similar payments.

A. As used in this section:

(1) "payment" means a payment that a trustee may receive over a fixed number of years or during the life of one or more individuals because of services rendered or property transferred to the payer in exchange for future payments. The term includes a payment made in money or property from the payer's general assets or from a separate fund created by the payer. For purposes of Subsections D, E, F and G of this section, "payment" also includes any payment from any separate fund, regardless of the reason for the payment; and

(2) "separate fund" includes a private or commercial annuity, an individual retirement account and a pension, profit-sharing, stock-bonus or stock-ownership plan.

B. To the extent that a payment is characterized as interest or a dividend or a payment made in lieu of interest or a dividend, a trustee shall allocate the payment to income. The trustee shall allocate to principal the balance of the payment and any other payment received in the same accounting period that is not characterized as interest, a dividend or an equivalent payment.

C. If no part of a payment is characterized as interest, a dividend or an equivalent payment, and all or part of the payment is required to be made, a trustee shall allocate to income ten percent of the part that is required to be made during the accounting period and the balance to principal. If no part of a payment is required to be made or the payment received is the entire amount to which the trustee is entitled, the trustee shall allocate the entire payment to principal. For purposes of this subsection, a payment is not "required to be made" to the extent that it is made because the trustee exercises a right of withdrawal.

D. Except as otherwise provided in Subsection E of this section, Subsections F and G of this section apply and Subsections B and C of this section do not apply in determining the allocation of a payment made from a separate fund to:

(1) a trust to which an election to qualify for a marital deduction pursuant to Section 2056(b)(7) of the Internal Revenue Code of 1986, as amended, has been made; or

(2) a trust that qualifies for the marital deduction pursuant to Section 2056(b)(5) of the Internal Revenue Code of 1986, as amended.

E. Subsections D, F and G of this section do not apply if, and to the extent that, the series of payments would, without the application of Subsection D of this section, qualify for the marital deduction pursuant to Section 2056(b)(7)(C) of the Internal Revenue Code of 1986, as amended.

F. A trustee shall determine the internal income of each separate fund for the accounting period as if the separate fund were a trust subject to the Uniform Principal and Income Act. Upon request of the surviving spouse, the trustee shall demand that the person administering the separate fund distribute the internal income to the trust. The trustee shall allocate a payment from the separate fund to income to the extent of the internal income of the separate fund and distribute that amount to the surviving spouse. The trustee shall allocate the balance of the payment to principal. Upon request of the surviving spouse, the trustee shall allocate principal to income to the extent the internal income of the separate fund exceeds payments made from the separate fund to the trust during the accounting period.

G. If a trustee cannot determine the internal income of a separate fund but can determine the value of the separate fund, the internal income of the separate fund is deemed to equal four percent of the fund's value according to the most recent statement of value preceding the beginning of the accounting period. If the trustee can determine neither the internal income of the separate fund nor the fund's value, the internal income of the fund is deemed to equal the product of the interest rate and the present value of the expected future payments as determined pursuant to Section 7520 of the Internal Revenue Code of 1986, as amended, for the month preceding the accounting period for which the computation is made.

H. This section does not apply to a payment to which Section 46-3A-410 NMSA 1978 applies.

History: Laws 2001, ch. 113, 409; 2011, ch. 124, 87.



Section 46-3A-410 - Liquidating asset.

46-3A-410. Liquidating asset.

(a) As used in this section, "liquidating asset" means an asset whose value will diminish or terminate because the asset is expected to produce receipts for a period of limited duration. The term includes a leasehold, patent, copyright, royalty right and right to receive payments during a period of more than one year under an arrangement that does not provide for the payment of interest on the unpaid balance. The term does not include a payment subject to Section 409 [46-3A-409 NMSA 1978], resources subject to Section 411 [46-3A-411 NMSA 1978], timber subject to Section 412 [46-3A-412 NMSA 1978], an activity subject to Section 414 [46-3A-414 NMSA 1978], an asset subject to Section 415 [46-3A-415 NMSA 1978] or any asset for which the trustee establishes a reserve for depreciation under Section 503 [46-3A-503 NMSA 1978].

(b) A trustee shall allocate to income ten percent of the receipts from a liquidating asset and the balance to principal.

History: Laws 2001, ch. 113, 410.



Section 46-3A-411 - Minerals, water and other natural resources.

46-3A-411. Minerals, water and other natural resources.

(a) To the extent that a trustee accounts for receipts from an interest in minerals or other natural resources pursuant to this section, the trustee shall allocate them as follows:

(1) If received as nominal delay rental or nominal annual rent on a lease, a receipt must be allocated to income.

(2) If received from a production payment, a receipt must be allocated to income if and to the extent that the agreement creating the production payment provides a factor for interest or its equivalent. The balance must be allocated to principal.

(3) If an amount is received from a working interest, royalty payment, shut-in well payment, take-or-pay payment, bonus or delay rental or any other interest not provided for in Paragraph (1) or (2) of this subsection, the amount that is allowed as a deduction from gross income for depletion purposes under the federal income tax law in effect at the time of severance shall be allocated to principal and the balance to income. If the amount that is allowed as a deduction is less than fifteen percent of gross income for depletion purposes, or if depletion is not allowed, then the amount to be allocated to principal and the amount to be allocated to income shall be determined in accordance with Section 104 [46-3A-104 NMSA 1978].

(b) An amount received on account of an interest in water that is renewable must be allocated to income. If the water is not renewable, ninety percent of the amount must be allocated to principal and the balance to income.

(c) The Uniform Principal and Income Act applies whether or not a decedent or donor was extracting minerals, water or other natural resources before the interest became subject to the trust.

(d) If a trust owns an interest in minerals, water or other natural resources on the effective date of the Uniform Principal and Income Act, the trustee may allocate receipts from the interest as provided in that act or in the manner used by the trustee before the effective date of that act. If the trust acquires an interest in minerals, water or other natural resources after the effective date of the Uniform Principal and Income Act, the trustee shall allocate receipts from the interest as provided in that act.

History: Laws 2001, ch. 113, 411.



Section 46-3A-412 - Timber.

46-3A-412. Timber.

(a) To the extent that a trustee accounts for receipts from the sale of timber and related products pursuant to this section, the trustee shall allocate the net receipts:

(1) to income to the extent that the amount of timber removed from the land does not exceed the rate of growth of the timber during the accounting periods in which a beneficiary has a mandatory income interest;

(2) to principal to the extent that the amount of timber removed from the land exceeds the rate of growth of the timber or the net receipts are from the sale of standing timber;

(3) to or between income and principal if the net receipts are from the lease of timberland or from a contract to cut timber from land owned by a trust, by determining the amount of timber removed from the land under the lease or contract and applying the rules in Paragraphs (1) and (2); or

(4) to principal to the extent that advance payments, bonuses and other payments are not allocated pursuant to Paragraph (1), (2) or (3).

(b) In determining net receipts to be allocated pursuant to Subsection (a), a trustee shall deduct and transfer to principal a reasonable amount for depletion.

(c) The Uniform Principal and Income Act applies whether or not a decedent or transferor was harvesting timber from the property before it became subject to the trust.

(d) If a trust owns an interest in timberland on the effective date of the Uniform Principal and Income Act, the trustee may allocate net receipts from the sale of timber and related products as provided in that act or in the manner used by the trustee before the effective date of that act. If the trust acquires an interest in timberland after the effective date of the Uniform Principal and Income Act, the trustee shall allocate net receipts from the sale of timber and related products as provided in that act.

History: Laws 2001, ch. 113, 412.



Section 46-3A-413 - Property not productive of income.

46-3A-413. Property not productive of income.

(a) If a marital deduction is allowed for all or part of a trust whose assets consist substantially of property that does not provide the spouse with sufficient income from or use of the trust assets, and if the amounts that the trustee transfers from principal to income under Section 104 [46-3A-104 NMSA 1978] and distributes to the spouse from principal pursuant to the terms of the trust are insufficient to provide the spouse with the beneficial enjoyment required to obtain the marital deduction, the spouse may require the trustee to make property productive of income, convert property within a reasonable time or exercise the power conferred by Section 104(a). The trustee may decide which action or combination of actions to take.

(b) In cases not governed by Subsection (a), proceeds from the sale or other disposition of an asset are principal without regard to the amount of income the asset produces during any accounting period.

History: Laws 2001, ch. 113, 413.



Section 46-3A-414 - Derivatives and options.

46-3A-414. Derivatives and options.

(a) As used in this section, "derivative" means a contract or financial instrument or a combination of contracts and financial instruments which gives a trust the right or obligation to participate in some or all changes in the price of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates, or other market indicator for an asset or a group of assets.

(b) To the extent that a trustee does not account under Section 403 [46-3A-403 NMSA 1978] for transactions in derivatives, the trustee shall allocate to principal receipts from and disbursements made in connection with those transactions.

(c) If a trustee grants an option to buy property from the trust, whether or not the trust owns the property when the option is granted, grants an option that permits another person to sell property to the trust or acquires an option to buy property for the trust or an option to sell an asset owned by the trust, and the trustee or other owner of the asset is required to deliver the asset if the option is exercised, an amount received for granting the option must be allocated to principal. An amount paid to acquire the option must be paid from principal. A gain or loss realized upon the exercise of an option, including an option granted to a settlor of the trust for services rendered, must be allocated to principal.

History: Laws 2001, ch. 113, 414.



Section 46-3A-415 - Asset-backed securities.

46-3A-415. Asset-backed securities.

(a) As used in this section, "asset-backed security" means an asset whose value is based upon the right it gives the owner to receive distributions from the proceeds of financial assets that provide collateral for the security. The term includes an asset that gives the owner the right to receive from the collateral financial assets only the interest or other current return or only the proceeds other than interest or current return. The term does not include an asset to which Section 401 or 409 [46-3A-401 or 46-3A-409 NMSA 1978] applies.

(b) If a trust receives a payment from interest or other current return and from other proceeds of the collateral financial assets, the trustee shall allocate to income the portion of the payment which the payer identifies as being from interest or other current return and shall allocate the balance of the payment to principal.

(c) If a trust receives one or more payments in exchange for the trust's entire interest in an asset-backed security in one accounting period, the trustee shall allocate the payments to principal. If a payment is one of a series of payments that will result in the liquidation of the trust's interest in the security over more than one accounting period, the trustee shall allocate ten percent of the payment to income and the balance to principal.

History: Laws 2001, ch. 113, 415.









Article 5 - ALLOCATION OF DISBURSEMENTS DURING ADMINISTRATION OF TRUST

Section 46-3A-502 - Disbursements from principal.

46-3A-502. Disbursements from principal.

(a) A trustee shall make the following disbursements from principal:

(1) the remaining one-half of the disbursements described in Section 501(1) and (2) [46-3A-501 NMSA 1978];

(2) all of the trustee's compensation calculated on principal as a fee for acceptance, distribution or termination, and disbursements made to prepare property for sale;

(3) payments on the principal of a trust debt;

(4) expenses of a proceeding that concerns primarily principal, including a proceeding to construe the trust or to protect the trust or its property;

(5) premiums paid on a policy of insurance not described in Section 501(4) [46-3A-501 NMSA 1978] of which the trust is the owner and beneficiary;

(6) estate, inheritance and other transfer taxes, including penalties, apportioned to the trust; and

(7) disbursements related to environmental matters, including reclamation, assessing environmental conditions, remedying and removing environmental contamination, monitoring remedial activities and the release of substances, preventing future releases of substances, collecting amounts from persons liable or potentially liable for the costs of those activities, penalties imposed under environmental laws or regulations and other payments made to comply with those laws or regulations, statutory or common law claims by third parties and defending claims based on environmental matters.

(b) If a principal asset is encumbered with an obligation that requires income from that asset to be paid directly to the creditor, the trustee shall transfer from principal to income an amount equal to the income paid to the creditor in reduction of the principal balance of the obligation.

History: Laws 2001, ch. 113, 502.



Section 46-3A-503 - Transfers from income to principal for depreciation.

46-3A-503. Transfers from income to principal for depreciation.

(a) As used in this section, "depreciation" means a reduction in value due to wear, tear, decay, corrosion or gradual obsolescence of a fixed asset having a useful life of more than one year.

(b) A trustee may transfer to principal a reasonable amount of the net cash receipts from a principal asset that is subject to depreciation, but may not transfer any amount for depreciation:

(1) of that portion of real property used or available for use by a beneficiary as a residence or of tangible personal property held or made available for the personal use or enjoyment of a beneficiary;

(2) during the administration of a decedent's estate; or

(3) under this section if the trustee is accounting under Section 403 [46-3A-403 NMSA 1978] for the business or activity in which the asset is used.

(c) An amount transferred to principal need not be held as a separate fund.

History: Laws 2001, ch. 113, 503.



Section 46-3A-504 - Transfers from income to reimburse principal.

46-3A-504. Transfers from income to reimburse principal.

(a) If a trustee makes or expects to make a principal disbursement described in this section, the trustee may transfer an appropriate amount from income to principal in one or more accounting periods to reimburse principal or to provide a reserve for future principal disbursements.

(b) Principal disbursements to which Subsection (a) applies include the following, but only to the extent that the trustee has not been and does not expect to be reimbursed by a third party:

(1) an amount chargeable to income but paid from principal because it is unusually large, including extraordinary repairs;

(2) a capital improvement to a principal asset, whether in the form of changes to an existing asset or the construction of a new asset, including special assessments;

(3) disbursements made to prepare property for rental, including tenant allowances, leasehold improvements and broker's commissions;

(4) periodic payments on an obligation secured by a principal asset to the extent that the amount transferred from income to principal for depreciation is less than the periodic payments; and

(5) disbursements described in Section 502(a)(7) [46-3A-502 NMSA 1978].

(c) If the asset whose ownership gives rise to the disbursements becomes subject to a successive income interest after an income interest ends, a trustee may continue to transfer amounts from income to principal as provided in Subsection (a).

History: Laws 2001, ch. 113, 504.



Section 46-3A-505 - Income taxes.

46-3A-505. Income taxes.

A. A tax required to be paid by a trustee based on receipts allocated to income must be paid from income.

B. A tax required to be paid by a trustee based on receipts allocated to principal must be paid from principal, even if the tax is called an income tax by the taxing authority.

C. A tax required to be paid by a trustee on the trust's share of an entity's taxable income must be paid:

(1) from income to the extent that receipts from the entity are allocated only to income;

(2) from principal to the extent that receipts from the entity are allocated only to principal;

(3) proportionately from principal and income to the extent that receipts from the entity are allocated to both income and principal; and

(4) from principal to the extent that the tax exceeds the total receipts from the entity.

D. After applying Subsections A through C of this section, the trustee shall adjust income or principal receipts to the extent that the trust's taxes are reduced because the trust receives a deduction for payments made to a beneficiary.

History: Laws 2001, ch. 113, 505; 2011, ch. 124, 88.



Section 46-3A-506 - Adjustments between principal and income because of taxes.

46-3A-506. Adjustments between principal and income because of taxes.

(a) A fiduciary may make adjustments between principal and income to offset the shifting of economic interests or tax benefits between income beneficiaries and remainder beneficiaries which arise from:

(1) elections and decisions, other than those described in Subsection (b), that the fiduciary makes from time to time regarding tax matters;

(2) an income tax or any other tax that is imposed upon the fiduciary or a beneficiary as a result of a transaction involving or a distribution from the estate or trust; or

(3) the ownership by an estate or trust of an interest in an entity whose taxable income, whether or not distributed, is includable in the taxable income of the estate, trust or a beneficiary.

(b) If the amount of an estate tax marital deduction or charitable contribution deduction is reduced because a fiduciary deducts an amount paid from principal for income tax purposes instead of deducting it for estate tax purposes, and as a result estate taxes paid from principal are increased and income taxes paid by an estate, trust or beneficiary are decreased, each estate, trust or beneficiary that benefits from the decrease in income tax shall reimburse the principal from which the increase in estate tax is paid. The total reimbursement must equal the increase in the estate tax to the extent that the principal used to pay the increase would have qualified for a marital deduction or charitable contribution deduction but for the payment. The proportionate share of the reimbursement for each estate, trust or beneficiary whose income taxes are reduced must be the same as its proportionate share of the total decrease in income tax. An estate or trust shall reimburse principal from income.

History: Laws 2001, ch. 113, 506.






Article 6 - MISCELLANEOUS PROVISIONS

Section 46-3A-602 - Severability clause.

46-3A-602. Severability clause.

If any provision of the Uniform Principal and Income Act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of the act are severable.

History: Laws 2001, ch. 113, 602.



Section 46-3A-603 - Application of the Uniform Principal and Income Act to existing trusts and estates.

46-3A-603. Application of the Uniform Principal and Income Act to existing trusts and estates.

The Uniform Principal and Income Act applies to every trust or decedent's estate existing on the effective date of that act, except as otherwise expressly provided in the will or terms of the trust or in that act.

History: Laws 2001, ch. 113, 603.









Article 4 - State Beneficiary Trusts

Section 46-4-1 - Trusts for state or political subdivision authorized.

46-4-1. Trusts for state or political subdivision authorized.

Express trusts of real or personal property may be created by will or by declaration of trust by any person naming this state or any of its political subdivisions, municipalities or agencies as the beneficiary thereof.

History: 1953 Comp., 33-6-1, enacted by Laws 1957, ch. 171, 1.



Section 46-4-2 - Acceptance by beneficiary.

46-4-2. Acceptance by beneficiary.

The governor in behalf of the state, or any agency thereof or the governing body of any political subdivision named as beneficiary of a trust must approve and accept by appropriate act, resolution, order or ordinance the benefits to be bestowed by such trust. Before any such trust shall affect or be binding upon the governor in behalf of the state, or any agency thereof or the governing body of any political subdivision, the trust agreement shall be approved by a majority of the members of the state board of finance.

History: 1953 Comp., 33-6-2, enacted by Laws 1957, ch. 171, 2.



Section 46-4-3 - Instruments to be recorded.

46-4-3. Instruments to be recorded.

The instruments creating such express trusts shall be executed in such a manner as to be admitted to probate, if a will, and to recordation in the office of the county clerk in which the trust property is located if a declaration of trust, but they shall be of no effect or force until approved and accepted and endorsed to that effect by the beneficiary and either admitted to probate or filed of record by the clerk of the county where the trust property is located.

History: 1953 Comp., 33-6-3, enacted by Laws 1957, ch. 171, 3.



Section 46-4-4 - Trustees; appointment, succession, powers, duties, term and compensation; status of trustees; liability for acts.

46-4-4. Trustees; appointment, succession, powers, duties, term and compensation; status of trustees; liability for acts.

The instrument or will creating such trusts may provide for the appointment, succession, powers, duties, term and compensation of the trustee or trustees; and in all such respects the terms of said instrument or will shall be controlling. If the said instrument or will makes no provision in regard to any of the foregoing, then the general laws of the state shall control as to such omission or omissions.

The trustee, or trustees, under such an instrument or will shall be an agency of the state and the regularly constituted authority of the beneficiary for the performance of the functions for which the trust shall have been created. No trustee or beneficiary shall be charged personally with any liability whatsoever by reason of any act or omission committed or suffered in the performance of such trust or in the operation of the trust property; but any act, liability for any omission or obligation of a trustee or trustees, in the execution of such trust, or in the operation of the trust property, shall extend to the whole of the trust estate, or so much thereof as may be necessary to discharge such liability or obligation, and not otherwise.

History: 1953 Comp., 33-6-4, enacted by Laws 1957, ch. 171, 4.



Section 46-4-5 - Trust purposes.

46-4-5. Trust purposes.

The trusts created for the benefit of the state, its municipalities or political subdivisions or other entities, to be acceptable as set forth in Section 2 [46-4-2 NMSA 1978] of this enactment, must have as the purpose of the trust the furtherance or the providing of funds for the furtherance of some proper and lawful function or duty of the beneficiary.

History: 1953 Comp., 33-6-5, enacted by Laws 1957, ch. 171, 5.



Section 46-4-6 - Funds to carry out trust.

46-4-6. Funds to carry out trust.

No funds of the beneficiary except those derived from the trust may be applied to carrying out or furtherance of the trust by the trustees, except by express action of the legislative authority of the beneficiary first had.

History: 1953 Comp., 33-6-6, enacted by Laws 1957, ch. 171, 6.



Section 46-4-7 - Lease of property.

46-4-7. Lease of property.

The officers or any other governmental agencies or authorities having the custody, management or control of any property, real or personal or both, of the beneficiary of such trust, or of such a proposed trust, which property shall be needful for the execution of the trust purposes, hereby are authorized and empowered to lease such property for said purposes, after the acceptance of the beneficial interest therein by the beneficiary as herein provided, or conditioned upon such acceptance.

History: 1953 Comp., 33-6-7, enacted by Laws 1957, ch. 171, 7.



Section 46-4-8 - Contractual character; duration of trust.

46-4-8. Contractual character; duration of trust.

Upon the acceptance of the beneficial interest by the beneficiary as hereinabove authorized and provided, the same shall be and constitute a binding contract between the state of New Mexico, the beneficiary and the grantor or grantors, or the executor of the estate of the testator, for the acceptance of the beneficial interest in the trust property by the designated beneficiary and the application of the proceeds of the trust property and its operation for the purposes, and in accordance with the stipulations specified by the trustor or trustors. Such trusts shall have duration for the term of duration of the beneficiary, or such shorter length of time as shall be specified in the instrument or will creating said trust.

History: 1953 Comp., 33-6-8, enacted by Laws 1957, ch. 171, 8.



Section 46-4-9 - Termination of trust.

46-4-9. Termination of trust.

Any such trust may be terminated by agreement of the trustees and the authority of the beneficiary having power to accept the trust under the provisions of Section 2 [46-4-2 NMSA 1978] of this enactment; provided that there may be no termination while there exists any outstanding obligation chargeable against the trust property, which by reason of such termination, might become an obligation of the trustees or of the beneficiary.

History: 1953 Comp., 33-6-9, enacted by Laws 1957, ch. 171, 9.






Article 5 - Testamentary Additions to Trusts



Article 6 - Surety Bonds

Section 46-6-1 - Corporations which may execute surety bonds; no other surety required; approval of bonds.

46-6-1. [Corporations which may execute surety bonds; no other surety required; approval of bonds.]

That whenever any recognizance, stipulation, bond or undertaking is required to be given by the laws of this state, conditioned for the faithful performance of any duty or from doing or refraining from doing anything in such recognizance, stipulation, bond or undertaking specified, which bond is now required or permitted to be given with one or with two or more sureties, the execution of the same, or the guaranteeing of the performance of the condition thereof shall be sufficient if executed or guaranteed solely by a corporation incorporated under the laws of the United States or of any state or territory having power to guarantee the fidelity of persons holding positions of public or private trust; and to execute guarantee bonds and undertakings in special proceedings, and in all judicial proceedings: provided, that such company is qualified under the act of congress entitled "An act relative to recognizances, bonds and undertakings, and to allow certain corporations to be accepted as surety thereon," approved August 13, 1894: and, provided further, that said corporation, if not incorporated under the laws of the state of New Mexico, shall comply with the laws of the state authorizing foreign corporations to do business therein: and, provided further, that all recognizances, stipulations, bonds or undertakings executed under the provisions of said sections shall be subject to the approval and acceptance as to the form and sufficiency of the execution thereof by the person or authority by law authorized to approve and accept the same.

History: Laws 1899, ch. 41, 1; Code 1915, 505; C.S. 1929, 17-101; 1941 Comp., 28-101; 1953 Comp., 28-1-1.



Section 46-6-2 - Costs of bond; allowance to fiduciaries; costs in court action.

46-6-2. Costs of bond; allowance to fiduciaries; costs in court action.

Any fiduciary not subject to the provisions of the Probate Code [Chapter 45 NMSA 1978], required by law or the order of any court or judge of this state, to give a bond or other obligation as such, may include as a part of the lawful expense of executing his trust such reasonable sum paid a company authorized under the laws of this state so to do, for becoming his surety on such bond as may be allowed by the court in which, or a judge before whom, he is required to account, not exceeding one percent per annum on [of] the amount of such bond; and in all actions and proceedings a party entitled to recover costs therein shall be allowed and may tax and recover such sum paid such a company for executing any bond, recognizance, undertaking, stipulation or other obligation therein not exceeding, however, one percent on the amount of such bond, recognizance, undertaking, stipulation or other obligation, during each year the same has been in force.

History: Laws 1899, ch. 41, 2; Code 1915, 507; C.S. 1929, 17-103; 1941 Comp., 28-103; 1953 Comp., 28-1-3; Laws 1975, ch. 257, 8-117.



Section 46-6-3 - Release of surety; notice.

46-6-3. Release of surety; notice.

When any surety upon the official bond of any fiduciary in this state not subject to the provisions of the Probate Code [Chapter 45 NMSA 1978], shall desire to be released from such obligation, such surety may file his application for such release in the court having jurisdiction of such fiduciary and thereupon the clerk of such court shall issue, under the seal thereof, a notice to such fiduciary, requiring him or her to furnish a new bond, with sureties to be approved by the court, within twenty days from the date of the service of said notice. Such notice may be served in the manner provided by law for the service of a summons in civil actions. If such fiduciary shall fail to furnish such bond within the time hereinbefore prescribed he or she may be summarily removed from office, and a new trustee, committee, guardian, assignee, receiver, executor, administrator or other fiduciary forthwith appointed. From and after the time when such new bond is furnished, or such new fiduciary appointed, the surety making such application shall be released from all liability upon the said bond, except for such default or other misconduct on the part of such fiduciary as occurred prior thereto.

It is further provided, that in case of the release or the withdrawal of any surety as provided in this section, and in case the principal shall account in due form of law for all his acts and doings, and all trust funds or estate, then the unearned portion of any premium paid to such surety shall be refunded and repaid by the said surety or such sureties as aforesaid.

History: Laws 1899, ch. 41, 3; Code 1915, 508; C.S. 1929, 17-104; 1941 Comp., 28-104; 1953 Comp., 28-1-4; Laws 1975, ch. 257, 8-118.



Section 46-6-4 - Surety companies; failure to pay judgment; forfeiture of right to do business.

46-6-4. [Surety companies; failure to pay judgment; forfeiture of right to do business.]

That if any company authorized to do business in this state shall neglect or refuse to pay any final judgment or decree rendered against it upon any such recognizance, stipulation, bond or undertaking made or guaranteed by it under the provisions of Sections 46-6-1, 46-6-2 or 46-6-3 NMSA 1978, from which no appeal, writ of error or supersedeas has been taken, for thirty days after the rendition of such judgment or decree, it shall forfeit all right to do business.

History: Laws 1899, ch. 41, 4; Code 1915, 509; C.S. 1929, 17-105; 1941 Comp., 28-105; 1953 Comp., 28-1-5.



Section 46-6-5 - Suits against surety companies; estoppel to deny authority.

46-6-5. [Suits against surety companies; estoppel to deny authority.]

That any company who shall execute or guarantee any recognizance, stipulation, bond or undertaking shall be estopped in any proceeding to enforce the liability which it shall have assumed to incur, to deny its corporate power to execute or guarantee such instrument or assume such liability.

History: Laws 1899, ch. 41, 5; Code 1915, 510; C.S. 1929, 17-106; 1941 Comp., 28-106; 1953 Comp., 28-1-6.



Section 46-6-6 - Release from obligation on bond required by statute in civil action; petition; notice; hearing; order.

46-6-6. [Release from obligation on bond required by statute in civil action; petition; notice; hearing; order.]

Whenever any surety upon any attachment, replevin or other bond required in civil actions by the statutes of this state shall have reason to believe himself in danger from remaining thereon, and desires to be relieved therefrom, he may present a petition for that purpose to the judge of the district court in which the action wherein the said bond is given, is pending, either in vacation or term time, setting forth such reasons and verify the same by his oath. Whereupon said judge is authorized to hear the same in a summary manner and grant an order relieving the petitioner from such bond if in his judgment the petitioner is entitled to such relief and upon such terms as shall be prescribed in order to secure the right [rights] of all parties interested in the cause; provided, that a copy of such petition shall be served upon the principal and upon the cosurety or sureties on the bond and also upon the defendant in the cause, together with the notice of the time and place where the same will be presented, at least ten days before the hearing; provided, that no surety on any replevin or attachment bond shall be relieved from his liability on such bond until a new bond shall have been given and approved, or until the property, the return or forthcoming of which such original bond was intended to secure, shall have been placed in the custody of the court.

History: C.L. 1897, 2685(190), added by Laws 1907, ch. 107, 1(190); Code 1915, 4307; C.S. 1929, 105-1609; 1941 Comp., 28-107; 1953 Comp., 28-1-7.



Section 46-6-7 - Suit on attachment or replevin bond; no assignment necessary.

46-6-7. [Suit on attachment or replevin bond; no assignment necessary.]

Any person interested in any bond by virtue of the attachment and replevin laws, may maintain suit thereon without any assignment by the officer to whom the same is given.

History: C.L. 1897, 2685(222)(236), added by Laws 1907, ch. 107, 1(222)(236); Code 1915, 4334; C.S. 1929, 105-1637; 1941 Comp., 28-108; 1953 Comp., 28-1-8.



Section 46-6-8 - Agreement with surety over deposits of principal.

46-6-8. [Agreement with surety over deposits of principal.]

It shall be lawful for any party of whom a bond, undertaking or other obligation is required, to agree with his surety or sureties for the deposit of any or all moneys and assets for which he and his surety or sureties are or may be held responsible, with a bank or trust company, authorized by law to do business as such, or with [any] other depository approved by the court or a judge thereof, if such deposit is otherwise proper, for the safekeeping thereof, and in such manner as to prevent the withdrawal of such money or assets or any part thereof, without the written consent of such surety or sureties, or an order of court, or a judge thereof made on such notice to such surety or sureties as such court or judge may direct; provided, however, that such agreement shall not in any manner release from [liability] or change the liability of the principal or sureties as established by the terms of the said bond.

History: 1941 Comp., 28-109, enacted by Laws 1943, ch. 71, 1; 1953 Comp., 28-1-9.



Section 46-6-9 - Arrest bond certificates; surety company undertakings authorized.

46-6-9. [Arrest bond certificates; surety company undertakings authorized.]

A. Any domestic or foreign surety company which has qualified to transact surety business in this state may, in any year, become surety in an amount not to exceed two hundred dollars ($200.00) with respect to any guaranteed arrest bond certificates issued in such year by an automobile club or association by filing with the superintendent of insurance an undertaking thus to become surety.

B. Such undertaking shall be in form to be prescribed by the superintendent and shall state the following:

(1) the name and address of the automobile club or clubs or automobile association or associations with respect to the guaranteed arrest bond certificates of which the surety company undertakes to be surety;

(2) the unqualified obligation of the surety company to pay the fine or forfeiture in an amount not to exceed two hundred dollars ($200.00) of any person who, after posting a guaranteed arrest bond certificate with respect to which the surety company has undertaken to be surety, fails to make the appearance to guarantee which the guaranteed arrest bond certificate was posted.

C. The term, guaranteed arrest bond certificate, means any printed card or other certificate issued by an automobile club or association to any of its members, which card or certificate is signed by such member and contains a printed statement that such automobile club or association and a surety company guarantee the appearance of the person whose signature appears on the card or certificate and that they will, in the event of failure of such person to appear in court at the time of trial, pay any fine or forfeiture imposed on such person in an amount not to exceed two hundred dollars ($200.00).

History: 1953 Comp., 28-1-10, enacted by Laws 1955, ch. 120, 1.






Article 7 - Transfers to Minors

Section 46-7-11 - Short title.

46-7-11. Short title.

Sections 1 through 24 [46-7-11 through 46-7-34 NMSA 1978] of this act may be cited as the "Uniform Transfers to Minors Act".

History: Laws 1989, ch. 357, 1.



Section 46-7-12 - Definitions.

46-7-12. Definitions.

[As used in the Uniform Transfers to Minors Act [46-7-11 through 46-7-34 NMSA 1978]:]

A. "adult" means an individual who has attained the age of twenty-one years;

B. "benefit plan" means an employer's plan for the benefit of an employee or partner;

C. "broker" means a person lawfully engaged in the business of effecting transactions in securities or commodities for the person's own account or for the account of others;

D. "conservator" means a person appointed or qualified by a court to act as general, limited, or temporary guardian of a minor's property or a person legally authorized to perform substantially the same functions;

E. "court" means the district court;

F. "custodial property" means:

(1) any interest in property transferred to a custodian under the Uniform Transfers to Minors Act; and

(2) the income from and proceeds of that interest in property;

G. "custodian" means a person so designated under Section 10 [46-7-20 NMSA 1978] of the Uniform Transfers to Minors Act or a successor or substitute custodian designated under Section 19 [46-7-29 NMSA 1978] of that act;

H. "financial institution" means a bank, trust company, savings institution or credit union chartered and supervised under state or federal law;

I. "legal representative" means an individual's personal representative or conservator;

J. "member of the minor's family" means the minor's parent, stepparent, spouse, grandparent, brother, sister, uncle or aunt, whether of the whole or half blood or by adoption;

K. "minor" means an individual who has not attained the age of twenty-one years;

L. "person" means an individual, corporation, organization or other legal entity;

M. "personal representative" means an executor, administrator, successor, personal representative or special administrator of a decendent's [decedent's] estate or a person legally authorized to perform substantially the same functions;

N. "state" includes any state of the United States, the District of Columbia, the commonwealth of Puerto Rico and any territory or possession subject to the legislative authority of the United States;

O. "transfer" means a transaction that creates custodial property under Section 10 of the Uniform Transfers to Minors Act;

P. "transferor" means a person who makes a transfer under that act; and

Q. "trust company" means a financial institution, corporation, or other legal entity authorized to exercise general trust powers.

History: Laws 1989, ch. 357, 2.



Section 46-7-13 - Scope and jurisdiction.

46-7-13. Scope and jurisdiction.

A. The Uniform Transfers to Minors Act applies to a transfer that refers to that act in the designation under Subsection A of Section 10 [46-7-20 NMSA 1978] of that act by which the transfer is made if at the time of the transfer, the transferor, the minor or the custodian is a resident of this state or the custodial property is located in this state. The custodianship so created remains subject to that act despite a subsequent change in residence of a transferor, the minor or the custodian or the removal of custodial property from this state.

B. A person designated as custodian under the Uniform Transfers to Minors Act is subject to personal jurisdiction in this state with respect to any matter relating to the custodianship.

C. A transfer that purports to be made and which is valid under the Uniform Transfers to Minors Act, the Uniform Gifts to Minors Act or a substantially similar act of another state is governed by the law of the designated state and may be executed and is enforceable in this state if at the time of the transfer, the transferor, the minor or the custodian is a resident of the designated state or the custodial property is located in the designated state.

History: Laws 1989, ch. 357, 3.



Section 46-7-14 - Nomination of custodian.

46-7-14. Nomination of custodian.

A. A person having the right to designate the recipient of property transferable upon the occurrence of a future event may revocably nominate a custodian to receive the property for a minor beneficiary upon the occurrence of the event by naming the custodian followed in substance by the words: "as custodian for ______________ (name of minor) under the Uniform Transfers to Minors Act." The nomination may name one or more persons as substitute custodians to whom the property shall be transferred, in the order named, if the first nominated custodian dies before the transfer or is unable, declines or is ineligible to serve. The nomination may be made in a will, a trust, a deed, an instrument exercising a power of appointment or in a writing designating a beneficiary of contractual rights which is registered with or delivered to the payer, issuer or other obligor of the contractual rights.

B. A custodian nominated under this section shall be a person to whom a transfer of property of that kind may be made under Subsection A of Section 10 [46-7-20 NMSA 1978] of the Uniform Transfers to Minors Act.

C. The nomination of a custodian under this section does not create custodian property until the nominating instrument becomes irrevocable or a transfer to the nominated custodian is completed under Section 10 of the Uniform Transfers to Minors Act. Unless the nomination of a custodian has been revoked, upon the occurrence of the future event the custodianship becomes effective and the custodian shall enforce a transfer of the custodial property pursuant to Section 10 of that act.

History: Laws 1989, ch. 357, 4.



Section 46-7-15 - Transfer by gift or exercise of power of appointment.

46-7-15. Transfer by gift or exercise of power of appointment.

A person may make a transfer by irrevocable gift to, or the irrevocable exercise of a power of appointment in favor of, a custodian for the benefit of a minor pursuant to Section 10 [46-7-20 NMSA 1978] of the Uniform Transfers to Minors Act.

History: Laws 1989, ch. 357, 5.



Section 46-7-16 - Transfer authorized by will or trust.

46-7-16. Transfer authorized by will or trust.

A. A personal representative or trustee may make an irrevocable transfer pursuant to Section 10 [46-7-20 NMSA 1978] of the Uniform Transfers to Minors Act to a custodian for the benefit of a minor as authorized in the governing will or trust.

B. If the testator or settler has nominated a custodian under Section 4 [46-7-14 NMSA 1978] of the Uniform Transfers to Minors Act to receive the custodial property, the transfer shall be made to that person.

C. If the testator or settler has not nominated a custodian under Section 4 of that act, or all persons so nominated as custodian die before the transfer or are unable, decline or are ineligible to serve, the personal representative or the trustee, as the case may be, shall designate the custodian from among those eligible to serve as custodian for property of that kind under Section 9 [46-7-19 NMSA 1978] of that act.

History: Laws 1989, ch. 357, 6.



Section 46-7-17 - Other transfer by fiduciary.

46-7-17. Other transfer by fiduciary.

A. Subject to Subsection C of this section, a personal representative or trustee may make an irrevocable transfer to another adult or trust company as custodian for the benefit of a minor pursuant to Section 10 [46-7-20 NMSA 1978] of the Uniform Transfers to Minors Act in the absence of a will or under a will or trust that does not contain an authorization to do so.

B. Subject to Subsection C of this section, a conservator may make an irrevocable transfer to another adult or trust company as custodian for the benefit of the minor pursuant to Section 10 of that act.

C. A transfer under Subsection A or B of this section may be made only if:

(1) the personal representative, trustee, or conservator considers the transfer to be in the best interest of the minor;

(2) the transfer is not prohibited by or inconsistent with provisions of the applicable will, trust agreement or other governing instrument; and

(3) the transfer is authorized by the court if it exceeds ten thousand dollars ($10,000) in value.

History: Laws 1989, ch. 357, 7.



Section 46-7-18 - Transfer by obligor.

46-7-18. Transfer by obligor.

A. Subject to Subsections B and C of this section, a person not subject to Section 6 or 7 [46-7-16 or 46-7-17 NMSA 1978] of the Uniform Transfers to Minors Act who holds property of or owes a liquidated debt to a minor not having a conservator may make an irrevocable transfer to a custodian for the benefit of the minor pursuant to Section 10 [46-7-20 NMSA 1978] of that act.

B. If a person having the right to do so under Section 4 [46-7-14 NMSA 1978] of that act, has nominated a custodian under that section to receive the custodial property, the transfer shall be made to that person;

C. If no custodian has been nominated under Section 4 of that act, or all persons so nominated as custodian die before the transfer or are unable, decline or are ineligible to serve, a transfer under this section may be made to an adult member of the minor's family or to a trust company unless the property exceeds ten thousand dollars ($10,000) in value.

History: Laws 1989, ch. 357, 8.



Section 46-7-19 - Receipt for custodial property.

46-7-19. Receipt for custodial property.

A written acknowledgment of delivery by a custodian constitutes a sufficient receipt and discharge for custodial property transferred to the custodian pursuant to the Uniform Transfers to Minors Act.

History: Laws 1989, ch. 357, 9.



Section 46-7-20 - Manner of creating custodial property and effecting transfer; designation of initial custodian; control.

46-7-20. Manner of creating custodial property and effecting transfer; designation of initial custodian; control.

A. Custodial property is created and a transfer is made whenever:

(1) an uncertificated security or a certificated security in registered form is either:

(a) registered in the name of the transferor, an adult other than the transferor or a trust company, followed in substance by the words: "as custodian for ____________________ (name of minor) under the Uniform Transfers to Minors Act"; or

(b) delivered if in certificated form, or any document necessary for the transfer of an uncertificated security is delivered, together with any necessary endorsement to an adult other than the transferor or a trust company as custodian, accompanied by an instrument in substantially the form set forth in Subsection B of this section;

(2) money is paid or delivered to a broker or financial institution for credit to an account in the name of the transferor, an adult other than the transferor or a trust company, followed in substance by the words: "as custodian for ________________________________ (name of minor) under the Uniform Transfers to Minors Act";

(3) the ownership of a life or endowment insurance policy or annuity contract is either:

(a) registered with the issuer in the name of the transferor, an adult other than the transferor or a trust company, followed in substance by the words: "as custodian for ________________________________ (name of minor) under the Uniform Transfers to Minors Act"; or

(b) assigned in a writing delivered to an adult other than the transferor or a trust company whose name in the assignment is followed in substance by the words: "as custodian for ________________________________ (name of minor) under the Uniform Transfers to Minors Act";

(4) an irrevocable exercise of a power of appointment or an irrevocable present right to future payment under a contract is the subject of a written notification delivered to the payer, issuer or other obligor that the right is transferred to the transferor, an adult other than the transferor or a trust company, whose name in the notification is followed by the words: "as custodian for ________________________________ (name of minor) under the Uniform Transfers to Minors Act";

(5) an interest in real property is recorded in the name of the transferor, an adult other than the transferor or a trust company, followed in substance by the words: "as custodian for ________________________________ (name of minor) under the Uniform Transfers to Minors Act";

(6) a certificate of title issued by a department or agency of a state or of the United States which evidences title to tangible personal property is either:

(a) issued in the name of the transferor, an adult other than the transferor or a trust company, followed in substance by the words: "as custodian for ________________________________ (name of minor) under the Uniform Transfers to Minors Act"; or

(b) delivered to an adult other than the transferor or a trust company, endorsed to that person followed in substance by the words: "as custodian for ________________________________ (name of minor) under the Uniform Transfers to Minors Act"; or

(7) an interest in any property not described in Paragraphs (1) through (6) of this subsection is transferred to an adult other than the transferor or to a trust company by a written instrument in substantially the form set forth in Subsection B of this section.

B. An instrument in the following form satisfies the requirements of Paragraphs (1) and (7) of Subsection A of this section:

"TRANSFER UNDER THE UNIFORM TRANSFERS TO MINORS ACT

I, ________________________________ (name of the transferor or name and representative capacity if a fiduciary) hereby transfer to __________________________________ (name of custodian), as custodian for __________________________________________ (name of minor) under the Uniform Transfers to Minors Act, the following: (insert a description of the custodial property sufficient to identify it).

Dated: ________________________________________

____________________________________________________

(Signature)

__________________________________ (name of custodian) acknowledges receipt of the property described above as custodian for the minor named above under the Uniform Transfers to Minors Act.

Dated: ________________________________________

____________________________________________________ ".

(Signature of Custodian)

C. A transferor shall place the custodian in control of the custodial property as soon as practicable. End Form

History: Laws 1989, ch. 357, 10.



Section 46-7-21 - Single custodianship.

46-7-21. Single custodianship.

A transfer may be made only for one minor and only one person may be the custodian. All custodial property held under the Uniform Transfers to Minors Act by the same custodian for the benefit of the same minor constitutes a single custodianship.

History: Laws 1989, ch. 357, 11.



Section 46-7-22 - Validity and effect of transfer.

46-7-22. Validity and effect of transfer.

A. The validity of a transfer made in a manner prescribed in the Uniform Transfers to Minors Act is not affected by:

(1) failure of the transferor to comply with Subsection C of Section 10 [46-7-20 NMSA 1978] of that act concerning possession and control;

(2) designation of an ineligible custodian, except designation of the transferor in the case of property for which the transferor is ineligible to serve as custodian under Subsection A of Section 10 of that act; or

(3) death or incapacity of a person nominated under Section 4 [46-7-14 NMSA 1978] or designated under Section 10 of that act as custodian or the disclaimer of the office by that person.

B. A transfer made pursuant to Section 10 of the Uniform Transfers to Minors Act is irrevocable, and the custodial property is indefeasibly vested in the minor, but the custodian has all the rights, powers, duties and authority provided in the Uniform Transfers to Minors Act and neither the minor nor the minor's legal representative has any right, power, duty or authority with respect to the custodial property except as provided in that act.

C. By making a transfer, the transferor incorporates in the disposition all the provisions of that act and grants to the custodian, and to any third person dealing with a person designated as custodian, the respective powers, rights and immunities provided in that act.

History: Laws 1989, ch. 357, 12.



Section 46-7-23 - Care of custodial property.

46-7-23. Care of custodial property.

A. A custodian shall:

(1) take control of custodial property;

(2) register or record title to custodial property if appropriate; and

(3) collect, hold, manage, invest, and reinvest custodial property.

B. In dealing with custodial property, a custodian shall observe the standard of care that would be observed by a prudent person dealing with property of another and is not limited by any other statute restricting investments by fiduciaries. If a custodian has a special skill or expertise or is named custodian on the basis of representations of a special skill or expertise, the custodian shall use that skill or expertise. However, a custodian, in the custodian's discretion and without liability to the minor or the minor's estate, may retain any custodial property received from a transferor.

C. A custodian may invest in or pay premiums on life insurance or endowment policies on:

(1) the life of the minor only if the minor or the minor's estate is the sole beneficiary; or

(2) the life of another person in whom the minor has an insurable interest only to the extent that the minor, the minor's estate or the custodian in the capacity of custodian is the irrevocable beneficiary.

D. A custodian at all times shall keep custodial property separate and distinct from all other property in a manner sufficient to identify it clearly as custodial property of the minor. Custodial property consisting of an undivided interest is so identified if the minor's interest is held as a tenant in common and is fixed. Custodial property subject to recordation is so identified if it is recorded, and custodial property subject to registration is so identified if it is either registered, or held in an account designated, in the name of the custodian, followed in substance by the words: "as a custodian for

____________________ (name of minor) under the Uniform Transfers to Minors Act".

E. A custodian shall keep records of all transactions with respect to custodial property, including information necessary for the preparation of the minor's tax returns, and shall make them available for inspection at reasonable intervals by a parent or legal representative of the minor or by the minor if the minor has attained the age of fourteen years.

History: Laws 1989, ch. 357, 13.



Section 46-7-24 - Powers of custodian.

46-7-24. Powers of custodian.

A. A custodian, acting in a custodial capacity, has all the rights, powers and authority over custodial property that unmarried adult owners have over their own property, but a custodian may exercise those rights, powers and authority in that capacity only.

B. This section does not relieve a custodian from liability for breach of Section 13 [46-7-23 NMSA 1978] of the Uniform Transfers to Minors Act.

History: Laws 1989, ch. 357, 14.



Section 46-7-25 - Use of custodial property.

46-7-25. Use of custodial property.

A. A custodian may deliver or pay to the minor or expend for the minor's benefit so much of the custodial property as the custodian considers advisable for the use and benefit of the minor, without court order and without regard to:

(1) the duty or ability of the custodian personally or of any other person to support the minor; or

(2) any other income or property of the minor which may be applicable or available for that purpose.

B. On petition of an interested person or the minor if the minor has attained the age of fourteen years, the court may order the custodian to deliver or pay to the minor or expend for the minor's benefit so much of the custodial property as the court considers advisable for the use and benefit of the minor.

C. A delivery, payment or expenditure under this section is in addition to, not in substitution for, and does not affect any obligation of a person to support the minor.

History: Laws 1989, ch. 357, 15.



Section 46-7-26 - Custodian's expenses, compensation and bond.

46-7-26. Custodian's expenses, compensation and bond.

A. A custodian is entitled to reimbursement from custodial property for reasonable expenses incurred in the performance of the custodian's duties.

B. Except for one who is a transferor under Section 5 [46-7-15 NMSA 1978] of the Uniform Transfers to Minors Act a custodian has a noncumulative election during each calendar year to charge reasonable compensation for services performed during that year.

C. Except as provided in Subsection F of Section 19 [46-7-29 NMSA 1978] of the Uniform Transfers to Minors Act, a custodian need not give a bond.

History: Laws 1989, ch. 357, 16.



Section 46-7-27 - Exemption of third person from liability.

46-7-27. Exemption of third person from liability.

A third person in good faith and without court order may act on the instructions of or otherwise deal with any person purporting to make a transfer or purporting to act in the capacity of a custodian and, in the absence of knowledge, is not responsible for determining:

A. the validity of the purported custodian's designation;

B. the propriety of, or the authority under the Uniform Transfers to Minors Act, for any act of the purported custodian;

C. the validity or propriety under that act of any instrument or instructions executed or given either by the person purporting to make a transfer or by the purported custodian; or

D. the propriety of the application of any property of the minor delivered to the purported custodian.

History: Laws 1989, ch. 357, 17.



Section 46-7-28 - Liability to third persons.

46-7-28. Liability to third persons.

A. A claim based on:

(1) a contract entered into by a custodian acting in a custodial capacity;

(2) an obligation arising from the ownership or control of custodial property; or

(3) a tort committed during the custodianship, may be asserted against the custodial property by proceeding against the custodian in the custodial capacity, whether or not the custodian or the minor is personally liable therefore.

B. A custodian is not personally liable:

(1) on a contract properly entered into in the custodial capacity unless the custodian fails to reveal that capacity and to identify the custodianship in the contract; or

(2) for an obligation arising from control of custodial property or for a tort committed during the custodianship unless the custodian is personally at fault.

C. A minor is not personally liable for an obligation arising from ownership of custodial property or for a tort committed during the custodianship unless the minor is personally at fault.

History: Laws 1989, ch. 357, 18.



Section 46-7-29 - Renunciation, resignation, death or removal of custodian; designation of successor custodian.

46-7-29. Renunciation, resignation, death or removal of custodian; designation of successor custodian.

A. A person nominated under Section 4 [46-7-14 NMSA 1978] of the Uniform Transfers to Minors Act or designated under Section 9 [46-7-19 NMSA 1978] of that act as custodian may decline to serve by delivering a valid disclaimer to the person who made the nomination or to the transferor or to the transferor's legal representative. If the event giving rise to a transfer has not occurred and no substitute custodian able, willing and eligible to serve was nominated under Section 4 of that act, the person who made the nomination may nominate a substitute custodian under Section 4 of that act; otherwise, the transferor or the transferor's legal representative shall designate a substitute custodian at the time of the transfer, in either case from among the persons eligible to serve as custodian for that kind of property under Subsection A of Section 10 [46-7-20 NMSA 1978] of that act. The custodian so designated has the rights of a successor custodian.

B. A custodian at any time may designate a trust company or an adult other than a transferor under Section 5 [46-7-15 NMSA 1978] of the Uniform Transfers to Minors Act as successor custodian by executing and dating an instrument of designation before a subscribing witness other than the successor. If the instrument of designation does not contain or is not accompanied by the resignation of the custodian, the designation of the successor does not take effect until the custodian resigns, dies, becomes incapacitated or is removed.

C. A custodian may resign at any time by delivering written notice to the minor if the minor has attained the age of fourteen years and to the successor custodian and by delivering the custodial property to the successor custodian.

D. If a custodian is ineligible, dies or becomes incapacitated without having effectively designated a successor and the minor has attained the age of fourteen years, the minor may designate as successor custodian, in the manner prescribed in Subsection B of this section, an adult member of the minor's family, a conservator of the minor or a trust company. If the minor has not attained the age of fourteen years or fails to act within sixty days after the ineligibility, death or incapacity, the conservator of the minor becomes successor custodian. If the minor has no conservator or the conservator declines to act, the transferor, the legal representative of the transferor or of the custodian, an adult member of the minor's family or any other interested person may petition the court to designate a successor custodian.

E. A custodian who declines to serve under Subsection A of this section or resigns under Subsection C of this section or the legal representative of a deceased or incapacitated custodian as soon as practicable, shall put the custodial property and records in the possession and control of the successor custodian. The successor custodian by action may enforce the obligation to deliver custodial property and records and becomes responsible for each item as received.

F. A transferor, the legal representative of a transferor, an adult member of the minor's family, a guardian of the person of the minor, the conservator of the minor or the minor if the minor has attained the age of fourteen years may petition the court to remove the custodian for cause and to designate a successor custodian other than a transferor under Section 5 [96-7-15 NMSA 1978] of the Uniform Transfers to Minors Act or to require the custodian to give appropriate bond.

History: Laws 1989, ch. 357, 19.



Section 46-7-30 - Accounting by and determination of liability of custodian.

46-7-30. Accounting by and determination of liability of custodian.

A. A minor who has attained the age of fourteen years, the minor's guardian of the person or legal representative, an adult member of the minor's family, a transferor or a transferor's legal representative may petition the court:

(1) for an accounting by the custodian or the custodian's legal representative; or

(2) for a determination of responsibility, as between the custodial property and the custodian personally, for claims against the custodial property unless the responsibility has been adjudicated in an action under Section 8 [46-7-18 NMSA 1978] of the Uniform Transfers to Minors Act to which the minor or the minor's legal representative was a party.

B. A successor custodian may petition the court for an accounting by the predecessor custodian.

C. The court, in a proceeding under the Uniform Transfers to Minors Act or in any other proceeding may require or permit the custodian or the custodian's legal representative to account.

D. If a custodian is removed under Subsection F of Section 19 [46-7-29 NMSA 1978] of the Uniform Transfers to Minors Act, the court shall require an accounting and order delivery of the custodial property and records to the successor custodian and the execution of all instruments required for transfer of the custodial property.

History: Laws 1989, ch. 357, 20.



Section 46-7-31 - Termination of custodianship.

46-7-31. Termination of custodianship.

The custodian shall transfer in an appropriate manner the custodial property to the minor or to the minor's estate upon the earlier of:

A. the minor's attainment of twenty-one years of age with respect to custodial property transferred under Section 5 or 6 [46-7-15 or 46-7-16 NMSA 1978] of the Uniform Transfers to Minors Act;

B. the minor's attainment of the age of majority under the laws of this state other than the Uniform Transfers to Minors Act with respect to custodial property transferred under Section 7 or 8 [46-7-17 or 46-7-18 NMSA 1978] of that act;

C. the minor's death.

History: Laws 1989, ch. 357, 21.



Section 46-7-32 - Applicability.

46-7-32. Applicability.

The Uniform Transfers to Minors Act applies to a transfer within the scope of Section 3 [46-7-13 NMSA 1978] of that act made after its effective date if:

A. the transfer purports to have been made under the Uniform Gifts to Minors Act of New Mexico; or

B. the instrument by which the transfer purports to have been made uses in substance the designation "as custodian under the Uniform Gifts to Minors Act" or "as custodian under the Uniform Transfers to Minors Act" of any other state and the application of the Uniform Transfers to Minors Act is necessary to validate the transfer.

History: Laws 1989, ch. 357, 22.



Section 46-7-33 - Effect on existing custodianships.

46-7-33. Effect on existing custodianships.

A. Any transfer of custodial property as now defined in the Uniform Transfers to Minors Act made before the effective date of that act is validated notwithstanding that there was no specific authority in the Uniform Gifts to Minors Act for the coverage of custodial property of that kind or for a transfer from that source at the time the transfer was made.

B. The Uniform Transfers to Minors Act applies to all transfers made before the effective date of that act in a manner and form prescribed in the Uniform Gifts to Minors Act, except insofar as the application impairs constitutionally vested rights or extends the duration of custodianships in existence on the effective date of that act.

C. Sections 2 and 21 [46-7-12 and 46-7-31 NMSA 1978] of the Uniform Transfers to Minors Act with respect to the age of a minor for whom custodial property is held under that act do not apply to custodial property held in a custodianship that terminated because of the minor's attainment of the age of eighteen after June 17, 1973 and before the effective date of this section.

History: Laws 1989, ch. 357, 23.



Section 46-7-34 - Uniformity of application and construction.

46-7-34. Uniformity of application and construction.

The Uniform Transfers to Minors Act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of that act among states enacting it.

History: Laws 1989, ch. 357, 24.






Article 8 - Simplification of Fiduciary Security Transfers

Section 46-8-1 - Short (long) title.

46-8-1. Short (long) title.

Sections 1 through 10 [46-8-1 through 46-8-10 NMSA 1978] of this act may be cited as the "Uniform Act for Simplification of Fiduciary Security Transfers".

History: Laws 1991, ch. 177, 1.



Section 46-8-2 - Definitions.

46-8-2. Definitions.

In the Uniform Act for Simplification of Fiduciary Security Transfers, unless the context otherwise requires:

A. "assignment" includes any written stock power, bond power, bill of sale, deed, declaration of trust or other instrument of transfer;

B. "claim of beneficial interest" includes a claim of any interest by a decedent's legatee, distributee, heir or creditor, a beneficiary under a trust, a ward, a beneficial owner of a security registered in the name of a nominee or a minor owner of a security registered in the name of a custodian, or a claim of any similar interest, whether the claim is asserted by the claimant or by a fiduciary or by any other authorized person on his behalf, and includes a claim that the transfer would be in breach of fiduciary duties;

C. "corporation" means a private or public corporation, association or trust issuing a security;

D. "fiduciary" means an executor, administrator, trustee, guardian, committee, conservator, curator, tutor, custodian or nominee;

E. "person" includes an individual, a corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership or association, two or more persons having a joint or common interest or any other legal or commercial entity;

F. "security" includes any share of stock, bond, debenture, note or other security issued by a corporation that is registered as to ownership on the books of the corporation;

G. "transfer" means a change on the books of a corporation in the registered ownership of a security; and

H. "transfer agent" means a person employed or authorized by a corporation to transfer securities issued by the corporation.

History: Laws 1991, ch. 177, 2.



Section 46-8-3 - Registration in the name of a fiduciary.

46-8-3. Registration in the name of a fiduciary.

A corporation or transfer agent registering a security in the name of a person who is a fiduciary or who is described as a fiduciary is not bound to inquire into the existence, extent or correct description of the fiduciary relationship; and thereafter the corporation and its transfer agent may assume without inquiry that the newly registered owner continues to be the fiduciary until the corporation or transfer agent receives written notice that the fiduciary is no longer acting as such with respect to the particular security.

History: Laws 1991, ch. 177, 3.



Section 46-8-4 - Assignment by a fiduciary.

46-8-4. Assignment by a fiduciary.

Except as otherwise provided in the Uniform Act for Simplification of Fiduciary Security Transfers, a corporation or transfer agent making a transfer of a security pursuant to an assignment by a fiduciary:

A. may assume without inquiry that the assignment, even though to the fiduciary himself or to his nominee, is within his authority and capacity and is not in breach of his fiduciary duties;

B. may assume without inquiry that the fiduciary has complied with any controlling instrument and with the law of the jurisdiction governing the fiduciary relationship, including any law requiring the fiduciary to obtain court approval of the transfer; and

C. is not charged with notice of and is not bound to obtain or examine any court record or any recorded or unrecorded document relating to the fiduciary relationship or the assignment, even though the record or document is in its possession.

History: Laws 1991, ch. 177, 4.



Section 46-8-5 - Evidence of appointment or incumbency.

46-8-5. Evidence of appointment or incumbency.

A corporation or transfer agent making a transfer pursuant to an assignment by a fiduciary who is not the registered owner shall obtain the following evidence of appointment or incumbency:

A. in the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of that court or an officer thereof and dated within sixty days before the transfer; or

B. in any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by the corporation or transfer agent to be responsible or, in the absence of such a document or certificate, other evidence reasonably deemed by the corporation or transfer agent to be appropriate; corporations and transfer agents may adopt standards with respect to evidence of appointment or incumbency under this subsection provided such standards are not manifestly unreasonable; neither the corporation nor transfer agent is charged with notice of the contents of any document obtained pursuant to Subsection B of this section except to the extent that the contents relate directly to the appointment or incumbency.

History: Laws 1991, ch. 177, 5.



Section 46-8-6 - Adverse claims.

46-8-6. Adverse claims.

A. A person asserting a claim of beneficial interest adverse to the transfer of a security pursuant to an assignment by a fiduciary may give the corporation or transfer agent written notice of the claim. The corporation or transfer agent is not put on notice unless the written notice identifies the claimant, the registered owner, and the issue of which the security is a part, provides an address for communications directed to the claimant and is received before the transfer. Nothing in the Uniform Act for the Simplification of Fiduciary Security Transfers relieves the corporation or transfer agent of any liability for making or refusing to make the transfer after it is so put on notice unless it proceeds in the manner authorized in Subsection B of this section.

B. As soon as practicable after the presentation of a security for transfer pursuant to an assignment by a fiduciary, a corporation or transfer agent which has received notice of a claim of beneficial interest adverse to the transfer may send notice of the presentation by registered or certified mail to the claimant at the address given by him. If the corporation or transfer agent so mails such a notice it shall withhold the transfer for thirty days after the mailing and shall then make the transfer unless restrained by a court order.

History: Laws 1991, ch. 177, 6.



Section 46-8-7 - Non-liability of corporation and transfer agent.

46-8-7. Non-liability of corporation and transfer agent.

A corporation or transfer agent incurs no liability to any person by making a transfer or otherwise acting in a manner authorized by the Uniform Act for Simplification of Fiduciary Security Transfers.

History: Laws 1991, ch. 177, 7.



Section 46-8-8 - Non-liability of third persons.

46-8-8. Non-liability of third persons.

A. No person who participates in the acquisition, disposition, assignment or transfer of a security by or to a fiduciary, including a person who guarantees the signature of the fiduciary, is liable for participation in any breach of fiduciary duty by reason of failure to inquire whether the transaction involves a breach unless it is shown that he acted with actual knowledge that the proceeds of the transaction were being or were to be used wrongfully for the individual benefit of the fiduciary or that the transaction was otherwise in breach of duty.

B. If a corporation or transfer agent makes a transfer pursuant to an assignment by a fiduciary, a person who guaranteed the signature of the fiduciary is not liable on the guarantee to any person to whom the corporation or transfer agent by reason of The Uniform Act for Simplification of Fiduciary Security Transfers incurs no liability.

C. This section does not impose any liability upon the corporation or its transfer agent.

History: Laws 1991, ch. 177, 8.



Section 46-8-9 - Territorial application.

46-8-9. Territorial application.

A. The rights and duties of a corporation and its transfer agents in registering a security in the name of a fiduciary or in making a transfer of a security pursuant to an assignment by a fiduciary are governed by the law of the jurisdiction under whose laws the corporation is organized.

B. The Uniform Act for Simplification of Fiduciary Security Transfers applies to the rights and duties of a person other than the corporation and its transfer agents with regard to acts and omissions in this state in connection with the acquisition, disposition, assignment or transfer of a security by or to a fiduciary and of a person who guarantees in this state the signature of a fiduciary in connection with such a transaction.

History: Laws 1991, ch. 177, 9.



Section 46-8-10 - Tax obligations.

46-8-10. Tax obligations.

The Uniform Act for the Simplification of Fiduciary Transfers does not affect any obligation of a corporation or transfer agent with respect to estate, inheritance, succession or other taxes imposed by the laws of this state.

History: Laws 1991, ch. 177, 10.






Article 9 - Uniform Management of Institutional Funds Act



Article 9A - Uniform Prudent Management of Institutional Funds

Section 46-9A-1 - Short title.

46-9A-1. Short title.

This act [46-9A-1 through 46-9A-10 NMSA 1978] may be cited as the "Uniform Prudent Management of Institutional Funds Act".

History: Laws 2009, ch. 130, 1.



Section 46-9A-2 - Definitions.

46-9A-2. Definitions.

As used in the Uniform Prudent Management of Institutional Funds Act:

A. "charitable purpose" means the relief of poverty, advancement of education or religion, promotion of health, promotion of a governmental purpose or any other purpose the achievement of which is beneficial to the community;

B. "endowment fund" means an institutional fund or part thereof that, pursuant to the terms of a gift instrument, is not wholly expendable by the institution on a current basis. "Endowment fund" does not include assets that an institution designates as an endowment fund for its own use;

C. "gift instrument" means a record or records, including an institutional solicitation, pursuant to which property is granted to, transferred to or held by an institution as an institutional fund;

D. "institution" means:

(1) a person, other than an individual, organized and operated exclusively for charitable purposes;

(2) a government or governmental subdivision, agency or instrumentality, to the extent that it holds funds exclusively for a charitable purpose; or

(3) a trust that had both charitable and noncharitable interests, after all noncharitable interests have terminated;

E. "institutional fund" means a fund held by an institution exclusively for charitable purposes. "Institutional fund" does not include:

(1) program-related assets;

(2) a fund held for an institution by a trustee that is not an institution;

(3) a fund in which a beneficiary that is not an institution has an interest, other than an interest that could arise upon violation or failure of the purposes of the fund;

(4) a fund established pursuant to the provisions of Article 8, Section 10 of the constitution of New Mexico; or

(5) a fund established pursuant to the provisions of Article 12, Section 2 of the constitution of New Mexico;

F. "person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency or instrumentality or any other legal or commercial entity;

G. "program-related asset" means an asset held by an institution primarily to accomplish a charitable purpose of the institution and not primarily for investment; and

H. "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

History: Laws 2009, ch. 130, 2.



Section 46-9A-3 - Standard of conduct in managing and investing an institutional fund.

46-9A-3. Standard of conduct in managing and investing an institutional fund.

A. Subject to the intent of a donor expressed in a gift instrument, an institution, in managing and investing an institutional fund, shall consider the charitable purposes of the institution and the purposes of the institutional fund.

B. In addition to complying with the duty of loyalty imposed by law other than the Uniform Prudent Management of Institutional Funds Act, each person responsible for managing and investing an institutional fund shall manage and invest the fund in good faith and with the care an ordinarily prudent person in a like position would exercise under similar circumstances.

C. In managing and investing an institutional fund, an institution:

(1) may incur only costs that are appropriate and reasonable in relation to the assets, the purposes of the institution and the skills available to the institution; and

(2) shall make a reasonable effort to verify facts relevant to the management and investment of the fund.

D. An institution may pool two or more institutional funds for purposes of management and investment.

E. Except as otherwise provided by a gift instrument, the following rules apply:

(1) in managing and investing an institutional fund, the following factors, if relevant, shall be considered:

(a) general economic conditions;

(b) the possible effect of inflation or deflation;

(c) the expected tax consequences, if any, of investment decisions or strategies;

(d) the role that each investment or course of action plays within the overall investment portfolio of the fund;

(e) the expected total return from income and the appreciation of investments;

(f) other resources of the institution;

(g) the needs of the institution and the fund to make distributions and to preserve capital; and

(h) an asset's special relationship or special value, if any, to the charitable purposes of the institution;

(2) management and investment decisions about an individual asset shall be made not in isolation but rather in the context of the institutional fund's portfolio of investments as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the fund and to the institution;

(3) except as otherwise provided by law other than the Uniform Prudent Management of Institutional Funds Act, an institution may invest in any kind of property or type of investment consistent with this section;

(4) an institution shall diversify the investments of an institutional fund unless the institution reasonably determines that, because of special circumstances, the purposes of the fund are better served without diversification;

(5) within a reasonable time after receiving property, an institution shall make and carry out decisions concerning the retention or disposition of the property or to rebalance a portfolio, in order to bring the institutional fund into compliance with the purposes, terms and distribution requirements of the institution as necessary to meet other circumstances of the institution and the requirements of the Uniform Prudent Management of Institutional Funds Act; and

(6) a person that has special skills or expertise, or is selected in reliance upon the person's representation that the person has special skills or expertise, has a duty to use those skills or that expertise in managing and investing institutional funds.

History: Laws 2009, ch. 130, 3.



Section 46-9A-4 - Appropriation for expenditure or accumulation of an endowment fund; rules of construction.

46-9A-4. Appropriation for expenditure or accumulation of an endowment fund; rules of construction.

A. Subject to the intent of a donor expressed in the gift instrument, an institution may appropriate for expenditure or accumulate so much of an endowment fund as the institution determines is prudent for the uses, benefits, purposes and duration for which the endowment fund is established. Unless stated otherwise in the gift instrument, the assets in an endowment fund are donor-restricted assets until appropriated for expenditure by the institution. In making a determination to appropriate or accumulate, the institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, and shall consider, if relevant, the following factors:

(1) the duration and preservation of the endowment fund;

(2) the purposes of the institution and the endowment fund;

(3) general economic conditions;

(4) the possible effect of inflation or deflation;

(5) the expected total return from income and the appreciation of investments;

(6) other resources of the institution; and

(7) the investment policy of the institution.

B. To limit the authority to appropriate for expenditure or accumulate pursuant to Subsection A of this section, a gift instrument shall specifically state the limitation.

C. Terms in a gift instrument designating a gift as an endowment, or a direction or authorization in the gift instrument to use only "income", "interest", "dividends" or "rents, issues or profits", or "to preserve the principal intact", or words of similar import:

(1) create an endowment fund of permanent duration unless other language in the gift instrument limits the duration or purpose of the fund; and

(2) do not otherwise limit the authority to appropriate for expenditure or accumulate pursuant to Subsection A of this section.

History: Laws 2009, ch. 130, 4.



Section 46-9A-5 - Delegation of management and investment functions.

46-9A-5. Delegation of management and investment functions.

A. Subject to any specific limitation set forth in a gift instrument or in any law other than the Uniform Prudent Management of Institutional Funds Act, an institution may delegate to an external agent the management and investment of an institutional fund to the extent that an institution could prudently delegate under the circumstances. An institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, in:

(1) selecting an agent;

(2) establishing the scope and terms of the delegation, consistent with the purposes of the institution and the institutional fund; and

(3) periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the scope and terms of the delegation.

B. In performing a delegated function, an agent owes a duty to the institution to exercise reasonable care to comply with the scope and terms of the delegation.

C. An institution that complies with Subsection A of this section is not liable for the decisions or actions of an agent to which the function was delegated.

D. By accepting delegation of a management or investment function from an institution that is subject to the laws of this state, an agent submits to the jurisdiction of the courts of this state in all proceedings arising from or related to the delegation or the performance of the delegated function.

E. An institution may delegate management and investment functions to its committees, officers or employees as authorized by law of this state other than the Uniform Prudent Management of Institutional Funds Act.

History: Laws 2009, ch. 130, 5.



Section 46-9A-6 - Release or modification of restrictions on management, investment or purpose.

46-9A-6. Release or modification of restrictions on management, investment or purpose.

A. If the donor consents in a record, an institution may release or modify, in whole or in part, a restriction contained in a gift instrument on the management, investment or purpose of an institutional fund. A release or modification may not allow a fund to be used for a purpose other than a charitable purpose of the institution.

B. The court, upon application of an institution, may modify a restriction contained in a gift instrument regarding the management or investment of an institutional fund if the restriction has become impracticable or wasteful, if the restriction impairs the management or investment of the fund, or if, because of circumstances not anticipated by the donor, a modification of a restriction will further the purposes of the fund. The institution shall notify the attorney general of the application, and the attorney general shall be given an opportunity to be heard. To the extent practicable, any modification shall be made in accordance with the donor's probable intention.

C. If a particular charitable purpose or a restriction contained in a gift instrument on the use of an institutional fund becomes unlawful, impracticable, impossible to achieve or wasteful, the court, upon application of an institution, may modify the purpose of the fund or the restriction on the use of the fund in a manner consistent with the charitable purposes expressed in the gift instrument. The institution shall notify the attorney general of the application, and the attorney general shall be given an opportunity to be heard.

D. If an institution determines that a restriction contained in a gift instrument on the management, investment or purpose of an institutional fund is unlawful, impracticable, impossible to achieve or wasteful, the institution, sixty days after notification to the attorney general, may release or modify the restriction, in whole or part, if:

(1) the institutional fund subject to the restriction has a total value of less than twenty-five thousand dollars ($25,000);

(2) more than twenty years have elapsed since the fund was established; and

(3) the institution uses the property in a manner consistent with the charitable purposes expressed in the gift instrument.

History: Laws 2009, ch. 130, 6.



Section 46-9A-7 - Reviewing compliance.

46-9A-7. Reviewing compliance.

Compliance with the Uniform Prudent Management of Institutional Funds Act is determined in light of the facts and circumstances existing at the time a decision is made or action is taken and not by hindsight.

History: Laws 2009, ch. 130, 7.



Section 46-9A-8 - Application to existing institutional funds.

46-9A-8. Application to existing institutional funds.

The Uniform Prudent Management of Institutional Funds Act applies to institutional funds existing on or established after July 1, 2009. As applied to institutional funds existing on July 1, 2009, the Uniform Prudent Management of Institutional Funds Act governs only decisions made or actions taken on or after July 1, 2009. Decisions made and actions taken before July 1, 2009 are governed by the Uniform Management of Institutional Funds Act [repealed] as if that act had not been repealed.

History: Laws 2009, ch. 130, 8.



Section 46-9A-9 - Relation to Electronic Signatures in Global and National Commerce Act.

46-9A-9. Relation to Electronic Signatures in Global and National Commerce Act.

The Uniform Prudent Management of Institutional Funds Act modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., but does not modify, limit or supersede Section 101 of that act, 15 U.S.C. Section 7001(a), or authorize electronic delivery of any of the notices described in Section 103 of that act, 15 U.S.C. Section 7003(b).

History: Laws 2009, ch. 130, 9.



Section 46-9A-10 - Uniformity of application and construction.

46-9A-10. Uniformity of application and construction.

In applying and construing the Uniform Prudent Management of Institutional Funds Act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

History: Laws 2009, ch. 130, 10.






Article 10 - Uniform Disclaimer of Property Interests Act

Section 46-10-1 - Recompiled.

46-10-1. Recompiled.



Section 46-10-2 - Recompiled.

46-10-2. Recompiled.



Section 46-10-3 - Recompiled.

46-10-3. Recompiled.



Section 46-10-4 - Recompiled.

46-10-4. Recompiled.



Section 46-10-5 - Recompiled.

46-10-5. Recompiled.



Section 46-10-6 - Recompiled.

46-10-6. Recompiled.



Section 46-10-7 - Recompiled.

46-10-7. Recompiled.



Section 46-10-8 - Recompiled.

46-10-8. Recompiled.



Section 46-10-9 - Recompiled.

46-10-9. Recompiled.



Section 46-10-10 - Recompiled.

46-10-10. Recompiled.



Section 46-10-11 - Recompiled.

46-10-11. Recompiled.



Section 46-10-12 - Recompiled.

46-10-12. Recompiled.



Section 46-10-13 - Recompiled.

46-10-13. Recompiled.



Section 46-10-14 - Recompiled.

46-10-14. Recompiled.



Section 46-10-15 - Recompiled.

46-10-15. Recompiled.



Section 46-10-16 - Recompiled.

46-10-16. Recompiled.






Article 11 - Uniform Powers of Appointment

Article 1 - GENERAL PROVISIONS

Section 46-11-101 - Short title.

46-11-101. Short title.

Sections 101 through 603 [46-11-101 through 46-11-603] of this act may be cited as the "Uniform Powers of Appointment Act".

History: Laws 2016, ch. 69, 101.



Section 46-11-102 - Definitions.

46-11-102. Definitions.

As used in the Uniform Powers of Appointment Act:

A. "appointee" means a person to which a powerholder makes an appointment of appointive property;

B. "appointive property" means the property or property interest subject to a power of appointment;

C. "blanket-exercise clause" means a clause in an instrument that exercises a power of appointment and is not a specific-exercise clause. "Blanket-exercise clause" includes a clause that:

(1) expressly uses the words "any power" in exercising any power of appointment the powerholder has;

(2) expressly uses the words "any property" in appointing any property over which the powerholder has a power of appointment; or

(3) disposes of all property subject to disposition by the powerholder;

D. "donor" means a person that creates a power of appointment;

E. "exclusionary power of appointment" means a power of appointment exercisable in favor of any one or more of the permissible appointees to the exclusion of the other permissible appointees;

F. "general power of appointment" means a power of appointment exercisable in favor of the powerholder, the powerholder's estate, a creditor of the powerholder or a creditor of the powerholder's estate;

G. "gift-in-default clause" means a clause identifying a taker in default of appointment;

H. "impermissible appointee" means a person that is not a permissible appointee;

I. "instrument" means a record;

J. "nongeneral power of appointment" means a power of appointment that is not a general power of appointment;

K. "permissible appointee" means a person in whose favor a powerholder may exercise a power of appointment;

L. "person" means an individual; an estate; a trust; a business or nonprofit entity; a public corporation; a government or governmental subdivision, agency or instrumentality; or another legal entity;

M. "power of appointment" means a power that enables a powerholder acting in a nonfiduciary capacity to designate a recipient of an ownership interest in or another power of appointment over the appointive property. "Power of appointment" does not include a power of attorney;

N. "powerholder" means a person in which a donor creates a power of appointment;

O. "presently exercisable power of appointment" means a power of appointment exercisable by the powerholder at the relevant time. "Presently exercisable power of appointment":

(1) includes a power of appointment not exercisable until the occurrence of a specified event, the satisfaction of an ascertainable standard or the passage of a specified time only after:

(a) the occurrence of the specified event;

(b) the satisfaction of the ascertainable standard; or

(c) the passage of the specified time; and

(2) does not include a power exercisable only at the powerholder's death;

P. "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

Q. "specific-exercise clause" means a clause in an instrument that specifically refers to and exercises a particular power of appointment;

R. "taker in default of appointment" means a person that takes all or part of the appointive property to the extent the powerholder does not effectively exercise the power of appointment; and

S. "terms of the instrument" means the manifestation of the intent of the maker of the instrument regarding the instrument's provisions as expressed in the instrument or as may be established by other evidence that would be admissible in a legal proceeding.

History: Laws 2016, ch. 69, 102.



Section 46-11-103 - Governing law.

46-11-103. Governing law.

Unless the terms of the instrument creating a power of appointment manifest a contrary intent:

A. the creation, revocation or amendment of the power is governed by the law of the donor's domicile at the relevant time; and

B. the exercise, release or disclaimer of the power, or the revocation or amendment of the exercise, release or disclaimer of the power, is governed by the law of the powerholder's domicile at the relevant time.

History: Laws 2016, ch. 69, 103.



Section 46-11-104 - Common law and principles of equity.

46-11-104. Common law and principles of equity.

The common law and principles of equity supplement the Uniform Powers of Appointment Act, except to the extent modified by that act or New Mexico law other than that act.

History: Laws 2016, ch. 69, 104.






Article 2 - CREATION, REVOCATION AND AMENDMENT OF POWER OF APPOINTMENT

Section 46-11-202 - Nontransferability.

46-11-202. Nontransferability.

A powerholder shall not transfer a power of appointment. If a powerholder dies without exercising or releasing a power, the power lapses.

History: Laws 2016, ch. 69, 202.



Section 46-11-203 - Presumption of unlimited authority.

46-11-203. Presumption of unlimited authority.

Subject to Section 205 [46-11-205 NMSA 1978] of the Uniform Powers of Appointment Act, and unless the terms of the instrument creating a power of appointment manifest a contrary intent, the power is:

A. presently exercisable;

B. exclusionary; and

C. except as otherwise provided in Section 204 [46-11-204 NMSA 1978] of the Uniform Powers of Appointment Act, general.

History: Laws 2016, ch. 69, 203.



Section 46-11-204 - Exception to presumption of unlimited authority.

46-11-204. Exception to presumption of unlimited authority.

Unless the terms of the instrument creating a power of appointment manifest a contrary intent, the power is nongeneral if:

A. the power is exercisable only at the powerholder's death; and

B. the permissible appointees of the power are a defined and limited class that does not include the powerholder's estate, the powerholder's creditors or the creditors of the powerholder's estate.

History: Laws 2016, ch. 69, 204.



Section 46-11-205 - Rules of classification.

46-11-205. Rules of classification.

A. As used in this section, "adverse party" means a person with a substantial beneficial interest in property that would be affected adversely by a powerholder's exercise or nonexercise of a power of appointment in favor of the powerholder, the powerholder's estate, a creditor of the powerholder or a creditor of the powerholder's estate.

B. If a powerholder may exercise a power of appointment only with the consent or joinder of an adverse party, the power is nongeneral.

C. If the permissible appointees of a power of appointment are not defined and limited, the power is exclusionary.

History: Laws 2016, ch. 69, 205.



Section 46-11-206 - Power to revoke or amend.

46-11-206. Power to revoke or amend.

A donor may revoke or amend a power of appointment only to the extent that:

A. the instrument creating the power is revocable by the donor; or

B. the donor reserves a power of revocation or amendment in the instrument creating the power of appointment.

History: Laws 2016, ch. 69, 206.






Article 3 - EXERCISE OF POWER OF APPOINTMENT

Section 46-11-302 - Intent to exercise; determining intent from residuary clause.

46-11-302. Intent to exercise; determining intent from residuary clause.

A. As used in this section:

(1) "residuary clause" does not include a residuary clause containing a blanket-exercise clause or a specific-exercise clause; and

(2) "will" includes a codicil and a testamentary instrument that revises another will.

B. A residuary clause in a powerholder's will, or a comparable clause in the powerholder's revocable trust, manifests the powerholder's intent to exercise a power of appointment only if:

(1) the terms of the instrument containing the residuary clause do not manifest a contrary intent;

(2) the power is a general power exercisable in favor of the powerholder's estate;

(3) there is no gift-in-default clause or the gift-in-default clause is ineffective; and

(4) the powerholder did not release the power.

History: Laws 2016, ch. 69, 302.



Section 46-11-303 - Intent to exercise; after-acquired power.

46-11-303. Intent to exercise; after-acquired power.

Unless the terms of the instrument exercising a power of appointment manifest a contrary intent:

A. except as otherwise provided in Subsection B of this section, a blanket-exercise clause extends to a power acquired by the powerholder after executing the instrument containing the clause; and

B. if the powerholder is also the donor of the power, the clause does not extend to the power unless there is no gift-in-default clause or the gift-in-default clause is ineffective.

History: Laws 2016, ch. 69, 303.



Section 46-11-304 - Substantial compliance with donor-imposed formal requirement.

46-11-304. Substantial compliance with donor-imposed formal requirement.

A powerholder's substantial compliance with a formal requirement of appointment imposed by the donor, including a requirement that the instrument exercising the power of appointment make reference or specific reference to the power, is sufficient if:

A. the powerholder knows of and intends to exercise the power; and

B. the powerholder's manner of attempted exercise of the power does not impair a material purpose of the donor in imposing the requirement.

History: Laws 2016, ch. 69, 304.



Section 46-11-305 - Permissible appointment.

46-11-305. Permissible appointment.

A. A powerholder of a general power of appointment that permits appointment to the powerholder or the powerholder's estate may make any appointment, including an appointment in trust or creating a new power of appointment, that the powerholder could make in disposing of the powerholder's own property.

B. A powerholder of a general power of appointment that permits appointment only to the creditors of the powerholder or of the powerholder's estate may appoint only to those creditors.

C. Unless the terms of the instrument creating a power of appointment manifest a contrary intent, the powerholder of a nongeneral power may:

(1) make an appointment in any form, including an appointment in trust, in favor of a permissible appointee;

(2) create a general power in a permissible appointee; or

(3) create a nongeneral power in any person to appoint to one or more of the permissible appointees of the original nongeneral power.

History: Laws 2016, ch. 69, 305.



Section 46-11-306 - Appointment to deceased appointee or permissible appointee's descendant.

46-11-306. Appointment to deceased appointee or permissible appointee's descendant.

A. Subject to Sections 45-2-603 and 45-2-707 NMSA 1978, an appointment to a deceased appointee is ineffective.

B. Unless the terms of the instrument creating a power of appointment manifest a contrary intent, a powerholder of a nongeneral power may exercise the power in favor of, or create a new power of appointment in, a descendant of a deceased permissible appointee whether or not the descendant is described by the donor as a permissible appointee.

History: Laws 2016, ch. 69, 306.



Section 46-11-307 - Impermissible appointment.

46-11-307. Impermissible appointment.

A. Except as otherwise provided in Section 306 [46-11-306 NMSA 1978] of the Uniform Powers of Appointment Act, an exercise of a power of appointment in favor of an impermissible appointee is ineffective.

B. An exercise of a power of appointment in favor of a permissible appointee is ineffective to the extent the appointment is a fraud on the power.

History: Laws 2016, ch. 69, 307.



Section 46-11-308 - Selective allocation doctrine.

46-11-308. Selective allocation doctrine.

If a powerholder exercises a power of appointment in a disposition that also disposes of property the powerholder owns, the owned property and the appointive property must be allocated in the permissible manner that best carries out the powerholder's intent.

History: Laws 2016, ch. 69, 308.



Section 46-11-309 - Capture doctrine; disposition of ineffectively appointed property under general power.

46-11-309. Capture doctrine; disposition of ineffectively appointed property under general power.

To the extent a powerholder of a general power of appointment, other than a power to withdraw property from, revoke or amend a trust, makes an ineffective appointment:

A. the gift-in-default clause controls the disposition of the ineffectively appointed property; or

B. if there is no gift-in-default clause or to the extent the clause is ineffective, the ineffectively appointed property:

(1) passes to:

(a) the powerholder if the powerholder is a permissible appointee and is living; or

(b) if the powerholder is an impermissible appointee or deceased, the powerholder's estate if the estate is a permissible appointee; or

(2) if there is no taker under Paragraph (1) of this subsection, passes under a reversionary interest to the donor or the donor's transferee or successor in interest.

History: Laws 2016, ch. 69, 309.



Section 46-11-310 - Disposition of unappointed property under released or unexercised general power.

46-11-310. Disposition of unappointed property under released or unexercised general power.

To the extent a powerholder releases or fails to exercise a general power of appointment other than a power to withdraw property from, revoke or amend a trust:

A. the gift-in-default clause controls the disposition of the unappointed property; or

B. if there is no gift-in-default clause or to the extent the clause is ineffective:

(1) except as otherwise provided in Paragraph (2) of this subsection, the unappointed property passes to:

(a) the powerholder if the powerholder is a permissible appointee and is living; or

(b) if the powerholder is an impermissible appointee or deceased, the powerholder's estate if the estate is a permissible appointee; or

(2) to the extent the powerholder released the power, or if there is no taker under Paragraph (1) of this subsection, the unappointed property passes under a reversionary interest to the donor or the donor's transferee or successor in interest.

History: Laws 2016, ch. 69, 310.



Section 46-11-311 - Disposition of unappointed property under released or unexercised nongeneral power.

46-11-311. Disposition of unappointed property under released or unexercised nongeneral power.

To the extent a powerholder releases, ineffectively exercises or fails to exercise a nongeneral power of appointment:

A. the gift-in-default clause controls the disposition of the unappointed property; or

B. if there is no gift-in-default clause or to the extent that the clause is ineffective, the unappointed property:

(1) passes to the permissible appointees if:

(a) the permissible appointees are defined and limited; and

(b) the terms of the instrument creating the power do not manifest a contrary intent; or

(2) if there is no taker under Paragraph (1) of this subsection, passes under a reversionary interest to the donor or the donor's transferee or successor in interest.

History: Laws 2016, ch. 69, 311.



Section 46-11-312 - Disposition of unappointed property if partial appointment to taker in default.

46-11-312. Disposition of unappointed property if partial appointment to taker in default.

Unless the terms of the instrument creating or exercising a power of appointment manifest a contrary intent, if the powerholder makes a valid partial appointment to a taker in default of appointment, the taker in default of appointment may share fully in unappointed property.

History: Laws 2016, ch. 69, 312.



Section 46-11-313 - Appointment to taker in default.

46-11-313. Appointment to taker in default.

If a powerholder makes an appointment to a taker in default of appointment and the appointee would have taken the property under a gift-in-default clause had the property not been appointed, the power of appointment is deemed not to have been exercised and the appointee takes under the clause.

History: Laws 2016, ch. 69, 313.



Section 46-11-314 - Powerholder's authority to revoke or amend exercise.

46-11-314. Powerholder's authority to revoke or amend exercise.

A powerholder may revoke or amend an exercise of a power of appointment only to the extent that:

A. the powerholder reserves a power of revocation or amendment in the instrument exercising the power of appointment and, if the power is nongeneral, the terms of the instrument creating the power of appointment do not prohibit the reservation; or

B. the terms of the instrument creating the power of appointment provide that the exercise is revocable or amendable.

History: Laws 2016, ch. 69, 314.






Article 4 - DISCLAIMER OR RELEASE; CONTRACT TO APPOINT OR NOT TO APPOINT

Section 46-11-402 - Authority to release.

46-11-402. Authority to release.

A powerholder may release a power of appointment, in whole or in part, except to the extent that the terms of the instrument creating the power prevent the release.

History: Laws 2016, ch. 69, 402.



Section 46-11-403 - Method of release.

46-11-403. Method of release.

A powerholder of a releasable power of appointment may release the power in whole or in part:

A. by substantial compliance with a method provided in the terms of the instrument creating the power; or

B. if the terms of the instrument creating the power do not provide a method or the method provided in the terms of the instrument is not expressly made exclusive, by a record manifesting the powerholder's intent by clear and convincing evidence.

History: Laws 2016, ch. 69, 403.



Section 46-11-404 - Revocation or amendment of release.

46-11-404. Revocation or amendment of release.

A powerholder may revoke or amend a release of a power of appointment only to the extent that:

A. the instrument of release is revocable by the powerholder; or

B. the powerholder reserves a power of revocation or amendment in the instrument of release.

History: Laws 2016, ch. 69, 404.



Section 46-11-405 - Power to contract; presently exercisable power of appointment.

46-11-405. Power to contract; presently exercisable power of appointment.

A powerholder of a presently exercisable power of appointment may contract:

A. not to exercise the power; or

B. to exercise the power if the contract when made does not confer a benefit on an impermissible appointee.

History: Laws 2016, ch. 69, 405.



Section 46-11-406 - Power to contract; power of appointment not presently exercisable.

46-11-406. Power to contract; power of appointment not presently exercisable.

A powerholder of a power of appointment that is not presently exercisable may contract to exercise or not to exercise the power only if the powerholder:

A. is also the donor of the power; and

B. has reserved the power in a revocable trust.

History: Laws 2016, ch. 69, 406.



Section 46-11-407 - Remedy for breach of contract to appoint or not to appoint.

46-11-407. Remedy for breach of contract to appoint or not to appoint.

The remedy for a powerholder's breach of a contract to appoint or not to appoint appointive property is limited to damages payable out of the appointive property or, if appropriate, specific performance of the contract.

History: Laws 2016, ch. 69, 407.






Article 5 - RIGHTS OF POWERHOLDER'S CREDITORS IN APPOINTIVE PROPERTY

Section 46-11-502 - Creditor claim; general power not created by powerholder.

46-11-502. Creditor claim; general power not created by powerholder.

A. Except as otherwise provided in Subsection B of this section, appointive property subject to a general power of appointment created by a person other than the powerholder is subject to a claim of a creditor of:

(1) the powerholder, to the extent that the powerholder's property is insufficient, if the power is presently exercisable; and

(2) the powerholder's estate, to the extent that the estate is insufficient, subject to the right of a decedent to direct the source from which liabilities are paid.

B. Subject to Subsection C of Section 504 [46-11-504 NMSA 1978] of the Uniform Powers of Appointment Act, a power of appointment created by a person other than the powerholder that is subject to an ascertainable standard relating to an individual's health, education, support or maintenance within the meaning of 26 U.S.C. Section 2041(b)(1)(A), as amended, or 26 U.S.C. Section 2514(c)(1), as amended, is treated for purposes of this article as a nongeneral power.

History: Laws 2016, ch. 69, 502.



Section 46-11-503 - Power to withdraw.

46-11-503. Power to withdraw.

A. For purposes of this article and except as otherwise provided in Subsection B of this section, a power to withdraw property from a trust is treated, during the time the power may be exercised, as a presently exercisable general power of appointment to the extent of the property subject to the power to withdraw.

B. On the lapse, release or waiver of a power to withdraw property from a trust, the power is treated as a presently exercisable general power of appointment only to the extent that the value of the property affected by the lapse, release or waiver exceeds the greater of the amount specified in 26 U.S.C. Section 2041(b)(2), as amended, and 26 U.S.C. Section 2514(e), as amended, or the amount specified in 26 U.S.C. Section 2503(b), as amended.

History: Laws 2016, ch. 69, 503.



Section 46-11-504 - Creditor claim; nongeneral power.

46-11-504. Creditor claim; nongeneral power.

A. Except as otherwise provided in Subsections B and C of this section, appointive property subject to a nongeneral power of appointment is exempt from a claim of a creditor of the powerholder or the powerholder's estate.

B. Appointive property subject to a nongeneral power of appointment is subject to a claim of a creditor of the powerholder or the powerholder's estate to the extent that the powerholder owned the property and, reserving the nongeneral power, transferred the property in violation of the Uniform Voidable Transactions Act [56-10-14 through 56-10-29 NMSA 1978].

C. If the initial gift in default of appointment is to the powerholder or the powerholder's estate, a nongeneral power of appointment is treated for purposes of this article as a general power.

History: Laws 2016, ch. 69, 504.






Article 6 - MISCELLANEOUS PROVISIONS

Section 46-11-602 - Relation to Electronic Signatures in Global and National Commerce Act.

46-11-602. Relation to Electronic Signatures in Global and National Commerce Act.

The Uniform Powers of Appointment Act modifies, limits or supersedes the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., but does not modify, limit or supersede Section 101(c) of that act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b).

History: Laws 2016, ch. 69, 602.



Section 46-11-603 - Application to existing relationships.

46-11-603. Application to existing relationships.

A. Except as otherwise provided in the Uniform Powers of Appointment Act, on and after January 1, 2017:

(1) the Uniform Powers of Appointment Act applies to a power of appointment created before, on or after January 1, 2017;

(2) the Uniform Powers of Appointment Act applies to a judicial proceeding concerning a power of appointment commenced on or after January 1, 2017;

(3) the Uniform Powers of Appointment Act applies to a judicial proceeding concerning a power of appointment commenced before January 1, 2017 unless the court finds that application of a particular provision of the Uniform Powers of Appointment Act would interfere substantially with the effective conduct of the judicial proceeding or prejudice a right of a party, in which case the particular provision of the Uniform Powers of Appointment Act does not apply and the superseded law applies;

(4) a rule of construction or presumption provided in the Uniform Powers of Appointment Act applies to an instrument executed before January 1, 2017 unless there is a clear indication of a contrary intent in the terms of the instrument; and

(5) except as otherwise provided in Paragraphs (1) through (4) of this subsection, an action done before January 1, 2017 is not affected by the Uniform Powers of Appointment Act.

B. If a right is acquired, extinguished or barred on the expiration of a prescribed period that commenced under New Mexico law other than the Uniform Powers of Appointment Act before January 1, 2017, the law continues to apply to the right.

History: Laws 2016, ch. 69, 603.









Article 12 - Uniform Trust Decanting

Section 46-12-101 - Short title.

46-12-101. Short title.

Sections 1-101 through 1-129 [46-12-101 through 46-12-129 NMSA 1978] of this act may be cited as the "Uniform Trust Decanting Act".

History: Laws 2016, ch. 72, 1-101.



Section 46-12-102 - Definitions.

46-12-102. Definitions.

As used in the Uniform Trust Decanting Act:

A. "appointive property" means the property or property interest subject to a power of appointment;

B. "ascertainable standard" means a standard relating to an individual's health, education, support or maintenance within the meaning of 26 U.S.C. Section 2041(b)(1)(A), as amended, or 26 U.S.C. Section 2514(c)(1), as amended, and any applicable regulations;

C. "authorized fiduciary" means:

(1) a trustee or other fiduciary, other than a settlor, that has discretion to distribute, or direct a trustee to distribute, part or all of the principal of the first trust to one or more current beneficiaries;

(2) a special fiduciary appointed under Section 1-109 [46-12-109 NMSA 1978] of the Uniform Trust Decanting Act; or

(3) a special-needs fiduciary under Section 1-113 [46-12-113 NMSA 1978] of the Uniform Trust Decanting Act;

D. "beneficiary" means a person that:

(1) has a present or future, vested or contingent, beneficial interest in a trust;

(2) holds a power of appointment over trust property; or

(3) is an identified charitable organization that will or may receive distributions under the terms of the trust;

E. "charitable interest" means an interest in a trust that:

(1) is held by an identified charitable organization and makes the organization a qualified beneficiary;

(2) benefits only charitable organizations and, if the interest were held by an identified charitable organization, would make the organization a qualified beneficiary; or

(3) is held solely for charitable purposes and, if the interest were held by an identified charitable organization, would make the organization a qualified beneficiary;

F. "charitable organization" means:

(1) a person, other than an individual, organized and operated exclusively for charitable purposes; or

(2) a government or governmental subdivision, agency or instrumentality, to the extent it holds funds exclusively for a charitable purpose;

G. "charitable purpose" means the relief of poverty, the advancement of education or religion, the promotion of health, a municipal or other governmental purpose or another purpose the achievement of which is beneficial to the community;

H. "court" means the district court;

I. "current beneficiary" means a beneficiary that, on the date the beneficiary's qualification is determined, is a distributee or permissible distributee of trust income or principal. "Current beneficiary":

(1) includes the holder of a presently exercisable general power of appointment; and

(2) does not include a person that is a beneficiary only because the person holds any other power of appointment;

J. "decanting power" or "the decanting power" means the power of an authorized fiduciary under the Uniform Trust Decanting Act to distribute property of a first trust to one or more second trusts or to modify the terms of the first trust;

K. "expanded distributive discretion" means a discretionary power of distribution that is not limited to an ascertainable standard or a reasonably definite standard;

L. "first trust" means a trust over which an authorized fiduciary may exercise the decanting power;

M. "first-trust instrument" means the trust instrument for a first trust;

N. "general power of appointment" means a power of appointment exercisable in favor of a powerholder, the powerholder's estate, a creditor of the powerholder or a creditor of the powerholder's estate;

O. "jurisdiction", with respect to a geographic area, includes a state or country;

P. "person" means an individual; an estate; a business or nonprofit entity; a public corporation; a government or governmental subdivision, agency or instrumentality; or another legal entity;

Q. "power of appointment" means a power that enables a powerholder acting in a nonfiduciary capacity to designate a recipient of an ownership interest in or another power of appointment over the appointive property. "Power of appointment" does not include a power of attorney;

R. "powerholder" means a person in which a donor creates a power of appointment;

S. "presently exercisable power of appointment" means a power of appointment exercisable by the powerholder at the relevant time. "Presently exercisable power of appointment":

(1) includes a power of appointment exercisable only after the occurrence of a specified event, the satisfaction of an ascertainable standard or the passage of a specified time only after:

(a) the occurrence of the specified event;

(b) the satisfaction of the ascertainable standard; or

(c) the passage of the specified time; and

(2) does not include a power exercisable only at the powerholder's death;

T. "qualified beneficiary" means a beneficiary that on the date the beneficiary's qualification is determined:

(1) is a distributee or permissible distributee of trust income or principal;

(2) would be a distributee or permissible distributee of trust income or principal if the interests of the distributees described in Paragraph (1) of this subsection terminated on that date without causing the trust to terminate; or

(3) would be a distributee or permissible distributee of trust income or principal if the trust terminated on that date;

U. "reasonably definite standard" means a clearly measurable standard under which a holder of a power of distribution is legally accountable within the meaning of 26 U.S.C. Section 674(b)(5)(A), as amended, and any applicable regulations;

V. "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

W. "second trust" means:

(1) a first trust after modification under the Uniform Trust Decanting Act; or

(2) a trust to which a distribution of property from a first trust is or may be made under the Uniform Trust Decanting Act;

X. "second-trust instrument" means the trust instrument for a second trust;

Y. "settlor", except as otherwise provided in Section 1-125 [46-12-125 NMSA 1978] of the Uniform Trust Decanting Act, means a person, including a testator, that creates or contributes property to a trust. If more than one person creates or contributes property to a trust, each person is a settlor of the portion of the trust property attributable to the person's contribution except to the extent that another person has power to revoke or withdraw that portion;

Z. "sign" means, with present intent to authenticate or adopt a record:

(1) to execute or adopt a tangible symbol; or

(2) to attach to or logically associate with the record an electronic symbol, sound or process;

AA. "state" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States. "State" includes an Indian tribe, pueblo, nation or band located within the United States and recognized by federal law or formally acknowledged by a state of the United States;

BB. "terms of the trust" means the manifestation of the settlor's intent regarding a trust's provisions as expressed in the trust instrument, as may be established by other evidence that would be admissible in a judicial proceeding or as may be established by court order or nonjudicial settlement agreement; and

CC. "trust instrument" means a record executed by the settlor to create a trust or by any person to create a second trust that contains some or all of the terms of the trust, including any amendments.

History: Laws 2016, ch. 72, 1-102.



Section 46-12-103 - Scope.

46-12-103. Scope.

A. Except as otherwise provided in Subsections B and C of this section, the Uniform Trust Decanting Act applies to an express trust that is irrevocable or revocable by the settlor only with the consent of the trustee or a person holding an adverse interest.

B. The Uniform Trust Decanting Act does not apply to a trust held solely for charitable purposes.

C. Subject to Section 1-115 [46-12-115 NMSA 1978] of the Uniform Trust Decanting Act, a trust instrument may restrict or prohibit exercise of the decanting power.

D. The Uniform Trust Decanting Act does not limit the power of a trustee, powerholder or other person to distribute or appoint property in further trust or to modify a trust under the trust instrument, New Mexico law other than the Uniform Trust Decanting Act, common law, a court order or a nonjudicial-settlement agreement.

E. The Uniform Trust Decanting Act does not affect the ability of a settlor to provide in a trust instrument for the distribution of the trust property or appointment in further trust of the trust property or for modification of the trust instrument.

History: Laws 2016, ch. 72, 1-103.



Section 46-12-104 - Fiduciary duty.

46-12-104. Fiduciary duty.

A. In exercising the decanting power, an authorized fiduciary shall act in accordance with its fiduciary duties, including the duty to act in accordance with the purposes of the first trust.

B. The Uniform Trust Decanting Act does not create or imply a duty to exercise the decanting power or to inform beneficiaries about the applicability of the Uniform Trust Decanting Act.

C. Except as otherwise provided in a first-trust instrument, the terms of the first trust are, for purposes of the Uniform Trust Decanting Act, Section 46A-8-801 NMSA 1978 and Subsection A of Section 46A-8-802 NMSA 1978, deemed to include the decanting power.

History: Laws 2016, ch. 72, 1-104.



Section 46-12-105 - Application; governing law.

46-12-105. Application; governing law.

A. The Uniform Trust Decanting Act applies to a trust that:

(1) has its principal place of administration in New Mexico, including a trust whose principal place of administration has been changed to New Mexico; or

(2) provides by its trust instrument that it is governed by New Mexico law or is governed by New Mexico law for the purpose of:

(a) administration, including administration of a trust whose governing law for purposes of administration has been changed to New Mexico law;

(b) construction of terms of the trust; or

(c) determining the meaning or effect of terms of the trust.

B. Except as otherwise provided in the Uniform Trust Decanting Act, on and after January 1, 2017:

(1) the Uniform Trust Decanting Act applies to a trust created before, on or after January 1, 2017;

(2) the Uniform Trust Decanting Act applies to a judicial proceeding concerning a trust commenced on or after January 1, 2017;

(3) the Uniform Trust Decanting Act applies to a judicial proceeding concerning a trust commenced before January 1, 2017 unless the court finds that application of a particular provision of the Uniform Trust Decanting Act would interfere substantially with the effective conduct of the judicial proceeding or prejudice a right of a party, in which case the particular provision of the Uniform Trust Decanting Act does not apply and the superseded law applies;

(4) a rule of construction or presumption provided in the Uniform Trust Decanting Act applies to a trust instrument executed before January 1, 2017 unless there is a clear indication of a contrary intent in the terms of the instrument; and

(5) except as otherwise provided in Paragraphs (1) through (4) of this subsection, an action done before January 1, 2017 is not affected by the Uniform Trust Decanting Act.

C. If a right is acquired, extinguished or barred on the expiration of a prescribed period that commenced under New Mexico law other than the Uniform Trust Decanting Act before January 1, 2017, the law continues to apply to the right.

History: Laws 2016, ch. 72, 1-105.



Section 46-12-106 - Reasonable reliance.

46-12-106. Reasonable reliance.

A trustee or other person that reasonably relies on the validity of a distribution of part or all of the property of a trust to another trust, or a modification of a trust under the Uniform Trust Decanting Act, New Mexico law other than the Uniform Trust Decanting Act or the law of another jurisdiction, is not liable to any person for any action or failure to act as a result of the reliance.

History: Laws 2016, ch. 72, 1-106.



Section 46-12-107 - Notice; exercise of decanting power.

46-12-107. Notice; exercise of decanting power.

A. In this section, a notice period begins on the day notice is given under Subsection C of this section and ends fifty-nine days after the day notice is given.

B. Except as otherwise provided in the Uniform Trust Decanting Act, an authorized fiduciary may exercise the decanting power without the consent of any person and without court approval.

C. Except as otherwise provided in Subsection F of this section, an authorized fiduciary shall give notice in a record of the intended exercise of the decanting power not later than sixty days before the exercise to:

(1) each settlor of the first trust, if living or then in existence;

(2) each qualified beneficiary of the first trust;

(3) each holder of a presently exercisable power of appointment over any part or all of the first trust;

(4) each person that currently has the right to remove or replace the authorized fiduciary;

(5) each other fiduciary of the first trust;

(6) each fiduciary of the second trust; and

(7) the attorney general, if Subsection B of Section 1-114 [46-12-114 NMSA 1978] of the Uniform Trust Decanting Act applies.

D. An authorized fiduciary is not required to give notice under Subsection C of this section to a person that is not known to the fiduciary or is known to the fiduciary but cannot be located by the fiduciary after reasonable diligence.

E. A notice given under Subsection C of this section shall:

(1) specify the manner in which the authorized fiduciary intends to exercise the decanting power;

(2) specify the proposed effective date for exercise of the power;

(3) include a copy of the first-trust instrument; and

(4) include a copy of all second-trust instruments.

F. The decanting power may be exercised before expiration of the notice period specified in Subsection A of this section if all persons entitled to receive notice waive the period in a signed record.

G. The receipt of notice, waiver of the notice period or expiration of the notice period does not affect the right of a person to file an application under Section 1-109 [46-12-109 NMSA 1978] of the Uniform Trust Decanting Act asserting that:

(1) an attempted exercise of the decanting power is ineffective because it did not comply with the Uniform Trust Decanting Act or was an abuse of discretion or breach of fiduciary duty; or

(2) Section 1-122 [46-12-122 NMSA 1978] of the Uniform Trust Decanting Act applies to the exercise of the decanting power.

H. An exercise of the decanting power is not ineffective because of the failure to give notice to one or more persons under Subsection C of this section if the authorized fiduciary acted with reasonable care to comply with that subsection.

History: Laws 2016, ch. 72, 1-107.



Section 46-12-108 - Representation.

46-12-108. Representation.

A. Notice to a person with authority to represent and bind another person under a first-trust instrument or the Uniform Trust Code [Chapter 46A NMSA 1978] has the same effect as notice given directly to the person represented.

B. Consent of or waiver by a person with authority to represent and bind another person under a first-trust instrument or the Uniform Trust Code is binding on the person represented unless the person represented objects to the representation before the consent or waiver otherwise would become effective.

C. A person with authority to represent and bind another person under a first-trust instrument or the Uniform Trust Code may file an application under Section 1-109 [46-12-109 NMSA 1978] of the Uniform Trust Decanting Act on behalf of the person represented.

D. A settlor shall not represent or bind a beneficiary under the Uniform Trust Decanting Act.

History: Laws 2016, ch. 72, 1-108.



Section 46-12-109 - Court involvement.

46-12-109. Court involvement.

A. On application of an authorized fiduciary, a person entitled to notice under Subsection C of Section 1-107 [46-12-107 NMSA 1978] of the Uniform Trust Decanting Act, a beneficiary or, with respect to a charitable interest, the attorney general or other person that has standing to enforce the charitable interest, the court, may:

(1) provide instructions to the authorized fiduciary regarding whether a proposed exercise of the decanting power is permitted under the Uniform Trust Decanting Act and consistent with the fiduciary duties of the authorized fiduciary;

(2) appoint a special fiduciary and authorize the special fiduciary to determine whether the decanting power should be exercised under the Uniform Trust Decanting Act and to exercise the decanting power;

(3) approve an exercise of the decanting power;

(4) determine that a proposed or attempted exercise of the decanting power is ineffective because:

(a) after applying Section 1-122 [46-12-122 NMSA 1978] of the Uniform Trust Decanting Act, the proposed or attempted exercise does not or did not comply with the Uniform Trust Decanting Act; or

(b) the proposed or attempted exercise would be or was an abuse of the fiduciary's discretion or a breach of fiduciary duty;

(5) determine the extent to which Section 1-122 of the Uniform Trust Decanting Act applies to a prior exercise of the decanting power;

(6) provide instructions to the trustee regarding the application of Section 1-122 of the Uniform Trust Decanting Act to a prior exercise of the decanting power; or

(7) order other relief to carry out the purposes of the Uniform Trust Decanting Act.

B. On application of an authorized fiduciary, the court may approve:

(1) an increase in the fiduciary's compensation under Section 1-116 [46-12-116 NMSA 1978] of the Uniform Trust Decanting Act; or

(2) a modification under Section 1-118 [46-12-118 NMSA 1978] of the Uniform Trust Decanting Act of a provision granting a person the right to remove or replace the fiduciary.

History: Laws 2016, ch. 72, 1-109.



Section 46-12-110 - Formalities.

46-12-110. Formalities.

An exercise of the decanting power shall be made in a record signed by an authorized fiduciary. The signed record shall, directly or by reference to the notice required by Section 1-107 [46-12-107 NMA 1978] of the Uniform Trust Decanting Act, identify the first trust and the second trust or trusts and state the property of the first trust being distributed to each second trust and the property, if any, that remains in the first trust.

History: Laws 2016, ch. 72, 1-110.



Section 46-12-111 - Decanting power under expanded distributive discretion.

46-12-111. Decanting power under expanded distributive discretion.

A. As used in this section:

(1) "noncontingent right" means a right that is not subject to the exercise of discretion or the occurrence of a specified event that is not certain to occur. "Noncontingent right" does not include a right held by a beneficiary if any person has discretion to distribute property subject to the right to any person other than the beneficiary or the beneficiary s estate;

(2) "presumptive remainder beneficiary" means a qualified beneficiary other than a current beneficiary;

(3) "successor beneficiary" means a beneficiary that is not a qualified beneficiary on the date the beneficiary's qualification is determined. "Successor beneficiary" does not include a person that is a beneficiary only because the person holds a nongeneral power of appointment; and

(4) "vested interest" means:

(a) a right to a mandatory distribution that is a noncontingent right as of the date of the exercise of the decanting power;

(b) a current and noncontingent right, annually or more frequently, to a mandatory distribution of income, a specified dollar amount or a percentage of value of some or all of the trust property;

(c) a current and noncontingent right, annually or more frequently, to withdraw income, a specified dollar amount or a percentage of value of some or all of the trust property;

(d) a presently exercisable general power of appointment; or

(e) a right to receive an ascertainable part of the trust property on the trust's termination that is not subject to the exercise of discretion or to the occurrence of a specified event that is not certain to occur.

B. Subject to Subsection C of this section and Section 1-114 [46-12-114 NMSA 1978] of the Uniform Trust Decanting Act, an authorized fiduciary that has expanded distributive discretion over the principal of a first trust for the benefit of one or more current beneficiaries may exercise the decanting power over the principal of the first trust.

C. Subject to Section 1-113 [46-12-113 NMSA 1978] of the Uniform Trust Decanting Act, in an exercise of the decanting power under this section, a second trust shall not:

(1) include as a current beneficiary a person that is not a current beneficiary of the first trust, except as otherwise provided in Subsection D of this section;

(2) include as a presumptive remainder beneficiary or successor beneficiary a person that is not a current beneficiary, presumptive remainder beneficiary or successor beneficiary of the first trust, except as otherwise provided in Subsection D of this section; or

(3) reduce or eliminate a vested interest.

D. Subject to Paragraph (3) of Subsection C of this section and Section 1-114 of the Uniform Trust Decanting Act, in an exercise of the decanting power under this section, a second trust may be a trust created or administered under the law of any jurisdiction and may:

(1) retain a power of appointment granted in the first trust;

(2) omit a power of appointment granted in the first trust, other than a presently exercisable general power of appointment;

(3) create or modify a power of appointment if the powerholder is a current beneficiary of the first trust and the authorized fiduciary has expanded distributive discretion to distribute principal to the beneficiary; and

(4) create or modify a power of appointment if the powerholder is a presumptive remainder beneficiary or successor beneficiary of the first trust, but the exercise of the power may take effect only after the powerholder becomes, or would have become if then living, a current beneficiary.

E. A power of appointment described in Paragraphs (1) through (4) of Subsection D of this section may be general or nongeneral. The class of permissible appointees in favor of which the power may be exercised may be broader than or different from the beneficiaries of the first trust.

F. If an authorized fiduciary has expanded distributive discretion over part but not all of the principal of a first trust, the fiduciary may exercise the decanting power under this section over that part of the principal over which the authorized fiduciary has expanded distributive discretion.

History: Laws 2016, ch. 72, 1-111.



Section 46-12-112 - Decanting power under limited distributive discretion.

46-12-112. Decanting power under limited distributive discretion.

A. As used in this section, "limited distributive discretion" means a discretionary power of distribution that is limited to an ascertainable standard or a reasonably definite standard.

B. An authorized fiduciary that has limited distributive discretion over the principal of the first trust for benefit of one or more current beneficiaries may exercise the decanting power over the principal of the first trust.

C. Under this section and subject to Section 1-114 [46-12-114 NMSA 1978] of the Uniform Trust Decanting Act, a second trust may be created or administered under the law of any jurisdiction. Under this section, the second trusts, in the aggregate, shall grant each beneficiary of the first trust beneficial interests that are substantially similar to the beneficial interests of the beneficiary in the first trust.

D. A power to make a distribution under a second trust for the benefit of a beneficiary who is an individual is substantially similar to a power under the first trust to make a distribution directly to the beneficiary. A distribution is for the benefit of a beneficiary if:

(1) the distribution is applied for the benefit of the beneficiary;

(2) the beneficiary is under a legal disability or the trustee reasonably believes the beneficiary is incapacitated and the distribution is made as permitted under the Uniform Trust Code [Chapter 46A NMSA 1978]; or

(3) the distribution is made as permitted under the terms of the first-trust instrument and the second-trust instrument for the benefit of the beneficiary.

E. If an authorized fiduciary has limited distributive discretion over part but not all of the principal of a first trust, the fiduciary may exercise the decanting power provided by this section over that part of the principal over which the authorized fiduciary has limited distributive discretion.

History: Laws 2016, ch. 72, 1-112.



Section 46-12-113 - Trust for beneficiary with disability.

46-12-113. Trust for beneficiary with disability.

A. As used in this section:

(1) "beneficiary with a disability" means a beneficiary of a first trust who the special-needs fiduciary believes may qualify for governmental benefits based on disability, whether or not the beneficiary currently receives those benefits or is an individual who has been adjudicated incapacitated;

(2) "governmental benefits" means financial aid or services from a state, federal or other type of public agency;

(3) "special-needs fiduciary" means, with respect to a trust that has a beneficiary with a disability:

(a) a trustee or other fiduciary, other than a settlor, that has discretion to distribute part or all of the principal of a first trust to one or more current beneficiaries;

(b) if no trustee or fiduciary has discretion under Subparagraph (a) of this paragraph, a trustee or other fiduciary, other than a settlor, that has discretion to distribute part or all of the income of the first trust to one or more current beneficiaries; or

(c) if no trustee or fiduciary has discretion under Subparagraphs (a) and (b) of this paragraph, a trustee or other fiduciary, other than a settlor, that is required to distribute part or all of the income or principal of the first trust to one or more current beneficiaries; and

(4) "special-needs trust" means a trust that the trustee believes would not be considered a resource for purposes of determining whether a beneficiary with a disability is eligible for governmental benefits.

B. A special-needs fiduciary may exercise the decanting power provided by Section 1-111 [46-12-111 NMSA 1978] of the Uniform Trust Decanting Act over the principal of a first trust as if the fiduciary had authority to distribute principal to a beneficiary with a disability subject to expanded distributive discretion if:

(1) a second trust is a special-needs trust that benefits the beneficiary with a disability; and

(2) the special-needs fiduciary determines that exercise of the decanting power will further the purposes of the first trust.

C. In an exercise of the decanting power provided by this section, the following rules apply:

(1) notwithstanding Paragraph (2) of Subsection C of Section 1-111 of the Uniform Trust Decanting Act, the interest in the second trust of a beneficiary with a disability may:

(a) be a pooled trust as defined by medicaid law for the benefit of the beneficiary with a disability under 42 U.S.C. Section 1396p(d)(4)(C), as amended; or

(b) contain payback provisions complying with reimbursement requirements of medicaid law under 42 U.S.C. Section 1396p(d)(4)(A), as amended;

(2) Paragraph (3) of Subsection C of Section 1-111 of the Uniform Trust Decanting Act does not apply to the interests of the beneficiary with a disability; and

(3) except as affected by any change to the interests of the beneficiary with a disability, the second trust, or if there are two or more second trusts, the second trusts in the aggregate, shall grant each other beneficiary of the first trust beneficial interests in the second trusts that are substantially similar to the beneficiary's beneficial interests in the first trust.

History: Laws 2016, ch. 72, 1-113.



Section 46-12-114 - Protection of charitable interest.

46-12-114. Protection of charitable interest.

A. As used in this section:

(1) "determinable charitable interest" means a charitable interest that is a right to a mandatory distribution currently, periodically, on the occurrence of a specified event or after the passage of a specified time and that is unconditional or will be held solely for charitable purposes; and

(2) "unconditional" means not subject to the occurrence of a specified event that is not certain to occur, other than a requirement in a trust instrument that a charitable organization be in existence or qualify under a particular provision of the United States Internal Revenue Code of 1986, as amended, on the date of the distribution if the charitable organization meets the requirement on the date of determination.

B. If a first trust contains a determinable charitable interest, the attorney general has the rights of a qualified beneficiary and may represent and bind the charitable interest.

C. If a first trust contains a charitable interest, the second trust or trusts shall not:

(1) diminish the charitable interest;

(2) diminish the interest of an identified charitable organization that holds the charitable interest;

(3) alter any charitable purpose stated in the first-trust instrument; or

(4) alter any condition or restriction related to the charitable interest.

D. If there are two or more second trusts, the second trusts shall be treated as one trust for purposes of determining whether the exercise of the decanting power diminishes the charitable interest or diminishes the interest of an identified charitable organization for purposes of Subsection C of this section.

E. If a first trust contains a determinable charitable interest, the second trust or trusts that include a charitable interest pursuant to Subsection C of this section shall be administered under New Mexico law unless:

(1) the attorney general, after receiving notice under Section 1-107 [46-12-107 NMSA 1978] of the Uniform Trust Decanting Act, fails to object in a signed record delivered to the authorized fiduciary within the notice period;

(2) the attorney general consents in a signed record to the second trust or trusts being administered under the law of another jurisdiction; or

(3) the court approves the exercise of the decanting power.

F. The Uniform Trust Decanting Act does not limit the powers and duties of the attorney general under New Mexico law other than that act.

History: Laws 2016, ch. 72, 1-114.



Section 46-12-115 - Trust limitation on decanting.

46-12-115. Trust limitation on decanting.

A. An authorized fiduciary shall not exercise the decanting power to the extent that the first-trust instrument expressly prohibits exercise of:

(1) the decanting power; or

(2) a power granted by state law to the fiduciary to distribute part or all of the principal of the trust to another trust.

B. Exercise of the decanting power is subject to any restriction in the first-trust instrument that expressly applies to exercise of:

(1) the decanting power; or

(2) a power granted by state law to a fiduciary to distribute part or all of the principal of the trust to another trust or to modify the trust.

C. A general prohibition of the amendment or revocation of a first trust, a spendthrift clause or a clause restraining the voluntary or involuntary transfer of a beneficiary's interest does not preclude exercise of the decanting power.

D. Subject to Subsections A and B of this section, an authorized fiduciary may exercise the decanting power provided by the Uniform Trust Decanting Act even if the first-trust instrument permits the authorized fiduciary or another person to modify the first-trust instrument or to distribute part or all of the principal of the first trust to another trust.

E. If a first-trust instrument contains an express prohibition described in Subsection A of this section or an express restriction described in Subsection B of this section, the provision shall be included in the second-trust instrument.

History: Laws 2016, ch. 72, 1-115.



Section 46-12-116 - Change in compensation.

46-12-116. Change in compensation.

A. If a first-trust instrument specifies an authorized fiduciary's compensation, the fiduciary shall not exercise the decanting power to increase the fiduciary's compensation above the specified compensation unless:

(1) all qualified beneficiaries of the second trust consent to the increase in a signed record; or

(2) the increase is approved by the court.

B. If a first-trust instrument does not specify an authorized fiduciary's compensation, the fiduciary shall not exercise the decanting power to increase the fiduciary's compensation above the compensation permitted by the Uniform Trust Code [Chapter 46A NMSA 1978] unless:

(1) all qualified beneficiaries of the second trust consent to the increase in a signed record; or

(2) the increase is approved by the court.

C. A change in an authorized fiduciary's compensation that is incidental to other changes made by the exercise of the decanting power is not an increase in the fiduciary's compensation for purposes of Subsections A and B of this section.

History: Laws 2016, ch. 72, 1-116.



Section 46-12-117 - Relief from liability and indemnification.

46-12-117. Relief from liability and indemnification.

A. Except as otherwise provided in this section, a second-trust instrument shall not relieve an authorized fiduciary from liability for breach of trust to a greater extent than the first-trust instrument.

B. A second-trust instrument may provide for indemnification of an authorized fiduciary of the first trust or another person acting in a fiduciary capacity under the first trust for any liability or claim that would have been payable from the first trust if the decanting power had not been exercised.

C. A second-trust instrument shall not reduce fiduciary liability in the aggregate.

D. Subject to Subsection C of this section, a second-trust instrument may divide and reallocate fiduciary powers among fiduciaries, including one or more trustees, distribution advisors, investment advisors, trust protectors or other persons, and relieve a fiduciary from liability for an act or failure to act of another fiduciary as permitted by New Mexico law other than the Uniform Trust Decanting Act.

History: Laws 2016, ch. 72, 1-117.



Section 46-12-118 - Removal or replacement of authorized fiduciary.

46-12-118. Removal or replacement of authorized fiduciary.

An authorized fiduciary shall not exercise the decanting power to modify a provision in a first-trust instrument granting another person power to remove or replace the fiduciary unless:

A. the person holding the power consents to the modification in a signed record and the modification applies only to the person;

B. the person holding the power and the qualified beneficiaries of the second trust consent to the modification in a signed record and the modification grants a substantially similar power to another person; or

C. the court approves the modification and the modification grants a substantially similar power to another person.

History: Laws 2016, ch. 72, 1-118.



Section 46-12-119 - Tax-related limitations.

46-12-119. Tax-related limitations.

A. As used in this section:

(1) "grantor trust" means a trust as to which a settlor of a first trust is considered the owner under 26 U.S.C. Sections 671 through 677, as amended, or 26 U.S.C. Section 679, as amended;

(2) "Internal Revenue Code" means the United States Internal Revenue Code of 1986, as amended;

(3) "nongrantor trust" means a trust that is not a grantor trust; and

(4) "qualified benefits property" means property subject to the minimum distribution requirements of 26 U.S.C. Section 401(a)(9), as amended, and any applicable regulations or subject to any similar requirements that refer to 26 U.S.C. Section 401(a)(9), as amended or the regulations.

B. An exercise of the decanting power is subject to the following limitations:

(1) if a first trust contains property that qualified, or would have qualified but for provisions of the Uniform Trust Decanting Act other than those in this section, for a marital deduction for purposes of the gift or estate tax under the Internal Revenue Code or a state gift, estate or inheritance tax, the second-trust instrument shall not include or omit any term that, if included in or omitted from the trust instrument for the trust to which the property was transferred, would have prevented the transfer from qualifying for the deduction, or would have reduced the amount of the deduction, under the same provisions of the Internal Revenue Code or state law under which the transfer qualified;

(2) if the first trust contains property that qualified, or would have qualified but for provisions of the Uniform Trust Decanting Act other than those in this section, for a charitable deduction for purposes of the income, gift or estate tax under the Internal Revenue Code or a state income, gift, estate or inheritance tax, the second-trust instrument shall not include or omit any term that, if included in or omitted from the trust instrument for the trust to which the property was transferred, would have prevented the transfer from qualifying for the deduction, or would have reduced the amount of the deduction, under the same provisions of the Internal Revenue Code or state law under which the transfer qualified;

(3) if the first trust contains property that qualified, or would have qualified but for provisions of the Uniform Trust Decanting Act other than those in this section, for the exclusion from the gift tax described in 26 U.S.C. Section 2503(b), as amended, the second-trust instrument shall not include or omit a term that, if included in or omitted from the trust instrument for the trust to which the property was transferred, would have prevented the transfer from qualifying under 26 U.S.C. Section 2503(b), as amended. If the first trust contains property that qualified, or would have qualified but for provisions of the Uniform Trust Decanting Act other than those in this section, for the exclusion from the gift tax described in 26 U.S.C. Section 2503(b), as amended, by application of 26 U.S.C. Section 2503(c), as amended, the second-trust instrument shall not include or omit a term that, if included or omitted from the trust instrument for the trust to which the property was transferred, would have prevented the transfer from qualifying under 26 U.S.C. Section 2503(c), as amended;

(4) if the property of the first trust includes shares of stock in an S corporation, as defined in 26 U.S.C. Section 1361, as amended, and the first trust is, or, but for provisions of the Uniform Trust Decanting Act other than those in this section, would be, a permitted shareholder under any provision of 26 U.S.C. Section 1361, as amended, an authorized fiduciary may exercise the power with respect to part or all of the S-corporation stock only if any second trust receiving the stock is a permitted shareholder under 26 U.S.C. Section 1361(c)(2), as amended. If the property of the first trust includes shares of stock in an S corporation and the first trust is, or, but for provisions of the Uniform Trust Decanting Act other than those in this section, would be, a qualified subchapter-S trust within the meaning of 26 U.S.C. Section 1361(d), as amended, the second-trust instrument shall not include or omit a term that prevents the second trust from qualifying as a qualified subchapter-S trust;

(5) if the first trust contains property that qualified, or, but for provisions of the Uniform Trust Decanting Act other than those in this section, would have qualified, for a zero inclusion ratio for purposes of the generation-skipping transfer tax under 26 U.S.C. Section 2642(c), as amended, the second-trust instrument shall not include or omit a term that, if included in or omitted from the first-trust instrument, would have prevented the transfer to the first trust from qualifying for a zero inclusion ratio under 26 U.S.C. Section 2642(c), as amended;

(6) if the first trust is directly or indirectly the beneficiary of qualified benefits property, the second-trust instrument shall not include or omit any term that, if included in or omitted from the first-trust instrument, would have increased the minimum distributions required with respect to the qualified benefits property under 26 U.S.C. Section 401(a)(9), as amended, and any applicable regulations or any similar requirements that refer to 26 U.S.C. Section 401(a)(9), as amended, or the regulations. If an attempted exercise of the decanting power violates this paragraph, the trustee is deemed to have held the qualified benefits property and any reinvested distributions of the property as a separate share from the date of the exercise of the power, and Section 46-12-122 NMSA 1978 applies to the separate share;

(7) if the first trust qualifies as a grantor trust because of the application of 26 U.S.C. Section 672(f)(2)(A), as amended, the second trust shall not include or omit a term that, if included in or omitted from the first-trust instrument, would have prevented the first trust from qualifying under 26 U.S.C. Section 672(f)(2)(A), as amended;

(8) as used in this paragraph, "tax benefit" means a federal or state tax deduction, exemption, exclusion or other benefit not otherwise listed in this section, except for a benefit arising from being a grantor trust. Subject to Paragraph (9) of this subsection, a second-trust instrument shall not include or omit a term that, if included in or omitted from the first-trust instrument, would have prevented qualification for a tax benefit if:

(a) the first-trust instrument expressly indicates an intent to qualify for the benefit or the first-trust instrument clearly is designed to enable the first trust to qualify for the benefit; and

(b) the transfer of property held by the first trust or the first trust qualified, or, but for provisions of the Uniform Trust Decanting Act other than those in this section, would have qualified, for the tax benefit;

(9) subject to Paragraph (4) of this subsection:

(a) except as otherwise provided in Paragraph (7) of this subsection, the second trust may be a nongrantor trust, even if the first trust is a grantor trust; and

(b) except as otherwise provided in Paragraph (10) of this subsection, the second trust may be a grantor trust, even if the first trust is a nongrantor trust; and

(10) an authorized fiduciary shall not exercise the decanting power if a settlor objects in a signed record delivered to the fiduciary within the notice period and:

(a) the first trust and a second trust are both grantor trusts, in whole or in part, the first trust grants the settlor or another person the power to cause the first trust to cease to be a grantor trust and the second trust does not grant an equivalent power to the settlor or other person; or

(b) the first trust is a nongrantor trust and a second trust is a grantor trust, in whole or in part, with respect to the settlor, unless: 1) the settlor has the power at all times to cause the second trust to cease to be a grantor trust; or 2) the first-trust instrument contains a provision granting the settlor or another person a power that would cause the first trust to cease to be a grantor trust and the second-trust instrument contains the same provision.

History: Laws 2016, ch. 72, 1-119; 2017, ch. 41, 20.



Section 46-12-120 - Duration of second trust.

46-12-120. Duration of second trust.

A. Subject to Subsection B of this section, a second trust may have a duration that is the same as or different from the duration of the first trust.

B. To the extent that property of a second trust is attributable to property of the first trust, the property of the second trust is subject to any maximum perpetuity, accumulation or suspension-of-the-power-of-alienation rules that apply to property of the first trust.

History: Laws 2016, ch. 72, 1-120.



Section 46-12-121 - Need to distribute not required.

46-12-121. Need to distribute not required.

An authorized fiduciary may exercise the decanting power regardless of whether under the first trust's discretionary distribution standard the fiduciary would have made, or could have been compelled to make, a discretionary distribution of principal at the time of the exercise.

History: Laws 2016, ch. 72, 1-121.



Section 46-12-122 - Saving provision.

46-12-122. Saving provision.

A. If exercise of the decanting power would be effective under the Uniform Trust Decanting Act except that the second-trust instrument in part does not comply with the Uniform Trust Decanting Act, the exercise of the power is effective and the following rules apply with respect to the principal of the second trust attributable to the exercise of the power:

(1) a provision in the second-trust instrument that is not permitted under the Uniform Trust Decanting Act is void to the extent necessary to comply with the Uniform Trust Decanting Act; and

(2) a provision required by the Uniform Trust Decanting Act to be in the second-trust instrument that is not contained in the instrument is deemed to be included in the instrument to the extent necessary to comply with the Uniform Trust Decanting Act.

B. If a trustee or other fiduciary of a second trust determines that Subsection A of this section applies to a prior exercise of the decanting power, the fiduciary shall take corrective action consistent with the fiduciary's duties.

History: Laws 2016, ch. 72, 1-122.



Section 46-12-123 - Trust for care of animal.

46-12-123. Trust for care of animal.

A. As used in this section:

(1) "animal trust" means a trust or an interest in a trust created to provide for the care of one or more animals; and

(2) "protector" means a person appointed in an animal trust to enforce the trust on behalf of the animal or, if no such person is appointed in the trust, a person appointed by the court for that purpose.

B. The decanting power may be exercised over an animal trust that has a protector to the extent that the trust could be decanted under the Uniform Trust Decanting Act as if each animal that benefits from the trust were an individual if the protector consents in a signed record to the exercise of the power.

C. A protector for an animal has the rights under the Uniform Trust Decanting Act of a qualified beneficiary.

D. Notwithstanding any other provision of the Uniform Trust Decanting Act, if a first trust is an animal trust, in an exercise of the decanting power, the second trust shall provide that trust property may be applied only to its intended purpose for the period the first trust benefited the animal.

History: Laws 2016, ch. 72, 1-123.



Section 46-12-124 - Terms of second trust.

46-12-124. Terms of second trust.

A reference in the Uniform Trust Code [Chapter 46A NMSA 1978] to a trust instrument or terms of the trust includes a second-trust instrument and the terms of the second trust.

History: Laws 2016, ch. 72, 1-124.



Section 46-12-125 - Settlor.

46-12-125. Settlor.

A. For purposes of New Mexico law other than the Uniform Trust Decanting Act and subject to Subsection B of this section, a settlor of a first trust is deemed to be the settlor of the second trust with respect to the portion of the principal of the first trust subject to the exercise of the decanting power.

B. In determining settlor intent with respect to a second trust, the intent of a settlor of the first trust, a settlor of the second trust and the authorized fiduciary may be considered.

History: Laws 2016, ch. 72, 1-125.



Section 46-12-126 - Later-discovered property.

46-12-126. Later-discovered property.

A. Except as otherwise provided in Subsection C of this section, if exercise of the decanting power was intended to distribute all the principal of the first trust to one or more second trusts, later-discovered property belonging to the first trust and property paid to or acquired by the first trust after the exercise of the power is part of the trust estate of the second trust or trusts.

B. Except as otherwise provided in Subsection C of this section, if exercise of the decanting power was intended to distribute less than all the principal of the first trust to one or more second trusts, later-discovered property belonging to the first trust or property paid to or acquired by the first trust after exercise of the power remains part of the trust estate of the first trust.

C. An authorized fiduciary may provide in an exercise of the decanting power, or by the terms of a second trust, for disposition of later-discovered property belonging to the first trust or property paid to or acquired by the first trust after exercise of the power.

History: Laws 2016, ch. 72, 1-126.



Section 46-12-127 - Obligations.

46-12-127. Obligations.

A debt, liability or other obligation enforceable against property of a first trust is enforceable to the same extent against the property when held by the second trust after exercise of the decanting power.

History: Laws 2016, ch. 72, 1-127.



Section 46-12-128 - Uniformity of application and construction.

46-12-128. Uniformity of application and construction.

In applying and construing the Uniform Trust Decanting Act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

History: Laws 2016, ch. 72, 1-128.



Section 46-12-129 - Relation to Electronic Signatures in Global and National Commerce Act.

46-12-129. Relation to Electronic Signatures in Global and National Commerce Act.

The Uniform Trust Decanting Act modifies, limits or supersedes the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., but does not modify, limit or supersede Section 101(c) of that act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b).

History: Laws 2016, ch. 72, 1-129.






Article 13 - Revised Uniform Fiduciary Access to Digital Assets

Section 46-13-1 - Short title. (Effective January 1, 2018.)

46-13-1. Short title. (Effective January 1, 2018.)

Sections 1 through 18 of this act [46-13-1 through 46-13-18 NMSA 1978] may be cited as the "Revised Uniform Fiduciary Access to Digital Assets Act".

History: Laws 2017, ch. 72, 1.



Section 46-13-2 - Definitions. (Effective January 1, 2018.)

46-13-2. Definitions. (Effective January 1, 2018.)

As used in the Revised Uniform Fiduciary Access to Digital Assets Act:

A. "account" means an arrangement under a terms-of-service agreement in which a custodian carries, maintains, processes, receives or stores a digital asset of the user or provides goods or services to the user;

B. "agent" means an attorney-in-fact granted authority under a durable or nondurable power of attorney;

C. "carries" means engages in the transmission of an electronic communication;

D. "catalogue of electronic communications" means information that identifies each person with which a user has had an electronic communication the time and date of the communication and the electronic address of the person;

E. "conservator" means a person appointed by a court to manage the estate of a living individual. The term includes a limited conservator;

F. "content of an electronic communication" means information concerning the substance or meaning of the communication that:

(1) has been sent or received by a user;

(2) is in electronic storage by a custodian providing an electronic-communication service to the public or is carried or maintained by a custodian providing a remote-computing service to the public; and

(3) is not readily accessible to the public;

G. "court" means the district court;

H. "custodian" means a person that carries, maintains, processes, receives or stores a digital asset of a user;

I. "designated recipient" means a person chosen by a user using an online tool to administer digital assets of the user;

J. "digital asset" means an electronic record in which an individual has a right or interest. The term does not include an underlying asset or liability unless the asset or liability is itself an electronic record;

K. "electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic or similar capabilities;

L. "electronic communication" has the meaning set forth in 18 U.S.C. Section 2510(12), as amended;

M. "electronic-communication service" means a custodian that provides to a user the ability to send or receive an electronic communication;

N. "fiduciary" means an original, additional or successor personal representative, conservator, agent or trustee;

O. "information" means data, text, images, videos, sounds, codes, computer programs, software, databases or the like;

P. "online tool" means an electronic service provided by a custodian that allows the user, in an agreement distinct from the terms-of-service agreement between the custodian and user, to provide directions for disclosure or nondisclosure of digital assets to a third person;

Q. "person" means an individual, estate, partnership, association, trust, business or nonprofit entity, public corporation, government or governmental subdivision, agency or instrumentality or other legal or commercial entity;

R. "personal representative" means an executor, administrator, special administrator or person that performs substantially the same function under law of this state other than the Revised Uniform Fiduciary Access to Digital Assets Act;

S. "power of attorney" means a record that grants an agent authority to act in the place of a principal;

T. "principal" means an individual who grants authority to an agent in a power of attorney;

U. "protected person" means an individual for whom a conservator has been appointed. The term includes an individual for whom an application for the appointment of a conservator is pending;

V. "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

W. "remote-computing service" means a custodian that provides to a user computer-processing services or the storage of digital assets by means of an electronic communications system, as defined in 18 U.S.C. Section 2510(14), as amended;

X. "terms-of-service agreement" means an agreement that controls the relationship between a user and a custodian;

Y. "trustee" means a fiduciary with legal title to property under an agreement or declaration that creates a beneficial interest in another. The term includes a successor trustee;

Z. "user" means a person that has an account with a custodian; and

AA. "will" includes a codicil, testamentary instrument that only appoints an executor and instrument that revokes or revises a testamentary instrument.

History: Laws 2017, ch. 72, 2.



Section 46-13-3 - Applicability. (Effective January 1, 2018.)

46-13-3. Applicability. (Effective January 1, 2018.)

A. The Revised Uniform Fiduciary Access to Digital Assets Act applies to:

(1) a fiduciary acting under a will or power of attorney executed before, on or after July 1, 2017;

(2) a personal representative acting for a decedent who died before, on or after July 1, 2017;

(3) a conservatorship proceeding commenced before, on or after July 1, 2017; and

(4) a trustee acting under a trust created before, on or after July 1, 2017.

B. The Revised Uniform Fiduciary Access to Digital Assets Act applies to a custodian if the user resides in this state or resided in this state at the time of the user's death.

C. The Revised Uniform Fiduciary Access to Digital Assets Act does not apply to a digital asset of an employer used by an employee in the ordinary course of the employer's business.

History: Laws 2017, ch. 72, 3.



Section 46-13-4 - User direction for disclosure of digital assets. (Effective January 1, 2018.)

46-13-4. User direction for disclosure of digital assets. (Effective January 1, 2018.)

A. A user may use an online tool to direct the custodian to disclose to a designated recipient or not to disclose some or all of the user's digital assets, including the content of electronic communications. If the online tool allows the user to modify or delete a direction at all times, a direction regarding disclosure using an online tool overrides a contrary direction by the user in a will, trust, power of attorney or other record.

B. If a user has not used an online tool to give direction under Subsection A of this section or if the custodian has not provided an online tool, the user may allow or prohibit in a will, trust, power of attorney or other record disclosure to a fiduciary of some or all of the user's digital assets, including the content of electronic communications sent or received by the user.

C. A user's direction under Subsection A or B of this section overrides a contrary provision in a terms-of-service agreement that does not require the user to act affirmatively and distinctly from the user's assent to the terms of service.

History: Laws 2017, ch. 72, 4.



Section 46-13-5 - Terms-of-service agreement. (Effective January 1, 2018.)

46-13-5. Terms-of-service agreement. (Effective January 1, 2018.)

A. The Revised Uniform Fiduciary Access to Digital Assets Act does not change or impair a right of a custodian or a user under a terms-of-service agreement to access and use digital assets of the user.

B. The Revised Uniform Fiduciary Access to Digital Assets Act does not give a fiduciary or designated recipient any new or expanded rights other than those held by the user for whom, or for whose estate, the fiduciary or designated recipient acts or represents.

C. A fiduciary's or designated recipient's access to digital assets may be modified or eliminated by a user, by federal law or by a terms-of-service agreement if the user has not provided direction under Section 4 of the Revised Uniform Fiduciary Access to Digital Assets Act [46-13-4 NMSA 1978].

History: Laws 2017, ch. 72, 5.



Section 46-13-6 - Procedure for disclosing digital assets. (Effective January 1, 2018.)

46-13-6. Procedure for disclosing digital assets. (Effective January 1, 2018.)

A. When disclosing digital assets of a user under the Revised Uniform Fiduciary Access to Digital Assets Act, the custodian may at its sole discretion:

(1) grant a fiduciary or designated recipient full access to the user's account;

(2) grant a fiduciary or designated recipient partial access to the user's account sufficient to perform the tasks with which the fiduciary or designated recipient is charged; or

(3) provide a fiduciary or designated recipient a copy in a record of any digital asset that, on the date the custodian received the request for disclosure, the user could have accessed if the user were alive and had full capacity and access to the account.

B. A custodian may assess a reasonable administrative charge for the cost of disclosing digital assets under the Revised Uniform Fiduciary Access to Digital Assets Act.

C. A custodian need not disclose under the Revised Uniform Fiduciary Access to Digital Assets Act a digital asset deleted by a user.

D. If a user directs or a fiduciary requests a custodian to disclose under the Revised Uniform Fiduciary Access to Digital Assets Act some, but not all, of the user's digital assets, the custodian need not disclose the assets if segregation of the assets would impose an undue burden on the custodian. If the custodian believes the direction or request imposes an undue burden, the custodian or fiduciary may seek an order from the court to disclose:

(1) a subset limited by date of the user's digital assets;

(2) all of the user's digital assets to the fiduciary or designated recipient;

(3) none of the user's digital assets; or

(4) all of the user's digital assets to the court for review in camera.

History: Laws 2017, ch. 72, 6.



Section 46-13-7 - Disclosure of content of electronic communications of deceased user. (Effective January 1, 2018.)

46-13-7. Disclosure of content of electronic communications of deceased user. (Effective January 1, 2018.)

If a deceased user consented to, or a court directs, disclosure of the contents of electronic communications of the user, the custodian shall disclose to the personal representative of the estate of the user the content of an electronic communication sent or received by the user if the representative gives the custodian:

A. a written request for disclosure in physical or electronic form;

B. a certified copy of the death certificate of the user;

C. a certified copy of the letters of administration or letters testamentary of the personal representative or a small estate affidavit pursuant to the provisions of Section 45-3-1201 NMSA 1978;

D. unless the user provided direction using an online tool, a copy of the user's will, trust, power of attorney or other record evidencing the user's consent to disclosure of the content of electronic communications; and

E. if requested by the custodian:

(1) a number, username, address or other unique subscriber or account identifier assigned by the custodian to identify the user's account;

(2) evidence linking the account to the user; or

(3) a finding by the court that:

(a) the user had a specific account with the custodian, identifiable by the information specified in Paragraph (1) of this subsection;

(b) disclosure of the content of electronic communications of the user would not violate 18 U.S.C. Section 2701 et seq., as amended, 47 U.S.C. Section 222, as amended, or other applicable law;

(c) unless the user provided direction using an online tool, the user consented to disclosure of the content of electronic communications; or

(d) disclosure of the content of electronic communications of the user is reasonably necessary for administration of the estate.

History: Laws 2017, ch. 72, 7.



Section 46-13-8 - Disclosure of other digital assets of a deceased user. (Effective January 1, 2018.)

46-13-8. Disclosure of other digital assets of a deceased user. (Effective January 1, 2018.)

Unless the user prohibited disclosure of digital assets or the court directs otherwise, a custodian shall disclose to the personal representative of the estate of a deceased user a catalogue of electronic communications sent or received by the user and digital assets, other than the content of electronic communications, of the user, if the representative gives the custodian:

A. a written request for disclosure in physical or electronic form;

B. a certified copy of the death certificate of the user;

C. a certified copy of the letters of administration or letters testamentary of the personal representative or a small estate affidavit pursuant to the provisions of Section 45-3-1201 NMSA 1978; and

D. if requested by the custodian:

(1) a number, username, address or other unique subscriber or account identifier assigned by the custodian to identify the user's account;

(2) evidence linking the account to the user;

(3) an affidavit stating that disclosure of the user's digital assets is reasonably necessary for administration of the estate; or

(4) a finding by the court that:

(a) the user had a specific account with the custodian, identifiable by the information specified in Paragraph (1) of this subsection; or

(b) disclosure of the user's digital assets is reasonably necessary for administration of the estate.

History: Laws 2017, ch. 72, 8.



Section 46-13-9 - Disclosure of content of electronic communications of principal. (Effective January 1, 2018.)

46-13-9. Disclosure of content of electronic communications of principal. (Effective January 1, 2018.)

To the extent a power of attorney expressly grants an agent authority over the content of electronic communications sent or received by the principal and unless directed otherwise by the principal or the court, a custodian shall disclose to the agent the content if the agent gives the custodian:

A. a written request for disclosure in physical or electronic form;

B. an original or copy of the power of attorney expressly granting the agent authority over the content of electronic communications of the principal;

C. a certification by the agent, under penalty of perjury, that the power of attorney is in effect; and

D. if requested by the custodian:

(1) a number, username, address or other unique subscriber or account identifier assigned by the custodian to identify the principal's account; or

(2) evidence linking the account to the principal.

History: Laws 2017, ch. 72, 9.



Section 46-13-10 - Disclosure of other digital assets of principal. (Effective January 1, 2018.)

46-13-10. Disclosure of other digital assets of principal. (Effective January 1, 2018.)

Unless otherwise ordered by the court, directed by the principal or provided by a power of attorney, a custodian shall disclose to an agent with specific authority over digital assets or general authority to act on behalf of a principal a catalogue of electronic communications sent or received by the principal and digital assets, other than the content of electronic communications, of the principal if the agent gives the custodian:

A. a written request for disclosure in physical or electronic form;

B. an original or a copy of the power of attorney that gives the agent specific authority over digital assets or general authority to act on behalf of the principal;

C. a certification by the agent, under penalty of perjury, that the power of attorney is in effect; and

D. if requested by the custodian:

(1) a number, username, address or other unique subscriber or account identifier assigned by the custodian to identify the principal's account; or

(2) evidence linking the account to the principal.

History: Laws 2017, ch. 72, 10.



Section 46-13-11 - Disclosure of digital assets held in trust when trustee is an original user. (Effective January 1, 2018.)

46-13-11. Disclosure of digital assets held in trust when trustee is an original user. (Effective January 1, 2018.)

Unless otherwise ordered by the court or provided in a trust, a custodian shall disclose to a trustee that is an original user of an account any digital asset of the account held in trust, including a catalogue of electronic communications of the trustee and the content of electronic communications.

History: Laws 2017, ch. 72, 11.



Section 46-13-12 - Disclosure of contents of electronic communications held in trust when trustee is not an original user. (Effective January 1, 2018.)

46-13-12. Disclosure of contents of electronic communications held in trust when trustee is not an original user. (Effective January 1, 2018.)

Unless otherwise ordered by the court, directed by the user or provided in a trust, a custodian shall disclose to a trustee that is not an original user of an account the content of an electronic communication sent or received by an original or successor user and carried, maintained, processed, received or stored by the custodian in the account of the trust if the trustee gives the custodian:

A. a written request for disclosure in physical or electronic form;

B. a certified copy of the trust instrument or a certified copy of the trust instrument or a certification of trust under Section 46A-10-1013 NMSA 1978 that includes consent to disclosure of the content of electronic communications to the trustee;

C. a certification by the trustee, under penalty of perjury, that the trust exists and the trustee is a currently acting trustee of the trust; and

D. if requested by the custodian:

(1) a number, username, address or other unique subscriber or account identifier assigned by the custodian to identify the trust's account; or

(2) evidence linking the account to the trust.

History: Laws 2017, ch. 72, 12.



Section 46-13-13 - Disclosure of other digital assets held in trust when trustee is not an original user. (Effective January 1, 2018.)

46-13-13. Disclosure of other digital assets held in trust when trustee is not an original user. (Effective January 1, 2018.)

Unless otherwise ordered by the court, directed by the user or provided in a trust, a custodian shall disclose, to a trustee that is not an original user of an account, a catalogue of electronic communications sent or received by an original or successor user and stored, carried or maintained by the custodian in an account of the trust and any digital assets, other than the content of electronic communications, in which the trust has a right or interest if the trustee gives the custodian:

A. a written request for disclosure in physical or electronic form;

B. a certified copy of the trust instrument or a certified copy of the trust instrument or a certification of trust under Section 46A-10-1013 NMSA 1978;

C. a certification by the trustee, under penalty of perjury, that the trust exists and the trustee is a currently acting trustee of the trust; and

D. if requested by the custodian:

(1) a number, username, address or other unique subscriber or account identifier assigned by the custodian to identify the trust's account; or

(2) evidence linking the account to the trust.

History: Laws 2017, ch. 72, 13.



Section 46-13-14 - Disclosure of digital assets to conservator of a protected person. (Effective January 1, 2018.)

46-13-14. Disclosure of digital assets to conservator of a protected person. (Effective January 1, 2018.)

A. After an opportunity for a hearing under Chapter 45, Article 5 NMSA 1978, the court may grant a conservator access to the digital assets of a protected person.

B. Unless otherwise ordered by the court or directed by the user, a custodian shall disclose to a conservator the catalogue of electronic communications sent or received by a protected person and any digital assets, other than the content of electronic communications, in which the protected person has a right or interest if the conservator gives the custodian:

(1) a written request for disclosure in physical or electronic form;

(2) a certified copy of the court order that gives the conservator authority over the digital assets of the protected person; and

(3) if requested by the custodian:

(a) a number, username, address or other unique subscriber or account identifier assigned by the custodian to identify the account of the protected person; or

(b) evidence linking the account to the protected person.

C. A conservator with general authority to manage the assets of a protected person may request a custodian of the digital assets of the protected person to suspend or terminate an account of the protected person for good cause. A request made under this section shall be accompanied by a certified copy of the court order giving the conservator authority over the protected person's property.

History: Laws 2017, ch. 72, 14.



Section 46-13-15 - Fiduciary duty and authority. (Effective January 1, 2018.)

46-13-15. Fiduciary duty and authority. (Effective January 1, 2018.)

A. The legal duties imposed on a fiduciary charged with managing tangible property apply to the management of digital assets, including:

(1) the duty of care;

(2) the duty of loyalty; and

(3) the duty of confidentiality.

B. A fiduciary's or designated recipient's authority with respect to a digital asset of a user:

(1) except as otherwise provided in Section 4 of the Revised Uniform Fiduciary Access to Digital Assets Act [46-13-4 NMSA 1978], is subject to the applicable terms of service;

(2) is subject to other applicable law, including copyright law;

(3) in the case of a fiduciary, is limited by the scope of the fiduciary's duties; and

(4) may not be used to impersonate the user.

C. A fiduciary with authority over the property of a decedent, protected person, principal or settlor has the right to access any digital asset in which the decedent, protected person, principal or settlor had a right or interest and that is not held by a custodian or subject to a terms-of-service agreement.

D. A fiduciary acting within the scope of the fiduciary's duties is an authorized user of the property of the decedent, protected person, principal or settlor for the purpose of applicable computer-fraud and unauthorized-computer-access laws, including the Computer Crimes Act [30-45-1 through 30-45-7 NMSA 1978].

E. A fiduciary with authority over the tangible, personal property of a decedent, protected person, principal or settlor:

(1) has the right to access the property and any digital asset stored in it; and

(2) is an authorized user for the purpose of computer-fraud and unauthorized-computer-access laws, including those offenses enumerated in the Computer Crimes Act.

F. A custodian may disclose information in an account to a fiduciary of the user when the information is required to terminate an account used to access digital assets licensed to the user.

G. A fiduciary of a user may request a custodian to terminate the user's account. A request for termination shall be in writing, in either physical or electronic form, and accompanied by:

(1) if the user is deceased, a certified copy of the death certificate of the user;

(2) a certified copy of the letters of administration or letters testamentary of the personal representative or a small estate affidavit pursuant to the provisions of Section 45-3-1201 NMSA 1978, court order, power of attorney or trust giving the fiduciary authority over the account; and

(3) if requested by the custodian:

(a) a number, username, address or other unique subscriber or account identifier assigned by the custodian to identify the user's account;

(b) evidence linking the account to the user; or

(c) a finding by the court that the user had a specific account with the custodian, identifiable by the information specified in Subparagraph (a) of this paragraph.

History: Laws 2017, ch. 72, 15.



Section 46-13-16 - Custodian compliance and immunity. (Effective January 1, 2018.)

46-13-16. Custodian compliance and immunity. (Effective January 1, 2018.)

A. Not later than sixty days after receipt of the information required under Sections 7 through 15 [46-13-7 through 46-13-15 NMSA 1978] of the Revised Uniform Fiduciary Access to Digital Assets Act, a custodian shall comply with a request under the Revised Uniform Fiduciary Access to Digital Assets Act from a fiduciary or designated recipient to disclose digital assets or terminate an account. If the custodian fails to comply, the fiduciary or designated recipient may apply to the court for an order directing compliance.

B. An order under Subsection A of this section directing compliance shall contain a finding that compliance is not in violation of 18 U.S.C. Section 2702, as amended.

C. A custodian may notify the user that a request for disclosure or to terminate an account was made under the Revised Uniform Fiduciary Access to Digital Assets Act.

D. A custodian may deny a request under the Revised Uniform Fiduciary Access to Digital Assets Act from a fiduciary or designated recipient for disclosure of digital assets or to terminate an account if the custodian is aware of any lawful access to the account following the receipt of the fiduciary's request.

E. The Revised Uniform Fiduciary Access to Digital Assets Act does not limit a custodian's ability to obtain or require a fiduciary or designated recipient requesting disclosure or termination under the Revised Uniform Fiduciary Access to Digital Assets Act to obtain a court order that:

(1) specifies that an account belongs to the protected person or principal;

(2) specifies that there is sufficient consent from the protected person or principal to support the requested disclosure; and

(3) contains a finding required by law other than the Revised Uniform Fiduciary Access to Digital Assets Act.

F. A custodian and its officers, employees and agents are immune from liability for an act or omission done with reasonable care in compliance with the Revised Uniform Fiduciary Access to Digital Assets Act.

History: Laws 2017, ch. 72, 16.



Section 46-13-17 - Uniformity of application and construction. (Effective January 1, 2018.)

46-13-17. Uniformity of application and construction. (Effective January 1, 2018.)

In applying and construing the Revised Uniform Fiduciary Access to Digital Assets Act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

History: Laws 2017, ch. 72, 17.



Section 46-13-18 - Relation to Electronic Signatures in Global and National Commerce Act. (Effective January 1, 2018.)

46-13-18. Relation to Electronic Signatures in Global and National Commerce Act. (Effective January 1, 2018.)

The Revised Uniform Fiduciary Access to Digital Assets Act modifies, limits or supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., but does not modify, limit or supersede Section 101(c) of that act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b).

History: Laws 2017, ch. 72, 18.









Chapter 46A - Uniform Trust Code

Article 1 - General Provisions and Definitions

Section 46A-1-101 - Short title.

46A-1-101. Short title.

Chapter 46A NMSA 1978 may be cited as the "Uniform Trust Code".

History: Laws 2003, ch. 122, 1-101; 2007, ch. 128, 1.



Section 46A-1-102 - Scope.

46A-1-102. Scope.

The Uniform Trust Code [46A-1-101 to 46A-11-1104 NMSA 1978] applies to express trusts, charitable or noncharitable, and trusts created pursuant to a statute, judgment or decree that requires the trust to be administered in the manner of an express trust.

History: Laws 2003, ch. 122, 1-102.



Section 46A-1-103 - Definitions.

46A-1-103. Definitions.

As used in the Uniform Trust Code [46A-1-101 NMSA 1978]:

A. "action", with respect to an act of a trustee, includes a failure to act;

B. "ascertainable standard" means a standard relating to an individual's health, education, support or maintenance within the meaning of Subparagraph (A) of Paragraph (1) of Subsection (b) of Section 2041 and Paragraph (1) of Subsection (c) of Section 2514 of the Internal Revenue Code of 1986, as amended;

C. "beneficiary" means a person that:

(1) has a present or future beneficial interest in a trust, vested or contingent; or

(2) in a capacity other than that of trustee, holds a power of appointment over trust property;

D. "charitable trust" means a trust or portion of a trust created for a charitable purpose described in Subsection A of Section 46A-4-405 NMSA 1978;

E. "conservator" means a person appointed by the court to administer the estate of a minor or adult individual;

F. "environmental law" means a federal, state or local law, rule, regulation or ordinance relating to protection of the environment;

G. "guardian" means a person appointed by the court or a parent to make decisions regarding the support, care, education, health and welfare of a minor or adult person. "Guardian" does not include a guardian ad litem;

H. "interests of the beneficiaries" means the beneficial interests provided in the terms of the trust;

I. "jurisdiction", with respect to a geographic area, includes a state or country;

J. "person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency or instrumentality, public corporation or any other legal or commercial entity;

K. "power of withdrawal" means a presently exercisable general power of appointment other than a power exercisable:

(1) by a trustee and limited by an ascertainable standard; or

(2) by another person only upon consent of the trustee or a person holding an adverse interest;

L. "property" means anything that may be the subject of ownership, whether real or personal, legal or equitable, or any interest therein;

M. "qualified beneficiary" means a beneficiary who, on the date the beneficiary's qualification is determined:

(1) is a distributee or permissible distributee of trust income or principal;

(2) would be a distributee or permissible distributee of trust income or principal if the interests of the distributees described in Paragraph (1) of this subsection terminated on that date without causing the trust to terminate; or

(3) would be a distributee or permissible distributee of trust income or principal if the trust terminated on that date;

N. "revocable", as applied to a trust, means revocable by the settlor without the consent of the trustee or a person holding an adverse interest;

O. "settlor" means a person, including a testator, who creates or contributes property to a trust. If more than one person creates or contributes property to a trust, each person is a settlor of the portion of the trust property attributable to that person's contribution, except to the extent another person has the power to revoke or withdraw that portion;

P. "spendthrift provision" means a term of a trust that restrains both voluntary and involuntary transfer of a beneficiary's interest;

Q. "state" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States. "State" includes an Indian tribe, pueblo, nation or band recognized by federal law or formally acknowledged by a state;

R. "terms of a trust" means the manifestation of the settlor's intent regarding a trust's provisions as expressed in the trust instrument or as may be established by other evidence that would be admissible in a judicial proceeding;

S. "trust instrument" means an instrument executed by the settlor that contains terms of the trust, including any amendments thereto; and

T. "trustee" includes an original trustee, an additional trustee, a successor trustee and a co-trustee.

History: Laws 2003, ch. 122, 1-103; 2007, ch. 128, 2.



Section 46A-1-104 - Knowledge.

46A-1-104. Knowledge.

A. Subject to Subsection B of this section, a person has knowledge of a fact if the person:

(1) has actual knowledge;

(2) has received a notice or notification of it; or

(3) from all the facts and circumstances known to the person at the time in question, has reason to know it.

B. An organization that conducts activities through employees has notice or knowledge of a fact involving a trust only from the time the information was received by an employee having responsibility to act for the trust, or would have been brought to the employee's attention if the organization had exercised reasonable diligence. An organization exercises reasonable diligence if it maintains reasonable routines for communicating significant information to the employee having responsibility to act for the trust and there is reasonable compliance with the routines. Reasonable diligence does not require an employee of the organization to communicate information unless the communication is part of the employee's regular duties or the employee knows that a matter involving the trust would be materially affected by the information.

History: Laws 2003, ch. 122, 1-104; 2007, ch. 128, 3.



Section 46A-1-105 - Default and mandatory rules.

46A-1-105. Default and mandatory rules.

A. Except as otherwise provided in the terms of the trust, the Uniform Trust Code [46A-1-101 NMSA 1978] governs the duties and powers of a trustee, relations among trustees and the rights and interests of a beneficiary.

B. The terms of a trust prevail over any provision of the Uniform Trust Code except:

(1) the requirements for creating a trust;

(2) the duty of a trustee to act in good faith and in accordance with the terms and purposes of the trust and the interests of the beneficiaries;

(3) the requirement that a trust and its terms be for the benefit of its beneficiaries and that the trust have a purpose that is lawful, not contrary to public policy and possible to achieve;

(4) the power of the court to modify or terminate a trust under Sections 46A-4-410 through 46A-4-416 NMSA 1978;

(5) the effect of a spendthrift provision and the rights of certain creditors and assignees to reach a trust as provided in Chapter 46A, Article 5 NMSA 1978;

(6) the power of the court under Section 46A-7-702 NMSA 1978 to require, dispense with or modify or terminate a bond;

(7) the power of the court under Subsection B of Section 46A-7-708 NMSA 1978 to adjust a trustee's compensation specified in the terms of the trust that is unreasonably low or high;

(8) the duty under Paragraphs (2) and (3) of Subsection B of Section 46A-8-813 NMSA 1978 to notify qualified beneficiaries of an irrevocable trust who have attained twenty-five years of age of the existence of the trust, of the identity of the trustee and of their right to request reports of the trustee;

(9) except as otherwise provided in Subsection F of Section 46A-8-813 NMSA 1978, the duty under Subsection A of Section 46A-8-813 NMSA 1978 to respond to the request of a qualified beneficiary of an irrevocable trust for a trustee's reports and other information reasonably related to the administration of a trust;

(10) the effect of an exculpatory term under Section 46A-10-1008 NMSA 1978;

(11) the rights under Sections 46A-10-1010 through 46A-10-1013 NMSA 1978 of a person other than a trustee or beneficiary;

(12) periods of limitation for commencing a judicial proceeding; provided, however, any such period may be increased;

(13) the power of the court to take such action and exercise such jurisdiction as may be necessary in the interests of justice; and

(14) the subject-matter jurisdiction of the court and venue for commencing a proceeding as provided in Sections 46A-2-203 and 46A-2-204 NMSA 1978.

History: Laws 2003, ch. 122, 1-105; 2007, ch. 128, 4.



Section 46A-1-106 - Common law of trusts; principles of equity.

46A-1-106. Common law of trusts; principles of equity.

The common law of trusts and principles of equity supplement the Uniform Trust Code [46A-1-101 to 46A-11-1104 NMSA 1978], except to the extent modified by that code or another statute of this state.

History: Laws 2003, ch. 122, 1-106.



Section 46A-1-107 - Governing law.

46A-1-107. Governing law.

The meaning and effect of the terms of a trust are determined by:

A. the law of the jurisdiction designated in the terms unless the designation of that jurisdiction's law is contrary to a strong public policy of the jurisdiction having the most significant relationship to the matter at issue; or

B. in the absence of a controlling designation in the terms of the trust, the law of the jurisdiction having the most significant relationship to the matter at issue.

History: Laws 2003, ch. 122, 1-107; 2007, ch. 128, 5; 2011, ch. 124, 94.



Section 46A-1-108 - Principal place of administration.

46A-1-108. Principal place of administration.

A. Without precluding other means for establishing a sufficient connection with the designated jurisdiction, terms of a trust designating the principal place of administration are valid and controlling if:

(1) a trustee's principal place of business is located in or a trustee is a resident of the designated jurisdiction; or

(2) all or part of the administration occurs in the designated jurisdiction.

B. A trustee is under a continuing duty to administer the trust at a place appropriate to its purposes, its administration and the interests of the beneficiaries.

C. Without precluding the right of the court to order, approve or disapprove a transfer, the trustee, in furtherance of the duty prescribed by Subsection B of this section, may transfer the trust's principal place of administration to another state or to a jurisdiction outside of the United States.

D. The trustee shall notify the qualified beneficiaries of a proposed transfer of a trust's principal place of administration not less than sixty days before initiating the transfer. The notice of proposed transfer must include:

(1) the name of the jurisdiction to which the principal place of administration is to be transferred;

(2) the address and telephone number at the new location at which the trustee can be contacted;

(3) an explanation of the reasons for the proposed transfer;

(4) the date on which the proposed transfer is anticipated to occur; and

(5) the date, not less than sixty days after the giving of the notice, by which the qualified beneficiary must notify the trustee of an objection to the proposed transfer.

E. The authority of a trustee under this section to transfer a trust's principal place of administration terminates if a qualified beneficiary notifies the trustee of an objection to the proposed transfer on or before the date specified in the notice.

F. In connection with a transfer of the trust's principal place of administration, the trustee may transfer some or all of the trust property to a successor trustee designated in the terms of the trust or appointed pursuant to Section 7-704 [46A-7-704 NMSA 1978] of the Uniform Trust Code.

History: Laws 2003, ch. 122, 1-108.



Section 46A-1-109 - Methods and waiver of notice.

46A-1-109. Methods and waiver of notice.

A. Notice to a person under the Uniform Trust Code [46A-1-101 to 46A-11-1104 NMSA 1978] or the sending of a document to a person under that code must be accomplished in a manner reasonably suitable under the circumstances and likely to result in receipt of the notice or document. Permissible methods of notice or for sending a document include first-class mail, personal delivery, delivery to the person's last known place of residence or place of business or a properly directed electronic message.

B. Notice otherwise required under the Uniform Trust Code [46A-1-101 to 46A-11-1104 NMSA 1978] or a document otherwise required to be sent under that code need not be provided to a person whose identity or location is unknown to and not reasonably ascertainable by the trustee.

C. Notice under the Uniform Trust Code [46A-1-101 to 46A-11-1104 NMSA 1978] or the sending of a document under that code may be waived by the person to be notified or sent the document.

D. Notice of a judicial proceeding must be given as provided in the applicable rules of civil procedure.

History: Laws 2003, ch. 122, 1-109.



Section 46A-1-110 - Others treated as qualified beneficiaries.

46A-1-110. Others treated as qualified beneficiaries.

A. A charitable organization expressly designated to receive distributions under the terms of a charitable trust has the rights of a qualified beneficiary under the Uniform Trust Code [46A-1-101 NMSA 1978] if the charitable organization, on the date the charitable organization's qualification is being determined:

(1) is a distributee or permissible distributee of trust income or principal;

(2) would be a distributee or permissible distributee of trust income or principal upon the termination of the interests of other distributees or permissible distributees then receiving or eligible to receive distributions; or

(3) would be a distributee or permissible distributee of trust income or principal if the trust terminated on that date.

B. A person appointed to enforce a trust created for the care of an animal or another noncharitable purpose as provided in Section 46A-4-408 or 46A-4-409 NMSA 1978 has the rights of a qualified beneficiary under the Uniform Trust Code.

C. The attorney general has the rights of a qualified beneficiary with respect to a charitable trust having its principal place of administration in this state or its charitable beneficiary or beneficiaries that receive or are eligible to receive in the aggregate the trust's largest distribution in this state.

History: Laws 2003, ch. 122, 1-110; 2007, ch. 128, 6.



Section 46A-1-111 - Nonjudicial settlement agreements.

46A-1-111. Nonjudicial settlement agreements.

A. For purposes of this section, "interested persons" means persons whose consent would be required in order to achieve a binding settlement were the settlement to be approved by the court.

B. Except as otherwise provided in Subsection C of this section, interested persons may enter into a binding nonjudicial settlement agreement with respect to any matter involving a trust.

C. A nonjudicial settlement agreement is valid only to the extent it does not violate a material purpose of the trust and includes terms and conditions that could be properly approved by the court under the Uniform Trust Code [46A-1-101 to 46A-11-1104 NMSA 1978] or other applicable law.

D. Matters that may be resolved by a nonjudicial settlement agreement include:

(1) the interpretation or construction of the terms of the trust;

(2) the approval of a trustee's report or accounting;

(3) direction to a trustee to refrain from performing a particular act or the grant to a trustee of any necessary or desirable power;

(4) the resignation or appointment of a trustee and the determination of a trustee's compensation;

(5) transfer of a trust's principal place of administration; and

(6) liability of a trustee for an action relating to the trust.

E. Any interested person may request the court to approve a nonjudicial settlement agreement to determine whether the representation as provided in Article 3 [46A-3-301 to 46A-3-305 NMSA 1978] of the Uniform Trust Code was adequate and to determine whether the agreement contains terms and conditions the court could have properly approved.

History: Laws 2003, ch. 122, 1-111.



Section 46A-1-112 - Rules of construction.

46A-1-112. Rules of construction.

The rules of construction that apply in this state to the interpretation of and disposition of property by will also apply as appropriate to the interpretation of the terms of a trust and the disposition of the trust property.

History: Laws 2003, ch. 122, 1-112.



Section 46A-1-113 - Insurable interest of trustee.

46A-1-113. Insurable interest of trustee.

A. In this section, "settlor" means a person that executes a trust instrument. "Settlor" includes a person for which a fiduciary or agent is acting.

B. A trustee of a trust has an insurable interest in the life of an individual insured under a life insurance policy that is owned by the trustee of the trust acting in a fiduciary capacity or that designates the trust itself as the owner if, on the date the policy is issued:

(1) the insured is:

(a) a settlor of the trust; or

(b) an individual in whom a settlor of the trust has, or would have had if living at the time the policy was issued, an insurable interest; and

(2) the life insurance proceeds are primarily for the benefit of one or more trust beneficiaries that have:

(a) an insurable interest in the life of the insured; or

(b) a substantial interest engendered by love and affection in the continuation of the life of the insured and, if not already included under Subparagraph (a) of this paragraph, who are: 1) related within the third degree or closer, as measured by the civil law system of determining degrees of relation, either by blood or law, to the insured; or 2) stepchildren of the insured.

History: 1978 Comp., 46A-1-113, enacted by Laws 2011, ch. 124, 95; 2016, ch. 69, 723.






Article 2 - Judicial Proceedings

Section 46A-2-201 - Role of court in administration of trust.

46A-2-201. Role of court in administration of trust.

A. The court may intervene in the administration of a trust to the extent its jurisdiction is invoked by an interested person or as provided by law.

B. A trust is not subject to continuing judicial supervision unless ordered by the court.

C. A judicial proceeding involving a trust may relate to any matter involving the trust's administration, including a request for instructions and an action to declare rights.

History: Laws 2003, ch. 122, 2-201.



Section 46A-2-202 - Jurisdiction over trustee and beneficiary.

46A-2-202. Jurisdiction over trustee and beneficiary.

A. By accepting the trusteeship of a trust having its principal place of administration in this state or by moving the principal place of administration to this state, the trustee submits personally to the jurisdiction of the courts of this state regarding any matter involving the trust.

B. With respect to their interests in the trust, the beneficiaries of a trust having its principal place of administration in this state are subject to the jurisdiction of the courts of this state regarding any matter involving the trust. By accepting a distribution from such a trust, the recipient submits personally to the jurisdiction of the courts of this state regarding any matter involving the trust.

C. This section does not preclude other methods of obtaining jurisdiction over a trustee, beneficiary or other person receiving property from the trust.

History: Laws 2003, ch. 122, 2-202.



Section 46A-2-203 - Subject-matter jurisdiction.

46A-2-203. Subject-matter jurisdiction.

The district court has exclusive jurisdiction of all proceedings involving a trust.

History: Laws 2003, ch. 122, 2-203; 2007, ch. 128, 7.



Section 46A-2-204 - Venue.

46A-2-204. Venue.

A. Except as otherwise provided in Subsection B of this section, venue for a judicial proceeding involving a trust is in the county of New Mexico in which the trust's principal place of administration is or will be located or, if the trust is created by will and the estate is not yet closed, in the county in which the decedent's estate is being administered.

B. If a trust has no trustee, venue for a judicial proceeding for the appointment of a trustee is in a county of New Mexico in which a beneficiary resides, in a county in which any trust property is located or, if the trust is created by will, in the county in which the decedent's estate was or is being administered.

History: Laws 2007, ch. 128, 8.






Article 3 - Representation

Section 46A-3-301 - Representation; basic effect.

46A-3-301. Representation; basic effect.

A. Notice to a person who may represent and bind another person pursuant to the provisions of Chapter 46A, Article 3 NMSA 1978 has the same effect as if notice were given directly to the other person.

B. The consent of a person who may represent and bind another person pursuant to the provisions of Chapter 46A, Article 3 NMSA 1978 is binding on the person represented unless the person represented objects to the representation before the consent would otherwise have become effective.

C. Except as otherwise provided in Sections 46A-4-411 and 46A-6-602 NMSA 1978, a person who pursuant to the provisions of Chapter 46A, Article 3 NMSA 1978 may represent a settlor who lacks capacity, may receive notice and give a binding consent on the settlor's behalf.

D. A settlor may not represent or bind a beneficiary pursuant to the provisions of Chapter 46A, Article 3 NMSA 1978 with respect to the termination or modification of a trust under Subsection A of Section 46A-4-411 NMSA 1978.

History: Laws 2003, ch. 122, 3-301; 2007, ch. 128, 9.



Section 46A-3-302 - Representation by holder of general testamentary power of appointment.

46A-3-302. Representation by holder of general testamentary power of appointment.

To the extent there is no conflict of interest between the holder of a general testamentary power of appointment and the persons represented with respect to the particular question or dispute, the holder may represent and bind persons whose interests, as permissible appointees, takers in default or otherwise, are subject to the power.

History: Laws 2003, ch. 122, 3-302.



Section 46A-3-303 - Representation by fiduciaries and parents.

46A-3-303. Representation by fiduciaries and parents.

To the extent there is no conflict of interest between the representative and the person represented or among those being represented with respect to a particular question or dispute:

A. a conservator may represent and bind the estate that the conservator controls;

B. a guardian may represent and bind the protected person if a conservator of the protected person's estate has not been appointed;

C. an agent having authority to act with respect to the particular question or dispute may represent and bind the principal;

D. a trustee may represent and bind the beneficiaries of the trust;

E. a personal representative of a decedent's estate may represent and bind persons interested in the estate; and

F. a parent may represent and bind the parent's minor or unborn child if a conservator or guardian for the child has not been appointed.

History: Laws 2003, ch. 122, 3-303; 2009, ch. 159, 42.



Section 46A-3-304 - Representation by person having substantially identical interest.

46A-3-304. Representation by person having substantially identical interest.

Unless otherwise represented, a minor, incapacitated or unborn person, or a person whose identity or location is unknown and not reasonably ascertainable, may be represented by and bound by another having a substantially identical interest with respect to the particular question or dispute, but only to the extent there is no conflict of interest between the representative and the person represented.

History: Laws 2003, ch. 122, 3-304.



Section 46A-3-305 - Appointment of representative.

46A-3-305. Appointment of representative.

A. If the court determines that an interest is not represented under this article, or that the otherwise available representation might be inadequate, the court may appoint a representative to receive notice, give consent and otherwise represent, bind and act on behalf of a minor, incapacitated or unborn person, or a person whose identity or location is unknown. A representative may be appointed to represent several persons or interests.

B. A representative may act on behalf of the person represented with respect to any matter arising under the Uniform Trust Code [46A-1-101 to 46A-11-1104 NMSA 1978], whether or not a judicial proceeding concerning the trust is pending.

C. In making decisions, a representative may consider the general benefit accruing to the living members of the person's family.

History: Laws 2003, ch. 122, 3-305.






Article 4 - Creation, Validity, Modification and Termination of Trust

Section 46A-4-401 - Methods of creating trust.

46A-4-401. Methods of creating trust.

A trust may be created by:

A. transfer of property to another person as trustee during the settlor's lifetime or by will or other disposition taking effect upon the settlor's death;

B. declaration by the owner of property that the owner holds identifiable property as trustee; or

C. exercise of a power of appointment in favor of a trustee.

History: Laws 2003, ch. 122, 4-401.



Section 46A-4-402 - Requirements for creation.

46A-4-402. Requirements for creation.

A. A trust is created only if:

(1) the settlor has capacity to create a trust;

(2) the settlor indicates an intention to create the trust;

(3) the trust has a definite beneficiary or is:

(a) a charitable trust;

(b) a trust for the care of an animal, as provided in Section 4-408 [46A-4-408 NMSA 1978] of the Uniform Trust Code; or

(c) a trust for a noncharitable purpose, as provided in Section 4-409 [46A-4-409 NMSA 1978] of the Uniform Trust Code;

(4) the trustee has duties to perform; and

(5) the same person is not the sole trustee and sole beneficiary.

B. A beneficiary is definite if the beneficiary can be ascertained now or in the future, subject to any applicable rule against perpetuities.

C. A power in a trustee to select a beneficiary from an indefinite class is valid. If the power is not exercised within a reasonable time, the power fails and the property subject to the power passes to the persons who would have taken the property had the power not been conferred.

History: Laws 2003, ch. 122, 4-402.



Section 46A-4-403 - Trusts created in other jurisdictions.

46A-4-403. Trusts created in other jurisdictions.

A trust not created by will is validly created if its creation complies with the law of the jurisdiction in which the trust instrument was executed or the law of the jurisdiction in which, at the time of creation:

A. the settlor was domiciled, had a place of abode or was a national;

B. a trustee was domiciled or had a place of business; or

C. any trust property was located.

History: Laws 2003, ch. 122, 4-403.



Section 46A-4-404 - Trust purposes.

46A-4-404. Trust purposes.

A trust may be created only to the extent its purposes are lawful, not contrary to public policy and possible to achieve. A trust and its terms must be for the benefit of its beneficiaries.

History: Laws 2003, ch. 122, 4-404.



Section 46A-4-405 - Charitable purposes; enforcement.

46A-4-405. Charitable purposes; enforcement.

A. A charitable trust may be created for the relief of poverty, the advancement of education or religion, the promotion of health, governmental or municipal purposes or other purposes the achievement of which is beneficial to the community.

B. If the terms of a charitable trust do not indicate a particular charitable purpose or beneficiary, the court may select one or more charitable purposes or beneficiaries. The selection must be consistent with the settlor's intention to the extent it can be ascertained.

C. The settlor of a charitable trust, among others, may maintain a proceeding to enforce the trust.

D. The corpus and income of a charitable trust may only be expended in furtherance of the charitable mission of the charitable trust, unless that charitable mission is amended or the charitable trust terminated pursuant to a cy pres proceeding as described in Section 4-413 [46A-4-413 NMSA 1978] of the Uniform Trust Code.

E. The attorney general, as parens patriae, shall have authority to maintain a proceeding to enforce the charitable trust and its charitable mission.

F. Nothing contained in the Uniform Trust Code [46A-1-101 NMSA 1978] shall limit the authority of the attorney general under the Charitable Solicitations Act [Chapter 57, Article 22 NMSA 1978].

History: Laws 2003, ch. 122, 4-405.



Section 46A-4-406 - Creation of trust induced by fraud, duress or undue influence.

46A-4-406. Creation of trust induced by fraud, duress or undue influence.

A trust is void to the extent its creation was induced by fraud, duress or undue influence.

History: Laws 2003, ch. 122, 4-406.



Section 46A-4-407 - Evidence of oral trust.

46A-4-407. Evidence of oral trust.

Except as required by a statute other than the Uniform Trust Code [46A-1-101 NMSA 1978], a trust need not be evidenced by a trust instrument, but the creation of an oral trust and its terms may be established only by clear and convincing evidence.

History: Laws 2003, ch. 122, 4-407.



Section 46A-4-408 - Trust for care of animal.

46A-4-408. Trust for care of animal.

A. A trust may be created to provide for the care of an animal alive during the settlor's lifetime. The trust terminates upon the death of the animal or, if the trust was created to provide for the care of more than one animal alive during the settlor's lifetime, upon the death of the last surviving animal.

B. A trust authorized by this section may be enforced by a person appointed in the terms of the trust or, if no person is so appointed, by a person appointed by the court. A person having an interest in the welfare of the animal may request the court to appoint a person to enforce the trust or to remove a person appointed.

C. Property of a trust authorized by this section may be applied only to its intended use, except to the extent the court determines that the value of the trust property exceeds the amount required for the intended use. Except as otherwise provided in the terms of the trust, property not required for the intended use must be distributed to the settlor, if then living, otherwise to the settlor's successors in interest.

History: Laws 2003, ch. 122, 4-408.



Section 46A-4-409 - Noncharitable trust without ascertainable beneficiary.

46A-4-409. Noncharitable trust without ascertainable beneficiary.

Except as otherwise provided in Section 4-408 [46A-4-408 NMSA 1978] of the Uniform Trust Code or by another statute, the following rules apply:

A. a trust may be created for a noncharitable purpose without a definite or definitely ascertainable beneficiary or for a noncharitable but otherwise valid purpose to be selected by the trustee. The trust may not be enforced for more than twenty-one years;

B. a trust authorized by this section may be enforced by a person appointed in the terms of the trust or, if no person is so appointed, by a person appointed by the court; and

C. property of a trust authorized by this section may be applied only to its intended use, except to the extent the court determines that the value of the trust property exceeds the amount required for the intended use. Except as otherwise provided in the terms of the trust, property not required for the intended use must be distributed to the settlor, if then living, otherwise to the settlor's successors in interest.

History: Laws 2003, ch. 122, 4-409.



Section 46A-4-410 - Modification or termination of trust; proceedings for approval or disapproval.

46A-4-410. Modification or termination of trust; proceedings for approval or disapproval.

A. In addition to the methods of termination prescribed by Sections 4-411 through 4-414 [46A-4-411 to 46A-4-414 NMSA 1978] of the Uniform Trust Code, a trust terminates to the extent the trust is revoked or expires pursuant to its terms, no purpose of the trust remains to be achieved or the purposes of the trust have become unlawful, contrary to public policy or impossible to achieve.

B. A proceeding to approve or disapprove a proposed modification or termination under Sections 4-411 through 4-416 [46A-4-411 to 46A-4-416 NMSA 1978] of the Uniform Trust Code or a trust combination or division under Section 4-417 [46A-4-417 NMSA 1978] of that code may be commenced by a trustee or beneficiary, and a proceeding to approve or disapprove a proposed modification or termination under Section 4-411 [46A-4-411 NMSA 1978] of that code may be commenced by the settlor. The settlor of a charitable trust may maintain a proceeding to modify the trust under Section 4-413 [46A-4-413 NMSA 1978] of that code.

History: Laws 2003, ch. 122, 4-410.



Section 46A-4-411 - Modification or termination of noncharitable irrevocable trust by consent.

46A-4-411. Modification or termination of noncharitable irrevocable trust by consent.

A. A noncharitable irrevocable trust may be modified or terminated upon consent of the settlor and all beneficiaries, even if the modification or termination is inconsistent with a material purpose of the trust. If upon petition the court finds that the settlor and all beneficiaries consent to the modification or termination of a noncharitable irrevocable trust, the court shall approve the modification or termination even if the modification or termination is inconsistent with a material purpose of the trust. A settlor's power to consent to a trust's modification or termination may be exercised by an agent under a power of attorney only to the extent expressly authorized by the power of attorney or the terms of the trust; by the settlor's conservator with the approval of the court supervising the conservatorship if an agent is not so authorized; or by the settlor's guardian with the approval of the court supervising the guardianship if an agent is not so authorized and a conservator has not been appointed.

B. A noncharitable irrevocable trust may be terminated upon consent of all of the beneficiaries if the court concludes that continuance of the trust is not necessary to achieve any material purpose of the trust. A noncharitable irrevocable trust may be modified upon consent of all of the beneficiaries if the court concludes that modification is not inconsistent with a material purpose of the trust.

C. For purposes of this section only, a spendthrift provision in the terms of a trust is not presumed to constitute either a material or an immaterial provision of the trust.

D. Upon termination of a trust under Subsection A or B of this section, the trustee shall distribute the trust property as agreed by the beneficiaries.

E. If not all of the beneficiaries consent to a proposed modification or termination of the trust under Subsection A or B of this section, the modification or termination may be approved by the court if the court is satisfied that:

(1) if all of the beneficiaries had consented, the trust could have been modified or terminated under this section; and

(2) the interests of a beneficiary who does not consent will be adequately protected.

History: Laws 2003, ch. 122, 4-411; 2007, ch. 128, 10.



Section 46A-4-412 - Modification or termination because of unanticipated circumstances or inability to administer trust effectively.

46A-4-412. Modification or termination because of unanticipated circumstances or inability to administer trust effectively.

A. The court may modify the administrative or dispositive terms of a trust or terminate the trust if it is established by clear and convincing evidence that there are circumstances not anticipated by the settlor and modification or termination will further the purposes of the trust. To the extent practicable, the modification must be made in accordance with the settlor's probable intention.

B. The court may modify the administrative terms of a trust if continuation of the trust on its existing terms would be impracticable or wasteful or impair the trust's administration.

C. Upon termination of a trust under this section, the trustee shall distribute the trust property in a manner consistent with the purposes of the trust.

History: Laws 2003, ch. 122, 4-412; 2007, ch. 128, 11.



Section 46A-4-413 - Cy pres.

46A-4-413. Cy pres.

A. Except as otherwise provided in Subsection B of this section, if a particular charitable purpose becomes unlawful, impracticable, impossible to achieve or wasteful:

(1) the trust does not fail, in whole or in part;

(2) the trust property does not revert to the settlor or the settlor's successors in interest; and

(3) the court may apply cy pres to modify or terminate the trust by directing that the trust property be applied or distributed, in whole or in part, in a manner consistent with the settlor's charitable purposes.

B. A provision in the terms of a charitable trust that would result in distribution of the trust property to a noncharitable beneficiary prevails over the power of the court under Subsection A of this section to apply cy pres to modify or terminate the trust only if, when the provision takes effect:

(1) the trust property is to revert to the settlor and the settlor is still living; or

(2) fewer than twenty-one years have elapsed since the date of the trust's creation.

C. The attorney general as parens patriae is a necessary party to any cy pres proceeding in the Uniform Trust Code [46A-1-101 NMSA 1978].

History: Laws 2003, ch. 122, 4-413.



Section 46A-4-414 - Termination of uneconomic trust.

46A-4-414. Termination of uneconomic trust.

A. After notice to the qualified beneficiaries, the trustee of a trust consisting of trust property having a total value less than fifty thousand dollars ($50,000) may terminate the trust if the trustee concludes that the value of the trust property is insufficient to justify the cost of administration.

B. The court may modify or terminate a trust or remove the trustee and appoint a different trustee if it determines that the value of the trust property is insufficient to justify the cost of administration.

C. Upon termination of a trust under this section, the trustee shall distribute the trust property in a manner consistent with the purposes of the trust.

D. This section does not apply to an easement for conservation or preservation.

History: Laws 2003, ch. 122, 4-414.



Section 46A-4-415 - Reformation to correct mistakes.

46A-4-415. Reformation to correct mistakes.

The court may reform the terms of a trust, even if unambiguous, to conform the terms to the settlor's intention if it is proved by clear and convincing evidence that both the settlor's intent and the terms of the trust were affected by a mistake of fact or law, whether in expression or inducement.

History: Laws 2003, ch. 122, 4-415.



Section 46A-4-416 - Modification to achieve settlor's tax objectives.

46A-4-416. Modification to achieve settlor's tax objectives.

To achieve the settlor's tax objectives, the court may modify the terms of a trust in a manner that is not contrary to the settlor's probable intention. The court may provide that the modification has retroactive effect.

History: Laws 2003, ch. 122, 4-416.



Section 46A-4-417 - Combination and division of trusts.

46A-4-417. Combination and division of trusts.

After notice to the qualified beneficiaries, a trustee may combine two or more trusts into a single trust or divide a trust into two or more separate trusts, if the result does not impair rights of any beneficiary or adversely affect achievement of the purposes of the trust.

History: Laws 2003, ch. 122, 4-417.






Article 5 - Creditor's Claims; Spendthrift and Discretionary Trusts

Section 46A-5-501 - Rights of beneficiary's creditor or assignee.

46A-5-501. Rights of beneficiary's creditor or assignee.

To the extent a beneficiary's interest is not subject to a spendthrift provision, the court may authorize a creditor or assignee of the beneficiary to reach the beneficiary's interest by attachment of present or future distributions to or for the benefit of the beneficiary or other means. The court may limit the award to such relief as is appropriate under the circumstances.

History: Laws 2003, ch. 122, 5-501; 2007, ch. 128, 12.



Section 46A-5-502 - Spendthrift provision.

46A-5-502. Spendthrift provision.

A. A spendthrift provision is valid only if it restrains both voluntary and involuntary transfer of a beneficiary's interest.

B. A term of a trust providing that the interest of a beneficiary is held subject to a "spendthrift trust", or words of similar import, is sufficient to restrain both voluntary and involuntary transfer of the beneficiary's interest.

C. A beneficiary may not transfer an interest in a trust in violation of a valid spendthrift provision and, except as otherwise provided in this article, a creditor or assignee of the beneficiary may not reach the interest or a distribution by the trustee before its receipt by the beneficiary.

History: Laws 2003, ch. 122, 5-502.



Section 46A-5-503 - Exceptions to spendthrift provision.

46A-5-503. Exceptions to spendthrift provision.

A. As used in this section, "child" includes any person for whom an order or judgment for child support has been entered in this or another state.

B. A spendthrift provision is unenforceable against:

(1) a beneficiary's child, spouse or former spouse who has a judgment or court order against the beneficiary for support or maintenance;

(2) a judgment creditor who has provided services for the protection of a beneficiary's interest in the trust; and

(3) a claim of this state or the United States to the extent a statute of this state or federal law so provides.

C. A claimant against whom a spendthrift provision cannot be enforced may obtain from a court an order attaching present or future distributions to or for the benefit of the beneficiary. The court may limit the award to such relief as is appropriate under the circumstances. The order attaching present or future distributions to or for the benefit of the beneficiary shall be the exclusive remedy available to a claimant against whom a spendthrift provision cannot be enforced.

History: Laws 2003, ch. 122, 5-503; 2007, ch. 128, 13.



Section 46A-5-504 - Discretionary trusts; effect of standard.

46A-5-504. Discretionary trusts; effect of standard.

A. As used in this section, "child" includes any person for whom an order or judgment for child support has been entered in this or another state.

B. Except as otherwise provided in Subsection C of this section, whether or not a trust contains a spendthrift provision, a creditor of a beneficiary may not compel a distribution that is subject to the trustee's discretion, even if:

(1) the discretion is expressed in the form of a standard of distribution; or

(2) the trustee has abused the discretion.

C. To the extent a trustee has not complied with a standard of distribution or has abused a discretion:

(1) a distribution may be ordered by the court to satisfy a judgment or court order against the beneficiary for support or maintenance of the beneficiary's child, spouse or former spouse; and

(2) the court shall direct the trustee to pay to the child, spouse or former spouse such amount as is equitable under the circumstances but not more than the amount the trustee would have been required to distribute to or for the benefit of the beneficiary had the trustee complied with the standard or not abused the discretion.

D. This section does not limit the right of a beneficiary to maintain a judicial proceeding against a trustee for an abuse of discretion or failure to comply with a standard for distribution.

E. If the trustee's or co-trustee's discretion to make distributions for the trustee's or co-trustee's own benefit is limited by an ascertainable standard, a creditor shall not reach or compel distribution of the beneficial interest except to the extent the interest would be subject to the creditor's claim were the beneficiary not acting as trustee or co-trustee.

History: Laws 2003, ch. 122, 5-504; 2007, ch. 128, 14.



Section 46A-5-505 - Creditor's claim against settlor.

46A-5-505. Creditor's claim against settlor.

A. Whether or not the terms of a trust contain a spendthrift provision, the following rules apply:

(1) during the lifetime of the settlor, the property of a revocable trust is subject to claims of the settlor's creditors;

(2) with respect to an irrevocable trust, a creditor or assignee of the settlor may reach the maximum amount that can be distributed to or for the settlor's benefit. If a trust has more than one settlor, the amount the creditor or assignee of a particular settlor may reach may not exceed the settlor's interest in the portion of the trust attributable to that settlor's contribution; and

(3) after the death of a settlor, and subject to the settlor's right to direct the source from which liabilities will be paid, the property of a trust that was revocable at the settlor's death is subject to claims of the settlor's creditors, costs of administration of the settlor's estate, the expenses of the settlor's funeral and disposal of remains and statutory allowances to a surviving spouse and children to the extent the settlor's probate estate is inadequate to satisfy those claims, costs, expenses and allowances.

B. For purposes of this section:

(1) during the period the power may be exercised, the holder of a power of withdrawal is treated in the same manner as the settlor of a revocable trust to the extent of the property subject to the power; and

(2) upon the lapse, release or waiver of the power, the holder is treated as the settlor of the trust only to the extent the value of the property affected by the lapse, release or waiver exceeds the greater of the amount specified in Section 2041(b)(2), 2514(e) or 2503(b) of the Internal Revenue Code of 1986, as amended.

History: Laws 2003, ch. 122, 5-505.



Section 46A-5-506 - Overdue distribution.

46A-5-506. Overdue distribution.

A. Whether or not a trust contains a spendthrift provision, a creditor or assignee of a beneficiary may reach a mandatory distribution of income or principal, including a distribution upon termination of the trust, if the trustee has not made the distribution to the beneficiary within a reasonable time after the designated distribution date.

B. As used in this section, "mandatory distribution" means a distribution of income or principal that the trustee is required to make to a beneficiary under the terms of the trust, including a distribution upon termination of the trust. "Mandatory distribution" does not include a distribution subject to the exercise of the trustee's discretion even if the discretion is expressed in the form of a standard of distribution or the terms of the trust authorizing distribution combine language of discretion with language of direction.

History: Laws 2003, ch. 122, 5-506; 2007, ch. 128, 15.



Section 46A-5-507 - Personal obligations of trustee.

46A-5-507. Personal obligations of trustee.

Trust property is not subject to personal obligations of the trustee, even if the trustee becomes insolvent or bankrupt.

History: Laws 2003, ch. 122, 5-507.






Article 6 - Revocable Trusts

Section 46A-6-601 - Capacity of settlor of revocable trust.

46A-6-601. Capacity of settlor of revocable trust.

The capacity required to create, amend, revoke or add property to a revocable trust, or to direct the actions of the trustee of a revocable trust, is the same as that required to make a will.

History: Laws 2003, ch. 122, 6-601.



Section 46A-6-602 - Revocation or amendment of revocable trust.

46A-6-602. Revocation or amendment of revocable trust.

A. Unless the terms of a trust expressly provide that the trust is irrevocable, the settlor may revoke or amend the trust. This subsection does not apply to a trust created under an instrument executed before July 1, 2003.

B. If a revocable trust is created or funded by more than one settlor:

(1) to the extent the trust consists of community property, the trust may be revoked by either spouse acting alone but may be amended only by joint action of both spouses;

(2) to the extent the trust consists of property other than community property, each settlor may revoke or amend the trust with regard to the portion of the trust property attributable to that settlor's contribution; and

(3) upon the revocation or amendment of the trust by fewer than all of the settlors, the trustee shall promptly notify the other settlors of the revocation or amendment.

C. The settlor may revoke or amend a revocable trust:

(1) by substantial compliance with a method provided in the terms of the trust; or

(2) if the terms of the trust do not provide a method or the method provided in the terms is not expressly made exclusive, by:

(a) a later will or codicil that expressly refers to the trust or specifically devises property that would otherwise have passed according to the terms of the trust; or

(b) any other method manifesting clear and convincing evidence of the settlor's intent.

D. Upon revocation of a revocable trust, the trustee shall deliver the trust property as the settlor directs.

E. A settlor's powers with respect to revocation, amendment or distribution of trust property may be exercised by an agent under a power of attorney only to the extent expressly authorized by the terms of the trust or the power.

F. A conservator of the settlor or, if no conservator has been appointed, a guardian of the settlor may exercise a settlor's powers with respect to revocation, amendment or distribution of trust property only with the approval of the court supervising the conservatorship or guardianship.

G. trustee who does not know that a trust has been revoked or amended is not liable to the settlor or settlor's successors in interest for distributions made and other actions taken on the assumption that the trust had not been amended or revoked.

History: Laws 2003, ch. 122, 6-602; 2007, ch. 128, 16.



Section 46A-6-603 - Settlor's powers; powers of withdrawal.

46A-6-603. Settlor's powers; powers of withdrawal.

A. While a trust is revocable and the settlor has capacity to revoke the trust, rights of the beneficiaries are subject to the control of, and the duties of the trustee are owed exclusively to, the settlor.

B. During the period the power may be exercised, the holder of a power of withdrawal has the rights of a settlor of a revocable trust under this section to the extent of the property subject to the power.

History: Laws 2003, ch. 122, 6-603; 2007, ch. 128, 17.



Section 46A-6-604 - Limitation on action contesting validity of revocable trust; distribution of trust property.

46A-6-604. Limitation on action contesting validity of revocable trust; distribution of trust property.

A. A person may commence a judicial proceeding to contest the validity of a trust that was revocable at the settlor's death within the earlier of:

(1) three years after the settlor's death; or

(2) one hundred twenty days after the trustee sent the person a copy of the trust instrument and a notice informing the person of the trust's existence, of the trustee's name and address and of the time allowed for commencing a proceeding.

B. Upon the death of the settlor of a trust that was revocable at the settlor's death, the trustee may proceed to distribute the trust property in accordance with the terms of the trust. The trustee is not subject to liability for doing so unless:

(1) the trustee knows of a pending judicial proceeding contesting the validity of the trust; or

(2) a potential contestant has notified the trustee of a possible judicial proceeding to contest the trust and a judicial proceeding is commenced within sixty days after the contestant sent the notification.

C. A beneficiary of a trust that is determined to have been invalid is liable to return any distribution received.

History: Laws 2007, ch. 128, 18.






Article 7 - Office of Trustee

Section 46A-7-701 - Accepting or declining trusteeship.

46A-7-701. Accepting or declining trusteeship.

A. Except as otherwise provided in Subsection C of this section, a person designated as trustee accepts the trusteeship:

(1) by substantially complying with a method of acceptance provided in the terms of the trust; or

(2) if the terms of the trust do not provide a method or the method provided in the terms is not expressly made exclusive, by accepting delivery of the trust property, exercising powers or performing duties as trustee or otherwise indicating acceptance of the trusteeship.

B. A person designated as trustee who has not yet accepted the trusteeship may reject the trusteeship. A designated trustee who does not accept the trusteeship within a reasonable time after knowing of the designation is deemed to have rejected the trusteeship.

C. A person designated as trustee, without accepting the trusteeship, may:

(1) act to preserve the trust property if, within a reasonable time after acting, the person sends a rejection of the trusteeship to the settlor or, if the settlor is dead or lacks capacity, to a qualified beneficiary; and

(2) inspect or investigate trust property to determine potential liability under environmental law or other law or for any other purpose.

History: Laws 2003, ch. 122, 7-701.



Section 46A-7-702 - Trustee's bond.

46A-7-702. Trustee's bond.

A. A trustee shall give bond to secure performance of the trustee's duties only if the court finds that a bond is needed to protect the interests of the beneficiaries or is required by the terms of the trust and the court has not dispensed with the requirement.

B. The court may specify the amount of a bond, its liabilities and whether sureties are necessary. The court may modify or terminate a bond at any time.

C. A regulated financial service institution qualified to do trust business in New Mexico need not give bond, even if required by the terms of the trust.

History: Laws 2003, ch. 122, 7-702; 2007, ch. 128, 19.



Section 46A-7-703 - Co-trustees.

46A-7-703. Co-trustees.

A. Co-trustees who are unable to reach a unanimous decision may act by majority decision.

B. If a vacancy occurs in a co-trusteeship, the remaining co-trustees may act for the trust.

C. A co-trustee must participate in the performance of a trustee's function unless the co-trustee is unavailable to perform the function because of absence, illness, disqualification under other law or other temporary incapacity, or the co-trustee has properly delegated the performance of the function to another trustee.

D. If a co-trustee is unavailable to perform duties because of absence, illness, disqualification under other law or other temporary incapacity, and prompt action is necessary to achieve the purposes of the trust or to avoid injury to the trust property, the remaining co-trustee or a majority of the remaining co-trustees may act for the trust.

E. A trustee may not delegate to a co-trustee the performance of a function the settlor reasonably expected the trustees to perform jointly. Unless a delegation was irrevocable, a trustee may revoke a delegation previously made.

F. Except as otherwise provided in Subsection G of this section, a trustee who does not join in an action of another trustee is not liable for the action.

G. Each trustee shall exercise reasonable care to:

(1) prevent a co-trustee from committing a serious breach of trust; and

(2) compel a co-trustee to redress a serious breach of trust.

H. A dissenting trustee who joins in an action at the direction of the majority of the trustees and who notified any co-trustee of the dissent at or before the time of the action is not liable for the action unless the action is a serious breach of trust.

History: Laws 2003, ch. 122, 7-703.



Section 46A-7-704 - Vacancy in trusteeship; appointment of successor.

46A-7-704. Vacancy in trusteeship; appointment of successor.

A. A vacancy in a trusteeship occurs if:

(1) a person designated as trustee rejects the trusteeship;

(2) a person designated as trustee cannot be identified or does not exist;

(3) a trustee resigns;

(4) a trustee is disqualified or removed;

(5) a trustee dies; or

(6) a guardian or conservator is appointed for an individual serving as trustee.

B. If one or more co-trustees remain in office, a vacancy in a trusteeship need not be filled. A vacancy in a trusteeship must be filled if the trust has no remaining trustee.

C. A vacancy in a trusteeship of a noncharitable trust that is required to be filled must be filled in the following order of priority:

(1) by a person designated in the terms of the trust to act as successor trustee;

(2) by a person appointed by unanimous agreement of the qualified beneficiaries; or

(3) by a person appointed by the court.

D. A vacancy in a trusteeship of a charitable trust that is required to be filled must be filled in the following order of priority:

(1) by a person designated in the terms of the trust to act as successor trustee;

(2) by a person selected by the charitable organizations expressly designated to receive distributions under the terms of the trust if the attorney general concurs in the selection; or

(3) by a person appointed by the court.

E. Whether or not a vacancy in a trusteeship exists or is required to be filled, the court may appoint an additional trustee or special fiduciary whenever the court considers the appointment necessary for the administration of the trust.

History: Laws 2003, ch. 122, 7-704.



Section 46A-7-705 - Resignation of trustee.

46A-7-705. Resignation of trustee.

A. A trustee may resign:

(1) upon at least thirty days' notice to the qualified beneficiaries, the settlor, if living, and all co-trustees; or

(2) with the approval of the court.

B. In approving a resignation, the court may issue orders and impose conditions reasonably necessary for the protection of the trust property.

C. Any liability of a resigning trustee or of any sureties on the trustee's bond for acts or omissions of the trustee is not discharged or affected by the trustee's resignation.

History: Laws 2003, ch. 122, 7-705; 2007, ch. 128, 20.



Section 46A-7-706 - Removal of trustee.

46A-7-706. Removal of trustee.

A. The settlor, a co-trustee or a beneficiary may request the court to remove a trustee or a trustee may be removed by the court on its own initiative.

B. The court may remove a trustee if:

(1) the trustee has committed a serious breach of trust;

(2) lack of cooperation among co-trustees substantially impairs the administration of the trust;

(3) because of unfitness, unwillingness or persistent failure of the trustee to administer the trust effectively, the court determines that removal of the trustee best serves the interests of the beneficiaries; or

(4) there has been a substantial change of circumstances or removal is requested by all of the qualified beneficiaries, the court finds that removal of the trustee best serves the interests of all of the beneficiaries and is not inconsistent with a material purpose of the trust, and a suitable co-trustee or successor trustee is available.

C. Pending a final decision on a request to remove a trustee, or in lieu of or in addition to removing a trustee, the court may order such appropriate relief as may be necessary to protect the trust property or the interests of the beneficiaries.

History: Laws 2003, ch. 122, 7-706.



Section 46A-7-707 - Delivery of property by former trustee.

46A-7-707. Delivery of property by former trustee.

A. Unless a co-trustee remains in office or the court otherwise orders, and until the trust property is delivered to a successor trustee or other person entitled to it, a trustee who has resigned or been removed has the duties of a trustee and the powers necessary to protect the trust property.

B. A trustee who has resigned or been removed shall proceed expeditiously to deliver the trust property within the trustee's possession to the co-trustee, successor trustee or other person entitled to it.

History: Laws 2003, ch. 122, 7-707.



Section 46A-7-708 - Compensation of trustee.

46A-7-708. Compensation of trustee.

A. If the terms of a trust do not specify the trustee's compensation, a trustee is entitled to compensation that is reasonable under the circumstances.

B. If the terms of a trust specify the trustee's compensation, the trustee is entitled to be compensated as specified, but the court may allow more or less compensation if:

(1) the duties of the trustee are substantially different from those contemplated when the trust was created; or

(2) the compensation specified by the terms of the trust would be unreasonably low or high.

History: Laws 2003, ch. 122, 7-708.



Section 46A-7-709 - Reimbursement of expenses.

46A-7-709. Reimbursement of expenses.

A. A trustee is entitled to be reimbursed out of the trust property, with interest as appropriate, for:

(1) expenses that were properly incurred in the administration of the trust; and

(2) to the extent necessary to prevent unjust enrichment of the trust, expenses that were not properly incurred in the administration of the trust.

B. An advance by the trustee of money for the protection of the trust gives rise to a lien against trust property to secure reimbursement with reasonable interest.

History: Laws 2003, ch. 122, 7-709.






Article 8 - Duties and Powers of Trustee

Section 46A-8-801 - Duty to administer trust.

46A-8-801. Duty to administer trust.

Upon acceptance of a trusteeship, the trustee shall administer the trust in good faith, in accordance with its terms and purposes and the interests of the beneficiaries and in accordance with the Uniform Trust Code [46A-1-101 NMSA 1978].

History: Laws 2003, ch. 122, 8-801.



Section 46A-8-802 - Duty of loyalty.

46A-8-802. Duty of loyalty.

A. A trustee shall administer the trust solely in the interests of the beneficiaries.

B. Subject to the rights of persons dealing with or assisting the trustee as provided in Section 46A-10-1012 NMSA 1978, a sale, encumbrance or other transaction involving the investment or management of trust property entered into by the trustee for the trustee's own personal account or that is otherwise affected by a conflict between the trustee's fiduciary and personal interests is voidable by a beneficiary affected by the transaction unless:

(1) the transaction was authorized by the terms of the trust;

(2) the transaction was approved by the court;

(3) the beneficiary did not commence a judicial proceeding within the time allowed by Section 46A-10-1005 NMSA 1978;

(4) the beneficiary consented to the trustee's conduct, ratified the transaction or released the trustee in compliance with Section 46A-10-1009 NMSA 1978; or

(5) the transaction involved a contract entered into or claim acquired by the trustee before the person became or contemplated becoming trustee.

C. A sale, encumbrance or other transaction involving the investment or management of trust property is presumed to be affected by a conflict between personal and fiduciary interests if it is entered into by the trustee with:

(1) the trustee's spouse;

(2) the trustee's descendants, siblings, parents or the spouse of any of them;

(3) an agent or attorney of the trustee; or

(4) a corporation or other person or enterprise in which the trustee, or a person that owns a significant interest in the trustee, has an interest that might affect the trustee's best judgment.

D. A transaction between a trustee and a beneficiary that does not concern trust property but that occurs during the existence of the trust or while the trustee retains significant influence over the beneficiary and from which the trustee obtains an advantage is voidable by the beneficiary unless the trustee establishes that the transaction was fair to the beneficiary.

E. A transaction not concerning trust property in which the trustee engages in the trustee's individual capacity involves a conflict between personal and fiduciary interests if the transaction concerns an opportunity properly belonging to the trust.

F. An investment by a trustee in securities of an investment company or investment trust to which the trustee, or its affiliate, provides services in a capacity other than as trustee is not presumed to be affected by a conflict between personal and fiduciary interests if the investment otherwise complies with the Uniform Prudent Investor Act [45-7-601 NMSA 1978]. In addition to its compensation for acting as trustee, the trustee may be compensated by the investment company or investment trust for providing those services out of fees charged to the trust. If the trustee receives compensation from the investment company or investment trust for providing investment advisory or investment services, the trustee at least annually shall notify the persons entitled under Section 46A-8-813 NMSA 1978 to receive a copy of the trustee's annual report of the rate and method by which the compensation was determined.

G. In voting shares of stock or in exercising powers of control over similar interests in other forms of enterprise, the trustee shall act in the best interests of the beneficiaries. If the trust is the sole owner of a corporation or other form of enterprise, the trustee shall elect or appoint directors or other managers who will manage the corporation or enterprise in the best interests of the beneficiaries.

H. This section does not preclude the following transactions, if fair to the beneficiaries:

(1) an agreement between a trustee and a beneficiary relating to the appointment or compensation of the trustee;

(2) payment of reasonable compensation to the trustee;

(3) a transaction between a trust and another trust, decedent's estate or conservatorship of which the trustee is a fiduciary or in which a beneficiary has an interest;

(4) a deposit of trust money in a regulated financial-service institution operated by the trustee; or

(5) an advance by the trustee of money for the protection of the trust.

I. The court may appoint a special fiduciary to make a decision with respect to any proposed transaction that might violate this section if entered into by the trustee.

History: Laws 2003, ch. 122, 8-802; 2007, ch. 128, 21.



Section 46A-8-803 - Impartiality.

46A-8-803. Impartiality.

If a trust has two or more beneficiaries, the trustee shall act impartially in investing, managing and distributing the trust property, giving due regard to the beneficiaries' respective interests.

History: Laws 2003, ch. 122, 8-803.



Section 46A-8-804 - Prudent administration.

46A-8-804. Prudent administration.

A trustee shall administer the trust as a prudent person would, by considering the purposes, terms, distributional requirements and other circumstances of the trust. In satisfying this standard, the trustee shall exercise reasonable care, skill and caution.

History: Laws 2003, ch. 122, 8-804.



Section 46A-8-805 - Costs of administration.

46A-8-805. Costs of administration.

In administering a trust, the trustee may incur only costs that are reasonable in relation to the trust property, the purposes of the trust and the skills of the trustee.

History: Laws 2003, ch. 122, 8-805.



Section 46A-8-806 - Trustee's skills.

46A-8-806. Trustee's skills.

A trustee who has special skills or expertise, or is named trustee in reliance upon the trustee's representation that the trustee has special skills or expertise, shall use those special skills or expertise.

History: Laws 2003, ch. 122, 8-806.



Section 46A-8-807 - Delegation by trustee.

46A-8-807. Delegation by trustee.

A. A trustee may delegate duties and powers that a prudent trustee of comparable skills could properly delegate under the circumstances. The trustee shall exercise reasonable care, skill and caution in:

(1) selecting an agent;

(2) establishing the scope and terms of the delegation, consistent with the purposes and terms of the trust; and

(3) periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the terms of the delegation.

B. In performing a delegated function, an agent owes a duty to the trust to exercise reasonable care to comply with the terms of the delegation.

C. A trustee who complies with Subsection A of this section is not liable to the beneficiaries or to the trust for an action of the agent to whom the function was delegated.

D. By accepting a delegation of powers or duties from the trustee of a trust that is subject to the law of this state, an agent submits to the jurisdiction of the courts of this state.

History: Laws 2003, ch. 122, 8-807.



Section 46A-8-808 - Powers to direct.

46A-8-808. Powers to direct.

A. While a trust is revocable, the trustee may follow a direction of the settlor that is contrary to the terms of the trust.

B. If the terms of a trust confer upon a person other than the settlor of a revocable trust power to direct certain actions of the trustee, the trustee shall act in accordance with an exercise of the power unless the attempted exercise is manifestly contrary to the terms of the trust or the trustee knows the attempted exercise would constitute a serious breach of a fiduciary duty that the person holding the power owes to the beneficiaries of the trust.

C. The terms of a trust may confer upon a trustee or other person a power to direct the modification or termination of the trust.

D. A person, other than a beneficiary, who holds a power to direct is presumptively a fiduciary who, as such, is required to act in good faith with regard to the purposes of the trust and the interests of the beneficiaries. The holder of a power to direct is liable for any loss that results from breach of a fiduciary duty.

History: Laws 2003, ch. 122, 8-808.



Section 46A-8-809 - Control and protection of trust property.

46A-8-809. Control and protection of trust property.

A trustee shall take reasonable steps to take control of and protect the trust property.

History: Laws 2003, ch. 122, 8-809.



Section 46A-8-810 - Recordkeeping and identification of trust property.

46A-8-810. Recordkeeping and identification of trust property.

A. A trustee shall keep adequate records of the administration of the trust.

B. A trustee shall keep trust property separate from the trustee's own property.

C. Except as otherwise provided in Subsection D of this section, a trustee shall cause the trust property to be designated so that the interest of the trust, to the extent feasible, appears in records maintained by a party other than a trustee or beneficiary.

D. If the trustee maintains records clearly indicating the respective interests, a trustee may invest as a whole the property of two or more separate trusts.

History: Laws 2003, ch. 122, 8-810.



Section 46A-8-811 - Enforcement and defense of claims.

46A-8-811. Enforcement and defense of claims.

A trustee shall take reasonable steps to enforce claims of the trust and to defend claims against the trust.

History: Laws 2003, ch. 122, 8-811.



Section 46A-8-812 - Collecting trust property.

46A-8-812. Collecting trust property.

A trustee shall take reasonable steps to compel a former trustee or other person to deliver trust property to the trustee and to redress a breach of trust known to the trustee to have been committed by a former trustee.

History: Laws 2003, ch. 122, 8-812.



Section 46A-8-813 - Duty to inform and report.

46A-8-813. Duty to inform and report.

A. A trustee shall keep the qualified beneficiaries of the trust reasonably informed about the administration of the trust and of the material facts necessary for them to protect their interests. Unless unreasonable under the circumstances, a trustee shall promptly respond to a beneficiary's request for information related to the administration of the trust.

B. A trustee:

(1) upon request of a beneficiary, shall promptly furnish to the beneficiary a copy of the trust instrument;

(2) within sixty days after accepting a trusteeship, shall notify the qualified beneficiaries of the acceptance and of the trustee's name, address and telephone number;

(3) within sixty days after the date the trustee acquires knowledge of the creation of an irrevocable trust, or the date the trustee acquires knowledge that a formerly revocable trust has become irrevocable, whether by the death of the settlor or otherwise, shall notify the qualified beneficiaries of the trust's existence, of the identity of the settlor or settlors, of the right to request a copy of the trust instrument and of the right to a trustee's report as provided in Subsection C of this section; and

(4) shall notify the qualified beneficiaries in advance of any change in the method or rate of the trustee's compensation.

C. A trustee shall send to the distributees or permissible distributees of trust income or principal, and to other qualified or nonqualified beneficiaries who request it, at least annually and at the termination of the trust, a report of the trust property, liabilities, receipts and disbursements, including the source and amount of the trustee's compensation, a listing of the trust assets and, if feasible, their respective market values. Upon a vacancy in a trusteeship, unless a co-trustee remains in office, a report must be sent to the qualified beneficiaries by the former trustee. A personal representative, conservator or guardian may send the qualified beneficiaries a report on behalf of a deceased or incapacitated trustee.

D. A beneficiary may waive the right to a trustee's report or other information otherwise required to be furnished under this section. A beneficiary, with respect to future reports and other information, may withdraw a waiver previously given.

E. Paragraphs (2) and (3) of Subsection B of this section do not apply to a trustee who accepts a trusteeship before July 1, 2003, to an irrevocable trust created before July 1, 2003 or to a revocable trust that becomes irrevocable before July 1, 2003.

F. A knowing waiver by a settlor of the duties of the trustee to inform and report to beneficiaries under the Uniform Trust Code [46A-1-101 NMSA 1978] is effective, but only while the trustee is a regulated financial service institution qualified to do trust business in New Mexico. The knowing waiver must be conspicuous, must be contained in the terms of the trust or of a separate affidavit signed by the settlor and must state that the settlor has been informed of the risks and consequences of the waiver and that the settlor nevertheless directs that the reports and information be withheld by the trustee. As used in this subsection, "conspicuous" means conspicuous as defined in Section 55-1-201 NMSA 1978. The knowing waiver may direct that the reports and information be withheld:

(1) in whole or in part;

(2) from one or more beneficiaries or classes of beneficiaries, qualified or otherwise;

(3) in all events;

(4) until the occurrence of a date, event or contingency;

(5) in the sole and absolute discretion of the trustee or another person or both; or

(6) subject to more than one of the restrictions in Paragraphs (1) through (5) of this subsection.

History: Laws 2003, ch. 122, 8-813; 2007, ch. 128, 22.



Section 46A-8-814 - Discretionary powers; tax savings.

46A-8-814. Discretionary powers; tax savings.

A. Notwithstanding the breadth of discretion granted to a trustee in the terms of the trust, including the use of such terms as "absolute", "sole" or "uncontrolled", the trustee shall exercise a discretionary power in good faith and in accordance with the terms and purposes of the trust and the interests of the beneficiaries.

B. Subject to Subsection D of this section, and unless the terms of the trust expressly indicate that a rule in this subsection does not apply:

(1) a person other than a settlor who is a beneficiary and trustee of a trust that confers on the trustee a power to make discretionary distributions to or for the trustee's personal benefit may exercise the power only in accordance with an ascertainable standard; and

(2) a trustee may not exercise a power to make discretionary distributions to satisfy a legal obligation of support that the trustee personally owes another person.

C. A power whose exercise is limited or prohibited by Subsection B of this section may be exercised by a majority of the remaining trustees whose exercise of the power is not so limited or prohibited. If the power of all trustees is so limited or prohibited, the court may appoint a special fiduciary with authority to exercise the power.

D. Subsection B of this section does not apply to:

(1) a power held by the settlor's spouse who is the trustee of a trust for which a marital deduction, as defined in Section 2056(b)(5) or 2523(b)(5) of the Internal Revenue Code of 1986, as amended, was previously allowed;

(2) any trust during any period that the trust may be revoked or amended by its settlor; or

(3) a trust if contributions to the trust qualify for the annual exclusion under Section 2503(c) of the Internal Revenue Code of 1986, as amended.

History: Laws 2003, ch. 122, 8-814; 2007, ch. 128, 23.



Section 46A-8-815 - General powers of trustee.

46A-8-815. General powers of trustee.

A. A trustee, without authorization by the court, may exercise:

(1) powers conferred by the terms of the trust; and

(2) except as limited by the terms of the trust:

(a) all powers over the trust property that an unmarried competent owner has over individually owned property;

(b) any other powers appropriate to achieve the proper investment, management and distribution of the trust property; and

(c) any other powers conferred by the Uniform Trust Code [46A-1-101 NMSA 1978].

B. The exercise of a power is subject to the fiduciary duties prescribed by Chapter 46A, Article 8 NMSA 1978.

History: Laws 2003, ch. 122, 8-815; 2007, ch. 128, 24.



Section 46A-8-816 - Specific powers of trustee.

46A-8-816. Specific powers of trustee.

Without limiting the authority conferred by Section 8-815 [46A-8-815 NMSA 1978] of the Uniform Trust Code, a trustee may:

A. collect trust property and accept or reject additions to the trust property from a settlor or any other person;

B. acquire or sell property, for cash or on credit, at public or private sale;

C. exchange, partition or otherwise change the character of trust property;

D. deposit trust money in an account in a regulated financial-service institution;

E. borrow money, with or without security, and mortgage or pledge trust property for a period within or extending beyond the duration of the trust;

F. with respect to an interest in a proprietorship, partnership, limited liability company, business trust, corporation or other form of business or enterprise, continue the business or other enterprise and take any action that may be taken by shareholders, members or property owners, including merging, dissolving or otherwise changing the form of business organization or contributing additional capital;

G. with respect to stocks or other securities, exercise the rights of an absolute owner, including the right to:

(1) vote, or give proxies to vote, with or without power of substitution, or enter into or continue a voting trust agreement;

(2) hold a security in the name of a nominee or in other form without disclosure of the trust so that title may pass by delivery;

(3) pay calls, assessments and other sums chargeable or accruing against the securities and sell or exercise stock subscription or conversion rights; and

(4) deposit the securities with a depositary [depository] or other regulated financial-service institution;

H. with respect to an interest in real property, construct, or make ordinary or extraordinary repairs to, alterations to, or improvements in, buildings or other structures, demolish improvements, raze existing or erect new party walls or buildings, subdivide or develop land, dedicate land to public use or grant public or private easements, and make or vacate plats and adjust boundaries;

I. enter into a lease for any purpose as lessor or lessee, including a lease or other arrangement for exploration and removal of natural resources, with or without the option to purchase or renew, for a period within or extending beyond the duration of the trust;

J. grant an option involving a sale, lease or other disposition of trust property or acquire an option for the acquisition of property, including an option exercisable beyond the duration of the trust, and exercise an option so acquired;

K. insure the property of the trust against damage or loss and insure the trustee, the trustee's agents and beneficiaries against liability arising from the administration of the trust;

L. abandon or decline to administer property of no value or of insufficient value to justify its collection or continued administration;

M. with respect to possible liability for violation of environmental law:

(1) inspect or investigate property the trustee holds or has been asked to hold, or property owned or operated by an organization in which the trustee holds or has been asked to hold an interest, for the purpose of determining the application of environmental law with respect to the property;

(2) take action to prevent, abate or otherwise remedy any actual or potential violation of any environmental law affecting property held directly or indirectly by the trustee, whether taken before or after the assertion of a claim or the initiation of governmental enforcement;

(3) decline to accept property into trust or disclaim any power with respect to property that is or may be burdened with liability for violation of environmental law;

(4) compromise claims against the trust that may be asserted for an alleged violation of environmental law; and

(5) pay the expense of any inspection, review, abatement or remedial action to comply with environmental law;

N. pay or contest any claim, settle a claim by or against the trust and release, in whole or in part, a claim belonging to the trust;

O. pay taxes, assessments, compensation of the trustee and of employees and agents of the trust, and other expenses incurred in the administration of the trust;

P. exercise elections with respect to federal, state and local taxes;

Q. select a mode of payment under any employee benefit or retirement plan, annuity or life insurance payable to the trustee, exercise rights thereunder, including exercise of the right to indemnification for expenses and against liabilities, and take appropriate action to collect the proceeds;

R. make loans out of trust property, including loans to a beneficiary on terms and conditions the trustee considers to be fair and reasonable under the circumstances, and the trustee has a lien on future distributions for repayment of those loans;

S. pledge trust property to guarantee loans made by others to the beneficiary;

T. appoint a trustee to act in another jurisdiction with respect to trust property located in the other jurisdiction, confer upon the appointed trustee all of the powers and duties of the appointing trustee, require that the appointed trustee furnish security and remove any trustee so appointed;

U. pay an amount distributable to a beneficiary who is under a legal disability or who the trustee reasonably believes is incapacitated, by paying it directly to the beneficiary or applying it for the beneficiary's benefit, or by:

(1) paying it to the beneficiary's conservator or, if the beneficiary does not have a conservator, the beneficiary's guardian;

(2) paying it to the beneficiary's custodian under the Uniform Transfers to Minors Act [46-7-11 to 46-7-34 NMSA 1978] or custodial trustee under the Uniform Custodial Trust Act [45-7-501 to 45-7-522 NMSA 1978], and, for that purpose, creating a custodianship or custodial trust;

(3) if the trustee does not know of a conservator, guardian, custodian or custodial trustee, paying it to an adult relative or other person having legal or physical care or custody of the beneficiary, to be expended on the beneficiary's behalf; or

(4) managing it as a separate fund on the beneficiary's behalf, subject to the beneficiary's continuing right to withdraw the distribution;

V. on distribution of trust property or the division or termination of a trust, make distributions in divided or undivided interests, allocate particular assets in proportionate or disproportionate shares, value the trust property for those purposes and adjust for resulting differences in valuation;

W. resolve a dispute concerning the interpretation of the trust or its administration by mediation, arbitration or other procedure for alternative dispute resolution;

X. prosecute or defend an action, claim or judicial proceeding in any jurisdiction to protect trust property and the trustee in the performance of the trustee's duties;

Y. sign and deliver contracts and other instruments that are useful to achieve or facilitate the exercise of the trustee's powers; and

Z. on termination of the trust, exercise the powers appropriate to wind up the administration of the trust and distribute the trust property to the persons entitled to it.

History: Laws 2003, ch. 122, 8-816.



Section 46A-8-817 - Distribution upon termination.

46A-8-817. Distribution upon termination.

A. Upon termination or partial termination of a trust, the trustee may send to the beneficiaries a proposal for distribution. The right of any beneficiary to object to the proposed distribution terminates if the beneficiary does not notify the trustee of an objection within thirty days after the proposal was sent, but only if the proposal informed the beneficiary of the right to object and of the time allowed for objection.

B. Upon the occurrence of an event terminating or partially terminating a trust, the trustee shall proceed expeditiously to distribute the trust property to the persons entitled to it, subject to the right of the trustee to retain a reasonable reserve for the payment of debts, expenses and taxes.

C. A release by a beneficiary of a trustee from liability for breach of trust is invalid to the extent:

(1) it was induced by improper conduct of the trustee; or

(2) the beneficiary, at the time of the release, did not know of the beneficiary's rights or of the material facts relating to the breach.

History: Laws 2003, ch. 122, 8-817.






Article 9 - Reserved

ARTICLE 9

Reserved



Article 10 - Liability of Trustees and Rights of Persons Dealing with Trustees

Section 46A-10-1001 - Breach of trust.

46A-10-1001. Breach of trust.

A. A violation by a trustee of a duty the trustee owes to a beneficiary is a breach of trust.

B. To remedy a breach of trust that has occurred or may occur, the court may:

(1) compel the trustee to perform the trustee's duties;

(2) enjoin the trustee from committing a breach of trust;

(3) compel the trustee to redress a breach of trust by paying money, restoring property or other means;

(4) order a trustee to account;

(5) appoint a special fiduciary to take possession of the trust property and administer the trust;

(6) suspend the trustee;

(7) remove the trustee as provided in Section 46A-7-706 NMSA 1978;

(8) reduce or deny compensation to the trustee;

(9) subject to Section 46A-10-1012 NMSA 1978, void an act of the trustee, impose a lien or a constructive trust on trust property or trace trust property wrongfully disposed of and recover the property or its proceeds; or

(10) order any other appropriate relief.

History: Laws 2003, ch. 122, 10-1001; 2007, ch. 128, 25.



Section 46A-10-1002 - Damages for breach of trust.

46A-10-1002. Damages for breach of trust.

A. A trustee who commits a breach of trust is liable to the beneficiaries affected for the greater of:

(1) the amount required to restore the value of the trust property and trust distributions to what they would have been had the breach not occurred; or

(2) the profit the trustee made by reason of the breach.

B. Except as otherwise provided in this subsection, if more than one trustee is liable to the beneficiaries for a breach of trust, a trustee is entitled to contribution from the other trustee or trustees. A trustee is not entitled to contribution if the trustee was substantially more at fault than another trustee or if the trustee committed the breach of trust in bad faith or with reckless indifference to the purposes of the trust or the interests of the beneficiaries. A trustee who received a benefit from the breach of trust is not entitled to contribution from another trustee to the extent of the benefit received.

History: Laws 2003, ch. 122, 10-1002; 2007, ch. 128, 26.



Section 46A-10-1003 - Damages in absence of breach.

46A-10-1003. Damages in absence of breach.

A. A trustee is accountable to an affected beneficiary for any profit made by the trustee arising from the administration of the trust, even absent a breach of trust.

B. Absent a breach of trust, a trustee is not liable to a beneficiary for a loss or depreciation in the value of trust property or for not having made a profit.

History: Laws 2003, ch. 122, 10-1003.



Section 46A-10-1004 - Attorney fees and costs.

46A-10-1004. Attorney fees and costs.

In a judicial proceeding involving the administration of a trust, the court, as justice and equity may require, may award costs and expenses, including reasonable attorney fees, to any party, to be paid by another party or from the trust that is the subject of the controversy.

History: Laws 2003, ch. 122, 10-1004.



Section 46A-10-1005 - Limitation of action against trustee.

46A-10-1005. Limitation of action against trustee.

A. A beneficiary shall not commence a proceeding against a trustee for breach of trust more than one year after the date the beneficiary or a representative of the beneficiary was sent a report that adequately disclosed the existence of a potential claim for breach of trust and informed the beneficiary of the time allowed for commencing a proceeding.

B. A report adequately discloses the existence of a potential claim for breach of trust if it provides sufficient information so that the beneficiary or representative knows of the potential claim or should have inquired into its existence.

C. If Subsection A of this section does not apply, a judicial proceeding by a beneficiary against a trustee for breach of trust must be commenced within five years after the first to occur of:

(1) the removal, resignation or death of the trustee;

(2) the termination of the beneficiary's interest in the trust; or

(3) the termination of the trust.

History: Laws 2007, ch. 128, 27.



Section 46A-10-1006 - Reliance on trust instrument.

46A-10-1006. Reliance on trust instrument.

A trustee who acts in reasonable reliance on the terms of the trust as expressed in the trust instrument is not liable to a beneficiary for a breach of trust to the extent the breach resulted from the reliance.

History: Laws 2003, ch. 122, 10-1005; recompiled as 46A-10-1006 by Laws 2007, ch. 128, 30.



Section 46A-10-1007 - Event affecting administration or distribution.

46A-10-1007. Event affecting administration or distribution.

If the happening of an event, including marriage, divorce, performance of educational requirements or death, affects the administration or distribution of a trust, a trustee who has exercised reasonable care to ascertain the happening of the event is not liable for a loss resulting from the trustee's lack of knowledge.

History: Laws 2003, ch. 122, 10-1006; recompiled as 46A-10-1007 by Laws 2007, ch. 128, 30.



Section 46A-10-1008 - Exculpation of trustee.

46A-10-1008. Exculpation of trustee.

A. A term of a trust relieving a trustee of liability for breach of trust is unenforceable to the extent that it:

(1) relieves the trustee of liability for breach of trust committed in bad faith or with reckless indifference to the purposes of the trust or the interests of the beneficiaries; or

(2) was inserted as the result of an abuse by the trustee of a fiduciary or confidential relationship to the settlor.

B. An exculpatory term drafted or caused to be drafted by the trustee is invalid as an abuse of a fiduciary or confidential relationship unless the trustee proves that the exculpatory term is fair under the circumstances and that its existence and contents were adequately communicated to the settlor.

History: Laws 2003, ch. 122, 10-1007; recompiled as 46A-10-1008 by Laws 2007, ch. 128, 30.



Section 46A-10-1009 - Beneficiary's consent, release or ratification.

46A-10-1009. Beneficiary's consent, release or ratification.

A trustee is not liable to a beneficiary for breach of trust if the beneficiary consented to the conduct constituting the breach, released the trustee from liability for the breach or ratified the transaction constituting the breach, unless:

A. the consent, release or ratification of the beneficiary was induced by improper conduct of the trustee; or

B. at the time of the consent, release or ratification, the beneficiary did not know of the beneficiary's rights or of the material facts relating to the breach.

History: Laws 2003, ch. 122, 10-1008; recompiled as 46A-10-1009 by Laws 2007, ch. 128, 30.



Section 46A-10-1010 - Limitation on personal liability of trustee.

46A-10-1010. Limitation on personal liability of trustee.

A. Except as otherwise provided in the contract, a trustee is not personally liable on a contract properly entered into in the trustee's fiduciary capacity in the course of administering the trust if the trustee in the contract disclosed the fiduciary capacity.

B. A trustee is personally liable for torts committed in the course of administering a trust, or for obligations arising from ownership or control of trust property, including liability for violation of environmental law, only if the trustee is personally at fault.

C. A claim based on a contract entered into by a trustee in the trustee's fiduciary capacity, on an obligation arising from ownership or control of trust property, or on a tort committed in the course of administering a trust, may be asserted in a judicial proceeding against the trustee in the trustee's fiduciary capacity, whether or not the trustee is personally liable for the claim.

History: Laws 2003, ch. 122, 10-1009; recompiled as 46A-10-1010 by Laws 2007, ch. 128, 30.



Section 46A-10-1011 - Interest as general partner.

46A-10-1011. Interest as general partner.

A. Except as otherwise provided in Subsection C of this section or unless personal liability is imposed in the contract, a trustee who holds an interest as a general partner in a general or limited partnership is not personally liable on a contract entered into by the partnership after the trust's acquisition of the interest if the fiduciary capacity was disclosed in the contract or in a statement previously filed or recorded pursuant to the provisions of any version of the Uniform Partnership Act [54-1A-1002 NMSA 1978] or the Uniform Limited Partnership Act [repealed].

B. Except as otherwise provided in Subsection C of this section, a trustee who holds an interest as a general partner is not personally liable for torts committed by the partnership or for obligations arising from ownership or control of the interest unless the trustee is personally at fault.

C. The immunity provided by this section does not apply if an interest in the partnership is held by the trustee in a capacity other than that of trustee or is held by the trustee's spouse or one or more of the trustee's descendants, siblings or parents, or the spouse of any of them.

D. If the trustee of a revocable trust holds an interest as a general partner, the settlor is personally liable for contracts and other obligations of the partnership as if the settlor were a general partner.

History: Laws 2007, ch. 128, 28.



Section 46A-10-1012 - Protection of person dealing with trustee.

46A-10-1012. Protection of person dealing with trustee.

A. A person other than a beneficiary who in good faith assists a trustee, or who in good faith and for value deals with a trustee, without knowledge that the trustee is exceeding or improperly exercising the trustee's powers is protected from liability as if the trustee properly exercised the power.

B. A person other than a beneficiary who in good faith deals with a trustee is not required to inquire into the extent of the trustee's powers or the propriety of their exercise.

C. A person who in good faith delivers assets to a trustee need not ensure their proper application.

D. A person other than a beneficiary who in good faith assists a former trustee, or who in good faith and for value deals with a former trustee, without knowledge that the trusteeship has terminated, is protected from liability as if the former trustee were still a trustee.

E. Comparable protective provisions of other laws relating to commercial transactions or transfer of securities by fiduciaries prevail over the protection provided by this section.

History: Laws 2003, ch. 122, 10-1011; recompiled as 46A-10-1012 by Laws 2007, ch. 128, 30.



Section 46A-10-1013 - Certification of trust.

46A-10-1013. Certification of trust.

A. Instead of furnishing a copy of the trust instrument to a person other than a beneficiary, the trustee may furnish to the person a certification of trust containing the following information:

(1) that the trust exists and the date the trust instrument was executed;

(2) the identity of the settlor;

(3) the identity and address of the currently acting trustee;

(4) the powers of the trustee;

(5) the revocability or irrevocability of the trust and the identity of any person holding a power to revoke the trust;

(6) the authority of co-trustees to sign or otherwise authenticate and whether all or less than all are required in order to exercise powers of the trustee;

(7) the trust's taxpayer identification number;

(8) the manner of taking title to trust property; and

(9) if an action is to be undertaken through an agent, that delegation of the action to an agent is not prohibited by the trust instrument.

B. A certification of trust may be signed or otherwise authenticated by any trustee. The recipient of a certification of trust that will be used to affect title to real property may require the certification to be acknowledged by a trustee so as to allow it to be recorded.

C. A certification of trust must state that the trust has not been revoked, modified or amended in any manner that would cause the representations contained in the certification of trust to be incorrect.

D. A certification of trust need not contain the dispositive terms of a trust.

E. A recipient of a certification of trust may require the trustee to furnish copies of those excerpts from the original trust instrument and later amendments that designate the trustee and confer upon the trustee the power to act in the pending transaction.

F. A person who acts in reliance upon a certification of trust without knowledge that the representations contained therein are incorrect is not liable to any person for so acting and may assume without inquiry the existence of the facts contained in the certification. Knowledge of the terms of the trust may not be inferred solely from the fact that a copy of all or part of the trust instrument is held by the person relying upon the certification.

G. A person who in good faith enters into a transaction in reliance upon a certification of trust may enforce the transaction against the trust property as if the representations contained in the certification were correct.

H. A person making a demand for the trust instrument in addition to a certification of trust or excerpts is liable for damages if the court determines that the person did not act in good faith in demanding the trust instrument.

I. This section does not limit the right of a person to obtain a copy of the trust instrument in a judicial proceeding concerning the trust.

History: Laws 2003, ch. 122, 10-1012; recompiled as 46A-10-1013 by Laws 2007, ch. 128, 30.






Article 11 - Miscellaneous Provisions

Section 46A-11-1101 - Uniformity of application and construction.

46A-11-1101. Uniformity of application and construction.

In applying and construing the Uniform Trust Code [46A-1-101 NMSA 1978], consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

History: Laws 2003, ch. 122, 11-1101.



Section 46A-11-1102 - Electronic records and signatures.

46A-11-1102. Electronic records and signatures.

The provisions of the Uniform Trust Code [46A-1-101 to 46A-11-1104 NMSA 1978] governing the legal effect, validity or enforceability of electronic records or electronic signatures, and of contracts formed or performed with the use of such records or signatures, conform to the requirements of Section 102 of the federal Electronic Signatures in Global and National Commerce Act and supersede, modify and limit the requirements of the federal Electronic Signatures in Global and National Commerce Act.

History: Laws 2003, ch. 122, 11-1102.



Section 46A-11-1103 - Severability.

46A-11-1103. Severability.

If any provision of the Uniform Trust Code [46A-1-101 NMSA 1978] or its application to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of that code which can be given effect without the invalid provision or application, and to this end the provisions of the code are severable.

History: Laws 2003, ch. 122, 11-1103.



Section 46A-11-1104 - Application to existing relationships.

46A-11-1104. Application to existing relationships.

A. Except as otherwise provided in the Uniform Trust Code [46A-1-101 NMSA 1978], on the effective date of the Uniform Trust Code or of any amendment to that code:

(1) the Uniform Trust Code or the amendment applies to all trusts created before, on or after its effective date;

(2) the Uniform Trust Code or the amendment applies to all judicial proceedings concerning trusts commenced on or after its effective date;

(3) the Uniform Trust Code or the amendment applies to judicial proceedings concerning trusts commenced before its effective date, unless the court finds that application of a particular provision of the Uniform Trust Code or the amendment would substantially interfere with the effective conduct of the judicial proceedings or prejudice the rights of the parties, in which case the particular provision of the Uniform Trust Code or the amendment does not apply and the superseded law applies;

(4) any rule of construction or presumption provided in the Uniform Trust Code or the amendment applies to trust instruments executed before the effective date of the Uniform Trust Code or any amendment to that code unless there is a clear indication of a contrary intent in the terms of the trust; and

(5) an act done before the effective date of the Uniform Trust Code or any amendment to that code is not affected by the Uniform Trust Code or the amendment.

B. If a right is acquired, extinguished or barred upon the expiration of a prescribed period that has commenced to run under any other statute before the effective date of the Uniform Trust Code or any amendment to that code, that statute continues to apply to the right even if it has been repealed or superseded.

C. The Uniform Trust Code or any amendment to that code does not apply to the trust created by the Enabling Act for New Mexico of June 20, 1910, 36 Stat. 557, Ch. 310.

History: Laws 2003, ch. 122, 11-1104; 2011, ch. 124, 96.



Section 46A-11-1105 - Application to existing relationships.

46A-11-1105. Application to existing relationships.

A. Except as otherwise provided in this 2007 act:

(1) the provisions of this 2007 act apply to all trusts created before, on or after July 1, 2007;

(2) the provisions of this 2007 act apply to all judicial proceedings concerning trusts commenced on or after July 1, 2007;

(3) the provisions of this 2007 act apply to judicial proceedings concerning trusts commenced before July 1, 2007 unless the court finds that application of a particular provision of this 2007 act would substantially interfere with the effective conduct of the judicial proceedings or prejudice the rights of the parties, in which case the particular provision of this 2007 act does not apply and the superseded law applies;

(4) any rule of construction or presumption provided in this 2007 act applies to trust instruments executed before July 1, 2007 unless there is a clear indication of a contrary intent in the terms of the trust; and

(5) an act done before the effective date of this 2007 act is not affected by the provisions of this 2007 act.

B. If a right is acquired, extinguished or barred upon the expiration of a prescribed period that has commenced to run under any other statute before July 1, 2007, that statute continues to apply to the right even if it has been repealed or superseded.

C. The provisions of this 2007 act do not apply to the trust created by the Enabling Act for New Mexico of June 20, 1910, 36 Stat. 557, Ch. 310.

History: Laws 2007, ch. 128, 29.









Chapter 46B - Uniform Power of Attorney Act

Article 1 - Uniform Power of Attorney Act

Part 1

Section 46B-1-101 - Recompiled.

46B-1-101. Recompiled.



Section 46B-1-102 - Recompiled.

46B-1-102. Recompiled.



Section 46B-1-103 - Recompiled.

46B-1-103. Recompiled.



Section 46B-1-104 - Recompiled.

46B-1-104. Recompiled.



Section 46B-1-105 - Recompiled.

46B-1-105. Recompiled.



Section 46B-1-106 - Recompiled.

46B-1-106. Recompiled.



Section 46B-1-107 - Recompiled.

46B-1-107. Recompiled.



Section 46B-1-108 - Recompiled.

46B-1-108. Recompiled.



Section 46B-1-109 - Recompiled.

46B-1-109. Recompiled.



Section 46B-1-110 - Recompiled.

46B-1-110. Recompiled.



Section 46B-1-111 - Recompiled.

46B-1-111. Recompiled.



Section 46B-1-112 - Recompiled.

46B-1-112. Recompiled.



Section 46B-1-113 - Recompiled.

46B-1-113. Recompiled.



Section 46B-1-114 - Recompiled.

46B-1-114. Recompiled.



Section 46B-1-115 - Recompiled.

46B-1-115. Recompiled.



Section 46B-1-116 - Recompiled.

46B-1-116. Recompiled.



Section 46B-1-117 - Recompiled.

46B-1-117. Recompiled.



Section 46B-1-118 - Recompiled.

46B-1-118. Recompiled.



Section 46B-1-119 - Recompiled.

46B-1-119. Recompiled.



Section 46B-1-120 - Recompiled.

46B-1-120. Recompiled.



Section 46B-1-121 - Recompiled.

46B-1-121. Recompiled.



Section 46B-1-122 - Recompiled.

46B-1-122. Recompiled.



Section 46B-1-123 - Recompiled.

46B-1-123. Recompiled.






Part 2

Section 46B-1-201 - Recompiled.

46B-1-201. Recompiled.



Section 46B-1-202 - Recompiled.

46B-1-202. Recompiled.



Section 46B-1-203 - Recompiled.

46B-1-203. Recompiled.



Section 46B-1-204 - Recompiled.

46B-1-204. Recompiled.



Section 46B-1-205 - Recompiled.

46B-1-205. Recompiled.



Section 46B-1-206 - Recompiled.

46B-1-206. Recompiled.



Section 46B-1-207 - Recompiled.

46B-1-207. Recompiled.

History: Laws 2007, ch. 135, 207; recompiled by Laws 2011, ch. 124, 102.



Section 46B-1-208 - Recompiled.

46B-1-208. Recompiled.



Section 46B-1-209 - Recompiled.

46B-1-209. Recompiled.



Section 46B-1-210 - Recompiled.

46B-1-210. Recompiled.



Section 46B-1-211 - Recompiled.

46B-1-211. Recompiled.



Section 46B-1-212 - Recompiled.

46B-1-212. Recompiled.



Section 46B-1-213 - Recompiled.

46B-1-213. Recompiled.



Section 46B-1-214 - Recompiled.

46B-1-214. Recompiled.



Section 46B-1-215 - Recompiled.

46B-1-215. Recompiled.



Section 46B-1-216 - Recompiled.

46B-1-216. Recompiled.



Section 46B-1-217 - Recompiled.

46B-1-217. Recompiled.






Part 3

Section 46B-1-301 - Recompiled.

46B-1-301. Recompiled.



Section 46B-1-302 - Recompiled.

46B-1-302. Recompiled.






Part 4

Section 46B-1-401 - Recompiled.

46B-1-401. Recompiled.



Section 46B-1-402 - Recompiled.

46B-1-402. Recompiled.



Section 46B-1-403 - Recompiled.

46B-1-403. Recompiled.












Chapter 47 - Property Law

Article 1 - Conveyances and General Provisions

Section 47-1-1 - "Real estate" defined.

47-1-1. "Real estate" defined.

The term "real estate", as used in Chapter 47 NMSA 1978, shall be so construed as to be applicable to lands, tenements and hereditaments, including all real movable property and leaseholds. As used in this section "leasehold" means an estate in real estate or real property held under a lease.

History: Laws 1851-1852, p. 372; C.L. 1865, ch. 44, 2; C.L. 1884, 2749; C.L. 1897, 3940; Code 1915, 4758; C.S. 1929, 117-102; 1941 Comp., 75-101; 1953 Comp., 70-1-1; 1991, ch. 234, 3.



Section 47-1-2 - Monopolies; entailments; primogeniture.

47-1-2. Monopolies; entailments; primogeniture.

Monopolies are contrary to the genius of a free government and shall never be allowed, nor shall the law of primogeniture or entailments ever be in force in this state.

History: Laws 1851-1852, p. 154; C.L. 1865, ch. 95, 17; C.L. 1884, 2600; C.L. 1897, 3774; Code 1915, 4770; C.S. 1929, 117-114; 1941 Comp., 75-102; 1953 Comp., 70-1-2; Laws 1992, ch. 66, 70.



Section 47-1-4 - Conveyances authorized.

47-1-4. [Conveyances authorized.]

Any person or persons, or body politic, holding, or who may hold, any right or title to real estate in this state, be it absolute or limited, in possession, remainder or reversion, may convey the same in the manner and subject to the restrictions prescribed in this chapter.

History: Laws 1851-1852, p. 373; C.L. 1865, ch. 44, 1; C.L. 1884, 2748; C.L. 1897, 3939; Code 1915, 4757; C.S. 1929, 117-101; 1941 Comp., 75-103; 1953 Comp., 70-1-3.



Section 47-1-5 - Signing of conveyances.

47-1-5. [Signing of conveyances.]

All conveyances of real estate shall be subscribed by the person transferring his title or interest in said real estate, or by his legal agent or attorney.

History: Laws 1851-1852, p. 374; C.L. 1865, ch. 44, 4; C.L. 1884, 2751; C.L. 1897, 3942; Code 1915, 4760; C.S. 1929, 117-104; 1941 Comp., 75-104; 1953 Comp., 70-1-4.



Section 47-1-6 - Seal unnecessary.

47-1-6. Seal unnecessary.

No seal or scroll is necessary to the validity of any contract, bond or conveyance, whether respecting real or personal property, or any other instrument of writing, nor does the addition or omission of a seal or scroll in any way affect the force or effect of the same.

History: Laws 1901, ch. 62, 11; Code 1915, 4761; C.S. 1929, 117-105; 1941 Comp., 75-105; Laws 1967, ch. 87, 9; 1953 Comp., 70-1-5.



Section 47-1-7 - Powers of attorney and revocations thereof to be acknowledged and recorded.

47-1-7. [Powers of attorney and revocations thereof to be acknowledged and recorded.]

All powers of attorney or other writings containing authority to convey real estate, as agent or attorney of the owner of the same, or to execute, as agent for another, any conveyance of real estate, or by which real estate may be affected in law, or equity, shall be acknowledged, certified, filed and recorded, as other writings conveying or affecting real estate are required to be acknowledged. No such power of attorney, or other writing, filed and recorded in the manner prescribed in this section, shall be considered revoked by any act of the party executing the same, until the instrument of writing revoking the same, duly acknowledged and certified to, shall be filed for record and recorded in the office of the county clerk where said power of attorney or other writing is filed and recorded.

History: Laws 1901, ch. 62, 21; Code 1915, 4774; C.S. 1929, 117-118; 1941 Comp., 75-106; 1953 Comp., 70-1-6.



Section 47-1-8 - Conveyances under terminated power of attorney; validation.

47-1-8. [Conveyances under terminated power of attorney; validation.]

All conveyances or incumbrances of real or personal property heretofore or hereafter made in pursuance of a power of attorney valid when executed, are hereby declared valid notwithstanding the revocation of such power or the death of the donor of such power where the person to whom such conveyance or incumbrance is made or granted is a bona fide purchaser or incumbrancer for value and without notice of such revocation or death.

History: 1941 Comp., 75-106a, enacted by Laws 1945, ch. 69, 1; 1953 Comp., 70-1-7.



Section 47-1-9 - Notice of revocation or death by means of affidavit.

47-1-9. [Notice of revocation or death by means of affidavit.]

Notice of such revocation or death may be given so as to affect, with notice, all subsequent purchasers or incumbrancers within the meaning of Section 1 [47-1-8 NMSA 1978] hereof by the filing for record with the county clerk of the county where such real estate is located or where such personal property is usually situated, as the case may be, of the affidavit of any person declaring the facts. Such affidavit may be made on information and belief and such [shall] be duly acknowledged in the same manner as the instrument conveying real estate.

History: 1941 Comp., 75-106b, enacted by Laws 1945, ch. 69, 2; 1953 Comp., 70-1-8.



Section 47-1-10 - Recordation of affidavit of termination of power of attorney.

47-1-10. [Recordation of affidavit of termination of power of attorney.]

In the absence of the recordation of an affidavit as described in Section 2 [47-1-9 NMSA 1978] hereof, all subsequent bona fide purchasers or incumbrancers without actual notice of the defects in such power of attorney as referred to in Section 1 [47-1-8 NMSA 1978] hereof, shall be entitled to the same interest and to the same extent as they would have been had such power of attorney not been subject to such defects.

History: 1941 Comp., 75-106c, enacted by Laws 1945, ch. 69, 3; 1953 Comp., 70-1-9.



Section 47-1-11 - Instruments by agent authorized.

47-1-11. [Instruments by agent authorized.]

All conveyances of real estate, mortgages, trust deeds, sales contracts and other instruments of writing affecting the title to real estate, subscribed and executed by the owner or owners thereof through his or her duly authorized agent under a duly executed and acknowledged power of attorney, shall have the same force and effect as though said conveyance, mortgage, trust deed, sales contract or other instrument affecting the title to real estate had been actually subscribed by the owner or owners thereof.

History: Laws 1937, ch. 147, 1; 1941 Comp., 75-107; 1953 Comp., 70-1-10.



Section 47-1-12 - Conveyance by decree or master.

47-1-12. [Conveyance by decree or master.]

In all actions relating to real estate, where it becomes necessary for the conveyance of the same by either party to the action the court may enter a decree, which of itself shall operate as a good and sufficient conveyance of the real estate in question or may appoint any proper person to make such conveyance for and on behalf of the party.

History: Laws 1901, ch. 62, 10; 1903, ch. 5, 4; Code 1915, 4773; C.S. 1929, 117-117; 1941 Comp., 75-108; 1953 Comp., 70-1-11.



Section 47-1-13 - Lineal and collateral securities; contracts binding realty as against heirs and legal claimants.

47-1-13. [Lineal and collateral securities; contracts binding realty as against heirs and legal claimants.]

Lineal and collateral securities in all cases are hereby forbidden, but the heirs and legal claimants of any person who may have made any written contract or agreement shall be responsible for said contract or agreement to the extent of the lands limited or bequeathed, in such case, and in the manner prescribed by law.

History: Laws 1851-1852, p. 376; C.L. 1865, ch. 44, 27; C.L. 1884, 1426; C.L. 1897, 2046; Code 1915, 4766; C.S. 1929, 117-110; 1941 Comp., 75-109; 1953 Comp., 70-1-12.



Section 47-1-14 - Effect of words "bargained and sold".

47-1-14. [Effect of words "bargained and sold".]

The words, bargained and sold, or words to the same effect, in all conveyances of hereditary real estate, unless restricted in express terms on the part of the person conveying the same, himself and his heirs, to the person to whom the property is conveyed, his heirs and assignees, shall be limited to the following effect:

A. that the grantor, at the time of the execution of said conveyance, is possessed of an irrevocable possession in fee simple to the property so conveyed;

B. that the said real estate, at the time of the execution of said conveyance, is free from all encumbrance made or suffered to be made by the grantor, or by any person claiming the same under him;

C. for the greater security of the person, his heirs and assignees, to whom said real estate is conveyed by the grantor and his heirs, suits may be instituted the same as if the conditions were stipulated in the said conveyance.

History: Laws 1851-1852, p. 374; C.L. 1865, ch. 44, 3; C.L. 1884, 2750; C.L. 1897, 3941; Code 1915, 4759; C.S. 1929, 117-103; 1941 Comp., 75-110; 1953 Comp., 70-1-13.



Section 47-1-15 - Joint grantees or devisees; tenancy in common.

47-1-15. [Joint grantees or devisees; tenancy in common.]

All interest in any real estate, either granted or bequeathed to two or more persons other than executors or trustees, shall be held in common, unless it be clearly expressed in said grant or bequest that it shall be held by both parties.

History: Laws 1851-1852, p. 374; C.L. 1865, ch. 44, 17; C.L. 1884, 2764; C.L. 1897, 3961; Code 1915, 4762; C.S. 1929, 117-106; 1941 Comp., 75-111; 1953 Comp., 70-1-14.



Section 47-1-16 - Instrument of conveyance; prima facie evidence of joint tenancy.

47-1-16. [Instrument of conveyance; prima facie evidence of joint tenancy.]

An instrument conveying or transferring title to real or personal property to two or more persons as joint tenants, to two or more persons and to the survivors of them and the heirs and assigns of the survivor, or to two or more persons with right of survivorship, shall be prima facie evidence that such property is held in a joint tenancy and shall be conclusive as to purchasers or encumbrancers for value. In any litigation involving the issue of such tenancy a preponderance of the evidence shall be sufficient to establish the same.

History: 1953 Comp., 70-1-14.1, enacted by Laws 1955, ch. 174, 1.



Section 47-1-17 - Entailed estates.

47-1-17. [Entailed estates.]

Whenever a conveyance or bequest is made wherein the conveyor or testator shall hold possession of property, be it lands or tenements, in law or equity, as under the English Statute of Edward the First, styled the entail statute, and said property is to be perpetuated in the family, each one of said conveyances or bequests shall only invest the conveyors or testators with possession during their lifetime, who shall possess and hold the right and title to said premises, and no others, the same as a tenant for life is recognized by law; and at the death of said conveyor or testator said lands and tenements shall descend to the children of said conveyor or testator, to be equally divided among them as absolute tenants in common; and if there should be but one child, it shall descend absolutely to it; and if any child should die, the part which he or she should have received shall be given to his or her successor, and if there should be no such successor, then it shall descend to his or her legal heirs.

History: Laws 1851-1852, p. 376; C.L. 1865, ch. 44, 24; C.L. 1884, 1423; C.L. 1897, 2043; Code 1915, 4763; C.S. 1929, 117-107; 1941 Comp., 75-112; 1953 Comp., 70-1-15.



Section 47-1-18 - Reversion; "heirs" and "successors" defined.

47-1-18. [Reversion; "heirs" and "successors" defined.]

When a balance or residue, in lands or tenements, goods or property, is limited by writing or otherwise to take effect after the decease of any person without heirs, or bodily heirs, or succession, the words heirs and successors shall be so construed as to mean heirs or successors living, at the time of the decease of the person styled ancestor.

History: Laws 1851-1852, p. 376; C.L. 1865, ch. 44, 25; C.L. 1884, 1424; C.L. 1897, 2044; Code 1915, 4764; C.S. 1929, 117-108; 1941 Comp., 75-113; 1953 Comp., 70-1-16.



Section 47-1-19 - Rights of heirs of life tenant when made remaindermen.

47-1-19. [Rights of heirs of life tenant when made remaindermen.]

When the remainder of a possession is limited to the heirs or heirs of the body of a person who holds said property as a life estate, in these premises the persons who at the termination of said life estate, are to be heirs or heirs of the body of said life estate, shall be authorized to purchase the same [take as purchasers] by virtue of the remainder of the possession so limited in them.

History: Laws 1851-1852, p. 376; C.L. 1865, ch. 44, 26; C.L. 1884, 1425; C.L. 1897, 2045; Code 1915, 4765; C.S. 1929, 117-109; 1941 Comp., 75-114; 1953 Comp., 70-1-17.



Section 47-1-20 - Remainder to unborn child.

47-1-20. [Remainder to unborn child.]

When any possession has been or shall be conveyed limiting the remainder of the possession to the son or daughter of any person, born after the death of its parent, possession shall be taken the same as if he or she was born during the life of the parent, although no possession should have been conveyed to sustain the remainder of a contingent possession after his death, and after this an absolute possession or bequest may be made, commencing in the future, in writing in the same manner as by will.

History: Laws 1851-1852, p. 376; C.L. 1865, ch. 44, 28; C.L. 1884, 1427; C.L. 1897, 2047; Code 1915, 4767; C.S. 1929, 117-111; 1941 Comp., 75-115; 1953 Comp., 70-1-18.



Section 47-1-21 - Future possession dependent on death without heirs; effect of birth of posthumous child.

47-1-21. [Future possession dependent on death without heirs; effect of birth of posthumous child.]

A future possession depending upon the contingency of the death of a person without heirs shall be revoked by the birth of a posthumous son or daughter of said person capable of succeeding him.

History: Laws 1851-1852, p. 376; C.L. 1865, ch. 44, 29; C.L. 1884, 1428; C.L. 1897, 2048; Code 1915, 4768; C.S. 1929, 117-112; 1941 Comp., 75-116; 1953 Comp., 70-1-19.



Section 47-1-22 - Grants of rents, returns or remainders.

47-1-22. [Grants of rents, returns or remainders.]

Grants of rents, returns or remainders of possession shall be valid without the previous ceremonies of the tenants, but no tenant having paid any rent to the grantor before receiving notice of the transfer shall be injured thereby.

History: Laws 1851-1852, p. 376; C.L. 1865, ch. 44, 30; C.L. 1884, 1429; C.L. 1897, 2049; Code 1915, 4769; C.S. 1929, 117-113; 1941 Comp., 75-117; 1953 Comp., 70-1-20.



Section 47-1-23 - Transfer of reversion authorized.

47-1-23. [Transfer of reversion authorized.]

That the possibility or right of reversion for breach or violation of condition or conditions subsequent contained in any deed or other instrument conveying real estate in the state of New Mexico, is hereby made assignable, and the grantor in any such instrument heretofore or hereafter made affecting real estate in the state of New Mexico, is given the right to assign and transfer such future contingent right of reentry, forfeiture and reversion for violation or breach of such condition or conditions subsequent.

History: Laws 1937, ch. 4, 1; 1941 Comp., 75-118; 1953 Comp., 70-1-21.



Section 47-1-24 - Rights of transferee of reversion.

47-1-24. [Rights of transferee of reversion.]

The assignee of or any successor to the right of reentry, forfeiture and reversion for breach or violation of condition or conditions subsequent, is hereby given upon such assignment, all of the rights and privileges of the original grantor for the enforcement of reentry, forfeiture and reversion when any such condition or conditions subsequent shall have been breached or broken, including all legal and equitable remedies for the judicial enforcement of such right or rights.

History: Laws 1937, ch. 4, 2; 1941 Comp., 75-119; 1953 Comp., 70-1-22.



Section 47-1-26 - Tax assessment or payment in name of nonowner is not cloud on title.

47-1-26. [Tax assessment or payment in name of nonowner is not cloud on title.]

That the entry of payment of taxes by any person, partnership, corporation or corporations upon tax rolls of any county opposite the assessment of any real estate on the said tax rolls or the entry upon the said tax rolls or any other official tax records in the office of the county assessor or treasurer that taxes upon real estate and improvements thereon have been paid by any person or persons, partnerships, corporations or associations, shall not in themselves without other record evidence of title be or constitute a cloud upon any real estate or improvements thereon, and no title to real estate or improvements thereon shall be unmarketable solely because of the assessment in the name of or payment of taxes by any person or persons, partnership, corporation or association not having right, title or interest in or to such real estate or improvements as shown by the records of the county clerk in the county wherein such property is situate.

History: Laws 1937, ch. 140, 1; 1941 Comp., 75-122; 1953 Comp., 70-1-25.



Section 47-1-27 - "Statutory forms" of conveyance and mortgage of real property.

47-1-27. ["Statutory forms" of conveyance and mortgage of real property.]

The forms set forth in the appendix to this act [47-1-44 NMSA 1978] may be used and shall be sufficient for their respective purposes. They shall be known as "statutory forms" and may be referred to as such. They may be altered as circumstances require, and the authorization of such forms shall not prevent the use of other forms.

History: 1941 Comp., 75-126, enacted by Laws 1947, ch. 203, 1; 1953 Comp., 70-1-26.



Section 47-1-28 - Applicability from effective date of act.

47-1-28. [Applicability from effective date of act.]

For the purpose of avoiding the unnecessary use of words in deeds or other instruments relating to real estate whether said statutory form or other form is used, the rules and definitions contained in this act [47-1-27 through 47-1-44 NMSA 1978] shall apply to all such instruments executed or delivered on or after the effective date of this act.

History: 1941 Comp., 75-127, enacted by Laws 1947, ch. 203, 2; 1953 Comp., 70-1-27.



Section 47-1-29 - "Warranty deed" effective in fee simple.

47-1-29. ["Warranty deed" effective in fee simple.]

A deed in substance following the form entitled "warranty deed" in the appendix to this act [47-1-44 NMSA 1978] shall, when duly executed, have the force and effect of a deed in fee simple to the grantee, his heirs and assigns, to his and their own use, with covenants on the part of the grantor for himself, his heirs, executors, administrators and successors, with the grantee, his heirs, successors and assigns, as specified in the definition of "warranty covenants" in Section 10 [47-1-37 NMSA 1978] of this act.

History: 1941 Comp., 75-128, enacted by Laws 1947, ch. 203, 3; 1953 Comp., 70-1-28.



Section 47-1-30 - "Quitclaim deed" effective in fee simple without warranty.

47-1-30. ["Quitclaim deed" effective in fee simple without warranty.]

A deed in substance following the form entitled "quitclaim deed" shall, when duly executed, have the force and effect of a deed in fee simple to the grantee, his heirs and assigns, to his and their own use of any interest the grantor owns in the premises, without warranty.

History: 1941 Comp., 75-129, enacted by Laws 1947, ch. 203, 4; 1953 Comp., 70-1-29.



Section 47-1-31 - "Special warranty deed"; effect.

47-1-31. ["Special warranty deed"; effect.]

A deed in substance following the form entitled "special warranty deed" shall, when duly executed, have the force and effect of a deed in fee simple to the grantee, his heirs and assigns, to his and their own use, with covenants on the part of the grantor, for himself, his heirs, executors, administrators, and successors, with the grantee, his heirs, successors and assigns as specified in the definition of "special warranty covenants" in Section 11 [47-1-38 NMSA 1978] of this act.

History: 1941 Comp., 75-130, enacted by Laws 1947, ch. 203, 5; 1953 Comp., 70-1-30.



Section 47-1-32 - "Grant" effective as a word of conveyance.

47-1-32. ["Grant" effective as a word of conveyance.]

In a conveyance of real estate the word "grant" shall be a sufficient word of conveyance without the use of the words "give, bargain, sell and convey" and no covenant shall be implied from the use of the word, "grant."

History: 1941 Comp., 75-131, enacted by Laws 1947, ch. 203, 6; 1953 Comp., 70-1-31.



Section 47-1-33 - Unnecessary terms; construction of deeds or reservations.

47-1-33. [Unnecessary terms; construction of deeds or reservations.]

In a conveyance or reservation of real estate the terms, "heirs," "assigns" or other technical words of inheritance shall not be necessary to convey or reserve an estate in fee. A deed or reservation of real estate shall be construed to convey or reserve an estate in fee simple, unless a different intention clearly appears in the deed.

History: 1941 Comp., 75-132, enacted by Laws 1947, ch. 203, 7; 1953 Comp., 70-1-32.



Section 47-1-34 - Rights included without enumeration.

47-1-34. [Rights included without enumeration.]

In a conveyance or mortgage of real estate all rights, easements, privileges and appurtenances belonging to the granted estate shall be included in the conveyance, unless the contrary shall be stated in the deed, and it shall be unnecessary to enumerate or mention them generally or specifically.

History: 1941 Comp., 75-133, enacted by Laws 1947, ch. 203, 8; 1953 Comp., 70-1-33.



Section 47-1-35 - Conveyance or mortgage to joint tenants.

47-1-35. [Conveyance or mortgage to joint tenants.]

In a conveyance or mortgage of real estate, the designation of two or more grantees "as joint tenants" shall be construed to mean that the conveyance is to the grantees as joint tenants, and not as tenants in common, and to the survivor of them and the heirs and assigns of the survivor.

History: 1941 Comp., 75-134, enacted by Laws 1947, ch. 203, 9; 1953 Comp., 70-1-34.



Section 47-1-36 - Joint tenancies defined; creation.

47-1-36. Joint tenancies defined; creation.

A joint tenancy in real property is one owned by two or more persons, each owning the whole and an equal undivided share, by a title created by a single devise or conveyance, when expressly declared in the will or conveyance to be a joint tenancy, or by conveyance from a sole owner to himself and others, or from tenants in common to themselves, or to themselves and others, or from husband and wife when holding as community property or otherwise to themselves or to themselves and others, when expressly declared in the conveyance to be a joint tenancy, or when granted or devised to executors or trustees.

History: 1953 Comp., 70-1-34.1, enacted by Laws 1971, ch. 220, 1.



Section 47-1-37 - Effect of warranty covenants in conveyances.

47-1-37. [Effect of warranty covenants in conveyances.]

In a conveyance of real estate the words, "warranty covenants" shall have the full force, meaning and effect of the following words: "the grantor for himself, his heirs, executors, administrators and successors, covenants with the grantee, his heirs, successors and assigns, that he is lawfully seized in fee simple of the granted premises; that they are free from all former and other grants, bargains, sales, taxes, assessments and encumbrances of what kind and nature soever; that he has good right to sell and convey the same; and that he will, and his heirs, executors, administrators and successors shall warrant and defend the same to the grantee and his heirs, successors and assigns forever against the lawful claims and demands of all persons."

History: 1941 Comp., 75-135, enacted by Laws 1947, ch. 203, 10; 1953 Comp., 70-1-35.



Section 47-1-38 - Effect of special warranty covenants in conveyances.

47-1-38. [Effect of special warranty covenants in conveyances.]

In a conveyance of real estate the words "special warranty covenants" shall have the full force, meaning and effect of the following words: "the grantor for himself, his heirs, executors, administrators and successors, covenants with the grantee, his heirs, successors and assigns that the granted premises are free from all enucumbrances [encumbrances] made by the grantor, and that he will, and his heirs, executors, administrators and successors shall warrant and defend the same to the grantee and his heirs, successors and assigns forever against the lawful claims and demands of all persons claiming by, through or under the grantor, but against none other."

History: 1941 Comp., 75-136, enacted by Laws 1947, ch. 203, 11; 1953 Comp., 70-1-36.



Section 47-1-39 - Mortgage or deed of trust provisions; effect.

47-1-39. [Mortgage or deed of trust provisions; effect.]

A deed in substance following the forms entitled "mortgage" or "deed of trust" shall when duly executed have the force and effect of a mortgage or deed of trust by way of mortgage to the use of the mortgagee and his heirs and assigns with mortgage covenants and upon statutory mortgage condition as defined in the following two sections to secure the payment of the money or the performance of any obligation therein specified. The parties may insert in such mortgage any other lawful agreement or condition.

History: 1941 Comp., 75-137, enacted by Laws 1947, ch. 203, 12; 1953 Comp., 70-1-37.



Section 47-1-40 - Construction of "mortgage covenants".

47-1-40. [Construction of "mortgage covenants".]

In a mortgage or deed of trust by way of mortgage of real estate "mortgage covenants" shall have the full force and meaning and effect of the following words and shall be applied and construed accordingly: "the mortgagor for himself, his heirs, executors, administrators and successors, covenants with the mortgagee and his heirs, successors and assigns that he is lawfully seized in fee simple of the granted premises; that they are free from all encumbrances; that the mortgagor has good right to sell and convey the same; and that he will, and his heirs, executors, administrators and successors shall, warrant and defend the same to the mortgagee and his heirs, successors and assigns forever against the lawful claims and demands of all persons."

History: 1941 Comp., 75-138, enacted by Laws 1947, ch. 203, 13; 1953 Comp., 70-1-38.



Section 47-1-41 - Construction of "statutory mortgage condition".

47-1-41. Construction of "statutory mortgage condition".

In a mortgage or deed of trust by way of mortgage of real estate the words, "statutory mortgage condition" shall have the full force, meaning and effect of the following words and shall be applied and construed accordingly: "in the event any of the following terms, conditions or obligations are broken by the mortgagor, this mortgage (or deed of trust) shall thereupon at the option of the mortgagee, be subject to foreclosure and the premises may be sold in the manner and form provided by law, and the proceeds arising from the sale thereof shall be applied to the payment of all indebtedness of every kind owing to the mortgagee by virtue of the terms of this mortgage or by virtue of the terms of the obligation or obligations secured hereby:

A. mortgagor shall pay or perform to mortgagee or his executors, administrators, successors or assigns all amounts and obligations as provided in the obligation secured hereby and in the manner, form, and at the time or times provided in the obligation or in any extension thereof;

B. mortgagor shall perform the conditions of any prior mortgage, encumbrance, condition or covenant;

C. mortgagor shall pay when due and payable all taxes, charges, and assessments to whomsoever and whenever laid or assessed upon the mortgaged premises or on any interest therein;

D. mortgagor shall, during the continuance of the indebtedness secured hereby keep all buildings on the mortgaged premises in good repair and shall not commit or suffer any strip or waste of the mortgaged premises;

E. mortgagor shall pay when due all state and federal grazing lease fees; and

F. mortgagor shall keep the buildings on the mortgaged premises insured in the sum specified and against the hazards specified in the mortgage for the benefit of the mortgagee and his executors, administrators, successors and assigns. The insurance shall be in such form and in such insurance companies as the mortgagee shall approve. Mortgagor shall deliver the policy or policies to the mortgagee and at least two days prior to the expiration of any policy on the premises shall deliver to mortgagee a new and sufficient policy to take the place of the one so expiring. In the event of the failure or refusal of the mortgagor to keep in repair the buildings on the mortgaged premises; or to keep the premises insured, or to deliver the policies of insurance, as provided; or to pay taxes and assessments, or to perform the conditions of any prior mortgage, encumbrance, covenant or condition, or to pay state and federal grazing lease fees, the mortgagee and its executors, administrators, successors or assigns may, at his option, make such repairs, or procure such insurance, or pay such taxes or assessments, or pay such state and federal grazing lease fees, or perform such conditions and all monies thus paid or expenses thus incurred shall be payable by the mortgagor on demand and shall be so much additional indebtedness secured by the mortgage."

History: 1941 Comp., 75-139, enacted by Laws 1947, ch. 203, 14; 1953 Comp., 70-1-39; Laws 1969, ch. 108, 1.



Section 47-1-42 - Sheriff designated as successor trustee.

47-1-42. [Sheriff designated as successor trustee.]

It shall be unnecessary to recite in any deed of trust given by way of mortgage that in the case of the resignation, refusal, failure or inability of the trustee named therein at any time to act, the then acting sheriff of the county in which said real estate is situate shall be successor trustee with like powers to those of the named trustee; but the same shall be implied in any such deed of trust unless a contrary intention appears therefrom.

History: 1941 Comp., 75-140, enacted by Laws 1947, ch. 203, 15; 1953 Comp., 70-1-40.



Section 47-1-43 - Verb "assign" sufficient to transfer interest.

47-1-43. [Verb "assign" sufficient to transfer interest.]

In an assignment of a mortgage or deed of trust by way of mortgage of real estate the word "assign" shall be a sufficient word to transfer the mortgage or the beneficial interest under deed of trust, without the words, "transfer and set over."

History: 1941 Comp., 75-141, enacted by Laws 1947, ch. 203, 16; 1953 Comp., 70-1-41.



Section 47-1-44 - Conveyancing forms.

47-1-44. Conveyancing forms.

(1) WARRANTY DEED

........., for consideration paid, grant ....... to ........., whose address is .........., the following described real estate in ......... county, New Mexico:

(description)

with warranty covenants.

Witness ......... hand ...... and seal ...... this ...... day of ......., 19 ...

............ (Seal)

(Here add acknowledgment(s)) End Form

(2) WARRANTY DEED (JOINT TENANTS)

........., for consideration paid, grant ......... to ......., whose address is ......., and ......., whose address is ........., as joint tenants the following [described] real estate in ......... county, New Mexico:

(description)

with warranty covenants.

Witness ......... hand ...... and seal ...... this ...... day of ......., 19 ...

......... (Seal)

(Here add acknowledgment(s)) End Form

(3) QUITCLAIM DEED

........., for consideration paid, quitclaim ......... to ........., whose address is ........., the following described real estate in ......... county, New Mexico:

(description)

Witness ......... hand ...... and seal ...... this ...... day of ......., 19 ...

......... (Seal)

(Here add acknowledgment(s)) End Form

(4) QUITCLAIM DEED (JOINT TENANTS)

........., for consideration paid quitclaim ......... to ......., whose address is ........., and ........., whose address is ......., as joint tenants the following described real estate in ......... county, New Mexico:

(description)

Witness ......... hand ...... and seal ...... this ...... day of ......., 19 ...

......... (Seal)

(Here add acknowledgment(s)) End Form

(5) SPECIAL WARRANTY DEED

........., for consideration paid, grant ....... to ......., whose address is ........., the following described real estate in ......... county, New Mexico:

(description)

with special warranty covenants.

Witness ......... hand ...... and seal ...... this ...... day of ......., 19 ...

......... (Seal)

(Here add acknowledgment(s)) End Form

(6) MORTGAGE

........., for consideration paid, grant ......... to ......., whose address is ........., the following described real estate in ......... county, New Mexico:

(description)

with mortgage covenants.

This mortgage secures the performance of the following obligation:

(Here attach copy of or summarize note or other obligation)

and is upon the statutory mortgage condition for the breach of which it is subject to foreclosure as provided by law. The amount specified for insurance as provided in the statutory mortgage condition is $ ... and the hazard ...... to be insured against ......... fire ...

Witness ......... hand ...... and seal ...... this ...... day of ......., 19 ...

......... (Seal)

(Here add acknowledgment(s)) End Form

(7) DEED OF TRUST

........., for consideration paid, grant ....... to ......., whose address is ........., as trustee for ......., whose address is ......., beneficiary, the following described real estate in ......... county, New Mexico:

(description)

with mortgage covenants.

This deed of trust secures the performance of the following obligation:

(Here attach copy of or summarize note or other obligation)

and is upon the statutory mortgage condition for the breach of which it is subject to foreclosure as provided by law. The amount specified for insurance as provided in the statutory mortgage condition is $ ..., and the hazard ....... to be insured against ...... fire ......

Witness ......... hand ...... and seal ...... this ...... day of ......., 19 ...

......... (Seal)

(Here add acknowledgment(s)) End Form

(8) RELEASE OF MORTGAGE

........, mortgagee ......... under a certain mortgage executed by ........., on the ...... day of ......., 19 ..., and recorded in Book ... page ... of the records of ......... county, New Mexico, do ......... hereby discharge all of the real estate mentioned in said mortgage from the lien and operation thereof.

Witness ......... hand ...... and seal ...... this ...... day of ......., 19 ...

......... (Seal)

(Here add acknowledgment(s)) End Form

(9) PARTIAL RELEASE OF MORTGAGE

........., mortgagee ......... under a certain mortgage executed by ......... on the ...... day of ......., 19 ..., and recorded in Book ..., page ... of the records of ......... county, New Mexico, do ......... hereby discharge the following portion only of the real estate described in said mortgage:

(description)

from the lien and operation thereof.

Witness ......... hand ...... and seal ...... this ...... day of ......., 19 ...

......... (Seal)

(Here add acknowledgment(s)) End Form

(10) RELEASE OF DEED OF TRUST

........, trustee under a certain deed of trust executed by ....... on the ...... day of ......., 19 ..., and recorded in Book ... , page ... of the records of ......... county, New Mexico, does hereby, at the written request of the beneficiary of said deed of trust, discharge all of the real estate mentioned in said deed of trust from the lien and operation thereof.

Witness ......... hand ...... and seal ...... this ...... day of ......., 19 ...

......... (Seal)

(Here add acknowledgment(s)) End Form

(11) PARTIAL RELEASE OF DEED OF TRUST

........., trustee under a certain deed of trust executed by ......... on the ...... day of ......., 19 ..., and recorded in Book ... page ... of the records of ......... county, New Mexico does hereby, at the written request of the beneficiary of said deed of trust discharge the following portion only of the real estate described in said deed of trust.

(description)

from the lien and operation thereof.

Witness ......... hand ...... and seal ...... this ...... day of ......., 19 ...

......... (Seal)

(Here add acknowledgment(s)) End Form

(12) ASSIGNMENT OF MORTGAGE

........., holder ......... of a mortgage from ....... to ....... dated ......... and recorded in Book ... page ... of the records of ......... county, New Mexico, hereby assign ......... said mortgage and the obligation secured thereby to [ ......... ], whose address is .........

Witness ......... hand ...... and seal ...... this ...... day of ......., 19 ...

......... (Seal)

(Here add acknowledgment(s)) End Form

(13) ASSIGNMENT OF DEED OF TRUST

........., beneficiary ....... of a deed of trust from ...... to ........., trustee for the undersigned dated ......... and recorded in Book ... page ... of the records of ......... county, New Mexico, hereby assign ......... the beneficial interest under said deed of trust and the obligation secured thereby to ........., whose address is .........

Witness ......... hand ...... and seal ...... this ...... day of ......., 19 ...

......... (Seal)

(Here add acknowledgment(s)) End Form

History: 1941 Comp., 75-142, enacted by Laws 1947, ch. 203, Appx.; 1953 Comp., 70-1-42; Laws 1975, ch. 135, 1.



Section 47-1-45 - Real estate brokerage agreements required to be in writing.

47-1-45. [Real estate brokerage agreements required to be in writing.]

Any agreement entered into subsequent to the first day of July, 1949, authorizing or employing an agent or broker to purchase or sell lands, tenements or hereditaments or any interest in or concerning them, for a commission or other compensation, shall be void unless the agreement, or some memorandum or note thereof shall be in writing and signed by the person to be charged therewith, or some other person thereunto by him lawfully authorized. No such agreement or employment shall be considered exclusive unless specifically so stated therein.

History: 1941 Comp., 75-143, enacted by Laws 1949, ch. 19, 1; 1953 Comp., 70-1-43.



Section 47-1-46 - Real estate descriptions by reference to recorded instruments.

47-1-46. [Real estate descriptions by reference to recorded instruments.]

Any deed, mortgage, pleading in court or other instrument affecting real estate may describe such real estate by reference to the description thereof contained in or shown by one or more maps, plats, descriptions, deeds, mortgages or other instruments of record in the office of the county clerk of the county in which the affected real estate is located, and such instrument containing such description or descriptions by reference shall be legally sufficient for all purposes to the same extent as if the description or descriptions referred to therein had been fully set forth therein; provided, that the instrument containing any such description by reference must show the time and place of filing or recordation of the instrument containing the description referred to, or other similar information, so that said instrument containing the description referred to can be located and identified.

History: 1941 Comp., 75-123, enacted by Laws 1943, ch. 90, 1; 1953 Comp., 70-1-44.



Section 47-1-47 - Recovery of realty donated to state or municipality for specific purposes.

47-1-47. [Recovery of realty donated to state or municipality for specific purposes.]

Whenever real estate has been deeded to the state of New Mexico or any municipality thereof as a gift or donation, and without payment by the state or municipality of any money consideration, said real estate to be used for a specific purpose, and said real estate has not been used for the specific purpose for which it was conveyed, for a period of five years from the date of the original deed, or for a period of five years next preceding the time of the filing of the action herein provided for, it shall be lawful for the donor or donors, or their successors in interest, to institute an action in state district court of the county in which said real estate is situate, against the state of New Mexico or said municipality, for the recovery of said real estate by said donors or their successors in interest, or for the cancellation of said deed or deeds whereby the state or municipality took title, and if the court shall determine that said real estate has not been used for the specific purpose for which it was donated as hereinbefore provided, it shall render judgment decreeing ownership of said real estate in the donors or their successors in interest, or for cancellation of the deeds to said state or municipality.

History: 1941 Comp., 75-124, enacted by Laws 1947, ch. 123, 1; 1953 Comp., 70-1-45.



Section 47-1-48 - Rules applicable; service of process.

47-1-48. [Rules applicable; service of process.]

Such an action as provided for in Section 1 [47-1-47 NMSA 1978] hereof shall be governed by the rules of pleading, practice and procedure applying to civil actions. Service of process therein shall be made upon the attorney general of the state of New Mexico for the state of New Mexico, and upon the mayor of the municipality for the municipality, as the case may be.

History: 1941 Comp., 75-125, enacted by Laws 1947, ch. 123, 2; 1953 Comp., 70-1-46.



Section 47-1-49 - New Mexico coordinate system; zones.

47-1-49. New Mexico coordinate system; zones.

The system of plane coordinates which has been established by the national ocean survey and national geodetic survey for defining and stating the positions or locations of points on the surface of the earth within the state of New Mexico shall be known and designated as the "New Mexico coordinate system". As used in Section 47-1-49 through 47-1-56 NMSA 1978, the term "New Mexico coordinate system" includes both the New Mexico coordinate system of 1927 and the New Mexico coordinate system of 1983.

For the purpose of the use of this system, the state is divided into an "east zone", "central zone" and a "west zone".

The area now included in the following counties shall constitute the east zone: Chaves, Colfax, Curry, DeBaca, Eddy, Guadalupe, Harding, Lea, Mora, Quay, Roosevelt, San Miguel and Union.

The area now included in the following counties shall constitute the central zone: Bernalillo, Dona Ana, Lincoln, Otero, Rio Arriba, Sandoval, Santa Fe, Los Alamos, Socorro, Taos, Torrance and Valencia.

The area now included in the following counties shall constitute the west zone: Catron, Cibola, Grant, Hidalgo, Luna, McKinley, San Juan and Sierra.

History: 1953 Comp., 70-1-47, enacted by Laws 1957, ch. 147, 1; 1989, ch. 104, 1.



Section 47-1-50 - Zone designations.

47-1-50. Zone designations.

As established for use in the east zone, the New Mexico coordinate system shall be named and in any land description in which it is used it shall be designated the "New Mexico coordinate system of 1927, east zone" or the "New Mexico coordinate system of 1983, east zone".

As established for use in the central zone, the New Mexico coordinate system shall be named and in any land description in which it is used it shall be designated the "New Mexico coordinate system of 1927, central zone" or the "New Mexico coordinate system of 1983, central zone".

As established for use in the west zone, the New Mexico coordinate system shall be named and in any land description in which it is used it shall be designated the "New Mexico coordinate system of 1927, west zone [zone"] or the "New Mexico coordinate system of 1983, west zone".

History: 1953 Comp., 70-1-48, enacted by Laws 1957, ch. 147, 2; 1989, ch. 104, 2.



Section 47-1-51 - Plane coordinates, x and y; definition.

47-1-51. Plane coordinates, x and y; definition.

The plane coordinates of a point on the earth's surface, to be used in expressing the position or location of the point in the appropriate zone of this system, shall consist of two distances, expressed in feet and decimals of a foot when using the New Mexico coordinate system of 1927 and expressed in meters and decimals of a meter when using the New Mexico coordinate system of 1983. One of these distances, to be known as the "x-coordinate", shall give the position in an east-and-west direction; the other, to be known as the "y-coordinate", shall give the position in a north-and-south direction. These coordinates shall be made to depend upon and conform to the coordinates, on the New Mexico coordinate system, of the horizontal control stations of the national ocean survey and national geodetic survey within the state, as those coordinates have been determined by the survey. The length of one foot expressed in meters is equal to 1200 divided by 3937 exactly.

History: 1953 Comp., 70-1-49, enacted by Laws 1957, ch. 147, 3; 1989, ch. 104, 3.



Section 47-1-52 - Description of land located in more than one zone.

47-1-52. Description of land located in more than one zone.

When any tract of land to be defined by a single description extends from one into another of the coordinate zones as provided in Section 47-1-49 NMSA 1978, the positions of all points on its boundaries may be referred to either of the zones; the zone which is used shall be specifically named in the description.

History: 1953 Comp., 70-1-50, enacted by Laws 1957, ch. 147, 4; 1989, ch. 104, 4.



Section 47-1-53 - Definition of coordinate system according to U.S. coast and geodetic survey national ocean survey and national geodetic survey.

47-1-53. Definition of coordinate system according to U.S. coast and geodetic survey [national ocean survey and national geodetic survey].

A. For purposes of more precisely defining the New Mexico coordinate system, the following definition by the national ocean survey and national geodetic survey is adopted:

(1) the New Mexico coordinate system, east zone, is a transverse mercator projection having a central meridian 104 20' west of Greenwich, on which meridian the scale is set at one part in 11,000 too small. The origin of coordinates is at the intersection of the meridian 104 20' west of Greenwich and the parallel 31 00' north latitude;

(2) the New Mexico coordinate system, central zone, is a transverse mercator projection having a central meridian 106 15' west of Greenwich, on which meridian the scale is set at one part in 10,000 too small. The origin of coordinates is at the intersection of the meridian 106 15' west of Greenwich and the parallel 31 00' north latitude;

(3) the New Mexico coordinate system, west zone, is a transverse mercator projection having a central meridian 107 50' west of Greenwich, on which meridian the scale is set at one part in 12,000 too small. The origin of coordinates is at the intersection of the meridian 107 50' west of Greenwich and the parallel 31 00' north latitude; and

(4) the origin for each zone is assigned the coordinates: x = 500,000 feet and y = 0 feet for the New Mexico coordinate system of 1927. The origin for the east zone is assigned to the coordinates: x = 165,000 meters and y = 0 meters, for the central zone x = 500,000 meters and y = 0 meters and for the west zone x = 830,000 meters and y = 0 meters for the New Mexico coordinate system of 1983.

B. The position of the New Mexico coordinate system shall be as marked on the ground by horizontal control stations established in conformity with standards adopted by the national ocean survey and national geodetic survey for first-order, second-order and third-order work, whose geodetic positions have been rigidly adjusted on the North American datum of 1927 or of 1983, and whose coordinates have been computed on the system defined in this section. Any such station may be used for establishing a survey connection with the New Mexico coordinate system.

History: 1953 Comp., 70-1-51, enacted by Laws 1957, ch. 147, 5; 1989, ch. 104, 5.



Section 47-1-54 - Recordation of land description based on coordinate system; limitation.

47-1-54. Recordation of land description based on coordinate system; limitation.

No coordinates based on the New Mexico coordinate system, purporting to define the position of a point on a land boundary, shall be presented to be recorded in any public land records or deed records unless such point is within eight kilometers of a monumented horizontal control station established by and for and for which coordinate data has been published by an agency of the state of New Mexico or a political subdivision of the state or established in conformity with the standards of accuracy and specifications for first-, second- or third- order geodetic surveying as prepared and published by the federal geodetic control committee of the United States department of commerce. Standards and specifications of the federal geodetic control committee or its successor in force on the date of the geodetic survey shall apply. The publication of the existing control stations, or the acceptance with intent to publish the newly established control stations by the national ocean survey and national geodetic survey, shall constitute evidence of adherence to the federal geodetic control committee's specifications. The limitations of this section may be further modified by the secretary of highway and transportation.

History: 1953 Comp., 70-1-52, enacted by Laws 1957, ch. 147, 6; 1970, ch. 36, 1; 1977, ch. 247, 180; 1989, ch. 104, 6.



Section 47-1-55 - Use on maps, reports of survey or other documents.

47-1-55. [Use on maps, reports of survey or other documents.]

The use of the term "New Mexico coordinate system" on any map, report of survey or other document, shall be limited to coordinates based on the New Mexico coordinate system as defined.

History: 1953 Comp., 70-1-53, enacted by Laws 1957, ch. 147, 7.



Section 47-1-56 - Use of coordinate system.

47-1-56. Use of coordinate system.

For the purpose of describing the location of any survey station or land boundary corner in the state of New Mexico, it shall be considered a complete, legal and satisfactory description of such location to give the position of said survey state or land boundary corner on the system of coordinates defined in Sections 47-1-49 through 47-1-56 NMSA 1978.

Nothing contained in those sections shall require a purchaser or mortgagee of real property to rely wholly on a land description, any part of which depends exclusively upon the New Mexico coordinate system.

Where conflicts arise in the location of a corner or other boundary element when such corner or element's location is described in both the conventional system and the New Mexico coordinate system, the description providing the most certain location shall be used.

History: 1978 Comp., 47-1-56, enacted by Laws 1989, ch. 104, 7.



Section 47-1-57 - Use of scrivener's-error affidavits.

47-1-57. Use of scrivener's-error affidavits.

A. As used in this section, "scrivener's-error affidavit" means an affidavit to correct a drafting or clerical error in:

(1) a legal description, such as the omission of one or more words;

(2) the name of a subdivision;

(3) the recording information for a plat;

(4) a metes and bounds description, if bearings or distances are omitted and as long as the correction does not add or remove land to the land being described;

(5) the spelling of a name;

(6) a middle initial, if incorrect or missing;

(7) a grantee's address, if omitted in a deed; or

(8) the legal type or state of domicile of a corporation or other legal entity.

B. A scrivener's-error affidavit shall be executed by only the following:

(1) for an error on a deed or other legal document prepared in conjunction with the closing of a transaction affecting the title to real property:

(a) the licensed attorney who prepared the original instrument; or

(b) the employee of the title insurer or title insurance agent who completed the form of the original instrument, if still employed by that insurer or agent and if licensed under the New Mexico Title Insurance Law [Chapter 59A, Article 30 NMSA 1978];

(2) for an error on a mortgage or deed of trust:

(a) a licensed attorney who represents the mortgagee or beneficiary named in the form of the original instrument; or

(b) a current employee of the mortgagee or beneficiary named in the form of the original instrument;

(3) for an error on a power of attorney or an easement:

(a) a licensed attorney who represents the principal or grantor of the original instrument; or

(b) the principal or grantor of the original instrument; and

(4) for an error on any other writing affecting title to real estate:

(a) a licensed attorney who represents a party to the original instrument; or

(b) the licensed attorney who prepared the original instrument.

C. A scrivener's-error affidavit shall:

(1) state that the affiant has actual knowledge of and is competent to testify to the facts in the affidavit and contain an acknowledgment that the affiant is testifying under the penalty of perjury;

(2) be sworn to and acknowledged by the affiant before a person authorized to administer an oath under New Mexico law;

(3) conspicuously identify in its title that it is a "scrivener's affidavit" or "scrivener's-error affidavit"; and

(4) contain the following information concerning the original instrument being corrected:

(a) the name of the person who or entity that prepared, completed or was associated with the original instrument;

(b) the names and capacities of all parties to the original instrument;

(c) the recording information, including the recording date and document, instrument or reception number, if available, of the original instrument;

(d) a brief description of each error in the original instrument that the affidavit is designed to correct; and

(e) the correct information to be inserted or reflected in or the information to be removed from the original instrument.

D. A scrivener's-error affidavit that substantially complies with this section as to form and execution shall be:

(1) recorded by the county clerk in the land records of the county in which the real property is located;

(2) indexed by the county clerk in the general index under the names of the original parties to the instrument as they are identified in the affidavit; and

(3) admissible as evidence to the same extent as a deed or other recorded instrument in an action involving the original instrument to which it relates or the title to the real property affected by the original instrument.

E. Nothing contained in this section shall be deemed to:

(1) prohibit any other manner of correcting errors in any writings affecting title to real estate by any other lawful means such as corrective deeds, additional deeds to correct errors or modifications to mortgages or deeds of trust; or

(2) require a change to the records of the county assessor or the county treasurer.

F. A scrivener's-error affidavit shall be prepared in substantially the following form:

"SCRIVENER'S-ERROR AFFIDAVIT

I, _______________________________________ ("Affiant"), being first duly sworn, state under oath:

1. I am duly authorized to execute this Affidavit, have actual knowledge of the matters set forth within this Affidavit and am competent to testify in a court of law about the facts stated in this Affidavit.

2. I am eligible and qualified under New Mexico law to be the Affiant of this Scrivener's-Error Affidavit because of the following facts:

[Explain qualifications for eligibility].

3. The instrument containing the error that this Affidavit intends to correct is as follows: "Original Instrument" [Describe the instrument containing the error].

4. The purpose of this Affidavit is to provide notice of the scrivener's error described in this Affidavit and to correct the Original Instrument.

5. The Original Instrument was prepared by, completed by or associated with: _________________________.

6. The names and capacities of the parties to the Original Instrument are: __________________________________________________________________________________________________________________________.

7. The recording information, including the recording date and document, instrument or reception number for the Original Instrument, is as follows: Date of Recording ______

Recording information

__________________________________________________________, in the real property records of ___________ County, New Mexico.

8. A brief description of each error in the Original Instrument that this Affidavit is designed to correct: _____________________________________________________________ _____________________________________________________________.

9. The correct information to be inserted or reflected in or the information to be removed from the Original Instrument is as follows: __________________________________________________________________________________________________________________________.

10. This Affidavit is made under penalty of perjury.

FURTHER AFFIANT SAYETH NAUGHT.

Dated this _______ day of _____________, 20___.

________________________________________________________

Name: __________________________________________________

Company Name: __________________________________________

Title: ________________________________________________

STATE OF NEW MEXICO

COUNTY OF _________________

This instrument was sworn to and acknowledged on this _________ day of ______________________, 20___ by _____________________________________, as ________________________ of _____________________________________________. ____________________________

Notary Public (Seal)

My commission expires: ________________________________".

History: Laws 2016, ch. 67, 1.






Article 1A - Uniform Vendor and Purchaser Risk Act

Section 47-1A-1 - Short title.

47-1A-1. Short title.

This act [47-1A-1 through 47-1A-2 NMSA 1978] may be cited as the "Uniform Vendor and Purchaser Risk Act".

History: Laws 1997, ch. 36, 1.



Section 47-1A-2 - Risk of loss.

47-1A-2. Risk of loss.

A contract made after the effective date of the Uniform Vendor and Purchaser Risk Act for the purchase and sale of real estate shall be interpreted as including an agreement that the parties shall have the following rights and duties, unless the contract expressly provides otherwise:

A. if, when neither the legal title nor the possession of the subject matter of the contract have been transferred, all or a material part thereof is destroyed without fault of the purchaser or is taken by eminent domain, the vendor cannot enforce the contract, and the purchaser is entitled to recover any portion of the price that has been paid; or

B. if, when either the legal title or the possession of the subject matter of the contract has been transferred, all or any part thereof is destroyed without fault of the vendor or is taken by eminent domain, the purchaser is not thereby relieved from a duty to pay the price, nor is he entitled to recover any portion thereof that has been paid.

History: Laws 1997, ch. 36, 2.






Article 2 - Real Estate Trusts

Section 47-2-1 - Short title.

47-2-1. Short title.

Sections 1 through 6 [47-2-1 through 47-2-6 NMSA 1978] of this act may be cited as the "Real Estate Trust Act".

History: 1953 Comp., 70-6-1, enacted by Laws 1973, ch. 390, 1.



Section 47-2-2 - Definitions.

47-2-2. Definitions.

As used in the Real Estate Trust Act:

A. "real estate trust" means an unincorporated business trust organized and operated in conformity with the Real Estate Trust Act;

B. "declaration" means the written document establishing the real estate trust and all subsequent amendments to that document;

C. "trustees" means those natural persons designated as trustees in the declaration, and their successors in office;

D. "beneficial owners" means those persons who hold the beneficial interest in the real estate trust;

E. "real estate assets" means real property, real estate mortgages, real estate contracts, leasehold interests in real property and shares of beneficial interests in other real estate trusts, foreign or domestic, whether or not organized under the Real Estate Trust Act;

F. "real estate mortgages" includes all forms of liens on real property and all transfers of real property for security purposes, including deeds of trust;

G. "real estate contracts" means any contractual obligation for the sale and conveyance, or purchase and receipt of conveyance, of real property, subject to the terms and conditions of the contract; and

H. "trust estate" means the money, property and assets of a real estate trust.

History: 1953 Comp., 70-6-2, enacted by Laws 1973, ch. 390, 2.



Section 47-2-3 - Organization of real estate trusts.

47-2-3. Organization of real estate trusts.

A real estate trust is established by filing for record with the clerk of the county in which its principal office in this state is located a declaration signed by all of its trustees, which must be at least three in number, and acknowledged before a notary public, which states:

A. that the real estate trust is organized and will be operated in conformity with the Real Estate Trust Act;

B. that the real estate trust has been established to invest in real estate assets and to pay over the net income and profits of the trust estate to the beneficial owners;

C. the location of the principal office of the real estate trust in this state and its mailing address;

D. the name, business address and the residential address of each trustee;

E. the period during which trustees shall hold office and the manner in which they shall be succeeded in office;

F. the number of units into which the beneficial ownership of the trust estate is to be divided and a description of the rights and privileges inuring to the holder of each unit;

G. that the real estate trust will not invest in any asset or take any other investment action unless its beneficial owners number more than one hundred persons, nor while any five of its beneficial owners own, directly or indirectly, an aggregate of more than fifty percent of the real estate trust; and

H. any other provisions for the regulation of the affairs of the real estate trust that the trustees elect to set forth in the declaration.

History: 1953 Comp., 70-6-3, enacted by Laws 1973, ch. 390, 3.



Section 47-2-4 - Operation of real estate trusts.

47-2-4. Operation of real estate trusts.

A. Except as limited or reserved to the beneficial owners by the declaration, the trustees are vested with the authority for the control, operation, disposition, investment, reinvestment and management of the trust estate.

B. The action of a majority of the trustees is the action of the real estate trust except as otherwise provided by the declaration.

C. Trustees shall hold office and be succeeded in office as provided by the declaration, but no successor may act as trustee until he has filed for record with the clerk of the county in which the principal office of the real estate trust is located a document, signed by him and acknowledged before a notary public, by which he assumes the obligations of trustee as provided in the declaration.

D. Any legal process, notice or demand required or permitted by law to be served upon a real estate trust may be served upon any trustee currently in office, or upon the person in charge of the principal office of the trust in this state.

E. The trustees shall cause the real estate trust to maintain complete books of account, records, and memoranda reflecting the financial and other activities of the real estate trust, the decisions of the trustees, the name and address of persons who are beneficial owners of the trust, and the number of units held by each. These documents shall be open for inspection and copying by any beneficial owner at any reasonable time for any good faith purpose related to the interest of the beneficial owner. The trustees shall cause current financial statements of the real estate trust to be transmitted annually to the beneficial owners. These statements shall reflect the assets, liabilities and operations of the real estate trust and be prepared in accordance with generally accepted accounting principles.

History: 1953 Comp., 70-6-4, enacted by Laws 1973, ch. 390, 4.



Section 47-2-5 - Powers of real estate trusts.

47-2-5. Powers of real estate trusts.

Unless specifically limited by the declaration, a real estate trust has the power, exercisable in the trust name to:

A. have perpetual succession;

B. sue, be sued, complain and defend;

C. purchase, receive, lease or otherwise acquire, own, hold, improve, use and otherwise deal in and with any real or personal property or any interest therein, wherever situated;

D. sell, convey, mortgage, pledge, lease, exchange, transfer and otherwise dispose of all or any part of the trust estate;

E. purchase, receive, subscribe for, or otherwise acquire, own, hold, vote, use, employ, mortgage, lend, pledge, sell or otherwise dispose of, and otherwise use and deal in and with securities, shares, or other interests in, or obligations of, individuals, domestic or foreign corporations, associations, partnerships, other real estate trusts, direct or indirect obligations of the United States or of any other government, state, territory, government district or municipality, or of any instrumentality thereof;

F. issue units of beneficial ownership in the real estate trust in exchange for money, property or services; evidence the units by certificates; and to purchase, redeem or otherwise reacquire the units;

G. make contracts and incur liabilities, borrow money, issue its notes, bonds and other obligations, and secure any of its obligations by mortgage or pledge of all or any of the trust estate;

H. conduct its business, carry on its operations, and have offices and exercise the powers granted by the Real Estate Trust Act in any state, territory, district or possession of the United States, or in any foreign country;

I. make and amend bylaws, not inconsistent with its declaration or with the laws of this state, for the administration and regulation of the affairs of the real estate trust;

J. amend or restate its declaration in conformity with the Real Estate Trust Act by having the amendment or restatement signed by all of the trustees and acknowledged before a notary public, and by filing it for record with the clerk of the county in which the principal office of the real estate trust in this state is located;

K. appoint officers, agents and employees to administer the trust estate; and

L. take any action necessary or appropriate to exercise the powers granted to a real estate trust.

History: 1953 Comp., 70-6-5, enacted by Laws 1973, ch. 390, 5.



Section 47-2-6 - Real estate trusts; general provisions.

47-2-6. Real estate trusts; general provisions.

A. A real estate trust is a separate legal entity and solely responsible for its debts and obligations. No trustee or beneficial owner, solely because of that status, shall be individually liable for the acts, omissions, debts or obligations of the real estate trust, except for his own bad faith, willful misfeasance, gross negligence, or reckless disregard of his duties.

B. Certificates evidencing units of beneficial ownership in a real estate trust are investment securities within the meaning of the Uniform Commercial Code [Chapter 55 NMSA 1978] and within the meaning of state and federal securities laws.

C. The conduct of the trustees in relation to the real estate trust, to the trust estate, and to the beneficial owners, shall be judged by the fiduciary responsibilities of trustees of a business trust.

D. Any existing trust and a real estate trust having its principal place of business in another state may, but need not, adopt the provisions of the Real Estate Trust Act by filing for record a document conforming to the act with the clerk of the county in which the principal office of the real estate trust in this state is located.

History: 1953 Comp., 70-6-6, enacted by Laws 1973, ch. 390, 6.






Article 3 - Solar Rights

Section 47-3-1 - Short title.

47-3-1. Short title.

Sections 47-3-1 through 47-3-5 NMSA 1978 may be cited as the "Solar Rights Act".

History: 1953 Comp., 70-8-1, enacted by Laws 1977, ch. 169, 1; 2007, ch. 232, 2.



Section 47-3-2 - Declaration and findings.

47-3-2. Declaration and findings.

The legislature declares that the state of New Mexico recognizes that economic benefits can be derived for the people of the state from the use of solar energy. Operations, research, experimentation and development in the field of solar energy use shall therefore be encouraged. While recognizing the value of research and development of solar energy use techniques and devices by governmental agencies, the legislature finds and declares that the actual construction and use of solar devices, whether at public or private expense, is properly a commercial activity which the law should encourage to be carried out, whenever practicable, by private enterprise.

History: 1953 Comp., 70-8-2, enacted by Laws 1977, ch. 169, 2.



Section 47-3-3 - Definitions.

47-3-3. Definitions.

As used in the Solar Rights Act:

A. "solar collector" means a device, substance or element, or a combination of devices, substances or elements, that relies upon sunshine as an energy source and that is capable of collecting not less than twenty-five thousand British thermal units on a clear winter solstice day or that is used for the conveyance of light to the interior of a building. The term also includes any device, substance or element that collects solar energy for use in:

(1) the heating or cooling of a structure or building;

(2) the heating or pumping of water;

(3) industrial, commercial or agricultural processes; or

(4) the generation of electricity. A solar collector may be used for purposes in addition to the collection of solar energy. These uses include, but are not limited to, serving as a structural member or part of a roof of a building or structure and serving as a window or wall; and

B. "solar right" means a right to an unobstructed line-of-sight path from a solar collector to the sun, which permits radiation from the sun to impinge directly on the solar collector.

History: 1953 Comp., 70-8-3, enacted by Laws 1977, ch. 169, 3; 2007, ch. 232, 3.



Section 47-3-4 - Declaration of solar rights.

47-3-4. Declaration of solar rights.

A. The legislature declares that the right to use the natural resource of solar energy is a property right, the exercise of which is to be encouraged and regulated by the laws of this state. Such property right shall be known as a solar right.

B. The following concepts shall be applicable to the regulation of disputes over the use of solar energy where practicable:

(1) "beneficial use." Beneficial use shall be the basis, the measure and the limit of the solar right, except as otherwise provided by written contract. If the amount of solar energy which a solar collector user can beneficially use varies with the season of the year, then the extent of the solar right shall vary likewise;

(2) "prior appropriation." In disputes involving solar rights, priority in time shall have the better right except that the state and its political subdivisions may legislate, or ordain that a solar collector user has a solar right even though a structure or building located on neighborhood property blocks the sunshine from the proposed solar collector site. Nothing in this paragraph shall be construed to diminish in any way the right of eminent domain of the state or any of its political subdivisions or any other entity that currently has such a right; and

(3) "transferability." Solar rights shall be freely transferable within the bounds of such regulation as the legislature may impose. The transfer of a solar right shall be recorded in accordance with Chapter 14, Article 9 NMSA 1978.

C. Unless a singular overriding state concerns occur which significantly affect the health and welfare of the citizens of this state, permit systems for the use and application of solar energy shall reside with county and municipal zoning authorities.

History: 1953 Comp., 70-8-4, enacted by Laws 1977, ch. 169, 4.



Section 47-3-5 - Prior rights unaffected.

47-3-5. Prior rights unaffected.

Nothing in the Solar Rights Act shall be construed to alter, amend, deny, impair or modify any solar right, lease, easement or contract right which has vested prior to the effective date of the Solar Rights Act.

History: 1953 Comp., 70-8-5, enacted by Laws 1977, ch. 169, 5.



Section 47-3-6 - Short title.

47-3-6. Short title.

This act [47-3-6 through 47-3-12 NMSA 1978] may be cited as the "Solar Recordation Act".

History: Laws 1983, ch. 233, 1.



Section 47-3-7 - Legislative findings and declaration.

47-3-7. Legislative findings and declaration.

The legislature finds that in view of the present energy crisis, all renewable energy sources must be encouraged for the benefit of the state as a whole. The legislature further finds that solar energy is a viable energy source in New Mexico, and as such, its development should be encouraged. Since solar energy may be used in small-scale installations and one of the ways to accomplish such encouragement is by protection of rights necessary for small-scale installations, the legislature declares such protection to be the purpose of the Solar Recordation Act and necessary to the public interest.

History: Laws 1983, ch. 233, 2.



Section 47-3-8 - Method of claiming; effect; limitations.

47-3-8. Method of claiming; effect; limitations.

A solar right may be claimed by an owner of real property upon which a solar collector, as defined in Subsection A of Section 47-3-3 NMSA 1978, has been placed. Once vested, the right shall be enforceable against any person who constructs or plans to construct any structure, in violation of the terms of the Solar Rights Act [47-3-1 through 47-3-5 NMSA 1978] or the Solar Recordation Act [47-3-6 through 47-3-12 NMSA 1978]. A solar right shall be considered an easement appurtenant, and a suit to enforce a solar right may be brought at law or in equity. The solar right shall be subject to the provisions of the Solar Recordation Act and the Solar Rights Act.

History: Laws 1983, ch. 233, 3.



Section 47-3-9 - Recordation; effect of failure to record; contest.

47-3-9. Recordation; effect of failure to record; contest.

A. Any person claiming a solar right shall record that right by filing a declaration in substantially the following form with the county clerk of each county in which is located any portion of the properties burdened by a solar right or any portion of the properties on which a solar right is claimed:

SOLAR RIGHT DECLARATION

..., owner of the real property described below, claims a solar right in favor of the following described real estate in ...... county, New Mexico:

(Description either by metes and bounds, if in a platted subdivision, by lot and block subdivision name, by middle Rio Grande conservancy district tract number or other adequate legal description.)

The following named persons have each received notification by certified mail evidenced by a return receipt signed by the named person, or if the address of any person was not known and could not be ascertained by reasonable diligence, or if a return receipt signed by the named person could not be obtained, then notification to that person shall be made by publication of a copy of this declaration, with the intended date of filing, at least once a week for two consecutive weeks in a newspaper of general circulation in the county in which the property for which the solar right is being claimed is located, the last publication of which was no less than ten days prior to the filing of this declaration:

(A listing of the names of the holders as shown in the records of the county clerk of any interest in property burdened by a claimed solar right, including owners, mortgagors, mortgagees, lessors, lessees, contract purchasers and contract owners or sellers, and a description, either by metes and bounds if in a platted subdivision, by lot and block and subdivision name, by middle Rio Grande conservancy district tract number or other adequate legal description, of that burdened property.)

The claimant has placed improvements on the land in the form of a solar collector, as shown by the attached survey or plot plan setting forth distances from lot lines and height from ground level of all solar collectors entitled to be recorded under the provisions of the Solar Recordation Act, Chapter ..., Article .. NMSA 1978 and setting forth the maximum height of a theoretical fence located at the property lines of the property on which the solar collector is located which will not interfere with the solar easement.

Notice is hereby given that by virtue of the Solar Recordation Act, Chapter ..., Article ... NMSA 1978, the holders of any interest in property described above as having been mailed notice must record a declaration, with the county clerk in each county in which solar right recordation has been filed, contesting the claimed solar right within sixty days, or the solar right shall be fully vested. Witness ......... hand and seal this ... day of ......., 19 ...

.....................................................................

(here add acknowledgment).

End Form

B. Any person desiring to claim a solar right must record that right and give notice to affected property owners as provided in the Solar Recordation Act as a necessary condition precedent to enforcing a solar right. Failure to so record and give notice shall constitute a jurisdictional defect and deprive any court of subject matter jurisdiction to enforce the solar right. However, nothing in this subsection shall apply to any solar right, lease, easement or contract right which has vested prior to the effective date of this subsection.

C. Any person who receives notice of the recordation may, within sixty days after receiving notice, file a declaration contesting the right, in the same manner and at the same place as the recordation was filed. If a declaration is filed contesting the claimed solar right, then the solar right shall not be enforceable against the property covered by the declaration unless agreed to by contract or ordered by a court of competent jurisdiction, and any claim of a solar right shall expire one year from the date of declaration unless the parties agree by contract to settle the solar rights dispute or unless court action has commenced by that date to establish the claim of the solar right.

History: Laws 1983, ch. 233, 4.



Section 47-3-10 - Transfer.

47-3-10. Transfer.

Unless the document of conveyance otherwise specifies, upon the transfer of any realty on which a solar right exists or upon the transfer of any realty benefited by a filed declaration contesting a solar right, that solar right or declaration contesting the solar right shall be transferred with the realty and shall be enforceable by the vendee in the same manner and to the same extent to which it was enforceable by the vendor. A solar right is appurtenant to the real property upon which the solar collector is situated. Nothing in this section shall be construed to prevent a person from agreeing to relinquish a solar right or a potential solar right. Nothing in this section shall affect any transfer of solar rights made prior to the effective date of the Solar Recordation Act pursuant to Paragraph (3) of Subsection B of Section 47-3-4 NMSA 1978 or any local solar rights ordinance.

History: Laws 1983, ch. 233, 5.



Section 47-3-11 - Local authority.

47-3-11. Local authority.

A. Notwithstanding any other provisions of the Solar Recordation Act [47-3-6 through 47-3-12 NMSA 1978] or the Solar Rights Act [47-3-1 through 47-3-5 NMSA 1978], the governing body of a county or municipality may by ordinance regulate in whole or in part the claiming of solar rights in accordance with its powers to regulate zoning, planning and platting, and subdivisions; except that any solar right claimed pursuant to such local ordinance shall vest with respect to any property benefited or burdened by the solar right only after recordation as provided in Section 4 [47-3-9 NMSA 1978] of the Solar Recordation Act. Such local regulation shall not affect any solar right vested before the effective date of such ordinance, nor shall the local regulation affect any solar rights transfer which vested prior to the effective date of such ordinance. In the absence of the local regulation of solar rights, the following principles shall apply in addition to those set forth in the Solar Rights Act. If the property burdened by a solar right has or could have improvements constructed to a maximum height of twenty-four feet, then the solar right shall be limited, as to that burdened property, to protecting an unobstructed line-of-sight path from the solar collector to the sun only as to obstructions located on the burdened property which cast a shadow greater than the shadow cast by a hypothetical fence ten feet in height located on the property line of the property on which the solar collector is located. If the property burdened by a solar right has or could have improvements constructed in excess of twenty-four feet in height, but no greater than thirty-six feet, then the solar right shall be limited, as to that burdened property, to protecting an unobstructed line-of-sight path from the solar collector to the sun only as to obstructions located on the burdened property which cast a shadow greater than the shadow cast by a hypothetical fence fifteen feet in height located on the property line of the property on which the solar collector is located. No solar right shall be obtained against property which has or could have improvements constructed in excess of thirty-six feet in height unless so provided in a local ordinance or agreed to by contract. Unless otherwise provided by contract or local ordinance, a person may allow vegetation to grow or construct or plan to construct any improvement which obstructs the protected solar right so long as such obstruction does not block more than ten percent of the collectible solar energy between the hours of 9:00 a.m. and 3:00 p.m. Unless otherwise provided by contract or local ordinance, solar rights shall be protected between 9:00 a.m. and 3:00 p.m.

B. Nothing in the Solar Recordation Act shall be construed to limit any county or municipal ordinances concerning solar rights in effect prior to the effective date of this section.

History: Laws 1983, ch. 233, 6.



Section 47-3-12 - Indexing.

47-3-12. Indexing.

A declaration filed pursuant to Section 4 [47-3-9 NMSA 1978] of the Solar Recordation Act shall be indexed by the county clerk in the grantees index under the names of the persons receiving notice in the declaration and in the grantors index under the name of the person filing the declaration.

History: Laws 1983, ch. 233, 7.






Article 4 - Abstracters

Section 47-4-1 - Definitions.

47-4-1. Definitions.

As used in this act [47-4-1 through 47-4-9 NMSA 1978]:

A. "person" includes individuals, firms, partnerships, associations, cooperatives and corporations; and

B. "abstracter's business" means the business of compiling or furnishing abstracts of title to any real estate within this state.

History: 1953 Comp., 70-2-5, enacted by Laws 1963, ch. 307, 1.



Section 47-4-2 - Requirements for bond.

47-4-2. Requirements for bond.

A. No person shall conduct an abstracter's business without first entering into a bond to the state of New Mexico for the use and benefit of any person who shall sustain any loss or damage by reason of the failure of the abstracter to set out, or record, properly, any instrument, or other item of record, affecting the title to the real estate covered by the abstract.

B. The bond shall be with a surety company authorized to do business in this state and shall be in the penal sum of $7,500.00.

C. The bond shall be approved, as to the statutory amount, by the county clerk of the county in which the abstract business is to be conducted, and the county clerk shall record the bond. If an abstracter's business is to be conducted in more than one county, a separate bond, in the proper amount, shall be filed in each county.

History: 1953 Comp., 70-2-6, enacted by Laws 1963, ch. 307, 2.



Section 47-4-3 - Limitation of action on bond.

47-4-3. Limitation of action on bond.

No suit shall be brought upon the bond, or against the surety, after six years from the date of the last certificate contained in the abstract.

History: 1953 Comp., 70-2-7, enacted by Laws 1963, ch. 307, 3.



Section 47-4-4 - Requirement of abstract plant.

47-4-4. Requirement of abstract plant.

No person shall conduct an abstracter's business unless the person owns, operates or controls an abstract plant consisting of tract indexes and other records, showing in brief comprehensive form, or full copy, all instruments of record or on file, affecting real estate in the county where he is bonded to transact business. The plant shall include an index, by name, covering district court and probate court records, transcripts of judgments, federal and state tax liens and other required information for the proper preparation of an abstract. The abstract plant may be maintained in bound books, looseleaf books, jackets, folders, on card files or film, or any other form or system, whether manual, mechanical, electronic or otherwise, or in any combination of such forms or systems. The abstract plant shall cover the period from twenty years prior to July 1, 1963, or twenty years prior to the date the abstracter commences business, whichever is later, up to date. The plant must also be currently maintained to include all daily filings in the county affecting real property.

History: 1953 Comp., 70-2-8, enacted by Laws 1963, ch. 307, 4.



Section 47-4-5 - Exemption from requirement of abstract plant for certain abstracters.

47-4-5. Exemption from requirement of abstract plant for certain abstracters.

A. Every person who, on January 1, 1963, was actively engaged in the business of compiling or furnishing abstracts of title to real estate within any county in this state, shall be exempt from the requirement of having a twenty-year abstract plant in order to conduct an abstracters business in such county, provided that an abstract plant is maintained on a current basis, commencing July 1, 1963.

B. There shall be excluded from the provisions of Section 4 [47-4-4 NMSA 1978] all persons exclusively engaged in the preparation of abstracts using only the records of the bureau of land management, commissioner of public lands, and/or bureau of Indian affairs.

History: 1953 Comp., 70-2-9, enacted by Laws 1963, ch. 307, 5.



Section 47-4-6 - Affidavit of requirement of compliance with requirement of abstract plant.

47-4-6. Affidavit of requirement of compliance with requirement of abstract plant.

No person shall conduct an abstracter's business without first filing with the county clerk of the county where the business shall be conducted, an affidavit that such person has complied, and is complying, with the requirements for an abstract plant. The affidavit shall be filed on or before July 1 of each year and abstracter is required to file such an affidavit yearly.

History: 1953 Comp., 70-2-10, enacted by Laws 1963, ch. 307, 6.



Section 47-4-7 - Territorial limit on abstracters business.

47-4-7. Territorial limit on abstracters business.

An abstracter who has filed the necessary bond and affidavit shall receive a certificate from the county clerk to the effect that the bond and affidavit have been recorded, and this certificate shall be evidence of the right and authority of the abstracter to conduct business in the county so long as he maintains, unimpaired, the surety on the bond and the necessary abstract plant. The certificate shall permit the abstracter to compile and furnish abstracts of title on property located in the county or counties for which the abstracter has the necessary abstract plant, provided that a bonded abstracter may compile and furnish abstracts for any county where there is no bonded abstracter.

History: 1953 Comp., 70-2-11, enacted by Laws 1963, ch. 307, 7.



Section 47-4-8 - Penalty for violation of act.

47-4-8. Penalty for violation of act.

Any person found guilty of violating the provisions of this act [47-4-1 through 47-4-9 NMSA 1978], including, but not limited to the filing of a false affidavit, shall, upon conviction, be fined not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) for each offense.

History: 1953 Comp., 70-2-12, enacted by Laws 1963, ch. 307, 8.



Section 47-4-9 - Application of act.

47-4-9. [Application of act.]

The provisions of Sections 4, 6 and 7 [47-4-4, 47-4-6 and 47-4-7 NMSA 1978] of this act do not apply to mineral abstracting.

History: 1953 Comp., 70-2-13, enacted by Laws 1963, ch. 307, 9.



Section 47-4-10 - Real estate sales; disclosure of certain attorney's fees required; provisions for civil liability.

47-4-10. Real estate sales; disclosure of certain attorney's fees required; provisions for civil liability.

A. No abstract company or other person regularly engaged in the business of handling the closing of real estate sales shall collect attorney's fees imposed by the abstract company or other person regularly engaged in the business of handling the closing of real estate upon the vendor or vendee of the real estate in a real estate closing unless the name of the attorney is disclosed on the vendor's and vendee's closing statement or, if there is no closing statement prepared, the statement shall be disclosed in the other closing documents.

B. The attorney's fees required to be disclosed by Subsection A of this section shall be limited to the actual reasonable attorney's fees incurred for professional services rendered and expenses incurred by an attorney not a salaried employee of the abstract company or a salaried employee of any other person regularly engaged in the business of handling the closing of real estate sales.

C. Any person aggrieved by a violation of Subsection A or B of this section may sue for the amount of money wrongfully collected and upon proof of the violation in a court of competent jurisdiction an award equal to the amount of money collected in violation of Section [Subsection] A or B of this section shall be awarded.

History: Laws 1979, ch. 271, 1.






Article 5 - Subdivisions Generally

Section 47-5-1 - Short title.

47-5-1. Short title.

This act [47-5-1 through 47-5-8 NMSA 1978] may be cited as the "Land Subdivision Act."

History: 1953 Comp., 70-3-1, enacted by Laws 1963, ch. 217, 1.



Section 47-5-2 - Definitions.

47-5-2. Definitions.

As used in the Land Subdivision Act:

A. "subdivided land" and "subdivision" means improved or unimproved land divided, or proposed to be divided, into twenty-five or more lots or parcels for the purpose of sale or lease, but does not include the leasing of apartments, offices, stores or similar space within a building unless an undivided interest in the land is granted as a condition precedent to occupying space within the building and does not include subdivisions approved by an agency of the United States or by a municipality, and does not include any subdivision where the primary business of the developer is the construction of home improvements;

B. "blanket encumbrance" means a trust deed, mortgage or any other lien or encumbrance, including mechanics' liens, securing or evidencing the payment of money or the furnishing of services or materials and affecting land to be subdivided or affecting more than one lot or parcel of subdivided land, or an agreement affecting more than one lot or parcel by which the owner or subdivider holds the subdivision under an option, contract to sell or trust agreement. Taxes and assessments levied by public authority are not included.

History: 1953 Comp., 70-3-2, enacted by Laws 1963, ch. 217, 2.



Section 47-5-3 - Approval of plat by county commission prior to sale.

47-5-3. [Approval of plat by county commission prior to sale.]

It shall be unlawful to sell, offer to sell, lease or offer to lease to the public subdivided land as defined hereinabove until a plat of such subdivided land being sold has been approved by the county commission wherein such land is situate; and

Until legal access from an existing public way and to each lot offered for sale or lease has been dedicated and accepted by the appropriate county commission.

History: 1953 Comp., 70-3-3, enacted by Laws 1963, ch. 217, 3.



Section 47-5-4 - Conditions affecting use or occupancy of subdivided land; written disclosure prior to sale.

47-5-4. [Conditions affecting use or occupancy of subdivided land; written disclosure prior to sale.]

It shall be unlawful to sell or lease until there has been disclosed in writing to the purchaser or lessee of a lot or parcel in the subdivided land, the following:

A. all restrictions or reservations of record which subject the subdivided land to any unusual conditions affecting its use or occupancy;

B. the fact that any street or road facilities have not been accepted for maintenance by a governmental agency when such is the case;

C. availability of public utilities in the subdivision including water, electricity, gas and telephone facilities;

D. if water is available only from subterranean sources the average depth of such water within the subdivision;

E. the complete price and financing terms or rental; and

F. the existence of blanket encumbrances, if any, on such subdivision, unless such blanket encumbrances provide for a proper release or subordination of said blanket encumbrances to such lot or parcel.

History: 1953 Comp., 70-3-4, enacted by Laws 1963, ch. 217, 4.



Section 47-5-5 - Advertising standards.

47-5-5. Advertising standards.

Brochures, publications and advertising of any form relating to subdivided land shall:

A. not misrepresent or contain false or misleading statements of fact;

B. not describe deeds, title insurance or other items included in a transaction as "free," and shall not state that any lot or parcel is "free" or given as an "award" or "prize" if any consideration is required for any reason;

C. not describe lots or parcels available for "closing costs only" or similar terms unless all such costs are accurately and completely itemized or when additional lots must be purchased at a higher price;

D. not include an asterisk or other reference symbol as a means of contradicting or substantially changing any statement;

E. disclose that individual lots or parcels are not identifiable when such is the case;

F. if illustrations of the subdivision are used, accurately portray the subdivision in its present state, and if illustrations are used portraying points of interest outside the subdivision, state the actual road miles from the subdivision;

G. not contain artists' conceptions of the subdivision or any facilities within it unless clearly described as such, and shall not contain maps unless accurately drawn to scale and the scale indicated;

H. not contain references to any facilities, points of interest or municipalities located outside the subdivision unless the distances from the subdivision are stated in the advertisement in actual road miles.

History: 1953 Comp., 70-3-5, enacted by Laws 1963, ch. 217, 5.



Section 47-5-6 - Fraud; penalty.

47-5-6. Fraud; penalty.

Any officer, agent or employee of any firm or corporation, or any other person who knowingly authorizes or assists in the publication, advertising, distribution or circulation of any false statement or representation concerning any subdivided land offered for sale or lease, and any person, firm or corporation who, with knowledge that any written statement relating to the subdivided land is false or fraudulent, issues, circulates, publishes or distributes it in this state, is guilty of a felony and shall be puinshed [punished] by imprisonment for not more than five years, or by a fine of not more than one hundred thousand dollars ($100,000), or both.

History: 1953 Comp., 70-3-6, enacted by Laws 1963, ch. 217, 6.



Section 47-5-7 - Other violations; penalty.

47-5-7. Other violations; penalty.

A. It is unlawful to:

(1) willfully violate or fail to comply with any provisions of the Land Subdivision Act; or

(2) advertise or publish, or assist in advertising and publishing in this state the sale or lease of any lot or parcel of subdivided land located in another state, territory or foreign country unless the advertisement or publication complies with the requirements of the Land Subdivision Act with respect to subdivisions located in this state.

B. Any person, firm or corporation violating any provision of this section is guilty of a misdemeanor and shall be punished by a fine of not more than one hundred thousand dollars ($100,000).

History: 1953 Comp., 70-3-7, enacted by Laws 1963, ch. 217, 7.



Section 47-5-8 - Injunction.

47-5-8. [Injunction.]

Whenever the attorney general of the state of New Mexico or any district attorney of a judicial district of the state of New Mexico, after a complaint has been filed by any individual alleging injury hereunder, or upon his own initiative, after investigation made, believes any officer, agent or employee of any firm or corporation or other person is knowingly violating or authorizing violation of any part of this act [47-5-1 through 47-5-8 NMSA 1978], he shall bring an action to enjoin the violation in any district court regardless of whether criminal charges are filed.

History: 1953 Comp., 70-3-8, enacted by Laws 1963, ch. 217, 8.



Section 47-5-9 - Application.

47-5-9. Application.

The Land Subdivision Act applies to all subdivisions except where the subdivision is located within a county for which subdivision regulations have been adopted as provided in the New Mexico Subdivision Act [Chapter 47, Article 6 NMSA 1978].

History: 1953 Comp., 70-3-9, enacted by Laws 1973, ch. 348, 37.






Article 6 - County Subdivisions

Section 47-6-1 - Short title.

47-6-1. Short title.

Chapter 47, Article 6 NMSA 1978 may be cited as the "New Mexico Subdivision Act".

History: 1953 Comp., 70-5-1, enacted by Laws 1973, ch. 348, 1; 1995, ch. 212, 1.



Section 47-6-2 - Definitions.

47-6-2. Definitions.

As used in the New Mexico Subdivision Act:

A. "board of county commissioners" means the governing board of a county;

B. "common promotional plan" means a plan or scheme of operation, undertaken by a single subdivider or a group of subdividers acting in concert, to offer for sale or lease parcels of land where the land is either contiguous or part of the same area of land or is known, designated or advertised as a common unit or by a common name;

C. "final plat" means a map, chart, survey, plan or replat certified by a licensed, registered land surveyor containing a description of the subdivided land with ties to permanent monuments prepared in a form suitable for filing of record;

D. "immediate family member" means a husband, wife, father, stepfather, mother, stepmother, brother, stepbrother, sister, stepsister, son, stepson, daughter, stepdaughter, grandson, stepgrandson, granddaughter, stepgranddaughter, nephew and niece, whether related by natural birth or adoption;

E. "Indian nation, tribe or pueblo" means any federally recognized Indian nation, tribe or pueblo located wholly or partially in New Mexico;

F. "lease" means to lease or offer to lease land;

G. "parcel" means land capable of being described by location and boundaries and not dedicated for public or common use;

H. "person" means any individual, estate, trust, receiver, cooperative association, club, corporation, company, firm, partnership, joint venture, syndicate or other entity;

I. "preliminary plat" means a map of a proposed subdivision showing the character and proposed layout of the subdivision and the existing conditions in and around it, and need not be based upon an accurate and detailed survey of the land;

J. "sell" means to sell or offer to sell land;

K. "subdivide" means to divide a surface area of land into a subdivision;

L. "subdivider" means any person who creates or who has created a subdivision individually or as part of a common promotional plan or any person engaged in the sale, lease or other conveyance of subdivided land; however, "subdivider" does not include any duly licensed real estate broker or salesperson acting on another's account;

M. "subdivision" means the division of a surface area of land, including land within a previously approved subdivision, into two or more parcels for the purpose of sale, lease or other conveyance or for building development, whether immediate or future; but "subdivision" does not include:

(1) the sale, lease or other conveyance of any parcel that is thirty-five acres or larger in size within any twelve-month period; provided that the land has been used primarily and continuously for agricultural purposes, in accordance with Section 7-36-20 NMSA 1978, for the preceding three years;

(2) the sale or lease of apartments, offices, stores or similar space within a building;

(3) the division of land within the boundaries of a municipality;

(4) the division of land in which only gas, oil, mineral or water rights are severed from the surface ownership of the land;

(5) the division of land created by court order where the order creates no more than one parcel per party;

(6) the division of land for grazing or farming activities; provided the land continues to be used for grazing or farming activities;

(7) the division of land resulting only in the alteration of parcel boundaries where parcels are altered for the purpose of increasing or reducing the size of contiguous parcels and where the number of parcels is not increased;

(8) the division of land to create burial plots in a cemetery;

(9) the division of land to create a parcel that is sold or donated as a gift to an immediate family member; however, this exception shall be limited to allow the seller or donor to sell or give no more than one parcel per tract of land per immediate family member;

(10) the division of land created to provide security for mortgages, liens or deeds of trust; provided that the division of land is not the result of a seller-financed transaction;

(11) the sale, lease or other conveyance of land that creates no parcel smaller than one hundred forty acres;

(12) the division of land to create a parcel that is donated to any trust or nonprofit corporation granted an exemption from federal income tax, as described in Section 501(c)(3) of the United States Internal Revenue Code of 1986, as amended; school, college or other institution with a defined curriculum and a student body and faculty that conducts classes on a regular basis; or church or group organized for the purpose of divine worship, religious teaching or other specifically religious activity; or

(13) the division of a tract of land into two parcels that conform with applicable zoning ordinances; provided that a second or subsequent division of either of the two parcels within five years of the date of the division of the original tract of land shall be subject to the provisions of the New Mexico Subdivision Act; provided further that a survey, and a deed if a parcel is subsequently conveyed, shall be filed with the county clerk indicating that the parcel shall be subject to the provisions of the New Mexico Subdivision Act if the parcel is further divided within five years of the date of the division of the original tract of land;

N. "terrain management" means the control of floods, drainage and erosion and measures required for adapting proposed development to existing soil characteristics and topography;

O. "time of purchase, lease or other conveyance" means the time of signing any document obligating the person signing the document to purchase, lease or otherwise acquire a legal interest in land;

P. "type-one subdivision" means any subdivision containing five hundred or more parcels, any one of which is less than ten acres in size;

Q. "type-two subdivision" means any subdivision containing not fewer than twenty-five but not more than four hundred ninety-nine parcels, any one of which is less than ten acres in size;

R. "type-three subdivision" means any subdivision containing not more than twenty-four parcels, any one of which is less than ten acres in size;

S. "type-four subdivision" means any subdivision containing twenty-five or more parcels, each of which is ten acres or more in size; and

T. "type-five subdivision" means any subdivision containing not more than twenty-four parcels, each of which is ten acres or more in size.

History: 1953 Comp., 70-5-2, enacted by Laws 1973, ch. 348, 2; 1979, ch. 172, 1; 1981, ch. 148, 1; 1995, ch. 212, 2; 2005, ch. 139, 1; 2009, ch. 65, 1; 2013, ch. 96, 1.



Section 47-6-3 - Final plat; description.

47-6-3. Final plat; description.

A. Any person desiring to subdivide land shall have a final plat of the proposed subdivision certified by a surveyor registered in New Mexico. The final plat shall:

(1) define the subdivision and all roads by reference to permanent monuments;

(2) accurately describe legal access to, roads to and utility easements for each parcel, and if the access or easements are based upon an agreement, the recording data in the land records for the agreement;

(3) number each parcel in progression, give its dimensions and the dimensions of all land dedicated for public use or for the use of the owners of parcels fronting or adjacent to the land; and

(4) delineate those portions of the subdivision that are located in a flood plain.

B. Descriptions of parcels by number and plat designation are valid in conveyances and valid for the purpose of taxation.

History: 1953 Comp., 70-5-3, enacted by Laws 1973, ch. 348, 3; 1995, ch. 212, 3.



Section 47-6-4 - Final plat acknowledgment; affidavit.

47-6-4. Final plat acknowledgment; affidavit.

Every final plat shall contain a statement that the land being subdivided is subdivided in accordance with the final plat. The final plat shall be acknowledged by the owner and subdivider or their authorized agents in the manner required for the acknowledgment of deeds. Every final plat submitted to the county clerk shall be accompanied by an affidavit of the owner and subdivider or their authorized agents stating whether or not the proposed subdivision lies within the subdivision regulation jurisdiction of the county. A copy of the final plat shall be provided to every purchaser, lessee or other person acquiring an interest in the subdivided land prior to sale, lease or other conveyance.

History: 1953 Comp., 70-5-4, enacted by Laws 1973, ch. 348, 4; 1995, ch. 212, 4.



Section 47-6-5 - Dedication for public use; maintenance.

47-6-5. Dedication for public use; maintenance.

The final plat shall contain a certificate stating that the board of county commissioners accepted, accepted subject to improvement or rejected, on behalf of the public, any land offered for dedication for public use in conformity with the terms of the offer of dedication. Upon full conformance with the county road construction standards, the roads may be accepted for maintenance by the county. Acceptance of offers of dedication on a final plat shall not be effective until the final plat is filed in the office of the county clerk or a resolution of acceptance by the board of county commissioners is filed in such office.

History: 1953 Comp., 70-5-5, enacted by Laws 1973, ch. 348, 5; 1981, ch. 148, 2; 1995, ch. 212, 5.



Section 47-6-6 - Filing with county clerk; duties of county clerk.

47-6-6. Filing with county clerk; duties of county clerk.

The county clerk shall not accept for filing any final plat subject to the New Mexico Subdivision Act that has not been approved as provided in the New Mexico Subdivision Act. Whenever separate documents are to be recorded concurrently with the final plat, the county clerk shall cross-reference such documents. Preliminary plats shall not be filed with the county clerk.

History: 1953 Comp., 70-5-6, enacted by Laws 1973, ch. 348, 6; 1979, ch. 172, 2; 1995, ch. 212, 6.



Section 47-6-7 - Vacation of plats; approval; duties of county clerk; effect.

47-6-7. Vacation of plats; approval; duties of county clerk; effect.

A. Any final plat filed in the office of the county clerk may be vacated or a portion of the final plat may be vacated if:

(1) the owners of the land proposed to be vacated sign an acknowledged statement, declaring the final plat or a portion of the final plat to be vacated; and

(2) the statement is approved by the board of county commissioners of the county within whose platting authority the vacated portion of the subdivision is located.

B. In approving the vacation of all or a part of a final plat, the board of county commissioners shall determine whether or not the vacation will adversely affect the interests of persons on contiguous land or persons within the subdivision being vacated. In approving the vacation of all or a portion of a final plat, the board of county commissioners may require that streets dedicated to the county in the final plat continue to be dedicated to the county. The owners of parcels on the vacated portion of the final plat may enclose in equal proportions the adjoining streets and alleys that are authorized to be abandoned.

C. The approved statement declaring the vacation of a portion or all of a final plat shall be filed in the office of the county clerk in which the final plat is filed. The county clerk shall mark the final plat with the words "Vacated" or "Partially Vacated" and refer on the final plat to the volume and page on which the statement of vacation is recorded.

D. The rights of any utility existing prior to the vacation, total or partial, of any final plat are not affected by the vacation of a final plat.

History: 1953 Comp., 70-5-7, enacted by Laws 1973, ch. 348, 7; 1995, ch. 212, 7.



Section 47-6-8 - Requirements prior to sale, lease or other conveyance.

47-6-8. Requirements prior to sale, lease or other conveyance.

It is unlawful to sell, lease or otherwise convey land within a subdivision before the following conditions have been met:

A. the final plat has been approved by the board of county commissioners and has been filed with the clerk of the county in which the subdivision is located. Where a subdivision lies within more than one county, the final plat shall be approved by the board of county commissioners of each county in which the subdivision is located and shall be filed with the county clerk of each county in which the subdivision is located;

B. the subdivider has furnished the board of county commissioners a sample copy of his sales contracts, leases and any other documents that will be used to convey an interest in the subdivided land; and

C. all corners of all parcels and blocks within a subdivision have been permanently marked with metal stakes in the ground and a reference stake placed beside one corner of each parcel.

History: 1953 Comp., 70-5-8, enacted by Laws 1973, ch. 348, 8; 1995, ch. 212, 8.



Section 47-6-9 - Subdivision regulation; county authority.

47-6-9. Subdivision regulation; county authority.

A. The board of county commissioners of each county shall regulate subdivisions within the county's boundaries. In regulating subdivisions, the board of county commissioners of each county shall adopt regulations setting forth the county's requirements for:

(1) preliminary and final subdivision plats, including their content and format;

(2) quantifying the maximum annual water requirements of subdivisions, including water for indoor and outdoor domestic uses;

(3) assessing water availability to meet the maximum annual water requirements of subdivisions;

(4) water conservation measures;

(5) water of an acceptable quality for human consumption and for protecting the water supply from contamination;

(6) liquid waste disposal;

(7) solid waste disposal;

(8) legal access to each parcel;

(9) sufficient and adequate roads to each parcel, including ingress and egress for emergency vehicles;

(10) utility easements to each parcel;

(11) terrain management;

(12) phased development;

(13) protecting cultural properties, archaeological sites and unmarked burials, as required by the Cultural Properties Act [18-6-1 through 18-6-17 NMSA 1978];

(14) specific information to be contained in a subdivider's disclosure statement in addition to that required in Section 47-6-17 NMSA 1978;

(15) reasonable fees approximating the cost to the county of determining compliance with the New Mexico Subdivision Act and county subdivision regulations while passing upon subdivision plats;

(16) a summary procedure for reviewing certain type-three and all type-five subdivisions as provided in Section 47-6-11 NMSA 1978;

(17) recording all conveyances of parcels with the county clerk;

(18) financial security to assure the completion of all improvements that the subdivider proposes to build or to maintain;

(19) fencing subdivided land, where appropriate, in conformity with Section 77-16-1 NMSA 1978, which places the duty on the purchaser, lessee or other person acquiring an interest in the subdivided land to fence out livestock; and

(20) any other matter relating to subdivisions that the board of county commissioners feels is necessary to promote health, safety or the general welfare.

B. Subsection A of this section does not preempt the authority of any state agency to regulate or perform any activity that it is required or authorized by law to perform.

C. Nothing in the New Mexico Subdivision Act shall be construed to limit the authority of counties to adopt subdivision regulations with requirements that are more stringent than the requirements set forth in the New Mexico Subdivision Act, provided that:

(1) the county has adopted a comprehensive plan in accordance with Section 3-21-5 NMSA 1978;

(2) the comprehensive plan contains goals, objectives and policies that identify and explain the need for requirements that are more stringent; and

(3) the more stringent regulations are specifically identified in the comprehensive plan.

D. The board of county commissioners of a class A county with a population according to the most recent federal decennial census of greater than three hundred thousand may delegate the authority to review and approve preliminary plats and final plats to a county administrative officer or to the planning commission; provided that the delegation complies with the public hearing requirements contained in Section 47-6-14 NMSA 1978.

History: 1953 Comp., 70-5-9, enacted by Laws 1973, ch. 348, 9; 1981, ch. 148, 3; 1995, ch. 212, 9; 2003, ch. 322, 1; 2005, ch. 139, 2.



Section 47-6-9.1 - Merger of contiguous parcels; prohibition.

47-6-9.1. Merger of contiguous parcels; prohibition.

A. Contiguous parcels that are owned by a single owner shall not be required by a board of county commissioners to be merged into one parcel if:

(1) each of the contiguous parcels:

(a) is shown on the official plat map of the county; or

(b) was created by a deed or survey recorded with the office of the county clerk;

(2) the chain of title to the contiguous parcels clearly demonstrates that the parcels have been considered separate prior to transfer into common ownership; and

(3) the owner of the contiguous parcels has taken no action to consolidate the parcels.

B. Nothing in this section limits a board of county commissioners, pursuant to notice and public hearing, from requiring consolidation of contiguous parcels in common ownership for the purpose of enforcing minimum zoning or subdivision standards on the parcels.

History: Laws 2003, ch. 326, 1.



Section 47-6-10 - County subdivision regulations; hearings; appeal.

47-6-10. County subdivision regulations; hearings; appeal.

In promulgating subdivision regulations, the board of county commissioners shall adhere to the following procedures.

A. Prior to adopting, amending or repealing any regulation, the board of county commissioners shall consult with representatives of the state engineer's office, the department of environment, the office of cultural affairs, all soil and water conservation districts within the county, the state highway and transportation department and the attorney general about the subjects within their respective expertise for which the board of county commissioners is considering promulgating a regulation. In the process of the consultation, the representatives of each of the state agencies shall give consideration to the conditions peculiar to the county and shall submit written guidelines to the board of county commissioners for its consideration in formulating regulations. The guidelines:

(1) shall be given consideration by the board of county commissioners in the formulation of the county's subdivision regulations;

(2) shall become a part of the record of any hearing in which regulations are adopted, amended or repealed; and

(3) may be in such detail as the agency involved desires.

B. A regulation may not be adopted, amended or repealed until after a public hearing held by the board of county commissioners. Notice of the hearing shall be given at least thirty days prior to the hearing date and shall state:

(1) the subject of the regulation;

(2) the time and place of the hearing;

(3) the manner in which interested persons may present their views; and

(4) the place and manner in which interested persons may secure copies of any proposed regulation. The board of county commissioners may impose a reasonable charge for the costs of reproducing and mailing of the proposed regulations.

C. The notice shall be published in a newspaper of general circulation in the county.

D. Reasonable effort shall be made to give notice to all persons who have made a written request to the board of county commissioners for advance notice of its hearings.

E. The board of county commissioners shall give the state engineer, the department of environment, the office of cultural affairs, the state highway and transportation department, all soil and water conservation districts within the county and the attorney general thirty days' notice of its regulation hearings.

F. At the hearing, the board of county commissioners shall allow all interested persons reasonable opportunity to submit data, views or arguments, orally or in writing, and to examine witnesses testifying at the hearing. The board shall keep a complete record of the hearing proceedings.

G. Representatives from the state engineer's office, the department of environment, the office of cultural affairs, all soil and water conservation districts within the county, the state highway and transportation department and the attorney general shall be given the opportunity to make an oral statement at the hearing and to enter into the record of the hearing a written statement setting forth any comments that they may have about the proposed regulation, whether favorable or unfavorable, when the proposed regulation relates to an issue that is within the agencies' respective areas of expertise.

H. A regulation is not invalid because of the failure of a state agency to submit a guideline prior to the promulgation of the regulation or because the representative of a state agency did not appear at a public hearing on the regulation or did not make any comment for entry in the hearing record.

I. The board of county commissioners shall act on the proposed regulations at the regulation hearings or at a public meeting to be held within thirty days of the hearing on the proposed regulations. Upon adopting, amending or repealing the regulations, the board of county commissioners shall include in the record a short statement setting forth the board's reasoning and the basis of the board's decision, including the facts and circumstances considered and the weight given to those facts and circumstances.

J. Any person heard or represented at the hearing shall be given written notice of the board's decision, including the facts and circumstances considered, if the person makes a written request to the board for notice of its decision.

K. A regulation, amendment or repeal is not effective until thirty days after it is filed with the county clerk and the state records administrator.

L. Any person who is or may be adversely affected by a decision of the board of county commissioners to adopt, amend or repeal a regulation may appeal that decision to the district court. All appeals shall be upon the record made at the hearing and shall be filed in the district court within thirty days after the board of county commissioners votes to adopt, amend or repeal the regulation.

M. An appeal is perfected by filing a notice of appeal in the district court of the county that has adopted, amended or repealed the regulation. The appellant shall certify in his notice of appeal that arrangements have been made with the board of county commissioners for preparation of a sufficient number of transcripts of the record of the hearing to support his appeal, including one copy that he shall furnish at his own expense to the board of county commissioners. A copy of the notice of appeal shall also be served upon the board of county commissioners.

N. Upon appeal, the district court shall set aside the regulation only if it is found to be:

(1) arbitrary, capricious or an abuse of discretion;

(2) not supported by substantial evidence; or

(3) otherwise not in accordance with law.

O. Any party to the action in district court may appeal to the court of appeals for further relief.

History: 1953 Comp., 70-5-10, enacted by Laws 1973, ch. 348, 10; 1977, ch. 253, 71; 1995, ch. 212, 10.



Section 47-6-11 - Preliminary plat approval; summary review.

47-6-11. Preliminary plat approval; summary review.

A. Preliminary plats shall be submitted for type-one, type-two, type-three, except type-three subdivisions that are subject to review under summary procedure as set forth in Subsection I of this section, and type-four subdivisions.

B. Prior to approving the preliminary plat, the board of county commissioners of the county in which the subdivision is located shall require that the subdivider furnish documentation of:

(1) water sufficient in quantity to fulfill the maximum annual water requirements of the subdivision, including water for indoor and outdoor domestic uses;

(2) water of an acceptable quality for human consumption and measures to protect the water supply from contamination;

(3) the means of liquid waste disposal for the subdivision;

(4) the means of solid waste disposal for the subdivision;

(5) satisfactory roads to each parcel, including ingress and egress for emergency vehicles, and utility easements to each parcel;

(6) terrain management to protect against flooding, inadequate drainage and erosion; and

(7) protections for cultural properties, archaeological sites and unmarked burials that may be affected directly by the subdivision, as required by the Cultural Properties Act [18-6-1 through 18-6-17 NMSA 1978].

C. In addition to the requirements of Subsection B of this section, prior to approving the preliminary plat, the board of county commissioners of the county in which the subdivision is located shall:

(1) determine whether the subdivider can fulfill the proposals contained in the subdivider's disclosure statement required by Section 47-6-17 NMSA 1978; and

(2) determine whether the subdivision will conform with the New Mexico Subdivision Act and the county's subdivision regulations.

D. The board of county commissioners shall not approve the preliminary plat if the subdivider cannot reasonably demonstrate that the subdivider can fulfill the requirements of Subsections B and C of this section.

E. Any subdivider submitting a preliminary plat for approval shall submit sufficient information to the board of county commissioners to permit the board to determine whether the subdivider can fulfill the requirements of Subsections B and C of this section.

F. In determining whether a subdivider can fulfill the requirements of Subsections B and C of this section, the board of county commissioners shall, within ten days after the preliminary plat is deemed complete, request opinions from:

(1) the state engineer to determine:

(a) whether the subdivider can furnish water sufficient in quantity to fulfill the maximum annual water requirements of the subdivision, including water for indoor and outdoor domestic uses; and

(b) whether the subdivider can fulfill the proposals in the subdivider's disclosure statement concerning water, excepting water quality;

(2) the department of environment to determine:

(a) whether the subdivider can furnish water of an acceptable quality for human consumption and measures to protect the water supply from contamination in conformity with state regulations promulgated pursuant to the Environmental Improvement Act [Chapter 74, Article 1 NMSA 1978];

(b) whether there are sufficient liquid and solid waste disposal facilities to fulfill the requirements of the subdivision in conformity with state regulations promulgated pursuant to the Environmental Improvement Act, the Water Quality Act [Chapter 74, Article 6 NMSA 1978] and the Solid Waste Act [74-9-1 through 74-9-42 NMSA 1978]; and

(c) whether the subdivider can fulfill the proposals contained in the subdivider's disclosure statement concerning water quality and concerning liquid and solid waste disposal facilities;

(3) the department of transportation to determine whether the subdivider can fulfill the state highway access requirements for the subdivision in conformity with state regulations promulgated pursuant to Section 67-3-16 NMSA 1978;

(4) the soil and water conservation district to determine:

(a) whether the subdivider can furnish terrain management sufficient to protect against flooding, inadequate drainage and erosion; and

(b) whether the subdivider can fulfill the proposals contained in the subdivider's disclosure statement concerning terrain management;

(5) each Indian nation, tribe or pueblo with a historical, cultural or resource tie with the county that submits at least annually, via certified mail, return receipt requested, a written request for notification to the board of county commissioners, which request indicates the Indian nation, tribe or pueblo's historical, cultural or resource tie with the county, its contact information and a listing of the types of documentation required to be submitted by a subdivider to the county that may be necessary for its review to determine:

(a) whether the subdivider can furnish, fulfill or otherwise meet the requirements set forth in Paragraphs (1) through (4) of this subsection; and

(b) how the subdivider's proposed plat may directly affect cultural properties, archaeological sites and unmarked burials; and

(6) such other public agencies as the county deems necessary, such as local school districts and fire districts, to determine whether there are adequate facilities to accommodate the proposed subdivision.

G. If, in the opinion of each appropriate public agency or an Indian nation, tribe or pueblo, a subdivider can fulfill the requirements of Subsection F of this section, the board of county commissioners shall weigh these opinions in determining whether to approve the preliminary plat at a public hearing to be held in accordance with Section 47-6-14 NMSA 1978.

H. If, in the opinion of the appropriate public agency or an Indian nation, tribe or pueblo, a subdivider cannot fulfill the requirements of Subsection F of this section or, if the appropriate public agency or the Indian nation, tribe or pueblo does not have sufficient information upon which to base an opinion on any one of these subjects, the subdivider shall be notified of this fact by the board of county commissioners, and the procedure set out below shall be followed:

(1) if the appropriate public agency or the Indian nation, tribe or pueblo has rendered an adverse opinion, the board of county commissioners shall give the subdivider a copy of the opinion;

(2) the subdivider shall be given thirty days from the date of notification to submit additional information to the public agency or the Indian nation, tribe or pueblo through the board of county commissioners; and

(3) the public agency or the Indian nation, tribe or pueblo shall have thirty days from the date the subdivider submits additional information to change its opinion or issue a favorable opinion when it has withheld one because of insufficient information. No more than thirty days following the date of the expiration of the thirty-day period, during which the public agency or the Indian nation, tribe or pueblo reviews any additional information submitted by the subdivider, the board of county commissioners shall hold a public hearing in accordance with Section 47-6-14 NMSA 1978 to determine whether to approve the preliminary plat. Where the public agency has rendered an adverse opinion, the subdivider has the burden of showing that the adverse opinion is incorrect either as to factual or legal matters. Where the Indian nation, tribe or pueblo has rendered an adverse opinion, the subdivider may submit additional information to the board of county commissioners. If a public agency disagrees with an adverse opinion rendered by an Indian nation, tribe or pueblo, that agency shall submit a response to the board of county commissioners.

I. If a type-three subdivision contains five or fewer parcels of land, and unless the land within the subdivision has been previously identified in the county's comprehensive plan, as amended or supplemented, or zoning ordinances as an area subject to unique circumstances or conditions that require additional review:

(1) if the smallest parcel is not less than three acres in size, the board of county commissioners shall use the same summary procedure for reviewing the subdivision as the board uses for reviewing type-five subdivisions; or

(2) if the smallest parcel is less than three acres in size, the board of county commissioners may use the same summary procedure for reviewing the subdivision as the board uses for reviewing type-five subdivisions.

J. Prior to approving the final plat of a type-five subdivision, the board of county commissioners of the county in which the subdivision is located shall:

(1) determine whether the subdivider can fulfill the proposals contained in the subdivider's disclosure statement required by Section 47-6-17 NMSA 1978; and

(2) determine whether the subdivision conforms with the New Mexico Subdivision Act and the county's subdivision regulations.

K. The board of county commissioners shall not approve the final plat of any type-five subdivision if the subdivider cannot reasonably demonstrate that the subdivider can fulfill the requirements of Subsection J of this section.

L. Any subdivider submitting a plat of a type-five subdivision shall submit sufficient information to the board of county commissioners to permit the board to determine whether the subdivider can fulfill the requirements of Subsection J of this section.

M. The board of county commissioners shall by regulation establish a procedure for summary review for certain type-three subdivisions, as provided in Subsection I of this section, and all type-five subdivisions. If the board of county commissioners fails to adopt criteria for summary review, the board of county commissioners shall approve the plat if it complies with Sections 47-6-3 and 47-6-4 NMSA 1978 within the time limitation set forth in Section 47-6-22 NMSA 1978. The board of county commissioners may delegate to any county administrative officer or planning commission member the authority to approve any subdivision under summary review. Approval by summary review is conclusive evidence of the approval of the board of county commissioners.

History: 1953 Comp., 70-5-11, enacted by Laws 1973, ch. 348, 11; 1977, ch. 253, 72; 1995, ch. 212, 11; 2009, ch. 65, 2.



Section 47-6-11.1 - Expiration of preliminary plat.

47-6-11.1. Expiration of preliminary plat.

A. An approved or conditionally approved preliminary plat shall expire twenty-four months after its approval or conditional approval, or after any additional period of time as may be prescribed by county regulation, not to exceed an additional twelve months. However, if the subdivider proposes to file multiple final plats as provided for under county regulations governing phased development, each filing of a final plat shall extend the expiration of the approved or conditionally approved preliminary plat for an additional thirty-six months from the date of its expiration or the date of the previously filed final plat, whichever is later. The number of phased final plats shall be determined by the board of county commissioners at the time of the approval or conditional approval of the preliminary plat.

B. Prior to the expiration of the approved or conditionally approved preliminary plat, the subdivider may submit an application for extension of the preliminary plat for a period of time not exceeding a total of three years. The period of time specified in this subsection shall be in addition to the period of time provided in Subsection A of this section.

C. The expiration of the approved or conditionally approved preliminary plat shall terminate all proceedings on the subdivision, and no final plat shall be filed without first processing a new preliminary plat.

History: Laws 1995, ch. 212, 12.



Section 47-6-11.2 - Water permit required for final plat approval.

47-6-11.2. Water permit required for final plat approval.

Before approving the final plat for a subdivision containing ten or more parcels, any one of which is two acres or less in size, the board of county commissioners shall require that the subdivider provide proof of a service commitment from a water provider and an opinion from the state engineer that the subdivider can fulfill the requirements of Paragraph (1) of Subsection F of Section 47-6-11 NMSA 1978 or provide a copy of a permit obtained from the state engineer, issued pursuant to Section 72-5-1, 72-5-23, 72-5-24, 72-12-3 or 72-12-7 NMSA 1978 for the subdivision water use. In acting on the permit application, the state engineer shall determine whether the amount of water permitted is sufficient in quantity to fulfill the maximum annual water requirements of the subdivision, including water for indoor and outdoor domestic uses. The board of county commissioners shall not approve the final plat unless the state engineer has so issued a permit for the subdivision water use or the subdivider has provided proof of a service commitment from a water provider and the state engineer has provided an opinion that the subdivider can fulfill the requirements of Paragraph (1) of Subsection F of Section 47-6-11 NMSA 1978. The board of county commissioners shall not approve the final plat based on the use of water from any permit issued pursuant to Section 72-12-1.1 NMSA 1978.

History: Laws 1995, ch. 212, 13; 2013, ch. 224, 1.



Section 47-6-11.3 - Approval of final plats.

47-6-11.3. Approval of final plats.

A. After the approval or conditional approval of a preliminary plat and prior to the expiration of such plat, the subdivider may prepare a final plat in accordance with the approved or conditionally approved preliminary plat.

B. The board of county commissioners shall not deny a final plat if it has previously approved a preliminary plat for the proposed subdivision and it finds that the final plat is in substantial compliance with the previously approved preliminary plat. Denial of a final plat shall be accompanied by a finding identifying the requirements that have not been met.

C. If, at the time of approval of the final plat, any public improvements have not been completed by the subdivider as required by the board of county commissioners pursuant to the New Mexico Subdivision Act or county subdivision regulations, the board of county commissioners shall, as a condition precedent to the approval of the final plat, require the subdivider to enter into an agreement with the county upon mutually agreeable terms to thereafter complete the improvements at the subdivider's expense.

History: Laws 1995, ch. 212, 14.



Section 47-6-11.4 - Plat approval; proof of adequate water supply on lands from which irrigation water rights have been severed.

47-6-11.4. Plat approval; proof of adequate water supply on lands from which irrigation water rights have been severed.

A. Before approving the final plat for a subdivision of land from which irrigation water rights appurtenant to the land have been severed, the board of county commissioners shall require that the subdivider provide proof of a service commitment from a water provider and an opinion from the state engineer that the subdivider can fulfill the requirements of Paragraph (1) of Subsection F of Section 47-6-11 NMSA 1978 or acquire sufficient water rights through a permit issued pursuant to Section 72-5-1, 72-5-23, 72-5-24, 72-12-3 or 72-12-7 NMSA 1978 for subdivision water use. In acting on the permit application, the state engineer shall determine whether the amount of water permitted is sufficient in quantity to fulfill the maximum annual water requirements of the subdivision, including water for indoor and outdoor domestic uses. The board of county commissioners shall not approve the final plat unless the state engineer has so issued a permit for the subdivision water use or the subdivider has provided proof of a service commitment from a water provider and the state engineer has provided an opinion that the subdivider can fulfill the requirements of Paragraph (1) of Subsection F of Section 47-6-11 NMSA 1978. The board of county commissioners shall not approve the final plat based on the use of water from any permit issued pursuant to Section 72-12-1.1 NMSA 1978.

B. The provisions of this section shall only apply to land from which irrigation water rights that are appurtenant to that land are severed after the effective date of this section.

History: Laws 2013, ch. 173, 2.



Section 47-6-14 - Public hearings on preliminary plats.

47-6-14. Public hearings on preliminary plats.

The board of county commissioners shall adhere to the following requirements concerning public hearings on preliminary plats.

A. Notice of the hearing shall be given at least twenty-one days prior to the hearing date and shall state:

(1) the subject of the hearing;

(2) the time and place of the hearing;

(3) the manner for interested persons to present their views; and

(4) the place and manner for interested persons to secure copies of any favorable or adverse opinion and of the subdivider's proposal. The board of county commissioners may impose a reasonable charge for the costs of reproducing and mailing the opinions and proposals.

B. The notice shall be published in a newspaper of general circulation in the county.

C. Reasonable effort shall be made to give notice to all persons who have made a written request to the board of county commissioners for advance notice of its hearings. Notice shall also be given to any public agency that issued an opinion or withheld an opinion on the basis of insufficient information.

D. Public hearings on preliminary plats shall be held within thirty days from the receipt of all requested public agency opinions where all such opinions are favorable, or within thirty days from the date all public agencies complete their review of any additional information submitted by the subdivider pursuant to Section 47-6-11 NMSA 1978. If the board of county commissioners does not receive a requested opinion within the thirty-day period, the board shall proceed.

E. At the hearing, the board of county commissioners shall allow all interested persons a reasonable opportunity to submit data, views or arguments, orally or in writing, and to examine witnesses testifying at the hearing.

F. The board of county commissioners shall approve, approve with conditions or disapprove the preliminary plat within thirty days of the public hearing at a public meeting of the board of county commissioners.

History: 1953 Comp., 70-5-14, enacted by Laws 1973, ch. 348, 14; 1995, ch. 212, 15.



Section 47-6-15 - Appeals.

47-6-15. Appeals.

A. A party who is or may be adversely affected by a decision of a delegate of the board of county commissioners shall appeal the delegate's decision to the board of county commissioners within thirty days of the date of the delegate's decision. The board of county commissioners shall hear the appeal and shall render a decision within thirty days of the date the board receives notice of the appeal. Thereafter, the procedure for appealing the decision of the board of county commissioners set out in Subsection B of this section shall apply.

B. A party who is or may be adversely affected by a decision of the board of county commissioners may appeal to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: 1953 Comp., 70-5-15, enacted by Laws 1973, ch. 348, 15; 1995, ch. 212, 16; 1998, ch. 55, 46; 1999, ch. 265, 48; 2005, ch. 139, 3.



Section 47-6-16 - Succeeding subdivisions.

47-6-16. Succeeding subdivisions.

Any proposed subdivision may be combined and upgraded for classification purposes by the board of county commissioners with a previous subdivision if the proposed subdivision includes:

A. a part of a previous subdivision that has been created in the preceding seven-year period; or

B. any land retained by a subdivider after creating a previous subdivision when the previous subdivision was created in the preceding seven-year period.

History: 1953 Comp., 70-5-16, enacted by Laws 1973, ch. 348, 16; 1995, ch. 212, 17.



Section 47-6-17 - Disclosure.

47-6-17. Disclosure.

A. Prior to selling, leasing or otherwise conveying any land in a subdivision, the subdivider shall disclose in writing such information as the board of county commissioners requires, by regulation, to permit the prospective purchaser, lessee or other person acquiring an interest in subdivided land to make an informed decision about the purchase, lease or other conveyance of the land.

B. The disclosure statement for subdivisions with not fewer than five and not more than one hundred parcels shall contain at least the following information:

(1) the name of the subdivision;

(2) name and address of the subdivider and the name and address of the person in charge of sales or leasing in New Mexico;

(3) total acreage of the subdivision, both present and anticipated;

(4) size of the largest and smallest parcels offered for sale, lease or other conveyance within the subdivision and the proposed range of selling or leasing prices including financing terms;

(5) distance from the nearest town to the subdivision and the route over which this distance is computed;

(6) name and address of the person who is recorded as having legal and equitable title to the land offered for sale, lease or other conveyance;

(7) a statement of the condition of title including any encumbrances;

(8) a statement of all restrictions or reservations of record that subject the subdivided land to any conditions affecting its use or occupancy;

(9) name and address of the escrow agent, if any;

(10) a statement as to availability and cost of public utilities;

(11) a statement describing the maximum annual water requirements of the subdivision, including water for indoor and outdoor domestic uses, and describing the availability of water to meet the maximum annual water requirements;

(12) a statement describing the quality of water in the subdivision available for human consumption;

(13) a description of the means of liquid waste disposal for the subdivision;

(14) a description of the means of solid waste disposal for the subdivision;

(15) a description of the means of water delivery within the subdivision;

(16) the average depth to water within the subdivision if water is available only from subterranean sources;

(17) a description of access to the subdivision;

(18) a statement disclosing whether the roads and other improvements within the subdivision will be maintained by the county, the subdivider or an association of lot owners and what measures have been taken to ensure that maintenance will take place;

(19) a description of the subdivider's provisions for terrain management;

(20) a summary, approved by the issuing state agency, of the opinions, if any, whether favorable or adverse, provided by state agencies to the board of county commissioners concerning any one of the points listed above;

(21) a statement that the subdivider shall record the deed, real estate contract, lease or other instrument conveying an interest in subdivided land with the appropriate county clerk within thirty days of the signing of such instrument by the purchaser, lessee or other person acquiring an interest in the land;

(22) a statement advising the purchaser, lessee or other person acquiring an interest in subdivided land that building permits, wastewater permits or other use permits are required to be issued by state or county officials before improvements are constructed; and that further, he is advised to investigate the availability of such permits before purchase, lease or other conveyance and whether these are requirements for construction of additional improvements before he may occupy the property; and

(23) such other information as the board of county commissioners may require.

C. The disclosure statement for subdivisions with one hundred or more parcels shall contain all of the information required in Subsection B of this section as well as the following information:

(1) a statement of any activities or conditions adjacent to or nearby the subdivision that would subject the subdivided land to any unusual conditions affecting its use or occupancy;

(2) a description of all recreational facilities, actual and proposed, in the subdivision;

(3) a statement as to the availability of:

(a) fire protection;

(b) police protection;

(c) public schools for the inhabitants of the subdivision, including a statement concerning the proximity of the nearest elementary and secondary schools;

(d) hospital facilities;

(e) shopping facilities; and

(f) public transportation; and

(4) a statement setting forth the projected dates upon which any of the items mentioned in this section for which the subdivider has responsibility will be completed if they are not yet completed.

D. Disclosure statements shall be in the form that the board of county commissioners, after consultation with the attorney general, may require by regulation. The board of county commissioners may require by regulation that disclosure statements be printed in both English and Spanish. The form of disclosure statements, insofar as possible, shall be uniform for all counties.

E. Any subdivider who has satisfied the disclosure requirement of the Interstate Land Sales Full Disclosure Act may submit his approved statement of record in lieu of the disclosure statement required by the New Mexico Subdivision Act. However, any information required in the New Mexico Subdivision Act and not covered in the subdivider's statement of record shall be attached to the statement of record.

F. It is unlawful to sell, lease or otherwise convey land in a subdivision until:

(1) the required disclosure statement has been filed with the county clerk, the board of county commissioners and the attorney general's office; and

(2) the prospective purchaser, lessee or other person acquiring an interest in the subdivided land has been given a copy of the disclosure statement.

History: 1953 Comp., 70-5-17, enacted by Laws 1973, ch. 348, 17; 1995, ch. 212, 18.



Section 47-6-18 - Advertising standards.

47-6-18. Advertising standards.

A. Brochures, disclosure statements, publications and advertising of any form relating to subdivided land shall:

(1) not misrepresent or contain false or misleading statements of fact;

(2) not describe deeds, title insurance or other items included in a transaction as "free" and shall not state that any parcel is "free" or given as an "award" or "prize" if any consideration is required for any reason;

(3) not describe parcels available for "closing costs only" or similar terms unless all such costs are accurately and completely itemized or when additional parcels must be purchased at a higher price;

(4) not include an asterisk or other reference symbol as a means of contradicting or substantially changing any statement;

(5) if subdivision illustrations are used, accurately portray the subdivision in its present state, and if illustrations are used portraying points of interest outside the subdivision, state the actual road miles from the subdivision;

(6) not contain artists' conceptions of the subdivision or any facilities within it unless clearly described as such and shall not contain maps unless accurately drawn to scale with the scale indicated;

(7) not contain references to any facilities, points of interest or municipalities located outside the subdivision unless the distances from the subdivision are stated in the advertisement in actual road miles; and

(8) refer to where the subdivider's disclosure statement may be obtained.

B. Copies of all brochures, publications and advertising relating to subdivided land shall be filed with the board of county commissioners of the county in which the subdivision is located and with the attorney general within fifteen days after initial use by the subdivider.

History: 1953 Comp., 70-5-18, enacted by Laws 1973, ch. 348, 18; 1995, ch. 212, 19.



Section 47-6-19 - Road development.

47-6-19. Road development.

A. Roads within a subdivision shall be constructed only on a schedule approved by the board of county commissioners. In approving or disapproving a subdivider's road construction schedule, the board of county commissioners shall consider:

(1) the proposed use of the subdivision;

(2) the period of time before the roads will receive substantial use;

(3) the period of time before construction of homes will commence on the portion of the subdivision serviced by the road;

(4) the county regulations governing phased development; and

(5) the needs of prospective purchasers, lessees and other persons acquiring an interest in subdivided land in viewing the land within the subdivision.

B. All proposed roads shall conform to minimum county safety standards.

C. The board of county commissioners shall not approve the grading or construction of roads unless and until the subdivider can reasonably demonstrate that the roads to be constructed will receive use and that the roads are required to provide access to parcels or improvements within twenty-four months from the date of construction of the road.

D. It is unlawful for the subdivider to grade or otherwise commence construction of roads unless the construction conforms to the schedule of road development approved by the board of county commissioners.

History: 1953 Comp., 70-5-19, enacted by Laws 1973, ch. 348, 19; 1981, ch. 148, 5; 1995, ch. 212, 20.



Section 47-6-20 - Public agencies required to provide counties with information.

47-6-20. Public agencies required to provide counties with information.

A. Any public agency receiving a request from the board of county commissioners for an opinion and any Indian nation, tribe or pueblo that chooses to submit an opinion pursuant to Section 47-6-11 NMSA 1978 shall furnish the board with the requested opinion within the time period set forth in Subsection A of Section 47-6-22 NMSA 1978. The board of county commissioners shall furnish the appropriate public agency and Indian nation, tribe or pueblo with all relevant information that the board has received from the subdivider on the subject for which the board is seeking an opinion. If the public agency or Indian nation, tribe or pueblo does not have sufficient information upon which to base an opinion, the public agency or Indian nation, tribe or pueblo shall notify the board of this fact.

B. All opinion requests mailed by the board of county commissioners shall be by certified mail, return receipt requested. Boards of county commissioners delivering opinion requests shall obtain receipts showing the day the opinion request was received by the particular public agency or Indian nation, tribe or pueblo.

History: 1953 Comp., 70-5-20, enacted by Laws 1973, ch. 348, 20; 1995, ch. 212, 21; 2009, ch. 65, 3.



Section 47-6-21 - Information reports.

47-6-21. Information reports.

In determining whether the subdivider can fulfill the requirements of the subdivision and the proposals contained in his disclosure statement, the appropriate public agency may request, through the board of county commissioners, that the subdivider submit such information as the agency may feel necessary to permit it to make that determination.

History: 1953 Comp., 70-5-21, enacted by Laws 1973, ch. 348, 21; 1995, ch. 212, 22.



Section 47-6-22 - Time limit on administrative action.

47-6-22. Time limit on administrative action.

A. All opinions required of public agencies or submitted by an Indian nation, tribe or pueblo shall be furnished to the board of county commissioners within thirty days after the public agencies or Indian nation, tribe or pueblo receives the written request and accompanying information from the board of county commissioners. If the board of county commissioners does not receive a requested opinion within the thirty-day period, the board shall proceed in accordance with its own best judgment concerning the subject of the opinion request. The failure of a public agency or Indian nation, tribe or pueblo to provide an opinion when requested by the board of county commissioners does not indicate that the subdivider's provisions concerning the subject of the opinion request were acceptable or unacceptable or adequate or inadequate.

B. Final plats submitted to the board of county commissioners for approval shall be approved or disapproved at a public meeting of the board of county commissioners within thirty days of the date the final plat is deemed complete.

C. If the board of county commissioners does not act upon a final plat within the required period of time, the subdivider shall give the board of county commissioners written notice of its failure to act. If the board of county commissioners fails to approve or reject the final plat within thirty days, the board of county commissioners shall, upon demand by the subdivider, issue a certificate stating that the final plat has been approved.

History: 1953 Comp., 70-5-22, enacted by Laws 1973, ch. 348, 22; 1981, ch. 148, 6; 1995, ch. 212, 23; 2009, ch. 65, 4.



Section 47-6-23 - Right of inspection; rescission.

47-6-23. Right of inspection; rescission.

If the purchaser, lessee or other person acquiring an interest in the subdivided land has not inspected his parcel prior to the time of purchase, lease or other conveyance, the purchase, lease or other conveyancing agreement shall contain a provision giving the purchaser, lessee or other person acquiring an interest in the subdivided land six months within which to personally inspect his parcel. After making the personal inspection within the six-month period, the purchaser, lessee or other person acquiring an interest in the subdivided land has the right to rescind the purchase, lease or other conveyancing agreement and receive a refund of all funds paid on the transaction to the seller, lessor or other conveyor of subdivided land when merchantable title is revested in the seller, lessor or other conveyor of subdivided land. Notice of such rescission to the seller, lessor or other conveyor of subdivided land shall be made in writing and shall be given within three days of the date of personal inspection.

History: 1953 Comp., 70-5-23, enacted by Laws 1973, ch. 348, 23; 1995, ch. 212, 24.



Section 47-6-24 - Schedule of compliance.

47-6-24. Schedule of compliance.

In approving subdivision plats, the board of county commissioners may require the subdivider to set forth a schedule of compliance with county subdivision regulations that is acceptable to the board of county commissioners.

History: 1953 Comp., 70-5-24, enacted by Laws 1973, ch. 348, 24.



Section 47-6-25 - Suspension of right of sale.

47-6-25. Suspension of right of sale.

The board of county commissioners may suspend or revoke approval of a plat as to the unsold, unleased or otherwise unconveyed portions of a subdivider's plat if the subdivider does not meet the schedule of compliance approved by the board.

History: 1953 Comp., 70-5-25, enacted by Laws 1973, ch. 348, 25; 1995, ch. 212, 26.



Section 47-6-25.1 - Attorney general; district attorneys; investigation.

47-6-25.1. Attorney general; district attorneys; investigation.

A. If the attorney general or a district attorney has reasonable cause to believe that a person has information or may be in possession, custody or control of any document or other tangible object relevant to a civil investigation for violation of the New Mexico Subdivision Act, the attorney general or the district attorney, or both, may before bringing any action apply to the district court of Santa Fe county, or any county where the district attorney has his office, for approval of a civil investigative demand, demanding, in writing, such person to appear and be examined under oath, to answer written interrogatories under oath or to produce the document or object for inspection and copying. The demand shall:

(1) be served upon the person in the manner required for service of process in this state or, if the person cannot be found or does not reside or maintain a principal place of business within this state, in the manner required for service of process in the state in which the person resides, maintains a principal place of business or can be found;

(2) describe the nature of the conduct under investigation;

(3) describe the class of documents or objects with sufficient definiteness to permit it to be fairly identified if the production of documents or objects is requested;

(4) contain a copy of the written interrogatories if answers to written interrogatories are sought;

(5) prescribe a reasonable time at which the person shall appear to testify or within which the document or object must be produced;

(6) specify a place for the taking of testimony or for production of the document or object and designate a person who may be an authorized employee of the attorney general or district attorney to be custodian of the document or object; and

(7) contain a copy of Subsections C through E of this section.

B. No demand to produce a document or object for inspection and copying shall contain any requirement that would be unreasonable or improper if contained in a subpoena duces tecum issued in a civil proceeding by a district court of this state. The district court shall approve the demand if it finds that the attorney general or district attorney has reasonable cause to believe that a person has information or may be in possession, custody or control of any document or other tangible object relevant to a civil investigation for violation of the New Mexico Subdivision Act and that the demand is proper in form. A demand shall not be issued without approval of the district court.

C. If a person fails to comply with the written demand served upon him under the provisions of Subsection A of this section, the attorney general or district attorney may file a petition for an order to enforce the demand in the district court of the county in which the person resides or in which he maintains a principal place of business within this state or of the county of Santa Fe if the person neither resides nor has a principal place of business in this state. Notice of hearing on the petition and a copy of the petition shall be served upon the person, who may appear in opposition to the petition. If the court finds that the demand is proper in form and there is reasonable cause to believe that the person has information or may be in possession, custody or control of any document or other tangible object relevant to a civil investigation for violation of the New Mexico Subdivision Act, the court shall order the person to comply with the demand, subject to any modification that the court may prescribe. Upon motion by the person and for good cause shown, the court may make any further protective order in the proceedings that justice requires.

D. Prior to the filing of an action under the provisions of the New Mexico Subdivision Act for the violation under investigation, any testimony taken or material produced under this section shall be kept confidential by the attorney general or district attorney unless confidentiality is waived by the person being investigated and the person who has testified, answered interrogatories or produced material, or unless disclosure is authorized by the court. Any testimony taken or material produced under this section shall be open to inspection only to the attorney general or district attorney and the person upon whom the demand for which inspection is sought has been served, unless otherwise ordered by the court.

E. Any person compelled to appear under this section and required to testify under oath may be accompanied, represented and advised by counsel. An objection may properly be made, received and entered upon the record when it is claimed that the person is entitled to refuse to answer the question on grounds of any constitutional or other legal right or privilege.

History: 1978 Comp., 47-6-25.1, enacted by Laws 1981, ch. 148, 7; 1995, ch. 212, 27.



Section 47-6-26 - Injunctive relief; mandamus.

47-6-26. Injunctive relief; mandamus.

A. The board of county commissioners, the district attorney or the attorney general may apply to the district court for any one or more of the following remedies in connection with violations of the New Mexico Subdivision Act and county subdivision regulations:

(1) injunctive relief to prohibit a subdivider from selling, leasing or otherwise conveying an interest in subdivided land until he complies with the terms of the New Mexico Subdivision Act and county subdivision regulations;

(2) mandatory injunctive relief to compel compliance by any person with the provisions of the New Mexico Subdivision Act and county subdivision regulations;

(3) rescission and restitution for persons who have purchased, leased or otherwise acquired an interest in subdivided land that was divided, sold, leased or otherwise conveyed in material violation of the New Mexico Subdivision Act or county subdivision regulations; or

(4) a civil penalty of up to five thousand dollars ($5,000) for each parcel created in knowing, intentional or willful material violation of the New Mexico Subdivision Act or county subdivision regulations.

B. The board of county commissioners, the district attorney and the attorney general shall not be required to post bond when seeking a temporary or permanent injunction or mandamus pursuant to the provisions of the New Mexico Subdivision Act.

C. In any action by the attorney general pursuant to the New Mexico Subdivision Act, venue shall be proper in the district court of any county where all or part of the land is situated or the district court of the county where the defendant resides.

D. Nothing in this section shall be construed as limiting any common-law right of any person in any court relating to subdivisions.

History: 1953 Comp., 70-5-26, enacted by Laws 1973, ch. 348, 26; 1979, ch. 172, 3; 1995, ch. 212, 28.



Section 47-6-27 - Criminal penalties.

47-6-27. Criminal penalties.

A. Any person who knowingly, intentionally or willfully commits a material violation of the New Mexico Subdivision Act is guilty of a misdemeanor, punishable by a fine of not more than ten thousand dollars ($10,000) per violation, or by imprisonment for not more than one year, or both.

B. Any person who is convicted of a second or subsequent knowing, intentional or willful violation of the New Mexico Subdivision Act is guilty of a fourth degree felony, punishable by a fine of not more than twenty-five thousand dollars ($25,000) per violation or by imprisonment for not more than eighteen months, or both.

History: 1953 Comp., 70-5-27, enacted by Laws 1973, ch. 348, 27; 1981, ch. 148, 8; 1995, ch. 212, 29.



Section 47-6-27.1 - Private remedies.

47-6-27.1. Private remedies.

A. Any sale, lease or other conveyance of land within a subdivision subject to the New Mexico Subdivision Act, which subdivision has not been approved by the board of county commissioners, shall be voidable at the option of the purchaser, lessee or other person acquiring an interest in the subdivided land. The purchaser, lessee or other person acquiring an interest in the subdivided land may recover restitution of all money, property or other things paid to or received by the seller, lessor or other conveyor of the subdivided land. The action shall be brought within six years from the time of purchase, lease or other conveyance, in accordance with Section 37-1-3 NMSA 1978.

B. Any purchaser, lessee or other person acquiring an interest in the subdivided land who suffers any loss of money or property, real or personal, as a result of any violation of the New Mexico Subdivision Act or any county subdivision regulation may bring an action to recover actual damages. The action shall be brought within six years from the time of purchase, lease or other conveyance, in accordance with Section 37-1-3 NMSA 1978.

C. Any purchaser, lessee or other person acquiring an interest in the subdivided land who has purchased, leased or otherwise acquired an interest in land within an approved subdivision may bring an action in district court to compel specific performance of any proposed improvement set forth in a subdivider's disclosure statement or in any document obligating the person signing the document to purchase, lease or otherwise acquire an interest in subdivided land or set forth in any advertising or promotional materials relating to the subdivided land. The action shall be brought within six years from the time of purchase, lease or other conveyance, in accordance with Section 37-1-3 NMSA 1978.

D. Costs shall be allowed to the prevailing party unless the court otherwise directs. The court, in its discretion, may award reasonable attorneys' fees to the prevailing party.

E. The remedies provided in this section are in addition to remedies otherwise available under common law or other statutes of this state.

F. This section shall apply to all purchases, leases or other conveyances of subdivided land in approved or unapproved subdivisions that occur after the effective date of this section.

History: 1978 Comp., 47-6-27.1, enacted by Laws 1981, ch. 148, 9; 1995, ch. 212, 30.



Section 47-6-27.2 - Approval necessary for utility connection.

47-6-27.2. Approval necessary for utility connection.

Any water, sewer, electric or gas utility that connects service to individual parcels within a subdivision, before a final plat for the subdivision has been approved by the board of county commissioners or before the landowner holds a valid building permit, may be fined a civil penalty of up to five hundred dollars ($500) by the board of county commissioners. The board of county commissioners may also require any utility connected in violation of this section to be disconnected.

History: Laws 1995, ch. 212, 25.



Section 47-6-28 - Use of fees.

47-6-28. Use of fees.

All fees collected by a county for passing upon subdivision plats shall be deposited in the county general fund.

History: 1953 Comp., 70-5-28, enacted by Laws 1973, ch. 348, 28.



Section 47-6-29 - Jurisdiction.

47-6-29. Jurisdiction.

Nothing in the New Mexico Subdivision Act shall be construed as limiting the municipal extraterritorial subdivision and platting jurisdiction provided for in Sections 3-20-1 through 3-20-15 NMSA 1978.

History: 1953 Comp., 70-5-29, enacted by Laws 1973, ch. 348, 41; 1979, ch. 172, 4; 1995, ch. 212, 31.






Article 7 - Building Unit Ownership

Section 47-7-1 - Short title.

47-7-1. Short title.

This act [47-7-1 through 47-7-25, 47-7-26 through 47-7-28 NMSA 1978] may be cited as the "Building Unit Ownership Act."

History: 1953 Comp., 70-4-1, enacted by Laws 1963, ch. 221, 1; 1975, ch. 318, 1.



Section 47-7-2 - Definitions.

47-7-2. Definitions.

As used in the Building Unit Ownership Act:

A. "unit" means a part of the property intended for residential, professional, commercial, industrial or any type of independent use, including one or more rooms or enclosed spaces located on one or more floors in a building, and with a direct exit to a public street or highway or to a common area leading to a public street or highway;

B. "unit owner" means the person or persons owning a unit in fee simple absolute and undivided interest in the fee simple or leasehold estate of the common areas and facilities in the percentage established by the declaration;

C. "association of unit owners" means all of the unit owners acting as a group in accordance with the bylaws and declarations;

D. "blanket encumbrance" means a trust deed, mortgage or any other lien or encumbrance, including mechanics' liens, securing or evidencing the payment of money or the furnishing of services or materials and affecting the entire property or affecting more than one unit but does not include taxes and assessments levied by a public authority;

E. "building" means a building or group of buildings having a total of two or more units and comprising a part of the property;

F. "common areas and facilities," unless otherwise provided in the declaration, includes:

(1) the land on which the building is located;

(2) the foundations, columns, girders, beams, supports, main walls, roofs, halls, corridors, lobbies, stairs, stairways, fire escapes and entrances and exits of the building;

(3) the basements, yards, gardens, parking areas and storage spaces;

(4) the premises for the lodging of persons in charge of the property;

(5) installations of central services including power, light, gas, water, heating, refrigeration, air conditioning and incinerating;

(6) the elevators, tanks, pumps, motors, fans, compressors, ducts and all apparatus and installations existing for common use;

(7) the community and commercial facilities provided in the declaration; and

(8) all other parts of the property necessarily in common use or convenient to its existence, maintenance and safety;

G. "common expenses" includes:

(1) all sums lawfully assessed against the unit owners by the association of unit owners;

(2) expenses of administration, maintenance, repair or replacement of the common areas and facilities; and

(3) expenses declared common expenses;

H. "common profits" means the balance of income, rents, profits and revenues from the common areas and facilities remaining after the deduction of common expenses;

I. "declaration" means the instrument by which the property is submitted to the provisions of the Building Unit Ownership Act and its lawful amendments;

J. "limited common areas and facilities" means common areas and facilities designated in the declaration as reserved for use of certain units to the exclusion of the others;

K. "majority" or "majority of unit owners" means the majority of voting unit owners;

L. "person" means individual, corporation, partnership, combination, association, trustee or other legal entity;

M. "property" means the land, the building, improvements and structures owned in fee simple absolute or long term ground lease, all easements, servitude, rights and appurtenances belonging thereto, and all chattels intended for use in connection therewith, which have been or are intended to be submitted to the provisions of the Building Unit Ownership Act; and

N. "condominium" means any property which is submitted to the provisions of the Building Unit Ownership Act.

History: 1953 Comp., 70-4-2, enacted by Laws 1963, ch. 221, 2; 1965, ch. 6, 1; 1967, ch. 57, 1; 1975, ch. 318, 2; 1981, ch. 282, 1.



Section 47-7-3 - Application of act.

47-7-3. Application of act.

The Building Unit Ownership Act shall apply to property, the sole owner or all of the owners of which submit it to the provisions of the act by duly executing and recording a declaration.

History: 1953 Comp., 70-4-3, enacted by Laws 1963, ch. 221, 3; 1975, ch. 318, 3.



Section 47-7-4 - Status of the units.

47-7-4. Status of the units.

Each unit together with its undivided interest in the common areas and facilities, shall constitute real property.

History: 1953 Comp., 70-4-4, enacted by Laws 1963, ch. 221, 4; 1975, ch. 318, 4.



Section 47-7-5 - Ownership of units.

47-7-5. Ownership of units.

Each unit owner shall be entitled to sole ownership and possession of his unit.

History: 1953 Comp., 70-4-5, enacted by Laws 1963, ch. 221, 5; 1975, ch. 318, 5.



Section 47-7-6 - Common areas and facilities.

47-7-6. Common areas and facilities.

A. Each unit owner shall be entitled to an undivided interest in the common areas and facilities in the percentage established by the declaration. The percentage shall be computed by taking as a basis the value of the particular unit in relation to the value of the whole property.

B. The percentage of the undivided interest of each unit owner in the common areas and facilities as established by the declaration shall be permanent and shall not be altered without the consent of all of the unit owners expressed in an amended declaration duly recorded. The percentage of the undivided interest in the common areas and facilities shall not be separated from the unit to which it is appurtenant and shall be deemed to be conveyed or encumbered with the unit even though the interest is not expressly mentioned or described in a conveyance or other instrument.

C. The common areas and facilities shall remain undivided, and no unit owner or any other person shall bring any action for partition or division, unless the property has been removed from the provisions of the Building Unit Ownership Act as provided in Sections 47-7-17 and 47-7-27 NMSA 1978. Any covenant to the contrary is unenforceable.

D. Each unit owner may use the common areas and facilities, in accordance with the purpose for which they were intended, without hindering or encroaching upon the lawful rights of the other unit owners.

E. The necessary work of maintenance, repair and replacement of the common areas and facilities and the making of any additions or improvements thereto shall be carried out only as provided in the Building Unit Ownership Act and in the bylaws.

F. The association of unit owners shall have the irrevocable right, exercisable by the manager or board of directors, of access to each unit from time to time during reasonable hours as may be necessary for the maintenance, repair or replacement of any of the common areas and facilities therein or accessible therefrom, and for making emergency repairs necessary to prevent damage to the common areas and facilities or to another unit.

History: 1953 Comp., 70-4-6, enacted by Laws 1963, ch. 221, 6; 1975, ch. 318, 6.



Section 47-7-7 - Compliance with covenants; bylaws; administrative provisions.

47-7-7. Compliance with covenants; bylaws; administrative provisions.

Each unit owner shall comply strictly with the bylaws and with the administrative rules and regulations adopted pursuant thereto and shall comply with the covenants, conditions and restrictions set forth in the declaration or in the deed to his unit. Failure to comply shall be grounds for an action to recover sums due, for damages or injunctive relief, or both, maintainable by the manager or board of directors for the use of the association of unit owners or maintainable in a proper case by an aggrieved unit owner.

History: 1953 Comp., 70-4-7, enacted by Laws 1963, ch. 221, 7; 1975, ch. 318, 7.



Section 47-7-8 - Certain work prohibited.

47-7-8. Certain work prohibited.

No unit owner shall undertake any work which would jeopardize the soundness or safety of the property, reduce the value or impair an easement or hereditament without the unanimous consent of all the other unit owners. Structural alterations shall not be made by a unit owner to the building or in the water, gas or steam pipes, electric conduits, plumbing or other fixtures connected therewith; nor shall a unit owner remove any additions, improvements or fixtures from the building without the written consent of the board of directors.

History: 1953 Comp., 70-4-8, enacted by Laws 1963, ch. 221, 8; 1975, ch. 318, 8.



Section 47-7-9 - Liens against units; removal from lien; effect of part payment.

47-7-9. Liens against units; removal from lien; effect of part payment.

A. Subsequent to recording the declaration as provided in the Building Unit Ownership Act, and while the property remains subject to the act, no lien shall arise or be effective against the property. During the period, liens or encumbrances shall only arise or be created against each unit and the percentage of undivided interest in the common areas and facilities, appurtenant to the unit, in the same manner and under the same conditions as liens and encumbrances may arise or be created upon any other parcel of real property subject to individual ownership; provided, however, that no labor performed or materials furnished, with the consent or at the request of a unit owner or his agent or his contractor or subcontractor, shall be the basis for the filing of a lien pursuant to law against the unit or other property of another unit owner not expressly consenting to or requesting the same; except that express consent shall be deemed to be given by the owner of any unit in the case of emergency repairs. Labor performed or materials furnished for the common areas and facilities, if duly authorized by the association of unit owners, the manager or board of directors in accordance with the Building Unit Ownership Act, the declaration or bylaws, shall be deemed to be performed or furnished with the express consent of each unit owner and shall be the basis for the filing of a lien pursuant to law against each of the units.

B. In the event a lien is effected against two or more units, the unit owners of the separate units may remove their unit and the percentage of undivided interest in the common areas and facilities appurtenant to the unit from the lien by payment of the fractional or proportional amount attributable to each of the units affected. Individual payment shall be computed by reference to the percentages established by the declaration. Subsequent to payment, discharge or other satisfaction, the unit and the percentage of undivided interest in the appurtenant common areas and facilities shall be released from the lien paid, satisfied or discharged. Partial payment, satisfaction or discharge shall not prevent the lienor from proceeding to enforce his rights against any unit and the percentage of undivided interest in the appurtenant common areas and facilities not released or discharged.

History: 1953 Comp., 70-4-9, enacted by Laws 1963, ch. 221, 9; 1975, ch. 318, 9.



Section 47-7-10 - Common profits and expenses.

47-7-10. Common profits and expenses.

The common profits of the property shall be distributed among, and the common expenses shall be charged to, each unit owner according to the percentage of his undivided interest in the common areas and facilities.

History: 1953 Comp., 70-4-10, enacted by Laws 1963, ch. 221, 10; 1975, ch. 318, 10.



Section 47-7-11 - Contents of declaration.

47-7-11. Contents of declaration.

The declaration shall contain:

A. a description of the land on which the building and improvements are or will be located;

B. a description of the building, stating the number of stories and basements, the number of units and the principal materials of which it is, or will be, constructed;

C. the number of each unit, and a statement of its location, approximate area, number of rooms and immediate common area to which it has access, and any other data necessary for its proper identification;

D. a description of the common areas and facilities;

E. a description of the limited common areas and facilities, stating to which units their use is reserved;

F. the value of the property and of each unit, and the percentage of undivided interest in the common areas and facilities appertaining to each unit and its owner for all purposes including voting. In the case of any building consisting of separate units not substantially sharing any common structural elements, the value of each unit shall be computed on the basis of the square footage contained within its exterior dimensions;

G. a statement of the purposes for which the building and the units are intended and restricted;

H. the name and address of agent for service;

I. a provision as to the percentage of votes by the unit owners which shall be determinative of whether to rebuild, repair, restore or sell the property in the event of damage or destruction;

J. any further details in connection with the property which the person executing the declaration may deem desirable to set forth consistent with the Building Unit Ownership Act; and

K. the method by which the declaration may be amended.

History: 1953 Comp., 70-4-11, enacted by Laws 1963, ch. 221, 11; 1971, ch. 148, 1; 1975, ch. 318, 11.



Section 47-7-12 - Declaration; apportionment of interest.

47-7-12. Declaration; apportionment of interest.

The declaration shall specify a method by which the interest attributable to each unit shall be apportioned. The apportionment may be based upon:

A. the square or cubic footage in the unit as a percentage of the square or cubic footage in all of the units;

B. the value, as that term is defined in the declaration, of the unit as a percentage of the value of all of the units; or

C. the unit itself as a percentage of all of the units in the property. The percentage interest shall change if additional units are added after the filing of the declaration.

History: 1953 Comp., 70-4-11.1, enacted by Laws 1975, ch. 318, 12.



Section 47-7-13 - Contents of deeds of units.

47-7-13. Contents of deeds of units.

Deeds of units shall include:

A. a description of the land as provided in Section 47-7-11 NMSA 1978, or the post-office address of the property, including in either case the book, page and date of recording of the declaration;

B. any other data necessary for proper identification of that unit;

C. a statement of the use for which the unit is intended, and restrictions on its use;

D. the percentage of undivided interest appertaining to the unit in the common areas and facilities; and

E. any other details which the grantor and grantee may deem desirable to set forth and which shall be consistent with the declaration and the Building Unit Ownership Act.

History: 1953 Comp., 70-4-12, enacted by Laws 1963, ch. 221, 12; 1975, ch. 318, 13.



Section 47-7-14 - Copy of the floor plans to be filed.

47-7-14. Copy of the floor plans to be filed.

Simultaneously with the recording of the declaration, there shall be filed in the office of the county clerk a set of the floor plans of the building showing:

A. the layout, location and dimensions of the units, stating the name of the building or that it has no name, and bearing the verified statement of a registered architect or licensed professional engineer certifying that it is an accurate copy of portions of the plans of the building as filed with, and approved by, the governmental subdivision having jurisdiction over the issuance of permits for the construction of buildings; or

B. if the building consists of separate units not substantially sharing any common structural elements, the exterior dimensions of the units, their location and the common areas, and bearing the verified statement of a registered architect or licensed professional engineer certifying that it is an accurate copy of portions of the plans of the building as filed with, and approved by, the governmental subdivision having jurisdiction over the approval of plats for real estate.

The plans shall be kept by the county clerk in a separate file for each building, indexed in the same manner as a conveyance entitled to record, numbered serially in the order of receipt, each designated "unit ownership," a reference to the book, page and date of recording of the declaration. The record of the declaration shall contain a reference to the file number of the floor plans of the building affected.

History: 1953 Comp., 70-4-13, enacted by Laws 1963, ch. 221, 13; 1971, ch. 148, 2; 1975, ch. 318, 14.



Section 47-7-15 - Blanket encumbrances affecting a unit at time of first conveyance.

47-7-15. Blanket encumbrances affecting a unit at time of first conveyance.

At the time of the first conveyance of each unit, every blanket encumbrance affecting the unit shall be paid and satisfied of record, or the unit being conveyed shall be released therefrom by partial release duly recorded.

History: 1953 Comp., 70-4-14, enacted by Laws 1963, ch. 221, 14; 1975, ch. 318, 15.



Section 47-7-16 - Recording.

47-7-16. Recording.

A. The declaration, any amendment thereof, any instrument by which the provisions of the Building Unit Ownership Act may be waived and every instrument affecting the property or any unit shall be entitled to be recorded. Neither the declaration nor any amendment thereof shall be valid unless duly recorded.

B. In addition to the records and indexes required to be maintained by the county clerk, the county clerk shall maintain an index whereby the record of each conveyance of a unit affected by the declaration, and the record of each conveyance of a unit contains a reference to the declaration of the building of which the unit is a part.

History: 1953 Comp., 70-4-15, enacted by Laws 1963, ch. 221, 15; 1975, ch. 318, 16.



Section 47-7-17 - Removal from provisions of the Building Unit Ownership Act.

47-7-17. Removal from provisions of the Building Unit Ownership Act.

A. All unit owners may remove a property from the provisions of the Building Unit Ownership Act by an instrument to that effect, duly recorded; provided that the holders of liens affecting any unit shall consent or agree by instrument duly recorded, provided that their liens be transferred to the percentage of the undivided interest of the debtor unit owner in the property as hereinbefore provided.

B. Upon removal of the property from the provisions of the Building Unit Ownership Act, the property shall be deemed to be owned in common by the unit owners. The undivided interest in the property owned in common which shall appertain to each unit owner shall be the percentage of undivided interest previously owned by an owner in the common areas and facilities.

History: 1953 Comp., 70-4-16, enacted by Laws 1963, ch. 221, 16; 1975, ch. 318, 17.



Section 47-7-18 - Removal no bar to subsequent resubmission.

47-7-18. Removal no bar to subsequent resubmission.

The removal provided in Section 47-7-17 NMSA 1978 shall not bar the subsequent resubmission of the property to the provisions of the Building Unit Ownership Act.

History: 1953 Comp., 70-4-17, enacted by Laws 1963, ch. 221, 17; 1975, ch. 318, 18.



Section 47-7-19 - Bylaws.

47-7-19. Bylaws.

The administration of every property shall be governed by bylaws, a true copy of which shall be annexed to the declaration and shall be a part thereof. No modification of or amendment to the bylaws shall be valid unless set forth in an amendment to the declaration and the amendment be duly recorded.

History: 1953 Comp., 70-4-18, enacted by Laws 1963, ch. 221, 18; 1975, ch. 318, 19.



Section 47-7-20 - Contents of bylaws.

47-7-20. Contents of bylaws.

The bylaws may provide for:

A. the election from among the unit owners of a board of directors, the number of persons constituting the board, and that the terms of at least one-third of the directors shall expire annually; the powers and duties of the board; the compensation of the directors; and the authority of the board to engage the services of a manager or managing agent;

B. the method of calling meetings of the unit owners; what number of unit owners shall constitute a quorum;

C. the election of a president from among the board of directors who shall preside over the meetings of the board of directors and of the association of unit owners;

D. the election of a secretary who shall keep the minute book in which resolutions shall be recorded;

E. the election of a treasurer who shall keep the financial records and books of account;

F. the maintenance, repair and replacement of the method of approving payment vouchers;

G. the manner of collecting from each unit owner his share of the common expenses;

H. the designation and removal of personnel necessary for the maintenance, repair and replacement of the common areas and facilities; designation, and any changes, of agent for process;

I. the method of adopting and of amending administrative rules and regulations governing the details of the operation and the use of the common areas and facilities;

J. the restrictions on and requirements of the use and maintenance of the units and the use of the common areas and facilities, not set forth in the declaration, which are designed to prevent unreasonable interference with the use of units and of the common areas and facilities by the several unit owners;

K. a method by which the manager, the board of directors or the association of unit owners may lease or rent unsold units; provided, that nothing in the Building Unit Ownership Act shall be construed to prevent the lease or rental of unsold units by the proper authorities before bylaws are adopted or before the declaration is executed;

L. the percentage of votes required to amend the bylaws; and

M. other provisions as may be deemed necessary for the administration of the property consistent with the Building Unit Ownership Act.

History: 1953 Comp., 70-4-19, enacted by Laws 1963, ch. 221, 19; 1975, ch. 318, 20.



Section 47-7-21 - Books of receipts and expenditures; availability for examination.

47-7-21. Books of receipts and expenditures; availability for examination.

The manager or board of directors, shall keep detailed, accurate records in chronological order, of the receipts and expenditures affecting the common areas and facilities, specifying and itemizing the maintenance and repair expenses of the common areas and facilities and any other expenses incurred. The records and the vouchers authorizing payments shall be available for examination by any unit owner at convenient hours of weekdays.

History: 1953 Comp., 70-4-20, enacted by Laws 1963, ch. 221, 20; 1975, ch. 318, 21.



Section 47-7-22 - Waiver of use of common areas and facilities; abandonment of unit.

47-7-22. Waiver of use of common areas and facilities; abandonment of unit.

No unit owner may exempt himself from liability for his contribution toward the common expenses by waiver of the use or enjoyment of any of the common areas and facilities or by abandonment of his unit.

History: 1953 Comp., 70-4-21, enacted by Laws 1963, ch. 221, 21; 1975, ch. 318, 22.



Section 47-7-23 - Taxation.

47-7-23. Taxation.

The association of unit owners shall elect whether:

A. the entire property shall be deemed a single parcel for the purposes of assessment and taxation, in which event the association shall promptly notify the unit owners of the payment of the taxes. For purposes of assessment or valuation and taxation under this paragraph, the association shall be deemed to be the owner as defined in Section 7-35-2 NMSA 1978; or

B. each unit and its percentage of undivided interest in the common areas and facilities shall be deemed to be a parcel and shall be subject to separate assessment and taxation by each assessing unit and special district for all types of taxes authorized by law, including ad valorem levies and special assessments.

History: 1953 Comp., 70-4-22, enacted by Laws 1963, ch. 221, 22; 1975, ch. 318, 23.



Section 47-7-24 - Priority of lien.

47-7-24. Priority of lien.

A. All sums, assessed by the association of unit owners but unpaid, for the share of the common expenses chargeable to any unit shall constitute a lien on the unit prior to all other liens except:

(1) tax liens on the unit in favor of any assessing unit and special district; and

(2) all sums unpaid on a first mortgage of record. The lien may be foreclosed by suit by the manager or board of directors, acting on behalf of the unit owners, in like manner as a foreclosure of mortgage or real property. In any foreclosure the unit owner shall be required to pay a reasonable rental for the unit if so provided in the bylaws, and the plaintiff in the foreclosure shall be entitled to the appointment of a receiver to collect the rent paid. The manager or board of directors, acting on behalf of the unit owners shall have power, unless prohibited by the declaration, to bid on the unit at foreclosure sale, and to acquire and hold, lease, mortgage and convey. Suit to recover a money judgment for unpaid common expenses shall be maintainable without foreclosing or waiving the lien securing the same.

B. Where the mortgagee of a first mortgage of record or other purchaser of a unit obtains title to the unit as a result of foreclosure of mortgage, the acquirer of title, his successors and assigns, shall not be liable for the share of the common expenses or assessments by the association of unit owners chargeable to the unit which became due prior to the acquisition of title to the unit by the acquirer. The unpaid share of common expenses or assessments shall be deemed to be common expenses collectible from all of the unit owners including the acquirer, his successors and assigns.

History: 1953 Comp., 70-4-23, enacted by Laws 1963, ch. 221, 23; 1975, ch. 318, 24.



Section 47-7-25 - Joint and several liability of grantor and grantee for unpaid common expenses.

47-7-25. Joint and several liability of grantor and grantee for unpaid common expenses.

In a voluntary conveyance the grantee of a unit shall be jointly and severally liable with the grantor for all unpaid assessments against the grantor for his share of the common expenses to the time of grant or conveyance, without prejudice to the grantee's right to recover from the grantor the amounts paid by the grantee. However, any grantee shall be entitled to a statement from the manager or board of directors, setting forth the amount of the unpaid assessments against the grantor and the grantee shall not be liable for, nor shall the unit conveyed by [be] subject to a lien for, any unpaid assessments against the grantor in excess of the amount therein set forth.

History: 1953 Comp., 70-4-24, enacted by Laws 1963, ch. 221, 24; 1975, ch. 318, 25.



Section 47-7-25.1 - Merger or consolidation of condominiums.

47-7-25.1. Merger or consolidation of condominiums.

A. By agreement of the unit owners, any two or more condominiums may be merged or consolidated into a single condominium. Unless the agreement provides otherwise, the combined condominium is, for all purposes, the legal successor to the preexisting condominiums. The associations of the preexisting condominiums shall also be merged or consolidated into a single association which shall hold all powers, rights, obligations, assets and liabilities of the preexisting associations.

B. An agreement of two or more condominiums to merge or consolidate pursuant to Subsection A of this section shall be evidenced by an agreement prepared, executed, recorded and certified by the president of the association of each of the preexisting condominiums following approval by owners of units to which are allocated the precentage [percentage] of votes in each condominium required to terminate that condominium. Any such agreement shall be recorded in each county in which a portion of the condominium is located and is not effective until recorded.

C. Every merger or consolidation agreement shall provide for the reallocation of the allocated interests in the new association among the units of the resultant condominium either by stating the reallocations or the formulas upon which they are based or by stating the percentage of overall allocated interests of the new condominium which are [is] allocated to all of the units comprising each of the preexisting condominiums; providing that the portion of the percentages allocated to each unit formerly comprising a part of the preexisting condominium shall be equal to the percentages of allocated interests allocated to that unit by the declaration of the preexisting condominium.

History: 1978 Comp., 47-7-25.1, enacted by Laws 1981, ch. 282, 2.



Section 47-7-26 - Actions.

47-7-26. Actions.

Without limiting the rights of any unit owner, actions may be brought by the manager or board of directors, in either case in the discretion of the board of directors, on behalf of two or more of the unit owners, as their respective interests may appear, with respect to any claim relating to the common areas and facilities or more than one unit. Service of process on two or more unit owners in any action relating to the common areas and facilities or more than one unit may be made on the person designated in the declaration to receive service of process.

History: 1953 Comp., 70-4-25, enacted by Laws 1963, ch. 221, 25; 1975, ch. 318, 26.



Section 47-7-27 - Personal application.

47-7-27. Personal application.

A. All unit owners, tenants of owners, employees of owners and tenants, or any other persons that may in any manner use property or any part thereof submitted to the provisions of the Building Unit Ownership Act shall be subject to the act and to the declaration and bylaws of the association of unit owners adopted pursuant to the provisions of the act.

B. All agreements, decisions and determinations lawfully made by the association of unit owners in accordance with the voting percentages established in the Building Unit Ownership Act, declaration or bylaws, shall be deemed to be binding on all unit owners.

History: 1953 Comp., 70-4-26, enacted by Laws 1963, ch. 221, 26; 1975, ch. 318, 27.



Section 47-7-28 - Insurance.

47-7-28. Insurance.

A. The manager or the board of directors if required by the declaration, bylaws or by a majority of the unit owners shall insure the property against the risks and under the terms required. The insurance coverage shall be written in the name of the manager, board of directors or the association of unit owners as trustees for each unit owner in the percentage established in the declaration. Insurance premiums shall be common expenses. The requirement of common insurance coverage shall not prejudice the right of each unit owner to insure separately his own unit.

B. In the case of fire or other disaster, the insurance indemnity shall be applied to reconstruct the building unless the damage comprises more than two-thirds of the building, in which case the indemnity may be delivered pro rata to the co-owners in accordance with the decision of three-fourths of the co-owners.

History: 1953 Comp., 70-4-27, enacted by Laws 1963, ch. 221, 27; 1975, ch. 318, 28.






Article 7A - Condominium Act - General Provisions

Section 47-7A-1 - Short title.

47-7A-1. Short title.

This act [47-7A-1 through 47-7D-20 NMSA 1978] may be cited as the "Condominium Act."

History: Laws 1982, ch. 27, 1.



Section 47-7A-2 - Applicability.

47-7A-2. Applicability.

A. The Condominium Act applies to all condominiums created within this state after the effective date of that act.

B. The provisions of the Building Unit Ownership Act do not apply to condominiums created after the effective date of the Condominium Act. Any provisions of the declaration, bylaws, plats or plans of a condominium created before the effective date of the Condominium Act, which provisions are not expressly authorized by the Building Unit Ownership Act [47-7-1 through 47-7-25, 47-7-26 through 47-7-28 NMSA 1978] but which would have been authorized by the Condominium Act, had it been in effect, are hereby ratified. A condominium subject to the provisions of the Building Unit Ownership Act shall become subject to the Condominium Act and not the Building Unit Ownership Act if a resolution to that effect is approved by a majority of the unit owners and is then recorded as are instruments creating interests in real property. The declaration, bylaws, plats or plans of a condominium created before the effective date of the Condominium Act shall be amended in conformity with the procedures and requirements specified by those instruments and by the Building Unit Ownership Act. If the amendment grants to any person any rights, powers or privileges not expressly authorized by the Building Unit Ownership Act but permitted by the Condominium Act, all correlative obligations, liabilities and restrictions in the Condominium Act also apply to that person.

History: Laws 1982, ch. 27, 69.



Section 47-7A-3 - Definitions.

47-7A-3. Definitions.

As used in the Condominium Act and declaration and bylaws, unless the context otherwise requires or otherwise specifically provided:

A. "affiliate of a declarant" means any person who controls, is controlled by or is under common control with a declarant. For the purpose of this subsection:

(1) a person "controls" a declarant if the person is a general partner, officer, director or employer of the declarant; directly or indirectly or acting in concert with one or more other persons, or through one or more subsidiaries, owns, controls, holds with power to vote, or holds proxies representing, more than twenty percent of the voting interest in the declarant; controls in any manner the election of a majority of the directors of the declarant; or has contributed more than twenty percent of the capital of the declarant; and

(2) a person "is controlled by" a declarant if the declarant is a general partner, officer, director or employer of the person; directly or indirectly or acting in concert with one or more other persons, or through one or more subsidiaries, owns, controls, holds with power to vote, or holds proxies representing, more than twenty percent of the voting interest in the person; controls in any manner the election of a majority of the directors of the person; or has contributed more than twenty percent of the capital of the person. Control does not exist if the powers described in this subsection are held solely as security for an obligation and are not exercised;

B. "allocated interests" means the undivided interest in the common elements, the common expense liability and votes in the association allocated to each unit;

C. "association" or "unit owners' association" means the unit owners' association organized under Section 34 [47-7C-1 NMSA 1978] of the Condominium Act;

D. "common elements" means all portions of a condominium other than the units;

E. "common expenses" means expenditures made by or financial liabilities of the association, together with any allocations to reserves;

F. "common expense liability" means the liability for common expenses allocated to each unit pursuant to Section 19 [47-7B-7 NMSA 1978] of the Condominium Act;

G. "condominium" means real estate, portions of which are designated for separate ownership and the remainder of which is designated for common ownership solely by the owners of those portions. Real estate is not a condominium unless the undivided interests in the common elements are vested in the unit owners;

H. "conversion building" means a building that at any time before creation of the condominium was occupied wholly or partially by persons other than purchasers or persons who occupy with the consent of purchasers, and shall for the purposes of Sections 64 and 65 [47-7D-12 and 47-7D-17 NMSA 1978] only of the Condominium Act include mobile housing parks;

I. "declarant" means any person or group of persons acting in concert who:

(1) as part of a common promotional plan, offers to dispose of its interest in a unit not previously disposed of;

(2) reserves or succeeds to any special declarant right; or

(3) executes and records a declaration;

J. "declaration" means any instruments, however denominated, that create a condominium, and any amendments to such instruments;

K. "development rights" means any right or combination of rights reserved by a declarant in the declaration to:

(1) add real estate to a condominium;

(2) create units, common elements or limited common elements within a condominium;

(3) subdivide units or convert units into common elements; or

(4) withdraw real estate from a condominium;

L. "dispose" or "disposition" means a voluntary transfer to a purchaser of any legal or equitable interest in a unit, but such term does not include the transfer or release of a security interest;

M. "executive board" means the body, regardless of name, designated in the declaration to act on behalf of the association;

N. "identifying number" means a symbol or address that identifies only one unit in a condominium;

O. "leasehold condominium" means a condominium in which all or a portion of the real estate is subject to a lease the expiration or termination of which will terminate the condominium or reduce its size;

P. "limited common element" means a portion of the common elements allocated by the declaration or by operation of Subsections B and D of Section 14 [47-7B-2 NMSA 1978] of the Condominium Act for the exclusive use of one or more but fewer than all of the units;

Q. "master association" means an organization described in Section 32 [47-7B-20 NMSA 1978] of the Condominium Act, whether or not it is also an association described in Section 34 [47-7C-1 NMSA 1978] of the Condominium Act;

R. "mobile housing park" means any site used for the business of renting, leasing or providing, for any form of compensation, a mobile housing unit for occupancy on property not owned by the mobile housing unit's occupant or providing space and facilities for a mobile housing unit owned by the occupant;

S. "mobile housing unit" means a movable or portable housing structure over thirty-two feet in length or over eight feet in width, constructed to be towed on its own chassis and designed so as to be installed without a permanent foundation for human occupancy as a residence which may include one or more components that can be retracted for towing purposes and subsequently expanded for additional capacity, or two or more units separately towable but designed to be joined into one integral unit, as well as a single unit; except that the definition does not include recreational vehicles or modular or premanufactured homes, built to Uniform Building Code standards, designed to be permanently affixed to real property;

T. "offering" means any advertisement, inducement, solicitation or attempt to encourage any person to acquire any interest in a unit, other than as security for an obligation. An advertisement in a newspaper or other periodical of general circulation or in any broadcast medium to the general public of a condominium not located in New Mexico is not an offering if the advertisement states that an offering may be made only in compliance with the law of the jurisdiction in which the condominium is located;

U. "person" means a natural person, corporation, business trust, estate, trust, partnership, association, joint venture, governmental entity or other legal or commercial entity;

V. "purchaser" means any person other than a declarant or a person in the business of selling real estate for his own account who by means of a voluntary transfer acquires a legal or equitable interest in a unit other than:

(1) a leasehold interest, including renewal options, of less than twenty years; or

(2) as security for obligation;

W. "real estate" means any leasehold or other estate or interest in, over or under land, including structures, fixtures and other improvements and interests which by custom, usage or law pass with a conveyance of land though not described in the contract of sale or instrument of conveyance, and includes parcels with or without upper or lower boundaries and spaces that may be filled with air or water;

X. "residential purposes" means use for dwelling or recreational purposes, or both;

Y. "special declarant rights" means rights reserved for the benefit of a declarant to:

(1) complete improvements indicated on plats and plans filed with the declaration;

(2) exercise any development right;

(3) maintain sales offices, management offices, signs advertising the condominium and models;

(4) use easements through the common elements for the purpose of making improvements within the condominium or within real estate which may be added to the condominium;

(5) make the condominium part of a larger condominium or a planned community;

(6) make the condominium subject to a master association; or

(7) appoint or remove any officer of the association or any master association or any executive board member during any period of declarant control;

Z. "time share" means a right to occupy a unit or any of several units during five or more separated time periods over a period of at least five years, including renewal options, whether or not coupled with an estate or interest in a condominium or a specified portion thereof;

AA. "unit" means a physical portion of the condominium designated for separate ownership or occupancy, the boundaries of which are described pursuant to Section 17 [14] [47-7B-2 NMSA 1978] of the Condominium Act; and

BB. "unit owner" means a declarant or other person who owns a unit, or a lessee of a unit in a leasehold condominium whose lease expires simultaneously with any lease the expiration or termination of which will remove the unit from the condominium, but does not include a person having an interest in a unit solely as security for an obligation.

History: Laws 1982, ch. 27, 2.



Section 47-7A-4 - Variation by agreement.

47-7A-4. Variation by agreement.

Except as expressly provided in the Condominium Act, the provisions of that act shall not be varied by agreement, and the rights conferred by the Condominium Act shall not be waived. A declarant shall not evade the limitations or prohibitions of that act or the declaration by use of a power of attorney or any other device.

History: Laws 1982, ch. 27, 3.



Section 47-7A-5 - Taxation.

47-7A-5. Taxation.

A. The association of unit owners shall elect whether:

(1) the entire property shall be deemed a single parcel for the purposes of assessment and taxation, in which event the association shall promptly notify the unit owners of the payment of the taxes. For purposes of assessment or valuation and taxation under this paragraph, the association shall be deemed to be the owner as defined in Section 7-35-2 NMSA 1978; or

(2) each unit and its percentage of undivided interest in the common elements shall be deemed to be a parcel and shall be subject to separate assessment and taxation by each assessing unit and special district for all types of taxes authorized by law, including ad valorem levies and special assessments.

B. Any portion of the common elements for which the declarant has reserved any development right must be separately taxed and assessed against the declarant, and only the declarant is liable for payment of such taxes.

C. If there is no unit owner other than a declarant, the real estate comprising the condominium may be taxed and assessed in any manner provided by the Property Tax Code [Chapter 7, Articles 35 to 38 NMSA 1978].

History: Laws 1982, ch. 27, 4; 1983, ch. 245, 1.



Section 47-7A-6 - Applicability of local ordinances, regulations and building codes.

47-7A-6. Applicability of local ordinances, regulations and building codes.

No provision of the Condominium Act invalidates or modifies any provision of any zoning, subdivision, building code or other real estate use law, ordinance or regulation; provided, however, a zoning, subdivision, building code or other real estate use law, ordinance or regulation may not prohibit the condominium form of ownership or impose any requirement upon a condominium which it would not impose upon the same development under a different form of ownership.

History: Laws 1982, ch. 27, 5.



Section 47-7A-7 - Eminent domain.

47-7A-7. Eminent domain.

A. If a unit is acquired by eminent domain, or if part of a unit is acquired by eminent domain leaving the unit owner with a remnant which may not practically or lawfully be used for any purpose permitted by the declaration, the award shall compensate the unit owner for his unit and his interest in the common elements, whether or not any common elements are acquired. Upon acquisition, unless the decree otherwise provides, that unit's allocated interests are automatically reallocated to the remaining units in proportion to the respective allocated interests of those units before the taking, and the association shall prepare, execute and record an amendment to the declaration reflecting the reallocations. Any remnant of a unit remaining after part of a unit is taken under this subsection is thereafter a common element.

B. Except as provided in Subsection A of this section, if part of a unit is acquired by eminent domain, the award shall compensate the unit owner for the reduction in value of the unit and the unit's interest in the common elements, whether or not any common elements are acquired. Upon acquisition, unless the decree otherwise provides, that unit's allocated interests are reduced in proportion to the reduction in the size of the unit, or on any other basis specified in the declaration, and the portion of the allocated interests divested from the partially acquired unit are automatically reallocated to that unit and the remaining units in proportion to the respective allocated interests of those units before the taking, with the partially acquired unit participating in the reallocation on the basis of the unit's reduced allocated interests.

C. Unless the declaration provides otherwise, if part of the common elements is acquired by eminent domain, the portion of the award attributable to the common elements taken shall be paid to the association. Unless the declaration provides otherwise, any portion of the award attributable to the acquisition of a limited common element shall be equally divided among the owners of the units to which that limited common element was allocated at the time of acquisition.

D. The court decree shall be recorded in each county in which any portion of the condominium is located.

History: Laws 1982, ch. 27, 6.



Section 47-7A-8 - Supplemental general principles of law applicable.

47-7A-8. Supplemental general principles of law applicable.

Except to the extent inconsistent with the Condominium Act, the principles of law and equity, including the law of corporations, the law of real property and the law relative to capacity to contract, principal and agent, eminent domain, estoppel, fraud, misrepresentation, duress, coercion, mistake, receivership, substantial performance or other validating or invalidating cause supplement the provisions of that act.

History: Laws 1982, ch. 27, 7.



Section 47-7A-9 - Construction against implicit repeal, amendment or expansion.

47-7A-9. Construction against implicit repeal, amendment or expansion.

The Condominium Act is a general act intended as a unified coverage of its subject matter; no part of it shall be deemed impliedly repealed, amended or expanded by subsequent legislation if that construction can reasonably be avoided.

History: Laws 1982, ch. 27, 8.



Section 47-7A-10 - Reserved.

47-7A-10. Reserved.



Section 47-7A-11 - Severability.

47-7A-11. Severability.

If any part or application of the Condominium Act is held invalid, the remainder, or its application to other situations or persons, shall not be affected.

History: Laws 1982, ch. 27, 9.



Section 47-7A-12 - Unconscionable agreement or term of contract.

47-7A-12. Unconscionable agreement or term of contract.

A. The court, upon finding as a matter of law that a contract or contract clause was unconscionable at the time the contract was made, may refuse to enforce the contract, enforce the remainder of the contract without the unconscionable clause or limit the application of any unconscionable clause in order to avoid an unconscionable result.

B. Whenever it is claimed, or appears to the court, that a contract or any contract clause is or may be unconscionable, the parties, in order to aid the court in making the determination, shall be afforded a reasonable opportunity to present evidence as to unconscionability, including:

(1) the commercial setting of the negotiations;

(2) whether a party has knowingly taken advantage of the inability of the other party reasonably to protect his interests by reason of physical or mental infirmity, illiteracy or inability to understand the language of the agreement or similar factors; and

(3) the effect and purpose of the contract or clause.

History: Laws 1982, ch. 27, 10.



Section 47-7A-13 - Obligation of good faith.

47-7A-13. Obligation of good faith.

Every contract or duty governed by the Condominium Act imposes an obligation of good faith in its performance or enforcement.

History: Laws 1982, ch. 27, 11.



Section 47-7A-14 - Remedies to be liberally administered.

47-7A-14. Remedies to be liberally administered.

A. The remedies provided by the Condominium Act shall be liberally administered in order that the aggrieved party is placed in as good a position as if the other party had fully performed. However, consequential, special or punitive damages shall not be awarded except as specifically provided in the Condominium Act or by other law.

B. Any right or obligation declared by the Condominium Act is enforceable by judicial proceeding.

History: Laws 1982, ch. 27, 12.






Article 7B - Condominium Act - Creation, Alteration and Termination of Condominiums

Section 47-7B-1 - Creation of condominium.

47-7B-1. Creation of condominium.

A. A condominium may be created pursuant to the Condominium Act only by recording a declaration executed in the same manner as a deed. The declaration shall be recorded in each county in which any portion of the condominium is located and shall be indexed in the grantee's index in the name of the condominium and the association and in the grantor's index in the name of each person executing the declaration.

B. A declaration or an amendment to a declaration adding units to a condominium shall not be recorded unless all structural components and mechanical systems of all buildings containing or comprising any units created are substantially completed in accordance with the plans, as evidenced by a recorded certificate of completion executed by a licensed engineer, architect, the appropriate building inspection authority or by the declarant. This section does not apply to a conversion building restricted in its entirety to uses other than for residential purposes.

History: Laws 1982, ch. 27, 13.



Section 47-7B-2 - Unit boundaries.

47-7B-2. Unit boundaries.

Except as provided by the declaration:

A. if walls, floors or ceilings are designated as boundaries of a unit, all lath, furring, wallboard, plasterboard, plaster, paneling, tiles, wallpaper, paint, finished flooring and any other materials constituting any part of the finished surfaces thereof are a part of the unit, and all other portions of the walls, floors or ceilings are a part of the common elements;

B. if any chute, flue, duct, wire, conduit, bearing wall, bearing column or any other fixture lies partially within and partially outside the designated boundaries of a unit, any portion thereof serving only that unit is a limited common element allocated solely to that unit, and any portion thereof serving more than one unit or any portion of the common elements is a part of the common elements;

C. subject to the provisions of Subsection B of this section, all spaces, interior partitions and other fixtures and improvements within the boundaries of a unit are a part of the unit;

D. any shutters, awnings, window boxes, doorsteps or stoops and all exterior doors and windows or other fixtures designed to serve a single unit, but located outside the unit's boundaries, are limited common elements allocated exclusively to that unit; and

E. any porches, balconies or patios designed to serve a single unit, but located outside the unit's boundaries, are limited common elements allocated exclusively to that unit.

History: Laws 1982, ch. 27, 14.



Section 47-7B-3 - Construction and validity of declaration and bylaws.

47-7B-3. Construction and validity of declaration and bylaws.

A. All provisions of the declaration and bylaws are severable.

B. The rule against perpetuities shall not be applied to defeat any provision of the declaration, bylaws, rules or regulations adopted pursuant to Section 35 [47-7C-2 NMSA 1978] of the Condominium Act.

C. In the event of a conflict between the provisions of the declaration and the bylaws, the declaration prevails except to the extent the declaration is inconsistent with the Condominium Act.

D. Title to a unit and common elements is not rendered unmarketable or otherwise affected by reason of an insubstantial failure of the declaration to comply with the Condominium Act. Whether a substantial failure impairs marketability is not affected by that act.

History: Laws 1982, ch. 27, 15.



Section 47-7B-4 - Description of units.

47-7B-4. Description of units.

A description of a unit which sets forth the name of the condominium, the recording data for the declaration, the county in which the condominium is located and the identifying number of the unit is a sufficient legal description of that unit and all rights, obligations and interests appurtenant to that unit which were created by the declaration or bylaws.

History: Laws 1982, ch. 27, 16.



Section 47-7B-5 - Contents of declaration.

47-7B-5. Contents of declaration.

A. The declaration for a condominium shall contain:

(1) the names of the condominium, which shall include the word "condominium" or be followed by the words "a condominium", and the association;

(2) the name of every county in which any part of the condominium is situated;

(3) a description, legally sufficient for conveyance, of the real estate included in the condominium;

(4) a statement of the maximum number of units that the declarant reserves the right to create;

(5) a description of the boundaries of each unit created by the declaration, including the unit's identifying number;

(6) a description of any limited common elements, other than those specified in Subsections B, D and E of Section 47-7B-2 NMSA 1978, as provided in Section 47-7B-9 NMSA 1978;

(7) a description of any real estate, except real estate subject to development rights, that may be allocated subsequently as limited common elements, other than limited common elements specified in Subsections B, D and E of Section 47-7B-2 NMSA 1978, together with a statement that they may be so allocated;

(8) a description of any development rights and other special declarant rights reserved by the declarant, together with a legally sufficient description of the real estate to which each of those rights applies, and a time limit within which each of those rights must be exercised;

(9) if any development right may be exercised with respect to different parcels of real estate at different times, a statement to that effect together with either a statement fixing the boundaries of those portions and regulating the order in which those portions may be subjected to the exercise of each development right, or a statement that no assurances are made in those regards, and a statement as to whether, if any development right is exercised in any portion of the real estate subject to that development right, that development right must be exercised in all or in any other portion of the remainder of that real estate;

(10) any other conditions or limitations under which the rights described in Paragraph (8) of this subsection shall be exercised or they shall lapse;

(11) an allocation to each unit of the allocated interests in the manner described in Section 47-7B-7 NMSA 1978;

(12) any restrictions on use, occupancy and alienation of the units;

(13) if required by local ordinance, written confirmation from the local zoning official that the condominium complies with the zoning density requirements of local zoning and subdivision ordinances or regulations as required in Section 47-7A-6 NMSA 1978; and

(14) all matters required by Sections 47-7B-6 through 47-7B-9, 47-7B-15, 47-7B-16 and Subsection D of Section 47-7C-3 NMSA 1978.

B. The declaration may contain any other matters that the declarant deems appropriate.

History: Laws 1982, ch. 27, 17; 1983, ch. 245, 2; 2012, ch. 43, 1.



Section 47-7B-6 - Leasehold condominiums.

47-7B-6. Leasehold condominiums.

A. With respect to any condominium created on a leasehold estate, the declaration shall state:

(1) the recording data for the lease, or a copy of the lease shall be attached as an exhibit;

(2) the date on which the lease is scheduled to expire;

(3) a legally sufficient description of the real estate subject to the lease;

(4) any right of the unit owners to redeem the reversion and the manner whereby those rights may be exercised, or a statement that they do not have those rights;

(5) any right of the unit owners to remove any improvements within a reasonable time after the expiration or termination of the lease, or a statement that they do not have those rights; and

(6) any rights of the unit owners to renew the lease and the conditions of any renewal, or a statement that they do not have those rights.

B. Acquisition of the leasehold interest of any unit owner by the owner of the reversion or remainder does not merge the leasehold and fee simple interests.

C. If the expiration or termination of a lease decreases the number of units in a condominium, the allocated interests shall be reallocated in accordance with Subsection A of Section 6 [47-7A-7 NMSA 1978] of the Condominium Act as though those units had been taken by eminent domain. Reallocations shall be confirmed by an amendment to the declaration prepared, executed and recorded by the association.

History: Laws 1982, ch. 27, 18.



Section 47-7B-7 - Allocation of common element interests; votes; common expense liabilities.

47-7B-7. Allocation of common element interests; votes; common expense liabilities.

A. The declaration shall allocate a fraction or percentage of undivided interests in the common elements and in the common expenses of the association and a portion of the votes in the association to each unit and state the formulas used to establish those allocations. Those allocations may not discriminate in favor of units owned by the declarant.

B. If units may be added to or withdrawn from the condominium, the declaration must state the formulas to be used to reallocate the allocated interests among all units included in the condominium after the addition or withdrawal.

C. The declaration may provide:

(1) that different allocations of votes shall be made to the units on particular matters specified in the declaration;

(2) for cumulative voting only for the purpose of electing members of the executive board; and

(3) for class voting on specified issues affecting the class if necessary to protect valid interests of the class.

A declarant may not utilize cumulative or class voting for the purpose of evading any limitation imposed on declarants by the Condominium Act, nor may units constitute a class because they are owned by a declarant.

D. Except for minor variations due to rounding, the sum of the undivided interests in the common elements and common expense liabilities allocated at any time to all the units shall each equal one if stated as fractions or one hundred percent if stated as percentages. In the event of discrepancy between an allocated interest and the result derived from application of the pertinent formula, the allocated interest prevails.

E. The common elements are not subject to partition, and any purported conveyance, encumbrance, judicial sale or other voluntary or involuntary transfer of an undivided interest in the common elements made without the unit to which that interest is allocated, is void.

History: Laws 1982, ch. 27, 19.



Section 47-7B-8 - Limited common elements.

47-7B-8. Limited common elements.

A. Except for the limited common elements described in Subsections B, D and E of Section 47-7B-2 NMSA 1978, the declaration shall specify to which unit or units each limited common element is allocated. That allocation shall not be altered without the consent of the unit owners whose units are affected.

B. Except as the declaration otherwise provides, a limited common element may be reallocated by an amendment to the declaration executed by the unit owners between or among whose units the reallocation is made. The persons executing the amendment shall provide a copy of the amendment to the association, which shall record it. The amendment shall be recorded in the names of the parties and the condominium.

C. A common element not previously allocated as a limited common element may not be so allocated except pursuant to provisions in the declaration made in accordance with Paragraph (7) of Subsection A of Section 47-7B-5 NMSA 1978. The allocations shall be made by amendments to the declaration.

History: Laws 1982, ch. 27, 20; 1983, ch. 245, 3.



Section 47-7B-9 - Plats and plans.

47-7B-9. Plats and plans.

A. Plats and plans are a part of the declaration. Separate plats and plans are not required by the Condominium Act [47-7A-1 through 47-7D-20 NMSA 1978] if all the information required by this section is contained in either a plat or plan. Each plat and plan shall be clear and legible and contain a certification that the plat or plan contains all information required by this section.

B. Each plat shall show:

(1) the name of the condominium and a survey or a general schematic map of the condominium;

(2) the location and dimensions of all real estate not subject to development rights, or subject only to the development right to withdraw, and the location and dimensions of all existing improvements within that real estate;

(3) a legally sufficient description of any real estate subject to development rights, labeled to identify the rights applicable to each parcel;

(4) the extent of any encroachments by or upon any portion of the condominium;

(5) to the extent feasible, a legally sufficient description of all easements serving or burdening any portion of the condominium;

(6) the location and dimensions of any vertical unit boundaries not shown or projected on plans recorded pursuant to Subsection D of this section and that unit's identifying number;

(7) the location with reference to an established datum of any horizontal unit boundaries not shown or projected on plans recorded pursuant to Subsection D of this section and that unit's identifying number;

(8) a legally sufficient description of any real estate in which the unit owners will own only an estate for years, labeled as "leasehold real estate";

(9) the distance between noncontiguous parcels of real estate comprising the condominium;

(10) the location and dimensions of limited common elements, other than the limited common elements described in Subsections B and D of Section 14 [47-7B-2 NMSA 1978] of the Condominium Act; and

(11) in the case of real estate not subject to development rights, all other matters customarily shown on land surveys.

C. A plat may also show the intended location and dimensions of any contemplated improvement to be constructed anywhere within the condominium. Any contemplated improvement shown shall be labeled either "MUST BE BUILT" or "NEED NOT BE BUILT." Any certification of a plat required by this section shall be made by a licensed surveyor.

D. To the extent not shown or projected on the plats, plans of the units must show or project:

(1) the location and dimensions of the vertical boundaries of each unit and that unit's identifying number;

(2) any horizontal unit boundaries, with reference to an established datum, and that unit's identifying number; and

(3) any units in which the declarant has reserved the right to create additional units or common elements, identified appropriately.

E. Unless the declaration provides otherwise, the horizontal boundaries of part of a unit located outside of a building have the same elevation as the horizontal boundaries of the inside part and need not be depicted on the plats and plans.

F. Upon exercising any development right, the declarant shall record either new plats and plans necessary to conform to the requirements of Subsections A, B and D of this section or new certifications of plats and plans previously recorded if those plats and plans otherwise conform to the requirements of those subsections.

G. Any certification of a plan required by this section shall be made by a licensed surveyor, architect or engineer.

History: Laws 1982, ch. 27, 21.



Section 47-7B-10 - Exercise of development rights.

47-7B-10. Exercise of development rights.

A. To exercise any development right reserved under Paragraph (8) of Subsection A of Section 17 [47-7B-5 NMSA 1978] of the Condominium Act, the declarant shall prepare, execute and record an amendment to the declaration and comply with Section 21 [47-7B-9 NMSA 1978] of the Condominium Act. The declarant is the unit owner of any units thereby created. The amendment to the declaration shall assign an identifying number to each new unit created, and, except in the case of subdivision or conversion of units described in Subsection C of this section, reallocate the allocated interests among all units. The amendment must describe any common elements and any limited common elements thereby created and, in the case of limited common elements, designate the unit to which each is allocated to the extent required by Section 20 [47-7B-8 NMSA 1978] of the Condominium Act.

B. Development rights may be reserved within any real estate added to the condominium if the amendment adding that real estate includes all matters required by Section 17 or 18 [47-7B-5 or 47-7B-6 NMSA 1978] of the Condominium Act as the case may be, and the plats and plans include all matters required by Section 21 [47-7B-9 NMSA 1978] of that act. This provision does not extend the time limit on the exercise of development rights imposed by the declaration pursuant to Paragraph (8) of Subsection A of Section 17 [47-7B-5 NMSA 1978] of that act.

C. Whenever a declarant exercises a development right to subdivide or convert a unit previously created into additional units, common elements or both:

(1) if the declarant converts the unit entirely to common elements, the amendment to the declaration shall reallocate all the allocated interests of that unit among the other units as if that unit had been taken by eminent domain; and

(2) if the declarant subdivides the unit into two or more units, whether or not any part of the unit is converted into common elements, the amendment to the declaration shall reallocate all the allocated interests of the unit among the units created by the subdivision in any reasonable manner prescribed by the declarant.

D. If the declaration provides, pursuant to Paragraph (8) of Subsection A of Section 17 [47-7B-5 NMSA 1978] of the Condominium Act, that all or a portion of the real estate is subject to the development right of withdrawal:

(1) if all the real estate is subject to withdrawal, and the declaration does not describe separate portions of real estate subject to that right, none of the real estate may be withdrawn after a unit has been conveyed to a purchaser; and

(2) if a portion or portions are subject to withdrawal, no portion shall be withdrawn after a unit in that portion has been conveyed to a purchaser.

History: Laws 1982, ch. 27, 22.



Section 47-7B-11 - Alterations of units.

47-7B-11. Alterations of units.

Subject to the provisions of the declaration and other provisions of law, a unit owner:

A. may make any improvements or alterations to his unit that do not impair the structural integrity or mechanical systems or lessen the support of any portion of the condominium;

B. may not change the appearance of the common elements, or the exterior appearance of a unit or any other portion of the condominium, without permission of the association; and

C. after acquiring an adjoining unit or an adjoining part of an adjoining unit, may remove or alter any intervening partition or create apertures therein, even if the partition in whole or in part is a common element, if those acts do not impair the structural integrity or mechanical systems or lessen the support of any portion of the condominium. Removal of partitions or creation of apertures under this subsection is not an alteration of boundaries.

History: Laws 1982, ch. 27, 23.



Section 47-7B-12 - Relocation of boundaries between adjoining units.

47-7B-12. Relocation of boundaries between adjoining units.

A. Subject to the provisions of the declaration and other provisions of law, the boundaries between adjoining units may be relocated by an amendment to the declaration upon application to the association by the owners of those units. If the owners of the adjoining units have specified a reallocation between their units of their allocated interests, the application shall state the proposed reallocations. Unless the executive board determines, within thirty days, that the reallocations are unreasonable, the association shall prepare an amendment that identifies the units involved, states the reallocations, is executed by those unit owners, contains words of conveyance between them and, upon recordation, is indexed in the name of the grantor and the grantee.

B. The association shall prepare and record plats or plans necessary to show the altered boundaries between adjoining units and their dimensions and identifying numbers.

History: Laws 1982, ch. 27, 24.



Section 47-7B-13 - Subdivision of units.

47-7B-13. Subdivision of units.

A. If the declaration expressly so permits, a unit may be subdivided into two or more units. Subject to the provisions of the declaration and other provisions of law, upon application of a unit owner to subdivide a unit, the association shall prepare, execute and record an amendment to the declaration, including the plats and plans, subdividing that unit.

B. The amendment to the declaration must be executed by the owner of the unit to be subdivided, assign an identifying number to each unit created and reallocate the allocated interests formerly allocated to the subdivided unit to the new units in any reasonable manner prescribed by the owner of the subdivided unit.

History: Laws 1982, ch. 27, 25.



Section 47-7B-14 - Easement for encroachments.

47-7B-14. Easement for encroachments.

To the extent that any unit or common element encroaches on any other unit or common element, a valid easement for the encroachment exists. The easement does not relieve a unit owner of liability in case of his willful misconduct nor relieve a declarant or any other person of liability for failure to adhere to the plats and plans.

History: Laws 1982, ch. 27, 26.



Section 47-7B-15 - Use for sales purposes.

47-7B-15. Use for sales purposes.

A declarant may maintain sales offices, management offices and models in units or on common elements in the condominium if the declaration so provides. Subject to any limitations in the declaration, a declarant may maintain signs on the common elements advertising the condominium. The provisions of this section are subject to the provisions of other state law and to local ordinances.

History: Laws 1982, ch. 27, 27.



Section 47-7B-16 - Easement rights.

47-7B-16. Easement rights.

Subject to the provisions of the declaration, a declarant has an easement through the common elements as may be reasonably necessary for the purpose of discharging a declarant's obligations or exercising special declarant rights, whether arising under the Condominium Act or reserved in the declaration.

History: Laws 1982, ch. 27, 28.



Section 47-7B-17 - Amendment of declaration.

47-7B-17. Amendment of declaration.

A. Except in cases of amendments that may be executed by a declarant under Section 47-7B-9 or 47-7B-10 NMSA 1978, the association under Section 47-7B-6, 47-7B-7, 47-7B-8, 47-7B-12 or 47-7B-13 NMSA 1978 or certain unit owners under Section 47-7B-8, 47-7B-12, 47-7B-13 or 47-7B-18 NMSA 1978 and except as limited by Subsection D of this section, the declaration, including the plats and plans, may be amended only by vote or agreement of unit owners of units to which at least sixty-seven percent of the votes in the association are allocated or any larger majority the declaration specifies. The declaration may specify a smaller number only if all of the units are restricted exclusively to nonresidential use.

B. No action to challenge the validity of an amendment adopted by the association pursuant to this section may be brought more than one year after the amendment is recorded.

C. Every amendment to the declaration shall be recorded in each county in which any portion of the condominium is located and is effective only upon recordation. An amendment shall be indexed in the grantee's index in the name of the condominium and the association and in the grantor's index in the name of the parties executing the amendment.

D. Except to the extent expressly permitted or required by other provisions of the Condominium Act, no amendment shall create or increase special declarant rights, increase the number of units or change the boundaries of any unit, the allocated interests of a unit or the uses to which any unit is restricted in the absence of unanimous consent of the unit owners.

E. Amendments to the declaration required by the Condominium Act to be recorded by the association shall be prepared, executed, recorded and certified on behalf of the association by any officer of the association designated for that purpose or, in the absence of designation, by the president of the association.

F. No amendment to the declaration which would limit, prohibit or eliminate the exercise of a special declarant right shall be effective, during the period of the reservation, without the concurrence of the declarant.

History: Laws 1982, ch. 27, 29; 1983, ch. 245, 4.



Section 47-7B-18 - Termination of condominium.

47-7B-18. Termination of condominium.

A. Except in the case of a taking of all the units by eminent domain, a condominium may be terminated only by agreement of unit owners of units to which at least eighty percent of the votes in the association are allocated or any larger percentage the declaration specifies. The declaration may specify a smaller percentage only if all of the units in the condominium are restricted exclusively to nonresidential uses.

B. An agreement to terminate shall be evidenced by the execution of a termination agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners. The termination agreement must specify a date after which the agreement will be void unless it is recorded before that date. A termination agreement and all ratifications thereof shall be recorded in each county in which a portion of the condominium is situated and is effective only upon recordation.

C. In the case of a condominium containing only units having horizontal boundaries described in the declaration, a termination agreement may provide that all the common elements and units of the condominium shall be sold following termination. If, pursuant to the agreement, any real estate in the condominium is to be sold following termination, the termination agreement shall set forth the minimum terms of the sale.

D. In the case of a condominium containing any units not having horizontal boundaries described in the declaration, a termination agreement may provide for sale of the common elements, but may not require that the units be sold following termination, unless the declaration as originally recorded provided otherwise or unless all the unit owners consent to the sale.

E. The association, on behalf of the unit owners, may contract for the sale of real estate in the condominium, but the contract is not binding on the unit owners until approved pursuant to Subsections A and B of this section. If any real estate in the condominium is to be sold following termination, title to that real estate, upon termination, vests in the association as trustee for the holders of all interests in the units. Thereafter, the association has all powers necessary and appropriate to effect the sale. Until the sale has been concluded and the proceeds thereof distributed, the association continues in existence with all powers it had before termination. Proceeds of the sale shall be distributed to unit owners and lienholders as their interests may appear, in proportion to the respective interests of unit owners as provided in Subsection H of this section. Unless otherwise specified in the termination agreement, as long as the association holds title to the real estate, each unit owner and his successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted their unit. During the period of that occupancy, each unit owner and his successors in interest remain liable for all assessments and other obligations imposed on unit owners by the Condominium Act or the declaration.

F. If the real estate constituting the condominium is not to be sold following termination, title to the common elements and, in a condominium containing only units having horizontal boundaries described in the declaration, title to all the real estate in the condominium vests in the unit owners upon termination as tenants in common in proportion to their respective interests as provided in Subsection H of this section, and liens on the units shift accordingly. While the tenancy in common exists, each unit owner and his successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted their unit.

G. Following termination of the condominium, the proceeds of any sale of real estate, together with the assets of the association, are held by the association as trustee for unit owners and holders of liens on the units as their interests may appear. Following termination, creditors of the association holding liens on the units, which were recorded before termination, may enforce those liens in the same manner as any lienholder.

H. The respective interests of unit owners referred to in Subsections E, F and G of this section are as follows:

(1) except as provided in Paragraph (2) of this subsection, the respective interests of unit owners are the fair market values of their units, limited common elements and common element interests immediately before the termination, as determined by one or more independent appraisers selected by the association. The decision of the independent appraisers shall be distributed to the unit owners and becomes final unless disapproved within thirty days after distribution by unit owners of units to which twenty-five percent of the votes in the association are allocated. The proportion of any unit owner's interest to that of all unit owners is determined by dividing the fair market value of that unit owner's unit and common element interest by the total fair market values of all the units and common elements; and

(2) if any unit or any limited common element is destroyed to the extent that an appraisal of the fair market value thereof before destruction cannot be made, the interests of all unit owners are their respective common element interests immediately before the termination.

I. Except as provided in Subsection J of this section, foreclosure or enforcement of a lien or encumbrance against the entire condominium does not of itself terminate the condominium, and foreclosure or enforcement of a lien or encumbrance against a portion of the condominium, other than withdrawable real estate, does not withdraw that portion from the condominium. Foreclosure or enforcement of a lien or encumbrance against withdrawable real estate does not of itself withdraw that real estate from the condominium, but the person taking title thereto has the right to require from the association, upon request, an amendment excluding the real estate from the condominium.

J. If a lien or encumbrance against a portion of the real estate comprising the condominium has priority over the declaration, and the lien or encumbrance has not been partially released, the parties foreclosing the lien or encumbrance may upon foreclosure record an instrument excluding the real estate subject to that lien or encumbrance from the condominium.

History: Laws 1982, ch. 27, 30.



Section 47-7B-19 - Rights of secured lenders.

47-7B-19. Rights of secured lenders.

The declaration may require that all or a specified number or percentage of the mortgagees or beneficiaries of deeds of trust encumbering the units or vendors of units under installment sales contracts approve specified actions of the unit owners or the association as a condition to the effectiveness of those actions, but no requirement for approval may operate to deny or delegate control over the general administrative affairs of the association by the unit owners or the executive board or prevent the association or the executive board from commencing, intervening in or settling any litigation or proceeding or receiving and distributing any insurance proceeds except pursuant to Section 46 [47-7C-13 NMSA 1978] of the Condominium Act.

History: Laws 1982, ch. 27, 31.



Section 47-7B-20 - Master associations.

47-7B-20. Master associations.

A. If the declaration for a condominium provides that any of the powers described in Section 35 [47-7C-2 NMSA 1978] of the Condominium Act are to be exercised by or may be delegated to a profit or nonprofit corporation or unincorporated association which exercises those or other powers on behalf of one or more condominiums or for the benefit of the unit owners of one or more condominiums, all provisions of that act [47-7A-1 through 47-7D-20 NMSA 1978] applicable to unit owners' associations apply to any such corporation or unincorporated association, except as modified by this section.

B. Unless a master association is acting in the capacity of an association described in Section 34 [47-7C-1 NMSA 1978] of the Condominium Act, it may exercise the powers set forth in Section 35 [47-7C-2 NMSA 1978] of that act only to the extent expressly permitted in the declarations of condominiums which are part of the master association or expressly described in the delegations of power from those condominiums to the master association.

C. If the declaration of any condominium provides that the executive board may delegate certain powers to a master association, the members of the executive board have no liability for the acts or omissions of the master association with respect to those powers following delegation.

D. The rights and responsibilities of unit owners with respect to the unit owners' association set forth in Sections 36, 41, 42, 43 and 45 [47-7C-3, 47-7C-8 through 47-7C-10 and 47-7C-12 NMSA 1978] of the Condominium Act apply in the conduct of the affairs of a master association only to those persons who elect the board of a master association, whether or not those persons are otherwise unit owners within the meaning of that act.

E. Notwithstanding the provisions of Section 36 [47-7C-3 NMSA 1978] of the Condominium Act with respect to the election of the executive board of an association by all unit owners after the period of declarant control ends and even if a master association is also an association described in Section 34 [47-7C-1 NMSA 1978] of that act, the certificate of incorporation or other instrument creating the master association and the declaration of each condominium the powers of which are assigned by the declaration or delegated to the master association may provide that the executive board of the master association shall be elected after the period of declarant control in any of the following ways:

(1) all unit owners of all condominiums subject to the master association shall elect all members of that executive board;

(2) all members of the executive boards of all condominiums subject to the master association shall elect all members of that executive board;

(3) all unit owners of each condominium subject to the master association shall elect specified members of that executive board; and

(4) all members of the executive board of each condominium subject to the master association shall elect specified members of that executive board.

History: Laws 1982, ch. 27, 32.



Section 47-7B-21 - Merger or consolidation of condominiums.

47-7B-21. Merger or consolidation of condominiums.

A. Any two or more condominiums, by agreement of the unit owners as provided in Subsection B of this section, may be merged or consolidated into a single condominium. In the event of a merger or consolidation, unless the agreement otherwise provides, the resultant condominium is, for all purposes, the legal successor of all of the preexisting condominiums, and the operations and activities of all associations of the preexisting condominiums shall be merged or consolidated into a single association which shall hold all powers, rights, obligations, assets and liabilities of all preexisting associations.

B. An agreement of two or more condominiums to merge or consolidate pursuant to Subsection A of this section shall be evidenced by an agreement prepared, executed, recorded and certified by the president of the association of each of the preexisting condominiums following approval by owners of units to which are allocated the percentage of votes in each condominium required to terminate that condominium. Any such agreement shall be recorded in each county in which a portion of the condominium is located and is not effective until recorded.

C. Every merger or consolidation agreement shall provide for the reallocation of the allocated interests in the new association among the units of the resultant condominium either by stating the reallocations or the formulas upon which they are based or by stating the percentage of overall allocated interests of the new condominium which is allocated to all of the units comprising each of the preexisting condominiums, and providing that the portion of the percentages allocated to each unit formerly comprising a part of the preexisting condominium shall be equal to the percentages of allocated interests allocated to that unit by the declaration of the preexisting condominium.

History: Laws 1982, ch. 27, 33.






Article 7C - Condominium Act - Management of Condominium

Section 47-7C-1 - Organization of unit owners' association.

47-7C-1. Organization of unit owners' association.

A unit owners' association shall be organized no later than the date the first unit in the condominium is conveyed. The membership of the association at all times shall consist exclusively of all the unit owners or, following termination of the condominium, of all former unit owners entitled to distributions of proceeds under Section 30 [47-7B-18 NMSA 1978] of the Condominium Act or their heirs, successors or assigns. The association shall be organized as a profit or nonprofit corporation or as an unincorporated association.

History: Laws 1982, ch. 27, 34.



Section 47-7C-2 - Powers of unit owners' association.

47-7C-2. Powers of unit owners' association.

A. Except as provided in Subsection B of this section, and subject to the provisions of the declaration, the association may:

(1) adopt and amend bylaws and rules and regulations;

(2) adopt and amend budgets for revenues, expenditures and reserves and collect assessments for common expenses from unit owners;

(3) hire and discharge managing agents and other employees, agents and independent contractors;

(4) institute, defend or intervene in litigation or administrative proceedings in its own name on behalf of itself or two or more unit owners on matters affecting the condominium;

(5) make contracts and incur liabilities;

(6) regulate the use, maintenance, repair, replacement and modification of common elements;

(7) cause additional improvements to be made as a part of the common elements;

(8) acquire, hold, encumber and convey in its own name any right, title or interest to real or personal property, but common elements shall be conveyed or subjected to a security interest only pursuant to Section 45 [47-7C-12 NMSA 1978] of the Condominium Act;

(9) grant easements, leases, licenses and concessions through or over the common elements;

(10) impose and receive any payments, fees or charges for the use, rental or operation of the common elements, other than limited common elements described in Subsections B and D of Section 14 [47-7B-2 NMSA 1978] of the Condominium Act, and for services provided to the unit owners;

(11) impose charges for late payment of assessments and, after notice and an opportunity to be heard, levy reasonable fines for violations of the declaration, bylaws and rules and regulations of the association;

(12) impose reasonable charges for the preparation and recordation of amendments to the declaration, resale certificates required by Section 61 [47-7D-9 NMSA 1978] of the Condominium Act or statements of unpaid assessments;

(13) provide for the indemnification of its officers and executive board and maintain directors' and officers' liability insurance;

(14) assign its right to future income, including the right to receive common expense assessments, but only to the extent the declaration expressly so provides;

(15) exercise any other powers conferred by the declaration or bylaws;

(16) exercise all other powers that may be exercised in this state by legal entities of the same type as the association; and

(17) exercise any other powers necessary and proper for the governance and operation of the association.

B. The declaration shall not impose limitations on the power of the association to deal with the declarant which are more restrictive than the limitations imposed on the power of the association to deal with other persons.

History: Laws 1982, ch. 27, 35.



Section 47-7C-3 - Executive board members and officers.

47-7C-3. Executive board members and officers.

A. Except as provided in the declaration, the bylaws or other provisions of the Condominium Act, the executive board may act in all instances on behalf of the association. In the performance of their duties, the officers and members of the executive board are required to exercise, if appointed by the declarant, the care required of fiduciaries of the unit owners and, if elected by the unit owners, ordinary and reasonable care.

B. The executive board shall not act on behalf of the association to amend the declaration, to terminate the condominium or to elect members of the executive board or determine the qualifications, powers and duties or terms of office of executive board members, but the executive board shall fill vacancies in its membership for the unexpired portion of any term.

C. Within thirty days after adoption of any proposed budget for the condominium, the executive board shall provide a summary of the budget to all the unit owners, and shall set a date for a meeting of the unit owners to consider ratification of the budget not less than fourteen nor more than thirty days after mailing of the summary. Unless at that meeting a majority of all the unit owners or any larger vote specified in the declaration reject the budget, the budget is ratified, whether or not a quorum is present. In the event the proposed budget is rejected, the periodic budget last ratified by the unit owners shall be continued until such time as the unit owners ratify a subsequent budget proposed by the executive board.

D. Subject to Subsection E of this section, the declaration may provide for a period of declarant control of the association, during which period a declarant, or persons designated by him, may appoint and remove the officers and members of the executive board. Regardless of the period provided in the declaration, a period of declarant control terminates no later than the earlier of:

(1) one hundred eighty days after conveyance of ninety percent of the units which may be created to unit owners other than a declarant;

(2) two years after all declarants have ceased to offer units for sale in the ordinary course of business; or

(3) five years after any development right to add new units was last exercised.

A declarant may voluntarily surrender the right to appoint and remove officers and members of the executive board before termination of that period, but in that event he may require, for the duration of the period of declarant control, that specified actions of the association or executive board, as described in a recorded instrument executed by the declarant, be approved by the declarant before they become effective.

E. Not later than sixty days after conveyance of fifty percent of the units which may be created to unit owners other than a declarant, at least one member and not less than twenty-five percent of the members of the executive board shall be appointed by the declarant from among the unit owners. No member so appointed shall be an affiliate of the declarant if such persons are available.

F. Not later than the termination of any period of declarant control, the unit owners shall elect an executive board of at least three members, at least a majority of whom shall be unit owners. The executive board shall elect the officers. The executive board members and officers shall take office upon election.

G. Notwithstanding any provision of the declaration or bylaws to the contrary, the unit owners, by a two-thirds' vote of all persons present and entitled to vote at any meeting of the unit owners at which a quorum is present, may remove any member of the executive board with or without cause, other than a member appointed by the declarant.

History: Laws 1982, ch. 27, 36.



Section 47-7C-4 - Transfer of special declarant rights.

47-7C-4. Transfer of special declarant rights.

A. No special declarant right created or reserved under the Condominium Act shall be transferred except by an instrument evidencing the transfer recorded in each county in which any portion of the condominium is located. The instrument is not effective unless executed by the transferee.

B. Upon tranfer [transfer] of any special declarant right, the liability of a transferor declarant is as follows:

(1) a transferor is not relieved of any obligation or liability arising before the transfer. Lack of privity does not deprive any unit owner of standing to maintain an action to enforce any obligation of the transferor;

(2) if a successor to any special declarant right is an affiliate of a declarant, the transferor is jointly and severally liable with the successor for any obligations or liabilities of the successor relating to the condominium;

(3) if a transferor retains any special declarant right but transfers other special declarant rights to a successor who is not an affiliate of the declarant, the transferor is liable for any obligations or liabilities imposed on a declarant by the Condominium Act or by the declaration relating to the retained special declarant rights and arising after the transfer; and

(4) a transferor has no liability for any act or omission or any breach of a contractual or warranty obligation arising from the exercise of a special declarant right by a successor declarant who is not an affiliate of the transferor.

C. Unless otherwise provided in a mortgage instrument or deed of trust, in case of foreclosure of a mortgage, tax sale, judicial sale or sale under bankruptcy laws or receivership proceedings, of any units owned by a declarant or real estate in a condominium subject to development rights, a person acquiring title to all the real estate being foreclosed or sold, but only upon his request, succeeds to all special declarant rights related to that real estate held by that declarant, or only to any rights reserved in the declaration pursuant to Section 27 [47-7B-15 NMSA 1978] of the Condominium Act and held by that declarant to maintain models, sales offices and signs. The judgment or instrument conveying title shall provide for transfer of only the special declarant rights requested.

D. Upon foreclosure, tax sale, judicial sale, sale by a trustee under a deed of trust or sale under bankruptcy laws or receivership proceedings, of all units and other real estate in a condominium owned by a declarant:

(1) the declarant ceases to have any special declarant rights; and

(2) the period of declarant control terminates unless the judgment of instrument conveying title provides for transfer of all special declarant rights held by that declarant to a successor declarant.

E. The obligations and liabilities of a person who succeeds to special declarant rights are as follows:

(1) a successor to any special declarant right who is an affiliate of a declarant is subject to all obligations and liabilities imposed on the transferor by the Condominium Act or by the declaration;

(2) a successor to any special declarant right, other than a successor described in Paragraph (3) or (4) of this subsection, who is not an affiliate of a declarant, is subject to all obligations and liabilities imposed by the Condominium Act or the declaration:

(a) on a declarant which relate to his exercise or nonexercise of special declarant rights; or

(b) on his transferor, other than:

1) misrepresentations by any previous declarant;

2) warranty obligations on improvements made by any previous declarant, or made before the condominium was created;

3) breach of any fiduciary obligation by any previous declarant or his appointees to the executive board; or

4) any liability or obligation imposed on the transferor as a result of the transferor's acts or omissions after the transfer;

(3) a successor to only a right reserved in the declaration to maintain models, sales offices and signs, if he is not an affiliate of a declarant, may not exercise any other special declarant right and is not subject to any liability or obligation as a declarant, except the obligations to provide a disclosure statement; and

(4) a successor to all special declarant rights held by his transferor who is not an affiliate of that declarant and who succeeded to those rights pursuant to a deed in lieu of foreclosure or a judgment or instrument conveying title to units under Subsection C of this section may declare his intention in a recorded instrument to hold those rights solely for transfer to another person. Thereafter, until transferring all special declarant rights to any person acquiring title to any unit owned by the successor or until recording an instrument permitting exercise of all those rights, that successor shall not exercise any of those rights other than any right held by his transferor to control the executive board in accordance with the provisions of Section 36 [47-7C-3 NMSA 1978] of the Condominium Act for the duration of any period of declarant control, and any attempted exercise of those rights is void. So long as a successor declarant may not exercise special declarant rights under this subsection, he is not subject to any obligation or liability as a declarant other than liability for his acts and omissions under Section 36 of the Condominium Act.

F. Nothing in this section subjects any successor to a special declarant right to any claims against or other obligations of a transferor declarant, other than claims and obligations arising under the Condominium Act or the declaration.'

History: Laws 1982, ch. 27, 37.



Section 47-7C-5 - Termination of contracts and leases of declarant.

47-7C-5. Termination of contracts and leases of declarant.

If entered into before the executive board elected by the unit owners pursuant to Section 36 [47-7C-3 NMSA 1978] of the Condominium Act takes office, any management contract, employment contract or lease of recreational or parking areas or facilities, any other contract or lease between the association and a declarant or an affiliate of a declarant or any contract or lease that is not bona fide or was unconscionable to the unit owners at the time entered into under the circumstances then prevailing may be terminated without penalty by the association at any time after the executive board elected by the unit owners pursuant to Section 36 of that act takes office, upon not less than ninety days' notice to the other party. This section does not apply to any lease the termination of which would terminate the condominium or reduce its size, unless the real estate subject to that lease was included in the condominium for the purpose of avoiding the right of the association to terminate a lease under this section.

History: Laws 1982, ch. 27, 38.



Section 47-7C-6 - Bylaws.

47-7C-6. Bylaws.

A. The bylaws of the association shall provide for:

(1) the number of members of the executive board and the titles of the officers of the association;

(2) election by the executive board of a president, treasurer, secretary and any other officers of the association the bylaws specify;

(3) the qualifications, powers and duties, terms of office and manner of electing and removing executive board members and officers and filling vacancies;

(4) which, if any, of its powers the executive board or officers may delegate to other persons or to a managing agent;

(5) which of its officers may prepare, execute, certify and record amendments to the declaration on behalf of the association; and

(6) the method of amending the bylaws.

B. Subject to the provisions of the declaration, the bylaws may provide for any other matters the association deems necessary and appropriate.

History: Laws 1982, ch. 27, 39.



Section 47-7C-7 - Upkeep of condominium.

47-7C-7. Upkeep of condominium.

A. Except to the extent provided by the declaration, Subsection B of this section or Section 46 [47-7C-13 NMSA 1978] of the Condominium Act, the association is responsible for maintenance, repair and replacement of the common elements, and each unit owner is responsible for maintenance, repair and replacement of his unit. Each unit owner shall afford to the association and the other unit owners, and to their agents or employees, access through his unit reasonably necessary for those purposes. If damage is inflicted on the common elements or on any unit through which access is taken, the unit owner responsible for the damage, or the association if it is responsible, is liable for the prompt repair thereof.

B. In addition to the liability that a declarant as a unit owner has under the Condominium Act, the declarant alone is liable for all expenses in connection with real estate subject to development rights. No other unit owner and no other portion of the condominium is subject to a claim for payment of those expenses. Unless the declaration provides otherwise, any income or proceeds from real estate subject to development rights inures to the declarant.

History: Laws 1982, ch. 27, 40.



Section 47-7C-8 - Meetings.

47-7C-8. Meetings.

A meeting of the association shall be held at least once each year. Special meetings of the association may be called by the president, a majority of the executive board or by unit owners having twenty percent, or any lower percentage specified in the bylaws, of the votes in the association. Not less than ten days nor more than sixty days in advance of any meeting, the secretary or other officer specified in the bylaws shall cause notice to be hand-delivered or sent prepaid by United States mail to the mailing address of each unit or to any other mailing address designated in writing by the unit owner. The notice of any meeting shall state the time and place of the meeting and the items on the agenda, including the general nature of any proposed amendment to the declaration or bylaws, any budget changes and any proposal to remove a director or officer.

History: Laws 1982, ch. 27, 41.



Section 47-7C-9 - Quorums.

47-7C-9. Quorums.

A. Unless the bylaws provide otherwise, a quorum is present throughout any meeting of the association if persons entitled to cast twenty percent of the votes which may be cast for election of the executive board are present in person or by proxy at the beginning of the meeting.

B. Unless the bylaws specify a larger percentage, a quorum is deemed present throughout any meeting of the executive board if persons entitled to cast fifty percent of the votes on that board are present at the beginning of the meeting.

History: Laws 1982, ch. 27, 42.



Section 47-7C-10 - Voting; proxies.

47-7C-10. Voting; proxies.

A. If only one of the multiple owners of a unit is present at a meeting of the association, he is entitled to cast all the votes allocated to that unit. If more than one of the multiple owners are present, the votes allocated to that unit may be cast only in accordance with the agreement of a majority in interest of the multiple owners, unless the declaration expressly provides otherwise. There is a majority agreement if any one of the multiple owners casts the votes allocated to that unit without protest being made promptly to the person presiding over the meeting by any of the other owners of the unit.

B. Votes allocated to a unit may be cast pursuant to a proxy duly executed by a unit owner. If a unit is owned by more than one person, each owner of the unit may vote or register protest to the casting of votes by the other owners of the unit through a duly executed proxy. A unit owner may not revoke a proxy given pursuant to this section except by actual notice of revocation to the person presiding over a meeting of the association. A proxy is void if it is not dated or purports to be revocable without notice. A proxy terminates one year after its date, unless it specifies a shorter term.

C. If the declaration requires that votes on specified matters affecting the condominium be cast by lessees rather than unit owners of leased units:

(1) the provisions of Subsections A and B of this section apply to lessees as if they were unit owners;

(2) unit owners who have leased their units to other persons may not cast votes on those specified matters; and

(3) lessees are entitled to notice of meetings, access to records and other rights respecting those matters as if they were unit owners. Unit owners shall also be given notice, in the manner provided in Section 41 [47-7C-8 NMSA 1978] of the Condominium Act, of all meetings at which lessees may be entitled to vote.

D. No votes allocated to a unit owned by the association may be cast.

History: Laws 1982, ch. 27, 43.



Section 47-7C-11 - Tort and contract liability.

47-7C-11. Tort and contract liability.

Neither the association nor any unit owner except the declarant is liable for that declarant's torts in connection with any part of the condominium which that declarant has the responsibility to maintain. Otherwise, any action alleging a wrong done by the association shall be brought against the association and not against any unit owner. If the wrong occurred during any period of declarant control and the association gives the declarant reasonable notice of and an opportunity to defend against the action, the declarant who then controlled the association shall indemnify the association or any unit owner other than an affiliate of the declarant for all judgments paid which are not covered by insurance, which judgments resulted from a breach of control or other wrongful act or omission on the part of the declarant. Whenever the declarant is liable under this section, the declarant is also liable for all litigation expenses, including reasonable attorney's fees. Any statute of limitation affecting the association's right of indemnification under this section is tolled until the period of declarant control terminates. A unit owner is not precluded from bringing an action contemplated by this section because he is a unit owner or a member or officer of the association. Liens resulting from judgments against the association are governed by Section 50 [47-7C-17 NMSA 1978] of the Condominium Act.

History: Laws 1982, ch. 27, 44.



Section 47-7C-12 - Conveyance or encumbrance of common elements.

47-7C-12. Conveyance or encumbrance of common elements.

A. Portions of the common elements may be conveyed or subjected to a security interest by the association if persons entitled to cast at least eighty percent of the votes in the association, including eighty percent of the votes allocated to units not owned by a declarant, or any larger percentage the declaration specifies, agree to that action, but all the owners of units to which any limited common element is allocated shall agree in order to convey that limited common element or subject it to a security interest. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses. Proceeds of the sale are an asset of the association.

B. An agreement to convey common elements or subject them to a security interest shall be evidenced by the execution of an agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners. The agreement shall specify a date after which the agreement will be void unless recorded before that date. The agreement and all ratifications thereof shall be recorded in each county in which a portion of the condominium is situated, and is effective only upon recordation.

C. The association, on behalf of the unit owners, may contract to convey common elements or subject them to a security interest, but the contract is not enforceable against the association until approved pursuant to Subsections A and B of this section. Thereafter, the association has all powers necessary and appropriate to effect the conveyance or encumbrance, including the power to execute deeds or other instruments.

D. Any purported conveyance, encumbrance, judicial sale or other voluntary transfer of common elements, unless made pursuant to this section, is void.

E. A conveyance or encumbrance of common elements pursuant to this section does not deprive any unit of its rights of access and support.

F. A conveyance or encumbrance of common elements pursuant to this section does not affect the priority or validity of preexisting encumbrances.

History: Laws 1982, ch. 27, 45.



Section 47-7C-13 - Insurance.

47-7C-13. Insurance.

A. Commencing not later than the time of the first conveyance of a unit to a person other than a declarant, the association shall maintain, to the extent reasonably available:

(1) property insurance on the common elements insuring against all risks of direct physical loss commonly insured against or, in the case of a conversion building, against fire and extended coverage perils. The total amount of insurance after application of any deductibles shall be not less than eighty percent of the actual cash value of the insured property at the time the insurance is purchased and at each renewal date, exclusive of land, excavations, foundations and other items normally excluded from property policies; and

(2) liability insurance, including medical payments insurance, in an amount determined by the executive board but not less than any amount specified in the declaration, covering all occurrences commonly insured against for death, bodily injury and property damage arising out of or in connection with the use, ownership or maintenance of the common elements.

B. In the case of a building containing units having horizontal boundaries described in the declaration, the insurance maintained under Paragraph (1) of Subsection A of this section, to the extent reasonably available, shall include the units, but need not include improvements and betterments installed by unit owners.

C. If the insurance described in Subsections A and B of this section is not reasonably available, the association promptly shall cause notice of that fact to be hand-delivered or sent prepaid by United States mail to all unit owners. The declaration may require the association to carry any other insurance, and the association in any event may carry any other insurance it deems appropriate to protect the association or the unit owners.

D. Insurance policies carried pursuant to Subsection A of this section must provide that:

(1) each unit owner is an insured person under the policy with respect to liability arising out of his interest in the common elements or membership in the association;

(2) the insurer waives its right to subrogation under the policy against any unit owner or member of his household;

(3) no act or omission by any unit owner, unless acting within the scope of his authority on behalf of the association, shall void the policy or be a condition to recovery under the policy; and

(4) if, at the time of a loss under the policy, there is other insurance in the name of the unit owner covering the same risk covered by the policy, the association's policy provides primary insurance.

E. Any loss covered by the property policy under Paragraph (1) of Subsection A and Subsection B of this section must be adjusted with the association, but the insurance proceeds for that loss are payable to any insurance trustee designated for that purpose, or otherwise to the association, and not to any mortgagee or beneficiary under a deed of trust. The insurance trustee or the association shall hold any insurance proceeds in trust for unit owners and lienholders as their interests may appear. Subject to the provisions of Subsection H of this section, the proceeds shall be disbursed first for the repair or restoration of the damaged property, and unit owners and lienholders are not entitled to receive payment of any portion of the proceeds unless there is a surplus of proceeds after the property has been completely repaired or restored or the condominium is terminated.

F. An insurance policy issued to the association does not prevent a unit owner from obtaining insurance for his own benefit.

G. An insurer that has issued an insurance policy under this section shall issue certificates or memoranda of insurance to the association and, upon written request, to any unit owner, mortgagee or beneficiary under a deed of trust. The insurer issuing the policy may not cancel or refuse to renew it until thirty days after notice of the proposed cancellation or nonrenewal has been mailed to the association, each unit owner and each mortgagee or beneficiary under a deed of trust to whom a certificate or memorandum of insurance has been issued at his last known address.

H. Any portion of the condominium for which insurance is required under this section which is damaged or destroyed shall be repaired or replaced promptly by the association unless the condominium is terminated, repair or replacement would be illegal under any state or local health or safety statute or ordinance or eighty percent of the unit owners, including every owner of a unit or assigned limited common element which will not be rebuilt, vote not to rebuild. The cost of repair or replacement in excess of insurance proceeds and reserves is a common expense. If the entire condominium is not repaired or replaced, the insurance proceeds attributable to the damaged common elements shall be used to restore the damaged area to a condition compatible with the remainder of the condominium, and the insurance proceeds attributable to units and limited common elements which are not rebuilt must be distributed to the owners of those units and the owners of the units to which those limited common elements were allocated, or to lienholders, as their interests may appear, and the remainder of the proceeds shall be distributed to all the unit owners or lienholders, as their interests may appear, in proportion to the common element interests of all the units. If the unit owners vote not to rebuild any unit, that unit's allocated interests are automatically reallocated upon the vote as if the unit had been condemned under Subsection A of Section 6 [47-7A-7 NMSA 1978] of the Condominium Act, and the association promptly shall prepare, execute and record an amendment to the declaration reflecting the reallocations.

I. Notwithstanding the provisions of Subsection H of this Section, Section 30 [47-7B-18 NMSA 1978] of the Condominium Act governs the distribution of insurance proceeds if the condominium is terminated.

J. Unless the declaration otherwise provides, the provisions of this section do not apply to a condominium all of whose units are restricted to nonresidential use.

History: Laws 1982, ch. 27, 46.



Section 47-7C-14 - Surplus funds.

47-7C-14. Surplus funds.

Unless otherwise provided in the declaration, any surplus funds of the association remaining after payment of or provision for common expenses and any prepayment of reserves shall be paid to the unit owners in proportion to their common expense liabilities or credited to them to reduce their future common expense assessments.

History: Laws 1982, ch. 27, 47.



Section 47-7C-15 - Assessments for common expenses.

47-7C-15. Assessments for common expenses.

A. Until the association makes a common expense assessment, the declarant shall pay all common expenses. After any assessment has been made by the association, assessments shall be made at least annually, based on a budget adopted at least annually by the association.

B. Except for assessments under Subsections C, D and E of this section, all common expenses shall be assessed against all the units in accordance with the allocations set forth in the declaration pursuant to Subsection A of Section 19 [47-7B-7 NMSA 1978] of the Condominium Act. Any past-due common expense assessment or installment thereof bears interest at the rate established by the association not exceeding eighteen percent per year.

C. To the extent required by the declaration:

(1) any common expense associated with the maintenance, repair or replacement of a limited common element shall be assessed against the units to which that limited common element is assigned, equally, or in any other proportion that the declaration provides;

(2) any common expense or portion thereof benefiting fewer than all of the units shall be assessed exclusively against the units benefited; and

(3) the costs of insurance shall be assessed in proportion to risk and the costs of utilities shall be assessed in proportion to usage.

D. Assessments to pay a judgment against the association shall be made only against the units in the condominium at the time the judgment was entered, in proportion to their common expense liabilities.

E. If any common expense is caused by the misconduct of any unit owner, the association may assess that expense exclusively against his unit.

F. If common expense liabilities are reallocated, common expense assessments and any installment thereof not yet due shall be recalculated in accordance with the reallocated common expense liabilities.

History: Laws 1982, ch. 27, 48.



Section 47-7C-16 - Lien for assessments.

47-7C-16. Lien for assessments.

A. The association has a lien on a unit for any assessment levied against that unit or fines imposed against its unit owner from the time the assessment or fine becomes due. The association's lien may be foreclosed in like manner as a mortgage on real estate. Unless the declaration otherwise provides, fees, charges, late charges, fines and interest charged pursuant to Section 47-7C-2 NMSA 1978 are enforceable as assessments under this section. If an assessment is payable in installments, the full amount of the assessment is a lien from the time the first installment becomes due.

B. Unless the declaration otherwise provides, if two or more associations have liens for assessments created at any time on the same real estate, those liens have equal priority.

C. Recording of the declaration constitutes record notice and perfection of the lien. No further recordation of the claim of lien for assessment under this section is required.

D. A lien for unpaid assessments is extinguished unless proceedings to enforce the lien are instituted within three years after the full amount of the assessments becomes due.

E. This section does not prohibit actions to recover sums for which Subsection A of this section creates a lien or prohibit an association from taking a deed in lieu of foreclosure.

F. A judgment or decree in any action brought under this section may include costs and reasonable attorney's fees for the prevailing party.

G. The association upon written request shall furnish at a unit owner's request a recordable statement setting forth the amount of unpaid assessments against his unit. The statement shall be furnished within ten business days after receipt of the request and is binding on the association, the executive board and every unit owner.

H. To the extent provided in the declaration, the lien established by this section shall be subordinate to other liens or encumbrances.

History: Laws 1982, ch. 27, 49; 1983, ch. 245, 5.



Section 47-7C-17 - Other liens affecting the condominium.

47-7C-17. Other liens affecting the condominium.

A. Except as provided in Subsection B of this section, a judgment for money against the association is not a lien on the common elements but is a lien in favor of the judgment lienholder against all of the units in the condominium at the time the transcript of judgment was recorded. No other property of a unit owner is subject to the claims of creditors of the association.

B. If the association has granted a security interest in the common elements to a creditor of the association pursuant to Section 47-7C-12 NMSA 1978, the holder of that security interest shall exercise its right against the common elements before its judgment lien on any unit may be enforced.

C. Whether perfected before or after the creation of the condominium, if a lien other than a deed of trust or mortgage, including a judgment lien or lien attributable to work performed or materials supplied before creation of the condominium, becomes effective against two or more units, the unit owner of an affected unit may pay to the lienholder the amount of the lien attributable to his unit, and the lienholder, upon receipt of payment, shall promptly deliver a release of the lien covering that unit. The amount of the payment shall be proportionate to the ratio which that unit owner's common expense liability bears to the common expense liabilities of all unit owners whose units are subject to the lien. After payment, the association shall not assess or have a lien against that unit owner's unit for any portion of the common expenses incurred in connection with that lien.

D. Subsequent to recording the declaration as provided in the Condominium Act and while the real estate remains subject to that act, no lien shall arise or be effective against the real estate. During the period, liens or encumbrances shall only arise or be created against each unit and the percentage of undivided interest in the common elements, appurtenant to the unit, in the same manner and under the same conditions as liens and encumbrances may arise or be created upon any other parcel of real property subject to individual ownership; provided, however, that no labor performed or materials furnished, with the consent or at the request of a unit owner or his agent or his contractor or subcontractor, shall be the basis for the filing of a lien pursuant to law against the unit or other property of another unit owner not expressly consenting to or requesting the same; except that express consent shall be deemed to be given by the owner of any unit in the case of emergency repairs. Labor performed or materials furnished for the common elements, if duly authorized by the association of unit owners, the manager or board of directors in accordance with the Condominium Act, the declaration or bylaws, shall be deemed to be performed or furnished with the express consent of each unit owner and shall be the basis for the filing of a lien pursuant to law against each of the units.

E. A judgment against the association must be indexed in the name of the condominium and the association and, when so indexed, is notice of the lien against the units.

History: Laws 1982, ch. 27, 50; 1983, ch. 245, 6.



Section 47-7C-18 - Association records.

47-7C-18. Association records.

The association shall keep financial records sufficiently detailed to enable the association to comply with Section 61 [47-7D-9 NMSA 1978] of the Condominium Act. All financial and other records shall be made reasonably available for examination by any unit owner and his authorized agents.

History: Laws 1982, ch. 27, 51.



Section 47-7C-19 - Association as trustee.

47-7C-19. Association as trustee.

With respect to a third person dealing with the association in the association's capacity as a trustee, the existence of trust powers and their proper exercise by the association may be assumed without inquiry. A third person is not bound to inquire whether the association has power to act as trustee or is properly exercising trust powers. A third person, without actual knowledge that the association is exceeding or improperly exercising its powers, is fully protected in dealing with the association as if it possessed and properly exercised the powers it purports to exercise. A third person is not bound to assure the proper application of trust assets paid or delivered to the association in its capacity as trustee.

History: Laws 1982, ch. 27, 52.






Article 7D - Condominium Act - Protection of Condominium Purchasers

Section 47-7D-1 - Requirement for disclosure statement.

47-7D-1. Requirement for disclosure statement.

A. Except as provided in Subsection B of this section, Sections 53 through 72 of the Condominium Act apply to all units restricted to residential use subject to that act [47-7A-1 through 47-7D-20 NMSA 1978].

B. Neither a disclosure statement nor a resale certificate need be prepared or delivered in the case of:

(1) a gratuitous disposition of a unit;

(2) a disposition pursuant to court order;

(3) a disposition by a government or governmental agency;

(4) a disposition by foreclosure or deed in lieu of foreclosure;

(5) a disposition to a person in the business of selling real estate who intends to offer those units to purchasers;

(6) a disposition that may be canceled at any time and for any reason by the purchaser without penalty;

(7) a disposition to a nonresident alien; or

(8) a disposition of a unit restricted to nonresidential use.

History: Laws 1982, ch. 27, 53.



Section 47-7D-2 - Liability for disclosure statement requirements.

47-7D-2. Liability for disclosure statement requirements.

A. Except as provided in Subsection B of this section, prior to the offering of any interest in a unit to the public, a declarant shall prepare a disclosure statement conforming to the requirements of Sections 55 through 58 [47-7D-3 through 47-7D-6 NMSA 1978] of the Condominium Act.

B. A declarant may transfer responsibility for preparation of all or part of the disclosure statement to a successor declarant or to a person in the business of selling real estate who intends to offer units in the condominium for his own account. In the event of any such transfer, the transferor shall provide the transferee with any information necessary to enable the transferee to fulfill the requirements of Subsection A of this section. The transferor is not liable for insuring that the transferee complies with the requirements of Sections 55 through 58 [47-7D-3 through 47-7D-6 NMSA 1978] of the Condominium Act.

C. Any declarant or other person in the business of selling real estate who offers a unit for his own account to a purchaser shall deliver a disclosure statement in the manner prescribed in Subsection A of Section 60 [47-7D-8 NMSA 1978] of the Condominium Act. The declarant or any other person specified in Subsection B of this section who prepared all or part of the disclosure statement is liable under Sections 60 and 69 [65] [47-7D-8 and 47-7D-17 NMSA 1978] of that act for any false or misleading statement set forth therein or for any omission of material fact therefrom with respect to that portion of the disclosure statement which he prepared. If a declarant did not prepare any part of a disclosure statement that he delivers, he is not liable for any false or misleading statement set forth therein or for any omission of material fact therefrom unless he had actual knowledge of the statement or omission or, in the exercise of reasonable care, should have known of the statement or omission.

D. If a unit is part of a condominium and is part of any other real estate regime in connection with the sale of which the delivery of a disclosure statement is required under the laws of this state, a single disclosure statement conforming to the requirements of Sections 55 through 58 [47-7D-3 through 47-7D-6 NMSA 1978] of the Condominium Act as those requirements relate to all real estate regimes in which the unit is located, and to any other requirements imposed under the laws of this state, may be prepared and delivered in lieu of providing two or more disclosure statements.

History: Laws 1982, ch. 27, 54.



Section 47-7D-3 - Disclosure statement; general provisions.

47-7D-3. Disclosure statement; general provisions.

A. Except as provided in Subsection B of this section, a disclosure statement must contain or fully and accurately disclose:

(1) the name and principal address of the declarant and of the condominium;

(2) a general description of the condominium, including to the extent possible the types, number and declarant's schedule of commencement and completion of construction of buildings and amenities that the declarant anticipates including in the condominium;

(3) the number of units in the condominium;

(4) copies of the declaration, other than the plats and plans, and any other recorded covenants, conditions, restrictions and reservations affecting the condominium; the bylaws and any rules or regulations of the association; copies of any contracts and leases to be signed by purchasers at closing; and a brief narrative description of any contracts or leases that will or may be subject to cancellation by the association under Section 38 [47-7C-5 NMSA 1978] of the Condominium Act;

(5) any current balance sheet and a projected budget for the association, either within or as an exhibit to the disclosure statement, for one year after the date of the first conveyance to a purchaser, and thereafter the current budget of the association, a statement of who prepared the budget and a statement of the budget's assumptions concerning occupancy and inflation factors. The budget shall include without limitation:

(a) a statement of the amount or a statement that there is no amount included in the budget as a reserve for repairs and replacement;

(b) a statement of any other reserves;

(c) the projected common expense assessment by category of expenditures for the association; and

(d) the projected monthly common expense assessment for each type of unit;

(6) any services not reflected in the budget that the declarant provides, or expenses that he pays, and that he expects may become at any subsequent time a common expense of the association and the projected common expense assessment attributable to each of those services or expenses for the association and for each type of unit;

(7) any initial or special fee due from the purchaser at closing, together with a description of the purpose and method of calculating the fee;

(8) a description of any liens, defects or encumbrances on or affecting the title to the condominium;

(9) a description of any financing offered or arranged by the declarant;

(10) the terms and significant limitations of any warranties provided by the declarant and limitations on the enforcement thereof or on damages;

(11) a statement that:

(a) within seven days after receipt of a disclosure statement a purchaser, before conveyance, may cancel any contract for purchase of a unit from a declarant;

(b) if a declarant fails to provide a disclosure statement to a purchaser before conveying a unit, that purchaser may rescind the purchase within six months from the date of conveyance;

(c) shall set forth the procedures set forth in Subsection C of Section 60 [47-7D-8 NMSA 1978] of the Condominium Act; and

(d) if a purchaser receives the disclosure statement more than seven days before signing a contract to purchase a unit, he cannot cancel the contract;

(12) a statement of any unsatisfied judgments or pending suits against the association and the status of any pending suits material to the condominium of which a declarant has actual knowledge;

(13) a statement that any deposit made in connection with the purchase of a unit shall be held in an escrow account until closing and shall be returned to the purchaser if the purchaser cancels the contract pursuant to Section 60 [47-7D-8 NMSA 1978] of the Condominium Act, together with the name and address of the escrow agent;

(14) any restraints on alienation of any portion of the condominium;

(15) a description of the insurance coverage provided for the benefit of unit owners;

(16) any current or expected fees or charges to be paid by unit owners for the use of the common elements and other facilities related to the condominium; and

(17) the extent to which financial arrangements have been provided for completion of all improvements labeled "MUST BE BUILT" pursuant to Section 21 [47-7B-9 NMSA 1978] of the Condominium Act.

B. If a condominium composed of not more than twenty-five units is not subject to any development rights and no power is reserved to a declarant to make the condominium part of a larger condominium, group of condominiums or other real estate, a public offering statement may but need not include the information otherwise required by Paragraphs (9), (10) and (15) through (17) of Subsection A of this section.

C. A declarant promptly shall amend the disclosure statement to report any material change in the information required by this section.

History: Laws 1982, ch. 27, 55.



Section 47-7D-4 - Condominiums subject to development rights.

47-7D-4. Condominiums subject to development rights.

If the declaration provides that a condominium is subject to any development rights, the disclosure statement shall disclose, in addition to the information required by Section 55 [47-7D-3 NMSA 1978] of the Condominium Act:

A. the maximum number of units and the maximum number of units per acre that may be created;

B. a statement of how many or what percentage of the units which may be created shall be restricted exclusively to residential use, or a statement that no representations are made regarding use restrictions;

C. if any of the units that may be built within real estate subject to development rights are not to be restricted exclusively to residential use, a statement, with respect to each portion of that real estate, of the maximum percentage of the real estate areas and the maximum percentage of the floor areas of all units that may be created therein, that are not restricted exclusively to residential use;

D. a brief narrative description of any development rights reserved by a declarant and of any conditions relating to or limitations upon the exercise of development rights;

E. a statement of the maximum extent to which each unit's allocated interests may be changed by the exercise of any development right described in Subsection C of this section;

F. a statement of the extent to which any buildings or other improvements that may be erected pursuant to any development right in any part of the condominium shall be compatible with existing buildings and improvements in the condominium in terms of architectural style, quality of construction and size, or a statement that no assurances are made in that regard;

G. general descriptions of all other improvements that may be made and limited common elements that may be created within any part of the condominium pursuant to any development right reserved by the declarant, or a statement that no assurances are made in that regard;

H. a statement of any limitations as to the locations of any building or other improvement that may be made within any part of the condominium pursuant to any development right reserved by the declarant, or a statement that no assurances are made in that regard;

I. a statement that any limited common elements created pursuant to any development right reserved by the declarant shall be of the same general types and sizes as the limited common elements within other parts of the condominium, or a statement of the types and sizes planned, or a statement that no assurances are made in that regard;

J. a statement that all restrictions in the declaration affecting use, occupancy and alienation of units shall apply to any units created pursuant to any development right reserved by the declarant, or a statement of any differentiations that may be made as to those units, or a statement that no assurances are made in that regard; and

K. a statement of the extent to which any assurances made pursuant to this section apply or do not apply in the event that any development right is not exercised by the declarant.

History: Laws 1982, ch. 27, 56.



Section 47-7D-5 - Time shares.

47-7D-5. Time shares.

If the declaration provides that ownership or occupancy of any units is or may be in time shares, the disclosure statement shall disclose, in addition to the information required by Section 55 [47-7D-3 NMSA 1978] of the Condominium Act:

A. a description of the time share interest that may be created;

B. the number and identity of units in which time shares may be created;

C. the total number of time shares that may be created;

D. the minimum duration of any time shares that may be created; and

E. the extent to which the creation of time shares will or may affect the enforceability of the association's lien for assessments provided in Section 49 [47-7C-16 NMSA 1978] of the Condominium Act.

History: Laws 1982, ch. 27, 57.



Section 47-7D-6 - Condominiums containing conversion buildings.

47-7D-6. Condominiums containing conversion buildings.

A. The disclosure statement of a condominium containing any conversion building shall contain, in addition to the information required by Section 54 [55] [47-7D-3 NMSA 1978] of the Condominium Act:

(1) a statement by the declarant, based on a report prepared by a licensed architect or engineer, describing the present condition of all structural components and mechanical and electrical installations material to the use and enjoyment of the building; and

(2) a list of any outstanding notices of uncured violations of building codes or other municipal regulations, together with the estimated cost of curing those violations.

B. Paragraph (1) of Subsection A of this section applies only to buildings containing more than fifteen units that shall be occupied for residential use.

History: Laws 1982, ch. 27, 58.



Section 47-7D-7 - Condominium securities.

47-7D-7. Condominium securities.

If an interest in a condominium is currently registered with the securities and exchange commission of the United States, a declarant satisfies all requirements relating to the preparation of a disclosure statement of the Condominium Act if he delivers to the purchaser a copy of the prospectus approved by the securities and exchange commission.

History: Laws 1982, ch. 27, 59.



Section 47-7D-8 - Purchaser's right to cancel.

47-7D-8. Purchaser's right to cancel.

A. A person required to deliver a disclosure statement pursuant to Subsection C of Section 54 [47-7D-2 NMSA 1978] of the Condominium Act shall provide a purchaser of a unit with a copy of the disclosure statement and all amendments thereto before conveyance of that unit and not later than the date of any contract of sale. Unless a purchaser is given the disclosure statement more than seven days before execution of a contract for the purchase of a unit, the purchaser, before conveyance, may cancel the contract within seven days after first receiving the disclosure statement.

B. If a purchaser elects to cancel a contract pursuant to Subsection A of this section, he may do so by hand-delivering notice thereof to the offerer or by mailing notice thereof by prepaid United States mail to the offerer or to his agent for service of process. Cancellation is without penalty, and all payments made by the purchaser before cancellation shall be refunded promptly.

C. If a person required to deliver a disclosure statement pursuant to Subsection C of Section 54 of the Condominium Act fails to provide a purchaser to whom a unit is conveyed with that disclosure statement and all amendments thereto as required by Subsection A of this section, the purchaser is entitled to rescind the purchase within six months from the date of conveyance upon delivery to the seller of a deed subject to no encumbrance attaching to the property suffered or caused by the purchaser.

History: Laws 1982, ch. 27, 60.



Section 47-7D-9 - Resales of units.

47-7D-9. Resales of units.

A. Except in the case of a sale where delivery of a disclosure statement is required, or unless exempt under Subsection B of Section 53 [47-7D-1 NMSA 1978] of the Condominium Act, a unit owner shall furnish to a purchaser before conveyance a copy of the declaration, other than the plats and plans, the bylaws, the rules or regulations of the association and a resale certificate from the association containing:

(1) a statement disclosing the existence and terms of any right of first refusal or other restraint on the free alienability of the unit;

(2) a statement setting forth the amount of the monthly common expense assessment and any unpaid common expense or special assessment currently due and payable from the selling unit owner;

(3) a statement of any other fees payable by unit owners;

(4) a statement of any capital expenditures anticipated by the association for the current and two next succeeding fiscal years;

(5) a statement of the amount of any reserves for capital expenditures and of any portions of those reserves designated by the association for any specified projects;

(6) the most recent regularly prepared balance sheet and income and expense statement, if any, of the association;

(7) the current operating budget of the association;

(8) a statement of any unsatisfied judgments against the association;

(9) a statement describing any insurance coverage provided for the benefit of unit owners; and

(10) a statement of the remaining term of any leasehold estate affecting the condominium and the provisions governing any extension or renewal thereof.

B. The association, within ten working days after receipt of a request by a unit owner, shall furnish a certificate containing the information necessary to enable the unit owner to comply with this section. A unit owner providing a certificate pursuant to Subsection A of this section is not liable to the purchaser for any erroneous information provided by the association and included in the certificate.

C. A purchaser is not liable for any unpaid assessment or fee greater than the amount set forth in the certificate prepared by the association. A unit owner is not liable to a purchaser for the failure or delay of the association to provide the certificate in a timely manner, but the purchase contract is voidable by the purchaser until the certificate has been provided and for seven days thereafter or until conveyance, whichever first occurs.

History: Laws 1982, ch. 27, 61.



Section 47-7D-10 - Escrow of deposits.

47-7D-10. Escrow of deposits.

Any deposit made in connection with the purchase or reservation of a unit from a person required to deliver a disclosure statement pursuant to Subsection C of Section 54 [47-7D-2 NMSA 1978] of the Condominium Act shall be placed in escrow and held either in this state or in the state where the unit is located in an account designated solely for that purpose until:

A. delivered to the declarant at closing;

B. delivered to the declarant because of the purchaser's default under a contract to purchase the unit; or

C. refunded to the purchaser.

History: Laws 1982, ch. 27, 62.



Section 47-7D-11 - Release of liens.

47-7D-11. Release of liens.

A. In the case of a sale of a unit where delivery of a disclosure statement is required pursuant to Subsection C of Section 54 [47-7D-2 NMSA 1978] of the Condominium Act, a seller shall, before conveying a unit, record or furnish to the purchaser releases of all liens affecting that unit and its common element interest which the purchaser does not expressly agree to take subject to or assume. This subsection does not apply to any real estate which a declarant has the right to withdraw.

B. Before conveying real estate to the association, the declarant shall have that real estate released from all liens the foreclosure of which would deprive unit owners of any right of access to or easement of support of their units, and all other liens on that real estate unless the disclosure statement describes certain real estate which may be conveyed subject to liens in specified amounts.

History: Laws 1982, ch. 27, 63.



Section 47-7D-12 - Conversion buildings.

47-7D-12. Conversion buildings.

A. A declarant of a condominium containing conversion buildings and any person in the business of selling real estate for his own account who intends to offer units in such a condominium shall give each of the residential tenants and residential subtenants in possession of a portion of a conversion building notice of the conversion and provide those persons with the disclosure statement no later than sixty days before the tenants and subtenants in possession are required to vacate. The notice shall set forth generally the rights of tenants and subtenants under this section and shall be hand-delivered to the unit or mailed by prepaid United States mail to the tenant and subtenant at the address of the unit or any other mailing address provided by a tenant. If mailed, the notice will be deemed received on the earlier of actual receipt or thirty days after mailing. No tenant or subtenant shall be required to vacate upon shorter notice than that required by the Uniform Owner-Resident Relations Act, Section 47-8-1 NMSA 1978 et seq. Failure to give notice as required by this section is a defense to an action for possession.

B. For sixty days after receipt of the notice described in Subsection A of this section, the person required to give the notice shall offer to convey each unit or proposed unit occupied for residential use to the tenant who leases that unit. If a tenant fails to purchase the unit during the sixty-day period, the offeror may not offer to dispose of an interest in that unit during the following sixty days at a price more favorable to the offeree than the price offered to the tenant. This subsection does not apply to any unit in a conversion building if that unit will be restricted exclusively to nonresidential use or the boundaries of the converted unit do not substantially conform to the dimensions of the residential unit before conversion.

C. If a seller, in violation of Subsection B of this section, conveys a unit to a purchaser for value who has no knowledge of the violation, recordation of the deed conveying the unit extinguishes any right a tenant may have under Subsection B of this section to purchase that unit but does not affect the right of a tenant to recover damages from the seller for a violation of Subsection B of this section.

D. From the date on which the tenant or subtenant accepts the offer pursuant to Subsection B of this section, there shall be no increase in the rental rate applicable to the portion of the conversion building of which the tenant or subtenant is in possession. If the tenant fails or refuses to consummate the purchase, the rent may thereafter be increased.

E. Nothing in this section permits termination of a lease by a declarant in violation of its terms. Any provision in a lease which would permit termination or cancellation of the lease by a declarant prior to its stated term solely because the declarant seeks to convert the real estate to a condominium is unenforceable.

History: Laws 1982, ch. 27, 64.



Section 47-7D-13 to 47-7D-16 - Reserved.

47-7D-13 to 47-7D-16. Reserved.



Section 47-7D-17 - Effect of violations on rights of action; attorney's fees.

47-7D-17. Effect of violations on rights of action; attorney's fees.

If a declarant or any other person subject to the Condominium Act fails to comply with any provision of that act or any provision of the declaration or bylaws, any person or class of persons adversely affected by the failure to comply has a claim for appropriate relief. The court, in an appropriate case, may award reasonable attorney's fees.

History: Laws 1982, ch. 27, 65.



Section 47-7D-18 - Labeling of promotional material.

47-7D-18. Labeling of promotional material.

If any improvement contemplated in a condominium is labeled "NEED NOT BE BUILT" on a plat or plan or is to be located within a portion of the condominium with respect to which the declarant has reserved a development right, no promotional material shall be displayed or delivered to prospective purchasers which describes or portrays that improvement unless the description or portrayal of the improvement in the promotional material is conspicuously labeled or identified as "NEED NOT BE BUILT."

History: Laws 1982, ch. 27, 66.



Section 47-7D-19 - Declarant's obligation to complete and restore.

47-7D-19. Declarant's obligation to complete and restore.

A. The declarant shall complete all improvements labeled "MUST BE BUILT" on plats or plans prepared pursuant to Section 21 [47-7B-9 NMSA 1978] of the Condominium Act.

B. The declarant is subject to liability for the prompt repair and restoration, to a condition compatible with the remainder of the condominium, of any portion of the condominium affected by the exercise of rights reserved pursuant to or created by Sections 22, 23, 24, 25, 27 and 28 [47-7B-10 through 47-7B-13, 47-7B-15, 47-7B-16 NMSA 1978] of the Condominium Act.

History: Laws 1982, ch. 27, 67.



Section 47-7D-20 - Substantial completion of units.

47-7D-20. Substantial completion of units.

In case of a sale of a unit where delivery of a disclosure statement is required, a contract of sale may be executed, but no interest in that unit may be conveyed until the declaration is recorded and the unit is substantially completed, as evidenced by a recorded certificate of substantial completion pursuant to Section 13 [47-7B-1 NMSA 1978] of the Condominium Act.

History: Laws 1982, ch. 27, 68.






Article 7E - Homeowner Association

Section 47-7E-1 - Recompiled.

47-7E-1. Recompiled.



Section 47-7E-2 - Recompiled.

47-7E-2. Recompiled.



Section 47-7E-3 - Recompiled.

47-7E-3. Recompiled.



Section 47-7E-4 - Recompiled.

47-7E-4. Recompiled.



Section 47-7E-5 - Recompiled.

47-7E-5. Recompiled.



Section 47-7E-6 - Recompiled.

47-7E-6. Recompiled.



Section 47-7E-7 - Recompiled.

47-7E-7. Recompiled.



Section 47-7E-8 - Recompiled.

47-7E-8. Recompiled.



Section 47-7E-9 - Recompiled.

47-7E-9. Recompiled.



Section 47-7E-10 - Recompiled.

47-7E-10. Recompiled.



Section 47-7E-11 - Recompiled.

47-7E-11. Recompiled.



Section 47-7E-12 - Recompiled.

47-7E-12. Recompiled.



Section 47-7E-13 - Recompiled.

47-7E-13. Recompiled.



Section 47-7E-14 - Recompiled.

47-7E-14. Recompiled.






Article 8 - Owner-Resident Relations

Section 47-8-1 - Short title.

47-8-1. Short title.

Sections 47-8-1 through 47-8-51 [47-8-52] NMSA 1978 may be cited as the "Uniform Owner-Resident Relations Act".

History: 1953 Comp., 70-7-1, enacted by Laws 1975, ch. 38, 1; 1995, ch. 195, 1.



Section 47-8-2 - Purpose.

47-8-2. Purpose.

The purpose of the Uniform Owner-Resident Relations Act is to simplify, clarify, modernize and revise the law governing the rental of dwelling units and the rights and obligations of owner and resident, and to encourage the owners and the residents to maintain and improve the quality of housing in New Mexico.

History: 1953 Comp., 70-7-2, enacted by Laws 1975, ch. 38, 2.



Section 47-8-3 - Definitions.

47-8-3. Definitions.

As used in the Uniform Owner-Resident Relations Act:

A. "abandonment" means absence of the resident from the dwelling, without notice to the owner, in excess of seven continuous days; providing such absence occurs only after rent for the dwelling unit is delinquent;

B. "action" includes recoupment, counterclaim, set-off, suit in equity and any other proceeding in which rights are determined, including an action for possession;

C. "amenity" means a facility appurtenance or area supplied by the owner and the absence of which would not materially affect the health and safety of the resident or the habitability of the dwelling unit;

D. "codes" includes building codes, housing codes, health and safety codes, sanitation codes and any law, ordinance or governmental regulation concerning fitness for habitation or the construction, maintenance, operation, occupancy or use of a dwelling unit;

E. "deposit" means an amount of currency or instrument delivered to the owner by the resident as a pledge to abide by terms and conditions of the rental agreement;

F. "dwelling unit" means a structure, mobile home or the part of a structure, including a hotel or motel, that is used as a home, residence or sleeping place by one person who maintains a household or by two or more persons who maintain a common household and includes a parcel of land leased by its owner for use as a site for the parking of a mobile home;

G. "eviction" means any action initiated by the owner to regain possession of a dwelling unit and use of the premises under terms of the Uniform Owner-Resident Relations Act;

H. "fair rental value" is that value that is comparable to the value established in the market place;

I. "good faith" means honesty in fact in the conduct of the transaction concerned as evidenced by all surrounding circumstances;

J. "normal wear and tear" means deterioration that occurs based upon the use for which the rental unit is intended, without negligence, carelessness, accident, abuse or intentional damage of the premises, equipment or chattels of the owner by the residents or by any other person in the dwelling unit or on the premises with the resident's consent; however, uncleanliness does not constitute normal wear and tear;

K. "organization" includes a corporation, government, governmental subdivision or agency thereof, business trust, estate, trust, partnership or association, two or more persons having a joint or common interest or any other legal or commercial entity;

L. "owner" means one or more persons, jointly or severally, in whom is vested:

(1) all or part of the legal title to property, but shall not include the limited partner in an association regulated under the Uniform Limited Partnership Act [repealed]; or

(2) all or part of the beneficial ownership and a right to present use and enjoyment of the premises and agents thereof and includes a mortgagee in possession and the lessors, but shall not include a person or persons, jointly or severally, who as owner leases the entire premises to a lessee of vacant land for apartment use;

M. "person" includes an individual, corporation, entity or organization;

N. "premises" means facilities, facilities and appurtenances, areas and other facilities held out for use of the resident or whose use is promised to the resident coincidental with occupancy of a dwelling unit;

O. "rent" means payments in currency or in-kind under terms and conditions of the rental agreement for use of a dwelling unit or premises, to be made to the owner by the resident, but does not include deposits;

P. "rental agreement" means all agreements between an owner and resident and valid rules and regulations adopted under Section 47-8-23 NMSA 1978 embodying the terms and conditions concerning the use and occupancy of a dwelling unit or premises;

Q. "resident" means a person entitled under a rental agreement to occupy a dwelling unit in peaceful possession to the exclusion of others and includes the owner of a mobile home renting premises, other than a lot or parcel in a mobile home park, for use as a site for the location of the mobile home;

R. "roomer" means a person occupying a dwelling unit that lacks a major bathroom or kitchen facility in a structure where one or more major facilities are used in common by occupants of the dwelling units. As referred to in this subsection, "major facility", in the case of a bathroom, means toilet and either a bath or shower and, in the case of a kitchen, means refrigerator, stove or sink;

S. "single family residence" means a structure maintained and used as a single dwelling unit. Notwithstanding that a dwelling unit shares one or more walls with another dwelling unit, it is a single family residence if it has direct access to a street or thoroughfare and shares neither heating facilities, hot water equipment nor any other essential facility or service with any other dwelling unit;

T. "substantial violation" means a violation of the rental agreement or rules and regulations by the resident or occurring with the resident's consent that occurs in the dwelling unit, on the premises or within three hundred feet of the premises and that includes the following conduct, which shall be the sole grounds for a substantial violation:

(1) possession, use, sale, distribution or manufacture of a controlled substance, excluding misdemeanor possession and use;

(2) unlawful use of a deadly weapon;

(3) unlawful action causing serious physical harm to another person;

(4) sexual assault or sexual molestation of another person;

(5) entry into the dwelling unit or vehicle of another person without that person's permission and with intent to commit theft or assault;

(6) theft or attempted theft of the property of another person by use or threatened use of force; or

(7) intentional or reckless damage to property in excess of one thousand dollars ($1,000);

U. "term" is the period of occupancy specified in the rental agreement; and

V. "transient occupancy" means occupancy of a dwelling unit for which rent is paid on less than a weekly basis or where the resident has not manifested an intent to make the dwelling unit a residence or household.

History: 1953 Comp., 70-7-3, enacted by Laws 1975, ch. 38, 3; 1977, ch. 55, 1; 1983, ch. 122, 18; 1985, ch. 146, 1; 1989, ch. 340, 1; 1995, ch. 195, 2; 1997, ch. 39, 1; 1999, ch. 91, 1.



Section 47-8-4 - Principles of law and equity.

47-8-4. Principles of law and equity.

Unless displaced by the provisions of the Uniform Owner-Resident Relations Act, the principles of law and equity, including the law relating to capacity to contract, mutuality of obligations, equitable abatement, principal and agent, real property, public health, safety and fire prevention, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy or other validating or invalidating cause supplement its provisions.

History: 1953 Comp., 70-7-4, enacted by Laws 1975, ch. 38, 4; 1995, ch. 195, 3.



Section 47-8-5 - General act.

47-8-5. General act.

The Uniform Owner-Resident Relations Act being a general act is intended as a unified coverage of its subject matter, and no part of it is to be construed as impliedly repealed by subsequent legislation if that construction can reasonably be avoided.

History: 1953 Comp., 70-7-5, enacted by Laws 1975, ch. 38, 5.



Section 47-8-6 - Recovery of damages.

47-8-6. Recovery of damages.

A. The remedies provided by the Uniform Owner-Resident Relations Act shall be so administered that the aggrieved party may recover damages as provided in the Uniform Owner-Resident Relations Act. The aggrieved party has a duty to mitigate damages.

B. Any right or obligation declared by the Uniform Owner-Resident Relations Act is enforceable by action unless the provision declaring it specifies a different and limited effect.

History: 1953 Comp., 70-7-6, enacted by Laws 1975, ch. 38, 6.



Section 47-8-7 - Provision for agreement.

47-8-7. Provision for agreement.

A claim or right arising under the Uniform Owner-Resident Relations Act or on a rental agreement may be settled by agreement.

History: 1953 Comp., 70-7-7, enacted by Laws 1975, ch. 38, 7.



Section 47-8-8 - Rights, obligations and remedies.

47-8-8. Rights, obligations and remedies.

The Uniform Owner-Resident Relations Act applies to, regulates and determines rights, obligations and remedies under a rental agreement, wherever made, for a dwelling unit located within this state.

History: 1953 Comp., 70-7-8, enacted by Laws 1975, ch. 38, 8.



Section 47-8-9 - Exemptions.

47-8-9. Exemptions.

Unless created to avoid the application of the Uniform Owner-Resident Relations Act, the following arrangements are exempted by that act:

A. residence at an institution, public or private, if incidental to detention or the provision of medical, geriatric, counseling, religious, educational when room and board are an entity or similar service;

B. occupancy under a contract of sale of a dwelling unit or the property of which it is part, if the occupant is the purchaser or a person who succeeds to his interest;

C. occupancy by a member of a fraternal or social organization in the portion of a structure operated for the benefit of the organization;

D. transient occupancy in a hotel or motel;

E. occupancy by an employee of an owner pursuant to a written rental or employment agreement that specifies the employee's right to occupancy is conditional upon employment in and about the premises; and

F. occupancy under a rental agreement covering premises used by the occupant primarily for agricultural purposes.

History: 1953 Comp., 70-7-9, enacted by Laws 1975, ch. 38, 9; 1995, ch. 195, 4.



Section 47-8-10 - Judicial jurisdiction.

47-8-10. Judicial jurisdiction.

A. The district or magistrate court of this state may exercise jurisdiction over any person with respect to any conduct in this state governed by the Uniform Owner-Resident Relations Act or with respect to any claim arising from a transaction subject to this act for a dwelling unit located within its jurisdictional boundaries. In addition to any other method provided by rule or by statute, personal jurisdiction over a person may be acquired in a civil action or proceeding instituted in the district or magistrate court by the service of process in the manner provided by this section.

B. If a person is not a resident of this state or is a corporation not authorized to do business in this state and engages in any conduct in this state governed by the Uniform Owner-Resident Relations Act, or engages in a transaction subject to this act, he may designate an agent upon whom service of process may be made in this state. The agent shall be a resident of this state or a corporation authorized to do business in this state. The designation shall be in writing and shall be filed with the secretary of state. If no designation is made and filed or if process cannot be served in this state upon the designated agent, process may be served upon the secretary of state, but service upon him is not effective unless the plaintiff or petitioner immediately mails a copy of the process and pleading by registered or certified mail to the defendant or respondent at his last reasonably ascertainable address. An affidavit of compliance with this section shall be filed with the clerk of the court on or before the return day of the process, if any, or within any further time the court allows.

History: 1953 Comp., 70-7-10, enacted by Laws 1975, ch. 38, 10.



Section 47-8-11 - Obligation of good faith.

47-8-11. Obligation of good faith.

Every duty under the Uniform Owner-Resident Relations Act and every act which must be performed as a condition precedent to the exercise of a right or remedy under the Uniform Owner-Resident Relations Act imposes an obligation of good faith in its performance or enforcement.

History: 1953 Comp., 70-7-11, enacted by Laws 1975, ch. 38, 11.



Section 47-8-12 - Inequitable agreement provision.

47-8-12. Inequitable agreement provision.

A. If the court, as a matter of law, finds that any provision of a rental agreement was inequitable when made, the court may limit the application of such inequitable provisions to avoid an inequitable result.

B. If inequitability is put into issue by a party to the rental agreement, the parties to the rental agreement shall be afforded a reasonable opportunity to present evidence as to the setting, purpose and effect of the rental agreement, or settlement, to aid the court in making determination.

History: 1953 Comp., 70-7-12, enacted by Laws 1975, ch. 38, 12.



Section 47-8-13 - Service of notice.

47-8-13. Service of notice.

A. A person has notice of a fact if:

(1) he has actual knowledge of it;

(2) he has received a notice or notification of it; or

(3) from all facts and circumstances known to him at the time in question he has reason to know that it exists.

B. A person notifies or gives a notice or notification to another by taking steps reasonably calculated to inform the other in ordinary course, whether or not the other actually comes to know of it.

C. A person receives a notice or notification:

(1) when it comes to his attention;

(2) where written notice to the owner is required, when it is mailed or otherwise delivered at the place of business of the owner through which the rental agreement was made or at any place held out by him as the place for receipt of the communication; or

(3) if written notice to the resident is required, when it is delivered in hand to the resident or mailed to him at the place held out by him as the place for receipt of the communication, or in the absence of such designation, to his last known place of residence.

D. Notwithstanding any other provisions of this section, notice to a resident for nonpayment of rent shall be effective only when hand delivered or mailed to the resident or posted on an exterior door of the dwelling unit. In all other cases where written notice to the resident is required, even if there is a notice by posting, there must also be a mailing of the notice by first class mail or hand delivery of the notice to the resident. The date of a posting shall be included in any notice posted, mailed or hand delivered, and shall constitute the effective date of the notice. A posted notice shall be affixed to a door by taping all sides or placed in a fixture or receptacle designed for notices or mail.

E. Notice, knowledge or a notice or notification received by the resident or person is effective for a particular transaction from the time it is brought to the attention of the resident or person conducting that transaction, and in any event from the time it would have been brought to the resident's or person's attention if the resident or person had exercised reasonable diligence.

F. Where service of notice is required under the Uniform Owner-Resident Relations Act, and the item is mailed but returned as undeliverable, or where the last known address is the vacated dwelling unit, the owner shall serve at least one additional notice if an alternative address has been provided to the owner by the resident.

History: 1953 Comp., 70-7-13, enacted by Laws 1975, ch. 38, 13; 1995, ch. 195, 5.



Section 47-8-14 - Terms and conditions of agreement.

47-8-14. Terms and conditions of agreement.

The owner and resident may include in a rental agreement terms and conditions not prohibited by the Uniform Owner-Resident Relations Act or other rule of law including rent, term of the agreement or other provisions governing the rights and obligations of the parties.

History: 1953 Comp., 70-7-14, enacted by Laws 1975, ch. 38, 14.



Section 47-8-15 - Payment of rent.

47-8-15. Payment of rent.

A. The resident shall pay rent in accordance with the rental agreement. In the absence of an agreement, the resident shall pay as rent the fair rental value for the use of the premises and occupancy of the dwelling unit.

B. Rent is payable without demand or notice at the time and place agreed upon by the parties. Unless otherwise agreed, rent is payable at the dwelling unit. Unless otherwise agreed, periodic rent is payable at the beginning of any term of one month or less and otherwise in equal monthly installments at the beginning of each monthly period. The date of one month to the same date of the following month shall constitute a term of one month.

C. Unless the rental agreement fixes a definite term, the residency is week-to-week in the case of a person who pays weekly rent and in all other cases month-to-month.

D. If the rental agreement provides for the charging of a late fee, and if the resident does not pay rent in accordance with the rental agreement, the owner may charge the resident a late fee in an amount not to exceed ten percent of the total rent payment for each rental period that the resident is in default. To assess a late fee, the owner shall provide notice of the late fee charged no later than the last day of the next rental period immediately following the period in which the default occurred.

E. An owner may not assess a fee from the resident for occupancy of the dwelling unit by a reasonable number of guests for a reasonable length of time. This shall not preclude charges for use of premises or facilities other than the dwelling unit by guests.

F. An owner may increase the rent payable by the resident in a month-to-month residency by providing written notice to the resident of the proposed increase at least thirty days prior to the periodic rental date specified in the rental agreement or, in the case of a fixed term residency, at least thirty days prior to the end of the term. In the case of a periodic residency of less than one month, written notice shall be provided at least one rental period in advance of the first rental payment to be increased.

G. Unless agreed upon in writing by the owner and the resident, a resident's payment of rent may not be allocated to any deposits or damages.

History: 1953 Comp., 70-7-15, enacted by Laws 1975, ch. 38, 15; 1995, ch. 195, 6.



Section 47-8-16 - Waiver of rights prohibited.

47-8-16. Waiver of rights prohibited.

No rental agreement may provide that the resident or owner agrees to waive or to forego rights or remedies under the law.

History: 1953 Comp., 70-7-16, enacted by Laws 1975, ch. 38, 16.



Section 47-8-17 - Unlawful agreement provision.

47-8-17. Unlawful agreement provision.

If an owner deliberately uses a rental agreement containing provisions known by him to be prohibited by law, the resident may recover damages sustained by him resulting from application of the illegal provision and reasonable attorney's fees.

History: 1953 Comp., 70-7-17, enacted by Laws 1975, ch. 38, 17.



Section 47-8-18 - Deposits.

47-8-18. Deposits.

A. An owner is permitted to demand from the resident a reasonable deposit to be applied by the owner to recover damages, if any, caused to the premises by the resident during his term of residency.

(1) Under the terms of an annual rental agreement, if the owner demands or receives of the resident such a deposit in an amount greater than one month's rent, the owner shall be required to pay to the resident annually an interest equal to the passbook interest permitted to savings and loan associations in this state by the federal home loan bank board on such deposit.

(2) Under the terms of a rental agreement of a duration less than one year, an owner shall not demand or receive from the resident such a deposit in an amount in excess of one month's rent.

B. It is not the intention of this section to include the last month's prepaid rent, which may be required by the rental agreement as a deposit as defined in Subsection D [E] of Section 47-8-3 NMSA 1978. Any deposit as defined in Paragraph (1) of Subsection A of this section shall not be construed as prepaid rent.

C. Upon termination of the residency, property or money held by the owner as deposits may be applied by the owner to the payment of rent and the amount of damages which the owner has suffered by reason of the resident's noncompliance with the rental agreement or Section 47-8-22 NMSA 1978. No deposit shall be retained to cover normal wear and tear. In the event actual cause exists for retaining any portion of the deposit, the owner shall provide the resident with an itemized written list of the deductions from the deposit and the balance of the deposit, if any, within thirty days of the date of termination of the rental agreement or resident departure, whichever is later. The owner is deemed to have complied with this section by mailing the statement and any payment required to the last known address of the resident. Nothing in this section shall preclude the owner from retaining portions of the deposit for nonpayment of rent or utilities, repair work or other legitimate damages.

D. If the owner fails to provide the resident with a written statement of deductions from the deposit and the balance shown by the statement to be due, within thirty days of the termination of the tenancy, the owner:

(1) shall forfeit the right to withhold any portion of the deposit;

(2) shall forfeit the right to assert any counterclaim in any action brought to recover that deposit;

(3) shall be liable to the resident for court costs and reasonable attorneys' fees; and

(4) shall forfeit the right to assert an independent action against the resident for damages to the rental property.

E. An owner who in bad faith retains a deposit in violation of this section is liable for a civil penalty in the amount of two hundred fifty dollars ($250) payable to the resident.

History: 1953 Comp., 70-7-18, enacted by Laws 1975, ch. 38, 18; 1985, ch. 146, 2; 1989, ch. 340, 2.



Section 47-8-19 - Owner disclosure.

47-8-19. Owner disclosure.

A. The owner or any person authorized to enter into a rental agreement on his behalf shall disclose to the resident in writing at or before the commencement of the residency the name, address and telephone number of:

(1) the person authorized to manage the premises; and

(2) an owner of the premises or a person authorized to act for and on behalf of the owner for the purpose of service of process and for the purpose of receiving and receipting for notices and demands.

B. The information required to be furnished by this section shall be kept current, and this section extends to and is enforceable against any successor, owner or manager.

C. A person designated under Paragraph (2) of Subsection A of this section becomes an agent of each person who is an owner for the purpose of service of process and receiving and receipting for notices and demands. A person designated under Paragraph (1) of Subsection A of this section becomes an agent of each person who is an owner for the purpose of performing the obligations of the owner under the Uniform Owner-Resident Relations Act and under the rental agreement.

D. Failure of the owner to comply with this section shall relieve the resident from the obligation to provide notice to the owner as required by the Uniform Owner-Resident Relations Act.

History: 1953 Comp., 70-7-19, enacted by Laws 1975, ch. 38, 19; 1995, ch. 195, 7.



Section 47-8-20 - Obligations of owner.

47-8-20. Obligations of owner.

A. The owner shall:

(1) substantially comply with requirements of the applicable minimum housing codes materially affecting health and safety;

(2) make repairs and do whatever is necessary to put and keep the premises in a safe condition as provided by applicable law and rules and regulations as provided in Section 47-8-23 NMSA 1978;

(3) keep common areas of the premises in a safe condition;

(4) maintain in good and safe working order and condition electrical, plumbing, sanitary, heating, ventilating, air conditioning and other facilities and appliances, including elevators, if any, supplied or required to be supplied by him;

(5) provide and maintain appropriate receptacles and conveniences for the removal of ashes, garbage, rubbish and other waste incidental to the occupancy of the dwelling unit and arrange for their removal from the appropriate receptacle; and

(6) supply running water and a reasonable amount of hot water at all times and reasonable heat, except where the building that includes the dwelling unit is not required by law to be equipped for that purpose or the dwelling unit is so constructed that heat or hot water is generated by an installation within the exclusive control of the resident and supplied by a direct public utility connection.

B. If there exists a minimum housing code applicable to the premises, the owner's maximum duty under this section shall be determined by Paragraph (1) of Subsection A of this section. The obligations imposed by this section are not intended to change existing tort law in the state.

C. The owner and resident of a single family residence may agree that the resident perform the owner's duties specified in Paragraphs (5) and (6) of Subsection A of this section and also specified repairs, maintenance tasks, alterations and remodeling, but only if the transaction is in writing, for consideration, entered into in good faith and not for the purpose of evading the obligations of the owner.

D. The owner and resident of a dwelling unit other than a single family residence may agree that the resident is to perform specified repairs, maintenance tasks, alterations or remodeling only if:

(1) the agreement of the parties is entered into in good faith and not for the purpose of evading the obligations of the owner and is set forth in a separate writing signed by the parties and supported by consideration; and

(2) the agreement does not diminish or affect the obligation of the owner to other residents in the premises.

E. Notwithstanding any provision of this section, an owner may arrange with a resident to perform the obligations of the owner. Any such arrangement between the owner and the resident will not serve to diminish the owner's obligations as set forth in this section, nor shall the failure of the resident to perform the obligations of the owner serve as a basis for eviction or in any way be considered a material breach by the resident of his obligations under the Uniform Owner-Resident Relations Act or the rental agreement.

F. In multi-unit housing, if there is separate utility metering for each unit, the resident shall receive a copy of the utility bill for his unit upon request made to the owner or his agent. If the unit is submetered, the resident shall then be entitled to receive a copy of the apartment's utility bill. When utility bills for common areas are separately apportioned between units and the costs are passed on to the residents of each unit, each resident may, upon request, receive a copy of all utility bills being apportioned. The calculations used as the basis for apportioning the cost of utilities for common areas and submetered apartments shall be made available to any resident upon request. The portion of the common area cost that would be allocated to an empty unit if it were occupied shall not be allocated to the remaining residents. It is solely the owner's responsibility to supply the items and information in this subsection to the resident upon request. The owner may charge an administrative fee not to exceed five dollars ($5.00) for each monthly request of the items in this subsection.

G. The owner shall provide a written rental agreement to each resident prior to the beginning of occupancy.

History: 1953 Comp., 70-7-20, enacted by Laws 1975, ch. 38, 20; 1987, ch. 297, 1; 1989, ch. 340, 3; 1999, ch. 91, 2.



Section 47-8-21 - Relief of owner liability.

47-8-21. Relief of owner liability.

A. Unless otherwise agreed, upon termination of the owner's interest in the dwelling unit, including but not limited to terminations of interest by sale, assignment, death, bankruptcy, appointment of receiver or otherwise, the owner is relieved of all liability under the rental agreement and of all obligations under the Uniform Owner-Resident Relations Act as to events occurring subsequent to written notice to the resident of the termination of the owner's interest. The successor in interest to the owner shall be liable for all obligations under the rental agreement or under the Uniform Owner-Resident Relations Act. Upon receipt by the resident of written notice of the termination of the owner's interest in the dwelling unit, the resident shall pay all future rental payments, when due, to the successor in interest to the owner.

B. Unless otherwise agreed, a manager of premises that include a dwelling unit is relieved of liability under the rental agreement and the Uniform Owner-Resident Relations Act as to events occurring after written notice to the resident of the termination of his management.

History: 1953 Comp., 70-7-21, enacted by Laws 1975, ch. 38, 21.



Section 47-8-22 - Obligations of resident.

47-8-22. Obligations of resident.

The resident shall:

A. comply with obligations imposed upon residents by applicable minimum standards of housing codes materially affecting health or safety;

B. keep that part of the premises that he occupies and uses as clean and safe as the condition of the premises permit, and, upon termination of the residency, place the dwelling unit in as clean condition, excepting ordinary wear and tear, as when residency commenced;

C. dispose from his dwelling unit all ashes, rubbish, garbage and other waste in a clean and safe manner;

D. keep all plumbing fixtures in the dwelling unit or used by the resident as clean as their condition permits;

E. use in a reasonable manner all electrical, plumbing, sanitary, heating, ventilation, air conditioning and other facilities and appliances including elevators, if any, in the premises;

F. not deliberately or negligently destroy, deface, damage, impair or remove any part of the premises or knowingly permit any person to do so;

G. conduct himself and require other persons on the premises with his consent to conduct themselves in a manner that will not disturb his neighbors' peaceful enjoyment of the premises;

H. abide by all bylaws, covenants, rules or regulations of any applicable condominium regime, cooperative housing agreement or neighborhood association not inconsistent with owner's rights or duties; and

I. not knowingly commit or consent to any other person knowingly committing a substantial violation.

History: 1953 Comp., 70-7-22, enacted by Laws 1975, ch. 38, 22; 1995, ch. 195, 8.



Section 47-8-23 - Application of rules or regulations.

47-8-23. Application of rules or regulations.

An owner, from time to time, may adopt rules or regulations, however described, concerning the resident's use and occupancy of the premises. They are enforceable as provided in Section 47-8-33 NMSA 1978 against the resident only if:

A. their purpose is to promote the appearance, convenience, safety or welfare of the residents in the premises, preserve the owner's property from abusive use or make a fair distribution of services and facilities held out for the residents generally;

B. they are reasonably related to the purpose for which they are adopted;

C. they apply to all residents in the premises in a fair manner;

D. they are sufficiently explicit in their prohibition, direction or limitation of the resident's conduct to fairly inform him of what he must or must not do to comply;

E. they are not for the purpose of evading the obligations of the owner; and

F. the resident is presented with copies of existing rules and regulations at the time he enters into the rental agreement and is presented notice of amendments to the rules and regulations and rules and regulations adopted subsequent to the time he enters into the rental agreement. A rule or regulation adopted after the resident enters into the rental agreement is enforceable against the resident if reasonable notice of its adoption is given to the resident and it does not work a substantial modification of his bargain.

History: 1953 Comp., 70-7-23, enacted by Laws 1975, ch. 38, 23; 1995, ch. 195, 9.



Section 47-8-24 - Right of entry.

47-8-24. Right of entry.

A. The resident shall, in accordance with provisions of the rental agreement and notice provisions as provided in this section, consent to the owner to enter into the dwelling unit in order to inspect the premises, make necessary or agreed repairs, decorations, alterations or improvements, supply necessary or agreed services or exhibit the dwelling unit to prospective or actual purchasers, mortgagees, prospective residents, workmen or contractors; provided that:

(1) unless otherwise agreed upon by the owner and resident, the owner may enter the resident's dwelling unit pursuant to this subsection only after giving the resident twenty-four hours written notification of his intent to enter, the purpose for entry and the date and reasonable estimate of the time frame of the entry;

(2) this subsection is not applicable to entry by the owner to perform repairs or services within seven days of a request by the resident or when the owner is accompanied by a public official conducting an inspection or a cable television, electric, gas or telephone company representative; and

(3) where the resident gives reasonable prior notice and alternate times or dates for entry and it is practicable or will not result in economic detriment to the owner, then the owner shall attempt to reasonably accommodate the alternate time of entry.

B. The owner may enter the dwelling unit without consent of the resident in case of an emergency.

C. The owner shall not abuse the right of access.

D. The owner has no other right of access except by court order, as permitted by this section if the resident has abandoned or surrendered the premises or if the resident has been absent from the premises more than seven days, as permitted in Section 47-8-34 NMSA 1978.

E. If the resident refuses to allow lawful access, the owner may obtain injunctive relief to compel access or terminate the rental agreement. In either case, the owner may recover damages.

F. If the owner makes an unlawful entry, or a lawful entry in an unreasonable manner, or makes repeated demands for entry that are otherwise lawful but that have the effect of unreasonably interfering with the resident's quiet enjoyment of the dwelling unit, the resident may obtain injunctive relief to prevent the recurrence of the conduct or terminate the rental agreement. In either case, the resident may recover damages.

History: 1953 Comp., 70-7-24, enacted by Laws 1975, ch. 38, 24; 1995, ch. 195, 10.



Section 47-8-25 - Use of dwelling unit limited.

47-8-25. Use of dwelling unit limited.

Unless otherwise agreed, the resident shall occupy his dwelling unit only as a dwelling unit and in compliance with terms and conditions of the rental agreement. The rental agreement may require that the resident notify the owner of any anticipated extended absence from the premises in excess of seven days no later than the first day of the extended absence.

History: 1953 Comp., 70-7-25, enacted by Laws 1975, ch. 38, 25.



Section 47-8-26 - Delivery of possession.

47-8-26. Delivery of possession.

A. At the time specified in the rental agreement for the commencement of occupancy, the owner shall deliver possession of the premises to the resident in compliance with the rental agreement and Section 47-8-20 NMSA 1978. The owner may bring an action for possession against the resident or any person wrongfully in possession and may recover the damages provided in Subsection F of Section 47-8-33 NMSA 1978.

B. If the owner fails to deliver possession of the premises to the prospective resident as provided in Subsection A of this section, one hundred percent of the rent abates until possession is delivered and the prospective resident may:

(1) upon written notice to the owner, terminate the rental agreement effective immediately. Upon termination the owner shall return all prepaid rent and deposits; or

(2) demand performance of the rental agreement by the owner and, if the prospective resident elects, maintain an action for possession of the premises against any person wrongfully withholding possession and recover the damages sustained by him and seek the remedies provided in Section 47-8-48 NMSA 1978.

C. If the owner makes reasonable efforts to obtain possession of the premises and returns prepaid rents, deposits and fees within seven days of receiving a prospective resident's notice of termination, the owner shall not be liable for damages under this section.

History: 1953 Comp., 70-7-26, enacted by Laws 1975, ch. 38, 26; 1999, ch. 91, 3.



Section 47-8-27.1 - Breach of agreement by owner and relief by resident.

47-8-27.1. Breach of agreement by owner and relief by resident.

A. Upon the failure of the owner to perform his obligations as required by Section 47-8-20 NMSA 1978, the resident shall give written notice to the owner specifying the breach and:

(1) if there is a material noncompliance by the owner with the rental agreement or a noncompliance with the Uniform Owner-Resident Relations Act materially affecting health and safety, the resident shall deliver a written notice to the owner specifying the acts and omissions constituting the breach. The notice shall state that the rental agreement will terminate upon a date not less than seven days after receipt of the notice if a reasonable attempt to remedy the breach is not made in seven days, and the rental agreement shall terminate as provided in the notice. If the owner makes a reasonable attempt to adequately remedy the breach prior to the date specified in the notice, the rental agreement shall not terminate. If the rental agreement is terminated by the resident and possession restored to the owner, the owner shall return the balance, if any, of prepaid rent and deposit to which the resident is entitled pursuant to the rental agreement or Section 47-8-18 NMSA 1978; or

(2) the resident may be entitled to abatement of the rent as provided in Section 47-8-27.2 NMSA 1978.

B. The rights provided under this section do not arise if the condition was caused by the deliberate or negligent act or omission of the resident, a member of his family or other person on the premises with his consent. If the noncompliance with the rental agreement or with Section 47-8-20 NMSA 1978 results solely from circumstances beyond the owner's control, the resident is entitled only to those remedies set forth in Paragraph (1) or (2) of this subsection and is not entitled to an action for damages or injunctive relief against the owner.

C. The resident may also recover damages and obtain injunctive relief for any material noncompliance by the owner with the rental agreement or the provisions of Section 47-8-20 NMSA 1978. The remedy provided in this subsection is in addition to any right of the resident arising under Subsection A of this section.

D. If the resident proceeds under Paragraph (1) of Subsection A of this section, he shall not proceed under Paragraph (2) of Subsection A of this section in the same rental period for the same violation. If the resident proceeds under Paragraph (2) of Subsection A of this section, he shall not proceed under Paragraph (1) of Subsection A of this section in the same rental period for the same violation. A resident may, however, proceed under another paragraph of Subsection A of this section for a subsequent violation or the same violation that occurs in subsequent rental periods.

E. When the last day for remedying any breach pursuant to the written notice required under the Uniform Owner-Resident Relations Act occurs on a weekend or federal holiday, the period to remedy shall be extended until the next day that is not a weekend or federal holiday.

History: 1978 Comp., 47-8-27.1, enacted by Laws 1995, ch. 195, 11.



Section 47-8-27.2 - Abatement.

47-8-27.2. Abatement.

A. If there is a violation of Subsection A of Section 47-8-20 NMSA 1978, other than a failure or defect in an amenity, the resident shall give written notice to the owner of the conditions needing repair. If the owner does not remedy the conditions set out in the notice within seven days of the notice, the resident is entitled to abate rent as set forth below:

(1) one-third of the pro-rata daily rent for each day from the date the resident notified the owner of the conditions needing repair, through the day the conditions in the notice are remedied. If the conditions complained of continue to exist without remedy through any portion of a subsequent rental period, the resident may abate at the same rate for each day that the conditions are not remedied; and

(2) one hundred percent of the rent for each day from the date the resident notified the owner of the conditions needing repair until the date the breach is cured if the dwelling is uninhabitable and the resident does not inhabit the dwelling unit as a result of the condition.

B. For each rental period in which there is a violation under Subsection A of this section, the resident may abate the rent or may choose an alternate remedy in accordance with the Uniform Owner-Resident Relations Act. The choice of one remedy shall not preclude the use of an alternate remedy for the same violation in a subsequent rental period.

C. If the resident's rent is subsidized in whole or in part by a government agency, the abatement limitation of one month's rent shall mean the total monthly rent paid for the dwelling and not the portion of the rent that the resident alone pays. Where there is a third party payor, either the payor or the resident may authorize the remedy and may abate rent payments as provided in this section.

D. Nothing in this section shall limit a court in its discretion to apply equitable abatement.

E. Nothing in this section shall entitle the resident to abate rent for the unavailability of an amenity.

History: 1978 Comp., 47-8-27.2, enacted by Laws 1995, ch. 195, 12; 1999, ch. 91, 4.



Section 47-8-30 - Action for counterclaim for resident.

47-8-30. Action for counterclaim for resident.

A. In an action for possession based upon nonpayment of rent or in an action for rent where the resident is in possession, the resident may counterclaim for any amount which he may recover under the rental agreement or the Uniform Owner-Resident Relations Act, providing that the resident shall be responsible for payment to the owner of the rent specified in the rental agreement during his period of possession. Judgment shall be entered in accordance with the facts of the case.

B. If the defense or counterclaim by the resident is without merit and is not raised in good faith, the owner may recover reasonable attorney's fees and his court costs.

C. If the action or reply to the counterclaim is without merit and is not in good faith, the resident may recover reasonable attorney's fees and his court costs.

History: 1953 Comp., 70-7-30, enacted by Laws 1975, ch. 38, 30.



Section 47-8-31 - Resident rights following fire or casualty.

47-8-31. Resident rights following fire or casualty.

A. If the dwelling unit or premises are damaged or destroyed by fire or casualty to an extent that enjoyment of the dwelling unit is substantially impaired, the resident may:

(1) vacate the premises and notify the owner in writing within seven days thereafter of his intention to terminate the rental agreement, in which case the rental agreement terminates as of the date of vacating; or

(2) if continued occupancy is lawful, vacate any part of the dwelling unit rendered unusable by the fire or casualty, in which case the resident's liability for rent is reduced in proportion to the diminution in the fair rental value of the dwelling unit.

B. If the rental agreement is terminated, the owner shall return the balance, if any, [of] prepaid rent and deposits recoverable under Section 18 [47-8-18 NMSA 1978] of the Uniform Owner-Resident Relations Act. Accounting for rent, in the event of termination or apportionment, is to occur as of the date of the vacation. Notwithstanding the provisions of this section, the resident is responsible for damage caused by his negligence.

History: 1953 Comp., 70-7-31, enacted by Laws 1975, ch. 38, 31.



Section 47-8-33 - Breach of agreement by resident and relief by owner.

47-8-33. Breach of agreement by resident and relief by owner.

A. Except as provided in the Uniform Owner-Resident Relations Act, if there is noncompliance with Section 47-8-22 NMSA 1978 materially affecting health and safety or upon the initial material noncompliance by the resident with the rental agreement or any separate agreement, the owner shall deliver a written notice to the resident specifying the acts and omissions constituting the breach, including the dates and specific facts describing the nature of the alleged breach, and stating that the rental agreement will terminate upon a date not less than seven days after receipt of the notice if the breach is not remedied in seven days.

B. Upon the second material noncompliance with the rental agreement or any separate agreement by the resident, within six months of the initial breach, the owner shall deliver a written notice to the resident specifying the acts and omissions constituting the breach, including the dates and specific facts describing the nature of the alleged breach, and stating that the rental agreement shall terminate upon a date not less than seven days after receipt of the notice. If the subsequent breach occurs more than six months after the initial breach, it shall constitute an initial breach for purposes of applying the provisions of this section.

C. The initial notice provided in this section shall state that the rental agreement will terminate upon the second material noncompliance with the rental agreement or any separate agreement by the resident, within six months of the initial breach. To be effective, any notice pursuant to this subsection shall be given within thirty days of the breach or knowledge thereof.

D. If rent is unpaid when due and the resident fails to pay rent within three days after written notice from the owner of nonpayment and his intention to terminate the rental agreement, the owner may terminate the rental agreement and the resident shall immediately deliver possession of the dwelling unit; provided that tender of the full amount due, in the manner stated in the notice, prior to the expiration of the three-day notice shall bar any action for nonpayment of rent.

E. In any court action for possession for nonpayment of rent or other charges where the resident disputes the amount owed because:

(1) the resident has abated rent pursuant to Section 47-8-27.2 or 47-8-4 NMSA 1978; or

(2) the owner has allocated rent paid by the resident as payment for damages to the premises, then, if the owner is the prevailing party, the court shall enter a writ of restitution conditioned upon the right of the resident to remedy within three days of entry of judgment. If the resident has satisfied the judgment within three days, the writ shall be dismissed. If the resident has not satisfied the judgment within three days, the owner may execute upon the writ without further order of the court.

F. Except as provided in the Uniform Owner-Resident Relations Act, the owner may recover damages and obtain injunctive or other relief for any noncompliance by the resident with the rental agreement or this section or Section 47-8-22 NMSA 1978.

G. In a judicial action to enforce a remedy for which prior written notice is required, relief may be granted based only upon the grounds set forth in the written notice served; provided, however, that this shall not bar a defendant from raising any and all defenses or counterclaims for which written notice is not otherwise required by the Uniform Owner-Resident Relations Act.

H. When the last day for remedying any breach pursuant to written notice required under the Uniform Owner-Resident Relations Act occurs on a weekend or federal holiday, the period to remedy shall be extended until the next day that is not a weekend or federal holiday.

I. If the resident knowingly commits or consents to another person in the dwelling unit or on the premises knowingly committing a substantial violation, the owner shall deliver a written notice to the resident specifying the time, place and nature of the act constituting the substantial violation and that the rental agreement will terminate upon a date not less than three days after receipt of the notice.

J. In any action for possession under Subsection I of this section, it shall be a defense that the resident is a victim of domestic violence. If the resident has filed for or secured a temporary domestic violence restraining order as a result of the incident that is the basis for the termination notice or as a result of a prior incident, the writ of restitution shall not issue. In all other cases where domestic violence is raised as a defense, the court shall have the discretion to evict the resident accused of the violation, while allowing the tenancy of the remainder of the residents to continue undisturbed.

K. In any action for possession under Subsection I of this section, it shall be a defense that the resident did not know of, and could not have reasonably known of or prevented, the commission of a substantial violation by any other person in the dwelling unit or on the premises.

L. In an action for possession under Subsection I of this section, it shall be a defense that the resident took reasonable and lawful actions in defense of himself, others or his property.

M. In any action for possession under Subsection I of this section, if the court finds that the action was frivolous or brought in bad faith, the petitioner shall be subject to a civil penalty equal to two times the amount of the monthly rent, plus damages and costs.

History: 1953 Comp., 70-7-33, enacted by Laws 1975, ch. 38, 33; 1977, ch. 130, 1; 1995, ch. 195, 14; 1999, ch. 91, 5.



Section 47-8-34 - Notice of extended absence.

47-8-34. Notice of extended absence.

A. If the rental agreement requires the resident to give notice to the owner of an anticipated extended absence in excess of seven days as required in Subsection A of Section 3 [47-8-3 NMSA 1978] of the Uniform Owner-Resident Relations Act and the resident willfully fails to do so, the owner may recover damages from the resident.

B. During any absence of the resident in excess of seven days, the owner may enter the dwelling unit at times reasonably necessary.

C. If the resident abandons the dwelling unit as defined in Subsection A of Section 3 of the Uniform Owner-Resident Relations Act, the owner shall be entitled to take immediate possession of the dwelling unit. The owner shall, in such cases, be responsible for the removing and storing of the personal property for such periods as are provided by law. Upon abandonment, the owner may make reasonable efforts to rent the dwelling unit and premises at a fair rental. If the owner rents the dwelling unit for a term beginning prior to the expiration of the rental agreement, it is deemed to be terminated as of the date the new tenancy begins.

History: 1953 Comp., 70-7-34, enacted by Laws 1975, ch. 38, 34.



Section 47-8-34.1 - Disposition of property left on the premises.

47-8-34.1. Disposition of property left on the premises.

A. Where the rental agreement terminates by abandonment pursuant to Section 47-8-34 NMSA 1978:

(1) the owner shall store all personal property of the resident left on the premises for not less than thirty days;

(2) the owner shall serve the resident with written notice stating the owner's intent to dispose of the personal property on a date not less than thirty days from the date of the notice. The notice shall also contain a telephone number and address where the resident can reasonably contact the owner to retrieve the property prior to the disposition date in the notice;

(3) the notice of intent to dispose of personal property shall be personally delivered to the resident or be sent by first class mail, postage prepaid, to the resident at his last known address. If the notice is returned as undeliverable, or where the resident's last known address is the vacated dwelling unit, the owner shall also serve at least one notice to such other address as has been provided to the owner by the resident, including the address of the resident's place of employment, or of a family member or emergency contact for which the owner has a record;

(4) the resident may contact the owner to retrieve the property at any time prior to the date specified in the notice for disposition of the property;

(5) the owner shall provide reasonable access and adequate opportunities for the resident to retrieve all of the property stored prior to any disposition; and

(6) if the resident does not claim or make attempt to retrieve the stored personal property prior to the date specified in the notice of disposition of the property, the owner may dispose of the stored personal property.

B. Where the rental agreement terminates by the resident's voluntary surrender of the premises, the owner shall store any personal property on the premises for a minimum of fourteen days from the date of surrender of the premises. The owner shall provide reasonable access to the resident for the purpose of the resident obtaining possession of the personal property stored. If after fourteen days from surrender of the premises, the resident has not retrieved all the stored personal property, the owner may dispose of the stored personal property.

C. Where the rental agreement terminates by a writ of restitution, the owner shall have no obligation to store any personal property left on the premises after three days following execution of writ of restitution, unless otherwise agreed by the owner and resident. The owner may thereafter dispose of the personal property in any manner without further notice or liability.

D. Where the property has a market value of less than one hundred dollars ($100), the owner has the right to dispose of the property in any manner.

E. Where the property has a market value of more than one hundred dollars ($100), the owner may:

(1) sell the personal property under any provisions herein, and the proceeds of the sale, if in excess of money due and owing to the owner, shall be mailed to the resident at his last known address along with an itemized statement of the amounts received and amounts allocated to other costs, within fifteen days of the sale; or

(2) retain the property for his own use or the use of others, in which case the owner shall credit the account of the resident for the fair market value of the property against any money due and owing to the owner, and any value in excess of money due and owing shall be mailed to the resident at his last known address along with an itemized statement of the value allocated to the property and the amount allocated to costs within fifteen days of the retention of the property.

F. If the last known address is the dwelling unit, the owner shall also mail at least one copy of the accounting and notice of the sums for distribution, to the other address, if provided to the owner by the resident, such as, place of employment, family members, or emergency contact on record with the owner.

G. An owner may charge the resident reasonable storage fees for any time that the owner provided storage for the resident's personal property and the prevailing rate of moving fees. The owner may require payment of storage and moving costs prior to the release of the property.

H. The owner may not hold the property for any other debts claimed due or owning or for judgments for which an application for writ of execution has not previously been filed. The owner may not retain exempt property where an application for a writ of execution has been granted.

History: 1978 Comp., 47-8-34.1, enacted by Laws 1995, ch. 195, 15.



Section 47-8-34.2 - Personal property and security deposit of deceased resident; contact person.

47-8-34.2. Personal property and security deposit of deceased resident; contact person.

A. As used in this section, "contact person" means the person designated by a resident in writing as the person to contact and release property to in the event of the resident's death.

B. The owner may request in writing, including by a requirement in the rental agreement, that the resident:

(1) provide the owner with the name, address and telephone number of a contact person; and

(2) sign a statement authorizing the owner in the event of the resident's death to:

(a) grant the contact person access to the dwelling unit at a reasonable time and in the presence of the owner or the owner's agent;

(b) allow the contact person to remove the resident's property from the dwelling unit; and

(c) refund the resident's security deposit, less lawful deductions, to the contact person.

C. A resident may, without request from the owner, provide the owner with the name, address and telephone number of a contact person.

D. Except as provided in Subsection E of this section, in the event of the death of a resident who is the sole occupant of a rental dwelling, the owner:

(1) shall turn over possession of property in the dwelling unit to the contact person or to any other person lawfully entitled to the property if the request is made prior to the property being discarded pursuant to Paragraph (5) of this subsection;

(2) shall refund the resident's security deposit, less lawful deductions, including the cost of removing and storing the property, to the contact person or to any other person lawfully entitled to the refund;

(3) may remove and store all property found in the dwelling unit;

(4) may require any person who removes property from the resident's dwelling unit to sign an inventory of the property being removed; and

(5) may discard property removed by the owner from the resident's dwelling unit if:

(a) the owner has mailed a written request by certified mail, return receipt requested, to the contact person, requesting that the property be removed;

(b) the contact person failed to remove the property within thirty days after the request is mailed; and

(c) the owner, prior to the date of discarding the property, has not been contacted by anyone claiming the property.

E. An owner and a resident may agree to a procedure different than the procedure in this section for removing, storing or disposing of property in the dwelling unit of a deceased resident in a written rental agreement or other agreement.

F. If, after a written request by an owner, a resident does not provide the owner with the name, address and telephone number of a contact person, the owner shall have no responsibility after the resident's death for removal, storage, disappearance, damage or disposition of property in the resident's dwelling.

G. An owner who violates Subsection D of this section shall be liable to the estate of the deceased resident for actual damages.

History: Laws 2007, ch. 169, 1.



Section 47-8-35 - Claim for rent and damages.

47-8-35. Claim for rent and damages.

If the rental agreement is terminated, the owner is entitled to possession and may have a claim for rent and a separate claim for damages for breach of the rental agreement and reasonable attorney's fees as provided in Subsection C of Section 33 [47-8-33 NMSA 1978] of the Uniform Owner-Resident Relations Act.

History: 1953 Comp., 70-7-35, enacted by Laws 1975, ch. 38, 35.



Section 47-8-36 - Unlawful removal and diminution of services prohibited.

47-8-36. Unlawful removal and diminution of services prohibited.

A. Except in case of abandonment, surrender or as otherwise permitted in the Uniform Owner-Resident Relations Act, an owner or any person acting on behalf of the owner shall not knowingly exclude the resident, remove, threaten or attempt to remove or dispossess a resident from the dwelling unit without a court order by:

(1) fraud;

(2) plugging, changing, adding or removing any lock or latching device;

(3) blocking any entrance into the dwelling unit;

(4) interfering with services or normal and necessary utilities to the unit pursuant to Section 47-8-32 NMSA 1978, including but not limited to electricity, gas, hot or cold water, plumbing, heat or telephone service, provided that this section shall not impose a duty upon the owner to make utility payments or otherwise prevent utility interruptions resulting from nonpayment of utility charges by the resident;

(5) removing the resident's personal property from the dwelling unit or its premises;

(6) removing or incapacitating appliances or fixtures, except for making necessary and legitimate repairs; or

(7) any willful act rendering a dwelling unit or any personal property located in the dwelling unit or on the premises inaccessible or uninhabitable.

B. The provisions of Subsection A of this section shall not apply if an owner temporarily interferes with possession while making legitimate repairs or inspections as provided for in the Uniform Owner-Resident Relations Act.

C. If an owner commits any of the acts stated in Subsection A of this section, the resident may:

(1) abate one hundred percent of the rent for each day in which the resident is denied possession of the premises for any portion of the day or each day where the owner caused termination or diminishment of any service for any portion of the day;

(2) be entitled to civil penalties as provided in Subsection B of Section 47-8-48 NMSA 1978;

(3) seek restitution of the premises pursuant to Sections 47-8-41 and Section 47-8-42 NMSA 1978 or terminate the rental agreement; and

(4) be entitled to damages.

History: 1953 Comp., 70-7-36, enacted by Laws 1975, ch. 38, 36; 1995, ch. 195, 16.



Section 47-8-36.1 - Landlord lien.

47-8-36.1. Landlord lien.

A. There shall be no landlord's lien arising out of the rental of a dwelling unit to which the Uniform Owner-Resident [Relations] Act applies.

B. Nothing in this section shall prohibit the owner from levy and execution on a judgment arising out of a claim for rent or damages.

History: 1978 Comp., 47-8-36.1, enacted by Laws 1995, ch. 195, 17.



Section 47-8-37 - Notice of termination and damages.

47-8-37. Notice of termination and damages.

A. The owner or the resident may terminate a week-to-week residency by a written notice given to the other at least seven days prior to the termination date specified in the notice.

B. The owner or the resident may terminate a month-to-month residency by a written notice given to the other at least thirty days prior to the periodic rental date specified in the notice.

C. If the resident remains in possession without the owner's consent after expiration of the term of the rental agreement or its termination, the owner may bring an action for possession and if the resident's holdover is willful and not in good faith the owner, in addition, may recover the damages sustained by him and reasonable attorney's fees. If the owner consents to the resident's continued occupancy, Subsection C of Section 15 [47-8-15 NMSA 1978] of the Uniform Owner-Resident Relations Act applies.

History: 1953 Comp., 70-7-37, enacted by Laws 1975, ch. 38, 37.



Section 47-8-38 - Injunctive relief.

47-8-38. Injunctive relief.

A. If the resident refuses to allow lawful access, the owner may obtain injunctive relief to compel access or terminate the rental agreement. In either case, the owner may recover damages, reasonable attorney's fees and court costs.

B. If the owner makes an unlawful entry or a lawful entry in an unreasonable manner or makes repeated demands for entry otherwise lawful but which have the effect of unreasonably harassing the resident, the resident may obtain injunctive relief to prevent the recurrence of the conduct or terminate the rental agreement. In either case, the resident may recover damages and reasonable attorney's fees.

History: 1953 Comp., 70-7-38, enacted by Laws 1975, ch. 38, 38.



Section 47-8-39 - Owner retaliation prohibited.

47-8-39. Owner retaliation prohibited.

A. An owner may not retaliate against a resident who is in compliance with the rental agreement and not otherwise in violation of any provision of the Uniform Owner-Resident Relations Act by increasing rent, decreasing services or by bringing or threatening to bring an action for possession because the resident has within the previous six months:

(1) complained to a government agency charged with responsibility for enforcement of a minimum building or housing code of a violation applicable to the premises materially affecting health and safety;

(2) organized or become a member of a residents' union, association or similar organization;

(3) acted in good faith to exercise his rights provided under the Uniform Owner-Resident Relations Act, including when the resident makes a written request or complaint to the owner to make repairs to comply with the owner's obligations under Section 47-8-20 NMSA 1978;

(4) made a fair housing complaint to a government agency charged with authority for enforcement of laws or regulations prohibiting discrimination in rental housing;

(5) prevailed in a lawsuit as either plaintiff or defendant or has a lawsuit pending against the owner relating to the residency;

(6) testified on behalf of another resident; or

(7) abated rent in accordance with the provisions of Section 47-8-27.1 or 47-8-27.2 NMSA 1978.

B. If the owner acts in violation of Subsection A of this section, the resident is entitled to the remedies provided in Section 47-8-48 NMSA 1978 and the violation shall be a defense in any action against him for possession.

C. Notwithstanding the provisions of Subsection A of this section, the owner may increase the rent or change services upon appropriate notice at the end of the term of the rental agreement or as provided under the terms of the rental agreement if the owner can establish that the increased rent or changes in services are consistent with those imposed on other residents of similar rental units and are not directed at the particular resident, but are uniform.

History: 1953 Comp., 70-7-39, enacted by Laws 1975, ch. 38, 39; 1989, ch. 253, 1; 1995, ch. 195, 18; 1999, ch. 91, 6.



Section 47-8-40 - Action for possession by owner.

47-8-40. Action for possession by owner.

A. Notwithstanding Subsections A and B of Section 47-8-39 NMSA 1978, an owner may bring an action for possession if:

(1) the violation of the applicable minimum building or housing code was caused primarily by lack of reasonable care by the resident or other person in his household or upon the premises with the resident's consent;

(2) the resident is in default in rent;

(3) there is a material noncompliance with the rental agreement that would otherwise give rise to the owner's right to terminate the rental agreement;

(4) a resident knowingly commits or consents to any other person in the dwelling unit or on the premises knowingly committing a substantial violation; or

(5) compliance with the applicable building or housing code requires alteration, remodeling or demolition that would effectively deprive the resident of use of the dwelling unit.

B. The maintenance of an action under Subsection A of this section does not release the owner from liability under Section 47-8-20 NMSA 1978.

History: 1953 Comp., 70-7-40, enacted by Laws 1975, ch. 38, 40; 1995, ch. 195, 19.



Section 47-8-41 - Action for possession by owner or resident.

47-8-41. Action for possession by owner or resident.

An action for possession of any premises subject to the provisions of the Uniform Owner-Resident Relations Act shall be commenced in the manner prescribed by the Uniform Owner-Resident Relations Act.

History: 1953 Comp., 70-7-41, enacted by Laws 1975, ch. 38, 41.



Section 47-8-42 - Petition for restitution.

47-8-42. Petition for restitution.

The person seeking possession shall file a petition for restitution with the clerk of the district or magistrate court. The petition shall contain:

A. the facts, with particularity, on which he seeks to recover;

B. a reasonably accurate description of the premises; and

C. the requisite compliance with the notice provisions of the Uniform Owner-Resident Relations Act.

The petition may also contain other causes of action relating to the residency, but such causes of action shall be answered and tried separately, if requested by either party in writing.

History: 1953 Comp., 70-7-42, enacted by Laws 1975, ch. 38, 42.



Section 47-8-43 - Issuance of summons.

47-8-43. Issuance of summons.

A. The summons shall be issued and directed, with a copy of the petition attached to the summons, and shall state the cause of the complaint, the answer day for other causes of action and notice that if the defendant fails to appear, judgment shall be entered against him. The summons may be served pursuant to the New Mexico rules of civil procedure and returned as in other cases. Trial of the action for possession shall be set as follows:

(1) for any matter brought by the owner for possession, not less than seven or more than ten days after the service of summons; or

(2) for any matter brought by the resident for possession, not less than three or more than five days after the service of summons.

B. Upon finding of good cause, the court may continue the date of hearing on the action for possession for up to seven days from the date of the initial hearing.

History: 1953 Comp., 70-7-43, enacted by Laws 1975, ch. 38, 43; 1995, ch. 195, 20.



Section 47-8-44 - Absence from court of defendant.

47-8-44. Absence from court of defendant.

If the defendant shall not appear in response to the summons, and it shall have been properly served, the court shall try the cause as though he were present.

History: 1953 Comp., 70-7-44, enacted by Laws 1975, ch. 38, 44.



Section 47-8-45 - Legal or equitable defense.

47-8-45. Legal or equitable defense.

On or before the day fixed for his appearance, the defendant may appear and answer and assert any legal or equitable defense, setoff or counterclaim.

History: 1953 Comp., 70-7-45, enacted by Laws 1975, ch. 38, 45.



Section 47-8-46 - Writ of restitution.

47-8-46. Writ of restitution.

A. Upon petition for restitution filed by the owner if judgment is rendered against the defendant for restitution of the premises, the court shall declare the forfeiture of the rental agreement and shall, at the request of the plaintiff or his attorney, issue a writ of restitution directing the sheriff to restore possession of the premises to the plaintiff on a specified date not less than three nor more than seven days after entry of judgment.

B. Upon a petition for restitution filed by the resident, if judgment is rendered against the defendant for restitution of the premises, the court shall, at the request of the plaintiff or his attorney, issue a writ of restitution directing the sheriff to restore possession of the premises to the plaintiff within twenty-four hours after entry of judgment.

History: 1953 Comp., 70-7-46, enacted by Laws 1975, ch. 38, 46; 1995, ch. 195, 21.



Section 47-8-47 - Appeal stays execution.

47-8-47. Appeal stays execution.

A. If either party feels aggrieved by the judgment, that party may appeal as in other civil actions. An appeal by the defendant shall stay the execution of any writ of restitution; provided that in cases in which the resident is the appellant, the execution of the writ of restitution shall not be stayed unless the resident, within five days of the filing of the notice of appeal, pays to the owner or into an escrow account with a professional escrow agent an amount equal to the rental amount that shall come due from the day following the judgment through the end of that rental period. The resident shall continue to pay the monthly rent established by the rental agreement at the time the complaint was filed, on a monthly basis on the date rent would otherwise become due. Payments pursuant to this subsection by a subsidized resident shall not exceed the actual amount of monthly rent paid by that resident. When the resident pays the owner directly, the owner shall immediately provide a written receipt to the resident upon demand. When the resident pays into an escrow account the resident shall cause such amounts to be paid over to the owner immediately upon receipt unless otherwise ordered by the court. Upon the failure of the resident or the escrow agent to make a monthly rent payment on the first day rent would otherwise be due, the owner may serve a three-day written notice on the resident pursuant to Subsection D of Section 47-8-33 NMSA 1978. If the resident or the resident's escrow agent fails to pay the rent within the three days, a hearing on the issue shall be scheduled within ten days from the date the court is notified of the failure to pay rent. In the case of an appeal de novo, the hearing shall be in the court in which the appeal will be heard. If, at the hearing, the court finds that rent has not been paid, the court shall immediately lift the stay and issue the writ of restitution unless the resident demonstrates a legal justification for failing to comply with the rent payment requirement.

B. In order to stay the execution of a money judgment, the trial court, within its discretion, may require an appellant to deposit with the clerk of the trial court the amount of judgment and costs or to give a supersedeas bond in the amount of judgment and costs with or without surety. Any bond or deposit shall not be refundable during the pendency of any appeal.

History: 1953 Comp., 70-7-47, enacted by Laws 1975, ch. 38, 47; 1989, ch. 253, 2; 1995, ch. 195, 22; 1999, ch. 91, 7.



Section 47-8-48 - Prevailing party rights in law suit; civil penalties.

47-8-48. Prevailing party rights in law suit; civil penalties.

A. If suit is brought by any party to the rental agreement to enforce the terms and conditions of the rental agreement or to enforce any provisions of the Uniform Owner-Resident Relations Act, the prevailing party shall be entitled to reasonable attorneys' fees and court costs to be assessed by the court.

B. Any owner who violates a provision of Section 47-8-36 or 47-8-39 NMSA 1978 shall be subject to a civil penalty equal to two times the amount of the monthly rent.

C. Any resident who intentionally violates a provision of Subsection F of Section 47-8-22 NMSA 1978 shall be subject to a civil penalty equal to two times the amount of the monthly rent.

History: 1953 Comp., 70-7-48, enacted by Laws 1975, ch. 38, 48; 1995, ch. 195, 23.



Section 47-8-49 - Unlawful and forcible entry.

47-8-49. Unlawful and forcible entry.

The laws and procedures of New Mexico pertaining to complaints of unlawful and forcible entry shall apply to actions for possession of any premises not subject to the provisions of the Uniform Owner-Resident Relations Act or the Mobile Home Park Act [Chapter 47, Article 10 NMSA 1978].

History: 1953 Comp., 70-7-49, enacted by Laws 1975, ch. 38, 49; 1995, ch. 195, 24.



Section 47-8-50 - Prior transactions valid.

47-8-50. Prior transactions valid.

Transactions entered into before the effective date of the Uniform Owner-Resident Relations Act, and not extended or renewed after that date, and the rights, duties and interests flowing from them remain valid and may be terminated, completed, consummated or enforced as required or permitted prior to the effective date of the Uniform Owner-Resident Relations Act.

History: 1953 Comp., 70-7-50, enacted by Laws 1975, ch. 38, 50.



Section 47-8-51 - Applicability.

47-8-51. Applicability.

The provisions of the Uniform Owner-Resident Relations Act are applicable to rental agreements entered into or extended or renewed after the effective date and shall not be applicable to any agreements or conditions entered into between the owner and resident which provisions may alter agreements or conditions existing prior to the effective date of the provisions of the Uniform Owner-Resident Relations Act.

History: 1953 Comp., 70-7-51, enacted by Laws 1975, ch. 38, 51.



Section 47-8-52 - Conflicts; applicability of law.

47-8-52. Conflicts; applicability of law.

Unless a provision of the Mobile Home Park Act [Chapter 47, Article 10 NMSA 1978] directly conflicts with the provisions of the Uniform Owner-Resident Relations Act, the provisions of the Uniform Owner-Resident Relations Act shall apply to mobile home park owners and residents.

History: Laws 1989, ch. 253, 3.






Article 8A - Rent Control Prohibition

Section 47-8A-1 - Rent control prohibition.

47-8A-1. Rent control prohibition.

A. No political subdivision or any home rule municipality shall enact an ordinance or resolution that controls or would have the effect of controlling rental rates for privately owned real property.

B. This section does not impair the right of a state agency, county or municipality to otherwise manage or control its property.

C. The provisions of Subsection A of this section do not apply to privately owned real property for which benefits or funding have been provided under contract by federal, state or local governments or a governmental instrumentality for the express purpose of providing reduced rents to low- or moderate-income tenants.

History: Laws 1991, ch. 23, 1.






Article 9 - Right to Farm

Section 47-9-1 - Short title.

47-9-1. Short title.

Sections 47-9-1 through 47-9-7 NMSA 1978 may be cited as the "Right to Farm Act".

History: Laws 1981, ch. 287, 1; 1991, ch. 129, 1.



Section 47-9-2 - Purpose of act.

47-9-2. Purpose of act.

The purpose of the Right to Farm Act is to conserve, protect, encourage, develop and improve agricultural land for the production of agricultural products and to reduce the loss to the state of its agricultural resources by limiting the circumstances under which agricultural operations may be deemed a nuisance.

History: Laws 1981, ch. 287, 2.



Section 47-9-3 - Agricultural operations deemed not a nuisance.

47-9-3. Agricultural operations deemed not a nuisance.

A. Any agricultural operation or agricultural facility is not, nor shall it become, a private or public nuisance by any changed condition in or about the locality of the agricultural operation or agricultural facility if the operation was not a nuisance at the time the operation began and has been in existence for more than one year; except that the provisions of this section shall not apply whenever an agricultural operation or agricultural facility is operated negligently or illegally such that the operation or facility is a nuisance.

B. Any ordinance or resolution of any unit of local government that makes the operation of any agricultural operation or agricultural facility a nuisance or provides for abatement of it as a nuisance under the circumstances set forth in this section shall not apply when an agricultural operation is located within the corporate limits of any municipality as of April 8, 1981.

C. The established date of operation is the date on which an agricultural operation commenced or an agricultural facility was originally constructed. If an agricultural operation or agricultural facility is subsequently expanded or a new technology is adopted, the established date of operation does not change.

D. No cause of action based upon nuisance may be brought by a person whose claim arose following the purchase, lease, rental, or occupancy of property proximate to a previously established agricultural operation or agricultural facility, except when such previously established agricultural operation or agricultural facility has substantially changed in the nature and scope of its operations.

History: Laws 1981, ch. 287, 3; 1991, ch. 129, 2; 2014, ch. 22, 1; 2016, ch. 44, 1.



Section 47-9-4 - Contracts; agreements.

47-9-4. Contracts; agreements.

The Right to Farm Act shall not invalidate any contracts made prior to the enactment of that act but shall be applicable only to contracts and agreements after the effective date of that act. This section shall not be construed to invalidate or supercede land uses and related powers of counties and municipalities.

History: Laws 1981, ch. 287, 4.



Section 47-9-5 - Definitions.

47-9-5. Definitions.

As used in the Right To Farm Act:

A. "agricultural facility" includes but is not limited to any land, building, structure, pond, impoundment, appurtenance, machinery or equipment that is used for the commercial production or processing of crops, livestock, animals, poultry, honey bees, honey bee products, livestock products, poultry products or products that are used in commercial agriculture;

B. "agricultural operation" means:

(1) the plowing, tilling or preparation of soil at an agricultural facility;

(2) the planting, growing, fertilizing or harvesting of crops;

(3) the application of pesticides, herbicides, or other chemicals, compounds or substances to crops, weeds or soil in the connection with production of crops, livestock, animals or poultry;

(4) the breeding, hatching, raising, producing, feeding, keeping, slaughtering or processing of livestock, hogs, aquatic animals, equines, chickens, turkeys, poultry or other fowl normally raised for food, mules, cattle, sheep, goats, rabbits or similar farm animals for commercial purposes;

(5) the production and keeping of honey bees, production of honey bee products and honey bee processing facilities;

(6) the production, processing or packaging of eggs or egg products;

(7) the manufacturing of feed for poultry or livestock;

(8) the rotation of crops;

(9) commercial agriculture;

(10) the application of existing, changed or new technology, practices, processes or products to an agricultural operation; or

(11) the operation of a roadside market.

History: 1978 Comp., 47-9-5, enacted by Laws 1991, ch. 129, 3.



Section 47-9-6 - Damages.

47-9-6. Damages.

The provisions of the Right to Farm Act do not affect or defeat the right of a person to recover damages from injuries or damages sustained by him because of the pollution of, or change in the condition of, waters of a stream or because of an overflow on his lands.

History: 1978 Comp., 47-9-6, enacted by Laws 1991, ch. 129, 4.



Section 47-9-7 - Frivolous lawsuits.

47-9-7. Frivolous lawsuits.

If a court determines that any action alleging that an agricultural operation is a nuisance is frivolous, the court may award reasonable costs and attorneys' fees to the defendant.

History: 1978 Comp., 47-9-7, enacted by Laws 1991, ch. 129, 5.






Article 10 - Mobile Home Parks

Section 47-10-1 - Short title.

47-10-1. Short title.

Chapter 47, Article 10 NMSA 1978 may be cited as the "Mobile Home Park Act".

History: Laws 1983, ch. 122, 1; 1993, ch. 147, 1.



Section 47-10-2 - Definitions.

47-10-2. Definitions.

As used in the Mobile Home Park Act:

A. "landlord" or "management" means the owner or any person responsible for operating and managing a mobile home park or an agent, employee or representative authorized to act on the management's behalf in connection with matters relating to tenancy in the park;

B. "mobile home" means a single-family dwelling built on a permanent chassis designed for long-term residential occupancy and containing complete electrical, plumbing and sanitary facilities designed to be installed in a permanent or semipermanent manner with or without a permanent foundation, which dwelling is capable of being drawn over public highways as a unit or in sections by special permit. "Mobile home" does not include a recreational travel trailer or a recreational vehicle, as those terms are defined in Section 66-1-4.15 NMSA 1978;

C. "mobile home park", "trailer park" or "park" means a parcel of land used for the continuous accommodation of twelve or more occupied mobile homes and operated for the pecuniary benefit of the owner of the parcel of land, his agents, lessees or assignees. "Mobile home park" does not include mobile home subdivisions or property zoned for manufactured home subdivisions;

D. "mobile home space", "space", "mobile home lot" or "lot" means a parcel of land within a mobile home park designated by the management to accommodate one mobile home and its accessory buildings and to which the required sewer and utility connections are provided by the mobile home park;

E. "premises" means a mobile home park and existing facilities and appurtenances therein, including furniture and utilities where applicable, and grounds, areas and existing facilities held out for the use of the residents generally or the use of which is promised to the resident;

F. "rent" means any money or other consideration to be paid to the management for the right of use, possession and occupation of the premises;

G. "rental agreement" means a written agreement, including those conditions implied by law, between the management and the resident establishing the terms and conditions of a tenancy, including reasonable rules and regulations promulgated by the park management. A lease is a rental agreement;

H. "resident" means any person or family of such person owning a mobile home that is subject to a tenancy in a mobile home park under a rental agreement;

I. "tenancy" means the right of a resident to use a space or lot within a park on which to locate, maintain and occupy a mobile home, lot improvements and accessory structures for human habitation, including the use of services and facilities of the park;

J. "utility services" means electric, gas, water or sewer services, but does not include refuse services;

K. "first lienholder" means a person or his successor in interest who has a security interest in a mobile home, whose interest has been perfected pursuant to the provisions of Section 66-3-201 NMSA 1978 and whose interest is prior to any other security interest in the mobile home; and

L. "abandoned" means absence of the resident from the mobile home, without notice to the landlord, in excess of seven continuous days, providing such absence occurs after the mobile home lot rent is delinquent.

History: Laws 1983, ch. 122, 2; 1993, ch. 147, 2; 1997, ch. 39, 2.



Section 47-10-3 - Tenancy; requirements; notice to quit.

47-10-3. Tenancy; requirements; notice to quit.

A. No tenancy or other lease or rental occupancy of space in a mobile home park shall commence without a written lease or rental agreement, and no tenancy in a mobile home park shall be terminated until a notice to quit has been served upon the mobile home resident. The notice to quit shall be in writing directed to the resident and in the form specified in this section. The form of notice shall be deemed legally sufficient if it states:

(1) the name of the landlord or of the mobile home park;

(2) the mailing address of the property;

(3) the location or space number upon which the mobile home is situated;

(4) the county in which the mobile home is situate; and

(5) the reason for the termination of the tenancy and the date, place and circumstances of any acts allegedly justifying the termination.

B. The notice to quit shall be served by delivering the notice to the mobile home tenant personally or by posting the notice at the main entrance of the mobile home. If service is made by posting the notice, a copy of the notice shall also be sent by certified mail to the mobile home tenant, return receipt requested. The date of a posting shall be included on the posted notice and on the copy mailed to the mobile home tenant and shall constitute the effective date of the notice.

C. The tenant shall be given a period of not less than thirty days from the end of the rental period during which the termination notice was served to remove any mobile home from the premises, but which is automatically extended to sixty days where the tenant must remove a multisection mobile home. In those situations where a multisection mobile home is being leased to or occupied by a person other than its owner and in a manner contrary to the rules and regulations of the landlord, then, in that event, the tenancy may be terminated by the landlord upon giving a thirty-day notice instead of a sixty-day notice.

D. No lease shall contain any provision by which the tenant waives his rights under the Mobile Home Park Act, and any such waiver shall be deemed to be contrary to public policy and shall be unenforceable and void. Any lease, however, may provide for the termination of the tenancy in accordance with the provisions of Subsection C of this section.

E. No tenancy shall be terminated by a mobile home park owner solely because of the size or age of the mobile home.

History: Laws 1983, ch. 122, 3; 1997, ch. 186, 1.



Section 47-10-4 - Action for termination.

47-10-4. Action for termination.

A. The action for termination shall be commenced and prosecuted in the manner described in the Uniform Owner-Resident Relations Act [47-8-1 through 47-8-52 NMSA 1978]. The property description shall be deemed legally sufficient if it states:

(1) the name of the landlord or of the mobile home park;

(2) the mailing address of the property;

(3) the location or space number upon which the mobile home is situated; and

(4) the county in which the mobile home is situate.

B. Service of the summons shall be as specified in Section 47-8-43 NMSA 1978. Service by posting shall be deemed legally sufficient within the meaning of Section 47-8-43 NMSA 1978 if the summons is conspicuously affixed to the main entrance of the mobile home.

C. Jurisdiction of courts in cases of forcible entry, forcible detainer or unlawful detainer shall be as specified in Section 47-8-49 NMSA 1978.

D. After commencement of the action and before judgment, any person not already a party to the action who is discovered to have a property interest in the mobile home shall be allowed to enter into a stipulation with the landlord and be bound thereby.

History: Laws 1983, ch. 122, 4.



Section 47-10-5 - Reasons for termination.

47-10-5. Reasons for termination.

A tenancy shall be terminated pursuant to the Mobile Home Park Act only for one or more of the following reasons:

A. failure of the tenant to comply with local ordinances and state laws and regulations concerning mobile homes;

B. conduct of the tenant on the premises which constitutes an annoyance to other tenants or interference with park management;

C. failure of the tenant to comply with written rules and regulations of the mobile home park either established by the management in the rental agreement at the inception of the tenancy, amended subsequently thereto with the consent of the tenant, or amended subsequently thereto without the consent of the tenant on thirty days' written notice if the amended rules and regulations are reasonable, except when local ordinances and state laws and regulations or emergency situations require immediate compliance. However, regulations applicable to recreational facilities may be amended at the discretion of the management;

D. condemnation or change of use of the mobile home park. When the owner of a mobile home park is formally notified by an appropriate governmental agency that his mobile home park is the subject of a condemnation proceeding, the landlord shall, within seventeen days, notify his tenants in writing of the terms of the condemnation notice which he receives; or

E. in those cases where the zoning law allows the landlord to change the use of his land without obtaining the consent of the zoning authority and where such change of use would result in eviction of inhabited mobile homes, the landlord shall first give the owner of each mobile home subject to such eviction a written notice of his intent to evict not less than six months prior to such change of use of the land, notice to be mailed to each tenant.

History: Laws 1983, ch. 122, 5.



Section 47-10-6 - Nonpayment of rent.

47-10-6. Nonpayment of rent.

Any tenancy or other estate at will or lease in a mobile home park may be terminated upon the landlord's written notice to the tenant requiring, in the alternative, payment of rent and utility charges or the removal of the tenant's unit from the premises, within a period of not less than three days after the date notice is served or posted, for failure to pay rent when due. Rent shall not be increased without sixty days' written notice to the tenant.

History: Laws 1983, ch. 122, 6; 1993, ch. 147, 3.



Section 47-10-7 - Common areas; tenant meetings.

47-10-7. Common areas; tenant meetings.

Common areas of a mobile home park shall be open to all residents of the mobile home park at all reasonable times subject to such conditions and limitations as are imposed by written regulations of the mobile home park owner or management. Meetings of tenants relating to mobile home living and affairs held in their park community hall or recreation hall, if such facility or similar facility exists, shall not be subject to prohibition by the park management if the hall is reserved according to park rules and such meetings are held at reasonable hours and when the facility is not otherwise in use.

History: Laws 1983, ch. 122, 7.



Section 47-10-8 - Security deposits.

47-10-8. Security deposits.

The owner of a mobile home park or his agents may charge a security deposit not greater than the amount of one month's rent or two months' rent for multiwide units.

History: Laws 1983, ch. 122, 8.



Section 47-10-9 - Remedies.

47-10-9. Remedies.

A. Upon granting judgment for possession by the landlord in a forcible entry and detainer action, the court shall issue the writ of restitution as provided in Section 47-8-46 NMSA 1978.

B. The notice of judgment shall state that at a specified time, not less than forty-eight hours from the entry of judgment, the sheriff will return to serve a writ of restitution and superintend the peaceful and orderly removal of the mobile home under that order of court. The notice of judgment shall also advise the mobile home owner to prepare the mobile home for removal from the premises by removing the skirting, disconnecting utilities, attaching tires and otherwise making the mobile home safe and ready for highway travel.

C. Should the mobile home owner fail to have the mobile home safe and ready for physical removal from the premises or should inclement weather or other unforeseen problems occur at the time specified in the notice of judgment, the landlord and the sheriff may by written agreement extend the time for the execution of the writ of restitution to allow time for the landlord to arrange to have the necessary work done or to permit the sheriff's execution of the writ of restitution at a time when weather or other conditions will make removal less hazardous to the mobile home.

D. If the mobile home is not removed from the landlord's land on behalf of the mobile home owner within the time permitted by the writ of restitution, the landlord and the sheriff shall have the right to take possession of the mobile home for the purposes of removal and storage. The liability of the landlord and the sheriff in that event shall be limited to gross negligence or willful and wanton disregard of the property rights of the mobile home owner. The responsibility to prevent freezing and to prevent wind and weather damage to the mobile home lies exclusively with those persons who have a property interest in the mobile home.

E. Utility charges, other charges incurred by the landlord for which the resident is liable to the landlord pursuant to the provisions of a rental agreement, including amounts awarded to the landlord in an action brought pursuant to this section, rents and reasonable removal and storage charges may be paid by any party in interest. Those charges constitute a lien that will run with the mobile home. The lien may be foreclosed in the same manner as a landlord's lien created pursuant to Section 48-3-5 NSMA [sic] 1978.

F. Prior to the issuance of the writ of restitution, the court shall make a finding of fact that the mobile home is or is not subject to the security interest of a first lienholder. A written statement on the mobile home resident's owner's application for tenancy identifying a lienholder by name and address shall be prima facie evidence of the existence of the interest of the lienholder. If the application for tenancy contains no information or states that no liens exist, the landlord shall obtain a written title search statement from the motor vehicle division of the taxation and revenue department and the matter contained in that document shall be conclusive evidence of the existence or nonexistence of security interests in the mobile home.

G. If the court finds there is a security interest in favor of a first lienholder on the mobile home subject to the writ of restitution or if the mobile home has been abandoned by the resident or possession of the mobile home has been surrendered to the landlord by the resident, then, upon receipt of the writ of restitution, the landlord shall notify the first lienholder in writing that the landlord has obtained a writ of restitution for the mobile home park space where the mobile home is located or that the mobile home has been abandoned or surrendered by the resident. The notice shall be provided in accordance with the provisions of Subsection J of this section and shall:

(1) state that an action for restitution has been filed against the resident and the effective date of a writ of restitution, if issued, or the date the mobile home was abandoned or voluntarily surrendered by the resident;

(2) disclose the amount of the utility charges, other charges incurred by the landlord as provided in the rental agreement, rents and reasonable removal and storage charges, accruing daily rent calculated pursuant to this section, and the date upon which the resident is required to make regular payments to the landlord; and

(3) attach a copy of the lease and the landlord's rules and regulations that apply to the resident.

H. Notwithstanding the provisions of the [sic] Subsection E of this section, the landlord shall be entitled to collect from the first lienholder only the utility charges, other charges incurred by the landlord as provided in the rental agreement and rents and reasonable removal and storage charges accruing from and after the date the landlord provides the first lienholder the written notice prescribed under Subsection G of this section. The first lienholder shall notify the landlord within thirty days of receipt of the notice whether it intends to pay the rents and charges collectible under this subsection or remove the mobile home. The rents and charges due under this subsection shall be prorated to the date the mobile home is removed or the date a new lease with a new resident becomes effective, and the first lienholder shall not be liable for any rents and charges thereafter. The maximum rent payable to the landlord under this subsection is a daily rate equal to one-thirtieth of the then-current lot rental amount that would have been payable by the resident under the lease. The maximum daily rent may be increased over time in accordance with the notice requirements under the applicable provisions of the Mobile Home Park Act. The first lienholder shall have thirty days from the date notice is provided by the landlord to pay the rent and charges accruing to the notice date. Thereafter, the first lienholder shall pay the rent and charges in accordance with the resident's lease. If the first lienholder desires to remove the mobile home prior to a payment due date, the first lienholder shall pay the rent and charges accrued to the date of removal prior to removing the mobile home.

I. If the first lienholder fails to pay the rent and charges due as provided in Subsection H of this section, the landlord may give the first lienholder notice of the nonpayment in accordance with Section 47-10-6 NMSA 1978. If the first lienholder fails to make payment within the time period specified in the notice, the landlord may proceed against the first lienholder by exercising the remedies granted it under the Mobile Home Park Act. The landlord may also seek any other remedies to which it is entitled by law. The prevailing party in any action brought in an event to seek relief under this section, including an action for damages, is entitled to an award for reasonable attorney fees and costs incurred in the suit. Notwithstanding anything in this section to the contrary, the judgment obtained in such an action, if in favor of the landlord, constitutes a lien against the mobile home having priority over the lien of the first lienholder. The lien may be foreclosed pursuant to the procedures pertaining to a landlord's lien created in Section 48-3-5 NMSA 1978.

J. Any notice required by this section between the first lienholder and landlord shall be in writing and either hand delivered or mailed by certified mail, return receipt requested. The notice shall be effective the date of delivery or mailing. If hand delivered, the notice shall be delivered at the principal office or place of business of the addressee during regular business hours to the person in charge of the office or place of business.

K. If the mobile home is sold to third parties who intend to remain in the park, they will not be allowed to reside in the mobile home unless the parties have been qualified by the landlord as residents. Until the purchasers and the landlord enter into a written lease agreement, the landlord may refuse to recognize the sale and treat any persons living in the mobile home as trespassers.

L. If the first lienholder has paid in full all money due under Subsection H of this section, it shall be unlawful for the landlord to refuse to allow the first lienholder to remove the mobile home. If the landlord refuses to allow the first lienholder to remove the mobile home, the landlord is liable to the first lienholder for each day the landlord unlawfully maintains possession of the mobile home, at a daily rate equal to one-thirtieth of the monthly payment required by a contract between the first lienholder and resident. In all disputes between the landlord and the first lienholder, the court shall award reasonable attorney fees and costs to the prevailing party. In the event the mobile home has not been resold within six months of the landlord providing notice pursuant to Subsection G of this section, the landlord may request the first lienholder to remove the mobile home within thirty days of the request. Notice of the request shall be given to the first lienholder in accordance with Subsection J of this section.

History: Laws 1983, ch. 122, 9; 1997, ch. 39, 3.



Section 47-10-10 - Entry fees prohibited; entry fee defined; security deposit; court costs.

47-10-10. Entry fees prohibited; entry fee defined; security deposit; court costs.

A. The owner of a mobile home park or the agent of such owner shall neither pay to nor receive from an owner or a seller of a mobile home an entry fee of any type as a condition of tenancy in a mobile home park.

B. As used in this section, "entry fee" means any fee paid to or received by an owner of a mobile home park or his agent, except for:

(1) rent;

(2) a security deposit against actual damages to the premises or to secure rental payments, which deposit shall not be greater than the amount allowed under Section 9 [8] [47-10-8 NMSA 1978] of the Mobile Home Park Act. Security deposits shall remain the property of the tenant, and they shall be deposited into a separate trust account by the landlord to be administered by the landlord as a private trustee. For the purpose of preserving the corpus, the landlord shall not commingle the trust funds with other money, but he is permitted to keep the interest and profits thereon as his compensation for administering the trust;

(3) a fee charged by any state, municipal or county governmental agency;

(4) utilities; or

(5) incidental charges for services actually performed by the mobile home park owner or his agent or agreed to in writing by the tenant.

C. The trial judge may award court costs and reasonable attorney fees in any court action brought pursuant to the Mobile Home Park Act to the prevailing party upon a finding that the prevailing party undertook the court action and legal representation for a legally sufficient reason and not for a dilatory or unfounded cause.

D. The management or the resident may bring a civil action for violation of the rental agreement or any violation of the Mobile Home Park Act in the appropriate court of the county in which the mobile home park is located. Either party may recover actual damages, or, the court may in its discretion award such equitable relief as it deems necessary, including the enjoining of either party from further violations.

History: Laws 1983, ch. 122, 10.



Section 47-10-11 - Closed parks prohibited.

47-10-11. Closed parks prohibited.

A. The management shall not require, as a condition of tenancy in a mobile home park, that the prospective tenant purchase a mobile home from a particular seller or from any one of a particular group of sellers and shall not require that the management act as agent in the future sale of the mobile home.

B. The management shall not give any special preference in renting to a prospective tenant who has purchased a mobile home from a particular seller.

C. A seller of mobile homes shall not require as a condition of sale that a purchaser locate in a particular mobile home park or in any one of a particular group of mobile home parks.

D. The management shall not prohibit the listing or sale of a mobile home within the park by the owner of the mobile home or the owner's agent. The management shall not require as a condition of sale that the management serve as the selling agent.

E. The management shall treat all persons equally in evaluating credit or renting or leasing available space, except that a park may be designated for housing for older persons after a six months' notice to the residents, provided that the management complies with all applicable procedures of state and federal antidiscrimination laws, including the federal Fair Housing Act, 42 U.S.C. Sections 3601-3619.

History: Laws 1983, ch. 122, 11; 1997, ch. 186, 2; 2007, ch. 194, 1.



Section 47-10-12 - Selling fees prohibited.

47-10-12. Selling fees prohibited.

The owner of a mobile home park or his agent shall not require payment of any type of selling fee or transfer fee by either a tenant in the park wishing to sell his mobile home to another party or by any party wishing to buy a mobile home from a tenant in the park as a condition of tenancy in a mobile home park for the prospective buyer. This section shall in no way prevent the owner of a mobile home park or his agent from applying the normal park standards to prospective buyers before granting or denying tenancy or from charging a reasonable selling fee or transfer fee for services actually performed and agreed to in writing by the tenant. Nothing in this section shall be construed to affect the rent charged.

History: Laws 1983, ch. 122, 12.



Section 47-10-13 - Certain types of landlord-seller agreements prohibited.

47-10-13. Certain types of landlord-seller agreements prohibited.

A seller of mobile homes shall not pay or offer cash or other consideration other than rent to the owner of a mobile home park or his agent for the purpose of reserving spaces or otherwise inducing acceptance of one or more mobile homes in a mobile home park.

History: Laws 1983, ch. 122, 13.



Section 47-10-14 - Rental agreement; disclosure of terms in writing.

47-10-14. Rental agreement; disclosure of terms in writing.

A. The terms and conditions of a tenancy shall be adequately disclosed in writing in a rental agreement by the management to any prospective resident prior to the rental or occupancy of a mobile home space or lot. The disclosures shall include:

(1) the term of the tenancy, the amount of the rent and the dollar amount of any rent increases for each of the preceding two years;

(2) the day the rental payment is due;

(3) the day when unpaid rent shall be considered in default;

(4) the rules and regulations of the park then in effect;

(5) the zoning applicable to the property upon which the park is located;

(6) the name and mailing address where a manager's decision may be appealed;

(7) the name and mailing address of the owner of the park;

(8) all charges to the tenant other than rent; and

(9) A statement explaining the resident's right to request alternative dispute resolution of any disputes with the mobile home park owner or management, except for disputes over nonpayment of rent or utility charges or in the case of public safety emergencies.

B. The rental agreement shall be signed by both the management and the resident, and each party shall receive a copy of it.

C. The management and the resident may include in a rental agreement terms and conditions not prohibited under the provisions of the Mobile Home Park Act.

D. If an owner deliberately uses a rental agreement containing provisions known by him to be prohibited by law or by the provisions of Section 47-10-11, 47-10-12 or 47-10-13 NMSA 1978, the resident may recover damages sustained by him resulting from application of the illegal provision and reasonable attorney fees.

History: Laws 1983, ch. 122, 14; 1993, ch. 147, 4; 1997, ch. 186, 3.



Section 47-10-15 - Rules and regulations.

47-10-15. Rules and regulations.

The management shall adopt rules and regulations concerning all residents' use and occupancy of the premises. The rules and regulations are enforceable against a resident only if:

A. they are submitted to tenants for their comment sixty days prior to the rules being implemented;

B. their purpose is to promote the convenience, safety or welfare of the residents, protect and preserve the premises from abusive use or make a fair distribution of services and facilities held out for the residents generally;

C. they are reasonably related to the purpose for which they are adopted;

D. they are not retaliatory or discriminatory in nature, except that all or any portion of the park may be designated for adult-only occupancy after a six-months' notice to the residents; and

E. they are sufficiently explicit in prohibition, direction or limitation of the resident's conduct to fairly inform him of what he shall or shall not do to comply.

History: Laws 1983, ch. 122, 15; 1997, ch. 186, 4.



Section 47-10-15.1 - New or amended rules; notification; open meeting; pets; physical improvements.

47-10-15.1. New or amended rules; notification; open meeting; pets; physical improvements.

A. The management shall notify mobile home park residents of proposed new rules or amendments to existing rules at least sixty days prior to the effective date of the new or amended rules. The management shall allow residents a thirty-day comment period on proposed rule changes. Comments from residents to management on proposed rule changes shall be in writing and signed by the author. Once all comments have been received, the management shall post all comments and the responses to the comments in a conspicuous place. The new rules or amended rules shall not take effect before sixty days after the notification date.

B. Existing pets that are in compliance with the mobile home park rules or regulations shall be exempt from any provision of new rules or regulations that would prohibit those pets provided those are not a nuisance violating the public peace, health or safety.

C. The mobile home park management shall not require existing residents to comply with changes in rules or regulations that require physical improvements to the existing resident's mobile home or lot unless the mobile home is in violation of a local municipal or county ordinance or the physical condition of the resident's mobile home or lot constitutes a public nuisance or threat to the public peace, health or safety.

History: Laws 1997, ch. 186, 5.



Section 47-10-16 - New developments and parks; rental of sites to dealers authorized.

47-10-16. New developments and parks; rental of sites to dealers authorized.

A. The management of a new mobile park or manufactured housing community development may require as a condition of leasing a mobile home site or manufactured home site for the first time such site is offered for lease that the prospective lessee has purchased a mobile home or manufactured home from a particular seller or from any one of a particular group of sellers.

B. A licensed mobile home dealer or a manufactured home dealer may, by contract with the management of a new mobile home park or manufactured housing community development, be granted the exclusive right to first-time rental of one or more mobile home sites or manufactured home sites.

History: Laws 1983, ch. 122, 16.



Section 47-10-17 - Alternative dispute resolution; when permitted; court actions.

47-10-17. Alternative dispute resolution; when permitted; court actions.

A. In any civil dispute between the management and a resident of a mobile home park arising out of the provisions of the Mobile Home Park Act, except for nonpayment of rent or utility charges or in cases in which the health or safety of other residents is in imminent danger, the controversy may be submitted to alternative dispute resolution by request of either party prior to the filing of a court action or a forcible entry and detainer action. The cost of the alternative dispute resolution services shall be divided equally among the disputing parties.

B. The agreement, if one is reached, shall be presented to the court as a stipulation. Either party to the dispute resolution process may terminate the process at any time without prejudice.

C. If either party subsequently violates the stipulation, the other party may apply immediately to the court for relief.

D. Any alternative dispute resolution pursuant to this section shall be performed by a professionally certified mediator approved by all disputing parties.

History: Laws 1983, ch. 122, 17; 1997, ch. 186, 6.



Section 47-10-18 - Conflicts; applicability of law.

47-10-18. Conflicts; applicability of law.

Unless a provision of the Mobile Home Park Act directly conflicts with the provisions of the Uniform Owner-Resident Relations Act [47-8-1 through 47-8-52 NMSA 1978], the provisions of the Uniform Owner-Resident Relations Act shall apply to mobile home park owners and residents.

History: Laws 1989, ch. 253, 4.



Section 47-10-19 - Rent increase; disclosure requirement.

47-10-19. Rent increase; disclosure requirement.

A. A landlord shall fully and accurately disclose in writing to a resident an increase in rent. The disclosure shall be provided to a resident at least sixty days prior to implementation of an increase in rent.

B. Upon receiving a written request from a resident or prospective resident, a landlord shall fully and accurately disclose in writing a current schedule of the range of rental rates in the mobile home park. The landlord shall include the date of preparation on the face of the schedule of rental rates.

History: 1978 Comp., 47-10-19, enacted by Laws 1993, ch. 147, 5.



Section 47-10-20 - Cost of utility services; access to records.

47-10-20. Cost of utility services; access to records.

A. Mobile home park owners shall be responsible for maintaining all park-owned exterior utility lines from the mobile home hookups to the main lines in the park, except lines that are damaged by a resident.

B. When a landlord purchases utility services for residents, the charge for utility services billed to residents shall not exceed the cost per unit amount paid by the landlord to the suppliers of the utility services.

C. A landlord shall provide a resident with reasonable access to records of meter readings, if any, taken at the resident's mobile home space.

History: 1978 Comp., 47-10-20, enacted by Laws 1993, ch. 147, 6; 1997, ch. 186, 7.



Section 47-10-21 - Provision of utility services; administrative fee; disclosure requirement.

47-10-21. Provision of utility services; administrative fee; disclosure requirement.

A. A landlord may charge residents a reasonable fee to offset the cost of administration incurred by a landlord when he provides utility services to residents.

B. The amount of the administrative fee for utility services shall be fully and accurately disclosed in writing in a rental agreement, pursuant to the provisions of Paragraph (6) [the introductory language] of Subsection A of Section 47-10-14 NMSA 1978.

C. A landlord shall fully and accurately disclose in writing to a resident any increase in the administrative fee. The disclosure shall be provided to a resident at least sixty days prior to implementation of an increase in the administrative fee.

History: 1978 Comp., 47-10-21, enacted by Laws 1993, ch. 147, 7.



Section 47-10-22 - Itemized bill; utility services; administrative fees.

47-10-22. Itemized bill; utility services; administrative fees.

When a landlord purchases utility services for residents, he shall provide residents with a monthly itemized bill that includes:

A. a separate listing of charges for each utility service;

B. the amount consumed and the cost per unit for each utility service; provided, that when individual cost per unit figures for utility services are not available, the landlord shall provide residents with the total cost of utility services and the formula used to determine the individual charges for utility services; and

C. if applicable, the amount of the administrative fee for providing utility services to residents.

History: 1978 Comp., 47-10-22, enacted by Laws 1993, ch. 147, 8.



Section 47-10-23 - Civil penalties.

47-10-23. Civil penalties.

A. For each violation by a landlord of the provisions of Sections 47-10-19 through 47-10-22 NMSA 1978 a landlord may be charged a civil penalty not to exceed five hundred dollars ($500).

B. The remedies provided in this section are not exclusive and do not limit the rights or remedies that are otherwise available to a resident under any other law.

History: 1978 Comp., 47-10-23, enacted by Laws 1993, ch. 147, 9.






Article 11 - Time Shares

Section 47-11-1 - Short title.

47-11-1. Short title.

This act [47-11-1 through 47-11-13 NMSA 1978] may be cited as the "New Mexico Time Share Act".

History: Laws 1986, ch. 97, 1.



Section 47-11-2 - Definitions.

47-11-2. Definitions.

As used in the New Mexico Time Share Act:

A. "commission" means the New Mexico real estate commission;

B. "developer" means any person creating or engaged in the business of selling ten or more of its own time shares and includes any person who controls, is controlled by or is in common control with the developer and who is engaged in creating or selling time shares for the developer;

C. "enrolled" means having a paid membership in an exchange program or a membership in an exchange program evidenced by written acceptance or confirmation of membership;

D. "exchange company" means any person operating an exchange program;

E. "exchange program" means any opportunity or procedure for the assignment or exchange of time shares among purchasers in the same or another time share project;

F. "managing agent" means a person who undertakes the duties, responsibilities and obligations of the management of a time share program;

G. "person" means one or more natural persons, corporations, partnerships, associations, trusts, other entities or any combination thereof;

H. "purchaser" means any person, other than a developer or lender, who owns or acquires an interest or proposes to acquire an interest in a time share;

I. "time share" means a right to occupy a unit or any of several units during five or more separated time periods over a period of at least five years, including renewal options, whether or not coupled with a freehold estate or an estate for years in a time share project or a specified portion thereof, including, but not limited to, a vacation license, prepaid hotel reservation, club membership, limited partnership interest or vacation bond;

J. "time share program" means any arrangement for time shares whereby real property has been made subject to a time share;

K. "time share project" means any real property that is subject to a time share program;

L. "time share salesperson" means a person, other than a person who has at least a fifteen percent interest in the developer, who sells or offers to sell on behalf of a developer a time share to a purchaser; and

M. "time share unit" or "unit" means a living space in a time share project that is divided into time shares and designated for separate occupancy or use.

History: Laws 1986, ch. 97, 3.



Section 47-11-2.1 - Registration required of time share projects; real estate salesperson license required.

47-11-2.1. Registration required of time share projects; real estate salesperson license required.

A. It shall be unlawful for any person in this state to engage or attempt to engage in the business of a time share salesperson without first obtaining a real estate broker or salesperson license issued by the New Mexico real estate commission under the provisions of Section 61-29-1 NMSA 1978.

B. It shall be unlawful for a time share developer to sell or offer to sell time shares located in this state without first obtaining a certificate of registration for the time share project to be offered for sale issued by the New Mexico real estate commission under the provisions of the New Mexico Time Share Act.

History: Laws 1986, ch. 97, 2; 1978 Comp., 61-29-1.1, recompiled as 1978 Comp., 47-11-2.1.



Section 47-11-3 - Time shares deemed real estate; partition.

47-11-3. Time shares deemed real estate; partition.

A. A time share is deemed to be an interest in real estate and shall be governed by the law of this state relating to real estate.

B. A purchaser of a time share may, in accordance with Section 14-9-1 NMSA 1978, record the instrument by which he acquired his interest and upon such recordation shall be entitled to the protection provided by Section 14-9-2 NMSA 1978 for the recordation of other real property instruments.

C. A document transferring or encumbering a time share shall not be rejected for recordation because of the nature or duration of that estate, provided all other requirements necessary to make an instrument recordable are complied with.

D. When a time share is owned by two or more persons as tenants in common or as joint tenants, either may seek a partition by sale of that interest but no purchaser of a time share may maintain an action for partition from the time share project of the unit in which such time share is held.

History: Laws 1986, ch. 97, 4.



Section 47-11-4 - Disclosure statement.

47-11-4. Disclosure statement.

Each developer shall fully and conspicuously disclose to each purchaser in a disclosure statement at least the following information:

A. the total financial obligation of the purchaser, including the initial purchase price and any additional charges to which the purchaser may be subject;

B. any person who has or may have the right to alter, amend or add to charges to which the purchaser may be subject and the terms and conditions under which such charges may be imposed;

C. the nature and duration of each agreement between the developer and the person managing the time share program or its facilities;

D. the date of availability of each amenity and facility of the time share program which is not completed at the time of sale of a time share;

E. the specific term of the time share;

F. the purchaser's right to cancel within seven days of execution of the contract and how that right may be exercised under the New Mexico Time Share Act; and

G. a statement that under New Mexico law an instrument conveying a time share must be recorded in the office of the clerk of the county where the real property is located to protect that interest.

History: Laws 1986, ch. 97, 5.



Section 47-11-5 - Purchaser's right to cancel; escrow; violation.

47-11-5. Purchaser's right to cancel; escrow; violation.

A. A developer shall, before conveyance of a time share and not later than the execution of any contract of sale, provide a purchaser with a copy of a disclosure statement containing the information required by the New Mexico Time Share Act. The contract of sale is voidable by the purchaser within seven days after execution of the contract of sale. The contract shall conspicuously disclose the purchaser's right to cancel under this subsection and how that right may be exercised. An instrument transferring a time share shall not be recorded until seven days after the execution of the contract of sale.

B. A purchaser may elect to cancel within the time period set out in Subsection A of this section by hand-delivering or by mailing notice to the developer or to his agent for service of process. Cancellation under this section is without penalty and upon receipt of the notice all payments made prior to cancellation shall be refunded within thirty days.

C. Any payments received by a time share developer or real estate licensee in connection with the sale of a time share shall be handled in accordance with Subsections E, H and I of Section 61-29-12 NMSA 1978 and applicable rules and regulations of the commission. These payments shall be held in such manner until:

(1) delivered to the developer at closing;

(2) delivered to the developer because of the purchaser's default under a contract of sale; or

(3) refunded to purchaser.

D. The commission may waive the requirements of Subsection C of this section for a time share project if:

(1) the time share developer submits to the commission information sufficient to allow the commission to determine the total cost of completing the time share project; and

(2) the time share developer delivers to the commission a performance bond, with a surety acceptable to the commission, in an amount sufficient to complete the time share project. If the developer does not complete the project, the commission may use funds received from the bond to complete the project.

History: Laws 1986, ch. 97, 6.



Section 47-11-6 - Prizes.

47-11-6. Prizes.

An advertisement or promotion of a time share which includes the offer of a prize or other inducement shall fully comply with the provisions of the Unfair Practices Act.

History: Laws 1986, ch. 97, 7.



Section 47-11-7 - Time share proxy.

47-11-7. Time share proxy.

No proxy, power of attorney or similar device given by the purchaser of a time share regarding the management of the time share program or its facilities shall exceed one year in duration, but the same may be renewed from year to year.

History: Laws 1986, ch. 97, 8.



Section 47-11-8 - Exchange programs.

47-11-8. Exchange programs.

A. If a purchaser is offered the opportunity to subscribe to an exchange program, the developer shall, except as provided in Subsection C of this section, deliver to the purchaser, prior to the execution of the sales contract or any contract between the purchaser and the exchange company, at least the following information regarding such exchange program:

(1) the name and address of the exchange company;

(2) the names of all officers, directors and share holders owning five percent or more of the outstanding stock of the exchange company;

(3) whether the exchange company or any of its officers or directors has any legal or beneficial interest in any developer or managing agent for any time share project participating in the exchange program and, if so, the name and location of the time share project and the nature of the interest;

(4) unless the exchange company is also the developer, a statement that the purchaser's contract with the exchange company is a contract separate and distinct from the sales contract;

(5) whether the purchaser's participation in the exchange program is dependent upon the continued affiliation of the time share project with the exchange program;

(6) whether the purchaser's membership or participation, or both, in the exchange program is voluntary or mandatory;

(7) a complete and accurate description of the terms and conditions of the purchaser's contractual relationship with the exchange company and the procedure by which changes thereto may be made;

(8) a complete and accurate description of the procedure to qualify for and effectuate exchanges;

(9) a complete and accurate description, expressed in boldfaced type, of all limitations, restrictions or priorities employed in the operation of the exchange program, including but not limited to limitations on exchanges based on seasonality, unit size or levels of occupancy and, in the event that such limitations, restrictions or priorities are not uniformly applied by the exchange program, a clear description of the manner in which they are applied;

(10) whether exchanges are arranged on a space available basis and whether any guarantees of fulfillment of specific requests for exchanges are made by the exchange program;

(11) whether and under what circumstances an owner, in dealing with the exchange company, may lose the use and occupancy of his time share in any properly applied-for exchange without substitute accommodations being provided or arranged for by the exchange company;

(12) the expenses, fees or range of fees for participation by owners in the exchange program, whether any such fees may be altered by the exchange company and the circumstances under which alterations may be made;

(13) the name and address of the site of each time share project or other property which is participating in the exchange program;

(14) the number of units in each project or other property participating in the exchange program which are available for occupancy and qualify for participation in the exchange program, expressed within the following numerical groupings, 1-5, 6-10, 11-20, 21-50 and 51 and over;

(15) the number of owners with respect to each time share project or other property which are eligible to participate in the exchange program expressed within the following numerical groupings, 1-100, 101-249, 250-499, 500-999 and 1,000 and over, and the criteria used to determine those owners who are currently eligible to participate in the exchange program;

(16) the disposition made by the exchange company of time shares deposited with the exchange program by owners eligible to participate in the exchange program and not used by the exchange company in effecting exchanges;

(17) the following information which, except as provided in Subparagraph (b) of this paragraph, shall be independently audited by a certified public accountant in accordance with the standards of the accounting standards board of the American institute of certified public accountants and reported for each year no later than July 1 of the succeeding year:

(a) the number of owners enrolled in the exchange program and the relationship between the exchange company and owners as being either fee paying or gratuitous in nature;

(b) the number of time share projects or other properties eligible to participate in the exchange program indicating those having a contractual relationship between the developer or the association and the exchange company and those having solely a contractual relationship between the exchange company and owners directly;

(c) the percentage of confirmed exchanges, which shall be the number of exchanges confirmed by the exchange company divided by the number of exchanges properly applied for, together with a complete and accurate statement of the criteria used to determine whether an exchange request was properly applied for;

(d) the number of time shares or other intervals for which the exchange company has an outstanding obligation to provide an exchange to an owner who relinquished a time share or interval during the year in exchange for a time share or interval in any future year; and

(e) the number of exchanges confirmed by the exchange company during the year; and

(18) a statement in boldfaced type to the effect that the percentage described in Subparagraph (c) of Paragraph (17) of this subsection is a summary of the exchanges properly applied for in the period reported and that the percentage does not indicate the likelihood of confirmation of a purchaser's specific choice or range of choices, since availability at individual locations may vary.

The developer shall obtain the purchaser's written certification of receipt of the information required by this subsection.

B. The information required by Paragraphs (2), (3), (13), (14), (15) and (17) of Subsection A of this section shall be accurate as of December 31 of the year preceding the year in which the information is delivered, except for information delivered within the first one hundred eighty days of any calendar year which shall be accurate as of December 31 of the year two years preceding the year in which the information is delivered to the purchaser. The remaining information required by Subsection A of this section shall be accurate as of a date which is no more than thirty days prior to the date on which the information is delivered to the purchaser.

C. In the event an exchange company offers an exchange program directly to the purchaser, the exchange company shall deliver to each purchaser, concurrently with the offering and prior to the execution of any contract between the purchaser and the exchange company, the information set forth in Subsection A of this section. The requirements of this subsection shall not apply to any renewal of a contract between a purchaser and an exchange company.

D. All promotional brochures, pamphlets, advertisements or other materials disseminated by the exchange company to purchasers in this state which contain the percentage of confirmed exchanges described in Subparagraph (c) of Paragraph (17) of Subsection A of this section must include the statement set forth in Paragraph (18) of Subsection A of this section.

History: Laws 1986, ch. 97, 9.



Section 47-11-9 - Service of process on exchange company.

47-11-9. Service of process on exchange company.

Any exchange company offering an exchange program to a purchaser shall be deemed to have made an irrevocable appointment of the commission to receive service of lawful process in any proceeding against the exchange company arising under the New Mexico Time Share Act.

History: Laws 1986, ch. 97, 10.



Section 47-11-10 - Securities laws apply.

47-11-10. Securities laws apply.

The Securities Act of New Mexico shall apply to time shares deemed to be investment contracts or to other securities offered with or incident to a time share.

History: Laws 1986, ch. 97, 11.



Section 47-11-11 - Application for registration of time share project; denial of registration; renewal; reinstatement; termination of developer's interest.

47-11-11. Application for registration of time share project; denial of registration; renewal; reinstatement; termination of developer's interest.

A. Prior to the offering in this state of any time share located in this state, the developer of the time share project shall make written application to the commission for the registration of the project. The application shall be accompanied by a fee in an amount fixed by the commission, based upon the number of time shares to be offered for sale, but not to exceed one thousand five hundred dollars ($1,500). The application shall include a description of the project, copies of proposed time share instruments including disclosure statements, sale contracts and deeds, information pertaining to any marketing or managing entity to be employed by the developer for the sale of time shares in the time share project or for the management of the project, information regarding any exchange program available to the purchaser, an irrevocable appointment of the commission to receive service of any lawful process in any proceeding against the developer or the developer's salespersons arising under the New Mexico Time Share Act and any other information or documentation required by the commission.

Upon receipt of a properly completed application and fee and upon a determination by the commission that the sale and management of the time shares in the time share project will be directed and conducted by persons of good moral character, the commission shall issue to the developer a certificate of registration authorizing the developer to offer time shares in the project for sale. The commission shall, within fifteen days after receipt of an incomplete application, notify the developer by mail that the commission has found deficiencies, which shall be specified in the notice, and shall, within forty-five days after the receipt of a properly completed application, either issue the certificate of registration or notify the developer by mail of any specific objections to the registration of the project. The certificate shall be prominently displayed in the office of the developer on the site of the project.

The developer shall promptly report to the commission any and all changes in the information required to be submitted for the purpose of the registration. The developer shall also immediately furnish the commission complete information regarding any change in its interest in a registered time share project. In the event a developer disposes of or otherwise terminates its interest in a time share project, the developer shall certify to the commission in writing that its interest in the time share project is terminated and shall return the certificate of registration to the commission for cancellation.

B. In the event the commission finds that there is substantial reason to deny the application for registration as a time share project, the commission shall notify the applicant that such application has been denied and shall afford the applicant an opportunity for a hearing before the commission to show cause why the application should not be denied. The provisions of the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978] shall apply in all proceedings to deny a certificate of registration.

C. The acceptance by the commission of an application for registration shall not constitute the approval of its contents or waive the authority of the commission to take disciplinary action as provided by the New Mexico Time Share Act.

History: Laws 1986, ch. 97, 12.



Section 47-11-11.1 - Register of applicants; roster of registrants; registered projects; financial report to secretary of state.

47-11-11.1. Register of applicants; roster of registrants; registered projects; financial report to secretary of state.

A. The executive secretary of the commission shall keep a register of all applicants for certificates of registration, showing for each the date of application, name, business address and whether the certificate was granted or refused.

B. The executive secretary of the commission shall also keep a current roster showing the name and address of all time share projects registered with the commission. The roster shall be kept on file in the office of the commission and be open to public inspection.

C. On or before the first day of September of each year, the commission shall file with the secretary of state a copy of the roster of time share projects registered with the commission and a report containing a complete statement of income received by the commission in connection with the registration of time share projects for the preceding fiscal year ending June 30 attested by the affidavit of the executive secretary of the commission.

History: Laws 1986, ch. 97, 13; 1978 Comp., 61-29-5.1, recompiled as 1978 Comp., 47-11-11.1.



Section 47-11-11.2 - Disciplinary action by commission.

47-11-11.2. Disciplinary action by commission.

A. The commission shall have power to take disciplinary action. Upon its own motion, or on the verified complaint of any person, the commission may investigate the actions of any time share broker or salesperson or any developer of a time share project registered under the New Mexico Time Share Act or any other person or entity who shall assume to act in such capacity. If the commission finds probable cause that a time share broker, salesperson or developer has violated any of the provisions of this act, the commission may hold a hearing on the allegations of misconduct. All such hearings shall be conducted in accordance with the provisions of the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978].

The commission shall have power to suspend or revoke a real estate license issued to a time share broker or salesperson, suspend or revoke a certificate of registration of a time share project issued, reprimand or censure such broker, salesperson or developer, or fine such developer in the amount of five hundred dollars ($500) for each violation of the New Mexico Time Share Act, if, after a hearing, the commission adjudges that broker, salesperson or developer to be guilty of:

(1) making any willful or negligent misrepresentation or any willful or negligent omission of material fact about any time share or time share project;

(2) making any false promise of a character likely to influence, persuade or induce;

(3) pursuing a course of misrepresentation or making of false promises through agents, salespersons, advertising or otherwise;

(4) failing, within a reasonable time, to account for all money received from others in a time share transaction and failing to remit such money as may be required in Section 6 [47-11-5 NMSA 1978] of the New Mexico Time Share Act;

(5) paying a commission, salary or other valuable consideration to any person for acts or services performed in violation of the New Mexico Time Share Act;

(6) any other conduct which constitutes improper, fraudulent or dishonest dealing;

(7) performing or undertaking to perform the practice of law as set forth in Section 36-2-27 NMSA 1978;

(8) failing to deposit and maintain in a trust or escrow account in an insured bank or savings and loan association in New Mexico all money received from others in a time share transaction as may be required in Section 6 [47-11-5 NMSA 1978] of the New Mexico Time Share Act;

(9) failing to deliver to a purchaser a disclosure statement containing the information required by Section 5 [47-11-4 NMSA 1978] of the New Mexico Time Share Act and any other disclosures that the commission may by regulation require;

(10) failing to comply with the provisions of Section 7 [47-11-6 NMSA 1978] of this act in the advertising or promotion of time shares for sale or failing to assure such compliance by persons engaged on behalf of a developer;

(11) failing to comply with the provisions of Section 9 [47-11-8 NMSA 1978] of this act in furnishing complete and accurate information to a purchaser concerning any exchange program which may be offered to such purchaser; or

(12) making any false or fraudulent representation on an application for registration.

B. Following a hearing, the commission shall also have power to suspend or revoke any certificate of registration issued under the provisions of the New Mexico Time Share Act or to reprimand or censure any developer when the registrant has been convicted or has entered a plea of guilty or no contest upon which final judgment is entered by a court of competent jurisdiction in this state, or any other state, of any felony or any one or more of the criminal offenses of embezzlement, obtaining money under false pretense, fraud, forgery, conspiracy to defraud or other offense involving moral turpitude which would reasonably affect the developer's performance in the time share business.

C. The commission may appear in its own name in district court in actions for injunctive relief to prevent any person or entity from violating the provisions of the New Mexico Time Share Act or rules promulgated by the commission. The district court shall have the power to grant an injunction even if criminal prosecution has been or may be instituted as a result of the violations and regardless of whether the person or entity has been registered by the commission.

D. Each developer shall maintain or cause to be maintained complete records of every time share transaction including records pertaining to the deposit, maintenance and withdrawal of money required to be held in a trust or escrow account pursuant to Section 6 [47-11-5 NMSA 1978] of the New Mexico Time Share Act, or as otherwise required by the commission. The commission may inspect these records periodically without prior notice and may also inspect these records whenever the commission determines that they are pertinent to an investigation of any specific complaint against a time share project.

E. Nothing in the New Mexico Time Share Act precludes any enforcement authority provided pursuant to the Unfair Practices Act [Chapter 57, Article 12 NMSA 1978] or other enforcement authority provided by law.

History: Laws 1986, ch. 97, 14; 1978 Comp., 61-29-17.1, recompiled as 1978 Comp., 47-11-11.2.



Section 47-11-12 - Private enforcement.

47-11-12. Private enforcement.

The provisions of the New Mexico Time Share Act shall not be construed to limit in any manner the right of a purchaser or other person injured by a violation of the New Mexico Time Share Act to bring a private action.

History: Laws 1986, ch. 97, 15.



Section 47-11-13 - Release of liens.

47-11-13. Release of liens.

A. Prior to the recordation of any instrument transferring a time share, the developer shall record or furnish to the purchaser a release of all liens affecting that time share or shall provide a surety bond or insurance against the lien from a company acceptable to the commission as provided for liens on real estate in this state, and such underlying lien document shall contain a provision wherein the lienholder subordinates its rights to that of a time share purchaser who fully complies with all of the provisions and terms of the contract of sale.

B. Unless a time share purchaser or a time share purchaser's predecessor in title has agreed otherwise with the lienholder, if a lien other than a mortgage or deed of trust becomes effective against more than one time share in a time share project, any time share purchaser is entitled to a release of his time share from a lien upon payment of the amount of the lien attributable to his time share. The amount of the payment shall be proportionate to the ratio that the time share purchaser's liability bears to the liabilities of all time share purchasers whose interests are subject to the lien. Upon receipt of payment, the lienholder shall promptly deliver to the time share purchaser a release of the lien covering that time share. After payment, the managing agent may not assess or have a lien against that time share for any portion of the expenses incurred in connection with that lien.

History: Laws 1986, ch. 97, 16.






Article 12 - Land Use Easements

Section 47-12-1 - Short title.

47-12-1. Short title.

This act [47-12-1 through 47-12-6 NMSA 1978] may be cited as the "Land Use Easement Act".

History: Laws 1991, ch. 15, 1.



Section 47-12-2 - Definitions.

47-12-2. Definitions.

As used in the Land Use Easement Act:

A. "holder" means any nonprofit corporation, nonprofit association or nonprofit trust, the purposes or powers of which include retaining or protecting the natural or open space values of real property, assuring the availability of real property for agricultural, forest, recreational or open space use, protecting natural resources or maintaining production uses of real property;

B. "land use easement" means a holder's nonpossessory interest in real property imposing any limitation or affirmative obligation the purpose of which includes retaining or protecting natural or open space values of real property, assuring the availability of real property for agricultural, forest, recreational or open space use or protecting natural resources; and

C. "third-party enforcement right" means a right expressly provided by the parties to a land use easement empowering a specifically identified nonprofit corporation, nonprofit association or nonprofit trust that, although eligible to be a holder, is not a holder, to enforce any term of the easement. No party shall have any third-party enforcement right unless that right is expressly provided for in a land use easement.

History: Laws 1991, ch. 15, 2.



Section 47-12-3 - Creation, conveyance, recording, acceptance and duration.

47-12-3. Creation, conveyance, recording, acceptance and duration.

A. Except as otherwise provided in the Land Use Easement Act, a land use easement may be created, conveyed, recorded, assigned, released, modified, terminated or otherwise altered or affected in the same manner as any other easement.

B. A land use easement is not effective and creates no rights or obligations until it is recorded in the office of the county clerk of the county or counties in which any part of the real property subject to the land use easement is located.

C. No right or duty in favor of or against a holder and no right in favor of a person having a third-party enforcement right arises under a land use easement prior to its acceptance by that holder and recordation of that acceptance in the office of the county clerk of the county where the real property subject to a land use easement is located, in whole or in part.

D. Except as provided in Subsection B of Section 4 [47-12-4 NMSA 1978] of the Land Use Easement Act, the term of a land use easement shall be the term stated in the easement.

E. No land use easement may impair an interest in real property existing at the time the land use easement is created, unless the owner of that interest is a party to the land use easement and consents to it.

F. The rights, obligations and duties created by a land use easement shall only be enforceable upon and impact the land located within that easement.

History: Laws 1991, ch. 15, 3.



Section 47-12-4 - Actions.

47-12-4. Actions.

A. An action affecting a land use easement may be brought by any of the following:

(1) an owner of an interest in the real property burdened by the land use easement;

(2) a holder of a land use easement; or

(3) a person having a third-party enforcement right.

B. This section does not affect the power of a court to modify or terminate a land use easement in accordance with any principle of law or equity.

History: Laws 1991, ch. 15, 4.



Section 47-12-5 - Validity of land use easement.

47-12-5. Validity of land use easement.

A land use easement is valid even though the land use easement:

A. is not appurtenant to an interest in real property;

B. imposes a negative covenant that is a restriction on the use of the land that is subject to the terms of the easement;

C. imposes affirmative obligations upon the owner of any interest in the burdened property or upon the holder;

D. does not touch or concern real property; or

E. does not establish any privity of estate or of contract.

History: Laws 1991, ch. 15, 5.



Section 47-12-6 - Effect on enforceable interests.

47-12-6. Effect on enforceable interests.

A. Nothing in the Land Use Easement Act invalidates any interest, whether designated as a land use easement, covenant, equitable servitude, restriction or easement that is enforceable under the laws of this state.

B. No interest benefiting or encumbering real property cognizable under the statutes or common law in effect in this state prior to the enactment of the Land Use Easement Act, nor any application or permit for a change of a point of diversion place or purpose of use of a water right at any time shall be impaired, invalidated or in any way adversely affected by reason of any provision of that act.

C. Nothing in the Land Use Easement Act shall be construed to diminish or impair the rights of any person authorized by the laws of this state to acquire rights-of-way, easements or other property rights through the exercise of eminent domain. Nothing in that act shall be construed to authorize a governmental body or any charitable corporation or trust to acquire a conservation or preservation restriction through the exercise of eminent domain.

D. Nothing in the Land Use Easement Act shall be deemed to constitute a denial of surface owner consent for the surface mining of coal under the Surface Mining Act [Chapter 69, Article 25A NMSA 1978] or the federal Surface Mining Control and Reclamation Act of 1977 or to restrict, condition or affect the alienability, commercial development or extraction of leasable or locatable minerals under federal laws.

History: Laws 1991, ch. 15, 6.






Article 12A - Cultural Properties Preservation Easements

Section 47-12A-1 - Short title.

47-12A-1. Short title.

This act [47-12A-1 through 47-12A-6 NMSA 1978] may be cited as the "Cultural Properties Preservation Easement Act".

History: Laws 1995, ch. 137, 1.



Section 47-12A-2 - Definitions.

47-12A-2. Definitions.

As used in the Cultural Properties Preservation Easement Act:

A. "cultural property" means a structure, place, site or object having historical, archaeological, scientific, architectural or other cultural significance deemed potentially eligible for inclusion in the national register of historic places;

B. "holder" means any nonprofit corporation, nonprofit association or nonprofit trust, the purposes or powers of which include retaining or protecting structures or sites significant for their history, architecture, archaeology, paleontology or other prehistorical or other values;

C. "cultural properties preservation easement" means a holder's nonpossessory interest in real property imposing any limitation or affirmative obligation, the purpose of which includes preserving the historical, architectural, archaeological or cultural significance of real property; and

D. "third-party enforcement right" means a right empowering a nonprofit corporation, nonprofit association or nonprofit trust to enforce any term of the easement.

History: Laws 1995, ch. 137, 2.



Section 47-12A-3 - Cultural properties preservation easement created; dispositions.

47-12A-3. Cultural properties preservation easement created; dispositions.

A. Except as otherwise provided in the Cultural Properties Preservation Easement Act, a cultural properties preservation easement may be created, conveyed, recorded, assigned, released, modified, terminated or otherwise altered or affected in the same manner as any other easement.

B. A cultural properties preservation easement is not effective and creates no rights or obligations until it is recorded in the office of the county clerk of the county or counties in which any part of the real property subject to the cultural properties preservation easement is located.

C. No right or duty in favor of or against a holder and no right in favor of a person having a third-party enforcement right arises under a cultural properties preservation easement prior to its acceptance by that holder and recordation of that acceptance in the office of the county clerk of the county where the real property subject to a cultural properties preservation easement is located, in whole or in part.

D. Except as provided in Subsection B of Section 4 [47-12A-4 NMSA 1978] of the Cultural Properties Preservation Easement Act, the term of a cultural properties preservation easement shall be the term stated in the easement.

History: Laws 1995, ch. 137, 3.



Section 47-12A-4 - Actions.

47-12A-4. Actions.

An action affecting a cultural properties preservation easement may be brought by any of the following:

A. an owner of an interest in the real property subject to the cultural properties preservation easement;

B. a holder of a cultural properties preservation easement; or

C. a person having a third-party enforcement right.

History: Laws 1995, ch. 137, 4.



Section 47-12A-5 - Validity of easement.

47-12A-5. Validity of easement.

A cultural properties preservation easement is valid even though the cultural properties preservation easement:

A. is not appurtenant to an interest in real properties;

B. imposes a negative covenant that is a restriction on the use of the land that is subject to the terms of the easement;

C. imposes affirmative obligations upon the owner of any interest in the property subject to the easement or upon the holder;

D. does not touch or concern real property; or

E. does not establish any privity of estate or of contract.

History: Laws 1995, ch. 137, 5.



Section 47-12A-6 - Enforceable interests.

47-12A-6. Enforceable interests.

A. Nothing in the Cultural Properties Preservation Easement Act invalidates any interest, whether designated as a cultural properties preservation easement, covenant, equitable servitude, restriction or easement that is enforceable under the laws of this state.

B. No interest benefiting or encumbering real property cognizable under the statutes or common law in effect in this state prior to the enactment of the Cultural Properties Preservation Easement Act, nor any application or permit for a change of a point of diversion place or purpose of use of a water right at any time shall be impaired, invalidated or in any way adversely affected by reason of any provision of that act.

C. Nothing in the Cultural Properties Preservation Easement Act shall be construed to diminish or impair the rights of any person authorized by the laws of this state to acquire rights of way, easements of other property rights through the exercise of eminent domain. Nothing in that act shall be construed to authorize any charitable corporation, association or trust to acquire a preservation restriction through the exercise of eminent domain.

History: Laws 1995, ch. 137, 6.






Article 13 - Real Estate Disclosure

Section 47-13-1 - Short title.

47-13-1. Short title.

Chapter 47, Article 13 NMSA 1978 may be cited as the "Real Estate Disclosure Act".

History: Laws 1991, ch. 74, 1; 2009, ch. 165, 1.



Section 47-13-1.1 - Definitions.

47-13-1.1. Definitions.

As used in the Real Estate Disclosure Act:

A. "estimated amount of property tax levy" means the product of one-third of the listed price of the residential real property being sold or otherwise transferred in the transaction multiplied by the current property tax rates applicable to the property if those tax rates have been imposed in accordance with Section 7-38-34 NMSA 1978 for the current year for the county in which the property is located or, in all other cases, by the tax rates for the prior year;

B. "listed price" means the current price at which the residential property is being marketed;

C. "seller's broker" means a real estate broker acting on behalf of a residential property seller; and

D. "buyer's broker" means a real estate broker acting on behalf of a prospective residential property purchaser.

History: 1978 Comp., 47-13-1.1, enacted by Laws 2009, ch. 165, 2.



Section 47-13-2 - Disclosure of information not required in real estate transactions.

47-13-2. Disclosure of information not required in real estate transactions.

A seller, lessor or landlord of real property, including a participant in an exchange of real property and any agent involved in such a transaction, shall not be liable for failure to disclose and shall not have a duty to disclose to any person who acquires, by voluntary or involuntary transfer, a legal or equitable interest in the real property, including any leasehold interest or security interest for an obligation, the fact or suspicion that the real property is or has been:

A. the site of a natural death;

B. the site of a homicide, suicide, assault, sexual assault or any other crime punishable as a felony; or

C. owned or occupied by a person who was exposed to, infected with or suspected to be infected with the human immunodeficiency virus or diagnosed to be suffering from acquired immune deficiency syndrome or any other disease that has been determined by medical evidence as highly unlikely to be transmittable to others through the occupancy of improvements to real property or that is not known to be transmitted through the occupancy of improvements located on that real property.

History: Laws 1991, ch. 74, 2.



Section 47-13-3 - Cause of action, termination or rescission.

47-13-3. Cause of action, termination or rescission.

A. No cause of action shall arise against a seller, lessor or landlord of real property, including a participant in an exchange of real property and any agents involved in such a transaction for failure to disclose to any person who, by voluntary or involuntary transfer, acquires a legal or equitable interest in the real property, including any leasehold interest or security interest for an obligation, in any action at law or in equity because of the failure to disclose that the real property was or is suspected to have been the site of the incidents described in Section 2 [47-13-2 NMSA 1978] of the Real Estate Disclosure Act or was owned, occupied or suspected of being occupied by persons exposed to, infected with or diagnosed to be suffering from the diseases described in Section 2 of that act.

B. The failure to make a disclosure of any of the facts or suspicions as set forth in Section 2 of the Real Estate Disclosure Act shall not be deemed to be grounds for termination or rescission of any sale, lease, exchange or any transaction in which an interest in the real property has been or will be conveyed to another.

History: Laws 1991, ch. 74, 3.



Section 47-13-4 - Finding; disclosure of information required in certain real estate transactions.

47-13-4. Finding; disclosure of information required in certain real estate transactions.

A. The legislature finds that property tax levied on a residential property for the current year can be a misleading guide to property tax levies in the years following the sale of that property and that a prospective buyer needs information regarding the property tax obligation in the year following the property's sale to properly judge the affordability of a contemplated purchase.

B. Prior to accepting an offer to purchase, the property seller or the seller's broker shall:

(1) request from the county assessor the estimated amount of property tax levy with respect to the property and shall specify the listed price as the value of the property to be used in the estimate; and

(2) provide a copy of the assessor's response pursuant to Subsection D of this section in writing to the prospective buyer or the buyer's broker.

C. A buyer's broker shall provide to the prospective buyer the county assessor's estimated amount of property tax levy immediately upon receiving it from the property seller or the seller's broker. The prospective buyer shall acknowledge in writing the receipt of the estimated amount of property tax levy.

D. Upon request, a county assessor shall furnish in writing, pursuant to the provisions of Subsection E of this section, an estimated amount of property tax levy with respect to a residential property in the county, calculated at a property value specified by the requestor. The request shall be complied with by the close of business of the business day following the day the request is received. A county may satisfy this obligation through an internet site or other automated format that allows a user to print the requested estimated amount of property tax levy. A document associated with the request or the response is not a public record or a valuation record. County assessors shall not use information provided with a request, including the specified value, to assess the valuation of the property. Neither the county nor any jurisdiction levying a tax against residential property in the county is bound in any way by the estimate given.

E. A county assessor's estimated amount of property tax levy with respect to a residential property in the county shall contain the following:

(1) the actual amount of property tax levied for the property for the current calendar year if the tax rates for the current year have been imposed in accordance with Section 7-38-34 NMSA 1978 for the county in which the property is located or, in all other cases, the amount of property tax levied with respect to the property for the prior calendar year;

(2) the estimated amount of property tax levy, as calculated by the county assessor, for the property for the calendar year following the year in which the transaction takes place; and

(3) a disclaimer substantially similar to the following:

"The estimated amount of property tax levy is calculated using the stated price and estimates of the applicable tax rates. The county assessor is required by law to value the property at its "current and correct" value, which may differ from the listed price. Further, the estimated tax rates may be higher or lower than those that will actually be imposed. Accordingly, the actual tax levy may be higher or lower than the estimated amount. New Mexico law requires your real estate broker or agent to provide you an estimate of the property tax levy on the property on which you have submitted or intend to submit an offer to purchase. All real estate brokers and agents who have complied with these disclosure requirements shall be immune from suit and liability arising from suit relating to the estimated amount of property tax levy."

F. A prospective buyer may waive the disclosure requirements of this section by signing a written document prior to the time the offer to purchase is to be made in which the buyer acknowledges that the required estimated amount of property tax levy is not readily available and waives disclosure of the estimated amount of property tax levy.

G. All property sellers and real estate brokers and agents who have complied with the provisions of this section shall be immune from suit and liability arising from or relating to the estimated amount of property tax levy.

H. The New Mexico real estate commission shall biannually inform all New Mexico real estate licensees of the statutory requirement for disclosure of the estimated amount of property tax levy to prospective residential property purchasers.

History: 1978 Comp., 47-13-4, enacted by Laws 2009, ch. 165, 3.



Section 47-13-5 - Disclosure of certain distributed energy generation systems.

47-13-5. Disclosure of certain distributed energy generation systems.

The requirements of the Distributed Generation Disclosure Act [57-31-1 through 57-31-5 NMSA 1978] shall not apply to a transaction involving the sale or transfer of the real property on which the distributed energy generation system is located.

History: Laws 2017, ch. 102, 6.






Article 14 - Appraisal Management Company Registration

Section 47-14-1 - Short title.

47-14-1. Short title.

Chapter 47, Article 14 NMSA 1978 may be cited as the "Appraisal Management Company Registration Act".

History: Laws 2009, ch. 214, 1; 2010, ch. 13, 1.



Section 47-14-2 - Definitions.

47-14-2. Definitions.

As used in the Appraisal Management Company Registration Act:

A. "appraisal" means the act or process of developing an opinion of the value of real property in conformance with the uniform standards for professional appraisal practice published by the appraisal foundation;

B. "appraisal foundation" means the appraisal foundation incorporated as an Illinois not-for-profit corporation on November 30, 1987 and to which reference is made in the Federal Financial Institutions Examination Council Act of 1978, as amended by Title 11, Real Estate Appraisal Reform Amendments;

C. "appraisal management company" means:

(1) any external third party that oversees a network or panel of certified or licensed appraisers to:

(a) recruit, select and retain appraisers;

(b) contract with appraisers to perform appraisal assignments;

(c) manage the process of having an appraisal performed; or

(d) review and verify the work of appraisers; or

(2) any external third party that contracts with a qualifying licensed real estate broker or associate broker as defined in Chapter 61, Article 29 NMSA 1978 to provide broker price opinions;

D. "appraisal management services" means the process of receiving a request for the performance of real estate appraisal services from a client, and for a fee paid by the client, entering into an agreement with one or more independent appraisers to perform the real estate appraisal services contained in the request;

E. "appraiser" means a person who provides an opinion of the market value of real property and holds a state license, registration or certified license in good standing;

F. "appraiser panel" means a group of independent appraisers that have been selected and retained by an appraisal management company to perform real estate appraisal services for the appraisal management company;

G. "automated valuation model" means any computerized model used by mortgage originators and secondary market issuers to determine the collateral worth of a mortgage secured by a consumer's principal dwelling;

H. "board" means the real estate appraisers board created pursuant to the Real Estate Appraisers Act [Chapter 61, Article 30 NMSA 1978];

I. "broker price opinion" means an opinion by a qualifying or associate broker of the price of real estate for the purpose of marketing, selling, purchasing, leasing or exchanging the real estate or any interest therein or for the purposes of providing a financial institution with a collateral assessment of any real estate in which the financial institution has an existing or potential security interest; provided that the opinion of the price shall not be referred to or construed as an appraisal or appraisal report and shall not be used as the primary basis to determine the value of real estate for the purpose of loan origination;

J. "client" means a person or entity that contracts with, or otherwise enters into an agreement with, an appraisal management company for the performance of real estate appraisal services;

K. "controlling person" means:

(1) an owner, officer or director of a corporation, partnership, limited liability company or other business entity seeking to offer appraisal management services in this state;

(2) an individual employed, appointed or authorized by an appraisal management company that has the authority to enter into a contractual relationship with clients for the performance of appraisal management services and that has the authority to enter into agreements with independent appraisers for the performance of real estate appraisal services; or

(3) an individual who possesses, directly or indirectly, the power to direct or cause the direction of the management or policies of an appraisal management company;

L. "real estate appraisal services" means the practice of developing an opinion of the value of real property in conformance with the uniform standards of professional appraisal practice published by the appraisal foundation; and

M. "uniform standards of professional appraisal practice" means the uniform standards of professional appraisal practice promulgated by the appraisal foundation and adopted by rule pursuant to the Real Estate Appraisers Act.

History: Laws 2009, ch. 214, 2; 2013, ch. 143, 1.



Section 47-14-3 - Registration required.

47-14-3. Registration required.

A. It is unlawful for a person, corporation, partnership, sole proprietorship, subsidiary, limited liability company or any other business entity to, directly or indirectly, engage or attempt to engage in business as an appraisal management company, to, directly or indirectly, engage or attempt to perform appraisal management services or to advertise or hold itself out as engaging in or conducting business as an appraisal management company without first obtaining a certificate of registration issued by the board under the provisions of the Appraisal Management Company Registration Act, regardless of the entity's use of the term "appraisal management company", "mortgage technology company" or any other name.

B. A person, corporation, partnership, sole proprietorship, subsidiary, limited liability company or any other business entity seeking the registration required by Subsection A of this section shall:

(1) register with the appraisal subcommittee or the board and be subject to supervision by the board;

(2) verify that only licensed or certified appraisers are used for federally related transactions;

(3) require that appraisals comply with the uniform standards of professional appraisal practice; and

(4) require that appraisals are conducted independently and free from inappropriate influence and coercion pursuant to the appraisal independence standards established pursuant to the federal Truth in Lending Act.

C. The registration required by Subsection A of this section shall include:

(1) the name of the entity seeking registration;

(2) the business address of the entity seeking registration;

(3) telephone contact information of the entity seeking registration;

(4) if the entity seeking registration is not a corporation that is domiciled in this state, the name and contact information for the company's agent for service of process in this state;

(5) the name, address and contact information for any individual or any corporation, partnership or other business entity that owns ten percent or more of the appraisal management company;

(6) the name, address and contact information for a controlling person;

(7) a certification that the entity seeking registration has a system and process in place to verify that an appraiser is selected and retained for the network or the appraiser panel of the appraisal management company holds a license or certification in good standing in this state pursuant to the Real Estate Appraisers Act [Chapter 61, Article 30 NMSA 1978];

(8) a certification that the entity seeking registration has a system in place to review, on a periodic basis, the work of all independent appraisers that are performing real estate appraisal services for the appraisal management company to ensure that the real estate appraisal services are being conducted in accordance with uniform standards of professional appraisal practice;

(9) a certification that the entity maintains a detailed record of each service request that it receives and of the independent appraiser that performs the real estate appraisal services for the appraisal management company;

(10) an irrevocable consent to service of process;

(11) a bond or other equivalent means of security as required by the Appraisal Management Company Registration Act; and

(12) any other information required by the board.

D. The requirements of Subsection B of this section shall apply to an appraisal management company that is a subsidiary owned and controlled by a financial institution regulated by a federal financial institution regulatory agency.

History: Laws 2009, ch. 214, 3; 2010, ch. 13, 2; 2013, ch. 143, 2.



Section 47-14-3.1 - Bonding requirements.

47-14-3.1. Bonding requirements.

A. In order to qualify for registration or renewal of registration, an appraisal management company shall maintain a bond underwritten by a corporate surety authorized to transact business in New Mexico, or other equivalent means of security. The board shall set by rule the amount and conditions of the surety bond or other equivalent means of security required by this section, provided that the amount of the bond or security required shall not exceed twenty-five thousand dollars ($25,000).

B. The bond or other equivalent means of surety shall secure payment for any administrative or judicial penalties that may be imposed by the board or the state and for any penalties or costs required by a board disciplinary action, and also as indemnity for any loss sustained by any person damaged as a result of a violation by the appraisal management company, of any provision of the Appraisal Management Company Registration Act or of any rule of the board adopted pursuant to that act. Consumer claims shall be given priority in recovering from the bond or equivalent surety.

C. An appraisal management company shall notify the board in writing of any claim made on the appraisal management company's bond or equivalent surety.

D. A deposit of cash or security may be accepted in lieu of the surety bond.

History: Laws 2010, ch. 13, 7.



Section 47-14-3.2 - Criminal background checks.

47-14-3.2. Criminal background checks.

A. The board may adopt rules that provide for criminal background checks for all licensees to include:

(1) requiring criminal history background checks of applicants for licensure pursuant to the Appraisal Management Company Registration Act;

(2) requiring applicants for licensure to be fingerprinted;

(3) providing for an applicant who has been denied licensure to inspect or challenge the validity of the background check record;

(4) establishing a fingerprint and background check fee not to exceed the current rate as determined by the department of public safety to be paid by the applicant; and

(5) providing for submission of an applicant's fingerprint cards to the federal bureau of investigation to conduct a national criminal history background check and to the department of public safety to conduct a state criminal history check.

B. Arrest record information received from the department of public safety and the federal bureau of investigation shall be privileged and shall not be disclosed to persons not directly involved in the decision affecting the applicant.

C. Electronic live fingerprint scans may be used when conducting criminal history background checks.

History: Laws 2013, ch. 143, 9.



Section 47-14-4 - Exemptions.

47-14-4. Exemptions.

The Appraisal Management Company Registration Act is not applicable to:

A. a corporation, partnership, sole proprietorship, subsidiary, limited liability company or other business entity that employs persons on an employer and employee basis exclusively for the performance of real estate appraisal services in the normal course of its business and the entity is responsible for ensuring that the real estate appraisal services being performed by its employees are being performed in accordance with uniform standards of professional appraisal practice;

B. an individual who in the normal course of the individual's business enters into an agreement, whether written or otherwise, with another independent contractor appraiser for the performance of real estate appraisal services that the hiring or contracting appraiser cannot complete for any reason, including competency, work load, schedule or geographic location; or

C. an individual, corporation, partnership, sole proprietorship, subsidiary, limited liability company or other business entity that in the normal course of business enters into an agreement, whether written or otherwise, with an independent contractor appraiser for the performance of real estate appraisal services and upon the completion of the appraisal, the report of the appraiser performing the real estate appraisal services is co-signed by the appraiser who subcontracted with the independent appraiser for the performance of the real estate appraisal services.

History: Laws 2009, ch. 214, 4.



Section 47-14-5 - Forms.

47-14-5. Forms.

An applicant for registration as an appraisal management company shall submit to the board an application on a form prescribed by the board.

History: Laws 2009, ch. 214, 5.



Section 47-14-6 - Expiration of license.

47-14-6. Expiration of license.

A registration granted by the board pursuant to the Appraisal Management Company Registration Act shall expire on September 30 of each year.

History: Laws 2009, ch. 214, 6; 2013, ch. 143, 3.



Section 47-14-7 - Consent to service of process.

47-14-7. Consent to service of process.

Each entity applying for registration as an appraisal management company shall complete and execute an irrevocable consent to service of process form as prescribed by the board.

History: Laws 2009, ch. 214, 7.



Section 47-14-8 - Fee.

47-14-8. Fee.

A. The board shall establish the fee for appraisal management company registration by rule to cover the cost of the administration of the Appraisal Management Company Registration Act, but in no case shall the fee be more than two thousand dollars ($2,000).

B. Registration fees shall be credited to the appraiser fund pursuant to Section 61-30-18 NMSA 1978.

C. An appraisal management company that either has registered with the board or operates as a subsidiary of a federally regulated financial institution shall pay to the board an annual registry as determined by the appraisal subcommittee.

History: Laws 2009, ch. 214, 8; 2013, ch. 143, 4.



Section 47-14-9 - Owner requirements.

47-14-9. Owner requirements.

A. An appraisal management company applying for registration may not be owned by a person or have any principal of the company who has had a license or certificate to act as an appraiser refused, denied, canceled or revoked in this state or in any other state.

B. Each person that owns, is an officer of or has a financial interest in an appraisal management company in this state shall:

(1) be of good moral character, as determined by the board; and

(2) submit to a background investigation, as determined by the board.

C. An appraisal management company shall not be registered by the board or included on the national registry if the company, in whole or in part, directly or indirectly, is owned by any person who has had an appraiser license or certificate refused, denied, canceled, surrendered in lieu of revocation or revoked in any state and not subsequently granted or reinstated. A person that owns more than ten percent of an appraisal management company shall be of good moral character, as determined by the board, and shall submit to a background investigation carried out by the board.

History: Laws 2009, ch. 214, 9; 2013, ch. 143, 5.



Section 47-14-10 - Controlling person.

47-14-10. Controlling person.

Each appraisal management company applying to the board for registration in this state shall designate one controlling person that will be the main contact for all communication between the board and the appraisal management company.

History: Laws 2009, ch. 214, 10.



Section 47-14-11 - Controlling person requirements.

47-14-11. Controlling person requirements.

In order to serve as a controlling person of an appraisal management company, a person shall:

A. certify to the board that the person has never had a certificate or a license issued by the board of this state, or the board of any other state, to act as an appraiser refused, denied, canceled or revoked;

B. be of good moral character, as determined by the board; and

C. submit to a background investigation, as determined by the board.

History: Laws 2009, ch. 214, 11.



Section 47-14-12 - Employee requirements.

47-14-12. Employee requirements.

A. Any employee of the appraisal management company, or any person working on behalf of the appraisal management company, that has the responsibility of selecting independent appraisers for the performance of real estate appraisal services for the appraisal management company or the responsibility of reviewing completed appraisals shall have geographic and product competence and be appropriately trained and qualified in the performance of real estate appraisals as determined by the board by rule.

B. Any employee of the appraisal management company that has the responsibility to review the work of independent appraisers shall have demonstrated knowledge of the uniform standards of professional appraisal practice, as determined by the board by rule.

History: Laws 2009, ch. 214, 12; 2010, ch. 13, 3.



Section 47-14-13 - Requirements; liability.

47-14-13. Requirements; liability.

A. An appraisal management company registered in this state pursuant to the Appraisal Management Company Registration Act shall not enter into contracts or agreements with an independent appraiser for the performance of real estate appraisal services unless that person is licensed or certified in good standing pursuant to the Real Estate Appraisers Act [Chapter 61, Article 30 NMSA 1978].

B. An appraisal management company shall not require an appraiser to indemnify the appraisal management company against liability except liability for errors and omissions by the appraiser.

History: Laws 2009, ch. 214, 13; 2010, ch. 13, 4.



Section 47-14-14 - Pre-engagement certification.

47-14-14. Pre-engagement certification.

Each appraisal management company seeking to be registered in this state shall certify to the board on an annual basis on a form prescribed by the board that the appraisal management company has a system and process in place to verify that a person being added to the appraiser panel of the appraisal management company holds a license in good standing in this state pursuant to the Real Estate Appraisers Act [Chapter 61, Article 30 NMSA 1978].

History: Laws 2009, ch. 214, 14.



Section 47-14-15 - Adherence to standards.

47-14-15. Adherence to standards.

Each appraisal management company seeking to be registered in this state shall certify to the board on an annual basis that it has a system in place to review the work of all independent appraisers that are performing real estate appraisal services for the appraisal management company on a periodic basis to ensure that the real estate appraisal services are being conducted in accordance with uniform standards of professional appraisal practice.

History: Laws 2009, ch. 214, 15.



Section 47-14-15.1 - Automated valuation models used to estimate collateral value for mortgage lending purposes.

47-14-15.1. Automated valuation models used to estimate collateral value for mortgage lending purposes.

A. Automated valuation models shall adhere to quality control standards designed to:

(1) ensure a high level of confidence in the estimates produced by automated valuation models;

(2) protect against the manipulation of data;

(3) seek to avoid conflicts of interest;

(4) require random sample testing and reviews; and

(5) account for any other such factor that the board determines to be appropriate.

B. The board, in consultation with the staff of the appraisal subcommittee and the appraisal standards board of the appraisal foundation, shall promulgate rules to implement the quality control standards required under this section.

History: Laws 2013, ch. 143, 8.



Section 47-14-16 - Recordkeeping.

47-14-16. Recordkeeping.

Each appraisal management company seeking to be registered shall certify to the board on an annual basis that it maintains a detailed record of each service request that it receives and the independent appraiser that performs the real estate appraisal services for the appraisal management company.

History: Laws 2009, ch. 214, 16.



Section 47-14-17 - Appraiser independence; prohibitions.

47-14-17. Appraiser independence; prohibitions.

A. Appraisals shall be conducted independently and free from inappropriate influence and coercion pursuant to the appraisal independence standards established pursuant to the federal Truth in Lending Act.

B. It is unlawful for any employee, director, officer or agent of an appraisal management company registered pursuant to the Appraisal Management Company Registration Act to influence or attempt to influence the development, reporting or review of an appraisal through coercion, extortion, collusion, compensation, instruction, inducement, intimidation, bribery or in any other manner, including:

(1) withholding or threatening to withhold timely payment for an appraisal;

(2) withholding or threatening to withhold future business for an independent appraiser or demoting or terminating, or threatening to demote or terminate, an independent appraiser;

(3) expressly or impliedly promising future business, promotions or increased compensation for an independent appraiser;

(4) conditioning the request for an appraisal service or the payment of an appraisal fee or salary or bonus on the opinion, conclusion or valuation to be reached or on a preliminary estimate or opinion requested from an independent appraiser;

(5) requesting that an independent appraiser provide an estimated, predetermined or desired valuation in an appraisal report or provide estimated values of comparable sales at any time prior to the independent appraiser's completion of an appraisal service;

(6) providing to an independent appraiser an anticipated, estimated, encouraged or desired value for a subject property or a proposed or target amount to be loaned to the borrower, except that a copy of the sales contract for purchase transactions may be provided;

(7) providing to an independent appraiser, or any entity or person related to the appraiser, stock or other financial or non-financial benefits;

(8) allowing the removal of an independent appraiser from an appraiser panel, without prior written notice to such appraiser;

(9) obtaining, using or paying for a second or subsequent appraisal or ordering an automated valuation model in connection with a mortgage financing transaction unless there is a reasonable basis to believe that the initial appraisal was flawed or tainted and such basis is clearly and appropriately noted in the loan file, or unless such appraisal or automated valuation model is done pursuant to a bona fide pre- or post-funding appraisal review or quality control process; or

(10) engaging in any other act or practice that impairs or attempts to impair an appraiser's independence, objectivity or impartiality.

C. Nothing in Subsection B of this section shall be construed as prohibiting the appraisal management company from requesting that an independent appraiser:

(1) provide additional information about the basis for a valuation; or

(2) correct objective factual errors in an appraisal report.

D. In an effort to preclude discrimination, criteria shall be established by the appraisal management company and may include education achieved, experience, sample appraisals and references from prior clients. Membership in a nationally recognized professional appraisal organization may be a criterion considered, though lack of membership shall not be the sole bar against consideration for an assignment under these criteria.

History: Laws 2009, ch. 214, 17; 2013, ch. 143, 6.



Section 47-14-18 - Payment; limits; disclosure; nontaxable transaction certificate.

47-14-18. Payment; limits; disclosure; nontaxable transaction certificate.

A. The fees paid to an appraiser for completion of the appraisal shall not include a fee for management of the appraisal process or any activity other than the performance of the appraisal.

B. An appraisal management company shall separately state the fees paid to an appraiser for appraisal services and the fees charged by the appraisal management company for services associated with the management of the appraisal process, including procurement of the appraiser's services to the client, borrower and any other payor.

C. Appraisers shall not be prohibited by the appraisal management company, client or other third party from disclosing the fee paid to the appraiser for the performance of the appraisal in the appraisal report.

D. As used in this section, "payor" means any person or entity who is responsible for making payment for the appraisal.

E. An appraisal management company shall, except in cases of breach of contract or substandard performance of services, make payment to an independent appraiser for the completion of an appraisal or valuation assignment within sixty days of the date on which the independent appraiser transmits or otherwise provides the completed appraisal or valuation study to the appraisal management company or its assignee.

F. An appraisal management company shall provide an appraiser with the appropriate nontaxable transaction certificate pursuant to Section 7-9-48 NMSA 1978.

History: Laws 2009, ch. 214, 18; 2010, ch. 13, 5.



Section 47-14-19 - Appraisal reports; alteration; use.

47-14-19. Appraisal reports; alteration; use.

An appraisal management company shall not:

A. alter, modify or otherwise change a completed appraisal report submitted by an independent appraiser without the appraiser's written knowledge and consent; or

B. use an appraisal report submitted by an independent appraiser for any other transaction.

History: Laws 2009, ch. 214, 19.



Section 47-14-20 - Adjudication of disputes between an appraisal management company and an independent appraiser.

47-14-20. Adjudication of disputes between an appraisal management company and an independent appraiser.

A. Except within the first thirty days after an independent appraiser is first added to the appraiser panel of an appraisal management company, an appraisal management company shall not remove an appraiser from its appraiser panel, or otherwise refuse to assign requests for real estate appraisal services to an independent appraiser without notifying the appraiser in writing of the reasons for the appraiser being removed from the appraiser panel of the appraisal management company. If the appraiser is being removed from the panel for illegal conduct, violation of the uniform standards of professional appraisal practice or a violation of state licensing standards, the appraisal management company shall provide the independent appraiser the nature of the alleged conduct or violation and provide an opportunity for the appraiser to respond.

B. An independent appraiser that is removed from the appraiser panel of an appraisal management company for alleged illegal conduct, violation of the uniform standards of professional appraisal practice or violation of state licensing standards may file a complaint with the board for a review of the decision of the appraisal management company, except that in no case shall the board make any determination regarding the nature of the business relationship between the appraiser and the appraisal management company that is unrelated to the actions specified in Subsection A of this section.

C. If an independent appraiser files a complaint against an appraisal management company pursuant to Subsection B of this section, the board shall adjudicate the complaint within one hundred eighty days.

D. If after opportunity for hearing and review, the board determines that an independent appraiser did not commit a violation of law, a violation of the uniform standards of professional appraisal practice or a violation of state licensing standards, the board shall order that the appraiser be added to the appraiser panel of the appraisal management company that was the subject of the complaint without prejudice.

History: Laws 2009, ch. 214, 20.



Section 47-14-21 - Enforcement.

47-14-21. Enforcement.

A. The board may censure an appraisal management company, conditionally or unconditionally suspend or revoke any registration issued under the Appraisal Management Company Registration Act, levy fines or impose civil penalties not to exceed twenty-five thousand dollars ($25,000) per violation if, in the opinion of the board, an appraisal management company is attempting to perform, has performed or has attempted to perform any of the following acts:

(1) committing any act in violation of the Appraisal Management Company Registration Act;

(2) violating any rule or regulation adopted by the board in the interest of the public and consistent with the provisions of the Appraisal Management Company Registration Act;

(3) procuring a registration, license or certification by fraud, misrepresentation or deceit; or

(4) violating the Real Estate Appraisers Act [Chapter 61, Article 30 NMSA 1978] or the federal Financial Institutions Reform, Recovery, and Enforcement Act of 1989.

B. The board may deny an application for registration for failure to comply with the minimum requirements and criteria as set forth by the Appraisal Management Company Registration Act.

C. Board action relating to the issuance, suspension or revocation of any registration, license or certificate shall be governed by the provisions of the Uniform Licensing Act [Sections 61-1-1 through 61-1-31 NMSA 1978]; provided that the time limitations set forth in the Uniform Licensing Act shall not apply to the processing of administrative complaints filed with the board, which shall be governed by federal statute, regulation or policy.

History: Laws 2009, ch. 214, 21; 2013, ch. 143, 7.



Section 47-14-22 - Disciplinary hearings.

47-14-22. Disciplinary hearings.

The board shall conduct adjudicatory proceedings in accordance with the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978]; provided that:

A. a written notice shall be satisfied by personal service on the controlling person of the registrant or the registrant's agent for service of process in this state or by sending the notice by certified mail, return receipt requested, to the controlling person of the registrant to the registrant's address on file with the board; and

B. a hearing on the charges shall be at a time and place prescribed by the board.

History: Laws 2009, ch. 214, 22; 2010, ch. 13, 6.



Section 47-14-23 - Rulemaking authority.

47-14-23. Rulemaking authority.

The board may adopt rules that are reasonably necessary to implement, administer and enforce the provisions of the Appraisal Management Company Registration Act, including rules for obtaining copies of appraisals and other documents necessary to audit compliance with the Appraisal Management Company Registration Act.

History: Laws 2009, ch. 214, 23.






Article 15 - Mortgage Foreclosure Consultant Fraud Prevention

Section 47-15-1 - Short title.

47-15-1. Short title.

This act [47-15-1 through 47-15-8 NMSA 1978] may be cited as the "Mortgage Foreclosure Consultant Fraud Prevention Act".

History: Laws 2010, ch. 58, 1.



Section 47-15-2 - Definitions.

47-15-2. Definitions.

As used in the Mortgage Foreclosure Consultant Fraud Prevention Act:

A. "compensation" means monetary payment, remuneration or other benefits received, including monetary donations made in conjunction with the performance of services;

B. "foreclosure consultant":

(1) means a person who, directly or indirectly, makes a solicitation or offer to an owner to perform services for compensation or who, for compensation, performs a service that the person represents will:

(a) stop or postpone a foreclosure sale;

(b) obtain any forbearance from a beneficiary or mortgagee;

(c) assist the owner to exercise the right to reinstatement;

(d) obtain an extension of the period within which the owner may reinstate the owner's obligation;

(e) obtain a waiver of an acceleration clause contained in a promissory note, deed of trust or contract secured by a mortgage on a residence in foreclosure or contained in the mortgage;

(f) assist an owner in foreclosure or loan default to obtain a loan or advance of funds;

(g) avoid or ameliorate the impairment of an owner's credit resulting from the recording of a notice of default or from a foreclosure sale; or

(h) otherwise save an owner's residence from foreclosure; and

(2) does not include:

(a) a person licensed to practice law in this state when the person renders service in the course of the person's practice as an attorney;

(b) a person licensed as a real estate broker or salesperson in this state when the person engages in acts requiring real estate licensure, unless the person is offering services designed to, or purportedly designed to, enable the owner to retain possession of the residence in foreclosure;

(c) a person licensed as an accountant in this state when the person is acting in any capacity for which the person is licensed as an accountant;

(d) a person acting under the express authority or written approval of the United States department of housing and urban development or other department or agency of the United States or this state to provide services;

(e) a person who holds or is owed an obligation secured by a lien on any residence in foreclosure when the person performs services in connection with the obligation or lien if the obligation or lien did not arise as the result of or as part of a proposed foreclosure reconveyance;

(f) a person doing business under any law of this state or of the United States relating to banks, trust companies, savings and loan associations, industrial loan and thrift companies, regulated lenders, credit unions or insurance companies, or a mortgagee that is a United States department of housing and urban development-approved mortgagee or any subsidiary or affiliate of these persons, or any agent or employee of these persons while engaged in the business of these persons;

(g) a person licensed as a residential mortgage originator or servicer pursuant to the New Mexico Mortgage Loan Originator Licensing Act [58-21B-1 through 58-21B-24 NMSA 1978] when acting under the authority of that license;

(h) a nonprofit agency or organization registered pursuant to New Mexico law that offers counseling or advice to an owner of a home in foreclosure or loan default if the nonprofit agency or organization does not contract for services with for-profit lenders or foreclosure purchasers; or

(i) a foreclosure purchaser, including a person who purchases a home in foreclosure at, or subsequent to, a judicial sale of foreclosure property;

C. "foreclosure reconveyance" means a transaction involving:

(1) the transfer of title to real property by a foreclosed homeowner during a foreclosure proceeding on that homeowner's home, either by transfer of interest from the foreclosed homeowner or by creation of a mortgage or other lien or encumbrance during the foreclosure process that allows the acquirer to obtain title to the property by redeeming the property as a junior lienholder;

(2) the subsequent conveyance, or offer or promise of a subsequent conveyance, of an interest back to the foreclosed homeowner by the acquirer or a person acting in participation with the acquirer that allows the foreclosed homeowner to possess either the residence in foreclosure or any other real property, which interest includes, but is not limited to, an interest in a contract for deed, purchase agreement, option to purchase or lease; or

(3) the authorization, solicitation or offer of a proposal to refinance the real estate during the foreclosure process contingent on participation in any life, term life or periodic insurance arrangement with any third party not providing private mortgage insurance;

D. "owner" means the record owner of a residence in foreclosure at the time a foreclosure notice of pendency was recorded or a summons and complaint for foreclosure was served;

E. "person" means an individual, a partnership, a corporation, a limited liability company, an association or other group, however organized;

F. "residence in foreclosure" means residential real property consisting of one to four family dwelling units, one of which the owner occupies as the owner's principal place of residence, where there is a delinquency or default on any loan payment or debt secured by or attached to the residential real property, including contract for deed payments; and

G. "service" means and includes, but is not limited to, any of the following:

(1) debt, budget or financial counseling of any type;

(2) receiving money for the purpose of distributing it to creditors in payment or partial payment of an obligation secured by a lien on a residence in foreclosure;

(3) contacting creditors on behalf of an owner;

(4) arranging or attempting to arrange for an extension of the period within which the owner of a residence in foreclosure may cure the owner's default and reinstate the owner's obligation;

(5) arranging or attempting to arrange for a delay or postponement of the time of sale of the residence in foreclosure;

(6) advising the filing of any document or assisting in any manner in the preparation of any document for filing with a bankruptcy court; or

(7) giving advice, explanation or instruction to an owner, which in any manner relates to the cure of a default in or the reinstatement of an obligation secured by a lien on the residence in foreclosure, the full satisfaction of that obligation, or the postponement or avoidance of a sale of a residence in foreclosure, pursuant to a power of sale contained in a mortgage.

History: Laws 2010, ch. 58, 2.



Section 47-15-3 - Foreclosure consultant contract; requirements.

47-15-3. Foreclosure consultant contract; requirements.

A. A foreclosure consulting contract shall:

(1) be provided to the owner for review at least twenty-four hours before being signed by the owner;

(2) be printed in at least fourteen-point type and written in the same language that was used by the owner in discussions with the foreclosure consultant to describe the consultant's services or to negotiate the contract;

(3) fully disclose the nature and extent of the foreclosure consulting services to be provided, including any foreclosure reconveyance that may be involved, and the total amount and terms of any compensation to be received by the foreclosure consultant or anyone working in association with the foreclosure consultant;

(4) disclose the names of any other corporations, businesses or entities on behalf of which the consultant does business or with which the consultant is affiliated or employed;

(5) separately itemize all costs, fees or expenses and the purpose of the costs, fees or expenses that are charged to the homeowner during the term of the contract;

(6) be dated and personally signed by the owner and the foreclosure consultant; and

(7) contain the following notice, which shall be printed in at least fourteen-point boldface type, completed with the name of the foreclosure consultant, and located in immediate proximity to the space reserved for the owner's signature:

"NOTICE REQUIRED BY NEW MEXICO LAW

.......... (Name) or anyone working for him or her CANNOT ask you to sign or have you sign any lien, mortgage or deed as part of signing this agreement unless the terms of the transfer are specified in this document and you are given a separate explanation of the nature and extent of the transaction.

.......... (Name) or anyone working for him or her CANNOT guarantee you that they will be able to refinance your home or arrange for you to keep your home. Continue making mortgage payments until a refinancing, if applicable, is approved. If a transfer of the deed or title to your property is involved in any way, you may rescind the transfer any time within 3 days after the date you sign the deed or other document of sale or transfer. See the attached Notice of Rescission form for an explanation of this right. As part of any rescission, you must repay any money spent on your behalf as a result of this agreement within 60 days of receiving commercially reasonable documentation of the payments.

THIS IS AN IMPORTANT LEGAL CONTRACT AND COULD RESULT IN THE LOSS OF YOUR HOME. CONTACT AN ATTORNEY OR COUNSELOR BEFORE SIGNING."

B. A foreclosure consulting contract shall contain on the first page, in at least fourteen-point type:

(1) the name and address of the foreclosure consultant to which the notice of cancellation is to be mailed; and

(2) the date the owner signed the contract.

C. A foreclosure consulting contract shall be accompanied by a completed form in duplicate, captioned "NOTICE OF RESCISSION RIGHTS", which shall:

(1) be on a separate sheet of paper attached to the contract;

(2) be easily detachable; and

(3) contain the following statement printed in at least fifteen-point type:

"NOTICE OF RESCISSION RIGHTS

(Date of Contract)

You may cancel or rescind this contract, without any penalty, at any time until midnight of the third business day after the day on which you sign this contract. If you want to end this contract, mail or deliver a signed and dated copy of this Notice of Rescission, or any other written notice indicating your intent to rescind to (name of foreclosure consultant) at (address of foreclosure consultant, including facsimile and electronic mail).

As part of any rescission, you (the homeowner) must repay any money spent on your behalf as a result of this agreement within 60 days of receiving commercially reasonable documentation of the payments.

THIS IS AN IMPORTANT LEGAL CONTRACT AND COULD RESULT IN THE LOSS OF YOUR HOME. CONTACT AN ATTORNEY OR COUNSELOR BEFORE SIGNING.

RESCISSION OF CONTRACT FORM

TO: (name of foreclosure consultant)

(address of foreclosure consultant, including facsimile and electronic mail)

I hereby rescind this contract.

.......... (Date)

.......... (Homeowner's signature)".

D. The foreclosure consultant shall provide the owner with a signed and dated copy of the foreclosure consulting contract and the attached notice of rescission rights and rescission of contract form immediately upon execution of the contract.

E. The time during which the owner may rescind the foreclosure consulting contract does not begin to run until the foreclosure consultant has complied with this section and the owner has signed the contract.

History: Laws 2010, ch. 58, 3.



Section 47-15-4 - Rescission of foreclosure consultant contract.

47-15-4. Rescission of foreclosure consultant contract.

A. In addition to any other right under law to rescind a contract, an owner may rescind a foreclosure consulting contract until midnight of the third business day after the day on which the owner signs a foreclosure consulting contract that complies with the Mortgage Foreclosure Consultant Fraud Prevention Act.

B. Cancellation of a foreclosure consulting contract occurs when an owner gives written notice of cancellation to the foreclosure consultant at the address specified in the contract.

C. Notice of cancellation, if given by mail, is effective when deposited in the mail properly addressed with postage prepaid.

D. Notice of cancellation given by an owner need not take the particular form as provided with the contract and, however expressed, is effective if it indicates the intention of the owner not to be bound by the contract.

History: Laws 2010, ch. 58, 4.



Section 47-15-5 - Violations.

47-15-5. Violations.

It is a violation of the Mortgage Foreclosure Consultant Fraud Prevention Act for a foreclosure consultant to:

A. claim, demand, charge, collect or receive any compensation until after the foreclosure consultant has fully performed every service the foreclosure consultant contracted to perform or represented the consultant would perform;

B. claim, demand, charge, collect or receive any fee, interest or any other compensation for any reason that exceeds five percent per annum of the amount of any loan that the foreclosure consultant may make to the owner. Such a loan may not be secured by the residence in foreclosure or any other real or personal property;

C. take a wage assignment, lien of any type on real or personal property or other security to secure the payment of compensation. Any such security is void and unenforceable;

D. receive any consideration from a third party in connection with services rendered to an owner;

E. acquire any interest, directly or indirectly, or by means of a subsidiary or affiliate in a residence in foreclosure from an owner with whom the foreclosure consultant has contracted;

F. take a power of attorney from an owner for any purpose, except to inspect documents as provided by law;

G. include a provision in a foreclosure consulting contract that:

(1) attempts or purports to waive an owner's rights under the Mortgage Foreclosure Consultant Fraud Prevention Act;

(2) requires an owner to consent to jurisdiction for litigation or choice of law in a state other than New Mexico;

(3) provides for venue in a county other than the county in which the residence in foreclosure is located; or

(4) imposes any costs or filing fees greater than the fees required to file an action in a district court; or

H. induce or attempt to induce an owner to enter a contract that does not comply in all respects with the Mortgage Foreclosure Consultant Fraud Prevention Act.

History: Laws 2010, ch. 58, 5.



Section 47-15-6 - Waiver not allowed.

47-15-6. Waiver not allowed.

Any waiver by an owner of the provisions of the Mortgage Foreclosure Consultant Fraud Prevention Act is void and unenforceable as contrary to public policy. Any attempt by a foreclosure consultant to induce an owner to waive the owner's rights under the Mortgage Foreclosure Consultant Fraud Prevention Act is a violation of that act.

History: Laws 2010, ch. 58, 6.



Section 47-15-7 - Remedies.

47-15-7. Remedies.

A. A violation of the Mortgage Foreclosure Consultant Fraud Prevention Act constitutes an unfair trade practice pursuant to the Unfair Practices Act [Chapter 57, Article 12 NMSA 1978].

B. A prevailing plaintiff in a suit for violation of the Mortgage Foreclosure Consultant Fraud Prevention Act may recover actual damages, reasonable attorney fees and costs and appropriate equitable relief.

C. The rights and remedies provided in Subsection A of this section are cumulative to, and not a limitation of, any other rights and remedies provided by law. Any action brought pursuant to this section must be commenced within four years from the date of the alleged violation.

D. In addition to any other damages, a court may award exemplary damages up to three times the compensation charged by the foreclosure consultant if the court finds that the foreclosure consultant violated a provision of Section 5 [47-15-5 NMSA 1978] of the Mortgage Foreclosure Consultant Fraud Prevention Act and that the foreclosure consultant's conduct was willful or in bad faith.

E. Notwithstanding any other provision of this section, no action may be brought on the basis of a violation of the Mortgage Foreclosure Consultant Fraud Prevention Act, except by an owner against whom the violation was committed or by the attorney general.

History: Laws 2010, ch. 58, 7.



Section 47-15-8 - Penalty.

47-15-8. Penalty.

A person who commits a violation of the provisions of Section 5 [47-15-5 NMSA 1978] of the Mortgage Foreclosure Consultant Fraud Prevention Act is guilty of a fourth degree felony and, upon conviction, shall be sentenced pursuant to Section 31-18-15 NMSA 1978. Each violation of the provisions of Section 5 of the Mortgage Foreclosure Consultant Fraud Prevention Act constitutes a distinct offense. The attorney general or the district attorney for the district in which the violation arose may prosecute any violation of Section 5 of the Mortgage Foreclosure Consultant Fraud Prevention Act. Prosecution or conviction for any violation described in Section 5 of the Mortgage Foreclosure Consultant Fraud Prevention Act does not bar prosecution or conviction for any other offenses. These penalties are cumulative to any other remedies or penalties provided by law.

History: Laws 2010, ch. 58, 8.






Article 16 - Homeowner Association

Section 47-16-1 - Short title.

47-16-1. Short title.

Chapter 47, Article 16 NMSA 1978 may be cited as the "Homeowner Association Act".

History: Laws 2013, ch. 122, 1; 2015, ch. 104, 1.



Section 47-16-2 - Definitions.

47-16-2. Definitions.

As used in the Homeowner Association Act:

A. "articles of incorporation" means the articles of incorporation, and all amendments thereto, of an association on record in the office of the county clerk in the county or counties in which the association is located;

B. "association" means a homeowner association;

C. "board" means the body, regardless of name, designated in the declaration or bylaws to act on behalf of the association;

D. "bylaws" means the code of rules adopted for the regulation or management of the affairs of the association, irrespective of the name by which such rules are designated;

E. "common area" means property within a development that is designated as a common area in the declaration and is required by the declaration to be maintained or operated by an association for use of the association's members;

F. "common expenses" means expenditures made by, or the financial liabilities of, the association, together with any allocations to reserves;

G. "community documents" means all documents governing the use of the lots and the creation and operation of the association, including the declaration, bylaws, articles of incorporation and rules of the association;

H. "declarant" means the person or group of persons designated in a declaration as declarant or, if no declarant is designated, the person or group of persons who sign the declaration and their successors or assigns who may submit property to a declaration;

I. "declaration" means an instrument, however denominated, including amendments or supplements to the instrument, that:

(1) imposes on the association maintenance or operational responsibilities for common areas, easements or portions of rights of way; and

(2) creates the authority in the association to impose on lots or on the owners or occupants of such lots, or on any other entity, any mandatory payment of money in connection with the provision of maintenance or services for the benefit of some or all of the lots, the owners or occupants of the lots or the common areas. "Declaration" does not include a like instrument for a condominium or time-share project;

J. "development" means real property subject to a declaration that contains residential lots and common areas with respect to which any person, by virtue of ownership of a lot, is a member of an association and is obligated to pay assessments provided for in a declaration;

K. "development right" means a right or combination of rights reserved by the declarant in a declaration;

L. "disclosure certificate" or "disclosure statement" means:

(1) a statement disclosing the existence and terms of any right of first refusal or other restraint on the free alienability of the lot;

(2) a statement setting forth the amount of the monthly common expense assessment and any unpaid common expense or special assessment currently due and payable from the selling lot owner;

(3) a statement of any other fees payable by lot owners;

(4) a statement of any capital expenditures anticipated by the association and approved by the board for the current fiscal year and the two next succeeding fiscal years;

(5) a statement of the amount of any reserves for capital expenditures and of any portions of those reserves designated by the association for any approved projects;

(6) the most recent regularly prepared balance sheet and income and expense statement, if any, of the association;

(7) the current operating budget of the association;

(8) a statement of any unsatisfied judgments or pending suits against the association and the status of any pending suits material to the association of which the association has actual knowledge;

(9) a statement describing any insurance coverage provided for the benefit of lot owners and the board of the association;

(10) a statement of the remaining term of any leasehold estate affecting the association and the provisions governing any extension or renewal thereof; and

(11) the contact person and contact information for the association;

M. "homeowner association" means an incorporated or unincorporated entity upon which maintenance and operational responsibilities are imposed and to which authority is granted in the declaration;

N. "lot" means a parcel of land designated for separate ownership or occupancy shown on a recorded subdivision plat for a development or the boundaries of which are described in the declaration or in a recorded instrument referred to or expressly contemplated by the declaration, other than a common area;

O. "lot owner" means a person or group of persons holding title to a lot, including a declarant;

P. "master planned community" means a large-scale residential development that allows for a phasing of development that will take place over a long period of time, following comprehensive and coordinated planning review by a local government and approval of design and development standards beyond conventionally platted subdivisions; provided that additional design and development standards approved by the local government shall be included in a site plan, area plan or master plan as required by the local government approving the development; and

Q. "proxy" means a person authorized to act for another.

History: Laws 2013, ch. 122, 2.



Section 47-16-3 - Creation of homeowner association.

47-16-3. Creation of homeowner association.

An association pursuant to the Homeowner Association Act shall be organized in accordance with the laws of the state and be identified in a recorded declaration. The membership of the association shall consist exclusively of all lot owners in the development.

History: Laws 2013, ch. 122, 3.



Section 47-16-4 - Recording or filing of homeowner association notice and declaration.

47-16-4. Recording or filing of homeowner association notice and declaration.

A. An association organized after July 1, 2013 shall record a notice of homeowner association in the office of the county clerk of the county or counties in which the real property affected thereby is situated no later than thirty days after the date on which the association's declaration is recorded as provided in Section 3 [47-16-3 NMSA 1978] of the Homeowner Association Act.

B. An association organized prior to July 1, 2013 shall, before June 30, 2014, record a notice of homeowner association in the office of the county clerk of the county or counties in which the development is situated.

C. A notice of homeowner association pursuant to Subsection A or B of this section shall fully and accurately disclose the name and address of the association and any management company charged with preparation of a disclosure certificate and shall contain the recording data for the subdivision plat and the declaration governing the lots within the development. A notice of homeowner association pursuant to Subsection A of this section shall also include the public regulation commission number, if any, of the association.

D. If an association fails to record a notice of homeowner association pursuant to this section, the association's authority to charge an assessment, levy a fine for late payment of an assessment or enforce a lien for nonpayment of an assessment shall be suspended until the notice of homeowner association is recorded.

History: Laws 2013, ch. 122, 4.



Section 47-16-5 - Record disclosure to members; updated information.

47-16-5. Record disclosure to members; updated information.

A. All financial and other records of the association shall be made available for examination by a lot owner within ten business days of the request.

B. The association shall not charge a fee for making financial and other records available for review. The association may charge a reasonable fee for copies.

C. As used in this section, "financial and other records" includes:

(1) the declaration of the association;

(2) the name, address and telephone number of the association's designated agent;

(3) the bylaws of the association;

(4) the names of all association members;

(5) minutes of all meetings of the association's lot owners and board for the previous five years, other than executive sessions, and records of all actions taken by a committee in place of the board or on behalf of the association for the previous five years;

(6) the operating budget for the current fiscal year;

(7) current assessments, including both regular and special assessments;

(8) financial statements and accounts, including amounts held in reserve;

(9) the most recent financial audit or review, if any;

(10) all current contracts entered into by the association or the board on behalf of the association; and

(11) current insurance policies, including company names, policy limits, deductibles, additional named insureds and expiration dates for property, general liability and association director and officer professional liability, and fidelity policies.

History: Laws 2013, ch. 122, 5.



Section 47-16-6 - Duties of homeowner association.

47-16-6. Duties of homeowner association.

A. The association shall exercise any powers conferred to the association in the community documents.

B. The association shall have a lien on a lot for any assessment levied against that lot or for fines imposed against that lot's owner from the time the assessment or fine becomes due. If an assessment is payable in installments, the full amount of the assessment shall be a lien from the time the first installment becomes due. The association's lien may be foreclosed in like manner as a mortgage on real estate.

C. Recording the declaration constitutes notice recorded in the office of the county clerk in the county or counties in which any part of the real property is located and perfection of the lien.

D. Upon written request by a lot owner, the association shall furnish a recordable statement setting forth the amount of unpaid assessments against the lot owner's lot. The statement shall be furnished within ten business days after receipt of the request and is binding on the association and the board.

History: Laws 2013, ch. 122, 6.



Section 47-16-7 - Board members and officers; duties; budget.

47-16-7. Board members and officers; duties; budget.

A. Except as provided in the community documents or other provisions of the Homeowner Association Act, the board acts on behalf of the association. In the performance of their duties, officers and members of the board shall exercise, if appointed by the declarant, the degree of care and loyalty required of a fiduciary of the lot owners and, if elected by the lot owners, ordinary and reasonable care.

B. The board or the lot owners, as provided for in the community documents, shall adopt a budget annually. Within thirty calendar days after adoption of any proposed budget for the association, the board shall provide a summary of the budget to all the lot owners.

History: Laws 2013, ch. 122, 7.



Section 47-16-8 - Declarant control of board.

47-16-8. Declarant control of board.

A. Subject to the provisions of this section, the declaration shall provide for a period of declarant control of the association, during which period a declarant, or persons designated by the declarant, may appoint and remove the officers and members of the board.

B. Regardless of the period provided in the declaration, the period of declarant control shall terminate no later than the earlier of:

(1) sixty days after conveyance of seventy-five percent of the lots that are part of the development and any additional lots that may be added to the development to lot owners other than a declarant;

(2) two years after all declarants have ceased to offer lots for sale in the ordinary course of business;

(3) two years after a development right to add new lots was last exercised; or

(4) the day that the declarant or the declarant's designee, after giving written notice to the association, records an instrument voluntarily terminating all rights to declarant control.

C. Subsection B of this section does not apply to a master planned community.

D. A declarant may voluntarily terminate the right to appoint and remove officers and members of the board before termination of the period of declarant control, but in that event, the declarant may require, for the duration of the period of declarant control, that specified actions of the association or board, as described in a recorded instrument executed by the declarant, be approved by the declarant or the declarant's designee before they become effective.

E. Not later than sixty days after conveyance of twenty-five percent of the lots that are part of the development, and any additional lots that may be added to the development, to lot owners other than a declarant, at least one member and not less than twenty-five percent of the members of the board shall be elected by lot owners.

F. Not later than sixty days after conveyance of fifty percent of the lots that are part of the development, and any additional lot that may be added to the development, to lot owners other than the declarant, no less than thirty-three percent of the members of the board shall be elected by lot owners other than the declarant.

G. Not later than the termination of a period of declarant control, the lot owners shall elect a board of at least three members, at least a majority of whom shall be lot owners. The board shall elect the officers. The board members and officers shall take office upon election.

H. No amendment to the declaration that would limit, prohibit or eliminate the exercise of a development right shall be effective without the concurrence of the declarant.

I. A declarant shall not utilize cumulative or class voting for the purpose of evading any limitation imposed on declarants by the Homeowner Association Act, nor shall lots constitute a class because they are owned by a declarant.

History: Laws 2013, ch. 122, 8.



Section 47-16-9 - Proxy and absentee voting; ballot counting.

47-16-9. Proxy and absentee voting; ballot counting.

A. The association shall provide for votes to be cast in person, by absentee ballot or by proxy and may provide for voting by some other form of delivery.

B. Vote by proxy is allowed for lot owner meetings. The proxy vote shall:

(1) be dated and executed by a lot owner, but if a lot is owned by more than one person, each owner of the lot may vote or register protest to the casting of votes by the other owners of the lot through a duly executed proxy, but in no case shall the total vote cast be more than that allocated to the lot under the declaration;

(2) allow for revocation if notice of revocation is provided to the person presiding over a lot owner meeting; and

(3) be valid only for the meeting at which it is cast.

C. If proxy voting is utilized at a lot owner meeting, a person shall not pay a company or person to collect proxy votes.

D. Where directors or officers are to be elected by members, the bylaws may provide that such elections may be conducted by mail.

E. Votes cast by proxy and by absentee ballot are valid for the purpose of establishing a quorum.

F. Ballots, if used, shall be counted by a neutral third party or by a committee of volunteers. The volunteers shall be selected or appointed at an open meeting, in a fair manner, by the chair of the board or another person presiding during that portion of the meeting. The volunteers shall not be board members and, in the case of a contested election for a board position, shall not be candidates.

History: Laws 2013, ch. 122, 9.



Section 47-16-10 - Financial audit.

47-16-10. Financial audit.

A. Unless any provision in the community documents requires an annual audit by a certified public accountant, the board of directors of an association managing a master planned community or a development consisting of one hundred or more lots shall provide for an annual financial audit, review or compilation of the association. The audit, review or compilation shall be completed no later than one hundred eighty days after the end of the association's fiscal year and shall be made available upon request to the members within thirty days after its completion.

B. Unless otherwise provided in the community documents, in an association managing a development consisting of fewer than one hundred lots, upon a majority vote of all of the lot owners, the board shall provide for a financial audit, review or compilation of the association's records and shall provide that the cost thereof be assessed as a common expense. The audit, review or compilation shall be made available to lot owners within thirty calendar days of its completion.

History: Laws 2013, ch. 122, 10.



Section 47-16-11 - Contract disclosure statement or disclosure certificate; right of cancellation of purchase contract.

47-16-11. Contract disclosure statement or disclosure certificate; right of cancellation of purchase contract.

Except as provided in Section 12 [47-16-12 NMSA 1978] of the Homeowner Association Act, a person selling a lot that is subject to an association shall provide in writing a disclosure certificate that states that the lot is located within a development that is subject to an association. If the lot is located within a development that is subject to an association and the association is subject to the Homeowner Association Act:

A. A seller or the seller's agent shall obtain a disclosure certificate from the association and provide it to the purchaser no later than seven days before closing; and

B. A purchaser or the purchaser's agent has the right to cancel the purchase contract within seven days after receiving the disclosure certificate.

History: Laws 2013, ch. 122, 11.



Section 47-16-12 - Sale of lots; disclosure certificate.

47-16-12. Sale of lots; disclosure certificate.

A. Unless exempt pursuant to Subsection F of this section, prior to closing, a lot owner shall furnish to a purchaser copies of:

(1) the declaration of the association, other than the plats and plans;

(2) the bylaws of the association;

(3) any covenants, conditions and restrictions applicable to the lot;

(4) the rules of the association; and

(5) a disclosure certificate from the association.

B. Within ten business days after receipt of a written request from a lot owner, the association shall furnish a disclosure certificate containing the information necessary to enable the lot owner to comply with the provisions of this section. A lot owner providing a disclosure certificate pursuant to Subsection A of this section shall not be liable to the purchaser for any erroneous information provided by the association and included in the disclosure certificate.

C. A purchaser shall not be liable for any unpaid assessment or fee greater than the amount, prorated to the date of closing, set forth in the disclosure certificate prepared by the association.

D. A lot owner shall not be liable to a purchaser for the failure or delay of the association to provide the disclosure certificate in a timely manner.

E. The information contained in the disclosure certificate shall be current as of the date on which the disclosure certificate is furnished to the lot owner by the association.

F. A disclosure certificate shall not be required in the case of a disposition:

(1) pursuant to court order;

(2) by a government or governmental agency;

(3) by foreclosure or deed in lieu of foreclosure; or

(4) that may be canceled at any time and for any reason by the purchaser without penalty.

G. An association may impose reasonable charges for preparation of a disclosure certificate as required by the Homeowner Association Act.

History: Laws 2013, ch. 122, 12.



Section 47-16-13 - Purchaser’s cancellation of a purchase contract.

47-16-13. Purchaser s cancellation of a purchase contract.

If a purchaser elects to cancel a purchase pursuant to Section 11 [47-16-11 NMSA 1978] of the Homeowner Association Act, the purchaser may do so by hand delivering notice of the cancellation to the lot owner or by mailing notice of cancellation, by prepaid United States mail, to the lot owner, or to the lot owner's agent for service of process. Cancellation shall be without penalty, and all payments made by the purchaser before cancellation shall be refunded within fifteen days.

History: Laws 2013, ch. 122, 13.



Section 47-16-14 - Attorney fees and costs.

47-16-14. Attorney fees and costs.

A court may award attorney fees and costs to any party that prevails in a civil action between a lot owner and the association or declarant based upon any provision of the declaration or bylaws; provided that the declaration or bylaws allow at least one party to recover attorney fees or costs.

History: Laws 2013, ch. 122, 14.



Section 47-16-15 - Applicability.

47-16-15. Applicability.

A. Except as provided in Subsections B and C of this section, the Homeowner Association Act shall apply to all homeowner associations created and existing within this state.

B. Sections 47-16-9, 47-16-10 and 47-16-14 NMSA 1978 do not apply to homeowner associations created before July 1, 2013; provided that any amendment to the community documents of an association created before July 1, 2013 shall comply with the Homeowner Association Act.

C. Except as provided in Sections 47-16-4 and 47-16-8 NMSA 1978 and Section 2 of this 2015 act [47-16-16 NMSA 1978], the Homeowner Association Act does not invalidate existing provisions of the articles of incorporation, declaration, bylaws or rules of a homeowner association created before July 1, 2013.

D. The Homeowner Association Act does not apply to a condominium governed by the Condominium Act [47-7A-1 through 47-7D-20 NMSA 1978].

History: Laws 2013, ch. 122, 15; 2015, ch. 104, 3.



Section 47-16-16 - Flags.

47-16-16. Flags.

An association shall not adopt or enforce a restriction related to the flying or displaying of flags that is more restrictive than the applicable federal or state law or county or municipal ordinance.

History: Laws 2015, ch. 104, 2.









Chapter 48 - Liens and Mortgages

Article 1 - Uniform Federal Lien Registration Act

Section 48-1-1 - Federal lien; place of filing.

48-1-1. Federal lien; place of filing.

A. Notices of liens upon real property for taxes and other obligations payable to the United States and certificates and notices affecting the liens shall be recorded in the office of the county clerk of the county in which the real property subject to a federal lien is situated.

B. Notices of liens upon personal property for taxes and other obligations payable to the United States and certificates and notices affecting the liens shall be recorded in the office of the county clerk of the county where the property owner resides at the time of recording the notice of lien.

History: 1953 Comp., 61-1-8, enacted by Laws 1967, ch. 253, 1; 1988, ch. 44, 1.



Section 48-1-2 - Execution of notices and certificates.

48-1-2. Execution of notices and certificates.

Certification, by the secretary of the treasury of the United States, his delegate or any official or entity of the United States responsible for filing or certification, of notices of liens, certificates, notices of compromise or notices affecting federal liens entitles them to be filed, and no other attestation, certification or acknowledgement is necessary.

History: 1953 Comp., 61-1-9, enacted by Laws 1967, ch. 253, 2; 1988, ch. 44, 2.



Section 48-1-3 - Duties of filing officer.

48-1-3. Duties of filing officer.

A. If a notice of federal lien, notice of compromise or notice of revocation of any certificate described in Subsection B of this section is presented to the recording officer, he shall endorse the certificate with his identification and the date and time of receipt, and immediately file it alphabetically or enter it in an alphabetical index showing the name and address of the person named in the notice, the date and time of receipt, the serial number of the district director and the total amount of tax or other obligation, interest, penalties and costs.

B. If a certificate of release, nonattachment, discharge or subordination of any federal lien is presented to the recording officer specified in Section 48-1-1 NMSA 1978, he shall record the certificate and shall enter the certificate or notice with the date of recording in any alphabetical federal lien index on the line where the notice of lien is entered.

C. Upon request of any person, the recording officer shall issue his certificate showing whether there is recorded, on the date and hour stated on it, any presently effective notice of federal lien or certificate or notice affecting the lien, recorded on or after July 1, 1988 naming a particular person, and if a notice or certificate is recorded, giving the date and hour of its recording. The fee for a certificate is two dollars ($2.00). Upon request, the recording officer shall furnish a copy of any notice of federal lien or notice or certificate affecting a federal lien for a fee of one dollar ($1.00) per page.

History: 1953 Comp., 61-1-10, enacted by Laws 1967, ch. 253, 3; 1988, ch. 44, 3.



Section 48-1-5 - Uniformity of interpretation.

48-1-5. Uniformity of interpretation.

The Uniform Federal Lien Registration Act shall be so interpreted and construed as to effectuate its general purpose: to make uniform the law of those states which enact it.

History: 1953 Comp., 61-1-12, enacted by Laws 1967, ch. 253, 5; 1988, ch. 44, 4.



Section 48-1-6 - Short title.

48-1-6. Short title.

Sections 48-1-1 through 48-1-7 NMSA 1978 may be cited as the "Uniform Federal Lien Registration Act".

History: 1953 Comp., 61-1-13, enacted by Laws 1967, ch. 253, 6; 1988, ch. 44, 5.



Section 48-1-7 - Federal liens and notices filed before the effective date of act.

48-1-7. Federal liens and notices filed before the effective date of act.

Recording officers with whom notices of federal liens, certificates and notices affecting the liens have been recorded on or before July 1, 1988 shall, after that date, continue to maintain a file labeled "federal lien notices recorded prior to July 1, 1988" containing notices and certificates filed in numerical order of receipt.

History: 1953 Comp., 61-1-14, enacted by Laws 1967, ch. 253, 9; 1988, ch. 44, 6.






Article 1A - Lien Protection Efficiency

Section 48-1A-1 - Short title.

48-1A-1. Short title.

This act [48-1A-1 to 48-1A-9 NMSA 1978] may be cited as the "Lien Protection Efficiency Act".

History: Laws 1999, ch. 144, 1.



Section 48-1A-2 - Findings; purpose.

48-1A-2. Findings; purpose.

A. The legislature finds:

(1) that there is a problem with the presentation for filing or recording of invalid instruments that purport to affect the real or personal property interests of persons, including elected or appointed officials and employees of state, local and federal government. These instruments, which have no basis in fact or law, have serious disruptive effects on property interests and title, appear on title searches and other disclosures based on public records and are costly and time-consuming to expunge. These instruments have serious disruptive effects on the conduct of government business and are costly and time-consuming to both government entities and individual officials and employees;

(2) that officials and employees authorized by law to accept for filing or recording liens, deeds, instruments, judgments or other documents purporting to establish nonconsensual common law liens do not have discretionary authority or mechanisms to prevent the filing, recording or disclosure of frivolous lien claims if the documents comply with certain minimum format requirements. It would be inefficient and would require substantial government expenditure to have the legal sufficiency of documents submitted for filing or recording determined in advance of acceptance; and

(3) that it is necessary and in the best interest of New Mexico and its citizens to provide a means to relieve this problem, to prevent the filing, recording or disclosure of frivolous lien claims and to authorize actions to void frivolous lien claims.

B. The purpose of the Lien Protection Efficiency Act is to provide for the efficient filing and recording of documents and the protection of public officials and employees and the citizens of the state against nonconsensual common law liens by imposing limitations on the circumstances in which nonconsensual common law liens may be recognized in the state.

History: Laws 1999, ch. 144, 2.



Section 48-1A-3 - Definitions.

48-1A-3. Definitions.

As used in the Lien Protection Efficiency Act:

A. "court" means:

(1) a court created by the constitution of the United States or pursuant to federal law, including the United States supreme court, the United States courts of appeals, the United States district or administrative courts or other federal courts of inferior jurisdiction, but does not include administrative adjudicative bodies;

(2) a court created by the constitution of New Mexico or pursuant to New Mexico law, including the supreme court, the court of appeals, district courts, magistrate courts, metropolitan courts and municipal courts, but does not include administrative adjudicative bodies; and

(3) a court comparable to any of those listed in Paragraph (2) of this subsection that is created by the constitution of another state or pursuant to the state law of another state;

B. "federal official or employee" means an appointed or elected official or an employee of a federal agency, board, commission or department in a branch of the federal government;

C. "filing officer" means the secretary of state; the clerk of a county or court; or a state, local or federal official or employee authorized by law to accept for filing as a public record a lien, deed, instrument, judgment or other document, whether paper, electronic or in another form;

D. "lien" means an encumbrance on property as security for the payment of a debt;

E. "nonconsensual common law lien" means a document, regardless of self-description, that purports to assert a lien against the assets, real or personal, of a person that:

(1) is not expressly provided for by a specific state or federal statute;

(2) does not depend upon the consent of the owner of the property affected or the existence of a contract for its existence; or

(3) is not an equitable or constructive lien imposed by a court of competent jurisdiction; and

F. "state or local official or employee" means an appointed or elected official or an employee of a state agency, board, commission, department in any branch of state government, or state institution of higher education, or a school district, political subdivision or unit of local government of this state.

History: Laws 1999, ch. 144, 3.



Section 48-1A-4 - Construction.

48-1A-4. Construction.

A. The Lien Protection Efficiency Act shall not be construed to create a lien or interest in property not otherwise existing under state or federal law.

B. The Lien Protection Efficiency Act is not intended to affect a lien provided for by statute, a consensual lien now or hereafter recognized under common law of the state or the ability of the courts to impose equitable or constructive liens.

History: Laws 1999, ch. 144, 4.



Section 48-1A-5 - Non-enforceability of nonconsensual common law liens.

48-1A-5. Non-enforceability of nonconsensual common law liens.

Nonconsensual common law liens against real property shall not be recognized or be enforceable. Nonconsensual common law liens claimed against personal property shall not be recognized or be enforceable if, at the time the lien is claimed, the claimant fails to retain actual lawfully acquired possession or exclusive control of the property.

History: Laws 1999, ch. 144, 5.



Section 48-1A-6 - Invalidity of claim of lien against a state or local official or employee or a federal official or employee; filing of notice of invalid lien.

48-1A-6. Invalidity of claim of lien against a state or local official or employee or a federal official or employee; filing of notice of invalid lien.

A. A claim of lien against a state or local official or employee or a federal official or employee based on the performance or nonperformance of that official's or employee's duties shall be invalid, unless accompanied by a specific order from a court of competent jurisdiction authorizing the filing of the lien, or unless a specific statute authorizes the filing of the lien.

B. If a claim of lien, as described in Subsection A of this section, has been accepted for filing, the filing officer shall accept for filing a notice of invalid lien signed and submitted by an assistant attorney general representing the state agency, board, commission or department of which the individual is an official or employee; an attorney representing the state institution of higher education, school district, political subdivision or unit of local government of this state of which the individual is an official or employee; or an assistant United States attorney representing the federal agency of which the individual is an official or employee. A copy of the notice of invalid lien shall be mailed by the attorney to the person who filed the claim of lien at that person's last known address.

History: Laws 1999, ch. 144, 6.



Section 48-1A-7 - No duty to accept or to disclose a nonconsensual common law lien; immunity from liability.

48-1A-7. No duty to accept or to disclose a nonconsensual common law lien; immunity from liability.

A. A filing officer does not have a duty to accept for filing or recording a claim of lien, unless the lien is authorized by statute or imposed by a court of competent jurisdiction having jurisdiction over property affected by the lien.

B. A filing officer does not have a duty to accept for filing or recording a claim of lien against a state or local official or employee or a federal official or employee based on the performance or nonperformance of that official's or employee's duties, unless accompanied by a specific order from a court of competent jurisdiction having jurisdiction over property affected by the lien, authorizing the filing of the lien.

C. A filing officer does not have a duty to disclose an instrument of record or filing that attempts to give notice of a nonconsensual common law lien. This subsection does not relieve a filing officer of a duty that otherwise may exist to disclose a claim of a lien authorized by statute or imposed by order of a court of competent jurisdiction having jurisdiction over property affected by the lien. The existence of a claim of a nonconsensual common law lien in the public record does not constitute a defect in the title of or an encumbrance on the real property described and does not affect the marketability of the title to the real property.

D. A filing officer shall not be liable for damages arising from a refusal to record or file or a failure to disclose any claim of a nonconsensual common law lien of record pursuant to this section.

E. A filing officer shall not be liable for damages arising from the acceptance for filing of a claim of lien as described in Subsection B of this section, or for the acceptance for filing of a notice of invalid lien pursuant to Subsection B of Section 6 [48-1A-6 NMSA 1978] of the Lien Protection Efficiency Act.

F. Except as otherwise provided by law, a filing officer shall not be required to defend decisions to accept or reject documents pursuant to Section 6 of the Lien Protection Efficiency Act.

History: Laws 1999, ch. 144, 7.



Section 48-1A-8 - Action to void lien; order to show cause; service of process.

48-1A-8. Action to void lien; order to show cause; service of process.

A. A person whose real or personal property is subject to a recorded claim of a nonconsensual common law lien and who believes the claim of lien is invalid may petition the district court of the county in which the claim of lien has been recorded for an order, which may be granted ex parte, directing the lien claimant to appear before the district court, at a time no earlier than six days nor later than twenty-one days following the date of service of the petition and order on the lien claimant, and show cause, if any, why the claim of lien should not be stricken and other relief provided for by Section 9 [48-1A-9 NMSA 1978] of the Lien Protection Efficiency Act should not be granted. The petition shall state the grounds upon which relief is requested and shall be supported by the affidavit of the petitioner or petitioner's attorney setting forth a concise statement of the facts upon which the claim for relief is based.

B. An order rendered pursuant to the petition and directing the lien claimant to appear shall clearly state that if the lien claimant fails to appear at the time and place noted, the claim of the lien shall be declared void ab initio and released and that the lien claimant shall be ordered to pay the costs incurred by the petitioner or any other party to the proceeding, including reasonable attorney fees, and damages as set forth in Section 9 of the Lien Protection Efficiency Act.

C. The petition and order shall be served upon the lien claimant by personal service, or, when the district court determines that service by mail is likely to give actual notice, the district court may order that service be made by a person over eighteen years of age who is competent to be a witness, other than a party, by mailing copies of the petition and order to the lien claimant's last known address or any other address determined by the district court to be appropriate. Two copies shall be mailed, postage prepaid, one by ordinary first-class mail and the other by a form of mail requiring a signed receipt showing when and to whom it was delivered. The envelopes shall bear the return address of the sender.

History: Laws 1999, ch. 144, 8.



Section 48-1A-9 - Orders; liability for costs and attorney fees; damages.

48-1A-9. Orders; liability for costs and attorney fees; damages.

A. If, in proceedings pursuant to Section 8 [48-1A-8 NMSA 1978] of the Lien Protection Efficiency Act, the lien claimant fails to appear at the time and place noted or if the lien claimant appears and the district court determines that the claim of lien is invalid, the district court shall issue an order declaring the lien void ab initio, releasing the lien, refunding any court docketing or filing fee to the petitioner and awarding other costs and reasonable attorney fees and damages as set forth in this section to the petitioner or any other party to the proceeding, to be paid by the lien claimant.

B. If the district court determines that the claim of lien is valid, the district court shall issue an order so stating and may award costs and reasonable attorney fees to the lien claimant to be paid by the petitioner.

C. A person who offers to have filed and recorded in the office of a filing officer a document purporting to create a nonconsensual common law lien against real or personal property, knowing or having reason to know that the document is forged or groundless, contains a material misstatement or false claim or is otherwise invalid, shall be liable to the owner of the property affected for actual damages or five thousand dollars ($5,000), whichever is greater, plus costs and reasonable attorney fees as provided in this section.

D. A grantee or other person purportedly benefited by a filed or recorded document that creates a nonconsensual common law lien against real or personal property, knowing or having reason to know that the filed or recorded document is forged or groundless, contains a material misstatement or false claim or is otherwise invalid, who willfully refuses to release the filed or recorded document upon request of the owner of the property affected, shall be liable to the owner for actual damages or five thousand dollars ($5,000), whichever is greater, plus costs and reasonable attorney fees as provided in this section.

E. A certified copy of an order rendered pursuant to this section shall be filed by the clerk of the district court in the office of the appropriate filing officer.

History: Laws 1999, ch. 144, 9.






Article 2 - Mechanics' and Materialmen's Liens

Section 48-2-1 - "Lien" defined.

48-2-1. ["Lien" defined.]

A lien is a charge imposed upon specific property, by which it is made security for the performance of an act.

History: Laws 1880, ch. 16, 1; C.L. 1884, 1519; C.L. 1897, 2216; Code 1915, 3318; C.S. 1929, 82-201; 1941 Comp., 63-201; 1953 Comp., 61-2-1.



Section 48-2-2 - Mechanics and materialmen; lien; labor, equipment and materials furnished; definition of agent of owner.

48-2-2. Mechanics and materialmen; lien; labor, equipment and materials furnished; definition of agent of owner.

Every person performing labor upon, providing or hauling equipment, tools or machinery for or furnishing materials to be used in the construction, alteration or repair of any mine, building, wharf, bridge, ditch, flume, tunnel, fence, machinery, railroad, road or aqueduct to create hydraulic power or any other structure, who performs labor in any mine or is a registered surveyor or who surveys real property has a lien upon the same for the work or labor done, for the specific contract or agreed upon charge for the surveying or equipment, tools or machinery hauled or provided or materials furnished by each respectively, whether done, provided, hauled or furnished at the instance of the owner of the building or other improvement or his agent. Every contractor, subcontractor, architect, builder or other person having charge of any mining or of the construction, alteration or repair, either in whole or in part, of any building or other improvement shall be held to be the agent of the owner for the purposes of this section.

History: Laws 1880, ch. 16, 2; C.L. 1884, 1520; C.L. 1897, 2217; Code 1915, 3319; C.S. 1929, 82-202; 1941 Comp., 63-202; 1953 Comp., 61-2-2; Laws 1965, ch. 184, 1; 1991, ch. 43, 1; 1993, ch. 252, 1.



Section 48-2-2.1 - Procedure for perfecting certain mechanics' and materialmen's liens.

48-2-2.1. Procedure for perfecting certain mechanics' and materialmen's liens.

A. The provisions of Subsections B through D of this section do not apply to claims of liens made on residential property containing four or fewer dwelling units, to claims of liens made by an original contractor or to claims of liens made by mechanics or materialmen who contract directly with the original contractor. For purposes of this section, "original contractor" means a contractor that contracts directly with the owner.

B. No lien of a mechanic or a materialman claimed in an amount of more than five thousand dollars ($5,000) may be enforced by action or otherwise unless the lien claimant has given notice in writing of the claimant's right to claim a lien in the event of nonpayment and that notice was given not more than sixty days after initially furnishing work or materials, or both, by either certified mail, return receipt requested, facsimile with acknowledgement or personal delivery to:

(1) the owner or reputed owner of the property upon which the improvements are being constructed; or

(2) the original contractor, if any.

C. If the owner or the original contractor claims lack of notice as a defense to the enforcement of a lien described in Subsection B of this section, the owner or contractor shall show that upon the request of the mechanic or materialman that the owner or contractor furnished to the lien claimant not more than five days after such request was made:

(1) the original contractor's name, address and license number, if there is an original contractor on the project;

(2) the owner's name and address;

(3) a description of the property or a description sufficiently specific for actual identification of the property; and

(4) the name and address of any bonding company or other surety that is providing either a payment or performance bond for the project.

D. The notice required to be given by the claimant pursuant to the provisions of Subsection B of this section shall contain:

(1) a description of the property or a description sufficiently specific for actual identification of the property;

(2) the name, address and phone number, if any, of the claimant; and

(3) the name and address of the person with whom the claimant contracted or to whom the claimant furnished labor or materials, or both.

E. A person required by the provisions of Subsection B of this section to give notice to enforce the person's claim of lien may elect not to give the notice, but may give the required notice at a later time. If the person elects to do so, the lien shall apply only to the work performed or materials furnished on or after the date thirty days prior to the date the notice was given. The provisions of Subsections C and D of this section apply to any notice given under this subsection.

History: Laws 1990, ch. 92, 2; 1993, ch. 252, 2; 2007, ch. 212, 1.



Section 48-2-3 - Improvement of city or town lot or street; lien on lot.

48-2-3. [Improvement of city or town lot or street; lien on lot.]

Any person who, at the request of the owner of any lot in any incorporated city or town, grades, fills in or otherwise improves the same, or the street in front of, or adjoining the same, has a lien upon such lot for his work done and materials furnished.

History: Laws 1880, ch. 16, 3; C.L. 1884, 1521; C.L. 1897, 2218; Code 1915, 3320; C.S. 1929, 82-203; 1941 Comp., 63-203; 1953 Comp., 61-2-3.



Section 48-2-4 - Lien covers improvements and land.

48-2-4. [Lien covers improvements and land.]

The land upon which any building, improvement or structure is constructed, together with a convenient space about the same, or so much as may be required for the convenient use and occupation thereof, to be determined by the court on rendering judgment, is also subject to the lien, if at the commencement of the work, or of the furnishing the materials for the same, the land belonged to the person who caused said building, improvement or structure to be constructed, altered or repaired, but if such person owned less than a fee simple estate in such land, then only his interest therein is subject to such lien.

History: Laws 1880, ch. 16, 4; C.L. 1884, 1522; C.L. 1897, 2219; Code 1915, 3321; C.S. 1929, 82-204; 1941 Comp., 63-204; 1953 Comp., 61-2-4.



Section 48-2-5 - Preference over other encumbrances.

48-2-5. Preference over other encumbrances.

A. The liens provided for in Sections 48-2-1 through 48-2-17 NMSA 1978 are preferred to any lien, mortgage or other encumbrance which may have attached subsequent to the time when the building, improvement or structure was commenced, work done or materials were commenced to be furnished; also to any lien, mortgage or other encumbrance of which the lienholder had no notice and which was unrecorded at the time the building, improvement or structure was commenced, work done or the materials were commenced to be furnished.

B. Liens filed by registered surveyors shall have priority equal with other mechanics' and materialmen's liens, but work performed by registered surveyors shall not constitute the commencement of construction.

History: Laws 1880, ch. 16, 5; C.L. 1884, 1523; C.L. 1897, 2220; Code 1915, 3322; C.S. 1929, 82-205; 1941 Comp., 63-205; Laws 1947, ch. 8, 1; 1949, ch. 18, 1; 1953 Comp., 61-2-5; Laws 1991, ch. 43, 2.



Section 48-2-6 - Time for filing lien claim; contents.

48-2-6. Time for filing lien claim; contents.

Every original contractor, within one hundred and twenty days after the completion of his contract, and every person, except the original contractor, desiring to claim a lien pursuant to Sections 48-2-1 through 48-2-19 NMSA 1978, must, within ninety days after the completion of any building, improvement or structure, or after the completion of the alteration or repair thereof, or the performance of any labor in a mining claim, file for record with the county clerk of the county in which such property or some part thereof is situated, a claim containing a statement of his demands, after deducting all just credits and offsets. The claim shall state the name of the owner or reputed owner, if known, and also the name of the person by whom he was employed, or to whom he furnished the materials, and shall include a statement of the terms, time given and the conditions of the contract, and also a description of the property to be charged with the lien, sufficient for identification. The claim must be verified by the oath of himself or of some other person.

History: Laws 1880, ch. 16, 6; C.L. 1884, 1524; C.L. 1897, 2221; Code 1915, 3323; Laws 1921, ch. 108, 1; C.S. 1929, 82-206; 1941 Comp., 63-206; 1953 Comp., 61-2-6; Laws 1979, ch. 168, 1.



Section 48-2-7 - Claims against two or more buildings or improvements; statement of amount due; loss of preference.

48-2-7. [Claims against two or more buildings or improvements; statement of amount due; loss of preference.]

In every case in which one claim is filed against two or more buildings, mining claims or other improvements owned by the same person, the person filing such claim must at the same time designate the amount due to him on each of such buildings, mining claims or other improvements, otherwise the lien of such claim is postponed to other liens. The lien of such claimant does not extend beyond the amount designated as against other creditors having liens, by judgment, mortgage or otherwise, upon either of such buildings or other improvements, or upon the land upon which the same are situated.

History: Laws 1880, ch. 16, 7; C.L. 1884, 1525; C.L. 1897, 2222; Code 1915, 3324; C.S. 1929, 82-207; 1941 Comp., 63-207; 1953 Comp., 61-2-7.



Section 48-2-8 - Recording of liens; indexing; fees.

48-2-8. Recording of liens; indexing; fees.

The county clerk shall make a record of a claim that shall be indexed as deeds and other conveyances are required by law to be indexed and for which the county clerk may receive the same fees as are allowed by law for recording deeds and other instruments. Any claim, the form of which complies with the requirements of Chapter 48, Article 2 NMSA 1978, shall be entitled to be filed of record.

History: Laws 1880, ch. 16, 8; C.L. 1884, 1526; C.L. 1897, 2223; Code 1915, 3325; C.S. 1929, 82-208; 1941 Comp., 63-208; 1953 Comp., 61-2-8; 1981, ch. 351, 1; 2011, ch. 134, 19.



Section 48-2-9 - Petition to cancel lien; security.

48-2-9. Petition to cancel lien; security.

A. The owner of any building, mining claim, improvement or structure subject to a lien under Sections 48-2-1 through 48-2-17 NMSA 1978 or an original contractor having a contract with that owner may petition the district court for the county in which the property or a part of it is located for an order canceling the lien.

B. Upon the filing of the petition, the district court judge shall examine the lien claimant's recorded demands and determine an amount sufficient to satisfy the recorded demands and any other damages, court costs or attorney fees that may be recovered by the lien claimant. Security, in the amount set by the judge and of a type approved by the judge, shall be deposited by the owner of the property or original contractor with the district court conditioned on the payment of any sum found to be validly due to the lien claimant. An owner or original contractor may not provide a single security for the cancellation of the lien of more than one claimant.

C. When the security is deposited under this section, the judge of the district court shall immediately issue an order canceling the lien and shall notify the county clerk with whom the lien was filed. Upon the recording of the order, the county clerk shall mark the filed lien as canceled. When an order is issued under this subsection, the claimant's lien attaches to the security and is enforceable as to the security in the district court in which it is deposited to the same extent as any other lien provided for in Sections 48-2-1 through 48-2-17 NMSA 1978.

History: 1953 Comp., 61-2-8.1, enacted by Laws 1975, ch. 68, 1; 2007, ch. 212, 2.



Section 48-2-10 - Limitation of action to enforce.

48-2-10. Limitation of action to enforce.

No lien provided for in Sections 48-2-1 through 48-2-17 NMSA 1978 remains valid for a longer period than two years after the claim of lien has been filed unless proceedings have been commenced in a court of competent jurisdiction or in binding arbitration within that time to enforce the lien. A contingent payment clause in a contract shall not be construed as a waiver of the right to file and enforce a mechanic's or materialman's lien pursuant to Sections 48-2-1 through 48-2-17 NMSA 1978.

History: Laws 1880, ch. 16, 9; C.L. 1884, 1527; C.L. 1897, 2224; Code 1915, 3326; C.S. 1929, 82-209; 1941 Comp., 63-209; 1953 Comp., 61-2-9; Laws 1979, ch. 168, 2; 1990, ch. 92, 1; 2007, ch. 212, 3.



Section 48-2-11 - Construction with knowledge of owner subjects land to lien; notice by owner of nonresponsibility.

48-2-11. [Construction with knowledge of owner subjects land to lien; notice by owner of nonresponsibility.]

Every building or other improvement mentioned in the second section [48-2-2 NMSA 1978] of this article, constructed upon any lands with the knowledge of the owner or the person having or claiming any interest therein, shall be held to have been constructed at the instance of such owner or person having or claiming any interest therein, and the interest owned or claimed shall be subject to any lien filed in accordance with the provisions of this article, unless such owner or person having or claiming an interest therein shall, within three days after he shall have obtained knowledge of the construction, alteration or repair, or the intended construction, alteration or repair, give notice that he will not be responsible for the same, by posting a notice in writing to the effect, in some conspicuous place upon said land, or upon the building or other improvement situated thereon.

History: Laws 1880, ch. 16, 11; C.L. 1884, 1529; C.L. 1897, 2226; Code 1915, 3327; C.S. 1929, 82-210; 1941 Comp., 63-210; 1953 Comp., 61-2-10.



Section 48-2-12 - Contractor liable for liens of subcontractors.

48-2-12. Contractor liable for liens of subcontractors.

The contractor shall be entitled to recover upon a lien filed by the contractor only such amount as may be due to the contractor according to the terms of the contract, after deducting all claims of subcontractors under the contractor who have filed liens for work done and materials furnished, and during the pendency of the action, the owner may withhold from the contractor the amount of money for which the lien is filed unless the lien was asserted as a result of the owner's failure to pay the contractor for work done and materials furnished, and in case of judgment against the owner or the owner's property upon the lien, the owner shall be entitled to deduct from any amount due or to become due by the owner to the contractor the amount of the judgment. If the amount of the judgment exceeds the amount due by the owner to the contractor, or if the owner settles with the contractor in full, the owner shall be entitled to recover back from the contractor any amount paid by the owner, in excess of the contract price, and for which the contractor was originally the party liable.

History: Laws 1880, ch. 16, 12; C.L. 1884, 1530; C.L. 1897, 2227; Code 1915, 3328; C.S. 1929, 82-211; 1941 Comp., 63-211; 1953 Comp., 61-2-11; 2007, ch. 212, 4.



Section 48-2-13 - Rank of liens; order of payment.

48-2-13. [Rank of liens; order of payment.]

In every case in which different liens are asserted against any property, the court in the judgment must declare the rank of each lien, or class of liens, which shall be in the following order, viz:

A. all persons other than the original contractors and subcontractor;

B. the subcontractors;

C. the original contractors.

And the proceeds of the sale of the property must be applied to each lien, or class of liens, in the order of its rank, and whenever, on the sale of the property subject to the lien, there is a deficiency of proceeds, judgment may be docketed for the deficiency in like manner, and with like effect as in actions for the foreclosure of mortgages.

History: Laws 1880, ch. 16, 13; C.L. 1884, 1531; C.L. 1897, 2228; Code 1915, 3329; C.S. 1929, 82-212; 1941 Comp., 63-212; 1953 Comp., 61-2-12.



Section 48-2-14 - Joinder of actions; attorney fees; costs.

48-2-14. Joinder of actions; attorney fees; costs.

Any number of persons claiming liens may join in the same action, and when separate actions are commenced, the court may consolidate them. A prevailing party in a dispute arising out of or relating to a lien action is entitled to recover from the other party the reasonable attorney fees, costs and expenses incurred by the prevailing party.

History: Laws 1880, ch. 16, 14; C.L. 1884, 1532; C.L. 1897, 2229; Code 1915, 3330; C.S. 1929, 82-213; 1941 Comp., 63-213; 1953 Comp., 61-2-13; 2005, ch. 120, 1; 2007, ch. 212, 5.



Section 48-2-15 - Materials exempt from attachment or execution for purchaser's debts.

48-2-15. [Materials exempt from attachment or execution for purchaser's debts.]

Whenever materials shall have been furnished for use in the construction, alteration or repair of any building or other improvement, such materials shall not be subject to attachment, execution or other legal process, to enforce any debt due by the purchaser of such materials, except a debt due for the purchase-money thereof, so long as in good faith the same are about to be applied to the construction, alteration or repair of such building, mining claim or other improvement.

History: Laws 1880, ch. 16, 15; C.L. 1884, 1533; C.L. 1897, 2230; Code 1915, 3331; C.S. 1929, 82-214; 1941 Comp., 63-214; 1953 Comp., 61-2-14.



Section 48-2-16 - Personal action for recovery of debt not affected.

48-2-16. [Personal action for recovery of debt not affected.]

Nothing contained in this article shall be construed to impair or affect the right of any person to whom any debt may be due for work done or materials furnished to maintain a personal action to recover such debt against the person liable therefor.

History: Laws 1880, ch. 16, 16; C.L. 1884, 1534; C.L. 1897, 2231; Code 1915, 3332; C.S. 1929, 82-215; 1941 Comp., 63-215; 1953 Comp., 61-2-15.



Section 48-2-17 - Contractors; workmen's compensation insurance premiums; rights against performance bond.

48-2-17. Contractors; workmen's compensation insurance premiums; rights against performance bond.

Unpaid premiums or charges for the furnishing of workmen's compensation insurance furnished to any contractor or subcontractor, who is required by the terms of his contract or by law to obtain and carry such insurance, shall be and is hereby defined to be material furnished to the contractor or subcontractor for use in the performance of the contract, and the person, firm or corporation so furnishing the same shall have the same rights and remedies against any performance bond given in connection with such contract as if the workmen's compensation insurance so furnished were physical property, and as though a lien had been filed against the improved premises, but shall have no lien against the improved premises.

History: 1953 Comp., 61-2-17, enacted by Laws 1967, ch. 127, 1.






Article 2A - Stop Notice Act

Section 48-2A-1 - Short title.

48-2A-1. Short title.

This act [48-2A-1 to 48-2A-12 NMSA 1978] may be cited as the "Stop Notice Act".

History: Laws 1989, ch. 301, 1.



Section 48-2A-2 - Purpose.

48-2A-2. Purpose.

The legislature finds there are practices within the industry of constructing residential properties containing not more than four dwelling units resulting in certain financial inequities and, therefore, declares that the purpose of the Stop Notice Act is to: provide for timely payment by an original contractor to persons contracted with to furnish labor or materials incorporated or to be incorporated in residential construction; define stop notices and their legal usage; encourage construction lenders to assert reasonable supervision, monitoring and control of funds disbursed to the original contractor for the timely payment of labor or materials; restrain and bar diversion of funds for purposes not directly involved with construction of the residential site improvement; and provide for criminal penalties.

History: Laws 1989, ch. 301, 2.



Section 48-2A-3 - Definitions.

48-2A-3. Definitions.

As used in the Stop Notice Act:

A. "bond" means good and sufficient sureties executed by a corporate surety entity or cash collateral;

B. "claimant" means any person entitled under the Stop Notice Act to give a stop notice for labor or materials furnished in connection with site improvement;

C. "claim satisfied notice" means a notice from the subcontractor or the materialman to the construction lender, if any, and the owner that the claim stated in the stop notice has been satisfied;

D. "completion of construction" means the earlier of the dates when any of the following occur:

(1) issuance of a certificate of occupancy;

(2) acceptance by construction lender of the final appraisal of value of the improvement on the residential site; or

(3) approval of final inspection by the insuring abstract or title entity;

E. "construction lender" means any financial institution lending funds for the purposes of contracting for construction or for materials to be incorporated for site improvements or any other person lending or holding funds to pay for construction costs or materials that were incorporated in site improvements;

F. "labor" means the performance of work or furnishing of skills or other necessary services to a site improvement;

G. "materialman" means any person who furnishes materials or supplies to a subcontractor or an original contractor, incorporated or to be incorporated into a site improvement;

H. "original contractor" means any contractor who has an express contractual relationship with the owner or in the case when the owner is the contractor, the owner;

I. "person" means any individual, estate, trust, receiver, cooperative association, club, corporation, company, firm, partnership, joint venture, syndicate or other association; "person" also means, to the extent permitted by law, any federal, state or other governmental unit or political subdivision;

J. "preliminary notice" means a notice which notifies the owner or the construction lender that the labor furnished or material incorporated or to be incorporated may be subject to a stop notice if the subcontractor or materialman is not paid timely;

K. "residential site" means the real property upon which the construction labor is furnished or the materials were incorporated or are to be incorporated for the site improvement;

L. "site improvement" means the construction on a residential site of no more than four dwelling units;

M. "stop notice" means a written instrument, signed and verified by the claimant or his agent that provides the claimant with a procedure to make and enforce a claim against the construction lender, or owner if there is no construction lender; and

N. "subcontractor" means any person performing labor upon or providing or hauling equipment, tools or machinery to the site.

History: Laws 1989, ch. 301, 3.



Section 48-2A-4 - Requirements for disclosure; owners and construction lenders.

48-2A-4. Requirements for disclosure; owners and construction lenders.

A. In every instance where an original contractor proposes to contract with a subcontractor or materialman or both for any site improvement, the original contractor shall inform the subcontractor and materialman of:

(1) the name and address of the owner of the residential site;

(2) the name and address of the construction lender lending the funds, if any, and the loan officer who actually made the construction loan, if any, for the site improvement; and

(3) the accurate legal description of the residential site, if available, however in all cases a description of the residential site sufficient for identification.

B. Where a subcontractor contracts with another subcontractor for labor or a materialman to provide materials for any site improvement, he shall, upon request, inform the contractor or materialman of:

(1) the name and address of the owner of the residential site;

(2) the name and address of the construction lender lending the funds, if any, and the loan officer who actually made the construction loan, if any, for the site improvement; and

(3) the accurate legal description of the residential site.

History: Laws 1989, ch. 301, 4.



Section 48-2A-5 - Stop notices; contents.

48-2A-5. Stop notices; contents.

A stop notice shall not be effective unless:

A. it is signed and verified by the claimant or his agent, accompanied with a bond as provided for in Section 7 [48-2A-7 NMSA 1978] of the Stop Notice Act, is served pursuant to Section 6 [48-2A-6 NMSA 1978] of the Stop Notice Act and states in general terms all of the following:

(1) the name of the claimant;

(2) the date the claimant files the preliminary notice;

(3) the date the claimant presented his request for payment to the original contractors;

(4) the name of the owner and original contractor of the residential site;

(5) a description of the kind of labor or materials furnished, or agreed to be furnished, for the residential site;

(6) the name of the person who ordered the labor or who accepted the materials;

(7) the total cost of all the labor or materials to be furnished to the residential site;

(8) the cost of the labor furnished or materials already furnished;

(9) the balance of the money due; and

(10) a demand that the construction lender, if any, or the owner, if there is no construction lender, withhold a sufficient amount of money from the construction loan funds to satisfy the demand of the claimant;

B. a preliminary notice was given by the claimant, in accordance with Section 6 of the Stop Notice Act, within twenty days after the claimant first began to furnish work or materials to the residential site;

C. if the claimant does not deliver the preliminary notice within twenty days after the claimant first began to furnish work or material to the site improvement, he may still deliver a preliminary notice but he shall lose his stop notice rights for all work performed or materials furnished more than twenty days before the preliminary notice actually is given; and

D. it is delivered, pursuant to Section 6 of the Stop Notice Act, no earlier than twenty days or later than thirty days from the date the subcontractor or materialman presented his request for payment to the original contractor.

History: Laws 1989, ch. 301, 5.



Section 48-2A-6 - Notices.

48-2A-6. Notices.

A. Any preliminary notice given under the Stop Notice Act shall be effective notice if the preliminary notice is:

(1) hand-delivered or mailed, return receipt requested, to the construction lender, if applicable for the purposes of the Stop Notice Act, or the manager or other responsible person at the address of the construction loan's origination or, if the address of origination has changed, then to the last known address of the construction lender; and

(2) hand-delivered to the owner or mailed, return receipt requested, to the owner's last known residential or business address.

B. The stop notice shall be effective notice if the stop notice was hand-delivered by a small package express carrier addressed to the manager of the real estate lending department of the construction lender if the construction lender is a financial institution. If the construction lender is not a financial institution, the stop notice shall be delivered to the manager or other responsible person at the address where the construction loan originated.

History: Laws 1989, ch. 301, 6.



Section 48-2A-7 - Stop notices; bonds.

48-2A-7. Stop notices; bonds.

A. A stop notice shall not be effective unless it is accompanied by a bond equal to one and one-quarter of the amount of the claim stated in the stop notice. The claimant shall be the principal on the bond, and the bond shall have good and sufficient sureties executed by a corporate surety entity.

B. Requirements of posting bond set forth in this section shall be satisfied when the claimant posts cash collateral with the recipient of the stop notice, one and one-quarter times the amount of the payment or payments claimed.

C. The bond shall protect the owner, the original contractor and the construction lender against any damages that may be incurred by them because of the delivery of the stop notice.

History: Laws 1989, ch. 301, 7.



Section 48-2A-8 - Distribution of construction funds; liability.

48-2A-8. Distribution of construction funds; liability.

A. Upon receipt of a claim stated in a stop notice, the construction lender, if any, or the owner, if applicable, shall withhold an amount of construction funds equal to the amount claimed in the stop notice from the original contractor until the claim has been satisfied or adjudicated by a court of competent jurisdiction, unless the remaining construction funds are insufficient to completely satisfy the claim due to the prior disbursement or prior amounts being withheld due to previously received stop notices. In these instances, only the remaining unclaimed portion of the construction loan shall be withheld.

B. All funds not disbursed or unclaimed by a stop notice may be disbursed by the construction lender to the original contractor without liability to the construction lender; provided, that if the construction lender disburses construction funds to the original contractor which are subject to an unsatisfied stop notice that is later adjudicated by a court of competent jurisdiction in favor of the claimant, the construction lender shall be liable for the amount of the claim stated in the stop notice. In any action adjudicating a claim stated in the stop notice or adjudicating a claim made pursuant to this section, the prevailing party may be awarded reasonable attorneys' fees.

History: Laws 1989, ch. 301, 8.



Section 48-2A-9 - Limitations for filing suit by claimant.

48-2A-9. Limitations for filing suit by claimant.

A. Suit for satisfaction of the stop notice shall be filed not earlier than thirty days after delivery of the stop notice and within sixty days after delivery of the stop notice, and written notice of such suit shall be mailed to the recipient of the stop notice within five days after the date the suit was filed.

B. While the stop notice suit for satisfaction is being litigated, the claimant shall not file a lien for payment of money claimed by the stop notice.

History: Laws 1989, ch. 301, 9.



Section 48-2A-10 - Claim satisfied notice; procedure; contents; penalty.

48-2A-10. Claim satisfied notice; procedure; contents; penalty.

A. A stop notice shall be discharged when:

(1) the claim has been satisfied and the claimant has notified the construction lender, if any, and the owner, if applicable, that the claim has been satisfied pursuant to Subsection C of this section; or

(2) time for filing pursuant to Subsection A of Section 9 [48-2A-9 NMSA 1978] of the Stop Notice Act has expired without suit being filed; or

(3) the original contractor gives the construction lender, if any, or the owner, if applicable, a bond one and one-quarter times the amount of the claim stated in the stop notice. The original contractor shall be the principal on the bond, and the bond shall have good and sufficient sureties executed by a corporate surety company. The bond shall protect the subcontractor or the materialman against damages that may be incurred by them by reason of nonpayment of a claim as adjudicated by a court of competent jurisdiction.

B. If a claim has been satisfied pursuant to this section then the claimant shall give notice of the satisfaction to the construction lender, if any, and the owner, if applicable.

C. A claim satisfied notice shall not be effective unless it contains at least the same information as required in the stop notice including a statement signed by the claimant stating that the claim has been satisfied and the claimant agrees to discharge the stop notice.

D. A claimant is guilty of a misdemeanor and shall be sentenced in accordance with Section 31-19-1 NMSA 1978 if he fails to deliver a claim satisfied notice to all persons who received a bonded stop notice, in accordance with this section, within ten days from the date the claim was satisfied.

History: Laws 1989, ch. 301, 10.



Section 48-2A-11 - Discharge; penalty.

48-2A-11. Discharge; penalty.

A. Payment by the owner or his successor in interest to any person entitled to payment of all and any amounts due and owing for any labor or materials furnished or other actions the performance of which could give rise to a lien pursuant to Section 48-2-2 NMSA 1978 to be performed upon a residential site shall discharge all such liens unless prior to payment any person who is entitled to such lien has filed for record his lien pursuant to Section 48-2-6 NMSA 1978. For the purposes of this section, the original contractor shall not be the agent of the owner.

B. Any contractor or subcontractor justly indebted to a supplier of material or labor who accepts payment for construction described in Subsection A of this section and knowingly and intentionally applies the proceeds to a use other than paying those persons with whom he contracted is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

History: Laws 1989, ch. 301, 11.



Section 48-2A-12 - Purchase closing; penalty.

48-2A-12. Purchase closing; penalty.

A. The original contractor, upon accomplishing completion of construction and upon acceptance of final payment from the owner, his successor in interest or his agent, shall sign an affidavit that all invoices of charges and costs received by the original contractor and related to the residential site have been paid. In lieu of such an affidavit, at the time of accomplishing completion of construction and upon acceptance of final payment from the owner, his successor in interest or his agent, the original contractor shall sign an affidavit stating:

(1) the names and addresses of persons to whom he has paid in full those invoices of charges and costs arising from furnishing labor or materials incorporated in the residential site;

(2) the names and addresses of those subcontractors and materialmen who have presented to the contractor invoices of charges and costs of labor or materials incorporated or to be incorporated in the residential site which have not been paid, accompanied by a waiver of lien for the invoices properly signed by each subcontractor or materialman; and

(3) the names and addresses of those subcontractors and materialmen who have presented the contractor invoices of charges and costs of labor or materials incorporated or to be incorporated in the site improvement and which have not been paid and which have not been accompanied by a waiver of lien.

B. The approximate amount of money represented by the total unpaid invoices of charges and costs, and not accompanied by a signed waiver of lien, as provided in this section, may be withheld at the discretion of the owner, his successor in interest or his agent. This money shall be placed in an escrow account pending disbursement of the money upon the signed approval of the contractor.

C. Any contractor who knowingly and intentionally signs an affidavit stating that all charges and costs arising from the furnishing of labor or materials for incorporation in the residential site have been paid when in fact all charges and costs have not been paid, or knowingly and intentionally fails to provide the names of persons who have presented invoices for costs and charges for labor or materials but who have not been paid for their labor or materials furnished as provided in this section, is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

History: Laws 1989, ch. 301, 12.






Article 3 - Liens on Personal Property

Section 48-3-1 - Liens for manufacture or repairs; motor vehicles.

48-3-1. Liens for manufacture or repairs; motor vehicles.

A. All artisans and mechanics shall have a lien on things made or repaired by them for the amount due for their work, and may retain possession thereof until said amount is paid. Any person or corporation who repairs any motor vehicle or furnishes parts therefor, at the request or with the consent of any person lawfully in possession of any such motor vehicle, shall have a lien upon such motor vehicle or any part or parts thereof for the sum due for repairing the same, and for labor furnished thereon and for all costs incurred in enforcing such lien and may detain such motor vehicle in possession until such lien be paid.

B. While the artisan or mechanic retains possession of a motor vehicle, the possessory lien has priority over any other liens, including recorded liens on the motor vehicle. If the artisan or mechanic releases possession of the motor vehicle due to the acceptance or receipt of a check, draft or written order for payment of the indebtedness due thereon, but the check, draft or written order for payment is returned because of insufficient funds, no account, closed account or issuance of a stop-payment order, the possessory lien on the motor vehicle shall continue for a period of thirty days from the date actual possession was relinquished. At the expiration of such period, the artisan's or mechanic's lien shall continue but shall be subordinate to prior recorded liens on the motor vehicle. The lien shall not be applicable to a bona fide purchaser for value without notice of an artisan's or mechanic's lien or to a bona fide encumbrancer for value without notice of the artisan's or mechanic's lien, if the sale or encumbrance occurs subsequent to the artisan or mechanic releasing possession.

C. At any time the artisan or mechanic may repossess the motor vehicle upon which a lien is claimed.

D. In the event of a lawsuit relating to the possession of a motor vehicle and the indebtedness due thereon, a court may, in its discretion, award reasonable attorney's fees to the prevailing party.

History: Laws 1851-1852, p. 241; C.L. 1865, ch. 77(2d), 13; C.L. 1884, 1536; C.L. 1897, 2233; Code 1915, 3333; Laws 1917, ch. 65, 1 (3333); 1923, ch. 24, 1 (3333); C.S. 1929, 82-401; 1941 Comp., 63-301; 1953 Comp., 61-3-1; Laws 1977, ch. 46, 1.



Section 48-3-2 - Labor liens on horse-drawn vehicles.

48-3-2. [Labor liens on horse-drawn vehicles.]

Any person who shall perform any labor upon any wagon, buggy or other vehicle or furnish material for repairing the same shall have a lien upon such wagon, buggy or other vehicle for the amount due for such labor performed and materials furnished, and for all costs incurred in enforcing such a lien, and may detain such buggy, wagon or other vehicle in his possession until such sum is paid.

History: Code 1915, 3334, enacted by Laws 1917, ch. 65, 1 (3334); 1923, ch. 24, 1 (3334); C.S. 1929, 82-402; 1941 Comp., 63-302; 1953 Comp., 61-3-2.



Section 48-3-3 - Penalty.

48-3-3. Penalty.

Any person removing or attempting to remove any property from the possession of a person that possesses a lien as provided in Sections 48-3-1 and 48-3-2 NMSA 1978, without the written consent of the possessor of the lien, is guilty of a misdemeanor and shall be punished by a fine of not more than fifty dollars ($50.00), or by imprisonment for not more than thirty days, or both.

History: 1953 Comp., 61-3-2.1, enacted by Laws 1965, ch. 215, 1.



Section 48-3-4 - Blacksmith's lien.

48-3-4. [Blacksmith's lien.]

Any person who shall shoe or cause to be shod by his employees any horse, mule, ox or other animal, shall have a lien upon such animal for the amount due or to become due for such labor or services, and for all costs incurred in enforcing such lien, and may detain such animal in his possession until such sum is paid.

History: Code 1915, 3335, enacted by Laws 1917, ch. 65, 1 (3335); 1923, ch. 24, 1 (3335); C.S. 1929, 82-403; 1941 Comp., 63-303; 1953 Comp., 61-3-3.



Section 48-3-5 - Landlords' liens.

48-3-5. Landlords' liens.

A. Landlords have a lien on the property of their tenants that remains in or about the premises rented, for the rent due by the terms of any lease or other agreement in writing, and the property shall not be removed from the premises without the consent of the landlord until the rent is paid or secured. A lien does not attach if the premises rented is a dwelling unit.

B. For purposes of this section, "dwelling unit" means a structure, mobile home and a leased parcel of land upon which it is located, or a part of a structure that is used as a home, residence or sleeping place by one person who maintains a household or by two or more persons who maintain a common household.

History: Laws 1851-1852, p. 243; C.L. 1865, ch. 77(2d), 14; C.L. 1884, 1537; C.L. 1897, 2234; Code 1915, 3334; Laws 1917, ch. 65, 1 (3336); 1923, ch. 24, 1 (3336); C.S. 1929, 82-404; 1941 Comp., 63-304; 1953 Comp., 61-3-4; Laws 1995, ch. 195, 25; 1997, ch. 39, 4.



Section 48-3-6 - Landlord's preference in bankruptcy or insolvency proceedings.

48-3-6. Landlord's preference in bankruptcy or insolvency proceedings.

In all cases where a tenant becomes insolvent and any assignment for the benefit of creditors is executed, or a receiver is legally appointed, or bankruptcy or other insolvency proceedings are instituted, either by or against the tenant, covering property upon the demised premises which is liable to distress by the landlord for rent, the landlord shall be first entitled to receive, out of the proceeds of the sale of the property by the legal representative of the tenant, any sum due the landlord for rent of the premises at the time of the institution of the receivership, bankruptcy or insolvency proceedings, not exceeding six months' rent. If the proceeds of the sale by the legal representative of the tenant are insufficient to pay the landlord and the costs of the insolvency proceedings, the landlord shall be entitled to receive the proceeds of the sale after deducting an amount equal to such costs as the landlord would be liable to pay in case of a sale under distress. Nothing in this act [section] shall be construed to deprive any person of preference for wages now provided by law in any insolvency or receivership proceedings.

History: 1953 Comp., 61-3-4.1, enacted by Laws 1969, ch. 83, 1.



Section 48-3-7 - Liens for board, feed, shelter or pasture; priority.

48-3-7. Liens for board, feed, shelter or pasture; priority.

A. Innkeepers, livery stable keepers, lessors and agistors and those who board others for pay or furnish feed, shelter or pasture for the property and stock of others shall have a lien on the property and stock of such guest or guests and lessees or of those to whom feed or shelter has been furnished until the same is paid, and shall have the right to take and retain possession of such property and stock until the indebtedness is paid.

B. It shall be unlawful for a lessee or owner to remove livestock from the leased premises, feedlot or pasture without the consent of the lessor feedlot operator or agistor unless the amount due for pasturage or feed be paid.

C. The liens provided for in this section shall not take precedence over prior filed or recorded chattel mortgages, duly filed or recorded as provided by law, unless the holder of such mortgage shall expressly so consent in writing; provided that the giving of such written consent shall not affect the rights or priority under a prior mortgage as against a subsequent mortgage but the rights, liens and priorities of all such mortgages shall be and remain the same as if no such written consent had been given.

D. An agistor shall retain his lien, notwithstanding the fact that he has relinquished possession of the livestock, if prior to relinquishment, he has filed for record with the clerk of the county in which the livestock are situate a statement declaring his intention to retain the lien and containing a description of the livestock in [on] which the lien is claimed.

E. For the purposes of this section, "agistor" means a person or entity whose primary business is to board, feed and care for livestock of others for a fee.

F. The notice which an agistor is required to file to protect his lien claim under this section shall contain the following:

(1) name of the agistor;

(2) location by general description and county of the feedlot in which the livestock are boarded;

(3) identification of livestock by quantity, owner and other identifying information to permit an identification as to which livestock the lien applies; and

(4) signature of the agistor and the date on which the notice was served.

G. Within fifteen days after the agistor releases the lien he shall file a release of lien in the manner provided for filing of termination statements under the Uniform Commercial Code [Chapter 55 NMSA 1978].

History: Laws 1851-1852, p. 243; C.L. 1865, ch. 77(2d), 15; Laws 1884, ch. 17, 1; C.L. 1884, 1542; C.L. 1897, 2239; Code 1915, 3339; Laws 1917, ch. 65, 1 (3337); 1923, ch. 24, 1 (3337); C.S. 1929, 82-405; 1941 Comp., 63-305; 1953 Comp., 61-3-5; Laws 1961, ch. 96, 11-115; 1967, ch. 219, 1; 1981, ch. 103, 1.



Section 48-3-8 - Common carriers' liens.

48-3-8. [Common carriers' liens.]

Common carriers shall have a lien on the things carried for the freight due, if payment of freight was to have been made on delivery of the things carried, and all persons carrying goods for another for hire or pay shall be deemed common carriers within the provisions of this article.

History: Laws 1851-1852, p. 243; C.L. 1865, ch. 77(2d), 16, 17; C.L. 1884, 1547, 1548; C.L. 1897, 2244, 2245; Code 1915, 3344, 3345; Laws 1917, ch. 65, 1 (3338); 1923, ch. 24, 1 (3338); C.S. 1929, 82-406; 1941 Comp., 63-306; 1953 Comp., 61-3-6.



Section 48-3-9 - Loss of lien.

48-3-9. [Loss of lien.]

Any lien acquired under the provisions of this law [48-3-1 to 48-3-15 NMSA 1978] except those provided in Sections 48-3-5 and 48-3-7 NMSA 1978 hereof shall become void, if the person entitled to the same shall consent that the property subject thereto be removed from his control or possession, except as against the person at whose request the repairs or parts were furnished and the labor performed. In the case of the liens provided in Sections 48-3-5 and 48-3-7 NMSA 1978, if the person or persons entitled to the lien consent to a removal of the property subject to the lien from the leased premises the lien shall become void.

History: Code 1915, 3339, enacted by Laws 1917, ch. 65, 1 (3339); 1923, ch. 24, 1 (3339); C.S. 1929, 82-407; 1941 Comp., 63-307; 1953 Comp., 61-3-7.



Section 48-3-10 - Priorities between liens.

48-3-10. [Priorities between liens.]

The priorities of liens provided for by this act shall be fixed as to several lien claimants as of the time of serving notice or of filing suit as provided in Section 48-3-13 NMSA 1978.

History: Laws 1851-1852, p. 243; C.L. 1865, ch. 77(2d), 8; C.L. 1884, 1541; C.L. 1897, 2238; Code 1915, 3338; Laws 1917, ch. 65, 1 (3340); 1923, ch. 24, 1 (3340); C.S. 1929, 82-408; 1941 Comp., 63-308; 1953 Comp., 61-3-8.



Section 48-3-11 - Acceptance of collateral security waives lien.

48-3-11. [Acceptance of collateral security waives lien.]

No person shall be entitled to a lien under this article who has taken collateral security for the payment of the sum due him.

History: Laws 1851-1852, p. 243; C.L. 1865, ch. 77(2d), 5; C.L. 1884, 1538; C.L. 1897, 2235; Code 1915, 3335; Laws 1917, ch. 65, 1 (3341); 1923, ch. 24, 1 (3341); C.S. 1929, 82-409; 1941 Comp., 63-309; 1953 Comp., 61-3-9.



Section 48-3-12 - Assignability of liens.

48-3-12. [Assignability of liens.]

Liens provided under this act shall be assignable.

History: Code 1915, 3342, enacted by Laws 1917, ch. 65, 1 (3342); 1923, ch. 24, 1 (3342); C.S. 1929, 82-410; 1941 Comp., 63-310; 1953 Comp., 61-3-10.



Section 48-3-13 - Enforcement of liens; optional methods.

48-3-13. Enforcement of liens; optional methods.

A. In order to enforce any lien under Sections 48-3-1 through 48-3-20 NMSA 1978, the procedure shall be the same as in the case of the foreclosure of a chattel mortgage if suit is filed in court. The lien claimant when the property subject to the lien is under his control or in his possession may, after the debt for which the lien is claimed becomes due and payable, serve the person against whom the lien is sought to be enforced with a written notice or forward to the last known address of the person, by certified or registered mail, return receipt requested, a written statement, setting forth an itemized statement of the amount of the indebtedness. If the indebtedness is not paid within ten days after the service or mailing of the notice, the property may be advertised by posting or publication as provided in Section 48-3-14 NMSA 1978 and sold to satisfy the indebtedness.

B. Where the property involved is a motor vehicle upon which a lien exists under Sections 48-3-19 and 48-3-20 NMSA 1978, then in addition to the ten-day notice of the debt under this section and the twenty-day notice of sale under Section 48-3-14 NMSA 1978, the motor vehicle shall be held for the following periods:

(1) for fourteen days where the vehicle is registered in this state; or

(2) for forty days where the vehicle is registered in a foreign jurisdiction or where the registration cannot be found in the records of this state.

C. Where the property on which the lien exists is a motor vehicle, the time periods referred to in Subsection B of this section are to be used for the purpose of establishing ownership and the names and addresses of lienholders so that they may be given notice of the sale. The time periods shall be in lieu of the time period referred to in Section 66-3-203 NMSA 1978, but the provisions of giving notice to the state police of unclaimed vehicles shall still apply, and the lien claimant shall give such notice within five days after the expiration of the ten-day notice period referred to in Subsection A of this section.

History: Laws 1851-1852, p. 243; C.L. 1865, ch. 77(2d), 6; Laws 1884, ch. 17, 2; C.L. 1884, 1539, 1543; C.L. 1897, 2236, 2240; Code 1915, 3336, 3340; Laws 1917, ch. 65, 1 (3343); 1923, ch. 24, 1 (3343); C.S. 1929, 82-411; 1941 Comp., 63-311; 1953 Comp., 61-3-11; Laws 1955, ch. 67, 1; 1967, ch. 183, 1; 1989, ch. 34, 1.



Section 48-3-14 - Advertisement and sale of property.

48-3-14. Advertisement and sale of property.

If default be made in the payment of the debt, after such notice, it shall be lawful for the lien claimant or creditor, as provided in this article (48-3-1 to 48-3-15 NMSA 1978), to advertise and sell such property at public auction to the highest bidder for cash after giving at least twenty days' notice of such sale by:

A. at least six handbills posted up in public places in the county in which such sale is to be made; or

B. by publishing once each week for two successive weeks in some newspaper of general circulation in the county; such notices of sale shall set forth the time and place of sale and a description of the property to be sold, and the amount of indebtedness claimed under such lien.

History: Laws 1884, ch. 17, 3; C.L. 1884, 1544; C.L. 1897, 2241; Code 1915, 3341; Laws 1917, ch. 65, 1 (3344); 1923, ch. 24, 1 (3344); C.S. 1929, 82-412; 1941 Comp., 63-312; 1953 Comp., 61-3-12; Laws 1955, ch. 67, 2.



Section 48-3-15 - Disposition of proceeds of sale; purchase by lien claimant.

48-3-15. [Disposition of proceeds of sale; purchase by lien claimant.]

After sale made as provided in the preceding section [48-3-14 NMSA 1978], the proceeds of such sale shall be applied to the payment of the costs of advertising and making the sale and the satisfaction of the demand of the lien claimant, and the residue, if any, shall be refunded to the lien debtor; provided, that the lien claimant shall not be precluded from bidding on or purchasing the property at such sale.

History: Laws 1884, ch. 17, 4; C.L. 1884, 1545; C.L. 1897, 2242; Code 1915, 3342; Laws 1917, ch. 65, 1 (3345); 1923, ch. 24, 1 (3345); C.S. 1929, 82-413; 1941 Comp., 63-313; 1953 Comp., 61-3-13.



Section 48-3-16 - Liens of owners and operators of public accommodations.

48-3-16. Liens of owners and operators of public accommodations.

A. The owner or operator of any hotel, motel, trailer court or campground shall have a lien upon the baggage, personal effects, trailer house, trailer, automobile, motor vehicle and other property placed in or upon the premises of the hotel, motel, trailer court or campground of the owner or operator for the payment of any services and accommodations offered by the owner or operator to the person for transient occupancy, including gas, water, electricity or other things furnished to the person or at the request of the person.

B. For purposes of this section, "transient occupancy" means occupancy of the premises for which rent is paid on less than a weekly basis or by a person who has not manifested an intent to make the occupied premises a residence or to maintain a household on the premises.

History: 1941 Comp., 63-304a, enacted by Laws 1951, ch. 51, 1; 1953 Comp., 61-3-14; Laws 1995, ch. 195, 26.



Section 48-3-17 - Priority and enforcement of lien.

48-3-17. [Priority and enforcement of lien.]

The lien provided for under this act [48-3-16 to 48-3-18 NMSA 1978] is subject to such priorities of liens as are otherwise provided by law, and may be enforced in the same manner and through the same procedure as now provided by law for the enforcement of liens on personal property and as provided in Section 48-3-13 NMSA 1978.

History: 1941 Comp., 63-304b, enacted by Laws 1951, ch. 51, 2; 1953 Comp., 61-3-15.



Section 48-3-18 - Penalty for removal of property on which lien has attached.

48-3-18. [Penalty for removal of property on which lien has attached.]

Any person removing or attempting to remove any property on which the owner or operator of any hotel, rooming house, apartment house, rental dwellings, auto court, trailer court or campground has a lien for any sum due such owner or operator for rent, services or accommodations as provided in this act [48-3-16 to 48-3-18 NMSA 1978], without the written consent of such owner or operator; shall be guilty of a misdemeanor and upon conviction shall be punished by fine of not more than $50.00 or by imprisonment in the county jail for a period not to exceed 30 days or by both such fine and imprisonment.

History: 1941 Comp., 63-304c, enacted by Laws 1951, ch. 51, 3; 1953 Comp., 61-3-16.



Section 48-3-19 - Lien for towing, storage or wrecker service for automobiles.

48-3-19. Lien for towing, storage or wrecker service for automobiles.

All garage owners and persons engaged in the business of towing automobiles, storing automobiles or furnishing wrecker service shall have a lien on all automobiles towed, stored or upon which wrecker service is performed when such towing, storage or wrecker service is furnished or performed at the request or with the consent of any person lawfully in possession of such automobile, for the reasonable value of such services and for costs incurred in enforcing the lien. A peace officer who requests towing, storage or wrecker service for a wrecked, abandoned or stolen vehicle shall be deemed a person lawfully in possession of such vehicle within the meaning of this section. The lien created under this section shall be perfected under Sections 48-3-13 and 48-3-14 NMSA 1978.

History: Laws 1937, ch. 150, 1; 1941 Comp., 63-314; 1953 Comp., 61-3-17; Laws 1963, ch. 99, 1; 1967, ch. 183, 2.



Section 48-3-20 - Rights of holder of lien for automobile service.

48-3-20. [Rights of holder of lien for automobile service.]

The person entitled to a lien hereunder may retain such automobile in his possession until such lien is paid. Such lien may be enforced in the manner now or hereafter provided for the enforcement of mechanics' liens in this state; or in the manner now provided under Sections 48-3-13 and 48-3-14 NMSA 1978, or hereafter provided by any amendments thereof or any laws of New Mexico in substitution therefor.

History: Laws 1937, ch. 150, 2; 1941 Comp., 63-315; 1953 Comp., 61-3-18.



Section 48-3-21 - Definitions.

48-3-21. Definitions.

As used in Sections 48-3-1 through 48-3-20 NMSA 1978:

A. "automobile" includes trucks, trailers and motor vehicles of all classes and kinds; and

B. "motor vehicle" means every self-propelled device in, upon or by which, any person or property is, or may be, transported upon land, in water or in the air.

History: Laws 1937, ch. 150, 3; 1941 Comp., 63-316; 1953 Comp., 61-3-19; Laws 1965, ch. 140, 1.



Section 48-3-22 - Lien for work or services by retaining possession.

48-3-22. Lien for work or services by retaining possession.

A. A person or firm, which, at the request of the owner or person lawfully in possession:

(1) repairs, cleans, adjusts or otherwise services jewelry, timing apparatus, watches, clocks, radios, home appliances, electrical equipment, musical instruments;

(2) repairs, cleans, adjusts or otherwise services sporting equipment including guns; or

(3) enhances the value of personal property, shall, by retaining possession of the articles upon which the work or service was performed, have a lien for unpaid charges for the work or services.

B. A person or firm, to qualify under the provisions of this act [48-3-22 to 48-3-27 NMSA 1978], must have posted a notice at each place of business at the time such work is authorized, which reads:

"All articles left for (state the type of work or service provided) and not called for in 3 months will be sold for charges pursuant to Sections 48-3-22 through 48-3-27 NMSA 1978."

C. The provisions of this act do not extend to a person or firm that performs any of the functions described in Subsection A of this section on a wholesale basis or as a subcontractor.

History: 1941 Comp., 63-317, enacted by Laws 1953, ch. 125, 1; 1953 Comp., 61-3-20; Laws 1971, ch. 157, 1.



Section 48-3-23 - Possession; when lien shall not exist.

48-3-23. Possession; when lien shall not exist.

The possession required under this act [48-3-22 to 48-3-27 NMSA 1978] shall be physical custody. No lien shall exist where:

A. the article has not been delivered to the physical custody of the person or firm claiming the lien;

B. without fraud or false representation, the physical custody of the article has been surrendered by the person or firm performing the work or service;

C. the person or firm performing the work or service has accepted collateral security for payment of the amount due.

History: 1941 Comp., 63-318, enacted by Laws 1953, ch. 125, 2; 1953 Comp., 61-3-21.



Section 48-3-24 - Lien not exclusive.

48-3-24. Lien not exclusive.

The lien provided for by this act [48-3-22 to 48-3-27 NMSA 1978] shall be a cumulative remedy and shall not be construed to limit the remedies otherwise provided by law to a creditor against his debtor. The lien provided for by this act and the method and procedure for enforcement thereof is in addition to and not a substitution for any other lien and procedure for enforcement otherwise provided by law.

History: 1941 Comp., 63-319, enacted by Laws 1953, ch. 125, 3; 1953 Comp., 61-3-22.



Section 48-3-25 - Enforcement of lien.

48-3-25. Enforcement of lien.

Three (3) months after the debt for which the lien is claimed becomes due, the lien claimant may enforce such lien by either a suit to foreclose the lien or by a sale as hereinafter provided.

History: 1941 Comp., 63-320, enacted by Laws 1953, ch. 125, 4; 1953 Comp., 61-3-23.



Section 48-3-26 - Sale to enforce lien.

48-3-26. Sale to enforce lien.

A. Six (6) months after the debt for which the lien is claimed becomes due, the lien claimant may serve written notice upon the person against whom the lien is sought to be enforced. Such notice shall itemize the amount of the indebtedness and demand payment thereof. Notice sent by registered mail to the address given at the time the work or service was authorized shall be sufficient notice under the provisions of this paragraph. If no address was given at time work or service was authorized, notice of sale shall be by one publication in a legal newspaper circulated in the community where the work was originally authorized, or by posting two (2) notices in the community, provided that one notice is posted at the place of business where the work or service was authorized, and the other notice is posted at the county courthouse, or village, town or city hall. This notice may include the sale of more than one lien debtor's property, provided the property of each debtor and the amount due for service thereon is listed in separate paragraphs.

B. If payment is not made within ten (10) days after service of notice as provided in Paragraph A of this section, the lien claimant may sell such property at public sale, for cash, after the elapse of at least twenty (20) days following the giving of notice of sale. Notice of sale shall be given pursuant to the procedures for notices prescribed in Paragraph A above. Such notice shall state the time and place of sale, describe the property to be sold and state the amount of indebtedness claimed under the lien.

C. Storage charges may be charged beginning thirty (30) days after articles are left for service.

D. Costs of serving notice on person authorizing work and of advertising sale of unclaimed property shall become part of lien.

E. Bailments having replacement value not exceeding five dollars ($5.00) may be given to charity, utilized by the servicing agency or sold for charges without compliance to the provisions of this section.

F. The lien claimant may bid and may be a purchaser at such sale.

History: 1941 Comp., 63-321, enacted by Laws 1953, ch. 125, 5; 1953 Comp., 61-3-24.



Section 48-3-27 - Disposition of proceeds of sale.

48-3-27. Disposition of proceeds of sale.

The proceeds of such sale shall be applied first to the payment of costs in giving notice of sale and conducting the sale, and second to the indebtedness claimed under the lien.

Any amount of the proceeds then remaining shall be paid to the lien debtor, after first deducting any other amounts due by lien debtor to lien claimant. If the whereabouts of the lien debtor are unknown and are not discovered within six (6) months from the date of the sale after reasonable search and inquiry, any remaining proceeds due such lien debtor shall be paid to the county treasurer for the benefit of the common school fund of the county.

History: 1941 Comp., 63-322, enacted by Laws 1953, ch. 125, 6; 1953 Comp., 61-3-25.



Section 48-3-28 - Lien for laundering, dry cleaning or renovating by retaining possession; possession; sale.

48-3-28. Lien for laundering, dry cleaning or renovating by retaining possession; possession; sale.

A. Any person or firm that, at the request of the owner or person lawfully in possession, launders, dry cleans, presses, mends or renovates clothing, hats, furs, shoes, rugs, curtains, household linens, window shades or blinds and other similar articles shall have a lien, for unpaid charges arising from such work, by retaining the articles on which the work was done.

B. To qualify under this section, a person or firm shall have posted a notice conspicuously in each place of business at the time such work is authorized, which reads:

"All articles left for (state the type of work) and not called for within 30 days will be sold for charges pursuant to Section 48-3-28 NMSA 1978. Please leave your name and address."

C. The provisions of this section do not extend to any person or firm that performs the work specified in Subsection A of this section wholesale or as a subcontractor.

D. The possession required by this act [section] consists of physical custody. No lien exists if:

(1) the article has not been delivered into the physical custody of the person or firm doing the work; or

(2) collateral security for payment of the amount due has been accepted by the person or firm doing the work.

E. The lien claimant may enforce the lien by a sale:

(1) thirty days after the debt for which the lien is claimed becomes due, the lien claimant may serve written notice upon the person against whom the lien is sought to be enforced. The notice shall itemize the amount of indebtedness and demand its payment. Notice sent by registered or certified mail to the address given when the work was authorized is sufficient notice under this subsection. If no address was given at the time the work was authorized, notice of sale shall be given by publication once in a newspaper of general circulation in the community where the work was authorized or by posting one notice at the place of business where the work was authorized and another notice at the county courthouse or municipal building. The notice shall state the time and place of the sale, describe the property to be sold and state the amount of indebtedness claimed under the lien. This notice may include the sale of more than one lien debtor's property, but each debtor's property and the amount due for work on it shall be listed in separate paragraphs;

(2) if payment is not made prior thereto, the lien claimant may sell the property at public sale for cash after twenty days have elapsed following the giving notice of the sale;

(3) costs of serving notice on the person authorizing the work and of advertising the sale become part of the lien;

(4) the lien claimant may bid and be a purchaser at the sale;

(5) the proceeds of the sale shall be applied first to the payment of costs of giving notice of and conducting the sale, and second to the indebtedness claimed under the lien. Any remaining proceeds shall be paid to the lien debtor after first deducting any other of his indebtedness to the lien claimant. If the lien debtor cannot be found after reasonably diligent search within three months after the sale, any remaining proceeds due him shall be subject to the Uniform Disposition of the Unclaimed Property Act [repealed].

History: 1953 Comp., 61-3-26, enacted by Laws 1971, ch. 157, 2.



Section 48-3-29 - Lien for repair or service to aircraft; detention; priority; enforcement.

48-3-29. Lien for repair or service to aircraft; detention; priority; enforcement.

A. Any person engaged in the business of operating an airport, hangar or place for maintenance or repair of aircraft who stores, maintains or repairs any aircraft accessories or furnishes materials for an aircraft at the request or with the consent of the owner or his representative, agent or lessee, whether the owner is a conditional vendee or a mortgagor or in possession or not, shall have a lien upon the aircraft or any part thereof for the sum due for storing, maintaining or repairing the aircraft for labor furnished, for accessories or materials and for all costs incurred in enforcing the lien and may detain the aircraft until the sum due is paid. The possessory lien shall have priority over all other liens, including recorded liens on the aircraft, except liens for taxes, and the operator of the aircraft shall be deemed the agent of any owner, mortgagee, conditional vendor or other lienor of the aircraft for the establishment of that lien.

B. If the person who provides the services provided in Subsection A of this section relinquishes possession of the aircraft due to the acceptance or receipt of a check, draft or written order for payment of the indebtedness due on the aircraft, but the check, draft or written order for payment is returned because of insufficient funds, no account, closed account or issuance of a stop-payment order, or if possession is lost due to the illegal acts of the owner or his agent, the possessory lien on the aircraft shall continue for a period of thirty days from the date actual possession was relinquished or lost. At the expiration of the thirty days, the lien shall continue but shall be subordinate to prior recorded liens on the aircraft. The lien shall not be applicable to a bona fide purchaser for value without notice of an aircraft lien or to a bona fide encumbrancer for value without notice of the aircraft lien, if the sale or encumbrance occurs subsequent to the relinquishment or loss of possession.

C. At any time, the aircraft upon which a lien is claimed may be repossessed.

D. Any person entitled to a lien pursuant to Subsection A of this section shall, within ninety days after the date on which labor was last performed or materials, supplies or services [were] last furnished, file in the office of the county clerk of the county in which the aircraft is based, or where the labor was performed or materials, supplies or services [were] furnished, a statement verified by oath. The statement shall include the name of the person entitled to the lien, the name of the owner of the aircraft, a description of the aircraft, and the sum due for labor performed or materials, supplies or services furnished.

E. The lien perfected pursuant to Subsection D of this section may be enforced against the aircraft, whether or not in the possession of the lienholder, by judgment of the court having jurisdiction in the county where the lien is filed and a writ of execution pursuant to that judgment. The court may, in its discretion, award reasonable attorney's fees to the prevailing party.

History: 1978 Comp., 48-3-29, enacted by Laws 1985, ch. 92, 1.






Article 4 - Abstracters' Liens

Section 48-4-1 - Lien on real estate.

48-4-1. Lien on real estate.

Every bonded abstracter or abstract company, doing business in compliance with the provisions contained in Sections 51-1301 and 51-1302, 1941 Comp. Statutes, who shall hereafter compile and furnish any abstract or continuation of abstract, of title to any real estate at the request of the owner thereof, or his authorized agent, shall have a lien on said real estate for the amount due for compiling and furnishing such abstract of title and for all costs incurred in enforcing such lien, including cost of the preparation of claim of lien.

History: 1941 Comp., 51-1305, enacted by Laws 1949, ch. 15, 1; 1953 Comp., 61-4-1.



Section 48-4-2 - Time for filing claim; contents of claim.

48-4-2. Time for filing claim; contents of claim.

Every abstracter claiming the benefit of this act [48-4-1 to 48-4-4 NMSA 1978] must, within ninety (90) days after the date of the certificate in the abstract for which lien is claimed, file for record with the county clerk of the county or counties in which the property, or any part thereof, covered by said abstract, is situated, a claim containing a statement of his demands, after deducting all just credits and offsets, the name of the owner, and also the name of the person by whom he was employed, and also a description of the property to be charged with the lien, sufficient for identification, which claim must be verified by the oath of claimant or of some other person.

History: 1941 Comp., 51-1306, enacted by Laws 1949, ch. 15, 2; 1953 Comp., 61-4-2.



Section 48-4-3 - Recording of liens; indexing; fees.

48-4-3. Recording of liens; indexing; fees.

The county clerk must record the claim of lien in a book kept for that purpose, which record must be indexed as deeds and other conveyances are required by law to be indexed, and for which he may receive the same fees as are allowed by law for recording deeds.

History: 1941 Comp., 51-1307, enacted by Laws 1949, ch. 15, 3; 1953 Comp., 61-4-3.



Section 48-4-4 - Limitation on enforcement of liens; manner of enforcement.

48-4-4. Limitation on enforcement of liens; manner of enforcement.

No lien provided for in this act [48-4-1 to 48-4-4 NMSA 1978] shall bind any real estate for a longer period than one (1) year after the same has been filed, unless proceedings be commenced in the district court in and for the county in which the real estate or any of it, described in said lien, is located within that time, to enforce the lien. The proceedings for enforcement of said claims of lien shall be under the rules of pleading, practice and procedure in the district courts and such proceedings shall be had as in the case of the foreclosure of mortgages upon real estate; and the court may allow as part of the costs of foreclosure, the moneys paid for the preparation of the claim of lien and for the filing and recording thereof, and reasonable attorney's fees in the district and supreme courts.

History: 1941 Comp., 51-1308, enacted by Laws 1949, ch. 15, 4; 1953 Comp., 61-4-4.






Article 5 - Threshing Liens

Section 48-5-1 - Who may have.

48-5-1. Who may have.

Any owner or lessee of a threshing machine who threshes grain for another, therewith shall, upon filing the statement provided for in the next section [48-5-2 NMSA 1978], have a lien upon such grain for the value of his services in threshing the same from the date of commencement of the threshing.

History: Laws 1923, ch. 102, 1; C.S. 1929, 82-501; 1941 Comp., 48-1403; 1953 Comp., 61-5-3.



Section 48-5-2 - Procedure to obtain lien.

48-5-2. Procedure to obtain lien.

Any person entitled to a lien under this chapter [48-5-1 to 48-5-3 NMSA 1978], shall within ten days after the threshing is completed, file in the office of the county clerk of the county in which the grain was grown a statement in writing, verified by oath, showing the amount and quantity of grain threshed, the price agreed upon for threshing the same, the name of the person for whom the threshing was done and a description of the land upon which the grain was grown. Unless the person entitled to the lien shall file such statement within the time aforesaid he shall be deemed to have waived his right thereto.

History: Laws 1923, ch. 102, 2; C.S. 1929, 82-502; 1941 Comp., 48-1404; 1953 Comp., 61-5-4.



Section 48-5-3 - Priority.

48-5-3. Priority.

Such lien shall have priority over all other liens and encumbrances upon such grain.

History: Laws 1923, ch. 102, 3; C.S. 1929, 82-503; 1941 Comp., 48-1405; 1953 Comp., 61-5-5.






Article 5A - Harvester's Liens

Section 48-5A-1 - Who may have a lien.

48-5A-1. Who may have a lien.

Any individual or company who harvests any crop for another, either manually or by the use of a machine, shall, upon filing the statement provided for in Section 2 [48-5A-2 NMSA 1978] of this act, have a lien upon the crop for the value of his services in harvesting the crop. The lien shall exist from the date of the harvest.

History: Laws 1989, ch. 89, 1.



Section 48-5A-2 - Procedure to obtain lien.

48-5A-2. Procedure to obtain lien.

Any person or company entitled to a lien under this act [48-5A-1 to 48-5A-3 NMSA 1978] shall, within twenty-one days after the harvest is completed, file in the office of the county clerk of the county in which the crop was grown a statement in writing, verified by oath, showing the amount and quantity of the crop harvested, the price agreed upon for harvesting it, the name of the person for whom the harvest was done and a description of the land upon which the crop was grown. Unless the person entitled to the lien files that statement within the twenty-one day time limit, he shall be deemed to have waived his right to the lien.

History: Laws 1989, ch. 89, 2.



Section 48-5A-3 - Petition to cancel lien; security.

48-5A-3. Petition to cancel lien; security.

A. The owner of any crop subject to a harvester's lien may petition the district court in the county in which the crop was grown for an order canceling the lien.

B. Upon a filing of a petition, the district court judge shall examine the lien claimant's recorded demands and determine an amount sufficient to satisfy the recorded demands and any other damages, court costs or attorneys' fees which may be recovered by the lien claimant. Security, in an amount set by the judge and of a type approved by him, shall be deposited by the owner of the crop with the district court conditioned on the payment of any sum found to be validly due the lien claimant.

C. When the security is deposited, the district court shall immediately issue an order canceling the lien and shall notify the county clerk with whom the lien was filed. Upon the recording of the order, the county clerk shall mark the filed lien canceled. When an order is issued pursuant to this subsection, the claimant's lien attaches to the security.

History: Laws 1989, ch. 89, 3.






Article 5B - Producers' Liens



Article 6 - Agricultural Landlord Liens

Section 48-6-1 - Landlords shall have preference lien.

48-6-1. Landlords shall have preference lien.

All persons leasing or renting agricultural lands, at will or for a term, shall have a preference lien upon the property of the tenant hereinafter indicated, upon such premises, for any rent that may become due and for all money and the value of all animals, tools, provisions and supplies furnished by the landlord to the tenant to enable the tenant to make a crop on such premises, and to gather, secure, house and put the same in condition for market, the money, animals, tools, provisions and supplies so furnished being necessary for that purpose, whether the same is to be paid in money, agricultural products or other property; and this lien shall apply only to animals, tools and other property furnished by the landlord to the tenant, and to the crop raised on such rented premises.

History: Laws 1921, ch. 182, 1; C.S. 1929, 82-101; 1941 Comp., 48-1501; 1953 Comp., 61-6-1.



Section 48-6-2 - Tenants not to remove property subject to lien.

48-6-2. Tenants not to remove property subject [to lien].

It shall not be lawful for the tenant, while the rent and such advances remain unpaid, to remove, or permit to be removed, from the premises so leased or rented any agricultural products produced thereon, or any of the animals, tools or property furnished as aforesaid, without the consent of the landlord.

History: Laws 1921, ch. 182, 2; C.S. 1929, 82-102; 1941 Comp., 48-1502; 1953 Comp., 61-6-2.



Section 48-6-3 - When lien expires.

48-6-3. When lien expires.

Such preference lien shall continue as to such agricultural products and as to the animals, tools and other property furnished to the tenant as aforesaid, so long as they remain on such rented or leased premises and for one month thereafter; and such lien, as to agricultural products and as to animals and tools furnished as aforesaid, shall be superior to all exemptions.

History: Laws 1921, ch. 182, 3; C.S. 1929, 82-103; 1941 Comp., 48-1503; 1953 Comp., 61-6-3.



Section 48-6-4 - Do not apply to, etc.

48-6-4. Do not apply to, etc.

Such lien shall not attach to the goods, wares and merchandise of a merchant, trader or mechanic, sold and delivered in good faith in the regular course of business to the tenant.

History: Laws 1921, ch. 182, 4; C.S. 1929, 82-104; 1941 Comp., 48-1504; 1953 Comp., 61-6-4.



Section 48-6-5 - Distress warrant.

48-6-5. Distress warrant.

When any rent or advances shall become due, or the tenant shall be about to remove from such leased or rented premises, or to remove his property from such premises, it shall be lawful for the person to whom the rent or advances are payable, his agent, attorney, assigns, heirs or legal representatives, to apply to a justice of the peace [magistrate] of the precinct where the premises are situated, or in which the property upon which a lien for rents or advances exist, may be found, or to any justice [magistrate] having jurisdiction of the cause of action, for a warrant to seize the property of such tenant; provided, that when a distress warrant shall be issued by any justice [magistrate], other than the justice of the peace [magistrate] of the precinct in which the rented premises may be situated, or in which the defendant may reside, such warrant shall be made returnable to, and the affidavit and bond upon which it is issued shall be transmitted by, the justice [magistrate] issuing such distress warrant, to the justice [magistrate] of the precinct in which the rented premises may be situated, or in which the defendant may reside.

History: Laws 1921, ch. 182, 5; C.S. 1929, 82-105; 1941 Comp., 48-1505; 1953 Comp., 61-6-5.



Section 48-6-6 - Oath and bond.

48-6-6. Oath and bond.

The plaintiff, his agent or attorney, shall make oath that the amount sued for is for rent or advances, such as are mentioned in the first section [48-6-1 NMSA 1978] of this act, or shall produce a writing signed by such tenant to that effect, and shall further swear that such warrant is not sued out for the purpose of vexing and harassing the defendant; and the person applying for such warrant shall execute a bond with two or more good and sufficient sureties, to be approved by the justice of the peace [magistrate], payable to the defendant, conditioned that the plaintiff will pay the defendant such damages as he may sustain in case such warrant has been illegally and unjustly sued out, which bond shall be filed among the papers of the cause; and, in case the suit be finally decided in favor of the defendant, he may bring suit against the plaintiff and his sureties on such bond, and shall recover such damages as may be awarded to him by the proper tribunal.

History: Laws 1921, ch. 182, 6; C.S. 1929, 82-106; 1941 Comp., 48-1506; 1953 Comp., 61-6-6.



Section 48-6-7 - Distress warrant, issued by whom.

48-6-7. Distress warrant, issued by whom.

Upon the filing of such oath and bond, it shall be the duty of such justice of the peace [magistrate] to issue his warrant to the sheriff or any constable of the county, commanding him to seize the property of the defendant, or so much as will satisfy the demand, which warrant shall be returnable to said justice [magistrate].

History: Laws 1921, ch. 182, 7; C.S. 1929, 82-107; 1941 Comp., 48-1507; 1953 Comp., 61-6-7.



Section 48-6-8 - Duty of officer.

48-6-8. Duty of officer.

It shall be the duty of the officer to whom such warrant is directed to seize the property of such tenant, or so much thereof as shall be of value sufficient to satisfy such debts and costs, and the same in his possession safely keep, unless the same is replevied as herein provided, and make due return thereof to the court to which said warrant is returnable.

History: Laws 1921, ch. 182, 8; C.S. 1929, 82-108; 1941 Comp., 48-1508; 1953 Comp., 61-6-8.



Section 48-6-9 - Defendant may replevy.

48-6-9. Defendant may replevy.

The defendant shall have the right at any time within ten days from the date of said levy to replevy the property seized, by giving bond payable to the plaintiff, with two or more good and sufficient sureties in double the amount of the debt, or, at his election, for the value of the property so seized, conditioned that if the defendant be cast in the action he shall satisfy the judgment that may be rendered against him or pay the estimated value of the property, with lawful interest thereon from the date of the bond.

History: Laws 1921, ch. 182, 9; C.S. 1929, 82-109; 1941 Comp., 48-1509; 1953 Comp., 61-6-9.



Section 48-6-10 - Judgment against sureties.

48-6-10. Judgment against sureties.

When the property levied on has been replevied as provided in the preceding section [48-6-9 NMSA 1978] and final judgment shall be rendered against the defendant, such judgment shall be also against him and his sureties on his replevy bond for the amount of the judgment, interest and costs, or for the value of the property replevied and interest, according to the terms of such bond.

History: Laws 1921, ch. 182, 10; C.S. 1929, 82-110; 1941 Comp., 48-1510; 1953 Comp., 61-6-10.



Section 48-6-11 - Perishable property sold.

48-6-11. Perishable property sold.

If the property is of a perishable or wasting kind, and the defendant fails to replevy as herein provided, the officer making the levy, or the plaintiff, or the defendant, may apply to the court, or judge thereof, to which the warrant is returnable, either in term time or vacation, for an order to sell such property; and if any person other than the defendant shall apply for such order of sale, the court shall not grant such order, unless the person applying shall file with such court an obligation, payable to the defendant, with two or more good and sufficient sureties, to be approved by said court, that they will be responsible to the defendant for such damages as he may sustain in case such sale be illegally and unjustly applied for, or be illegally and unjustly made, which sale shall be conducted as sales under execution.

History: Laws 1921, ch. 182, 11; C.S. 1929, 82-111; 1941 Comp., 48-1511; 1953 Comp., 61-6-11.



Section 48-6-12 - Summons for defendant.

48-6-12. Summons for defendant.

It shall be the duty of the justice of the peace [magistrate], at the time he issues the warrant to issue a summons to the defendant requiring him to answer before such justice [magistrate], if he has jurisdiction to finally try the cause, and, upon it being returned served, to proceed to judgment as in ordinary cases. If such justice of the peace [magistrate] has not jurisdiction to finally try the case, by reason of any provisions herein contained, he shall forthwith transfer all papers to the justice of the peace [magistrate] having jurisdiction to finally try said cause, who shall without delay issue summons to defendant, giving him notice of the suit and the time of the setting as provided by law; provided, that if the defendant has removed from the county without service, notice of suit shall be given him, as now provided by law, in attachment suit in justice of the peace [magistrate] court in this state, when the defendant is absent from the county or cannot be found in the county.

History: Laws 1921, ch. 182, 12; C.S. 1929, 82-112; 1941 Comp., 48-1512; 1953 Comp., 61-6-12.



Section 48-6-13 - Rights of tenant.

48-6-13. Rights of tenant.

Nothing in this act [48-6-1 to 48-6-16 NMSA 1978] shall be so construed as to prevent landlords and tenants from entering into such stipulations or contracts in regard to rents and advances as they may think proper; and, should the landlord, without any default on the part of the tenant or lessees, fail to comply in any respect with his part of the contract, he shall be responsible to said tenant or lessee for whatever damages may be sustained thereby; and to secure such damages to such tenant or lessee, he shall have a lien on all the property in his possession not exempt from forced sale, as well as upon all rents due to said landlord under said contract.

History: Laws 1921, ch. 182, 13; C.S. 1929, 82-113; 1941 Comp., 48-1513; 1953 Comp., 61-6-13.



Section 48-6-14 - Tenants shall not sublet without consent, etc.

48-6-14. Tenants shall not sublet without consent, etc.

If lands are rented by the landlord to any person or persons, such person or persons shall not assign their lease or sublet said lands, or any part thereof, during the term of said lease to any other person without first obtaining the consent of the landlord, his agent or attorney.

History: Laws 1921, ch. 182, 14; C.S. 1929, 82-114; 1941 Comp., 48-1514; 1953 Comp., 61-6-14.



Section 48-6-15 - Suit in district court.

48-6-15. Suit in district court.

When the amount in controversy is in excess of two hundred dollars [$200], suit may be instituted in the district court in the county in which the premises is [are] situated, or in which the defendant resides or may be found, by the filing in said court of complaint, affidavit and bond, with the clerk of said court as are required by this act [48-6-1 to 48-6-16 NMSA 1978] to be filed in the justice of the peace [magistrate] court, and notice of suit and trial thereof shall be had according to law and the rules of said court in civil cases.

History: Laws 1921, ch. 182, 15; C.S. 1929, 82-115; 1941 Comp., 48-1515; 1953 Comp., 61-6-15.



Section 48-6-16 - Construction of act.

48-6-16. [Construction of act.]

This act [48-6-1 to 48-6-16 NMSA 1978] shall not be construed to repeal, amend or modify Section 19 [48-3-5 NMSA 1978] of Chapter 65 of the Session Laws of 1917.

History: Laws 1921, ch. 182, 16; C.S. 1929, 82-116; 1941 Comp., 48-1516; 1953 Comp., 61-6-16.






Article 7 - Mortgages

Section 48-7-1 - Right of possession.

48-7-1. Right of possession.

In the absence of stipulation to the contrary, the mortgagor of real poperty [property] shall have the right of possession.

History: Laws 1876, ch. 36, 8; C.L. 1884, 1593; C.L. 1897, 2365; Code 1915, 571; 1941 Comp., 63-401; 1953 Comp., 61-7-1; Laws 1961, ch. 96, 11-116.



Section 48-7-4 - Release on record upon satisfaction of mortgage.

48-7-4. Release on record upon satisfaction of mortgage.

A. When any debt or evidence of debt secured by a mortgage or deed of trust upon any real estate in the state has been fully satisfied, it is the duty of the mortgagee, trustee or the assignee of the debt or evidence of debt, as the case may be, to cause the full satisfaction of it to be entered of record in the office of the county clerk of the county where the mortgage or deed of trust is recorded.

B. The debt or evidence of debt secured by a mortgage or deed of trust shall not have been fully satisfied for purposes of Subsection A of this section, even if all sums due thereunder have been paid in full, if the written agreement between the mortgagor or trustor and the mortgagee or beneficiary provides for the securing of a series of loans or a line of credit by a mortgage or deed of trust and the notation "Line of credit mortgage" is prominently placed on the mortgage or deed of trust that is filed with the county clerk in the county or counties in which the property is located.

C. If, at any time the obligation secured by the mortgage or deed of trust described in Subsection B of this section is fulfilled, and the balance is zero, the mortgagee or beneficiary shall cause the mortgage or deed of trust to be released of record upon written demand of the mortgagor, trustor or the successor or assignee thereof. In the event of the death or incompetence of the mortgagor or trustor, the heirs, personal representative, conservator or guardian of the mortgagor or trustor as appropriate may make the demand for release described in this subsection.

History: Laws 1909, ch. 51, 1; Code 1915, 4776; C.S. 1929, 117-120; 1941 Comp., 63-404; 1953 Comp., 61-7-4; Laws 1991, ch. 59, 1.



Section 48-7-4.1 - Alternative form of release of mortgage; filing by title insurer.

48-7-4.1. Alternative form of release of mortgage; filing by title insurer.

A. If, within ninety days after full satisfaction of a debt or evidence of debt secured by a mortgage or deed of trust upon any real estate, evidence of the full satisfaction has not been recorded pursuant to the provisions of Section 48-7-4 NMSA 1978, a title insurer may prepare and record a release of the mortgage or deed of trust; provided, however, no release shall be recorded by the title insurer unless the insurer has, no later than ten days prior to the date of recording, mailed notice of the intent to record to the last known address of the mortgagee, the trustee and beneficiary of a deed of trust or the assignee of record of the debt or evidence of debt.

B. A release recorded pursuant to this section shall include:

(1) the name of the mortgagee or trustee and beneficiary;

(2) the name of the mortgagor or trustor;

(3) the recording reference to the mortgage or deed of trust;

(4) a recital that the obligation secured by the mortgage or deed of trust has been paid in full; and

(5) the date and amount of payment.

C. A release recorded pursuant to this section shall be deemed to be the equivalent of a release recorded pursuant to Section 48-7-4 NMSA 1978.

D. In addition to any other remedy, a title insurer recording a release pursuant to this section shall be liable to any mortgagee or beneficiary of a deed of trust for damages, including attorney fees, that the mortgagee or beneficiary of a deed of trust may sustain by reason of the wrongful recording of a release of mortgage or deed of trust.

E. Nothing in this section relieves a person from an obligation to record a full satisfaction or release pursuant to Section 48-7-4 NMSA 1978 or from the imposition of a penalty for failure to record a full satisfaction or release pursuant to Section 48-7-5 NMSA 1978.

F. A title insurer may charge a reasonable fee to the mortgagee for the preparation and recording of the release of mortgage.

History: Laws 2003, ch. 245, 1.



Section 48-7-5 - Failure to release; penalty; civil liability.

48-7-5. [Failure to release; penalty; civil liability.]

Any person who shall be guilty of violating the preceding section [48-7-4 NMSA 1978], upon conviction before any justice of the peace [magistrate] or district court having jurisdiction of the same shall be punished by a fine of not less than ten [($10.00)] nor more than twenty-five dollars [($25.00)], and shall be liable in a civil action to the owner of such real estate for all costs of clearing the title to said property including a reasonable attorney's fee.

History: Laws 1909, ch. 51, 2; Code 1915, 4777; C.S. 1929, 117-121; 1941 Comp., 63-405; 1953 Comp., 61-7-5.



Section 48-7-6 - Release by administrator or executor of deceased mortgagee.

48-7-6. [Release by administrator or executor of deceased mortgagee.]

When the mortgagee of any land or tenements shall die leaving minor heirs, the executors or administrators of such mortgagee shall be and are hereby authorized, on receiving the amount due the estate of such deceased mortgage [mortgagee], to release to the mortgagor the legal title of the said mortgaged premises, and such deed of release shall be valid.

History: Laws 1884, ch. 29, 30; C.L. 1884, 2255; C.L. 1897, 2092; Code 1915, 4778; C.S. 1929, 117-122; 1941 Comp., 63-406; 1953 Comp., 61-7-6.



Section 48-7-7 - Sale of real property under power of sale; allowed if trustor agrees.

48-7-7. Sale of real property under power of sale; allowed if trustor agrees.

Except as specifically provided in the Deed of Trust Act [48-10-1 to 48-10-21 NMSA 1978], no real property or any interest in it shall be sold under any power of sale contained in any mortgage, mortgage deed, trust deed or any other written instrument having the effect of a mortgage, which has been executed subsequent to the effective date of Laws 1929, Chapter 139, Section 1.

History: Laws 1929, ch. 139, 1; C.S. 1929, 117-301; 1941 Comp., 63-407; 1953 Comp., 61-7-7; Laws 1987, ch. 61, 23.



Section 48-7-8 - Mortgage escrow funds; limitation; credit against principal.

48-7-8. Mortgage escrow funds; limitation; credit against principal.

A. A monthly charge may be held in escrow by a mortgagee for the payment of taxes, insurance premiums and other charges required by the terms of a mortgage subject to the restrictions in Subsection B of this section.

B. Any balance in the escrow fund, exceeding two months' total escrow charges for future taxes, insurance premiums or other required charges, plus the pro rata accrual for such taxes, premiums and other charges, upon the demand of the mortgagor but not more than once each year, shall be credited to the principal amount of the mortgage as provided in Subsection B, or as provided by the contractual agreement, within sixty days of the demand.

C. Failure of a mortgagee to credit upon demand any excess accumulation of escrow funds as provided in Subsection B of this section shall cause [a] penalty at the rate of six percent per year to run on the amount of such excess accumulation of escrow funds which penalty shall be payable to the mortgagor.

History: 1953 Comp., 61-7-8, enacted by Laws 1971, ch. 175, 1.



Section 48-7-9 - Mortgages; future advances; lien.

48-7-9. Mortgages; future advances; lien.

Every mortgage or other instrument securing a loan upon real estate and constituting a lien, or the full equivalent thereof, upon the real estate securing such loan, may secure future advances and the lien of such mortgage shall attach upon its execution and have priority from the time of recording as to all advances, whether obligatory or discretionary, made thereunder until such mortgage is released of record; provided, that the lien of such mortgage shall not exceed at any one time the maximum amount stated in the mortgage.

History: 1953 Comp., 61-7-9, enacted by Laws 1975, ch. 61, 1.



Section 48-7-10 - Mortgages; insurance proceeds.

48-7-10. Mortgages; insurance proceeds.

Where there is a mortgage of a single family residence securing a loan and where there are no federal regulations to the contrary, the mortgagor may require the proceeds of any insurance policy, which are payable by reason of damage to or destruction of the mortgaged property and which would otherwise be payable to the mortgagee, to be held jointly by the mortgagor and the mortgagee in an escrow account and to be applied toward the repair or replacement of the damaged property. Provided that it shall first be reasonably established to the satisfaction of the mortgagee that such repair or replacement will restore the mortgaged property to a value at least equal to the balance remaining on the obligation, at the time the damage or destruction occurred, secured by the mortgage.

History: 1953 Comp., 61-7-10, enacted by Laws 1975, ch. 184, 1.



Section 48-7-15 - Purpose of "due-on-sale" law.

48-7-15. Purpose [of "due-on-sale" law].

A. The legislature finds that the congress of the United States by an act entitled the Garn - St. Germain Depository Institutions Act of 1982 has preempted New Mexico law restricting the enforcement of due-on-sale clauses, except as provided in Section 341(c)(1) of that act as to loans made or assumed during the period March 15, 1979 through October 15, 1982. For real property loans made by lenders subject to state regulation, made or assumed during that period of time, the legislature may provide for restrictions on the enforcement of due-on-sale clauses. It is the intent of the legislature by this act [48-7-15 to 48-7-24 NMSA 1978] to provide legislation regulating due-on-sale clauses in contracts either made or assumed from March 15, 1979 through October 15, 1982.

B. The legislature further finds that the Garn - St. Germain Depository Institutions Act of 1982 gives the legislature the authority, during a three-year period commencing on October 15, 1982, to act regarding state restrictions on due-on-sale clauses contained in real property loans, which loans were made by lenders subject to state regulations. It is the intent of the legislature to affect by legislation such loans made or assumed between March 15, 1979 and October 15, 1982. Federally regulated federal savings and loan associations are the only lenders that are immune from state regulation of due-on-sale clauses. If the legislature fails to act during this three-year period, then due-on-sale clauses on any loan made by any lender may be escalated to any rate the lender desires upon assumption by another party.

C. The legislature finds that:

(1) the federally chartered savings and loan associations being permitted to enforce due-on-sale clauses and state chartered savings and loan associations being restricted in doing so creates a competitive advantage for federally chartered associations. This advantage will lead to a continued weakening of state chartered associations;

(2) a blended rate, as contained in this act, for real property loans which are assumed is the best approach for both the consumer and the lender. The consumer is assured of a predictable, fair interest rate and the lender a fair rate of return more reflective of its cost of money; and

(3) continuation of the current prohibition on enforcement of due-on-sale clauses will discourage investors from investing through mortgage bankers in New Mexico real property loans; whereas, a blended rate on assumptions will permit the sale of New Mexico real property loans and thereby attract additional capital to New Mexico.

History: Laws 1983, ch. 314, 1.



Section 48-7-16 - Definitions.

48-7-16. Definitions.

As used in this act [48-7-15 to 48-7-24 NMSA 1978]:

A. "due-on-sale clause" means a provision in a contract involving a real property loan which authorizes a lender, at its option, to accelerate an indebtedness and declare due and payable sums secured by the lender's security instrument if all or any part of the property, or an interest therein, is sold or transferred or, in the alternative, to demand an increase in the interest rate as a condition of approving an assumption of the loan;

B. "lender" means a person or government agency making a real property loan or any assignee or transferee, in whole or in part, of such a person or agency;

C. "mobile home" means a movable accommodation with not less than four hundred square feet of floor space used or designed for use as living quarters; and

D. "real property loan" means a loan, mortgage, advance or credit sale secured by a lien on real property, the stock allocated to a dwelling unit in a cooperative housing corporation, or a mobile home, whether real or personal property.

History: Laws 1983, ch. 314, 2.



Section 48-7-17 - Due-on-sale generally enforceable.

48-7-17. Due-on-sale generally enforceable.

Notwithstanding any provision of the statutory or common laws of this state to the contrary, a lender may enter into or enforce a contract containing a due-on-sale clause with respect to a real property loan, except as provided in Sections 5 and 6 [48-7-19 and 48-7-20 NMSA 1978] of this act.

History: Laws 1983, ch. 314, 3.



Section 48-7-18 - Real property loan contract controls.

48-7-18. Real property loan contract controls.

Except as otherwise provided in Sections 5 and 6 [48-7-19 and 48-7-20 NMSA 1978] of this act, the exercise by the lender of its option pursuant to a due-on-sale clause shall be exclusively governed by the terms of the loan contract, and all rights and remedies of the lender and the borrower shall be fixed and governed by the contract.

History: Laws 1983, ch. 314, 4.



Section 48-7-19 - Limitation of enforcement of regulated due-on-sale clauses.

48-7-19. Limitation of enforcement of regulated due-on-sale clauses.

A. In the exercise of its options under a due-on-sale clause, in a real property loan made or assumed between March 15, 1979 and October 15, 1982, a lender shall be prohibited from accelerating the indebtedness and declaring the loan due and payable and shall be limited in increasing the interest rate upon an assumption of the loan upon the transfer of the real property to the existing contract rate of interest plus an increase in the rate of interest not greater than two percentage points and a fee to transfer the real property loan of not greater than one percentage point of the unpaid principal balance of the real property loan at the time of the transfer. On each succeeding assumption of the real property loan on the same property, the lender may increase the contract rate of interest and charge the transfer fee as provided in the previous sentence. There shall be no enforcement of a prepayment penalty in said mortgages.

B. In no case shall the rate of interest charged on an assumption as provided in Subsection A of this section exceed one percent above the most recent federal national mortgage association auction rate of interest at which bids were made, rounded to the nearest one-fourth of one percent. Upon closing, the lender shall disclose in writing to the party assuming the real property loan the most recent federal national mortgage association auction rate of interest referred to in this subsection.

History: Laws 1983, ch. 314, 5.



Section 48-7-20 - Limitation of exercise of all due-on-sale options.

48-7-20. Limitation of exercise of all due-on-sale [options].

A lender may not exercise its option pursuant to a due-on-sale clause upon:

A. the creation of a lien or other encumbrance subordinate to the lender's security instrument which does not relate to a transfer of rights of occupancy in the property;

B. the creation of a purchase money security interest for household appliances;

C. a transfer by devise, descent or operation of law on the death of a joint tenant or tenant by the entirety;

D. the granting of a leasehold interest of three years or less not containing an option to purchase;

E. a transfer to a relative resulting from the death of a borrower;

F. a transfer where the spouse or children of the borrower become an owner of the property;

G. a transfer resulting from a decree of a dissolution of marriage, legal separation agreement or from an incidental property settlement agreement, by which the spouse of the borrower becomes an owner of the property; or

H. a transfer into an inter vivos trust in which the borrower is and remains a beneficiary and which does not relate to a transfer of rights of occupancy in the property.

History: Laws 1983, ch. 314, 6.



Section 48-7-21 - Security; safeguard.

48-7-21. Security; safeguard.

Any lender who feels the security interest is endangered by the transfer of a real property loan may proceed by foreclosure; provided that the lender shall, as a condition to such foreclosure, prove that the security interest in the property would be substantially impaired.

History: Laws 1983, ch. 314, 7.



Section 48-7-22 - Due-on-sale policy on nonregulated contracts.

48-7-22. Due-on-sale policy on nonregulated contracts.

In the exercise of its option under a due-on-sale clause, a lender is encouraged to permit an assumption of a real property loan at the existing contract rate or at a rate which is at or below the average between the contract and market rates, and nothing in this act [48-7-15 to 48-7-24 NMSA 1978] shall be interpreted to prohibit any such assumption.

History: Laws 1983, ch. 314, 8.



Section 48-7-23 - Governmental entity limitation of act.

48-7-23. Governmental entity limitation of act.

The provisions of Section 5 [48-7-19 NMSA 1978] of this act shall not apply to the transfer of a real property loan where the funds for the real property loans were provided through the issuance by a governmental entity or instrumentality of bonds the interest on which is exempt from federal income taxation and the transfer fails to conform to state and federal law governing the bonds.

History: Laws 1983, ch. 314, 9.



Section 48-7-24 - Attorney fees.

48-7-24. Attorney fees.

Attorney's fees shall be awarded to the prevailing party in any action brought under this act [48-7-15 to 48-7-24 NMSA 1978].

History: Laws 1983, ch. 314, 10.






Article 8 - Hospital Liens

Section 48-8-1 - Liens upon personal injury damages recovered by patients; creation; exception.

48-8-1. Liens upon personal injury damages recovered by patients; creation; exception.

A. Every hospital located within the state that furnishes emergency, medical or other service to any patient injured by reason of an accident not covered by the state workmen's compensation laws is entitled to assert a lien upon that part of the judgment, settlement or compromise going, or belonging to such patient, less the amount paid for attorneys' fees, court costs and other expenses necessary thereto in obtaining the judgment, settlement or compromise, based upon injuries suffered by the patient or a claim maintained by the heirs or personal representatives of the injured party in the case of the patient's death.

B. A hospital lien may be filed upon damages recovered, or to be recovered, either as a result of a judgment, or upon a contract of settlement or compromise, for the amount of the reasonable, usual and necessary hospital charges for treatment, care and maintenance of the injured party in the hospital and to the date of payment of the damages.

History: 1953 Comp., 61-9-1, enacted by Laws 1961, ch. 227, 1.



Section 48-8-2 - Filing and notice of hospital liens.

48-8-2. Filing and notice of hospital liens.

No hospital lien is effective upon damages recovered for personal injuries unless:

A. a written notice is filed in the office of the county clerk of the county in which the hospital asserting the lien is located containing the following information:

(1) an itemized statement of all claims certified as correct by an agent of such hospital;

(2) the date of the accident;

(3) the name and location of the hospital; and

(4) the name of the person, firm or corporation alleged to be liable to the injured party for the injuries received; and

B. the hospital sends by certified mail with return receipt requested, prior to the payment of any money to the injured person or his attorneys or legal representative as compensation for the patient's injuries, a copy of the written notice, together with a statement of the date of filing, to the person, firm or corporation alleged to be liable to the injured party for the injuries sustained. The person, firm or corporation alleged to be liable to the injured person shall, upon request of the hospital, disclose the name of the insurance carrier that has insured the person, firm or corporation against liability; and

C. the hospital mails a copy of the written notice by certified mail with return receipt requested to the home office of any insurance carrier that has insured the person, firm or corporation against liability, if the name and address is known.

History: 1953 Comp., 61-9-2, enacted by Laws 1961, ch. 227, 2.



Section 48-8-3 - Persons liable for payment of lien; limitation of actions.

48-8-3. Persons liable for payment of lien; limitation of actions.

A. Any person, firm or corporation, including an insurance carrier, making any payment to a patient or to his attorney, heirs or legal representative as compensation for the injury sustained, after the filing and receipt of written notice of the lien, as aforesaid, and without paying the hospital asserting the lien the amount of its lien or that portion of the lien which can be satisfied out of the money due under any final judgment or contract of compromise or settlement, less payment of the amount of any prior liens, shall be liable to the hospital for the amount that the hospital was entitled to receive.

B. Liability of the person, firm or corporation for the satisfaction of the hospital lien shall continue for a period of one year after the date of any payment of any money to the patient, his heirs or legal representatives as damages or under a contract of compromise or settlement. Any hospital may enforce its lien by a suit at law against the person, firm or corporation making the payment. In the event of a suit to enforce a lien the hospital may recover a reasonable attorney's fee and the costs of filing and recording the lien.

History: 1953 Comp., 61-9-3, enacted by Laws 1961, ch. 227, 3.



Section 48-8-4 - County clerk to maintain hospital lien records.

48-8-4. County clerk to maintain hospital lien records.

Every county clerk shall maintain a proper index of all hospital liens under the name of the injured person.

History: 1953 Comp., 61-9-4, enacted by Laws 1961, ch. 227, 4; 1995, ch. 78, 1.



Section 48-8-5 - Release of lien.

48-8-5. Release of lien.

The hospital shall, upon receipt of payment of the lien or the part recoverable under the lien, execute and file, at the expense of the hospital, a release of lien.

History: 1953 Comp., 61-9-5, enacted by Laws 1961, ch. 227, 5.



Section 48-8-7 - Hospital's interest in settlement restricted to lien rights.

48-8-7. [Hospital's interest in settlement restricted to lien rights.]

Nothing in this act [48-8-1 to 48-8-7 NMSA 1978] shall be construed to permit any hospital to be a party to or to have any interest in the amount or manner of any settlement of any claim on which a lien has been filed other than the lien rights as provided in this act.

History: 1953 Comp., 61-9-7, enacted by Laws 1961, ch. 227, 7.






Article 9 - Oil and Gas Products Lien Act

Section 48-9-1 - Short title.

48-9-1. Short title.

Sections 48-9-1 through 48-9-8 NMSA 1978 may be cited as the "Oil and Gas Products Lien Act."

History: 1953 Comp., 61-10-1, enacted by Laws 1973, ch. 100, 1.



Section 48-9-2 - Definitions.

48-9-2. Definitions.

As used in the Oil and Gas Products Lien Act:

A. "commission" means the oil and gas accounting commission [oil and gas accounting division of the taxation and revenue department];

B. "product" or "products" means severed oil, natural gas, liquid hydrocarbons, individually or in any combination thereof;

C. "severed" means the taking, extraction or production from the soil of any product in any manner;

D. "production unit" means a unit of property designated by the commission from which products of common ownership are severed;

E. "person" means any individual, executor, administrator, estate, agent, trust, trustee, institution, receiver, business trust, firm, corporation, partnership, cooperative, joint venture, governmental entity or agency, association or any other group or combination acting as a unit;

F. "interest owner" means a person owning an entire or fractional interest of any kind or nature in the products at the time they are severed from a production unit, or a person who has a right, either express or implied, to receive a monetary payment determined by the value of the products;

G. "operator" means any person engaged in the severance of products from a production unit for himself, for himself and other persons or for other persons;

H. "first purchaser" means the first person who takes, receives or purchases products from an interest owner at or after the time the products are severed from a production unit; and

I. "purchaser" means a person who takes, receives or purchases products from a first purchaser or another person other than an interest owner.

History: 1953 Comp., 61-10-2, enacted by Laws 1973, ch. 100, 2.



Section 48-9-3 - Security interest; lien; payment.

48-9-3. Security interest; lien; payment.

A. To secure payment from the first purchaser of the purchase price of the product, state royalty and all taxes which are required to be or are withheld and paid or to be paid by the first purchaser, an interest owner, subject to Section 48-9-5 NMSA 1978, shall have a continuing purchase money security interest in and a lien upon his interest in or share of the unpaid for product severed from a production unit in which he owns an interest or the proceeds of product if such unpaid for product has been sold by the first purchaser, until the purchase price, state royalty and taxes have been paid to the person entitled to receive payment therefor.

B. In the event of a bona fide dispute as to the amount due the interest owner, the purchase money security interest and the lien herein provided shall not accrue if the first purchaser tenders to the interest owner the amount which the first purchaser in good faith believes to be due and payable.

C. Any purchaser who pays the purchase price for products to the person from whom the products are acquired or to a person who is authorized to receive payment for an interest owner shall be deemed a buyer in ordinary course of business, as defined in Section 55-1-201(9) NMSA 1978, and take the products free of the purchase money security interest and lien of the interest owner, and the purchaser who makes such payment and all of his property shall be free from and not subject to the claims or purchase money security interest and lien of an interest owner.

History: 1953 Comp., 61-10-3, enacted by Laws 1973, ch. 100, 3.



Section 48-9-4 - Validity of security interest and lien; possession.

48-9-4. Validity of security interest and lien; possession.

The validity of the purchase money security interest and lien granted to an interest owner under the provisions of the Oil and Gas Products Lien Act shall not be dependent upon possession of the product by an interest owner or operator and no such purchase money security interest or lien shall become or be deemed to be void or expired by reason of a change or transfer of the actual or constructive possession or title of the product from the interest owner or an operator to an operator or purchaser.

History: 1953 Comp., 61-10-4, enacted by Laws 1973, ch. 100, 4.



Section 48-9-5 - Perfection of security interest and lien; filing notice.

48-9-5. Perfection of security interest and lien; filing notice.

A. If the purchase price for products, state royalty and the taxes which are required to be or are withheld and paid or to be paid are not paid to the person entitled to receive payment therefor after fifteen days and within forty-five days after payment is due by terms of agreement, the interest owner or operator may perfect the purchase money security interest and lien by filing for record in the office of the county clerk of the county in which the production unit is located a notice of lien in substantially the following form:

"NOTICE OF LIEN

Notice is hereby given that (name of interest owner for whom notice is filed) whose address is (address of named interest owner) owns an (fractional or decimal interest) interest in the products severed from the (name of well) by (name and address of operator), which well is designated as production unit No. (number) by the oil and gas accounting commission [oil and gas accounting division of the taxation and revenue department] and is located on the following described land in (name of county) county, New Mexico:

(description of land)

Products severed from said production unit have been and are now or may be taken, received and purchased by (name of first purchaser); and the above named interest owner has a purchase money security interest in and lien upon such products and the proceeds thereof to secure payment of the purchase price, state royalty and taxes for the months of (list months and year for which payment was not received) under the provisions of the Oil and Gas Products Lien Act.

Dated: (date)

.................................................................

(signature of interest owner or

operator)";

End Form

If the notice of lien is not filed for record within the time limit specified in this section, the purchase money security interest and lien shall terminate at the expiration of that time limit.

B. All instruments which are presented to a county clerk for filing in accordance with Subsection A of this section shall be deemed to be and filed as financing statements under the Uniform Commercial Code [Chapter 55 NMSA 1978], even though the signature of the first purchaser may not appear thereon. All such instruments may be terminated in the same manner as financing statements under the provisions of the Uniform Commercial Code. Filing of a notice of lien or termination statement by an operator shall inure to the benefit of and be binding upon all named interest owners.

C. Upon perfection by filing, the purchase money security interest and lien of the interest owner shall relate back to and be effective as of the date on which the first purchaser took, received or purchased product unpaid for and shall take priority over the rights of all persons whose rights or claims arise or attach to the product unpaid for or the proceeds of product if such product has been sold by the first purchaser, including those which arise or attach between the time the purchase money security interest and lien attaches and the time of filing.

History: 1953 Comp., 61-10-5, enacted by Laws 1973, ch. 100, 5.



Section 48-9-6 - Effect of act and filing; title; purchaser's rights; collateral security.

48-9-6. Effect of act and filing; title; purchaser's rights; collateral security.

A. Neither the provisions of the Oil and Gas Products Lien Act nor the filing of any instrument permitted under that act shall affect the time at which legal title to the products from a production unit may pass from an interest owner or operator to a purchaser by agreement or operation of law subject to the purchase money security interest and lien granted under the provisions of that act, the ownership of the products before severed from a production unit as reflected by the records affecting real property or the right of a purchaser to take or receive products from a production unit under the terms of a division order or similar agreement for the sale and purchase of products and a purchaser shall be free to transport products out of the state notwithstanding the provisions of the Oil and Gas Products Lien Act.

B. No person entitled to a purchase money security interest and lien under the provisions of the Oil and Gas Products Lien Act shall be deemed to have waived or relinquished such purchase money security interest and lien by taking or receiving collateral security for payment of the purchase price for or taxes measured by the value of the product unless he expressly agrees thereto in writing.

History: 1953 Comp., 61-10-6, enacted by Laws 1973, ch. 100, 6.



Section 48-9-7 - Enforcement; actions and costs; cumulative remedies.

48-9-7. Enforcement; actions and costs; cumulative remedies.

A. The purchase money security interest and lien granted to an interest owner under the provisions of the Oil and Gas Products Lien Act shall follow the product unpaid for or the proceeds of the product if such product has been sold by the first purchaser and the purchase money security interest and lien shall expire one year after the date of the filing of the notice of lien unless proper action to enforce the lien is commenced within a one-year period in the district court of the county in which the production unit, or any part thereof, is located, or wherever the product unpaid for or the proceeds of product sold may be found. Any number of persons claiming purchase money security interests and liens with respect to the products from the same production unit may join in the same action and where separate actions are commenced, the court may consolidate them. The court shall allow as part of the costs of the action any moneys paid for filing and recording instruments under the provisions of Subsection A of Section 48-9-5 NMSA 1978 and reasonable attorneys' fees for the prevailing party in the trial and appellate courts. If an action is commenced after the filing of an instrument as provided in Subsection A of Section 48-9-5 NMSA 1978, said instrument shall be considered as a lien upon all product [products] unpaid for and all accounts receivable of or debts due the first purchaser from subsequent purchasers for payment of the price of the products, state royalty payments and the taxes measured by the value of the product, and the purchase money security interest and lien of the claimant may be enforced against such property of the first purchaser in the manner provided by law.

B. Nothing in the Oil and Gas Products Lien Act shall be construed to impair or affect the right of any person to whom any debt may be due for the purchase price of product, state royalty or taxes to maintain a personal action to recover the debt against the person liable for payment thereof.

C. Nothing in the Oil and Gas Products Lien Act shall be construed to impair or affect the rights and remedies of any person under the provisions of the Uniform Commercial Code [Chapter 55 NMSA 1978] and the provisions of the Oil and Gas Products Lien Act shall be deemed cumulative to and not a limitation on or a substitution for any rights or remedies otherwise provided by law to a creditor against his debtor. The claimant of a purchase money security interest and lien granted under the terms of the Oil and Gas Products [Lien] Act may utilize the remedies of replevin, attachment and garnishment.

D. Nothing contained in the Oil and Gas Products Lien Act shall alter or restrict any other remedies in favor of the state of New Mexico, including the cancellation of state oil and gas leases for nonpayment of oil or gas in kind sold by the state or nonpayment of state royalty money due and unpaid, and the provisions of this act shall be deemed cumulative to and not an amendment to, a limitation on or a substitution for any rights or remedies provided by Section 19-10-11 NMSA 1978.

History: 1953 Comp., 61-10-7, enacted by Laws 1973, ch. 100, 7.



Section 48-9-8 - Priority; assignment; representation.

48-9-8. Priority; assignment; representation.

A. Liens or claims for taxes measured by the value of product and royalty payments due the state, whether under the Oil and Gas Products Lien Act or other acts, shall have a first, superior and paramount priority. The purchase money security interest and lien provided by the Oil and Gas Products Lien Act shall then and thereafter be preferred to and have priority over any other lien, mortgage, security interest or other encumbrance which may attach to or be asserted against the unpaid for products severed from a production unit or the proceeds of product if such product has been sold by the first purchaser, except liens under the Oil and Gas Lien Act [70-4-1 to 70-4-15 NMSA 1978] and perfected liens of common carriers provided by Sections 48-3-8, 65-2-51 [repealed] and 63-3-12 NMSA 1978 or under published tariff schedules.

B. The purchase money security interest and lien granted to an interest owner under the provisions of the Oil and Gas Products Lien Act may be assigned, in whole or in part; provided, however, that the rights of any assignee shall be the same as those of the assignor; and, provided further, however, that any deed of trust, mortgage or security agreement executed by an interest owner in favor of another and covering products severed or to be severed from a production unit shall also be deemed an assignment of the interest owner's rights under this act.

C. Any first purchaser who takes, receives or purchases products severed or to be severed from a production unit shall be deemed to make a continuing representation that he will not take, receive or purchase products while insolvent.

History: 1953 Comp., 61-10-8, enacted by Laws 1973, ch. 100, 8.






Article 10 - Deeds of Trust

Section 48-10-1 - Short title.

48-10-1. Short title.

Sections 1 through 21 [48-10-1 to 48-10-21 NMSA 1978] of this act may be cited as the "Deed of Trust Act".

History: Laws 1987, ch. 61, 1.



Section 48-10-3 - Definitions.

48-10-3. Definitions.

As used in the Deed of Trust Act, unless the context otherwise requires:

A. "beneficiary" means the person named or otherwise designated in a deed of trust as the person for whose benefit a deed of trust is given or the person's successor in interest;

B. "contract" means an agreement between or among two or more persons, including, without limitation, a note, promissory note, guarantee or the terms of any deed of trust;

C. "credit bid" means a bid made by the beneficiary in full or partial satisfaction of the contract that is secured by the deed of trust. A credit bid may only include an amount owing on a contract with interest secured by liens, mortgages, deeds of trust or encumbrances that are superior in priority to the deed of trust and which liens, mortgages or encumbrances, whether recourse or nonrecourse, are outstanding as provided in the contract or as provided in the deed of trust, together with the amount of other obligations provided in or secured by the deed of trust and the costs of exercising the power of sale and the trustee's sale, including the fees of the trustee and reasonable attorney fees actually incurred by the trustee and the beneficiary;

D. "parent corporation" means a corporation that owns eighty percent or more of each class of the issued and outstanding stock of another corporation or, in the case of a savings and loan association, eighty percent or more of the issued and outstanding guaranty capital of the savings and loan association;

E. "person" means an individual or organization;

F. "deed of trust" means a document by way of mortgage in substance executed in conformity with the Deed of Trust Act and in conformity with Section 47-1-39 NMSA 1978 granting or mortgaging trust real estate to a trustee qualified under the Deed of Trust Act to secure the performance of a contract;

G. "junior encumbrancer" means a person holding a lien, mortgage or other encumbrance of record evidencing an interest in the trust real estate that is subordinate in priority to the deed of trust and includes a lienholder, a mortgagee, a seller and a purchaser as provided in a real estate contract and, where the context is applicable, escrow agents as provided in a real estate contract;

H. "trust real estate" means any legal, equitable, leasehold or other interest in real estate, including the term "real estate" as defined in Section 47-1-1 NMSA 1978 and any improvements and fixtures, which is capable of being transferred whether or not the interest is subject to any prior mortgages, deeds of trust, contracts for conveyance of real estate, real estate contracts or other liens or encumbrances; provided, however, trust real estate shall not include:

(1) any real estate used by the trustor for farming operations, including farming, tillage of the soil, dairy farming, ranching, production or raising of crops, poultry or livestock, and production of poultry or livestock products in an unmanufactured state; or

(2) oil and other liquid hydrocarbons, or gas, including casinghead gas, condensates and other gaseous petroleum substances, or coal or other minerals in, on or under real estate, including patented and unpatented mining claims, unless such minerals have not been severed from and are included with the surface estate.

The character of trust real estate shall be determined as of the date of the deed of trust covering the trust real estate;

I. "trustee" means a person qualified as provided in the Deed of Trust Act. The obligations of a trustee to the trustor, beneficiary and other persons are as provided in the Deed of Trust Act, together with any other obligations specified in the deed of trust. Both the beneficiary and the trustee have all the powers of a mortgagee as provided by law; and

J. "trustor" means the person or the person's successor in interest granting or mortgaging trust real estate by a deed of trust as security for the performance of a contract and is the same as a mortgagor granting or mortgaging real estate by way of mortgage as provided by law.

History: Laws 1987, ch. 61, 3; 1993, ch. 145, 2; 1998, ch. 63, 5; 2006, ch. 32, 1.



Section 48-10-5 - Description of trust real estate; mailing address of trustor, beneficiary and trustee.

48-10-5. Description of trust real estate; mailing address of trustor, beneficiary and trustee.

A. In deeds of trust the legal description of trust real estate shall be given by one of the following methods:

(1) by the use of lot, block, tract or parcel as provided in a recorded subdivision plat;

(2) by the use of a metes and bounds or course and distance survey;

(3) by the use of the governmental rectangular survey system with specific identification of the location within any section or sections, tract or tracts, of a township and range; or

(4) by the use of any other method of description provided by law.

B. If the trust real estate is the subject of a recorded subdivision plat, the legal description of the trust real estate shall be given by the use of lot, block, tract or parcel as shown on the recorded subdivision plat.

C. The mailing address of each trustor, beneficiary and trustee shall be specified in each deed of trust.

History: Laws 1987, ch. 61, 5.



Section 48-10-6 - Trustee of deed of trust; qualification.

48-10-6. Trustee of deed of trust; qualification.

A. Except as provided in Subsection B of this section, the trustee of a deed of trust shall be:

(1) an organization doing business under the laws of New Mexico as a bank, trust company, savings and loan association, escrow company or title insurance company including an agent or underwriter;

(2) an individual who is a member of the state bar of New Mexico;

(3) an organization which is licensed, chartered or regulated by the federal deposit insurance corporation, the comptroller of the currency, the federal savings and loan insurance corporation, the federal home loan bank, the bureau of federal credit unions or any successors; or

(4) the parent corporation of any association or corporation referred to in this subsection or any subsidiary corporation all the stock of which is owned by or held solely for the benefit of any such association or corporation referred to in this subsection.

B. No trustee of a deed of trust or parent corporation or subsidiary corporation of a corporate trustee which is a trustee of a deed of trust shall be the beneficiary of the deed of trust.

History: Laws 1987, ch. 61, 6.



Section 48-10-7 - Appointment of successor trustee by beneficiary.

48-10-7. Appointment of successor trustee by beneficiary.

A. If a person appointed as trustee fails to qualify, is unwilling, unqualified or unable to serve or resigns as trustee, the beneficiary may appoint a successor trustee and the appointment shall constitute a substitution of trustee.

B. The beneficiary may remove a trustee at any time for any reason or cause and appoint a successor trustee, and the appointment shall constitute a substitution of trustee.

C. Substitutions shall be made by recording notice of the substitution in the office of the county clerk of each county in which all or any part of the trust real estate is situated at the time of the substitution. The beneficiary shall give written notice through registered or certified mail, postage prepaid, to the trustor, the trustee and the successor trustee. A notice of substitution of trustee shall be sufficient if acknowledged by all beneficiaries as provided in the deed of trust and prepared in substantially the following form:

"NOTICE OF SUBSTITUTION OF TRUSTEE

The undersigned beneficiary hereby appoints __________

__________________ successor trustee under the

deed of trust executed by _______________________ as

trustor, in which _______________________ is named

beneficiary and _______________________ as trustee,

and recorded _______________________, 20_______, in

_______________________ County, New Mexico, in book

_______________________, page _____________, and

legally describing the trust real estate as:

(legal description of trust real estate)

Dated this ____________ day of

_______________________, 20_____.

_____________________________________

Signature of Beneficiary

(Here add Acknowledgment).". End Form

D. A notice of substitution of trustee is effective immediately on execution as provided in Subsection C of this section.

E. A person appointed as a trustee under a deed of trust may resign as trustee at any time. The resignation shall be without liability, provided the person has not agreed in writing to be appointed trustee or has not acted in the capacity of trustee. The trustee may only resign as provided in the deed of trust and the Deed of Trust Act. If a trustee fails to qualify or is unwilling or unable to serve or resigns, the validity of the deed of trust shall not be affected, except that no action required to be performed by the trustee as provided in the Deed of Trust Act or as provided in the deed of trust may be taken until a successor trustee is appointed by the beneficiary as provided in this section. If the beneficiary fails or refuses to appoint a successor trustee, the terms of Section 47-1-42 NMSA 1978 shall be applicable. Resignation by a trustee is made by recordation of a notice of resignation in the office of the county clerk of each county in which all or any part of the trust real estate is situated at the time of the resignation. Written notice shall be given through registered or certified mail, postage prepaid, to the trustor and the beneficiary. A notice of resignation of trustee is sufficient if acknowledged by the trustee and prepared in substantially the following form:

"NOTICE OF RESIGNATION OF TRUSTEE

The undersigned trustee hereby resigns as trustee

under the deed of trust executed by

_____________________________, as trustor, in which

________________________________ is named

beneficiary, and recorded _______________________,

20_____, in ________________________________

County, New Mexico, in book _____________________,

page _____________, and legally describing the

trust real estate as:

(legal description of trust real estate)

Dated this ____________ day of

__________________________, 20_____.

_____________________________________

Signature of Trustee

(Here add Acknowledgment).". End Form

History: Laws 1987, ch. 61, 7; 2006, ch. 32, 2.



Section 48-10-8 - Deed of trust as security.

48-10-8. Deed of trust as security.

Deeds of trust may be executed as security for the performance of a contract. The laws of New Mexico which refer to mortgages as security instruments are deemed to also include deeds of trust unless the context otherwise requires. The lien theory of mortgages in New Mexico shall continue to apply to deeds of trust executed as provided in the Deed of Trust Act.

History: Laws 1987, ch. 61, 8.



Section 48-10-9 - Grants in trust of real estate; uses.

48-10-9. Grants in trust of real estate; uses.

Grants or mortgages of trust real estate may be made to secure the performance of a contract of the trustor or any other person. Unless otherwise specifically provided in the deed of trust or otherwise specifically agreed in writing by the trustor and the beneficiary at the time of acquisition, an interest in the trust real estate acquired by the trustor after the execution of the deed of trust shall run to the benefit of the trustee and beneficiary as security for the contract for which the trust real estate is granted or mortgaged as if the interest had been acquired before execution of the deed of trust.

History: Laws 1987, ch. 61, 9.



Section 48-10-10 - Sale of trust real estate; power of trustee; foreclosure of deed of trust.

48-10-10. Sale of trust real estate; power of trustee; foreclosure of deed of trust.

A. By virtue of the trustee's position, a power of sale is conferred upon the trustee of a deed of trust under which the trust real estate may be sold as provided in the Deed of Trust Act after a breach or default in performance of the contract for which the trust real estate is granted or mortgaged as security or a breach or default in performance of the deed of trust. Except as specifically provided in the Deed of Trust Act, the trustee shall not delegate the duties of the trustee as provided in the Deed of Trust Act. At the option of the beneficiary, a deed of trust may be foreclosed in the manner provided by law for the foreclosure of mortgages on real estate. Either the beneficiary or the trustee shall constitute the proper and complete party plaintiff in any action to foreclose a deed of trust.

B. The trustee or beneficiary may commence an action to foreclose a deed of trust at any time before the trust real estate has been sold as provided in the power of sale. A sale of trust real estate as provided in a power of sale in a deed of trust shall not be held after an action to foreclose the deed of trust has been commenced unless the foreclosure action has been dismissed.

C. The power of sale of trust real estate conferred upon the trustee shall not be exercised before the expiration of ninety days from the recording of the notice of the sale.

D. The trustee need only be joined as a party in separate civil actions pertaining to a breach of an obligation of a trustee as provided in the Deed of Trust Act or as provided in the deed of trust. Any order of the court entered against the beneficiary is binding upon the trustee with respect to any actions that the trustee is authorized to take by the deed of trust or by the Deed of Trust Act. If the trustee is joined as a party in any other separate civil action, other than an action in which the trustee is an indispensable or necessary party, the trustee is entitled to be immediately dismissed and to recover the costs and reasonable attorney fees actually incurred by the trustee from the person joining the trustee and from the beneficiary, jointly and severally.

History: Laws 1987, ch. 61, 10; 1993, ch. 145, 4; 2006, ch. 32, 3.



Section 48-10-11 - Notice of trustee's sale.

48-10-11. Notice of trustee's sale.

A. The trustee shall give written notice of the time and place of sale, legally describing the trust real estate to be sold, by each of the following methods:

(1) publication of the notice as provided by law for foreclosure of mortgages on real estate;

(2) recording of the notice in the office of the clerk of each county in which the trust real estate is situated; and

(3) giving notice as provided in Section 48-10-12 NMSA 1978 to the extent applicable.

B. The sale shall be held at the time and place designated in the notice of sale on a day other than a Saturday, Sunday or legal holiday and at the time provided by law for the foreclosure sale of real estate under real estate mortgages on the front steps of the courthouse of the county in which the trust real estate is located. If the trust real estate is located in more than one county, the sale may be held in any county in which part of the trust real estate is located.

C. The notice of sale shall contain the street address, if any, or identifiable location as well as the legal description of the trust real estate. Failure to accurately describe within the notice either the street address or the identifiable location of the trust real estate to be sold shall not be grounds for invalidating the sale if the correct legal description of the trust real estate to be sold was contained in the notice of sale. The notice of sale shall be sufficient if made in substantially the following form:

"NOTICE OF TRUSTEE'S SALE

The following legally described trust real estate

will be sold, pursuant to the power of sale as

provided in the deed of trust recorded in book

_______________ at page _______,

___________________ County, New Mexico, records, at

public auction to the highest bidder on the front

steps of the county courthouse in

_____________________ County, New Mexico, in or

near _____________________________, New Mexico, on

_________________, 20____, at ______________

o'clock ___m. of that day:

(street address, if any, or identifiable location

of trust real estate and legal description of

trust real estate)

Dated this ____________ day of

____________________, 20_____.

_________________________ ________________________

(Name of Trustor) (Name of Trustee)

________________________________

Signature

(Here add Acknowledgment).". End Form

History: Laws 1987, ch. 61, 11; 2006, ch. 32, 4; 2007, ch. 156, 2.



Section 48-10-12 - Request for copies of notice of sale; mailing by trustee or beneficiary.

48-10-12. Request for copies of notice of sale; mailing by trustee or beneficiary.

A. A person desiring a copy of a notice of sale as provided in a deed of trust shall, at any time after the recording of the deed of trust and before the recording of a notice of sale as provided in a deed of trust, record in the office of the county clerk in any county in which part of the trust real estate is situated an acknowledged request for a copy of the notice of sale. The request shall provide the name and address of the person requesting a copy of the notice and shall identify the deed of trust by providing the county book and page numbers of the recording data of the deed of trust and by stating the names of the original parties to the deed of trust, the date the deed of trust was recorded and the legal description of the trust real estate and shall be in substantially the following form:

REQUEST FOR NOTICE

Request is made that a copy of any notice of sale as provided in the deed of trust recorded in book ...... at page ......., .......................... County, New Mexico records, on ............, 19 ...

(legal description of trust real estate)

executed by ............ as trustor, in which ......... is named as beneficiary and ....... as trustee, be mailed to ...........at ............

Dated this ... day of ......., 19 ...

................................

Signature

(Here add Acknowledgment) End Form

B. Not later than thirty days after recording the notice of sale, the trustee or beneficiary shall mail by certified or registered mail with postage prepaid a copy of the notice of sale with the recording date shown on the notice of sale, together with any notice required to be given by Subsection C of this section, addressed as follows:

(1) to each person whose name and address are provided in a request for notice, which has been recorded before the recording of the notice of sale, directed to the address designated in the request; and

(2) to each person who, at the time of recording of the notice of sale, appears by a document recorded in the real estate records of the county clerk in the county in which any part of the trust real estate is situated to have an interest in any of the trust real estate including junior encumbrancers. The copy of the notice shall be addressed to the person whose interest so appears at the address provided in the document. If no address for the person is provided in the document, no notice need be mailed to the person. If the interest which appears on the records of the county clerk is a deed of trust, a copy of the notice need only be mailed to the beneficiary as provided in the deed of trust. If any person having such an interest, or the trustor, or any person who has recorded a request for notice wants to change the address to which notice shall be mailed, the change shall be accomplished by a request for notice as provided in this section.

C. The trustee or beneficiary shall, within five business days after the recordation of the notice of sale, mail by certified or registered mail, with postage prepaid, a copy of any notice of sale showing the recording date the notice was recorded to each of the persons who were parties to the deed of trust. The notice shall be addressed to the mailing address specified in the deed of trust. In addition, notice to each such party shall contain a statement that a breach or default in performance of the deed of trust or the contract secured by the deed of trust, or both, has occurred and shall provide the nature of the breach or default in performance and of the election of the beneficiary to sell or cause to be sold the trust real estate as provided in the deed of trust and the additional notice shall be signed by the beneficiary or the agent of the beneficiary. A copy of the additional notice shall also be sent with the notice as provided in Paragraph (2) of Subsection B of this section to all junior encumbrancers together with a written statement that the interest of the junior encumbrancer may be subject to being terminated by the trustee's sale. The written statement may be provided in the statement of breach or default in performance.

D. No request for a copy of a notice recorded as provided in this section nor any statement or allegation in the request nor any record of the request shall affect the title to the trust real estate or be deemed notice to any person that a person requesting a copy of notice of sale has or claims any interest in, or claim upon, the trust real estate.

History: Laws 1987, ch. 61, 12.



Section 48-10-13 - Sale by public auction; postponement of sale.

48-10-13. Sale by public auction; postponement of sale.

A. On the date and at the time and place designated in the notice of sale, the trustee shall sell the trust real estate at public auction for cash to the highest bidder. To determine the highest bidder, the trustor or beneficiary present at the sale may suggest the then existing and legally described and established lots, blocks, tracts or parcels of the trust real estate in which the trust real estate may be sold. The trustee shall ascertain all such suggestions, shall conditionally sell the trust real estate under each suggestion and, in addition, shall sell the trust real estate as a whole. The trustee shall determine which conditional sale results in the highest total price bid for all of the trust real estate. The lawyer for the trustee may conduct the sale and may act at the sale as the auctioneer for the trustee. Any person, including the trustee or beneficiary, may bid at the sale. Only the beneficiary may make a credit bid, instead of cash, at the sale. A junior encumbrancer may bid the amount or value of the obligation secured by the lien, mortgage, encumbrance or real estate contract, as the case may be, owed to the junior encumbrancer, less the amount or value of any prior deeds of trust, mortgages, liens, encumbrances or real estate contracts, if any, instead of cash, at the sale. In appropriate circumstances, the trustee may sell the trust real estate subject to prior deeds of trust, mortgages, liens, encumbrances or real estate contracts that are not being foreclosed. Every bid shall be deemed an irrevocable offer until the sale is completed and the sale shall not be deemed completed until the purchaser pays the price bid in immediately collectible or available federal funds. If the purchaser fails to pay the amount bid by the purchaser for the trust real estate struck off to the purchaser at the sale as provided in the Deed of Trust Act, the trustee may accept the next highest bid or proceed with the sale of the trust real estate to the highest bidder. The person who fails to make the payment shall be liable to any person who suffers loss or expenses, including reasonable attorney fees actually incurred by the trustee and beneficiary occasioned by the failure, and the trustee may subsequently in any postponed or continued sale of the trust real estate reject any bid of the person failing to pay the amount bid.

B. The person conducting the sale may, for the purpose of verifying the proper amount to be paid or the availability of immediately collectible federal funds, postpone or continue the sale for a reasonable period by giving notice of the new time by public declaration at the time and place last appointed for the sale. No other notice of the postponed or continued sale is required.

History: Laws 1987, ch. 61, 13; 2006, ch. 32, 5; 2007, ch. 156, 3.



Section 48-10-14 - Payment of bid; trustee's deed.

48-10-14. Payment of bid; trustee's deed.

A. The purchaser at the sale, other than the beneficiary or the beneficiary's personal representatives, successors or assigns, to the extent of the credit bid of the purchaser, shall immediately pay the price bid. Upon receipt of payment of the price bid by the trustee in collected federal funds, the trustee shall execute and deliver the trustee's deed to the purchaser. The trustee's deed shall raise the presumption of compliance with the requirements of the Deed of Trust Act relating to the exercise of the power of sale and the sale of the trust real estate, including recording, mailing, publishing and posting of notice of sale and the conduct of sale, in favor of subsequent purchasers, mortgagees or encumbrancers for value and without actual notice.

B. The trustee's deed shall operate to convey to the purchaser the title, interest and claim of the trustee, the trustor, the beneficiary, their respective successors in interest and of all persons claiming the trust real estate sold by or through them, including all interest or claim in the trust real estate acquired after the recording of the deed of trust and before delivery of the trustee's deed. The conveyance shall be clear of the interests of junior encumbrancers in the trust real estate whose interests have been effectively foreclosed by the proceeding.

History: Laws 1987, ch. 61, 14; 2007, ch. 156, 4.



Section 48-10-15 - Disposition of proceeds of sale.

48-10-15. Disposition of proceeds of sale.

A. The trustee shall apply the proceeds of the sale of the trust real estate by the trustee as follows:

(1) to the costs of exercising the power of sale and of sale, including the payment of the fees of the trustee and reasonable attorneys' fees actually incurred by the trustee and the beneficiary;

(2) to the payment of the contract secured by the deed of trust;

(3) to the payment of all other obligations provided in or secured by the deed of trust; and

(4) to the junior encumbrancers in order of their priority. After payment in full to all junior encumbrancers, payment shall be made to the trustor.

B. The trustee may, in the discretion of the trustee, instead of any one or more of the applications specified in Subsection A of this section elect to deposit the balance of the proceeds available for distribution to junior encumbrancers with the clerk of the district court in the county in which the sale took place. The trustee may deposit the balance of the proceeds in connection with a separate civil interpleader action. Upon deposit of the balance of the proceeds, the trustee shall be discharged from all responsibility for acts performed in good faith as provided in the Deed of Trust Act and the clerk shall hold the proceeds subject to the order of the district court upon the application, by separate civil action if necessary, of any interested party.

History: Laws 1987, ch. 61, 15.



Section 48-10-16 - Redemption.

48-10-16. Redemption.

A. Except as otherwise provided in Subsection E of this section, the redemption period after a trustee's sale shall be nine months, or the period provided in the deed of trust, whichever is the lesser period, and shall begin to run from the date of the trustee's sale. In the deed of trust, the parties may shorten the redemption period to not less than one month.

B. After the sale of trust real estate pursuant to Section 48-10-13 NMSA 1978, the trust real estate may be redeemed by the trustor or any junior encumbrancer:

(1) by paying to the purchaser at any time within the redemption period, the amount paid at the sale, with interest from the date of sale at the rate of ten percent a year, together with all taxes, interest and penalties thereon, and all payments made to satisfy in whole or in part any prior lien or mortgage not foreclosed, paid by the purchaser after the date of sale, with interest on the taxes, interest, penalties and payments made on liens or mortgages at the rate of ten percent a year from the date of payment; or

(2) by filing a petition for redemption in the district court in the county where the trustee's sale was held and by making a deposit of the amount set forth in Paragraph (1) of this subsection in cash in the office of the clerk of that district court at any time within the redemption period. Copies of the petition for redemption shall be served upon the purchaser of real estate under a trustee's sale; and

(3) the trustor shall have the first priority to redeem the real estate sold under a trustee's sale. If the trustor does not redeem the real estate as provided in this section, each junior encumbrancer shall have a right to redeem the real estate. The order of priority of such redemption rights shall be the same priority as the underlying junior encumbrances, as agreed by the parties or as otherwise determined by the court. All redemptions must be made within the redemption period.

C. The purchaser of real estate under a trustee's sale, upon being served with the petition for redemption of the property, shall answer the petition within thirty days after service of the petition.

D. The hearing shall be governed by the rules of civil procedure. After the case is filed, the hearing shall be set upon the earlier of the filing of a petition for redemption by the trustor or the expiration of the redemption period. At the hearing, the judge shall determine the amount of money necessary for the redemption, which shall include the money paid at the sale and all taxes, interest, penalties and payments made in satisfaction of liens, mortgages and encumbrances. If more than one redemption is filed, the court shall also determine which redemption has priority pursuant to the provisions of Subsection B of this section and which party is therefore entitled to redeem the property. At the conclusion of the hearing, the district court may order the clerk of the court to issue the certificate of redemption upon such terms and conditions as the district court deems just.

E. A junior encumbrancer who does not have actual notice or knowledge of the trustee's sale and who has been otherwise omitted from the trustee's sale proceeding shall be entitled to redeem the trust real estate by petitioning the district court in the county where the trustee's sale was held and making a deposit of the amount set forth in Paragraph (1) of Subsection B of this section. The action shall proceed as provided in Subsections C and D of this section. The purchaser of the trust real estate at the trustee's sale may petition the district court to terminate the right of redemption of an omitted junior encumbrancer. In any action commenced pursuant to the provisions of this subsection by or against an omitted junior encumbrancer, the redemption period shall be the period provided in Subsection A of this section, except that the redemption period shall begin to run from the date the final judgment is filed in the action, or from such later date as may be ordered by a court having jurisdiction:

(1) if enforcement of a judgment affecting the redemption is stayed on appeal; or

(2) for other good cause shown.

F. As used in this section, the terms "trustor", "beneficiary", "junior encumbrancer" and "purchaser" include their respective personal representatives, heirs, successors and assigns.

History: Laws 1987, ch. 61, 16; repealed and reenacted by Laws 2006, ch. 32, 6; 2007, ch. 156, 5.



Section 48-10-17 - Action to recover balance after sale or foreclosure on trust real estate as provided in deed of trust; action to recover balance prohibited on loans secured by low-income households.

48-10-17. Action to recover balance after sale or foreclosure on trust real estate as provided in deed of trust; action to recover balance prohibited on loans secured by low-income households.

A. Except as provided in Subsections D and E of this section, within six years after the date of a trustee's sale of trust real estate under a deed of trust as provided in the Deed of Trust Act, a separate civil action may be commenced to recover a deficiency judgment for the balance due on the contract for which the deed of trust was given as security. The deficiency judgment shall be for an amount equal to the sum of the total amount owing the beneficiary or the beneficiary's personal representatives, successors or assigns as of the date of the sale, as determined by the court, and, if applicable, the amount owing on all prior mortgages, deeds of trust, liens and encumbrances and real estate contracts with interest less the sale price at the sale by the trustee of the trust real estate. Any deficiency judgment recovered shall include interest on the amount of the deficiency from the date of the sale at the rate provided in the deed of trust or contract, together with any costs of the action.

B. If no action is commenced for a deficiency judgment as provided in Subsection A of this section, the proceeds of the sale, regardless of amount, shall be deemed to be in full satisfaction of the debt and no right to recover a deficiency in any separate civil action shall exist.

C. Except as provided in Subsections D and E of this section, the Deed of Trust Act does not preclude a beneficiary or a trustee or their respective personal representatives, successors or assigns from foreclosing a deed of trust in the same manner provided by law for the foreclosure of mortgages on real estate.

D. A deed of trust may prohibit the recovery of any balance due after the trust real estate is sold at a trustee's sale or after the deed of trust is foreclosed in the manner provided by law for the foreclosure of mortgages on real estate.

E. No deficiency judgment shall be sought or obtained under any deed of trust securing a residential loan made to a low-income household.

F. No deficiency in recovery of any balance due after the sale at a trustee's sale or a judicial foreclosure sale of trust real estate under a deed of trust securing a residential loan made to a low-income household shall be reported to any credit reporting agencies or disclosed to any person other than the trustor or the trustor's personal representatives, unless the disclosure is required by law.

G. For the purposes of Subsections D, E and F of this section:

(1) "low-income household" means a household in which the current annual income is at or below eighty percent of the area median income adjusted for family size as determined by the United States department of housing and urban development and calculated pursuant to the United States department of housing and urban development part 5 guidelines; and

(2) "residential loan" means a loan the primary purpose of which is the purchase or finance of a permanent dwelling located in New Mexico and which is primarily secured by a deed of trust encumbering the dwelling and related trust real estate.

H. The determination of whether a household is a low-income household and whether a loan is a residential loan shall be made as of the time the loan is made on the basis of information obtained during the loan application process.

History: Laws 1987, ch. 61, 17; 1993, ch. 145, 5; 2006, ch. 32, 7; 2007, ch. 156, 6.



Section 48-10-18 - Method of indexing.

48-10-18. Method of indexing.

Every deed of trust, substitution of trustee, notice of resignation of trustee, request for notice, assignment of beneficial interest in a deed of trust, notice of sale, cancellation of notice of sale or release of deed of trust which is entitled to recordation as provided in the Deed of Trust Act shall be indexed in the real estate records of the county clerk in which only part of the trust real estate is located with the trustor indexed as mortgagor, and if the name of the beneficiary appears on the instrument being recorded, the name of the beneficiary or that of the successor of the beneficiary shall be indexed as mortgagee. If the name of the beneficiary does not appear on the instrument being recorded, the name of the trustee or the successor or the trustee shall be indexed as mortgagee.

History: Laws 1987, ch. 61, 18.



Section 48-10-19 - Limitation on action or sale of trust real estate.

48-10-19. Limitation on action or sale of trust real estate.

The sale of trust real estate by the trustee under a deed of trust shall be made or any action to foreclose a deed of trust as provided by law for the foreclosure of mortgages on real estate shall be commenced within the period prescribed by law for the commencement of an action on the contract secured by the deed of trust.

History: Laws 1987, ch. 61, 19.



Section 48-10-20 - Notice from instruments recorded; assignment of a beneficial interest.

48-10-20. Notice from instruments recorded; assignment of a beneficial interest.

Except as otherwise provided in this section, a deed of trust, notice of resignation of trustee, assignment of a beneficial interest in a deed of trust, notice of sale, cancellation of notice of sale, trustee's deed, release of deed of trust and any instrument by which a deed of trust is subordinated or waived as to priority, if acknowledged as provided by law, shall from the time of being recorded impart notice of the content to all persons, including subsequent purchasers, mortgagees and encumbrancers for value. The recording of an assignment of the beneficial interest in a deed of trust shall not be deemed notice of the assignment to the trustor or the trustee so as to make ineffective any payment made by the trustor or received by the trustee or to preclude the application of proper credit for the payment and shall not be deemed notice to the trustor or the trustee for any other purpose. Such assigned beneficial interest is not entitled to recognition by the trustor or the trustee until actual notice of the assignment is given to the trustor or the trustee.

History: Laws 1987, ch. 61, 20.



Section 48-10-21 - Liberal interpretation.

48-10-21. Liberal interpretation.

The Deed of Trust Act shall be liberally construed to carry out its purpose.

History: Laws 1987, ch. 61, 21.






Article 11 - Self-Service Storage Liens

Section 48-11-1 - Short title.

48-11-1. Short title.

This act [48-11-1 to 48-11-9 NMSA 1978] may be cited as the "Self-Service Storage Lien Act".

History: Laws 1987, ch. 314, 1.



Section 48-11-2 - Definitions.

48-11-2. Definitions.

As used in the Self-Service Storage Lien Act:

A. "default" means the failure to perform in a timely manner any obligation or duty set forth in the Self-Service Storage Lien Act or in the rental agreement;

B. "electronic mail" means the transmission of information or a communication by the use of a computer or other electronic means sent to a person identified by a unique electronic address;

C. "last known address" means the postal address or electronic address provided to the owner by the occupant:

(1) for the purposes of the latest rental agreement; or

(2) in a written or electronic notice of a change of postal address or electronic address after the latest rental agreement;

D. "occupant" means a person or the person's sublessee, successor or assign who is entitled to the use of storage space, to the exclusion of others, at a self-service storage facility under a rental agreement;

E. "owner" means the owner or the owner's heirs, successors or assigns, the operator, the lessor or the sublessor of a self-service storage facility or the lessor's or sublessor's agent or any other person authorized by the lessor or sublessor to manage the facility or to receive rent from an occupant under a rental agreement;

F. "rental agreement" means any written agreement or lease between the owner and the occupant that establishes or modifies the terms, conditions, rules or any other provisions concerning the use and occupancy of a self-service storage facility;

G. "self-service storage facility" means any real property designed and used for the purpose of renting or leasing individual storage space to occupants who are to have access to such facility for the purpose of storing and removing personal property; and

H. "verified mail" means any method of mailing that is offered by the United States postal service or private delivery service that provides evidence of mailing.

History: Laws 1987, ch. 314, 2; 2015, ch. 118, 1.



Section 48-11-3 - Rental agreement.

48-11-3. Rental agreement.

The rental agreement shall contain a notice stating that all articles stored under the terms of that agreement will be sold or otherwise disposed of under the terms and conditions of the Self-Service Storage Lien Act if the tenant is in default. The agreement shall contain a disclosure provision stating the name and address of any lienholder with an interest in the property that is or will be stored in the self-service storage facility. The agreement shall also contain the address of the tenant.

History: Laws 1987, ch. 314, 3.



Section 48-11-4 - Self-service storage facility; exclusion.

48-11-4. Self-service storage facility; exclusion.

A self-service storage facility is not a warehouse as that term is used in Sections 55-7-209 and 55-7-210 NMSA 1978; nor shall a self-service storage facility be used for residential purposes.

History: Laws 1987, ch. 314, 4.



Section 48-11-5 - Lien established.

48-11-5. Lien established.

When an owner has a lien, it is on all personal property located at the self-service storage facility for rent, labor or other charges in relation to the personal property and for expenses necessary for its preservation or expenses reasonably incurred in its sale or other disposition pursuant to the provisions of the Self-Service Storage Lien Act. The lien attaches as of the date the occupant goes into default and continues as long as the owner retains possession of the personal property and until the default is corrected, or a sale is conducted, or the property is otherwise disposed of to satisfy the lien.

History: Laws 1987, ch. 314, 5.



Section 48-11-6 - Perfected security interests; payment; possession.

48-11-6. Perfected security interests; payment; possession.

Any person who has a perfected security interest under Chapter 55, Article 9 NMSA 1978 may claim any personal property subject to the security interest and subject to a lien arising under the Self-Service Storage Lien Act by paying the total amount due for the storage of the property as specified in the notice to the owner on behalf of the occupant as provided in Section 7 [48-11-7 NMSA 1978] of the Self-Service Storage Lien Act. Upon payment of the total amount due, the owner shall deliver possession of the particular property subject to the security interest to the person who paid the total amount due together with an affidavit setting forth his entitlement to the property. The owner shall not be liable for any action taken pursuant to the provisions of the Self-Service Storage Lien Act if the owner has fully complied with the provisions of [the] act.

History: Laws 1987, ch. 314, 6.



Section 48-11-7 - Enforcement of lien.

48-11-7. Enforcement of lien.

A. An owner's lien, as provided under the Self-Service Storage Lien Act, for a claim that has become due may be satisfied as follows:

(1) after the occupant has been in default continuously for a period of five days, the owner may deny the occupant access to the occupant's space for storage;

(2) after the occupant has been in default continuously for a period of thirty days, the owner may enter the space and may remove the personal property within it to a safe place; provided that the owner has sent a notice of intent to enforce a lien, pursuant to Subsection B of this section, to the occupant at the occupant's last known address within five days of entering the space. The owner shall also give notice to all lienholders listed in the disclosure provision in the rental agreement; and

(3) no action to sell any property as provided in the Self-Service Storage Lien Act shall be taken by an owner until the occupant has been in default continuously for a period of ninety days.

B. The notice of intent to enforce a lien shall include:

(1) an itemized statement of the owner's claim showing the sum due at the time of the notice and the date when the sum became due;

(2) a brief and general statement of the personal property subject to the lien. That description shall be reasonably adequate to permit the person notified to identify the property, except that any container, including a trunk, valise or box that is locked, fastened, sealed or tied in a manner which deters immediate access to its contents, may be so described without describing its contents;

(3) a notification of denial of access to the personal property. That notification shall provide the name, street address and telephone number of the owner or the owner's designated agent whom the occupant may contact to respond to that notification;

(4) a demand for payment within a specified time, not less than fifteen days after the delivery of the notice; and

(5) a conspicuous statement that unless the claim is paid within the time stated in the notice, the personal property will be advertised for sale or other disposition and will be sold or otherwise disposed of to satisfy the owner's lien.

C. All notices made pursuant to this section shall be by verified mail or electronic mail pursuant to the occupant's option at the time of entering into the current rental agreement.

D. An owner shall provide written notice by verified mail to the occupant s last known address or by electronic mail to the occupant s last known electronic address. If an owner sends a notice by electronic mail and does not receive a response, return receipt or delivery confirmation from the electronic address to which the notice was sent within three business days after the day on which the notice was sent, the owner shall deliver a one-time notice by verified mail to the occupant s last known address.

E. After the expiration of the time given in the notice of intent to enforce a lien, the owner shall publish an advertisement of the sale or other disposition of the property once a week for two consecutive weeks in a newspaper of general circulation in the county where the self-service storage facility is located. The advertisement shall include:

(1) a brief and general description of the personal property reasonably adequate to permit its identification as provided in Paragraph (2) of Subsection B of this section, the address of the self-service storage facility where the personal property is located and the name and last known address of the occupant; and

(2) the time, place and manner of the sale or other disposition. The sale or disposition shall take place not sooner than fifteen days after the first publication.

If there is no newspaper of general circulation in the county where the self-service storage facility is located, the owner shall post the advertisement at least ten days prior to the sale or other disposition in at least six conspicuous places in the neighborhood where the self-service storage facility is located.

F. Any sale or other disposition of the personal property shall conform to the terms of the notification as provided for in this section.

G. Any sale or other disposition of the personal property shall be held at the self-service storage facility or at the nearest suitable place within the county to where the personal property is held or stored or may be conducted on a publicly accessible online web site.

H. Before any sale or other disposition of personal property pursuant to this section is made, the occupant may pay the amount necessary to satisfy the lien and the reasonable expenses incurred under this section and thereby redeem the property. Upon receipt of the payment, the owner shall return the personal property and thereafter the owner shall have no liability to any person with regard to that personal property.

I. A good faith purchaser takes the property free of any rights of an unsecured lienholder and free of any rights of a secured lienholder who has received notice by owner as provided in this section.

J. In the event of a sale under this section, the owner may satisfy the owner's lien from the proceeds of the sale, subject to the rights of any prior lienholder who has not received notice. The lien rights of such prior lienholder are automatically transferred to the proceeds of the sale. If the sale was made in good faith and conducted in a reasonable manner, the owner shall not be subject to any surcharge for a deficiency in the amount of a prior secured lien, but shall hold the balance, if any, for delivery to the occupant, lienholder or other person in interest. If the occupant, lienholder or other person in interest does not claim the balance of the proceeds within two years of the date of sale, it shall become the property of the owner without further recourse by the occupant, lienholder or other person in interest.

K. Nothing in this section affects the rights and liabilities of the owner, occupant or any other person if there is a willful violation of any of the provisions of the Self-Service Storage Lien Act. If the property subject to a lien described in this section is a vehicle, watercraft or trailer, the occupant is in default for a continuous sixty-day period and the owner chose not to sell the vehicle, the owner may have the vehicle towed from the self-storage facility by an independent towing carrier that is licensed by the public regulation commission pursuant to the Motor Carrier Act [65-2A-1 through 65-2A-41 NMSA 1978]. Within one day after the day on which a vehicle is towed, the owner shall send verified notice to the occupant's last known address or electronic address that states:

(1) the date the vehicle was towed; and

(2) the address and telephone number of the person that towed the vehicle.

History: Laws 1987, ch. 314, 7; 2015, ch. 118, 2.



Section 48-11-8 - Notice; posting.

48-11-8. Notice; posting.

Each owner shall post in a prominent place in his office at all times a notice which reads as follows:

"All articles stored under a rental agreement, which have incurred unpaid charges for thirty days, will be sold or otherwise disposed of to pay charges at the end of ninety days.".

History: Laws 1987, ch. 314, 8.



Section 48-11-9 - Criminal liability.

48-11-9. Criminal liability.

Any person who willfully fails to disclose any lienholder as required by the disclosure provision of the rental agreement defined in Section 3 [48-11-3 NMSA 1978] of the Self-Service Storage Lien Act is guilty of a petty misdemeanor.

History: Laws 1987, ch. 314, 9.






Article 12 - Commercial Real Estate Broker Liens

Section 48-12-1 - Short title.

48-12-1. Short title.

This act [48-12-1 through 48-12-7 NMSA 1978] may be cited as the "Commercial Real Estate Broker Lien Act".

History: Laws 2014, ch. 38, 1.



Section 48-12-2 - Definitions.

48-12-2. Definitions.

As used in the Commercial Real Estate Broker Lien Act:

A. "broker" means a person licensed as a qualifying broker under the provisions of Chapter 61, Article 29 NMSA 1978; and

B. "commercial real estate" means any real estate other than:

(1) real estate on which no buildings or structures are located and that is zoned for single-family residential use; or

(2) real estate containing one or more single-family residential units, including apartments, condominiums, town houses or homes in a subdivision when sold, leased or otherwise conveyed on a unit-by-unit basis.

History: Laws 2014, ch. 38, 2.



Section 48-12-3 - Broker’s lien for compensation for services; requirements.

48-12-3. Broker s lien for compensation for services; requirements.

A broker shall have a lien upon commercial real estate or any interest in commercial real estate in the amount that the broker is due for licensed services connected with the leasing of the commercial real estate, if the broker:

A. is entitled to a stated fee or commission provided in a written instrument that:

(1) identifies the commercial real estate;

(2) sets forth the fee or commission due and the date or dates or the circumstances under which the fee or commission is due; and

(3) is signed by the owner of the commercial real estate or the owner's authorized agent; and

B. records a notice of lien on the commercial real estate pursuant to Section 4 [48-12-4 NMSA 1978] of the Commercial Real Estate Broker Lien Act. Such lien shall only be valid against the commercial real estate identified in the written instrument described in Subsection A of this section and in the amount due for the fee or commission stated therein.

History: Laws 2014, ch. 38, 3.



Section 48-12-4 - Notice of lien; attachment requirements; recording; contents; mailing.

48-12-4. Notice of lien; attachment requirements; recording; contents; mailing.

A. A broker shall record a notice of lien within ninety days following the date on which payment is due as set forth in a written instrument as required by Section 3 [48-12-3 NMSA 1978] of the Commercial Real Estate Broker Lien Act. If compensation is to be paid in installments, a broker may elect to file a single claim of lien within ninety days following the date the first installment is due for all installments due under the written instrument or to file a lien for future installments within ninety days following the date the future installments are due. In the event a broker is due additional commission as a result of future actions related to a lease, including the exercise of an option to expand leased commercial real estate or to renew or extend a lease, the broker shall record a notice of lien no earlier than the occurrence of the act or event for which the broker's additional commission is earned and not later than ninety days after the occurrence of the act or event for which the broker's additional commission is earned.

B. A lien shall attach as of the date of the recording of the notice of lien pursuant to Subsection A of this section.

C. Nothing in the Commercial Real Estate Broker Lien Act shall limit or otherwise affect claims, defenses or other remedies that a broker, owner or any other party may have in law or equity.

D. A notice of lien shall be recorded in the county clerk's office of the county in which the commercial real estate is located and shall include:

(1) the name, address and license number of the broker;

(2) the amount for which the lien is claimed;

(3) a legal description of the commercial real estate or a description sufficient to identify the commercial real estate; and

(4) the name and last known address of the owner of the commercial real estate.

E. Within ten days of recording the notice of lien, the broker shall mail a copy of the notice of lien by certified mail, return receipt requested, to the last known address of the owner of the commercial real estate or the owner's authorized agent.

History: Laws 2014, ch. 38, 4.



Section 48-12-5 - Commencement of action; recording satisfaction of lien.

48-12-5. Commencement of action; recording satisfaction of lien.

A. A broker claiming a lien under the Commercial Real Estate Broker Lien Act shall, within two years after recording the notice of lien, bring suit to enforce the lien in the district court in the county where the commercial real estate is located. Failure to commence proceedings pursuant to this subsection shall extinguish the lien.

B. If a broker's lien has been recorded pursuant to Section 4 [48-12-4 NMSA 1978] of the Commercial Real Estate Broker Lien Act and the indebtedness has been paid in full or the lien has been extinguished or is otherwise not enforceable pursuant to law, within ten days after the indebtedness has been paid in full, the lien has been extinguished or becomes unenforceable pursuant to law, the broker shall:

(1) record a written release or satisfaction of the lien in the county clerk's office of the county in which the commercial real estate is located; and

(2) mail a copy of the recorded release or satisfaction by certified mail, return receipt requested, to the last known address of the owner of the commercial real estate or the owner's authorized agent.

History: Laws 2014, ch. 38, 5.



Section 48-12-6 - Petition to cancel lien; security.

48-12-6. Petition to cancel lien; security.

A. The owner of any commercial real estate upon which a lien has been filed pursuant to the Commercial Real Estate Broker Lien Act may petition the district court for the county in which the commercial real estate is located for an order canceling the lien.

B. Upon the filing of the petition, the district court judge shall examine the broker's recorded demands and determine an amount sufficient to satisfy the recorded demands and any other damages, court costs or attorney fees that may be recovered by the broker. Security, in the amount set by the judge and of a type approved by the judge, shall be deposited by the owner of the commercial real estate with the district court conditioned on the payment of any sum found to be validly due to the broker.

C. When the security is deposited under this section, the judge of the district court shall immediately issue an order canceling the lien and shall notify the county clerk with whom the lien was filed. Upon the recording of the order, the county clerk shall mark the filed lien as canceled. When an order is issued under this subsection, the broker's lien attaches to the security and is enforceable as to the security in the district court in which it is deposited.

History: Laws 2014, ch. 38, 6.



Section 48-12-7 - Attorney fees.

48-12-7. Attorney fees.

The cost of proceedings, including trial and appellate court proceedings, brought pursuant to the Commercial Real Estate Broker Lien Act, including reasonable attorney fees, expenses of litigation and prejudgment interest, shall be awarded to the prevailing party or parties. When more than one party is responsible for costs, fees and prejudgment interest, the costs, fees and prejudgment interest shall be equitably apportioned by the court or tribunal among those responsible parties.

History: Laws 2014, ch. 38, 7.









Chapter 49 - Land Grants

Article 1 - General Provisions

Section 49-1-1 - Management of Spanish and Mexican grants.

49-1-1. Management of Spanish and Mexican grants.

All land grants-mercedes in the state or land grants-mercedes described in Section 49-1-2 NMSA 1978 shall be managed, controlled and governed by their bylaws, by the Treaty of Guadalupe Hidalgo and as provided in Sections 49-1-1 through 49-1-18 NMSA 1978 as political subdivisions of the state.

History: Laws 1907, ch. 42, 1; Code 1915, 799; C.S. 1929, 29-101; 1941 Comp., 9-101; 1953 Comp., 8-1-1; 2004, ch. 124, 3.



Section 49-1-1.1 - Definitions.

49-1-1.1. Definitions.

As used in Chapter 49 NMSA 1978:

A. "heir" means a person who is a descendent of the original grantees and has an interest in the common land of a land grant-merced through inheritance, gift or purchase;

B. "land grant-merced" means a grant of land made by the government of Spain or by the government of Mexico to a community, town, colony or pueblo or to a person for the purpose of founding or establishing a community, town, colony or pueblo; and

C. "qualified voting member" means an heir who is registered to vote in a land grant-merced as prescribed in the land grant-merced bylaws.

History: Laws 2004, ch. 124, 1.



Section 49-1-2 - Application.

49-1-2. Application.

A. Sections 49-1-1 through 49-1-18 NMSA 1978 shall apply to all land grants-mercedes confirmed by the congress of the United States or by the court of private land claims or designated as land grants-mercedes in any report or list of land grants prepared by the surveyor general and confirmed by congress, but shall not apply to any land grant that is now managed or controlled in any manner, other than as provided in Sections 49-1-1 through 49-1-18 NMSA 1978, by virtue of any general or special act.

B. If a majority of the members of the board of trustees of a land grant-merced covered by specific legislation determines that the specific legislation is no longer beneficial to the land grant-merced, the board has the authority to petition the legislature to repeal the legislation and to be governed by its bylaws and as provided in Sections 49-1-1 through 49-1-18 NMSA 1978.

C. The town of Tome land grant-merced, situated in Valencia county, confirmed by congress in 1858 and patented by the United States to the town of Tome, shall be governed by the provisions of Sections 49-1-1 through 49-1-18 NMSA 1978.

D. The town of Atrisco land grant-merced, situated in Bernalillo county, confirmed by the court of private land claims in 1894 and patented by the United States to the town of Atrisco in 1905, shall be governed by the provisions of Sections 49-1-1 through 49-1-18 NMSA 1978; provided that the board of trustees shall not have regulatory jurisdiction over, and the provisions of Chapter 49, Article 1 NMSA 1978 shall not apply to or govern, any lands or interests in real property the title to which is held by any other person, including a public or private corporation, partnership or limited liability company.

E. The Tecolote land grant-merced, also known as the town of Tecolote, situated in San Miguel county, confirmed by congress in 1858 and patented by the United States to the town of Tecolote in 1902, shall be governed by the provisions of Sections 49-1-1 through 49-1-18 NMSA 1978.

F. Notwithstanding the provisions of Subsection A to the contrary, the San Antonio del Rio Colorado land grant-merced, situated in Taos county, which claim was recommended for confirmation by surveyor general James K. Proudfit in 1874 and again in 1886 by surveyor general George W. Julian, but not confirmed by congress, shall be governed by the provisions of Sections 49-1-1 through 49-1-18 NMSA 1978.

History: Laws 1907, ch. 42, 2; Code 1915, 800; C.S. 1929, 29-102; 1941 Comp., 9-102; 1953 Comp., 8-1-2.; 2004, ch. 124, 4; 2007, ch. 36, 1; 2011, ch. 68, 1; 2013, ch. 8, 1; 2013, ch. 83, 1.



Section 49-1-3 - Board of trustees; management of grant; powers.

49-1-3. Board of trustees; management of grant; powers.

The management and control of all land grants-mercedes and tracts of land to which Sections 49-1-1 through 49-1-18 NMSA 1978 are applicable is vested in a board of trustees, to be known as the "board of trustees of the land grant-merced del pueblo de _____" (designating the name of the town, colony, pueblo or community), and the board shall have the power to:

A. control, care for and manage the land grant-merced and real estate, prescribe the terms and conditions under which the common lands may be used and enjoyed and make all necessary and proper bylaws, rules and regulations that shall be in substantial compliance with applicable statutes for the government thereof;

B. sue and be sued under the title as set forth in this section;

C. convey, lease or mortgage the common lands of the land grant-merced in accordance with the land grant-merced bylaws;

D. determine the number of animals that may be permitted to graze upon the common lands and determine other uses of the common lands that may be authorized;

E. prescribe the price to be paid for the use of the common lands and resources of the land grant-merced and prohibit a person failing or refusing to pay that amount from using a portion of the common lands while the person continues in default in those payments; provided that the amount fixed shall be in proportion to the number and kinds of livestock pasturing upon the common lands or to other authorized use of the common lands;

F. adopt and use an official seal;

G. appoint judges and clerks of election at all elections provided for in Sections 49-1-1 through 49-1-18 NMSA 1978, subsequent to the first, and canvass the votes cast in those elections;

H. make bylaws, rules and regulations, not in conflict with the constitution and laws of the United States or the state of New Mexico as may be necessary for the protection, improvement and management of the common lands and real estate and for the use and enjoyment of the common lands and of the common waters of the land grant-merced;

I. determine land use, local infrastructure and economic development of the common lands of the land grant-merced;

J. determine zoning of the common lands of the land grant-merced pursuant to a comprehensive plan approved by the local government division of the department of finance and administration that considers the health, safety and general welfare of the residents of the land grant-merced. The department of finance and administration shall act as arbitrator for zoning conflicts between land grants-mercedes and neighboring municipalities and counties; and

K. enter into memoranda of understanding, contracts and other agreements with a local, state or federal government or a government of a federally recognized Indian nation, tribe or pueblo, including but not limited to agreements concerning the protection and maintenance of cultural resources.

History: Laws 1907, ch. 42, 3; Code 1915, 801; C.S. 1929, 29-103; 1941 Comp., 9-103; 1953 Comp., 8-1-3; Laws 1979, ch. 184, 1; 2004, ch. 124, 5; 2011, ch. 96, 1.



Section 49-1-4 - Board of trustees; qualifications.

49-1-4. Board of trustees; qualifications.

The board of trustees shall consist of five members. In land grants-mercedes where there is more than one precinct, no more than three members shall be residents of the same precinct. A person shall be qualified to be a member of the board if the person is a qualified voting member and is not in default of any dues, rent or other payment for the use of any of the common lands of the land grant-merced.

History: Laws 1907, ch. 42, 4; 1913, ch. 58, 1; Code 1915, 802; Laws 1929, ch. 137, 4; C.S. 1929, 29-104; Laws 1933, ch. 164, 1; 1941 Comp., 9-104; Laws 1951, ch. 151, 1; 1953 Comp., 8-1-4; 2004, ch. 124, 6.



Section 49-1-5 - Election of members of board of trustees; voters' qualifications; registration.

49-1-5. Election of members of board of trustees; voters' qualifications; registration.

A. Elections for the board of trustees shall be held on the first Monday in April or on a day designated in the bylaws, either every two or every four years as specified in the bylaws of the land grant-merced.

B. All qualified voting members of the land grant-merced are qualified to vote and may vote for trustees as specified in the land grant-merced bylaws.

C. The registration of qualified voting members shall be conducted in the manner prescribed in the land grant-merced bylaws. The secretary of the board of trustees shall maintain the registration books. Registration shall be closed beginning fifteen days before an election and reopened on the Monday following the election.

D. The registration books compiled before each election shall be used at that election. No person shall vote at the election unless duly registered in the books, and no ballot of any unregistered person shall be counted or canvassed.

E. A candidate for the board of trustees shall file a declaration of candidacy with the secretary of the board of trustees. The period when declarations of candidacy may be filed shall begin on the day the proclamation calling the election is published and shall remain open for at least ten days.

F. Whenever an election is to be called or is required by law, the board of trustees shall by resolution issue a public proclamation calling the election. The proclamation shall specify:

(1) the date on which the election will be held;

(2) the purpose for which the election is called;

(3) if positions on the board of trustees are to be filled, the date and time by which declarations of candidacy are to be filed;

(4) if a question is to be voted upon, the text of that question;

(5) the location of each polling place in the land grant-merced;

(6) the hours that each polling place will be open; and

(7) the date and time of the closing of the registration books.

G. Not less than thirty days nor more than forty-five days before the date of the election, the board of trustees shall publish in Spanish and English the proclamation in a local newspaper of general circulation available within the boundaries of the land grant-merced and post the proclamation in at least five public places within the land grant-merced.

H. The board of trustees shall appoint one election judge and at least two election clerks for each polling place. The election judge shall also be present for the canvass of the vote. No person shall be qualified for appointment or service as an election clerk or judge who is a spouse, parent, child, brother or sister of any candidate to be voted for at the election.

I. The board of trustees shall provide in the bylaws for the forms and procedures by which the land grant-merced elections are conducted. If the board of trustees chooses to provide for early or absentee voting, it shall specify in its bylaws the procedures by which early or absentee voting shall be conducted.

History: Laws 1907, ch. 42, 5; Code 1915, 803; C.S. 1929, 29-105; Laws 1933, ch. 164, 2; 1937, ch. 194, 1; 1941 Comp., 9-105; Laws 1951, ch. 223, 1; 1953 Comp., 8-1-5; Laws 1979, ch. 184, 2; 2004, ch. 124, 7; 2009, ch. 131, 1.



Section 49-1-7 - Election; votes required; canvassing votes.

49-1-7. Election; votes required; canvassing votes.

A. The candidates receiving the most votes cast for the open seats on the board of trustees shall be elected to the board.

B. The election judges and board of trustees shall meet not later than seven days following the election and canvass the votes cast and issue to each candidate duly elected to a seat on the board a certificate of election.

History: Laws 1907, ch. 42, 7; Code 1915, 805; C.S. 1929, 29-107; 1941 Comp., 9-107; 1953 Comp., 8-1-7; 2004, ch. 124, 8; 2011, ch. 112, 1.



Section 49-1-8 - Organization of board; bonds; vacancies.

49-1-8. Organization of board; bonds; vacancies.

A. All members of the newly elected board of trustees shall meet no later than seven days after the votes are canvassed and organize themselves by the election of a president, secretary and treasurer. The treasurer shall perform such duties as may be required by the board and shall furnish to the board a good and sufficient surety bond in a sum as set forth in this section, to be conditioned as are the bonds of other public officials handling public money. It is the duty of the treasurer to deposit all the money coming to the treasurer in a bank or credit union organized and doing business in New Mexico.

B. In the event of the death or resignation of the treasurer, the board shall fill the vacancy by appointing one of the members of the board as treasurer, who shall, before entering into the performance of duties as treasurer, execute and furnish to the board a good and sufficient surety bond, similar to the bond entered into by the predecessor treasurer.

C. The amount of the bond required of the treasurer and the treasurer's successor shall at all times be for a sum of at least double the amount received by and deposited in the bank or credit union by the treasurer.

D. In the event that the board of trustees delegates any other of its members to collect money due the land grant-merced, that person shall be bonded in the same manner as is provided in this section for the bonding of the treasurer.

E. Those authorized to collect money shall give receipts for the money collected, which receipts shall be in the form prescribed by the board of trustees in the bylaws as an official receipt.

History: Laws 1907, ch. 42, 8; Code 1915, 806; Laws 1921, ch. 146, 1; C.S. 1929, 29-108; Laws 1933, ch. 164, 3; 1941 Comp., 9-108; 1953 Comp., 8-1-8; 2004, ch. 124, 9; 2015, ch. 40, 1.



Section 49-1-9 - Meetings.

49-1-9. Meetings.

Regular meetings of the board of trustees shall be held no less than quarterly and in a public place as the board may determine in accordance with the bylaws. The time and place of regular meetings shall be posted in Spanish and English in a public place within the land grant-merced at least ten days prior to the meeting. Special meetings may be held at any time on call of the president, with five days' notice being given to each member.

History: Laws 1907, ch. 42, 9; Code 1915, 807; C.S. 1929, 29-109; 1941 Comp., 9-109; 1953 Comp., 8-1-9; 2004, ch. 124, 10.



Section 49-1-10 - Quorum.

49-1-10. Quorum.

A majority of the board of trustees shall constitute a quorum for the transaction of business, and the land grant-merced and its inhabitants shall be bound by the acts of the board done pursuant to the provisions of Sections 49-1-1 through 49-1-18 NMSA 1978 and the land grant-merced bylaws.

History: Laws 1907, ch. 42, 10; Code 1915, 808; C.S. 1929, 29-110; 1941 Comp., 9-110; 1953 Comp., 8-1-10; 2004, ch. 124, 11.



Section 49-1-11 - Sale or mortgage of common lands; restrictions.

49-1-11. Sale or mortgage of common lands; restrictions.

A. A conveyance of a portion or of all of the common lands of a land grant-merced shall be effective only if:

(1) the conveyance is made in accordance with the land grant-merced bylaws and this section;

(2) the conveyance is made for the benefit of the land grant-merced;

(3) the board of trustees of the land grant-merced has approved a resolution to make the conveyance at a regular meeting held in accordance with Sections 49-1-9 and 49-1-12 NMSA 1978;

(4) the board of trustees has petitioned for an order affirming the board's resolution from the district court of the district in which the property is located; and

(5) the district court has issued an order affirming the board of trustees' resolution pursuant to Subsection E of this section.

B. An heir may file a written protest of a conveyance with the board of trustees of the land grant-merced and the district court within thirty days of the date that the resolution approving the conveyance is passed by the board. The board shall address and make a decision on the protest at a special meeting held in accordance with Sections 49-1-9 and 49-1-12 NMSA 1978 within thirty days of receiving the protest.

C. An heir dissatisfied with a decision of the board of trustees may appeal to the district court of the county in which property is located in the following manner:

(1) appeals to the district court shall be taken by serving a notice of appeal upon the board within thirty days of the decision. If an appeal is not timely taken, the action of the board is conclusive;

(2) the notice of appeal may be served in the same manner as a summons in civil actions brought before the district court or by publication in a newspaper printed in the county in which the property is located, once per week for four consecutive weeks. The last publication shall be at least twenty days prior to the date the appeal may be heard. Proof of service of the notice of appeal shall be made in the same manner as in actions brought in the district court and shall be filed in the district court within thirty days after service is complete. At the time of filing the proof of service and upon payment by the appellant of the civil docket fee, the clerk of the district court shall docket the appeal;

(3) costs shall be taxed in the same manner as in cases brought in the district court and bond for costs may be required upon proper application; and

(4) the proceeding upon appeal shall be de novo as cases originally docketed in the district court. Evidence taken in a hearing before the board may be considered as original evidence subject to legal objection, the same as if the evidence was originally offered in the district court. The court shall allow all amendments that may be necessary in furtherance of justice and may submit any question of fact to a jury or to one or more referees at its discretion.

D. If the district court finds that all requirements of this section have been satisfied and that all protests and appeals are concluded, the court shall issue its order affirming the board of trustees' resolution conveying the property.

E. After the district court issues its order, the board of trustees shall execute the necessary documents in the name and under the seal of the land grant-merced, and all heirs shall be bound by the board's conveyance.

History: Laws 1907, ch. 42, 11; 1913, ch. 58, 2; Code 1915, 809; C.S. 1929, 29-111; 1941 Comp., 9-111; Laws 1951, ch. 152, 1; 1953 Comp., 8-1-11; 2004, ch. 124, 12.



Section 49-1-11.1 - Rights of lessees and purchasers; rights to use of common lands.

49-1-11.1. Rights of lessees and purchasers; rights to use of common lands.

A. A person who is not an heir and who has purchased or leased property within the limits of a land grant-merced shall only have a right to the lands acquired through the purchase or lease but not to any common lands within the land grant-merced.

B. The provisions of Chapter 49, Article 1 NMSA 1978 shall not diminish, extinguish or otherwise impair any private property interest located within the boundaries of a land grant-merced or be construed to grant the board of trustees of a land grant-merced regulatory authority over such property interests or lands other than the common lands. As used in this subsection, "property interest" includes valid easements and rights of access, but does not include use rights to the common lands of the land grant-merced.

C. The designation of land grants-mercedes as political subdivisions of the state shall not alter the property rights of the heirs in the common lands. The common lands owned or controlled by a land grant-merced shall not be considered to be, designated or treated as state land.

History: 1978 Comp., 49-1-22, enacted by Laws 2004, ch. 124, 2; amended and recompiled as 1978 Comp., 49-1-11.1 by Laws 2005, ch. 75, 1; 2011, ch. 96, 2.



Section 49-1-11.2 - Adverse possession.

49-1-11.2. Adverse possession.

A land grant-merced managed, controlled and governed as a political subdivision pursuant to Chapter 49 NMSA 1978 shall not be subject to adverse possession claims to or defenses against the common lands administered by the political subdivision, provided that those claims or defenses have not vested prior to the effective date of this section.

History: Laws 2007, ch. 266, 1.



Section 49-1-12 - Meetings to be public; annual report.

49-1-12. Meetings to be public; annual report.

A. All meetings of the board of trustees shall be held in accordance with the Open Meetings Act [Chapter 10, Article 15 NMSA 1978]. Executive sessions shall not be held except in accordance with the Open Meetings Act. All heirs of the land grant-merced shall have the right to be present at all times when the board is in session and to be heard on all matters in which they may be interested.

B. The board of trustees shall annually make public a report of all its transactions for that year. The report shall include agendas, minutes, actions taken and all financial transactions. The report shall be maintained in a public place and available for public review; for the purposes of this subsection, filing the report with the land grant council to be kept with the New Mexico community land grant registry shall be considered filing the report in a public place.

C. The secretary of the board shall reduce to writing, in a book kept for that purpose, minutes of the business transacted at each meeting of the board.

History: Laws 1907, ch. 42, 12; Code 1915, 810; C.S. 1929, 29-112; Laws 1933, ch. 164, 4; 1941 Comp., 9-112; 1953 Comp., 8-1-12; 2004, ch. 124, 13; 2014, ch. 72, 1.



Section 49-1-13 - Vacancies.

49-1-13. Vacancies.

If a vacancy occurs on the board, the remaining members shall fill the vacancy by appointment made at a regular meeting. The person appointed shall hold office until the next regular election.

History: Laws 1907, ch. 42, 13; Code 1915, 811; C.S. 1929, 29-113; 1941 Comp., 9-113; 1953 Comp., 8-1-13; 2004, ch. 124, 14.



Section 49-1-14 - Salaries of trustees; records; expenditures.

49-1-14. Salaries of trustees; records; expenditures.

A. The board of trustees may fix in the land grant-merced bylaws and pay to its members a salary not to exceed two hundred dollars ($200) to any member in one month. The salary as fixed shall be in full as compensation for the duties performed by the board or the individual members within the exterior boundaries of the land grant-merced and for attendance at regularly scheduled meetings. The secretary of the board may be allowed a salary not to exceed two hundred twenty-five dollars ($225) in one month.

B. Board members may be authorized per diem and mileage pursuant to the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978].

C. The board of trustees and the treasurer shall keep permanent and legible records capable of audit, and no money or funds shall be paid by the board of trustees or by any person authorized to expend money unless the expenditure is approved by a majority of the board of trustees and is in the form of a written check or in such a form that the date, amount and payee of the transaction are automatically recorded; and the payment is supported by an invoice or receipt.

History: Laws 1907, ch. 42, 14; Code 1915, 812; C.S. 1929, 29-114; Laws 1933, ch. 164, 5; 1937, ch. 194, 2; 1941 Comp., 9-114; 1953 Comp., 8-1-14; Laws 1979, ch. 184, 3; 2004, ch. 124, 15; 2015, ch. 40, 2.



Section 49-1-15 - Removal from land grant-merced; delinquency; forfeiture.

49-1-15. Removal from land grant-merced; delinquency; forfeiture.

A. If a person holds in possession or claims in private ownership, within the exterior boundaries of a land grant-merced, any tract, piece or parcel of land to which, in the opinion of the board of trustees, the person has no right or title, the board may institute an action of ejectment in district court against the person. If upon the trial it is determined that such possession is without right, judgment shall be rendered in favor of the board for possession of the tract, piece or parcel of land and for such damages as it may have proved for the wrongful detention.

B. Any delinquent heir shall lose all right that the heir may have had to use the common lands of the land grant-merced unless the heir pays in full all legal assessments or dues due by the heir.

History: Laws 1907, ch. 42, 15; Code 1915, 813; C.S. 1929, 29-115; Laws 1933, ch. 164, 5[5a]; 1941 Comp., 9-115; 1953 Comp., 8-1-15; 2004, ch. 124, 16; 2005, ch. 75, 2.



Section 49-1-16 - Trespass on common lands or waters; injunctions.

49-1-16. Trespass on common lands or waters; injunctions.

The courts of this state shall entertain bills of complaint filed by the board of trustees of a land grant-merced to enjoin persons from trespassing upon the common lands or using the common waters within the land grant-merced if it appears that the complainant is without a plain, speedy and adequate remedy at law or that the persons committing trespass are insolvent or unable to respond in damages.

History: Laws 1907, ch. 42, 16; Code 1915, 814; C.S. 1929, 29-116; 1941 Comp., 9-116; 1953 Comp., 8-1-16; 2004, ch. 124, 17.



Section 49-1-17 - Process; how served on board.

49-1-17. Process; how served on board.

Process in all actions or suits against a board of trustees of a land grant-merced shall be served upon the president or, in his absence, upon the secretary.

History: Laws 1907, ch. 42, 17; Code 1915, 815; C.S. 1929, 29-117; 1941 Comp., 9-117; 1953 Comp., 8-1-17; 2004, ch. 124, 18.



Section 49-1-18 - Construction.

49-1-18. Construction.

Sections 49-1-1 through 49-1-18 NMSA 1978 shall not be construed as applying to any land grant-merced that is managed or controlled in any manner other than that provided in Section 49-1-2 NMSA 1978.

History: Laws 1907, ch. 42, 19; Code 1915, 817; C.S. 1929, 29-119; 1941 Comp., 9-118; 1953 Comp., 8-1-18; 2004, ch. 124, 19.



Section 49-1-19 - Failure of trustee to perform duties; penalty.

49-1-19. Failure of trustee to perform duties; penalty.

Any member of the board of trustees who fails or refuses to perform any of the duties required to be performed by the board of trustees of the land grant-merced or any member of the board pursuant to Sections 49-1-1 through 49-1-18 NMSA 1978 or by any other law of New Mexico is guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100) or by imprisonment in the county jail for a period of not less than thirty days nor more than ninety days, or both.

History: 1941 Comp., 9-119, enacted by Laws 1933, ch. 164, 6; 1953 Comp., 8-1-19; 2004, ch. 124, 20.



Section 49-1-20 - Sevilleta de La Joya grant; provisions applicable.

49-1-20. [Sevilleta de La Joya grant; provisions applicable.]

The court having held that the trustees elected under the provisions of Sec. 828 of the special act for the management and control of the Sevilleta de La Joya grant are without authority, the provisions of the general law for the management and control of all Mexican and Spanish grants contained in Sections 49-1-1 to 49-1-18 NMSA 1978 are hereby made applicable for the management and control of the Sevilleta de La Joya grant.

History: Laws 1929, ch. 137, 1; C.S. 1929, 29-901; 1941 Comp., 9-120; 1953 Comp., 8-1-20.



Section 49-1-21 - Anton Chico grant; rights of lessees and purchasers.

49-1-21. [Anton Chico grant; rights of lessees and purchasers.]

Any person or persons or corporation who through purchase or lease may come to live within the limits of the Anton Chico land grant shall only have a right to the lands he or they may acquire through said lease or purchase but not to the common lands in said land grant.

History: Laws 1933, ch. 164, 7; 1941 Comp., 9-121; 1953 Comp., 8-1-21.



Section 49-1-22 - Recompiled.

49-1-22. Recompiled.



Section 49-1-23 - Community land grant registry established; reporting requirements.

49-1-23. Community land grant registry established; reporting requirements.

A. The land grant council shall establish the "New Mexico community land grant registry".

B. A community land grant organized and governed pursuant to Chapter 49, Article 1 or 4 NMSA 1978 and operating as a political subdivision of the state shall register its bylaws and a list of current officers with the land grant council. The board of trustees of that land grant shall notify the land grant council of the names and positions of the land grant's elected or appointed officers upon their election or appointment.

C. Community land grants organized and operating pursuant to special statutes or other general statutes may also register their bylaws and lists of officers with the land grant council.

D. A community land grant that registers in accordance with Subsection B or C of this section may request the land grant council to keep on file the originals or copies of current or historical documents or maps submitted by the board of trustees to the land grant council; provided that the land grant council shall store the originals of historical documents and maps in the state archives and records center.

History: Laws 2005, ch. 205, 1; 2013, ch. 4, 1.






Article 2 - Corporations for Management of Community Land Grants

Section 49-2-1 - Powers granted to certain community land grant corporations.

49-2-1. [Powers granted to certain community land grant corporations.]

That all corporations organized and incorporated under the provisions of an act of the legislative assembly of the territory of New Mexico, approved February 26, 1891, and published as Chapter 86 of the Session Laws of 1891, or under the provisions of an act of the legislative assembly of the territory of New Mexico, approved March 18, 1897, and published as Chapter 54 of the Session Laws of 1897, shall have the powers granted by this act for the purposes hereinafter mentioned.

History: Laws 1917, ch. 3, 1; C.S. 1929, 29-201; 1941 Comp., 9-201; 1953 Comp., 8-2-1.



Section 49-2-2 - Corporate powers enumerated.

49-2-2. Corporate powers enumerated.

They shall be bodies corporate and politic under the respective names designated in the decrees by which they were incorporated, and shall have and possess the following powers:

A. to sue and be sued in their corporate names;

B. to sell, convey, lease, mortgage or otherwise dispose of so much of the land of the grant under their management and control as is held in common by the owners and proprietors.

Provided, however, that no sale of the lands held in common can be made to persons who are nonheirs of the grant unless a majority of such heirs present at a mass meeting to be called fifteen (15) days in advance thereof by the president of the board of trustees vote in favor of any proposed sale to nonheirs, and provided, further, that no lease of the lands held in common can be be made to any person whatsoever for a period of time exceeding twenty (20) years; provided, further, nevertheless, that as to any oil and gas lease executed upon lands held in common where oil and gas or either of them in commercial quantities is being, or shall be, produced from lands covered by said lease, then and in such event, this limitation as to the period of time shall not apply as to any such oil and gas lease so long as oil or gas or either of them is being produced in commercial quantities from said land;

C. to make such rules and regulations, not in conflict with the constitution and laws of the United States or the state of New Mexico, as may be necessary for the protection, improvement and management of such common lands and real estate and the use and enjoyment thereof, and of the common waters thereon;

D. to make such assessments against the owners and proprietors as may be necessary to defray the expenses of conducting the business, and to make any other obligations of said corporation and to enforce the payment thereof by such owners and proprietors by suit against any owner and proprietor brought in the name of the corporation before a justice of the peace [magistrate court] or in the district court of the county in which such land grant is situated;

E. to have a corporate seal in such form and device as shall be adopted by the board of trustees of such corporation;

F. to determine the number of animals that may be permitted to graze upon the common lands of the grant, and the price which shall be paid to [by] the owner of such animals for the privilege of grazing thereon, provided, such price shall be uniform to all owners and proprietors;

G. by district court action under rules of civil procedure to determine by name the various persons who are of the class of owners and proprietors having beneficial interest in land of the grant under their management and control, and to determine persons of the class who are eligible to become owners and proprietors by descent from the class who were determined to be the owners thereof at the time of the incorporation of such grant.

History: Laws 1917, ch. 3, 2; C.S. 1929, 29-202; Laws 1933, ch. 47, 1; 1939, ch. 109, 1; 1941 Comp., 9-202; 1953 Comp., 8-2-2; Laws 1961, ch. 158, 1.



Section 49-2-3 - Board of trustees; corporate powers; election.

49-2-3. Board of trustees; corporate powers; election.

The corporate powers of such corporation shall be exercised by a board of nine trustees who are owners and proprietors residing upon such land grant and heads of families. The board of trustees shall be elected by the owners and proprietors on the first Saturday in December of the year 1919, and upon the same day in every third year thereafter. The nine persons receiving the highest number of votes at the election shall become the board of trustees and possess the powers provided for in Sections 49-2-1 to 49-2-17 NMSA 1978, and shall hold their office until the election and qualification of their successors. No trustee shall serve more than two consecutive terms.

History: Laws 1917, ch. 3, 3; C.S. 1929, 29-203; 1941 Comp., 9-203; 1953 Comp., 8-2-3; Laws 1967, ch. 184, 1.



Section 49-2-4 - Judges of election; appointment; notice of election; ballots; canvass; certificates of election.

49-2-4. [Judges of election; appointment; notice of election; ballots; canvass; certificates of election.]

The election provided for in the preceding section [49-2-3 NMSA 1978] shall be held by three judges who shall be owners and proprietors residing upon said grant, and the heads of families, and shall be designated by votes of two-thirds of the trustees present at the regular meeting of such board of trustees held in October next preceding the date of such election. No more than two of such judges shall reside in the same precinct, if there be more than one precinct in such land grant. It shall be the duty of the outgoing board of trustees to give notice of the time and place of such election by posting not less than three notices in public places in each precinct in which the grant is situated, such notices to be in both the English and Spanish languages, and to be posted not less than twenty days before the date of such election. Said elections shall be by ballot, and each ballot cast shall have the name of the voter casting the same written thereon, and all ballots shall be preserved by the judges of election until the next ensuing meeting of the board of trustees, and so much longer thereafter as said board shall direct. It shall be the duty of such judges of election to canvass the ballots cast at such election and issue certificates of election to each of the nine persons receiving the highest number of votes cast at such election, and such certificates will authorize the persons to whom they are respectively issued to discharge the duties of such trustees for the term for which they were elected and until the election and qualification of their successors.

History: Laws 1917, ch. 3, 4; C.S. 1929, 29-204; 1941 Comp., 9-204; 1953 Comp., 8-2-4.



Section 49-2-5 - Vacancies in board; filling.

49-2-5. [Vacancies in board; filling.]

If a vacancy shall occur in any such board of trustees the remaining members of such board shall fill such vacancy by appointment, to be made at any regular meeting of such board, and the person or persons so appointed shall hold office until there be a general election for members of such board and until the election and qualification of their successor or successors.

History: Laws 1917, ch. 3, 5; C.S. 1929, 29-205; 1941 Comp., 9-205; 1953 Comp., 8-2-5.



Section 49-2-6 - Majority of board constitutes quorum; acts binding.

49-2-6. [Majority of board constitutes quorum; acts binding.]

A majority of said board of trustees shall constitute a quorum for the transaction of business, and the corporation shall be in all respects bound by the acts of the majority of its board of trustees done in pursuance of the provisions of this act and within the scope thereof.

History: Laws 1917, ch. 3, 6; C.S. 1929, 29-206; 1941 Comp., 9-206; 1953 Comp., 8-2-6.



Section 49-2-7 - Regular meetings of board; sale of community lands; handling of moneys.

49-2-7. [Regular meetings of board; sale of community lands; handling of moneys.]

The board of trustees of every such corporation shall hold four meetings in each year on the first Saturdays in the months of January, April, July and October for the transaction of all business of the corporation, of which meetings all persons shall be required to take notice. The corporation shall not be bound by any sale, mortgage, conveyance, lease or other disposition of its common property, or any part thereof, unless the same be made and executed in pursuance of a resolution of such board adopted by the affirmative vote of two-thirds of the members present at any of the regular meetings provided for by this section, and duly entered upon the record of such meeting and attested by the president of said board. The board of trustees may determine the method and advisability of disbursing, investing or handling moneys that come into their hands from the sales and revenues of the grant, and shall fix and determine the nature, amount and costs of improvements they may deem necessary to be made upon the grant by vote of two-thirds of the members present at any meeting. All contracts and vouchers for the payment of money must be signed by the president, and no payment or contract shall be made or effected unless the same be directed by two-thirds majority of the members present at any meeting.

History: Laws 1917, ch. 3, 7; C.S. 1929, 29-207; 1941 Comp., 9-207; 1953 Comp., 8-2-7.



Section 49-2-8 - Special meetings; business to be transacted; calling.

49-2-8. [Special meetings; business to be transacted; calling.]

Such board of trustees may hold special meetings at such times as the business of the corporation shall require, but at such special meetings the only business transacted shall be such as may be necessary to protect the common lands of said grant from trespassers, the making of assessments against owners and proprietors, and such other business as shall relate only to general routine of the corporation, and no sale, mortgage, lease, or other disposition of the common lands of the grant shall be authorized at any such special meeting. Such special meetings may be called by the president at such times as he shall consider necessary, and shall be called at any time upon the request in writing of three or more members of the board.

History: Laws 1917, ch. 3, 8; C.S. 1929, 29-208; 1941 Comp., 9-208; 1953 Comp., 8-2-8.



Section 49-2-9 - Selection of officers; rules; duties of secretary.

49-2-9. [Selection of officers; rules; duties of secretary.]

Each board of trustees elected under the provisions of this act shall at the first meeting held after such election, select one of its members to be president of the board, and another of its members to be secretary and treasurer thereof, and shall adopt rules for the government of such corporation, and for the use of the common lands of the grant and the common waters thereof, and such rules so adopted shall be uniform as to all owners and proprietors. The secretary shall reduce to writing, in a book to be kept for that purpose, minutes of the business transacted at each meeting of the board.

History: Laws 1917, ch. 3, 9; C.S. 1929, 29-209; 1941 Comp., 9-209; 1953 Comp., 8-2-9.



Section 49-2-10 - Resolutions for disposition of common lands; effective date; binding effect.

49-2-10. [Resolutions for disposition of common lands; effective date; binding effect.]

No resolution providing for the sale, mortgage, lease or other disposition of the common lands of such grant shall take effect or become operative until after the expiration of thirty days next following the date of the meeting at which such resolution was adopted, as provided in Section 7 of this act [49-2-7 NMSA 1978]. If no protest shall be filed before such period of thirty days, as provided in the next succeeding section of this act [49-2-11 NMSA 1978], it shall be the duty of the president and secretary of such board of trustees, in the name of and under the seal of such corporation, to execute the necessary deeds and documents to carry such resolution into effect, and such deeds and documents when so executed shall operate to bind all persons interested in such common lands to the same extent as if each of such persons had separately signed, sealed and executed the same.

History: Laws 1917, ch. 3, 10; C.S. 1929, 29-210; 1941 Comp., 9-210; 1953 Comp., 8-2-10.



Section 49-2-11 - Protests against disposition of common lands; election.

49-2-11. [Protests against disposition of common lands; election.]

Any person interested in the common lands in such grant who shall be dissatisfied with any sale, mortgage, lease or other disposition of any of such common lands so authorized by any resolution of such board of trustees, may, at any time within thirty days next following the date of the meeting at which such resolution was adopted, file with such board of trustees a protest in writing against the carrying out of such resolution, and, if a majority of the owners and proprietors protest against such action within the time aforesaid, then it shall be the duty of the board of trustees to call an election conducted in the same manner as provided for the election of members of the board of trustees, and if at such election a majority of such owners and proprietors vote against such resolution, then such resolution shall become void and of no effect; otherwise it shall be effective and shall be carried out as provided in Section 10 [49-2-10 NMSA 1978] hereof.

History: Laws 1917, ch. 3, 11; C.S. 1929, 29-211; 1941 Comp., 9-211; 1953 Comp., 8-2-11.



Section 49-2-12 - Compensation of trustees.

49-2-12. [Compensation of trustees.]

Each member of the board of trustees of the corporation created under the provisions of Chapter 86 of the Laws of 1891, or Chapter 54 of the Laws of 1897, or under the provisions of this act, shall receive for his services as trustee the sum of twenty-four dollars [($24.00)] per year, payable quarterly.

History: Laws 1917, ch. 3, 12; C.S. 1929, 29-212; 1941 Comp., 9-212; 1953 Comp., 8-2-12.



Section 49-2-13 - Lands held in private ownership.

49-2-13. [Lands held in private ownership.]

The board of trustees of any such corporation shall have no power or control over the lands within the exterior boundaries of any such grant which are held or claimed in private ownership, except as hereinafter provided.

History: Laws 1917, ch. 3, 13; C.S. 1929, 29-213; 1941 Comp., 9-213; 1953 Comp., 8-2-13.



Section 49-2-14 - Lands improperly claimed in private ownership; ejectment.

49-2-14. [Lands improperly claimed in private ownership; ejectment.]

If any person or persons shall hold in possession or claim in private ownership within the exterior boundaries of any such land grant any tract, piece or parcel of land, when in the opinion of any such board of trustees such person or persons have no right to hold the same, such board of trustees may institute in the name of the corporation an action of ejectment against such person or persons, and if upon the trial of any such cause it shall appear that the possession or claim of any such person or persons is without right, judgment shall be entered in favor of such corporation for the possession of such tract, piece or parcel of land and for such damages as may be proved to have been sustained by such corporation by the wrongful detention thereof.

History: Laws 1917, ch. 3, 14; C.S. 1929, 29-214; 1941 Comp., 9-214; 1953 Comp., 8-2-14.



Section 49-2-15 - Trespass on common lands or waters; jurisdiction of courts; injunction.

49-2-15. [Trespass on common lands or waters; jurisdiction of courts; injunction.]

The several courts of this state exercising chancery jurisdiction shall under the practice of courts of chancery entertain bills of complaint filed by any such board of trustees to prevent trespasses upon the common lands and common waters of any such grant, if it shall appear that the complainants are without a plain, speedy and adequate remedy at law, or that the persons committing such trespass are insolvent or unable to respond in damages to such corporation for the injury alleged.

History: Laws 1917, ch. 3, 15; C.S. 1929, 29-215; 1941 Comp., 9-215; 1953 Comp., 8-2-15.



Section 49-2-16 - Conveyances; effect.

49-2-16. [Conveyances; effect.]

Any conveyance made in pursuance of the provisions of this act shall operate to conclude all persons claiming the land designated therein by, through or under the original title upon which the owners or proprietors of any such land grant or real estate base their claim thereto.

History: Laws 1917, ch. 3, 16; C.S. 1929, 29-216; 1941 Comp., 9-216; 1953 Comp., 8-2-16.



Section 49-2-17 - Definition of terms; right to vote or hold office.

49-2-17. Definition of terms; right to vote or hold office.

Whenever the words "owners and proprietors" are used in this act they shall in all cases be construed to mean the members of the colony, community or town to which said grant was made, being all of the class of persons who were determined by the district court to be the owners thereof at the time of the incorporation of such grant by virtue of the act of February 26, 1891, and their descendants, residing within the exterior boundaries of such grant who have so resided continuously for not less than two years, and who own land in common within such exterior boundaries, and have paid taxes thereon. Providing, however, that only such persons as are defined in this section shall be qualified or permitted to participate in the elections provided in this chapter or to hold office as an officer or trustee of the grant.

History: Laws 1917, ch. 3, 18; C.S. 1929, 29-218; Laws 1939, ch. 202, 1; 1941 Comp., 9-218; 1953 Comp., 8-2-18; Laws 1961, ch. 158, 2.



Section 49-2-18 - Conversion of corporations organized under Laws 1891, Chapter 86 into general corporations.

49-2-18. Conversion of corporations organized under Laws 1891, Chapter 86 into general corporations.

Twenty or more owners and proprietors of record of a corporation organized under Laws 1891, Chapter 86 may prepare proposed articles of incorporation and bylaws and a plan of conversion for the purpose of converting the existing corporation into a corporation organized under the general corporation law of this state. Upon notice, the proposers shall call a meeting of all owners and proprietors of record entitled to vote in the affairs of the existing corporation. The notice shall be published in English in a newspaper of general circulation in a county in which the existing corporation is located, once a week for three consecutive weeks, the last publication to be not more than thirty days prior to the date set for the meeting. Similar publication shall also be made in Spanish if there is a Spanish language newspaper of general circulation in the county. The proposed articles of incorporation and bylaws and the plan of conversion shall be presented at the meeting, and, if approved by a vote of the majority of the owners and proprietors of record present at the meeting, then, upon the filing of the articles of incorporation and bylaws with the secretary of state and the issuance of a certificate of incorporation, the corporation organized under Laws 1891, Chapter 86 is converted into a domestic corporation authorized to do business and entitled to all privileges and immunities of a domestic corporation organized under the general corporation laws of this state.

History: 1953 Comp., 8-2-19, enacted by Laws 1967, ch. 43, 1; 2013, ch. 75, 14.






Article 3 - Chaperito Grant

Section 49-3-1 - Management vested in board of trustees; number.

49-3-1. [Management vested in board of trustees; number.]

That the management and control of the community lands of the people of Chaperito, within the county of San Miguel, in the state of New Mexico, within the exterior boundaries of the following described tract of land, to wit:

beginning at the northwest corner of the fence of Rafael Lucero; from thence on a straight line to the point of terminus of the Cuchilla Lagia; thence on a straight line northerly to the point or terminus of the Mesa del Velorio; thence southwesterly on a straight line to the source or beginning of the Rincon de los Torres; thence easterly to the junction of the Canada of the Rincon Hondo with the Canada of Laureano; thence on a straight line to the Puertecito del Norte, which goes to the Canada del Indio; thence northwesterly on a straight line to the intersection thereof with the line of the Las Vegas grant; thence southerly, following the Catron fence, which is easterly from the Canada del Indio to the east boundary line of the land of Rafael Lucero; thence northerly, to the northeast corner of the land of said Rafael Lucero; thence westerly, following the fence of said Rafael Lucero to the place of beginning, as the same was decreed in final decree rendered in cause no. 6419, in the district court of the fourth judicial district of the state of New Mexico, sitting within and for the county of San Miguel in said district, in that certain cause entitled in the civil docket of said court, Julius G. Day, et als. versus Sostenes Delgado, et als., defendants, and which said final decree was rendered by said court on December 12, 1913, is hereby vested in a board of trustees composed of three members, each of which shall be elected as this chapter provides.

History: Laws 1921, ch. 160, 1; C.S. 1929, 29-401; 1941 Comp., 9-301; 1953 Comp., 8-3-1.



Section 49-3-2 - Board of trustees; corporate powers; name; process; qualifications.

49-3-2. [Board of trustees; corporate powers; name; process; qualifications.]

That such board shall be a body corporate, having full power to sue and be sued; in all suits the said body corporate shall be styled as "The Board of Trustees of the Community Lands of the People of Chaperito," and all process may be served on either member of the board of trustees. That all members of such board of trustees shall be inhabitants of and owners of lands within the limits of the said community lands of the people of Chaperito.

History: Laws 1921, ch. 160, 2; C.S. 1929, 29-402; 1941 Comp., 9-302; 1953 Comp., 8-3-2.



Section 49-3-3 - First election of trustees.

49-3-3. [First election of trustees.]

That upon the petition of ten or more inhabitants of and owners of land within the said community lands of the people of Chaperito, it shall be the duty of the board of county commissioners of the county of San Miguel to order an election to be held for the choice of a board of trustees for the said community lands of the people of Chaperito, [and] such board of county commissioners shall appoint three competent and disinterested persons qualified to vote under the provisions of this chapter to serve as judges of such election and shall, by proclamation printed at least once a week for two successive weeks in some newspaper of general circulation published in the said county of San Miguel, give notice of the time and place of such election and the objects thereof.

History: Laws 1921, ch. 160, 3; C.S. 1929, 29-403; 1941 Comp., 9-303; 1953 Comp., 8-3-3.



Section 49-3-4 - Election of successors; notice; terms of office.

49-3-4. [Election of successors; notice; terms of office.]

That within thirty days of the expiration of the terms of office of such board of trustees, it shall be the duty of such board of trustees to call an election for the choice of their successors; to fix the time and place for the holding of the same; to appoint qualified persons to act as judges thereof and to give notice of such election by posting not less than five notices in conspicuous places within the exterior limits of the said community lands of the said people of Chaperito for the length of time as specified in the preceding section [49-3-3 NMSA 1978]. That the terms of office of such members of such board of trustees shall be for the period of two years and the elections herein provided for shall be held on the first Monday in September of each alternate year, commencing with the first Monday in September, 1922; provided, however, that the trustees elected at the election called in accordance with Section 3 [49-3-3 NMSA 1978] shall hold office only until their successors are elected at the election to be held on the first day of September, 1922.

History: Laws 1921, ch. 160, 4; C.S. 1929, 29-404; 1941 Comp., 9-304; 1953 Comp., 8-3-4.



Section 49-3-5 - Elections; qualifications of electors; canvassing returns; oath.

49-3-5. Elections; qualifications of electors; canvassing returns; oath.

At all the elections held under the provisions of this article, each actual inhabitant of the community lands of the people of Chaperito and the owners of land therein, who have reached the age of majority, shall be entitled to cast one vote in person, and the persons receiving the highest number of votes cast at any such election shall be the trustees of the community lands of the people of Chaperito for the period of two years as hereinbefore provided and until their successors are elected and qualified. At all elections held under the provisions of this article, the votes shall be canvassed and the result ascertained and determined by the outgoing board of trustees. Elections shall be conducted in a manner as near as possible to that of elections conducted under the Election Code [Chapter 1 NMSA 1978]. Each member of the board of trustees shall qualify within ten days after an election by filing with the secretary an oath subscribed by him to the effect that he will faithfully discharge the duties of his office, which oath shall be recorded in the minutes of the proceedings of the board.

History: Laws 1921, ch. 160, 5; C.S. 1929, 29-405; 1941 Comp., 9-305; 1953 Comp., 8-3-5; Laws 1973, ch. 138, 10.



Section 49-3-6 - Officers of board; duties; treasurer's bond; secretary only to be compensated.

49-3-6. [Officers of board; duties; treasurer's bond; secretary only to be compensated.]

That the board of trustees shall choose from the members thereof, one president, one secretary and one treasurer. The president shall preside at all meetings of the board and act as the executive officer thereof. He shall sign all warrants for the payment of money and other instruments of writing requiring the corporate seal. The treasurer shall give bond to the state of New Mexico, in such sum as the board of trustees shall require, the same to be conditioned for the faithful performance of the duties of his office. The secretary shall keep a record of the proceedings of the board, which record shall be open to public inspection at all reasonable hours, to attest all warrants for the payment of money, and other instruments of writing requiring the signature of the president. No compensation shall be voted at any time to any trustee or to any officer thereof, save the secretary.

History: Laws 1921, ch. 160, 6; C.S. 1929, 29-406; 1941 Comp., 9-306; 1953 Comp., 8-3-6.



Section 49-3-7 - Meetings of trustees; quorum; vacancies; expenditures; per diem for trustees in attendance.

49-3-7. [Meetings of trustees; quorum; vacancies; expenditures; per diem for trustees in attendance.]

That the regular meetings of the board of trustees shall be held on the second Monday of each alternate month. Special meetings may be held at any time on the call of the president of the board. A majority of the board shall constitute a quorum for the transaction of business. All vacancies of the board shall be filled by the remaining, qualified members thereof, the persons appointed to fill such vacancies, to hold their offices until the election and qualification of their successors. All expenses for holding elections under the provisions of this chapter [and] all expenses necessary and proper, incurred in the exercise of the powers herein conferred, may be paid by the board of trustees out of any funds belonging to the said community lands of the people of Chaperito, and such members of the board of trustees shall be entitled to receive the sum of two dollars [($2.00)] per day for attending regular meetings, which amount may be paid by the board of trustees out of the funds belonging to the said community lands.

History: Laws 1921, ch. 160, 7; C.S. 1929, 29-407; 1941 Comp., 9-307; 1953 Comp., 8-3-7.



Section 49-3-8 - Powers of board of trustees enumerated.

49-3-8. [Powers of board of trustees enumerated.]

That the said board of trustees shall have the following powers:

A. to control and manage the said community lands of the people of Chaperito and prescribe rules and regulations for the administration thereof;

B. to prohibit all trespasses and depredations upon the same, or any part thereof;

C. to institute action of ejectment to recover the possession of said lands or any part thereof, and any other action or suit that may be necessary and proper in the exercises of the powers herein conferred;

D. to pay all taxes and other expenses due on said community lands of the people of Chaperito;

E. to have a common seal;

F. to adopt all necessary rules and regulations for the management and control of the said lands and for the carrying out of the powers conferred in this chapter;

G. in case the income exceeds the expenses, to expend the balance in such improvements upon the said community lands as will be for the general benefit of the people residing within the said lands.

History: Laws 1921, ch. 160, 8; C.S. 1929, 29-408; 1941 Comp., 9-308; 1953 Comp., 8-3-8.






Article 4 - Chilili Grant

Section 49-4-1 - Chilili land grant-merced; ratification of partitions; governance.

49-4-1. Chilili land grant-merced; ratification of partitions; governance.

A. All apportionments or partitions of land on the grant of Chilili made by Inez Armenta as trustee or by his successors as trustees of the grant to the bona fide residents on the grant are hereby confirmed.

B. The government and control of the common lands of the Chilili land grant-merced, also known as la merced del pueblo de Chilili, is vested in five trustees, to be known officially as "the board of trustees of the Chilili land grant-merced", who shall manage and control the land grant-merced in accordance with the provisions of Chapter 49, Article 4 NMSA 1978.

History: Laws 1876, ch. 51, 1; Code 1915, 839; C.S. 1929, 29-501; 1941 Comp., 9-401; 1953 Comp., 8-4-1; 2007, ch. 145, 1.



Section 49-4-4 - Management of grant.

49-4-4. Management of grant.

The Chilili land grant-merced shall be controlled and governed by the Treaty of Guadalupe Hidalgo, by the provisions of Chapter 49, Article 4 NMSA 1978 as a political subdivision of the state and by all provisions of its bylaws not in conflict with the Treaty of Guadalupe Hidalgo or state law.

History: Laws 2007, ch. 145, 3.



Section 49-4-4.1 - Definitions.

49-4-4.1. Definitions.

As used in Chapter 49, Article 4 NMSA 1978:

A. "board of trustees" means the board of trustees of the Chilili land grant-merced;

B. "common lands" means lands owned by the Chilili land grant for the benefit of the heirs of the land grant-merced;

C. "heir" means a person who is a descendant of the original grantees and has an interest in the common land of the land grant-merced through inheritance, gift or purchase;

D. "land grant-merced" means the grant of land made by the government of Mexico to the town of Chilili in 1841, which was confirmed by congress in 1858 and issued a patent by the United States in 1909; and

E. "qualified voting member" means an heir who is registered to vote in the land grant-merced as prescribed in the land grant-merced bylaws.

History: Laws 2007, ch. 145, 2.



Section 49-4-5 - Board of trustees; management of grant; powers.

49-4-5. Board of trustees; management of grant; powers.

The board of trustees shall have the power to:

A. control, care for and manage the land grant-merced and real estate owned by the land grant-merced; prescribe the terms and conditions under which the common lands may be used and enjoyed; and make all necessary and proper bylaws, rules and regulations that shall be in substantial compliance with applicable statutes for the government thereof;

B. sue and be sued and have the standing to sue in law or equity to protect and expand the common lands of the land grant-merced;

C. convey, lease or mortgage the common lands of the land grant-merced in accordance with the land grant-merced bylaws;

D. determine the number of animals that may be permitted to graze upon the common lands and determine other uses of the common lands that may be authorized;

E. prescribe the price to be paid for the use of the common lands and resources of the land grant-merced and prohibit a person failing or refusing to pay that amount from using a portion of the common lands while the person continues in default in those payments; provided that the amount fixed shall be in proportion to the number and kinds of livestock pasturing upon the common lands or to other authorized use of the common lands;

F. adopt and use an official seal;

G. appoint judges and clerks of election at all elections provided for in Chapter 49, Article 4 NMSA 1978 and canvass the votes cast in those elections;

H. make bylaws, rules and regulations, not in conflict with the constitution and laws of the United States or the state of New Mexico, as may be necessary for the protection, improvement and management of the common lands and real estate and for the use and enjoyment of the common lands and of the common waters of the land grant-merced;

I. determine land use, local infrastructure and economic development of the common lands of the land grant-merced; and

J. determine zoning of the common lands of the land grant-merced pursuant to a comprehensive plan approved by the local government division of the department of finance and administration that considers the health, safety and general welfare of the residents of the land grant-merced. The department of finance and administration shall select a qualified arbitrator to arbitrate for zoning conflicts between the land grant-merced and neighboring municipalities and counties.

History: Laws 2007, ch. 145, 4.



Section 49-4-6 - Board of trustees; qualifications.

49-4-6. Board of trustees; qualifications.

The board of trustees shall consist of five members. If there is more than one precinct in the land grant-merced, no more than three members shall be residents of the same precinct; provided, however, that if the precinct boundaries do not coincide with the boundaries of the land grant-merced, the board of trustees may create districts that better reflect the distribution of population within the land grant-merced and that any one of which has no more than three members of the board of trustees as residents. A person shall be qualified to be a member of the board if the person is a qualified voting member and is not in default of any dues, rent or other payment for the use of any of the common lands of the land grant-merced.

History: Laws 2007, ch. 145, 5.



Section 49-4-7 - Election of members of board of trustees; voters' qualifications; registration.

49-4-7. Election of members of board of trustees; voters' qualifications; registration.

A. Elections for the board of trustees shall be held on the first Monday in April or on a day designated in the bylaws, either every two or every four years as specified in the bylaws of the land grant-merced.

B. All qualified voting members of the land grant-merced are qualified to vote and may vote for trustees as specified in the land grant-merced bylaws.

C. The registration of qualified voting members shall be conducted in the manner prescribed in the land grant-merced bylaws. The secretary of the board of trustees shall maintain the registration books. Registration shall be closed beginning fifteen days before an election and reopened on the Monday following the election.

D. The registration books compiled before each election shall be used at that election. A person shall not vote at the election unless duly registered in the books, and a ballot of any unregistered person shall not be counted or canvassed.

E. A candidate for the board of trustees shall file a declaration of candidacy with the secretary of the board of trustees. The period when declarations of candidacy may be filed shall begin on the day the proclamation calling the election is published and shall remain open for at least ten days.

F. Whenever an election is to be called or is required by law, the board of trustees shall by resolution issue a public proclamation calling the election. The proclamation shall specify:

(1) the date on which the election will be held;

(2) the purpose for which the election is called;

(3) if positions on the board of trustees are to be filled, the date and time by which declarations of candidacy are to be filed;

(4) if a question is to be voted upon, the text of that question;

(5) the location of each polling place in the land grant-merced;

(6) the hours that each polling place will be open; and

(7) the date and time of the closing of the registration books.

G. Not less than thirty days nor more than forty-five days before the date of the election, the board of trustees shall publish in Spanish and English the proclamation in a local newspaper of general circulation available within the boundaries of the land grant-merced and post the proclamation in at least five public places within the land grant-merced.

H. The board of trustees shall appoint one election judge and at least two election clerks for each polling place. The election judge shall also be present for the canvass of the vote. No person shall be qualified for appointment or service as an election clerk or judge who is a spouse, parent, child, brother or sister of any candidate to be voted for at the election.

I. The board of trustees shall provide in the bylaws for the forms and procedures by which the land grant-merced elections are conducted. If the board of trustees chooses to provide for early or absentee voting, it shall specify in its bylaws the procedures by which early or absentee voting shall be conducted.

History: Laws 2007, ch. 145, 6; 2009, ch. 131, 2.



Section 49-4-8 - Election; votes required; canvassing votes.

49-4-8. Election; votes required; canvassing votes.

A. The candidates receiving the most votes cast for the open seats on the board of trustees shall be elected to the board.

B. The election judges and board of trustees shall meet not later than seven days following the election and canvass the votes cast and issue to each candidate duly elected to a seat on the board a certificate of election.

History: Laws 2007, ch. 145, 7; 2011, ch. 112, 2.



Section 49-4-9 - Organization of board; bonds; vacancies.

49-4-9. Organization of board; bonds; vacancies.

A. All members of the newly elected board of trustees shall meet no later than seven days after the votes are canvassed and organize themselves by the election of a president, secretary and treasurer. The treasurer shall perform such duties as may be required by the board and shall furnish to the board a good and sufficient surety bond in a sum as set forth in this section, to be conditioned as are the bonds of other public officials handling public money. It is the duty of the treasurer to deposit all the money of the land grant-merced in a bank or credit union organized and doing business in New Mexico.

B. In the event of the death or resignation of the treasurer, the board shall fill the vacancy by appointing one of the members of the board as treasurer, who shall, before entering into the performance of the duties as treasurer, execute and furnish to the board a good and sufficient surety bond, similar to the bond entered into by the predecessor.

C. The amount of the bond required of the treasurer and the treasurer's successor shall at all times be for a sum of at least double the amount received by and deposited in the bank or credit union by the treasurer.

D. In the event the board of trustees delegates any other of its members to collect money due the land grant-merced, that person shall be bonded in the same manner as is provided in this section for the bonding of the treasurer.

E. Those authorized to collect money shall give receipts for the money collected, which receipts shall be in the form prescribed by the board of trustees in the bylaws as an official receipt.

History: Laws 2007, ch. 145, 8; 2015, ch. 40, 3.



Section 49-4-10 - Meetings.

49-4-10. Meetings.

Regular meetings of the board of trustees shall be held no less than quarterly and in a public place as the board may determine in accordance with the bylaws. The time and place of regular meetings shall be posted in Spanish and English in a public place within the land grant-merced at least ten days prior to the meeting. Special meetings may be held at any time on call of the president, with five days' notice being given to each member.

History: Laws 2007, ch. 145, 9.



Section 49-4-11 - Quorum.

49-4-11. Quorum.

A majority of the members of the board of trustees shall constitute a quorum for the transaction of business, and the land grant-merced and its inhabitants shall be bound by the acts of the board pursuant to the provisions of Chapter 49, Article 4 NMSA 1978 and the land grant-merced bylaws.

History: Laws 2007, ch. 145, 10.



Section 49-4-12 - Sale or mortgage of common lands; restrictions.

49-4-12. Sale or mortgage of common lands; restrictions.

A. A conveyance of a portion of or all of the common lands of the land grant-merced shall be effective only if:

(1) the conveyance is made in accordance with the land grant-merced bylaws and this section;

(2) the conveyance is made for the benefit of the land grant-merced;

(3) the board of trustees has approved a resolution to make the conveyance at a regular meeting held in accordance with Sections 9 and 12 of this 2007 act;

(4) the board of trustees has petitioned for an order affirming the board's resolution from the district court of the district in which the property is located; and

(5) the district court has issued an order affirming the board of trustees' resolution pursuant to Subsection D of this section.

B. An heir may file a written protest of a conveyance with the board of trustees and the district court within thirty days of the date that the resolution approving the conveyance is passed by the board. The board of trustees shall address and make a decision on the protest at a special meeting held in accordance with Sections 9 and 12 of this 2007 act within thirty days of receiving the protest.

C. An heir dissatisfied with a decision of the board of trustees may appeal to the district court of the county in which the property is located in the following manner:

(1) appeals to the district court shall be taken by serving a notice of appeal upon the board within thirty days of the decision. If an appeal is not timely taken, the action of the board of trustees is conclusive;

(2) the notice of appeal may be served in the same manner as a summons in civil actions brought before the district court or by publication in a newspaper printed in the county in which the property is located, once per week for four consecutive weeks. The last publication shall be at least twenty days prior to the date the appeal may be heard. Proof of service of the notice of appeal shall be made in the same manner as in actions brought in the district court and shall be filed in the district court within thirty days after service is complete. At the time of filing the proof of service and upon payment by the appellant of the civil docket fee, the clerk of the district court shall docket the appeal;

(3) costs shall be taxed in the same manner as in cases brought in the district court, and bond for costs may be required upon proper application; and

(4) the proceeding upon appeal shall be de novo as cases originally docketed in the district court. Evidence taken in a hearing before the board of trustees may be considered as original evidence subject to legal objection, the same as if the evidence was originally offered in the district court. The court shall allow all amendments that may be necessary in furtherance of justice and may submit any question of fact to a jury or to one or more referees at its discretion.

D. If the district court finds that all requirements of this section have been satisfied and that all protests and appeals are concluded, the court shall issue its order affirming the board of trustees' resolution conveying the property.

E. After the district court issues its order, the board of trustees shall execute the necessary documents in the name and under the seal of the land grant-merced, and all heirs shall be bound by the board's conveyance.

History: Laws 2007, ch. 145, 11.



Section 49-4-13 - Meetings to be public; annual report.

49-4-13. Meetings to be public; annual report.

A. All meetings of the board of trustees shall be held in accordance with the Open Meetings Act [Chapter 10, Article 15 NMSA 1978]. Executive sessions shall not be held except in accordance with the Open Meetings Act. All heirs of the land grant-merced shall have the right to be present at all times when the board of trustees is in session and to be heard on all matters in which they may be interested.

B. The board of trustees shall annually make public a report of all its transactions for that year. The report shall include agendas, minutes, any actions taken and all financial transactions. The report shall be maintained in a public place and available for public review.

C. The secretary of the board of trustees shall reduce to writing, in a book kept for that purpose, minutes of the business transacted at each meeting of the board of trustees.

History: Laws 2007, ch. 145, 12.



Section 49-4-14 - Vacancies.

49-4-14. Vacancies.

If a vacancy occurs on the board of trustees, the remaining members shall fill the vacancy by appointment made at a regular meeting. The person appointed shall hold office until the next regular election.

History: Laws 2007, ch. 145, 13.



Section 49-4-15 - Salaries of trustees; records; expenditures.

49-4-15. Salaries of trustees; records; expenditures.

A. The board of trustees may fix in the land grant-merced bylaws and pay to its members a salary not to exceed two hundred dollars ($200) to any member in one month. The salary as fixed shall be in full as compensation for the duties performed by the board of trustees or the individual members within the exterior boundaries of the land grant-merced and for attendance at regularly scheduled meetings. The secretary of the board of trustees may be allowed a salary not to exceed two hundred twenty-five dollars ($225) in one month.

B. Board of trustees members may be authorized per diem and mileage pursuant to the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978].

C. The board of trustees and the treasurer shall keep permanent and legible records capable of audit, and no money or funds shall be paid by the board of trustees or by any person authorized to expend money unless the expenditure is approved by a majority of the board of trustees and is in the form of a written check or in such a form that the date, amount and payee of the transaction are automatically recorded; and the payment is supported by an invoice or receipt.

History: Laws 2007, ch. 145, 14; 2015, ch. 40, 4.



Section 49-4-16 - Protection of common lands; delinquency; forfeiture.

49-4-16. Protection of common lands; delinquency; forfeiture.

A. If the board of trustees brings an action in accordance with Subsection B of Section 4 of this 2007 act [49-4-5 NMSA 1978] and judgment is rendered in favor of the board of trustees, the court may award to the board of trustees possession of the tract, piece or parcel of the land and such damages as it may have proved for the wrongful detention and any other remedy provided for by law.

B. A delinquent heir shall lose all right that the heir may have had to use the common lands of the land grant-merced unless the heir pays in full all legal assessments or dues due by the heir.

History: Laws 2007, ch. 145, 15.



Section 49-4-17 - Trespass on common lands or waters; injunctions.

49-4-17. Trespass on common lands or waters; injunctions.

The courts of this state shall entertain bills of complaint filed by the board of trustees of the land grant-merced to enjoin persons from trespassing upon the common lands or using the common waters within the land grant-merced if it appears that the complainant is without a plain, speedy and adequate remedy at law or that the persons committing trespass are insolvent or unable to respond in damages.

History: Laws 2007, ch. 145, 16.



Section 49-4-18 - Process; how served on board.

49-4-18. Process; how served on board.

Process in all actions or suits against the board of trustees of the land grant-merced shall be served upon the president or, in the president's absence, upon the secretary.

History: Laws 2007, ch. 145, 17.



Section 49-4-19 - Registration.

49-4-19. Registration.

The board of trustees shall register its bylaws and a list of current officers with the land grant council in accordance with the provisions of Section 49-1-23 NMSA 1978. The board of trustees shall notify the land grant council of the names and positions of the land grant-merced's elected or appointed officers upon their election or appointment.

History: Laws 2007, ch. 145, 18; 2013, ch. 4, 2.



Section 49-4-20 - Failure of trustee to perform duties; penalty.

49-4-20. Failure of trustee to perform duties; penalty.

Any member of the board of trustees who fails or refuses to perform any of the duties required to be performed by the board of trustees of the land grant-merced by Chapter 49, Article 4 NMSA 1978 or by any other law of New Mexico is guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100) or by imprisonment in the county jail for a period of not less than thirty days nor more than ninety days, or both.

History: Laws 2007, ch. 145, 19.



Section 49-4-21 - Rights of lessees and purchasers.

49-4-21. Rights of lessees and purchasers.

A. A person who is not an heir and who purchases or leases property within the limits of the land grant-merced shall only have a right to the lands acquired through the purchase or lease but not to any common lands within the land grant-merced.

B. The provisions of Chapter 49, Article 4 NMSA 1978 shall not diminish, extinguish or otherwise impair any private property interest located within the boundaries of the land grant-merced or be construed to grant the board of trustees regulatory authority over such property interests or lands other than the common lands held by the land grant-merced. As used in this subsection, "property interest" includes valid easements and rights of access, but does not include use rights to the common lands of the land grant-merced.

History: Laws 2007, ch. 145, 20.






Article 5 - Dona Ana County Grants

Section 49-5-1 - Management vested in boards of trustees; exception.

49-5-1. [Management vested in boards of trustees; exception.]

That the management and control of the community land grants within the county of Dona Ana, in the state of New Mexico, and the legal and equitable title to all the lands within the exterior boundaries of such grants to which any colony or community is entitled on February 23, 1905, are hereby vested in boards of trustees, each of which shall be elected as in this article provided: provided, however, that nothing in this article shall be construed to in any way affect any land grant now incorporated under the provisions of any general or special act.

History: Laws 1905, ch. 21, 1; Code 1915, 818; C.S. 1929, 29-301; 1941 Comp., 9-501; 1953 Comp., 8-5-1.



Section 49-5-2 - Corporate powers; name; process.

49-5-2. [Corporate powers; name; process.]

That each of such boards shall be a body corporate, having full power to sue and be sued, besides the other powers hereinafter mentioned. In all suits the said body corporate shall be styled, "The Board of Trustees of the . . . . . . . . . . Community Grant," and all process may be served on either the president or the secretary-and-treasurer of the board of trustees.

History: Laws 1905, ch. 21, 2; Code 1915, 819; C.S. 1929, 29-302; 1941 Comp., 9-502; 1953 Comp., 8-5-2.



Section 49-5-3 - Qualifications of trustees.

49-5-3. [Qualifications of trustees.]

That all members of such boards of trustees shall be inhabitants of, and the owners of lands within the limits of the particular grant for which they shall have been elected trustees.

History: Laws 1905, ch. 21, 3; Code 1915, 820; C.S. 1929, 29-303; 1941 Comp., 9-503; 1953 Comp., 8-5-3.



Section 49-5-4 - First election of trustees; notice.

49-5-4. [First election of trustees; notice.]

That upon the petition of twenty or more inhabitants of, and owners of lands within, any one of such land grants, it shall be the duty of the board of county commissioners of the said county of Dona Ana to order an election to be held for the choice of a board of trustees for the grant specified in the petition. Such board of county commissioners shall appoint three competent and disinterested persons, qualified to vote under the provisions of this article, to serve as judges of such election and shall by proclamation printed at least once a week for two successive weeks in some newspaper of general circulation published in the said county of Dona Ana give notice of the time and place of such election and the objects thereof.

History: Laws 1905, ch. 21, 4; Code 1915, 821; C.S. 1929, 29-304; 1941 Comp., 9-504; 1953 Comp., 8-5-4.



Section 49-5-5 - Election of successors; notice; judges.

49-5-5. [Election of successors; notice; judges.]

That within thirty days of the expiration of the terms of office of any such board of trustees, it shall be the duty of such board to call an election for the choice of their successors, to fix the time and place for the holding of the same, to appoint qualified persons to act as judges thereof, and to give notice of such election in the manner and for the length of time specified in the preceding section [49-5-4 NMSA 1978].

History: Laws 1905, ch. 21, 5; Code 1915, 822; C.S. 1929, 29-305; 1941 Comp., 9-505; 1953 Comp., 8-5-5.



Section 49-5-6 - Election; electors; canvassing returns; oath.

49-5-6. Election; electors; canvassing returns; oath.

At all the elections held under the provisions of this article, each actual inhabitant of the grant and owner of land therein, who has reached the age of majority, shall be entitled to cast one vote in person, and the five persons receiving the highest number of votes cast at any such election shall be the trustees of the grant and hold their offices for the period of two years and until their successors are elected and qualified. At all elections held under the provisions of this article the votes shall be canvassed and the result ascertained and determined by the outgoing board of trustees. Elections shall be conducted in a manner as near as possible to that of elections conducted under the Election Code [Chapter 1 NMSA 1978]. Each member of the board of trustees shall qualify within ten days after his election by filing with the secretary-and-treasurer an oath subscribed by him to the effect that he will faithfully discharge the duties of his office, which oath shall be recorded in the minutes of the proceedings of the board.

History: Laws 1905, ch. 21, 6; Code 1915, 823; C.S. 1929, 29-306; 1941 Comp., 9-506; 1953 Comp., 8-5-6; Laws 1973, ch. 138, 11.



Section 49-5-7 - Officers; duties; secretary-treasurer's bond; compensation.

49-5-7. [Officers; duties; secretary-treasurer's bond; compensation.]

That the board of directors shall choose a president and a secretary-and-treasurer. The president shall be chosen from the members of the board, shall preside at all meetings of the board and act as the executive officer thereof. He shall sign all warrants for the payment of money and all deeds and other instruments of writing requiring the corporate seal.

The secretary-and-treasurer shall give bond to the state of New Mexico in such sum as the board of trustees shall require, the same to be conditioned for the faithful performance of the duties of his office. It shall be his duty to keep a record of the proceedings of the board, which record shall be open to public inspection at all reasonable hours, to attest all warrants for the payment of money and all deeds and other instruments of writing requiring the signature of the president. He shall be the custodian of all funds, moneys and papers belonging to the board of trustees. No compensation shall be voted at any time to any trustee or to any officer thereof, save the secretary-and-treasurer.

History: Laws 1905, ch. 21, 7; Code 1915, 824; C.S. 1929, 29-307; 1941 Comp., 9-507; 1953 Comp., 8-5-7.



Section 49-5-8 - General powers of board.

49-5-8. [General powers of board.]

That said board of trustees shall have the following powers:

A. to control and manage the land grant and prescribe rules and regulations for the administration thereof; to prohibit all trespasses and depredations upon the unallotted and unappropriated lands within the grant; to institute actions of ejectment to recover the possession of any such unallotted and unappropriated lands and any other action or suit that may be necessary and proper in the exercise of the powers herein conferred;

B. to sell, convey, lease, mortgage or otherwise dispose of, under such rules and regulations as the board shall adopt for the purpose, the unallotted and unappropriated lands within the grant; but no such sale, conveyance or mortgaging of any such lands, or lease thereof for a longer period than five years, shall be made until such lands shall have first been appraised by at least two disinterested inhabitants of the grant, to be appointed by the judge of the district court for the county, nor for a sum less than two-thirds of the appraised value;

C. to recognize and confirm by deed of conveyance all bona fide adverse holdings of real estate within the grant: provided, however, that if any such board shall fail or refuse to make such conveyance upon demand the person aggrieved shall have the right to file a bill of complaint in the district court for the county, praying that such board may be compelled to confirm and convey to him and his heirs and assigns the lands described in the bill of complaint. If, upon the hearing of such cause, it shall appear that such person is entitled, under the laws, usages and customs of Spain, Mexico, the state of New Mexico or the United States, to such land, a decree shall be entered in such cause requiring such board of trustees to confirm and convey to him, and his heirs and assigns, the lands aforesaid: provided, however, that no part of the costs of such suit or proceedings shall be taxed to the board of trustees or paid by such board.

Any conveyance made in pursuance of the provisions of this article shall operate to conclude all persons claiming by, through or under the original title upon which the owners of such grant base their claim thereto the lands described in such conveyance. The words "owner" or "owners," wherever the same occur in this article, shall be construed to mean the members of the colony or community to which said grant was originally made, or their successors in interest, including all persons residing within the limits of the grant who shall have been in occupancy and adverse possession of any part or portion of such grant for a period of two years or more next preceding February 23, 1905;

D. to have a common seal;

E. to adopt all necessary rules and regulations for the carrying out of the powers conferred in this article.

History: Laws 1905, ch. 21, 8; Code 1915, 825; C.S. 1929, 29-308; 1941 Comp., 9-508; 1953 Comp., 8-5-8.



Section 49-5-9 - Disposition of lands; authorization.

49-5-9. [Disposition of lands; authorization.]

That no sale, mortgage, lease or other disposition of the unallotted and unappropriated lands within the grant, authorized under the provisions of this article, nor any confirmation or conveyance, as provided in Section 49-5-8 NMSA 1978, shall take effect or become operative until after the regular meeting of the board of trustees held next after the meeting at which the resolution authorizing such sale, mortgage, leasing confirmation, conveyance or other disposition of the lands involved is passed, and the corporation shall not be bound by any such resolution unless the same shall have been passed at a regular meeting of the board and by a majority vote of all the members of the board.

History: Laws 1905, ch. 21, 9; Code 1915, 826; C.S. 1929, 29-309; 1941 Comp., 9-509; 1953 Comp., 8-5-9.



Section 49-5-10 - Meetings of board; quorum; vacancies; expenditures.

49-5-10. [Meetings of board; quorum; vacancies; expenditures.]

That the regular meetings of the board of trustees shall be held on the first Monday of each alternate month. Special meetings may be held at any time on the call of the president of the board. A majority of the board shall constitute a quorum for the transaction of business, save as hereinbefore provided. All vacancies in the board shall be filed [filled] by the remaining qualified members thereof, the persons appointed to fill such vacancies to hold their offices until the election and qualification of their successors. All expenses for holding elections under the provisions of this article, and all expenses necessary and proper incurred in the exercise of the powers herein conferred may be paid by the board of trustees out of the funds belonging to the corporation.

History: Laws 1905, ch. 21, 10; Code 1915, 827; C.S. 1929, 29-310; 1941 Comp., 9-510; 1953 Comp., 8-5-10.






Article 6 - Las Vegas Grant

Section 49-6-1 - Jurisdiction vested in district court.

49-6-1. [Jurisdiction vested in district court.]

That the district court of San Miguel county, in the state of New Mexico, is vested with jurisdiction to manage, control and administer that land claim known as "The Las Vegas Land Grant," confirmed by the act of congress on the twenty-first day of June, A.D. 1860, to the town of Las Vegas.

History: Laws 1903, ch. 47, 1; Code 1915, 842; C.S. 1929, 29-601; 1941 Comp., 9-601; 1953 Comp., 8-6-1.



Section 49-6-2 - Appointment of board of trustees.

49-6-2. [Appointment of board of trustees.]

On July first in each alternate year after July 1, 1914, the district court of San Miguel county, New Mexico, shall appoint a board of trustees to have the control and management of the tract of land known as the Las Vegas land grant, to be known and designated as the board of trustees of the town of Las Vegas, and said board in and by said name may sue and be sued, and shall hold their office for a term of two years, and until their successors are appointed and qualified. And it shall be the duty of said board when so appointed to immediately organize by selecting from among its members a president, a vice president and a treasurer of said board and to employ a suitable and competent person who shall not be a member of said board as the clerk or secretary thereof whose compensation shall be fixed by said board.

History: Laws 1909, ch. 103, 1; Code 1915, 852; C.S. 1929, 29-611; 1941 Comp., 9-602; 1953 Comp., 8-6-2.



Section 49-6-3 - Board of trustees; number; residence qualification.

49-6-3. [Board of trustees; number; residence qualification.]

That said district court shall, in the exercise of the jurisdiction conferred upon it, appoint a board of trustees to consist of not less than three nor more than five persons from among residents upon the land embraced within the exterior boundaries of said Las Vegas land grant.

History: Laws 1903, ch. 47, 2; Code 1915, 843; C.S. 1929, 29-602; 1941 Comp., 9-603; 1953 Comp., 8-6-3.



Section 49-6-4 - Officers; quorum in board meetings.

49-6-4. [Officers; quorum in board meetings.]

That said board of trustees shall organize by selecting one of their number as chairman of said board of trustees who shall preside over the meetings of said board, and another, of said board, as secretary, whose duties it shall be to keep and preserve the records and doings of said board of trustees. A majority of said board shall constitute a quorum for the transaction of any and all business coming before said board.

History: Laws 1903, ch. 47, 3; Code 1915, 844; C.S. 1929, 29-603; 1941 Comp., 9-604; 1953 Comp., 8-6-4.



Section 49-6-5 - Control of board by court.

49-6-5. [Control of board by court.]

That the said district court of San Miguel county shall exercise the same control over the said board of trustees, and over the acts and doings of said board of trustees, that courts of equity exercise over receivers appointed by them and over the acts and doings of their receivers.

History: Laws 1903, ch. 47, 4; Code 1915, 845; C.S. 1929, 29-604; 1941 Comp., 9-605; 1953 Comp., 8-6-5.



Section 49-6-6 - Bonds of trustees.

49-6-6. [Bonds of trustees.]

That any and all persons appointed by said court as trustees under the provisions of this article, shall give bond to the state of New Mexico conditioned as receiver's bonds are.

History: Laws 1903, ch. 47, 5; Code 1915, 846; C.S. 1929, 29-605; 1941 Comp., 9-606; 1953 Comp., 8-6-6.



Section 49-6-7 - Compensation of trustees.

49-6-7. [Compensation of trustees.]

Said trustees shall be paid such reasonable compensation as the said district court shall order or direct: provided, that it shall in no event exceed three hundred dollars [($300)] per year for each member thereof.

History: Laws 1903, ch. 47, 6; Code 1915, 847; C.S. 1929, 29-606; 1941 Comp., 9-607; 1953 Comp., 8-6-7.



Section 49-6-8 - Transaction of business by board; authority of district court to make rules.

49-6-8. [Transaction of business by board; authority of district court to make rules.]

That said board of trustees shall be known and designated as the "Board of Trustees of the Town of Las Vegas," and under that name shall contract and transact all business coming before said board, and said district court is hereby authorized to make and promulgate rules and regulations under and pursuant to which said board of trustees shall conduct and transact all business pertaining to the management, control and administration of said land grant.

History: Laws 1903, ch. 47, 8; Code 1915, 849; C.S. 1929, 29-608; 1941 Comp., 9-608; 1953 Comp., 8-6-8.



Section 49-6-9 - Lease, sale or mortgage of land.

49-6-9. [Lease, sale or mortgage of land.]

Such board of trustees shall have the power, under the direction of said court, to lease, sell or mortgage any part or parts of said tract of land, for such price and upon such terms or conditions as may by said court and said board be deemed advisable and use the proceeds thereof for such purposes as said board and court may deem to be for the best interests of the community for the benefit of which said grant was made.

History: Laws 1903, ch. 47, 9; Code 1915, 850; C.S. 1929, 29-609; 1941 Comp., 9-609; 1953 Comp., 8-6-9.



Section 49-6-10 - Vested rights not affected; issuance of deeds; prior deeds validated.

49-6-10. [Vested rights not affected; issuance of deeds; prior deeds validated.]

This article shall not interfere with or prejudice any vested rights in and to any of the lands embraced within the boundaries of said Las Vegas grant, or preclude a judicial examination or adjustment thereof, and it is hereby made the duty of said board of trustees to make, execute and deliver deeds of conveyance to any and all persons who hold a title to any such lands, which became or was perfect or entitled them to the possession thereof at the time of the acquisition of New Mexico, under the treaty of Guadalupe Hidalgo, or at any other time subsequent thereto. It is made the further duty of said board of trustees, by and with the approval of the judge of the district court for San Miguel county, to make, execute and deliver deeds of conveyance, free of cost, except for surveys, platting the same and other necessary expenses, to any and all persons making application therefor, who have held sufficient lands embraced within the boundaries of said Las Vegas grant, in actual possession, for a period of not less than ten years prior to the date of said application, to entitle them to receive one hundred and sixty acres of land under the rules of the board: provided, however, that not more than one hundred and sixty acres shall be so granted or deeded to any one person, and also provided, that where community settlements of titles can be made, only such amounts of land shall be granted as have been under cultivation and a reasonable amount additional as in the opinion of the board shall be just and equitable to all the resident [residents] of said grant. And all such deeds executed by said board of trustees prior to March 18, 1909 and approved by the court are hereby validated and confirmed.

History: Laws 1903, ch. 47, 7; 1909, ch. 103, 7; Code 1915, 848; C.S. 1929, 29-607; 1941 Comp., 9-610; 1953 Comp., 8-6-10.



Section 49-6-11 - Investment of funds; permanent school fund established.

49-6-11. [Investment of funds; permanent school fund established.]

It shall be the duty of the board of trustees of the town of Las Vegas administering the Las Vegas grant to invest any and all moneys in its hands or under its control, or which may be received by said board, except such amount as the district court for San Miguel county, New Mexico, may from time to time deem necessary to be held to pay the current and other expenses of said board, as follows:

A. in interest-bearing bonds of the United States, or of the state of New Mexico, or of any county, municipality or political subdivision thereof authorized by law to issue bonds;

B. in first mortgage bonds of any corporation, organized for the purpose of acquiring, constructing and operating a storage reservoir at the Sanguijuela Arroyo in San Miguel county, New Mexico, and irrigation works in connection therewith to irrigate lands on the Las Vegas grant, secured by first mortgage on such reservoir and irrigation works, and all lands belonging to the Las Vegas grant coming under the said irrigation system and irrigable therefrom and which bonds shall bear interest at the rate of not less than six per centum per annum; or in a loan or loans to such a corporation or to any person, firm or corporation contracting to acquire, construct or operate such reservoir, water rights pertaining thereto and irrigation works, such loan or loans to be secured by first mortgage on said reservoir and water rights pertaining thereto, and irrigation works, and all lands belonging to the Las Vegas grant coming under the said irrigation system and irrigable therefrom, or by a contract which will assure the repayment of said moneys, with interest at the rate of not less than six per centum per annum. Provided, that all bonds purchased under the provisions of this section shall be first mortgage bonds, and that no bonds or securities shall be purchased or loans made out of such moneys without the approval of said court.

Said moneys when so invested shall constitute a permanent school fund for the purposes hereinafter stated, the principal of which shall under no circumstances be lessened or impaired and shall remain inviolate. Such moneys may be temporarily deposited in some bank or banks, designated by said court and said board of trustees, upon certificates of deposit bearing interest at the rate of not less than four per centum per annum.

History: Laws 1909, ch. 103, 2; 1912, ch. 64, 1; 1913, ch. 86, 1; Code 1915, 853; C.S. 1929, 29-612; 1941 Comp., 9-611; 1953 Comp., 8-6-11.



Section 49-6-12 - Bonds and securities; custody by county treasurer; collection of principal and interest.

49-6-12. [Bonds and securities; custody by county treasurer; collection of principal and interest.]

The bonds and securities in which said funds are from time to time invested shall be forthwith deposited with the treasurer of San Miguel county, New Mexico; and it is made the duty of said treasurer to receive and have the custody of such bonds and securities, to collect and pay the same over to the treasurer of said board of trustees, the principal thereof at maturity, to be reinvested and forthwith to pay the same over to the treasurer of the board of trustees of the town of Las Vegas administering the Las Vegas grant to be by said board reinvested in other bonds or securities chosen and approved by said board and court; and it shall also be the duty of the said treasurer of said county to collect the interest on all such bonds and securities and to place the same or such portion thereof as may be determined by such board and court as hereinafter provided, to the credit of the several school districts within the Las Vegas grant in proportion to the number of children of school age within said districts respectively.

History: Laws 1909, ch. 103, 3; 1913, ch. 86, 2; Code 1915, 854; C.S. 1929, 29-613; 1941 Comp., 9-612; 1953 Comp., 8-6-12.



Section 49-6-13 - School district apportionment; improvement, repair and construction of school buildings; advertising for bids; contractor's bond.

49-6-13. [School district apportionment; improvement, repair and construction of school buildings; advertising for bids; contractor's bond.]

It is the duty of the superintendent of schools of said San Miguel county, on or before the tenth day of January of each year, to certify to said county treasurer the number of children of school age residing in each of the school districts within the Las Vegas grant, and said treasurer shall thereupon place to the credit of each of said school districts the amount to which it may be entitled under said apportionment, to be drawn out and expended as other moneys of said school district.

If at any time said district court and said board of trustees shall deem it necessary, expedient and proper, they may expend such sums of money as they may consider necessary and proper, of the interest derived from said permanent fund and such parts, portions and amounts of said permanent fund, or any other fund under the control of said board of trustees in improving and repairing the public school buildings in the town of Las Vegas, or in constructing such public school building or buildings within the said town of Las Vegas, as in their judgment they may deem necessary and proper; provided, however, that no improvements or repairs to the public school buildings of the town of Las Vegas shall be made, nor shall any public school building or public school buildings be constructed within the said town of Las Vegas, unless the board of education of the town of Las Vegas, New Mexico, agree and consent thereto; and

provided further, that before any improvements or repairs to the school buildings in the town of Las Vegas are made, or any new building or buildings are constructed, that the said board of trustees of the town of Las Vegas administering the Las Vegas grant, if said expenditure exceeds the sum of three hundred dollars [($300)], be required to advertise the said work for at least twenty days in some newspaper published in the English language within the said county of San Miguel before the letting of the said work, and let the said work to the lowest responsible bidder, which bidder shall be required to enter into a good and sufficient bond for double the amount of the contract price, for the faithful performance of said contract for said work.

History: Laws 1909, ch. 103, 4; 1913, ch. 86, 3; Code 1915, 855; C.S. 1929, 29-614; Laws 1933, ch. 182, 1; 1941 Comp., 9-613; 1953 Comp., 8-6-13.



Section 49-6-14 - Construction of veterans' memorial public school.

49-6-14. [Construction of veterans' memorial public school.]

That the board of trustees of the town of Las Vegas (administering the land grant known as "The Las Vegas Land Grant," confirmed by the act of congress on the twenty-first day of June, A.D. 1860 to the town of Las Vegas) be and the same hereby is authorized and empowered to expend the sum of $30,000.00 towards the cost of constructing a public school building within the exterior boundaries of the town of Las Vegas, the said building to be named "Veterans' Memorial Public School," in honor of all the men and women from San Miguel county, state of New Mexico, who served in the armed forces of the United States of America.

History: 1941 Comp., 9-614, enacted by Laws 1945, ch. 121, 1; 1947, ch. 96, 1; 1953 Comp., 8-6-14.






Article 7 - Manzano Grant

Section 49-7-1 - Body corporate; title; power to sue and be sued.

49-7-1. [Body corporate; title; power to sue and be sued.]

That certain land grant situate in the county of Torrance in the state of New Mexico is hereby incorporated and formed into a body corporate and politic under the name and title of "La Merced del Manzano"; and as such corporate body and in its name shall have the right and power to sue and be sued.

History: Laws 1907, ch. 39, 1; Code 1915, 856; C.S. 1929, 29-701; 1941 Comp., 9-701; 1953 Comp., 8-7-1.



Section 49-7-2 - Management of grant; commissioners; election; qualifications.

49-7-2. [Management of grant; commissioners; election; qualifications.]

For the purpose of managing the said grant there shall be elected five members as commissioners of said grant, who shall be legal voters according to the qualifications provided for voters in the general elections in the state of New Mexico, and furthermore they shall be residents of, and interested in said grant, and that they shall not have committed any offense against the laws of the state of New Mexico: which commissioners shall be voted for by the persons who shall have the same qualifications which such commissioners shall have as herein provided; which election for said commissioners shall be held within said grant at the place designated and under the rules established by the acting commissioners, on the first Tuesday of September, A.D. 1907, and every two years thereafter.

History: Laws 1907, ch. 39, 2; Code 1915, 857; C.S. 1929, 29-702; 1941 Comp., 9-702; 1953 Comp., 8-7-2.



Section 49-7-3 - Appointment of officers; duties; bond of treasurer.

49-7-3. [Appointment of officers; duties; bond of treasurer.]

The said commissioners after they shall have been duly qualified as such shall appoint a president, a secretary and a treasurer from among their members. Which secretary shall keep a correct record of the proceedings of said commissioners, and said treasurer shall receive and keep the funds and personal property belonging to said grant, and as such treasurer he shall give a bond in favor of said grant in the sum that may be fixed by said commissioners, not exceeding double the sum that may come into their hands during the term for which he may be elected, which bond shall be approved by said commissioners.

History: Laws 1907, ch. 39, 4; Code 1915, 858; C.S. 1929, 29-703; 1941 Comp., 9-703; 1953 Comp., 8-7-3.



Section 49-7-4 - Deeds for agricultural purposes; limitation.

49-7-4. [Deeds for agricultural purposes; limitation.]

Said commissioners have the right and authority to make, give and execute deeds and titles for lands within said grant in favor of the persons interested in said grant, for the purpose of agriculture; provided, that no title may be given to any person for more than eighty acres of land.

History: Laws 1907, ch. 39, 5; Code 1915, 859; C.S. 1929, 29-704; 1941 Comp., 9-704; 1953 Comp., 8-7-4.



Section 49-7-4.1 - Sale of lands held in private ownership to heirs of original owners.

49-7-4.1. Sale of lands held in private ownership to heirs of original owners.

A. The commissioners of the land grant shall adopt no rule or regulation or otherwise take any action to prohibit the sale of any land situated within the exterior boundaries of the grant and held in private ownership, to any person, whether that person resides within the boundaries of the grant or otherwise.

B. Any rule or regulation adopted or any action taken on behalf of the corporation in violation of the provisions of Subsection A of this section, is void and unenforceable.

History: Laws 1987, ch. 163, 1.



Section 49-7-4.2 - Voter qualifications.

49-7-4.2. Voter qualifications.

A qualified voter of the land grant corporation shall be of legal voting age, own property in the grant and be a blood-line heir of the grant and entitled to vote in all elections held by the grant, notwithstanding his domicile is not within the boundaries of the grant.

History: Laws 1987, ch. 163, 2.



Section 49-7-4.3 - Commissioners; limitations with respect to certain lands.

49-7-4.3. Commissioners; limitations with respect to certain lands.

A. The authority of the commissioners of the Manzano land grant shall be restricted to the common lands of the grant.

B. The commissioners shall not levy assessments of any kind against any land situated within the exterior boundaries of the Manzano land grant and held in private ownership, whether for common purposes of the grant or otherwise.

History: Laws 1993, ch. 290, 1.



Section 49-7-6 - Compensation of commissioners; expenses.

49-7-6. [Compensation of commissioners; expenses.]

Said commissioners shall receive for their services ten percent of all the rents collected; which sum shall be divided equally among the five commissioners; and furthermore they shall be paid for other necessary expenses that they may incur in connection with the grant.

History: Laws 1907, ch. 39, 7; Code 1915, 861; C.S. 1929, 29-706; 1941 Comp., 9-706; 1953 Comp., 8-7-6.






Article 8 - Nuestra Senora del Rosario, San Fernando y Santiago Grant

Section 49-8-1 - Nuestra Senora del Rosario, San Fernando y Santiago Grant; trustees; election.

49-8-1. Nuestra Senora del Rosario, San Fernando y Santiago Grant; trustees; election.

The government and control of the common lands of the land grant known as the "Nuestra Senora del Rosario, San Fernando y Santiago land grant" is vested in five trustees, to be known officially as "the board of trustees of the Nuestra Senora del Rosario, San Fernando y Santiago land grant", who shall be elected biennially by the owners of interests in the grant either by inheritance from the original grantees or by purchase from an heir.

History: Laws 1909, ch. 52, 1; Code 1915, 862; C.S. 1929, 29-801; 1941 Comp., 9-801; 1953 Comp., 8-8-1; Laws 1997, ch. 16, 1.



Section 49-8-2 - Elections; right to vote.

49-8-2. Elections; right to vote.

A. On the first Monday of April of each alternate year, an election shall be held after the trustees have given at least seven days notice thereof by posting not less than five notices in conspicuous places within the grant, which shall include the post offices at Truchas, Cordova, formerly known as Quemado, and Chimayo. Except as provided in Chapter 49, Article 8 NMSA 1978, the election shall be conducted as nearly as practical in the same manner as provided in the Election Code [Chapter 1 NMSA 1978] for the conduct of general elections, provided that the board of trustees of the Nuestra Senora del Rosario, San Fernando y Santiago land grant and the secretary of the board shall perform the functions designated in that code for the county commission and the county clerk, respectively, and provided further that no registration shall be required. Official ballots for voting shall contain the names of not less than five owners of interests in the grant. The five persons receiving the highest number of votes shall be elected as trustees for the ensuing two years.

B. At all elections, every owner of an undivided interest in the grant shall be entitled to one vote. The trustees in charge of the election shall prepare from the best information obtainable a list of all owners of interest in the grant and shall deliver the list to their successors. Any person claiming to be the owner of an interest whose claim is not admitted by the trustees may file with them an oath in writing, stating that he is an owner and giving as fully as he can the chain of title to his interest. If his claim is substantiated by the oaths in writing of two owners of such interests, he shall be permitted to vote at the election.

History: Laws 1909, ch. 52, 2; Code 1915, 863; C.S. 1929, 29-802; 1941 Comp., 9-802; 1953 Comp., 8-8-2; Laws 1997, ch. 16, 2.



Section 49-8-3 - Officers; meeting; vacancies.

49-8-3. Officers; meeting; vacancies.

The members of the board of trustees so elected shall meet within one week after the election and organize by the election of a president, secretary and treasurer who shall perform such duties as may be required of them by the board. A majority of the board shall constitute a quorum for the transaction of business. All meetings of the board shall be open to all owners of interests in the grant, who shall have the right to be present and to be heard on all matters on which they may be interested. If a vacancy occurs in the board, the remaining members shall fill the vacancy by appointment until the next election. The board may make such rules as to its meetings and order of business as it deems proper.

History: Laws 1909, ch. 52, 3; Code 1915, 864; C.S. 1929, 29-803; 1941 Comp., 9-803; 1953 Comp., 8-8-3; Laws 1997, ch. 16, 3.



Section 49-8-4 - Board of trustees; powers.

49-8-4. Board of trustees; powers.

The board of trustees shall have the following general powers:

A. to control, care for and manage the common lands of the grant and all the property pertaining thereto, to prescribe the terms on which they may be used and to make all necessary and proper regulations for the government thereof;

B. to sue and be sued under the title set forth in Section 49-8-1 NMSA 1978;

C. to lease any portions of the common land or the pasturage thereon and to sell any timber, wood, stone, grass or other product or personal property of the grant;

D. to pay all taxes and other expenses due on the common land; and

E. in case the income exceeds the expenses, to expend the balance to benefit all the owners equitably or for improvements upon the common land that will be for the general benefit of the owners.

The board of trustees shall make a report in writing of its transactions during the preceding year, including an account of all money received and expended, at the opening of the annual meeting of the owners.

History: Laws 1909, ch. 52, 4; Code 1915, 865; C.S. 1929, 29-804; 1941 Comp., 9-804; 1953 Comp., 8-8-4; Laws 1997, ch. 16, 4.






Article 9 - Socorro Grant

Section 49-9-1 - Trustees of grant; applicants for deeds; city of Socorro.

49-9-1. [Trustees of grant; applicants for deeds; city of Socorro.]

Whereas, the court of private land claims, at a session of said court held in the city of Santa Fe, in the month of August, in the year 1892, did make and enter of record its decree granting and confirming to the city of Socorro and Candelario Garcia, in trust, for the beenfit [benefit] of said city and the inhabitants thereof, four square Spanish leagues of land, having for their center the center of the Roman Catholic church of the city of Socorro, and have [having] for their boundaries one Spanish league distant from the center of said Roman Catholic church to each cardinal point of the compass; and

Whereas, said decree confirmed said land to the city of Socorro and to Candelario Garcia, in trust, for the use and benefit of the holders thereon and those holding any portion of said land from or under any lawful authority, and as to those lands not held by private ownership under any lawful deed or grant, were decreed to be held by said city and said Candelario Garcia, in trust, for the whole people of said grant; and

Whereas, there is a large quantity of said lands so confirmed as aforesaid held in severalty by persons claiming ownership thereof or interest therein, and such persons are entitled to deeds to the same from said trustees and are entitled to have their titles perfected to said lands so held in severalty, and there is also a large portion of the said lands within the limits of said grant not claimed or held in severalty, and the title to which is held by said trustees, in trust, as aforesaid; and

Whereas, there is no power or authority given to said city or said Candelario Garcia by said decree or by law to carry out said trust, or to make deeds to the persons owning portions of said grant in severalty, or to sell or to dispose of the portion of such grant the title to which is held by said trustees as aforesaid, and it is necessary that such power and authority should be given to the said trustees; wherefore,

Be it enacted by the authority aforesaid that said Candelario Garcia, who is the cotrustee with said city, shall have the right and power, if he so desires, to surrender and convey his trust in said lands to said city of Socorro, and in case he, the said cotrustee with said city, shall decline, neglect, refuse or be unable because of death or otherwise, or unwilling to act in conjunction with said city to carry out said trust in the manner and under authority herein given, then in such case said city of Socorro shall be and is hereby made the sole trustee herein to carry out said trust; and that said city, in the event of said cotrustee failing, neglecting or being unable to act as aforesaid, be and it is hereby vested with the sole and full power to carry out and execute said trust.

And the said city council of said city, in the event it becomes the sole trustee, shall by its mayor and city clerk make, execute and deliver a deed or deeds conveying to any individual, company or corporation applying for the same a full and complete title to all of the property so conveyed, the said individual or corporation or company first satisfying said city council that he or it is entitled to such deed or deeds for which the land or lands or some portion thereof or interest therein for which application for deed or deeds have been so made: provided, that if the said cotrustee acts with said city in the execution of this trust he shall sign and execute said deed or deeds in conjunction with said city.

History: Laws 1893, ch. 77, 1; 1909, ch. 143, 1; Code 1915, 866; C.S. 1929, 29-1001; 1941 Comp., 9-901; 1953 Comp., 8-9-1.



Section 49-9-2 - Persons entitled to deed; refusal to grant; appeal to district court.

49-9-2. [Persons entitled to deed; refusal to grant; appeal to district court.]

Any person, company or corporation who shall, by themselves or by or through their grantors, have been in the actual continuous and undisputed possession of any portion of any of said lands within the limits of said grant for a period of ten years next immediately preceding the date of the entering of the said decree of said land court confirming said grant to said trustees, or who shall be the owner of any portion of the said lands under any deed or conveyance from the original town of Socorro, or from or by or through any conveyance from any of the original settlers or lotholders within the limits of said grant, or from any deed or conveyance from any other lawful authority, shall be entitled to a deed as against said trustees to that portion of said land of which he, it or they shall have been so in possession, or to which he, it or they shall have title thereto as aforesaid: provided, however, that the action of said city council or trustees in refusing said deed to any person, company or corporation shall not be final, but all question as to the right of said person, company or corporation to said deed or deeds shall be left to the determination of the district court in the county where said grant is situated, in a proper proceeding instituted therefor by said individual, company or corporation within thirty days after the refusal of said city council or trustees to execute said deed, and the court in determining the right of said person, company or corporation to said deed or deeds for said lands as against said city and trustees shall be governed by the same rules of law and equity as now govern the courts of this state in determining the rights and titles to lands as between individuals, subject to the provisions of this article.

History: Laws 1893, ch. 77, 2; 1909, ch. 143, 2; Code 1915, 867; C.S. 1929, 29-1002; 1941 Comp., 9-902; 1953 Comp., 8-9-2.



Section 49-9-3 - Application for deed; fee; survey of land; investigation; execution of deed.

49-9-3. [Application for deed; fee; survey of land; investigation; execution of deed.]

Any person, company or corporation desiring a deed or deeds from said city or trustees to any portion of said lands as aforesaid, shall make application to said city council in writing therefor by filing his or its application with the city clerk of said city, setting forth a description of the lands claimed by him or it, by lots, blocks, dimensions, boundaries and quantities, so that the same can be readily identified, and shall briefly set forth the nature of his or its title thereto, and the manner in which the same has been obtained, which application shall be signed and sworn to by the party or parties applying therefor; said application shall be accompanied by a fee of fifteen dollars ($15.00), which fee shall be all the fee required or collected from any such applicant: provided, that an applicant must, if required by the council of said city, cause the land claimed to be surveyed and the costs of making such survey shall be paid by the applicant. Said application when so made shall be by the mayor of said city referred to the city attorney, or some other attorney whom he may designate who shall investigate said application and if upon investigation such applicant appears to be entitled to a deed and no protest has been filed by the said city, or by any other person, for himself or on behalf of said city, against the granting of said deed as hereinafter provided, then the said attorney or attorneys shall, within thirty (30) days after the filing of said application and reference of the same to him, or them, prepare a deed in proper form covering the said land to the person, company or corporation entitled thereto, and shall make his report upon said application and deliver the said deed to the said city council, which may order the mayor and city clerk of said city to sign and execute said deed on behalf of said city and said cotrustee may also sign the same.

History: Laws 1893, ch. 77, 3; 1909, ch. 143, 3; Code 1915, 868; C.S. 1929, 29-1003; 1941 Comp., 9-903; 1953 Comp., 8-9-3.



Section 49-9-4 - Notice of application; publication; protest; time limit on application.

49-9-4. [Notice of application; publication; protest; time limit on application.]

When application shall be made, as herein provided, for a deed to any portion of the lands within the limits of such grant, the clerk of said city is hereby required, within ten (10) days after the receipt of such application, to publish a notice of the same in a newspaper published and of general circulation in said city in one issue of said newspaper, giving in said notice the name of the applicant and a description of the lands for which a deed is asked. Any person, or persons, either on behalf of themselves or on behalf of said city who claims an adverse interest in any part or portion of land or lands for which application for a deed, or deeds, is so made, shall have the right to file, at any time within thirty (30) days after the publication of such notice, a protest against the execution of a deed, or deeds, to the applicant or applicants for the land applied for, or such portion thereof in which he or they may claim an interest, which protest shall be in writing, setting forth the ground of his, or their, objection and a description of that portion of the land in which he, or they, for themselves, or for said city, claim an adverse interest, and shall be sworn to by at least one protestant and filed with the city clerk of said city: provided, that if said protest is filed on behalf of said city the same shall be signed and sworn to by at least ten (10) citizens of the said city who are the owners of real estate within said grant. And provided, further, that no deed shall be executed by either said city or said cotrustee under any such application, unless said application is filed with the said city clerk within five years from the 18th day of March, A.D. 1909, and all lands within the limits of said grant for which a deed has not been executed by said city, or for which application has not been made within said five years, shall be the property of said city of Socorro.

History: Laws 1893, ch. 77, 4; 1909, ch. 143, 4; 1912, ch. 60, 1; Code 1915, 869; C.S. 1929, 29-1004; 1941 Comp., 9-904; 1953 Comp., 8-9-4.



Section 49-9-5 - Protests; institution of suit; adjustment of controversy.

49-9-5. [Protests; institution of suit; adjustment of controversy.]

The individual, company or corporation filing said protest shall be required to follow the same with a proper proceeding in law or in equity, instituted in the proper district court of said county in which said city is located, against the said party or parties applying for said deed or deeds to said land to test the question as to who is the owner of said land and entitled to the deed therefor from said trustees: provided, that if said protest shall be filed by said citizens on behalf of said city as aforesaid, then said city and trustees shall institute and prosecute said suit in the name and on behalf of and at the expense of said city. Said suit or proceeding shall be instituted by the party filing said protest within twenty days of the filing of said protest: provided, that if the party filing said protest is in possession of said land then the adverse party shall institute said suit within said time, and the city council and trustees of said city shall withhold the execution and delivery of any deed to either of said parties for any portion of said land so in controversy until such controversy shall be settled and the court shall determine as to who is rightfully entitled to the deed therefor from said city or town: provided, that parties to such controversy shall have the right to amicably adjust said controversy as to such land and upon such adjustment shall file a statement thereof with the city clerk, and upon such statement being filed the city council and trustees shall cause to be executed deed or deeds to the parties as may be agreed upon between them and shown in such adjustment so filed.

History: Laws 1893, ch. 77, 5; Code 1915, 870; C.S. 1929, 29-1005; 1941 Comp., 9-905; 1953 Comp., 8-9-5.



Section 49-9-6 - Issuance or refusal to issue deeds; contesting right of possession.

49-9-6. [Issuance or refusal to issue deeds; contesting right of possession.]

If no protest should be filed with the city clerk against the granting of said deed to any applicant, within the time and manner as above provided, or if the said protest should be filed and the party whose duty it is fails or neglects to institute his proceeding in the district court contesting the right of said applicant to said deed within the time as above provided, the said city council shall be authorized to make, execute and deliver a deed for the said land to the person who shall have first applied for said deed: and provided, further, that should any person make application for a deed to any portion of said land within the limits of said grant, and should said city council, upon investigation thereof, be not satisfied that the land for which such deed is applied for is in fact owned by said applicant, then said city council shall refuse to execute or cause to be executed a deed to said applicant for said land until the court shall determine, in a proceeding properly instituted therefor, that the city should execute said deed to said applicant; or in case any individual, company or corporation shall be in possession of or shall claim any part or portion of the land within the limits of said grant to which they or it may be not entitled as against said city holding said lands in trust as aforesaid, then the city council of said city shall direct the city attorney, or other attorney or attorneys, to institute on behalf of said city and said trustees a proper proceeding in the district court in which the said grant is situated to contest the right and title of said individual, company or corporation to any of said lands so held or claimed, which suit shall be instituted by said city against said parties within twelve months after February 23, 1893, or within twelve months after the said claim is so set up to said lands by said individual, company or corporation.

History: Laws 1893, ch. 77, 6; 1909, ch. 143, 5; Code 1915, 871; C.S. 1929, 29-1006; 1941 Comp., 9-906; 1953 Comp., 8-9-6.



Section 49-9-7 - Distribution of fees.

49-9-7. [Distribution of fees.]

Out of the fifteen dollars ($15.00) which shall be paid by any applicant for a deed as hereinbefore provided, to the city clerk, the said city clerk shall receive on [one] dollar ($1.00) for his services. The attorney, or attorneys, to which such application is referred shall receive ten dollars ($10.00) and the publisher of the newspaper, in which the notice herein provided for is published, shall receive four dollars ($4.00).

History: Laws 1909, ch. 143, 6; Code 1915, 872; C.S. 1929, 29-1007; 1941 Comp., 9-907; 1953 Comp., 8-9-7.



Section 49-9-8 - Disposition of lands; ground rent; deeds; appraisal.

49-9-8. [Disposition of lands; ground rent; deeds; appraisal.]

As to all of said lands within the limits of said grant which are not owned in severalty by individuals, companies or corporations and which are in and by said decree of said court of private land claims decreed to belong to said city and cotrustee, in trust, for the benefit of the inhabitants of said grant, said city council and trustees shall have the power and authority to sell and dispose of said lands at public or private sale for the best possible price they can obtain for the same, which said sales of said lands shall be duly advertised before said sales are made. Such city council and trustee shall have the right to sell and dispose of said lands or lease or rent the same or any part thereof in such parcels and in such portions and in such manner and upon such terms as the city council of such city may deem best, and shall have the right to sell and dispose of the same for cash or on credit and may provide for perpetual ground rent in the way of interest for any unpaid purchase money and may make titles forfeitable for nonpayment of such ground rents in such manner and upon such terms as it may think most conducive to the benefit and advantage of the inhabitants of said grant, and shall make and execute and deliver all necessary deeds in the premises: provided, that the said land and no portion thereof shall be sold as above provided until said lands so offered for sale shall first be appraised by three disinterested property owners resident on said grant, appointed by said city council, at its full cash value: and provided, that no sale shall be made unless the said land so sold shall bring at such sale at least two-thirds of such appraised value.

History: Laws 1893, ch. 77, 8; Code 1915, 873; C.S. 1929, 29-1008; 1941 Comp., 9-908; 1953 Comp., 8-9-8.



Section 49-9-9 - Disposition of proceeds of land sales.

49-9-9. [Disposition of proceeds of land sales.]

All proceeds realized on the sale of said lands so made as aforesaid shall be appropriated to pay off the bonded indebtedness of the city of Socorro or for public improvements within the limits of said grant as may be determined by the city council of said city.

History: Laws 1893, ch. 77, 9; Code 1915, 874; Laws 1921, ch. 130, 1; C.S. 1929, 29-1009; 1941 Comp., 9-909; 1953 Comp., 8-9-9.



Section 49-9-10 - Ordinances for enforcement of act.

49-9-10. [Ordinances for enforcement of act.]

The city council of said city is hereby authorized and empowered to enact and pass all ordinances, rules and regulations necessary to enable said city, with the aid of its cotrustee, to carry out and fully perform all the duties and powers herein by this act granted to said city.

History: Laws 1893, ch. 77, 10; Code 1915, 875; C.S. 1929, 29-1010; 1941 Comp., 9-910; 1953 Comp., 8-9-10.



Section 49-9-11 - Attorney's fees; method of payment.

49-9-11. [Attorney's fees; method of payment.]

It is hereby made the duty of the mayor and city clerk to ascertain the amount of indebtedness outstanding on account of attorney's fees for services rendered in behalf of securing title to the land grant of such city and certify such indebtedness to the city treasurer, who shall register the same in his books, giving the description and form of such indebtedness; if in bonds, the number, the amount, rate of interest, when due and date of issue. The mayor and city clerk shall endorse on such evidences of indebtedness issued in payment of attorney's fees, hereinbefore mentioned, the following:

"The within evidence of indebtedness has been issued in payment of attorney's fees for services rendered in behalf of securing title for land grants for the city of Socorro."

Such evidence of indebtedness shall constitute a preference claim against the said city and a lien upon its lands and the city treasurer is hereby required upon presentation of such evidence of indebtedness so certified in whatever form the same may be, to pay the interest or principal when due out of any moneys on hand, except the water interest funds, and said city is hereby authorized to sell any portion of its lands and apply the proceeds thereof to the payment of the indebtedness hereinbefore mentioned.

History: Laws 1909, ch. 143, 8; Code 1915, 876; C.S. 1929, 29-1011; 1941 Comp., 9-911; 1953 Comp., 8-9-11.



Section 49-9-12 - Application of article.

49-9-12. [Application of article.]

This article is intended to apply to the grant of land heretofore made and confirmed to the city of Socorro and Candelario Garcia, trustee, and to none other.

History: Laws 1893, ch. 77, 11; Code 1915, 877; C.S. 1929, 29-1012; 1941 Comp., 9-912; 1953 Comp., 8-9-12.






Article 10 - Tecolote Grant



Article 11 - Land Grant Support

Section 49-11-1 - Short title.

49-11-1. Short title.

This act [49-11-1 through 49-11-5 NMSA 1978] may be cited as the "Land Grant Support Act".

History: Laws 2009, ch. 94, 1.



Section 49-11-2 - Definitions.

49-11-2. Definitions.

As used in the Land Grant Support Act:

A. "council" means the land grant council; and

B. "land grant" means a patented community land grant-merced organized and operating as a political subdivision of the state.

History: Laws 2009, ch. 94, 2.



Section 49-11-3 - Land grant council; purpose.

49-11-3. Land grant council; purpose.

A. The "land grant council" is created and is administratively attached to the department of finance and administration. The general purposes of the council are to establish a land grant support program to provide advice and assistance to land grants and to serve as a liaison between land grants and the federal, state and local governments.

B. The council shall consist of five members appointed by the governor from the boards of directors of land grants for staggered terms of four years, with two members of the initial council selected by lot to serve an initial term of two years.

C. The council may hire staff and contract for services to carry out the purposes of the Land Grant Support Act.

D. The council shall appoint a chairperson and may appoint such other officers as it deems necessary.

E. The council shall meet at least quarterly. Meetings of the council shall be called by the chairperson of the council or at the request of at least three members of the council.

F. Members of the council are entitled to receive per diem and mileage in accordance with the provisions of the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978].

History: Laws 2009, ch. 94, 3.



Section 49-11-4 - Land grant support program; council director powers and duties.

49-11-4. Land grant support program; council director powers and duties.

A. The council, through its staff or contract agents, may apply for and accept any public or private grants, gifts or donations for the benefit of the land grant support program, the council or land grants in general or particular.

B. The council, through its staff or contract agents, may:

(1) assist land grants in all areas of land grant fiscal and programmatic management, including planning, economic development and infrastructure development;

(2) establish cooperative purchasing capabilities for land grants;

(3) perform special studies and undertake surveys of interest to land grants and report the findings;

(4) serve as fiscal agent and administrator for federal and state grants-in-aid and other funding for a land grant when necessary;

(5) facilitate or enter into agreements with state and federal agencies on behalf of land grants;

(6) enter into contracts to carry out the purposes of the Land Grant Support Act; and

(7) provide other assistance to land grants.

C. The council, through its staff or contract agents, shall:

(1) facilitate the exchange of experience and advice among land grants;

(2) serve as a liaison between land grants and federal, state and local agencies;

(3) promote cooperation between land grants and, by consultation and advice, assist in the coordination of land grant programs;

(4) provide board development opportunities and technical assistance to the governing boards of land grants;

(5) provide short- and long-range planning assistance to land grants;

(6) conduct training sessions for land grants on topics of interest, such as:

(a) local, state and national zoning trends and concerns and other land-use issues;

(b) state requirements for political subdivisions on such topics as open meetings, public records, procurement, risk management, tort claims and financial accountability;

(c) techniques of historical research;

(d) grant writing;

(e) economic development strategies; and

(f) rangeland management and water conservation;

(7) disseminate information to relevant federal, state and local agencies on land grant issues and activities and, when requested, on the status of individual land grants;

(8) develop and promote federal legislation for an appropriate congressional response to longstanding community land grant claims in New Mexico; and

(9) review state and federal policies, plans and legislation affecting land grants in New Mexico.

History: Laws 2009, ch. 94, 4.



Section 49-11-5 - Report to governor and legislature.

49-11-5. Report to governor and legislature.

The council shall report to the governor and the legislature by December 1 of each year on the state of land grants in New Mexico and the activities of the council for that year.

History: Laws 2009, ch. 94, 5.









Chapter 50 - Employment Law

Article 1 - Labor and Industrial Commission

Section 50-1-1 - Commission created; selection, term and qualifications of members.

50-1-1. Commission created; selection, term and qualifications of members.

A. There is created a three-member "labor and industrial commission." The governor shall appoint two members with the consent of the senate who shall hold office at the pleasure of the governor for terms of four years. One member appointed by the governor shall be a person who, on account of his previous vocation, employment or affiliation can be classed as a representative of employers and the other member appointed by the governor shall be a person who, on account of his previous vocation, employment or affiliation, can be classed as a representative of employees. The third member shall be appointed by the other two members and shall hold office at the pleasure of the appointing members for a term of four years. The third member shall be a person who, on account of his previous vocation, employment or affiliation, cannot be classed as a representative of employers or employees. Not more than two members of the commission shall belong to the same political party. If a vacancy occurs in a position appointed by the governor between sessions of the legislature the position shall be filled by the governor. A person appointed by the governor to fill a vacancy on the commission between sessions shall serve until the next regular legislative session. The governor shall designate a chairman of the commission.

B. Members of the commission shall receive per diem and mileage pursuant to the Per Diem and Mileage Act [10-8-1 to 10-8-8 NMSA 1978].

History: 1978 Comp., 50-1-1, enacted by Laws 1979, ch. 204, 3.



Section 50-1-1.3 - Oath of commission members and commissioners; bond of commissioner.

50-1-1.3. Oath of commission members and commissioners[; bond of commissioner].

The members of the labor and industrial commission shall before entering upon the duties of their respective offices take an oath for the faithful discharge of those duties.

History: 1978 Comp., 50-1-1.3, enacted by Laws 1979, ch. 204, 6; 1987, ch. 342, 26.



Section 50-1-1.4 - Meetings of labor and industrial commission; chairman; functions.

50-1-1.4. Meetings of labor and industrial commission; chairman; functions.

A. It shall be the duty of the labor and industrial commission to meet at the call of the chairman; provided, however, that any two members may petition the chairman to call a meeting, and the chairman shall thereupon set a date for the meeting not to exceed five days from receipt of the petition.

B. The commission shall receive reports from the secretary and act in an advisory capacity to the secretary in the enforcement of labor legislation.

History: 1978 Comp., 50-1-1.4, enacted by Laws 1979, ch. 204, 7; 1987, ch. 342, 27.



Section 50-1-2 - Hearings; location; notice; conduct; witness fees; subpoenas; penalty.

50-1-2. Hearings; location; notice; conduct; witness fees; subpoenas; penalty.

The director of the labor and industrial division shall have the power to hold hearings upon, and therein examine witnesses, administer oaths and take testimony in, all matters specified in any complaint with him filed and relating to his duties and the requirements of Chapter 50, Article 1 NMSA 1978, which hearings shall be held in some suitable place in the vicinity in which the testimony to be taken is applicable, and may issue subpoena for and compel the attendance of witnesses at such hearings; provided, however, that the director of the labor and industrial division shall serve upon the employer and such employees as he deems necessary, a written notice of the time, place, purpose and scope of the hearing at least ten days prior to the date thereof. At the hearing, the employer and any employees to be affected by any of the matters and things mentioned in the notice shall have the right to appear in person or by counsel, to cross-examine witnesses and to introduce such testimony as is competent, relevant and material to the subject, purpose and scope of the hearing as stated in the notice; provided, however, that no witness fees shall be paid to any witness unless he is required to testify at a place more than five miles from his place of residence, in which event the witness shall be paid the same fees as a witness before a district court. Any person duly subpoenaed under the provisions of this section who willfully refuses or neglects to testify at the time and place named in the subpoena shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than fifty dollars ($50.00) nor more than five hundred dollars ($500) or by imprisonment in the county jail not less than ten days nor more than thirty days or by both such fine and imprisonment.

History: Laws 1931, ch. 9, 8; 1941 Comp., 57-108; 1953 Comp., 59-1-8; 1987, ch. 342, 28.



Section 50-1-3 - Powers and duties of director of the labor and industrial division.

50-1-3. [Powers and duties of director of the labor and industrial division.]

Said commissioner [director of the labor and industrial division] shall inform himself of all laws of the state for the protection of life and limb in any of the industries of the state, all laws regulating the hours of labor, the employment of minors, the payment of wages and all other laws enacted for the protection, health and benefit of employees, and thereunder foster, promote and develop the welfare of wage earners, advance opportunities for profitable employment; require, acquire and disseminate useful information on all subject [subjects] connected with labor, and assist in the enforcement of the workman's compensation laws and the employers' liability acts of the state. He shall have the power and authority, when in his judgment he deems it necessary, to take assignment of wage claims and prosecute actions for collection of wages or other claims or demands of employees or ex-employees, who are financially unable to employ counsel in cases in which in the judgment of the commissioner [director] such claims and demands are valid and enforceable in the courts. It shall be the duty of said labor commissioner to enforce all labor laws in the state of New Mexico, the enforcement of which is not specifically and exclusively vested in any other officer, board or commission, state or federal, and whenever after due inquiry, he shall be satisfied that any such law has been violated or that any employee or ex-employee financially unable to employ counsel, has a just, valid and enforceable claim for wages or other claims or demands, he shall present the facts to the district attorney of the county in which such violation occurred or wage claim accrued, and it shall be the duty of such district attorney to prosecute the same. Said labor commissioner shall also prosecute claims arising as between employment agencies and those seeking employment when in his judgment they are valid and enforceable in the courts.

History: Laws 1931, ch. 9, 9; 1941 Comp., 57-109; 1953 Comp., 59-1-9.



Section 50-1-4 - Annual report of director of the labor and industrial division; contents.

50-1-4. [Annual report of director of the labor and industrial division; contents.]

The commissioner [director of the labor and industrial division] shall collect, systematize and present in annual reports to the governor statistical details relating to his office and especially as bearing upon the commercial, social and sanitary conditions of the employees, the means of escape from dangers incident to their employment; the protection of life and health in factory or other places of employment; the labor of women and children and the hours of labor exacted from them and in general all matters which tend to affect the prosperity of the mechanical, manufacturing and productive industries of this state and of the persons employed therein.

History: Laws 1931, ch. 9, 10; 1941 Comp., 57-110; 1953 Comp., 59-1-10.



Section 50-1-5 - Inspections by director of the labor and industrial division; penalty for obstructing; notice; offenses of director or agents; penalties.

50-1-5. [Inspections by director of the labor and industrial division; penalty for obstructing; notice; offenses of director or agents; penalties.]

Said labor commissioner [director of the labor and industrial division] shall have the power to enter any store, factory, foundry, mill, office, workshop, mine or public or private works at any time during working hours and remain as long as necessary for the purpose of gathering facts and statistics contemplated by this act [50-1-1 to 50-1-8 NMSA 1978], and to examine safeguards and methods of protection from danger to employees, the sanitary conditions of the buildings and surroundings, and make a record thereof; and any owner, corporation, occupant or officer who shall refuse such entry to said labor commissioner [chief], his officers or agents, shall be guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not less than fifty dollars [($50.00)] nor more than five hundred dollars [($500)], or by imprisonment in the county jail not less than ten days nor more than thirty days, or by both such fine and imprisonment.

Provided, that said labor commissioner [director] or his agent or agents, shall, upon entering any store, factory, foundry, mill, office, workshop, mine or any other public or private works, notify the owner, manager, superintendent or anyone in charge of such place of labor, of his intention to make such visit of inspection, and such owner, manager, superintendent or party in charge, shall have the right, either by himself or agent, to accompany such commissioner [director], or his agent or agents, during the entire time he spends upon such premises.

And, provided, further, that it shall be unlawful for any such labor commissioner [director], his agent or agents, during the term of office to which such commissioner [director] shall have been appointed, to either directly or indirectly, verbally or by written or printed matter, advocate the organization, or changes in organization, or the attempt at disorganization of labor organization or labor unions, or to officially do any act either for or against any political party in the state of New Mexico. Any commissioner [director], or his agent or agents who fail to give such notice of such visit, or refuses such owner, manager, superintendent or party in charge, or his agent, the right to accompany him at all times on visits of inspection, provided for herein, or who participates in the organization, changing or disorganization of the labor union or labor association, contrary to the provisions hereof, or who officially does any act for or against any political party in the state of New Mexico, during his term of office, shall be deemed guilty of a misdemeanor, and upon conviction thereof, shall be fined any sum not less than fifty dollars [($50.00)] nor more than five hundred dollars [($500)], or [punished] by imprisonment in the county jail of not less than ten days nor more than thirty days, or by both such fine and imprisonment.

History: Laws 1931, ch. 9, 11; 1941 Comp., 57-111; 1953 Comp., 59-1-11.



Section 50-1-6 - Free employment agency.

50-1-6. [Free employment agency.]

The labor commissioner [director of the labor and industrial division] may, if deemed necessary, maintain and operate a free employment agency for the purpose of supplying labor to all branches of industry.

History: Laws 1931, ch. 9, 12; 1941 Comp., 57-112; 1953 Comp., 59-1-12.



Section 50-1-7 - Reporting violations of labor and industrial laws.

50-1-7. Reporting violations of labor and industrial laws.

It is the duty of the director of the labor and industrial division of the labor department to report to the district attorney of the district in which such violations occur, any violation of labor and industrial laws of New Mexico, and it is the duty of the district attorneys of the several districts, upon the complaint of the director, to prosecute all violations of law which may be reported to the district attorney by the director.

History: Laws 1931, ch. 9, 13; 1941 Comp., 57-113; 1953 Comp., 59-1-13; Laws 1977, ch. 252, 27; 1989, ch. 49, 1.



Section 50-1-8 - Occupations exempted from act.

50-1-8. [Occupations exempted from act.]

None of the provisions of this act [50-1-2 to 50-1-7, 50-1-8 NMSA 1978] shall apply to the industries of agriculture or stock raising, or to any labor employed in connection therewith, or to labor exclusively employed in domestic service.

History: Laws 1931, ch. 9, 15; 1941 Comp., 57-115; 1953 Comp., 59-1-15.






Article 2 - Corrupt and Coercive Practices

Section 50-2-1 - Findings and policies.

50-2-1. Findings and policies.

A. Findings. Hearings conducted by the McClellan committee of the United States senate, without reflecting upon the aims or integrity of the vast majority of employers and labor unions have disclosed collusive, coercive and corrupt practices indulged in by a small minority of irresponsible employers and leaders of labor unions.

These practices, which shock the conscience of our citizens and are deplored by all right thinking people, have been tolerated and encouraged by the absence of appropriate statutory prohibitions and declared governmental policy.

New Mexico, on the threshold of its greatest era of economic development, for the welfare and protection of its citizens, should by statute eliminate those practices which are so destructive to good employee-employer relationships, and which in many cases have been shown to have resulted in a denial of the civil liberties of many persons.

The legislature finds that the coercive and collusive practices prohibited herein represent a serious menace to the peace, safety, morals and welfare of the people of this state. The elimination of such practices by affording effective relief therefrom is a necessary condition to the realization of personal freedom for the employee, the encouragement of employee representation according to the free will of the employees and for their greater welfare, and the protection of the public interest generally.

B. Public Policy. An [In] interpretation and the application of this act [50-2-1 to 50-2-3 NMSA 1978], it is hereby declared to be the public policy of this state to mitigate and eliminate certain coercive and collusive practices of labor organizations and employers with the view of promoting and protecting the exercise by employees of the fullest possible freedom with respect to self-organization, choice of bargaining representative, collective bargaining and all other legitimate concerted activities, it being fully recognized by the legislature that employees should have an equal freedom to refrain from any such activity or activities except to the extent that such freedom may be limited by a valid agreement in writing requiring membership in a labor organization as a condition of employment.

History: 1953 Comp., 59-13-1, enacted by Laws 1959, ch. 26, 1.



Section 50-2-2 - Prohibited acts; picketing; coercion or intimidation; obstructing ways of entrance or egress; interfering with use of transportation facilities; damages from violation of law; injunction.

50-2-2. [Prohibited acts; picketing; coercion or intimidation; obstructing ways of entrance or egress; interfering with use of transportation facilities; damages from violation of law; injunction.]

A. It shall be unlawful for a labor organization or its representatives to engage in picketing or to induce others to engage in picketing where an object thereof is:

(1) coercing or inducing an employer or self-employed person to join or contribute to a labor organization; or

(2) coercing or inducing an employer to recognize or bargain with a labor organization as the representative of his employees unless a majority of said employees favor such representation, provided, that the provisions of this subsection shall not apply when a majority of employees favored such representation at the commencement of such picketing, and the employer has eliminated such majority by the discharge of any employee favoring such representation, or the hiring of any additional employees opposed to such representation for the purpose of availing himself of the remedies provided in this section.

B. It shall be unlawful in connection with any labor dispute for any person individually or in concert with others to hinder or prevent by mass picketing, violence or threats of violence, force, coercion or intimidation of any kind, the pursuit of any lawful work or employment, or to obstruct or interfere with entrance to or egress from any place of employment, or to obstruct or interfere with free or uninterrupted use of any public roads, streets, highways, railways, airports or other ways of travel or conveyance.

C. Whoever shall be injured in his employment, business or property by reason of any violation of this section shall recover the actual damages by him sustained as a result of said violation and such punitive or exemplary damages as the court or jury may allow.

D. Any person or persons may be restrained by injunction from doing any of the acts prohibited by this section without regard to the conditions and restrictions set forth in Sections 50-3-1 and 50-3-2 NMSA 1978.

History: 1953 Comp., 59-13-2, enacted by Laws 1959, ch. 26, 2.



Section 50-2-3 - Gift to representative of labor organization to influence action; solicitation; acceptance; penalty.

50-2-3. [Gift to representative of labor organization to influence action; solicitation; acceptance; penalty.]

A. It shall be unlawful:

(1) for any person to give or offer to give any money, property or other thing of value to any representative of a labor organization, with the intent to influence him with respect to any of his acts, decisions or other duties as such representative, or to induce him to prevent or cause a strike by the employees of any person; or

(2) for any representative of a labor organization to solicit or accept or agree to accept from any person any money, property or other thing of value upon any agreement or understanding, express or implied, that he shall be influenced with respect to any of his acts, or decisions or other duties as such representative, or upon any agreement or understanding, express or implied, that he shall refrain from causing or shall prevent a strike or work stoppage or picket line or any form of injury to any business.

B. Any person who violates any of the provisions of this section shall upon conviction thereof be guilty of a misdemeanor and be subject to a fine of not more than $500.00 or to imprisonment of not more than 30 days, or both.

History: 1953 Comp., 59-13-3, enacted by Laws 1959, ch. 26, 3.



Section 50-2-4 - Promise concerning union membership.

50-2-4. Promise concerning union membership.

A. Every promise between any employee or prospective employee and his employer, prospective employer or any other person is contrary to public policy if either party thereto promises any of the following:

(1) not to join or not to remain a member of a labor organization or of an employer organization; or

(2) to withdraw from an employment relation in the event that he joins or remains a member of a labor organization or of an employer organization.

B. Such promise shall not afford any basis for the granting of legal or equitable relief by any court against a party to such promise, or against any other persons who, without fraud, violence or threat thereof, advise such party to act in disregard of such promise.

C. The term "promise" includes promise, undertaking, contract or agreement, whether written or oral, express or implied.

D. Any person who coerces or compels any person to enter into an agreement, written or verbal, not to join or become a member of any labor organization, as a condition of securing employment or continuing in the employment of any such person is guilty of a misdemeanor.

History: 1953 Comp., 59-13-4, enacted by Laws 1967, ch. 241, 1.






Article 3 - Injunction in Labor Disputes

Section 50-3-1 - Restrictions on granting of injunctions.

50-3-1. [Restrictions on granting of injunctions.]

No court nor any judge or judges thereof within the state of New Mexico shall have jurisdiction to issue a permanent injunction or restraining order in any case involving or growing out of a labor dispute, within the state, except after hearing the testimony of witnesses in open court (with opportunity for cross-examination) in support of the allegations of a complaint made under oath, and testimony in opposition thereto, if offered and presented, and except after findings of all the following facts by the court or judge or judges thereof:

A. that unlawful acts have been threatened or committed and will be executed or continued unless restrained;

B. that substantial and irreparable injury to complainant's property will follow unless the relief requested is granted;

C. that complainant has no adequate remedy at law; and

Such hearing shall be held after due notice as may be ordered in the discretion of the court, and in such manner as the court shall direct, to all known persons against whom relief is sought.

History: Laws 1939, ch. 195, 1; 1941 Comp., 57-201; 1953 Comp., 59-2-1.



Section 50-3-2 - Temporary restraining order; when issued; security for loss.

50-3-2. [Temporary restraining order; when issued; security for loss.]

If a complainant shall also allege that unless a temporary restraining order shall be issued before such hearing may be had, a substantial and irreparable injury to complainant's property will be unavoidable, such temporary restraining order may be granted as the court may direct by order to show cause.

Such order to show cause shall be served upon such party or parties as are sought to be restrained and as shall be specified in said order, and the restraining order shall issue only upon testimony, or in the discretion of the court, upon affidavits, sufficient, if sustained, to justify the court in issuing a temporary injunction upon a hearing as herein provided for.

No temporary restraining order or temporary injunction shall be issued except on condition that complainant shall first file an undertaking with adequate security, to be fixed by the court, sufficient to recompense those enjoined for any loss, expense or damage caused by the improvident or erroneous issuance of such order or injunction, including all reasonable costs and expenses against the order or against the granting of any injunctive relief sought in the same proceeding and subsequently denied by the court.

History: Laws 1939, ch. 195, 2; 1941 Comp., 57-202; 1953 Comp., 59-2-2.






Article 4 - Labor Conditions; Payment of Wages

Section 50-4-1 - Definitions.

50-4-1. Definitions.

A. Whenever used in this act [50-4-1 to 50-4-12 NMSA 1978], "employer" includes every person, firm, partnership, association, corporation, receiver or other officer of the court of this state, and any agent or officer of any of the above mentioned classes, employing any person in this state, except employers of domestic labor in private homes and employers of livestock and agricultural labor.

B. "Wages" shall mean all amounts at which the labor or service rendered is recompensed, whether the amount is fixed or ascertained on a time, task, piece, commission basis or other method of calculating such amount.

History: Laws 1937, ch. 109, 1; 1941 Comp., 57-301; 1953 Comp., 59-3-1.



Section 50-4-2 - Semimonthly and monthly pay days.

50-4-2. Semimonthly and monthly pay days.

A. An employer in this state shall designate regular pay days, not more than sixteen days apart, as days fixed for the payment of wages to all employees paid in this state. The employer shall pay for services rendered from the first to the fifteenth days, inclusive, of any calendar month by the twenty-fifth day of the month during which services are rendered, and for all services rendered from the sixteenth to the last day of the month, inclusive, of any calendar month by the tenth day of the succeeding month. Where computation of earnings and of amounts due, preparation of payrolls and issuance of paychecks are at a central location outside New Mexico, the employer shall pay for services rendered from the first to the fifteenth days, inclusive, of any calendar month by the last of the month during which services are rendered, and for all services rendered from the sixteenth to the last day of the month, inclusive, of any calendar month by the fifteenth day of the succeeding month.

B. Except as provided by rules of the department of finance and administration for payment of salaries and wages to state employees, other than employees of institutions of higher education, promulgated pursuant to Section 10-7-2 NMSA 1978, an employer shall pay wages in full, less lawful deductions and less payroll deductions authorized by the employer and employee. Wages shall be paid in lawful money of the United States or in checks, payroll vouchers or drafts on banks, convertible into cash on demand at full face value or, with the voluntary authorization of the employer, employee and financial institution, by deposit to the account of the employee in any bank, savings and loan association, credit union or other financial institution authorized by the United States or one of the several states to receive deposits in the United States, without any reduction or deduction, except as may be specifically stated in a written contract of hiring entered into at the time of hiring. An employer shall provide an employee with a written receipt that identifies the employer and sets forth the employee's gross pay, the number of hours worked by the employee, the total wages and benefits earned by the employee and an itemized listing of all deductions withheld from the employee's gross pay. Nothing contained in Sections 50-4-1 through 50-4-12 NMSA 1978 shall in any way limit or prohibit the payment of wages or compensation at more frequent intervals than those set forth in this section. Where the labor or service to be rendered to an employer is recompensed on a task, piece or commission basis or other method of calculating the amount of wages to be paid, other than a definite and fixed amount in cash, the employer and the employee may agree in writing at the time of hiring that the wages shall be paid on a monthly basis, on or before the tenth day of the succeeding calendar month.

C. Notwithstanding the provisions of Subsection A of this section, an employer may pay professional, administrative or executive employees or employees employed in the capacity of outside salesman, as those terms are defined under the federal Fair Labor Standards Act, one time per month, excluding those employees whose wages are subject to provisions of collective bargaining agreements.

History: Laws 1937, ch. 109, 2; 1941 Comp., 57-302; Laws 1949, ch. 117, 1; 1953 Comp., 59-3-2; Laws 1975, ch. 223, 1; 1991, ch. 95, 1; 1993, ch. 26, 1; 2005, ch. 93, 2.



Section 50-4-3 - Joint adventurers.

50-4-3. Joint adventurers.

None of the provisions of this act [50-4-1 to 50-4-12 NMSA 1978] shall apply to cases where an agreement is entered into between the employer and the employee at the time of hiring, providing that the employee, as part of his wages or compensation, shall have an interest in the success of the particular work or enterprise in connection with which the employee is hired. In all such cases the employer shall be subject to the provisions of this act only to the extent of that portion of the wages or compensation to be paid in cash, and as to the balance the employer and employee shall stand as joint adventurers.

History: Laws 1937, ch. 109, 3; 1941 Comp., 57-303; 1953 Comp., 59-3-3.



Section 50-4-4 - Discharges Discharged employees.

50-4-4. Discharges [Discharged] employees.

A. Whenever an employer discharges an employee, the unpaid wages or compensation of such employee, if a fixed and definite amount, and not based on a task, piece, commission basis or other method of calculation, shall, upon demand become due immediately, and the employer shall pay such wages to the employee within five days of such discharge.

B. In all other cases of discharged employees the settlement and payment of wages or compensation shall be made within ten days of such discharge.

C. In case of failure to pay wages or compensation due an employee within the time hereinbefore fixed, the wages and compensation of the employee shall continue from the date of discharge until paid at the same rate the employee received at the time of discharge, and may be recovered in a civil action brought by the employee; provided that the employee shall not be entitled to recover any wages or compensation for any period subsequent to the date of discharge unless he pleads in his complaint and establishes that he made demand within a reasonable time upon his employer at the place designated for payment and payment was refused, provided further that the employee shall not be entitled to recover any wages or compensation for any period subsequent to the sixtieth day after the date of discharge.

History: Laws 1937, ch. 109, 4; 1941 Comp., 57-304; 1953 Comp., 59-3-4; Laws 1975, ch. 23, 1.



Section 50-4-5 - Employees quitting employment.

50-4-5. Employees quitting employment.

Whenever an employee (not having a written contract for a definite period) quits or resigns his employment, the wages or compensation shall become due and be payable at the next succeeding payday. Nothing in this section shall prohibit or restrict the right of the employer to make immediate payment at the time of quitting.

History: Laws 1937, ch. 109, 5; 1941 Comp., 57-305; 1953 Comp., 59-3-5.



Section 50-4-6 - Industrial disputes.

50-4-6. Industrial disputes.

In the event of the suspension of work as the result of an industrial dispute, the wages and compensation earned and unpaid at the time of such suspension shall become due and payable at the next payday as provided in Section 2 [50-4-2 NMSA 1978] of this act, including, without abatement or reduction, other than such deductions as may be required by law, or as may be specified in the contract of hiring, all amounts due to all persons whose work has been suspended as a result of such industrial dispute, together with any deposit or other guaranty held by the employer for the faithful performance of the duties of the employee.

History: Laws 1937, ch. 109, 6; 1941 Comp., 57-306; 1953 Comp., 59-3-6.



Section 50-4-7 - Unconditional payment of wages conceded to be due.

50-4-7. Unconditional payment of wages conceded to be due.

In case of dispute over wages, the employer shall give written notice to the employee of the amount of wages which he concedes to be due, and shall pay such amount, without condition, within the times fixed by this act [50-4-1 to 50-4-12 NMSA 1978]. The acceptance by the employee of any payment so made, shall not constitute a release as to the balance of his claim. The provisions of Section 4 [50-4-4 NMSA 1978] shall not be applicable in cases arising under this section, except as herein provided.

History: Laws 1937, ch. 109, 7; 1941 Comp., 57-307; 1953 Comp., 59-3-7.



Section 50-4-8 - Duties of the labor commissioner director

50-4-8. Duties of the labor commissioner [director]

A. It is the duty of the labor commissioner [director] to investigate any violations of Sections 50-4-1 through 50-4-12 NMSA 1978 and to institute or cause to be instituted actions for the enforcement of the same. The labor commissioner [director] may hold hearings to satisfy himself as to the justice of any claim, and he shall cooperate with any employee in the enforcement of any claim against his employer whenever, in the opinion of the labor commissioner [director], the claim is just and valid.

B. It is the duty of all district attorneys to prosecute all cases, both civilly and criminally, which are referred to them by the labor commissioner.

C. It shall not be a defense to any action brought pursuant to this section that the plaintiff or complainant is an undocumented worker. It is not intended by this section to create any right to collect unemployment compensation nor to mandate any wage rate.

History: Laws 1937, ch. 109, 8; 1941 Comp., 57-308; 1953 Comp., 59-3-8; Laws 1983, ch. 157, 1.



Section 50-4-9 - Records, subpoenas, etc.

50-4-9. Records, subpoenas, etc.

A. Every employer shall keep a true and accurate record of hours worked and wages paid to each employee. The employer shall keep such records on file for at least one year after the entry of the record.

B. The labor commissioner [director of the labor and industrial division] and his authorized representatives shall have the right at all reasonable times to inspect such records for the purpose of ascertaining whether the provisions of this act [50-4-1 to 50-4-12 NMSA 1978] are complied with.

C. Any interference with the labor commissioner [director] or his authorized representatives in the performance of their duties shall be deemed a violation of this act and punished as such.

D. The labor commissioner [director] and his authorized representatives shall have the power to administer oaths and examine witnesses under oath, issue subpoenas, compel the attendance of witnesses, and the production of payroll records and take depositions and affidavits in any proceedings before said labor commissioner [director].

E. In case of failure of any person to comply with any subpoena lawfully issued, or upon the refusal of any witness or witnesses to testify upon any matter which he or they may be lawfully interrogated, the labor commissioner [director] may apply to the district court in the proper county, or to the judge thereof, for a writ of attachment to compel said witness to respond to said subpoena or to testify as the case may be.

History: Laws 1937, ch. 109, 9; 1941 Comp., 57-309; 1953 Comp., 59-3-9.



Section 50-4-10 - Forfeiture and penalties.

50-4-10. Forfeiture and penalties.

A. An employer who violates or fails to comply with any provision of Sections 50-4-1 through 50-4-12 NMSA 1978 is guilty of a misdemeanor and upon conviction for a first offense shall be sentenced pursuant to Section 31-19-1 NMSA 1978.

B. A person who is convicted of a second or subsequent offense of violating or failing to comply with any provision of Sections 50-4-1 through 50-4-12 NMSA 1978 is guilty of a misdemeanor and shall be sentenced pursuant to Section 31-19-1 NMSA 1978 and shall be fined no less than two hundred fifty dollars ($250) and not more than one thousand dollars ($1,000) for each offense for which the person is convicted, which fine shall not be suspended, deferred or taken under advisement.

C. Each occurrence of a violation for which a person is convicted is a separate offense. Multiple violations arising from transactions with the same person or multiple violations arising from transactions with different people shall be considered separate occurrences.

D. In case the employer is a corporation, the fine provided in this section shall be assessed against the corporation as a penalty.

History: Laws 1937, ch. 109, 11; 1941 Comp., 57-311; 1953 Comp., 59-3-11; 2005, ch. 257, 8.



Section 50-4-11 - Wage claims and liens to secure claims; assignment to director of the labor and industrial division for collection.

50-4-11. [Wage claims and liens to secure claims; assignment to director of the labor and industrial division for collection.]

The labor commissioner [director of the labor and industrial division] shall have power and authority to take assignments of wage claims, of employees against employers, and shall also have power to take assignments of liens upon real or personal property securing the claims of employees and laborers, and shall have power and authority to prosecute actions for the collection of such claims and for the foreclosure of liens of such persons securing such claims of persons, who, in the judgment of the labor commissioner [director], are entitled to the services of the labor commissioner [director], and who, in his judgment, have claims or liens or both which are valid and enforceable in the courts. In cases where the commissioner [director] has taken assignments of labor claims which are lienable under the lien laws of the state of New Mexico he shall have power to join any number of claimants in one statement of claim or lien, and in case of suit to join any number of claimants in one cause of action.

History: Laws 1937, ch. 109, 12; 1941 Comp., 57-312; Laws 1945, ch. 48, 1; 1953 Comp., 59-3-12.



Section 50-4-12 - Wage claim actions; costs; jurisdiction; representation by district attorney; appeals.

50-4-12. Wage claim actions; costs; jurisdiction; representation by district attorney; appeals.

A. In all actions brought by the director of the labor and industrial division of the labor department as assignee under the provisions of Section 50-4-11 NMSA 1978, the director shall be entitled to free process and shall not be obligated or required to give any bond or other security for costs.

B. Any sheriff, constable or other officer requested by the director to serve any summons, writ, complaint or order shall do so without requiring the director to pay any fees or furnish any security or bond.

C. Where all claims joined together do not exceed in the aggregate the jurisdictional limit of the magistrate or metropolitan court, the director may institute an action against the employer in any magistrate or metropolitan court having jurisdiction without referring the claim to the district attorney. In the event that during the course of the proceedings representation by an attorney at law becomes necessary or, in the director's judgment, advisable, the director shall so notify the district attorney, and it shall then be the duty of the district attorney or the district attorney's assistant to appear for the director in the cause.

D. In the event the cause is appealed by the director, no bond or other security shall be required or fees charged the director for court costs or sheriff's fees in serving process.

History: Laws 1937, ch. 109, 13; 1941 Comp., 57-313; Laws 1945, ch. 48, 2; 1953 Comp., 59-3-13; Laws 1996, ch. 38, 1.



Section 50-4-13 - Hours of employment; eating establishments.

50-4-13. [Hours of employment; eating establishments.]

Any person or persons, firm, association or corporation, owning any hotel, restaurant, cafe or eating house within this state, shall not be allowed to cause any male employee therein to labor more than ten hours in any twenty-four hours of any one day, nor more than seventy hours in any one week of seven days.

The hours of labor may be so arraigned [arranged] so as to permit the employment of any male employee so engaged at any time so that they shall not work more than ten hours in any twenty-four hours of any one day, nor more than seventy hours in any one week of seven days.

History: Laws 1933, ch. 149, 3; 1941 Comp., 57-314; 1953 Comp., 59-3-14.



Section 50-4-14 - Emergency cases; hours permitted; rate for excessive hours.

50-4-14. [Emergency cases; hours permitted; rate for excessive hours.]

Nothing in Section 3 [50-4-13 NMSA 1978] of this act, shall be construed so as to prevent work in excess of ten hours per day in emergency cases; provided that in no one week of seven days shall there be permitted more than seventy-four hours of labor, and provided that work in excess of seventy hours of labor in any one week of seven days, shall be paid for on the basis of time and one-half for such excess.

History: Laws 1933, ch. 149, 4; 1941 Comp., 57-315; 1953 Comp., 59-3-15.



Section 50-4-15 - Uniform time for beginning work; notice of change.

50-4-15. [Uniform time for beginning work; notice of change.]

The beginning of the day of labor shall be uniform as provided for by the rules or regulations governing to [the] place of employment; provided, however, that in case any change in the time of the beginning of the day of labor is desired, it shall be the duty of the management of such an establishment, to notify such employee of such change, on the day prior to such change contemplated, said notice shall be served during the working day.

History: Laws 1933, ch. 149, 5; 1941 Comp., 57-316; 1953 Comp., 59-3-16.



Section 50-4-16 - Time records; inspection.

50-4-16. [Time records; inspection.]

Every employer to whom this act [50-4-13 to 50-4-18 NMSA 1978] applies shall be required to keep a time record showing the number of hours each male employee worked each day.

Such record shall be open at all reasonable hours to the inspection of the state labor commissioner [director of the labor and industrial division], his agents or agent, record of which is required to be kept as herein provided for.

History: Laws 1933, ch. 149, 6; 1941 Comp., 57-317; 1953 Comp., 59-3-17.



Section 50-4-17 - Failure to keep record or comply with act; penalty.

50-4-17. [Failure to keep record or comply with act; penalty.]

The failure of any employer [any employer who fails] to keep such a record, or [makes] any false entry therein, or the failure [fails] to comply with the provisions of this act [50-4-13 to 50-4-18 NMSA 1978], shall be guilty of a misdemeanor, and upon conviction thereof, shall be fined not less than seventy-five dollars [($75.00)], or more than three hundred dollars [($300)] for each offense.

History: Laws 1933, ch. 149, 7; 1941 Comp., 57-318; 1953 Comp., 59-3-18.



Section 50-4-18 - Disposition of fines.

50-4-18. [Disposition of fines.]

All fines collected for violation of this act [50-4-13 to 50-4-18 NMSA 1978] shall be deposited with the state treasurer, and be covered in the free textbook fund.

History: Laws 1933, ch. 149, 8; 1941 Comp., 57-319; 1953 Comp., 59-3-19.



Section 50-4-19 - Declaration of state public policy.

50-4-19. Declaration of state public policy.

It is declared to be the policy of this act (1) to establish minimum wage and overtime compensation standards for all workers at levels consistent with their health, efficiency and general well-being, and (2) to safeguard existing minimum wage and overtime compensation standards which are adequate to maintain the health, efficiency and general well-being of workers against the unfair competition of wage and hours standards which do not provide adequate standards of living.

History: 1953 Comp., 59-3-20, enacted by Laws 1955, ch. 200, 1.



Section 50-4-20 - Short title.

50-4-20. Short title.

Sections 50-4-19 through 50-4-30 NMSA 1978 may be cited as the "Minimum Wage Act".

History: 1953 Comp., 59-3-20.1, enacted by Laws 1963, ch. 227, 1.



Section 50-4-21 - Definitions.

50-4-21. Definitions.

As used in the Minimum Wage Act [50-4-20 NMSA 1978]:

A. "employ" includes suffer or permit to work;

B. "employer" includes any individual, partnership, association, corporation, business trust, legal representative or any organized group of persons employing one or more employees at any one time, acting directly or indirectly in the interest of an employer in relation to an employee, but shall not include the United States, the state or any political subdivision of the state; provided, however, that for the purposes of Subsection A of Section 50-4-22 NMSA 1978, "employer" includes the state or any political subdivision of the state; and

C. "employee" includes an individual employed by an employer, but shall not include:

(1) an individual employed in domestic service in or about a private home;

(2) an individual employed in a bona fide executive, administrative or professional capacity and forepersons, superintendents and supervisors;

(3) an individual employed by the United States, the state or any political subdivision of the state; provided, however, that for the purposes of Subsection A of Section 50-4-22 NMSA 1978, "employee" includes an individual employed by the state or any political subdivision of the state;

(4) an individual engaged in the activities of an educational, charitable, religious or nonprofit organization where the employer-employee relationship does not, in fact, exist or where the services rendered to such organizations are on a voluntary basis. The employer-employee relationship shall not be deemed to exist with respect to an individual being served for purposes of rehabilitation by a charitable or nonprofit organization, notwithstanding the payment to the individual of a stipend based upon the value of the work performed by the individual;

(5) salespersons or employees compensated upon piecework, flat rate schedules or commission basis;

(6) students regularly enrolled in primary or secondary schools working after school hours or on vacation;

(7) registered apprentices and learners otherwise provided by law;

(8) persons eighteen years of age or under who are not students in a primary, secondary, vocational or training school;

(9) persons eighteen years of age or under who are not graduates of a secondary school;

(10) G.I. bill trainees while under training;

(11) seasonal employees of an employer obtaining and holding a valid certificate issued annually by the director of the labor relations division of the workforce solutions department. The certificate shall state the job designations and total number of employees to be exempted. In approving or disapproving an application for a certificate of exemption, the director shall consider the following:

(a) whether such employment shall be at an educational, charitable or religious youth camp or retreat;

(b) that such employment will be of a temporary nature;

(c) that the individual will be furnished room and board in connection with such employment, or if the camp or retreat is a day camp or retreat, the individual will be furnished board in connection with such employment;

(d) the purposes for which the camp or retreat is operated;

(e) the job classifications for the positions to be exempted; and

(f) any other factors that the director deems necessary to consider;

(12) any employee employed in agriculture:

(a) if the employee is employed by an employer who did not, during any calendar quarter during the preceding calendar year, use more than five hundred man-days of agricultural labor;

(b) if the employee is the parent, spouse, child or other member of the employer's immediate family; for the purpose of this subsection, the employer shall include the principal stockholder of a family corporation;

(c) if the employee: 1) is employed as a hand-harvest laborer and is paid on a piece-rate basis in an operation that has been, and is customarily and generally recognized as having been, paid on a piece-rate basis in the region of employment; 2) commutes daily from the employee's permanent residence to the farm on which the employee is so employed; and 3) has been employed in agriculture less than thirteen weeks during the preceding calendar year;

(d) if the employee, other than an employee described in Subparagraph (c) of this paragraph: 1) is sixteen years of age or under and is employed as a hand-harvest laborer, is paid on a piece-rate basis in an operation that has been, and is generally recognized as having been, paid on a piece-rate basis in the region of employment; 2) is employed on the same farm as the employee's parent or person standing in the place of the parent; and 3) is paid at the same piece-rate as employees over age sixteen are paid on the same farm; or

(e) if the employee is principally engaged in the range production of livestock or in milk production;

(13) an employee engaged in the handling, drying, packing, packaging, processing, freezing or canning of any agricultural or horticultural commodity in its unmanufactured state; or

(14) employees of charitable, religious or nonprofit organizations who reside on the premises of group homes operated by such charitable, religious or nonprofit organizations for persons who have a mental, emotional or developmental disability.

History: 1953 Comp., 59-3-21, enacted by Laws 1955, ch. 200, 2; 1963, ch. 227, 2; 1965, ch. 121, 1; 1967, ch. 188, 1; 1971, ch. 232, 1; 1973, ch. 392, 1; 1975, ch. 71, 1; 1975 (1st S.S.), ch. 3, 1; 1977, ch. 214, 1; 1979, ch. 269, 1; 1983, ch. 311, 1; 2007, ch. 46, 45; 2007, ch. 47, 1; 2008, ch. 2, 1.



Section 50-4-22 - Minimum wages.

50-4-22. Minimum wages.

A. An employer shall pay an employee the minimum wage rate of six dollars fifty cents ($6.50) an hour. As of January 1, 2009, an employer shall pay the minimum wage rate of seven dollars fifty cents ($7.50) an hour.

B. An employer furnishing food, utilities, supplies or housing to an employee who is engaged in agriculture may deduct the reasonable value of such furnished items from any wages due to the employee.

C. An employee who customarily and regularly receives more than thirty dollars ($30.00) a month in tips shall be paid a minimum hourly wage of two dollars thirteen cents ($2.13). The employer may consider tips as part of wages, but the tips combined with the employer's cash wage shall not equal less than the minimum wage rate as provided in Subsection A of this section. All tips received by such employees shall be retained by the employee, except that nothing in this section shall prohibit the pooling of tips among employees.

D. An employee shall not be required to work more than forty hours in any week of seven days, unless the employee is paid one and one-half times the employee's regular hourly rate of pay for all hours worked in excess of forty hours. For an employee who is paid a fixed salary for fluctuating hours and who is employed by an employer a majority of whose business in New Mexico consists of providing investigative services to the federal government, the hourly rate may be calculated in accordance with the provisions of the federal Fair Labor Standards Act of 1938 and the regulations pursuant to that act; provided that in no case shall the hourly rate be less than the federal minimum wage.

History: 1953 Comp., 59-3-22, enacted by Laws 1955, ch. 200, 3; 1957, ch. 161, 1; 1963, ch. 227, 3; 1965, ch. 121, 2; 1967, ch. 188, 2; 1973, ch. 392, 2; 1975 (1st S.S.), ch. 3, 2; 1979, ch. 269, 2; 1983, ch. 59, 1; 1993, ch. 217, 1; 1999, ch. 164, 1; 2003, ch. 262, 1; 2005, ch. 302, 1; 2005, ch. 306, 1; 2007, ch. 47, 2.



Section 50-4-22.1 - Temporary state preemption; saving clause.

50-4-22.1. Temporary state preemption; saving clause.

A. Except as provided in Subsection B of this section, cities, counties, home rule municipalities and other political subdivisions of the state shall not adopt or continue in effect any law or ordinance that would mandate a minimum wage rate higher than that set forth in the Minimum Wage Act [50-4-20 NMSA 1978]. The provisions of this subsection expire on January 1, 2010.

B. A local law or ordinance, whether advisory or self-executing, in effect on January 1, 2007 that provides for a higher minimum wage rate than that set forth in the Minimum Wage Act shall continue in full force and effect until repealed.

History: Laws 2007, ch. 47, 3.



Section 50-4-23 - Persons with a disability; minimum wage; director powers and duties.

50-4-23. Persons with a disability; minimum wage; director powers and duties.

A. The director of the labor and industrial division of the labor department, to the extent necessary in order to prevent curtailment of opportunities for employment, shall, by regulation, provide for the employment under special certificates of individuals, including individuals employed in agriculture, whose earning or productive capacity is impaired by physical or mental disability or injury or any other disability, at wages that are lower than the minimum wage applicable under Section 50-4-22 NMSA 1978, but not less than fifty percent of such wage.

B. The director, pursuant to regulations and upon certification of any state agency administering or supervising the administration of vocational rehabilitation services, may issue special certificates that allow the holder thereof to work at wages that are less than those required by Subsection A of this section and that are related to the workers' productivity, for the employment of:

(1) workers with a disability who are engaged in work that is incidental to training or evaluation programs; and

(2) persons with multiple disabilities and other persons whose earning capacity is so severely impaired that they are unable to engage in competitive employment.

C. The director may, by regulation or order, provide for the employment of persons with a disability in work activities centers under special certificates at wages that are less than the minimums applicable under Section 50-4-22 NMSA 1978, or less than that prescribed in Subsection A of this section, and that constitute equitable compensation for such persons. As used in this subsection, "work activities centers" means centers planned and designed exclusively to provide therapeutic activities for persons with a disability whose physical or mental disability is so severe as to make their productive capacity inconsequential.

D. The state agency administering or supervising the administration of vocational rehabilitation may issue a temporary certificate for a period not to exceed ninety days pursuant to Subsections A, B and C of this section and may request an extension of the certification by the director when it is determined that the severity of disability of an individual or circumstances warrants an extension of the certification.

History: 1953 Comp., 59-3-22.1, enacted by Laws 1967, ch. 242, 1; 2007, ch. 46, 46.



Section 50-4-24 - Employers exempt from overtime provisions for certain employees.

50-4-24. Employers exempt from overtime provisions for certain employees.

A. An employer of workers engaged in the ginning of cotton for market, in a place of employment located within a county where cotton is grown in commercial quantities, is exempt from the overtime provisions of Subsection D of Section 50-4-22 NMSA 1978 if each employee is employed for a period of not more than fourteen weeks in the aggregate in a calendar year.

B. An employer of workers engaged in agriculture is exempt from the overtime provisions set forth in Subsection D of Section 50-4-22 NMSA 1978. As used in this subsection, "agriculture" has the meaning used in Section 203 of the federal Fair Labor Standards Act of 1938.

C. An employer is exempt from the overtime provisions set forth in Subsection D of Section 50-4-22 NMSA 1978 if the hours worked in excess of forty hours in a week of seven days are:

(1) worked by an employee of an air carrier providing scheduled passenger air transportation subject to Subchapter II of the federal Railway Labor Act or the air carrier's subsidiary that is subject to Subchapter II of the federal Railway Labor Act;

(2) not required by the employer; and

(3) arranged through a voluntary agreement among employees to trade scheduled work shifts; provided that the agreement shall:

(a) be in writing;

(b) be signed by the employees involved in the agreement;

(c) include a requirement that an employee who trades a scheduled work shift is responsible for working the shift so agreed to as part of the employee's regular work schedule; and

(d) not require an employee to work more than: 1) thirteen consecutive days; 2) sixteen hours in a single work day; 3) sixty hours within a single work week; or 4) can be required as provided in a collective bargaining agreement to which the employee is subject.

History: 1953 Comp., 59-3-22.2, enacted by Laws 1975, ch. 275, 1; 1999, ch. 98, 1; 2013, ch. 216, 1.



Section 50-4-25 - Posting of summary of the act.

50-4-25. Posting of summary of the act.

Every employer subject to the Minimum Wage Act [50-4-20 NMSA 1978] shall keep a summary of it, furnished by the labor commissioner [director of the labor and industrial division] without charge, posted in a conspicuous place on or about the premises wherein any person subject to the Minimum Wage Act is employed, and the summary shall clearly and conspicuously set forth the current minimum wage.

History: 1953 Comp., 59-3-23, enacted by Laws 1955, ch. 200, 4; 1967, ch. 188, 3; 1969, ch. 88, 1.



Section 50-4-26 - Enforcement; penalties; employees' remedies.

50-4-26. Enforcement; penalties; employees' remedies.

A. An employer who violates any of the provisions of the Minimum Wage Act is guilty of a misdemeanor and upon conviction shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978.

B. The director of the labor relations division of the workforce solutions department shall enforce and prosecute violations of the Minimum Wage Act. The director may institute in the name of the state an action in the district court of the county wherein the employer who has failed to comply with the Minimum Wage Act resides or has a principal office or place of business, for the purpose of prosecuting violations. The district attorney for the district wherein any violation hereof occurs shall aid and assist the director in the prosecution.

C. In addition to penalties provided pursuant to this section, an employer who violates any provision of Section 50-4-22 NMSA 1978 shall be liable to the employees affected in the amount of their unpaid or underpaid minimum wages plus interest, and in an additional amount equal to twice the unpaid or underpaid wages.

D. An action to recover such liability may be maintained in any court of competent jurisdiction by any one or more employees for and on behalf of the employee or employees and for other employees similarly situated, or such employee or employees may designate an agent or representative to maintain such action on behalf of all employees similarly situated.

E. The court in any action brought under Subsection D of this section shall, in addition to any judgment awarded to the plaintiff or plaintiffs, allow costs of the action and reasonable attorney fees to be paid by the defendant. In any proceedings brought pursuant to the provisions of this section, the employee shall not be required to pay any filing fee or other court costs necessarily incurred in such proceedings.

F. In addition to any remedy or punishment provided pursuant to the Minimum Wage Act, a court may order appropriate injunctive relief, including requiring an employer to post in the place of business a notice describing violations by the employer as found by the court or a copy of a cease and desist order applicable to the employer.

G. Civil actions and appeals of civil actions brought to collect unpaid or underpaid wages, interest and any other amounts due under this section shall be heard by the court at the earliest possible date and shall be entitled to a preference over all other civil actions, to the same extent as civil actions to collect contributions pursuant to Section 51-1-36 NMSA 1978, on the calendar of the court.

History: 1953 Comp., 59-3-24, enacted by Laws 1955, ch. 200, 5; 1967, ch. 188, 4; 2009, ch. 104, 4; 2013, ch. 182, 1.



Section 50-4-26.1 - Retaliation prohibited.

50-4-26.1. Retaliation prohibited.

It is a violation of the Minimum Wage Act [50-4-20 NMSA 1978] for an employer or any other person to discharge, demote, deny promotion to or in any other way discriminate against a person in the terms or conditions of employment in retaliation for the person asserting a claim or right pursuant to the Minimum Wage Act or assisting another person to do so or for informing another person about employment rights or other rights provided by law.

History: Laws 2009, ch. 104, 3.



Section 50-4-27 - Authority of labor commissioner director of the labor and industrial division to promulgate rules; hearing on rules; notice; publication.

50-4-27. Authority of labor commissioner [director of the labor and industrial division] to promulgate rules; hearing on rules; notice; publication.

The state labor commissioner [director of the labor and industrial division] shall have the authority to promulgate and issue rules and regulations necessary to administer and accomplish the purposes of the Minimum Wage Act [50-4-19 to 50-4-30 NMSA 1978]. Such rules and regulations shall be adopted after notice and public hearing. A copy of the notice of hearing together with a copy of the proposed regulations shall be filed with the librarian of the supreme court library at least twenty days prior to the hearing. In addition, a copy of the notice of hearing shall be sent to all known interested persons. Any interested person shall have the right to appear and present evidence.

History: 1953 Comp., 59-3-24.1, enacted by Laws 1967, ch. 188, 5.



Section 50-4-28 - Right of collective bargaining.

50-4-28. Right of collective bargaining.

Nothing in this act shall be deemed to interfere with, impede or in any way diminish the right of employees to bargain collectively with their employers through representatives of their own choosing in order to establish wages or other conditions of work in excess of the applicable minimum under the provisions of this act.

History: 1953 Comp., 59-3-25, enacted by Laws 1955, ch. 200, 6.



Section 50-4-29 - Relation to other laws.

50-4-29. Relation to other laws.

Any standards relating to minimum wage, maximum hour or other working conditions in effect at the date of the passage of this act by or under any other law of this state, which are more favorable to employees than those applicable to such employees under this act, shall not be deemed to be amended, rescinded or otherwise affected by this act but shall continue in full force and effect.

History: 1953 Comp., 59-3-26, enacted by Laws 1955, ch. 200, 7.



Section 50-4-30 - Daily maximum hours of employment; exceptions.

50-4-30. Daily maximum hours of employment; exceptions.

A. No employee other than a fireman, law enforcement officer or farm or ranch hand whose duties require them to work longer hours, or employees primarily in a stand-by position, shall be required to work for any employer within the state more than sixteen hours in any one day of twenty-four hours except in emergency situations.

B. Any person violating any of the provisions of this act [section] shall be guilty of a misdemeanor.

History: 1953 Comp., 59-3-27, enacted by Laws 1971, ch. 169, 1.



Section 50-4-31 - Minimum length of hoe handles.

50-4-31. Minimum length of hoe handles.

A. An employer of agricultural laborers shall not require an employee to use a hoe that has a handle shorter than four feet while performing agricultural labor that includes weeding, thinning or hot-capping in a stooped, kneeling or squatting position for a commercial farming operation.

B. An employer who violates Subsection A of this section is guilty of a misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978.

C. This section does not apply to an employer engaged in the operation of a greenhouse or nursery.

History: Laws 1999, ch. 235, 1.



Section 50-4-32 - Continuing course of conduct.

50-4-32. Continuing course of conduct.

A civil action to enforce any provision of Chapter 50, Article 4 NMSA 1978 may encompass all violations that occurred as part of a continuing course of conduct regardless of the date on which they occurred.

History: Laws 2009, ch. 104, 2.



Section 50-4-33 - Family child care provider collective bargaining; representation.

50-4-33. Family child care provider collective bargaining; representation.

A. The purpose of this section is to authorize family child care providers to organize and to use collective bargaining on all matters specified in this section. It is the intent of the legislature that the state action exemption to the application of federal and state antitrust laws be fully available to the extent that the activities of the family child care providers and their representatives are authorized under this section.

B. Family child care providers shall have the right to form, join or assist a labor organization for the purpose of collective bargaining through representatives chosen by family child care providers without interference, restraint or coercion and shall have the right to refuse any such activities.

C. The exclusive representative may be selected by mail ballot election conducted by a reputable organization with experience in conducting representation elections. In order for an election to occur, a representative or representative organization shall have collected signed cards from at least thirty percent of affected family child care providers indicating their desire for representation. The organization conducting the election shall establish procedures to ensure the secrecy of any ballot cast in any election held pursuant to this section. Costs of the election shall be borne by the labor organization seeking exclusive representative status. The providers in the unit shall be offered the opportunity to choose between the following:

(1) representation by the provider organization; or

(2) no representation.

D. Within ten days of receiving authorization cards requesting a mail-in ballot election, the children, youth and families department or another appropriate state agency shall submit a list verifying all eligible family child care providers in the state to the organization making the request.

E. A labor organization that has been certified through the process as representing the family child care providers shall be the exclusive representative for all family child care providers for the purposes of negotiating a collective bargaining agreement with the children, youth and families department.

F. The children, youth and families department shall meet with the family child care providers and their exclusive representative with the purpose of entering into a written agreement that shall be binding upon both the state and the exclusive representative. The written agreement shall include a binding arbitration procedure, a grievance process, the creation of a labor-management committee that will meet regularly to discuss concerns and issues as they arise and mechanisms for dues collection.

G. Topics of negotiations shall include terms and conditions under which family child care providers provide child care in their homes and in the homes of parents, including reimbursement rates and payment procedures for publicly funded care, health and safety conditions, the monitoring and evaluating of family child care homes, licensing and other fees, quality rating standards, training and certification requirements and any other matters that would improve recruitment and retention of qualified family child care providers and the quality of the programs they provide. The labor organization and the state agency shall work together to explore systems for family child care providers to have access to affordable, comprehensive health insurance coverage.

H. An agreement provision by the state and the exclusive representative that requires the expenditure of funds shall be contingent upon the specific appropriation of funds by the legislature and the availability of funds.

I. In order to ensure that the children, youth and families department's mandate for quality measures continues for all licensed providers of child care services, the department shall ensure the adequate allocation of appropriated funds to those providing the highest-quality care, including licensed centers and licensed family child care providers.

J. Should the parties be unable to reach an agreement, the parties shall follow the impasse resolution procedure as outlined in the Public Employee Bargaining Act [10-7E-1 NMSA 1978].

K. The children, youth and families department shall not:

(1) discriminate or knowingly allow any other organizations with which the children, youth and families department contracts to administer services related to child care to discriminate against a family child care provider with regard to the terms and conditions of its relationship with the provider because of the provider's membership in a labor organization;

(2) take negative action against a family child care provider or knowingly allow any other organizations with which the children, youth and families department contracts to administer services related to child care to take negative action because the provider has signed or filed an affidavit, petition, grievance or complaint or given information or testimony or because the provider is forming, joining or choosing to be represented by a labor organization;

(3) refuse to bargain collectively in good faith with the labor organization; or

(4) refuse to comply with a collective bargaining agreement reached with the labor organization pursuant to this section.

L. The labor organization shall not:

(1) discriminate against a family child care provider with regard to labor organization membership because of race, color, religion, creed, age, sex or national origin;

(2) refuse to bargain collectively in good faith with the children, youth and families department; or

(3) refuse to comply with a collective bargaining agreement reached with the children, youth and families department pursuant to this section.

M. If either party believes a provision of this section has been violated, the parties shall follow the public employee labor relations board's rules of prohibited practice proceedings.

N. By entering into an agreement, the children, youth and families department and the exclusive representative do not intend to interfere with parental rights to select or deselect family child care providers to provide care for children.

O. In enacting bargaining rights for family child care providers, the state intends to provide state action immunity under federal and state antitrust laws for the activities of family child care providers and their exclusive bargaining representative to the extent such activities are authorized by this section.

P. A family child care provider or an employee of a family child care provider is not a public employee for purposes of the Tort Claims Act [41-4-1 NMSA 1978].

Q. As used in this section:

(1) "exclusive representative" means a labor organization that, as a result of certification, has the right to represent family child care providers in an appropriate bargaining unit for the purposes of collective bargaining;

(2) "family child care provider" means a person who provides care services and supervision for children in the provider's own home under regulations established by the children, youth and families department and who is:

(a) licensed by the state and is a vendor in the state and federal child care assistance program; or

(b) registered with the state to participate in the child and adult care food program and is a vendor in the state and federal child care assistance program; and

(3) "labor organization" means a family child care provider organization whose purposes include the representation of family child care providers in collective bargaining and in otherwise meeting, consulting and conferring with the children, youth and families department on matters pertaining to family child care provider relations.

R. If any part or application of this section is held invalid, the remainder or its application to other situations or persons shall not be affected.

History: Laws 2009, ch. 238, 1.



Section 50-4-34 - Request for access to social networking account prohibited.

50-4-34. Request for access to social networking account prohibited.

A. It is unlawful for an employer to request or require a prospective employee to provide a password in order to gain access to the prospective employee's account or profile on a social networking web site or to demand access in any manner to a prospective employee's account or profile on a social networking web site.

B. Nothing in this section shall limit an employer's right to:

(1) have policies regarding work place internet use, social networking site use and electronic mail use; and

(2) monitor usage of the employer's electronic equipment and the employer's electronic mail without requesting or requiring a prospective employee to provide a password in order to gain access to the prospective employee's account or profile on a social networking web site.

C. Nothing in this section shall prohibit an employer from obtaining information about a prospective employee that is in the public domain.

D. Nothing in this section shall apply to a federal, state or local law enforcement agency. Nothing in this section shall prohibit federal, state or local government agencies or departments from conducting background checks as required by law.

E. As used in this section, "social networking web site" means an internet-based service that allows individuals to:

(1) construct a public or semi-public profile within a bounded system created by the service;

(2) create a list of other users with whom they share a connection within the system; and

(3) view and navigate their list of connections and those made by others within the system.

History: Laws 2013, ch. 222, 1.






Article 4A - Promoting Financial Independence for Victims of Domestic Abuse Act

Section 50-4A-1 - Short title.

50-4A-1. Short title.

This act may be cited as the "Promoting Financial Independence for Victims of Domestic Abuse Act".

History: Laws 2009, ch. 14, 1.



Section 50-4A-2 - Definitions.

50-4A-2. Definitions.

As used in the Promoting Financial Independence for Victims of Domestic Abuse Act:

A. "domestic abuse" has the same meaning as it does in the Family Violence Protection Act [40-13-1 NMSA 1978];

B. "domestic abuse leave" means intermittent paid or unpaid leave time for up to fourteen days in any calendar year, taken by an employee for up to eight hours in one day, to obtain or attempt to obtain an order of protection or other judicial relief from domestic abuse or to meet with law enforcement officials, to consult with attorneys or district attorneys' victim advocates or to attend court proceedings related to the domestic abuse of an employee or an employee's family member;

C. "employee" means a person who is employed by an employer;

D. "employer" includes a person, a firm, a partnership, an association, a corporation, a receiver or an officer of the court of New Mexico, a state agency, or a unit of local government or a school district;

E. "family member" means a minor child of the employee or a person for whom the employee is a legal guardian;

F. "order of protection" means a court order granted pursuant to the Family Violence Protection Act; and

G. "retaliation" means an adverse action against an employee, including threats, reprisals or discrimination for engaging in the protected activity of taking domestic abuse leave.

History: Laws 2009, ch. 14, 2.



Section 50-4A-3 - Domestic abuse leave required; retaliation prohibited.

50-4A-3. Domestic abuse leave required; retaliation prohibited.

An employer shall grant an employee domestic abuse leave without interfering with, restraining or denying exercise of rights under the Promoting Financial Independence for Victims of Domestic Abuse Act or attempting to do so. Retaliation against an employee for using domestic abuse leave is prohibited.

History: Laws 2009, ch. 14, 3.



Section 50-4A-4 - Certification; verification.

50-4A-4. Certification; verification.

A. When domestic abuse leave is taken in an emergency, the employee or the employee's designee shall give notice to the employer within twenty-four hours of commencing the domestic abuse leave.

B. An employer may require verification of the need for domestic abuse leave, and, if so, an employee shall provide one of the following forms of verification through furnishing in a timely fashion:

(1) a police report indicating that the employee or a family member was a victim of domestic abuse;

(2) a copy of an order of protection or other court evidence produced in connection with an incident of domestic abuse, but the document does not constitute a waiver of confidentiality or privilege between the employee and the employee's advocate or attorney; or

(3) the written statement of an attorney representing the employee, a district attorney's victim advocate, a law enforcement official or a prosecuting attorney that the employee or employee's family member appeared or is scheduled to appear in court in connection with an incident of domestic abuse.

History: Laws 2009, ch. 14, 4.



Section 50-4A-5 - Impact of domestic abuse leave on other employee benefits.

50-4A-5. Impact of domestic abuse leave on other employee benefits.

A. For domestic abuse leave, an employee may use accrued sick leave or other available paid time off, compensatory time or unpaid leave time consistent with the employer's policies.

B. To the extent permitted by law, an employer shall not withhold pay, health coverage insurance or another benefit that has accrued to the employee when an employee takes domestic abuse leave. An employer shall not include time taken for domestic abuse leave in calculating eligibility for benefits.

History: Laws 2009, ch. 14, 5.



Section 50-4A-6 - Confidentiality.

50-4A-6. Confidentiality.

An employer shall not disclose verification information provided under Subsection B of Section 4 [50-4A-4 NMSA 1978] of the Promoting Financial Independence for Victims of Domestic Abuse Act and shall maintain confidentiality of the fact that the employee or employee's family member was involved in a domestic abuse incident, that the employee requested or obtained domestic abuse leave and that the employee made any written or oral statement about the need for domestic abuse leave. An employer may disclose an employee's information related to domestic abuse leave only when the employee consents, when a court or administrative agency orders the disclosure or when otherwise required by federal or state law.

History: Laws 2009, ch. 14, 6.



Section 50-4A-7 - Enforcement.

50-4A-7. Enforcement.

A. The workforce solutions department is authorized to enforce the Promoting Financial Independence for Victims of Domestic Abuse Act and to investigate complaints made by persons who claim to be aggrieved pursuant to the provisions of that act.

B. The workforce solutions department and the employee have the right to bring an action in violation of the Promoting Financial Independence for Victims of Domestic Abuse Act in a court of competent jurisdiction to enjoin further violations, recover actual damages sustained or both, together with costs and reasonable attorney fees.

History: Laws 2009, ch. 14, 7.



Section 50-4A-8 - Effect on other laws and existing employment benefits.

50-4A-8. Effect on other laws and existing employment benefits.

A. Remedies in this section are provided in addition to other common law, federal or state remedies.

B. Nothing in the Promoting Financial Independence for Victims of Domestic Abuse Act shall supersede any provision of law or contract that provides greater rights than the rights established under that act.

C. The rights provided in the Promoting Financial Independence for Victims of Domestic Abuse Act shall not diminish an employer's obligation to provide greater rights in compliance with another contract, collective bargaining agreement or employment benefit program, policy or plan.

History: Laws 2009, ch. 14, 8.






Article 5 - Employment of Women



Article 6 - Employment of Children

Section 50-6-1 - Children under fourteen; employment prohibited.

50-6-1. Children under fourteen; employment prohibited.

No child under fourteen years of age shall be employed or permitted to labor at any gainful occupation unless otherwise provided for in the Child Labor Act [50-6-1.1 NMSA 1978].

History: Laws 1925, ch. 79, 1; C.S. 1929, 80-106; 1941 Comp., 57-501; 1953 Comp., 59-6-1; Laws 1973, ch. 115, 1; 2007, ch. 257, 4.



Section 50-6-1.1 - Short title.

50-6-1.1. Short title.

Chapter 50, Article 6 NMSA 1978 may be cited as the "Child Labor Act".

History: Laws 2007, ch. 257, 1.



Section 50-6-2 - Work permit for children fourteen to sixteen.

50-6-2. Work permit for children fourteen to sixteen.

A child over the age of fourteen years and under the age of sixteen years shall not be employed or permitted to labor at any gainful occupation without procuring and filing a work permit unless otherwise provided for in the Child Labor Act [50-6-1.1 NMSA 1978].

History: Laws 1925, ch. 79, 2; C.S. 1929, 80-107; 1941 Comp., 57-502; 1953 Comp., 59-6-2; Laws 1973, ch. 115, 2; 2007, ch. 257, 5.



Section 50-6-3 - Maximum hours for children fourteen to sixteen.

50-6-3. Maximum hours for children fourteen to sixteen.

A. Children over the age of fourteen and under the age of sixteen years shall not be employed or permitted to labor at any gainful occupation for more than forty hours in any one week nor more than eight hours in any one day when school is not in session unless otherwise provided for in the Child Labor Act [50-6-1.1 NMSA 1978].

B. Children over the age of fourteen or under the age of sixteen shall not be employed unless otherwise provided for in the Child Labor Act:

(1) before 7:00 a.m. or after 7:00 p.m. during the calendar school year;

(2) before 7:00 a.m. or after 9:00 p.m. outside of the calendar school year;

(3) during school hours, except as provided for in work experience and career exploration programs;

(4) more than three hours per day during school days; or

(5) more than eighteen hours per week during school weeks.

History: Laws 1925, ch. 79, 3; C.S. 1929, 80-108; 1941 Comp., 57-503; 1953 Comp., 59-6-3; Laws 1973, ch. 115, 3; 2007, ch. 257, 6.



Section 50-6-4 - Prohibited occupations for children under sixteen; exceptions.

50-6-4. Prohibited occupations for children under sixteen; exceptions.

A. A child under the age of sixteen years shall not be employed or permitted to labor at any of the following occupations or in any of the following positions:

(1) on or around belted machines while in motion;

(2) on or around power-driven woodworking machines used for cutting, shaping, forming, surfacing, nailing, stapling, wire stitching, fastening or otherwise assembling, processing or printing wood or veneer;

(3) on or around power-driven hoisting apparatus with the exception that this section shall not prohibit the operation of an automatic elevator that is controlled by pushbuttons making leveling, holding, opening and closing of the car and hoistway doors entirely automatic;

(4) in or about plants, establishments or jobs using, manufacturing or storing explosives or articles containing explosive components;

(5) electronics jobs where the child is exposed to electrical hazards;

(6) in or about any establishment where malt or alcoholic beverages are manufactured, packed, wrapped or bottled;

(7) municipal firefighting whether using volunteers or paid employees;

(8) manufacture of goods for immoral purposes;

(9) in any employment dangerous to lives and limbs or injurious to the health or morals of children under the age of sixteen years; or

(10) soliciting door-to-door for other than a nonprofit organization or in other activities approved by the parent or guardian.

B. The provisions of this section do not apply to:

(1) children engaged in working with equipment in any school or place where cooperative education or science is taught while under supervision of an instructor;

(2) apprentices while under the supervision of a journeyman in a certified apprenticeship program; or

(3) children employed in a film or television production, where the set may be considered physically hazardous or special effects are used; provided that a New Mexico-certified trainer or technician accredited in a United States department of labor occupational safety and health administration-certified safety program specific to the film or television industry is present at all times that the child is exposed to the potentially hazardous condition.

C. Additional hazardous occupations not specifically listed in this section shall be determined by the state child labor inspector following consultation with the employer who wishes to employ minors over the age of fourteen years and under sixteen years of age.

History: Laws 1925, ch. 79, 5; C.S. 1929, 80-110; 1941 Comp., 57-505; Laws 1943, ch. 112, 1; 1953 Comp., 59-6-5; Laws 1973, ch. 115, 4; 2007, ch. 257, 7.



Section 50-6-5 - Prohibited occupations for children under eighteen.

50-6-5. Prohibited occupations for children under eighteen.

No child under the age of eighteen years shall be employed or permitted to labor in any mine or quarry underground or at or about any place where explosives are used. However, children under the age of eighteen years but not under the age of fourteen years may be employed to separate mica if blasting is done during periods when there is nobody working, and the mica is subsequently removed from the blasting area to another site for operation.

History: Laws 1925, ch. 79, 6; C.S. 1929, 80-111; 1941 Comp., 57-506; 1953 Comp., 59-6-6; Laws 1973, ch. 115, 5.



Section 50-6-7 - Work permit; issuance; authorized officials; application; contents; proof; copies; maximum term.

50-6-7. Work permit; issuance; authorized officials; application; contents; proof; copies; maximum term.

A. Work permits shall be issued only by the school superintendents, school principals, designated issuing school officers or the director of the labor and industrial division of the labor department or the director's designee.

B. A work permit shall not be issued to a child until satisfactory proof has been furnished that the work in which the child is to engage is not dangerous to the child or injurious to the child's health or morals.

C. The application for the work permit shall show that the work to be performed would not result in injury to the health, morals or mental development of the child. Satisfactory proof of the age of the child at the date of the application shall be furnished. Any application for the employment of children at any gainful occupation during the session hours of the school of the district in which the child resides shall set forth, in addition to the foregoing, the necessity to the family or the dependents of the child or for the child's own support of the income to be derived from the employment or labor.

D. Whenever the person authorized to issue the work permit is satisfied that the provisions of this section have been complied with, the person shall issue to the child a work permit, keeping one copy on file and sending one copy of the permit to the labor and industrial division of the labor department.

E. No work permit shall be in force without renewal for a longer period than one year from the date of issuance.

History: Laws 1925, ch. 79, 8; C.S. 1929, 80-113; 1941 Comp., 57-508; Laws 1943, ch. 112, 3; 1953 Comp., 59-6-8; Laws 1963, ch. 175, 1; 1973, ch. 115, 7; 1989, ch. 49, 2; 2007, ch. 257, 8.



Section 50-6-8 - Renewal of work permits.

50-6-8. Renewal of work permits.

The officer authorized to issue work permits may renew a work permit at the expiration date thereof for a period not exceeding one year upon a satisfactory showing upon the part of the child, the child's parent, guardian or custodian that the provisions of the Child Labor Act [50-6-1.1 NMSA 1978] are being complied with and that the child is in good health. The extension of time shall be made by the officer writing upon the certificate the following words: "this work permit is extended for a period of ...... days from this date" and by the officer signing the certificate.

History: Laws 1925, ch. 79, 9; C.S. 1929, 80-114; 1941 Comp., 57-509; 1953 Comp., 59-6-9; Laws 1973, ch. 115, 8; 2007, ch. 257, 9.



Section 50-6-9 - Employer's records; form of permits.

50-6-9. Employer's records; form of permits.

Whenever any child is employed or permitted to labor at any gainful occupation permitted by the laws of this state, the employer of the child shall preserve on file the work permit of the child and shall keep posted in a conspicuous place about the premises where the child is employed a list of all children there at work by virtue of work permits. The form for all work permits shall be prepared by and shall contain such information concerning the identity of the child as may be prescribed by the labor and industrial division of the labor department.

History: Laws 1925, ch. 79, 10; C.S. 1929, 80-115; 1941 Comp., 57-510; 1953 Comp., 59-6-10; Laws 1973, ch. 115, 9; 2007, ch. 257, 10.



Section 50-6-10 - Inspection of work permits, records and premises by the labor and industrial division of the labor department.

50-6-10. Inspection of work permits, records and premises by the labor and industrial division of the labor department.

All work permits and records and the premises where children are employed are subject to inspection by representatives of the labor and industrial division of the labor department. The director of the division may, for cause, cancel a work permit with the concurrence of the officer issuing the permit but, in case they disagree, the district court may cancel the permit on complaint setting forth the grounds therefor under the provisions of the Child Labor Act [50-6-1.1 NMSA 1978].

History: Laws 1925, ch. 79, 11; C.S. 1929, 80-116; 1941 Comp., 57-511; 1953 Comp., 59-6-11; Laws 1963, ch. 175, 2; 1973, ch. 115, 10; 2007, ch. 257, 11.



Section 50-6-11 - Habitual presence of child under sixteen at a place of work during school hours; prima facie evidence of employment.

50-6-11. [Habitual presence of child under sixteen at a place of work during school hours; prima facie evidence of employment.]

The frequent presence of any child under sixteen years of age, during school hours, at any place where workers are at work more or less habitually shall be prima facie evidence that such child is unlawfully engaged in labor, if no permit is exhibited.

History: Laws 1925, ch. 79, 12; C.S. 1929, 80-117; 1941 Comp., 57-512; 1953 Comp., 59-6-12.



Section 50-6-12 - Penalties.

50-6-12. Penalties.

A. A person who employs a child, or who is the parent, guardian or custodian of a child, and who permits that child to be employed in violation of any of the provisions of the Child Labor Act [50-6-1.1 NMSA 1978] is guilty of a petty misdemeanor. Each violation of the Child Labor Act constitutes a separate offense. A second or subsequent conviction of an employer, parent, guardian or custodian for violation of the Child Labor Act is a misdemeanor.

B. The director of the labor and industrial division of the labor department may report a violation of the Child Labor Act to the local district attorney, who may prosecute the alleged violator.

History: Laws 1925, ch. 79, 13; C.S. 1929, 80-118; 1941 Comp., 57-513; 1953 Comp., 59-6-13; Laws 1973, ch. 115, 11; 2007, ch. 257, 12.



Section 50-6-13 - District court jurisdiction.

50-6-13. District court jurisdiction.

The district courts are hereby given original jurisdiction in all cases of violations of the provisions of the Child Labor Act [50-6-1.1 NMSA 1978].

History: Laws 1925, ch. 79, 14; C.S. 1929, 80-119; 1941 Comp., 57-514; 1953 Comp., 59-6-14; 2007, ch. 257, 13.



Section 50-6-14 - State child labor inspector; appointment; direction; qualifications.

50-6-14. State child labor inspector; appointment; direction; qualifications.

There shall be a "state child labor inspector", appointed by and subject to the director of the labor and industrial division of the labor department. The inspector must be qualified by special training and experience for this work and must pass a satisfactory examination given by the director of the labor and industrial division of the labor department.

History: Laws 1925, ch. 79, 15; C.S. 1929, 80-120; 1941 Comp., 57-515; 1953 Comp., 59-6-15; Laws 1963, ch. 175, 3; 2007, ch. 257, 14.



Section 50-6-17 - Exceptions.

50-6-17. Exceptions.

A. A child under the age of sixteen may be employed without obtaining a work permit and without the restrictions on the age of the child or time of employment imposed by Sections 50-6-1 through 50-6-3 NMSA 1978 if the child is employed:

(1) by a parent in an occupation other than manufacturing or mining or other than an occupation found to be particularly hazardous or detrimental to the health of children under the age of sixteen;

(2) as an actor or performer in motion picture, theatrical, radio or television productions; or

(3) to sell or deliver newspapers, with the parent's consent, during the school term or during vacation and the child is attending school as required by law and does not engage in such employment except at times when the child's presence is not required at school.

B. The employer of a child employed pursuant to Subsection A of this section is not required to obtain and preserve a work permit in accordance with Section 50-6-9 NMSA 1978 for that child.

History: Laws 2007, ch. 257, 2.



Section 50-6-18 - Children working in the performing arts.

50-6-18. Children working in the performing arts.

A. For the purposes of this section, a "performer" means a person employed to act or otherwise participate in the performing arts, including motion picture, theatrical, radio or television products.

B. A performer under eighteen years of age is considered a child subject to the Child Labor Act [50-6-1.1 NMSA 1978] unless:

(1) the performer has satisfied the compulsory education laws of the state;

(2) the performer is married;

(3) the performer is a member of the armed forces; or

(4) the performer is legally emancipated.

C. A child may not begin work earlier than 5:00 a.m. and the workday must end no later than 10:00 p.m. on evenings preceding school days and 12:00 a.m. on mornings of nonschool days.

D. A child-performer's working hours, including school time, are limited as follows:

(1) a child under the age of six shall not be employed or permitted to labor for more than six hours in one day;

(2) a child over the age of six and under the age of nine shall not be employed or permitted to labor for more than eight hours in one day;

(3) a child over the age of nine and under the age of sixteen shall not be employed or permitted to labor for more than nine hours in one day; and

(4) a child over the age of sixteen and under the age of eighteen shall not be employed or permitted to labor for more than ten hours in one day.

E. If a child engages in employment on school days, a teacher with credentials appropriate to the level of education needed shall be provided by the employer.

F. The labor department shall promulgate rules for employers in the performing arts, including education and safety requirements.

History: Laws 2007, ch. 257, 3.



Section 50-6-19 - Children employed in the performing arts; trust account; requirements.

50-6-19. Children employed in the performing arts; trust account; requirements.

A. Whenever a child is employed in the performing arts, the child's parent, guardian or trustee shall establish a trust account in the child's state of residence for the benefit of the child within seven business days after the child's employment contract is signed, and the employer shall deposit fifteen percent of the child's gross earnings directly into the child's trust account.

B. The money placed in trust shall not be accessed until the child is eighteen years of age or becomes legally emancipated, unless otherwise ordered by the district court.

C. The parent, guardian or trustee shall provide the child's employer with a trustee statement within fifteen days after the start of employment. Upon the presentation of the trustee statement, the employer shall provide the parent, guardian or trustee with a written acknowledgment of receipt of the statement.

D. If the parent, guardian or trustee fails to provide the child's employer with a trustee statement within ninety days after the start of employment, the child's employer shall refer the matter to the district court and a trustee shall be appointed for the child.

E. The child's employer shall deposit fifteen percent of the child's gross earnings into the child's trust account within fifteen business days of services rendered. If the account is not established, the child's employer shall withhold fifteen percent until a trust account is established for the child's benefit.

F. Once the child's employer deposits fifteen percent of the child's gross earnings in trust, the child's employer shall have no further obligation or duty to monitor the funds.

G. The trustee shall be the only individual with an obligation to monitor and account for the funds, in compliance with state law.

H. The district court shall have continuing jurisdiction over the trust and may at any time, upon petition of the parent, guardian, trustee or child, order that the trust be terminated or amended for good cause. An order amending or terminating the trust shall be made only after reasonable notice and the opportunity for all parties to appear and be heard have been given.

I. This section applies only to contracts in an amount equal to or greater than one thousand dollars ($1,000) in gross earnings.

J. For the purposes of this section, "gross earnings" means the total compensation payable to the child under the contract or, if the child's services are being rendered through a third party, the compensation payable to that third party for the services of the child.

History: Laws 2007, ch. 257, 15.






Article 7 - Apprenticeship

Section 50-7-1 - Declaration of policy.

50-7-1. Declaration of policy.

It is declared to be the policy of this act [50-7-1 to 50-7-4, 50-7-7 NMSA 1978]: to encourage the development of an apprenticeship system through the voluntary cooperation of management and labor and interested state agencies, and in cooperation with other states and the federal government; to provide for the establishment and furtherance of standards of apprenticeship to safeguard the welfare of apprentices; and to aid in the maintenance of an adequate skilled labor force.

History: 1953 Comp., 59-7-13, enacted by Laws 1957, ch. 219, 1.



Section 50-7-2 - Definitions.

50-7-2. Definitions.

As used in this act [50-7-1 to 50-7-4, 50-7-7 NMSA 1978]: "apprentice" means a person at least sixteen years old who is covered by a written agreement with an employer, or with an association of employers or employees acting as agent for an employer, and approved by the state apprenticeship council, which apprentice agreement provides for not less than two thousand hours required for any given trade by reasonably continuous employment for such person, for his participation in an approved schedule of work experience through employment and for at least one hundred forty-four hours per year of related supplemental instruction.

History: 1953 Comp., 59-7-14, enacted by Laws 1957, ch. 219, 2; 1978, ch. 134, 1.



Section 50-7-3 - Apprenticeship council.

50-7-3. Apprenticeship council.

An "apprenticeship council", hereinafter referred to as the council, shall be appointed by the director of the labor and industrial division of the department of labor without regard to any other provisions of law regarding the appointment and compensation of employees of the state. It shall consist of three persons known to represent employers, three persons known to represent labor organizations, three public representatives and shall include, as ex-officio members without vote, the director of the labor and industrial division and the state supervisor of trade and industrial education. Persons appointed to the council must be familiar with apprenticeable occupations. The terms of office of the members of the council first appointed shall expire as designated by the director at the time of making the appointment: one representative each of employers, labor organizations and the public being appointed for one year; one representative each of employers, labor organizations and the public being appointed for two years and one representative each of employers, labor organizations and the public being appointed for three years. Thereafter, each member shall be appointed for a term of three years. Any member appointed to fill a vacancy occurring prior to the expiration of the term of his predecessor shall be appointed for the remainder of that term. Members of the council not otherwise compensated by public money shall be reimbursed for their official duties in accordance with the Per Diem and Mileage Act [10-8-1 NMSA 1978] for attendance at not in excess of twelve meetings per year.

History: 1953 Comp., 59-7-15, enacted by Laws 1957, ch. 219, 3; 1977, ch. 252, 28; 1978, ch. 134, 2; 1979, ch. 204, 11; 1991, ch. 198, 1.



Section 50-7-4 - Duties of the council.

50-7-4. Duties of the council.

The council shall formulate standards to safeguard the welfare of apprentices, giving consideration to standards advocated by the bureau of apprenticeship of the United States department of labor, and shall formulate such additional policies as may be necessary to carry out the intent and purposes of the act [50-7-1 to 50-7-4, 50-7-7 NMSA 1978]. The council shall prescribe its own rules of procedure.

History: 1953 Comp., 59-7-16, enacted by Laws 1957, ch. 219, 4.



Section 50-7-4.1 - Administration.

50-7-4.1. Administration.

The commissioner of labor shall appoint a director of apprenticeship to be responsible for effectuating the policies set forth in Section 50-7-1 NMSA 1978, to carry out the policies approved by the apprenticeship council and otherwise to execute the provisions of Chapter 50, Article 7 NMSA 1978. Such appointment shall be subject to confirmation by a majority vote of the council. The commissioner of labor shall appoint the director and such additional personnel as may be necessary, subject to such laws and practices as are applicable to appointment, service and compensation of employees of the state.

Under the general direction of the commissioner of labor, the director in furtherance of the duties specified shall:

A. encourage the voluntary participation of employers and employees in the furtherance of the objectives of Chapter 50, Article 7 NMSA 1978;

B. devise necessary procedures and records;

C. prepare statistical reports regarding apprenticeship;

D. issue information related to apprenticeship; and

E. perform such other duties as are necessary to carry out the intent of Chapter 50, Article 7 NMSA 1978.

History: 1978 Comp., 50-7-4.1, enacted by Laws 1979, ch. 204, 12.



Section 50-7-7 - Limitation.

50-7-7. Limitation.

A. This act [50-7-1 to 50-7-4, 50-7-7 NMSA 1978] does not apply to employers who, with their employees, are subject to the Railway Labor Act of congress or any act amendatory thereof.

B. The provisions of this act shall apply only to such persons, firms, political subdivisions, corporations, employer associations or organizations of employees as voluntarily elect to conform with its provisions, so long as they shall wish it to apply.

C. Notwithstanding any provision of this act the administration and supervision of related and supplemental instruction for apprentices, coordination of instruction with job experiences and the selection and training of teachers for such instruction is the responsibility of state or local boards responsible for vocational education, unless otherwise approved by the state council.

History: 1953 Comp., 59-7-18, enacted by Laws 1957, ch. 219, 6.






Article 8 - National Employment System

Section 50-8-1 - Acceptance of federal act.

50-8-1. [Acceptance of federal act.]

The state of New Mexico hereby accepts the provisions of the act of congress approved June 6, 1933, entitled:

"An act to provide for the establishment of a national employment system and for cooperation with the states in the promotion of such system, and for other purposes."

History: Laws 1934 (S.S.), ch. 15, 1; 1941 Comp., 57-601; 1953 Comp., 59-8-1.



Section 50-8-2 - Agency of state for purpose of federal act.

50-8-2. Agency of state for purpose of federal act.

The employment security department is hereby designated and constituted the agency of the state of New Mexico for the purpose of such act, with full power to establish such public employment offices throughout the state of New Mexico as it may deem necessary to fully carry out the purposes, to employ such agents, clerks and employees as are necessary therefor, with full power to cooperate with all authorities of the United States having powers or duties under said act of congress and to do and perform all things necessary to secure to this state the benefits of said act in the promotion and maintenance of a system of public employment offices. All funds made available to this state under said act of congress shall, upon receipt thereof, be paid into the general fund of the state treasury and are hereby appropriated therefrom to be expended by the department as provided by the act of congress and by this act [50-8-1, 50-8-2 NMSA 1978].

History: Laws 1934 (S.S.), ch. 15, 2; 1941 Comp., 57-602; 1953 Comp., 59-8-2; Laws 1977, ch. 252, 31; 1979, ch. 280, 10.






Article 9 - Occupational Health and Safety

Section 50-9-1 - Short title.

50-9-1. Short title.

Sections 50-9-1 through 50-9-25 NMSA 1978 may be cited as the "Occupational Health and Safety Act".

History: 1953 Comp., 59-14-1, enacted by Laws 1972, ch. 63, 1; 1975, ch. 290, 1; 1993, ch. 322, 1.



Section 50-9-2 - Purpose.

50-9-2. Purpose.

It is the purpose of the Occupational Health and Safety Act [50-9-1 NMSA 1978] to assure every employee safe and healthful working conditions by providing for:

A. the establishment of occupational health and safety regulations applicable to places of employment in this state;

B. the effective enforcement of the health and safety regulations;

C. education and training programs for employers and employees in recognition of their responsibilities under the Occupational Health and Safety Act and advice and assistance to them about effective means of preventing occupational injuries and illnesses; and

D. appropriate job-related accident and illness reporting procedures that will help achieve the objectives of the Occupational Health and Safety Act.

History: 1953 Comp., 59-14-2, enacted by Laws 1972, ch. 63, 2; 1993, ch. 322, 2.



Section 50-9-2.1 - Legislative findings.

50-9-2.1. Legislative findings.

The legislature finds that:

A. the proliferation of hazardous chemicals in the environment poses a growing threat to the public health, safety and welfare; and

B. it is in the public interest to establish a comprehensive program for the disclosure of information about hazardous substances in places of employment and to provide a procedure whereby employees may gain access to this information.

History: Laws 1987, ch. 178, 1.



Section 50-9-3 - Definitions.

50-9-3. Definitions.

As used in the Occupational Health and Safety Act [50-9-1 NMSA 1978]:

A. "person" means any individual, partnership, firm, public or private corporation, association, trust, estate, political subdivision or agency or any other legal entity or their legal representatives, agents or assigns;

B. "employee" means an individual who is employed by an employer, but does not include a domestic employee or a volunteer nonsalaried firefighter;

C. "employer" means any person who has one or more employees, but does not include the United States;

D. "board" means the environmental improvement board;

E. "department" means the department of environment;

F. "place of employment" means any place, area or environment in or about which an employee is required or permitted to work;

G. "commission" means the occupational health and safety review commission established under the Occupational Health and Safety Act;

H. "chemical" means any element, chemical compound or mixture of elements or compounds;

I. "hazardous chemical" means any chemical or combination of chemicals that has been labeled hazardous by the chemical manufacturer, importer or distributor in accordance with regulations promulgated by the federal Occupational Safety and Health Act of 1970;

J. "label" means any written, printed or graphic material displayed on or affixed to containers of chemicals which identifies the chemical as hazardous;

K. "material safety data sheet" means written or printed material concerning a hazardous chemical that contains information on the identity listed on the label, the chemical and common names of the hazardous ingredients, the physical and health hazards, the primary route of entry, the exposure limits, any generally applicable control measures, any emergency or first aid procedures, the date of preparation and the name, address and telephone number of the chemical manufacturer, importer, employer or other responsible party preparing or distributing the material safety data sheet;

L. "mobile work site" means any place of employment in standard industrial classification codes 13, oil and gas extraction, and 15 through 17, construction, where work is performed in a different location than the principal office in a fixed location used by the employer; and

M. "secretary" means the secretary of environment.

History: 1953 Comp., 59-14-3, enacted by Laws 1972, ch. 63, 3; 1975, ch. 290, 2; 1977, ch. 253, 65; 1985, ch. 111, 1; 1987, ch. 178, 2; 1993, ch. 322, 3.



Section 50-9-4 - State occupational health and safety agency.

50-9-4. State occupational health and safety agency.

The department is the state occupational health and safety agency for all purposes under federal legislation relating to occupational health and safety and may take all action necessary to secure to this state the benefits of that legislation.

History: 1953 Comp., 59-14-4, enacted by Laws 1972, ch. 63, 4; 1993, ch. 322, 4.



Section 50-9-5 - Employer and employee duties.

50-9-5. Employer and employee duties.

A. Every employer shall furnish to each of his employees employment and a place of employment which are free from recognized hazards that are causing or are likely to cause death or serious physical harm to his employees.

B. Every employer shall furnish and maintain a place of employment that must comply with the health and safety regulations promulgated by the board. The regulations shall provide for the adoption of practices, means, methods, operations, conditions and processes in order to provide safe and healthful employment and places of employment.

C. Each employer shall, through posting of notices at the place or places where notices to employees are normally posted or other appropriate means, keep his employees informed of their protections and obligations under the Occupational Health and Safety Act [50-9-1 NMSA 1978], including provisions of applicable regulations.

D. Each employee shall comply with the provisions of the Occupational Health and Safety Act and any rules and orders promulgated pursuant thereto which are applicable to his own actions and conduct in the course of his employment.

History: 1953 Comp., 59-14-5, enacted by Laws 1972, ch. 63, 5; 1975, ch. 290, 3.



Section 50-9-5.1 - Employer duties; hazardous chemicals.

50-9-5.1. Employer duties; hazardous chemicals.

A. All incoming containers labeled as hazardous shall be subject to this section. The employer shall not remove or deface any label which indicates on an incoming container that a chemical is hazardous, unless the container is immediately marked with the required information.

B. Each employer shall obtain and maintain material safety data sheets for each chemical used in his place of employment and labeled as hazardous. Each employer shall ensure that the information on material safety data sheets for hazardous chemicals is readily accessible to employees during each work shift. The board shall promulgate regulations which assure reasonable compliance with this provision at mobile work sites. If a material safety data sheet has not been supplied from the manufacturer, importer or distributor of the hazardous chemical, the employer shall obtain the material safety data sheet by writing the manufacturer, importer or distributor and requesting that he send the material safety data sheet immediately.

C. Each employer shall maintain a current inventory of all chemicals that have been labeled as hazardous in his place of employment.

D. Each employer shall develop and implement a written hazard communication program for his place of employment which describes how the criteria specified for labels and other forms of warning, material safety data sheets and employee information and training will be met and which also includes the following:

(1) a list of the hazardous chemicals known to be present, using an identity that is referenced on the appropriate material safety data sheet. The list may be compiled for the place of employment as a whole or for individual work areas;

(2) the methods the employer will use to inform employees of the hazards of nonroutine tasks, for example, the cleaning of reactor vessels and the hazards associated with chemicals contained in unlabeled pipes in their work areas; and

(3) the methods the employer will use to inform any contract employers whose employees work in the employer's place of business of the hazardous chemicals their employees may be exposed to while performing their work and any suggestions for appropriate protective measures.

The employer may rely on an existing hazard communication program to comply with these requirements provided that it meets the provisions of this subsection. The employer shall make the written hazard communication program available upon request to employees, their designated representatives and the occupational health and safety bureau of the environmental improvement division of the health and environment department [department of environment].

E. Each employer shall provide employees with information and training on hazardous chemicals they use or may become exposed to during the course of employment.

F. The requirements of Subsection E of this section shall not apply to any hazardous chemical received by an employer in a sealed package or container and subsequently sold or transferred if the seal is maintained.

G. Nothing in this section shall supersede any other requirements in the Occupational Health and Safety Act [50-9-1 NMSA 1978].

History: 1978 Comp., 50-9-5.1, enacted by Laws 1987, ch. 178, 3.



Section 50-9-6 - Training; assistance; consultation; research.

50-9-6. Training; assistance; consultation; research.

A. The department shall provide for the establishment and supervision of programs for the education and training of employers and employees in the recognition, avoidance and prevention of unsafe working conditions in employment and places of employment and consult with, advise and assist employers and employees about effective means of preventing occupational injuries and illnesses.

B. Upon an employer's request, the department shall provide an on-site consultation inspection of conditions and practices of the employer's work place without issuing citations or proposing penalties for violations noted, provided that imminent danger situations found during the on-site consultative visit must be pointed out to the employer. In the event the imminent danger is pointed out by the department consultant but immediate steps are not taken by the employer to eliminate such danger, the emergency procedures provided in Section 50-9-14 NMSA 1978 shall be pursued by the department to assure timely abatement of the imminent danger situation.

C. The secretary is responsible for programs involving research in occupational health and safety, for surveys and recommendations for occupational health and safety programs and for promotional, educational and advisory activities in occupational health and safety.

D. The board or the secretary may appoint special committees composed of technicians or professionals specializing in occupational health or safety to assist in carrying out the objectives of the Occupational Health and Safety Act [50-9-1 NMSA 1978]. Members of such committees shall be reimbursed as provided in the Per Diem and Mileage Act [10-8-1 NMSA 1978].

History: 1953 Comp., 59-14-6, enacted by Laws 1972, ch. 63, 6; 1975, ch. 290, 4; 1993, ch. 322, 5.



Section 50-9-7 - Duties and powers of the board.

50-9-7. Duties and powers of the board.

A. The board shall promulgate regulations that are and will continue to be at least as effective as standards promulgated pursuant to the federal Occupational Safety and Health Act of 1970 to prevent or abate detriment to the health and safety of employees. In adopting, amending and repealing its regulations, the board shall provide an opportunity for representatives of employers and employees affected by the regulations to be heard and shall give weight it deems appropriate to all relevant facts and circumstances presented at the public hearing, including but not limited to:

(1) character and degree of injury to or interference with the health and safety of employees proposed to be abated or prevented by the regulation;

(2) technical practicability and economic reasonableness of the regulation and the existence of alternatives to the prevention or abatement of detriment to the health and safety of employees proposed by the regulation; and

(3) the public interest, including the social and economic effects of work-related accidents, injuries and illnesses.

B. In promulgating regulations dealing with toxic materials or harmful physical agents, the board shall provide regulations that most adequately assure to the extent feasible, on the basis of the best available technology, that no employee will suffer material impairment of health or functional capacity even if the employee has regular exposure to the hazard dealt with by the regulations for a period of his working life. Whenever practicable, the regulation promulgated shall be expressed in terms of objective criteria and of the performance desired.

C. The regulation shall prescribe the use of labels or other appropriate forms of warning as are necessary to insure that employees are apprised of all hazards to which they are exposed, relevant symptoms and appropriate emergency treatment and proper conditions and precautions of safe use or exposure. Where appropriate, the standard shall also prescribe suitable protective equipment and control or technological procedures to be used in connection with the hazards and shall provide for monitoring or measuring employee exposure at such locations and intervals and in such manner as may be necessary for the protection of employees. In addition, where appropriate, any such standard shall prescribe the type and frequency of medical examinations or other tests which shall be made available, by the employer or at his cost, to employees exposed to the hazards in order to most effectively determine whether the health of the employees is adversely affected by the exposure. Cost of medical examinations for research as ordered by the secretary shall be paid for by the department. Results of examinations shall be made available to the secretary, to the employer and, upon the request of the employee, to the employee's physician. The board may make appropriate modifications in the foregoing requirements relating to the use of labels or other forms of warning, monitoring or measuring and medical examinations, as may be warranted by experience, information or medical or technological developments acquired subsequent to the promulgation of the relevant standard.

History: 1953 Comp., 59-14-7, enacted by Laws 1972, ch. 63, 7; 1975, ch. 290, 5; 1993, ch. 322, 6.



Section 50-9-8 - Duties and powers of the department.

50-9-8. Duties and powers of the department.

The department shall:

A. prevent or abate detriment to the health and safety of employees arising out of and in the course of employment;

B. develop an effective and comprehensive program for the prevention or abatement of detriment to the health and safety of employees within the state;

C. advise and recommend an effective and comprehensive program of occupational health and safety applicable to all employees of public agencies of the state and its political subdivisions;

D. cause to be instituted legal proceedings to compel compliance with the Occupational Health and Safety Act [50-9-1 NMSA 1978] or any regulation of the board;

E. accept, receive and administer grants or other funds or gifts from public or private agencies, including the federal government;

F. take reasonable steps to inform employees of their protections and obligations under the Occupational Health and Safety Act, including the provisions of applicable regulations; and

G. make reports to the secretary of the United States department of labor in the form and containing the information as the secretary may from time to time require.

History: 1953 Comp., 59-14-8, enacted by Laws 1972, ch. 63, 8; 1993, ch. 322, 7.



Section 50-9-9 - Occupational health and safety review commission; creation; organization.

50-9-9. Occupational health and safety review commission; creation; organization.

A. The occupational health and safety review commission is hereby established. The commission shall be composed of three members who shall be appointed by the governor, by and with the advice and consent of the senate, from among persons who by reason of training, education or experience are qualified to carry out the functions of the commission under the Occupational Health and Safety Act [50-9-1 NMSA 1978]. One member each shall be chosen to reflect the views of labor, industry and of the general public. The governor shall designate one of the members of the commission to serve as chairman.

B. Terms of commission members shall be six years except that members of the commission first taking office shall serve as designated by the governor at the time of appointment: one for a term of two years, one for a term of four years and one for a term of six years. A vacancy caused by death, resignation or removal of a member prior to the expiration of the term for which he was appointed shall be filled only for the remainder of such unexpired term. A member of the commission may be removed by the governor for inefficiency, neglect of duty or malfeasance in office.

C. For the purpose of carrying out its functions under the Occupational Health and Safety Act, two members of the commission shall constitute a quorum and official action can be taken only on the affirmative vote of at least two members.

D. Every official act of the commission shall be entered of record and its hearings and records shall be open to the public. The commission is authorized to make such rules as are necessary for the orderly transaction of its proceedings.

E. The commission may order testimony to be taken by deposition in any proceedings pending before it. Any person whose testimony may be material may be compelled to appear and testify, and to produce books, papers or documents in the same manner as witnesses may be compelled to appear and testify and produce like documentary evidence before the commission.

F. The commission may designate a hearing officer to take evidence in the hearing. The commission will then make its decision based on the evidence in the transcript of the hearing proceedings.

G. Members of the commission shall be reimbursed as provided in the Per Diem and Mileage Act [10-8-1 NMSA 1978].

History: 1953 Comp., 59-14-8.1, enacted by Laws 1975, ch. 290, 6.



Section 50-9-10 - Right of entry and inspection; complaints; consultation; notification.

50-9-10. Right of entry and inspection; complaints; consultation; notification.

A. In order to carry out the purposes of the Occupational Health and Safety Act [50-9-1 NMSA 1978], the department's authorized representatives, upon presenting appropriate credentials to the owner, operator or agent in charge, are authorized to and may:

(1) enter and inspect any place of employment at reasonable times and without delay; and

(2) question privately the employer and employees and to inspect and investigate during regular working hours and at other reasonable times and within reasonable limits and in a reasonable manner, the place of employment and all pertinent conditions, structures, machines, apparatus, devices, equipment and materials therein. The department's representative is not authorized to question privately the employer or employees until the board has adopted regulations protecting the rights of such employer and employees.

B. Any employee or representative of employees may file a written complaint with the department concerning any alleged violation of a regulation or any hazardous condition. A copy of the complaint shall be provided to the employer at the time of the inspection. However, upon the request of the complainant, the complainant's shall not appear on the copy. The department shall investigate the complaint and notify the complainant and employer in writing of the results of the investigation and any action to be taken. If no action is contemplated, the department shall notify the complainant and include in the notice the reasons therefor. The department shall provide for the informal review of decisions not to take compliance action at the request of the complainant. The review shall not be by those who investigated the complaint.

C. In order to aid inspections, a representative of the employer and a representative authorized by employees shall be given an opportunity to accompany the department inspector during the physical inspection of the work place. If there is no authorized employee representative, the department inspector shall consult with a reasonable number of employees.

D. Prior to or during any inspection of a work place, any employees or representative of employees employed in such work place may notify the department or the department inspector in writing of any violation of the Occupational Health and Safety Act which they have reason to believe exists in such work place. The department shall establish procedures for informal review of the decision made by the inspector, and, if no citation is issued with respect to the alleged violation, it shall furnish the employee requesting such review a written statement of the reasons for the department's final disposition of the case.

E. If an inspection reveals that employees are exposed to toxic materials or harmful physical agents at levels in excess of those prescribed by regulations of the board, the department shall provide the employees with access to the results of the inspection. The employer shall promptly notify the employees who are being exposed to the agents or materials in excess of the applicable regulations and inform them of the corrective action being taken or that review has been requested in accordance with Section 50-9-17 NMSA 1978.

F. It is unlawful for any person to give advance notice of any inspection to be conducted under the Occupational Health and Safety Act without the written approval of the secretary or the secretary's authorized representative.

G. The board shall adopt regulations to implement this section.

History: 1953 Comp., 59-14-9, enacted by Laws 1972, ch. 63, 9; 1975, ch. 290, 7; 1983, ch. 49, 1; 1993, ch. 322, 8.



Section 50-9-11 - Reports and record keeping by employers.

50-9-11. Reports and record keeping by employers.

A. An employer shall keep such records and make such reports to the department as the board, by regulation, may require to carry out the purposes of the Occupational Health and Safety Act [50-9-1 NMSA 1978]. Such regulation regarding records and reports shall be at least as effective as and consistent with the occupational safety and health record and report requirements of the United States department of labor. These records and reports shall be obtained with a minimum burden upon employers, especially those operating small businesses. Unnecessary duplication of efforts in obtaining information shall be reduced to the maximum extent feasible.

B. Employers shall maintain accurate records of employee exposures to potentially toxic material or harmful physical agents which are required to be monitored or measured as the board may prescribe by regulations. Employees and their representatives shall be given an opportunity to observe such monitoring and measuring. Employees and former employees shall be granted access to their own records as will indicate their own exposure to toxic material or harmful agents. Each employer shall promptly notify any employee who has been or is being exposed to toxic materials or harmful physical agents in concentrations or levels that exceed those prescribed by an applicable regulation adopted pursuant to the Occupational Health and Safety Act and shall inform any employee who is being thus exposed of the corrective action being taken. Employers shall retain the records of exposure of employees to specific toxic material and harmful agents for periods of time to be specified in regulations.

History: 1953 Comp., 59-14-10, enacted by Laws 1972, ch. 63, 10; 1975, ch. 290, 8; 1993, ch. 322, 9.



Section 50-9-12 - Adoption of regulations; notice and hearing.

50-9-12. Adoption of regulations; notice and hearing.

A. Any person may recommend or propose regulations to the board for promulgation. The board shall determine whether to hold a hearing within sixty days of submission of a proposed regulation.

B. No regulations shall be adopted, amended or repealed until after a public hearing by the board. Notice of the hearing shall be given at least thirty days prior to the hearing date and shall state the subject, time and place of the hearing and the manner in which interested persons may secure copies of any regulations proposed to be adopted, amended or repealed. The notice shall be published in a newspaper of general circulation in the state. Reasonable effort shall be made to give notice to all persons who have made a written request to the board for advance notice of hearings. At the hearing, the board shall allow all interested persons reasonable opportunity to submit data, views or arguments orally or in writing. Any person heard or represented at the hearing shall be given written notice of the action by the board. The board may designate a hearing officer to take evidence in the hearing and present the evidence to the board. A record shall be made of each hearing.

C. Notwithstanding the provisions of Subsection B of this section, the secretary may adopt an emergency regulation to take immediate effect upon its filing under the State Rules Act [14-4-1 NMSA 1978] if the secretary determines:

(1) that employees are exposed to grave danger from exposure to substances or agents determined to be toxic or physically harmful or from new hazards; and

(2) that the emergency regulation is necessary to protect employees from the danger.

D. The emergency regulation shall be effective until superseded by a final regulation promulgated in accordance with the procedures prescribed in Subsection B of this section. The final regulation shall be promulgated within one hundred twenty days of the date of promulgation of the relevant emergency regulation.

E. If the emergency regulation is promulgated in response to an emergency temporary standard issued pursuant to the federal Occupational Safety and Health Act of 1970, then such regulation shall only be enforceable to the same extent as the federal emergency temporary standard.

F. If the federal emergency temporary standard is superseded by a federal permanent standard, then the state emergency regulation shall remain in effect for an additional one hundred twenty days after promulgation of the superseding standard. During this additional one hundred twenty days, the board shall promulgate a regulation in accordance with the procedures prescribed in Subsection B of this section.

History: 1953 Comp., 59-14-11, enacted by Laws 1972, ch. 63, 11; 1975, ch. 290, 9; 1982, ch. 73, 20; 1984, ch. 80, 1; 1993, ch. 322, 10.



Section 50-9-13 - Adopting standards by reference.

50-9-13. Adopting standards by reference.

In the event the board wishes to adopt regulations that are identical with standards approved by an agency of the federal government, the board, after notice and hearing, may adopt the regulations by reference to the standards without setting forth the provisions of the standards.

History: 1953 Comp., 59-14-12, enacted by Laws 1972, ch. 63, 12; 1993, ch. 322, 11.



Section 50-9-14 - Emergency procedures.

50-9-14. Emergency procedures.

A. The district courts shall have jurisdiction, upon petition of the secretary, to restrain any conditions or practices in any place of employment which are such that a danger exists that could reasonably be expected to cause death or serious physical harm immediately or before the imminence of the danger can be eliminated through the enforcement procedures otherwise provided by the Occupational Health and Safety Act [50-9-1 NMSA 1978]. Any order issued under this section may require such steps to be taken as may be necessary to avoid, correct or remove the imminent danger and prohibit the employment of any individual in locations or under conditions where the danger exists, except individuals whose presence is necessary to avoid, correct or remove such imminent danger or to maintain the capacity of a continuous process operation to resume normal operations without a complete cessation of operations or, where a cessation of operations is necessary, to permit such to be accomplished in a safe and orderly manner.

B. Upon the filing of a petition, the district court may grant injunctive relief or a temporary restraining order in accordance with the New Mexico rules of civil procedure pending the outcome of an enforcement proceeding pursuant to the Occupational Health and Safety Act.

C. When the secretary or the secretary's representative determines that an emergency exists, he shall immediately inform the employees and employers of the hazards and take steps to obtain immediate abatement of the hazards by the employer.

D. If the secretary arbitrarily or capriciously fails to seek relief under this section, any employee who may be injured by reason of such failure, or the representative of such employee, may bring an action against the secretary in the district court for the district in which the imminent danger is alleged to exist for a writ of mandamus to compel the secretary to seek an order of the court as provided in this section.

History: 1953 Comp., 59-14-13, enacted by Laws 1972, ch. 63, 13; 1975, ch. 290, 10; 1993, ch. 322, 12.



Section 50-9-15 - Validity of regulation; variance determination; judicial review.

50-9-15. Validity of regulation; variance determination; judicial review.

A. Any person who is or may be affected by a regulation adopted by the board may appeal to the court of appeals for further relief. All appeals shall be upon the record made at the hearing and shall be taken to the court of appeals within thirty days after filing of the regulation pursuant to the State Rules Act [14-4-1 NMSA 1978]. The board shall be made a party to the action.

B. Upon appeal, the court of appeals shall set aside a regulation only if it is found to be:

(1) arbitrary, capricious or an abuse of discretion;

(2) not supported by substantial evidence in the record; or

(3) otherwise not in accordance with law.

C. A variance petitioner may appeal to the district court from an order of the department denying the variance. The appeal shall be filed pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: 1953 Comp., 59-14-14, enacted by Laws 1972, ch. 63, 14; 1993, ch. 322, 13; 1999, ch. 265, 49.



Section 50-9-16 - Variances; temporary variances.

50-9-16. Variances; temporary variances.

A. The department may grant an individual variance from any regulation adopted pursuant to the Occupational Health and Safety Act [50-9-1 NMSA 1978] setting health or safety standards whenever it is found by a preponderance of the evidence that the conditions, practices, means, methods, operations or processes used by the petitioner will provide employment and places of employment to his employees which are as safe and healthful as those that would prevail if he complied with the existing regulation.

B. No variance shall be granted until the department has considered the relative interests of the petitioner, his employees and the general public. The order so issued shall describe the conditions the employer must maintain and the practices, means, methods, operations and procedures which he must adopt and utilize to the extent they differ from the regulation in question. The secretary may at any time on his own motion, or upon application by an employer or employee after six months have elapsed from the date of issuance of the order granting a variance, after a hearing, modify or revoke such order.

C. A petitioner for a variance shall file a petition with the department in the manner prescribed by regulation. The department shall give the affected employees prompt notice of the application for a variance and an opportunity to request a hearing. When properly filed, the secretary shall promptly investigate the petition and provide for the disposition thereof.

D. The department may grant the variance without hearing when no hearing has been requested by either employees or employer and if it deems that no substantial public interest is involved. If the department is opposed to the granting of the variance, then a hearing shall be held upon the request of the petitioner. A record shall be made of the hearing. In the hearing, the burden of proof shall be upon the petitioner.

E. Any employer may apply to the department for a temporary order granting a variance from a regulation promulgated under the Occupational Health and Safety Act by submitting a petition to the department in the manner prescribed by regulation. A temporary variance may be granted only if the employer establishes:

(1) that he is unable to comply with a regulation by its effective date because of unavailability of professional or technical personnel or of materials and equipment needed to come into compliance with the regulation or because necessary construction or alteration of facilities cannot be completed by the effective date;

(2) that he is taking all available steps to safeguard his employees against the hazards covered by the regulation; and

(3) that he has an effective program for coming into compliance with the regulation as quickly as practicable.

F. Any temporary order issued under this section shall prescribe the practices, means, methods, operations and processes which the employer must adopt and use while the order is in effect and state in detail his program for coming into compliance with the regulation. Such a temporary variance may be granted only after notice to employees and an opportunity for a hearing. Provided that the department may issue one interim order to be effective until a decision is made or a decision rendered if a hearing is requested. No temporary variance may be in effect for longer than the period needed by the employer to achieve compliance with the regulation or one year, whichever is shorter, except that such variance may be renewed not more than twice, so long as the requirements of this subsection are met and if an application for renewal is filed at least ninety days prior to the expiration date of the variance. No renewal of a temporary variance may remain in effect for longer than one hundred eighty days.

G. The department is authorized to grant a variance from any regulation whenever it determines that such a variance is necessary to an employer to participate in an experiment approved by the department designated to demonstrate or validate new and improved techniques to safeguard the health or safety of workers.

H. The department shall keep an appropriately indexed record of all variances granted under this section. The record shall be open for public inspection.

History: 1953 Comp., 59-14-15, enacted by Laws 1972, ch. 63, 15; 1975, ch. 290, 11; 1993, ch. 322, 14.



Section 50-9-17 - Enforcement; appeals.

50-9-17. Enforcement; appeals.

A. If as a result of investigation the department has good cause to believe that any employer is violating any provision of the Occupational Health and Safety Act [50-9-1 NMSA 1978] or any rule of the board, the department shall send prompt notice of the violation by certified mail to the employer believed to be in violation. The citation shall describe with particularity the provision of the Occupational Health and Safety Act or rule alleged to have been violated. The notice shall also state the time for abatement of the violation. Each citation issued pursuant to this section, or a copy thereof, shall be promptly and prominently posted by the cited employer, as prescribed in rules issued by the board, at or near the place where the violation occurred. No citation may be issued under this section after the expiration of six months following the occurrence of any violation. The board may issue a regulation prescribing procedures for the use of a notice in lieu of a citation with respect to de minimis violations that have no direct or immediate relationship to safety or health.

B. If the department issues a citation as provided in Subsection A of this section, it shall, within a reasonable time after issuance of the citation, notify the employer by certified mail of the penalty, if any, proposed to be assessed and that the employer has fifteen working days within which to notify the department in writing that he wishes to contest the citation or proposed penalty. If within fifteen working days from the receipt of the notice issued by the department the employer fails to notify the department that he intends to contest the citation or proposed penalty and no notice is filed by an employee or employee representative as provided by Subsection D of this section within that time, the citation and the assessment of penalty, if any, as proposed shall be deemed the final order of the commission and not subject to review by any court or agency.

C. If the department has reason to believe that an employer has failed to correct a violation for which a citation has been issued within the abatement period permitted, which period shall not begin to run until the entry of a final order by the commission in the case of any review proceedings under this section initiated by the employer in good faith and not solely for delay or avoidance of penalties, the department shall notify the employer by certified mail of the failure to correct and of the penalty proposed to be assessed by reason of the failure and that the employer has fifteen working days within which to notify the department in writing that he wishes to contest the department's notification or the proposed assessment of penalty. If within fifteen working days from the receipt of notification issued by the department the employer fails to notify the department that he intends to contest the notification or proposed assessment of penalty, the notification and assessment as proposed shall be deemed a final order of the commission and not subject to review by any court or department.

D. If any employer notifies the department in writing that he intends to contest the citation issued to him pursuant to provisions of Subsection A of this section or notification issued pursuant to provisions of Subsection B or C of this section or if within fifteen working days of the receipt of notice pursuant to the provisions of this section any employee of an employer cited or any employee's representative files a notice with the department alleging that the period of time fixed in the citation for the abatement of the violation is unreasonable, the department shall provide prompt opportunity for informal administrative review. If the matter is not successfully resolved at the informal administrative review, the petitioner may request a hearing before the commission within fifteen days after the administrative review. The commission shall afford an opportunity for a hearing within thirty days after receipt of the petition. The commission shall thereafter issue an order, based on findings of fact, affirming, modifying or vacating the department's citation or the proposed penalty fixed by the department or directing other appropriate relief.

E. At any time prior to the expiration of an abatement period, an employer may notify the department in writing that he is unable to take the corrective action required within the period of abatement. The department shall provide prompt opportunity for informal administrative review. If the matter is not successfully resolved at the informal administrative review, the petitioner may request a hearing before the commission after the administrative review. The commission shall afford prompt opportunity for a hearing after receipt of the petition. The only grounds for modifying an abatement period provided by this subsection are a showing by the employer of a good-faith effort to comply with the abatement requirement of a citation and that abatement has not been completed because of factors beyond the employer's control.

F. Affected employees or their representatives shall be provided an opportunity to participate as parties at both informal administrative review and commission hearings provided for in this section.

G. Any person, including the department, adversely affected by an order of the commission issued pursuant to provisions of this section may obtain a review of the order in the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: 1953 Comp., 59-14-16, enacted by Laws 1972, ch. 63, 16; 1975, ch. 290, 12; 1993, ch. 322, 15; 1998, ch. 55, 47; 1999, ch. 265, 50.



Section 50-9-18 - Subpoena power.

50-9-18. Subpoena power.

In connection with investigations or enforcement hearings conducted under the Occupational Health and Safety Act [50-9-1 to 50-9-25 NMSA 1978], the department may apply to the district court for an order requiring the attendance and testimony of witnesses and the production of evidence under oath. Witnesses shall be paid the same fees and mileage that are paid witnesses in the courts of the state. Any district court, upon application by the department, shall have jurisdiction to issue to such person an order requiring the person to appear and to produce evidence if, as and when so ordered and to give testimony relating to the matter under investigation if the court finds that the evidence or testimony sought is discoverable under the Rules of Civil Procedure for The District Courts. Any failure to obey an order of the court may be punished by the court under its powers of contempt.

History: 1953 Comp., 59-14-17, enacted by Laws 1972, ch. 63, 17; 1993, ch. 322, 16.



Section 50-9-19 - Accident reports and records.

50-9-19. Accident reports and records.

A. Every employer shall keep records and submit reports of occupational injuries and illnesses as prescribed by the department. Reports shall not require employee identification by name.

B. The department shall publish annually a detailed summary of the statistical data received from employers. The department shall make a copy of such summary available on request to each employer, and the summary shall be made available upon request to any person having an interest in the report. In the preparation, publication or release of the statistical summary, the department shall not in any manner disclose information identifying any employer unless prior permission has been obtained from the employer in writing. The reports of each employer shall remain confidential and shall not be released, revealed or otherwise disclosed to any person other than the bureau of labor statistics and the occupational safety and health administration of the United States department of labor without prior permission of the employer unless pursuant to an administrative hearing of the board or an order of a court of competent jurisdiction.

History: 1953 Comp., 59-14-18, enacted by Laws 1972, ch. 63, 18; 1993, ch. 322, 17.



Section 50-9-20 - Coordination.

50-9-20. Coordination.

For the purpose of carrying out the provisions of the Occupational Health and Safety Act [50-9-1 NMSA 1978], the department shall coordinate, to the greatest extent practicable, the occupational health and safety activities of all state and local agencies. It shall advise, consult and cooperate with other agencies of the state, federal government, other states and interstate agencies and with affected public and private organizations.

History: 1953 Comp., 59-14-19, enacted by Laws 1972, ch. 63, 19; 1993, ch. 322, 18.



Section 50-9-21 - Civil actions; admissibility as evidence; confidentiality of trade secrets.

50-9-21. Civil actions; admissibility as evidence; confidentiality of trade secrets.

A. Nothing in the Occupational Health and Safety Act [50-9-1 NMSA 1978] shall be construed or held to supersede or in any manner affect the Workers' Compensation Act [52-1-1 NMSA 1978] or the New Mexico Occupational Disease Disablement Law [52-3-1 NMSA 1978] or to enlarge or diminish or affect in any other manner the common law or statutory rights, duties or liabilities of employers and employees under the laws of this state with respect to injuries, occupational or other diseases or death of employees arising out of or in the course of employment.

B. Statements, reports and information obtained or received by the department in connection with an investigation under or the administration or enforcement of the provisions of the Occupational Health and Safety Act shall be made available except to the extent privileged by law. Information obtained under the provisions of Subsection B of Section 50-9-6 NMSA 1978 shall remain confidential. The information may be used for statistical purposes if the information revealed is not identified as applicable to any individual employer.

C. All information reported to or otherwise obtained by the secretary or the secretary's authorized representative in connection with any inspection or proceeding under this section which contains or might reveal a trade secret, as defined in Paragraph (2) of this subsection, shall be considered confidential, except that such information may be disclosed to other officers or employees concerned with carrying out the Occupational Health and Safety Act. In any such proceeding, the secretary, the secretary's authorized representative or a court of competent jurisdiction, as the case may be, shall issue such orders as may be appropriate to protect the confidentiality of trade secrets.

(1) It is unlawful for any employee of the agency to reveal to any individual other than another employee of the department the trade secrets of any employer except in response to an order of a district court, the court of appeals, the supreme court or a federal court in an action to which the state is a party and in which the information sought is material to the inquiry.

(2) For the purposes of this subsection, "trade secrets" means the whole or any portion or phrase of any scientific or technical information, design, process, procedure, formula or improvement which is secret and of value. A trade secret shall be presumed to be secret when the owner takes measures to prevent it from becoming available to persons other than those selected by the owner to have access for limited purposes.

History: 1953 Comp., 59-14-20, enacted by Laws 1972, ch. 63, 20; 1975, ch. 290, 13; 1983, ch. 49, 2; 1984, ch. 80, 2; 1993, ch. 322, 19.



Section 50-9-22 - Preemption.

50-9-22. Preemption.

A. Nothing in the Occupational Health and Safety Act [50-9-1 NMSA 1978] shall affect the jurisdiction of any state agency or any political subdivision performing like functions or exercising like responsibilities with regard to occupational health and safety matters except as provided in Subsection B or C of this section.

B. Whenever the board prescribes or adopts a regulation under the procedures provided in the Occupational Health and Safety Act, the regulation shall, when a copy thereof is filed with the clerk of the political subdivision to which it applies, establish a minimum requirement concerning the matters covered by the regulation and shall be construed in connection with any local requirement relative to the same matter. The regulation of the board amends or modifies any requirement of the local standard which does not meet the regulation.

C. The Occupational Health and Safety Act and regulations promulgated under it, and not the acts and regulations enforced by the state mine inspector, shall apply to places of employment subject to the jurisdiction of the United States department of labor acting under the provisions of the Occupational Safety and Health Act of 1970 (84 Stat. 1590), as amended.

D. Compliance with a regulation of the board does not relieve any person from the obligation to comply with a stricter state agency or political subdivision health or safety requirement, but the state agency or political subdivision shall be responsible for the enforcement of the health and safety requirements established by that state agency or local authority.

History: 1953 Comp., 59-14-21, enacted by Laws 1972, ch. 63, 21; 1983, ch. 19, 1.



Section 50-9-23 - Limitation on applicability of the act to certain employers and their employees.

50-9-23. Limitation on applicability of the act to certain employers and their employees.

The Occupational Health and Safety Act [50-9-1 NMSA 1978] and regulations promulgated under it do not apply to a specific activity of an employer or to a specific occupational health or safety condition of his employees if the specific activity or specific occupational health or safety condition is subject to the jurisdiction of and is regulated by:

A. any federal agency except the United States department of labor acting under the provisions of the Occupational Safety and Health Act of 1970 (84 Stat. 1590); or

B. the board pursuant to the agreement specified in Section 74-3-15 NMSA 1978.

History: 1953 Comp., 59-14-22, enacted by Laws 1972, ch. 63, 22; 1983, ch. 19, 2.



Section 50-9-24 - Penalties.

50-9-24. Penalties.

A. Any employer who willfully or repeatedly violates any provision of the Occupational Health and Safety Act or any regulation or order promulgated pursuant to that act may be assessed a civil penalty not to exceed one hundred twenty-six thousand seven hundred forty-nine dollars ($126,749) for each violation; provided that a civil penalty shall not be less than nine thousand fifty-four dollars ($9,054) for each willful violation.

B. Any employer who has received a citation for a serious violation of any provision of the Occupational Health and Safety Act or any regulation or order promulgated pursuant to that act shall be assessed a civil penalty not to exceed twelve thousand six hundred seventy-five dollars ($12,675) for each violation.

C. Any employer who has received a citation for a violation of any provision of the Occupational Health and Safety Act or any regulation or order promulgated pursuant to that act that is determined not to be of a serious nature may be assessed a civil penalty of up to twelve thousand six hundred seventy-five dollars ($12,675) for each violation.

D. Any employer who fails to correct a violation for which a citation has been issued within the period permitted for its correction, which period shall not begin to run until the date of the final order of the commission in the case of any review proceeding provided for in Section 50-9-17 NMSA 1978 initiated by the employer in good faith and not solely for delay or avoidance of penalties, may be assessed a civil penalty not to exceed twelve thousand six hundred seventy-five dollars ($12,675) for each day during which the failure or violation continues.

E. Any civil penalty assessed against the state, a political subdivision of the state or any agency of either pursuant to Subsection B, C or G of this section shall not be collected during the time permitted for correction of the violation, and if the violation is corrected within such time, the civil penalty shall be deemed paid without further action of the state, political subdivision or agency.

F. For purposes of this section, a serious violation shall be deemed to exist in a place of employment if there is a substantial probability that death or serious physical harm could result from a condition that exists or from one or more practices, means, methods, operations or processes that have been adopted or are in use in the place of employment unless the employer did not and could not with the exercise of reasonable diligence know of the presence of the violation.

G. Any employer who violates any of the posting requirements as prescribed by the Occupational Health and Safety Act shall be assessed a civil penalty not to exceed twelve thousand six hundred seventy-five dollars ($12,675) for each violation.

H. The commission has authority to assess all civil penalties provided in this section, giving due consideration to the appropriateness of the penalty with respect to the size of the business of the employer being charged, the gravity of the violation, the good faith of the employer and the history of previous violations.

I. Civil penalties imposed pursuant to the provisions of this section shall be paid into the general fund.

J. No later than April 1 of each year, the secretary shall adjust as necessary the minimum and maximum penalty amounts established in Subsections A through D and G of this section to account for inflation. The amounts shall be increased by the percentage of the preceding calendar year's increase of the consumer price index for all urban consumers, United States city average for all items, published by the United States department of labor. The amount of the increase, if any, shall be rounded to the nearest dollar, but shall not exceed one hundred fifty percent of the current penalty amount. The secretary may issue rules to carry out the provisions of this subsection that conform with the federal Occupational Safety and Health Act of 1970.

K. Any employer who willfully violates any provision of the Occupational Health and Safety Act or any regulation or order promulgated pursuant to that act causing death to any employee by that violation shall, upon conviction, be punished by a fine of not more than ten thousand dollars ($10,000) or by imprisonment for not more than six months or by both; except that if the conviction is for a violation committed after a first conviction of the person, punishment shall be by a fine of not more than twenty thousand dollars ($20,000) or by imprisonment for less than one year or by both.

L. Any person who gives advance notice of any inspection to be conducted under the Occupational Health and Safety Act without authority of the secretary shall, upon conviction, be punished by a fine of not more than one thousand dollars ($1,000) or by imprisonment for not more than six months or by both.

M. Whoever knowingly makes any false statement, representation or certification in any application, record, report, plan or other document filed or required to be maintained pursuant to the Occupational Health and Safety Act shall, upon conviction, be punished by a fine of not more than ten thousand dollars ($10,000) for each such violation or by imprisonment for not more than six months or by both.

N. A person who reveals a trade secret in violation of Section 50-9-21 NMSA 1978 violates this subsection and shall, upon conviction, be punished by a fine of not more than ten thousand dollars ($10,000) or by imprisonment for less than one year or both.

History: 1953 Comp., 59-14-23, enacted by Laws 1975, ch. 290, 14; 1979, ch. 153, 1; 1992, ch. 45, 1; 1993, ch. 322, 20; 2017, ch. 126, 1.



Section 50-9-25 - Discrimination.

50-9-25. Discrimination.

A. No person or employer shall discharge or in any manner discriminate against any employee because the employee has filed a complaint or instituted or caused to be instituted a proceeding under or related to the Occupational Health and Safety Act [50-9-1 NMSA 1978] or has testified or is about to testify in any such proceeding or because of the exercise by the employee on behalf of himself or others of any right afforded by the Occupational Health and Safety Act.

B. Any employee who believes that he has been discharged or otherwise discriminated against by any person in violation of this section may, within thirty days after such alleged violation occurs, file a complaint with the secretary, in writing and acknowledged by the employee, alleging such discrimination. Upon receipt of the complaint, the secretary shall cause such investigation to be made as he deems appropriate. Within sixty days of the receipt of a complaint filed under this section, the secretary shall notify the complainant of his determination. If, upon such investigation, the secretary determines that the provisions of this section have been violated, he shall file a petition in the district court for the political subdivision in which the alleged violation occurred to restrain the violation of Subsection A of this section and for other appropriate relief including rehiring or reinstatement of the employee to his former position with back pay.

History: 1953 Comp., 59-14-24, enacted by Laws 1975, ch. 290, 15; 1993, ch. 322, 21.






Article 10 - Sewer Gas

Section 50-10-1 - Permitting entry into sewer line without testing atmosphere unlawful; detection of flammable gas or vapor; entry without adequate ventilation unlawful.

50-10-1. [Permitting entry into sewer line without testing atmosphere unlawful; detection of flammable gas or vapor; entry without adequate ventilation unlawful.]

It shall be unlawful for any person, firm or corporation to require, authorize or knowingly permit any person in the employ or subject to the control of such person, firm or corporation, to enter through a manhole or otherwise into any sewer in this state, whether the same is in service or under construction, without first testing the atmosphere in said sewer at the place or places of entry by use of apparatus to detect the presence of any flammable gas or vapor; and in the event the presence of any flammable gas or vapor is so detected, it shall be unlawful for any such person, firm or corporation to require, authorize or knowingly permit any such employee or controlled person to enter into said sewer unless and until the same has been, at the intended place or places of entry, adequately ventilated and made safe from the hazards of fire and explosion.

History: 1953 Comp., 12-10-1, enacted by Laws 1959, ch. 175, 1.



Section 50-10-2 - Testing atmosphere in sewer line; time and frequency.

50-10-2. [Testing atmosphere in sewer line; time and frequency.]

The requirements of Section 1 [50-10-1 NMSA 1978] shall be followed at the beginning of every workday, and also at the resumption of work following each meal period and also at the beginning of each shift in the event more than one shift per day is used; provided that such requirements need not be followed more often than once each four hours.

History: 1953 Comp., 12-10-2, enacted by Laws 1959, ch. 175, 2.



Section 50-10-3 - Detection of flammable gas or vapor; danger suspected; entry without cautioning against use of exposed flame or creation of electrical spark unlawful.

50-10-3. [Detection of flammable gas or vapor; danger suspected; entry without cautioning against use of exposed flame or creation of electrical spark unlawful.]

In the event that the presence of flammable gas or vapor is detected in any sewer, or there exists reasonable ground for suspecting the danger therein of any such gas or vapor, then it shall be unlawful, irrespective of compliance with Section 1 [50-10-1 NMSA 1978] above, for any person, firm or corporation to require, authorize or knowingly permit any such employee or controlled person to enter into said sewer, through a manhole or otherwise, without first cautioning such employee or controlled person against using any exposed flame or creating any electrical spark while in or about the said sewer.

History: 1953 Comp., 12-10-3, enacted by Laws 1959, ch. 175, 3.



Section 50-10-4 - Safety measures and devices; duty of employer to supply.

50-10-4. [Safety measures and devices; duty of employer to supply.]

Nothing herein shall be construed to relieve any person, firm or corporation requiring, authorizing or knowingly permitting a person in the employ or subject to the control of such person, firm or corporation, to enter into or remain in a sewer in this state from any duty of taking or supplying proper and reasonable safety measures, practices and devices during the time or times that its said employee or other controlled person shall be in such sewer, to the end that no dangerous concentration of flammable gas or gases, or noxious gas or gases, shall occur; and the requirements of this act [50-10-1 to 50-10-6 NMSA 1978] shall be cumulative of such other duty or duties.

History: 1953 Comp., 12-10-4, enacted by Laws 1959, ch. 175, 4.



Section 50-10-5 - Definitions.

50-10-5. [Definitions.]

The term "sewer" as used herein shall mean any underground conduit composed of metal, concrete, clay, vitreous or other materials designed for the flowage of water or any waste product or products (including, without being limited to, storm sewers and sanitary sewers), and shall include any and all junction boxes, manholes and gutters and other appurtenances constituting any part of the sewer or of a sewer system.

The term "apparatus to detect the presence of any flammable gas or vapor", as used herein, shall mean any of the standard devices commercially available designed to detect, by the principle of the wheatstone bridge or other recognized technique, the presence in the atmosphere of flammable gas or vapor.

History: 1953 Comp., 12-10-5, enacted by Laws 1959, ch. 175, 5.



Section 50-10-6 - Penalties for violation.

50-10-6. [Penalties for violation.]

Any person, firm or corporation violating this act [50-10-1 to 50-10-6 NMSA 1978] shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000), or by imprisonment from one day to ten days, or by both such fine and imprisonment, and each day of violation shall constitute a separate offense.

History: 1953 Comp., 12-10-6, enacted by Laws 1959, ch. 175, 6.






Article 11 - Employee Privacy

Section 50-11-1 - Short title.

50-11-1. Short title.

This act [50-11-1 to 50-11-6 NMSA 1978] may be cited as the "Employee Privacy Act".

History: Laws 1991, ch. 244, 1.



Section 50-11-2 - Definitions.

50-11-2. Definitions.

As used in the Employee Privacy Act [50-11-1 NMSA 1978]:

A. "employee" means a person that performs a service for wages or other remuneration under a contract of hire, written or oral, express or implied, and includes a person employed by the state or a political subdivision of the state;

B. "employer" means a person that has one or more employees and includes an agent of an employer and the state or a political subdivision of the state; and

C. "person" means an individual, sole proprietorship, partnership, corporation, association or any other legal entity.

History: Laws 1991, ch. 244, 2.



Section 50-11-3 - Employers; unlawful practices.

50-11-3. Employers; unlawful practices.

A. It is unlawful for an employer to:

(1) refuse to hire or to discharge any individual, or otherwise disadvantage any individual, with respect to compensation, terms, conditions or privileges of employment because the individual is a smoker or nonsmoker, provided that the individual complies with applicable laws or policies regulating smoking on the premises of the employer during working hours; or

(2) require as a condition of employment that any employee or applicant for employment abstain from smoking or using tobacco products during nonworking hours, provided the individual complies with applicable laws or policies regulating smoking on the premises of the employer during working hours.

B. The provisions of Subsection A of this section shall not be deemed to protect any activity that:

(1) materially threatens an employer's legitimate conflict of interest policy reasonably designed to protect the employer's trade secrets, proprietary information or other proprietary interests; or

(2) relates to a bona fide occupational requirement and is reasonably and rationally related to the employment activities and responsibilities of a particular employee or a particular group of employees, rather than to all employees of the employer.

History: Laws 1991, ch. 244, 3.



Section 50-11-4 - Remedies.

50-11-4. Remedies.

Any employee claiming to be aggrieved by any unlawful action of an employer pursuant to Section 3 [50-11-3 NMSA 1978] of the Employee Privacy Act may bring a civil suit for damages in any district court of competent jurisdiction. The employee may be awarded all wages and benefits due up to and including the date of the judgment.

History: Laws 1991, ch. 244, 4.



Section 50-11-5 - Court fees and costs.

50-11-5. Court fees and costs.

In any civil suit arising from the Employee Privacy Act [50-11-1 NMSA 1978], the court shall award the prevailing party court costs and reasonable attorneys' fees.

History: Laws 1991, ch. 244, 5.



Section 50-11-6 - Mitigation of damages.

50-11-6. Mitigation of damages.

Nothing in the Employee Privacy Act [50-11-1 NMSA 1978] shall be construed to relieve a person from the obligation to mitigate damages.

History: Laws 1991, ch. 244, 6.






Article 12 - Employer Immunity for Employee References

Section 50-12-1 - Employer immunity from liability for references on former employee.

50-12-1. Employer immunity from liability for references on former employee.

When requested to provide a reference on a former or current employee, an employer acting in good faith is immune from liability for comments about the former employee's job performance. The immunity shall not apply when the reference information supplied was knowingly false or deliberately misleading, was rendered with malicious purpose or violated any civil rights of the former employee.

History: Laws 1995, ch. 152, 1.






Article 13 - State Directory of New Hires

Section 50-13-1 - Short title.

50-13-1. Short title.

Sections 2 through 5 [50-13-1 to 50-13-4 NMSA 1978] of this act may be cited as the "State Directory of New Hires Act".

History: Laws 1997, ch. 237, 2.



Section 50-13-2 - Definitions.

50-13-2. Definitions.

As used in the State Directory of New Hires Act [50-13-1 NMSA 1978]:

A. "employee" means a person who is an employee within the meaning of Chapter 24 of the Internal Revenue Code of 1986. It does not include an employee of a federal or state agency performing intelligence or counterintelligence functions, if the head of such agency has determined that reporting pursuant to Section 4 of [50-13-3 NMSA 1978] this act with respect to the employee could endanger the safety of the employee or compromise an ongoing investigation or intelligence mission;

B. "employer" means the same as the term in Section 3401(d) of the Internal Revenue Code of 1986 and includes any governmental entity and any labor organization; and

C. "labor organization" means the same as the term in Section 2(5) of the National Labor Relations Act and includes any entity which is used by the organization and an employer to carry out requirements described in Section 8(f)(3) of such act of an agreement between the organization and the employer.

History: Laws 1997, ch. 237, 3.



Section 50-13-3 - State directory of new hires.

50-13-3. State directory of new hires.

A. The human services department, acting as the state's child support enforcement agency pursuant to Title IV-D of the Social Security Act, shall, not later than October 1, 1997, establish an automated directory to be known as the state directory of new hires, which shall contain information supplied by employers on each newly hired or rehired employee.

B. The state directory of new hires shall use the information received to locate individuals for purposes of establishing paternity and establishing, modifying and enforcing child support obligations and may disclose such information to any agent of the state Title IV-D agency that is under contract with the agency to carry out such purposes.

C. All employers and labor organizations doing business in the state shall furnish to the state directory of new hires a report that contains the name, address and the social security number of each newly hired or rehired employee and the name and address of and identifying number assigned under Section 6109 of the Internal Revenue Code of 1986 to the employer.

D. An employer in the state who also employs persons in another state and who transmits reports magnetically or electronically must designate one state in which the employer has employees to which the employer will transmit the report. Any employer who transmits reports pursuant to this paragraph shall notify the state directory of new hires in writing as to which state such employer designates for the purpose of sending reports.

E. Any department, agency or instrumentality of the United States government shall comply with the provisions of this section by transmitting the report described in Subsection C of this section to the national directory of new hires.

F. Each employer and labor organization as defined above shall report to the state directory of new hires not later than twenty days after the date the employer hires the employee; or in the case of an employer transmitting reports magnetically or electronically, by two monthly transmissions if necessary not less than twelve days nor more than sixteen days apart.

G. Each report shall be made on a W-4 form or, at the option of the employer, an equivalent form and may be transmitted by first class mail, magnetically or electronically.

H. The labor department shall furnish to the state directory of new hires wage and claim information as defined in Section 303(h)(3) of the Social Security Act.

I. The department shall reimburse the labor department for all costs incurred in furnishing the information. The state directory of new hires shall make available to state public assistance agencies responsible for administering a program specified in Section 1137(b) of the Social Security Act information reported by employers for purposes of verifying eligibility for the program or investigating fraud.

J. The state directory of new hires shall make available to the state agencies operating employment security and workers' compensation programs access to information reported by employers for the purposes of administering such programs or investigating fraud.

History: Laws 1997, ch. 237, 4.



Section 50-13-4 - Penalties.

50-13-4. Penalties.

The state Title IV-D agency shall impose a civil money penalty of twenty dollars ($20.00) on employers for each instance of failure to comply with the provisions of this section, unless the failure is the result of a conspiracy between the employer and the employee to not supply the required report or to supply a false or incomplete report, in which case the penalty shall be five hundred dollars ($500) on the employer for each instance. The human services department shall establish an appeals process for employers penalized under this section.

History: Laws 1997, ch. 237, 5.






Article 14 - Workforce Development

Section 50-14-1 - Short title.

50-14-1. Short title.

Chapter 50, Article 14 NMSA 1978 may be cited as the "Workforce Development Act".

History: Laws 1999, ch. 260, 1; 2005, ch. 111, 3.



Section 50-14-1.1 - Purpose.

50-14-1.1. Purpose.

The purpose of the Workforce Development Act is to coordinate and maximize the effectiveness of workforce programs in New Mexico regardless of funding sources or primary administrative responsibilities.

History: Laws 2005, ch. 111, 9.



Section 50-14-2 - Definitions.

50-14-2. Definitions.

As used in the Workforce Development Act [9-26-1 NMSA 1978]:

A. "board" means the state workforce development board;

B. "chief elected official" means the chief elected executive officer of a unit of general local government in a local area and in a case in which a local area includes more than one unit of general local government, "chief elected official" means the person designated under the agreement described in Section 117 (c)(1)(B) of the federal Workforce Investment Act of 1998;

C. "employment training program" means a program or a part of a program, regardless of which state or local agency administers it, that has as its primary purpose assisting persons in obtaining or enhancing employment;

D. "local board" means a local workforce development board; and

E. "office" or "division" means the workforce transition services division of the workforce solutions department.

History: Laws 1999, ch. 260, 2; 2005, ch. 111, 4; 2007, ch. 200, 18.



Section 50-14-3 - State workforce development board.

50-14-3. State workforce development board.

A. The "state workforce development board" is created. The board consists of members appointed as provided in the federal Workforce Investment Act of 1998.

B. Appointments of members shall have taken into consideration gender, ethnicity and geographic diversity.

C. A vacancy on the board shall be filled in the same manner as regular appointments are made for the unexpired portion of the regular term.

D. All terms of the public members shall be for four years.

E. The governor shall appoint one of the business representatives as chairman of the board.

F. The board shall meet at the call of the chair.

G. A majority of the board members constitutes a quorum.

H. Members are eligible to be paid pursuant to the Per Diem and Mileage Act [10-8-1 NMSA 1978].

I. A member of the board may not vote on a matter under consideration by the board relating to provision of services by the member or by the entity the member represents, or that would provide direct financial benefit to the member or the member's immediate family, or engage in any other activity determined by the governor to be a conflict of interest as provided in the state plan prepared pursuant to the federal Workforce Investment Act of 1998.

History: Laws 1999, ch. 260, 3; 2004, ch. 21, 1; 2005, ch. 111, 5.



Section 50-14-4 - Duties of the board.

50-14-4. Duties of the board.

A. The board shall assist the governor in:

(1) developing a five-year state plan that shall be updated annually and revised in accordance with the requirements of the federal Workforce Investment Act of 1998;

(2) developing and improving the statewide activities funded pursuant to the workforce investment system and the one-stop delivery system, including development of linkages to ensure coordination and nonduplication among the programs and activities described in the federal Workforce Investment Act of 1998;

(3) reviewing local plans;

(4) commenting annually on the measures taken pursuant to Section 113(b)(14) of the federal Carl D. Perkins Vocational and Applied Technology Education Act;

(5) developing allocation formulas for adult and youth employment training program funds to local areas in accordance with the federal Workforce Investment Act of 1998;

(6) developing comprehensive state performance measures to assess the effectiveness of workforce investment activities pursuant to the federal Workforce Investment Act of 1998;

(7) designating local workforce development areas;

(8) developing the statewide employment statistics system; and

(9) preparing reports and applications required for submission to the federal government.

B. The board shall also:

(1) review, evaluate and report annually on the performance of all workforce development activities administered by state agencies involved with workforce development;

(2) develop linkages with the public education department and the commission on higher education to ensure coordination and nonduplication of vocational education, apprenticeship, adult education, employment training programs and vocational rehabilitation programs with other workforce development and training programs; and

(3) provide policy advice regarding the application of federal or state law that pertains to workforce development.

C. To assist the board in fulfilling its duties, it is authorized to establish committees, one of which shall be a "coordination oversight committee". Except as provided for the coordination oversight committee in Subsections D and E of this section, the board shall appoint committee members and assign duties to committees as the board deems appropriate. The chair of the board shall appoint committee chairs from among members of the board.

D. The coordination oversight committee shall consist of the secretaries of economic development, human services, labor and public education; a representative from community colleges; a representative from the commission on higher education; a representative of labor; two legislators from different political parties, one from the senate and one from the house of representatives; the director of the office; and the committee chair.

E. The duties of the coordination oversight committee include the following:

(1) the secretaries of economic development, labor and human services shall propose five-, ten- and fifteen-year regional and statewide strategic plans for employment growth and training in New Mexico for the committee's consideration and possible recommendation for approval to the board as part of the state plan;

(2) the secretary of public education and the representative from the commission on higher education shall propose appropriate education plans for secondary education that address the strategic plans proposed by the secretaries of economic development, human services and labor for the committee's consideration and possible recommendation for approval to the board as part of the state plan;

(3) the committee's proposals to the board shall facilitate a career pathways culture and, at a minimum, include reference to foundation skills as developed by the United States secretary of labor's commission on achieving necessary skills, a job analysis that the economic development department shall produce after consultation with incumbent workers and employers, an available skills assessment and training targets;

(4) the board member from the community colleges shall solicit input from the community college constituency and work with regional and statewide businesses and other partners and the economic development department to create career pathways and align curriculum and facilitate plans with the economic development department, human services department and labor department strategic plans;

(5) the committee shall, after consultation with the state chief information officer, develop and propose strategies for coordination of information technology for the purposes of providing participants access to all appropriate state services; collecting and managing data to allow reporting and analysis of uniform performance data related to all appropriate employment training programs; and sharing and integrating appropriate workforce data across agencies and appropriate nongovernmental partners for identifying needs, setting policy and coordinating strategies;

(6) the committee shall recommend for the board's approval the coordination of program designs to avoid duplication or unproductive segmentation of services; and

(7) the committee shall recommend for the board's approval the coordination of state agency efforts to progress toward comprehensive, customer-driven one-stop centers through co-location of mandatory and recommended partner service delivery points for workforce development.

F. All state agencies involved in workforce development activities shall annually submit to the board for its review and potential inclusion in the five-year plan their goals, objectives and policies. The plan shall include recommendations to the legislature on the modification, consolidation, initiation or elimination of workforce training and education programs in the state.

History: Laws 1999, ch. 260, 4; 2005, ch. 111, 6.



Section 50-14-5 - Local workforce development areas; local boards; duties and responsibilities.

50-14-5. Local workforce development areas; local boards; duties and responsibilities.

A. The governor shall designate specified local workforce development areas based on population and geographic configuration and consistent with provisions of the federal Workforce Investment Act of 1998 upon recommendation of the board and consideration of needs expressed by chief elected officials, business, labor and other interested parties.

B. The chief elected officials of each workforce development area shall establish a local board and appoint members based on the criteria established by the governor, the board and the federal Workforce Investment Act of 1998.

C. Each local board shall:

(1) advise the board on issues relating to regional and local workforce development needs;

(2) develop and submit to the board and the office a local five-year workforce plan that shall be updated and revised annually in accordance with requirements of the federal Workforce Investment Act of 1998;

(3) designate or certify one-stop program operators in accordance with the federal Workforce Investment Act of 1998;

(4) terminate, for cause, the eligibility of one-stop operators;

(5) select and provide grants to youth activity providers in accordance with the federal Workforce Investment Act of 1998;

(6) identify eligible training and intensive service providers in accordance with the federal Workforce Investment Act of 1998;

(7) develop a budget subject to the approval of the chief elected official;

(8) develop and negotiate local performance measurements as described in the federal Workforce Investment Act of 1998 with the chief elected official and the office;

(9) assist in development of an employment statistics system;

(10) ensure linkages with economic development activities;

(11) encourage employer participation and assist employers in meeting hiring needs;

(12) in partnership with the chief elected official, conduct oversight of local programs of youth activities authorized pursuant to the federal Workforce Investment Act of 1998 and employment and training activities pursuant to that act, and the one-stop delivery system in the local area;

(13) if required by the federal Workforce Investment Act of 1998, or if not required, at the local board's discretion, establish as a subgroup a youth council, appointed by the local board in cooperation with the chief elected official;

(14) prior to submission of the local plan, provide information regarding the following:

(a) the local plan;

(b) membership;

(c) designation and certification of one-stop operators; and

(d) the award of grants or contracts to eligible providers of youth activities;

(15) approve employment training programs directly linked to occupations in demand in the local area in order to provide for self-sufficiency;

(16) approve employment training programs linked to sectors of the economy or industry clusters that have a high potential for sustained demand or growth;

(17) annually review the performance of employment training programs for the purposes of renewing or canceling their certifications;

(18) report to the office and the board quarterly on the progress and overall effectiveness of one-stop operator performance as set forth in rules promulgated by the office; and

(19) report to the office and the board quarterly on the progress and effectiveness of the provision of services to employers, including a needs assessment for local business communities.

D. The local board shall be appointed in accordance with criteria established by the office with a minimum of fifty-one percent of its members coming from the private sector and shall include representation of education, labor, government, economic development and community-based organizations and others as appropriate and shall be appointed or ratified by the local chief public official.

E. Nothing in the Workforce Development Act [50-14-1 NMSA 1978] shall be construed to provide a local board with the authority to mandate curricula for schools.

F. A member of the local board may not vote on a matter under consideration by the local board relating to provision of services by the member or by the entity the member represents, or that would provide direct financial benefit to the member or the member's immediate family, or engage in an activity determined by the governor to be a conflict of interest as provided in the state plan prepared pursuant to the federal Workforce Investment Act of 1998.

History: Laws 1999, ch. 260, 5; 2005, ch. 111, 7.



Section 50-14-6 - Youth councils; membership; duties.

50-14-6. Youth councils; membership; duties.

A. The provisions of this section apply to the extent required by the federal Workforce Investment Act of 1998.

B. The membership of each youth council shall include:

(1) members of the local board with interest or expertise in youth policy; representatives of youth service agencies, including juvenile justice and law enforcement agencies; and representatives of local public housing;

(2) parents of eligible youth seeking assistance;

(3) persons, including former participants as defined pursuant to the New Mexico Works Act [27-28-1 NMSA 1978], and representatives of organizations, that have experience relating to youth activities;

(4) representatives of job corps, as appropriate; and

(5) other persons that the chairman of the local board, in cooperation with the chief elected official, determines to be appropriate.

C. Members of the youth council who are not members of the local board shall be voting members of the youth council and nonvoting members of the local board.

D. The duties of the youth council shall include:

(1) developing the portions of the local plan relating to eligible youth, as determined by the chairman of the local board;

(2) recommending eligible youth providers to the local board;

(3) conducting oversight of eligible providers of youth activities and coordinating youth activities authorized pursuant to the federal Workforce Investment Act of 1998 subject to the approval of the local board; and

(4) performing other duties as determined to be appropriate by the chairman of the local board.

E. A member of a local board or youth council may not vote on a matter under consideration by the local board regarding the provision of services by the member or by an entity that the member represents or that would provide direct financial benefit to the member or the immediate family of the member engaged in any activity determined by the governor to constitute a conflict of interest as specified in the state plan prepared pursuant to the federal Workforce Investment Act of 1998.

History: Laws 1999, ch. 260, 6; 2005, ch. 111, 8.



Section 50-14-8 - Legislative powers.

50-14-8. Legislative powers.

Any money received by the state pursuant to the federal Workforce Investment Act of 1998 shall be subject to appropriation by the legislature consistent with the terms and conditions required by that act.

History: Laws 1999, ch. 260, 8.



Section 50-14-9 - Workforce transition services division.

50-14-9. Workforce transition services division.

A. The "workforce transition services division" is created in the workforce solutions department.

B. The division shall be the recipient of all grants from the United States pursuant to the federal Workforce Investment Act of 1998 and shall disburse those grants consistent with that act and the Workforce Development Act [50-14-1 NMSA 1978].

C. The division shall administer the provisions of the Workforce Development Act and is the governor's designee for the state with authority to administer New Mexico's program pursuant to the federal Workforce Investment Act of 1998. In performance of that duty and the duties set forth in Section 50-14-10 NMSA 1978, the division has the general power to:

(1) sue and, subject to the provisions of the Tort Claims Act [41-4-1 NMSA 1978], be sued;

(2) enter into contracts, joint powers agreements and other contracts for workforce development services and administer related programs with other state agencies; local governments; state institutions of higher learning; Indian nations, tribes or pueblos; regional provider networks; and corporations authorized to do business in the state;

(3) take administrative action by issuing orders and instructions, not inconsistent with law, to ensure implementation of and compliance with the provisions of law for which the division is responsible and to enforce those orders and instructions by appropriate administrative actions or actions in courts;

(4) promulgate, following the procedure in Subsection E of Section 9-1-5 NMSA 1978, reasonable rules necessary to carry out the duties of the division; and

(5) take all other actions necessary to meet the purposes of the Workforce Development Act.

History: Laws 2005, ch. 111, 10; 2007, ch. 200, 19.



Section 50-14-10 - Division; duties.

50-14-10. Division; duties.

The division shall:

A. provide technical, administrative and fiscal agent support to the board;

B. develop a unified, comprehensive plan for streamlining and integrating employment training programs, including the consolidation of all employment training programs, into the division. The division shall report annually to the governor and the legislature generally the progress and effectiveness of the workforce development system no later than September 1;

C. develop a performance-based system of accountability for employment training programs, including the board, local boards, one-stop centers and training providers, which system shall include key performance benchmarks to be used to monitor and assess performance;

D. monitor compliance with performance-based and coordination standards, including such standards as the division establishes by rule, with approval of the board, or that the board has adopted in the state plan, for the state's employment training programs regardless of funding source or the administrative agency that receives the funds. In performing this duty, the division:

(1) may issue subpoenas to appear and answer questions or produce documents;

(2) may investigate substantial allegations of improper financial or program activities;

(3) shall submit compliance reports to the governor; and

(4) shall, with approval of the governor, issue such corrective action orders as are necessary to enforce compliance, including orders that suspend funding for employment training programs or that transfer the programs to another agency;

E. promote the active participation and partnership with community colleges wherever possible throughout the state, which shall include the use of community colleges in creating career pathways and the use of available partnership incentives with local boards to use community college facilities for one-stop locations, co-location opportunities and specifically designed training programs; and

F. provide oversight and technical support for local boards to assist them in achieving independence and meeting performance standards while implementing statewide goals and directions.

History: Laws 2005, ch. 111, 11; 2007, ch. 200, 20.



Section 50-14-11 - Skills council.

50-14-11. Skills council.

The chair of the board and the chairs of each of the local boards shall appoint one member from each of their respective bodies to form an ad hoc skills council that shall identify state and regional industry clusters for the coordination oversight committee of the board for the purposes of developing coordinated, targeted workforce training programs.

History: Laws 2005, ch. 111, 12.



Section 50-14-12 - Cooperation with federal government; agency designation.

50-14-12. Cooperation with federal government; agency designation.

A. The office may cooperate with the federal government in the administration of employment training and public assistance programs in which financial or other participation by the federal government is authorized or mandated under federal laws, rules or orders.

B. The office, on behalf of the governor, may enter into agreements with agencies of the federal government to implement employment training and public assistance programs subject to availability of appropriated state funds and any provisions of state laws applicable to the agreements or participation by the state.

C. The governor may designate the office or any agency as the single state agency for the administration of an employment training program, either by the governor's own discretion or when the designation is a condition of federal financial or other participation in the program under applicable federal law, rule or order; provided, however, that no designation of a single state agency under the authority granted in this section shall be made in contravention of state law.

History: Laws 2005, ch. 111, 13.



Section 50-14-13 - Agency cooperation.

50-14-13. Agency cooperation.

Notwithstanding any other provision of law, all agencies, institutions and political subdivisions of the state that administer employment training or public assistance programs shall, consistent with state and federal statutes, cooperate with the office in the exercise of its coordination and inspection authority.

History: Laws 2005, ch. 111, 14.



Section 50-14-14 - Temporary provision; transfer of personnel, appropriations, equipment, supplies, records, money and contracts.

50-14-14. Temporary provision; transfer of personnel, appropriations, equipment, supplies, records, money and contracts.

On the effective date of this act:

A. all staff positions and all money, appropriations, records, furniture, equipment, supplies and other property belonging to the labor department or the job training division on the effective date of this act and funded or purchased by federal Workforce Investment Act of 1998 grants are transferred to the office of workforce training and development. The labor department shall produce an accounting of all staff positions funded and property purchased in any part by such grants. For those staff positions and items of property that the grants partially funded or purchased, the labor department shall transfer sufficient full-time-equivalent positions, money or property of sufficient value to the office of workforce training and development to achieve a complete transition to the office of workforce training and development;

B. all existing contracts, agreements and other obligations in effect for the labor department or the job training division and funded by federal Workforce Investment Act of 1998 grants shall be binding on the office of workforce training and development;

C. all pending cases, legal actions, appeals and other legal proceedings and all pending administrative proceedings that involve the labor department or the job training division and arise out of administration or enforcement of the federal Workforce Investment Act of 1998 or the Workforce Development Act shall be unaffected and shall continue in the name of the office of workforce training and development;

D. all rules, orders and other official acts of the labor department or the job training division arising out of the administration and enforcement of the federal Job Training Partnership Act, the federal Workforce Investment Act of 1998 and the Workforce Development Act shall continue in effect until amended, replaced or repealed by the office of workforce training and development; and

E. all references in law, rules, orders and other official acts to the labor department or the job training division and related to the administration and enforcement of the federal Workforce Investment Act of 1998 or the Workforce Development Act shall be construed to be references to the office of workforce training and development.

History: Laws 2005, ch. 111, 22.



Section 50-14-15 - Temporary provision; transfer of personnel, appropriations, equipment, supplies, records, money and contracts for the Individual Development Account Act.

50-14-15. Temporary provision; transfer of personnel, appropriations, equipment, supplies, records, money and contracts for the Individual Development Account Act.

A. On July 1, 2005, all staff positions and all money, appropriations, records, furniture, equipment, supplies and other property of the local government division of the department of finance and administration used to administer the Individual Development Account Act [58-30-1 NMSA 1978] are transferred to the office of workforce training and development. All federal program grants and fund allocations or other payments made to the local government division for the Individual Development Account Act shall be transferred to the office of workforce training and development and shall not be commingled with other funds of the office or be used for any other purpose except for administration of the programs for which these funds were granted.

B. All existing contracts and agreements in effect pertaining to the local government division of the department of finance and administration's administration of the Individual Development Account Act shall be binding and effective on the office of workforce training and development.

C. The rules, orders and decisions of the local government division of the department of finance and administration pertaining to the Individual Development Account Act in effect on June 30, 2005 shall remain in effect until repealed or amended.

History: Laws 2005, ch. 111, 23.






Article 14A - Rapid Workforce Development

Section 50-14A-1 - Short title. (Repealed effective July 1, 2024.)

50-14A-1. Short title. (Repealed effective July 1, 2024.)

This act [50-14A-1 through 50-14A-7 NMSA 1978] may be cited as the "Rapid Workforce Development Act".

History: Laws 2016, ch. 23, 1.



Section 50-14A-2 - Purpose. (Repealed effective July 1, 2024.)

50-14A-2. Purpose. (Repealed effective July 1, 2024.)

The purpose of the Rapid Workforce Development Act is to provide resources to quickly establish or expand programs in the state's institutions of higher education to train and educate New Mexico's workers for employment with:

A. existing New Mexico employers that expand their workforce; and

B. employers that establish operation in New Mexico and create new jobs for New Mexicans.

History: Laws 2016, ch. 23, 2.



Section 50-14A-3 - Definitions. (Repealed effective July 1, 2024.)

50-14A-3. Definitions. (Repealed effective July 1, 2024.)

As used in the Rapid Workforce Development Act:

A. "board" means the rapid workforce development board;

B. "employer" means an individual, corporation, federally chartered corporation, limited liability company, partnership, nonprofit organization, joint venture, syndicate, association or Indian nation, tribe or pueblo that:

(1) currently transacts business in New Mexico and wishes to increase the number of people that it employs; or

(2) has chosen New Mexico as a location in which it will transact business and hire employees;

C. "fund" means the rapid workforce development fund;

D. "member" means a member of the board; and

E. "workforce" means those people who are currently engaged in or trained for employment.

History: Laws 2016, ch. 23, 3.



Section 50-14A-4 - Rapid workforce development board created; membership. (Repealed effective July 1, 2024.)

50-14A-4. Rapid workforce development board created; membership. (Repealed effective July 1, 2024.)

The "rapid workforce development board" is created. The board is administratively attached to the economic development department and consists of the:

A. secretary of economic development or the secretary's designee;

B. secretary of higher education or the secretary's designee; and

C. secretary of workforce solutions or the secretary's designee.

History: Laws 2016, ch. 23, 4.



Section 50-14A-5 - Rapid workforce development fund created. (Repealed effective July 1, 2024.)

50-14A-5. Rapid workforce development fund created. (Repealed effective July 1, 2024.)

The "rapid workforce development fund" is created in the state treasury. The fund consists of appropriations and money otherwise accruing to the fund. Money in the fund is subject to appropriation by the legislature to the economic development department for use as provided in Section 6 [50-14A-6 NMSA 1978] of the Rapid Workforce Development Act. Money in the fund shall be disbursed on warrants signed by the secretary of finance and administration pursuant to vouchers signed by the secretary of economic development or the secretary's authorized representative. Any balance remaining in the fund at the end of a fiscal year shall not revert to the general fund.

History: Laws 2016, ch. 23, 5.



Section 50-14A-6 - Board member powers and duties. (Repealed effective July 1, 2024.)

50-14A-6. Board member powers and duties. (Repealed effective July 1, 2024.)

A. Members are entitled to be reimbursed pursuant to the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance for service on the board.

B. The secretary of economic development shall:

(1) identify employers;

(2) work with an employer to determine:

(a) the number of New Mexico workers that the employer will employ when it begins to transact business in New Mexico or when it increases the number of workers it already employs in New Mexico; and

(b) the job skills, education and training those workers will require to obtain employment with the employer; and

(3) upon identification of an employer and determination of the employer's workforce needs, as provided in Paragraph (2) of this subsection, convene a meeting of the board.

C. The secretary of workforce solutions shall provide, with respect to an employer identified by the secretary of economic development:

(1) demographic information about the relevant workforce in New Mexico; and

(2) information about relevant workforce education and training opportunities that are available throughout New Mexico, including opportunities offered by or in connection with state post-secondary educational institutions.

D. The secretary of higher education shall provide, with respect to an employer's workforce needs, information about state post-secondary educational institutions through which relevant training and education could be delivered.

E. At a meeting of the board, the members shall:

(1) consider how an employer's plan to begin transacting business in New Mexico or to increase the number of people employed by the employer's New Mexico business would contribute to job creation, employment and economic development in New Mexico;

(2) consider the information provided pursuant to Subsections C and D of this section;

(3) consider whether money in the fund should be used to establish or support a program in a state post-secondary educational institution to train workers for prospective employment with the prospective employer; and

(4) upon unanimous agreement, authorize the secretary of economic development to use money in the fund to establish or support a program in a state post-secondary educational institution to train workers for prospective employment with the prospective employer.

History: Laws 2016, ch. 23, 6.



Section 50-14A-7 - Termination of agency life; delayed repeal. (Repealed effective July 1, 2024.)

50-14A-7. Termination of agency life; delayed repeal. (Repealed effective July 1, 2024.)

The board is terminated on July 1, 2023 pursuant to the Sunset Act. The board shall continue to operate according to the provisions of the Rapid Workforce Development Act until July 1, 2024. Effective July 1, 2024, the Rapid Workforce Development Act is repealed.

History: Laws 2016, ch. 23, 7.






Article 15 - Day Laborer

Section 50-15-1 - Short title.

50-15-1. Short title.

Sections 1 through 7 of this act may be cited as the "Day Laborer Act".

History: Laws 2005, ch. 257, 1.



Section 50-15-2 - Definitions.

50-15-2. Definitions.

As used in the Day Laborer Act [50-15-1 NMSA 1978]:

A. "check cashing service" means a business that for a fee offers to cash checks or other payment instruments or that advertises that it cashes checks or other payment instruments;

B. "day labor" means employment that is under a contract between a day labor service agency and a third-party employer, that is occasional or irregular and that is for a limited time period;

C. "day labor service agency" means an entity, including a labor broker or labor pool, that provides day laborers to third-party employers and that charges the third-party employer for the service of providing day laborers for employment offered by the employer;

D. "day laborer" means a person who contracts for day labor employment with a day labor service agency;

E. "department" means the workforce solutions department;

F. "office worker" means a person employed to perform clerical, secretarial or other semiskilled or skilled work that is predominantly performed in an office setting;

G. "payment instrument" means a paycheck, payment voucher or other negotiable instrument from an employer provided to an employee to pay for hours worked; and

H. "third-party employer" means a person that contracts with a day labor service agency for the employment of day laborers.

History: Laws 2005, ch. 257, 2; 2007, ch. 200, 21.



Section 50-15-3 - Exemptions.

50-15-3. Exemptions.

The following agencies that provide employees on a short-term or otherwise temporary basis are exempted from complying with the provisions of the Day Laborer Act [50-15-1 NMSA 1978]:

A. business entities registered as farm labor contractors;

B. temporary services employment agencies where advanced applications, a screening process and job interviews are required;

C. a labor union hiring hall; and

D. a labor bureau or employment office operated by a business entity for the sole purpose of employing a person for its own use.

History: Laws 2005, ch. 257, 3.



Section 50-15-4 - Day labor service agency; third-party employer; duties.

50-15-4. Day labor service agency; third-party employer; duties.

A. A day labor service agency shall compensate day laborers for work performed by providing or making available commonly accepted payment instruments that are payable in cash, on demand, at a financial institution.

B. At the time of payment of wages, a day labor service agency shall provide each day laborer with an itemized statement showing in detail each deduction made from wages.

C. In no event shall deductions made by a day labor service agency, other than those required by federal or state law, reduce a day laborer's wages below federal minimum wage for the hours worked.

D. A day labor service agency shall not restrict the right of a day laborer to accept a permanent position with a third-party employer to whom the day laborer has been referred for work or restrict the right of a third-party employer to offer employment to a day laborer.

E. A day labor service agency may collect a reasonable placement fee from a third-party employer.

History: Laws 2005, ch. 257, 4.



Section 50-15-5 - Check cashing; notice of fees.

50-15-5. Check cashing; notice of fees.

A. A check cashing service that is a day labor service agency or is operating within the office of a day labor service agency shall not charge a day laborer an amount in excess of two dollars ($2.00) for cashing a check or payment instrument that is issued by the agency.

B. No fees may be charged for cashing a check or payment instrument unless the day laborer:

(1) is given the option of being paid with a check or payment instrument that is payable without a fee at a local financial institution; and

(2) voluntarily elects to cash the check or payment instrument at the day labor service agency or at a check cashing service operating within the office of the day labor service agency.

C. A day labor service agency or a check cashing service that is a day labor service agency or is operating within the office of a day labor service agency shall post notices in the area where cashing of checks or payment instruments occurs. The notices shall be clearly visible and easily readable and shall state the fee for cashing a check or payment instrument. Notices shall be posted in English, Spanish and any other written language where a high percentage of the workers speak that language. In areas where the day labor service agency employs Navajo workers and the check cashing service cashes checks of Navajo workers, notice shall be posted in Navajo.

History: Laws 2005, ch. 257, 5.



Section 50-15-6 - Payment for all work required; records; enforcement.

50-15-6. Payment for all work required; records; enforcement.

A. A day labor service agency shall pay a day laborer for all hours worked or otherwise due and owed to the day laborer. Failure to pay for each day and all hours worked is a violation of the Day Laborer Act [50-15-1 NMSA 1978]. A person who fails to pay a day laborer for work performed or time due is liable for full payment of the wages not paid and civil damages equal to twice the value of the unpaid wages, court costs and attorney fees and costs.

B. A day labor service agency shall maintain true and accurate records of the day laborers employed and of the hours worked and wages paid to the day laborers for at least one year after the entry of the record.

C. The department shall investigate complaints and enforce the provisions of the Day Laborer Act.

D. The department shall adopt rules necessary to implement the Day Laborer Act.

History: Laws 2005, ch. 257, 6.



Section 50-15-7 - Violations; misdemeanor; penalties.

50-15-7. Violations; misdemeanor; penalties.

A. A person who violates the provisions of the Day Laborer Act [50-15-1 NMSA 1978]:

(1) on a first offense, is guilty of a misdemeanor and upon conviction shall be sentenced pursuant to Section 31-19-1 NMSA 1978; and

(2) for a second and subsequent offense, is guilty of a misdemeanor and shall be sentenced pursuant to Section 31-19-1 NMSA 1978 and shall be fined no less than two hundred fifty dollars ($250) and not more than one thousand dollars ($1,000) for each offense for which the person is convicted, which fine shall not be suspended, deferred or taken under advisement.

B. In addition to any other fees or fines that may be imposed on an offender convicted pursuant to this section, the court may order the offender to pay restitution pursuant to Section 31-17-1 NMSA 1978.

C. Each occurrence of a violation for which a person is convicted is a separate offense. Multiple violations arising from transactions with the same person or multiple violations arising from transactions with different people shall be considered separate occurrences.

History: Laws 2005, ch. 257, 7.









Chapter 51 - Unemployment Compensation

Article 1 - Unemployment Compensation

Section 51-1-1 - Short title.

51-1-1. Short title.

Chapter 51 NMSA 1978 may be cited as the "Unemployment Compensation Law".

History: Laws 1936 (S.S.), ch. 1, 1; 1941 Comp., 57-801; 1953 Comp., 59-9-1; Laws 1982, ch. 41, 1.



Section 51-1-2 - Definitions.

51-1-2. Definitions.

As used in the Unemployment Compensation Law:

A. "department" means the workforce solutions department;

B. "division" means the workforce transition services division of the department, the director of the division or an employee of the division exercising authority lawfully delegated to the employee by the director; and

C. "secretary" means the secretary of workforce solutions or an employee of the department exercising authority lawfully delegated to the employee by the secretary.

History: 1978 Comp., 51-1-2, enacted by Laws 1979, ch. 280, 11; 1991, ch. 122, 1; 2001, ch. 249, 1; 2007, ch. 200, 22.



Section 51-1-3 - Declaration of state public policy.

51-1-3. Declaration of state public policy.

As a guide to the interpretation and application of this act, the public policy of this state is declared to be as follows: economic insecurity due to unemployment is a serious menace to the health, morals and welfare of the people of this state. Involuntary unemployment is therefore a subject of general interest and concern which requires appropriate action by the legislature to prevent its spread and to lighten its burden which now so often falls with crushing force upon the unemployed worker and his family. The achievement of social security requires protection against this greatest hazard of our economic life. This can be provided by encouraging employers to provide more stable employment and by the systematic accumulation of funds during periods of employment to provide benefits for periods of unemployment, thus maintaining purchasing power and limiting the serious social consequences of poor relief assistance. The legislature, therefore, declares that in its considered judgment the public good, and the general welfare of the citizens of this state requires the enactment of this measure, for the compulsory setting aside of unemployment reserves to be used for the benefit of persons unemployed through no fault of their own.

History: Laws 1936 (S.S.), ch. 1, 2; 1941 Comp., 57-802; 1953 Comp., 59-9-2.



Section 51-1-4 - Monetary computation of benefits; payment generally.

51-1-4. Monetary computation of benefits; payment generally.

A. All benefits provided herein are payable from the unemployment compensation fund. All benefits shall be paid in accordance with rules prescribed by the secretary through employment offices or other agencies as the secretary approves by general rule.

B. Weekly benefits shall be as follows:

(1) an individual's "weekly benefit amount" is an amount equal to fifty-three and one-half percent of the average weekly wage for insured work paid to the individual in that quarter of the individual's base period in which total wages were highest. No benefit as so computed may be less than ten percent or more than fifty-three and one-half percent of the state's average weekly wage for all insured work. The state's average weekly wage shall be computed from all wages reported to the department from employing units in accordance with rules of the secretary for the period ending June 30 of each calendar year divided by the total number of covered employees divided by fifty-two, effective for the benefit years commencing on or after the first Sunday of the following calendar year. An individual is not eligible to receive benefits unless the individual has wages in at least two quarters of that individual's base period. For the purposes of this subsection, "total wages" means all remuneration for insured work, including commissions and bonuses and the cash value of all remuneration in a medium other than cash;

(2) an eligible individual who is unemployed in any week during which the individual is in a continued claims status shall be paid, with respect to the week, a benefit in an amount equal to the individual's weekly benefit amount, less that part of the wages, if any, or earnings from self-employment, payable to the individual with respect to such week that is in excess of one-fifth of the individual's weekly benefit amount. For purposes of this subsection only, "wages" includes all remuneration for services actually performed in a week for which benefits are claimed, vacation pay for a period for which the individual has a definite return-to-work date, wages in lieu of notice and back pay for loss of employment but does not include payments through a court for time spent in jury service;

(3) notwithstanding any other provision of this section, an eligible individual who, pursuant to a plan financed in whole or in part by a base-period employer of the individual, is receiving a governmental or other pension, retirement pay, annuity or any other similar periodic payment that is based on the previous work of the individual and who is unemployed with respect to any week ending subsequent to April 9, 1981 shall be paid with respect to the week, in accordance with rules prescribed by the secretary, compensation equal to the individual's weekly benefit amount reduced, but not below zero, by the prorated amount of the pension, retirement pay, annuity or other similar periodic payment that exceeds the percentage contributed to the plan by the eligible individual. The maximum benefit amount payable to the eligible individual shall be an amount not more than twenty-six times the individual's reduced weekly benefit amount. If payments referred to in this section are being received by an individual under the federal Social Security Act, the division shall take into account the individual's contribution and make no reduction in the weekly benefit amount;

(4) in the case of a lump-sum payment of a pension, retirement or retired pay, annuity or other similar payment by a base-period employer that is based on the previous work of the individual, the payment shall be allocated, in accordance with rules prescribed by the secretary, and shall reduce the amount of unemployment compensation paid, but not below zero, in accordance with Paragraph (3) of this subsection; and

(5) the retroactive payment of a pension, retirement or retired pay, annuity or any other similar periodic payment as provided in Paragraphs (3) and (4) of this subsection attributable to weeks during which an individual has claimed or has been paid unemployment compensation shall be allocated to those weeks and shall reduce the amount of unemployment compensation for those weeks, but not below zero, by an amount equal to the prorated amount of the pension. Any overpayment of unemployment compensation benefits resulting from the application of the provisions of this paragraph shall be recovered from the claimant in accordance with the provisions of Section 51-1-38 NMSA 1978.

C. An individual otherwise eligible for benefits shall be paid for each week of unemployment, in addition to the amount payable under Subsection B of this section, the sum of twenty-five dollars ($25.00) for each unemancipated child under the age of eighteen, up to a maximum of two and subject to the maximum stated in Subsection D of this section, of the individual who is in fact dependent upon and wholly or mainly supported by the individual, including:

(1) a child in the individual's custody pending the adjudication of a petition filed by the individual for the adoption of the child in a court of competent jurisdiction; or

(2) a child for whom the individual, under a decree or order from a court of competent jurisdiction, is required to contribute to the child's support and for whom no other person is receiving allowances under the Unemployment Compensation Law if the child is domiciled within the United States or its territories or possessions, the payment to be withheld and paid pursuant to Section 51-1-37.1 NMSA 1978.

D. Dependency benefits shall not exceed fifty percent of the individual's weekly benefit rate. The amount of dependency benefits determined as of the beginning of an individual's benefit year shall not be reduced for the duration of the benefit year, but this provision does not prevent the transfer of dependents' benefits from one spouse to another in accordance with this subsection. If both the husband and wife receive benefits with respect to a week of unemployment, only one of them is entitled to a dependency allowance with respect to a child. The division shall prescribe standards as to who may receive a dependency allowance when both the husband and wife are eligible to receive unemployment compensation benefits. Dependency benefits shall not be paid unless the individual submits documentation satisfactory to the division establishing the existence of the claimed dependent. If the provisions of this subsection are satisfied, an otherwise eligible individual who has been appointed guardian of a dependent child by a court of competent jurisdiction shall be paid dependency benefits.

E. An otherwise eligible individual is entitled during any benefit year to a total amount of benefits equal to whichever is the lesser of twenty-six times the individual's weekly benefit amount, plus any dependency benefit amount pursuant to Subsections C and D of this section, or sixty percent of the individual's wages for insured work paid during the individual's base period.

F. A benefit as determined in Subsection B or C of this section, if not a multiple of one dollar ($1.00), shall be rounded to the next lower multiple of one dollar ($1.00).

G. The secretary may prescribe rules to provide for the payment of benefits that are due and payable to the legal representative, dependents, relatives or next of kin of claimants since deceased. These rules need not conform with the laws governing successions, and the payment shall be deemed a valid payment to the same extent as if made under a formal administration of the succession of the claimant.

H. The division, on its own initiative, may reconsider a monetary determination whenever it is determined that an error in computation or identity has occurred or that wages of the claimant pertinent to such determination but not considered have been newly discovered or that the benefits have been allowed or denied on the basis of misrepresentation of fact, but no redetermination shall be made after one year from the date of the original monetary determination. Notice of a redetermination shall be given to all interested parties and shall be subject to an appeal in the same manner as the original determination. In the event that an appeal involving an original monetary determination is pending at the time a redetermination is issued, the appeal, unless withdrawn, shall be treated as an appeal from redetermination.

History: 1953 Comp., 59-9-3, enacted by Laws 1969, ch. 213, 1; 1977, ch. 321, 1; 1979, ch. 280, 12; 1981, ch. 354, 1; 1983, ch. 199, 1; 1985, ch. 31, 1; 1990, ch. 18, 1; 1991, ch. 122, 2; 1993, ch. 209, 1; 1998, ch. 91, 1; 2000, ch. 3, 1; 2000, ch. 7, 1; 2003, ch. 47, 1; 1978 Comp., 51-1-5, repealed and reenacted by Laws 2003, ch. 47, 8; 2005, ch. 3, 1; 2007, ch. 137, 1; 2009, ch. 97, 1; 2010, ch. 55, 1; 2011, ch. 184, 1.



Section 51-1-5 - Benefit eligibility conditions.

51-1-5. Benefit eligibility conditions.

A. An unemployed individual shall be eligible to receive benefits with respect to any week only if the individual:

(1) has made a claim for benefits with respect to such week in accordance with such rules as the secretary may prescribe;

(2) has registered for work at, and thereafter continued to report at, an employment office in accordance with such rules as the secretary may prescribe, except that the secretary may, by rule, waive or alter either or both of the requirements of this paragraph as to individuals attached to regular jobs and as to such other types of cases or situations with respect to which the secretary finds that compliance with such requirements would be oppressive or would be inconsistent with the purposes of the Unemployment Compensation Law. No such rule shall conflict with Subsection A of Section 51-1-4 NMSA 1978;

(3) is able to work and is available for work and is actively seeking permanent full-time work or part-time work in accordance with Subsection I of Section 51-1-42 NMSA 1978 and in accordance with the terms, conditions and hours common in the occupation or business in which the individual is seeking work, except that the secretary may, by rule, waive this requirement for individuals who are on temporary layoff status from their regular employment with an assurance from their employers that the layoff shall not exceed four weeks or who have an express offer in writing of substantially full-time work that will begin within a period not exceeding four weeks;

(4) has been unemployed for a waiting period of one week. A week shall not be counted as a week of unemployment for the purposes of this paragraph:

(a) unless it occurs within the benefit year that includes the week with respect to which the individual claims payment of benefits;

(b) if benefits have been paid with respect thereto; and

(c) unless the individual was eligible for benefits with respect thereto as provided in this section and Section 51-1-7 NMSA 1978, except for the requirements of this subsection and of Subsection D of Section 51-1-7 NMSA 1978;

(5) has been paid wages in at least two quarters of the individual's base period;

(6) has reported to an office of the division in accordance with the rules of the secretary for the purpose of an examination and review of the individual's availability for and search for work, for employment counseling, referral and placement and for participation in a job finding or employability training and development program. An individual shall not be denied benefits under this section for any week that the individual is participating in a job finding or employability training and development program; and

(7) participates in reemployment services, such as job search assistance services, if the division determines that the individual is likely to exhaust regular benefits and needs reemployment services pursuant to a profiling system established by the division, unless the division determines that:

(a) the individual has completed such services; or

(b) there is justifiable cause for the individual's failure to participate in the services.

B. A benefit year as provided in Section 51-1-4 NMSA 1978 and Subsection P of Section 51-1-42 NMSA 1978 may be established; provided an individual may not receive benefits in a benefit year unless, subsequent to the beginning of the immediately preceding benefit year during which the individual received benefits, the individual performed service in "employment", as defined in Subsection F of Section 51-1-42 NMSA 1978, and earned remuneration for such service in an amount equal to at least five times the individual's weekly benefit amount.

C. Benefits based on service in employment defined in Paragraph (8) of Subsection F of Section 51-1-42 and Section 51-1-43 NMSA 1978 are to be paid in the same amount, on the same terms and subject to the same conditions as compensation payable on the basis of other services subject to the Unemployment Compensation Law; except that:

(1) benefits based on services performed in an instructional, research or principal administrative capacity for an educational institution shall not be paid for any week of unemployment commencing during the period between two successive academic years or terms or, when an agreement provides for a similar period between two regular but not successive terms, during such period or during a period of paid sabbatical leave provided for in the individual's contract, to any individual if the individual performs such services in the first of such academic years or terms and if there is a contract or a reasonable assurance that the individual will perform services in any such capacity for any educational institution in the second of such academic years or terms;

(2) benefits based on services performed for an educational institution other than in an instructional, research or principal administrative capacity shall not be paid for any week of unemployment commencing during a period between two successive academic years or terms if the services are performed in the first of such academic years or terms and there is a reasonable assurance that the individual will perform services for any educational institution in the second of such academic years or terms. If compensation is denied to an individual under this paragraph and the individual was not offered an opportunity to perform such services for the educational institution for the second of such academic years or terms, the individual shall be entitled to a retroactive payment of benefits for each week for which the individual filed a claim and certified for benefits in accordance with the rules of the division and for which benefits were denied solely by reason of this paragraph;

(3) benefits shall be denied to any individual for any week that commences during an established and customary vacation period or holiday recess if the individual performs any services described in Paragraphs (1) and (2) of this subsection in the period immediately before such period of vacation or holiday recess and there is a reasonable assurance that the individual will perform any such services in the period immediately following such vacation period or holiday recess;

(4) benefits shall not be payable on the basis of services specified in Paragraphs (1) and (2) of this subsection during the periods specified in Paragraphs (1), (2) and (3) of this subsection to any individual who performed such services in or to or on behalf of an educational institution while in the employ of a state or local governmental educational service agency or other governmental entity or nonprofit organization; and

(5) for the purpose of this subsection, to the extent permitted by federal law, "reasonable assurance" means a reasonable expectation of employment in a similar capacity in the second of such academic years or terms based upon a consideration of all relevant factors, including the historical pattern of reemployment in such capacity, a reasonable anticipation that such employment will be available and a reasonable notice or understanding that the individual will be eligible for and offered employment in a similar capacity.

D. Paragraphs (1), (2), (3), (4) and (5) of Subsection C of this section shall apply to services performed for all educational institutions, public or private, for profit or nonprofit, which are operated in this state or subject to an agreement for coverage under the Unemployment Compensation Law of this state, unless otherwise exempt by law.

E. Notwithstanding any other provisions of this section or Section 51-1-7 NMSA 1978, no otherwise eligible individual is to be denied benefits for any week because the individual is in training with the approval of the division nor is the individual to be denied benefits by reason of application of provisions in Paragraph (3) of Subsection A of this section or Paragraph (3) of Subsection A of Section 51-1-7 NMSA 1978 with respect to any week in which the individual is in training with the approval of the division. The secretary shall provide, by rule, standards for approved training and the conditions for approving training for claimants, including any training approved or authorized for approval pursuant to Section 236(a)(1) and (2) of the federal Trade Act of 1974, as amended, or required to be approved as a condition for certification of the state's Unemployment Compensation Law by the United States secretary of labor.

F. Notwithstanding any other provisions of this section, benefits shall not be payable on the basis of services performed by an alien unless such alien is an individual who was lawfully admitted for permanent residence at the time the services were performed, was lawfully present for the purposes of performing the services or was permanently residing in the United States under color of law at the time the services were performed, including an alien who was lawfully present in the United States as a result of the application of the provisions of Section 212(d)(5) of the federal Immigration and Nationality Act; provided that:

(1) any information required of individuals applying for benefits to determine their eligibility for benefits under this subsection shall be uniformly required from all applicants for benefits; and

(2) an individual shall not be denied benefits because of the individual's alien status except upon a preponderance of the evidence.

G. Notwithstanding any other provision of this section, benefits shall not be paid to any individual on the basis of any services substantially all of which consist of participating in sports or athletic events or training or preparing to so participate for any week that commences during the period between two successive sport seasons, or similar periods, if the individual performed the services in the first of such seasons, or similar periods, and there is a reasonable assurance that the individual will perform the services in the latter of such seasons or similar periods.

H. Students who are enrolled in a full-time course schedule in an educational or training institution or program, other than those persons in an approved vocational training program in accordance with Subsection E of this section, shall not be eligible for unemployment benefits unless the individual can demonstrate to the division's satisfaction that the individual is able, available and actively seeking full- or part-time work in accordance with rules prescribed by the secretary.

I. As used in this subsection, "seasonal ski employee" means an employee who has not worked for a ski area operator for more than six consecutive months of the previous twelve months or nine of the previous twelve months. An employee of a ski area operator who has worked for a ski area operator for six consecutive months of the previous twelve months or nine of the previous twelve months shall not be considered a seasonal ski employee. The following benefit eligibility conditions apply to a seasonal ski employee:

(1) except as provided in Paragraphs (2) and (3) of this subsection, a seasonal ski employee employed by a ski area operator on a regular seasonal basis shall be ineligible for a week of unemployment benefits that commences during a period between two successive ski seasons unless the individual establishes to the satisfaction of the secretary that the individual is available for and is making an active search for permanent full-time work;

(2) a seasonal ski employee who has been employed by a ski area operator during two successive ski seasons shall be presumed to be unavailable for permanent new work during a period after the second successive ski season that the individual was employed as a seasonal ski employee; and

(3) the presumption described in Paragraph (2) of this subsection shall not arise as to any seasonal ski employee who has been employed by the same ski area operator during two successive ski seasons and has resided continuously for at least twelve successive months and continues to reside in the county in which the ski area facility is located.

J. Notwithstanding any other provision of this section, an otherwise eligible individual shall not be denied benefits for any week by reason of the application of Paragraph (3) of Subsection A of this section because the individual is before any court of the United States or any state pursuant to a lawfully issued summons to appear for jury duty.

History: 1953 Comp., 59-9-4, enacted by Laws 1969, ch. 213, 2; 1971, ch. 209, 1; 1977, ch. 321, 2; 1978, ch. 165, 1; 1979, ch. 280, 13; 1981, ch. 354, 2; 1982, ch. 41, 2; 1983, ch. 199, 2; 1984, ch. 45, 1; 1987, ch. 63, 1; 1987, ch. 302, 1; 1988, ch. 130, 1; 1990, ch. 18, 2; 1991, ch. 122, 3; 1993, ch. 209, 2; 1995, ch. 196, 1; 2000, ch. 3, 2; 2000, ch. 7, 2; 2003, ch. 47, 2; repealed and reenacted by Laws 2003, ch. 47, 9; 2005, ch. 3, 2; 2011, ch. 184, 2.



Section 51-1-6 - Periods of time not counted in determining eligibility for unemployment compensation.

51-1-6. Periods of time not counted in determining eligibility for unemployment compensation.

Any person who has had a continuous period of sickness or injury for which he received benefits under the Workmen's [Workers ] Compensation Act [Chapter 52, Article 1 NMSA 1978] or the New Mexico Occupational Disease Disablement Law [52-3-1 NMSA 1978] and who, in fact, has been unavailable for employment within the meaning of the Unemployment Compensation Law [Chapter 51 NMSA 1978] shall be entitled, if he was eligible before the sickness or injury occurred, to apply for and receive such unemployment compensation benefits as he would have been eligible to receive if he had been involuntarily separated from work at the time of the occurrence of the sickness or injury. The right to unemployment compensation benefits shall not be preserved under this section unless a claim for benefits is filed with respect to a week that is not later than the fourth calendar week after the termination of the continuous period of compensated sickness or injury, and unless such week is within the thirty-six month period that follows the date of the commencement of the continuous period of sickness or injury. In the event that any person has received a lump-sum award in settlement of his claim under the Workmen's [Workers ] Compensation Act or the New Mexico Occupational Disease Disablement Law, that person's continuous period of sickness or injury shall be deemed to have terminated, and he must file his claim for unemployment benefits within four weeks after the award or settlement.

History: 1953 Comp., 59-9-4.1, enacted by Laws 1969, ch. 214, 1; 1985, ch. 31, 2.



Section 51-1-7 - Disqualification for benefits.

51-1-7. Disqualification for benefits.

A. An individual shall be disqualified for and shall not be eligible to receive benefits:

(1) if it is determined by the division that the individual left employment voluntarily without good cause in connection with the employment. No individual shall receive benefits until the division has contacted the former employer and determined whether the individual left the employment voluntarily; provided, however, that a person shall not be denied benefits under this paragraph:

(a) solely on the basis of pregnancy or the termination of pregnancy;

(b) because of domestic abuse evidenced by medical documentation, legal documentation or a sworn statement from the claimant; or

(c) if the person voluntarily left work to relocate because of a spouse, who is in the military service of the United States or the New Mexico national guard, receiving permanent change of station orders, activation orders or unit deployment orders;

(2) if it is determined by the division that the individual has been discharged for misconduct connected with the individual's employment; or

(3) if it is determined by the division that the individual has failed without good cause either to apply for available, suitable work when so directed or referred by the division or to accept suitable work when offered.

B. In determining whether or not any work is suitable for an individual pursuant to Paragraph (3) of Subsection A of this section, the division shall consider the degree of risk involved to the individual's health, safety and morals, the individual's physical fitness, prior training, approved training, experience, prior earnings, length of unemployment and prospects for securing local work in the individual's customary occupation and the distance of available work from the individual's residence. Notwithstanding any other provisions of the Unemployment Compensation Law, no work shall be deemed suitable and benefits shall not be denied under the Unemployment Compensation Law to any otherwise eligible individual for refusing to accept new work under any of the following conditions:

(1) if the position offered is vacant due directly to a strike, lockout or other labor dispute;

(2) if the wages, hours or other conditions of the work offered are substantially less favorable to the individual than those prevailing for similar work in the locality; or

(3) if, as a condition of being employed, the individual would be required to join a company union or to resign from or refrain from joining any bona fide labor organizations.

C. An individual shall be disqualified for, and shall not be eligible to receive, benefits for any week with respect to which the division finds that the individual's unemployment is due to a labor dispute at the factory, establishment or other premises at which the individual is or was last employed; provided that this subsection shall not apply if it is shown to the satisfaction of the division that:

(1) the individual is not participating in or directly interested in the labor dispute; and

(2) the individual does not belong to a grade or class of workers of which, immediately before the commencement of the labor dispute, there were members employed at the premises at which the labor dispute occurs, any of whom are participating in or directly interested in the dispute; provided that if in any case separate branches of work that are commonly conducted in separate businesses in separate premises are conducted in separate departments of the same premises, each such department shall, for the purposes of this subsection, be deemed to be a separate factory, establishment or other premises.

D. An individual shall be disqualified for, and shall not be eligible to receive, benefits for any week with respect to which, or a part of which, the individual has received or is seeking, through any agency other than the division, unemployment benefits under an unemployment compensation law of another state or of the United States; provided that if the appropriate agency of such other state or of the United States finally determines that the individual is not entitled to such unemployment benefits, this disqualification shall not apply.

E. A disqualification pursuant to Paragraph (1) or (2) of Subsection A of this section shall continue for the duration of the individual's unemployment and until the individual has earned wages in bona fide employment other than self-employment, as provided by rule of the secretary, in an amount equivalent to five times the individual's weekly benefit otherwise payable. A disqualification pursuant to Paragraph (3) of Subsection A of this section shall include the week the failure occurred and shall continue for the duration of the individual's unemployment and until the individual has earned wages in bona fide employment other than self-employment, as provided by rule of the secretary, in an amount equivalent to five times the individual's weekly benefit amount otherwise payable; provided that no more than one such disqualification shall be imposed upon an individual for failure to apply for or accept the same position, or a similar position, with the same employer, except upon a determination by the division of disqualification pursuant to Subsection C of this section.

F. As used in this section:

(1) "domestic abuse" means that term as defined in Section 40-13-2 NMSA 1978; and

(2) "employment" means employment by the individual's last employer as defined by rules of the secretary.

History: Laws 1936 (S.S.), ch. 1, 5; 1939, ch. 175, 3; 1941 Comp., 57-805; Laws 1941, ch. 205, 3; 1943, ch. 103, 3; 1953 Comp., 59-9-5; Laws 1953, ch. 121, 3; 1975, ch. 351, 1; 1977, ch. 321, 3; 1979, ch. 280, 14; 1981, ch. 354, 3; 1983, ch. 199, 3; 1991, ch. 122, 4; 2003, ch. 47, 3; 2003, ch. 47, 10; 2005, ch. 3, 3; 2005, ch. 255, 1; 2011, ch. 184, 3.



Section 51-1-8 - Claims for benefits.

51-1-8. Claims for benefits.

A. Claims for benefits shall be made in accordance with such regulations as the secretary may prescribe. Each employer shall post and maintain printed notices, in places readily accessible to employees, concerning their rights to file claims for unemployment benefits upon termination of their employment. Such notices shall be supplied by the division to each employer without cost to the employer.

B. A representative designated by the secretary as a claims examiner shall promptly examine the application and each weekly claim and, on the basis of the facts found, shall determine whether the claimant is unemployed, the week with respect to which benefits shall commence, the weekly benefit amount payable, the maximum duration of benefits, whether the claimant is eligible for benefits pursuant to Section 51-1-5 NMSA 1978 and whether the claimant shall be disqualified pursuant to Section 51-1-7 NMSA 1978. With the approval of the secretary, the claims examiner may refer, without determination, claims or any specified issues involved therein that raise complex questions of fact or law to a hearing officer for the division for a fair hearing and decision in accordance with the procedure described in Subsection D of this section. The claims examiner shall promptly notify the claimant and any other interested party of the determination and the reasons therefor. Unless the claimant or interested party, within fifteen calendar days after the date of notification or mailing of the determination, files an appeal from the determination, the determination shall be the final decision of the division; provided that the claims examiner may reconsider a nonmonetary determination if additional information not previously available is provided or obtained or whenever the claims examiner finds an error in the application of law has occurred, but no redetermination shall be made more than twenty days from the date of the initial nonmonetary determination. Notice of a nonmonetary redetermination shall be given to all interested parties and shall be subject to appeal in the same manner as the original nonmonetary determination. If an appeal is pending at the time a redetermination is issued, the appeal, unless withdrawn, shall be treated as an appeal from the redetermination.

C. In the case of a claim for waiting period credit or benefits, "interested party", for purposes of determinations and adjudication proceedings and notices thereof, means:

(1) in the event of an issue concerning a separation from work for reasons other than lack of work, the claimant's most recent employer or most recent employing unit;

(2) in the event of an issue concerning a separation from work for lack of work, the employer or employing unit from whom the claimant separated for reasons other than lack of work if the claimant has not worked and earned wages in insured work or bona fide employment other than self-employment in an amount equal to or exceeding five times the claimant's weekly benefit amount; or

(3) in all other cases involving the allowance or disallowance of a claim, the secretary, the claimant and any employing unit directly involved in the facts at issue.

D. Upon appeal by any party, a hearing officer designated by the secretary shall afford the parties reasonable opportunity for a fair hearing to be held de novo, and the hearing officer shall issue findings of fact and a decision that affirms, reverses or modifies the determination of the claims examiner or tax representative on the facts or the law, based upon the evidence introduced at such hearing, including the documents and statements in the claim or tax records of the division. All hearings shall be held in accordance with regulations of the secretary and decisions issued promptly in accordance with time lapse standards promulgated by the secretary of the United States department of labor. The parties shall be duly notified of the decision, together with the reasons therefor, which shall be deemed to be the final decision of the department, unless within fifteen days after the date of notification or mailing of the decision further appeal is initiated pursuant to Subsection H of this section.

E. Except with the consent of the parties, no hearing officer or members of the board of review, established in Subsection F of this section, or secretary shall sit in any administrative or adjudicatory proceeding in which:

(1) either of the parties is related to the hearing officer, member of the board of review or secretary by affinity or consanguinity within the degree of first cousin;

(2) the hearing officer, member of the board of review or secretary was counsel for either party in that action; or

(3) the hearing officer, member of the board of review or secretary has an interest that would prejudice the rendering of an impartial decision.

The secretary, any member of the board of review or appeal tribunal hearing officer shall withdraw from any proceeding in which the hearing officer, member of the board of review or secretary cannot accord a fair and impartial hearing or when a reasonable person would seriously doubt whether the hearing officer, board member or secretary could be fair and impartial. Any party may request a disqualification of any appeal tribunal hearing officer or board of review member by filing an affidavit with the board of review or appeal tribunal promptly upon discovery of the alleged grounds for disqualification, stating with particularity the grounds upon which it is claimed that the person cannot be fair and impartial. The disqualification shall be mandatory if sufficient factual basis is set forth in the affidavit of disqualification. If a member of the board of review is disqualified or withdraws from any proceeding, the remaining members of the board of review may appoint an appeal tribunal hearing officer to sit on the board of review for the proceeding involved.

F. There is established within the department, for the purpose of providing higher level administrative appeal and review of determinations of a claims examiner or decisions issued by a hearing officer pursuant to Subsection B or D of this section, a "board of review" consisting of three members. Two members shall be appointed by the governor with the consent of the senate. The members so appointed shall hold office at the pleasure of the governor for terms of four years. One member appointed by the governor shall be a person who, on account of previous vocation, employment or affiliation, can be classed as a representative of employers, and the other member appointed by the governor shall be a person who, on account of previous vocation, employment or affiliation, can be classed as a representative of employees. The third member shall be an employee of the department appointed by the secretary who shall serve as chair of the board. Either member of the board of review appointed by the governor who has missed two consecutive meetings of the board may be removed from the board by the governor. Actions of the board shall be taken by majority vote. If a vacancy on the board in a position appointed by the governor occurs between sessions of the legislature, the position shall be filled by the governor until the next regular legislative session. The board shall meet at the call of the secretary. Members of the board appointed by the governor shall be paid per diem and mileage in accordance with the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] for necessary travel to attend regularly scheduled meetings of the board of review for the purpose of conducting the board's appellate and review duties.

G. The board of review shall hear and review all cases appealed in accordance with Subsection H of this section. The board of review may affirm, reverse or modify the decision of the hearing officer or remand any matter to the claims examiner, tax representative or hearing officer for further proceedings. Each member appointed by the governor shall be compensated at the rate of fifteen dollars ($15.00) for each case reviewed up to a maximum compensation of twelve thousand dollars ($12,000) in any one fiscal year.

H. Any party aggrieved by a final decision of a hearing officer may file, in accordance with regulations prescribed by the secretary, an application for appeal and review of the decision with the secretary. The secretary shall review the application and shall, within fifteen days after receipt of the application, either affirm the decision of the hearing officer, reverse the decision of the hearing officer, modify the decision of the hearing officer, remand the matter to the hearing officer, tax representative or claims examiner for an additional hearing or refer the decision to the board of review for further review and decision on the merits of the appeal. If the secretary affirms, reverses or modifies the decision of the hearing officer, that decision shall be the final administrative decision of the department and any appeal therefrom shall be taken to the district court in accordance with the provisions of Subsections M and N of this section. If the secretary remands a matter to a hearing officer, tax representative or claims examiner for an additional hearing, judicial review shall be permitted only after issuance of a final administrative decision. If the secretary refers the decision of the hearing officer to the board of review for further review, the board's decision on the merits of the appeal shall be the final administrative decision of the department, which may be appealed to the district court in accordance with the provisions of Subsections M and N of this section. If the secretary takes no action within fifteen days of receipt of the application for appeal and review, the decision shall be promptly scheduled for review by the board of review as though it had been referred by the secretary. The secretary may request the board of review to review a decision of a hearing officer that the secretary believes to be inconsistent with the law or with applicable rules of interpretation or that is not supported by the evidence, and the board of review shall grant the request if it is filed within fifteen days of the issuance of the decision of the hearing officer. The secretary may also direct that any pending determination or adjudicatory proceeding be removed to the board of review for a final decision. If the board of review holds a hearing on any matter, the hearing shall be conducted by a quorum of the board of review in accordance with regulations prescribed by the secretary for hearing appeals. The board of review shall promptly notify the interested parties of its findings of fact and decision. A decision of the board of review on any disputed matter reviewed and decided by it shall be based upon the law and the lawful rules of interpretation issued by the secretary, and it shall be the final administrative decision of the department, except in cases of remand. If the board of review remands a matter to a hearing officer, claims examiner or tax representative, judicial review shall be permitted only after issuance of a final administrative decision.

I. Notwithstanding any other provision of this section granting any party the right to appeal, benefits shall be paid promptly in accordance with a determination or a decision of a claims examiner, hearing officer, secretary, board of review or reviewing court, regardless of the pendency of the period to file an appeal or petition for judicial review that is provided with respect thereto in Subsection D or M of this section or the pendency of any such filing or petition until such determination or decision has been modified or reversed by a subsequent decision. The provisions of this subsection shall apply to all claims for benefits pending on the date of its enactment.

J. If a determination or decision allowing benefits is finally modified or reversed, the appropriate contributing employer will be relieved of benefit charges in accordance with Subsection A of Section 51-1-11 NMSA 1978.

K. The manner in which disputed claims shall be presented, the reports thereon required from the claimant and from employers and the conduct of hearings and appeals shall be in accordance with rules prescribed by the secretary for determining the rights of the parties, whether or not the rules conform to common law or statutory rules of evidence and other technical rules of procedure. A hearing officer or the board of review may refer to the secretary for interpretation any question of controlling legal significance, and the secretary shall issue a declaratory interpretation, which shall be binding upon the decision of the hearing officer and the board of review. A full and complete record shall be kept of all proceedings in connection with a disputed claim. All testimony at any hearing upon a disputed claim shall be recorded but need not be transcribed unless the disputed claim is appealed to the district court.

L. Witnesses subpoenaed pursuant to this section shall be allowed fees at a rate fixed by the secretary. Such fees and all administrative expenses of proceedings involving disputed claims shall be deemed a part of the expense of administering the Unemployment Compensation Law.

M. Any determination or decision of a claims examiner or hearing officer or by a representative of the tax section of the department in the absence of an appeal therefrom as provided by this section shall become final fifteen days after the date of notification or mailing thereof, and judicial review thereof shall be permitted only after any party claiming to be aggrieved thereby has exhausted the remedies as provided in Subsection H of this section. The division and any employer or claimant who is affected by the decision shall be joined as a party in any judicial action involving the decision. All parties shall be served with an endorsed copy of the petition within thirty days from the date of filing and an endorsed copy of the order granting the petition within fifteen days from entry of the order. Service on the department shall be made on the secretary or the secretary's designated legal representative either by mail with accompanying certification of service or by personal service. The division may be represented in a judicial action by an attorney employed by the department or, when requested by the secretary, by the attorney general or any district attorney.

N. The final decision of the secretary or board of review upon any disputed matter may be reviewed both upon the law, including the lawful rules of interpretation issued by the secretary, and the facts by the district court of the county wherein the person seeking the review resides upon certiorari, unless it is determined by the district court where the petition is filed that, as a matter of equity and due process, venue should be in a different county. For the purpose of the review, the division shall return on certiorari the reports and all of the evidence heard by it on the reports and all the papers and documents in its files affecting the matters and things involved in such certiorari. The district court shall render its judgment after hearing, and either the department or any other party affected may appeal from the judgment to the court of appeals in accordance with the rules of appellate procedure. Certiorari shall not be granted unless applied for within thirty days from the date of the final decision of the secretary or board of review. Certiorari shall be heard in a summary manner and shall be given precedence over all other civil cases except cases arising under the Workers' Compensation Act. It is not necessary in any proceedings before the division to enter exceptions to the rulings, and no bond shall be required in obtaining certiorari from the district court, but certiorari shall be granted as a matter of right to the party applying therefor.

History: Laws 1936 (S.S.), ch. 1, 6; 1941 Comp., 57-806; 1953 Comp., 59-9-6; Laws 1953, ch. 121, 4; 1972, ch. 5, 1; 1973, ch. 216, 1; 1979, ch. 280, 15; 1981, ch. 354, 4; 1983, ch. 199, 4; 1987, ch. 63, 2; 1990, ch. 18, 3; 1991, ch. 122, 5; 1993, ch. 209, 3; 1994, ch. 89, 1; 1996, ch. 33, 1; 1998, ch. 91, 2; 2004, ch. 93, 1; 2013, ch. 132, 1; 2013, ch. 133, 1.



Section 51-1-8.1 - Voluntary withholding of federal income tax.

51-1-8.1. Voluntary withholding of federal income tax.

A. Every individual filing a new claim for unemployment compensation shall, at the time of filing such claim, be advised in writing that:

(1) unemployment compensation is subject to federal, state and local income tax;

(2) requirements exist pertaining to estimated tax payments;

(3) the individual may elect to have federal income tax deducted and withheld from the individual's unemployment compensation payments at the amount specified in the Internal Revenue Code of 1986; and

(4) the individual is permitted to change a previously elected withholding status one time during each benefit year.

B. Amounts deducted and withheld from unemployment compensation shall remain in the fund until transferred to the federal internal revenue service.

C. The division shall follow all procedures specified by the United States department of labor and the federal internal revenue service pertaining to the deducting and withholding of income tax.

D. Amounts shall be deducted and withheld under this section only after amounts are deducted and withheld for any overpayments of unemployment compensation, child support obligations or any other amounts required to be deducted and withheld under the Unemployment Compensation Law.

E. The provisions of this section apply to unemployment compensation payments made after December 31, 1996.

History: Laws 1996, ch. 33, 2.



Section 51-1-9 - Contributions; computation; payment.

51-1-9. Contributions; computation; payment.

A. Contributions shall accrue and become payable by each employer for each calendar year in which he is subject to the payments of contributions under the Unemployment Compensation Law, with respect to wages for employment as provided in Subsection T of Section 51-1-42 NMSA 1978. Such contributions shall become due and be paid by each employer to the department for the fund in accordance with such regulations and at such times as the secretary may prescribe and shall not be deducted, in whole or in part, from the wages of individuals in his employ.

B. In the payment of any contributions, a fractional part of a cent shall be disregarded unless it amounts to one-half cent ($.005) or more, in which case it shall be increased to one cent ($.01).

History: 1953 Comp., 59-9-7, enacted by Laws 1961, ch. 139, 1; 1971, ch. 209, 2; 1977, ch. 320, 1; 1979, ch. 280, 16; 1980, ch. 50, 2; 1981, ch. 354, 5.



Section 51-1-10 - Rate of contribution.

51-1-10. Rate of contribution.

For any contributions assessed against an employer under the provisions of the Unemployment Compensation Law of New Mexico prior to January 1, 1977, the base wage upon which contributions must be paid and the rate of contributions assessable shall be the base wage and rates in effect by law as of the date such contributions became due and payable to the department.

History: 1953 Comp., 59-9-7.1, enacted by Laws 1977, ch. 320, 2; 1979, ch. 280, 17.



Section 51-1-11 - Employer contribution rates; benefits chargeable; unemployment compensation fund adequate reserve; reserve factor; excess claims premium; definitions.

51-1-11. Employer contribution rates; benefits chargeable; unemployment compensation fund adequate reserve; reserve factor; excess claims premium; definitions.

A. Benefits paid to an individual shall be charged to the individual's base-period employers on a pro rata basis according to the proportion of the individual's total base-period wages received from each employer, except that no benefits paid to a claimant as extended benefits under the provisions of Section 51-1-48 NMSA 1978 shall be charged to any base-period employer who is not on a reimbursable basis and who is not a governmental entity and, except as the secretary shall by rule prescribe otherwise, in the case of benefits paid to an individual who:

(1) left the employ of a base-period employer who is not on a reimbursable basis voluntarily without good cause in connection with the individual's employment;

(2) was discharged from the employment of a base-period employer who is not on a reimbursable basis for misconduct connected with the individual's employment;

(3) is employed part time by a base-period employer who is not on a reimbursable basis and who continues to furnish the individual the same part-time work while the individual is separated from full-time work for a nondisqualifying reason; or

(4) received benefits based upon wages earned from a base-period employer who is not on a reimbursable basis while attending approved training under the provisions of Subsection E of Section 51-1-5 NMSA 1978.

B. The division shall not charge a contributing or reimbursing base-period employer with any portion of benefit amounts that the division can bill to or recover from the federal government as either regular or extended benefits.

C. The division shall not charge a contributing base-period employer with any portion of benefits paid to an individual for dependent allowance or because the individual to whom benefits are paid:

(1) separated from employment due to domestic abuse, as "domestic abuse" is defined in Section 40-13-2 NMSA 1978; or

(2) voluntarily left work to relocate because of a spouse, who is in the military service of the United States or the New Mexico national guard, receiving permanent change of station orders, activation orders or unit deployment orders.

D. All contributions to the fund shall be pooled and available to pay benefits to any individual entitled thereto, irrespective of the source of the contributions.

E. In the case of a transfer of an employing enterprise, notwithstanding any other provision of law, the experience history of the transferred enterprise shall be transferred from the predecessor employer to the successor under the following conditions and in accordance with the applicable rules of the secretary:

(1) except as otherwise provided in this subsection, for the purpose of this subsection, two or more employers who are parties to or the subject of any transaction involving the transfer of an employing enterprise shall be deemed to be a single employer and the experience history of the employing enterprise shall be transferred to the successor employer if the successor employer has acquired by the transaction all of the business enterprises of the predecessor; provided that:

(a) all contributions, interest and penalties due from the predecessor employer have been paid;

(b) notice of the transfer has been given in accordance with the rules of the secretary during the calendar year of the transaction transferring the employing enterprise or the date of the actual transfer of control and operation of the employing enterprise;

(c) the successor shall notify the division of the acquisition on or before the due date of the successor's first wage and contribution report. If the successor employer fails to notify the division of the acquisition within this time limit, the division, when it receives actual notice, shall effect the transfer of the experience history and applicable rate of contribution retroactively to the date of the acquisition, and the successor shall pay a penalty of fifty dollars ($50.00); and

(d) where the transaction involves only a merger, consolidation or other form of reorganization without a substantial change in the ownership and controlling interest of the business entity, as determined by the secretary, the limitations on transfers stated in Subparagraphs (a), (b) and (c) of this paragraph shall not apply. A party to a merger, consolidation or other form of reorganization described in this subparagraph shall not be relieved of liability for any contributions, interest or penalties due and owing from the employing enterprise at the time of the merger, consolidation or other form of reorganization;

(2) the applicable experience history may be transferred to the successor in the case of a partial transfer of an employing enterprise if the successor has acquired one or more of the several employing enterprises of a predecessor but not all of the employing enterprises of the predecessor and each employing enterprise so acquired was operated by the predecessor as a separate store, factory, shop or other separate employing enterprise and the predecessor, throughout the entire period of the contribution with liability applicable to each enterprise transferred, has maintained and preserved payroll records that, together with records of contribution liability and benefit chargeability, can be separated by the parties from the enterprises retained by the predecessor to the satisfaction of the secretary or the secretary's delegate. A partial experience history transfer will be made only if the successor:

(a) notifies the division of the acquisition, in writing, not later than the due date of the successor's first quarterly wage and contribution report after the effective date of the acquisition;

(b) files an application provided by the division that contains the endorsement of the predecessor within thirty days from the delivery or mailing of such application by the division to the successor's last known address; and

(c) files with the application a form with a schedule of the name and social security number of and the wages paid to and the contributions paid for each employee for the three and one-half-year period preceding the computation date through the date of transfer or such lesser period as the enterprises transferred may have been in operation. The application and form shall be supported by the predecessor's permanent employment records, which shall be available for audit by the division. The application and form shall be reviewed by the division and, upon approval, the percentage of the predecessor's experience history attributable to the enterprises transferred shall be transferred to the successor. The percentage shall be obtained by dividing the taxable payrolls of the transferred enterprises for such three and one-half-year period preceding the date of computation or such lesser period as the enterprises transferred may have been in operation by the predecessor's entire payroll;

(3) if, at the time of a transfer of an employing enterprise in whole or in part, both the predecessor and the successor are under common ownership, then the experience history attributable to the transferred business shall also be transferred to and combined with the experience history attributable to the successor employer. The rates of both employers shall be recalculated and made effective immediately upon the date of the transfer;

(4) whenever a person, who is not currently an employer, acquires the trade or business of an employing enterprise, the experience history of the acquired business shall not be transferred to the successor if the secretary or the secretary's designee finds that the successor acquired the business solely or primarily for the purpose of obtaining a lower rate of contributions. Instead, the successor shall be assigned the applicable new employer rate pursuant to this section. In determining whether the business was acquired solely or primarily for the purpose of obtaining a lower rate of contribution, the secretary or the secretary's designee shall consider:

(a) the cost of acquiring the business;

(b) whether the person continued the business enterprise of the acquired business;

(c) how long such business enterprise was continued; and

(d) whether a substantial number of new employees was hired for performance of duties unrelated to those that the business activity conducted prior to acquisition;

(5) if, following a transfer of experience history pursuant to this subsection, the department determines that a substantial purpose of the transfer of the employing enterprise was to obtain a reduced liability for contributions, then the experience rating accounts of the employers involved shall be combined into a single account and a single rate assigned to the combined account;

(6) the secretary shall adopt such rules as are necessary to interpret and carry out the provisions of this subsection, including rules that:

(a) describe how experience history is to be transferred; and

(b) establish procedures to identify the type of transfer or acquisition of an employing enterprise; and

(7) a person who knowingly violates or attempts to violate a rule adopted pursuant to Paragraph (6) of this subsection, who transfers or acquires, or attempts to transfer or acquire, an employing enterprise for the sole or primary purpose of obtaining a reduced liability for contributions or who knowingly advises another person to violate a rule adopted pursuant to Paragraph (6) of this subsection or to transfer or acquire an employing enterprise for the sole or primary purpose of obtaining a reduced liability for contributions is guilty of a misdemeanor and shall be punished by a fine of not less than one thousand five hundred dollars ($1,500) or more than three thousand dollars ($3,000) or, if an individual, by imprisonment for a definite term not to exceed ninety days or both. In addition, such a person shall be subject to the following civil penalty imposed by the secretary:

(a) if the person is an employer, the person shall be assigned the highest contribution rate established by the provisions of this section for the calendar year in which the violation occurs and the three subsequent calendar years; provided that, if the difference between the increased penalty rate and the rate otherwise applicable would be less than two percent of the employer's payroll, the contribution rate shall be increased by two percent of the employer's payroll for the calendar year in which the violation occurs and the three subsequent calendar years; or

(b) if the person is not an employer, the secretary may impose a civil penalty not to exceed three thousand dollars ($3,000).

F. For each calendar year, if, as of the computation date for that year, an employer has been a contributing employer throughout the preceding twenty-four months, the contribution rate for that employer shall be determined by multiplying the employer's benefit ratio by the reserve factor as determined pursuant to Subsection H of this section and, for each calendar year beginning in calendar year 2017, then multiplying that product by the employer's experience history factor as determined under Subsection I of this section; provided that an employer's contribution rate shall not be less than thirty-three hundredths percent or more than five and four-tenths percent. An employer's benefit ratio is determined by dividing the employer's benefit charges during the immediately preceding fiscal years, up to a maximum of three fiscal years, by the total of the annual payrolls of the same time period, calculated to four decimal places, disregarding any remaining fraction.

G. For each calendar year, if, as of the computation date of that year, an employer has been a contributing employer for less than twenty-four months, the contribution rate for that employer shall be the average of the contribution rates for all contributing employers in the employer's industry, as determined by administrative rule, but shall not be less than one percent or more than five and four-tenths percent; provided that an individual, type of organization or employing unit that acquires all or part of the trade or business of another employing unit, pursuant to Paragraphs (2) and (3) of Subsection E of Section 51-1-42 NMSA 1978, that has a rate of contribution less than average of the contribution rates for all contributing employers in the employer's industry, shall be entitled to the transfer of the contribution rate of the other employing unit to the extent permitted under Subsection E of this section.

H. The division shall ensure that the fund sustains an adequate reserve. An adequate reserve shall be determined to mean that the funds in the fund available for benefits equal the total amount of funds needed to pay between eighteen and twenty-four months of benefits at the average of the five highest years of benefits paid in the last twenty-five years. For the purpose of sustaining an adequate reserve, the division shall determine a reserve factor to be used when calculating an employer's contribution rate pursuant to Subsection F of this section by rule promulgated by the secretary. The rules shall set forth a formula that will set the reserve factor in proportion to the difference between the amount of funds available for benefits in the fund, as of the computation date, and the adequate reserve, within the following guidelines:

(1) 1.0000 if, as of the computation date, there is an adequate reserve;

(2) between 0.5000 and 0.9999 if, as of the computation date, there is greater than an adequate reserve; and

(3) between 1.0001 and 4.0000 if, as of the computation date, there is less than an adequate reserve.

I. For each calendar year beginning in calendar year 2017, if, as of the computation date for that calendar year, an employer has been a contributing employer throughout the preceding twenty-four months, the employer's experience history factor shall be determined as of the computation date and shall be based on the employer's reserve. The employer's reserve shall be calculated as the difference between all of the employer's previous years' contribution payments and all of the employer's previous years' benefit charges, divided by the average of the employer's annual payrolls for the immediately preceding fiscal years, up to a maximum of three fiscal years.

If an employer's reserve is:

6.0% and over

5.0%-5.9%

4.0%-4.9%

3.0%-3.9%

2.0%-2.9%

1.0%-1.9%

0.0%-0.9%

Under 0.0%

The employer's experience

history factor is:

0.4000

0.5000

0.6000

0.7000

0.8000

0.9000

0.9500

1.0000.

J. If an employer's contribution rate pursuant to Subsection F of this section is calculated to be greater than five and four-tenths percent, notwithstanding the limitation pursuant to Subsection F of this section, the employer shall be charged an excess claims premium in addition to the contribution rate applicable to the employer; provided that an employer's excess claims premium shall not exceed one percent of the employer's annual payroll. The excess claims premium shall be determined by multiplying the employer's excess claims rate by the employer's annual payroll. An employer's excess claims rate shall be determined by multiplying the difference of the employer's contribution rate, notwithstanding the limitation pursuant to Subsection F of this section, less five and four-tenths percent by ten percent.

K. Effective calendar year 2017, any other provision of law notwithstanding, an employer's contribution rate plus the employer's excess claims rate, if any, shall increase by no more than two percentage points from one calendar year to the next.

L. The division shall promptly notify each employer of the employer's rate of contributions and excess claims premium as determined for any calendar year pursuant to this section. Such notification shall include the amount determined as the employer's annual payroll, the total of all of the employer's contributions paid on the employer's behalf for all past years and total benefits charged to the employer for all such years. Such determination shall become conclusive and binding upon the employer unless, within thirty days after the mailing of notice thereof to the employer's last known address or in the absence of mailing, within thirty days after the delivery of such notice, the employer files an application for review and redetermination, setting forth the employer's reason therefor. The employer shall be granted an opportunity for a fair hearing in accordance with rules prescribed by the secretary, but an employer shall not have standing, in any proceeding involving the employer's rate of contributions or contribution liability, to contest the chargeability to the employer of any benefits paid in accordance with a determination, redetermination or decision pursuant to Section 51-1-8 NMSA 1978, except upon the ground that the services on the basis of which such benefits were found to be chargeable did not constitute services performed in employment for the employer and only in the event that the employer was not a party to such determination, redetermination or decision, or to any other proceedings under the Unemployment Compensation Law in which the character of such services was determined. The employer shall be promptly notified of the decision on the employer's application for redetermination, which shall become final unless, within fifteen days after the mailing of notice thereof to the employer's last known address or in the absence of mailing, within fifteen days after the delivery of such notice, further appeal is initiated pursuant to Subsection D of Section 51-1-8 NMSA 1978.

M. The division shall provide each contributing employer, within ninety days of the end of each calendar quarter, a written determination of benefits chargeable to the employer. Such determination shall become conclusive and binding upon the employer for all purposes unless, within thirty days after the mailing of the determination to the employer's last known address or in the absence of mailing, within thirty days after the delivery of such determination, the employer files an application for review and redetermination, setting forth the employer's reason therefor. The employer shall be granted an opportunity for a fair hearing in accordance with rules prescribed by the secretary, but an employer shall not have standing in any proceeding involving the employer's contribution liability to contest the chargeability to the employer of any benefits paid in accordance with a determination, redetermination or decision pursuant to Section 51-1-8 NMSA 1978, except upon the ground that the services on the basis of which such benefits were found to be chargeable did not constitute services performed in employment for the employer and only in the event that the employer was not a party to such determination, redetermination or decision, or to any other proceedings under the Unemployment Compensation Law in which the character of such services was determined. The employer shall be promptly notified of the decision on the employer's application for redetermination, which shall become final unless, within fifteen days after the mailing of notice thereof to the employer's last known address or in the absence of mailing, within fifteen days after the delivery of such notice, further appeal is initiated pursuant to Subsection D of Section 51-1-8 NMSA 1978.

N. The contributions and excess claims premiums, together with interest and penalties thereon imposed by the Unemployment Compensation Law, shall not be assessed nor shall action to collect the same be commenced more than four years after a report showing the amount of the contributions was due. In the case of a false or fraudulent contribution report with intent to evade contributions or a willful failure to file a report of all contributions due, the contributions and excess claims premiums, together with interest and penalties thereon, may be assessed or an action to collect such contributions may be begun at any time. Before the expiration of such period of limitation, the employer and the secretary may agree in writing to an extension thereof and the period so agreed on may be extended by subsequent agreements in writing. In any case where the assessment has been made and action to collect has been commenced within four years of the due date of any contribution, excess claims premium, interest or penalty, including the filing of a warrant of lien by the secretary pursuant to Section 51-1-36 NMSA 1978, such action shall not be subject to any period of limitation.

O. The secretary shall correct any error in the determination of an employer's rate of contribution during the calendar year to which the erroneous rate applies, notwithstanding that notification of the employer's rate of contribution may have been issued and contributions paid pursuant to the notification. Upon issuance by the division of a corrected rate of contribution, the employer shall have the same rights to review and redetermination as provided in Subsection L of this section.

P. Any interest required to be paid on advances to this state's unemployment compensation fund under Title 12 of the Social Security Act shall be paid in a timely manner as required under Section 1202 of Title 12 of the Social Security Act and shall not be paid, directly or indirectly, by the state from amounts in the state's unemployment compensation fund.

Q. As used in this section:

(1) "annual payroll" means the total taxable amount of remuneration from an employer for employment during a twelve-month period ending on a computation date;

(2) "base-period employers" means the employers of an individual during the individual's base period;

(3) "base-period wages" means the wages of an individual for insured work during the individual's base period on the basis of which the individual's benefit rights were determined;

(4) "common ownership" means that two or more businesses are substantially owned, managed or controlled by the same person or persons;

(5) "computation date" for each calendar year means the close of business on June 30 of the preceding calendar year;

(6) "employing enterprise" means a business activity engaged in by a contributing employing unit in which one or more persons have been employed within the current or the three preceding calendar quarters. An "employing enterprise" includes the employer's work force;

(7) "experience history" means the benefit charges and payroll experience of the employing enterprise;

(8) "knowingly" means having actual knowledge of or acting with deliberate ignorance of or reckless disregard for the prohibition involved;

(9) "predecessor" means the owner and operator of an employing enterprise immediately prior to the transfer of such enterprise;

(10) "successor" means any person that acquires an employing enterprise and continues to operate such business entity; and

(11) "violates or attempts to violate" includes an intent to evade, a misrepresentation or a willful nondisclosure.

History: Laws 2013, ch. 133, 3; 2016, ch. 92, 1.



Section 51-1-12 - Penalty; late payment of contributions.

51-1-12. Penalty; late payment of contributions.

The rate of contribution of an employer shall in no case be raised as a penalty for, or as a result of, the late filing of any notice, report or payment of contributions required under Section 51-1-9 NMSA 1978 or any regulations promulgated thereunder. Effective as to all wages for employment paid on and after July 1, 1965, quarterly wage and contribution reports and contribution payments, if not filed on or before the due date as prescribed by the secretary, shall be subject to the following penalties:

A. if the required report for any calendar quarter is not filed within ten days after due date, a penalty of fifty dollars ($50.00) is to be paid by the employer;

B. if the contributions due on such report are not paid in full within ten days after due date, an additional penalty of five percent but not less than twenty-five dollars ($25.00) is to be paid by the employer on any such contributions remaining unpaid;

C. if any payment required to be made by the Unemployment Compensation Law is attempted to be made by check which is not paid upon presentment, a penalty of twenty-five dollars ($25.00) shall be paid by the employer; and

D. in no case shall any penalty as herein provided or as imposed by this section prior to June 30, 1965 be assessed for any quarter prior to the six completed calendar quarters immediately preceding the quarter in which the employer shall be determined subject to the Unemployment Compensation Law; and in no case shall a penalty for late reporting or late payment of contribution be imposed if, in the opinion of the secretary, an employer's late reporting, late payment of contribution, or both, was occasioned by circumstances beyond the control of the employer, who in good faith exercised reasonable diligence in an effort to comply with the reporting and contribution payment provisions of the Unemployment Compensation Law.

History: 1953 Comp., 59-9-7.3, enacted by Laws 1965, ch. 192, 1; 1979, ch. 280, 19; 1981, ch. 354, 7; 1991, ch. 122, 7.



Section 51-1-13 - Financing benefits paid to employees of nonprofit organizations.

51-1-13. Financing benefits paid to employees of nonprofit organizations.

Benefits paid to employees of nonprofit organizations shall be financed in accordance with the provisions of this section. For the purpose of this section, a "nonprofit organization" is an organization or group of organizations described in Paragraph (8) of Subsection F of Section 51-1-42 NMSA 1978.

A. Any nonprofit organization that, pursuant to Paragraph (8) of Subsection F of Section 51-1-42 NMSA 1978, is subject to the Unemployment Compensation Law shall pay contributions in accordance with the provisions of Section 51-1-9 NMSA 1978, unless it elects, in accordance with this subsection, to pay to the division for the fund an amount equal to the amount of regular benefits and of one-half of the extended benefits paid, that is attributable to service in the employ of such nonprofit organization, to individuals for weeks of unemployment that begin during the effective period of such election.

(1) Any nonprofit organization that becomes subject to the Unemployment Compensation Law after January 1, 1972 may elect to become liable for payments in lieu of contributions for a period of not less than two taxable years by filing a written notice of its election with the division not later than thirty days immediately following the date subjectivity is determined.

(2) Any nonprofit organization that makes an election in accordance with Paragraph (1) of this subsection will continue to be liable for payments in lieu of contributions until it files with the division a written notice terminating its election not later than thirty days prior to the beginning of the taxable year for which such termination shall first be effective.

(3) Any nonprofit organization that has been paying contributions under the Unemployment Compensation Law may change to a reimbursable basis by filing with the division written notice of its election not later than thirty days prior to the beginning of the taxable year for which its election shall first be effective. Such election shall not be terminated by the organization for the following two taxable years.

(4) The division, in accordance with such regulations as the secretary may prescribe, shall notify each nonprofit organization of any determination that it may make of the organization's status as an employer and of the effective date of any election that the organization makes and of any termination of such election. Such determination shall be subject to reconsideration, appeal and review in accordance with regulations of the secretary governing appeals by employers of their liability under Section 51-1-9 NMSA 1978.

B. Payments in lieu of contributions shall be made in accordance with the provisions of this subsection.

(1) At the end of each calendar quarter or at the end of any other period as determined by the secretary, the division shall bill each nonprofit organization or group of such organizations that has elected to make payments in lieu of contributions for an amount equal to the full amount of regular benefits plus one-half of the amount of extended benefits paid during such quarter or other prescribed period that is attributable to service in the employ of such organization.

(2) Effective with the calendar quarter beginning January 1, 1987 and each succeeding calendar quarter, each employer that is liable for payments in lieu of contributions, including governmental entities, shall pay to the division an amount equal to twenty-five percent of the total benefit charges made to each such employer during the four calendar quarters ending the preceding June 30. Such payments shall be made on or before the tenth day of the first month of each calendar quarter.

(3) In the event that any employer liable for making payments in lieu of contributions incurred no benefit charges during the four calendar quarters ending the preceding June 30, the employer shall pay to the division, each calendar quarter, an amount equal to one-eighth of one percent of the employer's annual taxable wages paid for such period for employment as defined in Subsection F of Section 51-1-42 NMSA 1978 and Section 51-1-44 NMSA 1978 as estimated by the secretary. Such payments shall be paid on or before the tenth day of the first month of the calendar quarter.

(4) For each calendar quarter, the secretary shall determine the amount paid by each employer subject to payment in lieu of contributions and the amount of benefits charged to such employer. Each employer who has made payments in an amount less than the amount of benefits charged to the employer shall pay the balance of the amount charged within twenty-five days of the notification by the division. If the quarterly payment made by an employer pursuant to Paragraph (2) of this subsection exceeds the amount of benefits charged to such employer, the excess payment shall be refunded on a quarterly basis.

(5) Payments made by any nonprofit organization under the provisions of this subsection shall not be deducted or deductible, in whole or in part, from the remuneration of individuals in the employ of the organization.

C. Collection of past due payments of amounts in lieu of contributions shall be as provided in this subsection.

(1) Past due payments of amounts in lieu of contributions are subject to the same penalties that are applied to past due contributions pursuant to Section 51-1-12 NMSA 1978.

(2) The provisions of Section 51-1-36 NMSA 1978 shall apply to all contributions or payments of amounts in lieu of contributions for which a nonprofit organization becomes liable pursuant to an election made pursuant to Subsection A of this section.

(3) Any nonprofit organization that elects to become liable for payments in lieu of contributions shall be required, within thirty days after the effective date of its election, to execute and file with the secretary a surety bond or such other surety undertaking or security, which may consist of a cash security deposit, in a form approved by the secretary. With the consent of the secretary, a cash security deposit may be made in three annual installments. This paragraph shall not apply to:

(a) group accounts established pursuant to Subsection E of this section or any member of such a group account; or

(b) governmental entities as defined in Subsection B of Section 51-1-44 NMSA 1978; except that all instrumentalities of governmental entities shall be included as part of the controlling governmental entity or entities for purposes of determining liability for the payment of unemployment compensation contributions.

(4) The amount of the surety bond or other surety undertaking or security required by Paragraph (3) of this subsection shall be equal to 2.7 percent of contribution times the organization's taxable wages paid for employment, as defined in Subsection F of Section 51-1-42 NMSA 1978 and Section 51-1-44 NMSA 1978, for the four calendar quarters immediately preceding the effective date of the election. If the nonprofit organization did not pay wages in each of the preceding four calendar quarters, the amount of surety bond required shall be determined by the secretary based upon an estimate of taxable wages to be paid during the succeeding four calendar quarters. Thereafter, the amount of the surety bond shall be adjusted on the basis of the organization's actual taxable payroll.

(5) If any nonprofit organization that is not required to execute and file a surety bond or other security is delinquent in making payments in lieu of contributions as required pursuant to Subsection B of this section or if any nonprofit organization that is required to execute and maintain a surety bond or other security fails to do so or is delinquent in making payments as required pursuant to Subsection B of this section, the secretary may terminate the organization's election to make payments in lieu of contributions effective as of the beginning of the next taxable year and the termination shall be effective until the organization executes and files with the department a surety bond or other security as required.

(6) Any bond or other surety undertaking or security required under this subsection shall be in force for a period of not less than two taxable years and shall be renewed with the approval of the secretary at such times as the secretary may prescribe.

D. Each employer who is liable for payments in lieu of contributions shall pay to the division for the fund the amount of regular benefits plus the amount of one-half of extended benefits paid that are attributable to service in the employ of that employer in accordance with the provisions of Subsection A of Section 51-1-11 NMSA 1978, except that any employer that is liable for payments in lieu of contributions shall not be relieved of charges for benefits paid to an individual who was separated from the employ of that employer for any reason.

E. Two or more employers who have become liable for payments in lieu of contributions, in accordance with the provisions of Subsection A of this section, Subsection B of Section 51-1-14 NMSA 1978 and Section 51-1-16 NMSA 1978, may file a joint application for the establishment of a group account for the purpose of sharing the cost of benefits paid that are attributable to service in the employ of such employers. Each application shall identify and authorize a group representative to act as the group's agent for the purpose of this subsection. Upon its approval of the application, the division shall establish a group account for the employers effective as of the beginning of the calendar quarter in which it receives the application and shall notify the group's representative of the effective date of the account. The account shall remain in effect for not less than two years and thereafter until terminated at the discretion of the secretary or upon application by the group. Each group account shall be liable for the prepayment of payments in lieu of contributions as provided in Paragraphs (2), (3) and (4) of Subsection B of this section. Each member of the group account shall be liable to the division for payments in lieu of contributions with respect to each calendar quarter in the amount that bears the same ratio to the total benefits paid in the quarter that are attributable to service performed in the employ of all members of the group, as the total wages paid for service in employment for such member during the quarter bear to the total wages paid during the quarter for service performed in the employ of all members of the group. The secretary shall prescribe regulations as the secretary deems necessary with respect to applications for establishment, maintenance and termination of group accounts that are authorized by this subsection, for addition of new members to and withdrawal of active members from the accounts and for the determination of the amounts that are payable under this subsection by members of the group and the time and manner of payments.

F. Each group account may apportion liability for amounts due to the group representative as the group shall determine.

History: 1953 Comp., 59-9-7.4, enacted by Laws 1971, ch. 209, 4; 1973, ch. 216, 3; 1975, ch. 351, 3; 1977, ch. 321, 4; 1979, ch. 280, 20; 1981, ch. 354, 8; 1987, ch. 63, 3; 1991, ch. 122, 8; 2013, ch. 133, 4.



Section 51-1-14 - Financing benefits and extended benefits paid to employees of governmental entities.

51-1-14. Financing benefits and extended benefits paid to employees of governmental entities.

A. State agencies shall make payments in lieu of contributions in accordance with the provisions of Sections 51-1-15 and 51-1-45 NMSA 1978.

B. Local public bodies shall finance benefits paid to an individual based on services performed in their employ by:

(1) participating in the local public body compensation reserve fund;

(2) paying contributions to the department; or

(3) making an election to become liable for payments in lieu of contributions in accordance with the provisions of Subsection B or E of Section 51-1-13 NMSA 1978.

History: 1953 Comp., 59-9-7.5, enacted by Laws 1977, ch. 227, 1; 1979, ch. 280, 21.



Section 51-1-15 - Risk management division; payments in lieu of contributions.

51-1-15. Risk management division; payments in lieu of contributions.

A. Benefits paid to employees of governmental entities covered by the provisions of state government unemployment compensation reserve fund or the local public body unemployment compensation reserve fund shall be financed as follows:

(1) for each state agency, the risk management division of the general services department shall pay from the state government unemployment compensation reserve fund to the department for the unemployment fund an amount equal to the amount of regular benefits and extended benefits paid that is attributable to service in the employ of such state agency to individuals for weeks of unemployment; and

(2) for each local public body covered by the local public body unemployment compensation reserve fund, the risk management division of the general services department shall pay from the local public body unemployment compensation reserve fund to the department for the unemployment fund an amount equal to the amount of regular benefits and extended benefits paid that is attributable to service in the employ of such local public body to individuals for weeks of unemployment.

B. Payments in lieu of contributions shall be made at the end of each calendar quarter. Payment of any bill rendered shall be made by the risk management division not later than thirty days after such bill was mailed or otherwise delivered by the department to the risk management division and to the employer governmental entity unless there has been an application for review and redetermination of the amount due.

C. Payments made by the risk management division under the provisions of this section shall not be deductible, in whole or in part, from the remuneration of individuals in the employ of the governmental entity.

D. Past due payments of amounts in lieu of contributions are subject to the same penalties that are applied to past due contributions under Section 51-1-12 NMSA 1978. The provisions of Section 51-1-36 NMSA 1978 shall apply to all contributions or payments of amounts in lieu of contributions for which the risk management division becomes liable.

E. On the effective date of this act, the secretary shall establish the following group accounts:

(1) "the state account," for funds received from the state government unemployment compensation reserve fund; and

(2) "the local public body account," for funds received from the local public body unemployment compensation reserve fund.

F. Notice of claims for governmental entities participating in the state government unemployment compensation reserve fund or the local public body unemployment compensation reserve fund shall be given to the risk management division. Upon written request, the department shall provide to any governmental entity participating in the state government unemployment compensation reserve fund or the local public body unemployment compensation reserve fund a copy of the notice of claim to the last employer.

History: 1953 Comp., 59-9-7.6, enacted by Laws 1977, ch. 227, 2; 1978, ch. 131, 1; 1979, ch. 280, 22; 1983, ch. 301, 78.



Section 51-1-16 - Financing benefits to employees of local public bodies not participating in the local public body unemployment compensation reserve fund.

51-1-16. Financing benefits to employees of local public bodies not participating in the local public body unemployment compensation reserve fund.

A. Any local public body may elect to make payments in lieu of contributions by paying to the department in accordance with the provisions of the Unemployment Compensation Law for the unemployment fund an amount equal to the amount of regular benefits and extended benefits paid that is attributable to service in the employ of such local public body to individuals for weeks of unemployment.

B. Any local public body electing to make payments in lieu of contributions shall be:

(1) subject to the provisions of Subsections B and E of Section 51-1-13 NMSA 1978 governing the payment of contributions and formation of group accounts by nonprofit organizations; and

(2) required to make an election to become liable for payments in lieu of contributions for a period of not less than two taxable years by filing a written notice of its election with the department.

C. Payments made by any local public body under the provisions of this section shall not be deducted or deductible, in whole or in part, from the remuneration of individuals in the employ of the local public body.

D. The secretary shall have the authority, in accordance with established principles of law, to determine what constitutes a separate local public body for the purposes of this section.

E. Local public bodies electing to make payments in lieu of contributions through a group account, pursuant to Subsection E of Section 51-1-13 NMSA 1978, may authorize the group agent to invest money deposited in the group account. Money deposited in the group account and any income from such account shall be held in trust and deposited in a segregated account. Money in the account may be invested only in legal investments for the state permanent fund. Money in the account shall be used for the purpose of the account, including but not limited to paying the cost of benefits, penalties and interest and the cost of administering the account.

History: 1953 Comp., 59-9-7.7, enacted by Laws 1977, ch. 227, 3; 1978, ch. 131, 2; 1979, ch. 280, 23.



Section 51-1-17 - Budgets; governmental entities.

51-1-17. Budgets; governmental entities.

A. The department of finance and administration shall not approve the budget of any governmental entity which has failed to budget sufficient revenues to pay unemployment compensation benefits as required by the Unemployment Compensation Law.

B. The risk management division of the general services department annually on or before April 15 shall prescribe schedules of minimum rates per employee to be budgeted by governmental entities for the succeeding fiscal year. Rate schedules prescribed by the risk management division shall take into account the prior experience of the governmental entity, the amount of reserves the governmental entity has on deposit with the department of finance and administration or in a separate account earmarked for the payment of unemployment compensation claims and, if the governmental entity participates in the state government unemployment compensation reserve fund or the local public body unemployment compensation reserve fund, the balance in the fund.

History: 1953 Comp., 59-9-7.8, enacted by Laws 1977, ch. 227, 4; 1978, ch. 131, 3; 1983, ch. 301, 79.



Section 51-1-18 - Period, election and termination of employer's coverage.

51-1-18. Period, election and termination of employer's coverage.

A. Except as otherwise provided in Subsection C of this section, any employing unit that is or becomes an employer subject to the Unemployment Compensation Law within any calendar year shall be subject to the Unemployment Compensation Law during the whole of such calendar year.

B. Except as otherwise provided in Subsection C of this section, an employing unit shall cease to be an employer subject to the Unemployment Compensation Law only as of January 1 of any calendar year if it files with the department, between January 1 and March 15 of the year in which the employing unit desires termination of coverage, a written application for termination of coverage and the secretary finds:

(1) that there was no calendar quarter within the preceding calendar year within which such employing unit paid wages for employment amounting to four hundred fifty dollars ($450) or more or as otherwise provided in Paragraphs (6) and (7) of Subsection F of Section 51-1-42 NMSA 1978; and

(2) that there were no twenty different weeks within the preceding calendar year, whether or not such weeks were consecutive, within which such employing unit employed an individual in employment subject to the Unemployment Compensation Law. For the purpose of this subsection, the two or more employing units mentioned in Paragraphs (2) and (3) of Subsection E of Section 51-1-42 NMSA 1978 shall be treated as a single employing unit. For like cause or when the total experience history of a predecessor employing unit is transferred pursuant to Section 51-1-11 NMSA 1978 or when, in the opinion of the secretary, it is unlikely that an employing unit will have individuals in employment at any time in the future, termination of coverage may be granted on the secretary's own initiative; provided that due notice is given to the employing unit at its last address of record with the department. The provisions of this subsection shall not apply to any governmental unit.

C. An employing unit, not otherwise subject to the Unemployment Compensation Law, that files with the department its written election to become an employer subject hereto for not less than two calendar years shall, with the written approval of such election by the secretary, become an employer subject hereto to the same extent as all other employers, as of the date stated in such approval, and shall cease to be subject hereto as of January 1 of any calendar year subsequent to such two calendar years only if, between the dates of January 1 and March 15 of the year in which the employing unit desires termination of coverage, it has filed with the department a written notice to that effect or the secretary, on his own initiative, has given notice of termination of such coverage.

D. Any employing unit for which services that do not constitute employment, as defined in the Unemployment Compensation Law, are performed may file with the department a written election that all such services performed by individuals in its employ in one or more distinct establishments or places of business shall be deemed to constitute employment for all the purposes of the Unemployment Compensation Law for not less than two calendar years. Upon the written approval of such election by the secretary, such services shall be deemed to constitute employment subject to the Unemployment Compensation Law after the date stated in such approval. Such services shall cease to be deemed employment subject hereto as of January 1 of any calendar year subsequent to such two calendar years only if, between January 1 and March 15 of the year in which the employing unit desires termination of coverage, it has filed with the department a written notice to that effect, or the secretary, on his own initiative, has given notice of termination of such coverage.

E. The secretary may terminate the election of an employer or employing unit made pursuant to Subsection C or D of this section at any time the secretary determines that the employer or employing unit is not abiding by all the requirements of the Unemployment Compensation Law and the regulations issued pursuant thereto, or if the employer or employing unit that has made an election for coverage becomes delinquent in the payment of its contributions or payment in lieu of contributions, interest or penalties.

F. The secretary, on his own initiative or upon written notification from an employer, may suspend such employer's obligation for filing a quarterly wage and contribution report as provided in the Unemployment Compensation Law or any regulation issued pursuant thereto in any case where the employer has ceased to and does not in the immediate future expect to have individuals in employment; provided that this subsection shall not apply or be a bar to the collection of contributions, interest and penalties if, in fact, it is determined that the employer had an individual in employment subject to the Unemployment Compensation Law during the period covered by the suspension.

History: Laws 1936 (S.S.), ch. 1, 8; 1937, ch. 129, 4; 1939, ch. 175, 4; 1941 Comp., 57-808; Laws 1941, ch. 205, 5; 1943, ch. 105, 1; 1953 Comp., 59-9-8; Laws 1971, ch. 209, 5; 1973, ch. 216, 4; 1977, ch. 321, 5; 1978, ch. 165, 3; 1979, ch. 280, 24; 1985, ch. 31, 3; 1998, ch. 91, 4.



Section 51-1-19 - Unemployment compensation fund.

51-1-19. Unemployment compensation fund.

A. There is hereby established as a special fund, separate and apart from all public money, or funds of this state, an "unemployment compensation fund", which shall be administered by the department exclusively for the purposes of this section. The fund shall consist of:

(1) all contributions collected and payments in lieu of contributions collected or due pursuant to the Unemployment Compensation Law;

(2) interest earned upon any money in the fund;

(3) any property or securities acquired through the use of money belonging to the fund;

(4) all earnings of such property or securities;

(5) all money received from the federal unemployment account in the unemployment trust fund in accordance with Title 12 of the Social Security Act, as amended;

(6) all money credited to this state's account in the unemployment trust fund pursuant to Section 903 of the Social Security Act, as amended;

(7) all money received or due from the federal government as reimbursements pursuant to Section 204 of the Federal-State Extended Unemployment Compensation Act of 1970; and

(8) all money received for the fund from any other source. All money in the fund shall be mingled and undivided.

B. The state treasurer shall be the treasurer and custodian of the fund and shall administer the fund in accordance with the directions of the department and shall issue checks upon it in accordance with such regulations as the secretary may prescribe. The state treasurer shall maintain, within the fund, three separate accounts:

(1) a clearing account;

(2) an unemployment trust fund account; and

(3) a benefit account.

C. All money payable to the fund upon receipt thereof by the department shall be forwarded to the treasurer, who shall immediately deposit it in the clearing account. Refunds payable pursuant to Sections 51-1-36 and 51-1-42 NMSA 1978 shall be paid from the clearing account or the benefit account upon checks issued by the treasurer under the direction of the department. After clearance thereof, all money in the clearing account, except as herein otherwise provided, shall be immediately deposited with the secretary of the treasury of the United States to the credit of the account of this state in the unemployment trust fund, established and maintained pursuant to Section 904 of the act of congress known as the Social Security Act, as amended (42 U.S.C. Section 1104), any provisions of law in this state relating to the deposits, administration, release or disbursements of money in the possession or custody of this state to the contrary notwithstanding. The benefit account shall consist of all money requisitioned from this state's account in the unemployment trust fund. Except as herein otherwise provided, money in the clearing and benefit accounts may be deposited by the treasurer, under the direction of the secretary, in any bank or public depository in which general funds of the state may be deposited, but no public deposit insurance charge or premium shall be paid out of the fund. Money in the clearing and benefit accounts shall not be commingled with other state funds but shall be maintained in separate accounts on the books of the depository.

D. All of the money not deposited in the treasury of the United States shall be subject to the general laws applicable to the deposit of public money in the state; and collateral pledged for this purpose shall be kept separate and distinct from any collateral pledged to secure other funds of this state.

E. The state treasurer shall be liable on the state treasurer's official bond for the faithful performance of duties in connection with the unemployment compensation fund provided for under this section. The liability on the official bond of the state treasurer shall be effective immediately upon the enactment of this provision, and such liability shall exist in addition to the liability of any separate bond existent on the effective date of this provision or that may be given in the future. All sums recovered for losses sustained by the fund shall be deposited therein.

F. All money in the clearing account established under this section is hereby appropriated for the purpose of making refunds pursuant to Sections 51-1-36 and 51-1-42 NMSA 1978, and all money in the clearing account not needed for the purpose of making the refunds shall be immediately paid to the secretary of the treasury of the United States to the credit of the account of this state in the unemployment trust fund, and the money in the unemployment trust fund is hereby appropriated for the purposes of this section.

G. Money shall be requisitioned from this state's account in the unemployment trust fund solely for the payment of benefits and for the payment of refunds pursuant to Sections 51-1-36 and 51-1-42 NMSA 1978 in accordance with regulations prescribed by the secretary, except that money credited to this state's account pursuant to Section 903 of the Social Security Act, as amended, shall be used exclusively as provided in Subsection H of this section. The secretary shall, from time to time, requisition from the unemployment trust fund such amounts not exceeding the amounts standing to this state's account therein, as the secretary deems necessary for the payment of such benefits and refunds for a reasonable future period. Upon receipt thereof, the treasurer shall deposit such money in the benefit account and shall issue checks for the payment of benefits solely from such benefit account. Expenditures of such money in the benefit account and refunds from the benefit account or the clearing account shall not be subject to any provisions of law requiring specific appropriations or other formal release by state officers of money in their custody. All money shall be withdrawn from the fund only upon a warrant issued by the department or its duly authorized agent upon the treasurer, and the treasurer upon receipt of such warrants shall issue a check against the fund in accordance with the warrant of the secretary. Any balance of money requisitioned from the unemployment trust fund that remains unclaimed or unpaid in the benefit account after the expiration of the period for which such sums were requisitioned shall either be deducted from estimates for, and may be utilized for, the payment of benefits and refunds during succeeding periods, or in the discretion of the secretary, shall be redeposited with the secretary of the treasury of the United States, to the credit of this state's account in the unemployment trust fund, as provided in Subsection C of this section. All money in the benefit account provided for hereinabove is hereby appropriated for the payment of benefits and refunds as provided herein.

H. Money credited to the account of this state in the unemployment trust fund by the secretary of the treasury of the United States pursuant to Section 903 of the Social Security Act may be requisitioned from this state's account or used only for:

(1) the payment of benefits pursuant to Subsection G of this section; and

(2) the payment of expenses incurred for the administration of the Unemployment Compensation Law and the federal Wagner-Peyser Act; provided that any money requisitioned and used for the payment of expenses incurred for the administration of the Unemployment Compensation Law and the federal Wagner-Peyser Act must be authorized by the enactment of a specific appropriation by the legislature that:

(a) specifies the purpose for which such money is appropriated and the amounts appropriated therefor;

(b) limits the period within which such money may be obligated to a period ending not more than two years after the date of the enactment of the appropriation law, except for amounts distributed to the state of New Mexico on March 13, 2002 pursuant to Section 209 of the federal Temporary Extended Unemployment Compensation Act of 2002;

(c) limits the amount that may be obligated to an amount that does not exceed the amount by which the aggregate of the amounts credited to the account of this state pursuant to Section 903 of the Social Security Act exceeds the aggregate of the amounts used by the state pursuant to this subsection and charged against the amounts transferred to the account of this state; and

(d) notwithstanding the provisions of Paragraph (1) of this subsection, money credited with respect to federal fiscal years 1999, 2000 and 2001 shall be used only for the administration of the Unemployment Compensation Law.

I. Amounts credited to this state's account in the unemployment trust fund under Section 903 of the Social Security Act that are obligated for administration shall be charged against transferred amounts at the exact time the obligation is entered into. The appropriation, obligation and expenditure or other disposition of money appropriated under Subsection H of this section shall be accounted for in accordance with standards established by the United States secretary of labor.

J. Money appropriated under Subsection H of this section for payment of expenses of administration shall be requisitioned as needed for payment of the obligations incurred under such appropriations and, upon requisition, shall be deposited in the unemployment compensation administration fund but, until expended, shall remain a part of the unemployment compensation fund for use only in accordance with the conditions specified in Subsection H of this section, notwithstanding any provision of Section 51-1-34 NMSA 1978. Any money so deposited that will not be expended shall be returned promptly to the account of the state in the unemployment trust fund.

K. The provisions of Subsections A through J of this section to the extent that they relate to the unemployment trust fund, shall be operative only so long as such unemployment trust fund continues to exist and so long as the secretary of the treasury of the United States continues to maintain for this state a separate book account of all funds deposited therein by the state for benefit purposes, together with this state's proportionate share of the earnings of such unemployment trust fund from which no other state is permitted to make withdrawals. If and when such unemployment trust fund ceases to exist, or such separate book account is no longer maintained, all money, properties or securities therein belonging to the unemployment compensation fund of this state shall be transferred to the treasurer of the unemployment compensation fund, who shall hold, invest, transfer, sell, deposit and release such money, properties or securities in a manner approved by the secretary, in accordance with the provisions of this section; provided that such money shall be invested in the following readily marketable classes of securities; bonds or other interest-bearing obligations of the United States and of the state; and provided further that such investment shall at all times be so made that all the assets of the fund shall always be readily convertible into cash when needed for the payment of benefits. The treasurer shall dispose of securities or other properties belonging to the unemployment compensation fund only under the direction of the secretary.

History: Laws 1936 (S.S.), ch. 1, 9; 1939, ch. 175, 5; 1941 Comp., 57-809; Laws 1941, ch. 205, 6; 1947, ch. 209, 4; 1953 Comp., 59-9-9; Laws 1959, ch. 342, 1; 1965, ch. 190, 1; 1973, ch. 216, 5; 1979, ch. 280, 25; 1983, ch. 199, 6; 1998, ch. 91, 5; 2003, ch. 47, 5; 2007, ch. 137, 3; 2010, ch. 55, 3.



Section 51-1-21 - Seal; report.

51-1-21. Seal; report.

The department shall adopt an official seal which shall be judicially noticed. Not later than December 1 of each year it shall submit to the governor a report covering the administration and operation of the Unemployment Compensation Law for the preceding fiscal year ending June 30 and make recommendations for amendments to that act as it deems proper. The report shall include a balance sheet of the money in the fund in which there shall be provided, if possible a reserve against liability in future years, to pay benefits in excess of the then current contributions, which reserves shall be set up by the secretary in accordance with accepted actuarial principles on the basis of statistics of employment, business activity and other relevant factors for the longest possible period.

History: 1953 Comp., 59-9-11, enacted by Laws 1959, ch. 321, 1; 1969, ch. 215, 1; 1979, ch. 280, 26.



Section 51-1-23 - Publication.

51-1-23. Publication.

The department shall cause to be printed for distribution to the public the text of the Unemployment Compensation Law, regulations and general rules, annual reports to the governor and any other material deemed proper, and furnish such to any person upon application.

History: 1953 Comp., 59-9-11.2, enacted by Laws 1959, ch. 321, 3; 1979, ch. 280, 27.



Section 51-1-25 - Advisory councils.

51-1-25. Advisory councils.

The secretary shall appoint a state advisory council composed in each case of men and women and including an equal number of employer and employee representatives who are representative because of their vocation, employment or affiliations, and such members representing the general public as the secretary designates. The council shall aid the department in formulating policies and discussing problems relating to the administration of the Unemployment Compensation Law and in assuring impartiality and freedom for political influence in the solution of such problems. The secretary may also appoint industry or other special councils to perform appropriate services. Council members shall serve without compensation other than for wage loss sustained for attendance at formal meetings of the council or duly constituted committees. Members shall be reimbursed for any travel expense incurred in the same manner as employees of the department.

History: 1953 Comp., 59-9-11.4, enacted by Laws 1959, ch. 321, 5; 1979, ch. 280, 28.



Section 51-1-26 - Employment stabilization.

51-1-26. Employment stabilization.

With the advice and aid of advisory councils, the secretary shall:

A. take appropriate steps to reduce and prevent unemployment;

B. encourage and assist in the adoption of practical methods of vocational training, retraining and vocation guidance;

C. investigate, recommend, advise and assist in the establishment and operation by municipalities, counties, school districts and the state of reserves for public works to be used in times of business depression and unemployment;

D. promote the reemployment of unemployed workers throughout the state in every feasible way; and

E. carry on and publish the results of investigations and research studies.

History: 1953 Comp., 59-9-11.5, enacted by Laws 1959, ch. 321, 6; 1979, ch. 280, 29.



Section 51-1-27 - Records and papers.

51-1-27. Records and papers.

Each employing unit shall keep accurate work records for periods of time and containing information prescribed by regulation. The records shall be open to inspection and subject to being copied by the secretary at any reasonable time and as often as necessary. The secretary may require from any employing unit any sworn or unsworn reports with respect to persons employed by it which are deemed necessary for effective administration of the Unemployment Compensation Law.

History: 1953 Comp., 59-9-11.6, enacted by Laws 1959, ch. 321, 7; 1979, ch. 280, 30.



Section 51-1-28 - Oaths and witnesses.

51-1-28. Oaths and witnesses.

In discharging duties imposed by the Unemployment Compensation Law, [the] board of review or the secretary or his authorized representative has power to administer oaths and affirmations, take depositions, certify to official acts and issue subpoenas to compel attendance of witnesses and production of books, papers, correspondence, memoranda and other records deemed necessary as evidence in connection with a disputed claim or the administration of the Unemployment Compensation Law. Service of subpoenas may be made personally upon the party therein or, at the option of the secretary, by registered mail with return receipt request, addressed to the person to be served at his last know address. When service is made by registered mail the subpoena shall be posted not less than ten days prior to the return day. The registry return receipt of a person served by registered mail, accompanied by a certificate or affidavit of the person mailing the subpoena, constitutes proof of service.

History: 1953 Comp., 59-9-11.7, enacted by Laws 1959, ch. 321, 8; 1979, ch. 280, 31.



Section 51-1-29 - Enforcement of subpoenas; penalty.

51-1-29. Enforcement of subpoenas; penalty.

In case of contumacy or refusal to obey a subpoena, the district court within the jurisdiction of which the inquiry is carried on or within the jurisdiction of which the person guilty of contumacy or refusal to obey is found, resides or transacts business, upon application by the secretary or his authorized representative, has jurisdiction to issue an order requiring the person to appear before the secretary or his authorized representative to produce evidence if ordered or to give testimony touching the matter under investigation or in question. Failure to obey such order of the court may be punished by the court as contempt. Any person who without just cause fails or refuses to attend and testify, to answer any lawful inquiry or to produce books, papers, correspondence, memoranda and other records, if it is in his power to do so, in obedience to a subpoena of the secretary shall be punished by a fine of not less than two hundred dollars ($200) or by imprisonment for not longer than sixty days, or both. Each day such violation continues is a separate offense.

History: 1953 Comp., 59-9-11.8, enacted by Laws 1959, ch. 321, 9; 1979, ch. 280, 32.



Section 51-1-30 - Protection against self-incrimination.

51-1-30. Protection against self-incrimination.

No person is excused from attending and testifying or from producing books, papers, correspondence, memoranda and other records before the secretary or his authorized representative in any cause or proceeding on the ground that testimony or evidence, documentary or otherwise, required of him may tend to incriminate him or subject him to any penalty of forfeiture. No individual may be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which he is compelled, after claiming his privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except that such person is not exempt from prosecution and punishment for perjury committed in so testifying.

History: 1953 Comp., 59-9-11.9, enacted by Laws 1959, ch. 321, 10; 1979, ch. 280, 33.



Section 51-1-31 - State-federal cooperation.

51-1-31. State-federal cooperation.

In the administration of the Unemployment Compensation Law the secretary shall cooperate to the fullest extent possible under the act with the United States secretary of labor in his duties under the Social Security Act, 42 U.S.C. Section 301 et seq., as amended. The secretary shall make reports in the form and containing such information as the secretary of labor may from time to time require, and shall comply with such provisions as the secretary of labor may from time to time find necessary to assure the correctness and verification of such reports. The department shall comply with regulations prescribed by the secretary of labor governing expenditures of such sums as may be allotted and paid to this state under Title 3 of the Social Security Act, 42 U.S.C. Sections 501 through 503, for the purpose of assisting in the administration of the Unemployment Compensation Law.

Upon request, the secretary shall furnish to any agency of the United States charged with administration of public works or assistance through public employment, the name, address, ordinary occupation and employment status of each recipient of benefits, and such recipient's rights to further benefits under the Unemployment Compensation Law.

History: 1953 Comp., 59-9-11.10, enacted by Laws 1959, ch. 321, 11; 1979, ch. 280, 34.



Section 51-1-32 - Disclosure of information; penalty.

51-1-32. Disclosure of information; penalty.

A. Information obtained from any employing unit or individual pursuant to the administration of the Unemployment Compensation Law and determinations as to benefit rights of any individual are confidential and shall not be disclosed or be open to public inspection in any manner revealing the individual's or employing unit's identity, except that such information may be made available to those designated persons and agencies, and for purposes specified in regulations issued by the secretary.

B. Information will be provided from the records of the department only pursuant to an agreement which specifies in addition to other requirements established by the secretary:

(1) the express purpose for which the information will be used;

(2) assurances that the requesting party will protect the confidentiality of the information against unauthorized use or disclosure;

(3) assurances that the requesting agency will reciprocate on a continuing basis in providing information requested by the department in the administration of employment and unemployment compensation programs; and

(4) the obligation of the requesting party or agency to pay to the department the reasonable cost, as determined by the secretary, of providing the information.

C. Any employee or member of the department or board of review who, in violation of the provisions of this section, makes any disclosure of information obtained from any employing unit or individual in the administration of the Unemployment Compensation Law or any person who has obtained any list of applicants for work or of claimants or recipients of benefits under the Unemployment Compensation Law who uses or permits the use of such list for any political purpose shall be fined not less than twenty dollars ($20.00) or more than two hundred dollars ($200) or imprisoned for not more than ninety days or both.

History: 1953 Comp., 59-9-11.11, enacted by Laws 1959, ch. 321, 12; 1961, ch. 201, 1; 1979, ch. 280, 35; 1981, ch. 354, 9; 1985, ch. 31, 4.



Section 51-1-33 - Employment service.

51-1-33. Employment service.

A. State employment service. The New Mexico state employment service, created by Chapter 15, Special Session Laws of 1934 [50-8-1, 50-8-2 NMSA 1978], together with its existing personnel and all of its records, files and property, including office equipment and the unexpired balance of any appropriation, is hereby transferred to the department, and any money available for such offices is hereby transferred and made available to the department for the purpose of maintaining the New Mexico state employment service.

The department in the conduct of such service shall establish and maintain free public employment offices in such manner in such places as may be necessary for the proper administration of this act and for purposes of performing such duties as are within the purview of the act of congress entitled "An Act to provide for the establishment of a national employment system and for cooperation with the States in the promotion of such system and for other purposes," approved June 6, 1933 (48 Stat. 113, U.S.C.A. Title 29, Section 49 (c)), as amended. It shall be the duty of the department to cooperate with any official or agency of the United States having powers or duties under the provisions of the said act of congress, as amended, and to do and perform all things necessary to secure to this state the benefits of the said act of congress, as amended, in the promotion and maintenance of a system of public employment offices. The provisions of the said act of congress, as amended, are hereby accepted by this state, in accordance with Section 4 of said act, and this state will observe and comply with the requirements thereof. The department is hereby designated and constituted the agency of this state for the purposes of said act. The department may cooperate with or enter into agreements with the railroad retirement board with respect to the establishment, maintenance, and use of free employment service facilities.

B. Financing. All money received by this state under the said act of congress as amended, shall be paid into the unemployment compensation administration fund. For the purpose of establishing and maintaining free public employment offices, the department is authorized to enter into agreements with the railroad retirement board, or any other agency of the United States charged with the administration of an unemployment compensation law, with any political subdivision of this state, or with any private, nonprofit organization, and as a part of any such agreement the department may accept money, services or quarters as contribution to the unemployment compensation administration fund. Money hereby made available to the department [is] to be expended as provided by this section and by said act of congress.

History: Laws 1936 (S.S.), ch. 1, 12; 1939, ch. 175, 6; 1941 Comp., 57-812; Laws 1941, ch. 205, 8; 1953 Comp., 59-9-12; Laws 1979, ch. 280, 36.



Section 51-1-34 - Administration funds.

51-1-34. Administration funds.

A. There is created a special fund to be held in the custody of the state treasurer and known as the "unemployment compensation administration fund".

(1) All money paid into the fund is available to the secretary. All money in the fund shall be expended solely for the purposes and in the amount found necessary by the secretary of labor of the United States for the administration of the Unemployment Compensation Law. Except as provided in Subsection B of this section, the fund shall consist of money appropriated by the state, and all money received from the federal government or any of its agencies, including the department of labor of the United States, the railroad retirement board or from any other source for such purpose. Money received from the railroad retirement board as compensation for services or facilities supplied to the board shall be paid into the fund. All money in the fund shall be deposited, administered and disbursed in accordance with the Unemployment Compensation Law and regulations, except that money in the fund shall not be commingled with other state funds but shall be maintained in a separate account on the books of the depository. Any balance in the fund shall not lapse at any time but shall be continuously available for expenditure consistent with the Unemployment Compensation Law. Such money is subject to the general laws applicable to the deposit of public money in New Mexico, and collateral pledged shall be maintained in a separate custody account.

(2) If Section 303(a)(5) of Title 3 of the Social Security Act and Section 3304(a)(4) of the Internal Revenue Code are amended to permit a state agency to use, in financing administrative expenditures incurred in carrying out its employment security functions, some part of the money collected, or to be collected, under the Unemployment Compensation Law, in partial or complete substitution for grants under Title 3, then the Unemployment Compensation Law shall be modified by proclamation and by general rules in the manner and to the extent and within the limits necessary to permit such use under the Unemployment Compensation Law, and the modification is effective on the same date as the use is permissible under federal amendments.

B. There is created a special fund to be held in the custody of the state treasurer and known as the "employment security department fund".

(1) The fund is separate from the unemployment compensation administration fund.

(2) All money paid into the employment security department fund may be expended only pursuant to an appropriation by the legislature or specific provision of law. The department shall submit its annual budget for expenditures from the fund in accordance with the rules and regulations established by the department of finance and administration governing the submission of budgets by state agencies. All balances in the fund at the end of the fiscal year that have not been appropriated for expenditure shall remain in the fund and be invested by the state treasurer until appropriated by the legislature. The money in the fund, except for refunds of interest and penalties erroneously collected, and except for fiscal-year balances, shall be expended solely for the purposes and in the amount found necessary for the payment of the costs of administration not chargeable against federal grants or other funds received for the unemployment compensation administration fund. Nothing in this section shall prevent the unencumbered money of the fund from being used as a revolving fund to cover necessary and proper expenditures for which federal funds have been duly requested but not yet received, subject to the charging of such expenditures against such funds when received. Money shall not be expended or made available for expenditure in any manner that would permit its substitution for, or cause a corresponding reduction in, federal funds that would be available, in the absence of such money, to finance expenditures for the administration of the Unemployment Compensation Law. Except as provided in Paragraph (2) of Subsection B and Subsection D of Section 51-1-38 NMSA 1978, the fund shall consist of all interest collected on delinquent contributions and all penalties provided by the Unemployment Compensation Law and all other money received for the fund from any other source. All money in the fund shall be deposited, administered and disbursed in accordance with this section, except that money in the fund shall not be commingled with other state funds but shall be maintained in a separate account on the books of the depository and is subject to the general laws applicable to the deposit of public money in New Mexico, and collateral pledged shall be maintained in a separate custody account.

C. The state treasurer is liable on the state treasurer's official bond for the faithful performance of duties in connection with the funds created by Subsections A and B of this section, in addition to the liability upon all other bonds.

History: Laws 1936 (S.S.), ch. 1, 13; 1937, ch. 129, 5; 1939, ch. 175, 7; 1941 Comp., 57-813; Laws 1941, ch. 205, 9; 1943, ch. 106, 1; 1947, ch. 209, 6; 1953 Comp., 59-9-13; Laws 1970, ch. 87, 1; 1971, ch. 45, 1; 1973, ch. 216, 6; 1979, ch. 280, 37; 2013, ch. 132, 2.



Section 51-1-35 - Reimbursement of fund.

51-1-35. Reimbursement of fund.

If any money received after June 30, 1941, from the department of labor of the United States of America under Title 3 of the Social Security Act, or any unencumbered balances in the unemployment compensation administration fund as of that date, or any money granted after that date to this state pursuant to the provisions of the Wagner-Peyser Act, or any money made available by this state or its political subdivisions and matched by money granted to this state pursuant to the provisions of the Wagner-Peyser Act, is found by the secretary of labor of the United States of America, because of any action or contingency, to have been lost or been expended for purposes other than, or in amounts in excess of, those found necessary by the secretary of labor of the United States of America for the proper administration of the Unemployment Compensation Law, it is the policy of this state that such money shall be replaced by money appropriated for such purpose from the general fund to the unemployment compensation administration fund for expenditure as provided in Section 51-1-34 NMSA 1978. Upon receipt of notice of such a finding by the secretary of labor of the United States of America, the secretary shall promptly report the amount required for such replacement to the governor and the governor shall at the earliest opportunity, submit to the legislature a request for the appropriation of such amount. This section shall not be construed to relieve this state of its obligation with respect to funds received prior to July 1, 1941, pursuant to the provisions of Title 3 of the Social Security Act.

History: 1941 Comp., 57-814, enacted by Laws 1941, ch. 203, 1; 1953 Comp., 59-9-14; Laws 1973, ch. 216, 7; 1979, ch. 280, 38.



Section 51-1-36 - Collection of contributions.

51-1-36. Collection of contributions.

A. Contributions unpaid on the date on which they are due and payable shall bear interest at the rate of one percent per month from and after such date until payment is received by the division. Interest collected pursuant to this subsection shall be paid into the employment security department fund.

B. If, after due notice, any employer defaults in any payment of contributions or interest thereon, the amount due shall be collected by civil action in the name of the division, and the employer adjudged in default shall pay the costs of such action. Civil actions brought under this section to collect contributions or interest thereon from an employer shall be heard by the court at the earliest possible date and shall be entitled to preference on the calendar of the court, to the same extent as civil actions and appeals of civil actions brought to collect unpaid or underpaid wages, interest and any other amounts due under Section 50-4-26 NMSA 1978, over all other civil actions except petitions for judicial review under this act and worker's compensation cases arising under Chapter 52, Article 1 NMSA 1978 or in the discretion of the secretary, if any contribution or any portion thereof or any interest or penalty imposed by the Unemployment Compensation Law is not paid within thirty days after the same becomes due, the secretary shall, after due notice and opportunity to be heard in accordance with regulations, issue a warrant under its official seal, directed to the sheriff of any county of the state commanding the sheriff to levy upon and sell the real and personal property of the person owning the same, found within that county, of the payment of the amount due and an added amount of ten percent of the contribution in addition to any other penalties imposed and costs of executing the warrant, and to return such warrant to the secretary and pay to the secretary the money collected by virtue thereof, by the time to be specified, not more than thirty days from the date of the warrant. In the event the division does not know the amount of contribution due, and the employer from whom the same is due refuses or fails to make reports showing what the employer or the division claims for the amount of contributions that the division believes to be due, and the division files the warrant for the estimated amount, mailing notice to the employer stating that the division is estimating the amount of contribution due and giving the estimated amount in the notice, the warrant and estimated amount shown shall have the same effect as any other warrant issued under this subsection. If the employer does not make a showing to the satisfaction of the secretary that the estimated amount is incorrect within thirty days after the warrant is filed with the county clerk, then the estimated amount shown in the warrant shall be and become the amount of the contribution due for the period stated in the warrant. The sheriff to whom any warrant, issued under this section, is directed shall, within five days after receipt of the same, file with the county clerk of the sheriff's county a copy thereof, for which the clerk shall make no charge, and thereupon the county clerk shall record the same upon the clerk's records and the day when such copy is filed. Thereupon the amount of the warrant so filed and entered shall become a lien upon all property, real and personal, of the person against whom it is issued, including choses in action, except negotiable instruments not past due; provided, however, that such lien shall be inferior to all other valid liens, encumbrances, mortgages, judgments and assessments that are filed or placed of record prior to the filing of such warrant. The sheriff or a representative of the division thereupon shall levy upon any property of the taxpayer, including negotiable instruments, and the property so levied on shall be sold in all respects with the like effect, and in the same manner as is prescribed by law with respect to executions against property upon judgments of a court of record, and the remedies of garnishment shall apply. Whenever any property or right to property upon which levy has been made is not sufficient to satisfy the claim for which levy is made, the sheriff or a representative of the division may thereafter, and as often as may be necessary, proceed to levy in like manner upon any other property or rights to property subject to levy of the person against whom the claim exists, until the amount due from the person is fully paid. The sheriff shall be entitled to the general fees for services in executing the warrant as now allowed by law for like services, to be collected in the same manner as now provided by law for like services. All costs of executing warrants including mileage of the sheriff serving and executing the same and all other costs in connection with the levy, including advertising or publication costs upon the sale of any property levied upon, shall be collected by the department from the employer from whom contribution is due.

C. In the event of any distribution of an employer's assets pursuant to an order of any court under the laws of this state, including any receivership, assignment for benefit of creditors, adjudicated insolvency, composition or similar proceeding, contributions then or thereafter due shall be paid in full prior to all other claims except taxes and claims for remuneration of not more than two hundred fifty dollars ($250) to each claimant, earned within six months of the commencement of the proceeding. In the event of an employer's adjudication in bankruptcy, judicially confirmed extension proposal, or composition, under the Federal Bankruptcy Code 11 U.S.C. Sec. 10l et seq., contributions then or thereafter due shall be entitled to such priority as is provided in the Federal Bankruptcy Code U.S.C. Title 11, Sec. 507.

D. If, not later than four years after the date on which any contributions or interest thereon are paid, an employing unit that has paid such contributions or interest makes application for an adjustment in connection with subsequent contribution payments or for a refund because such adjustment cannot be made, and the secretary determines that such contributions or interest or any portion was erroneously collected, the secretary shall allow the employing unit to make an adjustment, without interest, in connection with subsequent contribution payments by the employing unit, or if such adjustment cannot be made, the secretary shall refund the amount, without interest, from the fund to which the amount was deposited. For like cause and within the same period, adjustment or refund may be so made on the secretary's own initiative.

E. Any person, group of individuals, partnership or employing unit that acquires the organization, trade or business or substantially all the assets thereof from an employer shall notify the division in writing by registered mail not later than five days prior to the acquisition. Unless such notice is given, such acquisition shall be void as against the division, if, at the time of the acquisition, any contributions are due and unpaid by the previous employer, and the secretary shall have the right to proceed against such employer either in personam or in rem and the assets so acquired shall be subject to attachment for such debt.

History: Laws 1936 (S.S.), ch. 1, 14; 1939, ch. 175, 8; 1941 Comp., 57-815; Laws 1941, ch. 205, 10; 1947, ch. 209, 7; 1953 Comp., 59-9-15; Laws 1953, ch. 121, 7; 1953, ch. 123, 1; 1978, ch. 165, 4; 1979, ch. 280, 39; 1990, ch. 18, 4; 1991, ch. 122, 9; 2013, ch. 182, 2.



Section 51-1-37 - Protection of rights and benefits.

51-1-37. Protection of rights and benefits.

A. Except as provided by Section 51-1-37.1 NMSA 1978, any agreement by an individual to waive, release or commute his rights to benefits or any other rights under the Unemployment Compensation Law shall be void. No agreement by any individual in the employ of any person or concern to pay all or any portion of an employer's contributions or payments in lieu of contributions, required under the Unemployment Compensation Law from such employer, shall be valid. No employer shall directly or indirectly make or require or accept any deduction from the remuneration of individuals in his employ to finance the employer's contributions or payments in lieu of contributions required from him or require or accept any waiver of any right hereunder by an individual in his employ. Any employer or officer or agent of an employer who violates any provisions of this subsection shall, for each offense, be fined not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) or be imprisoned for not more than six months, or both.

B. No individual claiming benefits shall be charged fees of any kind in any proceeding under the Unemployment Compensation Law by the department or its representatives or by any court or any officer thereof. Any individual claiming benefits and any employer in any proceeding before the secretary, his authorized representative or the board of review may be represented by counsel or any other duly authorized agent, but no such counsel or agent shall either charge or receive for such services more than an amount approved by the secretary. Any person who violates any provision of this subsection shall, for each such offense, be fined not less than fifty dollars ($50.00) nor more than five hundred dollars ($500) or imprisoned for not more than six months, or both.

C. Except as provided in Subsection D of this section, any assignment, pledge or encumbrance of any right to benefits which are or may become due or payable under the Unemployment Compensation Law shall be void, and such rights to benefits shall be exempt from levy, execution, attachment, garnishment or any other remedy provided for the collection of debt. Benefits received by any individual, so long as they are not mingled with other funds of the recipient, shall be exempt from a remedy for the collection of debts except debts incurred for necessaries furnished to an individual or his spouse or dependents during the time when he was unemployed. Any waiver of any exemption provided for in this subsection is void.

D. The following actions for collection of the indicated obligations may be taken:

(1) deduction and witholding [withholding] of amounts of unpaid child support pursuant to Section 51-1-37.1 NMSA 1978;

(2) levy by the federal internal revenue service pursuant to Section 6331(h)(2)(C) of the Internal Revenue Code provided that arrangements have been made by the internal revenue service for reimbursement of the division for administrative costs incurred by the division that are attributable to the repayment of uncollected federal internal revenue taxes. Levy of federal income taxes will be made in accordance with such regulations as the secretary may prescribe; and

(3) deduction and withholding of amounts for food stamp overissuances pursuant to Section 51-1-37.2 NMSA 1978.

History: Laws 1936 (S.S.), ch. 1, 15; 1941 Comp., 57-818; 1953 Comp., 59-9-18; Laws 1973, ch. 216, 8; 1979, ch. 280, 40; 1981, ch. 348, 1; 1982, ch. 41, 3; 1998, ch. 91, 6.



Section 51-1-37.1 - Child support obligations.

51-1-37.1. Child support obligations.

A. The division shall notify the human services department of the name of any individual who files a new claim for unemployment compensation and who is determined to be eligible for benefits.

B. The division shall deduct and withhold from any unemployment compensation otherwise payable to an individual who owes child support obligations:

(1) the amount specified by the individual to be deducted and withheld, if an amount is not specified under Paragraph (2) or (3) of this subsection;

(2) the amount specified in an agreement between the individual and the child support enforcement bureau of the human services department, pursuant to Section 454(20)(B)(i) of the Social Security Act, a copy of which has been provided to the division by the child support enforcement bureau; or

(3) any amount otherwise required to be so deducted and withheld from such unemployment compensation pursuant to a writ of garnishment or other legal process for enforcement of judgments issued by any court or administrative agency of competent jurisdiction in any state, territory or possession of the United States or any foreign country with which the United States has an agreement to honor such process directed to the human services department for the purpose of enforcing an individual's obligation to provide child support.

C. Any amount withheld from the unemployment compensation benefits due a claimant shall be considered as payment of unemployment compensation benefits to the claimant and paid by the individual in satisfaction of his child support obligations.

D. The amount of child support obligations withheld by the division pursuant to this section shall be paid to the human services department.

E. As used in this section, "unemployment compensation benefits" means benefits payable under the Unemployment Compensation Law and amounts payable by or through the division pursuant to an agreement under any federal law providing for compensation, assistance or allowance with respect to unemployment.

F. As used in this section, "child support obligations" includes only obligations that are being enforced pursuant to a plan described in Section 454 of the Social Security Act that has been approved by the United States secretary of health and human services under Part D of Title 4 of the Social Security Act.

G. The human services department shall reimburse the division for the administrative costs incurred by it that are attributable to the child support obligations being enforced by the human services department. If the human services department and the division fail to agree on the amount of such administrative costs, the state budget division of the department of finance and administration shall prescribe the amount of administrative costs to be reimbursed.

History: 1978 Comp., 51-1-37.1, enacted by Laws 1982, ch. 41, 4; 1983, ch. 199, 7; 1998, ch. 91, 7.



Section 51-1-37.2 - Food stamp overissuances.

51-1-37.2. Food stamp overissuances.

A. The division shall notify the human services department of the name and social security number of any individual who files a new claim for unemployment compensation and who is determined to be eligible for benefits. This information provided by the division shall be used by the human services department to determine whether any eligible individual owes an uncollected overissuance of food stamp coupons, as defined in Section 13(c)(1) of the federal Food Stamp Act of 1977.

B. The division shall deduct and withhold from any unemployment compensation benefits payable to an individual who owes an uncollected overissuance:

(1) the amount specified by the individual to the division to be deducted and withheld under this subsection;

(2) the amount, if any, determined pursuant to an agreement submitted to the human services department pursuant to Section 13(c)(3)(A) of the federal Food Stamp Act of 1977; or

(3) any amount otherwise required to be deducted and withheld from unemployment compensation pursuant to Section 13(c)(3)(B) of the federal Food Stamp Act of 1977.

C. Any amount deducted and withheld pursuant to this section shall be paid by the division to the human services department.

D. Any amount deducted and withheld pursuant to Subsection B of this section shall for all purposes be treated as if it were paid to the individual as unemployment compensation and paid by such individual to the human services department as repayment of the individual's uncollected overissuance.

E. As used in this section, "unemployment compensation benefits" means any benefits payable pursuant to the Unemployment Compensation Law and amounts payable pursuant to an agreement pursuant to any federal law providing for compensation, assistance or allowances with respect to unemployment.

F. This section applies only if arrangements have been made for reimbursement by the human services department for the administrative costs incurred by the division pursuant to this section that are attributable to the repayment of uncollected overissuances to the human services department.

History: 1978 Comp., 51-1-37.2, enacted by Laws 1998, ch. 91, 8.



Section 51-1-38 - Penalties; liability for benefit overpayment.

51-1-38. Penalties; liability for benefit overpayment.

A. Whoever makes a false statement or representation knowing it to be false or knowingly fails to disclose a material fact, to obtain or increase any benefit or other payment under the Unemployment Compensation Law either for that person or for any other person, shall be punished by a fine of not more than one hundred dollars ($100) or by imprisonment for not longer than thirty days or by both such fine and imprisonment, and each such false statement or misrepresentation or failure to disclose a material fact shall constitute a separate offense. In any case where, after notice and an opportunity to be heard, any person is found by the secretary to have so obtained or increased the amount of any benefit for the person, the person shall, in addition to other penalties provided herein, forfeit all benefit rights under the Unemployment Compensation Law for a period of not more than one year from and after such determination.

B. In addition to the penalty pursuant to Subsection A of this section, whoever makes a false statement or representation knowing it to be false or knowingly fails to disclose a material fact to obtain or increase any benefit or other payment under the Unemployment Compensation Law, either for that person or for any other person, shall be required to pay a civil penalty of twenty-five percent of the amount of overpaid benefits, collected in the manner provided in Subsection B of Section 51-1-36 NMSA 1978. The penalty shall be distributed as follows:

(1) fifteen percent of the amount of overpaid benefits shall be distributed to the fund; and

(2) ten percent of the amount of overpaid benefits shall be distributed to the employment security department fund created pursuant to Subsection B of Section 51-1-34 NMSA 1978.

C. Any employing unit or any officer or agent of an employing unit or any other person who makes a false statement or representation knowing it to be false or who knowingly fails to disclose a material fact, to prevent or reduce the payment of benefits to any individual entitled thereto, or to avoid becoming or remaining subject hereto or to avoid or reduce any contribution or other payment required from an employing unit under the Unemployment Compensation Law or who willfully fails or refuses to make any such contributions or other payment or to furnish any reports required hereunder or to produce or permit the inspection or copying of records as required hereunder, shall be punished by a fine of not more than one hundred dollars ($100) or by imprisonment for not longer than thirty days or by both such fine and imprisonment, and each such false statement or representation or failure to disclose a material fact and each day of such failure or refusal may constitute a separate offense.

D. In addition to the penalty pursuant to Subsection C of this section, any employing unit or officer or agent of an employing unit that makes a false statement or representation knowing it to be false or that knowingly fails to disclose a material fact to prevent or reduce the payment of benefits to any individual entitled to benefits under the Unemployment Compensation Law shall be required to pay a civil penalty in an amount not to exceed ten thousand dollars ($10,000), as determined by rule established by the department. The penalty shall be collected in a manner provided in Subsection B of Section 51-1-36 NMSA 1978 and distributed to the fund.

E. Any person who willfully violates any provision of the Unemployment Compensation Law or any rule or regulation thereunder, the violation of which is made unlawful or the observance of which is required under the terms of the Unemployment Compensation Law and for which a penalty is neither prescribed herein nor provided by any other applicable statute, shall be punished by a fine of not more than one hundred dollars ($100) or by imprisonment for not longer than thirty days or by both such fine and imprisonment, and each day such violation continues shall be deemed to be a separate offense.

F. Notwithstanding any other provision of the Unemployment Compensation Law, if any individual claiming benefits or waiting period credits, in connection with such claim, makes any false statement or representation, in writing or otherwise, knowing it to be false or knowingly fails to disclose any material fact in order to obtain or increase the amount of a benefit payment, such claim shall not constitute a valid claim for benefits in any amount or for waiting period credits but shall be void and of no effect for all purposes. The entire amount of the benefits obtained by means of such claim shall be, in addition to any other penalties provided herein, subject to recoupment by deduction from the claimant's future benefits or they may be recovered as provided for the collection of past due contributions in Subsection B of Section 51-1-36 NMSA 1978.

G. Any person who, by reason of the nondisclosure or misrepresentation by the person or by another of a material fact (irrespective of whether such nondisclosure or misrepresentation was known or fraudulent), has received any sum as benefits under the Unemployment Compensation Law, while any conditions for the receipt of benefits imposed by the Unemployment Compensation Law were not fulfilled in the person's case and any person who receives any sum as benefits while the person knows or should know that the person is not entitled to such benefits because the person has received a notice of denial or disqualification or has received a monetary eligibility notice showing erroneous base period employers and wages, shall, in the discretion of the secretary and notwithstanding any action brought pursuant to Subsection A of this section, either be liable to have such sum deducted from any future benefits payable to the person under the Unemployment Compensation Law or be liable to repay to the department for the unemployment compensation fund a sum equal to the amount so received by the person, and such sum shall be collectible in the manner provided in Subsection B of Section 51-1-36 NMSA 1978 for the collection of past-due contributions.

H. Any person who has received benefits as a result of a determination or decision of the department or any court that the person was eligible and not disqualified for such benefits and such determination or decision is subsequently modified or reversed by a final decision as provided in Section 51-1-8 NMSA 1978, or who has received benefits as a result of administrative error or for any other reason while conditions for the receipt of benefits imposed by the Unemployment Compensation Law were not fulfilled in the person's case or while the person was disqualified from receiving benefits, irrespective of whether such overpayment of benefits was due to any fault of the person claiming benefits, shall, as determined by the secretary or the secretary's authorized delegate, either be liable to have such sum deducted from any future benefits payable to the person under the Unemployment Compensation Law at a rate to be determined by the secretary but not less than fifty percent of the weekly benefit amount payable to the person, or be liable to repay to the department, for the unemployment compensation fund or for credit to the appropriate reimbursable account, a sum equal to the amount of benefits received by the person for which the person was not eligible or for which the person was disqualified or that was otherwise overpaid to the person; provided, that for the purposes of this subsection, no determination or decision establishing an overpayment of benefits shall be issued by the department against any person for failure to meet the eligibility conditions of Paragraph (3) of Subsection A of Section 51-1-5 NMSA 1978 more than one year after payment of benefits has been made, unless such condition of eligibility has been appealed or otherwise contested within such year.

I. Any amount of benefits for which a person is determined to be overpaid pursuant to this section may be collected in the manner provided in Subsection B of Section 51-1-36 NMSA 1978 for the collection of past-due contributions, notwithstanding that the person from whom the overpayment is to be collected has been assessed a penalty pursuant to Subsections A through E of this section.

J. A person shall be liable to repay the amount of benefits received for any period for which the person also received an award or settlement of back pay resulting from an action or grievance concerning a discharge unless the amount of the back pay award or settlement was reduced by the amount of benefits received during the period. The individual shall furnish the division with a signed copy of the award or settlement agreement that sets forth the person's name, the name of the employer, the period of time covered by the award or settlement and the amount by which the award or settlement was so reduced.

History: Laws 1936 (S.S.), ch. 1, 16; 1941 Comp., 57-819; 1953 Comp., 59-9-19; Laws 1953, ch. 121, 8; 1961, ch. 162, 1; 1979, ch. 280, 41; 1980, ch. 50, 3; 1985, ch. 31, 5; 1987, ch. 63, 4; 1993, ch. 209, 5; 2013, ch. 132, 3.



Section 51-1-39 - Saving clause.

51-1-39. [Saving clause.]

This act [51-1-38, 51-1-39 NMSA 1978] does not apply to offenses committed prior to the effective date of this act. Such offenses are subject to punishment as provided by the Unemployment Compensation Law in force at the time the offense was committed.

History: 1953 Comp., 59-9-19.1, enacted by Laws 1961, ch. 162, 2.



Section 51-1-40 - Actions for enforcement.

51-1-40. Actions for enforcement.

A. In any civil action to enforce the provisions of this act, the division may be represented by the attorney general or some attorney designated by him to act, by any district attorney or by an attorney designated and employed by the department.

B. All criminal actions for violation of any provision of this act or any rules or regulations issued pursuant thereto shall be prosecuted by the district attorney of the district in which the offense was committed. The attorney general is authorized to assist in the conduct of any such prosecution if deemed necessary by him or by the district attorney, and the division is authorized to employ special counsel to assist in the prosecution, with the advice and consent of the district attorney and approved by the court. An authorized representative of the secretary may institute any such prosecution by the filing of a complaint or information in accordance with the laws of this state.

C. In addition to suits by civil action for the collection of contributions as authorized by Section 51-1-36 NMSA 1978, the division may, in its own name, sue and may be sued by an employing unit or other proper party, in the manner provided by law for civil actions in the courts of this state including actions for declaratory judgments, where such action is necessary for the proper determination and enforcement of any right under this act; provided, that this shall not affect any administrative remedy or authority for judicial review contained in said act.

D. When contributions or payments in lieu of contributions imposed by the Unemployment Compensation Law have not been paid by an employer subject to that law, the division may institute an action in accordance with the provisions of Section 7-1-53 NMSA 1978 to ensure or compel payment of delinquent contributions or payments in lieu of contributions.

History: Laws 1936 (S.S.), ch. 1, 17; 1941 Comp., 57-820; Laws 1951, ch. 76, 3; 1953 Comp., 59-9-20; Laws 1979, ch. 280, 42; 1991, ch. 122, 10.



Section 51-1-41 - Nonliability of state.

51-1-41. Nonliability of state.

Benefits shall be deemed to be due and payable under the Unemployment Compensation Law only to the extent provided in that act and to the extent that money is available therefor to the credit of the unemployment compensation fund, and neither the state nor the department shall be liable for any amount in excess of such sums.

History: 1936 (S.S.), ch. 1, 18; 1941 Comp., 57-821; 1953 Comp., 59-9-21; Laws 1979, ch. 280, 43.



Section 51-1-42 - Definitions.

51-1-42. Definitions.

As used in the Unemployment Compensation Law:

A. "base period" means the first four of the last five completed calendar quarters immediately preceding the first day of an individual's benefit year, except that "base period" means for benefit years beginning on or after January 1, 2005 for an individual who does not have sufficient wages in the base period as defined to qualify for benefits pursuant to Section 51-1-5 NMSA 1978, the individual's base period shall be the last four completed calendar quarters immediately preceding the first day of the individual's benefit year if that period qualifies the individual for benefits pursuant to Section 51-1-5 NMSA 1978; provided that:

(1) wages that fall within the base period of claims established pursuant to this subsection are not available for reuse in qualifying for a subsequent benefit year; and

(2) in the case of a combined-wage claim pursuant to the arrangement approved by the federal secretary of labor, the base period is that base period applicable under the unemployment compensation law of the paying state;

B. "benefits" means the cash unemployment compensation payments payable to an eligible individual pursuant to Section 51-1-4 NMSA 1978 with respect to the individual's weeks of unemployment;

C. "contributions" means the money payments required by Section 51-1-9 NMSA 1978 to be made into the fund by an employer on account of having individuals performing services for the employer;

D. "employing unit" means any individual or type of organization, including any partnership, association, cooperative, trust, estate, joint-stock company, agricultural enterprise, insurance company or corporation, whether domestic or foreign, or the receiver, trustee in bankruptcy, trustee or successor thereof, household, fraternity or club, the legal representative of a deceased person or any state or local government entity to the extent required by law to be covered as an employer, that has in its employ one or more individuals performing services for it within this state. An individual performing services for an employing unit that maintains two or more separate establishments within this state shall be deemed to be employed by a single employing unit for all the purposes of the Unemployment Compensation Law. An individual performing services for a contractor, subcontractor or agent that is performing work or services for an employing unit, as described in this subsection, that are within the scope of the employing unit's usual trade, occupation, profession or business, shall be deemed to be in the employ of the employing unit for all purposes of the Unemployment Compensation Law unless the contractor, subcontractor or agent is itself an employer within the provisions of Subsection E of this section;

E. "employer" includes:

(1) an employing unit that:

(a) unless otherwise provided in this section, paid for service in employment as defined in Subsection F of this section wages of four hundred fifty dollars ($450) or more in any calendar quarter in either the current or preceding calendar year or had in employment, as defined in Subsection F of this section, for some portion of a day in each of twenty different calendar weeks during either the current or the preceding calendar year, and irrespective of whether the same individual was in employment in each such day, at least one individual;

(b) for the purposes of Subparagraph (a) of this paragraph, if any week includes both December 31 and January 1, the days of that week up to January 1 shall be deemed one calendar week and the days beginning January 1, another such week; and

(c) for purposes of defining an "employer" under Subparagraph (a) of this paragraph, the wages or remuneration paid to individuals performing services in employment in agricultural labor or domestic services as provided in Paragraphs (6) and (7) of Subsection F of this section shall not be taken into account; except that any employing unit determined to be an employer of agricultural labor under Paragraph (6) of Subsection F of this section shall be an employer under Subparagraph (a) of this paragraph so long as the employing unit is paying wages or remuneration for services other than agricultural services;

(2) any individual or type of organization that acquired the trade or business or substantially all of the assets thereof, of an employing unit that at the time of the acquisition was an employer subject to the Unemployment Compensation Law; provided that where such an acquisition takes place, the secretary may postpone activating the individual or type of organization pursuant to Section 51-1-11 NMSA 1978 until such time as the successor employer has employment as defined in Subsection F of this section;

(3) an employing unit that acquired all or part of the organization, trade, business or assets of another employing unit and that, if treated as a single unit with the other employing unit or part thereof, would be an employer under Paragraph (1) of this subsection;

(4) an employing unit not an employer by reason of any other paragraph of this subsection:

(a) for which, within either the current or preceding calendar year, service is or was performed with respect to which such employing unit is liable for any federal tax against which credit may be taken for contributions required to be paid into a state unemployment fund; or

(b) that, as a condition for approval of the Unemployment Compensation Law for full tax credit against the tax imposed by the Federal Unemployment Tax Act, is required, pursuant to that act, to be an "employer" under the Unemployment Compensation Law;

(5) an employing unit that, having become an employer under Paragraph (1), (2), (3) or (4) of this subsection, has not, under Section 51-1-18 NMSA 1978, ceased to be an employer subject to the Unemployment Compensation Law;

(6) for the effective period of its election pursuant to Section 51-1-18 NMSA 1978, any other employing unit that has elected to become fully subject to the Unemployment Compensation Law;

(7) an employing unit for which any services performed in its employ are deemed to be performed in this state pursuant to an election under an arrangement entered into in accordance with Subsection A of Section 51-1-50 NMSA 1978; and

(8) an Indian tribe as defined in 26 USCA Section 3306(u) for which service in employment is performed;

F. "employment":

(1) means any service, including service in interstate commerce, performed for wages or under any contract of hire, written or oral, express or implied;

(2) means an individual's entire service, performed within or both within and without this state if:

(a) the service is primarily localized in this state with services performed outside the state being only incidental thereto; or

(b) the service is not localized in any state but some of the service is performed in this state and: 1) the base of operations or, if there is no base of operations, the place from which such service is directed or controlled, is in this state; or 2) the base of operations or place from which such service is directed or controlled is not in any state in which some part of the service is performed but the individual's residence is in this state;

(3) means services performed within this state but not covered under Paragraph (2) of this subsection if contributions or payments in lieu of contributions are not required and paid with respect to such services under an unemployment compensation law of any other state, the federal government or Canada;

(4) means services covered by an election pursuant to Section 51-1-18 NMSA 1978 and services covered by an election duly approved by the secretary in accordance with an arrangement pursuant to Paragraph (1) of Subsection A of Section 51-1-50 NMSA 1978 shall be deemed to be employment during the effective period of the election;

(5) means services performed by an individual for an employer for wages or other remuneration unless and until it is established by a preponderance of evidence that:

(a) the individual has been and will continue to be free from control or direction over the performance of the services both under the individual's contract of service and in fact;

(b) the service is either outside the usual course of business for which the service is performed or that such service is performed outside of all the places of business of the enterprise for which such service is performed; and

(c) the individual is customarily engaged in an independently established trade, occupation, profession or business of the same nature as that involved in the contract of service;

(6) means service performed after December 31, 1977 by an individual in agricultural labor as defined in Subsection Q of this section if:

(a) the service is performed for an employing unit that: 1) paid remuneration in cash of twenty thousand dollars ($20,000) or more to individuals in that employment during any calendar quarter in either the current or the preceding calendar year; or 2) employed in agricultural labor ten or more individuals for some portion of a day in each of twenty different calendar weeks in either the current or preceding calendar year, whether or not the weeks were consecutive, and regardless of whether the individuals were employed at the same time;

(b) the service is not performed before January 1, 1980 by an individual who is an alien admitted to the United States to perform service in agricultural labor pursuant to Sections 214(c) and 101(15)(H) of the federal Immigration and Nationality Act; and

(c) for purposes of this paragraph, an individual who is a member of a crew furnished by a crew leader to perform service in agricultural labor for a farm operator or other person shall be treated as an employee of the crew leader: 1) if the crew leader meets the requirements of a crew leader as defined in Subsection L of this section; or 2) substantially all the members of the crew operate or maintain mechanized agricultural equipment that is provided by the crew leader; and 3) the individuals performing the services are not, by written agreement or in fact, within the meaning of Paragraph (5) of this subsection, performing services in employment for the farm operator or other person;

(7) means service performed after December 31, 1977 by an individual in domestic service in a private home, local college club or local chapter of a college fraternity or sorority for a person or organization that paid cash remuneration of one thousand dollars ($1,000) in any calendar quarter in the current or preceding calendar year to individuals performing such services;

(8) means service performed after December 31, 1971 by an individual in the employ of a religious, charitable, educational or other organization but only if the following conditions are met:

(a) the service is excluded from "employment" as defined in the Federal Unemployment Tax Act solely by reason of Section 3306(c)(8) of that act; and

(b) the organization meets the requirements of "employer" as provided in Subparagraph (a) of Paragraph (1) of Subsection E of this section;

(9) means service of an individual who is a citizen of the United States, performed outside the United States, except in Canada, after December 31, 1971 in the employ of an American employer, other than service that is deemed "employment" under the provisions of Paragraph (2) of this subsection or the parallel provisions of another state's law, if:

(a) the employer's principal place of business in the United States is located in this state;

(b) the employer has no place of business in the United States, but: 1) the employer is an individual who is a resident of this state; 2) the employer is a corporation organized under the laws of this state; or 3) the employer is a partnership or a trust and the number of the partners or trustees who are residents of this state is greater than the number who are residents of any one other state; or

(c) none of the criteria of Subparagraphs (a) and (b) of this paragraph are met, but the employer has elected coverage in this state or, the employer having failed to elect coverage in any state, the individual has filed a claim for benefits, based on such service, under the law of this state.

"American employer" for the purposes of this paragraph means a person who is: 1) an individual who is a resident of the United States; 2) a partnership if two-thirds or more of the partners are residents of the United States; 3) a trust if all of the trustees are residents of the United States; or 4) a corporation organized under the laws of the United States or of any state. For the purposes of this paragraph, "United States" includes the United States, the District of Columbia, the commonwealth of Puerto Rico and the Virgin Islands;

(10) means, notwithstanding any other provisions of this subsection, service with respect to which a tax is required to be paid under any federal law imposing a tax against which credit may be taken for contributions required to be paid into a state unemployment fund or which as a condition for full tax credit against the tax imposed by the Federal Unemployment Tax Act is required to be covered under the Unemployment Compensation Law;

(11) means service performed in the employ of an Indian tribe if:

(a) the service is excluded from "employment" as defined in 26 USCA Section 3306(c) solely by reason of 26 USCA Section 3306(c)(7); and

(b) the service is not otherwise excluded from employment pursuant to the Unemployment Compensation Law;

(12) does not include:

(a) service performed in the employ of: 1) a church or convention or association of churches; or 2) an organization that is operated primarily for religious purposes and that is operated, supervised, controlled or principally supported by a church or convention or association of churches;

(b) service performed by a duly ordained, commissioned or licensed minister of a church in the exercise of such ministry or by a member of a religious order in the exercise of duties required by such order;

(c) service performed by an individual in the employ of the individual's son, daughter or spouse, and service performed by a child under the age of majority in the employ of the child's father or mother;

(d) service performed in the employ of the United States government or an instrumentality of the United States immune under the constitution of the United States from the contributions imposed by the Unemployment Compensation Law except that to the extent that the congress of the United States shall permit states to require any instrumentalities of the United States to make payments into an unemployment fund under a state unemployment compensation act, all of the provisions of the Unemployment Compensation Law shall be applicable to such instrumentalities, and to service performed for such instrumentalities in the same manner, to the same extent and on the same terms as to all other employers, employing units, individuals and services; provided that if this state shall not be certified for any year by the secretary of labor of the United States under Section 3304 of the federal Internal Revenue Code of 1986, 26 U.S.C. Section 3304, the payments required of such instrumentalities with respect to such year shall be refunded by the department from the fund in the same manner and within the same period as is provided in Subsection D of Section 51-1-36 NMSA 1978 with respect to contributions erroneously collected;

(e) service performed in a facility conducted for the purpose of carrying out a program of rehabilitation for individuals whose earning capacity is impaired by age or physical or mental deficiency or injury or providing remunerative work for individuals who because of their impaired physical or mental capacity cannot be readily absorbed in the competitive labor market, by an individual receiving that rehabilitation or remunerative work;

(f) service with respect to which unemployment compensation is payable under an unemployment compensation system established by an act of congress;

(g) service performed in the employ of a foreign government, including service as a consular or other officer or employee or a nondiplomatic representative;

(h) service performed by an individual for a person as an insurance agent or as an insurance solicitor, if all such service performed by the individual for the person is performed for remuneration solely by way of commission;

(i) service performed by an individual under the age of eighteen in the delivery or distribution of newspapers or shopping news, not including delivery or distribution to any point for subsequent delivery or distribution;

(j) service covered by an election duly approved by the agency charged with the administration of any other state or federal unemployment compensation law, in accordance with an arrangement pursuant to Paragraph (1) of Subsection A of Section 51-1-50 NMSA 1978 during the effective period of the election;

(k) service performed, as part of an unemployment work-relief or work-training program assisted or financed in whole or part by any federal agency or an agency of a state or political subdivision thereof, by an individual receiving the work relief or work training;

(l) service performed by an individual who is enrolled at a nonprofit or public educational institution that normally maintains a regular faculty and curriculum and normally has a regularly organized body of students in attendance at the place where its educational activities are carried on as a student in a full-time program, taken for credit at the institution that combines academic instruction with work experience, if the service is an integral part of such program and the institution has so certified to the employer, except that this subparagraph shall not apply to service performed in a program established for or on behalf of an employer or group of employers;

(m) service performed in the employ of a hospital, if the service is performed by a patient of the hospital, or services performed by an inmate of a custodial or penal institution for any employer;

(n) service performed by real estate salespersons for others when the services are performed for remuneration solely by way of commission;

(o) service performed in the employ of a school, college or university if the service is performed by a student who is enrolled and is regularly attending classes at the school, college or university;

(p) service performed by an individual for a fixed or contract fee officiating at a sporting event that is conducted by or under the auspices of a nonprofit or governmental entity if that person is not otherwise an employee of the entity conducting the sporting event;

(q) service performed for a private, for-profit person or entity by an individual as a product demonstrator or product merchandiser if the service is performed pursuant to a written contract between that individual and a person or entity whose principal business is obtaining the services of product demonstrators and product merchandisers for third parties, for demonstration and merchandising purposes and the individual: 1) is compensated for each job or the compensation is based on factors related to the work performed; 2) provides the equipment used to perform the service, unless special equipment is required and provided by the manufacturer through an agency; 3) is responsible for completion of a specific job and for any failure to complete the job; 4) pays all expenses, and the opportunity for profit or loss rests solely with the individual; and 5) is responsible for operating costs, fuel, repairs and motor vehicle insurance. For the purpose of this subparagraph, "product demonstrator" means an individual who, on a temporary, part-time basis, demonstrates or gives away samples of a food or other product as part of an advertising or sales promotion for the product and who is not otherwise employed directly by the manufacturer, distributor or retailer, and "product merchandiser" means an individual who, on a temporary, part-time basis builds or resets a product display and who is not otherwise directly employed by the manufacturer, distributor or retailer; or

(r) service performed for a private, for-profit person or entity by an individual as a landman if substantially all remuneration paid in cash or otherwise for the performance of the services is directly related to the completion by the individual of the specific tasks contracted for rather than to the number of hours worked by the individual. For the purposes of this subparagraph, "landman" means a land professional who has been engaged primarily in: 1) negotiating for the acquisition or divestiture of mineral rights; 2) negotiating business agreements that provide for the exploration for or development of minerals; 3) determining ownership of minerals through the research of public and private records; and 4) reviewing the status of title, curing title defects and otherwise reducing title risk associated with ownership of minerals; managing rights or obligations derived from ownership of interests and minerals; or utilizing or pooling of interest in minerals; and

(13) for the purposes of this subsection, if the services performed during one-half or more of any pay period by an individual for the person employing the individual constitute employment, all the services of the individual for the period shall be deemed to be employment, but, if the services performed during more than one-half of any such pay period by an individual for the person employing the individual do not constitute employment, then none of the services of the individual for the period shall be deemed to be employment. As used in this paragraph, the term "pay period" means a period, of not more than thirty-one consecutive days, for which a payment of remuneration is ordinarily made to the individual by the person employing the individual. This paragraph shall not be applicable with respect to services performed in a pay period by an individual for the person employing the individual where any of such service is excepted by Subparagraph (f) of Paragraph (12) of this subsection;

G. "employment office" means a free public employment office, or branch thereof, operated by this state or maintained as a part of a state-controlled system of public employment offices;

H. "fund" means the unemployment compensation fund established by the Unemployment Compensation Law to which all contributions and payments in lieu of contributions required under the Unemployment Compensation Law and from which all benefits provided under the Unemployment Compensation Law shall be paid;

I. "unemployment" means, with respect to an individual, any week during which the individual performs no services and with respect to which no wages are payable to the individual and during which the individual is not engaged in self-employment or receives an award of back pay for loss of employment. The secretary shall prescribe by rule what constitutes part-time and intermittent employment, partial employment and the conditions under which individuals engaged in such employment are eligible for partial unemployment benefits, but no individual who is otherwise eligible shall be deemed ineligible for benefits solely for the reason that the individual seeks, applies for or accepts only part-time work, instead of full-time work, if the part-time work is for at least twenty hours per week;

J. "state", when used in reference to any state other than New Mexico, includes, in addition to the states of the United States, the District of Columbia, the commonwealth of Puerto Rico and the Virgin Islands;

K. "unemployment compensation administration fund" means the fund established by Subsection A of Section 51-1-34 NMSA 1978 from which administrative expenses under the Unemployment Compensation Law shall be paid. "Employment security department fund" means the fund established by Subsection B of Section 51-1-34 NMSA 1978 from which certain administrative expenses under the Unemployment Compensation Law shall be paid;

L. "crew leader" means a person who:

(1) holds a valid certificate of registration as a crew leader or farm labor contractor under the federal Migrant and Seasonal Agricultural Worker Protection Act;

(2) furnishes individuals to perform services in agricultural labor for any other person;

(3) pays, either on the crew leader's own behalf or on behalf of such other person, the individuals so furnished by the crew leader for service in agricultural labor; and

(4) has not entered into a written agreement with the other person for whom the crew leader furnishes individuals in agricultural labor that the individuals will be the employees of the other person;

M. "week" means such period of seven consecutive days, as the secretary may by rule prescribe. The secretary may by rule prescribe that a week shall be deemed to be "in", "within" or "during" the benefit year that includes the greater part of such week;

N. "calendar quarter" means the period of three consecutive calendar months ending on March 31, June 30, September 30 or December 31;

O. "insured work" means services performed for employers who are covered under the Unemployment Compensation Law;

P. "benefit year" with respect to an individual means the one-year period beginning with the first day of the first week of unemployment with respect to which the individual first files a claim for benefits in accordance with Subsection A of Section 51-1-8 NMSA 1978 and thereafter the one-year period beginning with the first day of the first week of unemployment with respect to which the individual next files such a claim for benefits after the termination of the individual's last preceding benefit year; provided that at the time of filing such a claim the individual has been paid the wage required under Paragraph (5) of Subsection A of Section 51-1-5 NMSA 1978;

Q. "agricultural labor" includes all services performed:

(1) on a farm, in the employ of a person, in connection with cultivating the soil or in connection with raising or harvesting an agricultural or horticultural commodity, including the raising, shearing, feeding, caring for, training and management of livestock, bees, poultry and fur-bearing animals and wildlife;

(2) in the employ of the owner or tenant or other operator of a farm, in connection with the operation, management, conservation or maintenance of the farm and its tools and equipment, if the major part of the service is performed on a farm;

(3) in connection with the operation or maintenance of ditches, canals, reservoirs or waterways used exclusively for supplying and storing water for farming purposes when such ditches, canals, reservoirs or waterways are owned and operated by the farmers using the water stored or carried therein; and

(4) in handling, planting, drying, packing, packaging, processing, freezing, grading, storing or delivery to storage or to market or to a carrier for transportation to market any agricultural or horticultural commodity but only if the service is performed as an incident to ordinary farming operations. The provisions of this paragraph shall not be deemed to be applicable with respect to service performed in connection with commercial canning or commercial freezing or in connection with any agricultural or horticultural commodity after its delivery to a terminal market for distribution for consumption.

As used in this subsection, the term "farm" includes stock, dairy, poultry, fruit, fur-bearing animal and truck farms, plantations, ranches, nurseries, greenhouses, ranges and orchards;

R. "payments in lieu of contributions" means the money payments made into the fund by an employer pursuant to the provisions of Subsection B of Section 51-1-13 NMSA 1978 or Subsection E of Section 51-1-59 NMSA 1978;

S. "department" means the workforce solutions department; and

T. "wages" means all remuneration for services, including commissions and bonuses and the cash value of all remuneration in any medium other than cash. The reasonable cash value of remuneration in any medium other than cash shall be established and determined in accordance with rules prescribed by the secretary; provided that the term "wages" shall not include:

(1) subsequent to December 31, 1977, that part of the remuneration in excess of the base wage as determined by the secretary for each calendar year. The base wage upon which contribution shall be paid during any calendar year shall be sixty percent of the state's average annual earnings computed by the division by dividing total wages reported to the division by contributing employers for the second preceding calendar year before the calendar year the computed base wage becomes effective by the average annual employment reported by contributing employers for the same period rounded to the next higher multiple of one hundred dollars ($100); provided that the base wage so computed for any calendar year shall not be less than seven thousand dollars ($7,000). Wages paid by an employer to an individual in the employer's employ during any calendar year in excess of the base wage in effect for that calendar year shall be reported to the department but shall be exempt from the payment of contributions unless such wages paid in excess of the base wage become subject to tax under a federal law imposing a tax against which credit may be taken for contributions required to be paid into a state unemployment fund;

(2) the amount of any payment with respect to services performed after June 30, 1941 to or on behalf of an individual in the employ of an employing unit under a plan or system established by the employing unit that makes provision for individuals in its employ generally or for a class or classes of individuals, including any amount paid by an employing unit for insurance or annuities, or into a fund, to provide for any payment, on account of:

(a) retirement if the payments are made by an employer to or on behalf of an employee under a simplified employee pension plan that provides for payments by an employer in addition to the salary or other remuneration normally payable to the employee or class of employees and does not include any payments that represent deferred compensation or other reduction of an employee's normal taxable wages or remuneration or any payments made to a third party on behalf of an employee as part of an agreement of deferred remuneration;

(b) sickness or accident disability if the payments are received under a workers' compensation or occupational disease disablement law;

(c) medical and hospitalization expenses in connection with sickness or accident disability; or

(d) death; provided the individual in its employ has not the option to receive, instead of provision for the death benefit, any part of such payment, or, if such death benefit is insured, any part of the premiums or contributions to premiums paid by the individual's employing unit and has not the right under the provisions of the plan or system or policy of insurance providing for the death benefit to assign the benefit, or to receive a cash consideration in lieu of the benefit either upon the individual's withdrawal from the plan or system providing for the benefit or upon termination of the plan or system or policy of insurance or of the individual's service with the employing unit;

(3) remuneration for agricultural labor paid in any medium other than cash;

(4) a payment made to, or on behalf of, an employee or an employee's beneficiary under a cafeteria plan within the meaning of Section 125 of the federal Internal Revenue Code of 1986;

(5) a payment made, or benefit furnished to or for the benefit of an employee if at the time of the payment or such furnishing it is reasonable to believe that the employee will be able to exclude the payment or benefit from income under Section 129 of the federal Internal Revenue Code of 1986;

(6) a payment made by an employer to a survivor or the estate of a former employee after the calendar year in which the employee died;

(7) a payment made to, or on behalf of, an employee or the employee's beneficiary under an arrangement to which Section 408(p) of the federal Internal Revenue Code of 1986 applies, other than any elective contributions under Paragraph (2)(A)(i) of that section;

(8) a payment made to or for the benefit of an employee if at the time of the payment it is reasonable to believe that the employee will be able to exclude the payment from income under Section 106 of the federal Internal Revenue Code of 1986; or

(9) the value of any meals or lodging furnished by or on behalf of the employer if at the time the benefit is provided it is reasonable to believe that the employee will be able to exclude such items from income under Section 119 of the federal Internal Revenue Code of 1986.

History: 1978 Comp., 51-1-42, enacted by Laws 2003, ch. 47, 12; 2005, ch. 3, 5; 2005, ch. 3, 10; 2007, ch. 137, 5; 2010, ch. 55, 4; 2013, ch. 133, 5.



Section 51-1-43 - Unemployment compensation; governmental entities.

51-1-43. Unemployment compensation; governmental entities.

Subject to the provisions of Section 51-1-47 NMSA 1978, services performed by individuals in the employ of governmental entities, state hospitals and state institutions of higher education shall be subject to the provisions of the Unemployment Compensation Law.

History: 1953 Comp., 59-9-22.2, enacted by Laws 1977, ch. 227, 5; 1978, ch. 131, 4; 1980, ch. 50, 5; 1981, ch. 354, 11.



Section 51-1-44 - Additional definitions.

51-1-44. Additional definitions.

For purposes of the Unemployment Compensation Law:

A. "employment" means service performed by an individual in the employ of a governmental entity unless such service is performed by an individual in the exercise of his duties:

(1) as an elected official;

(2) as a member of a legislative body or a member of the judiciary of a governmental entity of this state;

(3) as a member of the national guard or air national guard;

(4) as an employee serving on a temporary basis in case of fire, snow, earthquake, flood or similar emergency; or

(5) in a position which, under or pursuant to state law, is designated as:

(a) a major nontenured policy-making or advisory position; or

(b) a policy-making or advisory position the performance of the duties of which ordinarily does not require more than eight hours per week;

B. "governmental entity" means the state or any political subdivision thereof, or any instrumentality of any one or more of the foregoing which is wholly owned by one or more states or political subdivisions;

C. "local public body" means all political subdivisions of the state or any of their agencies, instrumentalities and institutions or any county hospitals, or outpatient clinics thereof, leased to, or operated under an agreement with, a state educational institution named in Article 12, Section 11 of the constitution of New Mexico. The term "local public body" shall not be construed to mean school districts; and

D. "state" or "state agency" means the state of New Mexico or any of its branches, agencies, departments, boards, instrumentalities or institutions, and all school districts of this state.

History: 1953 Comp., 59-9-22.3, enacted by Laws 1977, ch. 227, 6; 1978, ch. 168, 4.



Section 51-1-45 - State government unemployment compensation reserve fund created; purposes; assessments.

51-1-45. State government unemployment compensation reserve fund created; purposes; assessments.

A. There is created a "state government unemployment compensation reserve fund". The fund and any income from the fund shall be held in trust, deposited in a segregated account and invested by the director of the risk management division of the general services department with the prior approval of the state board of finance. Money in the fund is appropriated to carry out the purposes of the fund.

B. The director of the risk management division of the general services department shall assess each state agency at the end of each calendar quarter in accordance with the rate schedule prescribed by the risk management division plus an additional amount to pay reasonable costs of administration of the fund. Assessments shall be deposited in the state government unemployment compensation reserve fund to carry out the purposes of Laws 1977, Chapter 227, as amended. The director of the risk management division shall approve the method of computing the amounts that are payable under this subsection by each state agency and the time and manner of payments.

C. Money deposited in the state government unemployment compensation reserve fund may be used by the director of the risk management division of the general services department to:

(1) pay the department for benefits paid to employees of state agencies;

(2) pay costs or expenses incurred in protesting benefits paid by the department;

(3) pay other costs incurred in carrying out the provisions of this section; and

(4) establish and maintain a reserve fund for paying reimbursements of benefits paid to employees of state agencies.

History: 1953 Comp., 59-9-22.4, enacted by Laws 1977, ch. 227, 7; 1978, ch. 131, 5; 1979, ch. 280, 45; 1996 (1st S.S.), ch. 3, 6; 2000, ch. 27, 5.



Section 51-1-46 - Local public body unemployment compensation reserve fund created; purposes; assessments.

51-1-46. Local public body unemployment compensation reserve fund created; purposes; assessments.

A. There is created the "local public body unemployment compensation reserve fund." The fund and any income from the fund shall be held in trust, deposited in a segregated account and invested by the general services department with the prior approval of the state board of finance. Money in the fund is hereby appropriated to carry out the purposes of the fund.

B. Any local public body of this state may participate in the local public body unemployment compensation reserve fund by:

(1) giving notice to the director of the risk management division at least ninety days prior to the date participation is to begin; and

(2) agreeing to pay at the end of each calendar quarter an amount determined pursuant to the rate schedule prescribed by the risk management division plus such additional amount as may be necessary to pay reasonable costs of administration.

C. The director of the risk management division shall terminate the participation of any local public body in the local public body unemployment compensation reserve fund if the local public body fails to:

(1) pay any assessment made by the risk management division within thirty days after the date of assessment; or

(2) comply with regulations of the risk management division.

D. Money deposited in the local public body unemployment compensation reserve fund may be used by the director of the risk management division to:

(1) reimburse the department for benefits paid to public employees covered under the local public body unemployment compensation reserve fund during the previous calendar quarter;

(2) pay any costs or expenses incurred in protesting benefits paid by the department;

(3) pay any costs and expenses incurred in carrying out the provisions of this section; and

(4) establish and maintain a reserve fund for paying reimbursements of benefits paid to employees of local public bodies.

History: 1953 Comp., 59-9-22.5, enacted by Laws 1977, ch. 227, 8; 1978, ch. 131, 6; 1979, ch. 280, 46; 1983, ch. 301, 80.



Section 51-1-47 - Application of the act Applicability of act to governmental entities.

51-1-47. Application of the act [Applicability of act to governmental entities].

The provisions of Laws 1977, Chapter 227, as amended [51-1-14 to 51-1-17, 51-1-43 to 51-1-47 NMSA 1978], shall apply to all governmental entities of New Mexico to the extent such entities are constitutionally required by federal law to pay unemployment benefits to public employees as a condition of obtaining approval of the state unemployment compensation plan. If the federal Unemployment Compensation Amendments of 1976 (Public Law 94-566) is adjudged unconstitutional or invalid in its application or stayed during the pendency of legal proceedings, the coverage of public employees of this state under the Unemployment Compensation Law is automatically stayed. Upon entry of a final judgment declaring the Federal Unemployment Compensation Law to be unconstitutional, the provisions of Laws 1977, Chapter 227, as amended, are repealed.

History: 1978 Comp., 51-1-47, enacted by Laws 1977, ch. 227, 11; 1978, ch. 131, 7.



Section 51-1-48 - Definitions; extended benefits.

51-1-48. Definitions; extended benefits.

A. As used in this section, unless the context clearly requires otherwise, "extended benefit period" means a period that:

(1) begins with the third week after a week for which there is a state "on indicator";

(2) ends with either of the following weeks, whichever occurs later:

(a) the third week after the first week for which there is a state "off indicator"; or

(b) the thirteenth consecutive week of such period; and

(3) does not begin by reason of a state "on indicator" before the fourteenth week following the end of a prior extended benefit period that was in effect with respect to this state.

B. There is a state "on indicator" for this state for a week if the rate of insured unemployment not seasonally adjusted under this section for the period consisting of that week and the immediately preceding twelve weeks:

(1) equaled or exceeded one hundred twenty percent of the average of the rates for the corresponding thirteen-week period ending in each of the preceding two calendar years; and

(2) equaled or exceeded five percent; or

(3) equaled or exceeded six percent, regardless of the rate of insured unemployment in the two previous years; provided that the operation of this paragraph shall not activate the state "on indicator" any time after four weeks prior to the last week for which one hundred percent federal sharing funding is available under Section 2005(a) of Public Law No. 111-5, without regard to the extension of federal sharing for certain claims as provided under Section 2005(c) of that law; or

(4) with respect to benefits for weeks of unemployment beginning after July 1, 2003 and ending four weeks prior to the last week for which one hundred percent federal sharing funding is available under Section 2005(a) of Public Law No. 111-5, without regard to the extension of federal sharing for certain claims as provided under Section 2005(c) of that law:

(a) the average rate of total unemployment, seasonally adjusted, as determined by the United States secretary of labor, for the period consisting of the most recent three months for which data for all states are published before the close of such week equals or exceeds six and one-half percent; and

(b) the average rate of total unemployment in this state, seasonally adjusted, as determined by the United States secretary of labor, for the three-month period referred to in Subparagraph (a) of this paragraph, equals or exceeds one hundred ten percent of such average: 1) for either or both of the corresponding three-month periods ending in the two preceding calendar years; or 2) for weeks of unemployment beginning after December 17, 2010 and ending before December 31, 2011, for any or all of the corresponding three-month periods ending in the three preceding calendar years.

C. There is a state "off indicator" for this state for a week only if, for the period consisting of that week and the immediately preceding twelve weeks, none of the options specified in Subsection B of this section result in a state "on indicator".

D. Except as provided in Subsection E of this section, the total extended benefit amount payable to an eligible individual with respect to the applicable benefit year shall be the least of the following amounts:

(1) fifty percent of the total amount of regular benefits that were payable to the individual pursuant to this section in the individual's applicable benefit year;

(2) thirteen times the individual's average weekly benefit amount that was payable to the individual pursuant to this section for a week of total unemployment in the applicable benefit year; or

(3) thirty-nine times the individual's average weekly benefit amount that was payable to the individual pursuant to this section for a week of total unemployment in the applicable benefit year, reduced by the total amount of regular benefits that were paid, or deemed paid, to the individual pursuant to this section with respect to the benefit year; provided that the amount determined pursuant to this paragraph shall be reduced by the total amount of additional benefits paid, or deemed paid, to the individual under the provisions of this section for weeks of unemployment in the individual's benefit year that began prior to the effective date of the extended benefit period that is current in the week for which the individual first claims extended benefits; and provided further, if the benefit year of the individual ends within an extended benefit period, the remaining balance of the extended benefits that the individual would, but for this paragraph, be entitled to receive in that extended benefit period, with respect to weeks of unemployment beginning after the end of the benefit year, shall be reduced, but not below zero, by the product of the number of weeks for which the individual received any amounts as readjustment allowances within that benefit year multiplied by the individual weekly benefit amount for extended benefits.

E. Effective with respect to weeks beginning in a high-unemployment period, the total extended benefit amount payable to an eligible individual with respect to the applicable benefit year shall be the least of the following amounts:

(1) eighty percent of the total amount of regular benefits that were payable to the individual pursuant to this section in the individual's applicable benefit year;

(2) twenty times the individual's average weekly benefit amount that was payable to the individual pursuant to this section for a week of total unemployment in the applicable benefit year; or

(3) forty-six times the individual's average weekly benefit amount that was payable to the individual pursuant to this section for a week of total unemployment in the applicable benefit year reduced by the total amount of regular benefits that were paid, or deemed paid, to the individual pursuant to this section with respect to the benefit year; provided that the amount determined pursuant to this paragraph shall be reduced by the total amount of additional benefits paid, or deemed paid, to the individual under the provisions of this section for weeks of unemployment in the individual's benefit year that began prior to the effective date of the extended benefit period that is current in the week for which the individual first claims extended benefits; and provided further, if the benefit year of an individual ends within an extended benefit period, the remaining balance of the extended benefits that the individual would, but for this paragraph, be entitled to receive in that extended benefit period, with respect to weeks of unemployment beginning after the end of the benefit year, shall be reduced, but not below zero, by the product of the number of weeks for which the individual received any amounts as readjustment allowances within that benefit year multiplied by the individual weekly benefit amount for extended benefits.

F. For purposes of Subsection E of this section, "high-unemployment period" means a period during which an extended benefit period would be in effect if Paragraph (4) of Subsection B of this section were applied by substituting "eight percent" for "six and one-half percent".

G. A benefit paid to an individual pursuant to this section shall be charged pursuant to Subsection A of Section 51-1-11 NMSA 1978.

H. As used in this section:

(1) "rate of insured unemployment" means the percentage derived by dividing:

(a) the average weekly number of individuals filing claims for regular benefits in this state for weeks of unemployment with respect to the most recent thirteen-consecutive-week period, as determined by the secretary on the basis of the secretary's reports to the United States secretary of labor; by

(b) the average monthly employment covered under the Unemployment Compensation Law for the first four of the most recent six completed calendar quarters ending before the end of such thirteen-week period;

(2) "regular benefits" means benefits payable to an individual under the Unemployment Compensation Law or under any other state law, including benefits payable to federal civilian employees and to ex-servicemen pursuant to 5 U.S.C., Chapter 85, other than extended benefits;

(3) "extended benefits" means benefits, including benefits payable to federal civilian employees and to ex-servicemen pursuant to 5 U.S.C., Chapter 85, payable to an individual under the provisions of this section for weeks of unemployment in the individual's eligibility period;

(4) "eligibility period" of an individual means the period consisting of the weeks in the individual's benefit year that begin in an extended benefit period and, if the individual's benefit year ends within such extended benefit period, any weeks thereafter that begin in such period;

(5) "exhaustee" means an individual who, with respect to any week of unemployment in the individual's eligibility period:

(a) has received, prior to such week, all of the regular benefits that were available to the individual under the Unemployment Compensation Law or any other state law, including dependent's allowance and benefits payable to federal civilian employees and ex-servicemen under 5 U.S.C., Chapter 85, in the individual's current benefit year that includes such week; provided that, for the purposes of this subparagraph, an individual shall be deemed to have received all of the regular benefits that were available to the individual, although, as a result of a pending appeal with respect to wages that were not considered in the original monetary determination in the individual's benefit year, the individual may subsequently be determined to be entitled to added regular benefits; or

(b) if the individual's benefit year has expired prior to such week, has no, or insufficient, wages on the basis of which the individual could establish a new benefit year that would include such week; and

(c) has no right to unemployment benefits or allowances, as the case may be, under the Railroad Unemployment Insurance Act, the Trade Expansion Act of 1962, the Trade Act of 1974, the Automotive Products Trade Act of 1965 and such other federal laws as are specified in regulations issued by the United States secretary of labor; and has not received and is not seeking unemployment benefits under the unemployment compensation law of Canada, but if the individual is seeking such benefits and the appropriate agency finally determines that the individual is not entitled to benefits under such law, the individual is considered an exhaustee; and

(6) "state law" means the unemployment insurance law of any state, approved by the United States secretary of labor under Section 3304 of the Internal Revenue Code of 1986.

History: 1953 Comp., 59-9-23, enacted by Laws 1971, ch. 209, 7; 1973, ch. 216, 10; 1975, ch. 228, 1; 1977, ch. 321, 7; 1978, ch. 165, 5; 1979, ch. 280, 47; 1981, ch. 354, 12; 1982, ch. 41, 5; 2003, ch. 47, 7; 2011, ch. 184, 5; 2013, ch. 133, 6.



Section 51-1-48.1 - Extended benefits; eligibility.

51-1-48.1. Extended benefits; eligibility.

A. During an extended benefit period in this state, an individual shall be eligible to receive extended benefits with respect to any week of unemployment in his eligibility period only if the secretary finds that with respect to such week:

(1) he is an "exhaustee" as defined in Section 51-1-48 NMSA 1978;

(2) he has been paid wages for insured work during his base period equal to at least one and one-half times the wages paid in that quarter of his base period in which his wages were highest or as otherwise provided by the Federal-State Extended Unemployment Compensation Act of 1970, as amended; and

(3) he has satisfied those provisions of the Unemployment Compensation Law which apply to claims for, and the payment of, regular benefits and which are consistent with the provisions of this section and the Federal-State Extended Unemployment Compensation Act of 1970, as amended.

B. An individual shall be ineligible for payment of extended benefits for any week of unemployment in the individual's extended eligibility period if the secretary finds that during such period the individual failed to accept any offer of suitable work or failed to apply for any suitable work to which the individual was referred by the department or the individual failed to actively engage in seeking work.

(1) For purposes only of this subsection, "suitable work" means any work which is within an individual's capabilities, provided that the gross average weekly remuneration payable for the work must:

(a) exceed the individual's weekly extended benefit amount as determined in Subsection A of Section 51-1-48.2 NMSA 1978 plus the amount of any supplemental unemployment benefits (as defined in Section 501 (c)(17)(D) of the Internal Revenue Code of 1954) payable to the individual;

(b) equal or exceed the higher of: 1) the minimum wage required by Section 6(a)(1) of the Fair Labor Standard Act of 1938, as amended, without regard to any exemption; or 2) the minimum wage provisions of Section 50-4-22 NMSA 1978, as amended; and

(c) the offer of work is a bona fide offer made to the individual in writing or is currently listed with the employment service of the division.

(2) For purposes of this subsection, an individual shall be treated as actively engaged in seeking work during a week of unemployment if the individual furnishes tangible evidence each week, as provided by regulation of the secretary, that he has made a systematic and sustained effort to obtain work which meets the criteria in Paragraph (1) of this subsection.

C. If any individual is ineligible for extended benefits for any week because of his failure to accept any offer of suitable work or to apply for any suitable work when referred by the department or to actively seek new work as provided in this section, the individual shall be ineligible to receive extended benefits for any week during the period beginning with the week following the week in which such failure occurs and until the individual has been employed during at least four weeks and has earned a total remuneration of at least four times his weekly extended benefit amount established during his benefit year.

D. If an individual furnishes evidence satisfactory to the division that such individual's prospects for obtaining work in his customary occupation or trade within a reasonably short period are good, the determination of suitable work with respect to such individual shall be made in accordance with the state law provisions applicable to claimants for regular benefits.

E. The employment service of the division shall refer applicants for extended benefits to suitable work meeting the criteria of Paragraph (1) of Subsection B of this section.

F. An individual shall not be eligible for extended benefits for any week for which such benefits would be payable pursuant to an interstate claim filed under the interstate benefit payment plan if no extended benefit period is in effect for the week in the state in which the interstate claim is filed. The provisions of this subsection shall not apply to the first two weeks for which extended benefits are payable to the individual on an interstate claim from the extended benefit account established for the individual with respect to the benefit year.

History: 1978 Comp., 51-1-48.1, enacted by Laws 1981, ch. 354, 13; 1982, ch. 41, 6; 1993, ch. 209, 7.



Section 51-1-48.2 - Extended benefits; payments.

51-1-48.2. Extended benefits; payments.

A. The weekly extended benefit amount payable to an individual for a week of total unemployment in his eligibility period shall be an amount equal to the weekly benefit amount payable to him during his applicable benefit year pursuant to Section 51-1-4 NMSA 1978, provided that for any week during a period in which federal payments to states under Section 204 of the Federal-State Extended Unemployment Compensation Act of 1970 are reduced under an order issued under Section 252 of the Balanced Budget and Emergency Deficit Control Act of 1985, the weekly extended benefit amount payable to an individual for a week of total unemployment in his eligibility period shall be reduced by a percentage equivalent to the percentage of the reduction in the federal payment. The reduced weekly extended benefit amount, if not a full dollar amount, shall be rounded to the next lower dollar amount.

B. The total extended benefit amount payable to any eligible individual with respect to this applicable benefit year shall be the least of the following amounts:

(1) fifty percent of the total amount of regular benefits which were payable to him under the Unemployment Compensation Law in his applicable benefit year;

(2) thirteen times his weekly benefit amount which was payable to him under the Unemployment Compensation Law for a week of total unemployment in the applicable benefit year;

(3) thirty-nine times his weekly benefit amount which was payable to him under the Unemployment Compensation Law for a week of total unemployment in the applicable benefit year, reduced by the total amount of regular benefits which were paid (or deemed paid) to him under the Unemployment Compensation Law with respect to the benefit year; or

(4) in conjunction with Paragraphs (1), (2) and (3) of this subsection, an amount equal to the aggregate of the reductions in the weekly benefit amount payable under Subsection A of this section when such weekly benefit amounts are reduced pursuant to an order issued under Section 252 of the Balanced Budget and Emergency Deficit Control Act of 1985.

C. Notwithstanding any other provisions of this chapter, if the benefit year of any individual ends within an extended benefit period, the remaining balance of extended benefits that such individual would, but for this section, be entitled to receive in that extended benefit period, with respect to weeks of unemployment beginning after the end of the benefit year, shall be reduced (but not below zero) by the product of the number of weeks for which the individual received any amounts of trade readjustment allowances within that benefit year multiplied by the individual's weekly benefit amount for extended benefits.

D. Whenever an extended benefit period is to become effective in this state as a result of a state "on" indicator, or an extended benefit period is to be terminated in this state as a result of state "off" indicators, the department shall make an appropriate public announcement. Computations required by the provisions of Subsection D of Section 51-1-48 NMSA 1978 shall be made by the department in accordance with regulations prescribed by the United States secretary of labor.

History: 1978 Comp., 51-1-48.2, enacted by Laws 1981, ch. 354, 14; 1982, ch. 41, 7; 1987, ch. 63, 5.



Section 51-1-50 - Reciprocal arrangements.

51-1-50. Reciprocal arrangements.

A. The secretary is hereby authorized to enter into reciprocal arrangements with appropriate and duly authorized agencies of other states or of the federal government, or both, whereby services performed by an individual for a single employing unit for which services are customarily performed by such individual in more than one state shall be deemed to be services performed entirely within any one of the states (1) in which any part of such individual's service is performed; or (2) in which such individual has his residence; or (3) in which the employing unit maintains a place of business; provided there is in effect, as to such services, an election, by an employing unit with the acquiescence of such individual, approved by the agency charged with the administration of such state's unemployment compensation law, pursuant to which services performed by such individual for such employing unit are deemed to be performed entirely within such state.

B. The department shall participate in any arrangement for the payment of compensation on the basis of combining an individual's wages and employment covered under the Unemployment Compensation Law with his wages and employment covered under the unemployment compensation laws of other states which are approved by the United States secretary of labor in consultation with the state unemployment compensation agencies as are reasonably calculated to assure the prompt and full payment of compensation in such situations and which included provisions for:

(1) applying the base period of a single state law to a claim involving the combining of an individual's wages and employment covered under two or more state unemployment compensation laws; and

(2) avoiding the duplicate use of wages and employment by reason of such combining; and

(3) for purposes of this subsection no such arrangement shall be entered into unless it contains provisions for reimbursements to the fund for such of the benefits paid under the Unemployment Compensation Law upon the basis of such wages or services, and provisions for reimbursements from the fund for such of the compensation paid under such other law upon the basis of wages for insured work, as the secretary finds will be fair and reasonable as to all affected interests.

C. Contributions and payments in lieu of contributions due under the Unemployment Compensation Law with respect to wages for insured work shall for the purposes of Section 51-1-36 NMSA 1978 be deemed to have been paid to the fund as of the date payment was made as contributions or payments in lieu of contributions therefor under another state or federal unemployment compensation law, but no such arrangement shall be entered into unless it contains provisions for such reimbursement to the fund of such contributions or payments in lieu of contributions as the secretary finds will be fair and reasonable as to all affected interests.

D. Reimbursements paid from the fund pursuant to Subsection B of this section shall be deemed to be benefits for the purposes of the Unemployment Compensation Law. The department is authorized to make to other state or federal agencies and to receive from such other state or federal agencies, reimbursements from or to the fund, in accordance with arrangements entered into pursuant to Subsection B of this section.

E. The administration of the Unemployment Compensation Law and of other state and federal unemployment compensation and public employment service laws will be promoted by cooperation between this state and such other states and the appropriate federal agencies in exchanging services, and making available facilities and information. The secretary is therefore authorized to make such investigations, secure and transmit such information, make available such services and facilities and exercise such of the other powers provided herein with respect to the administration of the Unemployment Compensation Law as he deems necessary or appropriate to facilitate the administration of any such unemployment compensation or public employment service law, and in like manner to accept and utilize information, services and facilities made available to this state by the agency charged with the administration of any such other unemployment compensation or public employment service law.

F. To the extent permissible under the laws and constitution of the United States, the secretary is authorized to enter into or cooperate in arrangements whereby facilities and services provided under the Unemployment Compensation Law and facilities and services provided under the unemployment compensation law of any foreign government, may be utilized for the taking of claims and the payment of benefits under the Unemployment Compensation Law of this state or under a similar law of such government.

History: Laws 1936 (S.S.), ch. 1, 21; 1941 Comp., 57-824; Laws 1941, ch. 205, 12; 1943, ch. 108, 1; 1953 Comp., 59-9-25; Laws 1971, ch. 209, 8; 1973, ch. 216, 11; 1979, ch. 280, 49.



Section 51-1-51 - Record availability; cooperation.

51-1-51. Record availability; cooperation.

The secretary may make the state's records relating to the administration of the Unemployment Compensation Law available to the railroad retirement board and may furnish the railroad retirement board, at the expense of such board, such copies thereof as the railroad retirement board deems necessary for its purposes. The secretary may afford reasonable cooperation with every agency of the United States charged with the administration of any unemployment insurance law.

History: Laws 1939, ch. 175, 10; 1941 Comp., 57-825; 1953 Comp., 59-9-26; Laws 1979, ch. 280, 50.



Section 51-1-52 - Effectiveness if federal act inoperative.

51-1-52. Effectiveness if federal act inoperative.

If the tax imposed by Title IX of the federal Social Security Act or any amendments thereto, or any other federal tax against which contributions under the Unemployment Compensation Law may be credited shall be amended or repealed by congress or held unconstitutional by the supreme court of the United States, with the result that no portion of the contributions required under that act may be credited against such federal tax, then that act by virtue of that fact, shall be suspended until the legislature shall meet and take action relative thereto, and any unobligated funds in the unemployment compensation fund, and returned by the United States treasurer because such federal Social Security Act is inoperative, shall be held in custody by the state treasurer under supervision of the secretary until the legislature shall provide for the disposition thereof.

History: Laws 1936 (S.S.), ch. 1, 22; 1941 Comp., 57-826; 1953 Comp., 59-9-27; Laws 1979, ch. 280, 51.



Section 51-1-52.1 - Leasing employer; temporary services employer.

51-1-52.1. Leasing employer; temporary services employer.

A. As used in this section:

(1) "leasing employer" means an employing unit that contracts with clients or customers to supply workers to perform services for the client or customer and performs the following functions:

(a) retains the right to hire and terminate workers; and

(b) pays the worker from its own account; and

(2) "temporary services employer" means an employing unit that contracts with clients or customers to supply workers to perform services for the client or customer and performs all of the following functions:

(a) negotiates with clients or customers for such matters as time, place, type of work, working conditions, quality and price of the services;

(b) determines assignments of workers, even though workers retain the right to refuse specific assignments;

(c) retains the authority to reassign or refuse to reassign a worker to other clients or customers when a worker is determined unacceptable by a specific client or customer;

(d) assigns the worker to perform services for a client or customer;

(e) sets the rate of pay for the worker, whether or not through negotiation; and

(f) pays the worker directly.

B. Notwithstanding any other provision of the Unemployment Compensation Law, if an individual or entity contracts to supply an employee to perform services for a client or customer and is a leasing employer or a temporary services employer, the individual or entity is the employer of the employee who performs the services. If an individual or entity contracts to supply an employee to perform services for a client or customer and is not a leasing employer or temporary services employer, the client or customer is the employer of the employee who performs the services. An individual or entity that contracts to supply an employee to perform services for a customer or client and pays wages to the employee for the services, but is not a leasing employer or a temporary services employer, pays the wages as the agent of the employer.

C. Notwithstanding any other provision of the Unemployment Compensation Law, in circumstances which are in essence the loan of an employee from one employer to another employer wherein direction and control of the manner and means of performing the services transfers to the employer to whom the employee is loaned, the loaning employer shall continue to be the employer of the employee if the loaning employer continues to pay remuneration to the employee, whether or not reimbursed by the other employer. If the employer to whom the employee is loaned pays remuneration to the employee for the services performed, that employer shall be considered the employer for the purpose of any remuneration paid to the employee, regardless of whether the loaning employer also pays remuneration to the employee.

D. A temporary services employer shall provide an employee, at the time of hiring, with written notice that the employee is required to contact the temporary services employer for reassignment upon the completion of an assignment and that failure to do so may result in denial of unemployment benefits.

E. If an employee of a temporary services employer has received the written notice pursuant to Subsection D of this section and fails without good cause to contact the temporary services employer upon completion of an assignment, the employee shall be deemed to have voluntarily left employment without good cause in connection with his employment for purposes of Section 51-1-7 NMSA 1978.

History: 1978 Comp., 51-1-52.1, enacted by Laws 1987, ch. 350, 1; 1999, ch. 154, 1.



Section 51-1-53 - Saving clauses.

51-1-53. Saving clauses.

The legislature reserves the right to amend or repeal all or any part of this act at any time; and there shall be no vested private right of any kind against such amendment or repeal. All the rights, privileges or immunities conferred by this act or by acts done pursuant thereto shall exist subject to the power of the legislature to amend or repeal this act at any time.

History: 1936 (S.S.), ch. 1, 23; 1941 Comp., 57-827; 1953 Comp., 59-9-28.



Section 51-1-55 - Res judicata and collateral estoppel prohibition.

51-1-55. Res judicata and collateral estoppel prohibition.

Any findings of fact or law, judgment, conclusions or final order made by an unemployment insurance claims examiner, hearing officer, the board of review or any person with the authority to make findings of fact or law in any action or proceeding under the Unemployment Compensation Law, shall not be conclusive or binding in any separate proceeding between an individual and his present or prior employer brought before an arbitrator, hearing officer, court or judge of this state or the United States regardless of whether the prior action was between the same or related parties or involved the same facts.

History: 1978 Comp., 51-1-55, enacted by Laws 1990, ch. 18, 5.



Section 51-1-56 - Death reports.

51-1-56. Death reports.

By the fifteenth day of each month, the state registrar shall send to the employment security division a report, certified as correct over his signature or the signature of his authorized representative, containing the name, date of birth, date of death, address, sex and social security number, where available, of each person who died in the state within the preceding calendar month. The employment security division unemployment insurance bureau chief shall have custody of these reports. Such reports shall be confidential and shall not be considered as public records under the provisions of Sections 14-2-1 through 14-2-3 [repealed] NMSA 1978. Such reports shall be used by the employment security division for administrative purposes only, and except for authorized personnel of the labor department, shall not be divulged to any person for any reason.

History: 1978 Comp., 51-1-56, enacted by Laws 1991, ch. 122, 11.



Section 51-1-57 - Amnesty.

51-1-57. Amnesty.

A. The secretary shall establish a tax amnesty program for all employers owing any contributions or payments in lieu of contributions. Notice of the tax amnesty program shall be provided to each known delinquent employer. Such notice shall specify the amount of known delinquency and the taxable period for which amnesty may be sought.

B. The amnesty program shall be conducted from the period July 1, 1991 through September 30, 1991.

C. The amnesty program shall provide that upon written application by any employer and payment by such employer of all contributions or payments in lieu of contributions for any taxable period ending prior to July 1, 1990, the collection of interest and penalties shall be waived. Amnesty shall be granted only to those employers applying for amnesty during the period July 1, 1991 through September 30, 1991 who pay all contributions or payments in lieu of contributions due and file all delinquent quarterly wage and contribution reports. Failure to pay all contributions or payments in lieu of contributions due at the time of application and failure to file all delinquent quarterly wage and contribution reports at the time of application shall invalidate any amnesty granted. Amnesty shall be granted only for the periods specified in this section and only if all amnesty provisions are satisfied by the employer.

History: 1978 Comp., 51-1-57, enacted by Laws 1991, ch. 122, 12.



Section 51-1-58 - Conformity with federal laws.

51-1-58. Conformity with federal laws.

If any provisions of this chapter are determined to be in nonconformity with federal statutes, as determined by the United States secretary of labor or his designee, the secretary, with the approval of the governor, is authorized to administer the state law to conform with any mandatory conformity provisions of the federal statutes until such time as the legislature meets in its next regular session and has an opportunity to amend the state law.

History: 1978 Comp., 51-1-58, enacted by Laws 1993, ch. 209, 8.



Section 51-1-59 - Coverage of Indian tribes.

51-1-59. Coverage of Indian tribes.

A. The legislature finds that:

(1) the state of New Mexico recognizes and respects the Indian tribes and pueblos as governments that possess the inherent right of self-government;

(2) under the Federal Unemployment Tax Act, federal law now expressly exempts Indian tribes and requires that state law provide that an Indian tribe may elect to make contributions for employment or make reimbursable payments in lieu of contributions; and

(3) in order to comply with the change in federal law, state law must be amended to provide for the treatment of Indian tribes under the state unemployment insurance system.

B. Benefits based on service in employment of an Indian tribe, tribal unit or a subdivision, subsidiary or business enterprise wholly owned by a tribe shall be payable in the same amount, on the same terms and subject to the same conditions as benefits payable on the basis of other service in employment for other employers pursuant to the Unemployment Compensation Law.

C. An Indian tribe, tribal unit or a subdivision, subsidiary or business enterprise wholly owned by a tribe may make contributions in the same manner and under the same conditions as other employers or may elect to reimburse the fund with payments equal to the amounts of benefits attributable to service in the employ of the tribe, unit, subdivision, subsidiary or enterprise.

D. If an Indian tribe, tribal unit or a subdivision, subsidiary or business enterprise wholly owned by a tribe elects to make payments in lieu of contributions, the following provisions shall apply:

(1) as used in this section, "electing entity" means a tribe, tribal unit or a subdivision, subsidiary or business enterprise, wholly owned by a tribe, that elects to make payments in lieu of contributions. The tribe as a whole may be an electing entity or an individual tribal unit, subdivision, subsidiary or enterprise, or a combination of these may be electing entities;

(2) an electing entity may elect to make payments in lieu of contributions by filing a written notice of its election with the division not later than thirty days prior to the beginning of the taxable year for which its election shall first be effective; except that, if an election is made prior to July 1, 2001, at the option of the electing entity the election shall be deemed to be effective December 21, 2000 or January 1, 2001; and

(3) once an election is made, payments in lieu of contributions will be used by the electing entity for the following two taxable years.

E. The following provisions apply to payments in lieu of contributions made by an electing entity:

(1) at the end of each calendar quarter, the division shall bill each electing entity for an amount calculated pursuant to this subsection; except that, in calculating the initial payments due for an electing entity that has made an election prior to July 1, 2001, the secretary shall bill the electing entity for the period elapsed since December 21, 2000;

(2) each calendar quarter, each electing entity making payments in lieu of contributions shall pay to the division an amount equal to twenty-five percent of the total benefit charges made to the electing entity during the four calendar quarters ending the preceding June 30. The due date for the payments shall be the tenth day of the first month of each calendar quarter;

(3) in the event that an electing entity making payments in lieu of contributions incurred no benefit charges during the four calendar quarters ending the preceding June 30, the electing entity shall pay to the division, each calendar quarter, an amount equal to one-eighth of one percent of the electing entity's annual taxable wages paid for such period for employment as estimated by the secretary. The due date for the payments shall be the tenth day of the first month of the calendar quarter;

(4) for each calendar quarter, the secretary shall determine the amount paid by each electing entity subject to payment in lieu of contributions and the amount of benefits charged to the electing entity's account; provided that an electing entity shall not be relieved of charges for benefits paid to an individual who was separated from the employ of that electing entity for any reason. Each electing entity who has made payments in an amount less than the amount of benefits charged to the electing entity's account shall pay the balance of the amount charged within twenty-five days of the notification by the division. If the quarterly payment made by an electing entity pursuant to Paragraph (2) or (3) of this subsection exceeds the amount of benefits charged to the electing entity's account, the excess payment shall be refunded on a quarterly basis;

(5) payments made by an electing entity pursuant to the provisions of this subsection shall not be deducted or deductible, in whole or in part, from the remuneration of individuals in the employ of the electing entity;

(6) two or more electing entities may file a joint application for the establishment of a group account for the purpose of sharing the cost of benefits paid that are attributable to service in the employ of the entities. The application shall identify and authorize a group representative to act as the group's agent for the purpose of this paragraph. Upon its approval of the application, the division shall establish a group account for the electing entities effective as of the beginning of the calendar quarter in which it receives the application and shall notify the group's representative of the effective date of the account. The account shall remain in effect for not less than two years and thereafter until terminated at the discretion of the secretary or upon application by the group. Each group account shall be liable for the prepayment of payments in lieu of contributions as provided in Paragraphs (2), (3) and (4) of this subsection. Each member of the group account shall be liable to the division for payments in lieu of contributions with respect to each calendar quarter in the amount that bears the same ratio to the total benefits paid in the quarter that are attributable to service performed in the employ of all members of the group as the total wages paid for service in employment for such member during the quarter bear to the total wages paid during the quarter for service performed in the employ of all members of the group. The secretary shall prescribe rules as he deems necessary with respect to applications for establishment, maintenance and termination of group accounts that are authorized by this paragraph, for addition of new members to, and withdrawal of active members from, the accounts and for the determination of the amounts that are payable under this subsection by members of the group and the time and manner of payments. Each group account may apportion liability for amounts due to the group representative as the group shall determine; and

(7) past-due payments in lieu of contributions are subject to the same penalties that are applied to past-due contributions under Section 51-1-12 NMSA 1978.

F. Contributions or payments in lieu of contributions unpaid on the date on which they are due and payable shall bear interest at the rate of one percent per month from and after such date until payment is received by the division. Interest collected pursuant to this subsection shall be paid into the employment security department fund.

G. Any person, group of individuals, partnership or employing unit that acquires the organization, trade or business or substantially all the assets thereof from an Indian tribe or tribal entity shall notify the division in writing by registered mail not later than five days prior to the acquisition. Unless such notice is given, such acquisition shall be void as against the division, if, at the time of the acquisition, any contributions or payments in lieu of contributions are due and unpaid by the tribe or tribal entity, and the assets so acquired shall, if otherwise allowed by law, be subject to attachment for the debt.

H. If an Indian tribe or a tribal entity fails to make a contribution or payment in lieu of contribution pursuant to the Unemployment Compensation Law, the division shall mail a notice of nonpayment or delinquency to the noncomplying tribe or tribal entity at its last known address as shown in division records. If the payment is not made within ninety days of the date the notice is mailed, the account of the noncomplying tribe or tribal entity shall be terminated. Notice of the termination shall be mailed to the tribe or tribal entity at its last known address shown in division records. The notice shall be accompanied by a written description of protest rights pursuant to Section 51-1-8 NMSA 1978. Termination of an account pursuant to this subsection terminates the tribe or tribal entity's participation as a contributing employer.

I. The secretary may reinstate the account of an Indian tribe or tribal entity that loses coverage pursuant to Subsection H of this section if the tribe or the tribal entity pays all contributions, payments in lieu of contributions, interest, penalties, surcharges and fees that are due and owing.

J. If an Indian tribe or tribal entity fails to make contributions or payments in lieu of contributions pursuant to this section, including any assessed interest and penalties, within ninety days of a notice of nonpayment or delinquency, the secretary shall immediately notify the United States internal revenue service and the United States department of labor.

K. Notices of payment and reporting delinquency to an Indian tribe or a tribal entity shall include an explanation that failure to make full payment within the prescribed time will cause the tribe or the tribal entity to:

(1) be liable for taxes pursuant to the Federal Unemployment Tax Act;

(2) lose the option to make payments in lieu of contributions; and

(3) lose its status as an employer under the Unemployment Compensation Law and will cause services performed for the tribe or tribal entity to not be treated as "employment" under that law.

L. Extended benefits paid that are attributable to service in the employ of an Indian tribe or tribal entity and not reimbursed by the federal government shall be the responsibility of the Indian tribe or tribal entity.

M. Nothing in this section shall be deemed to be a waiver of tribal sovereignty or sovereign immunity, either directly or indirectly. Compliance by an Indian tribe or tribal entity with the provisions of this section shall not be deemed to directly or indirectly waive tribal sovereignty or sovereign immunity.

History: 1978 Comp., 51-1-59, enacted by Laws 2001, ch. 249, 3.









Chapter 52 - Workers' Compensation

Article 1 - Workers' Compensation

Section 52-1-1 - Short title.

52-1-1. Short title.

Chapter 52, Article 1 NMSA 1978 shall be known and may be cited as the "Workers' Compensation Act".

History: Laws 1929, ch. 113, 1; C.S. 1929, 156-101; 1941 Comp., 57-901; 1953 Comp., 59-10-1; Laws 1959, ch. 67, 1; 1986, ch. 22, 1; 1987, ch. 235, 1.



Section 52-1-1.1 - Definitions.

52-1-1.1. Definitions.

As used in Chapter 52, Articles 1 through 6 NMSA 1978:

A. "controlled insurance plan" means a plan of insurance coverage that is established by an owner or principal contractor that requires participation by contractors or subcontractors who are engaged in the construction project, including coverage plans that are for a fixed term of coverage on a single construction site;

B. "director" means the director of the workers' compensation administration;

C. "division" means the workers' compensation administration;

D. "extra-hazardous employer" means an employer whose injury frequencies substantially exceed those that may reasonably be expected in that employer's business or industry;

E. "rolling wrap-up or consolidated insurance plan" means coverage for an ongoing project or series of projects in which the common insurance program remains in place indefinitely and contracted work is simply added as it occurs under the control of one owner or principal contractor;

F. "workers' compensation judge" means an individual appointed by the director to act as a workers' compensation judge in the administration of the Workers' Compensation Act or the New Mexico Occupational Disease Disablement Law;

G. "workman" or "workmen" means worker or workers;

H. "Workmen's Compensation Act" means the Workers' Compensation Act; and

I. "workmen's compensation administration" or "administration" means the workers' compensation administration.

History: Laws 1986, ch. 22, 26; 1987, ch. 235, 2; 1989, ch. 263, 2; 1990 (2nd S.S.), ch. 2, 1; 2003, ch. 259, 1; 2003, ch. 263, 1; 2013, ch. 134, 1.



Section 52-1-1.2 - Advisory council on workers' compensation and occupational disease disablement; functions and duties; independent medical examinations committee.

52-1-1.2. Advisory council on workers' compensation and occupational disease disablement; functions and duties; independent medical examinations committee.

A. There is created in the workers' compensation administration an advisory council on workers' compensation and occupational disease disablement. Members of the council shall be appointed by the governor. There shall be six voting members of the council with three members representing employers and three members representing workers. No member representing employers or workers shall be an attorney. Three of the original appointees shall serve for terms of two years, and three shall serve for four years. The members shall determine by lot which members shall serve for four years and which shall serve for two. Thereafter, each member shall be appointed for a term of four years. The council shall elect a chairman from its membership. The director shall be an ex-officio, nonvoting member of the council.

B. Members of the council shall not be paid but shall receive per diem and mileage pursuant to the Per Diem and Mileage Act [10-8-1 through10-8-8 NMSA 1978].

C. The council shall meet at least twice each year. It shall annually review workers' compensation and occupational disease disablement in New Mexico and shall issue a report of its findings and conclusions on or before January 1 of each year. The annual report shall be sent to the governor, the superintendent of insurance, the speaker of the house of representatives, the president pro tempore of the senate, the minority leaders of both houses and the chairmen of all appropriate committees of each house that review the status of the workers' compensation and occupational disease disablement system. In performing these responsibilities, the council's role shall be strictly advisory, but it may:

(1) make recommendations relating to the adoption of rules and legislation;

(2) make recommendations regarding the method and form of statistical data collections; and

(3) monitor the performance of the workers' compensation and occupational disease disablement system in the implementation of legislative directives.

D. The advisory council on workers' compensation and occupational disease disablement shall appoint a committee composed of three members representing workers and three members representing employers to designate an approved list of health care providers who are authorized to conduct independent medical examinations. The committee shall, to the greatest extent possible, designate only health care providers whose judgments are respected, or not objected to, by recognized representatives of both employer and worker interests and whose judgments are not perceived to favor any particular interest group. Members of the committee shall be immune from personal liability for any official action taken in establishing the approved list of health care providers. The committee shall review and revise the list annually. The terms of the original members shall be two years, and thereafter the terms of the members shall be staggered so that each year the committee appoints one member who represents workers and one member who represents employers. The members shall annually elect a chairman. No member representing employers or workers shall be an attorney.

E. The workers' compensation administration shall cooperate with the council and shall provide information and staff support as reasonably necessary and required by the council and by the committee appointed pursuant to Subsection D of this section.

History: Laws 1990 (2nd S.S.), ch. 2, 28; 1993, ch. 193, 1.



Section 52-1-2 - Employers who come within act.

52-1-2. Employers who come within act.

The state and each county, municipality, school district, drainage, irrigation or conservancy district, public institution and administrative board thereof employing workers, every charitable organization employing workers and every private person, firm or corporation engaged in carrying on for the purpose of business or trade within this state, and which employs three or more workers, except as provided in Section 52-1-6 NMSA 1978, shall become liable to and shall pay to any such worker injured by accident arising out of and in the course of his employment and, in case of his death being occasioned thereby, to such person as may be authorized by the director or appointed by a court to receive the same for the benefit of his dependents, compensation in the manner and amount at the times required in the Workers' Compensation Act.

History: Laws 1929, ch. 113, 2; C.S. 1929, 156-102; Laws 1933, ch. 178, 1; 1937, ch. 92, 1; 1941 Comp., 57-902; 1953 Comp., 59-10-2; Laws 1971, ch. 261, 1; 1973, ch. 240, 1; 1975, ch. 284, 1; 1987, ch. 235, 3; 2003, ch. 259, 2.



Section 52-1-3 - Workers' compensation coverage; coverage by state agencies.

52-1-3. Workers' compensation coverage; coverage by state agencies.

A. The risk management division of the general services department shall provide workers' compensation coverage for all public employees, as defined in the Workers' Compensation Act, of all state agencies regardless of the hazards of their employment.

B. The director of the risk management division shall ascertain the most economical means of providing such coverage and may secure a policy or policies of insurance to provide the coverage required. The director of the risk management division shall collect or transfer funds from each agency to cover the agency's respective share of the cost of the coverage.

C. The director of the risk management division shall determine the possibilities for including school districts under uniform coverage and the methods of administration therefor.

D. For purposes of this section, "state" or "state agency" means the state of New Mexico or any of its branches, agencies, departments, boards, instrumentalities or institutions.

History: 1953 Comp., 59-10-2.1, enacted by Laws 1977, ch. 385, 15; 1978, ch. 166, 15; 1979, ch. 199, 1; 1987, ch. 235, 4.



Section 52-1-3.1 - Public employee.

52-1-3.1. Public employee.

A. As used in the Workers' Compensation Act, unless otherwise provided, "public employee" means any person receiving a salary from, and acting in the service of, the state or any county, municipality, school district, drainage, irrigation or conservancy district, public institution or administrative board, including elected or appointed public officers.

B. "Public employee" includes an unpaid health professional deployed by the department of health within New Mexico in response to a declared public emergency or public health emergency or deployed by the department of health outside New Mexico in response to a request for emergency health personnel made pursuant to the Emergency Management Assistance Compact [12-10-14 and 12-10-15 NMSA 1978]; provided that, for purposes of the Workers' Compensation Act:

(1) the department of health shall be considered to be the employer of the person;

(2) the person's average weekly wage, for the purpose of calculating compensation, shall be considered to be the average weekly wage for similar services performed by paid workers in like employment; and

(3) the person shall not be considered an employee in the calculation of any fee pursuant to Section 52-5-19 NMSA 1978.

C. "Public employee" does not include an independent contractor.

History: 1978 Comp., 52-1-3.1, enacted by Laws 1979, ch. 199, 2; 1989, ch. 263, 3; 2007, ch. 328, 1.



Section 52-1-4 - Filing certificate of insurance coverage or other evidence of coverage with workers' compensation administration; exemptions from requirement.

52-1-4. Filing certificate of insurance coverage or other evidence of coverage with workers' compensation administration; exemptions from requirement.

A. Every employer subject to the Workers' Compensation Act shall direct his insurance carrier to file, and the insurance carrier shall file, in the office of the director evidence of workers' compensation insurance coverage in the form of a certificate containing that information required by regulation of the director. The required certificate must be provided by an authorized insurer as defined in Section 59A-1-8 NMSA 1978. In case any employer is able to show to the satisfaction of the director that he is financially solvent and that providing insurance coverage is unnecessary, the director shall issue him a certificate to that effect, which shall be filed in lieu of the certificate of insurance. The director shall provide by regulations the procedures for reviewing, renewing and revoking any certificate excusing an employer from filing a certificate of insurance, including provisions permitting the director to condition the issuance of the certificate upon the employer's proving adequate security.

B. Any certificate of the director filed under the provisions of this section shall show the post office address of such employer.

C. Every contract or policy insuring against liability for workers' compensation benefits or certificate filed under the provisions of this section shall provide that the insurance carrier or the employer shall be directly and primarily liable to the worker and, in event of his death, his dependents, to pay the compensation and other workers' compensation benefits for which the employer is liable.

D. In the event of an insurance policy cancellation, the workers' compensation insurance carrier shall file notice to the director within ten days of such cancellation on a form approved by the director.

History: 1978 Comp., 52-1-4, enacted by Laws 1987, ch. 235, 5; 1989, ch. 263, 4; 1990 (2nd S.S.), ch. 2, 2.



Section 52-1-4.2 - Controlled insurance plan; penalty.

52-1-4.2. Controlled insurance plan; penalty.

A. An owner or the principal contractor of a construction project may establish and administer a controlled insurance plan, provided the covered project is a construction project, a plant expansion or real property improvements within New Mexico with an aggregate construction value in excess of one hundred fifty million dollars ($150,000,000) expended within a five-year period. As used in this section, "aggregate construction value" includes design, utilities, site excavation, construction costs of improvements to real property and acquisition of equipment and furnishings but does not include the cost of fees or charges associated with financing the construction project.

B. Rolling wrap-ups are prohibited. Controlled insurance plans covering non-contiguous construction sites are prohibited.

C. The owner shall include in any request for proposals for bids a notice that participation in a controlled insurance plan is a requirement of the bid and shall provide a copy of the specifications of the controlled insurance plan. The specifications shall include a statement of the bidding contractor's or subcontractor's responsibilities relative to the plan.

D. A dispute regarding which workers' compensation coverage or insurer is responsible shall be resolved by the administration. An administrative or judicial finding shall include appropriate reimbursement of benefit payments and expenses. For disputed cases as described herein, initial benefits shall be provided by the controlled insurance plan until such time as the coverage dispute is resolved.

E. An owner or principal contractor who enters into a contract for a controlled insurance plan shall file a copy of the contract and evidence of compliance with the requirements of this section with the superintendent of insurance and the workers' compensation administration at least thirty days before the date on which the owner is to begin receiving bids or requests for proposals on the project.

F. An owner or principal contractor using a controlled insurance plan shall distribute any project performance-based refunded premium or dividend to each participating contractor and subcontractor on a proportional basis if provided in the construction contract.

G. An owner or principal contractor shall provide for a safety plan for an employee engaged in the construction project when the employee is present at the construction project site. The owner or principal contractor of the construction project shall develop and carry out a health and safety program approved by the workers' compensation administration. The plan shall include a protocol that encourages return to work guidelines pursuant to the Workers' Compensation Act.

H. The owner or principal contractor of a construction project that uses a controlled insurance plan shall:

(1) establish a method for timely reporting of job-related injuries to the employer, the insured and the administration;

(2) provide modifier experienced units statistical rating information and any other statistical information required by the superintendent of insurance for all contractors and subcontractors, including losses and payroll, to the appropriate rating service within six months following the end of the annual policy period;

(3) provide contractors or subcontractors or their representatives with actual and specific payroll audit data generated under the controlled insurance plan, as would be customarily provided to the employer from a non-controlled insurance plan; and

(4) provide the same access to information on injured employees as would customarily be available to the employer from a non-controlled insurance plan.

I. In addition to any other penalties provided under the law, a person found to have violated any requirement of this section shall be subject to a penalty pursuant to Section 52-1-61 NMSA 1978.

History: Laws 2003, ch. 263, 2.



Section 52-1-5 - Destruction of policies, bonds and undertakings.

52-1-5. Destruction of policies, bonds and undertakings.

From and after the expiration of three years following the date of filing of any insurance policy or certificate thereof, bond or undertaking, pursuant to the provisions of Section 52-1-4 NMSA 1978, the director may, in his discretion, authorize the destruction of such insurance policies, certificates, bonds and undertakings.

History: 1953 Comp., 59-10-3.1, enacted by Laws 1955, ch. 137, 1; 1965, ch. 255, 2; 1979, ch. 368, 3; 1987, ch. 235, 7.



Section 52-1-6 - Application of provisions of act.

52-1-6. Application of provisions of act.

A. The provisions of the Workers' Compensation Act shall apply to employers of three or more workers; provided that act shall apply to all employers engaged in activities required to be licensed under the provisions of the Construction Industries Licensing Act [Chapter 60, Article 13 NMSA 1978] regardless of the number of employees. The provisions of the Workers' Compensation Act shall not apply to employers of private domestic servants and farm and ranch laborers.

B. An election to be subject to the Workers' Compensation Act by employers of private domestic servants or farm and ranch laborers, by persons for whom the services of qualified real estate sales persons are performed or by a partner or self-employed person may be made by filing, in the office of the director, either a sworn statement to the effect that the employer accepts the provisions of the Workers' Compensation Act or an insurance or security undertaking as required by Section 52-1-4 NMSA 1978.

C. Every worker shall be conclusively presumed to have accepted the provisions of the Workers' Compensation Act if his employer is subject to the provisions of that act and has complied with its requirements, including insurance.

D. Such compliance with the provisions of the Workers' Compensation Act, including the provisions for insurance, shall be, and construed to be, a surrender by the employer and the worker of their rights to any other method, form or amount of compensation or determination thereof or to any cause of action at law, suit in equity or statutory or common-law right to remedy or proceeding whatever for or on account of personal injuries or death of the worker than as provided in the Workers' Compensation Act and shall be an acceptance of all of the provisions of the Workers' Compensation Act and shall bind the worker himself and, for compensation for his death, shall bind his personal representative, his surviving spouse and next of kin, as well as the employer and those conducting his business during bankruptcy or insolvency.

E. The Workers' Compensation Act provides exclusive remedies. No cause of action outside the Workers' Compensation Act shall be brought by an employee or dependent against the employer or his representative, including the insurer, guarantor or surety of any employer, for any matter relating to the occurrence of or payment for any injury or death covered by the Workers' Compensation Act. Nothing in the Workers' Compensation Act, however, shall affect or be construed to affect, in any way, the existence of or the mode of trial of any claim or cause of action that the worker has against any person other than his employer or another employee of his employer, including a management or supervisory employee, or the insurer, guarantor or surety of his employer.

History: 1978 Comp., 52-1-6, enacted by Laws 1990 (2nd S.S.), ch. 2, 4.



Section 52-1-6.1 - Worker's compensation; definition.

52-1-6.1. Worker's compensation; definition.

For the purposes of Section 52-1-6 NMSA 1978 "farm and ranch laborers" shall include those persons providing care for animals in training for the purpose of competition or competitive exhibition. Employees of a veterinarian and laborers at a treating facility or a facility used solely for the boarding of animals, which is not an intrinsic part of a farm or ranch operation, are not covered by this provision.

History: Laws 1984, ch. 127, 988.3.



Section 52-1-6.2 - Safety programs; inspections; penalties; bonuses.

52-1-6.2. Safety programs; inspections; penalties; bonuses.

A. Every employer subject to the provisions of the Workers' Compensation Act who has an annual workers' compensation premium liability of fifteen thousand dollars ($15,000) or more or who is a certified self-insurer shall receive an annual safety inspection. The director shall determine the adequacy and structure of the safety inspection, including establishing procedures for appropriate self-inspection. For any employer who is not self-insured, inspections and recommendations for creating a safer workplace shall be provided upon request by every insurer providing workers' compensation insurance in this state to its workers' compensation insurance policyholders. To enforce this provision, the director may assess a penalty not to exceed five thousand dollars ($5,000) against any employer.

B. The administration shall develop safety programs for employers with an annual workers' compensation premium liability of less than fifteen thousand dollars ($15,000).

C. The superintendent of insurance may assess a penalty against an insurer that refuses to provide annual safety inspections and recommendations. The penalty shall not exceed five thousand dollars ($5,000) per insurer per violation.

D. Any employer who is subject to the provisions of the Workers' Compensation Act may implement a safety program, as approved by the superintendent of insurance, that provides for bonuses of up to ten percent of a worker's wage to be paid to a worker who fulfills criteria established by the employer for eligibility for the bonus. The criteria shall incorporate the concept of bonuses based upon a stated number of accident-free work days completed by the worker. Any bonus paid under a program authorized by this section shall not be included in computing a worker's average wage for establishing workers' compensation insurance premiums or benefits.

E. The administration shall develop a program to identify extra-hazardous employers. The administration shall notify each identified extra-hazardous employer and the insurance carrier for that employer that the employer has been identified as an extra-hazardous employer.

F. An employer that receives notification under Subsection E of this section shall obtain a safety consultation within thirty days from the administration's safety consultants, the employer's insurer or another professional source approved by the director for that purpose. The safety consultant shall file a written report with the director and the employer setting out any hazardous conditions or practices identified by the safety consultation.

G. The employer, in consultation with the safety consultant, shall, within a reasonable time, formulate a specific accident-prevention plan that addresses the hazards identified by the consultant. An employer that fails to formulate, implement or otherwise comply with the accident-prevention plan shall be subject to a penalty not to exceed five thousand dollars ($5,000).

History: Laws 1989, ch. 263, 92; 1990 (2nd S.S.), ch. 2, 5; 2013, ch. 134, 2.



Section 52-1-7 - Application of provisions of act to certain executive employees or sole proprietors.

52-1-7. Application of provisions of act to certain executive employees or sole proprietors.

A. Notwithstanding any provisions to the contrary in the Workers' Compensation Act, an executive employee of a professional or business corporation or limited liability company, employed by the professional or business corporation or limited liability company as a worker as defined in the Workers' Compensation Act, or a sole proprietor may affirmatively elect not to accept the provisions of the Workers' Compensation Act.

B. Each executive employee or sole proprietor desiring to affirmatively elect not to accept the provisions of the Workers' Compensation Act may do so by filing an election in the office of the director.

C. Each executive employee or sole proprietor desiring to revoke his affirmative election not to accept the provisions of the Workers' Compensation Act may do so by filing a revocation of the affirmative election with the workers' compensation insurer and in the office of the director. The revocation shall become effective thirty days after filing. An executive employee shall cause a copy of the revocation to be mailed to the board of directors of the professional or business corporation or limited liability company.

D. The filing of an affirmative election not to accept the provisions of the Workers' Compensation Act shall create a conclusive presumption that an executive employee or sole proprietor is not covered by the Workers' Compensation Act until the effective date of a revocation filed pursuant to this section. The filing of an affirmative election not to accept the provisions of the Workers' Compensation Act shall apply to all corporations or limited liability companies in which the executive employee has a financial interest.

E. In determining the number of workers of an employer to determine who comes within the Workers' Compensation Act, an executive employee who has filed an affirmative election not to be subject to the Workers' Compensation Act shall be counted for determining the number of workers employed by such employer.

F. For purposes of this section:

(1) "executive employee" means the chairman of the board, president, vice president, secretary, treasurer or other executive officer, if he owns ten percent or more of the outstanding stock, of the professional or business corporation or a ten percent ownership interest in the limited liability company; and

(2) "sole proprietor" means a single individual who owns all the assets of a business, is solely liable for its debts and employs in the business no person other than himself.

History: 1953 Comp., 59-10-4.1, enacted by Laws 1975, ch. 284, 4; 1979, ch. 368, 5; 1987, ch. 235, 8; 1993, ch. 193, 2; 2003, ch. 259, 3.



Section 52-1-8 - Defenses to action by employee.

52-1-8. Defenses to action by employee.

In an action to recover damages for a personal injury sustained by an employee while engaged in the line of his duty as such or for death resulting from personal injuries so sustained in which recovery is sought upon the ground of want of ordinary care of the employer, or of the officer, agent or servant of the employer, it shall not be a defense:

A. that the employee, either expressly or impliedly, assumed the risk of the hazard complained of as due to the employer's negligence;

B. that the injury or death was caused, in whole or in part, by the want of ordinary care of a fellow servant; and

C. that the injury of [or] death was caused, in whole or in part by the want of ordinary care of the injured employee where such want of care was not willful.

Any employer who has complied with the provisions of the Workers' Compensation Act relating to insurance or any of the employees of the employer, including management and supervisory employees, shall not be subject to any other liability whatsoever for the death of or personal injury to any employee, except as provided in the Workers' Compensation Act, and all causes of action, actions at law, suits in equity, and proceedings whatever, and all statutory and common-law rights and remedies for and on account of such death of, or personal injury to, any such employee and accruing to any and all persons whomsoever, are hereby abolished except as provided in the Workers' Compensation Act.

History: Laws 1937, ch. 92, 3; 1941 Comp., 57-905; 1953 Comp., 59-10-5; Laws 1971, ch. 253, 2; 1973, ch. 240, 3; 1989, ch. 263, 6.



Section 52-1-9 - Right to compensation; exclusive.

52-1-9. Right to compensation; exclusive.

The right to the compensation provided for in this act [Chapter 52, Article 1 NMSA 1978], in lieu of any other liability whatsoever, to any and all persons whomsoever, for any personal injury accidentally sustained or death resulting therefrom, shall obtain in all cases where the following conditions occur:

A. at the time of the accident, the employer has complied with the provisions thereof regarding insurance;

B. at the time of the accident, the employee is performing service arising out of and in the course of his employment; and

C. the injury or death is proximately caused by accident arising out of and in the course of his employment and is not intentionally self-inflicted.

History: Laws 1937, ch. 92, 4; 1941 Comp., 57-906; 1953 Comp., 59-10-6; Laws 1973, ch. 240, 4.



Section 52-1-9.1 - Uninsured employers' fund; workers' compensation administration; additional duties.

52-1-9.1. Uninsured employers' fund; workers' compensation administration; additional duties.

A. The "uninsured employers' fund" is created in the state treasury. The fund shall be administered by the workers' compensation administration as a separate account. The administration shall adopt rules to administer the fund pursuant to the provisions of this section.

B. The fund shall consist of thirty cents ($.30) per employee covered by the Workers' Compensation Act on the last working day of each quarter for the fee assessed against employers pursuant to Section 52-5-19 NMSA 1978 and all income derived from investment of the fund. The fund shall also consist of any other money appropriated, distributed or otherwise allocated to the fund for the purpose of this section.

C. Money in the fund is appropriated to the workers' compensation administration to pay workers' compensation benefits to a person entitled to the benefits when that person's employer has failed to maintain workers' compensation coverage because of fraud, misconduct or other failure to insure or otherwise make compensation payments. For purposes of this subsection, a worker who has affirmatively elected not to accept the provisions of the Workers' Compensation Act shall not be eligible for payment of workers' compensation from the uninsured employers' fund. The director may pay reasonable costs of administering the uninsured employers' fund from the fund, but money in the fund shall not be used for administrative costs unrelated to the fund or any activity of the workers' compensation administration other than as provided in this section. The superintendent of insurance shall examine and audit the fund pursuant to the provisions of Chapter 59A, Article 4 NMSA 1978.

D. The director may authorize payments to a person from the uninsured employers' fund if the injury or cause of incapacity occurs in New Mexico and would be compensable under the Workers' Compensation Act.

E. The uninsured employers' fund, by subrogation, has all the rights, powers and benefits of the employee or the employee's dependents against the employer failing to make the compensation payments.

F. The uninsured employers' fund, subject to approval of the director, shall discharge its obligations by contracting with an independent adjusting company that is licensed and principally located in New Mexico as prescribed by Section 59A-13-11 NMSA 1978 or Chapter 59A, Article 12A NMSA 1978.

G. For the purpose of ensuring the health, safety and welfare of the public, the director or a workers' compensation judge shall:

(1) order the uninsured employer to reimburse the uninsured employers' fund for all benefits paid to or on behalf of an injured employee by the uninsured employers' fund along with interest, costs and attorney fees; and

(2) impose a penalty against the uninsured employer of not less than fifteen percent nor more than fifty percent of the value of the total award in connection with the claim that shall be paid into the uninsured employers' fund.

H. The liability of the state, the workers' compensation administration and the state treasurer, with respect to payment of any compensation benefits, expenses, fees or disbursement properly chargeable against the uninsured employers' fund, is limited to the assets in the uninsured employers' fund, and they are not otherwise liable for any payment.

I. The uninsured employers' fund shall be considered a payor of last resort within the workers' compensation system. No other payor liable for payments under the Workers' Compensation Act shall have its liabilities affected or discharged by payments from the uninsured employers' fund. Any payments to workers paid by the uninsured employers' fund shall be subject to subrogation and apportionment to the same extent as payments to an injured worker from a third party tortfeasor.

J. In any claim against an employer by the uninsured employers' fund, or by or on behalf of the employee to whom or to whose dependents compensation and other benefits are paid or payable from the uninsured employers' fund, the burden of proof is on the employer or other party in interest objecting to the claim. The claim is presumed to be valid up to the full amount of workers' compensation benefits paid to the employee or the employee's dependents. This subsection applies whether the claim is filed in court or in an adjudicative proceeding under the authority of the workers' compensation administration.

K. Nothing in this section shall be construed to extend exclusive remedy protection pursuant to Section 52-1-6 or 52-1-9 NMSA 1978 to any employer whose injured worker is paid by the uninsured employers' fund.

L. Nothing in this section shall be construed to supersede Section 52-5-10 NMSA 1978.

History: Laws 2003, ch. 258, 1; 2004, ch. 36, 1.



Section 52-1-10 - Increase or reduction in compensation based on failure of employer to provide or failure of employee to use safety devices.

52-1-10. Increase or reduction in compensation based on failure of employer to provide or failure of employee to use safety devices.

A. In case an injury to, or death of, a worker results from his failure to observe statutory regulations appertaining to the safe conduct of his employment or from his failure to use a safety device provided by his employer, then the compensation otherwise payable under the Workers' Compensation Act shall be reduced ten percent.

B. In case an injury to, or death of, a worker results from the failure of an employer to provide safety devices required by law or, in any industry in which safety devices are not prescribed by statute, if an injury to, or death of, a worker results from the negligence of the employer in failing to supply reasonable safety devices in general use for the use or protection of the worker, then the compensation otherwise payable under the Workers' Compensation Act shall be increased ten percent.

C. In case the death of a worker results from the failure of an employer to provide safety devices required by law or, in any industry in which safety devices are not prescribed by statute, if the death of a worker results from the negligence of the employer in failing to supply reasonable safety devices in general use for the use or protection of the worker, and the deceased worker leaves no eligible dependents under the Workers' Compensation Act, in addition to the benefits provided for in Subsection A of Section 52-1-46 NMSA 1978, compensation in the amount of five thousand dollars ($5,000) shall be paid to the surviving father and mother of the deceased or, if either of them be deceased, to the survivor of them. The surviving father and mother, or either of them, may file a claim for the five thousand dollars ($5,000) compensation, provided the father or mother has given notice in the manner and within the time required by Section 52-1-29 NMSA 1978 and the claim is filed within one year from the date of the worker's death. If there be no surviving father or mother, then the five thousand dollars ($5,000) compensation provided for in this subsection shall not be payable.

D. Any increased liability resulting from negligence on the part of the employer shall be recoverable from the employer only and not from the insurer, guarantor or surety of the employer under the Workers' Compensation Act, except that this provision shall not be construed to prohibit an employer from insuring against such increased liability.

E. No employee shall file a claim for increased compensation under the Workers' Compensation Act on the basis of an injury suffered because of the lack of a safety device nor shall a dependent of a deceased employee or the father or mother as provided in Subsection C of this section file a claim on the basis of the death of a worker suffered because of the lack of a safety device, unless the claim identifies the specific safety device which it is claimed was not furnished by the employer. The employer is under a like duty to allege the specific safety device which it is claimed an employee failed to use before the employer may claim a reduction of compensation as herein provided.

History: Laws 1929, ch. 113, 7; C.S. 1929, 156-107; Laws 1937, ch. 92, 5; 1941 Comp., 57-907; Laws 1953, ch. 96, 1; 1953 Comp., 59-10-7; Laws 1955, ch. 29, 1; 1959, ch. 67, 3; 1967, ch. 148, 1; 1989, ch. 263, 7.



Section 52-1-10.1 - Allocation of fault; reimbursement.

52-1-10.1. Allocation of fault; reimbursement.

Notwithstanding anything in the worker's compensation law to the contrary, if the fault of the worker's employer or those for whom the employer is legally responsible, other than the injured worker, is found to have proximately caused the worker's injury, the employer's right to reimbursement from the proceeds of the worker's recovery in any action against any wrongdoer shall be diminished by the percentage of fault, if any, attributed to the employer or those for whom the employer is responsible, other than the injured worker.

History: Laws 1987, ch. 141, 4.



Section 52-1-11 - Injuries caused by the willfulness or intention of worker are noncompensable.

52-1-11. Injuries caused by the willfulness or intention of worker are noncompensable.

No compensation shall become due or payable from any employer under the terms of the Workers' Compensation Act in the event such injury was willfully suffered by the worker or intentionally inflicted by the worker.

History: Laws 1929, ch. 113, 8; C.S. 1929, 156-108; 1941 Comp., 57-908; 1953 Comp., 59-10-8; 1989, ch. 263, 8; 2016, ch. 24, 1.



Section 52-1-12.1 - Reduction in compensation when alcohol or drugs contribute to injury or death; exceptions.

52-1-12.1. Reduction in compensation when alcohol or drugs contribute to injury or death; exceptions.

A. As used in this section, "intoxication" or "influence" means a temporary state or condition of impaired physical, mental or cognitive function by means of alcohol, a drug, a controlled substance or a combination of two or more substances at the time of injury or death. "Drug" or "controlled substance" pursuant to this section does not include medications prescribed to a worker by the worker's licensed health care provider and taken in accordance with directions of the prescribing health care provider or dispensing pharmacy, unless such medication is combined with alcohol or a non-prescribed drug or controlled substance to cause intoxication or influence.

B. Except as otherwise provided in this section, compensation benefits otherwise due and payable from an employer to the worker under the terms of the Workers' Compensation Act shall be reduced by the degree to which the intoxication or influence contributes to the worker's injury or death; provided that the reduction shall be a minimum of ten percent but no more than ninety percent.

C. Test results relied on as evidence of a worker's intoxication or influence shall not be considered in making a reduction in compensation determination unless the test and testing procedures conform with standard testing procedures generally accepted in the medical community and the test is performed by a laboratory certified to do the testing by an organization nationally recognized to do such certification. Testing may include testing methods for urine, breath or blood.

D. The director shall adopt rules regarding tests, testing and the cutoff levels for intoxication or influence.

E. If a post-accident test pursuant to Subsection C of this section is required of a worker and the worker refuses to submit to the test or to release the post-accident test results to the employer, no compensation otherwise payable from an employer under the terms of the Workers' Compensation Act shall be paid to the worker claiming compensation.

F. Testing shall be at the employer's expense and shall not be used as evidence in a criminal proceeding against the worker. Test samples shall be taken as a split sample. One part of the sample shall be held by the testing facility for twelve months from the date of the original test. Within this twelve-month period, the worker has the right to request a second test of the original sample at the worker's expense.

G. An employer shall be barred from claiming a reduction in compensation pursuant to this section if, before the accident, the employer has actual or constructive knowledge of the worker's intoxication or influence and a reasonable opportunity to take appropriate measures in response to the intoxication or influence but fails to take those measures.

H. An employer shall be barred from claiming a reduction in compensation pursuant to this section if the employer fails to implement a written policy that declares a drug- and alcohol-free workplace, which may include post-accident testing in accordance with this section, and that gives its employees notice that workers' compensation benefits may be reduced in the event intoxication or influence contributes to a workplace injury.

I. Reduction or denial of compensation benefits authorized under this section shall not affect payment of medical benefits provided for pursuant to Section 52-1-49 NMSA 1978.

J. Reduction or denial of compensation benefits authorized under this section shall not affect payments of benefits to the dependents of a deceased worker pursuant to Section 52-1-46 NMSA 1978.

History: 1978 Comp., 52-1-12.1, enacted by Laws 2001, ch. 87, 1; 2016, ch. 24, 2.



Section 52-1-13 - Termination of agreements.

52-1-13. Termination of agreements.

Any agreement made between such employer and any such worker to be bound by the provisions of the Workers' Compensation Act may be terminated by either party upon giving thirty days notice to the other in writing, prior to any accidental injury suffered by such worker.

History: Laws 1929, ch. 113, 9; C.S. 1929, 156-109; 1941 Comp., 57-909; 1953 Comp., 59-10-9; Laws 1989, ch. 263, 10.



Section 52-1-14 - Interstate commerce not subject to state legislation exempted.

52-1-14. [Interstate commerce not subject to state legislation exempted.]

This act [Chapter 52, Article 1 NMSA 1978] shall not be construed to apply to business or pursuits or employments which according to law are so engaged in interstate commerce as to be not subject to the legislative power of the state, nor to persons injured while they are so engaged.

History: Laws 1929, ch. 113, 11; C.S. 1929, 156-111; 1941 Comp., 57-911; 1953 Comp., 59-10-11.



Section 52-1-15 - Employer.

52-1-15. Employer.

As used in the Workers' Compensation Act, unless the context otherwise requires, "employer" includes any person or body of persons, corporate or incorporate, and the legal representative of a deceased employer or the receiver or trustee of a person, corporation, association or partnership engaged in or carrying on for the purpose of business or trade, charitable organizations, except as provided in Section 52-1-6 NMSA 1978, and also includes the state and each county, municipality, school district, drainage, irrigation or conservancy district and public institution and administrative board thereof employing workers under the terms of the Workers' Compensation Act.

History: 1953 Comp., 59-10-12.8, enacted by Laws 1965, ch. 295, 8; 1975, ch. 284, 5; 1989, ch. 263, 11.



Section 52-1-16 - Worker; real estate salesperson excepted.

52-1-16. Worker; real estate salesperson excepted.

A. As used in the Workers' Compensation Act, unless the context otherwise requires, "worker" means any person who has entered into the employment of or works under contract of service or apprenticeship with an employer, except a person whose employment is purely casual and not for the purpose of the employer's trade or business. The term "worker" shall include "employee" and shall include the singular and plural of both sexes. "Worker" includes public employee, as defined in the Workers' Compensation Act, including salaried public officers.

B. For the purposes of the Workers' Compensation Act, an individual who performs services as a qualified real estate salesperson shall not be treated as an employee and the person for whom the services are performed shall not be treated as an employer.

C. For the purpose of Subsection B of this section, a "qualified real estate salesperson" means an individual who:

(1) is a licensed real estate salesperson, associate broker or broker under contract with a real estate firm;

(2) receives substantially all of his remuneration, whether or not paid in cash, for the services performed as a real estate salesperson, associate broker or broker under contract with a real estate firm in direct relation to sales or other output, including the performance of services, rather than to the number of hours worked; and

(3) performs services pursuant to a written contract between himself and the person for whom the services are performed, and the contract provides that the individual will not be treated as an employee with respect to such services.

History: 1953 Comp., 59-10-12.9, enacted by Laws 1965, ch. 295, 9; 1979, ch. 199, 3; 1986, ch. 17, 1; 1989, ch. 263, 12.



Section 52-1-17 - Dependents.

52-1-17. Dependents.

As used in the Workers' Compensation Act, unless the context otherwise requires, the following persons, and they only, shall be deemed dependents and entitled to compensation under the provisions of the Workers' Compensation Act:

A. a child under eighteen years of age or incapable of self-support and unmarried or under twenty-three years of age if enrolled as full-time student in any accredited educational institution;

B. the widow or widower, only if living with the deceased at the time of his death or legally entitled to be supported by him, including a divorced spouse entitled to alimony;

C. a parent or grandparent only if actually dependent, wholly or partially, upon the deceased; and

D. a grandchild, brother or sister only if under eighteen years of age or incapable of self-support, and wholly dependent upon the deceased.

The relation of dependency must exist at the time of the injury.

E. Questions as to who constitute dependents and the extent of their dependency shall be determined as of the date of the injury, and their right to any death benefit shall cease upon the happening of any one of the following contigencies [contingencies]:

(1) upon the marriage of the widow or widower;

(2) upon a child, grandchild, brother or sister reaching the age of eighteen years, unless the child, grandchild, brother or sister at such time is physically or mentally incapacitated from earnings, or upon a dependent child, grandchild, brother or sister becoming self-supporting prior to attaining that age or if a child, grandchild, brother or sister over eighteen years of age who is enrolled as a full-time student in any accredited educational institution ceases to be so enrolled or reaches the age of twenty-three. A child, grandchild, brother or sister who originally qualified as a dependent by virtue of being less than eighteen years of age may, upon reaching age eighteen, continue to qualify if physically or mentally incapable of self-support, actually dependent or enrolled in an educational institution; or

(3) upon the death of any dependent.

History: 1953 Comp., 59-10-12.10, enacted by Laws 1965, ch. 295, 10; 1973, ch. 47, 1; 1977, ch. 275, 1; 1989, ch. 263, 13.



Section 52-1-18 - Child.

52-1-18. Child.

As used in the Workers' Compensation Act, unless the context otherwise requires, "child" includes stepchildren, adopted children, posthumous children and acknowledged illegitimate children but does not include married children unless dependent. The words "adopted" or "adoption" as used in the Workers' Compensation Act shall include cases where persons are treated as adopted as well as those of legal adoption.

History: 1953 Comp., 59-10-12.11, enacted by Laws 1965, ch. 295, 11; 1989, ch. 263, 14.



Section 52-1-19 - Injury by accident; course of employment.

52-1-19. Injury by accident; course of employment.

As used in the Workers' Compensation Act, unless the context otherwise requires, "injury by accident arising out of and in the course of employment" shall include accidental injuries to workers and death resulting from accidental injury as a result of their employment and while at work in any place where their employer's business requires their presence but shall not include injuries to any worker occurring while on his way to assume the duties of his employment or after leaving such duties, the proximate cause of which is not the employer's negligence.

History: 1953 Comp., 59-10-12.12, enacted by Laws 1975, ch. 284, 6; 1986, ch. 22, 3; 1987, ch. 235, 9.



Section 52-1-20 - Determination of average weekly wage.

52-1-20. Determination of average weekly wage.

As used in the Workers' Compensation Act, unless the context otherwise requires, the average weekly wage of an injured employee shall be taken as the basis upon which to compute compensation payments and shall be determined as follows:

A. "average weekly wage" means the weekly wage earned by the worker at the time of the worker's injury, including overtime pay and gratuities but excluding all fringe or other employment benefits and bonuses. The term "average weekly wage" shall include the reasonable value of board, rent, housing or lodging received from the employer, which shall be fixed and determined from the facts in each particular case. The term "average weekly wage" shall include those gratuities reported to the federal internal revenue service by or for the worker for the purpose of filing federal income tax returns;

B. the average weekly wage shall be determined by computing the total wages paid to the worker during the twenty-six weeks immediately preceding the date of injury and dividing by twenty-six, provided that:

(1) if the worker worked less than twenty-six weeks in the employment in which the worker was injured, the average weekly wage shall be based upon the total wage earned by the worker in the employment in which the worker was injured, divided by the total number of weeks actually worked in that employment;

(2) if a worker sustains a compensable injury before completing his first work week, the average weekly wage shall be calculated as follows:

(a) if the contract was based on hours worked, by determining the number of hours for each week contracted for by the worker multiplied by the worker's hourly rate;

(b) if the contract was based on a weekly wage, by determining the weekly salary contracted for by the worker; or

(c) if the contract was based on a monthly salary, by multiplying the monthly salary by twelve and dividing that figure by fifty-two; and

(3) if the hourly rate of earnings of the worker cannot be ascertained, or if the pay has not been designated for the work required, the average weekly wage, for the purpose of calculating compensation, shall be taken to be the average weekly wage for similar services performed by other workers in like employment for the past twenty-six weeks;

C. provided, further, however, that in any case where the foregoing methods of computing the average weekly wage of the employee by reason of the nature of the employment or the fact that the injured employee has been ill or in business for himself or where for any other reason the methods will not fairly compute the average weekly wage, in each particular case, computation of the average weekly wage of the employee in such other manner and by such other method as will be based upon the facts presented fairly determine such employee's average weekly wage; and

D. provided that in case such earnings have been unusually large on account of the employer's necessity temporarily requiring him to pay extraordinary high wages, such average weekly earnings shall be based upon the usual earnings in the same community for labor of the kind of worker was performing at the time of the injury. In any event, the weekly compensation allowed shall not exceed the maximum or be less than the minimum provided by law.

History: 1953 Comp., 59-10-12.13, enacted by Laws 1965, ch. 295, 13; 1989, ch. 263, 15; 1990 (2nd S.S.), ch. 2, 6.



Section 52-1-22 - Work not casual employment.

52-1-22. Work not casual employment.

As used in the Workers' Compensation Act, unless the context otherwise requires, where any employer procures any work to be done wholly or in part for him by a contractor other than an independent contractor and the work so procured to be done is a part or process in the trade or business or undertaking of such employer, then such employer shall be liable to pay all compensation under the Workers' Compensation Act to the same extent as if the work were done without the intervention of such contractor. The work so procured to be done shall not be construed to be "casual employment".

History: 1953 Comp., 59-10-12.15, enacted by Laws 1965, ch. 295, 15; 1989, ch. 263, 16.



Section 52-1-23 - Contractor becoming employer in casual employment.

52-1-23. Contractor becoming employer in casual employment.

For purposes of the Workers' Compensation Act, where any employer procures any work to be done wholly or in part for him by a contractor where the work so procured to be done is casual employment as to such employer, then such contractor shall become the employer.

History: 1953 Comp., 59-10-12.16, enacted by Laws 1965, ch. 295, 16; 1989, ch. 263, 17.



Section 52-1-24 - Impairment; definition.

52-1-24. Impairment; definition.

As used in the Workers' Compensation Act:

A. "impairment" means an anatomical or functional abnormality existing after the date of maximum medical improvement as determined by a medically or scientifically demonstrable finding and based upon the most recent edition of the American medical association's guide to the evaluation of permanent impairment or comparable publications of the American medical association. Impairment includes physical impairment, primary mental impairment and secondary mental impairment;

B. "primary mental impairment" means a mental illness arising from an accidental injury arising out of and in the course of employment when the accidental injury involves no physical injury and consists of a psychologically traumatic event that is generally outside of a worker's usual experience and would evoke significant symptoms of distress in a worker in similar circumstances, but is not an event in connection with disciplinary, corrective or job evaluation action or cessation of the worker's employment; and

C. "secondary mental impairment" means a mental illness resulting from a physical impairment caused by an accidental injury arising out of and in the course of employment.

History: 1978 Comp., 52-1-24, enacted by Laws 1987, ch. 235, 10; 1990 (2nd S.S.), ch. 2, 7.



Section 52-1-24.1 - Date of maximum medical improvement.

52-1-24.1. Date of maximum medical improvement.

As used in the Workers' Compensation Act, "date of maximum medical improvement" means the date after which further recovery from or lasting improvement to an injury can no longer be reasonably anticipated based upon reasonable medical probability as determined by a health care provider defined in Subsection C, E or G of Section 52-4-1 NMSA 1978.

History: 1978 Comp., 52-1-24.1, enacted by Laws 1990 (2nd S.S.), ch. 2, 8.



Section 52-1-25 - Permanent total disability.

52-1-25. Permanent total disability.

A. As used in the Workers' Compensation Act, "permanent total disability" means:

(1) the permanent and total loss or loss of use of both hands or both arms or both feet or both legs or both eyes or any two of them; or

(2) a brain injury resulting from a single traumatic work-related injury that causes, exclusive of the contribution to the impairment rating arising from any other impairment to any other body part, or any preexisting impairments of any kind, a permanent impairment of thirty percent or more as determined by the current American medical association guide to the evaluation of permanent impairment.

B. In considering a claim for total disability, a workers' compensation judge shall not receive or consider the testimony of a vocational rehabilitation provider offered for the purpose of determining the existence or extent of disability.

History: 1978 Comp., 52-1-25, enacted by Laws 1987, ch. 235, 11; 1990 (2nd S.S.), ch. 2, 9; 2003, ch. 265, 1.



Section 52-1-25.1 - Temporary total disability; return to work.

52-1-25.1. Temporary total disability; return to work.

A. As used in the Workers' Compensation Act, "temporary total disability" means the inability of a worker, by reason of accidental injury arising out of and in the course of the worker's employment, to perform the duties of that employment prior to the date of the worker's maximum medical improvement.

B. If, prior to the date of maximum medical improvement, an injured worker's health care provider releases the worker to return to work and the employer does not make a reasonable work offer at the worker's pre-injury wage, the worker shall receive temporary total disability compensation benefits equal to two-thirds of the worker's pre-injury wage.

C. If, prior to the date of maximum medical improvement, an injured worker's health care provider releases the worker to return to work and the worker returns to work at less than the worker's pre-injury wage, the worker shall receive temporary total disability compensation benefits equal to two-thirds of the difference between the worker's pre-injury wage and the worker's post-injury wage.

D. A worker is not entitled to temporary total disability benefits as set forth in Subsection B or C of this section if:

(1) the employer makes a reasonable work offer at or above the worker's pre-injury wage, within medical restrictions, if any, as stated by the health care provider pursuant to Section 52-1-49 NMSA 1978, and the worker rejects the offered employment;

(2) the worker accepts employment with another employer at or above the worker's pre-injury wage; or

(3) the worker is terminated for misconduct connected with the employment that is unrelated to the workplace injury; if the workers' compensation judge finds that an employer terminated the worker for pretextual reasons as a way of attempting to avoid payment of benefits to the worker or as retaliation against the worker for seeking benefits, the worker shall be entitled to temporary total disability benefits and the employer shall be subject to penalties as set forth in Sections 52-1-28.1 and 52-1-28.2 NMSA 1978.

E. Upon a finding that an employer has terminated a worker for pretextual reasons, the workers' compensation judge at the judge's discretion may also impose an additional fine, not to exceed ten thousand dollars ($10,000), on the employer, to be paid to the worker.

F. Notwithstanding the provisions of this section, the employer shall continue to provide reasonable and necessary medical care pursuant to Section 52-1-49 NMSA 1978.

G. If there is a dispute between the parties regarding the reasonableness of the employer's work offer or the worker's refusal to return to work, the workers' compensation judge shall decide if the work offer or the worker's refusal to return to work is reasonable based on all of the circumstances.

History: 1978 Comp., 52-1-25.1, enacted by Laws 1990 (2nd S.S.), ch. 2, 10; 2005, ch. 151, 1; 2017, ch. 32, 1.



Section 52-1-26 - Permanent partial disability.

52-1-26. Permanent partial disability.

A. As a guide to the interpretation and application of this section, the policy and intent of this legislature is declared to be that every person who suffers a compensable injury with resulting permanent partial disability should be provided with the opportunity to return to gainful employment as soon as possible with minimal dependence on compensation awards.

B. As used in the Workers' Compensation Act, "partial disability" means a condition whereby a worker, by reason of injury arising out of and in the course of employment, suffers a permanent impairment.

C. Permanent partial disability shall be determined by calculating the worker's impairment as modified by the worker's age, education and physical capacity, pursuant to Sections 52-1-26.1 through 52-1-26.4 NMSA 1978; provided that, regardless of the actual calculation of impairment as modified by the worker's age, education and physical capacity, the percentage of disability awarded shall not exceed ninety-nine percent.

D. On or after the date of maximum medical improvement, the worker's permanent partial disability rating shall be equal to the worker's impairment and shall not be subject to the modifications calculated pursuant to Sections 52-1-26.1 through 52-1-26.4 NMSA 1978 if:

(1) the worker returns to work at a wage at or above the worker's pre-injury wage;

(2) the worker accepts employment with another employer at or above the worker's pre-injury wage;

(3) the employer makes a reasonable work offer, at or above the worker's pre-injury wage, within medical restrictions, if any, as stated by the health care provider pursuant to Section 52-1-49 NMSA 1978, and the worker rejects the offered employment; or

(4) the worker is terminated for misconduct connected with the employment that is unrelated to the workplace accident; if the workers' compensation judge finds that an employer terminates the worker for pretextual reasons to avoid payment of benefits to the worker or as retaliation against the worker for seeking benefits, the worker shall be entitled to modifier benefits and the employer shall be subject to penalties as set forth in Sections 52-1-28.1 and 52-1-28.2 NMSA 1978.

E. Upon a finding that an employer has terminated a worker for pretextual reasons, the workers' compensation judge at the judge's discretion may also impose an additional fine, not to exceed ten thousand dollars ($10,000), on the employer, to be paid to the worker.

F. In considering a claim for permanent partial disability, a workers' compensation judge shall not receive or consider the testimony of a vocational rehabilitation provider offered for the purpose of determining the existence or extent of disability.

G. If there is a dispute between the parties regarding the reasonableness of the employer's work offer or the worker's refusal to return to work, the workers' compensation judge shall decide if the work offer or the worker's refusal to return to work is reasonable based on all of the circumstances.

History: 1978 Comp., 52-1-26, enacted by Laws 1987, ch. 235, 12; 1989, ch. 263, 18; 1990 (2nd S.S.), ch. 2, 11; 2017, ch. 32, 2.



Section 52-1-26.1 - Partial disability determination; calculation of modifications.

52-1-26.1. Partial disability determination; calculation of modifications.

A. For the purpose of determining the percentage of disability pursuant to Section 52-1-26 NMSA 1978, impairment shall constitute the base value.

B. The appropriate values for the age modification, as determined in Section 52-1-26.2 NMSA 1978, and the education modification, as determined by Section 52-1-26.3 NMSA 1978, shall be added together. If this sum is less than zero, the sum shall be deemed to be zero for the purposes of this calculation. This sum shall be multiplied by the appropriate value of the physical capacity modification, determined in Section 52-1-26.4 NMSA 1978.

C. The product calculated in Subsection B of this section shall be added to the base value. This sum represents the percentage of unscheduled partial disability to be awarded.

History: 1978 Comp., 52-1-26.1, enacted by Laws 1990 (2nd S.S.), ch. 2, 12.



Section 52-1-26.2 - Partial disability determination; age modification.

52-1-26.2. Partial disability determination; age modification.

A. The range of the age modification is one to five. The modification is based upon the worker's age at the time of the disability rating.

B. For a worker who is:

(1) forty-four years old or younger, one point shall be awarded;

(2) forty-five to forty-nine years old, two points shall be awarded;

(3) fifty to fifty-four years old, three points shall be awarded;

(4) fifty-five to fifty-nine years old, four points shall be awarded; and

(5) sixty years old or older, five points shall be awarded.

History: 1978 Comp., 52-1-26.2, enacted by Laws 1990 (2nd S.S.), ch. 2, 13; 2001, ch. 87, 2.



Section 52-1-26.3 - Partial disability determination; education modification.

52-1-26.3. Partial disability determination; education modification.

A. The range of the education modification is one to eight. The modification shall be based upon the worker's formal education, skills and training at the time of the disability rating.

B. A worker shall be awarded points based on the formal education that the worker has received. A worker who:

(1) has completed no higher than the fifth grade shall be awarded three points;

(2) has completed the sixth grade but has completed no higher than the eleventh grade shall be awarded two points;

(3) has completed the twelfth grade or has obtained a high school equivalency credential but has not completed a college degree shall be awarded one point; and

(4) has completed a college degree or more shall receive zero points.

C. A worker shall be awarded points based upon the worker's skills. Skills shall be measured by reviewing the jobs that the worker has successfully performed during the ten years preceding the date of disability determination. For the purposes of this section, "successfully performed" means having remained on the job the length of time necessary to meet the specific vocational preparation (SVP) time requirement for that job as established in the dictionary of occupational titles published by the United States department of labor. The appropriate award of points shall be based upon the highest SVP level demonstrated by the worker in the performance of the jobs that the worker has successfully performed in the ten-year period preceding the date of disability determination, as follows:

(1) a worker with an SVP of one to two shall be awarded four points;

(2) a worker with an SVP of three to four shall be awarded three points;

(3) a worker with an SVP of five to six shall be awarded two points; and

(4) a worker with an SVP of seven to nine shall be awarded one point.

D. A worker shall be awarded points based upon the training that the worker has received. A worker who cannot competently perform a specific vocational pursuit shall be awarded one point. A worker who can perform a specific vocational pursuit shall not receive any points.

E. The sum of the points awarded the worker in Subsections B, C and D of this section shall constitute the education modification.

History: 1978 Comp., 52-1-26.3, enacted by Laws 1990 (2nd S.S.), ch. 2, 14; 2001, ch. 87, 3; 2015, ch. 122, 20.



Section 52-1-26.4 - Partial disability determination; physical capacity modification.

52-1-26.4. Partial disability determination; physical capacity modification.

A. The range of the physical capacity modification is one to eight.

B. The award of points to a worker shall be based upon the difference between the physical capacity necessary to perform the worker's usual and customary work and the worker's residual physical capacity. The award of points shall be based upon the following table:

RESIDUAL PHYSICAL CAPACITY

S

L

M

H

PRE-INJURY

S

1

1

1

1

PHYSICAL CAPACITY

L

3

1

1

1

(USUAL AND

M

5

3

1

1

CUSTOMARY WORK)

H

8

5

3

1.

C. For the purposes of this section:

(1) "H" or "heavy" means the ability to lift over fifty pounds occasionally or up to fifty pounds frequently;

(2) "M" or "medium" means the ability to lift up to fifty pounds occasionally or up to twenty-five pounds frequently;

(3) "L" or "light" means the ability to lift up to twenty pounds occasionally or up to ten pounds frequently. Even though the weight lifted may be only a negligible amount, a job is in this category when it requires walking or standing to a significant degree or when it involves sitting most of the time with a degree of pushing and pulling of arm or leg controls or both; and

(4) "S" or "sedentary" means the ability to lift up to ten pounds occasionally or up to five pounds frequently. Although a sedentary job is defined as one that involves sitting, a certain amount of walking and standing is often necessary in carrying out job duties. Jobs are sedentary if walking and standing are required only occasionally and other sedentary criteria are met.

D. The determination of a worker's residual physical capacity shall be made by a health care provider defined in Subsection C, E or G of Section 52-4-1 NMSA 1978. If the worker or employer disagrees on who shall make this determination, the dispute shall be resolved in accordance with the provisions set forth in Section 52-1-51 NMSA 1978.

History: 1978 Comp., 52-1-26.4, enacted by Laws 1990 (2nd S.S.), ch. 2, 15; 2003, ch. 265, 2.



Section 52-1-28 - Compensable claims; proof.

52-1-28. Compensable claims; proof.

A. Claims for workers' compensation shall be allowed only:

(1) when the worker has sustained an accidental injury arising out of and in the course of his employment;

(2) when the accident was reasonably incident to his employment; and

(3) when the disability is a natural and direct result of the accident.

B. In all cases where the employer or his insurance carrier deny that an alleged disability is a natural and direct result of the accident, the worker must establish that causal connection as a probability by expert testimony of a health care provider, as defined in Section 52-4-1 NMSA 1978, testifying within the area of his expertise.

History: 1953 Comp., 59-10-13.3, enacted by Laws 1959, ch. 67, 7; 1987, ch. 235, 13.



Section 52-1-28.1 - Unfair claim-processing practices; bad faith.

52-1-28.1. Unfair claim-processing practices; bad faith.

A. Claims may be filed under the Workers' Compensation Act alleging unfair claim-processing practices or bad faith by an employer, insurer or claim-processing representative relating to any aspect of the Workers' Compensation Act. The director may also investigate allegations of unfair claim processing or bad faith on his own initiative.

B. If unfair claim processing or bad faith has occurred in the handling of a particular claim, the claimant shall be awarded, in addition to any benefits due and owing, a benefit penalty not to exceed twenty-five percent of the benefit amount ordered to be paid.

C. If an employer, insurer or claim-processing representative has a history or pattern of repeated unfair claim-processing practices or bad faith, the director or a workers' compensation judge may impose a civil penalty of up to one thousand dollars ($1,000) for each violation. The civil penalty shall be deposited in the workers' compensation administration fund.

D. Any person aggrieved by an order under this section may request a hearing pursuant to the Workers' Compensation Act.

E. The director shall adopt by regulation definitions of unfair claim-processing practices and bad faith.

F. This section shall not be construed as limiting or interfering with the authority of the superintendent of insurance as provided by law to regulate any insurer, including his jurisdiction over unfair claim settlement practices.

History: Laws 1990 (2nd S.S.), ch. 2, 29.



Section 52-1-28.2 - Retaliation against employee seeking benefits; civil penalty.

52-1-28.2. Retaliation against employee seeking benefits; civil penalty.

A. An employer shall not discharge, threaten to discharge or otherwise retaliate in the terms or conditions of employment against a worker who seeks workers' compensation benefits for the sole reason that that employee seeks workers' compensation benefits.

B. Any person who discharges a worker in violation of Subsection A of this section shall rehire that worker pursuant to the provisions of the Workers' Compensation Act and the New Mexico Occupational Disease Disablement Law, provided the worker agrees to be rehired.

C. The director or a workers' compensation judge shall impose a civil penalty of up to five thousand dollars ($5,000) for each violation of the provisions of Subsection A or B of this section.

D. The civil penalty shall be deposited in the workers' compensation administration fund.

History: Laws 1990 (2nd S.S.), ch. 2, 32.



Section 52-1-28.3 - False statements or representations with regard to physical condition; forfeiture.

52-1-28.3. False statements or representations with regard to physical condition; forfeiture.

A. When an employer asks by written questionnaire for the disclosure of a worker's medical condition, no compensation is payable from that employer for an injury to that worker under the provisions of the Workers' Compensation Act if:

(1) the worker knowingly and willfully concealed information or made a false representation of his medical condition;

(2) the employer:

(a) was not aware of the concealed information that, if known, would have been a substantial factor in the initial or continued employment of the worker; or

(b) relied upon the false representation, and this reliance was a substantial factor in the initial or continued employment of the worker; and

(3) a medical condition that was concealed or falsely represented substantially contributed to the injury or disability.

B. The provisions of this section do not apply unless, in the written questionnaire, the employer clearly and conspicuously discloses that the worker shall be entitled to no future compensation benefits if he knowingly and willfully conceals or makes a false representation about the information requested.

C. Nothing in this section shall be construed to deny or limit compensation benefits paid or being paid for prior injuries.

D. This section shall apply only prospectively. It shall not alter, as to prior reports, the law governing questionnaires and information reported that was in effect prior to the effective date of this section.

History: Laws 1990 (2nd S.S.), ch. 2, 31.



Section 52-1-29 - Notice of accident to employer; employer to post clear notice of requirement.

52-1-29. Notice of accident to employer; employer to post clear notice of requirement.

A. Any worker claiming to be entitled to compensation from any employer shall give notice in writing to his employer of the accident within fifteen days after the worker knew, or should have known, of its occurrence, unless, by reason of his injury or some other cause beyond his control, the worker is prevented from giving notice within that time, in which case he shall give notice as soon as may reasonably be done and at all events not later than sixty days after the occurrence of the accident. No written notice is required to be given where the employer or any superintendent or foreman or other agent in charge of the work in connection with which the accident occurred had actual knowledge of its occurrence.

B. Each employer shall post, and keep posted in conspicuous places upon his premises where notices to employees and applicants for employment are customarily posted, a notice that advises workers of the requirement specified in Subsection A of this section to give the employer notice in writing of an accident within fifteen days of its occurrence. The notice shall be prepared or approved by the director. The failure of an employer to post the notice required in this subsection shall toll the time a worker has to give the notice in writing specified in Subsection A of this section up to but no longer than the maximum sixty-day period.

C. The notice required in Subsection B of this section shall include as an attachment to it a preprinted form, which shall be approved by the director, that allows the worker to note and briefly describe the accident and sign his name. The employer, any superintendent or foreman, or any agent of the employer in charge of the work where the accident occurred shall also sign the preprinted form that describes the accident. That signature shall not be a concession by the employer of any rights or defenses. It merely acknowledges receipt by the employer or his agent of the form signed by the worker. The preprinted form shall be prepared in duplicate so that both the worker and the employer can retain copies.

History: 1953 Comp., 59-10-13.4, enacted by Laws 1959, ch. 67, 8; 1989, ch. 263, 19; 1990 (2nd S.S.), ch. 2, 16.



Section 52-1-30 - Payment of compensation benefits; installments.

52-1-30. Payment of compensation benefits; installments.

Compensation shall be paid by the employer to the worker in installments. The first installment shall be paid not later than fourteen days after the worker has missed seven days of lost time from work, whether or not the days are consecutive. Remaining installments shall be paid twice a month at intervals not more than sixteen days apart in sums as nearly equal as possible, except as provided in Section 52-5-12 NMSA 1978.

History: 1978 Comp., 52-1-30, enacted by Laws 1987, ch. 235, 14; 1993, ch. 193, 3; 2003, ch. 259, 4.



Section 52-1-31 - Claim to be filed for workers' compensation; effect of failure to give required notice or to file claim within time allowed.

52-1-31. Claim to be filed for workers' compensation; effect of failure to give required notice or to file claim within time allowed.

A. If an employer or his insurer fails or refuses to pay a worker any installment of compensation to which the worker is entitled under the Workers' Compensation Act, after notice has been given as required by Section 52-1-29 NMSA 1978, it is the duty of the worker insisting on the payment of compensation to file a claim therefor as provided in the Workers' Compensation Act not later than one year after the failure or refusal of the employer or insurer to pay compensation. This one-year period of limitations shall be tolled during the time a worker remains employed by the employer by whom he was employed at the time of such accidental injury, not to exceed a period of one year. If the worker fails to give notice in the manner and within the time required by Section 52-1-29 NMSA 1978 or if the worker fails to file a claim for compensation within the time required by this section, his claim for compensation, all his right to the recovery of compensation and the bringing of any proceeding for the recovery of compensation are forever barred.

B. In case of the death of a worker who would have been entitled to receive compensation if death had not occurred, claim for compensation may be filed on behalf of his eligible dependents to recover compensation from the employer or his insurer. Payment may be received or claim filed by any person whom the director or the court may authorize or permit on behalf of the eligible beneficiaries. No claim shall be filed, however, to recover compensation benefits for the death of the worker unless he or someone on his behalf or on behalf of his eligible dependents has given notice in the manner and within the time required by Section 52-1-29 NMSA 1978 and unless the claim is filed within one year from the date of the worker's death.

History: 1953 Comp., 59-10-13.6, enacted by Laws 1959, ch. 67, 10; 1963, ch. 269, 6; 1967, ch. 151, 1; 1986, ch. 22, 8; 1987, ch. 235, 15.



Section 52-1-36 - Effect of failure of worker to file claim by reason of conduct of employer.

52-1-36. Effect of failure of worker to file claim by reason of conduct of employer.

The failure of any person entitled to compensation under the Workers' Compensation Act to give any notice or file any claim within the time fixed by the Workers' Compensation Act shall not deprive such person of the right to compensation where the failure was caused in whole or in part by the conduct of the employer or insurer which reasonably led the person entitled to compensation to believe the compensation would be paid.

History: Laws 1937, ch. 92, 13; 1941 Comp., 57-914; 1953 Comp., 59-10-14; Laws 1959, ch. 67, 15; 1986, ch. 22, 9; 1989, ch. 263, 20.



Section 52-1-38 - Judgment; provisions; execution; subrogation; contempts.

52-1-38. Judgment; provisions; execution; subrogation; contempts.

A. All judgments based upon a supplementary compensation order pursuant to Section 52-5-10 NMSA 1978 shall be against the defendants and each of them for the amount then due and shall also contain an order upon the defendants for the payment to the worker, at regular intervals during the continuance of his disability, the further amounts he is entitled to receive. The judgment shall be so framed as to accomplish the purpose and intent of the Workers' Compensation Act in all particulars. In addition to executions for any amount already due in the judgment, executions for amounts to become due in the future shall be issued by the clerk of the court at any time after the time provided in the judgment for the payment thereof if the worker files his affidavit with the clerk that the same is unpaid and that his disability still continues; provided, however, if application is made for a physical examination of the worker under Section 52-1-51 NMSA 1978, issuance of execution shall await the further order of a workers' compensation judge.

B. All judgments and executions based upon a supplementary compensation order pursuant to Section 52-5-10 NMSA 1978 issued in workers' compensation cases shall be governed by the laws of this state with respect to judgments or executions in civil cases and shall have the same force and effect.

C. When a judgment or execution based upon a supplementary compensation order pursuant to Section 52-5-10 NMSA 1978 is paid or satisfied by a defendant who has an agreement that the judgment or execution should have been paid or satisfied by another party as insurer, guarantor, surety or otherwise, the defendant is entitled to judgment over against the party in the same case. Application for judgment shall be made within ninety days after judgment is paid or execution satisfied. Notice shall be given to the party against whom judgment over is sought, and the application shall be heard according to the procedures for notice and hearing of motions in other civil actions.

D. In any case where the employer has failed to file the undertaking or certificate required by Section 52-1-4 NMSA 1978, the court has power to enforce compliance with any judgment or order granted in a case against the employer by proceedings in contempt against a party failing or refusing to comply.

History: Laws 1929, ch. 113, 15; C.S. 1929, 156-115; 1941 Comp., 57-916; 1953 Comp., 59-10-16; Laws 1959, ch. 67, 17; 1986, ch. 22, 10; 1989, ch. 263, 21.



Section 52-1-40 - Waiting period.

52-1-40. Waiting period.

No compensation benefits shall be allowed under the provisions of the Workers' Compensation Act for any accidental injury which does not result in the workers' death or in a disability which lasts for more than seven days; provided, however, if the period of the workers' disability lasts for more than four weeks from the date of his accidental injury, compensation benefits shall be allowed from the date of disability.

History: 1953 Comp., 59-10-18.1, enacted by Laws 1959, ch. 67, 19; 1989, ch. 263, 22.



Section 52-1-41 - Compensation benefits; total disability.

52-1-41. Compensation benefits; total disability.

A. For total disability, the worker shall receive, during the period of that disability, sixty-six and two-thirds percent of the worker's average weekly wage, and not to exceed a maximum compensation of eighty-five percent of the average weekly wage in the state, a week, effective July 1, 1987 through December 31, 1999, and thereafter not to exceed a maximum compensation of one hundred percent of the average weekly wage in the state, a week; and to be not less than a minimum compensation of thirty-six dollars ($36.00) a week.

B. For permanent total disability as set forth in Section 52-1-25 NMSA 1978, the worker shall receive compensation benefits for the remainder of the worker's life. For temporary disability as set forth in Section 52-1-25.1 NMSA 1978, the maximum period of compensation is subject to the maximum duration and limitation on compensation benefits set forth in Section 52-1-47 NMSA 1978.

C. For disability resulting from primary mental impairment, the maximum period of compensation is the maximum period allowable for a physical injury, as set forth in Sections 52-1-26 and 52-1-42 NMSA 1978, and subject to the maximum duration and limitations on compensation benefits set forth in Section 52-1-47 NMSA 1978. For disability resulting in secondary mental impairment, the maximum period of compensation is the maximum period allowable for the disability produced by the physical impairment, as set forth in Section 52-1-26 or 52-1-43 NMSA 1978 and Section 52-1-42 NMSA 1978, and subject to the maximum duration and limitations on compensation benefits set forth in Section 52-1-47 NMSA 1978.

D. For the purpose of paying compensation benefits for death, pursuant to Section 52-1-46 NMSA 1978, the worker's maximum disability recovery shall be deemed to be seven hundred weeks.

E. Where the worker's average weekly wage is less than thirty-six dollars ($36.00) a week, the compensation to be paid the worker shall be the worker's full weekly wage.

F. For the purpose of the Workers' Compensation Act, the average weekly wage in the state shall be determined by the workforce solutions department on or before June 30 of each year and shall be computed from all wages reported to the workforce solutions department from employing units, including reimbursable employers, in accordance with the rules of the department for the preceding calendar year, divided by the total number of covered employees divided by fifty-two.

G. The average weekly wage in the state, determined as provided in Subsection F of this section, shall be applicable for the full period during which compensation is payable when the date of the occurrence of an accidental injury falls within the calendar year commencing January 1 following the June 30 determination.

H. Unless the computation provided for in Subsection F of this section results in an increase or decrease of two dollars ($2.00) or more, raised to the next whole dollar, the statewide average weekly wage determination shall not be changed for any calendar year.

History: 1953 Comp., 59-10-18.2, enacted by Laws 1959, ch. 67, 20; 1965, ch. 252, 1; 1967, ch. 151, 2; 1969, ch. 173, 1; 1971, ch. 261, 3; 1973, ch. 240, 5; 1975, ch. 284, 8; 1986, ch. 22, 11; 1987, ch. 235, 16; 1989, ch. 263, 23; 1990 (2nd S.S.), ch. 2, 17; 1993, ch. 193, 4; 1999, ch. 172, 1; 2015, ch. 70, 1.



Section 52-1-42 - Compensation benefits; permanent partial disability; maximum duration of benefits.

52-1-42. Compensation benefits; permanent partial disability; maximum duration of benefits.

A. For permanent partial disability, the workers' compensation benefits not specifically provided for in Section 52-1-43 NMSA 1978 shall be a percentage of the weekly benefit payable for total disability as provided in Section 52-1-41 NMSA 1978. The percentage of permanent partial disability shall be determined pursuant to the provisions of Sections 52-1-26 through 52-1-26.4 NMSA 1978. The duration of partial disability benefits shall depend upon the extent and nature of the partial disability, subject to the following:

(1) where the worker's percentage of disability is equal to or greater than eighty, the maximum period is seven hundred weeks;

(2) where the worker's percentage of disability is less than eighty, the maximum period is five hundred weeks;

(3) where the partial disability results from a primary mental impairment, the maximum period is the maximum period allowable for a physical injury, as set forth in Section 52-1-26 NMSA 1978, and subject to the maximum duration and limitations on compensation benefits set forth in Section 52-1-47 NMSA 1978; and

(4) where the partial disability results from a secondary mental impairment, the maximum period is the maximum period allowable for the disability produced by the physical impairment, as set forth in Section 52-1-26 or 52-1-43 NMSA 1978, and subject to the maximum duration and limitations on compensation benefits set forth in Section 52-1-47 NMSA 1978.

B. If an injured worker receives temporary disability benefits prior to an award of permanent partial disability benefits, the maximum period for permanent partial disability benefits shall be reduced by the number of weeks the worker actually receives temporary disability benefits.

History: 1953 Comp., 59-10-18.3, enacted by Laws 1959, ch. 67, 21; 1963, ch. 269, 2; 1965, ch. 252, 2; 1975, ch. 284, 9; 1986, ch. 22, 12; 1987, ch. 235, 17; 1989, ch. 263, 24; 1990 (2nd S.S.), ch. 2, 18; 2015, ch. 70, 2.



Section 52-1-43 - Compensation benefits; injury to specific body members.

52-1-43. Compensation benefits; injury to specific body members.

A. For disability resulting from an accidental injury to specific body members, including the loss or loss of use thereof, the worker shall receive the weekly maximum and minimum compensation for disability as provided in Section 52-1-41 NMSA 1978, for the following periods:

Injury

Compensation Benefits

Number of Weeks

(1) one arm at or near shoulder, dextrous member 200 weeks

(2) one arm at elbow, dextrous member 160 weeks

(3) one arm between wrist at elbow, dextrous member 150 weeks

(4) one arm at or near shoulder, nondextrous member 175 weeks

(5) one arm at elbow, nondextrous member 155 weeks

(6) one arm between wrist and elbow, nondextrous member 140 weeks

(7) one hand, dextrous member 125 weeks

(8) one hand, nondextrous member 110 weeks

(9) one thumb and the metacarpal bone thereof 55 weeks

(10) one thumb at the proximal joint 34 weeks

(11) one thumb at the second distal joint 22 weeks

(12) one first finger and the metacarpal bone thereof 28 weeks

(13) one first finger at the proximal joint 22 weeks

(14) one first finger at the second joint 17 weeks

(15) one first finger at the distal joint 12 weeks

(16) one second finger and the metacarpal bone thereof 22 weeks

(17) one second finger at the proximal joint 17 weeks

(18) one second finger at the second joint 12 weeks

(19) one second finger at the distal joint 10 weeks

(20) one third finger and the metacarpal bone thereof 17 weeks

(21) one third finger at the proximal joint 12 weeks

(22) one third finger at the second joint 10 weeks

(23) one third finger at the distal joint 10 weeks

(24) one fourth finger and the metacarpal bone thereof 14 weeks

(25) one fourth finger at the proximal joint 14 weeks

(26) one fourth finger at the second joint 10 weeks

(27) one fourth finger at the distal joint 7 weeks

(28) loss of all fingers on one hand where thumb and palm remain 70 weeks

(29) one leg at or near hip joint, so as to preclude the use of an artificial limb 200 weeks

(30) one leg at or above the knee, where stump remains sufficient to permit the

use of an artificial limb 150 weeks

(31) one leg between knee and ankle 130 weeks

(32) one foot at the ankle 115 weeks

(33) one great toe with the metatarsal bone thereof 35 weeks

(34) one great toe at the proximal joint 17 weeks

(35) one great toe at the second joint 12 weeks

(36) one toe other than the great toe with the metatarsal bone thereof 14 weeks

(37) one toe other than the great toe at the proximal joint 10 weeks

(38) one toe other than the great toe at second or distal joint 8 weeks

(39) loss of all toes on one foot at proximal joint 40 weeks

(40) eye by enucleation 130 weeks

(41) total blindness of one eye 120 weeks

(42) total deafness in one ear 40 weeks

(43) total deafness in both ears 150 weeks.

B. For a partial loss of use of one of the body members or physical functions listed in Subsection A of this section, the worker shall receive compensation computed on the basis of the degree of such partial loss of use, payable for the number of weeks applicable to total loss or loss of use of that body member or physical function.

C. In cases of actual amputation of the arm or leg, the workers' compensation judge in his discretion may award compensation benefits in excess of those provided in Subsection A of this section if there is substantial evidence to support a finding that, because of the worker's advanced age, lack of education or lack of training, he has in fact a partial disability which will disable him longer than the time specified in the schedule in Subsection A of this section. The additional compensation period may not in any event exceed twice the time specified in the schedule in Subsection A of this section for such injury.

D. In determining the worker's compensation benefits payable to a worker under this section for a disability resulting from a scheduled injury, the worker is entitled to be compensated as provided in Subsection A of this section up to the date the worker is released from regular treatment by his primary treating health care provider, as defined in Section 52-4-1 NMSA 1978, if he is in fact totally disabled during that time. Any compensation paid up to that date shall be in addition to the compensation allowed under Subsection A of this section, but in no event shall any worker be entitled to compensation for a period in excess of seven hundred weeks.

History: 1978 Comp., 52-1-31, enacted by Laws 1987, ch. 235, 18; 1989, ch. 263, 25; 2003, ch. 259, 5.



Section 52-1-44 - Compensation benefits; facial disfigurement.

52-1-44. Compensation benefits; facial disfigurement.

For serious permanent disfigurement about the face or head, the workers' compensation judge may allow, in addition to other compensation benefits that may be allowed under the Workers' Compensation Act, an additional sum for compensation on account of the serious permanent disfigurement as he deems just but not to exceed a maximum of twenty-five hundred dollars ($2,500).

History: 1953 Comp., 59-10-18.5, enacted by Laws 1959, ch. 67, 23; 1967, ch. 151, 4; 1986, ch. 22, 14; 1989, ch. 263, 26.



Section 52-1-45 - Compensation benefits; hernia; proof of claim; failure to be operated upon; examination; medical care.

52-1-45. Compensation benefits; hernia; proof of claim; failure to be operated [upon]; examination; medical care.

A worker, in order to be entitled to compensation for a hernia, must clearly prove:

A. that the hernia is of recent origin;

B. that its appearance was accompanied by pain;

C. that it was immediately preceded by some accidental strain suffered in the course of the employment; and

D. that it did not exist prior to the date of the alleged injury. If a worker, after establishing his right to compensation for a hernia as above provided, elects to be operated upon, the operating fee and reasonable hospital expenses shall be paid by the employer or his or its insurer. In case such worker elects not to be operated upon and the hernia becomes strangulated in the future, the results from the strangulation shall not be compensated; provided, before the worker is compelled to prove the facts above mentioned, in order to be entitled to compensation for hernia, the employer must first prove that he caused the worker to be physically examined, previous to his employment, for the existence of a hernia; and, provided further, that where the employer has not made provisions for and does not have at the service of the worker adequate surgical, hospital and medical facilities and attention or fails to offer them during the period necessary, the worker shall have the right to select the surgeon to operate upon him and the hospital where the operation is to be performed and the worker is to be treated therefor.

History: 1953 Comp., 59-10-18.6, enacted by Laws 1959, ch. 67, 24; 1963, ch. 269, 4; 1989, ch. 263, 27.



Section 52-1-46 - Compensation benefits for death.

52-1-46. Compensation benefits for death.

Subject to the limitation of compensation payable under Subsection G of this section, if an accidental injury sustained by a worker proximately results in the worker's death within the period of two years following the worker's accidental injury, compensation shall be paid in the amount and to the persons entitled thereto as follows:

A. if there are no eligible dependents, except as provided in Subsection C of Section 52-1-10 NMSA 1978 of the Workers' Compensation Act, the compensation shall be limited to the funeral expenses, not to exceed seven thousand five hundred dollars ($7,500), and the expenses provided for medical and hospital services for the deceased, together with all other sums that the deceased should have been paid for compensation benefits up to the time of the worker's death;

B. if there are eligible dependents at the time of the worker's death, payment shall consist of a sum not to exceed seven thousand five hundred dollars ($7,500) for funeral expenses and expenses provided for medical and hospital services for the deceased, together with such other sums as the deceased should have been paid for compensation benefits up to the time of the worker's death and compensation benefits to the eligible dependents as hereinafter specified, subject to the limitations on maximum periods of recovery provided in Sections 52-1-41 through 52-1-43 and 52-1-47 NMSA 1978;

C. if there are eligible dependents entitled thereto, compensation shall be paid to the dependents or to the person authorized by the director or appointed by the court to receive the same for the benefit of the dependents in such portions and amounts, to be computed and distributed as follows:

(1) if there is no widow or widower entitled to compensation, sixty-six and two-thirds percent of the average weekly wage of the deceased to the child or children;

(2) if there are no children, sixty-six and two-thirds percent of the average weekly wage of the deceased to the widow or widower, until remarriage; or

(3) if there is a widow or widower and children:

(a) if all the children are living with the widow or widower, forty-five percent of the weekly compensation benefits as provided in Sections 52-1-41 through 52-1-43 and 52-1-47 NMSA 1978 to the widow or widower and fifty-five percent divided equally to the children; or

(b) if no child is living with a widow or widower, forty percent of the weekly compensation benefits as provided in Sections 52-1-41 through 52-1-43 and 52-1-47 NMSA 1978 to the widow or widower and sixty percent divided equally to the children; and

(4) two years' compensation benefits in one lump sum shall be payable to a widow or widower upon remarriage; however, the total benefits shall not exceed the maximum compensation benefit as provided in Subsection B of this section;

D. if there is neither widow, widower nor children, compensation may be paid to the father and mother or the survivor of them, if dependent to any extent upon the worker for support at the time of the worker's death, twenty-five percent of the average weekly wage of the deceased, and in no event shall the maximum compensation to such dependents exceed the amounts contributed by the deceased worker for their care; provided that if the father and mother, or the survivor of them, was totally dependent upon such worker for support at the time of the worker's death, they shall be entitled to fifty percent of the average weekly wage of the deceased;

E. if there is neither widow, widower nor children nor dependent parent, then to the brothers and sisters and grandchildren if actually dependent to any extent upon the deceased worker for support at the time of the worker's death, thirty-five percent of the average weekly wage of the deceased worker with fifteen percent additional for brothers and sisters and grandchildren in excess of two, with a maximum of sixty-six and two-thirds percent of the average weekly wage of the deceased, and in no event shall the maximum compensation to partial dependents exceed the respective amounts contributed by the deceased worker for their care;

F. in the event of the death or remarriage of the widow or widower entitled to compensation benefits as provided in this section, the surviving children shall then be entitled to compensation benefits computed and paid as provided in Paragraph (1) of Subsection C of this section for the remainder of the compensable period. In the event compensation benefits payable to children as provided in this section are terminated as provided in Subsection E of Section 52-1-17 NMSA 1978, a surviving widow or widower shall then be entitled to compensation benefits computed and paid as provided in Paragraphs (2) and (4) of Subsection C of this section for the remainder of the compensable period; and

G. no compensation benefits payable by reason of a worker's death shall exceed the maximum weekly compensation benefits as provided in Sections 52-1-41 through 52-1-43 and 52-1-47 NMSA l978, and no dependent or any class thereof, other than a widow, widower or children, shall in any event be paid total benefits in excess of seven thousand five hundred dollars ($7,500) exclusive of funeral expenses and the expenses provided for medical and hospital services for the deceased paid for by the employer.

History: 1953 Comp., 59-10-18.7, enacted by Laws 1959, ch. 67, 25; 1963, ch. 269, 5; 1965, ch. 252, 3; 1967, ch. 151, 5; 1969, ch. 173, 3; 1972, ch. 65, 2; 1973, ch. 240, 7; 1975, ch. 284, 11; 1977, ch. 275, 2; 1986, ch. 22, 15; 1987, ch. 235, 19; 1999, ch. 172, 2; 2013, ch. 134, 3.



Section 52-1-47 - Limitations on compensation benefits.

52-1-47. Limitations on compensation benefits.

Subject to the limitation of compensation payable under Subsection G of Section 52-1-46 NMSA 1978 and except for provision of lifetime benefits for permanent total disability awarded pursuant to Section 52-1-41 NMSA 1978:

A. compensation benefits for any combination of disabilities, whether temporary or permanent, or any combination of disabilities and death shall not be payable for a period in excess of seven hundred weeks;

B. compensation benefits for any combination of disabilities or any combination of disabilities and death shall not exceed an amount equal to seven hundred multiplied by the maximum weekly compensation payable at the time of the accidental injury resulting in the disability or death under Section 52-1-41 NMSA 1978, exclusive of increased compensation that may be awarded under Sections 52-1-10, 52-1-28.1 and 52-1-46 NMSA 1978 and exclusive of any attorney fees awarded under Section 52-1-54 NMSA 1978;

C. in no case shall compensation benefits for disability continue after the disability ends or after the death of the injured worker; and

D. the compensation benefits payable by reason of disability caused by accidental injury shall be reduced by the compensation benefits paid or payable on account of any prior injury suffered by the worker if compensation benefits in both instances are for injury to the same member or function or different parts of the same member or function or for disfigurement and if the compensation benefits payable on account of the subsequent injury would, in whole or in part, duplicate the benefits paid or payable on account of the prior injury.

History: 1953 Comp., 59-10-18.8, enacted by Laws 1959, ch. 67, 26; 1963, ch. 269, 8; 1967, ch. 151, 6; 1968, ch. 46, 1; 1969, ch. 173, 4; 1971, ch. 261, 4; 1973, ch. 240, 8; 1975, ch. 284, 12; 1987, ch. 235, 20; 1990 (2nd S.S.), ch. 2, 19; 2015, ch. 70, 3.



Section 52-1-47.1 - Compensation benefits limit.

52-1-47.1. Compensation benefits limit.

A. Unless otherwise contracted for by the worker and employer, workers' compensation benefits shall be limited so that no worker receives more in total payments, including wages and benefits from his employer, by not working than by continuing to work. Compensation benefits under the Workers' Compensation Act shall accordingly be reduced, if necessary, to account for any wages and employer-financed disability benefits a worker receives after the time of injury. For the purposes of this section, total payments shall be determined on an after-tax basis. This section does not apply to social security payments, employee-financed disability benefits, benefits or payments a worker received from a prior employer, payments for medical or related expenses or general retirement payments, except it does apply to disability retirement benefits.

B. This section shall only apply to injuries that occur after the effective date of this section; it shall not reduce benefits received or due or affect the benefits due for injuries that occur before the effective date of this section.

History: Laws 1990 (2nd S.S.), ch. 2, 30.



Section 52-1-48 - Additional limitation on benefits.

52-1-48. Additional limitation on benefits.

The benefits that the worker shall receive during the entire period of disability and the benefits for death shall be based on and limited to the benefits in effect on the date of the accidental injury resulting in the disability or death.

History: 1953 Comp., 59-10-18.9, enacted by Laws 1975, ch. 284, 13; 1989, ch. 263, 28.



Section 52-1-49 - Medical and related benefits; selection of health care provider; artificial members.

52-1-49. Medical and related benefits; selection of health care provider; artificial members.

A. After an injury to a worker and subject to the requirements of the Workers' Compensation Act, and continuing as long as medical or related treatment is reasonably necessary, the employer shall, subject to the provisions of this section, provide the worker in a timely manner reasonable and necessary health care services from a health care provider.

B. The employer shall initially either select the health care provider for the injured worker or permit the injured worker to make the selection. Subject to the provisions of this section, that selection shall be in effect during the first sixty days from the date the worker receives treatment from the initially selected health care provider.

C. After the expiration of the initial sixty-day period set forth in Subsection B of this section, the party who did not make the initial selection may select a health care provider of his choice. Unless the worker and employer otherwise agree, the party seeking such a change shall file a notice of the name and address of his choice of health care provider with the other party at least ten days before treatment from that health care provider begins. The director shall adopt rules and regulations governing forms, which employers shall post in conspicuous places, to enable this notice to be promptly and efficiently provided. This notice may be filed on or after the fiftieth day of the sixty-day period set forth in Subsection B of this section.

D. If a party objects to the choice of health care provider made pursuant to Subsection C of this section, then he shall file an objection to that choice pursuant to Subsection E of this section with a workers' compensation judge within three days from receiving the notice. He shall also provide notice of that objection to the other party. If the employer does not file his objection within the three-day period, then he shall be liable for the cost of treatment provided by the worker's health care provider until the employer does file his objection and the workers' compensation judge has rendered his decision as set forth in Subsection F of this section. If the worker does not file his objection within the three-day period, then the employer shall only be liable for the cost of treatment from the health care provider selected by the employer, subject to the provisions of Subsections E, F and G of this section. Nothing in this section shall remove the employer's obligation to provide reasonable and necessary health care services to the worker so long as the worker complies with the provisions of this section.

E. If the worker or employer disagrees with the choice of the health care provider of the other party at any time, including the initial sixty-day period, and they cannot otherwise agree, then he shall submit a request for a change of health care provider to a workers' compensation judge. The director shall adopt rules and regulations governing forms, which employers shall post in conspicuous places, to submit to a workers' compensation judge a request for change of a health care provider.

F. The request shall state the reasons for the request and may state the applicant's choice for a different health care provider. The applicant shall bear the burden of proving to the workers' compensation judge that the care being received is not reasonable. The workers' compensation judge shall render his decision within seven days from the date the request was submitted. If the workers' compensation judge grants the request, he shall designate either the applicant's choice of health care provider or a different health care provider.

G. If the worker continues to receive treatment or services from a health care provider rejected by the employer and not in compliance with the workers' compensation judge's ruling, then the employer is not required to pay for any of the additional treatment or services provided to that worker by that health care provider.

H. In all cases where the injury is such as to permit the use of artificial members, including teeth and eyes, the employer shall pay for the artificial members.

History: 1953 Comp., 59-10-19.1, enacted by Laws 1959, ch. 67, 27; 1963, ch. 269, 3; 1965, ch. 252, 4; 1971, ch. 261, 5; 1973, ch. 240, 9; 1977, ch. 275, 3; 1987, ch. 235, 21; 1990 (2nd S.S.), ch. 2, 20.



Section 52-1-50.1 - Rehiring of injured workers.

52-1-50.1. Rehiring of injured workers.

A. If an employer is hiring, the employer shall offer to rehire the employer's worker who has stopped working due to an injury for which the worker has received, or is due to receive, benefits under the Workers' Compensation Act and who applies for his pre-injury job or modified job similar to the pre-injury job, subject to the following conditions:

(1) the worker's treating health care provider certifies that the worker is fit to carry out the pre-injury job or modified work similar to the pre-injury job without significant risk of reinjury; and

(2) the employer has the pre-injury job or modified work available.

B. If an employer is hiring, that employer shall offer to rehire a worker who applies for any job that pays less than the pre-injury job and who has stopped working due to an injury for which he has received, or is due, benefits under the Workers' Compensation Act, provided that the worker is qualified for the job and provided that the worker's treating health care provider certifies that the worker is fit to carry out the job offered. Compensation benefits of a worker rehired prior to maximum medical improvement and pursuant to this subsection shall be reduced as provided in Section 52-1-25.1 NMSA 1978.

C. As used in this section, "rehire" includes putting the injured worker back to active work, regardless of whether he was carried on the employer's payroll during the period of his inability to work.

D. The exclusive remedy for a violation of the section shall be a fine as specified in Section 52-1-61 NMSA 1978.

History: 1978 Comp., 52-1-50.1, enacted by Laws 1990 (2nd S.S.), ch. 2, 21.



Section 52-1-51 - Physical examinations of worker; independent medical examination; unsanitary or injurious practices by worker; testimony of health care providers.

52-1-51. Physical examinations of worker; independent medical examination; unsanitary or injurious practices by worker; testimony of health care providers.

A. In the event of a dispute between the parties concerning the reasonableness or necessity of medical or surgical treatment, the date upon which maximum medical improvement was reached, the correct impairment rating for the worker, the cause of an injury or any other medical issue, if the parties cannot agree upon the use of a specific independent medical examiner, either party may petition a workers' compensation judge for permission to have the worker undergo an independent medical examination. If a workers' compensation judge believes that an independent medical examination will assist the judge with the proper determination of any issue in the case, including the cause of the injury, the workers' compensation judge may order an independent medical examination upon the judge's own motion. The independent medical examination shall be performed immediately, pursuant to procedures adopted by the director, by a health care provider other than the designated health care provider, unless the employer and the worker otherwise agree.

B. In deciding who may conduct the independent medical examination, the workers' compensation judge shall not designate the health care provider initially chosen by the petitioner. The workers' compensation judge shall designate a health care provider on the approved list of persons authorized by the committee appointed by the advisory council on workers' compensation to create that list. The decision of the workers' compensation judge shall be final. The employer shall pay for any independent medical examination.

C. Only a health care provider who has treated the worker pursuant to Section 52-1-49 NMSA 1978 or the health care provider providing the independent medical examination pursuant to this section may offer testimony at any workers' compensation hearing concerning the particular injury in question.

D. If, pursuant to Subsection C of Section 52-1-49 NMSA 1978, either party selects a new health care provider, the other party shall be entitled to periodic examinations of the worker by the health care provider the other party previously selected. Examinations may not be required more frequently than at six-month intervals; except that upon application to the workers' compensation judge having jurisdiction of the claim and after reasonable cause therefor, examinations within six-month intervals may be ordered. In considering such applications, the workers' compensation judge shall exercise care to prevent harassment of the claimant.

E. If an independent medical examination or an examination pursuant to Subsection D of this section is requested, the worker shall travel to the place at which the examination shall be conducted. Within thirty days after the examination, the worker shall be compensated by the employer for all necessary and reasonable expenses incidental to submitting to the examination, including the cost of travel, meals, lodging, loss of pay or other like direct expense, but the amount to be compensated for meals and lodging shall not exceed that allowed for nonsalaried public officers under the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978].

F. No attorney shall be present at any examination authorized under this section.

G. Both the employer and the worker shall be given a copy of the report of the examination of the worker made by the independent health care provider pursuant to this section.

H. If a worker fails or refuses to submit to examination in accordance with this section, the worker shall forfeit all workers' compensation benefits that would accrue or become due to the worker except for that failure or refusal to submit to examination during the period that the worker persists in such failure and refusal unless the worker is by reason of disability unable to appear for examination.

I. If any worker persists in any unsanitary or injurious practice that tends to imperil, retard or impair the worker's recovery or increase the worker's disability or refuses to submit to such medical or surgical treatment as is reasonably essential to promote the worker's recovery, the workers' compensation judge may in the judge's discretion reduce or suspend the workers' compensation benefits.

History: Laws 1929, ch. 113, 19; C.S. 1929, 156-119; 1941 Comp., 57-920; Laws 1947, ch. 109, 1; 1953 Comp., 59-10-20; Laws 1986, ch. 22, 17; 1987, ch. 235, 23; 1989, ch. 263, 30; 1990 (2nd S.S.), ch. 2, 22; 2005, ch. 150, 1; 2013, ch. 134, 4.



Section 52-1-52 - Exemption from creditors.

52-1-52. Exemption from creditors.

A. Compensation benefits shall be exempt from claims of creditors and from any attachment, garnishment or execution and shall be paid only to such worker or his personal representative or such other persons as the court may, under the terms hereof, appoint to receive or collect compensation benefits.

B. Notwithstanding the provisions of Subsection A of this section, compensation benefits being paid or owing to a worker shall be considered wages for the purpose of securing support for a minor dependent. No order may be entered against such benefits which results in the worker retaining less than one hundred dollars ($100) a week or an amount each week equal to forty times the federal minimum wage rate if legally required to support minor dependents other than those for whom the action is brought.

History: Laws 1929, ch. 113, 20; C.S. 1929, 156-120; 1941 Comp., 57-921; 1953 Comp., 59-10-21; Laws 1983, ch. 78, 1; 1984, ch. 95, 1; 1989, ch. 263, 31.



Section 52-1-53 - Accident prevention laws not affected.

52-1-53. [Accident prevention laws not affected.]

Nothing in this act [Chapter 52, Article 1 NMSA 1978] contained shall repeal any existing law providing for the installation or maintenance of any device, means or method for the prevention of accidents in any occupational pursuit.

History: Laws 1929, ch. 113, 21; C.S. 1929, 156-121; 1941 Comp., 57-922; 1953 Comp., 59-10-22.



Section 52-1-54 - Fee restrictions; appointment of attorneys by the director or workers' compensation judge; discovery costs; offer of judgment; penalty for violations.

52-1-54. Fee restrictions; appointment of attorneys by the director or workers' compensation judge; discovery costs; offer of judgment; penalty for violations.

A. It is unlawful for any person to receive or agree to receive any fees or payment directly or indirectly in connection with any claim for compensation under the Workers' Compensation Act except as provided in this section.

B. In all cases where the jurisdiction of the workers' compensation administration is invoked to approve a settlement of a compensation claim under the Workers' Compensation Act, the director or workers' compensation judge, unless the claimant is represented by an attorney, may in the director's or judge's discretion appoint an attorney to aid the workers' compensation judge in determining whether the settlement should be approved and, in the event of an appointment, a reasonable fee for the services of the attorney shall be fixed by the workers' compensation judge, subject to the limitation of Subsection I of this section.

C. In all cases where the jurisdiction of the workers' compensation administration is invoked to approve a settlement of a compensation claim under the Workers' Compensation Act and the claimant is represented by an attorney, the total amount paid or to be paid by the employer in settlement of the claim shall be stated in the settlement papers. The workers' compensation judge shall determine and fix a reasonable fee for the claimant's attorney, taking into account any sum previously paid, and the fee fixed by the workers' compensation judge shall be the limit of the fee received or to be received by the attorney in connection with the claim, subject to the limitation of Subsection I of this section.

D. The cost of discovery shall be borne by the party who requests it. If, however, the claimant requests any discovery, the employer shall advance the cost of paying for discovery up to a limit of three thousand dollars ($3,000). If the claimant substantially prevails on the claim, as determined by a workers' compensation judge, any discovery cost advanced by the employer shall be paid by that employer. If the claimant does not substantially prevail on the claim, as determined by a workers' compensation judge, the employer shall be reimbursed for discovery costs advanced according to a schedule for reimbursement approved by a workers' compensation judge.

E. In all cases where compensation to which any person is entitled under the provisions of the Workers' Compensation Act is refused and the claimant thereafter collects compensation through proceedings before the workers' compensation administration or courts in an amount in excess of the amount offered in writing by an employer five business days or more prior to the informal hearing before the administration, the compensation to be paid the attorney for the claimant shall be fixed by the workers' compensation judge hearing the claim or the courts upon appeal in the amount the workers' compensation judge or courts deem reasonable and proper, subject to the limitation of Subsection I of this section. In determining and fixing a reasonable fee, the workers' compensation judge or courts shall take into consideration:

(1) the sum, if any, offered by the employer:

(a) before the worker's attorney was employed;

(b) after the attorney's employment but before proceedings were commenced; and

(c) in writing five business days or more prior to the informal hearing;

(2) the present value of the award made in the worker's favor; and

(3) any failure of a party to participate in a good-faith manner in informal claim resolution methods adopted by the director.

F. After a recommended resolution has been issued and rejected, but more than ten days before a trial begins, the employer or claimant may serve upon the opposing party an offer to allow a compensation order to be taken against the employer or claimant for the money or property or to the effect specified in the offer, with costs then accrued, subject to the following:

(1) if, within ten days after the service of the offer, the opposing party serves written notice that the offer is accepted, either party may then file the offer and notice of acceptance together with proof of service thereof, and thereupon that compensation order may be entered as the workers' compensation judge may direct. An offer not accepted shall be deemed withdrawn, and evidence thereof is not admissible except in a proceeding to determine costs. If the compensation order finally obtained by the party is not more favorable than the offer, that party shall pay the costs incurred by the opposing party after the making of the offer. The fact that an offer has been made but not accepted does not preclude a subsequent offer;

(2) when the liability of one party to another has been determined by a compensation order, but the amount or extent of the liability remains to be determined by further proceedings, the party adjudged liable may make an offer, which shall have the same effect as an offer made before trial if it is served within a reasonable time not less than ten days prior to the commencement of hearings to determine the amount or extent of liability;

(3) if the employer's offer was greater than the amount awarded by the compensation order, the employer shall not be liable for the employer's fifty percent share of the attorney fees to be paid the worker's attorney and the worker shall pay one hundred percent of the attorney fees due to the worker's attorney; and

(4) if the worker's offer was less than the amount awarded by the compensation order, the employer shall pay one hundred percent of the attorney fees to be paid the worker's attorney, and the worker shall be relieved from any responsibility for paying any portion of the worker's attorney fees.

G. In all actions arising under the provisions of Section 52-1-56 NMSA 1978 where the jurisdiction of the workers' compensation administration is invoked to determine the question whether the claimant's disability has increased or diminished and the claimant is represented by an attorney, the workers' compensation judge or courts upon appeal shall determine and fix a reasonable fee for the services of the claimant's attorney only if the claimant is successful in establishing that the claimant's disability has increased or if the employer is unsuccessful in establishing that the claimant's disability has diminished. The fee when fixed by the workers' compensation judge or courts upon appeal shall be the limit of the fee received or to be received by the attorney for services in the action, subject to the limitation of Subsection I of this section.

H. In determining reasonable attorney fees for a claimant, the workers' compensation judge shall consider only those benefits to the worker that the attorney is responsible for securing. The value of future medical benefits shall not be considered in determining attorney fees.

I. Attorney fees, including, but not limited to, the costs of paralegal services, legal clerk services and any other related legal services costs on behalf of a claimant or an employer for a single accidental injury claim, including representation before the workers' compensation administration and the courts on appeal, shall not exceed twenty-two thousand five hundred dollars ($22,500). This limitation applies whether the claimant or employer has one or more attorneys representing the claimant or employer and applies as a cumulative limitation on compensation for all legal services rendered in all proceedings and other matters directly related to a single accidental injury to a claimant. The workers' compensation judge may exceed the maximum amount stated in this subsection in awarding a reasonable attorney fee if the judge finds that a claimant, an insurer or an employer acted in bad faith with regard to handling the injured worker's claim and the injured worker or employer has suffered economic loss as a result. However, in no case shall this additional amount exceed five thousand dollars ($5,000). As used in this subsection, "bad faith" means conduct by the claimant, insurer or employer in the handling of a claim that amounts to fraud, malice, oppression or willful, wanton or reckless disregard of the rights of the worker or employer. Any determination of bad faith shall be made by the workers' compensation judge through a separate fact-finding proceeding. Notwithstanding the provisions of Subsection J of this section, the party found to have acted in bad faith shall pay one hundred percent of the additional fees awarded for representation of the prevailing party in a bad faith action.

J. Except as provided in Paragraphs (3) and (4) of Subsection F of this section, the payment of a claimant's attorney fees determined under this section shall be shared equally by the worker and the employer.

K. It is unlawful for any person except a licensed attorney to receive or agree to receive any fee or payment for legal services in connection with any claim for compensation under the Workers' Compensation Act.

L. Nothing in this section applies to agents, excluding attorneys, representing employers, insurance carriers or the subsequent injury fund in any matter arising from a claim under the Workers' Compensation Act.

M. No attorney fees shall be paid until the claim has been settled or adjudged.

N. Every person violating the provisions of this section is guilty of a misdemeanor and upon conviction shall be fined not less than fifty dollars ($50.00) or more than five hundred dollars ($500), to which may be added imprisonment in the county jail for a term not exceeding ninety days.

O. Nothing in this section shall restrict a claimant from being represented before the workers' compensation administration by a nonattorney as long as that nonattorney receives no compensation for that representation from the claimant.

History: 1978 Comp., 52-1-54, enacted by Laws 1987, ch. 235, 24; 1989, ch. 263, 32; 1990 (2nd S.S.), ch. 2, 23; 1993, ch. 193, 5; 2003, ch. 265, 3; 2013, ch. 168, 1.



Section 52-1-55 - Physical examinations; statements regarding dependents; pre-employment physical condition statements.

52-1-55. Physical examinations; statements regarding dependents; pre-employment physical condition statements.

A. It is the duty of the worker at the time of the worker's employment or thereafter at the request of the employer to submit to examination by a physician or surgeon duly authorized to practice medicine in the state, or by a physician assistant, advanced practice registered nurse or certified nurse-midwife working within that person's scope of practice, who shall be paid by the employer, for the purpose of determining the worker's physical condition.

B. It is also the duty of the worker, if required, to give the names, addresses, relationship and degree of dependency of the worker's dependents, if any, or any subsequent change thereof to the employer, and when the employer or the employer's insurance carrier requires, the worker shall make a detailed verified statement relating to such dependents, matters of employment and other information incident thereto.

C. It is also the duty of the worker, if requested by the employer or the employer's insurance carrier, to make a detailed verified statement as part of an application for employment disclosing specifically any preexisting permanent physical impairment.

History: Laws 1929, ch. 113, 23; C.S. 1929, 156-123; 1941 Comp., 57-924; 1953 Comp., 59-10-24; 1987, ch. 235, 25; 2015, ch. 116, 14.



Section 52-1-56 - Diminution; termination or increase of compensation.

52-1-56. Diminution; termination or increase of compensation.

The workers' compensation judge may, upon the application of the employer, worker or other person bound by the compensation order, fix a time and place for hearing upon the issue of claimant's recovery. If it appears upon such hearing that diminution or termination of disability has taken place, the workers' compensation judge shall order diminution or termination of payments of compensation as the facts may warrant. If it appears upon such hearing that the disability of the worker has become more aggravated or has increased without the fault of the worker, the workers' compensation judge shall order an increase in the amount of compensation allowable as the facts may warrant. Hearings shall not be held more frequently than at six-month intervals. In the event the employer or other person upon whose application the hearing is had to diminish or terminate compensation is unsuccessful in diminishing or terminating the compensation previously awarded to the worker, the worker shall be entitled to recover from the applicant all reasonable and necessary expenses incidental to his attending the hearing, including the cost of travel, meals, lodging, loss of pay or other like direct expense together with his costs. If the worker has, prior to his application to the workers' compensation judge, made demand in writing to the employer or other person bound by the compensation order for examination as provided in Section 52-1-51 NMSA 1978 for the purpose of determining whether compensation should be increased and if the employer or other person bound by the compensation order has failed to provide the examination within a period of one month after receipt of the demand or, after the examination, has denied to the worker any increase in compensation, then if the worker is successful in obtaining an increase of compensation, he is entitled to recover from the employer or other person bound by the compensation order all reasonable and necessary expenses incidental to his attending the hearing, including the cost of travel, meals, lodging, loss of pay or other like direct expense together with his costs. The compensation of the worker as previously awarded shall continue while the hearing is pending. If the applicant decides to have the worker examined after he has come to the place of hearing pursuant to notice given, he shall pay the worker his expenses necessarily incurred in attending the hearing before the worker is required to submit to such examination, but such worker is not entitled to receive expense money more than one time for the same trip.

History: 1978 Comp., 52-1-56, enacted by Laws 1987, ch. 235, 26; 1989, ch. 263, 33.



Section 52-1-58 - Reports to be filed with director.

52-1-58. Reports to be filed with director.

A. It is the duty of every employer of labor in this state subject to the provisions of the Workers' Compensation Act or the employer's workers' compensation insurance carrier to make a written report to the director of all accidental injuries or occupational diseases that occur to any of his employees during the course of their employment and that result in lost time of an employee of more than seven days. A copy of the report shall be sent by the employer to the worker. Such reports shall be made within ten days after such accidental injury or ten days after notification to the employer of employee disability, upon forms approved by the director and shall contain such information concerning the accident or injury as may be required by the director.

B. Upon request of the director, it is also the duty of every workers' compensation self-insurer and insurance carrier to file with the director closing reports upon the closing of a claim on forms approved by the director. Annual reports will be required on a form approved by the director.

History: Laws 1937, ch. 92, 14; 1941 Comp., 57-927; 1953 Comp., 59-10-27; Laws 1986, ch. 22, 20; 1987, ch. 235, 27; 1989, ch. 263, 34; 1990 (2nd S.S.), ch. 2, 24.



Section 52-1-59 - Effect of failure to file report.

52-1-59. Effect of failure to file report.

No claim for compensation under the Workers' Compensation Act, as it now provides or as it may hereafter be amended, shall be barred prior to the filing of such report or within thirty days thereafter, but this section does not shorten the time now provided for filing claims with the director.

History: Laws 1937, ch. 92, 15; 1941 Comp., 57-928; 1953 Comp., 59-10-28; Laws 1986, ch. 22, 21; 1989, ch. 263, 35.



Section 52-1-60 - Notice to director of date of payment.

52-1-60. Notice to director of date of payment.

A. Every employer's workers' compensation insurance carrier shall notify the director of the date on which the initial payment of any claim for benefits has been made within ten days of such payment.

B. The director shall provide on a quarterly basis to the child support enforcement division of the human services department the name, social security number, home address and employer of all injured workers reported.

C. A court order filed by the child support enforcement division of the human services department in the claim of the workers' compensation administration stating that the claimant owes past due or ongoing support shall constitute a notice that lump sum and partial-lump sum payment of benefits to a claimant are barred contingent on satisfaction of the child support arrearage. No order approving a lump sum or partial-lump sum payment to a claimant pursuant to Section 52-5-12 NMSA 1978 shall be executed or entered until:

(1) the arrearage has been satisfied;

(2) provision has been made in the order for lump sum or partial-lump sum settlement for direct payment of sufficient funds to the child support enforcement division to satisfy the arrearage; or

(3) the workers' compensation judge makes a specific written finding of extreme hardship to the worker excusing the satisfaction of the arrearages from those funds.

History: Laws 1937, ch. 92, 16; 1941 Comp., 57-929; 1953 Comp., 59-10-29; Laws 1983, ch. 78, 2; 1986, ch. 22, 22; 1989, ch. 263, 36; 1990 (2nd S.S.), ch. 2, 25; 1993, ch. 202, 1.



Section 52-1-61 - Penalties.

52-1-61. Penalties.

The director shall impose a penalty on any person who fails to file a report required by, or who violates any provision of, the Workers' Compensation Act or any rule or regulation adopted pursuant to that act. Unless specified otherwise in the Workers' Compensation Act, the penalty shall be a fine of not less than twenty-five dollars ($25.00) and not more than one thousand dollars ($1,000) for each occurrence, subject to the director's discretion.

History: 1978 Comp., 52-1-61, enacted by Laws 1990 (2nd S.S.), ch. 2, 26.



Section 52-1-62 - Director to enforce Workers' Compensation Act.

52-1-62. Director to enforce Workers' Compensation Act.

For the purpose of enforcing the Workers' Compensation Act, there are hereby conferred upon the director the following powers and duties:

A. when any employer subject to the provisions of the Workers' Compensation Act fails to comply with Section 52-1-4 NMSA 1978 relating to the filing of an undertaking in the nature of insurance or security for the payment of benefits under the Workers' Compensation Act, the director is empowered to institute in his own name an action in the district court of Santa Fe county or the county where the employer resides or has his principal office or place of business to enjoin the employer from continuing his business operations until he has complied with the provisions of Section 52-1-4 NMSA 1978, and upon a showing of the facts above recited, the court shall grant such injunction. In any such action, the attorney general or district attorney for the judicial district where the action is brought shall represent the director; and

B. for the purpose of ascertaining the correctness of any reported wage expenditure, the number of men employed and other information necessary in the administration of the Workers' Compensation Act, the director may, upon his own initiative or upon request of any interested party, hold hearings and subpoena all books, records and payrolls of any employer subject to the provisions of the Workers' Compensation Act which show or reflect in any way upon the amount of wage expenditures of such employer or other facts, data or statistics appertaining to the purposes of that act.

History: Laws 1937, ch. 92, 18; 1941 Comp., 57-931; 1953 Comp., 59-10-31; Laws 1986, ch. 22, 24; 1989, ch. 263, 38.



Section 52-1-63 - Educational institutions exempt.

52-1-63. Educational institutions exempt.

Any educational institution in this state employing student labor in aid of students attending the institution by enabling students to defray their tuition and expenses and in which institution any class of machinery or appliances are [is] used for instruction or otherwise and which would subject the institution to the terms of the Workers' Compensation Act as engaging in a hazardous calling or business as defined by that act is hereby exempted from the terms and operations of the Workers' Compensation Act as to any liability accruing to any student so employed; provided, the terms of that act shall in no way relieve any institution from any liability for damages or injuries to any student which would otherwise be recoverable by law.

History: Laws 1939, ch. 232, 1; 1941 Comp., 57-932; 1953 Comp., 59-10-32; Laws 1989, ch. 263, 39.



Section 52-1-64 - Extra-territorial coverage.

52-1-64. Extra-territorial coverage.

If an employee, while working outside the territorial limits of this state, suffers an injury on account of which the employee or, in the event of the employee's death, the employee's dependents would have been entitled to the benefits provided by the Workers' Compensation Act, had such injury occurred within this state, the employee or, in the event of the employee's death resulting from the injury, the employee's dependents shall be entitled to the benefits provided by that act; provided that at the time of the injury:

A. the employee's employment is principally localized in this state;

B. the employee is working under a contract of hire made in this state in employment not principally localized in any state;

C. the employee is working under a contract of hire made in this state in employment principally localized in another state whose workers' compensation law is not applicable to the employee's employer;

D. the employee is working under a contract of hire made in this state for employment outside the United States and Canada; or

E. the employee is an unpaid health professional deployed outside this state by the department of health in response to a request for emergency health personnel made pursuant to the Emergency Management Assistance Compact [12-10-14 and 12-10-15 NMSA 1978].

History: 1953 Comp., 59-10-33.1, enacted by Laws 1975, ch. 241, 1; 1989, ch. 263, 40; 2007, ch. 328, 2.



Section 52-1-65 - Credit for benefits furnished or paid under laws of other jurisdictions.

52-1-65. Credit for benefits furnished or paid under laws of other jurisdictions.

The payment or award of benefits under the workers' compensation law of another state, territory, province or foreign nation to an employee or his dependents otherwise entitled on account of such injury or death to the benefits of the Workers' Compensation Act shall not be a bar to a claim for benefits under that act; provided that claim under that act is filed within one year after such injury or death. If compensation is paid or awarded under that act:

A. the medical and related benefits furnished or paid for by the employer under such other workers' compensation law on account of such injury or death shall be credited against the medical and related benefits to which the employee would have been entitled under the Workers' Compensation Act had claim been made solely under that act;

B. the total amount of all income benefits paid or awarded the employee under such other workers' compensation law shall be credited against the total amount of income benefits which would have been due the employee under the Workers' Compensation Act had claim been made solely under that act; and

C. the total amount of death benefits paid or awarded under such other workers' compensation law shall be credited against the total amount of death benefits due under the Workers' Compensation Act.

History: 1953 Comp., 59-10-33.2, enacted by Laws 1975, ch. 241, 2; 1989, ch. 263, 41.



Section 52-1-66 - Nonresident employers employing workers in state; requirement for insurance; enforcement.

52-1-66. Nonresident employers employing workers in state; requirement for insurance; enforcement.

A. Every employer not domiciled in the state who employs workers engaged in activities required to be licensed under the Construction Industries Licensing Act [Chapter 60, Article 13 NMSA 1978] and every other employer not domiciled in the state who employs three or more workers within the state, whether that employment is permanent, temporary or transitory and whether the workers are residents or nonresidents of the state, shall comply with the provisions of Section 52-1-4 NMSA l978 and, unless self-insured, shall obtain a workers' compensation insurance policy, or an endorsement to an existing policy, issued in accordance with the provisions of Section 59A-17-10.1 NMSA l978. An employer who does not comply with the foregoing requirement shall be enjoined from doing business in the state pursuant to Section 52-1-62 NMSA 1978 and shall be barred from recovery by legal action for labor or materials furnished during any period of time in which he was not in compliance with the requirements of this section, and, if the noncomplying employment is in an activity for which the employer is licensed under the provisions of the Construction Industries Licensing Act, the employer's license is subject to revocation or suspension for the violation.

B. The construction industries division of the regulation and licensing department shall promulgate rules and regulations to insure compliance with Subsection A of this section.

History: 1978 Comp., 52-1-66, enacted by Laws 1988, ch. 119, 1; 1990 (2nd S.S.), ch. 2, 27; 2003, ch. 259, 6.



Section 52-1-67 - Locale of employment; definitions.

52-1-67. Locale of employment; definitions.

A. A person's employment is principally localized in this or another state when:

(1) his employer has a place of business in this or such other state and he regularly works at or from such place of business; or

(2) if Paragraph (1) of this subsection is not applicable, he is domiciled and spends a substantial part of his working time in the service of his employer in this or such other state.

B. An employee whose duties require him to travel regularly in the service of his employer in this and one or more other states may, by written agreement with his employer, provided [provide] that his employment is principally localized in this or another such state, and, unless such other state refuses jurisdiction, such agreement shall be given effect under the Workers' Compensation Act.

C. As used in Sections 52-1-64 through 52-1-67 NMSA 1978:

(1) "United States" includes only the states of the United States and the District of Columbia;

(2) "state" includes any state of the United States, the District of Columbia or any province of Canada; and

(3) "carrier" includes any insurance company licensed to write workers' compensation insurance in any state of the United States or any state or provincial fund which insures employers against their liabilities under a workers' compensation law.

History: 1953 Comp., 59-10-33.4, enacted by Laws 1975, ch. 241, 4; 1989, ch. 263, 42.



Section 52-1-68 - Reciprocal recognition of extra-territorial coverage with other jurisdictions.

52-1-68. Reciprocal recognition of extra-territorial coverage with other jurisdictions.

For the purpose of effecting mutually satisfactory reciprocal arrangements with other states respecting extra-territorial jurisdictions, the director of workers' compensation division is empowered to promulgate special and general regulations not inconsistent with the provisions of the Workers' Compensation Act and, with the approval of the governor, to enter into reciprocal agreements with appropriate boards, commissions, officers or agencies of other states having jurisdiction over workers' compensation claims.

History: 1953 Comp., 59-10-33.6, enacted by Laws 1975, ch. 241, 5; 1989, ch. 263, 43.



Section 52-1-70 - Offset of unemployment compensation benefits.

52-1-70. Offset of unemployment compensation benefits.

A. No total disability benefits shall be payable under the Workers' Compensation Act for any weeks in which the injured worker has received or is receiving unemployment compensation benefits, except as provided in this section.

B. If a worker is entitled to receive unemployment compensation benefits and would otherwise be entitled to receive total disability benefits, the unemployment compensation benefits shall be primary and total disability benefits shall be supplemental only, and the sum of the two benefits shall not exceed the amount of total disability benefits that would otherwise be payable.

History: 1978 Comp., 52-1-70, enacted by Laws 1987, ch. 235, 28.






Article 2 - Subsequent Injuries

Section 52-2-3.1 - Recompiled.

52-2-3.1. Recompiled.






Article 3 - Occupational Disease Disablement

Section 52-3-1 - Name of act.

52-3-1. Name of act.

This act shall be known as the "New Mexico Occupational Disease Disablement Law".

History: 1941 Comp., 57-1101, enacted by Laws 1945, ch. 135, 1; 1953 Comp., 59-11-1.



Section 52-3-2 - Employers who come within the New Mexico Occupational Disease Disablement Law.

52-3-2. Employers who come within the New Mexico Occupational Disease Disablement Law.

A. The following employers, when the conditions and hazards inherent in the occupation involved are such as to expose the employees to any of the hazards of occupational disease, shall be subject to the provisions of the New Mexico Occupational Disease Disablement Law: the state and each county, municipality, school district, drainage, irrigation or conservancy district and public institution and administrative board thereof, every charitable organization and every private person, firm or corporation engaged in carrying on business or trade within the state having in service four or more employees regularly employed in the same business or in or about the same establishment under any contract of hire, express or implied, oral or written, except employers of ranching or agricultural laborers and employers of private domestic servants; provided, however, effective January 1, 1978, the provisions of the New Mexico Occupational Disease Disablement Law shall apply to employers of three or more employees, except employers of ranching or agricultural laborers and employers of private domestic servants and, effective January 1, 1990, the provisions of the New Mexico Occupational Disease Disablement Law shall apply to all employers of employees, except employers of ranching or agricultural laborers and employers of private domestic servants. Employers who have in service less than four employees and after January 1, 1978 less than three employees, employers of ranching or agricultural laborers, employers of private domestic servants and partners and self-employed persons and, effective January 1, 1990, employers of ranching or agricultural laborers, employers of private domestic servants and partners and self-employed persons shall have the right to come under the terms of the New Mexico Occupational Disease Disablement Law by complying with the provisions hereof.

B. The term "regularly employed", as herein used, unless the context otherwise requires, shall include all employments in the usual course of the trade, business, profession or occupation of the employer, whether continuous throughout the year or for only a portion of the year.

C. Any person, firm or corporation engaged in the performance of work as an independent contractor shall be deemed an employer within the meaning of this section. The term "independent contractor", as herein used, is defined to be any person, association or corporation engaged in the performance of any work for another, who, while so engaged, is independent of the employer in all that pertains to the execution of the work, is not subject to the rule or control of the employer, is engaged only in the performance of a definite job or piece of work and is subordinate to the employer only in effecting a result in accordance with the employer's design.

D. For the purposes of the New Mexico Occupational Disease Disablement Law, an individual who performs services as a qualified real estate salesperson shall not be treated as an employee and the person for whom the services are performed shall not be treated as an employer.

E. For the purpose of Subsection D of this section, a "qualified real estate salesperson" means an individual who:

(1) is a licensed real estate salesperson, associate broker or broker under contract with a real estate firm;

(2) receives substantially all of his remuneration, whether or not paid in cash, for the services performed as a real estate salesperson, associate broker or broker under contract with a real estate firm in direct relation to sales or other output, including the performance of services, rather than to the number of hours worked; and

(3) performs services pursuant to written contract between himself and the person for whom the services are performed, and the contract provides that the individual will not be treated as an employee with respect to such services.

History: 1941 Comp., 57-1102, enacted by Laws 1945, ch. 135, 2; 1953 Comp., 59-11-2; Laws 1971, ch. 261, 6; 1972, ch. 65, 3; 1973, ch. 239, 1; 1975, ch. 317, 1; 1987, ch. 260, 2; 1989, ch. 263, 48.



Section 52-3-3 - Definitions; employee and lessee in mines.

52-3-3. Definitions; employee and lessee in mines.

The term "employee" or "worker" as used in the New Mexico Occupational Disease Disablement Law means:

A. every person in the service of the state and of a county, municipality or school district, including the regular members of lawfully constituted police and fire departments of municipalities;

B. every person in the service of any employer subject to the New Mexico Occupational Disease Disablement Law including aliens and minors legally or illegally permitted to work for hire, but not including a person whose employment is casual and is not in the usual course of the trade, business or occupation of the employer and not including ranching or agricultural workers and domestic servants of employers exempt under Section 52-3-2 NMSA 1978 unless the employer shall so elect; and

C. lessees of mining property and their employees who are engaged in the performance of work that is a part of the business conducted by the lessor and over whose work the lessor retains supervision or control are within the meaning of this section employees of such lessor.

History: 1941 Comp., 57-1103, enacted by Laws 1945, ch. 135, 3; 1953 Comp., 59-11-3; Laws 1975, ch. 317, 2; 1990 (2nd S.S.), ch. 2, 33.



Section 52-3-3.1 - Recompiled.

52-3-3.1. Recompiled.



Section 52-3-4 - Definitions.

52-3-4. Definitions.

As used in the New Mexico Occupational Disease Disablement Law:

A. "award" means the final compensation order made by the workers' compensation judge pursuant to Section 52-5-7 NMSA 1978;

B. "compensation" means the payments and benefits provided for in the New Mexico Occupational Disease Disablement Law;

C. "compensation order" means a compensation order of the workers' compensation division issued by a workers' compensation judge pursuant to Section 52-5-7 NMSA 1978; and

D. "disablement" means:

(1) the total physical incapacity, by reason of an occupational disease, of an employee to perform any work for remuneration or profit in the pursuit in which the employee was engaged, provided that silicosis, when complicated by active tuberculosis of the lungs, shall be presumed to result in disablement; or

(2) the partial physical incapacity of an employee, by reason of an occupational disease, to perform to some percentage extent any work for which he is fitted by age, education and training.

History: 1978 Comp., 52-3-4, enacted by Laws 1987, ch. 235, 31; 1989, ch. 263, 49.



Section 52-3-5 - Acceptance.

52-3-5. Acceptance.

A. All employers of employees, subject to the provisions of the New Mexico Occupational Disease Disablement Law, shall be conclusively presumed to have accepted the provisions of the New Mexico Occupational Disease Disablement Law.

B. Election on the part of the employer or of an employer of private domestic servants or of an employer of ranching or agricultural laborers or of a person for whom the services of a qualified real estate salesperson are performed exempt from the New Mexico Occupational Disease Disablement Law under the provisions of Section 52-3-2 NMSA 1978 and partners or self-employed persons to be subject to the New Mexico Occupational Disease Disablement Law may be made by filing in the office of the superintendent of insurance a written statement to the effect that he accepts the provisions of the New Mexico Occupational Disease Disablement Law or an insurance or security undertaking as required by Section 52-3-9 NMSA 1978.

C. Every employee shall be conclusively presumed to have accepted the provisions of the New Mexico Occupational Disease Disablement Law if his employer is subject to its provisions and has complied with its requirements, including insurance.

D. Such compliance with the provisions of the New Mexico Occupational Disease Disablement Law, including the provisions for insurance, shall be construed to be a surrender by the employer and the employee of their rights to any other method, form or amount of compensation or determination thereof or to any cause of action, action at law, suit in equity or statutory or common law right or remedy or proceeding whatever for or on account of such disablement or death of such employee resulting therefrom than as provided in the New Mexico Occupational Disease Disablement Law and shall bind the employee himself and, for compensation for his death, shall bind his personal representative, his surviving spouse and next of kin, as well as the employer and those conducting his business during bankruptcy or insolvency.

History: 1941 Comp., 57-1105, enacted by Laws 1945, ch. 135, 5; 1953 Comp., 59-11-5; Laws 1971, ch. 261, 7; 1972, ch. 65, 4; 1973, ch. 239, 2; 1975, ch. 317, 3; 1980, ch. 88, 1; 1987, ch. 260, 3; 1989, ch. 263, 50; 1990 (2nd S.S.), ch. 2, 34.



Section 52-3-6 - Application of provisions of the New Mexico Occupational Disease Disablement Law to certain corporations' employees.

52-3-6. Application of provisions of the New Mexico Occupational Disease Disablement Law to certain corporations' employees.

A. Notwithstanding any provisions to the contrary in the New Mexico Occupational Disease Disablement Law, an employee, as defined in Subsection F of this section, of a business or professional corporation who is also an employee as defined in the New Mexico Occupational Disease Disablement Law may affirmatively elect not to accept the provisions of the New Mexico Occupational Disease Disablement Law.

B. Each employee desiring to affirmatively elect not to accept the provisions of the New Mexico Occupational Disease Disablement Law may do so by filing an election in the office of the director.

C. Each employee desiring to revoke his affirmative election not to accept the provisions of the New Mexico Occupational Disease Disablement Law may do so by filing a revocation of the affirmative election with the occupational disease disablement insurer and in the office of the director. The revocation shall become effective thirty days after filing. The employee shall cause a copy of the revocation to be mailed to the board of directors of the business or professional corporation.

D. The filing of an affirmative election not to accept the provisions of the New Mexico Occupational Disease Disablement Law shall create a conclusive presumption that such employee is not covered by the New Mexico Occupational Disease Disablement Law until the effective date of a revocation filed pursuant to this section. The filing of an affirmative election not to accept the provisions of the New Mexico Occupational Disease Disablement Law shall apply to all corporations in which the employee has a financial interest.

E. In counting the number of workers of an employer to determine whether the employer comes within the New Mexico Occupational Disease Disablement Law, an employee who has filed an affirmative election not to be subject to the New Mexico Occupational Disease Disablement Law shall also be counted as one of the workers employed by such employer.

F. For purposes of this section:

(1) "executive officer" means the chairman of the board, president, vice president, secretary or treasurer; and

(2) "employee" means an executive officer owning ten percent or more of the outstanding stock of the business or professional corporation.

History: 1953 Comp., 59-11-5.1, enacted by Laws 1975, ch. 317, 4; 1980, ch. 88, 2; 1987, ch. 235, 32.



Section 52-3-7 - Defenses to action by employee.

52-3-7. Defenses to action by employee.

In an action against an employer who has not complied with Section 52-3-9 NMSA 1978 to recover damages for an occupational disease sustained by an employee while engaged in the line of his duty as such, or for death resulting from occupational diseases so sustained in which recovery is sought upon the ground of want of ordinary care of the employer or of the officer, agent or servant of the employer, it shall not be a defense:

A. that the employee, either expressly or impliedly assumed the risk of the hazard complained of as due to the employer's negligence;

B. that the occupational disease or death was caused, in whole or in part, by the want of ordinary care of a fellow servant; or

C. that the occupational disease or death was caused, in whole or in part, by the want of ordinary care of the employee where such want of care was not wilful.

Any employer who has complied with the provisions of this act, including the provisions relating to insurance, shall not be subject to any other liability whatsoever for the disablement of or death of any employee from occupational disease, except as in this act provided; and all causes of action, actions at law, suits in equity and proceedings whatever, and all statutory and common-law rights and remedies for and on account of such death of, or occupational disease of, any such employee and accruing to any and all persons whomsoever, are hereby abolished except as in this act provided.

History: 1941 Comp., 57-1106, enacted by Laws 1945, ch. 135, 6; 1953 Comp., 59-11-6; Laws 1973, ch. 239, 3.



Section 52-3-8 - Right to compensation; exclusive when.

52-3-8. Right to compensation; exclusive when.

The right to the compensation provided for in this act, in lieu of any other liability whatsoever, to any and all persons whomsoever, for any disablement from occupational disease or death resulting therefrom, shall obtain in all cases where the following conditions occur:

A. where at the time of disablement both employer and employee are subject to the provisions of this act; and where the employer has complied with the provisions hereof regarding insurance;

B. where at the time of disablement the employee is performing service arising out of and in the course of his employment;

C. where the disablement or death is proximately caused by an occupational disease arising out of and in the course of his employment, and is not intentionally self-inflicted.

History: 1941 Comp., 57-1107, enacted by Laws 1945, ch. 135, 7; 1953 Comp., 59-11-7.



Section 52-3-9 - Filing insurance under the New Mexico Occupational Disease Disablement Law.

52-3-9. Filing insurance under the New Mexico Occupational Disease Disablement Law.

A. Every employer subject to the New Mexico Occupational Disease Disablement Law shall file in the office of the director evidence of workers' occupational disease disablement insurance coverage in the form of a certificate containing that information required by regulation of the director. The required certificate must be provided by an authorized insurer as defined in Section 59A-1-8 NMSA 1978. In case any employer is able to show to the satisfaction of the director that he is financially solvent and that providing insurance coverage is unnecessary, the director shall issue him a certificate to that effect, which shall be filed in lieu of the certificate of insurance. The director shall provide by regulation the procedures for reviewing, renewing and revoking any certificate excusing an employer from filing a certificate of insurance, including provisions permitting the director to condition the issuance of the certificate upon the employer's proving adequate security.

B. Any certificate of the director filed under the provisions of this section shall show the post office address of that employer.

C. Every contract or policy insuring against liability for workers' occupational disease disablement benefits or certificate that is filed under the provisions of this section shall provide that the insurance carrier or the employer shall be directly and primarily liable to the worker and, in event of his death, his dependents, to pay the compensation for which the employer is liable.

D. In the event of an insurance policy cancellation, the occupational disease disablement insurance carrier shall file notice with the director within ten days of such cancellation on a form approved by the director.

History: 1978 Comp., 52-3-9, enacted by Laws 1987, ch. 235, 33; 1990 (2nd S.S.), ch. 2, 35.



Section 52-3-9.2 - Destruction of policies, bonds and undertakings.

52-3-9.2. Destruction of policies, bonds and undertakings.

From and after the expiration of three years following the date of filing any insurance policy or certificate thereof, bond or undertaking pursuant to the provisions of Section 52-3-9 NMSA 1978, the director may, in his discretion, authorize the destruction of such insurance policies, certificates, bonds and undertakings.

History: 1978 Comp., 52-3-9.2, enacted by Laws 1980, ch. 88, 5; 1987, ch. 235, 35.



Section 52-3-10 - Employer liability for compensation; conditions when no payment to be made.

52-3-10. Employer liability for compensation; conditions when no payment to be made.

A. There is imposed upon every employer a liability for the payment of compensation to every employee of such employer who suffers total disablement by reason of an occupational disease arising out of his employment, subject to the following conditions:

(1) no compensation shall be paid when the last day of injurious exposure of the employee to the hazards resulting in an occupational disease occurred prior to the passage of the New Mexico Occupational Disease Disablement Law; and

(2) no compensation shall be paid in case of silicosis or asbestosis unless during the ten years immediately preceding the disablement the injured employee was exposed to harmful quantities of silicon dioxide dust or asbestos dust for a total period of no less than twelve hundred fifty work shifts in employment in this state and unless disablement results within two years from the last day upon which the employee actually worked for the employer against whom compensation is claimed. For the purpose of computing work shifts under this section, employment for less than one-half of a normal shift shall be disregarded, and employment for one-half or more of a normal shift shall be deemed a full shift.

B. There is imposed upon every employer a liability for the payment of compensation to the dependents of every employee in cases where death results from an occupational disease arising out of his employment, subject to the following conditions:

(1) no compensation shall be paid when the last day of exposure of the employee to the hazards resulting in death from occupational disease occurred prior to the passage of the New Mexico Occupational Disease Disablement Law;

(2) no compensation shall be paid for death from silicosis or asbestosis unless during the ten years immediately preceding the disablement the deceased employee was exposed to harmful quantities of silicon dioxide dust or asbestos dust for a period of not less than twelve hundred fifty work shifts in this state;

(3) no compensation shall be paid for death from silicosis or asbestosis unless the death results within two years from the last day upon which the employee actually worked for the employer against whom compensation is claimed, except in those cases where death results during a period of continuous disablement from silicosis or asbestosis for which compensation has been paid or awarded or for which a claim, compensable but for such death, is on file with the director, and in these cases compensation shall be paid if death results within five years from the last day upon which the employee actually worked for the employer against whom compensation is claimed; and

(4) no compensation shall be paid for death from an occupational disease other than silicosis or asbestosis unless death results within one year from the last day upon which the employee actually worked for the employer against whom compensation is claimed, except in those cases where death results during a period of continuous disablement from an occupational disease other than silicosis or asbestosis for which compensation has been paid or awarded or for which a claim, compensable but for such death, is on file with the director, and in these cases compensation shall be paid if death results within three years from the last day upon which the employee actually worked for the employer against whom compensation is claimed.

C. The time limits prescribed by this section shall not apply in the case of an employee whose disablement or death is due to occupational exposure to radioactive or fissionable materials, provided no compensation shall be paid in such a case unless such disablement or death occurs within ten years from the last day upon which the employee actually worked for the employer against whom compensation is claimed.

History: 1941 Comp., 57-1110, enacted by Laws 1945, ch. 135, 10; 1953 Comp., 59-11-10; Laws 1965, ch. 39, 1; 1973, ch. 239, 4; 1986, ch. 22, 56.



Section 52-3-11 - Last employer liable; exception.

52-3-11. Last employer liable; exception.

Where compensation is payable for an occupational disease the only employer liable shall be the employer in whose employment the employee was last injuriously exposed to the hazards of employment resulting in such disease, provided that in the case of silicosis or asbestosis the only employer liable shall be the employer in whose employment the employee was last exposed to harmful quantities of silicon dioxide (SiO2) dust or asbestos dust during a period of sixty days or more.

History: 1941 Comp., 57-1111, enacted by Laws 1945, ch. 135, 11; 1953 Comp., 59-11-11.



Section 52-3-12 - Not applicable in certain cases.

52-3-12. Not applicable in certain cases.

This act shall not be construed to apply to business pursuits or employments which according to law are so engaged in interstate commerce as to be not subject to the legislative power of the state, nor to persons injured while they are so engaged.

History: 1941 Comp., 57-1112, enacted by Laws 1945, ch. 135, 12; 1953 Comp., 59-11-12.



Section 52-3-13 - Dependents defined; determination of.

52-3-13. Dependents defined; determination of.

A. The following persons, and they only, shall be deemed dependents and entitled to compensation under the provisions of the New Mexico Occupational Disease Disablement Law:

(1) a child under eighteen years of age or incapable of self-support and unmarried or under twenty-three years of age if enrolled as a full-time student in any accredited educational institution;

(2) the widow or widower, only if living with the deceased at the time of his death or legally entitled to be supported by him, including a divorced spouse entitled to alimony;

(3) a parent or grandparent only if actually dependent, wholly or partially, upon the deceased;

(4) a grandchild, brother or sister only if under eighteen years of age, or incapable of self-support, and wholly dependent upon the deceased.

The relation of dependency must exist at the time of the disablement.

(5) questions as to who constitute dependents, and the extent of their dependency, shall be determined as of the date of the disablement and their right to any death benefits shall cease upon the happening of any one of the following contingencies:

(a) upon the marriage of the widow or widower;

(b) upon a child, grandchild, brother or sister reaching the age of eighteen years, unless at such time said child, grandchild, brother or sister is physically or mentally incapacitated from earnings, or upon a dependent child, grandchild, brother or sister becoming self-supporting prior to attaining said age, or, if a child, grandchild, brother or sister over eighteen who is enrolled as a full-time student in any accredited educational institution ceases to be so enrolled or reaches the age of twenty-three. A child, grandchild, brother or sister who originally qualified as a dependent by virtue of being less than eighteen years of age may, upon reaching age eighteen, continue to qualify if physically or mentally incapable of self-support and actually dependent or enrolled in an educational institution;

(c) upon the death of any dependent.

B. As used in this section the term "child" includes stepchildren, adopted children, posthumous children, wholly dependent grandchildren and acknowledged illegitimate children, but does not include married children unless dependent. The words "adopted" and "adoption" as used in the New Mexico Occupational Disease Disablement Law shall include cases where persons are treated as adopted as well as those of legal adoption.

History: 1941 Comp., 57-1113, enacted by Laws 1945, ch. 135, 13; 1953 Comp., 59-11-13; Laws 1965, ch. 299, 1; 1973, ch. 46, 1; 1977, ch. 276, 1.



Section 52-3-14 - Compensation; limitations.

52-3-14. Compensation; limitations.

A. The compensation to which a worker who has suffered disablement, or the worker's dependents, shall be entitled under the New Mexico Occupational Disease Disablement Law is limited to the provisions of that law. No compensation shall be due or payable under the New Mexico Occupational Disease Disablement Law for any disablement that does not result in either the temporary disablement of the worker lasting for more than seven days or in the worker's permanent disablement as herein described or in death; provided, however, that if the period of temporary disablement of the worker lasts for more than four weeks from the date of the disablement, compensation under the New Mexico Occupational Disease Disablement Law shall be payable in addition to the amount hereinafter stated in a like amount for the first seven days after the date of disablement. But for any such disablement for which compensation is payable under the New Mexico Occupational Disease Disablement Law, the employer shall in all proper cases, as herein provided, pay to the disabled worker or to some person authorized by the director to receive the same, for the use and benefit of the beneficiaries entitled thereto, compensation at regular intervals of no more than sixteen days apart, in accordance with this section, less proper deductions on account of default in failure to give notice of such disablement as required in Section 52-3-19 NMSA 1978.

B. For total disablement, the worker shall receive sixty-six and two-thirds percent of the worker's average weekly wage, not to exceed a maximum compensation of eighty-five percent of the average weekly wage in the state, a week, effective July 1, 1987, continuing through December 31, 1999, and thereafter not to exceed a maximum of one hundred percent of the average weekly wage in the state, a week, but not to be less than a minimum compensation of thirty-six dollars ($36.00) a week, during the period of such disablement, but in no event to exceed a period of seven hundred weeks; provided, however, that when the workers' wages are less than thirty-six dollars ($36.00) a week, then the compensation to be paid such worker shall be the full amount of such weekly wages; provided further that the benefits paid or payable during a worker's entire period of disablement shall be based on and limited to the benefits in effect on the date of the occurrence of the disablement.

C. For partial disablement, the benefits shall be a percentage of the benefits payable for total disablement calculated under Subsection B of this section as that percentage is determined pursuant to the provisions of Section 52-3-4 NMSA 1978. In no event shall the duration of partial benefits extend longer than five hundred weeks.

D. In no event shall the duration of any combination of disablements, whether temporary or partial disablements, and death be payable for a period in excess of seven hundred weeks.

E. For the purpose of the New Mexico Occupational Disease Disablement Law, the average weekly wage in the state shall be determined by the workforce solutions department on or before June 30 of each year and shall be computed from all wages reported to the department from employing units, including reimbursable employers, in accordance with the rules of the department for the preceding calendar year, divided by the total number of covered employees divided by fifty-two. The first such determination by the employment security division of the average weekly wage in the state shall be made on or before June 30, 1975 from reported wages and covered employees for the calendar year ending December 31, 1974.

F. The average weekly wage in the state, determined as provided in Subsection E of this section, shall be applicable for the full period during which compensation is payable when the date of the occurrence of the disablement falls within the calendar year commencing January 1 following the June 30 determination.

G. Unless the computation provided for in Subsection E of this section results in an increase or decrease of two dollars ($2.00) or more, raised to the next whole dollar, the statewide average weekly wage determination shall not be changed for any calendar year.

H. In case death proximately results from the disablement within the period of two years, compensation benefits to be paid such worker shall be in the amounts and to the persons as follows:

(1) if there are no dependents, the compensation shall be limited to the funeral expenses not to exceed seven thousand five hundred dollars ($7,500) and the expenses provided for medical and hospital services for the deceased, together with such other sums as the deceased may have been paid for disablement; or

(2) if there are dependents at the time of death, the payment shall consist of a sum not to exceed seven thousand five hundred dollars ($7,500) for funeral expenses and expenses provided for medical and hospital services for the deceased, together with such other sums as the deceased may have been paid for disability, and a percentage specified in this paragraph for average weekly wages subject to the limitations of the New Mexico Occupational Disease Disablement Law to continue for the period of seven hundred weeks from the date of death of such worker; provided that the total death compensation, unless otherwise specified, payable in any of the cases mentioned in this section shall not be less than the minimum weekly compensation provided in Subsection B of this section or more than the maximum weekly compensation provided in Subsection B of this section and shall be based on and limited to the benefits in effect on the date of the occurrence of the disablement. If there are dependents entitled thereto, compensation shall be paid to the dependents or to the person authorized by the director or the court to receive the same for the benefit of the dependents in such portions and amounts as the director or the court, bearing in mind the necessities of the case and the best interests of the dependents and of the public, may determine, to be computed on the following basis and distributed to the following persons:

(a) to the child or children, if there is no widow or widower entitled to compensation, sixty-six and two-thirds percent of the average weekly wage of the deceased;

(b) to the widow or widower, if there are no children, sixty-six and two-thirds percent of the average weekly wage of the deceased, until remarriage;

(c) to the widow or widower, if there is a child or children living with the widow or widower, forty-five percent of the compensation rate, as provided in Subsection B of this section, of the deceased, or forty percent, if such child is not or all such children are not living with a widow or widower, and in addition thereto, compensation benefits for the child or children, which shall make the total benefits for the widow or widower and child or children sixty-six and two-thirds percent of the average weekly wage of the deceased. When there are two or more children, the compensation benefits payable on account of such children shall be divided among such children, share and share alike;

(d) two years' compensation benefits in one lump sum shall be payable to a widow or widower upon remarriage; however, the total benefits shall not exceed the maximum compensation benefits as provided in Paragraph (2) of this subsection;

(e) if there is neither widow, widower nor children, then to the father and mother or the survivor of them if dependent to any extent upon the worker for support at the time of the worker's death, twenty-five percent of the average weekly wage of the deceased; provided that if such father and mother, or the survivor of them, was totally dependent upon such worker for support at the time of the worker's death, they shall be entitled to fifty percent of the average weekly wage of the deceased, subject to the maximum weekly compensation provided for in Subsection B of this section;

(f) no disablement benefits payable by reason of a worker's death shall exceed the maximum weekly compensation provided for in Subsection B of this section, and no dependent or any class thereof other than a widow or widower or children shall in any event be paid total benefits in excess of seven thousand five hundred dollars ($7,500) exclusive of funeral expenses and the expenses provided for medical and hospital services for the deceased paid for by the employer. If there is neither widow, widower nor children nor dependent parent, then to the brothers and sisters, if actually dependent to any extent upon the deceased for support at the time of the deceased's death, thirty-five percent of the average weekly wage of the deceased, with fifteen percent additional for brothers or sisters in excess of two, with a maximum of sixty-six and two-thirds percent to be paid to their guardian; provided that the maximum compensation to partial dependents shall not exceed the respective amounts therefor contributed by the deceased employee or the maximum weekly compensation provided for in Subsection B of this section; and

(g) in the event of the death or remarriage of the widow or widower entitled to compensation under this subsection, the surviving children shall then be entitled to compensation computed and paid as in Subparagraph (a) of this paragraph for the remainder of the compensable period, and in the event compensation benefits payable to children as provided in this section are terminated as provided in Paragraph (5) of Subsection A of Section 52-3-13 NMSA 1978, a surviving widow or widower shall then be entitled to compensation benefits computed and paid as provided in Subparagraphs (b) and (d) of this paragraph for the remainder of the compensable period.

History: 1941 Comp., 57-1114, enacted by Laws 1945, ch. 135, 14; 1949, ch. 113, 1; 1951, ch. 184, 1; 1953 Comp., 59-11-14; Laws 1965, ch. 299, 2; 1967, ch. 152, 1; 1969, ch. 247, 1; 1971, ch. 261, 8; 1973, ch. 239, 5; 1975, ch. 317, 5; 1977, ch. 276, 2; 1986, ch. 22, 57; 1987, ch. 235, 36; 1989, ch. 263, 51; 1999, ch. 172, 3; 2015, ch. 70, 4.



Section 52-3-15 - Disablement compensation restrictions; medical and related services; selection of health care provider; artificial members.

52-3-15. Disablement compensation restrictions; medical and related services; selection of health care provider; artificial members.

A. No compensation shall be allowed for the first seven days after the employee has suffered disablement unless such disablement continues for a period of more than four weeks after the disablement occurs, or in any case, unless the employer is notified thereof within the period specified in Section 52-3-16 NMSA 1978.

B. After disablement and continuing so long as medical and surgical attention is reasonably necessary, the employer shall, subject to the provisions of this section, provide the worker in a timely manner reasonable and necessary health care services from a health care provider.

C. The employer shall initially either select the health care provider for the injured worker or permit the injured worker to make the selection. Subject to the provisions of this section, that selection shall be in effect during the first sixty days from the date the worker receives treatment from the initially selected health care provider.

D. After the expiration of the initial sixty-day period set forth in Subsection C of this section, the party who did not make the initial selection may select a health care provider of his choice. Unless the worker and employer otherwise agree, the party seeking such a change shall file a notice of the name and address of his choice of health care provider with the other party at least ten days before treatment from that health care provider begins. The director shall adopt rules and regulations governing forms, which employers shall post in conspicuous places, to enable this notice to be promptly and efficiently provided. This notice may be filed on or after the fiftieth day of the sixty-day period set forth in Subsection C of this section.

E. If a party objects to the choice of health care provider made pursuant to Subsection D of this section, then he shall file an objection to that choice pursuant to Subsection F of this section with a workers' compensation judge within three days from receiving the notice. He shall also provide notice of that objection to the other party. If the employer does not file his objection within the three-day period, then he shall be liable for the cost of treatment provided by the worker's health care provider until the employer does file his objection and the workers' compensation judge has rendered his decision as set forth in Subsection G of this section. If the worker does not file his objection within the three-day period, then the employer shall only be liable for the cost of treatment from the health care provider selected by the employer, subject to the provisions of Subsections F, G and H of this section. Nothing in this section shall remove the employer's obligation to provide reasonable and necessary health care services to the worker so long as the worker complies with the provisions of this section.

F. If the worker or employer disagrees with the choice of the health care provider of the other party at any time, including the initial sixty-day period, and they cannot otherwise agree, then he shall submit a request for a change of health care provider to a workers' compensation judge. The director shall adopt rules and regulations governing forms, which employers shall post in conspicuous places, to submit to a workers' compensation judge a request for a change of a health care provider.

G. The request shall state the reasons for the request and may state the applicant's choice for a different health care provider. The applicant shall bear the burden of proving to the workers' compensation judge that the care being received is not reasonable. The workers' compensation judge shall render his decision within seven days from the date the request was submitted. If the workers' compensation judge grants the request, he shall designate either the applicant's choice of health care provider or a different health care provider.

H. If the worker continues to receive treatment or services from a health care provider rejected by the employer and not in compliance with the workers' compensation judge's ruling, then the employer is not required to pay for any of the additional treatment or services provided to that worker by that health care provider.

I. In all cases where the disablement is such as to permit the use of artificial members, including teeth and eyes, the employer shall pay for such artificial members.

History: 1941 Comp., 57-1114a, enacted by Laws 1951, ch. 184, 2; 1953 Comp., 59-11-15; Laws 1965, ch. 299, 3; 1971, ch. 261, 9; 1973, ch. 239, 6; 1977, ch. 276, 3; 1987, ch. 235, 37; 1990 (2nd S.S.), ch. 2, 36.



Section 52-3-16 - Claim to be filed for occupational disease disablement benefits; effect of failure to give required notice or to file claim within time allowed.

52-3-16. Claim to be filed for occupational disease disablement benefits; effect of failure to give required notice or to file claim within time allowed.

A. If any employer or his insurer fails or refuses to pay a worker any installment of benefits to which the worker is entitled under the New Mexico Occupational Disease Disablement Law, after notice has been given as required by Section 52-3-19 NMSA 1978, it is the duty of the worker insisting on the payment of benefits to file a claim therefor as provided in the New Mexico Occupational Disease Disablement Law not later than one year after the failure or refusal of the employer or insurer to pay benefits.

B. If the worker fails to give notice in the manner and within the time required by Section 52-3-19 NMSA 1978 or if the worker fails to file a claim for benefits within the time required by this section, his claim for benefits, all his right to the recovery of benefits and the bringing of any proceeding for the recovery of compensation are forever barred.

C. In case of the death of a worker who would have been entitled to receive benefits if death had not occurred, claim for benefits may be filed on behalf of his eligible dependents to recover benefits from the employer or his insurer.

D. Payment may be received or claim filed by any person whom the court may authorize or permit on behalf of the eligible beneficiaries.

E. No claim shall be filed, however, to recover benefits for the death of the worker unless he or someone on his behalf or on behalf of his eligible dependents has given notice in the manner and within the time required by Section 52-3-19 NMSA 1978 and unless the claim is filed within one year from the date of the worker's death.

History: 1953 Comp., 59-11-15.1, enacted by Laws 1965, ch. 299, 4; 1986, ch. 22, 58; 1989, ch. 263, 52.



Section 52-3-17 - Vocational rehabilitation services.

52-3-17. Vocational rehabilitation services.

A. The purpose of this section is the restoration of the disabled employee to gainful employment, preferably that for which he has had training or experience.

B. Vocational rehabilitation services are those services designed to return the employee to gainful employment, in the following priority:

(1) pre-injury job with the same employer;

(2) modified work with the same employer;

(3) job related to former employment; or

(4) suitable employment in a nonrelated work field.

C. Subject to the requirements imposed upon the employee and the other limitations of this section, the employer shall furnish vocational rehabilitation services for the employee who has suffered disablement that is covered by the New Mexico Occupational Disease Disablement Law. When, as a result of the injury, the employee is unable to perform the pre-injury job with the same employer or unable to perform modified work with the same employer, he shall be entitled to vocational rehabilitation evaluation, counseling and training if necessary to return the employee to either a job related to his former employment or suitable employment in a nonrelated field. The total amount required to be paid by an employer for vocational evaluation and counseling shall not exceed two thousand five hundred dollars ($2,500).

D. The employer shall notify the employee in writing of the provisions of this section within thirty days of the first report of disablement required to be filed by the employer under Section 52-3-51 NMSA 1978 if the employee is at the time disabled.

E. To be entitled to vocational rehabilitation services or benefits, a disabled employee must notify the employer in writing that he has been released within one hundred twenty days from the date that he is released from regular treatment by his primary treating health care provider as defined in Section 52-4-1 NMSA 1978. In the event the employee fails to notify the employer, the employer shall not be liable for any vocational rehabilitation benefits.

F. A referral for an evaluation of a [an] employee for suitability for vocational rehabilitation services shall be made by the employer of an employee who notifies the employer under Subsection E of this section. If the evaluation or vocational rehabilitation services are requested and these services are not voluntarily offered by the employer or if offered but not accepted by the employee, the workers' compensation judge upon application affording the parties an opportunity to be heard may determine whether the employee needs evaluation or vocational rehabilitation services and shall cooperate with and refer promptly all cases in need of such services to the appropriate public or private agencies in this state or where necessary in any other state for such services.

G. An employee who is entitled to vocational rehabilitation training shall receive payment for board, lodging, tuition, travel and all other expenses, including the cost or charges for the vocational rehabilitation training, for a period of time not to exceed two years from the date vocational rehabilitation training is determined to be necessary. Any benefits to which an employee is entitled under this section shall not be considered or paid as part of any lump sum settlement of a claim by an employee and payment by the employer shall only be required as services are incurred.

H. It shall be the responsibility of the employee to submit to all reasonable requests for evaluations made by the employer or required by the workers' compensation judge, as may be necessary, to determine the need for or to develop a plan for vocational rehabilitation. However, the employee shall not be required to bear the cost of any evaluation requested by the employer, notwithstanding the limitation on expenditures specified in Subsection C of this section. If the employee refuses to submit to evaluation or to accept vocational rehabilitation training pursuant to an order of a workers' compensation judge, the employer's liability to the employee shall be limited to medical and disability benefits under the New Mexico Occupational Disease Disablement Law.

History: 1978 Comp., 52-3-17, enacted by Laws 1987, ch. 235, 38; 1989, ch. 263, 53.



Section 52-3-18 - Determination by worker's compensation division of the labor department.

52-3-18. Determination by worker's compensation division of the labor department.

All issues of fact or law arising under the New Mexico Occupational Disease Disablement Law shall be determined by the worker's compensation division of the labor department pursuant to the provisions of Chapter 52 NMSA 1978.

History: 1953 Comp., 59-11-16, enacted by Laws 1965, ch. 299, 5; 1986, ch. 22, 60; 1987, ch. 342, 29.



Section 52-3-19 - Notice of disablement to employer; employer to post clear notice of requirement.

52-3-19. Notice of disablement to employer; employer to post clear notice of requirement.

A. Any worker claiming to be entitled to benefits under the New Mexico Occupational Disease Disablement Law from any employer shall give notice in writing to his employer of the occupational disease within fifteen days after the beginning of such disablement, unless, by reason of his disablement or some other cause beyond his control, the worker is prevented from giving notice within that time, in which case he shall give notice as soon as may reasonably be done and at all events not later than sixty days after the beginning of such disablement.

B. No written notice is required to be given where the employer or any superintendent or foreman or other agent in charge of the work in connection with which the disablement was occasioned had actual knowledge of such disablement.

C. Each employer shall post, and keep posted in conspicuous places upon his premises where notices to employees and applicants for employment are customarily posted, a notice that advises workers of the requirement specified in Subsection A of this section to give the employer notice in writing of the disablement within fifteen days of its occurrence. The notice shall be prepared or approved by the director. The failure of an employer to post the notice required in this subsection shall toll the time a worker has to give the notice in writing specified in Subsection A of this section up to but no longer than the maximum sixty-day period.

D. An employer may not use lack of notice under this section as a defense to a worker's disablement compensation claim when the employer files a report of accident under Section 52-3-51 NMSA 1978.

History: 1953 Comp., 59-11-16.1, enacted by Laws 1965, ch. 299, 6; 1989, ch. 263, 54; 1990 (2nd S.S.), ch. 2, 37.



Section 52-3-20 - Payment of benefits in installments.

52-3-20. Payment of benefits in installments.

Benefits shall be paid by the employer to the worker in installments. The first installment shall be paid not later than fourteen days after the worker has missed seven days of lost time from work, whether or not the days are consecutive. Remaining installments shall be paid twice a month at intervals not more than sixteen days apart, in sums as nearly equal as possible, except as provided in Section 52-5-12 NMSA 1978.

History: 1953 Comp., 59-11-16.2, enacted by Laws 1965, ch. 299, 7; 1989, ch. 263, 55; 1993, ch. 193, 6; 2003, ch. 259, 7.



Section 52-3-25 - Effect of failure of worker to file claim by reason of conduct of employer.

52-3-25. Effect of failure of worker to file claim by reason of conduct of employer.

The failure of any person entitled to benefits under the New Mexico Occupational Disease Disablement Law to give any notice or file any claim within the time fixed by that law shall not deprive the person of the right to benefits where the failure was caused in whole or in part by the conduct of the employer or insurer which reasonably led the person entitled to compensation to believe the benefits would be paid.

History: 1953 Comp., 59-11-16.7, enacted by Laws 1965, ch. 299, 12; 1986, ch. 22, 61; 1989, ch. 263, 56.



Section 52-3-32 - Occupational diseases; proximate causation.

52-3-32. Occupational diseases; proximate causation.

The occupational diseases defined in Section 52-3-33 NMSA 1978 shall be deemed to arise out of the employment only if there is a direct causal connection between the conditions under which the work is performed and the occupational disease and which can be seen to have followed as a natural incident of the work as a result of the exposure occasioned by the nature of the employment and which can be fairly traced to the employment as the proximate cause. The disease must be incidental to the character of the business and not independent of the relation of employer and employee. The disease need not have been foreseen or expected but after its contraction must appear to have had its origin in a risk connected with the employment and to have flowed from that source as a natural consequence. In all cases where the defendant denies that an alleged occupational disease is the material and direct result of the conditions under which work was performed, the worker must establish that causal connection as a medical probability by medical expert testimony. No award of compensation benefits shall be based on speculation or on expert testimony that as a medical possibility the causal connection exists.

History: 1941 Comp., 57-1119, enacted by Laws 1945, ch. 135, 19; 1953 Comp., 59-11-20; Laws 1965, ch. 299, 17; 1989, ch. 263, 57.



Section 52-3-32.1 - Firefighter occupational disease.

52-3-32.1. Firefighter occupational disease.

A. As used in this section, "firefighter" means a person who is employed as a full-time non-volunteer firefighter by the state or a local government entity and who has taken the oath prescribed for firefighters.

B. If a firefighter is diagnosed with one or more of the following diseases after the period of employment indicated, which disease was not revealed during an initial employment medical screening examination or during a subsequent medical review pursuant to the Occupational Health and Safety Act [50-9-1 through 50-9-25 NMSA 1978] and rules promulgated pursuant to that act, the disease is presumed to be proximately caused by employment as a firefighter:

(1) brain cancer after ten years;

(2) bladder cancer after twelve years;

(3) kidney cancer after fifteen years;

(4) colorectal cancer after ten years;

(5) non-Hodgkin's lymphoma after fifteen years;

(6) leukemia after five years;

(7) ureter cancer after twelve years;

(8) testicular cancer after five years if diagnosed before the age of forty with no evidence of anabolic steroids or human growth hormone use;

(9) breast cancer after five years if diagnosed before the age of forty without a breast cancer 1 or breast cancer 2 genetic predisposition to breast cancer;

(10) esophageal cancer after ten years;

(11) multiple myeloma after fifteen years; and

(12) hepatitis, tuberculosis, diphtheria, meningococcal disease and methicillin-resistant staphylococcus aureus appearing and diagnosed after entry into employment.

C. The presumptions created in Subsection B and D of this section may be rebutted by a preponderance of evidence in a court of competent jurisdiction showing that the firefighter engaged in conduct or activities outside of employment that posed a significant risk of contracting or developing a described disease.

D. If a firefighter is diagnosed with a heart injury or stroke suffered within twenty-four hours of fighting a fire, while responding to an alarm, while returning from an alarm call, while engaging in supervised physical training or while responding to or performing in a non-fire emergency, the heart injury or stroke is presumed to be proximately caused by employment as a firefighter. The presumption created in this subsection shall not be made if the firefighter's employer does not have a current physical training program and the firefighter does not have a current medical screening examination or review pursuant to the Occupational Health and Safety Act and rules promulgated pursuant to that act allowing participation in that program.

E. When any presumptions created in this section do not apply, it shall not preclude a firefighter from demonstrating a causal connection between employment and disease or injury by a preponderance of evidence in a court of competent jurisdiction.

F. Medical treatment based on the presumptions created in this section shall be provided by an employer as for a job-related illness or injury unless and until a court of competent jurisdiction determines that the presumption does not apply. If the court determines that the presumption does not apply or that the illness or injury is not job related, the employer s workers compensation insurance provider shall be reimbursed for health care costs by the medical or health insurance plan or benefit provided for the firefighter by the employer.

History: Laws 2009, ch. 252, 1.



Section 52-3-33 - Occupational diseases; definition.

52-3-33. Occupational diseases; definition.

As used in the New Mexico Occupational Disease Disablement Law, "occupational disease" includes any disease peculiar to the occupation in which the employee was engaged and due to causes in excess of the ordinary hazards of employment as such and includes any disease due to, or attributable to, exposure to or contact with any radioactive material by an employee in the course of his employment.

History: 1953 Comp., 59-11-21, enacted by Laws 1973, ch. 239, 7.



Section 52-3-34 - When complicated with other diseases; payments.

52-3-34. When complicated with other diseases; payments.

In cases of disablement or death from silicosis, complicated with tuberculosis of the lungs, compensation shall be payable as for disablement or death from silicosis alone. In case of disablement or death from silicosis when complicated with any disease other than tuberculosis of the lungs, compensation shall be reduced as provided in Section 30 [52-3-43 NMSA 1978].

History: 1941 Comp., 57-1121, enacted by Laws 1945, ch. 135, 21; 1953 Comp., 59-11-22.



Section 52-3-35 - Termination of compensation; reopening award; time; limits.

52-3-35. Termination of compensation; reopening award; time; limits.

Payment of compensation for disablement shall cease upon the termination of the disablement. An application to terminate compensation awarded may be made to the director by any person in interest, or the termination may be decided by the workers' compensation judge upon his own motion. Notice of decision as to termination shall be given by the workers' compensation judge to all parties in interest. Where the disablement has terminated and within one year thereafter, or in case of silicosis or asbestosis within two years, the disablement recurs as a result of the occupational disease for which the award was made, the workers' compensation judge may order resumption of compensation if claim therefor is made within sixty days after the recurrence of the disablement.

History: 1941 Comp., 57-1122, enacted by Laws 1945, ch. 135, 22; 1953 Comp., 59-11-23; Laws 1986, ch. 22, 62; 1989, ch. 263, 58.



Section 52-3-36 - Conversion to lump-sum payment.

52-3-36. Conversion to lump-sum payment.

The workers' compensation judge may approve an agreement for the conversion of disease disablement benefits into a lump-sum payment.

History: 1978 Comp., 52-3-36, enacted by Laws 1987, ch. 235, 39; 1989, ch. 263, 59.



Section 52-3-37 - Compensation exempt from execution.

52-3-37. Compensation exempt from execution.

Compensation shall be exempt from claims of creditors and from any attachment, garnishment or execution, and shall be paid only to such claimant or his personal representative, or such other persons as the court may, under the terms hereof, appoint to receive or collect the same. No claim or judgment for compensation, under this act, shall accrue to or be recovered by relatives or dependents not residents of the United States.

History: 1941 Comp., 57-1124, enacted by Laws 1945, ch. 135, 24; 1953 Comp., 59-11-25.



Section 52-3-38 - Minor deemed sui juris.

52-3-38. Minor deemed sui juris.

A minor working at an age and at an occupation legally permitted shall be deemed of the age of majority for the purpose of the New Mexico Occupational Disease Disablement Law, and no other person shall have any cause of action or right to compensation for disablement of the minor worker, but in the event of the approval of an agreement for lump sum settlement of compensation to the minor, the sum shall be paid only to the legally appointed guardian of the minor.

History: 1941 Comp., 57-1125, enacted by Laws 1945, ch. 135, 25; 1953 Comp., 59-11-26; Laws 1989, ch. 263, 60.



Section 52-3-39 - Physical examinations of worker; independent medical examination; unsanitary or injurious practices by worker; testimony of health care providers.

52-3-39. Physical examinations of worker; independent medical examination; unsanitary or injurious practices by worker; testimony of health care providers.

A. In the event of a dispute concerning any medical issue, if the parties cannot agree upon the use of a specific independent medical examiner, either party may petition a workers' compensation judge for permission to have the worker undergo an independent medical examination. The independent medical examination shall be performed immediately, pursuant to procedures adopted by the director, by a health care provider other than the designated health care provider, unless the employer and the worker otherwise agree.

B. In deciding who may conduct the independent medical examination, the workers' compensation judge shall not designate the health care provider initially chosen by the petitioner. The workers' compensation judge shall designate a health care provider on the approved list of persons authorized by the committee appointed by the advisory council on workers' compensation to create that list. The decision of the workers' compensation judge shall be final. The employer shall pay for any independent medical examination.

C. Only the health care provider who has treated the worker pursuant to Section 52-3-15 NMSA 1978 or the health care provider providing the independent medical examination pursuant to this section may offer testimony at any workers' compensation hearing concerning the particular disablement in question.

D. If, pursuant to Subsection D of Section 52-3-15 NMSA 1978, the injured worker selects a new health care provider, the employer shall be entitled to periodic examinations of the worker by the health care provider he previously selected. Examinations may not be required more frequently than at six-month intervals; except that upon application to the workers' compensation judge having jurisdiction of the claim and after reasonable cause therefor, examinations within six-month intervals may be ordered. In considering such applications, the workers' compensation judge should exercise care to prevent harassment of the claimant.

E. If the employer requests an independent medical examination or an examination pursuant to Subsection D of this section, the worker shall travel to the place at which the examination shall be conducted. Within thirty days after the examination, the worker shall be compensated by the party requesting the examination for all necessary and reasonable expenses incidental to submitting to the examination, including the cost of travel, meals, lodging, loss of pay or other like direct expense, but the amount to be compensated for meals and lodging shall not exceed that allowed for nonsalaried public officers under the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978].

F. No attorney shall be present at any examination authorized under this section.

G. Both the employer and the worker shall be given a copy of the report of the examination of the worker made by the independent health care provider pursuant to this section.

H. If a worker fails or refuses to submit to examination in accordance with this section, he shall forfeit all disablement compensation benefits that would accrue or become due to him except for such failure or refusal to submit to examination during the period that he persists in such failure and refusal unless he is by reason of disability unable to appear for examination.

I. If any employee persists in any unsanitary or injurious practice that tends to imperil, retard or impair his recovery or increase his disability or refuses to submit to such medical or surgical treatment as is reasonably essential to promote his recovery, the workers' compensation judge may in his discretion reduce or suspend the employee's disablement compensation benefits.

History: 1978 Comp., 52-3-39, enacted by Laws 1987, ch. 235, 40; 1989, ch. 263, 61; 1990 (2nd S.S.), ch. 2, 38.



Section 52-3-40 - Autopsy in death claims.

52-3-40. Autopsy in death claims.

A. On the filing of a claim for compensation for death from an occupational disease where an autopsy is necessary to ascertain the cause of death, it may be ordered by the workers' compensation judge and shall be made by a qualified person designated by the workers' compensation judge. Any interested person may designate a licensed physician to attend the autopsy, and the findings of the person performing the autopsy shall be filed with the workers' compensation judge and be a public record. All proceedings for compensation shall be suspended upon the refusal of a claimant or claimants to permit the autopsy when so ordered.

B. When an autopsy has been performed pursuant to any order of the workers' compensation judge, no cause of action therefor shall be against any person, firm or corporation participating in or requesting the autopsy.

History: 1941 Comp., 57-1127, enacted by Laws 1945, ch. 135, 27; 1953 Comp., 59-11-28; reenacted by Laws 1986, ch. 22, 64; 1989, ch. 263, 62.



Section 52-3-41 - Absence; employee to give notices of.

52-3-41. Absence; employee to give notices of.

Any employee to whom compensation has been allowed or awarded who desires to leave the locality in which he was employed shall report to his attending physician for examination and shall notify the director in writing of his intention, accompanying the notice with a certificate from the attending physician setting forth the exact nature of the disablement and the condition of the employee with a statement of the probable length of time the disablement will continue. The director may, after the receipt of the request and certificate, consent that the employee leave the locality and give notice thereof to the employer. Otherwise, no compensation shall be paid during such absence. The director shall have the authority to order any employee to return for treatment or further examination to the locality in which he was employed, and in the event of noncompliance with the order, no further payments of compensation shall be made by the employer.

History: 1941 Comp., 57-1128, enacted by Laws 1945, ch. 135, 28; 1953 Comp., 59-11-29; Laws 1986, ch. 22, 65.



Section 52-3-42 - Limitation on filing of claims; rights barred unless timely filed.

52-3-42. Limitation on filing of claims; rights barred unless timely filed.

The right to benefits under the New Mexico Occupational Disease Disablement Law for disablement or death from an occupational disease shall be forever barred unless written claim is filed with the workers' compensation administration within the time provided:

A. if the claim is made by an employee and based upon silicosis, asbestosis, poisoning by benzol or its poisonous derivatives or any other disease except as provided in this section, it must be filed within one year from the date of the beginning of disablement of the employee; but

B. in cases involving radiation injury or disability, the one-year period for filing claims shall not begin to run until the employee:

(1) sustains such injury or disability; and

(2) knows or by the exercise of reasonable diligence should know of the existence of the injury or disability and its possible relationship to his employment;

C. if the claim is made by a dependent of an employee and based upon death resulting from an occupational disease, it must be filed within one year after the date of death of the employee; and

D. in the event that after disablement or death the employer or his surety has commenced the payment of benefits hereunder, without a claim being filed therefor, the times provided in Subsections A, B and C of this section shall not begin to run until thirty-one days after the employer or surety discontinues the payment of compensation.

History: 1953 Comp., 59-11-30, enacted by Laws 1965, ch. 299, 18; 1971, ch. 261, 11; 1986, ch. 22, 66; 1989, ch. 263, 63.



Section 52-3-43 - When occupational disease aggravated by other diseases.

52-3-43. When occupational disease aggravated by other diseases.

Where an occupational disease is aggravated by any other disease or infirmity not itself compensable, or where disablement or death from any other cause not itself compensable is aggravated, prolonged, accelerated or in any wise contributed to by an occupational disease, the compensation payable under this act shall be reduced and limited to such proportion only of the compensation that would be payable if the occupational disease were the sole cause of the disablement or death, as such occupational disease as a causative factor bears to all the causes of such disablement or death, such reduction to be effected by reducing the number of weekly payments.

History: 1941 Comp., 57-1130, enacted by Laws 1945, ch. 135, 30; 1953 Comp., 59-11-31.



Section 52-3-44 - No liability prior to effective date.

52-3-44. No liability prior to effective date.

Nothing in this act shall create any liability on the part of any employer where disablement or death occurred prior to the date on which this act becomes effective nor for death or injury by accident arising out of and in the course of employment.

History: 1941 Comp., 57-1131, enacted by Laws 1945, ch. 135, 31; 1953 Comp., 59-11-32.



Section 52-3-45 - Employees Employee's willful misconduct, willful self-exposure; defined.

52-3-45. Employees [Employee's] willful misconduct, willful self-exposure; defined.

Notwithstanding anything herein contained no employee or dependent of any employee shall be entitled to receive compensation for disablement or death from an occupational disease when such disablement or death, wholly or in part, was caused by the willful misconduct, willful self-exposure or willful disobedience to such reasonable rules and regulations as may be adopted by the employer and which rules and regulations have been and are kept posted in conspicuous places in and about the premises of the employer, or otherwise brought to the attention of such employee. As used in this section the term "willful self-exposure" shall include:

A. failure or omission on the part of an employee or applicant for employment truthfully to state in writing to the best of his knowledge in answer to any inquiry made by the employer, the place, duration and nature of previous employment;

B. failure or omission on the part of an applicant for employment to truthfully state in writing to the best of his knowledge in answer to an inquiry made by the employer, whether or not he had previously been disabled, laid off or compensated in damages, or otherwise, because of any physical disability;

C. failure or omission on the part of an employee or applicant for employment truthfully to give in writing to the best of his knowledge in answer to any inquiry made by the employer, full information about the previous status of his health, previous medical and hospital attention and direct and continuous exposure to active pulmonary tuberculosis.

History: 1941 Comp., 57-1132, enacted by Laws 1945, ch. 135, 32; 1953 Comp., 59-11-33.



Section 52-3-45.1 - Unfair claim-processing practices; bad faith.

52-3-45.1. Unfair claim-processing practices; bad faith.

A. Claims may be filed under the New Mexico Occupational Disease Disablement Law alleging unfair claim-processing practices or bad faith by an employer, insurer or claim-processing representative relating to any aspect of the New Mexico Occupational Disease Disablement Law. The director may also investigate allegations of unfair claim processing or bad faith on his own initiative.

B. If unfair claim processing or bad faith has occurred in the handling of a particular claim, the claimant shall be awarded, in addition to any benefits due and owing, a benefit penalty not to exceed twenty-five percent of the benefit amount ordered to be paid.

C. If an employer, insurer or claim-processing representative has a history or pattern of repeated unfair claim-processing practices or bad faith, the director or a workers' compensation judge may impose a civil penalty of up to one thousand dollars ($1,000) for each violation. The civil penalty shall be deposited in the workers' compensation administration fund.

D. Any person aggrieved by an order under this section may request a hearing pursuant to the New Mexico Occupational Disease Disablement Law.

E. The director shall adopt by regulation definitions of unfair claim-processing practices and bad faith.

F. This section shall not be construed as limiting or interfering with the authority of the superintendent of insurance as provided by law to regulate any insurer, including his jurisdiction over unfair claim settlement practices.

History: Laws 1990 (2nd S.S.), ch. 2, 44.



Section 52-3-45.2 - Retaliation against employee seeking benefits; civil penalty.

52-3-45.2. Retaliation against employee seeking benefits; civil penalty.

A. An employer shall not discharge, threaten to discharge or otherwise retaliate in the terms or conditions of employment against a worker who seeks occupational disease disablement benefits for the sole reason that that employee seeks occupational disease disablement benefits.

B. Any person who discharges a worker in violation of Subsection A of this section shall rehire that worker pursuant to the provisions of the Workers' Compensation Act [Chapter 52, Article 1 NMSA 1978] and the New Mexico Occupational Disease Disablement Law, provided the worker agrees to be rehired.

C. The director or a workers' compensation judge shall impose a civil penalty of up to five thousand dollars ($5,000) for each violation of the provisions of Subsection A or B of this section.

D. The civil penalty shall be deposited in the workers' compensation administration fund.

History: Laws 1990 (2nd S.S.), ch. 2, 47.



Section 52-3-45.3 - False statements or representations with regard to physical condition; forfeiture.

52-3-45.3. False statements or representations with regard to physical condition; forfeiture.

A. When an employer asks by written questionnaire for the disclosure of a worker's medical condition, no compensation is payable from that employer for a disablement to that worker under the provisions of the New Mexico Occupational Disease Disablement Law if:

(1) the worker knowingly and willfully concealed information or made a false representation of his medical condition;

(2) the employer:

(a) was not aware of the concealed information that, if known, would have been a substantial factor in the initial or continued employment of the worker; or

(b) relied upon the false representation, and this reliance was a substantial factor in the initial or continued employment of the worker; and

(3) a medical condition that was concealed or falsely represented substantially contributed to the disablement.

B. The provisions of this section do not apply unless, in the written questionnaire, the employer clearly and conspicuously discloses that the worker shall be entitled to no future compensation benefits if he knowingly and willfully conceals or makes a false representation about the information requested.

C. Nothing in this section shall be construed to deny or limit compensation benefits paid or being paid for prior disablements.

D. This section shall apply only prospectively. It shall not alter, as to prior reports, the law governing questionnaires and information reported that was in effect prior to the effective date of this section.

History: Laws 1990 (2nd S.S.), ch. 2, 46.



Section 52-3-45.4 - Compensation benefits limit.

52-3-45.4. Compensation benefits limit.

A. Unless otherwise contracted for by the worker and employer, occupational disease disablement benefits shall be limited so that no worker receives more in total payments, including wages and benefits from his employer, by not working than by continuing to work. Compensation benefits under the New Mexico Occupational Disease Disablement Law shall accordingly be reduced, if necessary, to account for any wages and employer-financed disability benefits a worker receives after the time of disablement. For the purposes of this section, total payments shall be determined on an after-tax basis. This section does not apply to social security payments, employee-financed disability benefits, benefits or payments a worker received from a prior employer, payments for medical or related expenses or general retirement payments, except it does apply to disability retirement benefits.

B. This section shall only apply to disablements that occur after the effective date of this section; it shall not reduce benefits received or due or affect the benefits due for disablements that occur before the effective date of this section.

History: Laws 1990 (2nd S.S.), ch. 2, 45.



Section 52-3-46 - Compensation limited to Occupational Disease Disablement Law; not additional to that provided for accidents.

52-3-46. Compensation limited to Occupational Disease Disablement Law; not additional to that provided for accidents.

In all cases where injury results by reason of an accident arising out of or in the course of employment, no compensation under the New Mexico Occupational Disease Disablement Law shall be payable nor shall any compensation be payable under the Workers' Compensation Act [Chapter 52, Article 1 NMSA 1978] for any occupational disease.

History: 1941 Comp., 57-1133, enacted by Laws 1945, ch. 135, 33; 1953 Comp., 59-11-34; Laws 1973, ch. 239, 8; 1989, ch. 263, 64.



Section 52-3-47 - Fee restrictions; appointment of attorneys by the director or workers' compensation judge; discovery costs; offer of judgment; penalty for violations.

52-3-47. Fee restrictions; appointment of attorneys by the director or workers' compensation judge; discovery costs; offer of judgment; penalty for violations.

A. It is unlawful for any person to receive or agree to receive any fees or payment directly or indirectly in connection with any claim for compensation under the New Mexico Occupational Disease Disablement Law except as provided in this section.

B. In all cases where the jurisdiction of the workers' compensation administration is invoked to approve a settlement of a compensation claim under the New Mexico Occupational Disease Disablement Law, the director or workers' compensation judge, unless the claimant is represented by an attorney, may in the director's or judge's discretion appoint an attorney to aid the workers' compensation judge in determining whether the settlement should be approved. In the event of such an appointment, a reasonable fee for the services of the attorney shall be fixed by the workers' compensation judge, subject to the limitation of Subsection I of this section.

C. In all cases where the jurisdiction of the workers' compensation administration is invoked to approve a settlement of a compensation claim under the New Mexico Occupational Disease Disablement Law and the claimant is represented by an attorney, the total amount paid or to be paid by the employer in settlement of the claim shall be stated in the settlement papers, and the workers' compensation judge shall determine and fix a reasonable fee for the claimant's attorney, taking into account any sum previously paid. The fee fixed by the workers' compensation judge shall be the limit of the fee received or to be received by the attorney in connection with the claim, subject to the limitation of Subsection I of this section.

D. The cost of discovery shall be borne by the party who requests it. If, however, the claimant requests any discovery, the employer shall advance the cost of paying for discovery up to a limit of three thousand dollars ($3,000). If the claimant substantially prevails on the claim, as determined by a workers' compensation judge, any discovery cost advanced by the employer shall be paid by that employer. If the claimant does not substantially prevail on the claim, as determined by a workers' compensation judge, the employer shall be reimbursed for discovery costs advanced according to a schedule for reimbursement approved by a workers' compensation judge.

E. In all cases where compensation to which any person is entitled under the provisions of the New Mexico Occupational Disease Disablement Law is refused and the claimant thereafter collects compensation through proceedings before the workers' compensation administration or courts in an amount in excess of the amount offered in writing by an employer five business days or more prior to the informal hearing before the administration, the compensation to be paid the attorney for the claimant shall be fixed by the workers' compensation judge hearing the claim or the courts upon appeal in the amount the workers' compensation judge or courts deem reasonable and proper, subject to the limitation of Subsection I of this section. In determining and fixing a reasonable fee, the workers' compensation judge or courts shall take into consideration:

(1) the sum, if any, offered by the employer:

(a) before the employee's attorney was employed;

(b) after the attorney's employment but before proceedings were commenced; and

(c) in writing five business days or more prior to the informal hearing;

(2) the present value of the award made in the employee's favor; and

(3) the failure of a party to participate in a good-faith manner in informal claim resolution methods adopted by the director.

F. After a recommended resolution has been issued and rejected, but more than ten days before a trial begins, the employer or claimant may serve upon the opposing party an offer to allow a compensation order to be taken against the employer or claimant for the money or property or to the effect specified in the offer, with costs then accrued, subject to the following:

(1) if, within ten days after the service of the offer, the opposing party serves written notice that the offer is accepted, either party may then file the offer and notice of acceptance together with proof of service thereof, and thereupon that compensation order may be entered as the workers' compensation judge may direct. An offer not accepted shall be deemed withdrawn, and evidence thereof is not admissible except in a proceeding to determine costs. If the compensation order finally obtained by the party is not more favorable than the offer, that party shall pay the costs incurred by the opposing party after the making of the offer. The fact that an offer has been made but not accepted does not preclude a subsequent offer;

(2) when the liability of one party to another has been determined by a compensation order, but the amount or extent of the liability remains to be determined by further proceedings, the party adjudged liable may make an offer, which shall have the same effect as an offer made before trial if it is served within a reasonable time not less than ten days prior to the commencement of hearings to determine the amount or extent of liability;

(3) if the employer's offer was greater than the amount awarded by the compensation order, the employer shall not be liable for the employer's fifty-percent share of the attorney fees to be paid the worker's attorney and the worker shall pay one hundred percent of the attorney fees due to the worker's attorney; and

(4) if the worker's offer was less than the amount awarded by the compensation order, the employer shall pay one hundred percent of the attorney fees to be paid the worker's attorney, and the worker shall be relieved from any responsibility for paying any portion of the worker's attorney fees.

G. In all actions arising under the provisions of Section 52-3-35 NMSA 1978, where the jurisdiction of the workers' compensation administration is invoked to determine the question of whether the claimant's disablement has terminated and the claimant is represented by an attorney, the workers' compensation judge or courts upon appeal shall determine and fix a reasonable fee for the services of the claimant's attorney only if the employer is unsuccessful in establishing that the claimant's disablement has terminated. The fee when fixed by the workers' compensation judge or courts upon appeal shall be taxed as part of the costs against the employer and shall be the limit of the fee received or to be received by the attorney for services in the action, subject to the limitation of Subsection I of this section.

H. In determining reasonable attorney fees for a claimant, the workers' compensation judge shall consider only those benefits to the employee that the attorney is responsible for securing. The value of future medical benefits shall not be considered in determining attorney fees.

I. Attorney fees, including, but not limited to, the costs of paralegal services, legal clerk services and any other related legal services costs on behalf of a claimant or an employer for a single disablement claim, including representation before the workers' compensation administration and the courts on appeal, shall not exceed twenty-two thousand five hundred dollars ($22,500). This limitation applies whether the claimant or employer has one or more attorneys representing the claimant or employer and applies as a cumulative limitation on compensation for all legal services rendered in all proceedings and other matters directly related to a single occupational disease of a claimant. The workers' compensation judge may exceed the maximum amount stated in this subsection in awarding a reasonable attorney fee if the judge finds that a claimant, an insurer or an employer acted in bad faith with regard to handling the disabled employee's claims and the employer or disabled employee has suffered economic loss as a result thereof. However, in no case shall this additional amount exceed five thousand dollars ($5,000). As used in this subsection, "bad faith" means conduct by the claimant, insurer or employer in the handling of a claim that amounts to fraud, malice, oppression or willful, wanton or reckless disregard of the rights of the employee or employer. Any determination of bad faith shall be made by the workers' compensation judge through a separate fact-finding proceeding. Not withstanding the provisions of Subsection J of this section, the party found to have acted in bad faith shall pay one hundred percent of the additional fees awarded for representation of the prevailing party in a bad faith action.

J. Except as provided in Paragraphs (3) and (4) of Subsection F of this section, the payment of a claimant's attorney fees determined under this section shall be shared equally by the employee and the employer.

K. It is unlawful for any person except a licensed attorney to receive or agree to receive any fee or payment for legal services in connection with any claim for compensation under the New Mexico Occupational Disease Disablement Law.

L. Nothing in this section applies to agents, excluding attorneys, representing employers, insurance carriers or the subsequent injury fund in any matter arising from a claim under the New Mexico Occupational Disease Disablement Law.

M. No attorney fees shall be paid until the claim has been settled or adjudged.

N. Every person violating the provisions of this section is guilty of a misdemeanor and upon conviction shall be fined not less than fifty dollars ($50.00) or more than five hundred dollars ($500), to which may be added imprisonment in the county jail for a term not exceeding ninety days.

O. Nothing in this section shall restrict a claimant from being represented before the workers' compensation administration by a nonattorney as long as that nonattorney receives no compensation for representation from the claimant.

History: 1978 Comp., 52-3-47, enacted by Laws 1987, ch. 235, 41; 1989, ch. 263, 65; 1990 (2nd S.S.), ch. 2, 39; 1993, ch. 193, 7; 2013, ch. 168, 2.



Section 52-3-48 - Employee to submit to examination and give information regarding self.

52-3-48. Employee to submit to examination and give information regarding self.

A. It is the duty of the employee at the time of his employment or thereafter from time to time at the request of the employer to submit himself to examination by a physician or surgeon duly authorized to practice medicine, who shall be paid by the employer, for the purpose of determining his physical condition.

B. It is also the duty of the employee if requested by his employer to give the names, addresses, relationship and degree of dependency of his dependents, if any, or any subsequent change thereof to the employer, and when the employer or his insurance carrier requires, the employee shall make a detailed verified statement relating to such dependents, matters of employment and other information incident thereto.

C. It is also the duty of the employee, if requested by the employer or his insurance carrier, to make a detailed verified statement as part of an application for employment disclosing specifically a pre-existing permanent physical impairment as that term is defined in Section 52-2-6 NMSA 1978.

History: 1941 Comp., 57-1135, enacted by Laws 1945, ch. 135, 35; 1953 Comp., 59-11-36; 1987, ch. 235, 42.



Section 52-3-49 - Rights and liabilities of employer and employee after award; penalty for failure to file undertaking or become exempt therefrom.

52-3-49. Rights and liabilities of employer and employee after award; penalty for failure to file undertaking or become exempt therefrom.

A. Any employee awarded compensation for disablement under the New Mexico Occupational Disease Disablement Law shall, previous to the due date of any installment of compensation provided for in the compensation order upon the order of the workers' compensation judge if requested by his employer or any other person bound by the compensation order, submit himself to medical examination by a physician licensed to practice medicine at a place designated by the person so demanding and which shall be reasonably convenient for the employee, and the employee may have a licensed physician present of his own election. The person requesting such examination shall, at the employee's request, bear the cost of transportation and necessary travel expense to and from the point of examination if the point of examination is more than twenty-five miles from the residence of the employee. The purpose of the examination shall be to determine whether the employee has recovered so that his earning power at any kind of work is restored, and the workers' compensation judge shall be empowered to hear evidence upon such issue. If it is disclosed upon such hearing that termination of disablement has taken place, the workers' compensation judge shall order termination of payment of compensation. If the employee in such cases refuses to submit to examination or obstructs the same, his right to payments shall be suspended until an examination has taken place, and no compensation shall be payable during the period of refusal.

B. The right of any employee or, in case of his death, of those entitled to receive payment or damages for injuries occasioned to him by the negligence or wrong of any person other than the employer as hereinafter defined, shall not be affected by the New Mexico Occupational Disease Disablement Law; but he or they, as the case may be, shall not be allowed to receive payment or recover damages therefor and also claim compensation from the employer hereunder, and in such case the receipt of compensation from the employer hereunder shall operate as an assignment to the employer, his or its insurer, guarantor or surety, as the case may be, of any cause of action, to the extent of the liability of the employer to the employee occasioned by such injury which the employee or his legal representative or others may have against any other party for such injuries or death.

C. Any employer who fails in any case covered by the New Mexico Occupational Disease Disablement Law to file undertaking of insurance, guaranty or security for the payment of compensation which may become due hereunder or, in lieu thereof, the certificate of the superintendent of insurance as herein provided within the time herein required, shall be deemed guilty of a misdemeanor and shall be punishable by a fine of not more than one thousand dollars ($1,000) for any such offense.

History: 1941 Comp., 57-1136, enacted by Laws 1945, ch. 135, 36; 1953 Comp., 59-11-37; Laws 1980, ch. 88, 7; 1986, ch. 22, 68; 1989, ch. 263, 66.



Section 52-3-49.1 - Rehiring of disabled workers.

52-3-49.1. Rehiring of disabled workers.

A. If an employer is hiring, the employer shall offer to rehire any worker who has stopped working due to a disablement for which he has received or is due to receive benefits under the New Mexico Occupational Disease Disablement Law and who applies for his pre-disablement job or modified job similar to the pre-disablement job, subject to the following conditions:

(1) the worker's treating health care provider certifies that the worker is fit to carry out the pre-disablement job or modified work similar to the pre-disablement job without significant risk of repeating or compounding the disablement; and

(2) the employer has the pre-disablement job or modified work available.

B. If an employer is hiring, that employer shall offer to rehire a worker who applies for any job that pays less than the pre-disablement job and who has stopped working due to a disablement for which he has received, or is due, benefits under the New Mexico Occupational Disease Disablement Law, provided that the worker is qualified for the job and provided that the worker's treating health care provider certifies that the worker is fit to carry out the job offered. Occupational disease disablement benefits of a worker hired pursuant to this subsection shall be reduced as provided in Section 52-1-25.1 NMSA 1978.

C. As used in this section, "rehire" includes putting the disabled worker back to active work, regardless of whether he was carried on the employer's payroll during the period of his inability to work.

History: Laws 1990 (2nd S.S.), ch. 2, 48.



Section 52-3-50 - Effect of failure of employee to file claim by reason of conduct of employer.

52-3-50. Effect of failure of employee to file claim by reason of conduct of employer.

The failure of any person entitled to compensation under the New Mexico Occupational Disease Disablement Law to give notice of disablement or file claim within the time fixed by that law shall not deprive the person of the right to compensation where failure was caused in whole or in part by the conduct of the employer or insurer which reasonably led the person entitled to compensation to believe the compensation would be paid.

History: 1941 Comp., 57-1137, enacted by Laws 1945, ch. 135, 37; 1953 Comp., 59-11-38; Laws, 1986, ch. 22, 69.



Section 52-3-51 - Reports to be filed with director.

52-3-51. Reports to be filed with director.

It is the duty of every employer of labor in this state subject to the provisions of the New Mexico Occupational Disease Disablement Law or the employer's disease disablement compensation insurance carrier to make a written report to the director of all claims for disablement that may be filed by any of his employees during the course of their employment. A copy of the report shall be sent by the employer to the worker. Such reports shall be made within ten days after the employer has received notice from the employee of the disablement and upon forms to be furnished by the director containing such information as he may require. Upon request of the director, it is also the duty of the employer or the employer's insurance carrier to file with the director closing reports upon the closing of a claim upon forms approved by the director.

History: 1941 Comp., 57-1138, enacted by Laws 1945, ch. 135, 38; 1953 Comp., 59-11-39; Laws 1986, ch. 22, 70; 1987, ch. 235, 43; 1990 (2nd S.S.), ch. 2, 40.



Section 52-3-52 - Notice to director.

52-3-52. Notice to director.

A. Every employer of labor within this state subject to the provisions of the New Mexico Occupational Disease Disablement Law or his insurer shall notify the director of the date on which the initial payment of any claim for benefits under the New Mexico Occupational Disease Disablement Law has been made, within ten days after such payment.

B. The director shall provide on a quarterly basis to the child support enforcement bureau of the human services department the name, social security number, home address and employer of all disabled workers reported.

History: 1941 Comp., 57-1139, enacted by Laws 1945, ch. 135, 39; 1953 Comp., 59-11-40; Laws 1986, ch. 22, 71; 1990 (2nd S.S.), ch. 2, 41.



Section 52-3-53 - Penalties.

52-3-53. Penalties.

The director shall impose a penalty on any person who fails to file a report required by, or who violates any provision of, the New Mexico Occupational Disease Disablement Law or any rule or regulation adopted pursuant to that act. Unless specified otherwise in the New Mexico Occupational Disease Disablement Law, the penalty shall be a fine of not less than twenty-five dollars ($25.00) and not more than one thousand dollars ($1,000), subject to the director's discretion.

History: 1978 Comp., 52-3-53, enacted by Laws 1990 (2nd S.S.), ch. 2, 42.



Section 52-3-54 - Director to enforce the New Mexico Occupational Disease Disablement Law.

52-3-54. Director to enforce the New Mexico Occupational Disease Disablement Law.

For the purpose of enforcing the New Mexico Occupational Disease Disablement Law, there are hereby conferred upon the director the following powers and duties, so that when any employer subject to the provisions of the New Mexico Occupational Disease Disablement Law fails to comply with Section 52-3-9 NMSA 1978 relating to the filing of an undertaking in the nature of insurance or security for the payment of benefits under the New Mexico Occupational Disease Disablement Law, the director is hereby empowered to institute in his own name an action in the district court of Santa Fe county or the county wherein the employer resides or has his principal office or place of business to enjoin the employer from continuing his business operations until he has complied with the provisions of Section 52-3-9 NMSA 1978, and upon a showing of the facts above recited, the court shall grant the injunction. In any such action, the attorney general or district attorney for the judicial district wherein the action is brought shall represent the director.

History: 1941 Comp., 57-1141, enacted by Laws 1945, ch. 135, 41; 1953 Comp., 59-11-42; Laws 1986, ch. 22, 73.



Section 52-3-55 - Extraterritorial coverage.

52-3-55. Extraterritorial coverage.

If an employee, while working outside the territorial limits of this state suffers an occupational disease on account of which he, or in the event of his death, his dependents, would have been entitled to the benefits provided by the New Mexico Occupational Disease Disablement Law had such disease occurred within this state, such employee, or in the event of his death resulting from such disease his dependents, shall be entitled to the benefits provided by this act [52-3-55 through 52-3-59 NMSA 1978], provided that at the time of such disease:

A. his employment is principally localized in this state;

B. he is working under a contract of hire made in this state in employment not principally localized in any state;

C. he is working under a contract of hire made in this state in employment principally localized in another state whose occupational disease disablement law is not applicable to his employer; or

D. he is working under a contract of hire made in this state for employment outside the United States and Canada.

History: 1953 Comp., 59-11-43, enacted by Laws 1975, ch. 268, 1.



Section 52-3-56 - Credit for benefits furnished or paid under laws of other jurisdictions.

52-3-56. Credit for benefits furnished or paid under laws of other jurisdictions.

The payment or award of benefits under the occupational disease disablement law of another state, territory, province or foreign nation to an employee or his dependents otherwise entitled on account of such occupational disease to the benefits of this act [52-3-55 through 52-3-59 NMSA 1978] shall not be a bar to a claim for benefits under this act; provided that claim under this act is filed within one year after such occupational disease. If compensation is paid or awarded under this act:

A. the medical and related benefits furnished or paid for by the employer under such other occupational disease disablement law on account of such occupational disease shall be credited against the medical and related benefits to which the employee would have been entitled under this act had claim been made solely under this act;

B. the total amount of all income benefits paid or awarded the employee under such other occupational disease disablement law shall be credited against the total amount of income benefits which would have been due the employee under this act, had claim been made solely under this act; and

C. the total amount of death benefits paid or awarded under such other occupational disease disablement law shall be credited against the total amount of death benefits due under this act.

History: 1953 Comp., 59-11-43.1, enacted by Laws 1975, ch. 268, 2.



Section 52-3-57 - Nonresident employers employing workers in state; requirement for insurance; enforcement.

52-3-57. Nonresident employers employing workers in state; requirement for insurance; enforcement.

A. Every employer not domiciled in the state who employs workers engaged in activities required to be licensed under the Construction Industries Licensing Act [Chapter 60, Article 13 NMSA 1978] and every other employer not domiciled in the state who employs three or more workers within the state, whether that employment is permanent, temporary or transitory and whether the workers are residents or nonresidents of the state, shall comply with the provisions of Section 52-3-9 NMSA 1978 and, unless self-insured, shall obtain an occupational disease disablement compensation insurance policy or an endorsement to an existing policy, issued in accordance with the provisions of Section 59A-17-10.1 NMSA 1978. An employer who does not comply with the foregoing requirement shall be barred from recovery by legal action for labor or materials furnished during any period of time in which he was not in compliance with the requirements of this section and, if the noncomplying employment is in an activity for which the employer is licensed under the provisions of the Construction Industries Licensing Act, the employer's license is subject to revocation or suspension for the violation.

B. The construction industries division of the regulation and licensing department, or a local government that is carrying out those duties, shall not issue any permit required for a contractor to undertake a construction contract if that contract is for an amount in excess of one hundred thousand dollars ($100,000) unless the contractor has filed with the division proof of compliance with Subsection A of this section.

History: 1978 Comp., 52-3-57, enacted by Laws 1990 (2nd S.S.), ch. 2, 43.



Section 52-3-58 - Locale of employment.

52-3-58. Locale of employment.

A. A person's employment is principally localized in this or another state when:

(1) his employer has a place of business in this or such other state and he regularly works at or from such place of business; or

(2) if Paragraph (1) of this subsection is not applicable, he is domiciled and spends a substantial part of his working time in the service of his employer in this or such other state.

B. An employee whose duties require him to travel regularly in the service of his employer in this and one or more other states may, by written agreement with his employer, provide that his employment is principally localized in this or another state, and, unless the other state refuses jurisdiction, the agreement shall be given effect under the New Mexico Occupational Disease Disablement Law.

C. As used in Sections 52-3-55 through 52-3-58 NMSA 1978:

(1) "United States" includes only the states of the United States and the District of Columbia;

(2) "state" includes any state of the United States, the District of Columbia or any province of Canada; and

(3) "carrier" includes any insurance company licensed to write workers' compensation insurance in any state of the United States or any state or provincial fund which insures employers against their liabilities under an occupational disease disablement law.

History: 1953 Comp., 59-11-43.3, enacted by Laws 1975, ch. 268, 4; 1989, ch. 263, 67.



Section 52-3-59 - Reciprocal recognition of extra-territorial coverage with other jurisdictions.

52-3-59. Reciprocal recognition of extra-territorial coverage with other jurisdictions.

For the purpose of effecting mutually satisfactory reciprocal arrangements with other states respecting extra-territorial jurisdictions, the employment security division of the labor department is empowered to promulgate special and general regulations not inconsistent with the provisions of the New Mexico Occupational Disease Disablement Law and, with the approval of the governor, to enter into reciprocal agreements with appropriate boards, commissions, officers or agencies of other states having jurisdiction over workers' compensation claims.

History: 1953 Comp., 59-11-43.5, enacted by Laws 1975, ch. 268, 5; 1989, ch. 263, 68.



Section 52-3-60 - Offset of unemployment compensation benefits.

52-3-60. Offset of unemployment compensation benefits.

A. No total disablement benefits shall be payable under the New Mexico Occupational Disease Disablement Law for any weeks in which the disabled employee has received or is receiving unemployment compensation benefits, except as provided in this section.

B. If an employee is entitled to receive unemployment compensation benefits and would otherwise be entitled to receive total disablement benefits, the unemployment compensation benefits shall be primary, and the total disablement benefits shall be supplemental only, and the sum of the two benefits shall not exceed the amount of total disablement benefits that would otherwise be payable.

History: 1978 Comp., 52-3-60, enacted by Laws 1987, ch. 235, 44.






Article 4 - Health Care Providers

Section 52-4-1 - Definition; health care provider.

52-4-1. Definition; health care provider.

As used in Chapter 52 NMSA 1978, "health care provider" means:

A. a hospital maintained by the state or a political subdivision of the state or any place currently licensed as a hospital by the department of health that has:

(1) accommodations for resident bed patients;

(2) a licensed professional registered nurse always on duty or call;

(3) a laboratory; and

(4) an operating room where surgical operations are performed;

B. an optometrist licensed pursuant to the provisions of Chapter 61, Article 2 NMSA 1978;

C. a chiropractic physician licensed pursuant to the provisions of Chapter 61, Article 4 NMSA 1978;

D. a dentist licensed pursuant to the provisions of Chapter 61, Article 5 NMSA 1978;

E. a physician licensed pursuant to the provisions of Chapter 61, Article 6 NMSA 1978;

F. a podiatrist licensed pursuant to the provisions of Chapter 61, Article 8 NMSA 1978;

G. an osteopathic physician licensed pursuant to the provisions of Chapter 61, Article 10 NMSA 1978;

H. a physician assistant licensed pursuant to the provisions of Section 61-6-7 NMSA 1978;

I. a certified nurse practitioner licensed pursuant to Section 61-3-23.2 NMSA 1978;

J. a physical therapist licensed pursuant to the provisions of Chapter 61, Article 12 NMSA 1978;

K. an occupational therapist licensed pursuant to the provisions of Chapter 61, Article 12A NMSA 1978;

L. a doctor of oriental medicine licensed pursuant to the provisions of Chapter 61, Article 14A NMSA 1978;

M. an athletic trainer licensed pursuant to the provisions of Chapter 61, Article 14D NMSA 1978;

N. a psychologist who is duly licensed or certified in the state where the service is rendered, holding a doctorate degree in psychology and having at least two years of clinical experience in a recognized health setting, or who has met the standards of the national register of health services providers in psychology;

O. a certified nurse-midwife licensed by the board of nursing as a registered nurse and registered with the behavioral health services division of the human services department as a certified nurse-midwife;

P. a pharmacist licensed pursuant to the provisions of Chapter 61, Article 11 NMSA 1978; or

Q. any person or facility that provides health-related services in the health care industry, as approved by the director.

History: 1978 Comp., 52-4-1, enacted by Laws 1983, ch. 116, 1; 1989, ch. 263, 69; 1990 (2nd S.S.), ch. 2, 49; 1993, ch. 158, 2; 2007, ch. 325, 11; 2007, ch. 327, 1; 2007, ch. 328, 3.



Section 52-4-2 - Utilization review; penalties.

52-4-2. Utilization review; penalties.

A. The director shall establish a system of peer group utilization review of selected outpatient and inpatient health care provider services to workers claiming benefits under the Workers' Compensation Act [Chapter 52, Article 1 NMSA 1978] or the New Mexico Occupational Disease Disablement Law [52-3-1 NMSA 1978]. Subject to the provisions of this section, the decisions issued pursuant to the utilization review system shall be binding on the affected health care providers, workers, employers, insurers and their representatives.

B. As used in this section, "utilization review" means an evaluation of the necessity, appropriateness, efficiency and quality of health care services provided to an injured or disabled worker based on medically accepted standards and an objective evaluation of the health care services provided.

C. The director shall also establish a system of pre-admission review of all hospital admissions, except for emergency services. Utilization review shall commence within one working day of all emergency hospital admissions.

D. The director may contract with an independent utilization review organization to provide utilization review, including peer review.

E. Nothing in this section shall prevent an employer from electing to provide his own utilization review; however, if the worker, provider or any other party not contractually bound to the employer's utilization review program disagrees with that employer's utilization review, then that worker, provider or other party shall have recourse to the workers' compensation administration's utilization review program.

F. Pursuant to utilization review conducted by the director, including providing an opportunity for a hearing, any health care provider who imposes excessive charges or renders inappropriate services shall be subject to:

(1) a forfeiture of the right to payment for those services that are found to be excessive or inappropriate or payment of excessive charges;

(2) a fine of not less than one hundred dollars ($100) or more than one thousand dollars ($1,000); or

(3) a temporary or permanent suspension of the right to provide health care services for workers' compensation or occupational disease disablement claims if the health care provider has established a pattern of violations.

History: 1978 Comp., 52-4-2, enacted by Laws 1990 (2nd S.S.), ch. 2, 50; 1993, ch. 193, 8.



Section 52-4-3 - Case management.

52-4-3. Case management.

A. The director shall establish a system of case management for coordinating the health care services provided to workers claiming benefits under the Workers' Compensation Act [Chapter 52, Article 1 NMSA 1978] or the New Mexico Occupational Disease Disablement Law [52-3-1 NMSA 1978].

B. As used in this section, "case management" means the ongoing coordination of health care services provided to an injured or disabled worker, including but not limited to:

(1) developing a treatment plan to provide appropriate health care services to an injured or disabled worker;

(2) systematically monitoring the treatment rendered and the medical progress of the injured or disabled worker;

(3) assessing whether alternate health care services are appropriate and delivered in a cost-effective manner based on acceptable medical standards;

(4) ensuring that the injured or disabled worker is following the prescribed health care plan; and

(5) formulating a plan for return to work.

C. The director shall contract with an independent organization to assist with the administration of the provisions of this section.

D. Nothing in this section shall prevent an employer from establishing his own program of case management; however, for the purposes of resolving choice of health care provider disputes, an employer or worker shall only use the program as provided by the workers' compensation administration, as set forth in Section 52-1-49 NMSA 1978.

History: 1978 Comp., 52-4-3, enacted by Laws 1990 (2nd S.S.), ch. 2, 51.



Section 52-4-4 - Temporary provision; rules and regulations.

52-4-4. Temporary provision; rules and regulations.

A. The director shall adopt and promulgate regulations and contract with a peer review organization pursuant to Section 52-4-2 NMSA 1978 no later than October 1, 1990.

B. The director shall establish a baseline period of no less than six months, adjusted for seasonal variations, for the purpose of providing data for the calculations required pursuant to Subsection C of this section no later than January 1, 1991.

C. For the one-year period ending December 31, 1991, the director shall issue a report concerning the results of the utilization review program as provided in Section 52-4-3 NMSA 1978 no later than December 1, 1992. If the director determines that based on such data the program has not resulted in a ten percent reduction in the utilization and cost of services subject to the utilization program, he shall have the authority to adopt and promulgate regulations, after notice and public hearings, to establish schedules of maximum charges for fees that are payable to health care providers as defined in Section 52-4-1 NMSA 1978. Such schedules shall be annually revised.

D. For the purposes of calculating the percentage as provided in Subsection C of this section, a comparison of both baseline and utilization program data shall be performed. Factors that shall be considered include, but are not limited to:

(1) severity and frequency of illness or injury;

(2) average length of stay of hospitalization;

(3) number of admissions per one hundred workers' compensation claims;

(4) number of services provided per one hundred workers' compensation claims; and

(5) factors that may affect the utilization and cost of medical services provided under the Workers' Compensation Act [Chapter 52, Article 1 NMSA 1978].

History: Laws 1990, ch. 65, 4.



Section 52-4-5 - Fee schedule.

52-4-5. Fee schedule.

A. The director shall adopt and promulgate regulations establishing a schedule of maximum charges as deemed necessary for treatment or attendance, service, devices, apparatus or medicine provided by a health care provider. The rates in the schedules of maximum charges shall not fall below the sixtieth percentile or above the eightieth percentile of current rates for health care providers. In determining current rates for health care providers, the director shall utilize a variety of health care provider charges, including the charges of those providers serving low income, medicare and medicaid patients.

B. A health care provider shall be paid his usual and customary fee for services rendered or the maximum charge established pursuant to Subsection A of this section, whichever is less. However, in no case shall the usual and customary fee exceed the maximum charge allowable.

C. The fee schedule shall be revised annually by the director.

D. No amount in excess of the amount required by Subsection B of this section for a service shall be paid by the employer, the employer's insurer, the worker, a representative of the worker or any other person to a health care provider for rendering that service in connection with an injury or disablement within the purview of the Workers' Compensation Act [Chapter 52, Article 1 NMSA 1978] or the New Mexico Occupational Disease Disablement Law [52-3-1 NMSA 1978].

E. If it is determined by the person primarily responsible for payment that the charges of a health care provider exceed the amount established pursuant to Subsection B of this section or that a health care provider over-utilized or otherwise rendered or ordered inappropriate health care or health care services, and payment is withheld on those grounds, the health care provider may appeal to the director regarding that determination. The director shall establish by regulation procedures for an appeal by a health care provider.

F. The director shall establish an advisory committee that shall:

(1) be appointed and serve at the pleasure of the director;

(2) consist of members, a majority of whom represent health care providers;

(3) reflect the diversity of authorized licensed health care providers available for workers' compensation and occupational disease disablement cases;

(4) assist in establishing the schedules of maximum charges under Subsection A of this section for any fees that are payable to health care providers;

(5) assist the director in adopting regulations for employers' utilization review procedures and the establishment and conduct of utilization review boards; and

(6) report its findings, upon request, to the director and the advisory council on workers' compensation.

G. The schedule of maximum charges specified in this section shall not apply to hospital charges. The director shall establish a separate schedule of maximum charges for hospital charges no later than April 1, 1991.

H. Nothing in this section shall prevent an employer from contracting with a health care provider for fees less than the maximum charges allowable.

History: 1978 Comp., 52-4-5, enacted by Laws 1990 (2nd S.S.), ch. 2, 52; 1993, ch. 193, 9.






Article 5 - Workers' Compensation Division

Section 52-5-1 - Purpose.

52-5-1. Purpose.

It is the intent of the legislature in creating the workers' compensation administration that the laws administered by it to provide a workers' benefit system be interpreted to assure the quick and efficient delivery of indemnity and medical benefits to injured and disabled workers at a reasonable cost to the employers who are subject to the provisions of the Workers' Compensation Act [Chapter 52, Article 1 NMSA 1978] and the New Mexico Occupational Disease Disablement Law [52-3-1 NMSA 1978]. It is the specific intent of the legislature that benefit claims cases be decided on their merits and that the common law rule of "liberal construction" based on the supposed "remedial" basis of workers' benefits legislation shall not apply in these cases. The workers' benefit system in New Mexico is based on a mutual renunciation of common law rights and defenses by employers and employees alike. Accordingly, the legislature declares that the Workers' Compensation Act and the New Mexico Occupational Disease Disablement Law are not remedial in any sense and are not to be given a broad liberal construction in favor of the claimant or employee on the one hand, nor are the rights and interests of the employer to be favored over those of the employee on the other hand.

History: 1978 Comp., 52-5-1, enacted by Laws 1987, ch. 342, 30; 1989, ch. 263, 70; 1990 (2nd S.S.), ch. 2, 53.



Section 52-5-1.1 - Short title.

52-5-1.1. Short title.

Chapter 52, Article 5 NMSA 1978 [except 52-5-22 NMSA 1978] may be cited as the "Workers' Compensation Administration Act".

History: Laws 1990 (2nd S.S.), ch. 2, 61.



Section 52-5-1.2 - Workers' compensation administration created.

52-5-1.2. Workers' compensation administration created.

There is created as an entity of state government the "workers' compensation administration".

History: Laws 1990 (2nd S.S.), ch. 2, 62; 2003, ch. 259, 8.



Section 52-5-1.3 - Enforcement bureau.

52-5-1.3. Enforcement bureau.

A. There is created in the workers' compensation administration an "enforcement bureau".

B. The enforcement bureau shall investigate to determine whether any fraudulent conduct relating to workers' compensation is being practiced. The enforcement bureau shall refer to an appropriate law enforcement agency any finding of fraud. For any claim pending in the administration, the enforcement bureau shall also bring its findings to the attention of the workers' compensation judge assigned to that claim.

C. For the purposes of this section, "fraud" includes the intentional misrepresentation of a material fact resulting in workers' compensation or occupational disablement coverage, the payment or withholding of benefits or an attempt to obtain or withhold benefits. The intentional misrepresentation of a material fact may occur through the conduct, practices, omissions or representations of any person. Any person found guilty of committing fraud shall be sentenced pursuant to the provisions of Section 30-16-6 NMSA 1978 and the provisions of the Criminal Sentencing Act [Chapter 31, Article 18 NMSA 1978].

History: Laws 1990 (2nd S.S.), ch. 2, 63; 2013, ch. 134, 5.



Section 52-5-1.4 - Ombudsman program.

52-5-1.4. Ombudsman program.

A. The director shall establish an ombudsman program to assist injured or disabled workers, persons claiming death benefits, employers and other persons in protecting their rights and obtaining information available under workers' compensation and occupational disease disablement laws.

B. An ombudsman shall meet with or otherwise provide information to injured or disabled workers, investigate complaints and communicate with employers, insurance carriers and health care providers on behalf of injured or disabled workers. An ombudsman shall otherwise assist unrepresented claimants, employers and other parties to enable them to protect their rights in the workers' compensation and occupational disease disablement system. At least one specially qualified employee in each location that the administration has an office shall be designated by the director as an ombudsman, and duties described in this section shall be that person's primary responsibility. The director may designate additional ombudsmen and assign them as the director deems appropriate.

C. An ombudsman need not be an attorney but shall demonstrate familiarity with workers' compensation and occupational disease disablement laws.

D. An ombudsman shall not be an advocate for any person and shall restrict ombudsman's activities to providing information and facilitating communication. An ombudsman shall not assist a claimant, employer or any other person in any proceeding beyond the informal conference held pursuant to Section 52-5-5 NMSA 1978.

E. Each employer shall notify the employer's employees of the ombudsman service in a manner prescribed by the director. The notice shall include the posting of a notice in one or more conspicuous places. The director shall also describe clearly the availability of the ombudsmen on the first report of accident form required under Section 52-1-58 NMSA l978, or the first report of disablement form required under Section 52-3-51 NMSA 1978.

History: Laws 1990 (2nd S.S.), ch. 2, 64; 2004, ch. 118, 1; 2013, ch. 134, 6.



Section 52-5-2 - Director; appointment; employees; workers' compensation judges.

52-5-2. Director; appointment; employees; workers' compensation judges.

A. The workers' compensation administration shall be in the charge of a director, who shall be appointed by the governor for a term of five years with the consent of the senate. The appointed director shall serve and have the authority of that office during the period of time prior to final action by the senate confirming or rejecting the appointment. The appointment shall be made on the basis of administrative ability, education, training and experience relevant to the duties of the director. Upon the expiration of the term, the director shall continue to serve until the successor is appointed and qualified. Before entering upon the duties, the director shall subscribe to an oath to faithfully discharge the duties of the office. The director shall devote full time to the duties of the office.

B. The director shall appoint necessary workers' compensation judges. Workers' compensation judges shall not be subject to the provisions of the Personnel Act [Chapter 10, Article 9 NMSA 1978] except as provided by Subsection C of this section. Workers' compensation judges shall be appointed for an initial term of one year and shall be compensated at a rate equal to ninety percent of that of district court judges. Ninety days prior to the expiration of a workers' compensation judge's term, the director shall review his performance. If approved by the director, the workers' compensation judge may be reappointed to a subsequent five-year term.

C. Workers' compensation judges shall be lawyers licensed to practice law in this state and shall have a minimum five years' experience as a practicing lawyer. They shall devote their entire time to their duties and shall not engage in the private practice of law and shall not hold any other position of trust or profit or engage in any occupation or business interfering with or inconsistent with the discharge of their duties as workers' compensation judges. A workers' compensation judge shall be required to conform to all canons of the code of judicial conduct as adopted by the supreme court, except canon 21-900 of that code. Violation of those canons shall be exclusive grounds for dismissal prior to the expiration of his term. Any complaints against a workers' compensation judge shall be filed with the state personnel board, which shall report its findings to the director.

D. Workers' compensation judges shall have the same immunity from liability for their adjudicatory actions as district court judges.

History: Laws 1986, ch. 22, 28; 1987, ch. 235, 46; 1987, ch. 342, 31; 1989, ch. 263, 71; 1990 (2nd S.S.), ch. 2, 54; 2004, ch. 118, 2.



Section 52-5-3 - Reports; data gathering.

52-5-3. Reports; data gathering.

A. The intent of this section is to allow the director to gather data and conduct studies to evaluate the workers' compensation and occupational disease disablement system in New Mexico. This includes evaluating the benefits structure and the costs incurred under each version of the Workers' Compensation Act [Chapter 52, Article 1 NMSA 1978] and the New Mexico Occupational Disease Disablement Law [52-3-1 NMSA 1978]. To this end, the director shall establish baseline data against which to assess the changes in the law.

B. The director shall independently evaluate insurance industry data pertaining to workers' compensation and occupational disease disablement claims and payments, as well as other information the director believes to be necessary and relevant to a thorough evaluation of the system's effectiveness. In addition to data generated by insurance industry representatives and organizations, the director shall collect data from employers, claimants and other relevant parties.

C. Unless otherwise provided by law, the director shall have access to insurance industry information that contains workers' compensation and occupational disease disablement claim data as the director determines is necessary to carry out the provisions of this section.

D. The director shall have access to files and records of:

(1) the workforce solutions department that pertain to:

(a) the name and number of employees reported by employers;

(b) employers' mailing addresses;

(c) federal identification numbers; and

(d) general wage information;

(2) the office of superintendent of insurance that pertain to:

(a) historical insurance classification rates and total premiums paid during given periods of time;

(b) insurers licensed to underwrite casualty insurance; and

(c) records of group self-insurers;

(3) the human services department that include names, addresses and other identifying information of recipients of benefits and services pertaining to income support;

(4) the taxation and revenue department that identify employers paying workers' compensation assessments in accordance with Section 52-5-19 NMSA 1978; and

(5) the motor vehicle division of the taxation and revenue department that pertain to the identity of licensed drivers and the ownership of motor vehicles.

E. Information that is confidential under state law shall be accessible to the director and shall remain confidential.

F. The director shall prepare an annual report. The director shall publish in that report and in other reports as the director deems appropriate such statistical and informational reports and analyses based on reports and records available as, in the director's opinion, will be useful in increasing public understanding of the purposes, effectiveness, costs, coverage and administrative procedures of workers' compensation and in providing basic information regarding the occurrence and sources of work injuries or disablements to public and private agencies engaged in industrial injury prevention activities. The reports shall include information concerning the nature and frequency of injuries and occupational diseases sustained and the resulting benefits, costs and other factors that are important to furthering the intent of this section.

History: Laws 1986, ch. 22, 29; 1987, ch. 342, 32; 1989, ch. 263, 72; 1990 (2nd S.S.), ch. 2, 55; 2003, ch. 259, 9; 2013, ch. 74, 5.



Section 52-5-4 - Authority to adopt rules, regulations and fee schedules.

52-5-4. Authority to adopt rules, regulations and fee schedules.

A. The director is authorized to adopt reasonable rules and regulations, after notice and public hearing, for effecting the purposes of the Workers' Compensation Act [Chapter 52, Article 1 NMSA 1978] or the New Mexico Occupational Disease Disablement Law [52-3-1 NMSA 1978]. All rules and regulations shall be published upon adoption and be made available to the public and, if not inconsistent with law, shall be binding on the administration of the Workers' Compensation Act or the New Mexico Occupational Disease Disablement Law. All rules and regulations adopted shall be filed in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978].

B. Such rules and regulations shall include provisions for procedures in the nature of conferences or other techniques to dispose of cases informally or to expedite claim adjudication, narrow issues and simplify the methods of proof at hearings.

C. The director shall promulgate and enforce schedules of reimbursement for such nonprofessional services as providing testimony and depositions, the production of records or the completion of medical capacity forms to health care providers as defined in Section 52-4-1 NMSA 1978 as he deems appropriate and necessary in the administration of the Workers' Compensation Act or the New Mexico Occupational Disease Disablement Law.

D. The director shall adopt rules for approval and establishment of controlled insurance plans, including performance standards compliance enforcement. In an advisory role only to participate in the rulemaking process, the director shall provide for the participation of:

(1) general contractors;

(2) subcontractors;

(3) organized labor;

(4) municipalities;

(5) counties; and

(6) business.

History: Laws 1986, ch. 22, 30; 1989, ch. 263, 73; 2003, ch. 263, 3.



Section 52-5-4.1 - Qualifications to be a self-insurer; certification; application; fee.

52-5-4.1. Qualifications to be a self-insurer; certification; application; fee.

A. The director shall adopt rules and regulations to determine the qualifications necessary to be a self-insurer. To qualify to be a self-insurer, a private employer must show to the satisfaction of the director that the employer is financially solvent and that providing workers' compensation and occupational disease disablement insurance coverage is unnecessary. The director shall consider the employer's financial ability to pay promptly workers' compensation and occupational disease disablement benefits and assessments that may be imposed under the Self-Insurers' Guarantee Fund Act.

B. The director shall certify each private employer who qualifies to be a self-insurer.

C. Each application for certification as a self-insurer shall be accompanied by payment of a fee not to exceed one hundred fifty dollars ($150). The fee shall be set by the director as necessary to cover the administrative costs of evaluating the applicants' qualifications. The fee shall be deposited in the workers' compensation administration fund.

D. Any employer formerly certified as a self-insurer who ceases to be certified may not apply again for certification until three years after certification ceases.

History: Laws 1990 (2nd S.S.), ch. 3, 6.



Section 52-5-5 - Claims; informal conferences.

52-5-5. Claims; informal conferences.

A. When a dispute arises under the Workers' Compensation Act [Chapter 52, Article 1 NMSA 1978] or the New Mexico Occupational Disease Disablement Law [52-3-1 NMSA 1978], any party may file a claim with the director no sooner than thirty-one days from the date of injury or the occurrence of the disabling disease. The director shall assist workers and employees not represented by counsel in the preparation of the claim document.

B. The director shall prepare a form of claim, which shall be available to all parties. The claim shall state concisely in numbered paragraphs the questions at issue or in dispute that the claimant expects to be determined with sufficient particularity that the responding or opposing party may be notified adequately of the claim and its basis, including, if applicable, the specific benefit that is due and not paid.

C. Upon receipt, every claim shall be evaluated by the director or the director's designee, who shall then contact all parties and attempt to informally resolve the dispute. Within sixty days after receipt of the claim, the director shall issue recommendations for resolution and serve the parties with a copy. Within thirty days of receipt of the recommendation of the director, each party shall notify the director on a form provided by the director of the acceptance or rejection of the recommendation. A party failing to notify the director waives any right to reject the recommendation and is bound conclusively by the director's recommendation unless, upon application made to the director within thirty days after the foregoing deadline, the director finds that the party's failure to notify was the result of excusable neglect. If either party makes a timely rejection of the director's recommendation, the claim shall be assigned to a workers' compensation judge for hearing.

D. Each party to a dispute shall have a peremptory right to disqualify one workers' compensation judge; provided that:

(1) the employer and the employer's insurer shall constitute a single party for purposes of this subsection;

(2) this peremptory right to disqualify one worker's compensation judge shall not apply to the judge appointed pursuant to Section 52-1-49 NMSA 1978 to render a decision within seven days on a request for a different health care provider; and

(3) no party shall be required to disqualify a workers' compensation judge until a judge has been assigned to a case.

History: Laws 1986, ch. 22, 31; 1987, ch. 235, 47; 1989, ch. 263, 74; 1993, ch. 193, 10; 2013, ch. 134, 7.



Section 52-5-6 - Authority of the director to conduct hearings.

52-5-6. Authority of the director to conduct hearings.

A. Unless the parties agree otherwise, or it is ordered by the workers' compensation judge or the director in the case of a director's hearing, hearings shall be held at an office of the workers' compensation administration that is located nearest to the location of injury or disablement. In determining the site of hearing, the judge or the director shall consider cost-effectiveness, judicial efficiency, the health and mobility of the worker and the convenience of parties and witnesses. Hearings may be conducted by videoconferencing or by telephone at the discretion of the judge or the director.

B. The workers' compensation judge and the director shall have the power to preserve and enforce order during hearings; administer oaths; issue subpoenas to compel the attendance and testimony of witnesses, the production of books, papers, documents and other evidence or the taking of depositions before a designated individual competent to administer oaths; examine witnesses; enter noncriminal sanctions for misconduct; and do all things conformable to law that may be necessary to enable the judge or the director to discharge the duties of the judge's or the director's office effectively.

C. In addition to the noncriminal sanctions that may be ordered by the workers' compensation judge or the director, any person committing any of the following acts in a proceeding before a workers' compensation judge or the director may be held accountable for the person's conduct in accordance with the provisions of Subsection D of this section:

(1) disobedience of or resistance to any lawful order or process;

(2) misbehavior during a hearing or so near the place of the hearing as to obstruct it;

(3) failure to produce any pertinent book, paper or document after having been ordered to do so;

(4) refusal to appear after having been subpoenaed;

(5) refusal to take the oath or affirmation as a witness; or

(6) refusal to be examined according to law.

D. The director may certify to the district court of the district in which the acts were committed the facts constituting any of the acts specified in Paragraphs (1) through (6) of Subsection C of this section. The court shall hold a hearing and, if the evidence so warrants, may punish the offending person in the same manner and to the same extent as for contempt committed before the court, or it may commit the person upon the same conditions as if the doing of the forbidden act had occurred with reference to the process of or in the presence of the court.

History: Laws 1986, ch. 22, 32; 1987, ch. 235, 48; 1989, ch. 263, 75; 2001, ch. 87, 4; 2013, ch. 134, 8.



Section 52-5-7 - Hearing procedure.

52-5-7. Hearing procedure.

A. When matters in dispute cannot be resolved by informal conference or other techniques, the director shall transmit a copy of the claim to the other parties with notice to respond by written answer. The other parties shall respond with a written answer within twenty days after receiving a notice or within such extension of that time as the director may allow. If no timely answer is filed by a party after notice, a workers' compensation judge may, if he determines it to be appropriate, grant the relief sought against that party. However, if, in order to enable the workers' compensation judge to enter an order and carry out its effect, it is necessary to take an account, determine the amount of benefits due, establish the truth of any claims by evidence or make an investigation of any matter, the workers' compensation judge may conduct such hearings as he deems necessary and proper.

B. A hearing shall be held for determining the questions at issue within sixty days of the filing of the answer. All parties in interest shall be given at least twenty days' notice of the hearing and of the issues to be heard, served personally or by mail. Following the presentation of the evidence, the workers' compensation judge shall determine the questions at issue and file the decision with the director within thirty days, unless the time for filing the decision is extended by the mutual agreement of the parties. At the time of filing, a certified copy of the decision shall be sent by first class mail to all interested parties at the last known address of each. The decision of the workers' compensation judge shall be made in the form of a compensation order, appropriately titled to show its purpose and containing a report of the case, findings of fact and conclusions of law and, if appropriate, an order for the payment of benefits under the Workers' Compensation Act [Chapter 52, Article 1 NMSA 1978] or the New Mexico Occupational Disease Disablement Law [52-3-1 NMSA 1978].

C. The decision of the workers' compensation judge shall be final and conclusive as to all matters adjudicated by him upon the expiration of the thirtieth day after a copy of the decision has been mailed to the parties, unless prior to that day a party in interest seeks judicial review of the decision pursuant to Section 52-5-8 NMSA 1978.

D. All hearings before the workers' compensation judge shall be open to the public. The director shall by regulation provide for the preparation of a record of each hearing.

E. The director may authorize a workers' compensation judge or his duly authorized representative to enter at any reasonable time the premises where an injury or death has occurred and to make such examination of any tool, appliance, process, machinery or environmental or other condition as may be relevant to a determination of the cause and circumstances of the injury, disablement or death.

F. The testimony of any witness may be taken by deposition or interrogatories according to the rules of civil procedure for the district courts and may be taken before any workers' compensation judge or any person authorized to take testimony, but discovery procedure shall be conducted only upon the workers' compensation judge's findings that good cause exists. The cost and expense of any discovery procedure allowed by the workers' compensation judge shall be paid as provided in Section 52-1-54 NMSA 1978. No costs shall be charged, taxed or collected by the workers' compensation judge except fees for witnesses who testify under subpoena. The witnesses shall be allowed the same fee for attendance and mileage as is fixed by the law in civil actions, except that the workers' compensation judge may assess against the employer the fees allowed any expert witness, as provided in Section 38-6-4 NMSA 1978, whose examination of the claimant, report or hearing attendance the workers' compensation judge deems necessary for resolution of matters at issue.

History: Laws 1986, ch. 22, 33; 1987, ch. 235, 49; 1989, ch. 263, 76; 1993, ch. 193, 11.



Section 52-5-8 - Judicial review of decision by workers' compensation judge.

52-5-8. Judicial review of decision by workers' compensation judge.

A. Any party in interest may, within thirty days of mailing of the final order of the workers' compensation judge, file a notice of appeal with the court of appeals.

B. A decision of a workers' compensation judge is reviewable by the court of appeals in the manner provided for other cases and is subject to stay proceedings as provided by the rules of civil procedure for the district courts, except that the appeal shall be advanced on the calendar and disposed of as promptly as possible.

C. When an appeal is taken to the court of appeals by the worker or the person appointed by a court of competent jurisdiction to act on behalf of dependents, he is entitled to the record of the hearing and proceedings in the case, which shall be prepared, transcribed, certified and forwarded by the director to the clerk of the court of appeals without cost. No docket fee or other costs shall be charged the worker on appeal.

History: Laws 1986, ch. 22, 34; 1989, ch. 263, 77.



Section 52-5-9 - Application for modification of compensation order.

52-5-9. Application for modification of compensation order.

A. Compensation orders are reviewable subject to the conditions stated in this section upon application of any party in interest in accordance with the procedures relating to hearings. The workers' compensation judge, after a hearing, may issue a compensation order to terminate, continue, reinstate, increase, decrease or otherwise properly affect compensation benefits provided by the Workers' Compensation Act [Chapter 52, Article 1 NMSA 1978] or the New Mexico Occupational Disease Disablement Law [52-3-1 NMSA 1978] or in any other respect, consistent with those acts, modify any previous decision, award or action.

B. A review may be obtained upon application of a party in interest filed with the director at any time within two years after the date of the last payment or the denial of benefits upon the following grounds:

(1) change in condition;

(2) mistake, inadvertence, surprise or excusable neglect;

(3) clerical error or mistake in mathematical calculations;

(4) newly discovered evidence which by due diligence could not have been discovered prior to the issuance of the compensation order;

(5) fraud, misrepresentation or other misconduct of an adverse party;

(6) the compensation order is void; or

(7) the compensation order has been satisfied, released or discharged or a prior order upon which it is based has been reversed or otherwise vacated, or it is no longer equitable that the order should have prospective application.

History: Laws 1986, ch. 22, 35; 1989, ch. 263, 78.



Section 52-5-10 - Enforcement of payment in default.

52-5-10. Enforcement of payment in default.

A. In the event of default in the payment of compensation due under a compensation order, the person to whom compensation is payable may, after the thirtieth day from the date on which the compensation became due and before the lapse of one year from that due date, make application for a supplementary compensation order declaring the amount of compensation in default. The application shall be filed with the director, who shall forthwith notify the employer and the issuer of the filing of the application, giving opportunity to be heard in respect of the application. In the absence of an allegation and proof of fraud in the procurement of the compensation order and if the workers' compensation judge determines that payment of compensation is in default, the workers' compensation judge shall make and file a supplementary compensation order declaring the amount of the compensation in default. In case the payment in default is an installment of an award of determinable amount, the workers' compensation judge may, in his discretion, declare the entire balance of the award due. The claimant or workers' compensation judge may file a certified copy of the supplementary compensation order with the clerk of any district court.

B. The applicant or director may thereafter petition such district court solely for the purposes of entry of judgment upon the supplementary compensation order and the imposition of appropriate sanctions, serving notice of the petition on the employer and any other person in default. If the employer maintains no place of business in the state, he shall be deemed to have appointed the superintendent of insurance as his agent for the purpose of acceptance of service of process in all matters under the Workers' Compensation Act [Chapter 52, Article 1 NMSA 1978] or the New Mexico Occupational Disease Disablement Law [52-3-1 NMSA 1978] or related thereto. The district court shall accept the supplementary compensation order as valid, and shall not review or supplement the findings and conclusions of the workers' compensation judge, other than to enforce the supplementary compensation order and impose appropriate sanctions. The district court shall enter judgment against the person in default for the amount due under the order. No fees shall be required for the filing of a supplementary compensation order, for the petition for judgment, for the entry of judgment or for any enforcement procedure for the judgment. No supersedeas bond shall be granted by any court with respect to a judgment entered under this section.

C. Proceedings to enforce a compensation order or decision shall not be instituted other than as provided by the Workers' Compensation Act or the New Mexico Occupational Disease Disablement Law.

History: Laws 1986, ch. 22, 36; 1989, ch. 263, 79; 1990 (2nd S.S.), ch. 2, 56.



Section 52-5-11 - Minors and incompetents.

52-5-11. Minors and incompetents.

A. If a guardian or legal representative has been appointed for a person who is incompetent or a minor, payment of compensation benefits under the Workers' Compensation Act [Chapter 52, Article 1 NMSA 1978] or the New Mexico Occupational Disease Disablement Law [52-3-1 NMSA 1978] shall be made to the guardian or legal representative.

B. If no guardian or legal representative has been appointed and notwithstanding any provisions of law to the contrary, the compensation benefits payable to a minor or incompetent person may, upon approval of the director after hearing, be paid by the employer in whole or in such part as the director determines for and on behalf of the minor or incompetent person directly to the person caring for, supporting or having custody of the minor or incompetent person, without requiring the appointment of a guardian or legal representative. The director may petition a court of competent jurisdiction for appointment of a guardian or other representative to receive compensation benefits payable to, or to represent in compensation proceedings, any person who is incompetent or a minor.

C. The director may require of a guardian or other legal representative or of any person to whom compensation benefits may be paid under this section an accounting of the disposition of the funds received by the person under the Workers' Compensation Act or the New Mexico Occupational Disease Disablement Law and for and on behalf of the minor or incompetent person.

D. Nothing in the Workers' Compensation Act or the New Mexico Occupational Disease Disablement Law precludes the payment of compensation benefits directly to a minor or incompetent person with the approval of the director.

E. The payment of compensation by the employer in accordance with the order of the director discharges the employer from all further obligation as to that compensation.

History: Laws 1986, ch. 22, 37; 1989, ch. 263, 80.



Section 52-5-12 - Payment; periodic or lump sum; settlement.

52-5-12. Payment; periodic or lump sum; settlement.

A. It is stated policy for the administration of the Workers' Compensation Act [Chapter 52, Article 1 NMSA 1978] and the New Mexico Occupational Disease Disablement Law [52-3-1 NMSA 1978] that it is in the best interest of the injured worker or disabled employee that the worker or employee receive benefit payments on a periodic basis. Except as provided in this section, lump-sum payments in exchange for the release of the employer from liability for future payments of compensation or medical benefits shall not be allowed.

B. With the approval of the workers' compensation judge, a worker may elect to receive compensation benefits to which the worker is entitled in a lump sum if the worker has returned to work for at least six months, earning at least eighty percent of the average weekly wage the worker earned at the time of injury or disablement. If a worker receives the benefit income in a lump sum, the worker is not entitled to any additional benefit income for the compensable injury or disablement and the worker shall only receive that portion of the benefit income that is attributable to the impairment rating as determined in Section 52-1-24 NMSA 1978. In making lump-sum payments, the payment due the worker shall not be discounted at a rate greater than a sum equal to the present value of all future payments of compensation computed at a five-percent discount compounded annually.

C. After maximum medical improvement and with the approval of the workers' compensation judge, a worker may elect to receive a partial lump-sum payment of workers' compensation benefits for the sole purpose of paying debts that may have accumulated during the course of the injured or disabled worker's disability.

D. The worker and employer may elect to resolve a claim for injury with a lump-sum payment to the worker for all or a portion of past, present and future payments of compensation benefits, medical benefits or both in exchange for a full and final release or an appropriate release of the employer from liability for such compromised benefits. The proposed lump-sum payment agreement shall be presented to the workers' compensation judge for approval, and a hearing shall be held on the record. The workers' compensation judge shall approve the lump-sum payment agreement if the judge finds that:

(1) a written agreement describing the nature of the proposed settlement has been mutually agreed upon and executed by the worker and the employer;

(2) the worker has been fully informed and understands the terms, conditions and consequences of the proposed settlement;

(3) the lump-sum payment agreement is fair, equitable and provides substantial justice to the worker and employer; and

(4) the lump-sum payment agreement complies with the requirements for approval set forth in Sections 52-5-13 and 52-5-14 NMSA 1978.

E. The workers' compensation judge shall approve a lump-sum payment agreement pursuant to Subsection D of this section by order. Once the agreement has been approved and filed with the clerk of the administration, any further challenge to the terms of the settlement is barred and the lump-sum payment agreement shall not be reopened, set aside or reconsidered nor shall any additional benefits be imposed.

F. If a worker and employer elect to enter into a lump-sum payment agreement pursuant to Subsection D of this section, the limit on attorney fees pursuant to Subsection I of Section 52-1-54 NMSA 1978 shall apply.

G. If an insurer pays a lump-sum payment to an injured or disabled worker without the approval of a workers' compensation judge and if at a later date benefits are due for the injured or disabled worker's claim, the insurer alone shall be liable for that claim and shall not in any manner, including rate determinations and the employer's experience modifier, pass on the cost of the benefits due to the employer.

H. If the compensation benefit to which a worker is entitled is less than fifty dollars ($50.00) per week, any party may petition the workers' compensation judge to consolidate that payment into quarterly installments.

History: Laws 1986, ch. 22, 38; 1987, ch. 235, 50; 1990 (2nd S.S.), ch. 2, 57; 1993, ch. 193, 12; 2003, ch. 259, 10; 2009, ch. 235, 1.



Section 52-5-13 - Approval of lump sum settlement by workers' compensation judge.

52-5-13. Approval of lump sum settlement by workers' compensation judge.

The lump sum payment agreement entered into between the worker or his dependents and the employer shall be presented to the workers' compensation judge for approval upon a joint petition signed by all parties and verified by the worker or his dependents. The workers' compensation judge shall in every case assure that the worker or his dependents understand the terms and conditions of the proposed settlement, and he may require a hearing for that purpose. All parties shall have the right to attend any such hearing and present testimony.

History: Laws 1986, ch. 22, 39; 1989, ch. 263, 81.



Section 52-5-14 - Order of approval.

52-5-14. Order of approval.

A. If the workers' compensation judge finds the lump-sum payment agreement to be fair, equitable and consistent with provisions of the Workers' Compensation Act [Chapter 52, Article 1 NMSA 1978] or the New Mexico Occupational Disease Disablement Law [52-3-1 NMSA 1978], he shall approve the agreement by order, and the order shall not be set aside or modified except as provided in the applicable law. The workers' compensation judge may refuse to approve a settlement if he does not believe that it provides substantial justice to the parties.

B. In making lump-sum settlements, the payment due the worker or his dependents shall not be discounted at a greater rate than a sum equal to the present value of all future payments of compensation benefits computed at a five percent discount compounded annually.

History: Laws 1986, ch. 22, 40; 1989, ch. 263, 82; 1990 (2nd S.S.), ch. 2, 58.



Section 52-5-15 - Awards; provisions.

52-5-15. Awards; provisions.

All awards shall be against the employer for the amount then due and shall contain an order upon the employer for the payment to the worker, at regular intervals during the time he is entitled to receive compensation, of the further amounts he is entitled to receive. The awards shall be so framed as to accomplish the purpose and intent of the Workers' Compensation Act [Chapter 52, Article 1 NMSA 1978] or the New Mexico Occupational Disease Disablement Law [52-3-1 NMSA 1978] in all particulars.

History: Laws 1986, ch. 22, 41; 1989, ch. 263, 83.



Section 52-5-16 - Physical examination of worker; statements regarding dependents.

52-5-16. Physical examination of worker; statements regarding dependents.

A. It is the duty of the worker, at the time of his employment or thereafter at the request of the employer, to submit himself to examination by a physician authorized to practice medicine in the state, who shall be paid by the employer, for the purpose of determining the worker's physical condition.

B. It is the duty of the worker, if required, to give the employer the names, addresses, relationships and degree of dependency of the worker's dependents, if any, or any subsequent change thereof. When the employer requires, the worker shall make a detailed verified statement relating to such dependents, matters of employment and other information incident thereto.

History: Laws 1986, ch. 22, 42; 1989, ch. 263, 84.



Section 52-5-17 - Subrogation.

52-5-17. Subrogation.

A. The right of any worker or, in case of his death, of those entitled to receive payment or damages for injuries or disablement occasioned to him by the negligence or wrong of any person other than the employer or any other employee of the employer, including a management or supervisory employee, shall not be affected by the Workers' Compensation Act [Chapter 52, Article 1 NMSA 1978] or the New Mexico Occupational Disease Disablement Law [52-3-1 NMSA 1978], but the claimant shall not be allowed to receive payment or recover damages for those injuries or disablement and also claim compensation from the employer, except as provided in Subsection C of this section.

B. In a circumstance covered by Subsection A of this section, the receipt of compensation from the employer shall operate as an assignment to the employer or his insurer, guarantor or surety of any cause of action, to the extent of payment by the employer to or on behalf of the worker for compensation or any other benefits to which the worker was entitled under the Workers' Compensation Act or the New Mexico Occupational Disease Disablement Law and that were occasioned by the injury or disablement, that the worker or his legal representative or others may have against any other party for the injury or disablement.

C. The worker or his legal representative may retain any compensation due under the uninsured motorist coverage provided in Section 66-5-301 NMSA 1978 if the worker paid the premium for that coverage. If the employer paid the premium, the worker or his legal representative may not retain any compensation due under Section 66-5-301 NMSA 1978, and that amount shall be due to the employer. For the purposes of this section, the employer shall not be deemed to pay the premium for uninsured motorist coverage in a lease arrangement in which the employer pays the worker an expense or mileage reimbursement amount that may include as one factor an allowance for insurance coverage.

History: Laws 1986, ch. 22, 43; 1987, ch. 235, 51; 1989, ch. 263, 85; 1990 (2nd S.S.), ch. 2, 59.



Section 52-5-18 - Limitation on filing claims.

52-5-18. Limitation on filing claims.

No additional claim shall be filed by any worker who is receiving maximum compensation except that a worker claiming additional compensation because of his employer's alleged failure to provide a safety device may file claim for that compensation, but in that event, only the safety devices issue may be determined in the claim.

History: Laws 1986, ch. 22, 44; 1989, ch. 263, 86.



Section 52-5-19 - Fee for funding administration; workers' compensation administration fund created.

52-5-19. Fee for funding administration; workers' compensation administration fund created.

A. Beginning with the calendar quarter ending September 30, 2004 and for each calendar quarter thereafter, there is assessed against each employer who is required or elects to be covered by the Workers' Compensation Act [Chapter 52, Article 1 NMSA 1978] a fee equal to two dollars thirty cents ($2.30) multiplied by the number of employees covered by the Workers' Compensation Act that the employer has on the last working day of each quarter. At the same time, there is assessed against each employee covered by the Workers' Compensation Act on the last working day of each quarter a fee of two dollars ($2.00), which shall be deducted from the wages of the employee by the employer and remitted along with the fee assessed on the employer. The fees shall be remitted by the last day of the month following the end of the quarter for which they are due.

B. The taxation and revenue department may deduct from the gross fees collected an amount not to exceed five percent of the gross fees collected to reimburse the department for costs of administration.

C. The taxation and revenue department shall pay over the net fees collected to the state treasurer to be deposited by him in a fund hereby created and to be known as the "workers' compensation administration fund". Expenditures shall be made from this fund on vouchers signed by the director for the necessary expenses of the workers' compensation administration; provided that an amount equal to thirty cents ($.30) per employee of the fee assessed against an employer shall be distributed from the workers' compensation administration fund to the uninsured employers' fund.

D. The workers' compensation fee authorized in this section shall be administered and enforced by the taxation and revenue department under the provisions of the Tax Administration Act [Chapter 7, Article 1 NMSA 1978].

History: 1978 Comp., 52-5-19, enacted by Laws 1987, ch. 235, 52; 1988, ch. 71, 2; 1989, ch. 263, 87; 1990 (2nd S.S.), ch. 3, 3; 1992, ch. 52, 1; 2004, ch. 36, 2.



Section 52-5-20 - Notification to employer; penalty.

52-5-20. Notification to employer; penalty.

A. Each insurer, guarantor, surety or group self-insurance administrator shall, on written request of the insured employer, provide the employer with a list of claims made against the employer. The information provided to the employer shall include amounts paid for closed claims, the combined cumulative reserve for all open claims and, if requested, details regarding the treatment and condition of the injured or disabled worker. The employer shall also receive notice of any proposed settlement of any claim against the employer if he so requests in writing.

B. Failure to comply with this section may subject the violator to a fine, upon hearing held by the director, of not less than twenty-five dollars ($25.00) or more than one hundred dollars ($100).

History: 1978 Comp., 52-5-20, enacted by Laws 1990 (2nd S.S.), ch. 2, 60.



Section 52-5-21 - Administration records confidentiality; authorized use.

52-5-21. Administration records confidentiality; authorized use.

Except as otherwise provided in this section, unless introduced as evidence in an administrative or judicial proceeding or filed with the clerk of the court as part of an enforcement or compliance proceeding, all records of the administration shall be confidential. Once an accident or disablement occurs, any person who is a party to a claim upon that accident or disablement is entitled to access to all files relating to that accident or disablement and to all files relating to any prior accident, injury or disablement of the worker. Upon the filing of a rejection of a recommended resolution, all records filed with the clerk of the court as part of the judicial proceeding shall be open to the public.

History: Laws 1990 (2nd S.S.), ch. 2, 65; 2001, ch. 87, 5.



Section 52-5-22 - Accident and payment reports; penalties.

52-5-22. Accident and payment reports; penalties.

A. The director shall monitor the accident or disablement and payment reports filed by employers or insurers pursuant to Sections 52-1-58, 52-1-60 and 52-3-51 NMSA 1978. The director shall publish reports on those employers or insurers who are late either in submitting their accident or disablement reports or in making their initial payments on claims. In determining the timeliness of an initial payment on a claim, the director shall consider any initial payment to be late if it is received more than fourteen days after the filing of the report required in Section 52-1-58 or 52-3-51 NMSA 1978.

B. The director is authorized to take corrective action to prevent delays from occurring and may impose a penalty upon an employer or insurer who is at fault in causing a late initial payment on a claim. The insurance policy may not provide that any such penalty imposed upon an employer be paid by his insurer. That penalty may be an additional award to the worker who received the late payment of up to one hundred percent of the amount of the initial payment due.

History: Laws 1990 (2nd S.S.), ch. 2, 89.






Article 6 - Group Self-Insurance

Section 52-6-1 - Short title.

52-6-1. Short title.

Chapter 52, Article 6 NMSA 1978 may be cited as the "Group Self-Insurance Act".

History: Laws 1986, ch. 22, 75; 1990 (2nd S.S.), ch. 2, 66.



Section 52-6-2 - Definitions.

52-6-2. Definitions.

As used in the Group Self-Insurance Act:

A. "administrator" means an individual, partnership or corporation engaged by a group's board of trustees to carry out the policies established by that board and to provide day-to-day management of the group;

B. "group" means a not-for-profit unincorporated association consisting of two or more public hospital employers or private employers that are engaged in the same or similar type of business, are members of the same bona fide trade or professional association that has been in existence for not less than five years and that enter into agreements to pool their liabilities for workers' compensation benefits; except that public hospital employers shall segregate their accounting records and investment accounts from those of private employers in accordance with applicable state law;

C. "insolvent" means that a group is unable to pay its outstanding lawful obligations as they mature in the regular course of business, as shown both by having an excess of required reserves and other liabilities over assets and by not having sufficient assets to reinsure all outstanding liabilities after paying all accrued claims owed;

D. "net premium" means premium derived from standard premium adjusted by any advance premium discounts;

E. "private employer" means every employer that is not a public employer or a public hospital employer;

F. "public employer" means the state of New Mexico or any of its branches, agencies, departments, boards, instrumentalities or institutions and all school districts and all political subdivisions of the state or any of their agencies, instrumentalities or institutions. "Public employer" does not include a public hospital employer;

G. "public hospital employer" means any local, county, district, city-county or other public hospital or health-related facility, whether operating in wholly or partially owned or leased premises;

H. "service company" means a person or entity that provides services not provided by the administrator, including claims adjustment; safety engineering; compilation of statistics and the preparation of premium, loss and tax reports; preparation of other required self-insurance reports; development of members' assessments and fees; and administration of a claim fund;

I. "standard premium" means the premium derived from the manual rates adjusted by experience modification factors but before advance premium discounts;

J. "superintendent" means the superintendent of insurance; and

K. "workers' compensation benefits" means benefits pursuant to the Workers' Compensation Act [Chapter 52, Article 1 NMSA 1978] or the New Mexico Occupational Disease Disablement Law [52-3-1 NMSA 1978].

History: Laws 1986, ch. 22, 76; 1987, ch. 11, 1; 1989, ch. 263, 88; 1990 (2nd S.S.), ch. 2, 67; 2013, ch. 74, 6.



Section 52-6-3 - Scope.

52-6-3. Scope.

The provisions of the Group Self-Insurance Act apply to groups. Except as provided by the provisions of that act, groups that are issued a certificate of approval by the director shall not be deemed to be insurers or businesses of insurance and shall not be subject to the provisions of the Insurance Code or other insurance laws and regulations.

History: Laws 1986, ch. 22, 77; 1990 (2nd S.S.), ch. 2, 68.



Section 52-6-4 - Authority to act as a group.

52-6-4. Authority to act as a group.

No person, association or other entity shall act as a group unless it has been issued a certificate of approval by the director.

History: Laws Laws 1986, ch. 22, 78; 1990 (2nd S.S.), ch. 2, 69.



Section 52-6-5 - Initial approval and continued approval to act as a group; qualifications.

52-6-5. Initial approval and continued approval to act as a group; qualifications.

A. A proposed group shall file with the director an application for a certificate of approval accompanied by a nonrefundable filing fee in an amount established by the director. The application shall include the group's name, the location of its principal office, the date of organization, the name and address of each member and such other information as the director may reasonably require, together with the following:

(1) proof of compliance with the provisions of Subsection B of this section;

(2) a copy of the articles of association, if any;

(3) a copy of agreements with the administrator and with any service company;

(4) a copy of the bylaws of the proposed group;

(5) a copy of the agreement between the group and each member securing the payment of workers' compensation and occupational disease disablement benefits, which shall include provision for payment of assessments as provided for in Section 52-6-20 NMSA 1978;

(6) designation of the initial board of trustees and administrator;

(7) the address in this state where the books and records of the group will be maintained at all times;

(8) a pro-forma financial statement on a form acceptable to the director showing the financial ability of the group to pay the workers' compensation and occupational disease disablement obligations of its members; and

(9) proof of payment to the group by each member of not less than twenty-five percent of that member's first-year estimated annual net premium on a date approved by the director. Each payment shall be considered to be part of the first-year premium payment of each member if the proposed group is granted a certificate of approval.

B. To obtain and to maintain its certificate of approval, a group shall comply with the following requirements as well as any other requirements established by law or regulation not inconsistent with the following:

(1) a combined net worth of all members of a group of private employers of three million dollars ($3,000,000) or greater, as determined by the director; provided that if a group's annual financial statement for the prior calendar year shows that at the end of that year the group had a surplus of at least one-third of its claim reserves and not less than five million dollars ($5,000,000), then for the current calendar year, the group shall not be required to provide the director with evidence of the net worth of all of the group's members;

(2) security in a form and amount prescribed by the director, which shall be provided by either a surety bond, security deposit or financial security endorsement or any combination thereof. If a surety bond is used to meet the security requirement, it shall be issued by a corporate surety company authorized to transact business in this state. If a security deposit is used to meet the security requirement, securities shall be limited to bonds or other evidences of indebtedness issued, assumed or guaranteed by the United States or by an agency or instrumentality thereof; certificates of deposit in a federally insured bank; shares or savings deposits in a federally insured savings and loan association or credit union; or any bond or security issued by a state of the United States and backed by the full faith and credit of the state. Any such securities shall be deposited with the director and assigned to and made negotiable by the director pursuant to a trust document acceptable to the director. Interest accruing on a negotiable security so deposited shall be collected and transmitted to the depositor, provided the depositor is not in default. A financial security endorsement, issued as part of an acceptable excess insurance contract, may be used to meet all or part of the security requirement. The bond, security deposit or financial security endorsement shall be for the benefit of the state solely to pay claims and associated expenses and payable upon the failure of the group to pay workers' compensation or occupational disease disablement benefits it is legally obligated to pay. The director may establish and adjust requirements of the amount of security based on differences among groups in their size, types of local government services provided by members of the group, years in existence and other relevant factors; provided that the director shall not require an amount lower than one hundred thousand dollars ($100,000) for any group during its first year of operation. Subsequent to the first year of operation, the director may waive the requirements of this paragraph;

(3) specific and aggregate excess insurance in a form, in an amount and by an insurance company acceptable to the director. The director may establish minimum requirements for the amount of specific and aggregate excess insurance based on differences among groups in their size, types of employment, years in existence and other relevant factors and may permit a group to meet this requirement by placing in a designated depository securities of the type referred to in Paragraph (2) of this subsection;

(4) an estimated annual standard premium of at least two hundred fifty thousand dollars ($250,000) during a group's first year of operation. Thereafter, the annual standard premium shall be at least five hundred thousand dollars ($500,000);

(5) an indemnity agreement jointly and severally binding the group and each member of the group to meet the workers' compensation and occupational disease disablement obligations of each member. The indemnity agreement shall be in a form prescribed by the director and shall include minimum uniform substantive provisions prescribed by the director. Subject to the director's approval, a group may add other provisions needed because of its particular circumstances. The requirements of this paragraph shall only apply to private employers;

(6) a fidelity bond for the administrator in a form and amount prescribed by the director; and

(7) a fidelity bond for the service company in a form and amount prescribed by the director. The director may also require the service company providing claim services to furnish a performance bond in a form and amount prescribed by the director.

C. A group shall notify the director of any change in the information required to be filed under Subsection A of this section or in the manner of its compliance with Subsection B of this section no later than thirty days after that change.

D. The director shall evaluate the information provided by the application required to be filed under Subsection A of this section to assure that no gaps in funding exist and that funds necessary to pay workers' compensation and occupational disease disablement benefits will be available on a timely basis.

E. The director shall act upon a completed application for a certificate of approval within sixty days. If, because of the number of applications, the director is unable to act upon an application within that period, the director shall have an additional sixty days to so act.

F. The director shall issue to the group a certificate of approval upon finding that the proposed group has met all requirements, or the director shall issue an order refusing the certificate, setting forth reasons for refusal, upon finding that the proposed group does not meet all requirements.

G. Each group shall be deemed to have appointed the director as its attorney to receive service of legal process issued against it in this state. The appointment shall be irrevocable, shall bind any successor in interest and shall remain in effect as long as there is in this state any obligation or liability of the group for workers' compensation or occupational disease disablement benefits.

History: Laws 1986, ch. 22, 79; 1989, ch. 263, 89; 1990 (2nd S.S.), ch. 2, 70; 2007, ch. 112, 1.



Section 52-6-6 - Certificate of approval; termination.

52-6-6. Certificate of approval; termination.

A. The certificate of approval issued by the director to a group authorizes the group to provide workers' compensation and occupational disease disablement benefits. The certificate of approval remains in effect until terminated at the request of the group or revoked by the director, pursuant to provisions of Section 52-6-23 NMSA 1978.

B. The director shall not grant the request of any group to terminate its certificate of approval unless the group has insured or reinsured all incurred workers' compensation or occupational disease disablement obligations with an authorized insurer under an agreement filed with and approved in writing by the director. Such obligations shall include both known claims and associated expenses and claims incurred but not reported and associated expenses.

C. Subject to approval of the director, a group may merge with another group engaged in the same or similar type of business only if the resulting group assumes in full all obligations of the merging groups. The director may hold a hearing on the merger and shall do so if any party, including a member of either group, so requests.

History: Laws 1986, ch. 22, 80; 1989, ch. 263, 90; 1990 (2nd S.S.), ch. 2, 71.



Section 52-6-7 - Examinations.

52-6-7. Examinations.

The director may examine the affairs, transactions, accounts, records and assets and liabilities of each group as often as the director deems advisable. The expense of such examinations shall be assessed against the group in the same manner that insurers are assessed for examinations.

History: Laws 1986, ch. 22, 81; 1990 (2nd S.S.), ch. 2, 72.



Section 52-6-8 - Board of trustees; membership, powers, duties and prohibitions.

52-6-8. Board of trustees; membership, powers, duties and prohibitions.

Each group shall be operated by a board of trustees that shall consist of not less than five persons whom the members of a group elect for stated terms of office. At least two-thirds of the trustees shall be employees, officers or directors of members of the group. The group's administrator or service company, or any owner, officer or employee of, or any other person affiliated with, the administrator or service company shall not serve on the board of trustees of the group. All trustees shall be residents of this state or officers of corporations authorized to do business in this state. The board of trustees of each group shall ensure that all claims are paid promptly and take all necessary precautions to safeguard the assets of the group, including all of the following:

A. the board of trustees shall:

(1) maintain responsibility for all money collected or disbursed from the group and segregate all money into a claims fund account and an administrative fund account. At least seventy percent of the net premium shall be placed into a designated depository, to be called the "claims fund account", for the sole purpose of paying claims, allocated claims expenses, reinsurance or excess insurance and special fund contributions, including second-injury and other loss-related funds; provided that income taxes may be paid from the actuarially determined surplus portion of the claims fund account at the discretion of the board of trustees. The remaining net premium shall be placed into a designated depository, to be called the "administrative fund account", for the payment of taxes, general regulatory fees and assessments and administrative costs. The director may approve an administrative fund account of more than thirty percent and a claims fund account of less than seventy percent only if the group shows to the director's satisfaction that:

(a) more than thirty percent is needed for an effective safety and loss-control program; or

(b) the group's aggregate excess insurance attaches at less than seventy percent;

(2) maintain minutes of its meetings and make the minutes available to the director;

(3) designate an administrator to carry out the policies established by the board of trustees and to provide day-to-day management of the group and delineate in the written minutes of its meetings the areas of authority it delegates to the administrator; and

(4) retain an independent certified public accountant to prepare the statement of financial condition required by Subsection A of Section 52-6-l2 NMSA 1978; and

B. the board of trustees shall not:

(1) extend credit to individual members for payment of a premium except pursuant to payment plans approved by the director; or

(2) borrow any money from the group or in the name of the group except in the ordinary course of business, without first advising the director of the nature and purpose of the loan and obtaining prior approval from the director.

History: Laws 1986, ch. 22, 82; 1987, ch. 11, 2; 1990 (2nd S.S.), ch. 2, 73; 1997, ch. 184, 1.



Section 52-6-9 - Group membership; termination; liability.

52-6-9. Group membership; termination; liability.

A. An employer joining a group after the group has been issued a certificate of approval shall:

(1) submit an application for membership to the board of trustees or its administrator; and

(2) if applicable, enter into the indemnity agreement required by Paragraph (5) of Subsection B of Section 52-6-5 NMSA 1978.

Membership takes effect no earlier than each member's date of approval. The application for membership and its approval shall be maintained as permanent records of the board of trustees.

B. Individual members of a group shall be subject to cancellation by the group pursuant to the bylaws of the group. In addition, individual members may elect to terminate their participation in the group. The group shall notify the director of the termination or cancellation of a member within ten days and shall maintain coverage of each canceled or terminated member for thirty days after such notice, at the terminating member's expense, unless the group is notified sooner by the director that the canceled or terminated member has procured workers' compensation and occupational disease disablement insurance, has become an approved self-insurer or has become a member of another group.

C. The group shall pay all workers' compensation and occupational disease disablement benefits for which each member incurs liability during its period of membership. A private employer member who elects to terminate his membership or is canceled by a group remains jointly and severally liable for workers' compensation and occupational disease disablement obligations of the group and its members that were incurred during the canceled or terminated member's period of membership.

D. A group member is not relieved of his workers' compensation or occupational disease disablement liabilities incurred during his period of membership except through payment by the group or the member of required workers' compensation and occupational disease disablement benefits.

E. The insolvency or bankruptcy of a member does not relieve the group or any other member of liability for the payment of any workers' compensation or occupational disease disablement benefits incurred during the insolvent or bankrupt member's period of membership.

History: Laws 1986, ch. 22, 83; 1989, ch. 263, 91; 1990 (2nd S.S.), ch. 2, 74.



Section 52-6-10 - Administrators and service companies; conflicts.

52-6-10. Administrators and service companies; conflicts.

A. Each group shall have an administrator. In providing day-to-day management for the group, the administrator may provide claims adjustment; safety engineering; compilation of statistics and the preparation of premium, loss and tax reports; preparation of other required self-insurance reports; development of members' assessments and fees; and administration of a claim fund.

B. Each group may have a service company. The service company may provide services the administrator delegates to it or does not itself provide.

C. No service company or its employees, officers or directors shall be an employee, officer or director of, or have either a direct or indirect financial interest in, an administrator for the same group. No administrator or its employees, officers or directors shall be an employee, officer or director of, or have either a direct or indirect financial interest in, a service company for the same group. Nothing in this section shall prohibit an administrator or service company for one group from being an administrator or service company for another group.

D. An administrator, officer, trustee or employee of a group or an employee of an administrator shall disclose in writing to the group's board of trustees and director a conflict of interest. For purposes of this subsection, a "conflict of interest" means that a person accepts or is a beneficiary of a fee, brokerage, gift or other thing of value, other than fixed salary or compensation, as consideration for an investment, loan, deposit, purchase, sale, exchange, insurance, reinsurance or other similar transaction made by or for the group, or that a person is financially interested in any capacity in a transaction for the group except on behalf of the group.

E. No group shall pay remuneration, compensation or any thing of value to an officer, administrator or director of the group unless the payment has been authorized by the group's board of trustees.

F. A service contract shall state that, unless the director permits otherwise, the service company shall handle, to their conclusion, all claims and other obligations incurred during the contract period.

History: Laws 1986, ch. 22, 84; 1990 (2nd S.S.), ch. 2, 75; 1993, ch. 96, 1.



Section 52-6-11 - Licensing of agent.

52-6-11. Licensing of agent.

Except for a salaried employee of a group, its administrator or its service company, any person soliciting membership in a group shall be a licensed solicitor or agent pursuant to the provisions of the Insurance Code.

History: Laws 1986, ch. 22, 85.



Section 52-6-12 - Financial statements; other reports.

52-6-12. Financial statements; other reports.

A. Each group shall submit to the director a statement of financial condition audited by an independent certified public accountant on or before the last day of the sixth month following the end of the group's fiscal year. The financial statement shall be on a form prescribed by the director and shall include actuarially appropriate reserves for:

(1) known claims and associated expenses;

(2) claims incurred but not reported and associated expenses;

(3) unearned premiums; and

(4) bad debts, which reserves shall be shown as liabilities. An actuarial opinion regarding reserves for:

(a) known claims and associated expenses; and

(b) claims incurred but not reported and associated expenses shall be included in the audited financial statement. The actuarial opinion shall be given by a member of the American academy of actuaries or other qualified loss reserve specialist as defined in the annual statement adopted by the national association of insurance commissioners.

B. The director may prescribe the format and frequency of other reports, which may include payroll audit reports, summary loss reports and quarterly financial statements.

History: Laws 1986, ch. 22, 86; 1990 (2nd S.S.), ch. 2, 76.



Section 52-6-13 - Premium tax.

52-6-13. Premium tax.

A group shall be subject to a premium tax of nine-tenths of one percent.

History: Laws 1986, ch. 22, 87; 1987, ch. 145, 1.



Section 52-6-14 - Subsequent injury fund.

52-6-14. Subsequent injury fund.

A group shall be subject to the provisions of the Subsequent Injury Act.

History: Laws 1986, ch. 22, 88.



Section 52-6-15 - Misrepresentation prohibited.

52-6-15. Misrepresentation prohibited.

No person shall make a material misrepresentation or omission of a material fact in connection with the solicitation of membership of a group.

History: Laws 1986, ch. 22, 89.



Section 52-6-16 - Investments.

52-6-16. Investments.

Funds not needed for current obligations may be invested by the board of trustees in accordance with the provisions of Chapter 59A, Article 9 NMSA 1978 applicable to investments, except that, notwithstanding the provisions of Section 59A-9-18 NMSA 1978:

A. the board of trustees may make loans or investments not otherwise expressly permitted under Chapter 59A, Article 9 NMSA 1978, in an aggregate amount not exceeding ten percent of the group's assets and not exceeding two percent of such assets as to any one such loan or investment, provided that such loans and investments do not constitute an amount that is greater than total surplus, if the loan or investment meets the requirements of Section 59A-9-3 NMSA 1978 and by reason of safety of principal and yield otherwise qualifies as a sound investment; and

B. the calculation of the group's other loans and investments described in Subsection A of this section shall not include the fair market value of any real property occupied by the group.

History: Laws 1986, ch. 22, 90; 2007, ch. 205, 1.



Section 52-6-17 - Rates; reporting.

52-6-17. Rates; reporting.

A. Every group shall adhere to the uniform classification system, uniform experience-rating plan and manual rules filed with the superintendent by an advisory organization designated by the director.

B. Premium contributions to the group shall be determined by applying the manual rates and rules to the appropriate classification of each member, which shall be adjusted by each member's experience credit or debit. Subject to approval by the director, premium contributions may also be reduced by an advance premium discount reflecting the group's expense levels and loss experience.

C. Notwithstanding Subsection B of this section, a group may apply to the director for permission to make its own rates. Such rates shall be based on at least three years of the group's experience.

D. Each group shall be audited at least annually by an auditor acceptable to the director to verify proper classifications, experience rating, payroll and rates. A report of the audit shall be filed with the director in a form acceptable to him. A group or any member thereof may request a hearing on any objections to the classifications. If the director determines that, as a result of an improper classification, a member's premium contribution is insufficient, he shall order the group to assess that member an amount equal to the deficiency. If the director determines that, as a result of an improper classification, a member's premium is excessive, he shall order the group to refund to the member the excess collected. The audit shall be at the expense of the group.

History: Laws 1986, ch. 22, 91; 1987, ch. 11, 3; 1990 (2nd S.S.), ch. 2, 77.



Section 52-6-18 - Refunds.

52-6-18. Refunds.

A. Any money for a fund year in excess of the amount necessary to fund all obligations for that fund year may be declared to be refundable by the board of trustees not less than twelve months after the end of the fund year.

B. Each member shall be given a written description of the refund plan at the time of application for membership. A refund for any fund year shall be paid only to those employers who remain participants in the group for the entire fund year. Payment of a refund based on a previous fund year shall not be contingent on continued membership in the group after that fund year.

History: Laws 1986, ch. 22, 92.



Section 52-6-19 - Premium payment; reserves.

52-6-19. Premium payment; reserves.

A. Each group shall establish to the satisfaction of the director a premium payment plan that shall include:

(1) an initial payment by each member of at least twenty-five percent of that member's annual premium before the start of the group's fund year; and

(2) payment of the balance of each member's annual premium in monthly or quarterly installments during that fund year.

B. Upon approval by the director, a group may establish an alternative premium payment plan that shall include:

(1) provision by each member of premium security by surety bond in an amount equal to at least twenty-five percent of the member's annual premium; provided that the surety bond shall be in a form acceptable to the group, shall be issued by a corporate surety company authorized to transact business in this state and shall be effective before the start of the group's fund year; and

(2) payment by each member of the member's annual premium in monthly or quarterly installments during the group's fund year.

C. Each group shall establish and maintain actuarially appropriate loss reserves that shall include reserves for:

(1) known claims and associated expenses; and

(2) claims incurred but not reported and associated expenses.

D. Each group shall establish and maintain bad debt reserves based on the historical experience of the group or other groups.

History: Laws 1986, ch. 22, 93; 1990 (2nd S.S.), ch. 2, 78; 1997, ch. 146, 1.



Section 52-6-20 - Deficits and insolvencies.

52-6-20. Deficits and insolvencies.

A. If the assets of a group are at any time insufficient to enable the group to discharge its legal liabilities and other obligations and to maintain the reserves required of it under the Group Self-Insurance Act, it shall forthwith make up the deficiency or levy an assessment upon its members for the amount needed to make up the deficiency.

B. In the event of a deficiency in any fund year, such deficiency shall be made up immediately, either from:

(1) surplus from a fund year other than the current fund year;

(2) administrative funds;

(3) assessment of the membership, if ordered by the group; or

(4) such alternate method as the director may approve or direct.

The director shall be notified prior to any transfer of surplus funds from one fund year to another.

C. If the group fails to assess its members or to otherwise make up such deficit within thirty days, the director shall order it to do so.

D. If the group fails to make the required assessment of its members within thirty days after the director orders it to do so, or if the deficiency is not fully made up within sixty days after the date on which such assessment is made, or within such longer period of time as may be specified by the director, the group shall be deemed to be insolvent.

E. The director shall proceed against an insolvent group in the same manner as the superintendent would proceed against an insolvent domestic insurer in this state as prescribed by the Insurance Code. The director shall have the same powers and limitations in such proceedings as are provided to the superintendent under that code, except as otherwise provided in the Group Self-Insurance Act.

F. In the event of the liquidation of a group, the director shall levy an assessment upon its members for such an amount as the director determines to be necessary to discharge all liabilities of the group, including the reasonable cost of liquidation.

History: Laws 1986, ch. 22, 94; 1990 (2nd S.S.), ch. 2, 79.



Section 52-6-21 - Monetary penalties.

52-6-21. Monetary penalties.

After notice and opportunity for a hearing, the director may impose a monetary penalty on any person or group found to be in violation of any provision of the Group Self-Insurance Act or of any rules or regulations promulgated thereunder. The monetary penalty shall not exceed one thousand dollars ($1,000) for each act or violation and shall not exceed ten thousand dollars ($10,000) in the aggregate. The amount of the monetary penalty shall be paid to the director for credit to the workers' compensation administration fund.

History: Laws 1986, ch. 22, 95; 1990 (2nd S.S.), ch. 3, 4.



Section 52-6-22 - Cease and desist orders.

52-6-22. Cease and desist orders.

A. After notice and opportunity for a hearing, the director may issue an order requiring a person or group to cease and desist from engaging in an act or practice found to be in violation of any provision of the Group Self-Insurance Act or of any rules or regulations promulgated thereunder.

B. Upon a finding, after notice and opportunity for a hearing, that any person or group has violated any cease and desist order, the director may do either or both of the following:

(1) impose a monetary penalty of not more than ten thousand dollars ($10,000) for each and every act or violation of such order not to exceed an aggregate monetary penalty of one hundred thousand dollars ($100,000); and

(2) revoke the group's certificate of approval or any insurance license held by the person.

History: Laws 1986, ch. 22, 96; 1990 (2nd S.S.), ch. 2, 80.



Section 52-6-23 - Revocation of certificate of approval.

52-6-23. Revocation of certificate of approval.

A. After notice and opportunity for a hearing, the director may revoke a group's certificate of approval if it:

(1) is found to be insolvent;

(2) fails to pay any premium tax, regulatory fee or assessment or special fund contribution imposed upon it; or

(3) fails to comply with any of the provisions of the Group Self-Insurance Act, with any rules or regulations promulgated thereunder or with any lawful order of the director within the time prescribed.

B. The director may revoke a group's certificate of approval if, after notice and opportunity for hearing, he finds that:

(1) any certificate of approval that was issued to the group was obtained by fraud;

(2) there was a material misrepresentation in the application for the certificate of approval; or

(3) the group or its administrator has misappropriated, converted, illegally withheld or refused to pay over, upon proper demand, any money that belongs to a member, an employee of a member or a person otherwise entitled to it and that has been entrusted to the group or its administrator in its fiduciary capacities.

History: Laws 1986, ch. 22, 97; 1990 (2nd S.S.), ch. 2, 81.



Section 52-6-24 - Notice and hearing; appeal.

52-6-24. Notice and hearing; appeal.

Notice and hearing required by the provisions of Sections 52-6-21, 52-6-22 and 52-6-23 NMSA 1978 shall be given and held pursuant to the applicable provisions of Chapter 59A, Article 4 NMSA 1978. A party may appeal from an order of the director made after a hearing, pursuant to Section 39-3-1.1 NMSA 1978.

History: Laws 1986, ch. 22, 98; 2003, ch. 259, 11.



Section 52-6-25 - Rules and regulations.

52-6-25. Rules and regulations.

The director may make rules and regulations necessary to implement the provisions of the Group Self-Insurance Act.

History: Laws 1986, ch. 22, 99; 1990 (2nd S.S.), ch. 2, 82.






Article 7 - Workers' Compensation Oversight Committee



Article 8 - Self-Insurers' Guarantee Fund Act

Section 52-8-1 - Short title.

52-8-1. Short title.

Sections 109 through 120 [52-8-1 through 52-8-12 NMSA 1978] of this act may be cited as the "Self-Insurers' Guarantee Fund Act".

History: Laws 1990 (2nd S.S.), ch. 2, 109.



Section 52-8-2 - Purpose.

52-8-2. Purpose.

The purpose of the Self-Insurers' Guarantee Fund Act is to provide a guarantee fund for self-insurers to protect the workers and the families of workers employed by self-insurers who become insolvent. The Self-Insurers' Guarantee Fund Act is designed to help ensure the integrity and financial health of the workers' compensation and occupational disease disablement system as it applies to self-insurers in New Mexico.

History: Laws 1990 (2nd S.S.), ch. 2, 110.



Section 52-8-3 - Definitions.

52-8-3. Definitions.

As used in the Self-Insurers' Guarantee Fund Act:

A. "benefits" means any benefits to which a worker may be entitled under the provisions of the Workers' Compensation Act [Chapter 52, Article 1 NMSA 1978], the Subsequent Injury Act or the New Mexico Occupational Disease Disablement Law [52-3-1 NMSA 1978];

B. "board" means the board of directors of the self-insurers' guarantee fund commission;

C. "commission" means the self-insurers' guarantee fund commission;

D. "director" means the director of the workers' compensation administration;

E. "fund" means the self-insurers' guarantee fund;

F. "insolvent" means that a self-insurer is unable to pay its outstanding lawful obligations as they mature in the regular course of business, as shown both by having an excess of required reserves and other liabilities over assets and by not having sufficient assets to reinsure all outstanding liabilities after paying all accrued claims owed;

G. "private employer" means an employer subject to the Workers' Compensation Act or the New Mexico Occupational Disease Disablement Law who is not a public employer or a public hospital employer;

H. "public employer" means the state of New Mexico or any of its branches, agencies, departments, boards, instrumentalities or institutions and all school districts and all political subdivisions of the state or any of their agencies, instrumentalities or institutions. "Public employer" does not include a public hospital employer;

I. "public hospital employer" means any local, county, district, city-county or other public hospital or public health-related facility, whether operating in wholly or partially owned or leased premises;

J. "self-insurer" means a private employer certified by the director as being qualified to be self-insured for workers' compensation purposes. "Self-insurer" does not include a member of a group covered by the Group Self-Insurance Act [Chapter 52, Article 6 NMSA 1978]; and

K. "worker" means an individual who is defined to be a "worker" under Section 52-1-16 NMSA 1978 or "employee" under Section 52-3-3 NMSA 1978.

History: Laws 1990 (2nd S.S.), ch. 2, 111.



Section 52-8-4 - Scope of act.

52-8-4. Scope of act.

Every private, individual certified self-insurer shall be a general member of the commission and shall comply with the provisions of the Self-Insurers' Guarantee Fund Act.

History: Laws 1990 (2nd S.S.), ch. 2, 112.



Section 52-8-5 - Self-insurers' guarantee fund commission created; organized as an independent commission; board created; administrative support.

52-8-5. Self-insurers' guarantee fund commission created; organized as an independent commission; board created; administrative support.

A. The "self-insurers' guarantee fund commission" is created as a nonprofit, independent, public corporation for the purpose of administering the Self-Insurers' Guarantee Fund Act. The commission shall not be considered either a state agency or an insurance company.

B. The commission shall have a board of directors which shall consist of five members. Four members shall represent small, medium and large employers, provided that not more than one member shall be from any single employer or industry. The director shall serve, ex officio, as the fifth member. The initial membership of the board shall include four self-insurer representatives appointed by the director. Two of the four self-insurer members originally appointed to the board shall be appointed for an initial term of two years, and two for an initial term of four years. Thereafter, except for the director, members of the board shall serve four-year terms and shall be elected by the general membership of the commission. In the event of a resignation prior to the end of a board member's term, the board shall appoint a replacement to serve the remainder of the term.

C. The workers' compensation administration shall provide office space, staff and supplies as is necessary to support the board's operation.

D. Each general member of the commission shall have one vote in determining the board membership.

History: Laws 1990 (2nd S.S.), ch. 2, 113.



Section 52-8-6 - Board powers and duties; liability.

52-8-6. Board powers and duties; liability.

A. The board may:

(1) purchase insurance or reinsurance as is necessary to insure any potential liabilities to the fund;

(2) provide for the imposition of assessments to ensure the financial stability of the fund; and

(3) adopt bylaws and rules necessary to carry out the functions of the commission.

B. Except for intentional acts or acts of gross negligence, neither board members nor general members of the commission shall be liable for their acts or omissions in the administration of the Self-Insurers' Guarantee Fund Act.

History: Laws 1990 (2nd S.S.), ch. 2, 114.



Section 52-8-7 - Guarantee fund created; assessment for funding.

52-8-7. Guarantee fund created; assessment for funding.

A. Each certified self-insurer shall contribute to a fund to be known as the "self-insurers' guarantee fund". The fund shall be used as a last resort to provide benefits to workers and the families of workers of self-insurers who become insolvent and otherwise unable to meet their financial obligations. The board shall determine, subject to approval by the director, when payments may be made from the fund and when a self-insurer becomes insolvent and otherwise unable to meet his financial obligations.

B. At the time of the initial certification, each self-insurer shall deposit in the fund an amount equal to one percent of his paid losses for the immediately preceding year or an average of the preceding three years' New Mexico paid losses, whichever is less or, in the event the self-insurer has no previous experience, an amount to be determined by the board and approved by the director.

C. After the initial contribution, each certified self-insurer shall continue to make an annual contribution, based on one percent of the previous year's paid losses, for two more years. After three years of consecutive contributions, a certified self-insurer shall no longer be required to pay additional contributions to the fund unless:

(1) the director determines that, due to the insolvency of a member of the fund, an additional assessment is necessary to make the fund actuarially sound; or

(2) the board determines the need for any special assessment to ensure the financial stability of the fund.

D. If, at any time, the fund account balance of the self-insurer exceeds one hundred fifty percent, as calculated in Subsection C of this section, the amount in excess of one hundred fifty percent shall be refunded to the insurer.

E. In computing the account balance due, a self-insurer shall be credited with past contributions, including interest earned on those contributions.

F. Each self-insurer may be required to contribute additional amounts, as determined by the board and approved by the director, to maintain the financial stability of the fund. The board shall review at least annually the fund account balance and shall assess members as appropriate to maintain an adequate fund balance. Catastrophic losses shall be accounted for by a special assessment on members as determined by the board and approved by the director.

G. The assets of the fund are the sole property of the fund; they are not the property of the self-insurers who contribute to the fund.

H. The fund shall be maintained at one or more New Mexico financial institutions as determined by the board. The fund shall not be considered public money.

History: Laws 1990 (2nd S.S.), ch. 2, 115.



Section 52-8-8 - Fund liability period for guarantee fund.

52-8-8. Fund liability period for guarantee fund.

A. The fund may be used to pay benefits to the worker or legal representative of the worker that are required of the self-insurer who becomes insolvent and otherwise unable to meet his financial obligations, provided that the injury or death occurred on or after January 1, 1992, or, in the case of an occupational disease, that the last injurious exposure occurred on or after January 1, 1992.

B. Notwithstanding the provisions of Subsection A of this section, the fund may only be used to pay benefits to an injured worker if the worker's injury occurs after the date on which the self-insurer is certified and has made a contribution to the fund.

History: Laws 1990 (2nd S.S.), ch. 2, 116.



Section 52-8-9 - Fund membership termination.

52-8-9. Fund membership termination.

A. The board may recommend to the director that a private employer be terminated as a self-insurer. The director may also terminate a self-insurer at his own initiative.

B. In the case of termination, the fund shall remain liable for future compensation for injuries and diseases to workers of the private employer that occurred prior to termination as a qualified self-insurer.

History: Laws 1990 (2nd S.S.), ch. 2, 117.



Section 52-8-10 - Withdrawal of certification; grounds.

52-8-10. Withdrawal of certification; grounds.

A. If certification of a self-insurer is withdrawn by the director, the private employer shall not be considered a self-insurer during any appeal of that determination. The private employer shall therefore obtain any necessary coverage from other sources pending resolution of the appeal.

B. Certification of a self-insurer may be withdrawn by the director in accordance with regulations he adopts. The regulations shall consider the following as grounds for termination:

(1) the employer no longer meets the requirements, financial or otherwise, of being a qualified self-insurer;

(2) the self-insurer engages in or induces workers to engage in fraudulent practices;

(3) the self-insurer fails to comply with rules and regulations of the director; or

(4) the self-insurer fails to maintain a sufficient fund balance, in which event certification shall be withdrawn effective the date that the fund balance is insufficient.

History: Laws 1990 (2nd S.S.), ch. 2, 118.



Section 52-8-11 - Rules and regulations.

52-8-11. Rules and regulations.

The director shall adopt rules and regulations that he determines are necessary or appropriate to fulfill the purposes of and implement the provisions of the Self-Insurers' Guarantee Fund Act including requiring adequate accountability of the collection and disbursement of money in the fund.

History: Laws 1990 (2nd S.S.), ch. 2, 119.



Section 52-8-12 - Regulations remain in effect; initial commission general members.

52-8-12. Regulations remain in effect; initial commission general members.

A. The regulations adopted by the director to determine whether a private employer is financially solvent and does not need insurance coverage under Section 52-1-4 NMSA 1978 shall remain in effect until superceded by regulations adopted by the director pursuant to the Self-Insurers' Guarantee Fund Act. The director may require a self-insurer to provide a bond or other suitable financial instrument.

B. The initial general members of the commission shall be private employers certified as of January 1, 1992, as being financially solvent and not needing insurance coverage under Section 52-1-4 NMSA 1978.

History: Laws 1990 (2nd S.S.), ch. 2, 120.






Article 9 - Employers Mutual Company

Section 52-9-1 - Short title.

52-9-1. Short title.

Sections 121 through 144 [52-9-1 through 52-9-24 NMSA 1978] of this act may be cited as the "Employers Mutual Company Act".

History: Laws 1990 (2nd S.S.), ch. 2, 121.



Section 52-9-2 - Findings and purpose.

52-9-2. Findings and purpose.

A. The legislature finds that the cost, service and benefits of workers' compensation and occupational disease disablement insurance are of utmost importance to the health, welfare and economic well-being of all the citizens of New Mexico. To help provide competitive workers' compensation insurance coverage, the legislature enacts the Employers Mutual Company Act.

B. The legislature finds that, based on the relative amounts of premiums paid, small and medium-sized employers who are good risks for workers' compensation and occupational disease disablement insurance nevertheless can face serious obstacles in securing insurance at reasonable rates in the private voluntary market. A primary purpose of the Employers Mutual Company Act is to create an insurance entity that will provide, consistent with sound underwriting practices, assistance and competitively priced workers' compensation and occupational disease disablement insurance to those small and medium-sized employers.

C. The legislature finds that employers of all sizes should benefit from the availability of competitively priced insurance from the employers mutual company. A purpose of the Employers Mutual Company Act is to create an insurance entity that will provide assistance and competitively priced workers' compensation and occupational disease disablement insurance to all employers; provided, however, that priority attention is reserved for small and medium-sized employers.

D. The legislature finds that workers' compensation and occupational disease disablement insurance premiums and costs are at a critically high level that threatens the health of New Mexico's economy. A purpose of the Employers Mutual Company Act is to improve and stimulate the state's economy, including critical industries relating to oil and gas production in the state. The legislature further finds that improving the workers' compensation and occupational disease disablement system in New Mexico by creating the employers mutual company will enhance the performance of industries relating to oil and gas production and increase severance tax revenues. For these reasons, the legislature finds investment of the severance tax permanent fund in revenue bonds issued by the employers mutual company is a prudent investment and provides adequate legal consideration for the state.

E. The legislature finds a serious lack of relevant data based on New Mexico experience alone that can be used to assess the impact of workers' compensation and occupational disease disablement laws in the state. A purpose of the Employers Mutual Company Act is to generate data on New Mexico experience alone to assess more accurately the performance of New Mexico's workers' compensation and occupational disease disablement system and the impact of New Mexico's laws.

History: Laws 1990 (2nd S.S.), ch. 2, 122.



Section 52-9-3 - Definitions.

52-9-3. Definitions.

As used in the Employers Mutual Company Act:

A. "benefits" means any benefits to which a worker may be entitled under the provisions of the Workers' Compensation Act [Chapter 52, Article 1 NMSA 1978], the Subsequent Injury Act and the New Mexico Occupational Disease Disablement Law [52-3-1 NMSA 1978];

B. "board" means the board of directors of the employers mutual company created under the Employers Mutual Company Act;

C. "claim" means the assertion by or on behalf of a worker of a right to benefits;

D. "company" means the employers mutual company created and authorized under the Employers Mutual Company Act;

E. "director" or "member" means a member of the board;

F. "president" means the president of the employers mutual company; and

G. "worker" means an individual who is included in the definition of "worker" under Section 52-1-16 NMSA 1978 or "employee" under Section 52-3-3 NMSA 1978.

History: Laws 1990 (2nd S.S.), ch. 2, 123.



Section 52-9-4 - Employers mutual company created; organized as a domestic mutual insurance company.

52-9-4. Employers mutual company created; organized as a domestic mutual insurance company.

The "employers mutual company" is created as a nonprofit, independent, public corporation for the purpose of insuring employers against the risk of liability for payment of benefits claims to workers. The company shall be organized as a domestic mutual insurance company and shall be domiciled in a class A county.

History: Laws 1990 (2nd S.S.), ch. 2, 124.



Section 52-9-5 - Company's board of directors; appointment; powers.

52-9-5. Company's board of directors; appointment; powers.

A. The company's board of directors shall consist of the president and eight members appointed or elected as provided in this section.

B. Each director shall hold office until a successor is appointed or elected and begins service on the board.

C. The governor shall appoint, with the consent of the senate, the initial eight directors of the board, and they shall then appoint the president, who shall be the ninth member of the board.

D. After the governor appoints the initial eight directors of the board, those directors shall determine by lot their initial terms, which shall be two directors for two years, three directors for four years and three directors for six years. Thereafter, each director shall be appointed or elected to a six-year term. At the expiration of the terms of the two initial directors whose terms are two years, the governor shall appoint one director and the policyholders shall elect one director for full six-year terms. At the expiration of the terms of the three initial directors whose terms are four years, the governor shall appoint two directors and the policyholders shall elect one director for full six-year terms. At the expiration of the terms of the three initial directors whose terms are six years, the governor shall appoint two directors and the policyholders shall elect one director for full six-year terms. Thereafter, as vacancies arise, directors shall be appointed or elected so that at all times five directors shall be appointed by the governor and three directors shall be elected by the company's policyholders in accordance with provisions determined by the board.

E. The governor shall not remove a director he appoints unless the removal is approved by a two-thirds vote of the members of the senate.

F. At all times, two of the governor's appointees to the board shall be public members who have general expertise in workers' compensation, but they shall not be employed by or represent policyholders of the company. Of the remaining six appointed or elected board members, excluding the company president, three directors shall be managers or represent the management of policyholders of the company and three directors shall be nonmanagement employees or represent the nonmanagement employees of policyholders of the company, subject to the following restrictions:

(1) at least two of the three directors who are managers or represent the management of policyholders of the company shall be from or represent private, for-profit enterprises;

(2) at least five members of the board, including the president, shall be knowledgeable in investments and economics;

(3) no member of the board shall represent or be an employee or member of the board of directors of an insurance company;

(4) no two members of the board shall be employed by or represent the same company or institution;

(5) no more than two members of the board shall be employed by or represent a governmental entity; and

(6) any director who has served a full six-year term shall not be eligible for another term until one year after the end of his term.

The provisions of this subsection that apply to managers or representatives of management and nonmanagement employees or representatives of nonmanagement employees of policyholders shall, in the case of the governor's initial director appointments, apply instead to the management and nonmanagement employees of any employer in the state.

G. The board shall annually elect a chairman from among its members and shall elect those other officers it determines necessary for the performance of its duties.

H. The power to set the policies and procedures for the company is vested in the board. The board may perform all acts necessary or appropriate to exercise that power. The board shall have the same power, authority and jurisdiction as that authorized by law for the governing body of a private insurance carrier. The board shall, consistent with sound underwriting practices, seek to provide priority assistance and competitively priced workers' compensation and occupational disease and disablement insurance to small and medium-sized employers who are good risks for that insurance.

I. Directors' compensation shall be set by the board but shall be limited so that total compensation and reimbursement for expenses incurred as a director, except for the president, do not exceed two thousand five hundred dollars ($2,500) for each director annually.

History: Laws 1990 (2nd S.S.), ch. 2, 125; 1991, ch. 134, 1.



Section 52-9-6 - Board; directors as appointed public officials of state; excluded from personal liability.

52-9-6. Board; directors as appointed public officials of state; excluded from personal liability.

Directors are appointed public officials of the state while carrying out their duties and activities under the Employers Mutual Company Act. The directors and the employees of the company are not liable personally, either jointly or severally, for any debt or obligation created or incurred by the company or for any act performed or obligation entered into in an official capacity when done in good faith, without intent to defraud and in connection with the administration, management or conduct of the company or affairs relating to it.

History: Laws 1990 (2nd S.S.), ch. 2, 126.



Section 52-9-7 - President.

52-9-7. President.

The company is under the administrative control of the president. He shall be in charge of the day-to-day operation and management of the company. The board shall appoint the president, and he shall serve at the pleasure of the board. He shall receive compensation as set by the board. The president shall have proven successful experience as an executive at the general management level in the insurance, or self-insurance, business.

History: Laws 1990 (2nd S.S.), ch. 2, 127.



Section 52-9-8 - Exclusion of state's liability.

52-9-8. Exclusion of state's liability.

The state shall not be liable for any obligations incurred by the company.

History: Laws 1990 (2nd S.S.), ch. 2, 128.



Section 52-9-9 - Use of company assets.

52-9-9. Use of company assets.

The assets of the company shall be applicable to the payment of losses sustained on account of insurance issued by it and to the payment of salaries, dividends as provided in Sections 131 and 132 [52-9-11 and 52-9-12 NMSA 1978] of this act and other expenses.

History: Laws 1990 (2nd S.S.), ch. 2, 129.



Section 52-9-10 - Company to be competitive; safety incentives and penalties; loss control, case management and utilization review.

52-9-10. Company to be competitive; safety incentives and penalties; loss control, case management and utilization review.

A. The company shall be competitive with other insurers of workers' compensation and occupational disease disablement insurance. It is the expressed intent of the legislature that the company shall ultimately become self-supporting. For that purpose, loss experience and expense shall be ascertained, and dividends, credits or rate deviations may be made, as provided in the Employers Mutual Company Act. In order to control costs, the company shall provide as many of its services in-house as practicable.

B. The company shall be liable to the same extent as any private insurance company for the payments that are required to be made under Chapter 59A, Article 43 NMSA 1978 to protect against the insolvency of any other insurer of workers' compensation or occupational disease disablement. Likewise, the company shall receive the same benefits under those provisions as any other insurer of workers' compensation or occupational disease disablement.

C. The company shall provide necessary assistance to its policyholders regarding workplace safety. The company may reward or penalize policyholders depending upon their participation in workplace safety programs, actual loss reduction and safety performance. The company shall notify its policyholders of all safety services provided at the time of issuance or renewal of a policy.

D. The company shall provide its policyholders with loss-control services to prevent accidents from occurring, case management review to monitor the status, progress and appropriateness of each claim filed and to help workers return to work, and utilization review to determine the appropriateness of medical services charged.

History: Laws 1990 (2nd S.S.), ch. 2, 130.



Section 52-9-11 - Annual accountings; possible dividends and credits.

52-9-11. Annual accountings; possible dividends and credits.

The incurred loss experience and expense of the company shall be ascertained each year. If there is an excess of assets over liabilities, necessary reserves and a reasonable surplus for the catastrophe hazard, then a cash dividend may be declared to or a credit allowed to an employer who has been insured with the company in accordance with criteria approved by the board, which may account for the employer's safety record and performance.

History: Laws 1990 (2nd S.S.), ch. 2, 131.



Section 52-9-12 - Amount of dividends or credits.

52-9-12. Amount of dividends or credits.

The cash dividend or credit to an employer shall be an amount that the board in its discretion considers appropriate.

History: Laws 1990 (2nd S.S.), ch. 2, 132.



Section 52-9-13 - Ability of company to transact workers' benefits insurance.

52-9-13. Ability of company to transact workers' benefits insurance.

Effective no later than January 1, 1992, the company shall transact insurance business to provide coverage for workers' benefits and employers' liability.

History: Laws 1990 (2nd S.S.), ch. 2, 133.



Section 52-9-14 - Investment counsel.

52-9-14. Investment counsel.

The company may retain an independent investment counsel. The board shall periodically review and appraise the investment strategy being followed and the effectiveness of such services. Any investment counsel retained or hired shall report at least once a month to the board on investment results and related matters.

History: Laws 1990 (2nd S.S.), ch. 2, 134.



Section 52-9-15 - Powers of company.

52-9-15. Powers of company.

The company may:

A. insure any New Mexico employer for workers' compensation and employer's liability coverage to the same extent as any other insurer;

B. indemnify a New Mexico employer against his liability for workers' compensation and employer's liability coverage under the laws of any other state for New Mexico employees temporarily working outside this state if the company insures the employer's workers who work within this state;

C. sue and be sued in all actions arising out of any act or omission in connection with its business or affairs;

D. enter into any contracts or obligations relating to the company that are authorized or permitted by law;

E. issue revenue bonds as authorized pursuant to the Employers Mutual Company Act;

F. invest and reinvest money belonging to the company as provided in the Employers Mutual Company Act; and

G. conduct all business and affairs and perform all acts in carrying out its function whether or not specifically designated in the Employers Mutual Company Act.

History: Laws 1990 (2nd S.S.), ch. 2, 135.



Section 52-9-16 - Powers of president.

52-9-16. Powers of president.

In conducting the business and affairs of the company, the president may, subject to restrictions imposed by the board, carry out the policies and procedures established by the board and may:

A. enter into contracts of workers' compensation and employer's liability insurance;

B. sell annuities covering workers' compensation and employer's liability insurance;

C. decline to insure any risk that does not meet the minimum underwriting standards established by the board;

D. reinsure any risk or a part of a risk;

E. cause the payrolls or other operations of employers applying for insurance to the company to be inspected and audited;

F. make rules for the settlement of claims against the company;

G. contract, on the same basis as insurers, with health care providers, as defined in Section 52-4-1 NMSA 1978, for the treatment and care of workers entitled to benefits from the company;

H. make safety inspections of risks and furnish advisory services to employers on safety and health measures;

I. act for the company in collecting and disbursing money necessary to administer the company and conduct its business;

J. sign contracts and incur obligations, including revenue bonds, on behalf of the company;

K. perform all acts necessary to exercise power, authority or jurisdiction over the company to discharge its functions and fulfill its responsibilities, including the establishment of premium rates; and

L. conduct all business and affairs and perform all acts in carrying out his duties whether or not specifically designated in the Employers Mutual Company Act.

History: Laws 1990 (2nd S.S.), ch. 2, 136.



Section 52-9-17 - Company audit.

52-9-17. Company audit.

The board shall cause an annual audit of the books of accounts, funds and securities of the company to be made by a competent and independent firm of certified public accountants, the cost of the audit to be a charge against the company. A copy of the audit report shall be filed with the superintendent of insurance and the president. The audit shall be open to the public for inspection.

History: Laws 1990 (2nd S.S.), ch. 2, 137.



Section 52-9-18 - Company assets.

52-9-18. Company assets.

In addition to other provisions of law governing regulation of insurance companies, if the superintendent of insurance finds that the company does not own assets at least equal to all liabilities and required reserves together with the minimum basic surplus and free surplus required of a mutual casualty insurer by the Insurance Code, or that its condition is such as to render the continuance of its business hazardous to the public or to the holders of its policies or certificates of insurance, the superintendent shall:

A. notify the president and chairman of the board of that determination;

B. furnish the company with a written list of the superintendent's recommendations to abate the determination; and

C. notify the governor, the president pro tempore of the senate, the speaker of the house of representatives and the legislative finance committee of the recommendations of the superintendent and any actions taken in response by the company.

History: Laws 1990 (2nd S.S.), ch. 2, 138.



Section 52-9-19 - Money and property of the company.

52-9-19. Money and property of the company.

All premiums and other money paid to the company, all property and securities acquired through the use of money belonging to the company and all interest and dividends earned upon money belonging to the company and deposited or invested by the company are the sole property of the company and shall be used exclusively for the operation and obligations of the company. The money of the company is not state money. The property of the company is not state property.

History: Laws 1990 (2nd S.S.), ch. 2, 139.



Section 52-9-20 - No state appropriation.

52-9-20. No state appropriation.

The company shall not receive any state appropriation.

History: Laws 1990 (2nd S.S.), ch. 2, 140.



Section 52-9-21 - Exemption from and applicability of certain laws.

52-9-21. Exemption from and applicability of certain laws.

The company shall not be considered a state agency for any purpose. This includes exempting the company from all state personnel, salary and procurement statutes, rules and regulations. The insurance operations of the company are subject to all of the applicable provisions of the Insurance Code in the same manner as those provisions apply to a private insurance company. The company is subject to the same tax liabilities and assessments as a private insurance company.

History: Laws 1990 (2nd S.S.), ch. 2, 141.



Section 52-9-22 - Marketing.

52-9-22. Marketing.

A. Pursuant to rules adopted by the board, the company, private independent insurance agents licensed to sell workers' compensation insurance in New Mexico and any insurance association acting as a general agent, provided the association has at least one hundred members, may sell insurance coverage for the company. The board shall establish a standard agency contract for any insurance association acting as a general agent with which the board contracts. The board shall adopt a schedule of commissions that the company will pay to any qualified independent insurance agent or association.

B. The marketing representatives employed directly by the company shall obtain a license from the superintendent of insurance. The marketing representatives employed directly by the company shall not be licensed to sell any type of insurance other than workers' compensation or occupational disease disablement insurance.

History: Laws 1990 (2nd S.S.), ch. 2, 142.



Section 52-9-23 - Annual report.

52-9-23. Annual report.

The president shall submit an annual, independently audited report, in accordance with procedures governing annual reports adopted by the national association of insurance commissioners, by October 1 of each year to the governor, the legislative finance committee and any other appropriate legislative committee indicating the business done by the company during the previously completed fiscal year and containing a statement of the resources and liabilities of the company. The report shall include:

A. the volume of premiums insured through the company and its share of the workers' benefits market in the state;

B. the percent division of the premium dollars among various types of benefit payments and administrative costs for policies and claims under the company;

C. the average rate of return enjoyed by the company on invested assets;

D. recommendations concerning desired changes in the company to promote its prompt and efficient administration of policies and claims;

E. recommendations to the legislature and the governor regarding the continued operation of the company; and

F. any other information the president deems appropriate.

History: Laws 1990 (2nd S.S.), ch. 2, 143.



Section 52-9-24 - Loan fund created.

52-9-24. Loan fund created.

There is hereby created in the state treasury a fund to be known as the "employers mutual company loan fund".

History: Laws 1990 (2nd S.S.), ch. 2, 144.



Section 52-9-25 - Authorization to issue revenue bonds.

52-9-25. Authorization to issue revenue bonds.

A. In order to provide funds for the continued development and operation of the employers mutual company, the board of directors of the company is authorized to issue revenue bonds from time to time, in a principal amount outstanding not to exceed ten million dollars ($10,000,000) at any given time, payable solely from premiums received from insurance policies and other revenues generated by the company.

B. The board may issue bonds to refund other bonds issued pursuant to this section.

C. The bonds shall have a maturity of no more than ten years from the date of issuance. The board of directors of the employers mutual company shall determine all other terms, covenants and conditions of the bonds; provided, however, that the bonds may provide for prepayment in part or in full of the balance due at any time without penalty, and the company shall not make any prepayments until it has established adequate reserves for the risks it has insured and has received approval from the superintendent of insurance for the proposed prepayment.

D. The bonds shall be executed with the manual or facsimile signature of the president of the employers mutual company or the chairman of the board of directors of the company and attested by an other member of the board. The bonds may bear the seal, if any, of the company.

E. The proceeds of the bonds and the earnings on those proceeds are appropriated to the board of directors of the employers mutual company for the development and operation of the employers mutual company, to pay expenses incurred in the preparation, issuance and sale of the bonds, to pay any obligations relating to the bonds and the proceeds of the bonds under the federal Internal Revenue Code of 1986, as amended, and for any other lawful purpose.

F. The bonds may be sold either at a public sale or at a private sale to the state investment officer or to the state treasurer. If the bonds are sold at a public sale, the notice of sale and other procedures for the sale shall be as determined by the president or the board of directors of the employers mutual company.

G. This section is full authority for the issuance and sale of the bonds, and the bonds shall not be invalid for any irregularity or defect in the proceedings for their issuance and sale and shall be incontestable in the hands of bona fide purchasers or holders of the bonds for value.

H. An amount of money from the sources specified in Subsection A of this section sufficient to pay the principal of and interest on the bonds as they become due in each year shall be set aside, and is hereby pledged, for the payment of the principal and interest on the bonds.

I. The bonds shall be legal investments for any person or board charged with the investment of public funds and may be accepted as security for any deposit of public money, and the bonds and interest thereon are exempt from taxation by the state and any political subdivision or agency of the state.

J. The bonds shall be payable by the employers mutual company, which shall keep a complete record relating to the payment of the bonds.

History: Laws 1990 (2nd S.S.), ch. 3, 7; 1992, ch. 24, 1.






Article 10 - Release of Medical Records

Section 52-10-1 - Release of medical records.

52-10-1. Release of medical records.

A. A health care provider shall immediately release to a worker, that worker's employer, that employer's insurer, the appropriate peer review organization or the health care selection board all medical records, medical bills and other information concerning any health care or health care service provided to the worker, upon either party's written request to the health care provider for that information. Except for those records that are directly related to any injuries or disabilities claimed by a worker for which that worker is receiving benefits from his employer, the request shall be accompanied by a signed authorization for that request by the worker.

B. An employer or worker shall not be required to continue to pay any health care provider who refuses to comply with Subsection A of this section.

History: Laws 1990 (2nd S.S.), ch. 2, 90.









Chapter 53 - Corporations

Article 1 - State Corporation Commission



Article 2 - Fees and Miscellaneous Corporation Law

Section 53-2-1 - Fees of secretary of state.

53-2-1. Fees of secretary of state.

A. For filing documents and issuing certificates, the secretary of state shall charge and collect for:

(1) filing articles of incorporation and issuing a certificate of incorporation, a fee of one dollar ($1.00) for each one thousand shares of the total amount of authorized shares, but in no case less than one hundred dollars ($100) or more than one thousand dollars ($1,000);

(2) filing articles of amendment and issuing a certificate of amendment increasing the total amount of authorized shares or filing restated articles of incorporation and issuing a restated certificate of incorporation increasing the total amount of authorized shares, a fee equal to the difference between the fee computed at the rate set forth in Paragraph (1) of this subsection upon the total amount of authorized shares, including the proposed increase, and the fee computed at the rate set forth in Paragraph (1) of this subsection upon the total amount of authorized shares, excluding the proposed increase, but in no case less than one hundred dollars ($100) or more than one thousand dollars ($1,000);

(3) filing articles of amendment and issuing a certificate of amendment not involving an increase in the total amount of authorized shares or filing restated articles of incorporation and issuing a restated certificate of incorporation not involving an increase in the total amount of authorized shares, a fee of one hundred dollars ($100);

(4) filing articles of merger, consolidation or exchange and issuing a certificate of merger or consolidation or exchange, a fee equal to the difference between the fee computed at the rate set forth in Paragraph (1) of this subsection upon the total amount of authorized shares in the articles of merger or consolidation in excess of the total amount of authorized shares of the corporations merged or consolidated or upon the amount of the shares exchanged, but in no case less than two hundred dollars ($200) or more than one thousand dollars ($1,000);

(5) filing an application to reserve a corporate name or filing a notice of transfer of a reserved corporate name, a fee of twenty-five dollars ($25.00);

(6) filing a statement of a change of address of the registered office or change of the registered agent, or both, a fee of twenty-five dollars ($25.00);

(7) filing an agent's statement of change of address of registered agent, a fee of twenty-five dollars ($25.00);

(8) filing a statement of the establishment of a series of shares, a fee of one hundred dollars ($100);

(9) filing a statement of reduction of authorized shares, a fee of one hundred dollars ($100);

(10) filing a statement of intent to dissolve, a statement of revocation of voluntary dissolution proceedings or articles of dissolution, a fee of fifty dollars ($50.00);

(11) filing an application of a foreign corporation for an amended certificate of authority to transact business in this state and issuing an amended certificate of authority, a fee of fifty dollars ($50.00);

(12) filing a copy of articles of merger or conversion of a foreign corporation holding a certificate of authority to transact business in this state not increasing the total amount of authorized shares, a fee of two hundred dollars ($200);

(13) filing an application for a certificate of authority of a foreign corporation and issuing to it a certificate of authority, a fee of one dollar ($1.00) for each one thousand shares of the total number of authorized shares represented in this state, but in no case less than two hundred dollars ($200) or more than one thousand dollars ($1,000);

(14) filing articles of merger or consolidation increasing the total amount of authorized shares that the surviving or new corporation is authorized to issue in excess of the aggregate number of shares that the merging or consolidating domestic and foreign corporations authorized to transact business in this state had authority to issue, a fee of one dollar ($1.00) for each one thousand shares of the increase in the total amount of authorized shares represented in this state, but in no case less than two hundred dollars ($200) or more than one thousand dollars ($1,000);

(15) filing an application for withdrawal of a foreign corporation and issuing a certificate of withdrawal, a fee of fifty dollars ($50.00);

(16) filing a corporate report and filing a supplemental report, a fee of twenty-five dollars ($25.00);

(17) filing any other statement, corrected document or report of a domestic or foreign corporation, a fee of twenty-five dollars ($25.00);

(18) issuing a certificate of good standing and compliance, a fee of fifty dollars ($50.00); and

(19) issuing a letter of reinstatement of a domestic or foreign corporation, a fee of two hundred dollars ($200).

B. The secretary of state shall also charge and collect for furnishing copies of any document, instrument or paper relating to a corporation a fee of:

(1) ten dollars ($10.00) for an uncertified copy of documents, instruments or papers; and

(2) twenty-five dollars ($25.00) for a certified copy of documents, instruments or papers.

C. As used in this section:

(1) "total amount of authorized shares" means all shares of stock that the corporation is authorized to issue; and

(2) "number of authorized shares represented in this state" means the proportion of a corporation's total amount of authorized shares that the sum of the value of its property located in this state and the gross amount of business transacted by it or from places of business in this state bears to the sum of the value of all of its property, wherever located, and the gross amount of its business, wherever transacted, as determined from information contained in its application for a certificate of authority to transact business in this state.

D. The secretary of state shall also charge and collect fees, according to a fee schedule approved by the department of finance and administration, for the provision of services requested by persons, agencies and entities dealing with the secretary.

E. The secretary of state may adopt rules establishing reasonable fees for the following services rendered in connection with a service required or permitted to be rendered pursuant to a provision of Chapter 53 NMSA 1978:

(1) an expedited service;

(2) the handling of checks, drafts, credit or debit cards or other means of payment upon adoption of rules authorizing their use, for which sufficient funds are not on deposit; and

(3) the handling of credit cards and debit cards.

F. Amounts collected for the handling of credit cards and debit cards are appropriated to the secretary of state for the purpose of defraying the expense of providing the service. At the end of a fiscal year, those amounts shall not revert to the general fund.

History: 1953 Comp., 51-12-1, enacted by Laws 1975, ch. 65, 1; 1977, ch. 103, 1; 1983, ch. 304, 1; 1988, ch. 93, 1; 1993, ch. 311, 1; 1994, ch. 67, 1; 2001, ch. 200, 9; 2003, ch. 318, 2; 2015, ch. 66, 1.



Section 53-2-2 - Authority to make refunds.

53-2-2. Authority to make refunds.

In response to a written claim for a refund for overpayment of a fee collected by the commission [secretary of state] pursuant to Section 53-2-1 NMSA 1978, the commission [secretary of state] or its delegate may authorize the refund to a corporation, a foreign corporation or a person of any amount determined by the commission [secretary of state] or its delegate to have been erroneously paid to the commission [secretary of state].

History: 1953 Comp., 51-12-1.1, enacted by Laws 1977, ch. 103, 2.



Section 53-2-3 - Disposition of fees.

53-2-3. Disposition of fees.

Except as otherwise provided by law, the secretary of state shall turn over to the state treasurer the fees collected under the provisions of Chapter 53, Article 2 NMSA 1978 in the manner required by law. The secretary is not responsible for a fraudulent or worthless check, draft, warrant, order or other means of payment accepted in good faith for the payment of a fee or on behalf of a corporation, but the secretary may deduct the fee from money held to be paid into the state treasury. If a fraudulent or worthless check, draft, warrant or order is not made good immediately, it is the duty of the attorney general, as soon as the facts are made known to the attorney general, to institute suit against the corporation and, if sent by the incorporators, its incorporators in the name of the state for the recovery of the amount of the check, draft, warrant, order or other means of payment, and protest fees and costs of the action shall be assessed against the defendant.

History: Laws 1905, ch. 79, 120; Code 1915, 1004; Laws 1917, ch. 112, 8; C.S. 1929, 32-224; 1941 Comp., 54-1002; 1953 Comp., 51-12-2; 2001, ch. 200, 10; 2015, ch. 66, 2.



Section 53-2-3.1 - Fees of secretary of state; dishonored check; civil penalty; suspension of future filings.

53-2-3.1. Fees of secretary of state; dishonored check; civil penalty; suspension of future filings.

A. In addition to any penalties, fees or costs incurred pursuant to the provisions of Section 53-2-3 NMSA 1978, any person who pays a fee, tax, penalty or interest by check to the secretary of state and which check is dishonored upon presentation is liable to the secretary for such fee, tax, penalty or interest, together with a civil penalty of twenty dollars ($20.00) for each such check.

B. The secretary of state shall not accept for filing any document, instrument or paper from a person that is liable to the secretary for a fee, tax, penalty, interest or civil penalty until the liability is discharged.

History: 1978 Comp., 53-2-3.1, enacted by Laws 1979, ch. 179, 1; 1993, ch. 311, 2; 2015, ch. 66, 3.



Section 53-2-4 - Corporations; compilation.

53-2-4. Corporations; compilation.

The public regulation commission [secretary of state] shall compile annually from the records of its office a complete list, in alphabetical order, of the original and amended certificates of incorporation filed during the preceding year, together with the location of the principal office in this state of the corporations affected, the name of the agent in charge, the amount of the authorized capital stock, the amount of stock with which business is to be commenced, the date of filing the certificate and the period for which the corporation is to continue.

History: Laws 1905, ch. 79, 123; Code 1915, 1007; C.S. 1929, 32-227; 1941 Comp., 54-1004; 1953 Comp., 51-12-4; Laws 1983, ch. 304, 2; 2001, ch. 200, 11.



Section 53-2-5 - Mutual associations; creation of capital stock.

53-2-5. [Mutual associations; creation of capital stock.]

The members of any mutual association, heretofore or hereafter incorporated, may provide for and create a capital stock of such corporation, upon the consent in writing of all the members of the corporation, and may provide for the payment of such stock, and fix and prescribe the rights and privileges of the stockholders therein.

History: Laws 1905, ch. 79, 122; Code 1915, 1006; C.S. 1929, 32-226; 1941 Comp., 54-1005; 1953 Comp., 51-12-5.



Section 53-2-6 - Life insurance on directors, officers, agents and employees; evidence of authority for corporate action.

53-2-6. [Life insurance on directors, officers, agents and employees; evidence of authority for corporate action.]

Whenever a corporation, organized under the laws of this state, has heretofore caused or shall hereafter cause to be insured the life of any director, officer, agent or employee, and whenever such corporation is named as a beneficiary in or assignee of any policy of life insurance, due authority to effect, assign, release, relinquish, convert, surrender, change the beneficiary, or to take any other or different action with reference to such insurance, shall be sufficiently evidenced to the insurance company by a written statement to that effect, signed by the president and the secretary or other corresponding officer of such corporation, under its corporate seal. Such statement shall be binding upon such corporation and shall protect the insurance company concerned in any act done or suffered by it upon the faith thereof without further inquiry into the validity of the corporate authority or the regularity of the corporate proceedings.

No person shall be disqualified, by reason of interest in the subject matter, from acting as a director or as a member of the executive committee of such corporation on any corporate act touching such insurance.

History: Laws 1927, ch. 33, 1; C.S. 1929, 32-1101; 1941 Comp., 54-217; 1953 Comp., 51-2-17; recompiled as 1953 Comp., 51-12-9 by Laws 1967, ch. 87, 4.



Section 53-2-7 - Amendments by corporations formed under other acts.

53-2-7. Amendments by corporations formed under other acts.

Any corporation organized under any general or special act of the territory or state of New Mexico, including railroad, telegraph and express companies, building and loan associations, banks and savings banks, trust companies, land and irrigation companies and other corporations possessing the right to take and condemn lands, may increase or decrease its capital stock, change its name, the par value of the shares of its capital stock or the location of its principal office in or out of this state, extend its corporate existence and fix any method of altering its by-laws [bylaws] permitted by the Business Corporation Act [Chapter 53, Articles 11 through 18 NMSA 1978]. Any corporation organized under Laws 1878, Chapter 1 [63-1-1 through 63-1-8 NMSA 1978], may extend its corporate existence in the manner prescribed in the Business Corporation Act. Any corporation except a corporation exercising the right of eminent domain may, in the same manner, relinquish one or more branches of its business to such branches as might have been inserted in its original certificate of incorporation; provided, however, that original articles of incorporation of railroad corporations, and articles of incorporation and consolidation of railroad corporations incorporated or consolidated under the laws of the territory or state of New Mexico, or under the laws of the territory or state and any other state or states, or any such articles which may have heretofore been amended, may be amended or further amended by providing that the term of corporate existence of the corporation shall be perpetual.

History: Laws 1905, ch. 79, 31; Code 1915, 915; Laws 1915, ch. 76, 1; C.S. 1929, 32-132; Laws 1937, ch. 84, 1; 1941 Comp., 54-221; Laws 1947, ch. 29, 1; 1953 Comp., 51-2-21; recompiled as 1953 Comp., 51-12-10 by Laws 1967, ch. 87, 5.



Section 53-2-8 - No stockholder's liability; separate class of corporation.

53-2-8. No stockholder's liability; separate class of corporation.

No stockholder's liability for unpaid stock shall attach to stock issued by a corporation pursuant to this section if, at the time of filing the certificate of incorporation, a separate certificate is signed and executed in the same manner as the certificate of incorporation, declaring that there is no stockholder's liability on account of stock issued, and is filed in the office of the public regulation commission [secretary of state] together with the certificate of incorporation. The separate certificate shall be certified and recorded in the office of the county clerk, and both the certificate of incorporation and the certificate of nonliability of stockholders shall be published as provided in this section. This section does not apply to any of the provisions for the issuance of stock and fixing liability and the means of enforcing liability upon the same contained in any other law, but is a separate provision creating a separate class of corporations. Each corporation taking advantage of the provisions of this section must add to its corporate name in the certificate of incorporation, in every other certificate, report or record required by law and in every contract or other corporate instrument, the words "no stockholder's liability". No corporation shall be organized under this section after December 31, 1967.

History: Laws 1905, ch. 79, 23; Code 1915, 907; Laws 1917, ch. 112, 4; C.S. 1929, 32-124; 1941 Comp., 54-309; 1953 Comp., 51-3-9; recompiled as 1953 Comp., 51-12-11 by Laws 1967, ch. 87, 6; 2001, ch. 200, 12.



Section 53-2-9 - Validation of unsealed instruments.

53-2-9. Validation of unsealed instruments.

All instruments executed prior to the effective date of this section by a corporation are confirmed and validated notwithstanding the lack of a seal required by law. These instruments have the same effect as if they were properly sealed at the time of execution, and any records of copies shall be received in evidence the same as properly sealed originals.

History: 1953 Comp., 51-12-12, enacted by Laws 1967, ch. 87, 7.



Section 53-2-10 - Private remedy.

53-2-10. Private remedy.

A. Any person who suffers any loss of money or property as a result of being designated a director of a corporation without giving his consent may bring an action against the designating corporation to recover actual damages or one thousand dollars ($1,000), whichever is greater.

B. The court may award attorneys' fees and costs to the party injured as a result of the director designation if he prevails. The court may award attorneys' fees to the corporation charged if the court finds that the action brought against the corporation was groundless.

C. The relief provided in this section is in addition to remedies otherwise available against the same conduct under the common law or other statutes of this state.

History: Laws 1991, ch. 170, 1; 1993, ch. 318, 5.



Section 53-2-11 - Electronic filing and certification of documents; use of electronic payment of fees.

53-2-11. Electronic filing and certification of documents; use of electronic payment of fees.

A. The public regulation commission [secretary of state] may adopt rules permitting the electronic filing of documents, including original documents, and the certification of electronically filed documents when filing or certification is required or permitted pursuant to a provision of Chapter 53 NMSA 1978. The rules shall provide for the appropriate treatment of electronic filings for the purposes of satisfying requirements for original documents or copies and shall provide the requirements for signature with respect to electronic filings. As used in this section "electronic filing" means filing by facsimile, email or other electronic transmission. If the commission [secretary of state] accepts the filing of a document by electronic transmission, it may accept for filing a document containing a copy of a signature, however made.

B. The public regulation commission [secretary of state] may accept a credit or debit card, in lieu of cash or check, or other means of payment specified in its rules, as payment of a fee pursuant to a provision of Chapter 53 NMSA 1978. The commission [secretary of state] shall determine those credit or debit cards or other means of payment that may be accepted for payment.

History: Laws 2001, ch. 200, 13.






Article 3 - Franchise Tax

Section 53-3-1 to 53-3-6 - Recompiled.

53-3-1 to 53-3-6. Recompiled.



Section 53-3-8 - Recompiled.

53-3-8. Recompiled.






Article 4 - Cooperative Associations

Section 53-4-1 - Definitions.

53-4-1. Definitions.

Unless the subject matter or context requires otherwise, wherever used herein [Chapter 53, Article 4 NMSA 1978]:

A. "association" means a group enterprise legally incorporated hereunder, and shall be deemed to be a nonprofit corporation;

B. "member" means not only a member in a nonshare association but also a member in a share association;

C. "net savings" means the total income of an association minus the costs of operation;

D. "interest-dividends" means the return on share or membership capital which is limited in accordance with the provisions of Section 22 [53-4-22 NMSA 1978] herein;

E. "savings returns" means the amount returned to the patrons in proportion to their patronage in accordance with the provisions of Section 31 [53-4-31 NMSA 1978] herein;

F. "cooperative basis" as applied to any incorporated or unincorporated group not organized hereunder means:

(1) that each member has one vote and only one vote except as may be altered in the articles or by-laws [bylaws] by provision for voting by member organizations;

(2) that the maximum rate at which any return is paid on share or membership capital is limited;

(3) that the allocation or distribution of net savings after payment, if any, of said limited return on capital and after making provision for such separate funds as may be required or specially permitted by statute, articles or by-laws [bylaws], is made to member patrons, or to all patrons, in proportion to their partonage [patronage].

History: Laws 1939, ch. 164, 1; 1941 Comp., 54-1401; 1953 Comp., 51-15-1.



Section 53-4-1.1 - Short title.

53-4-1.1. Short title.

Chapter 53, Article 4 NMSA 1978 may be cited as the "Cooperative Association Act".

History: Laws 2001, ch. 200, 14.



Section 53-4-2 - Who may incorporate.

53-4-2. Who may incorporate.

Any five or more natural persons or two or more associations may incorporate hereunder.

History: Laws 1939, ch. 164, 2; 1941 Comp., 54-1402; 1953 Comp., 51-15-2.



Section 53-4-3 - Purposes.

53-4-3. Purposes.

An association may be incorporated hereunder to engage in any one or more lawful mode or modes of acquiring, selling, producing, building, operating, manufacturing, furnishing, exchanging or distributing any type or types of property, commodities, goods or services, and for the transaction of any lawful business.

History: Laws 1939, ch. 164, 3; 1941 Comp., 54-1403; 1953 Comp., 51-15-3.



Section 53-4-4 - Powers.

53-4-4. Powers.

An association shall have the capacity to act possessed by natural persons and the authority to do anything required or permitted herein and also:

A. to continue as a corporation for the time specified in its articles;

B. to have a corporate seal and to alter the same at pleasure;

C. to sue and be sued in its corporate name;

D. to make by-laws [bylaws] for the government and regulation of its affairs;

E. to acquire, own, hold, sell, lease, pledge or mortgage any property incident to its purposes;

F. to own and hold membership in and share capital of other associations and corporations, and any types of bonds or other obligations; and while the owner thereof to exercise all the rights of ownership;

G. to borrow money, contract debts and make contracts, including agreements of mutual aid or federation with other associations and other groups organized on a cooperative basis;

H. to conduct its affairs without as well as within this state;

I. to exercise in addition any power granted to ordinary business corporations, save those powers inconsistent herewith;

J. to exercise all powers not inconsistent herewith which may be necessary, convenient, or expedient for the accomplishment of its purposes, and, to that end, the foregoing enumeration of powers shall not be deemed exclusive.

History: Laws 1939, ch. 164, 4; 1941 Comp., 54-1404; 1953 Comp., 51-15-4.



Section 53-4-5 - Articles of incorporation; contents.

53-4-5. Articles of incorporation; contents.

Articles of incorporation shall be signed by each of the incorporators and acknowledged by at least three of them, if natural persons, and by the presidents and the secretaries, if associations, before an officer authorized to take acknowledgments. Within the limitations set forth in the Cooperative Association Act, the articles shall contain:

A. a statement as to the purpose for which the association is formed;

B. the name of the association, which shall include the word "cooperative";

C. the term of existence of the association, which may be perpetual;

D. the location and address of the principal office of the association;

E. the names and addresses of the incorporators of the association;

F. the names and addresses of the directors who will manage the affairs of the association for the first year, unless sooner changed by the members;

G. a statement of whether the association is organized with or without shares and the number of shares or memberships subscribed for;

H. if the association is organized with shares, the amount of authorized capital, the number and types of shares and the par value thereof, which may be placed at any figure, and the rights, preferences and restrictions of each type of share;

I. the minimum number of shares of the association that shall be owned in order to qualify for membership;

J. the maximum amount or percentage of capital of the association that may be owned or controlled by any member;

K. the method by which any surplus, upon dissolution of the association, shall be distributed in conformity with the requirements of the Cooperative Association Act for division of such surplus;

L. the address of the initial registered office of the association and the name of the initial registered agent at that address; and

M. a statement executed by the registered agent in which the agent acknowledges acceptance of the appointment by the filing association, if the agent is an individual, or a statement executed by an authorized officer of a corporation in which the officer acknowledges the corporation's acceptance of the appointment by the filing association as its registered agent, if the agent is a corporation.

The articles may also contain other provisions not inconsistent with the Cooperative Association Act.

History: Laws 1939, ch. 164, 5; 1941 Comp., 54-1405; 1953 Comp., 51-15-5; 1978 Comp., 53-4-5; Laws 1991, ch. 170, 2; 1993, ch. 311, 3; 1993, ch. 318, 1; 2001, ch. 200, 15; 2003, ch. 318, 3.



Section 53-4-6 - Articles of incorporation; filing; recordation; fees.

53-4-6. Articles of incorporation; filing; recordation; fees.

The articles of incorporation of the association shall be filed with the public regulation commission [secretary of state] together with a fee of fifty dollars ($50.00) and shall be recorded with the county clerk of the county where the principal office of the association is located for a fee of one dollar ($1.00).

History: Laws 1939, ch. 164, 6; 1941 Comp., 54-1406; 1953 Comp., 51-15-6; Laws 1993, ch. 311, 4; 2001, ch. 200, 16.



Section 53-4-6.1 - Registered office and registered agent.

53-4-6.1. Registered office and registered agent.

An association shall have and continuously maintain in New Mexico:

A. a registered office, which may be the same as its principal office; and

B. a registered agent that may be:

(1) an individual resident in the state whose business office is identical with the registered office of the association;

(2) a for-profit or not-for-profit domestic corporation having an office identical with the registered office of the association; or

(3) a for-profit or not-for-profit foreign corporation authorized to transact business or conduct affairs in New Mexico and having an office identical with the registered office of the corporation.

History: Laws 2001, ch. 200, 23.



Section 53-4-6.2 - Change of registered office or registered agent.

53-4-6.2. Change of registered office or registered agent.

A. An association may change its registered office or its registered agent, or both, by filing in the office of the public regulation commission [secretary of state] a statement that includes:

(1) the name of the association;

(2) the address of its registered office;

(3) if the address of the association's registered office is changed, the address to which the registered office is changed;

(4) the name of its registered agent;

(5) if the association's registered agent is changed:

(a) the name of its successor registered agent; and

(b) if the successor registered agent is an individual, a statement executed by the successor registered agent acknowledging acceptance of the appointment by the filing association as its registered agent; or

(c) if the successor registered agent is a corporation, a statement executed by an authorized officer of the corporation in which the officer acknowledges the corporation's acceptance of the appointment by the filing association as its registered agent; and

(6) a statement that the address of the association's registered office and the address of the office of its registered agent, as changed, will be identical.

B. The statement made pursuant to the provisions of Subsection A of this section shall be executed by the association by any two members and delivered to the public regulation commission [secretary of state]. If the commission [secretary of state] finds that the statement conforms to the provisions of the Sanitary Projects Act [Chapter 3, Article 29 NMSA 1978], it shall file the statement in the office of the commission [secretary of state]. The change of address of the registered office, or the appointment of a new registered agent, or both, shall become effective upon filing of the statement required by this section.

C. A registered agent of an association may resign as agent upon filing a written notice thereof, executed in duplicate, with the public regulation commission [secretary of state]. The commission [secretary of state] shall mail a copy immediately to the association in care of an officer, who is not the resigning registered agent, at the address of the officer as shown by the most recent annual report of the association. The appointment of the agent shall terminate upon the expiration of thirty days after receipt of the notice by the commission [secretary of state].

History: Laws 2001, ch. 200, 24; 2003, ch. 318, 4.



Section 53-4-6.3 - Service of process on association.

53-4-6.3. Service of process on association.

The registered agent appointed by an association shall be an agent of the association upon whom any process, notice or demand required or permitted by law to be served upon the association may be served. Nothing in this section limits or affects the right for process, notice or demand to be served upon an association in any other manner permitted by law.

History: Laws 2001, ch. 200, 25.



Section 53-4-6.4 - Recompiled.

53-4-6.4. Recompiled.



Section 53-4-7 - Articles of incorporation; amendments; fee.

53-4-7. Articles of incorporation; amendments; fee.

A. Amendments to the articles of incorporation may be proposed by a two-thirds' vote of the board of directors or by petition of one-tenth of the association's members. Notice of the meeting to consider the amendment shall be sent by the secretary at least thirty days in advance to each member at his last known address, accompanied by the full text of the proposal and by that part of the articles to be amended. Two-thirds of the members voting may adopt the amendment and, when verified by the president and the secretary, it shall be filed with the public regulation commission [secretary of state] within thirty days of its adoption, and a fee of twenty-five dollars ($25.00) shall be paid.

B. If the amendment is to alter the preferences of outstanding shares of any type or to authorize the issuance of shares having preferences superior to outstanding shares of any type, the vote of two-thirds of the members owning the outstanding shares affected by the change shall also be required for the adoption of the amendment.

C. The amount of capital and the number and par value of shares may be diminished or increased by amendment of the articles, but the capital shall not be diminished below the amount of paid-up capital existing at the time of amendment.

History: Laws 1939, ch. 164, 7; 1941 Comp., 54-1407; 1953 Comp., 51-15-7; Laws 1993, ch. 311, 5; 2001, ch. 200, 17.



Section 53-4-8 - Adoption, amendment, or repeal of by-laws bylaws.

53-4-8. Adoption, amendment, or repeal of by-laws [bylaws].

By-laws [Bylaws] shall be adopted, amended, or repealed by a majority vote of the members voting.

History: Laws 1939, ch. 164, 8; 1941 Comp., 54-1408; 1953 Comp., 51-15-8.



Section 53-4-9 - Contents of by-laws bylaws.

53-4-9. Contents of by-laws [bylaws].

The by-laws [bylaws] may, within the limitations set forth herein provide for:

A. the method and terms of admission to membership and the disposal of members' interests on cessation of membership for any reason;

B. the time, place and manner of calling and conducting meetings;

C. the number or percentage of the members constituting a quorum;

D. the number, qualifications, powers, duties, term of office, and manner, time and vote for election, of directors and officers; and the classification, if any, of directors;

E. the compensation, if any, of the directors, and the number of directors necessary to constitute a quorum;

F. the method of distributing the net savings;

G. the various discretionary provisions herein as well as other provisions incident to the purposes and activities of the association.

History: Laws 1939, ch. 164, 9; 1941 Comp., 54-1409; 1953 Comp., 51-15-9.



Section 53-4-9.1 - Indemnification of officers and directors.

53-4-9.1. Indemnification of officers and directors.

Each association shall have the power to indemnify any director or officer or former director or officer of the association against reasonable expenses, costs and attorneys' fees actually and reasonably incurred by him in connection with the defense of any action, suit or proceeding, civil or criminal, in which he is made a party by reason of being or having been a director or officer. The indemnification may include any amounts paid to satisfy a judgment or to compromise or settle a claim. The director or officer shall not be indemnified if he shall be adjudged to be liable on the basis that he has breached or failed to perform the duties of his office and the breach or failure to perform constitutes willful misconduct or recklessness. Advance indemnification may be allowed of a director or officer for reasonable expenses to be incurred in connection with the defense of the action, suit or proceeding, provided that the director or officer shall reimburse the association if it is subsequently determined that the director or officer was not entitled to indemnification. Each association may make any other indemnification as authorized by the articles of incorporation or bylaws or by a resolution adopted after notice by the members entitled to vote. As used in this section, "director" means any person who is or was a director of the association and any person who, while a director of the association, is or was serving at the request of the association as a director, officer, partner, trustee, employee or agent of any foreign or domestic corporation or nonprofit corporation, cooperative, partnership, joint venture, trust, other incorporated or unincorporated enterprise or employee benefit plan or trust.

History: 1978 Comp., 53-4-9.1, enacted by Laws 1987, ch. 238, 1.



Section 53-4-10 - Regular and special meetings.

53-4-10. Regular and special meetings.

Regular meetings of members shall be held as prescribed in the by-laws [bylaws], but shall be held at least once a year. Special meetings may be demanded by a majority vote of the directors or by written petition of at least one-tenth of the members, in which case it shall be the duty of the secretary to call such meeting to take place within 30 days after such demand. Regular or special meetings, including meetings by units as hereinafter provided, may be held within or without this state as the articles or by-laws [bylaws] may prescribe.

History: Laws 1939, ch. 164, 10; 1941 Comp., 54-1410; 1953 Comp., 51-15-10.



Section 53-4-11 - Notice of meeting.

53-4-11. Notice of meeting.

The secretary shall give notice of the time and place of meetings by sending a notice thereof to each member at his last-known address not less than the number of days in advance of the meeting specified in the by-laws [bylaws]. In case of a special meeting the notice shall specify the purpose for which such meeting is called.

History: Laws 1939, ch. 164, 11; 1941 Comp., 54-1411; 1953 Comp., 51-15-11.



Section 53-4-12 - Meetings by units of the membership.

53-4-12. Meetings by units of the membership.

The articles or by-laws [bylaws] may provide for the holding of meetings by units of the membership and may provide for a method of transmitting the votes there cast to the central meeting, or for a method of representation by the election of delegates to the central meeting; or for a combination of both such methods.

History: Laws 1939, ch. 164, 12; 1941 Comp., 54-1412; 1953 Comp., 51-15-12.



Section 53-4-13 - One member - one vote.

53-4-13. One member - one vote.

Each member of an association shall have one and only one vote, except that, where an association has, as members, other associations, or groups organized on a cooperative basis, the voting rights of such member associations or groups may be prescribed in the article or by-laws [bylaws].

No voting agreement or other device to evade the one member-one vote rule shall be enforceable at law or in equity.

History: Laws 1939, ch. 164, 13; 1941 Comp., 54-1413; 1953 Comp., 51-15-13.



Section 53-4-14 - No proxy.

53-4-14. No proxy.

No member shall be permitted to vote by proxy.

History: Laws 1939, ch. 164, 14; 1941 Comp., 54-1414; 1953 Comp., 51-15-14.



Section 53-4-15 - Voting by mail.

53-4-15. Voting by mail.

The articles or by-laws [bylaws] may provide for either or both of the following types of voting by mail:

A. that the secretary shall send to the members a copy of any proposed schedule to be offered at a meeting, together with the notice of said meeting, and that the mail votes cast by the members shall be counted together with those cast at the meeting if such mail votes are returned to the association within a specified number of days;

B. that the secretary shall send to any member absent from a meeting an exact copy of the proposal acted upon at the meeting, and that the mail vote of the member upon such proposal, if returned within a specified number of days, shall be counted together with the votes cast at said meeting.

The articles or by-laws [bylaws] may also determine whether and to what extent mail votes shall be counted in computing a quorum.

History: Laws 1939, ch. 164, 15; 1941 Comp., 54-1415; 1953 Comp., 51-15-15.



Section 53-4-16 - Application of voting provisions herein to voting by mail.

53-4-16. Application of voting provisions herein to voting by mail.

If an association has provided for voting by mail, any provision herein referring to votes cast by the members shall be construed to include the votes cast by mail.

History: Laws 1939, ch. 164, 16; 1941 Comp., 54-1416; 1953 Comp., 51-15-16.



Section 53-4-17 - Application of voting provisions herein to voting by delegates.

53-4-17. Application of voting provisions herein to voting by delegates.

If an association has provided for voting by delegates, any provision herein referring to votes cast by the members shall apply to votes cast by delegates; but this shall not permit delegates to vote by mail.

History: Laws 1939, ch. 164, 17; 1941 Comp., 54-1417; 1953 Comp., 51-15-17.



Section 53-4-18 - Directors.

53-4-18. Directors.

An association shall be managed by a board of not less than five directors, who shall be elected by and from the members of the association, and shall hold office until their successors are elected, or until removed. Vacancies in the board of directors, otherwise than by removal or expiration of term, shall be filled in such manner as the by-laws [bylaws] may provide.

The by-laws [bylaws] may provide for a method of apportioning the number of directors among the units into which the association may be divided, and for the election of directors by the respective units to which they are apportioned.

An executive committee of the board of directors may be elected in such a manner and with such powers and duties as the articles or by-laws [bylaws] may prescribe.

Meetings of directors or of the executive committee may be held within or without the state.

History: Laws 1939, ch. 164, 18; 1941 Comp., 54-1418; 1953 Comp., 51-15-18.



Section 53-4-18.1 - Duties of directors.

53-4-18.1. Duties of directors.

A director shall perform his duties as a director, including his duties as a member of any committee of the board upon which the director may serve, in good faith, in a manner the director believes to be in or not opposed to the best interests of the association and with such care as an ordinarily prudent person would use under similar circumstances in a like position. In performing such duties, a director shall be entitled to rely on factual information, opinions, reports or statements including financial statements and other financial data in each case prepared or presented by:

A. one or more officers or employees of the association whom the director reasonably believes to be reliable and competent in the matters presented;

B. counsel, public accountants or other persons as to matters which the director reasonably believes to be within such persons' professional or expert competence; or

C. a committee of the board upon which the director does not serve, duly designated in accordance with a provision of the articles of incorporation or the bylaws as to matters within its designated authority, which committee the director reasonably believes to merit confidence, but the director shall not be considered to be acting in good faith if the director has knowledge concerning the matter in question that would cause such reliance to be unwarranted.

History: 1978 Comp., 53-4-18.1, enacted by Laws 1987, ch. 238, 2.



Section 53-4-18.2 - Liability of directors.

53-4-18.2. Liability of directors.

No director of the association shall be personally liable to the association or its members for monetary damages for breach of fiduciary duty as a director unless:

A. the director has breached or failed to perform the duties of the director's office in compliance with Section 53-4-18.1 NMSA 1978; and

B. the breach or failure to perform constitutes willful misconduct or recklessness.

The provisions of this section shall, however, only eliminate the liability of a director for action taken as a director or any failure to take action as a director at meetings of the board of directors or of a committee of the board of directors on or after the date when the provisions of this section become effective.

History: 1978 Comp., 53-4-18.2, enacted by Laws 1987, ch. 238, 3.



Section 53-4-19 - Officers.

53-4-19. Officers.

The officers of an association shall include a president, one or more vice presidents, a secretary and a treasurer or a secretary-treasurer. The officers shall be elected annually by the directors unless the by-laws [bylaws] otherwise provide. The president and at least one vice president must be directors, but no other officer need be a director.

History: Laws 1939, ch. 164, 19; 1941 Comp., 54-1419; 1953 Comp., 51-15-19.



Section 53-4-20 - Removal of directors and officers.

53-4-20. Removal of directors and officers.

A director or officer may be removed with or without cause, by a vote of two-thirds of the members voting at a regular or special meeting. The director or officer involved shall have an opportunity to be heard at said meeting. A vacancy caused by any such removal shall be filled by the vote provided in the by-laws [bylaws] for election of directors.

History: Laws 1939, ch. 164, 20; 1941 Comp., 54-1420; 1953 Comp., 51-15-20.



Section 53-4-21 - Referendum.

53-4-21. Referendum.

The articles or by-laws [bylaws] may provide that within a specified period of time any action taken by the directors must be referred to the members for approval or disapproval if demanded by petition of at least ten percent (10%) of all the members or by vote of at least a majority of the directors. However, the rights of third parties which have vested between the time of such action and such referendum shall not be impaired thereby.

History: Laws 1939, ch. 164, 21; 1941 Comp., 54-1421; 1953 Comp., 51-15-21.



Section 53-4-21.1 - Disposition of property.

53-4-21.1. Disposition of property.

An association may not sell, convey, lease, exchange, transfer or otherwise dispose of all or any substantial portion of its property unless such sale, conveyance, lease, exchange, transfer or other disposition is authorized at a duly held meeting of the members thereof by the affirmative vote of not less than two-thirds of all of the members of the association and unless the notice of such proposed sale, lease or other disposition shall have been contained in the notice of the meeting; provided, however, that notwithstanding anything herein contained or any other provisions of law, the board of directors of an association, without authorization by the members thereof, shall have full power and authority to authorize the execution and delivery of a mortgage or mortgages or a deed or deeds of trust upon, or the pledging, assignment for security purposes or encumbering of any or all of the property, assets, rights, privileges, licenses, franchises and permits of the association, whether acquired or to be acquired and wherever situated, as well as the revenues and income therefrom, all upon such terms and conditions as the board of directors shall determine, to secure any indebtedness of the association.

History: 1978 Comp., 53-4-21.1, enacted by Laws 1987, ch. 238, 4.



Section 53-4-22 - Limitations on interest-dividends.

53-4-22. Limitations on interest-dividends.

Interest-dividends shall not exceed fifteen percent per year and shall be noncumulative. Total interest-dividends distributed for any single period shall not exceed fifty percent of the net savings for that period.

History: Laws 1939, ch. 164, 22; 1941 Comp., 54-1422; 1953 Comp., 51-15-22; Laws 1983, ch. 14, 1.



Section 53-4-23 - Eligibility and admission to membership.

53-4-23. Eligibility and admission to membership.

Any natural person, association, incorporated or unincorporated group organized on a cooperative basis, or any nonprofit group shall be eligible for membership in an association if it has met any qualifications for eligibility stated in the articles or by-laws [bylaws], and shall be deemed a member upon payment in full for the minimum amount of share or membership capital stated in the articles as necessary to qualify for membership.

History: Laws 1939, ch. 164, 23; 1941 Comp., 54-1423; 1953 Comp., 51-15-23.



Section 53-4-24 - Subscribers.

53-4-24. Subscribers.

Any natural person or group eligible for membership and legally obligated to purchase a share or shares of, or membership in, an association shall be deemed a subscriber; the articles or by-laws [bylaws] may determine whether, and the conditions under which, any rights of membership shall be granted to subscribers.

History: Laws 1939, ch. 164, 24; 1941 Comp., 54-1424; 1953 Comp., 51-15-24.



Section 53-4-25 - Share and membership certificates; issuance and contents.

53-4-25. Share and membership certificates; issuance and contents.

No certificate for shares or for membership shall be issued until paid for in full. There shall be printed upon each certificate issued by an association a statement embodying the requirements of Sections 13, 14 and 26 [53-4-13, 53-4-14 and 53-4-26 NMSA 1978] herein and of any provisions in its articles which limit the right of the certificate holder to assign or transfer such certificate.

History: Laws 1939, ch. 164, 25; 1941 Comp., 54-1425; 1953 Comp., 51-15-25.



Section 53-4-26 - Transfer of shares and membership; withdrawal.

53-4-26. Transfer of shares and membership; withdrawal.

If a member desires to withdraw from the association or dispose of any or all of his holdings therein, the directors shall have the power to purchase such holdings by paying him out of surplus funds the par value of any or all of the holdings offered. The directors shall then reissue or cancel the same. A vote of the majority of the members voting at a regular or special meeting may order the directors to exercise this power to purchase.

If the association fails, within 60 days of the original offer, to purchase all or any part of the holdings offered, the member may dispose of the unpurchased interest elsewhere, subject to the approval of the transferee by a majority vote of the directors. Any would-be transferee not approved by the directors may appeal to the members at their first regular or special meeting thereafter, and the action of the meeting shall be final. If such transferee is not approved, the directors are under a duty to exercise their power to purchase, if and when there are sufficient surplus funds.

History: Laws 1939, ch. 164, 26; 1941 Comp., 54-1426; 1953 Comp., 51-15-26.



Section 53-4-27 - Share and membership certificates; recall.

53-4-27. Share and membership certificates; recall.

The by-laws [bylaws] may give the directors the power to use the surplus funds to recall, at par value, the holdings of any member in excess of the amount requisite for membership; and may also provide that if any member has failed to patronize the association during a period of time specified in the by-laws [bylaws], the directors may use the surplus funds to recall all his holdings and thereupon he shall cease to be a member of the association. When so recalled, such share or membership certificates shall be either reissued or canceled.

History: Laws 1939, ch. 164, 27; 1941 Comp., 54-1427; 1953 Comp., 51-15-27.



Section 53-4-28 - Share and membership certificates; attachment.

53-4-28. Share and membership certificates; attachment.

The holdings of any member of an association, to the extent of the minimum amount necessary for membership, shall be exempt from attachment, execution, or garnishment for the debts of the owner. If any holdings in excess of this amount are subject to such liability, the directors of the association may either admit the purchaser thereof to membership, or may, if and when there are sufficient surplus funds, purchase from him such holdings at par value.

History: Laws 1939, ch. 164, 28; 1941 Comp., 54-1428; 1953 Comp., 51-15-28.



Section 53-4-29 - Liability of members.

53-4-29. Liability of members.

Members shall not be jointly or severally liable for any debts of the association, nor shall subscribers be so liable except to the extent of the unpaid amount on the shares or membership certificates subscribed by them. No subscriber shall be released from such liability by reason of any assignment of his interest in the shares or membership certificate, but shall remain jointly and severally liable with the assignee until the shares or certificates are fully paid up.

History: Laws 1939, ch. 164, 29; 1941 Comp., 54-1429; 1953 Comp., 51-15-29.



Section 53-4-30 - Expulsion.

53-4-30. Expulsion.

A member may be expelled by the vote of a majority of the members voting at a regular or special meeting. The member against whom the charges are to be preferred shall be informed thereof in writing at least 10 days in advance of the meeting, and shall have an opportunity to be heard in person or by counsel at said meeting. On decision of the association to expel a member, the board of directors shall purchase the member's holdings at par value, if and when there are sufficient surplus funds.

History: Laws 1939, ch. 164, 30; 1941 Comp., 54-1430; 1953 Comp., 51-15-30.



Section 53-4-31 - Allocation and distribution of net savings.

53-4-31. Allocation and distribution of net savings.

At least once a year the members and/or the directors, as the articles or by-laws [bylaws] may provide, shall apportion the net savings of the association in the following order:

A. not less than ten percent (10%) shall be placed in a surplus fund until such time as the fund shall equal at least fifty percent (50%) of the paid-up capital;

B. interest-dividends, within the limitations of Section 22 [53-4-22 NMSA 1978] may be paid upon share capital, or, if the by-laws [bylaws] so provide, upon the membership certificates of a nonshare association;

C. a portion of the remainder, as determined by the articles or by-laws [bylaws], shall be allocated to an educational fund to be used in teaching cooperation, and a portion may also be allocated to funds for the general welfare of the members of the association;

D. the remainder shall be allocated at the same uniform rate to all patrons of the association in proportion to their individual patronage, provided that:

(1) in the case of a member patron, his proportionate amount of savings return shall be distributed to him;

(2) in the case of a subscriber, his proportionate amount of savings return may, as the articles or by-laws [bylaws] provide, be distributed to him or credited to his account until the amount of capital subscribed for has been fully paid;

(3) in the case of nonmember patrons their proportionate amount of savings returns shall be set aside in a general fund for such patrons and shall be allocated to individual nonmember patrons only upon request and presentation of evidence of the amount of their patronage. Any savings return so allocated shall be credited to such patron towards payment of the minimum amount of share or membership capital necessary for membership. When a sum equal to this amount has been accumulated at any time within a period of time specified in the by-laws [bylaws], such patron shall be deemed and become a member of the association if he so agrees or requests, and complies with any provisions in the bylaws for admission to membership. The certificates of shares or membership to which he is entitled shall then be issued to him;

(4) if within any periods of time specified in the articles or by-laws [bylaws], (a) any subscriber has not accumulated and paid in the amount of capital subscribed for; or (b) any nonmember patron has not accumulated in his individual account the sum necessary for membership; or (c) any nonmember patron has accumulated the sum necessary for membership but does not request or agree to become a member or fails to comply with the provisions of the bylaws, if any, for admission to membership, then: the amounts so accumulated or paid in and any part of the general fund for nonmember patrons, which has not been allocated to individual nonmember patrons, shall go to the educational fund and thereafter no member or other patron shall have any rights in said paid in [paid-in] capital or accumulated savings returns as such.

History: Laws 1939, ch. 164, 31; 1941 Comp., 54-1431; 1953 Comp., 51-15-31.



Section 53-4-32 - Bonding.

53-4-32. Bonding.

Every individual acting as officer or employee of an association and handling funds or securities amounting to one thousand dollars ($1,000.00) or more, in any one year, shall be covered by an adequate bond as determined by the board of directors, and at the expense of the association; and the by-laws [bylaws] may also provide for the bonding of other employees or officers.

History: Laws 1939, ch. 164, 32; 1941 Comp., 54-1432; 1953 Comp., 51-15-32.



Section 53-4-33 - Books; auditing.

53-4-33. Books; auditing.

To record its business operation, every association shall keep a set of books, which shall be audited at the end of each fiscal year by an experienced bookkeeper or accountant who shall not be an officer or director. Where the annual business amounts to less than ten thousand dollars [($10,000)], the audit may be performed by an auditing committee of three, who shall not be directors, officers, or employees. A written report of the audit, including a statement of the amount of business transacted with members, and the amount transacted with nonmembers, the balance sheet, and the income and expenses, shall be submitted to the annual meeting of the association.

History: Laws 1939, ch. 164, 33; 1941 Comp., 54-1433; 1953 Comp., 51-15-33.



Section 53-4-34 - Annual report.

53-4-34. Annual report.

A. An association shall, annually within sixty days of the close of its operations for that year, make a report of its condition sworn to by the president and the secretary, which report shall be filed with the public regulation commission [secretary of state]. The report shall state:

(1) the name and principal address of the association;

(2) the names and addresses of the officers and directors and the name and address of the initial registered agent and registered office of the association;

(3) the amount and nature of the association's authorized, subscribed and paid-in capital, the number of its shareholders, the par value of its shares and the rate at which any interest-dividends have been paid. For nonshare associations, the annual report shall state the total number of members, the number admitted or withdrawn during the year and the amount of membership fees received; and

(4) the receipts, expenditures, assets and liabilities of the association.

B. A copy of the report required pursuant to Subsection A of this section shall be kept on file at the principal office of the association.

C. A person who signs or verifies a report required pursuant to Subsection A of this section that contains a false statement, known to that person to be false, shall upon conviction be fined not exceeding five hundred dollars ($500) or imprisoned not exceeding one year, or both.

D. Every association shall pay an annual fee of ten dollars ($10.00) upon filing the report.

E. A supplemental report shall be filed with the public regulation commission [secretary of state] within thirty days if, after filing of the annual report, a change is made in:

(1) the mailing address, street address, rural route number, box number, or the geographical location of its registered office in this state;

(2) the name of the agent at the address of the registered office upon whom process against the association may be served; or

(3) the name or address of any of the directors or officers of the association or the date when term of office expires.

History: Laws 1939, ch. 164, 34; 1941 Comp., 54-1434; 1953 Comp., 51-15-34; Laws 1993, ch. 311, 6; 2001, ch. 200, 18.



Section 53-4-35 - Notice of delinquent reports; forfeitures; reinstatement.

53-4-35. Notice of delinquent reports; forfeitures; reinstatement.

If an association fails to make a report within the required period of sixty days, the public regulation commission [secretary of state] shall, within sixty days from the expiration of the period, send the association a registered letter, directed to its principal office, stating the delinquency and its consequences. If the association fails to file the report within sixty days from the mailing of such notice, the commission [secretary of state] shall notify it by registered letter that its corporate rights stand forfeited, shall remove its name from its list of live corporations and notify the attorney general, who shall cause its affairs to be wound up. If, within sixty days from such forfeiture, the association files the report and pays a penalty of ten dollars ($10.00) and all actual expenses of any suit begun to wind it up, the commission [secretary of state] shall set aside the forfeiture, the suit shall be dismissed and the association shall be reinstated to its former rights and legal status.

History: Laws 1939, ch. 164, 35; 1941 Comp., 54-1435; 1953 Comp., 51-15-35; 2001, ch. 200, 19.



Section 53-4-36 - Voluntary dissolution.

53-4-36. Voluntary dissolution.

An association may, at any regular or special meeting legally called, be directed to dissolve by a vote of two-thirds of the entire membership. By a vote of a majority of the members voting three of their number shall be designated as trustees, who shall, on behalf of the association and within a time fixed in their designation or within any extension thereof, liquidate its assets, pay its debts and expenses; return to the members the par value of their shares or of their membership certificates; return to subscribers the amount paid on their subscriptions, to patrons the amount of savings returns credited to their accounts toward purchase of shares or membership certificates; and distribute any surplus in either or both of the following ways, as the articles may provide:

A. among those patrons who have been members or subscribers at any time during the past six years, on the basis of their patronage during that period;

B. as a gift to any consumers' cooperative association or other nonprofit enterprise which may be designated in the articles.

History: Laws 1939, ch. 164, 36; 1941 Comp., 54-1436; 1953 Comp., 51-15-36.



Section 53-4-37 - Use of name "cooperative"; penalty.

53-4-37. Use of name "cooperative"; penalty.

A. Only the following entities are entitled to use the term "cooperative" or an abbreviation or derivation of that term as part of their business names or to represent themselves as conducting business on a cooperative basis:

(1) associations organized pursuant to the Cooperative Association Act;

(2) groups organized on a cooperative basis pursuant to any other law of this state; and

(3) foreign corporations authorized to do business in this state on a cooperative basis pursuant to the Cooperative Association Act or any other law of this state.

B. Any person, firm or corporation violating the provisions of Subsection A of this section shall be guilty of a misdemeanor, punishable by a fine of not more than two hundred dollars ($200), and the attorney general or any aggrieved individual or association or group organized on a cooperative basis may sue to enjoin an alleged violation of this section.

C. Should the courts or the attorney general or the public regulation commission [secretary of state] decide that any person, firm or corporation, using the name "cooperative" prior to these provisions and not organized on a cooperative basis, is entitled to continue in such use, any such business shall always place immediately after its name, the words "does not comply with the cooperative laws of New Mexico" in the same kind of type and in letters not less than two-thirds as large as those used in the term "cooperative".

History: Laws 1939, ch. 164, 37; 1941 Comp., 54-1437; 1953 Comp., 51-15-37; 2001, ch. 200, 20.



Section 53-4-38 - Promotion expenses; limitations; penalty.

53-4-38. Promotion expenses; limitations; penalty.

An association shall not, directly or indirectly, use any of its funds, nor issue shares nor incur any indebtedness, for the payment of any promotion expenses or compensation for the organization of the association in excess of 5% of the amount paid in for the shares or membership certificates involved in the promotion transaction. Any association giving, or any person, firm, corporation or association receiving, such promotion commission [secretary of state] in violation of this section shall be guilty of a misdemeanor, and upon conviction thereof, shall be fined not less than one hundred dollars ($100.00) nor more than five hundred dollars ($500.00).

History: Laws 1939, ch. 164, 38; 1941 Comp., 54-1438; 1953 Comp., 51-15-38.



Section 53-4-39 - Spreading false reports; penalty.

53-4-39. Spreading false reports; penalty.

Any person, firm, corporation or association which maliciously and knowingly spreads false reports about the management or finances of any association shall be guilty of a misdemeanor and be subject to a fine of not less than one hundred dollars ($100.00) and not more than five hundred dollars ($500.00) for each such offense.

History: Laws 1939, ch. 164, 39; 1941 Comp., 54-1439; 1953 Comp., 51-15-39.



Section 53-4-40 - Existing cooperative corporations.

53-4-40. Existing cooperative corporations.

A group incorporated under another law of this state and operating on a cooperative basis may elect by a vote of two-thirds of the members voting to secure the benefits of and be bound by the provisions of the Cooperative Association Act and shall amend its articles and bylaws not in conformity with those provisions. A certified copy of the amended articles shall be filed with the public regulation commission [secretary of state] and a fee of twenty-five dollars ($25.00) shall be paid.

History: Laws 1939, ch. 164, 40; 1941 Comp., 54-1440; 1953 Comp., 51-15-40; 2001, ch. 200, 21.



Section 53-4-41 - Foreign corporations.

53-4-41. Foreign corporations.

A foreign corporation operating on a cooperative basis and complying with the applicable laws of the state in which it is organized is entitled to receive from the public regulation commission [secretary of state] a certificate authorizing it to do business in this state as a foreign cooperative corporation.

History: Laws 1939, ch. 164, 41; 1941 Comp., 54-1441; 1953 Comp., 51-15-41; 2001, ch. 200, 22.



Section 53-4-42 - Legality declared; not in restraint of trade.

53-4-42. Legality declared; not in restraint of trade.

No association, or method or act thereof which complies with these provisions shall be deemed a conspiracy or combination in restraint of trade or an illegal monopoly, or an attempt to lessen competition or fix prices arbitrarily, or to accomplish any improper or illegal purposes.

History: Laws 1939, ch. 164, 42; 1941 Comp., 54-1442; 1953 Comp., 51-15-42.



Section 53-4-43 - Laws not applicable.

53-4-43. Laws not applicable.

No law of this state conflicting or inconsistent herewith shall, to the extent of the conflict or inconsistency be construed as applicable to associations formed hereunder.

History: Laws 1939, ch. 164, 43; 1941 Comp., 54-1443; 1953 Comp., 51-15-43.



Section 53-4-44 - Subsequent laws.

53-4-44. Subsequent laws.

No law of this state subsequent to these provisions shall be construed as amending or repealing these provisions or any part thereof unless such amendment or repeal is expressly stated therein.

History: Laws 1939, ch. 164, 44; 1941 Comp., 54-1444; 1953 Comp., 51-15-44.



Section 53-4-45 - Taxation.

53-4-45. Taxation.

Associations formed under Chapter 53, Article 4 NMSA 1978 and foreign corporations admitted under Section 53-4-41 NMSA 1978 to do business in this state shall pay an annual license fee of twenty dollars ($20.00).

History: Laws 1939, ch. 164, 45; 1941 Comp., 54-1445; 1953 Comp., 51-15-45; Laws 1993, ch. 311, 7.






Article 5 - Corporate Reports

Section 53-5-1 - Short title.

53-5-1. Short title.

Chapter 53, Article 5 NMSA 1978 may be cited as the "Corporate Reports Act".

History: 1953 Comp., 51-21-1, enacted by Laws 1959, ch. 181, 1; 1998, ch. 108, 23.



Section 53-5-2 - Corporate and supplemental reports.

53-5-2. Corporate and supplemental reports.

A. Pursuant to rules that the public regulation commission [secretary of state] adopts to implement this section, a domestic or foreign corporation that is not exempted shall file in the office of the commission [secretary of state] within thirty days after the date on which its certificate of incorporation or its certificate of authority, as the case may be, is issued by the commission [secretary of state], and biennially thereafter on or before the fifteenth day of the third month following the end of its taxable year, a corporate report in the form prescribed and furnished to the corporation not less than thirty days prior to such reporting date, by the commission [secretary of state], and signed and sworn to by the chairman of the board, president, vice president, secretary, principal accounting officer or authorized agent of the corporation, showing among other information prescribed by the commission [secretary of state]:

(1) the current status of:

(a) the name of the corporation;

(b) the mailing address and: 1) street address if within a municipality; or 2) rural route number and box number or the geographical location, using well-known landmarks, if outside a municipality, of the corporation's registered office in this state and the name of the agent upon whom process against the corporation may be served;

(c) the names and addresses of all the directors and officers of the corporation and when the term of office of each expires;

(d) the address of the corporation's principal place of business within the state and, if a foreign corporation, the address of its registered office in the state or country under the laws of which it is incorporated and the principal office of the corporation, if different from the registered office; and

(e) the date for the next annual meeting of the shareholders for the election of directors; and

(2) the corporation's taxpayer identification number issued by the revenue processing division of the taxation and revenue department.

B. When the public regulation commission [secretary of state] receives a report required to be filed by a corporation under the Corporate Reports Act, it shall determine if the report conforms to the requirements of this section. If the commission [secretary of state] finds that the report conforms, it shall be filed. If the commission [secretary of state] finds that the report does not conform, it shall promptly return the report to the corporation for any necessary corrections, in which event the penalties prescribed in the Corporate Reports Act for failure to file the report in the time provided shall not apply if the report is corrected and returned to the commission [secretary of state] within thirty days from the date on which it was mailed to the corporation by the commission [secretary of state].

C. The public regulation commission [secretary of state] may refuse to file a corporate report or a supplemental report received from a corporation that has not paid all fees, including penalties and interest due and payable, to the commission [secretary of state] at the time of filing. However, if the corporation and the commission [secretary of state] are engaged in any adversary proceeding over the assessment of any fees, the commission [secretary of state] shall file the report of the corporation upon its submission to the commission [secretary of state].

D. A supplemental report shall be filed with the public regulation commission [secretary of state] within thirty days if, after the filing of the corporate report required under the Corporate Reports Act, a change is made in:

(1) the mailing address, street address, rural route number and box number or the geographical location of its registered office in this state and the name of the agent upon whom process against the corporation may be served;

(2) the name or address of any of the directors or officers of the corporation or the date when the term of office of each expires; or

(3) its principal place of business within or without the state.

History: 1953 Comp., 51-21-1, enacted by Laws 1978, ch. 9, 1; 1979, ch. 181, 1; 1983, ch. 304, 4; 1989, ch. 386, 1; 2001, ch. 200, 27; 2003, ch. 318, 5.



Section 53-5-3 - Public regulation commission secretary of state to supply definitions.

53-5-3. Public regulation commission [secretary of state] to supply definitions.

The public regulation commission [secretary of state] shall prepare and make available with appropriate corporate report forms a list of definitions of corporate and financial terms used in the annual corporate reports.

History: 1953 Comp., 51-21-3, enacted by Laws 1959, ch. 181, 3; 2001, ch. 200, 28.



Section 53-5-4 - Exempt corporations.

53-5-4. Exempt corporations.

The following corporations shall be exempt from filing a report pursuant to the Corporate Reports Act:

A. state banks or insurance companies incorporated under the laws of New Mexico;

B. insurance companies which are incorporated under the laws of the United States, other states or foreign countries, and which are licensed to transact business in the state of New Mexico;

C. national banks; and

D. nonprofit corporations.

History: 1953 Comp., 51-21-4, enacted by Laws 1959, ch. 181, 4; 1969, ch. 154, 1; 1977, ch. 103, 4.



Section 53-5-5 - Corporate reports; affirmation; penalty.

53-5-5. Corporate reports; affirmation; penalty.

A. All reports required to be filed with the commission [secretary of state] pursuant to the Corporate Reports Act shall contain the following affirmation: "Under penalties of perjury, I declare and affirm that I have examined this report, including the accompanying schedules and statements, and that all statements contained therein are true and correct."

B. Any person who makes and subscribes any report required under the Corporate Reports Act that contains a false statement, which statement is known to be false by such person, is guilty of perjury and upon conviction shall be punished as provided for in the perjury statutes of this state.

History: 1978 Comp., 53-5-5, enacted by Laws 1979, ch. 181, 2.



Section 53-5-6 - Application for period of extension.

53-5-6. Application for period of extension.

A. A corporation may, upon application to the public regulation commission [secretary of state] by the date upon which a report is required to be filed under the Corporate Reports Act, petition the commission [secretary of state] for an extension of time in which to file the required report.

B. For good cause shown, the public regulation commission [secretary of state] may extend for no more than a total of twelve months the date on which any return required by the provisions of the Corporate Reports Act must be filed or the date on which the payment of any fee is required for a specific corporation subject to the Corporate Reports Act. No extension shall prevent the accrual of interest as otherwise provided by law.

C. The public regulation commission [secretary of state] shall, when an extension of time has been granted a corporation under the United States Internal Revenue Code of 1986 for the time in which to file a return, grant the corporation the same extension of time to file the required return and to pay the required fees and tax if a copy of the approved federal extension of time is attached to the corporation's annual report. No extension of time granted shall prevent the accrual of interest as otherwise provided by law.

D. Nothing contained in this section shall prevent the collection of any tax, penalty or interest due upon the failure of any corporation to submit the required report.

History: 1953 Comp., 51-21-6, enacted by Laws 1959, ch. 181, 6; 1961, ch. 197, 7; 1977, ch. 103, 6; 1979, ch. 181, 3; 1989, ch. 102, 1; 2001, ch. 200, 29.



Section 53-5-7 - Failure to file corporate reports; penalty.

53-5-7. Failure to file corporate reports; penalty.

A. A domestic corporation required to file an annual corporate report, as provided in the Corporate Reports Act, that fails to submit the report within the time prescribed for a reporting period shall incur a civil penalty of two hundred dollars ($200) in addition to the fee for filing the report, such civil penalty to be paid upon filing the report. Sixty days after written notice of failure to file a report has been mailed to the corporation's mailing address as shown in the last corporate report filed with the secretary of state, the corporation shall have its certificate of incorporation canceled by the secretary without further proceedings, unless the report is filed and all fees and penalties are paid within that sixty-day period.

B. A foreign corporation required to file an annual corporate report that fails to submit the report within the time prescribed for any reporting period shall incur a civil penalty of two hundred dollars ($200) in addition to the fee for filing the report. The civil penalty shall be paid upon filing the report. Sixty days after written notice of failure to file a report has been mailed to the corporation's mailing address as shown in the last corporate report filed with the secretary of state, the corporation shall have its certificate of authority to do business in this state canceled by the secretary without further proceedings, unless the report is filed and all fees and penalties are paid within that sixty-day period. Nothing in this section authorizes a forfeiture of the right or privilege of engaging in interstate commerce.

C. A domestic or foreign corporation not exempted from filing a supplemental report, as provided in the Corporate Reports Act, that fails to submit the required report within the time prescribed for a reporting period shall incur a civil penalty of two hundred dollars ($200) in addition to the fee for filing the report, such civil penalty to be paid upon filing the report.

D. An order of the secretary of state may be appealed to the district court of Santa Fe county within sixty days of the date it was issued by the secretary.

E. If a report required under the Corporate Reports Act is mailed, the secretary of state shall deem the date shown on the postmark the date of submission when determining whether a filing is timely.

History: 1953 Comp., 51-21-7, enacted by Laws 1959, ch. 181, 7; 1961, ch 63, 1; 1967, ch. 252, 2; 1969, ch. 22, 3; 1977, ch. 103, 7; 1979, ch. 181, 4; 1983, ch. 304, 5; 1988, ch. 42, 1; 2001, ch. 200, 30; 2003, ch. 318, 6; 2015, ch. 66, 4.



Section 53-5-7.1 - Canceled corporations stricken from public regulation commission secretary of state files.

53-5-7.1. Canceled corporations stricken from public regulation commission [secretary of state] files.

A domestic corporation whose certificate of incorporation has been canceled by the public regulation commission [secretary of state] pursuant to Section 53-5-7 NMSA 1978 shall be stricken from the files of the commission [secretary of state] without further proceedings. A foreign corporation whose certificate of authority to do business in the state has been canceled by the commission [secretary of state] pursuant to Section 53-5-7 NMSA 1978 shall be stricken from the files of the commission [secretary of state] without further proceedings.

History: Laws 2001, ch. 200, 26.



Section 53-5-8 - Public regulation commission secretary of state may furnish forms; release of information; penalty.

53-5-8. Public regulation commission [secretary of state] may furnish forms; release of information; penalty.

A. The public regulation commission [secretary of state] may, upon application, furnish the necessary blank forms used in the preparation of the annual corporate reports.

B. The public regulation commission [secretary of state] shall provide pursuant to the provisions of the Public Records Act [Chapter 14, Article 3 NMSA 1978] for the retention, storage and destruction of annual corporate reports filed with the commission [secretary of state].

C. Information obtained from reports filed pursuant to the provisions of the Corporate Reports Act shall be made available to interested persons during proper hours, except that data contained in Paragraph (2) of Subsection A of Section 53-5-2 NMSA 1978 shall not be released unless in statistical form classified to prevent identification of particular corporations.

D. All reports required under the Corporate Reports Act may be used as evidence at any trial or hearing of the public regulation commission.

E. All reports required under the Corporate Reports Act shall be made available to the revenue processing division of the taxation and revenue department upon written request and the revenue processing division shall be subject to the same restrictions upon revealing the information as are imposed by this section upon the public regulation commission [secretary of state].

F. Any other state agency or department or United States agency or department upon written request to the public regulation commission [secretary of state] may examine reports filed with the commission [secretary of state] upon a showing that the corporate reports sought to be examined are germane to an investigation being conducted by the petitioning agency or department, and any information revealed is subject to Subsection G of this section.

G. Any person who releases information contrary to the provisions of this section is guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than one thousand dollars ($1,000) nor less than one hundred dollars ($100) or by imprisonment in the county jail not more than ninety days nor less than thirty days or by both fine and imprisonment in the discretion of the judge.

History: 1953 Comp., 51-21-8, enacted by Laws 1959, ch. 181, 8; 1961, ch. 152, 2; 1977, ch. 103, 8; 2001, ch. 200, 31.



Section 53-5-9 - Dormant corporations; statement in lieu of corporate report.

53-5-9. Dormant corporations; statement in lieu of corporate report.

A. Whenever a corporation is no longer engaged in active business in this state or in carrying out the purposes of its incorporation, two of its shareholders, directors or officers may unite in signing a statement to that effect; the statement shall be filed with the public regulation commission [secretary of state] in lieu of the required corporate report. Upon the filing of this statement and the payment of all fees and penalties, the commission [secretary of state] is authorized to strike the name of the corporation from the list of active corporations in this state; but this action shall not be construed in any sense as a formal dissolution of the corporation and the corporation shall not be relieved thereby from any outstanding obligation. A dormant corporation may be fully revived by the resumption of active business and the filing of a corporate report.

B. A dormant corporation may continue in dormant status by filing a statement of renewal every five years to the effect that it is not engaged in active business in this state and is not carrying out the purposes of its incorporation. Sixty days after written notice of failure to file a statement of renewal has been mailed to its registered agent and also to the principal office of the corporation as shown in the last corporate report filed with the commission [secretary of state], the corporation shall have its certificate of incorporation or authority canceled by the commission [secretary of state] without further proceedings unless the statement of renewal is filed and all fees are paid within that sixty-day period.

History: 1953 Comp., 51-21-9, enacted by Laws 1959, ch. 181, 9; 1983, ch. 304, 6; 2001, ch. 200, 32; 2003, ch. 318, 7.






Article 6 - Professional Corporations

Section 53-6-1 - Purpose of act.

53-6-1. Purpose of act.

The purpose of this act [53-6-1 through 53-6-13 NMSA 1978] is to provide for the incorporation of an individual, or group of individuals, to render the same professional service to the public for which such individuals are required by law to be licensed or to obtain other legal authorization.

History: 1953 Comp., 51-22-1, enacted by Laws 1963, ch. 16, 1.



Section 53-6-2 - Short title.

53-6-2. Short title.

This act [53-6-1 through 53-6-13 NMSA 1978] may be cited as the "Professional Corporation Act".

History: 1953 Comp., 51-22-2, enacted by Laws 1963, ch. 16, 2.



Section 53-6-3 - Definitions.

53-6-3. Definitions.

As used in this act [53-6-1 through 53-6-13 NMSA 1978]:

A. "professional service" means any type of personal service to the public which requires, as a condition precedent to the rendering of such service, the obtaining of a license or other legal authorization and which, prior to the passage of the Professional Corporation Act and by reason of law, could not be performed by a corporation. The term includes, but is not necessarily limited to, the personal services rendered by certified public accountants, registered public accountants, chiropractors, optometrists, dentists, osteopaths, podiatrists, architects, veterinarians, doctors of medicine, doctors of dentistry, physicians and surgeons, attorneys-at-law and life insurance agents; and

B. "professional corporation" means a corporation which is organized under the Professional Corporation Act for the sole and specific purpose of rendering professional service and which has as its shareholders only individuals who themselves are licensed or otherwise legally authorized within this state to render the same professional service as the corporation.

History: 1953 Comp., 51-22-3, enacted by Laws 1963, ch. 16, 3.



Section 53-6-4 - Incorporation.

53-6-4. Incorporation.

One or more individuals, each of whom is licensed to render a professional service, may incorporate a professional corporation for pecuniary profit and become shareholders therein in the manner provided in the Business Corporation Act [Chapter 53, Articles 11 through 18 NMSA 1978]. The Business Corporation Act applies to professional corporations. If the provisions of the Business Corporation Act conflict with the provisions of the Professional Corporation Act, the provisions of the Professional Corporation Act shall prevail.

History: 1953 Comp., 51-22-4, enacted by Laws 1969, ch. 245, 1.



Section 53-6-5 - Purposes for which incorporated.

53-6-5. Purposes for which incorporated.

A professional corporation may be organized only for the purpose of rendering one specific type of professional service and services ancillary thereto and shall not engage in any business other than rendering the professional service which it was organized to render and services ancillary thereto; provided, however, that a professional corporation may own real and personal property necessary or appropriate for rendering the type of professional service it was organized to render and may invest its funds in real estate, mortgages, stocks, bonds and any other type of investments.

History: 1953 Comp., 51-22-5, enacted by Laws 1963, ch. 16, 5.



Section 53-6-6 - Corporate name.

53-6-6. Corporate name.

The corporate name of a professional corporation shall contain the words "limited," "chartered," "professional association" or "professional corporation" or shall contain an abbreviation of those words.

History: 1953 Comp., 51-22-6, enacted by Laws 1969, ch. 245, 2.



Section 53-6-7 - Professional services through officers, employees, and agents.

53-6-7. Professional services through officers, employees, and agents.

A professional corporation shall render professional services only through its officers, employees and agents who are duly licensed or otherwise legally authorized to render such professional services; provided, however, this section shall not be interpreted to include in the term "employee", clerks, secretaries, bookkeepers, technicians and other assistants who are not usually and ordinarily considered by custom and practice to be rendering professional services to the public for which the license is required.

History: 1953 Comp., 51-22-7, enacted by Laws 1963, ch. 16, 7.



Section 53-6-8 - Professional relationships preserved.

53-6-8. Professional relationships preserved.

The Professional Corporation Act does not modify the legal relationships, including confidential relationships, between a person performing professional services and the client or patient who receives such services; but the liability of shareholders shall be otherwise limited as provided in the Business Corporation Act [Chapter 53, Articles 11 through 18 NMSA 1978] and as otherwise provided by law.

History: 1953 Comp., 51-22-8, enacted by Laws 1969, ch. 245, 3.



Section 53-6-9 - Issuance and transfer of shares.

53-6-9. Issuance and transfer of shares.

Shares of stock of a professional corporation shall be issued and transferred only to persons who are duly licensed or legally authorized to render the professional service for which the corporation is organized, but such shares may be transferred:

A. by operation of law to persons or legal entities not so licensed or authorized, subject to the requirements of the Professional Corporation Act;

B. to a revocable trust the grantor of which is such a duly licensed or authorized person, provided that the trust contains provisions that require the trustee, upon the grantor's death or disqualification to render the professional service for which the grantor was licensed or authorized, to dispose of the shares as otherwise provided in the Professional Corporation Act; and

C. to a tax-qualified employee benefit plan established for the exclusive benefit of the professional corporation's employees, provided that the plan's trustee is required to dispose of the trust's shares as provided in the Professional Corporation Act before transfer or distribution of the shares to beneficiaries of or participants in the plan who are not duly licensed or authorized to render the professional service for which the corporation is organized.

History: 1953 Comp., 51-22-9, enacted by Laws 1969, ch. 245, 4; 1983, ch. 304, 7.



Section 53-6-10 - Sale and transfer of shares.

53-6-10. Sale and transfer of shares.

A. The articles of incorporation of any professional corporation shall provide for the purchase by the corporation, its shareholders, or any person duly licensed or authorized to render the service for which the corporation is organized, of all shares of its stock:

(1) held by any person who shall have become disqualified to render the professional service for which he was licensed or authorized; or

(2) which devolve by operation of law upon any person or legal entity not licensed or authorized.

B. Any purchase of shares under Paragraph (1) of Subsection A shall be effected within a period of thirty days after establishment of the disqualification. Any purchase of shares under Paragraph (2) of Subsection A shall be effected within eight months from the date of devolution. Any shares held in violation of such provisions may be cancelled by action of the board of directors.

History: 1953 Comp., 51-22-10, enacted by Laws 1969, ch. 245, 5.



Section 53-6-11 - Contingent purchase or redemption price.

53-6-11. Contingent purchase or redemption price.

If the articles of incorporation or the bylaws of a professional corporation fail to fix a price at which the corporation or its shareholders may purchase the shares of a deceased or disqualified shareholder, then the price for the shares shall be the book value of the shares as of the end of the month immediately preceding the death or disqualification of the shareholder.

History: 1953 Comp., 51-22-11, enacted by Laws 1963, ch. 16, 11; 1969, ch. 245, 6.



Section 53-6-12 - Disqualification; dissolution.

53-6-12. Disqualification; dissolution.

If any officer, shareholder, agent or employee of a professional corporation who has been rendering professional service to the public becomes legally disqualified to render the professional service within this state, or is elected to a public office that, pursuant to existing law, is a restriction or limitation upon rendering of a professional service, or accepts employment that, pursuant to existing law, places restriction or limitations upon his continued rendering of the professional service, he shall sever all employment with, and financial interest in, the professional corporation forthwith. A professional corporation's failure to require compliance with this section shall constitute a ground for the forfeiture of its articles of incorporation and its dissolution. When a professional corporation's failure to comply with this section is brought to the attention of the public regulation commission [secretary of state], the commission [secretary of state] shall certify to the attorney general that fact for appropriate action to dissolve the professional corporation.

History: 1953 Comp., 51-22-12, enacted by Laws 1963, ch. 16, 12; 2001, ch. 200, 33.



Section 53-6-13 - Mergers or consolidations.

53-6-13. Mergers or consolidations.

A professional corporation shall consolidate or merge only with another domestic professional corporation organized to render the same specific professional service.

History: 1953 Comp., 51-22-13, enacted by Laws 1963, ch. 16, 13; 1969, ch. 245, 7.



Section 53-6-14 - Application to professional corporations.

53-6-14. Application to professional corporations.

The provisions of the Professional Corporation Act shall apply to all professional corporations chartered in New Mexico. Professional corporations heretofore incorporated shall be required to file any amendments to their articles of incorporation necessary to conform to the requirements of the Professional Corporation Act within eight months from the effective date of this act. Any professional corporation which shall not have filed any necessary amendments within such eight-month period shall be involuntarily dissolved in conformity with the provisions of the Business Corporation Act [Chapter 53, Articles 11 through 18 NMSA 1978].

History: 1953 Comp., 51-22-14, enacted by Laws 1969, ch. 245, 8.






Article 7 - Business Development Corporation



Article 7A - Economic Development Corporation

Section 53-7A-1 - Short title.

53-7A-1. Short title.

This act [53-7A-1 through 53-7A-6] may be cited as the "Economic Development Corporation Act".

History: Laws 2003, ch. 183, 1.



Section 53-7A-2 - Purposes.

53-7A-2. Purposes.

The purposes of the Economic Development Corporation Act are to:

A. promote, stimulate, develop and advance business, prosperity, employment and economic welfare in the state and among its citizens;

B. encourage and assist the location of new business and industry in this state and the rehabilitation and expansion of existing business and industry;

C. cooperate and act in conjunction with other organizations, public or private, in the promotion and advancement of industrial, commercial, agricultural and recreational developments in the state; and

D. provide for the creation of a nonprofit corporation with the responsibility to work with communities throughout New Mexico in effectuating these purposes in a manner that can be quantified and measured.

History: Laws 2003, ch. 183, 2.



Section 53-7A-3 - Corporation authorized; board of directors; organization; limitation of liability.

53-7A-3. Corporation authorized; board of directors; organization; limitation of liability.

A. A nonprofit organization to provide economic development services to the state is authorized to be organized and formed under the provisions of the Nonprofit Corporation Act [Chapter 53, Article 8 NMSA 1978] and the Economic Development Corporation Act.

B. The corporation shall be governed by a board of directors composed of fifteen members as follows:

(1) the secretary of economic development;

(2) one economic development professional, appointed by the governor, from each regional planning district, provided that no more than four of the economic development professionals shall be members of the same political party; and

(3) one professional businessperson, appointed by the governor, from each regional planning district, provided that no more than four of the professional businesspersons shall be members of the same political party.

C. The governor shall appoint a chair and the board of directors shall elect other officers as the board deems necessary.

D. The board of directors shall adopt bylaws, in accordance with the provisions of the Nonprofit Corporation Act, governing the conduct of the corporation in the performance of its duties under the Economic Development Corporation Act.

E. The board of directors shall hire a president who shall be the chief administrative officer of the corporation and be responsible for its operations.

F. A director, the president or another officer shall not be personally liable for any damages resulting from:

(1) any negligent act or omission of an employee of the corporation;

(2) any negligent act or omission of another director or officer of the corporation; or

(3) any action taken as a director or officer or a failure to take any action as a director or officer unless the director or officer has breached or failed to perform the duties of his office and the breach or failure to perform constitutes willful misconduct or recklessness.

History: Laws 2003, ch. 183, 3.



Section 53-7A-4 - Corporation; powers.

53-7A-4. Corporation; powers.

The corporation shall have the powers conferred upon domestic nonprofit corporations by the Nonprofit Corporation Act [Chapter 53, Article 8 NMSA 1978] unless otherwise specified in the Economic Development Corporation Act and shall also have the power to:

A. sue and be sued in its corporate name;

B. purchase, take, receive or otherwise acquire; own, hold, dispose of or use; and otherwise deal in and with property, including an interest in or ownership of intangible personal property, intellectual property or technological innovations;

C. sell, convey, pledge, exchange, transfer or otherwise dispose of its assets and properties for consideration upon terms and conditions that the corporation shall determine;

D. make contracts, incur liabilities or borrow money at rates of interest that the corporation may determine;

E. make and execute all contracts, agreements or instruments necessary or convenient in the exercise of the powers and functions granted the corporation by the Economic Development Corporation Act;

F. receive and administer grants, contracts and private gifts;

G. invest and reinvest its funds;

H. conduct its activities, carry on its operations, have offices and exercise the powers granted by the Economic Development Corporation Act;

I. employ officers and employees that it deems necessary, set their compensation and prescribe their duties;

J. enter into agreements with insurance carriers to insure against any loss in connection with its operations;

K. authorize retirement programs and other benefits for salaried officers and employees of the corporation; and

L. contract with economic development experts and other experts and consultants that may be required and to fix and pay their compensation.

History: Laws 2003, ch. 183, 4.



Section 53-7A-5 - Corporation; duties.

53-7A-5. Corporation; duties.

Pursuant to policies established by its board of directors and as directed by its president, the corporation shall:

A. establish relationships with communities throughout New Mexico in order to understand their economic development goals;

B. work for those communities in recruiting the types of businesses and jobs that have been identified by the communities;

C. solicit economic development funds from federal and private sources;

D. participate in economic development conferences and job fairs in order to educate businesses throughout the country and the world on the economic benefits and other attractions of New Mexico;

E. sponsor such forums and conferences as are necessary in order to empower New Mexico businesses and citizens with those business skills needed to compete in a worldwide economy; and

F. perform such other activities as are needed to further the purposes of the Economic Development Corporation Act.

History: Laws 2003, ch. 183, 5.



Section 53-7A-6 - Application of other laws.

53-7A-6. Application of other laws.

A. The corporation formed pursuant to the Economic Development Corporation Act is separate and apart from the state and shall not be deemed an agency, public body or other political subdivision of New Mexico for purposes of applying laws relating to personnel, procurement of goods and services, gross receipts tax, disposition or acquisition of property, capital outlays and per diem and mileage.

B. Notwithstanding the provisions of the Open Meetings Act [Chapter 10, Article 15 NMSA 1978], meetings of the corporation shall be closed to the public when proprietary technical or business information or any information regarding location or expansion of a business is discussed.

C. Information obtained by the corporation that is proprietary technical or business information or related to the possible relocation or expansion of a business shall be confidential and not subject to inspection pursuant to the Inspection of Public Records Act [Chapter 14, Article 2 NMSA 1978].

D. The corporation, its officers, directors and employees shall be granted immunity from liability for any tort as provided in the Tort Claims Act [41-4-1 through 41-4-27 NMSA 1978] and may enter into agreements with insurance carriers to insure against a loss in connection with its operations even though the loss may be included among losses covered by the risk management fund of New Mexico.

History: Laws 2003, ch. 183, 6.






Article 7B - New Mexico Research Applications

Section 53-7B-1 - Short title.

53-7B-1. Short title.

Sections 1 through 10 [53-7B-1 through 53-7B-10 NMSA 1978] of this act may be cited as the "New Mexico Research Applications Act".

History: Laws 2009, ch. 66, 1.



Section 53-7B-2 - Purposes.

53-7B-2. Purposes.

The purposes of the New Mexico Research Applications Act are to:

A. promote the public welfare and prosperity of the people of New Mexico;

B. foster economic development in the area of intellectual property within New Mexico;

C. attract investments that will drive technological innovations in New Mexico;

D. create high-value technology jobs in New Mexico with appropriately trained employees to fill such jobs;

E. forge links, critical partnerships and collaboration among New Mexico's business communities, universities, private foundations, national laboratories and government through the development of a research applications center;

F. support educational initiatives in science, technology, engineering and mathematics in the state to ensure the availability of the future work force required to meet the goals of the New Mexico Research Applications Act; and

G. engage in cooperative ventures related to the use of research and development applications, including the use of research and development applications as a means of enhancing state and local resource development and promoting innovative technological advances in the areas of economic, community and work force development; education; science; technology; engineering; mathematics; research and development; conservation; and health care, within New Mexico.

History: Laws 2009, ch. 66, 2.



Section 53-7B-3 - Definitions.

53-7B-3. Definitions.

As used in the New Mexico Research Applications Act:

A. "board" means the board of directors of the research applications center;

B. "department" means the economic development department;

C. "research applications center" means the nonprofit corporation created pursuant to the Nonprofit Corporation Act [Chapter 53, Article 8 NMSA 1978] and the New Mexico Research Applications Act;

D. "technological innovations" includes research, development, prototype assembly, manufacturing, patenting, licensing, marketing and sale of inventions, ideas, practices, applications, processes, machines and technology and related property rights of all kinds; and

E. "university" means:

(1) a New Mexico educational institution named in Article 12, Section 11 of the constitution of New Mexico;

(2) a community college organized pursuant to the Community College Act [Chapter 21, Article 13 NMSA 1978]; or

(3) a technical and vocational institute organized pursuant to the Technical and Vocational Institute Act [Chapter 21, Article 16 NMSA 1978].

History: Laws 2009, ch. 66, 3.



Section 53-7B-4 - Research applications center; formation; board of directors; public access to meetings and minutes.

53-7B-4. Research applications center; formation; board of directors; public access to meetings and minutes.

A. The department shall, pursuant to the Nonprofit Corporation Act [Chapter 53, Article 8 NMSA 1978] and internal revenue service regulations pertaining to nonprofit corporations, incorporate a corporation with the name "New Mexico research applications center"; provided that, if that name is not available, the department shall select another name that reflects the purposes of the New Mexico Research Applications Act.

B. The articles of incorporation shall include:

(1) provisions for appointing the board pursuant to Subsection C of this section;

(2) provisions requiring that board vacancies shall be filled by the appropriate appointing authority;

(3) a statement that board members, subject to the availability of funds, shall receive per diem and mileage at the rate provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] for nonsalaried public officers and shall receive no other compensation, perquisite or allowance;

(4) a statement that the corporation will have no members;

(5) provisions that prohibit any board action inconsistent with the New Mexico Research Applications Act;

(6) provisions that prohibit the board from increasing the number of directors;

(7) a plan of distribution of the assets remaining after dissolution or final liquidation of the corporation. The plan shall require that, after all liabilities and obligations are paid, all funds of the corporation shall be deposited in the general fund and all other assets shall be distributed to the department of finance and administration; and

(8) any other provisions deemed necessary by the department to ensure compliance with the New Mexico Research Applications Act.

C. The board of directors shall be appointed in a manner that reflects the geographic, cultural and ethnic diversity of this state and provides for representation of the research institutions of this state. The board shall consist of twelve members with relevant experience or expertise in state government, local governments, businesses located in New Mexico, universities, private foundations, national laboratories or investments. The members shall be as follows:

(1) the secretary of economic development;

(2) the secretary of higher education;

(3) the secretary of workforce solutions;

(4) the chair of the New Mexico council of university presidents;

(5) the governor's science advisor;

(6) a member appointed by the governor, who shall be a director of a national laboratory located in New Mexico; and

(7) six members shall be appointed by the legislature as follows:

(a) one member appointed by the speaker of the house of representatives, who shall represent the business community;

(b) one member appointed by the majority leader of the house of representatives, who shall represent local governments;

(c) one member appointed by the minority leader of the house of representatives, who shall be a president of a New Mexico post-secondary public educational institution;

(d) one member appointed by the president pro tempore of the senate, who shall have expertise in rural economic development;

(e) one member appointed by the majority leader of the senate, who shall have expertise in venture capital; and

(f) one member appointed by the minority leader of the senate, who shall have expertise in health care.

D. The appointed members shall serve terms of four years except that, of the initial appointees, the member appointed by the governor, the member appointed by the speaker of the house of representatives, the member appointed by the president pro tempore of the senate and the member appointed by the minority leader of the house of representatives shall be appointed for terms of two years.

E. The governor, with the advice and consent of the senate, shall appoint one of the members as chair of the board. Board members may designate an alternate from within their organization or area of expertise to represent their interest, if approved by the appointing authority.

F. All meetings, minutes of meetings and reports of the board, the research applications center and any corporations formed by the research applications center shall be available and open to the public, except that portion of meetings, minutes or reports in which business-sensitive information, as determined by the board, is discussed. Minutes of all meetings and reports of the research applications center and any corporations formed by the research applications center shall be provided by the board to the legislative finance committee and any other interim or standing legislative committees specified by the legislative finance committee within one month of the date of the meeting or date of the report.

G. The board shall hire a president who shall be the chief administrative officer of the research applications center.

History: Laws 2009, ch. 66, 4.



Section 53-7B-5 - Research applications center; powers.

53-7B-5. Research applications center; powers.

As directed by the board, the research applications center may:

A. acquire, by lease or purchase, the land, buildings, facilities, improvements and equipment necessary to achieve the purposes of the New Mexico Research Applications Act;

B. lease to any person any part or all of the land, buildings, facilities, improvements and equipment acquired pursuant to Subsection A of this section;

C. enter into contracts, joint powers agreements, memoranda of understanding and other agreements with public and private entities in order to carry out the purposes of the New Mexico Research Applications Act;

D. incur liabilities or borrow money at rates of interest that the research applications center may determine; provided that:

(1) any debt incurred shall be payable solely from the money available to the research applications center and does not create an obligation or indebtedness of the state within the meaning of any constitutional provision;

(2) no breach of any contractual obligation incurred pursuant to the New Mexico Research Applications Act shall impose a pecuniary liability or a charge upon the general credit or taxing power of the state, and any debt incurred is not a general obligation for which the state's full faith and credit is pledged; and

(3) the research applications center shall not incur any debt greater than one million dollars ($1,000,000) or for a term longer than eight months without the prior approval of the state board of finance;

E. enter into business arrangements to carry out technological innovations with one or more business entities, governmental entities, universities, private foundations, national laboratories or other persons;

F. otherwise conduct, sponsor, finance and contract as necessary to further technological innovations;

G. purchase, take, receive or otherwise acquire; own; hold; dispose of; use; or otherwise deal in and with property, including an interest in or ownership of intangible personal property, intellectual property or technological innovations;

H. sell, convey, pledge, exchange, transfer or otherwise dispose of its assets and properties for consideration upon terms and conditions that the board shall determine;

I. solicit, receive and administer grants, contracts and gifts from federal, state and private sources;

J. invest and reinvest its funds;

K. employ officers and employees that it deems necessary, set their compensation and prescribe their duties;

L. enter into agreements with insurance carriers to insure against any loss in connection with its operations;

M. authorize retirement programs and other benefits for salaried officers and employees;

N. create such enterprise funds, revolving funds or other financial arrangements as it deems necessary to carry out the purposes of the New Mexico Research Applications Act; and

O. enter into license agreements and contracts involving intellectual property and technological innovations, including agreements for patents, copyrights, franchises and trademarks.

History: Laws 2009, ch. 66, 5.



Section 53-7B-6 - Applicability of other laws.

53-7B-6. Applicability of other laws.

A. Except as otherwise provided in the New Mexico Research Applications Act, the research applications center shall not be deemed to be the state, or one of its agencies, instrumentalities, institutions or political subdivisions for the purpose of applying any other laws, including those relating to personnel, meetings of the board, gross receipts taxes, disposition or acquisition of property, capital outlays, per diem and mileage and inspection of records.

B. The research applications center shall be deemed:

(1) an agency of the state when applying laws relating to the furnishing of goods and services by the research applications center to the state or any other agency, political subdivision or institution of the state;

(2) a local public body for purposes of the Procurement Code [13-1-28 through 13-1-199 NMSA 1978], except that the board may exempt a specific procurement from the application of the Procurement Code if it makes a finding that compliance with the Procurement Code would impede the purposes of the New Mexico Research Applications Act; and

(3) a governmental entity for purposes of the Tort Claims Act [41-4-1 through 41-4-27 NMSA 1978]; provided that the research applications center may enter into agreements with insurance carriers to insure against risk in connection with its operations even though the risk may be included among the risks covered by the Tort Claims Act.

History: Laws 2009, ch. 66, 6.



Section 53-7B-7 - Annual audit and report.

53-7B-7. Annual audit and report.

A. The board shall contract annually with an independent certified public accountant, approved by the state auditor, to perform an examination and audit of the accounts and books of the research applications center, including its receipts, disbursements, contracts, leases, sinking funds, investments and any other records and papers relating to its financial standing. The certified public accountant shall make a determination as to whether the research applications center has complied with the provisions of the New Mexico Research Applications Act. The person performing the audit shall furnish copies of the audit report to the governor; the public regulation commission [secretary of state], where they shall be placed on file and made available for inspection by the general public; and the legislative finance committee.

B. An annual report of the activities during the previous fiscal year of the research applications center shall be provided by the board to the legislative finance committee at least ninety days in advance of each regular legislative session. The report shall contain an operating budget for the current fiscal year, a proposed budget for the next fiscal year, a list of the present employee positions and the salaries paid for each position and a list of all contracts entered into during the past fiscal year and the current fiscal year to date and the amount expended to date under each contract. The legislative finance committee shall forward any report submitted to any interim or standing legislative committees as deemed appropriate. Upon request of the appropriate committee, the board or the board of directors of any corporation formed by the research applications center shall appear before any interim or standing legislative committee to provide an accounting of all activities.

History: Laws 2009, ch. 66, 7.



Section 53-7B-8 - Conflicts of interest.

53-7B-8. Conflicts of interest.

A. If any director, officer or employee of the research applications center is interested directly or indirectly or is an officer or employee of or has any ownership interest in a legal entity interested directly or indirectly in a contract or potential contract with the research applications center, except for any agency, instrumentality, institution or political subdivision of the state, the interest shall be disclosed to the board and shall be set forth in the minutes of the board. The director, officer or employee having the interest shall not participate on behalf of the research applications center in the authorization of the contract.

B. Any director, officer or employee of the research applications center shall enter into a nondisclosure agreement that at a minimum provides:

(1) a clear description of confidential information that the research applications center may disclose to the director, officer or employee;

(2) a clear description of the limitations on the use of confidential information by the director, officer or employee;

(3) a confidentiality period that requires the director, officer or employee to hold confidential information in confidence until that information becomes generally publicly known;

(4) that the director, officer or employee shall be prohibited from acquiring an intellectual property right;

(5) for the return of all confidential information to the research applications center upon request;

(6) remedies for unauthorized disclosure of confidential information under the nondisclosure agreement, which may provide for liquidated damages, specific performance or injunction against further disclosure or breach, in addition to all other remedies available at law or equity to the research applications center for unauthorized disclosure of confidential information by the director, officer or employee; and

(7) for the award of reasonable attorney fees and costs incurred by the research applications center in seeking enforcement of the nondisclosure agreement.

C. Nothing in this section shall prohibit an officer, director or employee of a financial institution from participating as a member of the board in setting general policies of the research applications center, nor shall any provision of this section be construed as prohibiting a financial institution of New Mexico from making loans guaranteed pursuant to the provisions of the New Mexico Research Applications Act because an officer, director or employee of the financial institution serves as a member of the board.

History: Laws 2009, ch. 66, 8.



Section 53-7B-9 - Contracts involving public employees.

53-7B-9. Contracts involving public employees.

Except as provided in Section 10 of the New Mexico Research Applications Act, the research applications center shall not enter into any contract involving services or property of a value in excess of twenty thousand dollars ($20,000) with an employee of the state or one of its agencies, instrumentalities, institutions or political subdivisions or with a business in which the employee has a controlling interest unless the board makes a determination, in writing, that the employee:

A. is employed by a university;

B. is principally involved in research, public service, economic development or instruction; and

C. is able to provide services that are not readily available from another person or is able to provide services that are less expensive or of higher quality than are otherwise available.

History: Laws 2009, ch. 66, 9.



Section 53-7B-10 - Transfer of technology; ownership of intellectual property.

53-7B-10. Transfer of technology; ownership of intellectual property.

A. Notwithstanding the provisions of Section 9 [53-7B-9 NMSA 1978] of the New Mexico Research Applications Act, Section 10-16-7, 13-1-190, 21-1-17 or 21-1-35 NMSA 1978 or of any other statute, ordinance or policy regulating the conduct of public employees, an officer or employee of a university who is principally involved in research, public service, economic development or instruction may, subject to Subsection B of this section, apply to the secretary of economic development for permission to establish and maintain a substantial interest in a private entity that provides or receives equipment, material, supplies or services in connection with the research applications center in order to facilitate the transfer of technology developed by the officer or employee from the research applications center to commercial and industrial enterprises for economic development.

B. The secretary of economic development may grant the permission only if all of the following conditions are met:

(1) the employer of the officer or employee certifies to the secretary that the employer does not object to the proposed relationship;

(2) the officer or employee provides a detailed description of the officer's or employee's interest in the private entity;

(3) the nature of the proposed undertaking is fully described;

(4) the officer or employee demonstrates, to the satisfaction of the secretary, that the proposed undertaking may benefit the economy of this state;

(5) the officer or employee demonstrates to the satisfaction of the secretary that the proposed undertaking will not adversely affect research, public service or instructional activities at any educational institution; and

(6) the officer's or employee's interest in the private entity or benefit from the interest will not adversely affect any substantial state interest.

C. An officer or employee of a university who is principally involved in research, public service, economic development or instruction may develop, create or commercialize new intellectual property for the state and encourage new opportunities for business and increased jobs. Intellectual property created by an employee or agent of a university associated with the research applications center shall be owned by the university. Intellectual property created jointly shall be owned jointly. If the intellectual property is created using federal funds, the applicable federal laws and regulations shall govern the ownership.

D. The board may establish policies for the implementation of this section.

History: Laws 2009, ch. 66, 10.






Article 8 - Nonprofit Corporations

Section 53-8-1 - Short title.

53-8-1. Short title.

Chapter 53, Article 8 NMSA 1978 may be cited as the "Nonprofit Corporation Act".

History: 1953 Comp., 51-14-43, enacted by Laws 1975, ch. 217, 1; 1977, ch. 178, 1; 1998, ch. 108, 25.



Section 53-8-2 - Definitions.

53-8-2. Definitions.

As used in the Nonprofit Corporation Act, unless the context otherwise requires:

A. "corporation" or "domestic corporation" means a nonprofit corporation subject to the provisions of the Nonprofit Corporation Act, except a foreign corporation;

B. "foreign corporation" means a nonprofit corporation organized under laws other than the laws of New Mexico for a purpose for which a corporation may be organized under the Nonprofit Corporation Act;

C. "nonprofit corporation" means a corporation no part of the income or profit of which is distributable to its members, directors or officers;

D. "articles of incorporation" means the original or restated articles of incorporation or articles of consolidation and all amendments thereto, including articles of merger;

E. "bylaws" means the code of rules adopted for the regulation or management of the affairs of the corporation, irrespective of the name by which such rules are designated;

F. "member" means one having membership rights in a corporation in accordance with the provisions of its articles of incorporation or bylaws;

G. "board of directors" means the group of persons vested with the management of the affairs of the corporation, irrespective of the name by which such group is designated;

H. "insolvent" means inability of a corporation to pay its debts as they become due in the usual course of its affairs;

I. "commission" or "corporation commission" means the public regulation commission [secretary of state] or its delegate;

J. "address" means:

(1) the mailing address and the street address, if within a municipality; or

(2) the mailing address and a rural route number and box number, if any, or the geographical location, using well-known landmarks, if outside a municipality;

K. "duplicate original" means a document that is signed or executed in duplicate;

L. "delivery" means:

(1) if personally served, the date documentation is received by the corporations bureau of the commission; and

(2) if mailed to the commission [secretary of state], the date of the postmark plus three days, upon proof thereof by the party delivering the documentation; and

M. "person" includes individuals, partnerships, corporations and other associations.

History: 1953 Comp., 51-14-44, enacted by Laws 1975, ch. 217, 2; 1977, ch. 178, 2; 1983, ch. 304, 8; 1989, ch. 294, 1; 1998, ch. 108, 26.



Section 53-8-3 - Applicability.

53-8-3. Applicability.

A. The provisions of the Nonprofit Corporation Act relating to domestic corporations apply to:

(1) all corporations organized under that act; and

(2) all nonprofit corporations organized under any acts repealed by the Nonprofit Corporation Act, for a purpose or purposes for which a corporation might be organized under that act.

B. The provisions of the Nonprofit Corporation Act relating to foreign corporations apply to all foreign nonprofit corporations conducting affairs in New Mexico for a purpose or purposes for which a corporation might be organized under that act.

History: 1953 Comp., 51-14-45, enacted by Laws 1975, ch. 217, 3.



Section 53-8-4 - Purposes.

53-8-4. Purposes.

Corporations may be organized under the Nonprofit Corporation Act for any lawful purpose or purposes, including, without being limited to, any one or more of the following purposes: charitable; benevolent; eleemosynary; educational; civic; patriotic; political; religious; social; fraternal; literary; cultural; athletic; scientific; agricultural; horticultural; animal husbandry; and professional, commercial, industrial or trade association.

History: 1953 Comp., 51-14-46, enacted by Laws 1975, ch. 217, 4.



Section 53-8-5 - General powers.

53-8-5. General powers.

Each corporation shall have power to:

A. have perpetual succession by its corporate name unless a limited period of duration is stated in its article of incorporation;

B. sue and be sued, complain and defend in its corporate name;

C. have a corporate seal which may be altered at pleasure, and to use the same by causing it, or a facsimile thereof, to be impressed or affixed or in other manner reproduced, but failure to have or to affix a corporate seal does not affect the validity of any instrument or any action taken in pursuance thereof or in reliance thereon;

D. purchase, take, receive, lease, take by gift, devise or bequest, or otherwise acquire, own, hold, improve, use and otherwise deal in and with real or personal property, or any interest therein, wherever situated;

E. sell, convey, mortgage, pledge, lease, exchange, transfer and otherwise dispose of all or any part of its property and assets;

F. lend money to its directors, officers and employees and otherwise assist them;

G. purchase, take, receive, subscribe for, or otherwise acquire, own, hold, vote, use, employ, sell, mortgage, lend, pledge, or otherwise dispose of, and otherwise use and deal in and with, shares or other interests in, or obligations of, other domestic or foreign corporations, whether for profit or not for profit, associations, partnerships, limited partnerships or individuals, or direct or indirect obligations of the United States, or of any other government, state, territory, governmental district or municipality or of any instrumentality thereof;

H. make contracts and guarantees and incur liabilities, borrow money at such rates of interest as the corporation may determine, issue its notes, bonds and other obligations, and secure any of its obligations by mortgage or pledge of all or any of its property, franchises and income;

I. lend money for its corporate purposes, invest and reinvest its funds, and take and hold real and personal property as security for the payment of funds so loaned or invested;

J. conduct its affairs, carry on its operations, and have offices and exercise the powers granted by the Nonprofit Corporation Act in any state, territory, district or possession of the United States, or in any foreign country;

K. elect or appoint directors and define their duties and fix their compensation, if any;

L. elect or appoint officers and agents of the corporation, who may be directors or members, and define their duties and fix their compensation;

M. make and alter bylaws, not inconsistent with its articles of incorporation or with the laws of New Mexico, for the administration and regulation of the affairs of the corporation;

N. unless otherwise provided in the articles of incorporation, make donations for the public welfare or for charitable, scientific or educational purposes; and in time of war to make donations in aid of war activities;

O. pay pensions and establish pension plans, pension trusts, profit-sharing plans and other incentive plans for any or all of its directors, officers and employees;

P. cease its corporate activities and surrender its corporate franchise; and

Q. have and exercise all powers necessary or convenient to effect any or all of the purposes for which the corporation is organized.

History: 1953 Comp., 51-14-47, enacted by Laws 1975, ch. 217, 5.



Section 53-8-6 - Defense of ultra vires.

53-8-6. Defense of ultra vires.

No act of a corporation and no conveyance or transfer of real or personal property to or by a corporation shall be invalid by reason of the fact that the corporation was without capacity or power to do the act or to make or receive the conveyance or transfer, but such lack of capacity or power may be asserted:

A. in a proceeding by a member or a director against the corporation to enjoin the doing or continuation of unauthorized acts, or the transfer of real or personal property by or to the corporation. If the unauthorized acts or transfer sought to be enjoined are being, or are to be, performed pursuant to any contract to which the corporation is a party, the court may, if all of the parties to the contract are parties to the proceeding and if it deems the same to be equitable, set aside and enjoin the performance of the contract, and in so doing may allow to the corporation or the other parties to the contract, as the case may be, compensation for the loss or damage sustained by either of them which may result from the action of the court in setting aside and enjoining the performance of the contract, but anticipated profits to be derived from the performance of the contract shall not be awarded by the court as a loss or damage sustained; or

B. in a proceeding by the corporation, whether acting directly or through a receiver, trustee or other legal representative, or through members in a respresentative [representative] suit, against the officers or directors of the corporation for exceeding their authority.

History: 1953 Comp., 51-14-48, enacted by Laws 1975, ch. 217, 6.



Section 53-8-7 - Corporate name.

53-8-7. Corporate name.

The corporate name:

A. shall not contain any word or phrase which indicates or implies that it is organized for any purpose other than one or more of the purposes contained in its articles of incorporation; and

B. shall not be the same as, or confusingly similar to, the name of any corporation, whether for profit or not for profit, existing under the laws of New Mexico, or any foreign corporation, whether for profit or not for profit, authorized to transact business or conduct affairs in New Mexico, or a corporate name reserved or registered as permitted by the laws of New Mexico.

History: 1953 Comp., 51-14-49, enacted by Laws 1975, ch. 217, 7.



Section 53-8-7.1 - Reserved name.

53-8-7.1. Reserved name.

A. The exclusive right to the use of a corporate name may be reserved by:

(1) any person intending to organize a corporation under the Nonprofit Corporation Act;

(2) any domestic corporation intending to change its name;

(3) any foreign corporation intending to make application for a certificate of authority to conduct affairs in this state;

(4) any foreign corporation authorized to conduct affairs in this state and intending to change its name; or

(5) any person intending to organize a foreign corporation and intending to have such corporation make application for a certificate of authority to conduct affairs in this state.

B. The reservation shall be made by filing with the commission [secretary of state] an application to reserve a specified corporate name, executed by the applicant. If the commission [secretary of state] finds that the name is available for corporate use, it shall reserve the name for the exclusive use of the applicant for a period of one hundred twenty days.

C. The right to the exclusive use of a specified corporate name so reserved may be transferred to any other person or corporation by filing in the office of the commission [secretary of state] a notice of transfer, executed by the applicant for whom the name was reserved, and specifying the name and address of the transferee.

History: 1978 Comp., 53-8-7.1, enacted by Laws 1983, ch. 304, 9.



Section 53-8-8 - Registered office and registered agent.

53-8-8. Registered office and registered agent.

Each corporation shall have and continuously maintain in New Mexico:

A. a registered office which may be, but need not be, the same as its principal office; and

B. a registered agent, which agent may be either an individual resident in New Mexico whose business office is identical with such registered office, or a domestic corporation, whether for profit or not for profit, or a foreign corporation, whether for profit or not for profit, authorized to transact business or conduct affairs in New Mexico, having an office identical with such registered office.

History: 1953 Comp., 51-14-50, enacted by Laws 1975, ch. 217, 8.



Section 53-8-9 - Change of registered office or registered agent.

53-8-9. Change of registered office or registered agent.

A. A corporation may change its registered office or change its registered agent, or both, upon filing in the office of the public regulation commission [secretary of state] a statement setting forth:

(1) the name of the corporation;

(2) the address of its then registered office;

(3) if the address of its registered office be changed, the address to which the registered office is to be changed;

(4) the name of its then registered agent;

(5) if its registered agent be changed:

(a) the name of its successor registered agent; and

(b) a statement executed by the successor registered agent in which the agent acknowledges acceptance of the appointment by the filing corporation as its registered agent, if the agent is an individual, or a statement executed by an authorized officer of a corporation that is the successor registered agent in which the officer acknowledges the corporation's acceptance of the appointment by the filing corporation as its registered agent, if the agent is a corporation; and

(6) that the address of its registered office and the address of the office of its registered agent, as changed, will be identical.

B. The statement pursuant to the provisions of Subsection A of this section shall be executed by the corporation by an authorized officer of the corporation and delivered to the public regulation commission [secretary of state]. If the public regulation commission [secretary of state] finds that the statement conforms to the provisions of the Nonprofit Corporation Act, it shall file the statement in the office of the public regulation commission [secretary of state], and upon such filing, the change of address of the registered office, or the appointment of a new registered agent, or both, as the case may be, shall become effective.

C. A registered agent of a corporation may resign as agent upon filing a written notice of resignation, including the original and a copy, with the public regulation commission [secretary of state]. The copy may be a photocopy of the original after it was signed or a photocopy that is conformed to the original. The commission [secretary of state] shall mail an endorsed copy to the corporation in care of an officer, who is not the resigning registered agent, at the address of the officer as shown by the most recent annual report of the corporation. The appointment of the agent shall terminate upon the expiration of thirty days after receipt of the notice by the public regulation commission [secretary of state].

D. If the registered agent changes the street address of the registered agent's business office, the registered agent may change the street address of the registered office of any corporation for which the registered agent is the registered agent by notifying the corporation in writing of the change and signing, either manually or in fascimile, and delivering to the public regulation commission [secretary of state] for filing a statement that complies with the requirements of Subsection A of this section and recites that the corporation has been notified of the change.

History: 1953 Comp., 51-14-51, enacted by Laws 1975, ch. 217, 9; 1977, ch. 178, 3; 2003, ch. 318, 8.



Section 53-8-10 - Service of process on corporation.

53-8-10. Service of process on corporation.

The registered agent appointed by a corporation shall be an agent of the corporation upon whom any process, notice or demand required or permitted by law to be served upon the corporation may be served. Nothing in this section limits or affects the right to serve any process, notice or demand required or permitted by law to be served upon a corporation in any other manner now or hereafter permitted by law.

History: 1953 Comp., 51-14-52, enacted by Laws 1975, ch. 217, 10.



Section 53-8-11 - Members.

53-8-11. Members.

A corporation may have one or more classes of members or may have no members. If the corporation has one or more classes of members, the designation of such class or classes, the manner of election or appointment and the qualifications and rights of the members of each class shall be set forth in the articles of incorporation or the bylaws. If the corporation has no members, that fact shall be set forth in the articles of incorporation or the bylaws. A corporation may issue certificates evidencing membership therein.

History: 1953 Comp., 51-14-53, enacted by Laws 1975, ch. 217, 11.



Section 53-8-12 - Bylaws.

53-8-12. Bylaws.

A. The initial bylaws of a corporation shall be adopted by its board of directors. The power to alter, amend or repeal the bylaws or adopt new bylaws shall be vested in the board of directors unless otherwise provided in the articles of incorporation or the bylaws. The bylaws may contain any provisions for the regulation and management of the affairs of a corporation not inconsistent with law or the articles of incorporation.

B. The initial bylaws and any subsequent bylaws whether by amendment, repeal or new adoption shall be executed by two authorized officers of the corporation. The bylaws in effect for the corporation shall be maintained at the corporation's principal office in New Mexico and shall be subject to inspection and copying by the public. If the most recently adopted bylaws are so maintained, they shall not be void, notwithstanding any requirements of prior law. The corporation may charge a reasonable fee for copying its bylaws, not to exceed one dollar ($1.00) per page.

History: 1953 Comp., 51-14-54, enacted by Laws 1975, ch. 217, 12; 1977, ch. 178, 4; 2003, ch. 318, 9.



Section 53-8-13 - Meetings of members.

53-8-13. Meetings of members.

A. Meetings of members shall be held at such place, either within or without New Mexico as may be provided in the bylaws. In the absence of any such provision, all meetings shall be held at the registered office of the corporation in New Mexico.

B. An annual meeting of the members shall be held at such time as may be provided in the bylaws. If the annual meeting is not held within any thirteen-month period, the district court may, on the application of any member, order a meeting to be held. However, failure to hold the annual meeting at the designated time shall not work a forfeiture or dissolution of the corporation.

C. Special meetings of the members may be called by the president or by the board of directors. Special meetings of the members may also be called by such other officers or persons or number or proportion of members as may be provided in the articles of incorporation or the bylaws. In the absence of a provision fixing the number or proportion of members entitled to call a meeting, a special meeting of members may be called by members having one-twentieth of the votes entitled to be cast at such meeting.

History: 1953 Comp., 51-14-55, enacted by Laws 1975, ch. 217, 13.



Section 53-8-14 - Notice of members' meetings; waiver.

53-8-14. Notice of members' meetings; waiver.

A. Unless otherwise provided in the articles of incorporation or the bylaws, written notice stating the place, day and hour of the meeting and, in case of a special meeting, the purpose or purposes for which the meeting is called, shall be delivered not less than ten nor more than fifty days before the date of the meeting, either personally or by mail, by or at the direction of the president, or the secretary, or the officers or persons calling the meeting, to each member entitled to vote at the meeting. If mailed, the notice shall be deemed to be delivered when deposited in the United States mail addressed to the member at his address as it appears on the records of the corporation, with postage thereon prepaid.

B. Attendance at any meeting by a member shall constitute a waiver of notice of the meeting, except where a member attends a meeting for the expressed purpose of objecting to the transaction of any business because the meeting is not lawfully called or convened.

History: 1953 Comp., 51-14-56, enacted by Laws 1975, ch. 217, 14.



Section 53-8-15 - Voting.

53-8-15. Voting.

A. The right of the members, or any class or classes of members, to vote may be limited, enlarged or denied to the extent specified in the articles of incorporation or the bylaws. Unless so limited, enlarged or denied, each member, regardless of class, shall be entitled to one vote on each matter submitted to a vote of members.

B. A member entitled to vote may vote in person or, unless the articles of incorporation or the bylaws otherwise provide, may vote by proxy executed in writing by the member or by his duly authorized attorney-in-fact. No proxy shall be valid after eleven months from the date of its execution, unless otherwise provided in the proxy. Where directors or officers are to be elected by members, the bylaws may provide that such elections may be conducted by mail.

C. The articles of incorporation or the bylaws may provide that in all elections for directors every member entitled to vote shall have the right to cumulate his vote and to give one candidate a number of votes equal to his vote multiplied by the number of directors to be elected, or by distributing such votes on the same principle among any number of candidates.

D. If a corporation has no members or its members have no right to vote, the directors shall have the sole voting power.

History: 1953 Comp., 51-14-57, enacted by Laws 1975, ch. 217, 15.



Section 53-8-16 - Quorum.

53-8-16. Quorum.

The bylaws may provide the number or percentage of members entitled to vote represented in person or by proxy, or the number or percentage of votes represented in person or by proxy, which shall constitute a quorum at a meeting of members. In the absence of any such provision, members holding one-tenth of the votes entitled to be cast on the matter to be voted upon represented in person or by proxy shall constitute a quorum. A majority of the votes entitled to be cast on a matter to be voted upon by the members present or represented by proxy at a meeting at which a quorum is present shall be necessary for the adoption thereof unless a greater proportion is required by the Nonprofit Corporation Act, the articles of incorporation or the bylaws.

History: 1953 Comp., 51-14-58, enacted by Laws 1975, ch. 217, 16.



Section 53-8-17 - Board of directors.

53-8-17. Board of directors.

The affairs of a corporation shall be managed by a board of directors. Directors need not be residents of New Mexico or members of the corporation unless the articles of incorporation or the bylaws so require. The articles of incorporation or the bylaws may prescribe other qualifications for directors.

History: 1953 Comp., 51-14-59, enacted by Laws 1975, ch. 217, 17.



Section 53-8-18 - Number and election of directors.

53-8-18. Number and election of directors.

A. The number of directors of a corporation shall be not less than three. Subject to that limitation, the number of directors shall be fixed by, or determined in the manner provided in, the articles of incorporation or the bylaws. The number of directors may be increased or decreased from time to time by amendment to, or in the manner provided in, the articles of incorporation or the bylaws, unless the articles of incorporation provide that a change in the number of directors shall be made only by amendment of the articles of incorporation. No decrease in number shall have the effect of shortening the term of any incumbent director. If the number of directors is not fixed by, or determined in a manner provided in, the articles of incorporation or the bylaws, the number shall be the same as that stated in the articles of incorporation.

B. The directors constituting the first board of directors shall be named in the articles of incorporation and shall hold office until the first annual election of directors or for such other period as may be specified in the articles of incorporation or the bylaws. Thereafter, directors shall be elected or appointed in the manner and for the terms provided in the articles of incorporation or the bylaws. In the absence of a provision fixing the term of office, the term of office of a director shall be one year.

C. Directors may be divided into classes and the terms of office of the several classes need not be uniform. Each director shall hold office for the term for which he is elected or appointed and until his successor is elected or appointed and qualified.

D. A director may be removed from office pursuant to any procedure provided in the articles of incorporation or the bylaws.

History: 1953 Comp., 51-14-60, enacted by Laws 1975, ch. 217, 18; 2001, ch. 200, 37; 2003, ch. 318, 10.



Section 53-8-19 - Vacancy.

53-8-19. Vacancy.

A. Any vacancy occurring in the board of directors and any directorship to be filled by reason of an increase in the number of directors may be filled by the affirmative vote of a majority of the remaining directors, though less than a quorum of the board of directors, unless the articles of incorporation or the bylaws provide that a vacancy or directorship so created shall be filled in some other manner, in which case such provision shall control.

B. A director elected or appointed to fill a vacancy shall be elected or appointed for the unexpired term of his predecessor in office.

C. Any directorship to be filled by reason of an increase in the number of directors may be filled by the board of directors for a term of office continuing only until the next election of directors.

History: 1953 Comp., 51-14-61, enacted by Laws 1975, ch. 217, 19.



Section 53-8-20 - Quorum of directors.

53-8-20. Quorum of directors.

A. A majority of the number of directors fixed by the bylaws, or in the absence of a bylaw fixing the number of directors, then of the number stated in the articles of incorporation, shall constitute a quorum for the transaction of business, unless otherwise provided in the articles of incorporation or the bylaws; but in no event shall a quorum consist of less than one-third of the number of directors so fixed or stated. The act of the majority of the directors present at a meeting at which a quorum is present shall be the act of the board of directors, unless the act of a greater number is required by the Nonprofit Corporation Act, the articles of incorporation or the bylaws.

B. A quorum, once attained at a meeting, shall be deemed to continue until adjournment, notwithstanding the voluntary withdrawal of enough directors to leave less than a quorum.

History: 1953 Comp., 51-14-62, enacted by Laws 1975, ch. 217, 20.



Section 53-8-21 - Committees.

53-8-21. Committees.

If the articles of incorporation or the bylaws so provide, the board of directors, by resolution adopted by a majority of the directors in office, may designate and appoint one or more committees each of which shall consist of two or more directors. The committees, to the extent provided in the resolution, in the articles of incorporation or in the bylaws of the corporation, shall have and exercise all the authority of the board of directors, except that no committee shall have the authority of the board of directors in reference to amending, altering or repealing the bylaws; electing, appointing or removing any member of any committee or any director or officer of the corporation; amending the articles of incorporation, restating articles of incorporation, adopting a plan of merger or adopting a plan of consolidation with another corporation; authorizing the sale, lease, exchange or mortgage of all or substantially all of the property and assets of the corporation; authorizing the voluntary dissolution of the corporation or revoking proceedings therefor; adopting a plan for the distribution of the assets of the corporation; or amending, altering or repealing any resolution of the board of directors which by its terms provides that it shall not be amended, altered or repealed by the committee. The designation and appointment of any committee and the delegation thereto of authority shall not operate to relieve the board of directors, or any individual director, of any responsibility imposed upon it or him by law.

History: 1953 Comp., 51-14-63, enacted by Laws 1975, ch. 217, 21.



Section 53-8-22 - Directors' meetings.

53-8-22. Directors' meetings.

Meetings of the board of directors, regular or special, may be held either within or without New Mexico and upon such notice as the bylaws may prescribe. Attendance of a director at any meeting shall constitute a waiver of notice of the meeting except when a director attends a meeting for the express purpose of objecting to the transaction of any business because the meeting is not lawfully called or convened. Neither the business to be transacted at, nor the purpose of, any regular or special meeting of the board of directors need be specified in the notice or waiver of notice of the meeting unless required by the bylaws. Except as otherwise restricted by the articles of incorporation or bylaws, members of the board of directors or any committee designated thereby may participate in a meeting of the board or committee by means of a conference telephone or similar communications equipment by means of which all persons participating in the meeting can hear each other at the same time and participation by such means shall constitute presence in person at a meeting.

History: 1953 Comp., 51-14-64, enacted by Laws 1975, ch. 217, 22; 1983, ch. 304, 10.



Section 53-8-23 - Officers.

53-8-23. Officers.

A. Every corporation organized under the Nonprofit Corporation Act shall have officers, with titles and duties as shall be stated in the bylaws or in a resolution of the board of directors which is not inconsistent with the bylaws, and as many officers as may be necessary to enable the corporation to sign instruments required under the Nonprofit Corporation Act. One of the officers shall have the duty to record the proceedings of the meetings of the members and directors in a book to be kept for that purpose. In the absence of any provision, all officers shall be elected or appointed annually by the board of directors. If the bylaws so provide, any two or more offices may be held by the same person.

B. The articles of incorporation or the bylaws may provide that any one or more officers of the corporation shall be ex officio members of the board of directors.

C. The officers of a corporation may be designated by such additional titles as may be provided in the articles of incorporation or the bylaws.

History: 1953 Comp., 51-14-65, enacted by Laws 1975, ch. 217, 23; 1989, ch. 294, 2.



Section 53-8-24 - Removal of officers.

53-8-24. Removal of officers.

Any officer elected or appointed may be removed by the persons authorized to elect or appoint the officer whenever, in their judgment, the best interest of the corporation will be served thereby. The removal of an officer shall be without prejudice to the contract rights, if any, of the officer so removed. Election or appointment of an officer or agent shall not of itself create contract rights.

History: 1953 Comp., 51-14-66, enacted by Laws 1975, ch. 217, 24.



Section 53-8-25 - Liability.

53-8-25. Liability.

The directors, officers, employees and members of the corporation shall not be personally liable for the corporation's obligations.

History: 1953 Comp., 51-14-67, enacted by Laws 1975, ch. 217, 25.



Section 53-8-25.1 - Duties of directors.

53-8-25.1. Duties of directors.

A director shall perform his duties as a director including his duties as a member of any committee of the board upon which the director may serve, in good faith, in a manner the director believes to be in or not opposed to the best interests of the corporation and with such care as an ordinarily prudent person would use under similar circumstances in a like position. In performing such duties, a director shall be entitled to rely on factual information, opinions, reports or statements including financial statements and other financial data in each case prepared or presented by:

A. one or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the matters presented;

B. counsel, public accountants or other persons as to matters which the director reasonably believes to be within such persons' professional or expert competence; or

C. a committee of the board upon which the director does not serve, duly designated in accordance with a provision of the articles of incorporation or the bylaws as to matters within its designated authority, which committee the director reasonably believes to merit confidence, but the director shall not be considered to be acting in good faith if the director has knowledge concerning the matter in question that would cause such reliance to be unwarranted.

History: 1978 Comp., 53-8-25.1, enacted by Laws 1987, ch. 238, 5.



Section 53-8-25.2 - Liability of directors.

53-8-25.2. Liability of directors.

No director of the corporation shall be personally liable to the corporation or its members for monetary damages for breach of fiduciary duty as a director unless:

A. the director has breached or failed to perform the duties of the director's office in compliance with Section 53-8-25.1 NMSA 1978; and

B. the breach or failure to perform constitutes willful misconduct or recklessness.

The provisions of this section shall, however, only eliminate the liability of a director for action taken as a director or any failure to take action as a director at meetings of the board of directors or of a committee of the board of directors or by virtue of action of the directors without a meeting pursuant to Section 53-8-97 NMSA 1978, on or after the date when the provisions of this section become effective.

History: 1978 Comp., 53-8-25.2, enacted by Laws 1987, ch. 238, 6.



Section 53-8-25.3 - Nonprofit corporations; boards of directors; liability; immunity.

53-8-25.3. Nonprofit corporations; boards of directors; liability; immunity.

A. Except as otherwise provided in this section, no member of a board of directors of a nonprofit corporation as defined in the Nonprofit Corporation Act shall be held personally liable for any damages resulting from:

(1) any negligent act or omission of an employee of that nonprofit corporation;

(2) any negligent act or omission of another director of that nonprofit corporation; or

(3) any action taken as a director or any failure to take any action as a director unless:

(a) the director has breached or failed to perform the duties of the director's office; and

(b) the breach or failure to perform constitutes willful misconduct or recklessness.

B. The immunity provided in Subsection A of this section shall not extend to acts or omissions of directors of nonprofit corporations that constitute willful misconduct or recklessness personal to the director. The immunity is limited to actions taken as a director at meetings of the board of directors or a committee of the board of directors or by action of the directors without a meeting pursuant to Section 53-8-97 NMSA 1978.

C. A nonprofit corporation shall not transfer assets in order to avoid claims against corporate assets resulting from a judgment against the corporation. If a director votes to do so, the immunity provided by this section shall have no force or effect as to that director.

History: Laws 1987, ch. 237, 1.



Section 53-8-26 - Indemnification of officers and directors.

53-8-26. Indemnification of officers and directors.

Each corporation shall have the power to indemnify any director or officer or former director or officer of the corporation against reasonable expenses, costs, and attorneys' fees actually and reasonably incurred by him in connection with the defense of any action, suit or proceeding, civil or criminal, in which he is made a party by reason of being or having been a director or officer. The indemnification may include any amounts paid to satisfy a judgment or to compromise or settle a claim. The director or officer shall not be indemnified if he shall be adjudged to be liable on the basis that he has breached or failed to perform the duties of his office and the breach or failure to perform constitutes willful misconduct or recklessness. Advance indemnification may be allowed of a director or officer for reasonable expenses to be incurred in connection with the defense of the action, suit or proceeding provided that the director or officer must reimburse the corporation if it is subsequently determined that the director or officer was not entitled to indemnification. Each corporation may make any other indemnification as authorized by the articles of incorporation or bylaws or by a resolution adopted after notice by the members entitled to vote. As used in this section "director" means any person who is or was a director of the corporation and any person who, while a director of the corporation, is or was serving at the request of the corporation as a director, officer, partner, trustee, employee or agent of any foreign or domestic corporation or nonprofit corporation, cooperative, partnership, joint venture, trust, other incorporated or unincorporated enterprise or employee benefit plan or trust.

History: 1978 Comp., 53-8-26, enacted by Laws 1981, ch. 40, 1; 1987, ch. 237, 2; 1987, ch. 238, 7.



Section 53-8-27 - Books and records.

53-8-27. Books and records.

Each corporation shall keep correct and complete books and records of account and shall keep minutes of the proceedings of its members, board of directors and committees having any of the authority of the board of directors. Each corporation shall keep at its registered office or principal office in New Mexico a record of the names and addresses of its members entitled to vote. All books and records of a corporation may be inspected by any member, or his agent or attorney, for any proper purpose at any reasonable time.

History: 1953 Comp., 51-14-69, enacted by Laws 1975, ch. 217, 27.



Section 53-8-28 - Shares of stock and dividends prohibited; exemption from franchise tax.

53-8-28. Shares of stock and dividends prohibited; exemption from franchise tax.

A. A corporation shall not have or issue shares of stock. No dividend shall be paid and no part of the income, profit or assets of a corporation shall be distributed to its members, directors or officers. A corporation may pay compensation in a reasonable amount to its members, directors or officers for services rendered and may confer benefits upon its members in conformity with its purposes and upon dissolution or final liquidation may make distributions as permitted by the Nonprofit Corporation Act.

B. A corporation incorporated under the Nonprofit Corporation Act shall not be subject to or required to pay a franchise tax unless the corporation receives unrelated business income, as that term is defined in the Internal Revenue Code of 1986, as amended.

History: 1953 Comp., 51-14-70, enacted by Laws 1975, ch. 217, 28; 1977, ch. 178, 5; 1989, ch. 111, 3.



Section 53-8-29 - Loans to directors and officers.

53-8-29. Loans to directors and officers.

Any director or officer who assents to or participates in the making of any loan to a director or officer shall be personally liable to the corporation for the amount of the loan until the repayment thereof.

History: 1953 Comp., 51-14-71, enacted by Laws 1975, ch. 217, 29.



Section 53-8-30 - Incorporators.

53-8-30. Incorporators.

One or more persons, including profit and nonprofit corporations, may incorporate a corporation by signing and delivering articles of incorporation in duplicate to the corporation commission [secretary of state].

History: 1953 Comp., 51-14-72, enacted by Laws 1975, ch. 217, 30.



Section 53-8-31 - Articles of incorporation.

53-8-31. Articles of incorporation.

A. The articles of incorporation shall set forth:

(1) the name of the corporation;

(2) the period of duration, which may be perpetual;

(3) the purpose for which the corporation is organized;

(4) any provisions not inconsistent with law that the incorporators elect to set forth in the articles of incorporation for the regulation of the internal affairs of the corporation, including any provision for distribution of assets on dissolution or final liquidation;

(5) the address of its initial registered office and the name of its initial registered agent at such address;

(6) the names and addresses of the persons who have consented to serve as the initial directors; and

(7) the name and address of each incorporator.

B. It is not necessary to set forth in the articles of incorporation any of the corporate powers enumerated in the Nonprofit Corporation Act.

C. Unless the articles of incorporation provide that a change in the number of directors shall be made only by amendment to the articles of incorporation, a change in the number of directors made by amendment to the bylaws shall be controlling. In all other cases, whenever a provision of the articles of incorporation is inconsistent with a bylaw, the provision of the articles of incorporation shall be controlling.

History: 1953 Comp., 51-14-73, enacted by Laws 1975, ch. 217, 31; 1978 Comp., 53-8-31; Laws 1991, ch. 170, 5; 1993, ch. 318, 2; 2003, ch. 318, 11.



Section 53-8-32 - Filing of articles of incorporation.

53-8-32. Filing of articles of incorporation.

A. An original and a copy, which may be a photocopy of the original after it was signed or a photocopy that is conformed to the original, of the articles of incorporation and a statement executed by the designated registered agent in which the agent acknowledges acceptance of the appointment by the filing corporation as its registered agent, if the agent is an individual, or a statement executed by an authorized officer of a corporation that is the designated registered agent in which the officer acknowledges the corporation's acceptance of the appointment by the filing corporation as its registered agent, if the agent is a corporation, shall be delivered to the commission [secretary of state]. If the commission [secretary of state] finds that the articles of incorporation and the statement conform to law, it shall, when all fees have been paid as prescribed in the Nonprofit Corporation Act:

(1) endorse on the original and copy the word "filed" and the month, day and year of the filing thereof;

(2) file the original and the statement in the office of the commission [secretary of state]; and

(3) issue a certificate of incorporation to which shall be affixed the copy.

B. The certificate of incorporation, together with the copy of the articles of incorporation affixed thereto by the commission [secretary of state], shall be returned to the incorporators or their representative.

History: 1953 Comp., 51-14-74, enacted by Laws 1975, ch. 217, 32; 1977, ch. 178, 6; 2003, ch. 318, 12.



Section 53-8-33 - Effect of incorporation.

53-8-33. Effect of incorporation.

Unless the corporation commission [secretary of state] disapproves pursuant to Subsection A of Section 53-8-91 NMSA 1978, upon delivery of the articles of incorporation to the corporation commission [secretary of state], the corporate existence shall begin, and the certificate of incorporation shall be conclusive evidence that all conditions precedent, required to be performed by the incorporators, have been complied with and that the corporation has been incorporated under the Nonprofit Corporation Act, except as against the state in a proceeding to cancel or revoke the certificate of incorporation or for involuntary dissolution of the corporation.

History: 1953 Comp., 51-14-75, enacted by Laws 1975, ch. 217, 33; 1983, ch. 304, 11.



Section 53-8-34 - Organization meetings.

53-8-34. Organization meetings.

A. An organization meeting of the board of directors named in the articles of incorporation shall be held, either within or without New Mexico, at the call of a majority of the incorporators, for the purpose of adopting bylaws, electing officers and the transaction of such other business as may come before the meeting. The incorporators calling the meeting shall give at least three days' notice thereof by mail to each director so named. The notice shall state the time and place of the meeting. The notice shall be deemed to be delivered when deposited in the United States mail addressed to the director at his address as it appears on the records of the corporation, with postage thereon prepaid.

B. A first meeting of the members may be held at the call of the directors, or a majority of them, upon at least three days' notice, for the purposes stated in the notice of the meeting.

History: 1953 Comp., 51-14-76, enacted by Laws 1975, ch. 217, 34.



Section 53-8-35 - Right to amend articles of incorporation.

53-8-35. Right to amend articles of incorporation.

A corporation may amend its articles of incorporation, from time to time, in any and as many respects as may be desired, so long as its articles of incorporation as amended contain only such provisions as are lawful under the Nonprofit Corporation Act.

History: 1953 Comp., 51-14-77, enacted by Laws 1975, ch. 217, 35.



Section 53-8-36 - Procedure to amend articles of incorporation.

53-8-36. Procedure to amend articles of incorporation.

A. Amendments to the articles of incorporation shall be made in the following manner:

(1) if there are members entitled to vote thereon, the board of directors shall adopt a resolution setting forth the proposed amendment and directing that it be submitted to a vote at a meeting of members entitled to vote thereon, which may be either an annual or a special meeting. Written notice setting forth the proposed amendment, or a summary of the changes to be effected thereby, shall be given to each member entitled to vote at the meeting within the time and in the manner provided in the Nonprofit Corporation Act for the giving of notice of meetings of members. The proposed amendment shall be adopted upon receiving at least two-thirds of the votes which members present at the meeting or represented by proxy are entitled to cast; or

(2) if there are no members, or no members entitled to vote thereon, an amendment shall be adopted at a meeting of the board of directors upon receiving the vote of a majority of the directors in office.

B. Any number of amendments may be submitted and voted upon at any one meeting.

History: 1953 Comp., 51-14-78, enacted by Laws 1975, ch. 217, 36.



Section 53-8-37 - Articles of amendment.

53-8-37. Articles of amendment.

The articles of amendment shall be executed by the corporation by two authorized officers of the corporation and shall set forth:

A. the name of the corporation;

B. the amendment so adopted;

C. if there are members entitled to vote thereon:

(1) a statement setting forth the date of the meeting of members at which the amendment was adopted, that a quorum was present at the meeting and that the amendment received at least two-thirds of the votes that members present at the meeting or represented by proxy were entitled to cast; or

(2) a statement that the amendment was adopted by a consent in writing signed by all members entitled to vote with respect thereto; and

D. if there are no members, or no members entitled to vote thereon, a statement of such fact, the date of the meeting of the board of directors at which the amendment was adopted and a statement of the fact that the amendment received the vote of a majority of the directors in office.

History: 1953 Comp., 51-14-79, enacted by Laws 1975, ch. 217, 37; 2003, ch. 318, 13.



Section 53-8-38 - Effectiveness of amendment.

53-8-38. Effectiveness of amendment.

A. An original and a copy, which may be a photocopy of the original after it was signed or a photocopy that is conformed to the original, of the articles of amendment shall be delivered to the commission [secretary of state]. If the commission [secretary of state] finds that the articles of amendment conform to law, it shall, when all fees have been paid as prescribed in the Nonprofit Corporation Act:

(1) endorse on the original and copy the word "filed" and the month, day and year of the filing thereof;

(2) file the original in the office of the commission [secretary of state]; and

(3) issue a certificate of amendment to which shall be affixed the copy.

B. The certificate of amendment, together with the copy of the articles of amendment affixed thereto by the commission [secretary of state], shall be returned to the corporation or its representative.

C. Unless the commission [secretary of state] disapproves pursuant to Subsection A of Section 53-8-91 NMSA 1978, the amendment shall become effective upon delivery of the articles of amendment to the commission [secretary of state], or on such later date, not more than thirty days subsequent to the delivery thereof to the commission [secretary of state], as shall be provided for in the articles of amendment.

D. An amendment shall not affect any existing cause of action in favor of or against the corporation, or any pending action to which the corporation shall be a party or the existing rights of persons other than members; and, in the event the corporate name shall be changed by amendment, no action brought by or against the corporation under its former name shall abate for that reason.

History: 1953 Comp., 51-14-80, enacted by Laws 1975, ch. 217, 38; 1983, ch. 304, 12; 2003, ch. 318, 14.



Section 53-8-39 - Restated articles of incorporation.

53-8-39. Restated articles of incorporation.

A. A domestic corporation may at any time restate its articles of incorporation as amended.

B. Upon approval by a majority of the directors in office, restated articles of incorporation shall be executed in duplicate by the corporation by two authorized officers of the corporation and shall set forth:

(1) the name of the corporation;

(2) the period of its duration;

(3) the purpose or purposes that the corporation is authorized to pursue; and

(4) any other provisions, not inconsistent with law, that are then set forth in the articles of incorporation as amended, except that it shall not be necessary to set forth in the restated articles of incorporation the registered office of the corporation, its registered agent, its directors or its incorporators.

C. The restated articles of incorporation shall state that they correctly set forth the provisions of the articles of incorporation as amended, that they have been duly approved as required by law and that they supersede the original articles of incorporation and all amendments thereto.

D. An original and a copy, which may be a photocopy of the original after it was signed or a photocopy that is conformed to the original, of the restated articles of incorporation shall be delivered to the commission [secretary of state]. If the commission [secretary of state] finds that the restated articles conform to law, it shall, when all fees have been paid as prescribed in the Nonprofit Corporation Act:

(1) endorse on the original and copy the word "filed" and the month, day and year of the filing thereof;

(2) file the original in the office of the commission [secretary of state]; and

(3) issue a restated certificate of incorporation to which shall be affixed the copy.

E. The restated certificate of incorporation, together with the copy of the restated articles of incorporation affixed thereto by the commission [secretary of state], shall be returned to the corporation or its representative.

F. Upon the issuance of the restated certificate of incorporation by the commission [secretary of state], the restated articles of incorporation shall become effective and shall supersede the original articles of incorporation and all amendments thereto.

History: 1953 Comp., 51-14-81, enacted by Laws 1975, ch. 217, 39; 2003, ch. 318, 15.



Section 53-8-40 - Procedure for merger.

53-8-40. Procedure for merger.

A. Any two or more domestic corporations may merge into one corporation pursuant to a plan of merger approved in the manner provided in the Nonprofit Corporation Act.

B. Each corporation shall adopt a plan of merger setting forth:

(1) the names of the corporations proposing to merge, and the name of the corporation into which they propose to merge, which is hereinafter designated as the surviving corporation;

(2) the terms and conditions of the proposed merger;

(3) a statement of any changes in the articles of incorporation of the surviving corporation to be effected by the merger; and

(4) such other provisions with respect to the proposed merger as are deemed necessary or desirable.

History: 1953 Comp., 51-14-82, enacted by Laws 1975, ch. 217, 40.



Section 53-8-41 - Procedure for consolidation.

53-8-41. Procedure for consolidation.

A. Any two or more domestic corporations may consolidate into a new corporation pursuant to a plan of consolidation approved in the manner provided in the Nonprofit Corporation Act.

B. Each corporation shall adopt a plan of consolidation setting forth:

(1) the names of the corporations proposing to consolidate, and the name of the new corporation into which they propose to consolidate, which is hereinafter designated as the new corporation;

(2) the terms and conditions of the proposed consolidation;

(3) with respect to the new corporation, all of the statements required to be set forth in articles of incorporation for corporations organized under the Nonprofit Corporation Act; and

(4) such other provisions with respect to the proposed consolidation as are deemed necessary or desirable.

History: 1953 Comp., 51-14-83, enacted by Laws 1975, ch. 217, 41.



Section 53-8-42 - Adoption of merger or consolidation.

53-8-42. Adoption of merger or consolidation.

A. A plan of merger or consolidation shall be adopted in the following manner:

(1) if the members of any merging or consolidating corporation are entitled to vote thereon, the board of directors of the corporation shall adopt a resolution approving the proposed plan and directing that it be submitted to a vote at a meeting of members entitled to vote thereon, which may be either an annual or a special meeting. Written notice setting forth the proposed plan or a summary thereof shall be given to each member entitled to vote at the meeting within the time and in the manner provided in the Nonprofit Corporation Act for the giving of notice of meetings of members. The proposed plan shall be adopted upon receiving at least two-thirds of the votes which members present at each such meeting or represented by proxy are entitled to cast; or

(2) if any merging or consolidating corporation has no members, or no members entitled to vote thereon, a plan of merger or consolidation shall be adopted at a meeting of the board of directors of the corporation upon receiving the vote of a majority of the directors in office.

B. After adoption, and at any time prior to the filing of the articles of merger or consolidation, the merger or consolidation may be abandoned pursuant to provisions therefor, if any, set forth in the plan of merger or consolidation.

History: 1953 Comp., 51-14-84, enacted by Laws 1975, ch. 217, 42.



Section 53-8-43 - Articles of merger or consolidation.

53-8-43. Articles of merger or consolidation.

A. Upon approval, articles of merger or articles of consolidation shall be executed by each corporation by two authorized officers of the corporation, and shall set forth:

(1) the plan of merger or the plan of consolidation;

(2) if the members of any merging or consolidating corporation are entitled to vote thereon, then as to each corporation:

(a) a statement setting forth the date of the meeting of members at which the plan was adopted, that a quorum was present at the meeting and that the plan received at least two-thirds of the votes that members present at the meeting or represented by proxy were entitled to cast; or

(b) a statement that such amendment was adopted by a consent in writing signed by all members entitled to vote with respect thereto; and

(3) if any merging or consolidating corporation has no members, or no members entitled to vote thereon, then as to each corporation a statement of that fact, the date of the meeting of the board of directors at which the plan was adopted and a statement of the fact that the plan received the vote of a majority of the directors in office.

B. An original and a copy, which may be a photocopy of the original after it was signed or a photocopy that is conformed to the original, of the articles of merger or articles of consolidation shall be delivered to the commission [secretary of state]. If the commission [secretary of state] finds that the articles conform to law, it shall, when all fees have been paid as prescribed in the Nonprofit Corporation Act:

(1) endorse on the original and copy the word "filed" and the month, day and year of the filing thereof;

(2) file the original in the office of the commission [secretary of state]; and

(3) issue a certificate of merger or a certificate of consolidation to which shall be affixed the copy.

C. The certificate of merger or certificate of consolidation, together with the copy of the articles of merger or articles of consolidation affixed thereto by the commission [secretary of state], shall be returned to the surviving or new corporation or its representative.

History: 1953 Comp., 51-14-85, enacted by Laws 1975, ch. 217, 43; 2003, ch. 318, 16.



Section 53-8-44 - Effect of merger or consolidation.

53-8-44. Effect of merger or consolidation.

A. Unless the corporation commission [secretary of state] disapproves pursuant to Subsection A of Section 53-8-91 NMSA 1978, the merger or consolidation shall become effective upon delivery of the articles of merger or of consolidation to the corporation commission [secretary of state], or on such later date, not more than thirty days subsequent to the delivery thereof to the corporation commission [secretary of state], as shall be provided for in the articles.

B. When a merger or consolidation has been effected:

(1) the several corporations parties to the plan of merger or consolidation shall be a single corporation, which, in the case of a merger, shall be that corporation designated in the plan of merger as the surviving corporation, and, in the case of a consolidation, shall be the new corporation provided for in the plan of consolidation;

(2) the separate existence of all corporations parties to the plan of merger or consolidation, except the surviving or new corporation, shall cease;

(3) the surviving or new corporation shall have all the rights, privileges, immunities and powers and shall be subject to all the duties and liabilities of a corporation organized under the Nonprofit Corporation Act;

(4) the surviving or new corporation shall thereupon and thereafter possess all the rights, privileges, immunities and franchises, as well of a public as of a private nature, of each of the merging or consolidating corporations; and all property, real, personal and mixed, and all debts due on whatever account, and all other choses in action, and all and every other interest, of or belonging to or due to each of the corporations so merged or consolidated, shall be taken and deemed to be transferred to and vested in the single corporation without further act or deed; and the title to any real estate, or any interest therein, vested in any of the corporations shall not revert or be in any way impaired by reason of the merger or consolidation;

(5) the surviving or new corporation shall thenceforth be responsible and liable for all the liabilities and obligations of each of the corporations so merged or consolidated; and any claim existing or action or proceeding pending by or against any of the corporations may be prosecuted as if the merger or consolidation had not taken place, or the surviving or new corporation may be substituted in its place. Neither the rights of creditors nor any liens upon the property of any such corporation shall be impaired by the merger or consolidation; and

(6) in the case of a merger, the articles of incorporation of the surviving corporation shall be deemed to be amended to the extent, if any, that changes in its articles of incorporation are stated in the plan of merger; and, in the case of a consolidation, the statements set forth in the articles of consolidation and which are required or permitted to be set forth in the articles of incorporation of corporations organized under the Nonprofit Corporation Act shall be deemed to be the articles of incorporation of the new corporation.

History: 1953 Comp., 51-14-86, enacted by Laws 1975, ch. 217, 44; 1983, ch. 304, 13.



Section 53-8-45 - Merger or consolidation of domestic and foreign corporations.

53-8-45. Merger or consolidation of domestic and foreign corporations.

A. One or more foreign corporations and one or more domestic corporations may be merged or consolidated in the following manner, if such merger or consolidation is permitted by the laws of the state under which each foreign corporation is organized:

(1) each domestic corporation shall comply with the provisions of the Nonprofit Corporation Act with respect to the merger or consolidation, of domestic corporations, and each foreign corporation shall comply with the applicable provisions of the laws of the state under which it is organized; and

(2) if the surviving or new corporation is to be governed by the laws of any state other than New Mexico it shall comply with the provisions of the Nonprofit Corporation Act with respect to foreign corporations if it is to conduct affairs in New Mexico, and in every case it shall file with the corporation commission [secretary of state] of New Mexico:

(a) an agreement that it may be served with process in New Mexico in any proceeding for the enforcement of any obligation of any domestic corporation which is a party to such merger or consolidation; and

(b) an irrevocable appointment of the secretary of state of New Mexico as its agent to accept service of process in any such proceeding.

B. The effect of such merger or consolidation shall be the same as in the case of the merger or consolidation of domestic corporations, if the surviving or new corporation is to be governed by the laws of New Mexico. If the surviving or new corporation is to be governed by laws of any state other than New Mexico, the effect of the merger or consolidation shall be the same as in the case of the merger or consolidation of domestic corporations except in so far as the laws of the other state provide otherwise.

C. After approval by the members or, if there are no members entitled to vote thereon, by the board of directors, and at any time prior to the filing of the articles of merger or consolidation, the merger or consolidation may be abandoned pursuant to provisions therefor, if any, set forth in the plan of merger or consolidation.

History: 1953 Comp., 51-14-87, enacted by Laws 1975, ch. 217, 45.



Section 53-8-46 - Sale, lease, exchange or mortgage of assets.

53-8-46. Sale, lease, exchange or mortgage of assets.

A sale, lease, exchange, mortgage, pledge or other disposition of all, or substantially all, the property and assets of a corporation may be made upon such terms and conditions and for such consideration, which may consist in whole or in part of money or property, real or personal, including shares of any corporation for profit, domestic or foreign, as may be authorized in the following manner:

A. if there are members entitled to vote thereon, the board of directors shall adopt a resolution recommending the sale, lease, exchange, mortgage, pledge or other disposition and directing that it be submitted to a vote at a meeting of members entitled to vote thereon, which may be either an annual or a special meeting. Written notice stating that the purpose, or one of the purposes, of the meeting is to consider the sale, lease, exchange, mortgage, pledge or other disposition of all, or substantially all, the property and assets of the corporation shall be given to each member entitled to vote at the meeting, within the time and in the manner provided by the Nonprofit Corporation Act for the giving of notice of meetings of members. At the meeting the members may authorize the sale, lease, exchange, mortgage, pledge or other disposition and may fix, or may authorize the board of directors to fix, any or all of the terms and conditions thereof and the consideration to be received by the corporation therefor. Such authorization shall require at least two-thirds of the votes which members present at the meeting or represented by proxy are entitled to cast. After such authorization by a vote of members, the board of directors, nevertheless, in its discretion, may abandon the sale, lease, exchange, mortgage, pledge or other disposition of assets, subject to the rights of third parties under any contracts relating thereto, without further action or approval by members; or

B. if there are no members, or no members entitled to vote thereon, a sale, lease, exchange, mortgage, pledge or other disposition of all, or substantially all, the property and assets of a corporation shall be authorized upon receiving the vote of a majority of the directors in office.

History: 1953 Comp., 51-14-88, enacted by Laws 1975, ch. 217, 46.



Section 53-8-47 - Voluntary dissolution.

53-8-47. Voluntary dissolution.

A. A corporation may dissolve and wind up its affairs in the following manner:

(1) if there are members entitled to vote thereon, the board of directors shall adopt a resolution recommending that the corporation be dissolved, and directing that the question of the dissolution be submitted to a vote at a meeting of members entitled to vote thereon, which may be either an annual or a special meeting. Written notice stating that the purpose, or one of the purposes, of the meeting is to consider the advisability of dissolving the corporation, shall be given to each member entitled to vote at the meeting, within the time and in the manner provided in the Nonprofit Corporation Act for the giving of notice of meetings of members. A resolution to dissolve the corporation shall be adopted upon receiving at least two-thirds of the votes which members present at the meeting or represented by proxy are entitled to cast; or

(2) if there are no members, or no members entitled to vote thereon, the dissolution of the corporation shall be authorized at a meeting of the board of directors upon the adoption of a resolution to dissolve by the vote of a majority of the directors in office.

B. Upon the adoption of such resolution by the members, or by the board of directors if there are no members or no members entitled to vote thereon, the corporation shall cease to conduct its affairs except in so far as may be necessary for the winding up thereof, shall immediately cause a notice of the proposed dissolution to be mailed to each known creditor of the corporation, and shall proceed to collect its assets and apply and distribute them as provided in the Nonprofit Corporation Act.

History: 1953 Comp., 51-14-89, enacted by Laws 1975, ch. 217, 47.



Section 53-8-48 - Distribution of assets.

53-8-48. Distribution of assets.

The assets of a corporation in the process of dissolution shall be applied and distributed as follows:

A. all liabilities and obligations of the corporation shall be paid and discharged, or adequate provision shall be made therefor;

B. assets held by the corporation upon condition requiring return, transfer or conveyance, which condition occurs by reason of the dissolution, shall be returned, transferred or conveyed in accordance with such requirements;

C. assets received and held by the corporation subject to limitations permitting their use only for charitable, religious, eleemosynary, benevolent, educational or similar purposes, but not held upon a condition requiring return, transfer or conveyance by reason of the dissolution, shall be transferred or conveyed to one or more nonprofit domestic or foreign corporations, nonprofit societies or nonprofit organizations engaged in activities substantially similar to those of the dissolving corporation, pursuant to a plan of distribution adopted as provided in the Nonprofit Corporation Act;

D. other assets, if any, shall be distributed in accordance with the provisions of the articles of incorporation or the bylaws, but in no event may any member, former member, director, former director, officer or former officer receive directly or indirectly any distribution or portion of a distribution of any assets; and

E. any remaining assets may be distributed to such persons, nonprofit societies, nonprofit organizations or nonprofit domestic or foreign corporations whether for profit or nonprofit as may be specified in a plan of distribution adopted as provided in the Nonprofit Corporation Act.

History: 1953 Comp., 51-14-90, enacted by Laws 1975, ch. 217, 48; 1977, ch. 178, 7.



Section 53-8-49 - Plan of distribution.

53-8-49. Plan of distribution.

A plan providing for the distribution of assets, not inconsistent with the provisions of the Nonprofit Corporation Act, may be adopted by a corporation in the process of dissolution and shall be adopted by a corporation for the purpose of authorizing any transfer or conveyance of assets for which the Nonprofit Corporation Act requires a plan of distribution, in the following manner:

A. if there are members entitled to vote thereon, the board of directors shall adopt a resolution recommending a plan of distribution and directing the submission thereof to a vote at a meeting of members entitled to vote thereon, which may be either an annual or a special meeting. Written notice setting forth the proposed plan of distribution or a summary thereof shall be given to each member entitled to vote at the meeting, within the time and in the manner provided in the Nonprofit Corporation Act for the giving of notice of meetings of members. The plan of distribution shall be adopted upon receiving at least two-thirds of the votes which members present at such meeting or represented by proxy are entitled to cast; or

B. if there are no members, or no members entitled to vote thereon, a plan of distribution shall be adopted at a meeting of the board of directors upon receiving a vote of a majority of the directors in office.

History: 1953 Comp., 51-14-91, enacted by Laws 1975, ch. 217, 49.



Section 53-8-50 - Revocation of voluntary dissolution proceedings.

53-8-50. Revocation of voluntary dissolution proceedings.

A. A corporation may, at any time prior to the issuance of a certificate of dissolution by the corporation commission [secretary of state], revoke the action theretofore taken to dissolve the corporation, in the following manner:

(1) if there are members entitled to vote thereon, the board of directors shall adopt a resolution recommending that the voluntary dissolution proceedings be revoked, and directing that the question of the revocation be submitted to a vote at a meeting of members entitled to vote thereon, which may be either an annual or a special meeting. Written notice stating that the purpose, or one of the purposes, of the meeting is to consider the advisability of revoking the voluntary dissolution proceedings, shall be given to each member entitled to vote at such meeting, within the time and in the manner provided in the Nonprofit Corporation Act for the giving of notice of meetings of members. A resolution to revoke the voluntary dissolution proceedings shall be adopted upon receiving at least two-thirds of the votes which members present at the meeting or represented by proxy are entitled to cast; or

(2) if there are no members, or no members entitled to vote thereon, a resolution to revoke the voluntary dissolution proceedings shall be adopted at a meeting of the board of directors upon receiving the vote of a majority of the directors in office.

B. Upon the adoption of the resolution by the members, or by the board of directors where there are no members or no members entitled to vote thereon, the corporation may thereupon again conduct its affairs.

History: 1953 Comp., 51-14-92, enacted by Laws 1975, ch. 217, 50.



Section 53-8-51 - Articles of dissolution.

53-8-51. Articles of dissolution.

If voluntary dissolution proceedings have not been revoked, then when all debts, liabilities and obligations of the corporation are paid and discharged, or adequate provision has been made therefor, and all of the remaining property and assets of the corporation are transferred, conveyed or distributed in accordance with the provisions of the Nonprofit Corporation Act, articles of dissolution shall be executed by the corporation by two authorized officers of the corporation, which statement shall set forth:

A. the name of the corporation;

B. if there are members entitled to vote thereon:

(1) a statement setting forth the date of the meeting of members at which the resolution to dissolve was adopted, that a quorum was present at the meeting and that the resolution received at least two-thirds of the votes that members present at the meeting or represented by proxy were entitled to cast; or

(2) a statement that the resolution was adopted by a consent in writing signed by all members entitled to vote with respect thereto;

C. if there are no members, or no members entitled to vote thereon, a statement of such fact, the date of the meeting of the board of directors at which the resolution to dissolve was adopted and a statement of the fact that the resolution received the vote of a majority of the directors in office;

D. that all debts, obligations and liabilities of the corporation have been paid and discharged or that adequate provision has been made therefor;

E. a copy of the plan of distribution, if any, as adopted by the corporation or a statement that no plan was so adopted;

F. that all the remaining property and assets of the corporation have been transferred, conveyed or distributed in accordance with the provisions of the Nonprofit Corporation Act; and

G. that there are no suits pending against the corporation in any court or that adequate provision has been made for the satisfaction of any judgment, order or decree that may be entered against it in any pending suit.

History: 1953 Comp., 51-14-93, enacted by Laws 1975, ch. 217, 51; 2003, ch. 318, 17.



Section 53-8-52 - Filing of articles of dissolution.

53-8-52. Filing of articles of dissolution.

A. An original and a copy, which may be a photocopy of the original after it was signed or a photocopy that is conformed to the original, of the articles of dissolution shall be delivered to the commission [secretary of state]. If the commission [secretary of state] finds that such articles of dissolution conform to law, it shall, when all fees have been paid as prescribed in the Nonprofit Corporation Act:

(1) endorse on the original and copy the word "filed" and the month, day and year of the filing thereof;

(2) file the original in the office of the commission [secretary of state]; and

(3) issue a certificate of dissolution to which shall be affixed the copy.

B. The certificate of dissolution, together with the copy of the articles of dissolution affixed thereto by the commission [secretary of state], shall be returned to the representative of the dissolved corporation. Upon the issuance of a certificate of dissolution, the existence of the corporation shall cease, except for the purpose of suits, other proceedings and appropriate corporate action by members, directors and officers as provided in the Nonprofit Corporation Act.

History: 1953 Comp., 51-14-94, enacted by Laws 1975, ch. 217, 52; 2003, ch. 318, 18.



Section 53-8-53 - Revocation of certificate of incorporation.

53-8-53. Revocation of certificate of incorporation.

A. The certificate of incorporation of a corporation to conduct affairs in New Mexico may be revoked by the commission [secretary of state] upon the conditions prescribed in this section when:

(1) the corporation has failed to file its annual report within the time required by the Nonprofit Corporation Act or has failed to pay any fees or penalties prescribed by that act when they have become due and payable;

(2) the certificate of incorporation of the corporation was procured through fraud practiced upon the state;

(3) the corporation has continued to exceed or abuse the authority conferred upon it by the Nonprofit Corporation Act; or

(4) a misrepresentation has been made of any material matter in any application, report, statement or other document submitted by the corporation pursuant to the Nonprofit Corporation Act.

B. A certificate of incorporation of a corporation shall not be revoked by the commission [secretary of state] unless:

(1) the commission [secretary of state] has given the corporation not less than sixty days' notice thereof by mail addressed to the corporation's mailing address as shown in the most recent corporate report filed with the commission [secretary of state]; and

(2) the corporation fails prior to revocation to file an annual report, pay fees or penalties, file articles of amendment or articles of merger or correct a material misrepresentation in a document submitted by the corporation pursuant to the Nonprofit Corporation Act.

History: 1953 Comp., 51-14-95, enacted by Laws 1975, ch. 217, 53; 2003, ch. 318, 19.



Section 53-8-54 - Issuance of certificate of revocation.

53-8-54. Issuance of certificate of revocation.

A. Upon revoking a certificate of incorporation, the commission [secretary of state] shall:

(1) issue a certificate of revocation in duplicate;

(2) file one of the certificates in its office; and

(3) mail to the corporation at the corporation's mailing address as shown in the most recent corporate report filed with the commission [secretary of state] a notice of the revocation accompanied by one of the certificates.

B. Upon the issuance of a certificate of revocation, the authority of the corporation to conduct affairs in New Mexico ceases.

C. A corporation administratively revoked under Section 53-8-53 NMSA 1978 may apply to the commission [secretary of state] for reinstatement within two years after the effective date of revocation. The application shall:

(1) recite the name of the corporation and the effective date of its administrative revocation;

(2) state that the ground or grounds for revocation either did not exist or have been eliminated; and

(3) state that the corporation's name satisfies the requirements of Section 53-8-7 NMSA 1978.

D. If the commission [secretary of state] determines that the application contains the information required by Subsection C of this section and that the information is correct, it shall cancel the certificate of revocation and prepare a certificate of reinstatement that recites its determination and the effective date of reinstatement, file the original of the certificate and serve a copy on the corporation.

E. When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative revocation and the corporation resumes carrying on its business as if the administrative revocation had never occurred.

History: 1953 Comp., 51-14-96, enacted by Laws 1975, ch. 217, 54; 2001, ch. 200, 38; 2003, ch. 318, 20.



Section 53-8-55 - Jurisdiction of court to liquidate assets and affairs of corporation.

53-8-55. Jurisdiction of court to liquidate assets and affairs of corporation.

A. District courts shall have full power to liquidate the assets and affairs of a corporation:

(1) in an action by a member or director when it is made to appear that:

(a) the directors are deadlocked in the management of the corporate affairs and that irreparable injury to the corporation is being suffered or is threatened by reason thereof, and either that the members are unable to break the deadlock or there are no members having voting rights; or

(b) the acts of the directors or those in control of the corporation are illegal, oppressive or fraudulent; or

(c) the members entitled to vote in the election of directors are deadlocked in voting power and have failed for at least two years to elect successors to directors whose terms have expired or would have expired upon the election of their successors; or

(d) the corporate assets are being misapplied or wasted; or

(e) the corporation is unable to carry out its purposes;

(2) in an action by a creditor when:

(a) the claim of the creditor has been reduced to judgment and an execution thereon has been returned unsatisfied and it is established that the corporation is insolvent; or

(b) the corporation has admitted in writing that the claim of the creditor is due and owing and it is established that the corporation is insolvent; or

(3) upon application by a corporation to have its dissolution continued under the supervision of the court.

B. Proceedings under this section shall be brought in the county in which the registered office or the principal office of the corporation is situated.

C. It shall not be necessary to make directors or members parties to any such action or proceedings unless relief is sought against them personally.

History: 1953 Comp., 51-14-97, enacted by Laws 1975, ch. 217, 55.



Section 53-8-56 - Procedure in liquidation of corporation by court.

53-8-56. Procedure in liquidation of corporation by court.

A. In proceedings to liquidate the assets and affairs of a corporation the district court shall have the power to issue injunctions; to appoint a receiver or receivers pendente lite, with such powers and duties as the court, from time to time, may direct; and to take such other proceedings as may be requisite to preserve the corporate assets wherever situated, and carry on the affairs of the corporation until a full hearing can be had.

B. After a hearing had upon such notice as the district court may direct to be given to all parties to the proceedings and to any other parties in interest designated by the court, the court may appoint a liquidating receiver or receivers with authority to collect the assets of the corporation. The liquidating receiver or receivers shall have authority, subject to the order of the court, to sell, convey and dispose of all or any part of the assets of the corporation wherever situated, either at public or private sale. The order appointing the liquidating receiver or receivers shall state their powers and duties. The powers and duties may be increased or diminished at any time during the proceedings.

C. The assets of the corporation or the proceeds resulting from a sale, conveyance or other disposition thereof shall be applied and distributed as follows:

(1) all costs and expenses of the court proceedings and all liabilities and obligations of the corporation shall be paid, satisfied and discharged, or adequate provision shall be made therefor;

(2) assets held by the corporation upon condition requiring return, transfer or conveyance, which condition occurs by reason of the dissolution or liquidation, shall be returned, transferred or conveyed in accordance with the requirements;

(3) assets received and held by the corporation subject to limitations permitting their use only for charitable, religious, eleemosynary, benevolent, educational or similar purposes, but not held upon a condition requiring return, transfer or conveyance by reason of the dissolution or liquidation, shall be transferred or conveyed to one or more domestic or foreign corporations, societies or organizations engaged in activities substantially similar to those of the dissolving or liquidating corporation as the court may direct;

(4) other assets, if any, shall be distributed in accordance with the provisions of the articles of incorporation or the bylaws to the extent that the articles of incorporation or bylaws determine the distributive right of members, or any class or classes of members, or provide for distribution to others; and

(5) any remaining assets may be distributed to such persons, societies, organizations or domestic or foreign corporations, whether for profit or not for profit, specified in the plan of distribution adopted as provided in the Nonprofit Corporation Act, or where no plan of distribution has been adopted, as the court may direct.

D. The district court shall have power to allow, from time to time, as expenses of the liquidation, compensation to the receiver or receivers and to attorneys in the proceeding, and to direct the payment thereof out of the assets of the corporation or the proceeds of any sale or disposition of the assets.

E. A receiver of a corporation appointed under the provisions of this section shall have authority to sue and defend in all courts in his own name as receiver of the corporation. The district court appointing the receiver shall have exclusive jurisdiction of the corporation and its property, wherever situated.

History: 1953 Comp., 51-14-98, enacted by Laws 1975, ch. 217, 56.



Section 53-8-57 - Qualification of receivers.

53-8-57. Qualification of receivers.

A receiver shall in all cases be a citizen of the United States or a corporation for profit authorized to act as receiver, which corporation may be a domestic corporation or a foreign corporation authorized to transact business in New Mexico and shall in all cases give bond as the court may direct with sureties as the court may require.

History: 1953 Comp., 51-14-99, enacted by Laws 1975, ch. 217, 57.



Section 53-8-58 - Filing of claims in liquidation proceedings.

53-8-58. Filing of claims in liquidation proceedings.

In proceedings to liquidate the assets and affairs of a corporation the district court may require all creditors of the corporation to file with the clerk of the court or with the receiver, in a form the court may prescribe, proofs under oath of their respective claims. If the court requires the filing of claims, it shall fix a date, which shall be not less than four months from the date of the order, as the last day for the filing of claims, and shall prescribe the notice that shall be given to creditors and claimants of the date so fixed. Prior to the date so fixed, the court may extend the time for the filing of claims. Creditors and claimants failing to file proofs of claim on or before the date so fixed may be barred, by order of court, from participating in the distribution of the assets of the corporation.

History: 1953 Comp., 51-14-100, enacted by Laws 1975, ch. 217, 58.



Section 53-8-59 - Discontinuance of liquidation proceedings.

53-8-59. Discontinuance of liquidation proceedings.

The liquidation of the assets and affairs of a corporation may be discontinued at any time during the liquidation proceedings when it is established that cause for liquidation no longer exists. In such event the court shall dismiss the proceedings and direct the receiver to redeliver to the corporation all its remaining property and assets.

History: 1953 Comp., 51-14-101, enacted by Laws 1975, ch. 217, 59.



Section 53-8-60 - Decree of involuntary dissolution.

53-8-60. Decree of involuntary dissolution.

In proceedings to liquidate the assets and affairs of a corporation, when the costs and expenses of the proceedings and all debts, obligations and liabilities of the corporation have been paid and discharged and all of its remaining property and assets distributed in accordance with the provisions of the Nonprofit Corporation Act, or in case its property and assets are not sufficient to satisfy and discharge the costs, expenses, debts and obligations, and all the property and assets have been applied so far as they will go to their payment, the district court shall enter a decree dissolving the corporation, whereupon the existence of the corporation shall cease.

History: 1953 Comp., 51-14-102, enacted by Laws 1975, ch. 217, 60.



Section 53-8-61 - Filing of decree of dissolution.

53-8-61. Filing of decree of dissolution.

In case the district court enters a decree dissolving a corporation, it shall be the duty of the clerk of the court to file a certified copy of the decree with the corporation commission [secretary of state]. No fee shall be charged by the commission [secretary of state] for the filing thereof.

History: 1953 Comp., 51-14-103, enacted by Laws 1975, ch. 217, 61.



Section 53-8-62 - Deposits with state treasurer.

53-8-62. Deposits with state treasurer.

Upon the voluntary or involuntary dissolution of a corporation, the portion of the assets distributable to any person who is unknown or cannot be found, or who is under disability and there is no person legally competent to receive the distributive portion, shall be reduced to cash and deposited with the state treasurer and shall be paid over to such person or to his legal representative upon proof satisfactory to the state treasurer of his right thereto.

History: 1953 Comp., 51-14-104, enacted by Laws 1975, ch. 217, 62.



Section 53-8-63 - Survival of remedy after dissolution.

53-8-63. Survival of remedy after dissolution.

The dissolution of a corporation either by the issuance of a certificate of dissolution by the corporation commission [secretary of state], or by a decree of court when the court has not liquidated the assets and affairs of the corporation as provided in the Nonprofit Corporation Act, or by expiration of its period of duration, shall not take away or impair any remedy available to or against the corporation, its directors, officers or members, for any right or claim existing, or any liability incurred, prior to the dissolution if action or other proceeding thereon is commenced within two years after the date of dissolution. Any such action or proceeding by or against the corporation may be prosecuted or defended by the corporation in its corporate name. The members, directors and officers shall have power to take such corporate or other action as shall be appropriate to protect such remedy, right or claim. If the corporation was dissolved by the expiration of its period of duration, the corporation may amend its articles of incorporation at any time during such period of two years so as to extend its period of duration.

History: 1953 Comp., 51-14-105, enacted by Laws 1975, ch. 217, 63.



Section 53-8-64 - Admission of foreign corporation.

53-8-64. Admission of foreign corporation.

A. No foreign corporation has the right to conduct affairs in New Mexico until it has procured a certificate of authority to do so from the corporation commission [secretary of state]. No foreign corporation is entitled to procure a certificate of authority under the Nonprofit Corporation Act to conduct in New Mexico any affairs which a corporation organized under that act is prohibited from conducting. A foreign corporation shall not be denied a certificate of authority by reason of the fact that the laws of the state or country under which the corporation is organized governing its organization and internal affairs differ from the laws of this state. Nothing in the Nonprofit Corporation Act shall be construed to authorize this state to regulate the organization or the internal affairs of such corporation.

B. Without excluding other activities which may not constitute conducting affairs in New Mexico, a foreign corporation shall not be considered to be conducting affairs in this state, for the purposes of the Nonprofit Corporation Act, by reason of carrying on in this state any one or more of the following activities:

(1) maintaining or defending any action or suit or any administrative or arbitration proceeding or effecting the settlement thereof or the settlement of claims or disputes;

(2) holding meetings of its directors or members or carrying on other activities concerning its internal affairs;

(3) maintaining bank accounts;

(4) creating evidences of debt, mortgages or liens on real or personal property;

(5) securing or collecting debts due to it or enforcing any rights in property securing the same;

(6) conducting its affairs in interstate commerce;

(7) granting funds;

(8) distributing information to its members; and

(9) conducting an isolated transaction completed within a period of thirty days and not in the course of a number of repeated transactions of like nature.

History: 1953 Comp., 51-14-106, enacted by Laws 1975, ch. 217, 64.



Section 53-8-65 - Powers of foreign corporation.

53-8-65. Powers of foreign corporation.

A foreign corporation which has received a certificate of authority under the Nonprofit Corporation Act shall, until a certificate of revocation or of withdrawal has been issued as provided in that act, enjoy the same, but no greater, rights and privileges as a domestic corporation organized for the purposes set forth in the application pursuant to which the certificate of authorization is issued; and, except as otherwise provided in the Nonprofit Corporation Act, shall be subject to the same duties, restrictions, penalties and liabilities now or hereafter imposed upon a domestic corporation of like character.

History: 1953 Comp., 51-14-107, enacted by Laws 1975, ch. 217, 65.



Section 53-8-66 - Corporate name of foreign corporation.

53-8-66. Corporate name of foreign corporation.

No certificate of authority shall be issued to a foreign corporation unless the corporate name of the corporation:

A. shall not contain any word or phrase which indicates or implies that it is organized for any purpose other than one or more of the purposes contained in its articles of incorporation;

B. shall not be the same as, or confusingly similar to, the name of any corporation, whether for profit or not for profit, existing under the laws of New Mexico, or foreign corporation, whether for profit or not for profit, authorized to transact business or conduct affairs in this state, or a corporate name reserved or registered as permitted by the laws of this state; and

C. shall be expressed in English letters.

History: 1953 Comp., 51-14-108, enacted by Laws 1975, ch. 217, 66.



Section 53-8-67 - Change of name by foreign corporation.

53-8-67. Change of name by foreign corporation.

Whenever a foreign corporation which is authorized to conduct affairs in New Mexico changes its name to one under which a certificate of authority would not be granted to it on application therefor, the certificate of authority of the corporation shall be suspended and it shall not conduct any affairs in New Mexico until it has changed its name to a name which is available to it under the laws of this state.

History: 1953 Comp., 51-14-109, enacted by Laws 1975, ch. 217, 67.



Section 53-8-68 - Application for certificate of authority.

53-8-68. Application for certificate of authority.

A. A foreign corporation, in order to procure a certificate of authority to conduct affairs in New Mexico, shall make application to the commission [secretary of state], which application shall set forth:

(1) the name of the corporation and the state or country under the laws of which it is incorporated;

(2) the date of incorporation and the period of duration of the corporation;

(3) the address of the registered office of the corporation in the state or country under the laws of which it is incorporated and the address of the principal office of the corporation, if different from the address of the registered office;

(4) the address of the proposed registered office of the corporation in New Mexico and the name of its proposed registered agent in this state at such address;

(5) the purpose or purposes of the corporation that it proposes to pursue in conducting its affairs in New Mexico;

(6) the names and respective addresses of the directors and officers of the corporation; and

(7) such additional information as may be necessary or appropriate in order to enable the commission [secretary of state] to determine whether the corporation is entitled to a certificate of authority to conduct affairs in New Mexico.

B. The application shall be made on forms prescribed by the commission [secretary of state], or on forms containing substantially the same information as forms prescribed by the commission [secretary of state], and shall be executed by the corporation by two authorized officers of the corporation.

History: 1953 Comp., 51-14-110, enacted by Laws 1975, ch. 217, 68; 1977, ch. 178, 8; 2003, ch. 318, 21.



Section 53-8-69 - Filing of application for certificate of authority.

53-8-69. Filing of application for certificate of authority.

A. The following documents shall be delivered to the secretary of state:

(1) an original of the application of the corporation for a certificate of authority and a certificate of good standing and compliance issued by the appropriate official of the state or country under the laws of which the corporation is incorporated that is current within thirty days and that has not expired by the time of receipt by the secretary;

(2) a statement executed by the designated registered agent in which the agent acknowledges acceptance of the appointment by the filing corporation as its registered agent, if the agent is an individual, or a statement executed by an authorized officer of a corporation that is the designated registered agent, in which the officer acknowledges the corporation's acceptance of the appointment by the filing corporation as its registered agent, if the agent is a corporation; and

(3) a copy of whichever statement is filed pursuant to Paragraph (2) of this subsection, which may be a photocopy of the original after it was signed or a photocopy that is conformed to the original.

B. If the secretary of state finds that the application and the affidavit conform to law, the secretary shall, when all fees have been paid as prescribed in the Nonprofit Corporation Act:

(1) endorse on the original and copy the word "filed" and the month, day and year of the filing thereof;

(2) file in the office of the secretary the original of the application and the statement; and

(3) issue a certificate of authority to conduct affairs in New Mexico to which shall be affixed the application copy.

C. The certificate of authority, together with the application affixed thereto by the secretary of state, shall be returned to the corporation or its representative.

History: 1953 Comp., 51-14-111, enacted by Laws 1975, ch. 217, 69; 1977, ch. 178, 9; 1983, ch. 304, 14; 2003, ch. 318, 22; 2015, ch. 66, 5.



Section 53-8-70 - Effect of certificate of authority.

53-8-70. Effect of [certificate of] authority.

Unless the corporation commission [secretary of state] disapproves pursuant to Subsection A of Section 53-8-91 NMSA 1978, upon delivery of the application for a certificate of authority to the corporation commission [secretary of state], the corporation shall be authorized to conduct affairs in New Mexico for those purposes set forth in its application, subject, however, to the right of this state to suspend or to revoke such authority as provided in the Nonprofit Corporation Act.

History: 1953 Comp., 51-14-112, enacted by Laws 1975, ch. 217, 70; 1983, ch. 304, 15.



Section 53-8-71 - Registered office and registered agent of foreign corporation.

53-8-71. Registered office and registered agent of foreign corporation.

Each foreign corporation authorized to conduct affairs in New Mexico shall have and continuously maintain in this state:

A. a registered office which may be, but need not be, the same as its principal office; and

B. a registered agent, which agent may be either an individual resident in New Mexico whose business office is identical with the registered office, or a domestic corporation, whether for profit or not for profit, or a foreign corporation, whether for profit or not for profit, authorized to transact business or conduct affairs in this state, having an office identical with the registered office.

History: 1953 Comp., 51-14-113, enacted by Laws 1975, ch. 217, 71.



Section 53-8-72 - Change of registered office or registered agent of foreign corporation.

53-8-72. Change of registered office or registered agent of foreign corporation.

A. A foreign corporation authorized to conduct affairs in New Mexico may change its registered office or change its registered agent, or both, upon filing in the office of the commission [secretary of state] a statement setting forth:

(1) the name of the corporation;

(2) the address of its then registered office;

(3) if the address of its registered office is changed, the address to which the registered office is to be changed;

(4) the name of its registered agent;

(5) if its registered agent is changed:

(a) the name of its successor registered agent; and

(b) a statement executed by the successor registered agent in which the agent acknowledges acceptance of the appointment by the filing corporation as its registered agent, if the agent is an individual, or a statement executed by an authorized officer of a corporation that is the successor registered agent in which the officer acknowledges the corporation's acceptance of the appointment by the filing corporation as its registered agent, if the agent is a corporation; and

(6) that the address of its registered office and the address of the office of its registered agent, as changed, will be identical.

B. Such statement shall be executed by the corporation by an authorized officer of the corporation and delivered to the commission [secretary of state]. If the commission [secretary of state] finds that such statement conforms to the provisions of the Nonprofit Corporation Act, it shall file the statement in its office, and upon such filing, the change of address of the registered office or the appointment of a new registered agent, or both, shall become effective.

C. A registered agent in New Mexico appointed by a foreign corporation may resign as agent upon filing an originally executed notice and a copy, which may be a photocopy of the original after it was signed or a photocopy that is conformed to the original, with the commission [secretary of state], which shall mail a copy to the foreign corporation at its principal office in the state or country under the laws of which it is incorporated as shown by its most recent annual report. The appointment of an agent shall terminate upon the expiration of thirty days after receipt of such notice by the commission [secretary of state].

D. If a registered agent changes its business address to another place within the same county, it may change such address and the address of the registered office of any corporations of which it is the registered agent by filing a statement as required above except that it need be signed only by the registered agent and need not be responsive to the provisions of Paragraphs (5) and (7) of Subsection A of this section and must recite that a copy of the statement has been mailed to each such corporation.

History: 1953 Comp., 51-14-114, enacted by Laws 1975, ch. 217, 72; 1977, ch. 178, 10; 2003, ch. 318, 23.



Section 53-8-73 - Service of process on foreign corporation.

53-8-73. Service of process on foreign corporation.

The registered agent appointed by a foreign corporation authorized to transact business in New Mexico shall be an agent of the corporation upon whom any process, notice or demand required or permitted by law to be served upon the corporation may be served. Nothing in this section limits or affects the right to serve any process, notice or demand, required or permitted by law to be served upon a corporation in any other manner now or hereafter permitted by law.

History: 1953 Comp., 51-14-115, enacted by Laws 1975, ch. 217, 73.



Section 53-8-75 - Merger of foreign corporation authorized to conduct affairs in this state.

53-8-75. Merger of foreign corporation authorized to conduct affairs in this state.

Whenever a foreign corporation authorized to conduct affairs in New Mexico is a party to a statutory merger permitted by the laws of the state or country under the laws of which it is incorporated, it shall, within thirty days after the merger becomes effective, file with the corporation commission [secretary of state] a copy of the articles of merger duly certified by the proper officer of the state or country under the laws of which the statutory merger was effected. It shall not be necessary for such corporation to procure either a new or amended certificate of authority to conduct affairs in this state unless the name of the corporation is changed by the merger or unless the corporation desires to pursue in New Mexico other or additional purposes than those which it is then authorized to pursue in New Mexico or unless the surviving corporation is to conduct affairs in New Mexico but has not procured a certificate of authority to conduct affairs in this state.

History: 1953 Comp., 51-14-117, enacted by Laws 1975, ch. 217, 75; 1983, ch. 304, 16.



Section 53-8-76 - Amended certificate of authority.

53-8-76. Amended certificate of authority.

A. A foreign corporation authorized to conduct affairs in New Mexico shall procure an amended certificate of authority in the event it changes its corporate name or desires to pursue in New Mexico other or additional purposes than those set forth in its prior application for a certificate of authority by making application therefor to the commission [secretary of state].

B. The requirements in respect to the form and contents of the application, the manner of its execution, the filing of an original and a copy, which may be a photocopy of the original after it was signed or a photocopy that is conformed to the original, with the commission [secretary of state], the issuance of an amended certificate of authority and the effect thereof shall be the same as in the case of an original application for a certificate of authority.

History: 1953 Comp., 51-14-118, enacted by Laws 1975, ch. 217, 76; 2003, ch. 318, 24.



Section 53-8-77 - Withdrawal of foreign corporation.

53-8-77. Withdrawal of foreign corporation.

A. A foreign corporation authorized to conduct affairs in New Mexico may withdraw from this state upon procuring from the commission [secretary of state] a certificate of withdrawal. In order to procure the certificate of withdrawal, the foreign corporation shall deliver to the commission [secretary of state] an application for withdrawal, which shall set forth:

(1) the name of the corporation and the state or country under the laws of which it is incorporated;

(2) that the corporation is not conducting affairs in New Mexico;

(3) that the corporation surrenders its authority to conduct affairs in New Mexico;

(4) that the corporation revokes the authority of its registered agent in New Mexico to accept service of process and consents that service of process in any action, suit or proceeding based upon any cause of action arising in this state during the time the corporation was authorized to conduct affairs in this state may thereafter be made on the corporation by service thereof on the secretary of state; and

(5) a post office address to which the commission [secretary of state] may mail a copy of any process against the corporation that may be served on it.

B. The application for withdrawal shall be made on forms prescribed and furnished by the commission [secretary of state] and shall be executed by the corporation by two authorized officers of the corporation or, if the corporation is in the hands of a receiver or trustee, shall be executed on behalf of the corporation by the receiver or trustee.

History: 1953 Comp., 51-14-119, enacted by Laws 1975, ch. 217, 77; 2003, ch. 318, 25.



Section 53-8-78 - Filing of application for withdrawal.

53-8-78. Filing of application for withdrawal.

A. An original and a copy, which may be a photocopy of the original after it was signed or a photocopy that is conformed to the original, of the application for withdrawal shall be delivered to the commission [secretary of state]. If the commission [secretary of state] finds that the application conforms to the provisions of the Nonprofit Corporation Act, it shall, when all fees have been paid as prescribed in that act:

(1) endorse on the original and copy the word "filed" and the month, day and year of the filing thereof;

(2) file the original in the office of the commission [secretary of state]; and

(3) issue a certificate of withdrawal to which shall be affixed the copy.

B. The certificate of withdrawal, together with the copy of the application for withdrawal affixed thereto by the commission [secretary of state], shall be returned to the corporation or its representative. Upon the issuance of the certificate of withdrawal, the authority of the corporation to conduct affairs in New Mexico shall cease.

History: 1953 Comp., 51-14-120, enacted by Laws 1975, ch. 217, 78; 2003, ch. 318, 26.



Section 53-8-79 - Revocation of certificate of authority.

53-8-79. Revocation of certificate of authority.

A. The certificate of authority of a foreign corporation to conduct affairs in New Mexico may be revoked by the commission [secretary of state] upon the conditions prescribed in this section when:

(1) the corporation has failed to file its annual report within the time required by the Nonprofit Corporation Act or has failed to pay any fees or penalties prescribed by that act when they have become due and payable;

(2) the corporation has failed to appoint and maintain a registered agent in New Mexico as required by the Nonprofit Corporation Act;

(3) the corporation has failed, after change of its registered agent, to file in the office of the commission [secretary of state] a statement of such change as required by the Nonprofit Corporation Act;

(4) the corporation has failed to file in the office of the commission [secretary of state] any amendment to its articles of incorporation or any articles of merger within the time prescribed by the Nonprofit Corporation Act;

(5) the certificate of authority of the corporation was procured through fraud practiced upon the state;

(6) the corporation has continued to exceed or abuse the authority conferred upon it by the Nonprofit Corporation Act; or

(7) a misrepresentation has been made of any material matter in an application, report, affidavit or other document submitted by the corporation pursuant to the Nonprofit Corporation Act.

B. A certificate of authority of a foreign corporation shall not be revoked by the commission [secretary of state] unless:

(1) the commission [secretary of state] has given the corporation not less than sixty days' notice thereof by mail addressed to the corporation's mailing address shown in the most recent annual report filed with the commission [secretary of state]; and

(2) the corporation fails prior to revocation to file an annual report, or pay fees or penalties, or file the required statement of change of registered agent, or file articles of amendment or articles of merger, or correct such misrepresentation pursuant to the Nonprofit Corporation Act.

History: 1953 Comp., 51-14-121, enacted by Laws 1975, ch. 217, 79; 1977, ch. 178, 11; 2003, ch. 318, 27.



Section 53-8-80 - Issuance of certificate of revocation.

53-8-80. Issuance of certificate of revocation.

A. Upon revoking a certificate of authority, the commission [secretary of state] shall:

(1) issue a certificate of revocation in duplicate;

(2) file one of the certificates in its office; and

(3) mail to the corporation at the corporation's mailing address as shown in the most recent annual report filed with the commission [secretary of state], a notice of the revocation accompanied by one of the certificates.

B. Upon the issuance of a certificate of revocation, the authority of the corporation to conduct affairs in New Mexico ceases.

History: 1953 Comp., 51-14-122, enacted by Laws 1975, ch. 217, 80; 1977, ch. 178, 12; 2003, ch. 318, 28.



Section 53-8-81 - Conducting affairs without certificate of authority.

53-8-81. Conducting affairs without certificate of authority.

A. No foreign corporation which is conducting affairs in New Mexico without a certificate of authority shall be permitted to maintain any action, suit or proceeding in any court of this state until the corporation shall have obtained a certificate of authority. Nor shall any action, suit or proceeding be maintained in any court of New Mexico by any successor or assignee of the corporation on any right, claim or demand arising out of the conduct of affairs by the corporation in this state, until a certificate of authority has been obtained by the corporation or by a corporation which has acquired all, or substantially all, of its assets.

B. The failure of a foreign corporation to obtain a certificate of authority to conduct affairs in New Mexico shall not impair the validity of any contract or act of the corporation, and shall not prevent the corporation from defending any action, suit or proceeding in any district court of this state.

C. A foreign corporation which conducts affairs in New Mexico without a certificate of authority shall be liable to this state, for the years or parts thereof during which it conducted affairs in this state without a certificate of authority, in an amount equal to all fees which would have been imposed by the Nonprofit Corporation Act upon the corporation had it duly applied for and received a certificate of authority to conduct affairs in this state as required by that act and thereafter filed all reports required by that act, plus all penalties imposed by that act for failure to pay such fees. The attorney general shall bring proceedings to recover all amounts due New Mexico under the provisions of this section.

History: 1953 Comp., 51-14-123, enacted by Laws 1975, ch. 217, 81.



Section 53-8-82 - Annual report.

53-8-82. Annual report.

A. Each domestic corporation and each foreign corporation authorized to conduct affairs in New Mexico shall file, within the time prescribed by the Nonprofit Corporation Act, on forms prescribed and furnished by the secretary of state to the corporation not less than thirty days prior to the date such report is due, an annual report setting forth:

(1) the name of the corporation and the state or country under the laws of which it is incorporated;

(2) the address of the registered office of the corporation in New Mexico and the name of its registered agent in New Mexico at such address and, in the case of a foreign corporation, the address of its registered office in the state or country under the laws of which it is incorporated and the address of the principal office of the corporation if different from the address of the registered office;

(3) a brief statement of the character of the affairs that the corporation is actually conducting or, in the case of a foreign corporation, that the corporation is actually conducting in New Mexico; and

(4) the names and respective addresses of every director and every officer of the corporation.

B. The report shall be signed and sworn to by any two of the corporation's directors or officers. If the corporation is in the hands of a receiver or trustee, the report shall be executed on behalf of the corporation by the receiver or trustee. A copy of the report shall be maintained at the corporation's principal place of business as contained in the report and shall be made available to the general public for inspection during regular business hours.

History: 1953 Comp., 51-14-124, enacted by Laws 1975, ch. 217, 82; 1977, ch. 178, 13; 1979, ch. 180, 1; 1989, ch. 294, 3; 2015, ch. 66, 6.



Section 53-8-83 - Filing of annual report; initial report; supplemental report; extension of time.

53-8-83. Filing of annual report; initial report; supplemental report; extension of time.

A. The annual report of a domestic or foreign corporation shall be delivered to the secretary of state on or before the fifteenth day of the fifth month following the end of its taxable year, except that the first annual report of a domestic or foreign corporation shall be filed within thirty days after the date on which its certificate of incorporation or its certificate of authority was issued by the secretary.

B. A supplemental report shall be filed with the secretary of state within thirty days if, after the filing of the annual report required under the Nonprofit Corporation Act, a change is made in:

(1) the name of the corporation;

(2) the mailing address, street address or the geographical location of the corporation's registered office in New Mexico and the name of the agent upon whom process against the corporation may be served;

(3) the name or address of any of the directors or officers of the corporation or the date when the term of office of each expires, in which case the names, addresses and dates of term expiration of every director and officer shall be reported; or

(4) the corporation's principal place of business within or without New Mexico.

C. Proof to the satisfaction of the secretary of state that, prior to the due date of any report required by Subsection A or B of this section, the report was deposited in the United States mail in a sealed envelope, properly addressed, with postage prepaid, shall be deemed compliance with the requirements of this section. If the secretary finds that the report conforms to the requirements of the Nonprofit Corporation Act, the secretary shall file the same. If the secretary finds that it does not so conform, the secretary shall promptly return the report to the corporation for any necessary corrections, in which event the penalties prescribed for failure to file the report within the time provided shall not apply, if the report is corrected to conform to the requirements of the Nonprofit Corporation Act and returned to the secretary within thirty days after the date on which it was mailed to the corporation by the secretary.

D. Upon application by a corporation and for good cause shown, the secretary of state may extend, for no more than a total of twelve months, the date on which a return required by the provisions of the Nonprofit Corporation Act must be filed or the date on which the payment of any fee is required, but no extension shall prevent the accrual of interest as otherwise provided by law. The secretary shall, when an extension of time has been granted a nonprofit corporation under the federal Internal Revenue Code of 1986 for the time in which to file a return, grant the corporation the same extension of time to file the required return and to pay the required fees if a copy of the approved federal extension of time is provided to the secretary for filing prior to the filing of the corporation's report. An extension shall not prevent the accrual of interest as otherwise provided by law.

E. Nothing in this section prevents the collection of a fee or penalty due upon the failure of any corporation to submit the required report.

F. No annual or supplemental report required to be filed pursuant to the provisions of this section shall be deemed to have been filed if the fees accompanying the report have been paid by check and the check is dishonored upon presentation.

History: 1953 Comp., 51-14-125, enacted by Laws 1975, ch. 217, 83; 1979, ch. 180, 2; 1989, ch. 294, 4; 2001, ch. 200, 39; 2015, ch. 66, 7.



Section 53-8-85 - Fees for filing documents and issuing certificates.

53-8-85. Fees for filing documents and issuing certificates.

The secretary of state shall charge and collect for:

A. filing articles of incorporation and issuing a certificate of incorporation, twenty-five dollars ($25.00);

B. filing articles of amendment and issuing a certificate of amendment, twenty dollars ($20.00);

C. filing restated articles of incorporation and issuing a restated certificate of incorporation, twenty dollars ($20.00);

D. filing articles of merger or consolidation and issuing a certificate of merger or consolidation, twenty dollars ($20.00);

E. filing a statement of change of address of registered office or change of registered agent, or both, ten dollars ($10.00);

F. filing an agent's statement of change of address of registered agent, ten dollars ($10.00);

G. filing articles of dissolution, ten dollars ($10.00);

H. filing an application of a foreign corporation for a certificate of authority to conduct affairs in New Mexico and issuing a certificate of authority, twenty-five dollars ($25.00);

I. filing an application of a foreign corporation for an amended certificate of authority to conduct affairs in New Mexico and issuing an amended certificate of authority, twenty dollars ($20.00);

J. filing an application to reserve a corporation name or filing a notice to transfer of a reserved corporate name, ten dollars ($10.00);

K. filing a copy of articles of merger of a foreign corporation holding a certificate of authority to conduct affairs in New Mexico, twenty-five dollars ($25.00);

L. filing an application for withdrawal of a foreign corporation and issuing a certificate of withdrawal, ten dollars ($10.00);

M. filing any other statement or report, including an annual report, of a domestic or foreign corporation, ten dollars ($10.00);

N. issuing a certificate of good standing and compliance, ten dollars ($10.00); and

O. issuing a letter or reinstatement of a domestic or foreign corporation, twenty-five dollars ($25.00).

History: 1953 Comp., 51-14-127, enacted by Laws 1975, ch. 217, 85; 1977, ch. 178, 14; 1983, ch. 304, 17; 1988, ch. 93, 2; 1993, ch. 311, 8; 2003, ch. 318, 29; 2015, ch. 66, 8.



Section 53-8-86 - Recordkeeping.

53-8-86. Recordkeeping.

The commission [secretary of state] shall provide, pursuant to the provisions of the Public Records Act [Chapter 14, Article 3 NMSA 1978], for the retention, storage and destruction of annual reports filed with the commission [secretary of state].

History: 1953 Comp., 51-14-127.1, enacted by Laws 1977, ch. 178, 15.



Section 53-8-86.1 - Fees of secretary of state; dishonored check; civil penalty; suspension of filing.

53-8-86.1. Fees of secretary of state; dishonored check; civil penalty; suspension of filing.

A. Any person or corporation that pays a fee by check to the secretary of state, which check is dishonored upon presentation, is liable to the secretary for such fees together with a civil penalty of twenty dollars ($20.00) for each such check.

B. The secretary of state shall not accept for filing any document, instrument or paper from a person or corporation that is liable to the secretary for a fee, tax, penalty or interest until that liability is discharged.

History: 1978 Comp., 53-8-86.1, enacted by Laws 1979, ch. 180, 3; 1993, ch. 311, 9; 2015, ch. 66, 9.



Section 53-8-87 - Miscellaneous charges.

53-8-87. Miscellaneous charges.

The secretary of state shall charge and collect for furnishing a copy of any document, instrument or paper relating to a corporation, five dollars ($5.00). In addition, if certifying the document, ten dollars ($10.00) shall be paid for the certificate and affixing the seal thereto.

History: 1953 Comp., 51-14-128, enacted by Laws 1975, ch. 217, 86; 1977, ch. 178, 16; 1993, ch. 311, 10; 2015, ch. 66, 10.



Section 53-8-88 - Penalty imposed upon corporation.

53-8-88. Penalty imposed upon corporation.

Each corporation, domestic or foreign, that fails or refuses to file any report for any year within the time prescribed by the Nonprofit Corporation Act shall be subject to a penalty of ten dollars ($10.00) to be assessed by the corporation commission [secretary of state].

History: 1953 Comp., 51-14-129, enacted by Laws 1975, ch. 217, 87; 1983, ch. 304, 18.



Section 53-8-88.1 - Dormant corporations; statement in lieu of annual report.

53-8-88.1. Dormant corporations; statement in lieu of annual report.

A. Whenever any corporation is no longer actively conducting affairs in this state or carrying out the purposes of its incorporation, any two of its directors or officers may unite in signing a statement to that effect; the statement shall be filed in lieu of the required annual report. Upon the filing of this statement and the payment of all fees, penalties and interest, the commission [secretary of state] shall be authorized to strike the name of the corporation from the list of active corporations in this state; but this action shall not be construed in any sense as a formal dissolution of the corporation nor shall the corporation be relieved thereby from any outstanding obligation. Any corporation in this class may be fully revived by the resumption of actively conducting affairs and the filing of an annual report by the provision of this section.

B. Any corporation in this class may continue in this class by filing a statement of renewal every five years to the effect that it is not actively conducting affairs in this state nor carrying out the purposes of its incorporation. Sixty days after written notice of failure to file a statement of renewal has been mailed to its registered agent and also to the principal office of the corporation as shown in the last report filed with the commission [secretary of state], the corporation shall have its certificate of incorporation or authority cancelled by the commission [secretary of state] without further proceedings unless the statement of renewal is filed and all fees are paid within that sixty-day period.

History: 1978 Comp., 53-8-88.1, enacted by Laws 1983, ch. 304, 19.



Section 53-8-89 - Reports; affirmation; penalty.

53-8-89. Reports; affirmation; penalty.

A. All reports required to be filed with the commission [secretary of state] pursuant to the Nonprofit Corporation Act shall contain the following affirmation: "Under penalties of perjury, I declare and affirm that I have examined this report, including the accompanying schedules and statements, and that all statements contained therein are true and correct".

B. Any person who makes and subscribes any report required under the Nonprofit Corporation Act that contains a false statement, which statement is known to be false by such person, is guilty of perjury and upon conviction shall be punished as provided for in the perjury statutes of this state.

History: 1978 Comp., 53-8-89, enacted by Laws 1979, ch. 180, 4.



Section 53-8-90 - Authority to make refunds.

53-8-90. Authority to make refunds.

In response to a written claim for a refund for overpayment of a fee collected by the commission [secretary of state] pursuant to the Nonprofit Corporation Act, the commission [secretary of state] or its delegate may authorize the refund to a corporation, a foreign corporation, a nonprofit corporation or a person of any amount determined by the commission [secretary of state] or its delegate to have been erroneously paid to the commission [secretary of state].

History: 1953 Comp., 51-14-130.1, enacted by Laws 1977, ch. 178, 17.



Section 53-8-91 - Appeal from commission secretary of state.

53-8-91. Appeal from commission [secretary of state].

A. If the commission [secretary of state] fails to approve any articles of incorporation, amendment, merger, consolidation or dissolution, or any other document required by the Nonprofit Corporation Act to be approved by the commission [secretary of state] before the same is filed in its office, the commission [secretary of state] shall, within fifteen working days after the delivery thereof, give written notice of its disapproval to the person or corporation, domestic or foreign, delivering the same, specifying the reasons therefor. The person or corporation may appeal the disapproval to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

B. If the commission [secretary of state] revokes a certificate of authority to conduct affairs in New Mexico of any foreign corporation or a certificate of incorporation of a domestic corporation, pursuant to the provisions of the Nonprofit Corporation Act, the foreign or domestic corporation may appeal to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: 1953 Comp., 51-14-131, enacted by Laws 1975, ch. 217, 89; 1983, ch. 304, 20; 1998, ch. 55, 48; 1999, ch. 265, 51.



Section 53-8-92 - Issuance of certificate of good standing and compliance.

53-8-92. Issuance of certificate of good standing and compliance.

The commission [secretary of state] may issue a certificate of good standing and compliance if the corporation requesting the certificate has paid all fees due at the time of the request.

History: 1953 Comp., 51-14-131.1, enacted by Laws 1977, ch. 178, 18.



Section 53-8-93 - Certificates and certified copies to be received in evidence.

53-8-93. Certificates and certified copies to be received in evidence.

All certificates issued by the corporation commission [secretary of state] in accordance with the provisions of the Nonprofit Corporation Act, and all copies of documents filed in the commission's [secretary of state s] office in accordance with the provisions of the Nonprofit Corporation Act, when certified by the commission [secretary of state], shall be taken and received in all courts, public offices and official bodies as prima facie evidence of the facts therein stated. A certificate by the corporation commission [secretary of state] under the great seal of New Mexico, as to the existence or nonexistence of the facts relating to the corporations which would not appear from a certified copy of any of the foregoing documents or certificates, shall be taken and received in all courts, public offices and official bodies as prima facie evidence of the existence or nonexistence of the facts therein stated.

History: 1953 Comp., 51-14-132, enacted by Laws 1975, ch. 217, 90.



Section 53-8-94 - Forms to be furnished by corporation commission secretary of state.

53-8-94. Forms to be furnished by corporation commission [secretary of state].

Forms for all documents to be filed in the office of the corporation commission [secretary of state] may be furnished by the commission [secretary of state] on request therefor, but the use thereof, unless otherwise specifically prescribed in the Nonprofit Corporation Act, shall not be mandatory.

History: 1953 Comp., 51-14-133, enacted by Laws 1975, ch. 217, 91; 1977, ch. 178, 19.



Section 53-8-95 - Greater voting requirements.

53-8-95. Greater voting requirements.

Whenever, with respect to any action to be taken by the members or directors of a corporation, the articles of incorporation or bylaws require the vote or concurrence of a greater proportion of the directors or members or any class of members than required by the Nonprofit Corporation Act, the provisions of the articles of incorporation or bylaws shall control.

History: 1953 Comp., 51-14-134, enacted by Laws 1975, ch. 217, 92.



Section 53-8-96 - Waiver of notice.

53-8-96. Waiver of notice.

Whenever any notice is required to be given to any member or director of a corporation under the provisions of the Nonprofit Corporation Act or under the provisions of the articles of incorporation or bylaws of the corporation, a waiver thereof in writing signed by the person or persons entitled to the notice, whether before or after the time stated therein, shall be equivalent to the giving of such notice.

History: 1953 Comp., 51-14-135, enacted by Laws 1975, ch. 217, 93.



Section 53-8-97 - Action by members or directors without a meeting.

53-8-97. Action by members or directors without a meeting.

A. Any action required by the Nonprofit Corporation Act to be taken at a meeting of the members or directors of a corporation, or any action which may be taken at a meeting of the members or directors, may be taken without a meeting if a consent in writing, setting forth the action so taken, is signed by all of the members entitled to vote with respect to the subject matter thereof, or all of the directors, as the case may be.

B. The consent as provided for in Subsection A of this section shall have the same force and effect as a unanimous vote and may be stated as such in any articles or document filed with the corporation commission [secretary of state] under the Nonprofit Corporation Act.

History: 1953 Comp., 51-14-136, enacted by Laws 1975, ch. 217, 94.



Section 53-8-98 - Unauthorized assumption of corporate powers.

53-8-98. Unauthorized assumption of corporate powers.

All persons who assume to act as a corporation without authority so to do shall be jointly and severally liable for all debts and liabilities incurred or arising as a result thereof.

History: 1953 Comp., 51-14-137, enacted by Laws 1975, ch. 217, 95.



Section 53-8-99 - Effect of repeal of prior acts.

53-8-99. Effect of repeal of prior acts.

The repeal of a prior act by the Nonprofit Corporation Act shall not affect any right accrued or established, or any liability or penalty incurred, under the provisions of such act, prior to the repeal thereof.

History: 1953 Comp., 51-14-138, enacted by Laws 1975, ch. 217, 97.






Article 9 - Indian Pueblos

Section 53-9-1 - Pueblo Indian communities; bodies corporate; powers.

53-9-1. [Pueblo Indian communities; bodies corporate; powers.]

The inhabitants within the state of New Mexico, known by the name of the Pueblo Indians, and living in towns or villages built on lands granted to such Indians by the laws of Spain and Mexico, and conceding to such inhabitants certain lands and privileges, to be used for the common benefit, are severally hereby created and constituted bodies politic and corporate, and shall be known in the law by the name of the Pueblo de . . . . . . . . ., (naming it), and by that name they and their successors shall have perpetual succession, sue and be sued, plead and be impleaded, bring and defend in any court of law or equity, all such actions, pleas and matters whatsoever, proper to recover, protect, reclaim, demand or assert the right of such inhabitants, or any individual thereof, to any lands, tenements or hereditaments, possessed, occupied or claimed contrary to law, by any person whatsoever, and to bring and defend all such actions, and to resist any encroachment, claim or trespass made upon such lands, tenements or hereditaments, belonging to said inhabitants, or to any individual.

History: Laws 1847, p. 35; C.L. 1865, ch. 66, 1; C.L. 1884, 1304; C.L. 1897, 1875; Code 1915, 2784; C.S. 1929, 69-101; 1941 Comp., 54-1601; 1953 Comp., 51-17-1.






Article 10 - Unincorporated Associations

Section 53-10-1 - Purpose of organization; filing statement, articles of association and rules and regulations with county clerk.

53-10-1. [Purpose of organization; filing statement, articles of association and rules and regulations with county clerk.]

Whenever two or more persons shall desire to form an association for the promotion of their mutual pleasure or recreation of any hunting, fishing, camping, golf, country club, or association for a similar purpose, or an association not for the individual profit of the members thereof, and without incorporating the same as a corporation, or maintaining the title of its property in trust for the interest of its several members as they may exist from time to time.[, the] The said persons or members desiring to form such an association or club may file in the office of the county clerk of the county in which it may maintain its headquarters and pursue its objects and purposes, a statement containing the name of such association, its objects and purposes, the names and residences of the persons forming such association, together with a copy of its articles of association and any rules and/or regulations governing the transactions of its objects and purposes and prescribing the terms by which its members may maintain or cease their membership therein.

History: Laws 1937, ch. 186, 1; 1941 Comp., 52-101; 1953 Comp., 51-18-1.



Section 53-10-2 - Property holdings; effect of member's death on termination of membership; member's interest not subject to execution.

53-10-2. [Property holdings; effect of member's death on termination of membership; member's interest not subject to execution.]

Any such club or association may hold and acquire real or personal property by deed, lease or otherwise, in the name of such association by which it is known, and to [may] acquire title to any property by purchase or otherwise for its objects and purposes, which property shall be deemed in law to be held by the said club or association for the use and benefit of the actual and active members thereof composing said association from time to time,[;] and upon the decease of any member, or the termination of any membership therein, the interest of any deceased member, or the interest of any member whose membership is terminated, in the property real or personal of such association shall cease and terminate, without right of succession to the heirs, executors and administrators of such deceased member, or to the creditors or trustee in bankruptcy or assignee of any member whose membership in said association shall be terminated. The interest of any member in the real and personal property of any such club or association shall not be subject to execution as and for his debts or as his individual or special property.

History: Laws 1937, ch. 186, 2; 1941 Comp., 52-102; 1953 Comp., 51-18-2.



Section 53-10-3 - Mortgage or sale of property; method of conveyance.

53-10-3. [Mortgage or sale of property; method of conveyance.]

The property, real, personal or leasehold interest therein of any such club or association may be mortgaged or sold at such time and upon such terms as the then members of such club or association may determine by vote as its rules or by-laws [bylaws] may prescribe; and any deed signed by the president or secretary, or such other officer or officers designated by resolution of the members of any such club or association adopted at any regular or special meeting called for that purpose, shall be deemed sufficient in law to convey the fee simple title, or any title, to any property held or possessed by any such club or association free and clear of any interest, claim or title of any of the individual members thereof, their heirs, executors and administrators, as tenants in common or otherwise.

History: Laws 1937, ch. 186, 3; 1941 Comp., 52-103; 1953 Comp., 51-18-3.



Section 53-10-4 - Rules and regulations; subjects; effect.

53-10-4. [Rules and regulations; subjects; effect.]

The members of any such association or club formed under this act [53-10-1 through 53-10-8 NMSA 1978] may prescribe from time to time, rules and regulations for the government of said club or association as the majority of its members from time to time may determine, may prescribe what fees and dues shall be payable, and the time when the same shall be paid as a condition for membership, or the continuance thereof by any member, and may provide in such rules that upon default in payment of such dues, or the violation of any of its other rules or regulations, a member's membership may be determined; which rules and regulations shall be deemed a contract between the member affected thereby and the balance of the members composing such association.

History: Laws 1937, ch. 186, 4; 1941 Comp., 52-104; 1953 Comp., 51-18-4.



Section 53-10-5 - Right to sue and be sued; actions against members.

53-10-5. [Right to sue and be sued; actions against members.]

Such club or association may sue or be sued in its name without the individual members thereof being made parties to such suit, and may sue any member as a defendant in any matter arising out of his membership in said club or association or the termination thereof, and may recover judgment if necessary, for any dues or obligations due and owing by such member to the club or association, whether such member has ceased to become [be] such or not.

History: Laws 1937, ch. 186, 5; 1941 Comp., 52-105; 1953 Comp., 51-18-5.



Section 53-10-6 - Suits against or by unincorporated associations; recovery of judgments.

53-10-6. Suits against or by unincorporated associations; recovery of judgments.

A. An unincorporated association may sue or be sued in its common name for the purpose of enforcing for or against it any substantive right. Suit may be brought against an unincorporated association by any individual member of the association, and the unincorporated association may sue its individual associates.

B. Any money judgment obtained against an unincorporated association shall bind only the joint or common property of the association.

C. In any action against an unincorporated association process may be served by delivering a copy of the summons and of the complaint or other pleading to an officer of the association or other head officer or agent in charge of its principal office in this state or by serving process in the manner now provided for service of process against corporations.

History: 1953 Comp., 51-18-5.1, enacted by Laws 1959, ch. 68, 1.



Section 53-10-7 - Maximum term of existence; dissolution; distribution of proceeds of property.

53-10-7. [Maximum term of existence; dissolution; distribution of proceeds of property.]

Any association or club formed under the provisions of this act [53-10-1 through 53-10-8 NMSA 1978] may exist for such period of time not exceeding twenty years as may be fixed in the statement required to be filed by Section 1 [53-10-1 NMSA 1978] of this act; and upon the dissolution or winding up of any such club or association prior to the termination of its existence or otherwise, the property real and personal then possessed by said club, or any real estate the title to which is then standing in its name shall in law be deemed to be held by the said club or association for the use and benefit of the members at the time of such dissolution, and upon a sale or disposition, the proceeds shall be distributed among the members of such club or association at the time of such dissolution.

History: Laws 1937, ch. 186, 6; 1941 Comp., 52-106; 1953 Comp., 51-18-6.



Section 53-10-8 - Construction of act.

53-10-8. [Construction of act.]

This act [53-10-1 through 53-10-8 NMSA 1978] shall not be construed to repeal or modify any of the present laws of this state relative to corporations formed or [for] any purpose, but the same shall be construed as supplementary thereto.

History: Laws 1937, ch. 186, 7; 1941 Comp., 52-107; 1953 Comp., 51-18-7.






Article 11 - Business Corporations; Substantive Provisions

Section 53-11-1 - Short title.

53-11-1. Short title.

Chapter 53, Articles 11 through 18 NMSA 1978 may be cited as the "Business Corporation Act".

History: 1953 Comp., 51-24-1, enacted by Laws 1967, ch. 81, 1; 1977, ch. 103, 9; 1998, ch. 108, 27; 2001, ch. 200, 40.



Section 53-11-2 - Definitions.

53-11-2. Definitions.

As used in the Business Corporation Act [Chapter 53, Articles 11 through 18 NMSA 1978], unless the text otherwise requires:

A. "corporation" or "domestic corporation" means a corporation for profit subject to the provisions of the Business Corporation Act, except a foreign corporation;

B. "foreign corporation" means a corporation for profit organized under laws other than the laws of this state for a purpose for which a corporation may be organized under the Business Corporation Act;

C. "articles of incorporation" means the original or restated articles of incorporation or articles of consolidation and all amendments thereto, including articles of merger;

D. "shares" means the units into which the proprietary interests in a corporation are divided;

E. "subscriber" means one who subscribes for shares in a corporation, whether before or after incorporation;

F. "shareholder" means one who is a holder of record of shares in a corporation;

G. "authorized shares" means the shares of all classes which the corporation is authorized to issue;

H. "annual report" means the corporate report required by the Corporate Reports Act [Chapter 53, Article 5 NMSA 1978] ;

I. "distribution" means a direct or indirect transfer of money or other property (except its own shares) or incurrence of indebtedness, by a corporation to or for the benefit of any of its shareholders in respect of any of its shares, whether by dividend or by purchase redemption or other acquisition of its shares, or otherwise;

J. "franchise tax" means the franchise tax imposed by the Corporate Income and Franchise Tax Act [Chapter 7, Article 2A NMSA 1978];

K. "fees" means the fees imposed by Section 53-2-1 NMSA 1978;

L. "commission" means the public regulation commission [secretary of state] or its delegate;

M. "address" means:

(1) the mailing address and the street address, if within a municipality; or

(2) the mailing address and a rural route number and box number, if any, or the geographical location, using well-known landmarks, if outside a municipality; and

N. "delivery" means:

(1) if personally served, the date on which the documentation is received by the corporations bureau of the commission; and

(2) if mailed, the date of the postmark plus three days, upon proof thereof by the party delivering the documentation.

History: 1953 Comp., 51-24-2, enacted by Laws 1967, ch. 81, 2; 1975, ch. 64, 1; 1977, ch. 103, 10; 1983, ch. 304, 21; 1989, ch. 385, 1; 1998, ch. 108, 28; 2001, ch. 200, 41.



Section 53-11-3 - Purposes.

53-11-3. Purposes.

Corporations may be organized under the Business Corporation Act for any lawful purpose or purposes, except banking, insurance, credit unions, savings and loan associations, railroads and waterworks organized under the Laws of 1887, Chapter 12.

History: 1953 Comp., 51-24-3, enacted by Laws 1967, ch. 81, 3.



Section 53-11-4 - General powers.

53-11-4. General powers.

Each corporation has power to:

A. have perpetual succession by its corporate name unless a limited period of duration is stated in its articles of incorporation;

B. sue and be sued, complain and defend, in its corporate name;

C. have a corporate seal which may be altered at pleasure, and to use the seal by causing it, or a facsimile thereof, to be impressed or affixed or in any other manner reproduced, but failure to have or to affix a corporate seal does not affect the validity of any instrument, or any action taken in pursuance thereof or in reliance thereon;

D. purchase, take, receive, lease or otherwise acquire, own, hold, improve, use and otherwise deal in and with real or personal property, or any interest therein, wherever situated;

E. sell, convey, mortgage, pledge, lease, exchange, transfer and otherwise dispose of all or any part of its property and assets;

F. lend money to, and otherwise assist, its employees, officers and directors;

G. purchase, take, receive, subscribe for or otherwise acquire, own, hold, vote, use, employ, sell, mortgage, lend, pledge or otherwise dispose of, and otherwise use and deal in and with, shares or other interests in, or obligations of, other domestic or foreign corporations, associations, partnerships, limited partnerships or individuals, or direct or indirect obligations of the United States or of any other government, state, territory, governmental district or municipality or of any instrumentality thereof;

H. make contracts and guarantees and incur liabilities, borrow money at such rates of interest as the corporation may determine, issue its notes, bonds and other obligations, and secure any of its obligations by mortgage or pledge of all or any of its property, franchises and income;

I. lend money for its corporate purposes, invest and reinvest its funds and take and hold real and personal property as security for the payment of funds so loaned or invested;

J. conduct its business, carry on its operations, have offices and exercise the powers granted by the Business Corporation Act within or without this state;

K. elect or appoint directors, officers and agents of the corporation, and define their duties and fix their compensation;

L. make and alter bylaws, not inconsistent with its articles of incorporation or with the laws of this state, for the administration and regulation of the affairs of the corporation;

M. make donations for the public welfare or for charitable, scientific, educational or governmental purposes;

N. transact any lawful business in aid of governmental policy;

O. pay pensions and establish pension plans, pension trusts, profit-sharing plans, stock bonus plans, stock option plans and other incentive plans for any or all of its directors, officers and employees;

P. be a promoter, partner, member, associate, trustee or manager of any partnership, joint venture, trust or other enterprise;

Q. resist a change or potential change in control of the corporation if the directors by a majority vote of a quorum determine that the change or potential change is opposed to or not in the best interest of the corporation upon consideration of the interests of the corporation's shareholders and any of the matters set forth in Subsection D of Section 53-11-35 NMSA 1978; and

R. have and exercise all powers necessary or convenient to effect its purposes.

History: 1953 Comp., 51-24-4, enacted by Laws 1967, ch. 81, 4; 1975, ch. 64, 2; 1983, ch. 304, 22; 1987, ch. 238, 8.



Section 53-11-4.1 - Indemnification of directors and officers.

53-11-4.1. Indemnification of directors and officers.

A. As used in this section:

(1) "director" means any person who is or was a director of the corporation and any person who, while a director of the corporation, is or was serving at the request of the corporation as a director, officer, partner, trustee, employee or agent of another foreign or domestic corporation or nonprofit corporation, cooperative, partnership, joint venture, trust, other incorporated or unincorporated enterprise or employee benefit plan or trust;

(2) "corporation" includes any domestic or foreign predecessor entity of the corporation in a merger, consolidation or other transaction in which the predecessor's existence ceased upon consummation of such transaction;

(3) "expenses" include attorneys' fees;

(4) "official capacity" means:

(a) when used with respect to a director, the office of director in the corporation; and

(b) when used with respect to a person other than a director, as contemplated in Subsection I of this section, the elective or appointive office in the corporation held by the officer or the employment or agency relationship undertaken by the employee or agent in behalf of the corporation, but in each case does not include service for any other foreign or domestic corporation or nonprofit corporation, or any cooperative, partnership, joint venture, trust, other incorporated or unincorporated enterprise or employee benefit plan or trust;

(5) "party" includes a person who was, is or is threatened to be made, a named defendant or respondent in a proceeding; and

(6) "proceeding" means any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative.

B. A corporation shall have power to indemnify any person made a party to any proceeding by reason of the fact that the person is or was a director if:

(1) the person acted in good faith;

(2) the person reasonably believed:

(a) in the case of conduct in the person's official capacity with the corporation, that the person's conduct was in its best interests; and

(b) in all other cases, that the person's conduct was at least not opposed to its best interests; and

(3) in the case of any criminal proceeding, the person had no reasonable cause to believe the person's conduct was unlawful. Indemnification may be made against judgments, penalties, fines, settlements and reasonable expenses, actually incurred by the person in connection with the proceeding; except that if the proceeding was by or in the right of the corporation, indemnification may be made only against such reasonable expenses and shall not be made in respect of any proceeding in which the person shall have been adjudged to be liable to the corporation. The termination of any proceeding by judgment, order, settlement, conviction or upon a plea of nolo contendere or its equivalent, shall not, of itself, be determinative that the person did not meet the requisite standard of conduct set forth in this subsection.

C. A director shall not be indemnified under Subsection B of this section in respect of any proceeding charging improper personal benefit to the director, whether or not involving action in the director's official capacity, in which the director shall have been adjudged to be liable on the basis that personal benefit was improperly received by the director.

D. Unless limited by the articles of incorporation:

(1) a director who, in the opinion of the board of directors reasonably based on the facts, circumstances and outcome of the proceeding, has been wholly successful, on the merits or otherwise, in the defense of any proceeding referred to in Subsection B of this section shall be indemnified against reasonable expenses incurred by the director in connection with the proceeding; or

(2) a court of appropriate jurisdiction, upon application of a director and such notice as the court shall require, shall have authority to order indemnification in the following circumstances:

(a) if it determines a director is entitled to reimbursement under Paragraph (1) of this subsection, the court shall order indemnification, in which case the director shall also be entitled to recover the reasonable expenses of securing such reimbursement; or

(b) if it determines that the director is fairly and reasonably entitled to indemnification in view of all the relevant circumstances, whether or not the director has met the standard of conduct set forth in Subsection B of this section or has been adjudged liable in the circumstances described in Subsection C of this section. The court may order such indemnification except that indemnification with respect to any proceeding by or in the right of the corporation or in which liability shall have been adjudged in the circumstances described in Subsection C of this section shall be limited to reasonable expenses. A court of appropriate jurisdiction may be the same court in which the proceeding involving the director's liability took place.

E. No indemnification under Subsection B of this section shall be made by the corporation unless authorized in the specific case after a determination has been made that indemnification of the director is permissible in the circumstances because the director has met the standard of conduct set forth in Subsection B of this section. Such determination shall be made:

(1) by the board of directors by a majority vote of a quorum consisting of directors not at the time parties to the proceeding;

(2) if such a quorum cannot be obtained, by a majority vote of a committee of the board duly designated to act in the matter by a majority vote of the full board, in which designation directors who are parties may participate, and consisting solely of two or more directors not at the time parties to the proceeding;

(3) by special legal counsel, selected by the board of directors or a committee thereof by vote as set forth in Paragraph (1) or (2) of this subsection or, if the requisite quorum of the full board cannot be obtained therefor and such committee cannot be established, by a majority vote of the full board, in which selection directors who are parties may participate; or

(4) by the shareholders.

Authorization of indemnification and determination as to reasonableness of expenses shall be made in the same manner as the determination that indemnification is permissible, except that if the determination that indemnification is permissible is made by special legal counsel, authorization of indemnification and determination as to reasonableness of expenses shall be made in a manner specified in Paragraph (3) of Subsection E of this section for the selection of such counsel. Shares held by directors who are parties to the proceeding shall not be voted on the subject matter under this subsection.

F. Reasonable expenses incurred by a director who is a party to a proceeding may be paid or reimbursed by the corporation in advance of the final disposition of such proceeding if:

(1) the director furnishes the corporation a written affirmation of his good faith belief that the director has met the standard of conduct necessary for indemnification by the corporation as authorized in this section;

(2) the director furnishes the corporation a written undertaking by or on behalf of the director to repay such amount if it shall ultimately be determined that the director has not met such standards of conduct; and

(3) a determination is made that the facts then known to those making the determination would not preclude indemnification under this section.

The undertaking required by Paragraph (2) of this subsection shall be an unlimited general obligation of the director but need not be secured and may be accepted without reference to financial ability to make repayment. Determinations and authorizations of payments under this subsection shall be made in the manner specified in Subsection E of this section.

G. The indemnification authorized by this section shall not be deemed exclusive of any other rights to which those seeking indemnification may be entitled under the articles of incorporation, the bylaws, an agreement, a resolution of shareholders or directors or otherwise, both as to action in an official capacity and as to action in another capacity while holding such office, shall continue as to a person who has ceased to be a director, officer, employee or agent and shall inure to the benefit of the heirs, executors and administrators of such a person.

H. For purposes of this section, the corporation shall be deemed to have requested a director to serve an employee benefit plan whenever the performance by the director of duties to the corporation also imposes duties on, or otherwise involves services by, the director to the plan or participants or beneficiaries of the plan; excise taxes assessed on a director with respect to an employee benefit plan pursuant to applicable law shall be deemed "fines"; and action taken or omitted by the director with respect to an employee benefit plan in the performance of duties for a purpose reasonably believed by the director to be in the interest of the participants and beneficiaries of the plan shall be deemed to be for a purpose which is not opposed to the best interests of the corporation.

I. Unless limited by the articles of incorporation:

(1) an officer of the corporation shall be indemnified as and to the same extent provided in Subsection D of this section for a director and shall be entitled to the same extent as a director to seek indemnification pursuant to the provisions of that subsection;

(2) a corporation shall have the power to indemnify and to advance reasonable expenses to an officer, employee or agent of the corporation to the same extent that it may indemnify and advance reasonable expenses to directors pursuant to this section; and

(3) a corporation, in addition, shall have the power to indemnify and to advance reasonable expenses to an officer, employee or agent who is not a director to such further extent, consistent with law, as may be provided by its articles of incorporation, bylaws, general or specific action of its board of directors, or contract.

J. A corporation shall have power to purchase and maintain insurance or furnish similar protection, including but not limited to providing a trust fund, a letter of credit or self-insurance on behalf of any person who is or was a director, officer, employee or agent of the corporation or who, while a director, officer, employee or agent of the corporation, is or was serving at the request of the corporation as a director, officer, partner, trustee, employee or agent of another foreign or domestic corporation or nonprofit corporation, cooperative, partnership, joint venture, trust, other incorporated or unincorporated enterprise or employee benefit plan or trust, against any liability asserted against and incurred by the person in any such capacity or arising out of the person's status as such, whether or not the corporation would have the power to indemnify the person against such liability under the provisions of this section.

K. Any indemnification of, or advance of expenses to, a director in accordance with this section, if arising out of a proceeding by or in the right of the corporation, shall be reported in writing to the shareholders with or before the notice of the next shareholders' meeting.'

History: 1978 Comp., 53-11-4.1, enacted by Laws 1983, ch. 304, 23; 1987, ch. 238, 9.



Section 53-11-5 - Power of corporation to acquire its own shares.

53-11-5. Power of corporation to acquire its own shares.

A. As used in this section, "treasury shares" means shares of a corporation issued and subsequently acquired by the corporation but that have not been restored to the status of unissued shares.

B. A corporation has the power to purchase, redeem, receive, take or otherwise acquire, own and hold, sell, lend, exchange, transfer or otherwise dispose of and to pledge, use and otherwise deal in and with its own shares.

C. Treasury shares do not carry voting rights or participate in distributions, may not be counted as outstanding shares for any purpose and may not be counted as assets of the corporation for the purpose of computing the amount available for distributions. Unless the articles of incorporation provide otherwise, treasury shares may be retired and restored to the status of authorized and unissued shares without an amendment to the articles of incorporation or may be disposed of for such consideration as the board of directors may determine.

D. This section does not limit the right of a corporation to vote its shares held by it in a fiduciary capacity.

E. If the articles of incorporation provide that treasury shares that are retired shall not be reissued, the authorized shares shall be reduced by the number of treasury shares retired.

F. If the number of authorized shares is reduced by a retirement of treasury shares, the corporation shall, on or before the time for filing its next corporate report under the Corporate Reports Act [Chapter 53, Article 5 NMSA 1978] with the commission [secretary of state], file a statement of reduction showing the reduction in the authorized shares. The statement of reduction shall be executed by the corporation by an officer of the corporation and shall set forth:

(1) the name of the corporation;

(2) the number of authorized shares reduced, itemized by classes and series; and

(3) the aggregate number of authorized shares, itemized by classes and series, after giving effect to such reduction.

History: 1953 Comp., 51-24-5, enacted by Laws 1967, ch. 81, 5; 1983, ch. 304, 24; 2001, ch. 200, 42.



Section 53-11-6 - Defense of ultra vires.

53-11-6. Defense of ultra vires.

No act of a corporation and no conveyance or transfer of real or personal property to or by a corporation is invalid because the corporation was without capacity or power to do such act or to make or receive such conveyance or transfer, but such lack of capacity or power may be asserted:

A. in a proceeding by a shareholder against the corporation to enjoin the doing of any act or acts or the transfer of real or personal property by or to the corporation. If the unauthorized acts or transfer sought to be enjoined are being, or are to be, performed or made pursuant to any contract to which the corporation is a party, the court may, if all of the parties to the contract are parties to the proceeding and if it deems the same to be equitable, set aside and enjoin the performance of the contract, and in so doing may allow to the corporation or to the other parties to the contract, as the case may be, compensation for the loss or damage sustained by either of them which may result from the action of the court in setting aside and enjoining the performance of the contract, but anticipated profits to be derived from the performance of the contract shall not be awarded by the court as a loss or damage sustained;

B. in a proceeding by the corporation, whether acting directly or through a receiver, trustee or other legal representative, or through shareholders in a representative suit, against the incumbent or former officers or directors of the corporation; or

C. in a proceeding by the attorney general, as provided in the Business Corporation Act, to dissolve the corporation, or in a proceeding by the attorney general to enjoin the corporation from the transaction of unauthorized business.

History: 1953 Comp., 51-24-6, enacted by Laws 1967, ch. 81, 6.



Section 53-11-7 - Corporate name.

53-11-7. Corporate name.

A. The corporate name shall:

(1) contain the separate word "corporation," "company," "incorporated" or "limited" or shall contain a separate abbreviation of one of these words;

(2) not contain any word or phrase which indicates or implies that it is organized for any purpose other than one or more of the purposes contained in its articles of incorporation; and

(3) not be the same as, or confusingly similar to, the name of any domestic corporation existing under the laws of this state or any foreign corporation authorized to transact business in this state, or a name the exclusive right to which is, at the time, reserved in the manner provided in the Business Corporation Act, or the name of a corporation which has in effect a registration of its corporate name as provided in the Business Corporation Act.

B. Paragraph (3) of Subsection A of this section shall not apply if the applicant files with the commission [secretary of state] either:

(1) the written consent of such other corporation or holder of a reserved or registered name to use the same or confusingly similar name and one or more words are added to make the name distinguishable from the other name; or

(2) a certified copy of a final decree of a court of competent jurisdiction establishing the prior right of the applicant to the use of the name in this state.

History: 1953 Comp., 51-24-7, enacted by Laws 1967, ch. 81, 7; 1975, ch. 64, 3; 1983, ch. 304, 25.



Section 53-11-8 - Reserved name.

53-11-8. Reserved name.

A. The exclusive right to the use of a corporate name may be reserved by:

(1) any person intending to organize a corporation under the Business Corporation Act;

(2) any domestic corporation intending to change its name;

(3) any foreign corporation intending to make application for a certificate of authority to transact business in this state;

(4) any foreign corporation authorized to transact business in this state and intending to change its name; or

(5) any person intending to organize a foreign corporation and intending to have such corporation make application for a certificate of authority to transact business in this state.

B. The reservation shall be made by filing with the commission [secretary of state] an application to reserve a specified corporate name, executed by the applicant. If the commission [secretary of state] finds that the name is available for corporate use, it shall reserve the name for the exclusive use of the applicant for a period of one hundred and twenty days.

C. The right to the exclusive use of a specified corporate name so reserved may be transferred to any other person or corporation by filing in the office of the commission [secretary of state] a notice of transfer, executed by the applicant for whom the name was reserved, and specifying the name and address of the transferee.

History: 1953 Comp., 51-24-8, enacted by Laws 1967, ch. 81, 8.



Section 53-11-9 - Registered name.

53-11-9. Registered name.

A. Any foreign corporation not authorized to transact business in this state may register its corporate name under the Business Corporation Act if its corporate name is not the same as, or confusingly similar to, the name of any domestic corporation existing under the laws of this state, or the name of any foreign corporation authorized to transact business in this state, or any corporate name reserved or registered under the Business Corporation Act.

B. Registration shall be made by:

(1) filing with the commission [secretary of state]:

(a) an application for registration executed by the corporation by an officer thereof, setting forth the name of the corporation, the state or territory under the laws of which it is incorporated, the date of its incorporation, a statement that it is carrying on or doing business, and a brief statement of the business in which it is engaged; and

(b) a certificate setting forth that the corporation is in good standing under the laws of the state or territory in which it is organized, executed by the secretary of state of the state or territory or by the official who may have custody of the records pertaining to corporations; and

(2) paying to the commission [secretary of state] a registration fee in the amount of one dollar ($1.00) for each month, or fraction thereof, between the date of filing the application and December 31 of the calendar year in which the application is filed.

C. Registration shall be effective until the close of the calendar year in which the application for registration is filed.

History: 1953 Comp., 51-24-9, enacted by Laws 1967, ch. 81, 9.



Section 53-11-10 - Renewal of registered name.

53-11-10. Renewal of registered name.

A corporation which has in effect a registration of its corporate name, may renew the registration from year to year by annually filing an application for renewal setting forth the facts required to be set forth in an original application for registration and a certificate of good standing as required for the original registration and by paying a fee of ten dollars ($10.00). A renewal application may be filed between October 1 and December 31 each year, and shall extend the registration for the following calendar year.

History: 1953 Comp., 51-24-10, enacted by Laws 1967, ch. 81, 10.



Section 53-11-11 - Registered office and registered agent.

53-11-11. Registered office and registered agent.

Each corporation shall have and continuously maintain in this state:

A. a registered office which may be, but need not be, the same as its place of business; and

B. a registered agent, which agent may be either an individual resident in this state whose business office is identical with the registered office, or a domestic corporation, or a foreign corporation authorized to transact business in this state, having a business office identical with the registered office.

History: 1953 Comp., 51-24-11, enacted by Laws 1967, ch. 81, 11.



Section 53-11-12 - Failure to appoint and maintain registered agent; penalty; reinstatement.

53-11-12. Failure to appoint and maintain registered agent; penalty; reinstatement.

A. If a corporation fails for a period of thirty days to file the corporate reports required pursuant to Section 53-5-2 NMSA 1978 or to appoint and maintain a registered agent in this state or has failed for thirty days after change of its registered office or registered agent to file in the office of the commission [secretary of state] a statement of the change, the commission [secretary of state] shall notify the corporation of its delinquency by letter to the corporation's principal office. If the delinquency is not corrected within sixty days from the date the letter is mailed, the commission [secretary of state] shall issue a certificate of revocation that recites the grounds for revocation and its effective date.

B. A corporation administratively revoked pursuant to this section may apply to the commission [secretary of state] for reinstatement within two years after the effective date of revocation. The application shall:

(1) recite the name of the corporation and the effective date of its administrative revocation;

(2) state that the ground or grounds for revocation either did not exist or have been eliminated; and

(3) state that the corporation's name satisfies the requirements of Section 53-11-7 NMSA 1978.

C. If the commission [secretary of state] determines that the application contains the information required by Subsection B of this section and that the information is correct, it shall cancel the certificate of revocation and prepare a certificate of reinstatement that recites its determination and the effective date of reinstatement, file the original of the certificate and serve a copy on the corporation.

D. When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative revocation and the corporation resumes carrying on its business as if the administrative revocation had never occurred.

History: 1953 Comp., 51-24-11.1, enacted by Laws 1967, ch. 252, 3; 2001, ch. 200, 43; 2003, ch. 318, 30.



Section 53-11-13 - Change of registered office or registered agent.

53-11-13. Change of registered office or registered agent.

A. A corporation may change its registered office or change its registered agent, or both, upon filing in the office of the public regulation commission [secretary of state] a statement setting forth:

(1) the name of the corporation;

(2) the address of its registered office;

(3) if the address of its registered office is to be changed, the address to which the registered office is to be changed;

(4) the name of its registered agent;

(5) if its registered agent is to be changed:

(a) the name of its successor registered agent; and

(b) a statement executed by the successor registered agent acknowledging his acceptance of the appointment by the filing corporation as its registered agent, if the agent is an individual, or a statement executed by an authorized officer of a corporation that is the successor registered agent in which the officer acknowledges the corporation's acceptance of the appointment by the filing corporation as its registered agent, if the agent is a corporation; and

(6) that the address of its registered office and the address of the business office of its registered agent, as changed, will be identical.

B. The statement shall be executed by the corporation by an authorized officer and delivered to the public regulation commission [secretary of state]. If the commission [secretary of state] finds that the statement conforms to the provisions of the Business Corporation Act, it shall file the statement in its office, and, upon such filing, the change of address of the registered office or the appointment of a new registered agent, or both, as the case may be, becomes effective, and, upon filing, fulfills the requirement to file a supplemental report under Section 53-5-2 NMSA 1978.

C. Any registered agent of a corporation may resign upon filing a written notice of resignation with the public regulation commission [secretary of state]. The commission [secretary of state] shall mail a copy immediately to the corporation at its principal place of business as shown on the records of the commission [secretary of state]. The appointment of the resigning agent shall terminate upon the expiration of thirty days after receipt of the notice by the commission [secretary of state].

D. If a registered agent changes his business address to another place within the same county, he may change the address and the address of the registered office of any corporation of which he is the registered agent by filing a statement as required by this section except that it need be signed only by the registered agent, need not be responsive to Paragraph (5) of Subsection A of this section and shall recite that a copy of the statement has been mailed to the corporation.

E. If a registered agent changes the street address of the registered agent's business office, the registered agent may change the street address of the registered office of any corporation for which the registered agent is the registered agent by notifying the corporation in writing of the change and signing, either manually or in facsimile, and delivering to the public regulation commission [secretary of state] for filing a statement that complies with the requirements of Subsection A of this section, and recites that the corporation has been notified of the change.

History: 1953 Comp., 51-24-12, enacted by Laws 1967, ch. 81, 12; 1975, ch. 64, 4; 1977, ch. 103, 11; 2001, ch. 200, 44; 2003, ch. 318, 31.



Section 53-11-14 - Service of process on corporation.

53-11-14. Service of process on corporation.

The registered agent appointed by a corporation shall be an agent of the corporation upon whom any process, notice or demand required or permitted by law to be served upon the corporation may be served. Nothing in this section limits or affects the right to serve any process, notice or demand required or permitted by law to be served upon a corporation in any other manner now or hereafter permitted by law.

History: 1953 Comp., 51-24-13, enacted by Laws 1967, ch. 81, 13.



Section 53-11-15 - Authorized shares.

53-11-15. Authorized shares.

A. Each corporation has power to create and issue the number of shares stated in its articles of incorporation. The shares may be divided into one or more classes with the designation, preferences, limitations and relative rights stated in the articles of incorporation. The articles of incorporation may limit or deny the voting rights of, or provide special voting rights for, the shares of any class to the extent not inconsistent with the provisions of the Business Corporation Act.

B. Without limiting the authority granted in this section, a corporation, when so provided in its articles of incorporation, may issue shares of preferred or special classes:

(1) subject to the right of the corporation to redeem any of the shares at the price fixed by the articles of incorporation for the redemption thereof;

(2) entitling the holders thereof to cumulative, noncumulative or partially cumulative dividends;

(3) having preference over any other class or classes of shares as to the payment of dividends;

(4) having preference in the assets of the corporation over any other class or classes of shares upon the voluntary or involuntary liquidation of the corporation; or

(5) convertible into shares of any other class or into shares of any series of the same or any other class, except a class having prior or superior rights and preferences as to dividends or distribution of assets upon liquidation.

History: 1953 Comp., 51-24-14, enacted by Laws 1967, ch. 81, 14; 1975, ch. 64, 5; 1983, ch. 304, 26.



Section 53-11-15.1 - Shares held for account.

53-11-15.1. Shares held for account.

If the articles of incorporation or the bylaws so provide, the board of directors may adopt by resolution a procedure whereby a shareholder of the corporation may certify in writing to the corporation that all or a portion of the shares registered in the name of such shareholder are held for the account of a specified person or persons. The resolution shall set forth:

A. the classification of shareholder who may certify;

B. the purpose or purposes for which the certification may be made;

C. the form of certification and information to be contained therein;

D. if the certification is with respect to a record date or closing of the stock transfer books within which the certification must be received by the corporation; and

E. such other provisions with respect to the procedure as are deemed necessary or desirable. Upon receipt by the corporation of a certification complying with the procedure, the persons specified in the certification shall be deemed, for the purpose or purposes set forth in the certification, to be the holders of record of the number of shares specified in place of the shareholder making the certification.

History: 1978 Comp., 53-11-15.1, enacted by Laws 1983, ch. 304, 27.



Section 53-11-16 - Issuance of shares of preferred or special classes in series.

53-11-16. Issuance of shares of preferred or special classes in series.

A. If the articles of incorporation so provide, the shares of any preferred or special class may be divided into and issued in series. If the shares of any such class are to be issued in series, then each series shall be so designated as to distinguish the shares thereof from the shares of all other series and classes. Any or all of the series of any such class and the variations in the relative rights and preferences as between different series may be fixed and determined by the articles of incorporation, but all shares of the same class shall be identical except as to the following relative rights and preferences, as to which there may be variations between different series:

(1) the rate of dividend;

(2) whether shares may be redeemed and, if so, the redemption price and the terms and conditions of redemption;

(3) the amount payable upon shares in event of voluntary and involuntary liquidation;

(4) sinking fund provisions, if any, for the redemption or purchase of shares;

(5) the terms and conditions, if any, on which shares may be converted; and

(6) voting rights, if any.

B. If the articles of incorporation expressly vest authority in the board of directors, then to the extent that the articles of incorporation have not established series and fixed and determined the variations in the relative rights and preferences as between series, the board of directors may divide any or all of such classes into series and, within the limitations set forth in this section and in the articles of incorporation, fix and determine the relative rights and preferences of the shares of any series so established.

C. In order for the board of directors to establish a series, where authority to do so is contained in the articles of incorporation, the board of directors shall adopt a resolution setting forth the designation of the series and fixing and determining the relative rights and preferences thereof, or so much thereof as are not fixed and determined by the articles of incorporation.

D. Prior to the issue of any shares of a series established by resolution adopted by the board of directors, the corporation shall file in the office of the commission [secretary of state] a statement setting forth:

(1) the name of the corporation;

(2) a copy of the resolution establishing and designating the series, and fixing and determining the relative rights and preferences thereof;

(3) the date of adoption of the resolution; and

(4) that the resolution was duly adopted by the board of directors.

E. An original of the statement and a copy, which may be a photocopy of the original after it was signed or a photocopy that is conformed to the original, shall be executed by an authorized officer of the corporation and shall be delivered to the commission [secretary of state]. If the commission [secretary of state] finds that the statement conforms to law, it shall, when all fees have been paid:

(1) endorse on the original and copy the word "filed", and the month, day and year of the filing thereof;

(2) file the original in its office; and

(3) return the copy to the corporation or its representative.

F. Upon the filing of such statement by the commission [secretary of state], the resolution establishing and designating the series and fixing and determining the relative rights and preferences thereof shall become effective and constitute an amendment of the articles of incorporation.

History: 1953 Comp., 51-24-15, enacted by Laws 1967, ch. 81, 15; 1975, ch. 64, 6; 1983, ch. 304, 28; 2003, ch. 318, 32.



Section 53-11-17 - Subscriptions for shares.

53-11-17. Subscriptions for shares.

A subscription for shares of a corporation to be organized shall be irrevocable for a period of six months, unless otherwise provided by the terms of the subscription agreement or unless all of the subscribers consent to the revocation of the subscription. Unless otherwise provided in the subscription agreement, subscriptions for shares, whether made before or after the organization of a corporation, shall be paid in full at such time, or in such installments and at such times, as determined by the board of directors. Any call made by the board of directors for payment on subscriptions shall be uniform as to all shares of the same class or as to all shares of the same series, as the case may be. In case of default in the payment of any installment or call when the payment is due, the corporation may proceed to collect the amount due in the same manner as any debt due the corporation. The bylaws may prescribe other penalties for failure to pay installments or calls that may become due, but no penalty working a forfeiture of a subscription, or of the amounts paid thereon, shall be declared as against any subscriber unless the amount due thereon remains unpaid for a period of thirty days after written demand has been made therefor. If mailed, the written demand shall be deemed to be made when deposited in the United States mail in a sealed envelope addressed to the subscriber at his last post-office address known to the corporation, with postage thereon prepaid. In the event of the sale of any shares by reason of any forfeiture, the excess of proceeds realized over the amount due and unpaid on the shares shall be paid to the delinquent subscriber or to his legal representative.

History: 1953 Comp., 51-24-16, enacted by Laws 1967, ch. 81, 16.



Section 53-11-18 - Issuance of shares.

53-11-18. Issuance of shares.

A. Subject to any restrictions in the articles of incorporation, shares may be issued for such consideration as shall be authorized by the board of directors establishing a price (in money or other consideration) or a minimum price or general formula or method by which the price will be determined.

B. Upon authorization by the board of directors, the corporation may issue its own shares in exchange for or in conversion of its outstanding shares, or distribute its own shares, pro rata to its shareholders or the shareholders of one or more classes or series, to effectuate stock dividends or splits, and any such transaction shall not require consideration; provided, that no such issuance of shares of any class or series shall be made to the holders of shares of any other class or series unless it is either expressly provided for in the articles of incorporation, or is authorized by an affirmative vote or the written consent of the holders of at least a majority of the outstanding shares of the class or series in which the distribution is to be made.

History: 1953 Comp., 51-24-17, enacted by Laws 1967, ch. 81, 17; 1975, ch. 64, 7; 1983, ch. 304, 29.



Section 53-11-19 - Payment for shares.

53-11-19. Payment for shares.

A. The board of directors may authorize shares to be issued for consideration consisting of tangible or intangible property or benefit to the corporation, including cash, promissory notes, services performed, contracts for services to be performed or other securities of the corporation.

B. Before the corporation issues shares, the board of directors shall determine that the consideration received or to be received for shares to be issued is adequate. That determination by the board of directors is conclusive insofar as the adequacy of consideration for the issuance of shares relates to whether the shares are validly issued, fully paid and nonassessable.

C. When the corporation receives the consideration for which the board of directors authorized the issuance of shares, the shares issued therefor are fully paid and nonassessable.

D. The corporation may place in escrow shares issued for a contract for future services or benefits or a promissory note, or make other arrangements to restrict the transfer of the shares, and may credit distributions in respect of the shares against their purchase price, until the services are performed, the note is paid or the benefits received. If the services are not performed, the note is not paid or the benefits are not received, the shares escrowed or restricted and the distributions credited may be canceled in whole or part.

History: 1978 Comp., 53-11-19, enacted by Laws 2001, ch. 200, 45.



Section 53-11-20 - Stock rights and options.

53-11-20. Stock rights and options.

Subject to any provisions in respect thereof set forth in its articles of incorporation, a corporation may create and issue, whether or not in connection with the issuance and sale of any of its shares or other securities, rights or options entitling the holders thereof to purchase from the corporation shares of any class or classes. Such rights or options shall be evidenced in the manner approved by the board of directors and, subject to the provisions of the articles of incorporation, shall set forth the terms upon which, the time or times within which and the price or prices at which the shares may be purchased from the corporation upon the exercise of any such right or option. In the absence of fraud in the transaction, the judgment of the board of directors as to the adequacy of the consideration received for the rights or options is conclusive.

History: 1953 Comp., 51-24-19, enacted by Laws 1967, ch. 81, 19; 1975, ch. 64, 9; 1983, ch. 304, 31; 2001, ch. 200, 46.



Section 53-11-22 - Expenses of organization, reorganization and financing.

53-11-22. Expenses of organization, reorganization and financing.

The reasonable charges and expenses of organization or reorganization of a corporation, and the reasonable expenses of and compensation for the sale or underwriting of its shares, may be paid or allowed by the corporation, either out of the consideration received by it in payment for its shares, or by issuance of its shares, without thereby rendering the shares not fully paid.

History: 1953 Comp., 51-24-21, enacted by Laws 1967, ch. 81, 21; 1983, ch. 304, 32.



Section 53-11-23 - Shares represented by certificates and uncertificated shares.

53-11-23. Shares represented by certificates and uncertificated shares.

A. The shares of a corporation shall be represented by certificates or shall be uncertificated shares. Certificates shall be signed by the chairman or vice chairman of the board of directors or the president or a vice president and by the treasurer or an assistant treasurer, the secretary or an assistant secretary of the corporation, and may be sealed with the seal of the corporation or a facsimile thereof. Any or all of the signatures upon a certificate may be a facsimile. In case any officer, transfer agent or registrar who has signed or whose facsimile signature has been placed upon the certificate ceases to be an officer, transfer agent or registrar before the certificate is issued, it may be issued by the corporation with the same effect as if he were an officer, transfer agent or registrar at the date of its issue.

B. Every certificate representing shares issued by a corporation which is authorized to issue shares of more than one class shall set forth upon the face or back of the certificate, or shall state that the corporation will furnish to any shareholder upon request and without charge, a full statement of the designations, preferences, limitations and relative rights of the shares of each class authorized to be issued, and if the corporation is authorized to issue any preferred or special class in series, the variations in the relative rights and preferences between the shares of each series so far as the same have been fixed and determined and the authority of the board of directors to fix and determine the relative rights and preferences of subsequent series.

C. Each certificate representing shares shall state upon its face:

(1) that the corporation is organized under the laws of this state;

(2) the name of the person to whom issued; and

(3) the number and class of shares, and the designation of the series, if any, which the certificate represents.

D. No certificate shall be issued for any share until the consideration established for its issuance is fully paid.

E. Unless otherwise provided by the articles of incorporation or bylaws, the board of directors of a corporation may provide by resolution that some or all of any or all classes and series of its shares shall be uncertificated shares, provided that such resolution shall not apply to shares represented by a certificate until such certificate is surrendered to the corporation. Within a reasonable time after the issuance or transfer of uncertificated shares, the corporation shall send to the registered owner thereof a written notice containing the information required to be set forth or stated on certificates pursuant to Paragraphs (2) and (3) of Subsection C of this section. Except as otherwise expressly provided by law, the rights and obligations of the holders of uncertificated shares and the rights and obligations of the holders of certificates representing shares of the same class and series shall be identical.

History: 1953 Comp., 51-24-22, enacted by Laws 1967, ch. 81, 22; 1975, ch. 64, 10; 1983, ch. 304, 33.



Section 53-11-24 - Fractional shares.

53-11-24. Fractional shares.

A. A corporation may:

(1) issue fractions of a share, either represented by a certificate or uncertificated;

(2) arrange for the disposition of fractional interests by those entitled thereto;

(3) pay in money the fair value of fractions of a share as of the time when those entitled to receive such fractions are determined; or

(4) issue scrip in registered or bearer form which shall entitle the holder to receive a certificate for a full share or an uncertificated full share upon the surrender of such scrip aggregating a full share.

B. A certificate for a fractional share or an uncertificated fractional share shall, but scrip shall not unless otherwise provided therein, entitle the holder to exercise voting rights, to receive dividends thereon and to participate in any of the assets of the corporation in the event of liquidation. The board of directors may cause scrip to be issued subject to the condition that it shall become void if not exchanged for certificates representing full shares or uncertificated full shares before a specified date, or subject to the condition that the shares for which the scrip is exchangeable may be sold by the corporation and the proceeds thereof distributed to the holders of the scrip, or subject to any other conditions which the board of directors may deem advisable.

History: 1953 Comp., 51-24-23, enacted by Laws 1967, ch. 81, 23; 1975, ch. 64, 11; 1983, ch. 304, 34.



Section 53-11-25 - Liability of subscribers and shareholders.

53-11-25. Liability of subscribers and shareholders.

A. A holder of or subscriber to shares of a corporation shall be under no obligation to the corporation or its creditors with respect to the shares other than the obligation to pay to the corporation the full consideration for which the shares were issued or to be issued.

B. No person who becomes an assignee or transferee of shares or of a subscription for shares in good faith and without knowledge or notice that the full consideration therefor has not been paid shall be personally liable to the corporation or its creditors for any unpaid portion of the consideration. No executor, administrator, conservator, guardian, custodian, trustee, assignee for the benefit of creditors or receiver shall be personally liable to the corporation as a holder of, or subscriber to, shares of a corporation but the estate and funds in his hands shall be so liable. No pledgee or other holder of shares as collateral security shall be personally liable as a shareholder.

History: 1953 Comp., 51-24-24, enacted by Laws 1967, ch. 81, 24.



Section 53-11-26 - Shareholders' preemptive rights.

53-11-26. Shareholders' preemptive rights.

Except to the extent limited or denied by this section or by the articles of incorporation, shareholders shall have a preemptive right to acquire authorized but unissued shares, or securities convertible into such shares or carrying a right to subscribe to or acquire shares. Unless otherwise provided in the articles of incorporation:

A. holders of shares of any class that is preferred or limited as to dividends or assets shall not be entitled to any preemptive right;

B. holders of shares of common stock shall not be entitled to any preemptive right to shares of any class that is preferred or limited as to dividends or assets or to any obligations, unless convertible into shares of common stock or carrying a right to subscribe to or acquire shares of common stock;

C. holders of common stock without voting power shall have no preemptive right to shares of common stock with voting power; and

D. the preemptive right shall be only an opportunity to acquire shares or other securities under such terms and conditions as the board of directors may fix for the purpose of providing a fair and reasonable opportunity for the exercise of such right.

History: 1953 Comp., 51-24-25, enacted by Laws 1975, ch. 64, 12; 1983, ch. 304, 35.



Section 53-11-27 - Bylaws.

53-11-27. Bylaws.

The initial bylaws of a corporation shall be adopted by its board of directors. The power to alter, amend or repeal the bylaws or adopt new bylaws shall be vested in the board of directors unless reserved to the shareholders by the articles of incorporation. The bylaws may contain any provisions for the regulation and management of the affairs of the corporation not inconsistent with law or the articles of incorporation.

History: 1953 Comp., 51-24-26, enacted by Laws 1967, ch. 81, 26.



Section 53-11-28 - Meetings of shareholders.

53-11-28. Meetings of shareholders.

A. Meetings of shareholders may be held at any place within or without this state in accordance with the bylaws. If no other place is designated in, or fixed in accordance with, the bylaws, meetings shall be held at the principal place of business of the corporation.

B. An annual meeting of the shareholders shall be held at the time designated in or fixed in accordance with the bylaws. If the annual meeting is not held within any thirteen-month period, the district court may, on the application of any shareholder, order a meeting to be held.

C. Special meetings of the shareholders may be called by the board of directors, the holders of not less than one-tenth of all the shares entitled to vote at the meeting or such other persons as may be authorized in the articles of incorporation or the bylaws.

History: 1953 Comp., 51-24-27, enacted by Laws 1967, ch. 81, 27; 1975, ch. 64, 13; 2001, ch. 200, 47.



Section 53-11-29 - Notice of shareholders' meetings.

53-11-29. Notice of shareholders' meetings.

Written notice stating the place, day and hour of the meeting and, in case of a special meeting, the purpose or purposes for which the meeting is called, shall be delivered not less than ten nor more than fifty days before the date of the meeting, either personally or by mail, at the direction of the president, the secretary or the officer or persons calling the meeting, to each shareholder of record entitled to vote at the meeting. If mailed, the notice shall be deemed to be delivered when deposited in the United States mail addressed to the shareholder at his address as it appears on the stock transfer books of the corporation, with postage thereon prepaid. Attendance of a shareholder in person or by proxy at a meeting constitutes a waiver of notice of the meeting, except where a shareholder attends a meeting for the express purpose of objecting to the transaction of any business because the meeting is not lawfully called or convened.

History: 1953 Comp., 51-24-28, enacted by Laws 1967, ch. 81, 28.



Section 53-11-30 - Closing of transfer books and fixing record date.

53-11-30. Closing of transfer books and fixing record date.

For the purpose of determining shareholders entitled to notice of, or to vote at, any meeting of shareholders or any adjournment thereof, or entitled to receive payment of any dividend, or in order to make a determination of shareholders for any other proper purpose, the board of directors of a corporation may provide that the stock transfer books shall be closed for a stated period not to exceed fifty days. If the stock transfer books are closed for the purpose of determining shareholders entitled to notice of, or to vote at, a meeting of shareholders, the books shall be closed for at least ten days immediately preceding the meeting. In lieu of closing the stock transfer books, the bylaws, or in the absence of an applicable bylaw, the board of directors may fix in advance a date as the record date for any such determination of shareholders, the date to be not more than fifty days and, in case of a meeting of shareholders, not less than ten days prior to the date on which the particular action, requiring such determination of shareholders, is to be taken. If the stock transfer books are not closed and no record date is fixed for the determination of shareholders entitled to notice of, or to vote at, a meeting of shareholders, or shareholders entitled to receive payment of a dividend, the date on which notice of the meeting is mailed or the date on which the resolution of the board of directors declaring the dividend is adopted, as the case may be, shall be the record date for the determination of shareholders. When a determination of shareholders entitled to vote at any meeting of shareholders has been made as provided in this section, the determination shall apply to any adjournment thereof.

History: 1953 Comp., 51-24-29, enacted by Laws 1967, ch. 81, 29.



Section 53-11-31 - Voting list.

53-11-31. Voting list.

The officer or agent having charge of the stock transfer books for shares of a corporation shall make, at least ten days before each meeting of shareholders, a complete list of the shareholders entitled to vote at the meeting or any adjournment thereof, arranged in alphabetical order, with the address of, and the number of shares held by, each, which list, for a period of ten days prior to the meeting, shall be kept on file at the registered office of the corporation and shall be subject to inspection by any shareholder at any time during usual business hours. The list shall also be produced and kept open at the time and place of the meeting and shall be subject to the inspection of any shareholder during the whole time of the meeting. The original stock transfer books shall be prima facie evidence as to who are the shareholders entitled to examine the list or transfer books or to vote at any meeting of shareholders. Failure to comply with the requirements of this section does not affect the validity of any action taken at the meeting. An officer or agent having charge of the stock transfer books who fails to prepare the list of shareholders, or keep it on file for a period of ten days, or produce and keep it open for inspection at the meeting, as provided in this section is liable to any shareholder suffering damage on account of the failure, to the extent of the damage.

History: 1953 Comp., 51-24-30, enacted by Laws 1967, ch. 81, 30.



Section 53-11-32 - Quorum of shareholders.

53-11-32. Quorum of shareholders.

Unless otherwise provided in the articles of incorporation, a majority of the shares entitled to vote, represented in person or by proxy, shall constitute a quorum at a meeting of shareholders, but in no event shall a quorum consist of less than one-third of the shares entitled to vote at the meeting. A quorum, once attained at a meeting, shall be deemed to continue until adjournment notwithstanding the voluntary withdrawal of enough shares to leave less than a quorum. If a quorum is present, the affirmative vote of the majority of the shares represented at the meeting and entitled to vote on the subject matter shall be the act of the shareholders, unless the vote of a greater number or voting by classes is required by the Business Corporation Act or the articles of incorporation.

History: 1953 Comp., 51-24-31, enacted by Laws 1967, ch. 81, 31.



Section 53-11-33 - Voting of shares.

53-11-33. Voting of shares.

A. Each outstanding share, regardless of class, shall be entitled to one vote on each matter submitted to a vote at a meeting of shareholders, except as otherwise provided in the articles of incorporation. If the articles of incorporation provide for more or less than one vote for any share, on any matter, every reference in the Business Corporation Act to a majority or other proportion of shares shall refer to such a majority or other proportion of votes entitled to be cast. The articles of incorporation may grant, either absolutely or conditionally to the holders of bonds, debentures or other obligations of the corporation the power to vote on specified matters, including the election of directors, and this right shall not be terminated except upon written assent of the holders of a majority in aggregate face amount of the bonds or debentures.

B. Shares held by another corporation, domestic or foreign, if a majority of the shares entitled to vote for the election of directors of the other corporation is held by the corporation, shall not be voted at any meeting or counted in determining the total number of outstanding shares at any given time.

C. The articles of incorporation may provide that at each election for directors every shareholder entitled to vote at the election has the right to vote, in person or by proxy, the number of shares owned by him for as many persons as there are directors to be elected and for whose election he has a right to vote, or to cumulate his votes by giving one candidate as many votes as the number of such directors multiplied by the number of his shares shall equal, or by distributing such votes on the same principle among any number of the candidates. A statement in the articles of incorporation that cumulative voting exists is sufficient to confer such right.

D. Shares standing in the name of another corporation, domestic or foreign, may be voted by the officer, agent or proxy as the bylaws of the other corporation may prescribe, or, in the absence of such provisions, as the board of directors of the other corporation may determine.

E. Shares held by an administrator, executor, guardian or conservator may be voted by him, either in person or by proxy, without a transfer of the shares into his name. Shares standing in the name of a trustee, or a custodian for a minor, may be voted by him, either in person or by proxy, but only after a transfer of the shares into his name.

F. A shareholder may vote either in person or by proxy executed in writing by the shareholder or by his duly authorized attorney in fact. No proxy shall be valid after eleven months from the date of its execution, unless otherwise provided in the proxy.

G. Shares standing in the name of a receiver or bankruptcy trustee may be voted by the receiver or bankruptcy trustee, and shares held by or under the control of a receiver or bankruptcy trustee may be voted by him without the transfer thereof into his name if authority so to do is contained in an appropriate order of the court by which the receiver or bankruptcy trustee was appointed.

H. A shareholder whose shares are pledged may vote the shares until the shares have been transferred into the name of the pledgee, and thereafter the pledgee may vote the shares so transferred.

I. Shares standing in the name of a partnership may be voted by any partner, and shares standing in the name of a limited partnership may be voted by any general partner.

J. Shares standing in the name of a person as life tenant may be voted by him, either in person or by proxy.

K. From the date on which written notice of redemption of redeemable shares has been mailed to the holders thereof and a sum sufficient to redeem the shares has been deposited with a bank or trust company with irrevocable instruction and authority to pay the redemption price to the holders thereof upon surrender of certificates therefor, the shares shall not be entitled to vote on any matter and shall not be deemed to be outstanding shares.

L. Without limiting the manner in which a shareholder may authorize another person or persons to act for the shareholder as proxy pursuant to Subsection F of this section, the following shall constitute valid means by which a shareholder may grant that authority:

(1) a shareholder may execute a writing authorizing another person or persons to act for that shareholder as proxy, and execution may be by the shareholder or the shareholder's authorized officer, director, employee or agent signing the writing or causing the person's signature to be affixed to the writing by any reasonable means, including by facsimile signature;

(2) a shareholder may authorize another person or persons to act for that shareholder as proxy by transmitting or authorizing the transmission of a telegram, cablegram, facsimile transmission, email or other means of electronic transmission to the person who will be the holder of the proxy or to a proxy solicitation firm, proxy support service organization or like agent duly authorized by the person who will be the holder of the proxy to receive the transmission; provided that the electronic transmission shall either set forth, or be submitted with information from which it can be determined, that the electronic transmission was authorized by the shareholder. If it is determined that an electronic transmission is valid, the inspector, or if there is no inspector, the person making that determination, shall specify the information upon which he relied.

M. A copy, facsimile telecommunication or other reliable reproduction of the writing or transmission created pursuant to Subsection L of this section may be substituted or used in lieu of the original writing or transmission for any purpose for which the original writing or transmission could be used, if that copy, facsimile telecommunication or other reproduction is a complete reproduction of the entire original writing or transmission.

History: 1953 Comp., 51-24-32, enacted by Laws 1967, ch. 81, 32; 1975, ch. 64, 14; 1983, ch. 304, 36; 2001, ch. 200, 48.



Section 53-11-34 - Voting trusts and agreements among shareholders.

53-11-34. Voting trusts and agreements among shareholders.

A. Any number of shareholders of a corporation may create a voting trust for the purpose of conferring upon a trustee or trustees the right to vote or otherwise represent their shares, for a period not to exceed ten years, by entering into a written voting trust agreement specifying the terms and conditions of the voting trust, by depositing a counterpart of the agreement with the corporation at its registered office, and by transferring their shares to the trustee or trustees for the purposes of the agreement. The trustee or trustees shall keep a record of the holders of voting trust certificates evidencing a beneficial interest in the voting trust, giving the names and addresses of all such holders and the number and class of the shares in respect of which the voting trust certificates held by each are issued, and shall deposit a copy of such record with the corporation at its registered office. Failure to keep or deposit the record as required by this subsection does not affect the validity of the agreement or any action taken pursuant to it. Any trustee or trustees who fail to keep or deposit the record as required is liable to any holder of a voting trust certificate suffering damage on account of the failure to the extent of the damage. The counterpart of the voting trust agreement deposited with the corporation shall be subject to the same right of examination by a shareholder of the corporation, in person or by agent or attorney, as are the books and records of the corporation, and shall be subject to examination by any holder of record of voting trust certificates, either in person or by agent or attorney, at any reasonable time for any proper purpose.

B. Agreements among shareholders regarding the voting of their shares, which agreements are not voting trusts or purported voting trusts, shall not be subject to the provisions of Subsection A of this section and shall be valid and specifically enforceable.

History: 1953 Comp., 51-24-33, enacted by Laws 1967, ch. 81, 33; 1975, ch. 64, 15.



Section 53-11-35 - Board of directors.

53-11-35. Board of directors.

A. All corporate powers shall be exercised by or under authority of, and the business and affairs of a corporation shall be managed under the direction of, a board of directors except as may be otherwise provided in the Business Corporation Act or the articles of incorporation. If any such provision is made in the articles of incorporation, the powers and duties conferred or imposed upon the board of directors by the Business Corporation Act shall be exercised or performed to such extent and by such person or persons as provided in the articles of incorporation. Directors need not be residents of this state or shareholders of the corporation unless the articles of incorporation or bylaws so require. The articles of incorporation or bylaws may prescribe other qualifications for directors. The board of directors may fix the compensation of directors unless otherwise provided in the articles of incorporation.

B. A director shall perform his duties as a director, including his duties as a member of any committee of the board upon which the director may serve, in good faith, in a manner the director believes to be in or not opposed to the best interests of the corporation, and with such care as an ordinarily prudent person would use under similar circumstances in a like position. In performing such duties, a director shall be entitled to rely on factual information, opinions, reports or statements, including financial statements and other financial data, in each case prepared or presented by:

(1) one or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the matters presented;

(2) counsel, public accountants or other persons as to matters which the director reasonably believes to be within such person's professional or expert competence; or

(3) a committee of the board upon which the director does not serve, duly designated in accordance with a provision of the articles of incorporation or the bylaws, as to matters within its designated authority, which committee the director reasonably believes to merit confidence, but the director shall not be considered to be acting in good faith if the director has knowledge concerning the matter in question that would cause such reliance to be unwarranted. A person who so performs such duties shall have no liability by reason of being or having been a director of the corporation.

C. A director of a corporation who is present at a meeting of its board of directors at which action on any corporate matter is taken shall be presumed to have assented to the action taken unless the director's dissent shall be entered in the minutes of the meeting or unless the director shall file written dissent to such action with the secretary of the meeting before the adjournment thereof or shall forward such dissent by registered mail to the secretary of the corporation immediately after the adjournment of the meeting. Such right to dissent shall not apply to a director who voted in favor of such action.

D. For purposes of Subsection B of this section, a director, in determining what he reasonably believes to be in or not opposed to the best interests of the corporation, shall consider the interests of the corporation's shareholders and, in his discretion, may consider any of the following:

(1) the interests of the corporation's employees, suppliers, creditors and customers;

(2) the economy of the state and nation;

(3) the impact of any action upon the communities in or near which the corporation's facilities or operations are located; and

(4) the long-term interests of the corporation and its shareholders, including the possibility that those interests may be best served by the continued independence of the corporation.

History: 1953 Comp., 51-24-34, enacted by Laws 1967, ch. 81, 34; 1975, ch. 64, 16; 1983, ch. 304, 37; 1987, ch. 238, 10.



Section 53-11-36 - Number and election of directors.

53-11-36. Number and election of directors.

The number of directors of a corporation shall consist of one or more members. The number of directors shall be fixed by, or in the manner provided in, the articles of incorporation or the bylaws. The number of directors may be increased or decreased from time to time by amendment to, or in the manner provided in, the articles of incorporation or the bylaws, but no decrease shall have the effect of shortening the term of any incumbent director. If the number of directors is not fixed by, or in the manner provided in, the bylaws or the articles of incorporation, the number shall be the same as the number of directors constituting the initial board of directors. The names and addresses of the members of the first board of directors shall be stated in the articles of incorporation. Such persons shall hold office until the first annual meeting of shareholders and until their successors have been elected and qualified. At the first annual meeting of shareholders and at each annual meeting thereafter, the shareholders shall elect directors to hold office until the next succeeding annual meeting, except in case of the classification of directors as permitted by the Business Corporation Act. Each director shall hold office for the term for which the director is elected and until a successor has been elected and qualified.

History: 1953 Comp., 51-24-35, enacted by Laws 1967, ch. 81, 35; 1975, ch. 64, 17; 2003, ch. 318, 33.



Section 53-11-37 - Classification of directors.

53-11-37. Classification of directors.

When the board of directors consists of two or more members, in lieu of electing the whole number of directors annually, the articles of incorporation may provide that the directors be divided into either two or three classes, each class to be as nearly equal in number as possible, the term of office of directors of the first class to expire at the first annual meeting of shareholders after their election, that of the second class to expire at the second annual meeting after their election and that of the third class, if any, to expire at the third annual meeting after their election. At each annual meeting after the classification, the number of directors equal to the number of the class whose term expires at the time of the meeting shall be elected to hold office until the second succeeding annual meeting, if there are two classes, or until the third succeeding annual meeting, if there are three classes. No classification of directors shall be effective prior to the first annual meeting of shareholders.

History: 1953 Comp., 51-24-36, enacted by Laws 1967, ch. 81, 36; 2001, ch. 200, 49.



Section 53-11-38 - Vacancies.

53-11-38. Vacancies.

Any vacancy occurring in the board of directors may be filled by the affirmative vote of a majority of the remaining directors though less than a quorum of the board of directors. A director elected to fill a vacancy shall be elected for the unexpired term of his predecessor in office. Any directorship to be filled by reason of an increase in the number of directors may be filled by the board of directors for a term of office continuing only until the next election of directors by the shareholders.

History: 1953 Comp., 51-24-37, enacted by Laws 1967, ch. 81, 37; 1975, ch. 64, 18.



Section 53-11-39 - Removal of directors.

53-11-39. Removal of directors.

A. At a meeting of shareholders called expressly for that purpose, directors may be removed in the manner provided in this section. Except as provided in Subsection D of this section, a director or the entire board of directors may be removed, with or without cause, by a vote of the holders of a majority of the shares then entitled to vote at an election of directors.

B. In the case of a corporation having cumulative voting, if less than the entire board is to be removed, no one of the directors may be removed if the votes cast against his removal would be sufficient to elect him if then cumulatively voted at an election of the entire board of directors, or, if there are classes of directors, at an election of the class of directors of which he is a part.

C. Whenever the holders of the shares of any class are entitled to elect one or more directors by the provisions of the articles of incorporation, the provisions of this section apply, in respect to the removal of a director or directors so elected, to the vote of the holders of the outstanding shares of that class and not to the vote of the outstanding shares as a whole.

D. Unless the articles of incorporation provide otherwise, in the case of a corporation whose board is classified as provided in Section 53-11-37 NMSA 1978, shareholders may remove directors only for cause.

History: 1953 Comp., 51-24-38, enacted by Laws 1967, ch. 81, 38; 1975, ch. 64, 19; 2001, ch. 200, 50.



Section 53-11-40 - Quorum of directors.

53-11-40. Quorum of directors.

A majority of the number of directors as fixed pursuant to Section 53-11-36 NMSA 1978 shall constitute a quorum for the transaction of business unless a greater number is required by the articles of incorporation or the bylaws. A quorum, once attained at a meeting, shall be deemed to continue until adjournment notwithstanding the voluntary withdrawal of enough directors to leave less than a quorum. The act of the majority of the directors present at a meeting at which a quorum is present shall be the act of the board of directors, unless the act of a greater number is required by the articles of incorporation or the bylaws.

History: 1953 Comp., 51-24-39, enacted by Laws 1967, ch. 81, 39; 1975, ch. 64, 20.



Section 53-11-40.1 - Director conflict of interest.

53-11-40.1. Director conflict of interest.

A. A conflict of interest transaction is a transaction with the corporation in which a director of the corporation has a direct or indirect interest. A conflict of interest transaction is not voidable by the corporation solely because of the director's interest in the transaction if any one of the following is true:

(1) the material facts of the transaction and the director's interest were disclosed or known to the board of directors or a committee of the board of directors and the board of directors or committee authorized, approved or ratified the transaction;

(2) the material facts of the transaction and the director's interest were disclosed or known to the shareholders entitled to vote and they authorized, approved or ratified the transaction; or

(3) the transaction was fair to the corporation.

B. For purposes of this section, a director of the corporation has an indirect interest in a transaction if:

(1) another entity in which he has a material financial interest or in which he is a general partner is a party to the transaction; or

(2) another entity of which he is a director, officer or trustee is a party to the transaction and the transaction is or should be considered by the board of directors of the corporation.

For purposes of this section, a director of the corporation does not have a direct or indirect interest in a transaction solely because the transaction may involve or effect a change in control of the corporation or his continuation in office as a director of that corporation.

C. For purposes of Paragraph (1) of Subsection A of this section, a conflict of interest transaction is authorized, approved or ratified if it receives the affirmative vote of a majority of the directors on the board [of] directors or on a committee of the board of directors who have no direct or indirect interest in the transaction but a transaction may not be authorized, approved or ratified under this section by a single director. If a majority of the directors who have no direct or indirect interest in the transaction vote to authorize, approve or ratify the transaction, a quorum is present for the purpose of taking action under this section. The presence of or a vote cast by a director with a direct or indirect interest in the transaction does not affect the validity of any action taken under Paragraph (1) of Subsection A of this section if the transaction is otherwise authorized, approved or ratified as provided in that subsection.

D. For purposes of Paragraph (2) of Subsection A of this section, a conflict of interest transaction is authorized, approved or ratified if it receives the vote of a majority of the shares entitled to be counted under this subsection. Shares owned by or voted under the control of a director who has a direct or indirect interest in the transaction and shares owned by or voted under the control of an entity described in Paragraph (2) of Subsection B of this section may not be counted in a vote of shareholders to determine whether to authorize, approve or ratify a conflict of interest transaction under Paragraph (2) of Subsection A of this section. The vote of those shares, however, is counted in determining whether the transaction is approved under other sections of the Business Corporation Act. A majority of the shares, whether or not present, that are entitled to be counted in a vote on the transaction under this subsection constitutes a quorum for the purpose of taking action under this section.

History: 1978 Comp., 53-11-40.1, enacted by Laws 1987, ch. 238, 11.



Section 53-11-41 - Executive and other committees.

53-11-41. Executive and other committees.

If the articles of incorporation or the bylaws so provide, the board of directors, by resolution adopted by a majority of the full board of directors, may designate from among its members an executive committee and one or more other committees each of which, to the extent provided in the resolution or in the articles of incorporation or the bylaws of the corporation, shall have and may exercise all the authority of the board of directors, except that no such committee shall have authority to:

A. declare dividends or authorize distributions;

B. approve or recommend to shareholders actions or proposals required by this act to be approved by shareholders;

C. designate candidates for the office of director, for purposes of proxy solicitation or otherwise, or fill vacancies on the board of directors or any committee thereof;

D. amend the bylaws;

E. approve a plan of merger not requiring shareholder approval;

F. authorize or approve the reacquisition of shares unless pursuant to general formula or method specified by the board of directors; or

G. authorize or approve the issuance or sale of, or any contract to issue or sell, shares or designate the terms of a series of a class of shares, provided that the board of directors, having acted regarding general authorization for the issuance or sale of shares, or any contract therefor, and, in the case of a series, the designation thereof, may, pursuant to a general formula or method specified by the board of resolution or by adoption of a stock option or other plan, authorize a committee to fix the terms of any contract for the sale of the shares and to fix the terms upon which such shares may be issued or sold, including, without limitation, the price, the dividend rate, provisions for redemption, sinking fund, conversion, voting or preferential rights, and provisions for other features of a class of shares, or a series of a class of shares, with full power in such committee to adopt any final resolution setting forth all the terms thereof and to authorize the statement of the terms of a series for filing with the commission [secretary of state] under this act. Neither the designation of any such committee, the delegation thereto of authority nor action by such committee pursuant to such authority shall alone constitute compliance by any member of the board of directors, not a member of the committee in question, with the director's responsibility to act in good faith, in a manner the director reasonably believes to be in the best interests of the corporation, and with such care as an ordinarily prudent person in a like position would use under similar circumstances.

History: 1953 Comp., 51-24-40, enacted by Laws 1967, ch. 81, 40; 1983, ch. 304, 38.



Section 53-11-42 - Place and notice of directors' meetings; committee meetings.

53-11-42. Place and notice of directors' meetings; committee meetings.

Meetings of the board of directors, regular or special, or any committee designated thereby, may be held either within or without this state. Regular meetings of the board of directors or any committee designated thereby may be held with or without notice as prescribed in the bylaws. Special meetings of the board of directors or any committee designated thereby shall be held upon the notice prescribed in the bylaws. Attendance of a director at a meeting constitutes a waiver of notice of the meeting, except where a director attends a meeting for the express purpose of objecting to the transaction of any business because the meeting is not lawfully called or convened. Neither the business to be transacted at, nor the purpose of, any regular or special meeting of the board of directors or any committee designated thereby need be specified in the notice or waiver of notice of the meeting unless required by the bylaws. Except as otherwise restricted by the articles of incorporation or bylaws, members of the board of directors or any committee designated thereby may participate in a meeting of the board or committee by means of a conference telephone or similar communications equipment by means of which all persons participating in the meeting can hear each other at the same time and participation by such means shall constitute presence in person at a meeting.

History: 1953 Comp., 51-24-41, enacted by Laws 1967, ch. 81, 41; 1975, ch. 64, 21.



Section 53-11-43 - Action by directors without a meeting.

53-11-43. Action by directors without a meeting.

Unless otherwise provided by the articles of incorporation or bylaws, any action required by the Business Corporation Act to be taken at a meeting of the directors of a corporation, or any action which may be taken at a meeting of the directors or of a committee, may be taken without a meeting if a consent in writing, setting forth the action so taken, shall be signed by all of the directors, or all of the members of the committee, as the case may be. The consent shall have the same effect as a unanimous vote.

History: 1953 Comp., 51-24-42, enacted by Laws 1967, ch. 81, 42.



Section 53-11-44 - Distributions to shareholders.

53-11-44. Distributions to shareholders.

A. Subject to any restrictions in the articles of incorporation, the board of directors may authorize and the corporation may make distributions, except that no distribution may be made if, after giving effect thereto, either:

(1) the corporation would be unable to pay its debts as they become due in the usual course of its business; or

(2) the corporation's total assets would be less than the sum of its total liabilities and (unless the articles of incorporation otherwise permit) the maximum amount that then would be payable, in any liquidation, in respect of all outstanding shares having preferential rights in liquidation.

B. Determinations under Paragraph (2) of Subsection A of this section may be based upon:

(1) financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances; or

(2) a fair valuation or other method that is reasonable in the circumstances.

C. In the case of a purchase, redemption or other acquisition of a corporation's shares, the effect of a distribution shall be measured as of the date money or other property is transferred or debt is incurred by the corporation, or as of the date the shareholder ceases to be a shareholder of the corporation with respect to such shares, whichever is earlier. In all other cases, the effect of a distribution shall be measured as of the date of its authorization, or as of the date of payment if payment occurs more than one hundred twenty days following the date of authorization.

D. Indebtedness of a corporation incurred or issued to a shareholder in a distribution in accordance with this section shall be on a parity with the indebtedness of the corporation to its general unsecured creditors except to the extent subordinated by agreement.

E. In circumstances to which this section and related sections of the Business Corporation Act are applicable, such provisions supersede the applicability of any other statutes of this state with respect to the legality of distributions.

History: 1978 Comp., 53-11-44, enacted by Laws 1983, ch. 304, 39.



Section 53-11-46 - Liability of directors in certain cases.

53-11-46. Liability of directors in certain cases.

A. In addition to any other liabilities, a director who votes for or assents to any distribution contrary to the provisions of the Business Corporation Act or contrary to any restrictions contained in the articles of incorporation shall, unless the director complies with the standard provided in the Business Corporation Act for the performance of the duties of directors, be liable to the corporation, jointly and severally with all other directors so voting or assenting, for the amount of the dividend which is paid or the value of the distribution in excess of the amount of the distribution which could have been made without a violation of the provisions of the Business Corporation Act or the restrictions in the articles of incorporation.

B. Any director against whom a claim is asserted under this section for the making of a distribution and who shall be held liable thereon, shall be entitled to contribution from the shareholders who accepted or received any such distribution, knowing the distribution to have been made in violation of the Business Corporation Act, in proportion to the amounts received by them.

C. Any director against whom a claim shall be asserted under or pursuant to this section shall be entitled to contribution from any other director who voted for or assented to the action upon which the claim is asserted and who did not comply with the standard provided in the Business Corporation Act for the performance of the duties of directors.

History: 1953 Comp., 51-24-45, enacted by Laws 1967, ch. 81, 45; 1975, ch. 64, 23; 1983, ch. 304, 40.



Section 53-11-47 - Provisions relating to actions by shareholders.

53-11-47. Provisions relating to actions by shareholders.

A. No action shall be brought in this state by a shareholder in the right of a domestic or foreign corporation unless:

(1) the plaintiff was a shareholder of record or the beneficial owner of shares held by a nominee or the holder of voting trust certificates at the time of the transaction of which he complains, or his shares or his beneficial ownership of shares held by a nominee or voting trust certificates thereafter devolved upon him by operation of law from a person who was a holder of record at such time;

(2) the complaint be verified; and

(3) the complaint alleges with particularity the efforts, if any, made by the plaintiff to obtain the action he desires from the directors and the reasons for his failure to obtain the action or for not making the effort. If the corporation undertakes an investigation upon receipt of a demand by plaintiff for action, or following commencement of suit, the court may stay any action commenced as the circumstances reasonably require.

B. In any action hereafter instituted in the right of any domestic or foreign corporation by the person or persons described in the above paragraph, the court having jurisdiction, upon final judgment and a finding that the action was brought without reasonable cause, may require the plaintiff or plaintiffs to pay to the parties named as defendant the reasonable expenses, including fees of attorneys, incurred by them in the defense of such action.

C. An action authorized by this section shall not be discontinued, compromised or settled without approval by the court having jurisdiction of the action. If the court determines that the interest of the shareholders or of any class thereof will be substantially affected by the discontinuance, compromise or settlement, the court may direct that notice, by publication or otherwise, be given to the shareholders or any class thereof whose interests it determines will be so affected.

History: 1953 Comp., 51-24-45.1, enacted by Laws 1975, ch. 64, 24; 1983, ch. 304, 41.



Section 53-11-48 - Officers.

53-11-48. Officers.

Every corporation organized under the Business Corporation Act shall have officers, with titles and duties as shall be stated in the bylaws or in a resolution of the board of directors which is not inconsistent with the bylaws, and as many officers as may be necessary to enable the corporation to sign instruments and stock certificates required under the Business Corporation Act. One of the officers shall have the duty to record the proceedings of the meetings of the members and directors in a book to be kept for that purpose. All officers and agents of the corporation, as between themselves and the corporation, shall have the authority and perform the duties in the management of the corporation as provided in the bylaws or as determined by resolution of the board of directors not inconsistent with the bylaws.

History: 1953 Comp., 51-24-46, enacted by Laws 1967, ch. 81, 46; 1989, ch. 385, 2.



Section 53-11-49 - Removal of officers.

53-11-49. Removal of officers.

Any officer or agent may be removed by the board of directors whenever in its judgment the best interests of the corporation will be served thereby, but such removal shall be without prejudice to the contract rights, if any, of the person removed. Election or appointment of an officer or agent shall not of itself create contract rights.

History: 1953 Comp., 51-24-47, enacted by Laws 1967, ch. 81, 47.



Section 53-11-50 - Books and records; financial reports to shareholders; examination of records.

53-11-50. Books and records; financial reports to shareholders; examination of records.

A. Each corporation shall keep correct and complete books and records of account and shall keep minutes of the proceedings of its shareholders and board of directors, and shall keep at its registered office or principal place of business, or at the office of its transfer agent or registrar, a record of its shareholders, giving the names and addresses of all shareholders and the number and class of the shares held by each. Any books, records and minutes may be in written form or in any other form capable of being converted into written form within a reasonable time.

B. Any person who shall have been a holder of record of shares or of voting trust certificates therefor at least six months immediately preceding his demand or who shall be the holder of record of, or the holder of record of voting trust certificates for, at least five percent of all the outstanding shares of the corporation, upon written demand stating the purpose thereof, may examine, in person, or by agent or attorney, at any reasonable time or times, for any proper purpose, its relevant books and records of account, minutes and record of shareholders and make extracts therefrom. Any officer or agent who, or a corporation which, shall refuse to allow any such shareholder or holder of voting trust certificates, or his agent or attorney, to examine and make extracts from its books and records of account, minutes and record of shareholders, for any proper purpose, shall be liable to the shareholder or holder of voting trust certificates in a penalty of ten percent of the value of the shares owned by the shareholder, or in respect of which such voting trust certificates are issued, in addition to any other damages or remedy afforded him by law. It shall be a defense to any action for penalties under this section that the person suing therefor has, within two years:

(1) sold or offered for sale any list of shareholders or of holders of voting trust certificates for shares of the corporation or any other corporation;

(2) aided or abetted any person in procuring any list of shareholders or of holders of voting trust certificates for any such purpose;

(3) improperly used any information secured through any prior examination of the books and records of account, or minutes, or records of shareholders or of holders of voting trust certificates for shares of the corporation or any other corporation; or

(4) not acted in good faith or for a proper purpose in making his demand.

C. Nothing in this section shall impair the power of any court of competent jurisdiction, upon proof by a shareholder or holder of voting trust certificates of proper purpose, irrespective of the period of time during which the shareholder or holder of voting trust certificates shall have been a shareholder of record or a holder of record of voting trust certificates, and irrespective of the number of shares held by him or represented by voting trust certificates held by him, to compel the production for examination by the shareholder or holder of voting trust certificates of the books and records of account, minutes and record of shareholders of a corporation.

D. Each corporation shall provide its shareholders access to at least a balance sheet as of the end of each taxable year and a statement of income for such taxable year, if the corporation prepares such financial statements for such taxable year for any purpose. Such financial statements may be consolidated statements of the corporation and one or more of its subsidiaries, but shall not be required to include the statements' supporting data or information.

History: 1953 Comp., 51-24-48, enacted by Laws 1967, ch. 81, 48; 1975, ch. 64, 25; 1983, ch. 304, 42.



Section 53-11-51 - Shares held for account.

53-11-51. Shares held for account.

A. If the articles of incorporation or the bylaws so provide, the board of directors may adopt by resolution a procedure whereby a shareholder of the corporation may certify in writing to the corporation that all or a portion of the shares registered in the name of such shareholder are held for the account of a specified person or persons. The resolution shall set forth:

(1) the types or groups of shareholders who may certify;

(2) the purpose or purposes for which the certification may be made;

(3) the form of certification and information to be contained therein;

(4) the deadline, if any, within which the certification must be received by the corporation; and

(5) such other provisions with respect to the procedure as are deemed necessary or desirable.

B. Upon receipt by the corporation of a certification complying with the procedure, the persons specified in the certification shall be deemed, for the purpose or purposes set forth in the certification, to be the holders of record of the number of shares specified in place of the shareholder making the certification.

History: 1953 Comp., 51-24-49, enacted by Laws 1975, ch. 64, 26.






Article 12 - Business Corporations; Formation of Corporations

Section 53-12-1 - Incorporators.

53-12-1. Incorporators.

One or more persons or a domestic or foreign corporation may act as incorporator of a corporation by signing and delivering an original and a copy, which may be a photocopy of the original after it was signed or a photocopy that is conformed to the original, to the commission [secretary of state] of articles of incorporation for the corporation.

History: 1953 Comp., 51-25-1, enacted by Laws 1967, ch. 81, 49; 2003, ch. 318, 34.



Section 53-12-2 - Articles of incorporation.

53-12-2. Articles of incorporation.

A. The articles of incorporation shall set forth:

(1) the name of the corporation;

(2) the period of duration, if other than perpetual;

(3) the purpose for which the corporation is organized, which may include the transaction of any lawful business for which corporations may be incorporated under the Business Corporation Act;

(4) the aggregate number of shares that the corporation has authority to issue and, if the shares are to be divided into classes, the number of shares of each class;

(5) if the shares are to be divided into classes, the designation of each class and a statement of the preferences, limitations and relative rights in respect of the shares of each class;

(6) if the corporation is to issue the shares of any preferred or special class in series, the designation of each series and a statement of the variations in the relative rights and preferences as between series, insofar as they are to be fixed in the articles of incorporation and a statement of any authority to be vested in the board of directors to establish series and fix and determine the variations in the relative rights and preferences as between series;

(7) any provision limiting or denying to shareholders the preemptive right to acquire unissued shares or securities convertible into such shares or carrying a right to subscribe to or acquire shares;

(8) the address of its initial registered office and the name of its initial registered agent at the address;

(9) the names and addresses of the persons who have consented to serve as directors until the first annual meeting of shareholders or until their successors are elected and qualify; and

(10) the name and address of each incorporator.

B. In addition to provisions required therein, the articles of incorporation may also contain provisions not inconsistent with law regarding:

(1) the direction of the management of the business and the regulation of the affairs of the corporation;

(2) the definition, limitation and regulation of the powers of the corporation, the directors and the shareholders, or any class of the shareholders, including restrictions on the transfer of shares;

(3) the minimum consideration for any authorized shares or class of shares; and

(4) any provision that, under the Business Corporation Act, is required or permitted to be set forth in the bylaws.

C. It is not necessary to set forth in the articles of incorporation any of the corporate powers enumerated in the Business Corporation Act.

D. The articles of incorporation may set forth any provision that the incorporators elect to set forth for the regulation of the internal affairs of the corporation.

E. The articles of incorporation may provide that a director shall not be personally liable to the corporation or its shareholders for monetary damages for breach of fiduciary duty as a director unless:

(1) the director has breached or failed to perform the duties of the director's office in compliance with Subsection B of Section 53-11-35 NMSA 1978; and

(2) the breach or failure to perform constitutes:

(a) negligence, willful misconduct or recklessness in the case of a director who has either an ownership interest in the corporation or receives as a director or as an employee of the corporation compensation of more than two thousand dollars ($2,000) from the corporation in any calendar year; or

(b) willful misconduct or recklessness in the case of a director who does not have an ownership interest in the corporation and does not receive as director or as an employee of the corporation compensation of more than two thousand dollars ($2,000) from the corporation in any calendar year.

Such a provision in the articles of incorporation shall, however, only eliminate the liability of a director for action taken as a director or any failure to take action as a director at meetings of the board of directors or of a committee of the board of directors or by virtue of action of the directors without a meeting pursuant to Section 53-11-43 NMSA 1978, on or after the date when such provision in the articles of incorporation becomes effective.

History: 1953 Comp., 51-25-2, enacted by Laws 1967, ch. 81, 50; 1975, ch. 64, 27; 1983, ch. 304, 43; 1987, ch. 238, 12; 1988, ch. 39, 1; 1991, ch. 170, 7; 1993, ch. 318, 3; 2003, ch. 318, 35.



Section 53-12-3 - Filing of articles of incorporation.

53-12-3. Filing of articles of incorporation.

A. An original of the articles of incorporation together with a copy, which may be signed, photocopied or conformed, and a statement executed by the designated registered agent acknowledging acceptance of the appointment by the filing corporation as its registered agent, if the agent is an individual, or a statement executed by an authorized officer of a corporation that is the designated registered agent in which the officer acknowledges the corporation's acceptance of the appointment by the filing corporation as its registered agent, if the agent is a corporation, shall be delivered to the commission [secretary of state]. If the commission [secretary of state] finds that the articles of incorporation and the statement conform to law, it shall, when all fees have been paid:

(1) endorse on the original and copy the word "filed" and the month, day and year of the filing thereof;

(2) file the original and the statement in its office; and

(3) issue a certificate of incorporation to which it shall affix the file-stamped copy.

B. The certificate of incorporation, together with the file-stamped copy of the articles of incorporation affixed to it, shall be returned by the commission [secretary of state] to the incorporators or their representative.

History: 1953 Comp., 51-25-3, enacted by Laws 1967, ch. 81, 51; 1977, ch. 103, 12; 2001, ch. 200, 51; 2003, ch. 318, 36.



Section 53-12-4 - Effect of incorporation.

53-12-4. Effect of incorporation.

Unless the commission [secretary of state] disapproves pursuant to Subsection A of Section 53-18-2 NMSA 1978, upon delivery of the articles of incorporation to the commission [secretary of state], the corporate existence shall begin, and the certificate of incorporation shall be conclusive evidence that all conditions precedent required to be performed by the incorporators have been complied with and that the corporation has been incorporated under the Business Corporation Act, except as against this state in a proceeding to cancel or revoke the certificate of incorporation or for involuntary dissolution of the corporation.

History: 1953 Comp., 51-25-4, enacted by Laws 1967, ch. 81, 52; 1983, ch. 304, 44.



Section 53-12-5 - Organization meeting of directors.

53-12-5. Organization meeting of directors.

After the issuance of the certificate of incorporation, an organization meeting of the board of directors named in the articles of incorporation shall be held, either within or without this state, at the call of a majority of the directors named in the articles of incorporation, for the purpose of adopting bylaws, electing officers and the transaction of other business as may come before the meeting. The directors calling the meeting shall give at least three days' notice thereof by mail to each director so named, stating the time and place of the meeting.

History: 1953 Comp., 51-25-6, enacted by Laws 1967, ch. 81, 54; 1975, ch. 64, 28.






Article 13 - Business Corporations; Amendment of Articles of Incorporation

Section 53-13-1 - Right to amend articles of incorporation.

53-13-1. Right to amend articles of incorporation.

A corporation may amend its articles of incorporation from time to time in as many respects as may be desired, so long as its articles of incorporation, as amended, contain only such provisions as might be lawfully contained in original articles of incorporation at the time of making the amendment, and, if a change in shares or the rights of shareholders, or an exchange, reclassification or cancellation of shares or rights of shareholders is to be made, provisions as may be necessary to effect the change, exchange, reclassification or cancellation. In particular, and without limitation upon the general power of amendment, a corporation may amend its articles of incorporation from time to time to:

A. change its corporate name;

B. change its period of duration;

C. change, enlarge or diminish its corporate purposes;

D. increase or decrease the aggregate number of shares or shares of any class which the corporation has authority to issue;

E. provide or eliminate any provision with respect to the minimum consideration for any shares or class of shares;

F. exchange, classify, reclassify or cancel all or any part of its shares, whether issued or unissued;

G. change the designation of all or any part of its shares, whether issued or unissued, and to change the preferences, limitations and the relative rights in respect of all or any part of its shares, whether issued or unissued;

H. change the shares of any class, whether issued or unissued, into a different number of shares of the same class or into the same or a different number of shares of other classes;

I. create new classes of shares having rights and preferences, either prior and superior or subordinate and inferior, to the shares of any class then authorized, whether issued or unissued;

J. cancel or otherwise affect the right of the holders of the shares of any class to receive dividends which have accrued but have not been declared;

K. divide any preferred or special class of shares, whether issued or unissued, into series and fix and determine the designation of the series and the variations in the relative rights and preferences as between the shares of the series;

L. authorize the board of directors to establish, out of authorized but unissued shares, series of any preferred or special class of shares and fix and determine the relative rights and preferences of the shares of any series so established;

M. authorize the board of directors to fix and determine the relative rights and preferences of the authorized but unissued shares of series theretofore established in respect of which either the relative rights and preferences have not been fixed and determined or the relative rights and preferences theretofore fixed and determined are to be changed;

N. revoke, diminish or enlarge the authority of the board of directors to establish series out of authorized but unissued shares of any preferred or special class and fix and determine the relative rights and preferences of the shares of any series so established; or

O. limit, deny or grant to shareholders of any class the preemptive right to acquire additional shares of the corporation, whether then or thereafter authorized.

History: 1953 Comp., 51-26-1, enacted by Laws 1967, ch. 81, 55; 1983, ch. 304, 45.



Section 53-13-2 - Procedure to amend articles of incorporation.

53-13-2. Procedure to amend articles of incorporation.

Amendments to the articles of incorporation shall be made in the following manner:

A. if shares have been issued, the board of directors shall adopt a resolution setting forth the proposed amendment and directing that it be submitted to a vote at a meeting of shareholders, which may be either the annual or a special meeting. If no shares have been issued, the amendment shall be adopted by resolution of the board of directors, and the provisions for adoption by shareholders shall not apply. If the corporation has only one class of shares outstanding, an amendment solely to change the number of authorized shares to effectuate a split of, or stock dividend in, the corporation's own shares, or solely to do so and to change the number of authorized shares in proportion thereto, may be adopted by the board of directors; and the provisions for adoption by shareholders shall not apply, unless otherwise provided by the articles of incorporation. The resolution may incorporate the proposed amendment in restated articles of incorporation which contain a statement that, except for the designated amendment, the restated articles of incorporation correctly set forth without change the corresponding provisions of the articles of incorporation as theretofore amended and that the restated articles of incorporation together with the designated amendment supersede the original articles of incorporation and all amendments thereto;

B. written notice setting forth the proposed amendment or a summary of the changes to be effected thereby shall be given to each shareholder of record entitled to vote thereon within the time and in the manner provided in the Business Corporation Act for the giving of notice of meetings of shareholders. If the meeting is an annual meeting, the proposed amendment or the summary may be included in the notice of the annual meeting; and

C. at the meeting, a vote of the shareholders entitled to vote thereon shall be taken on the proposed amendment. The proposed amendment shall be adopted upon receiving the affirmative vote of the holders of a majority of the shares entitled to vote thereon, unless any class of shares is entitled to vote thereon as a class, in which event the proposed amendment shall be adopted upon receiving the affirmative vote of the holders of a majority of the shares of each class of shares entitled to vote thereon as a class and of the total shares entitled to vote thereon. Any number of amendments may be submitted to the shareholders and voted upon by them at one meeting.

History: 1953 Comp., 51-26-2, enacted by Laws 1967, ch. 81, 56; 1975, ch. 64, 29; 1983, ch. 304, 46.



Section 53-13-3 - Class voting on amendments.

53-13-3. Class voting on amendments.

The holders of the outstanding shares of a class may vote as a class upon a proposed amendment, whether or not entitled to vote thereon by the provisions of the articles of incorporation, if the amendment would:

A. effect an exchange, reclassification or cancellation of all or part of the shares or the class;

B. effect an exchange or create a right of exchange of all or any part of the shares of another class into the shares of the class;

C. change the designations, preferences, limitations or relative rights of the shares of the class;

D. change the shares of the class into the same or a different number of shares of the same class or another class;

E. create a new class of shares having rights and preferences prior and superior to the shares of the class or increase the rights and preferences or the number of authorized shares of any class having rights and preferences prior or superior to the shares of the class;

F. in the case of a preferred or special class of shares, divide the shares of the class into series and fix and determine the designation of the series and the variations in the relative rights and preferences between the shares of the series or authorize the board of directors to do so;

G. limit or deny the existing preemptive rights of the shares of the class; or

H. cancel or otherwise affect dividends on the shares of the class which have accrued but have not been declared.

History: 1953 Comp., 51-26-3, enacted by Laws 1967, ch. 81, 57; 1975, ch. 64, 30; 1983, ch. 304, 47; 2001, ch. 200, 52.



Section 53-13-4 - Articles of amendment.

53-13-4. Articles of amendment.

The articles of amendment shall be executed by the corporation by an authorized officer and shall set forth:

A. the name of the corporation;

B. the amendment adopted;

C. the date of the adoption of the amendment by the shareholders or by the board of directors where no shares have been issued;

D. the number of shares outstanding and the number of shares entitled to vote on the amendment and, if the shares of any class are entitled to vote on it as a class, the designation and number of outstanding shares entitled to vote of each class;

E. the number of shares voted for and against the amendment, respectively, and, if the shares of any class are entitled to vote on the amendment as a class, the number of shares of each class voted for and against the amendment, respectively, or if no shares have been issued, a statement to that effect; and

F. if the amendment provides for an exchange, reclassification or cancellation of issued shares and if the manner in which the action shall be effected is not set forth in the amendment, then a statement of the manner in which it shall be effected.

History: 1953 Comp., 51-26-4, enacted by Laws 1967, ch. 81, 58; 1975, ch. 64, 31; 1983, ch. 304, 48; 2001, ch. 200, 53.



Section 53-13-5 - Filing of articles of amendment.

53-13-5. Filing of articles of amendment.

A. An original and a copy, which may be a photocopy of the original after it was signed or a photocopy that is conformed to the original, of the articles of amendment shall be delivered to the commission [secretary of state]. If the commission [secretary of state] finds that the articles of amendment conform to law, it shall, when all fees have been paid:

(1) endorse on the original and copy the word "filed" and the month, day and year of the filing;

(2) file the original in its office; and

(3) issue a certificate of amendment to which it shall affix the copy.

B. The certificate of amendment, together with the duplicate original of the articles of amendment affixed thereto by the commission [secretary of state], shall be returned to the corporation or its representative.

History: 1953 Comp., 51-26-5, enacted by Laws 1967, ch. 81, 59; 1983, ch. 304, 49; 2003, ch. 318, 37.



Section 53-13-6 - Effect of certificate of amendment.

53-13-6. Effect of certificate of amendment.

Unless the commission [secretary of state] disapproves pursuant to Subsection A of Section 53-18-2 NMSA 1978, the amendment shall become effective upon delivery of the articles of amendment to the commission [secretary of state] or on such later date, not more than thirty days subsequent to the delivery thereof to the commission [secretary of state], as shall be provided for in the articles of amendment. No amendment shall affect any existing cause of action in favor of or against the corporation or any pending suit to which the corporation is a party or the existing rights of persons other than shareholders; and, in the event the corporate name is changed by amendment, no suit brought by or against the corporation under its former name shall abate for that reason.

History: 1953 Comp., 51-26-6, enacted by Laws 1967, ch. 81, 60; 1983, ch. 304, 50.



Section 53-13-7 - Restated articles of incorporation.

53-13-7. Restated articles of incorporation.

A. A domestic corporation may at any time restate its articles of incorporation, as amended, by a resolution adopted by the board of directors.

B. Upon the adoption of such resolution, restated articles of incorporation shall be executed by the corporation by an authorized officer and shall set forth all of the operative provisions of the articles of incorporation as amended together with a statement that the restated articles of incorporation correctly set forth without change the corresponding provisions of the articles of incorporation as amended and that the restated articles of incorporation supersede the original articles of incorporation and all previous amendments.

C. The original of the restated articles of incorporation together with a copy, which may be signed, photocopied or conformed, shall be delivered to the commission [secretary of state]. If the commission [secretary of state] finds that the restated articles of incorporation conform to law, it shall, when all fees have been paid:

(1) endorse on the original and a copy the word "filed" and the month, day and year of the filing;

(2) file the original in its office; and

(3) issue a restated certificate of incorporation to which it shall affix the file-stamped copy.

D. The restated certificate of incorporation, together with the file-stamped copy of the restated articles of incorporation affixed to it shall be returned by the commission [secretary of state] to the corporation or its representative. Unless the commission [secretary of state] disapproves pursuant to Subsection A of Section 53-18-2 NMSA 1978, upon delivery of the restated articles of incorporation to the commission [secretary of state], the restated articles of incorporation shall become effective and shall supersede the original articles of incorporation and all previous amendments.

History: 1953 Comp., 51-26-7, enacted by Laws 1975, ch. 64, 32; 1983, ch. 304, 51; 2001, ch. 200, 54.



Section 53-13-8 - Amendment of articles of incorporation in reorganization proceedings.

53-13-8. Amendment of articles of incorporation in reorganization proceedings.

A. Whenever a plan of reorganization of a corporation has been confirmed by decree or order of a court of competent jurisdiction in proceedings for the reorganization of the corporation, pursuant to the provisions of any applicable statute of the United States relating to reorganizations of corporations, the articles of incorporation of the corporation may be amended in the manner provided in this section in as many respects as necessary to carry out the plan and put it into effect, so long as the articles of incorporation as amended contain only those provisions that may be lawfully contained in original articles of incorporation at the time of making the amendment. The articles of incorporation may be amended for the foregoing purpose to:

(1) change the corporate name, period of duration or corporate purposes of the corporation;

(2) repeal, alter or amend the bylaws of the corporation;

(3) change the aggregate number of shares or shares of any class that the corporation has authority to issue;

(4) change the preferences, limitations and relative rights in respect of all or any part of the shares of the corporation and classify, reclassify or cancel all or any part of the shares, whether issued or unissued;

(5) authorize the issuance of bonds, debentures or other obligations of the corporation, whether or not convertible into shares of any class or bearing warrants or other evidences of optional rights to purchase or subscribe for shares of any class, and fix the terms and conditions thereof; and

(6) constitute or reconstitute and classify or reclassify the board of directors of the corporation and appoint directors and officers in place of, or in addition to, all or any of the directors or officers then in office.

B. Amendments to the articles of incorporation pursuant to this section shall be made in the following manner:

(1) articles of amendment approved by decree or order of court shall be executed by the person the court designates or appoints for the purpose and shall set forth the name of the corporation, the amendments of the articles of incorporation approved by the court, the date of the decree or order approving the articles of amendment, the title of the proceedings in which the decree or order was entered and a statement that the decree or order was entered by a court having jurisdiction of the proceedings for the reorganization of the corporation pursuant to the provisions of an applicable statute of the United States;

(2) an original of the articles of amendment together with a copy, which may be signed, photocopied or conformed, shall be delivered to the commission [secretary of state]. If the commission [secretary of state] finds that the articles of amendment conform to law, it shall, when all fees have been paid:

(a) endorse on the original and copy the word "filed" and the month, day and year of the filing;

(b) file the original in its office; and

(c) issue a certificate of amendment to which it shall affix the file-stamped copy; and

(3) the certificate of amendment, together with the file-stamped copy of the articles of amendment affixed to it shall be returned by the commission [secretary of state] to the corporation or its representative. Unless the commission [secretary of state] disapproves pursuant to Subsection A of Section 53-18-2 NMSA 1978, the amendment shall become effective upon delivery of the articles of amendment to the commission [secretary of state] or on a later date, not more than thirty days subsequent to the delivery of the articles to the commission [secretary of state], as shall be provided for in the articles of amendment without any action thereon by the directors or shareholders of the corporation and with the same effect as if the amendments had been adopted by unanimous action of the directors and shareholders of the corporation.

History: 1953 Comp., 51-26-8, enacted by Laws 1967, ch. 81, 62; 1983, ch. 304, 52; 2001, ch. 200, 55.



Section 53-13-13 - Procedure for share exchange.

53-13-13. Procedure for share exchange.

All the issued or all the outstanding shares of one or more classes of any domestic corporation may be acquired through the exchange of all such shares of such class or classes by another domestic corporation pursuant to a plan of exchange approved in the manner provided in the Business Corporation Act. The board of directors of each corporation shall, by resolution adopted by each such board, approve a plan of exchange setting forth:

A. the name of the corporation the shares of which are proposed to be acquired by exchange and the name of the corporation to acquire the shares of such corporation in the exchange, which is hereinafter designated as the acquiring corporation;

B. the terms and conditions of the proposed exchange;

C. the manner and basis of exchanging the shares to be acquired for shares, obligations or other securities of the acquiring corporation or any other corporation, or, in whole or in part, for cash or other property; and

D. such other provisions with respect to the proposed exchange as are deemed necessary or desirable.

The procedure authorized by this section shall not be deemed to limit the power of a corporation to acquire all or part of the shares of any class or classes of a corporation through a voluntary exchange or otherwise by agreement with the shareholders.

History: 1978 Comp., 53-13-13, enacted by Laws 1983, ch. 304, 53.






Article 14 - Business Corporations; Mergers and Consolidations

Section 53-14-1 - Procedure for merger.

53-14-1. Procedure for merger.

Any two or more domestic corporations may merge into one of the corporations pursuant to a plan of merger approved in the manner provided in the Business Corporation Act. The board of directors of each corporation shall, by resolution adopted by each such board, approve a plan of merger setting forth:

A. the names of the corporations proposing to merge, and the name of the corporation into which they propose to merge, which is hereinafter designated as the "surviving corporation";

B. the terms and conditions of the proposed merger;

C. the manner and basis of converting the shares of each corporation into shares, obligations or other securities of the surviving corporation or of any other corporation or, in whole or in part, into cash or other property;

D. a statement of any changes in the articles of incorporation of the surviving corporation to be effected by the merger; and

E. other provisions with respect to the proposed merger as deemed necessary or desirable.

History: 1953 Comp., 51-27-1, enacted by Laws 1967, ch. 81, 68; 1973, ch. 153, 1; 1975, ch. 64, 33.



Section 53-14-2 - Procedure for consolidation.

53-14-2. Procedure for consolidation.

Any two or more domestic corporations may consolidate into a new corporation pursuant to a plan of consolidation approved in the manner provided in the Business Corporation Act. The board of directors of each corporation shall, by a resolution adopted by each such board, approve a plan of consolidation setting forth:

A. the names of the corporations proposing to consolidate, and the name of the new corporation into which they propose to consolidate, which is hereinafter designated as the "new corporation";

B. the terms and conditions of the proposed consolidation;

C. the manner and basis of converting the shares of each corporation into shares, obligations or other securities of the new corporation or any other corporation or, in whole or in part, into cash or other property;

D. with respect to the new corporation, all of the statements required to be set forth in articles of incorporation for corporations organized under the Business Corporation Act; and

E. other provisions with respect to the proposed consolidation as deemed necessary or desirable.

History: 1953 Comp., 51-27-2, enacted by Laws 1967, ch. 81, 69; 1975, ch. 64, 34.



Section 53-14-3 - Approval by shareholders.

53-14-3. Approval by shareholders.

A. The board of directors of each corporation in the case of a merger or consolidation, and the board of directors of the corporation the shares of which are to be acquired in the case of an exchange, upon approving a plan of merger, consolidation or exchange, shall, by resolution, direct that the plan be submitted to a vote at a meeting of its shareholders, which may be either an annual or a special meeting. Written notice shall be given to each shareholder of record, whether or not entitled to vote at the meeting, not less than twenty days before the meeting in the manner provided in the Business Corporation Act for the giving of notice of meetings of shareholders and, whether the meeting is an annual or a special meeting, shall state that the purpose or one of the purposes is to consider the proposed plan. A copy or a summary of the plan shall be included in or enclosed with the notice.

B. At each meeting, a vote of the shareholders shall be taken on the proposed plan. The plan shall be approved upon receiving the affirmative vote of the holders of a majority of the shares entitled to vote thereon of each such corporation, unless any class of shares of any such corporation is entitled to vote thereon as a class, in which event, as to such corporation, the plan shall be approved upon receiving the affirmative vote of the holders of a majority of the shares of each class of shares entitled to vote thereon. Any class of shares of any such corporation shall be entitled to vote as a class if any such plan contains any provision which, if contained in a proposed amendment to articles of incorporation, would entitle such class of shares to vote as a class and, in the case of an exchange, if the class is included in the exchange.

C. After such approval by a vote of the shareholders of each such corporation and at any time prior to the filing of the articles of merger or consolidation or exchange, the merger or consolidation or exchange may be abandoned pursuant to provisions therefor, if any, set forth in the plan.

D. (1) Notwithstanding the provisions of Subsections A and B of this section, submission of a plan of merger to a vote at a meeting of shareholders of a surviving corporation shall not be required if:

(a) the articles of incorporation of the surviving corporation do not differ except in name from those of the corporation before the merger;

(b) each holder of shares of the surviving corporation which were outstanding immediately before the effective date of the merger is to hold the same number of shares with identical rights immediately after;

(c) the number of voting shares outstanding immediately after the merger, plus the number of voting shares issuable on conversion of other securities issued by virtue of the terms of the merger and on exercise of rights and warrants so issued, will not exceed by more than twenty percent the number of voting shares outstanding immediately before the merger; and

(d) the number of participating shares outstanding immediately after the merger, plus the number of participating shares issuable on conversion of other securities issued by virtue of the terms of the merger and on exercise of rights and warrants so issued, will not exceed by more than twenty percent the number of participating shares outstanding immediately before the merger.

(2) As used in this subsection:

(a) "voting shares" means shares which entitle their holders to vote unconditionally in election of directors; and

(b) "participating shares" means shares which entitle their holders to participate without limitations in distribution of earnings or surplus.

History: 1953 Comp., 51-27-3, enacted by Laws 1967, ch. 81, 70; 1983, ch. 304, 54.



Section 53-14-4 - Articles of merger, consolidation or exchange.

53-14-4. Articles of merger, consolidation or exchange.

A. Upon receiving the approvals required by Sections 53-14-1, 53-14-2 and 53-14-3 NMSA 1978, articles of merger or articles of consolidation shall be executed by each corporation by an authorized officer and shall set forth:

(1) the plan of merger or the plan of consolidation;

(2) as to each corporation, either:

(a) the number of shares outstanding, and, if the shares of any class are entitled to vote as a class, the designation and number of outstanding shares of each such class; or

(b) a statement that the vote of shareholders is not required by virtue of Subsection D of Section 53-14-3 NMSA 1978;

(3) as to each corporation the approval of whose shareholders is required, the number of shares voted for and against the plan, respectively, and, if the shares of any class are entitled to vote as a class, the number of shares of each such class voted for and against the plan, respectively; and

(4) as to the acquiring corporation in a plan of exchange, a statement that the adoption plan and performance of its terms were duly approved by its board of directors and such other requisite corporate action, if any, as may be required of it.

B. The original of the articles of merger, consolidation or exchange together with a copy, which may be signed, photocopied or conformed, shall be delivered to the commission [secretary of state]. If the commission [secretary of state] finds that the articles conform to law, it shall, when all fees have been paid:

(1) endorse on the original and copy the word "filed" and the month, day and year of the filing;

(2) file the original in its office; and

(3) issue a certificate of merger, consolidation or exchange to which it shall affix the file-stamped copy.

C. The certificate of merger, consolidation or exchange, together with the file-stamped copy of the articles affixed to it shall be returned by the commission [secretary of state] to the surviving, new or acquiring corporation or its representative.

History: 1953 Comp., 51-27-4, enacted by Laws 1967, ch. 81, 71; 1983, ch. 304, 55; 2001, ch. 200, 56.



Section 53-14-5 - Merger of subsidiary corporation.

53-14-5. Merger of subsidiary corporation.

A. Any corporation owning at least ninety percent of the outstanding shares of each class of another corporation may merge the other corporation into itself without approval by a vote of the shareholders of either corporation. Its board of directors shall by resolution approve a plan of merger setting forth:

(1) the name of the subsidiary corporation and the name of the corporation owning at least ninety percent of its shares, which is hereinafter designated as the "surviving corporation"; and

(2) the manner and basis of converting the shares of the subsidiary corporation into shares, obligations or other securities of the surviving corporation or of any other corporation or, in whole or in part, into cash or other property.

B. A copy of the plan of merger shall be mailed to each shareholder of record of the subsidiary corporation.

C. Articles of merger shall be executed by the surviving corporation by an authorized officer and shall set forth:

(1) the plan of merger;

(2) the number of outstanding shares of each class of the subsidiary corporation and the number of such shares of each class owned by the surviving corporation; and

(3) the date of the mailing to shareholders of the subsidiary corporation of a copy of the plan of merger.

D. On and after the thirtieth day after the mailing of a copy of the plan of merger to shareholders of the subsidiary corporation or upon the waiver of the mailing requirement by the holders of all outstanding shares, an original of the articles of merger together with a copy, which may be signed, photocopied or conformed, shall be delivered to the commission [secretary of state]. If the commission [secretary of state] finds that the articles conform to law, it shall, when all fees have been paid:

(1) endorse on the original and copy the word "filed" and the month, day and year of the filing;

(2) file the original in its office; and

(3) issue a certificate of merger to which it shall affix the file-stamped copy.

E. The certificate of merger, together with the file-stamped copy affixed to it shall be returned by the commission [secretary of state] to the surviving corporation or its representative.

History: 1953 Comp., 51-27-5, enacted by Laws 1967, ch. 81, 72; 1975, ch. 64, 35; 1983, ch. 304, 56; 2001, ch. 200, 57.



Section 53-14-6 - Effect of merger, consolidation or exchange.

53-14-6. Effect of merger, consolidation or exchange.

Unless the commission [secretary of state] disapproves pursuant to Subsection A of Section 53-18-2 NMSA 1978, a merger, consolidation or exchange shall become effective upon delivery of the articles of merger, consolidation or exchange to the commission [secretary of state] or on such later date, not more than thirty days subsequent to the delivery thereof to the commission [secretary of state], as shall be provided for in the plan. When a merger or consolidation has become effective:

A. the several corporations parties to the plan of merger or consolidation shall be a single corporation, which, in the case of a merger, shall be that corporation designated in the plan of merger as the surviving corporation and, in the case of a consolidation, shall be the new corporation provided for in the plan of consolidation;

B. the separate existence of all corporations parties to the plan of merger or consolidation, except the surviving or new corporation, shall cease;

C. the surviving or new corporation shall have all the rights, privileges, immunities and powers and shall be subject to all the duties and liabilities of a corporation organized under the Business Corporation Act;

D. the surviving or new corporation shall thereupon possess all the rights, privileges, immunities and franchises of a public or private nature of each of the merging or consolidating corporations; and all property, real, personal and mixed and all debts due on whatever account, including subscriptions to shares, and all other choses in action and every other interest of, or belonging to, or due to, each of the corporations so merged or consolidated shall be taken and deemed to be transferred to and vested in such single corporation without further act or deed, and the title to any real estate, or any interest therein, vested in any of such corporations shall not revert or be in any way impaired by reason of the merger or consolidation;

E. the surviving or new corporation shall thenceforth be responsible and liable for all the liabilities and obligations of each of the corporations so merged or consolidated, and any claim existing or action or proceeding pending by or against any of such corporations may be prosecuted as if the merger or consolidation had not taken place, or the surviving or new corporation may be substituted in its place. Neither the rights of creditors nor any liens upon the property of any such corporation shall be impaired by the merger or consolidation;

F. in the case of a merger, the articles of incorporation of the surviving corporation shall be deemed to be amended to the extent, if any, that changes in its articles of incorporation are stated in the plan of merger, and, in the case of a consolidation, the statements set forth in the articles of consolidation and which are required or permitted to be set forth in the articles of incorporation of corporations organized under the Business Corporation Act shall be deemed to be the original articles of incorporation of the new corporation; and

G. when a merger, consolidation or exchange has become effective, the shares of the corporation or corporations party to the plan that are, under the terms of the plan, to be converted or exchanged shall cease to exist, in the case of a merger or consolidation, or be deemed to be exchanged, in the case of an exchange, and the holders of such shares shall thereafter be entitled only to the shares, obligations, other securities, cash or other property into which they shall have been converted or for which they shall have been exchanged, in accordance with the plan, subject to any rights under Section 53-14-4 NMSA 1978.

History: 1953 Comp., 51-27-6, enacted by Laws 1967, ch. 81, 73; 1983, ch. 304, 57.



Section 53-14-7 - Merger, consolidation or exchange of shares between domestic and foreign corporations.

53-14-7. Merger, consolidation or exchange of shares between domestic and foreign corporations.

A. One or more foreign corporations and one or more domestic corporations may be merged or consolidated or participate in an exchange, in the following manner, if the merger, consolidation or exchange is permitted by the laws of the state under which each foreign corporation is organized:

(1) each domestic corporation shall comply with the provisions of the Business Corporation Act with respect to the merger, consolidation or exchange, as the case may be, of domestic corporations, and each foreign corporation shall comply with the applicable provisions of the laws of the state under which it is organized; and

(2) if the surviving or new corporation in a merger or consolidation is to be governed by the laws of any state other than this state, it shall comply with the provisions of the Business Corporation Act with respect to foreign corporations if it is to transact business in this state, and in every case it shall file with the commission [secretary of state]:

(a) an agreement that it may be served with process in this state in any proceeding for the enforcement of any obligation of any domestic corporation which is a party to the merger or consolidation and in any proceeding for the enforcement of the rights of a dissenting shareholder of any such domestic corporation against the surviving or new corporation;

(b) an irrevocable appointment of the secretary of state as its agent to accept service of process in any such proceeding; and

(c) an agreement that it will promptly pay to the dissenting shareholders of any such domestic corporation the amount, if any, to which they shall be entitled under the provisions of the Business Corporation Act with respect to the rights of dissenting shareholders.

B. The effect of such merger or consolidation shall be the same as in the case of the merger or consolidation of domestic corporations, if the surviving or new corporation is to be governed by the laws of this state. If the surviving or new corporation is to be governed by the laws of any state other than this state, the effect of such merger or consolidation shall be the same as in the case of the merger or consolidation of domestic corporations except insofar as the laws of such other state provide otherwise. At any time prior to the filing of the articles of merger or consolidation, the merger or consolidation may be abandoned pursuant to provisions therefor, if any, set forth in the plan of merger or consolidation.

History: 1953 Comp., 51-27-7, enacted by Laws 1967, ch. 81, 74; 1983, ch. 304, 58.






Article 15 - Business Corporations; Sale of Assets

Section 53-15-1 - Sale of assets in regular course of business and mortgage or pledge of assets.

53-15-1. Sale of assets in regular course of business and mortgage or pledge of assets.

The sale, lease, exchange or other disposition of all, or substantially all, the property and assets of a corporation in the usual and regular course of its business and the mortgage or pledge of any or all property and assets of a corporation, whether or not in the usual and regular course of business, may be made upon such terms and conditions and for such consideration, which may consist in whole or in part of money or property, real or personal, including shares of any other corporation, domestic or foreign, as authorized by its board of directors, and in any such case no authorization or consent of the shareholders shall be required.

History: 1953 Comp., 51-28-1, enacted by Laws 1967, ch. 81, 75.



Section 53-15-2 - Sale of assets other than in regular course of business.

53-15-2. Sale of assets other than in regular course of business.

A sale, lease, exchange or other disposition of all or substantially all the property and assets, with or without the good will, of a corporation, if not in the usual and regular course of its business, may be made upon such terms and conditions and for such consideration, which may consist in whole or in part of money or property, real or personal, including shares of any other corporation, domestic or foreign, as may be authorized in the following manner:

A. the board of directors shall adopt a resolution recommending such sale, lease, exchange or other disposition and directing the submission thereof to a vote at a meeting of shareholders, which may be either an annual or a special meeting;

B. written notice shall be given to each shareholder of record, whether or not entitled to vote at the meeting, not less than twenty days before the meeting, in the manner provided in the Business Corporation Act for the giving of notice of meetings of shareholders and, whether the meeting is an annual or a special meeting, shall state that the purpose, or one of the purposes, is to consider the proposed sale, lease, exchange or other disposition;

C. at the meeting, the shareholders may authorize such sale, lease, exchange or other disposition and may fix, or may authorize the board of directors to fix, any or all of the terms and conditions thereof and the consideration to be received by the corporation therefor. The authorization shall require the affirmative vote of the holders of a majority of the shares of the corporation entitled to vote thereon, unless any class of shares is entitled to vote thereon as a class, in which event the authorization shall require the affirmative vote of the holders of a majority of the shares of each class of shares entitled to vote as a class thereon and of the total shares entitled to vote thereon; and

D. after the authorization by a vote of shareholders, the board of directors, nevertheless, in its discretion, may abandon such sale, lease, exchange or other disposition of assets, subject to the rights of third parties under any contracts relating thereto, without further action or approval by shareholders.

History: 1953 Comp., 51-28-2, enacted by Laws 1967, ch. 81, 76; 1983, ch. 304, 59.



Section 53-15-3 - Right of shareholders to dissent and obtain payment for shares.

53-15-3. Right of shareholders to dissent and obtain payment for shares.

A. Any shareholder of a corporation may dissent from, and obtain payment for the shareholder's shares in the event of, any of the following corporate actions:

(1) any plan of merger or consolidation to which the corporation is a party, except as provided in Subsection C of this section;

(2) any sale or exchange of all or substantially all of the property and assets of the corporation not made in the usual and regular course of its business, including a sale in dissolution, but not including a sale pursuant to an order of a court having jurisdiction in the premises or a sale for cash on terms requiring that all or substantially all of the net proceeds of sale be distributed to the shareholders in accordance with their respective interests within one year after the date of sale;

(3) any plan of exchange to which the corporation is a party as the corporation the shares of which are to be acquired;

(4) any amendment of the articles of incorporation which materially and adversely affects the rights appurtenant to the shares of the dissenting shareholder in that it:

(a) alters or abolishes a preferential right of such shares;

(b) creates, alters or abolishes a right in respect of the redemption of such shares, including a provision respecting a sinking fund for the redemption or repurchase of such shares;

(c) alters or abolishes an existing preemptive right of the holder of such shares to acquire shares or other securities; or

(d) excludes or limits the right of the holder of such shares to vote on any matter, or to cumulate his votes, except as such right may be limited by dilution through the issuance of shares or other securities with similar voting rights; or

(5) any other corporate action taken pursuant to a shareholder vote with respect to which the articles of incorporation, the bylaws or a resolution of the board of directors directs that dissenting shareholders shall have a right to obtain payment for their shares.

B. (1) A record holder of shares may assert dissenters' rights as to less than all of the shares registered in his name only if the holder dissents with respect to all the shares beneficially owned by any one person and discloses the name and address of the person or persons on whose behalf the holder dissents. In that event, his rights shall be determined as if the shares as to which he has dissented and his other shares were registered in the names of different shareholders.

(2) A beneficial owner of shares who is not the record holder may assert dissenters' rights with respect to shares held on his behalf, and shall be treated as a dissenting shareholder under the terms of this section and Section 53-15-4 NMSA 1978 if he submits to the corporation at the time of or before the assertion of these rights a written consent of the record holder.

C. The right to obtain payment under this section shall not apply to the shareholders of the surviving corporation in a merger if a vote of the shareholders of such corporation is not necessary to authorize such merger.

D. A shareholder of a corporation who has a right under this section to obtain payment for his shares shall have no right at law or in equity to attack the validity of the corporate action that gives rise to his right to obtain payment, nor to have the action set aside or rescinded, except when the corporate action is unlawful or fraudulent with regard to the complaining shareholder or to the corporation.

History: 1953 Comp., 51-28-3, enacted by Laws 1967, ch. 81, 77; 1975, ch. 64, 36; 1983, ch. 304, 60.



Section 53-15-4 - Rights of dissenting shareholders.

53-15-4. Rights of dissenting shareholders.

A. Any shareholder electing to exercise his right of dissent shall file with the corporation, prior to or at the meeting of shareholders at which the proposed corporate action is submitted to a vote, a written objection to the proposed corporate action. If the proposed corporate action is approved by the required vote and the shareholder has not voted in favor thereof, the shareholder may, within ten days after the date on which the vote was taken or if a corporation is to be merged without a vote of its shareholders into another corporation any of its shareholders may, within twenty-five days after the plan of the merger has been mailed to the shareholders, make written demand on the corporation, or, in the case of a merger or consolidation, on the surviving or new corporation, domestic or foreign, for payment of the fair value of the shareholder's shares, and, if the proposed corporate action is effected, the corporation shall pay to the shareholder, upon the determination of the fair value, by agreement or judgment as provided herein, and, in the case of shares represented by certificates, the surrender of such certificates the fair value thereof as of the day prior to the date on which the vote was taken approving the proposed corporate action, excluding any appreciation or depreciation in anticipation of the corporate action. Any shareholder failing to make demand within the prescribed ten-day or twenty-five-day period shall be bound by the terms of the proposed corporate action. Any shareholder making such demand shall thereafter be entitled only to payment as in this section provided and shall not be entitled to vote or to exercise any other rights of a shareholder.

B. No such demand may be withdrawn unless the corporation consents thereto. If, however, the demand is withdrawn upon consent, or if the proposed corporate action is abandoned or rescinded or the shareholders revoke the authority to effect the action, or if, in the case of a merger, on the date of the filing of the articles of merger the surviving corporation is the owner of all the outstanding shares of the other corporation, domestic and foreign, that are parties to the merger, or if no demand or petition for the determination of fair value by a court has been made or filed within the time provided in this section, or if a court of competent jurisdiction determines that the shareholder is not entitled to the relief provided by this section, then the right of the shareholder to be paid the fair value of his shares ceases and his status as a shareholder shall be restored, without prejudice, to any corporate proceedings which may have been taken during the interim.

C. Within ten days after such corporate action is effected, the corporation, or, in the case of a merger or consolidation, the surviving or new corporation, domestic or foreign, shall give written notice thereof to each dissenting shareholder who has made demand as provided in this section and shall make a written offer to each such shareholder to pay for such shares at a specified price deemed by the corporation to be the fair value thereof. The notice and offer shall be accompanied by a balance sheet of the corporation, the shares of which the dissenting shareholder holds, as of the latest available date and not more than twelve months prior to the making of the offer, and a profit and loss statement of the corporation for the twelve-months' period ended on the date of the balance sheet.

D. If within thirty days after the date on which the corporate action was effected the fair value of the shares is agreed upon between any dissenting shareholder and the corporation, payment therefor shall be made within ninety days after the date on which the corporate action was effected, and, in the case of shares represented by certificates, upon surrender of the certificates. Upon payment of the agreed value, the dissenting shareholder shall cease to have any interest in the shares.

E. If, within the period of thirty days, a dissenting shareholder and the corporation do not so agree, then the corporation, within thirty days after receipt of written demand from any dissenting shareholder, given within sixty days after the date on which corporate action was effected, shall, or at its election at any time within the period of sixty days may, file a petition in any court of competent jurisdiction in the county in this state where the registered office of the corporation is located praying that the fair value of the shares be found and determined. If, in the case of a merger or consolidation, the surviving or new corporation is a foreign corporation without a registered office in this state, the petition shall be filed in the county where the registered office of the domestic corporation was last located. If the corporation fails to institute the proceeding as provided in this section, any dissenting shareholder may do so in the name of the corporation. All dissenting shareholders, wherever residing, shall be made parties to the proceeding as an action against their shares quasi in rem. A copy of the petition shall be served on each dissenting shareholder who is a resident of this state and shall be served by registered or certified mail on each dissenting shareholder who is a nonresident. Service on nonresidents shall also be made by publication as provided by law. The jurisdiction of the court shall be plenary and exclusive. All shareholders who are parties to the proceeding shall be entitled to judgment against the corporation for the amount of the fair value of their shares. The court may, if it so elects, appoint one or more persons as appraisers to receive evidence and recommend a decision on the question of fair value. The appraisers shall have such power and authority as specified in the order of their appointment or on an amendment thereof. The judgment shall be payable to the holders of uncertificated shares immediately, but to the holders of shares represented by certificates only upon and concurrently with the surrender to the corporation of certificates. Upon payment of the judgment, the dissenting shareholder ceases to have any interest in the shares.

F. The judgment shall include an allowance for interest at such rate as the court may find to be fair and equitable, in all the circumstances, from the date on which the vote was taken on the proposed corporate action to the date of payment.

G. The costs and expenses of any such proceeding shall be determined by the court and shall be assessed against the corporation, but all or any part of the costs and expenses may be apportioned and assessed as the court deems equitable against any or all of the dissenting shareholders who are parties to the proceeding to whom the corporation made an offer to pay for the shares if the court finds that the action of the shareholders in failing to accept the offer was arbitrary or vexatious or not in good faith. Such expenses include reasonable compensation for and reasonable expenses of the appraisers, but exclude the fees and expenses of counsel for and experts employed by any party; but if the fair value of the shares as determined materially exceeds the amount which the corporation offered to pay therefor, or if no offer was made, the court in its discretion may award to any shareholder who is a party to the proceeding such sum as the court determines to be reasonable compensation to any expert employed by the shareholder in the proceeding, together with reasonable fees of legal counsel.

H. Upon receiving a demand for payment from any dissenting shareholder, the corporation shall make an appropriate notation thereof in its shareholder records. Within twenty days after demanding payment for his shares, each holder of shares represented by certificates demanding payment shall submit the certificates to the corporation for notation thereon that such demand has been made. His failure to do so shall, at the option of the corporation, terminate his rights under this section unless a court of competent jurisdiction, for good and sufficient cause shown, otherwise directs. If uncertificated shares for which payment has been demanded or shares represented by a certificate on which notation has been so made is [are] transferred, any new certificate issued therefor shall bear similar notation, together with the name of the original dissenting holder of the shares, and a transferee of the shares acquires by such transfer no rights in the corporation other than those which the original dissenting shareholder had after making demand for payment of the fair value thereof.

I. Shares acquired by a corporation pursuant to payment of the agreed value therefor or to payment of the judgment entered therefor, as in this section provided, may be held and disposed of by the corporation as in the case of other treasury shares, except that, in the case of a merger or consolidation, they may be held and disposed of as the plan of merger or consolidation may otherwise provide.

History: 1953 Comp., 51-28-4, enacted by Laws 1967, ch. 81, 78; 1983, ch. 304, 61.






Article 16 - Business Corporations; Dissolution of Corporations

Section 53-16-1 - Voluntary dissolution by incorporators.

53-16-1. Voluntary dissolution by incorporators.

A corporation that has or has not commenced business and has not issued any shares may be voluntarily dissolved by its incorporators in the following manner:

A. articles of dissolution shall be executed by a majority of the incorporators and shall set forth:

(1) the name of the corporation;

(2) the date of issuance of its certificate of incorporation;

(3) that none of its shares has been issued;

(4) that the corporation has or has not commenced business;

(5) that the amount, if any, actually paid in on subscriptions for its shares, less any part thereof disbursed for necessary expenses, has been returned to those entitled thereto;

(6) that no debts of the corporation remain unpaid; and

(7) that a majority of the incorporators elect that the corporation be dissolved;

B. the original of the articles of dissolution together with a copy, which may be signed, photocopied or conformed, shall be delivered to the commission [secretary of state]. If the commission [secretary of state] finds that the articles of dissolution conform to law and that the corporation has complied with the Tax Administration Act [Chapter 7, Article 1 NMSA 1978] and has paid all contributions required by the Unemployment Compensation Law [Chapter 51 NMSA 1978], it shall, when all fees have been paid:

(1) endorse on the original and copy the word "filed" and the month, day and year of the filing;

(2) file the original in its office; and

(3) issue a certificate of dissolution to which it shall affix the file-stamped copy; and

C. the certificate of dissolution, together with the file-stamped copy of the articles of dissolution affixed to it, shall be returned by the commission [secretary of state] to the incorporators or their representative. Upon the issuance of the certificate of dissolution by the commission [secretary of state] the existence of the corporation shall cease.

History: 1953 Comp., 51-29-1, enacted by Laws 1967, ch. 81, 79; 1975, ch. 64, 37; 2001, ch. 200, 58; 2003, ch. 318, 38.



Section 53-16-2 - Voluntary dissolution by consent of shareholders.

53-16-2. Voluntary dissolution by consent of shareholders.

A corporation may be voluntarily dissolved by the written consent of all of its shareholders. Upon the execution of the written consent, a statement of intent to dissolve shall be executed by the corporation by an authorized officer, which statement shall set forth:

A. the name of the corporation;

B. the names and respective addresses of its officers;

C. the names and respective addresses of its directors;

D. a copy of the written consent signed by all shareholders of the corporation; and

E. a statement that the written consent has been signed by all shareholders of the corporation or signed in their names by their attorneys in fact authorized to consent on their behalf.

History: 1953 Comp., 51-29-2, enacted by Laws 1967, ch. 81, 80; 2001, ch. 200, 59.



Section 53-16-3 - Voluntary dissolution by act of corporation.

53-16-3. Voluntary dissolution by act of corporation.

A corporation may be dissolved by the act of the corporation, when authorized in the following manner:

A. the board of directors shall adopt a resolution recommending that the corporation be dissolved and directing that the question of dissolution be submitted to a vote at a meeting of shareholders, which may be either an annual or a special meeting;

B. written notice shall be given to each shareholder of record entitled to vote at the meeting within the time and in the manner provided in the Business Corporation Act for the giving of notice of meetings of shareholders and, whether the meeting is an annual or special meeting, shall state that the purpose, or one of the purposes, of the meeting is to consider the advisability of dissolving the corporation;

C. at the meeting, a vote of shareholders entitled to vote shall be taken on a resolution to dissolve the corporation, and the resolution shall be adopted upon receiving the affirmative vote of the holders of a majority of the shares of the corporation entitled to vote on the resolution, unless any class of shares is entitled to vote on it as a class, in which event the resolution shall be adopted upon receiving the affirmative vote of the holders of a majority of the shares of each class of shares entitled to vote on it as a class and of the total shares entitled to vote on the resolution; and

D. upon the adoption of the resolution, a statement of intent to dissolve shall be executed by the corporation by an authorized officer, which statement shall set forth:

(1) the name of the corporation;

(2) the names and respective addresses of its officers;

(3) the names and respective addresses of its directors;

(4) a copy of the resolution adopted by the shareholders authorizing the dissolution of the corporation;

(5) the number of shares outstanding and, if the shares of any class are entitled to vote as a class, the designation and number of outstanding shares of each such class; and

(6) the number of shares voted for and against the resolution, respectively, and, if the shares of any class are entitled to vote as a class, the number of shares of each such class for and against the resolution, respectively.

History: 1953 Comp., 51-29-3, enacted by Laws 1967, ch. 81, 81; 1983, ch. 304, 62; 2001, ch. 200, 60.



Section 53-16-4 - Filing statement of intent to dissolve.

53-16-4. Filing statement of intent to dissolve.

An original and a copy, which may be a photocopy of the original after it was signed or a photocopy that is conformed to the original, of the statement of intent to dissolve, whether by consent of shareholders or by act of the corporation, shall be delivered to the commission [secretary of state]. If the commission [secretary of state] finds that the statement conforms to law, it shall:

A. endorse on the original and copy the word "filed" and the month, day and year of the filing;

B. file the original in its office; and

C. return the copy to the corporation or its representative.

History: 1953 Comp., 51-29-4, enacted by Laws 1967, ch. 81, 82; 1983, ch. 31, 1; 2003, ch. 318, 39.



Section 53-16-5 - Effect of statement of intent to dissolve.

53-16-5. Effect of statement of intent to dissolve.

Upon the filing by the commission [secretary of state] of a statement of intent to dissolve, whether by consent of shareholders or by act of the corporation, the corporation shall cease to carry on its business, except insofar as necessary for the winding up thereof, but its corporate existence shall continue until a certificate of dissolution has been issued by the commission [secretary of state] or until a decree dissolving the corporation has been entered by a court of competent jurisdiction as provided in the Business Corporation Act.

History: 1953 Comp., 51-29-5, enacted by Laws 1967, ch. 81, 83.



Section 53-16-6 - Procedure after filing of statement of intent to dissolve.

53-16-6. Procedure after filing of statement of intent to dissolve.

After the filing by the commission [secretary of state] of a statement of intent to dissolve, the corporation:

A. shall immediately cause notice thereof to be mailed to each known creditor of the corporation;

B. shall proceed to collect its assets, convey and dispose of such of its properties as are not to be distributed in kind to its shareholders, pay, satisfy and discharge its liabilities and obligations and do all other acts required to liquidate its business and affairs, and, after paying or adequately providing for the payment of all its obligations, distribute the remainder of its assets, either in cash or in kind, among its shareholders according to their respective rights and interests; and

C. at any time during the liquidation of its business and affairs, may make application to a court of competent jurisdiction within the county in which the registered office or principal place of business of the corporation is situated, to have the liquidation continued under the supervision of the court as provided in the Business Corporation Act.

History: 1953 Comp., 51-29-6, enacted by Laws 1967, ch. 81, 84.



Section 53-16-7 - Revocation of voluntary dissolution proceedings by consent of shareholders.

53-16-7. Revocation of voluntary dissolution proceedings by consent of shareholders.

By the written consent of all of its shareholders, a corporation may, at any time prior to the issuance of a certificate of dissolution by the commission [secretary of state], revoke voluntary dissolution proceedings. Upon the execution of the written consent, a statement of revocation of voluntary dissolution proceedings shall be executed by the corporation by an authorized officer, which statement shall set forth:

A. the name of the corporation;

B. the names and respective addresses of its officers;

C. the names and respective addresses of its directors;

D. a copy of the written consent signed by all shareholders of the corporation revoking the voluntary dissolution proceedings; and

E. that the written consent has been signed by all shareholders of the corporation or signed in their names by their authorized attorneys.

History: 1953 Comp., 51-29-7, enacted by Laws 1967, ch. 81, 85; 2001, ch. 200, 61.



Section 53-16-8 - Revocation of voluntary dissolution proceedings by act of corporation.

53-16-8. Revocation of voluntary dissolution proceedings by act of corporation.

By the act of the corporation, a corporation may, at any time prior to the issuance of a certificate of dissolution by the commission [secretary of state], revoke voluntary dissolution proceedings taken, in the following manner:

A. the board of directors shall adopt a resolution recommending that the voluntary dissolution proceedings be revoked and directing that the question of revocation be submitted to a vote at a special meeting of shareholders;

B. written notice stating that the purpose or one of the purposes of the meeting is to consider the advisability of revoking the voluntary dissolution proceedings shall be given to each shareholder of record entitled to vote at the meeting within the time and in the manner provided in the Business Corporation Act for the giving of notice of special meetings of shareholders;

C. at the meeting, a vote of the shareholders entitled to vote shall be taken on a resolution to revoke the voluntary dissolution proceedings, which shall require for its adoption the affirmative vote of the holders of a majority of the shares entitled to vote thereon; and

D. upon the adoption of the resolution, a statement of revocation of voluntary dissolution proceedings shall be executed by the corporation by an authorized officer, which statement shall set forth:

(1) the name of the corporation;

(2) the names and respective addresses of its officers;

(3) the names and respective addresses of its directors;

(4) a copy of the resolution adopted by the shareholders revoking the voluntary dissolution proceedings;

(5) the number of shares outstanding; and

(6) the number of shares voted for and against the resolution, respectively.

History: 1953 Comp., 51-29-8, enacted by Laws 1967, ch. 81, 86; 1983, ch. 304, 63; 2001, ch. 200, 62.



Section 53-16-9 - Filing statement of revocation of voluntary dissolution proceedings.

53-16-9. Filing statement of revocation of voluntary dissolution proceedings.

An original of the statement of revocation of voluntary dissolution proceedings, whether by consent of shareholders or by act of the corporation, together with a copy, which may be signed, photocopied or conformed, shall be delivered to the commission [secretary of state]. If the commission [secretary of state] finds that the statement conforms to law, it shall, when all fees have been paid:

A. endorse on the original and copy the word "filed" and the month, day and year of the filing;

B. file the original in its office; and

C. return the file-stamped copy to the corporation or its representative.

History: 1953 Comp., 51-29-9, enacted by Laws 1967, ch. 81, 87; 2001, ch. 200, 63; 2003, ch. 318, 40.



Section 53-16-10 - Effect of statement of revocation of voluntary dissolution proceedings.

53-16-10. Effect of statement of revocation of voluntary dissolution proceedings.

Upon the filing by the commission [secretary of state] of a statement of revocation of voluntary dissolution proceedings, whether by consent of shareholders or by act of the corporation, the revocation of the voluntary dissolution proceedings shall become effective and the corporation may again carry on its business.

History: 1953 Comp., 51-29-10, enacted by Laws 1967, ch. 81, 88.



Section 53-16-11 - Articles of dissolution.

53-16-11. Articles of dissolution.

If voluntary dissolution proceedings have not been revoked, then, when all debts, liabilities and obligations of the corporation have been paid and discharged or adequate provision has been made therefor and all of the remaining property and assets of the corporation have been distributed to its shareholders, articles of dissolution shall be executed by the corporation by an authorized officer, which statement shall set forth:

A. the name of the corporation;

B. that the commission [secretary of state] has previously filed a statement of intent to dissolve the corporation and the date on which the statement was filed;

C. that all debts, obligations and liabilities of the corporation have been paid and discharged or that adequate provision has been made therefor;

D. that all the remaining property and assets of the corporation have been distributed among its shareholders in accordance with their respective rights and interests; and

E. that there are no suits pending against the corporation in any court or that adequate provision has been made for the satisfaction of any judgment, order or decree that may be entered against it in any pending suit.

History: 1953 Comp., 51-29-11, enacted by Laws 1967, ch. 81, 89; 2001, ch. 200, 64.



Section 53-16-12 - Filing of articles of dissolution.

53-16-12. Filing of articles of dissolution.

A. An original of articles of dissolution together with a copy, which may be signed, photocopied or conformed, shall be delivered to the commission [secretary of state]. If the commission [secretary of state] finds that the articles of dissolution conform to law and that the corporation has complied with the Tax Administration Act [Chapter 7, Article 1 NMSA 1978] and has paid all contributions required by the Unemployment Compensation Law [Chapter 51 NMSA 1978], it shall, when all fees have been paid:

(1) endorse on the original and copy the word "filed" and the month, day and year of the filing;

(2) file the original in its office; and

(3) issue a certificate of dissolution to which it shall affix the file-stamped copy.

B. The certificate of dissolution, together with the file-stamped copy of the articles of dissolution affixed to it, shall be returned by the commission [secretary of state] to the representative of the dissolved corporation. Upon the issuance of the certificate of dissolution, the existence of the corporation shall cease, except for the purpose of suits, other proceedings and appropriate corporate action by shareholders, directors and officers as provided in the Business Corporation Act.

History: 1953 Comp., 51-29-12, enacted by Laws 1967, ch. 81, 90; 2001, ch. 200, 65; 2003, ch. 318, 41.



Section 53-16-13 - Involuntary dissolution.

53-16-13. Involuntary dissolution.

A corporation may be dissolved involuntarily by a decree of the district court of Santa Fe county in an action filed by the attorney general when it is established that the corporation:

A. procured its articles of incorporation through fraud; or

B. has continued to exceed or abuse the authority conferred upon it by law.

History: 1953 Comp., 51-29-13, enacted by Laws 1967, ch. 81, 91.



Section 53-16-14 - Notification to attorney general.

53-16-14. Notification to attorney general.

The commission [secretary of state] shall certify to the attorney general, from time to time, the names of all corporations which have given cause for dissolution as provided by the Business Corporation, together with the facts pertinent thereto. Whenever the commission [secretary of state] certifies the name of a corporation to the attorney general as having given cause for dissolution, the commission [secretary of state] shall concurrently mail to the corporation at its registered office a notice that the certification has been made. Upon the receipt of the certification, the attorney general shall file an action in the name of the state against the corporation for its dissolution.

History: 1953 Comp., 51-29-14, enacted by Laws 1967, ch. 81, 92.



Section 53-16-15 - Venue and process.

53-16-15. Venue and process.

Every action for the involuntary dissolution of a corporation shall be commenced by the attorney general in the district court of Santa Fe county. Summons shall issue and be served as in other civil actions. If process is returned not found, the attorney general shall cause publication to be made as in other civil cases in some newspaper published in the county where the registered office of the corporation is situated, containing a notice of the pendency of the action, the title of the court, the title of the action and the date on or after which default may be entered. The attorney general may include in one notice the names of any number of corporations against which actions are then pending in the same court. The attorney general shall cause a copy of the notice to be mailed to the corporation at its registered office within ten days after the first publication thereof. The certificate of the attorney general of the mailing of the notice is prima facie evidence thereof. The notice shall be published at least once each week for two successive weeks, and the first publication thereof may begin at any time after the summons has been returned. Unless a corporation has been served with summons, no default shall be taken against it earlier than thirty days after the first publication of the notice.

History: 1953 Comp., 51-29-15, enacted by Laws 1967, ch. 81, 93.



Section 53-16-16 - Jurisdiction of court to liquidate assets and business of corporation.

53-16-16. Jurisdiction of court to liquidate assets and business of corporation.

A. The district courts may liquidate the assets and business of a corporation:

(1) in an action by a shareholder when it is established that:

(a) the directors are deadlocked in the management of the corporate affairs and the shareholders are unable to break the deadlock, and that irreparable injury to the corporation is being suffered or is threatened by reason thereof; or

(b) the acts of the directors or those in control of the corporation are illegal, oppressive or fraudulent; or

(c) the shareholders are deadlocked in voting power, and have failed, for a period which includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have expired or would have expired upon the election of their successors; or

(d) the corporate assets are being misapplied or wasted;

(2) in an action by a creditor:

(a) when the claim of the creditor has been reduced to judgment and an execution thereon returned unsatisfied and it is established that the corporation is insolvent; or

(b) when the corporation has admitted in writing that the claim of the creditor is due and owing and it is established that the corporation is insolvent;

(3) upon application by a corporation which has filed a statement of intent to dissolve, as provided in the Business Corporation Act, to have its liquidation continued under the supervision of the court; or

(4) when an action has been filed by the attorney general to dissolve a corporation and it is established that liquidation of its business and affairs should precede the entry of a decree of dissolution.

B. Proceedings under Subsections A(1), A(2) or A(3) of this section shall be brought in the county in which the registered office or the principal office of the corporation is situated.

C. It is not necessary to make shareholders parties to any such action or proceeding unless relief is sought against them personally.

History: 1953 Comp., 51-29-16, enacted by Laws 1967, ch. 81, 94.



Section 53-16-17 - Procedure in liquidation of corporation by court.

53-16-17. Procedure in liquidation of corporation by court.

A. In proceedings to liquidate the assets and business of a corporation, the court may issue injunctions, appoint a receiver or receivers pendente lite, with such powers and duties as the court, from time to time, may direct, and take other proceedings necessary to preserve the corporate assets wherever situated, and carry on the business of the corporation until a full hearing can be had.

B. After a hearing upon notice as the court may direct to be given to all parties to the proceedings and to any other parties in interest designated by the court, the court may appoint a liquidating receiver or receivers with authority to collect the assets of the corporation, including all amounts owing to the corporation by subscribers on account of any unpaid portion of the consideration for the issuance of shares. The liquidating receiver or receivers may, subject to the order of the court, sell, convey and dispose of all or any part of the assets of the corporation wherever situated, either at public or private sale. The assets of the corporation or the proceeds resulting from a sale, conveyance or other disposition thereof shall be applied to the expenses of the liquidation and then to the payment of reasonable wages to employees of the corporation for work done within four months of the liquidation proceedings, and then to the payment of the liabilities and obligations of the corporation, and any remaining assets or proceeds shall be distributed among its shareholders according to their respective rights and interests. The order appointing the liquidating receiver or receivers shall state their powers and duties. The powers and duties may be increased or diminished at any time during the proceedings.

C. The court may allow, from time to time, as expenses of the liquidation, compensation to the receiver or receivers and to attorneys in the proceeding, and to direct the payment thereof out of the assets of the corporation or the proceeds of any sale or disposition of the assets.

D. A receiver of a corporation appointed under the provisions of this section may sue and defend in all courts in his own name as receiver of the corporation. The court appointing the receiver has exclusive jurisdiction of the corporation and its property, wherever situated.

History: 1953 Comp., 51-29-17, enacted by Laws 1967, ch. 81, 95; 1975, ch. 64, 38.



Section 53-16-18 - Qualifications of receivers.

53-16-18. Qualifications of receivers.

A receiver shall in all cases be a natural person or a corporation authorized to act as receiver, which corporation may be a domestic corporation or a foreign corporation authorized to transact business in this state, and shall in all cases give bond as the court may direct with sureties as the court may require.

History: 1953 Comp., 51-29-18, enacted by Laws 1967, ch. 81, 96; 1975, ch. 64, 39.



Section 53-16-19 - Filing of claims in liquidation proceedings.

53-16-19. Filing of claims in liquidation proceedings.

In proceedings to liquidate the assets and business of a corporation, the court may require all creditors of the corporation to file with the clerk of the court or with the receiver, in such form as the court may prescribe, proofs under oath of their respective claims. If the court requires the filing of claims, it shall fix a date, which shall be not less than four months from the date of the order, as the last day for the filing of claims, and shall prescribe the notice that shall be given to creditors and claimants of the date so fixed. Prior to the date so fixed, the court may extend the time for the filing of claims. Creditors and claimants failing to file proofs of claim on or before the date so fixed may be barred, by order of court, from participating in the distribution of the assets of the corporation.

History: 1953 Comp., 51-29-19, enacted by Laws 1967, ch. 81, 97.



Section 53-16-20 - Discontinuance of liquidation proceedings.

53-16-20. Discontinuance of liquidation proceedings.

The liquidation of the assets and business of a corporation may be discontinued at any time during the liquidation proceedings when it is established that cause for liquidation no longer exists. In such event, the court shall dismiss the proceedings and direct the receiver to redeliver to the corporation all its remaining property and assets.

History: 1953 Comp., 51-29-20, enacted by Laws 1967, ch. 81, 98.



Section 53-16-21 - Decree of involuntary dissolution.

53-16-21. Decree of involuntary dissolution.

In proceedings to liquidate the assets and business of a corporation, when the costs and expenses of the proceedings and all debts, obligations and liabilities of the corporation have been paid and discharged and all of its remaining property and assets distributed to its shareholders, or in case its property and assets are not sufficient to satisfy and discharge the costs, expenses, debts and obligations, all the property and assets have been applied so far as they will go to their payment, the court shall enter a decree dissolving the corporation, whereupon the existence of the corporation shall cease.

History: 1953 Comp., 51-29-21, enacted by Laws 1967, ch. 81, 99.



Section 53-16-22 - Filing of decree of dissolution.

53-16-22. Filing of decree of dissolution.

In case the court enters a decree dissolving a corporation, the clerk of the court shall cause a certified copy of the decree to be filed with the commission [secretary of state]. No fee shall be charged by the commission [secretary of state] for the filing.

History: 1953 Comp., 51-29-22, enacted by Laws 1967, ch. 81, 100.



Section 53-16-23 - Deposit with state treasurer of amount due certain shareholders.

53-16-23. Deposit with state treasurer of amount due certain shareholders.

Upon the voluntary or involuntary dissolution of a corporation, the portion of the assets distributable to a creditor or shareholder who is unknown or cannot be found, or who is under disability and there is no person legally competent to receive the distributive portion, shall be reduced to cash and deposited with the state treasurer and shall be paid over to the creditor or shareholder or to his legal representative upon proof satisfactory to the state treasurer of his right thereto.

History: 1953 Comp., 51-29-23, enacted by Laws 1967, ch. 81, 101.



Section 53-16-24 - Survival of remedy after dissolution.

53-16-24. Survival of remedy after dissolution.

The dissolution of a corporation does not take away or impair any remedy available to or against the corporation, its directors, officers or shareholders, for any right or claim existing, or any liability incurred, prior to the dissolution and any such action or proceeding by or against the corporation may be prosecuted or defended by the corporation in its corporate name. The shareholders, directors and officers may take such corporate or other action as appropriate to protect the remedy, right or claim.

History: 1953 Comp., 51-29-24, enacted by Laws 1967, ch. 81, 102.






Article 17 - Business Corporations; Foreign Corporations

Section 53-17-1 - Admission of foreign corporation.

53-17-1. Admission of foreign corporation.

No foreign corporation shall transact business in this state until it has procured a certificate of authority to do so from the commission [secretary of state]. No foreign corporation shall procure a certificate of authority under the Business Corporation Act to transact in this state any business which a corporation organized under the Business Corporation Act is not permitted to transact. A foreign corporation shall not be denied a certificate of authority because the laws of the state or country under which the corporation is organized governing its organization and internal affairs differ from the laws of this state, and nothing in the Business Corporation Act authorizes this state to regulate the organization or the internal affairs of such corporation. Without excluding other activities which may not constitute transacting business in this state, a foreign corporation shall not be considered to be transacting business in this state, for the purposes of the Business Corporation Act, by reason of carrying on in this state any one or more of the following activities:

A. maintaining or defending any action or suit or any administrative or arbitration proceeding, or effecting the settlement thereof or the settlement of claims or disputes;

B. holding meetings of its directors or shareholders or carrying on other activities concerning its internal affairs;

C. maintaining bank accounts;

D. maintaining offices or agencies for the transfer, exchange and registration of its securities, or appointing and maintaining trustees or depositaries with relation to its securities;

E. effecting sales through independent contractors;

F. soliciting or procuring orders, whether by mail or through employees or agents or otherwise, where the orders require acceptance without this state before becoming binding contracts;

G. creating as borrower or lender, or acquiring, indebtedness or mortgages or other security interest in real or personal property;

H. securing or collecting debts or enforcing any rights in property securing them;

I. transacting any business in interstate commerce;

J. conducting an isolated transaction completed within a period of thirty days and not in the course of a number of repeated transactions of like nature; or

K. investing in or acquiring, in transactions outside New Mexico, royalties and other nonoperating mineral interests and the execution of division orders, contracts of sale and other instruments incidental to the ownership of the nonoperating mineral interests.

History: 1953 Comp., 51-30-1, enacted by Laws 1967, ch. 81, 103; 1969, ch. 48, 1; 1975, ch. 64, 40.



Section 53-17-2 - Powers of foreign corporation.

53-17-2. Powers of foreign corporation.

A foreign corporation which has received a certificate of authority under the Business Corporation Act shall, until a certificate of revocation or of withdrawal, has been issued as provided in the Business Corporation Act, enjoy the same, but no greater, rights and privileges as a domestic corporation organized for the purposes set forth in the application pursuant to which the certificate of authority is issued; and, except as otherwise provided in the Business Corporation Act, is subject to the same duties, restrictions, penalties and liabilities now or hereafter imposed upon a domestic corporation of like character.

History: 1953 Comp., 51-30-2, enacted by Laws 1967, ch. 81, 104.



Section 53-17-3 - Corporate name of foreign corporation.

53-17-3. Corporate name of foreign corporation.

A. No certificate of authority shall be issued to a foreign corporation unless the corporate name of the corporation:

(1) contains the word "corporation," "company," "incorporated" or "limited," or contains an abbreviation of one of these words, or the corporation, for use in this state, adds at the end of its name one of these words or an abbreviation thereof;

(2) does not contain any word or phrase which indicates or implies that it is organized for any purpose other than one or more of the purposes contained in its articles of incorporation, or that it is authorized or empowered to conduct a business which a corporation organized under the Business Corporation Act is not permitted to transact; and

(3) is not the same as, or confusingly similar to, the name of any domestic corporation existing under the laws of this state or any foreign corporation authorized to transact business in this state or a name the exclusive right to which is, at the time, reserved in the manner provided in the Business Corporation Act, or the name of a corporation which has in effect a registration of its name as provided in the Business Corporation Act.

B. The provisions of Paragraph (3) of Subsection A of this section shall not apply if the foreign corporation applying for a certificate of authority files with the commission [secretary of state] any one of the following:

(1) a resolution of its board of directors adopting a fictitious name for use in transacting business in this state which fictitious name is not confusingly similar to the name of any domestic corporation or of any foreign corporation authorized to transact business in this state or to any name reserved or registered as provided in the Business Corporation Act; or

(2) the written consent of such other corporation or holder of a reserved or registered name to use the same or confusingly similar name and one or more words are added to make such name distinguishable from such other name; or

(3) a certified copy of a final decree of a court of competent jurisdiction establishing the prior right of such foreign corporation to the use of such name in this state.

History: 1953 Comp., 51-30-3, enacted by Laws 1967, ch. 81, 105; 1975, ch. 64, 41.



Section 53-17-4 - Change of name by foreign corporation.

53-17-4. Change of name by foreign corporation.

Whenever a foreign corporation which is authorized to transact business in this state changes its name to one under which a certificate of authority would not be granted to it on application therefor, the certificate of authority of the corporation shall be suspended and it shall not thereafter transact any business in this state until it has changed its name to a name which is available to it under the laws of this state, or has otherwise complied with the provisions of the Business Corporation Act.

History: 1953 Comp., 51-30-4, enacted by Laws 1967, ch. 81, 106; 1975, ch. 64, 42.



Section 53-17-5 - Application for certificate of authority.

53-17-5. Application for certificate of authority.

A. A foreign corporation, in order to procure a certificate of authority to transact business in this state, shall make application to the commission [secretary of state], which application shall set forth:

(1) the name of the corporation and the state or country under the laws of which it is incorporated;

(2) if the name of the corporation does not contain the word "corporation", "company", "incorporated" or "limited" or does not contain an abbreviation of one of these words, the name of the corporation with the word or abbreviation that it elects to add thereto for use in this state;

(3) the date of incorporation and the period of duration of the corporation;

(4) the address of the registered office of the corporation in the state or country under the laws of which it is incorporated and the address of the principal office of the corporation, if different;

(5) the address of the proposed registered office of the corporation in this state and the name of its proposed registered agent in this state at such address;

(6) the purpose of the corporation that it proposes to pursue in the transaction of business in this state;

(7) the names and respective addresses of the directors and officers of the corporation who have consented to serve;

(8) a statement of the aggregate number of shares that the corporation has authority to issue, itemized by classes and by series, if any, within a class;

(9) a statement of the aggregate number of issued shares, itemized by class and by series, if any, within each class;

(10) an estimate expressed in dollars of:

(a) the gross amount of business that will be transacted by it during its current fiscal year at or from places of business located in the state;

(b) the gross amount of business that will be transacted by it during its current fiscal year, wherever transacted;

(c) the value of all property to be owned by it and located in the state during its current fiscal year; and

(d) the value of all property to be owned by it during its current fiscal year, wherever located; and

(11) additional information necessary or appropriate in order to enable the commission [secretary of state] to determine whether the corporation is entitled to a certificate of authority to transact business in this state and to determine and assess the fees payable.

B. The application shall be made on forms prescribed by the commission [secretary of state] or on forms containing substantially the same information as forms prescribed by the commission [secretary of state] and shall be executed by the corporation by an authorized officer of the corporation.

History: 1953 Comp., 51-30-5, enacted by Laws 1967, ch. 81, 107; 1975, ch. 65, 2; 1977, ch. 103, 13; 1983, ch. 304, 64; 1991, ch. 170, 9; 1993, ch. 318, 4; 2001, ch. 200, 66; 2003, ch. 318, 42.



Section 53-17-6 - Filing of application for certificate of authority.

53-17-6. Filing of application for certificate of authority.

A. A corporation applying for a certificate of authority shall deliver to the commission [secretary of state]:

(1) an original of the application of the corporation for a certificate of authority together with a copy, which may be signed, photocopied or conformed;

(2) a certificate of good standing and compliance issued by the appropriate official of the state or country under the laws of which the corporation is incorporated, current within thirty days and which has not expired at the time of receipt by the commission [secretary of state]; and

(3) a statement executed by the designated registered agent acknowledging his acceptance of the appointment by the filing corporation as its registered agent, if the agent is an individual, or a statement executed by an authorized officer of a corporation that is the designated registered agent in which the officer acknowledges the corporation's acceptance of the appointment by the filing corporation as its registered agent, if the agent is a corporation.

B. If the commission [secretary of state] finds that the application and the statement conform to law, it shall, when all fees have been paid:

(1) endorse on the original and copy the word "filed" and the month, day and year of the filing;

(2) file in its office the original of the application, the statement and the copy of the articles of incorporation and amendments thereto; and

(3) issue a certificate of authority to transact business in this state to which it shall affix the file-stamped copy.

C. The certificate of authority, together with the file-stamped copy of the application affixed to it shall be returned by the commission [secretary of state] to the corporation or its representative.

History: 1953 Comp., 51-30-6, enacted by Laws 1967, ch. 81, 108; 1977, ch. 103, 14; 1983, ch. 304, 65; 2001, ch. 200, 67.



Section 53-17-7 - Application for readmission.

53-17-7. Application for readmission.

The commission [secretary of state] may waive the filing of articles of incorporation or other documents by a corporation making application for a certificate of authority if the documents were filed in connection with a previous application for a certificate of authority.

History: 1953 Comp., 51-30-6.1, enacted by Laws 1969, ch. 22, 4.



Section 53-17-8 - Effect of certificate of authority.

53-17-8. Effect of [certificate of] authority.

Unless the commission [secretary of state] disapproves pursuant to Subsection A of Section 53-18-2 NMSA 1978, upon delivery of the application for a certificate of authority to the commission [secretary of state], the corporation shall be authorized to transact business in this state for those purposes set forth in its application, subject, however, to the right of this state to suspend or revoke the authority as provided in the Business Corporation Act.

History: 1953 Comp., 51-30-7, enacted by Laws 1967, ch. 81, 109; 1983, ch. 304, 66.



Section 53-17-9 - Registered office and registered agent of foreign corporation.

53-17-9. Registered office and registered agent of foreign corporation.

Each foreign corporation authorized to transact business in this state shall have and continuously maintain in this state:

A. a registered office which may be, but need not be, the same as its place of business in this state; and

B. a registered agent, which agent may be either an individual resident in this state whose business office is identical with the registered office, or a domestic corporation, or a foreign corporation authorized to transact business in this state, having a business office identical with the registered office.

History: 1953 Comp., 51-30-8, enacted by Laws 1967, ch. 81, 110.



Section 53-17-10 - Change of registered office or registered agent of foreign corporation.

53-17-10. Change of registered office or registered agent of foreign corporation.

A. A foreign corporation authorized to transact business in this state may change its registered office or change its registered agent, or both, upon filing in the office of the public regulation commission [secretary of state] a statement setting forth:

(1) the name of the corporation;

(2) the address of its registered office;

(3) if the address of its registered office is changed, the address to which the registered office is to be changed;

(4) the name of its registered agent;

(5) if its registered agent is changed:

(a) the name of its successor registered agent; and

(b) a statement executed by the successor registered agent acknowledging his acceptance of the appointment by the filing corporation as its registered agent, if the agent is an individual, or a statement executed by an authorized officer of a corporation that is the successor registered agent in which the officer acknowledges the corporation's acceptance of the appointment by the filing corporation as its registered agent, if the agent is a corporation; and

(6) that the address of its registered office and the address of the business office of its registered agent, as changed, will be identical.

B. The statement shall be executed by the corporation by an authorized officer and delivered to the public regulation commission [secretary of state]. If the commission [secretary of state] finds that the statement conforms to the provisions of the Business Corporation Act, it shall file the statement in its office, and upon the filing, the change of address of the registered office or the appointment of a new registered agent, or both, shall become effective.

C. A registered agent of a foreign corporation may resign as agent upon filing a written notice of resignation with the public regulation commission [secretary of state], which shall mail immediately a copy of it to the corporation at its principal office in the state or country under the laws of which it is incorporated. The appointment of the agent shall terminate upon the expiration of thirty days after receipt of the notice by the commission [secretary of state].

D. If a registered agent changes the street address of the registered agent's business office, the registered agent may change the street address of the registered office of any corporation for which the registered agent is the registered agent by notifying the corporation in writing of the change and signing, either manually or in facsimile, and delivering to the public regulation commission [secretary of state] for filing a statement that complies with the requirements of this section but need not be responsive to Paragraph (5) of Subsection A of this section and recites that the corporation has been notified of the change.

History: 1953 Comp., 51-30-9, enacted by Laws 1967, ch. 81, 111; 1977, ch. 103, 15; 2001, ch. 200, 68; 2003, ch. 318, 43.



Section 53-17-11 - Service of process on foreign corporation.

53-17-11. Service of process on foreign corporation.

The registered agent appointed by a foreign corporation authorized to transact business in this state shall be an agent of the corporation upon whom any process, notice or demand required or permitted by law to be served upon the corporation may be served. Nothing in this section limits or affects the right to serve any process, notice or demand, required or permitted by law to be served upon a corporation in any other manner now or hereafter permitted by law.

History: 1953 Comp., 51-30-10, enacted by Laws 1967, ch. 81, 112.



Section 53-17-13 - Merger or conversion of foreign corporation authorized to transact business in this state.

53-17-13. Merger or conversion of foreign corporation authorized to transact business in this state.

Whenever a foreign corporation authorized to transact business in this state is a party to a statutory merger or conversion permitted by the laws of the state or country under the laws of which it is incorporated, it shall, within thirty days after the merger or conversion becomes effective, file with the commission [secretary of state] a copy of the articles of merger or conversion duly authenticated by the proper officer of the state or country under the laws of which the statutory merger or conversion was effected. It is not necessary for the corporation to procure either a new or amended certificate of authority to transact business in this state unless the name of the corporation is changed thereby or unless the corporation desires to pursue in this state other or additional purposes than those which it is then authorized to transact in this state or unless the surviving corporation is to transact business in New Mexico but has not procured a certificate of authority to transact business in this state.

History: 1953 Comp., 51-30-12, enacted by Laws 1967, ch. 81, 114; 1983, ch. 304, 67; 2001, ch. 200, 69.



Section 53-17-14 - Amended certificate of authority.

53-17-14. Amended certificate of authority.

A foreign corporation authorized to transact business in this state shall procure an amended certificate of authority in the event it changes its corporate name or desires to pursue in this state other or additional purposes than those set forth in its prior application for a certificate of authority by making application therefor to the commission [secretary of state]. The requirements in respect to the form and contents of the application, the manner of its execution, the filing of an original and a copy, which may be a photocopy of the original after it was signed or a photocopy that is conformed to the original, with the commission [secretary of state], the issuance of an amended certificate of authority and the effect thereof shall be the same as in the case of an original application for a certificate of authority.

History: 1953 Comp., 51-30-13, enacted by Laws 1967, ch. 81, 115; 2003, ch. 318, 44.



Section 53-17-15 - Withdrawal of foreign corporation.

53-17-15. Withdrawal of foreign corporation.

A. A foreign corporation authorized to transact business in this state may withdraw from this state upon procuring from the commission [secretary of state] a certificate of withdrawal. In order to procure the certificate of withdrawal, the foreign corporation shall deliver to the commission [secretary of state] an application for withdrawal, which shall set forth:

(1) the name of the corporation and the state or country under the laws of which it is incorporated;

(2) a statement that the corporation is not transacting business in this state;

(3) a statement that the corporation surrenders its authority to transact business in this state;

(4) a statement that the corporation revokes the authority of its registered agent in this state to accept service of process and consents that service of process in an action, suit or proceeding based upon a cause of action arising in this state during the time the corporation was authorized to transact business in this state may thereafter be made on the corporation by service thereof on the secretary of state;

(5) an address to which the secretary of state may mail a copy of a process against the corporation that may be served on it;

(6) a statement of the aggregate number of shares that the corporation has authority to issue, itemized by class and by series, if any, within each class, as of the date of the application;

(7) a statement of the aggregate number of issued shares, itemized by class and by series, if any, within each class, as of the date of the application; and

(8) additional information as necessary or appropriate in order to enable the commission [secretary of state] to determine and assess any unpaid fees payable by the foreign corporation.

B. The application for withdrawal shall be made on forms prescribed by the commission [secretary of state] or on forms containing substantially the same information as forms prescribed by the commission [secretary of state] and shall be executed by the corporation by an authorized officer of the corporation or, if the corporation is in the hands of a receiver or trustee, shall be executed on behalf of the corporation by the receiver or trustee.

History: 1953 Comp., 51-30-14, enacted by Laws 1967, ch. 81, 116; 1977, ch. 103, 16; 1983, ch. 304, 68; 2001, ch. 200, 70; 2003, ch. 318, 45.



Section 53-17-16 - Filing of application for withdrawal.

53-17-16. Filing of application for withdrawal.

A. An original of an application for withdrawal together with a copy, which may be signed, photocopied or conformed, shall be delivered to the commission [secretary of state]. If the commission [secretary of state] finds that the application conforms to the provisions of the Business Corporation Act and that the corporation has complied with the Tax Administration Act [Chapter 7, Article 1 NMSA 1978] and has paid all contributions required by the Unemployment Compensation Law [Chapter 51 NMSA 1978], it shall, when all fees have been paid:

(1) endorse on the original and copy the word "filed" and the month, day and year of the filing;

(2) file the original in its office; and

(3) issue a certificate of withdrawal to which it shall affix the file-stamped copy.

B. The certificate of withdrawal, together with the file-stamped copy of the application for withdrawal affixed to it, shall be returned by the commission [secretary of state] to the corporation or its representative. Upon the issuance of the certificate of withdrawal, the authority of the corporation to transact business in this state shall cease.

History: 1953 Comp., 51-30-15, enacted by Laws 1967, ch. 81, 117; 2001, ch. 200, 71; 2003, ch. 318, 46.



Section 53-17-17 - Revocation of certificate of authority.

53-17-17. Revocation of certificate of authority.

A. The certificate of authority of a foreign corporation to transact business in this state may be revoked by the commission [secretary of state] upon the conditions prescribed in this section when:

(1) the corporation has failed to file its annual report timely or has failed to pay any fees or penalties thereon when they became due;

(2) the corporation has failed to appoint and maintain a registered agent in this state as required by the Business Corporation Act [Chapter 53, Articles 11 through 18 NMSA 1978];

(3) the corporation has failed, after change of its registered office or registered agent, to file in the office of the commission [secretary of state] a statement of the change as required by the Business Corporation Act;

(4) the corporation has failed to file in the office of the commission [secretary of state] any amendment to its articles of incorporation or any articles of merger within the time prescribed by the Business Corporation Act; or

(5) a misrepresentation has been made of any material matter in an application, report, affidavit or other document submitted by the corporation pursuant to the Business Corporation Act.

B. A certificate of authority of a foreign corporation shall not be revoked by the commission [secretary of state] unless:

(1) it has given the corporation not less than sixty days' notice thereof by mail addressed to the corporation's mailing address as shown in the most recent annual report filed with the commission [secretary of state]; and

(2) the corporation fails, prior to revocation, to file the annual report or pay the fees or penalties or file the required statement of change of registered agent or registered office or file the articles of amendment or articles of merger or correct the misrepresentation.

History: 1953 Comp., 51-30-16, enacted by Laws 1967, ch. 81, 118; 1977, ch. 103, 17; 2003, ch. 318, 47.



Section 53-17-18 - Issuance of certificate of revocation; reinstatement.

53-17-18. Issuance of certificate of revocation; reinstatement.

A. Upon revoking a certificate of authority, the commission [secretary of state] shall:

(1) issue a certificate of revocation in duplicate;

(2) file one of the certificates in its office; and

(3) mail a notice of revocation accompanied by one of the certificates to the corporation at the corporation's mailing address as shown in the most recent annual report filed with the commission [secretary of state].

B. Upon the issuance of the certificate of revocation, the authority of the corporation to transact business in this state shall cease.

C. A corporation administratively revoked under Section 53-17-17 NMSA 1978 may apply to the commission [secretary of state] for reinstatement within two years after the effective date of revocation. The application shall:

(1) recite the name of the corporation and the effective date of its administrative revocation;

(2) state that the ground or grounds for revocation either did not exist or have been eliminated; and

(3) state that the corporation name satisfies the requirements of Section 53-17-3 NMSA 1978.

D. If the commission [secretary of state] determines that the application contains the information required by Subsection C of this section and that the information is correct, it shall cancel the certificate of revocation and prepare a certificate of reinstatement that recites its determination and the effective date of reinstatement, file the original of the certificate and serve a copy on the corporation.

E. When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative revocation and the corporation resumes carrying on its business as if the administrative revocation had never occurred.

History: 1953 Comp., 51-30-17, enacted by Laws 1967, ch. 81, 119; 1977, ch. 103, 18; 2001, ch. 200, 72; 2003, ch. 318, 48.



Section 53-17-19 - Application to corporations heretofore authorized to transact business in this state.

53-17-19. Application to corporations heretofore authorized to transact business in this state.

Foreign corporations which are authorized to transact business in this state at the time the Business Corporation Act takes effect, for a purpose or purposes for which a corporation might secure such authority under the Business Corporation Act, shall, subject to the limitations set forth in their respective certificates of authority, be entitled to all the rights and privileges applicable to foreign corporations procuring certificates of authority to transact business in this state under the Business Corporation Act, and from the time the Business Corporation Act takes effect, the corporations are subject to all the limitations, restrictions, liabilities and duties prescribed in the Business Corporation Act for foreign corporations procuring certificates of authority to transact business in this state under the Business Corporation Act.

History: 1953 Comp., 51-30-18, enacted by Laws 1967, ch. 81, 120.



Section 53-17-20 - Transacting business without certificate of authority.

53-17-20. Transacting business without certificate of authority.

A. No foreign corporation transacting business in this state without a certificate of authority shall be permitted to maintain any action, suit or proceeding in any court of this state, until the corporation has obtained a certificate of authority. Nor shall any action, suit or proceeding be maintained in any court of this state by any successor or assignee of the corporation on any right, claim or demand arising out of the transaction of business by the corporation in this state, until a certificate of authority has been obtained by the corporation or by a corporation which has acquired all or substantially all of its assets.

B. The failure of a foreign corporation to obtain a certificate of authority to transact business in this state does not impair the validity of any contract or act of the corporation, and does not prevent the corporation from defending any action, suit or proceeding in any court of this state.

C. A foreign corporation which transacts business in this state without a certificate of authority is liable to this state, for the years or parts thereof during which it transacted business in this state without a certificate of authority, in an amount equal to all fees and franchise taxes which would have been imposed upon the corporation had it applied for and received a certificate of authority to transact business in this state as required by the Business Corporation Act, and thereafter filed all annual reports required by it, plus all penalties for failure to pay the fees and franchise taxes, plus a civil penalty of two hundred dollars ($200) for each offense.

History: 1953 Comp., 51-30-19, enacted by Laws 1967, ch. 81, 121; 1969, ch. 22, 5.






Article 18 - Business Corporations; Miscellaneous Provisions

Section 53-18-1 - Powers of commission secretary of state.

53-18-1. Powers of commission [secretary of state].

The commission [secretary of state] has the power and authority reasonably necessary to enable it to administer the Business Corporation Act efficiently and to perform the duties therein imposed upon it.

History: 1953 Comp., 51-31-1, enacted by Laws 1967, ch. 81, 122.



Section 53-18-2 - Appeal from commission secretary of state.

53-18-2. Appeal from commission [secretary of state].

A. If the commission [secretary of state] fails to approve any articles of incorporation, amendment, merger, consolidation or dissolution or any other document required by the Business Corporation Act to be approved by the commission [secretary of state] before it is filed in its office, it shall, within fifteen working days after the delivery thereof to it, give written notice of its disapproval to the person or corporation, domestic or foreign, delivering the same, specifying the reasons therefor. From the disapproval, the person or corporation may appeal to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

B. If the commission [secretary of state] revokes the certificate of authority to transact business in this state of any foreign corporation pursuant to the provisions of the Business Corporation Act, the foreign corporation may appeal to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: 1953 Comp., 51-31-2, enacted by Laws 1967, ch. 81, 123; 1983, ch. 304, 69; 1998, ch. 55, 49; 1999, ch. 265, 52.



Section 53-18-3 - Issuance of certificate of good standing and compliance.

53-18-3. Issuance of certificate of good standing and compliance.

The commission [secretary of state] may issue a certificate of good standing and compliance if the corporation requesting the certificate has paid all fees due at the time of the request.

History: 1953 Comp., 51-31-2.1, enacted by Laws 1977, ch. 103, 19; 1983, ch. 304, 70.



Section 53-18-4 - Certificates and certified copies to be received in evidence.

53-18-4. Certificates and certified copies to be received in evidence.

All certificates issued by the commission [secretary of state] in accordance with the provisions of the Business Corporation Act, and all copies of documents filed in its office in accordance with the provisions of the Business Corporation Act, when certified by it, shall be taken and received in all courts, public offices and official bodies as prima facie evidence of the facts therein stated, and may be filed and recorded with the respective county clerks. A certificate by the commission [secretary of state] under its seal, as to the existence or nonexistence of the facts relating to corporations shall be taken and received in all courts, public offices and official bodies as prima facie evidence of the existence or nonexistence of the facts therein stated.

History: 1953 Comp., 51-31-3, enacted by Laws 1967, ch. 81, 124.



Section 53-18-5 - Forms to be furnished by commission secretary of state.

53-18-5. Forms to be furnished by commission [secretary of state].

Forms for all documents to be filed in the office of the commission [secretary of state] may be furnished by the commission [secretary of state] on request therefor, but the use thereof unless otherwise specifically prescribed by law, is not mandatory.

History: 1953 Comp., 51-31-4, enacted by Laws 1967, ch. 81, 125.



Section 53-18-6 - Greater voting requirements.

53-18-6. Greater voting requirements.

Whenever a section of the Business Corporation Act specifies the vote of the holders of a certain proportion of the shares, or of any class or series thereof, for the taking of any action by the shareholders of a corporation, the articles of incorporation may require a greater proportion. An amendment to the articles of incorporation which adds, changes or deletes a provision for a greater proportion must be adopted by the same vote as would be required to take action under the provision to be adopted or then in effect, whichever is greater.

History: 1978 Comp., 53-18-6, enacted by Laws 1983, ch. 304, 71.



Section 53-18-6.1 - Voting requirements; existing corporations.

53-18-6.1. Voting requirements; existing corporations.

A. The provisions of the 1983 amendments to the Business Corporation Act lowering voting requirements from a two-thirds majority to a simple majority shall not apply to a corporation that was in existence on June 17, 1983, until the corporation, by amendment to its articles of incorporation, chooses to become subject to those provisions, except as provided in Subsection B of this section.

B. Corporations in existence on June 17, 1983 that, as of July 1, 2001, are listed on a national securities exchange, or whose shares are publicly traded on an over-the-counter basis and have more than four hundred fifty shareholders of record, shall be subject to the lower voting requirements established by the 1983 amendments to the Business Corporation Act upon adoption of a bylaws provision by the board of directors making the corporation subject to the lower voting requirements. The bylaws provision adopted pursuant to this subsection may be rescinded only by submission to the shareholders of a proposal to amend the articles of incorporation to establish a greater voting requirement in accordance with the provisions of Section 53-18-6 NMSA 1978, which proposal may be made by any shareholder of record.

History: 1978 Comp., 53-18-6.1, enacted by Laws 1983, ch. 304, 72; 2001, ch. 200, 73.



Section 53-18-7 - Waiver of notice.

53-18-7. Waiver of notice.

Whenever any notice is required to be given to any shareholder or director of a corporation under the provisions of the Business Corporation Act or under the provisions of the articles of incorporation or bylaws of the corporation, a waiver thereof in writing signed by the person or persons entitled to the notice, whether before or after the time stated therein, is equivalent to the giving of the notice.

History: 1953 Comp., 51-31-6, enacted by Laws 1967, ch. 81, 127.



Section 53-18-8 - Action by shareholders without a meeting.

53-18-8. Action by shareholders without a meeting.

Any action required by the Business Corporation Act to be taken at a meeting of the shareholders of a corporation, or any action which may be taken at a meeting of the shareholders, may be taken without a meeting if a consent in writing, setting forth the action so taken, is signed by all of the shareholders entitled to vote with respect to the subject matter thereof. Such consent has the same effect as a unanimous vote of shareholders, and may be stated as such in any articles or document filed with the commission [secretary of state] under the Business Corporation Act.

History: 1953 Comp., 51-31-7, enacted by Laws 1967, ch. 81, 128.



Section 53-18-9 - Unauthorized assumption of corporate powers.

53-18-9. Unauthorized assumption of corporate powers.

All persons who assume to act as a corporation without authority to do so are jointly and severally liable for all debts and liabilities incurred or arising as a result thereof.

History: 1953 Comp., 51-31-8, enacted by Laws 1967, ch. 81, 129.



Section 53-18-10 - Application to existing corporations.

53-18-10. Application to existing corporations.

A. The provisions of the Business Corporation Act apply to all existing corporations organized under any general act of this state providing for the organization of corporations for a purpose or purposes for which a corporation might be organized under the Business Corporation Act, where the power has been reserved to amend, repeal or modify the act under which the corporation was organized and where the act is repealed by the Business Corporation Act.

B. The provisions of the Business Corporation Act also apply to the special class of corporations known as "no stockholder liability" corporations organized under Laws 1905, Chapter 79, Section 23 [53-2-8 NMSA 1978], as amended, but no stockholder's liability for unpaid stock shall attach to any shares issued by such corporations which continue to comply with the requirements set forth in Laws 1905, Chapter 79, Section 23, as amended.

History: 1953 Comp., 51-31-9, enacted by Laws 1967, ch. 81, 130.



Section 53-18-11 - Application to foreign and interstate commerce.

53-18-11. Application to foreign and interstate commerce.

The provisions of the Business Corporation Act apply to commerce with foreign nations and among the several states only insofar as permitted under the provisions of the constitution of the United States.

History: 1953 Comp., 51-31-10, enacted by Laws 1967, ch. 81, 131.



Section 53-18-12 - Reservation of power.

53-18-12. Reservation of power.

The legislature reserves power to amend, repeal or modify all or any part of the Business Corporation Act at any time and such changes shall be binding upon all corporations subject to the provisions of the Business Corporation Act.

History: 1953 Comp., 51-31-11, enacted by Laws 1967, ch. 81, 132.






Article 19 - Limited Liability Companies

Section 53-19-1 - Short title.

53-19-1. Short title.

Chapter 53, Article 19 NMSA 1978 may be cited as the "Limited Liability Company Act".

History: Laws 1993, ch. 280, 1; 1998, ch. 108, 29.



Section 53-19-2 - Definitions.

53-19-2. Definitions.

As used in the Limited Liability Company Act:

A. "articles of organization" means the original or restated articles filed pursuant to the Limited Liability Company Act and any amendments to those articles, including articles of merger or consolidation;

B. "corporation" means an organization incorporated under the laws of New Mexico or a foreign corporation;

C. "commission" means the public regulation commission [secretary of state] or its designee;

D. "court" means a court having jurisdiction in the case;

E. "event of dissociation" means an event that causes a person to cease to be a member of a limited liability company;

F. "foreign corporation" means a corporation that is organized under the laws of another state or a foreign country;

G. "foreign limited liability company" means a person that is:

(1) an unincorporated association;

(2) organized under the laws of another state or foreign country;

(3) organized under a statute pursuant to which an association may be formed that affords to each of its members limited liability with respect to the liabilities of the person; and

(4) is not required to be registered or organized under the laws of New Mexico other than the Limited Liability Company Act;

H. "foreign limited partnership" means a limited partnership formed under the laws of another state or a foreign country;

I. "limited liability company" or "domestic limited liability company" means an organization formed pursuant to the provisions of the Limited Liability Company Act;

J. "limited liability company interest" means a member's or assignee's right to receive distributions and a return of capital from the limited liability company. A member's or assignee's limited liability company interest does not include rights the member or assignee has on account of other matters, such as a right to receive accrued salary for services the member or assignee rendered to, repayment of a loan the member or assignee made to or indemnification by the limited liability company;

K. "limited partnership" means a limited partnership under the laws of New Mexico or a foreign limited partnership;

L. "manager" means, with respect to a limited liability company that has included a statement in its articles of organization that it is to be managed by a manager, the person designated as manager in accordance with the articles of organization or an operating agreement;

M. "member" means a person who has been admitted to membership in a limited liability company and who has not dissociated from that company;

N. "membership interest" or "interest" means a member's limited liability company interest and his rights to participate in management and control of the limited liability company;

O. "operating agreement" means a written agreement providing for the conduct of the business and affairs of a limited liability company and that agreement as amended in writing;

P. "person" means an individual, a general partnership, a limited partnership, a domestic or foreign limited liability company, a trust, an estate, an association, a corporation or any other legal entity; and

Q. "state" means a state, territory or possession of the United States, the District of Columbia or the commonwealth of Puerto Rico.

History: Laws 1993, ch. 280, 2; 1998, ch. 104, 1; 1998, ch. 108, 30.



Section 53-19-3 - Name.

53-19-3. Name.

A. The name of a limited liability company shall be stated in its articles of organization and shall contain the words "limited liability company" or "limited company" or the abbreviation "L.L.C.", "LLC", "L.C." or "LC". The word "limited" may be abbreviated as "ltd." and the word "company" may be abbreviated as "co.".

B. A limited liability company name shall be distinguishable from the name of any:

(1) limited liability company, limited partnership or corporation existing under the laws of this state;

(2) foreign limited liability company or corporation authorized to transact business in this state; and

(3) name reserved under Section 53-19-4 NMSA 1978.

C. The provisions of Subsection B of this section do not apply if the applicant files with the commission [secretary of state] a certified copy of a final decree of a court establishing the prior right of the limited liability company to use such name in this state.

History: Laws 1993, ch. 280, 3; 1995, ch. 213, 1.



Section 53-19-4 - Reservation of name.

53-19-4. Reservation of name.

A. The exclusive right to use a name may be reserved by:

(1) a person intending to organize a limited liability company and to adopt that name;

(2) a limited liability company or a foreign limited liability company registered in New Mexico that intends to adopt that name;

(3) a foreign limited liability company intending to register in New Mexico and to adopt that name; or

(4) a person intending to organize a foreign limited liability company and to have it registered in New Mexico and to adopt that name.

B. The reservation shall be made by filing with the commission [secretary of state] an application executed by the applicant to reserve a specified name. If the commission [secretary of state] finds that the name is available for use by a domestic or foreign limited liability company, it shall reserve the name for the exclusive use of the applicant for a period of one hundred twenty days after the date the application is filed with the commission [secretary of state].

C. The right to the exclusive use of a reserved name may be transferred to another person by filing with the commission [secretary of state] a notice of the transfer executed by the applicant for whom the name was reserved and specifying the name to be transferred and the name and address of the transferee. The transfer shall not extend the term during which the name is reserved.

History: Laws 1993, ch. 280, 4; 2003, ch. 318, 49.



Section 53-19-5 - Registered office and registered agent; change of principal place of business.

53-19-5. Registered office and registered agent; change of principal place of business.

A. A limited liability company shall maintain in New Mexico:

(1) a registered office that may be the same as the limited liability company's principal place of business; and

(2) a registered agent for service of process on the limited liability company that is either:

(a) an individual resident of New Mexico;

(b) a domestic corporation, limited liability company or partnership having a place of business in New Mexico that is the same as the registered office; or

(c) a foreign corporation, limited liability company or partnership authorized to transact business in New Mexico having a place of business that is the same as the registered office.

B. A limited liability company may change its registered office or registered agent by delivering to the commission [secretary of state] a statement setting forth:

(1) the name of the limited liability company;

(2) the name of its current registered agent;

(3) the street address of its current registered office; and

(4) if its current registered agent is to be changed:

(a) the name of its successor registered agent;

(b) the street address of the successor registered agent's place of business;

(c) a statement that such address is the same as the current address of the limited liability company's current registered office or, if there is a concurrent change in the address of the registered office, as the new address of the registered office; and

(d) the statement of the successor registered agent that the agent accepts the appointment;

(5) if the current address of the place of business of its current registered agent is to be changed, the new street address of the place of business of the current registered agent and a statement that the new street address is the same as the address of the limited liability company's registered office or, if there is a concurrent change in the address of the registered office, as the new street address of the registered office; or

(6) if the address of its current registered office is to be changed, the new street address to which the current registered office is to be changed and a statement that the new address is the same as the street address of the place of business of the current or, if there is a concurrent change of the current registered agent, of the successor registered agent of the limited liability company.

C. If a registered agent changes the street address of the registered agent's business office, the registered agent may change the street address of the registered office of any limited liability company corporation for which the registered agent is the registered agent by notifying the limited liability company in writing of the change and signing, either manually or in facsimile, and delivering to the public regulation commission [secretary of state] for filing a statement that complies with the requirements of this section but need not be responsive to Paragraph (4) of Subsection B of this section and recites that the corporation has been notified of the change.

D. If the public regulation commission [secretary of state] finds that the statement conforms to the provisions of this section, it shall file the statement in its office and, upon such filing, the change of registered agent, change of address of the registered office or change of the registered agent's place of business shall become effective and fulfill any requirement that such change be reported to the commission [secretary of state].

E. A registered agent of a limited liability company may resign as registered agent by delivering a written notice, executed in duplicate, to the public regulation commission [secretary of state], which shall mail a copy of the notice to the limited liability company at its principal place of business as shown on the records of the commission [secretary of state]. The resigning registered agent's appointment terminates thirty days after receipt of the notice by the commission [secretary of state] or on the effective date of the appointment of a successor registered agent, whichever occurs first.

F. A limited liability company shall notify the public regulation commission [secretary of state] of a change in the street address of its principal place of business by delivering a written statement to the commission [secretary of state] setting forth such change.

History: Laws 1993, ch. 280, 5; 2003, ch. 318, 50.



Section 53-19-6 - Nature and duration of business.

53-19-6. Nature and duration of business.

A limited liability company may conduct or promote any lawful business or purpose. If the purpose for which a limited liability company is organized makes it subject to provisions of other laws, the limited liability company shall also be subject to such provisions. The duration of existence of a limited liability company may be perpetual or may be limited to a definite term or until completion of a particular undertaking.

History: Laws 1993, ch. 280, 6.



Section 53-19-7 - Formation.

53-19-7. Formation.

One or more persons may form a limited liability company by filing articles of organization with the commission [secretary of state]. The person or persons forming the limited liability company need not be members of the limited liability company. One or more persons may own and operate the limited liability company. A single member limited liability company formed prior to July 1, 1999 is a lawful entity.

History: Laws 1993, ch. 280, 7; 1999, ch. 132, 1.



Section 53-19-8 - Articles of organization.

53-19-8. Articles of organization.

The articles of organization shall set forth:

A. a name for the limited liability company that satisfies the requirements of Section 53-19-3 NMSA 1978;

B. the street address of the initial registered office and the name of the initial registered agent at that address and the street address of the limited liability company's current principal place of business, if different from the address of its registered office;

C. the period of duration, if other than perpetual;

D. if management of the limited liability company is vested to any extent in a manager, a statement to that effect;

E. if the limited liability company may carry on its business and affairs as a single member limited liability company, a statement to that effect; and

F. any other provision that the persons signing the articles choose to include in the articles, including provisions for the regulation of the internal affairs of the limited liability company.

History: Laws 1993, ch. 280, 8; 1999, ch. 132, 2; 2003, ch. 318, 51.



Section 53-19-9 - Filing.

53-19-9. Filing.

A. The organizer or organizers of a limited liability company shall file with the commission [secretary of state]:

(1) the signed original of the articles of organization, together with a duplicate copy, which may be either signed, photocopied or conformed;

(2) the statement of the person appointed registered agent, accepting appointment as registered agent; and

(3) any other documents required to be filed pursuant to the Limited Liability Company Act.

B. The commission [secretary of state] may accept a facsimile transmission for filing.

C. If the commission [secretary of state] determines that the documents delivered for filing conform with the provisions of the Limited Liability Company Act, it shall, when all required filing fees have been paid:

(1) endorse on each signed original and duplicate copy the word "filed" and the date of its acceptance for filing;

(2) retain a signed original in the files of the commission [secretary of state]; and

(3) return each duplicate copy to the person who delivered it to the commission [secretary of state] or to that person's representative.

History: Laws 1993, ch. 280, 9; 1999, ch. 132, 3; 2003, ch. 318, 52.



Section 53-19-10 - Effect of filing of articles of organization.

53-19-10. Effect of filing of articles of organization.

A. A limited liability company is formed when the articles of organization are filed with the commission [secretary of state] or at any later date or time specified in the articles of organization if there has been substantial compliance with the requirements of the Limited Liability Company Act. A limited liability company formed pursuant to the Limited Liability Company Act is a separate legal entity.

B. Each copy of the articles of organization stamped "filed" and marked with the filing date is conclusive evidence that there has been substantial compliance with all conditions required to be performed by the organizers and that the limited liability company has been legally organized and formed pursuant to the Limited Liability Company Act.

History: Laws 1993, ch. 280, 10.



Section 53-19-11 - Amendment and restatement of articles of organization.

53-19-11. Amendment and restatement of articles of organization.

A. The articles of organization of a limited liability company are amended when articles of amendment are filed with the commission [secretary of state] or at any later date or time specified in the articles of amendment if there has been substantial compliance with the requirements of the Limited Liability Company Act. The articles of amendment shall set forth:

(1) the name of the limited liability company;

(2) the date the articles of organization were filed; and

(3) the amendments of the articles of organization.

B. The articles of organization may be amended in any respect desired, so long as the articles of organization as amended contain only provisions that may be lawfully contained in articles of organization at the time of making the amendment.

C. The articles of organization shall be amended to reflect any change in the name of the limited liability company, the latest date on which the limited liability company is to dissolve or whether the limited liability company is to be managed by members or managers.

D. Articles of organization may be restated at any time. Restated articles of organization shall be filed with the commission [secretary of state] and shall be designated as such in the heading and shall state either in the heading or in an introductory paragraph the limited liability company's present name and, if it has been changed, all of its former names and the date of the filing of its articles of organization. Restated articles of organization shall supersede the original articles of organization and all prior amendments and restatements.

History: Laws 1993, ch. 280, 11.



Section 53-19-12 - Execution of documents.

53-19-12. Execution of documents.

A. Unless otherwise specified in the Limited Liability Company Act, any document required to be filed with the commission [secretary of state] shall be executed:

(1) by a manager, if management of the limited liability company is vested in one or more managers, or by a member, if management of the limited liability company is reserved to the members;

(2) by a person forming the limited liability company if the limited liability company has not been formed; or

(3) by a receiver, trustee or court-appointed fiduciary if the limited liability company is in the hands of a receiver, trustee or fiduciary.

B. The person executing the document shall sign it and state, beneath or opposite his signature, his name and the capacity in which he signs.

C. The person executing the document may do so as an attorney-in-fact. Powers of attorney relating to the execution of the document do not need to be shown to or filed with the commission [secretary of state].

History: Laws 1993, ch. 280, 12.



Section 53-19-13 - Liability of members and managers to third parties.

53-19-13. Liability of members and managers to third parties.

Except as otherwise provided in the Limited Liability Company Act, the debts, obligations and liabilities of a limited liability company, whether arising in contract, tort or otherwise, shall be solely the debts, obligations and liabilities of the limited liability company. No member or manager of a limited liability company and no other person with authority pursuant to the Limited Liability Company Act to wind up the business or affairs of the limited liability company following its dissolution, shall be obligated personally for any debt, obligation or liability of the limited liability company solely by reason of being a member or manager of the limited liability company or having authority pursuant to the Limited Liability Company Act to wind up the company's business and affairs following its dissolution. A person may be liable for any act or omission performed in his capacity as a manager of a limited liability company if there is a basis for liability. Nothing in this section shall be construed to immunize any person from liability for the consequences of his own acts or omissions for which he otherwise may be liable.

History: Laws 1993, ch. 280, 13.



Section 53-19-14 - Parties to actions.

53-19-14. Parties to actions.

A member of a limited liability company is not a proper party to a proceeding by or against the limited liability company solely by reason of being a member of the limited liability company, except where the object of the proceeding is to enforce a member's right against or liability to the limited liability company.

History: Laws 1993, ch. 280, 14.



Section 53-19-15 - Management by members or managers.

53-19-15. Management by members or managers.

A. Except to the extent the articles of organization vest management of the limited liability company in one or more managers, management of the business and affairs of the limited liability company shall be vested in the members, subject to any provision in the articles of organization, an operating agreement or the Limited Liability Company Act, which vests particular management responsibilities in any member or group or class of members.

B. If the articles of organization vest management of the limited liability company in one or more managers, the articles of organization or an operating agreement may prescribe the qualifications and the number of managers, the method in accordance with which managers shall be selected and duties and responsibilities of such managers. Each manager shall have such power to manage the business or affairs of the limited liability company as the articles of organization or an operating agreement shall provide. Unless otherwise provided by the articles of organization or an operating agreement:

(1) a manager shall be appointed and may be removed by the affirmative vote, approval or consent of the members having a majority share of the voting power of all of the members;

(2) a manager need not be a member of the limited liability company or a natural person;

(3) unless a manager is removed or resigns, he shall hold office until his successor has been elected and qualified; and

(4) the manager or managers designated by or in accordance with the articles of organization and operating agreement shall have exclusive power to make all decisions on behalf of the limited liability company that are not specifically reserved to the members by the Limited Liability Company Act.

History: Laws 1993, ch. 280, 15.



Section 53-19-16 - Liabilities and duties of managers and members.

53-19-16. Liabilities and duties of managers and members.

Unless otherwise provided by the articles of organization or an operating agreement:

A. a member who is not a manager and is not vested with particular management responsibilities by the articles of organization or an operating agreement shall not be liable to the limited liability company or to the other members solely by reason of his act or omission in his capacity as a member;

B. a member who is vested with particular management responsibilities by the articles of organization or an operating agreement or a manager shall not be liable, responsible or accountable in damages or otherwise to the limited liability company or to the other members solely by reason of his act or omission on behalf of the limited liability company in his capacity as a member having particular management responsibilities or as a manager, unless such act or omission constitutes gross negligence or willful misconduct;

C. a member or manager may lend money to and transact other business with the limited liability company, and except as otherwise provided in Subsection D of this section and subject to other applicable law, he shall have the same rights and obligations with respect to such loan or transaction of business as he would have if he were not a member or manager;

D. every member who is vested with particular management responsibilities by the articles of organization or an operating agreement and every manager shall account to the limited liability company and hold as trustee for it any profit or benefit he derives from:

(1) any transaction connected with the conduct or winding up of the limited liability company; or

(2) any use by such member or manager of the company's property, including confidential or proprietary information of the limited liability company or other matters entrusted to him as a result of his status as a member or manager unless:

(a) the material facts of the relationship of the interested manager or member to the contract, transaction or use were disclosed or known to all of the other managers or members who, in good faith, authorized or approved the contract, transaction or use by: 1) the affirmative vote of a majority of all of the disinterested managers; or 2) the affirmative vote of all of the disinterested members, even though all of the disinterested managers were less than a majority of all of the managers or even though all of the disinterested members did not have a majority share of the voting power of all of the members; or

(b) the contract, transaction or use was fair to the limited liability company when it was authorized or approved.

History: Laws 1993, ch. 280, 16; 1995, ch. 213, 2.



Section 53-19-17 - Voting.

53-19-17. Voting.

A. Except as provided by the articles of organization, an operating agreement or the Limited Liability Company Act, members who have contributed to the capital of the limited liability company shall vote in proportion to the value of their contributions to the capital of the limited liability company, determined in accordance with the Limited Liability Company Act and adjusted to the time the vote is taken to reflect all contributions made and all withdrawals of capital by the members prior to such time.

B. Except as provided by the articles of organization, an operating agreement or the Limited Liability Company Act and subject to the provisions of Subsection C of this section:

(1) the affirmative vote, approval or consent of the members having a majority share of the voting power of all members shall be required to amend the articles of organization or an operating agreement to approve the sale, mortgage, pledge or other hypothecation or disposition of all or substantially all of the assets of the limited liability company, to approve the merger or consolidation of the limited liability company or, except as provided in Paragraph (3) of this subsection, to approve any other action required or permitted to be approved by the members;

(2) the affirmative vote, approval or consent of all of the other members shall be required to remove a member from membership in the limited liability company;

(3) if the articles of incorporation or operating agreement vest management responsibility in one or more managers, the affirmative vote, approval or consent of a majority of the managers is required to decide or resolve any difference on any matter connected with carrying on the business and affairs of the limited liability company that is within the scope of the managers' authority; and

(4) any matter connected with the carrying on of the business and affairs of the limited liability company that is not within the scope of the authority of one or more managers, or of one or more members in whom the articles of organization and operating agreement vest particular management responsibility, shall be decided or resolved by the affirmative vote, approval or consent of members having a majority share of the voting power of all members.

C. Notwithstanding the provisions of Subsection B of this section, if a provision in the articles of organization or operating agreement requires a greater than majority vote to approve a matter, the same greater than majority vote shall be required to amend that provision.

History: Laws 1993, ch. 280, 17; 1995, ch. 213, 3.



Section 53-19-18 - Indemnification of members and managers.

53-19-18. Indemnification of members and managers.

The articles of organization or an operating agreement may provide for indemnification of a member or manager for judgments, settlements, penalties, fines or expenses incurred in a proceeding to which a person is a party because he is or was a member or manager and for advancement of expenses, including costs of defense, prior to final disposition of such proceeding.

History: Laws 1993, ch. 280, 18.



Section 53-19-19 - Records and information.

53-19-19. Records and information.

A. A limited liability company shall keep at its principal place of business, and notify all of its members of the location of such place, the following:

(1) a list containing the full name and last known mailing address of all current and former members and managers;

(2) a copy of the articles of organization and all amendments or restatements of the articles, together with executed copies of any powers of attorney pursuant to which any articles, amendments or restatements have been executed;

(3) a copy of each of the limited liability company's federal, state and local income tax returns and financial statements for the three most recent years or, if such returns or statements were not prepared for any reason, copies of the information and statements necessary to enable the members to prepare their own federal, state and local tax returns for such periods;

(4) a copy of every current and prior operating agreement, and every amendment to each of those operating agreements;

(5) unless the following statements are included in the articles of organization or an operating agreement:

(a) a current statement of the capital contributions made by each member specifying the amount of cash and the agreed value of other property received by the limited liability company and the agreed value of services as a capital contribution that each member has rendered to the limited liability company;

(b) a statement of the cash, property and services that each member has agreed to contribute or render to the limited liability company in the future, and of the principal balance outstanding under any promissory note payable in respect of a capital contribution, and of the amount of the capital contribution with which each such member shall be credited upon receipt of such cash, property or services, or any part thereof, by the limited liability company; and

(c) a statement of the times at which, or the events on the happening of which, any additional contributions to or withdrawals from capital to which the members have agreed are to occur; and

(6) documents or any other writings required to be made available to members by the articles of organization or operating agreement.

B. A member or his representative may, at the member's expense, inspect and copy any limited liability company record, wherever such record is located, upon reasonable request during ordinary business hours.

C. Managers or members in whom the articles of organization or an operating agreement vest a particular management responsibility for one or more material matters shall, if requested by a member, the personal representative of a deceased member or the legal representative of a member under a legal disability, render to that member or representative, to the extent the circumstances render it reasonable to do so, true and full information on all such material matters affecting the requesting member in his capacity as a member.

D. Failure of the limited liability company to keep or maintain any of the records or information required pursuant to this section shall not be grounds for imposing liability on any person for the debts and obligations of the limited liability company.

History: Laws 1993, ch. 280, 19.



Section 53-19-20 - Contributions to capital; certificates of membership interest.

53-19-20. Contributions to capital; certificates of membership interest.

A. A membership interest in a limited liability company may be issued in exchange for a contribution of cash or property received by the limited liability company or services rendered to the limited liability company, the value of which shall be established and recorded as of the date the contribution was made by the persons in whom management of the limited liability company is vested. If permitted by the articles of organization or an operating agreement, a membership interest in a limited liability company may be issued in exchange for such member's promissory note or other written promise to contribute cash or property or perform services, the value of which shall be determined by the persons in whom management of the limited liability company is vested.

B. The articles of organization or an operating agreement may:

(1) provide that a membership interest in a limited liability company may be evidenced by a certificate of membership interest issued by the limited liability company;

(2) provide for the assignment or transfer of a membership interest represented by such a certificate by transfer of the certificate; and

(3) make other provisions for such certificates.

History: Laws 1993, ch. 280, 20.



Section 53-19-21 - Liability for contribution.

53-19-21. Liability for contribution.

A. Except as provided in the articles of organization or an operating agreement, a member's written promise to the limited liability company to contribute cash or property or render services is not excused by reason of the member's death, disability or other inability to perform.

B. The articles of organization or an operating agreement may provide that the interest of a member who fails to make a payment of cash or transfer of property to the limited liability company or fails to render services required by a written promise is subject to specified consequences. Such consequences may take the form of a reduction of the defaulting member's interest in the limited liability company, subordination of the member's interest to that of nondefaulting members, a forced sale of the member's interest, forfeiture of the member's interest, the lending of money to the defaulting member by other members of the amount necessary to meet the defaulting member's commitment, a determination of the value of a defaulting member's interest by appraisal or by formula and redemption or sale of the interest at that value, or any other specified consequence. Unless otherwise provided by the articles of organization or an operating agreement, a member who does not perform a written promise to contribute cash or property or render service shall be obligated, at the option of the limited company, to contribute cash equal to the fair market value of that portion of the promised performance that has not been received by the limited liability company.

C. Unless otherwise provided in the articles of organization or an operating agreement, the obligation of a member to make a contribution may be compromised only with the unanimous consent of the members.

History: Laws 1993, ch. 280, 21.



Section 53-19-22 - Sharing of profits and losses.

53-19-22. Sharing of profits and losses.

The profits and losses of a limited liability company shall be allocated among the members in the manner provided in the articles of organization or an operating agreement. If neither the articles of organization nor an operating agreement provide for allocation, such profits and losses shall be allocated among the members in proportion to the value of their respective contributions to capital, adjusted to reflect all withdrawals from capital.

History: Laws 1993, ch. 280, 22.



Section 53-19-23 - Sharing of interim distributions.

53-19-23. Sharing of interim distributions.

Except as provided in Sections 24 and 44 [53-19-24 and 53-19-44 NMSA 1978] of the Limited Liability Company Act, distributions of cash or other assets of a limited liability company shall be shared among the members and among classes of members in the manner provided by the articles of organization or an operating agreement. If neither the articles of organization nor an operating agreement provides otherwise, cash or other assets shall be distributed on the basis of the value of contributions made by each member, to the extent that such contributions have not been returned. A member is entitled to receive distributions described in this section to the extent and at the times or upon the happening of the events specified by the articles of organization or an operating agreement or at the times determined by the persons in whom management is vested.

History: Laws 1993, ch. 280, 23.



Section 53-19-24 - Distribution on event of dissociation.

53-19-24. Distribution on event of dissociation.

Upon the happening of an event of dissociation that does not require the winding up of the affairs of the limited liability company pursuant to Section 39 [53-19-39 NMSA 1978] of the Limited Liability Company Act, a dissociating member is entitled to receive any distribution to which the member is entitled under the provisions of the articles of organization or operating agreement and if such provisions do not specify the effect of such dissociation, such dissociating member shall be entitled only to receive, within a reasonable time after dissociation, the fair market value of his limited liability company interest as of the date of dissociation.

History: Laws 1993, ch. 280, 24.



Section 53-19-25 - Withdrawals of capital and distributions in kind.

53-19-25. Withdrawals of capital and distributions in kind.

Except as provided in the articles of organization or an operating agreement:

A. unless approved by all members, no member shall have the right to withdraw any part of his contribution to capital;

B. a member, regardless of the nature of the member's contribution, has no right to demand and receive any distribution from a limited liability company in any form other than cash; and

C. no member may be compelled to accept from a limited liability company a distribution of any asset in kind to the extent that the value of the percentage of the asset distributed to the member exceeds a percentage of the value of that asset which is equal to the percentage in which the member shares in distributions from the limited liability company.

History: Laws 1993, ch. 280, 25.



Section 53-19-26 - Wrongful distributions.

53-19-26. Wrongful distributions.

A. No distribution may be made if, after giving effect to the distribution:

(1) the limited liability company would not be able to pay its debts as they become due in the usual course of business; or

(2) the fair market value of the limited liability company's total assets would be less than the sum of all of its liabilities other than liabilities to members with respect to their membership interests and liabilities for which the recourse of the creditors is limited to specific property of the limited liability company. For purposes of this provision, in the case of specific property that is subject to a liability for which the recourse of the creditors is limited to such property, only the fair market value of such property in excess of such liability shall be included in the fair market value of the limited liability company's assets.

B. The limited liability company may base a determination that a distribution is not prohibited under Subsection A of this section either on:

(1) financial statements prepared on the basis of accounting practices and principles that are reasonable under the circumstances; or

(2) any other valuation method that is reasonable under the circumstances.

C. Except as provided in Subsection E of this section, the effect of a distribution under Subsection A of this section is measured as of:

(1) the date the distribution is authorized if the distribution occurs within one hundred twenty days after the date of authorization; or

(2) the date distribution is made if it occurs more than one hundred twenty days after the date of authorization.

D. Indebtedness of the limited liability company that it issued as a distribution to its members or the terms of which provide that payment of principal and interest is to be made only if and to the extent that payment of a distribution to members would not be wrongful under this section, is not a liability for purposes of determinations made pursuant to Paragraph (2) of Subsection A of this section.

E. Each payment of principal or interest on indebtedness of a limited liability company that it issued as a distribution shall be treated as a distribution, the effect of which is measured on the date such payment is actually made.

History: Laws 1993, ch. 280, 26.



Section 53-19-27 - Liability upon wrongful distribution.

53-19-27. Liability upon wrongful distribution.

A. In addition to any other liabilities, a member or manager who votes for, approves or consents to any distribution that violates any provision of the articles of organization, an operating agreement or Section 26 [53-19-26 NMSA 1978] of the Limited Liability Company Act shall be liable to the limited liability company, jointly but not severally, with all other members or managers so voting, approving or consenting for the amount of the distribution that exceeds what could have been distributed without violating Section 26 of that act, the articles of organization or an operating agreement, unless the member or manager based his determination that the distribution did not violate such provisions on the statements or other valuation method authorized by Subsection B of Section 26 of that act and had no actual knowledge that rendered his reliance on such statements, valuation or method unwarranted.

B. Each member or manager who is liable pursuant to Subsection A of this section is entitled to contribution:

(1) from each other member or manager who is liable under Subsection A of this section; and

(2) from each member for the amount the member received knowing that the distribution was made in violation of a provision of the articles of organization, an operating agreement or Section 26 of the Limited Liability Company Act.

History: Laws 1993, ch. 280, 27.



Section 53-19-28 - Right to distribution.

53-19-28. Right to distribution.

At the time a member becomes entitled to receive a distribution, the member has the status of and is entitled, with respect to the distribution, to all remedies available to a creditor of the limited liability company. A member to whom a limited liability company is indebted as a consequence of a distribution to such member, which is not prohibited by Section 26 [53-19-26 NMSA 1978] of the Limited Liability Company Act, shall be a creditor at parity with the limited liability company's other general unsecured creditors, except to the extent that the limited liability company's indebtedness to such member is subordinated by agreement.

History: Laws 1993, ch. 280, 28.



Section 53-19-29 - Ownership of property by the limited liability company.

53-19-29. Ownership of property by the limited liability company.

A. Property transferred to or otherwise acquired by a limited liability company is property of the limited liability company and not of the members. A member has no interest in an item of limited liability company property.

B. Property acquired or owned by the limited liability company shall be acquired, held and conveyed in the name of the limited liability company. A limited liability company may acquire any estate in real or personal property in the name of the limited liability company, and title to any estate so acquired shall vest in the limited liability company rather than in the members.

C. Property may be owned by a limited liability company, even though the property is not acquired or held in its name.

D. Subject to Subsection G of this section, property is presumed to be owned by the limited liability company if it is acquired in the name of the limited liability company.

E. Subject to Subsection G of this section, property is presumed to be owned by the limited liability company if it is purchased with funds of the limited liability company, even if it is acquired in the name of a member or other person.

F. Subject to Subsection G of this section, property is presumed to be the property of one or more members or other persons if it is acquired in the names of such persons without use of funds of the limited liability company, even though the property is used for purposes of the business of the limited liability company.

G. Real property and other property held of public record otherwise than in the name of the limited liability company, the ownership of which is customarily publicly recorded, shall not be deemed to be owned by the limited liability company to the prejudice of a person who did not have actual knowledge of the limited liability company's ownership.

History: Laws 1993, ch. 280, 29.



Section 53-19-30 - Transfer of property of limited liability company.

53-19-30. Transfer of property of limited liability company.

A. Except as provided in Subsection E of this section, Section 42 or 43 [53-19-42 or 53-19-43 NMSA 1978] of the Limited Liability Company Act or otherwise in the articles of organization or an operating agreement, title to property of a limited liability company that is held in the name of the limited liability company may be transferred by an instrument of transfer executed by any member in the name of the limited liability company.

B. Title to property of a limited liability company that is held in the name of one or more members or managers with an indication in the instrument transferring title to the property to them of their capacity as members or managers of a limited liability company, or of the existence of a limited liability company, even if the name of the limited liability company is not indicated, may be transferred by an instrument of transfer executed by the one or more members or managers in whose name title is held.

C. Property transferred under Subsection A or B of this section, or the proceeds of that property, may be recovered by the limited liability company if it proves that the act of the person executing the instrument of transfer did not bind the limited liability company, unless the initial transferee, or a person claiming through the initial transferee, gave value without having notice that the person who executed the instrument on behalf of the limited liability company lacked authority to bind the limited liability company.

D. Title to property of a limited liability company that is held in the name of one or more persons other than the limited liability company without an indication in the instrument transferring title to the property to them of their capacity as members or managers of a limited liability company, or of the existence of a limited liability company, may be transferred free of any claims of the limited liability company or of the members, by the persons in whose name title is held, to a transferee who gives value without having notice that the property transferred is the property of a limited liability company.

E. Unless otherwise provided in the articles of organization or an operating agreement, if the articles of organization provide that management of the limited liability company is vested in a manager:

(1) title to property of the limited liability company that is held in the name of the limited liability company may be transferred by an instrument of transfer executed by any manager in the name of the limited liability company; and

(2) a member, acting solely in his capacity as a member, shall not have such authority.

History: Laws 1993, ch. 280, 30.



Section 53-19-31 - Nature of membership interest.

53-19-31. Nature of membership interest.

A membership interest is personal property.

History: Laws 1993, ch. 280, 31.



Section 53-19-32 - Assignment of interests.

53-19-32. Assignment of interests.

A. Except as provided in the articles of organization or an operating agreement:

(1) a membership interest or a limited liability company interest is assignable in whole or in part;

(2) until the assignee becomes a member in accordance with the provisions of Subsection A of Section 33 [53-19-33 NMSA 1978] of the Limited Liability Company Act, an assignment entitles the assignee to receive only the distributions and return of capital to which the assignor would be entitled with respect to the interest he assigned if he had not assigned such interest;

(3) an assignment does not of itself dissolve the limited liability company;

(4) until the assignee of a membership interest becomes a member, the assignor continues to be a member and to have the power to exercise all rights of a member, subject to the provisions of Paragraph (2) of this subsection and the members' right to remove the assignor pursuant to Subparagraph (b) of Paragraph (3) of Subsection A of Section 38 [53-19-38 NMSA 1978] of the Limited Liability Company Act;

(5) until the assignee of a membership interest becomes a member, the assignee has no liability of a member solely as a result of the assignment; and

(6) the assignor is not released from any liability that he may have as a member solely as a result of his assignment.

B. Unless otherwise provided by the articles of organization or an operating agreement, the pledge or granting of a security interest, lien or other encumbrance in or against all or any portion of the interest of a member is not an assignment and shall not cause the member to cease to be a member or to cease to have the power to exercise any rights or powers of a member.

History: Laws 1993, ch. 280, 32.



Section 53-19-33 - Right of assignee to become a member.

53-19-33. Right of assignee to become a member.

A. Except as otherwise provided in the articles of organization or an operating agreement, an assignee may become a member only if the other members unanimously consent. Such consent shall be evidenced in the manner specified in the articles of organization or an operating agreement; however, in the absence of such specification, such consent shall be evidenced by an instrument, dated and signed by the other members.

B. An assignee who becomes a member has the rights and powers, and is subject to the restrictions and liabilities of a member under the articles of organization, any operating agreement and the Limited Liability Company Act. An assignee who becomes a member shall not be liable for the obligations of his assignor under that act to make contributions and to return distributions, except to the extent that the assignor and assignee agree that the assignee is so liable. The assignee shall not, however, be obligated as a result of his agreement with his assignor for liabilities of which the assignee had no knowledge at the time the assignee became a member and which could not be ascertained from the articles of organization or an operating agreement.

C. Whether or not an assignee becomes a member, the assignor is not released from his liability pursuant to Section 21 [53-19-21 NMSA 1978] of the Limited Liability Company Act to make contributions to the limited liability company unless all members consent in writing to such a release.

D. A member who assigns his entire interest in the limited liability company ceases to be a member or to have the power to exercise any rights of a member when any assignee of his interest becomes a member as provided in Subsection A of this section.

History: Laws 1993, ch. 280, 33.



Section 53-19-34 - Interest of a deceased, incompetent or terminated member.

53-19-34. Interest of a deceased, incompetent or terminated member.

If a member who is an individual dies or a court adjudges him to be incompetent to manage his person or property, or if a member that is not an individual is dissolved, liquidated or otherwise completely terminated, the member's executor, administrator, guardian, conservator, liquidating trustee or other legal representative has all of the rights of an assignee of the member's limited liability company interest.

History: Laws 1993, ch. 280, 34.



Section 53-19-35 - Rights of judgment creditor of member.

53-19-35. Rights of judgment creditor of member.

On application to a court by any judgment creditor of a member, the court may charge the interest of the member with payment of the unsatisfied amount of the judgment, with interest. To the extent so charged, the judgment creditor has no more rights than those to which an assignee of the member's limited liability company interest would be entitled under the provisions of Section 32 [53-19-32 NMSA 1978] of the Limited Liability Company Act. That act does not deprive any member of the benefit of any exemption laws applicable to his membership interest.

History: Laws 1993, ch. 280, 35.



Section 53-19-36 - Admission of members.

53-19-36. Admission of members.

A. Subject to the provisions of Subsection B of this section, a person may become a member of a limited liability company:

(1) in the case of a person acquiring a membership interest directly from the limited liability company, upon compliance with the articles of organization or an operating agreement or, if neither the articles nor an operating agreement so provides, upon the written consent of all members; and

(2) in the case of an assignee of a member's interest, as provided in Subsection A of Section 33 [53-19-33 NMSA 1978] of the Limited Liability Company Act.

B. The effective time of admission of a member is the later of:

(1) the date the limited liability company is formed; or

(2) the time provided in the articles of organization or an operating agreement or, if no such time is provided in the articles of organization or an operating agreement, then when the person's admission is reflected in the records of the limited liability company.

History: Laws 1993, ch. 280, 36.



Section 53-19-37 - Voluntary withdrawal of members.

53-19-37. Voluntary withdrawal of members.

A. Unless the articles of organization or an operating agreement provide otherwise, a member of a limited liability company with perpetual existence has the right to voluntarily withdraw from such limited liability company at any time by giving thirty days prior written notice to the other members, or such other notice as a provision in the articles of organization or an operating agreement requires.

B. Unless the articles of organization or an operating agreement provide otherwise, a member of a limited liability company for a definite term or particular undertaking has no right to withdraw voluntarily before the expiration of that term or the achievement of that undertaking. If a member of a limited liability company for a definite term or particular undertaking attempts to withdraw voluntarily without a right to do so, such attempt shall be ineffective except that such member shall be deemed to have relinquished by such attempt all of his right and power to vote or to otherwise participate thereafter, in any way, in management or control of the limited liability company.

C. Unless the articles of organization or an operating agreement provide otherwise, a member who elects voluntarily to withdraw pursuant to a right to do so shall be entitled to receive, within a reasonable time following the effective date of such withdrawal, the fair market value of his limited liability company interest. From and after the effective date of such withdrawal he shall cease to be a member and shall be deemed to have relinquished all right and power to vote or to otherwise participate in any way in the management or control of the limited liability company or to participate in distributions or otherwise to receive a return of capital from the limited liability company.

History: Laws 1993, ch. 280, 37.



Section 53-19-38 - Events of dissociation.

53-19-38. Events of dissociation.

A. A member ceases to be a member of a limited liability company upon the occurrence of one or more of the following events:

(1) the member withdraws by voluntary act from a limited liability company whose articles of organization or operating agreement grants him the right to voluntarily withdraw or from a limited liability company with perpetual existence whose articles of incorporation and operating agreement do not prohibit such voluntary withdrawal;

(2) the member ceases to be a member as provided in Subsection D of Section 33 [53-19-33 NMSA 1978] of the Limited Liability Company Act; or

(3) the member is removed as a member:

(a) in accordance with a provision in the articles of organization or an operating agreement; or

(b) by an affirmative vote of all of the members who have not assigned their interests, when such member assigns all of his interest in the limited liability company, unless a provision in the articles of organization or an operating agreement provides otherwise.

B. Unless the articles of organization or an operating agreement provides otherwise, or the member shall obtain the written consent of all members to his continuing membership, a member ceases to be a member of a limited liability company upon the occurrence of one or more of the following events:

(1) the member:

(a) makes an assignment for the benefit of creditors;

(b) files a voluntary petition in bankruptcy;

(c) is adjudicated a bankrupt or insolvent;

(d) files a petition or answer seeking for himself any reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any law or regulation; or

(e) seeks, consents to or acquiesces in the appointment of a trustee, receiver or liquidator of the member or of all or any substantial part of his assets;

(2) one hundred twenty days shall elapse after any proceeding shall have been commenced against the member seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any law or regulation and such proceeding shall not have been dismissed, or ninety days shall have elapsed after the appointment, without his consent or acquiescence, of a trustee, receiver or liquidator of the member or of all or any substantial part of his assets, and the appointment shall not have been vacated or stayed, or within ninety days after the expiration of any stay, the appointment shall not have been vacated;

(3) in the case of a member who is an individual, his death or the entry of an order by a court adjudicating him incompetent to manage his person or estate;

(4) in the case of a member that is a trust or is a member in his capacity as trustee of a trust, the termination of the trust, but not merely the substitution of a new trustee;

(5) in the case of a member that is a limited liability company, or a partnership, the dissolution and commencement of winding up of the separate limited liability company or partnership;

(6) in the case of a member that is a corporation, the filing of a certificate of its dissolution or the equivalent, or the revocation of its charter, and the lapse of ninety days after notice to the corporation of a revocation of its charter, without a reinstatement of its charter during that ninety days; or

(7) in the case of a member that is an estate, the distribution by the fiduciary of the estate's entire interest in the limited liability company.

C. The members may provide in the articles of organization or an operating agreement for other events the occurrence of which result in a member ceasing to be a member of the limited liability company.

D. A member who ceases to be a member of a limited liability company shall no longer be entitled to vote or to participate in the management or control of the limited liability company or to demand information pursuant to the Limited Liability Company Act, but may, depending upon the circumstances, continue to hold a limited liability company interest in such limited liability company.

History: Laws 1993, ch. 280, 38.



Section 53-19-39 - Dissolution.

53-19-39. Dissolution.

A. A limited liability company is dissolved upon the happening of any of the following events:

(1) an event specified in the articles of organization or an operating agreement;

(2) except as otherwise provided in the articles of organization or an operating agreement, upon the written consent of members having a majority share of the voting power of all members; or

(3) entry of a decree of judicial dissolution pursuant to Section 53-19-40 NMSA 1978.

B. On the dissolution of the limited liability company, the limited liability company shall cease to carry on its business and affairs, except insofar as necessary for winding up the company's business and affairs, but its legal existence shall continue until all its business and affairs are wound up.

History: Laws 1993, ch. 280, 39; 1995, ch. 213, 4; 2003, ch. 318, 53.



Section 53-19-40 - Judicial dissolution.

53-19-40. Judicial dissolution.

On application by or for a member, a court may decree dissolution of a limited liability company whenever it is not reasonably practicable to carry on its business in conformity with its articles of organization or operating agreement.

History: Laws 1993, ch. 280, 40.



Section 53-19-41 - Articles of dissolution.

53-19-41. Articles of dissolution.

A. On the dissolution of a limited liability company, persons with authority under Subsection A of Section 42 [53-19-42 NMSA 1978] of the Limited Liability Company Act to wind up its business and affairs shall sign and deliver, to the office of the commission [secretary of state] for filing, articles of dissolution.

B. The articles of dissolution shall state:

(1) the name of the limited liability company;

(2) the dates of filing the articles of organization and all amendments and restatements to the articles of organization;

(3) the event causing the dissolution;

(4) the effective date, which shall be a date certain, of the articles of dissolution if the articles of dissolution are not to be effective on filing;

(5) the name and address of each person who has the authority to act for the limited liability company in connection with the winding up of its business and affairs;

(6) whether the winding up of the business and affairs of the limited liability company is being supervised by a court pursuant to the provisions of Paragraph (2) of Subsection A of Section 42 of the Limited Liability Company Act; and

(7) any other information persons signing the articles of dissolution choose to include.

C. After the articles of dissolution have been filed, only a person named in the articles of dissolution as having authority to act for the limited liability company in connection with the winding up of its business and affairs shall have such authority, including the authority to bind the limited liability company, transact business on its behalf, act as its agent and execute any instrument for it and in its name.

D. Articles of dissolution that have been filed may be amended at any time and from time to time or revoked at anytime and, unless an amendment or revocation states otherwise, it shall be effective upon delivery to the office of the commission [secretary of state] for filing.

History: Laws 1993, ch. 280, 41.



Section 53-19-42 - Winding up.

53-19-42. Winding up.

A. Except as may be provided in the articles of organization or an operating agreement, the business and affairs of the limited liability company shall be wound up:

(1) by one or more persons designated in writing by members holding a majority of the voting power of all members, or if no such persons are so designated, by the members or managers who have authority to manage the limited liability company; or

(2) by a court at any time, on application of any member, his legal representative or his assignee, if any person with authority to act pursuant to Paragraph (1) of this subsection shall have engaged in wrongful conduct or on other cause shown.

B. The members, managers or other persons named in the articles of dissolution as having authority to wind up the business and affairs of the limited liability company may, in the name of, and for and on behalf of, the limited liability company:

(1) prosecute and defend suits;

(2) complete the performance of obligations undertaken prior to dissolution and settle and close the business of the limited liability company;

(3) dispose of and transfer the property of the limited liability company;

(4) discharge the liabilities of the limited liability company; and

(5) distribute to the members any remaining assets of the limited liability company.

History: Laws 1993, ch. 280, 42.



Section 53-19-43 - Power of managers or members after dissolution.

53-19-43. Power of managers or members after dissolution.

A. Subject to Subsections C and D of this section, on and after dissolution of the limited liability company and until articles of dissolution shall have been filed with the commission [secretary of state], any manager of a limited liability company whose articles of organization vest management in managers and any member of a limited liability company whose articles of organization do not vest management in managers can bind the limited liability company:

(1) by any act authorized by Section 42 [53-19-42 NMSA 1978] of the Limited Liability Company Act for winding up the limited liability company's business and affairs; and

(2) by any transaction that would have bound the limited liability company if it had not been dissolved, if the other party to the transaction does not have notice of the dissolution.

B. The filing of the articles of dissolution required by Section 41 [53-19-41 NMSA 1978] of the Limited Liability Company Act shall be notice of dissolution for purposes of Paragraph (2) of Subsection A of this section.

C. An act of a member, manager or other person that is not otherwise binding on the limited liability company pursuant to Subsection A of this section is binding if it is otherwise authorized or ratified by the limited liability company.

D. An act of any person that is in contravention of a restriction on authority, shall not bind the limited liability company to persons having knowledge of the restriction.

History: Laws 1993, ch. 280, 43.



Section 53-19-44 - Distribution of assets.

53-19-44. Distribution of assets.

In winding up the business and affairs of a limited liability company, its assets shall be applied or distributed, and its accounts settled, in the following order of priority:

A. first, to payment or adequate provision for payment to creditors, excluding members who by reason of the provisions of Section 28 [53-19-28 NMSA 1978] of the Limited Liability Company Act are creditors with respect to distributions by the limited liability company, but including to the extent permitted by law members who are creditors without application of the provisions of that section;

B. second, except as otherwise provided in the articles of organization or an operating agreement, in satisfaction of liabilities:

(1) under Section 28 of the Limited Liability Company Act to members or former members for distributions; and

(2) to former members as a result of a dissociation requiring a payment under Section 24 [53-19-24 NMSA 1978] of the Limited Liability Company Act or as a result of a voluntary withdrawal requiring payment under Subsection C of Section 37 [53-19-37 NMSA 1978] of the Limited Liability Company Act; and

C. third, except as otherwise provided in the articles of organization or an operating agreement, to members at the date of dissolution in the proportions, determined as of that date, of the values of their contributions to the capital of the limited liability company adjusted for withdrawals of capital.

History: Laws 1993, ch. 280, 44.



Section 53-19-45 - Known claims against dissolved limited liability company.

53-19-45. Known claims against dissolved limited liability company.

A. A dissolved limited liability company may dispose of the known claims against it by filing articles of dissolution pursuant to Section 53-19-41 NMSA 1978 and following the procedure described in this section.

B. The dissolved limited liability company shall notify its known claimants in writing of the dissolution at any time after the effective date of dissolution. The written notice shall:

(1) describe information that must be included in a claim;

(2) provide a mailing address where a claim may be sent;

(3) state the deadline by which claims must be received by the limited liability company, which may not be earlier than the later of one hundred twenty days after the date on which the articles of dissolution were filed pursuant to Section 53-19-41 NMSA 1978 or, if the dissolution was not effective on such filing date, one hundred twenty days after the effective date of dissolution stated in the articles of dissolution;

(4) state that the claim shall be barred if not received by the deadline; and

(5) state the effective date that will apply to any rejection notice that the limited liability company may give upon receipt of any claim.

C. A claim against the dissolved limited liability company is barred:

(1) if a claimant who was given written notice pursuant to Subsection B of this section does not deliver the claim to the dissolved limited liability company by the deadline; or

(2) if a claimant whose claim was rejected in writing by the dissolved limited liability company does not commence a proceeding to enforce the claim within ninety days from the effective date of the rejection notice.

D. For purposes of this section, "claim" does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution.

History: Laws 1993, ch. 280, 45; 1995, ch. 213, 5.



Section 53-19-46 - Unknown claims against dissolved limited liability company.

53-19-46. Unknown claims against dissolved limited liability company.

A. A dissolved limited liability company may publish notice of its dissolution pursuant to this section and request that persons with claims against the limited liability company present them in accordance with the notice.

B. The notice shall:

(1) be published one time in a newspaper of general circulation in the county where the dissolved limited liability company's principal office or registered office is or was located;

(2) describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and

(3) state that a claim against the limited liability company shall be barred unless a proceeding to enforce the claim is commenced within three years after the publication of the notice.

C. If the dissolved limited liability company publishes a newspaper notice in accordance with Paragraph (1) of Subsection B of this section and files articles of dissolution pursuant to Section 53-19-41 NMSA 1978, the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved limited liability company within three years after the publication date of the newspaper notice:

(1) a claimant who did not receive written notice pursuant to provisions of Section 53-19-45 NMSA 1978;

(2) a claimant whose claim was timely delivered to the dissolved limited liability company but neither accepted nor rejected; and

(3) a claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.

D. A claim may be enforced under this section:

(1) against the dissolved limited liability company, to the extent of its undistributed assets; or

(2) if the assets have been distributed in winding up, against a member of the dissolved limited liability company to the extent of the lesser of his pro rata share of the claim and the fair market value of the assets of the limited liability company distributed to him in winding up, determined as of the times of such distributions; but a member's total liability for all claims pursuant to the provisions of this section shall not exceed the total fair market value of the assets distributed to him determined as of the date of distribution.

History: Laws 1993, ch. 280, 46; 1995, ch. 213, 6.



Section 53-19-47 - Laws governing foreign limited liability company.

53-19-47. Laws governing foreign limited liability company.

A. Subject to the constitution of New Mexico, the laws of the state or other jurisdiction under which a foreign limited liability company is organized shall govern its organization and internal affairs and the liability of its managers and members.

B. A foreign limited liability company may not be denied registration by reason of any difference between the laws of the state and other jurisdictions under which it was organized and the laws of New Mexico.

History: Laws 1993, ch. 280, 47.



Section 53-19-48 - Registration.

53-19-48. Registration.

Before transacting business in New Mexico, a foreign limited liability company shall register with the commission [secretary of state] by submitting an original signed application for registration as a foreign limited liability company, together with a copy, which may be a photocopy of the original after it was signed or a photocopy that is conformed to the original, executed by a person with authority to do so under the laws of the state or other jurisdiction of its organization and a certificate of good standing and compliance issued by the appropriate official of the state or jurisdiction under the laws of which the organization is organized, current within thirty days and that has not expired at time of receipt by the commission [secretary of state]. The application shall set forth:

A. the name of the foreign limited liability company and, if different, the name under which it proposes to transact business in New Mexico;

B. the state or other jurisdiction where the foreign limited liability company was organized and the date of its organization;

C. the name and address of a registered agent for service of process, which agent meets the requirements of Section 53-19-5 NMSA 1978, whose original, signed statement, together with a copy, which may be a photocopy of the original after it was signed or a photocopy that is conformed to the original, to the effect that such person accepts designation as the registered agent of the foreign limited liability company, shall be submitted with the application;

D. a statement that the secretary of state is appointed the agent of the foreign limited liability company for service of process if no agent has been appointed upon resignation of an already appointed registered agent or, if appointed, the agent's authority has been revoked or the agent cannot be found or served in the exercise of reasonable diligence;

E. the address of the office required to be maintained in the state or other jurisdiction of its organization by the laws of that state or jurisdiction or, if not so required, of the principal office of the foreign limited liability company;

F. a statement that the foreign limited liability company is a foreign limited liability company as defined in Section 53-19-2 NMSA 1978; and

G. the identity of persons in whom management of the foreign limited liability company is vested.

History: Laws 1993, ch. 280, 48; 2001, ch. 200, 76; 2003, ch. 318, 54.



Section 53-19-49 - Issuance of registration.

53-19-49. Issuance of registration.

If the commission [secretary of state] determines that the application for registration from a foreign limited liability company conforms to the provisions of the Limited Liability Company Act and all requisite fees have been paid, the commission [secretary of state] shall:

A. endorse on the signed original and each copy the word "filed" and the date of its acceptance for filing;

B. retain a signed original in the files of the commission [secretary of state]; and

C. return each copy to the person who delivered it to the commission [secretary of state] or to that person's representative.

History: Laws 1993, ch. 280, 49; 2003, ch. 318, 55.



Section 53-19-50 - Name.

53-19-50. Name.

A foreign limited liability company may register with the commission [secretary of state] under any name, whether or not it is the name under which it is registered in the state or other jurisdiction of organization, as long as the name could be registered by a domestic limited liability company pursuant to Section 3 [53-19-3 NMSA 1978] of the Limited Liability Company Act.

History: Laws 1993, ch. 280, 50.



Section 53-19-51 - Amended certificate of registration.

53-19-51. Amended certificate of registration.

A. The application for registration of a foreign limited liability company may be amended by filing an amended certificate of registration with the commission [secretary of state] signed by a person with authority to do so under the laws of the state or other jurisdiction of its organization. The application for an amended certificate of registration shall set forth:

(1) the name of the foreign limited liability company;

(2) the date the original application for registration was filed; and

(3) the amendment to the application for registration.

B. The application for registration may be amended in any way, so long as the application for registration as amended contains only provisions that, at the time of the amendment, may be lawfully contained in an application for registration.

C. An application for registration shall be amended to reflect any change in the identity of the persons in whom management of the foreign limited liability company is vested.

D. The requirements in respect to the form and contents of the application for amended certificate of registration, the manner of its execution, the filing of an original and copy with the commission [secretary of state], the issuance of an amended certificate of registration and the effect thereof, shall be the same as in the case of an original application for a certificate of registration. In addition to these requirements, the application shall be accompanied by an authenticated copy of the amended articles of organization.

History: Laws 1993, ch. 280, 51; 2001, ch. 200, 77.



Section 53-19-52 - Cancellation of registration.

53-19-52. Cancellation of registration.

A. A foreign limited liability company authorized to transact business in New Mexico may cancel its registration by application to the commission [secretary of state] for a certificate of cancellation. The application for cancellation shall set forth:

(1) the name of the foreign limited liability company and the state or other jurisdiction under the laws of which it is organized;

(2) that the foreign limited liability company is not transacting business in New Mexico;

(3) that the foreign limited liability company surrenders its registration to transact business in New Mexico;

(4) that the foreign limited liability company confirms the authority of its registered agent for service of process in New Mexico and consents that service of process in any action, suit or proceeding based upon any cause of action arising in New Mexico during the time the foreign limited liability company was authorized to transact business in New Mexico also may be made on such foreign limited liability company by service upon the secretary of state; and

(5) an address to which a person may mail a copy of any process against the foreign limited liability company.

B. The application for cancellation shall be in the form specified by the commission [secretary of state] and shall be executed for the foreign limited liability company by a person with authority to do so under the laws of the state or other jurisdiction of its organization, or, if the foreign limited liability company is in the hands of a receiver or trustee, by such receiver or trustee on behalf of the foreign limited liability company.

C. A cancellation does not terminate the authority of the secretary of state to accept service of process on the foreign limited liability company with respect to causes of action arising out of its having done business in New Mexico.

History: Laws 1993, ch. 280, 52.



Section 53-19-53 - Transaction of business without registration.

53-19-53. Transaction of business without registration.

A. A foreign limited liability company transacting business in New Mexico may not maintain an action, suit or proceeding in a court of New Mexico until it has registered in New Mexico.

B. The failure of a foreign limited liability company to register in New Mexico does not:

(1) impair the validity of any contract or act of the foreign limited liability company;

(2) affect the right of any other party to a contract to maintain any action, suit or proceeding on the contract; or

(3) prevent the foreign limited liability company from defending any action, suit or proceeding in any court of New Mexico.

C. A foreign limited liability company, by transacting business in New Mexico without registration, appoints the secretary of state as its agent for service of process with respect to causes of action arising out of the transaction of business in New Mexico.

D. A foreign limited liability company that transacts business in New Mexico without a valid registration shall be liable to New Mexico in an amount equal to all fees that would have been imposed by the Limited Liability Company Act on that foreign limited liability company for the years or parts of years during which it transacted business in New Mexico without registration, had it obtained such registration, filed all reports required by that act and paid all penalties imposed by that act. The attorney general may bring proceedings to recover all amounts due New Mexico under the provisions of this section.

E. A foreign limited liability company that transacts business in New Mexico without a valid registration shall be subject to a civil penalty not to exceed two hundred dollars ($200) per year or any part thereof during which business was transacted.

F. The civil penalty provided for in Subsection E of this section may be recovered in an action brought by the attorney general. Upon a finding by the court that a foreign limited liability company or any of its members or managers have transacted business in New Mexico in violation of the Limited Liability Company Act, the court shall issue, in addition to the imposition of a civil penalty, an injunction restraining further transaction of business by the foreign limited liability company and the further exercise of any limited liability company's rights and privileges in New Mexico. The foreign limited liability company shall be enjoined from transacting business in New Mexico until all civil penalties, plus any interest and court costs that the court may assess, have been paid and until the foreign limited liability company has otherwise complied with the provisions of the Limited Liability Company Act.

G. A member or manager of a foreign limited liability company is not liable for the debts and obligations of the limited liability company solely because such company transacted business in New Mexico without registration.

History: Laws 1993, ch. 280, 53.



Section 53-19-54 - Transactions not constituting transacting business.

53-19-54. Transactions not constituting transacting business.

A. The following activities of a foreign limited liability company, among others, do not constitute transacting business within the meaning of the Limited Liability Company Act:

(1) maintaining, defending or settling any proceeding;

(2) holding meetings of its members or carrying on any other activities concerning its internal affairs;

(3) maintaining bank accounts;

(4) maintaining offices or agencies for the transfer, exchange and registration of the foreign limited liability company's own securities or interests or appointing and maintaining trustees or depositories with respect to those securities or interests;

(5) selling through independent contractors;

(6) soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside New Mexico before they become contracts;

(7) creating as borrower or lender or acquiring indebtedness or mortgages or other security interests in real or personal property;

(8) securing or collecting debts or enforcing rights in property securing debts;

(9) investing in or acquiring, in transactions outside New Mexico, royalties and other nonoperating mineral interests; executing division orders, contracts of sale and other instruments incidental to the ownership of such nonoperating mineral interests; and, in general, owning, without more, real or personal property;

(10) conducting an isolated transaction that is completed within thirty days and that is not one in the course of repeated transactions of a like nature; or

(11) transacting business in interstate commerce.

B. A foreign limited liability company shall not be considered to be transacting business in New Mexico solely because it:

(1) owns a controlling interest in a corporation or a foreign corporation that transacts business in New Mexico;

(2) is a limited partner of a limited partnership or foreign limited partnership that is transacting business in New Mexico; or

(3) is a member or manager of a limited liability company or foreign limited liability company that is transacting business in New Mexico.

C. This section does not apply in determining the contracts or activities that may subject a foreign limited liability company to service of process or taxation in New Mexico or to regulation under any other law of New Mexico.

History: Laws 1993, ch. 280, 54.



Section 53-19-55 - Service of process.

53-19-55. Service of process.

Service of process in any action against a foreign limited liability company, whether or not registered in accordance with the provisions of the Limited Liability Company Act, shall be made in the manner prescribed by law and the New Mexico Rules of Civil Procedure.

History: Laws 1993, ch. 280, 55.



Section 53-19-56 - Action by attorney general.

53-19-56. Action by attorney general.

The attorney general may maintain an action to recover civil penalties and restrain a foreign limited liability company from transacting business in New Mexico in violation of the Limited Liability Company Act.

History: Laws 1993, ch. 280, 56.



Section 53-19-57 - Suits by and against the limited liability company.

53-19-57. Suits by and against the limited liability company.

Suits may be brought by or against a limited liability company in its own name.

History: Laws 1993, ch. 280, 57.



Section 53-19-58 - Authority to sue on behalf of limited liability company.

53-19-58. Authority to sue on behalf of limited liability company.

Except as otherwise provided in the articles of organization or an operating agreement, a suit on behalf of the limited liability company may be brought in the name of the limited liability company by:

A. any member of the limited liability company who is authorized to sue by the affirmative vote of members having a majority of the voting power of all members whose interests are not adverse to the interests of the limited liability company, whether or not the articles of organization or an operating agreement vests management of the limited liability company in one or more managers; or

B. in the case of a limited liability company whose articles of organization or an operating agreement vest management in one or more managers, any manager who is authorized to do so by the affirmative vote, approval or consent required by the provisions of Section 17 [53-19-17 NMSA 1978] of the Limited Liability Company Act; provided that in determining the required vote, approval or consent, the vote of any manager who has an interest in the outcome of the suit that is adverse to the interest of the limited liability company shall be excluded.

History: Laws 1993, ch. 280, 58.



Section 53-19-59 - Conversions and mergers; definitions.

53-19-59. Conversions and mergers; definitions.

As used in Sections 53-19-59 through 53-19-62.3 NMSA 1978:

A. "corporation" means an organization incorporated under the laws of New Mexico or a foreign corporation;

B. "general partner" means a partner in a partnership and a general partner in a limited partnership;

C. "limited partner" means a limited partner in a limited partnership;

D. "limited partnership" means a limited partnership created under the Uniform Limited Partnership Act [repealed], a predecessor law or comparable law of another jurisdiction;

E. "partner" includes a general partner and a limited partner;

F. "partnership" means a general partnership under the Uniform Partnership Act [54-1-47 NMSA 1978], a predecessor law or comparable law of another jurisdiction;

G. "partnership agreement" means an agreement among the partners concerning the partnership or limited partnership; and

H. "shareholder" means a shareholder in a corporation.

History: 1978 Comp., 53-19-59, enacted by Laws 1995, ch. 213, 7.



Section 53-19-60 - Conversions and mergers; conversion of corporation, partnership or limited partnership to limited liability company.

53-19-60. Conversions and mergers; conversion of corporation, partnership or limited partnership to limited liability company.

A. A corporation, partnership or limited partnership may be converted to a limited liability company pursuant to this section.

B. The terms and conditions of a conversion of a corporation, partnership or limited partnership to a limited liability company shall be approved in the manner specifically provided for by the document, instrument, agreement or other writing governing the internal affairs of the corporation, partnership or limited partnership concerning conversions or, in the absence of such a provision, by all of the shareholders or partners, as the case may be.

C. An agreement of conversion shall set forth the terms and conditions of the conversion of the owners' interests in the converting entity into interests in the converted entity or the cash or other consideration to be paid or delivered as a result of the conversion of the owners' interests or a combination of these.

D. After a conversion is approved pursuant to Subsection B of this section, the corporation, partnership or limited partnership being converted shall file articles of organization with the commission [secretary of state] that satisfy the requirements of Section 53-19-8 NMSA 1978 and a statement containing the items set forth below:

(1) a statement that the corporation or partnership was converted to a limited liability company from a corporation, partnership or limited partnership;

(2) its former name;

(3) a statement of the number of votes cast by the shareholders or partners entitled to vote for and against the conversion and, if the vote is less than unanimous, the number or percentage required to approve the conversion pursuant to Subsection B of this section; and

(4) in the case of a corporation or a limited partnership, a statement that the certificate of incorporation or certificate of limited partnership is to be canceled as of the date the conversion takes effect.

E. In the case of a corporation or a limited partnership, the filing of articles of organization pursuant to Subsection D of this section cancels its certificate of incorporation or certificate of limited partnership as of the date the conversion took effect.

F. A conversion takes effect when articles of organization are filed with the commission [secretary of state] or at any later date specified in the articles of organization.

G. A general partner who becomes a member of a limited liability company as a result of a conversion remains liable as a partner for an obligation incurred by the partnership or limited partnership before the conversion takes effect.

H. A general partner's liability for all obligations of the limited liability company incurred after the conversion takes effect is that of a member of the company. A limited partner who becomes a member as a result of a conversion remains liable only to the extent the limited partner was liable for an obligation incurred by the limited partnership before the conversion took effect.

History: 1978 Comp., 53-19-60, enacted by Laws 1995, ch. 213, 8; 2001, ch. 200, 78; 2003, ch. 318, 56.



Section 53-19-60.1 - Conversions and mergers; conversion of limited liability company to corporation, partnership or limited partnership.

53-19-60.1. Conversions and mergers; conversion of limited liability company to corporation, partnership or limited partnership.

A. A limited liability company may be converted to a corporation, partnership or limited partnership pursuant to this section.

B. The terms and conditions of a conversion of a limited liability company to a corporation, partnership or limited partnership shall be approved by the number or percentage of the members or managers specifically required for conversion in the operating agreement or, in absence of such a provision in the operating agreement, by all the members.

C. An agreement of conversion shall set forth the terms and conditions of the conversion of the members' interests in the limited liability company into interests in the corporation, partnership or limited partnership or the cash or other consideration to be paid or delivered as a result of the conversion of the members' interests, or a combination of these.

D. After a conversion is approved under Subsection B of this section, the limited liability company shall file with the commission [secretary of state], if the converted entity is a partnership, a statement containing the items set forth below, if the converted entity is a corporation, articles of incorporation and a statement containing the items set forth below and, if the converted entity is a limited partnership, a certificate of limited partnership and a statement containing the items set forth below:

(1) a statement that the corporation, partnership or limited partnership was converted from a limited liability company;

(2) the former name of the limited liability company;

(3) a statement of the number of votes cast by the members or managers entitled to vote for and against the conversion and, if the vote is other than a unanimous vote of the members, the number or percentage of members or managers required to approve the conversion under Subsection B of this section; and

(4) a statement that the articles of organization of the limited liability company are to be canceled as of the date the conversion takes effect.

E. The filing of articles of incorporation for a corporation, a statement for a partnership or a certificate of limited partnership for a limited partnership resulting from a conversion pursuant to this section, cancels the articles of organization of the limited liability company as of the date the conversion takes effect.

F. A conversion takes effect when articles of incorporation, a certificate of limited partnership or statement required if the converted entity is a partnership, are filed with the commission [secretary of state] or at any later date specified in the filed document.

History: 1978 Comp., 53-19-60.1, enacted by Laws 2001, ch. 200, 79; 2003, ch. 318, 57.



Section 53-19-61 - Conversions and mergers; effect of conversion.

53-19-61. Conversions and mergers; effect of conversion.

A. A corporation, partnership, limited liability company or limited partnership that has been converted pursuant to Section 53-19-60 or 53-19-60.1 NMSA 1978 is for all purposes the same entity that existed before the conversion.

B. When a conversion takes effect:

(1) all property owned by the converting entity is vested in the converted entity;

(2) all debts, liabilities and other obligations of the converting entity continue as obligations of the converted entity;

(3) an action or proceeding pending by or against the converting entity may be continued as if the conversion had not occurred;

(4) except as prohibited by other law, all of the rights, privileges, immunities, powers and purposes of the converting entity are vested in the converted entity; and

(5) except as otherwise provided in the agreement of conversion under Subsection C of Section 53-19-60 NMSA 1978, all of the owners of the converting entity continue as owners of the converted entity.

History: 1978 Comp., 53-19-61, enacted by Laws 1995, ch. 213, 9; 2001, ch. 200, 80.



Section 53-19-62 - Conversions and merger of entities.

53-19-62. Conversions and merger of entities.

A. Pursuant to a plan of merger approved under Subsection C of this section, a limited liability company may be merged with or into one or more limited liability companies, foreign limited liability companies, corporations, foreign corporations, partnerships, foreign partnerships, limited partnerships, foreign limited partnerships or other domestic or foreign entities.

B. A plan of merger shall set forth:

(1) the name of each entity that is a party to the merger;

(2) the name of the surviving entity into which the other entities will merge;

(3) the type of organization of the surviving entity;

(4) the terms and conditions of the merger;

(5) the manner and basis for converting the interests of each party to the merger into interests or obligations of the surviving entity or into money or other property in whole or in part; and

(6) the street address of the surviving entity's principal place of business.

C. A plan of merger shall be approved:

(1) in the case of a limited liability company that is a party to the merger, by the members representing the percentage of voting power of all members specified in the operating agreement for approval of mergers, but not fewer than the members holding a majority of the voting power of all members or, if provision is not made in the operating agreement, by all the members;

(2) in the case of a foreign limited liability company that is a party to the merger, by the vote required for approval of a merger by the law of the state or foreign jurisdiction in which the foreign limited liability company is organized;

(3) in the case of a partnership or domestic limited partnership that is a party to the merger, by the vote required for approval of a conversion under Subsection B of Section 53-19-60 NMSA 1978; and

(4) in the case of any other entities that are parties to the merger, by the vote required for approval of a merger by the law of this state or of the other state or foreign jurisdiction in which the entity is organized and, in the absence of such a requirement, by all the owners of interests in the entity.

D. After a plan of merger is approved and before the merger takes effect, the plan may be amended or abandoned as provided in the plan.

E. The merger is effective upon the filing of the articles of merger with the commission [secretary of state] or at such later date as the articles may provide.

History: 1978 Comp., 53-19-62, enacted by Laws 1995, ch. 213, 10; 2003, ch. 318, 58.



Section 53-19-62.1 - Conversion and mergers; articles of merger.

53-19-62.1. Conversion and mergers; articles of merger.

A. After approval of the plan of merger under Subsection C of Section 53-19-62 NMSA 1978, unless the merger is abandoned under Subsection D of Section 53-19-62 NMSA 1978, articles of merger must be signed on behalf of each limited liability company and other entity that is a party to the merger and delivered to the commission [secretary of state] for filing. The articles must set forth:

(1) the name and jurisdiction of formation or organization of each of the limited liability companies and other entities that are parties to the merger;

(2) for each limited liability company that is to merge, the date its articles of organization were filed with the commission [secretary of state];

(3) that a plan of merger has been approved and signed by each limited liability company and other entity that is to merge;

(4) the name and address of the surviving limited liability company or other surviving entity;

(5) the effective date of the merger;

(6) if a limited liability company is the surviving entity, such changes in its articles of organization as are necessary by reason of the merger;

(7) if a party to a merger is a foreign limited liability company, the jurisdiction and date of filing of its initial articles of organization and the date when its application for authority was filed with the commission [secretary of state] or, if an application has not been filed, a statement to that effect; and

(8) if the surviving entity is not a limited liability company, an agreement that the surviving entity may be served with process in this state in any action or proceeding for the enforcement of any liability or obligation of any limited liability company previously subject to suit in this state that is to merge, and for the enforcement, as provided in the Limited Liability Company Act, of the right of members of any limited liability company to receive payment for their interest against the surviving entity.

B. If a foreign limited liability company is the surviving entity of a merger, it may not do business in this state until an application for that authority is filed with the commission [secretary of state].

C. The surviving limited liability company or other entity shall furnish a copy of the plan of merger, on request and without cost, to any member of any limited liability company or any person holding an interest in any other entity that is to merge.

D. Articles of merger operate as an amendment to the limited liability company's articles of organization.

History: 1978 Comp., 53-19-62.1, enacted by Laws 1995, ch. 213, 11.



Section 53-19-62.2 - Conversions and mergers; effect of merger.

53-19-62.2. Conversions and mergers; effect of merger.

A. When a merger takes effect:

(1) the separate existence of each limited liability company and other entity that is a party to the merger, other than the surviving entity, terminates;

(2) all property owned by each of the limited liability companies and other entities that are party to the merger vests in the surviving entity;

(3) all debts, liabilities and other obligations of each limited liability company and other entity that is party to the merger become the obligations of the surviving entity;

(4) an action or proceeding pending by or against a limited liability company or other party to a merger may be continued as if the merger had not occurred or the surviving entity may be sustained as a party to the action or proceeding; and

(5) except as prohibited by other law, all the rights, privileges, immunities, powers and purposes of every limited liability company and other entity that is a party to a merger become vested in the surviving entity.

B. The commission [secretary of state] is an agent for service of process in an action or proceeding against the surviving foreign entity to enforce an obligation of any party to a merger if the surviving foreign entity fails to appoint or maintain an agent designated for service of process in this state or the agent for service of process cannot with reasonable diligence be found at the designated office. Upon receipt of process, the commission [secretary of state] shall send a copy of the process by registered or certified mail, return receipt requested, to the surviving entity at the address set forth in the articles of merger. Service is effected under this subsection at the earliest of:

(1) the date the company receives the process, notice or demand;

(2) the date shown on the return receipt, if signed on behalf of the company; or

(3) five days after its deposit in the mail, if mailed postpaid and correctly addressed.

C. A member of the surviving limited liability company is liable for all obligations of a party to the merger for which the member was personally liable before the merger.

D. Unless otherwise agreed, a merger of a limited liability company that is not the surviving entity in the merger does not require the limited liability company to wind up its business under the Limited Liability Company Act or to pay its liability and distribute its assets pursuant to the Limited Liability Company Act.

E. Articles of merger serve as articles of dissolution for a limited liability company that is not the surviving entity in the merger.

History: 1978 Comp., 53-19-62.2, enacted by Laws 1995, ch. 213, 12.



Section 53-19-62.3 - Conversion and mergers; non-exclusivity.

53-19-62.3. Conversion and mergers; non-exclusivity.

Sections 53-19-59 through 53-19-62.2 NMSA 1978 do not preclude an entity from being converted or merged under other law.

History: 1978 Comp., 53-19-62.3, enacted by Laws 1995, ch. 213, 13.



Section 53-19-63 - Filing, service and copying fees.

53-19-63. Filing, service and copying fees.

The secretary of state shall charge and collect:

A. for filing the original articles of organization and issuing a certificate of organization, fifty dollars ($50.00);

B. for filing amended or restated articles of merger and issuing a certificate of amended or restated articles, fifty dollars ($50.00);

C. for filing articles of merger, conversion or consolidation and issuing a certificate of consolidation, one hundred dollars ($100);

D. for filing articles of dissolution or revocation of dissolution, twenty-five dollars ($25.00);

E. for issuing a certificate for any purpose not otherwise specified, twenty-five dollars ($25.00);

F. for furnishing written information on any limited liability company, twenty-five dollars ($25.00);

G. for providing from the secretary's records any document or instrument, ten dollars ($10.00), and twenty-five dollars ($25.00) for certification of documents or instruments;

H. for accepting an application for reservation of a name or for filing a notice of the transfer of any name reservation, twenty dollars ($20.00);

I. for filing a statement of change of address of registered office or registered agent, or both, twenty dollars ($20.00);

J. for filing an agent's statement of change of address of registered agent, twenty dollars ($20.00);

K. for issuing a registration to a foreign limited liability company, one hundred dollars ($100);

L. for filing an amendment of the registration of a foreign limited liability company, fifty dollars ($50.00); and

M. for filing an application for cancellation of registration of a foreign limited liability company and issuing a certificate of cancellation, twenty-five dollars ($25.00).

History: Laws 1993, ch. 280, 63; 1995, ch. 213, 14; 2001, ch. 200, 81; 2003, ch. 318, 59; 2015, ch. 66, 11.



Section 53-19-64 - Execution by judicial act.

53-19-64. Execution by judicial act.

Any person who is adversely affected by the failure or refusal of any person to execute or file any articles or other document to be filed pursuant to the Limited Liability Company Act may petition the court in the county where the registered office of the limited liability company is located or, if no such address is on file with the commission [secretary of state], in Santa Fe county, to direct the execution and filing of the articles or other document. If the court finds that it is proper for the articles or other document to be executed and filed and that there has been failure or refusal to execute and file such articles or other documents, it shall order the commission [secretary of state] to file the appropriate articles or other document.

History: Laws 1993, ch. 280, 64.



Section 53-19-65 - Rules of construction.

53-19-65. Rules of construction.

A. It is the policy of the Limited Liability Company Act to give maximum effect to the principle of freedom of contract and to the enforceability of operating agreements of limited liability companies.

B. Unless displaced by particular provisions of the Limited Liability Company Act, the principles of law and equity supplement that act, including such principles applicable to corporations and their owners.

C. Rules that statutes in derogation of the common law are to be strictly construed shall have no application to the Limited Liability Company Act.

D. The Limited Liability Company Act shall not be construed so as to impair the obligations of any contract existing when that act goes into effect nor affect any action or proceedings begun or rights accrued before that act takes effect.

History: Laws 1993, ch. 280, 65.



Section 53-19-66 - Powers of commission secretary of state.

53-19-66. Powers of commission [secretary of state].

The commission [secretary of state] has the power and authority reasonably necessary to enable it to administer the Limited Liability Company Act efficiently and to perform the duties therein imposed upon it.

History: Laws 1993, ch. 280, 66.



Section 53-19-66.1 - Administrative revocation.

53-19-66.1. Administrative revocation.

A limited liability company may be revoked by the commission [secretary of state] if:

A. the limited liability company has failed for a period of thirty days to appoint and maintain a registered agent as required by the Limited Liability Company Act; or

B. the limited liability company has failed for a period of thirty days, after change of its registered office or registered agent, to file in the office of the commission [secretary of state] a statement of the change as required by the Limited Liability Company Act.

History: Laws 2001, ch. 200, 74.



Section 53-19-66.2 - Reinstatement following administrative revocation.

53-19-66.2. Reinstatement following administrative revocation.

A. A limited liability company administratively revoked pursuant to the Limited Liability Company Act may apply to the commission [secretary of state] for reinstatement within two years after the effective date of revocation. The application must:

(1) recite the name of the limited liability company and the effective date of its administrative revocation;

(2) state that the ground or grounds for revocation either did not exist or have been eliminated; and

(3) state that the limited liability company's name satisfies the requirements of Section 53-19-3 NMSA 1978.

B. If the commission [secretary of state] determines that the application contains the information required by Subsection A of this section and that the information is correct, it shall cancel the certificate of revocation and prepare a certificate of reinstatement that recites its determination and the effective date of reinstatement, file the original of the certificate and serve a copy on the limited liability company.

C. When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative revocation and the limited liability company resumes carrying on its business as if the administrative revocation had never occurred.

History: Laws 2001, ch. 200, 75.



Section 53-19-67 - Appeal from commission secretary of state.

53-19-67. Appeal from commission [secretary of state].

If the commission [secretary of state] fails to approve any articles of organization, articles of amendment, articles of merger or consolidation or articles of dissolution or any other document required or permitted by the Limited Liability Company Act to be approved by the commission [secretary of state] before it is filed in its office, it shall, within fifteen working days after the delivery thereof to it, give written notice of its disapproval to the person delivering the same, specifying the reasons therefor. From the disapproval, the person may appeal to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: Laws 1993, ch. 280, 67; 1998, ch. 55, 50; 1999, ch. 265, 53.



Section 53-19-68 - Issuance of certificate of good standing and compliance.

53-19-68. Issuance of certificate of good standing and compliance.

The commission [secretary of state] may issue a certificate of good standing and compliance for a limited liability company or foreign limited liability company registered to transact business in New Mexico. If the person requesting the issuance of any such certificate is the limited liability company which is the subject of the certificate, the commission [secretary of state] may require that all fees due at the time of the request be paid before such certificate is issued.

History: Laws 1993, ch. 280, 68.



Section 53-19-69 - Certificates and certified copies to be received in evidence.

53-19-69. Certificates and certified copies to be received in evidence.

All certificates issued by the commission [secretary of state] in accordance with the provisions of the Limited Liability Company Act and all copies of documents filed in its office in accordance with the provisions of the Limited Liability Company Act, when certified by it, shall be taken and received in all courts, public offices and official bodies as prima facie evidence of the facts therein stated, and may be filed and recorded with the respective county clerks. A certificate by the commission [secretary of state] under its seal as to the existence or nonexistence of the facts relating to limited liability companies or foreign limited liability companies shall be taken and received in all courts, public offices and official bodies as prima facie evidence of the existence or nonexistence of the facts therein stated.

History: Laws 1993, ch. 280, 69.



Section 53-19-70 - Forms furnished by the commission secretary of state.

53-19-70. Forms furnished by the commission [secretary of state].

Forms for all documents to be filed in the office of the commission [secretary of state] may be furnished by the commission [secretary of state] on request therefor, but the use thereof, unless otherwise specifically prescribed by law, is not mandatory.

History: Laws 1993, ch. 280, 70.



Section 53-19-71 - Application to existing limited liability companies.

53-19-71. Application to existing limited liability companies.

The provisions of the Limited Liability Company Act apply to all existing foreign limited liability companies which have obtained a certificate of authority to transact business in New Mexico issued pursuant to provisions of the Business Corporation Act [Chapter 53, Articles 11 through 18 NMSA 1978]. Any such limited liability company shall reapply for registration under the Limited Liability Company Act. The commission [secretary of state] shall have authority to revoke upon reasonable prior written notice any certificate of authority to transact business in New Mexico which was issued pursuant to provisions of the Business Corporation Act prior to the effective date of the Limited Liability Company Act.

History: Laws 1993, ch. 280, 71.



Section 53-19-72 - Application to foreign and interstate commerce.

53-19-72. Application to foreign and interstate commerce.

The provisions of the Limited Liability Company Act apply to commerce with foreign nations and among the several states only insofar as permitted under the provisions of the constitution of the United States.

History: Laws 1993, ch. 280, 72.



Section 53-19-73 - Reservation of power.

53-19-73. Reservation of power.

The legislature reserves power to amend, repeal or modify all or any part of the Limited Liability Company Act at any time and such changes shall be binding upon all limited liability companies and foreign limited liability companies subject to the provisions of the Limited Liability Company Act.

History: Laws 1993, ch. 280, 73.



Section 53-19-74 - Commission's secretary of state’s retention of records.

53-19-74. Commission's [secretary of state s] retention of records.

The commission [secretary of state] shall provide, pursuant to the provisions of the Public Records Act [Chapter 14, Article 3 NMSA 1978], for the retention, storage and destruction of any documents filed with the commission [secretary of state].

History: Laws 1993, ch. 280, 74.






Article 20 - Foreign Business Trust Administration

Section 53-20-1 - Short title.

53-20-1. Short title.

Chapter 53, Article 20 NMSA 1978 may be cited as the "Foreign Business Trust Registration Act".

History: Laws 2001, ch. 200, 83; 2015, ch. 66, 12.



Section 53-20-2 - Definitions.

53-20-2. Definitions.

As used in the Foreign Business Trust Registration Act:

A. "business trust" means an entity engaged in a trade or business that is created by a declaration of trust that transfers property to trustees, to be held and managed by them for the benefit of persons holding certificates representing the beneficial interest in the trust estate and assets; and

B. "foreign business trust" means a business trust formed under the laws of a state other than New Mexico.

History: Laws 2001, ch. 200, 84.



Section 53-20-3 - Certificate of authority; necessity to obtain to transact business; what constitutes not transacting business.

53-20-3. Certificate of authority; necessity to obtain to transact business; what constitutes not transacting business.

A. A foreign business trust shall not transact business in this state unless it first obtains a certificate of authority from the public regulation commission [secretary of state]. A foreign business trust is not entitled to obtain a certificate of authority to transact a business in this state that it is not permitted to transact in the state or country in which it was created.

B. The following activities do not constitute transacting business within the meaning of Subsection A of this section:

(1) maintaining, defending or effecting the settlement of an action, suit or administrative or arbitration proceeding, or effecting the settlement of claims or disputes;

(2) maintaining bank accounts;

(3) maintaining offices or agencies for the transfer, exchange and registration of its securities, or appointing and maintaining trustees or depositories with relation to its securities;

(4) soliciting or procuring orders when the orders require acceptance outside of this state before becoming binding contracts;

(5) transacting business in interstate commerce;

(6) holding meetings of the board of trustees or holders of beneficial interest or carrying on other activities concerning internal affairs;

(7) selling through independent contractors;

(8) creating or procuring indebtedness, mortgages and security interests in real and personal property;

(9) conducting an isolated transaction that is completed within a period of thirty days and not in the course of a number of repeated transactions of a similar nature;

(10) securing or collecting debts or enforcing mortgages and security interests in property securing the debts; or

(11) owning without more, real or personal property.

History: Laws 2001, ch. 200, 85.



Section 53-20-4 - Name of foreign business trust.

53-20-4. Name of foreign business trust.

A. The name of a foreign business trust set forth in its certificate of trust shall be distinguishable from the name shown in the records of the public regulation commission [secretary of state] of any corporation, limited partnership, limited liability company, investment trust or limited liability partnership reserved, registered, formed or organized under the laws of New Mexico or qualified to do business or registered as a foreign corporation, foreign limited partnership, foreign limited liability company, foreign investment trust or foreign limited liability partnership in New Mexico; except that a foreign business trust may register under any name that is not distinguishable from the name shown in the records of the commission [secretary of state] of a domestic or foreign corporation, limited partnership, limited liability company, investment trust or limited liability partnership reserved, registered, formed or organized under the laws of New Mexico if the foreign business trust has the written consent of the other entity to use the name and if the written consent is filed with the commission [secretary of state].

B. The name of a foreign business trust set forth in its certificate of trust may contain the name of a beneficial owner, a trustee or any other person.

C. The name of a foreign business trust set forth in its certificate of trust may contain the following words: "company", "association", "club", "foundation", "fund", "institute", "society", "union", "syndicate", "limited" or "trust" or abbreviations of similar import.

D. The exclusive right to the use of a name may be reserved by a foreign business trust in accordance with the Business Corporation Act [Chapter 53, Articles 11 to 18 NMSA 1978].

History: Laws 2001, ch. 200, 86.



Section 53-20-5 - Prohibited change of name; penalties.

53-20-5. Prohibited change of name; penalties.

If a foreign business trust authorized to transact business in this state changes its name to one under which a certificate of authority would not be granted to it on application therefor, the certificate of authority of the foreign business trust shall be suspended, and it shall not thereafter transact business in this state until it changes its name to a name that is available to it under the laws of this state and obtains a certificate of correction or amendment.

History: Laws 2001, ch. 200, 87.



Section 53-20-6 - Application for certificate of authority.

53-20-6. Application for certificate of authority.

A. A foreign business trust, in order to obtain a certificate of authority to transact business in New Mexico, shall make application to the secretary of state. The application shall set forth:

(1) the name of the foreign business trust and, if different, the name under which it proposes to transact business in New Mexico;

(2) the date of declaration of trust;

(3) the address of the principal office of the foreign business trust in the state or country under the laws of which it is organized;

(4) the address of the registered office of the foreign business trust in New Mexico, the name of its registered agent in New Mexico at that address and an acceptance of the appointment signed by the agent appointed; and

(5) the purposes of the foreign business trust that it proposes to pursue in the transaction of business in New Mexico.

B. The application shall be made on forms prescribed and furnished by the secretary of state or on forms containing substantially the same information as forms prescribed by the secretary and shall be executed by a person with authority to do so under the laws of the state or jurisdiction of its formation.

C. A foreign business trust shall deliver with the completed application a certificate of good standing and compliance issued by the appropriate official of the state or country having custody of trust records under the laws of which the trust is created, that is current within thirty days and that has not expired by the time of receipt by the secretary.

History: Laws 2001, ch. 200, 88; 2003, ch. 318, 60; 2015, ch. 66, 13.



Section 53-20-7 - Issuance of certificate of authority.

53-20-7. Issuance of certificate of authority.

A. If the public regulation commission [secretary of state] finds that the application for a certificate of authority meets the requirements of the Foreign Business Trust Registration Act and the requisite fees have been paid, it shall:

(1) endorse on the original the word "filed" and the month, day and year of the filing;

(2) file in its office the original of the application; and

(3) issue a certificate of authority to transact business in this state to which it shall affix a copy of the application.

B. The certificate of authority, together with a copy of the application affixed to it, shall be returned by the public regulation commission [secretary of state] to the business trust or its representative.

History: Laws 2001, ch. 200, 89.



Section 53-20-8 - Changes and amendments.

53-20-8. Changes and amendments.

If a statement in the application for certificate of authority of a foreign business trust was false when made or any arrangements or other facts described have changed, making the application inaccurate in any respect, the foreign business trust shall promptly file with the public regulation commission [secretary of state] a certificate, signed by an authorized person, correcting the statement, together with the fee required by Section 98 [99] [53-20-17 NMSA 1978] of the Foreign Business Trust Registration Act.

History: Laws 2001, ch. 200, 90.



Section 53-20-9 - Registered office and registered agent; requirement of maintenance in state.

53-20-9. Registered office and registered agent; requirement of maintenance in state.

A foreign business trust authorized to transact business in this state shall have and continuously maintain in this state:

A. a registered office, which may be the same as its place of business in this state; and

B. a registered agent, which may be either an individual resident in this state whose business office is identical with the registered office, or a domestic or foreign corporation, limited partnership, limited liability company, limited liability partnership or investment trust authorized to transact business in this state, having a business office identical with the registered office of the foreign business trust.

History: Laws 2001, ch. 200, 91.



Section 53-20-10 - Registered office and registered agent; change; resignation of registered agent.

53-20-10. Registered office and registered agent; change; resignation of registered agent.

A. A foreign business trust authorized to transact business in this state may change its registered office or change its registered agent, or both, upon filing with the public regulation commission [secretary of state] a statement setting forth:

(1) the name of the foreign business trust;

(2) the address of its registered office;

(3) if the address of its registered office is changed, the address to which it is to be changed;

(4) the name of the foreign business trust's registered agent;

(5) if its registered agent is changed, the name of the successor registered agent;

(6) a statement that the address of its registered office and the address of the business office of its registered agent, as changed, will be identical; and

(7) that the change was authorized by resolution duly adopted by its trustees.

B. The statement shall be executed by the foreign business trust by an authorized person and delivered to the public regulation commission [secretary of state]. If the commission [secretary of state] finds that the statement meets the requirements of this section, it shall file the statement, and, when filed, the change of address of the registered office or the appointment of the new registered agent, or both, shall become effective. A registered agent of a foreign business trust may resign as registered agent by filing a written notice of resignation with the commission [secretary of state], and the commission [secretary of state] shall mail immediately a copy of the notice to the foreign business trust at its principal office in the state or country under the laws of which it is organized. The appointment of the agent terminates upon the expiration of thirty days after receipt of the notice by the commission [secretary of state].

C. If a registered agent changes the street address of the registered agent's business office, the registered agent may change the street address of the registered office of any foreign business trust for which the registered agent is the registered agent by notifying the foreign business trust in writing of the change and signing, either manually or in facsimile, and delivering to the public regulation commission [secretary of state] for filing a statement that complies with the requirements of this section but need not be responsive to Paragraph (5) of Subsection A of this section and recites that the foreign business trust has been notified of the change.

History: Laws 2001, ch. 200, 92; 2003, ch. 318, 61.



Section 53-20-11 - Service of process.

53-20-11. Service of process.

A. The registered agent appointed by a foreign business trust authorized to transact business in this state shall be an agent of the foreign business trust upon whom may be served any process, notice or demand required or permitted by law to be served upon the foreign business trust.

B. A foreign business trust may be served by registered or certified mail, return receipt requested, addressed to a trustee of the foreign business trust at its principal office shown on its application for a certificate of authority if the foreign business trust:

(1) has no registered agent or its registered agent cannot be served with reasonable diligence;

(2) has withdrawn from transacting business in New Mexico; or

(3) has had its certificate of authority revoked.

C. Service is perfected under Subsection B of this section at the earliest of:

(1) the date the foreign business trust receives the mail;

(2) the date shown on the return receipt, if signed on behalf of the foreign business trust; or

(3) five days after its deposit in the United States mail, if mailed postpaid and correctly addressed.

D. This section does not prescribe the only means, or necessarily the required means, of serving a foreign business trust described in Subsection B of this section.

History: Laws 2001, ch. 200, 93.



Section 53-20-12 - Certificate of withdrawal; application and filing.

53-20-12. Certificate of withdrawal; application and filing.

A. A foreign business trust authorized to transact business in this state may withdraw from this state upon obtaining from the public regulation commission [secretary of state] a certificate of withdrawal. To obtain the certificate, the foreign business trust shall deliver to the commission [secretary of state] an application for withdrawal. The application shall set forth:

(1) the name of the foreign business and the state or country under the laws of which it is organized;

(2) that the foreign business trust is not transacting business in this state;

(3) that the foreign business trust surrenders its authority to transact business in this state;

(4) that the foreign business trust revokes the authority of its registered agent in this state to accept service of process and consents that service of process in an action, suit or proceeding based on a cause of action arising in this state during the time the foreign business trust was authorized to transact business in this state may thereafter be made on the foreign business trust by service on the secretary of state;

(5) an address to which the secretary of state may mail a copy of any process against the foreign business trust served on the secretary of state;

(6) a commitment to notify the commission [secretary of state] in the future of any change in its mailing address; and

(7) additional information necessary or appropriate to enable the commission [secretary of state] to determine and assess any unpaid fees or taxes payable by the foreign business trust.

B. The application for withdrawal shall be made on forms prescribed and furnished by the public regulation commission [secretary of state] or on forms containing substantially the same information as forms prescribed by the commission [secretary of state] and shall be executed by the trust by an authorized person, or if the foreign business trust is in the hands of a receiver or trustee, by the receiver or trustee.

History: Laws 2001, ch. 200, 94; 2003, ch. 318, 62.



Section 53-20-13 - Certificate of withdrawal; issuance.

53-20-13. Certificate of withdrawal; issuance.

A. An application of a foreign business trust for withdrawal shall be delivered to the public regulation commission [secretary of state]. If the commission [secretary of state] finds that the application meets the requirements of the Foreign Business Trust Registration Act, when all fees and taxes prescribed by law have been paid it shall:

(1) endorse on the application the word "filed" and the month, day and year of the filing;

(2) file the application in its office; and

(3) issue a certificate of withdrawal.

B. The certificate of withdrawal, together with a copy of the application for withdrawal affixed thereto by the public regulation commission [secretary of state], shall be returned to the foreign business trust or its representative. Upon the issuance of the certificate of withdrawal, the authority of the foreign business trust to transact business in this state shall cease.

History: Laws 2001, ch. 200, 95.



Section 53-20-14 - Certificate of authority; revocation; causes.

53-20-14. Certificate of authority; revocation; causes.

A. The certificate of authority of a foreign business trust to transact business in this state may be revoked by the public regulation commission [secretary of state] pursuant to this section when:

(1) the foreign business trust has failed to pay any fees prescribed by law when they become due and payable;

(2) the foreign business trust has failed to appoint and maintain a registered agent in this state;

(3) the foreign business trust has failed, after change of its registered office or registered agent, to file with the commission [secretary of state] a statement of the change as required by law; or

(4) a misrepresentation has been made of any material matter in an application, report, affidavit or other document submitted by such foreign business trust pursuant to law.

B. No certificate of authority of a foreign business trust shall be revoked by the public regulation commission [secretary of state] unless:

(1) it has given the foreign business trust not less than sixty days' prior notice of revocation by mail addressed to its registered office in this state; and

(2) the foreign business trust prior to revocation fails to pay fees or taxes owed, file the required statement of change of registered agent or registered office or correct the misrepresentation.

History: Laws 2001, ch. 200, 96.



Section 53-20-15 - Certificate of authority; revocation procedure.

53-20-15. Certificate of authority; revocation procedure.

A. Upon revoking a certificate of authority of a foreign business trust, the public regulation commission [secretary of state] shall:

(1) issue a certificate of revocation in duplicate;

(2) file one of the certificates in its office; and

(3) mail to the foreign business trust at its registered office in this state a notice of the revocation accompanied by the other certificate.

B. Upon issuance of the certificate of revocation, the authority of the foreign business trust to transact business in this state ceases.

History: Laws 2001, ch. 200, 97.



Section 53-20-16 - Consequences of transacting business without authority.

53-20-16. Consequences of transacting business without authority.

A. A foreign business trust transacting business in this state without a certificate of authority may not maintain a proceeding in any court in this state until it obtains a certificate of authority.

B. The successor to a foreign business trust that transacted business in this state without a certificate of authority and the assignee of a cause of action arising out of that business may not maintain a proceeding based on that cause of action in any court in this state until the foreign business trust or its successor obtains a certificate of authority.

C. A court may stay a proceeding commenced by a foreign business trust, its successor or assignee until it determines whether the foreign business trust or its successor requires a certificate of authority. If it so determines, the court may further stay a proceeding until the foreign business trust or its successor obtains a certificate.

D. A foreign business trust is liable for a civil penalty of ten dollars ($10.00) for each day, but not to exceed a total of one thousand dollars ($1,000) for each year it transacts business in this state without a certificate of authority. The attorney general may enforce the civil liability imposed pursuant to this subsection.

E. The failure of a foreign business trust to obtain a certificate of authority does not impair the validity of any contract or act of the foreign business trust or prevent it from defending any action, suit or proceeding in any court of this state.

History: Laws 2001, ch. 200, 98.



Section 53-20-17 - Fees.

53-20-17. Fees.

The secretary of state shall charge and collect from a foreign business trust for:

A. filing a statement of change of address of registered office or change of registered agent, or both, twenty-five dollars ($25.00);

B. filing an application of a foreign business trust for a certificate of authority to transact business in this state and issuing a certificate of authority, two hundred fifty dollars ($250);

C. filing an agent's statement of change of address of registered agent, twenty-five dollars ($25.00);

D. filing a certificate of correction or amendment of a foreign business trust authorized to transact business in this state, fifty dollars ($50.00);

E. filing an application for withdrawal of a foreign business trust and issuing a certificate of withdrawal, twenty-five dollars ($25.00);

F. filing any other statement of a foreign business trust, twenty-five dollars ($25.00);

G. for furnishing a copy of any document, instrument or paper relating to a foreign business trust, ten dollars ($10.00); and

H. for furnishing a certified copy of any documents, instruments or papers relating to a foreign business trust, twenty-five dollars ($25.00).

History: Laws 2001, ch. 200, 99; 2003, ch. 318, 63; 2015, ch. 66, 14.









Chapter 54 - Partnerships

Article 1 - Uniform Partnerships

Section 54-1-47 - Insurance or financial responsibility of registered limited liability partnerships.

54-1-47. Insurance or financial responsibility of registered limited liability partnerships.

A. A registered limited liability partnership shall carry at least five hundred thousand dollars ($500,000) per occurrence and one million dollars ($1,000,000) in the aggregate per year of liability insurance, beyond the amount of any applicable deductible, covering the partnership for errors, omissions, negligence, wrongful acts, misconduct and malpractice for which the liability of partners is limited by Section 54-1A-306 NMSA 1978. Such an insurance policy may contain reasonable provisions with respect to policy periods, deductibles, territory, claims, conditions, exclusions and other usual matters.

B. If a registered limited liability partnership is in substantial compliance with the requirements of Subsection A of this section, the requirements of this section shall not be admissible or in any way be made known to a jury in determining an issue of liability for or extent of the debt or obligation or damages in question.

C. A registered limited liability partnership is considered to be in substantial compliance with Subsection A of this section if the partnership provides an amount of funds equal to the amount of insurance required by that subsection specifically designated and segregated for the satisfaction of judgments against the partnership or its partners based on errors, omissions, negligence, wrongful acts, misconduct and malpractice for which liability is limited by Section 54-1A-306 NMSA 1978 as follows:

(1) a deposit in trust or bank escrow or cash, bank certificates of deposit or United States treasury obligations; or

(2) a bank letter of credit or insurance company surety bond.

History: 1978 Comp., 54-1-47, enacted by Laws 1995, ch. 185, 12; 1998, ch. 31, 1.






Article 1A - Uniform Partnerships

Article 1 - General Provisions.

Section 54-1A-101 - Definitions.

54-1A-101. Definitions.

As used in the Uniform Partnership Act (1994) [54-1A-1202 NMSA 1978]:

(1) "business" includes every trade, occupation and profession;

(2) "debtor in bankruptcy" means a person who is the subject of:

(i) an order for relief under Title 11 of the United States Code or a comparable order under a successor statute of general application; or

(ii) a comparable order under federal, state or foreign law governing insolvency;

(3) "distribution" means a transfer of money or other property from a partnership to a partner in the partner's capacity as a partner or to the partner's transferee;

(4) "foreign limited liability partnership" means a partnership that is formed under laws other than the laws of this state and has the status of a limited liability partnership under those laws;

(5) "limited liability partnership" means a partnership that has filed a statement of qualification under Section 54-1A-1001 NMSA 1978 and does not have a similar statement in effect in any other jurisdiction;

(6) "partnership" means an association of two or more persons to carry on as co-owners a business for profit formed under Section 54-1A-202 NMSA 1978, predecessor law, or comparable law of another jurisdiction, and includes a registered limited liability partnership;

(7) "partnership agreement" means the agreement, whether written, oral or implied, among the partners concerning the partnership, including amendments to the partnership agreement;

(8) "partnership at will" means a partnership in which the partners have not agreed to remain partners until the expiration of a definite term or the completion of a particular undertaking;

(9) "partnership interest" or "partner's interest in the partnership" means all of a partner's interests in the partnership, including the partner's transferable interest and all management and other rights;

(10) "person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency or instrumentality or any other legal or commercial entity;

(11) "property" means all property, real, personal or mixed, tangible or intangible, or any interest therein;

(12) "state" means a state of the United States, the District of Columbia, the commonwealth of Puerto Rico or any territory or insular possession subject to the jurisdiction of the United States;

(13) "statement" means a statement of partnership authority under Section 54-1A-303 NMSA 1978, a statement of denial under Section 54-1A-304 NMSA 1978, a statement of dissociation under Section 54-1A-704 NMSA 1978, a statement of dissolution under Section 54-1A-805 NMSA 1978, a statement of merger under Section 54-1A-907 NMSA 1978, a statement of qualification under Section 54-1A-1001 NMSA 1978, a statement of foreign qualification under Section 54-1A-1102 NMSA 1978 or an amendment or cancellation of any of the foregoing; and

(14) "transfer" includes an assignment, conveyance, lease, mortgage, deed and encumbrance.

History: Laws 1996, ch. 53, 101; 1997, ch. 76, 1.



Section 54-1A-102 - Knowledge and notice.

54-1A-102. Knowledge and notice.

(a) A person knows a fact if the person has actual knowledge of it.

(b) A person has notice of a fact if the person:

(1) knows of it;

(2) has received a notification of it; or

(3) has reason to know it exists from all of the facts known to the person at the time in question.

(c) A person notifies or gives a notification to another by taking steps reasonably required to inform the other person in ordinary course, whether or not the other person learns of it.

(d) A person receives a notification when the notification:

(1) comes to the person's attention; or

(2) is duly delivered at the person's place of business or at any other place held out by the person as a place for receiving communications.

(e) Except as otherwise provided in Subsection (f), a person other than an individual knows, has notice or receives a notification of a fact for purposes of a particular transaction when the individual conducting the transaction knows, has notice or receives a notification of the fact, or in any event when the fact would have been brought to the individual's attention, if the person had exercised reasonable diligence. The person exercises reasonable diligence if it maintains reasonable routines for communicating significant information to the individual conducting the transaction and there is reasonable compliance with the routines. Reasonable diligence does not require an individual acting for the person to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

(f) A partner's knowledge, notice or receipt of a notification of a fact relating to the partnership is effective immediately as knowledge by, notice to or receipt of a notification by the partnership, except in the case of a fraud on the partnership committed by or with the consent of that partner.

History: Laws 1996, ch. 53, 102.



Section 54-1A-103 - Effect of partnership agreement; nonwaivable provisions.

54-1A-103. Effect of partnership agreement; nonwaivable provisions.

(a) Except as otherwise provided in Subsection (b) of this section, relations among the partners and between the partners and the partnership are governed by the partnership agreement. To the extent the partnership agreement does not otherwise provide, the Uniform Partnership Act (1994) [54-1A-101 to 54-1A-1206 NMSA 1978] governs relations among the partners and between the partners and the partnership.

(b) The partnership agreement may not:

(1) vary the rights and duties under Section 54-1A-105 NMSA 1978, except to eliminate the duty to provide copies of statements to all of the partners;

(2) unreasonably restrict the right of access to books and records under Section 54-1A-403(b) NMSA 1978;

(3) eliminate the duty of loyalty under Section 54-1A-404(b) or 54-1A-603(b)(3) NMSA 1978, but:

(i) the partnership agreement may identify specific types or categories of activities that do not violate the duty of loyalty, if not manifestly unreasonable; or

(ii) all of the partners or a number or percentage specified in the partnership agreement may authorize or ratify, after full disclosure of all material facts, a specific act or transaction that would violate the duty of loyalty;

(4) unreasonably reduce the duty of care under Section 54-1A-404(c) or 54-1A-603(b)(3) NMSA 1978;

(5) eliminate the obligation of good faith and fair dealing under Section 54-1A-404(d) NMSA 1978, but the partnership agreement may prescribe the standards by which the performance of the obligation is to be measured, if the standards are not manifestly unreasonable;

(6) vary the power to dissociate as a partner under Section 54-1A-602(a) NMSA 1978, except to require the notice under Section 54-1A-601(1) NMSA 1978 to be in writing;

(7) vary the right of a court to expel a partner in the events specified in Section 54-1A-601(5) NMSA 1978;

(8) vary the requirement to wind up the partnership business in cases specified in Section 54-1A-801(4), (5) or (6) NMSA 1978;

(9) vary the law applicable to a limited liability partnership under Section 54-1A-106(b) NMSA 1978; or

(10) restrict rights of third parties under the Uniform Partnership Act (1994).

History: Laws 1996, ch. 53, 103; 1997, ch. 76, 2.



Section 54-1A-104 - Supplemental principles of law.

54-1A-104. Supplemental principles of law.

(a) Unless displaced by particular provisions of the Uniform Partnership Act (1994) [54-1A-1202 NMSA 1978], the principles of law and equity supplement that act.

(b) If an obligation to pay interest arises under the Uniform Partnership Act (1994) and the rate is not specified, the rate is that specified in Section 56-8-4 NMSA 1978.

History: Laws 1996, ch. 53, 104.



Section 54-1A-105 - Execution, filing and recording of statements.

54-1A-105. Execution, filing and recording of statements.

(a) A statement may be filed in the office of the secretary of state. A certified copy of a statement that is filed in an office in another state may be filed in the office of the secretary of state. Either filing has the effect provided in the Uniform Partnership Act (1994) [54-1A-1202 NMSA 1978] with respect to partnership property located in or transactions that occur in this state.

(b) A certified copy of a statement that has been filed in the office of the secretary of state and recorded in the office for recording transfers of real property has the effect provided for recorded statements in the Uniform Partnership Act (1994). A recorded statement that is not a certified copy of a statement filed in the office of the secretary of state does not have the effect provided for recorded statements in that act.

(c) A statement filed by a partnership must be executed by at least two partners. Other statements must be executed by a partner or other person authorized by the Uniform Partnership Act (1994). An individual who executes a statement as, or on behalf of, a partner or other person named as a partner in a statement shall personally declare under penalty of perjury that the contents of the statement are accurate.

(d) A person authorized by the Uniform Partnership Act (1994) to file a statement may amend or cancel the statement by filing an amendment or cancellation that names the partnership, identifies the statement and states the substance of the amendment or cancellation.

(e) A person who files a statement pursuant to this section shall promptly send a copy of the statement to every nonfiling partner and to any other person named as a partner in the statement. Failure to send a copy of a statement to a partner or other person does not limit the effectiveness of the statement as to a person not a partner.

(f) The secretary of state may collect a fee for filing or providing a certified copy of a statement. The officer responsible for recording transfers of real property may collect a fee for recording a statement.

History: Laws 1996, ch. 53, 105.



Section 54-1A-106 - Governing law.

54-1A-106. Governing law.

(a) Except as otherwise provided in Subsection (b) of this section, the law of the jurisdiction in which a partnership has its chief executive office governs the relations among the partners and the partnership.

(b) The law of this state governs relations among the partners and between the partners and the partnership and the liability of partners for an obligation of a limited liability partnership.

History: Laws 1996, ch. 53, 106; 1997, ch. 76, 3.



Section 54-1A-107 - Partnership subject to amendment or repeal of the Uniform Partnership Act .

54-1A-107. Partnership subject to amendment or repeal of the Uniform Partnership Act

A partnership governed by the Uniform Partnership Act (1994) [54-1A-1202 NMSA 1978] is subject to any amendment to or repeal of that act.

History: Laws 1996, ch. 53, 107.






Article 2 - Nature of Partnership.

Section 54-1A-202 - Formation of partnership.

54-1A-202. Formation of partnership.

(a) Except as otherwise provided in Subsection (b), the association of two or more persons to carry on as co-owners a business for profit forms a partnership, whether or not the persons intend to form a partnership.

(b) An association formed under a statute other than the Uniform Partnership Act (1994) [54-1A-101 to 54-1A-1206 NMSA 1978], a predecessor statute or a comparable statute of another jurisdiction is not a partnership under that act.

(c) In determining whether a partnership is formed, the following rules apply:

(1) joint tenancy, tenancy in common, tenancy by the entireties, joint property, common property or part ownership does not by itself establish a partnership, even if the co-owners share profits made by the use of the property;

(2) the sharing of gross returns does not by itself establish a partnership, even if the persons sharing them have a joint or common right or interest in property from which the returns are derived; and

(3) a person who receives a share of the profits of a business is presumed to be a partner in the business, unless the profits were received in payment:

(i) of a debt by installments or otherwise;

(ii) for services as an independent contractor or of wages or other compensation to an employee;

(iii) of rent;

(iv) of an annuity or other retirement or health benefit to a beneficiary, representative or designee of a deceased or retired partner;

(v) of interest or other charge on a loan, even if the amount of payment varies with the profits of the business, including a direct or indirect present or future ownership of the collateral, or rights to income, proceeds or increase in value derived from the collateral; or

(vi) for the sale of the goodwill of a business or other property by installments or otherwise.

History: Laws 1996, ch. 53, 202.



Section 54-1A-203 - Partnership property.

54-1A-203. Partnership property.

Property acquired by a partnership is property of the partnership and not of the partners individually.

History: Laws 1996, ch. 53, 203.



Section 54-1A-204 - When property is partnership property.

54-1A-204. When property is partnership property.

(a) Property is partnership property if acquired in the name of:

(1) the partnership; or

(2) one or more partners with an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership but without an indication of the name of the partnership.

(b) Property is acquired in the name of the partnership by a transfer to:

(1) the partnership in its name; or

(2) one or more partners in their capacity as partners in the partnership, if the name of the partnership is indicated in the instrument transferring title to the property.

(c) Property is presumed to be partnership property if purchased with partnership assets, even if not acquired in the name of the partnership or of one or more partners with an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership.

(d) Property acquired in the name of one or more of the partners, without an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership and without use of partnership assets, is presumed to be separate property, even if used for partnership purposes.

History: Laws 1996, ch. 53, 204.






Article 3 - Relations of Partners to Persons Dealing with Partnership.

Section 54-1A-302 - Transfer of partnership property.

54-1A-302. Transfer of partnership property.

(a) Partnership property may be transferred as follows:

(1) subject to the effect of a statement of partnership authority under Section 303 [54-1A-303 NMSA 1978], partnership property held in the name of the partnership may be transferred by an instrument of transfer executed by a partner in the partnership name;

(2) partnership property held in the name of one or more partners with an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, but without an indication of the name of the partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held; and

(3) partnership property held in the name of one or more persons other than the partnership, without an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held.

(b) A partnership may recover partnership property from a transferee only if it proves that execution of the instrument of initial transfer did not bind the partnership under Section 301 [54-1A-301 NMSA 1978] and:

(1) as to a subsequent transferee who gave value for property transferred under Subsection (a)(1) and (2), proves that the subsequent transferee knew or had received a notification that the person who executed the instrument of initial transfer lacked authority to bind the partnership; or

(2) as to a transferee who gave value for property transferred under Subsection (a)(3), proves that the transferee knew or had received a notification that the property was partnership property and that the person who executed the instrument of initial transfer lacked authority to bind the partnership.

(c) A partnership may not recover partnership property from a subsequent transferee if the partnership would not have been entitled to recover the property, under Subsection (b), from any earlier transferee of the property.

(d) If a person holds all of the partners' interests in the partnership, all of the partnership property vests in that person. The person may execute a document in the name of the partnership to evidence vesting of the property in that person and may file or record the document.

History: Laws 1996, ch. 53, 302.



Section 54-1A-303 - Statement of partnership authority.

54-1A-303. Statement of partnership authority.

(a) A partnership may file a statement of partnership authority which:

(1) must include:

(i) the name of the partnership;

(ii) the street address of its chief executive office and of one office in this state, if there is one;

(iii) the names and mailing addresses of all of the partners or of an agent appointed and maintained by the partnership for the purpose of Subsection (b); and

(iv) the names of the partners authorized to execute an instrument transferring real property held in the name of the partnership; and

(2) may state the authority, or limitations on the authority, of some or all of the partners to enter into other transactions on behalf of the partnership and any other matter.

(b) If a statement of partnership authority names an agent, the agent shall maintain a list of the names and mailing addresses of all of the partners and make it available to any person on request for good cause shown.

(c) If a filed statement of partnership authority is executed pursuant to Section 105(c) [54-1A-105(c) NMSA 1978] and states the name of the partnership but does not contain all of the other information required by Subsection (a), the statement nevertheless operates with respect to a person not a partner as provided in Subsections (d) and (e).

(d) Except as otherwise provided in Subsection (g), a filed statement of partnership authority supplements the authority of a partner to enter into transactions on behalf of the partnership as follows:

(1) except for transfers of real property, a grant of authority contained in a filed statement of partnership authority is conclusive in favor of a person who gives value without knowledge to the contrary, so long as and to the extent that a limitation on that authority is not then contained in another filed statement. A filed cancellation of a limitation on authority revives the previous grant of authority; and

(2) a grant of authority to transfer real property held in the name of the partnership contained in a certified copy of a filed statement of partnership authority recorded in the office for recording transfers of that real property is conclusive in favor of a person who gives value without knowledge to the contrary, so long as and to the extent that a certified copy of a filed statement containing a limitation on that authority is not then of record in the office for recording transfers of that real property. The recording in the office for recording transfers of that real property of a certified copy of a filed cancellation of a limitation on authority revives the previous grant of authority.

(e) A person not a partner is deemed to know of a limitation on the authority of a partner to transfer real property held in the name of the partnership if a certified copy of the filed statement containing the limitation on authority is of record in the office for recording transfers of that real property.

(f) Except as otherwise provided in Subsections (d) and (e) and Sections 704 [54-1A-704 NMSA 1978] and 805 [54-1A-805 NMSA 1978], a person not a partner is not deemed to know of a limitation on the authority of a partner merely because the limitation is contained in a filed statement.

(g) Unless earlier canceled, a filed statement of partnership authority is canceled by operation of law five years after the date on which the statement, or the most recent amendment, was filed with the secretary of state.

History: Laws 1996, ch. 53, 303.



Section 54-1A-304 - Statement of denial.

54-1A-304. Statement of denial.

A partner or other person named as a partner in a filed statement of partnership authority or in a list maintained by an agent pursuant to Section 303(b) [54-1A-303(b) NMSA 1978] may file a statement of denial stating the name of the partnership and the fact that is being denied, which may include denial of a person's authority or status as a partner. A statement of denial is a limitation on authority as provided in Section 303(d) and (e) [54-1A-303(d) and (e) NMSA 1978].

History: Laws 1996, ch. 53, 304.



Section 54-1A-305 - Partnership liable for partner's actionable conduct.

54-1A-305. Partnership liable for partner's actionable conduct.

(a) A partnership is liable for loss or injury caused to a person, or for a penalty incurred, as a result of a wrongful act or omission, or other actionable conduct, of a partner acting in the ordinary course of business of the partnership or with authority of the partnership.

(b) If, in the course of the partnership's business or while acting with the authority of the partnership, a partner receives or causes the partnership to receive money or property of a person not a partner, and the money or property is misapplied by a partner, the partnership is liable for the loss.

History: Laws 1996, ch. 53, 305.



Section 54-1A-306 - Partner's liability.

54-1A-306. Partner's liability.

(a) Except as otherwise provided in Subsections (b) and (c) of this section, all partners are liable jointly and severally for all obligations of the partnership unless otherwise agreed by the claimant or provided by law.

(b) A person admitted as a partner into an existing partnership is not personally liable for any partnership obligation incurred before the person's admission as a partner.

(c) An obligation of a partnership incurred while the partnership is a limited liability partnership, whether arising in contract, tort or otherwise, is solely the obligation of the partnership. A partner is not personally liable, directly or indirectly, by way of contribution, indemnification or otherwise, for such an obligation solely by reason of being or so acting as a partner. This subsection applies notwithstanding anything inconsistent in the partnership agreement that existed immediately before the vote required to become a limited liability partnership under Section 54-1A-1001(b) NMSA 1978.

(d) Subsection (c) of this section shall not affect the liability of a partner in a registered limited liability partnership for the partner's own tort, including any omission, negligence, wrongful act, misconduct or malpractice, or that of any person under the partner's direct supervision and control.

(e) A partner in a registered limited liability partnership is not a proper party to a proceeding by or against a registered limited liability partnership, the object of which is to recover damages or enforce the obligations arising out of any tort, including omissions, negligence, wrongful acts, misconduct or malpractice, of the type described in Subsection (c) of this section unless such partner is personally liable under Subsection (d) of this section.

History: Laws 1996, ch. 53, 306; 1997, ch. 76, 5.



Section 54-1A-307 - Actions by and against partnership and partners.

54-1A-307. Actions by and against partnership and partners.

(a) A partnership may sue and be sued in the name of the partnership.

(b) An action may be brought against the partnership and, to the extent not inconsistent with Section 54-1A-306 NMSA 1978, any or all of the partners in the same action or in separate actions.

(c) A judgment against a partnership is not by itself a judgment against a partner. A judgment against a partnership may not be satisfied from a partner's assets unless there is also a judgment against the partner.

(d) A judgment creditor of a partner may not levy execution against the assets of the partner to satisfy a judgment based on a claim against the partnership unless the partner is personally liable for the claim under Section 54-1A-306 NMSA 1978 and:

(1) a judgment based on the same claim has been obtained against the partnership and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(2) the partnership is a debtor in bankruptcy;

(3) the partner has agreed that the creditor need not exhaust partnership assets;

(4) a court grants permission to the judgment creditor to levy execution against the assets of a partner based on a finding that partnership assets subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of partnership assets is excessively burdensome, or that the grant of permission is an appropriate exercise of the court's equitable powers; or

(5) liability is imposed on the partner by law or contract independent of the existence of the partnership.

(e) This section applies to any partnership liability or obligation resulting from a representation by a partner or purported partner under Section 54-1A-308 NMSA 1978.

History: Laws 1996, ch. 53, 307; 1997, ch. 76, 6.



Section 54-1A-308 - Liability of purported partner.

54-1A-308. Liability of purported partner.

(a) If a person, by words or conduct, purports to be a partner, or consents to being represented by another as a partner, in a partnership or with one or more persons not partners, the purported partner is liable to a person to whom the representation is made, if that person, relying on the representation, enters into a transaction with the actual or purported partnership. If the representation, either by the purported partner or by a person with the purported partner's consent, is made in a public manner, the purported partner is liable to a person who relies upon the purported partnership even if the purported partner is not aware of being held out as a partner to the claimant. If partnership liability results, the purported partner is liable with respect to that liability as if the purported partner were a partner. If no partnership liability results, the purported partner is liable with respect to that liability jointly and severally with any other person consenting to the representation.

(b) If a person is thus represented to be a partner in an existing partnership, or with one or more persons not partners, the purported partner is an agent of persons consenting to the representation to bind them to the same extent and in the same manner as if the purported partner were a partner, with respect to persons who enter into transactions in reliance upon the representation. If all of the partners of the existing partnership consent to the representation, a partnership act or obligation results. If fewer than all of the partners of the existing partnership consent to the representation, the person acting and the partners consenting to the representation are jointly and severally liable.

(c) A person is not liable as a partner merely because the person is named by another in a statement of partnership authority.

(d) A person does not continue to be liable as a partner merely because of a failure to file a statement of dissociation or to amend a statement of partnership authority to indicate the partner's dissociation from the partnership.

(e) Except as otherwise provided in Subsections (a) and (b), persons who are not partners as to each other are not liable as partners to other persons.

History: Laws 1996, ch. 53, 308.






Article 4 - Relations of Partners to Each Other and to Partnership.

Section 54-1A-402 - Distributions in kind.

54-1A-402. Distributions in kind.

A partner has no right to receive, and may not be required to accept, a distribution in kind.

History: Laws 1996, ch. 53, 402.



Section 54-1A-403 - Partner's rights and duties with respect to information.

54-1A-403. Partner's rights and duties with respect to information.

(a) A partnership shall keep its books and records, if any, at its chief executive office.

(b) A partnership shall provide partners and their agents and attorneys access to its books and records. It shall provide former partners and their agents and attorneys access to books and records pertaining to the period during which they were partners. The right of access provides the opportunity to inspect and copy books and records during ordinary business hours. A partnership may impose a reasonable charge, covering the costs of labor and material, for copies of documents furnished.

(c) Each partner and the partnership shall furnish to a partner, and to the legal representative of a deceased partner or partner under legal disability:

(1) without demand, any information concerning the partnership's business and affairs reasonably required for the proper exercise of the partner's rights and duties under the partnership agreement or the Uniform Partnership Act (1994) [54-1A-101 to 54-1A-1206 NMSA 1978]; and

(2) on demand, any other information concerning the partnership's business and affairs, except to the extent the demand or the information demanded is unreasonable or otherwise improper under the circumstances.

History: Laws 1996, ch. 53, 403.



Section 54-1A-404 - General standards of partner's conduct.

54-1A-404. General standards of partner's conduct.

(a) The only fiduciary duties a partner owes to the partnership and the other partners are the duty of loyalty and the duty of care set forth in Subsections (b) and (c).

(b) A partner's duty of loyalty to the partnership and the other partners is limited to the following:

(1) to account to the partnership and hold as trustee for it any property, profit or benefit derived by the partner in the conduct and winding up of the partnership business or derived from a use by the partner of partnership property, including the appropriation of a partnership opportunity;

(2) to refrain from dealing with the partnership in the conduct or winding up of the partnership business as or on behalf of a party having an interest adverse to the partnership; and

(3) to refrain from competing with the partnership in the conduct of the partnership business before the dissolution of the partnership.

(c) A partner's duty of care to the partnership and the other partners in the conduct and winding up of the partnership business is limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct or a knowing violation of law.

(d) A partner shall discharge the duties to the partnership and the other partners under the Uniform Partnership Act (1994) [54-1A-1202 NMSA 1978] or under the partnership agreement and exercise any rights consistently with the obligation of good faith and fair dealing.

(e) A partner does not violate a duty or obligation under the Uniform Partnership Act (1994) or under the partnership agreement merely because the partner's conduct furthers the partner's own interest.

(f) A partner may lend money to and transact other business with the partnership, and as to each loan or transaction, the rights and obligations of the partner are the same as those of a person who is not a partner, subject to other applicable law.

(g) This section applies to a person winding up the partnership business as the personal or legal representative of the last surviving partner as if the person were a partner.

History: Laws 1996, ch. 53, 404.



Section 54-1A-405 - Actions by partnership and partners.

54-1A-405. Actions by partnership and partners.

(a) A partnership may maintain an action against a partner for a breach of the partnership agreement, or for the violation of a duty to the partnership, causing harm to the partnership.

(b) A partner may maintain an action against the partnership or another partner for legal or equitable relief, with or without an accounting as to partnership business, to:

(1) enforce the partner's rights under the partnership agreement;

(2) enforce the partner's rights under the Uniform Partnership Act (1994) [54-1A-101 to 54-1A-1206 NMSA 1978], including:

(i) the partner's rights under Section 401 [54-1A-401 NMSA 1978], 403 [54-1A-403 NMSA 1978] or 404 [54-1A-404 NMSA 1978];

(ii) the partner's right on dissociation to have the partner's interest in the partnership purchased pursuant to Section 701 [54-1A-701 NMSA 1978] or enforce any other right under Article 6 or 7; or

(iii) the partner's right to compel a dissolution and winding up of the partnership business under Section 801 [54-1A-801 NMSA 1978] or enforce any other right under Article 8; or

(3) enforce the rights and otherwise protect the interests of the partner, including rights and interests arising independently of the partnership relationship.

(c) The accrual of, and any time limitation on, a right of action for a remedy under this section is governed by other law. A right to an accounting upon a dissolution and winding up does not revive a claim barred by law.

History: Laws 1996, ch. 53, 405.



Section 54-1A-406 - Continuation of partnership beyond definite term or particular undertaking.

54-1A-406. Continuation of partnership beyond definite term or particular undertaking.

(a) If a partnership for a definite term or particular undertaking is continued, without an express agreement, after the expiration of the term or completion of the undertaking, the rights and duties of the partners remain the same as they were at the expiration or completion, so far as is consistent with a partnership at will.

(b) If the partners, or those of them who habitually acted in the business during the term or undertaking, continue the business without any settlement or liquidation of the partnership, they are presumed to have agreed that the partnership will continue.

History: Laws 1996, ch. 53, 406.






Article 5 - Transferees and Creditors of Partner.

Section 54-1A-502 - Partner's transferable interest in partnership.

54-1A-502. Partner's transferable interest in partnership.

The only transferable interest of a partner in the partnership is the partner's share of the profits and losses of the partnership and the partner's right to receive distributions. The interest is personal property.

History: Laws 1996, ch. 53, 502.



Section 54-1A-503 - Transfer of partner's transferable interest.

54-1A-503. Transfer of partner's transferable interest.

(a) A transfer, in whole or in part, of a partner's transferable interest in the partnership:

(1) is permissible;

(2) does not by itself cause the partner's dissociation or a dissolution and winding up of the partnership business; and

(3) does not, as against the other partners or the partnership, entitle the transferee, during the continuance of the partnership, to participate in the management or conduct of the partnership business, to require access to information concerning partnership transactions or to inspect or copy the partnership books or records.

(b) A transferee of a partner's transferable interest in the partnership has a right:

(1) to receive, in accordance with the transfer, distributions to which the transferor would otherwise be entitled;

(2) to receive upon the dissolution and winding up of the partnership business, in accordance with the transfer, the net amount otherwise distributable to the transferor; and

(3) to seek under Section 801(6) [54-1A-801(6) NMSA 1978] a judicial determination that it is equitable to wind up the partnership business.

(c) In a dissolution and winding up, a transferee is entitled to an account of partnership transactions only from the date of the latest account agreed to by all of the partners.

(d) Upon transfer, the transferor retains the rights and duties of a partner other than the interest in distributions transferred.

(e) A partnership need not give effect to a transferee's rights under this section until it has notice of the transfer.

(f) A transfer of a partner's transferable interest in the partnership in violation of a restriction on transfer contained in the partnership agreement is ineffective as to a person having notice of the restriction at the time of transfer.

History: Laws 1996, ch. 53, 503.



Section 54-1A-504 - Partner's transferable interest subject to charging order.

54-1A-504. Partner's transferable interest subject to charging order.

(a) On application by a judgment creditor of a partner or of a partner's transferee, a court having jurisdiction may charge the transferable interest of the judgment debtor to satisfy the judgment. The court may appoint a receiver of the share of the distributions due or to become due to the judgment debtor in respect of the partnership and make all other orders, directions, accounts and inquiries the judgment debtor might have made or which the circumstances of the case may require.

(b) A charging order constitutes a lien on the judgment debtor's transferable interest in the partnership. The court may order a foreclosure of the interest subject to the charging order at any time. The purchaser at the foreclosure sale has the rights of a transferee.

(c) At any time before foreclosure, an interest charged may be redeemed:

(1) by the judgment debtor;

(2) with property other than partnership property, by one or more of the other partners; or

(3) with partnership property, by one or more of the other partners with the consent of all of the partners whose interests are not so charged.

(d) The Uniform Partnership Act (1994) [54-1A-1202 NMSA 1978] does not deprive a partner of a right under exemption laws with respect to the partner's interest in the partnership.

(e) This section provides the exclusive remedy by which a judgment creditor of a partner or partner's transferee may satisfy a judgment out of the judgment debtor's transferable interest in the partnership.

History: Laws 1996, ch. 53, 504.






Article 6 - Partner's Dissociation.

Section 54-1A-602 - Partner's power to dissociate; wrongful dissociation.

54-1A-602. Partner's power to dissociate; wrongful dissociation.

(a) A partner has the power to dissociate at any time, rightfully or wrongfully, by express will pursuant to Section 601(1) [54-1A-601(1) NMSA 1978].

(b) A partner's dissociation is wrongful only if:

(1) it is in breach of an express provision of the partnership agreement; or

(2) in the case of a partnership for a definite term or particular undertaking, before the expiration of the term or the completion of the undertaking:

(i) the partner withdraws by express will, unless the withdrawal follows within ninety days after another partner's dissociation by death or otherwise under Section 601(6) through (10) [54-1A-601(6) through (10) NMSA 1978] or wrongful dissociation under Section 602(b) [54-1A-602(b) NMSA 1978];

(ii) the partner is expelled by judicial determination under Section 601(5) [54-1A-601(5) NMSA 1978];

(iii) the partner is dissociated by becoming a debtor in bankruptcy; or

(iv) in the case of a partner who is not an individual, trust other than a business trust or estate, the partner is expelled or otherwise dissociated because it willfully dissolved or terminated.

(c) A partner who wrongfully dissociates is liable to the partnership and to the other partners for damages caused by the dissociation. The liability is in addition to any other obligation of the partner to the partnership or to the other partners.

History: Laws 1996, ch. 53, 602.



Section 54-1A-603 - Effect of partner's dissociation.

54-1A-603. Effect of partner's dissociation.

(a) If a partner's dissociation results in a dissolution and winding up of the partnership business, Article 8 applies; otherwise, Article 7 applies.

(b) Upon a partner's dissociation:

(1) the partner's right to participate in the management and conduct of the partnership business terminates, except as otherwise provided in Section 803 [54-1A-803 NMSA 1978];

(2) the partner's duty of loyalty under Section 404(b)(3) [54-1A-404(b)(3) NMSA 1978] terminates; and

(3) the partner's duty of loyalty under Section 404(b)(1) and (2) [54-1A-404(b)(1) and (2) NMSA 1978] and duty of care under Section 404(c) [54-1A-404(c) NMSA 1978] continue only with regard to matters arising and events occurring before the partner's dissociation, unless the partner participates in winding up the partnership's business pursuant to Section 803.

History: Laws 1996, ch. 53, 603.






Article 7 - Partner's Dissociation When Business Not Wound Up.

Section 54-1A-702 - Dissociated partner's power to bind and liability to partnership.

54-1A-702. Dissociated partner's power to bind and liability to partnership.

(a) For two years after a partner dissociates without resulting in a dissolution and winding up of the partnership business, the partnership, including a surviving partnership under Article 9, is bound by an act of the dissociated partner which would have bound the partnership under Section 301 [54-1A-301 NMSA 1978] before dissociation only if at the time of entering into the transaction the other party:

(1) reasonably believed that the dissociated partner was then a partner;

(2) did not have notice of the partner's dissociation; and

(3) is not deemed to have had knowledge under Section 303(e) [54-1A-303(e) NMSA 1978] or notice under Section 704(c) [54-1A-704(c) NMSA 1978].

(b) A dissociated partner is liable to the partnership for any damage caused to the partnership arising from an obligation incurred by the dissociated partner after dissociation for which the partnership is liable under Subsection (a).

History: Laws 1996, ch. 53, 702.



Section 54-1A-703 - Dissociated partner's liability to other persons.

54-1A-703. Dissociated partner's liability to other persons.

(a) A partner's dissociation does not of itself discharge the partner's liability for a partnership obligation incurred before dissociation. A dissociated partner is not liable for a partnership obligation incurred after dissociation, except as otherwise provided in Subsection (b) of this section.

(b) A partner who dissociates without resulting in a dissolution and winding up of the partnership business is liable as a partner to the other party in a transaction entered into by the partnership, or a surviving partnership under Article 9 of the Uniform Partnership Act (1994), within two years after the partner's dissociation, only if the partner is liable for the obligation under Section 54-1A-306 NMSA 1978 and at the time of entering into the transaction the other party:

(1) reasonably believed that the dissociated partner was then a partner;

(2) did not have notice of the partner's dissociation; and

(3) is not deemed to have had knowledge under Section 54-1A-303(e) NMSA 1978 or notice under Section 54-1A-704(c) NMSA 1978.

(c) By agreement with the partnership creditor and the partners continuing the business, a dissociated partner may be released from liability for a partnership obligation.

(d) A dissociated partner is released from liability for a partnership obligation if a partnership creditor, with notice of the partner's dissociation but without the partner's consent, agrees to a material alteration in the nature or time of payment of a partnership obligation.

History: Laws 1996, ch. 53, 703; 1997, ch. 76, 7.



Section 54-1A-704 - Statement of dissociation.

54-1A-704. Statement of dissociation.

(a) A dissociated partner or the partnership may file a statement of dissociation stating the name of the partnership and that the partner is dissociated from the partnership.

(b) A statement of dissociation is a limitation on the authority of a dissociated partner for the purposes of Section 303(d) and (e) [54-1A-303(d) and (e) NMSA 1978].

(c) For the purposes of Sections 702(a)(3) [54-1A-702(a)(3) NMSA 1978] and 703(b)(3) [54-1A-703(b)(3) NMSA 1978], a person not a partner is deemed to have notice of the dissociation ninety days after the statement of dissociation is filed.

History: Laws 1996, ch. 53, 704.



Section 54-1A-705 - Continued use of partnership name.

54-1A-705. Continued use of partnership name.

Continued use of a partnership name, or a dissociated partner's name as part thereof, by partners continuing the business does not of itself make the dissociated partner liable for an obligation of the partners or the partnership continuing the business.

History: Laws 1996, ch. 53, 705.






Article 8 - Winding Up Partnership Business.

Section 54-1A-802 - Partnership continues after dissolution.

54-1A-802. Partnership continues after dissolution.

(a) Subject to Subsection (b), a partnership continues after dissolution only for the purpose of winding up its business. The partnership is terminated when the winding up of its business is completed.

(b) At any time after the dissolution of a partnership and before the winding up of its business is completed, all of the partners, including any dissociating partner other than a wrongfully dissociating partner, may waive the right to have the partnership's business wound up and the partnership terminated. In that event:

(1) the partnership resumes carrying on its business as if dissolution had never occurred, and any liability incurred by the partnership or a partner after the dissolution and before the waiver is determined as if dissolution had never occurred; and

(2) the rights of a third party accruing under Section 804(1) [54-1A-804(1) NMSA 1978] or arising out of conduct in reliance on the dissolution before the third party knew or received a notification of the waiver may not be adversely affected.

History: Laws 1996, ch. 53, 802.



Section 54-1A-803 - Right to wind up partnership business.

54-1A-803. Right to wind up partnership business.

(a) After dissolution, a partner who has not wrongfully dissociated may participate in winding up the partnership's business, but on application of any partner, partner's legal representative or transferee, the district court, for good cause shown, may order judicial supervision of the winding up.

(b) The legal representative of the last surviving partner may wind up a partnership's business.

(c) A person winding up a partnership's business may preserve the partnership business or property as a going concern for a reasonable time, prosecute and defend actions and proceedings, whether civil, criminal or administrative, settle and close the partnership's business, dispose of and transfer the partnership's property, discharge the partnership's liabilities, distribute the assets of the partnership pursuant to Section 807 [54-1A-807 NMSA 1978], settle disputes by mediation or arbitration and perform other necessary acts.

History: Laws 1996, ch. 53, 803.



Section 54-1A-804 - Partner's power to bind partnership after dissolution.

54-1A-804. Partner's power to bind partnership after dissolution.

Subject to Section 805 [54-1A-805 NMSA 1978], a partnership is bound by a partner's act after dissolution that:

(1) is appropriate for winding up the partnership business; or

(2) would have bound the partnership under Section 301 [54-1A-301 NMSA 1978] before dissolution, if the other party to the transaction did not have notice of the dissolution.

History: Laws 1996, ch. 53, 804.



Section 54-1A-805 - Statement of dissolution.

54-1A-805. Statement of dissolution.

(a) After dissolution, a partner who has not wrongfully dissociated may file a statement of dissolution stating the name of the partnership and that the partnership has dissolved and is winding up its business.

(b) A statement of dissolution cancels a filed statement of partnership authority for the purposes of Section 303(d) [54-1A-303(d) NMSA 1978] and is a limitation on authority for the purposes of Section 303(e) [54-1A-303(e) NMSA 1978].

(c) For the purposes of Sections 301 [54-1A-301 NMSA 1978] and 804 [54-1A-804 NMSA 1978], a person not a partner is deemed to have notice of the dissolution and the limitation on the partners' authority as a result of the statement of dissolution ninety days after it is filed.

(d) After filing and, if appropriate, recording a statement of dissolution, a dissolved partnership may file and, if appropriate, record a statement of partnership authority which will operate with respect to a person not a partner as provided in Section 303(d) and (e) in any transaction, whether or not the transaction is appropriate for winding up the partnership business.

History: Laws 1996, ch. 53, 805.



Section 54-1A-806 - Partner's liability to other partners after dissolution.

54-1A-806. Partner's liability to other partners after dissolution.

(a) Except as otherwise provided in Subsection (b) of this section and Section 54-1A-306 NMSA 1978, after dissolution a partner is liable to the other partners for the partner's share of any partnership liability incurred under Section 54-1A-804 NMSA 1978.

(b) A partner who, with knowledge of the dissolution, incurs a partnership liability under Section 54-1A-804(2) NMSA 1978 by an act that is not appropriate for winding up the partnership business is liable to the partnership for any damage caused to the partnership arising from the liability.

History: Laws 1996, ch. 53, 806; 1997, ch. 76, 8.



Section 54-1A-807 - Settlement of accounts and contributions among partners.

54-1A-807. Settlement of accounts and contributions among partners.

(a) In winding up a partnership's business, the assets of the partnership, including the contributions of the partners required by this section, must be applied to discharge its obligations to creditors, including, to the extent permitted by law, partners who are creditors. Any surplus must be applied to pay in cash the net amount distributable to partners in accordance with their right to distributions under Subsection (b) of this section.

(b) Each partner is entitled to a settlement of all partnership accounts upon winding up the partnership business. In settling accounts among the partners, the profits and losses that result from the liquidation of the partnership assets must be credited and charged to the partner's accounts. The partnership shall make a distribution to a partner in an amount equal to any excess of the credits over the charges in the partner's account. Except as otherwise provided in Section 54-1A-306 NMSA 1978, a partner shall contribute to the partnership an amount equal to any excess of the charges over the credits in the partner's account but excluding from the calculation charges attributable to an obligation for which the partner is not personally liable under Section 54-1A-306 NMSA 1978.

(c) If a partner fails to contribute the full amount required under Subsection (b) of this section, all of the other partners shall contribute, in the proportions in which those partners share partnership losses, the additional amount necessary to satisfy the partnership obligations for which they are personally liable under Section 54-1A-306 NMSA 1978. A partner or partner's legal representative may recover from the other partners any contributions the partner makes to the extent the amount contributed exceeds that partner's share of the partnership obligations for which the partner is personally liable under Section 54-1A-306 NMSA 1978.

(d) After the settlement of accounts, each partner shall contribute, in the proportion in which the partner shares partnership losses, the amount necessary to satisfy partnership obligations that were not known at the time of the settlement and for which the partner is personally liable under Section 54-1A-306 NMSA 1978.

(e) The estate of a deceased partner is liable for the partner's obligation to contribute to the partnership.

(f) An assignee for the benefit of creditors of a partnership or a partner, or a person appointed by a court to represent creditors of a partnership or a partner, may enforce a partner's obligation to contribute to the partnership.

History: Laws 1996, ch. 53, 807; 1997, ch. 76, 9.






Article 9 - Conversions and Mergers.

Section 54-1A-902 - Conversion of partnership to limited partnership.

54-1A-902. Conversion of partnership to limited partnership.

(a) A partnership may be converted to a limited partnership pursuant to this section.

(b) The terms and conditions of a conversion of a partnership to a limited partnership must be approved by all of the partners or by a number or percentage specified for conversion in the partnership agreement.

(c) After the conversion is approved by the partners, the partnership shall file a certificate of limited partnership in the jurisdiction in which the limited partnership is to be formed. The certificate must include:

(1) a statement that the partnership was converted to a limited partnership from a partnership;

(2) its former name; and

(3) a statement of the number of votes cast by the partners for and against the conversion and, if the vote is less than unanimous, the number or percentage required to approve the conversion under the partnership agreement.

(d) The conversion takes effect when the certificate of limited partnership is filed or at any later date specified in the certificate.

(e) A general partner who becomes a limited partner as a result of the conversion remains liable as a general partner for an obligation incurred by the partnership before the conversion takes effect. If the other party to a transaction with the limited partnership reasonably believes when entering the transaction that the limited partner is a general partner, the limited partner is liable for an obligation incurred by the limited partnership within ninety days after the conversion takes effect. The limited partner's liability for all other obligations of the limited partnership incurred after the conversion takes effect is that of a limited partner as provided in the Uniform Limited Partnership Act [repealed].

History: Laws 1996, ch. 53, 902.



Section 54-1A-903 - Conversion of limited partnership to partnership.

54-1A-903. Conversion of limited partnership to partnership.

(a) A limited partnership may be converted to a partnership pursuant to this section.

(b) Notwithstanding a provision to the contrary in a limited partnership agreement, the terms and conditions of a conversion of a limited partnership to a partnership must be approved by all of the partners.

(c) After the conversion is approved by the partners, the limited partnership shall cancel its certificate of limited partnership.

(d) The conversion takes effect when the certificate of limited partnership is canceled.

(e) A limited partner who becomes a general partner as a result of the conversion remains liable only as a limited partner for an obligation incurred by the limited partnership before the conversion takes effect. Except as otherwise provided in Section 54-1A-306 NMSA 1978, the partner is liable as a general partner for an obligation of the partnership incurred after the conversion takes effect.

History: Laws 1996, ch. 53, 903; 1997, ch. 76, 10.



Section 54-1A-904 - Effect of conversion; entity unchanged.

54-1A-904. Effect of conversion; entity unchanged.

(a) A partnership or limited partnership that has been converted pursuant to this article is for all purposes the same entity that existed before the conversion.

(b) When a conversion takes effect:

(1) all property owned by the converting partnership or limited partnership remains vested in the converted entity;

(2) all obligations of the converting partnership or limited partnership continue as obligations of the converted entity; and

(3) an action or proceeding pending against the converting partnership or limited partnership may be continued as if the conversion had not occurred.

History: Laws 1996, ch. 53, 904.



Section 54-1A-905 - Merger of partnerships.

54-1A-905. Merger of partnerships.

(a) Pursuant to a plan of merger approved as provided in Subsection (c), a partnership may be merged with one or more partnerships or limited partnerships.

(b) The plan of merger must set forth:

(1) the name of each partnership or limited partnership that is a party to the merger;

(2) the name of the surviving entity into which the other partnerships or limited partnerships will merge;

(3) whether the surviving entity is a partnership or a limited partnership and the status of each partner;

(4) the terms and conditions of the merger;

(5) the manner and basis of converting the interests of each party to the merger into interests or obligations of the surviving entity or into money or other property in whole or part; and

(6) the street address of the surviving entity's chief executive office.

(c) The plan of merger must be approved:

(1) in the case of a partnership that is a party to the merger, by all of the partners, or a number or percentage specified for merger in the partnership agreement; and

(2) in the case of a limited partnership that is a party to the merger, by the vote required for approval of a merger by the law of the state or foreign jurisdiction in which the limited partnership is organized and, in the absence of such a specifically applicable law, by all of the partners, notwithstanding a provision to the contrary in the partnership agreement.

(d) After a plan of merger is approved and before the merger takes effect, the plan may be amended or abandoned as provided in the plan.

(e) The merger takes effect on the later of:

(1) the approval of the plan of merger by all parties to the merger, as provided in Subsection (c);

(2) the filing of all documents required by law to be filed as a condition to the effectiveness of the merger; or

(3) any effective date specified in the plan of merger.

History: Laws 1996, ch. 53, 905.



Section 54-1A-906 - Effect of merger.

54-1A-906. Effect of merger.

(a) When a merger takes effect:

(1) the separate existence of every partnership or limited partnership that is a party to the merger, other than the surviving entity, ceases;

(2) all property owned by each of the merged partnerships or limited partnerships vests in the surviving entity;

(3) all obligations of every partnership or limited partnership that is a party to the merger become the obligations of the surviving entity; and

(4) an action or proceeding pending against a partnership or limited partnership that is a party to the merger may be continued as if the merger had not occurred or the surviving entity may be substituted as a party to the action or proceeding.

(b) The secretary of state of this state is the agent for service of process in an action or proceeding against a surviving foreign partnership or limited partnership to enforce an obligation of a domestic partnership or limited partnership that is a party to a merger. The surviving entity shall promptly notify the secretary of state of the mailing address of its chief executive office and of any change of address. Upon receipt of process, the secretary of state shall mail a copy of the process to the surviving foreign partnership or limited partnership.

(c) A partner of the surviving partnership or limited partnership is liable for:

(1) all obligations of a party to the merger for which the partner was personally liable before the merger;

(2) all other obligations of the surviving entity incurred before the merger by a party to the merger, but those obligations may be satisfied only out of property of the entity; and

(3) except as otherwise provided in Section 54-1A-306 NMSA 1978, all obligations of the surviving entity incurred after the merger takes effect, but those obligations may be satisfied only out of property of the entity if the partner is a limited partner.

(d) If the obligations incurred before the merger by a party to the merger are not satisfied out of the property of the surviving partnership or limited partnership, the general partners of that party immediately before the effective date of the merger shall contribute the amount necessary to satisfy that party's obligations to the surviving entity, in the manner provided in Section 54-1A-807 NMSA 1978 or in the limited partnership act of the jurisdiction in which the party was formed, as the case may be, as if the merged party were dissolved.

(e) A partner of a party to a merger who does not become a partner of the surviving partnership or limited partnership is dissociated from the entity, of which that partner was a partner, as of the date the merger takes effect. The surviving entity shall cause the partner's interest in the entity to be purchased under Section 54-1A-701 NMSA 1978 or another statute specifically applicable to that party's interest with respect to a merger. The surviving entity is bound under Section 54-1A-702 NMSA 1978 by an act of a general partner dissociated under this subsection, and the partner is liable under Section 54-1A-703 NMSA 1978 for transactions entered into by the surviving entity after the merger takes effect.

History: Laws 1996, ch. 53, 906; 1997, ch. 76, 11.



Section 54-1A-907 - Statement of merger.

54-1A-907. Statement of merger.

(a) After a merger, the surviving partnership or limited partnership may file a statement that one or more partnerships or limited partnerships have merged into the surviving entity.

(b) A statement of merger must contain:

(1) the name of each partnership or limited partnership that is a party to the merger;

(2) the name of the surviving entity into which the other partnerships or limited partnerships were merged;

(3) the street address of the surviving entity's chief executive office and of an office in this state, if any; and

(4) whether the surviving entity is a partnership or a limited partnership.

(c) Except as otherwise provided in Subsection (d), for the purposes of Section 302 [54-1A-302 NMSA 1978], property of the surviving partnership or limited partnership which before the merger was held in the name of another party to the merger is property held in the name of the surviving entity upon filing a statement of merger.

(d) For the purposes of Section 302, real property of the surviving partnership or limited partnership which before the merger was held in the name of another party to the merger is property held in the name of the surviving entity upon recording a certified copy of the statement of merger in the office for recording transfers of that real property.

(e) A filed and, if appropriate, recorded statement of merger, executed and declared to be accurate pursuant to Section 105(c) [54-1A-105(c) NMSA 1978], stating the name of a partnership or limited partnership that is a party to the merger in whose name property was held before the merger and the name of the surviving entity, but not containing all of the other information required by Subsection (b), operates with respect to the partnerships or limited partnerships named to the extent provided in Subsections (c) and (d).

History: Laws 1996, ch. 53, 907.



Section 54-1A-908 - Nonexclusive.

54-1A-908. Nonexclusive.

This article is not exclusive. Partnerships or limited partnerships may be converted or merged in any other manner provided by law.

History: Laws 1996, ch. 53, 908.






Article 10 - Conversion to Limited Partnership.

Section 54-1A-1002 - Statement of qualification; name.

54-1A-1002. Statement of qualification; name.

The name of a limited liability partnership must end with "Registered Limited Liability Partnership", "Limited Liability Partnership", "R.L.L.P.", "L.L.P.", "RLLP" or "LLP".

History: 1978 Comp., 54-1A-1002, enacted by Laws 1997, ch. 76, 15.



Section 54-1A-1003 - Annual report.

54-1A-1003. Annual report.

(a) A limited liability partnership, and a foreign limited liability partnership authorized to transact business in this state, shall file an annual report in the office of the secretary of state which contains:

(1) the name of the limited liability partnership and the state or other jurisdiction under whose laws the foreign limited liability partnership is formed;

(2) the street address of the partnership's chief executive office and, if different, the street address of an office of the partnership in this state, if any; and

(3) if the partnership does not have an office in this state, the name and street address of the partnership's current agent for service of process.

(b) An annual report must be filed between January 1 and April 1 of each year following the calendar year in which a partnership files a statement of qualification or a foreign partnership becomes authorized to transact business in this state.

(c) The secretary of state may revoke the statement of qualification of a partnership that fails to file an annual report when due or pay the required filing fee. To do so, the secretary of state shall provide the partnership at least 60 days' written notice of intent to revoke the statement. The notice must be mailed to the partnership at its chief executive office set forth in the last statement of qualification or annual report. The notice must specify the annual report that has not been filed, the fee that has not been paid and the effective date of the revocation. The revocation is not effective if the annual report is filed and the fee is paid before the effective date of the revocation.

(d) A revocation under Subsection (c) of this section only affects a partnership's status as a limited liability partnership and is not an event of dissolution of the partnership.

(e) A partnership whose statement of qualification has been revoked may apply to the secretary of state for reinstatement within two years after the effective date of the revocation. The application must state:

(1) the name of the partnership and the effective date of the revocation; and

(2) that the ground for revocation either did not exist or has been corrected.

(f) A reinstatement under Subsection (e) of this section relates back to and takes effect as of the effective date of the revocation, and the partnership's status as a limited liability partnership continues as if the revocation had never occurred.

History: 1978 Comp., 54-1A-1003, enacted by Laws 1997, ch. 76, 16.



Section 54-1A-1004, 54-1A-1005 - Recompiled.

54-1A-1004, 54-1A-1005. Recompiled.






Article 11 - Foreign Limited Partnership.

Section 54-1A-1102 - Statement of foreign qualification.

54-1A-1102. Statement of foreign qualification.

(a) Before transacting business in this state, a foreign limited liability partnership must file a statement of foreign qualification. The statement must contain:

(1) the name of the foreign limited liability partnership which satisfies the requirements of the state or other jurisdiction under whose law it is formed and ends with "Registered Limited Liability Partnership", "Limited Liability Partnership", "R.L.L.P.", "L.L.P.", "RLLP" or "LLP";

(2) the street address of the partnership's chief executive office and, if different, the street address of an office of the partnership in this state, if any;

(3) if there is no office of the partnership in this state, the name and street address of the partnership's agent for service of process; and

(4) a deferred effective date, if any.

(b) The agent of a foreign limited liability company for service of process must be an individual who is a resident of this state or other person authorized to do business in this state.

(c) The status of a partnership as a foreign limited liability partnership is effective on the later of the filing of the statement of foreign qualification or a date specified in the statement. The status remains effective, regardless of changes in the partnership, until it is canceled pursuant to Section 54-1A-105(d) NMSA 1978 or revoked pursuant to Section 54-1A-1003 NMSA 1978.

(d) An amendment or cancellation of a statement of foreign qualification is effective when it is filed or on a deferred effective date specified in the amendment or cancellation.

History: Laws 1997, ch. 76, 18.



Section 54-1A-1103 - Effect of failure to qualify.

54-1A-1103. Effect of failure to qualify.

(a) A foreign limited liability partnership transacting business in this state may not maintain an action or proceeding in this state unless it has in effect a statement of foreign qualification.

(b) The failure of a foreign limited liability partnership to have in effect a statement of foreign qualification does not impair the validity of a contract or act of the foreign limited liability partnership or preclude it from defending an action or proceeding in this state.

(c) A limitation on personal liability of a partner is not waived solely by transacting business in this state without a statement of foreign qualification.

(d) If a foreign limited liability partnership transacts business in this state without a statement of foreign qualification, the secretary of state is its agent for service of process with respect to a right of action arising out of the transaction of business in this state.

History: Laws 1997, ch. 76, 19.



Section 54-1A-1104 - Activities not constituting transacting business.

54-1A-1104. Activities not constituting transacting business.

(a) Activities of a foreign limited liability partnership, which do not constitute transacting business for the purpose of the Uniform Partnership Act (1994) [54-1A-1202 NMSA 1978], include:

(1) maintaining, defending or settling an action or proceeding whether judicial, administrative, arbitration or mediation;

(2) holding meetings of its partners or carrying on any other activity concerning its internal affairs;

(3) maintaining bank accounts;

(4) maintaining offices or agencies for the transfer, exchange and registration of the partnership's own securities or appointing and maintaining trustees or depositories with respect to those securities;

(5) selling through independent contractors;

(6) soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts;

(7) creating as borrower or lender or acquiring indebtedness, with or without a mortgage or other security interest in real or personal property;

(8) securing or collecting debts or foreclosure mortgages or other security interests in property securing the debts, and holding, protecting and maintaining property so acquired;

(9) investing in or acquiring, in transactions outside New Mexico, royalties and other non-operating mineral interests; executing division orders, contracts of sale and other instruments incidental to the ownership of such non-operating mineral interests;

(10) owning or controlling an interest in a corporation that transacts business in this state or is organized under the laws of this state;

(11) being a partner in a partnership, including a limited liability partnership, that transacts business in this state or is organized under the laws of this state;

(12) being a member or manager of a limited liability company that transacts business in this state or is organized under the laws of this state;

(13) conducting an isolated transaction that is completed within thirty days and is not one in the course of similar transactions; and

(14) transacting business in interstate commerce.

(b) For purposes of the Uniform Partnership Act (1994), the ownership in this state of income-producing real property or tangible personal property, other than property excluded under Subsection (a) of this section constitutes transacting business in this state.

(c) This section does not apply in determining the contracts or activities that may subject a foreign limited liability partnership to service of process, taxation or regulation under any other law of this state.

History: Laws 1997, ch. 76, 20.



Section 54-1A-1105 - Action by attorney general.

54-1A-1105. Action by attorney general.

The attorney general may maintain an action to restrain a foreign limited partnership from transacting business in this state in violation of the Uniform Limited Partnership Act [repealed].

History: Laws 1997, ch. 76, 21.






Article 12 - Miscellaneous Provisions.

Section 54-1A-1202 - Short title.

54-1A-1202. Short title.

This act [54-1A-1202 NMSA 1978] may be cited as the "Uniform Partnership Act (1994)".

History: Laws 1996, ch. 53, 1002; 1978 Comp., 54-1A-1002, recompiled as 1978 Comp., 54-1A-1202 by Laws 1997, ch. 76, 12.



Section 54-1A-1203 - Savings clause.

54-1A-1203. Savings clause.

The Uniform Partnership Act (1994) [54-1A-1202 NMSA 1978] does not affect an action or proceeding commenced or right accrued before that act takes effect.

History: Laws 1996, ch. 53, 1003; 1978 Comp., 54-1A-1003, recompiled as 1978 Comp., 54-1A-1203 by Laws 1997, ch. 76, 12.



Section 54-1A-1204 - Severability.

54-1A-1204. Severability.

If any provision of the Uniform Partnership Act (1994) [54-1A-1202 NMSA 1978] or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of that act which can be given effect without the invalid provision or application, and to this end the provisions of that act are severable.

History: Laws 1996, ch. 53, 1004; 1978 Comp., 54-1A-1004, recompiled as 1978 Comp., 54-1A-1204 by Laws 1997, ch. 76, 12.



Section 54-1A-1205 - Applicability.

54-1A-1205. Applicability.

(a) The Uniform Partnership Act (1994) [54-1A-1202 NMSA 1978] governs only a partnership formed under the laws of this state:

(1) after the effective date of that act, unless that partnership is continuing the business of a dissolved partnership under Section 54-1-41 NMSA 1978, a part of the prior Uniform Partnership Act; and

(2) before the effective date of that act, that elects, as provided by Subsection (b) of this section, to be governed by that act.

(b) A partnership formed under the laws of this state before the effective date of the Uniform Partnership Act voluntarily may elect, in the manner provided in its partnership agreement or by law for amending the partnership agreement, to be governed by the Uniform Partnership Act (1994). Except as otherwise provided in Section 54-1A-306 NMSA 1978, the provisions of that act relating to the liability of the partnership's partners to third parties apply to limit those partners' liability to a third party who had done business with the partnership within one year preceding the partnership's election to be governed by that act, only if the third party knows or has received a notification of the partnership's election to be governed by that act.

(c) Until a partnership formed under the laws of this state before the effective date of the Uniform Partnership Act (1994) elects voluntarily to be governed by that act, the partnership shall continue to be governed by the provisions of the prior Uniform Partnership Act.

(d) Subsections (a) and (b) of this section shall not relieve a partnership formed under the laws of this state that elects to be governed by the Uniform Partnership Act (1994) from filing any statement of qualification required by Section 54-1A-1001 NMSA 1978.

(e) The Uniform Partnership Act (1994) governs any partnership formed at any time under laws other than the laws of this state which shall file any statement of foreign qualification required by Section 54-1A-1102 [NMSA 1978].

History: Laws 1996, ch. 53, 1005; 1978 Comp., 54-1A-1005, recompiled and amended as 1978 Comp., 54-1A-1205 by Laws 1997, ch. 76, 13.



Section 54-1A-1206 - Filing fees.

54-1A-1206. Filing fees.

The filing fee for any statement, annual report or other document filed with the secretary of state under the Uniform Partnership Act (1994) [54-1A-101 to 54-1A-1206 NMSA 1978] is fifty dollars ($50.00).

History: Laws 1997, ch. 76, 22.









Article 2 - Uniform Limited Partnerships

Section 54-2-1 - Repealed.

54-2-1. Repealed.

History: 1978 Comp., 54-2-1, enacted by Laws 1988, ch. 90, 1; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-2 - Repealed.

54-2-2. Repealed.

History: 1978 Comp., 54-2-2, enacted by Laws 1988, ch. 90, 2; 1993, ch. 280, 78; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-3 - Repealed.

54-2-3. Repealed.

History: 1978 Comp., 54-2-3, enacted by Laws 1988, ch. 90, 3; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-4 - Repealed.

54-2-4. Repealed.

History: 1978 Comp., 54-2-4, enacted by Laws 1988, ch. 90, 4; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-5 - Repealed.

54-2-5. Repealed.

History: 1978 Comp., 54-2-5, enacted by Laws 1988, ch. 90, 5; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-6 - Repealed.

54-2-6. Repealed.

History: 1978 Comp., 54-2-6, enacted by Laws 1988, ch. 90, 6; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-7 - Repealed.

54-2-7. Repealed.

History: 1978 Comp., 54-2-7, enacted by Laws 1988, ch. 90, 7; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-8 - Repealed.

54-2-8. Repealed.

History: 1978 Comp., 54-2-8, enacted by Laws 1988, ch. 90, 8; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-9 - Repealed.

54-2-9. Repealed.

History: 1978 Comp., 54-2-9, enacted by Laws 1988, ch. 90, 9; 1993, ch. 141, 1; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-10 - Repealed.

54-2-10. Repealed.

History: 1978 Comp., 54-2-10, enacted by Laws 1988, ch. 90, 10; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-11 - Repealed.

54-2-11. Repealed.

History: 1978 Comp., 54-2-11, enacted by Laws 1988, ch. 90, 11; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-12 - Repealed.

54-2-12. Repealed.

History: 1978 Comp., 54-2-12, enacted by Laws 1988, ch. 90, 12; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-13 - Repealed.

54-2-13. Repealed.

History: 1978 Comp., 54-2-13, enacted by Laws 1988, ch. 90, 13; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-14 - Repealed.

54-2-14. Repealed.

History: 1978 Comp., 54-2-14, enacted by Laws 1988, ch. 90, 14; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-15 - Repealed.

54-2-15. Repealed.

History: 1978 Comp., 54-2-15, enacted by Laws 1988, ch. 90, 15; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-16 - Repealed.

54-2-16. Repealed.

History: 1978 Comp., 54-2-16, enacted by Laws 1988, ch. 90, 16; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-17 - Repealed.

54-2-17. Repealed.

History: 1978 Comp., 54-2-17, enacted by Laws 1988, ch. 90, 17; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-18 - Repealed.

54-2-18. Repealed.

History: 1978 Comp., 54-2-18, enacted by Laws 1988, ch. 90, 18; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-19 - Repealed.

54-2-19. Repealed.

History: 1978 Comp., 54-2-19, enacted by Laws 1988, ch. 90, 19; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-20 - Repealed.

54-2-20. Repealed.

History: 1978 Comp., 54-2-20, created by Laws 1988, ch. 90, 20; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-21 - Repealed.

54-2-21. Repealed.

History: 1978 Comp., 54-2-21, enacted by Laws 1988, ch. 90, 21; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-22 - Repealed.

54-2-22. Repealed.

History: 1978 Comp., 54-2-22, enacted by Laws 1988, ch. 90, 22; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-23 - Repealed.

54-2-23. Repealed.

History: 1978 Comp., 54-2-23, enacted by Laws 1988, ch. 90, 23; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-24 - Repealed.

54-2-24. Repealed.

History: 1978 Comp., 54-2-24, enacted by Laws 1988, ch. 90, 24; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-25 - Repealed.

54-2-25. Repealed.

History: 1978 Comp., 54-2-25, enacted by Laws 1988, ch. 90, 25; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-26 - Repealed.

54-2-26. Repealed.

History: 1978 Comp., 54-2-26, enacted by Laws 1988, ch. 90, 26; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-27 - Repealed.

54-2-27. Repealed.

History: 1978 Comp., 54-2-27, enacted by Laws 1988, ch. 90, 27; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-28 - Repealed.

54-2-28. Repealed.

History: 1978 Comp., 54-2-28, enacted by Laws 1988, ch. 90, 28; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-29 - Repealed.

54-2-29. Repealed.

History: 1978 Comp., 54-2-29, enacted by Laws 1988, ch. 90, 29; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-30 - Repealed.

54-2-30. Repealed.

History: 1978 Comp., 54-2-30, enacted by Laws 1988, ch. 90, 30; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-31 - Repealed.

54-2-31. Repealed.

History: 1978 Comp., 54-2-31, enacted by Laws 1988, ch. 90, 31; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-32 - Repealed.

54-2-32. Repealed.

History: 1978 Comp., 54-2-32, enacted by Laws 1988, ch. 90, 32; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-33 - Repealed.

54-2-33. Repealed.

History: 1978 Comp., 54-2-33, enacted by Laws 1988, ch. 90, 33; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-34 - Repealed.

54-2-34. Repealed.

History: 1978 Comp., 54-2-34, enacted by Laws 1988, ch. 90, 34; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-35 - Repealed.

54-2-35. Repealed.

History: 1978 Comp., 54-2-35, enacted by Laws 1988, ch. 90, 35; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-36 - Repealed.

54-2-36. Repealed.

History: 1978 Comp., 54-2-36, enacted by Laws 1988, ch. 90, 36; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-37 - Repealed.

54-2-37. Repealed.

History: 1978 Comp., 54-2-37, enacted by Laws 1988, ch. 90, 37; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-38 - Repealed.

54-2-38. Repealed.

History: 1978 Comp., 54-2-38, enacted by Laws 1988, ch. 90, 38; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-39 - Repealed.

54-2-39. Repealed.

History: 1978 Comp., 54-2-39, enacted by Laws 1988, ch. 90, 39; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-40 - Repealed.

54-2-40. Repealed.

History: 1978 Comp., 54-2-40, enacted by Laws 1988, ch. 90, 40; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-41 - Repealed.

54-2-41. Repealed.

History: 1978 Comp., 54-2-41, enacted by Laws 1988, ch. 90, 41; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-42 - Repealed.

54-2-42. Repealed.

History: 1978 Comp., 54-2-42, enacted by Laws 1988, ch. 90, 42; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-43 - Repealed.

54-2-43. Repealed.

History: 1978 Comp., 54-2-43, enacted by Laws 1988, ch. 90, 43; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-44 - Repealed.

54-2-44. Repealed.

History: 1978 Comp., 54-2-44, enacted by Laws 1988, ch. 90, 44; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-45 - Repealed.

54-2-45. Repealed.

History: 1978 Comp., 54-2-45, enacted by Laws 1988, ch. 90, 45; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-46 - Repealed.

54-2-46. Repealed.

History: 1978 Comp., 54-2-46, enacted by Laws 1988, ch. 90, 46; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-47 - Repealed.

54-2-47. Repealed.

History: 1978 Comp., 54-2-47, enacted by Laws 1988, ch. 90, 47; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-48 - Repealed.

54-2-48. Repealed.

History: 1978 Comp., 54-2-48, enacted by Laws 1988, ch. 90, 48; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-49 - Repealed.

54-2-49. Repealed.

History: 1978 Comp., 54-3-1, enacted by Laws 1979, ch. 85, 1; recompiled as 1978 Comp., 54-2-49 by Laws 1988, ch. 90, 49; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-50 - Repealed.

54-2-50. Repealed.

History: 1978 Comp., 54-3-1.1, enacted by Laws 1979, ch. 85, 2; recompiled as 1978 Comp., 54-2-50 by Laws 1988, ch. 90, 50; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-51 - Repealed.

54-2-51. Repealed.

History: 1978 Comp., 54-3-2, enacted by Laws 1979, ch. 85, 3; recompiled as 1978 Comp., 54-2-51 by Laws 1988, ch. 90, 51; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-52 - Repealed.

54-2-52. Repealed.

History: 1978 Comp., 54-3-3, enacted by Laws 1979, ch. 85, 4; recompiled as 1978 Comp., 54-2-52 by Laws 1988, ch. 90, 52; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-53 - Repealed.

54-2-53. Repealed.

History: 1978 Comp., 54-3-4, enacted by Laws 1979, ch. 85, 5; recompiled as 1978 Comp., 54-2-53 by Laws 1988, ch. 90, 53; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-54 - Repealed.

54-2-54. Repealed.

History: 1978 Comp., 54-3-5, enacted by Laws 1979, ch. 85, 6; recompiled as 1978 Comp., 54-2-54 by Laws 1988, ch. 90, 54; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-55 - Repealed.

54-2-55. Repealed.

History: 1978 Comp., 54-3-6, enacted by Laws 1979, ch. 85, 7; recompiled as 1978 Comp., 54-2-55 by Laws 1988, ch. 90, 55; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-56 - Repealed.

54-2-56. Repealed.

History: 1978 Comp., 54-3-7, enacted by Laws 1979, ch. 85, 8; recompiled as 1978 Comp., 54-2-56 by Laws 1988, ch. 90, 56; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-57 - Repealed.

54-2-57. Repealed.

History: Laws 1978 Comp., 54-2-57, enacted by Laws 1988, ch. 90, 57; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-58 - Repealed.

54-2-58. Repealed.

History: Laws 1978 Comp., 54-2-58, enacted by Laws 1988, ch. 90, 58; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-59 - Repealed.

54-2-59. Repealed.

History: Laws 1978 Comp., 54-2-59, enacted by Laws 1988, ch. 90, 59; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-60 - Repealed.

54-2-60. Repealed.

History: Laws 1978 Comp., 54-2-60, enacted by Laws 1988, ch. 90, 60; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-61 - Repealed.

54-2-61. Repealed.

History: Laws 1978 Comp., 54-2-61, enacted by Laws 1988, ch. 90, 61; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-62 - Repealed.

54-2-62. Repealed.

History: Laws 1978 Comp., 54-2-62, enacted by Laws 1988, ch. 90, 62; repealed by Laws 2007, ch. 129, 1206.



Section 54-2-63 - Repealed.

54-2-63. Repealed.

History: Laws 1978 Comp., 54-2-63, enacted by Laws 1988, ch. 90, 63; repealed by Laws 2007, ch. 129, 1206.






Article 2A - Uniform Revised Limited Partnership Act

Article 1 - General Provisions

Section 54-2A-101 - Short title.

54-2A-101. Short title.

Chapter 54, Article 2A NMSA 1978 may be cited as the "Uniform Revised Limited Partnership Act".

History: Laws 2007, ch. 129, 101; 2009, ch. 181, 1.



Section 54-2A-102 - Definitions.

54-2A-102. Definitions.

As used in the Uniform Revised Limited Partnership Act:

A. "certificate of limited partnership" means the certificate required by Section 201 [54-2A-201 NMSA 1978] of the Uniform Revised Limited Partnership Act. The term includes the certificate as amended or restated;

B. "contribution", except in the phrase "right of contribution", means any benefit provided by a person to a limited partnership in order to become a partner or in the person's capacity as a partner;

C. "debtor in bankruptcy" means a person that is the subject of:

(1) an order for relief pursuant to Title 11 of the United States Code or a comparable order pursuant to a successor statute of general application; or

(2) a comparable order pursuant to federal, state or foreign law governing insolvency;

D. "designated office" means:

(1) with respect to a limited partnership, the office that the limited partnership is required to designate and maintain pursuant to Section 114 [54-2A-114 NMSA 1978] of the Uniform Revised Limited Partnership Act; and

(2) with respect to a foreign limited partnership, its principal office;

E. "distribution" means a transfer of money or other property from a limited partnership to a partner in the partner's capacity as a partner or to a transferee on account of a transferable interest owned by the transferee;

F. "foreign limited liability limited partnership" means a foreign limited partnership whose general partners have limited liability for the obligations of the foreign limited partnership pursuant to a provision similar to Subsection C of Section 404 [54-2A-404 NMSA 1978] of the Uniform Revised Limited Partnership Act;

G. "foreign limited partnership" means a partnership formed pursuant to the laws of a jurisdiction other than this state and required by those laws to have one or more general partners and one or more limited partners. The term includes a foreign limited liability limited partnership;

H. "general partner" means:

(1) with respect to a limited partnership, a person that:

(a) becomes a general partner pursuant to Section 401 [54-2A-401 NMSA 1978] of the Uniform Revised Limited Partnership Act; or

(b) was a general partner in a limited partnership when the limited partnership became subject to the Uniform Revised Limited Partnership Act pursuant to Subsection A of Section 1206 of the Uniform Revised Limited Partnership Act; and

(2) with respect to a foreign limited partnership, a person that has rights, powers and obligations similar to those of a general partner in a limited partnership;

I. "limited liability limited partnership", except in the phrase "foreign limited liability limited partnership", means a limited partnership;

J. "limited partner" means:

(1) with respect to a limited partnership, a person that:

(a) becomes a limited partner pursuant to Section 301 [54-2A-301 NMSA 1978] of the Uniform Revised Limited Partnership Act; or

(b) was a limited partner in a limited partnership when the limited partnership became subject to the Uniform Revised Limited Partnership Act pursuant to Subsection A of Section 1206 of the Uniform Revised Limited Partnership Act; and

(2) with respect to a foreign limited partnership, a person that has rights, powers and obligations similar to those of a limited partner in a limited partnership;

K. "limited partnership", except in the phrases "foreign limited partnership" and "foreign limited liability limited partnership", means an entity, having one or more general partners and one or more limited partners that is formed pursuant to the Uniform Revised Limited Partnership Act by two or more persons or becomes subject to Article 11 or Subsection A of Section 1206 of the Uniform Revised Limited Partnership Act. The term includes a limited liability limited partnership;

L. "partner" means a limited partner or general partner;

M. "partnership agreement" means the partners' agreement, whether oral, implied or in a record or in any combination, concerning the limited partnership. The term includes the agreement as amended;

N. "person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency or instrumentality, public corporation or any other legal or commercial entity;

O. "person dissociated as a general partner" means a person dissociated as a general partner of a limited partnership;

P. "principal office" means the office where the principal executive office of a limited partnership or foreign limited partnership is located, whether or not the office is located in this state;

Q. "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

R. "required information" means the information that a limited partnership is required to maintain pursuant to Section 111 [54-2A-111 NMSA 1978] of the Uniform Revised Limited Partnership Act;

S. "sign" means:

(1) to execute or adopt a tangible symbol with the present intent to authenticate a record; or

(2) to attach or logically associate an electronic symbol, sound or process to or with a record with the present intent to authenticate the record;

T. "state" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States;

U. "transfer" includes an assignment, conveyance, deed, bill of sale, lease, mortgage, security interest, encumbrance, gift and transfer by operation of law;

V. "transferable interest" means a partner's right to receive distributions; and

W. "transferee" means a person to which all or part of a transferable interest has been transferred, whether or not the transferor is a partner.

History: Laws 2007, ch. 129, 102.



Section 54-2A-103 - Knowledge and notice.

54-2A-103. Knowledge and notice.

A. A person knows a fact if the person has actual knowledge of it.

B. A person has notice of a fact if the person:

(1) knows of it;

(2) has received a notification of it;

(3) has reason to know it exists from all of the facts known to the person at the time in question; or

(4) has notice of it pursuant to Subsection C or D of this section.

C. A certificate of limited partnership on file in the office of the secretary of state is notice that the partnership is a limited partnership. A certificate of limited partnership stating the information required by Section 201 [54-2A-201 NMSA 1978] of the Uniform Revised Limited Partnership Act on file in the office of the secretary of state is notice that the partnership is a limited liability limited partnership, except as otherwise provided in Section 1206 of that act. Any certificate of limited partnership is notice that the persons designated in the certificate as general partners are general partners. Except as otherwise provided in Subsection D of this section, the certificate is not notice of any other fact.

D. A person has notice of:

(1) another person's dissociation as a general partner, ninety days after the effective date of an amendment to the certificate of limited partnership that states that the other person has dissociated, or ninety days after the effective date of a statement of dissociation pertaining to the other person, whichever occurs first;

(2) a limited partnership's dissolution, ninety days after the effective date of an amendment to the certificate of limited partnership stating that the limited partnership is dissolved;

(3) a limited partnership's termination, ninety days after the effective date of a statement of termination;

(4) a limited partnership's conversion pursuant to Article 11 [54-2A-1101 NMSA 1978] of the Uniform Revised Limited Partnership Act, ninety days after the effective date of the articles of conversion; or

(5) a merger pursuant to Article 11 of the Uniform Revised Limited Partnership Act, ninety days after the effective date of the articles of merger.

E. A person notifies or gives a notification to another person by taking steps reasonably required to inform the other person in ordinary course, whether or not the other person learns of it.

F. A person receives a notification when the notification:

(1) comes to the person's attention; or

(2) is delivered at the person's place of business or at any other place held out by the person as a place for receiving communications.

G. Except as otherwise provided in Subsection H of this section, a person other than an individual knows, has notice or receives a notification of a fact for purposes of a particular transaction when the individual conducting the transaction for the person knows, has notice or receives a notification of the fact, or in any event when the fact would have been brought to the individual's attention if the person had exercised reasonable diligence. A person other than an individual exercises reasonable diligence if it maintains reasonable routines for communicating significant information to the individual conducting the transaction for the person and there is reasonable compliance with the routines. Reasonable diligence does not require an individual acting for the person to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

H. A general partner's knowledge, notice or receipt of a notification of a fact relating to the limited partnership is effective immediately as knowledge of, notice to or receipt of a notification by the limited partnership, except in the case of a fraud on the limited partnership committed by or with the consent of the general partner. A limited partner's knowledge, notice or receipt of a notification of a fact relating to the limited partnership is not effective as knowledge of, notice to or receipt of a notification by the limited partnership.

History: Laws 2007, ch. 129, 103.



Section 54-2A-104 - Nature, purpose and duration of entity.

54-2A-104. Nature, purpose and duration of entity.

A. A limited partnership is an entity distinct from its partners.

B. A limited partnership may be organized pursuant to the Uniform Revised Limited Partnership Act for any lawful purpose.

C. A limited partnership has a perpetual duration.

History: Laws 2007, ch. 129, 104.



Section 54-2A-105 - Powers.

54-2A-105. Powers.

A limited partnership has the powers to do all things necessary or convenient to carry on its activities, including the power to sue, be sued and defend in its own name and to maintain an action against a partner for harm caused to the limited partnership by a breach of the partnership agreement or violation of a duty to the partnership.

History: Laws 2007, ch. 129, 105.



Section 54-2A-106 - Governing law.

54-2A-106. Governing law.

The law of this state governs relations between the partners of a limited partnership and between the partners and the limited partnership, and the liability of partners as partners for an obligation of the limited partnership.

History: Laws 2007, ch. 129, 106.



Section 54-2A-107 - Supplemental principles of law; rate of interest.

54-2A-107. Supplemental principles of law; rate of interest.

A. Unless displaced by particular provisions of the Uniform Revised Limited Partnership Act, the principles of law and equity supplement that act.

B. If an obligation to pay interest arises pursuant to the Uniform Revised Limited Partnership Act and the rate is not specified, the rate is that specified in Section 56-8-4 NMSA 1978 for judgments and decrees.

History: Laws 2007, ch. 129, 107.



Section 54-2A-108 - Name.

54-2A-108. Name.

A. The name of a limited partnership may contain the name of any partner. Because each partnership that is formed pursuant to the Uniform Revised Limited Partnership Act or that elects to be governed by that act shall be a limited liability limited partnership, the name of such a limited liability limited partnership shall contain the phrase "limited liability limited partnership" or the abbreviation "LLLP" or "L.L.L.P." and shall not contain the abbreviation "LP" or "L.P.".

B. Subject to the provisions of Subsection F of this section, the name of a foreign limited partnership that is not a limited liability limited partnership shall contain the phrase "limited partnership" or the abbreviation "L.P." or "LP" and shall not contain the phrase "limited liability limited partnership" or the abbreviation "LLLP" or "L.L.L.P.".

C. Subject to the provisions of Subsection F of this section, the name of a foreign limited liability limited partnership shall contain the phrase "limited liability limited partnership" or the abbreviation "LLLP" or "L.L.L.P." and shall not contain the abbreviation "L.P." or "LP".

D. Unless authorized by Subsection E of this section, the name of a limited partnership shall be distinguishable in the records of the secretary of state from:

(1) the name of each person other than an individual incorporated, organized or authorized to transact business in this state;

(2) each name reserved pursuant to Section 54-2A-109 NMSA 1978 or Section 53-11-8 or 53-19-4 NMSA 1978; and

(3) each name registered pursuant to Section 53-11-9 NMSA 1978.

E. A limited partnership may apply to the secretary of state for authorization to use a name that does not comply with Subsection D of this section. The secretary of state shall authorize use of the name applied for if, as to each conflicting name:

(1) the present user, registrant or owner of the conflicting name consents in a signed record to the use and submits an undertaking in a form satisfactory to the secretary of state to change the conflicting name to a name that complies with Subsection D of this section and is distinguishable in the records of the secretary of state from the name applied for;

(2) the applicant delivers to the secretary of state a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant's right to use in this state the name applied for; or

(3) the applicant delivers to the secretary of state proof satisfactory to the secretary of state that the present user, registrant or owner of the conflicting name:

(a) has merged into the applicant;

(b) has been converted into the applicant; or

(c) has transferred substantially all of its assets, including the conflicting name, to the applicant.

F. Subject to Section 54-2A-905 NMSA 1978, this section applies to any foreign limited partnership transacting business in this state, having a certificate of authority to transact business in this state or applying for a certificate of authority.

History: Laws 2007, ch. 129, 108; 2009, ch. 181, 2.



Section 54-2A-109 - Reservation of name.

54-2A-109. Reservation of name.

A. The exclusive right to the use of a name that complies with Section 108 [54-2A-108 NMSA 1978] of the Uniform Revised Limited Partnership Act may be reserved by:

(1) a person intending to organize a limited partnership pursuant to that act and to adopt the name;

(2) a limited partnership or a foreign limited partnership authorized to transact business in this state intending to adopt the name;

(3) a foreign limited partnership intending to obtain a certificate of authority to transact business in this state and adopt the name;

(4) a person intending to organize a foreign limited partnership and intending to have it obtain a certificate of authority to transact business in this state and adopt the name;

(5) a foreign limited partnership formed under the name; or

(6) a foreign limited partnership formed under a name that does not comply with Subsection B or C of Section 108 of the Uniform Revised Limited Partnership Act, but the name reserved pursuant to this paragraph may differ from the foreign limited partnership's name only to the extent necessary to comply with Subsections B and C of Section 108 of the Uniform Revised Limited Partnership Act.

B. A person may apply to reserve a name pursuant to Subsection A of this section by delivering to the secretary of state for filing an application that states the name to be reserved and the paragraph of Subsection A of this section that applies. If the secretary of state finds that the name is available for use by the applicant, the secretary of state shall file a statement of name reservation and thereby reserve the name for the exclusive use of the applicant for one hundred twenty days.

C. An applicant that has reserved a name pursuant to Subsection B of this section may reserve the same name for additional one hundred twenty-day periods. A person having a current reservation for a name may not apply for another one hundred twenty-day period for the same name until ninety days have elapsed in the current reservation.

D. A person that has reserved a name pursuant to this section may deliver to the secretary of state for filing a notice of transfer that states the reserved name, the name and street and mailing address of some other person to which the reservation is to be transferred and the paragraph of Subsection A of this section that applies to the other person. Subject to Subsection C of Section 206 [54-2A-206 NMSA 1978] of the Uniform Revised Limited Partnership Act, the transfer is effective when the secretary of state files the notice of transfer.

History: Laws 2007, ch. 129, 109.



Section 54-2A-110 - Effect of partnership agreement; nonwaivable provisions.

54-2A-110. Effect of partnership agreement; nonwaivable provisions.

A. Except as otherwise provided in Subsection B of this section, the partnership agreement governs relations between the partners and between the partners and the partnership. To the extent the partnership agreement does not otherwise provide, the Uniform Revised Limited Partnership Act governs relations between the partners and between the partners and the partnership.

B. A partnership agreement may not:

(1) vary a limited partnership's power pursuant to Section 105 [54-2A-105 NMSA 1978] of the Uniform Revised Limited Partnership Act to sue, be sued and defend in its own name;

(2) vary the law applicable to a limited partnership pursuant to Section 106 [54-2A-106 NMSA 1978] of the Uniform Revised Limited Partnership Act;

(3) vary the requirements of Section 204 [54-2A-204 NMSA 1978] of the Uniform Revised Limited Partnership Act or Section 54-2-12 NMSA 1978;

(4) vary the information required pursuant to Section 111 [54-2A-111 NMSA 1978] of the Uniform Revised Limited Partnership Act or Section 54-2-6 NMSA 1978 or unreasonably restrict the right to information pursuant to Section 304 [54-2A-304 NMSA 1978] or 407 [54-2A-407 NMSA 1978] of the Uniform Revised Limited Partnership Act, but the partnership agreement may impose reasonable restrictions on the availability and use of information obtained pursuant to those sections and may define appropriate remedies, including liquidated damages, for a breach of any reasonable restriction on use;

(5) eliminate the duty of loyalty pursuant to Section 408 [54-2A-408 NMSA 1978] of the Uniform Revised Limited Partnership Act, but the partnership agreement may:

(a) identify specific types or categories of activities that do not violate the duty of loyalty, if not manifestly unreasonable; and

(b) specify the number or percentage of partners that may authorize or ratify, after full disclosure to all partners of all material facts, a specific act or transaction that otherwise would violate the duty of loyalty;

(6) unreasonably reduce the duty of care pursuant to Subsection C of Section 408 of the Uniform Revised Limited Partnership Act;

(7) eliminate the obligation of good faith and fair dealing pursuant to Subsection B of Section 305 and Subsection D of Section 408 of the Uniform Revised Limited Partnership Act, but the partnership agreement may prescribe the standards by which the performance of the obligation is to be measured, if the standards are not manifestly unreasonable;

(8) vary the power of a person to dissociate as a general partner pursuant to Subsection A of Section 604 [54-2A-604 NMSA 1978] of the Uniform Revised Limited Partnership Act except to require that the notice pursuant to Subsection A of Section 603 [54-2A-603 NMSA 1978] of the Uniform Revised Limited Partnership Act be in a record;

(9) vary the power of a court to decree dissolution in the circumstances specified in Section 802 [54-2A-802 NMSA 1978] of the Uniform Revised Limited Partnership Act;

(10) vary the requirement to wind up the partnership's business as specified in Section 803 [54-2A-803 NMSA 1978] of the Uniform Revised Limited Partnership Act;

(11) unreasonably restrict the right to maintain an action pursuant to Article 10 of the Uniform Revised Limited Partnership Act;

(12) restrict the right of a partner pursuant to Subsection A of Section 1110 [54-2A-1110 NMSA 1978] of the Uniform Revised Limited Partnership Act to approve a conversion or merger; or

(13) restrict rights pursuant to the Uniform Revised Limited Partnership Act of a person other than a partner or a transferee.

History: Laws 2007, ch. 129, 110.



Section 54-2A-111 - Required information.

54-2A-111. Required information.

A limited partnership shall maintain at its designated office the following information:

A. a current list showing the full name and last known street and mailing address of each partner, separately identifying the general partners, in alphabetical order, and the limited partners, in alphabetical order;

B. a copy of the initial certificate of limited partnership and all amendments to and restatements of the certificate, together with signed copies of any powers of attorney under which any certificate, amendment or restatement has been signed;

C. a copy of any filed articles of conversion or merger;

D. a copy of the limited partnership's federal, state and local income tax returns and reports, if any, for the three most recent years;

E. a copy of any partnership agreement made in a record and any amendment made in a record to any partnership agreement;

F. a copy of any financial statement of the limited partnership for the three most recent years;

G. a copy of any record made by the limited partnership during the past three years of any consent given by or vote taken of any partner pursuant to the Uniform Revised Limited Partnership Act or the partnership agreement; and

H. unless contained in a partnership agreement made in a record, a record stating:

(1) the amount of cash, and a description and statement of the agreed value of the other benefits, contributed and agreed to be contributed by each partner;

(2) the times at which, or events on the happening of which, any additional contributions agreed to be made by each partner are to be made;

(3) for any person that is both a general partner and a limited partner, a specification of what transferable interest the person owns in each capacity; and

(4) any events upon the happening of which the limited partnership is to be dissolved and its activities wound up.

History: Laws 2007, ch. 129, 111.



Section 54-2A-112 - Business transactions of partner with partnership.

54-2A-112. Business transactions of partner with partnership.

A partner may lend money to and transact other business with the limited partnership and has the same rights and obligations with respect to the loan or other transaction as a person that is not a partner.

History: Laws 2007, ch. 129, 112.



Section 54-2A-113 - Dual capacity.

54-2A-113. Dual capacity.

A person may be both a general partner and a limited partner. A person that is both a general and limited partner has the rights, powers, duties and obligations provided by the Uniform Revised Limited Partnership Act and the partnership agreement in each of those capacities. When the person acts as a general partner, the person is subject to the obligations, duties and restrictions pursuant to that act and the partnership agreement for general partners. When the person acts as a limited partner, the person is subject to the obligations, duties and restrictions pursuant to that act and the partnership agreement for limited partners.

History: Laws 2007, ch. 129, 113.



Section 54-2A-114 - Office and agent for service of process.

54-2A-114. Office and agent for service of process.

A. A limited partnership shall designate and continuously maintain in this state:

(1) an office, which need not be a place of its activity in this state; and

(2) an agent for service of process.

B. A foreign limited partnership shall designate and continuously maintain in this state an agent for service of process.

C. An agent for service of process of a limited partnership or foreign limited partnership must be an individual who is a resident of this state or other person authorized to do business in this state.

History: Laws 2007, ch. 129, 114.



Section 54-2A-115 - Change of designated office or agent for service of process.

54-2A-115. Change of designated office or agent for service of process.

In order to change its designated office, agent for service of process or the address of its agent for service of process, a limited partnership or a foreign limited partnership shall deliver to the secretary of state for filing an amendment or restatement of its certificate of limited partnership.

History: Laws 2007, ch. 129, 115.



Section 54-2A-116 - Resignation of agent for service of process.

54-2A-116. Resignation of agent for service of process.

A. In order to resign as an agent for service of process of a limited partnership or foreign limited partnership, the agent must deliver to the secretary of state for filing a statement of resignation containing the name of the limited partnership or foreign limited partnership.

B. After receiving a statement of resignation, the secretary of state shall file it and mail a copy to the designated office of the limited partnership or foreign limited partnership and mail another copy to the principal office if the address of the office appears in the records of the secretary of state and is different from the address of the designated office.

C. An agency for service of process is terminated on the thirty-first day after the secretary of state files the statement of resignation.

History: Laws 2007, ch. 129, 116.



Section 54-2A-117 - Service of process.

54-2A-117. Service of process.

A. An agent for service of process appointed by a limited partnership or foreign limited partnership is an agent of the limited partnership or foreign limited partnership for service of any process, notice or demand required or permitted by law to be served upon the limited partnership or foreign limited partnership.

B. If a limited partnership or foreign limited partnership does not appoint or maintain an agent for service of process in this state or the agent for service of process cannot with reasonable diligence be found at the agent's address, the secretary of state is an agent of the limited partnership or foreign limited partnership upon whom process, notice or demand may be served.

C. Service of any process, notice or demand on the secretary of state may be made by delivering to and leaving with the secretary of state duplicate copies of the process, notice or demand and the fee required by Section 210 [54-2A-210 NMSA 1978] of the Uniform Revised Limited Partnership Act. If a process, notice or demand is served on the secretary of state, the secretary of state shall forward one of the copies by registered or certified mail, return receipt requested, to the limited partnership or foreign limited partnership at its designated office.

D. Service is effected pursuant to Subsection C of this section at the earliest of:

(1) the date the limited partnership or foreign limited partnership receives the process, notice or demand;

(2) the date shown on the return receipt, if signed on behalf of the limited partnership or foreign limited partnership; or

(3) ten days after the process, notice or demand is deposited in the mail, if mailed postpaid and correctly addressed.

E. The secretary of state shall keep a record of each process, notice and demand served pursuant to this section and record the time of, and the action taken regarding, the service. These records may be destroyed after five years.

F. This section does not affect the right to serve process, notice or demand in any other manner provided by law.

History: Laws 2007, ch. 129, 117.



Section 54-2A-118 - Consent and proxies of partners.

54-2A-118. Consent and proxies of partners.

Action requiring the consent of partners pursuant to the Uniform Revised Limited Partnership Act may be taken without a meeting, and a partner may appoint a proxy to consent or otherwise act for the partner by signing an appointment record, either personally or by the partner's attorney in fact.

History: Laws 2007, ch. 129, 118.



Section 54-2A-119 - Limited partnership subject to amendment or repeal of the Uniform Revised Limited Partnership Act.

54-2A-119. Limited partnership subject to amendment or repeal of the Uniform Revised Limited Partnership Act.

A limited partnership governed by the Uniform Revised Limited Partnership Act is subject to any amendment to or repeal of that act.

History: Laws 2007, ch. 129, 119.






Article 2 - Formation; Certificate Of Limited Partnership and Other Filings.

Section 54-2A-202 - Amendment or restatement of certificate.

54-2A-202. Amendment or restatement of certificate.

A. In order to amend its certificate of limited partnership, a limited partnership shall deliver to the secretary of state for filing an amendment or, pursuant to Article 11 [54-2A-1101 NMSA 1978] of the Uniform Revised Limited Partnership Act, articles of merger stating:

(1) the name of the limited partnership;

(2) the date of filing of its initial certificate;

(3) any identification number assigned by the secretary of state to the limited partnership or the initial certificate, or both; and

(4) the changes the amendment makes to the certificate as most recently amended or restated.

B. A limited partnership shall promptly deliver to the secretary of state for filing an amendment to a certificate of limited partnership to reflect:

(1) any change in the information stated in its certificate of limited partnership;

(2) a change of name of the limited partnership, if its name does not comply with Section 108 [54-2A-108 NMSA 1978] of the Uniform Revised Limited Partnership Act;

(3) any other additional or different information required to be stated in its limited partnership certificate by Section 201 of the Uniform Revised Limited Partnership Act that is not stated in the certificate; or

(4) the appointment of a person to wind up the limited partnership's activities pursuant to Subsection C or D of Section 803 [54-2A-803 NMSA 1978] of the Uniform Revised Limited Partnership Act.

C. A general partner that knows that any information in a filed certificate of limited partnership was false when the certificate was filed or has become false due to changed circumstances shall promptly:

(1) cause the certificate to be amended; or

(2) if appropriate, deliver to the secretary of state for filing a statement of correction pursuant to Section 207 [54-2A-207 NMSA 1978] of the Uniform Revised Limited Partnership Act.

D. A certificate of limited partnership may be amended at any time for any other proper purpose as determined by the limited partnership.

E. A restated certificate of limited partnership may be delivered to the secretary of state for filing in the same manner as an amendment.

F. Subject to Subsection C of Section 206 [54-2A-206 NMSA 1978] of the Uniform Revised Limited Partnership Act, an amendment or restated certificate is effective when filed by the secretary of state.

History: Laws 2007, ch. 129, 202.



Section 54-2A-203 - Statement of termination.

54-2A-203. Statement of termination.

A dissolved limited partnership that has completed winding up may deliver to the secretary of state for filing a statement of termination that states:

A. the name of the limited partnership;

B. the date of filing of its initial certificate of limited partnership; and

C. any other information as determined by the general partners filing the statement or by a person appointed pursuant to Subsection C or D of Section 803 [54-2A-803 NMSA 1978] of the Uniform Revised Limited Partnership Act.

History: Laws 2007, ch. 129, 203.



Section 54-2A-204 - Signing of records.

54-2A-204. Signing of records.

A. Each record delivered to the secretary of state for filing pursuant to the Uniform Revised Limited Partnership Act shall be signed in the following manner:

(1) an initial certificate of limited partnership shall be signed by all general partners listed in the certificate;

(2) an amendment designating as general partner a person admitted pursuant to Paragraph (2) of Subsection C of Section 801 [54-2A-801 NMSA 1978] of the Uniform Revised Limited Partnership Act following the dissociation of a limited partnership's last general partner shall be signed by that person;

(3) an amendment required by Subsection C of Section 803 [54-2A-803 NMSA 1978] of the Uniform Revised Limited Partnership Act following the appointment of a person to wind up the dissolved limited partnership's activities shall be signed by that person;

(4) any other amendment shall be signed by:

(a) at least one general partner listed in the certificate;

(b) each other person designated in the amendment as a new general partner; and

(c) each person that the amendment indicates has dissociated as a general partner, unless: 1) the person is deceased or a guardian or general conservator has been appointed for the person and the amendment so states; or 2) the person has previously delivered to the secretary of state for filing a statement of dissociation;

(5) a restated certificate of limited partnership shall be signed by at least one general partner listed in the certificate, and, to the extent the restated certificate effects a change pursuant to any other paragraph of this subsection, the certificate shall be signed in a manner that satisfies that paragraph;

(6) a statement of termination shall be signed by all general partners listed in the certificate or, if the certificate of a dissolved limited partnership lists no general partners, by the person appointed pursuant to Subsection C or D of Section 803 of the Uniform Revised Limited Partnership Act to wind up the dissolved limited partnership's activities;

(7) articles of conversion shall be signed by each general partner listed in the certificate of limited partnership;

(8) articles of merger shall be signed as provided in Subsection A of Section 1108 [54-2A-1108 NMSA 1978] of the Uniform Revised Limited Partnership Act;

(9) any other record delivered on behalf of a limited partnership to the secretary of state for filing shall be signed by at least one general partner listed in the certificate;

(10) a statement by a person pursuant to Paragraph (4) of Subsection A of Section 605 [54-2A-605 NMSA 1978] of the Uniform Revised Limited Partnership Act stating that the person has dissociated as a general partner shall be signed by that person;

(11) a statement of withdrawal by a person pursuant to Section 306 [54-2A-306 NMSA 1978] of the Uniform Revised Limited Partnership Act shall be signed by that person;

(12) a record delivered on behalf of a foreign limited partnership to the secretary of state for filing shall be signed by at least one general partner of the foreign limited partnership; and

(13) any other record delivered on behalf of any person to the secretary of state for filing shall be signed by that person.

B. Any person may sign by an attorney in fact any record to be filed pursuant to the Uniform Revised Limited Partnership Act.

History: Laws 2007, ch. 129, 204.



Section 54-2A-205 - Signing and filing pursuant to judicial order.

54-2A-205. Signing and filing pursuant to judicial order.

A. If a person required by the Uniform Revised Limited Partnership Act to sign a record or deliver a record to the secretary of state for filing does not do so, any other person that is aggrieved may petition the district court to order:

(1) the person to sign the record;

(2) delivery of the record to the secretary of state for filing; or

(3) the secretary of state to file the record unsigned.

B. If the person aggrieved pursuant to Subsection A of this section is not the limited partnership or foreign limited partnership to which the record pertains, the aggrieved person shall make the limited partnership or foreign limited partnership a party to the action. A person aggrieved pursuant to Subsection A of this section may seek the remedies provided in Subsection A of this section in the same action in combination or in the alternative.

C. A record filed unsigned pursuant to this section is effective without being signed.

History: Laws 2007, ch. 129, 205.



Section 54-2A-206 - Delivery to and filing of records by secretary of state; effective time and date.

54-2A-206. Delivery to and filing of records by secretary of state; effective time and date.

A. Duplicate originals of a record authorized or required to be delivered to the secretary of state for filing pursuant to the Uniform Revised Limited Partnership Act must:

(1) be captioned to describe the record's purpose;

(2) be in a medium permitted by the secretary of state;

(3) use the English language, except for proper names, which must use letters of the English alphabet, and Arabic numbers;

(4) state any identification number issued by the secretary of state to the limited partnership to which the record refers, to any filed record to which the record refers, or both;

(5) be accompanied by the fee required by Section 210 [54-2A-210 NMSA 1978] of that act, or an amount greater than that fee, but any amount greater than that fee shall not be refunded; and

(6) be delivered to the secretary of state.

B. Unless the secretary of state determines that a record does not comply with the filing requirements of the Uniform Revised Limited Partnership Act, and if all filing fees have been paid, the secretary of state shall endorse on each duplicate original the word "filed" and the day, month and year of filing, file one duplicate original of the record and:

(1) for a statement of dissociation, send:

(a) a duplicate original of the filed statement and a receipt for the fees to the person that the statement indicates has dissociated as a general partner; and

(b) a copy of the filed statement and receipt to the limited partnership;

(2) for a statement of withdrawal by a person pursuant to Section 306 of the Uniform Revised Limited Partnership Act, send:

(a) a duplicate original of the filed statement and a receipt for the fees to the person on whose behalf the record was filed; and

(b) if the statement refers to an existing limited partnership, a copy of the filed statement and receipt to the limited partnership; and

(3) for all other records, send a duplicate original of the filed record and a receipt for the fees to the person on whose behalf the record was filed.

C. Upon request and payment of a fee, the secretary of state shall send to the requester a certified copy of the requested record.

D. Except as otherwise provided in Sections 116 [54-2A-116 NMSA 1978] and 207 [54-2A-207 NMSA 1978] of the Uniform Revised Limited Partnership Act, a record delivered to the secretary of state for filing pursuant to the Uniform Revised Limited Partnership Act may specify an effective time and a delayed effective date. Except as otherwise provided in the Uniform Revised Limited Partnership Act, a record filed by the secretary of state is effective:

(1) if the record does not specify an effective time and does not specify a delayed effective date, on the date and at the time the record is filed as evidenced by the secretary of state's endorsement of the date and time on the record;

(2) if the record specifies an effective time but not a delayed effective date, on the date the record is filed at the time specified in the record;

(3) if the record specifies a delayed effective date but not an effective time, at 12:01 a.m. on the earlier of:

(a) the specified date; or

(b) the ninetieth day after the record is filed; or

(4) if the record specifies an effective time and a delayed effective date, at the specified time on the earlier of:

(a) the specified date; or

(b) the ninetieth day after the record is filed.

History: Laws 2007, ch. 129, 206.



Section 54-2A-207 - Correcting filed record.

54-2A-207. Correcting filed record.

A. A limited partnership or foreign limited partnership shall deliver to the secretary of state for filing a statement of correction to correct a record previously delivered by the limited partnership or foreign limited partnership to the secretary of state and filed by the secretary of state, if at the time of filing the record contained false or erroneous information or was defectively signed. The statement of correction shall be delivered to the secretary of state for filing promptly after the limited partnership or foreign limited partnership has notice that the information in the filed record was false or erroneous at the time it was filed or that the filed record was defectively signed.

B. A statement of correction may not state a delayed effective date and must:

(1) describe the record to be corrected, including its filing date, or attach a copy of the record as filed;

(2) state any identification number assigned by the secretary of state to the limited partnership, to the record to be corrected, or both;

(3) specify the incorrect information and the reason it is incorrect or the manner in which the signing was defective; and

(4) correct the incorrect information or defective signature.

C. When filed by the secretary of state, a statement of correction is effective retroactively as of the effective date of the record the statement corrects, but the statement is effective when filed:

(1) for the purposes of Subsections C and D of Section 103 [54-2A-103 NMSA 1978] of the Uniform Revised Limited Partnership Act; and

(2) as to persons relying on the uncorrected record and adversely affected by the correction.

History: Laws 2007, ch. 129, 207.



Section 54-2A-208 - Liability for false information in filed record.

54-2A-208. Liability for false information in filed record.

A. If a record delivered to the secretary of state for filing pursuant to the Uniform Revised Limited Partnership Act and filed by the secretary of state contains false information, a person that suffers loss by reliance on the information may recover damages for the loss from:

(1) a person that signed the record, or caused another to sign it on the person's behalf, and knew the information to be false at the time the record was signed; and

(2) a general partner that has notice that the information was false when the record was filed or has become false because of changed circumstances, if the general partner has notice for a reasonably sufficient time before the information is relied upon to enable the general partner to effect an amendment pursuant to Section 202 [54-2A-202 NMSA 1978] of the Uniform Revised Limited Partnership Act, file a petition pursuant to Section 205 of that act or deliver to the secretary of state for filing a statement of correction pursuant to Section 207 [54-2A-207 NMSA 1978] of that act or a revised application for a certificate of authority to transact business in this state pursuant to Section 906 [54-2A-906 NMSA 1978] of that act.

B. Signing a record authorized or required to be filed pursuant to the Uniform Revised Limited Partnership Act constitutes an affirmation under the penalties of perjury that the facts stated in the record are true.

History: Laws 2007, ch. 129, 208.



Section 54-2A-209 - Certificate of existence or authorization.

54-2A-209. Certificate of existence or authorization.

A. The secretary of state, upon request and payment of the requisite fee, shall furnish a certificate of existence for a limited partnership if the records filed in the office of the secretary of state show that the secretary of state has filed a certificate of limited partnership and has not filed a statement of termination. A certificate of existence shall state:

(1) the limited partnership's name;

(2) that it was duly formed pursuant to the laws of this state and the date of formation;

(3) any identification number assigned by the secretary of state to the limited partnership;

(4) whether all fees and penalties due to the secretary of state pursuant to the Uniform Revised Limited Partnership Act or other law have been paid;

(5) whether the secretary of state has administratively dissolved the limited partnership;

(6) whether the limited partnership's certificate of limited partnership has been amended to state that the limited partnership is dissolved;

(7) that a statement of termination has not been filed by the secretary of state; and

(8) other facts of record in the office of the secretary of state, which may be requested by the applicant.

B. The secretary of state, upon request and payment of the requisite fee, shall furnish a certificate of authorization for a foreign limited partnership if the records filed in the office of the secretary of state show that the secretary of state has filed a certificate of authorization, has not revoked the certificate of authorization and has not filed a notice of cancellation. A certificate of authorization shall state:

(1) the foreign limited partnership's name and any alternate name adopted pursuant to Subsection A of Section 905 [54-2A-905 NMSA 1978] of the Uniform Revised Limited Partnership Act for use in this state;

(2) any identification number assigned by the secretary of state to the foreign limited partnership;

(3) that it is authorized to transact business in this state;

(4) whether all fees and penalties due to the secretary of state pursuant to the Uniform Revised Limited Partnership Act or other law have been paid;

(5) that the secretary of state has not revoked its certificate of authorization and has not filed a notice of cancellation; and

(6) other facts of record in the office of the secretary of state, which may be requested by the applicant.

C. Subject to any qualification stated in the certificate, a certificate of existence or authorization issued by the secretary of state may be relied upon as conclusive evidence that the limited partnership or foreign limited partnership is in existence or is authorized to transact business in this state.

History: Laws 2007, ch. 129, 209.



Section 54-2A-210 - Secretary of state fees.

54-2A-210. Secretary of state fees.

A. The secretary of state shall charge and collect a fee as follows:

(1) filing an initial, amended and restated, or restated certificate of limited partnership, a fee of one hundred dollars ($100);

(2) filing an application for a certificate of authority by a foreign limited partnership, articles of conversion or articles of merger, a fee of one hundred dollars ($100);

(3) filing any other record, a fee of fifty dollars ($50.00);

(4) furnishing copies of records, a fee of one dollar ($1.00) per page, but in no case less than ten dollars ($10.00), and a fee of twenty-five dollars ($25.00) for certifying the copies, if certified copies are furnished;

(5) issuing any other certificate, a fee of fifty dollars ($50.00); and

(6) service of process or of a notice or demand on the secretary of state, a fee of fifty dollars ($50.00).

B. The secretary of state may adopt a schedule of fees for providing the following services:

(1) an expedited service;

(2) upon the adoption of rules authorizing their use, the handling of credit or debit cards or other means of payment for which sufficient funds are not on deposit; and

(3) other services for which no fee is established by law.

History: Laws 2007, ch. 129, 210.






Article 3 - Limited Partners

Section 54-2A-302 - No right or power as limited partner to bind limited partnership.

54-2A-302. No right or power as limited partner to bind limited partnership.

A limited partner does not have the right or the power as a limited partner to act for or bind the limited partnership.

History: Laws 2007, ch. 129, 302.



Section 54-2A-303 - No liability as limited partner for limited partnership obligations.

54-2A-303. No liability as limited partner for limited partnership obligations.

An obligation of a limited partnership, whether arising in contract, tort or otherwise is not the obligation of a limited partner. A limited partner is not personally liable, directly or indirectly, by way of contribution or otherwise, for an obligation of the limited partnership solely by reason of being a limited partner, even if the limited partner participates in the management and control of the limited partnership.

History: Laws 2007, ch. 129, 303.



Section 54-2A-304 - Right of limited partner and former limited partner to information.

54-2A-304. Right of limited partner and former limited partner to information.

A. On ten days' demand, made in a record received by the limited partnership, a limited partner may inspect and copy required information during regular business hours in the limited partnership's designated office. The limited partner need not have any particular purpose for seeking the information.

B. During regular business hours and at a reasonable location specified by the limited partnership, a limited partner may obtain from the limited partnership and inspect and copy true and full information regarding the state of the activities and financial condition of the limited partnership and other information regarding the activities of the limited partnership as is just and reasonable if:

(1) the limited partner seeks the information for a purpose reasonably related to the partner's interest as a limited partner;

(2) the limited partner makes a demand in a record received by the limited partnership, describing with reasonable particularity the information sought and the purpose for seeking the information; and

(3) the information sought is directly connected to the limited partner's purpose.

C. Within ten days after receiving a demand pursuant to Subsection B of this section, the limited partnership in a record shall inform the limited partner that made the demand:

(1) what information the limited partnership will provide in response to the demand;

(2) when and where the limited partnership will provide the information; and

(3) if the limited partnership declines to provide any demanded information, the limited partnership's reasons for declining.

D. Subject to Subsection F of this section, a person dissociated as a limited partner may inspect and copy required information during regular business hours in the limited partnership's designated office if:

(1) the information pertains to the period during which the person was a limited partner;

(2) the person seeks the information in good faith; and

(3) the person meets the requirements of Subsection B of this section.

E. The limited partnership shall respond to a demand made pursuant to Subsection D of this section in the same manner as provided in Subsection C of this section.

F. If a limited partner dies, Section 704 [54-2A-704 NMSA 1978] of the Uniform Revised Limited Partnership Act applies.

G. The limited partnership may impose reasonable restrictions on the use of information obtained pursuant to this section. In a dispute concerning the reasonableness of a restriction pursuant to this subsection, the limited partnership has the burden of proving reasonableness.

H. A limited partnership may charge a person that makes a demand pursuant to this section reasonable costs of copying, limited to the costs of labor and material.

I. Whenever the Uniform Revised Limited Partnership Act or a partnership agreement provides for a limited partner to give or withhold consent to a matter, before the consent is given or withheld, the limited partnership shall, without demand, provide the limited partner with all information material to the limited partner's decision that the limited partnership knows.

J. A limited partner or person dissociated as a limited partner may exercise the rights pursuant to this section through an attorney or other agent. Any restriction imposed pursuant to Subsection G of this section or by the partnership agreement applies both to the attorney or other agent and to the limited partner or person dissociated as a limited partner.

K. The rights stated in this section do not extend to a person as transferee, but may be exercised by the legal representative of an individual under legal disability who is a limited partner or person dissociated as a limited partner.

History: Laws 2007, ch. 129, 304.



Section 54-2A-305 - Limited duties of limited partners.

54-2A-305. Limited duties of limited partners.

A. A limited partner does not have any fiduciary duty to the limited partnership or to any other partner solely by reason of being a limited partner.

B. A limited partner shall discharge the duties to the partnership and the other partners pursuant to the Uniform Revised Limited Partnership Act or pursuant to the partnership agreement and exercise any rights consistently with the obligation of good faith and fair dealing.

C. A limited partner does not violate a duty or obligation pursuant to the Uniform Revised Limited Partnership Act or pursuant to the partnership agreement merely because the limited partner's conduct furthers the limited partner's own interest.

History: Laws 2007, ch. 129, 305.



Section 54-2A-306 - Person erroneously believing self to be limited partner.

54-2A-306. Person erroneously believing self to be limited partner.

A. Except as otherwise provided in Subsection B of this section, a person that makes an investment in a business enterprise and erroneously but in good faith believes that the person has become a limited partner in the enterprise is not liable for the enterprise's obligations by reason of making the investment, receiving distributions from the enterprise or exercising any rights of or appropriate to a limited partner, if, on ascertaining the mistake, the person:

(1) causes an appropriate certificate of limited partnership, amendment or statement of correction to be signed and delivered to the secretary of state for filing; or

(2) withdraws from future participation as an owner in the enterprise by signing and delivering to the secretary of state for filing a statement of withdrawal pursuant to this section.

B. A person that makes an investment described in Subsection A of this section is liable to the same extent as a general partner to any third party that enters into a transaction with the enterprise, believing in good faith that the person is a general partner, before the secretary of state files a statement of withdrawal, certificate of limited partnership, amendment or statement of correction to show that the person is not a general partner.

C. If a person makes a diligent effort in good faith to comply with Paragraph (1) of Subsection A of this section and is unable to cause the appropriate certificate of limited partnership, amendment or statement of correction to be signed and delivered to the secretary of state for filing, the person has the right to withdraw from the enterprise pursuant to Paragraph (2) of Subsection A of this section even if the withdrawal would otherwise breach an agreement with others that are or have agreed to become co-owners of the enterprise.

History: Laws 2007, ch. 129, 306.






Article 4 - General Partners

Section 54-2A-402 - General partner agent of limited partnership.

54-2A-402. General partner agent of limited partnership.

A. Each general partner is an agent of the limited partnership for the purposes of its activities. An act of a general partner, including the signing of a record in the partnership's name, for apparently carrying on in the ordinary course the limited partnership's activities or activities of the kind carried on by the limited partnership binds the limited partnership, unless the general partner did not have authority to act for the limited partnership in the particular matter and the person with which the general partner was dealing knew, had received a notification or had notice pursuant to Subsection D of Section 103 [54-2A-103 NMSA 1978] of the Uniform Revised Limited Partnership Act that the general partner lacked authority.

B. An act of a general partner that is not apparently for carrying on in the ordinary course the limited partnership's activities or activities of the kind carried on by the limited partnership binds the limited partnership only if the act was actually authorized by all the other partners.

History: Laws 2007, ch. 129, 402.



Section 54-2A-403 - Limited partnership liable for general partner's actionable conduct.

54-2A-403. Limited partnership liable for general partner's actionable conduct.

A. A limited partnership is liable for loss or injury caused to a person, or for a penalty incurred, as a result of a wrongful act or omission, or other actionable conduct, of a general partner acting in the ordinary course of activities of the limited partnership or with authority of the limited partnership.

B. If, in the course of the limited partnership's activities or while acting with authority of the limited partnership, a general partner receives or causes the limited partnership to receive money or property of a person not a partner, and the money or property is misapplied by a general partner, the limited partnership is liable for the loss.

History: Laws 2007, ch. 129, 403.



Section 54-2A-404 - General partner's liability.

54-2A-404. General partner's liability.

A. Except as otherwise provided in Subsections B and C of this section, all general partners are liable jointly and severally for all obligations of the limited partnership unless otherwise agreed by the claimant or provided by law.

B. A person that becomes a general partner of an existing limited partnership is not personally liable for an obligation of a limited partnership incurred before the person became a general partner.

C. An obligation of a limited partnership incurred while the limited partnership is a limited liability limited partnership, whether arising in contract, tort or otherwise is solely the obligation of the limited partnership. A general partner is not personally liable, directly or indirectly, by way of contribution or otherwise, for such an obligation solely by reason of being or acting as a general partner. This subsection applies despite anything inconsistent in the partnership agreement that existed immediately before the consent required to become a limited liability limited partnership pursuant to Paragraph (2) of Subsection B of Section 406 [54-2A-406 NMSA 1978] of the Uniform Revised Limited Partnership Act.

History: Laws 2007, ch. 129, 404.



Section 54-2A-405 - Actions by and against partnership and partners.

54-2A-405. Actions by and against partnership and partners.

A. To the extent not inconsistent with Section 404 [54-2A-404 NMSA 1978] of the Uniform Revised Limited Partnership Act, a general partner may be joined in an action against the limited partnership or named in a separate action.

B. A judgment against a limited partnership is not by itself a judgment against a general partner. A judgment against a limited partnership shall not be satisfied from a general partner's assets unless there is also a judgment against the general partner.

C. A judgment creditor of a general partner shall not levy execution against the assets of the general partner to satisfy a judgment based on a claim against the limited partnership, unless the partner is personally liable for the claim pursuant to Section 404 of the Uniform Revised Limited Partnership Act and:

(1) a judgment based on the same claim has been obtained against the limited partnership and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(2) the limited partnership is a debtor in bankruptcy;

(3) the general partner has agreed that the creditor need not exhaust limited partnership assets;

(4) a court grants permission to the judgment creditor to levy execution against the assets of a general partner based on a finding that limited partnership assets subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of limited partnership assets is excessively burdensome or that the grant of permission is an appropriate exercise of the court's equitable powers; or

(5) liability is imposed on the general partner by law or contract independent of the existence of the limited partnership.

History: Laws 2007, ch. 129, 405.



Section 54-2A-406 - Management rights of general partner.

54-2A-406. Management rights of general partner.

A. Each general partner has equal rights in the management and conduct of the limited partnership's activities. Except as expressly provided in the Uniform Revised Limited Partnership Act, any matter relating to the activities of the limited partnership may be exclusively decided by the general partner or, if there is more than one general partner, by a majority of the general partners.

B. The consent of each partner is necessary to:

(1) amend the partnership agreement; and

(2) sell, lease, exchange or otherwise dispose of all, or substantially all, of the limited partnership's property, with or without the goodwill, other than in the usual and regular course of the limited partnership's activities.

C. A limited partnership shall reimburse a general partner for payments made and indemnify a general partner for liabilities incurred by the general partner in the ordinary course of the activities of the partnership or for the preservation of its activities or property.

D. A limited partnership shall reimburse a general partner for an advance to the limited partnership beyond the amount of capital the general partner agreed to contribute.

E. A payment or advance made by a general partner that gives rise to an obligation of the limited partnership pursuant to Subsection C or D of this section constitutes a loan to the limited partnership, which accrues interest from the date of the payment or advance.

F. A general partner is not entitled to remuneration for services performed for the partnership.

History: Laws 2007, ch. 129, 406.



Section 54-2A-407 - Right of general partner and former general partner to information.

54-2A-407. Right of general partner and former general partner to information.

A. A general partner, without having any particular purpose for seeking the information, may inspect and copy during regular business hours:

(1) in the limited partnership's designated office, required information; and

(2) at a reasonable location specified by the limited partnership, any other records maintained by the limited partnership regarding the limited partnership's activities and financial condition.

B. Each general partner and the limited partnership shall furnish to a general partner:

(1) without demand, any information concerning the limited partnership's activities and activities reasonably required for the proper exercise of the general partner's rights and duties pursuant to the partnership agreement or the Uniform Revised Limited Partnership Act; and

(2) on demand, any other information concerning the limited partnership's activities, except to the extent the demand or the information demanded is unreasonable or otherwise improper under the circumstances.

C. Subject to Subsection E of this section, on ten days' demand made in a record received by the limited partnership, a person dissociated as a general partner may have access to the information and records described in Subsection A of this section at the location specified in Subsection A of this section if:

(1) the information or record pertains to the period during which the person was a general partner;

(2) the person seeks the information or record in good faith; and

(3) the person satisfies the requirements imposed on a limited partner by Subsection B of Section 304 [54-2A-304 NMSA 1978] of the Uniform Revised Limited Partnership Act.

D. The limited partnership shall respond to a demand made pursuant to Subsection C of this section in the same manner as provided in Subsection C of Section 304 of the Uniform Revised Limited Partnership Act.

E. If a general partner dies, Section 704 [54-2A-704 NMSA 1978] of the Uniform Revised Limited Partnership Act applies.

F. The limited partnership may impose reasonable restrictions on the use of information pursuant to this section. In any dispute concerning the reasonableness of a restriction pursuant to this subsection, the limited partnership has the burden of proving reasonableness.

G. A limited partnership may charge a person dissociated as a general partner that makes a demand pursuant to this section reasonable costs of copying, limited to the costs of labor and material.

H. A general partner or person dissociated as a general partner may exercise the rights pursuant to this section through an attorney or other agent. Any restriction imposed pursuant to Subsection F of this section or by the partnership agreement applies both to the attorney or other agent and to the general partner or person dissociated as a general partner.

I. The rights pursuant to this section do not extend to a person as transferee, but the rights pursuant to Subsection C of this section of a person dissociated as a general partner may be exercised by the legal representative of an individual who dissociated as a general partner pursuant to Paragraph (2) or (3) of Subsection G of Section 603 [54-2A-603 NMSA 1978] of the Uniform Revised Limited Partnership Act.

History: Laws 2007, ch. 129, 407.



Section 54-2A-408 - General standards of general partner's conduct.

54-2A-408. General standards of general partner's conduct.

A. The only fiduciary duties that a general partner has to the limited partnership and the other partners are the duties of loyalty and care pursuant to Subsections B and C of this section.

B. A general partner's duty of loyalty to the limited partnership and the other partners is limited to the following:

(1) to account to the limited partnership and hold as trustee for it any property, profit or benefit derived by the general partner in the conduct and winding up of the limited partnership's activities or derived from a use by the general partner of limited partnership property, including the appropriation of a limited partnership opportunity;

(2) to refrain from dealing with the limited partnership in the conduct or winding up of the limited partnership's activities as or on behalf of a party having an interest adverse to the limited partnership; and

(3) to refrain from competing with the limited partnership in the conduct or winding up of the limited partnership's activities.

C. A general partner's duty of care to the limited partnership and the other partners in the conduct and winding up of the limited partnership's activities is limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct or a knowing violation of law.

D. A general partner shall discharge the duties to the partnership and the other partners pursuant to the Uniform Revised Limited Partnership Act or pursuant to the partnership agreement and exercise any rights consistently with the obligation of good faith and fair dealing.

E. A general partner does not violate a duty or obligation pursuant to the Uniform Revised Limited Partnership Act or pursuant to the partnership agreement merely because the general partner's conduct furthers the general partner's own interest.

History: Laws 2007, ch. 129, 408.






Article 5 - Contributions and Distributions

Section 54-2A-502 - Liability for contribution.

54-2A-502. Liability for contribution.

A. A partner's obligation to contribute money or other property or other benefit to, or to perform services for, a limited partnership is not excused by the partner's death, disability or other inability to perform personally.

B. If a partner does not make a promised nonmonetary contribution, the partner is obligated at the option of the limited partnership to contribute money equal to that portion of the value, as stated in the required information, of the stated contribution that has not been made.

C. The obligation of a partner to make a contribution or return money or other property paid or distributed in violation of the Uniform Revised Limited Partnership Act may be compromised only by consent of all partners. A creditor of a limited partnership that extends credit or otherwise acts in reliance on an obligation described in Subsection A of this section, without notice of any compromise pursuant to this subsection, may enforce the original obligation.

History: Laws 2007, ch. 129, 502.



Section 54-2A-503 - Sharing of distributions.

54-2A-503. Sharing of distributions.

A distribution by a limited partnership must be shared among the partners on the basis of the value, as stated in the required records when the limited partnership decides to make the distribution, of the contributions the limited partnership has received from each partner.

History: Laws 2007, ch. 129, 503.



Section 54-2A-504 - Interim distributions.

54-2A-504. Interim distributions.

A partner does not have a right to any distribution before the dissolution and winding up of the limited partnership unless the limited partnership decides to make an interim distribution.

History: Laws 2007, ch. 129, 504.



Section 54-2A-505 - No distribution on account of dissociation.

54-2A-505. No distribution on account of dissociation.

A person does not have a right to receive a distribution on account of dissociation.

History: Laws 2007, ch. 129, 505.



Section 54-2A-506 - Distribution in kind.

54-2A-506. Distribution in kind.

A partner does not have a right to demand or receive any distribution from a limited partnership in any form other than cash. Subject to Subsection B of Section 809 [54-2A-809 NMSA 1978] of the Uniform Revised Limited Partnership Act, a limited partnership may distribute an asset in kind to the extent each partner receives a percentage of the asset equal to the partner's share of distributions.

History: Laws 2007, ch. 129, 506.



Section 54-2A-507 - Right to distribution.

54-2A-507. Right to distribution.

When a partner or transferee becomes entitled to receive a distribution, the partner or transferee has the status of, and is entitled to all remedies available to, a creditor of the limited partnership with respect to the distribution. However, the limited partnership's obligation to make a distribution is subject to offset for any amount owed to the limited partnership by the partner or dissociated partner on whose account the distribution is made.

History: Laws 2007, ch. 129, 507.



Section 54-2A-508 - Limitations on distribution.

54-2A-508. Limitations on distribution.

A. A limited partnership may not make a distribution in violation of the partnership agreement.

B. A limited partnership may not make a distribution if after the distribution:

(1) the limited partnership would not be able to pay its debts as they become due in the ordinary course of the limited partnership's activities; or

(2) the limited partnership's total assets would be less than the sum of its total liabilities plus the amount that would be needed, if the limited partnership were to be dissolved, wound up and terminated at the time of the distribution, to satisfy the preferential rights upon dissolution, winding up and termination of partners whose preferential rights are superior to those of persons receiving the distribution.

C. A limited partnership may base a determination that a distribution is not prohibited pursuant to Subsection B of this section on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other method that is reasonable in the circumstances.

D. Except as otherwise provided in Subsection G of this section, the effect of a distribution pursuant to Subsection B of this section is measured:

(1) in the case of distribution by purchase, redemption or other acquisition of a transferable interest in the limited partnership, as of the date money or other property is transferred or debt incurred by the limited partnership; and

(2) in all other cases, as of the date:

(a) the distribution is authorized, if the payment occurs within one hundred twenty days after that date; or

(b) the payment is made, if payment occurs more than one hundred twenty days after the distribution is authorized.

E. A limited partnership's indebtedness to a partner incurred by reason of a distribution made in accordance with this section is at parity with the limited partnership's indebtedness to its general, unsecured creditors.

F. A limited partnership's indebtedness, including indebtedness issued in connection with or as part of a distribution, is not considered a liability for purposes of Subsection B of this section if the terms of the indebtedness provide that payment of principal and interest are made only to the extent that a distribution could then be made to partners pursuant to this section.

G. If indebtedness is issued as a distribution, each payment of principal or interest on the indebtedness is treated as a distribution, the effect of which is measured on the date the payment is made.

History: Laws 2007, ch. 129, 508.



Section 54-2A-509 - Liability for improper distributions.

54-2A-509. Liability for improper distributions.

A. A general partner that consents to a distribution made in violation of Section 508 [54-2A-508 NMSA 1978] of the Uniform Revised Limited Partnership Act is personally liable to the limited partnership for the amount of the distribution that exceeds the amount that could have been distributed without the violation if it is established that in consenting to the distribution, the general partner failed to comply with Section 408 [54-2A-408 NMSA 1978] of the Uniform Revised Limited Partnership Act.

B. A partner or transferee that received a distribution knowing that the distribution to that partner or transferee was made in violation of Section 508 of the Uniform Revised Limited Partnership Act is personally liable to the limited partnership but only to the extent that the distribution received by the partner or transferee exceeded the amount that could have been properly paid pursuant to Section 508 of that act.

C. A general partner against which an action is commenced pursuant to Subsection A of this section may:

(1) implead in the action any other person that is liable pursuant to Subsection A of this section and compel contribution from the person; and

(2) implead in the action any person that received a distribution in violation of Subsection B of this section and compel contribution from the person in the amount the person received in violation of Subsection B of this section.

D. An action pursuant to this section is barred if it is not commenced within two years after the distribution.

History: Laws 2007, ch. 129, 509.






Article 6 - Dissociation

Section 54-2A-602 - Effect of dissociation as limited partner.

54-2A-602. Effect of dissociation as limited partner.

A. Upon a person's dissociation as a limited partner:

(1) subject to Section 704 [54-2A-704 NMSA 1978] of the Uniform Revised Limited Partnership Act, the person does not have further rights as a limited partner;

(2) the person's obligation of good faith and fair dealing as a limited partner pursuant to Subsection B of Section 305 [54-2A-305 NMSA 1978] of the Uniform Revised Limited Partnership Act continues only as to matters arising and events occurring before the dissociation; and

(3) subject to Section 704 [54-2A-704 NMSA 1978] and Article 11 [54-2A-1101 NMSA 1978] of the Uniform Revised Limited Partnership Act, any transferable interest owned by the person in the person's capacity as a limited partner immediately before dissociation is owned by the person as a mere transferee.

B. A person's dissociation as a limited partner does not of itself discharge the person from any obligation to the limited partnership or the other partners that the person incurred while a limited partner.

History: Laws 2007, ch. 129, 602.



Section 54-2A-603 - Dissociation as general partner.

54-2A-603. Dissociation as general partner.

A person is dissociated from a limited partnership as a general partner upon the occurrence of any of the following events:

A. the limited partnership's having notice of the person's express will to withdraw as a general partner or on a later date specified by the person;

B. an event agreed to in the partnership agreement as causing the person's dissociation as a general partner;

C. the person's expulsion as a general partner pursuant to the partnership agreement;

D. the person's expulsion as a general partner by the unanimous consent of the other partners if:

(1) it is unlawful to carry on the limited partnership's activities with the person as a general partner;

(2) there has been a transfer of all or substantially all of the person's transferable interest in the limited partnership, other than a transfer for security purposes, or a court order charging the person's interest, which has not been foreclosed;

(3) the person is a corporation and, within ninety days after the limited partnership notifies the person that it will be expelled as a general partner because it has filed a certificate of dissolution or the equivalent, its charter has been revoked, or its right to conduct business has been suspended by the jurisdiction of its incorporation, there is no revocation of the certificate of dissolution or no reinstatement of its charter or its right to conduct business; or

(4) the person is a limited liability company or partnership that has been dissolved and whose business is being wound up;

E. on application by the limited partnership, the person's expulsion as a general partner by judicial determination because:

(1) the person engaged in wrongful conduct that adversely and materially affected the limited partnership activities;

(2) the person willfully or persistently committed a material breach of the partnership agreement or of a duty owed to the partnership or the other partners pursuant to Section 408 [54-2A-408 NMSA 1978] of the Uniform Revised Limited Partnership Act; or

(3) the person engaged in conduct relating to the limited partnership's activities that makes it not reasonably practicable to carry on the activities of the limited partnership with the person as a general partner;

F. the person's:

(1) becoming a debtor in bankruptcy;

(2) execution of an assignment for the benefit of creditors;

(3) seeking, consenting to or acquiescing in the appointment of a trustee, receiver or liquidator of the person or of all or substantially all of the person's property; or

(4) failure, within ninety days after the appointment, to have vacated or stayed the appointment of a trustee, receiver or liquidator of the general partner or of all or substantially all of the person's property obtained without the person's consent or acquiescence, or failing within ninety days after the expiration of a stay to have the appointment vacated;

G. in the case of a person who is an individual:

(1) the person's death;

(2) the appointment of a guardian or general conservator for the person; or

(3) a judicial determination that the person has otherwise become incapable of performing the person's duties as a general partner pursuant to the partnership agreement;

H. in the case of a person that is a trust or is acting as a general partner by virtue of being a trustee of a trust, distribution of the trust's entire transferable interest in the limited partnership, but not merely by reason of the substitution of a successor trustee;

I. in the case of a person that is an estate or is acting as a general partner by virtue of being a personal representative of an estate, distribution of the estate's entire transferable interest in the limited partnership, but not merely by reason of the substitution of a successor personal representative;

J. termination of a general partner that is not an individual, partnership, limited liability company, corporation, trust or estate; or

K. the limited partnership's participation in a conversion or merger pursuant to Article 11 [54-2A-1101 NMSA 1978] of the Uniform Revised Limited Partnership Act, if the limited partnership:

(1) is not the converted or surviving entity; or

(2) is the converted or surviving entity but, as a result of the conversion or merger, the person ceases to be a general partner.

History: Laws 2007, ch. 129, 603.



Section 54-2A-604 - Person's power to dissociate as general partner; wrongful dissociation.

54-2A-604. Person's power to dissociate as general partner; wrongful dissociation.

A. A person has the power to dissociate as a general partner at any time, rightfully or wrongfully, by express will pursuant to Subsection A of Section 603 [54-2A-603 NMSA 1978] of the Uniform Revised Limited Partnership Act.

B. A person's dissociation as a general partner is wrongful only if:

(1) it is in breach of an express provision of the partnership agreement; or

(2) it occurs before the termination of the limited partnership, and:

(a) the person withdraws as a general partner by express will;

(b) the person is expelled as a general partner by judicial determination pursuant to Subsection E of Section 603 of the Uniform Revised Limited Partnership Act;

(c) the person is dissociated as a general partner by becoming a debtor in bankruptcy; or

(d) in the case of a person that is not an individual, trust other than a business trust, or estate, the person is expelled or otherwise dissociated as a general partner because it willfully dissolved or terminated.

C. A person that wrongfully dissociates as a general partner is liable to the limited partnership and, subject to Section 1001 [54-2A-1001 NMSA 1978] of the Uniform Revised Limited Partnership Act, to the other partners for damages caused by the dissociation. The liability is in addition to any other obligation of the general partner to the limited partnership or to the other partners.

History: Laws 2007, ch. 129, 604.



Section 54-2A-605 - Effect of dissociation as general partner.

54-2A-605. Effect of dissociation as general partner.

A. Upon a person's dissociation as a general partner:

(1) the person's right to participate as a general partner in the management and conduct of the partnership's activities terminates;

(2) the person's duty of loyalty as a general partner pursuant to Paragraph (3) of Subsection B of Section 408 [54-2A-408 NMSA 1978] of the Uniform Revised Limited Partnership Act terminates;

(3) the person's duty of loyalty as a general partner pursuant to Paragraphs (1) and (2) of Subsection B of Section 408 of the Uniform Revised Limited Partnership Act and duty of care pursuant to Subsection C of Section 408 of the Uniform Revised Limited Partnership Act continue only with regard to matters arising and events occurring before the person's dissociation as a general partner;

(4) the person may sign and deliver to the secretary of state for filing a statement of dissociation pertaining to the person and, at the request of the limited partnership, shall sign an amendment to the certificate of limited partnership that states that the person has dissociated; and

(5) subject to Section 704 [54-2A-704 NMSA 1978] and Article 11 [54-2A-1101 NMSA 1978] of the Uniform Revised Limited Partnership Act, any transferable interest owned by the person immediately before dissociation in the person's capacity as a general partner is owned by the person as a mere transferee.

B. A person's dissociation as a general partner does not of itself discharge the person from any obligation to the limited partnership or the other partners that the person incurred while a general partner.

History: Laws 2007, ch. 129, 605.



Section 54-2A-606 - Power to bind and liability to limited partnership before dissolution of partnership of person dissociated as general partner.

54-2A-606. Power to bind and liability to limited partnership before dissolution of partnership of person dissociated as general partner.

A. After a person is dissociated as a general partner and before the limited partnership is dissolved, converted pursuant to Article 11 [54-2A-1101 NMSA 1978] of the Uniform Revised Limited Partnership Act or merged out of existence pursuant to Article 11 of that act, the limited partnership is bound by an act of the person only if:

(1) the act would have bound the limited partnership pursuant to Section 402 [54-2A-402 NMSA 1978] of the Uniform Revised Limited Partnership Act before the dissociation; and

(2) at the time the other party enters into the transaction:

(a) less than two years has passed since the dissociation; and

(b) the other party does not have notice of the dissociation and reasonably believes that the person is a general partner.

B. If a limited partnership is bound pursuant to Subsection A of this section, the person dissociated as a general partner that caused the limited partnership to be bound is liable:

(1) to the limited partnership for any damage caused to the limited partnership arising from the obligation incurred pursuant to Subsection A of this section; and

(2) if a general partner or another person dissociated as a general partner is liable for the obligation, to the general partner or other person for any damage caused to the general partner or other person arising from the liability.

History: Laws 2007, ch. 129, 606.



Section 54-2A-607 - Liability to other persons of person dissociated as general partner.

54-2A-607. Liability to other persons of person dissociated as general partner.

A. A person's dissociation as a general partner does not of itself discharge the person's liability as a general partner for an obligation of the limited partnership incurred before dissociation. Except as otherwise provided in Subsections B and C of this section, the person is not liable for a limited partnership's obligation incurred after dissociation.

B. A person whose dissociation as a general partner resulted in a dissolution and winding up of the limited partnership's activities is liable to the same extent as a general partner pursuant to Section 404 [54-2A-404 NMSA 1978] of the Uniform Revised Limited Partnership Act on an obligation incurred by the limited partnership pursuant to Section 804 [54-2A-804 NMSA 1978] of the Uniform Revised Limited Partnership Act.

C. A person that has dissociated as a general partner but whose dissociation did not result in a dissolution and winding up of the limited partnership's activities is liable on a transaction entered into by the limited partnership after the dissociation only if:

(1) a general partner would be liable on the transaction; and

(2) at the time the other party enters into the transaction:

(a) less than two years has passed since the dissociation; and

(b) the other party does not have notice of the dissociation and reasonably believes that the person is a general partner.

D. By agreement with a creditor of a limited partnership and the limited partnership, a person dissociated as a general partner may be released from liability for an obligation of the limited partnership.

E. A person dissociated as a general partner is released from liability for an obligation of the limited partnership if the limited partnership's creditor, with notice of the person's dissociation as a general partner but without the person's consent, agrees to a material alteration in the nature or time of payment of the obligation.

History: Laws 2007, ch. 129, 607.






Article 7 - Transferable Interests and Rights of Transferees and Creditors

Section 54-2A-702 - Transfer of partner's transferable interest.

54-2A-702. Transfer of partner's transferable interest.

A. A transfer, in whole or in part, of a partner's transferable interest:

(1) is permissible;

(2) does not by itself cause the partner's dissociation or a dissolution and winding up of the limited partnership's activities; and

(3) does not, as against the other partners or the limited partnership, entitle the transferee to participate in the management or conduct of the limited partnership's activities, to require access to information concerning the limited partnership's transactions, except as otherwise provided in Subsection C of this section, or to inspect or copy the required information or the limited partnership's other records.

B. A transferee has a right to receive, in accordance with the transfer:

(1) distributions to which the transferor would otherwise be entitled; and

(2) upon the dissolution and winding up of the limited partnership's activities, the net amount otherwise distributable to the transferor.

C. In a dissolution and winding up, a transferee is entitled to an account of the limited partnership's transactions only from the date of dissolution.

D. Upon transfer, the transferor retains the rights of a partner other than the interest in distributions transferred and retains all duties and obligations of a partner.

E. A limited partnership need not give effect to a transferee's rights pursuant to this section until the limited partnership has notice of the transfer.

F. A transfer of a partner's transferable interest in the limited partnership in violation of a restriction on transfer contained in the partnership agreement is ineffective as to a person having notice of the restriction at the time of transfer.

G. A transferee that becomes a partner with respect to a transferable interest is liable for the transferor's obligations pursuant to Sections 502 [54-2A-502 NMSA 1978] and 509 [54-2A-509 NMSA 1978] of the Uniform Revised Limited Partnership Act. However, the transferee is not obligated for liabilities unknown to the transferee at the time the transferee became a partner.

History: Laws 2007, ch. 129, 702.



Section 54-2A-703 - Rights of creditor of partner or transferee.

54-2A-703. Rights of creditor of partner or transferee.

A. On application to a court of competent jurisdiction by any judgment creditor of a partner or transferee, the court may charge the transferable interest of the judgment debtor with payment of the unsatisfied amount of the judgment with interest. To the extent so charged, the judgment creditor has only the rights of a transferee. The court may appoint a receiver of the share of the distributions due or to become due to the judgment debtor in respect of the partnership and make all other orders, directions, accounts and inquiries the judgment debtor might have made or that the circumstances of the case may require to give effect to the charging order.

B. A charging order constitutes a lien on the judgment debtor's transferable interest. The court may order a foreclosure upon the interest subject to the charging order at any time. The purchaser at the foreclosure sale has the rights of a transferee.

C. At any time before foreclosure, an interest charged may be redeemed:

(1) by the judgment debtor;

(2) with property other than limited partnership property, by one or more of the other partners; or

(3) with limited partnership property, by the limited partnership with the consent of all partners whose interests are not so charged.

D. The Uniform Revised Limited Partnership Act does not deprive any partner or transferee of the benefit of any exemption laws applicable to the partner's or transferee's transferable interest.

E. This section provides the exclusive remedy by which a judgment creditor of a partner or transferee may satisfy a judgment out of the judgment debtor's transferable interest.

History: Laws 2007, ch. 129, 703.



Section 54-2A-704 - Power of estate of deceased partner.

54-2A-704. Power of estate of deceased partner.

If a partner dies, the deceased partner's personal representative or other legal representative may exercise the rights of a transferee as provided in Section 702 [54-2A-702 NMSA 1978] of the Uniform Revised Limited Partnership Act and, for the purposes of settling the estate, may exercise the rights of a current limited partner pursuant to Section 304 [54-2A-304 NMSA 1978] of the Uniform Revised Limited Partnership Act.

History: Laws 2007, ch. 129, 704.






Article 8 - Dissolution

Section 54-2A-802 - Judicial dissolution.

54-2A-802. Judicial dissolution.

On application by a partner, the district court may order dissolution of a limited partnership if it is not reasonably practicable to carry on the activities of the limited partnership in conformity with the partnership agreement.

History: Laws 2007, ch. 129, 802.



Section 54-2A-803 - Winding up.

54-2A-803. Winding up.

A. A limited partnership continues after dissolution only for the purpose of winding up its activities.

B. In winding up its activities, the limited partnership:

(1) may amend its certificate of limited partnership to state that the limited partnership is dissolved, preserve the limited partnership business or property as a going concern for a reasonable time, prosecute and defend actions and proceedings, whether civil, criminal or administrative, transfer the limited partnership's property, settle disputes by mediation or arbitration, file a statement of termination as provided in Section 203 [54-2A-203 NMSA 1978] of the Uniform Revised Limited Partnership Act and perform other necessary acts; and

(2) shall discharge the limited partnership's liabilities, settle and close the limited partnership's activities and marshal and distribute the assets of the partnership.

C. If a dissolved limited partnership does not have a general partner, a person to wind up the dissolved limited partnership's activities may be appointed by the consent of limited partners owning a majority of the rights to receive distributions as limited partners at the time the consent is to be effective. A person appointed pursuant to this subsection:

(1) has the powers of a general partner pursuant to Section 804 [54-2A-804 NMSA 1978] of the Uniform Revised Limited Partnership Act; and

(2) shall promptly amend the certificate of limited partnership to state:

(a) that the limited partnership does not have a general partner;

(b) the name of the person that has been appointed to wind up the limited partnership; and

(c) the street and mailing address of the person.

D. On the application of any partner, the district court may order judicial supervision of the winding up, including the appointment of a person to wind up the dissolved limited partnership's activities, if:

(1) a limited partnership does not have a general partner and within a reasonable time following the dissolution no person has been appointed pursuant to Subsection C of this section; or

(2) the applicant establishes other good cause.

History: Laws 2007, ch. 129, 803.



Section 54-2A-804 - Power of general partner and person dissociated as general partner to bind partnership after dissolution.

54-2A-804. Power of general partner and person dissociated as general partner to bind partnership after dissolution.

A. A limited partnership is bound by a general partner's act after dissolution that:

(1) is appropriate for winding up the limited partnership's activities; or

(2) would have bound the limited partnership pursuant to Section 402 [54-2A-402 NMSA 1978] of the Uniform Revised Limited Partnership Act before dissolution, if, at the time the other party enters into the transaction, the other party does not have notice of the dissolution.

B. A person dissociated as a general partner binds a limited partnership through an act occurring after dissolution if:

(1) at the time the other party enters into the transaction:

(a) less than two years has passed since the dissociation; and

(b) the other party does not have notice of the dissociation and reasonably believes that the person is a general partner; and

(2) the act:

(a) is appropriate for winding up the limited partnership's activities; or

(b) would have bound the limited partnership pursuant to Section 402 of the Uniform Revised Limited Partnership Act before dissolution and at the time the other party enters into the transaction the other party does not have notice of the dissolution.

History: Laws 2007, ch. 129, 804.



Section 54-2A-805 - Liability after dissolution of general partner and person dissociated as general partner to limited partnership, other general partners and persons dissociated as general partner.

54-2A-805. Liability after dissolution of general partner and person dissociated as general partner to limited partnership, other general partners and persons dissociated as general partner.

A. If a general partner having knowledge of the dissolution causes a limited partnership to incur an obligation pursuant to Subsection A of Section 804 [54-2A-804 NMSA 1978] of the Uniform Revised Limited Partnership Act by an act that is not appropriate for winding up the partnership's activities, the general partner is liable:

(1) to the limited partnership for any damage caused to the limited partnership arising from the obligation; and

(2) if another general partner or a person dissociated as a general partner is liable for the obligation, to that other general partner or person for any damage caused to that other general partner or person arising from the liability.

B. If a person dissociated as a general partner causes a limited partnership to incur an obligation pursuant to Subsection B of Section 804 of the Uniform Revised Limited Partnership Act, the person is liable:

(1) to the limited partnership for any damage caused to the limited partnership arising from the obligation; and

(2) if a general partner or another person dissociated as a general partner is liable for the obligation, to the general partner or other person for any damage caused to the general partner or other person arising from the liability.

History: Laws 2007, ch. 129, 805.



Section 54-2A-806 - Known claims against dissolved limited partnership.

54-2A-806. Known claims against dissolved limited partnership.

A. A dissolved limited partnership may dispose of the known claims against it by following the procedure described in Subsection B of this section.

B. A dissolved limited partnership may notify its known claimants of the dissolution in a record. The notice shall:

(1) specify the information required to be included in a claim;

(2) provide a mailing address to which the claim is to be sent;

(3) state the deadline for receipt of the claim, which shall not be less than one hundred twenty days after the date the notice is received by the claimant;

(4) state that the claim will be barred if not received by the deadline; and

(5) unless the limited partnership has been throughout its existence a limited liability limited partnership, state that the barring of a claim against the limited partnership will also bar any corresponding claim against any general partner or person dissociated as a general partner that is based on Section 404 [54-2A-404 NMSA 1978] of the Uniform Revised Limited Partnership Act.

C. A claim against a dissolved limited partnership is barred if the requirements of Subsection B of this section are met and:

(1) the claim is not received by the specified deadline; or

(2) in the case of a claim that is timely received but rejected by the dissolved limited partnership, the claimant does not commence an action to enforce the claim against the limited partnership within ninety days after the receipt of the notice of the rejection.

D. This section does not apply to a claim based on an event occurring after the effective date of dissolution or a liability that is contingent on that date.

History: Laws 2007, ch. 129, 806.



Section 54-2A-807 - Other claims against dissolved limited partnership.

54-2A-807. Other claims against dissolved limited partnership.

A. A dissolved limited partnership may publish notice of its dissolution and request persons having claims against the limited partnership to present them in accordance with the notice.

B. The notice shall:

(1) be published at least once in a newspaper of general circulation in the county in which the dissolved limited partnership's principal office is located or, if it has none in this state, in the county in which the limited partnership's designated office is or was last located;

(2) describe the information required to be contained in a claim and provide a mailing address to which the claim is to be sent;

(3) state that a claim against the limited partnership is barred unless an action to enforce the claim is commenced within five years after publication of the notice; and

(4) unless the limited partnership has been throughout its existence a limited liability limited partnership, state that the barring of a claim against the limited partnership will also bar any corresponding claim against any general partner or person dissociated as a general partner that is based on Section 404 [54-2A-404 NMSA 1978] of the Uniform Revised Limited Partnership Act.

C. If a dissolved limited partnership publishes a notice in accordance with Subsection B of this section, the claim of each of the following claimants is barred unless the claimant commences an action to enforce the claim against the dissolved limited partnership within five years after the publication date of the notice:

(1) a claimant that did not receive notice in a record pursuant to Section 806 [54-2A-806 NMSA 1978] of the Uniform Revised Limited Partnership Act;

(2) a claimant whose claim was timely sent to the dissolved limited partnership but not acted on; and

(3) a claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.

D. A claim not barred pursuant to this section may be enforced:

(1) against the dissolved limited partnership, to the extent of its undistributed assets;

(2) if the assets have been distributed in liquidation, against a partner or transferee to the extent of that person's proportionate share of the claim or the limited partnership's assets distributed to the partner or transferee in liquidation, whichever is less, but a person's total liability for all claims pursuant to this paragraph does not exceed the total amount of assets distributed to the person as part of the winding up of the dissolved limited partnership; or

(3) against any person liable on the claim pursuant to Section 404 of the Uniform Revised Limited Partnership Act.

History: Laws 2007, ch. 129, 807.



Section 54-2A-808 - Liability of general partner and person dissociated as general partner when claim against limited partnership barred.

54-2A-808. Liability of general partner and person dissociated as general partner when claim against limited partnership barred.

If a claim against a dissolved limited partnership is barred pursuant to Section 806 [54-2A-806 NMSA 1978] or 807 [54-2A-807 NMSA 1978] of the Uniform Revised Limited Partnership Act, any corresponding claim pursuant to Section 404 [54-2A-404 NMSA 1978] of the Uniform Revised Limited Partnership Act is also barred.

History: Laws 2007, ch. 129, 808.



Section 54-2A-809 - Disposition of assets; when contributions required.

54-2A-809. Disposition of assets; when contributions required.

A. In winding up a limited partnership's activities, the assets of the limited partnership, including the contributions required by this section, shall be applied to satisfy the limited partnership's obligations to creditors, including, to the extent permitted by law, partners that are creditors.

B. Any surplus remaining after the limited partnership complies with Subsection A of this section shall be paid in cash as a distribution.

C. If a limited partnership's assets are insufficient to satisfy all of its obligations pursuant to Subsection A of this section, with respect to each unsatisfied obligation incurred when the limited partnership was not a limited liability limited partnership, the following rules apply:

(1) each person that was a general partner when the obligation was incurred and that has not been released from the obligation pursuant to Section 607 [54-2A-607 NMSA 1978] of the Uniform Revised Limited Partnership Act shall contribute to the limited partnership for the purpose of enabling the limited partnership to satisfy the obligation. The contribution due from each of those persons is in proportion to the right to receive distributions in the capacity of general partner in effect for each of those persons when the obligation was incurred;

(2) if a person does not contribute the full amount required pursuant to Paragraph (1) of this subsection with respect to an unsatisfied obligation of the limited partnership, the other persons required to contribute by Paragraph (1) of this subsection on account of the obligation shall contribute the additional amount necessary to discharge the obligation. The additional contribution due from each of those other persons is in proportion to the right to receive distributions in the capacity of general partner in effect for each of those other persons when the obligation was incurred; and

(3) if a person does not make the additional contribution required by Paragraph (2) of this subsection, further additional contributions are determined and due in the same manner as provided in that paragraph.

D. A person that makes an additional contribution pursuant to Paragraph (2) or (3) of Subsection C of this section may recover from any person whose failure to contribute pursuant to Paragraph (1) or (2) of Subsection C of this section necessitated the additional contribution. A person shall not recover pursuant to this subsection more than the amount additionally contributed. A person's liability pursuant to this subsection shall not exceed the amount the person failed to contribute.

E. The estate of a deceased individual is liable for the person's obligations pursuant to this section.

F. An assignee for the benefit of creditors of a limited partnership or a partner, or a person appointed by a court to represent creditors of a limited partnership or a partner, may enforce a person's obligation to contribute pursuant to Subsection C of this section.

History: Laws 2007, ch. 129, 809.






Article 9 - Foreign Limited Partnerships

Section 54-2A-902 - Application for certificate of authority.

54-2A-902. Application for certificate of authority.

A. Before transacting business in New Mexico, a foreign limited partnership must have a certificate of authority to transact business in New Mexico. A foreign limited partnership may apply for a certificate of authority to transact business in this state by delivering an application to the secretary of state for filing. The application must state:

(1) the name of the foreign limited partnership and, if the name does not comply with Section 54-2A-108 NMSA 1978, an alternate name adopted pursuant to Subsection A of Section 54-2A-905 NMSA 1978;

(2) the name of the state or other jurisdiction under whose law the foreign limited partnership is organized;

(3) any identification number issued to the foreign limited partnership by the foreign official; "foreign official" means the secretary of state or other official having custody of the foreign limited partnership's publicly filed records in the state or other jurisdiction under whose law the foreign limited partnership is organized;

(4) the street and mailing address of the foreign limited partnership's principal office and, if the laws of the jurisdiction under which the foreign limited partnership is organized require the foreign limited partnership to maintain an office in that jurisdiction, the street and mailing address of the required office;

(5) the name and street and mailing address of the foreign limited partnership's initial agent for service of process in this state;

(6) the name and street and mailing address of each of the foreign limited partnership's general partners; and

(7) whether the foreign limited partnership is a foreign limited liability limited partnership.

B. A foreign limited partnership shall deliver with the completed application:

(1) a certificate of existence or a record of similar import signed by the foreign official; and

(2) if the foreign official is located outside of the United States of America, a certified copy of the limited partnership certificate or a record of similar import showing that it was filed with the foreign official.

C. A certificate or a certified copy described in Subsection B of this section is a part of the application for all purposes. It shall be revised or corrected as required by Section 54-2A-906 NMSA 1978. If it does not use the English language and Arabic numbers, it shall be accompanied by a certified translation. A certification or a certification of a copy or a translation shall be dated within thirty days of its presentation to the secretary of state for filing. A certificate shall state the information listed in Subsection A of Section 54-2A-209 NMSA 1978 or information of similar import.

History: Laws 2007, ch. 129, 902; 2009, ch. 181, 3.



Section 54-2A-903 - Activities not constituting transacting business.

54-2A-903. Activities not constituting transacting business.

A. Activities of a foreign limited partnership that do not constitute transacting business in this state within the meaning of Article 9 [54-2A-901 NMSA 1978] of the Uniform Revised Limited Partnership Act include:

(1) maintaining, defending and settling an action or proceeding, whether judicial, administrative, arbitration or mediation;

(2) holding meetings of its partners or carrying on any other activity concerning its internal affairs;

(3) maintaining accounts in financial institutions;

(4) maintaining offices or agencies for the transfer, exchange and registration of the foreign limited partnership's own securities or maintaining trustees or depositories with respect to those securities;

(5) selling through independent contractors;

(6) soliciting or obtaining orders, whether by mail or electronic means or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts;

(7) creating as borrower or lender or acquiring indebtedness, with or without mortgages or security interests in real or personal property;

(8) securing or collecting debts or foreclosing mortgages or other security interests in property securing the debts and holding, protecting and maintaining property so acquired;

(9) investing in or acquiring, in transactions outside New Mexico, royalties and other nonoperating mineral interests; and executing division orders, contracts of sale and other instruments incidental to the ownership of such nonoperating mineral interests;

(10) owning or controlling an interest in a corporation or other entity that transacts business in this state or is organized under the laws of this state;

(11) being a partner in a partnership, including a limited partnership, a limited liability partnership or a limited liability limited partnership, that transacts business in this state or is organized under the laws of this state;

(12) being a member or a manager of a limited liability company that transacts business in this state or is organized under the laws of this state;

(13) conducting an isolated transaction that is completed within thirty days and is not one in the course of similar transactions of a like manner; and

(14) transacting business in interstate commerce.

B. For purposes of Article 9 [54-2A-901 NMSA 1978] of the Uniform Revised Limited Partnership Act, the ownership in this state of income-producing real property or tangible personal property, other than property excluded pursuant to Subsection A of this section, constitutes transacting business in this state.

C. This section does not apply in determining the contacts or activities that may subject a foreign limited partnership to service of process, taxation or regulation pursuant to any other law of this state.

History: Laws 2007, ch. 129, 903.



Section 54-2A-904 - Filing of certificate of authority.

54-2A-904. Filing of certificate of authority.

Unless the secretary of state determines that an application for a certificate of authority or a revised application for a certificate of authority does not comply with the filing requirements of the Uniform Revised Limited Partnership Act, the secretary of state, upon payment of all filing fees, shall file the application, prepare, sign and file a certificate of authority to transact business in this state or restated certificate of authority in the case of a revised application, and send a copy of the filed certificate, together with a receipt for the fees, to the foreign limited partnership or its representative.

History: Laws 2007, ch. 129, 904.



Section 54-2A-905 - Noncomplying name of foreign limited partnership.

54-2A-905. Noncomplying name of foreign limited partnership.

A. A foreign limited partnership whose name does not comply with Section 108 of the Uniform Revised Limited Partnership Act shall not obtain a certificate of authority until it adopts, for the purpose of transacting business in this state, an alternate name that complies with Section 108 of that act. After obtaining a certificate of authority with an alternate name, a foreign limited partnership shall transact business in this state under the name.

B. If a foreign limited partnership authorized to transact business in this state changes its name to one that does not comply with Section 108 of the Uniform Revised Limited Partnership Act, it shall not thereafter transact business in this state until it complies with Subsection A of this section and obtains an amended certificate of authority.

History: Laws 2007, ch. 129, 905.



Section 54-2A-906 - Changes or errors in application for certificate of authority.

54-2A-906. Changes or errors in application for certificate of authority.

A. A foreign limited partnership shall deliver to the secretary of state for filing:

(1) a revised application for a certificate of authority to reflect any change in the information contained in an application for certificate of authority; or

(2) a statement of correction pursuant to Section 207 [54-2A-207 NMSA 1978] of the Uniform Revised Limited Partnership Act for the correction of any information that was false or incorrect or of any defective signature on the application. The revised application for a certificate of authority or statement of correction shall be delivered to the secretary of state promptly after the foreign limited partnership has notice of the change, the false or incorrect information or the defective signature.

B. The revised application for certificate of authority shall state:

(1) the name of the foreign limited partnership;

(2) the date of filing of its initial application for a certificate;

(3) any identification number assigned by the secretary of state to the foreign limited partnership or the initial application, or both; and

(4) the information required in Section 902 [54-2A-902 NMSA 1978] of the Uniform Revised Limited Partnership Act for an application for a certificate of authority.

C. A general partner that knows that any information in a filed application for certificate of authority was false when filed or has become false due to changed circumstances shall promptly:

(1) cause a revised application to be filed; or

(2) if appropriate, deliver to the secretary of state for filing a statement of correction pursuant to Section 207 of the Uniform Revised Limited Partnership Act.

History: Laws 2007, ch. 129, 906.



Section 54-2A-907 - Cancellation of certificate of authority; effect of failure to have certificate.

54-2A-907. Cancellation of certificate of authority; effect of failure to have certificate.

A. In order to cancel its certificate of authority to transact business in this state, a foreign limited partnership shall deliver to the secretary of state for filing a notice of cancellation. The certificate is canceled when the notice becomes effective pursuant to Section 206 [54-2A-206 NMSA 1978] of the Uniform Revised Limited Partnership Act.

B. A foreign limited partnership transacting business in this state shall not maintain an action or proceeding in this state unless it has a certificate of authority to transact business in this state.

C. The failure of a foreign limited partnership to have a certificate of authority to transact business in this state does not impair the validity of a contract or act of the foreign limited partnership or prevent the foreign limited partnership from defending an action or proceeding in this state.

D. A partner of a foreign limited partnership is not liable for the obligations of the foreign limited partnership solely by reason of the foreign limited partnership's having transacted business in this state without a certificate of authority.

E. If a foreign limited partnership transacts business in this state without a certificate of authority, cancels its certificate of authority or fails to appoint and maintain an agent for service of process as required by Subsection B of Section 114 [54-2A-114 NMSA 1978] of the Uniform Revised Limited Partnership Act, it appoints the secretary of state as its agent for service of process for rights of action arising out of the transaction of business in this state.

History: Laws 2007, ch. 129, 907.



Section 54-2A-908 - Action by attorney general.

54-2A-908. Action by attorney general.

The attorney general may maintain an action to restrain a foreign limited partnership from transacting business in this state in violation of Article 9 [54-2A-901 NMSA 1978] of the Uniform Revised Limited Partnership Act.

History: Laws 2007, ch. 129, 908.






Article 10 - Actions by Partners

Section 54-2A-1002 - Derivative action.

54-2A-1002. Derivative action.

A partner may maintain a derivative action to enforce a right of a limited partnership if:

A. the partner first makes a demand on the general partners, requesting that they cause the limited partnership to bring an action to enforce the right, and the general partners do not bring the action within a reasonable time; or

B. a demand would be futile.

History: Laws 2007, ch. 129, 1002.



Section 54-2A-1003 - Proper plaintiff.

54-2A-1003. Proper plaintiff.

A derivative action may be maintained only by a person that is a partner at the time the action is commenced and:

A. that was a partner when the conduct giving rise to the action occurred; or

B. whose status as a partner devolved upon the person by operation of law or pursuant to the terms of the partnership agreement from a person that was a partner at the time of the conduct.

History: Laws 2007, ch. 129, 1003.



Section 54-2A-1004 - Pleading.

54-2A-1004. Pleading.

In a derivative action, the complaint must state with particularity:

A. the date and content of plaintiff's demand and the general partners' response to the demand; or

B. why demand should be excused as futile.

History: Laws 2007, ch. 129, 1004.



Section 54-2A-1005 - Proceeds and expenses.

54-2A-1005. Proceeds and expenses.

A. Except as otherwise provided in Subsection B of this section:

(1) any proceeds or other benefits of a derivative action, whether by judgment, compromise or settlement, belong to the limited partnership and not to the derivative plaintiff; and

(2) if the derivative plaintiff receives any proceeds, the derivative plaintiff shall immediately remit them to the limited partnership.

B. If a derivative action is successful in whole or in part, the court may award the plaintiff reasonable expenses, including reasonable attorney fees, from the recovery of the limited partnership.

History: Laws 2007, ch. 129, 1005.






Article 11 - Conversion and Merger

Section 54-2A-1102 - Conversion.

54-2A-1102. Conversion.

A. An organization other than a limited partnership may convert to a limited partnership, and a limited partnership may convert to another organization pursuant to this section and Sections 1103 [54-2A-1103 NMSA 1978] through 1105 [54-2A-1105 NMSA 1978] of the Uniform Revised Limited Partnership Act and a plan of conversion, if:

(1) the other organization's governing statute authorizes the conversion;

(2) the conversion is not prohibited by the law of the jurisdiction that enacted the governing statute; and

(3) the other organization complies with its governing statute in effecting the conversion.

B. A plan of conversion must be in a record and must include:

(1) the name and form of the organization before conversion;

(2) the name and form of the organization after conversion;

(3) the terms and conditions of the conversion, including the manner and basis for converting interests in the converting organization into any combination of money, interests in the converted organization and other consideration; and

(4) the organizational documents of the converted organization.

History: Laws 2007, ch. 129, 1102.



Section 54-2A-1103 - Action on plan of conversion by converting limited partnership.

54-2A-1103. Action on plan of conversion by converting limited partnership.

A. Subject to Section 1110 [54-2A-1110 NMSA 1978] of the Uniform Revised Limited Partnership Act, a plan of conversion must be consented to by all the partners of a converting limited partnership.

B. Subject to Section 1110 of the Uniform Revised Limited Partnership Act and any contractual rights, after a conversion is approved, and at any time before a filing is made pursuant to Section 1104 [54-2A-1104 NMSA 1978] of the Uniform Revised Limited Partnership Act, a converting limited partnership may amend the plan or abandon the planned conversion:

(1) as provided in the plan; and

(2) except as prohibited by the plan, by the same consent as was required to approve the plan.

History: Laws 2007, ch. 129, 1103.



Section 54-2A-1104 - Filings required for conversion; effective date.

54-2A-1104. Filings required for conversion; effective date.

A. After a plan of conversion is approved:

(1) a converting limited partnership shall deliver to the secretary of state for filing articles of conversion that shall include:

(a) a statement that the limited partnership has been converted into another organization;

(b) the name and form of the organization and the jurisdiction of its governing statute;

(c) the date the conversion is effective pursuant to the governing statute of the converted organization;

(d) a statement that the conversion was approved as required by the Uniform Revised Limited Partnership Act;

(e) a statement that the conversion was approved as required by the governing statute of the converted organization; and

(f) if the converted organization is a foreign organization not authorized to transact business in this state, the street and mailing address of an office that the secretary of state may use for the purposes of Subsection C of Section 1105 [54-2A-1105 NMSA 1978] of the Uniform Revised Limited Partnership Act; and

(2) if the converting organization is not a converting limited partnership, the converting organization shall deliver to the secretary of state for filing a certificate of limited partnership that shall include, in addition to the information required by Section 201 [54-2A-201 NMSA 1978] of the Uniform Revised Limited Partnership Act:

(a) a statement that the limited partnership was converted from another organization;

(b) the name and form of the organization and the jurisdiction of its governing statute; and

(c) a statement that the conversion was approved in a manner that complied with the organization's governing statute.

B. A conversion becomes effective:

(1) if the converted organization is a limited partnership, when the certificate of limited partnership takes effect; and

(2) if the converted organization is not a limited partnership, as provided by the governing statute of the converted organization.

History: Laws 2007, ch. 129, 1104.



Section 54-2A-1105 - Effect of conversion.

54-2A-1105. Effect of conversion.

A. An organization that has been converted pursuant to Article 11 [54-2A-1101 NMSA 1978] of the Uniform Revised Limited Partnership Act is for all purposes the same entity that existed before the conversion.

B. When a conversion takes effect:

(1) all property owned by the converting organization remains vested in the converted organization;

(2) all debts, liabilities and other obligations of the converting organization continue as obligations of the converted organization;

(3) an action or proceeding pending by or against the converting organization may be continued as if the conversion had not occurred;

(4) except as prohibited by other law, all of the rights, privileges, immunities, powers and purposes of the converting organization remain vested in the converted organization;

(5) except as otherwise provided in the plan of conversion, the terms and conditions of the plan of conversion take effect; and

(6) except as otherwise agreed, the conversion does not dissolve a converting limited partnership for the purposes of Article 8 [54-2A-801 NMSA 1978] of the Uniform Revised Limited Partnership Act.

C. A converted organization that is a foreign organization consents to the jurisdiction of the courts of this state to enforce any obligation owed by the converting limited partnership, if before the conversion the converting limited partnership was subject to suit in this state on the obligation. A converted organization that is a foreign organization and not authorized to transact business in this state appoints the secretary of state as its agent for service of process for purposes of enforcing an obligation pursuant to this subsection. Service on the secretary of state pursuant to this subsection is made in the same manner and with the same consequences as in Subsections C and D of Section 117 [54-2A-117 NMSA 1978] of the Uniform Revised Limited Partnership Act.

History: Laws 2007, ch. 129, 1105.



Section 54-2A-1106 - Merger.

54-2A-1106. Merger.

A. A limited partnership may merge with one or more other constituent organizations pursuant to this section and Sections 1107 [54-2A-1107 NMSA 1978] through 1109 [54-2A-1109 NMSA 1978] of the Uniform Revised Limited Partnership Act and a plan of merger, if:

(1) the governing statute of each of the other organizations authorizes the merger;

(2) the merger is not prohibited by the law of a jurisdiction that enacted any of those governing statutes; and

(3) each of the other organizations complies with its governing statute in effecting the merger.

B. A plan of merger shall be in a record and shall include:

(1) the name and form of each constituent organization;

(2) the name and form of the surviving organization and, if the surviving organization is to be created by the merger, a statement to that effect;

(3) the terms and conditions of the merger, including the manner and basis for converting the interests in each constituent organization into any combination of money, interests in the surviving organization and other consideration;

(4) if the surviving organization is to be created by the merger, the surviving organization's organizational documents; and

(5) if the surviving organization is not to be created by the merger, any amendments to be made by the merger to the surviving organization's organizational documents.

History: Laws 2007, ch. 129, 1106.



Section 54-2A-1107 - Action on plan of merger by constituent limited partnership.

54-2A-1107. Action on plan of merger by constituent limited partnership.

A. Subject to Section 1110 [54-2A-1110 NMSA 1978] of the Uniform Revised Limited Partnership Act, a plan of merger must be consented to by all the partners of a constituent limited partnership.

B. Subject to Section 1110 of the Uniform Revised Limited Partnership Act and any contractual rights, after a merger is approved, and at any time before a filing is made pursuant to Section 1108 [54-2A-1108 NMSA 1978] of the Uniform Revised Limited Partnership Act, a constituent limited partnership may amend the plan or abandon the planned merger:

(1) as provided in the plan; and

(2) except as prohibited by the plan, with the same consent as was required to approve the plan.

History: Laws 2007, ch. 129, 1107.



Section 54-2A-1108 - Filings required for merger; effective date.

54-2A-1108. Filings required for merger; effective date.

A. After each constituent organization has approved a merger, articles of merger shall be signed on behalf of:

(1) each preexisting constituent limited partnership, by each general partner listed in the certificate of limited partnership; and

(2) each other preexisting constituent organization, by an authorized representative.

B. The articles of merger shall include:

(1) the name and form of each constituent organization and the jurisdiction of its governing statute;

(2) the name and form of the surviving organization, the jurisdiction of its governing statute and, if the surviving organization is created by the merger, a statement to that effect;

(3) the date the merger is effective pursuant to the governing statute of the surviving organization;

(4) if the surviving organization is to be created by the merger:

(a) if it will be a limited partnership, the limited partnership's certificate of limited partnership; or

(b) if it will be an organization other than a limited partnership, the organizational document that creates the organization;

(5) if the surviving organization preexists the merger, any amendments provided for in the plan of merger for the organizational document that created the organization;

(6) a statement as to each constituent organization that the merger was approved as required by the organization's governing statute;

(7) if the surviving organization is a foreign organization not authorized to transact business in this state, the street and mailing address of an office that the secretary of state may use for the purposes of Subsection B of Section 1109 [54-2A-1109 NMSA 1978] of the Uniform Revised Limited Partnership Act; and

(8) any additional information required by the governing statute of any constituent organization.

C. Each constituent limited partnership shall deliver the articles of merger for filing in the office of the secretary of state.

D. A merger becomes effective pursuant to this article:

(1) if the surviving organization is a limited partnership, upon the later of:

(a) compliance with Subsection C of this section; or

(b) subject to Subsection C of Section 206 [54-2A-206 NMSA 1978] of the Uniform Revised Limited Partnership Act, as specified in the articles of merger; or

(2) if the surviving organization is not a limited partnership, as provided by the governing statute of the surviving organization.

History: Laws 2007, ch. 129, 1108.



Section 54-2A-1109 - Effect of merger.

54-2A-1109. Effect of merger.

A. When a merger becomes effective:

(1) the surviving organization continues or comes into existence;

(2) each constituent organization that merges into the surviving organization ceases to exist as a separate entity;

(3) all property owned by each constituent organization that ceases to exist vests in the surviving organization;

(4) all debts, liabilities and other obligations of each constituent organization that ceases to exist continue as obligations of the surviving organization;

(5) an action or proceeding pending by or against any constituent organization that ceases to exist may be continued as if the merger had not occurred;

(6) except as prohibited by other law, all of the rights, privileges, immunities, powers and purposes of each constituent organization that ceases to exist vest in the surviving organization;

(7) except as otherwise provided in the plan of merger, the terms and conditions of the plan of merger take effect;

(8) except as otherwise agreed, if a constituent limited partnership ceases to exist, the merger does not dissolve the limited partnership for the purposes of Article 8 [54-2A-801 NMSA 1978] of the Uniform Revised Limited Partnership Act;

(9) if the surviving organization is created by the merger:

(a) if it is a limited partnership, the certificate of limited partnership becomes effective; or

(b) if it is an organization other than a limited partnership, the organizational document that creates the organization becomes effective; and

(10) if the surviving organization preexists the merger, any amendments provided for in the articles of merger for the organizational document that created the organization become effective.

B. A surviving organization that is a foreign organization consents to the jurisdiction of the courts of this state to enforce any obligation owed by a constituent organization, if before the merger the constituent organization was subject to suit in this state on the obligation. A surviving organization that is a foreign organization and not authorized to transact business in this state appoints the secretary of state as its agent for service of process for the purposes of enforcing an obligation pursuant to this subsection. Service on the secretary of state pursuant to this subsection is made in the same manner and with the same consequences as in Subsections C and D of Section 117 [54-2A-117 NMSA 1978] of the Uniform Revised Limited Partnership Act.

History: Laws 2007, ch. 129, 1109.



Section 54-2A-1110 - Restrictions on approval of conversions and mergers.

54-2A-1110. Restrictions on approval of conversions and mergers.

A. If a partner of a converting or constituent limited partnership will have personal liability with respect to a converted or surviving organization, approval and amendment of a plan of conversion or merger are ineffective without the consent of the partner, unless:

(1) the limited partnership's partnership agreement provides for the approval of the conversion or merger with the consent of fewer than all the partners; and

(2) the partner has consented to the provision of the partnership agreement.

B. A partner does not give the consent required by Subsection A of this section merely by consenting to a provision of the partnership agreement that permits the partnership agreement to be amended with the consent of fewer than all the partners.

History: Laws 2007, ch. 129, 1110.



Section 54-2A-1111 - Liability of general partner after conversion or merger.

54-2A-1111. Liability of general partner after conversion or merger.

A. A conversion or merger pursuant to Article 11 [54-2A-1101 NMSA 1978] of the Uniform Revised Limited Partnership Act does not discharge any liability, pursuant to Sections 404 [54-2A-404 NMSA 1978] and 607 [54-2A-607 NMSA 1978] of that act, of a person that was a general partner in or dissociated as a general partner from a converting or constituent limited partnership, but:

(1) the provisions of the Uniform Revised Limited Partnership Act pertaining to the collection or discharge of the liability continue to apply to the liability;

(2) for the purposes of applying those provisions, the converted or surviving organization is deemed to be the converting or constituent limited partnership; and

(3) if a person is required to pay any amount pursuant to this subsection:

(a) the person has a right of contribution from each other person that was liable as a general partner pursuant to Section 404 of the Uniform Revised Limited Partnership Act when the obligation was incurred and has not been released from the obligation pursuant to Section 607 of that act; and

(b) the contribution due from each of those persons is in proportion to the right to receive distributions in the capacity of general partner in effect for each of those persons when the obligation was incurred.

B. In addition to any other liability provided by law:

(1) a person that immediately before a conversion or merger became effective was a general partner in a converting or constituent limited partnership that was not a limited liability limited partnership is personally liable for each obligation of the converted or surviving organization arising from a transaction with a third party after the conversion or merger becomes effective, if, at the time the third party enters into the transaction, the third party:

(a) does not have notice of the conversion or merger; and

(b) reasonably believes that:

1) the converted or surviving business is the converting or constituent limited partnership;

2) the converting or constituent limited partnership is not a limited liability limited partnership; and

3) the person is a general partner in the converting or constituent limited partnership; and

(2) a person that was dissociated as a general partner from a converting or constituent limited partnership before the conversion or merger became effective is personally liable for each obligation of the converted or surviving organization arising from a transaction with a third party after the conversion or merger becomes effective, if:

(a) immediately before the conversion or merger became effective the converting or surviving limited partnership was not a limited liability limited partnership; and

(b) at the time the third party enters into the transaction less than two years have passed since the person dissociated as a general partner and the third party:

1) does not have notice of the dissociation;

2) does not have notice of the conversion or merger; and

3) reasonably believes that the converted or surviving organization is the converting or constituent limited partnership, the converting or constituent limited partnership is not a limited liability limited partnership and the person is a general partner in the converting or constituent limited partnership.

History: Laws 2007, ch. 129, 1111.



Section 54-2A-1112 - Power of general partners and persons dissociated as general partners to bind organization after conversion or merger.

54-2A-1112. Power of general partners and persons dissociated as general partners to bind organization after conversion or merger.

A. An act of a person that immediately before a conversion or merger became effective was a general partner in a converting or constituent limited partnership binds the converted or surviving organization after the conversion or merger becomes effective, if:

(1) before the conversion or merger became effective, the act would have bound the converting or constituent limited partnership pursuant to Section 402 [54-2A-402 NMSA 1978] of the Uniform Revised Limited Partnership Act; and

(2) at the time the third party enters into the transaction, the third party:

(a) does not have notice of the conversion or merger; and

(b) reasonably believes that the converted or surviving business is the converting or constituent limited partnership and that the person is a general partner in the converting or constituent limited partnership.

B. An act of a person that before a conversion or merger became effective was dissociated as a general partner from a converting or constituent limited partnership binds the converted or surviving organization after the conversion or merger becomes effective, if:

(1) before the conversion or merger became effective, the act would have bound the converting or constituent limited partnership pursuant to Section 402 of the Uniform Revised Limited Partnership Act if the person had been a general partner; and

(2) at the time the third party enters into the transaction, less than two years have passed since the person dissociated as a general partner and the third party:

(a) does not have notice of the dissociation;

(b) does not have notice of the conversion or merger; and

(c) reasonably believes that the converted or surviving organization is the converting or constituent limited partnership and that the person is a general partner in the converting or constituent limited partnership.

C. If a person having knowledge of the conversion or merger causes a converted or surviving organization to incur an obligation pursuant to Subsection A or B of this section, the person is liable:

(1) to the converted or surviving organization for any damage caused to the organization arising from the obligation; and

(2) if another person is liable for the obligation, to that other person for any damage caused to that other person arising from the liability.

History: Laws 2007, ch. 129, 1112.



Section 54-2A-1113 - Article not exclusive.

54-2A-1113. Article not exclusive.

Article 11 [54-2A-1101 NMSA 1978] of the Uniform Revised Limited Partnership Act does not preclude an entity from being converted or merged pursuant to other law.

History: Laws 2007, ch. 129, 1113.






Article 12 - Miscellaneous Provisions

Section 54-2A-1202 - Severability.

54-2A-1202. Severability.

If any provision of the Uniform Revised Limited Partnership Act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of that act that can be given effect without the invalid provision or application, and to this end the provisions of that act are severable.

History: Laws 2007, ch. 129, 1202.



Section 54-2A-1203 - Relation to Electronic Signatures in Global and National Commerce Act.

54-2A-1203. Relation to Electronic Signatures in Global and National Commerce Act.

The Uniform Revised Limited Partnership Act modifies, limits or supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., but the Uniform Revised Limited Partnership Act does not modify, limit or supersede Section 101(c) of the federal Electronic Signatures in Global and National Commerce Act or authorize electronic delivery of any of the notices described in Section 103(b) of the federal Electronic Signatures in Global and National Commerce Act.

History: Laws 2007, ch. 129, 1203.



Section 54-2A-1204 - Application to existing limited partnerships and other relationships.

54-2A-1204. Application to existing limited partnerships and other relationships.

A. The Uniform Revised Limited Partnership Act governs only:

(1) a limited partnership formed on or after January 1, 2008; and

(2) except as otherwise provided in Subsections B and C of this section, a limited partnership formed before January 1, 2008 that elects, in the manner provided in its partnership agreement or by law for amending the partnership agreement, to be subject to the Uniform Revised Limited Partnership Act, and that presents to the secretary of state for filing:

(a) an amended and restated certificate of limited partnership stating that it elects to be subject to that act if the filing is made before January 1, 2010; or

(b) if the filing is made on or after January 1, 2010, an amended and restated certificate of limited partnership stating the information required by Section 54-2A-201 NMSA 1978. The "liability effective date" with respect to the limited partnership is the date that is ninety days after a limited partnership described in this paragraph files with the secretary of state an amended and restated certificate of limited partnership stating the information required by Section 54-2A-201 NMSA 1978.

B. With respect to a limited partnership formed before January 1, 2008 that elects pursuant to Paragraph (2) of Subsection A of this section to be subject to the Uniform Revised Limited Partnership Act, the following rules apply except as the partners otherwise elect in the manner provided in the partnership agreement or by law for amending the partnership agreement:

(1) Subsection C of Section 54-2A-104 NMSA 1978 does not apply and the limited partnership has whatever duration it had pursuant to the law applicable immediately before January 1, 2008;

(2) Sections 54-2A-601 and 54-2A-602 NMSA 1978 do not apply and a limited partner has the same right and power to dissociate from the limited partnership, with the same consequences, as existed immediately before January 1, 2008;

(3) Subsection D of Section 54-2A-603 NMSA 1978 does not apply;

(4) Subsection E of Section 54-2A-603 NMSA 1978 does not apply and a court has the same power to expel a general partner as the court had immediately before January 1, 2008; and

(5) Subsection C of Section 54-2A-801 NMSA 1978 does not apply and the connection between a person's dissociation as a general partner and the dissolution of the limited partnership is the same as existed immediately before January 1, 2008.

C. With respect to a limited partnership that elects pursuant to Paragraph (2) of Subsection A of this section to be subject to the Uniform Revised Limited Partnership Act, after the election takes effect the provisions of the Uniform Revised Limited Partnership Act relating to the liability of the limited partnership's general partners to third parties apply:

(1) before the liability effective date, to:

(a) a third party that had not done business with the limited partnership in the year before the election took effect; and

(b) a third party that had done business with the limited partnership in the year before the election took effect only if the third party knows or has received a notification of the election; and

(2) on and after the liability effective date, to all third parties, but those provisions remain inapplicable to any obligation incurred while those provisions were inapplicable pursuant to Subparagraph (b) of Paragraph (1) of this subsection.

D. Until a limited partnership formed before January 1, 2008 elects to be governed by the Uniform Revised Limited Partnership Act, the limited partnership shall continue to be governed by the provisions of the Uniform Limited Partnership Act under which the limited partnership was formed as if that act had not been repealed, except that the limited partnership shall not be renewed unless so provided in the original agreement or in the manner provided in its partnership agreement or by law for amending the partnership agreement.

E. After January 1, 2010, the Uniform Revised Limited Partnership Act governs a foreign limited partnership formed at any time.

F. Certificates of limited partnership filed with a county clerk before July 1, 1993 may be refiled with the secretary of state. Such a refiling supersedes the filing in the county clerk's office. Such a refiling without compliance with the provisions of Paragraph (2) of Subsection A of this section is not an election to be subject to the Uniform Revised Limited Partnership Act. Certificates of limited partnership not refiled with the secretary of state shall remain valid until expiration or until cancellation pursuant to a certificate of cancellation filed with the county clerk.

History: Laws 2007, ch. 129, 1204; 2009, ch. 181, 4.



Section 54-2A-1205 - Saving clause.

54-2A-1205. Saving clause.

The Uniform Revised Limited Partnership Act does not affect an action commenced, proceeding brought or right accrued before January 1, 2008.

History: Laws 2007, ch. 129, 1205.



Section 54-2A-1206 - Transition provisions.

54-2A-1206. Transition provisions.

Until January 1, 2010, the provisions of Sections 54-1A-105, 54-1A-303, 54-1A-304, 54-1A-704, 54-1A-805, 54-1A-901 through 54-1A-908, 54-2-3 through 54-2-5, 54-2-9 through 54-2-14, 54-2-49 through 54-2-56 and 54-2-62 NMSA 1978 as they existed on December 31, 2008, apply to:

A. a limited partnership formed on or after July 1, 2008;

B. a limited partnership formed before July 1, 2008 that elects pursuant to the provisions of Paragraph (2) of Subsection A of Section 54-2A-1204 NMSA 1978 to be subject to the Uniform Revised Limited Partnership Act [54-2A-101 NMSA 1978]; and

C. a foreign limited partnership formed at any time.

History: Laws 2007, ch. 129, 1207; 2009, ch. 181, 5.









Article 3 - Foreign Limited Partnerships

Section 54-3-1 to 54-3-7 - Recompiled.

54-3-1 to 54-3-7. Recompiled.









Chapter 55 - Uniform Commercial Code

Article 1 - General Provisions

Part 1 - SHORT TITLE, CONSTRUCTION, APPLICATION AND SUBJECT MATTER OF THE ACT

Section 55-1-101 - Short titles.

55-1-101. Short titles.

(a) Chapter 55 NMSA 1978 shall be known and may be cited as the "Uniform Commercial Code"; and

(b) Chapter 55, Article 1 NMSA 1978 shall be known and may be cited as the "Uniform Commercial Code-General Provision".

History: 1953 Comp., 50A-1-101, enacted by Laws 1961, ch. 96, 1-101; 1992, ch. 114, 1; 2005, ch. 144, 1.



Section 55-1-102 - Scope of article.

55-1-102. Scope of article.

Chapter 55, Article 1 NMSA 1978 applies to a transaction to the extent that it is governed by another article of the Uniform Commercial Code.

History: Laws 2005, ch. 144, 2.



Section 55-1-103 - Construction of Uniform Commercial Code to promote its purposes and policies; applicability of supplemental principles of law.

55-1-103. Construction of Uniform Commercial Code to promote its purposes and policies; applicability of supplemental principles of law.

(a) The Uniform Commercial Code must be liberally construed and applied to promote its underlying purposes and policies, which are:

(1) to simplify, clarify and modernize the law governing commercial transactions;

(2) to permit the continued expansion of commercial practices through custom, usage and agreement of the parties; and

(3) to make uniform the law among the various jurisdictions.

(b) Unless displaced by the particular provisions of the Uniform Commercial Code, the principles of law and equity, including the law merchant and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy and other validating or invalidating cause, supplement its provisions.

History: 1953 Comp., 50A-1-103, enacted by Laws 1961, ch. 96, 1-1032; 1978 Comp.; Laws 2005, ch. 144, 3.



Section 55-1-104 - Construction against implicit repeal.

55-1-104. Construction against implicit repeal.

The Uniform Commercial Code being a general act intended as a unified coverage of its subject matter, no part of it shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided.

History: 1953 Comp., 50A-1-104, enacted by Laws 1961, ch. 96, 1-104; 2005, ch. 144, 4.



Section 55-1-105 - Severability.

55-1-105. Severability.

If any provision or clause of the Uniform Commercial Code or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the Uniform Commercial Code which can be given effect without the invalid provision or application, and to this end the provisions of the Uniform Commercial Code are severable.

History: 1953 Comp., 50A-1-108, enacted by Laws 1961, ch. 96, 1-108; 1978 Comp., 55-1-108; recompiled by compiler as NMSA 1978, 55-1-105; Laws 2005, ch. 144, 5.



Section 55-1-106 - Use of singular and plural; gender.

55-1-106. Use of singular and plural; gender.

In the Uniform Commercial Code, unless the statutory context otherwise requires:

(1) words in the singular number include the plural, and those in the plural include the singular; and

(2) words of any gender also refer to any other gender.

History: 1953 Comp., 50A-1-106, enacted by Laws 1961, ch. 96, 1-106; 2005, ch. 144, 6.



Section 55-1-107 - Section captions.

55-1-107. Section captions.

Section captions are part of the Uniform Commercial Code.

History: 1953 Comp., 50A-1-109, enacted by Laws 1961, ch. 96, 1-109 1978 Comp., 55-1-109; recompiled by compiler as NMSA 1978, 55-1-107; Laws 2005, ch. 144, 7.



Section 55-1-108 - Relation to Electronic Signatures in Global and National Commerce Act.

55-1-108. Relation to Electronic Signatures in Global and National Commerce Act.

Chapter 55, Article 1 NMSA 1978 modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., except that nothing in this article modifies, limits or supersedes Section 7001(c) of that act or authorizes electronic delivery of any of the notices described in Section 7003(b) of that act.

History: Laws 2005, ch. 144, 8.



Section 55-1-110 - Presumption that rule of law continues unchanged.

55-1-110. Presumption that rule of law continues unchanged.

The provisions of this act shall be deemed declaratory of the meaning of the Uniform Commercial Code as that code existed prior to July 1, 2015.

History: Laws 2015, ch. 54, 8.






Part 2 - GENERAL DEFINITIONS AND PRINCIPLES OF INTERPRETATION

Section 55-1-201 - General definitions.

55-1-201. General definitions.

(a) Unless the context otherwise requires, words or phrases defined in this section, or in the additional definitions contained in other articles of the Uniform Commercial Code that apply to particular articles or parts thereof, have the meanings stated.

(b) Subject to definitions contained in other articles of the Uniform Commercial Code that apply to particular articles or parts thereof:

(1) "action", in the sense of a judicial proceeding, includes recoupment, counterclaim, set-off, suit in equity and any other proceeding in which rights are determined;

(2) "aggrieved party" means a party entitled to pursue a remedy;

(3) "agreement", as distinguished from "contract", means the bargain of the parties in fact, as found in their language or inferred from other circumstances, including course of performance, course of dealing or usage of trade as provided in Section 55-1-303 NMSA 1978;

(4) "bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union and trust company;

(5) "bearer" means a person in control of a negotiable electronic document of title or a person in possession of a negotiable instrument, negotiable tangible document of title or certificated security that is payable to bearer or indorsed in blank;

(6) "bill of lading" means a document of title evidencing the receipt of goods for shipment issued by a person engaged in the business of directly or indirectly transporting or forwarding goods. The term does not include a warehouse receipt;

(7) "branch" includes a separately incorporated foreign branch of a bank;

(8) "burden of establishing" a fact means the burden of persuading the trier of fact that the existence of the fact is more probable than its nonexistence;

(9) "buyer in ordinary course of business" means a person that buys goods in good faith, without knowledge that the sale violates the rights of another person in the goods, and in the ordinary course from a person, other than a pawnbroker, in the business of selling goods of that kind. A person buys goods in the ordinary course if the sale to the person comports with the usual or customary practices in the kind of business in which the seller is engaged or with the seller's own usual or customary practices. A person that sells oil, gas or other minerals at the wellhead or minehead is a person in the business of selling goods of that kind. A buyer in ordinary course of business may buy for cash, by exchange of other property or on secured or unsecured credit and may acquire goods or documents of title under a preexisting contract for sale. Only a buyer that takes possession of the goods or has a right to recover the goods from the seller under Chapter 55, Article 2 NMSA 1978 may be a buyer in ordinary course of business. "Buyer in ordinary course of business" does not include a person that acquires goods in a transfer in bulk or as security for or in total or partial satisfaction of a money debt;

(10) "conspicuous", with reference to a term, means so written, displayed or presented that a reasonable person against which it is to operate ought to have noticed it. Whether a term is "conspicuous" or not is a decision for the court. Conspicuous terms include the following:

(A) a heading in capitals equal to or greater in size than the surrounding text or in contrasting type, font or color to the surrounding text of the same or lesser size; and

(B) language in the body of a record or display in larger type than the surrounding text or in contrasting type, font or color to the surrounding text of the same size or set off from surrounding text of the same size by symbols or other marks that call attention to the language;

(11) "consumer" means an individual who enters into a transaction primarily for personal, family or household purposes;

(12) "contract", as distinguished from "agreement", means the total legal obligation that results from the parties' agreement as determined by the Uniform Commercial Code as supplemented by any other applicable laws;

(13) "creditor" includes a general creditor, a secured creditor, a lien creditor and any representative of creditors, including an assignee for the benefit of creditors, a trustee in bankruptcy, a receiver in equity and an executor or administrator of an insolvent debtor's or assignor's estate;

(14) "defendant" includes a person in the position of defendant in a counterclaim, cross-claim or third-party claim;

(15) "delivery", with respect to an electronic document of title, means voluntary transfer of control, and with respect to an instrument, a tangible document of title or chattel paper, means voluntary transfer of possession;

(16) "document of title" means a record: (i) that in the regular course of business or financing is treated as adequately evidencing that the person in possession or control of the record is entitled to receive, control, hold and dispose of the record and the goods the record covers; and (ii) that purports to be issued by or addressed to a bailee and to cover goods in the bailee's possession that are either identified or are fungible portions of an identified mass. The term includes a bill of lading, transport document, dock warrant, dock receipt, warehouse receipt and order for delivery of goods. An electronic document of title means a document of title evidenced by a record consisting of information stored in an electronic medium. A tangible document of title means a document of title evidenced by a record consisting of information that is inscribed on a tangible medium;

(17) "fault" means a default, breach or wrongful act or omission;

(18) "fungible goods" means:

(A) goods of which any unit, by nature or usage of trade, is the equivalent of any other like unit; or

(B) goods that by agreement are treated as equivalent;

(19) "genuine" means free of forgery or counterfeiting;

(20) "good faith", except as otherwise provided in Chapter 55, Article 5 NMSA 1978, means honesty in fact and the observance of reasonable commercial standards of fair dealing;

(21) "holder" means:

(A) the person in possession of a negotiable instrument that is payable either to bearer or to an identified person that is the person in possession;

(B) the person in possession of a negotiable tangible document of title if the goods are deliverable either to bearer or to the order of the person in possession; or

(C) the person in control of a negotiable electronic document of title;

(22) "insolvency proceeding" includes an assignment for the benefit of creditors or other proceeding intended to liquidate or rehabilitate the estate of the person involved;

(23) "insolvent" means:

(A) having generally ceased to pay debts in the ordinary course of business other than as a result of bona fide dispute;

(B) being unable to pay debts as they become due; or

(C) being insolvent within the meaning of federal bankruptcy law;

(24) "money" means a medium of exchange currently authorized or adopted by a domestic or foreign government. The term includes a monetary unit of account established by an intergovernmental organization or by agreement between two or more countries;

(25) "organization" means a person other than an individual;

(26) "party", as distinguished from "third party", means a person that has engaged in a transaction or made an agreement subject to the Uniform Commercial Code;

(27) "person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency or instrumentality; public corporation; or any other legal or commercial entity;

(28) "present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain by use of either an interest rate specified by the parties if that rate is not manifestly unreasonable at the time the transaction is entered into or, if an interest rate is not so specified, a commercially reasonable rate that takes into account the facts and circumstances at the time the transaction is entered into;

(29) "purchase" means taking by sale, lease, discount, negotiation, mortgage, pledge, lien, security interest, issue or reissue, gift or any other voluntary transaction creating an interest in property;

(30) "purchaser" means a person that takes by purchase;

(31) "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(32) "remedy" means any remedial right to which an aggrieved party is entitled with or without resort to a tribunal;

(33) "representative" means a person empowered to act for another, including an agent, an officer of a corporation or association and a trustee, executor or administrator of an estate;

(34) "right" includes remedy;

(35) "security interest" means an interest in personal property or fixtures that secures payment or performance of an obligation. "Security interest" includes any interest of a consignor and a buyer of accounts, chattel paper, a payment intangible or a promissory note in a transaction that is subject to Chapter 55, Article 9 NMSA 1978. "Security interest" does not include the special property interest of a buyer of goods on identification of those goods to a contract for sale under Section 55-2-401 NMSA 1978, but a buyer may also acquire a "security interest" by complying with Chapter 55, Article 9 NMSA 1978. Except as otherwise provided in Section 55-2-505 NMSA 1978, the right of a seller or lessor of goods under Chapter 55, Article 2 or 2A NMSA 1978 to retain or acquire possession of the goods is not a "security interest", but a seller or lessor may also acquire a "security interest" by complying with Chapter 55, Article 9 NMSA 1978. The retention or reservation of title by a seller of goods notwithstanding shipment or delivery to the buyer under Section 55-2-401 NMSA 1978 is limited in effect to a reservation of a "security interest". Whether a transaction in the form of a lease creates a "security interest" is determined pursuant to Section 55-1-203 NMSA 1978;

(36) "send" in connection with a writing, record or notice means:

(A) to deposit in the mail or deliver for transmission by any other usual means of communication with postage or cost of transmission provided for and properly addressed and, in the case of an instrument, to an address specified thereon or otherwise agreed, or if there be none to any address reasonable under the circumstances; or

(B) in any other way to cause to be received any record or notice within the time it would have arrived if properly sent;

(37) "signed" includes using any symbol executed or adopted with present intention to adopt or accept a writing;

(38) "state" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States;

(39) "surety" includes a guarantor or other secondary obligor;

(40) "term" means a portion of an agreement that relates to a particular matter;

(41) "unauthorized signature" means a signature made without actual, implied or apparent authority. The term includes a forgery;

(42) "warehouse receipt" means a document of title issued by a person engaged in the business of storing goods for hire; and

(43) "writing" includes printing, typewriting or any other intentional reduction to tangible form. "Written" has a corresponding meaning.

History: 1953 Comp., 50A-1-201, enacted by Laws 1961, ch. 96, 1-201; 1967, ch. 186, 4; 1985, ch. 193, 2; 1987, ch. 248, 1; 1992, ch. 114, 3; 1993, ch. 214, 1; 2001, ch. 139, 127; 2005, ch. 144, 9.



Section 55-1-202 - Notice; knowledge.

55-1-202. Notice; knowledge.

(a) Subject to Subsection (f) of this section, a person has "notice" of a fact if the person:

(1) has actual knowledge of it;

(2) has received a notice or notification of it; or

(3) from all the facts and circumstances known to the person at the time in question, has reason to know that it exists.

(b) "Knowledge" means actual knowledge. "Knows" has a corresponding meaning.

(c) "Discover", "learn" or words of similar import refer to knowledge rather than to reason to know.

(d) A person "notifies" or "gives" a notice or notification to another person by taking such steps as may be reasonably required to inform the other person in ordinary course, whether or not the other person actually comes to know of it.

(e) Subject to Subsection (f) of this section, a person "receives" a notice or notification when:

(1) it comes to that person's attention; or

(2) it is duly delivered in a form reasonable under the circumstances at the place of business through which the contract was made or at another location held out by that person as the place for receipt of such communications.

(f) Notice, knowledge or a notice or notification received by an organization is effective for a particular transaction from the time it is brought to the attention of the individual conducting that transaction and, in any event, from the time it would have been brought to the individual's attention if the organization had exercised due diligence. An organization exercises due diligence if it maintains reasonable routines for communicating significant information to the person conducting the transaction and there is reasonable compliance with the routines. Due diligence does not require an individual acting for the organization to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

History: Laws 2005, ch. 144, 10.



Section 55-1-203 - Lease distinguished from security interest.

55-1-203. Lease distinguished from security interest.

(a) Whether a transaction in the form of a lease creates a lease or security interest is determined by the facts of each case.

(b) A transaction in the form of a lease creates a security interest if the consideration that the lessee is to pay the lessor for the right to possession and use of the goods is an obligation for the term of the lease and is not subject to termination by the lessee, and:

(1) the original term of the lease is equal to or greater than the remaining economic life of the goods;

(2) the lessee is bound to renew the lease for the remaining economic life of the goods or is bound to become the owner of the goods;

(3) the lessee has an option to renew the lease for the remaining economic life of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement; or

(4) the lessee has an option to become the owner of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement.

(c) A transaction in the form of a lease does not create a security interest merely because:

(1) the present value of the consideration the lessee is obligated to pay the lessor for the right to possession and use of the goods is substantially equal to or is greater than the fair market value of the goods at the time the lease is entered into;

(2) the lessee assumes risk of loss of the goods;

(3) the lessee agrees to pay, with respect to the goods, taxes, insurance, filing, recording or registration fees, or service or maintenance costs;

(4) the lessee has an option to renew the lease or to become the owner of the goods;

(5) the lessee has an option to renew the lease for a fixed rent that is equal to or greater than the reasonably predictable fair market rent for the use of the goods for the term of the renewal at the time the option is to be performed; or

(6) the lessee has an option to become the owner of the goods for a fixed price that is equal to or greater than the reasonably predictable fair market value of the goods at the time the option is to be performed.

(d) Additional consideration is nominal if it is less than the lessee's reasonably predictable cost of performing under the lease agreement if the option is not exercised. Additional consideration is not nominal if:

(1) when the option to renew the lease is granted to the lessee, the rent is stated to be the fair market rent for the use of the goods for the term of the renewal determined at the time the option is to be performed; or

(2) when the option to become the owner of the goods is granted to the lessee, the price is stated to be the fair market value of the goods determined at the time the option is to be performed.

(e) The "remaining economic life of the goods" and "reasonably predictable" fair market rent, fair market value or cost of performing under the lease agreement must be determined with reference to the facts and circumstances at the time the transaction is entered into.

History: Laws 2005, ch. 144, 11.



Section 55-1-204 - Value.

55-1-204. Value.

Except as otherwise provided in Chapter 55, Articles 3, 4 and 5, a person gives value for rights if the person acquires them:

(1) in return for a binding commitment to extend credit or for the extension of immediately available credit, whether or not drawn upon and whether or not a charge-back is provided for in the event of difficulties in collection;

(2) as security for, or in total or partial satisfaction of, a preexisting claim;

(3) by accepting delivery under a preexisting contract for purchase; or

(4) in return for any consideration sufficient to support a simple contract.

History: Laws 2005, ch. 144, 12.



Section 55-1-205 - Reasonable time; seasonableness.

55-1-205. Reasonable time; seasonableness.

(a) Whether a time for taking an action required by the Uniform Commercial Code is reasonable depends on the nature, purpose and circumstances of the action.

(b) An action is taken seasonably if it is taken at or within the time agreed or, if no time is agreed, at or within a reasonable time.

History: 1953 Comp., 50A-1-204, enacted by Laws 1961, ch. 96, 1-204; 1978 Comp., 55-1-204; recompiled by compiler as NMSA 1978, 55-1-205; Laws 2005, ch. 144, 13.



Section 55-1-206 - Presumptions.

55-1-206. Presumptions.

Whenever the Uniform Commercial Code creates a "presumption" with respect to a fact, or provides that a fact is "presumed", the trier of fact must find the existence of the fact unless and until evidence is introduced that supports a finding of its nonexistence.

History: Laws 2005, ch. 144, 14.






Part 3 - TERRITORIAL APPLICABILITY AND GENERAL RULES

Section 55-1-301 - Territorial applicability; parties' power to choose applicable law.

55-1-301. Territorial applicability; parties' power to choose applicable law.

A. Except as otherwise provided in this section, when a transaction bears a reasonable relation to this state and also to another state or nation the parties may agree that the law either of this state or of such other state or nation shall govern their rights and duties.

B. In the absence of an agreement effective under Subsection A of this section, and except as provided in Subsection C of this section, the Uniform Commercial Code applies to transactions bearing an appropriate relation to this state.

C. If one of the following provisions of the Uniform Commercial Code specifies the applicable law, that provision governs and a contrary agreement is effective only to the extent permitted by the law so specified:

(1) Section 55-2-402 NMSA 1978;

(2) Sections 55-2A-105 and 55-2A-106 NMSA 1978;

(3) Section 55-4-102 NMSA 1978;

(4) Section 55-4A-507 NMSA 1978;

(5) Section 55-5-116 NMSA 1978;

(6) Section 55-8-110 NMSA 1978; and

(7) Sections 55-9-301 through 55-9-307 NMSA 1978.

History: 1953 Comp., 50A-1-105, enacted by Laws 1961, ch. 96, 1-105; 1978 Comp. 55-1-105; recompiled by compiler as 1978 Comp. 55-1-105; Laws 2005, ch. 144, 15.



Section 55-1-302 - Variation by agreement.

55-1-302. Variation by agreement.

(a) Except as otherwise provided in Subsection (b) of this section or elsewhere in the Uniform Commercial Code, the effect of provisions of the Uniform Commercial Code may be varied by agreement.

(b) The obligations of good faith, diligence, reasonableness and care prescribed by the Uniform Commercial Code may not be disclaimed by agreement. The parties, by agreement, may determine the standards by which the performance of those obligations is to be measured if those standards are not manifestly unreasonable. Whenever the Uniform Commercial Code requires an action to be taken within a reasonable time, a time that is not manifestly unreasonable may be fixed by agreement.

(c) The presence in certain provisions of the Uniform Commercial Code of the phrase "unless otherwise agreed", or words of similar import, does not imply that the effect of other provisions may not be varied by agreement under this section.

History: Laws 2005, ch. 144, 16.



Section 55-1-303 - Course of performance, course of dealing and usage of trade.

55-1-303. Course of performance, course of dealing and usage of trade.

(a) A "course of performance" is a sequence of conduct between the parties to a particular transaction that exists if:

(1) the agreement of the parties with respect to the transaction involves repeated occasions for performance by a party; and

(2) the other party, with knowledge of the nature of the performance and opportunity for objection to it, accepts the performance or acquiesces in it without objection.

(b) A "course of dealing" is a sequence of conduct concerning previous transactions between the parties to a particular transaction that is fairly to be regarded as establishing a common basis of understanding for interpreting their expressions and other conduct.

(c) A "usage of trade" is any practice or method of dealing having such regularity of observance in a place, vocation or trade as to justify an expectation that it will be observed with respect to the transaction in question. The existence and scope of such a usage must be proved as facts. If it is established that such a usage is embodied in a trade code or similar record, the interpretation of the record is a question of law.

(d) A course of performance or course of dealing between the parties or usage of trade in the vocation or trade in which they are engaged or of which they are or should be aware is relevant in ascertaining the meaning of the parties' agreement, may give particular meaning to specific terms of the agreement and may supplement or qualify the terms of the agreement. A usage of trade applicable in the place in which part of the performance under the agreement is to occur may be so utilized as to that part of the performance.

(e) Except as otherwise provided in Subsection (f) of this section, the express terms of an agreement and any applicable course of performance, course of dealing or usage of trade must be construed whenever reasonable as consistent with each other. If such a construction is unreasonable:

(1) express terms prevail over course of performance, course of dealing and usage of trade;

(2) course of performance prevails over course of dealing and usage of trade; and

(3) course of dealing prevails over usage of trade.

(f) Subject to Sections 55-2-209 and 55-2A-208 NMSA 1978, a course of performance is relevant to show a waiver or modification of any term inconsistent with the course of performance.

(g) Evidence of a relevant usage of trade offered by one party is not admissible unless that party has given the other party notice that the court finds sufficient to prevent unfair surprise to the other party.

History: 1953 Comp., 50A-1-205, enacted by Laws 1961, ch. 96, 1-205; 1978 Comp. 55-1-205; recompiled by compiler as 1978 Comp. 55-1-303; Laws 2005, ch. 144, 17; 2009, ch. 234, 1.



Section 55-1-304 - Obligation of good faith.

55-1-304. Obligation of good faith.

Every contract or duty within the Uniform Commercial Code [55-1-101 NMSA 1978] imposes an obligation of good faith in its performance and enforcement.

History: 1953 Comp., 50A-1-203, enacted by Laws 1961, ch. 96, 1-203 1978 Comp. 55-1-205; recompiled by compiler as 1978 Comp. 55-1-303; Laws 2005, ch. 144, 18.



Section 55-1-305 - Remedies to be liberally administered.

55-1-305. Remedies to be liberally administered.

(a) The remedies provided by the Uniform Commercial Code [55-1-101 NMSA 1978] must be liberally administered to the end that the aggrieved party may be put in as good a position as if the other party had fully performed but neither consequential or special damages nor penal damages may be had except as specifically provided in the Uniform Commercial Code or by other rule of law.

(b) Any right or obligation declared by the Uniform Commercial Code is enforceable by action unless the provision declaring it specifies a different and limited effect.

History: 1953 Comp., 50A-1-106, enacted by Laws 1961, ch. 96, 1-106; 1978 Comp. 55-1-106; recompiled by compiler as 1978 Comp. 55-1-106; Laws 2005, ch. 144, 19.



Section 55-1-306 - Waiver or renunciation of claim or right after breach.

55-1-306. Waiver or renunciation of claim or right after breach.

A claim or right arising out of an alleged breach may be discharged in whole or in part without consideration by agreement of the aggrieved party in an authenticated record.

History: 1953 Comp., 50A-1-107, enacted by Laws 1961, ch. 96, 1-107, 50A-1-107, enacted by Laws 1961, ch. 96, 1-107; 1978 Comp. 55-1-208; recompiled by compiler as 1978 Comp. 55-1-306; Laws 2005, ch. 144, 20.



Section 55-1-307 - Prima facie evidence by third-party documents.

55-1-307. Prima facie evidence by third-party documents.

A document in due form purporting to be a bill of lading, policy or certificate of insurance, official weigher's or inspector's certificate, consular invoice or any other document authorized or required by the contract to be issued by a third party is prima facie evidence of its own authenticity and genuineness and of the facts stated in the document by the third party.

History: 1953 Comp., 50A-1-202, enacted by Laws 1961, ch. 96, 1-202; 1978 Comp 55-1-202; recompiled by compiler as 1978 Comp. 55-1-307; Laws 2005, ch. 144, 21.



Section 55-1-308 - Performance or acceptance under reservation of rights.

55-1-308. Performance or acceptance under reservation of rights.

(a) A party that with explicit reservation of rights performs or promises performance or assents to performance in a manner demanded or offered by the other party does not thereby prejudice the rights reserved. Such words as "without prejudice", "under protest" or the like are sufficient.

(b) Subsection (a) of this section does not apply to an accord and satisfaction.

History: 1953 Comp., 50A-1-207, enacted by Laws 1961, ch. 96, 1-207; 1978 Comp. 55-1-207; recompiled by compiler as 1978 Comp. 55-1-308; Laws 2005, ch. 144, 22.



Section 55-1-309 - Option to accelerate at will.

55-1-309. Option to accelerate at will.

A term providing that one party or that party's successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or when the party "deems itself insecure" or words of similar import means that the party has power to do so only if that party in good faith believes that the prospect of payment or performance is impaired. The burden of establishing lack of good faith is on the party against which the power has been exercised.

History: 1953 Comp., 50A-1-208, enacted by Laws 1961, ch. 96, 1-208; 1978 Comp. 55-1-208; recompiled by compiler as 1978 Comp. 55-1-309; Laws 2005, ch. 144, 23.



Section 55-1-310 - Subordinated obligations.

55-1-310. Subordinated obligations.

An obligation may be issued as subordinated to performance of another obligation of the person obligated, or a creditor may subordinate its right to performance of an obligation by agreement with either the person obligated or another creditor of the person obligated. Subordination does not create a security interest as against either the common debtor or a subordinated creditor.

History: 1953 Comp., 50A-1-209, enacted by Laws 1961, ch. 96, 1-209; 1978 Comp. 55-1-209; recompiled by compiler as 1978 Comp. 55-1-310; Laws 2005, ch. 144, 24.









Article 2 - Sales

Part 1 - SHORT TITLE, GENERAL CONSTRUCTION AND SUBJECT MATTER

Section 55-2-101 - Short title.

55-2-101. Short title.

This article shall be known and may be cited as Uniform Commercial Code - Sales.

History: 1953 Comp., 50A-2-101, enacted by Laws 1961, ch. 96, 2-101.



Section 55-2-102 - Scope; certain security and other transactions excluded from this article.

55-2-102. Scope; certain security and other transactions excluded from this article.

Unless the context otherwise requires, this article applies to transactions in goods; it does not apply to any transaction which although in the form of an unconditional contract to sell or [a] present sale is intended to operate only as a security transaction nor does this article impair or repeal any statute regulating sales to consumers, farmers or other specified classes of buyers.

History: 1953 Comp., 50A-2-102, enacted by Laws 1961, ch. 96, 2-102.



Section 55-2-103 - Definitions and index of definitions.

55-2-103. Definitions and index of definitions.

(1) In this article, unless the context otherwise requires:

(a) "buyer" means a person who buys or contracts to buy goods;

(b) [reserved];

(c) "receipt" of goods means taking physical possession of them; and

(d) "seller" means a person who sells or contracts to sell goods.

(2) Other definitions applying to this article, or to specified parts thereof, and the sections in which they appear are:

"acceptance"

Section 55-2-606 NMSA 1978;

"banker's credit"

Section 55-2-325 NMSA 1978;

"between merchants"

Section 55-2-104 NMSA 1978;

"cancellation"

Section 55-2-106 NMSA 1978;

"commercial unit"

Section 55-2-105 NMSA 1978;

"confirmed credit"

Section 55-2-325 NMSA 1978;

"conforming to contract"

Section 55-2-106 NMSA 1978;

"contract for sale"

Section 55-2-106 NMSA 1978;

"cover"

Section 55-2-712 NMSA 1978;

"entrusting"

Section 55-2-403 NMSA 1978;

"financing agency"

Section 55-2-104 NMSA 1978;

"future goods"

Section 55-2-105 NMSA 1978;

"goods"

Section 55-2-105 NMSA 1978;

"identification"

Section 55-2-501 NMSA 1978;

"installment contract"

Section 55-2-612 NMSA 1978;

"letter of credit"

Section 55-2-325 NMSA 1978;

"lot"

Section 55-2-105 NMSA 1978;

"merchant"

Section 55-2-104 NMSA 1978;

"overseas"

Section 55-2-323 NMSA 1978;

"person in the position of a seller"

Section 55-2-707 NMSA 1978;

"present sale"

Section 55-2-106 NMSA 1978;

"sale"

Section 55-2-106 NMSA 1978;

"sale on approval"

Section 55-2-326 NMSA 1978;

"sale or return"

Section 55-2-326 NMSA 1978; and

"termination"

Section 55-2-106 NMSA 1978.

(3) "Control", as provided in Section 55-7-106 NMSA 1978, and the following definitions in other articles apply to this article:

"check".

Section 55-3-104 NMSA 1978;

"consignee".

Section 55-7-102 NMSA 1978;

"consignor".

Section 55-7-102 NMSA 1978;

"consumer goods".

Section 55-9-102 NMSA 1978;

"dishonor".

Section 55-3-502 NMSA 1978; and

"draft".

Section 55-3-104 NMSA 1978.

(4) In addition, Chapter 55, Article 1 NMSA 1978 contains general definitions and principles of construction and interpretation applicable throughout this article.

History: 1953 Comp., 50A-2-103, enacted by Laws 1961, ch. 96, 2-103; 1993, ch. 214, 2; 2001, ch. 139, 128; 2005, ch. 144, 25.



Section 55-2-104 - Definitions; "merchant"; "between merchants"; "financing agency".

55-2-104. Definitions; "merchant"; "between merchants"; "financing agency".

(1) "Merchant" means a person who deals in goods of the kind or otherwise by his occupation holds himself out as having knowledge or skill peculiar to the practices or goods involved in the transaction or to whom such knowledge or skill may be attributed by his employment of an agent or broker or other intermediary who by his occupation holds himself out as having such knowledge or skill.

(2) "Financing agency" means a bank, finance company or other person who in the ordinary course of business makes advances against goods or documents of title or who by arrangement with either the seller or the buyer intervenes in ordinary course to make or collect payment due or claimed under the contract for sale, as by purchasing or paying the seller's draft or making advances against it or by merely taking it for collection whether or not documents of title accompany or are associated with the draft. "Financing agency" includes also a bank or other person who similarly intervenes between persons who are in the position of seller and buyer in respect to the goods (Section 55-2-707 NMSA 1978).

(3) "Between merchants" means in any transaction with respect to which both parties are chargeable with the knowledge or skill of merchants.

History: 1953 Comp., 50A-2-104, enacted by Laws 1961, ch. 96, 2-104; 2005, ch. 144, 26.



Section 55-2-105 - Definitions: transferability; "goods"; "future" goods; "lot"; "commercial unit."

55-2-105. Definitions: transferability; "goods"; "future" goods; "lot"; "commercial unit."

(1) "Goods" means all things (including specially manufactured goods) which are movable at the time of identification to the contract for sale other than the money in which the price is to be paid, investment securities (Article 8) and things in action. "Goods" also includes the unborn young of animals and growing crops and other identified things attached to realty as described in the section on goods to be severed from realty (Section 2-107 [55-2-107 NMSA 1978] ).

(2) Goods must be both existing and identified before any interest in them can pass. Goods which are not both existing and identified are "future" goods. A purported present sale of future goods or of any interest therein operates as a contract to sell.

(3) There may be a sale of a part interest in existing identified goods.

(4) An undivided share in an identified bulk of fungible goods is sufficiently identified to be sold although the quantity of the bulk is not determined. Any agreed proportion of such a bulk or any quantity thereof agreed upon by number, weight or other measure may to the extent of the seller's interest in the bulk be sold to the buyer who then becomes an owner in common.

(5) "Lot" means a parcel or a single article which is the subject matter of a separate sale or delivery, whether or not it is sufficient to perform the contract.

(6) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of sale and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article (as a machine) or a set of articles (as a suite of furniture or an assortment of sizes) or a quantity (as a bale, gross or carload) or any other unit treated in use or in the relevant market as a single whole.

History: 1953 Comp., 50A-2-105, enacted by Laws 1961, ch. 96, 2-105.



Section 55-2-106 - Definitions: "contract"; "agreement"; "contract for sale"; "sale"; "present sale"; "conforming" to contract; "termination"; "cancellation."

55-2-106. Definitions: "contract"; "agreement"; "contract for sale"; "sale"; "present sale"; "conforming" to contract; "termination"; "cancellation."

(1) In this article unless the context otherwise requires "contract" and "agreement" are limited to those relating to the present or future sale of goods. "Contract for sale" includes both a present sale of goods and a contract to sell goods at a future time. A "sale" consists in the passing of title from the seller to the buyer for a price (Section 2-401 [55-2-401 NMSA 1978] ). A "present sale" means a sale which is accomplished by the making of the contract.

(2) Goods or conduct including any part of a performance are "conforming" or conform to the contract when they are in accordance with the obligations under the contract.

(3) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the contract otherwise than for its breach. On "termination" all obligations which are still executory on both sides are discharged but any right based on prior breach or performance survives.

(4) "Cancellation" occurs when either party puts an end to the contract for breach by the other and its effect is the same as that of "termination" except that the cancelling party also retains any remedy for breach of the whole contract or any unperformed balance.

History: 1953 Comp., 50A-2-106, enacted by Laws 1961, ch. 96, 2-106.



Section 55-2-107 - Goods to be severed from realty; recording.

55-2-107. Goods to be severed from realty; recording.

(1) A contract for the sale of minerals or the like (including oil and gas) or a structure or its materials to be removed from realty is a contract for the sale of goods within this article if they are to be severed by the seller but until severance a purported present sale thereof which is not effective as a transfer of an interest in land is effective only as a contract to sell.

(2) A contract for the sale apart from the land of growing crops or other things attached to realty and capable of severance without material harm thereto but not described in Subsection (1) or of timber to be cut is a contract for the sale of goods within this article whether the subject matter is to be severed by the buyer or by the seller even though it forms part of the realty at the time of contracting, and the parties can by identification effect a present sale before severance.

(3) The provisions of this section are subject to any third party rights provided by the law relating to realty records, and the contract for sale may be executed and recorded as a document transferring an interest in land and shall then constitute notice to third parties of the buyer's rights under the contract for sale.

History: 1953 Comp., 50A-2-107, enacted by Laws 1961, ch. 96, 2-107; 1985, ch. 193, 3.






Part 2 - FORM, FORMATION AND READJUSTMENT OF CONTRACT

Section 55-2-201 - Formal requirements; statute of frauds.

55-2-201. Formal requirements; statute of frauds.

(1) Except as otherwise provided in this section a contract for the sale of goods for the price of $500 or more is not enforceable by way of action or defense unless there is some writing sufficient to indicate that a contract for sale has been made between the parties and signed by the party against whom enforcement is sought or by his authorized agent or broker. A writing is not insufficient because it omits or incorrectly states a term agreed upon but the contract is not enforceable under this paragraph beyond the quantity of goods shown in such writing.

(2) Between merchants if within a reasonable time a writing in confirmation of the contract and sufficient against the sender is received and the party receiving it has reason to know its contents, it satisfies the requirements of Subsection (1) against such party unless written notice of objection to its contents is given within ten days after it is received.

(3) A contract which does not satisfy the requirements of Subsection (1) but which is valid in other respects is enforceable:

(a) if the goods are to be specially manufactured for the buyer and are not suitable for sale to others in the ordinary course of the seller's business and the seller, before notice of repudiation is received and under circumstances which reasonably indicate that the goods are for the buyer, has made either a substantial beginning of their manufacture or commitments for their procurement; or

(b) if the party against whom enforcement is sought admits in his pleading, testimony or otherwise in court that a contract for sale was made, but the contract is not enforceable under this provision beyond the quantity of goods admitted; or

(c) with respect to goods for which payment has been made and accepted or which have been received and accepted (Section 2-606 [55-2-606 NMSA 1978]).

History: 1953 Comp., 50A-2-201, enacted by Laws 1961, ch. 96, 2-201.



Section 55-2-202 - Final written expression; parol or extrinsic evidence.

55-2-202. Final written expression; parol or extrinsic evidence.

Terms with respect to which the confirmatory memoranda of the parties agree or that are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:

(a) by course of performance, course of dealing or usage of trade (Section 55-1-303 NMSA 1978); and

(b) by evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.

History: 1953 Comp., 50A-2-202, enacted by Laws 1961, ch. 96, 2-202; 2005, ch. 144, 27.



Section 55-2-203 - Seals inoperative.

55-2-203. Seals inoperative.

The affixing of a seal to a writing evidencing a contract for sale or an offer to buy or sell goods does not constitute the writing [of] a sealed instrument and the law with respect to sealed instruments does not apply to such a contract or offer.

History: 1953 Comp., 50A-2-203, enacted by Laws 1961, ch. 96, 2-203.



Section 55-2-204 - Formation in general.

55-2-204. Formation in general.

(1) A contract for sale of goods may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of such a contract.

(2) An agreement sufficient to constitute a contract for sale may be found even though the moment of its making is undetermined.

(3) Even though one or more terms are left open a contract for sale does not fail for indefiniteness if the parties have intended to make a contract and there is a reasonably certain basis for giving an appropriate remedy.

History: 1953 Comp., 50A-2-204, enacted by Laws 1961, ch. 96, 2-204.



Section 55-2-205 - Firm offers.

55-2-205. Firm offers.

An offer by a merchant to buy or sell goods in a signed writing which by its terms gives assurance that it will be held open is not revocable, for lack of consideration, during the time stated or if no time is stated for a reasonable time, but in no event may such period of irrevocability exceed three months; but any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.

History: 1953 Comp., 50A-2-205, enacted by Laws 1961, ch. 96, 2-205.



Section 55-2-206 - Offer and acceptance in formation of contract.

55-2-206. Offer and acceptance in formation of contract.

(1) Unless otherwise unambiguously indicated by the language or circumstances:

(a) an offer to make a contract shall be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances;

(b) an order or other offer to buy goods for prompt or current shipment shall be construed as inviting acceptance either by a prompt promise to ship or by the prompt or current shipment of conforming or nonconforming goods, but such a shipment of nonconforming goods does not constitute an acceptance if the seller seasonably notifies the buyer that the shipment is offered only as an accommodation to the buyer.

(2) Where the beginning of a requested performance is a reasonable mode of acceptance an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.

History: 1953 Comp., 50A-2-206, enacted by Laws 1961, ch. 96, 2-206.



Section 55-2-207 - Additional terms in acceptance or confirmation.

55-2-207. Additional terms in acceptance or confirmation.

(1) A definite and seasonable expression of acceptance or a written confirmation which is sent within a reasonable time operates as an acceptance even though it states terms additional to or different from those offered or agreed upon, unless acceptance is expressly made conditional on assent to the additional or different terms.

(2) The additional terms are to be construed as proposals for addition to the contract. Between merchants such terms become part of the contract unless:

(a) the offer expressly limits acceptance to the terms of the offer;

(b) they materially alter it; or

(c) notification of objection to them has already been given or is given within a reasonable time after notice of them is received.

(3) Conduct by both parties which recognizes the existence of a contract is sufficient to establish a contract for sale although the writings of the parties do not otherwise establish a contract. In such case the terms of the particular contract consist of those terms on which the writings of the parties agree, together with any supplementary terms incorporated under any other provisions of this act [this chapter].

History: 1953 Comp., 50A-2-207, enacted by Laws 1961, ch. 96, 2-207.



Section 55-2-209 - Modification, rescission and waiver.

55-2-209. Modification, rescission and waiver.

(1) An agreement modifying a contract within this article needs no consideration to be binding.

(2) A signed agreement which excludes modification or rescission except by a signed writing cannot be otherwise modified or rescinded, but except as between merchants such a requirement on a form supplied by the merchant must be separately signed by the other party.

(3) The requirements of the statute of frauds section of this article (Section 2-201 [55-2-201 NMSA 1978] ) must be satisfied if the contract as modified is within its provisions.

(4) Although an attempt at modification or rescission does not satisfy the requirements of Subsection (2) or (3) it can operate as a waiver.

(5) A party who has made a waiver affecting an executory portion of the contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

History: 1953 Comp., 50A-2-209, enacted by Laws 1961, ch. 96, 2-209.



Section 55-2-210 - Delegation of performance; assignment of rights.

55-2-210. Delegation of performance; assignment of rights.

(1) A party may perform his duty through a delegate unless otherwise agreed or unless the other party has a substantial interest in having his original promisor perform or control the acts required by the contract. No delegation of performance relieves the party delegating of any duty to perform or any liability for breach.

(2) Except as otherwise provided in Section 55-9-406 NMSA 1978, unless otherwise agreed all rights of either seller or buyer can be assigned except where the assignment would materially change the duty of the other party or increase materially the burden or risk imposed on him by his contract or impair materially his chance of obtaining return performance. A right to damages for breach of the whole contract or a right arising out of the assignor's due performance of his entire obligation can be assigned despite agreement otherwise.

(3) The creation, attachment, perfection or enforcement of a security interest in the seller's interest under a contract is not a transfer that materially changes the duty of or increases materially the burden or risk imposed on the buyer or impairs materially the buyer's chance of obtaining return performance within the purview of Subsection (2) of this section unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the seller. Even in that event, the creation, attachment, perfection and enforcement of the security interest remain effective, but (i) the seller is liable to the buyer for damages caused by the delegation to the extent that the damages could not reasonably be prevented by the buyer, and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the contract for sale or an injunction against enforcement of the security interest or consummation of the enforcement.

(4) Unless the circumstances indicate the contrary a prohibition of assignment of "the contract" is to be construed as barring only the delegation to the assignee of the assignor's performance.

(5) An assignment of "the contract" or of "all my rights under the contract" or an assignment in similar general terms is an assignment of rights unless the language or the circumstances (as in an assignment for security) indicate the contrary, it is a delegation of performance of the duties of the assignor and its acceptance by the assignee constitutes a promise by him to perform those duties. This promise is enforceable by either the assignor or the other party to the original contract.

(6) The other party may treat any assignment which delegates performance as creating reasonable grounds for insecurity and may without prejudice to his rights against the assignor demand assurances from the assignee (Section 55-2-609 NMSA 1978).

History: 1953 Comp., 50A-2-210, enacted by Laws 1961, ch. 96, 2-210; 2001, ch. 139, 129.






Part 3 - GENERAL OBLIGATION AND CONSTRUCTION OF CONTRACT

Section 55-2-301 - General obligations of parties.

55-2-301. General obligations of parties.

The obligation of the seller is to transfer and deliver and that of the buyer is to accept and pay in accordance with the contract.

History: 1953 Comp., 50A-2-301, enacted by Laws 1961, ch. 96, 2-301.



Section 55-2-302 - Unconscionable contract or clause.

55-2-302. Unconscionable contract or clause.

(1) If the court as a matter of law finds the contract or any clause of the contract to have been unconscionable at the time it was made the court may refuse to enforce the contract, or it may enforce the remainder of the contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2) When it is claimed or appears to the court that the contract or any clause thereof may be unconscionable the parties shall be afforded a reasonable opportunity to present evidence as to its commercial setting, purpose and effect to aid the court in making the determination.

History: 1953 Comp., 50A-2-302, enacted by Laws 1961, ch. 96, 2-302.



Section 55-2-303 - Allocation or division of risks.

55-2-303. Allocation or division of risks.

Where this article allocates a risk or a burden as between the parties "unless otherwise agreed," the agreement may not only shift the allocation but may also divide the risk or burden.

History: 1953 Comp., 50A-2-303, enacted by Laws 1961, ch. 96, 2-303.



Section 55-2-304 - Price payable in money, goods, realty or otherwise.

55-2-304. Price payable in money, goods, realty or otherwise.

(1) The price can be made payable in money or otherwise. If it is payable in whole or in part in goods each party is a seller of the goods which he is to transfer.

(2) Even though all or part of the price is payable in an interest in realty the transfer of the goods and the seller's obligations with reference to them are subject to this article, but not the transfer of the interest in realty or the transferor's obligations in connection therewith.

History: 1953 Comp., 50A-2-304, enacted by Laws 1961, ch. 96, 2-304.



Section 55-2-305 - Open price term.

55-2-305. Open price term.

(1) The parties if they so intend can conclude a contract for sale even though the price is not settled. In such a case the price is a reasonable price at the time for delivery if:

(a) nothing is said as to price; or

(b) the price is left to be agreed by the parties and they fail to agree; or

(c) the price is to be fixed in terms of some agreed market or other standard as set or recorded by a third person or agency and it is not so set or recorded.

(2) A price to be fixed by the seller or by the buyer means a price for him to fix in good faith.

(3) When a price left to be fixed otherwise than by agreement of the parties fails to be fixed through fault of one party, the other may at his option treat the contract as cancelled or himself fix a reasonable price.

(4) Where, however, the parties intend not to be bound unless the price be fixed or agreed and it is not fixed or agreed there is no contract. In such a case the buyer must return any goods already received or if unable so to do must pay their reasonable value at the time of delivery and the seller must return any portion of the price paid on account.

History: 1953 Comp., 50A-2-305, enacted by Laws 1961, ch. 96, 2-305.



Section 55-2-306 - Output, requirements and exclusive dealings.

55-2-306. Output, requirements and exclusive dealings.

(1) A term which measures the quantity by the output of the seller or the requirements of the buyer means such actual output or requirements as may occur in good faith, except that no quantity unreasonably disproportionate to any stated estimate or in the absence of a stated estimate to any normal or otherwise comparable prior output or requirements may be tendered or demanded.

(2) A lawful agreement by either the seller or the buyer for exclusive dealing in the kind of goods concerned imposes unless otherwise agreed an obligation by the seller to use best efforts to supply the goods and by the buyer to use best efforts to promote their sale.

History: 1953 Comp., 50A-2-306, enacted by Laws 1961, ch. 96, 2-306.



Section 55-2-307 - Delivery in single lot or several lots.

55-2-307. Delivery in single lot or several lots.

Unless otherwise agreed all goods called for by a contract for sale must be tendered in a single delivery and payment is due only on such tender but where the circumstances give either party the right to make or demand delivery in lots the price if it can be apportioned may be demanded for each lot.

History: 1953 Comp., 50A-2-307, enacted by Laws 1961, ch. 96, 2-307.



Section 55-2-308 - Absence of specified place for delivery.

55-2-308. Absence of specified place for delivery.

Unless otherwise agreed:

(a) the place for delivery of goods is the seller's place of business or if he has none his residence; but

(b) in a contract for sale of identified goods which to the knowledge of the parties at the time of contracting are in some other place, that place is the place for their delivery; and

(c) documents of title may be delivered through customary banking channels.

History: 1953 Comp., 50A-2-308, enacted by Laws 1961, ch. 96, 2-308.



Section 55-2-309 - Absence of specific time provisions; notice of termination.

55-2-309. Absence of specific time provisions; notice of termination.

(1) The time for shipment or delivery or any other action under a contract if not provided in this article or agreed upon shall be a reasonable time.

(2) Where the contract provides for successive performances but is indefinite in duration it is valid for a reasonable time but unless otherwise agreed may be terminated at any time by either party.

(3) Termination of a contract by one party except on the happening of an agreed event requires that reasonable notification be received by the other party and an agreement dispensing with notification is invalid if its operation would be unconscionable.

History: 1953 Comp., 50A-2-309, enacted by Laws 1961, ch. 96, 2-309.



Section 55-2-310 - Open time for payment or running of credit; authority to ship under reservation.

55-2-310. Open time for payment or running of credit; authority to ship under reservation.

Unless otherwise agreed:

(a) payment is due at the time and place at which the buyer is to receive the goods even though the place of shipment is the place of delivery; and

(b) if the seller is authorized to send the goods, the seller may ship them under reservation, and may tender the documents of title, but the buyer may inspect the goods after their arrival before payment is due unless such inspection is inconsistent with the terms of the contract (Section 55-2-513 NMSA 1978); and

(c) if delivery is authorized and made by way of documents of title otherwise than by Subsection (b) of this section then payment is due regardless of where the goods are to be received: (i) at the time and place at which the buyer is to receive delivery of the tangible documents or (ii) at the time the buyer is to receive delivery of the electronic documents and at the seller's place of business or, if none, the seller's residence; and

(d) where the seller is required or authorized to ship the goods on credit the credit period runs from the time of shipment but post-dating the invoice or delaying its dispatch will correspondingly delay the starting of the credit period.

History: 1953 Comp., 50A-2-310, enacted by Laws 1961, ch. 96, 2-310; 2005, ch. 144, 28.



Section 55-2-311 - Options and cooperation respecting performance.

55-2-311. Options and cooperation respecting performance.

(1) An agreement for sale which is otherwise sufficiently definite (Subsection (3) of Section 2-204 [55-2-204 NMSA 1978] ) to be a contract is not made invalid by the fact that it leaves particulars of performance to be specified by one of the parties. Any such specification must be made in good faith and within limits set by commercial reasonableness.

(2) Unless otherwise agreed, specifications relating to assortment of the goods are at the buyer's option and except as otherwise provided in Subsections (1) (c) and (3) of Section 2-319 [55-2-319 NMSA 1978] specifications or arrangements relating to shipment are at the seller's option.

(3) Where such specification would materially affect the other party's performance but is not seasonably made or where one party's cooperation is necessary to the agreed performance of the other but is not seasonably forthcoming, the other party in addition to all other remedies:

(a) is excused for any resulting delay in his own performance; and

(b) may also either proceed to perform in any reasonable manner or after the time for a material part of his own performance treat the failure to specify or to cooperate as a breach by failure to deliver or accept the goods.

History: 1953 Comp., 50A-2-311, enacted by Laws 1961, ch. 96, 2-311.



Section 55-2-312 - Warranty of title and against infringement; buyer's obligation against infringement.

55-2-312. Warranty of title and against infringement; buyer's obligation against infringement.

(1) Subject to Subsection (2) there is in a contract for sale a warranty by the seller that:

(a) the title conveyed shall be good, and its transfer rightful; and

(b) the goods shall be delivered free from any security interest or other lien or encumbrance of which the buyer at the time of contracting has no knowledge.

(2) A warranty under Subsection (1) will be excluded or modified only by specific language or by circumstances which give the buyer reason to know that the person selling does not claim title in himself or that he is purporting to sell only such right or title as he or a third person may have.

(3) Unless otherwise agreed a seller who is a merchant regularly dealing in goods of the kind warrants that the goods shall be delivered free of the rightful claim of any third person by way of infringement or the like but a buyer who furnishes specifications to the seller must hold the seller harmless against any such claim which arises out of compliance with the specifications.

History: 1953 Comp., 50A-2-312, enacted by Laws 1961, ch. 96, 2-312.



Section 55-2-313 - Express warranties by affirmation, promise, description, sample.

55-2-313. Express warranties by affirmation, promise, description, sample.

(1) Express warranties by the seller are created as follows:

(a) any affirmation of fact or promise made by the seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods shall conform to the affirmation or promise;

(b) any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the description;

(c) any sample or model which is made part of the basis of the bargain creates an express warranty that the whole of the goods shall conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the seller use formal words such as "warrant" or "guarantee" or that he have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the seller's opinion or commendation of the goods does not create a warranty.

History: 1953 Comp., 50A-2-313, enacted by Laws 1961, ch. 96, 2-313.



Section 55-2-314 - Implied warranty: merchantability; usage of trade.

55-2-314. Implied warranty: merchantability; usage of trade.

(1) Unless excluded or modified (Section 2-316 [55-2-316 NMSA 1978] ), a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.

(2) Goods to be merchantable must be at least such as:

(a) pass without objection in the trade under the contract description; and

(b) in the case of fungible goods, are of fair average quality within the description; and

(c) are fit for the ordinary purposes for which such goods are used; and

(d) run, within the variations permitted by the agreement, of even kind, quality and quantity within each unit and among all units involved; and

(e) are adequately contained, packaged and labeled as the agreement may require; and

(f) conform to the promises or affirmations of fact made on the container or label if any.

(3) Unless excluded or modified (Section 2-316 [55-2-316 NMSA 1978] ) other implied warranties may arise from course of dealing or usage of trade.

History: 1953 Comp., 50A-2-314, enacted by Laws 1961, ch. 96, 2-314.



Section 55-2-315 - Implied warranty: fitness for particular purpose.

55-2-315. Implied warranty: fitness for particular purpose.

Where the seller at the time of contracting has reason to know any particular purpose for which the goods are required and that the buyer is relying on the seller's skill or judgment to select or furnish suitable goods, there is unless excluded or modified under the next section [55-2-316 NMSA 1978] an implied warranty that the goods shall be fit for such purpose.

History: 1953 Comp., 50A-2-315, enacted by Laws 1961, ch. 96, 2-315.



Section 55-2-316 - Exclusion or modification of warranties.

55-2-316. Exclusion or modification of warranties.

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but subject to the provisions of this article on parol or extrinsic evidence (Section 2-202 [55-2-202 NMSA 1978] ) negation or limitation is inoperative to the extent that such construction is unreasonable.

(2) Subject to Subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that "There are no warranties which extend beyond the description on the face hereof."

(3) Notwithstanding Subsection (2):

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is," "with all faults" or other language which in common understanding calls the buyer's attention to the exclusion of warranties and makes plain that there is no implied warranty; and

(b) when the buyer before entering into the contract has examined the goods or the sample or model as fully as he desired or has refused to examine the goods there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to him; and

(c) an implied warranty can also be excluded or modified by course of dealing or course of performance or usage of trade.

(4) Remedies for breach of warranty can be limited in accordance with the provisions of this article on liquidation or limitation of damages and on contractual modification of remedy (Sections 2-718 [55-2-718 NMSA 1978] and 2-719 [55-2-719 NMSA 1978] ).

History: 1953 Comp., 50A-2-316, enacted by Laws 1961, ch. 96, 2-316.



Section 55-2-317 - Cumulation and conflict of warranties express or implied.

55-2-317. Cumulation and conflict of warranties express or implied.

Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply:

(a) exact or technical specifications displace an inconsistent sample or model or general language of description;

(b) a sample from an existing bulk displaces inconsistent general language of description;

(c) express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

History: 1953 Comp., 50A-2-317, enacted by Laws 1961, ch. 96, 2-317.



Section 55-2-318 - Third-party beneficiaries of warranties express or implied.

55-2-318. Third-party beneficiaries of warranties express or implied.

A seller's warranty whether express or implied extends to any natural person who is in the family or household of his buyer or who is a guest in his home if it is reasonable to expect that such person may use, consume or be affected by the goods and who is injured in person by breach of the warranty. A seller may not exclude or limit the operation of this section.

History: 1953 Comp., 50A-2-318, enacted by Laws 1961, ch. 96, 2-318.



Section 55-2-319 - F.O.B. and F.A.S. terms.

55-2-319. F.O.B. and F.A.S. terms.

(1) Unless otherwise agreed the term F.O.B. (which means "free on board") at a named place, even though used only in connection with the stated price, is a delivery term under which:

(a) when the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in this article (Section 2-504 [55-2-504 NMSA 1978]) and bear the expense and risk of putting them into the possession of the carrier; or

(b) when the term is F.O.B. the place of destination, the seller must at his own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in this article (Section 2-503 [55-2-503 NMSA 1978]);

(c) when under either (a) or (b) the term is also F.O.B. vessel, car or other vehicle, the seller must in addition at his own expense and risk load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of this article on the form of bill of lading (Section 2-323 [55-2-323 NMSA 1978]).

(2) Unless otherwise agreed the term F.A.S. vessel (which means "free alongside") at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must:

(a) at his own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

(b) obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

(3) Unless otherwise agreed in any case falling within Subsection (1) (a) or (c) or Subsection (2) the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation under this article (Section 2-311 [55-2-311 NMSA 1978]). He may also at his option move the goods in any reasonable manner preparatory to delivery or shipment.

(4) Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

History: 1953 Comp., 50A-2-319, enacted by Laws 1961, ch. 96, 2-319.



Section 55-2-320 - C.I.F. and C.&F. terms.

55-2-320. C.I.F. and C.&F. terms.

(1) The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C.&F. or C.F. means that the price so includes cost and freight to the named destination.

(2) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his own expense and risk to:

(a) put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(b) load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

(c) obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

(d) prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

(e) forward and tender with commercial promptness all the documents in due form and with any indorsement necessary to perfect the buyer's rights.

(3) Unless otherwise agreed the term C.&F. or its equivalent has the same effect and imposes upon the seller the same obligations and risks as a C.I.F. term except the obligation as to insurance.

(4) Under the term C.I.F. or C.&F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

History: 1953 Comp., 50A-2-320, enacted by Laws 1961, ch. 96, 2-320.



Section 55-2-321 - C.I.F. or C.&F.: "net landed weights"; "payment on arrival"; warranty of condition on arrival.

55-2-321. C.I.F. or C.&F.: "net landed weights"; "payment on arrival"; warranty of condition on arrival.

Under a contract containing a term C.I.F. or C.&F.:

(1) where the price is based on or is to be adjusted according to "net landed weights," "delivered weights," "out turn" quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness;

(2) an agreement described in Subsection (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss;

(3) unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost, delivery of the documents and payment are due when the goods should have arrived.

History: 1953 Comp., 50A-2-321, enacted by Laws 1961, ch. 96, 2-321.



Section 55-2-322 - Delivery "ex-ship".

55-2-322. Delivery "ex-ship".

(1) Unless otherwise agreed a term for delivery of goods "ex-ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

(2) Under such a term unless otherwise agreed:

(a) the seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(b) the risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded.

History: 1953 Comp., 50A-2-322, enacted by Laws 1961, ch. 96, 2-322.



Section 55-2-323 - Form of bill of lading required on overseas shipment; "overseas".

55-2-323. Form of bill of lading required on overseas shipment; "overseas".

(1) Where the contract contemplates overseas shipment and contains a term C.I.F. or C.&F or F.O.B. vessel, the seller unless otherwise agreed must obtain a negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C. &F, received for shipment.

(2) Where in a case within Subsection (1) of this section a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set:

(a) due tender of a single part is acceptable within the provisions of this article on cure of improper delivery (Subsection (1) of Section 55-2-508 NMSA 1978); and

(b) even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity that the buyer in good faith deems adequate.

(3) A shipment by water or by air or a contract contemplating such shipment is "overseas" insofar as, by usage of trade or agreement, it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce.

History: 1953 Comp., 50A-2-323, enacted by Laws 1961, ch. 96, 2-323; 2005, ch. 144, 29.



Section 55-2-324 - "No arrival, no sale" term.

55-2-324. "No arrival, no sale" term.

Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed:

(a) the seller must properly ship conforming goods and if they arrive by any means he must tender them on arrival but he assumes no obligation that the goods will arrive unless he has caused the nonarrival; and

(b) where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (Section 2-613 [55-2-613 NMSA 1978]).

History: 1953 Comp., 50A-2-324, enacted by Laws 1961, ch. 96, 2-324.



Section 55-2-325 - "Letter of credit" term; "confirmed credit.".

55-2-325. "Letter of credit" term; "confirmed credit.".

(1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him.

(3) Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.

History: 1953 Comp., 50A-2-325, enacted by Laws 1961, ch. 96, 2-325.



Section 55-2-326 - Sale on approval and sale or return; rights of creditors.

55-2-326. Sale on approval and sale or return; rights of creditors.

(1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is:

(a) a "sale on approval" if the goods are delivered primarily for use; and

(b) a "sale or return" if the goods are delivered primarily for resale.

(2) Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

(3) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this article (Section 55-2-201 NMSA 1978) and as contradicting the sale aspect of the contract within the provisions of this article on parol or extrinsic evidence (Section 55-2-202 NMSA 1978).

History: 1953 Comp., 50A-2-326, enacted by Laws 1961, ch. 96, 2-326; 1979, ch. 196, 4; 2001, ch. 139, 130.



Section 55-2-327 - Special incidents of sale on approval and sale or return.

55-2-327. Special incidents of sale on approval and sale or return.

(1) Under a sale on approval unless otherwise agreed:

(a) although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b) use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c) after due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return unless otherwise agreed:

(a) the option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) the return is at the buyer's risk and expense.

History: 1953 Comp., 50A-2-327, enacted by Laws 1961, ch. 96, 2-327.



Section 55-2-328 - Sale by auction.

55-2-328. Sale by auction.

(1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.

History: 1953 Comp., 50A-2-328, enacted by Laws 1961, ch. 96, 2-328.






Part 4 - TITLE, CREDITORS AND GOOD FAITH PURCHASERS

Section 55-2-401 - Passing of title; reservation for security; limited application of this section.

55-2-401. Passing of title; reservation for security; limited application of this section.

Each provision of this article with regard to the rights, obligations and remedies of the seller, the buyer, purchasers or other third parties applies irrespective of title to the goods except where the provision refers to such title. Insofar as situations are not covered by the other provisions of this article and matters concerning title become material, the following rules apply:

(1) title to goods cannot pass under a contract for sale prior to their identification to the contract (Section 55-2-501 NMSA 1978), and unless otherwise explicitly agreed, the buyer acquires by their identification a special property as limited by the Uniform Commercial Code. Any retention or reservation by the seller of the title (property) in goods shipped or delivered to the buyer is limited in effect to a reservation of a security interest. Subject to these provisions and to the provisions of Chapter 55, Article 9 NMSA 1978, title to goods passes from the seller to the buyer in any manner and on any conditions explicitly agreed on by the parties;

(2) unless otherwise explicitly agreed, title passes to the buyer at the time and place at which the seller completes his performance with reference to the physical delivery of the goods, despite any reservation of a security interest and even though a document of title is to be delivered at a different time or place and in particular and despite any reservation of a security interest by the bill of lading:

(a) if the contract requires or authorizes the seller to send the goods to the buyer but does not require the seller to deliver them at destination, title passes to the buyer at the time and place of shipment; but

(b) if the contract requires delivery at destination, title passes on tender there;

(3) unless otherwise explicitly agreed where delivery is to be made without moving the goods:

(a) if the seller is to deliver a tangible document of title, title passes at the time when and the place where the seller delivers such documents and if the seller is to deliver an electronic document of title, title passes when the seller delivers the document; or

(b) if the goods are at the time of contracting already identified and no documents are to be delivered, title passes at the time and place of contracting; and

(4) a rejection or other refusal by the buyer to receive or retain the goods, whether or not justified, or a justified revocation of acceptance revests title to the goods in the seller. Such revesting occurs by operation of law and is not a "sale".

History: 1953 Comp., 50A-2-401, enacted by Laws 1961, ch. 96, 2-401; 2005, ch. 144, 30.



Section 55-2-402 - Rights of seller's creditors against sold goods.

55-2-402. Rights of seller's creditors against sold goods.

(1) Except as provided in Subsections (2) and (3), rights of unsecured creditors of the seller with respect to goods which have been identified to a contract for sale are subject to the buyer's rights to recover the goods under this article (Sections 2-502 [55-2-502 NMSA 1978] and 2-716 [55-2-716 NMSA 1978]).

(2) A creditor of the seller may treat a sale or an identification of goods to a contract for sale as void if as against him a retention of possession by the seller is fraudulent under any rule of law of the state where the goods are situated, except that retention of possession in good faith and current course of trade by a merchant-seller for a commercially reasonable time after a sale or identification is not fraudulent.

(3) Nothing in this article shall be deemed to impair the rights of creditors of the seller:

(a) under the provisions of the article on secured transactions (Article 9); or

(b) where identification to the contract or delivery is made not in current course of trade but in satisfaction of or as security for a pre-existing claim for money, security or the like and is made under circumstances which under any rule of law of the state where the goods are situated would apart from this article constitute the transaction a fraudulent transfer or voidable preference.

History: 1953 Comp., 50A-2-402, enacted by Laws 1961, ch. 96, 2-402.



Section 55-2-403 - Power to transfer; good faith purchase of goods; "entrusting".

55-2-403. Power to transfer; good faith purchase of goods; "entrusting".

(1) A purchaser of goods acquires all title which his transferor had or had power to transfer except that a purchaser of a limited interest acquires rights only to the extent of the interest purchased. A person with voidable title has power to transfer a good title to a good faith purchaser for value. When goods have been delivered under a transaction of purchase the purchaser has such power even though:

(a) the transferor was deceived as to the identity of the purchaser, or

(b) the delivery was in exchange for a check which is later dishonored, or

(c) it was agreed that the transaction was to be a "cash sale", or

(d) the delivery was procured through fraud punishable as larcenous under the criminal law.

(2) Any entrusting of possession of goods to a merchant who deals in goods of that kind gives him power to transfer all rights of the entruster to a buyer in ordinary course of business.

(3) "Entrusting" includes any delivery and any acquiescence in retention of possession regardless of any condition expressed between the parties to the delivery or acquiescence and regardless of whether the procurement of the entrusting or the possessor's disposition of the goods have been such as to be larcenous under the criminal law.

(4) The rights of other purchasers of goods and of lien creditors are governed by the articles on Secured Transactions (Article 9) and Documents of Title (Article 7).

History: 1953 Comp., 50A-2-403, enacted by Laws 1961, ch. 96, 2-403; 1992, ch. 114, 6.






Part 5 - PERFORMANCE

Section 55-2-501 - Insurable interest in goods; manner of identification of goods.

55-2-501. Insurable interest in goods; manner of identification of goods.

(1) The buyer obtains a special property and an insurable interest in goods by identification of existing goods as goods to which the contract refers even though the goods so identified are nonconforming and he has an option to return or reject them. Such identification can be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement identification occurs:

(a) when the contract is made if it is for the sale of goods already existing and identified;

(b) if the contract is for the sale of future goods other than those described in Paragraph (c), when goods are shipped, marked or otherwise designated by the seller as goods to which the contract refers;

(c) when the crops are planted or otherwise become growing crops or the young are conceived if the contract is for the sale of unborn young to be born within twelve months after contracting or for the sale of crops to be harvested within twelve months or the next normal harvest season after contracting whichever is longer.

(2) The seller retains an insurable interest in goods so long as title to or any security interest in the goods remains in him and where the identification is by the seller alone he may, until default or insolvency or notification to the buyer that the identification is final, substitute other goods for those identified.

(3) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

History: 1953 Comp., 50A-2-501, enacted by Laws 1961, ch. 96, 2-501.



Section 55-2-502 - Buyer's right to goods on seller's repudiation, failure to deliver or insolvency.

55-2-502. Buyer's right to goods on seller's repudiation, failure to deliver or insolvency.

(1) Subject to Subsections (2) and (3) of this section and even though the goods have not been shipped, a buyer who has paid a part or all of the price of goods in which he has a special property under the provisions of the immediately preceding section may on making and keeping good a tender of any unpaid portion of their price recover them from the seller if:

(a) in the case of goods bought for personal, family or household purposes, the seller repudiates or fails to deliver as required by the contract; or

(b) in all cases, the seller becomes insolvent within ten days after receipt of the first installment on their price.

(2) The buyer's right to recover goods pursuant to Paragraph (a) of Subsection (1) of this section vests upon acquisition of a special property even if the seller has not then repudiated or failed to deliver.

(3) If the identification creating his special property has been made by the buyer he acquires the right to recover the goods only if they conform to the contract for sale.

History: 1953 Comp., 50A-2-502, enacted by Laws 1961, ch. 96, 2-502; 2001, ch. 139, 131.



Section 55-2-503 - Manner of seller's tender of delivery.

55-2-503. Manner of seller's tender of delivery.

(1) Tender of delivery requires that the seller put and hold conforming goods at the buyer's disposition and give the buyer any notification reasonably necessary to enable the buyer to take delivery. The manner, time and place for tender are determined by the agreement and this article, and in particular:

(a) tender must be at a reasonable hour, and if it is of goods they must be kept available for the period reasonably necessary to enable the buyer to take possession; but

(b) unless otherwise agreed the buyer must furnish facilities reasonably suited to the receipt of the goods.

(2) Where the case is within Section 55-2-504 NMSA 1978 respecting shipment tender requires that the seller comply with its provisions.

(3) Where the seller is required to deliver at a particular destination tender requires that the seller comply with Subsection (1) of this section and also in any appropriate case tender documents as described in Subsections (4) and (5) of this section.

(4) Where goods are in the possession of the bailee and are to be delivered without being moved:

(a) tender requires that the seller either tender a negotiable document of title covering such goods or procure acknowledgement of the bailee of the buyer's right to possession of the goods; but

(b) tender to the buyer of a nonnegotiable document of title or of a record directing the bailee to deliver is sufficient tender unless the buyer seasonably objects, and except as otherwise provided in Chapter 55, Article 9 NMSA 1978, receipt by the bailee of notification of the buyer's rights fixes those rights as against the bailee and all third persons; but risk of loss of the goods and of any failure by the bailee to honor the nonnegotiable document of title or to obey the direction remains on the seller until the buyer has had a reasonable time to present the document or direction, and a refusal by the bailee to honor the document or to obey the direction defeats the tender.

(5) Where the contract requires the seller to deliver documents:

(a) the seller must tender all such documents in correct form, except as provided in this article with respect to bills of lading in a set (Subsection (2) of Section 55-2-323 NMSA 1978); and

(b) tender through customary banking channels is sufficient and dishonor of a draft accompanying or associated with the documents constitutes nonacceptance or rejection.

History: 1953 Comp., 50A-2-503, enacted by Laws 1961, ch. 96, 2-503; 2005, ch. 144, 31.



Section 55-2-504 - Shipment by seller.

55-2-504. Shipment by seller.

Where the seller is required or authorized to send the goods to the buyer and the contract does not require him to deliver them at a particular destination, then unless otherwise agreed he must:

(a) put the goods in the possession of such a carrier and make such a contract for their transportation as may be reasonable having regard to the nature of the goods and other circumstances of the case; and

(b) obtain and promptly deliver or tender in due form any document necessary to enable the buyer to obtain possession of the goods or otherwise required by the agreement or by usage of trade; and

(c) promptly notify the buyer of the shipment.

Failure to notify the buyer under Paragraph (c) or to make a proper contract under Paragraph (a) is a ground for rejection only if material delay or loss ensues.

History: 1953 Comp., 50A-2-504, enacted by Laws 1961, ch. 96, 2-504.



Section 55-2-505 - Seller's shipment under reservation.

55-2-505. Seller's shipment under reservation.

(1) Where the seller has identified goods to the contract by or before shipment:

(a) his procurement of a negotiable bill of lading to his own order or otherwise reserves in him a security interest in the goods. His procurement of the bill to the order of a financing agency or of the buyer indicates in addition only the seller's expectation of transfering that interest to the person named; and

(b) a nonnegotiable bill of lading to himself or his nominee reserves possession of the goods as security but except in a case of conditional delivery (Subsection (2) of Section 55-2-507 NMSA 1978) a nonnegotiable bill of lading naming the buyer as consignee reserves no security interest even though the seller retains possession or control of the bill of lading.

(2) When shipment by the seller with reservation of a security interest is in violation of the contract for sale, it constitutes an improper contract for transportation within the preceding section but impairs neither the rights given to the buyer by shipment and identification of the goods to the contract nor the seller's powers as a holder of a negotiable document of title.

History: 1953 Comp., 50A-2-505, enacted by Laws 1961, ch. 96, 2-505; 2005, ch. 144, 32.



Section 55-2-506 - Rights of financing agency.

55-2-506. Rights of financing agency.

(1) A financing agency by paying or purchasing for value a draft that relates to a shipment of goods acquires to the extent of the payment or purchase and in addition to its own rights under the draft and any document of title securing it any rights of the shipper in the goods, including the right to stop delivery and the shipper's right to have the draft honored by the buyer.

(2) The right to reimbursement of a financing agency that has in good faith honored or purchased the draft under commitment to or authority from the buyer is not impaired by subsequent discovery of defects with reference to any relevant document that was apparently regular.

History: 1953 Comp., 50A-2-506, enacted by Laws 1961, ch. 96, 2-506; 2005, ch. 144, 33.



Section 55-2-507 - Effect of seller's tender; delivery on condition.

55-2-507. Effect of seller's tender; delivery on condition.

(1) Tender of delivery is a condition to the buyer's duty to accept the goods and, unless otherwise agreed, to his duty to pay for them. Tender entitles the seller to acceptance of the goods and to payment according to the contract.

(2) Where payment is due and demanded on the delivery to the buyer of goods or documents of title, his right as against the seller to retain or dispose of them is conditional upon his making the payment due.

History: 1953 Comp., 50A-2-507, enacted by Laws 1961, ch. 96, 2-507.



Section 55-2-508 - Cure by seller of improper tender or delivery; replacement.

55-2-508. Cure by seller of improper tender or delivery; replacement.

(1) Where any tender or delivery by the seller is rejected because nonconforming and the time for performance has not yet expired, the seller may seasonably notify the buyer of his intention to cure and may then within the contract time make a conforming delivery.

(2) Where the buyer rejects a nonconforming tender which the seller had reasonable grounds to believe would be acceptable with or without money allowance, the seller may if he seasonably notifies the buyer have a further reasonable time to substitute a conforming tender.

History: 1953 Comp., 50A-2-508, enacted by Laws 1961, ch. 96, 2-508.



Section 55-2-509 - Risk of loss in the absence of breach.

55-2-509. Risk of loss in the absence of breach.

(1) Where the contract requires or authorizes the seller to ship the goods by carrier:

(a) if it does not require the seller to deliver them at a particular destination, the risk of loss passes to the buyer when the goods are duly delivered to the carrier even though the shipment is under reservation (Section 55-2-505 NMSA 1978); but

(b) if it does require the seller to deliver them at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the buyer when the goods are there duly so tendered as to enable the buyer to take delivery.

(2) Where the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the buyer:

(a) on the buyer's receipt of possession or control of a negotiable document of title covering the goods; or

(b) on acknowledgement by the bailee of the buyer's right to possession of the goods; or

(c) after the buyer's receipt of possession or control of a nonnegotiable document of title or other direction to deliver in a record, as provided in Paragraph (b) of Subsection (4) of Section 55-2-503 NMSA 1978.

(3) In any case not within Subsection (1) or (2) of this section, the risk of loss passes to the buyer on the buyer's receipt of the goods if the seller is a merchant; otherwise the risk passes to the buyer on tender of delivery.

(4) The provisions of this section are subject to contrary agreement of the parties and to the provisions of this article on sale on approval (Section 55-2-327 NMSA 1978) and on effect of breach on risk of loss (Section 55-2-510 NMSA 1978).

History: 1953 Comp., 50A-2-509, enacted by Laws 1961, ch. 96, 2-509; 2005, ch. 144, 34.



Section 55-2-510 - Effect of breach on risk of loss.

55-2-510. Effect of breach on risk of loss.

(1) Where a tender or delivery of goods so fails to conform to the contract as to give a right of rejection, the risk of their loss remains on the seller until cure or acceptance.

(2) Where the buyer rightfully revokes acceptance, he may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as having rested on the seller from the beginning.

(3) Where the buyer as to conforming goods already identified to the contract for sale repudiates or is otherwise in breach before risk of their loss has passed to him, the seller may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as resting on the buyer for a commercially reasonable time.

History: 1953 Comp., 50A-2-510, enacted by Laws 1961, ch. 96, 2-510.



Section 55-2-511 - Tender of payment by buyer; payment by check.

55-2-511. Tender of payment by buyer; payment by check.

(1) Unless otherwise agreed tender of payment is a condition to the seller's duty to tender and complete any delivery.

(2) Tender of payment is sufficient when made by any means or in any manner current in the ordinary course of business unless the seller demands payment in legal tender and gives any extension of time necessary to procure it.

(3) Subject to provisions of the Uniform Commercial Code on the effect of an instrument on an obligation (Section 55-3-310 NMSA 1978), payment by check is conditional and is defeated as between the parties by dishonor of the check on due presentment.

History: 1953 Comp., 50A-2-511, enacted by Laws 1961, ch. 96, 2-511; 1992, ch. 114, 7.



Section 55-2-512 - Payment by buyer before inspection.

55-2-512. Payment by buyer before inspection.

(1) Where the contract requires payment before inspection non-conformity of the goods does not excuse the buyer from so making payment unless:

(a) the non-conformity appears without inspection; or

(b) despite tender of the required documents the circumstances would justify injunction against honor under the provisions of the Uniform Commercial Code (Section 55-5-109 NMSA 1978).

(2) Payment pursuant to Subsection (1) of this section does not constitute an acceptance of goods or impair the buyer's right to inspect or any of his remedies.

History: 1953 Comp., 50A-2-512, enacted by Laws 1961, ch. 96, 2-512; 1997, ch. 75, 2.



Section 55-2-513 - Buyer's right to inspection of goods.

55-2-513. Buyer's right to inspection of goods.

(1) Unless otherwise agreed and subject to Subsection (3), where goods are tendered or delivered or identified to the contract for sale, the buyer has a right before payment or acceptance to inspect them at any reasonable place and time and in any reasonable manner. When the seller is required or authorized to send the goods to the buyer, the inspection may be after their arrival.

(2) Expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.

(3) Unless otherwise agreed and subject to the provisions of this article on C.I.F. contracts (Subsection (3) of Section 2-321 [55-2-321 NMSA 1978]), the buyer is not entitled to inspect the goods before payment of the price when the contract provides:

(a) for delivery "C.O.D." or on other like terms; or

(b) for payment against documents of title, except where such payment is due only after the goods are to become available for inspection.

(4) A place or method of inspection fixed by the parties is presumed to be exclusive but unless otherwise expressly agreed it does not postpone identification or shift the place for delivery or for passing the risk of loss. If compliance becomes impossible, inspection shall be as provided in this section unless the place or method fixed was clearly intended as an indispensable condition, failure of which avoids the contract.

History: 1953 Comp., 50A-2-513, enacted by Laws 1961, ch. 96, 2-513.



Section 55-2-514 - When documents deliverable on acceptance; when on payment.

55-2-514. When documents deliverable on acceptance; when on payment.

Unless otherwise agreed, documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment.

History: 1953 Comp., 50A-2-514, enacted by Laws 1961, ch. 96, 2-514.



Section 55-2-515 - Preserving evidence of goods in dispute.

55-2-515. Preserving evidence of goods in dispute.

In furtherance of the adjustment of any claim or dispute:

(a) either party on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test and sample the goods including such of them as may be in the possession or control of the other; and

(b) the parties may agree to a third-party inspection or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent itigation [litigation] or adjustment.

History: 1953 Comp., 50A-2-515, enacted by Laws 1961, ch. 96, 2-515.






Part 6 - BREACH, REPUDIATION AND EXCUSE

Section 55-2-601 - Buyer's rights on improper delivery.

55-2-601. Buyer's rights on improper delivery.

Subject to the provisions of this article on breach in installment contracts (Section 2-612 [55-2-612 NMSA 1978]) and unless otherwise agreed under the sections on contractual limitations of remedy (Sections 2-718 [55-2-718 NMSA 1978] and 2-719 [55-2-719 NMSA 1978]), if the goods or the tender of delivery fail in any respect to conform to the contract, the buyer may:

(a) reject the whole; or

(b) accept the whole; or

(c) accept any commercial unit or units and reject the rest.

History: 1953 Comp., 50A-2-601, enacted by Laws 1961, ch. 96, 2-601.



Section 55-2-602 - Manner and effect of rightful rejection.

55-2-602. Manner and effect of rightful rejection.

(1) Rejection of goods must be within a reasonable time after their delivery or tender. It is ineffective unless the buyer seasonably notifies the seller.

(2) Subject to the provisions of the two following sections on rejected goods (Sections 2-603 [55-2-603 NMSA 1978] and 2-604 [55-2-604 NMSA 1978]):

(a) after rejection any exercise of ownership by the buyer with respect to any commercial unit is wrongful as against the seller; and

(b) if the buyer has before rejection taken physical possession of goods in which he does not have a security interest under the provisions of this article (Subsection (3) of Section 2-711 [55-2-711 NMSA 1978]), he is under a duty after rejection to hold them with reasonable care at the seller's disposition for a time sufficient to permit the seller to remove them; but

(c) the buyer has no further obligations with regard to goods rightfully rejected.

(3) The seller's rights with respect to goods wrongfully rejected are governed by the provisions of this article on seller's remedies in general (Section 2-703 [55-2-703 NMSA 1978]).

History: 1953 Comp., 50A-2-602, enacted by Laws 1961, ch. 96, 2-602.



Section 55-2-603 - Merchant buyer's duties as to rightfully rejected goods.

55-2-603. Merchant buyer's duties as to rightfully rejected goods.

(1) Subject to any security interest in the buyer (Subsection (3) of Section 2-711 [55-2-711 NMSA 1978]), when the seller has no agent or place of business at the market of rejection, a merchant buyer is under a duty after rejection of goods in his possession or control to follow any reasonable instructions received from the seller with respect to the goods and in the absence of such instructions to make reasonable efforts to sell them for the seller's account if they are perishable or threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) When the buyer sells goods under Subsection (1), he is entitled to reimbursement from the seller or out of the proceeds for reasonable expenses of caring for and selling them, and if the expenses include no selling commission then to such commission as is usual in the trade or if there is none to a reasonable sum not exceeding ten percent on the gross proceeds.

(3) In complying with this section the buyer is held only to good faith and good faith conduct hereunder is neither acceptance nor conversion nor the basis of an action for damages.

History: 1953 Comp., 50A-2-603, enacted by Laws 1961, ch. 96, 2-603.



Section 55-2-604 - Buyer's options as to salvage of rightfully rejected goods.

55-2-604. Buyer's options as to salvage of rightfully rejected goods.

Subject to the provisions of the immediately preceding section [55-2-603 NMSA 1978] on perishables, if the seller gives no instructions within a reasonable time after notification of rejection, the buyer may store the rejected goods for the seller's account or reship them to him or resell them for the seller's account with reimbursement as provided in the preceding section. Such action is not acceptance or conversion.

History: 1953 Comp., 50A-2-604, enacted by Laws 1961, ch. 96, 2-604.



Section 55-2-605 - Waiver of buyer's objections by failure to particularize.

55-2-605. Waiver of buyer's objections by failure to particularize.

(1) The buyer's failure to state in connection with rejection a particular defect that is ascertainable by reasonable inspection precludes the buyer from relying on the unstated defect to justify rejection or to establish breach:

(a) where the seller could have cured it if stated seasonably; or

(b) between merchants when the seller has after rejection made a request in writing for a full and final written statement of all defects on which the buyer proposes to rely.

(2) Payment against documents made without reservation of rights precludes recovery of the payment for defects apparent in the documents.

History: 1953 Comp., 50A-2-605, enacted by Laws 1961, ch. 96, 2-605; 2005, ch. 144, 35.



Section 55-2-606 - What constitutes acceptance of goods.

55-2-606. What constitutes acceptance of goods.

(1) Acceptance of goods occurs when the buyer:

(a) after a reasonable opportunity to inspect the goods signifies to the seller that the goods are conforming or that he will take or retain them in spite of their nonconformity; or

(b) fails to make an effective rejection (Subsection (1) of Section 2-602 [55-2-602 NMSA 1978]), but such acceptance does not occur until the buyer has had a reasonable opportunity to inspect them; or

(c) does any act inconsistent with the seller's ownership; but if such act is wrongful as against the seller it is an acceptance only if ratified by him.

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.

History: 1953 Comp., 50A-2-606, enacted by Laws 1961, ch. 96, 2-606.



Section 55-2-607 - Effect of acceptance; notice of breach; burden of establishing breach after acceptance; notice of claim or litigation to person answerable over.

55-2-607. Effect of acceptance; notice of breach; burden of establishing breach after acceptance; notice of claim or litigation to person answerable over.

(1) The buyer must pay at the contract rate for any goods accepted.

(2) Acceptance of goods by the buyer precludes rejection of the goods accepted and if made with knowledge of a nonconformity cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured but acceptance does not of itself impair any other remedy provided by this article for nonconformity.

(3) Where a tender has been accepted:

(a) the buyer must within a reasonable time after he discovers or should have discovered any breach notify the seller of breach or be barred from any remedy; and

(b) if the claim is one for infringement or the like (Subsection (3) of Section 2-312 [55-2-312 NMSA 1978]) and the buyer is sued as a result of such a breach, he must so notify the seller within a reasonable time after he receives notice of the litigation or be barred from any remedy over for liability established by the litigation.

(4) The burden is on the buyer to establish any breach with respect to the goods accepted.

(5) Where the buyer is sued for breach of a warranty or other obligation for which his seller is answerable over:

(a) he may give his seller written notice of the litigation. If the notice states that the seller may come in and defend and that if the seller does not do so he will be bound in any action against him by his buyer by any determination of fact common to the two litigations, then, unless the seller after seasonable receipt of the notice does come in and defend, he is so bound;

(b) if the claim is one for infringement or the like (Subsection (3) of Section 2-312 [55-2-312 NMSA 1978]), the original seller may demand in writing that his buyer turn over to him control of the litigation including settlement or else be barred from any remedy over and if he also agrees to bear all expense and to satisfy any adverse judgment, then, unless the buyer after seasonable receipt of the demand does turn over control, the buyer is so barred.

(6) The provisions of Subsections (3), (4) and (5) apply to any obligation of a buyer to hold the seller harmless against infringement or the like (Subsection (3) of Section 2-312 [55-2-312 NMSA 1978]).

History: 1953 Comp., 50A-2-607, enacted by Laws 1961, ch. 96, 2-607.



Section 55-2-608 - Revocation of acceptance in whole or in part.

55-2-608. Revocation of acceptance in whole or in part.

(1) The buyer may revoke his acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to him if he has accepted it:

(a) on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) without discovery of such nonconformity if his acceptance was reasonably induced either by the difficulty of discovery before acceptance or by the seller's assurances.

(2) Revocation of acceptance must occur within a reasonable time after the buyer discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by their own defects. It is not effective until the buyer notifies the seller of it.

(3) A buyer who so revokes has the same rights and duties with regard to the goods involved as if he had rejected them.

History: 1953 Comp., 50A-2-608, enacted by Laws 1961, ch. 96, 2-608.



Section 55-2-609 - Right to adequate assurance of performance.

55-2-609. Right to adequate assurance of performance.

(1) A contract for sale imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired. When reasonable grounds for insecurity arise with respect to the performance of either party, the other may in writing demand adequate assurance of due performance and until he receives such assurance may, if commercially reasonable, suspend any performance for which he has not already received the agreed return.

(2) Between merchants, the reasonableness of grounds for insecurity and the adequacy of any assurance offered shall be determined according to commercial standards.

(3) Acceptance of any improper delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

(4) After receipt of a justified demand, failure to provide within a reasonable time not exceeding thirty days such assurance of due performance as is adequate under the circumstances of the particular case is a repudiation of the contract.

History: 1953 Comp., 50A-2-609, enacted by Laws 1961, ch. 96, 2-609.



Section 55-2-610 - Anticipatory repudiation.

55-2-610. Anticipatory repudiation.

When either party repudiates the contract with respect to a performance not yet due, the loss of which will substantially impair the value of the contract to the other, the aggrieved party may:

(a) for a commercially reasonable time await performance by the repudiating party; or

(b) resort to any remedy for breach (Section 2-703 [55-2-703 NMSA 1978] or Section 2-711 [55-2-711 NMSA 1978]), even though he has notified the repudiating party that he would await the latter's performance and has urged retraction; and

(c) in either case suspend his own performance or proceed in accordance with the provisions of this article on the seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods (Section 2-704 [55-2-704 NMSA 1978]).

History: 1953 Comp., 50A-2-610, enacted by Laws 1961, ch. 96, 2-610.



Section 55-2-611 - Retraction of anticipatory repudiation.

55-2-611. Retraction of anticipatory repudiation.

(1) Until the repudiating party's next performance is due, he can retract his repudiation unless the aggrieved party has since the repudiation cancelled or materially changed his position or otherwise indicated that he considers the repudiation final.

(2) Retraction may be by any method which clearly indicates to the aggrieved party that the repudiating party intends to perform, but must include any assurance justifiably demanded under the provisions of this article (Section 2-609 [55-2-609 NMSA 1978]).

(3) Retraction reinstates the repudiating party's rights under the contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

History: 1953 Comp., 50A-2-611, enacted by Laws 1961, ch. 96, 2-611.



Section 55-2-612 - "Installment contract"; breach.

55-2-612. "Installment contract"; breach.

(1) An "installment contract" is one which requires or authorizes the delivery of goods in separate lots to be separately accepted, even though the contract contains a clause "each delivery is a separate contract" or its equivalent.

(2) The buyer must reject any installment which is nonconforming if the nonconformity substantially impairs the value of that installment and cannot be cured or if the nonconformity is a defect in the required documents; but if the nonformity does not fall within Subsection (3) and the seller gives adequate assurance of its cure, the buyer must accept that installment.

(3) Whenever nonconformity or default with respect to one or more installments substantially impairs the value of the whole contract, there is a breach of the whole. But the aggrieved party reinstates the contract if he accepts a nonconforming installment without seasonably notifying of cancellation or if he brings an action with respect only to past installments or demands performance as to future installments.

History: 1953 Comp., 50A-2-612, enacted by Laws 1961, ch. 96, 2-612.



Section 55-2-613 - Casualty to identified goods.

55-2-613. Casualty to identified goods.

Where the contract requires for its performance goods identified when the contract is made, and the goods suffer casualty without fault of either party before the risk of loss passes to the buyer, or in a proper case under a "no arrival, no sale" term (Section 2-324 [55-2-324 NMSA 1978]) then:

(a) if the loss is total the contract is avoided; and

(b) if the loss is partial or the goods have so deteriorated as no longer to conform to the contract, the buyer may nevertheless demand inspection and at his option either treat the contract as avoided or accept the goods with due allowance from the contract price for the deterioration or the deficiency in quantity but without further right against the seller.

History: 1953 Comp., 50A-2-613, enacted by Laws 1961, ch. 96, 2-613.



Section 55-2-614 - Substituted performance.

55-2-614. Substituted performance.

(1) Where without fault of either party the agreed berthing, loading or unloading facilities fail or an agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available, such substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the buyer's obligation unless the regulation is discriminatory, oppressive or predatory.

History: 1953 Comp., 50A-2-614, enacted by Laws 1961, ch. 96, 2-614.



Section 55-2-615 - Excuse by failure of presupposed conditions.

55-2-615. Excuse by failure of presupposed conditions.

Except so far as a seller may have assumed a greater obligation and subject to the preceding section [55-2-614 NMSA 1978] on substituted performance:

(a) delay in delivery or nondelivery in whole or in part by a seller who complies with Paragraphs (b) and (c) is not a breach of his duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency, the nonoccurrence of which was a basic assumption on which the contract was made, or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid;

(b) where the causes mentioned in Paragraph (a) affect only a part of the seller's capacity to perform, he must allocate production and deliveries among his customers but may at his option include regular customers not then under contract as well as his own requirements for further manufacture. He may so allocate in any manner which is fair and reasonable;

(c) the seller must notify the buyer seasonably that there will be delay or nondelivery and, when allocation is required under Paragraph (b), of the estimated quota thus made available for the buyer.

History: 1953 Comp., 50A-2-615, enacted by Laws 1961, ch. 96, 2-615.



Section 55-2-616 - Procedure on notice claiming excuse.

55-2-616. Procedure on notice claiming excuse.

(1) Where the buyer receives notification of a material or indefinite delay or an allocation justified under the preceding section [55-2-615 NMSA 1978], he may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under the provisions of this article relating to breach of installment contracts (Section 2-612 [55-2-612 NMSA 1978]), then also as to the whole:

(a) terminate and thereby discharge any unexecuted portion of the contract; or

(b) modify the contract by agreeing to take his available quota in substitution.

(2) If after receipt of such notification from the seller, the buyer fails so to modify the contract within a reasonable time not exceeding thirty days, the contract lapses with respect to any deliveries affected.

(3) The provisions of this section may not be negated by agreement except insofar as the seller has assumed a greater obligation under the preceding section [55-2-615 NMSA 1978].

History: 1953 Comp., 50A-2-616, enacted by Laws 1961, ch. 96, 2-616.






Part 7 - REMEDIES

Section 55-2-701 - Remedies for breach of collateral contracts not impaired.

55-2-701. Remedies for breach of collateral contracts not impaired.

Remedies for breach of any obligation or promise collateral or ancillary to a contract for sale are not impaired by the provisions of this article.

History: 1953 Comp., 50A-2-701, enacted by Laws 1961, ch. 96, 2-701.



Section 55-2-702 - Seller's remedies on discovery of buyer's insolvency.

55-2-702. Seller's remedies on discovery of buyer's insolvency.

(1) Where the seller discovers the buyer to be insolvent, he may refuse delivery except for cash including payment for all goods theretofore delivered under the contract, and stop delivery under this article (Section 2-705 [55-2-705 NMSA 1978]).

(2) Where the seller discovers that the buyer has received goods on credit while insolvent, he may reclaim the goods upon demand made within ten days after the receipt, but if misrepresentation of solvency has been made to the particular seller in writing within three months before delivery the ten-day limitation does not apply. Except as provided in this subsection, the seller may not base a right to reclaim goods on the buyer's fraudulent or innocent misrepresentation of solvency or of intent to pay.

(3) The seller's right to reclaim under Subsection (2) is subject to the rights of a buyer in ordinary course or other good faith purchaser under this article (Section 2-403 [55-2-403 NMSA 1978]). Successful reclamation of goods excludes all other remedies with respect to them.

History: 1953 Comp., 50A-2-702, enacted by Laws 1961, ch. 96, 2-702.



Section 55-2-703 - Seller's remedies in general.

55-2-703. Seller's remedies in general.

Where the buyer wrongfully rejects or revokes acceptance of goods or fails to make a payment due on or before delivery or repudiates with respect to a part or the whole, then with respect to any goods directly affected and, if the breach is of the whole contract (Section 2-612 [55-2-612 NMSA 1978]), then also with respect to the whole undelivered balance, the aggrieved seller may:

(a) withhold delivery of such goods;

(b) stop delivery by any bailee as hereafter provided (Section 2-705 [55-2-705 NMSA 1978]);

(c) proceed under the next section [55-2-704 NMSA 1978] respecting goods still unidentified to the contract;

(d) resell and recover damages as hereafter provided (Section 2-706 [55-2-706 NMSA 1978]);

(e) recover damages for nonacceptance (Section 2-708 [55-2-708 NMSA 1978]) or in a proper case the price (Section 2-709 [55-2-709 NMSA 1978]);

(f) cancel.

History: 1953 Comp., 50A-2-703, enacted by Laws 1961, ch. 96, 2-703.



Section 55-2-704 - Seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods.

55-2-704. Seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods.

(1) An aggrieved seller under the preceding section [55-2-703 NMSA 1978] may:

(a) identify to the contract conforming goods not already identified if at the time he learned of the breach they are in his possession or control;

(b) treat as the subject of resale goods which have demonstrably been intended for the particular contract even though those goods are unfinished.

(2) Where the goods are unfinished, an aggrieved seller may in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization either complete the manufacture and wholly identify the goods to the contract or cease manufacture and resell for scrap or salvage value or proceed in any other reasonable manner.

History: 1953 Comp., 50A-2-704, enacted by Laws 1961, ch. 96, 2-704.



Section 55-2-705 - Seller's stoppage of delivery in transit or otherwise.

55-2-705. Seller's stoppage of delivery in transit or otherwise.

(1) The seller may stop delivery of goods in the possession of a carrier or other bailee when the seller discovers the buyer to be insolvent (Section 55-2-702 NMSA 1978) and may stop delivery of carload, truckload, planeload or larger shipments of express or freight when the buyer repudiates or fails to make a payment due before delivery or if for any other reason the seller has a right to withhold or reclaim the goods.

(2) As against such buyer, the seller may stop delivery until:

(a) receipt of the goods by the buyer; or

(b) acknowledgment to the buyer by any bailee of the goods except a carrier that the bailee holds the goods for the buyer; or

(c) such acknowledgment to the buyer by a carrier by reshipment or as a warehouse; or

(d) negotiation to the buyer of any negotiable document of title covering the goods.

(3) (a) To stop delivery the seller must so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After such notification the bailee must hold and deliver the goods according to the directions of the seller but the seller is liable to the bailee for any ensuing charges or damages.

(c) If a negotiable document of title has been issued for goods the bailee is not obliged to obey a notification to stop until surrender of possession or control of the document.

(d) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

History: 1953 Comp., 50A-2-705, enacted by Laws 1961, ch. 96, 2-705; 2005, ch. 144, 36.



Section 55-2-706 - Seller's resale including contract for resale.

55-2-706. Seller's resale including contract for resale.

(1) Under the conditions stated in Section 2-703 [55-2-703 NMSA 1978] on seller's remedies, the seller may resell the goods concerned or the undelivered balance thereof. Where the resale is made in good faith and in a commercially reasonable manner the seller may recover the difference between the resale price and the contract price together with any incidental damages allowed under the provisions of this article (Section 2-710 [55-2-710 NMSA 1978]), but less expenses saved in consequence of the buyer's breach.

(2) Except as otherwise provided in Subsection (3) or unless otherwise agreed, resale may be at public or private sale including sale by way of one or more contracts to sell or of identification to an existing contract of the seller. Sale may be as a unit or in parcels and at any time and place and on any terms but every aspect of the sale including the method, manner, time, place and terms must be commercially reasonable. The resale must be reasonably identified as referring to the broken contract, but it is not necessary that the goods be in existence or that any or all of them have been identified to the contract before the breach.

(3) Where the resale is at private sale, the seller must give the buyer reasonable notification of his intention to resell.

(4) Where the resale is at public sale:

(a) only identified goods can be sold except where there is a recognized market for a public sale of futures in goods of the kind; and

(b) it must be made at a usual place or market for public sale if one is reasonably available and except in the case of goods which are perishable or threaten to decline in value speedily the seller must give the buyer reasonable notice of the time and place of the resale; and

(c) if the goods are not to be within the view of those attending the sale, the notification of sale must state the place where the goods are located and provide for their reasonable inspection by prospective bidders; and

(d) the seller may buy.

(5) A purchaser who buys in good faith at a resale takes the goods free of any rights of the original buyer even though the seller fails to comply with one or more of the requirements of this section.

(6) The seller is not accountable to the buyer for any profit made on any resale. A person in the position of a seller (Section 2-707 [55-2-707 NMSA 1978]) or a buyer who has rightfully rejected or justifiably revoked acceptance must account for any excess over the amount of his security interest, as hereinafter defined (Subsection (3) of Section 2-711 [55-2-711 NMSA 1978]).

History: 1953 Comp., 50A-2-706, enacted by Laws 1961, ch. 96, 2-706.



Section 55-2-707 - "Person in the position of a seller."

55-2-707. "Person in the position of a seller."

(1) A "person in the position of a seller" includes as against a principal an agent who has paid or become responsible for the price of goods on behalf of his principal or anyone who otherwise holds a security interest or other right in goods similar to that of a seller.

(2) A person in the position of a seller may as provided in this article withhold or stop delivery (Section 2-705 [55-2-705 NMSA 1978]) and resell (Section 2-706 [55-2-706 NMSA 1978]) and recover incidental damages (Section 2-710 [55-2-710 NMSA 1978]).

History: 1953 Comp., 50A-2-707, enacted by Laws 1961, ch. 96, 2-707.



Section 55-2-708 - Seller's damages for nonacceptance or repudiation.

55-2-708. Seller's damages for nonacceptance or repudiation.

(1) Subject to Subsection (2) and to the provisions of this article with respect to proof of market price (Section 2-723 [55-2-723 NMSA 1978]), the measure of damages for nonacceptance or repudiation by the buyer is the difference between the market price at the time and place for tender and the unpaid contract price together with any incidental damages provided in this article (Section 2-710 [55-2-710 NMSA 1978]) but less expenses saved in consequence of the buyer's breach.

(2) If the measure of damages provided in Subsection (1) is inadequate to put the seller in as good a position as performance would have done then the measure of damages is the profit (including reasonable overhead) which the seller would have made from full performance by the buyer, together with any incidental damages provided in this article (Section 2-710 [55-2-710 NMSA 1978]), less due allowance for costs reasonably incurred and due credit for payments or proceeds of resale.

History: 1953 Comp., 50A-2-708, enacted by Laws 1961, ch. 96, 2-708; 1967, ch. 186, 5.



Section 55-2-709 - Action for the price.

55-2-709. Action for the price.

(1) When the buyer fails to pay the price as it becomes due the seller may recover, together with any incidental damages under the next section [55-2-710 NMSA 1978], the price:

(a) of goods accepted or of conforming goods lost or damaged within a commercially reasonable time after risk of their loss has passed to the buyer; and

(b) of goods identified to the contract if the seller is unable after reasonable effort to resell them at a reasonable price or the circumstances reasonably indicate that such effort will be unavailing.

(2) Where the seller sues for the price, he must hold for the buyer any goods which have been identified to the contract and are still in his control except that if resale becomes possible he may resell them at any time prior to the collection of the judgment. The net proceeds of any such resale must be credited to the buyer and payment of the judgment entitles him to any goods not resold.

(3) After the buyer has wrongfully rejected or revoked acceptance of the goods or has failed to make a payment due or has repudiated (Section 2-610 [55-2-610 NMSA 1978]), a seller who is held not entitled to the price under this section shall nevertheless be awarded damages for nonacceptance under the preceding section [55-2-708 NMSA 1978].

History: 1953 Comp., 50A-2-709, enacted by Laws 1961, ch. 96, 2-709.



Section 55-2-710 - Seller's incidental damages.

55-2-710. Seller's incidental damages.

Incidental damages to an aggrieved seller include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the buyer's breach, in connection with return or resale of the goods or otherwise resulting from the breach.

History: 1953 Comp., 50A-2-710, enacted by Laws 1961, ch. 96, 2-710.



Section 55-2-711 - Buyer's remedies in general; buyer's security interest in rejected goods.

55-2-711. Buyer's remedies in general; buyer's security interest in rejected goods.

(1) Where the seller fails to make delivery or repudiates or the buyer rightfully rejects or justifiably revokes acceptance, then with respect to any goods involved and with respect to the whole if the breach goes to the whole contract (Section 2-612 [55-2-612 NMSA 1978]), the buyer may cancel and whether or not he has done so may in addition to recovering so much of the price as has been paid:

(a) "cover" and have damages under the next section [55-2-712 NMSA 1978] as to all the goods affected whether or not they have been identified to the contract; or

(b) recover damages for nondelivery as provided in this article (Section 2-713 [55-2-713 NMSA 1978]).

(2) Where the seller fails to deliver or repudiates, the buyer may also:

(a) if the goods have been identified recover them as provided in this article (Section 2-502 [55-2-502 NMSA 1978]); or

(b) in a proper case obtain specific performance or replevy the goods as provided in this article (Section 2-716 [55-2-716 NMSA 1978]).

(3) On rightful rejection or justifiable revocation of acceptance, a buyer has a security interest in goods in his possession or control for any payments made on their price and any expenses reasonably incurred in their inspection, receipt, transportation, care and custody and may hold such goods and resell them in like manner as an aggrieved seller (Section 2-706 [55-2-706 NMSA 1978]).

History: 1953 Comp., 50A-2-711, enacted by Laws 1961, ch. 96, 2-711.



Section 55-2-712 - "Cover"; buyer's procurement of substitute goods.

55-2-712. "Cover"; buyer's procurement of substitute goods.

(1) After a breach within the preceding section [55-2-711 NMSA 1978] the buyer may "cover" by making in good faith and without unreasonable delay any reasonable purchase of or contract to purchase goods in substitution for those due from the seller.

(2) The buyer may recover from the seller as damages the difference between the cost of cover and the contract price together with any incidental or consequential damages as hereinafter defined (Section 2-715 [55-2-715 NMSA 1978] ), but less expenses saved in consequence of the seller's breach.

(3) Failure of the buyer to effect cover within this section does not bar him from any other remedy.

History: 1953 Comp., 50A-2-712, enacted by Laws 1961, ch. 96, 2-712.



Section 55-2-713 - Buyer's damages for nondelivery or repudiation.

55-2-713. Buyer's damages for nondelivery or repudiation.

(1) Subject to the provisions of this article with respect to proof of market price (Section 2-723 [55-2-723 NMSA 1978]), the measure of damages for nondelivery or repudiation by the seller is the difference between the market price at the time when the buyer learned of the breach and the contract price together with any incidental and consequential damages provided in this article (Section 2-715 [55-2-715 NMSA 1978]), but less expenses saved in consequence of the seller's breach.

(2) Market price is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

History: 1953 Comp., 50A-2-713, enacted by Laws 1961, ch. 96, 2-713.



Section 55-2-714 - Buyer's damages for breach in regard to accepted goods.

55-2-714. Buyer's damages for breach in regard to accepted goods.

(1) Where the buyer has accepted goods and given notification (Subsection (3) of Section 2-607 [55-2-607 NMSA 1978]), he may recover as damages for any nonconformity of tender the loss resulting in the ordinary course of events from the seller's breach as determined in any manner which is reasonable.

(2) The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.

(3) In a proper case any incidental and consequential damages under the next section [55-2-715 NMSA 1978] may also be recovered.

History: 1953 Comp., 50A-2-714, enacted by Laws 1961, ch. 96, 2-714.



Section 55-2-715 - Buyer's incidental and consequential damages.

55-2-715. Buyer's incidental and consequential damages.

(1) Incidental damages resulting from the seller's breach include expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses or commissions in connection with effecting cover and any other reasonable expense incident to the delay or other breach.

(2) Consequential damages resulting from the seller's breach include:

(a) any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) injury to person or property proximately resulting from any breach of warranty.

History: 1953 Comp., 50A-2-715, enacted by Laws 1961, ch. 96, 2-715.



Section 55-2-716 - Buyer's right to specific performance or replevin.

55-2-716. Buyer's right to specific performance or replevin.

(1) Specific performance may be decreed where the goods are unique or in other proper circumstances.

(2) The decree for specific performance may include such terms and conditions as to payment of the price, damages or other relief as the court may deem just.

(3) The buyer has a right of replevin for goods identified to the contract if after reasonable effort he is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered. In the case of goods bought for personal, family or household purposes, the buyer's right of replevin vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

History: 1953 Comp., 50A-2-716, enacted by Laws 1961, ch. 96, 2-716; 2001, ch. 139, 132.



Section 55-2-717 - Deduction of damages from the price.

55-2-717. Deduction of damages from the price.

The buyer on notifying the seller of his intention to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract.

History: 1953 Comp., 50A-2-717, enacted by Laws 1961, ch. 96, 2-717.



Section 55-2-718 - Liquidation or limitation of damages; deposits.

55-2-718. Liquidation or limitation of damages; deposits.

(1) Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void as a penalty.

(2) Where the seller justifiably withholds delivery of goods because of the buyer's breach, the buyer is entitled to restitution of any amount by which the sum of his payments exceeds:

(a) the amount to which the seller is entitled by virtue of terms liquidating the seller's damages in accordance with Subsection (1); or

(b) in the absence of such terms, twenty percent of the value of the total performance for which the buyer is obligated under the contract or $500, whichever is smaller.

(3) The buyer's right to restitution under Subsection (2) is subject to offset to the extent that the seller establishes:

(a) a right to recover damages under the provisions of this article other than Subsection (1); and

(b) the amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

(4) Where a seller has received payment in goods, their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of Subsection (2); but if the seller has notice of the buyer's breach before reselling goods received in part performance, his resale is subject to the conditions laid down in this article on resale by an aggrieved seller (Section 2-706 [55-2-706 NMSA 1978]).

History: 1953 Comp., 50A-2-718, enacted by Laws 1961, ch. 96, 2-718.



Section 55-2-719 - Contractual modification or limitation of remedy.

55-2-719. Contractual modification or limitation of remedy.

(1) Subject to the provisions of Subsections (2) and (3) of this section and of the preceding section [55-2-718 NMSA 1978] on liquidation and limitation of damages:

(a) the agreement may provide for remedies in addition to or in substitution for those provided in this article and may limit or alter the measure of damages recoverable under this article, as by limiting the buyer's remedies to return of the goods and repayment of the price or to repair and replacement of nonconforming goods or parts; and

(b) resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

(2) Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in this act [this chapter].

(3) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not.

History: 1953 Comp., 50A-2-719, enacted by Laws 1961, ch. 96, 2-719.



Section 55-2-720 - Effect of "cancellation" or "rescission" on claims for antecedent breach.

55-2-720. Effect of "cancellation" or "rescission" on claims for antecedent breach.

Unless the contrary intention clearly appears, expressions of "cancellation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.

History: 1953 Comp., 50A-2-720, enacted by Laws 1961, ch. 96, 2-720.



Section 55-2-721 - Remedies for fraud.

55-2-721. Remedies for fraud.

Remedies for material misrepresentation or fraud include all remedies available under this article for nonfraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.

History: 1953 Comp., 50A-2-721, enacted by Laws 1961, ch. 96, 2-721.



Section 55-2-722 - Who can sue third parties for injury to goods.

55-2-722. Who can sue third parties for injury to goods.

Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract:

(a) a right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted, a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;

(b) if at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his suit or settlement is, subject to his own interest, as a fiduciary for the other party to the contract;

(c) either party may with the consent of the other sue for the benefit of whom it may concern.

History: 1953 Comp., 50A-2-722, enacted by Laws 1961, ch. 96, 2-722.



Section 55-2-723 - Proof of market price; time and place.

55-2-723. Proof of market price; time and place.

(1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (Section 2-708 [55-2-708 NMSA 1978] or Section 2-713 [55-2-713 NMSA 1978] ) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(2) If evidence of a price prevailing at the times or places described in this article is not readily available, the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3) Evidence of a relevant price prevailing at a time or place other than the one described in this article offered by one party is not admissible unless and until he has given the other party such notice as the court finds sufficient to prevent unfair surprise.

History: 1953 Comp., 50A-2-723, enacted by Laws 1961, ch. 96, 2-723.



Section 55-2-724 - Admissibility of market quotations.

55-2-724. Admissibility of market quotations.

Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.

History: 1953 Comp., 50A-2-724, enacted by Laws 1961, ch. 96, 2-724.



Section 55-2-725 - Statute of limitations in contracts for sale.

55-2-725. Statute of limitations in contracts for sale.

(1) An action for breach of any contract for sale must be commenced within four years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitation to not less than one year but may not extend it.

(2) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance, the cause of action accrues when the breach is or should have been discovered.

(3) Where an action commenced within the time limited by Subsection (1) is so terminated as to leave available a remedy by another action for the same breach, such other action may be commenced after the expiration of the time limited and within six months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before this act [this chapter] becomes effective.

History: 1953 Comp., 50A-2-725, enacted by Laws 1961, ch. 96, 2-725.









Article 2A - Leases

Part 1 - GENERAL PROVISIONS

Section 55-2A-101 - Short title.

55-2A-101. Short title.

This article shall be known and may be cited as the Uniform Commercial Code - Leases.

History: 1978 Comp., 55-2A-101, enacted by Laws 1992, ch. 114, 8.



Section 55-2A-102 - Scope.

55-2A-102. Scope.

This article applies to any transaction, regardless of form, that creates a lease.

History: 1978 Comp., 55-2A-102, enacted by Laws 1992, ch. 114, 9.



Section 55-2A-103 - Definitions and index of definitions.

55-2A-103. Definitions and index of definitions.

(1) In this article unless the context otherwise requires:

(a) "buyer in ordinary course of business" means a person who, in good faith and without knowledge that the sale to that person is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods, buys in ordinary course from a person in the business of selling goods of that kind, but does not include a pawnbroker. "Buying" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a preexisting contract for sale but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt;

(b) "cancellation" occurs when either party puts an end to the lease contract for default by the other party;

(c) "commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of lease and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article, as a machine, or a set of articles, as a suite of furniture or a line of machinery, or a quantity, as a gross or carload, or any other unit treated in use or in the relevant market as a single whole;

(d) "conforming" goods or performance under a lease contract means goods or performance that are in accordance with the obligations under the lease contract;

(e) "consumer lease" means a lease that a lessor regularly engaged in the business of leasing or selling makes to a lessee who is an individual and who takes under the lease primarily for a personal, family or household purpose;

(f) "fault" means wrongful act, omission, breach or default;

(g) "finance lease" means a lease with respect to which:

(i) the lessor does not select, manufacture or supply the goods;

(ii) the lessor acquires the goods or the right to possession and use of the goods in connection with the lease; and

(iii) one of the following occurs:

(A) the lessee receives a copy of the contract by which the lessor acquired the goods or the right to possession and use of the goods before signing the lease contract;

(B) the lessee's approval of the contract by which the lessor acquired the goods or the right to possession and use of the goods is a condition to effectiveness of the lease contract;

(C) the lessee, before signing the lease contract, receives an accurate and complete statement designating the promises and warranties, and any disclaimers of warranties, limitations or modifications of remedies, or liquidated damages, including those of a third party, such as the manufacturer of the goods, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods; or

(D) if the lease is not a consumer lease, the lessor, before the lessee signs the lease contract, informs the lessee in writing (a) of the identity of the person supplying the goods to the lessor, unless the lessee has selected that person and directed the lessor to acquire the goods or the right to possession and use of the goods from that person; (b) that the lessee is entitled under this article to the promises and warranties, including those of any third party, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods; and (c) that the lessee may communicate with the person supplying the goods to the lessor and receive an accurate and complete statement of those promises and warranties, including any disclaimers and limitations of them or of remedies;

(h) "goods" means all things that are movable at the time of identification to the lease contract or are fixtures (Section 55-2A-309 NMSA 1978), but the term does not include money, documents, instruments, accounts, chattel paper, general intangibles or minerals or the like, including oil and gas, before extraction. The term also includes the unborn young of animals;

(i) "installment lease contract" means a lease contract that authorizes or requires the delivery of goods in separate lots to be separately accepted, even though the lease contract contains a clause "each delivery is a separate lease" or its equivalent;

(j) "lease" means a transfer of the right to possession and use of goods for a term in return for consideration, but a sale, including a sale on approval or a sale or return, or retention or creation of a security interest is not a lease; unless the context clearly indicates otherwise, the term includes a sublease;

(k) "lease agreement" means the bargain, with respect to the lease, of the lessor and the lessee in fact as found in their language or by implication from other circumstances, including course of dealing or usage or trade or course of performance as provided in this article; unless the context clearly indicates otherwise, the term includes a sublease agreement;

(l) "lease contract" means the total legal obligation that results from the lease agreement as affected by this article and any other applicable rules of law; unless the context clearly indicates otherwise, the term includes a sublease contract;

(m) "leasehold interest" means the interest of the lessor or the lessee under a lease contract;

(n) "lessee" means a person who acquires the right to possession and use of goods under a lease; unless the context clearly indicates otherwise, the term includes a sublessee;

(o) "lessee in ordinary course of business" means a person who in good faith and without knowledge that the lease to that person is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods, leases in ordinary course from a person in the business of selling or leasing goods of that kind, but does not include a pawnbroker; "leasing" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a preexisting lease contract but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt;

(p) "lessor" means a person who transfers the right to possession and use of goods under a lease; unless the context clearly indicates otherwise, the term includes a sublessor;

(q) "lessor's residual interest" means the lessor's interest in the goods after expiration, termination or cancellation of the lease contract;

(r) "lien" means a charge against or interest in goods to secure payment of a debt or performance of an obligation, but the term does not include a security interest;

(s) "lot" means a parcel or a single article that is the subject matter of a separate lease or delivery whether or not it is sufficient to perform the lease contract;

(t) "merchant lessee" means a lessee that is a merchant with respect to goods of the kind subject to the lease;

(u) "present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain. The discount is determined by the interest rate specified by the parties if the rate was not manifestly unreasonable at the time the transaction was entered into; otherwise, the discount is determined by a commercially reasonable rate that takes into account the facts and circumstances of each case at the time the transaction was entered into;

(v) "purchase" includes taking by sale, lease, mortgage, security interest, pledge, gift or any other voluntary transaction creating an interest in goods;

(w) "sublease" means a lease of goods the right to possession and use of which was acquired by the lessor as a lessee under an existing lease;

(x) "supplier" means a person from whom a lessor buys or leases goods to be leased under a finance lease;

(y) "supply contract" means a contract under which a lessor buys or leases goods to be leased; and

(z) "termination" occurs when either party pursuant to a power created by agreement or law puts an end to the lease contract otherwise than for default.

(2) Other definitions applying to this article and the sections in which they appear are:

"accessions"

Section 55-2A-310 NMSA 1978;

"construction mortgage"

Section 55-2A-309 NMSA 1978;

"encumbrance"

Section 55-2A-309 NMSA 1978;

"fixtures"

Section 55-2A-309 NMSA 1978;

"fixture filing"

Section 55-2A-309 NMSA 1978; and

"purchase money lease"

Section 55-2A-309 NMSA 1978.

(3) The following definitions in other articles apply to this article:

"account"

Paragraph (2) of Subsection (a)

of Section 55-9-102 NMSA 1978;

"between merchants"

Subsection (3) of Section 55-2-104

NMSA 1978;

"buyer"

Paragraph (a) of Subsection (1)

of Section 55-2-103 NMSA 1978;

"chattel paper"

Paragraph (11) of Subsection (a)

of Section 55-9-102 NMSA 1978;

"consumer goods"

Paragraph (23) of Subsection (a)

of Section 55-9-102 NMSA 1978;

"document"

Paragraph (30) of Subsection (a)

of Section 55-9-102 NMSA 1978;

"entrusting"

Subsection (3) of Section 55-2-403

NMSA 1978;

"general intangible"

Paragraph (42) of Subsection (a)

of Section 55-9-102 NMSA 1978;

"instrument"

Paragraph (47) of Subsection (a)

of Section 55-9-102 NMSA 1978;

"merchant"

Subsection (1) of Section 55-2-104

NMSA 1978;

"mortgage"

Paragraph (55) of Subsection (a)

of Section 55-9-102 NMSA 1978;

"pursuant to commitment"

Paragraph (68) of Subsection (a)

of Section 55-9-102 NMSA 1978;

"receipt"

Paragraph (c) of Subsection (1)

of Section 55-2-103 NMSA 1978;

"sale"

Subsection (1) of Section 55-2-106

NMSA 1978;

"sale on approval"

Section 55-2-326 NMSA 1978;

"sale or return"

Section 55-2-326 NMSA 1978; and

"seller"

Paragraph (d) of Subsection (1)

of Section 55-2-103 NMSA 1978.

(4) In addition, Chapter 55, Article 1 NMSA 1978 contains general definitions and principles of construction and interpretation applicable throughout this article.

History: 1978 Comp., 55-2A-103, enacted by Laws 1992, ch. 114, 10; 1993, ch. 214, 3; 2001, ch. 139, 133; 2005, ch. 144, 37.



Section 55-2A-104 - Leases subject to other law.

55-2A-104. Leases subject to other law.

(1) A lease, although subject to this article, is also subject to any applicable:

(a) certificate of title statute of this state: Sections 64-4-4, 66-3-1 and 66-12-5.2 NMSA 1978;

(b) certificate of the title statute of another jurisdiction (Section 55-2A-105 NMSA 1978); or

(c) consumer protection statute of this state, or final consumer protection decision of a court of this state existing on the effective date of this article.

(2) In case of conflict between this article, other than Sections 55-2A-105, 55-2A-304(3) and 55-2A-305(3) NMSA 1978, and a statute or decision referred to in Subsection (1), the statute or decision controls.

(3) Failure to comply with an applicable law has only the effect specified therein.

History: 1978 Comp., 55-2A-104, enacted by Laws 1992, ch. 114, 11.



Section 55-2A-105 - Territorial application of article to goods covered by certificate of title.

55-2A-105. Territorial application of article to goods covered by certificate of title.

Subject to the provisions of Sections 55-2A-304(3) and 55-2A-305(3) NMSA 1978, with respect to goods covered by a certificate of title issued under a statute of this state or of another jurisdiction, compliance and the effect of compliance or noncompliance with a certificate of title statute are governed by the law (including the conflict of laws rules) of the jurisdiction issuing the certificate until the earlier of (a) surrender of the certificate, or (b) four months after the goods are removed from that jurisdiction and thereafter until a new certificate of title is issued by another jurisdiction.

History: 1978 Comp., 55-2A-105, enacted by Laws 1992, ch. 114, 12.



Section 55-2A-106 - Limitation on power of parties to consumer lease to choose applicable law and forum.

55-2A-106. Limitation on power of parties to consumer lease to choose applicable law and forum.

(1) If the law chosen by the parties to a consumer lease is that of a jurisdiction other than a jurisdiction in which the lessee resides at the time the lease agreement becomes enforceable or within thirty days thereafter or in which the goods are to be used, the choice is not enforceable.

(2) If the judicial forum chosen by the parties to a consumer lease is a forum that would not otherwise have jurisdiction over the lessee, the choice is not enforceable.

(3) If the forum for an arbitration or mediation hearing chosen by the parties to a consumer lease is in a state or in a similar political subdivision in a foreign country other than the state or the similar subdivision in the foreign country in which the lessee resides at the time the lease agreement becomes enforceable or within thirty days thereafter or in which the goods are to be used, the choice is not enforceable.

History: 1978 Comp., 55-2A-106, enacted by Laws 1992, ch. 114, 13; 2007, ch. 252, 1.



Section 55-2A-107 - Waiver or renunciation of claim or right after default.

55-2A-107. Waiver or renunciation of claim or right after default.

Any claim or right arising out of an alleged default or breach of warranty may be discharged in whole or in part without consideration by a written waiver or renunciation signed and delivered by the aggrieved party.

History: 1978 Comp., 55-2A-107, enacted by Laws 1992, ch. 114, 14.



Section 55-2A-108 - Unconscionability.

55-2A-108. Unconscionability.

(1) If the court as a matter of law finds a lease contract or any clause of a lease contract to have been unconscionable at the time it was made the court may refuse to enforce the lease contract, or it may enforce the remainder of the lease contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2) With respect to a consumer lease, if the court as a matter of law finds that a lease contract or any clause of a lease contract has been induced by unconscionable conduct or that unconscionable conduct has occurred in the collection of a claim arising from a lease contract, the court may grant appropriate relief.

(3) Before making a finding of unconscionability under Subsection (1) or (2), the court, on its own motion or that of a party, shall afford the parties a reasonable opportunity to present evidence as to the setting, purpose, and effect of the lease contract or clause thereof, or of the conduct.

(4) In an action in which the lessee claims unconscionability with respect to a consumer lease:

(a) If the court finds unconscionability under Subsection (1) or (2), the court shall award reasonable attorney's fees to the lessee.

(b) If the court does not find unconscionability and the lessee claiming unconscionability has brought or maintained an action he knew to be groundless, the court shall award reasonable attorney's fees to the party against whom the claim is made.

(c) In determining attorney's fees, the amount of the recovery on behalf of the claimant under Subsections (1) and (2) is not controlling.

History: 1978 Comp., 55-2A-108, enacted by Laws 1992, ch. 114, 15.



Section 55-2A-109 - Option to accelerate at will.

55-2A-109. Option to accelerate at will.

(1) A term providing that one party or his successor in interest may accelerate payment of performance or require collateral or additional collateral "at will" or "when he deems himself insecure" or in words of similar import must be construed to mean that he has power to do so only if he in good faith believes that the prospect of payment or performance is impaired.

(2) With respect to a consumer lease, the burden of establishing good faith under Subsection (1) is on the party who exercised the power; otherwise the burden of establishing lack of good faith is on the party against whom the power has been exercised.

History: 1978 Comp., 55-2A-109, enacted by Laws 1992, ch. 114, 16.






Part 2 - FORMATION AND CONSTRUCTION OF LEASE CONTRACT

Section 55-2A-201 - Statute of frauds.

55-2A-201. Statute of frauds.

(1) A lease contract is not enforceable by way of action or defense unless:

(a) the total payments to be made under the lease contract, excluding payments for options to renew or buy, are less than one thousand dollars ($1,000); or

(b) there is a writing, signed by the party against whom enforcement is sought or by that party's authorized agent, sufficient to indicate that a lease contract has been made between the parties and to describe the goods leased and the lease term.

(2) Any description of leased goods or of the lease term is sufficient and satisfies Subsection (1)(b), whether or not it is specific, if it reasonably identifies what is described.

(3) A writing is not insufficient because it omits or incorrectly states a term agreed upon, but the lease contract is not enforceable under Subsection (1)(b) beyond the lease term and the quantity of goods shown in the writing.

(4) A lease contract that does not satisfy the requirements of Subsection (1), but which is valid in other respects, is enforceable:

(a) if the goods are to be specially manufactured or obtained for the lessee and are not suitable for lease or sale to others in the ordinary course of the lessor's business, and the lessor, before notice of repudiation is received and under circumstances that reasonably indicate that the goods are for the lessee, has made either a substantial beginning of their manufacture or commitments for their procurement;

(b) if the party against whom enforcement is sought admits in that party's pleading, testimony or otherwise in court that a lease contract was made, but the lease contract is not enforceable under this provision beyond the quantity of goods admitted; or

(c) with respect to goods that have been received and accepted by the lessee.

(5) The lease term under a lease contract referred to in Subsection (4) is:

(a) if there is a writing signed by the party against whom enforcement is sought or by that party's authorized agent specifying the lease term, the term so specified;

(b) if the party against whom enforcement is sought admits in that party's pleading, testimony, or otherwise in court a lease term, the term so admitted; or

(c) a reasonable lease term.

History: 1978 Comp., 55-2A-201, enacted by Laws 1992, ch. 114, 17.



Section 55-2A-202 - Final written expression; parol or extrinsic evidence.

55-2A-202. Final written expression; parol or extrinsic evidence.

Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:

(a) by course of dealing or usage of trade or by course of performance; and

(b) by evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.

History: 1978 Comp., 55-2A-202, enacted by Laws 1992, ch. 114, 18.



Section 55-2A-203 - Seals inoperative.

55-2A-203. Seals inoperative.

The affixing of a seal to a writing evidencing a lease contract or an offer to enter into a lease contract does not render the writing a sealed instrument and the law with respect to sealed instruments does not apply to the lease contract or offer.

History: 1978 Comp., 55-2A-203, enacted by Laws 1992, ch. 114, 19.



Section 55-2A-204 - Formation in general.

55-2A-204. Formation in general.

(1) A lease contract may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of a lease contract.

(2) An agreement sufficient to constitute a lease contract may be found although the moment of its making is undetermined.

(3) Although one or more terms are left open, a lease contract does not fail for indefiniteness if the parties have intended to make a lease contract and there is a reasonably certain basis for giving an appropriate remedy.

History: 1978 Comp., 55-2A-204, enacted by Laws 1992, ch. 114, 20.



Section 55-2A-205 - Firm offers.

55-2A-205. Firm offers.

An offer by a merchant to lease goods to or from another person in a signed writing that by its terms gives assurance it will be held open is not revocable, for lack of consideration, during the time stated or, if no time is stated, for a reasonable time, but in no event may the period of irrevocability exceed three months. Any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.

History: 1978 Comp., 55-2A-205, enacted by Laws 1992, ch. 114, 21.



Section 55-2A-206 - Offer and acceptance in formation of lease contract.

55-2A-206. Offer and acceptance in formation of lease contract.

(1) Unless otherwise unambiguously indicated by the language or circumstances, an offer to make a lease contract must be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances.

(2) If the beginning of a requested performance is a reasonable mode of acceptance, an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.

History: 1978 Comp., 55-2A-206, enacted by Laws 1992, ch. 114, 22.



Section 55-2A-208 - Modification, rescission and waiver.

55-2A-208. Modification, rescission and waiver.

(1) An agreement modifying a lease contract needs no consideration to be binding.

(2) A signed lease agreement that excludes modification or rescission except by a signed writing may not be otherwise modified or rescinded, but, except as between merchants, such a requirement on a form supplied by a merchant must be separately signed by the other party.

(3) Although an attempt at modification or rescission does not satisfy the requirements of Subsection (2), it may operate as a waiver.

(4) A party who has made a waiver affecting an executory portion of a lease contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

History: 1978 Comp., 55-2A-208, enacted by Laws 1992, ch. 114, 24.



Section 55-2A-209 - Lessee under finance lease as beneficiary of supply contract.

55-2A-209. Lessee under finance lease as beneficiary of supply contract.

(1) The benefit of a supplier's promises to the lessor under the supply contract and of all warranties, whether express or implied, including those of any third party provided in connection with or as part of the supply contract, extends to the lessee to the extent of the lessee's leasehold interest under a finance lease related to the supply contract, but is subject to the terms of the warranty and of the supply contract and all defenses or claims arising therefrom.

(2) The extension of the benefit of a supplier's promises and of warranties to the lessee (Section 55-2A-209(1) NMSA 1978) does not: (i) modify the rights and obligations of the parties to the supply contract, whether arising therefrom or otherwise, or (ii) impose any duty or liability under the supply contract on the lessee.

(3) Any modification or rescission of the supply contract by the supplier and the lessor is effective between the supplier and the lessee unless, before the modification or rescission, the supplier has received notice that the lessee has entered into a finance lease related to the supply contract. If the modification or rescission is effective between the supplier and the lessee, the lessor is deemed to have assumed, in addition to the obligations of the lessor to the lessee under the lease contract, promises of the supplier to the lessor and warranties that were so modified or rescinded as they existed and were available to the lessee before modification or rescission.

(4) In addition to the extension of the benefit of the supplier's promises and of warranties to the lessee under Subsection (1), the lessee retains all rights that the lessee may have against the supplier which arise from an agreement between the lessee and the supplier or under other law.

History: 1978 Comp., 55-2A-209, enacted by Laws 1992, ch. 114, 25.



Section 55-2A-210 - Express warranties.

55-2A-210. Express warranties.

(1) Express warranties by the lessor are created as follows:

(a) any affirmation of fact or promise made by the lessor to the lessee which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods will conform to the affirmation or promise;

(b) any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods will conform to the description; and

(c) any sample or model that is made part of the basis of the bargain creates an express warranty that the whole of the goods will conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the lessor use formal words, such as "warrant" or "guarantee", or that the lessor have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the lessor's opinion or commendation of the goods does not create a warranty.

History: 1978 Comp., 55-2A-210, enacted by Laws 1992, ch. 114, 26.



Section 55-2A-211 - Warranties against interference and against infringement; lessee's obligation against infringement.

55-2A-211. Warranties against interference and against infringement; lessee's obligation against infringement.

(1) There is in a lease contract a warranty that for the lease term no person holds a claim to or interest in the goods that arose from an act or omission of the lessor, other than a claim by way of infringement or the like, which will interfere with the lessee's enjoyment of its leasehold interest.

(2) Except in a finance lease there is in a lease contract by a lessor who is a merchant regularly dealing in goods of the kind a warranty that the goods are delivered free of the rightful claim of any person by way of infringement or the like.

(3) A lessee who furnishes specifications to a lessor or a supplier shall hold the lessor and the supplier harmless against any claim by way of infringement or the like that arises out of compliance with the specifications.

History: 1978 Comp., 55-2A-211, enacted by Laws 1992, ch. 114, 27.



Section 55-2A-212 - Implied warranty of merchantability.

55-2A-212. Implied warranty of merchantability.

(1) Except in a finance lease, a warranty that the goods will be merchantable is implied in a lease contract if the lessor is a merchant with respect to goods of that kind.

(2) Goods to be merchantable must be at least such as:

(a) pass without objection in the trade under the description in the lease agreement;

(b) in the case of fungible goods, are of fair average quality within the description;

(c) are fit for the ordinary purposes for which goods of that type are used;

(d) run, within the variation permitted by the lease agreement, of even kind, quality and quantity within each unit and among all units involved;

(e) are adequately contained, packaged and labeled as the lease agreement may require; and

(f) conform to any promises or affirmations of fact made on the container or label.

(3) Other implied warranties may arise from course of dealing or usage of trade.

History: 1978 Comp., 55-2A-212, enacted by Laws 1992, ch. 114, 28.



Section 55-2A-213 - Implied warranty of fitness for particular purpose.

55-2A-213. Implied warranty of fitness for particular purpose.

Except in a finance lease, if the lessor at the time the lease contract is made has reason to know of any particular purpose for which the goods are required and that the lessee is relying on the lessor's skill or judgment to select or furnish suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that purpose.

History: 1978 Comp., 55-2A-213, enacted by Laws 1992, ch. 114, 29.



Section 55-2A-214 - Exclusion or modification of warranties.

55-2A-214. Exclusion or modification of warranties.

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit a warranty must be construed wherever reasonable as consistent with each other; but, subject to the provisions of Section 55-2A-202 NMSA 1978 on parol or extrinsic evidence, negation or limitation is inoperative to the extent that the construction is unreasonable.

(2) Subject to Subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention "merchantability", be by a writing and be conspicuous. Subject to Subsection (3), to exclude or modify any implied warranty of fitness the exclusion must be by a writing and be conspicuous. Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous and states, for example, "There is no warranty that the goods will be fit for a particular purpose".

(3) Notwithstanding Subsection (2), but subject to Subsection (4):

(a) unless the circumstances indicated otherwise, all implied warranties are excluded by expressions like "as is", or "with all faults", or by other language that in common understanding calls the lessee's attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous;

(b) if the lessee before entering into the lease contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination ought in the circumstances to have revealed; and

(c) an implied warranty may also be excluded or modified by course of dealing, course of performance or usage of trade.

(4) To exclude or modify a warranty against interference or against infringement (Section 55-2A-211 NMSA 1978) or any part of it, the language must be specific, be by a writing and be conspicuous, unless the circumstances, including course of performance, course of dealing or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person.

History: 1978 Comp., 55-2A-214, enacted by Laws 1992, ch. 114, 30.



Section 55-2A-215 - Cumulation and conflict of warranties express or implied.

55-2A-215. Cumulation and conflict of warranties express or implied.

Warranties, whether express or implied, must be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant. In ascertaining that intention the following rules apply:

(a) exact or technical specifications displace an inconsistent sample or model or general language of description;

(b) a sample from an existing bulk displaces inconsistent general language of description; and

(c) express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

History: 1978 Comp., 55-2A-215, enacted by Laws 1992, ch. 114, 31.



Section 55-2A-216 - Third-party beneficiaries of express and implied warranties.

55-2A-216. Third-party beneficiaries of express and implied warranties.

A warranty to or for the benefit of a lessee under this article, whether express or implied, extends to any natural person who is in the family or household of the lessee or who is a guest in the lessee's home if it is reasonable to expect that such person may use, consume or be affected by the goods and who is injured in person by breach of the warranty. This section does not displace principles of law and equity that extend a warranty to or for the benefit of a lessee to other persons. The operation of this section may not be excluded, modified or limited, but an exclusion, modification or limitation of the warranty, including any with respect to rights and remedies, effective against the lessee is also effective against any beneficiary designated under this section.

History: 1978 Comp., 55-2A-216, enacted by Laws 1992, ch. 114, 32.



Section 55-2A-217 - Identification.

55-2A-217. Identification.

Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs:

(a) when the lease contract is made if the lease contract is for a lease of goods that are existing and identified;

(b) when the goods are shipped, marked or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or

(c) when the young are conceived, if the lease contract is for a lease of unborn young of animals.

History: 1978 Comp., 55-2A-217, enacted by Laws 1992, ch. 114, 33.



Section 55-2A-218 - Insurance and proceeds.

55-2A-218. Insurance and proceeds.

(1) A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

(2) If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

(3) Notwithstanding a lessee's insurable interest under Subsections (1) and (2), the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

(4) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

(5) The parties by agreement may determine that one or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance.

History: 1978 Comp., 55-2A-218, enacted by Laws 1992, ch. 114, 34.



Section 55-2A-219 - Risk of loss.

55-2A-219. Risk of loss.

(1) Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.

(2) Subject to the provisions of this article on the effect of default on risk of loss (Section 55-2A-220 NMSA 1978), if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

(a) if the lease contract requires or authorizes the goods to be shipped by carrier:

(i) and it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; but

(ii) if it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery;

(b) if the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods; and

(c) in any case not within Paragraph (a) or (b), the risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise the risk passes to the lessee on tender of delivery.

History: 1978 Comp., 55-2A-219, enacted by Laws 1992, ch. 114, 35.



Section 55-2A-220 - Effect of default on risk of loss.

55-2A-220. Effect of default on risk of loss.

(1) Where risk of loss is to pass to the lessee and the time of passage is not stated:

(a) if a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance; and

(b) if the lessee rightfully revokes acceptance, he, to the extent of any deficiency in his effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

(2) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in his effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time.

History: 1978 Comp., 55-2A-220, enacted by Laws 1992, ch. 114, 36.



Section 55-2A-221 - Casualty to identified goods.

55-2A-221. Casualty to identified goods.

If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or Section 55-2A-219 NMSA 1978, then:

(a) if the loss is total, the lease contract is avoided; and

(b) if the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at his option either treat the lease contract as avoided or, except in a finance lease that is not a consumer lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.

History: 1978 Comp., 55-2A-221, enacted by Laws 1992, ch. 114, 37.






Part 3 - EFFECT OF LEASE CONTRACT

Section 55-2A-301 - Enforceability of lease contract.

55-2A-301. Enforceability of lease contract.

Except as otherwise provided in this article, a lease contract is effective and enforceable according to its terms between the parties, against purchasers of the goods, and against creditors of the parties.

History: 1978 Comp., 55-2A-301, enacted by Laws 1992, ch. 114, 38.



Section 55-2A-302 - Title to and possession of goods.

55-2A-302. Title to and possession of goods.

Except as otherwise provided in this article, each provision of this article applies whether the lessor or a third party has title to the goods, and whether the lessor, the lessee or a third party has possession of the goods, notwithstanding any statute or rule of law that possession or the absence of possession is fraudulent.

History: 1978 Comp., 55-2A-302, enacted by Laws 1992, ch. 114, 39.



Section 55-2A-303 - Alienability of party's interest under lease contract or of lessor's residual interest in goods; delegation of performance; transfer of rights.

55-2A-303. Alienability of party's interest under lease contract or of lessor's residual interest in goods; delegation of performance; transfer of rights.

(1) As used in this section, "creation of a security interest" includes the sale of a lease contract that is subject to Chapter 55, Article 9 NMSA 1978 by reason of Paragraph (3) of Subsection (a) of Section 55-9-109 NMSA 1978.

(2) Except as provided in Subsection (3) of this section and Section 55-9-407 NMSA 1978, a provision in a lease agreement which (i) prohibits the voluntary or involuntary transfer, including a transfer by sale, sublease, creation or enforcement of a security interest, or attachment, levy or other judicial process, of an interest of a party under the lease contract or of the lessor's residual interest in the goods, or (ii) makes such a transfer an event of default, gives rise to the rights and remedies provided in Subsection (4) of this section, but a transfer that is prohibited or is an event of default under the lease agreement is otherwise effective.

(3) A provision in a lease agreement which (i) prohibits a transfer of a right to damages for default with respect to the whole lease contract or of a right to payment arising out of the transferor's due performance of the transferor's entire obligation, or (ii) makes such a transfer an event of default, is not enforceable, and such a transfer is not a transfer that materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract within the purview of Subsection (4) of this section.

(4) Subject to Subsection (3) of this section and Section 55-9-407 NMSA 1978:

(a) if a transfer is made which is made an event of default under a lease agreement, the party to the lease contract not making the transfer, unless that party waives the default or otherwise agrees, has the rights and remedies described in Subsection (2) of Section 55-2A-501 NMSA 1978; and

(b) if Paragraph (a) of this subsection is not applicable and if a transfer is made that (i) is prohibited under a lease agreement, or (ii) materially impairs the prospect of obtaining return performance by, materially changes the duty of or materially increases the burden or risk imposed on the other party to the lease contract, unless the party not making the transfer agrees at any time to the transfer in the lease contract or otherwise, then, except as limited by contract, (i) the transferor is liable to the party not making the transfer for damages caused by the transfer to the extent that the damages could not reasonably be prevented by the party not making the transfer, and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the lease contract or an injunction against the transfer.

(5) A transfer of "the lease" or of "all my rights under the lease", or a transfer in similar general terms, is a transfer of rights, and, unless the language or the circumstances, as in a transfer for security, indicate the contrary, the transfer is a delegation of duties by the transferor to the transferee. Acceptance by the transferee constitutes a promise by the transferee to perform those duties. The promise is enforceable by either the transferor or the other party to the lease contract.

(6) Unless otherwise agreed by the lessor and the lessee, a delegation of performance does not relieve the transferor as against the other party of any duty to perform or of any liability for default.

(7) In a consumer lease, to prohibit the transfer of an interest of a party under the lease contract or to make a transfer an event of default, the language must be specific, by a writing and conspicuous.

History: 1978 Comp., 55-2A-303, enacted by Laws 1992, ch. 114, 40; 2001, ch. 139, 134.



Section 55-2A-304 - Subsequent lease of goods by lessor.

55-2A-304. Subsequent lease of goods by lessor.

(1) Subject to Section 55-2A-303 NMSA 1978, a subsequent lessee from a lessor of goods under an existing lease contract obtains, to the extent of the leasehold interest transferred, the leasehold interest in the goods that the lessor had or had power to transfer, and except as provided in Subsection (2) and Section 55-2A-527(4) NMSA 1978, takes subject to the existing lease contract. A lessor with voidable title has power to transfer a good leasehold interest to a good faith subsequent lessee for value, but only to the extent set forth in the preceding sentence. If goods have been delivered under a transaction of purchase, the lessor has that power even though:

(a) the lessor's transferor was deceived as to the identity of the lessor;

(b) the delivery was in exchange for a check which is later dishonored;

(c) it was agreed that the transaction was to be a "cash sale"; or

(d) the delivery was procured through fraud punishable as larcenous under the criminal law.

(2) A subsequent lessee in the ordinary course of business from a lessor who is a merchant dealing in goods of that kind to whom the goods were entrusted by the existing lessee of that lessor before the interest of the subsequent lessee became enforceable against that lessor obtains to the extent of the leasehold interest transferred, all of that lessor's and the existing lessee's rights to the goods, and takes free of the existing lease contract.

(3) A subsequent lessee from the lessor of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this state or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.

History: 1978 Comp., 55-2A-304, enacted by Laws 1992, ch. 114, 41.



Section 55-2A-305 - Sale or sublease of goods by lessee.

55-2A-305. Sale or sublease of goods by lessee.

(1) Subject to the provisions of Section 55-2A-303 NMSA 1978, a buyer or sublessee from the lessee of goods under an existing lease contract obtains, to the extent of the interest transferred, the leasehold interest in the goods that the lessee had or had power to transfer, and except as provided in Subsection (2) and Section 55-2A-511(4) NMSA 1978, takes subject to the existing lease contract. A lessee with a voidable leasehold interest has power to transfer a good leasehold interest to a good faith buyer for value or a good faith sublessee for value, but only to the extent set forth in the preceding sentence. When goods have been delivered under a transaction of lease the lessee has that power even though:

(a) the lessor was deceived as to the identity of the lessee;

(b) the delivery was in exchange for a check which is later dishonored; or

(c) the delivery was procured through fraud punishable as larcenous under the criminal law.

(2) A buyer in the ordinary course of business or a sublessee in the ordinary course of business from a lessee who is a merchant dealing in goods of that kind to whom the goods were entrusted by the lessor obtains, to the extent of the interest transferred, all of the lessor's and lessee's rights to the goods, and takes free of the existing lease contract.

(3) A buyer or sublessee from the lessee of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this state or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.

History: 1978 Comp., 55-2A-305, enacted by Laws 1992, ch. 114, 42.



Section 55-2A-306 - Priority of certain liens arising by operation of law.

55-2A-306. Priority of certain liens arising by operation of law.

If a person in the ordinary course of his business furnishes services or materials with respect to goods subject to a lease contract, a lien upon those goods in the possession of that person given by statute or rule of law for those materials or services takes priority over any interest of the lessor or lessee under the lease contract or this article unless the lien is created by statute and the statute provides otherwise or unless the lien is created by rule of law and the rule of law provides otherwise.

History: 1978 Comp., 55-2A-306, enacted by Laws 1992, ch. 114, 43.



Section 55-2A-307 - Priority of liens arising by attachment or levy on, security interests in and other claims to goods.

55-2A-307. Priority of liens arising by attachment or levy on, security interests in and other claims to goods.

(1) Except as otherwise provided in Section 55-2A-306 NMSA 1978, a creditor of a lessee takes subject to the lease contract.

(2) Except as otherwise provided in Subsection (3) of this section and in Sections 55-2A-306 and 55-2A-308 NMSA 1978, a creditor of a lessor takes subject to the lease contract unless the creditor holds a lien that attached to the goods before the lease contract became enforceable.

(3) Except as otherwise provided in Sections 55-9-317, 55-9-321 and 55-9-323 NMSA 1978, a lessee takes a leasehold interest subject to a security interest held by a creditor of the lessor.

History: 1978 Comp., 55-2A-307, enacted by Laws 1992, ch. 114, 44; 2001, ch. 139, 135.



Section 55-2A-308 - Special rights of creditors.

55-2A-308. Special rights of creditors.

(1) A creditor of a lessor in possession of goods subject to a lease contract may treat the lease contract as void if as against the creditor retention of possession by the lessor is fraudulent under any statute or rule of law, but retention of possession in good faith and current course of trade by the lessor for a commercially reasonable time after the lease contract becomes enforceable is not fraudulent.

(2) Nothing in this article impairs the rights of creditors of a lessor if the lease contract (a) becomes enforceable, not in current course of trade but in satisfaction of or as security for a preexisting claim for money, security or the like, and (b) is made under circumstances which under any statute or rule of law apart from this article would constitute the transaction a fraudulent transfer or voidable preference.

(3) A creditor of a seller may treat a sale or an identification of goods to a contract for sale as void if as against the creditor retention of possession by the seller is fraudulent under any statute or rule of law, but retention of possession of the goods pursuant to a lease contract entered into by the seller as lessee and the buyer as lessor in connection with the sale or identification of the goods is not fraudulent if the buyer bought for value and in good faith.

History: 1978 Comp., 55-2A-308, enacted by Laws 1992, ch. 114, 45.



Section 55-2A-309 - Lessor's and lessee's rights when goods become fixtures.

55-2A-309. Lessor's and lessee's rights when goods become fixtures.

(1) In this section:

(a) goods are "fixtures" when they become so related to particular real estate that an interest in them arises under real estate law;

(b) a "fixture filing" is the filing, in the office where a record of a mortgage on the real estate would be filed or recorded, of a financing statement covering goods that are or are to become fixtures and conforming to the requirements of Subsections (a) and (b) of Section 55-9-502 NMSA 1978;

(c) a lease is a "purchase money lease" unless the lessee has possession or use of the goods or the right to possession or use of the goods before the lease agreement is enforceable;

(d) a mortgage is a "construction mortgage" to the extent it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if the recorded writing so indicates; and

(e) "encumbrance" includes real estate mortgages and other liens on real estate and all other rights in real estate that are not ownership interests.

(2) Under this article a lease may be of goods that are fixtures or may continue in goods that become fixtures, but no lease exists under this article of ordinary building materials incorporated into an improvement on land.

(3) This article does not prevent creation of a lease of fixtures pursuant to real estate law.

(4) The perfected interest of a lessor of fixtures has priority over a conflicting interest of an encumbrancer or owner of the real estate if:

(a) the lease is a purchase money lease, the conflicting interest of the encumbrancer or owner arises before the goods become fixtures, the interest of the lessor is perfected by a fixture filing before the goods become fixtures or within ten days thereafter and the lessee has an interest of record in the real estate or is in possession of the real estate; or

(b) the interest of the lessor is perfected by a fixture filing before the interest of the encumbrancer or owner is of record, the lessor's interest has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner, and the lessee has an interest of record in the real estate or is in possession of the real estate.

(5) The interest of a lessor of fixtures, whether or not perfected, has priority over the conflicting interest of an encumbrancer or owner of the real estate if:

(a) the fixtures are readily removable factory or office machines, readily removable equipment that is not primarily used or leased for use in the operation of the real estate or readily removable replacements of domestic appliances that are goods subject to a consumer lease, and before the goods become fixtures the lease contract is enforceable; or

(b) the conflicting interest is a lien on the real estate obtained by legal or equitable proceedings after the lease contract is enforceable; or

(c) the encumbrancer or owner has consented in writing to the lease or has disclaimed an interest in the goods as fixtures; or

(d) the lessee has a right to remove the goods as against the encumbrancer or owner. If the lessee's right to remove terminates, the priority of the interest of the lessor continues for a reasonable time.

(6) Notwithstanding Paragraph (a) of Subsection (4) of this section but otherwise subject to Subsections (4) and (5) of this section, the interest of a lessor of fixtures, including the lessor's residual interest, is subordinate to the conflicting interest of an encumbrancer of the real estate under a construction mortgage recorded before the goods become fixtures if the goods become fixtures before the completion of the construction. To the extent given to refinance a construction mortgage, the conflicting interest of an encumbrancer of the real estate under a mortgage has this priority to the same extent as the encumbrancer of the real estate under the construction mortgage.

(7) In cases not within the preceding subsections, priority between the interest of a lessor of fixtures, including the lessor's residual interest, and the conflicting interest of an encumbrancer or owner of the real estate who is not the lessee is determined by the priority rules governing conflicting interests in real estate.

(8) If the interest of a lessor of fixtures, including the lessor's residual interest, has priority over all conflicting interests of all owners and encumbrancers of the real estate, the lessor or the lessee may (i) on default, expiration, termination or cancellation of the lease agreement but subject to the lease agreement and this article, or (ii) if necessary to enforce other rights and remedies of the lessor or lessee under this article, remove the goods from the real estate, free and clear of all conflicting interests of all owners and encumbrancers of the real estate, but the lessor or lessee must reimburse any encumbrancer or owner of the real estate who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury, but not for any diminution in value of the real estate caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

(9) Even though the lease agreement does not create a security interest, the interest of a lessor of fixtures, including the lessor's residual interest, is perfected by filing a financing statement as a fixture filing for leased goods that are or are to become fixtures in accordance with the relevant provisions of Chapter 55, Article 9 NMSA 1978.

History: 1978 Comp., 55-2A-309, enacted by Laws 1992, ch. 114, 46; 2001, ch. 139, 136.



Section 55-2A-310 - Lessor's and lessee's rights when goods become accessions.

55-2A-310. Lessor's and lessee's rights when goods become accessions.

(1) Goods are "accessions" when they are installed in or affixed to other goods.

(2) The interest of a lessor or a lessee under a lease contract entered into before the goods became accessions is superior to all interests in the whole except as stated in Subsection (4).

(3) The interest of a lessor or a lessee under a lease contract entered into at the time or after the goods became accessions is superior to all subsequently acquired interests in the whole except as stated in Subsection (4) but is subordinate to interests in the whole existing at the time the lease contract was made unless the holders of such interests in the whole have in writing consented to the lease or disclaimed an interest in the goods as part of the whole.

(4) The interest of a lessor or a lessee under a lease contract described in Subsection (2) or (3) is subordinate to the interest of:

(a) a buyer in the ordinary course of business or a lessee in the ordinary course of business of any interest in the whole acquired after the goods became accessions; or

(b) a creditor with a security interest in the whole perfected before the lease contract was made to the extent that the creditor makes subsequent advances without knowledge of the lease contract.

(5) When under Subsections (2) or (3) and (4) a lessor or a lessee of accessions holds an interest that is superior to all interests in the whole, the lessor or the lessee may (a) on default, expiration, termination or cancellation of the lease contract by the other party but subject to the provisions of the lease contract and this article, or (b) if necessary to enforce his other rights and remedies under this article remove the goods from the whole, free and clear of all interests in the whole, but he must reimburse any holder of an interest in the whole who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury but not for any diminution in value of the whole caused by the absence of the goods removed or by any necessity for replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

History: 1978 Comp., 55-2A-310, enacted by Laws 1992, ch. 114, 47.



Section 55-2A-311 - Priority subject to subordination.

55-2A-311. Priority subject to subordination.

Nothing in this article prevents subordination by agreement by any person entitled to priority.

History: 1978 Comp., 55-2A-311, enacted by Laws 1992, ch. 114, 48.






Part 4 - PERFORMANCE OF LEASE CONTRACT: REPUDIATED, SUBSTITUTED AND EXCUSED

Section 55-2A-401 - Insecurity; adequate assurance of performance.

55-2A-401. Insecurity; adequate assurance of performance.

(1) A lease contract imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired.

(2) If reasonable grounds for insecurity arise with respect to the performance of either party, the insecure party may demand in writing adequate assurance of due performance. Until the insecure party receives that assurance, if commercially reasonable the insecure party may suspend any performance for which he has not already received the agreed return.

(3) A repudiation of the lease contract occurs if assurance of due performance adequate under the circumstances of the particular case is not provided to the insecure party within a reasonable time, not to exceed thirty days after receipt of a demand by the other party.

(4) Between merchants, the reasonableness of grounds for insecurity and the adequacy of any assurance offered must be determined according to commercial standards.

(5) Acceptance of any nonconforming delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

History: 1978 Comp., 55-2A-401, enacted by Laws 1992, ch. 114, 49.



Section 55-2A-402 - Anticipatory repudiation.

55-2A-402. Anticipatory repudiation.

If either party repudiates a lease contract with respect to a performance not yet due under the lease contract, the loss of which performance will substantially impair the value of the lease contract to the other, the aggrieved party may:

(a) for a commercially reasonable time, await retraction of repudiation and performance by the repudiating party;

(b) make demand pursuant to Section 55-2A-401 NMSA 1978 and await assurance of future performance adequate under the circumstances of the particular case; or

(c) resort to any right or remedy upon default under the lease contract or this article, even though the aggrieved party has notified the repudiating party that the aggrieved party would await the repudiating party's performance and assurance and has urged retraction. In addition, whether or not the aggrieved party is pursuing one of the foregoing remedies, the aggrieved party may suspend performance or, if the aggrieved party is the lessor, proceed in accordance with the provisions of this article on the lessor's right to identify goods to the lease contract notwithstanding default or to salvage unfinished goods (Section 55-2A-524 NMSA 1978).

History: 1978 Comp., 55-2A-402, enacted by Laws 1992, ch. 114, 50.



Section 55-2A-403 - Retraction of anticipatory repudiation.

55-2A-403. Retraction of anticipatory repudiation.

(1) Until the repudiating party's next performance is due, the repudiating party can retract the repudiation unless, since the repudiation, the aggrieved party has cancelled the lease contract or materially changed the aggrieved party's position or otherwise indicated that the aggrieved party considers the repudiation final.

(2) Retraction may be by any method that clearly indicates to the aggrieved party that the repudiating party intends to perform under the lease contract and includes any assurance demanded under Section 55-2A-401 NMSA 1978.

(3) Retraction reinstates a repudiating party's rights under a lease contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

History: 1978 Comp., 55-2A-403, enacted by Laws 1992, ch. 114, 51.



Section 55-2A-404 - Substituted performance.

55-2A-404. Substituted performance.

(1) If without fault of the lessee, the lessor and the supplier, the agreed berthing, loading or unloading facilities fail or the agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable, but a commercially reasonable substitute is available, the substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation:

(a) the lessor may withhold or stop delivery or cause the supplier to withhold or stop delivery unless the lessee provides a means or manner of payment that is commercially a substantial equivalent; and

(b) if delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the lessee's obligation unless the regulation is discriminatory, oppressive or predatory.

History: 1978 Comp., 55-2A-404, enacted by Laws 1992, ch. 114, 52.



Section 55-2A-405 - Excused performance.

55-2A-405. Excused performance.

Subject to Section 55-2A-404 NMSA 1978 on substituted performance, the following rules apply:

(a) delay in delivery or nondelivery in whole or in part by a lessor or a supplier who complies with Subsections (b) and (c) is not a default under the lease contract if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the lease contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order, whether or not the regulation or order later proves to be invalid;

(b) if the causes mentioned in Subsection (a) affect only part of the lessor's or the supplier's capacity to perform, he shall allocate production and deliveries among his customers but at his option may include regular customers not then under contract for sale or lease as well as his own requirements for further manufacture; he may so allocate in any manner that is fair and reasonable; and

(c) the lessor seasonably shall notify the lessee and in the case of a finance lease the supplier seasonably shall notify the lessor and the lessee, if known, that there will be delay or nondelivery and, if allocation is required under Subsection (b), of the estimated quota thus made available for the lessee.

History: 1978 Comp., 55-2A-405, enacted by Laws 1992, ch. 114, 53.



Section 55-2A-406 - Procedure on excused performance.

55-2A-406. Procedure on excused performance.

(1) If the lessee receives notification of a material or indefinite delay or an allocation justified under Section 55-2A-405 NMSA 1978, the lessee may by written notification to the lessor as to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 55-2A-510 NMSA 1978):

(a) terminate the lease contract (Section 55-2A-505(2) NMSA 1978); or

(b) except in a finance lease that is not a consumer lease, modify the lease contract by accepting the available quota in substitution, with due allowance from the rent payable for the balance of the lease term for the deficiency but without further right against the lessor.

(2) If, after receipt of a notification from the lessor under Section 55-2A-405 NMSA 1978, the lessee fails so to modify the lease agreement within a reasonable time not exceeding thirty days, the lease contract lapses with respect to any deliveries affected.

History: 1978 Comp., 55-2A-406, enacted by Laws 1992, ch. 114, 54.



Section 55-2A-407 - Irrevocable promises; finance leases.

55-2A-407. Irrevocable promises; finance leases.

(1) In the case of a finance lease that is not a consumer lease the lessee's promises under the lease contract become irrevocable and independent upon the lessee's acceptance of the goods.

(2) A promise that has become irrevocable and independent under Subsection (1):

(a) is effective and enforceable between the parties, and by or against third parties including assignees of the parties; and

(b) is not subject to cancellation, termination, modification, repudiation, excuse or substitution without the consent of the party to whom the promise runs.

(3) This section does not affect the validity under any other law of a covenant in any lease contract making the lessee's promises irrevocable and independent upon the lessee's acceptance of the goods.

History: 1978 Comp., 55-2A-407, enacted by Laws 1992, ch. 114, 55.






Part 5 - DEFAULT

Section 55-2A-501 - Default; procedure.

55-2A-501. Default; procedure.

(1) Whether the lessor or the lessee is in default under a lease contract is determined by the lease agreement and this article.

(2) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement has rights and remedies as provided in this article and, except as limited by this article, as provided in the lease agreement.

(3) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement may reduce the party's claim to judgment, or otherwise enforce the lease contract by self-help or any available judicial procedure or nonjudicial procedure, including administrative proceeding, arbitration or the like, in accordance with this article.

(4) Except as otherwise provided in Subsection (a) of Section 55-1-305 NMSA 1978 or this article or the lease agreement, the rights and remedies referred to in Subsections (2) and (3) of this section are cumulative.

(5) If the lease agreement covers both real property and goods, the party seeking enforcement may proceed under this part as to the goods, or under other applicable law as to both the real property and the goods in accordance with that party's rights and remedies in respect of the real property, in which case this part does not apply.

History: 1978 Comp., 55-2A-501, enacted by Laws 1992, ch. 114, 56; 2005, ch. 144, 38.



Section 55-2A-502 - Notice after default.

55-2A-502. Notice after default.

Except as otherwise provided in this article or the lease agreement, the lessor or lessee in default under the lease contract is not entitled to notice of default or notice of enforcement from the other party to the lease agreement.

History: 1978 Comp., 55-2A-502, enacted by Laws 1992, ch. 114, 57.



Section 55-2A-503 - Modification or impairment of rights and remedies.

55-2A-503. Modification or impairment of rights and remedies.

(1) Except as otherwise provided in this article, the lease agreement may include rights and remedies for default in addition to or in substitution for those provided in this article and may limit or alter the measure of damages recoverable under this article.

(2) Resort to a remedy provided under this article or in the lease agreement is optional unless the remedy is expressly agreed to be exclusive. If circumstances cause an exclusive or limited remedy to fail of its essential purpose, or provision for an exclusive remedy is unconscionable, remedy may be had as provided in this article.

(3) Consequential damages may be liquidated under Section 55-2A-504 NMSA 1978, or may otherwise be limited, altered or excluded unless the limitation, alteration or exclusion is unconscionable. Limitation, alteration or exclusion of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation, alteration or exclusion of damages where the loss is commercial is not prima facie unconscionable.

(4) Rights and remedies on default by the lessor or the lessee with respect to any obligation or promise collateral or ancillary to the lease contract are not impaired by this article.

History: 1978 Comp., 55-2A-503, enacted by Laws 1992, ch. 114, 58.



Section 55-2A-504 - Liquidation of damages.

55-2A-504. Liquidation of damages.

(1) Damages payable by either party for default, or any other act or omission, including indemnity for loss or diminution of anticipated tax benefits or loss or damage to lessor's residual interest, may be liquidated in the lease agreement but only at an amount or by a formula that is reasonable in light of the then anticipated harm caused by the default or other act or omission.

(2) If the lease agreement provides for liquidation of damages, and such provision does not comply with Subsection (1), or such provision is an exclusive or limited remedy that circumstances cause to fail of its essential purpose, remedy may be had as provided in this article.

(3) If the lessor justifiably withholds or stops delivery of goods because of the lessee's default or insolvency (Section 55-2A-525 or 55-2A-526 NMSA 1978), the lessee is entitled to restitution of any amount by which the sum of his payments exceeds:

(a) the amount to which the lessor is entitled by virtue of terms liquidating the lessor's damages in accordance with Subsection (1); or

(b) in the absence of those terms, twenty percent of the then present value of the total rent the lessee was obligated to pay for the balance of the lease term, or, in the case of a consumer lease, the lesser of such amount or five hundred dollars ($500).

(4) A lessee's right to restitution under Subsection (3) is subject to offset to the extent the lessor establishes:

(a) a right to recover damages under the provisions of this article other than Subsection (1); and

(b) the amount or value of any benefits received by the lessee directly or indirectly by reason of the lease contract.

History: 1978 Comp., 55-2A-504, enacted by Laws 1992, ch. 114, 59.



Section 55-2A-505 - Cancellation and termination and effect of cancellation, termination, rescission or fraud on rights and remedies.

55-2A-505. Cancellation and termination and effect of cancellation, termination, rescission or fraud on rights and remedies.

(1) On cancellation of the lease contract, all obligations that are still executory on both sides are discharged, but any right based on prior default or performance survives, and the cancelling party also retains any remedy for default of the whole lease contract or any unperformed balance.

(2) On termination of the lease contract, all obligations that are still executory on both sides are discharged but any right based on prior default or performance survives.

(3) Unless the contrary intention clearly appears, expressions of "cancellation", "recission [rescission]" or the like of the lease contract may not be construed as a renunciation or discharge of any claim in damages for an antecedent default.

(4) Rights and remedies for material misrepresentation or fraud include all rights and remedies available under this article for default.

(5) Neither rescission nor a claim for rescission of the lease contract nor rejection or return of the goods may bar or be deemed inconsistent with a claim for damages or other right or remedy.

History: 1978 Comp., 55-2A-505, enacted by Laws 1992, ch. 114, 60.



Section 55-2A-506 - Statute of limitations.

55-2A-506. Statute of limitations.

(1) An action for default under a lease contract, including breach of warranty or indemnity, must be commenced within four years after the cause of action accrued. By the original lease contract the parties may reduce the period of limitation to not less than one year.

(2) A cause of action for default accrues when the act or omission on which the default or breach of warranty is based is or should have been discovered by the aggrieved party, or when the default occurs, whichever is later. A cause of action for indemnity accrues when the act or omission on which the claim for indemnity is based is or should have been discovered by the indemnified party, whichever is later.

(3) If an action commenced within the time limited by Subsection (1) is so terminated as to leave available a remedy by another action for the same default or breach of warranty or indemnity, the other action may be commenced after the expiration of the time limited and within six months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action that have accrued before this article becomes effective.

History: 1978 Comp., 55-2A-506, enacted by Laws 1992, ch. 114, 61.



Section 55-2A-507 - Proof of market rent; time and place.

55-2A-507. Proof of market rent; time and place.

(1) Damages based on market rent (Section 55-2A-519 or 55-2A-528 NMSA 1978) are determined according to the rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times specified in Sections 55-2A-519 and 55-2A-528 NMSA 1978.

(2) If evidence of rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times or places described in this article is not readily available, the rent prevailing within any reasonable time before or after the time described or at any other place or for a different lease term which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the difference, including the cost of transporting the goods to or from the other place.

(3) Evidence of a relevant rent prevailing at a time or place or for a lease term other than the one described in this article offered by one party is not admissible unless and until he has given the other party notice the court finds sufficient to prevent unfair surprise.

(4) If the prevailing rent or value of any goods regularly leased in any established market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of that market are admissible in evidence. The circumstances of the preparation of the report may be shown to affect its weight but not its admissibility.

History: 1978 Comp., 55-2A-507, enacted by Laws 1992, ch. 114, 62.



Section 55-2A-508 - Lessee's remedies.

55-2A-508. Lessee's remedies.

(1) If a lessor fails to deliver the goods in conformity to the lease contract (Section 55-2A-509 NMSA 1978) or repudiates the lease contract (Section 55-2A-402 NMSA 1978), or a lessee rightfully rejects the goods (Section 55-2A-509 NMSA 1978) or justifiably revokes acceptance of the goods (Section 55-2A-517 NMSA 1978), then with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 55-2A-510 NMSA 1978), the lessor is in default under the lease contract and the lessee may:

(a) cancel the lease contract (Section 55-2A-505(1) NMSA 1978);

(b) recover so much of the rent and security as has been paid and is just under the circumstances;

(c) cover and recover damages as to all goods affected whether or not they have been identified to the lease contract (Sections 55-2A-518 and 55-2A-520 NMSA 1978), or recover damages for nondelivery (Sections 55-2A-519 and 55-2A-520 NMSA 1978); or

(d) exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor fails to deliver the goods in conformity to the lease contract or repudiates the lease contract, the lessee may also:

(a) if the goods have been identified, recover them (Section 55-2A-522 NMSA 1978); or

(b) in a proper case, obtain specific performance or replevy the goods (Section 55-2A-521 NMSA 1978).

(3) If a lessor is otherwise in default under a lease contract, the lessee may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease, and in Section 55-2A-519(3) NMSA 1978.

(4) If a lessor has breached a warranty, whether express or implied, the lessee may recover damages (Section 55-2A-519(4) NMSA 1978).

(5) On rightful rejection or justifiable revocation of acceptance, a lessee has a security interest in goods in the lessee's possession or control for any rent and security that has been paid and any expenses reasonably incurred in their inspection, receipt, transportation and care and custody and may hold those goods and dispose of them in good faith and in a commercially reasonable manner, subject to Section 55-2A-527(5) NMSA 1978.

(6) Subject to the provisions of Section 55-2A-407 NMSA 1978, a lessee, on notifying the lessor of the lessee's intention to do so, may deduct all or any part of the damages resulting from any default under the lease contract from any part of the rent still due under the same lease contract.

History: 1978 Comp., 55-2A-508, enacted by Laws 1992, ch. 114, 63.



Section 55-2A-509 - Lessee's rights on improper delivery; rightful rejection.

55-2A-509. Lessee's rights on improper delivery; rightful rejection.

(1) Subject to the provisions of Section 2A-510 on default in installment lease contracts, if the goods or the tender or delivery fail in any respect to conform to the lease contract, the lessee may reject or accept the goods or accept any commercial unit or units and reject the rest of the goods.

(2) Rejection of goods is ineffective unless it is within a reasonable time after tender or delivery of the goods and the lessee seasonably notifies the lessor.

History: 1978 Comp., 55-2A-509, enacted by Laws 1992, ch. 114, 64.



Section 55-2A-510 - Installment lease contracts; rejection and default.

55-2A-510. Installment lease contracts; rejection and default.

(1) Under an installment lease contract a lessee may reject any delivery that is nonconforming if the nonconformity substantially impairs the value of that delivery and cannot be cured or the nonconformity is a defect in the required documents; but if the nonconformity does not fall within Subsection (2) and the lessor or the supplier gives adequate assurance of its cure, the lessee must accept that delivery.

(2) Whenever nonconformity or default with respect to one or more deliveries substantially impairs the value of the installment lease contract as a whole there is a default with respect to the whole. But, the aggrieved party reinstates the installment lease contract as a whole if the aggrieved party accepts a nonconforming delivery without seasonably notifying of cancellation or brings an action with respect only to past deliveries or demands performance as to future deliveries.

History: 1978 Comp., 55-2A-510, enacted by Laws 1992, ch. 114, 65.



Section 55-2A-511 - Merchant lessee's duties as to rightfully rejected goods.

55-2A-511. Merchant lessee's duties as to rightfully rejected goods.

(1) Subject to any security interest of a lessee (Section 55-2A-508(5) NMSA 1978), if a lessor or a supplier has no agent or place of business at the market of rejection, a merchant lessee, after rejection of goods in his possession or control, shall follow any reasonable instructions received from the lessor or the supplier with respect to the goods. In the absence of those instructions a merchant lessee shall make reasonable efforts to sell, lease or otherwise dispose of the goods for the lessor's account if they threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) If a merchant lessee (Subsection (1)) or any other lessee (Section 55-2A-512 NMSA 1978) disposes of goods, he is entitled to reimbursement either from the lessor or the supplier or out of the proceeds for reasonable expenses of caring for and disposing of the goods and, if the expenses include no disposition commission, to such commission as is usual in the trade, or if there is none, to a reasonable sum not exceeding ten percent of the gross proceeds.

(3) In complying with this section or Section 55-2A-512 NMSA 1978, the lessee is held only to good faith. Good faith conduct hereunder is neither acceptance or conversion nor the basis of an action for damages.

(4) A purchaser who purchases in good faith from a lessee pursuant to this section or Section 55-2A-512 NMSA 1978 takes the goods free of any rights of the lessor and the supplier even though the lessee fails to comply with one or more of the requirements of this article.

History: 1978 Comp., 55-2A-511, enacted by Laws 1992, ch. 114, 66.



Section 55-2A-512 - Lessee's duties as to rightfully rejected goods.

55-2A-512. Lessee's duties as to rightfully rejected goods.

(1) Except as otherwise provided with respect to goods that threaten to decline in value speedily (Section 55-2A-511 NMSA 1978) and subject to any security interest of a lessee (Section 55-2A-508(5) NMSA 1978):

(a) the lessee, after rejection of goods in the lessee's possession, shall hold them with reasonable care at the lessor's or supplier's disposition for a reasonable time after the lessee's seasonable notification of rejection;

(b) if the lessor or the supplier gives no instructions within a reasonable time after notification of rejection, the lessee may store the rejected goods for the lessor's or the supplier's account or ship them to the lessor or the supplier or dispose of them for the lessor's or the supplier's account with reimbursement in the manner provided in Section 55-2A-511 NMSA 1978; but

(c) the lessee has no further obligations with regard to goods rightfully rejected.

(2) Action by the lessee pursuant to Subsection (1) is not acceptance or conversion.

History: 1978 Comp., 55-2A-512, enacted by Laws 1992, ch. 114, 67.



Section 55-2A-513 - Cure by lessor of improper tender or delivery; replacement.

55-2A-513. Cure by lessor of improper tender or delivery; replacement.

(1) If any tender or delivery by the lessor or the supplier is rejected because nonconforming and the time for performance has not yet expired, the lessor or the supplier may seasonably notify the lessee of the lessor's or the supplier's intention to cure and may then make a conforming delivery within the time provided in the lease contract.

(2) If the lessee rejects a nonconforming tender that the lessor or the supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or the supplier may have a further reasonable time to substitute a conforming tender if he seasonably notifies the lessee.

History: 1978 Comp., 55-2A-513, enacted by Laws 1992, ch. 114, 68.



Section 55-2A-514 - Waiver of lessee's objections.

55-2A-514. Waiver of lessee's objections.

(1) In rejecting goods, a lessee's failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect to justify rejection or to establish default:

(a) if, stated seasonably, the lessor or the supplier could have cured it (Section 55-2A-513 NMSA 1978); or

(b) between merchants if the lessor or the supplier after rejection has made a request in writing for a full and final written statement of all defects on which the lessee proposes to rely.

(2) A lessee's failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent in the documents.

History: 1978 Comp., 55-2A-514, enacted by Laws 1992, ch. 114, 69; 2005, ch. 144, 39.



Section 55-2A-515 - Acceptance of goods.

55-2A-515. Acceptance of goods.

(1) Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods and:

(a) the lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or

(b) the lessee fails to make an effective rejection of the goods (Section 55-2A-509(2) NMSA 1978).

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.

History: 1978 Comp., 55-2A-515, enacted by Laws 1992, ch. 114, 70.



Section 55-2A-516 - Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable over.

55-2A-516. Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable over.

(1) A lessee must pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.

(2) A lessee's acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it. In any other case, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair any other remedy provided by this article or the lease agreement for nonconformity.

(3) If a tender has been accepted:

(a) within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified;

(b) except in the case of a consumer lease, within a reasonable time after the lessee receives notice of litigation for infringement or the like (Section 55-2A-211 NMSA 1978) the lessee shall notify the lessor or be barred from any remedy over for liability established by the litigation; and

(c) the burden is on the lessee to establish any default.

(4) If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable over the following apply:

(a) The lessee may give the lessor or the supplier, or both, written notice of the litigation. If the notice states that the person notified may come in and defend and that if the person notified does not do so that person will be bound in any action against that person by the lessee by any determination of fact common to the two litigations, then unless the person notified after seasonable receipt of the notice does come in and defend that person is so bound.

(b) The lessor or the supplier may demand in writing that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like (Section 55-2A-211 NMSA 1978) or else be barred from any remedy over. If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then unless the lessee after seasonable receipt of the demand does turn over control the lessee is so barred.

(5) Subsections (3) and (4) apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like (Section 55-2A-211 NMSA 1978).

History: 1978 Comp., 55-2A-516, enacted by Laws 1992, ch. 114, 71.



Section 55-2A-517 - Revocation of acceptance of goods.

55-2A-517. Revocation of acceptance of goods.

(1) A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if the lessee has accepted it:

(a) except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) without discovery of the nonconformity if the lessee's acceptance was reasonably induced either by the lessor's assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

(2) Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.

(3) If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

(4) Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.

(5) A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them.

History: 1978 Comp., 55-2A-517, enacted by Laws 1992, ch. 114, 72.



Section 55-2A-518 - Cover; substitute goods.

55-2A-518. Cover; substitute goods.

(1) After a default by a lessor under the lease contract of the type described in Subsection (1) of Section 55-2A-508 NMSA 1978, or, if agreed, after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 55-2A-504 NMSA 1978) or otherwise determined pursuant to agreement of the parties (Section 55-1-302 NMSA 1978 and Section 55-2A-503 NMSA 1978), if a lessee's cover is by a lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages: (i) the present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term that is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement; and (ii) any incidental or consequential damages, less expenses saved in consequence of the lessor's default.

(3) If a lessee's cover is by lease agreement that for any reason does not qualify for treatment under Subsection (2) of this section, or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and Section 55-2A-519 NMSA 1978 governs.

History: 1978 Comp., 55-2A-518, enacted by Laws 1992, ch. 114, 73; 2005, ch. 144, 40.



Section 55-2A-519 - Lessee's damages for non-delivery, repudiation, default and breach of warranty in regard to accepted goods.

55-2A-519. Lessee's damages for non-delivery, repudiation, default and breach of warranty in regard to accepted goods.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 55-2A-504 NMSA 1978) or otherwise determined pursuant to agreement of the parties (Sections 55-1-302 and 55-2A-503 NMSA 1978), if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under Subsection (2) of Section 55-2A-518 NMSA 1978, or is by purchase or otherwise, the measure of damages for non-delivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(2) Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(3) Except as otherwise agreed, if the lessee has accepted goods and given notification (Subsection (3) of Section 55-2A-516 NMSA 1978), the measure of damages for nonconforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(4) Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default or breach of warranty.

History: 1978 Comp., 55-2A-519, enacted by Laws 1992, ch. 114, 74; 2005, ch. 144, 41.



Section 55-2A-520 - Lessee's incidental and consequential damages.

55-2A-520. Lessee's incidental and consequential damages.

(1) Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses or commissions in connection with effecting cover, and any other reasonable expense incident to the default.

(2) Consequential damages resulting from a lessor's default include:

(a) any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) injury to person or property proximately resulting from any breach of warranty.

History: 1978 Comp., 55-2A-520, enacted by Laws 1992, ch. 114, 75.



Section 55-2A-521 - Lessee's right to specific performance or replevin.

55-2A-521. Lessee's right to specific performance or replevin.

(1) Specific performance may be decreed if the goods are unique or in other proper circumstances.

(2) A decree for specific performance may include any terms and conditions as to payment of the rent, damages or other relief that the court deems just.

(3) A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.

History: 1978 Comp., 55-2A-521, enacted by Laws 1992, ch. 114, 76.



Section 55-2A-522 - Lessee's right to goods on lessor's insolvency.

55-2A-522. Lessee's right to goods on lessor's insolvency.

(1) Subject to Subsection (2) and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (Section 55-2A-217 NMSA 1978) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within ten days after receipt of the first installment of rent and security.

(2) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.

History: 1978 Comp., 55-2A-522, enacted by Laws 1992, ch. 114, 77.



Section 55-2A-523 - Lessor's remedies.

55-2A-523. Lessor's remedies.

(1) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 55-2A-510 NMSA 1978), the lessee is in default under the lease contract and the lessor may:

(a) cancel the lease contract (Section 55-2A-505(1) NMSA 1978);

(b) proceed respecting goods not identified to the lease contract (Section 55-2A-524 NMSA 1978);

(c) withhold delivery of the goods and take possession of goods previously delivered (Section 55-2A-525 NMSA 1978);

(d) stop delivery of the goods by any bailee (Section 55-2A-526 NMSA 1978);

(e) dispose of the goods and recover damages (Section 55-2A-527 NMSA 1978), or retain the goods and recover damages (Section 55-2A-528 NMSA 1978), or in a proper case recover rent (Section 55-2A-529 NMSA 1978); or

(f) exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under Subsection (1), the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

(3) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

(a) if the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in Subsection (1) or (2); or

(b) if the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in Subsection (2).

History: 1978 Comp., 55-2A-523, enacted by Laws 1992, ch. 114, 78.



Section 55-2A-524 - Lessor's right to identify goods to lease contract.

55-2A-524. Lessor's right to identify goods to lease contract.

(1) After default by the lessee under the lease contract of the type described in Section 55-2A-523(1) NMSA 1978 or 55-2A-523(3)(a) NMSA 1978 or, if agreed, after other default by the lessee, the lessor may:

(a) identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

(b) dispose of goods (Section 55-2A-527(1) NMSA 1978) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.

History: 1978 Comp., 55-2A-524, enacted by Laws 1992, ch. 114, 79.



Section 55-2A-525 - Lessor's right to possession of goods.

55-2A-525. Lessor's right to possession of goods.

(1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(2) After a default by the lessee under the lease contract of the type described in Section 55-2A-523(1) NMSA 1978 or 55-2A-523(3)(a) NMSA 1978, or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (Section 55-2A-527 NMSA 1978).

(3) The lessor may proceed under Subsection (2) without judicial process if it can be done without breach of the peace or the lessor may proceed by action.

History: 1978 Comp., 55-2A-525, enacted by Laws 1992, ch. 114, 80.



Section 55-2A-526 - Lessor's stoppage of delivery in transit or otherwise.

55-2A-526. Lessor's stoppage of delivery in transit or otherwise.

(1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(2) In pursuing its remedies under Subsection (1) of this section, the lessor may stop delivery until:

(a) receipt of the goods by the lessee;

(b) acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(c) such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.

(3) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(4) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuing charges or damages.

(5) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

History: 1978 Comp., 55-2A-526, enacted by Laws 1992, ch. 114, 81; 2005, ch. 144, 42.



Section 55-2A-527 - Lessor's rights to dispose of goods.

55-2A-527. Lessor's rights to dispose of goods.

(1) After a default by a lessee under the lease contract of the type described in Subsection (1) or Paragraph (a) of Subsection (3) of Section 55-2A-523 NMSA 1978 or after the lessor refuses to deliver or takes possession of goods (Section 55-2A-525 or 55-2A-526 NMSA 1978), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale or otherwise.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 55-2A-504 NMSA 1978) or otherwise determined pursuant to agreement of the parties (Sections 55-1-302 and 55-2A-503 NMSA 1978), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages: (i) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement; (ii) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement; and (iii) any incidental damages allowed under Section 55-2A-530 NMSA 1978, less expenses saved in consequence of the lessee's default.

(3) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under Subsection (2) of this section, or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and Section 55-2A-528 NMSA 1978 governs.

(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with one or more of the requirements of this article.

(5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (Subsection (5) of Section 55-2A-508 NMSA 1978).

History: 1978 Comp., 55-2A-527, enacted by Laws 1992, ch. 114, 82; 2005, ch. 144, 43.



Section 55-2A-528 - Lessor's damages for nonacceptance, failure to pay, repudiation or other default.

55-2A-528. Lessor's damages for nonacceptance, failure to pay, repudiation or other default.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (NMSA 1978) or otherwise determined pursuant to agreement of the parties (Sections 55-1-302 and 55-2A-503 NMSA 1978), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under Subsection (2) of Section 55-2A-527 NMSA 1978, or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in Subsection (1) or Paragraph (a) of Subsection (3) of Section 55-2A-523 NMSA 1978, or, if agreed, for other default of the lessee: (i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor; (ii) the present value as of the date determined under clause (i) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term; and (iii) any incidental damages allowed under Section 55-2A-530 NMSA 1978, less expenses saved in consequence of the lessee's default.

(2) If the measure of damages provided in Subsection (1) of this section is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under Section 55-2A-530 NMSA 1978, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.

History: 1978 Comp., 55-2A-528, enacted by Laws 1992, ch. 114, 83; 2005, ch. 144, 44.



Section 55-2A-529 - Lessor's action for the rent.

55-2A-529. Lessor's action for the rent.

(1) After default by the lessee under the lease contract of the type described in Section 55-2A-523(1) or 55-2A-523(3)(a) NMSA 1978 or, if agreed, after other default by the lessee, if the lessor complies with Subsection (2) of this section, the lessor may recover from the lessee as damages:

(a) for goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (Section 55-2A-219 NMSA 1978), (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 55-2A-530 NMSA 1978, less expenses saved in consequence of the lessee's default; and

(b) for goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 55-2A-530 NMSA 1978, less expenses saved in consequence of the lessee's default.

(2) Except as provided in Subsection (3) of this section, the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to Subsection (1) of this section. If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by Section 55-2A-527 or 55-2A-528 NMSA 1978, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to Section 55-2A-527 or 55-2A-528 NMSA 1978.

(4) Payment of the judgment for damages obtained pursuant to Subsection (1) of this section entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(5) After default by the lessee under the lease contract of the type described in Section 55-2A-523(1) or Section 55-2A-523(3)(a) NMSA 1978 or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless be awarded damages for non-acceptance under Section 55-2A-527 or 55-2A-528 NMSA 1978.

History: 1978 Comp., 55-2A-529, enacted by Laws 1992, ch. 114, 84; 2015, ch. 54, 1.



Section 55-2A-530 - Lessor's incidental damages.

55-2A-530. Lessor's incidental damages.

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.

History: 1978 Comp., 55-2A-530, enacted by Laws 1992, ch. 114, 85.



Section 55-2A-531 - Standing to sue third parties for injury to goods.

55-2A-531. Standing to sue third parties for injury to goods.

(1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:

(i) has a security interest in the goods;

(ii) has an insurable interest in the goods; or

(iii) bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his suit or settlement, subject to his own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.

History: 1978 Comp., 55-2A-531, enacted by Laws 1992, ch. 114, 86.



Section 55-2A-532 - Lessor's rights to residual interest.

55-2A-532. Lessor's rights to residual interest.

In addition to any other recovery permitted by this article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.

History: 1978 Comp., 55-2A-532, enacted by Laws 1992, ch. 114, 87.









Article 3 - Negotiable Instruments

Part 1 - GENERAL PROVISIONS AND DEFINITIONS

Section 55-3-101 - Short title.

55-3-101. Short title.

This article may be cited as Uniform Commercial Code - Negotiable Instruments.

History: 1978 Comp., 55-3-101, enacted by Laws 1992, ch. 114, 88.



Section 55-3-102 - Subject matter.

55-3-102. Subject matter.

(a) This article applies to negotiable instruments. It does not apply to money, to payment orders governed by Article 4A, or to securities governed by Article 8.

(b) If there is conflict between this article and Article 4 or 9, Articles 4 and 9 govern.

(c) Regulations of the board of governors of the federal reserve system and operating circulars of the federal reserve banks supersede any inconsistent provision of this article to the extent of the inconsistency.

History: 1978 Comp., 55-3-102, enacted by Laws 1992, ch. 114, 89.



Section 55-3-103 - Definitions.

55-3-103. Definitions.

(a) In this article:

(1) "acceptor" means a drawee who has accepted a draft;

(2) "consumer account" means an account established by an individual primarily for personal, family or household purposes;

(3) "consumer transaction" means a transaction in which an individual incurs an obligation primarily for personal, family or household purposes;

(4) "drawee" means a person ordered in a draft to make payment;

(5) "drawer" means a person who signs or is identified in a draft as a person ordering payment;

(6) [Reserved];

(7) "maker" means a person who signs or is identified in a note as a person undertaking to pay;

(8) "order" means a written instruction to pay money signed by the person giving the instruction. The instruction may be addressed to any person, including the person giving the instruction, or to one or more persons jointly or in the alternative but not in succession. An authorization to pay is not an order unless the person authorized to pay is also instructed to pay;

(9) "ordinary care" in the case of a person engaged in business means observance of reasonable commercial standards, prevailing in the area in which the person is located, with respect to the business in which the person is engaged. In the case of a bank that takes an instrument for processing for collection or payment by automated means, reasonable commercial standards do not require the bank to examine the instrument if the failure to examine does not violate the bank's prescribed procedures and the bank's procedures do not vary unreasonably from general banking usage not disapproved by this article or Chapter 55, Article 4 NMSA 1978;

(10) "party" means a party to an instrument;

(11) "principal obligor" with respect to an instrument means the accommodated party or any other party to the instrument against whom a secondary obligor has recourse pursuant to this article;

(12) "promise" means a written undertaking to pay money signed by the person undertaking to pay. An acknowledgment of an obligation by the obligor is not a promise unless the obligor also undertakes to pay the obligation;

(13) "prove" with respect to a fact means to meet the burden of establishing the fact (Paragraph (8) of Subsection (b) of Section 55-1-201 NMSA 1978);

(14) [Reserved];

(15) "remitter" means a person who purchases an instrument from its issuer if the instrument is payable to an identified person other than the purchaser;

(16) [Reserved]; and

(17) "secondary obligor" with respect to an instrument means: (i) an indorser or an accommodation party; (ii) a drawer having the obligation described in Subsection (d) of Section 55-3-414 NMSA 1978; or (iii) any other party to the instrument that has recourse against another party to the instrument pursuant to Subsection (b) of Section 55-3-116 NMSA 1978.

(b) Other definitions applying to this article and the sections in which they appear are:

"acceptance"

Section 55-3-409 NMSA 1978;

"accommodated party"

Section 55-3-419 NMSA 1978;

"accommodation party"

Section 55-3-419 NMSA 1978;

"alteration"

Section 55-3-407 NMSA 1978;

"anomalous indorsement"

Section 55-3-205 NMSA 1978;

"blank indorsement"

Section 55-3-205 NMSA 1978;

"cashier's check"

Section 55-3-104 NMSA 1978;

"certificate of deposit"

Section 55-3-104 NMSA 1978;

"certified check"

Section 55-3-409 NMSA 1978;

"check"

Section 55-3-104 NMSA 1978;

"consideration"

Section 55-3-303 NMSA 1978;

"draft"

Section 55-3-104 NMSA 1978;

"holder in due course"

Section 55-3-302 NMSA 1978;

"incomplete instrument"

Section 55-3-115 NMSA 1978;

"indorsement"

Section 55-3-204 NMSA 1978;

"indorser"

Section 55-3-204 NMSA 1978;

"instrument"

Section 55-3-104 NMSA 1978;

"issue"

Section 55-3-105 NMSA 1978;

"issuer"

Section 55-3-105 NMSA 1978;

"negotiable instrument"

Section 55-3-104 NMSA 1978;

"negotiation"

Section 55-3-201 NMSA 1978;

"note"

Section 55-3-104 NMSA 1978;

"payable at a definite time"

Section 55-3-108 NMSA 1978;

"payable on demand"

Section 55-3-108 NMSA 1978;

"payable to bearer"

Section 55-3-109 NMSA 1978;

"payable to order"

Section 55-3-109 NMSA 1978;

"payment"

Section 55-3-602 NMSA 1978;

"person entitled to enforce"

Section 55-3-301 NMSA 1978;

"presentment"

Section 55-3-501 NMSA 1978;

"reacquisition"

Section 55-3-207 NMSA 1978;

"special indorsement"

Section 55-3-205 NMSA 1978;

"teller's check"

Section 55-3-104 NMSA 1978;

"transfer of instrument"

Section 55-3-203 NMSA 1978;

"traveler's check"

Section 55-3-104 NMSA 1978; and

"value"

Section 55-3-303 NMSA 1978.

(c) The following definitions in other articles apply to this article:

"account"

Section 55-4-104 NMSA 1978;

"banking day"

Section 55-4-104 NMSA 1978;

"clearing house"

Section 55-4-104 NMSA 1978;

"collecting bank"

Section 55-4-105 NMSA 1978;

"depositary bank"

Section 55-4-105 NMSA 1978;

"documentary draft"

Section 55-4-104 NMSA 1978;

"intermediary bank"

Section 55-4-105 NMSA 1978;

"item"

Section 55-4-104 NMSA 1978;

"payor bank"

Section 55-4-105 NMSA 1978; and

"suspends payments"

Section 55-4-104 NMSA 1978.

(d) In addition, Chapter 55, Article 1 NMSA 1978 contains general definitions and principles of construction and interpretation applicable throughout this article.

History: 1978 Comp., 55-3-103, enacted by Laws 1992, ch. 114, 90; 2005, ch. 144, 45; 2009, ch. 234, 2.



Section 55-3-104 - Negotiable instrument.

55-3-104. Negotiable instrument.

(a) Except as provided in Subsections (c) and (d), "negotiable instrument" means an unconditional promise or order to pay a fixed amount of money, with or without interest or other charges described in the promise or order, if it:

(1) is payable to bearer or to order at the time it is issued or first comes into possession of a holder;

(2) is payable on demand or at a definite time; and

(3) does not state any other undertaking or instruction by the person promising or ordering payment to do any act in addition to the payment of money, but the promise or order may contain (i) an undertaking or power to give, maintain, or protect collateral to secure payment, (ii) an authorization or power to the holder to confess judgment or realize on or dispose of collateral, or (iii) a waiver of the benefit of any law intended for the advantage or protection of an obligor.

(b) "Instrument" means a negotiable instrument.

(c) An order that meets all of the requirements of Subsection (a), except Paragraph (1), and otherwise falls within the definition of "check" in Subsection (f) is a negotiable instrument and a check.

(d) A promise or order other than a check is not an instrument if, at the time it is issued or first comes into possession of a holder, it contains a conspicuous statement, however expressed, to the effect that the promise or order is not negotiable or is not an instrument governed by this article.

(e) An instrument is a "note" if it is a promise and is a "draft" if it is an order. If an instrument falls within the definition of both "note" and "draft", a person entitled to enforce the instrument may treat it as either.

(f) "Check" means (i) a draft, other than a documentary draft, payable on demand and drawn on a bank or (ii) a cashier's check or teller's check. An instrument may be a check even though it is described on its face by another term, such as "money order".

(g) "Cashier's check" means a draft with respect to which the drawer and drawee are the same bank or branches of the same bank.

(h) "Teller's check" means a draft drawn by a bank (i) on another bank, or (ii) payable at or through a bank.

(i) "Traveler's check" means an instrument that (i) is payable on demand, (ii) is drawn on or payable at or through a bank, (iii) is designated by the term "traveler's check" or by a substantially similar term, and (iv) requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the instrument.

(j) "Certificate of deposit" means an instrument containing an acknowledgment by a bank that a sum of money has been received by the bank and a promise by the bank to repay the sum of money. A certificate of deposit is a note of the bank.

History: 1978 Comp., 55-3-104, enacted by Laws 1992, ch. 114, 91.



Section 55-3-105 - Issue of instrument.

55-3-105. Issue of instrument.

(a) "Issue" means the first delivery of an instrument by the maker or drawer, whether to a holder or nonholder, for the purpose of giving rights on the instrument to any person.

(b) An unissued instrument, or an unissued incomplete instrument that is completed, is binding on the maker or drawer, but nonissuance is a defense. An instrument that is conditionally issued or is issued for a special purpose is binding on the maker or drawer, but failure of the condition or special purpose to be fulfilled is a defense.

(c) "Issuer" applies to issued and unissued instruments and means a maker or drawer of an instrument.

History: 1978 Comp., 55-3-105, enacted by Laws 1992, ch. 114, 92.



Section 55-3-106 - Unconditional promise or order.

55-3-106. Unconditional promise or order.

(a) Except as provided in this section, for the purposes of Section 55-3-104(a) NMSA 1978, a promise or order is unconditional unless it states: (i) an express condition to payment; (ii) that the promise or order is subject to or governed by another record; or (iii) that rights or obligations with respect to the promise or order are stated in another record. A reference to another record does not of itself make the promise or order conditional.

(b) A promise or order is not made conditional: (i) by a reference to another record for a statement of rights with respect to collateral, prepayment or acceleration; or (ii) because payment is limited to resort to a particular fund or source.

(c) If a promise or order requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the promise or order, the condition does not make the promise or order conditional for the purposes of Section 55-3-104(a) NMSA 1978. If the person whose specimen signature appears on an instrument fails to countersign the instrument, the failure to countersign is a defense to the obligation of the issuer, but the failure does not prevent a transferee of the instrument from becoming a holder of the instrument.

(d) If a promise or order at the time it is issued or first comes into possession of a holder contains a statement, required by applicable statutory or administrative law, to the effect that the rights of a holder or transferee are subject to claims or defenses that the issuer could assert against the original payee, the promise or order is not thereby made conditional for the purposes of Section 55-3-104(a) NMSA 1978; but if the promise or order is an instrument, there cannot be a holder in due course of the instrument.

History: 1978 Comp., 55-3-106, enacted by Laws 1992, ch. 114, 93; 2009, ch. 234, 3.



Section 55-3-107 - Instrument payable in foreign money.

55-3-107. Instrument payable in foreign money.

Unless the instrument otherwise provides, an instrument that states the amount payable in foreign money may be paid in the foreign money or in an equivalent amount in dollars calculated by using the current bank-offered spot rate at the place of payment for the purchase of dollars on the day on which the instrument is paid.

History: 1978 Comp., 55-3-107, enacted by Laws 1992, ch. 114, 94.



Section 55-3-108 - Payable on demand or at definite time.

55-3-108. Payable on demand or at definite time.

(a) A promise or order is "payable on demand" if it (i) states that it is payable on demand or at sight, or otherwise indicates that it is payable at the will of the holder, or (ii) does not state any time of payment.

(b) A promise or order is "payable at a definite time" if it is payable on elapse of a definite period of time after sight or acceptance or at a fixed date or dates or at a time or times readily ascertainable at the time the promise or order is issued, subject to rights of (i) prepayment, (ii) acceleration, (iii) extension at the option of the holder, or (iv) extension to a further definite time at the option of the maker or acceptor or automatically upon or after a specified act or event.

(c) If an instrument, payable at a fixed date, is also payable upon demand made before the fixed date, the instrument is payable on demand until the fixed date and, if demand for payment is not made before that date, becomes payable at a definite time on the fixed date.

History: 1978 Comp., 55-3-108, enacted by Laws 1992, ch. 114, 95.



Section 55-3-109 - Payable to bearer or to order.

55-3-109. Payable to bearer or to order.

(a) A promise or order is payable to bearer if it:

(1) states that it is payable to bearer or to the order of bearer or otherwise indicates that the person in possession of the promise or order is entitled to payment;

(2) does not state a payee; or

(3) states that it is payable to or to the order of cash or otherwise indicates that it is not payable to an identified person.

(b) A promise or order that is not payable to bearer is payable to order if it is payable (i) to the order of an identified person or (ii) to an identified person or order. A promise or order that is payable to order is payable to the identified person.

(c) An instrument payable to bearer may become payable to an identified person if it is specially indorsed pursuant to Section 55-3-205(a) NMSA 1978. An instrument payable to an identified person may become payable to bearer if it is indorsed in blank pursuant to Section 55-3-205(b) NMSA 1978.

History: 1978 Comp., 55-3-109, enacted by Laws 1992, ch. 114, 96.



Section 55-3-110 - Identification of person to whom instrument is payable.

55-3-110. Identification of person to whom instrument is payable.

(a) The person to whom an instrument is initially payable is determined by the intent of the person, whether or not authorized, signing as, or in the name or behalf of, the issuer of the instrument. The instrument is payable to the person intended by the signer even if that person is identified in the instrument by a name or other identification that is not that of the intended person. If more than one person signs in the name or behalf of the issuer of an instrument and all the signers do not intend the same person as payee, the instrument is payable to any person intended by one or more of the signers.

(b) If the signature of the issuer of an instrument is made by automated means, such as a check-writing machine, the payee of the instrument is determined by the intent of the person who supplied the name or identification of the payee, whether or not authorized to do so.

(c) A person to whom an instrument is payable may be identified in any way, including by name, identifying number, office, or account number. For the purpose of determining the holder of an instrument, the following rules apply:

(1) If an instrument is payable to an account and the account is identified only by number, the instrument is payable to the person to whom the account is payable. If an instrument is payable to an account identified by number and by the name of a person, the instrument is payable to the named person, whether or not that person is the owner of the account identified by number;

(2) If an instrument is payable to:

(i) a trust, an estate, or a person described as trustee or representative of a trust or estate, the instrument is payable to the trustee, the representative, or a successor of either, whether or not the beneficiary or estate is also named;

(ii) a person described as agent or similar representative of a named or identified person, the instrument is payable to the represented person, the representative, or a successor of the representative;

(iii) a fund or organization that is not a legal entity, the instrument is payable to a representative of the members of the fund or organization; or

(iv) an office or to a person described as holding an office, the instrument is payable to the named person, the incumbent of the office, or a successor to the incumbent.

(d) If an instrument is payable to two or more persons alternatively, it is payable to any of them and may be negotiated, discharged, or enforced by any or all of them in possession of the instrument. If an instrument is payable to two or more persons not alternatively, it is payable to all of them and may be negotiated, discharged, or enforced only by all of them. If an instrument payable to two or more persons is ambiguous as to whether it is payable to the persons alternatively, the instrument is payable to the persons alternatively.

History: 1978 Comp., 55-3-110, enacted by Laws 1992, ch. 114, 97.



Section 55-3-111 - Place of payment.

55-3-111. Place of payment.

Except as otherwise provided for items in Article 4, an instrument is payable at the place of payment stated in the instrument. If no place of payment is stated, an instrument is payable at the address of the drawee or maker stated in the instrument. If no address is stated, the place of payment is the place of business of the drawee or maker. If a drawee or maker has more than one place of business, the place of payment is any place of business of the drawee or maker chosen by the person entitled to enforce the instrument. If the drawee or maker has no place of business, the place of payment is the residence of the drawee or maker.

History: 1978 Comp., 55-3-111, enacted by Laws 1992, ch. 114, 98.



Section 55-3-112 - Interest.

55-3-112. Interest.

(a) Unless otherwise provided in the instrument, (i) an instrument is not payable with interest, and (ii) interest on an interest-bearing instrument is payable from the date of the instrument.

(b) Interest may be stated in an instrument as a fixed or variable amount of money or it may be expressed as a fixed or variable rate or rates. The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument. If an instrument provides for interest, but the amount of interest payable cannot be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues.

History: 1978 Comp., 55-3-112, enacted by Laws 1992, ch. 114, 99.



Section 55-3-113 - Date of instrument.

55-3-113. Date of instrument.

(a) An instrument may be antedated or postdated. The date stated determines the time of payment if the instrument is payable at a fixed period after date. Except as provided in Subsection (c) of Section 55-4-401 NMSA 1978, an instrument payable on demand is not payable before the date of the instrument.

(b) If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder.

History: 1978 Comp., 55-3-113, enacted by Laws 1992, ch. 114, 100.



Section 55-3-114 - Contradictory terms of instrument.

55-3-114. Contradictory terms of instrument.

If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both, and words prevail over numbers.

History: 1978 Comp., 55-3-114, enacted by Laws 1992, ch. 114, 101.



Section 55-3-115 - Incomplete instrument.

55-3-115. Incomplete instrument.

(a) "Incomplete instrument" means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

(b) Subject to Subsection (c), if an incomplete instrument is an instrument under Section 55-3-104 NMSA 1978, it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under Section 55-3-104 NMSA 1978, but, after completion, the requirements of Section 55-3-104 NMSA 1978 are met, the instrument may be enforced according to its terms as augmented by completion.

(c) If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under Section 55-3-407 NMSA 1978.

(d) The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.

History: 1978 Comp., 55-3-115, enacted by Laws 1992, ch. 114, 102.



Section 55-3-116 - Joint and several liability; contribution.

55-3-116. Joint and several liability; contribution.

(a) Except as otherwise provided in the instrument, two or more persons who have the same liability on an instrument as makers, drawers, acceptors, indorsers who indorse as joint payees or anomalous indorsers are jointly and severally liable in the capacity in which they sign.

(b) Except as provided in Section 55-3-419(e) NMSA 1978 or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.

History: 1978 Comp., 55-3-116, enacted by Laws 1992, ch. 114, 103; 2009, ch. 234, 4.



Section 55-3-117 - Other agreements affecting instrument.

55-3-117. Other agreements affecting instrument.

Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented, or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented, or nullified by an agreement under this section, the agreement is a defense to the obligation.

History: 1978 Comp., 55-3-117, enacted by Laws 1992, ch. 114, 104.



Section 55-3-118 - Statute of limitations.

55-3-118. Statute of limitations.

(a) Except as provided in Subsection (e), an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within six years after the due date or dates stated in the note or, if a due date is accelerated, within six years after the accelerated due date.

(b) Except as provided in Subsection (d) or (e), if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within six years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of ten years.

(c) Except as provided in Subsection (d), an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within three years after dishonor of the draft or ten years after the date of the draft, whichever period expires first.

(d) An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller's check, cashier's check, or traveler's check must be commenced within three years after demand for payment is made to the acceptor or issuer, as the case may be.

(e) An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within six years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the six-year period begins when a demand for payment is in effect and the due date has passed.

(f) An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced (i) within six years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time, or (ii) within six years after the date of the acceptance if the obligation of the acceptor is payable on demand.

(g) Unless governed by other law regarding claims for indemnity or contribution, an action (i) for conversion of an instrument, for money had and received, or like action based on conversion, (ii) for breach of warranty, or (iii) to enforce an obligation, duty, or right arising under this article and not governed by this section must be commenced within three years after the cause of action accrues.

History: 1978 Comp., 55-3-118, enacted by Laws 1992, ch. 114, 105.



Section 55-3-119 - Notice of right to defend action.

55-3-119. Notice of right to defend action.

In an action for breach of an obligation for which a third person is answerable over pursuant to Chapter 55, Article 3 or 4 NMSA 1978, the defendant may give the third person notice of the litigation in a record, and the person notified may then give similar notice to any other person who is answerable over. If the notice states: (i) that the person notified may come in and defend; and (ii) that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the two litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend.

History: 1978 Comp., 55-3-119, enacted by Laws 1992, ch. 114, 106; 2009, ch. 234, 5.






Part 2 - NEGOTIATION, TRANSFER AND INDORSEMENT

Section 55-3-201 - Negotiation.

55-3-201. Negotiation.

(a) "Negotiation" means a transfer of possession, whether voluntary or involuntary, of an instrument by a person other than the issuer to a person who thereby becomes its holder.

(b) Except for negotiation by a remitter, if an instrument is payable to an identified person, negotiation requires transfer of possession of the instrument and its indorsement by the holder. If an instrument is payable to bearer, it may be negotiated by transfer of possession alone.

History: 1978 Comp., 55-3-201, enacted by Laws 1992, ch. 114, 107.



Section 55-3-202 - Negotiation subject to rescission.

55-3-202. Negotiation subject to rescission.

(a) Negotiation is effective even if obtained (i) from an infant, a corporation exceeding its powers, or a person without capacity, (ii) by fraud, duress, or mistake, or (iii) in breach of duty or as part of an illegal transaction.

(b) To the extent permitted by other law, negotiation may be rescinded or may be subject to other remedies, but those remedies may not be asserted against a subsequent holder in due course or a person paying the instrument in good faith and without knowledge of facts that are a basis for rescission or other remedy.

History: 1978 Comp., 55-3-202, enacted by Laws 1992, ch. 114, 108.



Section 55-3-203 - Transfer of instrument; rights acquired by transfer.

55-3-203. Transfer of instrument; rights acquired by transfer.

(a) An instrument is transferred when it is delivered by a person other than its issuer for the purpose of giving to the person receiving delivery the right to enforce the instrument.

(b) Transfer of an instrument, whether or not the transfer is a negotiation, vests in the transferee any right of the transferor to enforce the instrument, including any right as a holder in due course, but the transferee cannot acquire rights of a holder in due course by a transfer, directly or indirectly, from a holder in due course if the transferee engaged in fraud or illegality affecting the instrument.

(c) Unless otherwise agreed, if an instrument is transferred for value and the transferee does not become a holder because of lack of indorsement by the transferor, the transferee has a specifically enforceable right to the unqualified indorsement of the transferor, but negotiation of the instrument does not occur until the indorsement is made.

(d) If a transferor purports to transfer less than the entire instrument, negotiation of the instrument does not occur. The transferee obtains no rights under this article and has only the rights of a partial assignee.

History: 1978 Comp., 55-3-203, enacted by Laws 1992, ch. 114, 109.



Section 55-3-204 - Indorsement.

55-3-204. Indorsement.

(a) "Indorsement" means a signature, other than that of a signer as maker, drawer, or acceptor, that alone or accompanied by other words is made on an instrument for the purpose of (i) negotiating the instrument, (ii) restricting payment of the instrument, or (iii) incurring indorser's liability on the instrument, but regardless of the intent of the signer, a signature and its accompanying words is an indorsement unless the accompanying words, terms of the instrument, place of the signature, or other circumstances unambiguously indicate that the signature was made for a purpose other than indorsement. For the purpose of determining whether a signature is made on an instrument, a paper affixed to the instrument is a part of the instrument.

(b) "Indorser" means a person who makes an indorsement.

(c) For the purpose of determining whether the transferee of an instrument is a holder, an indorsement that transfers a security interest in the instrument is effective as an unqualified indorsement of the instrument.

(d) If an instrument is payable to a holder under a name that is not the name of the holder, indorsement may be made by the holder in the name stated in the instrument or in the holder's name or both, but signature in both names may be required by a person paying or taking the instrument for value or collection.

History: 1978 Comp., 55-3-204, enacted by Laws 1992, ch. 114, 110.



Section 55-3-205 - Special indorsement; blank indorsement; anomalous indorsement.

55-3-205. Special indorsement; blank indorsement; anomalous indorsement.

(a) If an indorsement is made by the holder of an instrument, whether payable to an identified person or payable to bearer, and the indorsement identifies a person to whom it makes the instrument payable, it is a "special indorsement". When specially indorsed, an instrument becomes payable to the identified person and may be negotiated only by the indorsement of that person. The principles stated in Section 55-3-110 NMSA 1978 apply to special indorsements.

(b) If an indorsement is made by the holder of an instrument and it is not a special indorsement, it is a "blank indorsement". When indorsed in blank, an instrument becomes payable to bearer and may be negotiated by transfer of possession alone until specially indorsed.

(c) The holder may convert a blank indorsement that consists only of a signature into a special indorsement by writing, above the signature of the indorser, words identifying the person to whom the instrument is made payable.

(d) "Anomalous indorsement" means an indorsement made by a person who is not the holder of the instrument. An anomalous indorsement does not affect the manner in which the instrument may be negotiated.

History: 1978 Comp., 55-3-205, enacted by Laws 1992, ch. 114, 111.



Section 55-3-206 - Restrictive indorsement.

55-3-206. Restrictive indorsement.

(a) An indorsement limiting payment to a particular person or otherwise prohibiting further transfer or negotiation of the instrument is not effective to prevent further transfer or negotiation of the instrument.

(b) An indorsement stating a condition to the right of the indorsee to receive payment does not affect the right of the indorsee to enforce the instrument. A person paying the instrument or taking it for value or collection may disregard the condition, and the rights and liabilities of that person are not affected by whether the condition has been fulfilled.

(c) If an instrument bears an indorsement (i) described in Subsection (b) of Section 55-4-201 NMSA 1978, or (ii) in blank or to a particular bank using the words "for deposit", "for collection", or other words indicating a purpose of having the instrument collected by a bank for the indorser or for a particular account, the following rules apply:

(1) A person, other than a bank, who purchases the instrument when so indorsed converts the instrument unless the amount paid for the instrument is received by the indorser or applied consistently with the indorsement.

(2) A depositary bank that purchases the instrument or takes it for collection when so indorsed converts the instrument unless the amount paid by the bank with respect to the instrument is received by the indorser or applied consistently with the indorsement.

(3) A payor bank that is also the depositary bank or that takes the instrument for immediate payment over the counter from a person other than a collecting bank converts the instrument unless the proceeds of the instrument are received by the indorser or applied consistently with the indorsement.

(4) Except as otherwise provided in Paragraph (3), a payor bank or intermediary bank may disregard the indorsement and is not liable if the proceeds of the instrument are not received by the indorser or applied consistently with the indorsement.

(d) Except for an indorsement covered by Subsection (c), if an instrument bears an indorsement using words to the effect that payment is to be made to the indorsee as agent, trustee, or other fiduciary for the benefit of the indorser or another person, the following rules apply:

(1) Unless there is notice of breach of fiduciary duty as provided in Section 55-3-307 NMSA 1978, a person who purchases the instrument from the indorsee or takes the instrument from the indorsee for collection or payment may pay the proceeds of payment or the value given for the instrument to the indorsee without regard to whether the indorsee violates a fiduciary duty to the indorser.

(2) A subsequent transferee of the instrument or person who pays the instrument is neither given notice nor otherwise affected by the restriction in the indorsement unless the transferee or payor knows that the fiduciary dealt with the instrument or its proceeds in breach of fiduciary duty.

(e) The presence on an instrument of an indorsement to which this section applies does not prevent a purchaser of the instrument from becoming a holder in due course of the instrument unless the purchaser is a converter under Subsection (c) or has notice or knowledge of breach of fiduciary duty as stated in Subsection (d).

(f) In an action to enforce the obligation of a party to pay the instrument, the obligor has a defense if payment would violate an indorsement to which this section applies and the payment is not permitted by this section.

History: 1978 Comp., 55-3-206, enacted by Laws 1992, ch. 114, 112.



Section 55-3-207 - Reacquisition.

55-3-207. Reacquisition.

Reacquisition of an instrument occurs if it is transferred to a former holder, by negotiation or otherwise. A former holder who reacquires the instrument may cancel indorsements made after the reacquirer first became a holder of the instrument. If the cancellation causes the instrument to be payable to the reacquirer or to bearer, the reacquirer may negotiate the instrument. An indorser whose indorsement is canceled is discharged, and the discharge is effective against any subsequent holder.

History: 1978 Comp., 55-3-207, enacted by Laws 1992, ch. 114, 113.






Part 3 - ENFORCEMENT OF INSTRUMENTS

Section 55-3-301 - Person entitled to enforce instrument.

55-3-301. Person entitled to enforce instrument.

"Person entitled to enforce" an instrument means (i) the holder of the instrument, (ii) a nonholder in possession of the instrument who has the rights of a holder, or (iii) a person not in possession of the instrument who is entitled to enforce the instrument pursuant to Section 55-3-309 or 55-3-418(d) NMSA 1978. A person may be a person entitled to enforce the instrument even though the person is not the owner of the instrument or is in wrongful possession of the instrument.

History: 1978 Comp., 55-3-301, enacted by Laws 1992, ch. 114, 114.



Section 55-3-302 - Holder in due course.

55-3-302. Holder in due course.

(a) Subject to Subsection (c) and Section 55-3-106(d) NMSA 1978, "holder in due course" means the holder of an instrument if:

(1) the instrument when issued or negotiated to the holder does not bear such apparent evidence of forgery or alteration or is not otherwise so irregular or incomplete as to call into question its authenticity; and

(2) the holder took the instrument (i) for value, (ii) in good faith, (iii) without notice that the instrument is overdue or has been dishonored or that there is an uncured default with respect to payment of another instrument issued as part of the same series, (iv) without notice that the instrument contains an unauthorized signature or has been altered, (v) without notice of any claim to the instrument described in Section 55-3-306 NMSA 1978, and (vi) without notice that any party has a defense or claim in recoupment described in Section 55-3-305(a) NMSA 1978.

(b) Notice of discharge of a party, other than discharge in an insolvency proceeding, is not notice of a defense under Subsection (a), but discharge is effective against a person who became a holder in due course with notice of the discharge. Public filing or recording of a document does not of itself constitute notice of a defense, claim in recoupment, or claim to the instrument.

(c) Except to the extent a transferor or predecessor in interest has rights as a holder in due course, a person does not acquire rights of a holder in due course of an instrument taken (i) by legal process or by purchase in an execution, bankruptcy, or creditor's sale or similar proceeding, (ii) by purchase as part of a bulk transaction not in ordinary course of business of the transferor, or (iii) as the successor in interest to an estate or other organization.

(d) If, under Section 55-3-303(a)(1) NMSA 1978, the promise of performance that is the consideration for an instrument has been partially performed, the holder may assert rights as a holder in due course of the instrument only to the fraction of the amount payable under the instrument equal to the value of the partial performance divided by the value of the promised performance.

(e) If (i) the person entitled to enforce an instrument has only a security interest in the instrument and (ii) the person obliged to pay the instrument has a defense, claim in recoupment, or claim to the instrument that may be asserted against the person who granted the security interest, the person entitled to enforce the instrument may assert rights as a holder in due course only to an amount payable under the instrument which, at the time of enforcement of the instrument, does not exceed the amount of the unpaid obligation secured.

(f) To be effective, notice must be received at a time and in a manner that gives a reasonable opportunity to act on it.

(g) This section is subject to any law limiting status as a holder in due course in particular classes of transactions.

History: 1978 Comp., 55-3-302, enacted by Laws 1992, ch. 114, 115.



Section 55-3-303 - Value and consideration.

55-3-303. Value and consideration.

(a) An instrument is issued or transferred for value if:

(1) the instrument is issued or transferred for a promise of performance, to the extent the promise has been performed;

(2) the transferee acquires a security interest or other lien in the instrument other than a lien obtained by judicial proceeding;

(3) the instrument is issued or transferred as payment of, or as security for, an antecedent claim against any person, whether or not the claim is due;

(4) the instrument is issued or transferred in exchange for a negotiable instrument; or

(5) the instrument is issued or transferred in exchange for the incurring of an irrevocable obligation to a third party by the person taking the instrument.

(b) "Consideration" means any consideration sufficient to support a simple contract. The drawer or maker of an instrument has a defense if the instrument is issued without consideration. If an instrument is issued for a promise of performance, the issuer has a defense to the extent performance of the promise is due and the promise has not been performed. If an instrument is issued for value as stated in Subsection (a), the instrument is also issued for consideration.

History: 1978 Comp., 55-3-303, enacted by Laws 1992, ch. 114, 116.



Section 55-3-304 - Overdue instrument.

55-3-304. Overdue instrument.

(a) An instrument payable on demand becomes overdue at the earliest of the following times:

(1) on the day after the day demand for payment is duly made;

(2) if the instrument is a check, ninety days after its date; or

(3) if the instrument is not a check, when the instrument has been outstanding for a period of time after its date which is unreasonably long under the circumstances of the particular case in light of the nature of the instrument and usage of the trade.

(b) With respect to an instrument payable at a definite time the following rules apply:

(1) If the principal is payable in installments and a due date has not been accelerated, the instrument becomes overdue upon default under the instrument for nonpayment of an installment, and the instrument remains overdue until the default is cured.

(2) If the principal is not payable in installments and the due date has not been accelerated, the instrument becomes overdue on the day after the due date.

(3) If a due date with respect to principal has been accelerated, the instrument becomes overdue on the day after the accelerated due date.

(c) Unless the due date of principal has been accelerated, an instrument does not become overdue if there is default in payment of interest but no default in payment of principal.

History: 1978 Comp., 55-3-304, enacted by Laws 1992, ch. 114, 117.



Section 55-3-305 - Defenses and claims in recoupment.

55-3-305. Defenses and claims in recoupment.

(a) Except as otherwise provided in this section, the right to enforce the obligation of a party to pay an instrument is subject to the following:

(1) a defense of the obligor based on: (i) infancy of the obligor to the extent it is a defense to a simple contract; (ii) duress, lack of legal capacity or illegality of the transaction that, under other law, nullifies the obligation of the obligor; (iii) fraud that induced the obligor to sign the instrument with neither knowledge nor reasonable opportunity to learn of its character or its essential terms; or (iv) discharge of the obligor in insolvency proceedings;

(2) a defense of the obligor stated in another section of Chapter 55, Article 3 NMSA 1978 or a defense of the obligor that would be available if the person entitled to enforce the instrument were enforcing a right to payment under a simple contract; and

(3) a claim in recoupment of the obligor against the original payee of the instrument if the claim arose from the transaction that gave rise to the instrument; but the claim of the obligor may be asserted against a transferee of the instrument only to reduce the amount owing on the instrument at the time the action is brought.

(b) The right of a holder in due course to enforce the obligation of a party to pay the instrument is subject to defenses of the obligor stated in Subsection (a)(1) of this section, but is not subject to defenses of the obligor stated in Subsection (a)(2) of this section or claims in recoupment stated in Subsection (a)(3) of this section against a person other than the holder.

(c) Except as stated in Subsection (d) of this section, in an action to enforce the obligation of a party to pay the instrument, the obligor shall not assert against the person entitled to enforce the instrument a defense, claim in recoupment or claim to the instrument (Section 55-3-306 NMSA 1978) of another person, but the other person's claim to the instrument may be asserted by the obligor if the other person is joined in the action and personally asserts the claim against the person entitled to enforce the instrument. An obligor is not obliged to pay the instrument if the person seeking enforcement of the instrument does not have rights of a holder in due course and the obligor proves that the instrument is a lost or stolen instrument.

(d) In an action to enforce the obligation of an accommodation party to pay an instrument, the accommodation party may assert against the person entitled to enforce the instrument any defense or claim in recoupment under Subsection (a) of this section that the accommodated party could assert against the person entitled to enforce the instrument, except the defenses of discharge in insolvency proceedings, infancy and lack of legal capacity.

(e) In a consumer transaction, if law other than this chapter requires that an instrument include a statement to the effect that the rights of a holder or transferee are subject to a claim or a defense that the issuer could assert against the original payee and the instrument does not include such a statement:

(1) the instrument has the same effect as if the instrument included such a statement;

(2) the issuer may assert against the holder or transferee all claims and defenses that would have been available if the instrument had included such a statement; and

(3) the extent to which claims may be asserted against the holder or transferee is determined as if the instrument included such a statement.

If an instrument includes or is deemed to include a statement under this subsection, a holder or transferee who is liable under the statement to the issuer, but who is not the seller of the goods or services, shall be entitled to full indemnity from the seller for any liability under the statement incurred by the holder or transferee that results from the issuer's claims or defenses against the seller, plus reasonable attorney fees. The provision in this section for express indemnity does not affect any right of indemnity, subrogation or recovery to which a holder or transferee may be entitled under a contract or other law. This section is not intended to provide a holder or transferee indemnity from the seller with respect to the holder or transferee's direct liability to the issuer for the holder or transferee's own actionable misconduct unrelated to derivative liability under the statement.

(f) This section is subject to law other than this article that establishes a different rule for consumer transactions.

History: 1978 Comp., 55-3-305, enacted by Laws 1992, ch. 114, 118; 2009, ch. 234, 6.



Section 55-3-306 - Claims to an instrument.

55-3-306. Claims to an instrument.

A person taking an instrument, other than a person having rights of a holder in due course, is subject to a claim of a property or possessory right in the instrument or its proceeds, including a claim to rescind a negotiation and to recover the instrument or its proceeds. A person having rights of a holder in due course takes free of the claim to the instrument.

History: 1978 Comp., 55-3-306, enacted by Laws 1992, ch. 114, 119.



Section 55-3-307 - Notice of breach of fiduciary duty.

55-3-307. Notice of breach of fiduciary duty.

(a) In this section:

(1) "fiduciary" means an agent, trustee, partner, corporate officer or director, or other representative owing a fiduciary duty with respect to an instrument; and

(2) "represented person" means the principal, beneficiary, partnership, corporation, or other person to whom the duty stated in Paragraph (1) is owed.

(b) If (i) an instrument is taken from a fiduciary for payment or collection or for value, (ii) the taker has knowledge of the fiduciary status of the fiduciary, and (iii) the represented person makes a claim to the instrument or its proceeds on the basis that the transaction of the fiduciary is a breach of fiduciary duty, the following rules apply:

(1) Notice of breach of fiduciary duty by the fiduciary is notice of the claim of the represented person.

(2) In the case of an instrument payable to the represented person or the fiduciary as such, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

(3) If an instrument is issued by the represented person or the fiduciary as such, and made payable to the fiduciary personally, the taker does not have notice of the breach of fiduciary duty unless the taker knows of the breach of fiduciary duty.

(4) If an instrument is issued by the represented person or the fiduciary as such, to the taker as payee, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

History: 1978 Comp., 55-3-307, enacted by Laws 1992, ch. 114, 120.



Section 55-3-308 - Proof of signatures and status as holder in due course.

55-3-308. Proof of signatures and status as holder in due course.

(a) In an action with respect to an instrument, the authenticity of, and authority to make, each signature on the instrument is admitted unless specifically denied in the pleadings. If the validity of a signature is denied in the pleadings, the burden of establishing validity is on the person claiming validity, but the signature is presumed to be authentic and authorized unless the action is to enforce the liability of the purported signer and the signer is dead or incompetent at the time of trial of the issue of validity of the signature. If an action to enforce the instrument is brought against a person as the undisclosed principal of a person who signed the instrument as a party to the instrument, the plaintiff has the burden of establishing that the defendant is liable on the instrument as a represented person under Section 55-3-402(a) NMSA 1978.

(b) If the validity of signatures is admitted or proved and there is compliance with Subsection (a), a plaintiff producing the instrument is entitled to payment if the plaintiff proves entitlement to enforce the instrument under Section 55-3-301 NMSA 1978, unless the defendant proves a defense or claim in recoupment. If a defense or claim in recoupment is proved, the right to payment of the plaintiff is subject to the defense or claim, except to the extent the plaintiff proves that the plaintiff has rights of a holder in due course which are not subject to the defense or claim.

History: 1978 Comp., 55-3-308, enacted by Laws 1992, ch. 114, 121.



Section 55-3-309 - Enforcement of lost, destroyed, or stolen instrument.

55-3-309. Enforcement of lost, destroyed, or stolen instrument.

(a) A person not in possession of an instrument is entitled to enforce the instrument if (i) the person was in possession of the instrument and entitled to enforce it when loss of possession occurred, (ii) the loss of possession was not the result of a transfer by the person or a lawful seizure, and (iii) the person cannot reasonably obtain possession of the instrument because the instrument was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(b) A person seeking enforcement of an instrument under Subsection (a) must prove the terms of the instrument and the person's right to enforce the instrument. If that proof is made, Section 55-3-308 NMSA 1978 applies to the case as if the person seeking enforcement had produced the instrument. The court may not enter judgment in favor of the person seeking enforcement unless it finds that the person required to pay the instrument is adequately protected against loss that might occur by reason of a claim by another person to enforce the instrument. Adequate protection may be provided by any reasonable means.

History: 1978 Comp., 55-3-309, enacted by Laws 1992, ch. 114, 122.



Section 55-3-310 - Effect of instrument on obligation for which taken.

55-3-310. Effect of instrument on obligation for which taken.

(a) Unless otherwise agreed, if a certified check, cashier's check, or teller's check is taken for an obligation, the obligation is discharged to the same extent discharge would result if an amount of money equal to the amount of the instrument were taken in payment of the obligation. Discharge of the obligation does not affect any liability that the obligor may have as an indorser of the instrument.

(b) Unless otherwise agreed and except as provided in Subsection (a), if a note or an uncertified check is taken for an obligation, the obligation is suspended to the same extent the obligation would be discharged if an amount of money equal to the amount of the instrument were taken, and the following rules apply:

(1) In the case of an uncertified check, suspension of the obligation continues until dishonor of the check or until it is paid or certified. Payment or certification of the check results in discharge of the obligation to the extent of the amount of the check.

(2) In the case of a note, suspension of the obligation continues until dishonor of the note or until it is paid. Payment of the note results in discharge of the obligation to the extent of the payment.

(3) Except as provided in Paragraph (4), if the check or note is dishonored and the obligee of the obligation for which the instrument was taken is the person entitled to enforce the instrument, the obligee may enforce either the instrument or the obligation. In the case of an instrument of a third person which is negotiated to the obligee by the obligor, discharge of the obligor on the instrument also discharges the obligation.

(4) If the person entitled to enforce the instrument taken for an obligation is a person other than the obligee, the obligee may not enforce the obligation to the extent the obligation is suspended. If the obligee is the person entitled to enforce the instrument but no longer has possession of it because it was lost, stolen, or destroyed, the obligation may not be enforced to the extent of the amount payable on the instrument, and to that extent the obligee's rights against the obligor are limited to enforcement of the instrument.

(c) If an instrument other than one described in Subsection (a) or (b) is taken for an obligation, the effect is (i) that stated in Subsection (a) if the instrument is one on which a bank is liable as maker or acceptor, or (ii) that stated in Subsection (b) in any other case.

History: 1978 Comp., 55-3-310, enacted by Laws 1992, ch. 114, 123.



Section 55-3-311 - Accord and satisfaction by use of instrument.

55-3-311. Accord and satisfaction by use of instrument.

(a) If a person against whom a claim is asserted proves that (i) that person in good faith tendered an instrument to the claimant as full satisfaction of the claim, (ii) the amount of the claim was unliquidated or subject to a bona fide dispute, and (iii) the claimant obtained payment of the instrument, the following subsections apply:

(b) Unless Subsection (c) applies, the claim is discharged if the person against whom the claim is asserted proves that the instrument or an accompanying written communication contained a conspicuous statement to the effect that the instrument was tendered as full satisfaction of the claim.

(c) Subject to Subsection (d), a claim is not discharged under Subsection (b) if either of the following applies:

(1) The claimant, if an organization, proves that (i) within a reasonable time before the tender, the claimant sent a conspicuous statement to the person against whom the claim is asserted that communications concerning disputed debts, including an instrument tendered as full satisfaction of a debt, are to be sent to a designated person, office, or place, and (ii) the instrument or accompanying communication was not received by that designated person, office, or place.

(2) The claimant, whether or not an organization, proves that within 90 days after payment of the instrument, the claimant tendered repayment of the amount of the instrument to the person against whom the claim is asserted. This paragraph does not apply if the claimant is an organization that sent a statement complying with Paragraph (1)(i).

(d) A claim is discharged if the person against whom the claim is asserted proves that within a reasonable time before collection of the instrument was initiated, the claimant, or an agent of the claimant having direct responsibility with respect to the disputed obligation, knew that the instrument was tendered in full satisfaction of the claim.

History: 1978 Comp., 55-3-311, enacted by Laws 1992, ch. 114, 124.



Section 55-3-312 - Lost, destroyed or stolen cashier's check, teller's check or certified check.

55-3-312. Lost, destroyed or stolen cashier's check, teller's check or certified check.

(a) In this section:

(1) "check" means a cashier's check, teller's check or certified check;

(2) "claimant" means a person who claims the right to receive the amount of a cashier's check, teller's check or certified check that was lost, destroyed or stolen;

(3) "declaration of loss" means a statement, made in a record under penalty of perjury, to the effect that: (i) the declarer lost possession of a check; (ii) the declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashier's check or teller's check; (iii) the loss of possession was not the result of a transfer by the declarer or a lawful seizure; and (iv) the declarer cannot reasonably obtain possession of the check because the check was destroyed, its whereabouts cannot be determined or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process; and

(4) "obligated bank" means the issuer of a cashier's check or teller's check or the acceptor of a certified check.

(b) A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check, if: (i) the claimant is the drawer or payee of a certified check or the remitter or payee of a cashier's check or teller's check; (ii) the communication contains or is accompanied by a declaration of loss of the claimant with respect to the check; (iii) the communication is received at a time and in a manner affording the bank a reasonable time to act on it before the check is paid; and (iv) the claimant provides reasonable identification if requested by the obligated bank. Delivery of a declaration of loss is a warranty of the truth of the statements made in the declaration. If a claim is asserted in compliance with this subsection, the following rules apply:

(1) the claim becomes enforceable at the later of: (i) the time the claim is asserted; or (ii) the ninetieth day following the date of the check, in the case of a cashier's check or teller's check, or the ninetieth day following the date of the acceptance in the case of a certified check;

(2) until the claim becomes enforceable, it has no legal effect and the obligated bank may pay the check or, in the case of a teller's check, may permit the drawee to pay the check. Payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check;

(3) if the claim becomes enforceable before the check is presented for payment, the obligated bank is not obliged to pay the check; and

(4) when the claim becomes enforceable, the obligated bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check. Subject to Section 55-4-302 NMSA 1978, payment to the claimant discharges all liability of the obligated bank with respect to the check.

(c) If the obligated bank pays the amount of a check to a claimant under Subsection (b)(4) of this section and the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to: (i) refund the payment to the obligated bank if the check is paid; or (ii) pay the amount of the check to the person having rights of a holder in due course if the check is dishonored.

(d) If a claimant has the right to assert a claim under Subsection (b) of this section and is also a person entitled to enforce a cashier's check, teller's check or certified check that is lost, destroyed or stolen, the claimant may assert rights with respect to the check either under this section or Section 55-3-309 NMSA 1978.

History: 1978 Comp., 55-3-312, enacted by Laws 1992, ch. 114, 125; 2009, ch. 234, 7.






Part 4 - LIABILITY OF PARTIES

Section 55-3-401 - Signature.

55-3-401. Signature.

(a) A person is not liable on an instrument unless (i) the person signed the instrument, or (ii) the person is represented by an agent or representative who signed the instrument and the signature is binding on the represented person under Section 55-3-402 NMSA 1978.

(b) A signature may be made (i) manually or by means of a device or machine, and (ii) by the use of any name, including a trade or assumed name, or by a word, mark, or symbol executed or adopted by a person with present intention to authenticate a writing.

History: 1978 Comp., 55-3-401, enacted by Laws 1992, ch. 114, 126.



Section 55-3-402 - Signature by representative.

55-3-402. Signature by representative.

(a) If a person acting, or purporting to act, as a representative signs an instrument by signing either the name of the represented person or the name of the signer, the represented person is bound by the signature to the same extent the represented person would be bound if the signature were on a simple contract. If the represented person is bound, the signature of the representative is the "authorized signature of the represented person" and the represented person is liable on the instrument, whether or not identified in the instrument.

(b) If a representative signs the name of the representative to an instrument and the signature is an authorized signature of the represented person, the following rules apply:

(1) If the form of the signature shows unambiguously that the signature is made on behalf of the represented person who is identified in the instrument, the representative is not liable on the instrument.

(2) Subject to Subsection (c), if (i) the form of the signature does not show unambiguously that the signature is made in a representative capacity or (ii) the represented person is not identified in the instrument, the representative is liable on the instrument to a holder in due course that took the instrument without notice that the representative was not intended to be liable on the instrument. With respect to any other person, the representative is liable on the instrument unless the representative proves that the original parties did not intend the representative to be liable on the instrument.

(c) If a representative signs the name of the representative as drawer of a check without indication of the representative status and the check is payable from an account of the represented person who is identified on the check, the signer is not liable on the check if the signature is an authorized signature of the represented person.

History: 1978 Comp., 55-3-402, enacted by Laws 1992, ch. 114, 127.



Section 55-3-403 - Unauthorized signature.

55-3-403. Unauthorized signature.

(a) Unless otherwise provided in this article or Article 4, an unauthorized signature is ineffective except as the signature of the unauthorized signer in favor of a person who in good faith pays the instrument or takes it for value. An unauthorized signature may be ratified for all purposes of this article.

(b) If the signature of more than one person is required to constitute the authorized signature of an organization, the signature of the organization is unauthorized if one of the required signatures is lacking.

(c) The civil or criminal liability of a person who makes an unauthorized signature is not affected by any provision of this article which makes the unauthorized signature effective for the purposes of this article.

History: 1978 Comp., 55-3-403, enacted by Laws 1992, ch. 114, 128.



Section 55-3-404 - Impostors; fictitious payees.

55-3-404. Impostors; fictitious payees.

(a) If an impostor, by use of the mails or otherwise, induces the issuer of an instrument to issue the instrument to the impostor, or to a person acting in concert with the impostor, by impersonating the payee of the instrument or a person authorized to act for the payee, an indorsement of the instrument by any person in the name of the payee is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) If (i) a person whose intent determines to whom an instrument is payable (Section 55-3-110(a) or (b) NMSA 1978) does not intend the person identified as payee to have any interest in the instrument, or (ii) the person identified as payee of an instrument is a fictitious person, the following rules apply until the instrument is negotiated by special indorsement:

(1) Any person in possession of the instrument is its holder.

(2) An indorsement by any person in the name of the payee stated in the instrument is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(c) Under Subsection (a) or (b), an indorsement is made in the name of a payee if (i) it is made in a name substantially similar to that of the payee or (ii) the instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to that of the payee.

(d) With respect to an instrument to which Subsection (a) or (b) applies, if a person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from payment of the instrument, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

History: 1978 Comp., 55-3-404, enacted by Laws 1992, ch. 114, 129.



Section 55-3-405 - Employer's responsibility for fraudulent indorsement by employee.

55-3-405. Employer's responsibility for fraudulent indorsement by employee.

(a) In this section:

(1) "employee" includes an independent contractor and employee of an independent contractor retained by the employer;

(2) "fraudulent indorsement" means (i) in the case of an instrument payable to the employer, a forged indorsement purporting to be that of the employer, or (ii) in the case of an instrument with respect to which the employer is the issuer, a forged indorsement purporting to be that of the person identified as payee; and

(3) "responsibility" with respect to instruments means authority (i) to sign or indorse instruments on behalf of the employer, (ii) to process instruments received by the employer for bookkeeping purposes, for deposit to an account, or for other disposition, (iii) to prepare or process instruments for issue in the name of the employer, (iv) to supply information determining the names or addresses of payees of instruments to be issued in the name of the employer, (v) to control the disposition of instruments to be issued in the name of the employer, or (vi) to act otherwise with respect to instruments in a responsible capacity. "Responsibility" does not include authority that merely allows an employee to have access to instruments or blank or incomplete instrument forms that are being stored or transported or are a part of incoming or outgoing mail, or similar access.

(b) For the purpose of determining the rights and liabilities of a person who, in good faith, pays an instrument or takes it for value or for collection, if an employer entrusted an employee with responsibility with respect to the instrument and the employee or a person acting in concert with the employee makes a fraudulent indorsement of the instrument, the indorsement is effective as the indorsement of the person to whom the instrument is payable if it is made in the name of that person. If the person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from the fraud, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

(c) Under Subsection (b), an indorsement is made in the name of the person to whom an instrument is payable if (i) it is made in a name substantially similar to the name of that person or (ii) the instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to the name of that person.

History: 1978 Comp., 55-3-405, enacted by Laws 1992, ch. 114, 130.



Section 55-3-406 - Negligence contributing to forged signature or alteration of instrument.

55-3-406. Negligence contributing to forged signature or alteration of instrument.

(a) A person whose failure to exercise ordinary care substantially contributes to an alteration of an instrument or to the making of a forged signature on an instrument is precluded from asserting the alteration or the forgery against a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) Under Subsection (a), if the person asserting the preclusion fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss, the loss is allocated between the person precluded and the person asserting the preclusion according to the extent to which the failure of each to exercise ordinary care contributed to the loss.

(c) Under Subsection (a), the burden of proving failure to exercise ordinary care is on the person asserting the preclusion. Under Subsection (b), the burden of proving failure to exercise ordinary care is on the person precluded.

History: 1978 Comp., 55-3-406, enacted by Laws 1992, ch. 114, 131.



Section 55-3-407 - Alteration.

55-3-407. Alteration.

(a) "Alteration" means (i) an unauthorized change in an instrument that purports to modify in any respect the obligation of a party, or (ii) an unauthorized addition of words or numbers or other change to an incomplete instrument relating to the obligation of a party.

(b) Except as provided in Subsection (c), an alteration fraudulently made discharges a party whose obligation is affected by the alteration unless that party assents or is precluded from asserting the alteration. No other alteration discharges a party, and the instrument may be enforced according to its original terms.

(c) A payor bank or drawee paying a fraudulently altered instrument or a person taking it for value, in good faith and without notice of the alteration, may enforce rights with respect to the instrument (i) according to its original terms, or (ii) in the case of an incomplete instrument altered by unauthorized completion, according to its terms as completed.

History: 1978 Comp., 55-3-407, enacted by Laws 1992, ch. 114, 132.



Section 55-3-408 - Drawee not liable on unaccepted draft.

55-3-408. Drawee not liable on unaccepted draft.

A check or other draft does not of itself operate as an assignment of funds in the hands of the drawee available for its payment, and the drawee is not liable on the instrument until the drawee accepts it.

History: 1978 Comp., 55-3-408, enacted by Laws 1992, ch. 114, 133.



Section 55-3-409 - Acceptance of draft; certified check.

55-3-409. Acceptance of draft; certified check.

(a) "Acceptance" means the drawee's signed agreement to pay a draft as presented. It must be written on the draft and may consist of the drawee's signature alone. Acceptance may be made at any time and becomes effective when notification pursuant to instructions is given or the accepted draft is delivered for the purpose of giving rights on the acceptance to any person.

(b) A draft may be accepted although it has not been signed by the drawer, is otherwise incomplete, is overdue, or has been dishonored.

(c) If a draft is payable at a fixed period after sight and the acceptor fails to date the acceptance, the holder may complete the acceptance by supplying a date in good faith.

(d) "Certified check" means a check accepted by the bank on which it is drawn. Acceptance may be made as stated in Subsection (a) or by a writing on the check which indicates that the check is certified. The drawee of a check has no obligation to certify the check, and refusal to certify is not dishonor of the check.

History: 1978 Comp., 55-3-409, enacted by Laws 1992, ch. 114, 134.



Section 55-3-410 - Acceptance varying draft.

55-3-410. Acceptance varying draft.

(a) If the terms of a drawee's acceptance vary from the terms of the draft as presented, the holder may refuse the acceptance and treat the draft as dishonored. In that case, the drawee may cancel the acceptance.

(b) The terms of a draft are not varied by an acceptance to pay at a particular bank or place in the United States, unless the acceptance states that the draft is to be paid only at that bank or place.

(c) If the holder assents to an acceptance varying the terms of a draft, the obligation of each drawer and indorser that does not expressly assent to the acceptance is discharged.

History: 1978 Comp., 55-3-410, enacted by Laws 1992, ch. 114, 135.



Section 55-3-411 - Refusal to pay cashier's checks, teller's checks, and certified checks.

55-3-411. Refusal to pay cashier's checks, teller's checks, and certified checks.

(a) In this section, "obligated bank" means the acceptor of a certified check or the issuer of a cashier's check or teller's check bought from the issuer.

(b) If the obligated bank wrongfully (i) refuses to pay a cashier's check or certified check, (ii) stops payment of a teller's check, or (iii) refuses to pay a dishonored teller's check, the person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay after receiving notice of particular circumstances giving rise to the damages.

(c) Expenses or consequential damages under Subsection (b) are not recoverable if the refusal of the obligated bank to pay occurs because (i) the bank suspends payments, (ii) the obligated bank asserts a claim or defense of the bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument, (iii) the obligated bank has a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument, or (iv) payment is prohibited by law.

History: 1978 Comp., 55-3-411, enacted by Laws 1992, ch. 114, 136.



Section 55-3-412 - Obligation of issuer of note or cashier's check.

55-3-412. Obligation of issuer of note or cashier's check.

The issuer of a note or cashier's check or other draft drawn on the drawer is obliged to pay the instrument (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the issuer signed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 55-3-115 and 55-3-407 NMSA 1978. The obligation is owed to a person entitled to enforce the instrument or to an indorser who paid the instrument under Section 55-3-415 NMSA 1978.

History: 1978 Comp., 55-3-412, enacted by Laws 1992, ch. 114, 137.



Section 55-3-413 - Obligation of acceptor.

55-3-413. Obligation of acceptor.

(a) The acceptor of a draft is obliged to pay the draft (i) according to its terms at the time it was accepted, even though the acceptance states that the draft is payable "as originally drawn" or equivalent terms, (ii) if the acceptance varies the terms of the draft, according to the terms of the draft as varied, or (iii) if the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in Sections 55-3-115 and 55-3-407 NMSA 1978. The obligation is owed to a person entitled to enforce the draft or to the drawer or an indorser who paid the draft under Section 55-3-414 or 55-3-415 NMSA 1978.

(b) If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount. If (i) the certification or acceptance does not state an amount, (ii) the amount of the instrument is subsequently raised, and (iii) the instrument is then negotiated to a holder in due course, the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course.

History: 1978 Comp., 55-3-413, enacted by Laws 1992, ch. 114, 138.



Section 55-3-414 - Obligation of drawer.

55-3-414. Obligation of drawer.

(a) This section does not apply to cashier's checks or other drafts drawn on the drawer.

(b) If an unaccepted draft is dishonored, the drawer is obliged to pay the draft (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the drawer signed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 55-3-115 and 55-3-407 NMSA 1978. The obligation is owed to a person entitled to enforce the draft or to an indorser who paid the draft under Section 55-3-415 NMSA 1978.

(c) If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

(d) If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft if the draft is dishonored by the acceptor is the same as the obligation of an indorser under Section 55-3-415(a) and (c) NMSA 1978.

(e) If a draft states that it is drawn "without recourse" or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable under Subsection (b) to pay the draft if the draft is not a check. A disclaimer of the liability stated in Subsection (b) is not effective if the draft is a check.

(f) If (i) a check is not presented for payment or given to a depositary bank for collection within thirty days after its date, (ii) the drawee suspends payments after expiration of the thirty-day period without paying the check, and (iii) because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check, the drawer to the extent deprived of funds may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds.

History: 1978 Comp., 55-3-414, enacted by Laws 1992, ch. 114, 139.



Section 55-3-415 - Obligation of indorser.

55-3-415. Obligation of indorser.

(a) Subject to Subsections (b), (c), (d) and (e) of this section and to Section 55-3-419(d) NMSA 1978, if an instrument is dishonored, an indorser is obliged to pay the amount due on the instrument (i) according to the terms of the instrument at the time it was indorsed or (ii) if the indorser indorsed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 55-3-115 and 55-3-407 NMSA 1978. The obligation of the indorser is owed to a person entitled to enforce the instrument or to a subsequent indorser who paid the instrument under this section.

(b) If an indorsement states that it is made "without recourse" or otherwise disclaims liability of the indorser, the indorser is not liable under Subsection (a) of this section to pay the instrument.

(c) If notice of dishonor of an instrument is required by Section 55-3-503 NMSA 1978 and notice of dishonor complying with that section is not given to an indorser, the liability of the indorser under Subsection (a) of this section is discharged.

(d) If a draft is accepted by a bank after an indorsement is made, the liability of the indorser under Subsection (a) of this section is discharged.

(e) If an indorser of a check is liable under Subsection (a) of this section and the check is not presented for payment, or given to a depositary bank for collection, within thirty days after the day the indorsement was made, the liability of the indorser under Subsection (a) of this section is discharged.

History: 1978 Comp., 55-3-415, enacted by Laws 1992, ch. 114, 140; 2015, ch. 54, 2.



Section 55-3-416 - Transfer warranties.

55-3-416. Transfer warranties.

(a) A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by indorsement, to any subsequent transferee that:

(1) the warrantor is a person entitled to enforce the instrument;

(2) all signatures on the instrument are authentic and authorized;

(3) the instrument has not been altered;

(4) the instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor; and

(5) the warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) A person to whom the warranties under Subsection (a) are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

(c) The warranties stated in Subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within thirty days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under Subsection (b) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(d) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

History: 1978 Comp., 55-3-416, enacted by Laws 1992, ch. 114, 141.



Section 55-3-417 - Presentment warranties.

55-3-417. Presentment warranties.

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:

(1) the warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) the draft has not been altered; and

(3) the warrantor has no knowledge that the signature of the drawer of the draft is unauthorized.

(b) A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under Subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under Section 55-3-404 or 55-3-405 NMSA 1978 or the drawer is precluded under Section 55-3-406 or 55-4-406 NMSA 1978 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other instrument is presented for payment to a party obliged to pay the instrument, and (iii) payment is received, the following rules apply:

(1) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument.

(2) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in Subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within thirty days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under Subsection (b) or (d) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

History: 1978 Comp., 55-3-417, enacted by Laws 1992, ch. 114, 142.



Section 55-3-418 - Payment or acceptance by mistake.

55-3-418. Payment or acceptance by mistake.

(a) Except as provided in Subsection (c), if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that (i) payment of the draft had not been stopped pursuant to Section 55-4-403 NMSA 1978 or (ii) the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

(b) Except as provided in Subsection (c), if an instrument has been paid or accepted by mistake and the case is not covered by Subsection (a), the person paying or accepting may, to the extent permitted by the law governing mistake and restitution, (i) recover the payment from the person to whom or for whose benefit payment was made or (ii) in the case of acceptance, may revoke the acceptance.

(c) The remedies provided by Subsection (a) or (b) may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by Section 55-3-417 or 55-4-407 NMSA 1978.

(d) Notwithstanding Section 55-4-215 NMSA 1978, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under Subsection (a) or (b), the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.

History: 1978 Comp., 55-3-418, enacted by Laws 1992, ch. 114, 143.



Section 55-3-419 - Instruments signed for accommodation.

55-3-419. Instruments signed for accommodation.

(a) If an instrument is issued for value given for the benefit of a party to the instrument ("accommodated party") and another party to the instrument ("accommodation party") signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation".

(b) An accommodation party may sign the instrument as maker, drawer, acceptor or indorser and, subject to Subsection (d) of this section, is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

(c) A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous indorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in Section 55-3-605 NMSA 1978, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

(d) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if: (i) execution of judgment against the other party has been returned unsatisfied; (ii) the other party is insolvent or in an insolvency proceeding; (iii) the other party cannot be served with process; or (iv) it is otherwise apparent that payment cannot be obtained from the other party.

(e) If the signature of a party to an instrument is accompanied by words indicating that the party guarantees payment or the signer signs the instrument as an accommodation party in some other manner that does not unambiguously indicate an intention to guarantee collection rather than payment, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument in the same circumstances as the accommodated party would be obliged, without prior resort to the accommodated party by the person entitled to enforce the instrument.

(f) An accommodation party that pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. In proper circumstances, an accommodation party may obtain relief that requires the accommodated party to perform its obligations on the instrument. An accommodated party that pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.

History: 1978 Comp., 55-3-419, enacted by Laws 1992, ch. 114, 144; 2009, ch. 234, 8.



Section 55-3-420 - Conversion of instrument.

55-3-420. Conversion of instrument.

(a) The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by (i) the issuer or acceptor of the instrument or (ii) a payee or indorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a co-payee.

(b) In an action under Subsection (a), the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

(c) A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.

History: 1978 Comp., 55-3-420, enacted by Laws 1992, ch. 114, 145.






Part 5 - DISHONOR

Section 55-3-501 - Presentment.

55-3-501. Presentment.

(a) "Presentment" means a demand made by or on behalf of a person entitled to enforce an instrument (i) to pay the instrument made to the drawee or a party obliged to pay the instrument or, in the case of a note or accepted draft payable at the bank, to the bank, or (ii) to accept a draft made to the drawee.

(b) The following rules are subject to Article 4, agreement of the parties, and clearing-house rules and the like:

(1) Presentment may be made at the place of payment of the instrument and must be made at the place of payment if the instrument is payable at a bank in the United States; may be made by any commercially reasonable means, including an oral, written, or electronic communication; is effective when the demand for payment or acceptance is received by the person to whom presentment is made; and is effective if made to any one of two or more makers, acceptors, drawees, or other payors.

(2) Upon demand of the person to whom presentment is made, the person making presentment must (i) exhibit the instrument, (ii) give reasonable identification and, if presentment is made on behalf of another person, reasonable evidence of authority to do so, and (iii) sign a receipt for the instrument for any payment made or surrender the instrument if full payment is made.

(3) Without dishonoring the instrument, the party to whom presentment is made may (i) return the instrument for lack of a necessary indorsement, or (ii) refuse payment or acceptance for failure of the presentment to comply with the terms of the instrument, an agreement of the parties, or other applicable law or rule.

(4) The party to whom presentment is made may treat presentment as occurring on the next business day after the day of presentment if the party to whom presentment is made has established a cut-off hour not earlier than 2:00 p.m. for the receipt and processing of instruments presented for payment or acceptance and presentment is made after the cut-off hour.

History: 1978 Comp., 55-3-501, enacted by Laws 1992, ch. 114, 146.



Section 55-3-502 - Dishonor.

55-3-502. Dishonor.

(a) Dishonor of a note is governed by the following rules:

(1) If the note is payable on demand, the note is dishonored if presentment is duly made to the maker and the note is not paid on the day of presentment.

(2) If the note is not payable on demand and is payable at or through a bank or the terms of the note require presentment, the note is dishonored if presentment is duly made and the note is not paid on the day it becomes payable or the day of presentment, whichever is later.

(3) If the note is not payable on demand and Paragraph (2) does not apply, the note is dishonored if it is not paid on the day it becomes payable.

(b) Dishonor of an unaccepted draft other than a documentary draft is governed by the following rules:

(1) If a check is duly presented for payment to the payor bank otherwise than for immediate payment over the counter, the check is dishonored if the payor bank makes timely return of the check or sends timely notice of dishonor or nonpayment under Section 55-4-301 NMSA 1978 or 55-4-302 NMSA 1978, or becomes accountable for the amount of the check under Section 55-4-302 NMSA 1978.

(2) If a draft is payable on demand and Paragraph (1) does not apply, the draft is dishonored if presentment for payment is duly made to the drawee and the draft is not paid on the day of presentment.

(3) If a draft is payable on a date stated in the draft, the draft is dishonored if (i) presentment for payment is duly made to the drawee and payment is not made on the day the draft becomes payable or the day of presentment, whichever is later, or (ii) presentment for acceptance is duly made before the day the draft becomes payable and the draft is not accepted on the day of presentment.

(4) If a draft is payable on elapse of a period of time after sight or acceptance, the draft is dishonored if presentment for acceptance is duly made and the draft is not accepted on the day of presentment.

(c) Dishonor of an unaccepted documentary draft occurs according to the rules stated in Subsection (b)(2), (3), and (4), except that payment or acceptance may be delayed without dishonor until no later than the close of the third business day of the drawee following the day on which payment or acceptance is required by those paragraphs.

(d) Dishonor of an accepted draft is governed by the following rules:

(1) If the draft is payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and the draft is not paid on the day of presentment.

(2) If the draft is not payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and payment is not made on the day it becomes payable or the day of presentment, whichever is later.

(e) In any case in which presentment is otherwise required for dishonor under this section and presentment is excused under Section 55-3-504 NMSA 1978, dishonor occurs without presentment if the instrument is not duly accepted or paid.

(f) If a draft is dishonored because timely acceptance of the draft was not made and the person entitled to demand acceptance consents to a late acceptance, from the time of acceptance the draft is treated as never having been dishonored.

History: 1978 Comp., 55-3-502, enacted by Laws 1992, ch. 114, 147.



Section 55-3-503 - Notice of dishonor.

55-3-503. Notice of dishonor.

(a) The obligation of an indorser stated in Section 55-3-415(a) NMSA 1978 and the obligation of a drawer stated in Section 55-3-414(d) NMSA 1978 may not be enforced unless (i) the indorser or drawer is given notice of dishonor of the instrument complying with this section or (ii) notice of dishonor is excused under Section 55-3-504(b) NMSA 1978.

(b) Notice of dishonor may be given by any person; may be given by any commercially reasonable means, including an oral, written, or electronic communication; and is sufficient if it reasonably identifies the instrument and indicates that the instrument has been dishonored or has not been paid or accepted. Return of an instrument given to a bank for collection is sufficient notice of dishonor.

(c) Subject to Section 55-3-504(c) NMSA 1978, with respect to an instrument taken for collection by a collecting bank, notice of dishonor must be given (i) by the bank before midnight of the next banking day following the banking day on which the bank receives notice of dishonor of the instrument, or (ii) by any other person within thirty days following the day on which the person receives notice of dishonor. With respect to any other instrument, notice of dishonor must be given within thirty days following the day on which dishonor occurs.

History: 1978 Comp., 55-3-503, enacted by Laws 1992, ch. 114, 148.



Section 55-3-504 - Excused presentment and notice of dishonor.

55-3-504. Excused presentment and notice of dishonor.

(a) Presentment for payment or acceptance of an instrument is excused if (i) the person entitled to present the instrument cannot with reasonable diligence make presentment, (ii) the maker or acceptor has repudiated an obligation to pay the instrument or is dead or in insolvency proceedings, (iii) by the terms of the instrument presentment is not necessary to enforce the obligation of indorsers or the drawer, (iv) the drawer or indorser whose obligation is being enforced has waived presentment or otherwise has no reason to expect or right to require that the instrument be paid or accepted, or (v) the drawer instructed the drawee not to pay or accept the draft or the drawee was not obligated to the drawer to pay the draft.

(b) Notice of dishonor is excused if (i) by the terms of the instrument notice of dishonor is not necessary to enforce the obligation of a party to pay the instrument, or (ii) the party whose obligation is being enforced waived notice of dishonor. A waiver of presentment is also a waiver of notice of dishonor.

(c) Delay in giving notice of dishonor is excused if the delay was caused by circumstances beyond the control of the person giving the notice and the person giving the notice exercised reasonable diligence after the cause of the delay ceased to operate.

History: 1978 Comp., 55-3-504, enacted by Laws 1992, ch. 114, 149.



Section 55-3-505 - Evidence of dishonor.

55-3-505. Evidence of dishonor.

(a) The following are admissible as evidence and create a presumption of dishonor and of any notice of dishonor stated:

(1) a document regular in form as provided in Subsection (b) which purports to be a protest;

(2) a purported stamp or writing of the drawee, payor bank, or presenting bank on or accompanying the instrument stating that acceptance or payment has been refused unless reasons for the refusal are stated and the reasons are not consistent with dishonor; and

(3) a book or record of the drawee, payor bank, or collecting bank, kept in the usual course of business which shows dishonor, even if there is no evidence of who made the entry.

(b) A protest is a certificate of dishonor made by a United States consul or vice consul, or a notary public or other person authorized to administer oaths by the law of the place where dishonor occurs. It may be made upon information satisfactory to that person. The protest must identify the instrument and certify either that presentment has been made or, if not made, the reason why it was not made, and that the instrument has been dishonored by nonacceptance or nonpayment. The protest may also certify that notice of dishonor has been given to some or all parties.

History: 1978 Comp., 55-3-505, enacted by Laws 1992, ch. 114, 150.






Part 6 - DISCHARGE AND PAYMENT

Section 55-3-601 - Discharge and effect of discharge.

55-3-601. Discharge and effect of discharge.

(a) The obligation of a party to pay the instrument is discharged as stated in this article or by an act or agreement with the party which would discharge an obligation to pay money under a simple contract.

(b) Discharge of the obligation of a party is not effective against a person acquiring rights of a holder in due course of the instrument without notice of the discharge.

History: 1978 Comp., 55-3-601, enacted by Laws 1992, ch. 114, 151.



Section 55-3-602 - Payment.

55-3-602. Payment.

(a) Subject to Subsection (e) of this section, an instrument is paid to the extent payment is made by or on behalf of a party obliged to pay the instrument and to a person entitled to enforce the instrument. To the extent of the payment, the obligation of the party obliged to pay the instrument is discharged, even though payment is made with knowledge of a claim to the instrument under Section 55-3-306 NMSA 1978 by another person.

(b) Subject to Subsection (e) of this section, a note is paid to the extent payment is made by or on behalf of a party obliged to pay the note to a person that formerly was entitled to enforce the note only if at the time of the payment the party obliged to pay has not received adequate notification that the note has been transferred and that payment is to be made to the transferee. A notification is adequate only if it is signed by the transferor or the transferee, reasonably identifies the transferred note and provides an address at which payments subsequently are to be made. Upon request, a transferee shall seasonably furnish reasonable proof that the note has been transferred. Unless the transferee complies with the request, a payment to the person that formerly was entitled to enforce the note is effective for purposes of Subsection (c) of this section even if the party obliged to pay the note has received a notification pursuant to this subsection.

(c) Subject to Subsection (e) of this section, to the extent of a payment pursuant to Subsections (a) and (b) of this section, the obligation of the party obliged to pay the instrument is discharged, even though payment is made with knowledge of a claim to the instrument pursuant to Section 55-3-306 NMSA 1978 by another person.

(d) Subject to Subsection (e) of this section, a transferee, or any party that has acquired rights in the instrument directly or indirectly from a transferee, including any such party that has rights as a holder in due course, is deemed to have notice of any payment that is made pursuant to Subsection (b) of this section after the date that the note is transferred to the transferee, but before the party obliged to pay the note receives adequate notification of the transfer.

(e) The obligation of a party to pay the instrument is not discharged pursuant to Subsections (a) through (d) of this section if:

(1) a claim to the instrument under Section 55-3-306 NMSA 1978 is enforceable against the party receiving payment and: (i) payment is made with knowledge by the payor that payment is prohibited by injunction or similar process of a court of competent jurisdiction; or (ii) in the case of an instrument other than a cashier's check, teller's check or certified check, the party making payment accepted, from the person having a claim to the instrument, indemnity against loss resulting from refusal to pay the person entitled to enforce the instrument; or

(2) the person making payment knows that the instrument is a stolen instrument and pays a person it knows is in wrongful possession of the instrument.

(f) As used in this section, "signed" with respect to a record that is not a writing includes the attachment to or logical association with the record of an electronic symbol, sound or process with the present intent to adopt or accept the record.

History: 1978 Comp., 55-3-602, enacted by Laws 1992, ch. 114, 152; 2009, ch. 234, 9.



Section 55-3-603 - Tender of payment.

55-3-603. Tender of payment.

(a) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument, the effect of tender is governed by principles of law applicable to tender of payment under a simple contract.

(b) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument and the tender is refused, there is discharge, to the extent of the amount of the tender, of the obligation of an indorser or accommodation party having a right of recourse with respect to the obligation to which the tender relates.

(c) If tender of payment of an amount due on an instrument is made to a person entitled to enforce the instrument, the obligation of the obligor to pay interest after the due date on the amount tendered is discharged. If presentment is required with respect to an instrument and the obligor is able and ready to pay on the due date at every place of payment stated in the instrument, the obligor is deemed to have made tender of payment on the due date to the person entitled to enforce the instrument.

History: 1978 Comp., 55-3-603, enacted by Laws 1992, ch. 114, 153.



Section 55-3-604 - Discharge by cancellation or renunciation.

55-3-604. Discharge by cancellation or renunciation.

(a) A person entitled to enforce an instrument, with or without consideration, may discharge the obligation of a party to pay the instrument: (i) by an intentional voluntary act, such as surrender of the instrument to the party; destruction, mutilation or cancellation of the instrument; cancellation or striking out of the party's signature; or the addition of words to the instrument indicating discharge; or (ii) by agreeing not to sue or otherwise renouncing rights against the party by a signed record.

(b) Cancellation or striking out of an indorsement pursuant to Subsection (a) of this section does not affect the status and rights of a party derived from the indorsement.

(c) As used in this section, "signed" with respect to a record that is not a writing includes the attachment to or logical association with the record of an electronic symbol, sound or process with the present intent to adopt or accept the record.

History: 1978 Comp., 55-3-604, enacted by Laws 1992, ch. 114, 154; 2009, ch. 234, 10.



Section 55-3-605 - Discharge of secondary obligors.

55-3-605. Discharge of secondary obligors.

(a) If a person entitled to enforce an instrument releases the obligation of a principal obligor in whole or in part and another party to the instrument is a secondary obligor with respect to the obligation of that principal obligor, the following rules apply:

(1) any obligations of the principal obligor to the secondary obligor with respect to any previous payment by the secondary obligor are not affected. Unless the terms of the release preserve the secondary obligor's recourse, the principal obligor is discharged, to the extent of the release, from any other duties to the secondary obligor pursuant to this article;

(2) unless the terms of the release provide that the person entitled to enforce the instrument retains the right to enforce the instrument against the secondary obligor, the secondary obligor is discharged to the same extent as the principal obligor from any unperformed portion of its obligation on the instrument. If the instrument is a check and the obligation of the secondary obligor is based on an indorsement of the check, the secondary obligor is discharged without regard to the language or circumstances of the discharge or other release; and

(3) if the secondary obligor is not discharged pursuant to Paragraph (2) of this subsection, the secondary obligor is discharged to the extent of the value of the consideration for the release and to the extent that the release would otherwise cause the secondary obligor a loss.

(b) If a person entitled to enforce an instrument grants a principal obligor an extension of the time at which one or more payments are due on the instrument and another party to the instrument is a secondary obligor with respect to the obligation of that principal obligor, the following rules apply:

(1) any obligations of the principal obligor to the secondary obligor with respect to any previous payment by the secondary obligor are not affected. Unless the terms of the extension preserve the secondary obligor's recourse, the extension correspondingly extends the time for performance of any other duties owed to the secondary obligor by the principal obligor pursuant to this article;

(2) the secondary obligor is discharged to the extent that the extension would otherwise cause the secondary obligor a loss; and

(3) to the extent that the secondary obligor is not discharged pursuant to Paragraph (2) of this subsection, the secondary obligor either may perform its obligations to a person entitled to enforce the instrument as if the time for payment had not been extended or, unless the terms of the extension provide that the person entitled to enforce the instrument retains the right to enforce the instrument against the secondary obligor as if the time for payment had not been extended, may treat the time for performance of its obligations as having been extended correspondingly.

(c) If a person entitled to enforce an instrument agrees, with or without consideration, to a modification of the obligation of a principal obligor, other than a complete or a partial release or an extension of the due date, and another party to the instrument is a secondary obligor with respect to the obligation of that principal obligor, the following rules apply:

(1) any obligations of the principal obligor to the secondary obligor with respect to any previous payment by the secondary obligor are not affected. The modification correspondingly modifies any other duties owed to the secondary obligor by the principal obligor pursuant to this article;

(2) the secondary obligor is discharged from any unperformed portion of its obligation to the extent that the modification would otherwise cause the secondary obligor a loss; and

(3) to the extent that the secondary obligor is not discharged pursuant to Paragraph (2) of this subsection, the secondary obligor may satisfy its obligation on the instrument as if the modification had not occurred or treat its obligation on the instrument as having been modified correspondingly.

(d) If the obligation of a principal obligor is secured by an interest in collateral, if another party to the instrument is a secondary obligor with respect to that obligation, and if a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of the secondary obligor is discharged to the extent of the impairment. The value of an interest in collateral is impaired to the extent the value of the interest is reduced to an amount less than the amount of the recourse of the secondary obligor or the reduction in value of the interest causes an increase in the amount by which the amount of the recourse exceeds the value of the interest. For purposes of this subsection, "impairing the value of an interest in collateral" includes failure to obtain or maintain perfection or recordation of the interest in collateral; release of collateral without substitution of collateral of equal value or equivalent reduction of the underlying obligation; failure to perform a duty to preserve the value of collateral owed, pursuant to Article 9 of the Uniform Commercial Code or other law, to a debtor or other person secondarily liable; and failure to comply with applicable law in disposing of or otherwise enforcing the interest in collateral.

(e) A secondary obligor is not discharged pursuant to Paragraph (3) of Subsection (a) of this section or Subsection (b), (c) or (d) of this section unless the person entitled to enforce the instrument knows that the person is a secondary obligor or has notice pursuant to Subsection (c) of Section 55-3-419 NMSA 1978 that the instrument was signed for accommodation.

(f) A secondary obligor is not discharged pursuant to this section if the secondary obligor consents to the event or conduct that is the basis of the discharge or if the instrument or a separate agreement of the party provides for waiver of discharge pursuant to this section specifically or by general language indicating that parties waive defenses based on suretyship or impairment of collateral. Unless the circumstances indicate otherwise, consent by the principal obligor to an act that would lead to a discharge pursuant to this section constitutes consent to that act by the secondary obligor if the secondary obligor controls the principal obligor or deals with the person entitled to enforce the instrument on behalf of the principal obligor.

(g) A release or extension preserves a secondary obligor's recourse if the terms of the release or extension provide that:

(1) the person entitled to enforce the instrument retains the right to enforce the instrument against the secondary obligor; and

(2) the recourse of the secondary obligor continues as if the release or extension had not been granted.

(h) Except as otherwise provided in Subsection (i) of this section, a secondary obligor asserting discharge pursuant to this section has the burden of persuasion both with respect to the occurrence of the acts alleged to harm the secondary obligor and loss or prejudice caused by those acts.

(i) If the secondary obligor demonstrates prejudice caused by an impairment of its recourse and the circumstances of the case indicate that the amount of loss is not reasonably susceptible of calculation or requires proof of facts that are not ascertainable, it is presumed that the act impairing recourse caused a loss or impairment equal to the liability of the secondary obligor on the instrument. In that event, the burden of persuasion as to any lesser amount of the loss is on the person entitled to enforce the instrument.

History: 1978 Comp., 55-3-605, enacted by Laws 1992, ch. 114, 155; 2009, ch. 234, 11.






Part 7 - ADVICE OF INTERNATIONAL SIGHT DRAFT



Part 8 - MISCELLANEOUS






Article 4 - Bank Deposits and Collections

Part 1 - GENERAL PROVISIONS AND DEFINITIONS

Section 55-4-101 - Short title.

55-4-101. Short title.

This article may be cited as Uniform Commercial Code - Bank Deposits and Collections.

History: 1953 Comp., 50A-4-101, enacted by Laws 1961, ch. 96, 4-101; 1992, ch. 114, 156.



Section 55-4-102 - Applicability.

55-4-102. Applicability.

(a) To the extent that items within this article are also within Articles 3 and 8, they are subject to those articles. If there is conflict, this article governs Article 3, but Article 8 governs this article.

(b) The liability of a bank for action or non-action with respect to an item handled by it for purposes of presentment, payment or collection is governed by the law of the place where the bank is located. In the case of action or non-action by or at a branch or separate office of a bank, its liability is governed by the law of the place where the branch or separate office is located.

History: 1953 Comp., 50A-4-102, enacted by Laws 1961, ch. 96, 4-102; 1992, ch. 114, 157.



Section 55-4-103 - Variation by agreement; measure of damages; action constituting ordinary care.

55-4-103. Variation by agreement; measure of damages; action constituting ordinary care.

(a) The effect of the provisions of this article may be varied by agreement but the parties to the agreement cannot disclaim a bank's responsibility for its lack of good faith or failure to exercise ordinary care or limit the measure of damages for the lack or failure. However, the parties may determine by agreement the standards by which the bank's responsibility is to be measured if those standards are not manifestly unreasonable.

(b) Federal reserve regulations and operating circulars, clearing-house rules, and the like have the effect of agreements under Subsection (a), whether or not specifically assented to by all parties interested in items handled.

(c) Action or non-action approved by this article or pursuant to federal reserve regulations or operating circulars is the exercise of ordinary care and, in the absence of special instructions, action or non-action consistent with clearing-house rules and the like or with a general banking usage not disapproved by this article, is prima facie the exercise of ordinary care.

(d) The specification or approval of certain procedures by this article is not disapproval of other procedures that may be reasonable under the circumstances.

(e) The measure of damages for failure to exercise ordinary care in handling an item is the amount of the item reduced by an amount that could not have been realized by the exercise of ordinary care. If there is also bad faith it includes any other damages the party suffered as a proximate consequence.

History: 1953 Comp., 50A-4-103, enacted by Laws 1961, ch. 96, 4-103; 1992, ch. 114, 158.



Section 55-4-104 - Definitions and index of definitions.

55-4-104. Definitions and index of definitions.

(a) In Chapter 55, Article 4 NMSA 1978, unless the context otherwise requires:

(1) "account" means any deposit or credit account with a bank, including a demand, time, savings, passbook, share draft or like account, other than an account evidenced by a certificate of deposit;

(2) "afternoon" means the period of a day between noon and midnight;

(3) "banking day" means the part of a day on which a bank is open to the public for carrying on substantially all of its banking functions;

(4) "clearing house" means an association of banks or other payors regularly clearing items;

(5) "customer" means a person having an account with a bank or for whom a bank has agreed to collect items, including a bank that maintains an account at another bank;

(6) "documentary draft" means a draft to be presented for acceptance or payment if specified documents, certificated securities pursuant to Section 55-8-102 NMSA 1978 or instructions for uncertificated securities pursuant to Section 55-8-102 NMSA 1978 or other certificates, statements or the like are to be received by the drawee or other payor before acceptance or payment of the drafts;

(7) "draft" means a draft as defined in Section 55-3-104 NMSA 1978 or an item, other than an instrument, that is an order;

(8) "drawee" means a person ordered in a draft to make payment;

(9) "item" means an instrument or a promise or order to pay money handled by a bank for collection or payment. The term does not include a payment order governed by Chapter 55, Article 4A NMSA 1978 or a credit or debit card slip;

(10) "midnight deadline" with respect to a bank is midnight on its next banking day following the banking day on which it receives the relevant item or notice or from which the time for taking action commences to run, whichever is later;

(11) "settle" means to pay in cash, by "clearing-house" settlement, in a charge or credit or by remittance or otherwise as agreed. A settlement may be either provisional or final; and

(12) "suspends payments" with respect to a bank means that it has been closed by order of the supervisory authorities, that a public officer has been appointed to take it over or that it ceases or refuses to make payments in the ordinary course of business.

(b) Other definitions applying to Chapter 55, Article 4 NMSA 1978 and the sections in which they appear are:

"agreement for electronic presentment"

Section 55-4-110 NMSA 1978;

"collecting bank"

Section 55-4-105 NMSA 1978;

"depositary bank"

Section 55-4-105 NMSA 1978;

"intermediary bank"

Section 55-4-105 NMSA 1978;

"payor bank"

Section 55-4-105 NMSA 1978;

"presenting bank"

Section 55-4-105 NMSA 1978; and

"presentment notice"

Section 55-4-110 NMSA 1978.

(c) "Control", as provided in Section 55-7-106 NMSA 1978, and the following definitions in other articles apply to Chapter 55, Article 4 NMSA 1978:

"acceptance"

Section 55-3-409 NMSA 1978;

"alteration"

Section 55-3-407 NMSA 1978;

"cashier's check"

Section 55-3-104 NMSA 1978;

"certificate of deposit"

Section 55-3-104 NMSA 1978;

"certified check"

Section 55-3-409 NMSA 1978;

"check"

Section 55-3-104 NMSA 1978;

"holder in due course"

Section 55-3-302 NMSA 1978;

"instrument"

Section 55-3-104 NMSA 1978;

"notice of dishonor"

Section 55-3-503 NMSA 1978;

"order"

Section 55-3-103 NMSA 1978;

"ordinary care"

Section 55-3-103 NMSA 1978;

"person entitled to enforce"

Section 55-3-301 NMSA 1978;

"presentment"

Section 55-3-501 NMSA 1978;

"promise"

Section 55-3-103 NMSA 1978;

"prove"

Section 55-3-103 NMSA 1978;

"teller's check"

Section 55-3-104 NMSA 1978; and

"unauthorized signature"

Section 55-3-403 NMSA 1978.

(d) In addition, Chapter 55, Article 1 NMSA 1978 contains general definitions and principles of construction and interpretation applicable throughout this article.

History: 1953 Comp., 50A-4-104, enacted by Laws 1961, ch. 96, 4-104; 1977, ch. 340, 2; 1987, ch. 102, 2; 1992, ch. 114, 159; 1996, ch. 47, 3; 2005, ch. 144, 46.; 2009, ch. 234, 12.



Section 55-4-105 - Definitions of types of banks.

55-4-105. Definitions of types of banks.

In this article:

(1) [Reserved];

(2) "depositary bank" means the first bank to take an item even though it is also the payor bank, unless the item is presented for immediate payment over the counter;

(3) "payor bank" means a bank that is the drawee of a draft;

(4) "intermediary bank" means a bank to which an item is transferred in course of collection, except the depositary or payor bank;

(5) "collecting bank" means a bank handling an item for collection except the payor bank; and

(6) "presenting bank" means a bank presenting an item, except a payor bank.

History: 1953 Comp., 50A-4-105, enacted by Laws 1961, ch. 96, 4-105; 1992, ch. 114, 160; 2009, ch. 234, 13.



Section 55-4-106 - Payable through or payable at bank; collecting bank.

55-4-106. Payable through or payable at bank; collecting bank.

(a) If an item states that it is "payable through" a bank identified in the item, (i) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and (ii) the item may be presented for payment only by or through the bank.

(b) If an item states that it is "payable at" a bank identified in the item, the item is equivalent to a draft drawn on the bank.

History: 1978 Comp., 55-4-106, enacted by Laws 1992, ch. 114, 161.



Section 55-4-107 - Separate office of a bank.

55-4-107. Separate office of a bank.

A branch or separate office of a bank is a separate bank for the purpose of computing the time within which and determining the place at or to which action may be taken or notices or orders must be given under this article and under Article 3.

History: 1953 Comp., 50A-4-106, enacted by Laws 1961, ch. 96, 4-106; 1967, ch. 186, 12; 1978 Comp., 55-4-106, recompiled as 1978 Comp., 55-4-107 by Laws 1992, ch. 114, 162.



Section 55-4-108 - Time of receipt of items.

55-4-108. Time of receipt of items.

(a) For the purpose of allowing time to process items, prove balances and make the necessary entries on its books to determine its position for the day, a bank may fix an afternoon hour of two p.m. or later as a cutoff hour for the handling of money and items and the making of entries on its books.

(b) An item or deposit of money received on any day after a cutoff hour so fixed or after the close of the banking day may be treated as being received at the opening of the next banking day.

History: 1953 Comp., 50A-4-107, enacted by Laws 1961, ch. 96, 4-107; 1978 Comp., 55-4-107, recompiled as 1978 Comp., 55-4-108 by Laws 1992, ch. 114, 163.



Section 55-4-109 - Delays.

55-4-109. Delays.

(a) Unless otherwise instructed, a collecting bank in a good faith effort to secure payment of a specific item drawn on a payor other than a bank, and with or without the approval of any person involved, may waive, modify or extend time limits imposed or permitted by the Uniform Commercial Code for a period not exceeding two additional banking days without discharge of drawers or indorsers or liability to its transferor or a prior party.

(b) Delay by a collecting bank or payor bank beyond time limits prescribed or permitted by the Uniform Commercial Code or by instructions is excused if (i) the delay is caused by interruption of communication or computer facilities, suspension of payments by another bank, war, emergency conditions, failure of equipment or other circumstances beyond the control of the bank and (ii) the bank exercises such diligence as the circumstances require.

History: 1953 Comp., 50A-4-108, enacted by Laws 1961, ch. 96, 4-108; 1978 Comp., 55-4-108, recompiled as 1978 Comp., 55-4-109 by Laws 1992, ch. 114, 164.



Section 55-4-110 - Electronic presentment.

55-4-110. Electronic presentment.

(a) "Agreement for electronic presentment" means an agreement, clearing-house rule or federal reserve regulation or operating circular providing that presentment of an item may be made by transmission of an image of an item or information describing the item ("presentment notice") rather than delivery of the item itself. The agreement may provide for procedures governing retention, presentment, payment, dishonor and other matters concerning items subject to the agreement.

(b) Presentment of an item pursuant to an agreement for presentment is made when the presentment notice is received.

(c) If presentment is made by presentment notice, a reference to "item" or "check" in this article means the presentment notice unless the context otherwise indicates.

History: 1978 Comp., 55-4-110, enacted by Laws 1992, ch. 114, 165.



Section 55-4-111 - Statute of limitations.

55-4-111. Statute of limitations.

An action to enforce an obligation, duty or right arising under this article must be commenced within three years after the cause of action accrues.

History: 1978 Comp., 55-4-111, enacted by Laws 1992, ch. 114, 166.






Part 2 - COLLECTION OF ITEMS - DEPOSITARY AND COLLECTING BANKS

Section 55-4-201 - Status of collecting banks as agent and provisional status of credits; applicability of article; item indorsed "pay any bank".

55-4-201. Status of collecting banks as agent and provisional status of credits; applicability of article; item indorsed "pay any bank".

(a) Unless a contrary intent clearly appears and before the time that a settlement given by a collecting bank for an item is or becomes final, the bank, with respect to the item, is an agent or sub-agent of the owner of the item and any settlement given for the item is provisional. This provision applies regardless of the form of indorsement or lack of indorsement and even though credit given for the item is subject to immediate withdrawal as of right or is in fact withdrawn; but the continuance of ownership of an item by its owner and any rights of the owner to proceeds of the item are subject to rights of a collecting bank, such as those resulting from outstanding advances on the item and rights of recoupment or setoff. If an item is handled by banks for purposes of presentment, payment, collection, or return, the relevant provisions of this article apply even though action of the parties clearly establishes that a particular bank has purchased the item and is the owner of it.

(b) After an item has been indorsed with the words "pay any bank" or the like, only a bank may acquire the rights of a holder until the item has been:

(1) returned to the customer initiating collection; or

(2) specially indorsed by a bank to a person who is not a bank.

History: 1953 Comp., 50A-4-201, enacted by Laws 1961, ch. 96, 4-201; 1992, ch. 114, 167.



Section 55-4-202 - Responsibility for collection or return; when action timely.

55-4-202. Responsibility for collection or return; when action timely.

(a) A collecting bank must exercise ordinary care in:

(1) presenting an item or sending it for presentment;

(2) sending notice of dishonor or non-payment or returning an item other than a documentary draft to the bank's transferor after learning that the item has not been paid or accepted, as the case may be;

(3) settling for an item when the bank receives final settlement; and

(4) notifying its transferor of any loss or delay in transit within a reasonable time after discovery thereof.

(b) A collecting bank exercises ordinary care under Subsection (a) by taking proper action before its midnight deadline following receipt of an item, notice or settlement. Taking proper action within a reasonably longer time may constitute the exercise of ordinary care, but the bank has the burden of establishing timeliness.

(c) Subject to Subsection (a)(1), a bank is not liable for the insolvency, neglect, misconduct, mistake or default of another bank or person or for loss or destruction of an item in the possession of others or in transit.

History: 1953 Comp., 50A-4-202, enacted by Laws 1961, ch. 96, 4-202; 1992, ch. 114, 168.



Section 55-4-203 - Effect of instructions.

55-4-203. Effect of instructions.

Subject to Article 3 concerning conversion of instruments (Section 55-3-420 NMSA 1978) and restrictive indorsements (Section 55-3-206 NMSA 1978) only a collecting bank's transferor can give instructions that affect the bank or constitute notice to it, and a collecting bank is not liable to prior parties for any action taken pursuant to the instructions or in accordance with any agreement with its transferor.

History: 1953 Comp., 50A-4-203, enacted by Laws 1961, ch. 96, 4-203; 1992, ch. 114, 169.



Section 55-4-204 - Methods of sending and presenting; sending directly to payor bank.

55-4-204. Methods of sending and presenting; sending directly to payor bank.

(a) A collecting bank shall send items by a reasonably prompt method, taking into consideration relevant instructions, the nature of the item, the number of those items on hand, the cost of collection involved and the method generally used by it or others to present those items.

(b) A collecting bank may send:

(1) an item directly to the payor bank;

(2) an item to a non-bank payor if authorized by its transferor; and

(3) an item other than documentary drafts to a non-bank payor, if authorized by federal reserve regulation or operating circular, clearing-house rule or the like.

(c) Presentment may be made by a presenting bank at a place where the payor bank or other payor has requested that presentment be made.

History: 1953 Comp., 50A-4-204, enacted by Laws 1961, ch. 96, 4-204; 1967, ch. 186, 13; 1992, ch. 114, 170.



Section 55-4-205 - Depositary bank holder of unindorsed item.

55-4-205. Depositary bank holder of unindorsed item.

If a customer delivers an item to a depositary bank for collection:

(1) the depositary bank becomes a holder of the item at the time it receives the item for collection if the customer at the time of delivery was a holder of the item, whether or not the customer indorses the item, and, if the bank satisfies the other requirements of Section 55-3-302 NMSA 1978, it is a holder in due course; and

(2) the depositary bank warrants to collecting banks, the payor bank or other payor, and the drawer that the amount of the item was paid to the customer or deposited to the customer's account.

History: 1978 Comp., 55-4-205, enacted by Laws 1992, ch. 114, 171.



Section 55-4-206 - Transfer between banks.

55-4-206. Transfer between banks.

Any agreed method that identifies the transferor bank is sufficient for the item's further transfer to another bank.

History: 1953 Comp., 50A-4-206, enacted by Laws 1961, ch. 96, 4-206; 1992, ch. 114, 172.



Section 55-4-207 - Transfer warranties.

55-4-207. Transfer warranties.

(a) A customer or collecting bank that transfers an item and receives a settlement or other consideration warrants to the transferee and to any subsequent collecting bank that:

(1) the warrantor is a person entitled to enforce the item;

(2) all signatures on the item are authentic and authorized;

(3) the item has not been altered;

(4) the item is not subject to a defense or claim in recoupment (Section 55-3-305(a) NMSA 1978) of any party that can be asserted against the warrantor; and

(5) the warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) If an item is dishonored, a customer or collecting bank transferring the item and receiving settlement or other consideration is obliged to pay the amount due on the item (i) according to the terms of the item at the time it was transferred, or (ii) if the transfer was of an incomplete item, according to its terms when completed as stated in Sections 55-3-115 NMSA 1978 and 55-3-407 NMSA 1978. The obligations of a transferor is owed to the transferee and to any subsequent collecting bank that takes the item in good faith. A transferor cannot disclaim its obligation under this subsection by an indorsement stating that it is made "without recourse" or otherwise disclaiming liability.

(c) A person to whom the warranties under Subsection (a) are made and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the item plus expenses and loss of interest incurred as a result of the breach.

(d) The warranties stated in Subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within thirty days after the claimant has reason to know if the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(e) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

History: 1978 Comp., 55-4-207, enacted by Laws 1992, ch. 114, 173.



Section 55-4-208 - Presentment warranties.

55-4-208. Presentment warranties.

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee that pays or accepts the draft in good faith that:

(1) the warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) the draft has not been altered; and

(3) the warrantor has no knowledge that the signature of the purported drawer of the draft is unauthorized.

(b) A drawee making payment may recover from a warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft (i) breach of warranty is a defense to the obligation of the acceptor, and (ii) if the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from a warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under Subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under Section 55-3-404 or 55-3-405 NMSA 1978 or the drawer is precluded under Section 55-3-406 or 55-4-406 NMSA 1978 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other item is presented for payment to a party obliged to pay the item, and the item is paid, the person obtaining payment and a prior transferor of the item warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the item, a person entitled to enforce the item or authorized to obtain payment on behalf of a person entitled to enforce the item. The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

History: 1978 Comp., 55-4-208, enacted by Laws 1992, ch. 114, 174.



Section 55-4-209 - Encoding and retention warranties.

55-4-209. Encoding and retention warranties.

(a) A person who encodes information on or with respect to an item after issue warrants to any subsequent collecting bank and to the payor bank or other payor that the information is correctly encoded. If the customer of a depositary bank encodes, that bank also makes the warranty.

(b) A person who undertakes to retain an item pursuant to an agreement for electronic presentment warrants to any subsequent collecting bank and to the payor bank or other payor that retention and presentment of the item comply with the agreement. If a customer of a depositary bank undertakes to retain an item, that bank also makes this warranty.

(c) A person to whom warranties are made under this section and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, plus expenses and loss of interest incurred as a result of the breach.

History: 1978 Comp., 55-4-209, enacted by Laws 1992, ch. 114, 175.



Section 55-4-210 - Security interest of collecting bank in items, accompanying documents and proceeds.

55-4-210. Security interest of collecting bank in items, accompanying documents and proceeds.

(a) A collecting bank has a security interest in an item and any accompanying documents or the proceeds of either:

(1) in the case of an item deposited in an account, to the extent to which credit given for the item has been withdrawn or applied;

(2) in the case of an item for which it has given credit available for withdrawal as of right, to the extent of the credit given, whether or not the credit is drawn upon or there is a right of charge-back; or

(3) if it makes an advance on or against the item.

(b) If credit given for several items received at one time or pursuant to a single agreement is withdrawn or applied in part, the security interest remains upon all the items, any accompanying documents or the proceeds of either. For the purpose of this section, credits first given are first withdrawn.

(c) Receipt by a collecting bank of a final settlement for an item is a realization on its security interest in the item, accompanying documents and proceeds. So long as the bank does not receive final settlement for the item or give up possession of the item or possession or control of the accompanying documents for purposes other than collection, the security interest continues to that extent and is subject to Chapter 55, Article 9 NMSA 1978, but:

(1) no security agreement is necessary to make the security interest enforceable (Subparagraph (A) of Paragraph (3) of Subsection (b) of Section 55-9-203 NMSA 1978);

(2) no filing is required to perfect the security interest; and

(3) the security interest has priority over conflicting perfected security interests in the item, accompanying documents or proceeds.

History: 1953 Comp., 50A-4-208, enacted by Laws 1961, ch. 96, 4-208; 1978 Comp., 55-4-208, recompiled as 1978 Comp., 55-4-210 by Laws 1992, ch. 114, 176; 2001, ch. 139, 137; 2005, ch. 144, 47.



Section 55-4-211 - When bank gives value for purposes of holder in due course.

55-4-211. When bank gives value for purposes of holder in due course.

For purposes of determining its status as a holder in due course, a bank has given value to the extent it has a security interest in an item, if the bank otherwise complies with the requirements of Section 55-3-302 NMSA 1978 on what constitutes a holder in due course.

History: 1953 Comp., 50A-4-209, enacted by Laws 1961, ch. 96, 4-209; 1978 Comp., 55-4-209, recompiled as 1978 Comp., 55-4-211 by Laws 1992, ch. 114, 177.



Section 55-4-212 - Presentment by notice of item not payable by, through or at a bank; liability of drawer or indorser.

55-4-212. Presentment by notice of item not payable by, through or at a bank; liability of drawer or indorser.

(a) Unless otherwise instructed, a collecting bank may present an item not payable by, through or at a bank by sending to the party to accept or pay a record providing notice that the bank holds the item for acceptance or payment. The notice must be sent in time to be received on or before the day when presentment is due, and the bank must meet any requirement of the party to accept or pay under Section 55-3-501 NMSA 1978 by the close of the bank's next banking day after it knows of the requirement.

(b) If presentment is made by notice and payment, acceptance or request for compliance with a requirement under Section 55-3-501 NMSA 1978 is not received by the close of business on the day after maturity, or, in the case of demand items, by the close of business on the third banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any drawer or indorser by sending it notice of the facts.

History: 1953 Comp., 50A-4-210, enacted by Laws 1961, ch. 96, 4-210; 1978 Comp., 55-4-210, recompiled as 1978 Comp., 55-4-212 by Laws 1992, ch. 114, 178; 2009, ch. 234, 14.



Section 55-4-213 - Medium and time of settlement by bank.

55-4-213. Medium and time of settlement by bank.

(a) With respect to settlement by a bank, the medium and time of settlement may be prescribed by federal reserve regulations or circulars, clearing-house rules, and the like, or agreement. In the absence of such prescription:

(1) the medium of settlement is cash or credit to an account in a federal reserve bank of or specified by the person to receive settlement; and

(2) the time of settlement is:

(i) with respect to tender of settlement by cash, a cashier's check, or teller's check, when the cash or check is sent or delivered;

(ii) with respect to tender of settlement by credit in an account in a federal reserve bank, when the credit is made;

(iii) with respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered; or

(iv) with respect to tender of settlement by a funds transfer, when payment is made pursuant to Section 55-4A-406(a) NMSA 1978 to the person receiving settlement.

(b) If the tender of settlement is not by a medium authorized by subsection (a) or the time of settlement is not fixed by subsection (a), no settlement occurs until the tender of settlement is accepted by the person receiving settlement.

(c) If settlement for an item is made by cashier's check or teller's check and the person receiving settlement, before its midnight deadline:

(1) presents or forwards the check for collection, settlement is final when the check is finally paid; or

(2) fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement.

(d) If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item.

History: 1978 Comp., 55-4-213, enacted by Laws 1992, ch. 114, 179.



Section 55-4-214 - Right of charge-back or refund; liability of collecting bank; return of item.

55-4-214. Right of charge-back or refund; liability of collecting bank; return of item.

(a) If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspension of payments by a bank or otherwise to receive a settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge back the amount of any credit given for the item to its customer's account or obtain refund from its customer whether or not it is able to return the item, if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts. If the return or notice is delayed beyond the bank's midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit, or obtain refund from its customer, but it is liable for any loss resulting from the delay. These rights to revoke, charge back and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.

(b) A collecting bank returns an item when it is sent or delivered to the bank's customer or transferor or pursuant to its instructions.

(c) A depositary bank that is also the payor may charge back the amount of an item to its customer's account or obtain refund in accordance with the section governing return of an item received by a payor bank for credit on its books (Section 55-4-301 NMSA 1978).

(d) The right to charge back is not affected by:

(1) previous use of a credit given for the item; or

(2) failure by any bank to exercise ordinary care with respect to the item, but a bank so failing remains liable.

(e) A failure to charge back or claim refund does not affect other rights of the bank against the customer or any other party.

(f) If credit is given in dollars as the equivalent of the value of an item payable in a foreign money, the dollar amount of any charge-back or refund must be calculated on the basis of the bank-offered spot rate for the foreign money prevailing on the day when the person entitled to the charge-back or refund learns that it will not receive payment in ordinary course.

History: 1953 Comp., 50A-4-212, enacted by Laws 1961, ch. 96, 4-212; 1978 Comp., 55-4-212, recompiled as 1978 Comp., 55-4-214 by Laws 1992, ch. 114, 180.



Section 55-4-215 - Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal.

55-4-215. Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal.

(a) An item is finally paid by a payor bank when the bank has first done any of the following:

(1) paid the item in cash;

(2) settled for the item without having a right to revoke the settlement under statute, clearing-house rule or agreement; or

(3) made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearing-house rule or agreement.

(b) If provisional settlement for an item does not become final, the item is not finally paid.

(c) If provisional settlement for an item between the presenting and payor banks is made through a clearing house or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the item by the payor bank.

(d) If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

(e) Subject to (i) applicable law stating a time for availability of funds and (ii) any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer's account becomes available for withdrawal as of right:

(1) if the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time; and

(2) if the bank is both the depositary bank and the payor bank, and the item is finally paid, at the opening of the bank's second banking day following receipt of the item.

(f) Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, the deposit of money becomes available for withdrawal as of right at the opening of the bank's next banking day after receipt of the deposit.

History: 1953 Comp., 50A-4-213, enacted by Laws 1961, ch. 96, 4-213; 1978 Comp., 55-4-213, recompiled as 1978 Comp., 55-4-215 by Laws 1992, ch. 114, 181.



Section 55-4-216 - Insolvency and preference.

55-4-216. Insolvency and preference.

(a) If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee or agent in charge of the closed bank to the presenting bank or the closed bank's customer.

(b) If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

(c) If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement's becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

(d) If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank.

History: 1953 Comp., 50A-4-214, enacted by Laws 1961, ch. 96, 4-214; 1978 Comp., 55-4-214, recompiled as 1978 Comp., 55-4-216 by Laws 1992, ch. 114, 182.






Part 3 - COLLECTION OF ITEMS - PAYOR BANKS

Section 55-4-301 - Deferred posting; recovery of payment by return of items; time of dishonor; return of items by payor bank.

55-4-301. Deferred posting; recovery of payment by return of items; time of dishonor; return of items by payor bank.

(a) If a payor bank settles for a demand item other than a documentary draft presented otherwise than for immediate payment over the counter before midnight of the banking day of receipt, the payor bank may revoke the settlement and recover the settlement if, before it has made final payment and before its midnight deadline, it:

(1) returns the item;

(2) returns an image of the item, if the party to which the return is made has entered into an agreement to accept an image as a return of the item and the image is returned in accordance with that agreement; or

(3) sends a record providing notice of dishonor or nonpayment if the item is unavailable for return.

(b) If a demand item is received by a payor bank for credit on its books, it may return the item or send notice of dishonor and may revoke any credit given or recover the amount thereof withdrawn by its customer if it acts within the time limit and in the manner specified in Subsection (a) of this section.

(c) Unless previous notice of dishonor has been sent, an item is dishonored at the time when, for purposes of dishonor, it is returned or notice is sent in accordance with this section.

(d) An item is returned:

(1) as to an item presented through a clearing house, when it is delivered to the presenting or last collecting bank or to the clearing house or is sent or delivered in accordance with clearing-house rules; or

(2) in all other cases, when it is sent or delivered to the bank's customer or transferor or pursuant to the customer's instructions.

History: 1953 Comp., 50A-4-301, enacted by Laws 1961, ch. 96, 4-301; 1992, ch. 114, 183; 2009, ch. 234, 15.



Section 55-4-302 - Payor bank's responsibility for late return of item.

55-4-302. Payor bank's responsibility for late return of item.

(a) If an item is presented to and received by a payor bank, the bank is accountable for the amount of:

(1) a demand item, other than a documentary draft, whether properly payable or not, if the bank, in any case in which it is not also the depositary bank, retains the item beyond midnight of the banking day of receipt without settling for it or, whether or not it is also the depositary bank, does not pay or return the item or send notice of dishonor until after its midnight deadline; or

(2) any other properly payable item unless within the time allowed for acceptance or payment of that item the bank either accepts or pays the item or returns it and accompanying documents.

(b) The liability of a payor bank to pay an item pursuant to Subsection (a) is subject to defenses based on breach of a presentment warranty (Section 55-4-208 NMSA 1978) or proof that the person seeking enforcement of the liability presented or transferred the item for the purpose of defrauding the payor bank.

History: 1953 Comp., 50A-4-302, enacted by Laws 1961, ch. 96, 4-302; 1992, ch. 114, 184.



Section 55-4-303 - When items subject to notice, stop-payment order, legal process or setoff; order in which items may be charged or certified.

55-4-303. When items subject to notice, stop-payment order, legal process or setoff; order in which items may be charged or certified.

(a) Any knowledge, notice or stop-payment order received by, legal process served upon, or setoff exercised by a payor bank comes too late to terminate, suspend or modify the bank's right or duty to pay an item or to charge its customer's account for the item if the knowledge, notice, stop-payment order or legal process is received or served and a reasonable time for the bank to act thereon expires or the setoff is exercised after the earliest of the following:

(1) the bank accepts or certifies the item;

(2) the bank pays the item in cash;

(3) the bank settles for the item without having a right to revoke the settlement under statute, clearing-house rule or agreement;

(4) the bank becomes accountable for the amount of the item under Section 55-4-302 NMSA 1978 dealing with the payor bank's responsibility for late return of items; or

(5) with respect to checks, a cutoff hour no earlier than one hour after the opening of the next banking day after the banking day on which the bank received the check and no later than the close of that next banking day or, if no cutoff hour is fixed, the close of the next banking day after the banking day on which the bank received the check.

(b) Subject to Subsection (a), items may be accepted, paid, certified or charged to the indicated account of its customer in any order.

History: 1953 Comp., 50A-4-303, enacted by Laws 1961, ch. 96, 4-303; 1992, ch. 114, 185.






Part 4 - RELATIONSHIP BETWEEN PAYOR BANK AND ITS CUSTOMER

Section 55-4-401 - When bank may charge customer's account.

55-4-401. When bank may charge customer's account.

(a) A bank may charge against the account of a customer an item that is properly payable from that account even though the charge creates an overdraft. An item is properly payable if it is authorized by the customer and is in accordance with any agreement between the customer and bank.

(b) A customer is not liable for the amount of an overdraft if the customer neither signed the item nor benefited from the proceeds of the item.

(c) A bank may charge against the account of a customer a check that is otherwise properly payable from the account, even though payment was made before the date of the check, unless the customer has given notice to the bank of the postdating describing the check with reasonable certainty. The notice is effective for the period stated in Subsection (b) of Section 55-4-403 NMSA 1978 for stop-payment orders, and must be received at such time and in such manner as to afford the bank a reasonable opportunity to act on it before the bank takes any action with respect to the check described in Section 55-4-303 NMSA 1978. If a bank charges against the account of a customer a check before the date stated in the notice of postdating, the bank is liable for damages for the loss resulting from its act. The loss may include damages for dishonor of subsequent items under Section 55-4-402 NMSA 1978.

(d) A bank that in good faith makes payment to a holder may charge the indicated account of its customer according to:

(1) the original terms of the altered item; or

(2) the terms of the completed item, even though the bank knows the item has been completed unless the bank has notice that the completion was improper.

History: 1953 Comp., 50A-4-401, enacted by Laws 1961, ch. 96, 4-401; 1992, ch. 114, 186.



Section 55-4-402 - Bank's liability to customer for wrongful dishonor; time of determining insufficiency of account.

55-4-402. Bank's liability to customer for wrongful dishonor; time of determining insufficiency of account.

(a) Except as otherwise provided in this article, a payor bank wrongfully dishonors an item if it dishonors an item that is properly payable, but a bank may dishonor an item that would create an overdraft unless it has agreed to pay the overdraft.

(b) A payor bank is liable to its customer for damages proximately caused by the wrongful dishonor of an item. Liability is limited to actual damages proved and may include damages for an arrest or prosecution of the customer or other consequential damages. Whether any consequential damages are proximately caused by the wrongful dishonor is a question of fact to be determined in each case.

(c) A payor bank's determination of the customer's account balance on which a decision to dishonor for insufficiency of available funds is based may be made at any time between the time the item is received by the payor bank and the time that the payor bank returns the item or gives notice in lieu of return, and no more than one determination need be made. If, at the election of the payor bank, a subsequent balance determination is made for the purpose of reevaluating the bank's decision to dishonor the item, the account balance at that time is determinative of whether a dishonor for insufficiency of available funds is wrongful.

History: 1953 Comp., 50A-4-402, enacted by Laws 1961, ch. 96, 4-402; 1992, ch. 114, 187.



Section 55-4-403 - Customer's right to stop payment; burden of proof of loss.

55-4-403. Customer's right to stop payment; burden of proof of loss.

(a) A customer or any person authorized to draw on an account if there is more than one person may stop payment of any item drawn on the customer's account or close the account by an order to the bank describing the item or account with reasonable certainty received at a time and in a manner that affords the bank a reasonable opportunity to act on it before any action by the bank with respect to the item described in Section 55-4-303 NMSA 1978. If the signature of more than one person is required to draw on an account, any of these persons may stop payment or close the account.

(b) A stop-payment order is effective for six months, but it lapses after fourteen calendar days if the original order was oral and was not confirmed in a record within that period. A stop-payment order may be renewed for additional six-month periods by a record given to the bank within a period during which the stop-payment order is effective.

(c) The burden of establishing the fact and amount of loss resulting from the payment of an item contrary to a stop-payment order or order to close an account is on the customer. The loss from payment of an item contrary to a stop-payment order may include damages for dishonor of subsequent items under Section 55-4-402 NMSA 1978.

History: 1953 Comp., 50A-4-403, enacted by Laws 1961, ch. 96, 4-403; 1992, ch. 114, 188; 2009, ch. 234, 16.



Section 55-4-404 - Bank not obliged to pay check more than six months old.

55-4-404. Bank not obliged to pay check more than six months old.

A bank is under no obligation to a customer having a checking account to pay a check, other than a certified check, which is presented more than six months after its date, but it may charge its customer's account for a payment made thereafter in good faith.

History: 1953 Comp., 50A-4-404, enacted by Laws 1961, ch. 96, 4-404; 1992, ch. 114, 189.



Section 55-4-405 - Death or incompetence of customer.

55-4-405. Death or incompetence of customer.

(a) A payor or collecting bank's authority to accept, pay or collect an item or to account for proceeds of its collection, if otherwise effective, is not rendered ineffective by incompetence of a customer of either bank existing at the time the item is issued or its collection is undertaken if the bank does not know of an adjudication of incompetence. Neither death nor incompetence of a customer revokes the authority to accept, pay, collect or account until the bank knows of the fact of death or of an adjudication of incompetence and has reasonable opportunity to act on it.

(b) Even with knowledge, a bank may for ten days after the date of death pay or certify checks drawn on or before that date unless ordered to stop payment by a person claiming an interest in the account.

History: 1953 Comp., 50A-4-405, enacted by Laws 1961, ch. 96, 4-405; 1992, ch. 114, 190.



Section 55-4-406 - Customer's duty to discover and report unauthorized signature or alteration.

55-4-406. Customer's duty to discover and report unauthorized signature or alteration.

(a) A bank that sends or makes available to a customer a statement of account showing payment of items for the account shall either return or make available to the customer the items paid or provide information in the statement of account sufficient to allow the customer reasonably to identify the items paid. The statement of account provides sufficient information if the item is described by item number, amount and date of payment.

(b) If the items are not returned to the customer, the person retaining the items shall either retain the items or, if the items are destroyed, maintain the capacity to furnish legible copies of the items until the expiration of seven years after receipt of the items. A customer may request an item from the bank that paid the item, and that bank must provide in a reasonable time either the item or, if the item has been destroyed or is not otherwise obtainable, a legible copy of the item.

(c) If a bank sends or makes available a statement of account or items pursuant to Subsection (a), the customer must exercise reasonable promptness in examining the statement or the items to determine whether any payment was not authorized because of an alteration of an item or because a purported signature by or on behalf of the customer was not authorized. If, based on the statement or items provided, the customer should reasonably have discovered the unauthorized payment, the customer must promptly notify the bank of the relevant facts.

(d) If the bank proves that the customer failed, with respect to an item, to comply with the duties imposed on the customer by Subsection (c), the customer is precluded from asserting against the bank:

(1) the customer's unauthorized signature or any alteration on the item if the bank also proves that it suffered a loss by reason of the failure; and

(2) the customer's unauthorized signature or alteration by the same wrongdoer on any other item paid in good faith by the bank if the payment was made before the bank received notice from the customer of the unauthorized signature or alteration and after the customer had been afforded a reasonable period of time, not exceeding thirty days, in which to examine the item or statement of account and notify the bank.

(e) If Subsection (d) applies and the customer proves that the bank failed to exercise ordinary care in paying the item and that the failure substantially contributed to loss, the loss is allocated between the customer precluded and the bank asserting the preclusion according to the extent to which the failure of the customer to comply with Subsection (c) and the failure of the bank to exercise ordinary care contributed to the loss. If the customer proves that the bank did not pay the item in good faith, the preclusion under Subsection (d) does not apply.

(f) Without regard to care or lack of care of either the customer or the bank, a customer who does not within one year after the statement or items are made available to the customer (Subsection (a)) discover and report the customer's unauthorized signature on or any alteration on the item is precluded from asserting against the bank the unauthorized signature or alteration. If there is a preclusion under this subsection, the payor bank may not recover for breach of warranty under Section 55-4-208 NMSA 1978 with respect to the unauthorized signature or alteration to which the preclusion applies.

History: 1953 Comp., 50A-4-406, enacted by Laws 1961, ch. 96, 4-406; 1992, ch. 114, 191.



Section 55-4-407 - Payor bank's right to subrogation on improper payment.

55-4-407. Payor bank's right to subrogation on improper payment.

If a payor bank has paid an item over the order of the drawer or maker to stop payment, or after an account has been closed or otherwise under circumstances giving a basis for objection by the drawer or maker, to prevent unjust enrichment and only to the extent necessary to prevent loss to the bank by reason of its payment of the item, the payor bank is subrogated to the rights:

(1) of any holder in due course on the item against the drawer or maker;

(2) of the payee or any other holder of the item against the drawer or maker either on the item or under the transaction out of which the item arose; and

(3) of the drawer or maker against the payee or any other holder of the item with respect to the transaction out of which the item arose.

History: 1953 Comp., 50A-4-407, enacted by Laws 1961, ch. 96, 4-407; 1992, ch. 114, 192.






Part 5 - COLLECTION OF DOCUMENTARY DRAFTS

Section 55-4-501 - Handling of documentary drafts; duty to send for presentment and to notify customer of dishonor.

55-4-501. Handling of documentary drafts; duty to send for presentment and to notify customer of dishonor.

A bank that takes a documentary draft for collection shall present or send the draft and accompanying documents for presentment and, upon learning that the draft has not been paid or accepted in due course, shall seasonably notify its customer of the fact even though it may have discounted or bought the draft or extended credit available for withdrawal as of right.

History: 1953 Comp., 50A-4-501, enacted by Laws 1961, ch. 96, 4-501; 1992, ch. 114, 193.



Section 55-4-502 - Presentment of "on arrival" drafts.

55-4-502. Presentment of "on arrival" drafts.

If a draft or the relevant instructions require presentment "on arrival", "when goods arrive" or the like, the collecting bank need not present until in its judgment a reasonable time for arrival of the goods has expired. Refusal to pay or accept because the goods have not arrived is not dishonor; the bank must notify its transferor of the refusal but need not present the draft again until it is instructed to do so or learns of the arrival of the goods.

History: 1953 Comp., 50A-4-502, enacted by Laws 1961, ch. 96, 4-502; 1992, ch. 114, 194.



Section 55-4-503 - Responsibility of presenting bank for documents and goods; report of reasons for dishonor; referee in case of need.

55-4-503. Responsibility of presenting bank for documents and goods; report of reasons for dishonor; referee in case of need.

Unless otherwise instructed and except as provided in Article 5 a bank presenting a documentary draft:

(1) must deliver the documents to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment; and

(2) upon dishonor, either in the case of presentment for acceptance or presentment for payment, may seek and follow instructions from any referee in case of need designated in the draft or if the presenting bank does not choose to utilize the referee's services, it must use diligence and good faith to ascertain the reason for dishonor, must notify its transferor of the dishonor and of the results of its effort to ascertain the reasons therefor and must request instructions.

However the presenting bank is under no obligation with respect to goods represented by the documents except to follow any reasonable instructions seasonably received; it has a right to reimbursement for any expense incurred in following instructions and to prepayment of or indemnity for those expenses.

History: 1953 Comp., 50A-4-503, enacted by Laws 1961, ch. 96, 4-503; 1992, ch. 114, 195.



Section 55-4-504 - Privilege of presenting bank to deal with goods; security interest for expenses.

55-4-504. Privilege of presenting bank to deal with goods; security interest for expenses.

(a) A presenting bank that, following the dishonor of a documentary draft, has seasonably requested instructions but does not receive them within a reasonable time may store, sell, or otherwise deal with the goods in any reasonable manner.

(b) For its reasonable expenses incurred by action under Subsection (a) the presenting bank has a lien upon the goods or their proceeds, which may be foreclosed in the same manner as an unpaid seller's lien.

History: 1953 Comp., 50A-4-504, enacted by Laws 1961, ch. 96, 4-504; 1992, ch. 114, 196.









Article 4A - Funds Transfers

Part 1 - SUBJECT MATTER AND DEFINITIONS

Section 55-4A-101 - Short title.

55-4A-101. Short title.

This article may be cited as the Uniform Commerical [Commercial] Code - Funds Transfers.

History: 1978 Comp., 55-4A-101, enacted by Laws 1992, ch. 114, 197.



Section 55-4A-102 - Subject matter.

55-4A-102. Subject matter.

Except as otherwise provided in Section 55-4A-108 NMSA 1978, this article applies to funds transfers defined in Section 55-4A-104 NMSA 1978.

History: 1978 Comp., 55-4A-102, enacted by Laws 1992, ch. 114, 198.



Section 55-4A-103 - Payment order; definitions.

55-4A-103. Payment order; definitions.

(a) In this article:

(1) "payment order" means an instruction of a sender to a receiving bank, transmitted orally, electronically, or in writing, to pay, or to cause another bank to pay, a fixed or determinable amount of money to a beneficiary if:

(i) the instruction does not state a condition to payment to the beneficiary other than time of payment,

(ii) the receiving bank is to be reimbursed by debiting an account of, or otherwise receiving payment from the sender, and

(iii) the instruction is transmitted by the sender directly to the receiving bank or to an agent, funds-transfer system, or communication system for transmittal to the receiving bank;

(2) "beneficiary" means the person to be paid by the beneficiary's bank;

(3) "beneficiary's bank" means the bank identified in a payment order in which an account of the beneficiary is to be credited pursuant to the order or which otherwise is to make payment to the beneficiary if the order does not provide for payment to an account;

(4) "receiving bank" means the bank to which the sender's instruction is addressed; and

(5) "sender" means the person giving the instruction to the receiving bank.

(b) If an instruction complying with Subsection (a)(1) is to make more than one payment to a beneficiary, the instruction is a separate payment order with respect to each payment.

(c) A payment order is issued when it is sent to the receiving bank.

History: 1978 Comp., 55-4A-103, enacted by Laws 1992, ch. 114, 199.



Section 55-4A-104 - Funds transfer; definitions.

55-4A-104. Funds transfer; definitions.

In this article:

(a) "funds transfer" means the series of transactions, beginning with the originator's payment order, made for the purpose of making payment to the beneficiary of the order. The term includes any payment order issued by the originator's bank or an intermediary bank intended to carry out the originator's payment order. A funds transfer is completed by acceptance by the beneficiary's bank of a payment order for the benefit of the beneficiary of the originator's payment order;

(b) "intermediary bank" means a receiving bank other than the originator's bank or the beneficiary's bank;

(c) "originator" means the sender of the first payment order in a funds transfer; and

(d) "originator's bank" means (i) the receiving bank to which the payment order of the originator is issued if the originator is not a bank, or (ii) the originator if the originator is a bank.

History: 1978 Comp., 55-4A-104, enacted by Laws 1992, ch. 114, 200.



Section 55-4A-105 - Other definitions.

55-4A-105. Other definitions.

(a) In this article:

(1) "authorized account" means a deposit account of a customer in a bank designated by the customer as a source of payment of payment orders issued by the customer to the bank; if a customer does not so designate an account, any account of the customer is an authorized account if payment of a payment order from that account is not inconsistent with a restriction on the use of that account;

(2) "bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union and trust company; a branch or separate office of a bank is a separate bank for purposes of this article;

(3) "customer" means a person, including a bank, having an account with a bank or from whom a bank has agreed to receive payment orders;

(4) "funds-transfer business day" of a receiving bank means the part of a day during which the receiving bank is open for the receipt, processing and transmittal of payment orders and cancellations and amendments of payment orders;

(5) "funds-transfer system" means a wire transfer network, automated clearing house or other communication system of a clearing house or other association of banks through which a payment order by a bank may be transmitted to the bank to which the order is addressed;

(6) [Reserved]; and

(7) "prove" with respect to a fact means to meet the burden of establishing the fact (Paragraph (8) of Subsection (b) of Section 55-1-201 NMSA 1978).

(b) Other definitions applying to this article and the sections in which they appear are:

"acceptance"

Section 55-4A-209 NMSA 1978;

"beneficiary"

Section 55-4A-103 NMSA 1978;

"beneficiary's bank"

Section 55-4A-103 NMSA 1978;

"executed"

Section 55-4A-301 NMSA 1978;

"execution date"

Section 55-4A-301 NMSA 1978;

"funds transfer"

Section 55-4A-104 NMSA 1978;

"funds-transfer system rule"

Section 55-4A-501 NMSA 1978;

"intermediary bank"

Section 55-4A-104 NMSA 1978;

"originator"

Section 55-4A-104 NMSA 1978;

"originator's bank"

Section 55-4A-104 NMSA 1978;

"payment by beneficiary's bank to beneficiary"

Section 55-4A-405 NMSA 1978;

"payment by originator to beneficiary"

Section 55-4A-406 NMSA 1978;

"payment by sender to receiving bank"

Section 55-4A-403 NMSA 1978;

"payment date"

Section 55-4A-401 NMSA 1978;

"payment order"

Section 55-4A-103 NMSA 1978;

"receiving bank"

Section 55-4A-103 NMSA 1978;

"security procedure"

Section 55-4A-201 NMSA 1978; and

"sender"

Section 55-4A-103 NMSA 1978.

(c) The following definitions in Chapter 55, Article 4 NMSA 1978 apply to this article:

"clearing house"

Section 55-4-104 NMSA 1978;

"item"

Section 55-4-104 NMSA 1978; and

"suspends payments"

Section 55-4-104 NMSA 1978.

(d) In addition, Chapter 55, Article 1 NMSA 1978 contains general definitions and principles of construction and interpretation applicable throughout this article.

History: 1978 Comp., 55-4A-105, enacted by Laws 1992, ch. 114, 201; 2005, ch. 144, 48; 2009, ch. 234, 17.



Section 55-4A-106 - Time payment order is received.

55-4A-106. Time payment order is received.

(a) The time of receipt of a payment order or communication canceling or amending a payment order is determined by the rules applicable to receipt of a notice stated in Section 55-1-202 NMSA 1978. A receiving bank may fix a cut-off time or times on a funds-transfer business day for the receipt and processing of payment orders and communications canceling or amending payment orders. Different cut-off times may apply to payment orders, cancellations or amendments, or to different categories of payment orders, cancellations or amendments. A cut-off time may apply to senders generally or different cut-off times may apply to different senders or categories of payment orders. If a payment order or communication canceling or amending a payment order is received after the close of a funds-transfer business day or after the appropriate cut-off time on a funds-transfer business day, the receiving bank may treat the payment order or communication as received at the opening of the next funds-transfer business day.

(b) If this article refers to an execution date or payment date or states a day on which a receiving bank is required to take action, and the date or day does not fall on a funds-transfer business day, the next day that is a funds-transfer business day is treated as the date or day stated, unless the contrary is stated in this article.

History: 1978 Comp., 55-4A-106, enacted by Laws 1992, ch. 114, 202; 2005, ch. 144, 49; 2015, ch. 54, 3.



Section 55-4A-107 - Federal reserve regulations and operating circulars.

55-4A-107. Federal reserve regulations and operating circulars.

Regulations of the board of governors of the federal reserve system and operating circulars of the federal reserve banks supersede any inconsistent provision of this article to the extent of the inconsistency.

History: 1978 Comp., 55-4A-107, enacted by Laws 1992, ch. 114, 203.



Section 55-4A-108 - Relationship to electronic fund transfer act.

55-4A-108. Relationship to electronic fund transfer act.

(a) Except as provided in Subsection (b) of this section, this article does not apply to a funds transfer any part of which is governed by the Electronic Fund Transfer Act of 1978 (Title XX, Public Law 95-630, 92 Stat. 3728, 15 U.S.C. Section 1693 et seq.) as amended from time to time.

(b) This article applies to a funds transfer that is a remittance transfer as defined in the Electronic Fund Transfer Act of 1978 (15 U.S.C. Section 1693o-1) as amended from time to time, unless the remittance transfer is an electronic fund transfer as defined in the Electronic Fund Transfer Act of 1978 (15 U.S.C. Section 1693a) as amended from time to time.

(c) In a funds transfer to which this article applies, in the event of an inconsistency between an applicable provision of this article and an applicable provision of the Electronic Fund Transfer Act of 1978 (15 U.S.C. Section 1693 et seq.) as amended from time to time, the provisions of the Electronic Fund Transfer Act of 1978 (15 U.S.C. Section 1693 et seq.) as amended from time to time, governs to the extent of the inconsistency.

History: 1978 Comp., 55-4A-108, enacted by Laws 1992, ch. 114, 204; 2013, ch. 137, 2.






Part 2 - ISSUE AND ACCEPTANCE OF PAYMENT ORDER

Section 55-4A-201 - Security procedure.

55-4A-201. Security procedure.

"Security procedure" means a procedure established by agreement of a customer and a receiving bank for the purpose of (i) verifying that a payment order or communication amending or canceling a payment order is that of the customer, or (ii) detecting error in the transmission or the content of the payment order or communication. A security procedure may require the use of algorithms or other codes, identifying words or numbers, encryption, callback procedures or similar security devices. Comparison of a signature on a payment order or communication with an authorized specimen signature of the customer is not by itself a security procedure.

History: 1978 Comp., 55-4A-201, enacted by Laws 1992, ch. 114, 205.



Section 55-4A-202 - Authorized and verified payment orders.

55-4A-202. Authorized and verified payment orders.

(a) A payment order received by the receiving bank is the authorized order of the person identified as sender if that person authorized the order or is otherwise bound by it under the law of agency.

(b) If a bank and its customer have agreed that the authenticity of payment orders issued to the bank in the name of the customer as sender will be verified pursuant to a security procedure, a payment order received by the receiving bank is effective as the order of the customer, whether or not authorized, if (i) the security procedure is a commercially reasonable method of providing security against unauthorized payment orders, and (ii) the bank proves that it accepted the payment order in good faith and in compliance with the security procedure and any written agreement or instruction of the customer restricting acceptance of payment orders issued in the name of the customer. The bank is not required to follow an instruction that violates a written agreement with the customer or notice of which is not received at a time and in a manner affording the bank a reasonable opportunity to act on it before the payment order is accepted.

(c) Commercial reasonableness of a security procedure is a question of law to be determined by considering the wishes of the customer expressed to the bank, the circumstances of the customer known to the bank, including the size, type and frequency of payment orders normally issued by the customer to the bank, alternative security procedures offered to the customer and security procedures in general use by customers and receiving banks similarly situated. A security procedure is deemed to be commercially reasonable if (i) the security procedure was chosen by the customer after the bank offered, and the customer refused, a security procedure that was commercially reasonable for that customer, and (ii) the customer expressly agreed in writing to be bound by any payment order, whether or not authorized, issued in its name and accepted by the bank in compliance with the security procedure chosen by the customer.

(d) The term "sender" in this article includes the customer in whose name a payment order is issued if the order is the authorized order of the customer under Subsection (a), or it is effective as the orders of the customer under Subsection (b).

(e) This section applies to amendments and cancellations of payment orders to the same extent it applies to payment orders.

(f) Except as provided in this section and in Section 55-4A-203(a)(1) NMSA 1978, rights and obligations arising under this section or Section 55-4A-203 NMSA 1978 may not be varied by agreement.

History: 1978 Comp., 55-4A-202, enacted by Laws 1992, ch. 114, 206.



Section 55-4A-203 - Unenforceability of certain verified payment orders.

55-4A-203. Unenforceability of certain verified payment orders.

(a) If an accepted payment order is not, under Section 55-4A-202(a) NMSA 1978, an authorized order of a customer identified as sender, but is effective as an order of the customer pursuant to Section 55-4A-202(b) NMSA 1978, the following rules apply:

(1) By express written agreement, the receiving bank may limit the extent to which it is entitled to enforce or retain payment of the payment order.

(2) The receiving bank is not entitled to enforce or retain payment of the payment order if the customer proves that the order was not caused, directly or indirectly, by a person (i) entrusted at any time with duties to act for the customer with respect to payment orders or the security procedure, or (ii) who obtained access to transmitting facilities of the customer or who obtained, from a source controlled by the customer and without authority of the receiving bank, information facilitating breach of the security procedure, regardless of how the information was obtained or whether the customer was at fault. Information includes any access device, computer software or the like.

(b) This section applies to amendments of payment orders to the same extent it applies to payment orders.

History: 1978 Comp., 55-4A-203, enacted by Laws 1992, ch. 114, 207.



Section 55-4A-204 - Refund of payment and duty of customer to report with respect to unauthorized payment order.

55-4A-204. Refund of payment and duty of customer to report with respect to unauthorized payment order.

(a) If a receiving bank accepts a payment order issued in the name of its customer as sender that is: (i) not authorized and not effective as the order of the customer under Section 55-4A-202 NMSA 1978; or (ii) not enforceable, in whole or in part, against the customer under Section 55-4A-203 NMSA 1978, the bank shall refund any payment of the payment order received from the customer to the extent the bank is not entitled to enforce payment and shall pay interest on the refundable amount calculated from the date the bank received payment to the date of the refund. However, the customer is not entitled to interest from the bank on the amount to be refunded if the customer fails to exercise ordinary care to determine that the order was not authorized by the customer and to notify the bank of the relevant facts within a reasonable time not exceeding ninety days after the date the customer received notification from the bank that the order was accepted or that the customer's account was debited with respect to the order. The bank is not entitled to any recovery from the customer on account of a failure by the customer to give notification as stated in this section.

(b) Reasonable time under Subsection (a) of this section may be fixed by agreement as stated in Subsection (b) of Section 55-1-302 NMSA 1978, but the obligation of a receiving bank to refund payment as stated in Subsection (a) of this section may not otherwise be varied by agreement.

History: 1978 Comp., 55-4A-204, enacted by Laws 1992, ch. 114, 208; 2005, ch. 144, 50.



Section 55-4A-205 - Erroneous payment orders.

55-4A-205. Erroneous payment orders.

(a) If an accepted payment order was transmitted pursuant to a security procedure for the detection of error and the payment order (i) erroneously instructed payment to a beneficiary not intended by the sender, (ii) erroneously instructed payment in an amount greater than the amount intended by the sender, or (iii) was an erroneously transmitted duplicate of a payment order previously sent by the sender, the following rules apply:

(1) If the sender proves that the sender or a person acting on behalf of the sender pursuant to Section 55-4A-206 NMSA 1978 complied with the security procedure and that the error would have been detected if the receiving bank had also complied, the sender is not obliged to pay the order to the extent stated in Paragraphs (2) and (3).

(2) If the funds transfer is completed on the basis of an erroneous payment order described in Clause (i) or (iii) of Subsection (a), the sender is not obliged to pay the order and the receiving bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(3) If the funds transfer is completed on the basis of a payment order described in Clause (ii) of Subsection (a), the sender is not obliged to pay the order to the extent the amount received by the beneficiary is greater than the amount intended by the sender. In that case, the receiving bank is entitled to recover from the beneficiary the excess amount received to the extent allowed by the law governing mistake and restitution.

(b) If (i) the sender of an erroneous payment order described in Subsection (a) is not obliged to pay all or part of the order, and (ii) the sender receives notification from the receiving bank that the order was accepted by the bank or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care, on the basis of information available to the sender, to discover the error with respect to the order and to advise the bank of the relevant facts within a reasonable time, not exceeding ninety days, after the bank's notification was received by the sender. If the bank proves that the sender failed to perform that duty, the sender is liable to the bank for the loss the bank proves it incurred as a result of the failure, but the liability of the sender may not exceed the amount of the sender's order.

(c) This section applies to amendments to payment orders to the same extent it applies to payment orders.

History: 1978 Comp., 55-4A-205, enacted by Laws 1992, ch. 114, 209.



Section 55-4A-206 - Transmission of payment order through funds-transfer or other communication system.

55-4A-206. Transmission of payment order through funds-transfer or other communication system.

(a) If a payment order addressed to a receiving bank is transmitted to a funds-transfer system or other third-party communication system for transmittal to the bank, the system is deemed to be an agent of the sender for the purpose of transmitting the payment order to the bank. If there is a discrepancy between the terms of the payment order transmitted to the system and the terms of the payment order transmitted by the system to the bank, the terms of the payment order of the sender are those transmitted by the system. This section does not apply to a funds-transfer system of the federal reserve banks.

(b) This section applies to cancellations and amendments of payment orders to the same extent it applies to payment orders.

History: 1978 Comp., 55-4A-206, enacted by Laws 1992, ch. 114, 210.



Section 55-4A-207 - Misdescription of beneficiary.

55-4A-207. Misdescription of beneficiary.

(a) Subject to Subsection (b), if, in a payment order received by the beneficiary's bank, the name, bank account number or other identification of the beneficiary refers to a nonexistent or unidentifiable person or account, no person has rights as a beneficiary of the order and acceptance of the order cannot occur.

(b) If a payment order received by the beneficiary's bank identifies the beneficiary both by name and by an identifying or bank account number and the name and number identify different persons, the following rules apply:

(1) Except as otherwise provided in Subsection (c), if the beneficiary's bank does not know that the name and number refer to different persons, it may rely on the number as the proper identification of the beneficiary of the order. The beneficiary's bank need not determine whether the name and number refer to the same person.

(2) If the beneficiary's bank pays the person identified by name or knows that the name and number identify different persons, no person has rights as beneficiary except the person paid by the beneficiary's bank if that person was entitled to receive payment from the originator of the funds transfer. If no person has rights as beneficiary, acceptance of the order cannot occur.

(c) If (i) a payment order described in Subsection (b) is accepted, (ii) the originator's payment order described the beneficiary inconsistently by name and number, and (iii) the beneficiary's bank pays the person identified by number as permitted by Paragraph (1) of Subsection (b), the following rules apply:

(1) If the originator is a bank, the originator is obliged to pay its order.

(2) If the originator is not a bank and proves that the person identified by number was not entitled to receive payment from the originator, the originator is not obliged to pay its order unless the originator's bank proves that the originator, before acceptance of the originator's order, had notice that payment of a payment order issued by the originator might be made by the beneficiary's bank on the basis of an identifying or bank account number even if it identifies a person different from the named beneficiary. Proof of notice may be made by any admissible evidence. The originator's bank satisfies the burden of proof if it proves that the originator, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(d) In a case governed by Paragraph (1) of Subsection (b), if the beneficiary's bank rightfully pays the person identified by number and that person was not entitled to receive payment from the originator, the amount paid may be recovered from that person to the extent allowed by the law governing mistake and restitution as follows:

(1) if the originator is obliged to pay its payment order as stated in Subsection (c), the originator has the right to recover; or

(2) if the originator is not a bank and is not obliged to pay its payment order, the originator's bank has the right to recover.

History: 1978 Comp., 55-4A-207, enacted by Laws 1992, ch. 114, 211.



Section 55-4A-208 - Misdescription of intermediary bank or beneficiary's bank.

55-4A-208. Misdescription of intermediary bank or beneficiary's bank.

(a) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank only by an identifying number.

(1) The receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank and need not determine whether the number identifies a bank.

(2) The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(b) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank both by name and an identifying number if the name and number identify different persons.

(1) If the sender is a bank, the receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank if the receiving bank, when it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person or whether the number refers to a bank. The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(2) If the sender is not a bank and the receiving bank proves that the sender, before the payment order was accepted, had notice that the receiving bank might rely on the number as the proper identification of the intermediary or beneficiary's bank even if it identifies a person different from the bank identified by name, the rights and obligations of the sender and the receiving bank are governed by Paragraph (1) of this Subsection (b), as though the sender were a bank. Proof of notice may be made by any admissible evidence. The receiving bank satisfies the burden of proof if it proves that the sender, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(3) Regardless of whether the sender is a bank, the receiving bank may rely on the name as the proper identification of the intermediary or beneficiary's bank if the receiving bank, at the time it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person.

(4) If the receiving bank knows that the name and number identify different persons, reliance on either the name or the number in executing the sender's payment order is a breach of the obligation stated in Section 55-4A-302(a)(1) NMSA 1978.

History: 1978 Comp., 55-4A-208, enacted by Laws 1992, ch. 114, 212.



Section 55-4A-209 - Acceptance of payment order.

55-4A-209. Acceptance of payment order.

(a) Subject to Subsection (d), a receiving bank other than the beneficiary's bank accepts a payment order when it executes the order.

(b) Subject to Subsections (c) and (d), a beneficiary's bank accepts a payment order at the earliest of the following times:

(1) when the bank (i) pays the beneficiary as stated in Section 55-4A-405(a) or 55-4A-405(b) NMSA 1978, or (ii) notifies the beneficiary of receipt of the order or that the account of the beneficiary has been credited with respect to the order unless the notice indicates that the bank is rejecting the order or that funds with respect to the order may not be withdrawn or used until receipt of payment from the sender of the order;

(2) when the bank receives payment of the entire amount of the sender's order pursuant to Section 55-4A-403(a)(1) or 55-4A-403(a)(2) NMSA 1978; or

(3) the opening of the next funds-transfer business day of the bank following the payment date of the order if, at that time, the amount of the sender's order is fully covered by a withdrawable credit balance in an authorized account of the sender or the bank has otherwise received full payment from the sender, unless the order was rejected before that time or is rejected within (i) one hour after that time, or (ii) one hour after the opening of the next business day of the sender following the payment date if that time is later. If notice of rejection is received by the sender after the payment date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the payment date to the day the sender receives notice or learns that the order was not accepted, counting that day as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest payable is reduced accordingly.

(c) Acceptance of a payment order cannot occur before the order is received by the receiving bank. Acceptance does not occur under Paragraph (2) or (3) of Subsection (b) if the beneficiary of the payment order does not have an account with the receiving bank, the account has been closed or the receiving bank is not permitted by law to receive credits for the beneficiary's account.

(d) A payment order issued to the originator's bank cannot be accepted until the payment date if the bank is the beneficiary's bank, or the execution date if the bank is not the beneficiary's bank. If the originator's bank executes the originator's payment order before the execution date or pays the beneficiary of the originator's payment order before the payment date and the payment order is subsequently canceled pursuant to Section 55-4A-211(b) NMSA 1978, the bank may recover from the beneficiary any payment received to the extent allowed by the law governing mistake and restitution.

History: 1978 Comp., 55-4A-209, enacted by Laws 1992, ch. 114, 213.



Section 55-4A-210 - Rejection of payment order.

55-4A-210. Rejection of payment order.

(a) A payment order is rejected by the receiving bank by a notice of rejection transmitted to the sender orally, electronically or in writing. A notice of rejection need not use any particular words and is sufficient if it indicates that the receiving bank is rejecting the order or will not execute or pay the order. Rejection is effective when the notice is given if transmission is by a means that is reasonable in the circumstances. If notice of rejection is given by a means that is not reasonable, rejection is effective when the notice is received. If an agreement of the sender and receiving bank establishes the means to be used to reject a payment order, (i) any means complying with the agreement is reasonable, and (ii) any means not complying is not reasonable unless no significant delay in receipt of the notice resulted from the use of the noncomplying means.

(b) This subsection applies if a receiving bank other than the beneficiary's bank fails to execute a payment order despite the existence on the execution date of a withdrawable credit balance in an authorized account of the sender sufficient to cover the order. If the sender does not receive notice of rejection of the order on the execution date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the execution date to the earlier of the day the order is canceled pursuant to Section 55-4A-211(d) NMSA 1978 or the day the sender receives notice or learns that the order was not executed, counting the final day of the period as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest is reduced accordingly.

(c) If a receiving bank suspends payments, all unaccepted payment orders issued to it are deemed rejected at the time the bank suspends payments.

(d) Acceptance of a payment order precludes a later rejection of the order. Rejection of a payment order precludes a later acceptance of the order.

History: 1978 Comp., 55-4A-210, enacted by Laws 1992, ch. 114, 214.



Section 55-4A-211 - Cancellation and amendment of payment order.

55-4A-211. Cancellation and amendment of payment order.

(a) A communication of the sender of a payment order canceling or amending the order may be transmitted to the receiving bank orally, electronically or in writing. If a security procedure is in effect between the sender and the receiving bank, the communication is not effective to cancel or amend the order unless the communication is verified pursuant to the security procedure or the bank agrees to the cancellation or amendment.

(b) Subject to Subsection (a), a communication by the sender canceling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.

(c) After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds-transfer system rule allows cancellation or amendment without agreement of the bank.

(1) With respect to a payment order accepted by a receiving bank other than the beneficiary's bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made.

(2) With respect to a payment order accepted by the beneficiary's bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order, or because of a mistake by a sender in the funds transfer which resulted in the issuance of a payment order (i) that is a duplicate of a payment order previously issued by the sender, (ii) that orders payment to a beneficiary not entitled to receive payment from the originator, or (iii) that orders payment in an amount greater than the amount the beneficiary was entitled to receive from the originator. If the payment order is canceled or amended, the beneficiary's bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(d) An unaccepted payment order is canceled by operation of law at the close of the fifth funds-transfer business day of the receiving bank after the execution date or payment date of the order.

(e) A canceled payment order cannot be accepted. If an accepted payment order is canceled, the acceptance is nullified and no person has any right or obligation based on the acceptance. Amendment of a payment order is deemed to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.

(f) Unless otherwise provided in an agreement of the parties or in a funds-transfer system rule, if the receiving bank, after accepting a payment order, agrees to cancellation or amendment of the order by the sender or is bound by a funds-transfer system rule allowing cancellation or amendment without the bank's agreement, the sender, whether or not cancellation or amendment is effective, is liable to the bank for any loss and expenses, including reasonable attorney's fees, incurred by the bank as a result of the cancellation or amendment or attempted cancellation or amendment.

(g) A payment order is not revoked by the death or legal incapacity of the sender unless the receiving bank knows of the death or of an adjudication of incapacity by a court of competent jurisdiction and has reasonable opportunity to act before acceptance of the order.

(h) A funds-transfer system rule is not effective to the extent it conflicts with Paragraph (2) of Subsection (c).

History: 1978 Comp., 55-4A-211, enacted by Laws 1992, ch. 114, 215.



Section 55-4A-212 - Liability and duty of receiving bank regarding unaccepted payment order.

55-4A-212. Liability and duty of receiving bank regarding unaccepted payment order.

If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in this article, but does not otherwise have any duty to accept a payment order or, before acceptance, to take any action, or refrain from taking action, with respect to the order except as provided in this article or by express agreement. Liability based on acceptance arises only when acceptance occurs as stated in Section 55-4A-209 NMSA 1978, and liability is limited to that provided in this article. A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts, or of any other party to the funds transfer, and the bank owes no duty to any party to the funds transfer except as provided in this article or by express agreement.

History: 1978 Comp., 55-4A-212, enacted by Laws 1992, ch. 114, 216.






Part 3 - EXECUTION OF SENDER'S PAYMENT ORDER BY RECEIVING BANK

Section 55-4A-301 - Execution and execution date.

55-4A-301. Execution and execution date.

(a) A payment order is "executed" by the receiving bank when it issues a payment order intended to carry out the payment order received by the bank. A payment order received by the beneficiary's bank can be accepted but cannot be executed.

(b) "Execution date" of a payment order means the day on which the receiving bank may properly issue a payment order in execution of the sender's order. The execution date may be determined by instruction of the sender but cannot be earlier than the day the order is received and, unless otherwise determined, is the day the order is received. If the sender's instruction states a payment date, the execution date is the payment date or an earlier date on which execution is reasonably necessary to allow payment to the beneficiary on the payment date.

History: 1978 Comp., 55-4A-301, enacted by Laws 1992, ch. 114, 217.



Section 55-4A-302 - Obligations of receiving bank in execution of payment order.

55-4A-302. Obligations of receiving bank in execution of payment order.

(a) Except as provided in Subsections (b) through (d), if the receiving bank accepts a payment order pursuant to Section 55-4A-209(a) NMSA 1978, the bank has the following obligations in executing the order:

(1) the receiving bank is obliged to issue, on the execution date, a payment order complying with the sender's order and to follow the sender's instructions concerning (i) any intermediary bank or funds-transfer system to be used in carrying out the funds transfer, or (ii) the means by which payment orders are to be transmitted in the funds transfer; if the originator's bank issues a payment order to an intermediary bank, the originator's bank is obliged to instruct the intermediary bank according to the instruction of the originator; an intermediary bank in the funds transfer is similarly bound by an instruction given to it by the sender of the payment order it accepts; and

(2) if the sender's instruction states that the funds transfer is to be carried out telephonically or by wire transfer or otherwise indicates that the funds transfer is to be carried out by the most expeditious means, the receiving bank is obliged to transmit its payment order by the most expeditious available means, and to instruct any intermediary bank accordingly; if a sender's instruction states a payment date, the receiving bank is obliged to transmit its payment order at a time and by means reasonably necessary to allow payment to the beneficiary on the payment date or as soon thereafter as is feasible.

(b) Unless otherwise instructed, a receiving bank executing a payment order may (i) use any funds-transfer system if use of that system is reasonable in the circumstances, and (ii) issue a payment order to the beneficiary's bank or to an intermediary bank through which a payment order conforming to the sender's order can expeditiously be issued to the beneficiary's bank if the receiving bank exercises ordinary care in the selection of the intermediary bank. A receiving bank is not required to follow an instruction of the sender designating a funds-transfer system to be used in carrying out the funds transfer if the receiving bank, in good faith, determines that it is not feasible to follow the instruction or that following the instruction would unduly delay completion of the funds transfer.

(c) Unless Paragraph (2) of Subsection (a) applies or the receiving bank is otherwise instructed, the bank may execute a payment order by transmitting its payment order by first class mail or by any means reasonable in the circumstances. If the receiving bank is instructed to execute the sender's order by transmitting its payment order by a particular means, the receiving bank may issue its payment order by the means stated or by any means as expeditious as the means stated.

(d) Unless instructed by the sender, (i) the receiving bank may not obtain payment of its charges for services and expenses in connection with the execution of the sender's order by issuing a payment order in an amount equal to the amount of the sender's order less the amount of the charges, and (ii) may not instruct a subsequent receiving bank to obtain payment of its charges in the same manner.

History: 1978 Comp., 55-4A-302, enacted by Laws 1992, ch. 114, 218.



Section 55-4A-303 - Erroneous execution of payment order.

55-4A-303. Erroneous execution of payment order.

(a) A receiving bank that (i) executes the payment order of the sender by issuing a payment order in an amount greater than the amount of the sender's order, or (ii) issues a payment order in execution of the sender's order and then issues a duplicate order, is entitled to payment of the amount of the sender's order under Section 55-4A-402(c) NMSA 1978 if that subsection is otherwise satisfied. The bank is entitled to recover from the beneficiary of the erroneous order the excess payment received to the extent allowed by the law governing mistake and restitution.

(b) A receiving bank that executes the payment order of the sender by issuing a payment order in an amount less than the amount of the sender's order is entitled to payment of the amount of the sender's order under Section 55-4A-402(c) NMSA 1978 if (i) that subsection is otherwise satisfied, and (ii) the bank corrects its mistake by issuing an additional payment order for the benefit of the beneficiary of the sender's order. If the error is not corrected, the issuer of the erroneous order is entitled to receive or retain payment from the sender of the order it accepted only to the extent of the amount of the erroneous order. This subsection does not apply if the receiving bank executes the sender's payment order by issuing a payment order in an amount less than the amount of the sender's order for the purpose of obtaining payment of its charges for services and expenses pursuant to instruction of the sender.

(c) If a receiving bank executes the payment order of the sender by issuing a payment order to a beneficiary different from the beneficiary of the sender's order and the funds transfer is completed on the basis of that error, the sender of the payment order that was erroneously executed and all previous senders in the funds transfer are not obliged to pay the payment orders they issued. The issuer of the erroneous order is entitled to recover from the beneficiary of the order the payment received to the extent allowed by the law governing mistake and restitution.

History: 1978 Comp., 55-4A-303, enacted by Laws 1992, ch. 114, 219.



Section 55-4A-304 - Duty of sender to report erroneously executed payment order.

55-4A-304. Duty of sender to report erroneously executed payment order.

If the sender of a payment order that is erroneously executed as stated in Section 55-4A-303 NMSA 1978 receives notification from the receiving bank that the order was executed or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care to determine, on the basis of information available to the sender, that the order was erroneously executed and to notify the bank of the relevant facts within a reasonable time not exceeding ninety days after the notification from the bank was received by the sender. If the sender fails to perform that duty, the bank is not obliged to pay interest on any amount refundable to the sender under Section 55-4A-402(d) NMSA 1978 for the period before the bank learns of the execution error. The bank is not entitled to any recovery from the sender on account of a failure by the sender to perform the duty stated in this section.

History: 1978 Comp., 55-4A-304, enacted by Laws 1992, ch. 114, 220.



Section 55-4A-305 - Liability for late or improper execution or failure to execute payment order.

55-4A-305. Liability for late or improper execution or failure to execute payment order.

(a) If a funds transfer is completed but the execution of a payment order by the receiving bank in breach of Section 55-4A-302 NMSA 1978 results in delay in payment to the beneficiary, the bank is obliged to pay interest to either the originator or the beneficiary of the funds transfer for the period of delay caused by the improper execution. Except as provided in Subsection (c), additional damages are not recoverable.

(b) If execution of a payment order by a receiving bank in breach of Section 55-4A-302 NMSA 1978 results in (i) noncompletion of the funds transfer, (ii) failure to use an intermediary bank designated by the originator, or (iii) issuance of a payment order that does not comply with the terms of the payment order of the originator, the bank is liable to the originator for its expenses in the funds transfer and for incidental expenses and interest losses, to the extent not covered by Subsection (a), resulting from the improper execution. Except as provided in Subsection (c), additional damages are not recoverable.

(c) In addition to the amounts payable under Subsections (a) and (b), damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank.

(d) If a receiving bank fails to execute a payment order it was obliged by express agreement to execute, the receiving bank is liable to the sender for its expenses in the transaction and for incidental expenses and interest losses resulting from the failure to execute. Additional damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank, but are not otherwise recoverable.

(e) Reasonable attorney's fees are recoverable if demand for compensation under Subsection (a) or (b) is made and refused before an action is brought on the claim. If a claim is made for breach of an agreement under Subsection (d) and the agreement does not provide for damages, reasonable attorney's fees are recoverable if demand for compensation under Subsection (d) is made and refused before an action is brought on the claim.

(f) Except as stated in this section, the liability of a receiving bank under Subsections (a) and (b) may not be varied by agreement.

History: 1978 Comp., 55-4A-305, enacted by Laws 1992, ch. 114, 221.






Part 4 - PAYMENT

Section 55-4A-401 - Payment date.

55-4A-401. Payment date.

"Payment date" of a payment order means the day on which the amount of the order is payable to the beneficiary by the beneficiary's bank. The payment date may be determined by instruction of the sender but cannot be earlier than the day the order is received by the beneficiary's bank and, unless otherwise determined, is the day the order is received by the beneficiary's bank.

History: 1978 Comp., 55-4A-401, enacted by Laws 1992, ch. 114, 222.



Section 55-4A-402 - Obligation of sender to pay receiving bank.

55-4A-402. Obligation of sender to pay receiving bank.

(a) This section is subject to Sections 55-4A-205 and 55-4A-207 NMSA 1978.

(b) With respect to a payment order issued on the beneficiary's bank, acceptance of the order by the bank obliges the sender to pay the bank the amount of the order, but payment is not due until the payment date of the order.

(c) This subsection is subject to Subsection (e) and to Section 55-4A-303 NMSA 1978. With respect to a payment order issued to a receiving bank other than the beneficiary's bank, acceptance of the order by the receiving bank obliges the sender to pay the bank the amount of the sender's order. Payment by the sender is not due until the execution date of the sender's order. The obligation of that sender to pay its payment order is excused if the funds transfer is not completed by acceptance by the beneficiary's bank of a payment order instructing payment to the beneficiary of that sender's payment order.

(d) If the sender of a payment order pays the order and was not obliged to pay all or part of the amount paid, the bank receiving payment is obliged to refund payment to the extent the sender was not obliged to pay. Except as provided in Sections 55-4A-204 and 55-4A-304 NMSA 1978, interest is payable on the refundable amount from the date of payment.

(e) If a funds transfer is not completed as stated in Subsection (c) and an intermediary bank is obliged to refund payment as stated in Subsection (d) but is unable to do so because not permitted by applicable law or because the bank suspends payments, a sender in the funds transfer that executed a payment order in compliance with an instruction, as stated in Section 55-4A-302(a)(1) NMSA 1978, to route the funds transfer through that intermediary bank is entitled to receive or retain payment from the sender of the payment order that it accepted. The first sender in the funds transfer that issued an instruction requiring routing through that intermediary bank is subrogated to the right of the bank that paid the intermediary bank to refund as stated in Subsection (d).

(f) The right of the sender of a payment order to be excused from the obligation to pay the order as stated in Subsection (c) or to receive refund under Subsection (d) may not be varied by agreement.

History: 1978 Comp., 55-4A-402, enacted by Laws 1992, ch. 114, 223.



Section 55-4A-403 - Payment by sender to receiving bank.

55-4A-403. Payment by sender to receiving bank.

(a) Payment of the sender's obligation under Section 55-4A-402 NMSA 1978 to pay the receiving bank occurs as follows:

(1) if the sender is a bank, payment occurs when the receiving bank receives final settlement of the obligation through a federal reserve bank or through a funds-transfer system;

(2) if the sender is a bank and the sender (i) credited an account of the receiving bank with the sender, or (ii) caused an account of the receiving bank in another bank to be credited, payment occurs when the credit is withdrawn or, if not withdrawn, at midnight of the day on which the credit is withdrawable and the receiving bank learns of that fact; and

(3) if the receiving bank debits an account of the sender with the receiving bank, payment occurs when the debit is made to the extent the debit is covered by a withdrawable credit balance in the account.

(b) If the sender and receiving bank are members of a funds-transfer system that nets obligations multilaterally among participants, the receiving bank receives final settlement when settlement is complete in accordance with the rules of the system. The obligation of the sender to pay the amount of a payment order transmitted through the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against the sender's obligation the right of the sender to receive payment from the receiving bank of the amount of any other payment order transmitted to the sender by the receiving bank through the funds-transfer system. The aggregate balance of obligations owed by each sender to each receiving bank in the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against the balance the aggregate balance of obligations owed to the sender by other members of the system. The aggregate balance is determined after the right of setoff stated in the second sentence of this subsection has been exercised.

(c) If two banks transmit payment orders to each other under an agreement that settlement of the obligations of each bank to the other under Section 55-4A-402 NMSA 1978 will be made at the end of the day or other period, the total amount owed with respect to all orders transmitted by one bank shall be set off against the total amount owed with respect to all orders transmitted by the other bank. To the extent of the setoff, each bank has made payment to the other.

(d) In a case not covered by Subsection (a), the time when payment of the sender's obligation under Section 55-4A-402(b) or 55-4A-402(c) NMSA 1978 occurs is governed by applicable principles of law that determine when an obligation is satisfied.

History: 1978 Comp., 55-4A-403, enacted by Laws 1992, ch. 114, 224.



Section 55-4A-404 - Obligation of beneficiary's bank to pay and give notice to beneficiary.

55-4A-404. Obligation of beneficiary's bank to pay and give notice to beneficiary.

(a) Subject to Sections 55-4A-211(e), 55-4A-405(d) and 55-4A-405(e) NMSA 1978, if a beneficiary's bank accepts a payment order, the bank is obliged to pay the amount of the order to the beneficiary of the order. Payment is due on the payment date of the order, but if acceptance occurs on the payment date after the close of the funds-transfer business day of the bank payment is due on the next funds-transfer business day. If the bank refuses to pay after demand by the beneficiary and receipt of notice of particular circumstances that will give rise to consequential damages as a result of nonpayment, the beneficiary may recover damages resulting from the refusal to pay to the extent the bank had notice of the damages, unless the bank proves that it did not pay because of a reasonable doubt concerning the right of the beneficiary to payment.

(b) If a payment order accepted by the beneficiary's bank instructs payment to be an account of the beneficiary, the bank is obliged to notify the beneficiary of receipt of the order before midnight of the next funds-transfer business day following the payment date. If the payment order does not instruct payment to an account of the beneficiary, the bank is required to notify the beneficiary only if notice is required by the order. Notice may be given by first class mail or any other means reasonable in the circumstances. If the bank fails to give the required notice, the bank is obliged to pay interest to the beneficiary on the amount of the payment order from the day notice should have been given until the day the beneficiary learned of receipt of the payment order by the bank. No other damages are recoverable. Reasonable attorney's fees are also recoverable if demand for interest is made and refused before an action is brought on the claim.

(c) The right of a beneficiary to receive payment and damages as stated in Subsection (a) may not be varied by agreement or a funds-transfer system rule. The right of a beneficiary to be notified as stated in Subsection (b) may be varied by agreement of the beneficiary or by a funds-transfer system rule if the beneficiary is notified of the rule before initiation of the funds transfer.

History: 1978 Comp., 55-4A-404, enacted by Laws 1992, ch. 114, 225.



Section 55-4A-405 - Payment by beneficiary's bank to beneficiary.

55-4A-405. Payment by beneficiary's bank to beneficiary.

(a) If the beneficiary's bank credits an account of the beneficiary of a payment order, payment of the bank's obligation under Section 55-4A-404(a) NMSA 1978 occurs when and to the extent (i) the beneficiary is notified of the right to withdraw the credit, (ii) the bank lawfully applies the credit to a debt of the beneficiary, or (iii) funds with respect to the order are otherwise made available to the beneficiary by the bank.

(b) If the beneficiary's bank does not credit an account of the beneficiary of a payment order, the time when payment of the bank's obligation under Section 55-4A-404(a) NMSA 1978 occurs is governed by principles of law that determine when an obligation is satisfied.

(c) Except as stated in Subsections (d) and (e), if the beneficiary's bank pays the beneficiary of a payment order under a condition to payment or agreement of the beneficiary giving the bank the right to recover payment from the beneficiary if the bank does not receive payment of the order, the condition to payment or agreement is not enforceable.

(d) A funds-transfer system rule may provide that payments made to beneficiaries of funds transfers made through the system are provisional until receipt of payment by the beneficiary's bank of the payment order it accepted. A beneficiary's bank that makes a payment that is provisional under the rule is entitled to refund from the beneficiary if (i) the rule requires that both the beneficiary and the originator be given notice of the provisional nature of the payment before the funds transfer is initiated, (ii) the beneficiary, the beneficiary's bank and the originator's bank agreed to be bound by the rule, and (iii) the beneficiary's bank did not receive payment of the payment order that it accepted. If the beneficiary is obliged to refund payment to the beneficiary's bank, acceptance of the payment order by the beneficiary's bank is nullified and no payment by the originator of the funds transfer to the beneficiary occurs under Section 55-4A-406 NMSA 1978.

(e) This subsection applies to a funds transfer that includes a payment order transmitted over a funds-transfer system that (i) nets obligations multilaterally among participants, and (ii) has in effect a loss-sharing agreement among participants for the purpose of providing funds necessary to complete settlement of the obligations of one or more participants that do not meet their settlement obligations. If the beneficiary's bank in the funds transfer accepts a payment order and the system fails to complete settlement pursuant to its rules with respect to any payment order in the funds transfer, (i) the acceptance by the beneficiary's bank is nullified and no person has any right or obligation based on the acceptance, (ii) the beneficiary's bank is entitled to recover payment from the beneficiary, (iii) no payment by the originator to the beneficiary occurs under Section 55-4A-406 NMSA 1978, and (iv) subject to Section 55-4A-402(e) NMSA 1978, each sender in the funds transfer is excused from its obligation to pay its payment order under Section 55-4A-402(c) NMSA 1978 because the funds transfer has not been completed.

History: 1978 Comp., 55-4A-405, enacted by Laws 1992, ch. 114, 226.



Section 55-4A-406 - Payment by originator to beneficiary; discharge of underlying obligation.

55-4A-406. Payment by originator to beneficiary; discharge of underlying obligation.

(a) Subject to Sections 55-4A-211(e), 55-4A-405(d) and 55-4A-405(e) NMSA 1978, the originator of a funds transfer pays the beneficiary of the originator's payment order (i) at the time a payment order for the benefit of the beneficiary is accepted by the beneficiary's bank in the funds transfer and (ii) in an amount equal to the amount of the order accepted by the beneficiary's bank, but not more than the amount of the originator's order.

(b) If payment under Subsection (a) is made to satisfy an obligation, the obligation is discharged to the same extent discharge would result from payment to the beneficiary of the same amount in money, unless (i) the payment under Subsection (a) was made by a means prohibited by the contract of the beneficiary with respect to the obligation, (ii) the beneficiary, within a reasonable time after receiving notice of receipt of the order by the beneficiary's bank, notified the originator of the beneficiary's refusal of the payment, (iii) funds with respect to the order were not withdrawn by the beneficiary or applied to a debt of the beneficiary, and (iv) the beneficiary would suffer a loss that could reasonably have been avoided if payment had been made by a means complying with the contract. If payment by the originator does not result in discharge under this section, the originator is subrogated to the rights of the beneficiary to receive payment from the beneficiary's bank under Section 55-4A-404(a) NMSA 1978.

(c) For the purpose of determining whether discharge of an obligation occurs under Subsection (b), if the beneficiary's bank accepts a payment order in an amount equal to the amount of the originator's payment order less charges of one or more receiving banks in the funds transfer, payment to the beneficiary is deemed to be in the amount of the originator's order unless upon demand by the beneficiary the originator does not pay the beneficiary the amount of the deducted charges.

(d) Rights of the originator or of the beneficiary of a funds transfer under this section may be varied only by agreement of the originator and the beneficiary.

History: 1978 Comp., 55-4A-406, enacted by Laws 1992, ch. 114, 227.






Part 5 - MISCELLANEOUS PROVISIONS

Section 55-4A-501 - Variation by agreement and effect of funds-transfer system rule.

55-4A-501. Variation by agreement and effect of funds-transfer system rule.

(a) Except as otherwise provided in this article, the rights and obligations of a party to a funds transfer may be varied by agreement of the affected party.

(b) "Funds-transfer system rule" means a rule of an association of banks (i) governing transmission of payment orders by means of a funds-transfer system of the association or rights and obligations with respect to those orders, or (ii) to the extent the rule governs rights and obligations between banks that are parties to a funds transfer in which a federal reserve bank, acting as an intermediary bank, sends a payment order to the beneficiary's bank. Except as otherwise provided in this article, a funds-transfer system rule governing rights and obligations between participating banks using the system may be effective even if the rule conflicts with this article and indirectly affects another party to the funds transfer who does not consent to the rule. A funds-transfer system rule may also govern rights and obligations of parties other than participating banks using the system to the extent stated in Sections 55-4A-404(c), 55-4A-405(d) and 55-4A-507(c) NMSA 1978.

History: 1978 Comp., 55-4A-501, enacted by Laws 1992, ch. 114, 228.



Section 55-4A-502 - Creditor process served on receiving bank; set-off by beneficiary's bank.

55-4A-502. Creditor process served on receiving bank; set-off by beneficiary's bank.

(a) As used in this section, "creditor process" means levy, attachment, garnishment, notice of lien, sequestration or similar process issued by or on behalf of a creditor or other claimant with respect to an account.

(b) This subsection applies to creditor process with respect to an authorized account of the sender of a payment order if the creditor process is served on the receiving bank. For the purpose of determining rights with respect to the creditor process, if the receiving bank accepts the payment order the balance in the authorized account is deemed to be reduced by the amount of the payment order to the extent the bank did not otherwise receive payment of the order, unless the creditor process is served at a time and in a manner affording the bank a reasonable opportunity to act on it before the bank accepts the payment order.

(c) If a beneficiary's bank has received a payment order for payment to the beneficiary's account in the bank, the following rules apply:

(1) the bank may credit the beneficiary's account; the amount credited may be set off against an obligation owed by the beneficiary to the bank or may be applied to satisfy creditor process served on the bank with respect to the account;

(2) the bank may credit the beneficiary's account and allow withdrawal of the amount credited unless creditor process with respect to the account is served at a time and in a manner affording the bank a reasonable opportunity to act to prevent withdrawal; and

(3) if creditor process with respect to the beneficiary's account has been served and the bank has had a reasonable opportunity to act on it, the bank may not reject the payment order except for a reason unrelated to the service of process.

(d) Creditor process with respect to a payment by the originator to the beneficiary pursuant to a funds transfer may be served only on the beneficiary's bank with respect to the debt owed by that bank to the beneficiary. Any other bank served with the creditor process is not obliged to act with respect to the process.

History: 1978 Comp., 55-4A-502, enacted by Laws 1992, ch. 114, 229.



Section 55-4A-503 - Injunction or restraining order with respect to funds transfer.

55-4A-503. Injunction or restraining order with respect to funds transfer.

For proper cause and in compliance with applicable law, a court may restrain (i) a person from issuing a payment order to initiate a funds transfer, (ii) an originator's bank from executing the payment order of the originator, or (iii) the beneficiary's bank from releasing funds to the beneficiary or the beneficiary from withdrawing the funds. A court may not otherwise restrain a person from issuing a payment order, paying or receiving payment of a payment order or otherwise acting with respect to a funds transfer.

History: 1978 Comp., 55-4A-503, enacted by Laws 1992, ch. 114, 230.



Section 55-4A-504 - Order in which items and payment orders may be charged to account; order of withdrawals from account.

55-4A-504. Order in which items and payment orders may be charged to account; order of withdrawals from account.

(a) If a receiving bank has received more than one payment order of the sender or one or more payment orders and other items that are payable from the sender's account, the bank may charge the sender's account with respect to the various orders and items in any sequence.

(b) In determining whether a credit to an account has been withdrawn by the holder of the account or applied to a debt of the holder of the account, credits first made to the account are first withdrawn or applied.

History: 1978 Comp., 55-4A-504, enacted by Laws 1992, ch. 114, 231.



Section 55-4A-505 - Preclusion of objection to debit of customer's account.

55-4A-505. Preclusion of objection to debit of customer's account.

If a receiving bank has received payment from its customer with respect to a payment order issued in the name of the customer as sender and accepted by the bank, and the customer received notification reasonably identifying the order, the customer is precluded from asserting that the bank is not entitled to retain the payment unless the customer notifies the bank of the customer's objection to the payment within one year after the notification was received by the customer.

History: 1978 Comp., 55-4A-505, enacted by Laws 1992, ch. 114, 232.



Section 55-4A-506 - Rate of interest.

55-4A-506. Rate of interest.

(a) If, under this article, a receiving bank is obliged to pay interest with respect to a payment order issued to the bank, the amount payable may be determined (i) by agreement of the sender and receiving bank, or (ii) by a funds-transfer system rule if the payment order is transmitted through a funds-transfer system.

(b) If the amount of interest is not determined by an agreement or rule as stated in Subsection (a), the amount is calculated by multiplying the applicable federal funds rate by the amount on which interest is payable, and then multiplying the product by the number of days for which interest is payable. The applicable federal funds rate is the average of the federal funds rates published by the federal reserve bank of New York for each of the days for which interest is payable divided by three hundred sixty. The federal funds rate for any day on which a published rate is not available is the same as the published rate for the next preceding day for which there is a published rate. If a receiving bank that accepted a payment order is required to refund payment to the sender of the order because the funds transfer was not completed, but the failure to complete was not due to any fault by the bank, the interest payable is reduced by a percentage equal to the reserve requirement on deposits of the receiving bank.

History: 1978 Comp., 55-4A-506, enacted by Laws 1992, ch. 114, 233.



Section 55-4A-507 - Choice of law.

55-4A-507. Choice of law.

(a) The following rules apply unless the affected parties otherwise agree or Subsection (c) applies:

(1) the rights and obligations between the sender of a payment order and the receiving bank are governed by the law of the jurisdiction in which the receiving bank is located;

(2) the rights and obligations between the beneficiary's bank and the beneficiary are governed by the law of the jurisdiction in which the beneficiary's bank is located; and

(3) the issue of when payment is made pursuant to a funds transfer by the originator to the beneficiary is governed by the law of the jurisdiction in which the beneficiary's bank is located.

(b) If the parties described in each paragraph of Subsection (a) have made an agreement selecting the law of a particular jurisdiction to govern rights and obligations between each other, the law of that jurisdiction governs those rights and obligations, whether or not the payment order or the funds transfer bears a reasonable relation to that jurisdiction.

(c) A funds-transfer system rule may select the law of a particular jurisdiction to govern (i) rights and obligations between participating banks with respect to payment orders transmitted or processed through the system, or (ii) the rights and obligations of some or all parties to a funds transfer any part of which is carried out by means of the system. A choice of law made pursuant to Clause (i) is binding on participating banks. A choice of law made pursuant to Clause (ii) is binding on the originator, other sender or a receiving bank having notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system when the originator, other sender or receiving bank issued or accepted a payment order. The beneficiary of a funds transfer is bound by the choice of law if, when the funds transfer is initiated, the beneficiary has notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system. The law of a jurisdiction selected pursuant to this subsection may govern, whether or not that law bears a reasonable relation to the matter in issue.

(d) In the event of inconsistency between an agreement under Subsection (b) and a choice-of-law rule under Subsection (c), the agreement under Subsection (b) prevails.

(e) If a funds transfer is made by use of more than one funds-transfer system and there is inconsistency between choice-of-law rules of the systems, the matter in issue is governed by the law of the selected jurisdiction that has the most significant relationship to the matter in issue.

History: 1978 Comp., 55-4A-507, enacted by Laws 1992, ch. 114, 234.









Article 5 - Letters of Credit

Section 55-5-101 - Short title.

55-5-101. Short title.

Chapter 55, Article 5 NMSA 1978 may be cited as [the] "Uniform Commercial Code - Letters of Credit".

History: 1978 Comp., 55-5-101, enacted by Laws 1997, ch. 75, 3.



Section 55-5-102 - Definitions.

55-5-102. Definitions.

(a) In this article:

(1) "adviser" means a person who, at the request of the issuer, a confirmer or another adviser, notifies or requests another adviser to notify the beneficiary that a letter of credit has been issued, confirmed or amended;

(2) "applicant" means a person at whose request or for whose account a letter of credit is issued. The term includes a person who requests an issuer to issue a letter of credit on behalf of another if the person making the request undertakes an obligation to reimburse the issuer;

(3) "beneficiary" means a person who under the terms of a letter of credit is entitled to have its complying presentation honored. The term includes a person to whom drawing rights have been transferred under a transferable letter of credit;

(4) "confirmer" means a nominated person who undertakes, at the request or with the consent of the issuer, to honor a presentation under a letter of credit issued by another;

(5) "dishonor" of a letter of credit means failure timely to honor or to take an interim action, such as acceptance of a draft, that may be required by the letter of credit;

(6) "document" means a draft or other demand, document of title, investment security, certificate, invoice, or other record, statement, or representation of fact, law, right or opinion (i) which is presented in a written or other medium permitted by the letter of credit or, unless prohibited by the letter of credit, by the standard practice referred to in Section 55-5-108(e) NMSA 1978 and (ii) which is capable of being examined for compliance with the terms and conditions of the letter of credit. A document may not be oral;

(7) "good faith" means honesty in fact in the conduct or transaction concerned;

(8) "honor" of a letter of credit means performance of the issuer's undertaking in the letter of credit to pay or deliver an item of value. Unless the letter of credit otherwise provides, "honor" occurs:

(i) upon payment;

(ii) if the letter of credit provides for acceptance, upon acceptance of a draft and, at maturity, its payment, or;

(iii) if the letter of credit provides for incurring a deferred obligation, upon incurring the obligation and, at maturity, its performance;

(9) "issuer" means a bank or other person that issues a letter of credit, but does not include an individual who makes an engagement for personal, family or household purposes;

(10) "letter of credit" means a definite undertaking that satisfies the requirements of Section 55-5-104 NMSA 1978 by an issuer to a beneficiary at the request or for the account of an applicant or, in the case of a financial institution, to itself or for its own account, to honor a documentary presentation by payment or delivery of an item of value;

(11) "nominated person" means a person whom the issuer (i) designates or authorizes to pay, accept, negotiate or otherwise give value under a letter of credit and (ii) undertakes by agreement or custom and practice to reimburse;

(12) "presentation" means delivery of a document to an issuer or nominated person for honor or giving of value under a letter of credit;

(13) "presenter" means a person making a presentation as or on behalf of a beneficiary or nominated person;

(14) "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form; and

(15) "successor of a beneficiary" means a person who succeeds to substantially all of the rights of a beneficiary by operation of law, including a corporation with or into which the beneficiary has been merged or consolidated, an administrator, executor, personal representative, trustee in bankruptcy, debtor in possession, liquidator and receiver.

(b) Definitions in other articles applying to this article and the sections in which they appear are:

"accept" or "acceptance" ......................Section 55-3-409 NMSA 1978

"value" ........................Sections 55-3-303 and 55-4-211 NMSA 1978.

(c) Article 1 [Chapter 55, Article 1 NMSA 1978] contains certain additional general definitions and principles of construction and interpretation applicable throughout this article.

History: 1978 Comp., 55-5-102, enacted by Laws 1997, ch. 75, 4.



Section 55-5-103 - Scope.

55-5-103. Scope.

(a) This article applies to letters of credit and to certain rights and obligations arising out of transactions involving letters of credit.

(b) The statement of a rule in this article does not by itself require, imply or negate application of the same or a different rule to a situation not provided for, or to a person not specified, in this article.

(c) With the exception of this subsection, Subsections (a) and (d) of this section, Paragraphs (9) and (10) of Subsection (a) of Section 55-5-102 NMSA 1978, Subsection (d) of Section 55-5-106 NMSA 1978 and Subsection (d) of Section 55-5-114 NMSA 1978, and except to the extent prohibited in Section 55-1-302 NMSA 1978 and Subsection (d) of Section 55-5-117 NMSA 1978, the effect of this article may be varied by agreement or by a provision stated or incorporated by reference in an undertaking. A term in an agreement or undertaking generally excusing liability or generally limiting remedies for failure to perform obligations is not sufficient to vary obligations prescribed by this article.

(d) Rights and obligations of an issuer to a beneficiary or a nominated person under a letter of credit are independent of the existence, performance or nonperformance of a contract or arrangement out of which the letter of credit arises or which underlies it, including contracts or arrangements between the issuer and the applicant and between the applicant and the beneficiary.

History: 1978 Comp., 55-5-103, enacted by Laws 1997, ch. 75, 5; 2005, ch. 144, 51.



Section 55-5-104 - Formal requirements.

55-5-104. Formal requirements.

A letter of credit, confirmation, advice, transfer, amendment or cancellation may be issued in any form that is a record and is authenticated (i) by a signature or (ii) in accordance with the agreement of the parties or the standard practice referred to in Section 55-5-108(e) NMSA 1978.

History: 1978 Comp., 55-5-104, enacted by Laws 1997, ch. 75, 6.



Section 55-5-105 - Consideration.

55-5-105. Consideration.

Consideration is not required to issue, amend, transfer or cancel a letter of credit, advice or confirmation.

History: 1978 Comp., 55-5-105, enacted by Laws 1997, ch. 75, 7.



Section 55-5-106 - Issuance, amendment, cancellation and duration.

55-5-106. Issuance, amendment, cancellation and duration.

(a) A letter of credit is issued and becomes enforceable according to its terms against the issuer when the issuer sends or otherwise transmits it to the person requested to advise or to the beneficiary. A letter of credit is revocable only if it so provides.

(b) After a letter of credit is issued, rights and obligations of a beneficiary, applicant, confirmer and issuer are not affected by an amendment or cancellation to which that person has not consented except to the extent the letter of credit provides that it is revocable or that the issuer may amend or cancel the letter of credit without that consent.

(c) If there is no stated expiration date or other provision that determines its duration, a letter of credit expires one year after its stated date of issuance or, if none is stated, after the date on which it is issued.

(d) A letter of credit that states that it is perpetual expires five years after its stated date of issuance, or if none is stated, after the date on which it is issued.

History: 1978 Comp., 55-5-106, enacted by Laws 1997, ch. 75, 8.



Section 55-5-107 - Confirmer, nominated person and adviser.

55-5-107. Confirmer, nominated person and adviser.

(a) A confirmer is directly obligated on a letter of credit and has the rights and obligations of an issuer to the extent of its confirmation. The confirmer also has rights against and obligations to the issuer as if the issuer were an applicant and the confirmer had issued the letter of credit at the request and for the account of the issuer.

(b) A nominated person who is not a confirmer is not obligated to honor or otherwise give value for a presentation.

(c) A person requested to advise may decline to act as an adviser. An adviser that is not a confirmer is not obligated to honor or give value for a presentation. An adviser undertakes to the issuer and to the beneficiary accurately to advise the terms of the letter of credit, confirmation, amendment or advice received by that person and undertakes to the beneficiary to check the apparent authenticity of the request to advise. Even if the advice is inaccurate, the letter of credit, confirmation or amendment is enforceable as issued.

(d) A person who notifies a transferee beneficiary of the terms of a letter of credit, confirmation, amendment or advice has the rights and obligations of an adviser under Subsection (c) of this section. The terms in the notice to the transferee beneficiary may differ from the terms in any notice to the transferor beneficiary to the extent permitted by the letter of credit, confirmation, amendment or advice received by the person who so notifies.

History: 1978 Comp., 55-5-107, enacted by Laws 1997, ch. 75, 9.



Section 55-5-108 - Issuer's rights and obligations.

55-5-108. Issuer's rights and obligations.

(a) Except as otherwise provided in Section 55-5-109 NMSA 1978, an issuer shall honor a presentation that, as determined by the standard practice referred to in Subsection (e) of this section, appears on its face strictly to comply with the terms and conditions of the letter of credit. Except as otherwise provided in Section 55-5-113 NMSA 1978 and unless otherwise agreed with the applicant, an issuer shall dishonor a presentation that does not appear so to comply.

(b) An issuer has a reasonable time after presentation, but not beyond the end of the seventh business day of the issuer after the day of its receipt of documents:

(1) to honor;

(2) if the letter of credit provides for honor to be completed more than seven business days after presentation, to accept a draft or incur a deferred obligation; or

(3) to give notice to the presenter of discrepancies in the presentation.

(c) Except as otherwise provided in Subsection (d) of this section, an issuer is precluded from asserting as a basis for dishonor any discrepancy if timely notice is not given or any discrepancy not stated in the notice if timely notice is given.

(d) Failure to give the notice specified in Subsection (b) of this section or to mention fraud, forgery or expiration in the notice does not preclude the issuer from asserting as a basis for dishonor, fraud or forgery as described in Section 55-5-109(a) NMSA 1978, or expiration of the letter of credit before presentation.

(e) An issuer shall observe standard practice of financial institutions that regularly issue letters of credit. Determination of the issuer's observance of the standard practice is a matter of interpretation for the court. The court shall offer the parties a reasonable opportunity to present evidence of the standard practice.

(f) An issuer is not responsible for:

(1) the performance or nonperformance of the underlying contract, arrangement or transaction;

(2) an act or omission of others; or

(3) observance or knowledge of the usage of a particular trade other than the standard practice referred to in Subsection (e) of this section.

(g) If an undertaking constituting a letter of credit under Section 55-5-102(a)(10) NMSA 1978 contains nondocumentary conditions, an issuer shall disregard the nondocumentary conditions and treat them as if they were not stated.

(h) An issuer that has dishonored a presentation shall return the documents or hold them at the disposal of, and send advice to that effect to, the presenter.

(i) An issuer that has honored a presentation as permitted or required by this article:

(1) is entitled to be reimbursed by the applicant in immediately available funds not later than the date of its payment of funds;

(2) takes the documents free of claims of the beneficiary or presenter;

(3) is precluded from asserting a right of recourse on a draft under Sections 55-3-414 and 55-3-415 NMSA 1978;

(4) except as otherwise provided in Sections 55-5-110 and 55-5-117 NMSA 1978, is precluded from restitution of money paid or other value given by mistake to the extent the mistake concerns discrepancies in the documents or tender which are apparent on the face of the presentation; and

(5) is discharged to the extent of its performance under the letter of credit unless the issuer honored a presentation in which a required signature of a beneficiary was forged.

History: 1978 Comp., 55-5-108, enacted by Laws 1997, ch. 75, 10.



Section 55-5-109 - Fraud and forgery.

55-5-109. Fraud and forgery.

(a) If a presentation is made that appears on its face strictly to comply with the terms and conditions of the letter of credit, but a required document is forged or materially fraudulent, or honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant:

(1) the issuer shall honor the presentation, if honor is demanded by (i) a nominated person who has given value in good faith and without notice of forgery or material fraud, (ii) a confirmer who has honored its confirmation in good faith, (iii) a holder in due course of a draft drawn under the letter of credit which was taken after acceptance by the issuer or nominated person, or (iv) an assignee of the issuer's or nominated person's deferred obligation that was taken for value and without notice of forgery or material fraud after the obligation was incurred by the issuer or nominated person; and

(2) the issuer, acting in good faith, may honor or dishonor the presentation in any other case.

(b) If an applicant claims that a required document is forged or materially fraudulent or that honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant, a court of competent jurisdiction may temporarily or permanently enjoin the issuer from honoring a presentation or grant similar relief against the issuer or other persons only if the court finds that:

(1) the relief is not prohibited under the law applicable to an accepted draft or deferred obligation incurred by the issuer;

(2) a beneficiary, issuer or nominated person who may be adversely affected is adequately protected against loss that it may suffer because the relief is granted;

(3) all of the conditions to entitle a person to the relief under the law of this state have been met; and

(4) on the basis of the information submitted to the court, the applicant is more likely than not to succeed under its claim of forgery or material fraud and the person demanding honor does not qualify for protection under Subsection (a)(1) of this section.

History: 1978 Comp., 55-5-109, enacted by Laws 1997, ch. 75, 11.



Section 55-5-110 - Warranties.

55-5-110. Warranties.

(a) If its presentation is honored, the beneficiary warrants:

(1) to the issuer, any other person to whom presentation is made and the applicant that there is no fraud or forgery of the kind described in Section 55-5-109(a) NMSA 1978; and

(2) to the applicant that the drawing does not violate any agreement between the applicant and beneficiary or any other agreement intended by them to be augmented by the letter of credit.

(b) The warranties in Subsection (a) of this section are in addition to warranties arising under Articles 3, 4, 7 and 8 because of the presentation or transfer of documents covered by any of those articles.

History: 1978 Comp., 55-5-110, enacted by Laws 1997, ch. 75, 12.



Section 55-5-111 - Remedies.

55-5-111. Remedies.

(a) If an issuer wrongfully dishonors or repudiates its obligation to pay money under a letter of credit before presentation, the beneficiary, successor or nominated person presenting on its own behalf may recover from the issuer the amount that is the subject of the dishonor or repudiation. If the issuer's obligation under the letter of credit is not for the payment of money, the claimant may obtain specific performance or, at the claimant's election, recover an amount equal to the value of performance from the issuer. In either case, the claimant may also recover incidental but not consequential damages. The claimant is not obligated to take action to avoid damages that might be due from the issuer under this subsection. If, although not obligated to do so, the claimant avoids damages, the claimant's recovery from the issuer must be reduced by the amount of damages avoided. The issuer has the burden of proving the amount of damages avoided. In the case of repudiation, the claimant need not present any document.

(b) If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of its obligation to the applicant, the applicant may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach.

(c) If an adviser or nominated person other than a confirmer breaches an obligation under this article or an issuer breaches an obligation not covered in Subsection (a) or (b) of this section, a person to whom the obligation is owed may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach. To the extent of the confirmation, a confirmer has the liability of an issuer specified in this subsection and Subsections (a) and (b) of this section.

(d) An issuer, nominated person or adviser who is found liable under Subsection (a), (b) or (c) of this section shall pay interest on the amount owed thereunder from the date of wrongful dishonor or other appropriate date.

(e) Reasonable attorney's fees and other expenses of litigation must be awarded to the prevailing party in an action in which a remedy is sought under this article.

(f) Damages that would otherwise be payable by a party for breach of an obligation under this article may be liquidated by agreement or undertaking, but only in an amount or by a formula that is reasonable in light of the harm anticipated.

History: 1978 Comp., 55-5-111, enacted by Laws 1997, ch. 75, 13.



Section 55-5-112 - Transfer of letter of credit.

55-5-112. Transfer of letter of credit.

(a) Except as otherwise provided in Section 55-5-113 NMSA 1978, unless a letter of credit provides that it is transferable, the right of a beneficiary to draw or otherwise demand performance under a letter of credit may not be transferred.

(b) Even if a letter of credit provides that it is transferable, the issuer may refuse to recognize or carry out a transfer if:

(1) the transfer would violate applicable law; or

(2) the transferor or transferee has failed to comply with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer which is within the standard practice referred to in Section 55-5-108(e) NMSA 1978 or is otherwise reasonable under the circumstances.

History: 1978 Comp., 55-5-112, enacted by Laws 1997, ch. 75, 14.



Section 55-5-113 - Transfer by operation of law.

55-5-113. Transfer by operation of law.

(a) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.

(b) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in its own name as the disclosed successor of the beneficiary. Except as otherwise provided in Subsection (e) of this section, an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in Section 55-5-108(e) NMSA 1978 or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.

(c) An issuer is not obliged to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.

(d) Honor of a purported successor's apparently complying presentation under Subsection (a) or (b) of this section has the consequences specified in Section 55-5-108(i) NMSA 1978 even if the purported successor is not the successor of a beneficiary. Documents signed in the name of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary are forged documents for the purposes of Section 55-5-109 NMSA 1978.

(e) An issuer whose rights of reimbursement are not covered by Subsection (d) of this section or substantially similar law and any confirmer or nominated person may decline to recognize a presentation under Subsection (b) of this section.

(f) A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this section.

History: 1978 Comp., 55-5-113, enacted by Laws 1997, ch. 75, 15.



Section 55-5-114 - Assignment of proceeds.

55-5-114. Assignment of proceeds.

(a) In this section, "proceeds of a letter of credit" means the cash, check, accepted draft or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit. The term does not include a beneficiary's drawing rights or documents presented by the beneficiary.

(b) A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.

(c) An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.

(d) An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.

(e) Rights of a transferee beneficiary or nominated person are independent of the beneficiary's assignment of the proceeds of a letter of credit and are superior to the assignee's right to the proceeds.

(f) Neither the rights recognized by this section between an assignee and an issuer, transferee beneficiary or nominated person nor the issuer's or nominated person's payment of proceeds to an assignee or a third person affect the rights between the assignee and any person other than the issuer, transferee beneficiary or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary's rights to proceeds is governed by Article 9 or other law. Against persons other than the issuer, transferee beneficiary or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiary's right to proceeds and its perfection are governed by Article 9 or other law.

History: 1978 Comp., 55-5-114, enacted by Laws 1997, ch. 75, 16.



Section 55-5-115 - Statute of limitations.

55-5-115. Statute of limitations.

An action to enforce a right or obligation arising under this article must be commenced within one year after the expiration date of the relevant letter of credit or one year after the cause of action accrues, whichever occurs later. A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach.

History: 1978 Comp., 55-5-115, enacted by Laws 1997, ch. 75, 17.



Section 55-5-116 - Choice of law and forum.

55-5-116. Choice of law and forum.

(a) The liability of an issuer, nominated person or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in Section 55-5-104 NMSA 1978 or by a provision in the person's letter of credit, confirmation or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.

(b) Unless Subsection (a) of this section applies, the liability of an issuer, nominated person or adviser for action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the person's undertaking. If more than one address is indicated, the person is considered to be located at the address from which the person's undertaking was issued. For the purpose of jurisdiction, choice of law and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities, and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection.

(c) Except as otherwise provided in this subsection, the liability of an issuer, nominated person or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation or other undertaking is expressly made subject. If (i) this article would govern the liability of an issuer, nominated person, or adviser under Subsection (a) or (b) of this section, (ii) the relevant undertaking incorporates rules of custom or practice, and (iii) there is conflict between this article and those rules as applied to that undertaking, those rules govern except to the extent of any conflict with the nonvariable provisions specified in Section 55-5-103(c) NMSA 1978.

(d) If there is conflict between this article and Article 3, 4, 4A or 9, this article governs.

(e) The forum for settling disputes arising out of an undertaking within this article may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with Subsection (a) of this section.

History: 1978 Comp., 55-5-116, enacted by Laws 1997, ch. 75, 18.



Section 55-5-117 - Subrogation of issuer, applicant and nominated person.

55-5-117. Subrogation of issuer, applicant and nominated person.

(a) An issuer that honors a beneficiary's presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.

(b) An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in Subsection (a) of this section.

(c) A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:

(1) the issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant;

(2) the beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and

(3) the applicant to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.

(d) Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in Subsections (a) and (b) of this section do not arise until the issuer honors the letter of credit or otherwise pays, and the rights in Subsection (c) of this section do not arise until the nominated person pays or otherwise gives value. Until then, the issuer, nominated person and the applicant do not derive under this section present or prospective rights forming the basis of a claim, defense or excuse.

History: 1978 Comp., 55-5-117, enacted by Laws 1997, ch. 75, 19.



Section 55-5-118 - Security interest of issuer or nominated person.

55-5-118. Security interest of issuer or nominated person.

(a) An issuer or nominated person has a security interest in a document presented under a letter of credit to the extent that the issuer or nominated person honors or gives value for the presentation.

(b) So long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under Subsection (a) of this section, the security interest continues and is subject to Chapter 55, Article 9 NMSA 1978, but:

(1) a security agreement is not necessary to make the security interest enforceable under Paragraph (3) of Subsection (b) of Section 55-9-203 NMSA 1978;

(2) if the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and

(3) if the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument or a letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document so long as the debtor does not have possession of the document.

History: 1978 Comp., 55-5-118, enacted by Laws 2001, ch. 139, 138.






Article 6 - Bulk Transfers



Article 7 - Documents of Title

Part 1 - GENERAL

Section 55-7-101 - Short title.

55-7-101. Short title.

This article shall be known and may be cited as Uniform Commercial Code - Documents of Title.

History: 1953 Comp., 50A-7-101, enacted by Laws 1961, ch. 96, 7-101.



Section 55-7-102 - Definitions and index of definitions.

55-7-102. Definitions and index of definitions.

(a) In Chapter 55, Article 7 NMSA 1978, unless the context otherwise requires:

(1) "bailee" means a person that by a warehouse receipt, bill of lading or other document of title acknowledges possession of goods and contracts to deliver them;

(2) "carrier" means a person that issues a bill of lading;

(3) "consignee" means a person named in a bill of lading to which or to whose order the bill promises delivery;

(4) "consignor" means a person named in a bill of lading as the person from which the goods have been received for shipment;

(5) "delivery order" means a record that contains an order to deliver goods directed to a warehouse, carrier or other person that in the ordinary course of business issues warehouse receipts or bills of lading;

(6) Reserved;

(7) "goods" means all things that are treated as movable for the purposes of a contract for storage or transportation;

(8) "issuer" means a bailee that issues a document of title or, in the case of an unaccepted delivery order, the person that orders the possessor of goods to deliver. The term includes a person for which an agent or employee purports to act in issuing a document if the agent or employee has real or apparent authority to issue documents, even if the issuer did not receive any goods, the goods were misdescribed or in any other respect the agent or employee violated the issuer's instructions;

(9) "person entitled under the document" means the holder, in the case of a negotiable document of title, or the person to which delivery of the goods is to be made by the terms of, or pursuant to instructions in a record under, a nonnegotiable document of title;

(10) Reserved;

(11) "sign" means, with present intent to authenticate or adopt a record:

(A) to execute or adopt a tangible symbol; or

(B) to attach to or logically associate with the record an electronic sound, symbol or process;

(12) "shipper" means a person that enters into a contract of transportation with a carrier; and

(13) "warehouse" means a person engaged in the business of storing goods for hire.

(b) Definitions in other articles applying to this article and the sections in which they appear are:

(1) "contract for sale", Section 55-2-106 NMSA 1978;

(2) "lessee in the ordinary course of business", Section 55-2A-103 NMSA 1978; and

(3) "receipt" of goods, Section 55-2-103 NMSA 1978.

(c) In addition, Chapter 55, Article 1 NMSA 1978 contains general definitions and principles of construction and interpretation applicable throughout this article.

History: 1953 Comp., 50A-7-102, enacted by Laws 1961, ch. 96, 7-102; 2005, ch. 144, 52.



Section 55-7-103 - Relation of article to treaty or statute.

55-7-103. Relation of article to treaty or statute.

(a) Chapter 55, Article 7 NMSA 1978 is subject to any treaty or statute of the United States or regulatory statute of this state to the extent the treaty, statute or regulatory statute is applicable.

(b) Chapter 55, Article 7 NMSA 1978 does not modify or repeal any law prescribing the form or content of a document of title or the services or facilities to be afforded by a bailee, or otherwise regulating a bailee's business in respects not specifically treated in this article. However, violation of such a law does not affect the status of a document of title that otherwise is within the definition of a document of title.

(c) This Uniform Commercial Code modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. Section 7001, et. seq.) but does not modify, limit or supersede Section 101(c) of that act (15 U.S.C. Section 7001(c)) or authorize electronic delivery of any of the notices described in Section 103(b) of that act (15 U.S.C. Section 7003(b)).

(d) To the extent there is a conflict between the Uniform Electronic Transactions Act and Chapter 55, Article 7 NMSA 1978, Chapter 55, Article 7 NMSA 1978 governs.

History: 1953 Comp., 50A-7-103, enacted by Laws 1961, ch. 96, 7-103; 2005, ch. 144, 53.



Section 55-7-104 - Negotiable and nonnegotiable document of title.

55-7-104. Negotiable and nonnegotiable document of title.

(a) Except as otherwise provided in Subsection (c) of this section, a document of title is negotiable if by its terms the goods are to be delivered to bearer or to the order of a named person.

(b) A document of title other than one described in Subsection (a) of this section is nonnegotiable. A bill of lading that states that the goods are consigned to a named person is not made negotiable by a provision that the goods are to be delivered only against an order in a record signed by the same or another named person.

(c) A document of title is nonnegotiable if, at the time it is issued, the document has a conspicuous legend, however expressed, that it is nonnegotiable.

History: 1953 Comp., 50A-7-104, enacted by Laws 1961, ch. 96, 7-104; 2005, ch. 144, 54.



Section 55-7-105 - Reissuance in alternative medium.

55-7-105. Reissuance in alternative medium.

(a) Upon request of a person entitled under an electronic document of title, the issuer of the electronic document may issue a tangible document of title as a substitute for the electronic document if:

(1) the person entitled under the electronic document surrenders control of the document to the issuer; and

(2) the tangible document when issued contains a statement that it is issued in substitution for the electronic document.

(b) Upon issuance of a tangible document of title in substitution for an electronic document of title in accordance with Subsection (a) of this section:

(1) the electronic document ceases to have any effect or validity; and

(2) the person that procured issuance of the tangible document warrants to all subsequent persons entitled under the tangible document that the warrantor was a person entitled under the electronic document when the warrantor surrendered control of the electronic document to the issuer.

(c) Upon request of a person entitled under a tangible document of title, the issuer of the tangible document may issue an electronic document of title as a substitute for the tangible document if:

(1) the person entitled under the tangible document surrenders possession of the document to the issuer; and

(2) the electronic document when issued contains a statement that it is issued in substitution for the tangible document.

(d) Upon issuance of an electronic document of title in substitution for a tangible document of title in accordance with Subsection (c) of this section:

(1) the tangible document ceases to have any effect or validity; and

(2) the person that procured issuance of the electronic document warrants to all subsequent persons entitled under the electronic document that the warrantor was a person entitled under the tangible document when the warrantor surrendered possession of the tangible document to the issuer.

History: 1953 Comp., 50A-7-105, enacted by Laws 1961, ch. 96, 7-105; 2005, ch. 144, 55.



Section 55-7-106 - Control of electronic document of title.

55-7-106. Control of electronic document of title.

(a) A person has control of an electronic document of title if a system employed for evidencing the transfer of interests in the electronic document reliably establishes that person as the person to which the electronic document was issued or transferred.

(b) A system satisfies Subsection (a) of this section, and a person is deemed to have control of an electronic document of title, if the document is created, stored and assigned in such a manner that:

(1) a single authoritative copy of the document exists that is unique, identifiable and, except as otherwise provided in Paragraphs (4), (5) and (6) of this subsection, unalterable;

(2) the authoritative copy identifies the person asserting control as:

(A) the person to which the document was issued; or

(B) if the authoritative copy indicates that the document has been transferred, the person to which the document was most recently transferred;

(3) the authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.

History: Laws 2005, ch. 144, 56.






Part 2 - WAREHOUSE RECEIPTS; SPECIAL PROVISIONS

Section 55-7-201 - Person that may issue a warehouse receipt; storage under bond.

55-7-201. Person that may issue a warehouse receipt; storage under bond.

(a) A warehouse receipt may be issued by any warehouse.

(b) If goods, including distilled spirits and agricultural commodities, are stored under a statute requiring a bond against withdrawal or a license for the issuance of receipts in the nature of warehouse receipts, a receipt issued for the goods is deemed to be a warehouse receipt even if issued by a person that is the owner of the goods and is not a warehouse.

History: 1953 Comp., 50A-7-201, enacted by Laws 1961, ch. 96, 7-201; 2005, ch. 144, 57.



Section 55-7-202 - Form of warehouse receipt; effect of omission.

55-7-202. Form of warehouse receipt; effect of omission.

(a) A warehouse receipt need not be in any particular form.

(b) Unless a warehouse receipt provides for each of the following, the warehouse is liable for damages caused to a person injured by its omission:

(1) a statement of the location of the warehouse facility where the goods are stored;

(2) the date of issue of the receipt;

(3) the unique identification code of the receipt;

(4) a statement whether the goods received will be delivered to the bearer, to a named person or to a named person or its order;

(5) the rate of storage and handling charges, unless goods are stored under a field warehousing arrangement, in which case a statement of that fact is sufficient on a nonnegotiable receipt;

(6) a description of the goods or the packages containing them;

(7) the signature of the warehouse or its agent;

(8) if the receipt is issued for goods that the warehouse owns, either solely, jointly or in common with others, a statement of the fact of that ownership; and

(9) a statement of the amount of advances made and of liabilities incurred for which the warehouse claims a lien or security interest, unless the precise amount of advances made or liabilities incurred, at the time of the issue of the receipt, is unknown to the warehouse or to its agent that issued the receipt, in which case a statement of the fact that advances have been made or liabilities incurred and the purpose of the advances or liabilities is sufficient.

(c) A warehouse may insert in its receipt any terms that are not contrary to the Uniform Commercial Code and do not impair its obligation of delivery under Section 55-7-403 NMSA 1978 or its duty of care under Section 55-7-204 NMSA 1978. Any contrary provision is ineffective.

History: 1953 Comp., 50A-7-202, enacted by Laws 1961, ch. 96, 7-202; 2005, ch. 144, 58.



Section 55-7-203 - Liability for nonreceipt or misdescription.

55-7-203. Liability for nonreceipt or misdescription.

A party to or purchaser for value in good faith of a document of title, other than a bill of lading, that relies upon the description of the goods in the document may recover from the issuer damages caused by the nonreceipt or misdescription of the goods, except to the extent that:

(1) the document conspicuously indicates that the issuer does not know whether all or part of the goods in fact were received or conform to the description, such as a case in which the description is in terms of marks or labels or kind, quantity or condition or the receipt or description is qualified by "contents, condition, and quality unknown", "said to contain" or words of similar import, if the indication is true; or

(2) the party or purchaser otherwise has notice of the nonreceipt or misdescription.

History: 1953 Comp., 50A-7-203, enacted by Laws 1961, ch. 96, 7-203; 2005, ch. 144, 59.



Section 55-7-204 - Duty of care; contractual limitation of warehouse's liability.

55-7-204. Duty of care; contractual limitation of warehouse's liability.

(a) A warehouse is liable for damages for loss of or injury to the goods caused by its failure to exercise care with regard to the goods that a reasonably careful person would exercise under similar circumstances. Unless otherwise agreed, the warehouse is not liable for damages that could not have been avoided by the exercise of that care.

(b) Damages may be limited by a term in the warehouse receipt or storage agreement limiting the amount of liability in case of loss or damage beyond which the warehouse is not liable. Such a limitation is not effective with respect to the warehouse's liability for conversion to its own use. On request of the bailor in a record at the time of signing the storage agreement or within a reasonable time after receipt of the warehouse receipt, the warehouse's liability may be increased on part or all of the goods covered by the storage agreement or the warehouse receipt. In this event, increased rates may be charged based on an increased valuation of the goods.

(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the bailment may be included in the warehouse receipt or storage agreement.

History: 1953 Comp., 50A-7-204, enacted by Laws 1961, ch. 96, 7-204; 2005, ch. 144, 60.



Section 55-7-205 - Title under warehouse receipt defeated in certain cases.

55-7-205. Title under warehouse receipt defeated in certain cases.

A buyer in ordinary course of business of fungible goods sold and delivered by a warehouse that is also in the business of buying and selling such goods takes the goods free of any claim under a warehouse receipt even if the receipt is negotiable and has been duly negotiated.

History: 1953 Comp., 50A-7-205, enacted by Laws 1961, ch. 96, 7-205; 2005, ch. 144, 61.



Section 55-7-206 - Termination of storage at warehouse's option.

55-7-206. Termination of storage at warehouse's option.

(a) A warehouse, by giving notice to the person on whose account the goods are held and any other person known to claim an interest in the goods, may require payment of any charges and removal of the goods from the warehouse at the termination of the period of storage fixed by the document of title or, if a period is not fixed, within a stated period not less than thirty days after the warehouse gives notice. If the goods are not removed before the date specified in the notice, the warehouse may sell them pursuant to Section 55-7-210 NMSA 1978.

(b) If a warehouse in good faith believes that goods are about to deteriorate or decline in value to less than the amount of its lien within the time provided in Subsection (a) of this section and Section 55-7-210 NMSA 1978, the warehouse may specify in the notice given under Subsection (a) of this section any reasonable shorter time for removal of the goods and, if the goods are not removed, may sell them at public sale held not less than one week after a single advertisement or posting.

(c) If, as a result of a quality or condition of the goods of which the warehouse did not have notice at the time of deposit, the goods are a hazard to other property, the warehouse facilities or other persons, the warehouse may sell the goods at public or private sale without advertisement or posting on reasonable notification to all persons known to claim an interest in the goods. If the warehouse, after a reasonable effort, is unable to sell the goods, it may dispose of them in any lawful manner and does not incur liability by reason of that disposition.

(d) A warehouse shall deliver the goods to any person entitled to them under Chapter 55, Article 7 NMSA 1978 upon due demand made at any time before sale or other disposition under this section.

(e) A warehouse may satisfy its lien from the proceeds of any sale or disposition under this section but shall hold the balance for delivery on the demand of any person to which the warehouse would have been bound to deliver the goods.

History: 1953 Comp., 50A-7-206, enacted by Laws 1961, ch. 96, 7-206; 2005, ch. 144, 62.



Section 55-7-207 - Goods must be kept separate; fungible goods.

55-7-207. Goods must be kept separate; fungible goods.

(a) Unless the warehouse receipt provides otherwise, a warehouse shall keep separate the goods covered by each receipt so as to permit at all times identification and delivery of those goods. However, different lots of fungible goods may be commingled.

(b) If different lots of fungible goods are commingled, the goods are owned in common by the persons entitled thereto and the warehouse is severally liable to each owner for that owner's share. If, because of overissue, a mass of fungible goods is insufficient to meet all the receipts the warehouse has issued against it, the persons entitled include all holders to which overissued receipts have been duly negotiated.

History: 1953 Comp., 50A-7-207, enacted by Laws 1961, ch. 96, 7-207; 2005, ch. 144, 63.



Section 55-7-208 - Altered warehouse receipts.

55-7-208. Altered warehouse receipts.

If a blank in a negotiable tangible warehouse receipt has been filled in without authority, a good-faith purchaser for value and without notice of the lack of authority may treat the insertion as authorized. Any other unauthorized alteration leaves any tangible or electronic warehouse receipt enforceable against the issuer according to its original tenor.

History: 1953 Comp., 50A-7-208, enacted by Laws 1961, ch. 96, 7-208; 2005, ch. 144, 64.



Section 55-7-209 - Lien of warehouse.

55-7-209. Lien of warehouse.

(a) A warehouse has a lien against the bailor on the goods covered by a warehouse receipt or storage agreement or on the proceeds thereof in its possession for charges for storage or transportation, including demurrage and terminal charges, insurance, labor or other charges, present or future, in relation to the goods, and for expenses necessary for preservation of the goods or reasonably incurred in their sale pursuant to law. If the person on whose account the goods are held is liable for similar charges or expenses in relation to other goods whenever deposited and it is stated in the warehouse receipt or storage agreement that a lien is claimed for charges and expenses in relation to other goods, the warehouse also has a lien against the goods covered by the warehouse receipt or storage agreement or on the proceeds thereof in its possession for those charges and expenses, whether or not the other goods have been delivered by the warehouse. However, as against a person to which a negotiable warehouse receipt is duly negotiated, a warehouse's lien is limited to charges in an amount or at a rate specified in the warehouse receipt or, if no charges are so specified, to a reasonable charge for storage of the specific goods covered by the receipt subsequent to the date of the receipt.

(b) A warehouse may also reserve a security interest against the bailor for the maximum amount specified on the receipt for charges other than those specified in Subsection (a) of this section, such as for money advanced and interest. The security interest is governed by Chapter 55, Article 9 NMSA 1978.

(c) A warehouse's lien for charges and expenses under Subsection (a) of this section or a security interest under Subsection (b) of this section is also effective against any person that so entrusted the bailor with possession of the goods that a pledge of them by the bailor to a good-faith purchaser for value would have been valid. However, the lien or security interest is not effective against a person that before issuance of a document of title had a legal interest or a perfected security interest in the goods and that did not:

(1) deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

(A) actual or apparent authority to ship, store or sell;

(B) power to obtain delivery under Section 55-7-403 NMSA 1978; or

(C) power of disposition under Section 55-2-403, Subsection (2) of Section 55-2A-304, Subsection (2) of Section 55-2A-305, Section 55-9-320 or Subsection (c) of Section 55-9-321 NMSA 1978, or other statute or rule of law; or

(2) acquiesce in the procurement by the bailor or its nominee of any document.

(d) A warehouse's lien on household goods for charges and expenses in relation to the goods under Subsection (a) of this section is also effective against all persons if the depositor was the legal possessor of the goods at the time of deposit. In this subsection, "household goods" means furniture, furnishings or personal effects used by the depositor in a dwelling.

(e) A warehouse loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

History: 1953 Comp., 50A-7-209, enacted by Laws 1961, ch. 96, 7-209; 1969, ch. 106, 1; 2005, ch. 144, 65.



Section 55-7-210 - Enforcement of warehouse's lien.

55-7-210. Enforcement of warehouse's lien.

(a) Except as otherwise provided in Subsection (b) of this section, a warehouse's lien may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the warehouse is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The warehouse sells in a commercially reasonable manner if the warehouse sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b) A warehouse may enforce its lien on goods, other than goods stored by a merchant in the course of its business, only if the following requirements are satisfied:

(1) all persons known to claim an interest in the goods must be notified;

(2) the notification must include an itemized statement of the claim, a description of the goods subject to the lien, a demand for payment within a specified time not less than ten days after receipt of the notification and a conspicuous statement that, unless the claim is paid within that time, the goods will be advertised for sale and sold by auction at a specified time and place;

(3) the sale must conform to the terms of the notification;

(4) the sale must be held at the nearest suitable place to where the goods are held or stored; and

(5) after the expiration of the time given in the notification, an advertisement of the sale must be published once a week for two weeks consecutively in a newspaper of general circulation where the sale is to be held. The advertisement must include a description of the goods, the name of the person on whose account the goods are being held and the time and place of the sale. The sale must take place at least fifteen days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement must be posted at least ten days before the sale in not fewer than six conspicuous places in the neighborhood of the proposed sale.

(c) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the warehouse subject to the terms of the receipt and Chapter 55, Article 7 NMSA 1978.

(d) A warehouse may buy at any public sale held pursuant to this section.

(e) A purchaser in good faith of goods sold to enforce a warehouse's lien takes the goods free of any rights of persons against which the lien was valid, despite the warehouse's noncompliance with this section.

(f) A warehouse may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the warehouse would have been bound to deliver the goods.

(g) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(h) If a lien is on goods stored by a merchant in the course of its business, the lien may be enforced in accordance with Subsection (a) or (b) of this section.

(i) A warehouse is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

History: 1953 Comp., 50A-7-210, enacted by Laws 1961, ch. 96, 7-210; 1967, ch. 186, 18; 2005, ch. 144, 66.






Part 3 - BILLS OF LADING; SPECIAL PROVISIONS

Section 55-7-301 - Liability for nonreceipt or misdescription; "said to contain"; "shipper's weight, load and count"; improper handling.

55-7-301. Liability for nonreceipt or misdescription; "said to contain"; "shipper's weight, load and count"; improper handling.

(a) A consignee of a nonnegotiable bill of lading that has given value in good faith, or a holder to which a negotiable bill has been duly negotiated, relying upon the description of the goods in the bill or upon the date shown in the bill, may recover from the issuer damages caused by the misdating of the bill or the nonreceipt or misdescription of the goods, except to the extent that the bill indicates that the issuer does not know whether any part or all of the goods in fact were received or conform to the description, such as in a case in which the description is in terms of marks or labels or kind, quantity or condition or the receipt or description is qualified by "contents or condition of contents of packages unknown", "said to contain", "shipper's weight, load and count" or words of similar import, if that indication is true.

(b) If goods are loaded by the issuer of a bill of lading:

(1) the issuer shall count the packages of goods if shipped in packages and shall ascertain the kind and quantity if shipped in bulk; and

(2) words such as "shipper's weight, load and count" or words of similar import indicating that the description was made by the shipper are ineffective except as to goods concealed in packages.

(c) If bulk goods are loaded by a shipper that makes available to the issuer of a bill of lading adequate facilities for weighing those goods, the issuer shall ascertain the kind and quantity within a reasonable time after receiving the shipper's request in a record to do so. In that case, "shipper's weight" or words of similar import are ineffective.

(d) The issuer of a bill of lading, by including in the bill the words "shipper's weight, load and count", or words of similar import, may indicate that the goods were loaded by the shipper, and, if that statement is true, the issuer is not liable for damages caused by the improper loading. However, omission of such words does not imply liability for damages caused by improper loading.

(e) A shipper guarantees to an issuer the accuracy at the time of shipment of the description, marks, labels, number, kind, quantity, condition and weight, as furnished by the shipper, and the shipper shall indemnify the issuer against damage caused by inaccuracies in those particulars. This right of indemnity does not limit the issuer's responsibility or liability under the contract of carriage to any person other than the shipper.

History: 1953 Comp., 50A-7-301, enacted by Laws 1961, ch. 96, 7-301; 2005, ch. 144, 67.



Section 55-7-302 - Through bills of lading and similar documents of title.

55-7-302. Through bills of lading and similar documents of title.

(a) The issuer of a through bill of lading, or other document of title embodying an undertaking to be performed in part by a person acting as its agent or by a performing carrier, is liable to any person entitled to recover on the bill or other document for any breach by the other person or the performing carrier of its obligation under the bill or other document. However, to the extent that the bill or other document covers an undertaking to be performed overseas or in territory not contiguous to the continental United States or an undertaking including matters other than transportation, this liability for breach by the other person or the performing carrier may be varied by agreement of the parties.

(b) If goods covered by a through bill of lading or other document of title embodying an undertaking to be performed in part by a person other than the issuer are received by that person, the person is subject, with respect to its own performance while the goods are in its possession, to the obligation of the issuer. The person's obligation is discharged by delivery of the goods to another person pursuant to the bill or other document and does not include liability for breach by any other person or by the issuer.

(c) The issuer of a through bill of lading or other document of title described in Subsection (a) of this section is entitled to recover from the performing carrier, or other person in possession of the goods when the breach of the obligation under the bill or other document occurred:

(1) the amount it may be required to pay to any person entitled to recover on the bill or other document for the breach, as may be evidenced by any receipt, judgment or transcript of judgment; and

(2) the amount of any expense reasonably incurred by the issuer in defending any action commenced by any person entitled to recover on the bill or other document for the breach.

History: 1953 Comp., 50A-7-302, enacted by Laws 1961, ch. 96, 7-302; 2005, ch. 144, 68.



Section 55-7-303 - Diversion; reconsignment; change of instructions.

55-7-303. Diversion; reconsignment; change of instructions.

(a) Unless the bill of lading otherwise provides, a carrier may deliver the goods to a person or destination other than that stated in the bill or may otherwise dispose of the goods, without liability for misdelivery, on instructions from:

(1) the holder of a negotiable bill;

(2) the consignor on a nonnegotiable bill, even if the consignee has given contrary instructions;

(3) the consignee on a nonnegotiable bill in the absence of contrary instructions from the consignor, if the goods have arrived at the billed destination or if the consignee is in possession of the tangible bill or in control of the electronic bill; or

(4) the consignee on a nonnegotiable bill, if the consignee is entitled as against the consignor to dispose of the goods.

(b) Unless instructions described in Subsection (a) of this section are included in a negotiable bill of lading, a person to which the bill is duly negotiated may hold the bailee according to the original terms.

History: 1953 Comp., 50A-7-303, enacted by Laws 1961, ch. 96, 7-303; 2005, ch. 144, 69.



Section 55-7-304 - Tangible bills of lading in a set.

55-7-304. Tangible bills of lading in a set.

(a) Except as customary in international transportation, a tangible bill of lading may not be issued in a set of parts. The issuer is liable for damages caused by violation of this subsection.

(b) If a tangible bill of lading is lawfully issued in a set of parts, each of which contains an identification code and is expressed to be valid only if the goods have not been delivered against any other part, the whole of the parts constitutes one bill.

(c) If a tangible negotiable bill of lading is lawfully issued in a set of parts and different parts are negotiated to different persons, the title of the holder to which the first due negotiation is made prevails as to both the document of title and the goods even if any later holder may have received the goods from the carrier in good faith and discharged the carrier's obligation by surrendering its part.

(d) A person that negotiates or transfers a single part of a tangible bill of lading issued in a set is liable to holders of that part as if it were the whole set.

(e) The bailee shall deliver in accordance with Part 4 of this article against the first presented part of a tangible bill of lading lawfully issued in a set. Delivery in this manner discharges the bailee's obligation on the whole bill.

History: 1953 Comp., 50A-7-304, enacted by Laws 1961, ch. 96, 7-304; 2005, ch. 144, 70.



Section 55-7-305 - Destination bills.

55-7-305. Destination bills.

(a) Instead of issuing a bill of lading to the consignor at the place of shipment, a carrier, at the request of the consignor, may procure the bill to be issued at destination or at any other place designated in the request.

(b) Upon request of any person entitled as against a carrier to control the goods while in transit and on surrender of possession or control of any outstanding bill of lading or other receipt covering the goods, the issuer, subject to Section 55-7-105 NMSA 1978, may procure a substitute bill to be issued at any place designated in the request.

History: 1953 Comp., 50A-7-305, enacted by Laws 1961, ch. 96, 7-305; 2005, ch. 144, 71.



Section 55-7-306 - Altered bills of lading.

55-7-306. Altered bills of lading.

An unauthorized alteration or filling in of a blank in a bill of lading leaves the bill enforceable according to its original tenor.

History: 1953 Comp., 50A-7-306, enacted by Laws 1961, ch. 96, 7-306; 2005, ch. 144, 72.



Section 55-7-307 - Lien of carrier.

55-7-307. Lien of carrier.

(a) A carrier has a lien on the goods covered by a bill of lading or on the proceeds thereof in its possession for charges after the date of the carrier's receipt of the goods for storage or transportation, including demurrage and terminal charges, and for expenses necessary for preservation of the goods incident to their transportation or reasonably incurred in their sale pursuant to law. However, against a purchaser for value of a negotiable bill of lading, a carrier's lien is limited to charges stated in the bill or the applicable tariffs or, if no charges are stated, a reasonable charge.

(b) A lien for charges and expenses under Subsection (a) of this section on goods that the carrier was required by law to receive for transportation is effective against the consignor or any person entitled to the goods unless the carrier had notice that the consignor lacked authority to subject the goods to those charges and expenses. Any other lien under Subsection (a) of this section is effective against the consignor and any person that permitted the bailor to have control or possession of the goods unless the carrier had notice that the bailor lacked authority.

(c) A carrier loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

History: 1953 Comp., 50A-7-307, enacted by Laws 1961, ch. 96, 7-307; 2005, ch. 144, 73.



Section 55-7-308 - Enforcement of carrier's lien.

55-7-308. Enforcement of carrier's lien.

(a) A carrier's lien on goods may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the carrier is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The carrier sells goods in a commercially reasonable manner if the carrier sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the carrier, subject to the terms of the bill of lading and this article.

(c) A carrier may buy at any public sale pursuant to this section.

(d) A purchaser in good faith of goods sold to enforce a carrier's lien takes the goods free of any rights of persons against which the lien was valid, despite the carrier's noncompliance with this section.

(e) A carrier may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the carrier would have been bound to deliver the goods.

(f) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(g) A carrier's lien may be enforced pursuant to either Subsection (a) of this section or the procedure set forth in Subsection (b) of Section 55-7-210 NMSA 1978.

(h) A carrier is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

History: 1953 Comp., 50A-7-308, enacted by Laws 1961, ch. 96, 7-308; 2005, ch. 144, 74.



Section 55-7-309 - Duty of care; contractual limitation of carrier's liability.

55-7-309. Duty of care; contractual limitation of carrier's liability.

(a) A carrier that issues a bill of lading, whether negotiable or nonnegotiable, shall exercise the degree of care in relation to the goods that a reasonably careful person would exercise under similar circumstances. This subsection does not affect any statute, regulation or rule of law that imposes liability upon a common carrier for damages not caused by its negligence.

(b) Damages may be limited by a term in the bill of lading or in a transportation agreement that the carrier's liability may not exceed a value stated in the bill or transportation agreement if the carrier's rates are dependent upon value and the consignor is afforded an opportunity to declare a higher value and the consignor is advised of the opportunity. However, such a limitation is not effective with respect to the carrier's liability for conversion to its own use.

(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the shipment may be included in a bill of lading or a transportation agreement.

History: 1953 Comp., 50A-7-309, enacted by Laws 1961, ch. 96, 7-309; 2005, ch. 144, 75.






Part 4 - WAREHOUSE RECEIPTS AND BILLS OF LADING; GENERAL OBLIGATIONS

Section 55-7-401 - Irregularities in issue of receipt or bill or conduct of issuer.

55-7-401. Irregularities in issue of receipt or bill or conduct of issuer.

The obligations imposed by Chapter 55, Article 7 NMSA 1978 on an issuer apply to a document of title even if:

(1) the document does not comply with the requirements of Chapter 55, Article 7 NMSA 1978 or of any other statute, rule or regulation regarding its issuance, form or content;

(2) the issuer violated laws regulating the conduct of its business;

(3) the goods covered by the document were owned by the bailee when the document was issued; or

(4) the person issuing the document is not a warehouse, but the document purports to be a warehouse receipt.

History: 1953 Comp., 50A-7-401, enacted by Laws 1961, ch. 96, 7-401; 2005, ch. 144, 76.



Section 55-7-402 - Duplicate document of title; overissue.

55-7-402. Duplicate document of title; overissue.

A duplicate or any other document of title purporting to cover goods already represented by an outstanding document of the same issuer does not confer any right in the goods, except as provided in the case of tangible bills of lading in a set of parts; overissue of documents for fungible goods; substitutes for lost, stolen or destroyed documents; or substitute documents issued pursuant to Section 55-7-105 NMSA 1978. The issuer is liable for damages caused by its overissue or failure to identify a duplicate document by a conspicuous notation.

History: 1953 Comp., 50A-7-402, enacted by Laws 1961, ch. 96, 7-402; 2005, ch. 144, 77.



Section 55-7-403 - Obligation of bailee to deliver; excuse.

55-7-403. Obligation of bailee to deliver; excuse.

(a) A bailee shall deliver the goods to a person entitled under a document of title if the person complies with Subsections (b) and (c) of this section, unless and to the extent that the bailee establishes any of the following:

(1) delivery of the goods to a person whose receipt was rightful as against the claimant;

(2) damage to or delay, loss or destruction of the goods for which the bailee is not liable;

(3) previous sale or other disposition of the goods in lawful enforcement of a lien or on a warehouse's lawful termination of storage;

(4) the exercise by a seller of its right to stop delivery pursuant to Section 55-2-705 NMSA 1978 or by a lessor of its right to stop delivery pursuant to Section 55-2A-526 NMSA 1978;

(5) a diversion, reconsignment or other disposition pursuant to Section 55-7-303 NMSA 1978;

(6) release, satisfaction or any other personal defense against the claimant; or

(7) any other lawful excuse.

(b) A person claiming goods covered by a document of title shall satisfy the bailee's lien if the bailee so requests or if the bailee is prohibited by law from delivering the goods until the charges are paid.

(c) Unless a person claiming the goods is a person against which the document of title does not confer a right under Subsection (a) of Section 55-7-503 NMSA 1978:

(1) the person claiming under a document shall surrender possession or control of any outstanding negotiable document covering the goods for cancellation or indication of partial deliveries; and

(2) the bailee shall cancel the document or conspicuously indicate in the document the partial delivery or the bailee is liable to any person to which the document is duly negotiated.

History: 1953 Comp., 50A-7-403, enacted by Laws 1961, ch. 96, 7-403; 2005, ch. 144, 78.



Section 55-7-404 - No liability for good-faith delivery pursuant to document of title.

55-7-404. No liability for good-faith delivery pursuant to document of title.

A bailee that in good faith has received goods and delivered or otherwise disposed of the goods according to the terms of a document of title or pursuant to Chapter 55, Article 7 NMSA 1978 is not liable for the goods even if:

(1) the person from which the bailee received the goods did not have authority to procure the document or to dispose of the goods; or

(2) the person to which the bailee delivered the goods did not have authority to receive the goods.

History: 1953 Comp., 50A-7-404, enacted by Laws 1961, ch. 96, 7-404; 2005, ch. 144, 79.






Part 5 - WAREHOUSE RECEIPTS AND BILLS OF LADING; NEGOTIATION AND TRANSFER

Section 55-7-501 - Form of negotiation and requirements of due negotiation.

55-7-501. Form of negotiation and requirements of due negotiation.

(a) The following rules apply to a negotiable tangible document of title:

(1) if the document's original terms run to the order of a named person, the document is negotiated by the named person's indorsement and delivery. After the named person's indorsement in blank or to bearer, any person may negotiate the document by delivery alone;

(2) if the document's original terms run to bearer, it is negotiated by delivery alone;

(3) if the document's original terms run to the order of a named person and it is delivered to the named person, the effect is the same as if the document had been negotiated;

(4) negotiation of the document after it has been indorsed to a named person requires indorsement by the named person and delivery; and

(5) a document is duly negotiated if it is negotiated in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves receiving the document in settlement or payment of a monetary obligation.

(b) The following rules apply to a negotiable electronic document of title:

(1) if the document's original terms run to the order of a named person or to bearer, the document is negotiated by delivery of the document to another person. Indorsement by the named person is not required to negotiate the document;

(2) if the document's original terms run to the order of a named person and the named person has control of the document, the effect is the same as if the document had been negotiated; and

(3) a document is duly negotiated if it is negotiated in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves taking delivery of the document in settlement or payment of a monetary obligation;

(c) Indorsement of a nonnegotiable document of title neither makes it negotiable nor adds to the transferee's rights.

(d) The naming in a negotiable bill of lading of a person to be notified of the arrival of the goods does not limit the negotiability of the bill or constitute notice to a purchaser of the bill of any interest of that person in the goods.

History: 1953 Comp., 50A-7-501, enacted by Laws 1961, ch. 96, 7-501; 2005, ch. 144, 80.



Section 55-7-502 - Rights acquired by due negotiation.

55-7-502. Rights acquired by due negotiation.

(a) Subject to Sections 55-7-205 and 55-7-503 NMSA 1978, a holder to which a negotiable document of title has been duly negotiated acquires thereby:

(1) title to the document;

(2) title to the goods;

(3) all rights accruing under the law of agency or estoppel, including rights to goods delivered to the bailee after the document was issued; and

(4) the direct obligation of the issuer to hold or deliver the goods according to the terms of the document free of any defense or claim by the issuer except those arising under the terms of the document or under Chapter 55, Article 7 NMSA 1978, but in the case of a delivery order, the bailee's obligation accrues only upon the bailee's acceptance of the delivery order and the obligation acquired by the holder is that the issuer and any indorser will procure the acceptance of the bailee.

(b) Subject to Section 55-7-503 NMSA 1978, title and rights acquired by due negotiation are not defeated by any stoppage of the goods represented by the document of title or by surrender of the goods by the bailee and are not impaired even if:

(1) the due negotiation or any prior due negotiation constituted a breach of duty;

(2) any person has been deprived of possession of a negotiable tangible document or control of a negotiable electronic document by misrepresentation, fraud, accident, mistake, duress, loss, theft or conversion; or

(3) a previous sale or other transfer of the goods or document has been made to a third person.

History: 1953 Comp., 50A-7-502, enacted by Laws 1961, ch. 96, 7-502; 2005, ch. 144, 81.



Section 55-7-503 - Document of title to goods defeated in certain cases.

55-7-503. Document of title to goods defeated in certain cases.

(a) A document of title confers no right in goods against a person that before issuance of the document had a legal interest or a perfected security interest in the goods and that did not:

(1) deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

(A) actual or apparent authority to ship, store or sell;

(B) power to obtain delivery under Section 55-7-403 NMSA 1978; or

(C) power of disposition under Section 55-2-403, Subsection (2) of Section 55-2A-304, Subsection (2) of Section 55-2A-305, Section 55-9-320 or Subsection (c) of Section 55-9-321 NMSA 1978 or other statute or rule of law; or

(2) acquiesce in the procurement by the bailor or its nominee of any document.

(b) Title to goods based upon an unaccepted delivery order is subject to the rights of any person to which a negotiable warehouse receipt or bill of lading covering the goods has been duly negotiated. That title may be defeated under Section 55-7-504 NMSA 1978 to the same extent as the rights of the issuer or a transferee from the issuer.

(c) Title to goods based upon a bill of lading issued to a freight forwarder is subject to the rights of any person to which a bill issued by the freight forwarder is duly negotiated. However, delivery by the carrier in accordance with Part 4 of this article pursuant to its own bill of lading discharges the carrier's obligation to deliver.

History: 1953 Comp., 50A-7-503, enacted by Laws 1961, ch. 96, 7-503; 2001, ch. 139, 139; 2005, ch. 144, 82.



Section 55-7-504 - Rights acquired in absence of due negotiation; effect of diversion; stoppage of delivery.

55-7-504. Rights acquired in absence of due negotiation; effect of diversion; stoppage of delivery.

(a) A transferee of a document of title, whether negotiable or nonnegotiable, to which the document has been delivered but not duly negotiated, acquires the title and rights that its transferor had or had actual authority to convey.

(b) In the case of a transfer of a nonnegotiable document of title, until but not after the bailee receives notice of the transfer, the rights of the transferee may be defeated:

(1) by those creditors of the transferor that could treat the transfer as void under Section 55-2-402 or 55-2A-308 NMSA 1978;

(2) by a buyer from the transferor in ordinary course of business if the bailee has delivered the goods to the buyer or received notification of the buyer's rights;

(3) by a lessee from the transferor in ordinary course of business if the bailee has delivered the goods to the lessee or received notification of the lessee's rights; or

(4) as against the bailee, by good-faith dealings of the bailee with the transferor.

(c) A diversion or other change of shipping instructions by the consignor in a nonnegotiable bill of lading that causes the bailee not to deliver the goods to the consignee defeats the consignee's title to the goods if the goods have been delivered to a buyer in ordinary course of business or a lessee in ordinary course of business and, in any event, defeats the consignee's rights against the bailee.

(d) Delivery of the goods pursuant to a nonnegotiable document of title may be stopped by a seller under Section 55-2-705 NMSA 1978 or a lessor under Section 55-2A-526 NMSA 1978, subject to the requirements of due notification in those sections. A bailee that honors the seller's or lessor's instructions is entitled to be indemnified by the seller or lessor against any resulting loss or expense.

History: 1953 Comp., 50A-7-504, enacted by Laws 1961, ch. 96, 7-504; 2005, ch. 144, 83.



Section 55-7-505 - Indorser not guarantor for other parties.

55-7-505. Indorser not guarantor for other parties.

The indorsement of a tangible document of title issued by a bailee does not make the indorser liable for any default by the bailee or previous indorsers.

History: 1953 Comp., 50A-7-505, enacted by Laws 1961, ch. 96, 7-505; 2005, ch. 144, 84.



Section 55-7-506 - Delivery without indorsement; right to compel indorsement.

55-7-506. Delivery without indorsement; right to compel indorsement.

The transferee of a negotiable tangible document of title has a specifically enforceable right to have its transferor supply any necessary indorsement, but the transfer becomes a negotiation only as of the time the indorsement is supplied.

History: 1953 Comp., 50A-7-506, enacted by Laws 1961, ch. 96, 7-506; 2005, ch. 144, 85.



Section 55-7-507 - Warranties on negotiation or delivery of document of title.

55-7-507. Warranties on negotiation or delivery of document of title.

If a person negotiates or delivers a document of title for value, otherwise than as a mere intermediary under Section 55-7-508 NMSA 1978, unless otherwise agreed, the transferor, in addition to any warranty made in selling or leasing the goods, warrants to its immediate purchaser only that:

(1) the document is genuine;

(2) the transferor does not have knowledge of any fact that would impair the document's validity or worth; and

(3) the negotiation or delivery is rightful and fully effective with respect to the title to the document and the goods it represents.

History: 1953 Comp., 50A-7-507, enacted by Laws 1961, ch. 96, 7-507; 2005, ch. 144, 86.



Section 55-7-508 - Warranties of collecting bank as to documents of title.

55-7-508. Warranties of collecting bank as to documents of title.

A collecting bank or other intermediary known to be entrusted with documents of title on behalf of another or with collection of a draft or other claim against delivery of documents warrants by the delivery of the documents only its own good faith and authority even if the collecting bank or other intermediary has purchased or made advances against the claim or draft to be collected.

History: 1953 Comp., 50A-7-508, enacted by Laws 1961, ch. 96, 7-508; 2005, ch. 144, 87.



Section 55-7-509 - Adequate compliance with commercial contract.

55-7-509. Adequate compliance with commercial contract.

Whether a document of title is adequate to fulfill the obligations of a contract for sale, a contract for lease or the conditions of a letter of credit is determined by Article 2, 2A or 5 of the Uniform Commercial Code.

History: 1953 Comp., 50A-7-509, enacted by Laws 1961, ch. 96, 7-509; 2005, ch. 144, 88.






Part 6 - WAREHOUSE RECEIPTS AND BILLS OF LADING; MISCELLANEOUS PROVISIONS

Section 55-7-601 - Lost, stolen or destroyed documents of title.

55-7-601. Lost, stolen or destroyed documents of title.

(a) If a document of title is lost, stolen or destroyed, a court may order delivery of the goods or issuance of a substitute document and the bailee may without liability to any person comply with the order. If the document was negotiable, a court may not order delivery of the goods or issuance of a substitute document without the claimant's posting security unless it finds that any person that may suffer loss as a result of nonsurrender of possession or control of the document is adequately protected against the loss. If the document was nonnegotiable, the court may require security. The court may also order payment of the bailee's reasonable costs and attorney fees in any action under this subsection.

(b) A bailee that, without a court order, delivers goods to a person claiming under a missing negotiable document of title is liable to any person injured thereby. If the delivery is not in good faith, the bailee is liable for conversion. Delivery in good faith is not conversion if the claimant posts security with the bailee in an amount at least double the value of the goods at the time of posting to indemnify any person injured by the delivery that files a notice of claim within one year after the delivery.

History: 1953 Comp., 50A-7-601, enacted by Laws 1961, ch. 96, 7-601; 2005, ch. 144, 89.



Section 55-7-602 - Judicial process against goods covered by negotiable document of title.

55-7-602. Judicial process against goods covered by negotiable document of title.

Unless a document of title was originally issued upon delivery of the goods by a person that did not have power to dispose of them, a lien does not attach by virtue of any judicial process to goods in the possession of a bailee for which a negotiable document of title is outstanding unless possession or control of the document is first surrendered to the bailee or the document's negotiation is enjoined. The bailee may not be compelled to deliver the goods pursuant to process until possession or control of the document is surrendered to the bailee or to the court. A purchaser of the document for value without notice of the process or injunction takes free of the lien imposed by judicial process.

History: 1953 Comp., 50A-7-602, enacted by Laws 1961, ch. 96, 7-602; 2005, ch. 144, 90.



Section 55-7-603 - Conflicting claims; interpleader.

55-7-603. Conflicting claims; interpleader.

If more than one person claims title to or possession of the goods, the bailee is excused from delivery until the bailee has a reasonable time to ascertain the validity of the adverse claims or to commence an action for interpleader. The bailee may assert an interpleader either in defending an action for nondelivery of the goods or by original action.

History: 1953 Comp., 50A-7-603, enacted by Laws 1961, ch. 96, 7-603; 2005, ch. 144, 91.






Part 7 - WAREHOUSE RECEIPTS; SPECIAL PENALTY PROVISIONS



Part 8 - BILLS OF LADING; SPECIAL PENALTY PROVISIONS






Article 8 - Investment Securities

Part 1 - SHORT TITLE AND GENERAL MATTERS

Section 55-8-101 - Short title.

55-8-101. Short title.

Chapter 55, Article 8 NMSA 1978 may be cited as the "Uniform Commercial Code - Investment Securities".

History: 1978 Comp., 55-8-101, enacted by Laws 1996, ch. 47, 5.



Section 55-8-102 - Definitions.

55-8-102. Definitions.

(a) In this article:

(1) "adverse claim" means a claim that a claimant has a property interest in a financial asset and that it is a violation of the rights of the claimant for another person to hold, transfer or deal with the financial asset;

(2) "bearer form", as applied to a certificated security, means a form in which the security is payable to the bearer of the security certificate according to its terms but not by reason of an indorsement;

(3) "broker" means a person defined as a broker or dealer under the federal securities laws, but without excluding a bank acting in that capacity;

(4) "certificated security" means a security that is represented by a certificate;

(5) "clearing corporation" means:

(i) a person that is registered as a "clearing agency" under the federal securities laws;

(ii) a federal reserve bank; or

(iii) any other person that provides clearance or settlement services with respect to financial assets that would require it to register as a clearing agency under the federal securities laws but for an exclusion or exemption from the registration requirement, if its activities as a clearing corporation, including promulgation of rules, are subject to regulation by a federal or state governmental authority;

(6) "communicate" means to:

(i) send a signed writing; or

(ii) transmit information by any mechanism agreed upon by the persons transmitting and receiving the information;

(7) "entitlement holder" means a person identified in the records of a securities intermediary as the person having a security entitlement against the securities intermediary. If a person acquires a security entitlement by virtue of Paragraph (2) or (3) of Subsection (b) of Section 55-8-501 NMSA 1978, that person is the entitlement holder;

(8) "entitlement order" means a notification communicated to a securities intermediary directing transfer or redemption of a financial asset to which the entitlement holder has a security entitlement;

(9) "financial asset", except as otherwise provided in Section 55-8-103 NMSA 1978, means:

(i) a security;

(ii) an obligation of a person or a share, participation or other interest in a person or in property or an enterprise of a person, which is, or is of a type, dealt in or traded on financial markets, or which is recognized in any area in which it is issued or dealt in as a medium for investment; or

(iii) any property that is held by a securities intermediary for another person in a securities account if the securities intermediary has expressly agreed with the other person that the property is to be treated as a financial asset under this article. As context requires, the term means either the interest itself or the means by which a person's claim to it is evidenced, including a certificated or uncertificated security, a security certificate or a security entitlement;

(10) [Reserved];

(11) "indorsement" means a signature that alone or accompanied by other words is made on a security certificate in registered form or on a separate document for the purpose of assigning, transferring or redeeming the security or granting a power to assign, transfer or redeem it;

(12) "instruction" means a notification communicated to the issuer of an uncertificated security that directs that the transfer of the security be registered or that the security be redeemed;

(13) "registered form", as applied to a certificated security, means a form in which:

(i) the security certificate specifies a person entitled to the security; and

(ii) a transfer of the security may be registered upon books maintained for that purpose by or on behalf of the issuer or the security certificate so states;

(14) "securities intermediary" means:

(i) a clearing corporation; or

(ii) a person, including a bank or broker, that in the ordinary course of its business maintains securities accounts for others and is acting in that capacity;

(15) "security", except as otherwise provided in Section 55-8-103 NMSA 1978, means an obligation of an issuer or a share, participation or other interest in an issuer or in property or an enterprise of an issuer:

(i) that is represented by a security certificate in bearer or registered form or the transfer of which may be registered upon books maintained for that purpose by or on behalf of the issuer;

(ii) that is one of a class or series or by its terms is divisible into a class or series of shares, participations, interests or obligations; and

(iii) that:

(A) is, or is of a type, dealt in or traded on securities exchanges or securities markets; or

(B) is a medium for investment and by its terms expressly provides that it is a security governed by this article;

(16) "security certificate" means a certificate representing a security;

(17) "security entitlement" means the rights and property interest of an entitlement holder with respect to a financial asset specified in Part 5 of this article; and

(18) "uncertificated security" means a security that is not represented by a certificate.

(b) Other definitions applying to this article and the sections in which they appear are:

appropriate person

Section 55-8-107 NMSA 1978;

control

Section 55-8-106 NMSA 1978;

delivery

Section 55-8-301 NMSA 1978;

investment company security

Section 55-8-103 NMSA 1978;

issuer

Section 55-8-201 NMSA 1978;

overissue

Section 55-8-210 NMSA 1978;

protected purchaser

Section 55-8-303 NMSA 1978; and

securities account

Section 55-8-501 NMSA 1978.

(c) In addition, Chapter 55, Article 1 NMSA 1978 contains general definitions and principles of construction and interpretation applicable throughout this article.

(d) The characterization of a person, business or transaction for purposes of this article does not determine the characterization of the person, business or transaction for purposes of any other law, regulation or rule.

History: 1978 Comp., 55-8-102, enacted by Laws 1996, ch. 47, 6; 2005, ch. 144, 92.



Section 55-8-103 - Rules for determining whether certain obligations and interests are securities or financial assets.

55-8-103. Rules for determining whether certain obligations and interests are securities or financial assets.

(a) A share or similar equity interest issued by a corporation, business trust, joint stock company or similar entity is a security.

(b) An "investment company security" is a security. "Investment company security" means a share or similar equity interest issued by an entity that is registered as an investment company under the federal investment company laws, an interest in a unit investment trust that is so registered or a face-amount certificate issued by a face-amount certificate company that is so registered. Investment company security does not include an insurance policy or endowment policy or annuity contract issued by an insurance company.

(c) An interest in a partnership or limited liability company is not a security unless it is dealt in or traded on securities exchanges or in securities markets, its terms expressly provide that it is a security governed by this article or it is an investment company security. However, an interest in a partnership or limited liability company is a financial asset if it is held in a securities account.

(d) A writing that is a security certificate is governed by Chapter 55, Article 8 NMSA 1978 and not by Chapter 55, Article 3 NMSA 1978, even though it also meets the requirements of that article. However, a negotiable instrument governed by Chapter 55, Article 3 NMSA 1978 is a financial asset if it is held in a securities account.

(e) An option or similar obligation issued by a clearing corporation to its participants is not a security. It is a financial asset.

(f) A commodity contract, as defined in Paragraph (15) of Subsection (a) of Section 55-9-102 NMSA 1978, is not a security or a financial asset.

(g) A document of title is not a financial asset unless Subparagraph (iii) of Paragraph (9) of Subsection (a) of Section 55-8-102 NMSA 1978 applies.

History: 1978 Comp., 55-8-103, enacted by Laws 1996, ch. 47, 7; 2001, ch. 139, 140; 2005, ch. 144, 93.



Section 55-8-104 - Acquisition of security or financial asset or interest therein.

55-8-104. Acquisition of security or financial asset or interest therein.

(a) A person acquires a security or an interest therein, under this article, if:

(1) the person is a purchaser to whom a security is delivered pursuant to Section 55-8-301 NMSA 1978; or

(2) the person acquires a security entitlement to the security pursuant to Section 55-8-501 NMSA 1978.

(b) A person acquires a financial asset, other than a security, or an interest therein, under this article, if the person acquires a security entitlement to the financial asset.

(c) A person who acquires a security entitlement to a security or other financial asset has the rights specified in Part 5 of this article, but is a purchaser of any security, security entitlement or other financial asset held by the securities intermediary only to the extent provided in Section 55-8-503 NMSA 1978.

(d) Unless the context shows that a different meaning is intended, a person who is required by other law, regulation, rule or agreement to transfer, deliver, present, surrender, exchange or otherwise put in the possession of another person a security or financial asset satisfies that requirement by causing the other person to acquire an interest in the security or financial asset pursuant to Subsection (a) or (b).

History: 1978 Comp., 55-8-104, enacted by Laws 1996, ch. 47, 8.



Section 55-8-105 - Notice of adverse claim.

55-8-105. Notice of adverse claim.

(a) A person has notice of an adverse claim if:

(1) the person knows of the adverse claim;

(2) the person is aware of facts sufficient to indicate that there is a significant probability that the adverse claim exists and deliberately avoids information that would establish the existence of the adverse claim; or

(3) the person has a duty, imposed by statute or regulation, to investigate whether an adverse claim exists and the investigation so required would establish the existence of the adverse claim.

(b) Having knowledge that a financial asset or interest therein is or has been transferred by a representative imposes no duty of inquiry into the rightfulness of a transaction and is not notice of an adverse claim. However, a person who knows that a representative has transferred a financial asset or interest therein in a transaction that is, or whose proceeds are being used, for the individual benefit of the representative or otherwise in breach of duty has notice of an adverse claim.

(c) An act or event that creates a right to immediate performance of the principal obligation represented by a security certificate or sets a date on or after which the certificate is to be presented or surrendered for redemption or exchange does not itself constitute notice of an adverse claim except in the case of a transfer more than:

(1) one year after a date set for presentment or surrender for redemption or exchange; or

(2) six months after a date set for payment of money against presentation or surrender of the certificate, if money was available for payment on that date.

(d) A purchaser of a certificated security has notice of an adverse claim if the security certificate:

(1) whether in bearer or registered form, has been indorsed "for collection" or "for surrender" or for some other purpose not involving transfer; or

(2) is in bearer form and has on it an unambiguous statement that it is the property of a person other than the transferor, but the mere writing of a name on the certificate is not such a statement.

(e) Filing of a financing statement under Article 9 is not notice of an adverse claim to a financial asset.

History: 1978 Comp., 55-8-105, enacted by Laws 1996, ch. 47, 9.



Section 55-8-106 - Control.

55-8-106. Control.

(a) A purchaser has "control" of a certificated security in bearer form if the certificated security is delivered to the purchaser.

(b) A purchaser has "control" of a certificated security in registered form if the certificated security is delivered to the purchaser and:

(1) the certificate is indorsed to the purchaser or in blank by an effective indorsement; or

(2) the certificate is registered in the name of the purchaser, upon original issue or registration of transfer by the issuer.

(c) A purchaser has "control" of an uncertificated security if:

(1) the uncertificated security is delivered to the purchaser; or

(2) the issuer has agreed that it will comply with instructions originated by the purchaser without further consent by the registered owner.

(d) A purchaser has "control" of a security entitlement if:

(1) the purchaser becomes the entitlement holder;

(2) the securities intermediary has agreed that it will comply with entitlement orders originated by the purchaser without further consent by the entitlement holder; or

(3) another person has control of the security entitlement on behalf of the purchaser or, having previously acquired control of the security entitlement, acknowledges that it has control on behalf of the purchaser.

(e) If an interest in a security entitlement is granted by the entitlement holder to the entitlement holder's own securities intermediary, the securities intermediary has control.

(f) A purchaser who has satisfied the requirements of Subsection (c) or (d) of this section has control even if the registered owner in the case of Subsection (c) of this section or the entitlement holder in the case of Subsection (d) of this section retains the right to make substitutions for the uncertificated security or security entitlement, to originate instructions or entitlement orders to the issuer or securities intermediary or otherwise to deal with the uncertificated security or security entitlement.

(g) An issuer or a securities intermediary may not enter into an agreement of the kind described in Paragraph (2) of Subsection (c) or Paragraph (2) of Subsection (d) of this section without the consent of the registered owner or entitlement holder, but an issuer or a securities intermediary is not required to enter into such an agreement even though the registered owner or entitlement holder so directs. An issuer or securities intermediary that has entered into such an agreement is not required to confirm the existence of the agreement to another party unless requested to do so by the registered owner or entitlement holder.

History: 1978 Comp., 55-8-106, enacted by Laws 1996, ch. 47, 10; 2001, ch. 139, 141.



Section 55-8-107 - Whether indorsement, instruction or entitlement order is effective.

55-8-107. Whether indorsement, instruction or entitlement order is effective.

(a) "Appropriate person" means:

(1) with respect to an indorsement, the person specified by a security certificate or by an effective special indorsement to be entitled to the security;

(2) with respect to an instruction, the registered owner of an uncertificated security;

(3) with respect to an entitlement order, the entitlement holder;

(4) if the person designated in Paragraph (1), (2) or (3) is deceased, the designated person's successor taking under other law or the designated person's personal representative acting for the estate of the decedent; or

(5) if the person designated in Paragraph (1), (2) or (3) lacks capacity, the designated person's guardian, conservator or other similar representative who has power under other law to transfer the security or financial asset.

(b) An indorsement, instruction or entitlement order is effective if:

(1) it is made by the appropriate person;

(2) it is made by a person who has power under the law of agency to transfer the security or financial asset on behalf of the appropriate person, including, in the case of an instruction or entitlement order, a person who has control under Section 55-8-106(c)(2) or (d)(2) NMSA 1978; or

(3) the appropriate person has ratified it or is otherwise precluded from asserting its ineffectiveness.

(c) An indorsement, instruction or entitlement order made by a representative is effective even if:

(1) the representative has failed to comply with a controlling instrument or with the law of the state having jurisdiction of the representative relationship, including any law requiring the representative to obtain court approval of the transaction; or

(2) the representative's action in making the indorsement, instruction or entitlement order or using the proceeds of the transaction is otherwise a breach of duty.

(d) If a security is registered in the name of or specially indorsed to a person described as a representative, or if a securities account is maintained in the name of a person described as a representative, an indorsement, instruction or entitlement order made by the person is effective even though the person is no longer serving in the described capacity.

(e) Effectiveness of an indorsement, instruction or entitlement order is determined as of the date the indorsement, instruction or entitlement order is made, and an indorsement, instruction or entitlement order does not become ineffective by reason of any later change of circumstances.

History: 1978 Comp., 55-8-107, enacted by Laws 1996, ch. 47, 11.



Section 55-8-108 - Warranties in direct holding.

55-8-108. Warranties in direct holding.

(a) A person who transfers a certificated security to a purchaser for value warrants to the purchaser and an indorser, if the transfer is by indorsement, warrants to any subsequent purchaser that:

(1) the certificate is genuine and has not been materially altered;

(2) the transferor or indorser does not know of any fact that might impair the validity of the security;

(3) there is no adverse claim to the security;

(4) the transfer does not violate any restriction on transfer;

(5) if the transfer is by indorsement, the indorsement is made by an appropriate person or if the indorsement is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(6) the transfer is otherwise effective and rightful.

(b) A person who originates an instruction for registration of transfer of an uncertificated security to a purchaser for value warrants to the purchaser that:

(1) the instruction is made by an appropriate person, or, if the instruction is by an agent, the agent has actual authority to act on behalf of the appropriate person;

(2) the security is valid;

(3) there is no adverse claim to the security; and

(4) at the time the instruction is presented to the issuer:

(i) the purchaser will be entitled to the registration of transfer;

(ii) the transfer will be registered by the issuer free from all liens, security interests, restrictions and claims other than those specified in the instruction;

(iii) the transfer will not violate any restriction on transfer; and

(iv) the requested transfer will otherwise be effective and rightful.

(c) A person who transfers an uncertificated security to a purchaser for value and does not originate an instruction in connection with the transfer warrants that:

(1) the uncertificated security is valid;

(2) there is no adverse claim to the security;

(3) the transfer does not violate any restriction on transfer; and

(4) the transfer is otherwise effective and rightful.

(d) A person who indorses a security certificate warrants to the issuer that:

(1) there is no adverse claim to the security; and

(2) the indorsement is effective.

(e) A person who originates an instruction for registration of transfer of an uncertificated security warrants to the issuer that:

(1) the instruction is effective; and

(2) at the time the instruction is presented to the issuer the purchaser will be entitled to the registration of transfer.

(f) A person who presents a certificated security for registration of transfer or for payment or exchange warrants to the issuer that the person is entitled to the registration, payment or exchange, but a purchaser for value and without notice of adverse claims to whom transfer is registered warrants only that the person has no knowledge of any unauthorized signature in a necessary indorsement.

(g) If a person acts as agent of another in delivering a certificated security to a purchaser, the identity of the principal was known to the person to whom the certificate was delivered and the certificate delivered by the agent was received by the agent from the principal or received by the agent from another person at the direction of the principal, the person delivering the security certificate warrants only that the delivering person has authority to act for the principal and does not know of any adverse claim to the certificated security.

(h) A secured party who redelivers a security certificate received, or after payment and on order of the debtor delivers the security certificate to another person, makes only the warranties of an agent under Subsection (g).

(i) Except as otherwise provided in Subsection (g), a broker acting for a customer makes to the issuer and a purchaser the warranties provided in Subsections (a) through (f). A broker that delivers a security certificate to its customer, or causes its customer to be registered as the owner of an uncertificated security, makes to the customer the warranties provided in Subsection (a) or (b) and has the rights and privileges of a purchaser under this section. The warranties of and in favor of the broker acting as an agent are in addition to applicable warranties given by and in favor of the customer.

History: 1978 Comp., 55-8-108, enacted by Laws 1996, ch. 47, 12.



Section 55-8-109 - Warranties in indirect holding.

55-8-109. Warranties in indirect holding.

(a) A person who originates an entitlement order to a securities intermediary warrants to the securities intermediary that:

(1) the entitlement order is made by an appropriate person, or if the entitlement order is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(2) there is no adverse claim to the security entitlement.

(b) A person who delivers a security certificate to a securities intermediary for credit to a securities account or originates an instruction with respect to an uncertificated security directing that the uncertificated security be credited to a securities account makes to the securities intermediary the warranties specified in Section 8-108(a) or (b) [55-8-108 (a) or (b) NMSA 1978].

(c) If a securities intermediary delivers a security certificate to its entitlement holder or causes its entitlement holder to be registered as the owner of an uncertificated security, the securities intermediary makes to the entitlement holder the warranties specified in Section 55-8-108(a) or (b) NMSA 1978.

History: 1978 Comp., 55-8-109, enacted by Laws 1996, ch. 47, 13.



Section 55-8-110 - Applicability; choice of law.

55-8-110. Applicability; choice of law.

(a) The local law of the issuer's jurisdiction, as specified in Subsection (d) of this section, governs:

(1) the validity of a security;

(2) the rights and duties of the issuer with respect to registration of transfer;

(3) the effectiveness of registration of transfer by the issuer;

(4) whether the issuer owes any duties to an adverse claimant to a security; and

(5) whether an adverse claim can be asserted against a person to whom transfer of a certificated or uncertificated security is registered or a person who obtains control of an uncertificated security.

(b) The local law of the securities intermediary's jurisdiction, as specified in Subsection (e) of this section, governs:

(1) acquisition of a security entitlement from the securities intermediary;

(2) the rights and duties of the securities intermediary and entitlement holder arising out of a security entitlement;

(3) whether the securities intermediary owes any duties to an adverse claimant to a security entitlement; and

(4) whether an adverse claim can be asserted against a person who acquires a security entitlement from the securities intermediary or a person who purchases a security entitlement or interest therein from an entitlement holder.

(c) The local law of the jurisdiction in which a security certificate is located at the time of delivery governs whether an adverse claim can be asserted against a person to whom the security certificate is delivered.

(d) "Issuer's jurisdiction" means the jurisdiction under which the issuer of the security is organized or, if permitted by the law of that jurisdiction, the law of another jurisdiction specified by the issuer. An issuer organized under the law of this state may specify the law of another jurisdiction as the law governing the matters specified in Paragraphs (2) through (5) of Subsection (a) of this section.

(e) The following rules determine a "securities intermediary's jurisdiction" for purposes of this section:

(1) if an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that a particular jurisdiction is the securities intermediary's jurisdiction for purposes of Sections 55-8-101 through 55-8-116 NMSA 1978, that jurisdiction is the securities intermediary's jurisdiction;

(2) if Paragraph (1) of this subsection does not apply and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction;

(3) if neither Paragraph (1) nor Paragraph (2) of this subsection applies and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the securities account is maintained at an office in a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction;

(4) if none of the preceding paragraphs applies, the securities intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the entitlement holder's account is located; or

(5) if none of the preceding paragraphs applies, the securities intermediary's jurisdiction is the jurisdiction in which the chief executive office of the securities intermediary is located.

(f) A securities intermediary's jurisdiction is not determined by the physical location of certificates representing financial assets or by the jurisdiction in which is organized the issuer of the financial asset with respect to which an entitlement holder has a security entitlement or by the location of facilities for data processing or other record keeping concerning the account.

History: 1978 Comp., 55-8-110, enacted by Laws 1996, ch. 47, 14; 2001, ch. 139, 142.



Section 55-8-111 - Clearing corporation rules.

55-8-111. Clearing corporation rules.

A rule adopted by a clearing corporation governing rights and obligations among the clearing corporation and its participants in the clearing corporation is effective even if the rule conflicts with this act and affects another party who does not consent to the rule.

History: 1978 Comp., 55-8-111, enacted by Laws 1996, ch. 47, 15.



Section 55-8-112 - Creditor's legal process.

55-8-112. Creditor's legal process.

(a) The interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy, except as otherwise provided in Subsection (d). However, a certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.

(b) The interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at its chief executive office in the United States, except as otherwise provided in Subsection (d).

(c) The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtor's securities account is maintained, except as otherwise provided in Subsection (d).

(d) The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party or in an uncertificated security registered in the name of a secured party or a security entitlement maintained in the name of a secured party may be reached by a creditor by legal process upon the secured party.

(e) A creditor whose debtor is the owner of a certificated security, uncertificated security or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that cannot readily be reached by other legal process.

History: 1978 Comp., 55-8-112, enacted by Laws 1996, ch. 47, 16.



Section 55-8-113 - Statute of frauds inapplicable.

55-8-113. Statute of frauds inapplicable.

A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one year of its making.

History: 1978 Comp., 55-8-113, enacted by Laws 1996, ch. 47, 17.



Section 55-8-114 - Evidentiary rules concerning certificated securities.

55-8-114. Evidentiary rules concerning certificated securities.

The following rules apply in an action on a certificated security against the issuer:

(1) unless specifically denied in the pleadings, each signature on a security certificate or in a necessary indorsement is admitted;

(2) if the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized;

(3) if signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security; or

(4) if it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted.

History: 1978 Comp., 55-8-114, enacted by Laws 1996, ch. 47, 18.



Section 55-8-115 - Securities intermediary and others not liable to adverse claimant.

55-8-115. Securities intermediary and others not liable to adverse claimant.

A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary or broker or other agent or bailee:

(1) took the action after it had been served with an injunction, restraining order or other legal process enjoining it from doing so, issued by a court of competent jurisdiction and had a reasonable opportunity to act on the injunction, restraining order or other legal process;

(2) acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or

(3) in the case of a security certificate that has been stolen, acted with notice of the adverse claim.

History: 1978 Comp., 55-8-115, enacted by Laws 1996, ch. 47, 19.



Section 55-8-116 - Securities intermediary as purchaser for value.

55-8-116. Securities intermediary as purchaser for value.

A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder.

History: 1978 Comp., 55-8-116, enacted by Laws 1996, ch. 47, 20.






Part 2 - ISSUE AND ISSUER

Section 55-8-201 - Issuer.

55-8-201. Issuer.

(a) With respect to an obligation on or a defense to a security, an "issuer" includes a person that:

(1) places or authorizes the placing of its name on a security certificate, other than as authenticating trustee, registrar, transfer agent or the like, to evidence a share, participation or other interest in its property or in an enterprise or to evidence its duty to perform an obligation represented by the certificate;

(2) creates a share, participation or other interest in its property or in an enterprise, or undertakes an obligation, that is an uncertificated security;

(3) directly or indirectly creates a fractional interest in its rights or property, if the fractional interest is represented by a security certificate; or

(4) becomes responsible for, or in place of, another person described as an issuer in this section.

(b) With respect to an obligation on or defense to a security, a guarantor is an issuer to the extent of its guaranty, whether or not its obligation is noted on a security certificate.

(c) With respect to a registration of a transfer, issuer means a person on whose behalf transfer books are maintained.

History: 1978 Comp., 55-8-201, enacted by Laws 1996, ch. 47, 21.



Section 55-8-202 - Issuer's responsibility and defenses; notice of defect or defense.

55-8-202. Issuer's responsibility and defenses; notice of defect or defense.

(a) Even against a purchaser for value and without notice, the terms of a certificated security include terms stated on the certificate and terms made part of the security by reference on the certificate to another instrument, indenture or document or to a constitution, statute, ordinance, rule, regulation, order or the like, to the extent the terms referred to do not conflict with terms stated on the certificate. A reference under this subsection does not of itself charge a purchaser for value with notice of a defect going to the validity of the security, even if the certificate expressly states that a person accepting it admits notice. The terms of an uncertificated security include those stated in any instrument, indenture or document or in a constitution, statute, ordinance, rule, regulation, order or the like, pursuant to which the security is issued.

(b) The following rules apply if an issuer asserts that a security is not valid:

(1) a security other than one issued by a government or governmental subdivision, agency or instrumentality, even though issued with a defect going to its validity, is valid in the hands of a purchaser for value and without notice of the particular defect unless the defect involves a violation of a constitutional provision. In that case, the security is valid in the hands of a purchaser for value and without notice of the defect, other than one who takes by original issue; and

(2) Paragraph (1) applies to an issuer that is a government or governmental subdivision, agency or instrumentality only if there has been substantial compliance with the legal requirements governing the issue or the issuer has received a substantial consideration for the issue as a whole or for the particular security and a stated purpose of the issue is one for which the issuer has power to borrow money or issue the security.

(c) Except as otherwise provided in Section 55-8-205 NMSA 1978, lack of genuineness of a certificated security is a complete defense, even against a purchaser for value and without notice.

(d) All other defenses of the issuer of a security, including nondelivery and conditional delivery of a certificated security, are ineffective against a purchaser for value who has taken the certificated security without notice of the particular defense.

(e) This section does not affect the right of a party to cancel a contract for a security "when, as and if issued" or "when distributed" in the event of a material change in the character of the security that is the subject of the contract or in the plan or arrangement pursuant to which the security is to be issued or distributed.

(f) If a security is held by a securities intermediary against whom an entitlement holder has a security entitlement with respect to the security, the issuer may not assert any defense that the issuer could not assert if the entitlement holder held the security directly.

History: 1978 Comp., 55-8-202, enacted by Laws 1996, ch. 47, 22.



Section 55-8-203 - Staleness as notice of defect or defense.

55-8-203. Staleness as notice of defect or defense.

After an act or event, other than a call that has been revoked, creating a right to immediate performance of the principal obligation represented by a certificated security or setting a date on or after which the security is to be presented or surrendered for redemption or exchange, a purchaser is charged with notice of any defect in its issue or defense of the issuer, if the act or event:

(1) requires the payment of money, the delivery of a certificated security, the registration of transfer of an uncertificated security, or any of them, on presentation or surrender of the security certificate, the money or security is available on the date set for payment or exchange, and the purchaser takes the security more than one year after that date; or

(2) is not covered by Paragraph (1) and the purchaser takes the security more than two years after the date set for surrender or presentation or the date on which performance became due.

History: 1978 Comp., 55-8-203, enacted by Laws 1996, ch. 47, 23.



Section 55-8-204 - Effect of issuer's restriction on transfer.

55-8-204. Effect of issuer's restriction on transfer.

A restriction on transfer of a security imposed by the issuer, even if otherwise lawful, is ineffective against a person without knowledge of the restriction unless:

(1) the security is certificated and the restriction is noted conspicuously on the security certificate; or

(2) the security is uncertificated and the registered owner has been notified of the restriction.

History: 1978 Comp., 55-8-204, enacted by Laws 1996, ch. 47, 24.



Section 55-8-205 - Effect of unauthorized signature on security certificate.

55-8-205. Effect of unauthorized signature on security certificate.

An unauthorized signature placed on a security certificate before or in the course of issue is ineffective, but the signature is effective in favor of a purchaser for value of the certificated security if the purchaser is without notice of the lack of authority and the signing has been done by:

(1) an authenticating trustee, registrar, transfer agent or other person entrusted by the issuer with the signing of the security certificate or of similar security certificates or the immediate preparation for signing of any of them; or

(2) an employee of the issuer or of any of the persons listed in Paragraph (1), entrusted with responsible handling of the security certificate.

History: 1978 Comp., 55-8-205, enacted by Laws 1996, ch. 47, 25.



Section 55-8-206 - Completion or alteration of security certificate.

55-8-206. Completion or alteration of security certificate.

(a) If a security certificate contains the signatures necessary to its issue or transfer but is incomplete in any other respect:

(1) any person may complete it by filling in the blanks as authorized; and

(2) even if the blanks are incorrectly filled in, the security certificate as completed is enforceable by a purchaser who took it for value and without notice of the incorrectness.

(b) A complete security certificate that has been improperly altered, even if fraudulently, remains enforceable, but only according to its original terms.

History: 1978 Comp., 55-8-206, enacted by Laws 1996, ch. 47, 26.



Section 55-8-207 - Rights and duties of issuer with respect to registered owners.

55-8-207. Rights and duties of issuer with respect to registered owners.

(a) Before due presentment for registration of transfer of a certificated security in registered form or of an instruction requesting registration of transfer of an uncertificated security, the issuer or indenture trustee may treat the registered owner as the person exclusively entitled to vote, receive notifications and otherwise exercise all the rights and powers of an owner.

(b) Chapter 55, Article 8 NMSA 1978 does not affect the liability of the registered owner of a security for a call, assessment or the like.

History: 1978 Comp., 55-8-207, enacted by Laws 1996, ch. 47, 27.



Section 55-8-208 - Effect of signature of authenticating trustee, registrar or transfer agent.

55-8-208. Effect of signature of authenticating trustee, registrar or transfer agent.

(a) A person signing a security certificate as authenticating trustee, registrar, transfer agent or the like warrants to a purchaser for value of the certificated security, if the purchaser is without notice of a particular defect, that:

(1) the certificate is genuine;

(2) the person's own participation in the issue of the security is within the person's capacity and within the scope of the authority received by the person from the issuer; and

(3) the person has reasonable grounds to believe that the certificated security is in the form and within the amount the issuer is authorized to issue.

(b) Unless otherwise agreed, a person signing under Subsection (a) does not assume responsibility for the validity of the security in other respects.

History: 1978 Comp., 55-8-208, enacted by Laws 1996, ch. 47, 28.



Section 55-8-209 - Issuer's lien.

55-8-209. Issuer's lien.

A lien in favor of an issuer upon a certificated security is valid against a purchaser only if the right of the issuer to the lien is noted conspicuously on the security certificate.

History: 1978 Comp., 55-8-209, enacted by Laws 1996, ch. 47, 29.



Section 55-8-210 - Overissue.

55-8-210. Overissue.

(a) In this section, "overissue" means the issue of securities in excess of the amount the issuer has corporate power to issue, but an overissue does not occur if appropriate action has cured the overissue.

(b) Except as otherwise provided in Subsections (c) and (d), the provisions of Chapter 55, Article 8 NMSA 1978 which validate a security or compel its issue or reissue do not apply to the extent that validation, issue or reissue would result in overissue.

(c) If an identical security not constituting an overissue is reasonably available for purchase, a person entitled to issue or validation may compel the issuer to purchase the security and deliver it if certificated, or register its transfer if uncertificated, against surrender of any security certificate the person holds.

(d) If a security is not reasonably available for purchase, a person entitled to issue or validation may recover from the issuer the price the person or the last purchaser for value paid for it with interest from the date of the person's demand.

History: 1978 Comp., 55-8-210, enacted by Laws 1996, ch. 47, 30.






Part 3 - TRANSFER OF CERTIFICATED AND UNCERTIFICATED SECURITIES

Section 55-8-301 - Delivery.

55-8-301. Delivery.

(a) Delivery of a certificated security to a purchaser occurs when:

(1) the purchaser acquires possession of the security certificate;

(2) another person, other than a securities intermediary, either acquires possession of the security certificate on behalf of the purchaser or, having previously acquired possession of the certificate, acknowledges that it holds for the purchaser; or

(3) a securities intermediary acting on behalf of the purchaser acquires possession of the security certificate, only if the certificate is in registered form and is (i) registered in the name of the purchaser, (ii) payable to the order of the purchaser or (iii) specially indorsed to the purchaser by an effective indorsement and has not been indorsed to the securities intermediary or in blank.

(b) Delivery of an uncertificated security to a purchaser occurs when:

(1) the issuer registers the purchaser as the registered owner, upon original issue or registration of transfer; or

(2) another person, other than a securities intermediary, either becomes the registered owner of the uncertificated security on behalf of the purchaser or, having previously become the registered owner, acknowledges that it holds for the purchaser.

History: 1978 Comp., 55-8-301, enacted by Laws 1996, ch. 47, 31; 2001, ch. 139, 143.



Section 55-8-302 - Rights of purchaser.

55-8-302. Rights of purchaser.

(a) Except as otherwise provided in Subsections (b) and (c) of this section, a purchaser of a certificated or uncertificated security acquires all rights in the security that the transferor had or had power to transfer.

(b) A purchaser of a limited interest acquires rights only to the extent of the interest purchased.

(c) A purchaser of a certificated security who as a previous holder had notice of an adverse claim does not improve its position by taking from a protected purchaser.

History: 1978 Comp., 55-8-302, enacted by Laws 1996, ch. 47, 32; 2001, ch. 139, 144.



Section 55-8-303 - Protected purchaser.

55-8-303. Protected purchaser.

(a) "Protected purchaser" means a purchaser of a certificated or uncertificated security, or of an interest therein, who:

(1) gives value;

(2) does not have notice of any adverse claim to the security; and

(3) obtains control of the certificated or uncertificated security.

(b) In addition to acquiring the rights of a purchaser, a protected purchaser also acquires its interest in the security free of any adverse claim.

History: 1978 Comp., 55-8-303, enacted by Laws 1996, ch. 47, 33.



Section 55-8-304 - Indorsement.

55-8-304. Indorsement.

(a) An indorsement may be in blank or special. An indorsement in blank includes an indorsement to bearer. A special indorsement specifies to whom a security is to be transferred or who has power to transfer it. A holder may convert a blank indorsement to a special indorsement.

(b) An indorsement purporting to be only of part of a security certificate representing units intended by the issuer to be separately transferable is effective to the extent of the indorsement.

(c) An indorsement, whether special or in blank, does not constitute a transfer until delivery of the certificate on which it appears or, if the indorsement is on a separate document, until delivery of both the document and the certificate.

(d) If a security certificate in registered form has been delivered to a purchaser without a necessary indorsement, the purchaser may become a protected purchaser only when the indorsement is supplied. However, against a transferor, a transfer is complete upon delivery and the purchaser has a specifically enforceable right to have any necessary indorsement supplied.

(e) An indorsement of a security certificate in bearer form may give notice of an adverse claim to the certificate, but it does not otherwise affect a right to registration that the holder possesses.

(f) Unless otherwise agreed, a person making an indorsement assumes only the obligations provided in Section 55-8-108 NMSA 1978 and not an obligation that the security will be honored by the issuer.

History: 1978 Comp., 55-8-304, enacted by Laws 1996, ch. 47, 34.



Section 55-8-305 - Instruction.

55-8-305. Instruction.

(a) If an instruction has been originated by an appropriate person but is incomplete in any other respect, any person may complete it as authorized and the issuer may rely on it as completed, even though it has been completed incorrectly.

(b) Unless otherwise agreed, a person initiating an instruction assumes only the obligations imposed by Section 55-8-108 NMSA 1978 and not an obligation that the security will be honored by the issuer.

History: 1978 Comp., 55-8-305, enacted by Laws 1996, ch. 47, 35.



Section 55-8-306 - Effect of guaranteeing signature, indorsement or instruction.

55-8-306. Effect of guaranteeing signature, indorsement or instruction.

(a) A person who guarantees a signature of an indorser of a security certificate warrants that at the time of signing:

(1) the signature was genuine;

(2) the signer was an appropriate person to indorse or, if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person; and

(3) the signer had legal capacity to sign.

(b) A person who guarantees a signature of the originator of an instruction warrants that at the time of signing:

(1) the signature was genuine;

(2) the signer was an appropriate person to originate the instruction or, if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person, if the person specified in the instruction as the registered owner was, in fact, the registered owner, as to which fact the signature guarantor does not make a warranty; and

(3) the signer had legal capacity to sign.

(c) A person who specially guarantees the signature of an originator of an instruction makes the warranties of a signature guarantor under Subsection (b) and also warrants that at the time the instruction is presented to the issuer:

(1) the person specified in the instruction as the registered owner of the uncertificated security will be the registered owner; and

(2) the transfer of the uncertificated security requested in the instruction will be registered by the issuer free from all liens, security interests, restrictions and claims other than those specified in the instruction.

(d) A guarantor under Subsections (a) and (b) or a special guarantor under Subsection (c) does not otherwise warrant the rightfulness of the transfer.

(e) A person who guarantees an indorsement of a security certificate makes the warranties of a signature guarantor under Subsection (a) and also warrants the rightfulness of the transfer in all respects.

(f) A person who guarantees an instruction requesting the transfer of an uncertificated security makes the warranties of a special signature guarantor under Subsection (c) and also warrants the rightfulness of the transfer in all respects.

(g) An issuer may not require a special guaranty of signature, a guaranty of indorsement or a guaranty of instruction as a condition to registration of transfer.

(h) The warranties under this section are made to a person taking or dealing with the security in reliance on the guaranty, and the guarantor is liable to the person for loss resulting from their breach. An indorser or originator of an instruction whose signature, indorsement or instruction has been guaranteed is liable to a guarantor for any loss suffered by the guarantor as a result of breach of the warranties of the guarantor.

History: 1978 Comp., 55-8-306, enacted by Laws 1996, ch. 47, 36.



Section 55-8-307 - Purchaser's right to requisites for registration of transfer.

55-8-307. Purchaser's right to requisites for registration of transfer.

Unless otherwise agreed, the transferor of a security on due demand shall supply the purchaser with proof of authority to transfer or with any other requisite necessary to obtain registration of the transfer of the security, but if the transfer is not for value, a transferor need not comply unless the purchaser pays the necessary expenses. If the transferor fails within a reasonable time to comply with the demand, the purchaser may reject or rescind the transfer.

History: 1978 Comp., 55-8-307, enacted by Laws 1996, ch. 47, 37.






Part 4 - REGISTRATION

Section 55-8-401 - Duty of issuer to register transfer.

55-8-401. Duty of issuer to register transfer.

(a) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security, the issuer shall register the transfer as requested if:

(1) under the terms of the security the person seeking registration of transfer is eligible to have the security registered in its name;

(2) the indorsement or instruction is made by the appropriate person or by an agent who has actual authority to act on behalf of the appropriate person;

(3) reasonable assurance is given that the indorsement or instruction is genuine and authorized (Section 55-8-402 NMSA 1978);

(4) any applicable law relating to the collection of taxes has been complied with;

(5) the transfer does not violate any restriction on transfer imposed by the issuer in accordance with Section 55-8-204 NMSA 1978;

(6) a demand that the issuer not register transfer has not become effective under Section 55-8-403 NMSA 1978, or the issuer has complied with Section 55-8-403(b) NMSA 1978 but no legal process or indemnity bond is obtained as provided in Section 55-8-403(d) NMSA 1978; and

(7) the transfer is in fact rightful or is to a protected purchaser.

(b) If an issuer is under a duty to register a transfer of a security, the issuer is liable to a person presenting a certificated security or an instruction for registration or to the person's principal for loss resulting from unreasonable delay in registration or failure or refusal to register the transfer.

History: 1978 Comp., 55-8-401, enacted by Laws 1996, ch. 47, 38.



Section 55-8-402 - Assurance that indorsement or instruction is effective.

55-8-402. Assurance that indorsement or instruction is effective.

(a) An issuer may require the following assurance that each necessary indorsement or each instruction is genuine and authorized:

(1) in all cases, a guaranty of the signature of the person making an indorsement or originating an instruction including, in the case of an instruction, reasonable assurance of identity;

(2) if the indorsement is made or the instruction is originated by an agent, appropriate assurance of actual authority to sign;

(3) if the indorsement is made or the instruction is originated by a fiduciary pursuant to Section 55-8-107(a)(4) or (a)(5) NMSA 1978, appropriate evidence of appointment or incumbency;

(4) if there is more than one fiduciary, reasonable assurance that all who are required to sign have done so; and

(5) if the indorsement is made or the instruction is originated by a person not covered by another provision of this subsection, assurance appropriate to the case corresponding as nearly as may be to the provisions of this subsection.

(b) An issuer may elect to require reasonable assurance beyond that specified in this section.

(c) In this section:

(1) "guaranty of the signature" means a guaranty signed by or on behalf of a person reasonably believed by the issuer to be responsible. An issuer may adopt standards with respect to responsibility if they are not manifestly unreasonable; and

(2) "appropriate evidence of appointment or incumbency" means:

(i) in the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of the court or an officer thereof and dated within 60 days before the date of presentation for transfer; or

(ii) in any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by an issuer to be responsible or, in the absence of that document or certificate, other evidence the issuer reasonably considered appropriate.

History: 1978 Comp., 55-8-402, enacted by Laws 1996, ch. 47, 39.



Section 55-8-403 - Demand that issuer not register transfer.

55-8-403. Demand that issuer not register transfer.

(a) A person who is an appropriate person to make an indorsement or originate an instruction may demand that the issuer not register transfer of a security by communicating to the issuer a notification that identifies the registered owner and the issue of which the security is a part and provides an address for communications directed to the person making the demand. The demand is effective only if it is received by the issuer at a time and in a manner affording the issuer reasonable opportunity to act on it.

(b) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security after a demand that the issuer not register transfer has become effective, the issuer shall promptly communicate to (i) the person who initiated the demand at the address provided in the demand and (ii) the person who presented the security for registration of transfer or initiated the instruction requesting registration of transfer a notification stating that:

(1) the certificated security has been presented for registration of transfer or instruction for registration of transfer of uncertificated security has been received;

(2) a demand that the issuer not register transfer had previously been received; and

(3) the issuer will withhold registration of transfer for a period of time stated in the notification in order to provide the person who initiated the demand an opportunity to obtain legal process or an indemnity bond.

(c) The period described in Subsection (b)(3) may not exceed 30 days after the date of communication of the notification. A shorter period may be specified by the issuer if it is not manifestly unreasonable.

(d) An issuer is not liable to a person who initiated a demand that the issuer not register transfer for any loss the person suffers as a result of registration of a transfer pursuant to an effective indorsement or instruction if the person who initiated the demand does not, within the time stated in the issuer's communication, either:

(1) obtain an appropriate restraining order, injunction or other process from a court of competent jurisdiction enjoining the issuer from registering the transfer; or

(2) file with the issuer an indemnity bond, sufficient in the issuer's judgment to protect the issuer and any transfer agent, registrar or other agent of the issuer involved from any loss it or they may suffer by refusing to register the transfer.

(e) This section does not relieve an issuer from liability for registering transfer pursuant to an indorsement or instruction that was not effective.

History: 1978 Comp., 55-8-403, enacted by Laws 1996, ch. 47, 40.



Section 55-8-404 - Wrongful registration.

55-8-404. Wrongful registration.

(a) Except as otherwise provided in Section 55-8-406 NMSA 1978, an issuer is liable for wrongful registration of transfer if the issuer has registered a transfer of a security to a person not entitled to it and the transfer was registered:

(1) pursuant to an ineffective indorsement or instruction;

(2) after a demand that the issuer not register transfer became effective under Section 55-8-403(a) NMSA 1978, and the issuer did not comply with Section 55-8-403(b) NMSA 1978;

(3) after the issuer had been served with an injunction, restraining order or other legal process enjoining it from registering the transfer, issued by a court of competent jurisdiction, and the issuer had a reasonable opportunity to act on the injunction, restraining order or other legal process; or

(4) by an issuer acting in collusion with the wrongdoer.

(b) An issuer that is liable for wrongful registration of transfer under Subsection (a) on demand shall provide the person entitled to the security with a like certificated or uncertificated security and any payments or distributions that the person did not receive as a result of the wrongful registration. If an overissue would result, the issuer's liability to provide the person with a like security is governed by Section 55-8-210 NMSA 1978.

(c) Except as otherwise provided in Subsection (a) or in a law relating to the collection of taxes, an issuer is not liable to an owner or other person suffering loss as a result of the registration of a transfer of a security if registration was made pursuant to an effective indorsement or instruction.

History: 1978 Comp., 55-8-404, enacted by Laws 1996, ch. 47, 41.



Section 55-8-405 - Replacement of lost, destroyed or wrongfully taken security certificate.

55-8-405. Replacement of lost, destroyed or wrongfully taken security certificate.

(a) If an owner of a certificated security, whether in registered or bearer form, claims that the certificate has been lost, destroyed or wrongfully taken, the issuer shall issue a new certificate if the owner:

(1) so requests before the issuer has notice that the certificate has been acquired by a protected purchaser;

(2) files with the issuer a sufficient indemnity bond; and

(3) satisfies other reasonable requirements imposed by the issuer.

(b) If, after the issue of a new security certificate, a protected purchaser of the original certificate presents it for registration of transfer, the issuer shall register the transfer unless an overissue would result. In that case, the issuer's liability is governed by Section 55-8-210 NMSA 1978. In addition to any rights on the indemnity bond, an issuer may recover the new certificate from a person to whom it was issued or any person taking under that person, except a protected purchaser.

History: 1978 Comp., 55-8-405, enacted by Laws 1996, ch. 47, 42.



Section 55-8-406 - Obligation to notify issuer of lost, destroyed or wrongfully taken security certificate.

55-8-406. Obligation to notify issuer of lost, destroyed or wrongfully taken security certificate.

If a security certificate has been lost, apparently destroyed or wrongfully taken, and the owner fails to notify the issuer of that fact within a reasonable time after the owner has notice of it and the issuer registers a transfer of the security before receiving notification, the owner may not assert against the issuer a claim for registering the transfer under Section 55-8-404 NMSA 1978 or a claim to a new security certificate under Section 55-8-405 NMSA 1978.

History: 1978 Comp., 55-8-406, enacted by Laws 1996, ch. 47, 43.



Section 55-8-407 - Authenticating trustee, transfer agent and registrar.

55-8-407. Authenticating trustee, transfer agent and registrar.

A person acting as authenticating trustee, transfer agent, registrar or other agent for an issuer in the registration of a transfer of its securities, in the issue of new security certificates or uncertificated securities or in the cancellation of surrendered security certificates has the same obligation to the holder or owner of a certificated or uncertificated security with regard to the particular functions performed as the issuer has in regard to those functions.

History: 1978 Comp., 55-8-407, enacted by Laws 1996, ch. 47, 44.






Part 5 - SECURITY ENTITLEMENTS

Section 55-8-501 - Securities account; acquisition of security entitlement from securities intermediary.

55-8-501. Securities account; acquisition of security entitlement from securities intermediary.

(a) "Securities account" means an account to which a financial asset is or may be credited in accordance with an agreement under which the person maintaining the account undertakes to treat the person for whom the account is maintained as entitled to exercise the rights that comprise the financial asset.

(b) Except as otherwise provided in Subsections (d) and (e), a person acquires a security entitlement if a securities intermediary:

(1) indicates by book entry that a financial asset has been credited to the person's securities account;

(2) receives a financial asset from the person or acquires a financial asset for the person and, in either case, accepts it for credit to the person's securities account; or

(3) becomes obligated under other law, regulation or rule to credit a financial asset to the person's securities account.

(c) If a condition of Subsection (b) has been met, a person has a security entitlement even though the securities intermediary does not itself hold the financial asset.

(d) If a securities intermediary holds a financial asset for another person and the financial asset is registered in the name of payable to the order of, or specially indorsed to the other person and has not been indorsed to the securities intermediary or in blank, the other person is treated as holding the financial asset directly rather than as having a security entitlement with respect to the financial asset.

(e) Issuance of a security is not establishment of a security entitlement.

History: 1978 Comp., 55-8-501, enacted by Laws 1996, ch. 47, 45.



Section 55-8-502 - Assertion of adverse claim against entitlement holder.

55-8-502. Assertion of adverse claim against entitlement holder.

An action based on an adverse claim to a financial asset, whether framed in conversion, replevin, constructive trust, equitable lien or other theory, may not be asserted against a person who acquires a security entitlement under Section 55-8-501 NMSA 1978 for value and without notice of the adverse claim.

History: 1978 Comp., 55-8-502, enacted by Laws 1996, ch. 47, 46.



Section 55-8-503 - Property interest of entitlement holder in financial asset held by securities intermediary.

55-8-503. Property interest of entitlement holder in financial asset held by securities intermediary.

(a) To the extent necessary for a securities intermediary to satisfy all security entitlements with respect to a particular financial asset, all interests in that financial asset held by the securities intermediary are held by the securities intermediary for the entitlement holders, are not property of the securities intermediary and are not subject to claims of creditors of the securities intermediary, except as otherwise provided in Section 55-8-511 NMSA 1978.

(b) An entitlement holder's property interest with respect to a particular financial asset under Subsection (a) is a pro rata property interest in all interests in that financial asset held by the securities intermediary, without regard to the time the entitlement holder acquired the security entitlement or the time the securities intermediary acquired the interest in that financial asset.

(c) An entitlement holder's property interest with respect to a particular financial asset under Subsection (a) may be enforced against the securities intermediary only by exercise of the entitlement holder's rights under Sections 55-8-505 through 55-8-508 NMSA 1978.

(d) An entitlement holder's property interest with respect to a particular financial asset under Subsection (a) may be enforced against a purchaser of the financial asset or interest therein only if:

(1) insolvency proceedings have been initiated by or against the securities intermediary;

(2) the securities intermediary does not have sufficient interests in the financial asset to satisfy the security entitlements of all of its entitlement holders to that financial asset;

(3) the securities intermediary violated its obligations under Section 55-8-504 NMSA 1978 by transferring the financial asset or interest therein to the purchaser; and

(4) the purchaser is not protected under Subsection (e). The trustee or other liquidator, acting on behalf of all entitlement holders having security entitlements with respect to a particular financial asset, may recover the financial asset or interest therein from the purchaser. If the trustee or other liquidator elects not to pursue that right, an entitlement holder whose security entitlement remains unsatisfied has the right to recover its interest in the financial asset from the purchaser.

(e) An action based on the entitlement holder's property interest with respect to a particular financial asset under Subsection (a), whether framed in conversion, replevin, constructive trust, equitable lien or other theory, may not be asserted against any purchaser of a financial asset or interest therein who gives value, obtains control and does not act in collusion with the securities intermediary in violating the securities intermediary's obligations under Section 55-8-504 NMSA 1978.

History: 1978 Comp., 55-8-503, enacted by Laws 1996, ch. 47, 47.



Section 55-8-504 - Duty of securities intermediary to maintain financial asset.

55-8-504. Duty of securities intermediary to maintain financial asset.

(a) A securities intermediary shall promptly obtain and thereafter maintain a financial asset in a quantity corresponding to the aggregate of all security entitlements it has established in favor of its entitlement holders with respect to that financial asset. The securities intermediary may maintain those financial assets directly or through one or more other securities intermediaries.

(b) Except to the extent otherwise agreed by its entitlement holder, a securities intermediary may not grant any security interests in a financial asset it is obligated to maintain pursuant to Subsection (a).

(c) A securities intermediary satisfies the duty in Subsection (a) if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to obtain and maintain the financial asset.

(d) This section does not apply to a clearing corporation that is itself the obligor of an option or similar obligation to which its entitlement holders have security entitlements.

History: 1978 Comp., 55-8-504, enacted by Laws 1996, ch. 47, 48.



Section 55-8-505 - Duty of securities intermediary with respect to payments and distributions.

55-8-505. Duty of securities intermediary with respect to payments and distributions.

(a) A securities intermediary shall take action to obtain a payment or distribution made by the issuer of a financial asset. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to attempt to obtain the payment or distribution.

(b) A securities intermediary is obligated to its entitlement holder for a payment or distribution made by the issuer of a financial asset if the payment or distribution is received by the securities intermediary.

History: 1978 Comp., 55-8-505, enacted by Laws 1996, ch. 47, 49.



Section 55-8-506 - Duty of securities intermediary to exercise rights as directed by entitlement holder.

55-8-506. Duty of securities intermediary to exercise rights as directed by entitlement holder.

A securities intermediary shall exercise rights with respect to a financial asset if directed to do so by an entitlement holder. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary either places the entitlement holder in a position to exercise the rights directly or exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

History: 1978 Comp., 55-8-506, enacted by Laws 1996, ch. 47, 50.



Section 55-8-507 - Duty of securities intermediary to comply with entitlement order.

55-8-507. Duty of securities intermediary to comply with entitlement order.

(a) A securities intermediary shall comply with an entitlement order if the entitlement order is originated by the appropriate person, the securities intermediary has had reasonable opportunity to assure itself that the entitlement order is genuine and authorized, and the securities intermediary has had reasonable opportunity to comply with the entitlement order. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to comply with the entitlement order.

(b) If a securities intermediary transfers a financial asset pursuant to an ineffective entitlement order, the securities intermediary shall reestablish a security entitlement in favor of the person entitled to it and pay or credit any payments or distributions that the person did not receive as a result of the wrongful transfer. If the securities intermediary does not reestablish a security entitlement, the securities intermediary is liable to the entitlement holder for damages.

History: 1978 Comp., 55-8-507, enacted by Laws 1996, ch. 47, 51.



Section 55-8-508 - Duty of securities intermediary to change entitlement holder's position to other form of security holding.

55-8-508. Duty of securities intermediary to change entitlement holder's position to other form of security holding.

A securities intermediary shall act at the direction of an entitlement holder to change a security entitlement into another available form of holding for which the entitlement holder is eligible or to cause the financial asset to be transferred to a securities account of the entitlement holder with another securities intermediary. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

History: 1978 Comp., 55-8-508, enacted by Laws 1996, ch. 47, 52.



Section 55-8-509 - Specification of duties of securities intermediary by other statute or regulation; manner of performance of duties of securities intermediary and exercise of rights of entitlement holder.

55-8-509. Specification of duties of securities intermediary by other statute or regulation; manner of performance of duties of securities intermediary and exercise of rights of entitlement holder.

(a) If the substance of a duty imposed upon a securities intermediary by Sections 55-8-504 through 55-8-508 NMSA 1978 is the subject of other statute, regulation or rule, compliance with that statute, regulation or rule satisfies the duty.

(b) To the extent that specific standards for the performance of the duties of a securities intermediary or the exercise of the rights of an entitlement holder are not specified by other statute, regulation or rule or by agreement between the securities intermediary and entitlement holder, the securities intermediary shall perform its duties and the entitlement holder shall exercise its rights in a commercially reasonable manner.

(c) The obligation of a securities intermediary to perform the duties imposed by Sections 55-8-504 through 55-8-508 NMSA 1978 is subject to:

(1) rights of the securities intermediary arising out of a security interest under a security agreement with the entitlement holder or otherwise; and

(2) rights of the securities intermediary under other law, regulation, rule, or agreement to withhold performance of its duties as a result of unfulfilled obligations of the entitlement holder to the securities intermediary.

(d) Sections 55-8-504 through 55-8-508 NMSA 1978 do not require a securities intermediary to take any action that is prohibited by other statute, regulation, or rule.

History: 1978 Comp., 55-8-509, enacted by Laws 1996, ch. 47, 53.



Section 55-8-510 - Rights of purchaser of security entitlement from entitlement holder.

55-8-510. Rights of purchaser of security entitlement from entitlement holder.

(a) In a case not covered by the priority rules in Chapter 55, Article 9 NMSA 1978 or the rules stated in Subsection (c) of this section, an action based on an adverse claim to a financial asset or security entitlement, whether framed in conversion, replevin, constructive trust, equitable lien or other theory, may not be asserted against a person who purchases a security entitlement, or an interest therein, from an entitlement holder if the purchaser gives value, does not have notice of the adverse claim and obtains control.

(b) If an adverse claim could not have been asserted against an entitlement holder under Section 55-8-502 NMSA 1978, the adverse claim cannot be asserted against a person who purchases a security entitlement, or an interest therein, from the entitlement holder.

(c) In a case not covered by the priority rules in Chapter 55, Article 9 NMSA 1978, a purchaser for value of a security entitlement, or an interest therein, who obtains control has priority over a purchaser of a security entitlement, or an interest therein, who does not obtain control. Except as otherwise provided in Subsection (d) of this section, purchasers who have control rank according to priority in time of:

(1) the purchaser's becoming the person for whom the securities account, in which the security entitlement is carried, is maintained, if the purchaser obtained control under Paragraph (1) of Subsection (d) of Section 55-8-106 NMSA 1978;

(2) the securities intermediary's agreement to comply with the purchaser's entitlement orders with respect to security entitlements carried or to be carried in the securities account in which the security entitlement is carried, if the purchaser obtained control under Paragraph (2) of Subsection (d) of Section 55-8-106 NMSA 1978; or

(3) if the purchaser obtained control through another person under Paragraph (3) of Subsection (d) of Section 55-8-106 NMSA 1978, the time on which priority would be based under this subsection if the other person were the secured party.

(d) A securities intermediary as purchaser has priority over a conflicting purchaser who has control unless otherwise agreed by the securities intermediary.

History: 1978 Comp., 55-8-510, enacted by Laws 1996, ch. 47, 54; 2001, ch. 139, 145.



Section 55-8-511 - Priority among security interests and entitlement holders.

55-8-511. Priority among security interests and entitlement holders.

(a) Except as otherwise provided in Subsections (b) and (c), if a securities intermediary does not have sufficient interests in a particular financial asset to satisfy both its obligations to entitlement holders who have security entitlements to that financial asset and its obligation to a creditor of the securities intermediary who has a security interest in that financial asset, the claims of entitlement holders, other than the creditor, have priority over the claim of the creditor.

(b) A claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary has priority over claims of the securities intermediary's entitlement holders who have security entitlements with respect to that financial asset if the creditor has control over the financial asset.

(c) If a clearing corporation does not have sufficient financial assets to satisfy both its obligations to entitlement holders who have security entitlements with respect to a financial asset and its obligation to a creditor of the clearing corporation who has a security interest in that financial asset, the claim of the creditor has priority over the claims of entitlement holders.

History: 1978 Comp., 55-8-511, enacted by Laws 1996, ch. 47, 55.









Article 9 - Secured Transactions

Part 1 - GENERAL PROVISIONS

Subpart 1 - . SHORT TITLE, DEFINITIONS, ANDGENERAL CONCEPTS

Section 55-9-101 - Short title.

55-9-101. Short title.

Chapter 55, Article 9 NMSA 1978 may be cited as the "Uniform Commercial Code-Secured Transactions".

History: 1978 Comp., 55-9-101, enacted by Laws 2001, ch. 139, 1.



Section 55-9-102 - Definitions and index of definitions.

55-9-102. Definitions and index of definitions.

(a) In Chapter 55, Article 9 NMSA 1978:

(1) "accession" means goods that are physically united with other goods in such a manner that the identity of the original goods is not lost;

(2) "account", except as used in "account for":

(A) means a right to payment of a monetary obligation, whether or not earned by performance:

(i) for property that has been or is to be sold, leased, licensed, assigned or otherwise disposed of;

(ii) for services rendered or to be rendered;

(iii) for a policy of insurance issued or to be issued;

(iv) for a secondary obligation incurred or to be incurred;

(v) for energy provided or to be provided;

(vi) for the use or hire of a vessel under a charter or other contract;

(vii) arising out of the use of a credit or charge card or information contained on or for use with the card; or

(viii) as winnings in a lottery or other game of chance operated or sponsored by a state, governmental unit of a state or person licensed or authorized to operate the game by a state or governmental unit of a state; and

(B) includes health-care-insurance receivables; but

(C) does not include:

(i) rights to payment evidenced by chattel paper or an instrument;

(ii) commercial tort claims;

(iii) deposit accounts;

(iv) investment property;

(v) letter-of-credit rights or letters of credit; or

(vi) rights to payment for money or funds advanced or sold, other than rights arising out of the use of a credit or charge card or information contained on or for use with the card;

(3) "account debtor" means a person obligated on an account, chattel paper or general intangible. The term does not include persons obligated to pay a negotiable instrument, even if the instrument constitutes part of chattel paper;

(4) "accounting", except as used in "accounting for", means a record:

(A) authenticated by a secured party;

(B) indicating the aggregate unpaid secured obligations as of a date not more than thirty-five days earlier or thirty-five days later than the date of the record; and

(C) identifying the components of the obligations in reasonable detail;

(5) "agricultural lien" means an interest in farm products:

(A) that secures payment or performance of an obligation for:

(i) goods or services furnished in connection with a debtor's farming operation; or

(ii) rent on real property leased by a debtor in connection with its farming operation;

(B) that is created by statute in favor of a person that:

(i) in the ordinary course of its business furnished goods or services to a debtor in connection with a debtor's farming operation; or

(ii) leased real property to a debtor in connection with the debtor's farming operation; and

(C) whose effectiveness does not depend on the person's possession of the personal property;

(6) "as-extracted collateral" means:

(A) oil, gas or other minerals that are subject to a security interest that:

(i) is created by a debtor having an interest in the minerals before extraction; and

(ii) attaches to the minerals as extracted; or

(B) accounts arising out of the sale at the wellhead or minehead of oil, gas or other minerals in which the debtor had an interest before extraction;

(7) "authenticate" means to:

(A) sign; or

(B) with present intent to adopt or accept a record, to attach to or logically associate with the record an electronic sound, symbol or process;

(8) "bank" means an organization that is engaged in the business of banking and includes savings banks, savings and loan associations, credit unions and trust companies;

(9) "cash proceeds" means proceeds that are money, checks, deposit accounts or the like;

(10) "certificate of title" means a certificate of title with respect to which a statute provides for the security interest in question to be indicated on the certificate as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. The term includes another record maintained as an alternative to a certificate of title by the governmental unit that issues certificates of title if a statute permits the security interest in question to be indicated on the record as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral;

(11) "chattel paper" means a record or records that evidence both a monetary obligation and a security interest in specific goods, a security interest in specific goods and software used in the goods, a security interest in specific goods and license of software used in the goods, a lease of specific goods or a lease of specific goods and license of software used in the goods. In this paragraph, "monetary obligation" means a monetary obligation secured by the goods or owed under a lease of the goods and includes a monetary obligation with respect to software used in the goods. The term does not include:

(A) charters or other contracts involving the use or hire of a vessel; or

(B) records that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card. If a transaction is evidenced by records that include an instrument or series of instruments, the group of records taken together constitutes chattel paper;

(12) "collateral" means the property subject to a security interest or agricultural lien and includes:

(A) proceeds to which a security interest attaches;

(B) accounts, chattel paper, payment intangibles and promissory notes that have been sold; and

(C) goods that are the subject of a consignment;

(13) "commercial tort claim" means a claim arising in tort with respect to which:

(A) the claimant is an organization; or

(B) the claimant is an individual and the claim:

(i) arose in the course of the claimant's business or profession; and

(ii) does not include damages arising out of personal injury to or the death of an individual;

(14) "commodity account" means an account maintained by a commodity intermediary in which a commodity contract is carried for a commodity customer;

(15) "commodity contract" means a commodity futures contract, an option on a commodity futures contract, a commodity option or another contract if the contract or option is:

(A) traded on or subject to the rules of a board of trade that has been designated as a contract market for such a contract pursuant to federal commodities laws; or

(B) traded on a foreign commodity board of trade, exchange or market, and is carried on the books of a commodity intermediary for a commodity customer;

(16) "commodity customer" means a person for which a commodity intermediary carries a commodity contract on its books;

(17) "commodity intermediary" means a person that:

(A) is registered as a futures commission merchant under federal commodities law; or

(B) in the ordinary course of its business provides clearance or settlement services for a board of trade that has been designated as a contract market pursuant to federal commodities law;

(18) "communicate" means:

(A) to send a written or other tangible record;

(B) to transmit a record by any means agreed upon by the persons sending and receiving the record; or

(C) in the case of transmission of a record to or by a filing office, to transmit a record by any means prescribed by filing-office rule;

(19) "consignee" means a merchant to which goods are delivered in a consignment;

(20) "consignment" means a transaction, regardless of its form, in which a person delivers goods to a merchant for the purpose of sale and:

(A) the merchant:

(i) deals in goods of that kind under a name other than the name of the person making delivery;

(ii) is not an auctioneer; and

(iii) is not generally known by its creditors to be substantially engaged in selling the goods of others;

(B) with respect to each delivery, the aggregate value of the goods is one thousand dollars ($1,000) or more at the time of delivery;

(C) the goods are not consumer goods immediately before delivery; and

(D) the transaction does not create a security interest that secures an obligation;

(21) "consignor" means a person that delivers goods to a consignee in a consignment;

(22) "consumer debtor" means a debtor in a consumer transaction;

(23) "consumer goods" means goods that are used or bought for use primarily for personal, family or household purposes;

(24) "consumer-goods transaction" means a consumer transaction in which:

(A) an individual incurs an obligation primarily for personal, family or household purposes; and

(B) a security interest in consumer goods secures the obligation;

(25) "consumer obligor" means an obligor who is an individual and who incurred the obligation as part of a transaction entered into primarily for personal, family or household purposes;

(26) "consumer transaction" means a transaction in which:

(A) an individual incurs an obligation primarily for personal, family or household purposes;

(B) a security interest secures the obligation; and

(C) the collateral is held or acquired primarily for personal, family or household purposes. The term includes consumer-goods transactions;

(27) "continuation statement" means an amendment of a financing statement that:

(A) identifies, by its file number, the initial financing statement to which it relates; and

(B) indicates that it is a continuation statement for, or that it is filed to continue the effectiveness of, the identified financing statement;

(28) "debtor" means:

(A) a person having an interest, other than a security interest or other lien, in the collateral, whether or not the person is an obligor;

(B) a seller of accounts, chattel paper, payment intangibles or promissory notes; or

(C) a consignee;

(29) "deposit account" means a demand, time, savings, passbook or similar account maintained with a bank. The term does not include investment property or accounts evidenced by an instrument;

(30) "document" means a document of title or a receipt of the type described in Subsection (b) of Section 55-7-201 NMSA 1978;

(31) "electronic chattel paper" means chattel paper evidenced by a record or records consisting of information stored in an electronic medium;

(32) "encumbrance" means a right, other than an ownership interest, in real property. The term includes mortgages and other liens on real property;

(33) "equipment" means goods other than inventory, farm products or consumer goods;

(34) "farm products" means goods, other than standing timber, with respect to which the debtor is engaged in a farming operation and that are:

(A) crops grown, growing or to be grown, including:

(i) crops produced on trees, vines and bushes; and

(ii) aquatic goods produced in aquacultural operations;

(B) livestock, born or unborn, including aquatic goods produced in aquacultural operations;

(C) supplies used or produced in a farming operation; or

(D) products of crops or livestock in their unmanufactured states;

(35) "farming operation" means raising, cultivating, propagating, fattening, grazing or any other farming, livestock or aquacultural operation;

(36) "file number" means the number assigned to an initial financing statement pursuant to Subsection (a) of Section 55-9-519 NMSA 1978;

(37) "filing office" means an office designated in Section 55-9-501 NMSA 1978 as the place to file a financing statement;

(38) "filing-office rule" means a rule adopted pursuant to Section 55-9-526 NMSA 1978;

(39) "financing statement" means a record or records composed of an initial financing statement and any filed record relating to the initial financing statement;

(40) "fixture filing" means the filing of a financing statement covering goods that are or are to become fixtures and satisfying Subsections (a) and (b) of Section 55-9-502 NMSA 1978. The term includes the filing of a financing statement covering goods of a transmitting utility that are or are to become fixtures;

(41) "fixtures" means goods that have become so related to particular real property that an interest in them arises under real property law;

(42) "general intangible" means any personal property, including things in action, other than accounts, chattel paper, commercial tort claims, deposit accounts, documents, goods, instruments, investment property, letter-of-credit rights, letters of credit, money and oil, gas or other minerals before extraction. The term includes payment intangibles and software;

(43) [Reserved];

(44) "goods" means all things that are movable when a security interest attaches and:

(A) includes:

(i) fixtures;

(ii) standing timber that is to be cut and removed under a conveyance or contract for sale;

(iii) the unborn young of animals;

(iv) crops grown, growing or to be grown, even if the crops are produced on trees, vines or bushes;

(v) manufactured homes; and

(vi) a computer program embedded in goods and any supporting information provided in connection with a transaction relating to the program if the program is associated with the goods in such a manner that it customarily is considered part of the goods, or by becoming the owner of the goods, a person acquires a right to use the program in connection with the goods; but

(B) does not include:

(i) a computer program embedded in goods that consist solely of the medium in which the program is embedded; or

(ii) accounts, chattel paper, commercial tort claims, deposit accounts, documents, general intangibles, instruments, investment property, letter-of-credit rights, letters of credit, money or oil, gas or other minerals before extraction;

(45) "governmental unit" means a subdivision, agency, department, county, parish, municipality or other unit of the government of the United States, a state or a foreign country. The term includes an organization having a separate corporate existence if the organization is eligible to issue debt on which interest is exempt from income taxation under the laws of the United States;

(46) "health-care-insurance receivable" means an interest in or claim under a policy of insurance that is a right to payment of a monetary obligation for health care goods or services provided or to be provided;

(47) "instrument" means a negotiable instrument or any other writing that evidences a right to the payment of a monetary obligation, is not itself a security agreement or lease and is of a type that in ordinary course of business is transferred by delivery with any necessary indorsement or assignment. The term does not include:

(A) investment property;

(B) letters of credit; or

(C) writings that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card;

(48) "inventory" means goods, other than farm products, that:

(A) are leased by a person as lessor;

(B) are held by a person for sale or lease or to be furnished under a contract of service;

(C) are furnished by a person under a contract of service; or

(D) consist of raw materials, work in process or materials used or consumed in a business;

(49) "investment property" means a security, whether certificated or uncertificated, security entitlement, securities account, commodity contract or commodity account;

(50) "jurisdiction of organization", with respect to a registered organization, means the jurisdiction under whose law the organization is formed or organized;

(51) "letter-of-credit right" means a right to payment or performance under a letter of credit, whether or not the beneficiary has demanded or is at the time entitled to demand payment or performance. The term does not include the right of a beneficiary to demand payment or performance under a letter of credit;

(52) "lien creditor" means:

(A) a creditor that has acquired a lien on the property involved by attachment, levy or the like;

(B) an assignee for benefit of creditors from the time of assignment;

(C) a trustee in bankruptcy from the date of the filing of the petition; or

(D) a receiver in equity from the time of appointment;

(53) "manufactured home" means a structure, transportable in one or more sections, which, in the traveling mode, is eight body feet or more in width or forty body feet or more in length, or, when erected on site, is three hundred twenty or more square feet, and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities, and includes the plumbing, heating, air-conditioning and electrical systems contained therein. The term includes any structure that meets all of the requirements of this paragraph except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the United States secretary of housing and urban development and complies with the standards established under 42 USCA;

(54) "manufactured-home transaction" means a secured transaction:

(A) that creates a purchase-money security interest in a manufactured home, other than a manufactured home held as inventory; or

(B) in which a manufactured home, other than a manufactured home held as inventory, is the primary collateral;

(55) "mortgage" means a consensual interest in real property, including fixtures, that secures payment or performance of an obligation;

(56) "new debtor" means a person that becomes bound as debtor under Subsection (d) of Section 55-9-203 NMSA 1978 by a security agreement previously entered into by another person;

(57) "new value" means:

(A) money;

(B) money's worth in property, services or new credit; or

(C) release by a transferee of an interest in property previously transferred to the transferee. The term does not include an obligation substituted for another obligation;

(58) "noncash proceeds" means proceeds other than cash proceeds;

(59) "obligor" means a person that, with respect to an obligation secured by a security interest in or an agricultural lien on the collateral:

(A) owes payment or other performance of the obligation;

(B) has provided property other than the collateral to secure payment or other performance of the obligation; or

(C) is otherwise accountable in whole or in part for payment or other performance of the obligation. The term does not include issuers or nominated persons under a letter of credit;

(60) "original debtor", except as used in Subsection (c) of Section 55-9-310 NMSA 1978, means a person that, as debtor, entered into a security agreement to which a new debtor has become bound under Subsection (d) of Section 55-9-203 NMSA 1978;

(61) "payment intangible" means a general intangible under which the account debtor's principal obligation is a monetary obligation;

(62) "person related to", with respect to an individual, means:

(A) the spouse of the individual;

(B) a brother, brother-in-law, sister or sister-in-law of the individual;

(C) an ancestor or lineal descendant of the individual or the individual's spouse; or

(D) any other relative, by blood or marriage, of the individual or the individual's spouse who shares the same home with the individual;

(63) "person related to", with respect to an organization, means:

(A) a person directly or indirectly controlling, controlled by or under common control with the organization;

(B) an officer or director of, or a person performing similar functions with respect to, the organization;

(C) an officer or director of, or a person performing similar functions with respect to, a person described in Subparagraph (A) of this paragraph;

(D) the spouse of an individual described in Subparagraph (A), (B) or (C) of this paragraph; or

(E) an individual who is related by blood or marriage to an individual described in Subparagraph (A), (B), (C) or (D) of this paragraph and shares the same home with the individual;

(64) "proceeds", except as used in Subsection (b) of Section 55-9-609 NMSA 1978, means:

(A) whatever is acquired upon the sale, lease, license, exchange or other disposition of collateral;

(B) whatever is collected on, or distributed on account of, collateral;

(C) rights arising out of collateral;

(D) to the extent of the value of collateral, claims arising out of the loss, nonconformity or interference with the use of, defects or infringement of rights in, or damage to, the collateral; or

(E) to the extent of the value of collateral and to the extent payable to the debtor or the secured party, insurance payable by reason of the loss or nonconformity of, defects or infringement of rights in, or damage to, the collateral;

(65) "promissory note" means an instrument that evidences a promise to pay a monetary obligation, does not evidence an order to pay and does not contain an acknowledgment by a bank that the bank has received for deposit a sum of money or funds;

(66) "proposal" means a record authenticated by a secured party, which record includes the terms on which the secured party is willing to accept collateral in full or partial satisfaction of the obligation it secures pursuant to Sections 55-9-620 through 55-9-622 NMSA 1978;

(67) "public organic record" means a record that is available to the public for inspection and is:

(A) a record consisting of the record initially filed with or issued by a state or the United States to form or organize an organization and any record filed with or issued by the state or the United States that amends or restates the initial record;

(B) an organic record of a business trust consisting of the record initially filed with a state and any record filed with the state that amends or restates the initial record if a statute of the state governing business trusts requires that the record be filed with the state; or

(C) a record consisting of legislation enacted by the legislature of a state or the congress of the United States that forms or organizes an organization; any record amending the legislation; and any record filed with or issued by the state or the United States that amends or restates the name of the organization;

(68) "pursuant to commitment", with respect to an advance made or other value given by a secured party, means pursuant to the secured party's obligation, whether or not a subsequent event of default or other event not within the secured party's control has relieved or may relieve the secured party from its obligation;

(69) "record", except as used in "for record", "of record", "record or legal title" and "record owner", means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(70) "registered organization" means an organization formed or organized solely under the law of a single state or the United States by the filing of a public organic record with, the issuance of a public organic record by or the enactment of legislation by the state or the United States. The term includes a business trust that is formed or organized under the law of a single state if a statute of the state governing business trusts requires that the business trust's organic record be filed with the state;

(71) "secondary obligor" means an obligor to the extent that:

(A) the obligor's obligation is secondary; or

(B) the obligor has a right of recourse with respect to an obligation secured by collateral against the debtor, another obligor or property of either;

(72) "secured party" means:

(A) a person in whose favor a security interest is created or provided for under a security agreement, whether or not any obligation to be secured is outstanding;

(B) a person that holds an agricultural lien;

(C) a consignor;

(D) a person to which accounts, chattel paper, payment intangibles or promissory notes have been sold;

(E) a trustee, indenture trustee, agent, collateral agent or other representative in whose favor a security interest or agricultural lien is created or provided for; or

(F) a person that holds a security interest arising under Section 55-2-401, Section 55-2-505, Subsection (3) of Section 55-2-711, Subsection (5) of Section 55-2A-508, Section 55-4-210 or Section 55-5-118 NMSA 1978;

(73) "security agreement" means an agreement that creates or provides for a security interest;

(74) "send", in connection with a record or notification, means:

(A) to deposit in the mail, deliver for transmission or transmit by any other usual means of communication, with postage or cost of transmission provided for, addressed to any address reasonable under the circumstances; or

(B) to cause the record or notification to be received within the time that it would have been received if properly sent under Subparagraph (A) of this paragraph;

(75) "software" means a computer program and any supporting information provided in connection with a transaction relating to the program. The term does not include a computer program that is included in the definition of goods;

(76) "state" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States;

(77) "supporting obligation" means a letter-of-credit right or secondary obligation that supports the payment or performance of an account, chattel paper, a document, a general intangible, an instrument or investment property;

(78) "tangible chattel paper" means chattel paper evidenced by a record or records consisting of information that is inscribed on a tangible medium;

(79) "termination statement" means an amendment of a financing statement that:

(A) identifies, by its file number, the initial financing statement to which it relates; and

(B) indicates either that it is a termination statement or that the identified financing statement is no longer effective; and

(80) "transmitting utility" means an organization primarily engaged in the business of:

(A) operating a railroad, subway, street railway or trolley bus;

(B) transmitting communications electrically, electromagnetically or by light;

(C) transmitting goods by pipeline or sewer; or

(D) transmitting or producing and transmitting electricity, steam, gas or water.

(b) "Control", as provided in Section 55-7-106 NMSA 1978, and the following definitions in other articles apply to this article:

"applicant" Section 55-5-102 NMSA 1978;

"beneficiary" Section 55-5-102 NMSA 1978;

"broker" Section 55-8-102 NMSA 1978;

"certificated security" Section 55-8-102 NMSA 1978;

"check" Section 55-3-104 NMSA 1978;

"clearing corporation" Section 55-8-102 NMSA 1978;

"contract for sale" Section 55-2-106 NMSA 1978;

"customer" Section 55-4-104 NMSA 1978;

"entitlement holder" Section 55-8-102 NMSA 1978;

"financial asset" Section 55-8-102 NMSA 1978;

"holder in due course" Section 55-3-302 NMSA 1978;

"issuer" (with respect to a letter of credit or

letter-of-credit right) Section 55-5-102 NMSA 1978;

"issuer" (with respect to a security) Section 55-8-201 NMSA 1978;

"issuer" (with respect to documents of title) Section 55-7-102 NMSA 1978;

"lease" Section 55-2A-103 NMSA 1978;

"lease agreement" Section 55-2A-103 NMSA 1978;

"lease contract" Section 55-2A-103 NMSA 1978;

"leasehold interest" Section 55-2A-103 NMSA 1978;

"lessee" Section 55-2A-103 NMSA 1978;

"lessee in ordinary course of business" Section 55-2A-103 NMSA 1978;

"lessor" Section 55-2A-103 NMSA 1978;

"lessor's residual interest" Section 55-2A-103 NMSA 1978;

"letter of credit" Section 55-5-102 NMSA 1978;

"merchant" Section 55-2-104 NMSA 1978;

"negotiable instrument" Section 55-3-104 NMSA 1978;

"nominated person" Section 55-5-102 NMSA 1978;

"note" Section 55-3-104 NMSA 1978;

"proceeds of a letter of credit" Section 55-5-114 NMSA 1978;

"prove" Section 55-3-103 NMSA 1978;

"sale" Section 55-2-106 NMSA 1978;

"securities account" Section 55-8-501 NMSA 1978;

"securities intermediary" Section 55-8-102 NMSA 1978;

"security" Section 55-8-102 NMSA 1978;

"security certificate" Section 55-8-102 NMSA 1978;

"security entitlement" Section 55-8-102 NMSA 1978; and

"uncertificated security" Section 55-8-102 NMSA 1978.

(c) Chapter 12, Article 2A and Chapter 55, Article 1 NMSA 1978 contain general definitions and principles of construction and interpretation applicable throughout Chapter 55, Article 9 NMSA 1978.

History: 1978 Comp., 55-9-102, enacted by Laws 2001, ch. 139, 2; 2005, ch. 144, 94; 2013, ch. 137, 3.



Section 55-9-103 - Purchase-money security interest; application of payments; burden of establishing.

55-9-103. Purchase-money security interest; application of payments; burden of establishing.

(a) In this section:

(1) "purchase-money collateral" means goods or software that secures a purchase-money obligation incurred with respect to that collateral; and

(2) "purchase-money obligation" means an obligation of an obligor incurred as all or part of the price of the collateral or for value given to enable the debtor to acquire rights in or the use of the collateral if the value is in fact so used.

(b) A security interest in goods is a purchase-money security interest:

(1) to the extent that the goods are purchase-money collateral with respect to that security interest;

(2) if the security interest is in inventory that is or was purchase-money collateral, and to the extent that the security interest secures a purchase-money obligation incurred with respect to other inventory in which the secured party holds or held a purchase-money security interest; and

(3) to the extent that the security interest secures a purchase-money obligation incurred with respect to software in which the secured party holds or held a purchase-money security interest.

(c) A security interest in software is a purchase-money security interest to the extent that the security interest also secures a purchase-money obligation incurred with respect to goods in which the secured party holds or held a purchase-money security interest if:

(1) the debtor acquired its interest in the software in an integrated transaction in which it acquired an interest in the goods; and

(2) the debtor acquired its interest in the software for the principal purpose of using the software in the goods.

(d) The security interest of a consignor in goods that are the subject of a consignment is a purchase-money security interest in inventory.

(e) In a transaction other than a consumer-goods transaction, if the extent to which a security interest is a purchase-money security interest depends on the application of a payment to a particular obligation, the payment must be applied:

(1) in accordance with any reasonable method of application to which the parties agree;

(2) in the absence of the parties' agreement to a reasonable method, in accordance with any intention of the obligor manifested at or before the time of payment; or

(3) in the absence of an agreement to a reasonable method and a timely manifestation of the obligor's intention, in the following order:

(A) to obligations that are not secured; and

(B) if more than one obligation is secured, to obligations secured by purchase-money security interests in the order in which those obligations were incurred.

(f) In a transaction other than a consumer-goods transaction, a purchase-money security interest does not lose its status as such, even if:

(1) the purchase-money collateral also secures an obligation that is not a purchase-money obligation;

(2) collateral that is not purchase-money collateral also secures the purchase-money obligation; or

(3) the purchase-money obligation has been renewed, refinanced, consolidated or restructured.

(g) In a transaction other than a consumer-goods transaction, a secured party claiming a purchase-money security interest has the burden of establishing the extent to which the security interest is a purchase-money security interest.

(h) The limitation of the rules in Subsections (e), (f) and (g) of this section to transactions other than consumer-goods transactions is intended to leave to the court the determination of the proper rules in consumer-goods transactions. The court may not infer from that limitation the nature of the proper rule in consumer-goods transactions and may continue to apply established approaches.

History: 1978 Comp., 55-9-103, enacted by Laws 2001, ch. 139, 3.



Section 55-9-104 - Control of deposit account.

55-9-104. Control of deposit account.

(a) A secured party has control of a deposit account if:

(1) the secured party is the bank with which the deposit account is maintained;

(2) the debtor, secured party and bank have agreed in an authenticated record that the bank will comply with instructions originated by the secured party directing disposition of the funds in the deposit account without further consent by the debtor; or

(3) the secured party becomes the bank's customer with respect to the deposit account.

(b) A secured party that has satisfied Subsection (a) of this section has control, even if the debtor retains the right to direct the disposition of funds from the deposit account.

History: 1978 Comp., 55-9-104, enacted by Laws 2001, ch. 139, 4.



Section 55-9-105 - Control of electronic chattel paper.

55-9-105. Control of electronic chattel paper.

(a) A secured party has control of electronic chattel paper if a system employed for evidencing the transfer of interests in the chattel paper reliably establishes the secured party as the person to which the chattel paper was assigned.

(b) A system satisfies Subsection (a) of this section if the record or records comprising the chattel paper are created, stored and assigned in such a manner that:

(1) a single authoritative copy of the record or records exists that is unique, identifiable and, except as otherwise provided in Paragraphs (4) through (6) of this subsection, unalterable;

(2) the authoritative copy identifies the secured party as the assignee of the record or records;

(3) the authoritative copy is communicated to and maintained by the secured party or its designated custodian;

(4) copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the secured party;

(5) each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.

History: 1978 Comp., 55-9-105, enacted by Laws 2001, ch. 139, 5; 2013, ch. 137, 4.



Section 55-9-106 - Control of investment property.

55-9-106. Control of investment property.

(a) A person has control of a certificated security, uncertificated security or security entitlement as provided in Section 55-8-106 NMSA 1978.

(b) A secured party has control of a commodity contract if:

(1) the secured party is the commodity intermediary with which the commodity contract is carried; or

(2) the commodity customer, secured party and commodity intermediary have agreed that the commodity intermediary will apply any value distributed on account of the commodity contract as directed by the secured party without further consent by the commodity customer.

(c) A secured party having control of all security entitlements or commodity contracts carried in a securities account or commodity account has control over the securities account or commodity account.

History: 1978 Comp., 55-9-106, enacted by Laws 2001, ch. 139, 6.



Section 55-9-107 - Control of letter-of-credit right.

55-9-107. Control of letter-of-credit right.

A secured party has control of a letter-of-credit right to the extent of any right to payment or performance by the issuer or any nominated person if the issuer or nominated person has consented to an assignment of proceeds of the letter of credit under Subsection (c) of Section 55-5-114 NMSA 1978 or otherwise applicable law or practice.

History: 1978 Comp., 55-9-107, enacted by Laws 2001, ch. 139, 7.



Section 55-9-108 - Sufficiency of description.

55-9-108. Sufficiency of description.

(a) Except as otherwise provided in Subsections (c), (d) and (e) of this section, a description of personal or real property is sufficient, whether or not it is specific, if it reasonably identifies what is described.

(b) Except as otherwise provided in Subsection (d) of this section, a description of collateral reasonably identifies the collateral if it identifies the collateral by:

(1) specific listing;

(2) category;

(3) except as otherwise provided in Subsection (e) of this section, a type of collateral defined in the Uniform Commercial Code [Chapter 55 NMSA 1978];

(4) quantity;

(5) computational or allocational formula or procedure; or

(6) except as otherwise provided in Subsection (c) of this section, any other method, if the identity of the collateral is objectively determinable.

(c) A description of collateral as "all the debtor's assets" or "all the debtor's personal property" or using words of similar import does not reasonably identify the collateral.

(d) Except as otherwise provided in Subsection (e) of this section, a description of a security entitlement, securities account or commodity account is sufficient if it describes:

(1) the collateral by those terms or as investment property; or

(2) the underlying financial asset or commodity contract.

(e) A description only by type of collateral defined in the Uniform Commercial Code is an insufficient description of:

(1) a commercial tort claim; or

(2) in a consumer transaction, consumer goods, a security entitlement, a securities account or a commodity account.

History: 1978 Comp., 55-9-108, enacted by Laws 2001, ch. 139, 8.






Subpart 2 - . APPLICABILITY OF ARTICLE

Section 55-9-109 - Scope.

55-9-109. Scope.

(a) Except as otherwise provided in Subsections (c) and (d) of this section, Chapter 55, Article 9 NMSA 1978 applies to:

(1) a transaction, regardless of its form, that creates a security interest in personal property or fixtures by contract;

(2) an agricultural lien;

(3) a sale of accounts, chattel paper, payment intangibles or promissory notes;

(4) a consignment;

(5) a security interest arising under Section 55-2-401, 55-2-505, Subsection (3) of Section 55-2-711 or Subsection (5) of Section 55-2A-508 NMSA 1978, as provided in Section 55-9-110 NMSA 1978; and

(6) a security interest arising under Section 55-4-210 or 55-5-118 NMSA 1978.

(b) The application of Chapter 55, Article 9 NMSA 1978 to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which this article does not apply.

(c) Chapter 55, Article 9 NMSA 1978 does not apply to the extent that:

(1) a statute, regulation or treaty of the United States preempts the article;

(2) another statute of this state expressly governs the creation, perfection, priority or enforcement of a security interest created by this state or a governmental unit of this state;

(3) a statute of another state, a foreign country or a governmental unit of another state or a foreign country, other than a statute generally applicable to security interests, expressly governs creation, perfection, priority or enforcement of a security interest created by the state, country or governmental unit; or

(4) the rights of a transferee beneficiary or nominated person under a letter of credit are independent and superior under Section 55-5-114 NMSA 1978.

(d) Chapter 55, Article 9 NMSA 1978 does not apply to:

(1) a landlord's lien, other than an agricultural lien;

(2) a lien, other than an agricultural lien, given by statute or other rule of law for services or materials, but Section 55-9-333 NMSA 1978 applies with respect to priority of the lien;

(3) an assignment of a claim for wages, salary or other compensation of an employee;

(4) a sale of accounts, chattel paper, payment intangibles or promissory notes as part of a sale of the business out of which they arose;

(5) an assignment of accounts, chattel paper, payment intangibles or promissory notes which is for the purpose of collection only;

(6) an assignment of a right to payment under a contract to an assignee that is also obligated to perform under the contract;

(7) an assignment of a single account, payment intangible or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness;

(8) a transfer of an interest in or an assignment of a claim under a policy of insurance, other than an assignment by or to a health-care provider of a health-care-insurance receivable and any subsequent assignment of the right to payment, but Sections 55-9-315 and 55-9-322 NMSA 1978 apply with respect to proceeds and priorities in proceeds;

(9) an assignment of a right represented by a judgment, other than a judgment taken on a right to payment that was collateral;

(10) a right of recoupment or set-off, but:

(A) Section 55-9-340 NMSA 1978 applies with respect to the effectiveness of rights of recoupment or set-off against deposit accounts; and

(B) Section 55-9-404 NMSA 1978 applies with respect to defenses or claims of an account debtor;

(11) the creation or transfer of an interest in or lien on real property, including a lease or rents thereunder, except to the extent that provision is made for:

(A) liens on real property in Sections 55-9-203 and 55-9-308 NMSA 1978;

(B) fixtures in Section 55-9-334 NMSA 1978;

(C) fixture filings in Sections 55-9-501, 55-9-502, 55-9-512, 55-9-516 and 55-9-519 NMSA 1978; and

(D) security agreements covering personal and real property in Section 55-9-604 NMSA 1978;

(12) an assignment of a claim arising in tort, other than a commercial tort claim, but Sections 55-9-315 and 55-9-322 NMSA 1978 apply with respect to proceeds and priorities in proceeds;

(13) an assignment of a deposit account in a consumer transaction, but Sections 55-9-315 and 55-9-322 NMSA 1978 apply with respect to proceeds and priorities in proceeds; or

(14) a transfer by this state or a governmental unit of this state.

History: 1978 Comp., 55-9-109, enacted by Laws 2001, ch. 139, 9.



Section 55-9-110 - Security interests arising under Chapter 55, Article 2 or 2A NMSA 1978.

55-9-110. Security interests arising under Chapter 55, Article 2 or 2A NMSA 1978.

A security interest arising under Section 55-2-401, 55-2-505, Subsection (3) of Section 55-2-711 or Subsection (5) of Section 55-2A-508 NMSA 1978 is subject to Chapter 55, Article 9 NMSA 1978. However, until the debtor obtains possession of the goods:

(1) the security interest is enforceable, even if Paragraph (3) of Subsection (b) of Section 55-9-203 NMSA 1978 has not been satisfied;

(2) filing is not required to perfect the security interest;

(3) the rights of the secured party after default by the debtor are governed by Chapter 55, Article 2 or 2A NMSA 1978; and

(4) the security interest has priority over a conflicting security interest created by the debtor.

History: 1978 Comp., 55-9-110, enacted by Laws 2001, ch. 139, 10.



Section 55-9-112 - Superseded.

55-9-112. Superseded.



Section 55-9-113 - Superseded.

55-9-113. Superseded.



Section 55-9-114 - Superseded.

55-9-114. Superseded.



Section 55-9-115 - Superseded.

55-9-115. Superseded.



Section 55-9-116 - Superseded.

55-9-116. Superseded.









Part 2 - EFFECTIVENESS OF SECURITY AGREEMENT; ATTACHMENT OF SECURITY INTEREST; RIGHTS OF PARTIES TO SECURITY AGREEMENT

Subpart 1 - . EFFECTIVENESS AND ATTACHMENT

Section 55-9-201 - General effectiveness of security agreement.

55-9-201. General effectiveness of security agreement.

(a) Except as otherwise provided in the Uniform Commercial Code [Chapter 55, NMSA 1978], a security agreement is effective according to its terms between the parties, against purchasers of the collateral and against creditors.

(b) A transaction subject to Chapter 55, Article 9 NMSA 1978 is subject to any applicable rule of law which establishes a different rule for consumers, and to the provisions of the Oil and Gas Products Lien Act [48-9-1 to 48-9-8 NMSA 1978]; Chapter 56, Article 1 NMSA 1978; the Artists' Consignment Act [56-11-1 to 56-11-3 NMSA 1978]; the Pawnbrokers Act [56-12-1 to 56-12-16 NMSA 1978]; the New Mexico Bank Installment Loan Act of 1959 [58-7-1 NMSA 1978]; the New Mexico Small Loan Act of 1955 [Chapter 58, Article 15 NMSA 1978]; the Motor Vehicle Sales Finance Act [58-19-1 NMSA 1978]; and to rules adopted under those statutes.

(c) In case of conflict between Chapter 55, Article 9 NMSA 1978 and a rule of law, statute or rule described in Subsection (b) of this section, the rule of law, statute or rule controls. Failure to comply with a statute or rule described in Subsection (b) of this section has only the effect the statute or rule specifies.

(d) Chapter 55, Article 9 NMSA 1978 does not:

(1) validate any rate, charge, agreement or practice that violates a rule of law, statute or rule described in Subsection (b) of this section; or

(2) extend the application of the rule of law, statute or rule to a transaction not otherwise subject to it.

(e) The filing provisions set forth in the Farm Products Secured Interest Act [56-13-1 to 56-13-14 NMSA 1978] and in the Public Utility Act [62-13-1 NMSA 1978] are in addition to the filing provisions set forth in Chapter 55, Article 9 NMSA 1978. Failure to comply with the filing provisions in those acts has only the effect specified in those acts.

History: 1978 Comp., 55-9-201, enacted by Laws 2001, ch. 139, 11.



Section 55-9-202 - Title to collateral immaterial.

55-9-202. Title to collateral immaterial.

Except as otherwise provided with respect to consignments or sales of accounts, chattel paper, payment intangibles or promissory notes, the provisions of Chapter 55, Article 9 NMSA 1978 with regard to rights and obligations apply whether title to collateral is in the secured party or the debtor.

History: 1978 Comp., 55-9-202, enacted by Laws 2001, ch. 139, 12.



Section 55-9-203 - Attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites.

55-9-203. Attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites.

(a) A security interest attaches to collateral when it becomes enforceable against the debtor with respect to the collateral, unless an agreement expressly postpones the time of attachment.

(b) Except as otherwise provided in Subsections (c) through (i) of this section, a security interest is enforceable against the debtor and third parties with respect to the collateral only if:

(1) value has been given;

(2) the debtor has rights in the collateral or the power to transfer rights in the collateral to a secured party; and

(3) one of the following conditions is met:

(A) the debtor has authenticated a security agreement that provides a description of the collateral and, if the security interest covers timber to be cut, a description of the land concerned;

(B) the collateral is not a certificated security and is in the possession of the secured party under Section 55-9-313 NMSA 1978 pursuant to the debtor's security agreement;

(C) the collateral is a certificated security in registered form and the security certificate has been delivered to the secured party under Section 55-8-301 NMSA 1978 pursuant to the debtor's security agreement; or

(D) the collateral is deposit accounts, electronic chattel paper, investment property, letter-of-credit rights or electronic documents, and the secured party has control under Section 55-7-106, 55-9-104, 55-9-105, 55-9-106 or 55-9-107 NMSA 1978 pursuant to the debtor's security agreement.

(c) Subsection (b) of this section is subject to Section 55-4-210 NMSA 1978 on the security interest of a collecting bank, Section 55-5-118 NMSA 1978 on the security interest of a letter-of-credit issuer or nominated person, Section 55-9-110 NMSA 1978 on a security interest arising under Chapter 55, Article 2 or 2A NMSA 1978 and Section 55-9-206 NMSA 1978 on security interests in investment property.

(d) A person becomes bound as debtor by a security agreement entered into by another person if, by operation of law other than Chapter 55, Article 9 NMSA 1978 or by contract:

(1) the security agreement becomes effective to create a security interest in the person's property; or

(2) the person becomes generally obligated for the obligations of the other person, including the obligation secured under the security agreement, and acquires or succeeds to all or substantially all of the assets of the other person.

(e) If a new debtor becomes bound as debtor by a security agreement entered into by another person:

(1) the agreement satisfies Paragraph (3) of Subsection (b) of this section with respect to existing or after-acquired property of the new debtor to the extent the property is described in the agreement; and

(2) another agreement is not necessary to make a security interest in the property enforceable.

(f) The attachment of a security interest in collateral gives the secured party the rights to proceeds provided by Section 55-9-315 NMSA 1978 and is also attachment of a security interest in a supporting obligation for the collateral.

(g) The attachment of a security interest in a right to payment or performance secured by a security interest or other lien on personal or real property is also attachment of a security interest in the security interest, mortgage or other lien.

(h) The attachment of a security interest in a securities account is also attachment of a security interest in the security entitlements carried in the securities account.

(i) The attachment of a security interest in a commodity account is also attachment of a security interest in the commodity contracts carried in the commodity account.

History: 1978 Comp., 55-9-203, enacted by Laws 2001, ch. 139, 13; 2005, ch. 144, 95.



Section 55-9-204 - After-acquired property; future advances.

55-9-204. After-acquired property; future advances.

(a) Except as otherwise provided in Subsection (b) of this section, a security agreement may create or provide for a security interest in after-acquired collateral.

(b) A security interest does not attach under a term constituting an after-acquired property clause to:

(1) consumer goods, other than an accession when given as additional security, unless the debtor acquires rights in them within ten days after the secured party gives value; or

(2) a commercial tort claim.

(c) A security agreement may provide that collateral secures, or that accounts, chattel paper, payment intangibles or promissory notes are sold in connection with, future advances or other value, whether or not the advances or value are given pursuant to commitment.

History: 1978 Comp., 55-9-204, enacted by Laws 2001, ch. 139, 14.



Section 55-9-205 - Use or disposition of collateral permissible.

55-9-205. Use or disposition of collateral permissible.

(a) A security interest is not invalid or fraudulent against creditors solely because:

(1) the debtor has the right or ability to:

(A) use, commingle or dispose of all or part of the collateral, including returned or repossessed goods;

(B) collect, compromise, enforce or otherwise deal with collateral;

(C) accept the return of collateral or make repossessions; or

(D) use, commingle or dispose of proceeds; or

(2) the secured party fails to require the debtor to account for proceeds or replace collateral.

(b) This section does not relax the requirements of possession if attachment, perfection or enforcement of a security interest depends upon possession of the collateral by the secured party.

History: 1978 Comp., 55-9-205, enacted by Laws 2001, ch. 139, 15.



Section 55-9-206 - Security interest arising in purchase or delivery of financial asset.

55-9-206. Security interest arising in purchase or delivery of financial asset.

(a) A security interest in favor of a securities intermediary attaches to a person's security entitlement if:

(1) the person buys a financial asset through the securities intermediary in a transaction in which the person is obligated to pay the purchase price to the securities intermediary at the time of the purchase; and

(2) the securities intermediary credits the financial asset to the buyer's securities account before the buyer pays the securities intermediary.

(b) The security interest described in Subsection (a) of this section secures the person's obligation to pay for the financial asset.

(c) A security interest in favor of a person that delivers a certificated security or other financial asset represented by a writing attaches to the security or other financial asset if:

(1) the security or other financial asset:

(A) in the ordinary course of business is transferred by delivery with any necessary indorsement or assignment; and

(B) is delivered under an agreement between persons in the business of dealing with such securities or financial assets; and

(2) the agreement calls for delivery against payment.

(d) The security interest described in Subsection (c) of this section secures the obligation to make payment for the delivery.

History: 1978 Comp., 55-9-206, enacted by Laws 2001, ch. 139, 16.






Subpart 2 - . RIGHTS AND DUTIES

Section 55-9-207 - Rights and duties of secured party having possession or control of collateral.

55-9-207. Rights and duties of secured party having possession or control of collateral.

(a) Except as otherwise provided in Subsection (d) of this section, a secured party shall use reasonable care in the custody and preservation of collateral in the secured party's possession. In the case of chattel paper or an instrument, reasonable care includes taking necessary steps to preserve rights against prior parties unless otherwise agreed.

(b) Except as otherwise provided in Subsection (d) of this section, if a secured party has possession of collateral:

(1) reasonable expenses, including the cost of insurance and payment of taxes or other charges, incurred in the custody, preservation, use or operation of the collateral are chargeable to the debtor and are secured by the collateral;

(2) the risk of accidental loss or damage is on the debtor to the extent of a deficiency in any effective insurance coverage;

(3) the secured party shall keep the collateral identifiable, but fungible collateral may be commingled; and

(4) the secured party may use or operate the collateral:

(A) for the purpose of preserving the collateral or its value;

(B) as permitted by an order of a court having competent jurisdiction; or

(C) except in the case of consumer goods, in the manner and to the extent agreed by the debtor.

(c) Except as otherwise provided in Subsection (d) of this section, a secured party having possession of collateral or control of collateral under Section 55-7-106, 55-9-104, 55-9-105, 55-9-106 or 55-9-107 NMSA 1978:

(1) may hold as additional security any proceeds, except money or funds, received from the collateral;

(2) shall apply money or funds received from the collateral to reduce the secured obligation, unless remitted to the debtor; and

(3) may create a security interest in the collateral.

(d) If the secured party is a buyer of accounts, chattel paper, payment intangibles or promissory notes or is a consignor:

(1) Subsection (a) of this section does not apply unless the secured party is entitled under an agreement:

(A) to charge back uncollected collateral; or

(B) otherwise to full or limited recourse against the debtor or a secondary obligor based on the nonpayment or other default of an account debtor or other obligor on the collateral; and

(2) Subsections (b) and (c) of this section do not apply.

History: 1978 Comp., 55-9-207, enacted by Laws 2001, ch. 139, 17; 2005, ch. 144, 96.



Section 55-9-208 - Additional duties of secured party having control of collateral.

55-9-208. Additional duties of secured party having control of collateral.

(a) This section applies to cases in which there is no outstanding secured obligation and the secured party is not committed to make advances, incur obligations or otherwise give value.

(b) Within ten days after receiving an authenticated demand by the debtor:

(1) a secured party having control of a deposit account under Paragraph (2) of Subsection (a) of Section 55-9-104 NMSA 1978 shall send to the bank with which the deposit account is maintained an authenticated statement that releases the bank from any further obligation to comply with instructions originated by the secured party;

(2) a secured party having control of a deposit account under Paragraph (3) of Subsection (a) of Section 55-9-104 NMSA 1978 shall:

(A) pay the debtor the balance on deposit in the deposit account; or

(B) transfer the balance on deposit into a deposit account in the debtor's name;

(3) a secured party, other than a buyer, having control of electronic chattel paper under Section 55-9-105 NMSA 1978 shall:

(A) communicate the authoritative copy of the electronic chattel paper to the debtor or its designated custodian;

(B) if the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic chattel paper is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy that add or change an identified assignee of the authoritative copy without the consent of the secured party;

(4) a secured party having control of investment property under Paragraph (2) of Subsection (d) of Section 55-8-106 NMSA 1978 or Subsection (b) of Section 55-9-106 NMSA 1978 shall send to the securities intermediary or commodity intermediary with which the security entitlement or commodity contract is maintained an authenticated record that releases the securities intermediary or commodity intermediary from any further obligation to comply with entitlement orders or directions originated by the secured party;

(5) a secured party having control of a letter-of-credit right under Section 55-9-107 NMSA 1978 shall send to each person having an unfulfilled obligation to pay or deliver proceeds of the letter of credit to the secured party an authenticated release from any further obligation to pay or deliver proceeds of the letter of credit to the secured party; and

(6) a secured party having control of an electronic document shall:

(A) give control of the electronic document to the debtor or its designated custodian;

(B) if the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic document is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party.

History: 1978 Comp., 55-9-208, enacted by Laws 2001, ch. 139, 18; 2005, ch. 144, 97.



Section 55-9-209 - Duties of secured party if account debtor has been notified of assignment.

55-9-209. Duties of secured party if account debtor has been notified of assignment.

(a) Except as otherwise provided in Subsection (c) of this section, this section applies if:

(1) there is no outstanding secured obligation; and

(2) the secured party is not committed to make advances, incur obligations or otherwise give value.

(b) Within ten days after receiving an authenticated demand by the debtor, a secured party shall send to an account debtor that has received notification of an assignment to the secured party as assignee under Subsection (a) of Section 55-9-406 NMSA 1978 an authenticated record that releases the account debtor from any further obligation to the secured party.

(c) This section does not apply to an assignment constituting the sale of an account, chattel paper or payment intangible.

History: 1978 Comp., 55-9-209, enacted by Laws 2001, ch. 139, 19.



Section 55-9-210 - Request for accounting; request regarding list of collateral or statement of account.

55-9-210. Request for accounting; request regarding list of collateral or statement of account.

(a) In this section:

(1) "request" means a record of a type described in Paragraph (2), (3) or (4) of this subsection;

(2) "request for an accounting" means a record authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship that is the subject of the request;

(3) "request regarding a list of collateral" means a record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship that is the subject of the request; and

(4) "request regarding a statement of account" means a record authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship that is the subject of the request.

(b) Subject to Subsections (c), (d), (e) and (f) of this section, a secured party, other than a buyer of accounts, chattel paper, payment intangibles or promissory notes or a consignor, shall comply with a request within fourteen days after receipt:

(1) in the case of a request for an accounting, by authenticating and sending to the debtor an accounting; and

(2) in the case of a request regarding a list of collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction.

(c) A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record including a statement to that effect within fourteen days after receipt.

(d) A person that receives a request regarding a list of collateral, claims no interest in the collateral when it receives the request and claimed an interest in the collateral at an earlier time shall comply with the request within fourteen days after receipt by sending to the debtor an authenticated record:

(1) disclaiming any interest in the collateral; and

(2) if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the collateral.

(e) A person that receives a request for an accounting or a request regarding a statement of account, claims no interest in the obligations when it receives the request and claimed an interest in the obligations at an earlier time shall comply with the request within fourteen days after receipt by sending to the debtor an authenticated record:

(1) disclaiming any interest in the obligations; and

(2) if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the obligations.

(f) A debtor is entitled without charge to one response to a request under this section during any six-month period. The secured party may require payment of a charge not exceeding twenty-five dollars ($25.00) for each additional response.

History: 1978 Comp., 55-9-210, enacted by Laws 2001, ch. 139, 20.









Part 3 - PERFECTION AND PRIORITY

Subpart 1 - . LAW GOVERNING PERFECTION ANDPRIORITY

Section 55-9-301 - Law governing perfection and priority of security interests.

55-9-301. Law governing perfection and priority of security interests.

Except as otherwise provided in Sections 55-9-303 through 55-9-306 NMSA 1978, the following rules determine the law governing perfection, the effect of perfection or nonperfection and the priority of a security interest in collateral:

(1) except as otherwise provided in this section, while a debtor is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a security interest in collateral;

(2) while collateral is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a possessory security interest in that collateral;

(3) except as otherwise provided in Subsection (4) of this section, while tangible negotiable documents, goods, instruments, money or tangible chattel paper is located in a jurisdiction, the local law of that jurisdiction governs:

(A) perfection of a security interest in the goods by filing a fixture filing;

(B) perfection of a security interest in timber to be cut; and

(C) the effect of perfection or nonperfection and the priority of a nonpossessory security interest in the collateral; and

(4) the local law of the jurisdiction in which the wellhead or minehead is located governs perfection, the effect of perfection or nonperfection and the priority of a security interest in as-extracted collateral.

History: 1978 Comp., 55-9-301, enacted by Laws 2001, ch. 139, 21; 2005, ch. 144, 98.



Section 55-9-302 - Law governing perfection and priority of agricultural liens.

55-9-302. Law governing perfection and priority of agricultural liens.

While farm products are located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of an agricultural lien on the farm products.

History: 1978 Comp., 55-9-302, enacted by Laws 2001, ch. 139, 22.



Section 55-9-303 - Law governing perfection and priority of security interests in goods covered by a certificate of title.

55-9-303. Law governing perfection and priority of security interests in goods covered by a certificate of title.

(a) This section applies to goods covered by a certificate of title, even if there is no other relationship between the jurisdiction under whose certificate of title the goods are covered and the goods or the debtor.

(b) Goods become covered by a certificate of title when a valid application for the certificate of title and the applicable fee are delivered to the appropriate authority. Goods cease to be covered by a certificate of title at the earlier of the time the certificate of title ceases to be effective under the law of the issuing jurisdiction or the time the goods become covered subsequently by a certificate of title issued by another jurisdiction.

(c) The local law of the jurisdiction under whose certificate of title the goods are covered governs perfection, the effect of perfection or nonperfection and the priority of a security interest in goods covered by a certificate of title from the time the goods become covered by the certificate of title until the goods cease to be covered by the certificate of title.

History: 1978 Comp., 55-9-303, enacted by Laws 2001, ch. 139, 23.



Section 55-9-304 - Law governing perfection and priority of security interests in deposit accounts.

55-9-304. Law governing perfection and priority of security interests in deposit accounts.

(a) The local law of a bank's jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a security interest in a deposit account maintained with that bank.

(b) The following rules determine a bank's jurisdiction for purposes of Sections 55-9-301 through 55-9-342 NMSA 1978:

(1) if an agreement between the bank and its customer governing the deposit account expressly provides that a particular jurisdiction is the bank's jurisdiction for purposes of the Uniform Commercial Code, that jurisdiction is the bank's jurisdiction;

(2) if Paragraph (1) of this subsection does not apply and an agreement between the bank and its customer governing the deposit account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the bank's jurisdiction;

(3) if neither Paragraph (1) nor Paragraph (2) of this subsection applies and an agreement between the bank and its customer governing the deposit account expressly provides that the deposit account is maintained at an office in a particular jurisdiction, that jurisdiction is the bank's jurisdiction;

(4) if none of the preceding paragraphs applies, the bank's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the customer's account is located; and

(5) if none of the preceding paragraphs applies, the bank's jurisdiction is the jurisdiction in which the chief executive office of the bank is located.

History: 1978 Comp., 55-9-304, enacted by Laws 2001, ch. 139, 24; 2005, ch. 144, 99.



Section 55-9-305 - Law governing perfection and priority of security interests in investment property.

55-9-305. Law governing perfection and priority of security interests in investment property.

(a) Except as otherwise provided in Subsection (c) of this section, the following rules apply:

(1) while a security certificate is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a security interest in the certificated security represented thereby;

(2) the local law of the issuer's jurisdiction as specified in Subsection (d) of Section 55-8-110 NMSA 1978 governs perfection, the effect of perfection or nonperfection and the priority of a security interest in an uncertificated security;

(3) the local law of the securities intermediary's jurisdiction as specified in Subsection (e) of Section 55-8-110 NMSA 1978 governs perfection, the effect of perfection or nonperfection and the priority of a security interest in a security entitlement or securities account; and

(4) the local law of the commodity intermediary's jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a security interest in a commodity contract or commodity account.

(b) The following rules determine a commodity intermediary's jurisdiction for purposes of Sections 55-9-301 through 55-9-342 NMSA 1978:

(1) if an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that a particular jurisdiction is the commodity intermediary's jurisdiction for purposes of the Uniform Commercial Code, that jurisdiction is the commodity intermediary's jurisdiction;

(2) if Paragraph (1) of this subsection does not apply and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction;

(3) if neither Paragraph (1) nor Paragraph (2) of this subsection applies and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the commodity account is maintained at an office in a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction;

(4) if none of the preceding paragraphs applies, the commodity intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the commodity customer's account is located; and

(5) if none of the preceding paragraphs applies, the commodity intermediary's jurisdiction is the jurisdiction in which the chief executive office of the commodity intermediary is located.

(c) The local law of the jurisdiction in which the debtor is located governs:

(1) perfection of a security interest in investment property by filing;

(2) automatic perfection of a security interest in investment property created by a broker or securities intermediary; and

(3) automatic perfection of a security interest in a commodity contract or commodity account created by a commodity intermediary.

History: 1978 Comp., 55-9-305, enacted by Laws 2001, ch. 139, 25.



Section 55-9-306 - Law governing perfection and priority of security interests in letter-of-credit rights.

55-9-306. Law governing perfection and priority of security interests in letter-of-credit rights.

(a) Subject to Subsection (c) of this section, the local law of the issuer's jurisdiction or a nominated person's jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a security interest in a letter-of-credit right if the issuer's jurisdiction or nominated person's jurisdiction is a state.

(b) For purposes of Sections 55-9-301 through 55-9-342 NMSA 1978, an issuer's jurisdiction or nominated person's jurisdiction is the jurisdiction whose law governs the liability of the issuer or nominated person with respect to the letter-of-credit right as provided in Section 55-5-116 NMSA 1978.

(c) This section does not apply to a security interest that is perfected only under Subsection (d) of Section 55-9-308 NMSA 1978.

History: 1978 Comp., 55-9-306, enacted by Laws 2001, ch. 139, 26.



Section 55-9-307 - Location of debtor.

55-9-307. Location of debtor.

(a) In this section, "place of business" means a place where a debtor conducts its affairs.

(b) Except as otherwise provided in this section, the following rules determine a debtor's location:

(1) a debtor who is an individual is located at the individual's principal residence;

(2) a debtor that is an organization and has only one place of business is located at its place of business; and

(3) a debtor that is an organization and has more than one place of business is located at its chief executive office.

(c) Subsection (b) of this section applies only if a debtor's residence, place of business or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording or registration system as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. If Subsection (b) of this section does not apply, the debtor is located in the District of Columbia.

(d) A person that ceases to exist, have a residence or have a place of business continues to be located in the jurisdiction specified by Subsections (b) and (c) of this section.

(e) A registered organization that is organized under the law of a state is located in that state.

(f) Except as otherwise provided in Subsection (i) of this section, a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a state are located:

(1) in the state that the law of the United States designates if the law designates a state of location;

(2) in the state that the registered organization, branch or agency designates if the law of the United States authorizes the registered organization, branch or agency to designate its state of location, including by designating its main office, home office or other comparable office; or

(3) in the District of Columbia if neither Paragraph (1) nor Paragraph (2) of this subsection applies.

(g) A registered organization continues to be located in the jurisdiction specified by Subsection (e) or (f) of this section notwithstanding:

(1) the suspension, revocation, forfeiture or lapse of the registered organization's status as such in its jurisdiction of organization; or

(2) the dissolution, winding up or cancellation of the existence of the registered organization.

(h) The United States is located in the District of Columbia.

(i) A branch or agency of a bank that is not organized under the law of the United States or a state is located in the state in which the branch or agency is licensed if all branches and agencies of the bank are licensed in only one state.

(j) A foreign air carrier under the Federal Aviation Act of 1958, as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.

(k) This section applies only for purposes of Sections 55-9-301 through 55-9-342 NMSA 1978.

History: 1978 Comp., 55-9-307, enacted by Laws 2001, ch. 139, 27; 2013, ch. 137, 5.






Subpart 2 - . PERFECTION

Section 55-9-308 - When security interest or agricultural lien is perfected; continuity of perfection.

55-9-308. When security interest or agricultural lien is perfected; continuity of perfection.

(a) Except as otherwise provided in this section and Section 55-9-309 NMSA 1978, a security interest is perfected if it has attached and all of the applicable requirements for perfection in Sections 55-9-310 through 55-9-316 NMSA 1978 have been satisfied. A security interest is perfected when it attaches if the applicable requirements are satisfied before the security interest attaches.

(b) An agricultural lien is perfected if it has become effective and all of the applicable requirements for perfection in Section 55-9-310 NMSA 1978 have been satisfied. An agricultural lien is perfected when it becomes effective if the applicable requirements are satisfied before the agricultural lien becomes effective.

(c) A security interest or agricultural lien is perfected continuously if it is originally perfected by one method under Chapter 55, Article 9 NMSA 1978 and is later perfected by another method under that article, without an intermediate period when it was unperfected.

(d) Perfection of a security interest in collateral also perfects a security interest in a supporting obligation for the collateral.

(e) Perfection of a security interest in a right to payment or performance also perfects a security interest in a security interest, mortgage or other lien on personal or real property securing the right.

(f) Perfection of a security interest in a securities account also perfects a security interest in the security entitlements carried in the securities account.

(g) Perfection of a security interest in a commodity account also perfects a security interest in the commodity contracts carried in the commodity account.

History: 1978 Comp., 55-9-308, enacted by Laws 2001, ch. 139, 28.



Section 55-9-309 - Security interest perfected upon attachment.

55-9-309. Security interest perfected upon attachment.

The following security interests are perfected when they attach:

(1) a purchase-money security interest in consumer goods, except as otherwise provided in Subsection (b) of Section 55-9-311 NMSA 1978 with respect to consumer goods that are subject to a statute or treaty described in Subsection (a) of Section 55-9-311 NMSA 1978;

(2) an assignment of accounts or payment intangibles which does not by itself or in conjunction with other assignments to the same assignee transfer a significant part of the assignor's outstanding accounts or payment intangibles;

(3) a sale of a payment intangible;

(4) a sale of a promissory note;

(5) a security interest created by the assignment of a health-care-insurance receivable to the provider of the health care goods or services;

(6) a security interest arising under Section 55-2-401, 55-2-505, Subsection (3) of Section 55-2-711 or Subsection (5) of Section 55-2A-508 NMSA 1978, until the debtor obtains possession of the collateral;

(7) a security interest of a collecting bank arising under Section 55-4-210 NMSA 1978;

(8) a security interest of an issuer or nominated person arising under Section 55-5-118 NMSA 1978;

(9) a security interest arising in the delivery of a financial asset under Subsection (c) of Section 55-9-206 NMSA 1978;

(10) a security interest in investment property created by a broker or securities intermediary;

(11) a security interest in a commodity contract or a commodity account created by a commodity intermediary;

(12) an assignment for the benefit of all creditors of the transferor and subsequent transfers by the assignee thereunder;

(13) a security interest created by an assignment of a beneficial interest in a decedent's estate; and

(14) a sale by an individual of an account that is a right to payment of winnings in a lottery or other game of chance.

History: 1978 Comp., 55-9-309, enacted by Laws 2001, ch. 139, 29; 2005, ch. 144, 100.



Section 55-9-310 - When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply.

55-9-310. When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply.

(a) Except as otherwise provided in Subsection (b) of this section and in Section 55-9-312 NMSA 1978, a financing statement must be filed to perfect all security interests and agricultural liens.

(b) The filing of a financing statement is not necessary to perfect a security interest:

(1) that is perfected under Subsection (d), (e), (f) or (g) of Section 55-9-308 NMSA 1978;

(2) that is perfected under Section 55-9-309 NMSA 1978 when it attaches;

(3) in property subject to a statute, regulation or treaty described in Subsection (a) of Section 55-9-311 NMSA 1978;

(4) in goods in possession of a bailee that is perfected under Paragraph (1) or (2) of Subsection (d) of Section 55-9-312 NMSA 1978;

(5) in certificated securities, documents, goods or instruments that is perfected without filing, control or possession under Subsection (e), (f) or (g) of Section 55-9-312 NMSA 1978;

(6) in collateral in the secured party's possession under Section 55-9-313 NMSA 1978;

(7) in a certificated security that is perfected by delivery of the security certificate to the secured party under Section 55-9-313 NMSA 1978;

(8) in deposit accounts, electronic chattel paper, electronic documents, investment property or letter-of-credit rights that is perfected by control under Section 55-9-314 NMSA 1978;

(9) in proceeds that is perfected under Section 55-9-315 NMSA 1978; or

(10) that is perfected under Section 55-9-316 NMSA 1978.

(c) If a secured party assigns a perfected security interest or agricultural lien, a filing under Chapter 55, Article 9 NMSA 1978 is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor.

History: 1978 Comp., 55-9-310, enacted by Laws 2001, ch. 139, 30; 2005, ch. 144, 101.



Section 55-9-311 - Perfection of security interests in property subject to certain statutes, regulations and treaties.

55-9-311. Perfection of security interests in property subject to certain statutes, regulations and treaties.

(a) Except as otherwise provided in Subsection (d) of this section, the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:

(1) a statute, regulation or treaty of the United States whose requirements for a security interest's obtaining priority over the rights of a lien creditor with respect to the property preempt Subsection (a) of Section 55-9-310 NMSA 1978;

(2) the provisions of Chapter 66 NMSA 1978; or

(3) a statute of another jurisdiction that provides for a security interest to be indicated on a certificate of title as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the property.

(b) Compliance with the requirements of a statute, regulation or treaty described in Subsection (a) of this section for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under Chapter 55, Article 9 NMSA 1978. Except as otherwise provided in Subsection (d) of this section and in Section 55-9-313 and Subsections (d) and (e) of Section 55-9-316 NMSA 1978 for goods covered by a certificate of title, a security interest in property subject to a statute, regulation or treaty described in Subsection (a) of this section may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

(c) Except as otherwise provided in Subsection (d) of this section and Subsections (d) and (e) of Section 55-9-316 NMSA 1978, duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation or treaty described in Subsection (a) of this section are governed by the statute, regulation or treaty. In other respects, the security interest is subject to Chapter 55, Article 9 NMSA 1978.

(d) During any period in which collateral subject to a statute specified in Paragraph (2) of Subsection (a) of this section is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling goods of that kind, this section does not apply to a security interest in that collateral created by that person.

History: 1978 Comp., 55-9-311, enacted by Laws 2001, ch. 139, 31; 2013, ch. 137, 6.



Section 55-9-312 - Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights and money; perfection by permissive filing; temporary perfection without filing

55-9-312. Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights and money; perfection by permissive filing; temporary perfection without filing or transfer of possession.

(a) A security interest in chattel paper, negotiable documents, instruments or investment property may be perfected by filing.

(b) Except as otherwise provided in Subsections (c) and (d) of Section 55-9-315 NMSA 1978 for proceeds:

(1) a security interest in a deposit account may be perfected only by control under Section 55-9-314 NMSA 1978;

(2) and except as otherwise provided in Subsection (d) of Section 55-9-308 NMSA 1978, a security interest in a letter-of-credit right may be perfected only by control under Section 55-9-314 NMSA 1978; and

(3) a security interest in money may be perfected only by the secured party's taking possession under Section 55-9-313 NMSA 1978.

(c) While goods are in the possession of a bailee that has issued a negotiable document covering the goods:

(1) a security interest in the goods may be perfected by perfecting a security interest in the document; and

(2) a security interest perfected in the document has priority over any security interest that becomes perfected in the goods by another method during that time.

(d) While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by:

(1) issuance of a document in the name of the secured party;

(2) the bailee's receipt of notification of the secured party's interest; or

(3) filing as to the goods.

(e) A security interest in certificated securities, negotiable documents or instruments is perfected without filing or the taking of possession or control for a period of twenty days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.

(f) A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for twenty days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:

(1) ultimate sale or exchange; or

(2) loading, unloading, storing, shipping, transshipping, manufacturing, processing or otherwise dealing with them in a manner preliminary to their sale or exchange.

(g) A perfected security interest in a certificated security or instrument remains perfected for twenty days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:

(1) ultimate sale or exchange; or

(2) presentation, collection, enforcement, renewal or registration of transfer.

(h) After the twenty-day period specified in Subsection (e), (f) or (g) of this section expires, perfection depends upon compliance with Chapter 55, Article 9 NMSA 1978.

History: 1978 Comp., 55-9-312, enacted by Laws 2001, ch. 139, 32; 2005, ch. 144, 102.



Section 55-9-313 - When possession by or delivery to secured party perfects security interest without filing.

55-9-313. When possession by or delivery to secured party perfects security interest without filing.

(a) Except as otherwise provided in Subsection (b) of this section, a secured party may perfect a security interest in tangible negotiable documents, goods, instruments, money or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under Section 55-8-301 NMSA 1978.

(b) With respect to goods covered by a certificate of title issued by this state, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in Subsection (d) of Section 55-9-316 NMSA 1978.

(c) With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party or a lessee of the collateral from the debtor in the ordinary course of the debtor's business when:

(1) the person in possession authenticates a record acknowledging that it holds possession of the collateral for the secured party's benefit; or

(2) the person takes possession of the collateral after having authenticated a record acknowledging that it will hold possession of collateral for the secured party's benefit.

(d) If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

(e) A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under Section 55-8-301 NMSA 1978 and remains perfected by delivery until the debtor obtains possession of the security certificate.

(f) A person in possession of collateral is not required to acknowledge that it holds possession for a secured party's benefit.

(g) If a person acknowledges that it holds possession for the secured party's benefit:

(1) the acknowledgment is effective under Subsection (c) of this section or Subsection (a) of Section 55-8-301 NMSA 1978, even if the acknowledgment violates the rights of a debtor; and

(2) unless the person otherwise agrees or law other than Chapter 55, Article 9 NMSA 1978 otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.

(h) A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor's business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:

(1) to hold possession of the collateral for the secured party's benefit; or

(2) to redeliver the collateral to the secured party.

(i) A secured party does not relinquish possession, even if a delivery under Subsection (h) of this section violates the rights of a debtor. A person to which collateral is delivered under Subsection (h) of this section does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than Chapter 55, Article 9 NMSA 1978 otherwise provides.

History: 1978 Comp., 55-9-313, enacted by Laws 2001, ch. 139, 33; 2005, ch. 144, 103.



Section 55-9-314 - Perfection by control.

55-9-314. Perfection by control.

(a) A security interest in investment property, deposit accounts, letter-of-credit rights, electronic chattel paper or electronic documents may be perfected by control of the collateral under Section 55-7-106, 55-9-104, 55-9-105, 55-9-106 or 55-9-107 NMSA 1978.

(b) A security interest in deposit accounts, electronic chattel paper, letter-of-credit rights or electronic documents is perfected by control under Section 55-7-106, 55-9-104, 55-9-105 or 55-9-107 NMSA 1978 when the secured party obtains control and remains perfected by control only while the secured party retains control.

(c) A security interest in investment property is perfected by control under Section 55-9-106 NMSA 1978 from the time the secured party obtains control and remains perfected by control until:

(1) the secured party does not have control; and

(2) one of the following occurs:

(A) if the collateral is a certificated security, the debtor has or acquires possession of the security certificate;

(B) if the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or

(C) if the collateral is a security entitlement, the debtor is or becomes the entitlement holder.

History: 1978 Comp., 55-9-314, enacted by Laws 2001, ch. 139, 34; 2005, ch. 144, 104.



Section 55-9-315 - Secured party's rights on disposition of collateral and in proceeds.

55-9-315. Secured party's rights on disposition of collateral and in proceeds.

(a) Except as otherwise provided in Chapter 55, Article 9 NMSA 1978, the Farm Products Secured Interest Act [56-13-1 to 56-13-14 NMSA 1978] and in Subsection (2) of Section 55-2-403 NMSA 1978:

(1) a security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and

(2) a security interest attaches to any identifiable proceeds of collateral.

(b) Proceeds that are commingled with other property are identifiable proceeds:

(1) if the proceeds are goods, to the extent provided by Section 55-9-336 NMSA 1978; and

(2) if the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than Chapter 55, Article 9 NMSA 1978 with respect to commingled property of the type involved.

(c) A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

(d) A perfected security interest in proceeds becomes unperfected on the twenty-first day after the security interest attaches to the proceeds unless:

(1) the following conditions are satisfied:

(A) a filed financing statement covers the original collateral;

(B) the proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

(C) the proceeds are not acquired with cash proceeds;

(2) the proceeds are identifiable cash proceeds; or

(3) the security interest in the proceeds is perfected other than under Subsection (c) of this section when the security interest attaches to the proceeds or within twenty days thereafter.

(e) If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under Paragraph (1) of Subsection (d) of this section becomes unperfected at the later of:

(1) when the effectiveness of the filed financing statement lapses under Section 55-9-515 NMSA 1978 or is terminated under Section 55-9-513 NMSA 1978; or

(2) the twenty-first day after the security interest attaches to the proceeds.

History: 1978 Comp., 55-9-315, enacted by Laws 2001, ch. 139, 35.



Section 55-9-316 - Effect of change in governing law.

55-9-316. Effect of change in governing law.

(a) A security interest perfected pursuant to the law of the jurisdiction designated in Subsection (1) of Section 55-9-301 or Subsection (c) of Section 55-9-305 NMSA 1978 remains perfected until the earliest of:

(1) the time perfection would have ceased under the law of that jurisdiction;

(2) the expiration of four months after a change of the debtor's location to another jurisdiction; or

(3) the expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

(b) If a security interest described in Subsection (a) of this section becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(c) A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:

(1) the collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(2) thereafter the collateral is brought into another jurisdiction; and

(3) upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(d) Except as otherwise provided in Subsection (e) of this section, a security interest in goods covered by a certificate of title that is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this state remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(e) A security interest described in Subsection (d) of this section becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under Subsection (b) of Section 55-9-311 or Section 55-9-313 NMSA 1978 are not satisfied before the earlier of:

(1) the time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this state; or

(2) the expiration of four months after the goods had become so covered.

(f) A security interest in deposit accounts, letter-of-credit rights or investment property that is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:

(1) the time the security interest would have become unperfected under the law of that jurisdiction; or

(2) the expiration of four months after a change of the applicable jurisdiction to another jurisdiction.

(g) If a security interest described in Subsection (f) of this section becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(h) The following rules apply to collateral to which a security interest attaches within four months after the debtor changes its location to another jurisdiction:

(1) a financing statement filed before the change pursuant to the law of the jurisdiction designated in Paragraph (1) of Section 55-9-301 or Subsection (c) of Section 55-9-305 NMSA 1978 is effective to perfect a security interest in the collateral if the financing statement would have been effective to perfect a security interest in the collateral had the debtor not changed its location; and

(2) if a security interest perfected by a financing statement that is effective under Paragraph (1) of this subsection becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in Paragraph (1) of Section 55-9-301 or Subsection (c) of Section 55-9-305 NMSA 1978 or the expiration of the four-month period, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(i) If a financing statement naming an original debtor is filed pursuant to the law of the jurisdiction designated in Paragraph (1) of Section 55-9-301 or Subsection (c) of Section 55-9-305 NMSA 1978 and the new debtor is located in another jurisdiction, the following rules apply:

(1) the financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under Subsection (d) of Section 55-9-203 NMSA 1978 if the financing statement would have been effective to perfect a security interest in the collateral had the collateral been acquired by the original debtor; and

(2) a security interest perfected by the financing statement that becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in Paragraph (1) of Section 55-9-301 or Subsection (c) of Section 55-9-305 NMSA 1978 or the expiration of the four-month period remains perfected thereafter. A security interest that is perfected by the financing statement but that does not become perfected under the law of the other jurisdiction before the earlier time or event becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

History: 1978 Comp., 55-9-316, enacted by Laws 2001, ch. 139, 36; 2013, ch. 137, 7.






Subpart 3 - . PRIORITY

Section 55-9-317 - Interests that take priority over or take free of security interest or agricultural lien.

55-9-317. Interests that take priority over or take free of security interest or agricultural lien.

(a) A security interest or agricultural lien is subordinate to the rights of:

(1) a person entitled to priority under Section 55-9-322 NMSA 1978; and

(2) except as otherwise provided in Subsection (e) of this section, a person that becomes a lien creditor before the earlier of the time:

(A) the security interest or agricultural lien is perfected; or

(B) one of the conditions specified in Paragraph (3) of Subsection (b) of Section 55-9-203 NMSA 1978 is met and a financing statement covering the collateral is filed.

(b) Except as otherwise provided in Subsection (e) of this section, a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments or a security certificate takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(c) Except as otherwise provided in Subsection (e) of this section, a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(d) A licensee of a general intangible or a buyer, other than a secured party, of collateral other than tangible chattel paper, tangible documents, goods, instruments or a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(e) Except as otherwise provided in Sections 55-9-320 and 55-9-321 NMSA 1978, if a person files a financing statement with respect to a purchase-money security interest before or within twenty days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee or lien creditor that arise between the time the security interest attaches and the time of filing.

History: 1978 Comp., 55-9-317, enacted by Laws 2001, ch. 139, 37; 2005, ch. 144, 105; 2013, ch. 137, 8.



Section 55-9-318 - No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers.

55-9-318. No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers.

(a) A debtor that has sold an account, chattel paper, payment intangible or promissory note does not retain a legal or equitable interest in the collateral sold.

(b) For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.

History: 1978 Comp., 55-9-318, enacted by Laws 2001, ch. 139, 38.



Section 55-9-319 - Rights and title of consignee with respect to creditors and purchasers.

55-9-319. Rights and title of consignee with respect to creditors and purchasers.

(a) Except as otherwise provided in Subsection (b) of this section, for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

(b) For purposes of determining the rights of a creditor of a consignee, law other than Chapter 55, Article 9 NMSA 1978 determines the rights and title of a consignee while goods are in the consignee's possession if, under Sections 55-9-301 through 55-9-342 NMSA 1978, a perfected security interest held by the consignor would have priority over the rights of the creditor.

History: 1978 Comp., 55-9-319, enacted by Laws 2001, ch. 139, 39.



Section 55-9-320 - Buyer of goods.

55-9-320. Buyer of goods.

(a) Except as otherwise provided in Subsection (e) of this section or in the Farm Products Secured Interest Act [56-13-1 to 56-13-14 NMSA 1978], a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence.

(b) Except as otherwise provided in Subsection (e) of this section, a buyer of goods from a person who used or bought the goods for use primarily for personal, family or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(1) without knowledge of the security interest;

(2) for value;

(3) primarily for the buyer's personal, family or household purposes; and

(4) before the filing of a financing statement covering the goods.

(c) To the extent that it affects the priority of a security interest over a buyer of goods under Subsection (b) of this section, the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by Subsections (a) and (b) of Section 55-9-316 NMSA 1978.

(d) A buyer in ordinary course of business buying oil, gas or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

(e) Subsections (a) and (b) of this section do not affect a security interest in goods in the possession of the secured party under Section 55-9-313 NMSA 1978.

History: 1978 Comp., 55-9-320, enacted by Laws 2001, ch. 139, 40.



Section 55-9-321 - Licensee of general intangible and lessee of goods in ordinary course of business.

55-9-321. Licensee of general intangible and lessee of goods in ordinary course of business.

(a) In this section, "licensee in ordinary course of business" means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

(b) A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(c) A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.

History: 1978 Comp., 55-9-321, enacted by Laws 2001, ch. 139, 41.



Section 55-9-322 - Priorities among conflicting security interests in and agricultural liens on same collateral.

55-9-322. Priorities among conflicting security interests in and agricultural liens on same collateral.

(a) Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(2) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

(3) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b) For the purposes of Paragraph (1) of Subsection (a) of this section:

(1) the time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2) the time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c) Except as otherwise provided in Subsection (f) of this section, a security interest in collateral which qualifies for priority over a conflicting security interest under Section 55-9-327, 55-9-328, 55-9-329, 55-9-330 or 55-9-331 NMSA 1978 also has priority over a conflicting security interest in:

(1) any supporting obligation for the collateral; and

(2) proceeds of the collateral if:

(A) the security interest in proceeds is perfected;

(B) the proceeds are cash proceeds or of the same type as the collateral; and

(C) in the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral or an account relating to the collateral.

(d) Subject to Subsection (e) of this section and except as otherwise provided in Subsection (f) of this section, if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(e) Subsection (d) of this section applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property or letter-of-credit rights.

(f) Subsections (a) through (e) of this section are subject to:

(1) Subsection (g) of this section and the other provisions of Sections 55-9-301 through 55-9-342 NMSA 1978;

(2) Section 55-4-210 NMSA 1978 with respect to a security interest of a collecting bank;

(3) Section 55-5-118 NMSA 1978 with respect to a security interest of an issuer or nominated person; and

(4) Section 55-9-110 NMSA 1978 with respect to a security interest arising under Chapter 55, Article 2 or 2A NMSA 1978.

(g) A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides. If a statute other than Chapter 55, Article 9 NMSA 1978 creates an agricultural lien, and the other statute does not specify the priority of the agricultural lien relative to an agricultural lien or security interest in the same collateral created pursuant to Chapter 55, Article 9 NMSA 1978, then Subsection (a) (1) of this section shall govern the priority of the agricultural liens and security interests.

History: 1978 Comp., 55-9-322, enacted by Laws 2001, ch. 139, 42.



Section 55-9-323 - Future advances.

55-9-323. Future advances.

(a) Except as otherwise provided in Subsection (c) of this section, for purposes of determining the priority of a perfected security interest under Paragraph (1) of Subsection (a) of Section 55-9-322 NMSA 1978, perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(1) is made while the security interest is perfected only:

(A) under Section 55-9-309 NMSA 1978 when it attaches; or

(B) temporarily under Subsection (e), (f) or (g) of Section 55-9-312 NMSA 1978; and

(2) is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under Section 55-9-309 or Subsection (e), (f) or (g) of Section 55-9-312 NMSA 1978.

(b) Except as otherwise provided in Subsection (c) of this section, a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than forty-five days after the person becomes a lien creditor unless the advance is made:

(1) without knowledge of the lien; or

(2) pursuant to a commitment entered into without knowledge of the lien.

(c) Subsections (a) and (b) of this section do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles or promissory notes or a consignor.

(d) Except as otherwise provided in Subsection (e) of this section, a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the buyer's purchase; or

(2) forty-five days after the purchase.

(e) Subsection (d) of this section does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the forty-five-day period.

(f) Except as otherwise provided in Subsection (g) of this section, a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the lease; or

(2) forty-five days after the lease contract becomes enforceable.

(g) Subsection (f) of this section does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the forty-five-day period.

History: 1978 Comp., 55-9-323, enacted by Laws 2001, ch. 139, 43.



Section 55-9-324 - Priority of purchase-money security interests.

55-9-324. Priority of purchase-money security interests.

(a) Except as otherwise provided in Subsection (g) of this section, a perfected purchase-money security interest in goods other than inventory or livestock has priority over a conflicting security interest in the same goods, and, except as otherwise provided in Section 55-9-327 NMSA 1978, a perfected security interest in its identifiable proceeds also has priority if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within twenty days thereafter.

(b) Subject to Subsection (c) of this section and except as otherwise provided in Subsection (g) of this section, a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in Section 55-9-330 NMSA 1978, and, except as otherwise provided in Section 55-9-327 NMSA 1978, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the inventory;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(c) Paragraphs (2) through (4) of Subsection (b) of this section apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Subsection (f) of Section 55-9-312 NMSA 1978, before the beginning of the twenty-day period thereunder.

(d) Subject to Subsection (e) of this section and except as otherwise provided in Subsection (g) of this section, a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in Section 55-9-327 NMSA 1978, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the livestock;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(e) Paragraphs (2) through (4) of Subsection (d) of this section apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Subsection (f) of Section 55-9-312 NMSA 1978, before the beginning of the twenty-day period thereunder.

(f) Except as otherwise provided in Subsection (g) of this section, a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in Section 55-9-327 NMSA 1978, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(g) If more than one security interest qualifies for priority in the same collateral under Subsection (a), (b), (d) or (f) of this section:

(1) a security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2) in all other cases, Subsection (a) of Section 55-9-322 NMSA 1978 applies to the qualifying security interests.

History: 1978 Comp., 55-9-324, enacted by Laws 2001, ch. 139, 44.



Section 55-9-325 - Priority of security interests in transferred collateral.

55-9-325. Priority of security interests in transferred collateral.

(a) Except as otherwise provided in Subsection (b) of this section, a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1) the debtor acquired the collateral subject to the security interest created by the other person;

(2) the security interest created by the other person was perfected when the debtor acquired the collateral; and

(3) there is no period thereafter when the security interest is unperfected.

(b) Subsection (a) of this section subordinates a security interest only if the security interest:

(1) otherwise would have priority solely under Subsection (a) of Section 55-9-322 NMSA 1978 or under Section 55-9-324 NMSA 1978; or

(2) arose solely under Subsection (3) of Section 55-2-711 or Subsection (5) of Section 55-2A-508 NMSA 1978.

History: 1978 Comp., 55-9-325, enacted by Laws 2001, ch. 139, 45.



Section 55-9-326 - Priority of security interests created by new debtor.

55-9-326. Priority of security interests created by new debtor.

(a) Subject to Subsection (b) of this section, a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of Paragraph (1) of Subsection (i) of Section 55-9-316 or Section 55-9-508 NMSA 1978 is subordinate to a security interest in the same collateral that is perfected other than by such a filed financing statement.

(b) The other provisions of Sections 55-9-301 through 55-9-342 NMSA 1978 determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in Subsection (a) of this section. However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor having become bound.

History: 1978 Comp., 55-9-326, enacted by Laws 2001, ch. 139, 46; 2013, ch. 137, 9.



Section 55-9-327 - Priority of security interests in deposit account.

55-9-327. Priority of security interests in deposit account.

The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under Section 55-9-104 NMSA 1978 has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in Subsections (3) and (4) of this section, security interests perfected by control under Section 55-9-314 NMSA 1978 rank according to priority in time of obtaining control.

(3) Except as otherwise provided in Subsection (4) of this section, a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under Paragraph (3) of Subsection (a) of Section 55-9-104 NMSA 1978 has priority over a security interest held by the bank with which the deposit account is maintained.

History: 1978 Comp., 55-9-327, enacted by Laws 2001, ch. 139, 47.



Section 55-9-328 - Priority of security interests in investment property.

55-9-328. Priority of security interests in investment property.

The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under Section 55-9-106 NMSA 1978 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in Subsections (3) and (4) of this section, conflicting security interests held by secured parties, each of which has control under Section 55-9-106 NMSA 1978, rank according to priority in time of:

(A) if the collateral is a security, obtaining control;

(B) if the collateral is a security entitlement carried in a securities account and:

(i) if the secured party obtained control under Paragraph (1) of Subsection (d) of Section 55-8-106 NMSA 1978, the secured party's becoming the person for which the securities account is maintained;

(ii) if the secured party obtained control under Paragraph (2) of Subsection (d) of Section 55-8-106 NMSA 1978, the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) if the secured party obtained control through another person under Paragraph (3) of Subsection (d) of Section 55-8-106 NMSA 1978, the time on which priority would be based under this paragraph if the other person were the secured party; or

(C) if the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in Paragraph (2) of Subsection (b) of Section 55-9-106 NMSA 1978 with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under Subsection (a) of Section 55-9-313 NMSA 1978 and not by control under Section 55-9-314 NMSA 1978 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary or commodity intermediary which are perfected without control under Section 55-9-106 NMSA 1978 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by Sections 55-9-322 and 55-9-323 NMSA 1978.

History: 1978 Comp., 55-9-328, enacted by Laws 2001, ch. 139, 48.



Section 55-9-329 - Priority of security interests in letter-of-credit right.

55-9-329. Priority of security interests in letter-of-credit right.

The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under Section 55-9-107 NMSA 1978 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under Section 55-9-314 NMSA 1978 rank according to priority in time of obtaining control.

History: 1978 Comp., 55-9-329, enacted by Laws 2001, ch. 139, 49.



Section 55-9-330 - Priority of purchaser of chattel paper or instrument.

55-9-330. Priority of purchaser of chattel paper or instrument.

(a) A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) in good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 55-9-105 NMSA 1978; and

(2) the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 55-9-105 NMSA 1978 in good faith, in the ordinary course of the purchaser's business and without knowledge that the purchase violates the rights of the secured party.

(c) Except as otherwise provided in Section 55-9-327 NMSA 1978, a purchaser having priority in chattel paper under Subsection (a) or (b) of this section also has priority in proceeds of the chattel paper to the extent that:

(1) Section 55-9-322 NMSA 1978 provides for priority in the proceeds; or

(2) the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Except as otherwise provided in Subsection (a) of Section 55-9-331 NMSA 1978, a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) For purposes of Subsections (a) and (b) of this section, the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) For purposes of Subsections (b) and (d) of this section, if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

History: 1978 Comp., 55-9-330, enacted by Laws 2001, ch. 139, 50.



Section 55-9-331 - Priority of rights of purchasers of instruments, documents and securities under other articles; priority of interests in financial assets and security entitlements under Chapter 55, Article 8 NMSA 1978.

55-9-331. Priority of rights of purchasers of instruments, documents and securities under other articles; priority of interests in financial assets and security entitlements under Chapter 55, Article 8 NMSA 1978.

(a) Chapter 55, Article 9 NMSA 1978 does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Chapter 55, Articles 3, 7 and 8 NMSA 1978.

(b) Chapter 55, Article 9 NMSA 1978 does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of a claim under Chapter 55, Article 8 NMSA 1978.

(c) Filing under Chapter 55, Article 9 NMSA 1978 does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in Subsections (a) and (b) of this section.

History: 1978 Comp., 55-9-331, enacted by Laws 2001, ch. 139, 51; 2015, ch. 54, 4.



Section 55-9-332 - Transfer of money; transfer of funds from deposit account.

55-9-332. Transfer of money; transfer of funds from deposit account.

(a) A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

History: 1978 Comp., 55-9-332, enacted by Laws 2001, ch. 139, 52.



Section 55-9-333 - Priority of certain liens arising by operation of law.

55-9-333. Priority of certain liens arising by operation of law.

(a) In this section, "possessory lien" means an interest, other than a security interest or an agricultural lien:

(1) that secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) that is created by statute or rule of law in favor of the person; and

(3) whose effectiveness depends on the person's possession of the goods.

(b) A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

History: 1978 Comp., 55-9-333, enacted by Laws 2001, ch. 139, 53.



Section 55-9-334 - Priority of security interests in fixtures.

55-9-334. Priority of security interests in fixtures.

(a) A security interest under Chapter 55, Article 9 NMSA 1978 may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this article in ordinary building materials incorporated into an improvement on land.

(b) Chapter 55, Article 9 NMSA 1978 does not prevent creation of an encumbrance upon fixtures under real property law.

(c) In cases not governed by Subsections (d) through (h) of this section, a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Except as otherwise provided in Subsection (h) of this section, a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) the security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures or within twenty days thereafter.

(e) A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is perfected by any method permitted by Chapter 55, Article 9 NMSA 1978, and the fixtures are readily removable:

(A) factory or office machines;

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) replacements of domestic appliances that are consumer goods;

(3) the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this article; or

(4) the security interest is:

(A) created in a manufactured home in a manufactured-home transaction; and

(B) perfected pursuant to a statute described in Paragraph (2) of Subsection (a) of Section 55-9-311 NMSA 1978.

(f) A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) The priority of the security interest under Paragraph (2) of Subsection (f) of this section continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in Subsections (e) and (f) of this section, a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

History: 1978 Comp., 55-9-334, enacted by Laws 2001, ch. 139, 54.



Section 55-9-335 - Accessions.

55-9-335. Accessions.

(a) A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Except as otherwise provided in Subsection (d) of this section, the other provisions of this part determine the priority of a security interest in an accession.

(d) A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under Subsection (b) of Section 55-9-311 NMSA 1978.

(e) After default, subject to Sections 55-9-601 through 55-9-628 NMSA 1978, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) A secured party that removes an accession from other goods under Subsection (e) of this section shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

History: 1978 Comp., 55-9-335, enacted by Laws 2001, ch. 139, 55.



Section 55-9-336 - Commingled goods.

55-9-336. Commingled goods.

(a) In this section, "commingled goods" means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under Subsection (c) of this section is perfected.

(e) Except as otherwise provided in Subsection (f) of this section, the other provisions of Sections 55-9-301 through 55-9-342 NMSA 1978 determine the priority of a security interest that attaches to the product or mass under Subsection (c) of this section.

(f) If more than one security interest attaches to the product or mass under Subsection (c) of this section, the following rules determine priority:

(1) a security interest that is perfected under Subsection (d) of this section has priority over a security interest that is unperfected at the time the collateral becomes commingled goods; or

(2) if more than one security interest is perfected under Subsection (d) of this section, the security interests rank equally in proportion to the value of the collateral at the time it became commingled goods.

History: 1978 Comp., 55-9-336, enacted by Laws 2001, ch. 139, 56.



Section 55-9-337 - Priority of security interests in goods covered by certificate of title.

55-9-337. Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this state issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under Subsection (b) of Section 55-9-311 NMSA 1978, after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

History: 1978 Comp., 55-9-337, enacted by Laws 2001, ch. 139, 57.



Section 55-9-338 - Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

55-9-338. Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in Paragraph (5) of Subsection (b) of Section 55-9-516 NMSA 1978 that is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments or a security certificate, receives delivery of the collateral.

History: 1978 Comp., 55-9-338, enacted by Laws 2001, ch. 139, 58; 2005, ch. 144, 106.



Section 55-9-339 - Priority subject to subordination.

55-9-339. Priority subject to subordination.

Chapter 55, Article 9 NMSA 1978 does not preclude subordination by agreement by a person entitled to priority.

History: 1978 Comp., 55-9-339, enacted by Laws 2001, ch. 139, 59.






Subpart 4 - . RIGHTS OF BANK

Section 55-9-340 - Effectiveness of right of recoupment or set-off against deposit account.

55-9-340. Effectiveness of right of recoupment or set-off against deposit account.

(a) Except as otherwise provided in Subsection (c) of this section, a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against a secured party that holds a security interest in the deposit account.

(b) Except as otherwise provided in Subsection (c) of this section, the application of Chapter 55, Article 9 NMSA 1978 to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under Paragraph (3) of Subsection (a) of Section 55-9-104 NMSA 1978, if the set-off is based on a claim against the debtor.

History: 1978 Comp., 55-9-340, enacted by Laws 2001, ch. 139, 60.



Section 55-9-341 - Bank's rights and duties with respect to deposit account.

55-9-341. Bank's rights and duties with respect to deposit account.

Except as otherwise provided in Subsection (c) of Section 55-9-340 NMSA 1978, and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended or modified by:

(1) the creation, attachment or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

History: 1978 Comp., 55-9-341, enacted by Laws 2001, ch. 139, 61.



Section 55-9-342 - Bank's right to refuse to enter into or disclose existence of control agreement.

55-9-342. Bank's right to refuse to enter into or disclose existence of control agreement.

Chapter 55, Article 9 NMSA 1978 does not require a bank to enter into an agreement of the kind described in Paragraph (2) of Subsection (a) of Section 55-9-104 NMSA 1978, even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

History: 1978 Comp., 55-9-342, enacted by Laws 2001, ch. 139, 62.









Part 4 - RIGHTS OF THIRD PARTIES

Section 55-9-401 - Alienability of debtor's rights.

55-9-401. Alienability of debtor's rights.

(a) Except as otherwise provided in Subsection (b) of this section and Sections 55-9-406 through 55-9-409 NMSA 1978, whether a debtor's rights in collateral may be voluntarily or involuntarily transferred is governed by law other than Chapter 55, Article 9 NMSA 1978.

(b) An agreement between the debtor and secured party which prohibits a transfer of the debtor's rights in collateral or makes the transfer a default does not prevent the transfer from taking effect.

History: 1978 Comp., 55-9-401, enacted by Laws 2001, ch. 139, 63.



Section 55-9-402 - Secured party not obligated on contract of debtor or in tort.

55-9-402. Secured party not obligated on contract of debtor or in tort.

The existence of a security interest, agricultural lien or authority given to a debtor to dispose of or use collateral, without more, does not subject a secured party to liability in contract or tort for the debtor's acts or omissions.

History: 1978 Comp., 55-9-402, enacted by Laws 2001, ch. 139, 64.



Section 55-9-403 - Agreement not to assert defenses against assignee.

55-9-403. Agreement not to assert defenses against assignee.

(a) In this section, "value" has the meaning provided in Subsection (a) of Section 55-3-303 NMSA 1978.

(b) Except as otherwise provided in this section, an agreement between an account debtor and an assignor not to assert against an assignee any claim or defense that the account debtor may have against the assignor is enforceable by an assignee that takes an assignment:

(1) for value;

(2) in good faith;

(3) without notice of a claim of a property or possessory right to the property assigned; and

(4) without notice of a defense or claim in recoupment of the type that may be asserted against a person entitled to enforce a negotiable instrument under Subsection (a) of Section 55-3-305 NMSA 1978.

(c) Subsection (b) of this section does not apply to defenses of a type that may be asserted against a holder in due course of a negotiable instrument under Subsection (b) of Section 55-3-305 NMSA 1978.

(d) In a consumer transaction, if a record evidences the account debtor's obligation, law other than Chapter 55, Article 9 NMSA 1978 requires that the record include a statement to the effect that the rights of an assignee are subject to claims or defenses that the account debtor could assert against the original obligee, and if the record does not include such a statement:

(1) the record has the same effect as if the record included such a statement; and

(2) the account debtor may assert against an assignee those claims and defenses that would have been available if the record included such a statement.

(e) This section is subject to law other than Chapter 55, Article 9 NMSA 1978 which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family or household purposes.

(f) Except as otherwise provided in Subsection (d) of this section, this section does not displace law other than Chapter 55, Article 9 NMSA 1978 which gives effect to an agreement by an account debtor not to assert a claim or defense against an assignee.

History: 1978 Comp., 55-9-403, enacted by Laws 2001, ch. 139, 65.



Section 55-9-404 - Rights acquired by assignee; claims and defenses against assignee.

55-9-404. Rights acquired by assignee; claims and defenses against assignee.

(a) Unless an account debtor has made an enforceable agreement not to assert defenses or claims, and subject to Subsections (b) through (e) of this section, the rights of an assignee are subject to:

(1) all terms of the agreement between the account debtor and assignor and any defense or claim in recoupment arising from the transaction that gave rise to the contract; and

(2) any other defense or claim of the account debtor against the assignor which accrues before the account debtor receives a notification of the assignment authenticated by the assignor or the assignee.

(b) Subject to Subsection (c) of this section and except as otherwise provided in Subsection (d) of this section, the claim of an account debtor against an assignor may be asserted against an assignee under Subsection (a) of this section only to reduce the amount the account debtor owes.

(c) This section is subject to law other than Chapter 55, Article 9 NMSA 1978 which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family or household purposes.

(d) In a consumer transaction, if a record evidences the account debtor's obligation, law other than Chapter 55, Article 9 NMSA 1978 requires that the record include a statement to the effect that the account debtor's recovery against an assignee with respect to claims and defenses against the assignor may not exceed amounts paid by the account debtor under the record, and if the record does not include such a statement, the extent to which a claim of an account debtor against the assignor may be asserted against an assignee is determined as if the record included such a statement.

(e) This section does not apply to an assignment of a health-care-insurance receivable.

History: 1978 Comp., 55-9-404, enacted by Laws 2001, ch. 139, 66.



Section 55-9-405 - Modification of assigned contract.

55-9-405. Modification of assigned contract.

(a) A modification of or substitution for an assigned contract is effective against an assignee if made in good faith. The assignee acquires corresponding rights under the modified or substituted contract. The assignment may provide that the modification or substitution is a breach of contract by the assignor. This subsection is subject to Subsections (b) through (d) of this section.

(b) Subsection (a) of this section applies to the extent that:

(1) the right to payment or a part thereof under an assigned contract has not been fully earned by performance; or

(2) the right to payment or a part thereof has been fully earned by performance and the account debtor has not received notification of the assignment under Subsection (a) of Section 55-9-406 NMSA 1978.

(c) This section is subject to law other than Chapter 55, Article 9 NMSA 1978 which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family or household purposes.

(d) This section does not apply to an assignment of a health-care-insurance receivable.

History: 1978 Comp., 55-9-405, enacted by Laws 2001, ch. 139, 67.



Section 55-9-406 - Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles and promissory notes ineffective.

55-9-406. Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles and promissory notes ineffective.

(a) Subject to Subsections (b) through (i) of this section, an account debtor on an account, chattel paper or a payment intangible may discharge its obligation by paying the assignor until, but not after, the account debtor receives a notification, authenticated by the assignor or the assignee, that the amount due or to become due has been assigned and that payment is to be made to the assignee. After receipt of the notification, the account debtor may discharge its obligation by paying the assignee and may not discharge the obligation by paying the assignor.

(b) Subject to Subsection (h) of this section, notification is ineffective under Subsection (a) of this section:

(1) if it does not reasonably identify the rights assigned;

(2) to the extent that an agreement between an account debtor and a seller of a payment intangible limits the account debtor's duty to pay a person other than the seller and the limitation is effective under law other than Chapter 55, Article 9 NMSA 1978; or

(3) at the option of an account debtor, if the notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee, even if:

(A) only a portion of the account, chattel paper or payment intangible has been assigned to that assignee;

(B) a portion has been assigned to another assignee; or

(C) the account debtor knows that the assignment to that assignee is limited.

(c) Subject to Subsection (h) of this section, if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made. Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor, even if the account debtor has received a notification under Subsection (a) of this section.

(d) Except as otherwise provided in Subsection (e) of this section and Sections 55-2A-303 and 55-9-407 NMSA 1978, and subject to Subsection (h) of this section, a term in an agreement between an account debtor and an assignor or in a promissory note is ineffective to the extent that it:

(1) prohibits, restricts or requires the consent of the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection or enforcement of a security interest in, the account, chattel paper, payment intangible or promissory note; or

(2) provides that the assignment or transfer or the creation, attachment, perfection or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the account, chattel paper, payment intangible or promissory note.

(e) Subsection (d) of this section does not apply to the sale of a payment intangible or promissory note, other than a sale pursuant to a disposition under Section 55-9-610 NMSA 1978 or an acceptance of collateral under Section 55-9-620 NMSA 1978.

(f) Except as otherwise provided in Sections 55-2A-303 and 55-9-407 NMSA 1978 and subject to Subsections (h) and (i) of this section, a rule of law, statute or regulation that prohibits, restricts or requires the consent of a government, governmental body or official, or account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is ineffective to the extent that the rule of law, statute or regulation:

(1) prohibits, restricts or requires the consent of the government, governmental body or official, or account debtor to the assignment or transfer of, or the creation, attachment, perfection or enforcement of a security interest in the account or chattel paper; or

(2) provides that the assignment or transfer or the creation, attachment, perfection or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the account or chattel paper.

(g) Subject to Subsection (h) of this section, an account debtor may not waive or vary its option under Paragraph (3) of Subsection (b) of this section.

(h) This section is subject to law other than Chapter 55, Article 9 NMSA 1978 that establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family or household purposes.

(i) This section does not apply to an assignment of a health-care-insurance receivable.

(j) This section is subject to laws other than Chapter 55, Article 9 NMSA 1978 to the extent that those laws prohibit or restrict the assignment, transfer of or creation of a security interest in benefits, compensation, any other account or chattel paper.

History: 1978 Comp., 55-9-406, enacted by Laws 2001, ch. 139, 68; 2013, ch. 137, 10.



Section 55-9-407 - Restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest.

55-9-407. Restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest.

(a) Except as otherwise provided in Subsection (b) of this section, a term in a lease agreement is ineffective to the extent that it:

(1) prohibits, restricts or requires the consent of a party to the lease to the assignment or transfer of, or the creation, attachment, perfection or enforcement of a security interest in an interest of a party under the lease contract or in the lessor's residual interest in the goods; or

(2) provides that the assignment or transfer or the creation, attachment, perfection or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the lease.

(b) Except as otherwise provided in Subsection (7) of Section 55-2A-303 NMSA 1978, a term described in Paragraph (2) of Subsection (a) of this section is effective to the extent that there is:

(1) a transfer by the lessee of the lessee's right of possession or use of the goods in violation of the term; or

(2) a delegation of a material performance of either party to the lease contract in violation of the term.

(c) The creation, attachment, perfection or enforcement of a security interest in the lessor's interest under the lease contract or the lessor's residual interest in the goods is not a transfer that materially impairs the lessee's prospect of obtaining return performance or materially changes the duty of or materially increases the burden or risk imposed on the lessee within the purview of Subsection (4) of Section 55-2A-303 NMSA 1978 unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the lessor.

History: 1978 Comp., 55-9-407, enacted by Laws 2001, ch. 139, 69.



Section 55-9-408 - Restrictions on assignment of promissory notes, health-care-insurance receivables and certain general intangibles ineffective.

55-9-408. Restrictions on assignment of promissory notes, health-care-insurance receivables and certain general intangibles ineffective.

(a) Except as otherwise provided in Subsection (b) of this section, a term in a promissory note or in an agreement between an account debtor and a debtor that relates to a health-care-insurance receivable or a general intangible, including a contract, permit, license or franchise, and that prohibits, restricts or requires the consent of the person obligated on the promissory note or the account debtor to the assignment or transfer of, or creation, attachment or perfection of a security interest in, the promissory note, health-care-insurance receivable or general intangible is ineffective to the extent that the term:

(1) would impair the creation, attachment or perfection of a security interest; or

(2) provides that the assignment or transfer or the creation, attachment or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the promissory note, health-care-insurance receivable or general intangible.

(b) Subsection (a) of this section applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note other than a sale pursuant to a disposition under Section 55-9-610 NMSA 1978 or an acceptance of collateral under Section 55-9-620 NMSA 1978.

(c) A rule of law, statute or regulation that prohibits, restricts or requires the consent of a government, governmental body or official, person obligated on a promissory note or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health-care-insurance receivable or general intangible, including a contract, permit, license or franchise between an account debtor and a debtor, is ineffective to the extent that the rule of law, statute or regulation:

(1) would impair the creation, attachment or perfection of a security interest; or

(2) provides that the assignment or transfer or the creation, attachment or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the promissory note, health-care-insurance receivable or general intangible.

(d) To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor that relates to a health-care-insurance receivable or general intangible or a rule of law, statute or regulation described in Subsection (c) of this section would be effective under law other than Chapter 55, Article 9 NMSA 1978 but is ineffective under Subsection (a) or (c) of this section, the creation, attachment or perfection of a security interest in the promissory note, health-care-insurance receivable or general intangible:

(1) is not enforceable against the person obligated on the promissory note or the account debtor;

(2) does not impose a duty or obligation on the person obligated on the promissory note or the account debtor;

(3) does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party or accept payment or performance from the secured party;

(4) does not entitle the secured party to use or assign the debtor's rights under the promissory note, health-care-insurance receivable or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health-care-insurance receivable or general intangible;

(5) does not entitle the secured party to use, assign, possess or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and

(6) does not entitle the secured party to enforce the security interest in the promissory note, health-care-insurance receivable or general intangible. The provisions of this section shall prevail over an inconsistent provision of an existing or future statute or rule of this state, unless the inconsistent provision is set forth in a statute of this state that refers expressly to this section and states that the inconsistent provision shall prevail over the provisions of this section.

History: 1978 Comp., 55-9-408, enacted by Laws 2001, ch. 139, 70; 2013, ch. 137, 11.



Section 55-9-409 - Restrictions on assignment of letter-of-credit rights ineffective.

55-9-409. Restrictions on assignment of letter-of-credit rights ineffective.

(a) A term in a letter of credit or a rule of law, statute, regulation, custom or practice applicable to the letter of credit which prohibits, restricts or requires the consent of an applicant, issuer or nominated person to a beneficiary's assignment of or creation of a security interest in a letter-of-credit right is ineffective to the extent that the term or rule of law, statute, regulation, custom or practice:

(1) would impair the creation, attachment or perfection of a security interest in the letter-of-credit right; or

(2) provides that the assignment or the creation, attachment or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the letter-of-credit right.

(b) To the extent that a term in a letter of credit is ineffective under Subsection (a) of this section but would be effective under law other than Chapter 55, Article 9 NMSA 1978 or a custom or practice applicable to the letter of credit, to the transfer of a right to draw or otherwise demand performance under the letter of credit or to the assignment of a right to proceeds of the letter of credit, the creation, attachment or perfection of a security interest in the letter-of-credit right:

(1) is not enforceable against the applicant, issuer, nominated person or transferee beneficiary;

(2) imposes no duties or obligations on the applicant, issuer, nominated person or transferee beneficiary; and

(3) does not require the applicant, issuer, nominated person or transferee beneficiary to recognize the security interest, pay or render performance to the secured party or accept payment or other performance from the secured party.

History: 1978 Comp., 55-9-409, enacted by Laws 2001, ch. 139, 71.






Part 5 - FILING

Subpart 1 - . FILING OFFICE; CONTENTS ANDEFFECTIVENESS OF FINANCING STATEMENT

Section 55-9-501 - Filing office.

55-9-501. Filing office.

(a) Except as otherwise provided in Subsection (b) of this section, if the local law of this state governs perfection of a security interest or agricultural lien, the office in which to file a financing statement to perfect the security interest or agricultural lien is:

(1) the office of the county clerk where a record of a mortgage on the related real property would be recorded if:

(A) the collateral is as-extracted collateral or timber to be cut; or

(B) the financing statement is filed as a fixture filing and the collateral is goods that are or are to become fixtures; or

(2) the office of the secretary of state in all other cases, including a case in which the collateral is goods that are or are to become fixtures and the financing statement is not filed as a fixture filing.

(b) The office in which to file a financing statement to perfect a security interest in collateral, including fixtures, of a transmitting utility is the office of the secretary of state. The financing statement also constitutes a fixture filing as to the collateral indicated in the financing statement which is or is to become fixtures.

History: 1978 Comp., 55-9-501, enacted by Laws 2001, ch. 139, 72.



Section 55-9-502 - Contents of financing statement; record of mortgage as financing statement; time of filing financing statement.

55-9-502. Contents of financing statement; record of mortgage as financing statement; time of filing financing statement.

(a) Subject to Subsection (b) of this section, a financing statement is sufficient only if it:

(1) provides the name of the debtor;

(2) provides the name of the secured party or a representative of the secured party; and

(3) indicates the collateral covered by the financing statement.

(b) Except as otherwise provided in Subsection (b) of Section 55-9-501 NMSA 1978, to be sufficient a financing statement that covers as-extracted collateral or timber to be cut, or that is filed as a fixture filing and covers goods that are or are to become fixtures, must satisfy Subsection (a) of this section and also:

(1) indicate that it covers this type of collateral;

(2) indicate that it is to be filed for record in the real property records;

(3) provide a description of the real property to which the collateral is related sufficient to give constructive notice of a mortgage pursuant to the laws of this state if the description were contained in a record of the mortgage of the real property; and

(4) if the debtor does not have an interest of record in the real property, provide the name of a record owner.

(c) A record of a mortgage is effective, from the date it is filed for record, as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut only if:

(1) the record indicates the goods or accounts that it covers;

(2) the goods are or are to become fixtures related to the real property described in the record or the collateral is related to the real property described in the record and is as-extracted collateral or timber to be cut;

(3) the record satisfies the requirements for a financing statement in this section but:

(A) the record need not indicate that it is to be filed for record in the real property records; and

(B) the record sufficiently provides the name of a debtor who is an individual if it provides the individual name of the debtor or the surname and first personal name of the debtor, even if the debtor is an individual to whom Paragraph (4) of Subsection (a) of Section 55-9-503 NMSA 1978 applies; and

(4) the record is duly recorded.

(d) A financing statement may be filed before a security agreement is made or a security interest otherwise attaches.

History: 1978 Comp., 55-9-502, enacted by Laws 2001, ch. 139, 73; 2013, ch. 137, 12; 2015, ch. 54, 5.



Section 55-9-503 - Name of debtor and secured party.

55-9-503. Name of debtor and secured party.

(a) A financing statement sufficiently provides the name of the debtor:

(1) except as otherwise provided in Paragraph (3) of this section, if the debtor is a registered organization or the collateral is held in a trust that is a registered organization, only if the financing statement provides the name that is stated to be the registered organization's name on the public organic record most recently filed with or issued or enacted by the registered organization's jurisdiction of organization that purports to state, amend or restate the registered organization's name;

(2) subject to Subsection (f) of this section, if the collateral is being administered by the personal representative of a decedent, only if the financing statement provides, as the name of the debtor, the name of the decedent and, in a separate part of the financing statement, indicates that the collateral is being administered by a personal representative;

(3) if the collateral is held in a trust that is not a registered organization, only if the financing statement:

(A) provides, as the name of the debtor:

(i) if the organic record of the trust specifies a name for the trust, the name specified; or

(ii) if the organic record of the trust does not specify a name for the trust, the name of the settlor or testator; and

(B) in a separate part of the financing statement:

(i) if the name is provided in accordance with Subparagraph (A)(i) of this paragraph, indicates that the collateral is held in a trust; or

(ii) if the name is provided in accordance with Subparagraph (A)(ii) of this paragraph, provides additional information sufficient to distinguish the trust from other trusts having one or more of the same settlors or the same testator and indicates that the collateral is held in a trust, unless the additional information so indicates;

(4) subject to Subsection (g) of this section, if the debtor is an individual to whom this state has issued a driver's license that has not expired, only if the financing statement provides the name of the individual indicated on the driver's license;

(5) if the debtor is an individual to whom Paragraph (4) of this subsection does not apply, only if the financing statement provides the individual name of the debtor or the surname and first personal name of the debtor; and

(6) in other cases:

(A) if the debtor has a name, only if the financing statement provides the organizational name of the debtor; and

(B) if the debtor does not have a name, only if it provides the names of the partners, members, associates or other persons comprising the debtor in a manner such that each name provided would be sufficient if the person named were the debtor.

(b) A financing statement that provides the name of the debtor in accordance with Subsection (a) of this section is not rendered ineffective by the absence of:

(1) a trade name or other name of the debtor; or

(2) unless required under Subparagraph (B) of Paragraph (6) of Subsection (a) of this section, names of partners, members, associates or other persons comprising the debtor.

(c) A financing statement that provides only the debtor's trade name does not sufficiently provide the name of the debtor.

(d) Failure to indicate the representative capacity of a secured party or representative of a secured party does not affect the sufficiency of a financing statement.

(e) A financing statement may provide the name of more than one debtor and the name of more than one secured party.

(f) The name of the decedent indicated on the order appointing the personal representative of the decedent issued by the court having jurisdiction over the collateral is sufficient as the name of the decedent under Paragraph (2) of Subsection (a) of this section.

(g) If this state has issued to an individual more than one driver's license of a kind described in Paragraph (4) of Subsection (a) of this section, the one that was issued most recently is the one to which Paragraph (4) of Subsection (a) of this section refers.

(h) As used in this section, "name of the settlor or testator" means:

(1) if the settlor is a registered organization, the name that is stated to be the settlor's name on the public organic record most recently filed with or issued or enacted by the settlor's jurisdiction of organization that purports to state, amend or restate the settlor's name; or

(2) in other cases, the name of the settlor or testator indicated in the trust's organic record.

History: 1978 Comp., 55-9-503, enacted by Laws 2001, ch. 139, 74; 2013, ch. 137, 13.



Section 55-9-504 - Indication of collateral.

55-9-504. Indication of collateral.

A financing statement sufficiently indicates the collateral that it covers if the financing statement provides:

(1) a description of the collateral pursuant to Section 55-9-108 NMSA 1978; or

(2) an indication that the financing statement covers all assets or all personal property.

History: 1978 Comp., 55-9-504, enacted by Laws 2001, ch. 139, 75.



Section 55-9-505 - Filing and compliance with other statutes and treaties for consignments, leases, other bailments and other transactions.

55-9-505. Filing and compliance with other statutes and treaties for consignments, leases, other bailments and other transactions.

(a) A consignor, lessor, or other bailor of goods, a licensor or a buyer of a payment intangible or promissory note may file a financing statement, or may comply with a statute, regulation or treaty described in Subsection (a) of Section 55-9-311 NMSA 1978, using the terms "consignor", "consignee", "lessor", "lessee", "bailor", "bailee", "licensor", "licensee", "owner", "registered owner", "buyer", "seller" or words of similar import, instead of the terms "secured party" and "debtor".

(b) Sections 55-9-501 through 55-9-526 NMSA 1978 apply to the filing of a financing statement under Subsection (a) of this section and, as appropriate, to compliance that is equivalent to filing a financing statement under Subsection (b) of Section 55-9-311 NMSA 1978, but the filing or compliance is not of itself a factor in determining whether the collateral secures an obligation. If it is determined for another reason that the collateral secures an obligation, a security interest held by the consignor, lessor, bailor, licensor, owner or buyer which attaches to the collateral is perfected by the filing or compliance.

History: 1978 Comp., 55-9-505, enacted by Laws 2001, ch. 139, 76.



Section 55-9-506 - Effect of errors or omissions.

55-9-506. Effect of errors or omissions.

(a) A financing statement substantially satisfying the requirements of Sections 55-9-501 through 55-9-526 NMSA 1978 is effective, even if it has minor errors or omissions, unless the errors or omissions make the financing statement seriously misleading.

(b) Except as otherwise provided in Subsection (c) of this section, a financing statement that fails sufficiently to provide the name of the debtor in accordance with Subsection (a) of Section 55-9-503 NMSA 1978 is seriously misleading.

(c) If a search of the records of the filing office under the debtor's correct name, using the filing office's standard search logic, if any, would disclose a financing statement that fails sufficiently to provide the name of the debtor in accordance with Subsection (a) of Section 55-9-503 NMSA 1978, the name provided does not make the financing statement seriously misleading.

(d) For purposes of Subsection (b) of Section 55-9-508 NMSA 1978, the "debtor's correct name" in Subsection (c) of this section means the correct name of the new debtor.

History: 1978 Comp., 55-9-506, enacted by Laws 2001, ch. 139, 77.



Section 55-9-507 - Effect of certain events on effectiveness of financing statement.

55-9-507. Effect of certain events on effectiveness of financing statement.

(a) A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed or otherwise disposed of and in which a security interest or agricultural lien continues, even if the secured party knows of or consents to the disposition.

(b) Except as otherwise provided in Subsection (c) of this section and Section 55-9-508 NMSA 1978, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under Section 55-9-506 NMSA 1978.

(c) If the name that a filed financing statement provides for a debtor becomes insufficient as the name of the debtor under Subsection (a) of Section 55-9-503 NMSA 1978 such that the financing statement becomes seriously misleading under Section 55-9-506 NMSA 1978:

(1) the financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within four months after, the filed financing statement becomes seriously misleading; and

(2) the financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than four months after the filed financing statement becomes seriously misleading, unless an amendment to the financing statement that renders the financing statement not seriously misleading is filed within four months after the financing statement became seriously misleading.

History: 1978 Comp., 55-9-507, enacted by Laws 2001, ch. 139, 78; 2013, ch. 137, 14.



Section 55-9-508 - Effectiveness of financing statement if new debtor becomes bound by security agreement.

55-9-508. Effectiveness of financing statement if new debtor becomes bound by security agreement.

(a) Except as otherwise provided in this section, a filed financing statement naming an original debtor is effective to perfect a security interest in collateral in which a new debtor has or acquires rights to the extent that the financing statement would have been effective had the original debtor acquired rights in the collateral.

(b) If the difference between the name of the original debtor and that of the new debtor causes a filed financing statement that is effective under Subsection (a) of this section to be seriously misleading under Section 55-9-506 NMSA 1978:

(1) the financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under Subsection (d) of Section 55-9-203 NMSA 1978; and

(2) the financing statement is not effective to perfect a security interest in collateral acquired by the new debtor more than four months after the new debtor becomes bound under Subsection (d) of Section 55-9-203 NMSA 1978 unless an initial financing statement providing the name of the new debtor is filed before the expiration of that time.

(c) This section does not apply to collateral as to which a filed financing statement remains effective against the new debtor under Subsection (a) of Section 55-9-507 NMSA 1978.

History: 1978 Comp., 55-9-508, enacted by Laws 2001, ch. 139, 79.



Section 55-9-509 - Persons entitled to file a record.

55-9-509. Persons entitled to file a record.

(a) A person may file an initial financing statement, amendment that adds collateral covered by a financing statement or amendment that adds a debtor to a financing statement only if:

(1) the debtor authorizes the filing in an authenticated record or pursuant to Subsection (b) or (c) of this section; or

(2) the person holds an agricultural lien that has become effective at the time of filing and the financing statement covers only collateral in which the person holds an agricultural lien.

(b) By authenticating or becoming bound as debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement, and an amendment, covering:

(1) the collateral described in the security agreement; and

(2) property that becomes collateral under Paragraph (2) of Subsection (a) of Section 55-9-315 NMSA 1978, whether or not the security agreement expressly covers proceeds.

(c) By acquiring collateral in which a security interest or agricultural lien continues under Paragraph (1) of Subsection (a) of Section 55-9-315 NMSA 1978, a debtor authorizes the filing of an initial financing statement, and an amendment, covering the collateral and property that becomes collateral under Paragraph (2) of Subsection (a) of Section 55-9-315 NMSA 1978.

(d) A person may file an amendment other than an amendment that adds collateral covered by a financing statement or an amendment that adds a debtor to a financing statement only if:

(1) the secured party of record authorizes the filing; or

(2) the amendment is a termination statement for a financing statement as to which the secured party of record has failed to file or send a termination statement as required by Subsection (a) or (c) of Section 55-9-513 NMSA 1978, the debtor authorizes the filing and the termination statement indicates that the debtor authorized it to be filed.

(e) If there is more than one secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under Subsection (d) of this section.

History: 1978 Comp., 55-9-509, enacted by Laws 2001, ch. 139, 80.



Section 55-9-510 - Effectiveness of filed record.

55-9-510. Effectiveness of filed record.

(a) A filed record is effective only to the extent that it was filed by a person that may file it under Section 55-9-509 NMSA 1978.

(b) A record authorized by one secured party of record does not affect the financing statement with respect to another secured party of record.

(c) A continuation statement that is not filed within the six-month period prescribed by Subsection (d) of Section 55-9-515 NMSA 1978 is ineffective.

History: 1978 Comp., 55-9-510, enacted by Laws 2001, ch. 139, 81.



Section 55-9-511 - Secured party of record.

55-9-511. Secured party of record.

(a) A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed. If an initial financing statement is filed under Subsection (a) of Section 55-9-514 NMSA 1978, the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.

(b) If an amendment of a financing statement which provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under Subsection (b) of Section 55-9-514 NMSA 1978, the assignee named in the amendment is a secured party of record.

(c) A person remains a secured party of record until the filing of an amendment of the financing statement which deletes the person.

History: 1978 Comp., 55-9-511, enacted by Laws 2001, ch. 139, 82.



Section 55-9-512 - Amendment of financing statement.

55-9-512. Amendment of financing statement.

(a) Subject to Section 55-9-509 NMSA 1978, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or, subject to Subsection (e) of this section, otherwise amend the information provided in, a financing statement by filing an amendment that:

(1) identifies, by its file number, the initial financing statement to which the amendment relates; and

(2) if the amendment relates to an initial financing statement filed for record in a county clerk's office, provides the information specified in Subsection (b) of Section 55-9-502 NMSA 1978.

(b) Except as otherwise provided in Section 55-9-515 NMSA 1978, the filing of an amendment does not extend the period of effectiveness of the financing statement.

(c) A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

(d) A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.

(e) An amendment is ineffective to the extent it:

(1) purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or

(2) purports to delete all secured parties of record and fails to provide the name of a new secured party of record.

History: 1978 Comp., 55-9-512, enacted by Laws 2001, ch. 139, 83; 2015, ch. 54, 6.



Section 55-9-513 - Termination statement.

55-9-513. Termination statement.

(a) A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:

(1) there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation or otherwise give value; or

(2) the debtor did not authorize the filing of the initial financing statement.

(b) To comply with Subsection (a) of this section, a secured party shall cause the secured party of record to file the termination statement:

(1) within one month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation or otherwise give value; or

(2) if earlier, within twenty days after the secured party receives an authenticated demand from a debtor.

(c) In cases not governed by Subsection (a) of this section, within twenty days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:

(1) except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation or otherwise give value;

(2) the financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation;

(3) the financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor's possession; or

(4) the debtor did not authorize the filing of the initial financing statement.

(d) Except as otherwise provided in Section 55-9-510 NMSA 1978, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective. Except as otherwise provided in Section 55-9-510 NMSA 1978, for purposes of Subsection (c) of Section 55-9-519, Subsection (a) of Section 55-9-522 and Subsection (b) of Section 55-9-523 NMSA 1978, the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse.

History: 1978 Comp., 55-9-513, enacted by Laws 2001, ch. 139, 84.



Section 55-9-514 - Assignment of powers of secured party of record.

55-9-514. Assignment of powers of secured party of record.

(a) Except as otherwise provided in Subsection (c) of this section, an initial financing statement may reflect an assignment of all of the secured party's power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

(b) Except as otherwise provided in Subsection (c) of this section, a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement which:

(1) identifies, by its file number, the initial financing statement to which it relates;

(2) provides the name of the assignor; and

(3) provides the name and mailing address of the assignee.

(c) An assignment of a record of a security interest in a fixture covered by a record of a mortgage which is effective as a financing statement filed as a fixture filing pursuant to the provisions of Subsection (c) of Section 55-9-502 NMSA 1978 may be made only by an assignment of record of the mortgage in the manner provided by law of this state other than the Uniform Commercial Code.

History: 1978 Comp., 55-9-514, enacted by Laws 2001, ch. 139, 85.



Section 55-9-515 - Duration and effectiveness of financing statement; effect of lapsed financing statement.

55-9-515. Duration and effectiveness of financing statement; effect of lapsed financing statement.

(a) Except as otherwise provided in Subsections (b), (e), (f) and (g) of this section, a filed financing statement is effective for a period of five years after the date of filing.

(b) Except as otherwise provided in Subsections (e), (f) and (g) of this section, an initial financing statement filed in connection with a manufactured-home transaction is effective for a period of thirty years after the date of filing if it indicates that it is filed in connection with a manufactured-home transaction.

(c) The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to Subsection (d) of this section. Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

(d) A continuation statement may be filed only within six months before the expiration of the five-year period specified in Subsection (a) of this section or the thirty-year period specified in Subsection (b) of this section, whichever is applicable.

(e) Except as otherwise provided in Section 55-9-510 NMSA 1978, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in Subsection (c) of this section, unless, before the lapse, another continuation statement is filed pursuant to Subsection (d) of this section. Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

(f) If a debtor is a transmitting utility and a filed initial financing statement so indicates, the financing statement is effective until a termination statement is filed. The filing officer may require proof of the debtor's authority to operate as a transmitting utility as a condition of filing the financing statement or an amendment.

(g) A record of a mortgage that is effective as a financing statement filed as a fixture filing under Subsection (c) of Section 55-9-502 NMSA 1978 remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.

History: Laws 2001, ch. 139, 86; 2002, ch. 50, 1; 2005, ch. 144, 107; 2013, ch. 137, 15.



Section 55-9-516 - What constitutes filing; effectiveness of filing.

55-9-516. What constitutes filing; effectiveness of filing.

(a) Except as otherwise provided in Subsection (b) of this section, communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

(b) Filing does not occur with respect to a record that the secretary of state refuses to accept because:

(1) the record is not communicated by a method or medium of communication authorized by the filing office;

(2) an amount equal to or greater than the applicable filing fee is not tendered;

(3) the filing office is unable to index the record because:

(A) in the case of an initial financing statement, the record does not provide a name for the debtor;

(B) in the case of an amendment or information statement, the record:

(i) does not identify the initial financing statement as required by Section 55-9-512 or 55-9-518 NMSA 1978, as applicable; or

(ii) identifies an initial financing statement whose effectiveness has lapsed under Section 55-9-515 NMSA 1978;

(C) in the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual that was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's surname; or

(D) in the case of a record filed or recorded in the filing office described in Paragraph (1) of Subsection (a) of Section 55-9-501 NMSA 1978, the record does not provide a sufficient description of the real property to which it relates;

(4) in the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

(5) in the case of an initial financing statement or an amendment that provides a name of a debtor that was not previously provided in the financing statement to which the amendment relates, the record does not:

(A) provide a mailing address for the debtor; or

(B) indicate whether the name provided as the name of the debtor is the name of an individual or an organization;

(6) in the case of an assignment reflected in an initial financing statement under Subsection (a) of Section 55-9-514 NMSA 1978 or an amendment filed under Subsection (b) of Section 55-9-514 NMSA 1978, the record does not provide a name and mailing address for the assignee; or

(7) in the case of a continuation statement, the record is not filed within the six-month period prescribed by Subsection (d) of Section 55-9-515 NMSA 1978.

(c) For purposes of Subsection (b) of this section:

(1) a record does not provide information if the secretary of state is unable to read or decipher the information; and

(2) a record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by Section 55-9-512, 55-9-514 or 55-9-518 NMSA 1978, is an initial financing statement.

(d) A record that is communicated to the filing office with tender of the filing fee, but that the secretary of state refuses to accept for a reason other than one set forth in Subsection (b) of this section, is effective as a filed record except as against a purchaser of the collateral that gives value in reasonable reliance upon the absence of the record from the files.

History: 1978 Comp., 55-9-516, enacted by Laws 2001, ch. 139, 87; 2013, ch. 137, 16.



Section 55-9-517 - Effect of indexing errors.

55-9-517. Effect of indexing errors.

The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record.

History: 1978 Comp., 55-9-517, enacted by Laws 2001, ch. 139, 88.



Section 55-9-518 - Claim concerning inaccurate or wrongfully filed record.

55-9-518. Claim concerning inaccurate or wrongfully filed record.

(a) A person may file in the filing office an information statement with respect to a record indexed there under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

(b) An information statement under Subsection (a) of this section must:

(1) identify the record to which it relates by the file number assigned to the initial financing statement to which the record relates;

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.

(c) A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the financing statement to which the record relates and believes that the person that filed the record was not entitled to do so under Subsection (d) of Section 55-9-509 NMSA 1978.

(d) An information statement under Subsection (c) of this section must:

(1) identify the record to which it relates by the file number assigned to the initial financing statement to which the record relates;

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the person that filed the record was not entitled to do so under Subsection (d) of Section 55-9-509 NMSA 1978.

(e) The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.

History: 1978 Comp., 55-9-518, enacted by Laws 2001, ch. 139, 89; 2013, ch. 137, 17.






Subpart 2 - . DUTIES AND OPERATION OF FILINGOFFICE

Section 55-9-519 - Numbering, maintaining and indexing records; communicating information provided in records.

55-9-519. Numbering, maintaining and indexing records; communicating information provided in records.

(a) For each record filed in a filing office, the filing office shall:

(1) assign a unique number to the filed record;

(2) create a record that bears the number assigned to the filed record and the date and time of filing; and

(3) maintain the filed record for public inspection.

(b) The filing office shall maintain a capability to retrieve a record by the name of the debtor and by the file number assigned to the initial financing statement to which the record relates. The secretary of state shall also maintain a capability to associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(c) The filing office may not remove a debtor's name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under Section 55-9-515 NMSA 1978 with respect to all secured parties of record.

(d) The secretary of state shall perform the acts required by Subsections (a) through (c) of this section at the time and in the manner prescribed by filing-office rule, but not later than three business days after the filing office receives the record in question.

History: 1978 Comp., 55-9-519, enacted by Laws 2001, ch. 139, 90.



Section 55-9-520 - Acceptance and refusal to accept record.

55-9-520. Acceptance and refusal to accept record.

(a) The secretary of state shall refuse to accept a record for filing for a reason set forth in Subsection (b) of Section 55-9-516 NMSA 1978 and may refuse to accept a record for filing only for a reason set forth in that subsection.

(b) If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing-office rule or by other law.

(c) A filed financing statement satisfying Subsections (a) and (b) of Section 55-9-502 NMSA 1978 is effective, even if the secretary of state is required to refuse to accept it for filing under Subsection (a) of this section. However, Section 55-9-338 NMSA 1978 applies to a filed financing statement providing information described in Paragraph (5) of Subsection (b) of Section 55-9-516 NMSA 1978 which is incorrect at the time the financing statement is filed.

(d) If a record communicated to a filing office provides information that relates to more than one debtor, this part applies as to each debtor separately.

History: 1978 Comp., 55-9-520, enacted by Laws 2001, ch. 139, 91.



Section 55-9-521 - Form of financing statement and amendment; records.

55-9-521. Form of financing statement and amendment; records.

(a) A filing office that accepts written records may not refuse to accept a written initial financing statement that is in the following form and format, except for a reason set forth in Subsection (b) of Section 55-9-516 NMSA 1978:

"UCC FINANCING STATEMENT

FOLLOW INSTRUCTIONS

A. NAME & PHONE OF CONTACT AT FILER (optional)

_______________________________________________________

B. E-MAIL CONTACT AT FILER (optional)

_______________________________________________________

C. SEND ACKNOWLEDGMENT TO: (Name and Address)

_______________________________________________________ THE ABOVE SPACE IS

_______________________________________________________ FOR FILING

_______________________________________________________ OFFICE USE ONLY

1.

DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor's name), if any part of the Individual Debtor's name will not fit in line 1b, leave all of item 1 blank, check here Q and provide the Individual Debtor information in item 10 of the Financing Statement Addendum (Form UCC1Ad)

1a.

ORGANIZATION'S NAME

_______________________________________________________

OR

1b.

INDIVIDUAL'S SURNAME

_______________________________________________________

FIRST PERSONAL NAME

_______________________________________________________

ADDITIONAL NAME(S)/INITIAL(S)

SUFFIX

_______________________________________________________

1c.

MAILING ADDRESS

_______________________________________________________

CITY STATE POSTAL CODE

COUNTRY

2.

DEBTOR'S NAME: Provide only one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor's name), if any part of the Individual Debtor's name will not fit in line 2b, leave all of item 2 blank, check here Q and provide the Individual Debtor information in item 10 of the Financing Statement Addendum (Form UCC1Ad)

2a.

ORGANIZATION'S NAME

______________________________________________________

OR

2b.

INDIVIDUAL'S SURNAME

______________________________________________________

FIRST PERSONAL NAME

______________________________________________________

ADDITIONAL NAME(S)/INITIAL(S)

SUFFIX

______________________________________________________

2c.

MAILING ADDRESS

______________________________________________________

CITY STATE POSTAL CODE

COUNTRY

3.

SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY) Provide only one Secured Party name (3a or 3b)

3a.

ORGANIZATION'S NAME

_______________________________________________________

OR

3b.

INDIVIDUAL'S SURNAME

_______________________________________________________

FIRST PERSONAL NAME

_______________________________________________________

ADDITIONAL NAME(S)/INITIAL(S)

SUFFIX

3c.

MAILING ADDRESS

_______________________________________________________

CITY STATE POSTAL CODE

COUNTRY

_______________________________________________________

4.

COLLATERAL: This financing statement covers the following collateral

_______________________________________________________

_______________________________________________________

_______________________________________________________

5.

Check only if applicable and check only one box.

Collateral is

Q held in a Trust (see UCC1Ad, item 17 and instructions)

Q being administered by a Decedent's Personal Representative

6a.

Check only if applicable and check only one box.

Q Public-Finance Transaction

Q Manufactured-Home Transaction

Q A Debtor is a Transmitting Utility

6b.

Check only if applicable and check only one box.

Q Agricultural Lien

Q Non-UCC Filing

7.

ALTERNATIVE DESIGNATION (if applicable)

Q Lessee/Lessor

Q Consignee/Consignor

Q Seller/Buyer

Q Bailee/Bailor

Q Licensee/Licensor

8.

OPTIONAL FILER REFERENCE DATA:

_______________________________________________________

UCC FINANCING STATEMENT (Form UCC1)(Rev. 04/20/11)

UCC FINANCING STATEMENT ADDENDUM

FOLLOW INSTRUCTIONS

9.

NAME OF FIRST DEBTOR: Same as line 1a or 1b on Financing Statement; if line 1b was left blank because Individual Debtor name did not fit, check here ____

9a.

ORGANIZATION'S NAME

______________________________________

OR

9b.

INDIVIDUAL'S SURNAME

______________________________________

FIRST PERSONAL NAME

THE ABOVE SPACE IS

FOR FILING

___________________________________

OFFICE USE ONLY

ADDITIONAL NAME(S)/INITIAL(S) SUFFIX

10.

DEBTOR'S NAME: Provide (10a or 10b) only one additional Debtor name or Debtor name that did not fit in line 1b or 2b of the Financing Statement (Form UCC1)(use exact, full name; do not omit, modify, or abbreviate any part of the Debtor's name) and enter the mailing address in line 10c

10a.

ORGANIZATION'S NAME

_______________________________________________________

OR

10b.

INDIVIDUAL'S SURNAME

_______________________________________________________

FIRST PERSONAL NAME

_______________________________________________________

ADDITIONAL NAME(S)/INITIAL(S) SUFFIX

_______________________________________________________

10c.

MAILING ADDRESS

_______________________________________________________

CITY STATE POSTAL CODE

COUNTRY

_______________________________________________________

___

ADDITIONAL SECURED PARTY'S NAME or

___

ASSIGNOR SECURED PARTY'S NAME: Provide only one name (11a or 11b)

11a.

ORGANIZATION'S NAME

_______________________________________________________

OR

11b.

INDIVIDUAL'S SURNAME

_______________________________________________________

FIRST PERSONAL NAME

_______________________________________________________

ADDITIONAL NAME(S)/INITIAL(S) SUFFIX

_______________________________________________________

11c.

MAILING ADDRESS

_______________________________________________________

CITY STATE POSTAL CODE

COUNTRY

12.

ADDITIONAL SPACE FOR ITEM 4 (Collateral):

_______________________________________________________

_______________________________________________________

_______________________________________________________

13.

This FINANCING STATEMENT is to be filed [for record] (or recorded) in the REAL ESTATE RECORDS (if applicable)

14.

This FINANCING STATEMENT:

____

covers timber to be cut

____

covers as-extracted collateral

____

is filed as a fixture filing

15.

Name and address of a RECORD OWNER of real estate described in item 16 (if Debtor does not have a record interest):

_______________________________________________________

_______________________________________________________

_______________________________________________________

16.

Description of real estate:

_______________________________________________________

_______________________________________________________

_______________________________________________________

17.

MISCELLANEOUS:

_______________________________________________________

_______________________________________________________

UCC FINANCING STATEMENT ADDENDUM (Form UCC1Ad)(Rev. 04/20/11)".

(b) A filing office that accepts written records may not refuse to accept a written record in the following form and format except for a reason set forth in Subsection (b) of Section 55-9-516 NMSA 1978:

"UCC FINANCING STATEMENT AMENDMENT

FOLLOW INSTRUCTIONS

A. NAME & PHONE OF CONTACT AT FILER (optional)

_______________________________________________________

B. E-MAIL CONTACT AT FILER (optional)

_______________________________________________________

C. SEND ACKNOWLEDGMENT TO: (Name and Address)

_______________________________________________________ THE ABOVE SPACE IS

_______________________________________________________ FOR FILING

_______________________________________________________ OFFICE USE ONLY

1a.

INITIAL FINANCING STATEMENT FILE NUMBER

_____________________________________________

1b. _____ This FINANCING STATEMENT AMENDMENT is to be filed [for record] (or recorded) in the REAL ESTATE RECORDS Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor's name in item 13

2.

_____ TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination Statement.

3.

_____ ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9. For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8.

4.

_____ CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is continued for the additional period provided by applicable law.

5.

PARTY INFORMATION CHANGE:

Check one of these two boxes:

This change affects ___ Debtor or ___ Secured Party of record

AND Check one of these three boxes to:

_____ CHANGE name and/or address: Complete item 6a or 6b; and item 7a or 7b and item 7c

_____ ADD name: Complete item 7a or 7b, and item 7c

_____ DELETE name: Give record name to be deleted in item 6a or 6b

6.

CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)

6a.

ORGANIZATION'S NAME

___________________________________________

OR

6b.

INDIVIDUAL S SURNAME

___________________________________________

FIRST PERSONAL NAME

_____________________________________________________________

ADDITIONAL NAME(S)/INITIAL(S) SUFFIX

7.

CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor's name)

7a.

ORGANIZATION'S NAME

___________________________________________

___________________________________________

OR

7b.

INDIVIDUAL'S SURNAME

___________________________________________

FIRST PERSONAL NAME

_____________________________________________________________

ADDITIONAL NAME(S)/INITIAL(S) SUFFIX

_____________________________________________________________

7c.

MAILING ADDRESS

_____________________________________________________________

CITY STATE POSTAL CODE

COUNTRY

8.

___

COLLATERAL CHANGE: Also check one of these four boxes:

___

ADD colatteral

___

DELETE collateral

___

RESTATE covered collateral

___

ASSIGN collateral

Indicate collateral: ___________________________________________

9.

NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)

If this is an Amendment authorized by a DEBTOR, check here ___ and provide name of authorizing Debtor

9a.

ORGANIZATION'S NAME

___________________________________________

OR

9b.

INDIVIDUAL'S SURNAME

___________________________________________

FIRST PERSONAL NAME

_____________________________________________________________

ADDITIONAL NAME(S)/INITIAL(S) SUFFIX

_____________________________________________________________

10.

OPTIONAL FILER REFERENCE DATA:

___________________________________________

UCC FINANCING STATEMENT AMENDMENT ADDENDUM

FOLLOW INSTRUCTIONS

11.

INITIAL FINANCING STATEMENT FILE NUMBER: Same as item 1a on Amendment form

___________________________________________

12.

NAME OF PARTY AUTHORIZING THIS AMENDMENT: Same as item 9 on Amendment form

12a.

ORGANIZATION'S NAME

___________________________________________

OR

12b.

INDIVIDUAL'S SURNAME

___________________________________________

FIRST PERSONAL NAME

_____________________________________________________________

ADDITIONAL NAME(S)/INITIAL(S) SUFFIX

___________________________________________ THE ABOVE SPACE IS

___________________________________________ FOR FILING

___________________________________________ OFFICE USE ONLY

13.

Name of DEBTOR on related financing statement (Name of a current Debtor of record required for indexing purposes only in some filing offices see Instruction item 13). Provide only one Debtor name (13a or 13b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor's name). See instructions if name does not fit.

13a.

ORGANIZATION'S NAME

___________________________________________

OR

13b.

INDIVIDUAL'S SURNAME

___________________________________________

FIRST PERSONAL NAME

___________________________________________

ADDITIONAL NAME(S)/INITIAL(S) SUFFIX

_____________________________________________________________

14.

ADDITIONAL SPACE FOR ITEM 8 (Collateral):

_____________________________________________________________

_____________________________________________________________

_____________________________________________________________

15.

This FINANCING STATEMENT AMENDMENT:

___ covers timber to be cut, ___ covers as-extracted collateral, ___ is filed as a fixture filing

16.

Name and address of a RECORD OWNER of real estate described in item 17 (if Debtor does not have a record interest):

_____________________________________________________________

_____________________________________________________________

_____________________________________________________________

17.

Description of real estate:

_____________________________________________________________

_____________________________________________________________

_____________________________________________________________

18.

MISCELLANEOUS

_____________________________________________________________

UCC FINANCING STATEMENT AMENDMENT ADDENDUM

(Form UCC3Ad) (Rev 04/20/11)".

History: 1978 Comp., 55-9-521, enacted by Laws 2001, ch. 139, 92; repealed and reenacted by Laws 2013, ch. 137, 18.



Section 55-9-522 - Maintenance and destruction of records.

55-9-522. Maintenance and destruction of records.

(a) The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under Section 55-9-515 NMSA 1978 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and by using the file number assigned to the initial financing statement to which the record relates.

(b) Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with Subsection (a) of this section.

History: 1978 Comp., 55-9-522, enacted by Laws 2001, ch. 139, 93.



Section 55-9-523 - Information from secretary of state.

55-9-523. Information from secretary of state.

(a) If a person that files a written record requests an acknowledgment of the filing, the secretary of state shall send to the person an image of the record showing the number assigned to the record pursuant to Paragraph (1) of Subsection (a) of Section 55-9-519 NMSA 1978 and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(1) note upon the copy the number assigned to the record pursuant to Paragraph (1) of Subsection (a) of Section 55-9-519 NMSA 1978 and the date and time of the filing of the record; and

(2) send the copy to the person.

(b) The secretary of state shall make available to the general public records indexed both by the names of debtors and by unique file numbers, based upon which copies may be obtained.

(c) In complying with its duty under Subsection (b) of this section, the secretary of state may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing its written certificate.

(d) If a person files a record other than a written record that is communicated by a method or medium of communication authorized by the filing office, the filing office shall communicate to the person an acknowledgment that provides:

(1) the information in the record;

(2) the number assigned to the record pursuant to Paragraph (1) of Subsection (a) of Section 55-9-519 NMSA 1978; and

(3) the date and time of the filing of the record.

(e) The secretary of state shall perform the action required by Subsections (a) through (d) of this section at the time and in the manner prescribed by filing-office rule, but not later than three business days after the filing office receives the request.

History: 1978 Comp., 55-9-523, enacted by Laws 2001, ch. 139, 94.



Section 55-9-524 - Delay by secretary of state.

55-9-524. Delay by secretary of state.

Delay by the secretary of state beyond the time limits prescribed in Section 55-9-519 NMSA 1978 and Section 55-9-523 NMSA 1978 is excused if:

(1) the delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, lack of appropriations or other circumstances beyond control of the secretary of state; and

(2) the secretary of state exercises reasonable diligence under the circumstances.

History: 1978 Comp., 55-9-524, enacted by Laws 2001, ch. 139, 95.



Section 55-9-525 - Fees.

55-9-525. Fees.

(a) Except as provided in Subsections (b) and (d) of this section, the fee for filing and indexing a record pursuant to Sections 55-9-501 through 55-9-526 NMSA 1978 in the office of the secretary of state is:

(1) if the record is communicated in writing in a form prescribed by the secretary of state:

(i) twenty dollars ($20.00) if the record consists of one, two or three pages;

(ii) forty dollars ($40.00) if the record consists of at least four pages, but no more than twenty-five pages; and

(iii) one hundred dollars ($100) if the record consists of more than twenty-five pages, plus five dollars ($5.00) for each page;

(2) if the record is communicated in writing, but not in a form prescribed by the secretary of state, double the amount specified in Paragraph (1) of this subsection for a record of the same length;

(3) if the record is communicated by facsimile or a similar medium and the use of that medium is authorized by filing-office rule, the amount specified in Paragraph (1) of this subsection for a record of the same length; and

(4) if the record is communicated in any other medium authorized by filing-office rule:

(i) ten dollars ($10.00) if the record consists of fifteen thousand or fewer bytes; and

(ii) twenty dollars ($20.00) if the record consists of more than fifteen thousand bytes.

(b) Except as otherwise provided in Subsection (d) of this section, the fee for filing and indexing an initial financing statement of the following kind is the amount specified in Subsection (a) of this section plus:

(1) one hundred dollars ($100) if the financing statement states that a debtor is a transmitting utility; and

(2) one hundred dollars ($100) if the financing statement indicates that it is filed in connection with a manufactured-home transaction.

(c) The number of names required to be indexed does not affect the amount of the fee set forth in Subsections (a) and (b) of this section.

(d) This section does not require a fee with respect to a record of a mortgage that is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under Subsection (c) of Section 55-9-502 NMSA 1978. However, the recording fees that otherwise would be applicable to the record of the mortgage apply.

(e) The secretary of state is authorized to establish additional fees for sale of data or records by adopting and publishing rules, pursuant to Section 55-9-526 NMSA 1978, to implement the requirements set forth in Chapter 55, Article 9 NMSA 1978.

(f) The fee for filing and indexing a record pursuant to Sections 55-9-501 through 55-9-526 NMSA 1978 in the office of the county clerk is as provided in Section 14-8-15 NMSA 1978.

History: Laws 2001, ch. 139, 96; 2002, ch. 50, 2; 2005, ch. 144, 108; 2013, ch. 214, 13.



Section 55-9-526 - Filing-office rules.

55-9-526. Filing-office rules.

The secretary of state shall adopt and publish rules to implement Sections 55-9-501 through 55-9-526 NMSA 1978. The filing-office rules must be:

(a) consistent with Chapter 55, Article 9 NMSA 1978; and

(b) adopted and published in accordance with the State Rules Act [Chapter 14, Article 4, NMSA 1978].

History: 1978 Comp., 55-9-526, enacted by Laws 2001, ch. 139, 97.









Part 6 - DEFAULT

Subpart 1 - . DEFAULT AND ENFORCEMENT OFSECURITY INTEREST

Section 55-9-601 - Rights after default; judicial enforcement; consignor or buyer of accounts, chattel paper, payment intangibles or promissory notes.

55-9-601. Rights after default; judicial enforcement; consignor or buyer of accounts, chattel paper, payment intangibles or promissory notes.

(a) After default, a secured party has the rights provided in Sections 55-9-601 through 55-9-628 NMSA 1978 and, except as otherwise provided in Section 55-9-602 NMSA 1978, those provided by agreement of the parties. A secured party:

(1) may reduce a claim to judgment, foreclose or otherwise enforce the claim, security interest or agricultural lien by any available judicial procedure; and

(2) if the collateral is documents, may proceed either as to the documents or as to the goods they cover.

(b) A secured party in possession of collateral or control of collateral under Section 55-7-106, 55-9-104, 55-9-105, 55-9-106 or 55-9-107 NMSA 1978 has the rights and duties provided in Section 55-9-207 NMSA 1978.

(c) The rights under Subsections (a) and (b) of this section are cumulative and may be exercised simultaneously.

(d) Except as otherwise provided in Subsection (g) of this section and Section 55-9-605 NMSA 1978, after default, a debtor and an obligor have the rights provided in Sections 55-9-601 through 55-9-628 NMSA 1978 and by agreement of the parties.

(e) If a secured party has reduced its claim to judgment, the lien of any levy that may be made upon the collateral by virtue of an execution based upon the judgment relates back to the earliest of:

(1) the date of perfection of the security interest or agricultural lien in the collateral;

(2) the date of filing a financing statement covering the collateral; or

(3) any date specified in a statute under which the agricultural lien was created.

(f) A sale pursuant to an execution is a foreclosure of the security interest or agricultural lien by judicial procedure within the meaning of this section. A secured party may purchase at the sale and thereafter hold the collateral free of any other requirements of Chapter 55, Article 9 NMSA 1978.

(g) Except as otherwise provided in Subsection (c) of Section 55-9-607 NMSA 1978, this part imposes no duties upon a secured party that is a consignor or is a buyer of accounts, chattel paper, payment intangibles or promissory notes.

History: 1978 Comp., 55-9-601, enacted by Laws 2001, ch. 139, 98; 2005, ch. 144, 109.



Section 55-9-602 - Waiver and variance of rights and duties.

55-9-602. Waiver and variance of rights and duties.

Except as otherwise provided in Section 55-9-624 NMSA 1978, to the extent that they give rights to a debtor or obligor and impose duties on a secured party, the debtor or obligor may not waive or vary the rules stated in the following listed sections:

(1) Subparagraph (C) of Paragraph (4) of Subsection (b) of Section 55-9-207 NMSA 1978, which deals with use and operation of the collateral by the secured party;

(2) Section 55-9-210 NMSA 1978, which deals with requests for an accounting and requests concerning a list of collateral and statement of account;

(3) Subsection (c) of Section 55-9-607 NMSA 1978, which deals with collection and enforcement of collateral;

(4) Subsection (a) of Section 55-9-608 and Subsection (c) of Section 55-9-615 NMSA 1978 to the extent that they deal with application or payment of noncash proceeds of collection, enforcement or disposition;

(5) Subsection (a) of Section 55-9-608 and Subsection (d) of Section 55-9-615 NMSA 1978 to the extent that they require accounting for or payment of surplus proceeds of collateral;

(6) Section 55-9-609 NMSA 1978 to the extent that it imposes upon a secured party that takes possession of collateral without judicial process the duty to do so without breach of the peace;

(7) Subsection (b) of Section 55-9-610, Sections 55-9-611, 55-9-613 and 55-9-614 NMSA 1978, which deal with disposition of collateral;

(8) Subsection (f) of Section 55-9-615 NMSA 1978, which deals with calculation of a deficiency or surplus when a disposition is made to the secured party, a person related to the secured party or a secondary obligor;

(9) Section 55-9-616 NMSA 1978, which deals with explanation of the calculation of a surplus or deficiency;

(10) Sections 55-9-620 through 55-9-622 NMSA 1978, which deal with acceptance of collateral in satisfaction of obligation;

(11) Section 55-9-623 NMSA 1978, which deals with redemption of collateral;

(12) Section 55-9-624 NMSA 1978, which deals with permissible waivers; and

(13) Sections 55-9-625 and 55-9-626 NMSA 1978, which deal with the secured party's liability for failure to comply with Chapter 55, Article 9 NMSA 1978.

History: 1978 Comp., 55-9-602, enacted by Laws 2001, ch. 139, 99.



Section 55-9-603 - Agreement on standards concerning rights and duties.

55-9-603. Agreement on standards concerning rights and duties.

(a) The parties may determine by agreement the standards measuring the fulfillment of the rights of a debtor or obligor and the duties of a secured party under a rule stated in Section 55-9-602 NMSA 1978 if the standards are not manifestly unreasonable.

(b) Subsection (a) of this section does not apply to the duty under Section 55-9-609 NMSA 1978 to refrain from breaching the peace.

History: 1978 Comp., 55-9-603, enacted by Laws 2001, ch. 139, 100.



Section 55-9-604 - Procedure if security agreement covers real property or fixtures.

55-9-604. Procedure if security agreement covers real property or fixtures.

(a) If a security agreement covers both personal and real property, a secured party may proceed:

(1) under Sections 55-9-601 through 55-9-628 NMSA 1978 as to the personal property without prejudicing any rights with respect to the real property; or

(2) as to both the personal property and the real property in accordance with the rights with respect to the real property, in which case the other provisions of Sections 55-9-601 through 55-9-628 NMSA 1978 do not apply.

(b) Subject to Subsection (c) of this section, if a security agreement covers goods that are or become fixtures, a secured party may proceed:

(1) under Sections 55-9-601 through 55-9-628 NMSA 1978; or

(2) in accordance with the rights with respect to real property, in which case the other provisions of Sections 55-9-601 through 55-9-628 NMSA 1978 do not apply.

(c) Subject to the other provisions of Sections 55-9-601 through 55-9-628 NMSA 1978, if a secured party holding a security interest in fixtures has priority over all owners and encumbrancers of the real property, the secured party, after default, may remove the collateral from the real property.

(d) A secured party that removes collateral shall promptly reimburse any encumbrancer or owner of the real property, other than the debtor, for the cost of repair of any physical injury caused by the removal. The secured party need not reimburse the encumbrancer or owner for any diminution in value of the real property caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

History: 1978 Comp., 55-9-604, enacted by Laws 2001, ch. 139, 101.



Section 55-9-605 - Unknown debtor or secondary obligor.

55-9-605. Unknown debtor or secondary obligor.

A secured party does not owe a duty based on its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

History: 1978 Comp., 55-9-605, enacted by Laws 2001, ch. 139, 102.



Section 55-9-606 - Time of default for agricultural lien.

55-9-606. Time of default for agricultural lien.

For purposes of Sections 55-9-601 through 55-9-628 NMSA 1978, a default occurs in connection with an agricultural lien at the time the secured party becomes entitled to enforce the lien in accordance with the statute under which it was created.

History: 1978 Comp., 55-9-606, enacted by Laws 2001, ch. 139, 103.



Section 55-9-607 - Collection and enforcement by secured party.

55-9-607. Collection and enforcement by secured party.

(a) If so agreed, and in any event after default, a secured party:

(1) may notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party;

(2) may take any proceeds to which the secured party is entitled under Section 55-9-315 NMSA 1978;

(3) may enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor, and with respect to any property that secures the obligations of the account debtor or other person obligated on the collateral;

(4) if it holds a security interest in a deposit account perfected by control under Paragraph (1) of Subsection (a) of Section 55-9-104 NMSA 1978, may apply the balance of the deposit account to the obligation secured by the deposit account; and

(5) if it holds a security interest in a deposit account perfected by control under Paragraph (2) or (3) of Subsection (a) of Section 55-9-104 NMSA 1978, may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party.

(b) If necessary to enable a secured party to exercise under Paragraph (3) of Subsection (a) of this section the right of a debtor to enforce a mortgage nonjudicially, the secured party may record in the office in which a record of the mortgage is recorded:

(1) a copy of the security agreement that creates or provides for a security interest in the obligation secured by the mortgage; and

(2) the secured party's sworn affidavit in recordable form stating that:

(A) a default has occurred with respect to the obligation secured by the mortgage; and

(B) the secured party is entitled to enforce the mortgage nonjudicially.

(c) A secured party shall proceed in a commercially reasonable manner if the secured party:

(1) undertakes to collect from or enforce an obligation of an account debtor or other person obligated on collateral; and

(2) is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor.

(d) A secured party may deduct from the collections made pursuant to Subsection (c) of this section reasonable expenses of collection and enforcement, including reasonable attorney fees and legal expenses incurred by the secured party.

(e) This section does not determine whether an account debtor, bank or other person obligated on collateral owes a duty to a secured party.

History: 1978 Comp., 55-9-607, enacted by Laws 2001, ch. 139, 104; 2013, ch. 137, 19.



Section 55-9-608 - Application of proceeds of collection or enforcement; liability for deficiency and right to surplus.

55-9-608. Application of proceeds of collection or enforcement; liability for deficiency and right to surplus.

(a) If a security interest or agricultural lien secures payment or performance of an obligation, the following rules apply:

(1) A secured party shall apply or pay over for application the cash proceeds of collection or enforcement under Section 55-9-607 NMSA 1978 in the following order to:

(A) the reasonable expenses of collection and enforcement and, to the extent provided for by agreement and not prohibited by law, reasonable attorney fees and legal expenses incurred by the secured party;

(B) the satisfaction of obligations secured by the security interest or agricultural lien under which the collection or enforcement is made; and

(C) the satisfaction of obligations secured by any subordinate security interest in or other lien on the collateral subject to the security interest or agricultural lien under which the collection or enforcement is made if the secured party receives an authenticated demand for proceeds before distribution of the proceeds is completed.

(2) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder complies, the secured party need not comply with the holder's demand under Subparagraph (C) of Paragraph (1) of Subsection (a) of this section.

(3) A secured party need not apply or pay over for application noncash proceeds of collection and enforcement under Section 55-9-607 NMSA 1978 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(4) A secured party shall account to and pay a debtor for any surplus, and the obligor is liable for any deficiency.

(b) If the underlying transaction is a sale of accounts, chattel paper, payment intangibles or promissory notes, the debtor is not entitled to any surplus, and the obligor is not liable for any deficiency.

History: 1978 Comp., 55-9-608, enacted by Laws 2001, ch. 139, 105.



Section 55-9-609 - Secured party's right to take possession after default.

55-9-609. Secured party's right to take possession after default.

(a) After default, a secured party:

(1) may take possession of the collateral; and

(2) without removal, may render equipment unusable and dispose of collateral on a debtor's premises under Section 55-9-610 NMSA 1978.

(b) A secured party may proceed under Subsection (a) of this section:

(1) pursuant to judicial process; or

(2) without judicial process, if it proceeds without breach of the peace.

(c) If so agreed, and in any event after default, a secured party may require the debtor to assemble the collateral and make it available to the secured party at a place to be designated by the secured party which is reasonably convenient to both parties.

History: 1978 Comp., 55-9-609, enacted by Laws 2001, ch. 139, 106.



Section 55-9-610 - Disposition of collateral after default.

55-9-610. Disposition of collateral after default.

(a) After default, a secured party may sell, lease, license or otherwise dispose of any or all of the collateral in its present condition or following any commercially reasonable preparation or processing.

(b) Every aspect of a disposition of collateral, including the method, manner, time, place and other terms, must be commercially reasonable. If commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one or more contracts, as a unit or in parcels, and at any time and place and on any terms.

(c) A secured party may purchase collateral:

(1) at a public disposition; or

(2) at a private disposition only if the collateral is of a kind that is customarily sold on a recognized market or the subject of widely distributed standard price quotations.

(d) A contract for sale, lease, license or other disposition includes the warranties relating to title, possession, quiet enjoyment and the like which by operation of law accompany a voluntary disposition of property of the kind subject to the contract.

(e) A secured party may disclaim or modify warranties under Subsection (d) of this section:

(1) in a manner that would be effective to disclaim or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition; or

(2) by communicating to the purchaser a record evidencing the contract for disposition and including an express disclaimer or modification of the warranties.

(f) A record is sufficient to disclaim warranties under Subsection (e) of this section if it indicates "There is no warranty relating to title, possession, quiet enjoyment or the like in this disposition" or uses words of similar import.

History: 1978 Comp., 55-9-610, enacted by Laws 2001, ch. 139, 107.



Section 55-9-611 - Notification before disposition of collateral.

55-9-611. Notification before disposition of collateral.

(a) In this section, "notification date" means the earlier of the date on which:

(1) a secured party sends to the debtor and any secondary obligor an authenticated notification of disposition; or

(2) the debtor and any secondary obligor waive the right to notification.

(b) Except as otherwise provided in Subsection (d) of this section, a secured party that disposes of collateral under Section 55-9-610 NMSA 1978 shall send to the persons specified in Subsection (c) of this section a reasonable authenticated notification of disposition.

(c) To comply with Subsection (b) of this section, the secured party shall send an authenticated notification of disposition to:

(1) the debtor;

(2) any secondary obligor; and

(3) if the collateral is other than consumer goods:

(A) any other person from which the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral;

(B) any other secured party or lienholder that, ten days before the notification date, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(i) identified the collateral;

(ii) was indexed under the debtor's name as of that date; and

(iii) was filed in the office in which to file a financing statement against the debtor covering the collateral as of that date; and

(C) any other secured party that, ten days before the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation or treaty described in Subsection (a) of Section 55-9-311 NMSA 1978.

(d) Subsection (b) of this section does not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market.

(e) A secured party complies with the requirement for notification prescribed by Subparagraph (B) of Paragraph (3) of Subsection (c) of this section if:

(1) not later than twenty days or earlier than thirty days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtor's name in the office indicated in Subparagraph (B) of Paragraph (3) of Subsection (c) of this section; and

(2) before the notification date, the secured party:

(A) did not receive a response to the request for information; or

(B) received a response to the request for information and sent an authenticated notification of disposition to each secured party or other lienholder named in that response whose financing statement covered the collateral.

History: 1978 Comp., 55-9-611, enacted by Laws 2001, ch. 139, 108.



Section 55-9-612 - Timeliness of notification before disposition of collateral.

55-9-612. Timeliness of notification before disposition of collateral.

(a) Except as otherwise provided in Subsection (b) of this section, whether a notification is sent within a reasonable time is a question of fact.

(b) In a transaction other than a consumer transaction, a notification of disposition sent after default and ten days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition.

History: 1978 Comp., 55-9-612, enacted by Laws 2001, ch. 139, 109.



Section 55-9-613 - Contents and form of notification before disposition of collateral; general.

55-9-613. Contents and form of notification before disposition of collateral; general.

Except in a consumer-goods transaction, the following rules apply:

(1) The contents of a notification of disposition are sufficient if the notification:

(A) describes the debtor and the secured party;

(B) describes the collateral that is the subject of the intended disposition;

(C) states the method of intended disposition;

(D) states that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and

(E) states the time and place of a public disposition or the time after which any other disposition is to be made.

(2) Whether the contents of a notification that lacks any of the information specified in Subsection (1) of this section are nevertheless sufficient is a question of fact.

(3) The contents of a notification providing substantially the information specified in Subsection (1) of this section are sufficient, even if the notification includes:

(A) information not specified by that subsection; or

(B) minor errors that are not seriously misleading.

(4) A particular phrasing of the notification is not required.

(5) The following form of notification and the form appearing in Subsection (3) of Section 55-9-614 NMSA 1978, when completed, each provides sufficient information:

NOTIFICATION OF DISPOSITION OF COLLATERAL

To: (Name of debtor, obligor or other person to which the notification is sent)

From: (Name, address and telephone number of secured party)

Name of Debtor(s): (Include only if debtor(s) are not an addressee)

(For a public disposition:)

We will sell (or lease or license, as applicable) the (describe collateral) to the highest qualified bidder in public as follows:

Day and Date:

Time:

Place:

(For a private disposition:)

We will sell (or lease or license, as applicable) the (describe collateral) privately sometime after (day and date).

You are entitled to an accounting of the unpaid indebtedness secured by the property that we intend to sell (or lease or license, as applicable) (for a charge of $

__________ ). You may request an accounting by calling us at (telephone number). End Form

History: 1978 Comp., 55-9-613, enacted by Laws 2001, ch. 139, 110.



Section 55-9-614 - Contents and form of notification before disposition of collateral; consumer-goods transaction.

55-9-614. Contents and form of notification before disposition of collateral; consumer-goods transaction.

In a consumer-goods transaction, the following rules apply:

(1) A notification of disposition must provide the following information:

(A) the information specified in Subsection (1) of Section 55-9-613 NMSA 1978;

(B) a description of any liability for a deficiency of the person to which the notification is sent;

(C) a telephone number from which the amount that must be paid to the secured party to redeem the collateral under Section 55-9-623 NMSA 1978 is available; and

(D) a telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available.

(2) A particular phrasing of the notification is not required.

(3) The following form of notification, when completed, provides sufficient information:

(Name and address of secured party)

(Date)

NOTICE OF OUR PLAN TO SELL PROPERTY

(Name and address of any obligor who is also a debtor)

Subject: (Identification of Transaction)

We have your (describe collateral), because you broke promises in our agreement.

(For a public disposition:)

We will sell (describe collateral) at public sale. A sale could include a lease or license. The sale will be held as follows:

Date:

Time:

Place:

You may attend the sale and bring bidders if you want.

(For a private disposition:)

We will sell (describe collateral) at private sale sometime after (date). A sale could include a lease or license.

The money that we get from the sale (after paying our costs) will reduce the amount you owe. If we get less money than you owe, you (will or will not, as applicable) still owe us the difference. If we get more money than you owe, you will get the extra money, unless we must pay it to someone else.

You can get the property back at any time before we sell it by paying us the full amount you owe (not just the past due payments), including our expenses. To learn the exact amount you must pay, call us at (telephone number). If you want us to explain to you in writing how we have figured the amount that you owe us, you may call us at (telephone number) (or write us at (secured party's address) ) and request a written explanation. (We will charge you $ for the explanation if we sent you another written explanation of the amount you owe us within the last six months.)

If you need more information about the sale call us at (telephone number) (or write us at (secured party's address) ). We are sending this notice to the following other people who have an interest in (describe collateral) or who owe money under your agreement:

(Names of all other debtors and obligors, if any).

(4) the form of notification provided in Subsection (3) of this section is sufficient even if additional information appears at the end of the form.

(5) The form of notification provided in Subsection (3) of this section is sufficient even if it includes an error regarding information that is not required pursuant to Subsection (1) of this section, unless the error is misleading with respect to rights that arise pursuant to Chapter 55, Article 9 NMSA 1978.

(6) If notification under this section is not in the form provided in Subsection (3) of this section, law other than Chapter 55, Article 9 NMSA 1978 shall determine the effect of including information that is not required pursuant to Subsection (1) of this section.

History: 1978 Comp., 55-9-614, enacted by Laws 2001, ch. 139, 111.



Section 55-9-615 - Application of proceeds of disposition; liability for deficiency and right to surplus.

55-9-615. Application of proceeds of disposition; liability for deficiency and right to surplus.

(a) A secured party shall apply or pay over for application the cash proceeds of disposition pursuant to Section 55-9-610 NMSA 1978 in the following order to:

(1) the reasonable expenses of retaking, holding, preparing for disposition, processing and disposing, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney fees and legal expenses incurred by the secured party;

(2) the satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made;

(3) the satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if:

(A) the secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

(B) in a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and

(4) a secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

(b) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party need not comply with the holder's demand under Paragraph (3) of Subsection (a) of this section.

(c) A secured party need not apply or pay over for application noncash proceeds of disposition under Section 55-9-610 NMSA 1978 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(d) If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by Subsection (a) of this section and permitted by Subsection (c) of this section:

(1) unless Paragraph (4) of Subsection (a) of this section requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

(2) the obligor is liable for any deficiency.

(e) If the underlying transaction is a sale of accounts, chattel paper, payment intangibles or promissory notes:

(1) the debtor is not entitled to any surplus; and

(2) the obligor is not liable for any deficiency.

(f) The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with this part to a transferee other than the secured party, a person related to the secured party or a secondary obligor if:

(1) the transferee in the disposition is the secured party, a person related to the secured party or a secondary obligor; and

(2) the amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party or a secondary obligor would have brought.

(g) A secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or other lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:

(1) takes the cash proceeds free of the security interest or other lien;

(2) is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien; and

(3) is not obligated to account to or pay the holder of the security interest or other lien for any surplus.

History: 1978 Comp., 55-9-615, enacted by Laws 2001, ch. 139, 112.



Section 55-9-616 - Explanation of calculation of surplus or deficiency.

55-9-616. Explanation of calculation of surplus or deficiency.

(a) In this section:

(1) "explanation" means a writing that:

(A) states the amount of the surplus or deficiency;

(B) provides an explanation in accordance with Subsection (c) of this section of how the secured party calculated the surplus or deficiency;

(C) states, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates and expenses may affect the amount of the surplus or deficiency; and

(D) provides a telephone number or mailing address from which additional information concerning the transaction is available; and

(2) "request" means a record:

(A) authenticated by a debtor or consumer obligor;

(B) requesting that the recipient provide an explanation; and

(C) sent after disposition of the collateral under Section 55-9-610 NMSA 1978.

(b) In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under Section 55-9-615 NMSA 1978, the secured party shall:

(1) send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:

(A) before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

(B) within fourteen days after receipt of a request; or

(2) in the case of a consumer obligor who is liable for a deficiency, within fourteen days after receipt of a request, send to the consumer obligor a record waiving the secured party's right to a deficiency.

(c) To comply with Subparagraph (B) of Paragraph (1) of Subsection (a) of this section, a writing must provide the following information in the following order:

(1) the aggregate amount of obligations secured by the security interest under which the disposition was made and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

(A) if the secured party takes or receives possession of the collateral after default, not more than thirty-five days before the secured party takes or receives possession; or

(B) if the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than thirty-five days before the disposition;

(2) the amount of proceeds of the disposition;

(3) the aggregate amount of the obligations after deducting the amount of proceeds;

(4) the amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing and disposing of the collateral, and attorney's [attorney] fees secured by the collateral which are known to the secured party and relate to the current disposition;

(5) the amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in Paragraph (1) of this subsection; and

(6) the amount of the surplus or deficiency.

(d) A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of Subsection (a) of this section is sufficient, even if it includes minor errors that are not seriously misleading.

(e) A debtor or consumer obligor is entitled without charge to one response to a request under this section during any six-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to Paragraph (1) of Subsection (b) of this section. The secured party may require payment of a charge not exceeding twenty-five dollars ($25.00) for each additional response.

History: 1978 Comp., 55-9-616, enacted by Laws 2001, ch. 139, 113.



Section 55-9-617 - Rights of transferee of collateral.

55-9-617. Rights of transferee of collateral.

(a) A secured party's disposition of collateral after default:

(1) transfers to a transferee for value all of the debtor's rights in the collateral;

(2) discharges the security interest under which the disposition is made; and

(3) discharges any subordinate security interest or other subordinate lien.

(b) A transferee that acts in good faith takes free of the rights and interests described in Subsection (a) of this section, even if the secured party fails to comply with this article or the requirements of any judicial proceeding.

(c) If a transferee does not take free of the rights and interests described in Subsection (a) of this section, the transferee takes the collateral subject to:

(1) the debtor's rights in the collateral;

(2) the security interest or agricultural lien under which the disposition is made; and

(3) any other security interest or other lien.

History: 1978 Comp., 55-9-617, enacted by Laws 2001, ch. 139, 114.



Section 55-9-618 - Rights and duties of certain secondary obligors.

55-9-618. Rights and duties of certain secondary obligors.

(a) A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

(1) receives an assignment of a secured obligation from the secured party;

(2) receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

(3) is subrogated to the rights of a secured party with respect to collateral.

(b) An assignment, transfer or subrogation described in Subsection (a) of this section:

(1) is not a disposition of collateral under Section 55-9-610 NMSA 1978; and

(2) relieves the secured party of further duties under Chapter 55, Article 9 NMSA 1978.

History: 1978 Comp., 55-9-618, enacted by Laws 2001, ch. 139, 115.



Section 55-9-619 - Transfer of record or legal title.

55-9-619. Transfer of record or legal title.

(a) In this section, "transfer statement" means a record authenticated by a secured party stating:

(1) that the debtor has defaulted in connection with an obligation secured by specified collateral;

(2) that the secured party has exercised its post-default remedies with respect to the collateral;

(3) that, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(4) the name and mailing address of the secured party, debtor and transferee.

(b) A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration or certificate-of-title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(1) accept the transfer statement;

(2) promptly amend its records to reflect the transfer; and

(3) if applicable, issue a new appropriate certificate of title in the name of the transferee.

(c) A transfer of the record or legal title to collateral to a secured party under Subsection (b) of this section or otherwise is not of itself a disposition of collateral under Chapter 55, Article 9 NMSA 1978 and does not of itself relieve the secured party of its duties under that article.

History: 1978 Comp., 55-9-619, enacted by Laws 2001, ch. 139, 116.



Section 55-9-620 - Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral.

55-9-620. Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral.

(a) Except as otherwise provided in Subsection (g) of this section, a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(1) the debtor consents to the acceptance under Subsection (c) of this section;

(2) the secured party does not receive, within the time set forth in Subsection (d) of this section, a notification of objection to the proposal authenticated by:

(A) a person to which the secured party was required to send a proposal under Section 55-9-621 NMSA 1978; or

(B) any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(3) the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(4) Subsection (e) of this section does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to Section 55-9-624 NMSA 1978.

(b) A purported or apparent acceptance of collateral under this section is ineffective unless:

(1) the secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(2) the conditions of Subsection (a) of this section are met.

(c) For purposes of this section:

(1) a debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(2) a debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(A) sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(B) in the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(C) does not receive a notification of objection authenticated by the debtor within twenty days after the proposal is sent.

(d) To be effective under Paragraph (2) of Subsection (a) of this section, a notification of objection must be received by the secured party:

(1) in the case of a person to which the proposal was sent pursuant to Section 55-9-621 NMSA 1978, within twenty days after notification was sent to that person; and

(2) in other cases:

(A) within twenty days after the last notification was sent pursuant to Section 55-9-621 NMSA 1978; or

(B) if a notification was not sent, before the debtor consents to the acceptance under Subsection (c) of this section.

(e) A secured party that has taken possession of collateral shall dispose of the collateral pursuant to Section 55-9-610 NMSA 1978 within the time specified in Subsection (f) of this section if:

(1) sixty percent of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

(2) sixty percent of the principal amount of the obligation secured has been paid in the case of a non-purchase-money security interest in consumer goods.

(f) To comply with Subsection (e) of this section, the secured party shall dispose of the collateral:

(1) within ninety days after taking possession; or

(2) within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(g) In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.

History: 1978 Comp., 55-9-620, enacted by Laws 2001, ch. 139, 117.



Section 55-9-621 - Notification of proposal to accept collateral.

55-9-621. Notification of proposal to accept collateral.

(a) A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(1) any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(2) any other secured party or lienholder that, ten days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(A) identified the collateral;

(B) was indexed under the debtor's name as of that date; and

(C) was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(3) any other secured party that, ten days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation or treaty described in Subsection (a) of Section 55-9-311 NMSA 1978.

(b) A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in Subsection (a) of this section.

History: 1978 Comp., 55-9-621, enacted by Laws 2001, ch. 139, 118.



Section 55-9-622 - Effect of acceptance of collateral.

55-9-622. Effect of acceptance of collateral.

(a) A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(1) discharges the obligation to the extent consented to by the debtor;

(2) transfers to the secured party all of a debtor's rights in the collateral;

(3) discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and

(4) terminates any other subordinate interest.

(b) A subordinate interest is discharged or terminated under Subsection (a) of this section, even if the secured party fails to comply with Chapter 55, Article 9 NMSA 1978.

History: 1978 Comp., 55-9-622, enacted by Laws 2001, ch. 139, 119.



Section 55-9-623 - Right to redeem collateral.

55-9-623. Right to redeem collateral.

(a) A debtor, any secondary obligor or any other secured party or lienholder may redeem collateral.

(b) To redeem collateral, a person shall tender:

(1) fulfillment of all obligations secured by the collateral; and

(2) the reasonable expenses and attorney fees described in Paragraph (1) of Subsection (a) of Section 55-9-615 NMSA 1978.

(c) A redemption may occur at any time before a secured party:

(1) has collected collateral under Section 55-9-607 NMSA 1978;

(2) has disposed of collateral or entered into a contract for its disposition under Section 55-9-610 NMSA 1978; or

(3) has accepted collateral in full or partial satisfaction of the obligation it secures under Section 55-9-622 NMSA 1978.

History: 1978 Comp., 55-9-623, enacted by Laws 2001, ch. 139, 120.



Section 55-9-624 - Waiver.

55-9-624. Waiver.

(a) A debtor or secondary obligor may waive the right to notification of disposition of collateral under Section 55-9-611 NMSA 1978 only by an agreement to that effect entered into and authenticated after default.

(b) A debtor may waive the right to require disposition of collateral under Subsection (e) of Section 55-9-620 NMSA 1978 only by an agreement to that effect entered into and authenticated after default.

(c) Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under Section 55-9-623 NMSA 1978 only by an agreement to that effect entered into and authenticated after default.

History: 1978 Comp., 55-9-624, enacted by Laws 2001, ch. 139, 121.






Subpart 2 - . NONCOMPLIANCE WITH ARTICLE

Section 55-9-625 - Remedies for secured party's failure to comply with article.

55-9-625. Remedies for secured party's failure to comply with article.

(a) If it is established that a secured party is not proceeding in accordance with Chapter 55, Article 9 NMSA 1978, a court may order or restrain collection, enforcement or disposition of collateral on appropriate terms and conditions.

(b) Subject to Subsections (c), (d) and (f) of this section, a person is liable for damages in the amount of any loss caused by a failure to comply with Chapter 55, Article 9 NMSA 1978. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(c) Except as otherwise provided in Section 55-9-628 NMSA 1978:

(1) a person that, at the time of the failure, was a debtor, was an obligor or held a security interest in or other lien on the collateral may recover damages under Subsection (b) of this section for its loss; and

(2) if the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus ten percent of the principal amount of the obligation or the time-price differential plus ten percent of the cash price.

(d) A debtor whose deficiency is eliminated under Section 55-9-626 NMSA 1978 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under Section 55-9-626 NMSA 1978 may not otherwise recover under Subsection (b) of this section for noncompliance with the provisions of Sections 55-9-601 through 55-9-628 NMSA 1978 relating to collection, enforcement, disposition or acceptance.

(e) In addition to any damages recoverable under Subsection (b) of this section, the debtor, consumer obligor or person named as a debtor in a filed record, as applicable, may recover five hundred dollars ($500) in each case from a person that:

(1) fails to comply with Section 55-9-208 NMSA 1978;

(2) fails to comply with Section 55-9-209 NMSA 1978;

(3) files a record that the person is not entitled to file under Subsection (a) of Section 55-9-509 NMSA 1978;

(4) fails to cause the secured party of record to file or send a termination statement as required by Subsection (a) or (c) of Section 55-9-513 NMSA 1978;

(5) fails to comply with Paragraph (1) of Subsection (b) of Section 55-9-616 NMSA 1978 and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(6) fails to comply with Paragraph (2) of Subsection (b) of Section 55-9-616 NMSA 1978.

(f) A debtor or consumer obligor may recover damages under Subsection (b) of this section and, in addition, five hundred dollars ($500) in each case from a person that, without reasonable cause, fails to comply with a request under Section 55-9-210 NMSA 1978. A recipient of a request under Section 55-9-210 NMSA 1978 that never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

(g) If a secured party fails to comply with a request regarding a list of collateral or a statement of account under Section 55-9-210 NMSA 1978, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

History: 1978 Comp., 55-9-625, enacted by Laws 2001, ch. 139, 122.



Section 55-9-626 - Action in which deficiency or surplus is in issue.

55-9-626. Action in which deficiency or surplus is in issue.

(a) In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(2) If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition or acceptance was conducted in accordance with Sections 55-9-601 through 55-9-628 NMSA 1978.

(3) Except as otherwise provided in Section 55-9-628 NMSA 1978, if a secured party fails to prove that the collection, enforcement, disposition or acceptance was conducted in accordance with the provisions of Sections 55-9-601 through 55-9-628 NMSA 1978 relating to collection, enforcement, disposition or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses and attorney fees exceeds the greater of:

(A) the proceeds of the collection, enforcement, disposition or acceptance; or

(B) the amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition or acceptance.

(4) For purposes of Subparagraph (B) of Paragraph (3) of this subsection, the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses and attorney's [attorney] fees unless the secured party proves that the amount is less than that sum.

(5) If a deficiency or surplus is calculated under Subsection (f) of Section 55-9-615 NMSA 1978, the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party or a secondary obligor would have brought.

(b) The limitation of the rules in Subsection (a) of this section to transactions other than consumer transactions is intended to leave to the court the determination of the proper rules in consumer transactions. The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches.

History: 1978 Comp., 55-9-626, enacted by Laws 2001, ch. 139, 123.



Section 55-9-627 - Determination of whether conduct was commercially reasonable.

55-9-627. Determination of whether conduct was commercially reasonable.

(a) The fact that a greater amount could have been obtained by a collection, enforcement, disposition or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition or acceptance was made in a commercially reasonable manner.

(b) A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) in the usual manner on any recognized market;

(2) at the price current in any recognized market at the time of the disposition; or

(3) otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) A collection, enforcement, disposition or acceptance is commercially reasonable if it has been approved:

(1) in a judicial proceeding;

(2) by a bona fide creditors' committee;

(3) by a representative of creditors; or

(4) by an assignee for the benefit of creditors.

(d) Approval under Subsection (c) of this section need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition or acceptance is not commercially reasonable.

History: 1978 Comp., 55-9-627, enacted by Laws 2001, ch. 139, 124.



Section 55-9-628 - Nonliability and limitation on liability of secured party; liability of secondary obligor.

55-9-628. Nonliability and limitation on liability of secured party; liability of secondary obligor.

(a) Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person and knows how to communicate with the person:

(1) the secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with Chapter 55, Article 9 NMSA 1978; and

(2) the secured party's failure to comply with Chapter 55, Article 9 NMSA 1978 does not affect the liability of the person for a deficiency.

(b) A secured party is not liable because of its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

(c) A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1) a debtor's representation concerning the purpose for which collateral was to be used, acquired or held; or

(2) an obligor's representation concerning the purpose for which a secured obligation was incurred.

(d) A secured party is not liable to any person under Paragraph (2) of Subsection (c) of Section 55-9-625 NMSA 1978 for its failure to comply with Section 55-9-616 NMSA 1978.

(e) A secured party is not liable under Paragraph (2) of Subsection (c) of Section 55-9-625 NMSA 1978 more than once with respect to any one secured obligation.

History: 1978 Comp., 55-9-628, enacted by Laws 2001, ch. 139, 125.









Part 7 - TRANSITION

Section 55-9-701 - Effective date.

55-9-701. Effective date.

The effective date of the provisions of this act is July 1, 2001.

History: Laws 2001, ch. 139, 155.



Section 55-9-702 - Saving clause.

55-9-702. Saving clause.

(a) Except as otherwise provided in Sections 146 through 155 [55-9-701 to 55-9-710 NMSA 1978] of this act, its provisions apply to a transaction or lien within its scope, even if the transaction or lien was entered into or created before July 1, 2001.

(b) Except as otherwise provided in Subsection (c) of this section and Sections 147 through 153 [55-9-703 to 55-9-709 NMSA 1978] of this act:

(1) transactions and liens that were not governed by Chapter 55, Article 9 NMSA 1978, as it existed prior to July 1, 2001, were validly entered into or created before that date and would be subject to this act if they had been entered into or created after July 1, 2001, and the rights, duties and interests flowing from those transactions and liens remain valid after July 1, 2001; and

(2) the transactions and liens described in Paragraph (1) of this subsection may be terminated, completed, consummated and enforced as required or permitted by this act or by the law that otherwise would apply if this act had not taken effect.

(c) This act does not affect an action, case or proceeding commenced before July 1, 2001.

History: Laws 2001, ch. 139, 146.



Section 55-9-703 - Temporary transition provision; security interest perfected before effective date.

55-9-703. Temporary transition provision; security interest perfected before effective date.

(a) A security interest that is enforceable immediately before July 1, 2001 and would have priority over the rights of a person that becomes a lien creditor at that time is a perfected security interest under this act if, on July 1, 2001, the applicable requirements for enforceability and perfection under this act are satisfied without further action.

(b) Except as otherwise provided in Section 149 [55-9-705 NMSA 1978] of this act, if, immediately before July 1, 2001, a security interest is enforceable and would have priority over the rights of a person that becomes a lien creditor at that time, but the applicable requirements for enforceability or perfection under this act are not satisfied on July 1, 2001, the security interest:

(1) is a perfected security interest until midnight on June 30, 2002;

(2) remains enforceable on and after July 1, 2002 only if the security interest becomes enforceable pursuant to Section 55-9-203 NMSA 1978 before midnight on June 30, 2002; and

(3) remains perfected on and after July 1, 2002 only if the applicable requirements for perfection under this act are satisfied before midnight on June 30, 2002.

History: Laws 2001, ch. 139, 147.



Section 55-9-704 - Temporary transition provision; security interest unperfected before effective date.

55-9-704. Temporary transition provision; security interest unperfected before effective date.

A security interest that is enforceable immediately before July 1, 2001, but which would be subordinate to the rights of a person that becomes a lien creditor at that time:

(1) remains an enforceable security interest until midnight June 30, 2002;

(2) remains enforceable on and after July 1, 2002 if the security interest becomes enforceable pursuant to Section 55-9-203 NMSA 1978 before June 30, 2002; and

(3) becomes perfected:

(A) without further action on July 1, 2002 if the applicable requirements for perfection under this act are satisfied before or at that time; or

(B) when the applicable requirements for perfection are satisfied if the requirements are satisfied after the time specified in Paragraph (A) of this subsection.

History: Laws 2001, ch. 139, 148.



Section 55-9-705 - Temporary transition provision; effectiveness of action taken before effective date.

55-9-705. Temporary transition provision; effectiveness of action taken before effective date.

(a) If action, other than the filing of a financing statement, is taken before July 1, 2001, and if the action would have resulted in priority of a security interest over the rights of a person that becomes a lien creditor had the security interest become enforceable before that date, the action is effective to perfect a security interest that attaches under this act before July 1, 2002. An attached security interest becomes unperfected on July 1, 2002 unless the security interest becomes a perfected security interest under this act before that date.

(b) The filing of a financing statement before July 1, 2001 is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this act.

(c) This act does not render ineffective an effective financing statement that, before July 1, 2001, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in Section 55-9-103 NMSA 1978 as it existed prior to July 1, 2001. However, except as otherwise provided in Subsections (d) and (e) of this section and Section 150 [55-9-706 NMSA 1978] of this act, the financing statement ceases to be effective at the earlier of:

(1) the time the financing statement would have ceased to be effective under the law of the jurisdiction in which it is filed; or

(2) June 30, 2006.

(d) Filing of a continuation statement after July 1, 2001 does not continue the effectiveness of a financing statement filed before that date. However, upon the timely filing of a continuation statement on or after July 1, 2001 and in accordance with the law of the jurisdiction governing perfection as provided in Sections 55-9-301 through 55-9-342 NMSA 1978, the effectiveness of a financing statement filed in the same office in that jurisdiction before July 1, 2001 continues for the period provided by the law of that jurisdiction.

(e) Paragraph (2) of Subsection (c) of this section applies to a financing statement that, before July 1, 2001, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in Section 55-9-103 NMSA 1978 as that section existed prior to July 1, 2001 only to the extent that Sections 55-9-301 through 55-9-342 NMSA 1978 provide that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(f) A financing statement that includes a financing statement filed before July 1, 2001 and a continuation statement filed after that date is effective only to the extent that it satisfies the requirements of Sections 55-9-501 through 55-9-518 NMSA 1978 for an initial financing statement.

History: Laws 2001, ch. 139, 149.



Section 55-9-706 - Temporary transition provision; when initial financing statement suffices to continue effectiveness of financing statement.

55-9-706. Temporary transition provision; when initial financing statement suffices to continue effectiveness of financing statement.

(a) The filing of an initial financing statement in the office specified in Section 55-9-501 NMSA 1978 continues the effectiveness of a financing statement filed before July 1, 2001 if:

(1) the filing of an initial financing statement in that office would be effective to perfect a security interest under this act;

(2) the pre-effective-date financing statement was filed in an office in another state or another office in this state; and

(3) the initial financing statement satisfies Subsection (c) of this section.

(b) The filing of an initial financing statement under Subsection (a) of this section continues the effectiveness of the pre-effective-date financing statement:

(1) if the initial financing statement is filed before July 1, 2001, for the period provided in Section 55-9-403 NMSA 1978 as it existed prior to July 1, 2001, with respect to a financing statement; and

(2) if the initial financing statement is filed after July 1, 2001, for the period provided in Section 55-9-515 NMSA 1978 with respect to an initial financing statement.

(c) To be effective for purposes of Subsection (a) of this section, an initial financing statement must:

(1) satisfy the requirements of Sections 55-9-501 through 55-9-526 NMSA 1978 for an initial financing statement;

(2) identify the pre-effective-date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(3) indicate that the pre-effective-date financing statement remains effective.

History: Laws 2001, ch. 139, 150.



Section 55-9-707 - Temporary transition provision; amendment of pre-effective-date financing statement.

55-9-707. Temporary transition provision; amendment of pre-effective-date financing statement.

(a) In this section, "pre-effective-date financing statement" means a financing statement filed before July 1, 2001.

(b) After July 1, 2001, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in Sections 55-9-301 through 55-9-338 NMSA 1978. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Except as otherwise provided in Subsection (d) of this section if the law of this state governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended after July 1, 2001 only if:

(1) the pre-effective-date financing statement and an amendment are filed in the office specified in Section 55-9-501 NMSA 1978;

(2) an amendment is filed in the office specified in Section 55-9-501 NMSA 1978 concurrently with, or after the filing in that office of, an initial financing statement that satisfies Subsection (c) of Section 149 [55-9-705 NMSA 1978] of this act; or

(3) an initial financing statement that provides the information as amended and satisfies Subsection (c) of Section 149 [55-9-705 NMSA 1978] of this act is filed in the office specified in Section 55-9-501 NMSA 1978.

(d) If the law of this state governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under Subsections (d) and (f) of Section 148 [55-9-704 NMSA 1978] of this act or Section 149 [55-9-705 NMSA 1978] of this act.

(e) Whether or not the law of this state governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this state may be terminated after July 1, 2001 by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies Subsection (c) of Section 149 of this act has been filed in the office specified by the law of the jurisdiction governing perfection as provided in Sections 55-9-301 through 55-9-342 NMSA 1978 as the office in which to file a financing statement.

History: Laws 2001, ch. 139, 151.



Section 55-9-708 - Temporary transition provision; persons entitled to file initial financing statement or continuation statement.

55-9-708. Temporary transition provision; persons entitled to file initial financing statement or continuation statement.

A person may file an initial financing statement or a continuation statement under Sections 145 through 152 of this act if:

(1) the secured party of record authorizes the filing; and

(2) the filing is necessary under Sections 145 through 153 of this act:

(A) to continue the effectiveness of a financing statement filed before July 1, 2001; or

(B) to perfect or continue the perfection of a security interest.

History: Laws 2001, ch. 139, 152.



Section 55-9-709 - Temporary transition provision; priority.

55-9-709. Temporary transition provision; priority.

(a) This act determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before July 1, 2001, Chapter 55, Article 9 NMSA 1978 as it existed before that date determines priority.

(b) For purposes of Subsection (a) of Section 55-9-322 NMSA 1978, the priority of a security interest that becomes enforceable under Section 55-9-203 NMSA 1978 dates from July 1, 2001 if the security interest is perfected under this act by the filing of a financing statement before that date which would not have been effective to perfect the security interest under Chapter 55, Article 9 NMSA 1978 as it existed before July 1, 2001. This subsection does not apply to conflicting security interests, each of which is perfected by the filing of such a financing statement.

History: Laws 2001, ch. 139, 153.






Part 8 - SECURITY INTEREST

Section 55-9-801 - Effective date.

55-9-801. Effective date.

The effective date of the provisions of this 2013 act is July 1, 2013.

History: 1978 Comp., 55-9-801, enacted by Laws 2013, ch. 137, 20.



Section 55-9-802 - Applicability.

55-9-802. Applicability.

(a) Except as otherwise provided in this part, this 2013 act applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before this 2013 act takes effect.

(b) This 2013 act does not affect an action, case or proceeding commenced before this 2013 act takes effect.

History: 1978 Comp., 55-9-802, enacted by Laws 2013, ch. 137, 21.



Section 55-9-803 - Security interest perfected before effective date.

55-9-803. Security interest perfected before effective date.

(a) A security interest that is a perfected security interest immediately before this 2013 act takes effect is a perfected security interest under Chapter 55, Article 9 NMSA 1978, as amended by this 2013 act, if, when this 2013 act takes effect, the applicable requirements for attachment and perfection under Chapter 55, Article 9 NMSA 1978, as amended by this 2013 act, are satisfied without further action.

(b) Except as otherwise provided in Section 55-9-805 NMSA 1978, if, immediately before this 2013 act takes effect, a security interest is a perfected security interest but the applicable requirements for perfection under Chapter 55, Article 9 NMSA 1978, as amended by this 2013 act, are not satisfied when this act takes effect, the security interest remains perfected thereafter only if the applicable requirements for perfection under Chapter 55, Article 9 NMSA 1978, as amended by this 2013 act, are satisfied within one year after this 2013 act takes effect.

History: 1978 Comp., 55-9-803, enacted by Laws 2013, ch. 137, 22.



Section 55-9-804 - Security interest unperfected before effective date.

55-9-804. Security interest unperfected before effective date.

A security interest that is an unperfected security interest immediately before this 2013 act takes effect becomes a perfected security interest:

(a) without further action, when this 2013 act takes effect, if the applicable requirements for perfection under Chapter 55, Article 9 NMSA 1978, as amended by this 2013 act, are satisfied before or at that time; or

(b) when the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.

History: 1978 Comp., 55-9-804, enacted by Laws 2013, ch. 137, 23.



Section 55-9-805 - Effectiveness of action taken before effective date.

55-9-805. Effectiveness of action taken before effective date.

(a) The filing of a financing statement before this 2013 act takes effect is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under Chapter 55, Article 9 NMSA 1978, as amended by this 2013 act.

(b) This 2013 act does not render ineffective an effective financing statement that, before this 2013 act takes effect, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in Chapter 55, Article 9 NMSA 1978 as it existed before amendment. However, except as otherwise provided in Subsections (c) and (d) of this section and Section 55-9-806 NMSA 1978, the financing statement ceases to be effective:

(1) if the financing statement is filed in this state at the time the financing statement would have ceased to be effective had this 2013 act not taken effect; or

(2) if the financing statement is filed in another jurisdiction, at the earlier of:

(A) the time the financing statement would have ceased to be effective under the law of that jurisdiction; or

(B) June 30, 2018.

(c) The filing of a continuation statement after this 2013 act takes effect does not continue the effectiveness of a financing statement filed before this 2013 act takes effect. However, upon the timely filing of a continuation statement after this 2013 act takes effect, and in accordance with the law of the jurisdiction governing perfection as provided in Chapter 55, Article 9 NMSA 1978, as amended by this 2013 act, the effectiveness of a financing statement filed in the same office in that jurisdiction before this 2013 act takes effect continues for the period provided by the law of that jurisdiction.

(d) Subparagraph (B) of Paragraph (2) of Subsection (b) of this section applies to a financing statement that, before this 2013 act takes effect, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in Chapter 55, Article 9 NMSA 1978, as it existed before amendment, only to the extent that Chapter 55, Article 9 NMSA 1978, as amended by this 2013 act, provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(e) A financing statement that includes a financing statement filed before this 2013 act takes effect and a continuation statement filed after this 2013 act takes effect is effective only to the extent that it satisfies the requirements of Part 5, as amended by this 2013 act, for an initial financing statement. A financing statement that indicates that the debtor is a decedent's estate indicates that the collateral is being administered by a personal representative within the meaning of Paragraph (2) of Subsection (a) of Section 55-9-503 NMSA 1978, as amended by this 2013 act. A financing statement that indicates that the debtor is a trust, or is a trustee acting with respect to property held in trust, indicates that the collateral is held in a trust within the meaning of Paragraph (3) of Subsection (a) of Section 55-9-503 NMSA 1978, as amended by this 2013 act.

History: 1978 Comp., 55-9-805, enacted by Laws 2013, ch. 137, 24.



Section 55-9-806 - When initial financing statement suffices to continue effectiveness of financing statement.

55-9-806. When initial financing statement suffices to continue effectiveness of financing statement.

(a) The filing of an initial financing statement in the office specified in Section 55-9-501 NMSA 1978 continues the effectiveness of a financing statement filed before this 2013 act takes effect if:

(1) the filing of an initial financing statement in that office would be effective to perfect a security interest under Chapter 55, Article 9 NMSA 1978, as amended by this 2013 act;

(2) the pre-effective-date financing statement was filed in an office in another state; and

(3) the initial financing statement satisfies Subsection (c) of this section.

(b) The filing of an initial financing statement under Subsection (a) of this section continues the effectiveness of the pre-effective-date financing statement:

(1) if the initial financing statement is filed before this 2013 act takes effect, for the period provided in unamended Section 55-9-515 NMSA 1978 with respect to an initial financing statement; and

(2) if the initial financing statement is filed after this 2013 act takes effect, for the period provided in Section 55-9-515 NMSA 1978, as amended by this 2013 act, with respect to an initial financing statement.

(c) To be effective for purposes of Subsection (a) of this section, an initial financing statement must:

(1) satisfy the requirements of Part 5, as amended by this 2013 act, for an initial financing statement;

(2) identify the pre-effective-date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(3) indicate that the pre-effective-date financing statement remains effective.

History: 1978 Comp., 55-9-806, enacted by Laws 2013, ch. 137, 25.



Section 55-9-807 - Amendment of pre-effective-date financing statement.

55-9-807. Amendment of pre-effective-date financing statement.

(a) As used in this section, "pre-effective-date financing statement" means a financing statement filed before this 2013 act takes effect.

(b) After this 2013 act takes effect, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in Chapter 55, Article 9 NMSA 1978, as amended by this 2013 act. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Except as otherwise provided in Subsection (d) of this section, if the law of this state governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended after this 2013 act takes effect only if:

(1) the pre-effective-date financing statement and an amendment are filed in the office specified in Section 55-9-501 NMSA 1978;

(2) an amendment is filed in the office specified in Section 55-9-501 NMSA 1978 concurrently with, or after the filing in that office of, an initial financing statement that satisfies Subsection (c) of Section 55-9-806 NMSA 1978; or

(3) an initial financing statement that provides the information as amended and that satisfies Subsection (c) of Section 55-9-806 NMSA 1978, is filed in the office specified in Section 55-9-501 NMSA 1978.

(d) If the law of this state governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only pursuant to Subsections (c) and (e) of Section 55-9-805 or Section 55-9-806 NMSA 1978.

(e) Whether or not the law of this state governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this state may be terminated after this 2013 act takes effect by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies Subsection (c) of Section 55-9-806 NMSA 1978 has been filed in the office specified by the law of the jurisdiction governing perfection as provided in Chapter 55, Article 9 NMSA 1978, as amended by this 2013 act as the office in which to file a financing statement.

History: 1978 Comp., 55-9-807, enacted by Laws 2013, ch. 137, 26.



Section 55-9-808 - Person entitled to file initial financing statement or continuation statement.

55-9-808. Person entitled to file initial financing statement or continuation statement.

A person may file an initial financing statement or a continuation statement under this part if:

(a) the secured party of record authorizes the filing; and

(b) the filing is necessary under this part:

(1) to continue the effectiveness of a financing statement filed before this 2013 act takes effect; or

(2) to perfect or continue the perfection of a security interest.

History: 1978 Comp., 55-9-808, enacted by Laws 2013, ch. 137, 27.



Section 55-9-809 - Priority.

55-9-809. Priority.

This 2013 act determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims are established before this 2013 act takes effect, Chapter 55, Article 9 NMSA 1978, as it existed before amendment, determines priority.

History: 1978 Comp., 55-9-809, enacted by Laws 2013, ch. 137, 28.









Article 10 - Effective Date, Repealer and Miscellaneous

ARTICLE 10

Effective Date, Repealer and Miscellaneous



Article 11 - Amendment to Other Statutes

ARTICLE 11

Amendment to Other Statutes



Article 12 - Effective Date and Transition Provisions

Section 55-12-101 - Effective date; "old U.C.C." and "new U.C.C." defined

55-12-101. Effective date; ["old U.C.C." and "new U.C.C." defined]

This act shall become effective at 12:01 a.m. on January 1, 1986.

As used in this article, unless the context requires otherwise:

(a) "old U.C.C." means the Uniform Commercial Code, as effective in New Mexico, immediately prior to the effective day of this act.

(b) "new U.C.C." means the Uniform Commercial Code, as effective in New Mexico, as amended by this act.

History: 1978 Comp., 55-12-101, enacted by Laws 1985, ch. 193, 39.



Section 55-12-102 - Preservation of old transition provision.

55-12-102. Preservation of old transition provision.

The provisions of Laws 1961, Chapter 96, Section 10-102, Subsection (2), shall continue to apply to the new U.C.C. and for this purpose the old U.C.C. and the new U.C.C. shall be considered one continuous statute.

History: 1978 Comp., 55-12-102, enacted by Laws 1985, ch. 193, 40.



Section 55-12-103 - Transition to new U.C.C.; general rule.

55-12-103. Transition to new U.C.C.; general rule.

Transactions validly entered into after January 1, 1962, and before January 1, 1986, and which were subject to the provisions of the old U.C.C. and which would be subject to this act as amended if they had been entered into after the effective date of the new U.C.C. and the rights, duties and interests flowing from such transactions remain valid after the latter date and may be terminated, completed, consummated or enforced as required or permitted by the new U.C.C. Security interests arising out of such transactions which are perfected when the new U.C.C. becomes effective shall remain perfected until they lapse as provided in the new U.C.C., and may be continued as permitted by the new U.C.C., except as stated in Section 12-105 [55-12-105 NMSA 1978].

History: 1978 Comp., 55-12-103, enacted by Laws 1985, ch. 193, 41.



Section 55-12-104 - Transition provision on change of requirement of filing.

55-12-104. Transition provision on change of requirement of filing.

A security interest for the perfection of which filing or the taking of possession was required under the old U.C.C. and which attached prior to the effective date of the new U.C.C. but was not perfected shall be deemed perfected on the effective date of the new U.C.C. if the new U.C.C. permits perfection without filing or authorizes filing in the office or offices where a prior ineffective filing was made.

History: 1978 Comp., 55-12-104, enacted by Laws 1985, ch. 193, 42.



Section 55-12-105 - Transition provision on change of place of filing.

55-12-105. Transition provision on change of place of filing.

(1) A financing statement or continuation statement filed prior to January 1, 1986 which shall not have lapsed prior to January 1, 1986 shall remain effective for the period provided in the old U.C.C., but not less than five years after the filing.

(2) An effective financing statement or continuation statement filed before January 1, 1986, in the place or places that were proper to perfect a security interest under the old U.C.C. shall continue to apply to the collateral described therein for the period specified in Subsection (1), without being filed in the place or places that are proper to perfect a security interest under the new U.C.C.

(3) The effectiveness of any financing statement or continuation statement filed prior to January 1, 1986 may be continued by a continuation statement as permitted by the new U.C.C., except that if the new U.C.C. requires a filing in an office where there was no previous financing statement, a new financing statement conforming to Section 12-106 [55-12-106 NMSA 1978] shall be filed in that office.

(4) If the record of a mortgage of real estate would have been effective as a fixture filing of goods described therein if the new U.C.C. had been in effect on the date of recording the mortgage, the mortgage shall be deemed effective as a fixture filing as to such goods under Subsection (6) of Section 9-402 [55-9-402 NMSA 1978] of the new U.C.C. on January 1, 1986.

History: 1978 Comp., 55-12-105, enacted by Laws 1985, ch. 193, 43.



Section 55-12-106 - Required refilings.

55-12-106. Required refilings.

(1) If a security interest is perfected or has priority when this act takes effect as to all persons or as to certain persons without any filing or recording, and if the filing of a financing statement would be required for the perfection or priority of the security interest against those persons under the new U.C.C., the perfection and priority rights of the security interest continue until January 1, 1989. The perfection will then lapse unless a financing statement is filed as provided in Subsection (4) or unless the security interest is perfected otherwise than by filing.

(2) If a security interest is perfected when the new U.C.C. takes effect under a law other than the Uniform Commercial Code which requires no further filing, refiling or recording to continue its perfection, perfection continues until and will lapse on January 1, 1989, unless a financing statement is filed as provided in Subsection (4) or unless the security interest is perfected otherwise than by filing, or unless under Subsection (3) of Section 9-302 [55-9-302 NMSA 1978] the other law continues to govern filing, or unless the security interest is perfected under Sections 62-13-8 through 62-13-12.1 NMSA 1978.

(3) If a security interest is perfected by a filing, refiling or recording under a law repealed by this act which required further filing, refiling or recording to continue its perfection, perfection continues and will lapse on the date provided by the law so repealed for such further filing, refiling or recording unless a financing statement is filed as provided in Subsection (4) or unless the security interest is perfected otherwise than by filing.

(4) A financing statement permitted by Section 12-105 [55-12-105 NMSA 1978] or 12-106 [this section] may be filed before the perfection of a security interest would otherwise lapse. Any such financing statement may be signed by either the debtor or the secured party. It must identify the security agreement, statement or notice (however denominated in any statute or other law repealed or modified by this act), state the office where and the date when the last filing, refiling or recording, if any, was made with respect thereto, and the filing number, if any, or book and page, if any, of recording and further state that the security agreement, statement or notice, however denominated, in another filing office under the U.C.C. or under any statute or other law repealed or modified by this act is still effective. Section 9-401 [55-9-401 NMSA 1978] and Section 9-103 [55-9-103 NMSA 1978] determine the proper place to file such a financing statement. Except as specified in this subsection, the provisions of Section 9-403(3) [55-9-403(3) NMSA 1978] for continuation statements apply to such a financing statement.

History: 1978 Comp., 55-12-106, enacted by Laws 1985, ch. 193, 44.



Section 55-12-107 - Transition provisions as to priorities.

55-12-107. Transition provisions as to priorities.

Except as otherwise provided in Article 12 [55-12-101 to 55-12-108 NMSA 1978], the old U.C.C. shall apply to any questions of priority if the positions of the parties were fixed prior to January 1, 1986. In other cases questions of priority shall be determined by the new U.C.C.

History: 1978 Comp., 55-12-107, enacted by Laws 1985, ch. 193, 45.



Section 55-12-108 - Presumption that rule of law continues unchanged.

55-12-108. Presumption that rule of law continues unchanged.

Unless a change in law has clearly been made, the provisions of the new U.C.C. shall be deemed declaratory of the meaning of the old U.C.C.

History: 1978 Comp., 55-12-108, enacted by Laws 1985, ch. 193, 46.



Section 55-12-109 - Saving clause.

55-12-109. Saving clause.

(a) Chapter 55, Article 8 NMSA 1978 does not affect an action or proceeding commenced before that article takes effect.

(b) If a security interest in a security is perfected at the date Chapter 55, Article 8 NMSA 1978 takes effect and the action by which the security interest was perfected would suffice to perfect a security interest under that article, no further action is required to continue perfection. If a security interest in a security is perfected at the date Chapter 55, Article 8 NMSA 1978 takes effect but the action by which the security interest was perfected would not suffice to perfect a security interest under that article, the security interest remains perfected for a period of four months after the effective date and continues perfected thereafter if appropriate action to perfect under Chapter 55, Article 8 NMSA 1978 is taken within that period. If a security interest is perfected at the date Chapter 55, Article 8 NMSA 1978 takes effect and the security interest can be perfected by filing under that article, a financing statement signed by the secured party instead of the debtor may be filed within that period to continue perfection or thereafter to perfect.

History: 1978 Comp., 55-12-109, enacted by Laws 1996, ch. 47, 69.



Section 55-12-110 - Temporary provision; effectiveness.

55-12-110. Temporary provision; effectiveness.

This act applies to a document of title that is issued or a bailment that arises on or after the effective date of this act. This act does not apply to a document of title that is issued or a bailment that arises before the effective date of this act even if the document of title or bailment would be subject to this act if the document of title had been issued or bailment had arisen on or after the effective date of this act. This act does not apply to a right of action regarding a document of title or bailment that has accrued before the effective date of this act.

History: Laws 2005, ch. 144, 110.



Section 55-12-111 - Temporary provision; effectiveness.

55-12-111. Temporary provision; effectiveness.

A. A document of title issued or a bailment that arises before the effective date of this act and the rights, obligations and interests flowing from that document or bailment are governed by any statute or other rule amended or repealed by this act as if amendment or repeal had not occurred and may be terminated, completed, consummated or enforced under that statute or other rule.

B. The provisions of Article 7 of the Uniform Commercial Code do not repeal or modify any laws prescribing the form or contents of documents of title or the services or facilities to be afforded by bailees, or otherwise regulating bailees' businesses in respects not specifically dealt with in the Uniform Commercial Code; but the fact that such laws are violated does not affect the status of a document of title that otherwise conforms with the definition of a document of title.

History: Laws 2005, ch. 144, 111; 2015, ch. 54, 7.









Chapter 56 - Commercial Instruments and Transactions

Article 1 - Retail Installment Sales

Section 56-1-1 - Definitions.

56-1-1. Definitions.

As used in Chapter 56, Article 1 NMSA 1978, unless the context otherwise requires:

A. "goods" means all tangible chattels personal when purchased primarily for personal, family or household use and not for commercial or business use, but not including motor vehicles as defined in this section, money, things in action or intangible personal property other than merchandise certificates or coupons as described in this section. The term includes such chattels which are furnished or used, at the time of sale or subsequently, in the modernization, rehabilitation, repair, alteration, improvement or construction of real property so as to become a part thereof whether or not severable therefrom. The term includes a mobile home, provided such mobile home is not encumbered together with the real estate upon which it is situated. The term also includes merchandise certificates or coupons, issued by a retail seller, not redeemable in cash and to be used in their face amount in lieu of cash, in exchange for goods or services sold by such seller;

B. "services" means work, labor or services of any kind when purchased primarily for personal, family or household use and not for commercial or business use;

C. "motor vehicle" means any automobile, motorcycle, truck, trailer, semi-trailer, truck tractor or bus designed and used primarily to transport persons or property on a public highway or any vehicle designed to run only on rails or tracks or in the air, excepting however, any boat, trailer or any vehicle propelled or drawn exclusively by muscular power;

D. "mobile home" means a structure transportable in one or more sections which is at least eight body feet wide, thirty-two body feet long and which is built on a permanent chassis and designed to be used as a dwelling, with or without a permanent foundation, when connected to the required utilities, and includes the plumbing, heating, air-conditioning and electrical systems contained in the structure;

E. "retail buyer" or "buyer" means a person who buys or agrees to buy goods or obtain services or agrees to have services rendered or furnished from a retail seller;

F. "retail seller" or "seller" means a person regularly and principally engaged in the business of selling goods or services to retail buyers but does not include the services of a professional person licensed by the state;

G. "retail installment transaction" means any transaction in which a retail buyer purchases goods or services from a retail seller pursuant to a retail installment contract or a retail charge agreement, as defined in this section, which provides for a time price differential, as defined in this section, and under which the buyer agrees to pay the unpaid balance in one or more installments;

H. "retail installment contract" means an instrument, other than a retail charge agreement or an instrument reflecting a sale made pursuant thereto, entered into in this state evidencing a retail installment transaction whether secured or unsecured. The term retail installment contract may include a chattel mortgage, a security agreement, a conditional sale contract or a contract in the form of bailment or a lease if the bailee or lessee contracts to pay as compensation for its use a sum substantially equivalent to or in excess of the value of the goods sold and if it is agreed that the bailee or lessee is bound to become or for no other or a merely nominal consideration has the option of becoming the owner of the goods upon full compliance with the provisions of the bailment or lease;

I. "retail charge agreement" means an instrument prescribing the terms of retail installment transactions which may be made thereunder from time to time and under the terms of which a time price differential, as defined in this section, is to be computed in relation to the buyer's unpaid balance from time to time and includes any agreement under which a retail buyer uses a credit card for the purchase of goods and services under any credit card plan, whether credit is extended directly or indirectly to the retail buyer, or the obligation is assigned by the retail seller to a credit card issuer or his agent;

J. "time price differential," however denominated or expressed, means the amount which is paid or payable for the privilege of purchasing goods or services to be paid for by the buyer in installments over a period of time. It does not include the amount, if any, charged for insurance premiums, delinquency charges, attorneys' fees, court costs or official fees;

K. "cash sale price" means the price stated in a retail installment contract or in a sales slip or other memorandum furnished by a retail seller to a retail buyer under or in connection with a retail charge agreement, for which the seller would have sold or furnished to the buyer and the buyer would have bought or obtained from the seller the goods or services which are the subject matter of a retail installment transaction, if the sale had been a sale for cash. The cash sale price may include any taxes and charges for delivery, installation, servicing, repairs, alterations or improvements;

L. "official fees" means the amount of the fees prescribed by law for filing, recording or otherwise perfecting and releasing or satisfying a retained title, lien or other security interest created by a retail installment transaction;

M. "time sale price" means the total of the cash sale price of the goods or services and the amount, if any, included for insurance, if a separate identified charge is made therefor, and the official fees and the time price differential;

N. "principal balance" means the cash sale price of the goods or services which are the subject matter of a retail installment contract plus the amounts, if any, included therein, if a separate identified charge is made therefor and stated in the contract, for insurance and official fees, less the amount of the buyer's down payment in money or goods or both;

O. "holder" means the retail seller of the goods or services under the retail installment contract or retail charge agreement or the assignee if the retail installment contract or the retail charge agreement or outstanding balance under either has been sold or otherwise transferred;

P. "person" means an individual, partnership, joint venture, corporation, association or any other group, however organized; and

Q. words of the masculine gender include the feminine and the neuter and, when the sense so indicates, words of the neuter gender may refer to any gender.

History: 1953 Comp., 50-16-1, enacted by Laws 1965, ch. 258, 1; 1973, ch. 77, 1; 1983, ch. 315, 1.



Section 56-1-2 - Retail installment contracts; consolidation; first bought, first paid.

56-1-2. Retail installment contracts; consolidation; first bought, first paid.

A. Each retail installment contract shall be in writing, dated, signed by the retail buyer, and completed as to all essential provisions, except as otherwise provided in Subsections G and H of this section.

B. The printed or typed portion of the contract, other than instructions for completion, shall be in a size equal to at least eight point type. The contract shall be designated "retail installment contract" and shall contain substantially the following notice printed or typed in a size equal to at least ten point bold type:

"NOTICE TO THE BUYER. DO NOT SIGN THIS CONTRACT BEFORE YOU READ IT OR IF IT CONTAINS BLANK SPACES. YOU ARE ENTITLED TO A COPY OF THE CONTRACT YOU SIGN."

C. The retail seller shall deliver to the retail buyer, or mail to him at his address shown on the retail installment contract, a copy of the contract as accepted by the seller. Until the seller does so, a buyer, who has not received delivery of the goods or been furnished or rendered the services, shall have the right to rescind his contract and to receive a refund of all payments made and return of all goods traded in to the seller on account of or in contemplation of the contract, or if such goods cannot be returned, the value thereof. Any acknowledgment by the buyer of delivery of a copy of the contract shall be in a size equal to at least ten point bold type and, if contained in the contract, shall appear directly above the buyer's signature.

D. The retail installment contract shall contain the names of the seller and the buyer, the place of business of the seller, the residence or other address of the buyer as specified by the buyer and a description or identification of the goods sold or to be sold, or services furnished or rendered or to be furnished or rendered.

E. The retail installment contract shall contain the following items:

(1) the cash sale price of the goods or services;

(2) the amount of the buyer's down payment, identifying the amounts paid in money and allowed for goods traded in;

(3) the difference between items (1) and (2);

(4) the aggregate amount, if any, included for insurance, if a separate identified charge is made therefor, specifying the type or types of insurance and the term or terms of coverage;

(5) the aggregate amount of official fees;

(6) the principal balance, which is the sum of items (3), (4) and (5);

(7) the amount or rate of the time price differential;

(8) the amount of the time balance owed by the buyer to the seller, which is the sum of items (6) and the amount set out under item (7);

(9) except as otherwise provided in the next two sentences, the maximum number of installment payments required and the amount of each installment and the due date of each payment necessary to pay the time balance set forth in item (8). If installment payments other than the final payment are stated as a series of equal scheduled amounts and if the amount of the final installment payment does not substantially exceed the scheduled amount of each preceding installment payment, the maximum number of payments and the amount and due date of each payment need not be separately stated and the amount of the scheduled final installment payment may be stated as the remaining unpaid balance. The due date of the first installment payment may be fixed by a day or date or may be fixed by reference to the date of the contract or to the time of delivery or installation;

(10) the time sale price; and

(11) if any installment (except the down payment) is more than double the average of all other installments (except the down payment), the following legend printed in at least ten point bold type or typewritten: THIS CONTRACT IS NOT PAYABLE IN INSTALLMENTS OF EQUAL AMOUNTS followed, if there be but one such larger installment, by: AN INSTALLMENT OF $ . . . . . . . . . . WILL BE DUE ON . . . . . . . . . . or, if there be more than one such larger installment, by: LARGER INSTALLMENTS WILL BE DUE AS FOLLOWS: . . . . . . . . . . . . ., in such latter case, inserting the amount of every such larger installment and of its due date.

The above items need not be stated in the sequence or order set forth; additional items may be included to explain the computations made in determining the amount to be paid by the buyer.

F. A retail installment contract need not be contained in a single document. If the contract is contained in more than one document, one such document may be an original document signed by the retail buyer, stated to be applicable to purchases of goods or services to be made by the retail buyer from time to time. In such case, such document, together with the sales slip, account book or other written statement relating to each purchase, shall set forth all of the information required by this section and shall constitute the retail installment contract for each purchase. On each succeeding purchase pursuant to such original document, the sales slip, account book or other written statement may at the option of the seller constitute the memorandum required by Subsection M of this section.

G. Retail installment contracts negotiated and entered into by mail without personal solicitations by salesmen or other representatives of the seller and based upon a catalog of the seller, or other printed solicitation which clearly sets forth the cash sale prices and other terms of sales to be made through such medium, may be made as provided in this subsection. The provisions of this act [56-1-1 through 56-1-13 NMSA 1978] with respect to retail installment contracts shall be applicable to such sales, except that:

(1) the designation and notice provisions of Subsection B of this section shall not be applicable to such contract; and

(2) the retail installment contract, when completed by the buyer, need not contain the items required by Subsection E of this section.

When the contract is received from the retail buyer, the seller shall prepare a written memorandum containing all of the information required by Subsection E of this section to be included in a retail installment contract. In lieu of delivering a copy of the contract to the retail buyer as provided in Subsection C of this section, the seller shall deliver to the buyer a copy of such memorandum prior to the due date of the first installment payable under the contract.

H. A retail installment contract shall not be signed by any party thereto when it contains blank spaces of items which are essential provisions of the transaction; provided, however, if delivery of the goods is not made at the time of the execution of the contract, the identifying numbers of marks of the goods or similar information and the due date of the first installment may be inserted by the seller in the seller's counterpart of the contract after it has been signed by the buyer. The buyer's acknowledgment, conforming to the requirements of this section, of delivery of a copy of the contract shall be presumptive proof, or, in the case of a holder of the contract without knowledge to the contrary when he purchases it, conclusive proof of such delivery and of compliance with this subsection and any other requirement relating to completion of the contract prior to execution thereof by the buyer, in any action or proceeding.

I. Notwithstanding the provisions of any other law, a retail installment contract may provide for, and the seller or holder may then charge, collect and receive a time price differential.

The time price differential on a retail installment contract shall be computed on the principal balance of each transaction, as determined under Subsection E on contracts payable in successive monthly payments substantially equal in amount from the date of the contract to the maturity of the final payment, notwithstanding that the total time balance thereof is required to be paid in one or more deferred payments. When a retail installment contract provides for payment other than in substantially equal successive monthly payments, the time price differential shall not exceed the amount which will provide the same return as is permitted on substantially equal successive monthly payment contracts, having due regard for the schedule of payments. The time price differential may be computed on the basis of a full month for any fractional portion of a month in excess of ten days.

J. Notwithstanding the provisions of any retail installment contract to the contrary, any buyer may prepay in full the unpaid time balance thereof at any time before its final due date and, if he does so, shall receive a refund credit thereon for such prepayment. The amount of such refund credit shall represent at least as great a proportion of the original time price differential, after deducting therefrom a maximum of ten dollars ($10.00) as:

(1) the sum of the monthly balances under the schedule of payments in the contract beginning as of the date after such prepayment which is the next succeeding monthly anniversary date of the due date of the first installment under the contract, or, if the prepayment is prior to the due date of the first installment under the contract, then as of the date after such prepayment which is the next succeeding monthly anniversary date of the date of the contract, bears to;

(2) the sum of all the monthly balances under the schedule of installment payments in the contract. Where the amount of refund credit is less than one dollar ($1.00), no refund credit need be made.

K. The holder of any retail installment contract, if it so provides, may collect a delinquency and collection charge on each installment in default for a period of more than ten days in the amount not to exceed five percent of each installment or five dollars ($5.00), whichever is less, or in lieu thereof, interest after maturity of each such installment not to exceed the highest lawful contract rate. In addition, such contract may provide for the payment of an attorney's reasonable fee where it is referred for collection to an attorney not a salaried employee of the holder of the contract, and for court costs and disbursements.

L. Upon written request of the buyer, the holder of a retail installment contract shall give or forward to the buyer a written statement of the dates and amounts of payments and the total amount unpaid under the contract. A buyer shall be given a written receipt for any payment when made in cash. Such a statement or receipt shall be given the buyer once without charge; if any additional statement is requested by the buyer, it shall be supplied by the holder at a charge not in excess of one dollar ($1.00) for each additional statement or receipt so supplied.

M. (1) If, in a retail installment transaction, a retail buyer makes any subsequent purchases of goods or services from a retail seller from whom he has previously purchased goods or services under one or more retail installment contracts, and the amounts under such previous contract or contracts have not been fully paid, the subsequent purchases may, at the seller's option, be included in and consolidated with one or more of the previous contract or contracts. Each subsequent purchase shall be a separate retail installment contract under this act [56-1-1 through 56-1-13 NMSA 1978], notwithstanding that the same may be included in and consolidated with one or more of such previous contract or contracts. All the provisions of this act with respect to retail installment contracts shall be applicable to such subsequent purchases except as hereinafter stated in this subsection.

(2) In the event of such consolidation, in lieu of the buyer's executing a retail installment contract respecting each subsequent purchase, as provided in this section, it shall be sufficient if the seller shall prepare a written memorandum of each subsequent purchase, in which case the provisions of Subsections A, B, C and E of this section shall not be applicable. Unless previously furnished in writing to the buyer by the seller, by sales slip, memorandum or otherwise, such memorandum shall contain with respect to each subsequent purchase items (1) through (8) of Subsection E of this section and, in addition, the outstanding balance of the previous contract or contracts, the consolidated time balance, and the revised installments applicable to the consolidated time balance, if any.

The seller shall deliver to the buyer a copy of such memorandum prior to the due date of the first installment of such consolidated contract.

(3) When such subsequent purchases are made, if the seller has retained title or taken a lien or other security interest in any of the goods purchased under any one of the contracts included in the consolidation, the entire amount of all payments made prior to such subsequent purchases shall be deemed to have been applied on the previous purchases; and each payment after such subsequent purchase made on the consolidated contract shall be deemed to have been allocated to the purchases earliest in time. The payments shall be credited first to the current carrying charges and then in reduction of the purchase price of merchandise in the order in which it was purchased. Articles of merchandise for which the sales price and carrying charges have been paid for under this section shall not thereafter be repossessed or considered security for payment of any charge arising out of any subsequent purchases made by the buyer. However, the amount of any down payment on the subsequent purchase shall be allocated in its entirety to such subsequent purchase. The provisions of this paragraph shall not apply to cases where such previous and subsequent purchases involve equipment, parts, or other goods attached or affixed to goods previously purchased and not fully paid, or to services in connection therewith rendered by the seller at the buyer's request.

History: 1953 Comp., 50-16-2, enacted by Laws 1965, ch. 258, 2; 1971, ch. 110, 1; 1981, ch. 186, 1.



Section 56-1-3 - Retail charge agreements.

56-1-3. Retail charge agreements.

A. Each retail charge agreement shall be in writing and signed by the buyer. A copy of any such agreement executed on or after the effective date of this act shall be delivered or mailed to the buyer prior to the date on which the first payment is due thereunder. Any acknowledgment by the buyer of delivery of a copy of the agreement contained in the body thereof shall be in a size equal to at least ten point bold type and shall appear directly above the buyer's signature. No agreement executed on or after the effective date of this act shall be signed by the buyer when it contains blank spaces to be filled in after it has been signed. The buyer's acknowledgment, conforming to the requirements of this subsection, of delivery of a copy of an agreement, shall be presumptive proof, in any action or proceeding, of such delivery and that the agreement, when signed, did not contain any blank spaces as herein provided. All retail charge agreements executed on or after the effective date of this act shall state the maximum amount and rate of the time price differential to be charged and paid pursuant thereto. Any such agreement shall contain substantially the following notice printed or typed in a size equal to at least ten point bold type:

"NOTICE TO THE BUYER - DO NOT SIGN THIS AGREEMENT BEFORE YOU READ IT OR IF IT CONTAINS BLANK SPACES. YOU ARE ENTITLED TO A COPY OF THE AGREEMENT YOU SIGN."

B. The buyer under the retail charge agreement shall promptly be supplied with a statement as of the end of each monthly period, which need not be a calendar month, or other regular period agreed upon in writing, at the end of which there is any unpaid balance thereunder, which statement shall recite the following:

(1) the unpaid balance under the retail charge agreement at the beginning and at the end of the period;

(2) the dollar amount of each purchase by the buyer during the period and (unless a sales slip or a memorandum of each purchase has previously been furnished the buyer or is attached to the statement) the purchase or posting date, a brief description or identification and the cash price of each purchase;

(3) the payments made by the buyer and any other credits to the buyer during the period;

(4) the amount, if any, of any time price differential for such period; and

(5) a legend to the effect that the buyer may at any time pay his total unpaid balance or any part thereof.

C. Notwithstanding the provisions of any other law, a retail charge agreement may provide for, and the seller or holder may then charge, collect and receive, a time price differential for the privilege of paying in installments thereunder.

The time price differential on a retail charge agreement shall be computed from month to month (which need not be a calendar month) or other regular period, on all amounts unpaid under the agreement at the beginning of each such period. The time price differential under this subsection may be computed for all unpaid balances within a range of not in excess of ten dollars [($10.00)] on the basis of the median amount within such range, if as so computed such time price differential is applied to all unpaid balances within such range.

A retail charge agreement may also provide for the payment of an attorney's reasonable fee where it is referred for collection to an attorney not a salaried employee of the holder of the retail charge agreement or any unpaid balance thereunder, and for court costs and disbursements.

History: 1953 Comp., 50-16-3, enacted by Laws 1965, ch. 258, 3; 1980, ch. 72, 1; 1981, ch. 186, 3.



Section 56-1-4 - Insurance.

56-1-4. Insurance.

If the cost of insurance is included in the retail installment contract or the retail charge agreement and a separate charge is made to the buyer for the insurance:

A. the contract or agreement must state the nature, purpose and amount of the insurance;

B. the contract or agreement must state whether the insurance is to be procured by the buyer or the seller;

C. the amount included for the insurance may not exceed the premiums chargeable in accordance with the rate fixed for the insurance by the insurer except where the amount is less than one dollar [($1.00)]; and if the insurance is canceled or terminated for any reason, the refund for unearned insurance premiums received by the seller or the holder, shall be credited to the final maturing installments of the retail installment contract or retail charge agreement, and the remaining balance of the unearned insurance premiums shall be refunded to the buyer; provided, however, that no cash refund shall be required if the amount thereof is less than one dollar [($1.00)], and

D. if the insurance is to be procured by the seller or holder, he shall, within 45 days after delivery of the goods or furnishing of the services under the contract or agreement deliver, mail or cause to be mailed to the buyer at his address as specified in the contract or agreement, a notice that the insurance is procured, a copy of the policy or policies of insurance or a certificate of the insurance so procured.

History: 1953 Comp., 50-16-4, enacted by Laws 1965, ch. 258, 4.



Section 56-1-5 - Prohibited provisions.

56-1-5. Prohibited provisions.

No retail installment contract or retail charge agreement shall contain any provision by which:

A. in the absence of the buyer's default in the performance of any of his obligations, the holder may accelerate the maturity of any part or all of the amount owing thereunder;

B. a power of attorney is given to confess judgment in this state, or an assignment of wages is given;

C. the seller or holder or other person acting on his behalf is given authority to enter upon the buyer's premises unlawfully or to commit any breach of the peace in the repossession of goods;

D. the buyer waives any right of action against the seller or holder or other person acting on his behalf, for any illegal act committed in the collection of payments under the contract or agreement or in the repossession of goods;

E. the buyer executes a power of attorney appointing the seller or holder or other person acting on his behalf, as the buyer's agent in collection of payments under the contract or agreement or in the repossession of goods; or

F. the buyer agrees not to assert against the seller or against an assignee a claim or defense arising out of the sale.

History: 1953 Comp., 50-16-5, enacted by Laws 1965, ch. 258, 5.



Section 56-1-6 - Assignment.

56-1-6. Assignment.

Notwithstanding the provisions of any other law:

A. an assignee may purchase or acquire or agree to purchase or acquire any retail installment contract or retail charge agreement or any outstanding balance under either from a seller on such terms and conditions and for such price as may be mutually agreed upon;

B. filing of the assignment, notice to the buyer of the assignment and any requirement that the seller be deprived of dominion over payments upon a retail installment contract or retail charge agreement, or over the goods if returned to or repossessed by the seller, shall not be necessary to the validity of a written assignment of the retail installment contract or retail charge agreement or any outstanding balance under either as against creditors, subsequent purchasers, pledgees, mortgagees and lien claimants of the seller; and

C. unless the buyer has notice of the assignment of his retail installment contract, retail charge agreement or any outstanding balance under either, payment therefor made by the buyer to the holder last known to him shall be binding upon all subsequent holders.

History: 1953 Comp., 50-16-6, enacted by Laws 1965, ch. 258, 6.



Section 56-1-7 - Waiver.

56-1-7. [Waiver.]

No act or agreement of the retail buyer before or at the time of the making of a retail installment contract, retail charge agreement or purchase thereunder shall constitute a valid waiver of any of the provisions of this act [56-1-1 through 56-1-13 NMSA 1978] or of any remedies granted to the buyer by law.

History: 1953 Comp., 50-16-7, enacted by Laws 1965, ch. 258, 7.



Section 56-1-8 - Penalty for violation of act.

56-1-8. Penalty for violation of act.

Any person who willfully and intentionally violates any provision of this act [56-1-1 through 56-1-13 NMSA 1978] shall be guilty of a misdemeanor. Violation of any order or injunction issued pursuant to this act shall constitute prima facie proof of a violation of this section.

History: 1953 Comp., 50-16-8, enacted by Laws 1965, ch. 258, 8.



Section 56-1-9 - Violation; bar to recovery.

56-1-9. Violation; bar to recovery.

Any seller who enters into any contract or agreement which does not comply with the provisions of this act [56-1-1 through 56-1-13 NMSA 1978] or who violates any provision of this act except as a result of an accidental or bona fide error shall be barred from the recovery of any time price differential, official fees, or any delinquency or collection charge under or in connection with the related retail installment contract or purchases under a retail charge agreement; but the seller may nevertheless recover from the buyer an amount equal to the cash price of the goods or services and the cost to the seller of any insurance included in the transaction.

History: 1953 Comp., 50-16-9, enacted by Laws 1965, ch. 258, 9.



Section 56-1-10 - Injunction to prevent violation.

56-1-10. Injunction to prevent violation.

The attorney general of the state of New Mexico or the district attorney of the district in which the violation occurs may bring an action in the name of the state against any person to restrain and prevent any violation of this act [56-1-1 through 56-1-13 NMSA 1978].

History: 1953 Comp., 50-16-10, enacted by Laws 1965, ch. 258, 10.



Section 56-1-11 - Consent to discontinuance.

56-1-11. Consent to discontinuance.

In the enforcement of this act [56-1-1 through 56-1-13 NMSA 1978], the attorney general of the state of New Mexico or with his consent a district attorney may accept an assurance of discontinuance of any act or practice deemed in violation of this act, from any person engaging in, or who has engaged in, such act or practice. Any such assurance shall be in writing and be filed with and subject to the approval of the district court of the county in which the alleged violator resides or has his principal place of business. Failure to perform the terms of any such assurance shall constitute prima facie proof of a violation of this act for the purpose of securing any injunction as provided in Section 10 [56-1-10 NMSA 1978] of this act and for the purpose of Section 9 [56-1-9 NMSA 1978] hereof. After commencement of any action by a district attorney, the attorney general may not accept an assurance of discontinuance without the consent of the district attorney.

History: 1953 Comp., 50-16-11, enacted by Laws 1965, ch. 258, 11.



Section 56-1-12 - Violation of injunction; penalty.

56-1-12. Violation of injunction; penalty.

Any person who violates any order or injunction issued pursuant to this act [56-1-1 through 56-1-13 NMSA 1978] shall forfeit and pay a civil penalty of not more than $1,000. For the purpose of this section, the court issuing any injunction shall retain jurisdiction, and the cause shall be continued, and in such cases the attorney general acting in the name of the state may petition for the recovery of civil penalties.

History: 1953 Comp., 50-16-12, enacted by Laws 1965, ch. 258, 12.



Section 56-1-13 - Contracts executed prior to act.

56-1-13. Contracts executed prior to act.

The provisions of this act [56-1-1 through 56-1-13 NMSA 1978] shall not invalidate or make unlawful retail installment contracts or retail charge agreements executed prior to the effective date hereof.

History: 1953 Comp., 50-16-13, enacted by Laws 1965, ch. 258, 13.



Section 56-1-14 - Open-end retail charge agreements; application of payments; prohibition against repossession of merchandise under agreement when paid for.

56-1-14. Open-end retail charge agreements; application of payments; prohibition against repossession of merchandise under agreement when paid for.

A. Payments made on retail charges agreements, open-end contracts or similar types of add-on retail sales agreements shall be first applied to the purchases earliest in time. The payments shall be credited first to the current interest or carrying charges and then in reduction of the purchase price of merchandise in the order in which it was purchased.

B. When, subsequent to the date of purchase, payments have been made and credited in an amount to pay the sales price and carrying charges of any merchandise, then that article of merchandise shall be considered paid for in full, provided that all balances incurred prior to that purchase have been paid.

C. The articles of merchandise which have been paid for under this section shall not thereafter be repossessed or considered security for the payment of any charges arising out of subsequent purchases under the same account.

History: 1953 Comp., 50-16-14, enacted by Laws 1967, ch. 179, 1.



Section 56-1-15 - Creditor compliance with federal regulations deemed compliance with this act.

56-1-15. Creditor compliance with federal regulations deemed compliance with this act.

Any creditor engaging in transactions subject to the provisions of this act, who complies with 15 United States Code, [ ] 1601 through 1665, and the regulations promulgated pursuant thereto, shall be deemed to have complied with applicable provisions of this act.

History: 1953 Comp., 50-16-15, enacted by Laws 1969, ch. 110, 1.



Section 56-1-16 - Variable rates.

56-1-16. Variable rates.

A retail installment contract for the purchase of a mobile home may provide that the rate of time price differential may be adjusted at stated intervals, in which case the retail installment contract shall be subject to the following provisions:

A. adjustments in the rate charged shall be based on changes in a specific index, as set forth in the retail installment contract, with the index base being fixed by the index value in effect on the first day of the month in which the retail installment contract is dated. The index may be only an index approved by the federal home loan bank board or by the office of the comptroller of the currency of the department of the treasury for adjustable or variable interest rates on residential mortgage loans;

B. subject to the limitations prescribed by this section, the adjustments to the rate of time price differential on each rate adjustment date, either up or down, shall be equal to the difference between the index value in effect on the first day of the second calendar month preceding the month in which the rate adjustment falls and the index value in effect on the first day of the month in which the retail installment contract is executed; or, for adjustments after the initial adjustment, the adjustment shall be equal to the difference between the index value in effect on the first day of the second calendar month preceding the adjustment date and the index value in effect on the first day of the second calendar month preceding the date of the immediately preceding rate adjustment;

C. for any six-month period, no rate adjustment may result in a rate of time price differential which is more than one percentage point greater or less than the rate of time price differential in effect in the preceding six-month period. At no point in time shall the rate of time price differential after adjustment be more than ten percentage points more or less than the rate of time price differential in effect when the retail installment contract was dated;

D. any increase in the rate permitted by this section may be waived at the option of the seller. Any decrease in the rate warranted by decreases in the index is mandatory, subject to the limitations prescribed by this section and by the provisions of Subsection E of this section. If the seller agrees to impose a periodic or aggregate limitation on rate adjustments that is smaller or more restrictive than the limitations prescribed by this section, such limitation shall apply both to increases and decreases;

E. any changes in the index not reflected in adjustments to the rate of time price differential shall be carried over to succeeding rate adjustment periods and be implemented to the extent they are not offset by opposite movements in the index; and

F. adjustments to the rate of time price differential may result in changes in the amount of any installment payment due under the retail installment contract or in changes in the term of the retail installment contract or in a combination of such changes in amount and term. Adjustments to the amount of installment payments may be made less frequently than adjustments to the rate of time price differential.

History: 1978 Comp., 56-1-16, enacted by Laws 1983, ch. 315, 2.






Article 2 - Debt Adjusters

Section 56-2-1 - Definitions.

56-2-1. Definitions.

As used in this act [56-2-1 through 56-2-4 NMSA 1978]:

A. "person" means an individual, partnership, corporation and association;

B. "debt adjuster" means a person who acts or offers to act for a consideration as an intermediary between a debtor and his creditors for the purpose of settling, compounding or in anywise altering the terms of payment of any debts of the debtor; and, to that end, receives money or other property from the debtor, or on behalf of the debtor, for payment to, or distribution among the creditors of the debtor;

C. "debtor" means an individual, and includes two (2) or more individuals who are jointly and severally, or jointly or severally indebted.

History: 1953 Comp., 50-17-1, enacted by Laws 1965, ch. 80, 1.



Section 56-2-2 - Prohibition; penalty.

56-2-2. Prohibition; penalty.

Any person who shall hereafter act or offer to act as a debt adjuster in this state shall be guilty of a misdemeanor.

History: 1953 Comp., 50-17-2, enacted by Laws 1965, ch. 80, 2.



Section 56-2-3 - Injunction.

56-2-3. Injunction.

Courts of record shall have power, in an action brought in the name of the state by the attorney general, to enjoin any person from acting or offering to act as a debt adjuster; and, in such action, may appoint a receiver for the property and money employed in the transaction of business by such person as a debt adjuster, to insure, so far as may be possible, the return to debtors of so much of their money and property as has been received by the debt adjuster, and has not been paid to the creditors of the debtors.

History: 1953 Comp., 50-17-3, enacted by Laws 1965, ch. 80, 3.



Section 56-2-4 - Exemptions.

56-2-4. Exemptions.

The following persons shall not be deemed debt adjusters for the purposes of this act [56-2-1 through 56-2-4 NMSA 1978]: any attorney-at-law admitted to practice in this state; any person who is a regular, full-time employee of a debtor, and who acts as an adjuster of his employer's debts; any person acting pursuant to any order or judgment of court, or pursuant to authority conferred by any law of this state or of the United States; any person who is a creditor of the debtor, or an agent of one (1) or more creditors of the debtor, and whose service in adjusting the debtor's debts are rendered without cost to the debtor; and any person who, at the request of a debtor, arranges for or makes a loan to the debtor, and who, at the authorization of the debtor, acts as an adjuster of the debtor's debts in the disbursement of the proceeds of the loan, without compensation for the services rendered in adjusting such debts; nonprofit corporations organized as a community effort to assist debtors.

History: 1953 Comp., 50-17-4, enacted by Laws 1965, ch. 80, 4.






Article 3 - Credit Bureaus

Section 56-3-1 - Definitions.

56-3-1. Definitions.

As used in this act [56-3-1 through 56-3-6 NMSA 1978]:

A. "credit bureau" means any business engaged in furnishing credit information about consumers; and

B. "consumer" means any natural person in the general consuming public who seeks or is seeking credit for personal, family or household purposes.

History: 1953 Comp., 50-18-1, enacted by Laws 1969, ch. 259, 1; 1971, ch. 278, 4.



Section 56-3-2 - Availability of information to the public; liability.

56-3-2. Availability of information to the public; liability.

A. Any credit bureau conducting business in the state shall provide trained personnel to interview and counsel with a consumer, during normal business hours, concerning any information about that consumer contained in the credit bureau's files.

B. A credit bureau, upon request, shall disclose the content of all information about that particular consumer which is included in his credit report or rating, if the consumer making the request presents adequate identification.

C. For any consumer to whom credit has been refused because of a credit bureau's report, the credit bureau which compiled the report shall make any necessary reinvestigation and perform any necessary updating or correction of records at no cost to the consumer. A credit bureau may charge a fee of not to exceed five dollars ($5.00) for any reinvestigation requested by any consumer, if that consumer has not been refused credit on the basis of a credit bureau report.

D. After a credit bureau has been given written notice of any error in its credit report or record by a consumer, the credit bureau is liable for any subsequent report which fails to correct the error. However, prior to receiving written notice of such error, a credit bureau or its source of information is not liable for any damages caused by any reports or dispersal of information which is the result of an unintentional error of either the credit bureau or its source of information.

E. A credit bureau shall give to any consumer examining his credit record forms upon which to designate any errors which the consumer discovers in his credit record or report.

History: 1953 Comp., 50-18-2, enacted by Laws 1969, ch. 259, 2; 1971, ch. 278, 1.



Section 56-3-3 - Information to non credit-granting governmental agencies.

56-3-3. Information to non credit-granting governmental agencies.

A. A credit bureau may supply identifying information such as names, addresses, former addresses, places of employment and former employment to non credit-granting governmental agencies.

B. No other information may be supplied to such governmental agencies, other than as provided in Subsection A of this section, by a credit bureau except in response to legal process unless the investigation is for security purposes.

C. The limitations contained in Subsections A and B of this section shall not apply to the child support enforcement division of the human services department which shall, unless otherwise prohibited by law, have the right to full access to credit bureau reports for the purpose of assisting it in carrying out its duties to locate child support obligors and enforce child support obligations pursuant to the department's child support program responsibilities set forth in Section 27-2-27 NMSA 1978. The child support enforcement division shall limit its use of consumer credit reports to those purposes permissible under the federal Fair Credit Reporting Act, 15 U.S.C. 1681. The division shall furnish to the credit bureau the judgment or case number for the child support obligation for which a report is requested, and the credit bureau furnishing reports to the division shall audit the division's requests on a monthly basis to assure the division's compliance with this subsection. Any employee of the division having access to credit bureau reports shall limit strictly the use of information contained in the reports to purposes connected with the employee's responsibilities for enforcing child support obligations pursuant to the state's child support enforcement program.

History: 1953 Comp., 50-18-3, enacted by Laws 1969, ch. 259, 3; 1989, ch. 165, 1.



Section 56-3-4 - Information to businesses, professions and individuals.

56-3-4. Information to businesses, professions and individuals.

A. In dealing with businesses, professions and individuals, a credit bureau shall require service contracts to be executed in which the regular subscriber or the occasional user certifies that inquiries shall be made only for the purposes of the granting of credit or other bona fide business transaction, such as evaluation of present or prospective credit risks or evaluation of the qualifications of present or prospective employees.

B. The credit bureau shall refuse service to any prospective subscriber or user who will not so certify, and shall discontinue service to any who fails to honor the above contract provisions.

History: 1953 Comp., 50-18-4, enacted by Laws 1969, ch. 259, 4.



Section 56-3-5 - Personnel reporting; safeguards.

56-3-5. Personnel reporting; safeguards.

A credit bureau which furnishes personnel-reporting service shall adopt rigid safeguards in order that the specialized information developed in the course of such investigations other than credit information shall be maintained separately, and shall not be incorporated in credit reports or made available to subsequent inquirers except in connection with a subsequent personnel investigation.

History: 1953 Comp., 50-18-5, enacted by Laws 1969, ch. 259, 5.



Section 56-3-6 - Report information; limitations.

56-3-6. Report information; limitations.

A. A credit bureau may report the following matters for no longer than the specified periods:

(1) bankruptcies of all types for not longer than fourteen years from the date of adjudication of the most recent bankruptcy;

(2) accounts placed for collection and accounts charged to profit and loss for not longer than seven years, or until the governing statute of limitations has expired, whichever is the longer period;

(3) suits and judgments for not longer than seven years from date of entry, or until the governing statute of limitations has expired, whichever is the longer period;

(4) paid tax liens for not longer than seven years and unpaid tax liens for any length of time;

(5) arrests and indictments pending trial, or convictions of crimes, for not longer than seven years from date of release or parole. Such items shall no longer be reported if at any time it is learned that after a conviction a full pardon has been granted, or after an arrest or indictment a conviction did not result; and

(6) any other data not otherwise specified in this section, for not longer than seven years.

B. A credit bureau shall delete as soon as practical any items of derogatory information whenever it is ascertained that the source of information can no longer verify the item in question from its records of original entry.

History: 1953 Comp., 50-18-6, enacted by Laws 1969, ch. 259, 6.



Section 56-3-7 - Civil liability for noncompliance.

56-3-7. Civil liability for noncompliance.

A. Any credit bureau or user of information that willfully fails to comply with any requirement of Sections 56-3-1 through 56-3-6 NMSA 1978 with respect to any consumer is liable to that consumer in an amount equal to:

(1) any actual damages sustained by the consumer as a result of the failure;

(2) punitive damages as the court may allow; and

(3) in the case of any successful action under this section, costs of the action and reasonable attorney's fees as determined by the court.

B. Any credit bureau or user of information that is negligent in failing to comply with any requirement of Sections 56-3-1 through 56-3-6 NMSA 1978 with respect to any consumer is liable to that consumer in an amount equal to:

(1) any actual damages sustained by the consumer as a result of the failure; and

(2) in the case of any successful action under this section, costs of the action and reasonable attorney's fees as determined by the court.

History: 1953 Comp., 50-18-7, enacted by Laws 1971, ch. 278, 2.



Section 56-3-8 - Penalty.

56-3-8. Penalty.

It is a fourth-degree felony for:

A. any person to knowingly and willfully obtain information on a consumer from a credit bureau under false pretenses; or

B. any officer or employee of a credit bureau to knowingly and willfully provide information concerning a consumer from the credit bureau's files to a person or firm not authorized to receive that information.

History: 1953 Comp., 50-18-8, enacted by Laws 1971, ch. 278, 3.






Article 3A - Credit Report Security Act

Section 56-3A-1 - Short title.

56-3A-1. Short title.

Chapter 56, Article 3A NMSA 1978 may be cited as the "Fair Credit Reporting and Identity Security Act".

History: Laws 2007, ch. 106, 1; 2010, ch. 54, 1.



Section 56-3A-2 - Definitions.

56-3A-2. Definitions.

As used in the Fair Credit Reporting and Identity Security Act:

A. "consumer" means an individual who is a resident of New Mexico;

B. "consumer reporting agency" means any person that, for monetary fees, dues or on a cooperative nonprofit basis, regularly engages in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing credit reports to third parties;

C. "credit report" means a written, oral or other communication of information by a consumer reporting agency bearing on a consumer's credit worthiness, credit standing, credit capacity, character, general reputation, personal characteristics or mode of living that is used or expected to be used or collected for the purpose of serving as a factor in establishing the consumer's eligibility for credit, insurance, investment, benefit, employment or other purpose as authorized by the federal Fair Credit Reporting Act, 15 U.S.C. Section 1681a;

D. "declaration of removal" means an identity theft report with a sworn affidavit that is delivered by regular or certified mail or facsimile or delivered electronically to a consumer reporting agency that operates within New Mexico and which affidavit states:

(1) that the consumer is entitled to removal of information in the consumer reporting agency's files on grounds that the consumer is the victim of identity theft; and

(2) the address at which the consumer is available for service of process by the consumer reporting agency and proper identifying information by which the consumer can be identified by the consumer reporting agency;

E. "person" means an individual, corporation, firm, association, organization, trust, estate, cooperative, business, partnership, limited liability company, joint venture, governmental agency or subdivision or any legal or commercial entity;

F. "security freeze" means a notice placed in a consumer's credit report, at the request of the consumer and subject to certain exceptions, that prohibits a consumer reporting agency from releasing the consumer's credit report or score relating to the extension of credit or the opening of new accounts without the express authorization of the consumer; and

G. "operates within New Mexico" means accepting or maintaining a credit report on a person that resides within New Mexico.

History: Laws 2007, ch. 106, 2; 2010, ch. 54, 2.



Section 56-3A-3 - Security freeze.

56-3A-3. Security freeze.

A. A consumer may elect to place a security freeze on the consumer's credit report by making a request to a consumer reporting agency by means of certified or regular mail sent to an address designated by the consumer reporting agency, or by means of a telephone or a secure electronic method if such means are provided by the agency. A consumer shall provide any personal identification required by the consumer reporting agency and pay a fee, if applicable.

B. A consumer reporting agency shall place a security freeze on a consumer's credit report no later than three business days after receiving a request from the consumer.

C. Within five business days of placing a security freeze on a consumer's credit report, a consumer reporting agency shall:

(1) send a written confirmation of the security freeze to the consumer; and

(2) provide the consumer with a unique personal identification number, password or similar device to be used by the consumer when providing authorization for the release of the consumer's credit report to a specific person or for a specific period of time or for permanent removal of the freeze.

D. While a security freeze is in effect, a consumer may authorize a consumer reporting agency to release the consumer's credit report to a specific person or to release the credit report for a specific period of time by contacting the consumer reporting agency by regular or certified mail or by telephone, and as of September 1, 2008, by contacting the consumer reporting agency by mail, by telephone or by a secure electronic method, and providing:

(1) proper identification;

(2) the unique personal identification number, password or similar device;

(3) information regarding the party that is to have access to the credit report or the time period during which the credit report can be released; and

(4) payment of a fee, if applicable.

E. A consumer reporting agency that receives a request pursuant to Subsection D of this section shall release a consumer's credit report as requested by the consumer within three business days after the business day on which the consumer's request by regular or certified mail or by telephone is received by the consumer reporting agency. As of September 1, 2008, a consumer reporting agency that receives a request pursuant to Subsection D of this section shall release a consumer's credit report as requested by the consumer within fifteen minutes after the consumer's request is received by the consumer reporting agency through the use of a telephone or a secure electronic method provided by the agency, which may include the use of the internet, facsimile or other electronic means; provided that the consumer reporting agency is not required to release the credit report within fifteen minutes unless the consumer's request is received by the consumer reporting agency between the hours of 6:00 a.m. and 9:30 p.m. mountain standard or mountain daylight time, as applicable, Sunday through Saturday.

F. A consumer reporting agency need not release a credit report within the time periods set forth in Subsection E of this section if:

(1) the consumer fails to meet the requirements of Subsection D of this section; or

(2) the consumer reporting agency's ability to remove the security freeze within fifteen minutes is prevented by:

(a) an act of God, including fire, earthquake, hurricane, storm or similar natural disaster or phenomenon;

(b) unauthorized or illegal acts by a third party, including terrorism, sabotage, riots, vandalism, labor strikes or disputes disrupting operations or similar occurrences;

(c) operational interruption, including electrical failure, unanticipated delay in equipment or replacement part delivery, computer hardware or software failure inhibiting response time or similar disruption;

(d) governmental action, including emergency orders or regulations, judicial or law enforcement actions or similar directives;

(e) regularly scheduled maintenance of, or updates to, the consumer reporting agency's systems during other than normal business hours; or

(f) commercially reasonable maintenance of, or repair to, the consumer reporting agency's systems that is unexpected or unscheduled.

G. If a consumer reporting agency erroneously releases information on a credit report while a security freeze is in effect and without a consumer's authorization, it shall notify the consumer of the release of information within five business days of the agency's discovery of the erroneous release of information and inform the consumer of the specific information released and the third party to whom it has been released.

H. A security freeze shall remain in place until a consumer requests its removal. A consumer reporting agency shall remove the security freeze within three business days after receiving a request from a consumer who provides the unique personal identification number, password or similar device and proper identification.

I. A consumer reporting agency may charge a consumer a fee of no more than ten dollars ($10.00) for the placement of a security freeze or for processing a declaration of removal. A consumer reporting agency may charge a fee of no more than five dollars ($5.00) for the release of a credit report, upon which a security freeze has been placed, to a specific person or for a specific period of time. A consumer reporting agency may charge a fee of no more than five dollars ($5.00) for the removal of a security freeze or to change a declaration of removal. A fee shall not be charged to a consumer who is sixty-five years of age or older or to a victim of identity theft who provides a valid police or investigative report filed with a law enforcement agency alleging the crime of identity theft. A consumer reporting agency shall accept payment by check sent via regular or certified mail and by debit or credit card via a secure electronic method and telephone and shall accept automatic clearinghouse and electronic fund transfer payments.

J. If a consumer's credit report was frozen due to a material misrepresentation of fact by the consumer and a consumer reporting agency intends to remove the freeze, the consumer reporting agency shall notify the consumer in writing five business days prior to removing the security freeze on the consumer's credit report.

K. A consumer reporting agency may advise a third party that a security freeze is in effect with respect to a consumer's credit report. A consumer reporting agency shall not suggest or otherwise state or imply to a third party that the security freeze reflects a negative credit score, history, report or rating.

L. The provisions of this section do not prevent a consumer reporting agency from releasing a consumer's credit report:

(1) to a person or the person's subsidiary, affiliate, agent or assignee with which the consumer has or, prior to assignment, had an account, contract or debtor- creditor relationship for the purpose of reviewing the account or collecting the financial obligation owing for the account, contract or debt, or to a prospective assignee of a financial obligation owing by the consumer in conjunction with the proposed purchase of the financial obligation. As used in this paragraph, "reviewing the account" includes activities related to account maintenance, monitoring, credit line increases and account upgrades and enhancements;

(2) to a subsidiary, affiliate, agent, assignee or prospective assignee of a person to whom access has been granted by the consumer pursuant to Subsection D of this section for the purpose of facilitating the extension of credit or other permissible use;

(3) to a person or entity administering a credit file monitoring subscription service to which the consumer has subscribed;

(4) to a person or entity for the purpose of providing a consumer with a copy of the consumer's credit report upon the consumer's request;

(5) to a person acting pursuant to a court order, warrant or subpoena;

(6) to the child support enforcement division of the human services department for the purpose of carrying out its statutory duties of establishing and collecting child support obligations;

(7) to a governmental agency acting to investigate fraud, to investigate or collect delinquent taxes or unpaid court orders or to fulfill any of its other statutory duties;

(8) to a person for the purposes of prescreening as defined by the federal Fair Credit Reporting Act;

(9) from a consumer reporting agency's database or file that consists only of and is used solely for one or more of the following:

(a) criminal record information;

(b) tenant screening;

(c) employment screening; or

(d) fraud prevention or detection; or

(10) to a person or entity for use in setting or adjusting an insurance rate, adjusting an insurance claim or underwriting for insurance purposes.

M. The following entities are not required to place a security freeze on a credit report:

(1) a consumer reporting agency that acts only as a reseller of credit information by assembling and merging information contained in the database of another consumer reporting agency or multiple consumer credit reporting agencies and does not maintain a permanent database of credit information from which new consumer credit reports are produced. However, a consumer reporting agency acting as a reseller shall honor any security freeze placed on a consumer credit report by another consumer reporting agency;

(2) a check services or fraud prevention services company that issues reports on incidents of fraud or authorizations for the purpose of approving or processing negotiable instruments, electronic funds transfers or similar methods of payment; or

(3) a deposit account information service company that issues reports regarding account closures due to fraud, substantial overdrafts, automatic teller machine abuse or similar negative information regarding a consumer to inquiring banks or other financial institutions for use only in reviewing a consumer request for a deposit account at the inquiring bank or financial institution.

History: Laws 2007, ch. 106, 3; 2010, ch. 54, 4.



Section 56-3A-3.1 - Declaration of removal; procedures.

56-3A-3.1. Declaration of removal; procedures.

A. A consumer may file a declaration of removal with a consumer reporting agency operating within New Mexico declaring that the consumer:

(1) is the victim of identity theft;

(2) is eligible for removal of information reported to or by the consumer reporting agency on the basis of identity theft;

(3) is available for service of process at a conclusively valid designated address for at least thirty days; and

(4) discloses proper identifying information by which the consumer may be identified by the consumer reporting agency.

B. The attorney general may publish a sample declaration of removal in compliance with the applicable requirements of Subsection A of this section. The declaration of removal published by the attorney general is not required to be used. A consumer may use other forms that serve the same purpose and that are in compliance with the applicable requirements of Subsection A of this section.

C. A consumer reporting agency shall make available on a web site and on all credit reports of the consumer reporting agency the means for contacting the consumer reporting agency through a physical mailing address, by telephone and facsimile, and through use of a web site and an internet electronic mailing address. A consumer reporting agency shall state on a web site and on all credit reports of the consumer the methods for submitting a declaration of removal.

D. Within five days of receiving a declaration of removal and, if applicable, receipt of a fee as authorized in Subsection I of Section 56-3A-3 NMSA 1978, a consumer reporting agency shall remove from its files and credit reports of the affected consumer the information that is the subject of the declaration of removal and notify the consumer once the removal is complete. A consumer reporting agency shall not state on a credit report that information was removed at the request of a declaration of removal and shall not use that information to suggest or otherwise state or imply to a third party that the affected consumer has a negative credit score, history, report or rating.

E. A consumer reporting agency may restore the information that was the subject of a declaration of removal upon:

(1) request of the affected consumer; or

(2) a court order after the adjudication of the alleged debt in the judicial district in which the consumer resides.

History: Laws 2010, ch. 54, 3.



Section 56-3A-4 - Notice of rights.

56-3A-4. Notice of rights.

At any time that a consumer reporting agency is required to provide the consumer with a summary of rights pursuant to Section 609 of the federal Fair Credit Reporting Act, the following notice shall be included:

"New Mexico Consumers Have the

Right to Obtain a Security Freeze or

Submit a Declaration of Removal

You may obtain a security freeze on your credit report to protect your privacy and ensure that credit is not granted in your name without your knowledge. You may submit a declaration of removal to remove information placed in your credit report as a result of being a victim of identity theft. You have a right to place a security freeze on your credit report or submit a declaration of removal pursuant to the Fair Credit Reporting and Identity Security Act.

The security freeze will prohibit a consumer reporting agency from releasing any information in your credit report without your express authorization or approval.

The security freeze is designed to prevent credit, loans and services from being approved in your name without your consent. When you place a security freeze on your credit report, you will be provided with a personal identification number, password or similar device to use if you choose to remove the freeze on your credit report or to temporarily authorize the release of your credit report to a specific party or parties or for a specific period of time after the freeze is in place. To remove the freeze or to provide authorization for the temporary release of your credit report, you must contact the consumer reporting agency and provide all of the following:

(1) the unique personal identification number, password or similar device provided by the consumer reporting agency;

(2) proper identification to verify your identity;

(3) information regarding the third party or parties who are to receive the credit report or the period of time for which the credit report may be released to users of the credit report; and

(4) payment of a fee, if applicable.

A consumer reporting agency that receives a request from a consumer to lift temporarily a freeze on a credit report shall comply with the request no later than three business days after receiving the request. As of September 1, 2008, a consumer reporting agency shall comply with the request within fifteen minutes of receiving the request by a secure electronic method or by telephone.

A security freeze does not apply in all circumstances, such as where you have an existing account relationship and a copy of your credit report is requested by your existing creditor or its agents for certain types of account review, collection, fraud control or similar activities; for use in setting or adjusting an insurance rate or claim or insurance underwriting; for certain governmental purposes; and for purposes of prescreening as defined in the federal Fair Credit Reporting Act.

If you are actively seeking a new credit, loan, utility, telephone or insurance account, you should understand that the procedures involved in lifting a security freeze may slow your own applications for credit. You should plan ahead and lift a freeze, either completely if you are shopping around or specifically for a certain creditor, with enough advance notice before you apply for new credit for the lifting to take effect. You should contact a consumer reporting agency and request it to lift the freeze at least three business days before applying. As of September 1, 2008, if you contact a consumer reporting agency by a secure electronic method or by telephone, the consumer reporting agency should lift the freeze within fifteen minutes. You have a right to bring a civil action against a consumer reporting agency that violates your rights under the Fair Credit Reporting and Identity Security Act.". End Form

History: Laws 2007, ch. 106, 4; 2010, ch. 54, 5.



Section 56-3A-5 - Violations; civil liability.

56-3A-5. Violations; civil liability.

If a consumer reporting agency violates the provisions of the Fair Credit Reporting and Identity Security Act, the affected consumer or the attorney general may bring a civil action against the consumer reporting agency for:

A. injunctive relief to prevent further violation of the Fair Credit Reporting and Identity Security Act;

B. any actual damages sustained by the consumer as a result of a violation of the Fair Credit Reporting and Identity Security Act;

C. a civil penalty in an amount not to exceed two thousand dollars ($2,000) for each violation of the security freeze or each violation of the provisions of Subsection D of Section 3 [56-3A-3 NMSA 1978] of this 2010 act; and

D. costs of the action and reasonable attorney fees.

History: Laws 2007, ch. 106, 5; 2010, ch. 54, 6.



Section 56-3A-6 - Severability.

56-3A-6. Severability.

If any part or application of the Fair Credit Reporting and Identity Security Act is held invalid, the remainder or its application to other persons or situations shall not be affected.

History: Laws 2007, ch. 106, 6; 2010, ch. 54, 7.






Article 4 - Credit Cards

Section 56-4-1 - Short title.

56-4-1. Short title.

This act [56-4-1 through 56-4-4 NMSA 1978] may be cited as the "Credit Card Act".

History: 1953 Comp., 50-19-1, enacted by Laws 1971, ch. 154, 1.



Section 56-4-2 - Definitions.

56-4-2. Definitions.

As used in the Credit Card Act:

A. "adequate notice" means a printed notice to a cardholder which sets forth the pertinent facts clearly and conspicuously so that a person against whom it is to operate could reasonably be expected to have noticed it and understood its meaning; notice may be given to a cardholder by printing it on his credit card or on each periodic statement of account issued to him or by any other means which reasonably assures receipt of the notice by the cardholder;

B. "credit card" means any card, plate, coupon book or other credit device existing for the purposes of obtaining money, property, labor or services on credit;

C. "accepted credit card" means any credit card which the cardholder has requested and received, or has signed, or has used or authorized another to use;

D. "cardholder" means any person to whom a credit card is issued or any person who has agreed with the card issuer to pay obligations arising from the issuance of a credit card to another person;

E. "card issuer" means any person who issues a credit card or his agent with respect to the credit card; and

F. "unauthorized use" means any use of a credit card by a person other than the cardholder who does not have actual, implied or apparent authority for such use and from which use the cardholder received no benefit.

History: 1953 Comp., 50-19-2, enacted by Laws 1971, ch. 154, 2.



Section 56-4-3 - Issuance of credit cards.

56-4-3. Issuance of credit cards.

No credit card shall be issued except in response to a request or application for it. This prohibition does not apply to the issuance of a credit card in renewal of, or in substitution for, an accepted credit card.

History: 1953 Comp., 50-19-3, enacted by Laws 1971, ch. 154, 3.



Section 56-4-3.1 - Prohibited disclosure of credit card number.

56-4-3.1. Prohibited disclosure of credit card number.

A person who accepts a credit card from a cardholder shall not issue a receipt that lists more than five numbers from the cardholder's credit card account number.

History: Laws 2003, ch. 169, 4.



Section 56-4-4 - Liability of cardholder.

56-4-4. Liability of cardholder.

A. A cardholder is liable for the unauthorized use of a credit card only if:

(1) the card is an accepted credit card;

(2) the liability is not in excess of fifty dollars ($50.00);

(3) the card issuer has provided the cardholder with a toll-free number or other convenient, no-cost method of notifying the card issuer in the event of loss or theft of the credit card; and

(4) the unauthorized use occurs before the cardholder has notified the card issuer that an unauthorized use of the credit card has occurred or may occur as the result of loss, theft or otherwise.

B. No cardholder is liable for the unauthorized use of any credit card that was issued on or after the effective date of the Credit Card Act, and, after the expiration of twelve months following that effective date, no cardholder is liable for the unauthorized use of any credit card regardless of its date of issuance unless:

(1) the conditions of liability specified in Subsection A of this section are met; and

(2) the card issuer has provided a method whereby the user of the credit card can be identified as the person authorized to use it.

C. For the purposes of this section, a cardholder notifies a card issuer by taking such steps as may be reasonably required in the ordinary course of business to provide the card issuer with the pertinent information whether or not any particular officer, employee or agent of the card issuer does in fact receive such information.

D. In any action by a card issuer to enforce liability for the use of a credit card, the burden of proof is upon the card issuer to show that the use was authorized or, if the use was unauthorized, then the burden of proof is upon the card issuer to show that the conditions of liability for the unauthorized use of a credit card, as set forth in Subsection A of this section, have been met.

E. Nothing in this section imposes liability upon a cardholder for the unauthorized use of a credit card in excess of his liability for such use under other applicable law or under any agreement with the card issuer.

F. Except as provided in this section, a cardholder incurs no liability from the unauthorized use of a credit card.

History: 1953 Comp., 50-19-4, enacted by Laws 1971, ch. 154, 4; 1995, ch. 190, 6.






Article 5 - Miscellaneous Provisions Relating to Commercial Instruments

Section 56-5-1 - Assignability; rights of assignee.

56-5-1. Assignability; rights of assignee.

Except as provided in the Uniform Commercial Code [Chapter 55 NMSA 1978], notes, bonds, due bills and all instruments in writing, by which the maker promises to pay to another, or order or bearer, a sum of money, or by which the maker promises to pay in property or labor, or to pay or deliver any property or labor, or acknowledges any money or labor or property to be due, are assignable by indorsement or by other writing, and the assignee has a right of action in his own name, subject to any defense or setoff, legal or equitable, which the maker or debtor had against any assignor before notice of his assignment.

History: Laws 1851-1852, p. 283; C.L. 1865, ch. 14, 1; C.L. 1884, 1725; C.L. 1897, 2540; Code 1915, 589; C.S. 1929, 27-101; 1941 Comp., 53-701; 1953 Comp., 50-7-1; Laws 1961, ch. 96, 11-106.



Section 56-5-2 - Assignment without recourse.

56-5-2. Assignment without recourse.

Except as provided in the Uniform Commercial Code [Chapter 55, NMSA 1978], the assignor may discharge himself from liability to the assignee by specifying in the assignment that it is made without recourse.

History: Laws 1851-1852, p. 283; C.L. 1865, ch. 14, 2; C.L. 1884, 1726; C.L. 1897, 2541; Code 1915, 590; C.S. 1929, 27-102; 1941 Comp., 53-702; 1953 Comp., 50-7-2; Laws 1961, ch. 96, 11-107.



Section 56-5-3 - Contracts not specifying time of performance; demand necessary.

56-5-3. Contracts not specifying time of performance; demand necessary.

Except as provided in the Uniform Commercial Code [Chapter 55, NMSA 1978], no contract for labor, or for the payment or delivery of property in which the time of performance is not fixed, can be converted into a money demand until a demand of performance has been made and the maker refuses or a reasonable time is allowed for performance.

History: Laws 1851-1852, p. 283; C.L. 1865, ch. 14, 3; C.L. 1884, 1727; C.L. 1897, 2542; Code 1915, 591; C.S. 1929, 27-103; 1941 Comp., 53-703; 1953 Comp., 50-7-3; Laws 1961, ch. 96, 11-108.



Section 56-5-4 - False certificate as to protest by notary public; penalty.

56-5-4. [False certificate as to protest by notary public; penalty.]

Any notary public, who shall willfully issue a false certificate in relation to any note or order protested by him, shall be punished by a fine of not less than twenty dollars [($20.00)] nor more than five hundred dollars [($500)], and shall also be liable for damages to any party injured by such false certificate.

History: Laws 1876, ch. 30, 3; C.L. 1884, 1731; C.L. 1897, 2547; Code 1915, 594; C.S. 1929, 27-106; 1941 Comp., 53-704; 1953 Comp., 50-7-4; Laws 1961, ch. 96, 11-109.



Section 56-5-5 - Bills of exchange; nonacceptance or nonpayment; damages and interest recoverable.

56-5-5. [Bills of exchange; nonacceptance or nonpayment; damages and interest recoverable.]

The rate of damage to be allowed and paid upon the nonacceptance or nonpayment of bills of exchange drawn or indorsed in this state, when damage is recoverable, shall be as follows: if the bill be drawn upon a person at a place out of the United States, twelve percent upon the principal specified in the bill, with interest on the same from the time of the protest; if drawn upon a person at a place in any of the United States or the territories thereof, six percent with interest.

History: Laws 1851-1852, p. 283; C.L. 1865, ch. 14, 4; C.L. 1884, 1728; C.L. 1897, 2543; Code 1915, 592; C.S. 1929, 27-104; 1941 Comp., 53-705; 1953 Comp., 50-7-5.






Article 6 - Warehousing of Agricultural Products

Section 56-6-1 - Definitions.

56-6-1. Definitions.

As used in Sections 56-6-1 through 56-6-11 New Mexico Statutes Annotated, 1978 Compilation:

A. words shall have the same meanings as set forth in the Uniform Commercial Code, Article 7 [55-7-101 through 55-7-807 NMSA 1978];

B. "warehouse" means any building, structure or other protected enclosure in which any agricultural product is, or may be, stored; and

C. "agricultural products" includes only those which are produced from the ground.

History: Laws 1941, ch. 145, 1; 1941 Comp., 53-901; 1953 Comp., 50-9-1; Laws 1961, ch. 96, 11-110.



Section 56-6-2 - License to store agricultural products; issuance upon application; contents; fee.

56-6-2. [License to store agricultural products; issuance upon application; contents; fee.]

No warehouseman shall issue negotiable warehouse receipts for agricultural products as in this act [56-6-1 through 56-6-11 NMSA 1978] defined, unless he shall have obtained from the county clerk of the county in which his warehouse is located a license authorizing him to store such agricultural products. Such license shall be issued by said county clerk upon the written application, under oath, of the warehouseman, setting forth his name and the location of his warehouse or warehouses. At the time of filing such application with the county clerk, the applicant shall be required to pay to the county clerk a filing fee of $2.50. If the applicant is a partnership, the names of the partners shall be set forth, and if a corporation, then the names of the president, secretary and treasurer thereof shall be set forth. In the case of a corporate applicant, the application shall be signed and sworn to by its president or secretary. Such application shall be filed and preserved in the county clerk's office.

History: Laws 1941, ch. 145, 2; 1941 Comp., 53-902; 1953 Comp., 50-9-2.



Section 56-6-3 - Bond; filing; approval; conditions; effect of termination.

56-6-3. [Bond; filing; approval; conditions; effect of termination.]

No warehouseman shall issue negotiable warehouse receipts until he has filed, with the county clerk, a surety company bond in the sum of five thousand dollars ($5,000), payable to the state, and approved by the district attorney of the judicial district within which is located the office of the county clerk, to secure the faithful performance of the warehouseman's obligation under the provisions of Sections 56-6-1 through 56-6-11 New Mexico Statutes Annotated, 1978 Compilation, and under the Uniform Commercial Code, Article 7 [55-7-101 through 55-7-807 NMSA 1978], and of such additional obligations, as a warehouseman, assumed by him under contracts with the depositors of agricultural products in the warehouse. The license shall terminate upon the expiration of the surety bond unless a new bond is filed with the county clerk not less than ten days prior to the expiration date.

History: Laws 1941, ch. 145, 3; 1941 Comp., 53-903; 1953 Comp., 50-9-3; Laws 1961, ch. 96, 11-111.



Section 56-6-4 - Numbering of licenses; display.

56-6-4. [Numbering of licenses; display.]

The county clerk shall number the licenses, issued under this act [56-6-1 through 56-6-11 NMSA 1978], with consecutive numbers following the name of his county, as follows: ". . . . . . . . County, Number . . . . . . . . . . . . .." Each warehouseman shall display the number of his license on his warehouse, together with the words "New Mexico Bonded Warehouse, License No. . . . . . . . . . ., . . . . . . . . . . County."

History: Laws 1941, ch. 145, 4; 1941 Comp., 53-904; 1953 Comp., 50-9-4.



Section 56-6-5 - Insurance required.

56-6-5. [Insurance required.]

Each warehouseman shall be required to carry one hundred percent fire, combustion and lightning insurance and fifty percent tornado insurance on the value of the products in storage, under policies issued by insurance companies authorized to do business in New Mexico, payable to the warehouseman and his bondsman as their interests may appear.

History: Laws 1941, ch. 145, 5; 1941 Comp., 53-905; 1953 Comp., 50-9-5.



Section 56-6-6 - Action for breach of obligation secured by bond.

56-6-6. [Action for breach of obligation secured by bond.]

Any person injured by the breach of any obligation to secure which a bond is given, under the provisions of Sections 56-6-1 through 56-6-11 New Mexico Statutes Annotated, 1978 Compilation or the Uniform Commercial Code, Article 7 [55-7-101 through 55-7-807 NMSA 1978] shall be entitled to sue on the bond in his own name in any court of competent jurisdiction to recover the damages he may have sustained by such breach.

History: Laws 1941, ch. 145, 6; 1941 Comp., 53-906; 1953 Comp., 50-9-6; Laws 1961, ch. 96, 11-112.



Section 56-6-7 - Revocation of license; procedure.

56-6-7. [Revocation of license; procedure.]

The license gives the applicant authority to conduct the business of a warehouseman and is revocable only by the district court of the county in which the warehouse is located, upon the written petition of any person setting forth the particular violation of Sections 56-6-1 through 56-6-11 New Mexico Statutes Annotated, 1978 Compilation or of Sections 50-8-50 through 50-8-55 New Mexico Statutes Annotated, 1953 Compilation, or both, and upon proper procedure and proof, as in other civil cases.

History: Laws 1941, ch. 145, 7; 1941 Comp., 53-907; 1953 Comp., 50-9-7; Laws 1961, ch. 96, 11-113.



Section 56-6-8 - Negotiable receipts to bear endorsement regarding insurance.

56-6-8. [Negotiable receipts to bear endorsement regarding insurance.]

The negotiable receipts issued by any warehouseman under Sections 56-6-1 through 56-6-11 New Mexico Statutes Annotated, 1978 Compilation, among other requirements provided for in the Uniform Commercial Code, Article 7 [55-7-101 through 55-7-807 NMSA 1978] shall plainly state on the face that the agricultural products for which the receipt is issued are kept fully insured by the warehouseman against loss by fire at the current market value.

History: Laws 1941, ch. 145, 8; 1941 Comp., 53-908; 1953 Comp., 50-9-8; Laws 1961, ch. 96, 11-114.



Section 56-6-9 - Issuance of receipts without complying with act; penalty.

56-6-9. [Issuance of receipts without complying with act; penalty.]

Any warehouseman, or any officer, agent or servant of a warehouseman, who issues or aids in issuing a receipt for such agricultural products without complying with the provisions of this act [56-6-1 through 56-6-11 NMSA 1978] shall be guilty of a felony, and upon conviction shall be punished for each offense by imprisonment not exceeding three years or by a fine not exceeding five thousand dollars [($5,000)], or both.

History: Laws 1941, ch. 145, 9; 1941 Comp., 53-909; 1953 Comp., 50-9-9.



Section 56-6-10 - Exemption of farmer's marketing associations.

56-6-10. [Exemption of farmer's marketing associations.]

The provisions of this act [56-6-1 through 56-6-11 NMSA 1978] shall not apply to any farmer's marketing association whose principal business is that of storing and marketing perishable agricultural products.

History: Laws 1941, ch. 145, 10; 1941 Comp., 53-910; 1953 Comp., 50-9-10.



Section 56-6-11 - Exemption of warehouseman operating under federal act, or under $5,000 bond; exception.

56-6-11. [Exemption of warehouseman operating under federal act, or under ,000 bond; exception.]

No provision of this act [56-6-1 through 56-6-11 NMSA 1978] shall apply to any warehouseman operating under the provisions of the United States Warehouse Act nor to any warehouseman within the state of New Mexico who is under like bond in the amount of $5,000.00 or more to any agency of the United States or the state of New Mexico providing that if the warehouseman shall cease to operate under the bond referred to in this section, he shall be governed by the provisions of this act.

History: Laws 1941, ch. 145, 11; 1941 Comp., 53-911; 1953 Comp., 50-9-11.






Article 7 - Indemnity Agreements

Section 56-7-1 - Real property; indemnity agreements; agreements void.

56-7-1. Real property; indemnity agreements; agreements void.

A. A provision in a construction contract that requires one party to the contract to indemnify, hold harmless, insure or defend the other party to the contract, including the other party's employees or agents, against liability, claims, damages, losses or expenses, including attorney fees, arising out of bodily injury to persons or damage to property caused by or resulting from, in whole or in part, the negligence, act or omission of the indemnitee, its officers, employees or agents, is void, unenforceable and against the public policy of the state.

B. A construction contract may contain a provision that, or shall be enforced only to the extent that, it:

(1) requires one party to the contract to indemnify, hold harmless or insure the other party to the contract, including its officers, employees or agents, against liability, claims, damages, losses or expenses, including attorney fees, only to the extent that the liability, damages, losses or costs are caused by, or arise out of, the acts or omissions of the indemnitor or its officers, employees or agents; or

(2) requires a party to the contract to purchase a project-specific insurance policy, including an owner's or contractor's protective insurance, project management protective liability insurance or builder's risk insurance.

C. This section does not apply to indemnity of a surety by a principal on any surety bond or to an insurer's obligation to its insureds.

D. The state, a state agency or a political subdivision of the state may enter into a contract for the construction, operation or maintenance of a public transportation system, including a railroad and related facilities, that includes a continuous obligation to procure an insurance policy, including an owner's, operator's or contractor's protective or liability insurance, project management protective liability insurance, builder's risk insurance, railroad protective insurance or other policy of insurance against the negligence of another party to the contract. If the state, a state agency or a political subdivision of the state insured by the risk management division of the general services department enters into a contract to procure insurance as permitted by this section, the cost of any insurance shall be paid by the risk management division of the general services department and shall not be a general obligation of the state, the state agency or the political subdivision of the state.

E. As used in this section, "construction contract" means a public, private, foreign or domestic contract or agreement relating to construction, alteration, repair or maintenance of any real property in New Mexico and includes agreements for architectural services, demolition, design services, development, engineering services, excavation or other improvement to real property, including buildings, shafts, wells and structures, whether on, above or under real property.

F. As used in this section, "indemnify" or "hold harmless" includes any requirement to name the indemnified party as an additional insured in the indemnitor's insurance coverage for the purpose of providing indemnification for any liability not otherwise allowed in this section.

History: 1953 Comp., 28-2-1, enacted by Laws 1971, ch. 107, 1; 2003, ch. 309, 1; 2003, ch. 421, 1; 2005, ch. 148, 1.



Section 56-7-2 - Oil, gas or water wells and mineral mines; agreements, covenants and promises to indemnify void.

56-7-2. Oil, gas or water wells and mineral mines; agreements, covenants and promises to indemnify void.

A. An agreement, covenant or promise, foreign or domestic, contained in, collateral to or affecting an agreement pertaining to a well for oil, gas or water, or mine for a mineral, within New Mexico, that purports to indemnify the indemnitee against loss or liability for damages arising from the circumstances specified in Paragraph (1), (2) or (3) of this subsection is against public policy and is void:

(1) the sole or concurrent negligence of the indemnitee or the agents or employees of the indemnitee;

(2) the sole or concurrent negligence of an independent contractor who is directly responsible to the indemnitee; or

(3) an accident that occurs in operations carried on at the direction or under the supervision of the indemnitee, an employee or representative of the indemnitee or in accordance with methods and means specified by the indemnitee or employees or representatives of the indemnitee.

B. As used in this section, "agreement pertaining to a well for oil, gas or water, or mine for a mineral" means an agreement:

(1) concerning any operations related to drilling, deepening, reworking, repairing, improving, testing, treating, perforating, acidizing, logging, conditioning, altering, plugging or otherwise rendering services in connection with a well drilled for the purpose of producing or disposing of oil, gas or other minerals or water;

(2) for rendering services in connection with a mine shaft, drift or other structure intended for use in the exploration for or production of a mineral; or

(3) to perform a portion of the work or services described in Paragraph (1) or (2) of this subsection or an act collateral thereto.

C. A provision in an insurance contract indemnity agreement naming a person as an additional insured or a provision in an insurance contract or any other contract requiring a waiver of rights of subrogation or otherwise having the effect of imposing a duty of indemnification on the primary insured party that would, if it were a direct or collateral agreement described in Subsections A and B of this section, be void, is against public policy and void.

D. Nothing in this section:

(1) deprives an owner of the surface estate of the right to secure indemnity from a lessee, operator, contractor or other person conducting operations for the exploration of minerals on the owner's land; or

(2) affects the validity of a benefit conferred by the Workers' Compensation Act [Chapter 52, Article 1 NMSA 1978].

History: 1953 Comp., 28-2-2, enacted by Laws 1971, ch. 205, 1; 1999, ch. 162, 1; 2003, ch. 309, 2; 2003, ch. 421, 2.



Section 56-7-3 - Commercial instruments and transactions.

56-7-3. Commercial instruments and transactions.

A. A provision of a lease or rental contract for equipment that requires a party to the agreement to indemnify, hold harmless, insure or defend the other party to the agreement, including the other party's officers, employees or agents against liability, claims, damages, losses or expenses, including attorney fees, arising out of bodily injury to a person or damage to property caused by or resulting from, in whole or in part, the negligence, act or omission of the indemnitee, its officers, employees or agents, is void, unenforceable and against the public policy of this state.

B. A lease or rental contract for equipment may contain a provision that requires one party to the contract to indemnify, hold harmless or insure the other party to the contract, including its officers, employees or agents, against liability, claims, damages, losses or expenses, including attorney fees, only to the extent that the liability, damages, losses or expenses are caused by, or arise out of, the acts or omissions of the indemnitor or its officers, employees or agents.

C. A lease or rental contract for equipment that does not contain a provision covered by this section shall be presumed to conform to Subsections A and B of this section.

D. As used in this section, "lease or rental contract for equipment" means any public, private, foreign or domestic contract or agreement relating to the temporary use of equipment without transfer of ownership of the equipment from one party to the other.

E. As used in this section, "indemnify" or "hold harmless" includes any requirement to name the indemnified party as an additional insured in the indemnitor's insurance coverage for the purpose of providing indemnification for any liability not otherwise allowed in this section. The provisions of this subsection shall not restrict the right of any remedy available to a claimant or plaintiff.

F. Nothing in this section shall apply to a lease or rental contract for a motor vehicle, as "motor vehicle" is defined in Section 66-1-4.11 NMSA 1978 and that is designed and used primarily to transport persons or property on a public highway.

G. Nothing in this section shall apply to a security agreement as defined in Section 55-9-102 NMSA 1978 or to a finance lease as defined in Section 55-2A-103 NMSA 1978 or to a lease by a repossessing lessor for equipment repossessed upon default under such a finance lease.

H. Nothing in this section shall apply to a lease or rental contract for equipment for use in the production of motion pictures or television.

History: Laws 2007, ch. 252, 2.






Article 8 - Money, Interest and Usury

Section 56-8-1 - Lawful money; definition; application.

56-8-1. [Lawful money; definition; application.]

The money of account of this state shall be the dollar, cent and mill; and all public accounts, and the proceedings of all courts in relation to money shall be kept and expressed in money of the above denomination.

History: Laws 1851-1852, p. 254; C.L. 1865, ch. 79, 1; C.L. 1884, 1732; C.L. 1897, 2548; Code 1915, 3523; C.S. 1929, 89-101; 1941 Comp., 53-601; 1953 Comp., 50-6-1.



Section 56-8-2 - Denominations to be reduced to lawful basis in actions.

56-8-2. [Denominations to be reduced to lawful basis in actions.]

The above section [56-8-1 NMSA 1978] shall not in any manner affect any demand in money of another denomination, but such demand in any suit or proceeding affecting the same shall be reduced to the above denomination.

History: Laws 1851-1852, p. 254; C.L. 1865, ch. 79, 2; C.L. 1884, 1733; C.L. 1897, 2549; Code 1915, 3524; C.S. 1929, 89-102; 1941 Comp., 53-602; 1953 Comp., 50-6-2.



Section 56-8-3 - Interest rate; no written contract.

56-8-3. Interest rate; no written contract.

The rate of interest, in the absence of a written contract fixing a different rate, shall be not more than fifteen percent annually in the following cases:

A. on money due by contract;

B. on money received to the use of another and retained without the owner's consent expressed or implied; and

C. on money due upon the settlement of matured accounts from the day the balance is ascertained.

History: 1978 Comp., 56-8-3, enacted by Laws 1983, ch. 254, 1.



Section 56-8-4 - Judgments and decrees; basis of computing interest.

56-8-4. Judgments and decrees; basis of computing interest.

A. Interest shall be allowed on judgments and decrees for the payment of money from entry and shall be calculated at the rate of eight and three-fourths percent per year, unless:

(1) the judgment is rendered on a written instrument having a different rate of interest, in which case interest shall be computed at a rate no higher than specified in the instrument; or

(2) the judgment is based on tortious conduct, bad faith or intentional or willful acts, in which case interest shall be computed at the rate of fifteen percent.

B. Unless the judgment is based on unpaid child support, the court in its discretion may allow interest of up to ten percent from the date the complaint is served upon the defendant after considering, among other things:

(1) if the plaintiff was the cause of unreasonable delay in the adjudication of the plaintiff's claims; and

(2) if the defendant had previously made a reasonable and timely offer of settlement to the plaintiff.

C. Nothing contained in this section shall affect the award of interest or the time from which interest is computed as otherwise permitted by statute or common law.

D. The state and its political subdivisions are exempt from the provisions of this section except as otherwise provided by statute or common law.

History: Laws 1851-1852, p. 255; C.L. 1865, ch. 79, 5; C.L. 1884, 1735; C.L. 1897, 2551; Code 1915, 3526; C.S. 1929, 89-104; 1941 Comp., 53-604; 1953 Comp., 50-6-4; Laws 1977, ch. 293, 1; 1980, ch. 68, 2; 1983, ch. 254, 2; 1993, ch. 112, 1; 2004, ch. 41, 7.



Section 56-8-5 - Interest; open accounts.

56-8-5. Interest; open accounts.

In current or open accounts there shall not be collected more than fifteen percent interest annually thereon, thirty days after the delivery of the last article or service; provided that the parties may set a higher rate by agreement.

History: Laws 1882, ch. 25, 2; C.L. 1884, 1736; C.L. 1897, 2552; Code 1915, 3527; C.S. 1929, 89-105; 1941 Comp., 53-605; 1953 Comp., 50-6-5; Laws 1977, ch. 293, 2; 1980, ch. 68, 3; 1981, ch. 194, 1; 1983, ch. 254, 3.



Section 56-8-6 - Grain purchase contracts; disclosure regarding act of God clause.

56-8-6. Grain purchase contracts; disclosure regarding act of God clause.

If a written contract for the purchase of grain does not include an act of God clause that relieves the seller of the grain from any obligation to fulfill the contract due to acts of God or other unavoidable accidents which prevent the performance of the contract, the purchaser of the grain shall clearly and conspicuously disclose the absence of that act of God clause on the front page of the written contract. The notice required by this section shall be separately and clearly stated in at least ten-point bold-face type.

History: Laws 1991, ch. 246, 1.



Section 56-8-7 - Procuring loans; rate of commission; exceptions.

56-8-7. Procuring loans; rate of commission; exceptions.

For negotiating or securing any loan, no person, association of persons or corporation shall charge, collect or receive in excess of the following amounts:

A. upon any loan not exceeding five hundred dollars ($500), four percent;

B. upon any loan exceeding five hundred dollars ($500) and not exceeding two thousand dollars ($2,000), four percent upon the first five hundred dollars ($500) and three percent upon the remainder; and

C. upon any loan exceeding two thousand dollars ($2,000), four percent upon the first one thousand dollars ($1,000) and two percent upon the remainder; provided that this section shall not apply to any loan in excess of fifty thousand dollars ($50,000) when such loan is made for business, commercial or agricultural purposes, nor to any loan negotiated or secured by a registrant under the Mortgage Loan Company and Loan Broker Act [Mortgage Loan Company Act] [Chapter 58, Article 21 NMSA 1978]. In such instances, broker's fees shall be negotiable, but shall not exceed six percent of the principal amount of the loan.

History: Laws 1912, ch. 31, 1; Code 1915, 1806; C.S. 1929, 35-4616; 1941 Comp., 53-613; 1953 Comp., 50-6-13; Laws 1977, ch. 293, 3; 1984, ch. 15, 4.



Section 56-8-8 - Excessive commission for procuring loan; penalty.

56-8-8. [Excessive commission for procuring loan; penalty.]

That any person, association of persons or corporation violating the preceding section [56-8-7 NMSA 1978] shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not less than one hundred dollars [($100)] nor more than five hundred dollars [($500)], or by imprisonment for not less than thirty nor more than ninety days, or by both such fine and imprisonment; and shall also be liable in damages to the party injured in double the whole amount so charged for negotiating or securing any such loan.

History: Laws 1912, ch. 31, 2; Code 1915, 1807; C.S. 1929, 35-4617; 1941 Comp., 53-614; 1953 Comp., 50-6-14.



Section 56-8-9 - Excessive charges prohibited; applicability of maximum rates; definition.

56-8-9. Excessive charges prohibited; applicability of maximum rates; definition.

A. Unless otherwise provided by law, no person, corporation or association, directly or indirectly, shall take, reserve, receive or charge any interest, discount or other advantage for the loan of money or credit or the forbearance or postponement of the right to receive money or credit except at the rates permitted in Sections 56-8-1 through 56-8-21 NMSA 1978.

B. No provision of law prescribing maximum rates of interest that may be charged in any transaction shall apply to a transaction in which a corporation is a debtor, regardless of the purpose for which the corporation was formed and regardless of the fact that an individual is codebtor, endorser, guarantor, surety or accommodation party. No corporation or its codebtor, endorser, guarantor, surety or accommodation party shall have a cause of action or affirmatively plead, counterclaim, set-off, or set up the defense of usury in any action to recover damages or enforce a remedy on any obligation executed by the corporation and no civil or criminal penalty which would otherwise be applicable except as provided in Sections 30-43-1 through 30-43-5 NMSA 1978 shall apply on any obligation executed by the corporation.

C. A lender may, in the case of business or commercial loans for business or commercial purposes in the amount of five hundred thousand dollars ($500,000) or more, take, receive, reserve or charge on any loan or discount made, or upon any note, bill of exchange or other evidence of debt interest at a rate agreed to by the parties even if the rate exceeds the rate set forth in Section 56-8-11 NMSA 1978 [repealed].

D. In addition to the maximum interest or discount which a lender is permitted to charge by law the lender may charge, take, reserve or receive a premium or points in an amount up to but not exceeding three percent of the face amount of the loan on interim construction loans. The lender may charge and require the borrower to pay the premium upon execution of the loan agreement whether the proceeds are delivered to the borrower immediately or whether there are to be obligatory or permissive future advances. The lender shall not be required to refund this charge in the event of prepayment of the obligation. For the purposes of this section, an interim construction loan means a loan secured by a first mortgage and used by the borrower primarily for financing the construction of buildings, structures or improvements on or to the real property on which the first mortgage has been taken.

E. A lender may charge, take, reserve or receive points or a premium on any loan secured by real property provided the points or premium together with the interest or discount charged, taken, reserved or received do not exceed the maximum interest or discount permitted by law. The lender shall not be required to refund this charge in the event of prepayment even if the prepayment would result in a higher charge to the borrower than permitted by law.

History: 1953 Comp., 50-6-15, enacted by Laws 1957, ch. 209, 1; 1977, ch. 293, 4; 1980, ch. 39, 6.

56-8-9. Excessive charges prohibited; applicability of maximum rates; definition. (Effective January 1, 2018.)

A. Unless otherwise provided by law, no person, corporation or association, directly or indirectly, shall take, reserve, receive or charge any interest, discount or other advantage for the loan of money or credit or the forbearance or postponement of the right to receive money or credit except at the rates permitted in Sections 56-8-1 through 56-8-21 NMSA 1978.

B. No provision of law prescribing maximum rates of interest that may be charged in any transaction shall apply to a transaction in which a corporation, limited liability corporation or other business entity is a debtor, regardless of the purpose for which the corporation was formed and regardless of the fact that an individual is codebtor, endorser, guarantor, surety or accommodation party. No corporation or its codebtor, endorser, guarantor, surety or accommodation party shall have a cause of action or affirmatively plead, counterclaim, set off or set up the defense of usury in any action to recover damages or enforce a remedy on any obligation executed by the corporation, and no civil or criminal penalty that would otherwise be applicable except as provided in Sections 30-43-1 through 30-43-5 NMSA 1978 shall apply on any obligation executed by the corporation.

C. A lender may, in the case of business or commercial loans for business or commercial purposes in the amount of five hundred thousand dollars ($500,000) or more, take, receive, reserve or charge on any loan or discount made, or upon any note, bill of exchange or other evidence of debt, interest at a rate agreed to by the parties.

D. In addition to the maximum interest or discount that a lender is permitted to charge by law, the lender may charge, take, reserve or receive a premium or points in an amount up to but not exceeding three percent of the face amount of the loan on interim construction loans. The lender may charge and require the borrower to pay the premium upon execution of the loan agreement, whether the proceeds are delivered to the borrower immediately or whether there are to be obligatory or permissive future advances. The lender shall not be required to refund this charge in the event of prepayment of the obligation. For the purposes of this section, "interim construction loan" means a loan secured by a first mortgage and used by the borrower primarily for financing the construction of buildings, structures or improvements on or to the real property on which the first mortgage has been taken.

E. A lender may charge, take, reserve or receive points or a premium on any loan secured by real property; provided the points or premium together with the interest or discount charged, taken, reserved or received do not exceed the maximum interest or discount permitted by law. The lender shall not be required to refund this charge in the event of prepayment even if the prepayment would result in a higher charge to the borrower than permitted by law.

F. A loan in an amount equal to five thousand dollars ($5,000) or less shall be made only pursuant to the New Mexico Bank Installment Loan Act of 1959 [58-7-1 to 58-7-3, 58-7-5 to 58-7-9 NMSA 1978] or the New Mexico Small Loan Act of 1955 [Chapter 58, Article 15 NMSA 1978].

History: 1953 Comp., 50-6-15, enacted by Laws 1957, ch. 209, 1; 1977, ch. 293, 4; 1980, ch. 39, 6; 2017, ch. 110, 1.



Section 56-8-10 - Farm, ranch and agriculture loans.

56-8-10. Farm, ranch and agriculture loans.

The provisions of Subsections C, D and E of Section 56-8-9 NMSA 1978 are not applicable to loans secured by a first mortgage on farm, ranch or agricultural real estate where the purpose of the loan is primarily for farming, ranching or agricultural purposes.

History: 1953 Comp., 50-6-15.1, enacted by Laws 1977, ch. 293, 5.



Section 56-8-12 - Loans by agent; liability of principal.

56-8-12. Loans by agent; liability of principal.

The acts and dealings of an agent in loaning money shall bind the principal, and in all cases where there is illegal interest contracted for by the transaction of any agent, the principal shall be held thereby to the same effect as though he had acted in person, and when the same person acts as agent for the borrower and lender, he shall be deemed the agent of the lender for the purpose of this act [56-8-9, 56-8-12 through 56-8-14 NMSA 1978].

History: 1953 Comp., 50-6-17, enacted by Laws 1957, ch. 209, 3.



Section 56-8-13 - Penalties and forfeitures.

56-8-13. Penalties and forfeitures.

The taking, receiving, reserving or charging of a rate of interest greater than allowed by this act [56-8-9, 56-8-12 through 56-8-14 NMSA 1978], when knowingly done, shall be deemed a forfeiture of the entire amount of such interest which the note, bill or other evidence of debt carries with it or which has been agreed to be paid thereon. In case the greater rate of interest has been paid, the person by whom it has been paid, or his legal representatives, may recover back by civil action twice the amount of the interest thus paid from the person, corporation or association taking or receiving the same; provided that such action is commenced within two (2) years from the time the usurious transaction occurred.

History: 1953 Comp., 50-6-18, enacted by Laws 1957, ch. 209, 4.



Section 56-8-14 - Criminal penalty.

56-8-14. Criminal penalty.

Any person, corporation or association who shall violate the provisions of this act [56-8-9, 56-8-12 through 56-8-14 NMSA 1978] shall be guilty of a misdemeanor, and upon conviction thereof before the district court or a justice of the peace shall be fined the sum of not less than twenty-five ($25.00) dollars, nor more than one hundred ($100.00) dollars.

History: 1953 Comp., 50-6-19, enacted by Laws 1957, ch. 209, 5.



Section 56-8-21 - Usury; corporations and limited partnerships.

56-8-21. Usury; corporations and limited partnerships.

A. No corporation shall plead, enforce a remedy, counterclaim, set off or set up the defense of usury to any action brought against it to recover damages or shall enforce a remedy for usury on any obligation executed by the corporation.

B. No limited partnership, limited partner or general partner of a limited partnership, shall plead or set up the defense of usury in any action brought against it or him on a limited partnership obligation. No limited partnership, limited partner or general partner of a limited partnership shall enforce a remedy for usury on any limited partnership obligation.

C. This section shall apply to a transaction in which a corporation or a limited partnership is debtor regardless of the purpose for which the corporation or limited partnership was formed.

History: 1953 Comp., 50-6-26, enacted by Laws 1975, ch. 171, 1.



Section 56-8-22 - Short title.

56-8-22. Short title.

Sections 1 through 9 [56-8-22 through 56-8-30 NMSA 1978] of this act may be cited as the "Residential Home Loan Act."

History: Laws 1980, ch. 64, 1.



Section 56-8-23 - Purpose of act.

56-8-23. Purpose of act.

The purpose of the Residential Home Loan Act is to make funds for residential home financing available to New Mexicans at national market rates and to secure certain rights and protections for borrowers.

History: Laws 1980, ch. 64, 2.



Section 56-8-24 - Definitions.

56-8-24. Definitions.

As used in the Residential Home Loan Act:

A. "residence" means a dwelling and the underlying real property designed for occupancy by one to four families, and includes mobile homes and condominiums;

B. "home loan" means:

(1) a loan made to a person, all or a substantial portion of the proceeds of which will be used to purchase, construct, improve, rehabilitate, sell a residence or refinance a loan on a residence and which loan will be secured in whole or in part by a security interest in the residence evidenced by a real estate mortgage;

(2) the principal amount secured by a real estate mortgage on a residence when that real estate mortgage was executed by the mortgagor in connection with his purchase of the property, and the obligation secured represents a part of the deferred purchase price; or

(3) the deferred balance due under a real estate contract made for the purchase or sale of a residence;

C. "director" means the director of the financial institutions division of the commerce and industry department [regulation and licensing department];

D. "person" means any individual or other legal entity;

E. "real estate contract" means a contractual document creating rights and obligations between a seller and buyer of a residence under which the seller agrees to transfer legal title to the residence to the buyer after payment over time of all or part of the purchase price of the residence;

F. "real estate mortgage" means any document creating a security interest in a residence owned by a person to secure the payment of a home loan as defined in Paragraphs (1) and (2) of Subsection B of this section and includes mortgages and deeds of trust;

G. "rate of interest" means the annual interest rate computed on any home loan determined by and calculated over the full contracted term of the home loan and includes in the calculation both the interest on the principal amount of the loan and discount points, premiums, commitment fees and other interest charges made pursuant to a home loan; and

H. "federal national mortgage association auction" means a biweekly auction of the federal national mortgage association for commitments to purchase eligible conventional home loans (free market system auction).

History: Laws 1980, ch. 64, 3.



Section 56-8-29 - Civil penalty for violation of act.

56-8-29. Civil penalty for violation of act.

Any person that knowingly receives or charges a rate of interest greater than that allowed under the Residential Home Loan Act shall forfeit the entire amount of interest that the evidence of indebtedness specifies. If any interest has been paid by the debtor to a person that knowingly received or charged a rate that was in excess of the rate of interest allowed under the Residential Home Loan Act, then the debtor may recover by civil action twice the amount of the interest paid plus his costs of suit and attorney's fees. If any person, other than an institutional lender as defined in Section 4 [repealed] of the Residential Home Loan Act, receives or charges a rate of interest greater than that allowed under the Residential Home Loan Act, but such charging or receipt was under mistake or otherwise without knowledge of the violation, then the evidence of indebtedness is enforceable except that the lender cannot charge or receive more than the maximum rate of interest permitted under the Residential Home Loan Act, and the debtor may recover by civil action only the excess interest plus his costs of suit and attorney's fees. Any action brought under this section must be commenced within two years of the date the evidence of indebtedness was signed by the debtor.

History: Laws 1980, ch. 64, 8.



Section 56-8-30 - No prepayment penalty on home loans.

56-8-30. No prepayment penalty on home loans.

No provision in a home loan or a loan for a mobile home, the evidence of indebtedness of a home loan, a real estate contract or an obligation secured by a real estate mortgage or other purchase contract requiring a penalty or premium for prepayment of an installment payment or prepayment of the balance of the indebtedness is enforceable.

History: Laws 1980, ch. 64, 9; 2009, ch. 151, 1.






Article 9 - Transfers to Prefer Creditors - Voluntary Assignments

Section 56-9-1 - Transfers to prefer creditors; effect; exception of mortgage in good faith.

56-9-1. [Transfers to prefer creditors; effect; exception of mortgage in good faith.]

Every sale, mortgage or assignment made by debtors, and every judgment suffered by any defendant, or any act or device done or resorted to by a debtor in contemplation of insolvency and with the design to prefer one or more creditors to the exclusion in whole or in part of others, shall operate as an assignment and transfer of all the property and effects of such debtor and shall inure to the benefit of all his creditors, except as hereinafter provided in this chapter, in proportion to the amount of their respective demands, including those which are future and contingent, but nothing in this chapter shall vitiate or affect any mortgage made in good faith to secure any debt or liability created simultaneously with such mortgage, if the same be lodged for record forthwith in the office of the county clerk where the property described therein shall be situated.

History: Laws 1889, ch. 67, 1; C.L. 1897, 2818; Code 1915, 274; C.S. 1929, 7-101; 1941 Comp., 23-101; 1953 Comp., 27-1-1.



Section 56-9-2 - Interested persons may file suit.

56-9-2. [Interested persons may file suit.]

All such transfers as are herein declared to inure to the benefit of the creditors generally shall be subject to the control of courts of equity upon the bill [complaint] of any person interested, filed within six months after the mortgage or transfer is legally lodged for record or the delivery of the property or effects transferred.

History: Laws 1889, ch. 67, 2; C.L. 1897, 2819; Code 1915, 275; C.S. 1929, 7-102; 1941 Comp., 23-102; 1953 Comp., 27-1-2.



Section 56-9-3 - Parties; order for creditors to appear; publication of notice.

56-9-3. [Parties; order for creditors to appear; publication of notice.]

Any number of persons interested may unite as complainants in the bill of complaint; but it shall not be necessary to make any persons defendants, except the debtor and transferee; such bill of complaint shall state the amount of the debts of the defendant debtor, so far as known to the complainant, and in such action the court shall make an order for such of the creditors of the defendant debtor as are not joined as defendants in the bill of complaint, to appear before a master to be appointed by the court and prove their claims before a certain day to be named in the order, notice of which shall be given by advertisement in a newspaper; or if none be published in the county, then by such other mode as the court may judge best calculated to give such creditors actual notice of the order; and in addition to the advertisement in a newspaper, the court may direct publication in other modes. A creditor appearing before the master and presenting his claim shall thereby become a party to the action and be concluded by the final judgment of the court allowing or rejecting his claim. Any creditor who shall fail to appear and prove his claim agreeable to such order shall be precluded from participation in the distribution of the assets of the debtor hereinafter provided for.

History: Laws 1889, ch. 67, 3; C.L. 1897, 2820; Code 1915, 276; C.S. 1929, 7-103; 1941 Comp., 23-103; 1953 Comp., 27-1-3.



Section 56-9-4 - Surrender of property to receiver.

56-9-4. [Surrender of property to receiver.]

The court or judge may at any time, pending the action, and upon such terms as it shall be deemed proper, compel the transferee to surrender to a receiver of the court, all property and effects in his possession, or under his control; and it may make such orders respecting the property as courts of law are now allowed to make concerning attached property. And when it is decided that a sale, mortgage or assignment was made in contemplation of insolvency and with the design to prefer one or more creditors to the exclusion in whole or in part, of others, the court shall compel the debtor to surrender to such receiver all property and effects in his possession or under his control, except such property as is exempt from executions, to disclose the amount of his debts, the names and residence of his creditors, all offsets and defenses to any claims against him, or any other matter which shall be deemed proper; and the court shall also compel every person who shall acquire by purchase, assignment or otherwise, any property or effects from such debtor, after the suit contemplated by this chapter shall have been instituted, to surrender the same to such receiver.

History: Laws 1889, ch. 67, 4; C.L. 1897, 2821; Code 1915, 277; C.S. 1929, 7-104; 1941 Comp., 23-104; 1953 Comp., 27-1-4.



Section 56-9-5 - Distribution of assets; final judgment; appeal.

56-9-5. [Distribution of assets; final judgment; appeal.]

The court may make distribution of the assets on hand from time to time, and the decision of the court at the time of any distribution, allowing or disallowing any claim, shall be held final judgment, and may be appealed from as other final judgment.

History: Laws 1889, ch. 67, 5; C.L. 1897, 2822; Code 1915, 278; C.S. 1929, 7-105; 1941 Comp., 23-105; 1953 Comp., 27-1-5.



Section 56-9-6 - Writ of ne exeat or attachment.

56-9-6. [Writ of ne exeat or attachment.]

The court or judge may grant against such debtor a writ of ne exeat or attachment in chancery, as for contempt, when it shall be made to appear, by affidavit, that such writ or attachment is necessary to secure the surrender or disclosures provided for herein.

History: Laws 1889, ch. 67, 6; C.L. 1897, 2823; Code 1915, 279; C.S. 1929, 7-106; 1941 Comp., 23-106; 1953 Comp., 27-1-6.



Section 56-9-7 - Claims of creditors; verification.

56-9-7. [Claims of creditors; verification.]

The claims of creditors shall be verified by the oath of the creditor, his agent or attorney, before any portion of the assets shall be received thereon.

History: Laws 1889, ch. 67, 7; C.L. 1897, 2824; Code 1915, 280; C.S. 1929, 7-107; 1941 Comp., 23-107; 1953 Comp., 27-1-7.



Section 56-9-8 - Voluntary assignment; assignment not operative until execution of bond; action on bond.

56-9-8. [Voluntary assignment; assignment not operative until execution of bond; action on bond.]

In case of any voluntary assignment for the benefit of creditors, such assignment shall not become operative and the assignee shall not enter into the possession of the property assigned until he shall have executed a good and sufficient bond to the state of New Mexico in a sum to be fixed by the judge of the district court of the county of the assignor's residence, which sum shall not be less than double the value of the property assigned; which value shall be ascertained by proof satisfactory to such district judge before the approval of the bond, conditioned for the faithful performance of all his duties as such assignee, and for the payment to the parties entitled thereto, promptly and without delay, of all sums of money which may come into his hands as such assignee. And any person aggrieved may maintain an action upon the said bond in his own name, or in the name of the state, on his relation, in any district court of this state having jurisdiction.

History: Laws 1889, ch. 67, 8; C.L. 1897, 2825; Code 1915, 281; C.S. 1929, 7-108; 1941 Comp., 23-108; 1953 Comp., 27-1-8.



Section 56-9-9 - Failure of assignee to settle estate; suit to compel settlement.

56-9-9. [Failure of assignee to settle estate; suit to compel settlement.]

In case of any voluntary assignment, referred to in Section 56-9-8 NMSA 1978, if the assignee shall fail within twelve months to settle up the estate of his assignor and distribute the proceeds thereof among the creditors entitled thereto, any creditor aggrieved may file a bill of complaint in any district court having jurisdiction of the subject matter and the parties to compel such settlement and distribution and thereupon such suit shall proceed in the manner prescribed by this chapter for the proving of claims and the distribution of assets in cases of involuntary assignment.

History: Laws 1889, ch. 67, 9; C.L. 1897, 2826; Code 1915, 282; C.S. 1929, 7-109; 1941 Comp., 23-109; 1953 Comp., 27-1-9.



Section 56-9-10 - Voluntary assignments; acknowledgment and recording.

56-9-10. [Voluntary assignments; acknowledgment and recording.]

That every voluntary assignment of lands, tenements, goods, chattels, effects and credits, made by any debtor to any person in trust for the benefit of his creditors, shall be for the benefit of all the creditors of the assignor in proportion to their respective claims, except as hereinafter provided in this chapter; and every such assignment shall be proved or acknowledged and certified and recorded in the same manner as is prescribed by law in cases wherein real estate is conveyed.

History: Laws 1889, ch. 71, 1; C.L. 1897, 2827; Code 1915, 283; C.S. 1929, 7-110; 1941 Comp., 23-110; 1953 Comp., 27-1-10.



Section 56-9-11 - Inventory by assignee.

56-9-11. [Inventory by assignee.]

It shall be the duty of the assignee, within ten days after the execution and delivery of the deed of assignment, to file in the office of the clerk of the district court of the county in which the assignor, or if there be more than one, in which any of them shall reside, unless longer time be allowed by the judge of the court for good cause shown, an inventory of the property, effects and things assigned.

History: Laws 1889, ch. 71, 2; C.L. 1897, 2828; Code 1915, 284; C.S. 1929, 7-111; 1941 Comp., 23-111; 1953 Comp., 27-1-11.



Section 56-9-12 - Inventory to be accompanied by affidavit.

56-9-12. [Inventory to be accompanied by affidavit.]

The inventory shall be accompanied with an affidavit by the assignee that the same is a full and complete inventory of all such property, effects and things as far as the same has come to his knowledge.

History: Laws 1889, ch. 71, 3; C.L. 1897, 2829; Code 1915, 285; C.S. 1929, 7-112; 1941 Comp., 23-112; 1953 Comp., 27-1-12.



Section 56-9-13 - Appraisement.

56-9-13. [Appraisement.]

It shall be the duty of the district court, or the judge thereof in vacation, in whose clerk's office such inventory may be filed, to appoint two or more disinterested and competent persons to appraise the property, effects and things so inventoried.

History: Laws 1889, ch. 71, 4; C.L. 1897, 2830; Code 1915, 286; C.S. 1929, 7-113; 1941 Comp., 23-113; 1953 Comp., 27-1-13.



Section 56-9-14 - Oath of appraisers.

56-9-14. [Oath of appraisers.]

The appraisers, having first taken an oath or affirmation before some person having authority to administer oaths, to discharge their duties with fidelity, shall forthwith proceed to make such appraisement.

History: Laws 1889, ch. 71, 5; C.L. 1897, 2831; Code 1915, 287; C.S. 1929, 7-114; 1941 Comp., 23-114; 1953 Comp., 27-1-14.



Section 56-9-15 - Filing of appraisement and oath.

56-9-15. [Filing of appraisement and oath.]

The appraisers shall file the appraisement and their oath of office in the office of the clerk of the district court, within five days after they shall have completed the same.

History: Laws 1889, ch. 71, 6; C.L. 1897, 2832; Code 1915, 288; C.S. 1929, 7-115; 1941 Comp., 23-115; 1953 Comp., 27-1-15.



Section 56-9-16 - Compensation of appraisers.

56-9-16. [Compensation of appraisers.]

The appraisers shall receive four dollars [($4.00)] per day for their necessary attendance and services.

History: Laws 1889, ch. 71, 7; C.L. 1897, 2833; Code 1915, 289; C.S. 1929, 7-116; 1941 Comp., 23-116; 1953 Comp., 27-1-16.



Section 56-9-17 - Additional property; appraisement.

56-9-17. [Additional property; appraisement.]

If, after making the first inventory, any other property, effects or things conveyed by the deed of assignment, shall come to the possession or knowledge of the assignee, his duty in relation thereto, and the duty of the court or judge and the appraisers shall be the same as required of them by the preceding section [sections].

History: Laws 1889, ch. 71, 8; C.L. 1897, 2834; Code 1915, 290; C.S. 1929, 7-117; 1941 Comp., 23-117; 1953 Comp., 27-1-17.



Section 56-9-18 - Statement of assignee; bond.

56-9-18. [Statement of assignee; bond.]

The assignee, his agent or attorney, at the time of the execution and delivery of the deed of assignment, shall make a statement in writing, verified by affidavit, setting forth the general nature and full value of the estate and effects assigned, which statement shall be filed with the deed of assignment for record, and the assignee shall, within five days after the filing of such statement, give bond with at least two good and sufficient securities to be approved by the court, or judge or clerk thereof in vacation, in double the amount of the estate and effects assigned, and if the appraised value of such estate and effects, when appraised, shall be greater than the value given in such statement, or if the securities in such should in any way become impaired or insufficient, the assignee shall, at the time of filing the appraisement, give another bond with at least two good and sufficient securities to be approved in like manner, in double the value of the estate and effects assigned.

History: Laws 1889, ch. 71, 9; C.L. 1897, 2835; Code 1915, 291; C.S. 1929, 7-118; 1941 Comp., 23-118; 1953 Comp., 27-1-18.



Section 56-9-19 - Conditions of bond.

56-9-19. [Conditions of bond.]

The bond shall be taken in the name of the state of New Mexico, and the conditions shall be as follows: The conditions of this obligation are such that if the above bound assignee of . . . . . . . shall, in all things, discharge his duty as assignee of . . . . . . . aforesaid, and faithfully execute the trust confided to him, then the above obligation to be void, otherwise to remain in full force.

History: Laws 1889, ch. 71, 10; C.L. 1897, 2836; Code 1915, 292; C.S. 1929, 7-119; 1941 Comp., 23-119; 1953 Comp., 27-1-19.



Section 56-9-20 - Recording of bond; filing copies of bond and other papers with county clerk.

56-9-20. [Recording of bond; filing copies of bond and other papers with county clerk.]

The bond shall be filed in the office of the clerk of the court in which the inventory is filed and shall be by the clerk recorded in a book kept by him for such purpose, and labeled, "Assignments," and presented, if taken by him in vacation, to the district court at its next regular term. A certified copy of such bond, deed of assignment, statement and inventory shall also be filed for record in the office of the county clerk of the same county, as soon as such certified copies can be obtained from the clerk of the district court.

History: Laws 1889, ch. 71, 11; C.L. 1897, 2837; Code 1915, 293; C.S. 1929, 7-120; 1941 Comp., 23-120; 1953 Comp., 27-1-20.



Section 56-9-21 - Approval or rejection of bonds taken in vacation.

56-9-21. [Approval or rejection of bonds taken in vacation.]

The district court or judge shall approve or reject the bonds taken by the clerk in vacation, and the clerk of the district court shall enter the approval or rejection on the record.

History: Laws 1889, ch. 71, 12; C.L. 1897, 2838; Code 1915, 294; C.S. 1929, 7-121; 1941 Comp., 23-121; 1953 Comp., 27-1-21.



Section 56-9-22 - Failure to give additional bond; revocation of authority.

56-9-22. [Failure to give additional bond; revocation of authority.]

If the bond be rejected the district court or judge thereof shall order the assignee to give another bond, with sufficient security to be approved by the court, and if he fail to give such bond within such time as the court or judge thereof shall direct, not exceeding twenty days, his authority further to act as assignee shall be deemed revoked.

History: Laws 1889, ch. 71, 13; C.L. 1897, 2839; Code 1915, 295; C.S. 1929, 7-122; 1941 Comp., 23-122; 1953 Comp., 27-1-22.



Section 56-9-23 - Old bond is valid until new bond approved.

56-9-23. [Old bond is valid until new bond approved.]

Such bond shall be valid until such new bond be given and approved, notwithstanding its rejection by the court, and such new bond, when approved, shall relate back and operate from the date of assignment.

History: Laws 1889, ch. 71, 14; C.L. 1897, 2840; Code 1915, 296; C.S. 1929, 7-123; 1941 Comp., 23-123; 1953 Comp., 27-1-23.



Section 56-9-24 - Suit on bond.

56-9-24. [Suit on bond.]

Any person, injured by a breach of the condition of the bond, may sue thereon in the name of the state for his use, and the damages shall be assessed as on bonds with collateral conditions.

History: Laws 1889, ch. 71, 15; C.L. 1897, 2841; Code 1915, 297; C.S. 1929, 7-124; 1941 Comp., 23-124; 1953 Comp., 27-1-24.



Section 56-9-25 - Statement of accounts; time of making; dismissal for failure to make.

56-9-25. [Statement of accounts; time of making; dismissal for failure to make.]

Every assignee shall exhibit on oath a statement of the accounts of the trust, with proper vouchers, to the district court at the first regular term after the execution of the assignment unless for good cause postponed, and shall file a like statement at least every three months thereafter for the inspection of the judge, and if by the judge found correct and proper, to be by him approved; such statements to be so made until assigned estate is fully settled. And if such assignee shall fail to make such settlement as herein provided for within the time mentioned, then on the application of any person interested, the court or judge thereof shall order a citation to issue to such assignee requiring him to appear before him at his chambers within a time named therein and exhibit on oath a statement of his accounts, and if said assignee shall neglect and fail to exhibit such accounts within the time named in such citation, the judge shall, on motion, unless for good cause shown, dismiss said assignee from his trust and enter an order that he pay all costs of the proceedings.

History: Laws 1889, ch. 71, 16; C.L. 1897, 2842; Code 1915, 298; C.S. 1929, 7-125; 1941 Comp., 23-125; 1953 Comp., 27-1-25.



Section 56-9-26 - Notice of filing accounts.

56-9-26. [Notice of filing accounts.]

The court or judge thereof shall, by such order as the circumstances of the case may require, direct the clerk to give notice of the exhibition and filing of such accounts, for such time and in some newspaper of general circulation within the county wherein such assignment is made and recorded, and that such accounts will be allowed by the court or judge thereof in vacation, at a certain time, to be stated in such notice, unless good cause to the contrary is shown.

History: Laws 1889, ch. 71, 17; C.L. 1897, 2843; Code 1915, 299; C.S. 1929, 7-126; 1941 Comp., 23-126; 1953 Comp., 27-1-26.



Section 56-9-27 - Advertising paid by assignee; credit.

56-9-27. [Advertising paid by assignee; credit.]

The expense of advertising shall be paid by the assignee at the time of exhibiting his account, and shall be passed to his credit in such account.

History: Laws 1889, ch. 71, 18; C.L. 1897, 2844; Code 1915, 300; C.S. 1929, 7-127; 1941 Comp., 23-127; 1953 Comp., 27-1-27.



Section 56-9-28 - Adjustment and allowance of demands.

56-9-28. [Adjustment and allowance of demands.]

The assignee shall appoint a day, within three months after the date of the assignment, and a place, which shall be the county seat of the county where the inventory is filed, or such other place in said county most convenient to all the parties in interest where any court of record may be lawfully held, when and where he will proceed publicly to adjust and allow demands against the estate and effects of the assignor.

History: Laws 1889, ch. 71, 19; C.L. 1897, 2845; Code 1915, 301; C.S. 1929, 7-128; 1941 Comp., 23-128; 1953 Comp., 27-1-28.



Section 56-9-29 - Notice of adjusting and allowing demands; publication; procedure; claims not presented.

56-9-29. [Notice of adjusting and allowing demands; publication; procedure; claims not presented.]

The assignee shall give notice of the time and place of adjusting and allowing demands against the estate of his assignor, by advertisement published in some newspaper printed in the county, or if there be none, in the one nearest the place where the inventory is filed, for four weeks successively, the last insertion to be at least one week before the appointed day, and also, whenever the residence of any of the creditors is known to him, by letters addressed to such creditors at their known or usual place of abode, at least four weeks before the appointed day. The assignee shall attend at the place designated in said notice, in person, on said day, and shall remain in attendance at said place on said day, and during two consecutive days thereafter, and shall commence the adjustment and allowance of demands against the trust fund at nine o'clock a.m. and continue the same until five o'clock p.m. of each of the said three days; and all creditors who, after being notified as aforesaid, shall not attend at the place designated during the said term, and lay before the assignee the nature and amount of their demands, shall be precluded of any benefit of said estate, but the hearing on any demand presented at the time may be continued, for good cause shown, to such time as is deemed right: provided, that any creditor who shall fail to lay his claim before said assignee during the said term on account of sickness, absence from the state, or any other good cause, may, at any time before the declaration of the final dividend, file and prove up his claim, and the same may be allowed, and the remaining dividends paid thereon as in the case of other allowed claims.

History: Laws 1889, ch. 71, 20; C.L. 1897, 2846; Code 1915, 302; C.S. 1929, 7-129; 1941 Comp., 23-129; 1953 Comp., 27-1-29.



Section 56-9-30 - Assignee may administer oaths to witnesses.

56-9-30. [Assignee may administer oaths to witnesses.]

The assignee shall have power to administer all necessary oaths to debtors, creditors and witnesses, and may examine them on oath, touching any claim exhibited to him for allowance.

History: Laws 1889, ch. 71, 21; C.L. 1897, 2847; Code 1915, 303; C.S. 1929, 7-130; 1941 Comp., 23-130; 1953 Comp., 27-1-30.



Section 56-9-31 - Rejection of claims.

56-9-31. [Rejection of claims.]

Should the assignee reject any claim or demand against the estate, he shall indorse on the back of said claim or demand the word, "Rejected," giving the date of said rejection and sign his name as such assignee thereto.

History: Laws 1889, ch. 71, 22; C.L. 1897, 2848; Code 1915, 304; C.S. 1929, 7-131; 1941 Comp., 23-131; 1953 Comp., 27-1-31.



Section 56-9-32 - Rejected claim; right to bring action; limitation.

56-9-32. [Rejected claim; right to bring action; limitation.]

If, within thirty days after the same is rejected, the party owning said claim does not prosecute his action against the assignee in a court of competent jurisdiction, a recovery upon said claim or demand shall be forever barred. If the plaintiff's cause of action be dismissed at the instance of the defendant other than on its merits, the plaintiff shall have thirty days from the date of such dismissal to bring a new suit.

History: Laws 1889, ch. 71, 23; C.L. 1897, 2849; Code 1915, 305; C.S. 1929, 7-132; 1941 Comp., 23-132; 1953 Comp., 27-1-32.



Section 56-9-33 - Judgments in favor of claimant certified to assignee.

56-9-33. [Judgments in favor of claimant certified to assignee.]

All judgments rendered in favor of any claimant in the district court, by virtue of the provisions of this chapter, shall be certified by the clerk thereof to the assignee, who shall allow the same and class it as a valid claim against the estate.

History: Laws 1889, ch. 71, 24; C.L. 1897, 2850; Code 1915, 306; C.S. 1929, 7-133; 1941 Comp., 23-133; 1953 Comp., 27-1-33.



Section 56-9-34 - Claims of assignee; presentation to court; temporary assignee; allowance or rejection of claim.

56-9-34. [Claims of assignee; presentation to court; temporary assignee; allowance or rejection of claim.]

If the assignee shall have a demand against the assignor which he desires to have allowed, he may present a petition to the district court or to the judge thereof in vacation, stating the particulars of his demand and the amount thereof, verified by affidavit, and thereupon such court, or the judge thereof in vacation, shall appoint some suitable person to act temporarily as the assignee of such estate for the purpose of hearing and passing upon such demand. The assignee appointed shall take an oath that he will faithfully discharge the trust confided to him, and shall proceed to examine the claim, and if same be found to be correct in whole or in part, he shall allow the amount found to be due, and report his action in the premises to the proper court at the next term thereof, or to the judge of said court in vacation; and the court or judge, as the case may be, shall make an order directing the sum allowed to be paid to the claimant as other allowances are paid; and in case such demand or demands shall have been rejected by the temporary assignee, such proceedings may be had as designated in Sections 56-9-31 to 56-9-33 NMSA 1978.

History: Laws 1889, ch. 71, 25; C.L. 1897, 2851; Code 1915, 307; C.S. 1929, 7-134; 1941 Comp., 23-134; 1953 Comp., 27-1-34.



Section 56-9-35 - Failure of assignee to file inventory or give bond; citation to show cause.

56-9-35. [Failure of assignee to file inventory or give bond; citation to show cause.]

Whenever it shall be made to appear to the court having jurisdiction, or the judge of the proper district court in vacation, that any assignee has neglected and refused, when required by law, to file a full and true inventory or to give a bond as required by this chapter, the court, or judge thereof in vacation, shall issue a citation to said assignee to appear before said judge at a time and place within his judicial district therein specified, to show cause why he should not be dismissed from his trust.

History: Laws 1889, ch. 71, 26; C.L. 1897, 2852; Code 1915, 308; C.S. 1929, 7-135; 1941 Comp., 23-135; 1953 Comp., 27-1-35.



Section 56-9-36 - Dismissal of assignee.

56-9-36. [Dismissal of assignee.]

On the return of the citation, the court, or judge thereof, may require the assignee to file an inventory and to give a bond, with good and sufficient security, at any time, as he may deem reasonable, or may proceed at once to dismiss such assignee from his trust.

History: Laws 1889, ch. 71, 27; C.L. 1897, 2853; Code 1915, 309; C.S. 1929, 7-136; 1941 Comp., 23-136; 1953 Comp., 27-1-36.



Section 56-9-37 - Insolvency or removal of security on bond.

56-9-37. [Insolvency or removal of security on bond.]

The like proceedings as are prescribed in the last two preceding sections [56-9-35, 56-9-36 NMSA 1978] may be had whenever it shall appear to the court or judge that any person who shall have become security for any assignee in any bond given for due execution of his trust, has or is likely to become insolvent, or has removed or is about to remove from the state.

History: Laws 1889, ch. 71, 28; C.L. 1897, 2854; Code 1915, 310; C.S. 1929, 7-137; 1941 Comp., 23-137; 1953 Comp., 27-1-37.



Section 56-9-38 - Appointment of new assignee.

56-9-38. [Appointment of new assignee.]

The court, or judge thereof, shall have power to appoint an assignee in all cases of dismissal of an assignee from his trust, and like bond and security shall be required and given by the assignee so appointed as are required and given by an assignee appointed by an assignor.

History: Laws 1889, ch. 71, 29; C.L. 1897, 2855; Code 1915, 311; C.S. 1929, 7-138; 1941 Comp., 23-138; 1953 Comp., 27-1-38.



Section 56-9-39 - Dismissal of assignee; delivery of papers, moneys and effects.

56-9-39. [Dismissal of assignee; delivery of papers, moneys and effects.]

When any assignee shall be dismissed from his trust, the court or judge shall order all the books, papers, effects, moneys and evidences of debt to be forthwith delivered to his successor in trust, or to such other persons as the court or judge shall appoint to receive the same for the time being.

History: Laws 1889, ch. 71, 30; C.L. 1897, 2856; Code 1915, 312; C.S. 1929, 7-139; 1941 Comp., 23-139; 1953 Comp., 27-1-39.



Section 56-9-40 - Sale of property; order of court; bond of assignee.

56-9-40. [Sale of property; order of court; bond of assignee.]

The district court, or the judge thereof in vacation, shall make an order for the sale of all the real and personal estate conveyed by any deed of assignment, either for cash in hand or upon reasonable credit, and upon such other terms and notice as shall appear to the court or judge to be most advantageous to all the parties in interest, and shall by order, direct the nature of the security to be taken at sales made by assignees under this chapter. Before any sale of such real estate shall be made, the assignee shall give bond with at least two good securities, to be approved by the court, or judge thereof in vacation, in an amount equal to the value of the real estate to be sold, conditioned that the said assignee will faithfully make the same under such order, and duly account for the proceeds thereof under the provisions contained in this chapter.

History: Laws 1889, ch. 71, 31; C.L. 1897, 2857; Code 1915, 313; C.S. 1929, 7-140; 1941 Comp., 23-140; 1953 Comp., 27-1-40.



Section 56-9-41 - Time for payment of claims; notice; refusal to pay; penalty; dismissal.

56-9-41. [Time for payment of claims; notice; refusal to pay; penalty; dismissal.]

As soon as practicable and not exceeding thirty days after a time for allowance of demands had under this chapter, provided sufficient money shall have then come into his hands, the assignee or assignees shall pay upon the demands allowed, according to their right, as much as the means on hand will permit after reserving enough for proper fees, costs, expenses and demands, including expenses of litigation then pending, and as often thereafter as a dividend of five per centum can be paid upon the demands allowed as aforesaid, the assignee or assignees shall give notice thereof for publication for one week in the same newspaper in which was published the notice for allowance of demands, or in such other newspaper as the court or judge thereof may direct; and if such assignee or assignees shall neglect or refuse to make payment out of such trust fund, as in this section required, for more than three days after the same have become due and have been demanded by the person entitled thereto, his agent or attorney, or if he or they shall in any way neglect or refuse to comply with the provisions of this section, he or they shall for every such neglect or refusal, forfeit and pay to the person or persons aggrieved, five per centum per month interest on such sum as such person or persons were entitled to at the time of such demand, to be recovered by motion in the court having jurisdiction of said assignment; and any judgment rendered by said court on the hearing of said motion shall be against said assignee or assignees and his or their securities on their trust provided for in this chapter, and such assignee or assignees shall in addition to such forfeiture, be subject to be dismissed from his or their trust by said court for such neglect and refusal and on motion and citation for that purpose.

History: Laws 1889, ch. 71, 32; C.L. 1897, 2858; Code 1915, 314; C.S. 1929, 7-141; 1941 Comp., 23-141; 1953 Comp., 27-1-41.



Section 56-9-42 - Assignee to give information as to condition of estate.

56-9-42. [Assignee to give information as to condition of estate.]

Every assignee, upon the reasonable request of any person entitled to any demand allowed, or of his agent, shall exhibit to such person or agent the condition of the assets of the assignment and give him all reasonable information concerning the same.

History: Laws 1889, ch. 71, 33; C.L. 1897, 2859; Code 1915, 315; C.S. 1929, 7-142; 1941 Comp., 23-142; 1953 Comp., 27-1-42.



Section 56-9-43 - Petition for relief against assignee; citation; procedure.

56-9-43. [Petition for relief against assignee; citation; procedure.]

Upon petition in behalf of any such person to the district court, or judge thereof in vacation, showing good cause therefor, verified by affidavit, such court or judge shall cause any assignee to be cited to appear before the court or judge at such time as may be designated, to answer the allegation of such petition and to do and abide such order as shall be made by such court or judge in the premises, and for the purpose of preventing multiplicity of petitions or other proceedings, two or more may join in seeking the relief demanded by each, verifying their respective causes of complaint: provided, the relief sought by each are not antagonistic to each other, and upon the hearing the court or judge shall make such order as shall be deemed fit and lawful in the premises for enforcing the provisions of this chapter.

History: Laws 1889, ch. 71, 34; C.L. 1897, 2860; Code 1915, 316; C.S. 1929, 7-143; 1941 Comp., 23-143; 1953 Comp., 27-1-43.



Section 56-9-44 - Exempt property not included in assignment.

56-9-44. [Exempt property not included in assignment.]

All property, both real and personal, exempt from execution under the laws of this state shall not be conveyed by the deed of assignment, and if enumerated therein shall not pass to the assignee, but shall be reserved for the benefit of the assignor, or his family, to be set off and appraised by the appraiser mentioned in the first part of this chapter.

History: Laws 1889, ch. 71, 35; C.L. 1897, 2861; Code 1915, 317; C.S. 1929, 7-144; 1941 Comp., 23-144; 1953 Comp., 27-1-44.



Section 56-9-45 - Prior liens not affected.

56-9-45. [Prior liens not affected.]

That nothing herein contained shall be so construed as to deprive any person of the benefit of any lien that may have attached to any of the assignor's property, either at law or in equity, prior to assignment.

History: Laws 1889, ch. 71, 36; C.L. 1897, 2862; Code 1915, 318; C.S. 1929, 7-145; 1941 Comp., 23-145; 1953 Comp., 27-1-45.



Section 56-9-46 - Attachment not to issue after assignment.

56-9-46. [Attachment not to issue after assignment.]

No process by attachment shall issue on behalf of any creditor of the assignor after such assignment has been duly made, as in this chapter contemplated, until a court of competent jurisdiction shall have first pronounced the assignment void, ab initio by proper suit or action brought by one or more creditors for that purpose, in which case, after the bill is filed and proper service is had, the court, or judge in vacation, shall fix the time for making up the issues, and render a final decree as soon as practicable.

History: Laws 1889, ch. 71, 37; C.L. 1897, 2863; Code 1915, 319; C.S. 1929, 7-146; 1941 Comp., 23-146; 1953 Comp., 27-1-46.



Section 56-9-47 - Preferences inure to benefit of all creditors alike.

56-9-47. [Preferences inure to benefit of all creditors alike.]

Should any preference be made in favor of any creditor, other than in this chapter provided, such preference shall inure to the benefit of all creditors alike.

History: Laws 1889, ch. 71, 38; C.L. 1897, 2864; Code 1915, 320; C.S. 1929, 7-147; 1941 Comp., 23-147; 1953 Comp., 27-1-47.



Section 56-9-48 - Discharge; application by assignee; notice; contents of petition.

56-9-48. [Discharge; application by assignee; notice; contents of petition.]

When any assignee becomes satisfied that it is no longer advantageous to the creditors of his assignor to keep the assignment open, he may apply to the district court for a discharge from his trust, upon a notice of his intention to make such application, stating the time thereof, which notice shall be published in the newspaper aforesaid, for at least four weeks next before such time, at which time he may file his petition in said court for such discharge; which petition, verified by his affidavit, shall set forth the disposition made of the assets of the assignment to him; what portion of them remains on hand, and their condition; the amount realized from the assets; the particular disposition of such amount; the demands allowed particularly, with their respective amounts, and owners' names, and the sums paid on each, with an offer to deliver into the charge of the court what remains of the assets, and the evidence thereof, and accompanied by all vouchers therewith connected.

History: Laws 1889, ch. 71, 39; C.L. 1897, 2865; Code 1915, 321; C.S. 1929, 7-148; 1941 Comp., 23-148; 1953 Comp., 27-1-48.



Section 56-9-49 - Hearing and determination of application for discharge.

56-9-49. [Hearing and determination of application for discharge.]

If no person interested shall, within one week after filing such petition, file written objections to such discharge, accompanied by specific reasons, the court may refer the application to some competent and reliable person to examine the merits of the application and report to the court, with all convenient speed thereon; and, upon the filing of such report, the court shall make such further order in the premises as it shall adjudge right, or the court or judge thereof may hear and determine such application without reference, and may discharge said assignee from all further duty or obligation under the assignment; and thereupon, shall order such assignee to deliver into the charge and custody of the court such portion of the assets and evidences thereof as remain in his hands, where they shall be kept with all papers connected with such assignment, subject to the future control and disposition of the court.

History: Laws 1889, ch. 71, 40; C.L. 1897, 2866; Code 1915, 322; C.S. 1929, 7-149; 1941 Comp., 23-149; 1953 Comp., 27-1-49.



Section 56-9-50 - Appeals from final judgment.

56-9-50. [Appeals from final judgment.]

Appeals may be taken from the final judgment of the court, in the same manner as now provided by law, for appeals or writs of error in ordinary cases.

History: Laws 1889, ch. 71, 41; C.L. 1897, 2867; Code 1915, 323; C.S. 1929, 7-150; 1941 Comp., 23-150; 1953 Comp., 27-1-50.



Section 56-9-51 - Bad or doubtful debts; sale or compromise; release of rights; report; notice; objections.

56-9-51. [Bad or doubtful debts; sale or compromise; release of rights; report; notice; objections.]

Whenever it may appear to the best interest of the estate assigned, the court, or judge thereof in vacation may make an order directing the assignee to sell, compound or compromise all bad or doubtful debts upon such terms and conditions as appear proper and most beneficial to the estate; and in like manner the court, or judge thereof in vacation, may make an order directing the assignee to release and discharge any vested, contingent or possible right or interest in or to any estate or effects assigned, upon such terms and conditions as the court, or judge thereof in vacation, may deem proper and just for the best interest of the estate. The assignee shall report his proceedings under this section to the court, or judge in vacation; and if in vacation, he shall notify the creditors by publication in the newspaper aforesaid for at least two weeks, the last insertion to be not less than ten days prior to the time of the hearing on said report, which notice shall state the object of said report and when and where the same will be heard, and upon a hearing thereof, the court, or judge in vacation, may approve or disapprove the same as the facts and circumstances may warrant: and provided, that any creditor may file his objections to said report on or before the date fixed by the notice, and such objection shall be heard and determined without delay, and nothing in this section authorized to be done by the assignee shall be final until the approval of the court as provided in this chapter.

History: Laws 1889, ch. 71, 42; C.L. 1897, 2868; Code 1915, 324; C.S. 1929, 7-151; 1941 Comp., 23-151; 1953 Comp., 27-1-51.



Section 56-9-52 - Compensation of assignee and counsel.

56-9-52. [Compensation of assignee and counsel.]

The fees and commissions to which the assignee may be entitled for services performed by him in the execution of his trust shall be fixed and allowed by the court, or judge thereof in vacation, for such amount, at such times and in such manner as the court or judge may direct, to be applied out of the trust funds in the hands of the assignee. In like manner the court shall allow counsel for the assignee reasonable compensation for professional services necessarily performed for and on behalf of the assignee in the execution of his trust.

History: Laws 1889, ch. 71, 43; C.L. 1897, 2869; Code 1915, 325; C.S. 1929, 7-152; 1941 Comp., 23-152; 1953 Comp., 27-1-52.



Section 56-9-53 - Compensation of assignee as counsel.

56-9-53. [Compensation of assignee as counsel.]

In case the assignee should be an attorney-at-law, in active practice, and performs the duties of assignee and counsel in the protection and execution of the trust, he shall be allowed by the court such compensation, in his capacity as such counsel, together with a reasonable allowance as assignee, at such times, in such manner and in such amounts as the court under all the circumstances may deem just and reasonable.

History: Laws 1889, ch. 71, 44; C.L. 1897, 2870; Code 1915, 326; C.S. 1929, 7-153; 1941 Comp., 23-153; 1953 Comp., 27-1-53.



Section 56-9-54 - Permission to assign moneys due from state or subdivision; procedure and limitations.

56-9-54. [Permission to assign moneys due from state or subdivision; procedure and limitations.]

Assignments of moneys due or to become due from the state of New Mexico or from any municipal corporation, county or political subdivision or agency thereof under the terms of any construction, improvement, maintenance or repair contract or contracts for equipment or supplies shall be permitted subject to the following limitations and restrictions:

A. the assignment must, subject to Subparagraph D hereof, be to a bank, trust company or other financing institution;

B. the contract under which such moneys shall be due or become due must provide for payments to the assignor aggregating $500.00 or more;

C. the contract must not contain a provision prohibiting such assignment;

D. unless otherwise expressly permitted by the contract, such assignment shall cover all amounts payable under such contract and not already paid, shall not be made to more than one party, and shall not be subject to further assignment except that any such assignment may be made to one party as agent or trustee for two or more parties participating in such financing;

E. notice shall be given as required by Section 2 [56-9-55 NMSA 1978] of this act.

History: 1941 Comp., 23-154, enacted by Laws 1947, ch. 22, 1; 1953 Comp., 27-1-54.



Section 56-9-55 - Written notices of assignment required.

56-9-55. [Written notices of assignment required.]

In the event of such assignment, the assignee thereof shall file written notice of the assignment, together with a true copy of the instrument of assignment:

A. with the officer of the state, municipal corporation, county, political subdivision or agency who will make the payment under the contract assigned; and

B. with the officer who executed the contract on behalf of the state or such municipal corporation, county, political subdivision or agency; and

C. with the surety or sureties upon the bond or bonds, if any, given to secure the performance of such contract.

History: 1941 Comp., 23-155, enacted by Laws 1947, ch. 22, 2; 1953 Comp., 27-1-55.






Article 10 - Uniform Voidable Transactions

Section 56-10-14 - Short title.

56-10-14. Short title.

Sections 56-10-14 through 56-10-29 NMSA 1978 may be cited as the "Uniform Voidable Transactions Act".

History: Laws 1989, ch. 382, 1; 2015, ch. 54, 9.



Section 56-10-15 - Definitions.

56-10-15. Definitions.

As used in the Uniform Voidable Transactions Act:

A. "affiliate" means:

(1) a person that directly or indirectly owns, controls or holds, with power to vote, twenty percent or more of the outstanding voting securities of the debtor, other than a person that holds the securities:

(a) as a fiduciary or agent without sole discretionary power to vote the securities; or

(b) solely to secure a debt, if the person has not in fact exercised the power to vote;

(2) a corporation, twenty percent or more of whose outstanding voting securities are directly or indirectly owned, controlled or held with power to vote, by the debtor or a person that directly or indirectly owns, controls or holds, with power to vote, twenty percent or more of the outstanding voting securities of the debtor, other than a person that holds the securities:

(a) as a fiduciary or agent without sole discretionary power to vote the securities; or

(b) solely to secure a debt, if the person has not in fact exercised the power to vote;

(3) a person whose business is operated by the debtor under a lease or other agreement, or a person substantially all of whose assets are controlled by the debtor; or

(4) a person that operates the debtor's business under a lease or other agreement or controls substantially all of the debtor's assets;

B. "asset" means property of a debtor, but the term does not include:

(1) property to the extent it is encumbered by a valid lien;

(2) property to the extent it is generally exempt under nonbankruptcy law; or

(3) an interest in property held in tenancy by the entireties to the extent it is not subject to process by a creditor holding a claim against only one tenant;

C. "claim", except when used in the phrase "claim for relief", means a right to payment, whether or not the right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured;

D. "creditor" means a person that has a claim;

E. "debt" means liability on a claim;

F. "debtor" means a person that is liable on a claim;

G. "electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic or similar capabilities;

H. "insider" includes:

(1) if the debtor is an individual:

(a) a relative of the debtor or of a general partner of the debtor;

(b) a partnership in which the debtor is a general partner;

(c) a general partner in a partnership described in Subparagraph (b) of this paragraph; or

(d) a corporation of which the debtor is a director, officer or person in control;

(2) if the debtor is a corporation:

(a) a director of the debtor;

(b) an officer of the debtor;

(c) a person in control of the debtor;

(d) a partnership in which the debtor is a general partner;

(e) a general partner in a partnership described in Subparagraph (d) of this paragraph; or

(f) a relative of a general partner, director, officer or person in control of the debtor;

(3) if the debtor is a partnership:

(a) a general partner in the debtor;

(b) a relative of a general partner in, a general partner of, or a person in control of the debtor;

(c) another partnership in which the debtor is a general partner;

(d) a general partner in a partnership described in Subparagraph (c) of this paragraph; or

(e) a person in control of the debtor;

(4) an affiliate or an insider of an affiliate as if the affiliate were the debtor; and

(5) a managing agent of the debtor;

I. "lien" means a charge against or an interest in property to secure payment of a debt or performance of an obligation and includes a security interest created by agreement, a judicial lien obtained by legal or equitable process or proceedings, a common-law lien or a statutory lien;

J. "organization" means a person other than an individual;

K. "person" means an individual, an estate, a business or nonprofit entity, a public corporation, a government or governmental subdivision, agency or instrumentality or another legal entity;

L. "property" means anything that may be the subject of ownership;

M. "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

N. "relative" means an individual related by consanguinity within the third degree as determined by the common law, a spouse or an individual related to a spouse within the third degree as so determined, and includes an individual in an adoptive relationship within the third degree;

O. "sign" means, with present intent to authenticate or adopt a record, to:

(1) execute or adopt a tangible symbol; or

(2) attach to or logically associate with the record an electronic symbol, a sound or a process;

P. "transfer" means every mode, direct or indirect, absolute or conditional, voluntary or involuntary, of disposing of or parting with an asset or an interest in an asset and includes payment of money, release, lease, license and creation of a lien or other encumbrance; and

Q. "valid lien" means a lien that is effective against the holder of a judicial lien subsequently obtained by legal or equitable process or proceedings.

History: Laws 1989, ch. 382, 2; 2015, ch. 54, 10.



Section 56-10-16 - Insolvency.

56-10-16. Insolvency.

A. A debtor is insolvent if, at a fair valuation, the sum of the debtor's debts is greater than the sum of the debtor's assets.

B. A debtor that is generally not paying the debtor's debts as they become due other than as a result of a bona fide dispute is presumed to be insolvent. The presumption imposes on the party against which the presumption is directed the burden of proving that the nonexistence of insolvency is more probable than its existence.

C. Assets under this section do not include property that has been transferred, concealed or removed with intent to hinder, delay or defraud creditors or that has been transferred in a manner making the transfer voidable under the Uniform Voidable Transactions Act.

D. Debts under this section do not include an obligation to the extent it is secured by a valid lien on property of the debtor not included as an asset.

History: Laws 1989, ch. 382, 3; 2015, ch. 54, 11.



Section 56-10-17 - Value.

56-10-17. Value.

A. Value is given for a transfer or an obligation if, in exchange for the transfer or obligation, property is transferred or an antecedent debt is secured or satisfied, but value does not include an unperformed promise made otherwise than in the ordinary course of the promisor's business to furnish support to the debtor or another person.

B. For the purposes of Paragraph (2) of Subsection A of Section 56-10-18 and Section 56-10-19 NMSA 1978, a person gives a reasonably equivalent value if the person acquires an interest of the debtor in an asset pursuant to a regularly conducted, noncollusive foreclosure sale or execution of a power of sale for the acquisition or disposition of the interest of the debtor upon default under a mortgage, deed of trust or security agreement.

C. A transfer is made for present value if the exchange between the debtor and the transferee is intended by them to be contemporaneous and is in fact substantially contemporaneous.

History: Laws 1989, ch. 382, 4; 2015, ch. 54, 12.



Section 56-10-18 - Transfer or obligation voidable as to present or future creditor.

56-10-18. Transfer or obligation voidable as to present or future creditor.

A. A transfer made or obligation incurred by a debtor is voidable as to a creditor, whether the creditor's claim arose before or after the transfer was made or the obligation was incurred, if the debtor made the transfer or incurred the obligation:

(1) with actual intent to hinder, delay or defraud any creditor of the debtor; or

(2) without receiving a reasonably equivalent value in exchange for the transfer or obligation, and the debtor:

(a) was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction; or

(b) intended to incur, or believed or reasonably should have believed that the debtor would incur, debts beyond the debtor's ability to pay as they became due.

B. In determining actual intent under Paragraph (1) of Subsection A of this section, consideration may be given, among other factors, to whether:

(1) the transfer or obligation was to an insider;

(2) the debtor retained possession or control of the property transferred after the transfer;

(3) the transfer or obligation was disclosed or concealed;

(4) before the transfer was made or obligation was incurred, the debtor has been sued or threatened with suit;

(5) the transfer was of substantially all the debtor's assets;

(6) the debtor absconded;

(7) the debtor removed or concealed assets;

(8) the value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred;

(9) the debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred;

(10) the transfer occurred shortly before or shortly after a substantial debt was incurred; and

(11) the debtor transferred the essential assets of the business to a lienor who transferred the assets to an insider of the debtor.

C. A creditor making a claim for relief under Subsection A of this section has the burden of proving the elements of the claim for relief by a preponderance of the evidence.

History: Laws 1989, ch. 382, 5; 2015, ch. 54, 13.



Section 56-10-19 - Transfer or obligation voidable as to present creditor.

56-10-19. Transfer or obligation voidable as to present creditor.

A. A transfer made or obligation incurred by a debtor is voidable as to a creditor whose claim arose before the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was insolvent at that time or the debtor became insolvent as a result of the transfer or obligation.

B. A transfer made by a debtor is voidable as to a creditor whose claim arose before the transfer was made if the transfer was made to an insider for an antecedent debt, the debtor was insolvent at that time and the insider had reasonable cause to believe that the debtor was insolvent.

C. Subject to Subsection B of Section 56-10-16 NMSA 1978, a creditor making a claim for relief under Subsection A or B of this section has the burden of proving the elements of the claim for relief by a preponderance of the evidence.

History: Laws 1989, ch. 382, 6; 2015, ch. 54, 14.



Section 56-10-20 - When transfer is made or obligation is incurred.

56-10-20. When transfer is made or obligation is incurred.

For the purposes of the Uniform Voidable Transactions Act:

A. a transfer is made:

(1) with respect to an asset that is real property other than a fixture, but including the interest of a seller or purchaser under a contract for the sale of the asset, when the transfer is so far perfected that a good-faith purchaser of the asset from the debtor against which applicable law permits the transfer to be perfected cannot acquire an interest in the asset that is superior to the interest of the transferee; and

(2) with respect to an asset that is not real property or that is a fixture, when the transfer is so far perfected that a creditor on a simple contract cannot acquire a judicial lien otherwise than under the Uniform Voidable Transactions Act that is superior to the interests of the transferee;

B. if applicable law permits the transfer to be perfected as provided in Subsection A of this section and the transfer is not so perfected before the commencement of an action for relief under the Uniform Voidable Transactions Act, the transfer is deemed made immediately before the commencement of the action;

C. if applicable law does not permit the transfer to be perfected as provided in Subsection A of this section, the transfer is made when it becomes effective between the debtor and the transferee;

D. a transfer is not made until the debtor has acquired rights in the asset transferred; and

E. an obligation is incurred:

(1) if oral, when it becomes effective between the parties; or

(2) if evidenced by a record, when the record signed by the obligor is delivered to or for the benefit of the obligee.

History: Laws 1989, ch. 382, 7; 2015, ch. 54, 15.



Section 56-10-21 - Remedies of creditor.

56-10-21. Remedies of creditor.

A. In an action for relief against a transfer or obligation under the Uniform Voidable Transactions Act, a creditor, subject to the limitations in Section 56-10-22 NMSA 1978, may obtain:

(1) avoidance of the transfer or obligation to the extent necessary to satisfy the creditor's claim;

(2) an attachment or other provisional remedy against the asset transferred or other property of the transferee if available under applicable law; and

(3) subject to applicable principles of equity and in accordance with applicable rules of civil procedure:

(a) an injunction against further disposition by the debtor or a transferee, or both, of the asset transferred or of other property;

(b) appointment of a receiver to take charge of the asset transferred or of other property of the transferee; or

(c) any other relief the circumstances may require.

B. If a creditor has obtained a judgment on a claim against the debtor, the creditor, if the court so orders, may levy execution on the asset transferred or its proceeds.

History: Laws 1989, ch. 382, 8; 2015, ch. 54, 16.



Section 56-10-22 - Defenses, liability and protection of transferee or obligee.

56-10-22. Defenses, liability and protection of transferee or obligee.

A. A transfer or obligation is not voidable under Paragraph (1) of Subsection A of Section 56-10-18 NMSA 1978 against a person that took in good faith and for a reasonably equivalent value given the debtor or against any subsequent transferee or obligee.

B. To the extent a transfer is avoidable in an action by a creditor under Paragraph (1) of Subsection A of Section 56-10-21 NMSA 1978:

(1) except as otherwise provided in this section, the creditor may recover judgment for the value of the asset transferred, as adjusted under Subsection C of this section, or the amount necessary to satisfy the creditor's claim, whichever is less. The judgment may be entered against:

(a) the first transferee of the asset or the person for whose benefit the transfer was made; or

(b) an immediate or mediate transferee of the first transferee, other than: 1) a good-faith transferee that took for value; or 2) an immediate or mediate good-faith transferee of a person described in Item 1) of this subparagraph; and

(2) recovery pursuant to Paragraph (1) of Subsection A or Subsection B of Section 56-10-21 NMSA 1978 of or from the asset transferred or its proceeds, by levy or otherwise, is available only against a person described in Subparagraph (a) or (b) of Paragraph (1) of this subsection.

C. If the judgment under Subsection B of this section is based upon the value of the asset transferred, the judgment must be for an amount equal to the value of the asset at the time of the transfer, subject to adjustment as the equities may require.

D. Notwithstanding voidability of a transfer or an obligation under the Uniform Voidable Transactions Act, a good-faith transferee or obligee is entitled, to the extent of the value given the debtor for the transfer or obligation, to:

(1) a lien on or a right to retain an interest in the asset transferred;

(2) enforcement of an obligation incurred; or

(3) a reduction in the amount of the liability on the judgment.

E. A transfer is not voidable under Paragraph (2) of Subsection A of Section 56-10-18 NMSA 1978 or under Section 56-10-19 NMSA 1978 if the transfer results from:

(1) termination of a lease upon default by the debtor when the termination is pursuant to the lease and applicable law; or

(2) enforcement of a security interest in compliance with Chapter 55, Article 9 NMSA 1978, other than acceptance of collateral in full or partial satisfaction of the obligation it secures.

F. A transfer is not voidable under Subsection B of Section 56-10-19 NMSA 1978:

(1) to the extent the insider gave new value to or for the benefit of the debtor after the transfer was made, except to the extent the new value was secured by a valid lien;

(2) if made in the ordinary course of business or financial affairs of the debtor and the insider; or

(3) if made pursuant to a good-faith effort to rehabilitate the debtor and the transfer secured present value given for that purpose as well as an antecedent debt of the debtor.

G. In determining the burden of proving matters referred to in this section:

(1) a party that seeks to invoke Subsection A, D, E or F of this section has the burden of proving the applicability of that subsection;

(2) except as otherwise provided in Paragraphs (3) and (4) of this subsection, the creditor has the burden of proving each applicable element of Subsection B or C of this section;

(3) the transferee has the burden of proving the applicability to the transferee of Item 1) or 2) of Subparagraph (b) of Paragraph (1) of Subsection B of this section; and

(4) a party that seeks adjustment under Subsection C of this section has the burden of proving the adjustment.

H. The standard of proof required to establish matters referred to in this section is preponderance of the evidence.

History: Laws 1989, ch. 382, 9; 2015, ch. 54, 17.



Section 56-10-23 - Extinguishment of cause of action.

56-10-23. Extinguishment of cause of action.

A cause of action with respect to a transfer or obligation under the Uniform Voidable Transactions Act is extinguished unless action is brought:

A. under Paragraph (1) of Subsection A of Section 56-10-18 NMSA 1978 not later than four years after the transfer was made or the obligation was incurred or, if later, not later than one year after the transfer or obligation was or could reasonably have been discovered by the claimant;

B. under Paragraph (2) of Subsection A of Section 56-10-18 NMSA 1978 or Subsection A of Section 56-10-19 NMSA 1978 not later than four years after the transfer was made or the obligation was incurred; or

C. under Subsection B of Section 56-10-19 NMSA 1978 not later than one year after the transfer was made.

History: Laws 1989, ch. 382, 10; 2015, ch. 54, 18.



Section 56-10-24 - Governing law.

56-10-24. Governing law.

A. In this section, in determining a debtor's location, a debtor:

(1) who is an individual is located at the individual's principal residence;

(2) that is an organization and has only one place of business is located at its place of business; and

(3) that is an organization and has more than one place of business is located at its chief executive office.

B. A claim for relief in the nature of a claim for relief under the Uniform Voidable Transactions Act is governed by the local law of the jurisdiction in which the debtor is located when the transfer is made or the obligation is incurred.

History: 1978 Comp., 56-10-24, enacted by Laws 2015, ch. 54, 20.



Section 56-10-25 - Application to series organization.

56-10-25. Application to series organization.

A. As used in this section:

(1) "protected series" means an arrangement, however denominated, created by a series organization that, pursuant to the law under which the series organization is organized, has the characteristics set forth in Paragraph (2) of this subsection; and

(2) "series organization" means an organization that, pursuant to the law under which it is organized, has the following characteristics:

(a) the organic record of the organization provides for creation by the organization of one or more protected series, however denominated, with respect to specified property of the organization, and for records to be maintained for each protected series that identify the property of or associated with the protected series;

(b) debt incurred or existing with respect to the activities of, or property of or associated with, a particular protected series is enforceable against the property of or associated with the protected series only, and not against the property of or associated with the organization or other protected series of the organization; and

(c) debt incurred or existing with respect to the activities or property of the organization is enforceable against the property of the organization only, and not against the property of or associated with a protected series of the organization.

B. A series organization and each protected series of the organization is a separate person for purposes of the Uniform Voidable Transactions Act, even if for other purposes a protected series is not a person separate from the organization or other protected series of the organization.

C. The provisions of the Uniform Voidable Transactions Act do not authorize or prohibit the creation of a protected series or series organization.

History: 1978 Comp., 56-10-25, enacted by Laws 2015, ch. 54, 22.



Section 56-10-26 - Supplementary provisions.

56-10-26. Supplementary provisions.

A. Unless displaced by the provisions of the Uniform Voidable Transactions Act, the principles of law and equity, including the law merchant and the law relating to principal and agent, estoppel, laches, fraud, misrepresentation, duress, coercion, mistake, insolvency or other validating or invalidating cause, supplement its provisions.

B. The provisions of the Uniform Voidable Transactions Act are not the exclusive law on the subject of voidable transfers and obligations.

C. The provisions of the Uniform Voidable Transactions Act operate independently of rules in organic law that govern the internal affairs of business organizations that limit distributions by those organizations to their equity owners. Compliance with those rules does not insulate such distributions from being voidable pursuant to the provisions of that act.

History: Laws 1989, ch. 382, 11; 1978 Comp., 56-10-24 recompiled and amended as 56-10-26 by Laws 2015, ch. 54, 19.



Section 56-10-27 - Uniformity of application and construction.

56-10-27. Uniformity of application and construction.

The Uniform Voidable Transactions Act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of the Uniform Voidable Transactions Act among states enacting it.

History: Laws 1989, ch. 382, 12; 1978 Comp., 56-10-25, recompiled and amended as 56-10-27 by Laws 2015, ch. 54, 21.



Section 56-10-28 - Relation to Electronic Signatures in Global and National Commerce Act.

56-10-28. Relation to Electronic Signatures in Global and National Commerce Act.

The Uniform Voidable Transactions Act modifies, limits or supersedes the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., but does not modify, limit or supersede Section 101(c) of that act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b).

History: 1978 Comp., 56-10-28, enacted by Laws 2015, ch. 54, 23.



Section 56-10-29 - Applicability.

56-10-29. Applicability.

A. The provisions of the Uniform Voidable Transactions Act:

(1) apply to a transfer made or obligation incurred on or after January 1, 2016; but

(2) do not apply to:

(a) a transfer made or an obligation incurred before January 1, 2016; or

(b) a right of action that has accrued before January 1, 2016.

B. A transfer made or an obligation incurred before January 1, 2016 and the rights, obligations and interests flowing from that transfer or obligation are governed by the Uniform Fraudulent Transfer Act as if the Uniform Voidable Transactions Act had not been enacted and may be terminated, completed, consummated or enforced pursuant to the Uniform Fraudulent Transfer Act.

C. For the purposes of this section, a transfer is made and an obligation is incurred at the time provided in Section 56-10-20 NMSA 1978.

History: 1978 Comp., 56-10-29, enacted by Laws 2015, ch. 54, 24.






Article 11 - Artists' Consignment

Section 56-11-1 - Short title.

56-11-1. Short title.

Sections 1 through 3 [56-11-1 through 56-11-3 NMSA 1978] of this act may be cited as the "Artists' Consignment Act."

History: Laws 1979, ch. 196, 1.



Section 56-11-2 - Definitions.

56-11-2. Definitions.

As used in the Artists' Consignment Act:

A. "art" means a painting, sculpture, drawing, work of graphic art, pottery, weaving, batik, macrame or quilt containing the artist's original handwritten signature on the work of art;

B. "artist" means the creator of a work of art, or, if he is deceased, the artist's heirs or personal representative;

C. "art dealer" means a person primarily engaged in the business of selling works of art;

D. "creditor" means a "creditor" as defined in Section 55-1-201 NMSA 1978; and

E. "person" means an individual, partnership, corporation or association.

History: Laws 1979, ch. 196, 2.



Section 56-11-3 - Art consignment; priority of claims, liens or security interests.

56-11-3. Art consignment; priority of claims, liens or security interests.

A work of art delivered to an art dealer by an artist for the purpose of exhibition or sale, and the artists' [artist's] share of the proceeds from the sale of the work by the dealer, whether to the dealer on his own account or to a third person, shall create a priority in favor of the artist over the claims, liens or security interests of the creditors of the art dealer, notwithstanding any provision of the Uniform Commercial Code [Chapter 55 NMSA 1978].

History: Laws 1979, ch. 196, 3.






Article 12 - Pawnbrokers

Section 56-12-1 - Short title.

56-12-1. Short title.

This act [56-12-1 through 56-12-16] may be cited as the "Pawnbrokers Act."

History: Laws 1985, ch. 228, 1.



Section 56-12-2 - Definitions.

56-12-2. Definitions.

As used in the Pawnbrokers Act:

A. "pawnbroker" means a person engaged in the business of making pawn transactions;

B. "pawn service charge" means the sum of all charges, payable directly or indirectly by the pledgor and imposed directly or indirectly by the pawnbroker as an incident to the pawn transaction;

C. "pawnshop" means the location or premises at which a pawnbroker regularly conducts his business;

D. "pawn transaction" means either the act between a pawnbroker and a person pledging a good of lending money or extending credit on the security of pledged goods or of purchasing tangible personal property with an express or implied agreement or understanding that it may be redeemed or repurchased by the seller at a stipulated price;

E. "person" means an individual, partnership, corporation, joint venture, trust, association or any other legal entity however organized;

F. "pledged goods" means tangible personal property other than choses in action, securities or printed evidences of indebtedness, which property is deposited with or otherwise actually delivered into the possession of a pawnbroker in the course of his business in connection with the pawn transaction;

G. "local law enforcement agency" means the chief of police, his designee, or the police department if applicable to a municipality, or the county sheriff, his designee, or the county sheriff's department if applicable to a county; and

H. "local government" means a municipality or county.

History: Laws 1985, ch. 228, 2.



Section 56-12-3 - Purpose.

56-12-3. Purpose.

The purpose of the Pawnbrokers Act is to:

A. prevent frauds, unfair practices, discriminations against, impositions on or abuses of the citizens of New Mexico;

B. exercise the police power of the state to insure a sound system of making pawn transactions and acquiring and disposing of tangible personal property by and through pawnshops and to prevent unlawful pawn transactions, particularly in stolen property, through regulating pawnbrokers and certain persons employed by or in pawnshops;

C. ensure financial responsibility to the state and to the public;

D. ensure compliance with federal, state and local laws, rules, regulations and ordinances;

E. assist local governments in the exercise of their police power; and

F. to protect from exploitation, abuse or its own improvidence that segment of society in this state which relies from time to time for its need upon money or credit extended by pawnbrokers and given upon the security of native art, handicraft or movable personal possessions.

History: Laws 1985, ch. 228, 3.



Section 56-12-4 - Permits required; inspection fee; penalty.

56-12-4. Permits required; inspection fee; penalty.

A. In addition to any occupational or other license required by the local government, every pawnbroker shall obtain a pawnbroker permit from his local government, and that permit shall be conspicuously displayed in the pawnbroker's place of business. Said permit will expire on July 1 of each year and must be renewed by that date. Upon obtaining the permit, every pawnbroker shall register with the local law enforcement agency.

B. The local government may impose upon pawnbrokers a pawnbroker permit fee, in an amount to be set by the local government, to cover the expense of administration of the Pawnbrokers Act. No person who has been convicted of a felony shall be eligible for a permit.

C. Doing business as a pawnbroker without a permit constitutes a violation of this section and is subject to the general penalty provisions of the Pawnbrokers Act.

History: Laws 1985, ch. 228, 4.



Section 56-12-5 - Administration; applicability of other laws.

56-12-5. Administration; applicability of other laws.

A. The local government shall adopt such rules and regulations as necessary for the equitable administration of the Pawnbrokers Act.

B. Nothing in the Pawnbrokers Act shall be construed to prohibit a local government from enacting additional requirements governing pawnbrokers, not inconsistent with that act.

History: Laws 1985, ch. 228, 5.



Section 56-12-6 - Pawnbroker; bond required.

56-12-6. Pawnbroker; bond required.

No person shall engage in business as a pawnbroker without having executed and delivered a bond to his local government in the sum of five thousand dollars ($5,000). The bond shall be in a form approved by the local government and shall be conditioned upon the conduct of the pawnbroker's business according to the provisions of the Pawnbrokers Act. The bond shall be for the benefit of each and every person damaged by a breach of any condition set forth in the bond. Every pawnbroker shall provide the local government with thirty days' notice in writing of the cancellation of the bond.

History: Laws 1985, ch. 228, 6.



Section 56-12-7 - Application for permit; requirements.

56-12-7. Application for permit; requirements.

A. Each application for an original or a renewal permit shall be submitted in writing to the local government and contain such information as is required by the local government and be accompanied by the applicable permit fee amount.

B. Each application shall be accompanied by the name, social security number, address and date of birth of each agent, servant and employee of the applicant engaged in the business of pawn transactions. Changes in such list must be indicated on each renewal application.

C. Every pawnbroker shall furnish with each application for an original or renewal permit proof of execution and delivery of the bond to the local government.

History: Laws 1985, ch. 228, 7.



Section 56-12-8 - Suspension or revocation of permit; notice; hearing.

56-12-8. Suspension or revocation of permit; notice; hearing.

A. The local government authority may institute proceedings for the suspension or revocation of any permit issued pursuant to the Pawnbrokers Act upon the filing of a written complaint by the local law enforcement agency, the designated representative of that local law enforcement agency or the attorney general, charging the permit holder or an employee thereof, of having violated any provision of the Pawnbrokers Act.

B. The local government authority shall serve written notice upon the permitholder of the alleged violation. The notice requirement is satisfied if personal service of the notice is had upon the holder of the permit or is posted in a conspicuous place upon the permitholder's place of business.

C. The local government authority shall set a date for hearing on the complaint not more than ten days, nor less than five days, after the date of notice unless waived by all parties thereto. The notice provided for in Subsection B of this section shall specify the date and time of the hearing.

D. The permitholder and any other interested person shall have the right to appear at this administrative hearing and to produce evidence. The rules of evidence shall not apply. If, after holding this hearing, the local government authority determines that the permitholder is in violation of the provisions of the Pawnbrokers Act as charged in the complaint, the local government authority shall issue a written order. The order may suspend the permit for a stated period of time or permanently revoke the permit. The local government authority shall cause such order to be served upon the permitholder and filed in the office of the clerk for public inspection within five business days after the hearing. Service of the order on the permitholder shall be as specified in Subsection B of this section, and the official serving the order shall have the authority to remove the permit from the premises and deliver that permit to the local government authority. This hearing shall be the final administrative remedy.

History: Laws 1985, ch. 228, 8.



Section 56-12-9 - Pawnbroker reports; records; delivery; violations.

56-12-9. Pawnbroker reports; records; delivery; violations.

A. Every pawnbroker shall each day accurately complete a report of all used property of every kind received or purchased in a pawn transaction during the preceding business day on a form approved by the local law enforcement agency. Either a driver's license or other photo identification card shall be required of each person entering into a pawn transaction with a pawnbroker. Each item received shall be listed on a separate report form. Said report shall include the following:

(1) name of item;

(2) description of the item including make and model number, if any;

(3) serial number and other identifying marks, if any;

(4) date, time and type of pawn transaction;

(5) name and address of person offering the item;

(6) description of the person offering the item including sex, complexion, hair color, approximate height and weight, and date of birth; and

(7) type of identification used by person offering item and identifying number of said identification. If the person presents a driver's license, the report shall also indicate the state of issuance.

B. All reports required by this section shall be completed accurately and be made available by 12 o'clock noon of the day following the day of the pawn transaction and shall be delivered or mailed to the local law enforcement agency within three days of the pawn transaction.

C. Property purchased directly from another permitholder regulated by the Pawnbrokers Act who has already reported the item pursuant to this section is exempt from the requirements of this section.

D. Persistent or frequent erroneous or incomplete entries in or delays in the submitting of the above required reports shall constitute a violation of this section and are subject to the general penalty provisions of the Pawnbrokers Act.

E. The reports and records of the permitholder required pursuant to this section, as well as every item received in pawn, shall be available for inspection by the local government authority, the attorney general, the local law enforcement agency or any sworn member of that law enforcement agency at all reasonable times.

F. Each item pledged to or purchased by the permitholder for which a report is required shall have attached to it a tag with an alphabetic or numerical identification system matching that item with its corresponding report and record.

History: Laws 1985, ch. 228, 9.



Section 56-12-10 - Pawn ticket.

56-12-10. Pawn ticket.

A. Every pawnbroker shall at the time of each pawn transaction deliver to the person pawning any good, a ticket signed by the pawnbroker containing the substance of the entry required to be made in his report pursuant to Section 9 [56-12-9 NMSA 1978] of the Pawnbrokers Act.

B. The holder of such ticket shall be presumed to be the person entitled to redeem the pledge and the pawnbroker shall deliver such article to the person so presenting such ticket on payment of principal and all lawful charges.

C. The pawn ticket required by this section shall further contain all disclosures of credit terms required to be disclosed to the pledgor by the federal Truth in Lending Act.

History: Laws 1985, ch. 228, 10.



Section 56-12-11 - Default; disposition of pledged property.

56-12-11. Default; disposition of pledged property.

A. Except as otherwise specified in this section, upon default by the pledgor, the pawnbroker shall comply with the requirements of Chapter 55, Article 9 NMSA 1978 in the disposition of the pledged goods.

B. If there is a conflict between a specific provision of the Pawnbrokers Act and a more general provision of Chapter 55, Article 9 NMSA 1978, the more specific provision of the Pawnbrokers Act shall control.

C. Notwithstanding the provisions of Subsection A of this section, the pawnbroker shall not dispose of the pledged property, except by redemption, until at least ninety days after the indebtedness has become due.

D. Notwithstanding the provisions of Subsection A of this section, if the pawnbroker disposes of the pledged property by sale in the regular course of business, such sale shall conform to the requirements of Chapter 55, Article 9 NMSA 1978 and, if a surplus remains after sale of the pledged property, the pawnbroker shall make a record of the sale and the amount of the surplus and notify the pledgor by first class mail sent to the pledgor's last known address of the amount of the surplus and the pledgor's right to claim it at a specified location within ninety days of the date of mailing of the notice if the surplus is one hundred dollars ($100) or less or within twelve months of the date of mailing of the notice if the surplus is greater than one hundred dollars ($100). In the event that the first class mail addressed to any person is returned unclaimed to the pawnbroker, then the pawnbroker shall post and maintain on a conspicuous public part of the pawnbroker's premises an appropriately entitled list naming each such person. Ninety days or twelve months, as applicable, after the date of the mailing or posting, whichever is later, the pawnbroker may retain any surplus remaining unclaimed by the pledgor as the pawnbroker's own property.

History: Laws 1985, ch. 228, 11; 2009, ch. 187, 1.



Section 56-12-12 - Record of disposition of pledged property.

56-12-12. Record of disposition of pledged property.

Every pawnbroker shall keep a permanent record, fully itemized, of all pledged property disposed of following default by the pledgor. The record shall include the following:

A. the number of the pawn transaction;

B. the name and address of the pledgor;

C. the date of the pawn transaction and the date of the last payment received as service charge or on principal;

D. the date of disposition of the pledged property pursuant to Section 11 [56-12-11 NMSA 1978] of the Pawnbrokers Act;

E. the method of disposition of the pledged property; and

F. the amount and disposition of any surplus following disposition of the pledged property.

History: Laws 1985, ch. 228, 12.



Section 56-12-13 - Pawn service charge.

56-12-13. Pawn service charge.

A. For the first thirty-day period of the pawn transaction, a pawnbroker may charge seven dollars fifty cents ($7.50) or ten percent of the amount loaned, whichever is greater, provided that such charge shall not be made on the refinancing of an existing loan or credit transaction. A loan or extension of credit shall be considered to be refinancing of an existing loan if any part of the proceeds of the subsequent loan is applied toward the payment of a prior loan with the same pawnbroker.

B. For the remaining period of the pawn transaction, including any refinancing, no pawnbroker shall charge directly, indirectly or by any subterfuge a pawn service charge in connection with any pawn transaction at a rate in excess of four percent per month on the unpaid principal balance of the loan or extension of credit.

C. The foregoing pawn service charges are limiting maximums and nothing herein shall be construed to prohibit a pawnbroker from contracting for or receiving a lesser rate than here established.

History: Laws 1985, ch. 228, 13.



Section 56-12-14 - Prohibited practices.

56-12-14. Prohibited practices.

A pawnbroker shall not:

A. knowingly enter into a pawn transaction with a person under the age of eighteen years or under the influence of alcohol, any narcotic, drug, stimulant or depressant;

B. make any agreement requiring the personal liability of a pledgor in connection with the pawn transaction;

C. accept any waiver, in writing or otherwise, of any right or protection accorded a pledgor under the Pawnbrokers Act;

D. fail to exercise reasonable care to protect pledged goods from loss or damage;

E. fail to return a pledged good to a pledgor upon payment of the full amount due to the pawnbroker on the pawn transaction. In the event a pledged good is lost or damaged while in the possession of the pawnbroker, the pawnbroker shall compensate the pledgor for the reasonable value of the lost or damaged good;

F. make any charge for insurance in connection with a pawn transaction;

G. purchase or otherwise receive any item of property from which the manufacturer's name plate, serial number or identification mark has been obviously defaced, altered, covered or destroyed;

H. purchase or otherwise receive any item of property which the permitholder knows is not lawfully owned by the person offering the same;

I. enter into a pawn transaction in which the unpaid principle [principal] balance exceeds two thousand dollars ($2,000); or

J. require that any of the proceeds of any cash loan be spent at the pawnbroker's place of business or in any other manner directed by the pawnbroker.

History: Laws 1985, ch. 228, 14.



Section 56-12-15 - General penalties.

56-12-15. General penalties.

Any permitholder who is found guilty of a violation of any provision of the Pawnbrokers Act shall be guilty of a petty misdemeanor. Any permitholder who violates any provision of the Pawnbrokers Act shall be subject to having his permit revoked or suspended by the local government pursuant to the provisions of Section 8 [56-12-8 NMSA 1978] of the Pawnbrokers Act. Revocation or suspension of such permit will not bar prosecution of the permitholder under the penal provisions of the Pawnbrokers Act. Criminal prosecution will not bar proceedings to revoke or suspend the holder's permit.

History: Laws 1985, ch. 228, 15.



Section 56-12-16 - Forfeiture.

56-12-16. Forfeiture.

The violation of any provision of the Pawnbrokers Act in any covered transaction shall be deemed a forfeiture of the entire amount of the pawn service charge contracted for or allowable under the transaction. In the event a pawn service charge in excess of the amounts allowable under the Pawnbrokers Act has been paid in any covered transaction, the person by whom it has been paid, or has [his] legal representative, may recover back by civil action triple the amount of service charge paid. Any civil action under this section shall be commenced within two years from the date the usurious transaction was consummated.

History: Laws 1985, ch. 228, 16.






Article 13 - Farm Products Secured Interests

Section 56-13-1 - Short title.

56-13-1. Short title.

Sections 1 through 14 [56-13-1 through 56-13-14 NMSA 1978] of this act may be cited as the "Farm Products Secured Interest Act".

History: Laws 1987, ch. 177, 1.



Section 56-13-2 - Legislative purpose.

56-13-2. Legislative purpose.

It is the intent of the legislature to adopt a central filing system for security interests relating to farm products pursuant to Section 1324 of the Food Security Act of 1985, Public Law 99-198. It is also the intent of the legislature that upon the adoption of the central filing system, security interest holders be encouraged to use such system in lieu of any other notice provided by Section 1324 of the Food Security Act of 1985 for farm products used or produced in New Mexico which are included in the central filing system.

History: Laws 1987, ch. 177, 2.



Section 56-13-3 - Definitions.

56-13-3. Definitions.

As used in the Farm Products Secured Interest Act:

A. "buyer in the ordinary course of business" means a person who, in the ordinary course of business, buys farm products from a person engaged in farming operations who is in the business of selling farm products;

B. "central filing system" means the system for filing effective financing statements established pursuant to Section 4 [56-13-4 NMSA 1978] of the Farm Products Secured Interest Act;

C. "commission merchant" means any person engaged in the business of receiving any farm product for sale, on commission or for or on behalf of another person;

D. "debtor" means the person subjecting a farm product to a security interest;

E. "effective financing statement" means a statement that:

(1) is an original or reproduced copy thereof;

(2) is signed and filed by the secured party in the office of the secretary of state;

(3) is signed by the debtor;

(4) contains:

(a) the name and address of the secured party;

(b) the name and address of the debtor;

(c) the social security number of the debtor or, in the case of a debtor doing business other than as an individual, the internal revenue service taxpayer identification number of such debtor;

(d) a description of the farm products subject to the security interest;

(e) a list of each county in New Mexico where the farm product is used or produced or to be used or produced;

(f) the crop year unless every crop of the farm product in question, for the duration of the effective financing statement, is to be subject to the particular security interest;

(g) further details of the farm product subject to the security interest if needed to distinguish it from other quantities of such product owned by the same person but not subject to the particular security interest; and

(h) such other information that the secretary of state may require to comply with Section 1324 of the Food Security Act of 1985, Public Law 99-198 or to more efficiently carry out the secretary of state's duties under the Farm Products Secured Interest Act;

(5) shall be amended in writing within three months, similarly signed and filed, to reflect material changes;

(6) remains effective for a period of five years from the date of filing, subject to extensions for additional periods of five years each by refiling or filing a continuation statement within six months before the expiration of the five-year period;

(7) lapses on either the expiration of the effective period of the statement or the filing of a notice signed by the secured party that the statement is terminated, whichever occurs first;

(8) is accompanied by the requisite filing fee set pursuant to Section 6 [56-13-6 NMSA 1978] of the Farm Products Secured Interest Act; and

(9) substantially complies with the requirements of this section even though it contains minor errors that are not seriously misleading, provided, however, for the purpose of this paragraph, errors in social security numbers and internal revenue service taxpayer identification numbers do not constitute minor errors. An effective financing statement may for any given debtor cover more than one farm product located in more than one county;

F. "farm product" means an agricultural commodity, as species of livestock used or produced in farming operations, or a product of such crop or livestock in its unmanufactured state, that is in the possession of a person engaged in farming operations and includes a list of farm products that are covered by this general definition as prepared by the secretary of state;

G. "person" means any individual, partnership, corporation, trust or any other business entity and the singular includes the plural;

H. "security interest" means an interest in farm products that secures payment or performance of an obligation; and

I. "selling agent" means any person, other than a commission merchant, who is engaged in the business of negotiating the sale and purchase of any farm product on behalf of a person engaged in farming operations.

History: Laws 1987, ch. 177, 3.



Section 56-13-4 - Implementation of central filing system.

56-13-4. Implementation of central filing system.

The secretary of state shall design and implement a central filing system for effective financing statements. The secretary of state shall be the system operator. The system shall provide a means for filing effective financing statements or notices of such financing statements on a statewide basis. The system shall include requirements that:

A. an effective financing statement or notice of such financing statement shall be filed in the office of the secretary of state;

B. the secretary of state shall compile all such statements or notices into a master list:

(1) organized according to farm product;

(2) arranged within each such product:

(a) in alphabetical order according to the last name of the individual debtors or, in the case of debtors doing business other than as individuals, the first word in the name of such debtors;

(b) in numerical order according to the social security number of the individual debtors or, in the case of debtors doing business other than as individuals, the internal revenue service taxpayer identification number of such debtors;

(c) geographically by county; and

(d) by crop year; and

(3) containing the information referred to in Subsection E of Section 3 [56-13-3 NMSA 1978] of the Farm Products Secured Interest Act;

C. the secretary of state shall have the information on the master list published in lists by farm product arranged alphabetically by debtor and by farm product arranged numerically by the debtor's social security number for individual debtors or, in the case of debtors doing business other than as individuals, the internal revenue service taxpayer identification number of such debtors. If a registered buyer so requests, the list or lists for such buyer may be limited to any county or group of counties where the farm product is used or produced or to any crop year or a combination of such identifiers;

D. all buyers of farm products, commission merchants, selling agents and other persons may register with the secretary of state to receive lists described in Subsection C of this section. Any buyer of farm products, commission merchant, selling agent or other person conducting business from multiple locations shall be considered as one entity. Such registration shall be on an annual basis. The secretary of state shall provide the form for registration which shall include the name and address of the registrant and the lists described in Subsection C of this section which such registrant desires to receive. A registration shall not be completed until the form provided is properly completed and received by the secretary of state accompanied by the proper registration fee. The fee for annual registration shall be thirty dollars ($30.00). A registrant shall pay an additional annual fee to receive quarterly lists described in Subsection C of this section. For each farm product list provided on microfilm, the annual fee shall be one hundred fifty dollars ($150). For each farm product list provided on paper, the annual fee shall be three hundred dollars ($300). The annual fee for a special list which is a list limited to fewer than all counties or less than all crop years shall be one hundred fifty dollars ($150) for each farm product. The secretary of state shall maintain a record of the registrants and the lists and contents of the lists received by the registrants for a period of five years;

E. the lists as identified pursuant to Subsection D of this section shall be distributed by the secretary of state on a quarterly basis and shall be in written or printed form. A registrant may choose in lieu of receiving a written or printed form to receive statewide lists on microfilm. The distribution shall be made by certified mail, return receipt requested. The secretary of state shall, by rule and regulation, establish the dates upon which the quarterly distributions will be made, the dates after which a filing of an effective financing statement will not be reflected on the next quarterly distribution of lists and the dates by which a registrant must complete a registration to receive the next quarterly list; and

F. the secretary of state shall remove lapsed and terminated effective financing statements or notices of such financing statements from the master list prior to preparation of the lists required to be distributed by Subsection E of this section.

History: Laws 1987, ch. 177, 4.



Section 56-13-5 - Certification of system.

56-13-5. Certification of system.

The secretary of state shall apply to the secretary of the United States department of agriculture for certification of the central filing system provided by the Farm Products Secured Interest Act.

History: Laws 1987, ch. 177, 5.



Section 56-13-6 - Filing.

56-13-6. Filing.

A. The fee for filing and indexing and for stamping a copy furnished by the secured party to show the date and place of filing of an effective financing statement, an amendment, a continuation statement or a termination statement shall be eleven dollars and fifty cents ($11.50).

B. The fees set forth in Subsection A of this section shall apply to filing of all instruments on paper of a size as prescribed by the secretary of state. For instruments filed on paper of any other size, there shall be added to the original fee for filing the sum of three dollars ($3.00). The fee for attachments to all instruments submitted for filing shall be fifty cents ($.50) per page.

History: Laws 1987, ch. 177, 6.



Section 56-13-7 - Continuation statement.

56-13-7. Continuation statement.

A continuation statement may be filed by the secured party within six months prior to the expiration of the five-year period specified in Paragraph (6) of Subsection E of Section 56-13-3 NMSA 1978. Any such continuation statement shall be signed by the secured party, shall identify the original statement by file number and shall state that the original statement is still effective. Upon timely filing of the continuation statement, the effectiveness of the original statement shall be continued for five years after the last date to which the filing was effective, whereupon it shall lapse unless another continuation statement is filed prior to such lapse. If an effective financing statement exists at the time insolvency proceedings are commenced by or against the debtor, the effective financing statement shall remain effective until termination of the insolvency proceedings and thereafter for a period of sixty days or until the expiration of the five-year period, whichever occurs later. Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the original statement.

History: Laws 1987, ch. 177, 7; 1999, ch. 99, 1.



Section 56-13-8 - Lapse or waiver.

56-13-8. Lapse or waiver.

A. Whenever there is no outstanding secured obligation and no commitment to make advances, incur obligations or otherwise give value, the secured party shall notify the debtor in writing of his right to have a notice of lapse of his effective financing statement filed which shall lead to the removal of his name from the files and lists compiled by the secretary of state. In lieu of such notice, the secured party may acquire a waiver of the debtor of such right and a request by the debtor that his effective financing statement be retained on file. Such notice may be given or waiver acquired by the secured party at any time prior to the time specified in this subsection for giving the notice.

B. If the secured party does not furnish the notice or obtain the waiver specified in Subsection A of this section, the secured party shall, within ten days of final payment of all secured obligations, provide the debtor with a written notification of the debtor's right to have a notice of lapse filed. The secured party shall on written demand by the debtor send the debtor a notice of lapse to the effect that he no longer claims a security interest by file number. The notice of lapse need only be signed by the secured party.

C. If the affected secured party fails to send a notice of lapse within ten days after proper demand pursuant to Subsection B of this section, such secured party shall be liable to the debtor for five hundred dollars ($500) in addition for any loss caused to the debtor by such failure.

D. On presentation to the secretary of state of a notice of lapse, the secretary of state shall treat it as a termination statement and note it in the index. The secretary of state shall return one copy of the notice of lapse to the filing party stamped to show the time of receipt thereof.

History: Laws 1987, ch. 177, 8.



Section 56-13-9 - Oral and written inquiries.

56-13-9. Oral and written inquiries.

A. Oral and written inquiries regarding information provided by the filing of effective financing statements may be made at the office of the secretary of state during regular business hours. The fee for furnishing file information in writing shall be fifteen dollars ($15.00) for each debtor name searched by the secretary of state. Written confirmation of an oral or written inquiry shall be mailed no later than the end of the next business day after the inquiry is received.

B. The secretary of state shall provide a system that assigns an identifying number to each inquiry made pursuant to Subsection A of this section. Such number shall be given to the inquiring party at the time of the oral response and shall be included in the written confirmation. The secretary of state shall maintain a record of inquiries made under this section which shall identify who made the inquiry, on whom the inquiry was made and the date of the inquiry.

C. The secretary of state may provide for a computerized system for inquiry and confirmation which may be used in lieu of the inquiry and confirmation under Subsection A of this section. When such a system is implemented and used, it shall have the same effect as an inquiry and confirmation under Subsection A of this section.

History: Laws 1987, ch. 177, 9.



Section 56-13-10 - Seller disclosure.

56-13-10. Seller disclosure.

In order to verify the existence or the nonexistence of a security interest, a buyer in the ordinary course of business, commission merchant or selling agent may request a seller to disclose such seller's social security number or, in the case of a seller doing business other than as an individual, the internal revenue service taxpayer identification number of such seller.

History: Laws 1987, ch. 177, 10.



Section 56-13-11 - Adoption of rules and regulations.

56-13-11. Adoption of rules and regulations.

The secretary of state shall adopt and promulgate rules and regulations necessary to implement the Farm Products Secured Interest Act. If necessary to obtain federal certification of the central filing system, additional or alternative requirements made in conformity with Section 1324 of the Food Security Act of 1985 may be imposed by the secretary of state by rule and regulation. The secretary of state shall prescribe all forms to be used for filing effective financing statements and subsequent actions.

History: Laws 1987, ch. 177, 11.



Section 56-13-12 - Receipt of notice.

56-13-12. Receipt of notice.

For purposes of Section 1324 of the Food Security Act of 1985, Public Law 99-198, "receipt of written notice" means the date the notice is actually received by a buyer in the ordinary course of business or the first date upon which delivery is attempted by a carrier. A buyer in the ordinary course of business shall act in good faith. In all cases a buyer in the ordinary course of business shall be presumed to have received the notice ten days after it was mailed.

History: Laws 1987, ch. 177, 12.



Section 56-13-13 - Rights of buyer in the ordinary course of business.

56-13-13. Rights of buyer in the ordinary course of business.

A. A buyer in the ordinary course of business, in buying farm products covered by the central filing system, shall take subject to the security interest identified under such system, except that a registrant or a buyer in the ordinary course of business making an inquiry under Section 9 [56-13-9 NMSA 1978] of the Farm Products Secured Interest Act shall not take subject to the security interest if the central filing system does not correctly identify the debtor.

B. A buyer in the ordinary course of business buying farm products covered by an effective financing statement takes free of any security interest on such products if such buyer secures a waiver or release of the security interest specified in such effective financing statement from the secured party. If a buyer in the ordinary course of business buying farm products covered by the central filing system tenders to the seller the total purchase price by means of a check or other instrument payable to such seller and each security interest holder of the seller identified in the central filing system for such products and if such security interest holder authorizes the negotiation of such check or other instrument, such authorization or endorsement and payment thereof shall constitute a waiver or release of the security interest specified to the extent of the amount of the instrument. Such waiver or release of the security interest shall not serve to establish or alter in any way security interest or lien priorities under law.

History: Laws 1987, ch. 177, 13.



Section 56-13-14 - Liability of secretary of state waived.

56-13-14. Liability of secretary of state waived.

The secretary of state shall not be liable to any party for the authenticity of the information provided in an effective financing statement.

History: Laws 1987, ch. 177, 14.






Article 14 - Worthless Checks

Section 56-14-1 - Civil action; damages.

56-14-1. Civil action; damages.

A. In any civil action against a person for drawing any worthless check, the plaintiff may recover from the defendant damages in the amount equal to one hundred dollars ($100) or triple the amount for which the check is drawn, whichever is greater; provided that damages recovered under this section shall not exceed the amount of the check by more than five hundred dollars ($500) and may be awarded only if:

(1) the plaintiff made written demand of the defendant for payment of the amount of the check not less than ten days before commencing action; and

(2) the defendant failed to tender to the plaintiff prior to the commencement of the action an amount of money not less than the amount demanded.

B. The written demand by the plaintiff shall include notice that if the money is not paid within ten days, triple damages may be incurred by the defendant. The plaintiff shall provide the defendant written notice of demand for payment by certified mail at the last known address of the defendant with a request for a return receipt and marked "deliver to addressee only".

C. Subsequent to the commencement of the civil action but prior to the hearing, the defendant may tender to the plaintiff as satisfaction of the claim, an amount of money equal to the sum of the amount of the check and the incurred court and service costs.

D. If the court or jury determines that the failure of the defendant to satisfy the worthless check was due to economic hardship resulting from an inevitable accident or act of God, the court or jury may waive all or part of the statutory damages; provided the court or jury shall render judgment against the defendant for not less than the amount of the worthless check plus incurred court and service costs.

E. As used in this section:

(1) "draw" means making, drawing, uttering or delivering a worthless check;

(2) "thing of value" includes money, property, services, goods, wares and lodging; and

(3) "worthless check" means a check, draft or order for payment drawn upon any bank or other depository and issued in exchange for anything of value with intent to defraud when the drawer knows at the time of the issuing that there are insufficient funds in or credit with the bank or depository for the payment of the check, draft or order in full upon presentation; but does not mean any check where the payee or holder knows or has been expressly notified prior to the drawing of the check, draft or order for payment or has reason to believe that the drawer did not have on deposit or to his credit with the drawee sufficient funds to insure payment on its presentation nor does it mean any postdated check.

History: Laws 1987, ch. 14, 1.






Article 15 - Uniform Assignment of Rents

Section 56-15-1 - Short title.

56-15-1. Short title.

This act [56-15-1 through 56-19-19 NMSA 1978] may be cited as the "Uniform Assignment of Rents Act".

History: Laws 2011, ch. 141, 1.



Section 56-15-2 - Definitions.

56-15-2. Definitions.

As used in the Uniform Assignment of Rents Act:

A. "assignee" means a person entitled to enforce an assignment of rents;

B. "assignment of rents" means a transfer of an interest in rents in connection with an obligation secured by real property located in New Mexico and from which the rents arise;

C. "assignor" means a person that makes an assignment of rents or the successor owner of the real property from which the rents arise;

D. "cash proceeds" means proceeds that are money, checks, deposit accounts or the like;

E. "day" means a calendar day;

F. "deposit account" means a demand, time, savings, passbook or similar account maintained with a bank, savings bank, savings and loan association, credit union or trust company;

G. "document" means information that is inscribed on a tangible medium or that is stored on an electronic or other medium and is retrievable in perceivable form;

H. "notification" means a document containing information that the Uniform Assignment of Rents Act requires a person to provide to another, signed by the person required to provide the information;

I. "person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency or instrumentality or any other legal or commercial entity;

J. "proceeds" means personal property that is received or collected on account of a tenant's obligation to pay rents;

K. "purchase" means to take by sale, lease, discount, negotiation, mortgage, pledge, lien, security interest, issue or reissue, gift or any other voluntary transaction creating an interest in property;

L. "rents" means:

(1) sums payable for the right to possess or occupy, or for the actual possession or occupation of, real property of another person;

(2) sums payable to an assignor pursuant to a policy of rental interruption insurance covering real property;

(3) claims arising out of a default in the payment of sums payable for the right to possess or occupy real property of another person;

(4) sums payable to terminate an agreement to possess or occupy real property of another person;

(5) sums payable to an assignor for payment or reimbursement of expenses incurred in owning, operating and maintaining, or constructing or installing improvements on, real property; or

(6) any other sums payable pursuant to an agreement relating to the real property of another person that constitute rents pursuant to any law of New Mexico other than the Uniform Assignment of Rents Act;

M. "secured obligation" means an obligation, the performance of which is secured by an assignment of rents;

N. "security instrument" means a document, however denominated, that creates or provides for a security interest in real property, whether or not it also creates or provides for a security interest in personal property;

O. "security interest" means an interest in property that arises by agreement and secures performance of an obligation;

P. "sign" means, with present intent to authenticate or adopt a document:

(1) to execute or adopt a tangible symbol; or

(2) to attach to or logically associate with the document an electronic sound, symbol or process;

Q. "state" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States;

R. "submit for recording" means to submit a document complying with applicable legal standards, with required fees, to the office of the county clerk in the county or counties designated in Section 14-9-1 NMSA 1978; and

S. "tenant" means a person that has an obligation to pay sums for the right to possess or occupy, or for possessing or occupying, the real property of another person.

History: Laws 2011, ch. 141, 2.



Section 56-15-3 - Manner of giving notification.

56-15-3. Manner of giving notification.

A. Except as otherwise provided in Subsections C and D of this section, a person gives a notification or a copy of a notification pursuant to the Uniform Assignment of Rents Act:

(1) by depositing it with the United States postal service or with a commercially reasonable delivery service, properly addressed to the intended recipient's address as specified in Subsection B of this section, with first-class postage or cost of delivery provided; or

(2) if the recipient agreed to receive notification by facsimile transmission, electronic mail or other electronic transmission, by sending it to the recipient in the agreed manner at the address specified in the agreement.

B. The following rules determine the proper address for giving a notification pursuant to Subsection A of this section:

(1) a person giving a notification to an assignee shall use the address for notices to the assignee provided in the document creating the assignment of rents, but, if the assignee has provided the person giving the notification with a more recent address for notices, the person giving the notification shall use that address;

(2) a person giving a notification to an assignor shall use the address for notices to the assignor provided in the document creating the assignment of rents, but, if the assignor has provided the person giving the notification with a more recent address for notices, the person giving the notification shall use that address; and

(3) if a tenant's agreement with an assignor provides an address for notices to the tenant and the person giving notification has received a copy of the agreement or knows the address for notices specified in the agreement, the person giving the notification shall use that address in giving a notification to the tenant. Otherwise, the person shall use the address of the premises covered by the agreement.

C. If a person giving a notification pursuant to the Uniform Assignment of Rents Act and the recipient have agreed to the method for giving a notification, any notification shall be given by that method.

D. If a notification is received by the recipient, it is effective even if it was not given in accordance with Subsection A or C of this section.

History: Laws 2011, ch. 141, 3.



Section 56-15-4 - Security instrument creates assignment of rents; assignment of rents creates security interest.

56-15-4. Security instrument creates assignment of rents; assignment of rents creates security interest.

A. An enforceable security instrument creates an assignment of rents arising from the real property described in the security instrument, unless the security instrument provides otherwise.

B. An assignment of rents creates a presently effective security interest in all accrued and unaccrued rents arising from the real property described in the document creating the assignment, regardless of whether the document is in the form of an absolute assignment, an absolute assignment conditioned upon default, an assignment as additional security or any other form. The security interest in rents is separate and distinct from any security interest held by the assignee in the real property.

History: Laws 2011, ch. 141, 4.



Section 56-15-5 - Recordation; perfection of security interest in rents; priority of conflicting interests in rents.

56-15-5. Recordation; perfection of security interest in rents; priority of conflicting interests in rents.

A. A document creating an assignment of rents may be submitted for recording in the office of the county clerk in the same manner as any other document evidencing a conveyance of an interest in real property.

B. Upon recording, the security interest in rents created by an assignment of rents is fully perfected, even if a provision of the document creating the assignment or law of New Mexico other than the Uniform Assignment of Rents Act would preclude or defer enforcement of the security interest until the occurrence of a subsequent event, including a subsequent default of the assignor, the assignee's obtaining possession of the real property or the appointment of a receiver.

C. Except as otherwise provided in Subsection D of this section, a perfected security interest in rents takes priority over the rights of a person that, after the security interest is perfected:

(1) acquires a judicial lien against the rents or the real property from which the rents arise; or

(2) purchases an interest in the rents or the real property from which the rents arise.

D. A perfected security interest in rents has priority over the rights of a person described in Subsection C of this section with respect to future advances to the same extent as the assignee's security interest in the real property has priority over the rights of that person with respect to future advances.

History: Laws 2011, ch. 141, 5.



Section 56-15-6 - Enforcement of security interest in rents.

56-15-6. Enforcement of security interest in rents.

A. An assignee may enforce an assignment of rents using one or more of the methods specified in Sections 7, 8 and 9 [56-15-7, 56-15-8 and 56-15-9 NMSA 1978] of the Uniform Assignment of Rents Act or any other method sufficient to enforce the assignment pursuant to any law of New Mexico other than that act.

B. From the date of enforcement, the assignee or, in the case of enforcement by appointment of a receiver pursuant to Section 7 of the Uniform Assignment of Rents Act, the receiver is entitled to collect all rents that:

(1) have accrued but remain unpaid on that date; and

(2) accrue on or after that date, as those rents accrue.

History: Laws 2011, ch. 141, 6.



Section 56-15-7 - Enforcement by appointment of receiver.

56-15-7. Enforcement by appointment of receiver.

A. An assignee is entitled to the appointment of a receiver for the real property subject to the assignment of rents if:

(1) the assignor is in default and:

(a) the assignor has agreed in a signed document to the appointment of a receiver in the event of the assignor's default;

(b) it appears likely that the real property may not be sufficient to satisfy the secured obligation;

(c) the assignor has failed to turn over to the assignee proceeds that the assignee was entitled to collect; or

(d) a subordinate assignee of rents obtains the appointment of a receiver for the real property; or

(2) other circumstances exist that would justify the appointment of a receiver pursuant to the Receivership Act [44-8-1 through 44-8-10 NMSA 1978] or any other law of New Mexico other than the Uniform Assignment of Rents Act.

B. An assignee may file a petition for the appointment of a receiver in connection with an action:

(1) to foreclose the security instrument;

(2) for specific performance of the assignment;

(3) seeking a remedy on account of waste or threatened waste of the real property subject to the assignment; or

(4) otherwise to enforce the secured obligation or the assignee's remedies arising from the assignment.

C. An assignee that files a petition pursuant to Subsection B of this section shall also give a copy of the petition in the manner specified in Section 3 [56-15-3 NMSA 1978] of the Uniform Assignment of Rents Act to any other person that, ten days before the date the petition is filed, held a recorded assignment of rents arising from the real property.

D. If an assignee enforces an assignment of rents pursuant to this section, the date of enforcement is the date on which the court enters an order appointing a receiver for the real property subject to the assignment.

E. From the date of its appointment, a receiver is entitled to collect rents as provided in Subsection B of Section 6 [56-15-6 NMSA 1978] of the Uniform Assignment of Rents Act. The receiver also has the authority provided in the order of appointment, the Receivership Act and any other law of New Mexico other than the Uniform Assignment of Rents Act.

F. The following rules govern priority among receivers:

(1) if more than one assignee qualifies pursuant to this section for the appointment of a receiver, a receivership requested by an assignee entitled to priority in rents pursuant to the Uniform Assignment of Rents Act has priority over a receivership requested by a subordinate assignee, even if a court has previously appointed a receiver for the subordinate assignee; and

(2) if a subordinate assignee obtains the appointment of a receiver, the receiver may collect the rents and apply the proceeds in the manner specified in the order appointing the receiver until a receiver is appointed pursuant to a senior assignment of rents.

History: Laws 2011, ch. 141, 7.



Section 56-15-8 - Enforcement by notification to assignor.

56-15-8. Enforcement by notification to assignor.

A. Upon the assignor's default, or as otherwise agreed by the assignor, the assignee may give the assignor a notification demanding that the assignor pay over the proceeds of any rents that the assignee is entitled to collect pursuant to Section 6 [56-15-6 NMSA 1978] of the Uniform Assignment of Rents Act. The assignee shall also give a copy of the notification to any other person that, ten days before the notification date, held a recorded assignment of rents arising from the real property.

B. If an assignee enforces an assignment of rents pursuant to this section, the date of enforcement is the date on which the assignor receives a notification pursuant to Subsection A of this section.

C. An assignee's failure to give a notification pursuant to Subsection A of this section to any person holding a recorded assignment of rents does not affect the effectiveness of the notification as to the assignor, but the other person is entitled to any relief permitted pursuant to any law of New Mexico other than the Uniform Assignment of Rents Act.

D. An assignee that holds a security interest in rents solely by virtue of Subsection A of Section 4 [56-15-4 NMSA 1978] of the Uniform Assignment of Rents Act shall not enforce the security interest pursuant to this section while the assignor occupies the real property as the assignor's primary residence.

History: Laws 2011, ch. 141, 8.



Section 56-15-9 - Enforcement by notification to tenant.

56-15-9. Enforcement by notification to tenant.

A. Upon the assignor's default, or as otherwise agreed by the assignor, the assignee may give to a tenant of the real property a notification demanding that the tenant pay to the assignee all unpaid accrued rents and all unaccrued rents as they accrue. The assignee shall give a copy of the notification to the assignor and to any other person that, ten days before the notification date, held a recorded assignment of rents arising from the real property. The notification shall be signed by the assignee and shall:

(1) identify the tenant, assignor, assignee, premises covered by the agreement between the tenant and the assignor and assignment of rents being enforced;

(2) provide the recording data for the document creating the assignment or other reasonable proof that the assignment was made;

(3) state that the assignee has the right to collect rents in accordance with the assignment;

(4) direct the tenant to pay to the assignee all unpaid accrued rents and all unaccrued rents as they accrue;

(5) describe the manner in which Subsections C and D of this section affect the tenant's payment obligations;

(6) provide the name and telephone number of a contact person and an address to which the tenant can direct payment of rents and any inquiry for additional information about the assignment or the assignee's right to enforce the assignment; and

(7) contain a statement that the tenant may consult a lawyer if the tenant has questions about its rights and obligations.

B. If an assignee enforces an assignment of rents pursuant to this section, the date of enforcement is the date on which the tenant receives a notification substantially complying with Subsection A of this section.

C. Subject to Subsection D of this section and any other claim or defense that a tenant has pursuant to any law of New Mexico other than the Uniform Assignment of Rents Act, following receipt of a notification substantially complying with Subsection A of this section:

(1) a tenant is obligated to pay to the assignee all unpaid accrued rents and all unaccrued rents as they accrue, unless the tenant has previously received a notification from another assignee of rents given by that assignee in accordance with this section and the other assignee has not canceled that notification;

(2) unless the tenant occupies the premises as the tenant's primary residence, a tenant that pays rents to the assignor is not discharged from the obligation to pay rents to the assignee;

(3) a tenant's payment to the assignee of rents then due satisfies the tenant's obligation pursuant to the tenant's agreement with the assignor to the extent of the payment made; and

(4) a tenant's obligation to pay rents to the assignee continues until the tenant receives a court order directing the tenant to pay the rent in a different manner or a signed document from the assignee canceling its notification, whichever occurs first.

D. A tenant that has received a notification pursuant to Subsection A of this section is not in default for nonpayment of rents accruing within thirty days after the date the notification is received before the earlier of:

(1) ten days after the date the next regularly scheduled rental payment would be due; or

(2) thirty days after the date the tenant receives the notification.

E. Upon receiving a notification from another creditor that is entitled to priority pursuant to Subsection C of Section 5 [56-15-5 NMSA 1978] of the Uniform Assignment of Rents Act that the other creditor has enforced and is continuing to enforce its interest in rents, an assignee that has given a notification to a tenant pursuant to Subsection A of this section shall immediately give another notification to the tenant canceling the earlier notification.

F. An assignee's failure to give a notification pursuant to Subsection A of this section to any person holding a recorded assignment of rents does not affect the effectiveness of the notification as to the assignor and those tenants receiving the notification. However, the person entitled to the notification is entitled to any relief permitted by any law of New Mexico other than the Uniform Assignment of Rents Act.

G. An assignee that holds a security interest in rents solely by virtue of Subsection A of Section 4 [56-15-4 NMSA 1978] of the Uniform Assignment of Rents Act shall not enforce the security interest pursuant to this section while the assignor occupies the real property as the assignor's primary residence.

History: Laws 2011, ch.141, 9.



Section 56-15-10 - Notification to tenant; form.

56-15-10. Notification to tenant; form.

No particular phrasing is required for the notification specified in Section 9 [56-15-9 NMSA 1978] of the Uniform Assignment of Rents Act. However, the following form of notification, when properly completed, is sufficient to satisfy the requirements of that section:

"NOTIFICATION TO PAY RENTS TO PERSON OTHER THAN LANDLORD

Tenant:

[Name of Tenant]

Property Occupied by Tenant (the "Premises"):

[Address]

Landlord:

[Name of Landlord]

Assignee:

[Name of Assignee]

Address and Telephone Number of Assignee:

[Address of Assignee]

1. The Assignee named above has become the person entitled to collect your rents on the Premises listed above pursuant to ________________________________________ [name of document] (the "Assignment of Rents") dated __________, and recorded at ___________ [recording data] in the office of the county clerk of the following county or counties: _______________________________________________. You may obtain additional information about the Assignment of Rents and the Assignee's right to enforce it at the address listed above.

2. The Landlord is in default pursuant to the Assignment of Rents. Pursuant to the Assignment of Rents, the Assignee is entitled to collect rents from the Premises.

3. This notification affects your rights and obligations pursuant to the agreement pursuant to which you occupy the Premises (your "Agreement"). In order to provide you with an opportunity to consult with a lawyer, if your next scheduled rental payment is due within thirty days after you receive this notification, neither the Assignee nor the Landlord can hold you in default pursuant to your Agreement for nonpayment of that rental payment until ten days after the due date of that payment or thirty days following the date you receive this notification, whichever occurs first. You may consult a lawyer at your expense concerning your rights and obligations pursuant to your Agreement and the effect of this notification.

4. You shall pay to the Assignee at the address listed above all rents pursuant to your Agreement that are due and payable on the date you receive this notification and all rents accruing pursuant to your Agreement after you receive this notification. If you pay rents to the Assignee after receiving this notification, the payment will satisfy your rental obligation to the extent of that payment.

5. Unless you occupy the Premises as your primary residence, if you pay any rents to the Landlord after receiving this notification, your payment to the Landlord will not discharge your rental obligation, and the Assignee may hold you liable for that rental obligation notwithstanding your payment to the Landlord.

6. If you have previously received a notification from another person that also holds an assignment of the rents due pursuant to your Agreement, you should continue paying your rents to the person that sent that notification until that person cancels that notification. Once that notification is canceled, you shall begin paying rents to the Assignee in accordance with this notification.

7. Your obligation to pay rents to the Assignee will continue until you receive either:

(a) a written order from a court directing you to pay the rent in a manner specified in that order; or

(b) written instructions from the Assignee canceling this notification.

[Name of Assignee]

By:

[Officer/Authorized Agent of Assignee]".

History: Laws 2011, ch. 141, 10.



Section 56-15-11 - Effect of enforcement.

56-15-11. Effect of enforcement.

The enforcement of an assignment of rents by one or more of the methods identified in Sections 7, 8 and 9 [56-15-7, 56-15-8 and 56-15-9 NMSA 1978] of the Uniform Assignment of Rents Act, the application of proceeds by the assignee pursuant to Section 12 [56-15-12 NMSA 1978] of that act after enforcement, the payment of expenses pursuant to Section 13 [56-15-13 NMSA 1978] of that act or an action pursuant to Subsection D of Section 14 [56-15-14 NMSA 1978] of that act does not:

A. make the assignee a mortgagee in possession of the real property;

B. make the assignee an agent of the assignor;

C. constitute an election of remedies that precludes a later action to enforce the secured obligation;

D. make the secured obligation unenforceable; or

E. limit any right available to the assignee with respect to the secured obligation.

History: Laws 2011, ch. 141, 11.



Section 56-15-12 - Application of proceeds.

56-15-12. Application of proceeds.

Unless otherwise agreed, an assignee that collects rents pursuant to the Uniform Assignment of Rents Act or collects upon a judgment in an action pursuant to Subsection D of Section 14 [56-15-14 NMSA 1978] of that act shall apply the sums collected in the following order to:

A. the assignee's reasonable expenses of enforcing its assignment of rents, including, to the extent provided for by agreement and not prohibited by any law of New Mexico other than the Uniform Assignment of Rents Act, reasonable attorney fees and costs incurred by the assignee;

B. reimbursement of any expenses incurred by the assignee to protect or maintain the real property subject to the assignment;

C. payment of the secured obligation;

D. payment of any obligation secured by a subordinate security interest or other lien on the rents if, before distribution of the proceeds, the assignor and assignee receive a notification from the holder of the interest or lien demanding payment of the proceeds; and

E. the assignor.

History: Laws 2011, ch. 141, 12.



Section 56-15-13 - Application of proceeds to expenses of protecting real property; claims and defenses of tenant.

56-15-13. Application of proceeds to expenses of protecting real property; claims and defenses of tenant.

A. Unless otherwise agreed by the assignee, and subject to Subsection C of this section, an assignee that collects rents following enforcement pursuant to Section 8 or 9 [56-15-8 or 56-15-9 NMSA 1978] of the Uniform Assignment of Rents Act need not apply them to the payment of expenses of protecting or maintaining the real property subject to the assignment.

B. Unless a tenant has made an enforceable agreement not to assert claims or defenses, the right of the assignee to collect rents from the tenant is subject to the terms of the agreement between the assignor and tenant and any claim or defense arising from the assignor's nonperformance of that agreement.

C. The Uniform Assignment of Rents Act does not limit the standing or right of a tenant to request a court to appoint a receiver for the real property subject to the assignment or to seek other relief on the grounds that the assignee's nonpayment of expenses of protecting or maintaining the real property has caused or threatened harm to the tenant's interest in the property. Whether the tenant is entitled to the appointment of a receiver or other relief is governed by any law of New Mexico other than the Uniform Assignment of Rents Act.

History: Laws 2011, ch. 141, 13.



Section 56-15-14 - Turnover of rents; commingling and identifiability of rents; liability of assignor.

56-15-14. Turnover of rents; commingling and identifiability of rents; liability of assignor.

A. As used in this section, "good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.

B. If an assignor collects rents that the assignee is entitled to collect pursuant to the Uniform Assignment of Rents Act:

(1) the assignor shall turn over the proceeds to the assignee, less any amount representing payment of expenses authorized by the assignee; and

(2) the assignee continues to have a security interest in the proceeds so long as they are identifiable.

C. For purposes of the Uniform Assignment of Rents Act, cash proceeds are identifiable if they are maintained in a segregated account or, if commingled with other funds, to the extent the assignee can identify them by a method of tracing, including application of equitable principles, that is permitted pursuant to any law of New Mexico other than the Uniform Assignment of Rents Act with respect to commingled funds.

D. In addition to any other remedy available to the assignee pursuant to any law of New Mexico other than the Uniform Assignment of Rents Act, if an assignor fails to turn over proceeds to the assignee as required by Subsection B of this section, the assignee may recover from the assignor in a civil action:

(1) the proceeds, or an amount equal to the proceeds, that the assignor was obligated to turn over pursuant to Subsection B of this section; and

(2) reasonable attorney fees and costs incurred by the assignee to the extent provided for by agreement and not prohibited by any law of New Mexico other than the Uniform Assignment of Rents Act.

E. The assignee may maintain an action pursuant to Subsection D of this section without bringing an action to foreclose any security interest that it may have in the real property. Any sums recovered in the action shall be applied in the manner specified in Section 12 [56-15-12 NMSA 1978] of the Uniform Assignment of Rents Act.

F. Unless otherwise agreed, if an assignee entitled to priority pursuant to Subsection C of Section 5 [56-15-5 NMSA 1978] of the Uniform Assignment of Rents Act enforces its interest in rents after another creditor holding a subordinate security interest in rents has enforced its interest pursuant to Section 8 or 9 [56-15-8 or 56-15-9 NMSA 1978] of that act, the creditor holding the subordinate security interest in rents is not obligated to turn over any proceeds that it collects in good faith before the creditor receives notification that the senior assignee has enforced its interest in rents. The creditor shall turn over to the senior assignee any proceeds that it collects after it receives the notification.

History: Laws 2011, ch. 141, 14.



Section 56-15-15 - Perfection and priority of assignee's security interest in proceeds.

56-15-15. Perfection and priority of assignee's security interest in proceeds.

A. As used in this section:

(1) "Article 9" means Chapter 55, Article 9 NMSA 1978 or, to the extent applicable to any particular issue, Article 9 of the Uniform Commercial Code as adopted by the state whose laws govern that issue pursuant to the choice-of-laws rules contained in Chapter 55, Article 9 NMSA 1978; and

(2) "conflicting interest" means an interest in proceeds, held by a person other than an assignee, that is:

(a) a security interest arising pursuant to Article 9; or

(b) any other interest if Article 9 resolves the priority conflict between that person and a secured party with a conflicting security interest in the proceeds.

B. An assignee's security interest in identifiable cash proceeds is perfected if its security interest in rents is perfected. An assignee's security interest in identifiable noncash proceeds is perfected only if the assignee perfects that interest in accordance with Article 9.

C. Except as otherwise provided in Subsection D of this section, priority between an assignee's security interest in identifiable proceeds and a conflicting interest is governed by the priority rules in Article 9.

D. An assignee's perfected security interest in identifiable cash proceeds is subordinate to a conflicting interest that is perfected by control pursuant to Article 9 but has priority over a conflicting interest that is perfected other than by control.

History: Laws 2011, ch. 141, 15.



Section 56-15-16 - Priority subject to subordination.

56-15-16. Priority subject to subordination.

The Uniform Assignment of Rents Act does not preclude subordination by agreement as to rents or proceeds.

History: Laws 2011, ch. 141, 16.



Section 56-15-17 - Uniformity of application and construction.

56-15-17. Uniformity of application and construction.

In applying and construing the Uniform Assignment of Rents Act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

History: Laws 2011, ch. 141, 17.



Section 56-15-18 - Relation to Federal Electronic Signatures in Global and National Commerce Act.

56-15-18. Relation to Federal Electronic Signatures in Global and National Commerce Act.

The Uniform Assignment of Rents Act modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act but does not modify, limit or supersede Section 101(c) of that act or authorize electronic delivery of any of the notices described in Section 103(b) of that act.

History: Laws 2011, ch. 141, 18.



Section 56-15-19 - Application to existing relationships.

56-15-19. Application to existing relationships.

A. Except as otherwise provided in this section, the Uniform Assignment of Rents Act governs the enforcement of an assignment of rents and the perfection and priority of a security interest in rents, even if the document creating the assignment was signed and delivered before the effective date of that act.

B. The Uniform Assignment of Rents Act does not affect an action or proceeding commenced before the effective date of that act.

C. Subsection A of Section 4 [56-15-4 NMSA 1978] of the Uniform Assignment of Rents Act does not apply to any security instrument signed and delivered before the effective date of that act.

D. The Uniform Assignment of Rents Act does not affect:

(1) the enforceability of an assignee's security interest in rents or proceeds if, immediately before the effective date of that act, that security interest was enforceable;

(2) the perfection of an assignee's security interest in rents or proceeds if, immediately before the effective date of that act, that security interest was perfected; or

(3) the priority of an assignee's security interest in rents or proceeds with respect to the interest of another person if, immediately before the effective date of that act, the interest of the other person was enforceable and perfected, and that priority was established.

History: Laws 2011, ch. 141, 19.









Chapter 57 - Trade Practices and Regulations

Article 1 - Restraints of Trade

Section 57-1-1 - Contracts, agreements, combinations or conspiracies in restraint of trade.

57-1-1. Contracts, agreements, combinations or conspiracies in restraint of trade.

Every contract, agreement, combination or conspiracy in restraint of trade or commerce, any part of which trade or commerce is within this state, is unlawful.

History: Laws 1891, ch. 10, 1; C.L. 1897, 1292; Code 1915, 1685; C.S. 1929, 35-2901; 1941 Comp., 51-1101; 1953 Comp., 49-1-1; Laws 1979, ch. 374, 1; 1987, ch. 37, 1.



Section 57-1-1.1 - Short title.

57-1-1.1. Short title.

Sections 57-1-1 through 57-1-15 NMSA 1978 may be cited as the "Antitrust Act".

History: 1978 Comp., 57-1-1.1, enacted by Laws 1979, ch. 374, 2.



Section 57-1-1.2 - Definition.

57-1-1.2. Definition.

As used in the Antitrust Act, "person" means an individual, corporation, business trust, partnership, association or any governmental or other legal entity with the exception of the state, except as used in Subsection B of Section 57-1-3 NMSA 1978, and the United States.

History: 1978 Comp., 57-1-1.2, enacted by Laws 1979, ch. 374, 3; 1987, ch. 37, 2.



Section 57-1-2 - Monopolies.

57-1-2. Monopolies.

It is hereby declared to be unlawful for any person to monopolize or attempt to monopolize, or combine or conspire with any other person or persons to monopolize, trade or commerce, any part of which trade or commerce is within this state.

History: Laws 1891, ch. 10, 2; C.L. 1897, 1293; Code 1915, 1686; C.S. 1929, 35-2902; 1941 Comp., 51-1102; 1953 Comp., 49-1-2; Laws 1979, ch. 374, 4.



Section 57-1-3 - Contracts for restraint of trade or monopoly void; civil liability of participants; injunctive relief; purchasers relieved from payment.

57-1-3. Contracts for restraint of trade or monopoly void; civil liability of participants; injunctive relief; purchasers relieved from payment.

A. All contracts and agreements in violation of Section 57-1-1 or 57-1-2 NMSA 1978 shall be void, and any person threatened with injury or injured in his business or property, directly or indirectly, by a violation of Section 57-1-1 or 57-1-2 NMSA 1978 may bring an action for appropriate injunctive relief, up to threefold the damages sustained and costs and reasonable attorneys' fees. If the trier of fact finds that the facts so justify, damages may be awarded in an amount less than that requested, but not less than the damages actually sustained.

B. The attorney general may bring an action under Subsection A of this section on behalf of the state, a political subdivision thereof or any public agency.

C. In any action under this section, any defendant, as a partial or complete defense against a damage claim, may, in order to avoid duplicative liability, be entitled to prove that the plaintiff purchaser or seller in the chain of manufacture, production, or distribution who paid any overcharge or received any underpayment, passed on all or any part of such overcharge or underpayment to another purchaser or seller in such chain.

D. For the purposes of this section, "business or property" includes business or nonbusiness purchases and business and nonbusiness injuries.

History: Laws 1891, ch. 10, 3; C.L. 1897, 1294; Laws 1907, ch. 18, 1; Code 1915, 1687; C.S. 1929, 35-2903; 1941 Comp., 51-1103; 1953 Comp., 49-1-3; Laws 1979, ch. 374, 5.



Section 57-1-4 - Organizations exempted.

57-1-4. Organizations exempted.

The labor of a human being is not a commodity or article of commerce. No law against monopolies or combinations in restraint of trade shall be held or construed to forbid the existence and operation of natural gas marketing, labor, agricultural or horticultural organizations instituted for purposes of mutual help and not having capital stock or conducted for profit to the organization or to forbid or restrain individual members of such organizations from lawfully carrying out the objects thereof; nor shall such organizations or the members thereof be held or construed to be illegal combinations or conspiracies in restraint of trade under any law against monopolies or combinations in restraint of trade. No natural gas marketing organization exempted herein shall be organized in such a manner so as to control more than ten percent of the natural gas market. Nothing in this section shall be held or construed to justify any restraint of trade or restriction of competition except such as is incident to the protection and promotion of the interests of the members of such organizations, in view of their situation and circumstances, but such organizations and their objects and the effectuation thereof shall prima facie be presumed to be in reasonable restraint of trade or restriction of competition.

History: Laws 1923, ch. 37, 1; C.S. 1929, 35-2904; 1941 Comp., 51-1104; 1953 Comp., 49-1-4; 1987, ch. 243, 1.



Section 57-1-5 - Attorney general; investigation.

57-1-5. Attorney general; investigation.

A. If the attorney general has reasonable cause to believe that a person has information or may be in possession, custody or control of any document or other tangible object relevant to a civil investigation for violation of Section 57-1-1 or 57-1-2 NMSA 1978, he may, before bringing any action, apply to the district court of Santa Fe county for approval of a civil investigative demand, demanding, in writing, such person to appear and be examined under oath, to answer written interrogatories under oath, or to produce the document or object for inspection and copying. The demand shall:

(1) be served upon the person in the manner required for service of process in this state, or, if the person cannot be found or does not reside or maintain a principal place of business within this state, in the manner required for service of process in the state in which the person resides, maintains a principal place of business or can be found;

(2) describe the nature of the conduct under investigation;

(3) describe the class or classes of documents or objects with sufficient definiteness to permit them to be fairly identified, if the production of documents or objects is requested;

(4) contain a copy of the written interrogatories, if answers to written interrogatories are sought;

(5) prescribe a reasonable time at which the person must appear to testify, within which to answer the written interrogatories or within which the document or object must be produced;

(6) specify a place for the taking of testimony or for production and designate a person who may be an authorized employee of the attorney general, to be custodian of the document or object; and

(7) contain a copy of Subsections B, C and D of this section.

No demand to produce a document or object for inspection and copying shall contain any requirement which would be unreasonable or improper if contained in a subpoena duces tecum issued in a civil proceeding by a district court of this state.

The district court shall approve the demand if it finds that the attorney general has reasonable cause to believe that a person has information or may be in possession, custody or control of any document or other tangible object relevant to a civil investigation for violation of Section 57-1-1 or 57-1-2 NMSA 1978 and that the demand is proper in form. A demand shall not be issued without approval of the district court.

B. If a person fails to comply with the written demand served upon him under the provisions of Subsection A of this section, the attorney general may file in the district court of the county in which the person resides or in which he maintains a principal place of business within this state or of the county of Santa Fe if the person neither resides nor has a principal place of business in this state a petition for an order to enforce the demand. Notice of hearing the petition and a copy of the petition shall be served upon the person, who may appear in opposition to the petition. If the court finds that the demand is proper in form and there is reasonable cause to believe that the person has information or may be in possession, custody or control of any document or other tangible object relevant to a civil investigation for violation of Section 57-1-1 or 57-1-2 NMSA 1978, the court shall order the person to comply with the demand, subject to any modification that the court may prescribe. Upon motion by the person and for good cause shown, the court may make any further protective order in the proceedings that justice requires.

C. Prior to the filing of an action under the provisions of the Antitrust Act for the violation under investigation, any testimony taken or material produced under this section shall be kept confidential by the attorney general unless confidentiality is waived by the person being investigated and the person who has testified, answered interrogatories or produced material, or disclosure is authorized by the court. All court records, including docket, application, petitions, motions and other papers filed under this section shall be open to inspection only to the attorney general and the person upon whom the demand for which inspection is sought has been served, unless otherwise ordered by the court.

D. Any person compelled to appear under this section and required to testify under oath may be accompanied, represented and advised by counsel. An objection may properly be made, received and entered upon the record when it is claimed that such person is entitled to refuse to answer the question on grounds of any constitutional or other legal right or privilege.

History: 1978 Comp., 57-1-5, enacted by Laws 1979, ch. 374, 6.



Section 57-1-6 - Criminal penalty.

57-1-6. Criminal penalty.

A. Any person who violates Section 57-1-1 or 57-1-2 NMSA 1978 shall be guilty of a fourth-degree felony and, for conviction thereof, if a person other than an individual, it shall be punished by a fine not to exceed two hundred fifty thousand dollars ($250,000), or, if an individual, imprisonment in the penitentiary for a determinate term of not less than one year nor more than five years, or by the payment of a fine not to exceed fifty thousand dollars ($50,000), or both such imprisonment and fine in the discretion of the court. An indictment must be found or information or complaint must be filed within three years from the time of the violation.

B. No criminal action may be brought against any person for the same violation for which such person has been convicted in a criminal proceeding for violation of the federal antitrust laws.

C. For the purposes of this section, "individual" means a person other than a corporation, business trust, partnership, association or other governmental or legal entity.

History: 1978 Comp., 57-1-6, enacted by Laws 1979, ch. 374, 7.



Section 57-1-7 - Civil penalty.

57-1-7. Civil penalty.

A. The attorney general may bring an action for civil penalties in the name of the state against any person for violation of Section 57-1-1 or 57-1-2 NMSA 1978. Any individual who violates Section 57-1-1 or 57-1-2 NMSA 1978 shall be subject to a civil penalty of not more than fifty thousand dollars ($50,000), or, if a person other than an individual, not to exceed two hundred fifty thousand dollars ($250,000).

B. Any person who fails to comply with a final judgement or decree of a court of this state issued for a violation of the Antitrust Act shall be subject to a civil penalty; if an individual, the penalty shall be not more than fifty thousand dollars ($50,000), or, if a person other than an individual, the penalty shall be not more than two hundred fifty thousand dollars ($250,000).

C. No action for a civil penalty may be brought against any person for the same violation for which such person has been convicted in a criminal proceeding for violation of the federal antitrust laws.

D. For the purposes of Subsections A and B of this section, "individual" means a person other than a corporation, business trust, partnership, association or other governmental or legal entity.

History: 1978 Comp., 57-1-7, enacted by Laws 1979, ch. 374, 8.



Section 57-1-8 - Attorney general; injunctive relief.

57-1-8. Attorney general; injunctive relief.

The attorney general may bring an action in the name of the state against any person to enjoin, restrain and prevent the doing in this state of any act declared unlawful under Section 57-1-1 or 57-1-2 NMSA 1978.

History: 1978 Comp., 57-1-8, enacted by Laws 1979, ch. 374, 9.



Section 57-1-9 - Election of remedies.

57-1-9. Election of remedies.

The obtaining of a judgement under the Antitrust Act to assess a civil penalty against a person shall be an election of remedies to not bring a criminal prosecution against such person under the Antitrust Act. The institution of a criminal prosecution under that act against a person by filing an information or complaint or returning an indictment shall be an election of remedies not to bring suit to assess a civil penalty against such person under that act.

History: 1978 Comp., 57-1-9, enacted by Laws 1979, ch. 374, 10.



Section 57-1-10 - District attorneys; enforcement.

57-1-10. District attorneys; enforcement.

In order to promote the uniform administration of the Antitrust Act in New Mexico, the attorney general is to be responsible for its enforcement, but he may, on a case-by-case basis, delegate this authority to the district attorneys of the state and when this is done, the district attorneys shall have every power and duty conferred upon the attorney general by this act [57-1-1 through 57-1-3, 57-1-5 through 57-1-19 NMSA 1978].

History: 1978 Comp., 57-1-10, enacted by Laws 1979, ch. 374, 11.



Section 57-1-11 - Judgment in favor of state as prima facie evidence.

57-1-11. Judgment in favor of state as prima facie evidence.

A. A final judgment or decree in a civil or criminal proceeding determining that a person has violated Section 57-1-1 or 57-1-2 NMSA 1978 in an action brought by the state is prima facie evidence against such person in any other action against him under the provisions of Section 57-1-3 NMSA 1978 as to all matters with respect to which the judgment or decree would be an estoppel between the parties thereto. This section does not affect the application of collateral estoppel or issue preclusion.

B. For the purposes of Subsection A of this section, "final judgment" or "decree" shall not include a consent judgment or decree entered before any testimony has been taken at trial in a civil proceeding or a judgment based upon a plea of nolo contendere in a criminal proceeding.

History: 1978 Comp., 57-1-11, enacted by Laws 1979, ch. 374, 12.



Section 57-1-12 - Limitations of actions.

57-1-12. Limitations of actions.

A. An action brought under the provisions of Section 57-1-7 or 57-1-8 NMSA 1978 is barred if it is not commenced within four years after the cause of action accrues or within four years after the plaintiff discovered, or by the exercise of reasonable diligence should have discovered, the facts relied upon for proof of the cause of action, whichever is later.

B. An action brought under the provisions of Section 57-1-3 NMSA 1978 to recover damages is barred if it is not commenced within four years after the cause of action accrues or within four years after the plaintiff discovered, or by the exercise of reasonable diligence should have discovered, the facts relied upon for proof of the cause of action, whichever is later. Provided, however, that a cause of action is not barred if it is commenced within one year after the conclusion of a timely action brought by the state under the provisions of Section 57-1-6, 57-1-7 or 57-1-8 NMSA 1978, based in whole or in part on any matter complained of in the action for damages, whichever is later.

C. For the purposes of this section, a cause of action for a continuing violation is deemed to accrue at any time during the period of the violation.

History: 1978 Comp., 57-1-12, enacted by Laws 1979, ch. 374, 13.



Section 57-1-13 - Actions involving interstate or foreign commerce.

57-1-13. Actions involving interstate or foreign commerce.

No action under the Antitrust Act shall be barred on the ground that the activity or conduct complained of in any manner affects or involves interstate or foreign commerce.

History: 1978 Comp., 57-1-13, enacted by Laws 1979, ch. 374, 14.



Section 57-1-14 - Remedies cumulative.

57-1-14. Remedies cumulative.

Subject to Section 57-1-9 NMSA 1978, the remedies afforded the state under the Antitrust Act shall be cumulative.

History: 1978 Comp., 57-1-14, enacted by Laws 1979, ch. 374, 15.



Section 57-1-15 - Construction.

57-1-15. Construction.

Unless otherwise provided in the Antitrust Act, the Antitrust Act shall be construed in harmony with judicial interpretations of the federal antitrust laws. This construction shall be made to achieve uniform application of the state and federal laws prohibiting restraints of trade and monopolistic practices.

History: 1978 Comp., 57-1-15, enacted by Laws 1979, ch. 374, 16.



Section 57-1-16 - Lawful activities.

57-1-16. [Lawful activities.]

Nothing contained in the Antitrust Act is intended to prohibit actions which are:

A. clearly and expressly authorized by any state agency or regulatory body acting under a clearly articulated and affirmatively expressed state policy to displace competition with regulation; and

B. actively supervised by the state agency or regulatory body which is constitutionally or statutorily granted the authority to supervise such actions when the agency or regulatory body does not have any proprietary interest in the actions.

History: 1978 Comp., 57-1-16, enacted by Laws 1987, ch. 37, 3.



Section 57-1-17 - Limitation on recovery of damages.

57-1-17. Limitation on recovery of damages.

A. Notwithstanding the provisions of Section 57-1-3 NMSA 1978:

(1) no damages or interest on damages may be recovered under the Antitrust Act from any local government or official or employee thereof acting in an official capacity; provided, however, that in an action for a permanent injunction brought against a local government or official or employee thereof acting in an official capacity, costs and reasonable attorneys' fees may be granted to the prevailing party; and

(2) no damages or interest on damages may be recovered under the Antitrust Act in any claim against a person based on any official action directed by a local government or official or employee thereof acting in an official capacity; provided, however, that in an action for permanent injunction brought against a person based on any official action directed by a local government or official or employee thereof acting in an official capacity, costs and reasonable attorneys' fees may be granted to the prevailing party.

B. As used in this section:

(1) "local government" means:

(a) a city, county or any other general function governmental unit established by state law; or

(b) a school district, sanitary district or any other special function governmental unit established by state law; and

(2) "person" has the meaning given it in Section 57-1-1.2 NMSA 1978 but does not include any local government as defined in Paragraph (1) of this subsection.

History: 1978 Comp., 57-1-17, enacted by Laws 1987, ch. 37, 4.



Section 57-1-18 - Limitation of retail purchases unlawful.

57-1-18. Limitation of retail purchases unlawful.

It is unlawful for any merchant to advertise or offer for sale any item of merchandise with a limitation upon the number of the item that any retail purchaser may purchase at the advertised price. It is further unlawful for any merchant offering or advertising any item of merchandise in his place of business at any given price to refuse to sell to any prospective retail purchaser for cash the whole or any part of his stock of such item at such price. However, this section shall not be applicable to a purchaser purchasing for resale.

History: 1953 Comp., 49-1-5, enacted by Laws 1955, ch. 250, 1; 1957, ch. 30, 1; 1961, ch. 52, 1; 1978 Comp., 57-1-5, recompiled as 1978 Comp., 57-1-18 by Laws 1979, ch. 374, 18; 1995, ch. 18, 1.



Section 57-1-19 - Violation of act; penalty.

57-1-19. [Violation of act; penalty.]

Any person convicted of violating this act [57-1-18, 57-1-19 NMSA 1978] shall be punished by a fine of not more than five hundred dollars ($500) or by imprisonment of not more than ninety days, or by both such fine and imprisonment.

History: 1953 Comp., 49-1-6, enacted by Laws 1955, ch. 250, 2; 1978 Comp., 57-1-6, recompiled as 1978 Comp., 57-1-19 by Laws 1979, ch. 374, 18.






Article 2 - Cigarettes

Section 57-2-14 - Clove cigarettes; prohibit.

57-2-14. Clove cigarettes; prohibit.

No person shall knowingly sell or offer for sale in New Mexico any clove cigarettes.

History: Laws 1985, ch. 136, 1.



Section 57-2-15 - Penalty.

57-2-15. Penalty.

Any person who violates the provisions of Section 1 [57-2-14 NMSA 1978] of this act is guilty of a petty misdemeanor.

History: Laws 1985, ch. 136, 2.






Article 2A - Cigarette Enforcement

Section 57-2A-1 - Short title.

57-2A-1. Short title.

This act [57-2A-1 through 57-2A-10 NMSA 1978] may be cited as the "Cigarette Enforcement Act".

History: Laws 2000, ch. 77, 1.



Section 57-2A-2 - Definitions.

57-2A-2. Definitions.

As used in the Cigarette Enforcement Act:

A. "cigarette" means any roll of tobacco or any substitute therefor wrapped in paper or any substance other than tobacco;

B. "department" means the taxation and revenue department, the secretary of taxation and revenue or any employee of the department exercising authority lawfully delegated to that employee by the secretary;

C. "importer" means "importer" as that term is defined in 26 USCA 5702(1);

D. "package" means "package" as that term is defined in 15 USCA 1332(4); and

E. "secretary" means the secretary of taxation and revenue.

History: Laws 2000, ch. 77, 2.



Section 57-2A-3 - Prohibited conduct.

57-2A-3. Prohibited conduct.

It is unlawful for a person to:

A. sell or distribute in this state; acquire, hold, own, possess or transport for sale or distribution in this state; or to import, or cause to be imported, into this state for sale or distribution in this state:

(1) cigarettes, the package of which:

(a) bears a statement, label, stamp, sticker or notice indicating that the manufacturer did not intend the cigarettes to be sold, distributed or used in the United States, including labels that state: "for export only", "U.S. tax exempt", "for use outside U.S." or similar wording; or

(b) does not comply with: 1) all requirements imposed by or pursuant to federal law regarding warnings and other information on packages of cigarettes manufactured, packaged or imported for sale, distribution or use in the United States, including the precise warning labels specified in 15 USCA 1333; and 2) all federal trademark and copyright laws;

(2) cigarettes imported into the United States on or after January 1, 2000 in violation of 26 USCA 5754, any other federal law or federal implementing regulations;

(3) cigarettes that the person acting in regard thereto otherwise knows or has reason to know the manufacturer did not intend to be sold, distributed or used in the United States; or

(4) cigarettes for which there has not been submitted to the secretary of the United States department of health and human services the list or lists of the ingredients added to tobacco in the manufacture of those cigarettes as required by 15 USCA 1335A;

B. alter the package of any cigarettes prior to sale or distribution to the ultimate consumer by removing, concealing or obscuring:

(1) a statement, label, stamp, sticker or notice described in Subparagraph (a) of Paragraph (1) of Subsection A of this section; or

(2) a health warning that is not specified in, or does not conform with the requirements of, 15 USCA 1333; or

C. affix a stamp required pursuant to the Cigarette Tax Act [7-12-1 NMSA 1978] to a package of cigarettes described in Subsection A of this section or altered in violation of Subsection B of this section.

History: Laws 2000, ch. 77, 3.



Section 57-2A-4 - Documentation.

57-2A-4. Documentation.

A. On the first business day of each month, each person licensed or registered to affix a state tax stamp to cigarettes pursuant to Section 7-12-9.1 NMSA 1978 shall file with the department for all cigarettes imported into the United States to which the person has affixed a tax stamp in the preceding month:

(1) copies of:

(a) the permit issued pursuant to 26 USCA 5713 to the person importing the cigarettes into the United States allowing the person to import the cigarettes; and

(b) the customs form containing, with respect to the cigarettes, the internal revenue tax information required by the federal bureau of alcohol, tobacco, firearms and explosives;

(2) a statement signed under penalty of perjury by the person affixing the state tax stamp identifying the brand and brand styles of all the cigarettes, the quantity of each brand style, the supplier of the cigarettes and the person to whom the cigarettes were conveyed for resale and a separate statement by that person under penalty of perjury, which is not confidential or exempt from public disclosure, identifying only the brands and the brand styles of the cigarettes; and

(3) a statement signed under penalty of perjury by an officer of the manufacturer or importer of the cigarettes certifying that the manufacturer or importer has complied with the package health warning and ingredient reporting requirements of 15 USCA Sections 1333 and 1335a with respect to the cigarettes, including a statement indicating whether the manufacturer is or is not a participating manufacturer within the meaning of that federal law.

B. Prior to making a delivery sale or mailing, shipping or otherwise delivering cigarettes in connection with a delivery sale, each person shall file with the department and with the attorney general a statement setting forth the person's name and trade name and the address of the person's principal place of business and any other place of business.

C. Not later than the tenth day of each month, each person who has made a delivery sale or mailed, shipped or otherwise delivered cigarettes in connection with a delivery sale during the previous calendar month shall file with the department and with the attorney general a report in the format prescribed by the attorney general, which may include an electronic format, that provides for each delivery sale:

(1) the name and address of the customer to whom the delivery sale was made;

(2) the brand or brands of cigarettes that were sold in the delivery sale; and

(3) the quantity of cigarettes that were sold in the delivery sale.

D. Any person who satisfies the requirements of Section 376 of Title 15 of the United States Code shall be deemed to satisfy the requirements of this section.

E. For purposes of any penalty that may be imposed for a violation of Subsection B or C of this section, a failure to file a particular statement or report with both the department and the attorney general shall constitute a single violation.

History: Laws 2000, ch. 77, 4; 2009, ch. 197, 23.



Section 57-2A-5 - Violation of act constitutes an unfair trade practice.

57-2A-5. Violation of act constitutes an unfair trade practice.

A violation of Section 3 or 4 [57-2A-3 or 57-2A-4 NMSA 1978] of the Cigarette Enforcement Act constitutes an unfair trade practice pursuant to the Unfair Practices Act [57-12-1 NMSA 1978].

History: Laws 2000, ch. 77, 5.



Section 57-2A-6 - Unfair cigarette sales.

57-2A-6. Unfair cigarette sales.

For the purposes of the Cigarette Enforcement Act, cigarettes imported or reimported into the United States for sale or distribution under a trade name, trade dress or trademark that is the same as, or is confusingly similar to, a trade name, trade dress or trademark used for cigarettes manufactured in the United States for sale or distribution in the United States is presumed to have been purchased outside of the ordinary channels of trade.

History: Laws 2000, ch. 77, 6.



Section 57-2A-7 - Criminal penalties for violation.

57-2A-7. Criminal penalties for violation.

A. A person who knowingly commits an act prohibited by Section 3 [57-2A-3 NMSA 1978] of the Cigarette Enforcement Act is guilty of a fourth degree felony and upon conviction shall be sentenced in accordance with Section 31-18-15 NMSA 1978.

B. A person who fails to comply with a requirement of Section 4 [57-2A-4 NMSA 1978] of the Cigarette Enforcement Act is guilty of a fourth degree felony and upon conviction shall be sentenced in accordance with Section 31-18-15 NMSA 1978.

History: Laws 2000, ch. 77, 7.



Section 57-2A-8 - Administrative penalties for violation.

57-2A-8. Administrative penalties for violation.

A. The secretary may revoke or suspend the registration or license of a person licensed or registered pursuant to Section 7-12-9 NMSA 1978 who violates Section 3 or 4 [57-2A-3 or 57-2A-4 NMSA 1978] of the Cigarette Enforcement Act. The decision to revoke or suspend shall be taken and is subject to review in accordance with the Tax Administration Act [7-1-1 NMSA 1978].

B. Cigarettes acquired, held, owned, possessed, transported in, imported into or sold or distributed in this state in violation of the Cigarette Enforcement Act are contraband and are subject to seizure, forfeiture and destruction by the department or a law enforcement agency.

History: Laws 2000, ch. 77, 8.



Section 57-2A-9 - Applicability.

57-2A-9. Applicability.

The provisions of the Cigarette Enforcement Act do not apply to:

A. cigarettes allowed to be imported or brought into the United States for personal use free of federal tax or duty or voluntarily abandoned to the federal secretary of the treasury at the time of entry; and

B. cigarettes sold or intended to be sold as duty-free merchandise by a duty-free sales enterprise in accordance with the provisions of 19 USCA 1555(b) and implementing regulations, but if the cigarettes are brought back in customs territory for resale within the customs territory, the provisions of that act apply.

History: Laws 2000, ch. 77, 9.



Section 57-2A-10 - General provisions.

57-2A-10. General provisions.

A. The Cigarette Enforcement Act shall be enforced by the department and the attorney general; provided that, at the request of the department, the state police and all local police authorities shall enforce the provisions of the Cigarette Enforcement Act.

B. For the purpose of enforcing the Cigarette Enforcement Act, the department or the attorney general may request information from any state or local agency, and may share information with, and request information from, any federal agency and any agency of any other state or any local agency thereof.

C. In addition to any other remedy provided by law, including enforcement as provided in Subsection A of this section, any person may bring an action for appropriate injunctive or other equitable relief for a violation of the Cigarette Enforcement Act; actual damages, if any, sustained by reason of the violation; and, as determined by the court, interest on the damages from the date of the complaint, taxable costs and reasonable attorney fees. If the trier of fact finds that the violation is flagrant, it may increase recovery to an amount not in excess of three times the actual damages sustained by reason of the violation.

History: Laws 2000, ch. 77, 10; 2009, ch. 197, 24.






Article 2B - Fire-Safer Cigarette and Firefighter Protection

Section 57-2B-1 - Short title.

57-2B-1. Short title.

This act [Chapter 57, Article 2B NMSA 1978] may be cited as the "Fire-Safer Cigarette and Firefighter Protection Act".

History: Laws 2009, ch. 265, 1.



Section 57-2B-2 - Definitions.

57-2B-2. Definitions.

As used in the Fire-Safer Cigarette and Firefighter Protection Act:

A. "agent" means any person authorized by the taxation and revenue department to purchase and affix stamps on packages of cigarettes;

B. "cigarette" means:

(1) any roll of tobacco wrapped in paper or in any substance not containing tobacco; or

(2) any roll of tobacco wrapped in any substance containing tobacco that, because of its appearance, the type of tobacco used in the filler or its packaging and labeling, is likely to be offered to or purchased by consumers as a cigarette as described in Paragraph (1) of this subsection;

C. "manufacturer" means:

(1) any entity that manufactures or otherwise produces cigarettes or causes cigarettes to be manufactured or produced that are intended to be sold in New Mexico, including cigarettes intended to be sold in New Mexico through an importer; or

(2) any entity that becomes a successor of an entity described in Paragraph (1) of this subsection;

D. "quality control and assurance program" means the laboratory procedures implemented to ensure that operator bias, systematic and nonsystematic methodological errors and equipment-related problems do not affect the results of the testing and that the testing repeatability remains within the required repeatability values in Subsection C of Section 3 [57-2B-3 NMSA 1978] of the Fire-Safer Cigarette and Firefighter Protection Act for all test trials used to certify cigarettes under that act;

E. "repeatability" means the range of values within which the repeat results of cigarette test trials from a single laboratory will fall ninety-five percent of the time;

F. "retail dealer" means any person, other than a manufacturer or wholesale dealer, engaged in selling cigarettes or tobacco products;

G. "sale" or "sell" means a transfer of or an offer or agreement to transfer title or possession by exchange, barter or any other means. In addition to cash and credit sales, giving cigarettes as samples, prizes or gifts and exchanging cigarettes for any consideration other than money is a "sale"; and

H. "wholesale dealer" means any person other than a manufacturer who sells cigarettes or tobacco products to retail dealers or other persons for purposes of resale and any person who owns, operates or maintains one or more cigarette or tobacco product vending machines on premises owned or occupied by another person.

History: Laws 2009, ch. 265, 2.



Section 57-2B-3 - Test method and performance standard.

57-2B-3. Test method and performance standard.

A. Except as provided in Subsection K of this section, cigarettes shall not be sold or offered for sale in New Mexico unless:

(1) the cigarettes have been tested in accordance with the test method and meet the performance standard specified in this section;

(2) a written certification has been filed by the manufacturer with the state fire marshal in accordance with Section 4 [57-2B-4 NMSA 1978] of the Fire-Safer Cigarette and Firefighter Protection Act; and

(3) the cigarettes have been marked in accordance with Section 5 [57-2B-5 NMSA 1978] of that act.

B. Testing of cigarettes shall be conducted in accordance with the American society of testing and materials standard E2187-04 standard test method for measuring the ignition strength of cigarettes and shall be conducted on ten layers of filter paper. No more than twenty-five percent of the cigarettes tested in a test trial in accordance with this section shall exhibit full-length burns. Forty replicate tests shall constitute a complete test trial for each cigarette tested. The performance standard required by this section shall only be applied to a complete test trial. Written certifications shall be based upon testing conducted by a laboratory that has been accredited pursuant to standard ISO/IEC 17025 of the international organization for standardization or other comparable accreditation standard required by the state fire marshal.

C. Laboratories conducting testing in accordance with this section shall implement a quality control and quality assurance program that includes a procedure that will determine the repeatability of the testing results. The repeatability value shall be no greater than 0.19.

D. Testing performed or sponsored by the state fire marshal to determine a cigarette's compliance with the performance standard required by this section shall be conducted in accordance with this section.

E. This section does not require additional testing if cigarettes are tested consistent with the Fire-Safer Cigarette and Firefighter Protection Act for any other purpose.

F. Each cigarette listed in a certification submitted pursuant to Section 4 of the Fire-Safer Cigarette and Firefighter Protection Act that uses lowered permeability bands in the cigarette paper to achieve compliance with the performance standard set forth in this section shall have at least two nominally identical bands on the paper surrounding the tobacco column. At least one complete band shall be located at least fifteen millimeters from the lighting end of the cigarette. For cigarettes on which the bands are positioned by design, there shall be at least two bands fully located at least fifteen millimeters from the lighting end and ten millimeters from the filter end of the tobacco column or ten millimeters from the labeled end of the tobacco column for non-filtered cigarettes.

G. A manufacturer of a cigarette that the state fire marshal determines cannot be tested in accordance with the test method prescribed in Subsection B of this section shall propose a test method and performance standard for the cigarette to the state fire marshal. Upon approval of the proposed test method and a determination by the state fire marshal that the performance standard proposed by the manufacturer is equivalent to the performance standard prescribed in Subsection B of this section, the manufacturer may employ that test method and performance standard to certify the cigarette pursuant to Section 4 of the Fire-Safer Cigarette and Firefighter Protection Act. If the state fire marshal determines that another state has enacted reduced cigarette ignition propensity standards that include a test method and performance standard that are the same as those contained in the Fire-Safer Cigarette and Firefighter Protection Act, and the state fire marshal finds that the officials responsible for implementing those requirements have approved the proposed alternative test method and performance standard for a particular cigarette proposed by a manufacturer as meeting the fire safety standards of that state's law or regulation under a legal provision comparable to this section, the state fire marshal shall authorize that manufacturer to employ the alternative test method and performance standard to certify that cigarette for sale in New Mexico, unless the state fire marshal demonstrates a reasonable basis why the alternative test should not be accepted under the Fire-Safer Cigarette and Firefighter Protection Act. All other applicable requirements of this section shall apply to the manufacturer.

H. Each manufacturer shall maintain copies of the reports of all tests conducted on all cigarettes offered for sale for a period of three years and shall make copies of the reports available to the state fire marshal and the attorney general upon written request. Any manufacturer who fails to make copies of the reports available within sixty days of receiving a written request may be assessed a civil penalty not to exceed ten thousand dollars ($10,000) for each day after the sixtieth day that the manufacturer does not make the copies available.

I. The state fire marshal may adopt a subsequent American society of testing and materials standard test method for measuring the ignition strength of cigarettes upon a finding that the subsequent method does not result in a change in the percentage of full-length burns exhibited by any tested cigarette when compared to the percentage of full-length burns the same cigarette would exhibit when tested in accordance with the American society of testing and materials standard E2187-04 and the performance standard in Subsection B of this section.

J. The state fire marshal shall review the effectiveness of this section and report findings and make recommendations to the legislature every three years.

K. The requirements of Subsection A of this section shall not prohibit:

(1) wholesale or retail dealers from selling their existing inventory of cigarettes on or after the effective date of this section if the wholesale or retail dealer can establish that state tax stamps were affixed to the cigarettes prior to the effective date and the wholesale or retail dealer can establish that the inventory was purchased prior to the effective date in comparable quantity to the inventory purchased during the same period of the prior year; or

(2) the sale of cigarettes solely for the purpose of consumer testing. For purposes of this subsection, the term "consumer testing" means an assessment of cigarettes that is conducted by a manufacturer, or under the control and direction of a manufacturer, for the purpose of evaluating consumer acceptance of the cigarettes, utilizing only the quantity of cigarettes that is reasonably necessary for an assessment.

L. The Fire-Safer Cigarette and Firefighter Protection Act shall be interpreted and construed to effectuate its general purpose and to make that act uniform with the laws of those states that have enacted reduced cigarette ignition propensity laws as of the date that the Fire-Safer Cigarette and Firefighter Protection Act is enacted.

History: Laws 2009, ch. 265, 3.



Section 57-2B-4 - Certification and product change.

57-2B-4. Certification and product change.

A. Each manufacturer shall submit to the state fire marshal a written certification attesting that each cigarette listed in the certification has been tested in accordance with the test method and meets the performance standard in Section 3 [57-2B-3 NMSA 1978] of the Fire-Safer Cigarette and Firefighter Protection Act.

B. Each cigarette listed in the certification shall be described with the following information:

(1) the brand or the trade name on the package;

(2) the style, such as light or ultralight;

(3) the length in millimeters;

(4) the circumference in millimeters;

(5) the flavor, such as menthol or chocolate, if applicable;

(6) whether the cigarette has a filter or is a nonfilter cigarette;

(7) the package description, such as soft pack or box;

(8) the marking pursuant to Section 5 [57-2B-5 NMSA 1978] of the Fire-Safer Cigarette and Firefighter Protection Act;

(9) the name, address and telephone number of the laboratory, if different than the manufacturer that conducted the test; and

(10) the date that the testing occurred.

C. The state fire marshal shall verify that the manufacture's certifications have been received by the state fire marshal and shall make the verified certifications available to the attorney general for purposes consistent with the Fire-Safer Cigarette and Firefighter Protection Act and to the taxation and revenue department for the purposes of ensuring compliance with this section.

D. Each cigarette certified under this section shall be recertified every three years.

E. For each cigarette listed in a certification, a manufacturer shall pay to the state fire marshal a fee of two hundred fifty dollars ($250). The state fire marshal may adjust the amount of the fee by rule on an annual basis as necessary to defray the costs of processing, testing, enforcement and oversight activities required by the Fire-Safer Cigarette and Firefighter Protection Act, but in no case shall the fee exceed four hundred dollars ($400). The state fire marshal may establish the amount of the fee by rule on an annual basis.

F. If a manufacturer has certified a cigarette pursuant to this section, and thereafter makes any change to the cigarette that is likely to alter its compliance with the reduced cigarette ignition propensity standards required by the Fire-Safer Cigarette and Firefighter Protection Act, that cigarette shall not be sold or offered for sale in New Mexico until the manufacturer retests the cigarette in accordance with the testing standards set forth in Section 3 of that act and maintains records of that retesting as required by Section 3 of that act. Any altered cigarette that does not meet the performance standard set forth in Section 3 of that act shall not be sold in New Mexico.

History: Laws 2009, ch. 265, 4.



Section 57-2B-5 - Marking of cigarette packaging.

57-2B-5. Marking of cigarette packaging.

A. Cigarettes that are certified by a manufacturer in accordance with the Fire-Safer Cigarette and Firefighter Protection Act shall be marked to indicate compliance with that act. The marking shall be in eight-point type or larger and consist of the letters "FSC", which signifies fire standard compliant, and shall be permanently printed, stamped, engraved or embossed on the package at or near the universal product code.

B. A manufacturer shall use only one marking and shall apply this marking uniformly for all packages, including packs, cartons and cases, and for brands marketed by that manufacturer.

C. A manufacturer certifying cigarettes in accordance with Section 4 [57-2B-4 NMSA 1978] of the Fire-Safer Cigarette and Firefighter Protection Act shall provide a copy of the certifications to all wholesale dealers and agents to which it sells cigarettes. Wholesale dealers, agents and retail dealers shall permit the state fire marshal, the taxation and revenue department and the attorney general to inspect markings of cigarette packaging marked in accordance with this section.

History: Laws 2009, ch. 265, 5.



Section 57-2B-6 - Penalties.

57-2B-6. Penalties.

A. A manufacturer, wholesale dealer, agent or any other person who knowingly sells cigarettes, other than through retail sales, in violation of Section 3 [57-2B-3 NMSA 1978] of the Fire-Safer Cigarette and Firefighter Protection Act may be assessed a civil penalty not to exceed one hundred dollars ($100) for each pack of the cigarettes sold; provided that in no case shall the penalty against any person or entity exceed one hundred thousand dollars ($100,000) for sales during any thirty-day period.

B. A retail dealer who knowingly sells cigarettes in violation of Section 3 of the Fire-Safer Cigarette and Firefighter Protection Act may be assessed a civil penalty not to exceed one hundred dollars ($100) for each pack of the cigarettes sold; provided that in no case shall the penalty against any retail dealer exceed twenty-five thousand dollars ($25,000) for sales during any thirty-day period.

C. In addition to any penalty prescribed by law, any corporation, partnership, sole proprietor, limited partnership or association engaged in the manufacture of cigarettes that knowingly makes a false certification pursuant to Section 4 [57-2B-4 NMSA 1978] of the Fire-Safer Cigarette and Firefighter Protection Act may be assessed a civil penalty of at least seventy-five thousand dollars ($75,000), not to exceed two hundred fifty thousand dollars ($250,000) for each false certification.

D. A person violating any other provision of the Fire-Safer Cigarette and Firefighter Protection Act may be assessed a civil penalty for a first offense not to exceed one thousand dollars ($1,000), and for a subsequent offense subject to a civil penalty not to exceed five thousand dollars ($5,000) for each violation.

E. Whenever a law enforcement agency or duly authorized representative of the state fire marshal discovers any cigarettes for which no certification has been filed as required by Section 4 of the Fire-Safer Cigarette and Firefighter Protection Act or that have not been marked as required by Section 5 [57-2B-5 NMSA 1978] of that act, the state fire marshal or law enforcement agency may seize and take possession of the cigarettes. Cigarettes seized pursuant to this section shall be destroyed; provided, however, that, prior to the destruction of any cigarette seized pursuant to these provisions, the attorney general and the true holder of the trademark rights in the cigarette brand shall be permitted to inspect the cigarettes.

F. In addition to any other remedy provided by law, the attorney general may file an action in district court for a violation of the Fire-Safer Cigarette and Firefighter Protection Act, including petitioning for preliminary or permanent injunctive relief or to recover costs, damages and attorney fees. Each violation of the Fire-Safer Cigarette and Firefighter Protection Act or of rules or regulations adopted under that act constitutes a separate civil violation for which the state fire marshal or attorney general may obtain relief. Upon obtaining judgment for injunctive relief under this section, the state fire marshal or attorney general shall provide a copy of the judgment to all wholesale dealers and agents to which a cigarette has been sold.

History: Laws 2009, ch. 265, 6.



Section 57-2B-7 - Implementation.

57-2B-7. Implementation.

A. The state fire marshal may promulgate rules pursuant to the Administrative Procedures Act [12-8-1 NMSA 1978], necessary to effectuate the purposes of the Fire-Safer Cigarette and Firefighter Protection Act and for inspection, seizure and destruction of cigarettes pursuant to the Forfeiture Act [31-27-1 NMSA 1978].

B. The taxation and revenue department in the regular course of conducting inspections of wholesale dealers, agents and retail dealers, pursuant to the Cigarette Tax Act [7-12-1 NMSA 1978], may inspect cigarettes to determine if the cigarettes are marked as required by Section 5 [57-2B-5 NMSA 1978] of the Fire-Safer Cigarette and Firefighter Protection Act. If the cigarettes are not marked as required, the taxation and revenue department shall notify the state fire marshal.

History: Laws 2009, ch. 265, 7.



Section 57-2B-8 - Inspection.

57-2B-8. Inspection.

To enforce the provisions of the Fire-Safer Cigarette and Firefighter Protection Act, the attorney general, the taxation and revenue department and the state fire marshal, their duly authorized representatives and other law enforcement personnel may examine the books, papers, invoices and other records of any person in possession, control or occupancy of premises where cigarettes are placed, stored, sold or offered for sale, as well as the stock of cigarettes on the premises. Every person in the possession, control or occupancy of premises where cigarettes are placed, sold or offered for sale is hereby directed and required to give the attorney general, the taxation and revenue department and the state fire marshal and other law enforcement personnel the means, facilities and opportunity for the examinations authorized by this section.

History: Laws 2009, ch. 265, 8.



Section 57-2B-9 - Fire-Safer Cigarette and Firefighter Protection Act fund.

57-2B-9. Fire-Safer Cigarette and Firefighter Protection Act fund.

The "fire-safer cigarette and firefighter protection fund" is created in the state treasury. The fund consists of appropriations, income from investment of the fund, money otherwise accruing to the fund, certification fees paid under Section 4 [57-2B-4 NMSA 1978] of the Fire-Safer Cigarette and Firefighter Protection Act and money recovered as penalties under Section 6 [57-2B-6 NMSA 1978] of that act. Money in the fund shall not revert to any other fund at the end of a fiscal year. Money in the fund is appropriated to the state fire marshal to enforce the Fire-Safer Cigarette and Firefighter Protection Act and to support fire safety and prevention programs and shall be disbursed on warrants signed by the secretary of finance and administration pursuant to vouchers signed by the state fire marshal or the state fire marshal's authorized representative.

History: Laws 2009, ch. 265, 9.



Section 57-2B-10 - Sale outside of New Mexico.

57-2B-10. Sale outside of New Mexico.

Nothing in the Fire-Safer Cigarette and Firefighter Protection Act shall be construed to prohibit a person or entity from manufacturing or selling cigarettes that do not meet the requirements of Section 3 [57-2B-3 NMSA 1978] of that act if the cigarettes are or will be stamped for sale in another state or are packaged for sale outside the United States and that person or entity has taken reasonable steps to ensure that the cigarettes will not be sold or offered for sale to persons located in New Mexico.

History: Laws 2009, ch. 265, 10.



Section 57-2B-11 - Contingent repeal.

57-2B-11. Contingent repeal.

The Fire-Safer Cigarette and Firefighter Protection Act is repealed, effective on the date that the New Mexico compilation commission receives certification from the state fire marshal that the federal government has adopted or enacted a reduced cigarette ignition propensity standard and that the standard is in effect.

History: Laws 2009, ch. 265, 11.



Section 57-2B-12 - State preemption.

57-2B-12. State preemption.

Cities, counties, home rule municipalities and other political subdivisions of the state shall not adopt or continue in effect any ordinance, rule, regulation, resolution or statute on cigarette testing and standards. The Fire-Safer Cigarette and Firefighter Protection Act preempts any local law, ordinance or regulation that conflicts with any provision of that act or any policy of the state of New Mexico implemented in accordance with that act, and, notwithstanding any other provision of law, a governmental unit of the state of New Mexico shall not enact or enforce an ordinance, local law or regulation conflicting with or preempted by that act.

History: Laws 2009, ch. 265, 12.






Article 2C - Nicotine Liquid

Section 57-2C-1 - Child-resistant packaging for nicotine liquid.

57-2C-1. Child-resistant packaging for nicotine liquid.

A. No person shall sell or offer to sell any nicotine liquid container at retail in this state unless such container is child-resistant.

B. The attorney general may institute a civil action in district court for a violation of the provisions of this section or to prevent a violation of the provisions of this section. Relief may include a permanent or temporary injunction, a restraining order or any other appropriate order, including a civil penalty not to exceed one thousand dollars ($1,000) for each violation.

C. As used in this section:

(1) "child-resistant" means a package or container that is designed or constructed to be significantly difficult for children under five years of age to open or obtain a toxic or harmful amount of the substance contained therein within a reasonable time and not difficult for normal adults to use properly, but does not mean a package or container that all such children cannot open or obtain a toxic or harmful amount within a reasonable time;

(2) "electronic delivery device" means any electronic device, whether composed of a heating element and battery or an electronic circuit, that provides a vapor of nicotine, the use or inhalation of which simulates smoking; and

(3) "nicotine liquid container":

(a) means a bottle or container of a liquid or other substance containing nicotine where the liquid or substance is sold, marketed or intended for use in an electronic delivery device; but

(b) does not include a liquid or other substance containing nicotine in a cartridge that is sold, marketed or intended for use in a cartridge that is sold, marketed or intended for use in an electronic delivery device; provided that such cartridge is pre-filled and sealed by the manufacturer and is not intended to be opened by the consumer.

History: Laws 2015, ch. 76, 1.






Article 3 - Trademarks

Section 57-3-13 - Laundry service trademarks; registration.

57-3-13. Laundry service trademarks; registration.

A. Any person or firm supplying clean laundered articles which are the supplier's property, periodically exchanging clean articles for soiled for a fixed compensation, may adopt, register and use a trademark or trade name in accordance with the Trademark Act [57-3B-1 to 57-3B-17 NMSA 1978] and reproduce it as a mark of ownership on the laundered articles.

B. To qualify under this section, any person or firm using or intending to use a trademark or trade name for the purpose described in Subsection A of this section shall so notify the secretary of state. Upon the notification, which may be made at the time of application, the secretary of state or his authorized representative shall note the words "laundry service mark" on the application for initial issuance or renewal of the trademark or trade name registration.

The fee for such endorsement of the application for registration is ten dollars ($10.00) payable to the secretary of state. This fee is in addition to any other trademark or trade name filing fee, and is due at the time of initial endorsement and at each renewal of the registration.

History: 1953 Comp., 49-4-13, enacted by Laws 1971, ch. 218, 1.



Section 57-3-14 - Laundry service trademarks; penalty.

57-3-14. Laundry service trademarks; penalty.

A. It is a petty misdemeanor for any person or firm, except the registrant, any person or firm having the written consent of the registrant or any person or firm having purchased the articles from the registrant, to:

(1) sell, buy, rent, give, take or otherwise traffic in any articles provided as part of a laundry service bearing a trademark or trade name registered as a laundry service mark; or

(2) obliterate or otherwise conceal or remove from any articles provided as part of a laundry service a trademark or trade name registered as a laundry service mark.

B. The registrant's acceptance of any sum of money as a deposit to secure the safekeeping and return of any articles bearing a trademark or trade name registered as a laundry service mark does not constitute a sale of the articles.

C. The use or possession by any person or firm other than the registrant, without the written consent provided in this section, of any articles bearing a trademark or trade name registered as a laundry service mark is presumptive evidence of unlawful use of, or traffic in, such articles. Any person or any member of a firm, corporation or association which has acquired the articles, by purchase or otherwise, with the registrant's written consent is not required to register the trademark or trade name again, but acquires the same rights and benefits as the vendor.

History: 1953 Comp., 49-4-14, enacted by Laws 1971, ch. 218, 2.






Article 3A - Uniform Trade Secrets

Section 57-3A-1 - Short title.

57-3A-1. Short title.

Sections 1 through 7 [57-3A-1 through 57-3A-7 NMSA 1978] of this act may be cited as the "Uniform Trade Secrets Act".

History: Laws 1989, ch. 156, 1.



Section 57-3A-2 - Definitions.

57-3A-2. Definitions.

As used in the Uniform Trade Secrets Act:

A. "improper means" includes theft, bribery, misrepresentation, breach or inducement of a breach of a duty to maintain secrecy or espionage through electronic or other means;

B. "misappropriation" means:

(1) acquisition of a trade secret of another by a person who knows or has reason to know that the trade secret was acquired by improper means; or

(2) disclosure of use of a trade secret of another without express or implied consent by a person who:

(a) used improper means to acquire knowledge of the trade secret; or

(b) at the time of disclosure or use, knew or had reason to know that his knowledge of the trade secret was: 1) derived from or through a person who had utilized improper means to acquire it; 2) acquired under circumstances giving rise to a duty to maintain its secrecy or limit its use; or 3) derived from or through a person who owed a duty to the person seeking relief to maintain its secrecy or limit its use; or

(c) before a material change of his position, knew or had reason to know that it was a trade secret and that knowledge of it had been acquired by accident or mistake;

C. "person" means a natural person, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision or agency or any other legal or commercial entity; and

D. "trade secret" means information, including a formula, pattern, compilation, program, device, method, technique or process, that:

(1) derives independent economic value, actual or potential, from not being generally known to and not being readily ascertainable by proper means by other persons who can obtain economic value from its disclosure or use; and

(2) is the subject of efforts that are reasonable under the circumstances to maintain its secrecy.

History: Laws 1989, ch. 156, 2.



Section 57-3A-3 - Injunctive relief.

57-3A-3. Injunctive relief.

A. Actual or threatened misappropriation may be enjoined. Upon application to the court, an injunction shall be terminated when the trade secret has ceased to exist but the injunction may be continued for an additional reasonable period of time in order to eliminate commercial advantage that otherwise would be derived from the misappropriation.

B. In exceptional circumstances, an injunction may condition future use upon payment of a reasonable royalty for no longer than the period of time for which use could have been prohibited. Exceptional circumstances include, but are not limited to, a material and prejudicial change of position prior to acquiring knowledge or reason to know of misappropriation that renders a prohibitive injunction inequitable.

C. In appropriate circumstances, affirmative acts to protect a trade secret may be compelled by a court order.

History: Laws 1989, ch. 156, 3.



Section 57-3A-4 - Damages.

57-3A-4. Damages.

A. Except to the extent that a material and prejudicial change of position prior to acquiring knowledge or reason to know of misappropriation renders a monetary recovery inequitable, a complaintant [complainant] is entitled to recover damages for misappropriation. Damages can include both the actual loss caused by misappropriation and the unjust enrichment caused by misappropriation that is not taken into account in computing actual loss. In lieu of damages measured by any other methods, the damages caused by misappropriation may be measured by imposition of liability for a reasonable royalty for a misappropriator's unauthorized disclosure or use of a trade secret.

B. If willful and malicious misappropriation exists, the court may award exemplary damages in an amount not to exceed twice any award made under Subsection A of this section.

History: Laws 1989, ch. 156, 4.



Section 57-3A-5 - Attorneys' fees.

57-3A-5. Attorneys' fees.

A. The court of proper jurisdiction may award reasonable attorneys' fees to the prevailing party if:

(1) a claim of misappropriation is made in bad faith;

(2) a motion to terminate an injunction is made or resisted in bad faith; or

(3) willful and malicious misappropriation exists.

History: Laws 1989, ch. 156, 5.



Section 57-3A-6 - Preservation of secrecy.

57-3A-6. Preservation of secrecy.

In an action under the Uniform Trade Secrets Act, a court shall preserve the secrecy of an alleged trade secret by reasonable means, which may include granting protective orders in connection with discovery proceedings, holding in camera hearings, sealing the records of the action and ordering any person involved in the litigation not to disclose an alleged trade secret without prior court approval.

History: Laws 1989, ch. 156, 6.



Section 57-3A-7 - Statute of limitations.

57-3A-7. Statute of limitations.

An action for misappropriation must be brought within three years after the misappropriation is discovered or by the exercise of reasonable diligence should have been discovered. For the purpose of this section, a continuing misappropriation constitutes a single claim.

History: Laws 1989, ch. 156, 7.






Article 3B - Trademarks

Section 57-3B-1 - Short title.

57-3B-1. Short title.

This act [57-3B-1 through 57-3B-17 NMSA 1978] may be cited as the "Trademark Act".

History: Laws 1997, ch. 197, 1.



Section 57-3B-2 - Purpose and intent of act.

57-3B-2. Purpose and intent of act.

The purpose of the Trademark Act is to provide a system of state trademark registration and protection substantially consistent with the federal system of trademark registration and protection under the Trademark Act of 1946, as amended. It is the intent that the construction given the federal act should be examined as persuasive authority for interpreting and construing the Trademark Act.

History: Laws 1997, ch. 197, 2.



Section 57-3B-3 - Definitions.

57-3B-3. Definitions.

As used in the Trademark Act:

A. "applicant" includes the person filing an application for registration of a mark under the Trademark Act as well as the legal representatives, successors or assigns of the person;

B. "dilution" means the lessening of the capacity of the registrant's mark to identify and distinguish goods or services regardless of the presence or absence of:

(1) competition between the parties; or

(2) the likelihood of confusion, mistake or deception;

C. "mark" includes any trademark or service mark entitled to registration under the Trademark Act whether registered or not;

D. "person" and any other word or term used to designate the applicant or other party entitled to a benefit or privilege or rendered liable under the provisions of the Trademark Act, includes a juristic person as well as a natural person; "juristic person" includes a firm, partnership, corporation, union, association or other organization capable of suing and being sued in a court of law;

E. "registrant" includes the person to whom the registration of a mark under the Trademark Act is issued as well as the legal representative, successors or assigns of the person;

F. "secretary" means the secretary of state or the secretary's designee charged with the administration of the Trademark Act;

G. "service mark" means any word, name, symbol, device or any combination of these used by a person to identify and distinguish the services of one person, including a unique service, from the services of other persons and to indicate the source of the services, even if that source is unknown; provided, titles and character names used by a person and other distinctive features of radio or television programs may be registered as service marks notwithstanding that they or the programs may advertise the goods of the sponsor;

H. "trademark" means any word, name, symbol, device or any combination of these used by a person to identify and distinguish the goods of the person, including a unique product, from those manufactured or sold by others, and to indicate the source of the goods, even if that source is unknown;

I. "trade name" means any name used by a person to identify a business or vocation of the person; and

J. "use" means the bona fide use of a mark in the ordinary course of trade and not made merely to reserve a right in the mark. For the purposes of the Trademark Act, a mark is deemed to be in use:

(1) on goods when it is placed in any manner on the goods or on the containers or the displays associated with it or on the tags or labels affixed to them, or if the nature of the goods makes the placement impracticable, then on documents associated with the goods or their sale, and the goods are sold or transported in commerce in this state; and

(2) on services when it is used or displayed in the sale or advertising of services and the services are rendered in this state.

History: Laws 1997, ch. 197, 3.



Section 57-3B-4 - Registrability.

57-3B-4. Registrability.

A. A mark by which the goods or services of any applicant for registration may be distinguished from the goods or services of others shall not be registered if it:

(1) consists of or comprises immoral, deceptive or scandalous matter;

(2) consists of or comprises matter that may disparage or falsely suggest a connection with persons living or dead, institutions, beliefs or national symbols or that may bring them into contempt or disrepute;

(3) consists of or comprises the flag, coat of arms or other insignia of the United States or of any state, municipality, foreign nation or any simulation of these;

(4) consists of or comprises the name, signature or portrait identifying a particular living individual, except by the individual's written consent;

(5) consists of a mark that:

(a) when used on or in connection with the goods or services of the applicant, is merely descriptive or deceptively misdescriptive of them;

(b) when used on or in connection with the goods or services of the applicant, is primarily geographically descriptive or deceptively misdescriptive of them;

(c) is primarily merely a surname; provided, however, nothing in this subsection shall prevent the registration of a mark used by the applicant that has become distinctive of the applicant's goods or services. The secretary may accept as evidence that the mark has become distinctive as used on or in connection with the applicant's goods or services, proof of continuous use of it as a mark by the applicant in this state for the five years before the date on which the claim of distinctiveness is made; or

(d) consists of or comprises a mark that so resembles a mark registered in this state or a mark or trade name previously used by another and not abandoned, as to be likely, when used on or in connection with the goods or services of the applicant, to cause confusion or mistake or to deceive.

B. A mark is deemed to be abandoned when either of the following occurs:

(1) when its use has been discontinued with intent not to resume that use. Intent not to resume may be inferred from circumstances; nonuse for two consecutive years shall constitute prima facie evidence of abandonment; or

(2) when any course of conduct of the owner, including acts of omission as well as commission, causes the mark to lose its significance as a mark.

History: Laws 1997, ch. 197, 4.



Section 57-3B-5 - Application of registration.

57-3B-5. Application of registration.

A. Subject to the limitations set forth in the Trademark Act, any person who uses a mark may file in the office of the secretary on a form prescribed by the secretary an application for registration of that mark setting forth, but not limited to, the following information:

(1) the name and business address of the person applying for the registration; and if a corporation, the state of incorporation; if a partnership, the state in which the partnership is organized and the names of the general partners, as specified by the secretary;

(2) the goods or services on or in connection with which the mark is used and the mode or manner in which the mark is used on or in connection with the goods or services and the class in which the goods or services fall;

(3) the date when the mark was first used anywhere and the date when it was first used in this state by the applicant or a predecessor in interest;

(4) a written description of the mark; and

(5) a statement that the applicant is the owner of the mark, that the mark is in use and that, to the knowledge of the person verifying the application, no other person has registered, either federally or in this state, or has the right to use the mark either in the identical form of it or in the near resemblance thereto as to be likely, when applied to the goods or services of the other person, to cause confusion, mistake or to deceive.

B. The secretary may also require a statement as to whether an application to register the mark or portions of it or a composite of it, has been filed by the applicant or a predecessor in interest in the United States patent and trademark office; and, if so, the applicant shall provide full particulars with respect to it including the filing date, serial number of each application, its status and, if any application was finally refused registration or has otherwise not resulted in a registration, the reason for the refusal or for not being registered.

C. The secretary may also require that a drawing of the mark or three specimens showing the mark as it is actually used accompany the application and that it complies with the requirements specified by the secretary.

D. The application shall be signed and verified by oath, affirmation or declaration subject to perjury laws by the applicant or by a member of the firm or an officer of the corporation or association applying for registration.

E. The application shall be accompanied by a fee of twenty-five dollars ($25.00) for each application.

History: Laws 1997, ch. 197, 5.



Section 57-3B-6 - Filing of application.

57-3B-6. Filing of application.

A. Upon the filing of an application for registration and payment of the application fee, the secretary may cause the application to be examined for conformity with the Trademark Act.

B. The applicant shall provide any additional pertinent information requested by the secretary, including a description of a design mark and may make, or authorize the secretary in writing to make, any reasonable amendments to the application as may be requested by the secretary or deemed by the applicant to be advisable to respond to any objection or rejection of the application.

C. The secretary may require the applicant to disclaim an unregistrable component of a mark that would otherwise be registrable, and an applicant may voluntarily disclaim a component of a mark sought to be registered. No disclaimer shall prejudice or affect the applicant's or registrant's rights then existing or thereafter arising in the disclaimed matter or the applicant's or registrant's rights of registration on another application if the disclaimed matter is or becomes distinctive of the applicant's or registrant's goods or services.

D. The secretary may amend the application upon the applicant's written agreement, or the secretary may require a new application to be submitted.

E. If the applicant is found not to be entitled to registration, the secretary shall advise the applicant of the reasons for non-registration. The applicant shall have thirty days from the date of notification of non- registration from the secretary in which to reply or to amend the application for reexamination. This procedure may be repeated until the secretary makes a final refusal of registration of the mark or the applicant fails to reply or amend the application within the period specified by the secretary, in which case the application shall be deemed to have been abandoned.

F. The secretary shall grant priority to the applications in order of filing. In the case of any application rejected because of a prior-filed application of the same or confusingly similar mark for the same or related goods or services, the applicant may bring an action for cancellation of the registration on grounds of prior or superior rights to the mark as provided in Section 11 [57-3B-11 NMSA 1978] of the Trademark Act.

History: Laws 1997, ch. 197, 6.



Section 57-3B-7 - Certificate of registration.

57-3B-7. Certificate of registration.

A. Upon compliance by the applicant with the requirements of the Trademark Act, the secretary shall issue and deliver a certificate of registration to the applicant. The certificate of registration shall be issued under the signature of the secretary and the seal of the state, and it shall show:

(1) the name and business address;

(2) if a corporation, limited liability company or partnership, the state of incorporation, or if a partnership, the state in which the partnership is organized;

(3) the date claimed for the first use of the mark anywhere;

(4) the date claimed for the first use of the mark in New Mexico;

(5) the class and description of goods or services on or in connection with which the mark is used; and

(6) the registration date and the term of registration.

B. A certificate of registration issued by the secretary or a copy of the certificate of registration duly certified by the secretary shall be admissible in evidence as competent and sufficient proof of the registration of the mark in any actions or judicial proceedings in this state.

History: Laws 1997, ch. 197, 7.



Section 57-3B-8 - Duration and renewal.

57-3B-8. Duration and renewal.

A. A registration of a mark is effective for ten years from the date of registration. An application for renewal shall be filed within six months prior to its expiration in the manner required by the secretary. The renewed registration shall be effective for ten years from the date of expiration of the original registration. The application for renewal shall be accompanied by the renewal fee. A registration of a mark may be renewed for successive periods of ten years as provided in this section.

B. All applications for renewal, whether of registrations made under the Trademark Act or of registrations made under any act prior to the effective date of that act, shall include a verified statement that the mark has been and is still in use and include a specimen showing actual use of the mark on or in connection with the goods or services.

History: Laws 1997, ch. 197, 8.



Section 57-3B-9 - Assignments; changes of name and other instruments.

57-3B-9. Assignments; changes of name and other instruments.

A. A mark and its representation shall be assignable with the good will of the business in which the mark is used, or with that part of the good will of the business connected with the use of and symbolized by the mark. The assignment shall be by instruments in writing duly executed and may be recorded with the secretary upon payment of a twenty-five dollar ($25.00) recording fee. The secretary, upon recording the assignment, shall issue in the name of the assignee a new certificate for the remainder of the term of the registration or the last renewal of the registration. An assignment of a registration shall be void as against any subsequent purchaser for valuable consideration without notice unless it is recorded with the secretary within three months after its date or unless it is recorded prior to the subsequent purchase.

B. A registrant or applicant effecting a change of the name of the person to whom the mark was issued or for whom an application was filed may record a certificate of change of name of the registrant or applicant with the secretary upon payment of the recording fee specified in Subsection A of this section. The secretary may issue to the owner a certificate of amendment of registration for the remainder of the term of registration or the last renewal of that registration.

C. Other instruments that relate to a mark registered or a pending application include licenses, security interests or mortgages, and they may be recorded in the discretion of the secretary provided the instrument is in writing and has been duly executed.

D. Acknowledgment shall be prima facie evidence of the execution of an assignment or other instrument and, when recorded by the secretary, the record shall be prima facie evidence of execution. A photocopy of an instrument specified in this section shall be accepted for recording if it is certified by any of the parties thereto or their successors.

History: Laws 1997, ch. 197, 9.



Section 57-3B-10 - Records.

57-3B-10. Records.

The secretary shall keep for public examination a record of all marks registered or renewed under the Trademark Act and a record of all documents recorded pursuant to Section 9 [57-3B-9 NMSA 1978] of the Trademark Act.

History: Laws 1997, ch. 197, 10.



Section 57-3B-11 - Cancellation.

57-3B-11. Cancellation.

The secretary shall cancel from the register, in whole or in part:

A. a registration where the secretary shall receive a voluntary request for cancellation from the registrant or the assignee of record;

B. a registration granted under the Trademark Act and not renewed in accordance with its provisions;

C. a registration of which a court of competent jurisdiction finds that:

(1) the registered mark has been abandoned;

(2) the registrant is not the owner of the mark;

(3) the registration was granted improperly;

(4) the registration was obtained fraudulently;

(5) the mark is or has become the generic name for the goods or services or a portion of them, for which it has been registered; or

(6) the registered mark is so similar as to likely cause confusion or mistake or to deceive, to a mark registered by another person in the United States patent and trademark office prior to the date of the filing of the application for registration by the registrant and not abandoned; or

D. when a court of competent jurisdiction orders the cancellation of a registration on any ground.

History: Laws 1997, ch. 197, 11.



Section 57-3B-12 - Classification.

57-3B-12. Classification.

The secretary shall by regulation establish a classification of goods and services for convenience of administration of the Trademark Act but not to limit or extend the applicant's or registrant's rights. A single application for registration of a mark may include any or all goods upon which, or services with which, the mark is actually being used indicating the appropriate class or classes of goods or services. When a single application includes goods or services that fall within multiple classes, the secretary shall require payment of twenty-five dollars ($25.00) for each class. As far as practical the classification of goods and services should conform to the classification adopted by the United States patent and trademark office.

History: Laws 1997, ch. 197, 12.



Section 57-3B-13 - Fraudulent registration.

57-3B-13. Fraudulent registration.

A person who, for himself on or [or on] behalf of any other person, procures the filing or registration of any mark in the office of the secretary by knowingly making any false or fraudulent representation or declaration, orally or in writing or by any other fraudulent means, shall be liable to pay all damages sustained as a consequence of that filing or registration recoverable by or on behalf of the injured party in any court of competent jurisdiction.

History: Laws 1997, ch. 197, 13.



Section 57-3B-14 - Infringement.

57-3B-14. Infringement.

Any person shall be liable in a civil action by the registrant for any and all of the remedies provided in Section 16 [57-3B-16 NMSA 1978] of the Trademark Act, who shall:

A. use, without the consent of the registrant, any reproduction, counterfeit, copy or colorable imitation of a mark registered under the Trademark Act in connection with the sale, distribution, offering for sale or advertising of any goods or services on or in connection with which the use is likely to cause confusion or mistake or to deceive as to the source of origin of the goods or services; or

B. reproduce, counterfeit, copy or colorably imitate any such mark and apply the reproduction, counterfeit, copy or colorable imitation to labels, signs, prints, packages, wrappers, receptacles, or advertisements intended to be used upon or in connection with the sale or other distribution in this state of these goods or services.

The registrant shall not be entitled to recover profits or damages under Subsection B of this section unless the acts have been committed with the intent to cause confusion or mistake or to deceive.

History: Laws 1997, ch. 197, 14.



Section 57-3B-15 - Injury to business reputation; dilution.

57-3B-15. Injury to business reputation; dilution.

A. The owner of a mark that is famous in this state shall be entitled, subject to the principles of equity, to an injunction against another's use of a mark, commencing after the owner's mark becomes famous, that causes dilution of the distinctive quality of the owner's mark and to obtain other relief as is provided in this section. In determining whether a mark is famous a court may consider factors such as, but not limited to:

(1) the degree of inherent or acquired distinctiveness of the mark in this state;

(2) the duration and extent of use of the mark in connection with the goods and services;

(3) the duration and extent of advertising and publicity of the mark in this state;

(4) the geographical extent of the trading area in which the mark is used;

(5) the channels of trade for the goods or services with which the owner's mark is used;

(6) the degree of recognition of the owner's mark in its trading area and in the other's trading area, and in the channels of trade in this state; and

(7) the nature and extent of use of the same or similar mark by third parties.

B. The owner shall be entitled only to injunctive relief in this state in an action brought under this section, unless the subsequent user willfully intended to trade on the owner's reputation or to cause dilution of the owner's mark. If willful intent is proven, the owner shall also be entitled to the remedies set forth in the Trademark Act, subject to the discretion of the court and the principles of equity.

History: Laws 1997, ch. 197, 15.



Section 57-3B-16 - Remedies.

57-3B-16. Remedies.

Any owner of a mark registered under the Trademark Act may proceed by suit to enjoin the manufacture, use, display or sale of any counterfeits or imitations of that mark and any court of competent jurisdiction may grant injunctions to restrain the manufacture, use, display or sale as may be deemed just and reasonable by the court. The court may require the defendants to pay to the owner all profits derived from or all damages suffered by reason of the wrongful manufacture, use, display or sale, or by both payment of all profits derived and damages suffered. The court may also order that any counterfeits or imitations in the possession or under the control of any defendant in the case be delivered to an officer of the court or to the complainant and that the counterfeits or imitations be destroyed. The court, in its discretion, may enter judgment for an amount not to exceed three times the profits and damages and for reasonable attorney fees of the prevailing party in those cases where the court finds the other party committed the wrongful acts with knowledge or in bad faith or as otherwise the circumstances of the case may warrant. The enumeration of any right or remedy in this section shall not affect a registrant's right to prosecute under any criminal law of this state.

History: Laws 1997, ch. 197, 16.



Section 57-3B-17 - Applicability.

57-3B-17. Applicability.

Any registration of a mark in force upon the effective date of the Trademark Act shall continue in effect for the remainder of its unexpired term and may be renewed under the provisions of that act within six months prior to the expiration specified in its registration. The provisions of the Trademark Act shall not affect any application, suit, proceeding or appeal pending on the effective date of the Trademark Act.

History: Laws 1997, ch. 197, 19.






Article 3C - Patents and Copyrights

Section 57-3C-1 - Short title.

57-3C-1. Short title.

This act [57-3C-1 through 57-3C-5 NMSA 1978] may be cited as the "Patent and Copyright Act".

History: Laws 2001, ch. 346, 1.



Section 57-3C-2 - Definitions.

57-3C-2. Definitions.

As used in the Patent and Copyright Act:

A. "department" means the economic development department;

B. "patent" means the grant of certain property rights in an invention, as defined in federal patent laws, to an inventor that includes the right to exclude others from making, using, offering for sale, selling or importing the invention; and

C. "copyright" means the property rights, as defined in federal copyright laws, in original works of authorship.

History: Laws 2001, ch. 346, 2.



Section 57-3C-3 - Patents and copyrights as state property exception.

57-3C-3. Patents and copyrights as state property exception.

A. Inventions, innovations, works of authorship and their associated materials that are developed by a state employee, except an employee of a state educational institution, within the scope of his employment or when using state-owned or state-controlled facilities or equipment are the property of the state.

B. The provisions of Subsection A of this section do not apply to a state employee employed by a state educational institution designated in Article 12, Section 11 of the constitution of New Mexico.

History: Laws 2001, ch. 346, 3.



Section 57-3C-4 - Administration of act.

57-3C-4. Administration of act.

The department shall:

A. be responsible for the administration of the Patent and Copyright Act;

B. promulgate rules pursuant to the Patent and Copyright Act;

C. apply, on behalf of the state, for the patent protection or registration of copyright and pay the associated expenses;

D. share with the inventor, after expenses, fifty percent of the income collected on the invention or work; and

E. determine, after a cost-benefit analysis, whether to retain the patent or copyright for the state.

History: Laws 2001, ch. 346, 4.



Section 57-3C-5 - Fund created.

57-3C-5. Fund created.

The "patent and copyright fund" is created in the state treasury. Income received by the state pursuant to the Patent and Copyright Act shall be deposited in the patent and copyright fund. Money in the patent and copyright fund is appropriated to the economic development department to carry out the provisions of the Patent and Copyright Act. Any unexpended or unencumbered balance remaining in the fund at the end of a fiscal year shall not revert to the general fund.

History: Laws 2001, ch. 346, 5.






Article 4 - Protection of Copyrights



Article 5 - Motion Pictures

Section 57-5-1 - Definitions.

57-5-1. Definitions.

As used in Chapter 57, Article 5 NMSA 1978:

A. "corporation" means any subsidiary holding company, joint purchasing or selling association, business trust, joint stock association and officers and agents or employees serving in any capacity;

B. "person" means a natural person, partnership, firm of two or more persons having a joint or common interest or a corporation, association or business trust;

C. "producer" means all persons or their distributors or agents who make, manufacture, lease, license or sell motion pictures of any kind;

D. "distributor" means all persons or their agents who make, manufacture, buy, act as lessor, sell or traffic in motion pictures in any way;

E. "product" means any stated number of motion pictures, group, series or the annual output of motion pictures of any producer, manufacturer or distributor of motion pictures;

F. "theatre" means any auditorium, room, hall or place where motion pictures are exhibited, played or shown;

G. "exhibitor" means any person engaged in the showing and exhibition of motion pictures;

H. "competitive situation" means any municipality in which there are two or more persons engaged in the business of exhibiting motion pictures and each is a competitor of the other;

I. "competitive exhibitor" means any person owning or operating any motion picture show or theatre or who is in any way interested in the exhibition of motion pictures in any municipality where there are two or more competitive exhibitors engaged in the business;

J. "box office value" means the potential power of a motion picture to draw patronage;

K. "franchise" means any contract, agreement or understanding whereby a producer or distributor either grants or gives the exclusive right to use of its product to another producer, distributor, exhibitor or other person for a period of more than one year;

L. "first run pictures" means any motion picture that has not been previously exhibited or shown in a certain municipality;

M. "second run pictures" means any motion picture that has been previously exhibited or shown in one or more consecutive days in a certain municipality;

N. "first run theatre" means any theatre that exhibits first run pictures, and not more than two second run pictures in each calendar month, throughout the year;

O. "second run theatre" means any theatre that exhibits more than two second run pictures in any calendar month throughout the year;

P. "playing arrangement" means the number of days a motion picture is to be played, the admission price to be charged and the specific conditions governing the playing of a motion picture when any of these arrangements are specified in the contracts or leasing, licensing or renting arrangements between exhibitor and distributor;

Q. "play" means the exhibition, presentation or showing of motion pictures or productions in motion picture theaters; and

R. "state corporation commission" or "corporation commission" means the secretary of state.

History: Laws 1933, ch. 177, 1; 1941 Comp., 51-2701; 1953 Comp., 49-5-1; 2013, ch. 75, 15.



Section 57-5-2 - Purpose of act; violations; penalty.

57-5-2. [Purpose of act; violations; penalty.]

The intent and purpose of this act [57-5-1 through 57-5-22 NMSA 1978] is to eliminate and prevent monopolies, restraint of trade, unfair combinations, favoritism, discrimination, overbuying or preference of any kind on the part of producers, distributors or any other person or persons, in favor of any person, corporation, firm or association owning or operating any motion picture theater or theaters, to the detriment of competitive owned and/or operated picture theater or theaters, or for any competitive exhibitor being discriminated against in favor of another competitive exhibitor or exhibitors; also, to prevent any person, firm or corporation operating any motion picture theater or theaters from acquiring, overbuying or having a monopoly or the pick of the product of any producer or distributor or any other person. Any person, firm or corporation conspiring or entering into a conspiracy to in any way defeat, violate or avoid the purpose of this act, or any of the provisions hereof, shall be deemed guilty of a misdemeanor, and upon conviction thereof, shall be punished by a fine of not more than twenty thousand dollars ($20,000), and by imprisonment at hard labor of not less than or more than twelve months. It shall be the duty of the district attorney of the several judicial districts to enforce the collection of this and all other fines provided for in this act and otherwise prosecute those who violate the same.

History: Laws 1933, ch. 177, 2; 1941 Comp., 51-2702; 1953 Comp., 49-5-2.



Section 57-5-3 - Restrictive contracts, combinations or monopolies illegal; penalty.

57-5-3. [Restrictive contracts, combinations or monopolies illegal; penalty.]

Every contract, combination or monopoly of any kind which in any way prevents, restricts, prohibits or interferes with any competitive exhibitor or exhibitors from acquiring his or their proportionate share of any product or products of any producer and/or distributor, or any other person, as in this act [57-5-1 through 57-5-22 NMSA 1978] provided, is hereby declared to be illegal. Every person, firm or corporation violating any of the provisions of this section shall, upon conviction thereof, be punished by a fine of not less than one thousand dollars ($1,000) or more than twenty thousand dollars ($20,000) and by imprisonment at hard labor for not less than twelve months nor more than twelve months.

History: Laws 1933, ch. 177, 3; 1941 Comp., 51-2703; 1953 Comp., 49-5-3.



Section 57-5-4 - Contracts for excessive number of pictures unlawful; form of contracts of sale, license or lease; power of public regulation commission; penalty for violations.

57-5-4. [Contracts for excessive number of pictures unlawful; form of contracts of sale, license or lease; power of public regulation commission; penalty for violations.]

It shall be unlawful for any person, or persons, firm or corporation, who owns, operates or controls, either directly or indirectly, any motion picture theater, or room, hall, auditorium or place where motion pictures of any kind are exhibited in one or more towns or cities in this state, where competition exists, to contract for, lease, license, rent, buy or acquire more motion pictures or films than can and will be exhibited in their theater or theaters in such town or city within the twelve months next following the date of the purchase, rental or license contract for such motion pictures.

And it shall be unlawful for any exhibitor to buy, lease or otherwise acquire, or for any distributor, or any other person, to sell, lease or supply any picture or pictures in or for a competitive situation with the intention or knowledge that each or any of the picture or pictures will not be exhibited or used, and every exhibitor in a competitive situation shall exhibit all pictures under contract within six months after the producer and/or distributor announces such picture or pictures, ready for exhibition or showing. All contracts or agreements for the sale, license or rental of motion pictures shall be in writing, and shall be signed and either attested by two witnesses or sworn to by the parties thereto before some person authorized to administer an oath, and a copy thereof shall be filed by the producer and/or distributor in the office of the state corporation commission [public regulation commission] within ten days after the approval thereof, which said contracts or agreements shall contain a list of all pictures covered thereby; that the said corporation commission [public regulation commission] shall have the right to demand of any exhibitor a copy of his or its contract or contracts for the purchase, license or lease of any picture or pictures, which said copy shall be furnished by the exhibitor within fifteen days after the receipt of such notice; that said copy shall be identical with the original, together with the consideration paid or to be paid for each picture covered thereby. Any person, firm or corporation, who violates or fails to comply with any of the provisions of this section, shall be punished by a fine of not less than one thousand dollars ($1,000) nor more than ten thousand dollars ($10,000).

History: Laws 1933, ch. 177, 4; 1941 Comp., 51-2704; 1953 Comp., 49-5-4.



Section 57-5-5 - Division of products among exhibitors.

57-5-5. [Division of products among exhibitors.]

Producers and/or distributors, or any person or corporation selling, leasing or supplying in any way motion pictures to exhibitors in any competitive situation, shall allot, divide or distribute their product in proportion to the kind and number of theaters in that town or city; first run pictures among exhibitors operating first run theaters and second run pictures to exhibitors operating second run theaters. In all towns and cities, where a competitive situation exists, each competitive exhibitor shall have the right to purchase, rent or acquire his or their proportionate part of any announced group, series or annual product of any producer, distributor, or owner or lessee of motion pictures; that in the event two or more competitive exhibitors desire to rent, lease or acquire their proportionate share of the product of any producer or distributor, the division or allotment shall be made by permitting each competitive exhibitor to select a picture alternately from the product of the said distributor in proportion to the number of theaters owned by them. Should one exhibitor own or operate more than one theater in a competitive situation, the theater in which each picture or production is to be played or exhibited must be specified in separate applications for contracts for each theater at the time the apportionment or allotment of the picture or product is made, and the pictures must be exhibited or played in the theater so specified.

In the event an exhibitor in a competitive situation does not elect to purchase or contract for his proportionate part of the product of a producer or distributor, the producer and/or distributor shall procure from the exhibitor a written waiver of his or their right to purchase or rent his or their proportionate share of said product, and said proportionate share shall be allotted or divided among the remaining competitive exhibitors in the competitive situation. All waivers must be filed with the corporation commission [public regulation commission]. Provided, however, that if one or more of the competitive exhibitors refuse to rent or purchase his or their proportionate share of the product at a fair and reasonable rental price, and refuse to sign a waiver for his or their proportionate part of such product, then, and in that event, the distributor and/or other competitive exhibitor may appeal to the corporation commission [public regulation commission] for permission to allot or acquire the proportionate part, or parts, of the product in question to the other or appealing competitive exhibitor or exhibitors. All such appeals shall be determined by the corporation commission [public regulation commission], with right of appeal to the district court.

Any exhibitor, producer and/or distributor violating any of the provisions of this section shall, upon conviction thereof, be punished as provided in Section twelve [57-5-12 NMSA 1978] of this act.

History: Laws 1933, ch. 177, 5; 1941 Comp., 51-2705; 1953 Comp., 49-5-5.



Section 57-5-6 - Announcement of pictures to be produced; contents of announcement; filing with public regulation commission; sale to competitor at less price unlawful; sale or lease to be by contract; penalty for violation.

57-5-6. [Announcement of pictures to be produced; contents of announcement; filing with public regulation commission; sale to competitor at less price unlawful; sale or lease to be by contract; penalty for violation.]

Whenever a producer and/or distributor announces a group or series of pictures or annual product to exhibitors, either made or to be made, it shall be filed immediately with the corporation commission [public regulation commission] and announced directly and simultaneously to all exhibitors in competitive situations. All pictures or productions shall be announced by either name, title, star, star series, series or by number and shall be classified in groups as to the price and/or box office value. Each group so classified shall be identified by letters A, B, C, D, etc.; Group "A" being the highest priced or best box office pictures or productions; Group "B" being the next highest priced or next best box office pictures or productions, and so on, and the number of pictures in each group shall be specified. In the event of any change or changes in the product made, or to be made, making it different from that in the announcement filed with the corporation commission [public regulation commission], notice of the nature of such change or changes made or to be made shall be filed with the corporation commission [public regulation commission] within ten days after such change or changes are made. After one competitive exhibitor has purchased, rented or contracted for his proportionate part of a product, it shall be unlawful for the producer and/or distributor to sell or lease the remainder of said product to the other competitive exhibitor or exhibitors, on a different playing arrangement or for a less price, for a period of six months. And all pictures sold or leased by producers and/or distributors shall be by written contract, in which the price paid or to be paid, and playing arrangement for each picture sold or leased shall be stated. Any producer or exhibitor violating any of the provisions of this section shall, upon conviction thereof, be punished by a fine of not less than one thousand dollars ($1,000) and not more than twenty thousand dollars ($20,000).

History: Laws 1933, ch. 177, 6; 1941 Comp., 51-2706; 1953 Comp., 49-5-6.



Section 57-5-7 - Contracts for sale, lease or license; revocation or disapproval; binding when not disapproved.

57-5-7. [Contracts for sale, lease or license; revocation or disapproval; binding when not disapproved.]

In any competitive situation where there has been an executory contract entered into for the sale, lease or license of any product, or part thereof, the same shall be subject to revocation by the exhibitor signing said contract at any time prior to the acceptance of the same by the producer and/or distributor, or within a period of twenty days from the date of such contract. If not revoked by the exhibitor or disapproved by the producer and/or distributor within the period of twenty days from the date thereof, said contract shall, for all purposes, become valid and binding on the parties thereto. In case of revocation or disapproval on the part of any of the parties, the other party shall be given telegraphic notice thereof within twenty-four hours after such revocation or disapproval, and such revocation on the part of the exhibitor shall constitute a waiver as provided in Section five [57-5-5 NMSA 1978] of this act. The action of one competitive exhibitor shall in no way affect the rights of the other competitive exhibitors in, to or regarding any product.

History: Laws 1933, ch. 177, 7; 1941 Comp., 51-2707; 1953 Comp., 49-5-7.



Section 57-5-8 - Secret rebates or arrangements unlawful; penalty.

57-5-8. [Secret rebates or arrangements unlawful; penalty.]

It shall be unlawful for any producer and/or distributor or any other person, either directly or indirectly, to give any secret refund, rebate or reward of any kind to any competitive exhibitor, or for any competitive exhibitor to receive, either directly or indirectly, any secret refund, rebate or reward of any character from any producer, distributor or any other person, or for any producer, distributor or any other person to sell, lease, license or supply any motion picture or pictures, or permit same to be done to any competitive exhibitor by or through any secret or undisclosed manner, method, contract, combination or arrangement of any kind, or for any competitive exhibitor to so receive or acquire same in such a manner, or to exhibit any such motion picture or pictures so received or acquired. Any person violating any of the provisions of this section shall be deemed guilty of a misdemeanor, and upon conviction thereof, punished by a fine of not less than one thousand dollars ($1,000) nor more than twenty thousand dollars ($20,000) for each offense and by imprisonment at hard labor of not less than one year or more than one year for each offense. Each and every picture furnished, received or exhibited in violation of any of the provisions of this act [57-5-1 through 57-5-22 NMSA 1978] shall be deemed a separate offense.

History: Laws 1933, ch. 177, 8; 1941 Comp., 51-2708; 1953 Comp., 49-5-8.



Section 57-5-9 - Contracts for more than one year unlawful; rights under former contracts; penalty for violation; invalidity of contract.

57-5-9. [Contracts for more than one year unlawful; rights under former contracts; penalty for violation; invalidity of contract.]

It shall be unlawful from and after the passage of this act for any person, or corporation, to contract for, license, buy, own or control a franchise in or for a town or city, where competition exists, for the product of any producer, distributor or from any other person, for a period of time greater than one year, and it shall be unlawful for any producer, distributor or person to sell, rent or otherwise dispose of any picture to any competitive exhibitor for a period of time greater than one year. Provided that all the parties to any contract or contracts now in force for franchises for periods greater than one year between any producer and/or distributor, exhibitor or owner of any moving picture show or shows, or theaters, shall, within thirty days after this act becomes effective, file a copy of such franchise or franchises in the office of the state corporation commission [public regulation commission]; that there shall be attached to said contracts an affidavit, duly sworn to by the parties thereto, setting forth that said franchise was executed prior to the time that this act became effective, and that said franchise or contract, so filed or to be filed, has in no way been altered since this act became effective, and shall state the consideration paid and to be paid for each and every picture mentioned therein or to be furnished thereunder during the remainder of its life. Any person making any false statement in any such affidavit shall be deemed guilty of perjury, and upon conviction thereof, punished as provided by law. Provided, further, all contracts in force with competitive exhibitors in this state at the time of the passage of this act for franchises, for a period of time greater than one year, shall, if otherwise legal, not be interfered with, and shall remain in full force and effect and lived up to during the life thereof. Any person or corporation who violates the provisions of this section shall, upon conviction, be punished by a fine of not less than one thousand dollars ($1,000) nor more than ten thousand dollars ($10,000). All contracts made in violation of any of the provisions of this act shall be void.

History: Laws 1933, ch. 177, 9; 1941 Comp., 51-2709; 1953 Comp., 49-5-9.



Section 57-5-10 - Exhibitor having contract running longer than year; rights in selection of pictures.

57-5-10. [Exhibitor having contract running longer than year; rights in selection of pictures.]

Any competitive exhibitor or exhibitors having contracts or franchise, with any producer and/or distributor continuing for a period of more than one year, at the time of the passage of this act, such competitive exhibitor, or exhibitors, shall not participate in the alternative drawing or selection of pictures with the other competitive exhibitors, as provided in Section five [57-5-5 NMSA 1978] of this act, until such competitive exhibitor or exhibitors not having any such contract or franchise have acquired a number of pictures equal to that covered by said contract or franchise for a period of more than one year. In the acquiring of such pictures, same shall be done by taking the annual product of any one producer and/or distributor upon reasonable terms, and, if necessary, a sufficient number from another producer and/or distributor, upon reasonable terms each year during the remaining life of said contract or franchise, as to equal the number of pictures to be supplied under said contract or franchise for more than one year.

History: Laws 1933, ch. 177, 10; 1941 Comp., 51-2710; 1953 Comp., 49-5-10.



Section 57-5-11 - Producer- or distributor-controlled theaters; rights in choosing pictures; selling or leasing to competitors; penalty for violation.

57-5-11. [Producer- or distributor-controlled theaters; rights in choosing pictures; selling or leasing to competitors; penalty for violation.]

Producers and/or distributors or affiliated companies, owning and/or operating either directly or indirectly, any picture show or shows, theater or theaters, and exhibiting their own product therein, in one or more competitive situations, shall not participate in the alternative drawing or selection of pictures as provided in Section five [57-5-5 NMSA 1978] of this act, or in any way acquire pictures until their competitor or competitors have each acquired a number of pictures equal to the total products of each producer and/or distributor, affiliated company or other person, and it shall be unlawful for any producer and/or exhibitor to either refuse, sell or license their product or any part thereof upon reasonable terms to such competitive exhibitor so as to place them on an equal basis with such exhibitor, producer and/or distributor or affiliated company. Any person, firm or corporation, either seller or sellee, lessor or lessee, violating any of the provisions of this act [57-5-1 to 57-5-22 NMSA 1978] shall, upon conviction thereof, be punished by a fine of not less than one thousand dollars ($1,000) nor more than twenty thousand dollars ($20,000).

History: Laws 1933, ch. 177, 11; 1941 Comp., 51-2711; 1953 Comp., 49-5-11.



Section 57-5-12 - Refusing alternative selections; prima facie evidence of intent to violate act; penalty.

57-5-12. [Refusing alternative selections; prima facie evidence of intent to violate act; penalty.]

The fact that any producer, distributor, owner or lessee of motion pictures fails, or refuses to permit exhibitors in competitive situations to make alternative selections in the presence of each other, each to either purchase or rent his proportionate share of a product, upon the same terms and conditions and as in this act [57-5-1 through 57-5-22 NMSA 1978] provided, shall be prima facie evidence of the intent of such producer, distributor, owner or lessee to violate or defeat the purposes, intent and provisions of this act, and such producer, distributor, owner or lessee shall be deemed guilty of a misdemeanor and shall, upon conviction thereof, be punished by a fine of not less than ten thousand dollars ($10,000) nor more than twenty thousand dollars ($20,000) and by imprisonment at hard labor of not less than nor more than twelve months.

History: Laws 1933, ch. 177, 12; 1941 Comp., 51-2712; 1953 Comp., 49-5-12.



Section 57-5-13 - Date and place of alternative selections; contracts made outside state unlawful; exception.

57-5-13. [Date and place of alternative selections; contracts made outside state unlawful; exception.]

In all competitive situations where there is to be an alternative selection of motion pictures by competitive exhibitors, the producer and/or distributor shall set the date for such alternative selection in each competitive situation, and each exhibitor shall be notified simultaneously in writing, by registered mail by the producer and/or distributor. The selection shall take place in the town or city where such competition exists, and it shall be unlawful for any producer, exhibitor or any other person having traveling or district agents, to make or close in any place, other than in New Mexico, any contract for the sale or lease of any motion picture or pictures for any competitive situation in New Mexico, unless all competitive exhibitors mutually agree otherwise in writing.

History: Laws 1933, ch. 177, 13; 1941 Comp., 51-2713; 1953 Comp., 49-5-13.



Section 57-5-14 - Civil liability for violation.

57-5-14. [Civil liability for violation.]

Any person, or persons, or corporation, who shall violate any of the provisions of this act [57-5-1 through 57-5-22 NMSA 1978], shall be civilly liable in both actual and punitive damages to the person or persons injured, damaged or discriminated against for any and all damages occasioned thereby, either directly or indirectly, and including all costs and attorney's fees.

History: Laws 1933, ch. 177, 14; 1941 Comp., 51-2714; 1953 Comp., 49-5-14.



Section 57-5-15 - Misrepresentation of box office value; civil liability.

57-5-15. [Misrepresentation of box office value; civil liability.]

Any producer and/or distributor, who misrepresents, either orally or otherwise, the merit or box office value of any motion picture or pictures, at the time of sale or lease of any product, or part thereof, shall be held accountable therefor and if such producer and/or distributor shall refuse or fail to make adjustment, the producer and/or distributor shall be civilly liable in damages, both actual and punitive, to the person or persons damaged, including all costs and attorneys' fees.

History: Laws 1933, ch. 177, 15; 1941 Comp., 51-2715; 1953 Comp., 49-5-15.



Section 57-5-16 - Fair and equitable adjustments of contracts permitted.

57-5-16. [Fair and equitable adjustments of contracts permitted.]

The provisions of this act [57-5-1 through 57-5-22 NMSA 1978] shall not prohibit fair and equitable adjustments or changes in any contract for pictures in any competitive situation between producers, distributors and exhibitors, provided the same is openly arrived at, and each exhibitor in a competitive situation is accorded the same treatment under like or similar conditions. The provisions of this section shall not apply to franchises in force at the time of the passage of this act.

History: Laws 1933, ch. 177, 16; 1941 Comp., 51-2716; 1953 Comp., 49-5-16.



Section 57-5-17 - Existing contracts to be filed with public regulation commission.

57-5-17. [Existing contracts to be filed with public regulation commission.]

Attested copies of all contracts for motion pictures now in force in competitive situations shall be filed with the corporation commission [public regulation commission] within thirty days after this act becomes effective, and hereafter when competition begins in any town or city all existing contracts for motion pictures shall be immediately filed with the corporation commission [public regulation commission] by the exhibitors, and the provisions of this act [57-5-1 through 57-5-22 NMSA 1978] shall apply to the new competitors as of the day he or they begin to function or acquire motion pictures in or for the new competitive situation.

History: Laws 1933, ch. 177, 17; 1941 Comp., 51-2717; 1953 Comp., 49-5-17.



Section 57-5-18 - Public regulation commission as agent for service of process.

57-5-18. [Public regulation commission as agent for service of process.]

Every producer and/or distributor, manufacturer or seller of motion pictures in the state of New Mexico, and of leases, rights and contracts and agreements of every kind and nature by which motion pictures are exhibited in the state of New Mexico, shall appoint the chairman of the corporation commission [public regulation commission] and his successors in office, his, its or their true and lawful attorney upon whom may be served all lawful process in any action or legal process against it, in favor of a resident of the state of New Mexico, and therein shall agree that any such lawful process against it so served shall be of the same force and validity as if served on the company, person or firm personally in the state of New Mexico, and the authority thereof shall continue in force irrevocably so long as any contract, lease, agreement or liability of such person, firm or corporation remains outstanding in the state of New Mexico. Such process shall be served by leaving the same in duplicate with the chairman of the state corporation commission [public regulation commission] and depositing with him a fee of $2.00, and the service thereof on such attorney shall be deemed service on the principal. The chairman of the state corporation commission [public regulation commission] shall forthwith forward such process by registered mail, prepaid, to the person, firm or corporation at the address given by such person, firm or corporation in the appointment required to be filed hereby, and such service of process shall not be complete until the same has been so mailed, and the registry receipt shall be prima facie evidence of the completion of such service.

History: Laws 1933, ch. 177, 18; 1941 Comp., 51-2718; 1953 Comp., 49-5-18.



Section 57-5-19 - Failure to designate agent for service of process; penalty; pictures barred.

57-5-19. [Failure to designate agent for service of process; penalty; pictures barred.]

The requirements in Section eighteen [57-5-18 NMSA 1978] are hereby made a prerequisite to the right of any person, firm or corporation to sell, lease or otherwise distribute motion pictures within the state of New Mexico. Any person, firm or corporation selling, distributing or exhibiting pictures in the state of New Mexico without first designating the chairman of the state corporation commission [public regulation commission] as its true and lawful attorney for the purpose of service of process as hereinbefore required, shall be subject to a fine of not more than one thousand dollars ($1,000) and all pictures, produced, manufactured or distributed by such person, firm or corporation shall be barred and excluded from exhibiting [exhibition] within the state of New Mexico until the provisions of this act [57-5-1 through 57-5-22 NMSA 1978] have been complied with by such person, firm or corporation.

History: Laws 1933, ch. 177, 19; 1941 Comp., 51-2719; 1953 Comp., 49-5-19.



Section 57-5-20 - Venue of prosecutions.

57-5-20. [Venue of prosecutions.]

The venue in an indictment or information for conspiracy in violation of the provisions of this act [57-5-1 through 57-5-22 NMSA 1978], may be laid in the county in which the agreement was entered into, or in any county in which any overt act was done by any of the conspirators in furtherance of the common design or conspiracy. If the conspiracy is entered into within the jurisdiction of any court of this state, the parties thereto are triable in that jurisdiction, notwithstanding that the offense is to be committed outside the jurisdiction, or in another state. And if the conspiracy is formed outside the jurisdiction of any court of this state, and an overt act is performed in the furtherance of said conspiracy in the jurisdiction of any such court, the conspirators shall be tried and punished in the court wherein the overt act was committed.

History: Laws 1933, ch. 177, 20; 1941 Comp., 51-2720; 1953 Comp., 49-5-20.



Section 57-5-21 - Contracts filed with public regulation commission; fees; filing copies of blank forms; penalty for violation.

57-5-21. [Contracts filed with public regulation commission; fees; filing copies of blank forms; penalty for violation.]

All contracts for the purchase, leasing or acquirement of motion pictures by producers and/or distributors, in competitive situations, from producers and/or exhibitors or anyone else, shall be filed as in this act [57-5-1 through 57-5-22 NMSA 1978] provided with the state corporation commission [public regulation commission] at Santa Fe, New Mexico, within ten days after same have been approved or become operative; and all adjustments, modifications or changes in contracts shall be in writing and shall be executed as in this act provided for original contracts, and shall be filed likewise and within ten days thereafter; all instruments so filed shall be sworn to by the parties thereto. The corporation commission [public regulation commission] shall receive a fee of two dollars ($2.00) for every instrument filed under the provisions of this act, and shall charge a fee of two dollars ($2.00) for all copies of instruments furnished upon request. When forms are used by producers and exhibitors in sales and lease contracts, blank copies thereof shall be furnished to the corporation commission [public regulation commission] by producers and/or exhibitors. Any person, firm or corporation who fails or refuses, after notice, to comply with any of the provisions of this section shall be punished by a fine as provided in Section four [57-5-4 NMSA 1978] of this act.

History: Laws 1933, ch. 177, 21; 1941 Comp., 51-2721; 1953 Comp., 49-5-21.



Section 57-5-22 - Determination of first and second run theaters by public regulation commission.

57-5-22. [Determination of first and second run theaters by public regulation commission.]

All matters requiring a decision as to whether a theater should be classified as a "first" or "second" run theater or a picture show shall be determined by the corporation commission [public regulation commission].

History: Laws 1933, ch. 177, 22; 1941 Comp., 51-2722; 1953 Comp., 49-5-22.






Article 5A - Motion Picture Fair Competition

Section 57-5A-1 - Short title.

57-5A-1. Short title.

This act [57-5A-1 through 57-5A-5 NMSA 1978] may be cited as the "Motion Picture Fair Competition Act".

History: Laws 1979, ch. 189, 1.



Section 57-5A-2 - Purposes.

57-5A-2. Purposes.

The purpose of the Motion Picture Fair Competition Act is to establish fair and open procedures for the bidding and negotiation of motion pictures within New Mexico in order to prevent unfair and deceptive acts or practices and unreasonable restraints of trade in the business of motion picture distribution within the state, to promote fair and effective competition in that business and to benefit the movie-going public by holding down admission prices to motion picture theaters, thereby expanding the choice of motion pictures available to the public and preventing exposure of the public to objectionable or unsuitable pictures by ensuring that exhibitors have the opportunity to view a picture before committing themselves to exhibiting it.

History: Laws 1979, ch. 189, 2.



Section 57-5A-3 - Definitions.

57-5A-3. Definitions.

As used in the Motion Picture Fair Competition Act:

A. "theater" means any establishment in which motion pictures are regularly exhibited to the public for a charge;

B. "distributor" means any person engaged in the business of distributing or supplying motion pictures to exhibitors by rental, sale or licensing;

C. "exhibitor" means any person engaged in the business of operating one or more theaters;

D. "exhibit" or "exhibition" means showing a motion picture to the public for a charge;

E. "invitation to bid" means a written or oral solicitation or invitation by a distributor to one or more exhibitors to bid or negotiate for the right to exhibit a motion picture;

F. "bid" means a written or oral offer or proposal by an exhibitor to a distributor, in response to an invitation to bid or otherwise, stating the terms under which the exhibitor will agree to exhibit a motion picture;

G. "license agreement" means any contract, agreement, understanding or condition between a distributor and an exhibitor relating to the licensing or exhibition of a motion picture by the exhibitor;

H. "trade screening" means the showing of a motion picture by a distributor in the exchange center serving New Mexico which is open to any exhibitor interested in exhibiting the motion picture;

I. "blind bidding" means the bidding for, negotiating for or offering or agreeing to terms for the licensing or exhibition of a motion picture, if the motion picture has not been trade screened in the exchange center before any such event has occurred; and

J. "run" means the continuous exhibition of a motion picture in a defined geographical area for a specified period of time. A "first run" is the first exhibition of a motion picture in the designated area, a "second run" is the second exhibition and "subsequent runs" are subsequent exhibitions after the second run.

History: Laws 1979, ch. 189, 3; 1980, ch. 49, 1.



Section 57-5A-4 - Blind bidding.

57-5A-4. Blind bidding.

A. Blind bidding shall not be required of exhibitions in New Mexico. No bids shall be returnable, no negotiations for the exhibition or licensing of a motion picture shall take place and no license agreement or any of its terms shall be agreed to for the exhibition of any motion picture within the state before the motion picture has been offered for trade screening in the exchange center.

B. A distributor shall include in each invitation to bid for a motion picture for exhibition within New Mexico, if such motion picture has not already been trade screened in the exchange center, the date, time and place of the proposed trade screening of the motion picture in the exchange center.

C. A distributor shall provide reasonable and uniform notice to exhibitors within New Mexico of motion pictures he is distributing.

D. If, within fifteen days of the date of transmission of the invitation to bid, no exhibitor has notified the distributor that it will attend the proposed trade screening, then no trade screening shall be required prior to the acceptance of bids.

E. Any purported waiver of the requirements of this section shall be void and unenforceable.

History: Laws 1979, ch. 189, 4; 1980, ch. 49, 2.



Section 57-5A-5 - Bidding procedures.

57-5A-5. Bidding procedures.

If bids are solicited from exhibitors for the licensing of a motion picture within New Mexico, then:

A. the invitation to bid shall specify:

(1) the number and length of runs for which the bid is being solicited, whether it is a first, second or subsequent run and the geographic area for each run;

(2) the names of all exhibitors or their designated agents who are being solicited;

(3) the date and hour the invitation to bid expires; and

(4) the location, including the address, where the bids will be opened, which shall be in the exchange center;

B. all bids shall be submitted in writing and shall be opened at the same time and in the presence of exhibitors, or their agents, who submitted bids and are present at such time;

C. after being opened, bids shall be subject to examination by exhibitors, or their agents, who submitted bids. Within ten business days after a bid is accepted, the distributor shall notify in writing each exhibitor who submitted a bid of the name of the winning bidder; and

D. once bids are solicited, the distributor shall have the option to license the motion picture by competitive negotiation if he does not accept any of the submitted bids.

History: Laws 1979, ch. 189, 5; 1980, ch. 49, 3.






Article 6 - Hotels

Section 57-6-1 - Liability of hotelkeeper; limitation.

57-6-1. [Liability of hotelkeeper; limitation.]

Hotelkeepers shall be liable to their guests for loss of property brought by such guests into the hotel when such loss is caused by the theft or negligence of a hotelkeeper or his servants, not to exceed the sum of one thousand dollars [($1,000)]; provided, however, that any hotelkeeper who shall provide a suitable safe in his hotel for safekeeping of any money, jewels, ornaments or other valuables belonging to his guests and shall notify them thereof by posting a printed notice conspicuously in the rooms of such hotel that such safe has been provided for said purpose, shall not be liable for the loss of any money, jewels, ornaments or other valuables by theft or otherwise which any guest who has neglected to deposit same in such safe, may sustain.

History: Laws 1921, ch. 104, 1; C.S. 1929, 67-101; 1941 Comp., 51-2501; 1953 Comp., 49-6-1.






Article 7 - Junk Dealers

Section 57-7-1 - "Junk dealers" defined.

57-7-1. ["Junk dealers" defined.]

That all persons, firms or corporations engaged in the business of purchasing or selling secondhand or castoff material of any kind, which is commonly known and is hereinafter designated and referred to as "junk" - such as old iron, copper, brass, lead, zinc, tin, steel and other metals, metallic cables, wires, ropes, cordage, bottles, bagging, rags, rubber, paper and other like materials, shall be and hereby are defined, and held to be junk dealers within the meaning of this act [57-7-1 through 57-7-7 NMSA 1978].

History: Laws 1921, ch. 25, 1; C.S. 1929, 77-101; 1941 Comp., 51-2601; 1953 Comp., 49-7-1.



Section 57-7-2 - Records of purchases.

57-7-2. [Records of purchases.]

Every junk dealer shall keep a book in which shall be written in ink at the time of their purchase a full and accurate description of each and every article purchased, together with the full name, residence and general description of the person or persons selling the same, and said book shall at all times be open to inspection by the sheriff of the county, or any of his deputies and any member of the police force in the city or town, and any constable or other municipal or county official in the county, in which said junk dealer does business. No entry in said book shall be erased, mutilated or changed.

History: Laws 1921, ch. 25, 2; C.S. 1929, 77-102; 1941 Comp., 51-2602; 1953 Comp., 49-7-2.



Section 57-7-3 - Report concerning lost or stolen articles; inspection of articles.

57-7-3. [Report concerning lost or stolen articles; inspection of articles.]

If any material, goods, articles or thing whatsoever shall be advertised as having been lost or stolen, and the same, or any material, goods, articles or things answering to the description advertised, or any part or portion thereof, shall then be in, or subsequently come into, the possession of any junk dealer, he shall immediately give information thereof in writing to the sheriff of the county, or the chief of police or constable, of the city, town or village in which the junk dealer does business, and state when and from whom the same was received. Any junk dealer who shall receive, or shall have in his possession any goods, article or thing that has been lost, or shall be alleged or supposed to have been lost or stolen from the owner thereof, shall exhibit the same on demand to the sheriff of the county, or any of his deputies, or to any member of the police force or constable, or other municipal or county official, of the city, town or village, or county in which said junk dealer does business, or to any person duly authorized in writing by any magistrate to inspect property in the possession of said junk dealer, who shall exhibit such authorization to said dealer.

History: Laws 1921, ch. 25, 3; C.S. 1929, 77-103; 1941 Comp., 51-2603; 1953 Comp., 49-7-3.



Section 57-7-4 - Lost or stolen property returned without payment.

57-7-4. [Lost or stolen property returned without payment.]

When any person, firm or corporation is found to be the owner of lost or stolen property, which has been purchased by, or is in the possession of any junk dealer, the said property shall be returned to the owner thereof by said junk dealer without the payment of any money by the owner to said junk dealer, or any other person, firm or corporation.

History: Laws 1921, ch. 25, 4; C.S. 1929, 77-104; 1941 Comp., 51-2604; 1953 Comp., 49-7-4.



Section 57-7-5 - Dealer to obtain statement from vendor; filing.

57-7-5. [Dealer to obtain statement from vendor; filing.]

At the time of purchase by any junk dealer of any pig or pigs of metal, copper wire or brass car jurnals [journals] or of any junk said junk dealer shall cause to be subscribed by the person or persons vending the same a statement as to when, where and from whom the vendor or vendors obtained such property; also a statement as to the vendor's or vendors' age or ages, residence or residences: i.e., the city, village or town, and the street and number, if any, of said residence or residences, and such other information as is reasonably necessary to enable said residence or residences to be located, also the name of the employer or employers, if any, of said vendor or vendors, and the place of business or employment of said employer or employers, and the junk dealer shall forthwith file the original of said statement subscribed by said vendor or vendors in the office of the chief of police or marshal, in the city, town or village in which the purchase was made, if made in a city or incorporated village; otherwise said statement shall forthwith be filed by the junk dealer in the office of the sheriff of the county in which said purchase was made.

History: Laws 1921, ch. 25, 5; C.S. 1929, 77-105; 1941 Comp., 51-2605; 1953 Comp., 49-7-5.



Section 57-7-6 - Violation of act; penalties.

57-7-6. [Violation of act; penalties.]

Any junk dealer who shall be found guilty of a violation of any of the provisions of this act [57-7-1 through 57-7-7 NMSA 1978], shall be guilty of a misdemeanor, and shall be fined or [and] imprisoned, either or both, in the discretion of the court, provided, however, that for the first offense the fine shall be not less than fifty dollars ($50.00) or more than two hundred dollars ($200), and the imprisonment shall be for not more than sixty (60) days; and further provided, that for the second, and for each subsequent conviction or violation of any of the provisions of this act, the fines shall be not less than one hundred dollars ($100) or more than three hundred dollars ($300) and the imprisonment not less than thirty (30) days or more than ninety (90) days.

History: Laws 1921, ch. 25, 6; C.S. 1929, 77-106; 1941 Comp., 51-2606; 1953 Comp., 49-7-6.



Section 57-7-7 - Statements by vendor; penalty.

57-7-7. [Statements by vendor; penalty.]

Any vendor who in making his statement as contemplated by this act [57-7-1 through 57-7-7 NMSA 1978] or in making any other written statement relative to junk which he either has sold or is trying to sell shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than ten dollars [($10.00)] and costs nor more than one hundred dollars [($100)] and costs, or by imprisonment in the county jail for not less than ten nor more than ninety days, or by both such fine and imprisonment in the discretion of the court.

This act shall not be construed as impairing in anywise the power of cities or incorporated towns in this state to license, tax and to regulate any person, firm or corporation now engaged in, or hereafter engaged in the buying and selling of junk, provided, that such regulations are not inconsistent herewith.

History: Laws 1921, ch. 25, 7; C.S. 1929, 77-107; 1941 Comp., 51-2607; 1953 Comp., 49-7-7.






Article 8 - Trading Stamps

Section 57-8-1 - Definitions.

57-8-1. [Definitions.]

As used in this act [57-8-1 through 57-8-6 NMSA 1978]:

A. the term "trading stamp" means any stamp or similar device issued in connection with the retail sale of merchandise or service, as a cash discount or for any other marketing purpose, which entitles the rightful holder, on its due presentation for redemption, to receive merchandise, service or cash. This term, however, shall not mean any redeemable device used by the manufacturer or packer of an article, in advertising or selling it, or any redeemable device issued and redeemed by a newspaper, magazine or other publication;

B. the term "trading stamp company" means any person engaged in distributing trading stamps for retail issuance by others, or in redeeming trading stamps for retailers in any way or under any guise;

C. the term "person" means any individual, partnership, corporation, association or other organization.

History: 1953 Comp., 49-9-1, enacted by Laws 1959, ch. 79, 1.



Section 57-8-2 - Fraud, false representation and lottery prohibited.

57-8-2. [Fraud, false representation and lottery prohibited.]

No trading stamp company shall commit any fraud or shall make any false representation or shall resort to any lottery in distributing or redeeming trading stamps in this state.

History: 1953 Comp., 49-9-2, enacted by Laws 1959, ch. 79, 2.



Section 57-8-3 - Redemption value in cents to be shown.

57-8-3. [Redemption value in cents to be shown.]

No trading stamp company shall distribute trading stamps in this state or shall redeem trading stamps hereafter issued therein unless:

A. each stamp has legibly printed upon its face in cents or any fraction thereof a cash value determined by the company; and

B. the rightful holders may, at their option, redeem the stamps in cash when duly presented to the company for redemption in a number having an aggregate cash value of not less than twenty-five cents [($.25)].

History: 1953 Comp., 49-9-3, enacted by Laws 1959, ch. 79, 3.



Section 57-8-4 - Conditions of issue; registration statement; bond; claims of holders; filing of claims; determination of validity; distribution of proceeds; amount of bond; new bond; registration fee.

57-8-4. [Conditions of issue; registration statement; bond; claims of holders; filing of claims; determination of validity; distribution of proceeds; amount of bond; new bond; registration fee.]

No trading stamp company shall distribute trading stamps in this state or shall redeem trading stamps hereafter issued therein until it has filed with the secretary of state:

A. a statement of registration accompanied by representative samples of its stamps, stamp collection books, stamp redemption catalogues and stamp distribution and redemption agreement forms currently used in this state. Each such statement shall provide the following information:

(1) the name and principal address of the company;

(2) the state of its incorporation or origin;

(3) the names and addresses of its principal officers, partners or proprietors;

(4) the address of its principal office in this state;

(5) the name and address of its principal officer, employee or agent therein;

(6) the addresses of the places where its stamps are redeemable within the state;

(7) a short form of its balance sheet, as at the end of its last fiscal year prior to such filing, certified by an independent public accountant; and

(8) unless the principal sum of the bond hereinafter required to be fied [filed] by the company is the maximum amount hereinafter required, a statement of the gross income from its business in this state as a trading stamp company during such last fiscal year, certified by an independent public accountant; and, simultaneously therewith;

B. a bond payable to this state and duly executed by the company and a corporate surety qualified to do business therein, which is conditioned upon the performance by the company of the obligation to redeem trading stamps issued by the retailers in this state, when they are duly presented for redemption by the rightful owners and holders.

In the event the trading stamp company defaults in performing such obligation, all rightful holders of trading stamps of such company shall be entitled to make claim against said bond. Retailers in possession of trading stamps for issuance to their customers shall also be deemed rightful holders entitled to make such claim.

In the event the trading stamp company defaults in the performance of its obligation to redeem trading stamps, any rightful holder may file within three months after such default a complaint with the secretary of state. Upon the filing of any such compaint [complaint] the secretary of state shall forthwith make a determination whether there has been a default. If the secretary of state shall determine that there has been such a default he shall give notice of such determination to the trading stamp company and if such default is not corrected within 10 days he shall publish notice of such default in three consecutive publications of one or more newspapers having general circulation throughout this state and therein require that proof of all claims for redemption of the trading stamps of the company shall be filed with him, together with the trading stamps upon which the claim is based, within three months after the date of the first such publication. The secretary of state promptly after the expiration of such period shall determine the validity of all claims so filed. Thereupon the secretary of state shall be paid by the surety such amount as shall be necessary to satisfy all valid claims so filed, together with reasonable administrative costs incident to the determination and payment of said claims, not exceeding the aggregate, however, of the principal sum of the bond. The secretary of state shall promptly thereafter make an equitable distribution of the proceeds of the bond, less such reasonable administrative costs, to such claimants and shall destroy the trading stamps so surrendered.

The principal sum of the bond shall be as follows:

If the issuer has not previously done business as a trading stamp company in this state, or if the company's gross income from such business in this state during its last fiscal year was not in excess of one hundred thousand dollars ($100,000): ten thousand dollars ($10,000); if such gross income exceeded one hundred thousand dollars ($100,000) but was not in excess of two hundred and fifty thousand dollars ($250,000): twenty-five thousand dollars ($25,000); if such gross income exceeded two hundred and fifty thousand dollars ($250,000) but was not in excess of five hundred thousand dollars ($500,000): fifty thousand dollars ($50,000); if such gross income exceeded five hundred thousand dollars ($500,000) but was not in excess of seven hundred fifty thousand dollars ($750,000): seventy-five thousand dollars ($75,000); and if such gross income exceeded seven hundred and fifty thousand dollars ($750,000): one hundred thousand dollars ($100,000).

On the effective date of each such new bond any and all liability on all bonds previously filed hereunder shall terminate and all rightful holders of trading stamps who shall prosecute their claims hereunder shall prosecute such claims solely against the new bond and only by filing proofs of claim with the secretary of state in the manner hereinbefore provided.

The statement of registration and the bond shall be filed with the secretary of state on or before the effective date of this act and annually thereafter on or before July 1 of each year. The trading stamp company shall pay a registration fee as follows: if the issuer has not previously done business as a trading stamp company in this state or if the company's gross income from such business in this state during its last fiscal year was not in excess of one hundred thousand dollars ($100,000): one hundred dollars ($100); if such gross income exceeded one hundred thousand dollars ($100,000) but was not in excess of two hundred and fifty thousand dollars ($250,000): two hundred and fifty dollars ($250); if such gross income exceeded two hundred and fifty thousand dollars ($250,000) but was not in excess of five hundred thousand dollars ($500,000): five hundred dollars ($500); if such gross income exceeded five hundred thousand dollars ($500,000): one thousand dollars ($1,000) to the secretary of state at the time of filing such registration statement.

History: 1953 Comp., 49-9-4, enacted by Laws 1959, ch. 79, 4.



Section 57-8-5 - Ceasing or suspending redemption; notice of intention.

57-8-5. [Ceasing or suspending redemption; notice of intention.]

No trading stamp company shall cease or suspend the redemption of trading stamps in this state without filing with the secretary of state at least ninety days' prior written notice of its intention so to do and concurrently mailing a copy of such notice to each retailer within this state which has at any time theretofore within one year issued trading stamps which the company is obligated to redeem.

History: 1953 Comp., 49-9-5, enacted by Laws 1959, ch. 79, 5.



Section 57-8-6 - Violation of act; penalty; injunction.

57-8-6. [Violation of act; penalty; injunction.]

Any person violating any provision of this act [57-8-1 through 57-8-6 NMSA 1978] shall be punished by a fine of not more than five thousand dollars ($5,000), and the district court shall have jurisdiction in equity on the complaint of the secretary of state, the attorney general or any rightful holder of stamps of the offering company to restrain the violation of any of said provisions.

History: 1953 Comp., 49-9-6, enacted by Laws 1959, ch. 79, 6.






Article 9 - Used Merchandise

Section 57-9-1 - Short title.

57-9-1. Short title.

This act [57-9-1 through 57-9-3, 57-9-4, 57-9-5 NMSA 1978] may be cited as the "Used Merchandise Act".

History: 1953 Comp., 49-13-1, enacted by Laws 1967, ch. 155, 1.



Section 57-9-2 - Definitions.

57-9-2. Definitions.

As used in the Used Merchandise Act:

A. "store" means any pawnshop, second hand store, junkshop, automobile salvage or wreckage establishment or any place of operation for dealing in or purchasing gold, silver or platinum, but does not include any shop or establishment insofar as it purchases or deals in paper products or used beverage containers, other than those made of gold, silver or platinum; and

B. "identification" means a valid New Mexico driver's license, a federal social security card, a valid armed forces identification card, a federal census number, a valid medicare identification card, a valid passport or any valid juvenile identification card issued by a municipality of this state.

History: 1953 Comp., 49-13-2, enacted by Laws 1967, ch. 155, 2; 1981, ch. 323, 1.



Section 57-9-3 - Prohibited acts.

57-9-3. Prohibited acts.

It is unlawful for the owner of any store, or the manager or employee thereof, to purchase or to loan money secured by any used merchandise, article or thing without first requiring identification from the seller or borrower and recording the name of the seller or borrower, his address and date of birth or social security number, a complete description of the merchandise, article or thing sold or loaned on the date of such transaction and the identification number and type of identification shown.

History: 1953 Comp., 49-13-3, enacted by Laws 1967, ch. 155, 3; 1981, ch. 323, 2.



Section 57-9-3.1 - Weighing devices.

57-9-3.1. Weighing devices.

All devices used to weigh precious metals by an owner of a store shall have been inspected and approved for use by a weights and measures officer of this state within a period of twelve months immediately preceding the date of the weighing.

History: 1978 Comp., 57-9-3.1, enacted by Laws 1981, ch. 323, 3.



Section 57-9-3.2 - Records.

57-9-3.2. Records.

An owner of a store shall:

A. keep a record in which he shall note the time of each transaction, a description of the goods purchased, the name and address of the person selling the goods and the date and hour the goods were received; and

B. retain all gold, silver and platinum in the form in which purchased in his possession for a period of not less than five days.

History: 1978 Comp., 57-9-3.2, enacted by Laws 1981, ch. 323, 4.



Section 57-9-3.3 - Receipts.

57-9-3.3. Receipts.

The owner of a store shall issue a serialized receipt for each purchase or statement of appraisal of gold, silver or platinum which shall contain the following:

A. the legal name and address of the store or appraiser;

B. the name and address of the seller;

C. the date of the transaction;

D. the net weight in terms of pounds troy or avoirdupois, ounces troy or avoirdupois, pennyweight troy or avoirdupois or kilograms or grams; and

E. the fineness of the precious metal in terms of karat for gold and sterling or coin for silver.

The merchant shall retain copies of each receipt or statement of appraisal for not less than one year.

History: 1978 Comp., 57-9-3.3, enacted by Laws 1981, ch. 323, 5.



Section 57-9-4 - Inspection of record.

57-9-4. Inspection of record.

The record as provided in Section 3 [57-9-3 NMSA 1978] of the Used Merchandise Act shall be open to inspection of law enforcement officers of the county, municipality and state at all times.

History: 1953 Comp., 49-13-4, enacted by Laws 1967, ch. 155, 4.



Section 57-9-5 - Penalty.

57-9-5. Penalty.

A. The first violation of the Used Merchandise Act is a misdemeanor.

B. Second and all subsequent violations of the Used Merchandise Act which occur after the date of conviction for the first offense are fourth degree felonies.

History: 1953 Comp., 49-13-5, enacted by Laws 1967, ch. 155, 5; 1981, ch. 323, 6.






Article 9A - Unused Merchandise Ownership Protection

Section 57-9A-1 - Short title.

57-9A-1. Short title.

This act [57-9A-1 through 57-9A-6 NMSA 1978] may be cited as the "Unused Merchandise Ownership Protection Act".

History: Laws 1999, ch. 247, 1.



Section 57-9A-2 - Definitions.

57-9A-2. Definitions.

As used in the Unused Merchandise Ownership Protection Act:

A. "open market" may include a "swap meet", an "indoor swap meet" or a "flea market" and means an event at which two or more persons offer personal property for sale or exchange and either:

(1) a fee is charged for those persons selling or exchanging personal property or a fee is charged to the public for admission to the event; or

(2) the event is held more than six times in a twelve-month period;

B. "unused merchandise" means tangible personal property that, since its original production or manufacturing, has never been used or consumed and, if placed in a package or container, is still in its original and unopened package or container; and

C. "vendor of unused merchandise" means a person who offers unused merchandise for sale or exchange at an open market, except a person who offers five or less items of the same unused merchandise for sale or exchange at an open market.

History: Laws 1999, ch. 247, 2.



Section 57-9A-3 - Prohibited sales; certain merchandise.

57-9A-3. Prohibited sales; certain merchandise.

A. It is a violation of the Unused Merchandise Ownership Protection Act for a vendor of unused merchandise to sell or offer for sale any baby food or infant formula, cosmetic, drug or medical device at an open market without displaying a written valid authorization from the manufacturer or distributor of the merchandise. The authorization shall identify the vendor of unused merchandise and shall specify the merchandise and expiration date of the merchandise that the vendor is authorized to sell.

B. As used in this section:

(1) "baby food or infant formula" means unused merchandise consisting of a food product manufactured, packaged and labeled specifically for consumption by a child less than two years of age;

(2) "cosmetic" means unused merchandise, other than soap, that is:

(a) intended to be rubbed, poured, sprinkled or sprayed on, introduced into or otherwise applied to the human body or any part thereof for cleansing, beautifying, promoting attractiveness or altering the appearance; or

(b) intended for use as a component of any articles enumerated in Subparagraph (a) of this paragraph;

(3) "drug" means unused merchandise, other than food, that:

(a) is recognized in an official compendium;

(b) affects the structure or any function of the body of man or other animals; or

(c) is intended for use as a component of Subparagraph (a) or (b) of this paragraph, but does not include medical devices or their component parts or accessories;

(4) "medical device" means unused merchandise that is an instrument, apparatus, implement, machine, contrivance, implant, in vitro reagent or other similar or related article, including any component, part or accessory, and that is:

(a) recognized in an official compendium;

(b) intended for use in the diagnosis of disease or other conditions, or in the cure, mitigation, treatment or prevention of disease, in man or other animals; or

(c) intended to affect the structure or function of the body of man or other animals and which does not achieve its principal intended purposes through chemical action within or on the body of man or other animals and which is not dependent upon being metabolized for achievement of its principal intended purposes; and

(5) "official compendium" means the official United States pharmacopoeia national formulary or the official homeopathic pharmacopoeia of the United States or any supplement to either of them.

History: Laws 1999, ch. 247, 3.



Section 57-9A-4 - Recordkeeping requirements; violations.

57-9A-4. Recordkeeping requirements; violations.

A. A vendor of unused merchandise shall maintain receipts for the vendor's purchase of any unused merchandise sold or offered for sale by the vendor at an open market. The receipts shall be kept at the open market in which the unused merchandise is offered for sale and at the vendor's residence or principal place of business for two years after the merchandise is sold. Each receipt shall specify:

(1) the date of the purchase;

(2) the name and address of the person from whom the unused merchandise was acquired;

(3) a description of the unused merchandise purchased, including any specific lot numbers or other identifying characteristics;

(4) the amount paid for the unused merchandise; and

(5) the signature of the buyer and the seller of the unused merchandise.

B. It is a violation of the Unused Merchandise Ownership Protection Act for a person to knowingly:

(1) falsify, obliterate or destroy any receipt required to be kept pursuant to this section;

(2) at the request of a police officer, as defined in Section 29-7-7 NMSA 1978, fail or refuse to produce any receipt required to be kept pursuant to this section; and

(3) fail to maintain any receipt as required by this section.

History: Laws 1999, ch. 247, 4.



Section 57-9A-5 - Exemptions.

57-9A-5. Exemptions.

A. The following persons are exempt from the provisions of the Unused Merchandise Ownership Protection Act:

(1) a vendor at an event organized or operated for religious, educational, charitable or other nonprofit purposes if no part of any admission fee or parking fee charged vendors or prospective purchasers and no part of the gross receipts or net earnings from the sale of merchandise at the event is paid to a private person for participating in the organization or operation of the event;

(2) a vendor at an industry or association trade show;

(3) a vendor at an event at which all of the merchandise offered for sale is new and at which all vendors are manufacturers or authorized representatives of manufacturers or distributors; and

(4) a vendor selling by sample, catalog or brochure for future delivery.

B. The requirements of the Unused Merchandise Ownership Protection Act do not apply to sales or offers for sale of the following unused merchandise:

(1) firewood, sand, gravel, flagstone, building stone or other natural product;

(2) live animals;

(3) vehicles subject to registration pursuant to Section 66-3-1 NMSA 1978;

(4) food intended for human consumption at the open market immediately after sale;

(5) merchandise offered for sale as an antique or otherwise historical item and, although never used, the style, packaging, material or appearance of which clearly indicates that the merchandise was not produced or manufactured within recent times;

(6) food offered for sale that was grown, harvested or processed by the vendor or the grower;

(7) art, crafts or handicrafts that were produced by the vendor or the grower; and

(8) fresh produce.

History: Laws 1999, ch. 247, 5.



Section 57-9A-6 - Penalties.

57-9A-6. Penalties.

A person who violates any provision of the Unused Merchandise Ownership Protection Act is guilty of a misdemeanor and shall be sentenced in accordance with Section 31-19-1 NMSA 1978.

History: Laws 1999, ch. 247, 6.






Article 10 - Distress Sales

Section 57-10-1 - Short title.

57-10-1. Short title.

This act [57-10-1 through 57-10-12 NMSA 1978] may be cited as the "Distress Sales Act".

History: 1953 Comp., 49-14-1, enacted by Laws 1967, ch. 205, 1.



Section 57-10-2 - Definitions.

57-10-2. Definitions.

As used in the Distress Sales Act:

A. "distress merchandise sale" shall mean any offer to sell to the public, or sale to the public, of goods, wares or merchandise on the implied or direct representation that such sale is in anticipation of the termination of a business at its present location or that the sale is being held other than in the ordinary course of business. Distress merchandise sales shall include but are not limited to any sale advertised either specifically or in substance as a "fire sale," "smoke and water damage sale," "adjustment sale," "liquidation sale," "creditor's sale," "insolvent sale," "trustee's sale," "bankrupt sale," "save us from bankruptcy sale," "insurance salvage sale," "mortgage sale," "assignee's sale," "adjuster's sale," "must vacate sale," "quitting business sale," "receiver's sale," "loss of lease sale," "forced out of business sale," "removal sale," "change of ownership sale" or "new location sale."

B. "person" means any individual, estate, trust, receiver, cooperative association, association, club, corporation, company, firm, partnership, joint venture, syndicate or other entity.

History: 1953 Comp., 49-14-2, enacted by Laws 1967, ch. 205, 2.



Section 57-10-3 - Licenses.

57-10-3. Licenses.

It shall be unlawful for any person to advertise or conduct a distress merchandise sale without having first obtained a license to do so in accordance with the provisions of the Distress Sales Act.

History: 1953 Comp., 49-14-3, enacted by Laws 1967, ch. 205, 3.



Section 57-10-4 - Application for license.

57-10-4. Application for license.

Any person desiring to conduct a distress merchandise sale shall make a written application verified under oath to the municipal governing body if the sale is to be held within the boundaries of an incorporated municipality or to the county governing body if the sale is to be held outside the boundaries of an incorporated municipality, at least fifteen days prior to the date on which the sale is to commence unless the merchandise to be sold consists of perishable goods, or goods damaged by smoke, fire or water in which case the fifteen-day time period will not be applicable. Each application shall contain the following information and such other information as the municipal or county governing body shall require:

A. the name and address of the owner of the goods, wares or merchandise to be sold;

B. a description of the place where such sale is to be held;

C. the nature of the occupancy of the place where such sale is to be held, whether by lease or otherwise, and the effective date of the termination of the occupancy of the premises;

D. the commencement and termination dates of the distress merchandise sale;

E. a full and complete statement of the facts regarding the reasons why the distress merchandise sale is being conducted, the manner in which the sale is to be conducted, the means to be employed in advertising the sale, together with the content of any proposed advertisement or advertising themes, or copies thereof;

F. if a defunct business is involved, the name and address of the defunct business, and the owner or former owner thereof;

G. a complete and detailed inventory of the goods, wares and merchandise including goods received on consignment to be offered at the distress merchandise sale, the terms and conditions of the acquisition of the property, the amount and description of the goods, wares or merchandise to be sold and the location of the goods, wares and merchandise at the time of the filing of the application;

H. a statement that the applicant has not in contemplation of the distress merchandise sale ordered, purchased or received on consignment any goods, wares or merchandise for the purpose of selling them at the sale within ninety days prior to the filing of the application;

I. a statement that no goods will be added to the inventory after the application is made or during the sale;

J. a statement that the applicant or its principal officers or agents have not been convicted of a violation of the Distress Sales Act or had a license issued under this act revoked within five years of the filing of this application.

History: 1953 Comp., 49-14-4, enacted by Laws 1967, ch. 205, 4.



Section 57-10-5 - Examination and investigation; grounds for denial of license.

57-10-5. Examination and investigation; grounds for denial of license.

The municipal or county governing body may upon the filing of an application investigate the applicant and examine his affairs in relation to the proposed sale and may examine the inventory and records of the applicant. No license shall be issued if it is found that:

A. the applicant has held a sale subject to regulation under the Distress Sales Act at the location described in the application, within three years from the date of the application; or

B. the application states that the applicant or any of its principal officers or agents have been convicted of a violation of the Distress Sales Act or has had a license issued under this act revoked within five years of the filing of this application; or

C. the inventory submitted with the application includes goods, wares or merchandise purchased or held on consignment by the applicant or added to his stock in contemplation of such sale and for the purpose of selling the stock at the distress sale. Any unusual addition to the stock of goods, wares or merchandise which is made within ninety days prior to the filing of the application shall be prima facie evidence that the addition was made in contemplation of the sale and for the purpose of selling the goods at the sale; or

D. the applicant, in ticketing the goods, wares or merchandise for sale has misrepresented the original retail price or value thereof; or

E. the advertisement or advertising themes are false, fraudulent, deceptive or misleading in any respect; or

F. the sales methods to be used by the applicant in conducting the sale will work a fraud upon the purchasers; or

G. the information set forth in the application is insufficient; or

H. representations made in the application are false; or

I. the applicant has acquired bankrupt stock or other distress sale merchandise from another area within six months of the application.

History: 1953 Comp., 49-14-5, enacted by Laws 1967, ch. 205, 5.



Section 57-10-6 - Issuance of license; conditions.

57-10-6. Issuance of license; conditions.

If the application which has been submitted complies with the provisions of the Distress Sales Act and if the required license fee has been paid, the municipal or county governing body shall issue the applicant a license to advertise and conduct the sale described in the application subject to the following conditions:

A. the sale shall be held at the place named in the application;

B. the sale shall be held by the licensee for a period of not more than ninety days following the date set forth in the license;

C. only goods, wares and merchandise included in the inventory attached to the application shall be displayed on the premises and sold at the sale;

D. the license shall be prominently displayed at the location of the sale at all times;

E. the licensee shall keep suitable books at the sale location which shall be open for inspection by the municipal or county governing body during normal business hours.

History: 1953 Comp., 49-14-6, enacted by Laws 1967, ch. 205, 6.



Section 57-10-7 - License fee; renewal.

57-10-7. License fee; renewal.

A. The fee for any license issued pursuant to the Distress Sales Act shall be fifty dollars ($50.00) or 1/4 of 1% of the inventory cost value of the goods, wares or merchandise to be sold at the sale, whichever is more. In no case, however, shall the license fee exceed two hundred dollars ($200).

B. If during the period that the license is in effect it appears to the municipal or county governing body that all of the goods in the original inventory have not been sold, the municipal or county governing body may upon application and for good cause shown extend the license for a period not to exceed thirty days.

History: 1953 Comp., 49-14-7, enacted by Laws 1967, ch. 205, 7.



Section 57-10-8 - Revocation of license.

57-10-8. Revocation of license.

The municipal or county governing body shall revoke any license issued pursuant to the Distress Sales Act if he finds that the license has:

A. violated any provision of the Distress Sales Act; or

B. violated any condition of the license; or

C. made any material misstatement in the application for the license; or

D. failed to include in the inventory required by the Distress Sales Act all the goods, wares or merchandise being offered for sale; or

E. offered or permitted to be offered at the sale any goods, wares or merchandise not included in the inventory attached to the application; or

F. failed to keep suitable records of the sale; or

G. made or permitted to be made any false or misleading statements or representations in advertising the sale or in displaying, ticketing or pricing goods, wares or merchandise offered for sale; or

H. been guilty of any fraudulent practice in the conduct of the sale authorized by the license.

History: 1953 Comp., 49-14-8, enacted by Laws 1967, ch. 205, 8.



Section 57-10-9 - Confidentiality requirements.

57-10-9. Confidentiality requirements.

The filing of an application for a license, the contents of the application and the issuance of the license shall be confidential information and no disclosure thereof shall be made except that which is necessary in the administration of this act [57-10-1 through 57-10-12 NMSA 1978]. However, disclosure of the above-mentioned information may be made with the consent of the applicant. The filing of the application and the issuance of the license shall not be confidential after public notice of the proposed sale has been given by the applicant.

History: 1953 Comp., 49-14-9, enacted by Laws 1967, ch. 205, 9.



Section 57-10-10 - Applicability of Distress Sales Act.

57-10-10. Applicability of Distress Sales Act.

A. The Distress Sales Act shall not apply to any sale conducted by a public officer as a part of his official duties, to any sale for which an accounting must be made to a court of law or to any sale conducted pursuant to an order of a court of law.

B. The Distress Sales Act does not apply to seasonal sales, clearance sales or similar special sales of nondistress merchandise.

History: 1953 Comp., 49-14-10, enacted by Laws 1967, ch. 205, 10.



Section 57-10-11 - Penalty.

57-10-11. Penalty.

Any person violating any provision of the Distress Sales Act shall upon conviction be punished by a fine not to exceed three hundred dollars ($300) or by imprisonment not to exceed ninety days or both.

History: 1953 Comp., 49-14-11, enacted by Laws 1967, ch. 205, 11.



Section 57-10-12 - Distribution of fees.

57-10-12. Distribution of fees.

The license fees collected under the Distress Sales Act, shall be deposited in the general fund of the county, city, town or village which has issued the license for the distress sale.

History: 1953 Comp., 49-14-12, enacted by Laws 1967, ch. 205, 14.






Article 11 - Financing of Automobile Sales

Section 57-11-1 - Agreements restricting financing of sales to certain persons prohibited.

57-11-1. [Agreements restricting financing of sales to certain persons prohibited.]

It shall be unlawful for any person who is engaged, either directly or indirectly, in the manufacture or distribution of motor vehicles, to sell or enter into a contract to sell motor vehicles, whether patented or unpatented, to any person who is engaged or intends to engage in the business of selling such motor vehicles at retail in this state, on the condition or with an agreement or understanding, either express or implied, that such person so engaged in selling motor vehicles at retail shall in any manner finance the purchase or sale of any one or number of motor vehicles only with or through a designated person or class of persons or shall sell and assign the conditional sales contracts, chattel mortgages or leases arising from the sale of motor vehicles or any one or number thereof only to a designated person or class of persons, when the effect of the condition, agreement or understanding so entered into may be to lessen or eliminate competition, or create or tend to create a monopoly in the person or class of persons who are designated, by virtue of such condition, agreement or understanding to finance the purchase or sale of motor vehicles or to purchase such conditional sales contracts, chattel mortgages or leases, and any such condition, agreement or understanding is hereby declared to be void and against the public policy of this state.

History: Laws 1937, ch. 75, 1; 1941 Comp., 68-1601; 1953 Comp., 64-31-1.



Section 57-11-2 - Threat of refusal to sell unless sales financed by certain persons; prima facie evidence of violation.

57-11-2. [Threat of refusal to sell unless sales financed by certain persons; prima facie evidence of violation.]

Any threat, expressed or implied, made directly or indirectly to any person engaged in the business of selling motor vehicles at retail in this state by any person engaged, either directly or indirectly, in the manufacture or distribution of motor vehicles, that such person will discontinue or cease to sell, or refuse to enter into a contract to sell, or will terminate a contract to sell motor vehicles, whether patented or unpatented, to such person who is so engaged in the business of selling motor vehicles at retail, unless such person finances the purchase or sale of any one or number of motor vehicles only with or through a designated person or class of persons or sells and assigns the conditional sales contracts, chattel mortgages or leases arising from his retail sales of motor vehicles or any one or number thereof only to a designated motor vehicles or any one or any number thereof [sic] only to such person or class of persons shall be prima facie evidence of the fact that such person so engaged in the manufacture or distribution of motor vehicles has sold or intends to sell the same on condition or with the agreement or understanding prohibited in Section 1 [57-11-1 NMSA 1978] of this act.

History: Laws 1937, ch. 75, 2; 1941 Comp., 68-1602; 1953 Comp., 64-31-2.



Section 57-11-3 - Threat to terminate contract unless sales financed by certain persons; prima facie evidence of violation.

57-11-3. [Threat to terminate contract unless sales financed by certain persons; prima facie evidence of violation.]

Any threat, expressed or implied, made directly or indirectly, to any person engaged in the business of selling motor vehicles at retail in this state by any person, or any agent of any person, who is engaged in the business of financing the purchase or sale of motor vehicles or of buying conditional sales contracts, chattel mortgages or leases on motor vehicles in this state and is affiliated with or controlled by any person engaged, directly or indirectly, in the manufacture or distribution of motor vehicles, that such person so engaged in the manufacture or distribution shall terminate his contract with or cease to sell motor vehicles to such person engaged in the sale of motor vehicles at retail in this state unless such person finances the purchase or sale of any one or number of motor vehicles only or through a designated person or class of persons or sells and assigns the conditional sales contracts, chattel mortgages or leases arising from his retail sale of [motor vehicles or any one or any number thereof only to such per]son so engaged in financing the purchase or sale of motor vehicles or in buying conditional sales contracts, chattel mortgages or leases on motor vehicles, shall be presumed to be made at the direction of and with the authority of such person so engaged in such manufacture or distribution of motor vehicles, and shall be prima facie evidence of the fact that such person so engaged in the manufacture or distribution of motor vehicles has sold or intends to sell the same on the condition or with the agreement or understanding prohibited in Section 1 [57-11-1 NMSA 1978] of this act.

History: Laws 1937, ch. 75, 3; 1941 Comp., 68-1603; 1953 Comp., 64-31-3.



Section 57-11-4 - Payments to eliminate competition or create monopoly in financing sales prohibited.

57-11-4. [Payments to eliminate competition or create monopoly in financing sales prohibited.]

It shall be unlawful for any person who is engaged, directly or indirectly, in the manufacture or wholesale distribution only of motor vehicles, whether patented or unpatented, to pay or give, or contract to pay or give anything or service of value to any person who is engaged in the business of financing the purchase or sale of motor vehicles or of buying conditional sales contracts, chattel mortgages or leases on motor vehicles sold at retail within this state if the effect of any such payment or the giving of any such thing or service of value may be to lessen or eliminate competition, or tend to create or create a monopoly in the person or class of persons who receive or accept such thing or service of value.

History: Laws 1937, ch. 75, 4; 1941 Comp., 68-1604; 1953 Comp., 64-31-4.



Section 57-11-5 - Acceptance by persons engaged in financing sales of payments tending to eliminate competition prohibited.

57-11-5. [Acceptance by persons engaged in financing sales of payments tending to eliminate competition prohibited.]

It shall be unlawful for any person who is engaged in the business of financing the purchase or sale of motor vehicles or of buying conditional sales contracts, chattel mortgages or leases on motor vehicles sold at retail within this state to accept or receive, or contract or agree to accept or receive, either directly or indirectly, any payment, thing or service of value from any person who is engaged, either directly or indirectly, in the manufacture or wholesale distribution only of motor vehicles, whether patented or unpatented, if the effect of the acceptance or receipt of any such payment, thing or service of value may be to lessen or eliminate competition, or to create or tend to create a monopoly in the person who accepts or receives such payment, thing or service of value, or contracts or agrees to accept or receive the same.

History: Laws 1937, ch. 75, 5; 1941 Comp., 68-1605; 1953 Comp., 64-31-5.



Section 57-11-6 - Violators of 57-11-5 NMSA 1978 forbidden to carry on business.

57-11-6. [Violators of 57-11-5 NMSA 1978 forbidden to carry on business.]

It shall be unlawful for any person who hereafter so accepts or receives, either directly or indirectly, any payment, thing or service of value, as set forth in Section 5 [57-11-5 NMSA 1978] of this act, or hereafter so contracts, either directly or indirectly, to receive any such payment or thing or service of value to thereafter finance or attempt to finance the purchase or sale of any motor vehicle or buy or attempt to buy any conditional sales contracts, chattel mortgages or leases on motor vehicles sold at retail in this state.

History: Laws 1937, ch. 75, 6; 1941 Comp., 68-1606; 1953 Comp., 64-31-6.



Section 57-11-7 - Suits or proceedings against violators of act.

57-11-7. [Suits or proceedings against violators of act.]

For a violation of any of the provisions of this act [57-11-1 through 57-11-13 NMSA 1978] by any corporation or association mentioned herein, it shall be the duty of the attorney general or the district attorney of the proper county, to institute proper suits or quo warranto proceedings in any court of competent jurisdiction for the forfeiture of its charter rights, franchises or privileges and powers exercised by such corporation or association, and for the dissolution of the same under the general statutes of the state.

History: Laws 1937, ch. 75, 7; 1941 Comp., 68-1607; 1953 Comp., 64-31-7.



Section 57-11-8 - Foreign corporations as violators of act; revocation of license to do business in state.

57-11-8. [Foreign corporations as violators of act; revocation of license to do business in state.]

Every foreign corporation, as well as every foreign association, exercising any of the powers, franchises or functions of a corporation in this state, violating any of the provisions of this act [57-11-1 through 57-11-13 NMSA 1978], is hereby denied the right [of] and prohibited from doing any business in this state, and it shall be the duty of the attorney general to enforce this provision by bringing proper proceedings by injunction or otherwise. The secretary of the state shall be authorized to revoke the license of any such corporation or association heretofore authorized by him to do business in this state.

History: Laws 1937, ch. 75, 8; 1941 Comp., 68-1608; 1953 Comp., 64-31-8.



Section 57-11-9 - Penalties.

57-11-9. [Penalties.]

Any person who violates any of the provisions of this act [57-11-1 to 57-11-13 NMSA 1978], any person who is a party to any agreement or understanding, or to any contract prescribing any condition prohibited by this act, and any employee, agent or officer of any such person who shall participate, in any manner, in making, executing, enforcing, performing or in urging, aiding or abetting in the performance of any such contract, condition, agreement or understanding and any person who pays or gives or contracts to pay or give anything or service of value prohibited by this act, and any person who receives or accepts or contracts to receive or accept anything or service of value prohibited by this act, shall be deemed guilty of a felony and upon conviction thereof shall be punished by a fine of not less than $50 [fifty dollars ($50.00)] nor more than $5,000 [five thousand dollars ($5,000)] or be imprisoned not less than six months nor more than one year, or by both such fine and imprisonment. Each day's violation of this provision shall constitute a separate offense.

History: Laws 1937, ch. 75, 9; 1941 Comp., 68-1609; 1953 Comp., 64-31-9.



Section 57-11-10 - Contract in violation of act void.

57-11-10. [Contract in violation of act void.]

Any contract or agreement in violation of the provisions of this act [57-11-1 through 57-11-13 NMSA 1978] shall be absolutely void and shall not be enforceable either in law or equity.

History: Laws 1937, ch. 75, 10; 1941 Comp., 68-1610; 1953 Comp., 64-31-10.



Section 57-11-11 - Provisions of act cumulative.

57-11-11. [Provisions of act cumulative.]

The provisions hereof shall be held cumulative of each other and of all other laws in any way affecting them now in force in this state.

History: Laws 1937, ch. 75, 11; 1941 Comp., 68-1611; 1953 Comp., 64-31-11.



Section 57-11-12 - Action for damages by violation of act.

57-11-12. [Action for damages by violation of act.]

In addition to the criminal and civil penalties herein provided, any person who is injured in his business or property by any other person or corporation or association or partnership, by reason of anything forbidden or declared to be unlawful by this act [57-11-1 through 57-11-13 NMSA 1978], may sue therefor in any court having jurisdiction thereof in the county where the defendant resides or is found, or any agent resides or is found, or where service may be obtained, without respect to the amount in controversy, and to recover twofold the damages by him sustained, and the costs of suit. Whenever it shall appear to the court before which any proceedings under this act is [are] pending, that the ends of justice require that other parties shall be brought before the court, the court may cause them to be made parties defendant and summoned, whether they reside in the county where such action is pending, or not.

History: Laws 1937, ch. 75, 12; 1941 Comp., 68-1612; 1953 Comp., 64-31-12.



Section 57-11-13 - Definitions.

57-11-13. [Definitions.]

A. The term "person," as used in this act [57-11-1 through 57-11-13 NMSA 1978], means any individual, firm, corporation, partnership, association, trustee, receiver or assignee for the benefit of creditors.

B. The terms "sell," "sold," "buy" and "purchase," as used in this act, include exchange, barter, gift and offer or contract to sell or buy.

History: Laws 1937, ch. 75, 13; 1941 Comp., 68-1613; 1953 Comp., 64-31-13.






Article 12 - Unfair Trade Practices

Section 57-12-1 - Short title.

57-12-1. Short title.

Chapter 57, Article 12 NMSA 1978 may be cited as the "Unfair Practices Act".

History: 1953 Comp., 49-15-1, enacted by Laws 1967, ch. 268, 1; 2003, ch. 167, 8; 2003, ch. 168, 1.



Section 57-12-2 - Definitions.

57-12-2. Definitions.

As used in the Unfair Practices Act:

A. "person" means, where applicable, natural persons, corporations, trusts, partnerships, associations, cooperative associations, clubs, companies, firms, joint ventures or syndicates;

B. "seller-initiated telephone sale" means a sale, lease or rental of goods or services in which the seller or the seller's representative solicits the sale by telephoning the prospective purchaser and in which the sale is consummated entirely by telephone or mail, but does not include a transaction:

(1) in which a person solicits a sale from a prospective purchaser who has previously made an authorized purchase from the seller's business; or

(2) in which the purchaser is accorded the right of rescission by the provisions of the federal Consumer Credit Protection Act, 15 U.S.C. 1635 or regulations issued pursuant thereto;

C. "trade" or "commerce" includes the advertising, offering for sale or distribution of any services and any property and any other article, commodity or thing of value, including any trade or commerce directly or indirectly affecting the people of this state;

D. "unfair or deceptive trade practice" means an act specifically declared unlawful pursuant to the Unfair Practices Act, a false or misleading oral or written statement, visual description or other representation of any kind knowingly made in connection with the sale, lease, rental or loan of goods or services or in the extension of credit or in the collection of debts by a person in the regular course of the person's trade or commerce, that may, tends to or does deceive or mislead any person and includes:

(1) representing goods or services as those of another when the goods or services are not the goods or services of another;

(2) causing confusion or misunderstanding as to the source, sponsorship, approval or certification of goods or services;

(3) causing confusion or misunderstanding as to affiliation, connection or association with or certification by another;

(4) using deceptive representations or designations of geographic origin in connection with goods or services;

(5) representing that goods or services have sponsorship, approval, characteristics, ingredients, uses, benefits or quantities that they do not have or that a person has a sponsorship, approval, status, affiliation or connection that the person does not have;

(6) representing that goods are original or new if they are deteriorated, altered, reconditioned, reclaimed, used or secondhand;

(7) representing that goods or services are of a particular standard, quality or grade or that goods are of a particular style or model if they are of another;

(8) disparaging the goods, services or business of another by false or misleading representations;

(9) offering goods or services with intent not to supply them in the quantity requested by the prospective buyer to the extent of the stock available, unless the purchaser is purchasing for resale;

(10) offering goods or services with intent not to supply reasonable expectable public demand;

(11) making false or misleading statements of fact concerning the price of goods or services, the prices of competitors or one's own price at a past or future time or the reasons for, existence of or amounts of price reduction;

(12) making false or misleading statements of fact for the purpose of obtaining appointments for the demonstration, exhibition or other sales presentation of goods or services;

(13) packaging goods for sale in a container that bears a trademark or trade name identified with goods formerly packaged in the container, without authorization, unless the container is labeled or marked to disclaim a connection between the contents and the trademark or trade name;

(14) using exaggeration, innuendo or ambiguity as to a material fact or failing to state a material fact if doing so deceives or tends to deceive;

(15) stating that a transaction involves rights, remedies or obligations that it does not involve;

(16) stating that services, replacements or repairs are needed if they are not needed;

(17) failing to deliver the quality or quantity of goods or services contracted for; or

(18) violating the Tobacco Escrow Fund Act [6-4-14 NMSA 1978]; and

E. "unconscionable trade practice" means an act or practice in connection with the sale, lease, rental or loan, or in connection with the offering for sale, lease, rental or loan, of any goods or services, including services provided by licensed professionals, or in the extension of credit or in the collection of debts that to a person's detriment:

(1) takes advantage of the lack of knowledge, ability, experience or capacity of a person to a grossly unfair degree; or

(2) results in a gross disparity between the value received by a person and the price paid.

History: 1953 Comp., 49-15-2, enacted by Laws 1967, ch. 268, 2; 1969, ch. 208, 1; 1971, ch. 240, 1; 1987, ch. 187, 1; 1989, ch. 309, 1; 1995, ch. 18, 2; 1999, ch. 171, 1; 2003, ch. 167, 9; 2009, ch. 197, 25.



Section 57-12-3 - Unfair or deceptive and unconscionable trade practices prohibited.

57-12-3. Unfair or deceptive and unconscionable trade practices prohibited.

Unfair or deceptive trade practices and unconscionable trade practices in the conduct of any trade or commerce are unlawful.

History: 1953 Comp., 49-15-3, enacted by Laws 1967, ch. 268, 3; 1971, ch. 240, 2.



Section 57-12-3.1 - Unauthorized use of delivery container prohibited.

57-12-3.1. Unauthorized use of delivery container prohibited.

A. It shall be an unlawful practice within the meaning of the Unfair Practices Act for any person to:

(1) remove the owner's container from the owner's or a recipient's premises or parking area without the permission of the owner or recipient;

(2) possess or use the owner's container if it has been removed from the owner's or recipient's premises or parking area without the permission of the owner or recipient;

(3) alter, convert, destroy or tamper with the owner's container without permission of the owner or recipient; or

(4) sell the owner's container to or purchase the owner's container from someone other than the owner without the permission of the owner.

B. As used in this section:

(1) "bakery rack" means a metal frame that holds bakery trays or other bakery products and that is used by a bakery, distributor or retailer or its agent as a means to transport, store or carry bakery products;

(2) "bakery tray" means a wire or plastic receptacle that holds bread, buns or other baked goods and that is used by a bakery, distributor or retailer or its agent as a means to transport, store or carry bakery products;

(3) "container" means a bakery rack, bakery tray, dairy case, egg basket, poultry box, shopping cart or pallet;

(4) "dairy case" means a plastic receptacle that holds sixteen quarts or more of beverage and that is used by a dairy, distributor or retailer or its agent as a means to transport, store or carry dairy products;

(5) "pallet" means a wooden or plastic base that allows stacks of merchandise to be placed upon it and that provides a space and support beneath the stack for forklift handling;

(6) "parking area" means a lot or other property provided by a recipient for the use of its customers to park vehicles while at the recipient's establishment;

(7) "poultry box" means a permanent type of container that is used by a processor, distributor, retailer or food service establishment or an agent of one of those persons to transport, store or carry poultry;

(8) "recipient" means a person, firm, corporation or association that is authorized by the owner to use an owner's container; and

(9) "shopping cart" means a basket that is mounted on wheels, or a similar device, that is generally used in a retail establishment by a customer to transport goods of any kind.

C. No civil action shall be maintained pursuant to this section against any person who returns to its owner within sixty days after the effective date of this section a container that was unlawfully obtained.

History: Laws 1991, ch. 28, 1.



Section 57-12-4 - Interpretation.

57-12-4. Interpretation.

It is the intent of the legislature that in construing Section 3 [57-12-3 NMSA 1978] of the Unfair Practices Act the courts to the extent possible will be guided by the interpretations given by the federal trade commission and the federal courts.

History: 1953 Comp., 49-15-4, enacted by Laws 1967, ch. 268, 4.



Section 57-12-5 - Chain referral sales technique; prohibited.

57-12-5. Chain referral sales technique; prohibited.

The use or employment of any chain referral sales technique, plan, arrangement or agreement whereby the buyer is induced to purchase merchandise or services upon the seller's representation or promise that if the buyer will furnish the seller names of other prospective buyers of like or identical merchandise that the seller will contact the named prospective buyers and the buyer will receive a reduction in the purchase price by means of a cash rebate, commission, credit toward balance due or any other consideration, is declared to be an unlawful practice within the meaning of the Unfair Practices Act.

History: 1953 Comp., 49-15-5, enacted by Laws 1967, ch. 268, 5.



Section 57-12-6 - Misrepresentation of motor vehicles; penalty.

57-12-6. Misrepresentation of motor vehicles; penalty.

A. The willful misrepresentation of the age or condition of a motor vehicle by any person, including regrooving tires or performing chassis repair, without informing the purchaser of the vehicle that the regrooving or chassis repair has been performed, is an unlawful practice within the meaning of the Unfair Practices Act, unless the alleged misrepresentation is based wholly on repair of damage, the disclosure of which was not required pursuant to Subsection C of this section. The failure to provide an affidavit pursuant to Subsection B of this section when there has been repair for which disclosure is required shall constitute prima facie evidence of willful misrepresentation.

B. Except as provided in Subsections C and D of this section, a seller of a motor vehicle shall furnish at the time of sale of a motor vehicle an affidavit that:

(1) describes the vehicle; and

(2) states to the best of the seller's knowledge whether there has been an alteration or chassis repair due to wreck damage.

C. No affidavit shall be required pursuant to this section if the flat rate manual cost of the alteration or chassis repair is less than six percent of the sales price of the vehicle.

D. In the case of a private-party sale of a vehicle, an affidavit shall be furnished only upon the request of the purchasing party.

E. Notwithstanding the provisions of Subsection D of Section 57-12-10 NMSA 1978, the award of three times actual damages as provided for in that section shall be in lieu of any award of punitive damages based only on those facts constituting the unfair or deceptive trade practice or unconscionable trade practice.

F. Any person who violates this section is guilty of a misdemeanor.

History: 1953 Comp., 49-15-5.1(B), enacted by Laws 1971, ch. 274, 1, and recompiled as 1953 Comp., 49-15-5.1 by Laws 1977, ch. 181, 4; 1981, ch. 361, 1; 1991, ch. 232, 1; 1995, ch. 10, 1.



Section 57-12-7 - Exemptions.

57-12-7. Exemptions.

Nothing in the Unfair Practices Act shall apply to actions or transactions expressly permitted under laws administered by a regulatory body of New Mexico or the United States, but all actions or transactions forbidden by the regulatory body, and about which the regulatory body remains silent, are subject to the Unfair Practices Act.

History: 1953 Comp., 49-15-6, enacted by Laws 1967, ch. 268, 6; 1999, ch. 171, 2.



Section 57-12-8 - Restraint of prohibited acts; remedies for violations.

57-12-8. Restraint of prohibited acts; remedies for violations.

A. Whenever the attorney general has reasonable belief that any person is using, has used or is about to use any method, act or practice which is declared by the Unfair Practices Act to be unlawful, and that proceedings would be in the public interest, he may bring an action in the name of the state alleging violations of the Unfair Practices Act. The action may be brought in the district court of the county in which the person resides or has his principal place of business or in the district court in any county in which the person is using, has used or is about to use the practice which has been alleged to be unlawful under the Unfair Practices Act. The attorney general acting on behalf of the state of New Mexico shall not be required to post bond when seeking a temporary or permanent injunction in such action.

B. In any action filed pursuant to the Unfair Practices Act, including an action with respect to unimproved real property, the attorney general may petition the district court for temporary or permanent injunctive relief and restitution.

History: 1953 Comp., 49-15-7, enacted by Laws 1967, ch. 268, 7; 1970, ch. 38, 1; 1977, ch. 181, 1.



Section 57-12-9 - Settlements.

57-12-9. Settlements.

A. In lieu of beginning or continuing an action pursuant to the Unfair Practices Act, the attorney general may accept a written assurance of discontinuance of any practice in violation of the Unfair Practices Act from the person who has engaged in the unlawful practice. The attorney general may require an agreement by the person engaged in the unlawful practice that, by a date set by the attorney general and stated in the assurance, he will make restitution to all persons of money, property or other things received from them in any transaction related to the unlawful practice. All settlements are a matter of public record but are not admissible against any defendant in any action brought by any other person or public body against such defendant under the Unfair Practices Act and do not constitute a basis for the introduction of the assurance of discontinuance as prima facie evidence against such defendant in any action or proceeding.

B. A person need not accept restitution pursuant to an assurance. His acceptance of restitution bars recovery of any damages in any action by him or on his behalf against the same defendant on account of the same unlawful practice.

C. A violation of an assurance entered into pursuant to this section is a violation of the Unfair Practices Act.

History: 1953 Comp., 49-15-7.1, enacted by Laws 1971, ch. 240, 3; 1977, ch. 181, 2.



Section 57-12-10 - Private remedies.

57-12-10. Private remedies.

A. A person likely to be damaged by an unfair or deceptive trade practice or by an unconscionable trade practice of another may be granted an injunction against it under the principles of equity and on terms that the court considers reasonable. Proof of monetary damage, loss of profits or intent to deceive or take unfair advantage of any person is not required. Relief granted for the copying of an article shall be limited as to the prevention of confusion or misunderstanding as to source.

B. Any person who suffers any loss of money or property, real or personal, as a result of any employment by another person of a method, act or practice declared unlawful by the Unfair Practices Act may bring an action to recover actual damages or the sum of one hundred dollars ($100), whichever is greater. Where the trier of fact finds that the party charged with an unfair or deceptive trade practice or an unconscionable trade practice has willfully engaged in the trade practice, the court may award up to three times actual damages or three hundred dollars ($300), whichever is greater, to the party complaining of the practice.

C. The court shall award attorney fees and costs to the party complaining of an unfair or deceptive trade practice or unconscionable trade practice if the party prevails. The court shall award attorney fees and costs to the party charged with an unfair or deceptive trade practice or an unconscionable trade practice if it finds that the party complaining of such trade practice brought an action that was groundless.

D. The relief provided in this section is in addition to remedies otherwise available against the same conduct under the common law or other statutes of this state.

E. In any class action filed under this section, the court may award damages to the named plaintiffs as provided in Subsection B of this section and may award members of the class such actual damages as were suffered by each member of the class as a result of the unlawful method, act or practice.

F. A party to a court action for a private remedy pursuant to this section may request in writing during the thirty-day period following service of the summons and complaint on all parties named in the action that the parties attempt to settle the claim in early mediation. If a request for mediation is made, the parties shall choose a mutually acceptable mediator and enter into mediation within sixty days of the appointment of an acceptable mediator unless otherwise agreed by the parties. A request for mediation may be rescinded at any time if agreed to by all parties.

G. If the parties do not agree on a mutually acceptable mediator, the court shall appoint the mediator. If the early mediation pursuant to this section is entered into within sixty days following the appointment of the mediator, the parties suing on the basis of unfair, deceptive or unconscionable trade practices or acts under the Unfair Practices Act shall be required to pay no more than fifty dollars ($50.00) toward the cost of the mediation and the other party shall pay the remainder of such cost, unless otherwise agreed by the parties. If a person is seeking injunctive relief in accordance with Subsection A of this section, the person may pursue the claim for injunctive relief without following the mediation requirements of this subsection and Subsection F of this section.

History: 1953 Comp., 49-15-8, enacted by Laws 1967, ch. 268, 8; 1971, ch. 240, 4; 1977, ch. 181, 3; 1987, ch. 187, 2; 2005, ch. 187, 1.



Section 57-12-11 - Civil penalty.

57-12-11. Civil penalty.

In any action brought under Section 57-12-8 NMSA 1978, if the court finds that a person is willfully using or has willfully used a method, act or practice declared unlawful by the Unfair Practices Act, the attorney general, upon petition to the court, may recover, on behalf of the state of New Mexico, a civil penalty of not exceeding five thousand dollars ($5,000) per violation.

History: 1953 Comp., 49-15-9, enacted by Laws 1970, ch. 38, 2.



Section 57-12-12 - Civil investigative demand.

57-12-12. Civil investigative demand.

A. Whenever the attorney general has reason to believe that any person may be in possession, custody or control of an original or copy of any book, record, report, memorandum, paper, communication, tabulation, map, chart, photograph, mechanical transcription or other tangible document or recording which he believes to be relevant to the subject matter of an investigation of a probable violation of the Unfair Practices Act, he may, prior to the institution of a civil proceeding, execute in writing and cause to be served upon the person a civil investigative demand requiring such person to produce documentary material and permit the inspection and copying of the material. The demand of the attorney general shall not be a matter of public record and shall not be published by him except by order of the court.

B. Each demand shall:

(1) state the general subject matter of the investigation;

(2) describe the classes of documentary material to be produced with reasonable certainty;

(3) prescribe the return date within which the documentary material is to be produced, which in no case shall be less than ten days after the date of service; and

(4) identify the members of the attorney general's staff to whom such documentary material is to be made available for inspection and copying.

C. No demand shall:

(1) contain any requirement which would be unreasonable or improper if contained in a subpoena duces tecum issued by a court of this state; or

(2) require the disclosure of any documentary material which would be privileged, or which for any other reason would not be required by a subpoena duces tecum issued by a court of this state;

(3) require the removal of any documentary material from the custody of the person upon whom the demand is served except in accordance with the provisions of Subsection E.

D. Service of the demand may be made by:

(1) delivering a duly executed copy thereof to the person to be served, or if the person is not a natural person, to the statutory agent for the person or to any officer of the person to be served; or

(2) delivering a duly executed copy thereof to the principal place of business in this state of the person to be served; or

(3) mailing by registered or certified mail a duly executed copy of the demand addressed to the person to be served at his principal place of business in this state, or, if the person has no place of business in this state, to his principal office or place of business.

E. Documentary material demanded pursuant to the provisions of this section shall be produced for inspection and copying during normal business hours at the principal office or place of business of the person served or may be inspected and copied at such other times and places as may be agreed upon by the person served and the attorney general.

F. No documentary material produced pursuant to a demand, or copies thereof, shall, unless otherwise ordered by the district court in the county in which the person resides or has his principal place of business, or is about to [perform] or is performing the practice which is alleged to be unlawful under the Unfair Practices Act, for good cause shown, be produced for inspection or copying by anyone other than an authorized employee of the attorney general, nor shall the contents thereof be disclosed to anyone other than an authorized employee of the attorney general, or in court in an action relating to a violation of the Unfair Practices Act.

G. At any time before the return date of the demand, a petition to set aside the demand, modify the demand or extend the return date thereon may be filed in the district court in the county in which the person resides or has his principal place of business, or is about to [perform] or is performing the practice which is alleged to be unlawful under the Unfair Practices Act, and the court upon a showing of good cause may set aside the demand, modify it or extend the return date of the demand.

H. After service of the investigative demand upon him, if any person neglects or refuses to comply with the demand, the attorney general may invoke the aid of the court in the enforcement of the demand. In appropriate cases the court shall issue its order requiring the person to appear and produce the documentary material required in the demand and may upon failure of the person to comply with the order punish the person for contempt.

I. This section shall not be applicable to criminal prosecutions.

History: 1953 Comp., 49-15-10, enacted by Laws 1967, ch. 268, 10.



Section 57-12-13 - Regulations.

57-12-13. Regulations.

The attorney general is empowered to issue and file as required by law all regulations necessary to implement and enforce any provision of the Unfair Practices Act.

History: 1953 Comp., 49-15-11, enacted by Laws 1967, ch. 268, 10 [10A].



Section 57-12-14 - Construction.

57-12-14. Construction.

The Unfair Practices Act neither enlarges nor diminishes the rights of parties in private litigation.

History: 1953 Comp., 49-15-12, enacted by Laws 1967, ch. 268, 11.



Section 57-12-15 - Enforcement.

57-12-15. Enforcement.

In order to promote the uniform administration of the Unfair Practices Act in New Mexico, the attorney general is to be responsible for its enforcement, but he may in appropriate cases delegate this authority to the district attorneys of the state and when this is done, the district attorneys shall have every power conferred upon the attorney general by the Unfair Practices Act.

History: 1953 Comp., 49-15-13, enacted by Laws 1967, ch. 268, 12.



Section 57-12-16 - Advertising media excluded.

57-12-16. Advertising media excluded.

The Unfair Practices Act does not apply to publishers, broadcasters, printers or other persons engaged in the dissemination of information or reproduction of printed or pictorial matters who publish, broadcast or reproduce material without knowledge of its deceptive or unconscionable character.

History: 1953 Comp., 49-15-14, enacted by Laws 1967, ch. 268, 13; 1971, ch. 240, 5.



Section 57-12-17 - Issuance of ne exeat.

57-12-17. Issuance of ne exeat.

Whenever the attorney general has reasonable belief that any person is using or is about to use any method, act or practice which is declared by the Unfair Practices Act to be unlawful, and whenever the attorney general has reasonable belief that any such person is about to remove himself from the state of New Mexico, or is about to remove his property or assets from the state of New Mexico, the attorney general may petition the appropriate district court for a writ of ne exeat and the court may forbid any such person from leaving the state of New Mexico, or removing his property or assets from the state of New Mexico until a determination of the issues has been made.

History: 1953 Comp., 49-15-15, enacted by Laws 1971, ch. 164, 1.



Section 57-12-18 - Posting of bond.

57-12-18. Posting of bond.

The court may require any such person to post a ne exeat bond conditioned on such persons [person's] appearance at all hearings on the matter at issue.

History: 1953 Comp., 49-15-16, enacted by Laws 1971, ch. 164, 2.



Section 57-12-19 - Hearing after incarceration.

57-12-19. [Hearing after incarceration.]

No such person shall be incarcerated for failure to post said ne exeat bond for longer than 72 hours, Sundays excepted, without the benefit of a hearing before the court setting said bond. Such hearing shall be held as soon as possible after incarceration.

History: 1953 Comp., 49-15-17, enacted by Laws 1971, ch. 164, 3.



Section 57-12-20 - Sureties on bond.

57-12-20. Sureties on bond.

The sureties upon any bond, shall in all cases justify as to their sufficiency; and the clerk of the district court taking such bond shall certify his approval of the same, as to form and the manner of its execution and to the sufficiency of the sureties thereon.

History: 1953 Comp., 49-15-18, enacted by Laws 1971, ch. 164, 4.



Section 57-12-21 - Door-to-door sales; contracts; requirements; prohibitions.

57-12-21. Door-to-door sales; contracts; requirements; prohibitions.

A. In connection with any door-to-door sale, it constitutes an unfair or deceptive trade practice for any seller to:

(1) fail to furnish the buyer with a fully completed receipt or copy of any contract pertaining to such sale at the time of its execution that is in the same language as that principally used in the oral sales presentation and that shows the date of the transaction and contains the name and address of the seller and, in immediate proximity to the space reserved in the contract for the signature of the buyer or on the front page of the receipt if a contract is not used and in bold face type of a minimum size of ten points, a statement in substantially the following form:

"You, the buyer, may cancel this transaction at any time prior to midnight of the third business day after the date of this transaction. See the attached notice of cancellation form for an explanation of this right.";

(2) fail to furnish each buyer, at the time he signs the door-to-door sales contract or otherwise agrees to buy consumer goods or services from the seller, a completed form in duplicate, captioned "NOTICE OF CANCELLATION", that shall be attached to the contract or receipt and easily detachable and that shall contain in ten-point bold face type the following information and statements in the same language as that used in the contract:

"NOTICE OF CANCELLATION

date

You may cancel this transaction, without any penalty or obligation, within three business days from the above date.

If you cancel, any property traded in, any payments made by you under the contract or sale and any negotiable instrument executed by you will be returned within ten business days following receipt by the seller of your cancellation notice and any security interest arising out of the transaction will be canceled.

If you cancel, you must make available to the seller at your residence, in substantially as good condition as when received, any goods delivered to you under this contract or sale; or you may, if you wish, comply with the instructions of the seller regarding the return shipment of the goods at the seller's expense and risk.

If you do make the goods available to the seller and the seller does not pick them up within twenty days of the date of your notice of cancellation, you may retain or dispose of the goods without any further obligation. If you fail to make the goods available to the seller or if you agree to return the goods to the seller and fail to do so, then you remain liable for performance of all obligations under the contract.

To cancel this transaction, mail or deliver a signed and dated copy of this cancellation notice or any other written notice or send a telegram to:

(name of seller)

at

(address of seller's place of business)

not later than midnight of

(date)

I hereby cancel this transaction.

(date)

(buyer's signature)";

End Form

(3) fail, before furnishing copies of the notice of cancellation to the buyer, to complete both copies by entering the name of the seller, the address of the seller's place of business, the date of the transaction and the date, not earlier than the third business day following the date of the transaction, by which the buyer may give notice of cancellation;

(4) include in any door-to-door contract or receipt any confession of judgment or any waiver of any of the rights to which the buyer is entitled under this section, including specifically his right to cancel the sale in accordance with the provisions of this section;

(5) fail to inform each buyer orally, at the time he signs the contract or purchases the goods or services, of his right to cancel;

(6) misrepresent in any manner the buyer's right to cancel;

(7) fail or refuse to honor any valid notice of cancellation by a buyer and, within ten business days after the receipt of such notice, fail to:

(a) refund all payments made under the contract or sale;

(b) return in substantially as good condition as when received by the seller any goods or property traded in; and

(c) cancel and return any negotiable instrument executed by the buyer in connection with the contract or sale and take any action necessary or appropriate to terminate promptly any security interest created in the transaction;

(8) negotiate, transfer, sell or assign any notice or other evidence of indebtedness to a finance company or other third party prior to midnight of the fifth business day following the day the contract was signed or the goods or services were purchased; and

(9) fail to notify the buyer, within ten business days of receipt of his notice of cancellation, whether the seller intends to repossess or to abandon any shipped or delivered goods.

B. The cancellation period provided for in this section as applied to telephone initiated sales shall not begin until the buyer has been informed of his right to cancel and has been provided with copies of the notice of cancellation.

C. For the purposes of this section:

(1) "business day" means any calendar day except Sunday or the following business holidays: new year's day, Washington's birthday, memorial day, independence day, labor day, Columbus day, veterans' day, thanksgiving day, Christmas day, Martin Luther King, Jr.'s birthday and any other legal public holiday of the state of New Mexico or the United States;

(2) "consumer goods or services" means goods or services other than perishable goods or agricultural products purchased, leased or rented primarily for personal, family or household purposes, including courses of instruction or training, regardless of the purpose for which they are taken;

(3) "door-to-door sale" means a sale, lease or rental of consumer goods or services with a purchase price of twenty-five dollars ($25.00) or more, whether under single or multiple contracts, in which the seller or his representative personally solicits the sale, including those in response to or following an invitation by the buyer, and the buyer's agreement or offer to purchase is made at a place other than the place of business of the seller. A door-to-door sale includes seller initiated telephone sales. A door-to-door sale does not include a transaction:

(a) made pursuant to prior negotiations in the course of a visit by the buyer to a retail business establishment having a fixed permanent location where the goods are exhibited or the services are offered for sale on a continuing basis;

(b) in which the consumer is accorded the right of rescission by the provisions of the Consumer Credit Protection Act, 15 U.S.C. 1635, or regulations issued pursuant thereto;

(c) in which the buyer has initiated the contract and the goods or services are needed to meet a bona fide immediate personal emergency of the buyer, and the buyer furnishes the seller with a separate dated and signed personal statement in the buyer's handwriting describing the situation requiring immediate remedy and expressly acknowledging and waiving the right to cancel the sale within three business days;

(d) in which the buyer has initiated the contract and specifically requested the seller to visit his home for the purpose of repairing or performing maintenance upon the buyer's personal property. If in the course of such a visit the seller sells the buyer the right to receive additional services or goods other than replacement parts necessarily used in performing the maintenance or in making the repairs, the sale of those additional goods or services would not fall within this exclusion;

(e) pertaining to the sale or rental of real property, to the sale of insurance or to the sale of securities or commodities by a broker-dealer registered with the securities and exchange commission; or

(f) in which a consumer acquires the use of goods under the terms of a rental-purchase agreement made pursuant to the provisions of the Rental-Purchase Agreement Act [57-26-1 through 57-26-12 NMSA 1978], with an initial rental period of one week or less, by placing a telephone call to a lessor and by requesting that specific goods be delivered to the consumer's residence or such other place as the consumer directs and consummation of the rental-purchase agreement occurs after the goods are delivered;

(4) "place of business" means the main or permanent branch office or local address of a seller;

(5) "purchase price" means the total price paid or to be paid for the consumer goods or services, including all interest and service charges; and

(6) "seller" means any person, partnership, corporation or association engaged in the door-to-door sale of consumer goods or services.

History: 1978 Comp., 57-12-21, enacted by Laws 1987, ch. 212, 1; 1995, ch. 38, 13.



Section 57-12-22 - Telephone solicitation sales; automated telephone dialing systems for sales restricted; disclosure and other requirements established for authorized telephone solicitation sales; prohibited telephone solicitation.

57-12-22. Telephone solicitation sales; automated telephone dialing systems for sales restricted; disclosure and other requirements established for authorized telephone solicitation sales; prohibited telephone solicitation.

A. A person shall not utilize an automated telephone dialing or push-button or tone-activated address signaling system with a prerecorded message to solicit persons to purchase goods or services unless there is an established business relationship between the persons and the person being called consents to hear the prerecorded message.

B. It is unlawful under the Unfair Practices Act for a person to make a telephone solicitation for a purchase of goods or services:

(1) without disclosing within fifteen seconds of the time the person being called answers the name of the sponsor and the primary purpose of the contact;

(2) that misrepresents the primary purpose of a telephone solicitation of a residential subscriber as a "courtesy call", a "public service information call" or some other euphemism;

(3) under the guise of research or a survey when the real intent is to sell goods or services;

(4) without disclosing, prior to commitments by customers, the cost of the goods or services, all terms, conditions, payment plans and the amount or existence of any extra charges such as shipping and handling;

(5) that are received before 9:00 a.m. or after 9:00 p.m.;

(6) using automatic dialing equipment unless the telephone immediately releases the line when the called party disconnects;

(7) using automatic dialing equipment that dials and engages the telephone numbers of more than one person at a time but allows the possibility of a called person not being connected to the calling person for some period not exceeding that established by the federal trade commission at 16 C.F.R. Sections 310(b)(1)(iv) and 310.4(b)(4); and

(8) in which credit card numbers are requested before the prospective purchaser expresses a desire to use a credit card to pay for the purchase.

C. It is unlawful for a person to:

(1) make a telephone solicitation of a residential subscriber whose telephone number has been on the national do-not-call registry, established by the federal trade commission, for at least three months prior to the date the call is made; or

(2) use a method to block or otherwise intentionally circumvent a residential subscriber's use of a caller identification service pursuant to the Consumer No-Call Act [repealed].

D. As used in this section:

(1) "established business relationship" means a relationship that:

(a) was formed, prior to a telephone solicitation, through a voluntary, two-way communication between a seller or telephone solicitor and a residential subscriber, with or without consideration, on the basis of an application, purchase, ongoing contractual agreement or commercial transaction between the parties regarding products or services offered by the seller or telephone solicitor; and

(b) currently exists or has existed within the immediately preceding twelve months;

(2) "local exchange company" means a telecommunications company that provides the transmission of two-way interactive switched voice communications within a local exchange area;

(3) "residential subscriber" means a person who has subscribed to residential telephone service from a local exchange company or the other persons living or residing with such person; and

(4) "telephone solicitation" means a voice or telefacsimile communication over a telephone line for the purpose of encouraging the purchase or rental of or investment in property, goods or services and includes a communication described in this subsection through the use of automatic dialing and recorded message equipment or by other means, but "telephone solicitation" does not include a communication:

(a) to a residential subscriber with that subscriber's prior express invitation or permission;

(b) by or on behalf of a person with whom a residential subscriber has an established business relationship;

(c) made for the sole purpose of urging support for or opposition to a political candidate or ballot issue;

(d) made for the sole purpose of conducting political polls or soliciting the expression of opinions, ideas or votes; or

(e) by a person who is a duly licensed real estate broker pursuant to Section 61-29-11 NMSA 1978, who is a resident of the state and whose telephone call to the consumer is for the sole purpose of selling, exchanging, purchasing, renting, listing for sale or rent or leasing real estate in accordance with the provisions for which he or she is licensed and not in conjunction with any other offer.

History: Laws 1989, ch. 309, 2; 2003, ch. 167, 10.



Section 57-12-23 - Unsolicited facsimiles or email; prohibition.

57-12-23. Unsolicited facsimiles or email; prohibition.

A. No person conducting business in this state shall transmit by facsimile or cause to be transmitted by facsimile an unsolicited advertisement unless:

(1) the person establishes a toll-free telephone number that a recipient of the unsolicited advertisement may call to notify the person not to send the recipient any additional unsolicited advertisement; and

(2) the unsolicited advertisement includes a statement, in at least nine-point type, informing the recipient of the toll-free telephone number that the recipient may call to notify the sender not to send the recipient any additional unsolicited information.

B. No person conducting business in this state shall email or cause to be emailed an unsolicited advertisement unless:

(1) the person establishes a toll-free telephone number or a valid sender-operated return email address that a recipient of the unsolicited advertisement may call or email to notify the person not to send the recipient any additional unsolicited advertisement;

(2) the unsolicited advertisement includes a statement, in the first text of the body of the message and in the same size as the majority of the text of the message, informing the recipient of the toll-free telephone number or the email address that the recipient may call or email to notify the sender not to send the recipient any additional unsolicited advertisement;

(3) the subject line of the email includes "ADV:" as the first four characters; and

(4) if the unsolicited advertisement advertises realty, goods, services, intangibles or the extension of credit that may only be viewed, purchased, licensed, rented, leased or held in the possession by an individual eighteen years of age or older, the subject line of the email includes "ADV:ADLT" as the first eight characters.

C. After notification by a recipient of the recipient's request not to receive any further unsolicited advertisement, no person conducting business in this state shall transmit by facsimile, cause to be transmitted by facsimile, email or cause to be emailed any unsolicited advertisement to that recipient.

D. In the case of an employer who is the registered owner of more than one email address, the notification required by Subsection C of this section may be given by the employer on behalf of all of the employees who may use email addresses provided and controlled by the employer.

E. No person shall knowingly or intentionally assist in the transmission of an unsolicited advertisement by facsimile or email if the person knows, or consciously avoids knowing, that the initiator of the advertisement is engaged, or intends to engage, in a violation of this section.

F. A violation of a provision of this section constitutes an unfair or deceptive trade practice.

G. As used in this section and Section 57-12-24 NMSA 1978:

(1) "transmit by facsimile", "cause to be transmitted by facsimile", "email", "cause to be emailed" or "assist in the transmission" does not include the transmission of an unsolicited advertisement by a telecommunications utility or an internet service provider that merely carries the transmission over its network or who acts or fails to act as allowed by contract or other law, including but not limited to 47 USCA 230(c); and

(2) "unsolicited advertisement" means information transmitted by facsimile or email that:

(a) advertises the lease, sale, license, rental, gift offer or other disposition of any realty, goods, services, intangibles or the extension of credit; and

(b) is addressed to a recipient with whom the sender does not have an existing business or personal relationship; or

(c) is not sent at the request of, or with the express consent of, the recipient.

History: Laws 2003, ch. 168, 2.



Section 57-12-24 - Unsolicited facsimiles or email; private remedy.

57-12-24. Unsolicited facsimiles or email; private remedy.

A. Any person who receives an unsolicited advertisement by facsimile or email may bring an action against the sender of the unsolicited advertisement to recover actual damages, including loss of profits, or statutory damages equal to the greater of twenty-five dollars ($25.00) for each email or facsimile received or five thousand dollars ($5,000) for each day of violation, plus reasonable attorney fees and costs if, prior to receiving the unsolicited advertisement:

(1) the person who received the unsolicited advertisement has notified the sender, pursuant to the provisions of Section 57-12-23 NMSA 1978, of the person's request not to receive unsolicited advertisements; or

(2) the sender of the unsolicited advertisement has entered into a written assurance of discontinuance pursuant to Section 57-12-9 NMSA 1978.

B. A telecommunications utility or internet service provider, injured by a violation of a provision of Section 57-12-23 NMSA 1978 or this section, may recover actual damages, including loss of profits, or statutory damages equal to the greater of ten dollars ($10.00) for each facsimile or email transmitted or five thousand dollars ($5,000) for each day of violation plus reasonable attorney fees and costs.

C. The remedies provided in this section are in addition to any available remedies otherwise provided by law.

History: Laws 2003, ch. 168, 3.



Section 57-12-25 - Solicitations using loan information; restriction; cause of action.

57-12-25. Solicitations using loan information; restriction; cause of action.

A. A person shall not reference the trade name or trademark of a lender or a trade name or trademark confusingly similar to that of a lender in a solicitation offering services or products without the consent of the lender, unless the solicitation clearly and conspicuously states the following in close proximity to and in the same or larger point type as the first and the most prominent use of a lender's trade name or trademark:

(1) the name, address and telephone number of the person making the solicitation;

(2) that the person making the solicitation is not affiliated with the lender;

(3) that the solicitation is not authorized or sponsored by the lender; and

(4) that the loan information referenced was not provided by the lender.

B. A person shall not reference a loan number, loan amount or other specific loan information that is not publicly available in a solicitation offering services or products, unless the information is included in a communication from a lender or an affiliate of a lender to a current customer of the lender or a person who was a customer of the lender during the eighteen months immediately preceding the solicitation.

C. Except as provided in Subsection D of this section, a person shall not reference a loan number, loan amount or other specific loan information that is publicly available in a solicitation offering services or products, unless the solicitation clearly and conspicuously states the following in close proximity to and in the same or larger point type as the first and the most prominent use of the loan number, loan amount or other specific loan information:

(1) the name, address and telephone number of the person making the solicitation;

(2) that the person making the solicitation is not affiliated with the lender;

(3) that the solicitation is not authorized or sponsored by the lender; and

(4) that the loan information referenced was not provided by the lender.

D. Subsection C of this section does not apply to a communication by a lender or an affiliate of a lender with a current customer of the lender or with a person who was a customer of the lender during the eighteen months immediately preceding the communication.

E. A person shall not use the name of a lender or a name similar to that of a lender in a solicitation directed to consumers if that use could cause a reasonable person to be confused, mistaken or deceived as to:

(1) the lender's sponsorship, affiliation, connection or association with the person using the name; or

(2) the lender's approval or endorsement of the person using the name or the person's services or products.

F. Any reference to an outstanding loan, including the name of the lender, the loan number, the loan amount or other specific information about the loan that appears on the outside of an envelope, that is visible through the envelope window or that appears on a postcard in connection with any written communication that includes or contains a solicitation for goods or services, is prohibited without the consent of the lender.

G. The prohibitions of this section do not apply to the use by a person of the trade name of another lender in an advertisement for services or products that compares the services or products offered by the other lender.

H. A lender or owner of a trade name or trademark may seek an injunction in a state district court against a person who violates this section to stop the unlawful use of the trade name, trademark or loan information. In such an action:

(1) the person seeking the injunction shall not have to prove actual damage as a result of the violation; and

(2) irreparable harm and interim harm to the lender or owner shall be presumed.

I. A lender or owner seeking an injunction under Subsection H of this section may, in the same action, seek to recover actual damages and any profits the defendant has accrued as a result of a violation of this section. The prevailing party in an action brought pursuant to this section may recover costs associated with the action and reasonable attorney fees from the other party.

J. As used in this section:

(1) "affiliate" means a business entity that, directly or indirectly through one or more intermediaries controls, is controlled by or is under common control with another business entity; and

(2) "lender" means an insured state or national bank, a state or federal savings and loan association or savings bank, a state or federal credit union, a mortgage loan company, an escrow company or any other person who makes loans in this state or a holder of a loan and any affiliate, or any third party operating with the consent of the lender.

History: Laws 2007, ch. 225, 1.



Section 57-12-26 - Gift certificates; expiration; fees; penalties.

57-12-26. Gift certificates; expiration; fees; penalties.

A. As used in this section, "gift certificate" means a writing identified as a gift certificate that is not redeemable in cash and is usable in its face amount in lieu of cash in exchange for goods or services supplied by a seller, but does not include a gift certificate useable with multiple unaffiliated sellers or goods or services. "Gift certificate" includes an electronic card with a banked dollar value, a merchandise credit, a certificate where the issuer has received payment for the full face value for the future purchase or delivery of goods or services and any other medium that evidences the giving of consideration in exchange for the right to redeem the certificate, electronic card or other medium for goods or services of at least an equal value. "Gift certificate" does not include:

(1) gift certificates, store gift cards or general use prepaid cards distributed to a consumer for promotional, award, incentive, rebate or other similar purposes without any money or other tangible thing of value being given by the consumer in exchange for the gift certificate, store gift card or general use prepaid card;

(2) gift certificates, store gift cards or general use prepaid cards that are sold below face value or at a volume discount to employers or to nonprofit and charitable organizations for fund-raising purposes;

(3) written promises, plastic cards or other electronic devices that are:

(a) used solely for telephone services; or

(b) are associated with a deposit, checking, savings or similar account at a banking or other similarly regulated financial institution and that provide payments solely by debiting such account; and

(4) gift certificates issued by banks, savings and loan associations and their affiliates and subsidiaries, licensed money transmitters or credit unions operating pursuant to the laws of the United States or New Mexico.

B. A gift certificate shall not have an expiration date less than sixty months after the date upon which the gift certificate was issued. If an expiration date is not conspicuously stated on a gift certificate, that gift certificate shall be presumed to have no expiration date and shall be valid until redeemed or replaced.

C. An issuer of a gift certificate shall not charge a fee of any kind in relation to the sale, redemption or replacement of a gift certificate other than an initial charge not exceeding the face value of the gift certificate, nor may a gift certificate be reduced in value by any fee, including a service or dormancy fee.

D. A violation of this section shall constitute an unfair or deceptive trade practice and shall be subject to the penalties set forth in the Unfair Practices Act.

History: Laws 2007, ch. 125, 1.






Article 12A - Consumer No-Call



Article 12B - Privacy Protection

Section 57-12B-1 - Short title.

57-12B-1. Short title.

Chapter 57, Article 12B NMSA 1978 may be cited as the "Privacy Protection Act".

History: Laws 2003, ch. 169, 1; 2005, ch. 127, 1.



Section 57-12B-2 - Definitions.

57-12B-2. Definitions.

As used in the Privacy Protection Act:

A. "business" means a commercial enterprise that:

(1) sells or leases or intends to sell or lease products, goods or services to consumers;

(2) is an agent of a business described in Paragraph (1) of this subsection; or

(3) is an agent of a nonprofit organization selling marketing services to that organization; and

B. "consumer" means a natural person, who is a resident of New Mexico, and who purchases, leases or otherwise contracts for products, goods or services within New Mexico that are primarily used for personal, family or household purposes.

History: Laws 2003, ch. 169, 2.



Section 57-12B-3 - Disclosure of social security number.

57-12B-3. Disclosure of social security number.

A. Except as provided in Subsection B of this section, no business shall require a consumer's social security number as a condition for the consumer to lease or purchase products, goods or services from the business.

B. Nothing in this section prohibits a business from requiring or requesting a consumer's social security number if the number will be used in a manner consistent with state or federal law or as part of an application for credit or in connection with annuity or insurance transactions.

C. Nothing in this section prohibits a business from acquiring or using a consumer's social security number if the consumer consents to the acquisition or use.

D. A company acquiring or using social security numbers of consumers shall adopt internal policies that:

(1) limit access to the social security numbers to those employees authorized to have access to that information to perform their duties; and

(2) hold employees responsible if the social security numbers are released to unauthorized persons.

History: Laws 2003, ch. 169, 3.



Section 57-12B-4 - Use of social security numbers restricted; exceptions.

57-12B-4. Use of social security numbers restricted; exceptions.

A. Except as provided in Subsection B of this section, a business shall not:

(1) make the entirety of a social security number available to the general public. This prohibition includes:

(a) intentionally communicating a social security number to the general public; and

(b) printing a social security number on a receipt issued for the purchase of products or services, including a receipt for the purchase of services from the state or its political subdivisions;

(2) require the use of a social security number:

(a) over the internet without a secure connection or encryption security; or

(b) to access an internet account unless a password or unique personal identification number or other personal authentication device is also required to access the account;

(3) print a social security number on materials mailed to a consumer unless authorized or required by federal or state law; provided that nothing in this paragraph prohibits a business from requiring a consumer, as part of an application or enrollment process, or to establish, amend or terminate an account, contract or policy, or to confirm the accuracy of the social security number, to enter a social security number on material to be mailed by the consumer as long as it is not required to be entered, in whole or in part:

(a) on a postcard or other mailer not requiring an envelope;

(b) on the envelope; or

(c) in any other manner in which the number may be visible without the envelope being opened;

(4) transmit material that associates a social security number with an account number for a bank, savings and loan association or credit union, unless both numbers are required as part of an application or enrollment process or to establish, amend or terminate an account, contract or policy or to confirm the accuracy of the social security, bank, savings and loan association or credit union account number; or

(5) refuse to transact business because of a refusal to provide the social security number for use of that number in a manner prohibited by Paragraphs (1) through (4) of this subsection.

B. The provisions of Subsection A of this section do not apply to:

(1) the use of a social security number by a business if the social security number:

(a) was furnished for a document generated prior to January 1, 2006 and the business is copying or reproducing that document; or

(b) exists on an original document generated prior to January 1, 2006;

(2) the collection, use or release of a social security number by a business if the business complies with Subsection D of Section 57-12B-3 NMSA 1978 and if the collection, use or release:

(a) is part of an application or enrollment process or is used to establish, amend or terminate an account, contract or policy;

(b) is required or authorized by federal or state law or is required for the business to comply with federal or state law; or

(c) is for internal verification or administrative purposes; or

(3) documents that are filed in court or public records or documents recorded in public records or required to be open to the public under federal law, state law, applicable case law, supreme court rule or the constitution of New Mexico.

History: Laws 2005, ch. 127, 2.






Article 12C - Data Breach Notification

Section 57-12C-1 - Short title.

57-12C-1. Short title.

This act [57-12C-1 through 57-12C-12 NMSA 1978] may be cited as the "Data Breach Notification Act".

History: Laws 2017, ch. 36, 1.



Section 57-12C-2 - Definitions.

57-12C-2. Definitions.

As used in the Data Breach Notification Act:

A. "biometric data" means a record generated by automatic measurements of an identified individual's fingerprints, voice print, iris or retina patterns, facial characteristics or hand geometry that is used to uniquely and durably authenticate an individual's identity when the individual accesses a physical location, device, system or account;

B. "encrypted" means rendered unusable, unreadable or indecipherable to an unauthorized person through a security technology or methodology generally accepted in the field of information security;

C. "personal identifying information":

(1) means an individual's first name or first initial and last name in combination with one or more of the following data elements that relate to the individual, when the data elements are not protected through encryption or redaction or otherwise rendered unreadable or unusable:

(a) social security number;

(b) driver's license number;

(c) government-issued identification number;

(d) account number, credit card number or debit card number in combination with any required security code, access code or password that would permit access to a person's financial account; or

(e) biometric data; and

(2) does not mean information that is lawfully obtained from publicly available sources or from federal, state or local government records lawfully made available to the general public;

D. "security breach" means the unauthorized acquisition of unencrypted computerized data, or of encrypted computerized data and the confidential process or key used to decrypt the encrypted computerized data, that compromises the security, confidentiality or integrity of personal identifying information maintained by a person. "Security breach" does not include the good-faith acquisition of personal identifying information by an employee or agent of a person for a legitimate business purpose of the person; provided that the personal identifying information is not subject to further unauthorized disclosure; and

E. "service provider" means any person that receives, stores, maintains, licenses, processes or otherwise is permitted access to personal identifying information through its provision of services directly to a person that is subject to regulation.

History: Laws 2017, ch. 36, 2.



Section 57-12C-3 - Disposal of personal identifying information.

57-12C-3. Disposal of personal identifying information.

A person that owns or licenses records containing personal identifying information of a New Mexico resident shall arrange for proper disposal of the records when they are no longer reasonably needed for business purposes. As used in this section, "proper disposal" means shredding, erasing or otherwise modifying the personal identifying information contained in the records to make the personal identifying information unreadable or undecipherable.

History: Laws 2017, ch. 36, 3.



Section 57-12C-4 - Security measures for storage of personal identifying information.

57-12C-4. Security measures for storage of personal identifying information.

A person that owns or licenses personal identifying information of a New Mexico resident shall implement and maintain reasonable security procedures and practices appropriate to the nature of the information to protect the personal identifying information from unauthorized access, destruction, use, modification or disclosure.

History: Laws 2017, ch. 36, 4.



Section 57-12C-5 - Service provider use of personal identifying information; implementation of security measures.

57-12C-5. Service provider use of personal identifying information; implementation of security measures.

A person that discloses personal identifying information of a New Mexico resident pursuant to a contract with a service provider shall require by contract that the service provider implement and maintain reasonable security procedures and practices appropriate to the nature of the personal identifying information and to protect it from unauthorized access, destruction, use, modification or disclosure.

History: Laws 2017, ch. 36, 5.



Section 57-12C-6 - Notification of security breach.

57-12C-6. Notification of security breach.

A. Except as provided in Subsection C of this section, a person that owns or licenses elements that include personal identifying information of a New Mexico resident shall provide notification to each New Mexico resident whose personal identifying information is reasonably believed to have been subject to a security breach. Notification shall be made in the most expedient time possible, but not later than forty-five calendar days following discovery of the security breach, except as provided in Section 9 [57-12C-9 NMSA 1978] of the Data Breach Notification Act.

B. Notwithstanding Subsection A of this section, notification to affected New Mexico residents is not required if, after an appropriate investigation, the person determines that the security breach does not give rise to a significant risk of identity theft or fraud.

C. Any person that is licensed to maintain or possess computerized data containing personal identifying information of a New Mexico resident that the person does not own or license shall notify the owner or licensee of the information of any security breach in the most expedient time possible, but not later than forty-five calendar days following discovery of the breach, except as provided in Section 9 of the Data Breach Notification Act; provided that notification to the owner or licensee of the information is not required if, after an appropriate investigation, the person determines that the security breach does not give rise to a significant risk of identity theft or fraud.

D. A person required to provide notification of a security breach pursuant to Subsection A of this section shall provide that notification by:

(1) United States mail;

(2) electronic notification, if the person required to make the notification primarily communicates with the New Mexico resident by electronic means or if the notice provided is consistent with the requirements of 15 U.S.C. Section 7001; or

(3) a substitute notification, if the person demonstrates that:

(a) the cost of providing notification would exceed one hundred thousand dollars ($100,000);

(b) the number of residents to be notified exceeds fifty thousand; or

(c) the person does not have on record a physical address or sufficient contact information for the residents that the person or business is required to notify.

E. Substitute notification pursuant to Paragraph (3) of Subsection D of this section shall consist of:

(1) sending electronic notification to the email address of those residents for whom the person has a valid email address;

(2) posting notification of the security breach in a conspicuous location on the website of the person required to provide notification if the person maintains a website; and

(3) sending written notification to the office of the attorney general and major media outlets in New Mexico.

F. A person that maintains its own notice procedures as part of an information security policy for the treatment of personal identifying information, and whose procedures are otherwise consistent with the timing requirements of this section, is deemed to be in compliance with the notice requirements of this section if the person notifies affected consumers in accordance with its policies in the event of a security breach.

History: Laws 2017, ch. 36, 6.



Section 57-12C-7 - Notification; required content.

57-12C-7. Notification; required content.

Notification required pursuant to Subsection A of Section 6 [57-12C-6 NMSA 1978] of the Data Breach Notification Act shall contain:

A. the name and contact information of the notifying person;

B. a list of the types of personal identifying information that are reasonably believed to have been the subject of a security breach, if known;

C. the date of the security breach, the estimated date of the breach or the range of dates within which the security breach occurred, if known;

D. a general description of the security breach incident;

E. the toll-free telephone numbers and addresses of the major consumer reporting agencies;

F. advice that directs the recipient to review personal account statements and credit reports, as applicable, to detect errors resulting from the security breach; and

G. advice that informs the recipient of the notification of the recipient's rights pursuant to the federal Fair Credit Reporting.

History: Laws 2017, ch. 36, 7.



Section 57-12C-8 - Exemptions.

57-12C-8. Exemptions.

The provisions of the Data Breach Notification Act shall not apply to a person subject to the federal Gramm-Leach-Bliley Act or the federal Health Insurance Portability and Accountability Act of 1996.

History: Laws 2017, ch. 36, 8.



Section 57-12C-9 - Delayed notification.

57-12C-9. Delayed notification.

The notification required by the Data Breach Notification Act may be delayed:

A. if a law enforcement agency determines that the notification will impede a criminal investigation; or

B. as necessary to determine the scope of the security breach and restore the integrity, security and confidentiality of the data system.

History: Laws 2017, ch. 36, 9.



Section 57-12C-10 - Notification to attorney general and credit reporting agencies.

57-12C-10. Notification to attorney general and credit reporting agencies.

A person that is required to issue notification of a security breach pursuant to the Data Breach Notification Act to more than one thousand New Mexico residents as a result of a single security breach shall notify the office of the attorney general and major consumer reporting agencies that compile and maintain files on consumers on a nationwide basis, as defined in 15 U.S.C. Section 1681a(p), of the security breach in the most expedient time possible, and no later than forty-five calendar days, except as provided in Section 9 [57-12C-9 NMSA 1978] of the Data Breach Notification Act. A person required to notify the attorney general and consumer reporting agencies pursuant to this section shall notify the attorney general of the number of New Mexico residents that received notification pursuant to Section 6 of that act [57-12C-6 NMSA 1978] and shall provide a copy of the notification that was sent to affected residents within forty-five calendar days following discovery of the security breach, except as provided in Section 9 of the Data Breach Notification Act.

History: Laws 2017, ch. 36, 10.



Section 57-12C-11 - Attorney general enforcement; civil penalty.

57-12C-11. Attorney general enforcement; civil penalty.

A. When the attorney general has a reasonable belief that a violation of the Data Breach Notification Act has occurred, the attorney general may bring an action on the behalf of individuals and in the name of the state alleging a violation of that act.

B. In any action filed by the attorney general pursuant to the Data Breach Notification Act, the court may:

(1) issue an injunction; and

(2) award damages for actual costs or losses, including consequential financial losses.

C. If the court determines that a person violated the Data Breach Notification Act knowingly or recklessly, the court may impose a civil penalty of the greater of twenty-five thousand dollars ($25,000) or, in the case of failed notification, ten dollars ($10.00) per instance of failed notification up to a maximum of one hundred fifty thousand dollars ($150,000).

History: Laws 2017, ch. 36, 11.



Section 57-12C-12 - State of New Mexico and political subdivisions exempted.

57-12C-12. State of New Mexico and political subdivisions exempted.

Nothing in the Data Breach Notification Act shall be interpreted to apply to the state of New Mexico or any of its political subdivisions.

History: Laws 2017, ch. 36, 12.






Article 13 - Pyramid or Multilevel Sales

Section 57-13-1 - Short title.

57-13-1. Short title.

Chapter 57, Article 13 NMSA 1978 may be cited as the "Pyramid Promotional Schemes Act".

History: 1953 Comp., 50-20-1, enacted by Laws 1973, ch. 377, 1; 1987, ch. 100, 1.



Section 57-13-2 - Definitions.

57-13-2. Definitions.

As used in the Pyramid Promotional Schemes Act:

A. "compensation" includes a payment based on a sale or distribution made to a person who either is a participant in a pyramid promotional scheme or has the right to become a participant upon payment;

B. "consideration" means the payment of cash or the purchase of goods, services or intangible property but does not include:

(1) the purchase of goods or services furnished at cost to be used in making sales and not for resale; or

(2) time and effort spent in pursuit of sales or recruiting activities; and

C. "pyramid promotional scheme" means any plan or operation by which a participant gives consideration for the opportunity to receive compensation which is derived primarily from any person's introduction of other persons into participation in the plan or operation rather than from the sale of goods, services or intangible property by the participant or other persons introduced into the plan or operation.

History: 1978 Comp., 57-13-2, enacted by Laws 1987, ch. 100, 2.



Section 57-13-3 - Prohibition; defenses excluded.

57-13-3. Prohibition; defenses excluded.

A. A person shall not establish, operate, advertise or promote a pyramid promotional scheme.

B. A limitation as to the number of persons who may participate or the presence of additional conditions affecting eligibility for the opportunity to receive compensation under the plan or operation does not change the identity of the scheme as a pyramid promotional scheme nor is it a defense under this article that a participant, on giving consideration, obtains any goods, services or intangible property in addition to the right to receive compensation.

History: 1978 Comp., 57-13-3, enacted by Laws 1987, ch. 100, 3.



Section 57-13-4 - Restraint of prohibited acts; restitution; penalties.

57-13-4. Restraint of prohibited acts; restitution; penalties.

A. Whenever the attorney general has reasonable belief that any person is using, has used or is about to use any method, act or practice which is declared by the Pyramid Promotional Schemes Act to be unlawful and that proceedings would be in the public interest, he may bring an action in the name of the state against that person to restrain, by temporary or permanent injunction, the use of such method, act or practice. The action may be brought in the district court of the county in which the person resides or has his principal place of business or in the district court in the county in which the person is using, has used or is about to use the practice which has been alleged to be unlawful under the Pyramid Promotional Schemes Act. The attorney general acting on behalf of the state shall not be required to post bond when seeking a temporary or permanent injunction.

B. In any action brought under Subsection A of this section, the court may, upon petition of the attorney general, require that the person engaged in the unlawful practice make restitution to all persons of money, property or other things received from them in any transaction related to the unlawful practice; and it is further provided that if the court finds that a person is willfully using or has willfully used a method, act or practice declared unlawful by the Pyramid Promotional Schemes Act, the attorney general, upon petition to the court, may recover on behalf of the state a civil penalty not exceeding ten thousand dollars ($10,000) per violation.

History: 1953 Comp., 50-20-4, enacted by Laws 1973, ch. 377, 4; 1987, ch. 100, 4.



Section 57-13-5 - Settlements.

57-13-5. Settlements.

A. In lieu of beginning or continuing an action pursuant to the Pyramid Promotional Schemes Act, the attorney general may accept a written assurance of discontinuance of any practice in violation of that act from the person who has engaged in the unlawful practice. The attorney general may require an agreement by the person engaged in the unlawful practice that by a date set by the attorney general and stated in the assurance, he will make restitution to all persons of money, property or other things received from them in any transaction related to the unlawful practice. All settlements are a matter of public record.

B. A person need not accept restitution pursuant to an assurance. His acceptance of restitution bars recovery of any damages in any action by him or on his behalf against the same defendant on account of the same unlawful practice.

C. A violation of an assurance entered into pursuant to this section is a violation of the Pyramid Promotional Schemes Act.

History: 1953 Comp., 50-20-5, enacted by Laws 1973, ch. 377, 5; 1987, ch. 100, 5.



Section 57-13-6 - Private remedies.

57-13-6. Private remedies.

A. A person likely to be damaged by any method, act or practice which is declared by the Pyramid Promotional Schemes Act to be unlawful may be granted an injunction against it under the principles of equity and on terms that the court considers reasonable. Proof of monetary damage, loss of profits or intent to deceive or take unfair advantage of any person is not required.

B. Costs shall be allowed to the prevailing party unless the court otherwise directs. The court may award attorneys' fees to the prevailing party if:

(1) the party complaining of an unlawful practice has brought an action which he knew to be groundless; or

(2) the party charged with an unlawful practice has willfully engaged in the practice knowing it to be unlawful.

C. The relief provided in this section is in addition to remedies otherwise available against the same conduct under the common law or other statutes of this state.

History: 1953 Comp., 50-20-6, enacted by Laws 1973, ch. 377, 6; 1987, ch. 100, 6.



Section 57-13-7 - Penalties.

57-13-7. Penalties.

Any person violating the Pyramid Promotional Schemes Act shall be deemed guilty of a fourth degree felony and shall be sentenced to a term of imprisonment pursuant to the provisions of Subsections A through C of Section 31-18-15 NMSA 1978 or fined not less than one thousand dollars ($1,000) or more than ten thousand dollars ($10,000), or both.

History: 1953 Comp., 50-20-7, enacted by Laws 1973, ch. 377, 7; 1987, ch. 100, 7.



Section 57-13-8 - Pyramid Promotional Schemes Act restitution fund.

57-13-8. Pyramid Promotional Schemes Act restitution fund.

A. All civil penalties collected under Section 57-13-4 NMSA 1978 shall be deposited in the state treasury in a fund to be designated as the "Pyramid Promotional Schemes Act restitution fund", which fund is hereby established and which shall be administered by the attorney general. All expenditures from this fund shall be paid upon petition to the attorney general to those persons adequately establishing injury in money, property or other things in a transaction related to a practice declared unlawful under the Pyramid Promotional Schemes Act and who were unknown to the court at the time judgment was rendered.

B. Excepting any amount then being considered as an expenditure pursuant to a petition under Subsection A of this section, the balance of a civil penalty collected shall be transferred to the state general fund eighteen months after collection.

History: 1953 Comp., 50-20-8, enacted by Laws 1973, ch. 377, 8; 1987, ch. 100, 8.



Section 57-13-9 - Civil investigative demand.

57-13-9. Civil investigative demand.

A. Whenever the attorney general has reason to believe that any person may be in possession, custody or control of an original or copy of any book, record, report, memorandum, paper, communication, tabulation, map, chart, photograph, mechanical transcription or other tangible document or recording which he believes to be relevant to the subject matter of an investigation of a probable violation of the Pyramid Promotional Schemes Act, he may, prior to the institution of a civil proceeding, execute in writing and cause to be served upon the person a civil investigative demand requiring the person to produce documentary material and permit the inspection and copying of the material. The demand of the attorney general shall not be a matter of public record and shall not be published by him except by order of the court.

B. Each demand shall:

(1) state the general subject matter of the investigation;

(2) describe the classes of documentary material to be produced with reasonable certainty;

(3) prescribe the return date within which the documentary material is to be produced, which in no case shall be less than ten days after the date of service; and

(4) identify the members of the attorney general's staff to whom such documentary material is to be made available for inspection and copying.

C. No demand shall:

(1) contain any requirement which would be unreasonable or improper if contained in a subpoena duces tecum issued by a court of this state;

(2) require the disclosure of any documentary material which would be privileged or which for any other reason would not be required by a subpoena duces tecum issued by a court of this state; or

(3) require the removal of any documentary material from the custody of the person upon whom the demand is served, except in accordance with the provisions of Subsection E of this section.

D. Service of the demand may be made by:

(1) delivering a duly executed copy thereof to the person to be served or, if the person is not a natural person, to the statutory agent for the person or to any officer of the person to be served; or

(2) delivering a duly executed copy thereof to the principal place of business in this state of the person to be served; or

(3) mailing by registered or certified mail a duly executed copy of the demand addressed to the person to be served at his principal place of business in this state or, if the person has no place of business in this state, to his principal office or place of business.

E. Documentary material demanded pursuant to the provisions of this section shall be produced for inspection and copying during normal business hours at the principal office or place of business of the person served or may be inspected and copied at such other times and places as may be agreed upon by the person served and the attorney general.

F. No documentary material produced pursuant to a demand, or copies thereof, shall, unless otherwise ordered by the district court in the county in which the person resides or has his principal place of business or the person is about to perform or is performing the practice which is alleged to be unlawful under the Pyramid Promotional Schemes Act, for good cause shown, be produced for inspection or copying by anyone other than an authorized employee of the attorney general, nor shall the contents be disclosed to anyone other than an authorized employee of the attorney general or in court in an action relating to a violation of that act.

G. At any time before the return date of the demand, a petition to set aside the demand, modify the demand or extend the return date of the demand may be filed in the district court in the county in which the person resides or has his principal place of business or is about to perform or is performing the practice which is alleged to be unlawful under the Pyramid Promotional Schemes Act, and the court upon a showing of good cause may set aside the demand, modify it or extend the return date of the demand.

H. After service of the investigative demand upon him, if any person neglects or refuses to comply with the demand, the attorney general may invoke the aid of the court in the enforcement of the demand. In appropriate cases, the court shall issue its order requiring the person to appear and produce the documentary material required in the demand and may, upon failure of the person to comply with the order, punish the person for contempt.

I. This section shall not be applicable to criminal prosecutions.

History: 1953 Comp., 50-20-9, enacted by Laws 1973, ch. 377, 9; 1987, ch. 100, 9.



Section 57-13-11 - Regulations.

57-13-11. Regulations.

The attorney general is empowered to issue and file as required by law all regulations necessary to implement and enforce any provision of the Pyramid Promotional Schemes Act. A violation of these regulations shall be unlawful.

History: 1953 Comp., 50-20-11, enacted by Laws 1973, ch. 377, 11; 1987, ch. 100, 10.



Section 57-13-12 - Construction.

57-13-12. Construction.

The Pyramid Promotional Schemes Act neither enlarges nor diminishes the rights of parties in private litigation.

History: 1953 Comp., 50-20-12, enacted by Laws 1973, ch. 377, 12; 1987, ch. 100, 11.



Section 57-13-13 - Enforcement.

57-13-13. Enforcement.

In order to promote the uniform administration of the Pyramid Promotional Schemes Act in New Mexico, the attorney general is to be responsible for its enforcement, but he may in appropriate cases delegate this authority to the district attorneys of the state, and, when this is done, the district attorneys shall have every power conferred upon the attorney general by that act.

History: 1953 Comp., 50-20-13, enacted by Laws 1973, ch. 377, 13; 1987, ch. 100, 12.



Section 57-13-14 - Advertising media excluded.

57-13-14. Advertising media excluded.

The Pyramid Promotional Schemes Act does not apply to publishers, broadcasters, printers or other persons engaged in the dissemination of information or reproduction of printed or pictorial matters who publish, broadcast or reproduce material without actual knowledge of its being in violation of that act.

History: 1953 Comp., 50-20-14, enacted by Laws 1973, ch. 377, 14; 1987, ch. 100, 13.



Section 57-13-15 - Issuance of ne exeat.

57-13-15. Issuance of ne exeat.

Whenever the attorney general has reasonable belief that any person is using or is about to use any method, act or practice which is declared by the Pyramid Promotional Schemes Act to be unlawful, and whenever the attorney general has reasonable belief that any such person is about to remove himself from New Mexico, or is about to remove his property or assets from New Mexico, the attorney general may petition the appropriate district court for a writ of ne exeat, and the court may forbid any such person from leaving New Mexico or removing his property or assets from New Mexico until a determination of the issues has been made.

History: 1953 Comp., 50-20-15, enacted by Laws 1973, ch. 377, 15; 1987, ch. 100, 14.



Section 57-13-16 - Posting of bond.

57-13-16. Posting of bond.

The court may require any such person to post a ne exeat bond conditioned on such person's appearance at all hearings on the matter at issue.

History: 1953 Comp., 50-20-16, enacted by Laws 1973, ch. 377, 16.



Section 57-13-17 - Hearing after incarceration.

57-13-17. Hearing after incarceration.

No such person shall be incarcerated for failure to post said ne exeat bond for longer than seventy-two hours, Sundays excepted, without the benefit of a hearing before the court setting said bond. Such hearing shall be held as soon as possible after incarceration.

History: 1953 Comp., 50-20-17, enacted by Laws 1973, ch. 377, 17.



Section 57-13-18 - Sureties on bond.

57-13-18. Sureties on bond.

The sureties upon any bond, shall in all cases justify as to their sufficiency; and the clerk of the district court taking such bond shall certify his approval of the same, as to form and the manner of its execution and to the sufficiency of the sureties thereon.

History: 1953 Comp., 50-20-18, enacted by Laws 1973, ch. 377, 18.






Article 14 - Price Discrimination

Section 57-14-1 - Short title.

57-14-1. Short title.

This act [57-14-1 through 57-14-9 NMSA 1978] may be cited as the "Price Discrimination Act".

History: 1953 Comp., 49-11-1, enacted by Laws 1961, ch. 229, 1.



Section 57-14-2 - Definitions.

57-14-2. Definitions.

As used in the Price Discrimination Act:

A. "person" means an individual, partnership, association, corporation, joint-stock company or business trust;

B. "price" means the net price to the buyer after deduction of all discounts, rebates or other price concessions paid or allowed by the seller;

C. "commerce" means trade within this state; and

D. "commodity" means any movable article or any commercial service sold in commerce.

History: 1953 Comp., 49-11-2, enacted by Laws 1961, ch. 229, 2; 1965, ch. 301, 1.



Section 57-14-3 - Discrimination unlawful.

57-14-3. Discrimination unlawful.

A. It is unlawful for any person engaged in commerce, either directly or indirectly, intentionally, for the purpose of destroying competition or eliminating a competitor, to:

(1) discriminate in price between different purchasers of commodities of like grade and quality; or

(2) discriminate in price between different sections, communities or cities in this state where the effect is to lessen competition substantially, to create a monopoly in any line of commerce or to injure, destroy or prevent competition with any person who grants or knowingly receives the benefit of the discrimination, or with customers of either.

B. This section does not prevent:

(1) allowance for differences in cost of manufacture, sale or delivery resulting from differing methods or quantities in which commodities are sold or delivered;

(2) persons engaged in selling goods, wares or merchandise in commerce from selecting their own customers in bona fide transactions not in restraint of trade; or

(3) price changes in response to changing conditions affecting the market or marketability of goods.

History: 1953 Comp., 49-11-3, enacted by Laws 1961, ch. 229, 3.



Section 57-14-4 - Meeting competitive price a defense.

57-14-4. Meeting competitive price a defense.

It is a defense to any action under this act [57-14-1 through 57-14-9 NMSA 1978] to show that the seller's lower price, payment or furnishing of services or facilities to any purchaser, was made in good faith to meet equally low prices of a competitor or the services or facilities furnished by a competitor.

History: 1953 Comp., 49-11-4, enacted by Laws 1961, ch. 229, 4.



Section 57-14-5 - Commissions and brokerages unlawful.

57-14-5. Commissions and brokerages unlawful.

It is unlawful for any person engaged in commerce to pay, grant, receive or accept anything of value as a commission, brokerage or other compensation, or any allowance or discount in lieu thereof, except for services rendered in connection with the sale or purchase of goods, wares or merchandise. It is unlawful for either party to the transaction to pay or grant anything of value as a commission, brokerage or other compensation, or any allowance or discount to the other party to the transaction or to any agent, representative or other intermediary acting for, on behalf of or subject to direct or indirect control of the other party to the transaction.

History: 1953 Comp., 49-11-5, enacted by Laws 1961, ch. 229, 5.



Section 57-14-6 - Customer discrimination.

57-14-6. Customer discrimination.

It is unlawful for any person engaged in commerce:

A. to pay or contract for payment of anything of value to or for the benefit of a customer as compensation for any services or facilities furnished by or through the customer in connection with the processing, handling, sale or offering for sale of any products or commodities manufactured, sold or offered for sale unless the payment or compensation is available on proportionally equal terms to all other customers competing in the distribution of the products or commodities;

B. to discriminate in favor of one purchaser against another purchaser of a commodity bought for resale, with or without processing, by contracting to furnish or furnishing, or by contributing to the furnishing of any services or facilities connected with the processing, handling, sale or offering for sale of the commodity purchased on terms not accorded to all purchasers on proportionally equal terms; or

C. knowingly to induce or receive a discrimination in price which is prohibited by the Price Discrimination Act.

History: 1953 Comp., 49-11-6, enacted by Laws 1961, ch. 229, 6.



Section 57-14-7 - Cooperatives exempt.

57-14-7. Cooperatives exempt.

Nothing in the Price Discrimination Act prevents a cooperative association from returning to its members, producers or consumers the whole or any part of the net earnings or surplus resulting from its trading operations, in proportion to their purchases or sales from, to or through the cooperative.

History: 1953 Comp., 49-11-7, enacted by Laws 1961, ch. 229, 7.



Section 57-14-8 - Injunctive relief; damages.

57-14-8. Injunctive relief; damages.

A. Any person injured by any violation, or who will be injured from any threatened violation of the Price Discrimination Act may maintain an action in the district court to enjoin the violation or threatened violation. If a violation or threatened violation is established, the court shall enjoin it and the plaintiff may recover threefold, the amount of damages sustained, costs of suit and a reasonable attorney fee.

B. Any person injured by any violation of the Price Discrimination Act may maintain an action in the district court for damages alone and the measure of damages is the same as that prescribed in Subsection A of this section.

C. In any action under this section, upon proof that he has been unlawfully discriminated against by the defendant, the plaintiff shall be presumed to have sustained damages equal to the monetary amount or equivalent of the unlawful discrimination and in addition, he may establish further damages sustained as a result of the discrimination.

D. Where a defendant's trade or industry has an established cost survey for the localities in which the offense was committed, it is competent evidence to prove the costs of the defendant in an action under the Price Discrimination Act.

History: 1953 Comp., 49-11-8, enacted by Laws 1961, ch. 229, 8; 1965, ch. 301, 2.



Section 57-14-9 - Illegal contracts.

57-14-9. Illegal contracts.

Any express or implied contract made by any person in violation of the Price Discrimination Act is an illegal contract and no action for enforcement shall be maintained in any court in this state.

History: 1953 Comp., 49-11-9, enacted by Laws 1961, ch. 229, 9.






Article 15 - False Advertising

Section 57-15-1 - False advertising unlawful.

57-15-1. False advertising unlawful.

False advertising in the conduct of any business, trade or commerce or in the furnishing of any service in this state is hereby declared unlawful.

History: 1953 Comp., 49-12-1, enacted by Laws 1965, ch. 79, 1.



Section 57-15-2 - False advertising defined.

57-15-2. False advertising defined.

The term false advertising means advertising, including labeling, which is misleading in any material respect; and in determining whether any advertising is misleading, there shall be taken into account (among other things) not only representations made by statement, word, design, device, sound or any combination thereof, but also the extent to which the advertising fails to reveal facts material in the light of such representations with respect to the commodity to which the advertising relates under the conditions prescribed in said advertisement, or under such conditions as are customary or usual.

History: 1953 Comp., 49-12-2, enacted by Laws 1965, ch. 79, 2; 1967, ch. 270, 1.



Section 57-15-3 - Notice of proposed action.

57-15-3. Notice of proposed action.

Before the attorney general commences an action pursuant to Section 4 [57-15-4 NMSA 1978] of this article he shall be required to give the person against whom such action is contemplated appropriate notice by certified mail and an opportunity to show either orally or in writing why such action should not be commenced. In such showing, said person may present, among other things, that the advertisement is subject to and complies with the rules and regulations of, and the statutes administered by the federal trade commission or any official department, division, commission or agency of this state.

History: 1953 Comp., 49-12-3, enacted by Laws 1965, ch. 79, 3.



Section 57-15-4 - Civil penalty.

57-15-4. Civil penalty.

Any person, firm, corporation or association or agent or employee thereof who engages in any of the acts or practices made unlawful by this act [57-15-1 through 57-15-5, 57-15-9, 57-15-10 NMSA 1978] shall be liable to a civil penalty of not more than five hundred dollars ($500) for each violation, which shall inure to this state and may be recovered in a civil action brought by the attorney general or, with his consent, the district attorney of the district where the act is committed. In any such action it shall be a complete defense that the advertisement is subject to and complies with the rules and regulations of, and the statutes administered by the federal trade commission.

History: 1953 Comp., 49-12-4, enacted by Laws 1965, ch. 79, 4.



Section 57-15-5 - Injunctions to prevent violation.

57-15-5. Injunctions to prevent violation.

A. The attorney general of the state of New Mexico or the district attorney of the district in which the violation occurs or a private citizen may bring an action in the name of the state against any person to restrain and prevent any violation of this act [57-15-1 through 57-15-5, 57-15-9, 57-15-10 NMSA 1978]. Any proceeding initiated under this section by a private citizen shall be initiated on his behalf and all others similarly situated.

B. The court in exceptional cases brought by private citizens may award reasonable attorneys' fees to the prevailing party. Costs or attorneys' fees may be assessed against a defendant only if the court finds that he has willfully engaged in false advertising.

History: 1953 Comp., 49-12-5, enacted by Laws 1965, ch. 79, 5.



Section 57-15-6 - Civil investigative demand.

57-15-6. Civil investigative demand.

A. Whenever the attorney general has reason to believe that any person may be in possession, custody or control of an original or copy of any book, record, report, memorandum, paper, communication, tabulation, map, chart, photograph, mechanical transcription or other tangible document or recording which he believes to be relevant to the subject matter of an investigation of a probable violation of Section 57-15-1 NMSA 1978, he may prior to the institution of a civil proceeding, execute in writing and cause to be served upon the person, a civil investigative demand requiring such person to produce documentary material and permit the inspection and copying of the material. The demand of the attorney general shall not be a matter of public record and shall not be published by him except by order of the court.

B. Each demand shall:

(1) state the general subject matter of the investigation;

(2) describe the classes of documentary material to be produced with reasonable specificity;

(3) prescribe the return date within which the documentary material is to be produced, which in no case shall be less than ten days after the date of service; and

(4) identify the members of the attorney general's staff to whom such documentary material is to be made available for inspection and copying.

C. No demand shall:

(1) contain any requirement which would be unreasonable or improper if contained in a subpoena duces tecum issued by a court of this state; or

(2) require the disclosure of any documentary material which would be privileged, or which for any other reason would not be required by a subpoena duces tecum issued by a court of this state;

(3) require the removal of documentary material from the custody of the person upon whom the demand is served except in accordance with the provisions of Subsection E.

D. Service of the demand may be made by:

(1) delivering a duly executed copy thereof to the person to be served, or if the person is not a natural person, to the statutory agent for the person or to any officer of the person to be served; or

(2) delivering a duly executed copy thereof to the principal place of business in this state of the person to be served; or

(3) mailing by registered or certified mail a duly executed copy of the demand addressed to the person to be served at his principal place of business in this state, or, if the person has no place of business in this state, to his principal office or place of business.

E. Documentary material demanded pursuant to the provisions of this section shall be produced for inspection and copying during normal business hours at the principal office or place of business of the person served, or at such other times and places as may be agreed upon by the person served and the attorney general.

F. No documentary material produced pursuant to a demand, or copies thereof, shall unless otherwise ordered by the district court in the county in which the person resides or has his principal place of business or in the district court of the county in which the person is [performing] or is about to perform the practice which is alleged to be unlawful under Section 57-15-1 NMSA 1978, for good cause shown, be produced for inspection or copying by anyone other than an authorized employee of the attorney general, nor shall the contents thereof be disclosed to anyone other than an authorized employee of the attorney general, or in a court in an action relating to the violation of Section 57-15-1 NMSA 1978.

G. At any time before the return date of the demand a petition to set aside the demand, modify the demand or extend the return date thereof may be filed in the district court in the county in which the person resides or has his principal place of business or in the district court of the county in which the person is [performing] or is about to perform the practice which is alleged to be unlawful under Section 57-15-1 NMSA 1978, and the court upon a showing of good cause may set aside the demand, modify it or extend the return date of the demand.

H. After service of the investigative demand upon him, if any person neglects or refuses to comply with the demand, the attorney general may invoke the aid of the court in the enforcement of the demand. In appropriate cases the court shall issue its order requiring the person to appear and produce the documentary material required in the demand and may upon failure of the person to comply with the order punish the person for contempt.

I. This section shall not be applicable to criminal prosecution.

History: 1953 Comp., 49-12-5.1, enacted by Laws 1967, ch. 270, 2.



Section 57-15-7 - Regulations.

57-15-7. Regulations.

The attorney general is empowered to issue and file as required by law all regulations necessary to implement and enforce any provision of this act [57-15-2, 57-15-6 through 57-15-8 NMSA 1978].

History: 1953 Comp., 49-12-5.2, enacted by Laws 1967, ch. 270, 3.



Section 57-15-8 - Enforcement.

57-15-8. Enforcement.

In order to promote the uniform administration of this act [57-15-2, 57-15-6 through 57-15-8 NMSA 1978] in New Mexico, the attorney general is to be responsible for its enforcement, but he may in appropriate cases delegate this authority to the district attorneys of the state and when this is done, the district attorneys shall have every power conferred upon the attorney general by this act.

History: 1953 Comp., 49-12-5.3, enacted by Laws 1967, ch. 270, 4.



Section 57-15-9 - Construction.

57-15-9. Construction.

This act [57-15-1 through 57-15-5, 57-15-9, 57-15-10 NMSA 1978] neither enlarges nor diminishes the rights of parties in private litigation.

History: 1953 Comp., 49-12-6, enacted by Laws 1965, ch. 79, 6.



Section 57-15-10 - Exceptions.

57-15-10. Exceptions.

Nothing in this article [57-15-1 through 57-15-5, 57-15-9, 57-15-10 NMSA 1978] shall apply to any television or sound radio broadcasting station or to any publisher or printer of a newspaper, magazine or other form of printed advertising who broadcasts, publishes or prints such advertisement.

History: 1953 Comp., 49-12-7, enacted by Laws 1965, ch. 79, 7.






Article 16 - Motor Vehicle Dealers Franchising

Section 57-16-1 - Declaration of policy.

57-16-1. Declaration of policy.

The distribution and sale of motor vehicles in this state vitally affects the general economy of the state and the public interest and welfare of its citizens. It is the policy of this state and the purpose of this act to exercise the state's police power to ensure a sound system of distributing and selling motor vehicles and regulating the manufacturers, distributors, representatives and dealers of those vehicles to provide for compliance with manufacturer's warranties, and to prevent frauds, unfair practices, discriminations, impositions and other abuses of our citizens.

History: 1953 Comp., 64-37-1, enacted by Laws 1973, ch. 6, 1.



Section 57-16-2 - Application of act.

57-16-2. Application of act.

The provisions of this act shall apply to all persons, manufacturers, representatives, distributors and dealers and to all written or oral agreements between a manufacturer, distributor or representative with a motor vehicle dealer including, but not limited to, the franchise offering, the franchise agreement, sales of goods, services or advertising, leases or mortgages of real or personal property, promises to pay, security interest, pledges, insurance contracts, advertising contracts, construction or installation contracts, servicing contracts and all other such agreements in which the manufacturer, distributor or representative has any direct or indirect interest.

History: 1953 Comp., 64-37-2, enacted by Laws 1973, ch. 6, 2.



Section 57-16-3 - Definitions.

57-16-3. Definitions.

As used in Chapter 57, Article 16 NMSA 1978:

A. "motor vehicle" means every self-propelled vehicle, having two or more wheels, by which a person or property may be transported on a public highway and includes recreational vehicles;

B. "motor vehicle dealer" or "dealer" means any person who sells or solicits or advertises the sale of new or used motor vehicles. "Motor vehicle dealer" or "dealer" shall not include:

(1) receivers, trustees, administrators, executors, guardians or other persons appointed by or acting under judgment, decree or order of any court;

(2) public officers while performing their duties as such officers;

(3) persons making casual sales of their own vehicles duly registered and licensed to them by the state; or

(4) finance companies, banks and other lending institutions covering sales of repossessed vehicles;

C. "person" means every natural person, partnership, corporation, association, trust, estate or any other legal entity;

D. "prospective purchaser" means a person who has a bona fide written agreement to purchase a franchise;

E. "manufacturer" means any person who manufactures or assembles new motor vehicles either within or outside of this state and may include a predecessor manufacturer or a successor manufacturer;

F. "distributor" means any person who distributes or sells new or used motor vehicles to dealers and who is not a manufacturer;

G. "representative" means any person who is or acts as an agent, employee or representative of a manufacturer or distributor and who performs any duties in this state relating to promoting the distribution or sale of new or used motor vehicles or contacts dealers in this state on behalf of a manufacturer or distributor;

H. "franchise" means an oral or written arrangement for a definite or indefinite period in which a manufacturer, distributor or representative grants to a motor vehicle dealer a license to use a trade name, service mark or related characteristic and in which there is a community of interest in the marketing of motor vehicles or services related to marketing, service or repair of motor vehicles at wholesale, retail, leasing or otherwise;

I. "fraud" includes, in addition to its normal legal connotation, the following:

(1) a misrepresentation in any manner, whether intentionally false or due to gross negligence, of a material fact;

(2) a promise or representation not made honestly and in good faith; and

(3) an intentional failure to disclose a material fact;

J. "sale" includes:

(1) the issuance, transfer, agreement for transfer, exchange, pledge, hypothecation or mortgage in any form, whether by transfer in trust or otherwise, of any motor vehicle or interest therein or of any franchise related thereto; and

(2) any option, subscription or other contract or solicitation looking to a sale or offer or attempt to sell in any form, whether spoken or written. A gift or delivery of any motor vehicle or franchise with respect thereto with, or as, a bonus on account of the sale of anything shall be deemed a sale of such motor vehicle or franchise;

K. "motorcycle" means any motor vehicle used on or off a public highway that has an unladen weight of less than one thousand five hundred pounds;

L. "recreational vehicle" means any motor vehicle with a camping body that either has its own motive power or is drawn by another vehicle;

M. "designated family member" means a spouse, child, grandchild, parent, brother or sister of a deceased or incapacitated dealer who is entitled to inherit the dealer's ownership interest in the dealership under the terms of a will or the laws of intestate succession in this state. In the case of an incapacitated dealer, the term means the person appointed by a court as the legal representative of the dealer's property. The term also includes the appointed and qualified personal representative and the testamentary trustee of a deceased dealer. However, the term shall be limited to mean only that individual designated by a dealer in a written document filed with the manufacturer, distributor or representative in the event that such a document has been filed;

N. "current price" means an amount equal to the price listed in the manufacturer's or distributor's printed price list in effect when the franchise is terminated, less applicable trade and cash discounts;

O. "dealer cost" means an amount equal to the sum of the original invoice price that the dealer paid for inventory and the cost of the delivery of the inventory from the manufacturer or distributor to the dealer, less applicable discounts;

P. "inventory" means new or unused motorcycles, motor vehicles, motorcycle attachments and motorcycle and motor vehicle repair parts that are provided by a manufacturer or distributor to a dealer under a franchise agreement and that are purchased within thirty-six months of the termination of the franchise or are listed in the manufacturer's or distributor's current sales manual or price list at the time that the franchise is terminated;

Q. "relevant market area" means an area of a size specified in this subsection around an existing motor vehicle dealer's place of business. The size of the area shall be the greater of the area of responsibility specified in the dealer's franchise or a circle with a center at the dealer's place of business and a radius of:

(1) seven miles, if the population of the county in which the dealership is located is two hundred fifty thousand or more;

(2) fifteen miles, if the population of the county in which the dealership is located is less than two hundred fifty thousand but is thirty-five thousand or more; or

(3) twenty miles in all other cases.

If the existing and proposed dealerships are in different counties, the lesser of the applicable mileage limitations shall be used. For purposes of this subsection, the population of any area shall be determined in accordance with the most recent decennial census or the most recent population update from the national planning data corporation or other similar recognized source, whichever is later;

R. "successor manufacturer" means a motor vehicle manufacturer that, on or after January 1, 2010, acquires, succeeds to or assumes any part of the business of a predecessor manufacturer as the result of:

(1) a change in ownership, operation or control of the predecessor manufacturer;

(2) the termination, suspension or cessation of all or a part of the business operation of the predecessor manufacturer;

(3) the discontinuance of the sale of a product line; or

(4) a change in the distribution system by the predecessor manufacturer, whether through a change in distributor or the predecessor manufacturer's decision to cease conducting business through a distributor;

S. "predecessor manufacturer" means a manufacturer that is acquired, succeeded by or assumed by a successor manufacturer; and

T. "former franchisee":

(1) means a dealer that has entered into a franchise agreement with a manufacturer and that has:

(a) entered into a termination agreement or deferred termination agreement with the manufacturer related to the franchise; or

(b) has had the franchise canceled, terminated or otherwise ended; and

(2) includes the designated successor of the former franchisee in the event the former franchisee is deceased or disabled.

History: 1953 Comp., 64-37-3, enacted by Laws 1973, ch. 6, 3; 1977, ch. 100, 1; 1985, ch. 213, 1; 1991, ch. 49, 1; 1995, ch. 19, 1; 1997, ch. 31, 1; 2010, ch. 38, 1; 2010, ch. 40, 1.



Section 57-16-4 - Unlawful acts; dealers.

57-16-4. Unlawful acts; dealers.

It is unlawful for any dealer to:

A. require a retail purchaser of a new motor vehicle, as a condition of sale and delivery thereof, to purchase special features, equipment, parts or accessories not ordered or desired by the purchaser, provided such features, equipment, parts or accessories are not already installed on the new motor vehicle when received by the dealer;

B. use false, deceptive or misleading advertising in connection with his business;

C. willfully defraud any retail buyer to the buyer's damage;

D. fail to perform the obligations placed on the dealer in connection with the delivery and preparation of a new motor vehicle for retail sale as provided in the manufacturer's preparation and delivery agreements;

E. fail to perform the obligations placed on the dealer in connection with the manufacturer's warranty agreements;

F. represent or sell as a new motor vehicle any motor vehicle which has been used and operated for demonstration purposes or which is otherwise a used motor vehicle; or

G. intentionally fail to perform any written agreement with any retail buyer.

History: 1953 Comp., 64-37-4, enacted by Laws 1973, ch. 6, 4; 1985, ch. 236, 1.



Section 57-16-5 - Unlawful acts; manufacturers; distributors; representatives.

57-16-5. Unlawful acts; manufacturers; distributors; representatives.

It is unlawful for a manufacturer, distributor or representative to:

A. coerce or attempt to coerce a dealer to order or accept delivery of a motor vehicle, appliances, equipment, parts or accessories therefor or any other commodity that the motor vehicle dealer has not voluntarily ordered;

B. coerce or attempt to coerce a dealer to order or accept delivery of a motor vehicle with special features, appliances, accessories or equipment not included in the list price of the motor vehicles as publicly advertised by the manufacturer;

C. coerce or attempt to coerce a dealer to order for any person any parts, accessories, equipment, machinery, tools, appliances or any commodity whatsoever;

D. refuse to deliver, in reasonable quantities and within a reasonable time after receipt of dealer's order, to a motor vehicle dealer having a franchise or contractual arrangement for the retail sale of motor vehicles sold or distributed by the manufacturer, distributor or representative, those motor vehicles, parts or accessories covered by the franchise or contract specifically publicly advertised by the manufacturer, distributor or representative to be available for immediate delivery; provided, however, the failure to deliver a motor vehicle, parts or accessories shall not be considered a violation of Chapter 57, Article 16 NMSA 1978 if the failure is due to an act of God, work stoppage or delay due to a strike or labor difficulty, shortage of materials, freight embargo or other cause over which the manufacturer, distributor or representative or an agent thereof has no control;

E. coerce or attempt to coerce a motor vehicle dealer to enter into an agreement with the manufacturer, distributor or representative or to do any other act prejudicial to the dealer by threatening to cancel a franchise or a contractual agreement existing between the manufacturer, distributor or representative and the dealer; provided, however, that notice in good faith to a motor vehicle dealer of the dealer's violation of the terms or provisions of the franchise or contractual agreement does not constitute a violation of Chapter 57, Article 16 NMSA 1978;

F. terminate or cancel the franchise or selling agreement of a dealer without due cause. "Due cause" means a material breach by a dealer, due to matters within the dealer's control, of a lawful provision of a franchise or selling agreement. As used in this subsection, "material breach" means a contract violation that is substantial and significant. In determining whether due cause exists under this subsection, the court shall take into consideration only the dealer's sales in relation to the business available to the dealer; the dealer's investment and obligations; injury to the public welfare; the adequacy of the dealer's sales and service facilities, equipment and parts; the qualifications of the management, sales and service personnel to provide the consumer with reasonably good service and care of new motor vehicles; the dealer's failure to comply with the requirements of the franchise; and the harm to the manufacturer or distributor. The nonrenewal of a franchise or selling agreement, without due cause, shall constitute an unfair termination or cancellation regardless of the terms or provisions of the franchise or selling agreement. The manufacturer, distributor or representative shall notify a motor vehicle dealer in writing by registered mail of the termination or cancellation of the franchise or selling agreement of the dealer at least sixty days before the effective date thereof, stating the specific grounds for termination or cancellation; and the manufacturer, distributor or representative shall notify a motor vehicle dealer in writing by registered mail at least sixty days before the contractual term of the dealer's franchise or selling agreement expires that it will not be renewed, stating the specific grounds for nonrenewal in those cases where there is no intention to renew, and in no event shall the contractual term of a franchise or selling agreement expire without the written consent of the motor vehicle dealer involved prior to the expiration of at least sixty days following the written notice. During the sixty-day period, either party may in appropriate circumstances petition a district court to modify the sixty-day stay or to extend it pending a final determination of proceedings on the merits. The court may grant preliminary and final injunctive relief;

G. use false, deceptive or misleading advertising in connection with the manufacturer's, distributor's or representative's business;

H. offer to sell or to sell a motor vehicle to a motor vehicle dealer in this or any other state of the United States at a lower actual price than the actual price offered to any other motor vehicle dealer in this state for the same model vehicle similarly equipped or to utilize devices, including sales promotion plans or programs that result in a lesser actual price; provided, however, the provisions of this subsection do not apply to sales to a motor vehicle dealer for resale to a unit of the United States government, the state or its political subdivisions; and provided, further, the provisions of this subsection do not apply to sales to a motor vehicle dealer of a motor vehicle ultimately sold, donated or used by the dealer in a driver education program; and provided, further, that the provisions of this subsection do not apply if a manufacturer, distributor or representative offers to sell or sells new motor vehicles to all motor vehicle dealers at an equal price. As used in this section, "actual price" means the price to be paid by the dealer less any incentive paid by the manufacturer, distributor or representative, whether paid to the dealer or the ultimate purchaser of the vehicle. This provision does not apply to sales by the manufacturer, distributor or representatives to the United States government or its agencies. The provisions of this subsection dealing with vehicle prices in another state and defining actual price do not apply to a manufacturer or distributor if all of the manufacturer's or distributor's dealers within fifty miles of a neighboring state are given all cash or credit incentives available in the neighboring state, whether the incentives are offered by the manufacturer or distributor or a finance subsidiary of either, affecting the price or financing terms of a vehicle;

I. willfully discriminate, either directly or indirectly, in price between different purchasers of a commodity of like grade or quality where the effect of the discrimination may be to lessen substantially competition or tend to create a monopoly or to injure or destroy the business of a competitor;

J. offer to sell or to sell parts or accessories to a motor vehicle dealer for use in the dealer's own business for the purpose of repairing or replacing the same or a comparable part or accessory at a lower actual price than the actual price charged to any other motor vehicle dealer for similar parts or accessories for use in the dealer's own business; provided, however, in those cases where motor vehicle dealers have a franchise to operate and serve as wholesalers of parts and accessories to retail outlets or other dealers, whether or not the dealer is regularly designated as a wholesaler, nothing in this section prevents a manufacturer, distributor or representative from selling to the motor vehicle dealer who operates and serves as a wholesaler of parts and accessories such parts and accessories as may be ordered by the motor vehicle dealer for resale to retail outlets at a lower actual price than the actual price charged a motor vehicle dealer who does not operate or serve as a wholesaler of parts and accessories;

K. prevent or attempt to prevent by contract or otherwise a motor vehicle dealer from changing the capital structure of the dealer's dealership or the means by or through which the dealer finances the operation of the dealership, if the dealer at all times meets any reasonable capital standards agreed to between the dealer and the manufacturer, distributor or representative, and if the change by the dealer does not result in a change in the executive management control of the dealership;

L. prevent or attempt to prevent by contract or otherwise a motor vehicle dealer or an officer, partner or stockholder of a motor vehicle dealer from selling or transferring a part of the interest of any of them to any other person or party; provided, however, that no dealer, officer, partner or stockholder shall have the right to sell, transfer or assign the franchise or power of management or control thereunder without the consent of the manufacturer, distributor or representative except that the manufacturer, distributor or representative shall not withhold consent to the sale, transfer or assignment of the franchise to a qualified buyer capable of being licensed in New Mexico and who meets the manufacturer's or distributor's uniformly applied requirement for appointment as a dealer. Uniform application shall not prevent the application of a separate standard of consent for sale, transfer or assignment to minority or women dealer candidates, and shall not require the application of an identical standard to all persons in all situations. The requirement of uniform application shall be met if the manufacturer applies the same set of standards, which takes into account business performance and experience, financial qualifications, facility requirements and other relevant characteristics; provided that, if two dealers, persons or situations are identical, given the characteristics considered in the standards, the two dealers, persons or situations shall be treated identically, except as provided in this subsection. Upon request, a manufacturer or distributor shall provide its dealer with a copy of the standards that are normally relied upon by the manufacturer or distributor to evaluate a proposed sale, transfer or assignment. A manufacturer, distributor or representative shall send a letter by certified mail approving or withholding consent within sixty calendar days of receiving the completed application forms and related information requested by a manufacturer or distributor as provided below. A manufacturer, distributor or representative shall send its existing motor vehicle dealer the necessary application forms and identify the related information required within twenty calendar days of receiving written notice from the existing motor vehicle dealer of the proposed sale or transfer. No manufacturer, distributor or representative shall require any information not requested in the twenty-day period, and submission of the information requested within that period together with a completed form of the application provided shall constitute a completed application form. A request for consent shall be deemed granted, and the manufacturer, distributor or representative shall be estopped from denying the consent, if the consent has not been expressly withheld during the applicable sixty-day period;

M. obtain money, goods, services, anything of value or any other benefit from any other person with whom the motor vehicle dealer does business on account of or in relation to the transactions between the dealer and the other person, unless the benefit is promptly accounted for and transmitted to the motor vehicle dealer;

N. require a motor vehicle dealer to assent to a release, assignment, novation, waiver or estoppel that would relieve a person from liability imposed by Chapter 57, Article 16 NMSA 1978;

O. require a motor vehicle dealer to provide installment financing with a specified financial institution;

P. establish an additional franchise, including any franchise for a warranty or service facility outside of the relevant market area of the dealer establishing the facility, but excluding the relocation of existing franchises, for the same line-make in a relevant market area where the same line-make is presently being served by an existing motor vehicle dealer if such addition would be inequitable to the existing dealer; provided, however, that the sales and service needs of the public shall be given due consideration in determining the equities of the existing dealer. The sole fact that the manufacturer, distributor or representative desires further penetration of the market is not grounds for establishing an additional franchise; provided, further, that the manufacturer, distributor or representative shall give a ninety-day written notice by registered mail to all same line-make dealers in a relevant market area of its intention to establish an additional franchise;

Q. offer to sell or lease or to sell or lease a new motor vehicle to a person, except a distributor, at a lower actual price therefor than the actual price offered and charged to a motor vehicle dealer for the same model vehicle similarly equipped or to utilize any device that results in a lower actual price;

R. sell, lease or provide motorcycles, parts or accessories to a person not a dealer or distributor for the line-make sold, leased or provided. The provisions of this subsection do not apply to sales, leases or provisions of motor vehicles, parts or accessories by a manufacturer, distributor or representative to the United States government or its agencies or the state or its political subdivisions;

S. offer a finance program, either directly or through an affiliate, based on the physical location of the selling dealer or the residence of the buyer. The provisions of this subsection do not apply to a manufacturer or distributor that has no dealer within fifty miles of a state line or if all of the manufacturer's or distributor's dealers within that fifty miles are given all cash or credit incentives available in the neighboring state, whether the incentives are offered by the manufacturer or the distributor or a finance subsidiary of either, affecting the price or financing terms of a vehicle;

T. force a dealer to sell or relocate a franchise with another manufacturer located at the same physical location or consider the existence of another line-make at a dealership for product allocation, successorship, location approval and capitalization; provided that a manufacturer or distributor may require that the dealer:

(1) meet the manufacturer's capitalization requirements;

(2) meet the manufacturer's facilities requirements; and

(3) not have committed fraudulent acts;

U. enforce a right of first refusal or option to purchase the dealership by a manufacturer or distributor or to require a dealer to grant a right or option to a manufacturer or distributor;

V. be licensed as a dealer or perform warranty or other service or own an interest, directly or indirectly, in a person licensed as a dealer or performing warranty or other service; provided that a manufacturer or distributor may own a person licensed as a dealer for a reasonable time in order to dispose of an interest acquired as a secured party or as part of a dealer development program;

W. fail to recognize and approve the transfer of a dealership to a person named as a successor, donee, beneficiary or devisee in a valid testamentary or trust instrument; provided that a manufacturer or distributor may impose standards or criteria used in a transfer;

X. impose capitalization requirements not necessary to assure that the dealer can meet its financial obligations;

Y. compel a dealer through a finance subsidiary of the manufacturer or distributor to agree to unreasonable operating requirements or directly or indirectly to terminate a dealer, except as allowed by Subsection F of this section, through the actions of a finance subsidiary of the manufacturer or distributor. This subsection shall not limit the right of a financing entity to engage in business practices in accordance with the usage of the trade in which it is engaged;

Z. require a dealer or the dealer's successor to:

(1) construct a new dealership, require the relocation of an existing dealership or substantially change, alter or remodel a dealer's facility except as necessary to comply with health or safety laws or to comply with technology requirements necessary to sell or service vehicles; or

(2) construct a new dealership, require relocation of an existing dealership or substantially change, alter or remodel an existing dealership before the tenth anniversary of the date that the construction or change, alteration or remodel of the dealership at that location was completed if the construction was in substantial compliance with standards or plans provided by a manufacturer, distributor or representative; or

AA. unreasonably withhold approval for a dealer to purchase substantially similar goods or services related to the construction, alteration, remodel or renovation of a dealership facility from vendors of the dealer's choice. This subsection shall not be construed to allow a dealer or vendor to infringe upon or impair a manufacturer's trademark rights or to erect or maintain a sign that does not conform to the manufacturer's reasonable fabrication specifications and trademark usage guidelines.

History: 1953 Comp., 64-37-5, enacted by Laws 1973, ch. 6, 5; 1985, ch. 213, 2; 1993, ch. 167, 1; 1997, ch. 31, 2; 2001, ch. 222, 1; 2013, ch. 13, 1.



Section 57-16-6 - Obligations; statement of compensation.

57-16-6. Obligations; statement of compensation.

Every manufacturer shall specify to the dealer the delivery and preparation obligations of its motor vehicle dealers prior to delivery of new motor vehicles to retail buyers. A copy of the delivery and preparation obligations of its motor vehicle dealers and a schedule or statement of the compensation to be paid or credited to its motor vehicle dealers for the work and services they shall be required to perform in connection with such delivery and preparation obligations shall be furnished to the dealer. The compensation as set forth on such schedule or statement shall be reasonable and paid or credited as set out in Section 7 [57-16-7 NMSA 1978] of this act.

History: 1953 Comp., 64-37-6, enacted by Laws 1973, ch. 6, 6.



Section 57-16-6.1 - Motorcycle dealers; new product; franchise or sales agreement.

57-16-6.1. Motorcycle dealers; new product; franchise or sales agreement.

A. Before a manufacturer, distributor or representative offers a new or additional motorcycle product for resale to any person to act as dealer whose market area, as defined in Subsection P of Section 57-16-5 NMSA 1978, includes the place of business of an existing dealer of a manufacturer, distributor or representative, the manufacturer, distributor or representative shall first offer the new or additional motorcycle product to the existing dealer in writing by registered mail with all of the conditions for marketing the new or additional motorcycle product in the market area which the manufacturer, distributor or representative will impose on any person marketing the new or additional motorcycle product in the market area. The manufacturer, distributor or representative shall not offer the new or additional motorcycle product to any other person, to act as a dealer of the new or additional motorcycle product, whose market area, as defined in Subsection P of Section 57-16-5 NMSA 1978, includes the place of business of the existing dealer, until either sixty days has elapsed after the offer of the new or additional motorcycle product to the existing dealer or the existing dealer has rejected, in writing, that offer, whichever is sooner.

B. Any renewal of an existing franchise or sales agreement by a manufacturer, distributor or representative which occurs on or after July 1, 1985, or any new franchise or sales agreement which is executed by a manufacturer, distributor or representative on or after July 1, 1985, shall contain provisions for the addition of those motorcycle models, types or products which are under separate franchises or sales agreements to the dealer and for the addition of franchise agreements for new or additional motorcycle products introduced by the manufacturer, distributor or representative on or after July 1, 1985, so that, upon the date of renewal of the last separate franchise or sales agreement which was entered into by the dealer with the manufacturer, distributor or representative before July 1, 1985, all of those models and types of motorcycles, and any new or additional motorcycle products, which are offered by the manufacturer, distributor or representative on or after July 1, 1985 and accepted by the dealer, are under one franchise.

History: 1978 Comp., 57-16-6.1, enacted by Laws 1985, ch. 213, 3.



Section 57-16-6.2 - Recreational vehicles; franchise agreements.

57-16-6.2. Recreational vehicles; franchise agreements.

A. Every recreational vehicle manufacturer, distributor or representative shall execute a written franchise or sales agreement with each of its recreational vehicle dealers. Each agreement shall include the following provisions:

(1) warranty service obligations, including rates charged by a dealer for performing warranty service;

(2) specific territory or market area designation;

(3) grounds for termination;

(4) repurchase obligations;

(5) sales volume and performance; and

(6) dispute resolution procedures.

B. Notwithstanding the provisions of Subsection A of this section, a dealer and manufacturer, distributor or representative may mutually agree not to include the provisions listed in Paragraphs (2) through (6) of Subsection A of this section; provided, however, a written declaration stating which of the provisions were intentionally omitted and not applicable shall be incorporated into the written agreement.

History: Laws 1995, ch. 19, 2; 2003, ch. 199, 1.



Section 57-16-7 - Warranty claims; payment.

57-16-7. Warranty claims; payment.

A. Each manufacturer shall specify in its franchise agreement, or in a separate written agreement, with each of its dealers licensed in this state, the dealer's obligation to perform warranty work or service on the manufacturer's products. Each manufacturer shall provide each of its dealers with a schedule of compensation to be paid to the dealer for any warranty work or service, including parts, labor and diagnostic work, required of the dealer by the manufacturer in connection with the manufacturer's products. The schedule of compensation for a warranty claim shall not be less than the rates charged by the dealer for similar service to retail customers for nonwarranty service and repairs and shall not be less than the schedule of compensation for an existing dealer as of July 1, 2011.

B. The rates charged by the dealer for nonwarranty service or work for parts means the price paid by the dealer for those parts, including all shipping and other charges, increased by the franchisee's average percentage markup. A dealer shall establish and declare the dealer's average percentage markup by submitting to the manufacturer one hundred sequential customer-paid service repair orders or ninety days of customer-paid service repair orders, whichever is less, covering repairs made no more than one hundred eighty days before the submission. A change in a dealer's established average percentage markup takes effect thirty days following the submission. A manufacturer shall not require a dealer to establish average percentage markup by another methodology. A manufacturer shall not require information that the dealer believes is unduly burdensome or time-consuming to provide, including, but not limited to, part-by-part or transaction-by-transaction calculations.

C. A manufacturer shall compensate a dealer for labor and diagnostic work at the rates charged by the dealer to its retail customers for such work. If a manufacturer can demonstrate that the rates unreasonably exceed those of all other franchised motor vehicle dealers in the same relevant market area offering the same or a competitive motor vehicle line, the manufacturer is not required to honor the rate increase proposed by the dealer. If the manufacturer is not required to honor the rate increase proposed by the dealer, the dealer is entitled to resubmit a new proposed rate for labor and diagnostic work.

D. A dealer shall not be granted an increase in the average percentage markup or labor and diagnostic work rate more than twice in one calendar year.

E. All claims for warranty work for parts and labor made by dealers under this section shall be submitted to the manufacturer within one year of the date the work was performed. All claims submitted must be paid by the manufacturer within thirty days following receipt, provided that the claim has been approved by the manufacturer. The manufacturer has the right to audit claims for warranty work and to charge the dealer for any unsubstantiated, incorrect or false claims for a period of six months following payment. However, the manufacturer may audit and charge the dealer for any fraudulent claims during any period for which an action for fraud may be commenced under applicable state law.

F. All claims submitted by dealers on the forms and in the manner specified by the manufacturer shall be either approved or disapproved within thirty days following their receipt. The manufacturer shall notify the dealer in writing of any disapproved claim and shall set forth the reasons why the claim was not approved. Any claim not specifically disapproved in writing within thirty days following receipt is approved, and the manufacturer is required to pay that claim within thirty days of receipt of the claim.

G. A manufacturer may not otherwise recover all or any portion of its costs for compensating its dealers licensed in this state for warranty parts and service either by reduction in the amount due to the dealer or by separate charge, surcharge or other imposition.

H. The provisions of this section shall not apply to recreational travel trailers or to parts of systems, fixtures, appliances, furnishings, accessories and features of motor homes.

History: 1953 Comp., 64-37-7, enacted by Laws 1973, ch. 6, 7; 1979, ch. 310, 1; 1993, ch. 167, 2; 1997, ch. 14, 1; 2011, ch. 111, 1; 2011, ch. 118, 1.



Section 57-16-7.1 - Sales and service incentives; audit.

57-16-7.1. Sales and service incentives; audit.

A manufacturer or distributor may audit a claim for sales and service incentives only during the six-month period immediately following payment or credit issued for the claim; however, this limitation shall not apply if there is a reasonable suspicion of fraud.

History: Laws 1997, ch. 14, 2; 2011, ch. 111, 2; 2011, ch. 118, 2.



Section 57-16-8 - Unreasonable restrictions; site control agreements; exclusive use agreements.

57-16-8. Unreasonable restrictions; site control agreements; exclusive use agreements.

A. It is unlawful to, directly or indirectly, impose unreasonable restrictions on the motor vehicle dealer or franchise relative to transfer, sale, right to renew, termination discipline, noncompetitive covenants, site-control whether by sublease, collateral pledge of lease or otherwise, right of first refusal to purchase, option to purchase, compliance with subjective standards and assertion of legal or equitable rights.

B. Unless a separate agreement lasting no more than fifteen years has been voluntarily entered into for separate consideration, it is unlawful to, directly or indirectly, require a site control agreement or exclusive use agreement as a condition of:

(1) awarding a franchise to a prospective motor vehicle dealer;

(2) adding a line make or franchise to an existing dealer;

(3) renewing the franchise of an existing dealer;

(4) approving the relocation of an existing dealer's facility; or

(5) approving the sale or transfer of ownership of a franchise.

C. As used in this section, "site control agreement" or "exclusive use agreement" means any agreement that has the effect of:

(1) requiring a dealer to establish or maintain exclusive dealership facilities;

(2) restricting the ability of a dealer or a dealer's lessor to transfer, sell, lease or change the use of the dealership premises; or

(3) preventing or attempting to prevent a dealer from acquiring, adding or maintaining a sales or service operation for another line make of motor vehicles at the same or expanded facility at which the dealer currently operates a dealership, provided that the dealer complies with any reasonable facilities requirements of the manufacturer, successor manufacturer or distributor.

History: 1953 Comp., 64-37-8, enacted by Laws 1973, ch. 6, 8; 2010, ch. 38, 2; 2010, ch. 40, 2.



Section 57-16-9 - Franchise renewal; termination; anticipatory termination.

57-16-9. Franchise renewal; termination; anticipatory termination.

A. Anything to the contrary notwithstanding, it is unlawful for the manufacturer, distributor or representative without due cause to fail to renew a franchise on terms then equally available to all its motor vehicle dealers or their prospective purchasers, to terminate a franchise or to restrict the transfer of a franchise unless the dealer receives fair and reasonable compensation for the value of the business. A prospective purchaser may enforce the provisions of this section whether or not the person is a dealer.

B. A public announcement by a manufacturer or distributor of an intention to cease manufacturing or distribution of a motor vehicle brand within three years of the announcement or upon expiration of a dealers' current franchise or selling agreement may at the option of an affected dealer be deemed an anticipatory involuntary termination of the dealer's franchise.

History: 1953 Comp., 64-37-9, enacted by Laws 1973, ch. 6, 9; 1997, ch. 31, 3; 2010, ch. 38, 3; 2010, ch. 40, 3.



Section 57-16-9.1 - Succession to motorcycle dealership.

57-16-9.1. Succession to motorcycle dealership.

A. A manufacturer, distributor or representative shall not prevent or refuse to give effect to the succession to ownership or management control of a motorcycle dealership upon the death or incapacity of the dealer by the surviving spouse, heir, legatee or devisee nor shall the manufacturer, distributor or representative interfere, prevent or hinder, either directly or indirectly, the continuance of the business by reason of such succession, except as otherwise provided in this act.

B. Any designated family member of a deceased or incapacitated dealer may succeed the motorcycle dealer in ownership or management control under the existing agreement; provided that the designated family member provides notice to the manufacturer, distributor or representative, in writing by registered mail, of the intention to succeed to the dealership within one hundred and twenty days after the dealer's death or incapacity and the successor agrees to be bound by all the terms of the original agreement. The successor must meet the reasonable criteria applied by the manufacturer, distributor or representative to new dealers.

C. The rejection of succession, without good cause, shall constitute an unfair termination or cancellation, regardless of the terms or provisions of the franchise or selling agreement. If the manufacturer, distributor or representative believes that good cause exists for rejection, such manufacturer, distributor or representative shall provide notice to the successor, in writing by registered mail within sixty days of the receipt of the notice of intention to succeed. In no event shall the contractual term of any franchise or selling agreement expire, without the written consent of the successor, prior to the expiration of at least ninety days following such written notice. During the ninety-day period the designated family member or successor may petition a court to modify such ninety-day stay or to extend it pending a final determination of such proceedings on the merits. The court shall have authority to grant preliminary and final injunctive relief.

D. A motorcycle dealer may designate any person as the successor by written instrument filed with the manufacturer, distributor or representative and such written instrument shall be controlling.

History: 1978 Comp., 57-16-19.1, enacted by Laws 1985, ch. 213, 4.



Section 57-16-9.2 - Motor vehicle dealers; termination of franchise; return of inventory.

57-16-9.2. Motor vehicle dealers; termination of franchise; return of inventory.

A. If on termination of a franchise the dealer delivers to the manufacturer or distributor the inventory, vehicle brand-specific tools, signage and other specialized systems, equipment and real estate required by the manufacturer that was purchased from the manufacturer or distributor and that is held by the dealer on the date of termination, the manufacturer or distributor shall pay to the dealer:

(1) the dealer cost of the new, unsold and undamaged motorcycles and motor vehicles from the current and immediately preceding two model years and purchased from the manufacturer or distributor within fourteen months prior to receipt of a notice of termination;

(2) an amount equal to ninety-five percent of the current price of new, unused and undamaged motorcycle attachments and motor vehicle repair parts;

(3) an amount equal to an additional five percent of the current price of new, unused and undamaged motorcycle attachments and motor vehicle repair parts, unless the manufacturer or distributor performs the handling, packing and loading of the parts, in which case no additional amount is required under this paragraph;

(4) the fair market value, determined by appraisal as if installed for continuous use in an operating dealership, of all vehicle brand-specific special tools, signage and other specialized systems and equipment required by the manufacturer or distributor for dealership operations. The fair market value will be determined by a qualified independent appraiser agreed upon by the manufacturer or distributor and the dealer unless the fair market value is mutually agreed upon by the parties; and

(5) the economic loss to the dealer resulting from idled or underused dealer facility real estate due to a manufacturer s involuntary termination, determined by any reasonable means, including appraisal, unless the dealer is in violation of the franchise agreement. Economic loss is presumed to be at least equal to the value of two years of dealer facility fair market rental value, as if the facility were an operating dealership; real estate property tax; and property insurance.

B. The manufacturer or distributor may subtract from the sum due under Subsection A of this section the amount of debts owed by the dealer to the manufacturer or distributor. The manufacturer or distributor and the dealer are each responsible for one-half of the cost of delivering the inventory to the manufacturer or distributor.

C. The manufacturer or distributor shall pay the amount due under this section before the sixty-first day after the day that the manufacturer or distributor receives inventory from the dealer.

D. On payment of the amount due under this section, title to the inventory is transferred to the manufacturer or distributor.

E. The provisions of this section shall not apply to recreational travel trailer or motor home manufacturers or dealers.

History: 1978 Comp., 57-16-9.2, enacted by Laws 1991, ch. 49, 2; 1993, ch. 167, 3; 2010, ch. 38, 4; 2010, ch. 40, 4.



Section 57-16-9.3 - Motor vehicle dealers; termination of franchise; return of inventory; exceptions.

57-16-9.3. Motor vehicle dealers; termination of franchise; return of inventory; exceptions.

A manufacturer or distributor is not required to repurchase:

A. inventory that the dealer orders either after the dealer receives notice of the termination of the franchise from the manufacturer or distributor or after any relief, granted by a court to the dealer in the form of temporary restraining orders, temporary injunctions or permanent injunctions, has expired;

B. inventory for which the dealer is unable to furnish evidence of clear title; or

C. motorcycle attachments or motor vehicle repair parts that have a limited storage life, are in a broken or damaged package, are usually sold as part of a set, if the parts are separated from the set, or cannot be sold without reconditioning.

History: 1978 Comp., 57-16-9.3, enacted by Laws 1991, ch. 49, 3; 1993, ch. 167, 4.



Section 57-16-10 - Refunds; discounts.

57-16-10. Refunds; discounts.

In connection with a sale of a motor vehicle or vehicles to the state or to any political subdivision thereof, no manufacturer, distributor or representative shall offer any discounts, refunds or any other similar type of inducement to any dealer without making the same offer or offers to all other of its dealers within the relevant market area, and if such inducements are made, the manufacturer, distributor or representative shall give simultaneous notice thereof to all of its dealers within the relevant market area who have requested such notice.

History: 1953 Comp., 64-37-10, enacted by Laws 1973, ch. 6, 10.



Section 57-16-11 - Injunction.

57-16-11. Injunction.

Whenever it appears that a person has violated, or is violating, or is threatening to violate, any provision of this act, the aggrieved person may cause a civil suit to be instituted in district court for injunctive relief to restrain the person from continuing the violation or threat of violation.

History: 1953 Comp., 64-37-11, enacted by Laws 1973, ch. 6, 11.



Section 57-16-12 - Venue of suits; relief.

57-16-12. Venue of suits; relief.

A suit for injunctive relief may be brought either in the county where the defendant resides or in the county where the violation or threat of violation occurs. In any suit to enjoin a violation or threat of violation of this act, the court may grant temporary restraining orders, temporary injunctions and permanent injunctions.

History: 1953 Comp., 64-37-12, enacted by Laws 1973, ch. 6, 12.



Section 57-16-13 - Right of action; damages.

57-16-13. Right of action; damages.

In addition to any other judicial relief, any person who shall be injured in his business or property by reason of anything forbidden in this act may sue therefor in the district court and shall recover actual damages by him sustained, and the cost of suit, including a reasonable attorney's fee. In an action for money damages, the court or jury may award punitive damages not to exceed three times the actual damages, if the defendant acted maliciously.

History: 1953 Comp., 64-37-13, enacted by Laws 1973, ch. 6, 13.



Section 57-16-14 - Limitations on suits.

57-16-14. Limitations on suits.

Actions rising out of any provision of this act shall be commenced within four years next after the cause of action accrues; provided, however, that if a person liable hereunder conceals the cause of action from the knowledge of the person entitled to bring it, the period prior to the discovery of his cause of action by the person so entitled shall be excluded in determining the time limited for the commencement of the action. If a cause of action accrues during the pendency of any civil, criminal or administrative proceeding against a person brought by the United States, or any of its agencies, under the antitrust laws, the Federal Trade Commission Act or any other federal act, or the laws of the state related to antitrust laws or to franchising, such actions may be commenced within one year after the final disposition of such civil, criminal or administrative proceeding.

History: 1953 Comp., 64-37-14, enacted by Laws 1973, ch. 6, 14.



Section 57-16-15 - Price schedule change.

57-16-15. Price schedule change.

A manufacturer or distributor motor vehicle price increase shall not apply to vehicles which the dealer had ordered for private retail consumers prior to the dealer's receipt of the written official price increase notification. A sales contract signed by a private retail consumer shall constitute evidence of each such order. In the event of price reductions, the amount of any such reduction received by a dealer shall be passed on to the private retail consumer by the dealer if the retail price was negotiated on the basis of the previous higher price to the dealer. Price reduction shall apply to all motor vehicles in the dealer's inventory that are subject to the reduction. Price differences applicable to new model motor vehicles at the time of the introduction of new models shall not be considered a price increase or price decrease.

History: 1953 Comp., 64-37-15, enacted by Laws 1973, ch. 6, 15.



Section 57-16-16 - Penalty.

57-16-16. Penalty.

Any dealer who shall willfully violate any of the provisions of Section 4 [57-16-4 NMSA 1978] of this act shall be deemed guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars ($100) or more than five hundred dollars ($500), or by imprisonment in the county jail for a period not to exceed six months, or by both such fine and imprisonment.

History: 1953 Comp., 64-37-16, enacted by Laws 1973, ch. 6, 16.






Article 16A - Motor Vehicle Quality Assurance

Section 57-16A-1 - Short title.

57-16A-1. Short title.

This act [57-16A-1 through 57-16A-9 NMSA 1978] may be cited as the "Motor Vehicle Quality Assurance Act".

History: Laws 1985, ch. 220, 1.



Section 57-16A-2 - Definitions.

57-16A-2. Definitions.

As used in the Motor Vehicle Quality Assurance Act:

A. "collateral charges" means additional charges to a consumer not directly attributed to a manufacturer's suggested retail price label for a new motor vehicle and includes all taxes, license, title and registration fees and other governmental charges related to the purchase of the vehicle;

B. "comparable motor vehicle" means an identical or reasonably equivalent motor vehicle;

C. "consumer" means the purchaser, other than for purposes of resale, of a new or used motor vehicle normally used for personal, family or household purposes, a person to whom such a motor vehicle has been transferred during the duration of an express warranty applicable to the motor vehicle and any other person entitled by the terms of the warranty to enforce the obligations of the warranty;

D. "express warranty" means a written affirmation of the fact of promise made by a manufacturer to a consumer in connection with the sale of a new or used motor vehicle that relates to the nature of the material or workmanship or to a specified level of performance over a specified period of time, including any terms or conditions precedent to the enforcement of obligations pursuant to the warranty;

E. "manufacturer" means a person engaged in the manufacturing, assembling, importing or distributing of a motor vehicle as a regular business;

F. "motor vehicle" means a passenger motor vehicle, including an automobile, pickup truck, motorcycle or van normally used for personal, family or household purposes, that is sold and registered in this state and whose gross vehicle weight is less than ten thousand pounds;

G. "used motor vehicle" means a motor vehicle that has been sold, bargained or exchanged or a motor vehicle that is the subject of a title that has been transferred from the person who first acquired the motor vehicle from the manufacturer, importer or dealer or agent of the manufacturer or importer and that has been placed in bona fide consumer use; and

H. "used motor vehicle dealer" means a person or business that sells or offers for sale a used motor vehicle after selling or offering for sale four or more used motor vehicles in the previous twelve months but does not include:

(1) a bank or financial institution;

(2) an insurance company;

(3) a business selling a used motor vehicle to an employee of the business; or

(4) a lessor selling a leased vehicle to the lessee of the vehicle or to an employee of the lessee of the vehicle.

History: Laws 1985, ch. 220, 2; 2003, ch. 216, 1.



Section 57-16A-3 - Conformation to express warranties.

57-16A-3. Conformation to express warranties.

A. If a new motor vehicle does not conform to all applicable express warranties and the consumer reports the nonconformity to the manufacturer, its agent or its authorized dealer during the term of such express warranties or during the period of one year following the date of original delivery of the motor vehicle to a consumer, whichever is the earlier date, the manufacturer, its agent or its authorized dealer shall make such repairs as are necessary to conform the vehicle to such express warranties.

B. If the manufacturer or its agent or authorized dealer, after a reasonable number of attempts, is unable to conform the new motor vehicle to any applicable express warranty by repairing or correcting any defect or condition which substantially impairs the use and market value of the motor vehicle to the consumer, the manufacturer shall replace the motor vehicle with a comparable motor vehicle or accept return of the vehicle from the consumer and refund to the consumer the full purchase price including all collateral charges, less a reasonable allowance for the consumer's use of the vehicle. The subtraction of a reasonable allowance for use shall apply when either a replacement or refund of the new motor vehicle occurs. As used in this subsection, a reasonable allowance for use shall be that amount directly attributable to use by the consumer prior to his first report of the nonconformity to the manufacturer, agent or dealer and during any subsequent period when the vehicle is not out of service by reason of repair. Refunds shall be made to consumers or lienholders as their interests may appear.

C. It shall be presumed that a reasonable number of attempts as mentioned in Subsection B of this section have been undertaken to conform a new motor vehicle to the applicable express warranties if:

(1) the same uncorrected nonconformity has been subject to repair four or more times by the manufacturer or its agents or authorized dealers within the express warranty term or during the period of one year following the date of original delivery of the motor vehicle to a consumer, whichever is the earlier date, but the nonconformity continues to exist; or

(2) the vehicle is in the possession of the manufacturer, its agent or authorized dealer for repair a cumulative total of thirty or more business days during such term or during such period whichever is the earlier date, exclusive of down time for routine maintenance as prescribed by the manufacturer. The term of an express warranty, such one-year period and such thirty-day period shall be extended by any period of time during which repair services are not available to the consumer because of war, invasion, strike, fire, flood or other natural disaster. In no event shall the presumption herein provided apply against a manufacturer unless the manufacturer has received prior direct written notification from or on behalf of the consumer and an opportunity to cure the defect alleged. The manufacturer shall provide written notice and instruction to the consumer, either in the warranty or a separate notice, of the obligation to file this written notification before invoking the remedies available pursuant to the Motor Vehicle Quality Assurance Act.

History: Laws 1985, ch. 220, 3.



Section 57-16A-3.1 - Used motor vehicles.

57-16A-3.1. Used motor vehicles.

A. Unless a seller is a used motor vehicle dealer, before the seller attempts to sell a used motor vehicle, the seller shall possess the title to the used motor vehicle and the title shall be in the seller's name.

B. Except as otherwise provided in the Motor Vehicle Quality Assurance Act, a used motor vehicle dealer shall not exclude, modify or disclaim the implied warranty of merchantability prescribed in Section 55-2-314 NMSA 1978 or limit the remedies for a breach of the warranty before midnight of the fifteenth calendar day after delivery of a used motor vehicle or until a used motor vehicle is driven five hundred miles after delivery, whichever is earlier. In calculating time under this subsection, a day on which the warranty is breached and all subsequent days in which the used motor vehicle fails to conform with the implied warranty of merchantability are excluded. In calculating distance under this subsection, the miles driven to obtain or in connection with the repair, servicing or testing of the used motor vehicle that fails to conform with the implied warranty of merchantability are excluded. An attempt to exclude, modify or disclaim the implied warranty of merchantability or to limit the remedies for a breach of the warranty in violation of this subsection renders a purchase agreement voidable at the option of the purchaser.

C. An implied warranty of merchantability is met if a used motor vehicle functions substantially free of a defect that significantly limits the use of the used motor vehicle for the ordinary purpose of transportation on any public highway. The implied warranty of merchantability expires at midnight of the fifteenth calendar day after delivery of a used motor vehicle or until a used motor vehicle is driven five hundred miles after delivery, whichever is earlier. In calculating time, a day on which the implied warranty of merchantability is breached is excluded and all subsequent days in which the used motor vehicle fails to conform with the warranty are also excluded. In calculating distance, the miles driven to obtain or in connection with the repair, servicing or testing of the used motor vehicle that fails to conform with the implied warranty of merchantability are excluded.

D. An implied warranty of merchantability does not extend to damage that occurs after the sale of the used motor vehicle that results from:

(1) off-road use;

(2) racing;

(3) towing;

(4) abuse;

(5) misuse;

(6) neglect;

(7) failure to perform regular maintenance; and

(8) failure to maintain adequate oil, coolant and other required fluids or lubricants.

E. If the implied warranty of merchantability described in this section is breached, the consumer shall give reasonable notice to the seller within thirty days of the date of the breach. Before the consumer exercises another remedy pursuant to Chapter 55, Article 2 NMSA 1978, the seller shall have a reasonable opportunity to repair the used motor vehicle. The consumer shall pay one-half of the cost of the first two repairs necessary to bring the used motor vehicle into compliance with the warranty. The payments by the consumer are limited to a maximum payment of twenty-five dollars ($25.00) for each repair.

F. The maximum liability of a seller pursuant to this section is limited to the purchase price paid for the used motor vehicle, to be refunded to the consumer or lender, as applicable, in exchange for return of the vehicle, unless the seller knew or should have known of the defect given the circumstances in which the vehicle was acquired or sold and the seller did not disclose that defect.

G. An agreement for the sale of a used motor vehicle by a used motor vehicle dealer is voidable at the option of the consumer unless it contains on its face the following conspicuous statement printed in boldface, ten-point or larger type set off from the body of the agreement:

"New Mexico law requires that this vehicle will be fit for the ordinary purposes for which the vehicle is used for fifteen days or five hundred miles after delivery, whichever is earlier, except with regard to particular defects disclosed on the first page of this agreement. You (the consumer) will have to pay up to twenty-five dollars ($25.00) for each of the first two repairs if the warranty is violated.".

H. The inclusion in the agreement of the statement prescribed in Subsection G of this section does not create an express warranty.

I. A consumer of a used motor vehicle may waive the implied warranty of merchantability only for a particular defect in the vehicle and only if all of the following conditions are satisfied:

(1) the used motor vehicle dealer fully and accurately discloses to the consumer that because of circumstances unusual to the business of the used motor vehicle dealer, the used motor vehicle has a particular defect;

(2) the consumer agrees to buy the used motor vehicle after disclosure of the defect; and

(3) before the sale, the consumer indicates agreement to the waiver by signing and dating the following conspicuous statement that is printed on the first page of the sales agreement in boldface ten-point or larger type and that is written in the language in which the presentation was made:

"Attention consumer: sign here only if the dealer has told you that this vehicle has the following problem(s) and you agree to buy the vehicle on those terms:

1. ________________________________________________

2. ________________________________________________

3. ________________________________________________.".

J. A used motor vehicle dealer has the burden to prove by a preponderance of the evidence that the dealer complied with Subsection I of this section.

K. A consumer or seller that is aggrieved by a transaction pursuant to this section and that seeks a legal remedy shall pursue an appropriate remedy prescribed in Chapter 55, Article 2 NMSA 1978 and shall comply with the requirements prescribed in that article.

History: Laws 2003, ch. 216, 3.



Section 57-16A-4 - Affirmative defenses.

57-16A-4. Affirmative defenses.

It shall be an affirmative defense to any claim under the Motor Vehicle Quality Assurance Act that:

A. an alleged nonconformity does not substantially impair the use and market value of the motor vehicle;

B. a nonconformity is the result of abuse, neglect or unauthorized modifications or alterations of the motor vehicle;

C. a claim by a consumer was not filed in good faith; or

D. any other affirmative defense allowed by law.

History: Laws 1985, ch. 220, 4.



Section 57-16A-5 - Limitation of remedy.

57-16A-5. Limitation of remedy.

Any consumer who seeks enforcement of the provisions of the Motor Vehicle Quality Assurance Act shall be foreclosed from pursuing any Uniform Commercial Code remedy set forth in Sections 55-2-602 through 55-2-608 NMSA 1978.

History: Laws 1985, ch. 220, 5.



Section 57-16A-6 - Informal dispute resolution.

57-16A-6. Informal dispute resolution.

If a manufacturer has established or participates in a fair and impartial informal dispute settlement procedure which substantially complies with the substantive requirements of Title 16, Part 703 of the Code of Federal Regulations, the provisions of Subsection B of Section 3 [57-16A-3B NMSA 1978] of the Motor Vehicle Quality Assurance Act concerning refunds or replacement shall not apply to any consumer who has not first resorted to that procedure. The state attorney general may investigate and determine that the informal dispute settlement procedure is fair and impartial and conforms with the requirements of Title 16, Part 703 of the Code of Federal Regulations.

History: Laws 1985, ch. 220, 6.



Section 57-16A-7 - Resale of returned motor vehicle.

57-16A-7. Resale of returned motor vehicle.

No motor vehicle which has not been properly repaired pursuant to the provisions of Subsection B of Section 3 [57-16A-3 NMSA 1978] of the Motor Vehicle Quality Assurance Act, or pursuant to a similar law of another state, may be resold in New Mexico unless the manufacturer provides full written disclosure of the reason for the return to any prospective buyer.

History: Laws 1985, ch. 220, 7.



Section 57-16A-7.1 - Notice of replacement or repurchase to used motor vehicle dealers and consumers.

57-16A-7.1. Notice of replacement or repurchase to used motor vehicle dealers and consumers.

A manufacturer, its agent, its authorized dealer or a used motor vehicle dealer that has been ordered by judgment or decree to replace or repurchase or that has replaced or repurchased a motor vehicle pursuant to the Motor Vehicle Quality Assurance Act shall, before offering the motor vehicle for resale, attach to the motor vehicle written notification indicating that the motor vehicle has been replaced or repurchased. A consumer or a used motor vehicle dealer may bring a cause of action against a person who removes the notification from the motor vehicle, unless the manufacturer, its agent or its authorized dealer or a used motor vehicle dealer, before completion of the sale, has provided the purchaser with written notification by the manufacturer, dealer or agent of the dealer, that the motor vehicle has been replaced or repurchased.

History: Laws 2003, ch. 216, 2.



Section 57-16A-8 - Limitation of action.

57-16A-8. Limitation of action.

Any action brought to enforce the provisions of the Motor Vehicle Quality Assurance Act shall be commenced within eighteen months following the date of original delivery of the motor vehicle to a consumer, or, in the event that a consumer resorts to an informal dispute settlement procedure pursuant to Section 6 [57-16A-6 NMSA 1978] of the Motor Vehicle Quality Assurance Act, within ninety days following the final action of the panel, whichever is later.

History: Laws 1985, ch. 220, 8.



Section 57-16A-9 - Reasonable attorney fees.

57-16A-9. Reasonable attorney fees.

A consumer who prevails in an action brought to enforce the provisions of the Motor Vehicle Quality Assurance Act shall be entitled to receive reasonable attorneys' fees and court costs from the manufacturer. If a consumer does not prevail in such an action and brings that action for frivolous reasons or in bad faith, the manufacturer shall be entitled to receive reasonable attorneys' fees and court costs from the consumer.

History: Laws 1985, ch. 220, 9.






Article 17 - Standards of Weights and Measures

Section 57-17-1 - Definitions.

57-17-1. Definitions.

As used in this act:

A. "person" includes individuals, partnerships, corporations, companies, societies and associations;

B. "weight(s)" and "measure(s)" include all instruments and devices used for weighing and measuring and their necessary and associated accessories and appliances;

C. "sell" and "sale" include barter and exchange;

D. "apparatus" includes any manual or mechanical unit, method or device used to determine weight, measure or quantity;

E. "correct" means the condition of apparatus, which by reason of its construction and adjustment, will give accurate readings or indications of weight and quantity;

F. "incorrect" means the condition of apparatus, or its construction, which precludes it from being reasonably permanent in its adjustment or which will not allow it to repeat its indications of weight or quantity with accuracy;

G. "in package form" means a good or commodity packaged or contained in advance of sale so as to constitute a unity [unit] quantity of the good or commodity; a good or commodity not contained, but upon which is marked a selling price based upon weight or measure, shall be construed to be in packaged form; a shipping container containing goods or commodities in packaged form is excluded from this definition;

H. "weight" means net weight;

I. "sale from bulk" means the sale of commodities when the quantity is determined at the time of sale;

J. "board" means the board of regents of New Mexico state university; and

K. "director" means the director of the New Mexico department of agriculture.

History: 1953 Comp., 76-1-28, enacted by Laws 1959, ch. 202, 1; 1973, ch. 386, 1.



Section 57-17-2 - Systems of weights and measures.

57-17-2. Systems of weights and measures.

The system of weights and measures in customary use in the United States and the metric system of weights and measures are jointly recognized, and either one or both of these systems shall be used for all commercial purposes in the state. The definitions of basic units of weights and measure, the tables of weight and measure and weights and measures equivalents as published by the national bureau of standards shall be used by the board in arriving at standards which shall govern weighing and measuring equipment and transactions in the state.

History: 1953 Comp., 76-1-29, enacted by Laws 1973, ch. 386, 2.



Section 57-17-3 - Physical standards.

57-17-3. Physical standards.

Weights and measures that are traceable to the United States prototype standards supplied by the federal government, or approved as being satisfactory by the national bureau of standards shall be the state primary standards of weights and measures. The state primary standards shall be maintained in such calibration as prescribed by the national bureau of standards. Secondary standards may be prescribed by the director. Secondary standards shall be verified upon their initial receipt and as often thereafter as deemed necessary by the director.

History: 1953 Comp., 76-1-30, enacted by Laws 1973, ch. 386, 3.



Section 57-17-4 - Enforcement and administration.

57-17-4. Enforcement and administration.

A. Sections 57-17-1 through 57-17-19 NMSA 1978 shall be administered and enforced by the director under the direction of the board. Such sums as may be appropriated by the legislature and fees which are collected shall be allowed to the department for salaries for inspectors and for necessary clerical employees, necessary equipment and supplies, travel and contingent expenses.

B. The board shall after due notice and hearing issue reasonable regulations to carry out the provisions of Articles 17 and 18 of this Chapter 57 NMSA 1978. The regulations shall have the force of law and may include but not be limited to:

(1) standards of weight, measure or count, reasonable standards of fill and labeling requirements for a commodity in package form; and

(2) specifications and tolerances for apparatus, weights and measures designed to eliminate from use apparatus the inaccuracy of which would facilitate the perpetration of fraud.

History: 1953 Comp., 76-1-31, enacted by Laws 1973, ch. 386, 4.



Section 57-17-5 - Bonds.

57-17-5. Bonds.

A bond with sureties, to be approved by the secretary of state and conditioned upon faithful performance of duties, shall be given by the director in the penal sum of five thousand dollars ($5,000) and, upon appointment, by each inspector in the penal sum of one thousand dollars ($1,000). The premium on a bond required by this section shall be paid by the state.

History: 1953 Comp., 76-1-32, enacted by Laws 1959, ch. 202, 5; 1973, ch. 386, 5.



Section 57-17-6 - Custody of state standards.

57-17-6. Custody of state standards.

The New Mexico standards of weight and measure shall be kept in a safe and suitable place in the office of the director and shall not be removed except for repairs or certification.

History: 1953 Comp., 76-1-33, enacted by Laws 1959, ch. 202, 6; 1973, ch. 386, 6.



Section 57-17-7 - Duties of director.

57-17-7. Duties of director.

It shall be the duty of the director to:

A. enforce the provisions of this act;

B. maintain custody of the New Mexico standards of weight and measure and of the other standards and equipment entrusted to his care;

C. keep accurate records of all standards of weight and measure;

D. keep and have general supervision over apparatus used to determine weight and measure offered for sale, sold or in use in the state;

E. report annually to the governor of the state, the report to cover all activities carried out under the provisions of Articles 17 and 18 of this Chapter 57 NMSA 1978;

F. test at least once annually all apparatus, weights and measures used in checking the receipt or disbursement of supplies in institutions supported in whole or in part by moneys appropriated by the legislature;

G. inspect and test for accuracy, at least once annually, commercial apparatus, weights and measures used in:

(1) determining the weight, measurement or count of goods and commodities sold or offered for sale on the basis of weight or measure;

(2) computing the basic charge or payment for services rendered on the basis of weight or measure; and

(3) determining weight or measure when a charge is made for such determination; and

H. weigh, measure and inspect, from time to time, packages and amounts of goods and commodities offered for sale, sold or in the process of delivery to determine whether the weight or quantity of the good or commodity is the same as that represented by the terms of the offer or sale.

History: 1953 Comp., 76-1-34, enacted by Laws 1959, ch. 202, 7; 1973, ch. 386, 7.



Section 57-17-8 - Powers of the director; police powers; right of entry and stoppage.

57-17-8. Powers of the director; police powers; right of entry and stoppage.

To facilitate the performance of his duties and the enforcement of the provisions of this act and the regulations promulgated hereunder, the director, in the performance of his duties, is empowered to:

A. approve for use, and seal or mark with appropriate devices, the weights and measures he finds upon inspection and test to be correct;

B. reject and mark or tag as "recommended for repair" apparatus, weights and measures he finds upon inspection and test to be incorrect, but which in his best judgment are susceptible of satisfactory repair;

C. condemn or seize weights and measures he finds upon inspection to be incorrect, but which in his best judgment are not susceptible of satisfactory repair;

D. arrest by formal warrant a willful violator of the provisions of this act or the regulations promulgated hereunder; and to seize, without formal warrant, for use as evidence, incorrect or unsealed apparatus, weights and measures and packages or goods and commodities, found by him to be sold or offered for sale in violation of law;

E. to enter, without formal warrant, a structure or premises for the purposes of inspection during business hours;

F. conduct investigations to ensure compliance with this act; and

G. issue stop-use, hold and removal orders with respect to any weights and measures commercially used, and stop-sale, hold and removal orders with respect to any packaged commodities or bulk commodities kept, offered or exposed for sale.

History: 1953 Comp., 76-1-35, enacted by Laws 1959, ch. 202, 8; 1973, ch. 386, 8.



Section 57-17-9 - Duties and powers of inspectors.

57-17-9. Duties and powers of inspectors.

When acting under instructions and under the direction of the director, the powers and duties of the inspectors of weights and measures shall be the same as the powers and duties given to and imposed upon the director.

History: 1953 Comp., 76-1-36, enacted by Laws 1959, ch. 202, 9; 1973, ch. 386, 9.



Section 57-17-10 - Duty of owner of incorrect apparatus.

57-17-10. Duty of owner of incorrect apparatus.

An owner or user of apparatus of weight or measure, recommended for repair, shall cause the apparatus to be made correct within a reasonable period specified by the director or an inspector. Except, at the election of the owner or user, the apparatus may be disposed of in a manner specifically authorized by the director. An apparatus of weight or measure which has been recommended for repair shall not be used again for a commercial purpose until it has been made correct, and found to be correct, by the director or an inspector unless otherwise provided for by regulation.

History: 1953 Comp., 76-1-37, enacted by Laws 1959, ch. 202, 10; 1973, ch. 386, 10.



Section 57-17-11 - Methods of sale of commodities; general.

57-17-11. Methods of sale of commodities; general.

A commodity in liquid form shall be sold only by liquid measure or by weight, and a commodity not in liquid form shall be sold only by weight, by measure of length or area or by count; provided, that the provisions of this section shall not apply to a commodity sold for immediate consumption on the premises of sale, to vegetables sold by the head or bunch, to cotton seed sold to cotton gins or to a commodity when in package or container form standardized by law. The board shall issue such regulations as are required to carry out the provisions of this section.

History: 1953 Comp., 76-1-38, enacted by Laws 1959, ch. 202, 11; 1965, ch. 279, 1; 1973, ch. 386, 11.



Section 57-17-12 - Declarations on packages; declarations of unit price on random packages.

57-17-12. Declarations on packages; declarations of unit price on random packages.

A. Except as otherwise provided by law or regulation of the board, a commodity in package form shall bear on the outside of the package a definite, plain and conspicuous declaration of net quantity of the contents in terms of weight, measure or count, and in the case of any package not sold on the premises where packed, the name and place of business of the manufacturer, packer or distributor; and the identity of the commodity in the package, unless the same can easily be identified through the wrapper or container.

B. In addition to the declarations required by this section, any package being one of a lot containing random weights of the same commodity and bearing the total selling price of the package shall bear on the outside of the package a plain and conspicuous declaration of the price per single unit of weight.

History: 1953 Comp., 76-1-39, enacted by Laws 1959, ch. 202, 12; 1973, ch. 386, 12.



Section 57-17-13 - Misleading packages.

57-17-13. Misleading packages.

No commodity in package form shall be so wrapped, nor be in a container so made, formed or filled as to mislead the purchaser as to the quantity of its contents, and the contents of a container shall not fall below the reasonable standard of fill as may have been prescribed for the commodity by the director.

History: 1953 Comp., 76-1-40, enacted by Laws 1959, ch. 202, 13; 1973, ch. 386, 13.



Section 57-17-14 - Retail sales; regulation of.

57-17-14. Retail sales; regulation of.

The board may by regulation, when it is necessary or desirable for the protection of the public, establish standard quantities, weights and sizes by which specific commodities may be sold at retail. If any specific commodity is regulated in this regard, by another state agency or law, the regulation of that other state agency or law shall control.

History: 1953 Comp., 76-1-40.1, enacted by Laws 1973, ch. 386, 14.



Section 57-17-15 - Misrepresentation of price.

57-17-15. Misrepresentation of price.

Whenever a commodity or service is sold, offered or advertised for sale by weight, measure or count, the price shall not be misrepresented, nor shall the price be represented in any manner calculated or tending to mislead or deceive a purchaser.

History: 1953 Comp., 76-1-41, enacted by Laws 1959, ch. 202, 14.



Section 57-17-16 - Hindering or obstructing officers; penalties.

57-17-16. Hindering or obstructing officers; penalties.

A person who shall hinder or obstruct in any way the director or an inspector, in the performance of his official duties, shall be guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not less than twenty dollars ($20.00) or more than one hundred dollars ($100), or by imprisonment for not more than three months, or by both fine and imprisonment.

History: 1953 Comp., 76-1-50, enacted by Laws 1959, ch. 202, 23; 1973, ch. 386, 15.



Section 57-17-17 - Impersonation of officer; penalties.

57-17-17. Impersonation of officer; penalties.

A person who shall impersonate, in any manner, the director or an inspector, by the use of his seal or a counterfeit of his seal, or in any other manner, shall be guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500), or by imprisonment for not more than one year, or by both fine and imprisonment.

History: 1953 Comp., 76-1-52, enacted by Laws 1959, ch. 202, 25; 1973, ch. 386, 16.



Section 57-17-18 - Offenses and penalties.

57-17-18. Offenses and penalties.

A person who, by himself or by his servant or agent, or as the servant or agent of another person, performs any one of the acts specified in this section shall be guilty of a misdemeanor and, upon a first conviction thereof, shall be punished by a fine of not less than twenty dollars ($20.00) or more than one hundred dollars ($100), or by imprisonment for not more than three months, or by both fine and imprisonment; and upon a second or subsequent conviction thereof, he shall be punished by a fine of not less than fifty dollars ($50.00) or more than five hundred dollars ($500), or by imprisonment in the county jail for not more than one year, or by both fine and imprisonment in the discretion of the court:

A. use or have in his possession, for the purpose of using for any commercial purpose, sell, offer for sale or hire, or have in his possession for the purpose of selling or hiring, an incorrect weight or measure, or any device or instrument calculated to falsify any weight or measure;

B. use, or have in his possession for current use, in the buying or selling of any commodity or good, or for hire or award, or in the computation of any basic charge or payment for services rendered on the basis of weight or measurement, or in the determination of weight or measurement when a charge is made for such determination, a weight or measure which has not been sealed within the next preceding year, by the director or an inspector, unless written notice has been given to the director to the effect that the weight or measure is available for examination, or is due for re-examination, as the case may be, and unless specific written permission to use such weight or measure has been received from the office of the director;

C. dispose of any rejected or condemned weight or measure in a manner contrary to law;

D. remove from any weight or measure, contrary to law, any tag, seal or mark placed thereon by the director or an inspector;

E. sell or offer for sale, less than the quantity he represents of any commodity, good or service;

F. take more than the quantity he represents of any commodity, good or service when, as buyer, he furnishes the weight or measure by means of which the amount of the commodity, good or service is determined;

G. keep for the purpose of sale, advertise or offer for sale, or sell any commodity, good or service in a condition or manner contrary to law;

H. use in retail trade, except in the preparation of packages put up in advance of sale and of medical prescriptions, a weight or measure which is not so positioned that its indications may be accurately read and the weighing or measuring operation observed from some position which may reasonably be assumed by a customer; and

I. violate any provision of this act or of the regulations promulgated under the provisions of this act, for which a specific penalty has not been prescribed.

History: 1953 Comp., 76-1-53, enacted by Laws 1959, ch. 202, 26; 1973, ch. 386, 17.



Section 57-17-19 - Inspection fees.

57-17-19. Inspection fees.

The board may establish fees to recover the cost of performing services of inspection, testing or calibrating weights, measures and weighing and measuring devices when such services are requested by the person owning or using the weight, measure or device. All fees shall be placed in an account with the business office of New Mexico state university to be used for the enforcement of Articles 17 and 18 of this Chapter 57 NMSA 1978.

History: 1953 Comp., 76-1-54, enacted by Laws 1973, ch. 386, 18.






Article 18 - Weighmasters

Section 57-18-1 - Short title.

57-18-1. Short title.

This act [57-18-1 through 57-18-26 NMSA 1978] may be cited as the "Weighmaster Act".

History: 1953 Comp., 76-4-1, enacted by Laws 1973, ch. 236, 1.



Section 57-18-2 - Definitions.

57-18-2. Definitions.

As used in the Weighmaster Act:

A. "weighmaster" means a natural person licensed under the provisions of the Weighmaster Act;

B. "vehicle" means any device by which any property, produce, commodity or article is transported;

C. "director" means the director of the state department of agriculture;

D. "board" means the board of regents of New Mexico state university;

E. "public weighing" means the determination of any weight upon which a sale is based, or upon which a basic charge or payment for services rendered is based, when the person making the weight determination is not a party to, or an agent of the party to, the transaction upon which the weight is based;

F. "third-party weighing" means public weighing; and

G. "weight certificate" means a document in the form of a certificate consecutively numbered and indicating the weight in accordance with the standards of weights and measures set forth in Sections 57-17-1 through 57-17-19 NMSA 1978.

History: 1953 Comp., 76-4-2, enacted by Laws 1973, ch. 236, 2; 1977, ch. 89, 1.



Section 57-18-3 - Enforcement; rules and regulations.

57-18-3. Enforcement; rules and regulations.

The director is authorized to enforce the provisions of the Weighmaster Act. The board shall issue regulations for the enforcement of the Weighmaster Act.

History: 1953 Comp., 76-4-3, enacted by Laws 1973, ch. 236, 3.



Section 57-18-4 - Qualifications for weighmaster.

57-18-4. Qualifications for weighmaster.

A citizen of the United States, who is mature, of good moral character, who has the ability to weigh accurately and to make correct weight certificates, and who has received from the director a weighmaster license, shall be authorized to act as a weighmaster.

History: 1953 Comp., 76-4-4, enacted by Laws 1973, ch. 236, 4; 1979, ch. 80, 1.



Section 57-18-5 - License application.

57-18-5. License application.

An application for a weighmaster license shall be made upon a form provided by the director. The application shall furnish evidence that the applicant has the qualifications required by Section 4 [57-18-4 NMSA 1978] of the Weighmaster Act.

History: 1953 Comp., 76-4-5, enacted by Laws 1973, ch. 236, 5.



Section 57-18-6 - Evaluation of qualifications of applicants; records.

57-18-6. Evaluation of qualifications of applicants; records.

The director may promulgate rules for determining the qualifications of the applicant for a weighmaster license. He may pass upon the qualifications of the applicant on the basis of the information supplied in the application, or he may examine the applicant orally or in writing, or both, for the purpose of determining his qualifications. He shall grant the weighmaster license to those applicants who possess the qualifications required by Sections 4 [57-18-4 NMSA 1978] and 6 [this section] of the Weighmaster Act. The director shall keep a record of all applications and of all licenses issued.

History: 1953 Comp., 76-4-6, enacted by Laws 1973, ch. 236, 6.



Section 57-18-7 - License fees.

57-18-7. License fees.

The board may establish reasonable fees for weighmaster licenses and deputy weighmaster licenses to assist in carrying out the provisions of the Weighmaster Act. The fees shall not exceed the amount necessary to cover the cost of examination of applicants, issuance of the licenses and making the necessary inspections required under the Weighmaster Act.

History: 1953 Comp., 76-4-7, enacted by Laws 1973, ch. 236, 7.



Section 57-18-8 - Bond required.

57-18-8. Bond required.

Before any license is issued, except a deputy weighmaster license, the applicant shall execute and deliver to the director a surety bond in the sum of one thousand dollars ($1,000) or other proof of financial responsibility that the board may set by regulation. The bond shall be executed by the applicant as principal and by a corporate surety company qualified and authorized to do business in this state as a surety. The bond shall be conditioned upon the faithful and honest compliance with the provisions of the Weighmaster Act. The bond shall run to the state in favor of every person availing himself of the services and certifications issued by the weighmaster or any of his deputies.

History: 1953 Comp., 76-4-8, enacted by Laws 1973, ch. 236, 8; 1977, ch. 89, 2.



Section 57-18-9 - Licenses; period; renewal.

57-18-9. Licenses; period; renewal.

Each weighmaster license shall be issued for a period of one year. Effective date of license shall be determined by the director. The license holder shall file a renewal application with the director prior to the expiration date. Renewal applications shall be in the form prescribed by the director.

History: 1953 Comp., 76-4-9, enacted by Laws 1973, ch. 236, 9.



Section 57-18-10 - Licensed weighmaster.

57-18-10. Licensed weighmaster.

A. A weighmaster license is required of any person who does public weighing or third-party weighing, except as provided in Section 57-18-18 NMSA 1978, or charges a fee for any weight determination.

B. The issuance of a weighmaster license shall not obligate the state to pay to the licensee any compensation for his services as a licensed weighmaster. Each weighmaster shall sign each certificate in indelible markings at the time of issuance as provided for in Section 57-18-12 NMSA 1978.

C. Weighmasters may designate any person under their employ who otherwise complies with the provisions of the Weighmaster Act to act for them as a deputy weighmaster. Licensed weighmasters shall forward to the director the names of persons designated as deputy weighmasters, together with fees as established under the provisions of the Weighmaster Act.

History: 1953 Comp., 76-4-10, enacted by Laws 1973, ch. 236, 10; 1977, ch. 89, 3.



Section 57-18-11 - Deputy weighmaster.

57-18-11. Deputy weighmaster.

Except for the surety bond requirement provided in Section 8 [57-18-8 NMSA 1978] of the Weighmaster Act, the duties, qualifications and responsibilities of the deputy weighmaster shall be the same as those of the weighmaster provided in the Weighmaster Act. The deputy weighmaster shall perform his duties in accordance with the same provisions of the Weighmaster Act applicable to the weighmaster.

History: 1953 Comp., 76-4-11, enacted by Laws 1973, ch. 236, 11.



Section 57-18-12 - Weight certificate; required entries; official weights.

57-18-12. Weight certificate; required entries; official weights.

The director shall prescribe the form of weight certificates to be used by each weighmaster. The weight certificates shall be consecutively numbered and shall bear, but not be limited to, the following information: the date of issuance, the kind of property, produce, commodity or article weighed, the name of the declared owner or agent of the owner or of the consignee of the material weighed, the accurate weight of the material weighed, the means by which the material was being transported at the time it was weighed and other available information as may be necessary to distinguish or identify the property, produce, commodity or article. The weight certificate, when properly made and signed, is prima facie evidence of the accuracy of the weights shown, which for all purposes shall be considered as official weights if issued under the direct supervision of the director or his agent.

History: 1953 Comp., 76-4-12, enacted by Laws 1973, ch. 236, 12; 1977, ch. 89, 4.



Section 57-18-13 - Weight certificate; execution; requirements.

57-18-13. Weight certificate; execution; requirements.

Each weighmaster shall personally determine each weight entered on a weight certificate issued by him. He shall make no entries on a weight certificate issued by some other person except as allowed by regulation. Each weight certificate shall show clearly that weight or weights were actually determined. In any case in which only the gross, the tare or the net weight is determined by the weighmaster, he shall cancel the printed entries for the weights not determined or computed. If gross and tare weights are shown on a weight certificate and both of these were not determined on the same scale and on the day for which the certificate is dated, the weighmaster shall identify on the certificate the scale used for determining each weight and the date of each determination.

History: 1953 Comp., 76-4-13, enacted by Laws 1973, ch. 236, 13.



Section 57-18-14 - Scale used.

57-18-14. Scale used.

When making a weight determination as provided for by the Weighmaster Act, a weighmaster shall use a proper weighing device. A proper weighing device is one suitable for weighing the amount and kind of material to be weighed. A proper weighing device is one that has been inspected and approved for use by a weights and measures officer of this state within a period of twelve months immediately preceding the date of the weighing.

History: 1953 Comp., 76-4-14, enacted by Laws 1973, ch. 236, 14.



Section 57-18-15 - Scale used; capacity; platform size; one-draft weighing.

57-18-15. Scale used; capacity; platform size; one-draft weighing.

A weighmaster shall not use any scale to weigh a load which exceeds the nominal or rated capacity of the scale. All persons shall be off the vehicle and clear of the scale platform when a weighmaster is weighing the vehicle, except that the driver may remain on the vehicle if so noted on the weight certificate.

History: 1953 Comp., 76-4-15, enacted by Laws 1973, ch. 236, 15.



Section 57-18-16 - Copies of weight certificate.

57-18-16. Copies of weight certificate.

A weighmaster shall keep and preserve for at least one year a legible copy of each weight certificate issued by him. Copies of weight certificates shall be kept open to the inspection by any weights and measures officer of this state.

History: 1953 Comp., 76-4-16, enacted by Laws 1973, ch. 236, 16.



Section 57-18-17 - Reciprocal acceptance of weight certificates.

57-18-17. Reciprocal acceptance of weight certificates.

Whenever there is statutory authority in any other state which licenses weighmasters, for the recognition and acceptance of the weight certificates issued by licensed weighmasters of this state, the director of this state is authorized to recognize and accept the weight certificates of the other state.

History: 1953 Comp., 76-4-17, enacted by Laws 1973, ch. 236, 17.



Section 57-18-18 - Optional licensing.

57-18-18. Optional licensing.

The following may, but are not required to, obtain licenses as weighmasters:

A. a weights and measures officer when acting within the scope of his official duties;

B. a person weighing property, produce, commodities or articles that he or his employer is buying or selling;

C. a person weighing property, produce, commodities or articles in conformity with the requirements of federal statutes;

D. retailers weighing or measuring commodities for sale by them in retail stores directly to consumers except weighing bulk lot commodities on vehicle or hopper scales;

E. persons who measure the amount of oil, gas or other fuels for purposes of royalty computation and payment or for other operations of fuel and oil companies and their retail outlets; or

F. producers of agricultural commodities or livestock, weighing commodities produced or purchased by them or by their producer neighbors, when no charge is made for such weighing, or no signed or initialed statement or memorandum is issued of the weight upon which a purchase or sale of the commodity is based.

History: 1953 Comp., 76-4-18, enacted by Laws 1973, ch. 236, 18.



Section 57-18-19 - Reweighing.

57-18-19. Reweighing.

Duly authorized representatives of the director may at any time require a loaded or unloaded vehicle to proceed to the nearest vehicle scale for the purpose of verifying the gross or tare weight of the vehicle.

History: 1953 Comp., 76-4-19, enacted by Laws 1973, ch. 236, 19.



Section 57-18-20 - Livestock sales.

57-18-20. Livestock sales.

Notwithstanding any other provisions of the Weighmaster Act, livestock shall be weighed by a weighmaster where livestock is sold on the basis of weight at a public salesyard, or by or at any livestock market, market agency or dealer subject to the federal Packers and Stockyards Act.

History: 1953 Comp., 76-4-20, enacted by Laws 1973, ch. 236, 20.



Section 57-18-21 - Salvage materials.

57-18-21. Salvage materials.

Scrap metal and salvage material shall be weighed by a weighmaster where scrap metal and salvage materials are purchased or sold by dealers, brokers or commission merchants on the basis of weight obtained from a vehicle scale.

History: 1953 Comp., 76-4-21, enacted by Laws 1973, ch. 236, 21.



Section 57-18-22 - Prohibited acts.

57-18-22. Prohibited acts.

No person shall perform the duties or acts to be performed by a weighmaster under the Weighmaster Act or shall hold himself out as a weighmaster, issue any weight certificate, ticket, memorandum or statement for which a fee is charged, unless he holds a valid license as a weighmaster or a deputy weighmaster.

History: 1953 Comp., 76-4-22, enacted by Laws 1973, ch. 236, 22.



Section 57-18-23 - Suspension and revocation of license.

57-18-23. Suspension and revocation of license.

The director is authorized to suspend or revoke the license of any weighmaster or a deputy weighmaster when:

A. he is satisfied, after a hearing upon ten days' notice to the licensee, that the licensee has violated any provision of the Weighmaster Act or any valid regulations of the board affecting licensed weighmasters; or

B. the licensee has been convicted in any court of competent jurisdiction of violating any provision or regulation issued under the Weighmaster Act.

History: 1953 Comp., 76-4-23, enacted by Laws 1973, ch. 236, 23.



Section 57-18-24 - Offenses and penalties.

57-18-24. Offenses and penalties.

Any person who requests a weighmaster to weigh any property, produce, commodity or article falsely or incorrectly, or who requests a false or incorrect weight certificate, or who issues a weight certificate simulating the weight certificate prescribed in the Weighmaster Act, and who is not a weighmaster, shall be guilty of a misdemeanor. Upon conviction for the first offense, he shall be punished by a fine of not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100). Upon a second or subsequent conviction, he shall be punished by a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500), or by imprisonment for not less than thirty days nor more than ninety days, or by both the fine and imprisonment.

History: 1953 Comp., 76-4-24, enacted by Laws 1973, ch. 236, 24.



Section 57-18-25 - Offenses and penalties; malfeasance.

57-18-25. Offenses and penalties; malfeasance.

Any licensed weighmaster or deputy weighmaster who falsifies a weight certificate, or who delegates his authority to any person not licensed as a weighmaster or deputy weighmaster, or who signs a weight certificate with his official signature before performing the act of weighing, shall be guilty of a misdemeanor. Upon conviction he shall be punished by a fine of not less than fifty dollars ($50.00) nor more than five hundred dollars ($500), or by imprisonment for not less than thirty days nor more than ninety days, or by both the fine and imprisonment.

History: 1953 Comp., 76-4-25, enacted by Laws 1973, ch. 236, 25.



Section 57-18-26 - Offenses and penalties; general.

57-18-26. Offenses and penalties; general.

Any person who violates any provision of the Weighmaster Act or any rule or regulation promulgated pursuant thereto for which no specific penalty has been provided shall be guilty of a misdemeanor. Upon conviction he shall be punished by a fine of not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100).

History: 1953 Comp., 76-4-26, enacted by Laws 1973, ch. 236, 26.






Article 19 - Petroleum Products

Section 57-19-23 - Oxygenated fuels; prohibited acts.

57-19-23. [Oxygenated fuels]; prohibited acts.

No supplier of gasoline shall prohibit or prevent a wholesaler or retailer of gasoline from selling oxygenated fuels at a location owned by the wholesaler or retailer, provided that:

A. a wholesaler or retailer shall not represent any oxygenated fuel as the branded product of the supplier without the consent of the supplier and shall sell and represent such oxygenated fuels in a manner not inconsistent with reasonable and material terms and conditions in any contract with the supplier and in conformity with the provisions of the Petroleum Marketing Practices Act, 15 U.S.C. 2801 et seq. However, no contractual term or condition shall be construed to prohibit or prevent the blending of oxygenates with gasoline by the wholesaler or retailer; and

B. any supplier who furnishes during any month fifty percent or more of its gasoline sold in New Mexico in such manner and form that any oxygenate can be added by the wholesaler or retailer is exempt from the requirements of this section during each such month.

History: 1978 Comp., 57-19A-1, enacted by Laws 1987, ch. 91, 1.



Section 57-19-25 - Short title.

57-19-25. Short title.

This act [57-19-25 through 57-19-37 NMSA 1978] may be cited as the "Petroleum Products Standards Act".

History: Laws 1993, ch. 98, 1.



Section 57-19-26 - Purpose.

57-19-26. Purpose.

It is the purpose of the Petroleum Products Standards Act to guarantee adequate quality and quantity standards for petroleum products through a strong and comprehensive program involving inspection, sampling, testing and enforcement measures.

History: Laws 1993, ch. 98, 2.



Section 57-19-27 - Definitions.

57-19-27. Definitions.

As used in the Petroleum Products Standards Act:

A. "biodiesel" means a renewable, biodegradable, mono alkyl ester combustible liquid fuel that is derived from agricultural plant oils or animal fats and that meets American society for testing and materials specification for biodiesel fuel, B100, blend stock for distillate fuels;

B. "board" means the board of regents of New Mexico state university;

C. "dealer" means a dealer as defined by the Special Fuels Supplier Tax Act [Chapter 7, Article 16A NMSA 1978];

D. "department" means the New Mexico department of agriculture;

E. "diesel fuel" means any diesel-engine fuel used for the generation of power to propel a motor vehicle;

F. "director" means the director of the New Mexico department of agriculture;

G. "distributor" means a distributor as defined by the Gasoline Tax Act [Chapter 7, Article 13 NMSA 1978];

H. "lubricating oil" means any oil used to lubricate transmissions, gears or axles;

I. "motor fuel" means any liquid product used for the generation of power in an internal combustion engine, excluding liquified petroleum gases and aviation fuels;

J. "motor oil" means oil for use in lubricating internal combustion engines;

K. "person" means any natural person, firm, partnership, association or corporation;

L. "petroleum product" means motor fuel, kerosene, lubricating oil, motor oil, anti-freeze or brake fluid; and

M. "retailer" means any person who sells motor fuel and delivers the motor fuel into the supply tanks of motor vehicles.

History: Laws 1993, ch. 98, 3; 2007, ch. 208, 1.



Section 57-19-28 - Duties of the board; authority of the director.

57-19-28. Duties of the board; authority of the director.

A. The board is responsible for the administration and enforcement of the provisions of the Petroleum Products Standards Act. The board shall adopt rules and regulations necessary to administer and enforce the provisions of that act. The board shall provide public notice and allow public comment on all proposed rules and regulations.

B. The director shall have the authority to:

(1) inspect, investigate, analyze and take appropriate actions to administer and enforce the provisions of the Petroleum Products Standards Act;

(2) enter any commercial premises from which petroleum products are offered for sale during normal business hours. If the premises are not open to the public, the director shall present the director's credentials and enter only with consent from the commercial entity. If no consent is given, the director shall obtain a search warrant;

(3) collect or cause to be collected samples of petroleum products offered for sale and cause such samples to be tested or analyzed to determine if they are in compliance with the provisions of the Petroleum Products Standards Act and regulations adopted pursuant to that act;

(4) issue and enforce stop-sale, hold and removal orders with respect to a petroleum product kept, offered or exposed for sale in violation of the provisions of the Petroleum Products Standards Act and regulations adopted pursuant to that act;

(5) require distributors and retailers to retain records pertaining to petroleum product purchases and sales for a period of not more than one year;

(6) maintain and operate a petroleum product testing laboratory to ensure that all petroleum products offered for sale in New Mexico meet standards prescribed in the Petroleum Products Standards Act and regulations adopted pursuant to that act;

(7) issue and enforce stop-use orders for measuring equipment or vehicle tanks that are used commercially and that do not conform to the provisions of the Petroleum Products Standards Act and regulations adopted pursuant to that act; and

(8) delegate to authorized representatives any of the responsibilities for the proper administration of the Petroleum Products Standards Act.

C. If in consultation with the secretary of energy, minerals and natural resources and pursuant to regular, periodic monitoring, the director determines that sufficient amounts of biodiesel are not available to meet the requirements of Section 57-19-29 NMSA 1978 or that the price of the biodiesel blend significantly exceeds the price of diesel fuel for at least two months, the director shall suspend those requirements for a period of up to six months.

History: Laws 1993, ch. 98, 4; 2007, ch. 208, 2.



Section 57-19-29 - Quality standards.

57-19-29. Quality standards.

A. Unless modified by regulation of the board, the quality standards, tests and methods of conducting analyses on petroleum products manufactured, kept, stored, sold or offered for sale in New Mexico shall be those last adopted and published by the American society for testing and materials or the society of automotive engineers and shall be used to determine compliance with the Petroleum Products Standards Act and regulations adopted pursuant to that act. In the absence of a petroleum product quality standard, test or method from the American society for testing and materials or the society of automotive engineers, the board may adopt a regulation that establishes a quality standard, test or method to conduct analyses on petroleum products.

B. After July 1, 2010 and before July 1, 2012, all diesel fuel sold to state agencies, political subdivisions of the state and public schools for use in motor vehicles on the streets and highways of this state shall contain five percent biodiesel, except that this standard may be temporarily suspended by the director in accordance with Section 57-19-28 NMSA 1978.

C. On or after July 1, 2012, all diesel fuel sold to consumers for use in motor vehicles on the streets and highways of this state shall contain five percent biodiesel, except that this standard may be temporarily suspended by the director in accordance with Section 57-19-28 NMSA 1978.

History: Laws 1993, ch. 98, 5; 2007, ch. 208, 3.



Section 57-19-30 - Inspection of measuring devices.

57-19-30. Inspection of measuring devices.

A. The director shall inspect all equipment used commercially in measuring or dispensing petroleum products in the state. The director shall ascertain that all such equipment is correct and accurate. The specifications, tolerances and other requirements for equipment used commercially in measuring petroleum products shall be set by regulations adopted by the board.

B. No person shall refuse to permit the director or his authorized representative to inspect, test and seal as necessary any commercial device designed to measure and dispense petroleum products. No person shall break the seal without permission from the director or his authorized representative. A broken seal on a commercial device designed to measure or dispense petroleum products shall be prima facie evidence of a violation of the Petroleum Products Standards Act.

History: Laws 1993, ch. 98, 6.



Section 57-19-31 - Inspection and certification of vehicle tanks used as measures.

57-19-31. Inspection and certification of vehicle tanks used as measures.

A. The director shall establish calibration stations to inspect, measure and calibrate the capacity of a vehicle tank used as a measure to deliver petroleum products in New Mexico. The director shall determine where to locate the stations.

B. The owner or operator of a vehicle tank used as a measure to deliver petroleum products in the state shall notify the director before he uses the vehicle tank, and the director shall set a time to inspect and calibrate the vehicle tank at a calibration station. The director may accept calibration certificates from other agencies.

History: Laws 1993, ch. 98, 7.



Section 57-19-32 - Labeling.

57-19-32. Labeling.

A. No person shall sell, offer for sale or permit the sale of any petroleum product unless there is firmly attached or painted on the container or dispenser from which the petroleum product is offered for sale a sign or label stating the grade or type of product being offered for sale. The sign or label shall be plainly, visibly and prominently displayed in a manner prescribed by regulation of the board.

B. The board may identify petroleum products of a special nature, composition or quality, and it may establish labeling requirements for such products.

C. A sign or label used in connection with automotive motor or lubricating oil shall include the society of automotive engineers viscosity grade classification number preceded by the letters "SAE".

History: Laws 1993, ch. 98, 8; 1998, ch. 20, 1.



Section 57-19-33 - Deceit; petroleum products; purchasers.

57-19-33. Deceit; petroleum products; purchasers.

No person shall store, sell, offer or advertise for sale a petroleum product that may deceive, tends to deceive or has the effect of deceiving the purchaser of that product about the composition, grade, quantity or price of the product or that the product meets the standards prescribed by the Petroleum Products Standards Act and regulations adopted pursuant to that act.

History: Laws 1993, ch. 98, 9.



Section 57-19-34 - Fees.

57-19-34. Fees.

The board may authorize the director to establish and publish a schedule of fees to recover the cost of services performed by the director at the request of a person or firm.

History: Laws 1993, ch. 98, 10.



Section 57-19-35 - Money collected.

57-19-35. Money collected.

All money collected pursuant to the provisions of the Petroleum Products Standards Act shall be deposited with the board of regents of New Mexico state university for use by the department in carrying out the provisions of that act.

History: Laws 1993, ch. 98, 11.



Section 57-19-36 - Penalties; administrative procedures; appeals.

57-19-36. Penalties; administrative procedures; appeals.

A. No person, by himself, by his servant or agent or as the servant or agent of another person shall:

(1) violate the provisions of the Petroleum Products Standards Act;

(2) violate any regulation adopted pursuant to the Petroleum Products Standards Act; or

(3) misrepresent a petroleum product as meeting the standards of the Petroleum Products Standards Act.

B. Any person who violates Subsection A of this section is guilty of a petty misdemeanor and shall be sentenced in accordance with the provisions of Section 31-19-1 NMSA 1978.

C. The board shall establish a system of administrative penalties for violations of the Petroleum Products Standards Act. The administrative penalties may be assessed by the director in lieu of or in addition to other penalties provided by statute. In establishing the system of administrative penalties, the board, after public notice and public hearing, shall adopt rules that meet the following minimum requirements:

(1) the maximum amount of any administrative penalty shall not exceed one thousand dollars ($1,000) for any one violation of the Petroleum Products Standards Act by any person;

(2) violations for which administrative penalties may be assessed shall be clearly defined, along with a scale of administrative penalties relating the amount of the administrative penalty to the severity and frequency of the violation;

(3) provisions shall be included for due process, including proper notification of administrative proceedings, right to discovery of charges and evidence and appeal procedures; and

(4) prior to assessing administrative penalties pursuant to the provisions of the Petroleum Products Standards Act, the department shall comply with Paragraphs (2) and (3) of this subsection.

D. Appeals from decisions of the director regarding the assessment of an administrative penalty shall be to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: Laws 1993, ch. 98, 12; 1998, ch. 55, 51; 1999, ch. 265, 54.



Section 57-19-37 - Injunction.

57-19-37. Injunction.

A. In order to ensure compliance with, and in order to enforce the provisions of, the Petroleum Products Standards Act the director may apply to a court of competent jurisdiction to have a person enjoined from engaging in a practice prohibited by that act.

B. Upon application to a court for the issuance of an injunction against a person who is not complying with the provisions of the Petroleum Products Standards Act, the court may issue an order to restrain the person temporarily from engaging in the prohibited practice. The court shall hear the matter and, upon a preponderance of the evidence that the person is not complying with the provisions of the Petroleum Products Standards Act, the court shall enjoin the person from engaging in the prohibited practice.

History: Laws 1993, ch. 98, 13.



Section 57-19-38 - Aversive or bittering agent in engine coolant and antifreeze; liability limitation; exceptions; penalty.

57-19-38. Aversive or bittering agent in engine coolant and antifreeze; liability limitation; exceptions; penalty.

A. Engine coolant or antifreeze sold in this state after January 1, 2006 that is manufactured after July 1, 2005 and that contains more than ten percent ethylene glycol shall include denatonium benzoate at a minimum of thirty parts per million and a maximum of fifty parts per million as an aversive or bittering agent within the product so as to render it unpalatable. A manufacturer or packager of engine coolant or antifreeze subject to the provisions of this section shall maintain a record of the trade name, scientific name and active ingredients of an aversive or bittering agent used pursuant to this section. Information and documentation maintained pursuant to this section shall be furnished to a member of the public upon request.

B. The requirements of this section apply only to manufacturers, packagers, distributors, recyclers or sellers of engine coolant or antifreeze.

C. A manufacturer, packager, distributor, recycler or seller of engine coolant or antifreeze that is required to contain an aversive or bittering agent pursuant to this section is not liable to any person for personal injury, death, property damage, damage to the environment or natural resources or economic loss that results from the inclusion of denatonium benzoate in engine coolant or antifreeze.

D. The limitation on liability provided in Subsection B of this section is only applicable if denatonium benzoate is included in engine coolant or antifreeze in the concentrations mandated by this section. The limitation on liability provided in Subsection B of this section does not apply to a particular liability to the extent that the cause of that liability is unrelated to the inclusion of denatonium benzoate in engine coolant or antifreeze.

E. No political subdivision of this state shall have authority to establish or continue in effect a prohibition, limitation, standard or other requirement relating to the inclusion of an aversive or bittering agent in engine coolant or antifreeze, with respect to retail containers containing less than fifty-five gallons of engine coolant or antifreeze, which is different from, or in addition to, the provisions of this section.

F. The provisions of this section do not apply to the sale of a motor vehicle that contains engine coolant or antifreeze.

G. The New Mexico department of agriculture has the authority to inspect, investigate, analyze and take appropriate actions to administer and enforce the provisions of this section.

H. A person who violates the provisions of this section is guilty of a petty misdemeanor and shall be sentenced in accordance with the provisions of Section 31-19-1 NMSA 1978.

History: Laws 2005, ch. 62, 1.






Article 19A - Petroleum Products Fair Trade Practices

Section 57-19A-1 - Short title.

57-19A-1. Short title.

Sections 1 through 9 [57-19A-1 through 57-19A-9 NMSA 1978] of this act may be cited as the "Petroleum Products Fair Trade Practices Act".

History: Laws 1991, ch. 243, 1.



Section 57-19A-2 - Definitions.

57-19A-2. Definitions.

As used in the Petroleum Products Fair Trade Practices Act:

A. "person" includes natural persons, corporations, trusts, partnerships, associations, cooperative associations, clubs, companies, firms, joint ventures or syndicates; and

B. "petroleum product" includes liquid fuels, lubricating oils, greases and similar products.

History: Laws 1991, ch. 243, 2.



Section 57-19A-3 - Imitation of design, symbol or trademark.

57-19A-3. Imitation of design, symbol or trademark.

No person shall knowingly disguise or camouflage his equipment by imitating the design, symbol or trade name under which recognized brands of petroleum products are generally marketed, and no person shall deceive any purchaser of the kind, quality or brand of petroleum products sold or offered for sale.

History: Laws 1991, ch. 243, 3.



Section 57-19A-4 - Pumps and containers for storage or sale; improper marking.

57-19A-4. Pumps and containers for storage or sale; improper marking.

No person shall knowingly possess or use a pump, tank, container or other device or equipment to store, keep, expose for sale, offer for sale or sell any petroleum product other than that manufactured, sold or distributed by the person whose name, trademark or trade name is affixed to the pump, tank, container or other device or equipment.

History: Laws 1991, ch. 243, 4.



Section 57-19A-5 - Adulteration or blending of products sold under different names.

57-19A-5. Adulteration or blending of products sold under different names.

No person shall knowingly expose or offer for sale or sell a petroleum product of a manufacturer or distributor that has been mixed, blended or compounded with the products of other manufacturers or distributors under the trade name, trademark or name or other distinguishing mark of either of the manufacturers or distributors or as the unadulterated product of a manufacturer or distributor. Nothing in this section shall prevent the lawful owner from applying his own trademark, trade name or symbol to any product or material.

History: Laws 1991, ch. 243, 5.



Section 57-19A-6 - Adulteration of or blending of products sold under same name.

57-19A-6. Adulteration of [or] blending of products sold under same name.

No person shall knowingly expose for sale, offer for sale or sell any petroleum product as a[n] unadulterated product of a manufacturer or distributor or as the unadulterated product of any other manufacturer or distributor if it has been mixed, blended, compounded or adulterated with a petroleum product of the same manufacturer or distributor that is of a different quality or character from the quality or character of the other petroleum products. Nothing in this section shall prevent the lawful owner of a petroleum product from applying his own trademark, trade name or symbol to any product or material.

History: Laws 1991, ch. 243, 6.



Section 57-19A-7 - Mislabeling.

57-19A-7. Mislabeling.

No person shall knowingly aid or assist any other person in depositing or delivering into any tank, pump, receptacle or other container or distributing device any petroleum product other than the petroleum product that is intended to be stored in the tank, pump, receptacle or other container or distributing device as indicated by the name of the manufacturer or distributor or by the trademark, trade name or other distinguishing mark of the product displayed on the tank, pump, receptacle or other container or distributing device.

History: Laws 1991, ch. 243, 7.



Section 57-19A-8 - Private remedies.

57-19A-8. Private remedies.

A. A person damaged by a violation of the provisions of the Petroleum Products Fair Trade Practices Act may be granted an injunction under the principles of equity and on terms that the court considers reasonable. Proof of monetary damage, loss of profits or intent to deceive or take unfair advantage of any person is not required.

B. The relief provided in this section is in addition to remedies otherwise available against the same conduct under the common law or other statutes of this state.

History: Laws 1991, ch. 243, 8.



Section 57-19A-9 - Construction.

57-19A-9. Construction.

The Petroleum Products Fair Trade Practices Act neither enlarges nor diminishes the rights of parties in private litigation.

History: Laws 1991, ch. 243, 9.






Article 20 - Beverage Containers

Section 57-20-1 - Short title.

57-20-1. Short title.

This act [57-20-1 through 57-20-3 NMSA 1978] may be cited as the "Beverage Container Act".

History: Laws 1981, ch. 289, 1.



Section 57-20-2 - Definitions.

57-20-2. Definitions.

As used in the Beverage Container Act:

A. "beverage" means beer or other malt beverages, fruit juice, vegetable juice and mineral waters, soda water and similar carbonated soft drinks, in liquid form and intended for human consumption; and

B. "beverage container" means the individual, separate, metal can containing a beverage.

History: Laws 1981, ch. 289, 2.



Section 57-20-3 - Metal beverage containers; pull tabs; penalty.

57-20-3. Metal beverage containers; pull tabs; penalty.

A. On and after January 1, 1983, it is unlawful for any person to sell or offer for sale at retail within New Mexico any metal beverage container designed and constructed with a metal opening device that detaches from the container when the container is opened in a manner normally used to empty the contents of the container.

B. Any person violating the provisions of Subsection A of this section is guilty of a misdemeanor and shall be fined not less than fifty dollars ($50.00) nor more than one hundred dollars ($100) provided, however, that no penalty shall be imposed on a retailer who sells or offers to sell any beverage container acquired by the retailer prior to January 1, 1983.

History: Laws 1981, ch. 289, 3.






Article 21 - Advertisement of Health Care Services

Section 57-21-1 - Purpose of act.

57-21-1. Purpose of act.

The purpose of this act [57-21-1 through 57-21-3 NMSA 1978] is to protect the health and welfare of the people of New Mexico.

History: Laws 1983, ch. 79, 1.



Section 57-21-2 - Definition.

57-21-2. Definition.

As used in this act [57-21-1 through 57-21-3 NMSA 1978], "health care practitioner" means anyone licensed or certified to provide health care services in this state and includes but is not limited to nurses, physicians, dentists, osteopaths, chiropractors, optometrists, podiatrists, acupuncturists, psychiatrists, psychologists and physical therapists; provided that "health care practitioner" shall not include anyone licensed to provide health care services in this state who employs ten or more physicians.

History: Laws 1983, ch. 79, 2.



Section 57-21-3 - Advertising requirements; penalty.

57-21-3. Advertising requirements; penalty.

A. Any health care practitioner advertising services to the public shall state in the advertisement his name, address or telephone number and the designation of the profession in which he is licensed or certified to practice.

B. Anyone violating the provisions of Subsection A of this section is guilty of a misdemeanor.

History: Laws 1983, ch. 79, 3.






Article 22 - Charitable Solicitations

Section 57-22-1 - Short title.

57-22-1. Short title.

Chapter 57, Article 22 NMSA 1978 may be cited as the "Charitable Solicitations Act".

History: Laws 1983, ch. 140, 1; 1999, ch. 124, 1.



Section 57-22-2 - Purpose.

57-22-2. Purpose.

The purpose of the Charitable Solicitations Act is to authorize the attorney general to monitor, supervise and enforce the charitable purposes of charitable organizations and regulate professional fundraisers operating in this state.

History: Laws 1983, ch. 140, 2; 1999, ch. 124, 2.



Section 57-22-3 - Definitions.

57-22-3. Definitions.

As used in the Charitable Solicitations Act:

A. "charitable organization" means any entity that has been granted exemption from the federal income tax by the United States commissioner of internal revenue as an organization described in Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, or identifies itself to the public as having a charitable purpose;

B. "charitable purpose" means a benevolent, social welfare, scientific, educational, environmental, philanthropic, humane, patriotic, public health, civic or other eleemosynary objective or an activity conducted in support of or in the name of law enforcement officers, firefighters or other persons who protect public safety;

C. "contribution" means the promise, grant or pledge of any money, credit or property of any kind or value provided to a charitable organization in response to a solicitation, but does not include program service revenue or bona fide membership fees, dues or assessments; provided that bona fide membership fees, dues or assessments do not include contributions made in exchange for membership in a charitable organization unless membership confers rights and benefits in addition to receiving literature of the charitable organization;

D. "educational institution" means:

(1) an entity organized and operated primarily as a school, college or other instructional institution with a defined curriculum, student body and faculty, conducting classes on a regular basis; and

(2) auxiliary entities, including parent-teacher organizations, booster and support clubs that support, encourage or promote a school, college or other instructional institution and its defined curriculum, student body, faculty, facilities or activities;

E. "professional fundraiser" means a person that solicits or employs or directs others to solicit contributions from the public on behalf of a charitable organization in exchange for compensation and has custody or control of the contributions; provided that "professional fundraiser" does not include a director, officer, bona fide employee or salaried officer, volunteer, attorney, accountant or investment counselor of a charitable organization;

F. "professional fundraising counsel" means a person that provides services or employs or directs others to provide services for compensation to a charitable organization in the solicitation of contributions, including managing or preparing materials to be used in conjunction with any solicitation; provided that the person does not:

(1) directly solicit contributions; or

(2) receive, have access to or control any contribution received in response to the solicitation; provided further that "professional fundraising counsel does not include a director, officer, bona fide employee or salaried officer, volunteer, attorney, accountant or investment counselor of a charitable organization;

G. "religious organization" means a church, organization or group organized for the purpose of divine worship or religious teaching or other specific religious activity or any other organization that is formed in association with or to primarily encourage, support or promote the work, worship, fellowship or teaching of the church, organization or group; and

H. "solicit" or "solicitation" means any communication requesting a contribution or offering an opportunity to participate in a game of chance, raffle or similar event with the representation that the contribution or participation will support a charitable purpose, and includes:

(1) any verbal request made in person or by telephone, radio, television, electronic communication or other media;

(2) any written or published request mailed, sent, delivered, circulated, distributed, posted in a public place, advertised or communicated through any medium to the public;

(3) any sale or attempt to sell a good or service; and

(4) any invitation to attend an assembly, event, exhibition, performance or social gathering of any kind.

A contribution is not required for a solicitation to have occurred, and "solicit" or "solicitation" does not include direct grants or allocation of funds received or solicited from any affiliated fundraising organization by a member agency or unsolicited contributions received from any individual donor, foundation, trust, governmental agency or other source, unless such contributions are received in conjunction with a solicitation drive.

History: Laws 1983, ch. 140, 3; 1999, ch. 124, 3.



Section 57-22-4 - Application of act.

57-22-4. Application of act.

A. The Charitable Solicitations Act shall not apply to a religious organization, even if it is a charitable organization.

B. Exempt from the registration and reporting requirements of the Charitable Solicitations Act are:

(1) educational institutions and organizations defined in Section 6-5A-1 NMSA 1978; and

(2) persons soliciting for an individual or group that has suffered a medical or other catastrophe and:

(a) the individual or group is identified by name at the time of the solicitation;

(b) the purpose for the solicited contribution is clearly stated; and

(c) the gross contributions collected, without any deductions for or by the solicitor or any other person, are deposited directly to an account in the name of the individual or group in a local federally insured financial institution established for that sole purpose and solely used for the direct benefit of the named individual or group as beneficiary.

C. The Charitable Solicitations Act shall apply to charitable organizations and professional fundraisers.

History: Laws 1983, ch. 140, 4; 1999, ch. 124, 4.



Section 57-22-5 - Attorney general to maintain register of charitable organizations as public record.

57-22-5. Attorney general to maintain register of charitable organizations as public record.

The attorney general shall establish and maintain a register of all documents filed by charitable organizations in accordance with the Charitable Solicitations Act. The register shall be open to public inspection except that the attorney general may withhold from public inspection documents or information obtained in the course of an investigation undertaken pursuant to the provisions of that act or that otherwise may be withheld from public inspection by law.

History: Laws 1983, ch. 140, 5; 1999, ch. 124, 5.



Section 57-22-6 - Filing of required documents.

57-22-6. Filing of required documents.

A. A charitable organization existing, operating or soliciting in the state, unless exempted by Section 57-22-4 NMSA 1978, shall register with the attorney general on a form provided by the attorney general; correct any deficiencies in its registration upon notice of deficiencies provided by the attorney general and provide a copy of its IRS Form 1023 or IRS Form 1024 application for exempt status with its registration.

B. The attorney general shall notify each charitable organization required to register within ten business days of his receipt of the registration form of any deficiencies in the registration and may make rules in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978], as are necessary for the proper administration of this section, including:

(1) requirements for filing additional information, including disclosure of professional fundraising counsel retained by the charitable organization; and

(2) provisions for suspending the filing of reports or granting an exemption from the registration and reporting requirements of this section for a charitable organization subject to audit, registration, charter or other requirements of a statewide, regional or national association and if it is determined that such reports or registration is not necessary for the protection of the public interest.

C. In addition to any other reporting requirements pursuant to the Charitable Solicitations Act, every charitable organization that has received tax-exempt status pursuant to Section 501(c)(3) of the federal Internal Revenue Code of 1986, as amended, and is required to file a form 990, 990EZ or 990PF pursuant to the Internal Revenue Code of 1986, as amended, shall file that form and the accompanying schedule A annually with the office of the attorney general up to six months following the close of the charitable organization's fiscal year. Extensions of time for filing may be allowed at the discretion of the attorney general for good cause shown. Such forms shall be public records and available for public inspection. Organizations that do not file a form 990, 990EZ or 990PF pursuant to the Internal Revenue Code of 1986, as amended, shall file an annual report, under oath, on the form provided by the attorney general for that purpose. A charitable organization that received total revenue in excess of five hundred thousand dollars ($500,000) shall be audited by an independent certified public accountant. Audits shall be performed in accordance with generally acceptable accounting principles. A charitable organization shall correct any deficiencies in an annual report upon notice of deficiencies provided by the attorney general.

D. A charitable organization that fails to register before a solicitation is made or fails to timely file its tax filings with the attorney general pursuant to Subsection C of this section may be assessed a late filing fee of one hundred dollars ($100).

E. The attorney general may accept information filed by a charitable organization with another state or the federal government in lieu of the registration and reporting requirements of the Charitable Solicitations Act if such information is determined by the attorney general to be in substantial compliance with the registration and reporting requirements of that act.

History: Laws 1983, ch. 140, 6; 1993, ch. 73, 1; 1999, ch. 124, 6.



Section 57-22-6.1 - Professional fundraisers; registration.

57-22-6.1. Professional fundraisers; registration.

A. Professional fundraisers shall, before entering into a contract with any charitable organization, except a religious organization, to solicit for or on its behalf:

(1) register with the attorney general on a form provided by the attorney general;

(2) file with the attorney general a surety bond pursuant to the Charitable Solicitations Act; and

(3) file with the attorney general a copy of the intended written contract between the professional fundraiser and the charitable organization on whose behalf the professional fundraiser intends to conduct a solicitation campaign.

B. The contract between the professional fundraiser and the charitable organization shall clearly describe the:

(1) compensation and authority of the professional fundraiser;

(2) solicitation campaign;

(3) location and telephone numbers from where solicitations are intended to be conducted;

(4) list of names and addresses of all employees, agents or other persons who are to solicit during the campaign; and

(5) copies of the solicitation literature, including scripts of any written or verbal solicitation.

C. The charitable organization on whose behalf the professional fundraiser is acting shall certify that the contract and solicitation materials filed with the attorney general are true and complete.

D. Within ten business days after receiving a registration pursuant to this section, the attorney general shall notify the professional fundraiser of any deficiencies in the registration, contract or bond; otherwise the filing is deemed approved as filed.

E. A professional fundraiser who fails to register with the attorney general may be assessed a late registration fee of five hundred dollars ($500).

History: Laws 1999, ch. 124, 12.



Section 57-22-6.2 - Professional fundraisers; bond.

57-22-6.2. Professional fundraisers; bond.

A professional fundraiser shall file a surety bond at the time of the registration with the attorney general in an amount and on a form provided by the attorney general. The professional fundraiser shall maintain the surety bond, or alternative financial assurances approved by the attorney general, as long as the professional fundraiser solicits in the state.

History: Laws 1999, ch. 124, 13.



Section 57-22-6.3 - General provisions; charitable organizations; professional fundraisers; prohibited practices.

57-22-6.3. General provisions; charitable organizations; professional fundraisers; prohibited practices.

A charitable organization or a professional fundraiser shall not:

A. engage in deceptive fundraising practices, meaning any false or misleading verbal or written statement, description or representation of any kind knowingly made in connection with a solicitation and that may, tends to or does deceive or mislead any person and includes:

(1) using the name or likeness of any person in solicitation literature without the express written consent of the person; provided that publication of previous contributors' names to acknowledge their contributions shall not require their express written consent;

(2) using a name, symbol or statement that is so closely related or similar to that used by another charitable organization or governmental agency that the use would tend to confuse or mislead the public; and

(3) misrepresenting, confusing or misleading any person to reasonably believe incorrectly that the contributions being solicited are or will be used for purposes, persons or programs in the state; or

B. collect or attempt to collect a contribution in person or by courier unless:

(1) the solicitation and collection or attempt to collect occur contemporaneously; or

(2) the solicitation includes the sale of goods or items and the collection or attempt to collect occurs contemporaneously with the delivery of the goods or items agreed to be purchased by the contributor.

History: Laws 1999, ch. 124, 14.



Section 57-22-6.4 - Professional fundraiser; records and reports.

57-22-6.4. Professional fundraiser; records and reports.

A. At least every six months, the professional fundraiser shall account in writing to the charitable organization for all contributions received and all expenses incurred under their contract. The charitable organization shall maintain a copy of the accounting of contributions and expenses for three years and make it available to the attorney general upon request.

B. All contributions of money received by the professional fundraiser shall be deposited in an account at a federally insured financial institution within two days after receipt. The account shall be established and maintained in the name of the charitable organization. Disbursements from the account shall be made upon warrants signed by an authorized representative of the charitable organization and may also be signed by the professional fundraiser.

C. The professional fundraiser shall include the following information in its accounting required by Subsection A of this section to the charitable organization:

(1) the name and address of each person contributing to the charitable organization and the date and amount of the contribution. This information shall not be publicly disclosed and shall be used only for law enforcement purposes;

(2) the name and residence address of each employee, agent or other person involved in the solicitation;

(3) the script or other instructional information provided by the charitable organization or professional fundraiser to employees, agents or other persons conducting solicitations;

(4) a record of expenses incurred by the professional fundraiser that the charitable organization paid; and

(5) the name and address of each financial institution and the account number of each account in which the professional fundraiser deposited contributions received from the solicitation.

D. The professional fundraiser and the employees of the professional fundraiser shall disclose the following in solicitations:

(1) the name of the charitable organization; and

(2) the fact that the solicitation is made by or through a professional fundraiser.

E. Every professional fundraiser and charitable organization shall have either a registered agent in the state or shall file a consent to service of process with the attorney general. The consent to service shall be in the form prescribed by the attorney general and shall be irrevocable.

History: Laws 1999, ch. 124, 15.



Section 57-22-7 - Restriction on use of fact of filing in solicitation.

57-22-7. Restriction on use of fact of filing in solicitation.

No solicitation for charitable purposes shall use the fact or requirement of registration or of the filing of any report with the attorney general pursuant to the Charitable Solicitations Act with the intent to cause or in a manner tending to cause any person to believe that the solicitation, the manner in which it is conducted, its purposes, any use to which the proceeds will be applied or the person or organization conducting it has been or will be in any way endorsed, sanctioned or approved by the attorney general or any governmental agency or office.

History: Laws 1983, ch. 140, 7; 1999, ch. 124, 7.



Section 57-22-8 - Disclosure of fundraising costs.

57-22-8. Disclosure of fundraising costs.

A. All charitable organizations subject to the Charitable Solicitations Act shall disclose upon request the percentage of the funds solicited that are spent on the costs of fundraising. For purposes of this section, costs of fundraising shall include all money directly expended on fundraising and that portion of all administrative expenses and salaries of the charitable organization attributable to fundraising activities.

B. Whenever a solicitation on behalf of a charitable organization subject to the Charitable Solicitations Act is undertaken by a professional fundraiser, the professional fundraiser shall disclose that fact to prospective contributors.

History: Laws 1983, ch. 140, 8; 1999, ch. 124, 8.



Section 57-22-9 - Authority of the attorney general.

57-22-9. Authority of the attorney general.

A. The attorney general may, on behalf of the state, examine and investigate any charitable organization subject to the Charitable Solicitations Act to ascertain the conditions of its affairs and to what extent, if at all, it fails to comply with the trusts that it has assumed or if it has departed from the purposes for which it was formed. In the case of failure or departure, the attorney general may institute, in the name of the state, a proceeding necessary to correct the noncompliance or departure by any remedy available under the common law.

B. The attorney general may, in the name of the state, seek injunctive relief, civil penalties, financial accounting or restitution from any person who has failed to comply with the registration, filing or disclosure provisions of the Charitable Solicitations Act or who has otherwise violated the provisions of that act.

C. The attorney general, in the name of the state, may initiate appropriate proceedings to seek compliance with the provisions of the Charitable Solicitations Act and with any rules promulgated by the attorney general pursuant to that act. The attorney general may promulgate rules for the proper administration of that act.

D. Nothing in this section shall be construed to preclude a person or group of persons from asserting a private cause of action against a charitable organization or professional fundraiser.

History: Laws 1983, ch. 140, 9; 1999, ch. 124, 9.



Section 57-22-9.1 - Investigative demand; civil penalty.

57-22-9.1. Investigative demand; civil penalty.

A. Whenever the attorney general has reason to believe that any person may be in possession, custody or control of information or documentary material, including an original or copy of any book, record, report, memorandum, paper, communication, tabulation, chart, photograph, mechanical transcription or other tangible document or recording, that the attorney general believes to be relevant to the subject matter of an investigation of a probable violation of the Charitable Solicitations Act, the attorney general may, prior to the institution of a civil proceeding, execute in writing and cause to be served upon the person a civil investigative demand. The demand shall require the person to answer interrogatories or to produce documentary material and permit the inspection and copying of the material. The demand of the attorney general shall not be a matter of public record and shall not be published by him except by order of the court.

B. Each demand shall:

(1) state the general subject matter of the investigation;

(2) describe with reasonable certainty the information or documentary material to be provided;

(3) identify the time period within which the information or documentary material is to be provided, which in no case shall be less than ten days after the date of service of the demand; and

(4) state the date on which any documentary material shall be available for inspection and copying.

C. No demand shall:

(1) contain any requirement that would be unreasonable or improper if contained in a subpoena duces tecum issued by a court of the state;

(2) require the disclosure of any documentary material that would be privileged or that for any other reason would not be required by a subpoena duces tecum by a court of the state; or

(3) require the removal of any documentary material from the custody of the person upon which the demand is served except in accordance with the provisions of Subsection E of this section.

D. Service of the demand may be made by:

(1) delivering a duly executed copy of the demand to the person to be served or, if the person is not a natural person, to the registered or statutory agent for the person to be served;

(2) delivering a duly executed copy of the demand to the principal place of business in New Mexico of the person to be served; or

(3) mailing by registered mail or certified mail a duly executed copy of the demand addressed to the person to be served at his principal place of business in the state or, if the person has no place of business in the state, to his principal place of business.

E. Documentary material demanded pursuant to Subsection A of this section shall be produced for inspection and copying during normal business hours at the principal place of business of the person served or may be inspected and copied at such other times and places as may be agreed upon by the person served and the attorney general.

F. Documentary material and its contents produced pursuant to a demand or answers to interrogatories shall not be produced for inspection or copying by anyone other than an authorized employee of the attorney general. The district court in the county in which the person resides or has his principal place of business or is about to perform or is performing the practice that is alleged to be unlawful under the Charitable Solicitations Act may order documentary material, its contents or answers to interrogatories to be produced for inspection or copying by someone other than an authorized employee of the attorney general.

G. At any time before the return date of the demand, a petition to set aside the demand, modify the demand or extend the return date on the demand may be filed in the district court in the county in which the person resides or has his principal place of business or is about to perform or is performing the practice that is alleged to be unlawful under the Charitable Solicitations Act, and the court upon showing of good cause may set aside the demand, modify it or extend the return date on the demand.

H. If after service of the demand the person neglects or refuses to comply with the demand, the attorney general may invoke the aid of the court in the enforcement of the demand.

I. This section shall not be applicable to criminal prosecutions.

J. In an action brought pursuant to the Charitable Solicitations Act, if the court finds that a person has violated a provision of that act or rules promulgated pursuant to that act, the attorney general may recover, on behalf of the state, a maximum civil penalty of five thousand dollars ($5,000) per violation.

History: Laws 1999, ch. 124, 16.



Section 57-22-9.2 - Exchange of information with other states.

57-22-9.2. Exchange of information with other states.

The attorney general may exchange information obtained by the civil investigative demand with comparable authorities of other states or the federal government regarding charitable organizations, professional fundraisers and professional fundraising counsel. Information acquired by exchange with other states or the federal government shall be exempt from inspection pursuant to the Inspection of Public Records Act [Chapter 14, Article 2 NMSA 1978]. Information shall not be exchanged with comparable authorities of other states or the federal government unless the information is similarly exempt from inspection pursuant to applicable laws of such other states or the federal government.

History: Laws 1999, ch. 124, 17.



Section 57-22-10 - Standard of care.

57-22-10. Standard of care.

All officers, directors, managers, trustees, professional fundraisers, professional fundraising counsel or other persons having access to the money of a charitable organization intended for use for charitable purposes shall be held to the standard of care defined for fiduciary trustees under common law.

History: Laws 1983, ch. 140, 10; 1999, ch. 124, 10.



Section 57-22-11 - Exemptions from state and local taxation.

57-22-11. Exemptions from state and local taxation.

Every officer, agency, board or commission of this state, or political subdivision of this state receiving applications for exemption from taxation shall provide to the attorney general copies of all the applications, supporting documents and official responses.

History: Laws 1983, ch. 140, 11; 1999, ch. 124, 11.






Article 23 - Franchise Termination

Section 57-23-1 - Short title.

57-23-1. Short title.

This act [57-23-1 through 57-23-8 NMSA 1978] may be cited as the "Franchise Termination Act".

History: Laws 1985, ch. 229, 1.



Section 57-23-2 - Definitions.

57-23-2. Definitions.

As used in the Franchise Termination Act:

A. "current price" means an amount equal to the price listed in the supplier's printed price list in effect when the franchise is terminated, less applicable trade and cash discounts;

B. "dealer cost" means an amount equal to the sum of the original invoice price that the dealer paid for inventory and the cost to the dealer of its delivery from the supplier to the dealer, less applicable discounts;

C. "dealer" means a person in the business of the retail sale of farm tractors, farm implements or the attachments to or repair parts for farm tractors or farm implements;

D. "franchise" means a written or oral contract or agreement between a supplier and a dealer, that may be called a "dealership" or by any other name, by which the dealer is authorized to engage in the business of the retail sale of inventory according to the methods and procedures prescribed by the supplier;

E. "inventory" means new or unused farm tractors, farm implements, utility tractors, industrial tractors, attachments and repair parts that are provided by a supplier to a dealer under a franchise agreement and that were purchased within thirty-six months of the termination of the franchise or were listed in the supplier's current sales manual at the time of termination; and

F. "supplier" means a manufacturer, wholesaler or distributor of farm tractors, farm implements, utility tractors or industrial tractors or the attachments to or repair parts for that equipment.

History: Laws 1985, ch. 229, 2.



Section 57-23-3 - Termination of franchise; return of inventory.

57-23-3. Termination of franchise; return of inventory.

A. If on termination of a franchise, the dealer delivers to the supplier the inventory that was purchased from the supplier and that is held by the dealer on the date of termination, the supplier shall pay to the dealer:

(1) the dealer cost of the new, unsold, undamaged and complete farm tractors, farm implements, utility tractors, industrial tractors and attachments returned by the dealer;

(2) an amount equal to ninety percent of the current price of new, undamaged repair parts returned by the dealer; and

(3) an amount equal to an additional five percent of the current price of new, undamaged repair parts returned by the dealer, unless the supplier performs the handling, packing and loading of the parts, in which case no additional amount is required under this paragraph.

B. The supplier may subtract from the sum due under Subsection A of this section the amount of debts owed by the dealer to the supplier. The supplier and dealer are each responsible for one-half of the cost of delivering the inventory to the supplier.

C. The supplier shall pay the amount due under this section before the sixty-first day after the day that the supplier receives inventory from the dealer and after the dealer has furnished proof that the inventory was purchased from the supplier.

D. On payment of the amount due under this section, title to the inventory is transferred to the supplier.

History: Laws 1985, ch. 229, 3.



Section 57-23-4 - Exceptions.

57-23-4. Exceptions.

A supplier is not required to repurchase:

A. inventory:

(1) that the dealer orders after the dealer receives notice of the termination of the franchise from the supplier; or

(2) for which the dealer cannot furnish evidence of clear title that is satisfactory to the supplier; or

B. a repair part that:

(1) has a limited storage life;

(2) is in a broken or damaged package;

(3) is usually sold as part of a set, if the part is separated from the set; or

(4) cannot be sold without reconditioning or repackaging.

History: Laws 1985, ch. 229, 4.



Section 57-23-5 - Warranty claim.

57-23-5. Warranty claim.

If after the termination of a franchise, the dealer submits a warranty claim to the supplier for work performed prior to the effective date of the termination, the supplier shall accept or reject the claim not later than the forty-fifth day after the day that the supplier receives the claim. A claim not rejected before the deadline shall be deemed accepted. The supplier shall pay an accepted claim not later than the sixtieth day after the day that the supplier receives the claim.

History: Laws 1985, ch. 229, 5.



Section 57-23-6 - Late payment.

57-23-6. Late payment.

If a supplier does not make the payment required by the Franchise Termination Act before the sixty-first day after the day that the supplier received the final shipment of the inventory from the dealer, the supplier shall be liable to the dealer for:

A. the greater of the dealer cost or current price of the inventory;

B. the expenses incurred by the dealer in returning the inventory to the supplier;

C. interest on the greater of the dealer cost or current price of the inventory, at the rate applicable to a judgment of a court of this state, for the period beginning on the sixty-first day after the day the supplier received the inventory;

D. reasonable attorney's fees; and

E. costs.

History: Laws 1985, ch. 229, 6.



Section 57-23-7 - Security interest.

57-23-7. Security interest.

The Franchise Termination Act does not affect a supplier's security interest in inventory.

History: Laws 1985, ch. 229, 7.



Section 57-23-8 - Application of bulk transfer law.

57-23-8. Application of bulk transfer law.

The provisions of the Uniform Commercial Code - Bulk Transfers [repealed] do not apply to a transaction between a supplier and dealer that is required by the Franchise Termination Act.

History: Laws 1985, ch. 229, 8.






Article 24 - Food Products Delivery Guarantees

Section 57-24-1 - Short title.

57-24-1. Short title.

This act [57-24-1 through 57-24-4 NMSA 1978] may be cited as the "Food Products Delivery Guarantee Act".

History: Laws 1991, ch. 116, 1.



Section 57-24-2 - Food products delivery guarantees; definition.

57-24-2. Food products delivery guarantees; definition.

As used in the Food Products Delivery Guarantee Act, "food products delivery guarantee" means any statement guaranteeing or warranting the time of delivery of any food product or service.

History: Laws 1991, ch. 116, 2.



Section 57-24-3 - Civil penalty.

57-24-3. Civil penalty.

Pursuant to a finding by any court that a person made a food products delivery guarantee that proximately resulted in injury or damage to another or another's property, the attorney general, upon petition to the court, may recover, on behalf of the state of New Mexico, a civil penalty not exceeding five thousand dollars ($5,000) for each occurrence of injury or damage.

History: Laws 1991, ch. 116, 3.



Section 57-24-4 - Civil remedies.

57-24-4. Civil remedies.

Any person may bring a civil action for injuries or damages proximately caused by any food products delivery guarantee. Damages shall include nominal, compensatory or punitive damages. Costs and attorneys' fees shall be awarded by the court to a prevailing party. The relief provided in this section is in addition to remedies otherwise provided by law.

History: Laws 1991, ch. 116, 4.






Article 25 - Carnival Ride Insurance

Section 57-25-1 - Short title.

57-25-1. Short title.

This act [57-25-1 through 57-25-6 NMSA 1978] may be cited as the "Carnival Ride Insurance Act".

History: Laws 1993, ch. 284, 1.



Section 57-25-2 - Definitions.

57-25-2. Definitions.

As used in the Carnival Ride Insurance Act:

A. "carnival ride" means any mechanical device, aquatic device or combination of devices that carries or conveys passengers on, along, around, through or over a fixed or restricted route or course or within a defined area for the purpose of giving its passengers amusement, pleasure, thrills or excitement, including bungee jumping facilities and state fair rides, but does not include playground equipment, a single-passenger, coin-operated device secured by a stationary foundation or a small promotional event or operation consisting of fewer than six kiddie rides designed for children twelve years of age or younger, including merry-go-rounds;

B. "department" means the regulation and licensing department;

C. "inspection" means a physical examination of a carnival ride by an inspector of the regulation and licensing department prior to issuing a certificate of inspection, including reinspection;

D. "operator" means a person actually engaged in or directly controlling the operation of a carnival ride; and

E. "owner" means a person, including the state or any political subdivision of the state, who owns or leases a carnival ride.

History: Laws 1993, ch. 284, 2; 1995, ch. 79, 1.



Section 57-25-3 - Liability insurance required; certificate of inspection required; carnival ride insurance fund created.

57-25-3. Liability insurance required; certificate of inspection required; carnival ride insurance fund created.

A. No person shall operate a carnival ride without a policy of insurance in an amount not less than three million dollars ($3,000,000) against liability for injury to persons arising out of the operation of the carnival ride.

B. Either a copy of the policy furnished to the insured or a certificate stating that the insurance required by this section is in effect shall be filed with the department and a local government entity.

C. The policy shall contain a schedule listing by name and serial number each carnival ride insured by the policy. In the event of additions or deletions of carnival rides during the policy terms, such changes shall be shown on a change endorsement, a copy of which shall be submitted to the department and the local government entity.

D. In the event of policy cancellation by either the insured owner or operator or the insurance company, the insured shall furnish notice of the cancellation to the department and the local government entity not later than ten days prior to cancellation.

E. No person, owner or operator of a carnival ride shall operate any carnival ride without obtaining a certificate of inspection for each ride by an inspector of the department or its designee and filing the certificate of inspection with the local government. The owner or operator shall annually have each carnival ride inspected and annually file the certificate of inspection. The certificate of inspection shall state that the carnival ride operator or owner has had the rides independently inspected by a national amusement ride safety official class 1, 2 or 3 inspector within twelve months of the operation of the ride within the state and whether any deficiencies noted by the engineer have been corrected. In addition, the owner or operator of the ride shall inspect the ride each day the ride is operated before any member of the public is permitted to board the ride. The owner or operator shall keep a current log of such inspections which shall be available for review by local enforcement officials during operating hours.

F. The insured shall pay a fifty dollar ($50.00) per carnival ride per inspection filing fee with the department.

G. The "carnival ride insurance fund" is created in the state treasury. The fund shall consist of all filing fees received by the department pursuant to the Carnival Ride Insurance Act. Money in the carnival ride insurance fund is appropriated to the department for the purpose of carrying out the provisions of the Carnival Ride Insurance Act. The fund shall not be expended for any purpose other than carrying out the provisions of the Carnival Ride Insurance Act.

History: Laws 1993, ch. 284, 3; 1995, ch. 79, 2; 1996, ch. 60, 1.



Section 57-25-4 - Penalty.

57-25-4. Penalty.

A. The department or its authorized representative may issue a written order for the temporary cessation of operation of a carnival ride if it has been determined that the owner or operator has not acquired a policy of insurance or has not maintained inspections of his carnival rides. The operation of the ride shall not resume until the requisite insurance is in effect, inspections have been made and the requisite certificates have been filed with the department and the local government entity.

B. The department may appear in its own name in the district court of Santa Fe county or any other county having jurisdiction to prevent violations or to enforce the provisions of the Carnival Ride Insurance Act, the orders, rules and regulations, codes and minimum standards made pursuant to this act by injunction, mandamus or any other proper legal proceeding without bond, including an order not to move the carnival ride.

C. The local law enforcement agency shall have the authority to enforce the provisions of the Carnival Ride Insurance Act. Any person who does not maintain liability insurance on a carnival ride, operates a carnival ride or authorizes the operation of a carnival ride that does not have insurance, does not annually have his carnival rides inspected or does not file the proper certificates as set forth in the Carnival Ride Insurance Act is guilty of a misdemeanor and upon conviction the court shall impose a fine of up to one thousand dollars ($1,000) a day for the operation of each ride.

History: Laws 1993, ch. 284, 4.



Section 57-25-5 - Liability; limitations.

57-25-5. Liability; limitations.

No provision of the Carnival Ride Insurance Act shall be construed to place any liability on the state or on the department with respect to any claim by any person, firm or corporation relating to a carnival ride or to any injury or damages arising from a carnival ride.

History: Laws 1993, ch. 284, 5.



Section 57-25-6 - Exemptions.

57-25-6. Exemptions.

The provisions of the Carnival Ride Insurance Act shall not apply to nonprofit organizations that own and operate a carnival ride ten days or less each year.

History: Laws 1993, ch. 284, 6.






Article 26 - Rental-Purchase Agreements

Section 57-26-1 - Short title.

57-26-1. Short title.

Sections 1 through 12 [57-26-1 through 57-26-12 NMSA 1978] of this act may be cited as the "Rental-Purchase Agreement Act".

History: Laws 1995, ch. 38, 1.



Section 57-26-2 - Definitions.

57-26-2. Definitions.

As used in the Rental-Purchase Agreement Act:

A. "advertisement" means a commercial message in any medium that solicits a consumer to enter a rental-purchase agreement;

B. "cash sale price" means the price stated in a rental-purchase agreement for which the lessor would have sold and the consumer would have bought the goods that are the subject matter of a rental-purchase agreement if the transaction had been a sale for cash and may include any taxes and charges for delivery, installation, servicing, repairs, alterations or improvements;

C. "consumer" means an individual who rents goods under a rental-purchase agreement to be used primarily for personal, family or household purposes;

D. "consummation" means the date on which a consumer enters a rental-purchase agreement;

E. "goods" means personal property of which a consumer acquires use under a rental-purchase agreement;

F. "lessor" means a person who regularly provides the use of goods under rental-purchase agreements and to whom rental payments are initially payable on the face of the rental-purchase agreement; and

G. "rental-purchase agreement" means an agreement for the use of goods by an individual for personal, family or household purposes, for an initial period of four months or less, that is automatically renewable with each payment after the initial period, that does not obligate or require the consumer to continue renting or using the goods beyond the initial period and that permits the consumer to become the owner of the goods.

History: Laws 1995, ch. 38, 2.



Section 57-26-3 - Exempted transactions; relationship to other laws.

57-26-3. Exempted transactions; relationship to other laws.

A. The Rental-Purchase Agreement Act does not apply to the following:

(1) rental-purchase agreements made primarily for business, commercial or agricultural purposes;

(2) a lease of a safe deposit box;

(3) a lease or bailment of personal property that is incidental to the lease of real property and provides that the consumer has no option to purchase the leased property;

(4) a lease of a "motor vehicle", as defined in Subsection C of Section 56-1-1 NMSA 1978; or

(5) a lease of a "mobile home", as defined in Subsection D of Section 56-1-1 NMSA 1978.

B. Rental-purchase agreements are not governed by the provisions of:

(1) the Uniform Commercial Code [Chapter 55 NMSA 1978];

(2) Chapter 56, Articles 1 and 8 NMSA 1978; or

(3) Chapter 58, Article 15 NMSA 1978.

History: Laws 1995, ch. 38, 3.



Section 57-26-4 - General requirements of rental-purchase agreements.

57-26-4. General requirements of rental-purchase agreements.

A. Each rental-purchase agreement shall be in writing, dated, signed by the consumer and lessor and completed as to all essential provisions.

B. The printed or typed portion of the rental-purchase agreement, other than instructions for completion, shall be in a size equal to at least eight-point type. The rental-purchase agreement shall be designated "rental-purchase agreement".

C. The lessor shall deliver to the consumer, or mail to him at his address shown on the rental-purchase agreement, a copy of the agreement as accepted by the consumer. Until the lessor does so, a consumer who has not received delivery of the rented goods shall have the right to rescind his rental-purchase agreement and receive a refund of all payments made. An acknowledgment by the consumer of delivery of a copy of the rental-purchase agreement shall be in a size equal to at least ten-point bold type and, if contained in the agreement, shall appear directly above the consumer's signature.

D. The rental-purchase agreement shall contain the names of the lessor and consumer, the lessor's business address and the residence or other address of the consumer as specified by the consumer.

E. The lessor shall disclose to the consumer the information required by Section 5 [57-26-5 NMSA 1978] of the Rental-Purchase Agreement Act on the face of the rental-purchase agreement above the line for the consumer's signature. The disclosures shall be made at or before consummation of the rental-purchase agreement. In a transaction involving more than one lessor, only one lessor need make the disclosures, but all lessors shall be bound by the disclosures. If a disclosure becomes inaccurate as a result of any act, occurrence or any agreement by the consumer after delivery of the required disclosures, the resulting inaccuracy is not a violation of the Rental-Purchase Agreement Act.

F. A lessor who provides an advertisement in any language other than English shall have rental-purchase agreements printed in each non-English language of the advertisement and shall make those rental-purchase agreements available to consumers.

History: Laws 1995, ch. 38, 4.



Section 57-26-5 - Disclosures.

57-26-5. Disclosures.

A. For each rental-purchase agreement, the lessor shall disclose in the agreement the following items, as applicable:

(1) whether the periodic payment is weekly, monthly or otherwise, the dollar amount of each payment and the total number and total dollar amount of all periodic payments necessary to acquire ownership of the goods;

(2) a statement that the consumer will not own the goods until the consumer has paid the total amount necessary to acquire ownership;

(3) a statement advising the consumer whether the consumer is liable for loss or damage to the goods and, if so, a statement that the liability will not exceed the fair market value of the goods as of the time they are lost or damaged;

(4) a brief description of the goods, sufficient to identify the goods to the consumer and the lessor, including an identification number, if applicable, and a statement indicating whether the goods are new or used. A statement that indicates new goods are used is not a violation of the Rental-Purchase Agreement Act;

(5) a statement of the cash sale price of the goods, but if one rental-purchase agreement involves a lease of two or more items as a set, a statement of the aggregate cash price of all items shall satisfy this requirement;

(6) the total of initial payments paid or required at or before consummation of the rental-purchase agreement or delivery of the goods, whichever is later;

(7) a statement that the total amount of payments does not include other charges or fees and a statement of all other charges or fees;

(8) a statement clearly summarizing the terms of the consumer's option to purchase, including a statement that the consumer has the right to exercise an early purchase option, and the price, formula or method for determining the early purchase price;

(9) a statement identifying the party responsible for maintaining or servicing the goods while they are being rented, together with a description of that responsibility and a statement that if any part of a manufacturer's express warranty covers the goods at the time the consumer acquires ownership of them, it shall be transferred to the consumer, if allowed by the terms of the warranty;

(10) a statement that the consumer may terminate the rental-purchase agreement without penalty by voluntarily surrendering or returning the goods in good repair, reasonable wear and tear excepted, along with any past due rental payments upon expiration of any rental period;

(11) notice of the right to reinstate a rental-purchase agreement, as provided in the Rental-Purchase Agreement Act; and

(12) the following notice printed or typed in a size equal to at least ten-point bold type:

"NOTICE TO THE CONSUMER

Do not sign this agreement before you read it or if it contains blank spaces. You are entitled to a copy of the agreement you sign."

B. With respect to matters governed by the federal Consumer Credit Protection Act, 15 U.S.C. Sections 1601 et seq., compliance with that act satisfies the requirements of this section.

History: Laws 1995, ch. 38, 5.



Section 57-26-6 - Prohibited provisions.

57-26-6. Prohibited provisions.

A rental-purchase agreement shall not contain:

A. a confession of judgment;

B. a negotiable instrument;

C. a security interest or any other claim of a property interest in any property of the consumer;

D. a wage assignment;

E. a waiver by the consumer of claims or defenses;

F. a provision authorizing the lessor or a person acting on the lessor's behalf to enter upon the consumer's premises unlawfully or to commit any breach of the peace in the repossession of goods;

G. a provision requiring the purchase of insurance or a liability damage waiver from the lessor for goods that are the subject of the rental-purchase agreement;

H. a provision that mere failure to return goods constitutes probable cause for a criminal action;

I. a provision requiring the consumer to make a payment in addition to regular periodic payments in order to acquire ownership of the goods or a provision requiring the consumer to make periodic payments totaling more than the dollar amount necessary to acquire ownership as disclosed pursuant to Section 5 [57-26-5 NMSA 1978] of the Rental-Purchase Agreement Act;

J. a provision for more than one reinstatement fee on any one periodic payment, regardless of the period of time during which it remains unpaid; or

K. a provision for a late charge or any other type of charge or penalty for reinstating a rental-purchase agreement, other than a reinstatement fee; however, a lessor may use the term "late charge" or a similar term to refer to a reinstatement fee.

History: Laws 1995, ch. 38, 6.



Section 57-26-7 - Reinstatement.

57-26-7. Reinstatement.

A. A consumer who fails to make a timely rental payment may reinstate the rental-purchase agreement without losing any rights or options that exist under the agreement by the payment of the following charges within five days of the renewal date of an agreement with monthly periodic payments or within two days of the renewal date of an agreement requiring periodic payments more frequently than monthly:

(1) all past due rental charges;

(2) if the goods have been picked up, the reasonable costs of pickup and redelivery; and

(3) any applicable reinstatement fee.

B. If a consumer has paid less than two-thirds of the total of payments necessary to acquire ownership of the goods and has returned or voluntarily surrendered the goods within seven days of the renewal date, other than through judicial process, the consumer may reinstate the rental-purchase agreement during a period of not less than twenty-one days after the date of the return of the goods.

C. If a consumer has paid two-thirds or more of the total of payments necessary to acquire ownership of the goods and has returned or voluntarily surrendered the goods within seven days of the renewal date, other than through judicial process, the consumer may reinstate the rental-purchase agreement during a period of not less than thirty days after the date of the return of the goods.

D. Nothing in this section shall prevent a lessor from attempting to repossess property during the reinstatement period, but such a repossession shall not affect the consumer's right to reinstate. Upon reinstatement, the lessor shall provide the consumer with the same goods, if available, or with substitute goods of comparable quality and condition.

History: Laws 1995, ch. 38, 7.



Section 57-26-8 - Receipts.

57-26-8. Receipts.

Upon request by the consumer, a lessor shall provide the consumer with a written receipt for each payment made.

History: Laws 1995, ch. 38, 8.



Section 57-26-9 - Renegotiations and extensions.

57-26-9. Renegotiations and extensions.

A. A renegotiation occurs when any term of a rental-purchase agreement that is required to be disclosed by Section 5 [57-26-5 NMSA 1978] of the Rental-Purchase Agreement Act is changed by agreement between the lessor and consumer. A renegotiation creates a new rental-purchase agreement requiring the lessor to give all the disclosures required by Section 5 of the Rental-Purchase Agreement Act.

B. A renegotiation shall not include:

(1) reinstatement of a rental-purchase agreement in accordance with Section 7 [57-26-7 NMSA 1978] of the Rental-Purchase Agreement Act;

(2) a lessor's waiver or failure to assert any claim against the consumer;

(3) a deferral, extension or waiver of a portion of a periodic payment or of one or more periodic payments; or

(4) a change, made at the consumer's request, of the day of the week or month on which periodic payments are to be made.

History: Laws 1995, ch. 38, 9.



Section 57-26-10 - Advertising.

57-26-10. Advertising.

A. An advertisement that refers to or states the dollar amount of a periodic payment and the right to acquire ownership of a specific item shall also clearly and conspicuously state:

(1) that the transaction advertised is a rental-purchase agreement;

(2) the total number and total amount of periodic payments necessary to acquire ownership of the item; and

(3) that the consumer acquires no ownership rights in the item unless the total amount necessary to acquire is paid.

B. Any owner or personnel of any medium in which an advertisement appears or through which it is disseminated shall not be liable for failure to comply with the provisions of this section.

C. The provisions of Subsection A of this section shall not apply to an advertisement that does not refer to or state the amount of any payment or that is published in the yellow pages of a telephone directory or in any similar directory of business.

D. Every item displayed or offered under a rental-purchase agreement shall bear a tag or card that clearly and conspicuously indicates in Arabic numerals each of the following:

(1) the cash price of the item;

(2) the amount of the periodic payment; and

(3) the total number and total amount of periodic payments necessary to acquire ownership.

E. An advertisement in any language other than English shall contain disclosures as required by this section in the non-English language.

History: Laws 1995, ch. 38, 10.



Section 57-26-11 - Enforcement; remedies; limitations.

57-26-11. Enforcement; remedies; limitations.

A. A lessor who fails to comply with the requirements of the Rental-Purchase Agreement Act is liable to the consumer damaged thereby in an amount equal to:

(1) the greater of the actual damages sustained by the consumer as a result of the lessor's failure to comply or twenty-five percent of the total of payments necessary to acquire ownership, but not less than one hundred dollars ($100) or more than one thousand dollars ($1,000); and

(2) the costs of the action and reasonable attorneys' fees as determined by the court.

B. A consumer may not take any action to offset the amount for which a lessor is potentially liable under Subsection A of this section against any amount owed by the consumer, unless the amount of the lessor's liability has been determined by judgment of a court of competent jurisdiction in an action in which the lessor was a party. This subsection does not bar a consumer then in default on an obligation from asserting a violation of the Rental-Purchase Agreement Act as an original action or as a defense or counterclaim to an action brought by a lessor against the consumer.

C. The remedies of a consumer, pursuant to the provisions of this section, are in addition to any other rights or remedies available to a consumer pursuant to applicable laws or regulations.

D. No action under this section may be brought in any court of competent jurisdiction more than one year after the date the consumer made his last rental payment or more than one year after the date of the occurrence of the violation that is the subject of the suit, whichever is later.

History: Laws 1995, ch. 38, 11.



Section 57-26-12 - Lessor's defenses.

57-26-12. Lessor's defenses.

A. If a lessor establishes by a preponderance of evidence that a violation of the Rental-Purchase Agreement Act was unintentional or the result of a bona fide error notwithstanding the maintenance of procedures reasonably adopted to avoid such errors, the lessor shall not be subject to the provisions of Section 11 [57-26-11 NMSA 1978] of the Rental-Purchase Agreement Act and the validity of the transaction is not affected. Examples of bona fide errors are clerical errors, calculation errors, errors due to unintentionally improper computer programming or data entry and printing errors, but do not include errors of legal judgment with respect to a lessor's obligations under the Rental-Purchase Agreement Act.

B. A lessor is not subject to the provisions of Section 11 of the Rental-Purchase Agreement Act if, within sixty days after discovering a failure to comply with a requirement of the Rental-Purchase Agreement Act and prior to the institution of an action for noncompliance and prior to the receipt of written notice of the noncompliance from the consumer, the lessor notifies the consumer of the noncompliance and makes whatever adjustments in the appropriate account are necessary to correct the noncompliance.

C. No provision of Section 11 of the Rental-Purchase Agreement Act applies to any action done or omitted in good faith in conformity with some provision of that act, notwithstanding that after the action or omission has occurred the provision is amended, rescinded or determined by judicial or other competent authority to be invalid for any reason.

History: Laws 1995, ch. 38, 12.






Article 27 - Assistive Device Lemon Law

Section 57-27-1 - Short title.

57-27-1. Short title.

This act [57-27-1 through 57-27-5 NMSA 1978] may be cited as the "Assistive Device Lemon Law".

History: Laws 1998, ch. 29, 1.



Section 57-27-2 - Definitions.

57-27-2. Definitions.

As used in the Assistive Device Lemon Law:

A. "assistive device" means manual wheelchairs, motorized wheelchairs, motorized scooters and motorized wheelchair lifts that allow access to motor vehicles; hearing aids, telephone communication devices for the deaf, assistive listening devices and other aids that enhance a person's ability to hear; and voice-synthesized or voice-activated computer software, optical scanners, augmentative communication devices and Braille printers; including a demonstrator, that a consumer purchases or accepts transfer of in New Mexico that is used for a major life activity;

B. "collateral costs" means expenses incurred by a consumer in connection with the repair of a nonconformity, including the cost of obtaining an alternative assistive device;

C. "consumer" means any of the following:

(1) the purchaser of an assistive device, if the assistive device was purchased from a dealer or manufacturer for purposes other than resale;

(2) a person to whom the assistive device is transferred for purposes other than resale, if the transfer occurs before the expiration of an express warranty applicable to the assistive device;

(3) the person who can enforce the warranty; and

(4) a person who leases an assistive device from a lessor pursuant to a written lease;

D. "current value of the written lease" means the total amount for which that lease obligates the consumer during the period of the lease remaining after its early termination, plus the assistive device lessor's early termination costs and the value of the assistive device at the lease expiration date if the lease sets forth that value, less the assistive device lessor's early termination savings;

E. "dealer" means a person who purchases assistive devices for resale or lease to consumers;

F. "demonstrator" means an assistive device used primarily for the purpose of demonstration to the public;

G. "early termination cost" means an expense or obligation that an assistive device lessor incurs as a result of both the termination of a written lease before the termination date set forth in that lease and the return of an assistive device to a manufacturer and includes a penalty for prepayment under a finance arrangement;

H. "early termination saving" means an expense or obligation that an assistive device lessor avoids as a result of both the termination of a written lease before the termination date set forth in the lease and the return of an assistive device to a manufacturer. Early termination saving includes an interest charge that the assistive device lessor would have paid to finance the assistive device or, if the lessor does not finance the assistive device, the difference between the total amount for which the lease obligates the consumer during the period of the lease term remaining after the early termination and the present value of that amount at the date of the early termination;

I. "manufacturer" means a person who manufactures or assembles assistive devices and agents of that person, including an importer, distributor, factory branch, distributor branch and any warrantors of the manufacturer's assistive device, but does not include an assistive device dealer;

J. "nonconformity" or "nonconforming" means a condition or defect that substantially impairs the use, value or safety of an assistive device that was purchased or whose acceptance of transfer occurred in New Mexico and that is covered by an express warranty applicable to the assistive device or to a component of the assistive device, but does not include a condition or defect that is the result of abuse, neglect or unauthorized modification or alteration of the assistive device by a consumer; and

K. "reasonable attempt to repair" means, within the terms of an express warranty applicable to a new assistive device, that:

(1) a nonconformity within the warranty is subject to repair by the manufacturer, the manufacturer's authorized dealer or a lessor at least four times and a nonconformity continues; or

(2) the assistive device is out of service for an aggregate of at least thirty cumulative days because of warranty nonconformity.

History: Laws 1998, ch. 29, 2.



Section 57-27-3 - Obligations and interests.

57-27-3. Obligations and interests.

A. A manufacturer who sells an assistive device to a consumer, either directly or through a dealer, shall furnish the consumer with an express warranty for the assistive device. The duration of the express warranty shall be not less than one year after first delivery of the assistive device to the consumer. In the absence of a written warranty from the manufacturer, the manufacturer shall be deemed to have expressly warranted to the consumer of an assistive device that for a period of one year from the date of first delivery to the consumer, the assistive device will be free from any nonconformity.

B. If a new assistive device does not conform to an applicable express warranty and the consumer reports the nonconformity to the manufacturer, dealer or lessor and makes the assistive device available for repair during the warranty period, the nonconformity shall be repaired at no charge to the consumer.

C. If, after a reasonable attempt to repair, the nonconformity is not repaired, the manufacturer, at the direction of the consumer, shall:

(1) accept return of the assistive device and replace it with a comparable new assistive device and refund any collateral costs within thirty days;

(2) accept return of the assistive device and refund to the consumer and to any holder of a perfected security interest in the consumer's assistive device, as their interest may appear, the full purchase price plus any finance charge amount paid by the consumer at the point of sale and collateral costs; or

(3) if the consumer was a lessee, accept return of the assistive device, refund to the lessor and to any holder of a perfected security interest in the assistive device, as their interest may appear, the current value of the written lease and refund to the consumer the amount that the consumer paid pursuant to the written lease plus any collateral costs.

D. A reasonable allowance for use may be charged to the consumer based on the number of days that the consumer used the assistive device before the consumer first reported the nonconformity to the manufacturer, dealer or lessor.

E. To receive a comparable new assistive device or a refund due pursuant to Paragraph (1) or (2) of Subsection C of this section, a consumer shall offer to transfer possession of the nonconforming assistive device to the manufacturer. No later than thirty days after the offer, the manufacturer shall provide the consumer with a comparable new assistive device or a refund. When the manufacturer provides the new assistive device or refund, the consumer shall return the nonconforming assistive device to the manufacturer, along with any endorsements necessary to transfer legal possession to the manufacturer.

F. To receive a refund due pursuant to Paragraph (3) of Subsection C of this section, a lessor shall offer to transfer possession of the nonconforming assistive device to the manufacturer. No later than thirty days after the offer, the manufacturer shall provide the refund to the lessor and to any holder of a perfected security interest in the assistive device as his interest may appear. When the manufacturer provides the refund, the lessor shall provide to the manufacturer any endorsements necessary to transfer legal possession to the manufacturer.

G. No person shall enforce the lease against the consumer after the consumer receives a refund due pursuant to Paragraph (3) of Subsection C of this section.

H. No assistive device returned by a consumer or lessor in this or any other state because of a nonconformity shall be resold or re-leased in this state unless full disclosure of the reasons for return is made to any prospective buyer or lessee.

History: Laws 1998, ch. 29, 3.



Section 57-27-4 - Attorney general rules; arbitration.

57-27-4. Attorney general rules; arbitration.

The attorney general may adopt and promulgate rules necessary to carry out the provisions of the Assistive Device Lemon Law, including rules concerning arbitration of disputes arising from nonconforming assistive devices and failures to comply with the Assistive Device Lemon Law.

History: Laws 1998, ch. 29, 4.



Section 57-27-5 - Consumer rights; actions; treble damages.

57-27-5. Consumer rights; actions; treble damages.

A. This section shall not be construed to limit rights and remedies available to a consumer under any other law.

B. In addition to pursuing any other remedy, a consumer may bring an action to recover actual damages or the sum of one hundred dollars ($100), whichever is greater. Where the trier of fact finds that the party charged with a violation of the Assistive Device Lemon Law has willfully engaged in the violation, the court may award up to three times actual damages or three hundred dollars ($300), whichever is greater, to the party complaining of the violation.

C. The court shall award attorney fees and costs to the party complaining of a violation of the Assistive Device Lemon Law if he prevails. The court shall award attorney fees and costs to the party charged with a violation of the Assistive Device Lemon Law if it finds that the party complaining of the violation brought an action that was an action that is frivolous or brought in bad faith.

D. In any class action filed under this section, the court may award damages to the named plaintiffs as provided in Subsection B of this section and may award members of the class such actual damages as were suffered by each member of the class as a result of a violation of the Assistive Device Lemon Law.

History: Laws 1998, ch. 29, 5.






Article 28 - Retainage

Section 57-28-1 - Short title.

57-28-1. Short title.

Chapter 57, Article 28 NMSA 1978 may be cited as the "Prompt Payment Act".

History: Laws 2001, ch. 68, 1; 2007, ch. 213, 1.



Section 57-28-2 - Definitions

57-28-2. Definitions

As used in the Prompt Payment Act:

A. "construction" means building, altering, repairing, installing or demolishing in the ordinary course of business any:

(1) road, highway, bridge, parking area or related project;

(2) building, stadium or other structure;

(3) airport, subway or similar facility;

(4) park, trail, athletic field, golf course or similar facility;

(5) dam, reservoir, canal, ditch or similar facility;

(6) sewage or water treatment facility, power generating plant, pump station, natural gas compression station or similar facility;

(7) sewage, water, gas or other pipeline;

(8) transmission line;

(9) radio, television or other tower;

(10) water, oil or other storage tank;

(11) shaft, tunnel or other mining appurtenance;

(12) electrical wiring, plumbing or plumbing fixture, gas piping, gas appliances or water conditions;

(13) air conditioning conduit, heating or other similar mechanical work;

(14) leveling or clearing land;

(15) excavating earth;

(16) drilling wells of any type, including seismographic shot holes or core drilling; and

(17) similar work, structures or installations;

B. "contractor" means a person performing construction through a contract with an owner;

C. "owner" means a person, local public body or state agency other than the department of transportation;

D. "person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture or similar legal entity; and

E. "subcontractor" means a person performing construction for the owner not through a contract with the owner.

History: Laws 2001, ch. 68, 2; 2007, ch. 213, 2.



Section 57-28-3 - Applicability of act.

57-28-3. Applicability of act.

The provisions of the Prompt Payment Act do not apply to construction contracts for residential property containing four or fewer dwelling units.

History: Laws 2001, ch. 68, 3; 2007, ch. 213, 3.



Section 57-28-5 - Payments; prompt pay required; withholding prohibited.

57-28-5. Payments; prompt pay required; withholding prohibited.

A. Except as provided in Subsection B of this section, all construction contracts shall provide that payment for amounts due shall be paid within twenty-one days after the owner receives an undisputed request for payment. Payment by the owner to the contractor may be made by first-class mailing, electronic funds transfer or by hand delivery of the undisputed amount of a pay request based on work completed or service provided under the contact. If the owner fails to pay the contractor within twenty-one days after receipt of an undisputed request for payment, the owner shall pay interest to the contractor beginning on the twenty-second day after payment was due, computed at one and one-half percent of the undisputed amount per month or fraction of a month until the payment is issued. If an owner receives an improperly completed invoice, the owner shall notify the sender of the invoice within seven days of receipt in what way the invoice is improperly completed, and the owner has no further duty to pay on the improperly completed invoice until it is resubmitted as complete.

B. A local public body may make payment within forty-five days after submission of an undisputed request for payment when grant money is a source of funding, if:

(1) the construction contract specifically provides in a clear and conspicuous manner for a payment later than twenty-one days after submission of an undisputed request for payment; and

(2) the following legend or substantially similar language setting forth the specified number of days appears in clear and conspicuous type on each page of the plans, including bid plans and construction plans:

"Notice of Extended Payment Provision

This contract allows the owner to make payment within ____________ days after submission of an undisputed request for payment.".

C. All construction contracts shall provide that contractors and subcontractors make prompt payment to their subcontractors and suppliers for amounts owed for work performed on the construction project within seven days after receipt of payment from the owner, contractor or subcontractor. If the contractor or subcontractor fails to pay the contractor's or subcontractor's subcontractor and suppliers by first-class mail or hand delivery within seven days of receipt of payment, the contractor or subcontractor shall pay interest to the subcontractors and suppliers beginning on the eighth day after payment was due, computed at one and one-half percent of the undisputed amount per month or fraction of a month until payment is issued. These payment provisions apply to all tiers of contractors, subcontractors and suppliers.

D. A creditor shall not collect, enforce a security interest against, garnish or levy execution on those progress payments or other payments that are owed by an owner, contractor or subcontractor to a person, or the owner's contractor's or subcontractor's surety, who has furnished labor or material pursuant to a construction contract.

E. When making payments, an owner, contractor or subcontractor shall not retain, withhold, hold back or in any other manner not pay amounts owed for work performed.

History: Laws 2001, ch. 68, 5; 2007, ch. 213, 4.



Section 57-28-7 - Care and protection of work.

57-28-7. Care and protection of work.

All material and work covered by partial payments become the property of the owner, but the contractor and subcontractor are not relieved from the sole responsibility for the care and protection of materials and work for which payments have been made; provided, however, the contractor and subcontractor have no duty for the care and protection of materials and work after the owner has assumed occupancy or use of the work.

History: Laws 2001, ch. 68, 7.



Section 57-28-8 - Final payment.

57-28-8. Final payment.

Ten days after certification of completion, any amounts remaining due the contractor or subcontractor under the terms of the contract shall be paid upon the presentation of the following:

A. a properly executed release and duly certified voucher for payment;

B. a release, if required, of all claims and claims of lien against the owner arising under and by virtue of the contract other than such claims of the contractor, if any, as may be specifically excepted by the contractor or subcontractor from the operation of the release in stated amounts to be set forth in the release; and

C. proof of completion.

History: Laws 2001, ch. 68, 8.



Section 57-28-11 - Attorney fees.

57-28-11. Attorney fees.

In an action to enforce the provisions of the Prompt Payment Act, the court may award court costs and reasonable attorney fees.

History: Laws 2001, ch. 68, 11; 2007, ch. 213, 5.






Article 28A - Construction Contracts

Section 57-28A-1 - Construction contracts; provisions void.

57-28A-1. Construction contracts; provisions void.

A. A provision of a construction contract, agreement, understanding, specification or other documentation that is made part of a construction contract for an improvement to real property in New Mexico is void, unenforceable and against the public policy of the state if the provision:

(1) makes the construction contract subject to the laws of another state; or

(2) requires any litigation arising from the construction contract to be conducted in another state.

B. Any mediation, arbitration or other dispute resolution proceeding arising from or relating to a construction contract for work performed in this state shall be conducted in this state.

C. As used in this section, "construction contract" means a public, private, foreign or domestic contract or agreement relating to construction, alteration, repair or maintenance of any real property in New Mexico and includes agreements for architectural services, demolition, design services, development, engineering services, excavation or other improvement to real property, including buildings, shafts, wells and structures, whether on, above or under real property.

History: Laws 2011, ch. 28, 1.






Article 29 - Pharmacies

Section 57-29-1 - Pharmacy freedom of choice.

57-29-1. Pharmacy freedom of choice.

A contract, agreement or arrangement between a pharmacy and a wholesaler, distributor or pharmacy benefit manager for the provision of prescription drugs for resale shall not include a provision requiring the pharmacy to enter into any other contract, agreement or arrangement with the contracting wholesaler, distributor or pharmacy benefit manager to purchase prescription drugs on different terms.

History: Laws 2002, ch. 75, 5 and Laws 2002, ch. 80, 5.






Article 30 - Sale of Recycled Metals

Section 57-30-1 - Short title.

57-30-1. Short title.

Chapter 57, Article 30 NMSA 1978 may be cited as the "Sale of Recycled Metals Act".

History: Laws 2008, ch. 29, 1; 2012, ch. 29, 1; 2012, ch. 33, 1.



Section 57-30-2 - Definitions.

57-30-2. Definitions.

As used in the Sale of Recycled Metals Act:

A. "aluminum material" means a product made from aluminum, an aluminum alloy or an aluminum byproduct. "Aluminum material" includes an aluminum beer keg but does not include other types of aluminum cans used to contain a food or beverage;

B. "bronze material" means:

(1) a cemetery vase, receptacle or memorial made from bronze;

(2) bronze statuary; or

(3) material readily identifiable as bronze;

C. "business day" means any calendar day except Sunday and the following holidays: New Year's day, Washington's birthday, Memorial day, Independence day, Labor day, Columbus day, Veterans' day, Thanksgiving day, Christmas day, Martin Luther King, Jr.'s birthday and any other legal public holiday of the state of New Mexico or the United States;

D. "copper or brass material" means:

(1) insulated or noninsulated copper wire, hardware or cable of the type used by a public utility, commercial mobile radio service carrier or common carrier that consists of at least twenty-five percent copper; or

(2) a copper or brass item of a type commonly used in construction or by a public utility, commercial mobile radio service carrier or common carrier;

E. "department" means the regulation and licensing department;

F. "lead material" means:

(1) a lead-acid battery; or

(2) material readily identifiable as being made of or containing lead;

G. "peace officer" means any full-time salaried and commissioned or certified law enforcement officer of a police or sheriff's department that is part of or administered by the state or a political subdivision of the state;

H. "personal identification document" means:

(1) a driver's license;

(2) a military identification card; or

(3) a passport issued by the United States or by another country and recognized by the United States;

I. "regulated material" means:

(1) aluminum material;

(2) bronze material;

(3) copper or brass material;

(4) steel material;

(5) lead material;

(6) a utility access cover;

(7) a water meter cover;

(8) a road or bridge guard rail;

(9) a highway or street sign;

(10) a traffic directional or control sign or signal; or

(11) a catalytic converter that is not part of an entire motor vehicle;

J. "secondhand metal dealer" means a scrap metal processor in the business of operating or maintaining a scrap metal yard in a physical location in which scrap metal or cast-off regulated material is purchased for shipment, sale or transfer;

K. "steel material" means a product made from an alloy of iron, chromium, nickel or manganese, including stainless steel beer kegs; and

L. "superintendent" means the superintendent of regulation and licensing.

History: Laws 2008, ch. 29, 2; 2012, ch. 29, 2; 2012, ch. 33, 2; 2016, ch. 51, 1.



Section 57-30-2.1 - Issuance of registration; period of registration.

57-30-2.1. Issuance of registration; period of registration.

The department is authorized to issue registrations to secondhand metal dealers that buy or sell regulated material. Original and renewed registrations shall be valid for a period of three years from the date of issuance, unless the registration is suspended or revoked.

History: Laws 2012, ch. 29, 13 and Laws 2012, ch. 33, 13.



Section 57-30-2.2 - Secondhand metal dealers; registration required; application; fee.

57-30-2.2. Secondhand metal dealers; registration required; application; fee.

A. A secondhand metal dealer shall not buy or sell regulated material without a valid registration issued by the department.

B. An application for registration shall be completed, under penalty of perjury, on a form designed and provided by the department and shall include:

(1) the full name and business address of the applicant;

(2) a list of all locations at which the applicant engages or will engage in the business of buying or selling regulated material; and

(3) any other information the department may require by rule.

C. An application for registration or for renewal of a registration shall be accompanied by a nonrefundable application fee in an amount not to exceed twenty-five dollars ($25.00).

History: Laws 2012, ch. 29, 14 and Laws 2012, ch. 33, 14.



Section 57-30-2.3 - Duties of secondhand metal dealers.

57-30-2.3. Duties of secondhand metal dealers.

A. A secondhand metal dealer shall:

(1) maintain a valid registration, issued by the department, and comply with the requirements of the Sale of Recycled Metals Act and rules promulgated pursuant to that act;

(2) comply with all federal requirements for scrap metal dealers, including maintaining storm water permits;

(3) register for the metal theft alert system, maintained by the institute of scrap recycling industries or its successor organization; and

(4) keep all employees who are involved in the purchasing or receiving of regulated material apprised of alerts received on theft of regulated material in the geographic area.

B. A secondhand metal dealer who becomes aware that the dealer is in possession of regulated material that was stolen or unlawfully obtained shall not remove the material from the dealer's premises and shall report the same to a local law enforcement agency within twenty-four hours.

History: Laws 2012, ch. 29, 15 and Laws 2012, ch. 33, 15.



Section 57-30-2.4 - Restricted transactions; additional documentation required.

57-30-2.4. Restricted transactions; additional documentation required.

A. A secondhand metal dealer shall not purchase any of the following without written documentation indicating that the seller is the rightful owner or has permission from the rightful owner or that the material was otherwise lawfully obtained:

(1) infrastructure grade regulated material that has been burned to remove insulation, unless the seller can produce written proof that the regulated material was lawfully burned;

(2) regulated material where the manufacturer's make, model, serial or personal identification number or other identifying marks engraved or etched upon the material have been conspicuously removed or altered;

(3) regulated material marked with the name, initials or otherwise identified as the property of an electrical company, a telephone company, a cable company, a water company or other utility company, a railroad or a governmental entity;

(4) a utility access cover;

(5) a water meter cover;

(6) a road or bridge guard rail;

(7) a highway or street sign;

(8) a traffic directional or control sign or signal;

(9) a metal beer keg that is clearly marked as being the property of the beer manufacturer; or

(10) a catalytic converter that is not part of an entire motor vehicle.

B. The department shall promulgate rules that more specifically describe the type of documentation required before a secondhand metal dealer may engage in a transaction described in this section.

History: Laws 2012, ch. 29, 16 and Laws 2012, ch. 33, 16.



Section 57-30-3 - Notice to sellers.

57-30-3. Notice to sellers.

A. A secondhand metal dealer shall at all times maintain in a prominent place in the dealer's place of business, in open view to a seller of regulated material, a notice in two-inch lettering that:

(1) includes the following language:

"A PERSON ATTEMPTING TO SELL REGULATED MATERIAL MUST PRESENT SUFFICIENT IDENTIFICATION AS REQUIRED BY STATE LAW.

WARNING: STATE LAW PROVIDES A CIVIL FINE FOR A PERSON WHO INTENTIONALLY PROVIDES A FALSE DOCUMENT OF IDENTIFICATION OR OTHER FALSE INFORMATION TO A SECONDHAND METAL DEALER WHILE ATTEMPTING TO SELL REGULATED MATERIAL."; and

(2) states the secondhand metal dealer's usual business hours.

B. The notice required by this section may be contained on a sign that contains another notice if the secondhand metal dealer is required to display another notice pursuant to applicable law.

History: Laws 2008, ch. 29, 3.



Section 57-30-4 - Information provided by seller.

57-30-4. Information provided by seller.

A. A person attempting to sell regulated material to a secondhand metal dealer shall:

(1) display to the secondhand metal dealer the person's personal identification document;

(2) sign a written statement provided by the secondhand metal dealer that the person is the legal owner of or is lawfully entitled to sell the regulated material offered for sale;

(3) provide to the secondhand metal dealer the year, make, model and license plate number of the motor vehicle used to transport the regulated material; and

(4) allow the secondhand metal dealer to take a photograph of the seller and the regulated material.

B. The secondhand metal dealer or the dealer's agent shall visually verify the accuracy of the personal identification document and vehicle identification presented by the seller at the time of the dealer's purchase of regulated material.

History: Laws 2008, ch. 29, 4; 2012, ch. 29, 3; 2012, ch. 33, 3.



Section 57-30-5 - Record of purchase.

57-30-5. Record of purchase.

A. A secondhand metal dealer in this state shall keep an accurate and legible written record, in a form approved by the department, of each purchase made in the course of the dealer's business of:

(1) copper or brass material;

(2) bronze material;

(3) lead material;

(4) aluminum material in excess of ten pounds; or

(5) steel material in excess of one ton, except that a written record shall be kept of each purchase of a stainless steel beer keg.

B. The record shall be in English and shall include:

(1) the place and date of the purchase;

(2) the name and address of each person from whom the regulated material is purchased or obtained;

(3) the identifying number of the personal identification document of each person from whom the regulated material is purchased or obtained;

(4) the year, make, model and license plate number of the motor vehicle used to transport the regulated material;

(5) a description made in accordance with the custom of the trade of the type and quantity of regulated material purchased;

(6) the statement required by Paragraph (2) of Subsection A of Section 57-30-4 NMSA 1978; and

(7) the written documentation required for certain transactions pursuant to Section 57-30-2.4 NMSA 1978, if applicable.

C. A secondhand metal dealer may take a digital photograph, with a date and time stamp, of:

(1) the seller of the regulated material; and

(2) the regulated material in the form in which it was purchased or obtained by the secondhand metal dealer.

History: Laws 2008, ch. 29, 5; 2012, ch. 29, 4; 2012, ch. 33, 4; 2016, ch. 51, 2.



Section 57-30-6 - Preservation of records.

57-30-6. Preservation of records.

A secondhand metal dealer shall preserve each record required by Section 57-30-5 NMSA 1978 until the first anniversary of the date the record was made.

History: Laws 2008, ch. 29, 6; 2012, ch. 29, 5; 2012, ch. 33, 5.



Section 57-30-7 - Inspection of records by peace officers; holds on property.

57-30-7. Inspection of records by peace officers; holds on property.

A. Upon request, a secondhand metal dealer shall produce to a peace officer during the dealer's usual business hours the requested record of purchase as required by Section 57-30-5 NMSA 1978.

B. If a peace officer determines, through an investigation or examination of the records kept by the secondhand metal dealer, that the dealer may be in possession of stolen property or property that constitutes evidence in a criminal investigation, the peace officer may place a hold on the property prohibiting the sale or removal of the property from the premises. The hold may remain in effect for up to five days or until the hold is lifted or the property is seized, whichever occurs earlier.

C. The inspecting peace officer shall inform the secondhand metal dealer of the person's status as a peace officer.

History: Laws 2008, ch. 29, 7; 2012, ch. 29, 6; 2012, ch. 33, 6.



Section 57-30-8 - Furnishing of report to department.

57-30-8. Furnishing of report to department.

A. As of January 1, 2014, a secondhand metal dealer shall, not later than the second business day after the date of the purchase or other acquisition of regulated material for which a record is required pursuant to Section 57-30-5 NMSA 1978, upload to the database maintained by the department a report containing the information required to be recorded pursuant to that section.

B. A local governmental entity shall not impose any reporting requirements on secondhand metal dealers regarding the purchase or acquisition of regulated material.

History: Laws 2008, ch. 29, 8; 2012, ch. 29, 7; 2012, ch. 33, 7.



Section 57-30-9 - Database.

57-30-9. Database.

The department shall establish and maintain an electronic database containing the records required to be preserved pursuant to Section 57-30-6 NMSA 1978, which database shall be accessible to law enforcement agencies and the department. Records received by the department pursuant to Section 57-30-8 NMSA 1978 shall be available in the database by the end of the second business day following receipt by the department.

History: Laws 2008, ch. 29, 9; 2012, ch. 29, 8; 2012, ch. 33, 8.



Section 57-30-10 - Powers and duties of superintendent.

57-30-10. Powers and duties of superintendent.

The superintendent has authority to promulgate reasonable regulations for the administration and enforcement of the Sale of Recycled Metals Act and is expressly authorized to make regulations regarding records of purchase of regulated material and the database required pursuant to that act.

History: Laws 2008, ch. 29, 10; 2012, ch. 29, 9; 2012, ch. 33, 9.



Section 57-30-11 - Waiting period for disposal of regulated material.

57-30-11. Waiting period for disposal of regulated material.

A secondhand metal dealer shall not process or permit to be removed from the dealer's premises regulated material until at least twenty-four hours have elapsed since the dealer acquired the regulated material.

History: Laws 2008, ch. 29, 11; 2012, ch. 29, 10; 2012, ch. 33, 10.



Section 57-30-12 - Prohibited acts.

57-30-12. Prohibited acts.

A person shall not, with the intent to deceive:

A. display to a secondhand metal dealer a false or invalid personal identification document in connection with the person's attempted sale of regulated material;

B. make a false material statement or representation to a secondhand metal dealer in connection with:

(1) that person's execution of a written statement required by Subsection A of Section 57-30-4 NMSA 1978;

(2) the dealer's efforts to obtain the information required pursuant to Subsection B of Section 57-30-5 NMSA 1978; or

(3) the written documentation required for certain transactions pursuant to Section 16 [57-30-18 NMSA 1978] of this 2012 act; or

C. deliberately remove or alter a manufacturer's make, model, serial or personal identification number or other identifying marks engraved or etched upon property that is regulated material.

History: Laws 2008, ch. 29, 12; 2012, ch. 29, 11; 2012, ch. 33, 11.



Section 57-30-13 - Civil penalty; suspension or revocation of registration.

57-30-13. Civil penalty; suspension or revocation of registration.

A. A person who violates any provision of the Sale of Recycled Metals Act may be assessed a civil penalty by the superintendent not to exceed one thousand dollars ($1,000) per violation.

B. The superintendent may suspend or revoke the registration of a secondhand metal dealer when the superintendent finds that the dealer has intentionally violated a provision of the Sale of Recycled Metals Act.

C. Prior to the imposition of a civil penalty or the suspension or revocation of a registration, the superintendent shall provide notice and an opportunity to be heard pursuant to the pertinent notice and hearing provisions of the Uniform Licensing Act [Chapter 61, Article 1 NMSA 1978].

History: Laws 2008, ch. 29, 13; 2012, ch. 29, 12; 2012, ch. 33, 12.



Section 57-30-14 - Applicability.

57-30-14. Applicability.

The provisions of the Sale of Recycled Metals Act shall not apply to a purchase of regulated material from a manufacturing, industrial or other commercial vendor that sells regulated material in the ordinary course of the vendor's business.

History: Laws 2008, ch. 29, 15.






Article 31 - Distributed Generation Disclosure

Section 57-31-1 - Short title.

57-31-1. Short title.

Sections 1 through 5 [57-31-1 through 57-31-5 NMSA 1978] of this act may be cited as the "Distributed Generation Disclosure Act".

History: Laws 2017, ch. 102, 1.



Section 57-31-2 - Definitions.

57-31-2. Definitions.

As used in the Distributed Generation Disclosure Act:

A. "annual percentage rate" means the cost of credit, expressed as a yearly rate, that relates the amount and timing of value received by the consumer to the amount and timing of payments made;

B. "business day" means any day Monday through Friday, unless such day falls on a legal holiday, in which case "business day" means the next day that is not a Saturday, Sunday or legal holiday;

C. "buyer" means a person that purchases a distributed energy generation system from a seller or marketer and includes a power purchaser;

D. "distributed energy generation system" means a device or system that is used to generate or store electricity, that has an electric delivery capacity, individually or in connection with other similar devices or systems, greater than one kilowatt or one kilowatt-hour, and that is used primarily for on-site consumption, but does not include an electric generator that is intended for occasional use;

E. "energized" means that a distributed energy generation system is installed and operational for its intended purposes of generating or storing electricity;

F. "interconnected" means that a distributed energy generation system is connected to the power grid and is able to transfer electricity to the power grid;

G. "lessee" means a person that leases a distributed energy generation system from the owner of the distributed energy generation system;

H. "person" means an individual person, corporation, trust, partnership, association, cooperative association, club, company, firm, joint venture or syndicate;

I. "power purchaser" means a buyer that agrees to purchase the power generated by a distributed energy generation system from the owner of the distributed energy generation system;

J. "renewable energy certificate" means a certificate or other record, in a format approved by the public regulation commission, that represents all the environmental attributes from one kilowatt-hour of electricity generation from a renewable energy resource; and

K. "seller or marketer" means a person acting through its officers, employees, brokers or agents that markets, sells or solicits the sale or lease of distributed energy generation systems or the sale of power to a power purchaser or negotiates or enters into agreements for the sale or lease of distributed energy generation systems or the sale of power to a power purchaser.

History: Laws 2017, ch. 102, 2.



Section 57-31-3 - Distributed energy generation system disclosures; exception.

57-31-3. Distributed energy generation system disclosures; exception.

A. Beginning thirty days after publication in the New Mexico register of the form disclosure statements issued by the attorney general pursuant to Section 5 [57-31-5 NMSA 1978] of the Distributed Generation Disclosure Act, any agreement governing the financing, sale or lease of a distributed energy generation system, or the sale of power to a power purchaser, shall include a written statement with font no smaller than ten points and no more than four pages, unless a font larger than ten points is used, separate from the agreement and separately signed by the buyer or lessee, that includes the following provisions:

(1) the name, address, telephone number and email address of the buyer or lessee;

(2) the name, address, telephone number, email address and valid state contractor license number of the person responsible for installing the distributed energy generation system;

(3) the name, address, telephone number, email address and a valid state contractor license number of the distributed energy generation system maintenance provider, if different from the person responsible for installing the system;

(4) a provision notifying the buyer or lessee of the right to rescind the agreement for a period ending not less than three business days after the agreement is signed;

(5) a description of the distributed energy generation system design assumptions, including system size, estimated first-year production and estimated annual system production decreases, including the overall percentage degradation over the life of the distributed energy generation system;

(6) a description of any performance guarantees that a seller or marketer may include in an agreement;

(7) the purchase price of the distributed energy generation system, total projected lease or power purchase payments;

(8) a description of any one-time or recurring fees, including the circumstances triggering any late fees, estimated system removal fees, maintenance fees, Uniform Commercial Code [Chapter 55 NMSA 1978] notice removal and refiling fees, internet connection fees and automated clearing house fees;

(9) if the seller is financing or leasing the distributed energy generation system, the total amount financed, the total number of payments, the payment frequency, the amount of the payment expressed in dollars, the payment due dates and the applicable annual percentage rate; except that in the case of financing arrangements subject to state or federal lending disclosure requirements, disclosure of the annual percentage rate shall be made in accordance with the applicable state or federal lending disclosure requirements;

(10) if a seller or marketer uses a tax incentive or rebate in determining the price, a provision identifying each state and federal tax incentive or rebate used;

(11) a description of the ownership and transferability of any tax credits, rebates, incentives or renewable energy certificates in connection with the distributed energy generation system;

(12) a list of the following tax obligations that the buyer may be required to pay or incur as a result of the contract's provisions, including:

(a) the cost of any business personal property taxes assessed on the distributed energy generation system in the event of a power purchase agreement or lease;

(b) gross receipts taxes for any equipment purchased and services rendered;

(c) obligations of the power purchaser or lessee to transfer tax credits or tax incentives of the distributed energy generation system to any other person; and

(d) in the case of a commercial installation, a change in assessed property taxes in the event of a purchase of a distributed energy generation system;

(13) a disclosure regarding whether the warranty or maintenance obligations related to the distributed energy generation system may be sold or transferred to a third party;

(14) a disclosure regarding any restrictions pursuant to the agreement on the buyer's or lessee's ability to modify or transfer ownership of the distributed energy generation system, including whether any modification or transfer is subject to review or approval by a third party and the name, mailing address and telephone number of the entity responsible for approving the modification or transfer, if known to the seller or marketer at the time the agreement is made;

(15) a description of all options available to the buyer or lessee in connection with the continuation, termination or transfer of the agreement between the buyer or lessee and the seller or marketer in the event of the transfer of the real property to which the distributed energy generation system is affixed;

(16) a description of the assumptions used for any savings estimates that were provided to the buyer or lessee;

(17) a disclosure that states: "Actual utility rates may go up or down and actual savings may vary. For further information regarding rates, you may contact your local utility or the public regulation commission. Tax and other state and federal incentives are subject to change.";

(18) a disclosure notifying the buyer or the lessee of transferability of any warranty obligations to subsequent buyers or lessees; and

(19) a disclosure notifying the buyer or lessee that interconnection requirements, including time lines, are established by rules of the public regulation commission and may be obtained from either the public regulation commission or the local utility.

B. The seller or marketer shall provide the buyer or lessee with proof that, within thirty days of completion of installation or modification:

(1) all permits required for the installation or any modification of the distributed energy generation system were obtained prior to installation; and

(2) installation or any modification of the distributed energy generation system received the approval of an inspector authorized by the governmental authority having jurisdiction over the permitting and enforcement authority.

C. In the event that a seller or marketer causes a financing statement to be filed pursuant to the Uniform Commercial Code-Secured Transactions [Chapter 55, Article 9 NMSA 1978], the seller or marketer, or any successor in interest to the seller or marketer, shall provide to the buyer or lessee a copy of the filed financing statement within thirty calendar days of the filing.

D. If a promotional document or sales presentation related to a distributed energy generation system states that the system will result in certain financial savings for the buyer or lessee, the document or sales presentation shall provide the assumptions and calculations used to derive those savings.

E. If a promotional document or sales presentation related to a distributed energy generation system states that the system will result in certain energy savings in terms of production, the document or sales presentation shall provide the assumptions and calculations used to derive those energy savings and any comparative estimates. If historical information is used, it shall be accompanied by the following statement: "Historical data are not necessarily representative of future results.".

History: Laws 2017, ch. 102, 3.



Section 57-31-4 - Additional requirements; exception.

57-31-4. Additional requirements; exception.

A. Recurring payments under a distributed energy generation system lease or purchase agreement shall not begin until the distributed energy generation system is energized and interconnected.

B. The Distributed Generation Disclosure Act does not apply to an individual or company, acting through its officers, employees, brokers or agents, that markets, sells, solicits, negotiates or enters into an agreement for the sale, financing or lease of a distributed energy generation system as part of a transaction involving the sale or transfer of the real property to which the distributed energy generation system is or will be affixed.

C. The Distributed Generation Disclosure Act does not apply to third-party financial institutions that enter into an agreement for the financing of a distributed energy generation system.

History: Laws 2017, ch. 102, 4.



Section 57-31-5 - Disclosure statement forms.

57-31-5. Disclosure statement forms.

A. The attorney general shall adopt rules necessary to implement and enforce the provisions of the Distributed Generation Disclosure Act. The attorney general shall, by January 1, 2018, issue form disclosure statements that may be used to provide the disclosures required by the Distributed Generation Disclosure Act for agreements with buyers or lessees.

B. Disclosure statements provided in substantially the form issued by the attorney general shall be regarded as complying with the disclosure statements required by Subsection A of Section 3 [57-31-3 NMSA 1978] of the Distributed Generation Disclosure Act.

History: Laws 2017, ch. 102, 5.









Chapter 58 - Financial Institutions and Regulations

Article 1 - Banking Generally

Section 58-1-1 - Short title.

58-1-1. Short title.

Chapter 58, Articles 1, 2 through 6 and 8 NMSA 1978 may be cited as the "Banking Act".

History: 1953 Comp., 48-22-1, enacted by Laws 1963, ch. 305, 1; 1997, ch. 23, 1.



Section 58-1-2 - Definitions of banks.

58-1-2. Definitions of banks.

As used in the Banking Act [Chapter 58, Articles 1, 2 through 6 and 8 NMSA 1978]:

A. "bank" means:

(1) an "insured bank" as defined in Section 3(h) of the Federal Deposit Insurance Act;

(2) any institution that is eligible to make application to become an insured bank pursuant to Section 5 of the Federal Deposit Insurance Act; or

(3) any institution organized under the laws of this state, the laws of the United States, any state of the United States, the District of Columbia, any territory of the United States, Puerto Rico, Guam, American Samoa or the Virgin Islands, that accepts deposits that the depositor may withdraw by check or similar means for payment to third parties and is engaged in the business of making commercial loans. The term does not include any organization operating under Section 25 or Section 25a of the Federal Reserve Act or any organization that does not do business within the United States except as an incident to its activities outside the United States or any savings and loan association organized under the laws of this state, the laws of the United States, any state of the United States, the District of Columbia, any territory of the United States, Puerto Rico, Guam, American Samoa or the Virgin Islands;

B. "bank holding company" means any company which has control over any bank or over another company that is or becomes a bank holding company;

C. "company" means any corporation, partnership, trust other than a voting trust, association or similar organization but shall not include any corporation the majority of the shares of which are owned by the United States or by any state;

D. "control" means:

(1) any direct or indirect operation through one or more other persons which owns, directs or has power to vote twenty-five percent or more of any class of voting securities of the bank or company;

(2) the direction in any manner of the election of a majority of the directors or trustees of the bank or company; or

(3) the direct or indirect exercise of substantial influence over the management of policies of the bank or company, as determined by the director of the financial institutions division, after notice and opportunity for hearing; and

E. "state bank" means any bank authorized to do banking business by the laws of this state.

History: 1953 Comp., 48-22-2, enacted by Laws 1963, ch. 305, 2; 1985, ch. 56, 1.



Section 58-1-2.1 - Prohibition.

58-1-2.1. Prohibition.

No bank holding company may own an institution which is an "insured bank" as defined in Section 3 (h) of the Federal Deposit Insurance Act or is eligible to make application to become an insured bank pursuant to Section 5 of the Federal Deposit Insurance Act and accepts deposits that the depositor may withdraw by check or similar means for payment to third parties or is engaged in the business of making commercial loans but does not both accept such deposits and make commercial loans.

History: 1978 Comp., 58-1-2.1, enacted by Laws 1987, ch. 190, 1.



Section 58-1-3 - Definitions.

58-1-3. Definitions.

As used in the Banking Act, unless the context otherwise requires:

A. "action" in the sense of a judicial proceeding means any proceeding in which rights are determined;

B. "allowances for loan and lease losses" means the difference between:

(1) the balance of the valuation reserve on the date of the most recent federal financial institutions examination council report of condition or income plus additions to the reserve charged to operations since that date; and

(2) losses charged against the allowance, net of recoveries;

C. "board" means the board of directors of any given bank;

D. "capital" or "capital stock" means the amount of common stock outstanding and unimpaired plus the amount of perpetual preferred stock outstanding and unimpaired;

E. "capital surplus" means the total of those accounts reflecting:

(1) amounts paid in excess of the par or stated value of capital stock;

(2) amounts contributed to the bank other than for capital stock;

(3) amounts transferred from undivided profits pursuant to Section 58-1-55 NMSA 1978; and

(4) other amounts transferred from undivided profits;

F. "commissioner" or "director" means the director of the financial institutions division of the regulation and licensing department;

G. "community" means a city, town or village in this state;

H. "county" means any of the political subdivisions of this state as defined in Chapter 4 NMSA 1978, except that when applied to locations within the exterior boundaries of a federally recognized Indian reservation or pueblo, "county" means all lands within the exterior boundaries of that reservation or pueblo without regard to the county boundaries established in Chapter 4 NMSA 1978. For purposes of the Banking Act, the Indian reservation or pueblo lands defined as a "county" by this subsection shall be considered to be adjoining any of the counties, as defined by Chapter 4 NMSA 1978, that are adjoining the county or counties in which that Indian reservation or pueblo is located;

I. "court" means a court of competent jurisdiction;

J. "cumulative voting" means, in all elections of directors, each shareholder shall have the right to vote the number of shares owned by the shareholder for as many persons as there are directors to be elected or to cumulate such shares and give one candidate as many votes as the number of directors, multiplied by the number of the shareholder's shares, shall equal or to distribute them on the same principle among as many candidates as the shareholder thinks fit. In deciding all other questions at meetings of shareholders, each shareholder shall be entitled to one vote on each share of stock held by the shareholder, except that this shall not be construed as limiting the voting rights of holders of preferred stock under the terms and provisions of articles of association or amendments thereto;

K. "department" or "division" means the financial institutions division of the regulation and licensing department;

L. "executive officer", when referring to a bank, means any person designated as such in the bylaws and includes, whether or not so designated, the president, any vice president, the treasurer, the cashier and the comptroller or auditor, or any person who performs the duties appropriate to those offices;

M. "fiduciary" means a trustee, agent, executor, administrator, committee, guardian or conservator for a minor or other incompetent person, receiver, trustee in bankruptcy, assignee for creditors or any holder of a similar position of trust;

N. "good faith" means honesty in fact in the conduct or transaction concerned;

O. "intangible assets" means those purchased assets that are required to be reported as intangible assets by the federal deposit insurance corporation;

P. "item" means any instrument for the payment of money, even though it is not negotiable, but does not include money;

Q. "legal tender" means coins and currency;

R. "lessee" means a person contracting with a lessor for the use of a safe deposit box;

S. "lessor" means a bank or subsidiary renting safe deposit facilities and includes a safe deposit company organized and operating under the jurisdiction of the division solely for the purpose of leasing safe deposit facilities;

T. "limited life preferred stock" means preferred stock that has a stated maturity date or may be redeemed at the option of the holder;

U. "mandatory convertible debt" means a subordinated debt instrument that:

(1) unqualifiedly requires the issuer to exchange either common or perpetual preferred stock for the instrument by a date on or before the expiration of twelve years; and

(2) meets the requirements of Subparagraph (b) of Paragraph (2) of Subsection DD of this section or other requirements adopted by the division;

V. "minority interest in consolidated subsidiaries" means the portion of equity capital accounts of all consolidated subsidiaries of the bank that is allocated to minority shareholders of those subsidiaries;

W. "mortgage servicing rights" means the rights owned by the bank to service for a fee mortgage loans that are owned by others;

X. "officer", when referring to a bank, means any person designated as such in the bylaws and includes, whether or not so designated, any executive officer, the chair of the board of directors, the chair of the executive committee and any trust officer, assistant vice president, assistant treasurer, assistant cashier, assistant comptroller or any person who performs the duties appropriate to those offices;

Y. "perpetual preferred stock" means preferred stock that does not have a stated maturity date and cannot be redeemed at the option of the holder;

Z. "person" means an individual, corporation, partnership, joint venture, trust estate or unincorporated association;

AA. "reason to know" means that, to a person of ordinary intelligence, the fact in question exists or has a substantial chance of existing and that the exercise of reasonable care would predicate conduct upon the assumption of its existence;

BB. "safe deposit box" means a safe deposit box, vault or other safe deposit receptacle maintained by a lessor, and the rules relating thereto apply to property or documents kept in safekeeping in the bank's vault;

CC. "state corporation commission" means the secretary of state; and

DD. "surplus" or "unimpaired surplus fund":

(1) means:

(a) the difference between: 1) the sum of capital surplus; undivided profits; reserves for contingencies and other capital reserves, excluding accrued dividends on perpetual and limited life preferred stock; minority interests in consolidated subsidiaries; and allowances for loan and lease losses; and 2) intangible assets, including those, other than mortgage servicing rights, purchased prior to April 15, 1985, but not to exceed twenty-five percent of Item 1) of this subparagraph;

(b) purchased mortgage servicing rights;

(c) mandatory convertible debt to the extent of twenty percent of the sum of Subparagraph (d) and Subparagraphs (a) and (b) of this paragraph; and

(d) other mandatory convertible debt, limited preferred stock and subordinated notes and debentures; and

(2) is subject to the following limitations:

(a) issues of limited life preferred stock and subordinated notes and debentures, except mandatory convertible debt, must have original weighted average maturities of at least five years to be included in surplus;

(b) a subordinated note or debenture must also: 1) be subordinated to the claims of depositors; 2) state on the instrument that it is not a deposit and is not insured by the federal deposit insurance corporation; 3) be approved as capital by the division; 4) be unsecured; 5) be ineligible as collateral for a loan by the issuing bank; 6) provide that once any scheduled payments of principal begin, all scheduled payments shall be made at least annually and the amount repaid in each year shall be no less than in the prior year; and 7) provide that no accelerated payment by reason of default or otherwise may be made without the prior written approval of the division; and

(c) the total amount of mandatory convertible debt included in Subparagraph (d) of Paragraph (1) of this subsection considered as surplus is limited to fifty percent of the sum of Subparagraphs (a) and (c) of Paragraph (1) of this subsection.

History: 1953 Comp., 48-22-3, enacted by Laws 1963, ch. 305, 3; 1975, ch. 330, 7; 1977, ch. 245, 119; 1989, ch. 209, 1; 1990, ch. 50, 1; 1999, ch. 213, 1; 2013, ch. 75, 16.



Section 58-1-4 - Effect on existing banks.

58-1-4. Effect on existing banks.

The articles of incorporation of state banks existing at the time of the adoption of the Banking Act [58-1-1 NMSA 1978] shall continue in full force and effect, but all state banks and, to the extent applicable, all banks shall thereafter be operated in accordance with the provisions of the Banking Act, and any state bank by filing an application for an amendment of its articles of incorporation, or for a merger, consolidation or sale of all, or substantially all, of its assets or the assets of any department under the Banking Act and its articles of incorporation, shall thereafter be subject to the Banking Act.

History: 1953 Comp., 48-22-4, enacted by Laws 1963, ch. 305, 4.



Section 58-1-5 - Deposit of minor; school or institutional deposits.

58-1-5. Deposit of minor; school or institutional deposits.

A. A bank may operate a deposit account in the name of a minor or in the name of two or more persons, one or more of whom are minors, with the same effect upon its liability as if such minors were of full age.

B. Subject to such regulations as the commissioner [director of the financial institutions division of the regulation and licensing department] may prescribe for the protection of depositors, a bank may contract with the proper authorities of any elementary or secondary school, or of any institution caring for minors, for the participation by the bank in any school or institutional thrift or savings plan, and it may accept deposits at such a school or institution, either by its own collector or by any representative of the school or institution who becomes the agent of the bank for such purpose.

History: 1953 Comp., 48-22-6, enacted by Laws 1963, ch. 305, 6.



Section 58-1-6 - Designating agent.

58-1-6. Designating agent.

A. A bank may continue to recognize the authority of an agent authorized in writing to operate, in whole or in part, the account of a depositor, until it receives written notice of the revocation of his authority.

B. Knowledge of the death or adjudication of incapacity of such depositor shall constitute written notice of revocation of the authority of his agent.

C. Notwithstanding that a bank has received written notice of revocation of the authority of such agent, it may, until ten days after receipt of such notice, pay any item apparently made, drawn, accepted or indorsed by such agent prior to such revocation, provided that such item is otherwise properly payable.

D. No bank shall be liable for damages, penalty or tax by reason of any payment made pursuant to this section.

History: 1953 Comp., 48-22-7, enacted by Laws 1963, ch. 305, 7; 1975, ch. 257, 8-122.



Section 58-1-7 - Adverse claim to deposit.

58-1-7. Adverse claim to deposit.

Notice to any bank of an adverse claim to a deposit with such bank need not be recognized, and shall not be deemed effective, unless and until either the person making the claim supplies indemnity deemed adequate by the bank or the bank is served with process or order issued by a court of competent jurisdiction in an action in which the adverse claimant and the person or persons nominally entitled to the deposit are parties, provided that the bureau of revenue [revenue division of the taxation and revenue department] may levy against a deposit in accordance with the provisions of Section 7-1-31 NMSA 1978.

History: 1953 Comp., 48-22-7.1, enacted by Laws 1975, ch. 330, 8.



Section 58-1-8 - Payment from account when no executor or administrator has qualified.

58-1-8. Payment from account when no executor or administrator has qualified.

A. Where no executor or administrator of a deceased depositor has qualified and given notice of his qualifications to the bank, it may in its discretion and at any time after the death of the depositor pay out of all accounts maintained with it by him in his individual capacity all sums which do not exceed two thousand dollars ($2,000) in the aggregate:

(1) to the surviving spouse; or

(2) if there is no surviving spouse then to the surviving next of kin, of the closest degree of lineal consanguinity.

B. A bank may in its discretion and at any time after sixty days from the death of a depositor, whose residence address according to the books of the bank is outside this state, pay the balance of his accounts, not exceeding two thousand dollars ($2,000) in the aggregate, to an executor or administrator who has qualified in another state unless the bank has received written notice of the appointment of an executor or administrator in this state.

C. No bank shall be liable for damage, penalty, tax or claims of creditors of the estate by reason of any payment or refusal to pay made pursuant to this section.

History: 1953 Comp., 48-22-8, enacted by Laws 1963, ch. 305, 8; 1975, ch. 330, 9.



Section 58-1-9 - Transmitting money; foreign exchange.

58-1-9. Transmitting money; foreign exchange.

A bank may accept money for transmission and may transmit money. A bank may buy and sell foreign exchange to the extent necessary to meet the needs of customers.

History: 1953 Comp., 48-22-9, enacted by Laws 1963, ch. 305, 9.



Section 58-1-10 - Authority to engage in leasing safe deposit facilities; subsidiary company.

58-1-10. Authority to engage in leasing safe deposit facilities; subsidiary company.

A. Subject to such regulations as the commissioner [director of the financial institutions division of the commerce and industry department] may prescribe, a state bank or safe deposit company may maintain and lease safe deposit boxes and may accept property or documents for safekeeping if, except in the case of night depositories, it issues a receipt therefor.

B. A state bank may own stock in safe deposit companies not exceeding in aggregate cost fifteen percent of its capital and surplus, but at least ninety percent of the stock in each such safe deposit company must be owned by banks.

History: 1953 Comp., 48-22-10, enacted by Laws 1963, ch. 305, 10; 1975, ch. 330, 10.



Section 58-1-11 - Access by fiduciaries.

58-1-11. Access by fiduciaries.

A. Where access to a safe deposit box is requested by one or more persons acting as fiduciaries, the lessor may, except as otherwise expressly provided in the lease or the writings pursuant to which such fiduciaries are acting, allow access thereto and removal of the contents of the safe deposit box upon obtaining proper receipt from:

(1) any one or more of the persons acting as executors or administrators;

(2) any one or more of the persons otherwise acting as fiduciaries when authorized in writing signed by all other persons so acting; or

(3) any agent authorized in writing signed by all of the persons acting as fiduciaries.

B. No lessor shall be liable for damages for allowing or refusing access or removal of the contents of the safety deposit box under the provisions of Subsection A of this section.

History: 1953 Comp., 48-22-11, enacted by Laws 1963, ch. 305, 11.



Section 58-1-12 - Effect of lessee's death or incapacity.

58-1-12. Effect of lessee's death or incapacity.

Where a lessor, without knowledge of the death or of an adjudication of incapacity of the lessee, deals with his agent pursuant to a written power of attorney signed by such lessee, the transaction binds the lessee's estate and the lessee.

History: 1953 Comp., 48-22-12, enacted by Laws 1963, ch. 305, 12; 1975, ch. 257, 8-123.



Section 58-1-13 - Lease to minor.

58-1-13. Lease to minor.

A lessor may lease a safe deposit box to and in connection therewith deal with a minor with the same effect as if leasing to and dealing with a person of full legal capacity.

History: 1953 Comp., 48-22-13, enacted by Laws 1963, ch. 305, 13.



Section 58-1-14 - Search procedure on death.

58-1-14. Search procedure on death.

A. A lessor shall permit the person named in a court order for the purpose, or if no order has been served upon the lessor, the spouse, a parent, an adult descendant or a person named as an executor in a copy of a purported will produced by him, to open and examine the contents of a safe deposit box leased by a decedent, or any documents delivered by a decedent for safekeeping, in the presence of an officer of the lessor; and the lessor, if so requested by such person, may deliver upon execution of receipt therefor:

(1) any writing purporting to be a will of the decedent;

(2) any writing purporting to be a deed to a burial plot or to give burial instructions to the person making the request for a search; and

(3) any document purporting to be an insurance policy on the life of the decedent to the beneficiary named therein.

B. No other contents shall be removed, pursuant to this section except at the lessor's liability, until a special administrator, an administrator or executor qualifies and makes claim to the contents.

History: 1953 Comp., 48-22-14, enacted by Laws 1963, ch. 305, 14.



Section 58-1-15 - Adverse claims to contents of safe deposit box.

58-1-15. Adverse claims to contents of safe deposit box.

A. An adverse claim to the contents of a safe deposit box, or to property held in safekeeping, is not sufficient to require the lessor to deny access to its lessee unless:

(1) the lessor is directed to do so by a court order issued in an action in which the lessee is served with process and named as a party by a name which identifies him with the name in which the safe deposit box is leased or the property held; or

(2) the safe deposit box is leased or the property is held in the name of a lessee with the addition of words indicating that the contents or property are held in a fiduciary capacity, and the adverse claim is supported by an affidavit stating facts disclosing that it is made by or on behalf of a beneficiary and that there is a reason to believe that the fiduciary may misappropriate the trust property.

B. A claim is also adverse where one of several lessees claims, contrary to the terms of the lease, an exclusive right of access, or where one or more persons claim a right of access as agents or officers of a lessee to the exclusion of others as agents or officers, or where it is claimed that a lessee is the same person as one using another name.

History: 1953 Comp., 48-22-15, enacted by Laws 1963, ch. 305, 15.



Section 58-1-16 - Special remedies for nonpayment of rent.

58-1-16. Special remedies for nonpayment of rent.

A. If the rental due on a safe deposit box has not been paid for six months, the lessor may send a notice by certified or registered mail to the last known address of the lessee stating that the safe deposit box will be opened and its contents stored at the expense of the lessee unless payment of the rental is made within thirty days. If the rental is not paid within thirty days from the mailing of the notice, the box may be opened in the presence of an officer of the lessor and of a notary public who is not a director, officer, employee or stockholder of the lessor. The contents shall be sealed in a package by the notary public who shall write on the outside the name of the lessee and the date of the opening. The notary public shall execute a certificate reciting the name of the lessee, the date of the opening of the box and a list of its contents. The certificate shall be included in the package and a copy of the certificate shall be sent by registered mail to the last known address of the lessee. The package shall then be placed in the general vaults of the lessor at a rental not exceeding the rental previously charged for the box.

B. If the contents of the box are not claimed within the time prescribed by the Uniform Disposition of Unclaimed Property Act, they shall be disposed of as provided therein. Upon a sale of such contents by the state treasurer, the lessor shall be reimbursed for the accrued rental and storage charges from the proceeds of the sale.

History: 1953 Comp., 48-22-16, enacted by Laws 1963, ch. 305, 16; 1975, ch. 330, 11.



Section 58-1-17 - Qualification and fiduciary powers.

58-1-17. Qualification and fiduciary powers.

No state bank shall act as fiduciary unless it is authorized by its articles of incorporation and has a permit from the commissioner [director of the financial institutions division of the regulation and licensing department]. The commissioner [director] shall not grant the permit unless he finds:

A. the bank has not less than five hundred thousand dollars ($500,000) capital and surplus;

B. the bank is in a sound financial condition and operated in a prudent and businesslike manner; and

C. qualified personnel are available to handle trust matters.

History: 1953 Comp., 48-22-17, enacted by Laws 1963, ch. 305, 17; 1975, ch. 330, 12.



Section 58-1-18 - Fiduciary bond or oath excused.

58-1-18. Fiduciary bond or oath excused.

No oath or bond shall be required of a bank to qualify upon appointment as a fiduciary, unless the instrument creating a fiduciary position expressly otherwise provides.

History: 1953 Comp., 48-22-18, enacted by Laws 1963, ch. 305, 18.



Section 58-1-19 - Identification and segregation of fiduciary assets; investment and deposit of cash.

58-1-19. Identification and segregation of fiduciary assets; investment and deposit of cash.

A state bank holding any asset as a fiduciary shall:

A. segregate all such assets from any other assets of the bank and from the assets of other trusts, except as may be permitted by the Uniform Common Trust Fund Act [46-1-13 NMSA 1978] or by other provisions of law or by the writing creating the trust; and

B. record such assets in a separate set of books maintained for fiduciary activities.

History: 1953 Comp., 48-22-19, enacted by Laws 1963, ch. 305, 19.



Section 58-1-20 - Reserves against deposits.

58-1-20. Reserves against deposits.

A. A state bank shall maintain such reserves against deposits as may be required by the director or, if the state bank is a member of the federal reserve system, by the Federal Reserve Act or by the board of governors of the federal reserve system.

B. The reserve fund shall consist of legal tender on hand on the premises of the state bank and money due on demand from a federal reserve bank or other bank approved as a reserve depository by the director, in such amount as the director may prescribe, but shall not exceed at any time the reserve requirement ratios promulgated by the board of governors of the federal reserve system for national banks.

C. A state bank may invest up to fifty percent of the required cash reserves in direct obligations of the United States government, provided such are limited to not more than one hundred days maturity free from encumbrance or pledge.

History: 1953 Comp., 48-22-20, enacted by Laws 1963, ch. 305, 20; 1975, ch. 330, 13; 1983, ch. 53, 1; 1989, ch. 209, 2.



Section 58-1-21 - Loans.

58-1-21. Loans.

A. A state bank may lend on the security of the personal obligation of the borrower.

B. A state bank may lend on the security of personal property but shall not make any loan on the security of its own stock, of stock of another bank where the borrower owns, controls or holds with the power to vote ten percent or more of the outstanding voting securities of both that bank and the lending bank or of its obligation subordinate to deposits.

C. As used in this subsection, "improved farm land" means any land used for crop or livestock production. A state bank may make real estate loans secured by liens upon unimproved real estate, upon improved real estate, including improved farmland and improved business and residential properties, and upon real estate to be improved by a building to be constructed or in the process of construction in an amount that when added to the amount unpaid upon prior mortgages, liens and encumbrances, if any, upon the real estate does not exceed the respective proportions of appraised value as provided in this section. A loan secured by real estate within the meaning of this section shall be in the form of an obligation secured by a mortgage, trust deed or other instrument, which shall constitute a lien on real estate in fee or under such rules and regulations as may be prescribed by the director, on a leasehold under a lease that does not expire for at least ten years beyond the maturity date of both and a state bank may purchase or sell obligations so secured in whole or in part. The amount of any such loan made shall not exceed sixty-six and two-thirds percent of the appraised value if the real estate is unimproved; eighty percent of the appraised value if the real estate is improved farmland or is improved by off-site improvements such as streets, water, sewers or other utilities; seventy-five percent of the appraised value if the real estate is in the process of being improved by a building to be constructed or in the process of construction; or ninety percent of the appraised value if the real estate is improved by a building. If any such loan exceeds sixty-six and two-thirds percent of the appraised value of the real estate or if the real estate is improved with a one- to four-family dwelling, installment payments shall be required that are sufficient to amortize the entire principal of the loan within a period of not more than thirty years. However:

(1) the limitations and restrictions set forth in this subsection shall not prevent the renewal or extension of loans and shall not apply to real estate loans that are guaranteed or insured by the United States or an agency thereof or by a state or agency or instrumentality thereof; and

(2) loans that are guaranteed or insured as described in Paragraph (1) of this subsection shall not be taken into account in determining the amount of real estate loans that a state bank may make in relation to its capital and surplus or its time and savings deposits or in determining the amount of real estate loans secured by other than first liens. Where the collateral for a loan consists partly of real estate and partly of other security, only the amount by which the loan exceeds the value as collateral of such other security shall be considered a loan upon the security of real estate. In no event shall a loan be considered as a real estate loan where there is a valid and binding agreement that is entered into by a financially responsible lender or other party directly with the bank that is either for the benefit of or has been assigned to the bank and pursuant to which agreement the lender or other party is required to advance to the bank within sixty months from the date of the making of the loan the full amount of the loan to be made by the bank upon the security of real estate. The amount unpaid upon any real estate loan secured by other than a first lien, when added to the amount unpaid upon prior mortgages, liens and encumbrances, shall not exceed in an aggregate sum twenty percent of the amount of the capital stock of the bank paid in and unimpaired plus twenty percent of the amount of its unimpaired surplus fund.

D. A state bank may make real estate loans secured by liens upon forest tracts that are properly managed in all respects. The loans shall be in the form of an obligation secured by mortgage, trust deed or other such instrument, and a state bank may purchase or sell obligations so secured in whole or in part. The amount of any such loan, when added to the amount unpaid upon prior mortgages, liens and encumbrances, if any, shall not exceed sixty-six and two-thirds percent of the appraised fair market value of the growing timber, lands and improvements thereon offered as security. The loan shall be made upon such terms and conditions as to assure that at no time shall the loan balance, when added to the amount unpaid upon prior mortgages, liens and encumbrances, if any, exceed sixty-six and two-thirds percent of the original appraised total value of the property then remaining. No such loan shall be made for a longer term than three years, except that a loan may be made for a term not longer than fifteen years if the loan is secured by an amortized mortgage, deed of trust or other such instrument under the terms of which the installment payments are sufficient to amortize the principal of the loan within a period of not more than fifteen years and at a rate of at least six and two-thirds percent per year. All such loans secured by liens upon forest tracts shall be included in the permissible aggregate of all real estate loans and, when secured by other than first liens, in the permissible aggregate of all real estate loans secured by other than first liens prescribed in Paragraph (2) of Subsection C of this section, but no state bank shall make forest tract loans in an aggregate sum in excess of fifty percent of its capital stock paid in and unimpaired plus fifty percent of its unimpaired surplus fund.

E. Loans made to finance the construction of a building and having maturities of not to exceed sixty months where there is a valid and binding agreement entered into by a financially responsible lender or other party to advance the full amount of the bank's loan upon completion of the building and loans made to finance the construction of residential or farm buildings and having maturities of not to exceed forty-two months may be considered as real estate loans if the loans qualify under this section, or such loans may be classed as commercial loans whether or not secured by a mortgage or similar lien on the real estate upon which the building is being constructed, at the option of each state bank that may have an interest in the loan. No state bank shall invest in or be liable on any such loans classed as commercial loans under this subsection in an aggregate amount in excess of one hundred percent of its actually paid-in and unimpaired capital plus one hundred percent of its unimpaired surplus fund.

F. Notes representing loans made pursuant to provisions of this section to finance the construction of residential or farm buildings and having maturities of not to exceed nine months shall be eligible for discount as commercial paper if accompanied by a valid and binding agreement to advance the full amount of the loan upon the completion of the building, entered into by an individual, partnership, association or corporation acceptable to the discounting bank.

G. Loans made to any borrower where the bank looks for repayment by relying primarily on the borrower's general credit standing and forecast of income, with or without other security, or loans secured by an assignment of rents under a lease and where the bank wishes to take a mortgage, deed of trust or other instrument upon real estate, whether or not constituting a first lien, as a precaution against contingencies and loans in which the small business administration cooperates through agreements to participate in an immediate or deferred or guaranteed basis under the federal Small Business Act shall not be considered as real estate loans within the meaning of this section but shall be classed as commercial loans.

H. A state bank may make loans upon the security of real estate that do not comply with the limitations and restrictions in this section if the total unpaid amount loaned, exclusive of loans that subsequently comply with those limitations and restrictions, does not exceed five percent of the amount that a state bank may invest in real estate loans. The total unpaid amount so loaned shall be included in the aggregate sum that the bank may invest in real estate loans.

I. A loan made by a state bank as a noncomplying loan pursuant to Subsection H of this section may be evidenced by a debt instrument and a security instrument consisting of a mortgage, deed of trust or similar instrument that contain [contains] the following provisions:

(1) either fixed rate or adjustable rate interest accrual on the debt;

(2) an authorization for the borrower to make unscheduled payments to reduce the principal amount of the loan without relieving the borrower from continuing to make payments of installments in the amounts specified in the original debt and security instruments;

(3) the frequency of unscheduled payments shall not exceed the frequency of scheduled payments; and

(4) authorization for the borrower to retrieve by withdrawal part or all of the amount of an unscheduled payment previously made.

J. Loans made pursuant to this section shall be subject to such conditions and limitations as the director may prescribe by rule or regulation.

History: 1953 Comp., 48-22-21, enacted by Laws 1963, ch. 305, 21; 1973, ch. 127, 1; 1975, ch. 330, 14; 1997, ch. 23, 2; 1998, ch. 40, 1; 1999, ch. 213, 2.



Section 58-1-22 - Investments.

58-1-22. Investments.

A. In addition to other investments expressly authorized by the Banking Act [58-1-1 NMSA 1978], a state bank may:

(1) purchase or discount obligations that satisfy the requirements of the Banking Act for loans;

(2) purchase or discount obligations of the United States or a state of the United States or bonds or debentures issued pursuant to the Federal Farm Loan Act, as amended, and the Farm Credit Act of 1933, as amended;

(3) purchase or discount obligations in amounts not to exceed ten percent of its capital and surplus for each of the following: the inter-American development bank, the African development bank, the Asian development bank and the international bank for reconstruction and redevelopment;

(4) purchase or discount obligations of a territory of the United States, a subdivision or instrumentality of a state or territory of the United States or an authority organized under either state law, an interstate compact or by substantially identical legislation adopted by two or more states;

(5) purchase or discount obligations of a corporation chartered by the United States or a state thereof doing business in the United States that are approved by the director for investment;

(6) invest in industrial revenue bonds issued by the state or any of its political subdivisions up to twenty percent of its capital and surplus for any one issue, with a total in all such issues not to exceed fifty percent of its capital and surplus;

(7) invest an amount not exceeding twenty percent of its capital and surplus in any one issue for revenue obligations issued to provide, enlarge or improve electric power, gas, water, sewer facilities and other public facilities by any city or town located in the state; and

(8) invest in any obligation in which a national bank is authorized to invest at the time of making the investment, notwithstanding any provisions to the contrary in the Banking Act.

B. A state bank authorized to exercise trust powers may invest an amount not exceeding ten percent of its capital in the stock of a corporation owned entirely by banks and exclusively engaged in a trust company business and maintaining its offices on the premises used by the bank or another bank also owning part of its capital stock or adjacent to the premises of any bank owning part of its stock.

C. A state bank may invest an amount not exceeding twenty-five percent of its capital and surplus in the stock and obligations of a corporation owning the premises occupied by the bank for the transaction of its business.

D. A state bank may purchase or sell without recourse against it any security upon the order of a customer and for his account.

E. A state bank may invest an amount approved by the director in the stock of a corporation owned entirely by banks and engaged in providing record-keeping services using electronic or other similar machines.

F. A state bank may make an investment or conduct an activity the director determines is a part of or is incidental to the business of banking notwithstanding any provision to the contrary in the Banking Act.

History: 1953 Comp., 48-22-22, enacted by Laws 1963, ch. 305, 22; 1975, ch. 330, 15; 1988, ch. 22, 1; 1997, ch. 23, 3.



Section 58-1-23 - Acceptances.

58-1-23. Acceptances.

A. A bank may accept:

(1) a draft which has not more than one hundred eighty days sight to run, exclusive of days of grace, and is drawn to finance the purchase of goods, with maturity in accordance with the original terms of purchase, or is secured by shipping documents transferring or securing title to goods or by receipt of a licensed or bonded warehouse or elevator transferring or securing title to readily marketable, nonperishable staples; and

(2) a draft which has no more than ninety days sight to run, exclusive of days of grace, and is drawn by a bank outside the continental limits of the United States for the purpose of furnishing dollar exchange for trade.

B. A bank may issue a letter of credit, but unless the authority conferred to draw upon the bank or its correspondents is limited to such drafts as a bank is authorized by this section to accept, the amount of the credit outstanding at any one time shall be deemed to be a loan to the person for whose account the credit was issued.

History: 1953 Comp., 48-22-23, enacted by Laws 1963, ch. 305, 23; 1985, ch. 56, 3.



Section 58-1-24 - Diversification of loans and investments.

58-1-24. Diversification of loans and investments.

A. A state bank shall not extend credit directly by means of discount notes, issuance of letters of credit, acceptance of drafts or otherwise, or purchase any bond, note, bill of exchange or any evidence of indebtedness, when by reason of such extension of credit or purchase, the totals of the obligations so acquired that are held by the state bank will exceed:

(1) sixty percent of total deposits or seventy-five percent of savings, whichever is greater, for obligations secured by real estate, together with the current market value of any real estate owned by the bank and not used in its banking business; or

(2) thirty-five percent of capital and surplus for obligations of the same obligor.

B. The limitations of Paragraph (2) of Subsection A of this section shall not apply to loans and investments otherwise authorized by the Banking Act [58-1-1 NMSA 1978} if the obligations are:

(1) obligations of the United States, general obligations of a state or a political subdivision thereof or of a federal reserve bank;

(2) secured as to principal and interest by the guarantee, insurance or other like commitment of the United States, an agency of the United States or a federal reserve bank, whether the commitment provides for payment in cash or in obligations of the United States;

(3) secured by obligations of the United States, a state or a political subdivision thereof having a value of one hundred percent of the amount thereof;

(4) upon notes or drafts having a maturity of not more than twelve months exclusive of days of grace, drawn in good faith against actually existing values and secured by an instrument transferring or securing title to goods in process of shipment or to livestock, or creating a lien on livestock to the amount of the value of the security, but the limitation on such obligations shall be thirty percent of capital and surplus;

(5) upon notes or drafts secured by trust receipts, shipping documents or receipts of a licensed or bonded warehouse or elevator transferring or securing title to readily marketable, nonperishable staples to the amount of eighty percent of the value of the security, and this exemption shall not apply:

(a) unless the staples are insured, if it is customary to insure them; or

(b) for more than ten months to obligations of the same obligor arising from the same transaction or secured by the same staples;

(6) secured by the assignment of accounts receivable to the extent of eighty percent of the amount of such accounts not overdue, but the limitation of these obligations shall be thirty percent of capital and surplus;

(7) those arising out of the daily transaction of the business of any clearinghouse association; or

(8) obligations that are fully secured by a pledge of a time certificate of deposit issued by the same state-chartered bank in an amount equal to or exceeding the amount of the obligation.

C. In calculating, for the purposes of this section, the obligations of a single obligor or the obligations of a specified class, there shall be included:

(1) the direct liability of the maker; the amount of a loan made to a corporation to the extent that the proceeds of the loan directly or indirectly are to be loaned to the individual;

(2) in the case of obligations of a partnership or association, the obligations of each general partner or of each member of the association; the amount of a loan made to a corporation to the extent that the proceeds of the loan directly or indirectly are to be loaned to the partnership or association;

(3) in the case of obligations of a general partner or a member of an association, the obligations of the partnership or association;

(4) in the case of obligations of a corporation, the obligations of any subsidiaries in which it owns, directly or indirectly, a majority of the outstanding voting stock;

(5) in the case of obligations of a corporation, the amount of a loan made to any other person to the extent that the proceeds of the loan directly or indirectly are to be:

(a) loaned to the corporation;

(b) used for the acquisition from the corporation of any securities issued by the corporation, other than securities acquired by an underwriter for public offering; or

(c) transferred to the corporation without fair and adequate consideration; and

(6) the discharge of an equivalent amount of debt previously incurred in good faith or value shall be deemed fair and adequate consideration.

History: 1953 Comp., 48-22-24, enacted by Laws 1963, ch. 305, 24; 1975, ch. 330, 16; 1983, ch. 102, 1; 1999, ch. 213, 3; 2005, ch. 90, 1.



Section 58-1-25 - Acquisition of property to satisfy or protect previous loan.

58-1-25. Acquisition of property to satisfy or protect previous loan.

A state bank may take property of any kind to satisfy or protect a loan previously made in good faith and in the ordinary course of business. Property acquired in satisfaction of a loan shall be held subject to the limitations in this section.

A. Stock shall be sold within one hundred eighty days or such period as the director may allow.

B. Real estate may be used in the banking business, subject to the conditions prescribed by the Banking Act [58-1-1 NMSA 1978] for property purchased for such use, or may be rented. Real estate may be improved to facilitate its sale. Unless used in the banking business, real estate shall be sold within five years or such period as the director may allow.

C. Other property, the acquisition of which is not otherwise authorized by the Banking Act, shall be sold within one hundred eighty days or such longer period as the director may allow.

D. The property shall be entered on the books at cost or fair market value, whichever is less. Upon transfer to other real estate owned, fair value shall be substantiated by a current appraisal prepared by an independent, qualified appraiser. All instructions from the bank to the appraiser shall be in writing. The appraisal shall recite all of the bank's instructions to the appraiser. If the property remains unsold, bank records shall be documented reflecting the bank's diligent efforts to effect sale. On or before each annual anniversary from the date of acquisition while the property remains unsold, the bank shall obtain, from an independent qualified appraiser, a current appraisal or, in letter form, certification that the fair market value has not declined.

E. The requirements for an appraisal upon transfer to other real estate owned, subsequent annual anniversary appraisal or letter certification are waived if the entire property is recorded at or below the lower of five percent of the bank's equity capital exclusive of valuation reserves or seventy-five thousand dollars ($75,000). The director may require an appraisal on a property of lesser value at his discretion.

F. For other real estate owned, recorded at or below two hundred fifty thousand dollars ($250,000), the appraisal requirements prescribed will be waived at the option of the bank if the original book value of the property is charged off at a rate of ten percent for the first year, fifteen percent for the second year, twenty percent for the third year, twenty-five percent for the fourth year and thirty percent for the fifth year.

History: 1953 Comp., 48-22-25, enacted by Laws 1963, ch. 305, 25; 1975, ch. 330, 17; 1989, ch. 209, 3; 1999, ch. 213, 4.



Section 58-1-26 - Acquisition of banking premises and equipment.

58-1-26. Acquisition of banking premises and equipment.

A. A state bank may acquire real estate and equipment and improve real estate to be used in the transaction of its business and may rent to others any space so acquired in a building in excess of actual need. Unless a larger investment is authorized by the commissioner [director of the financial institutions division of the regulation and licensing department], no bank shall invest:

(1) more than sixty percent of capital and surplus in land, building and equipment (other than safe deposit equipment); nor

(2) more than ten percent of capital and surplus, in addition to the above, in safe deposit equipment.

B. A state bank may become the owner and lessor of personal property acquired upon the specific request and for the use of a customer and may incur such additional obligations as may be incident to becoming an owner and lessor of such property.

History: 1953 Comp., 48-22-26, enacted by Laws 1963, ch. 305, 26; 1975, ch. 330, 18.



Section 58-1-27 - Sale of assets in ordinary course.

58-1-27. Sale of assets in ordinary course.

A bank may sell any asset in the ordinary course of business, or with the approval of the commissioner [director of the financial institutions division of the regulation and licensing department] in any other circumstance, but the sale of all or substantially all of the assets of a bank or of a department thereof is governed by Section 58-4-9 NMSA 1978.

History: 1953 Comp., 48-22-27, enacted by Laws 1963, ch. 305, 27.



Section 58-1-28 - Borrowing.

58-1-28. Borrowing.

A state bank may borrow money and issue evidence of indebtedness for a loan for temporary purposes in an amount not exceeding its capital and surplus or in such larger amount or for such other purposes as the commissioner [director of the financial institutions division of the regulation and licensing department] approves.

History: 1953 Comp., 48-22-28, enacted by Laws 1963, ch. 305, 28.



Section 58-1-29 - Issuance of capital debentures or notes.

58-1-29. Issuance of capital debentures or notes.

A. After obtaining approval of the commissioner [director of the financial institutions division of the regulation and licensing department] and the approval of the stockholders owning two-thirds of the issued and outstanding shares of stock of the bank entitled to vote, a bank may issue and sell its capital debentures or notes. Capital debentures or notes may be converted into shares of common or preferred stock in accordance with the provisions of the debentures or notes and under any terms or conditions prescribed or approved by the commissioner [director]. The principal amount of any capital debentures or notes outstanding at any time shall not exceed an amount equal to the sum of one hundred percent of the banks' [bank's] unimpaired paid-in capital stock and fifty percent of its unimpaired surplus fund.

B. Capital debentures or notes are an unsecured indebtedness of the bank and are subordinate to the claims of depositors and all other creditors of the bank, regardless of whether the claims of the depositors or other creditors arose before or after the issuance of the capital debentures or notes. In the event of liquidation of the bank, all depositors and other creditors of the bank are entitled to be paid in full before any payment is made of principal or interest on the outstanding capital debentures or notes. After payment to depositors and creditors, capital debentures or notes shall be paid pro rata regardless of the date of their issuance. No payment of the principal of outstanding capital debentures or notes shall be made unless, after the payment, the aggregate of the capital, surplus, undivided profits and capital debentures or notes then outstanding is equal to the aggregate of the foregoing items immediately after the original issue of the capital debentures or notes. Convertible debentures or notes may be issued without offering them to the existing stockholders of the bank if it is so provided in the articles of incorporation of the bank on its organization, or by later amendment to these articles.

C. The amounts of outstanding capital debentures or notes legally issued by any bank shall be treated as capital for the purpose of computing the loan limits prescribed in Section 58-1-24 NMSA 1978 and for determining the amount of money a state bank may borrow for temporary purposes as provided in Section 58-1-28 NMSA 1978, and for computing the amount that may be invested in banking premises under the provisions of Section 58-1-26 NMSA 1978.

History: 1953 Comp., 48-22-28.1, enacted by Laws 1965, ch. 23, 1; 1969, ch. 253, 1.



Section 58-1-30 - Pledge of assets.

58-1-30. Pledge of assets.

A bank may pledge its assets to:

A. enable it to act as agent for the sale of obligations of the United States;

B. secure borrowed funds; or

C. secure deposits when the depositor is required to obtain such security by the laws of the United States, the terms of any interstate compact or by the laws of any state.

History: 1953 Comp., 48-22-29, enacted by Laws 1963, ch. 305, 29.



Section 58-1-31 - Endorsement and signature guaranty and unauthorized assumption of liability.

58-1-31. Endorsement and signature guaranty and unauthorized assumption of liability.

A. A state bank may assume secondary liability as an endorser of a negotiable or nonnegotiable instrument, which it owns or has received for collection. A state bank may assume the liability of the guarantor of the genuineness of a signature.

B. Except as expressly permitted in the Banking Act [58-1-1 NMSA 1978], a state bank shall not assume liability as an insurer or as a guarantor or endorser of any security instrument or obligation.

History: 1953 Comp., 48-22-30, enacted by Laws 1963, ch. 305, 30.



Section 58-1-32 - Director of the financial institutions division; appointment and qualifications; salary.

58-1-32. Director of the financial institutions division; appointment and qualifications; salary.

Upon the effective date of the Commerce and Industry Department Act, the title of the commissioner of banking shall be changed to the "director of the financial institutions division". All powers and duties heretofore vested by law or otherwise in the state bank examiner or commissioner of banking are hereby transferred to the director of the financial institutions division and all statutory references to the state bank examiner or commissioner of banking shall be construed to mean the director of the financial institutions division. The director of the financial institutions division shall be appointed by the secretary of the commerce and industry department by and with the governor's approval and by and with the consent of the senate for a term of four years, which term shall expire when his successor is duly appointed and qualified. He shall not be interested as a stockholder in any bank, savings and loan association, small loan licensee in this state or any corporation qualified or qualifying under Section 48-18-19.6 NMSA 1953, and shall be fully qualified to perform the duties of the office. The director of the financial institutions division shall be the head of the financial institutions division and its bureaus. The director of the financial institutions division may appoint an examiner as deputy director to have all his powers and duties in the absence of the director and may delegate such of his authority and duties to other examiners as he sees fit.

History: 1953 Comp., 48-22-31, enacted by Laws 1963, ch. 305, 31; 1971, ch. 81, 1; 1971, ch. 234, 2; 1977, ch. 245, 120.



Section 58-1-33 - Oath of secrecy; surety bonds.

58-1-33. Oath of secrecy; surety bonds.

The director and all officers and employees of the division shall, before entering upon the discharge of their duties, in addition to any oath required by the constitution of New Mexico, take and subscribe an oath to keep secret all information acquired by them in the discharge of their duties under the Banking Act [58-1-1 NMSA 1978] except as may be otherwise required by law. All employees of the division shall be covered under the surety bond provided pursuant to the Surety Bond Act [10-2-13 NMSA 1978].

History: 1953 Comp., 48-22-32, enacted by Laws 1963, ch. 305, 32; 1995, ch. 190, 7.



Section 58-1-34 - Powers of director.

58-1-34. Powers of director.

A. In addition to other powers conferred by law, the director has power to:

(1) restrict the withdrawal of deposits from all or one or more state banks where he finds that extraordinary circumstances make such restriction necessary for the property protection of depositors in the affected institution;

(2) authorize a state bank to:

(a) participate in a public agency created under the laws of this state or of the United States the purpose of which is to afford advantages or safeguards to banks or to depositors and to comply with all requirements and conditions imposed upon such participants;

(b) engage in any banking activity in which insured depository institutions subject to the jurisdiction of the federal government may be authorized by federal legislation to engage, provided he finds state banks or their depositors may be injured or liable to injury if the authorization is not given; and

(c) offer any product or service that is at the time authorized or permitted to any insured depository institution, provided that powers conferred by this subparagraph shall always be subject to the same limitations and restrictions that are applicable to the insured depository institution offering the product or service;

(3) order the holder of shares in a bank to refrain from voting the shares on any matter if he finds that an order is necessary to protect the institution against reckless, incompetent or careless management, to safeguard the funds of depositors or to prevent the willful violation of the Banking Act [58-1-1 NMSA 1978] or of any lawful rule or order issued pursuant to that act, in which case the shares of such a holder shall not be counted in determining the existence of a quorum or a percentage of the outstanding shares necessary to take any corporate action; and

(4) order any person to cease violating a provision of the Banking Act or a lawful regulation issued pursuant to that act or to cease engaging in any unsound banking practice.

B. The director may remove or suspend, for a period of not more than three years, a director, trustee, officer or employee of a state bank who becomes ineligible to hold his position or who, after receipt of an order to cease pursuant to Subsection A of this section, violates the Banking Act or a lawful regulation or order issued pursuant to that act or who is dishonest or who is reckless or grossly incompetent in the conduct of banking business. It is unlawful for any such person after receipt of a removal or suspension order to perform any duty or exercise any power of any state bank for a period of three years or the period of suspension. A removal or suspension order shall specify the grounds thereof, and a copy of the order shall be sent to the bank concerned.

C. Notice and hearing shall be provided in advance of any action taken by the director under the authority of this section. The notice shall specify the time and place of the hearing.

D. The director has power to require a state bank to:

(1) maintain its records in accordance with standard banking practices;

(2) observe generally recognized methods and standards which he may prescribe for determining the value of various types of assets;

(3) charge off the whole or any part of an asset which cannot lawfully be held;

(4) write down an asset to its market value;

(5) file or record liens and other interests in property;

(6) obtain a financial statement from a borrower;

(7) obtain insurance against damage to real estate taken as security;

(8) search or obtain insurance of the title to real estate taken as security; and

(9) maintain adequate insurance against such other risks as the director may determine to be necessary and appropriate for the protection of depositors and the public.

E. The director has the power to subpoena witnesses, compel their attendance, require the production of evidence, administer an oath and examine any person under oath in connection with any subject relating to duty imposed upon or a power vested in the director. These powers shall be enforced by the district court of the district in which the hearing is held.

F. The director may, on petition of any interested person and after hearing, issue a declaratory order with respect to the applicability of the Banking Act [58-1-1 NMSA 1978] or a rule issued pursuant to that act to any person, property or state of facts. The order shall bind the director and all parties to the proceeding on the state of facts declared unless it is modified or reversed by a court. A declaratory order may be reviewed and enforced in the same manner as other orders of the director, but the refusal to issue a declaratory order shall be reviewable.

G. No person shall be subjected to any civil or criminal liability for any act or ommission [omission] to act in good faith in reliance upon an existing order, regulation or definition of the director, notwithstanding a subsequent decision by a court invalidating the order, regulation or definition.

History: 1953 Comp., 48-22-33, enacted by Laws 1963, ch. 305, 33; 1999, ch. 213, 5.



Section 58-1-35 - Employees Examiners and clerks; designation of deputy.

58-1-35. Employees [Examiners] and clerks; designation of deputy.

The commissioner [director of the financial institutions division of the regulation and licensing department] may appoint and employ such examiners and clerks as the business of his office may require and as may be provided for by law at such salaries, payable out of the salary fund, as may be provided by law. In the event the business of the office shall require, the commissioner [director] may designate one or more of the examiners to act as his deputy with all the powers herein conferred upon the commissioner [director].

History: 1953 Comp., 48-22-33.1, enacted by Laws 1975, ch. 330, 19.



Section 58-1-36 - Seal of the director.

58-1-36. Seal of the director.

The director shall have a seal of office containing the words "Director of the Financial Institutions Division of the Regulation and Licensing Department", in the form of a circle and containing the word "Seal" within the circle.

History: 1953 Comp., 48-22-33.2, enacted by Laws 1975, ch. 330, 20; 1977, ch. 245, 121; 1991, ch. 120, 1.



Section 58-1-37 - Office of the commissioner director; delegation of powers.

58-1-37. Office of the commissioner [director]; delegation of powers.

The commissioner [director of the financial institutions division of the regulation and licensing department] shall maintain an office at the state capitol in Santa Fe. He may delegate to his deputies such of his powers and authorities as he may see fit, and such deputy or deputies shall have and exercise only the powers and authorities so delegated.

History: 1953 Comp., 48-22-33.3, enacted by Laws 1975, ch. 330, 21.



Section 58-1-38 - Divulging information prohibited; exchange of information with United States; violation a misdemeanor.

58-1-38. Divulging information prohibited; exchange of information with United States; violation a misdemeanor.

Neither the commissioner [director of the financial institutions division of the regulation and licensing department], nor his deputies or employees, nor the state corporation commission [public regulation commission], nor any member thereof, nor any deputy, clerk or employee in its office shall divulge any information acquired by them in the discharge of their duties, except in so far as the same may be rendered necessary by law. The commissioner [director] may exchange information as to the conditions of banks with the United States comptroller of the currency, federal deposit insurance corporation, federal reserve banks, and banking departments of other states. Anyone who violates the provisions of this section shall be deemed guilty of a misdemeanor.

History: 1953 Comp., 48-22-33.4, enacted by Laws 1975, ch. 330, 22.



Section 58-1-39 - Bank records; prescribing manner of keeping.

58-1-39. Bank records; prescribing manner of keeping.

A. The director has the power to require banks under his supervision to keep their records in such manner and form that they will at all times reflect the true condition of the bank and permit it to be readily and thoroughly audited.

B. Every state bank shall retain its business records for such periods as are or may be prescribed by or in accordance with the provisions of this section.

C. Each state bank shall retain permanently the minute books of meetings of its stockholders and directors, its capital stock ledger and capital stock certificate ledger or stubs, its general ledger, its daily statements of condition, its general journal, its investment ledger, its copies of bank examination reports and all records which the director in accordance with the provisions of this section requires to be retained permanently.

D. All other bank records shall be retained for such periods as the director in accordance with the provisions of this section prescribes.

E. The director shall from time to time issue regulations classifying all records kept by the state banks and prescribing the period for which records of each class shall be retained. Periods may be permanent or for a lesser term of years. Regulations may from time to time be amended or repealed. Prior to issuing any such regulation, the director shall consider:

(1) actions at law and administrative proceedings in which the production of bank records might be necessary or desirable;

(2) state and federal statutes of limitation applicable to such actions or proceedings;

(3) the availability of information contained in bank records from other sources; and

(4) such other matters as the director deems pertinent in order that his regulations will require banks to retain their records for as short a period as is commensurate with the interests of bank customers and shareholders and of the people of this state in having bank records available.

F. Any state bank may dispose of any record which has been retained for the period prescribed by or in accordance with the provisions of this section for retention of records of its class and shall thereafter be under no duty to produce that record in any action or proceeding.

G. Any state bank may cause any or all records at any time in its custody to be converted into electronic images or be reproduced by the microphotographic process, and an image or reproduction has the same force and effect as the original and may be admitted in evidence equally with the original.

H. To the extent that they are not in contravention of any law of the United States, the provisions of this section apply to all banks doing business in this state.

History: 1953 Comp., 48-22-33.5, enacted by Laws 1975, ch. 330, 23; 1999, ch. 213, 6.



Section 58-1-40 - Reports of condition; special reports; failure to make; penalty.

58-1-40. Reports of condition; special reports; failure to make; penalty.

Every bank shall make and file with the director reports not to exceed five in number during the calendar year, according to the form that may be prescribed by the director, verified by the oath of the president or cashier of incorporated banks and attested by the signature of three or more directors. Each such report shall exhibit in detail and as may be required by the director the resources and liabilities of the bank at the close of business on a day past to be specified by the director in writing, the days past to be the days named by the comptroller of the currency in his official calls for reports of national banks. When the calls of the comptroller are less than five in number, the director may make additional calls on such dates as he deems advisable. The reports shall be transmitted to the director within thirty days after the call of the director. The director has power to call for special reports from any particular bank whenever, in his judgment, they are necessary to a full and complete understanding and knowledge of its condition. The reports required by and filed pursuant to this section shall be in lieu of all others required by law from banks. Every bank failing to comply with the provisions of this section shall pay to the director a penalty of fifty dollars ($50.00) for each day's delay.

History: 1953 Comp., 48-22-33.6, enacted by Laws 1975, ch. 330, 24; 1983, ch. 83, 1; 1989, ch. 209, 4; 1991, ch. 120, 2; 1995, ch. 190, 8.



Section 58-1-41 - Supervision fees.

58-1-41. Supervision fees.

A. Each state bank shall annually pay to the director a supervision fee. The amount of the supervision fee paid by each state bank is computed as follows, based upon assets as of December 31:

If the bank's

total assets are

The assessment

is

Over

(Thousand)

But not over

(Thousand)

This amount

Plus

Of excess over

(Thousand)

0

30,000

0

.000210

0

30,000

60,000

6,300

.000182

30,000

60,000

100,000

11,745

.000168

60,000

100,000

150,000

18,465

.000158

100,000

150,000

200,000

26,340

.000147

150,000

B. The fee shall be paid on or before the March 1 following the asset computation. For failure to pay the supervision fee when due, unless excused for cause by the director, the bank shall pay to the division one hundred dollars ($100) for every day of its delinquency.

C. The director may proscribe lower supervision fees by regulation. In determining the amounts of the lower fees, the director may use criteria other than total assets of banks.

History: Laws 1985, ch. 30, 1; 1989, ch. 209, 5; 1997, ch. 23, 4.



Section 58-1-41.1 - Trust department examination; fees.

58-1-41.1. Trust department examination; fees.

At least once in each calendar year, the director of the financial institutions division of the regulation and licensing department shall cause to be examined the condition of the trust department of each state bank exercising trust powers. A report of examination shall be sent to the board of directors of the bank of which the trust department has been examined. There shall be paid to the director for each trust department examination a fee at the rate of one hundred fifty dollars ($150) per day, or fraction thereof, for each authorized representative engaged in the examination.

History: 1978 Comp., 58-1-41.1, enacted by Laws 1985, ch. 30, 2.



Section 58-1-41.2 - Additional examinations.

58-1-41.2. Additional examinations.

Whenever a bank is examined more than once in any calendar year as provided in Section 58-1-46 NMSA 1978, the bank shall pay to the financial institutions division of the regulation and licensing department an amount determined by the director to be sufficient to reimburse the division for its actual expenses in conducting the examination.

History: 1978 Comp., 58-1-41.2, enacted by Laws 1985, ch. 30, 3.



Section 58-1-43 - Fees and penalties; disposition.

58-1-43. Fees and penalties; disposition.

The director shall keep a record of all fees and penalties collected by him and all expenses of his office. At the end of each month, unless otherwise provided by law, he shall turn over to the state treasurer all money collected during the month, together with a verified statement showing when and from what source the money was collected. The state treasurer shall deposit and transfer the money as provided in Section 9-16-14 NMSA 1978.

History: 1953 Comp., 48-22-33.9, enacted by Laws 1975, ch. 330, 27; 1987, ch. 298, 2.



Section 58-1-44 - Copies of reports and records; evidence; fees.

58-1-44. Copies of reports and records; evidence; fees.

Copies of all reports and records concerning banks and banking filed in the office of the commissioner [director of the financial institutions division of the regulation and licensing department] or in the office of the state corporation commission [public regulation commission], certified by them or either of them, under the seal of office, shall be received in evidence in all action [actions] with like effect as the original thereof, and the commissioner [director] shall charge and collect such fees for said copies as are charged for similar papers by the state corporation commission.

History: 1953 Comp., 48-22-33.10, enacted by Laws 1975, ch. 330, 28.



Section 58-1-45 - Court review.

58-1-45. Court review.

Any person aggrieved and directly affected by an order of the director may appeal to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: 1953 Comp., 48-22-34, enacted by Laws 1963, ch. 305, 34; 1998, ch. 55, 52; 1999, ch. 265, 55.



Section 58-1-46 - Examinations and reports.

58-1-46. Examinations and reports.

A. The director shall examine the condition of each state bank at least once in each twelve-month period. A report of examination shall be sent to the board of directors of the organization examined.

B. A bank may be examined within each eighteen-month period if:

(1) the bank has total assets of less than two hundred fifty million dollars ($250,000,000);

(2) the bank is well-capitalized;

(3) when the bank was most recently examined, it was found to be well-managed, and its composite condition was found to be outstanding; or for a bank that has total assets of not more than one hundred million dollars ($100,000,000), it was found to be outstanding or good;

(4) the bank is not subject to a formal enforcement proceeding or order; and

(5) no person acquired control of the bank during the twelve-month period in which an examination would be required but for this subsection.

C. Whenever the director deems it necessary, he may examine any corporation, the majority of the stock of which is owned by a state bank or which he finds is controlled by a state bank.

History: 1953 Comp., 48-22-35, enacted by Laws 1963, ch. 305, 35; 1995, ch. 190, 9.



Section 58-1-47 - Commissioner's Director's annual report.

58-1-47. Commissioner's [Director's] annual report.

A. The commissioner [director of the financial institutions division of the regulation and licensing department] shall report to the governor annually. His report shall include:

(1) the text of all rules of general application the department has adopted or altered since his last annual report;

(2) a statement of the status and remaining assets and liabilities of any organization which the commissioner [director] is managing or is in the process of liquidating;

(3) a summary of all changes occurring since his last annual report by reason of opening new state banks, mergers and conversions, increases and decreases in capital and the like;

(4) a condensed statement of condition of each state bank; and

(5) such other information concerning the conduct and affairs of his office as he shall see fit to report.

B. The report shall be a public document and shall be printed.

History: 1953 Comp., 48-22-36, enacted by Laws 1963, ch. 305, 36.



Section 58-1-48 - Records of division.

58-1-48. Records of division.

Information from the records of the division shall be revealed only with the consent of the director. The records of the division are not public records. Any examination reports, financial information contained in applications for charters or files on investigations relating to violations of the Banking Act [58-1-1 NMSA 1978] that do not or have not yet culminated in administrative, civil or criminal action are confidential and may be released only by order of a court of competent jurisdiction.

History: 1978 Comp., 58-1-48, enacted by Laws 1995, ch. 190, 10.



Section 58-1-49 - Banking interests of officers and employees of the department of banking financial institutions division

58-1-49. Banking interests of officers and employees of the department of banking [financial institutions division]

No officer or employee of the department [financial institutions division of the regulation and licensing department] shall be an officer, director, trustee, attorney, owner, shareholder or partner in any bank, nor receive, directly or indirectly, any payment or gratuity from any such organization, or be indebted to any state bank, or engage in the negotiation of loans for others with any state bank. This provision shall not prohibit being a depositor on the same terms as are available to the public generally, or being indebted to a state bank upon an installment debt transferred to a state bank in the regular course of business by a creditor. Any employee violating this section shall be subject to dismissal by the commissioner [director of the financial institutions division].

History: 1953 Comp., 48-22-38, enacted by Laws 1963, ch. 305, 38; 1975, ch. 330, 29.



Section 58-1-50 - Limitation of personal liability.

58-1-50. Limitation of personal liability.

No officer or employee of the department [financial institutions division of the regulation and licensing department] shall be liable in any civil action for damages for any act done or omitted in good faith in performing the functions of his office.

History: 1953 Comp., 48-22-39, enacted by Laws 1963, ch. 305, 39.



Section 58-1-51 - Standards in regulations.

58-1-51. Standards in regulations.

The commissioner [director of the financial institutions division of the regulation and licensing department], in the exercise of the power to make rules and issue regulations pursuant to the Banking Act [58-1-1 NMSA 1978], shall act in the interests of promoting and maintaining a sound banking system, the security of deposits and depositors and other customers, the preservation of the liquid position of banks and in the interest of preventing injurious credit expansions and contractions.

History: 1953 Comp., 48-22-40, enacted by Laws 1963, ch. 305, 40.



Section 58-1-52 - Incorporators.

58-1-52. Incorporators.

A state bank may be organized by five or more individual incorporators or a bank holding company subject to the requirements of the Banking Act [58-1-1 NMSA 1978]. A majority of the incorporators shall be residents of the state. Each incorporator shall subscribe and pay in full in cash for stock having a value of not less than one percent of the authorized capital structure.

History: 1953 Comp., 48-22-41, enacted by Laws 1963, ch. 305, 41; 1997, ch. 23, 5.



Section 58-1-53 - General corporate powers.

58-1-53. General corporate powers.

State banks shall have:

A. all the powers provided and conferred on them in the Banking Act [58-1-1 NMSA 1978] and such general corporate powers as are appropriate to its purpose;

B. the power to act as a fiduciary in any capacity, after proper qualifications under the Banking Act, and if authorized by its articles of incorporation or any amendment thereto;

C. perpetual succession by its corporate name unless a limited period of duration is stated in its articles of incorporation;

D. the power to sue and be sued in any court of law or equity;

E. the power to make and use a common seal, and alter the same at pleasure;

F. the power to appoint such officers and agents as the business of the corporation shall require, and to allow them suitable compensation; and

G. the power to make contributions to the extent authorized, approved or ratified by action of the board of directors of the corporation, except as otherwise specifically provided or limited by its articles of incorporation, or its bylaws, or by resolution duly adopted by its stockholders, or by statute.

History: 1953 Comp., 48-22-42, enacted by Laws 1963, ch. 305, 42; 1975, ch. 330, 30.



Section 58-1-54 - Powers of director and of state banks.

58-1-54. Powers of director and of state banks.

In addition to other powers provided for the director and for state banks in the Banking Act [58-1-1 NMSA 1978] notwithstanding any other provision of laws, the director may grant to state banks any of the powers and authority that national banks or federally chartered or insured depository institutions are or may be authorized, empowered, permitted or otherwise allowed to exercise. As used in this section and in Section 58-1-34 NMSA 1978, "federally chartered or insured depository institution" means a bank, savings bank, savings and loan association or credit union.

History: 1953 Comp., 48-22-42.1, enacted by Laws 1973, ch. 130, 1; 1997, ch. 23, 6; 1999, ch. 213, 7.



Section 58-1-55 - Capital structure; impairment of capital.

58-1-55. Capital structure; impairment of capital.

A. A state bank shall have such capital structure as the commissioner [director of the financial institutions division of the regulation and licensing department] shall deem adequate, except that no bank hereafter organized shall do business unless it shall have a bona fide minimum paid-up capital stock structure of at least, five hundred thousand dollars ($500,000), divided one-half to common capital and the remaining one-half to surplus and undivided profits. No bank shall pay a dividend on its common stock unless its remaining surplus after payment of such dividend equals twenty percent of the minimum common capital requirement. All banks heretofore or hereafter organized shall transfer at least a one-fifth part of their net profits, for the preceding accounting period, to their surplus fund until the same equals fifty percent of their common capital stock. When the surplus fund of a bank equals fifty percent of their common capital stock, there shall be added to the surplus fund each accounting period, ten percent of the net profits of the bank until the surplus fund is equal to the common capital stock, and such surplus shall thereafter be maintained unless impaired by unavoidable losses. This section shall not be construed to apply to trust companies.

B. Whenever the capital of any bank shall be impaired, it shall make no new loans or discounts.

History: 1953 Comp., 48-22-43, enacted by Laws 1963, ch. 305, 43; 1975, ch. 330, 31.



Section 58-1-56 - Notice of intention.

58-1-56. Notice of intention.

A. The organizers shall file with the director a notice of their intention to organize a state bank, signed by each of them. At the time of filing the notice of intention, the organizers shall pay an investigation fee of one-half of one percent of the proposed capital structure, not to exceed seven thousand five hundred dollars ($7,500). The notice shall be in duplicate and shall state and include:

(1) the name, residence and occupation of each organizer and the amount of stock to be subscribed and to be paid for by each;

(2) the name and address of an individual within the state who shall act as agent for the organizers;

(3) the total proposed capital structure, the number of shares, the par value of the shares of the proposed state bank and the proposed price per share;

(4) whether it is intended that the proposed state bank shall have trust powers;

(5) the community in which the proposed state bank is to be located;

(6) a feasibility study estimating the need for and benefits to be derived by the formation of the proposed bank;

(7) an annual projection for a five-year period of the expected condition and income of the proposed bank;

(8) a prospectus describing the stock offering in a form prescribed by the director and in compliance with the provisions of the New Mexico Securities Act of 1986 [58-13B-1 NMSA 1978];

(9) an executed copy of an escrow agreement that provides the name of a New Mexico bank that will act as an escrow agent to receive all funds raised by the stock subscription, and that further provides for retention of the funds by the escrow agent until their release is authorized by the director; and

(10) a financial report for each organizer, in a form prescribed by the director, provided all financial reports shall remain in the confidential files of the division, and, provided further, proposed organizers appointed subsequent to the original notice of intention shall submit a financial report upon the date of their appointment.

B. If the notice of intention or any accompanying documents do not comply with the requirements of this section, the director shall within twenty days from the date of his receipt of the filing of the notice notify the organizers of the defect therein.

C. Upon approval of the notice of intention by the director, the effective date of the notice shall be the date the director received the filing of the notice.

D. After approval of the notice of intention by the director, the organizers shall:

(1) issue a subscription receipt to each subscriber and file a duplicate copy with the director, providing that all funds will be returned to the subscriber, with the exception of the organization expense, if the application is denied; and

(2) file with the escrow agent an executed copy of all subscription agreements, setting forth an accounting of all funds collected pursuant to the subscription agreements and providing for retention of the funds until their release is authorized by the director; and

(3) file with the director copies of all subscription agreements, and an accounting of all funds collected pursuant to the subscription agreements, immediately following execution of the subscription agreements and collection of the funds.

E. Each subscriber at the time he subscribes to the stock of a proposed state bank shall pay, in addition to his subscription in cash, such percentage of the selling price of the stock as the director determines is reasonable into a fund to be used to defray the expenses of organization. No organization expenses shall be paid out of any other funds of the bank. Upon the opening of the bank, any unexpended balance shall be transferred to undivided profit. If the application is finally denied, any unexpended balance shall be distributed among the contributors in proportion to their respective payments. The director may require an accounting of disbursements from the fund and may order the organizers to restore any sum which has been expended for other than proper organization expense. No payment shall be made from the organization expense fund or other proceeds of subscription for securing subscriptions to stock.

History: 1953 Comp., 48-22-44, enacted by Laws 1963, ch. 305, 44; 1973, ch. 226, 2; 1989, ch. 209, 6; 1991, ch. 120, 3.



Section 58-1-57 - Application for permission to file corporate papers.

58-1-57. Application for permission to file corporate papers.

A. After the capital structure has been fully subscribed, the organizers may apply to the director for permission to file with the state corporation commission [public regulation commission]. If no application for permission to file corporate papers is filed within one hundred eighty days following the filing of notice of intention, the application period may be extended for an additional one hundred eighty days, at the director's discretion. The agent for service shall submit a written request for extension prior to the expiration date of the original notice of intention and shall pay an extension fee of twenty-five hundred dollars ($2,500). The director shall respond to the written request for extension within five business days. All solicitation and collection activities concerning stock subscriptions shall be halted during the period following the expiration of the original notice of intention and shall resume only when the director approves the extension request. The organizers shall submit with the application:

(1) the proposed articles of incorporation in quadruplicate, in such form as the director prescribes, containing:

(a) the name of the state bank;

(b) if the state bank is to exercise trust powers, a statement to that effect;

(c) the community in which it is to be located;

(d) the amount of capital, the number of shares, the par value of the shares, the amount of surplus and undivided profits and organization expenses;

(e) a statement indicating whether voting for directors shall or shall not be cumulative and the extent of the preemptive rights of stockholders;

(f) the name and address of agent for service of process; and

(g) such other proper provisions to govern the business and affairs of the state bank as may be desired by the incorporators; and

(2) a copy of proposed bylaws.

B. The application shall be in such form and contain such information as the director may require, including:

(1) the name and residence of each subscriber and the number of shares for which he has subscribed; and

(2) the address at which it is proposed that the state bank do business or, if the address is not known, the area within the community in which it is proposed that the business be located.

C. If the proposed articles of incorporation, the application or any other accompanying documents do not comply with the requirements of the Banking Act [58-1-1 NMSA 1978], the director shall within twenty days after the receipt thereof notify the incorporators of the defect therein.

History: 1953 Comp., 48-22-45, enacted by Laws 1963, ch. 305, 45; 1975, ch. 330, 32; 1991, ch. 120, 4.



Section 58-1-58 - Determination on application for permission to file with the corporation commission public regulation commission

58-1-58. Determination on application for permission to file with the corporation commission [public regulation commission]

A. When an application for permission to file with the corporation commission [public regulation commission] has been delivered to the commissioner [director of the financial institutions division of the regulation and licensing department], he shall make or cause to be made a careful investigation and examination relative to:

(1) the character, reputation and financial standing of the organizers or incorporators;

(2) the character, financial responsibility of proposed directors and banking or trust experience, and business qualifications of those proposed as officers;

(3) the ability of the community to support the proposed bank, giving consideration to:

(a) the services offered by existing banks and other financial institutions;

(b) the banking history of the community; and

(c) the opportunities for profitable employment of bank funds as indicated by the demand for credit, the number of potential depositors, the volume of bank transactions, and the business and industries of the community, with particular regard to their stability, diversification and size;

(4) whether or not the full amount of the authorized capital structure has been subscribed;

(5) whether or not the proposed capital structure is adequate in the light of current and prospective banking conditions;

(6) whether or not the name of the proposed bank resembles so closely, as to be likely to cause confusion, the name of any other banks transacting business in this state; and

(7) such other facts and circumstances bearing on the proposed bank and its relation to the community as in the opinion of the commissioner [director] may be relevant.

B. The commissioner [director] shall complete his investigation within sixty days after the completed application has been filed and may in his discretion approve or reject the application.

C. If the commissioner [director] approves the application to be filed with the corporation commission [public regulation commission], he shall endorse his approval on the articles of incorporation.

D. The corporation commission [public regulation commission] shall not accept the articles of incorporation of a state bank for filing without such endorsement.

History: 1953 Comp., 48-22-46, enacted by Laws 1963, ch. 305, 46; 1975, ch. 330, 33.



Section 58-1-59 - Subscription calls.

58-1-59. Subscription calls.

A. Immediately after the filing of the articles of incorporation with the corporation commission [public regulation commission], the proposed directors shall call for the payment of the subscriptions in full, within thirty days from the date of the notice. No certificate of authority, or order, shall be issued by the commissioner [director of the financial institutions division of the regulation and licensing department] until the full amount of the authorized capital structure, specified in the articles of incorporation, has been paid in full, in cash, into the designated escrow account.

B. On or before expiration of thirty days after call for payment of the subscription, the incorporators shall deliver a statement to the commissioner [director] signed by an official of the escrowing bank, setting forth the amount paid into the escrow account by the subscribers, and a sworn statement signed by the proposed bank's president, and cashier or secretary, certifying the full amount of the entire authorized capital structure has been paid in cash into the escrow account and that such corporation will be fully prepared to transact the business for which it was organized within one year.

History: 1953 Comp., 48-22-47, enacted by Laws 1963, ch. 305, 47; 1975, ch. 330, 34.



Section 58-1-60 - First meetings of stockholders and directors; adoption of bylaws.

58-1-60. First meetings of stockholders and directors; adoption of bylaws.

A. After the capital structure has been fully paid, a meeting of the stockholders shall be called by the incorporators to elect directors, to adopt bylaws and to call the first meeting of directors for the election of officers.

B. Bylaws shall be adopted and may be amended by a vote of the holders of a majority of the outstanding voting shares voted at a meeting of the stockholders, but the bylaws may provide for amendment by the board of directors of any provisions other than those approved by the commissioner [director of the financial institutions division of the regulation and licensing department] and relating to the duties and term of office.

History: 1953 Comp., 48-22-48, enacted by Laws 1963, ch. 305, 48.



Section 58-1-61 - Certificate of authority.

58-1-61. Certificate of authority.

A. A request for a certificate of authority shall be made to the commissioner [director of the financial institutions division of the regulation and licensing department] after he has approved the application to file the articles of incorporation with the corporation commission [public regulation commission] and all requirements have been met. The request shall contain:

(1) the address at which the bank will operate;

(2) a statement that all of the bylaws adopted have been attached as an exhibit to the request;

(3) a statement that the full amount of the authorized capital structure has been paid to the escrow agent;

(4) the signed oaths of the directors; and

(5) such other information as the commissioner [director of the financial institutions division] may require to enable him to determine whether a certificate of authority should be issued.

B. The commissioner [director] shall approve the request for a certificate of authority within twenty days after the request has been accepted by him and he has been satisfied that all requirements have been complied with and he shall issue a certificate of authority for the bank to transact business. Before actually transacting any banking business or accepting any deposits, the applicant must file with the commissioner [director] satisfactory proof showing that insurance of deposits has been obtained through the federal deposit insurance corporation or other appropriate agency or instrumentality of the United States government.

C. It is unlawful for a proposed state bank to perform any act, other than to perfect its organization, before receiving a certificate of authority to operate.

D. If the commissioner [director] denies the request for a certificate of authority, he shall within twenty days of such action mail a notice to the incorporators, stating the reasons for denying the certificate of authority.

E. If no request for a certificate of authority is filed within one year following the grant of permission to organize, or if a certificate of authority has been finally denied, or if the bank fails to commence business within one year after the issuance of a certificate of authority, the proposed bank, or any money paid by subscribers to stock, shall be liquidated and distributed in accordance with the order of the commissioner [director of the financial institutions division]. If an improper expenditure has been made, the commissioner [director] may order the persons who were incorporators or directors at the time to restore the sum by equal contributions.

History: 1953 Comp., 48-22-49, enacted by Laws 1963, ch. 305, 49; 1975, ch. 330, 35.



Section 58-1-62 - Amendment of articles of incorporation.

58-1-62. Amendment of articles of incorporation.

A. A state bank may apply to the commissioner [director of the financial institutions division of the regulation and licensing department] to amend its articles of incorporation or to change its location.

B. An application for an amendment of the articles of incorporation changing the authorized capital or the number and par value of the shares or to acquire or abandon trust powers or to change its location must be authorized by the vote of two-thirds of the outstanding voting stock voted at a meeting of the stockholders. Any other application may be authorized by the vote of a majority of the outstanding voting stock voted at a meeting of the stockholders.

C. Notice of the application shall be sent to such persons and organizations as the commissioner [director] may require.

D. The commissioner [director] shall approve an application:

(1) to change the name of the corporation, if the proposed name is not deceptive or misleading;

(2) to change the number and par value of the shares without altering the total capital, unless such change will inequitably affect the interest of any stockholders and the bank does not have sufficient surplus and undivided profits to pay dissenting shareholders the fair value of their shares;

(3) to increase the total capital by increasing the amount of common stock, when the new capital has been fully paid in cash.

E. The commissioner [director] may, in his discretion, permit other amendments if the public and interested parties would be served by granting the application and shall be guided by the standards prescribed for the approval of an application for permission to organize, insofar as they are reasonably applicable.

History: 1953 Comp., 48-22-50, enacted by Laws 1963, ch. 305, 50.



Section 58-1-64 - Meetings of stockholders; voting; proxies; voting trusts; preemptive right; transfer of stock; report of holdings.

58-1-64. Meetings of stockholders; voting; proxies; voting trusts; preemptive right; transfer of stock; report of holdings.

A. Regular meetings of stockholders shall be held annually and at such additional times as the bylaws direct at a place designated by the bylaws. A special meeting may be called at any time by the commissioner [director of the financial institutions division of the regulation and licensing department], or one-third of the directors, or the holder or holders of twenty-five percent of the outstanding voting shares. Notice shall be mailed at least ten days before a meeting to every person who was a stockholder of record twenty days before the date of the meeting or at such longer period as may be provided in the bylaws. No business shall be transacted at a special meeting which is not specified in the notice thereof or necessary or proper in connection with or incidental to the business specified. The holders of a majority of the outstanding voting shares or their authorized representatives shall constitute a quorum. In the absence of a quorum a meeting may be adjourned from time to time without notice to the stockholders.

B. Except on the election of directors each share of common stock shall have one vote which may be cast by the owner of record on the record date, or by his authorized representative, whether or not the owner of record has the beneficial interest therein. The bank may not vote shares which it holds in any capacity other than as fiduciary.

C. A stockholder authorized to vote may by his proxy executed in writing appoint a representative to cast his vote. The board may promulgate rules governing proxies and the solicitation thereof.

D. No shares deposited under a voting trust agreement shall be voted by the trustee unless the agreement has been approved by the commissioner [director of the financial institutions division]. Approval shall be withheld, or if previously granted, revoked whenever it appears that the existence of the trust would tend to reduce competition among lending institutions or to affect adversely the character or competence of the management or the bank's policies or operating procedures.

E. Unless otherwise provided in the articles of incorporation whenever additional stock is offered for sale, stockholders of record on the date of the offer shall have the right to subscribe to such proportion of the shares as the stock held by them bears to the total of the outstanding stock. This right shall be transferable but shall terminate if not exercised within thirty days of the offer. If the right is not exercised, the stock shall not be offered for sale to others at a lower price without the stockholders again being accorded a preemptive right to subscribe.

F. Shares of stock shall be transferable in accordance with the bylaws but no transfer shall be effective with respect to the bank until it has been entered upon the transfer books. The stock book shall be available for examination by a stockholder of the corporation at the principal place of business during business hours.

History: 1953 Comp., 48-22-52, enacted by Laws 1963, ch. 305, 52.



Section 58-1-65 - Directors and officers.

58-1-65. Directors and officers.

A. The affairs of a state bank shall be managed by a board of directors, which shall exercise its powers and be responsible for the discharge of its duties. The number of directors, not less than three and not more than twenty-five, shall be fixed by the bylaws and the number so fixed shall be the board, regardless of vacancies. At least three-fourths of the directors shall be citizens of the United States and at least one director shall be a resident of New Mexico. A director who becomes disqualified shall forthwith resign the director's office, but, upon removal of the disqualification, the director shall be eligible for election. A director who is disqualified may be removed by the board or by the director of the division. No action taken by a director prior to the resignation or removal shall be subject to attack on the ground of the director's disqualification.

B. Directors shall receive such reasonable compensation as the bylaws may prescribe and shall serve until their successors are elected and qualify.

C. Directors shall be elected by the stockholders at the first meeting and thereafter at the annual meeting or at a special meeting called for that purpose. If the articles of incorporation provide for cumulative voting, the votes of each share may be cast for one person or divided among two or more as the stockholder may choose. The person or persons, according to the number of directors to be elected, having the largest number of votes shall be elected.

D. The term of office of directors shall be one year or, if the bylaws so provide, three years, in which case one-third of the directors, or as near to one-third as possible, shall be elected for each year following the first election of directors. Vacancies at any one time, to the number of one-third of the board, may be filled by vote of the board until the next meeting of the stockholders. The director of the division may designate a director to fill a vacancy that has continued for longer than three months, and a director so designated shall serve until a successor is elected and has qualified.

E. A director may be removed by the stockholders at a meeting. Where cumulative voting for directors is provided in the articles of incorporation, no director shall be removed unless the votes cast against a motion for the director's removal are less than the total number of shares outstanding divided by the number of authorized directors, but all of the directors shall be removed if a majority of the outstanding shares approves a motion for the removal of all.

F. The officers designated by the bylaws shall be elected by the board. A member of the board shall be elected president. Officers shall be elected or a contract executed for their employment in accordance with the bylaws of the bank. An officer may be removed by the board at any time, but removal shall not prejudice any rights that the officer may have to damages for breach of contract of employment.

G. A bank shall report promptly to the director of the division any changes among executive officers and directors, including in its report a statement of the business and professional affiliations of new executive officers and directors.

History: 1953 Comp., 48-22-53, enacted by Laws 1963, ch. 305, 53; 1971, ch. 42, 1; 1981, ch. 56, 1; 1983, ch. 13, 1; 1989, ch. 190, 1; 1993, ch. 210, 1; 1997, ch. 23, 7; 2017, ch. 111, 1.



Section 58-1-66 - Directors; meetings and duties.

58-1-66. Directors; meetings and duties.

A. The board of directors shall meet at least once each calendar quarter. The director may, at his discretion, require more frequent meetings. The director of the division, a board member or an executive officer may call a special meeting. A majority of the board shall constitute a quorum. The board shall keep minutes of each meeting, including a record of attendance and of all votes cast.

B. The board of directors or an executive committee of not less than one-third of the board shall review, at least quarterly, the following transactions that have occurred since the last review:

(1) each loan, advance, discount, overdraft and purchase or sale of a security that exceeds in amount one-tenth of one percent of the capital and surplus of the corporation or twenty-five thousand dollars ($25,000), whichever is larger; and

(2) every increase in loans, advances, discounts and overdrafts that exceeds the amount specified in Paragraph (1) of this subsection or with the increase will exceed it and every purchase or sale of a security that, together with other such transactions in the security during the preceding three months, involves that amount.

C. The board of directors shall examine, at least once in each calendar year at intervals of not more than fifteen months, all the affairs of the state bank, including the character and value of investments and loans and the efficiency of operating procedures. A report of the examination shall be submitted to the director of the division promptly. The board may provide that the examination shall be conducted by a committee of not less than three directors or may employ the services of qualified examiners or certified public accountants approved by the director of the division. The examination shall be conducted in accordance with generally accepted auditing procedures or in accordance with regulations of the director of the division.

D. In lieu of the director's examination required by Subsection C of this section, the board of directors of a state bank may submit to the director of the division at least once each calendar year at intervals of not more than fifteen months a certified audit report for the bank. The examination shall be conducted by a certified public accountant in accordance with generally accepted auditing procedures. The director of the division may require the board of directors of a bank submitting a certified audit examination in lieu of a directors' examination to submit such other information as the director of the division deems necessary, including information relating to the character and value of investments and loans and the efficiency of operating procedures of the bank.

E. A state bank authorized to exercise trust powers shall not accept or voluntarily relinquish a fiduciary account without the approval or ratification of the board of directors or of a committee of officers or directors designated by the board to perform this function, but the board or the committee may prescribe general rules governing acceptance or relinquishment of fiduciary accounts, and action taken by an officer in accordance with these rules is sufficient approval. Any committee so designated shall keep minutes of its meetings and report at each monthly meeting of the board all action taken since the previous meeting of the board. The board shall designate one or more committees of not less than three qualified officers or directors to supervise the investment of fiduciary funds. No such investment shall be made, retained or disposed of without the approval of a committee. At least once in every calendar year at intervals of not more than fifteen months, the committee shall review all the assets of each fiduciary account and shall determine their current value, safety and suitability and whether the investments should be modified or retained. The committee shall keep minutes of its meetings and shall report at each monthly meeting of the board its conclusions on all questions considered and all action taken since the previous meeting of the board.

History: 1953 Comp., 48-22-54, enacted by Laws 1963, ch. 305, 54; 1975, ch. 330, 36; 1981, ch. 196, 1; 1995, ch. 190, 11.



Section 58-1-67 - Fidelity bonds and other insurance.

58-1-67. Fidelity bonds and other insurance.

A. The directors of a state bank shall direct and require good and sufficient fidelity bonds on all active officers and employees, whether or not they draw salary or compensation, which bonds shall provide for indemnity to such bank on account of any losses sustained by it as the result of any dishonest, fraudulent or criminal act or omission committed or omitted by them acting independently or in collusion or combination with any person or persons. Such bonds may be in individual, schedule or blanket form, and the premiums therefor shall be paid by the bank.

B. The said directors shall also direct and require suitable insurance protection to the bank against burglary, robbery, theft and other similar insurable hazards to which the bank may be exposed in the operations of its business on the premises or elsewhere.

C. The directors shall be responsible for prescribing at least once in each year the amount or penal sum of the bonds or policies and the sureties or underwriters thereon, after giving due and careful consideration to all known elements and factors constituting such risk or hazard. This action shall be recorded in the minutes of the board of directors and thereafter be reported to the commissioner [director of the financial institutions division of the regulation and licensing department] and be subject to his approval.

History: 1953 Comp., 48-22-55, enacted by Laws 1963, ch. 305, 55.



Section 58-1-68 - Authority to declare dividends.

58-1-68. Authority to declare dividends.

The board of directors of a state bank may declare dividends not more than once in each calendar quarter from undivided profits if:

(1) the undivided profits account has been maintained in accordance with the Banking Act [58-1-1 NMSA 1978]; and

(2) the reserve against deposits required by the Banking Act is not and will not thereby be impaired.

History: 1953 Comp., 48-22-56, enacted by Laws 1963, ch. 305, 56.



Section 58-1-69 - Capital, surplus and undivided profits; accounting requirements.

58-1-69. Capital, surplus and undivided profits; accounting requirements.

A. No credit shall be entered in the undivided profits account founded upon an unrealized appreciation in the value of any type of asset except accretion of discounts on investments securities in accordance with generally accepted accounting principles. Before any net profits are credited to the undivided profits account, proper deduction shall be made for all expenditures, accrued expenses, accrued taxes, losses, bad debts and any write-offs or other deductions, including interest accrued and uncollected, required by the director.

B. No transfer shall be made from the surplus account to the undivided profits account or to any but the capital stock account if the surplus after the transfer would be less than the capital stock.

History: 1953 Comp., 48-22-57, enacted by Laws 1963, ch. 305, 57; 1971, ch. 80, 1; 1991, ch. 120, 5.



Section 58-1-70 - Deposit insurance; membership in federal reserve system.

58-1-70. Deposit insurance; membership in federal reserve system.

A state bank shall obtain insurance of its deposits by the United States or any agency thereof, and may acquire and hold membership in the federal reserve system.

History: 1953 Comp., 48-22-58, enacted by Laws 1963, ch. 305, 58.



Section 58-1-71 - Waivers; corporate action by unanimously signed writing.

58-1-71. Waivers; corporate action by unanimously signed writing.

When notice is required to be given to stockholders or directors under the Banking Act [58-1-1 NMSA 1978], or the articles of incorporation or bylaws of any state bank, a waiver of notice in writing, signed by the person or persons entitled to the notice, whether before or after the time stated in the notice, shall be deemed equivalent to notice. If the vote of stockholders or directors at a meeting is required or permitted in connection with any corporate action, by any section of the Banking Act, the meeting and vote of stockholders or directors may be dispensed with, if all of the stockholders or directors who would have been entitled to vote upon the action if the meeting were held, consent in writing to the corporate action. If the action consented to would have required the filing of a certificate under the Banking Act, if the action had been voted upon by the stockholders or directors at a meeting, the certificates filed shall state that written consent has been given under this section in lieu of stating that the stockholders or directors have voted upon the corporate action in question, if a statement of voting is required in the certificate.

History: 1953 Comp., 48-22-59, enacted by Laws 1963, ch. 305, 59.



Section 58-1-72 - Voluntary liquidation and dissolution.

58-1-72. Voluntary liquidation and dissolution.

A. A state bank may liquidate and dissolve with the approval of the commissioner [director of the financial institutions division of the regulation and licensing department]. The commissioner [director] shall grant approval to liquidate and dissolve if:

(1) the proposal to liquidate and dissolve has been approved by a vote of two-thirds of the outstanding voting stock at a meeting called for the purpose of considering that action; and

(2) the state bank is solvent and has sufficient liquid assets to pay off depositors and creditors immediately.

B. After approval by the commissioner [director], the bank shall:

(1) cease to do business forthwith;

(2) send by mail, within thirty days of the approval, a notice of liquidation to each depositor, creditor, person interested in funds held as a fiduciary, lessee of a safe deposit box or bailor of property;

(3) include with the liquidation notices sent by mail:

(a) to all depositors or creditors, a statement of the amount on the books to be due the depositor or creditor, and that, if the amount claimed differs from that stated, a claim must be filed with the bank before a specified date, not earlier than sixty nor later than ninety days thereafter, in accordance with the procedure prescribed in the notice;

(b) to all bailors or lessees of safe deposit boxes, a demand that property held by the bank as bailee or in safe deposit boxes be withdrawn within thirty days by the person entitled thereto;

(c) to all persons interested in funds held as a fiduciary, a statement that the bank is going to take action to resign the fiduciary position and take action to settle its fiduciary accounts;

(4) post the liquidation notice in a conspicuous place on the premises of the bank, and make any publication required by the commissioner [director];

(5) resign all fiduciary positions and take necessary action to settle its fiduciary accounts as soon as practicable;

(6) open all safe deposit boxes from which the contents have not been removed within thirty days after demand, deal with the contents in the manner provided for boxes upon which the payment of rental is in default, and transfer the sealed packages containing the contents together with the certified inventories, to the commissioner [director];

(7) transfer to the commissioner [director] any other unclaimed property held by the bank as bailee, together with a certified inventory of such property;

(8) pay all lawful claims of creditors and depositors promptly; or

(a) if the amount due a creditor or depositor is unclaimed for ninety days after the final distribution, transmit it to the commissioner [director] with an accounting; and

(b) if there is a disputed claim, deposit with the commissioner [director] a sum adequate to meet any liability that may be judicially determined;

(9) deliver to the commissioner [director] any funds which cannot otherwise be disposed of in the settlement of its fiduciary accounts;

(10) return the unearned portion of the rental of all safe deposit boxes to the lessee, or if the lessee cannot be found, to the commissioner [director], with an accounting; and

(11) distribute to the stockholders, in accordance with their respective interests, any assets remaining after the discharge of all other obligations, or, if a stockholder cannot be found within ninety days of the final distribution, transmit his share to the commissioner [director].

C. The commissioner [director] shall:

(1) retain for one year all unclaimed contents of safe deposit boxes and all unclaimed property which was held by the bank as bailee, unless sooner claimed by the person entitled to it, then sell or otherwise dispose of the property, and transfer the proceeds of any sale or disposition to the state treasurer as abandoned funds;

(2) retain for five years any unclaimed distribution to a depositor, creditor, stockholder or person to whom the bank stood in a fiduciary position, unless sooner claimed by the person entitled thereto, and then transfer the funds to the state treasurer as abandoned funds.

D. If at any time during the liquidation the commissioner [director] finds that the assets will be insufficient for the full discharge of all obligations, or that completion of the liquidation has been unduly delayed, he may take possession and complete the liquidation in the manner provided in the Banking Act [58-1-1 NMSA 1978] for involuntary liquidations.

E. The commissioner [director] may require reports of the progress of liquidation, and, whenever he is satisfied that the liquidation has been properly completed, he shall cancel the certificate of authority to do business and enter an order of dissolution.

History: 1953 Comp., 48-22-60, enacted by Laws 1963, ch. 305, 60.



Section 58-1-73 - Director in possession.

58-1-73. Director in possession.

A. The director may take possession of a state bank if, after a hearing or bank stipulation, he finds:

(1) its capital is impaired or it is otherwise in an unsound condition;

(2) its business is being conducted in an unlawful or unsound manner;

(3) it is unable to continue normal operations; or

(4) its examination has been obstructed or impeded.

B. The director shall take possession by posting upon the premises a notice reciting that he is assuming possession pursuant to the Banking Act [58-1-1 NMSA 1978] and the time, not earlier than the posting of the notice, when his possession shall be deemed to commence. A copy of the notice shall be filed in the district court in the county in which the main office is located. The director shall notify the federal reserve bank of the district of his taking possession of any state bank which is a member of the federal reserve system.

C. When the director has taken possession of a state bank, he is vested with the full and exclusive power of management and control, including the power to continue or to discontinue the business, to stop or to limit the payment of its obligations, to employ any necessary assistants, to execute any instrument in the name of the bank, to commence, defend and conduct in its name any action or proceeding in which it may be a party, to terminate his possession by restoring the bank to its board of directors and to reorganize or liquidate the bank in accordance with the Banking Act. As soon as practicable after taking possession, the director shall make an inventory of the assets and file a copy of the inventory with the court in which the notice of possession was filed.

D. When the director has taken possession, there shall be a postponement until six months after the commencement of his possession of the date upon which any period of limitation fixed by a statute or agreement would otherwise expire on a claim or right of action of the bank, or upon which an appeal must be taken or a pleading or other document must be filed by the bank in any pending action or proceeding.

E. Within thirty days after the director has taken possession, any interested party may file an application for an injunction with the district court of the county in which the principal office of that bank is located for an order vacating the possession.

F. If the director decides to liquidate the state bank, he shall give what he deems to be adequate notice to the directors, stockholders, depositors and creditors. Any objection to the liquidation shall be filed with the director within ten days after the notice. The director shall proceed to liquidate the institution unless he finds the action unnecessary to protect depositors.

G. If the director decides to reorganize the state bank, after according a hearing to all interested parties he shall enter an order proposing a reorganization plan. A copy of the plan shall be sent to each depositor and creditor who will not receive payment of his claim in full under the plan, together with notice that unless the plan is disapproved within fifteen days in writing by persons holding one-third or more of the aggregate amount of such claims, the director will proceed to effect the reorganization. A department, agency or political subdivision of this state holding a claim which will not be paid in full is authorized to participate as any other creditor.

H. No judgment, lien or attachment shall be executed upon any asset of the state bank while it is in the possession of the director. Upon the election of the director to liquidate or reorganize:

(1) any lien or attachment, other than an attorney's or mechanic's lien, obtained upon any asset of the state bank during the director's possession or within four months prior to commencement thereof shall be vacated, except liens created by the director while in possession; and

(2) any transfer of an asset of the state bank made after or in contemplation of its insolvency with intent to effect a preference shall be voided.

I. The director may borrow money in the name of the state bank and may pledge its assets as security for the loan.

J. All necessary and reasonable expenses of the director's possession of a state bank and of its reorganization or liquidation shall be defrayed from the assets thereof.

History: 1953 Comp., 48-22-61, enacted by Laws 1963, ch. 305, 61; 1991, ch. 120, 6.



Section 58-1-74 - Requirements of reorganization plan.

58-1-74. Requirements of reorganization plan.

A. A plan of reorganization shall not be proposed under the Banking Act [58-1-1 NMSA 1978] unless:

(1) the plan is feasible and fair to all classes of depositors, creditors and stockholders;

(2) the face amount of the interest accorded to any class of depositors, creditors or stockholders under the plan does not exceed the value of the assets upon liquidation less the full amount of the claim of all prior classes, subject, however, to any fair adjustment for new capital that any class will pay in under the plan;

(3) the plan provides for the issuance of common stock in an amount that will provide an adequate ratio to deposits;

(4) any exchange of new common stock for obligations or stock of the bank will be effected in inverse order to the priorities in liquidation of the classes that will retain an interest in the bank, and upon terms that fairly adjust any change in the relative interests of the respective classes that will be produced by the exchange;

(5) the plan assures the removal of any director, officer or employee responsible for any unsound or unlawful action, or the existence of an unsound condition; and

(6) any merger or consolidation provided by the plan conforms to the requirements of the Banking Act.

B. Whenever in the course of reorganization supervening conditions render the plan unfair, or its execution impractical, the commissioner [director of the financial institutions division of the regulation and licensing department] may modify the plan or liquidate the institution. Any such action shall be taken by order upon appropriate notice.

History: 1953 Comp., 48-22-62, enacted by Laws 1963, ch. 305, 62.



Section 58-1-75 - Liquidation by commissioner director.

58-1-75. Liquidation by commissioner [director].

A. In liquidating a state bank, the commissioner [director of the financial institutions division of the regulation and licensing department] may exercise any power thereof but he shall not, without the approval of the court in which notice of possession has been filed:

(1) sell any asset of the organization having a value in excess of five hundred dollars ($500);

(2) compromise or release any claim if the amount of the claim exceeds five hundred dollars ($500), exclusive of interest; or

(3) make any payment on any claim, other than a claim upon an obligation incurred by the commissioner [director], before preparing and filing a schedule of his determinations in accordance with the Banking Act [58-1-1 NMSA 1978].

B. Within six months of the commencement of liquidation, the commissioner [director] may by his election terminate any contract for services or advertising to which the state bank is a party or any obligation of the bank as a lessee. A lessor who receives sixty days notice of the commissioner's [director's] election to terminate the lease shall have no claim for rent other than rent accrued to the date of termination nor for damages for such termination.

C. As soon after the commencement of liquidation as practicable, the commissioner [director] shall take the necessary steps to terminate all fiduciary positions held by the state bank and take such action as may be necessary to surrender all property held by the bank as a fiduciary and to settle its fiduciary accounts.

D. The right of any agency of the United States insuring deposits to be subrogated to the rights of the depositors upon payment of their claim shall not be less extensive than the law of the United States requires as a condition of the authority to issue such insurance or make such payment.

E. As soon after the commencement of liquidation as practicable the commissioner [director] shall:

(1) send by mail, to the address shown on the books of the institution, a notice of the liquidation to each known depositor, creditor, lessee of a safe deposit box, bailor of property held by the bank or person interested in funds held as fiduciary by the bank;

(2) include with the liquidation notices sent by mail:

(a) to all depositors or creditors, a statement of the amount shown on the books of the institution to be due the depositor or creditor and that if the amount claimed differs from that stated, a claim must be filed with the commissioner [director] before a specified date, not earlier than sixty days nor later than ninety days thereafter, in accordance with the procedure prescribed in the notice;

(b) to all bailors or lessees of safe deposit boxes, a demand that property held by the bank as bailee or in safe deposit boxes be withdrawn within thirty days by the person entitled thereto; and

(c) to all persons interested in funds held as a fiduciary, a statement that the commissioner [director] is going to take action to resign the fiduciary position and take action to settle the fiduciary accounts;

(3) publish the notice in a newspaper of general circulation in the community once a week for three successive weeks;

(4) open all safe deposit boxes from which the contents have not been removed within thirty days after demand, deal with the contents in the manner provided for boxes upon which the payment of rental is in default, and hold the sealed packages containing the contents, together with the certified inventories for one year, unless sooner claimed by the person entitled thereto, then sell or otherwise dispose of the property and transfer the proceeds of any sale or disposition to the state treasurer as abandoned funds;

(5) hold all unclaimed property held by the bank as bailee together with a certified inventory of the property for a year, unless sooner claimed by the person entitled thereto, then sell or otherwise dispose of the property, and transfer the proceeds of any sale or disposition to the state treasurer as abandoned funds.

F. Within six months after the last day specified in the notice for the filing of claims, or a longer period allowed by the court in which the notice of possession was filed, the commissioner [director] shall:

(1) reject any claim if he doubts the validity thereof;

(2) determine the amount, if any, owing to each known creditor or depositor and the priority class of his claim under the Banking Act;

(3) prepare a schedule of his determinations for filing in the court in which notice of possession was filed;

(4) notify each person whose claim has not been allowed in full, and publish once a week for three successive weeks a notice of the time when and the place where the schedule of determinations will be available for inspection and the date, not sooner than thirty days thereafter, when the commissioner [director] will file his schedule in court.

G. Within twenty days after the filing of the commissioner's [director's] schedule, any creditor, depositor or stockholder may file an objection to any determination made. Any objections so filed shall be heard and determined by the court, upon such notice to the commissioner [director] and interested claimants as the court may prescribe. If the objection is sustained, the court shall direct an appropriate modification of the schedule. After filing his schedule, the commissioner [director] may, from time to time, make partial distribution to the holders of claims which are undisputed or have been allowed by the court, if a proper reserve is established for the payment of disputed claims. As soon as is practicable after the determination of all objections, the commissioner [director] shall make final distribution.

H. The following claims shall have priority in the order named:

(1) obligations incurred by the commissioner [director];

(2) wages and salaries of officers and employees earned during the three-month period preceding the commissioner's [director's] possession in an amount not exceeding six hundred dollars ($600) a month for any one person;

(3) fees and assessments due to the department [financial institutions division]; and

(4) deposits to the extent of one hundred dollars ($100) for each depositor.

I. After the payment of all other claims with interest at the maximum rate permitted on time deposits, the commissioner [director] shall pay claims otherwise proper which were not filed within the time prescribed. If the sum available for any class is insufficient to provide payment in full, such sum shall be distributed to the claimants in the class pro rata.

J. Any assets remaining after all claims have been paid shall be distributed to the stockholders in accordance with their respective interests.

K. Unclaimed funds remaining after completion of the liquidation shall be retained for five years by the commissioner [director] unless sooner claimed by the owner. At the expiration of such period, the remaining sum shall be transferred to the state treasurer as abandoned funds.

L. When the assets have been distributed in accordance with the Banking Act, the commissioner [director] shall file an account with the court. Upon approval of the report, the commissioner [director] shall be relieved of liability in connection with the liquidation and the charter shall be cancelled.

History: 1953 Comp., 48-22-63, enacted by Laws 1963, ch. 305, 63.



Section 58-1-76 - Unauthorized conduct of banking business.

58-1-76. Unauthorized conduct of banking business.

It is unlawful for any unauthorized person to engage in the business of holding deposits or to represent that he is or is acting for a bank or to use an artificial or corporate name that purports to be or suggests that it is the name of a bank.

History: 1953 Comp., 48-22-64, enacted by Laws 1963, ch. 305, 64; 1997, ch. 23, 8.



Section 58-1-77 - Receipt of deposits while insolvent.

58-1-77. Receipt of deposits while insolvent.

It is unlawful for a bank to receive any deposit while insolvent or for an officer, director or employee who knows or, in the proper performance of his duty, should know of such insolvency to receive or authorize the receipt of such deposit.

History: 1953 Comp., 48-22-65, enacted by Laws 1963, ch. 305, 65.



Section 58-1-78 - Unlawful service as officer or director.

58-1-78. Unlawful service as officer or director.

It is unlawful for any person to serve as an officer or director of a bank, who:

A. is an officer, director or employee of a directly competitive bank in the same community;

B. has been convicted of an offense constituting, in the jurisdiction in which the judgment was rendered, a violation of the banking laws or a felony, or who has been found liable, either in a civil or criminal action, for a breach of trust; or

C. is indebted to the bank for more than thirty days upon a judgment that has become final.

History: 1953 Comp., 48-22-66, enacted by Laws 1963, ch. 305, 66.



Section 58-1-79 - Unlawful gratuity or compensation; transactions of persons connected with state bank.

58-1-79. Unlawful gratuity or compensation; transactions of persons connected with state bank.

A. It is unlawful for an affiliate of a bank or for an officer, director or employee of a bank, or affiliate of a bank:

(1) to solicit, accept or agree to accept, directly or indirectly, from any person other than the institution any gratuity, compensation or other personal benefit for any action taken by the institution or for endeavoring to procure any such action;

(2) to have any interest, direct or indirect, in the purchase at less than its face value of any evidence of indebtedness issued by the institution;

(3) to require any borrower to purchase insurance from an affiliate of a bank, or from an officer, director or employee of a bank or affiliate of a bank, or through a particular insurance company, agent, solicitor or broker, as a condition precedent to the making of a loan or to decline adequate existing insurance where such existing insurance is provided by an insurance company licensed by this state. Provided, however, a bank may require a borrower to supply such insurance as may reasonably be necessary for the protection of the bank in making a loan.

B. In this section the term "affiliate" includes:

(1) any person who holds a majority of the stock of a bank or has been determined by the commissioner [director of the financial institutions division of the regulation and licensing department] to hold a controlling interest therein, any other corporation in which such person owns a majority of the stock and any partnership in which he has an interest;

(2) any corporation in which the institution or an officer, director or employee thereof holds a majority of the stock and any partnership in which such person has an interest;

(3) any corporation of which a majority of the directors are officers, directors or employees of the institution or of which officers, directors, trustees or employees constitute a majority of the directors of the institution.

History: 1953 Comp., 48-22-67, enacted by Laws 1963, ch. 305, 67.



Section 58-1-80 - Unlawful concealment of transaction.

58-1-80. Unlawful concealment of transaction.

It is unlawful for an officer, director, employee, attorney or agent of a bank to conceal or endeavor to conceal any transaction of the bank from any officer, director or employee of the bank or any official or employee of the department [financial institutions division of the regulation and licensing department] to whom it should properly be disclosed.

History: 1953 Comp., 48-22-68, enacted by Laws 1963, ch. 305, 68.



Section 58-1-81 - Improper maintenance of accounts; false or deceptive entries and statements.

58-1-81. Improper maintenance of accounts; false or deceptive entries and statements.

It is unlawful for an officer, director, employee or agent of a bank to:

A. maintain or authorize the maintenance of any account of the bank in a manner which, to his knowledge, does not conform to the requirements prescribed by the Banking Act [58-1-1 NMSA 1978] or by the commissioner [director of the financial institutions division of the regulation and licensing department];

B. make, with intent to deceive, any false or misleading statement or entry or omit any statement or entry that should be made in any book, account, report or statement of the institution;

C. obstruct or endeavor to obstruct a lawful examination of the institution by an officer or employee of the department [financial institutions division].

History: 1953 Comp., 48-22-69, enacted by Laws 1963, ch. 305, 69.



Section 58-1-82 - Reimbursement for fines and penalties.

58-1-82. Reimbursement for fines and penalties.

A. It is unlawful for a state bank to pay a fine or penalty imposed by law upon any other person or any judgment against such person or to reimburse directly or indirectly any person by whom such fine, penalty or judgment has been paid, except:

(1) in the settlement of a bank's own liability or in connection with the acquisition of property against which a judgment is a lien;

(2) if provided in its articles of incorporation, a bank may indemnify its directors, officers and employees for expenses, fines, penalties and judgments reasonably incurred in actions to which the directors, officers or employees are parties or potential parties by reason of the performance of their official duties. The provisions of this paragraph shall not allow the indemnification of directors, officers or employees of a bank against expenses, penalties or other payments incurred in an administrative proceeding or action instituted by an appropriate bank regulatory agency, which proceeding or action results in a final order assessing civil money penalties or requiring affirmative action by an individual in the form of payments to the bank; and

(3) if provided in its articles of incorporation, a bank may acquire and pay the premiums for insurance covering the liability of its directors, officers or employees, except that the provisions of this paragraph shall exclude insurance coverage for a formal order assessing civil money penalties against a bank director, officer or employee.

B. In accordance with his supervisory responsibilities, the director may, in his discretion, review the threat to bank safety and soundness posed by any indemnification or proposed indemnification of directors, officers or employees by a bank or for the consistency of any such indemnification with the standards adopted by that bank in its articles of incorporation. Based upon this review, the director may direct a prospective modification of a specific indemnification by a bank through appropriate administrative action.

History: 1978 Comp., 58-1-82, enacted by Laws 1995, ch. 190, 12.



Section 58-1-83 - Unlawful use of words "safe deposit.".

58-1-83. Unlawful use of words "safe deposit.".

It is unlawful for any person to use the words "safe deposit," "safety deposit" or other words deceptively similar thereto, in connection with the rental of storage space, or in the title or name under which business was done, unless he is:

A. a person subject to the jurisdiction of the banking department [financial institutions division of the regulation and licensing department] of this state;

B. a manufacturer or dealer in safe deposit facilities or equipment;

C. an association, the membership of which is composed of officers or institutions subject to the jurisdiction of the banking department [financial institutions division] of this or other states; or

D. a person who makes no charge for such space.

History: 1953 Comp., 48-22-71, enacted by Laws 1963, ch. 305, 71.



Section 58-1-84 - Unlawful sanctions; violations of rules and orders.

58-1-84. Unlawful sanctions; violations of rules and orders.

A. Any person responsible for an act or omission expressly declared to be unlawful by the Banking Act [58-1-1 NMSA 1978] is guilty:

(1) of a misdemeanor punishable by imprisonment for a term not exceeding one year or a fine not exceeding five thousand dollars ($5,000) or both;

(2) of a felony punishable by imprisonment not exceeding five years or a fine not exceeding ten thousand dollars ($10,000) or both, if the act or omission was done or made with intent to defraud.

B. An officer, director, employee, agent or attorney of a bank is responsible for an act or omission of the institution declared to be unlawful by the Banking Act whenever, knowing that such act or omission is unlawful, he participates in authorizing, executing, ratifying or concealing such act, or in authorizing or ratifying such omission or, having a duty to take the required action, omits to do so.

C. A director shall be deemed to participate in any action of which he has knowledge taken or omitted to be taken by the board of which he is a member unless he dissents therefrom in writing and promptly notifies the commissioner [director of the financial institutions division of the regulation and licensing department] of his dissent.

D. It is unlawful to knowingly violate any lawful rule, regulation or order of the commissioner [director].

History: 1953 Comp., 48-22-72, enacted by Laws 1963, ch. 305, 72.



Section 58-1-85 - Injunction.

58-1-85. Injunction.

Whenever a violation of the Banking Act [58-1-1 NMSA 1978], by a bank or an officer, director or employee thereof, is threatened or impending and will cause substantial injury to the institution or to the depositors, creditors or stockholders thereof, the district court of Santa Fe county may, upon the suit of the commissioner [director of the financial institutions division of the regulation and licensing department], issue an injunction restraining such violation.

History: 1953 Comp., 48-22-73, enacted by Laws 1963, ch. 305, 73.






Article 1A - Consumer Credit Banks

Section 58-1A-1 - Short title.

58-1A-1. Short title.

This act [58-1A-1 to 58-1A-8 NMSA 1978] may be cited as the "Consumer Credit Bank Act".

History: Laws 1993, ch. 11, 1.



Section 58-1A-2 - Definitions.

58-1A-2. Definitions.

As used in the Consumer Credit Bank Act [58-1A-1 NMSA 1978]:

A.. "consumer credit bank" means a national bank located in the state or a bank organized pursuant to the laws of this state that has those powers and limitations provided for pursuant to the Consumer Credit Bank Act;

B. "credit card" means an arrangement or loan agreement under which a domestic bank or consumer credit bank gives a borrower the privilege of using a credit card or other credit confirmation or device of any type in transactions out of which debt is created by:

(1) the domestic bank or consumer credit bank honoring a draft or similar order for the payment of money created, authorized, issued or accepted by the borrower; or

(2) the domestic bank or consumer credit bank paying or agreeing to pay the borrower's obligation;

C. "credit card account" means an arrangement between a domestic bank or consumer credit bank and a borrower for the creation of debt pursuant to a credit card and under which:

(1) the domestic bank or consumer credit bank may permit the borrower to create either revolving or nonrevolving debt from time to time;

(2) the unpaid balance of principal of the created debt and the loan, finance or other appropriate charges are debited to the account;

(3) a loan finance charge is computed or an interest rate is imposed upon the outstanding debt balances of the borrower's account from time to time; and

(4) a domestic bank or consumer credit bank is to render bills or statements to the borrower at regular intervals stating the amount that is payable by and due from the borrower on a specified date stated in the bill or statement or, at the option of the borrower but subject to the terms and conditions of the credit card account, stating that the amount may be paid by the borrower in installments;

D. "director" means the director of the financial institutions division of the regulation and licensing department;

E. "domestic bank" means a bank having its principal place of business in this state and chartered under the laws of this state or the United States;

F. except as used in Subsection H of this section, "foreign bank" means a bank chartered under the laws of the United States, any state other than New Mexico or the District of Columbia that has its principal place of business outside of New Mexico;

G. "holding company" means a corporation that controls a domestic, foreign or international bank; and

H. "international bank" means any company organized under the laws of a foreign country, a territory of the United States, Puerto Rico, Guam, American Samoa or the Virgin Islands, which engages in the business of banking, or any subsidiary or affiliate of any company which engages in the business of banking organized under those laws. "International bank" includes foreign commercial banks, foreign merchant banks and other foreign institutions that engage in banking activities usual in connection with the business of banking in the countries where such foreign institutions are organized or operating.

History: Laws 1993, ch. 11, 2; 1995, ch. 33, 1.



Section 58-1A-3 - Organization of consumer credit bank.

58-1A-3. Organization of consumer credit bank.

With the approval of the director, a domestic bank, foreign bank, international bank or holding company may organize, own and control a consumer credit bank in accordance with the following terms and conditions:

A. in connection with the application to organize or to own and control a consumer credit bank, the applicant shall pay to the director a filing fee of six thousand dollars ($6,000) and a nonrefundable investigation fee of one thousand dollars ($1,000);

B. the shares of a consumer credit bank shall be owned solely by a domestic bank, foreign bank, international bank or holding company;

C. a consumer credit bank shall accept deposits only at a single location in this state;

D. a consumer credit bank shall maintain capital stock and paid-in surplus of not less than two million dollars ($2,000,000);

E. a consumer credit bank may engage in the business of soliciting, processing and making loans pursuant to credit card accounts and conducting other necessarily incidental activities, including the taking of a security interest in any property to secure a loan;

F. a consumer credit bank may accept deposits only of one hundred thousand dollars ($100,000) or more and only from affiliates of the consumer credit bank or from persons having their principal place of business or residence outside New Mexico; but the limitation provided pursuant to this subsection shall not apply to deposits made for the purpose of security taken pursuant to Subsection E of this section;

G. a consumer credit bank shall, prior to commencing business, obtain and thereafter maintain insurance of its deposits by the federal deposit insurance corporation;

H. a consumer credit bank may not engage in the business of making commercial loans, but may issue credit cards and create credit card accounts for commercial customers;

I. a consumer credit bank shall provide the following services in this state:

(1) the initial distribution of credit cards or other devices, or both, designed and effective to access credit card accounts;

(2) the preparation of periodic statements of amounts due under credit card accounts; and

(3) the maintenance of financial records reflecting the status of credit card accounts from time to time; and

J. the affairs of a consumer credit bank shall be managed by a board of directors that shall exercise the consumer credit bank's powers and be responsible for the discharge of the consumer credit bank's duties. The number of directors, which shall not be fewer than three or more than twenty-five, shall be fixed by the bylaws. At least three-fourths of the directors shall be United States citizens.

History: Laws 1993, ch. 11, 3; 1995, ch. 33, 2; 1997, ch. 23, 9.



Section 58-1A-4 - Domestic banks; exemption.

58-1A-4. Domestic banks; exemption.

A domestic bank shall not be required to establish a consumer credit bank to issue credit cards and create credit card accounts.

History: Laws 1993, ch. 11, 4.



Section 58-1A-5 - Credit card account; terms and conditions.

58-1A-5. Credit card account; terms and conditions.

A credit card account between a domestic bank or consumer credit bank and a borrower, wherever the borrower's place of residence, shall be governed solely by the laws of New Mexico and federal law, where applicable. Unless otherwise expressly agreed in writing by the parties, a credit card account between a consumer credit bank and a borrower shall be governed by the provisions of Sections 56-8-1 through 56-8-30 NMSA 1978. A domestic bank or consumer credit bank may, as provided in the written agreement governing the credit card account, modify the terms or conditions of the credit card account upon prior written notice of the modification as specified by credit card account agreement or by the federal Truth in Lending Act.

History: Laws 1993, ch. 11, 5; 1995, ch. 33, 3.



Section 58-1A-6 - Regulation of consumer credit banks.

58-1A-6. Regulation of consumer credit banks.

A. A consumer credit bank organized under the laws of New Mexico shall be subject to the supervision, regulation and examination of the director.

B. The director shall adopt and promulgate rules and regulations implementing the provisions of the Consumer Credit Bank Act [58-1A-1 NMSA 1978], including provisions for the formation and organization of a consumer credit bank.

History: Laws 1993, ch. 11, 6; 1995, ch. 33, 4.



Section 58-1A-7 - Supervision fees.

58-1A-7. Supervision fees.

A. Each consumer credit bank shall annually pay to the director a supervision fee, calculated on the basis of total assets as of December 31 of the immediately previous year:

Total assets (000):

Assessment:

Over

But not

This

Plus

Of excess

over

amount

over (000)

0

200,000

7,500

0.0000250

100,000

200,000

500,000

10,000

0.0006667

200,000

500,000

1,000,000

30,000

0.0000500

500,000

1,000,000

2,000,000

55,000

0.0000400

1,000,000

2,000,000

95,000

0.0000300

2,000,000

B. The fee shall be paid on or before March 1 of each year. For failure to pay the supervisor fee when due unless excused for cause by the director, the consumer credit bank shall pay to the financial institutions division of the regulation and licensing department one hundred dollars ($100) for each day of delinquency.

C. The director shall examine the condition of the consumer credit bank. A report of examination shall be sent to the board of directors of the consumer credit bank.

History: Laws 1993, ch. 11, 7; 1995, ch. 33, 5.



Section 58-1A-8 - Applicability.

58-1A-8. Applicability.

A consumer credit bank shall be subject to the laws governing financial institutions except when the rights, powers, privileges or provisions of those laws are inconsistent with the rights, powers, privileges, provisions or limitations of the Consumer Credit Bank Act [58-1A-1 NMSA 1978], in which case the latter shall control.

History: Laws 1993, ch. 11, 8.






Article 1B - Interstate Bank Acquisitions

Section 58-1B-1 - Short title.

58-1B-1. Short title.

Sections 1 through 12 [58-1B-1 to 58-1B-11 NMSA 1978] of this act may be cited as the "Interstate Bank Acquisition Act".

History: Laws 1996, ch. 2, 1.



Section 58-1B-2 - Definitions.

58-1B-2. Definitions.

As used in the Interstate Bank Acquisition Act [58-1B-1 NMSA 1978]:

A. "acquire" means:

(1) for a company to merge or consolidate with a bank holding company;

(2) for a company to assume direct or indirect ownership or control of:

(a) more than twenty-five percent of any class of voting shares of a bank holding company or a bank, if the acquiring company was not a bank holding company prior to the acquisition;

(b) more than five percent of any class of voting shares of a bank holding company or a bank, if the acquiring company was a bank holding company prior to the acquisition; or

(c) all or substantially all of the assets of a bank holding company or a bank; or

(3) for a company to take any other action that results in the direct or indirect acquisition by the company of control of a bank holding company or a bank;

B. "affiliate" means that term as defined in 12 U.S.C.A. Section 371c(b);

C. "bank" means that term as defined in 12 U.S.C.A. Section 1841(c);

D. "bank holding company" means that term as defined in 12 U.S.C.A. Section 1841(a) and includes a New Mexico bank holding company, an out-of-state bank holding company and a foreign bank holding company;

E. "Bank Holding Company Act" means the federal Bank Holding Company Act of 1956, 12 U.S.C.A. Section 1841 et seq.;

F. "bank supervisory agency" means:

(1) an agency of another state with primary responsibility for chartering and supervising banks; and

(2) the office of the comptroller of the currency, the federal deposit insurance corporation, the board of governors of the federal reserve system and any successor to these agencies;

G. "branch" means that term as defined in Subsection C of Section 58-5-2 NMSA 1978;

H. "company" means that term as defined in 12 U.S.C.A. Section 1841(b);

I. "control" means that term as defined in 12 U.S.C.A. Section 1841(a)(2);

J. "deposit" means that term as defined in 12 U.S.C.A. Section 1813(l);

K. "depository institution" means an institution defined as an "insured depository institution" in 12 U.S.C.A. Sections 1813(c)(2) and (c)(3);

L. "director" means the director of the financial institutions division of the regulation and licensing department;

M. "foreign bank holding company" means a bank holding company that is organized under the laws of a country other than the United States or a territory or possession of the United States;

N. "home state regulator" means, with respect to an out-of-state bank holding company, the primary bank supervisory agency of the state in which the company maintains its principal place of business;

O. "New Mexico bank" means a bank that is:

(1) organized under the laws of this state; or

(2) organized under federal law and having its principal place of business in this state;

P. "New Mexico bank holding company" means a bank holding company that:

(1) had its principal place of business in this state on July 1, 1966 or the date on which it became a bank holding company, whichever is later; and

(2) is not controlled by an out-of-state bank holding company;

Q. "New Mexico state bank" means a bank chartered by the state of New Mexico;

R. "out-of-state bank holding company" means a bank holding company that is not a New Mexico bank holding company;

S. "principal place of business" of a bank holding company means the state in which the largest percentage of the total deposits of its bank subsidiaries was deposited on the later of July 1, 1966 or the date on which the company became a bank holding company;

T. "state" means the District of Columbia or a state, territory or possession of the United States; and

U. "subsidiary" means that term as defined in 12 U.S.C.A. Section 1841(d).

History: Laws 1996, ch. 2, 2.



Section 58-1B-3 - Purpose and intent of act.

58-1B-3. Purpose and intent of act.

The purpose of the Interstate Bank Acquisition Act [58-1B-1 NMSA 1978] is to establish the conditions under which a company may acquire a New Mexico bank or a New Mexico bank holding company. In enacting it the legislature intends to avoid discrimination against out-of-state bank holding companies or foreign bank holding companies in any manner that would violate Section 3(d) of the Bank Holding Company Act.

History: Laws 1996, ch. 2, 3.



Section 58-1B-4 - Permitted acquisitions.

58-1B-4. Permitted acquisitions.

A. Except as provided in Subsection B of this section, a company may not acquire a New Mexico state bank or a New Mexico bank holding company without the prior approval of the director unless federal law expressly permits the acquisition without that approval.

B. The prohibition of Subsection A of this section does not apply if the acquisition is made:

(1) solely for the purpose of facilitating an acquisition otherwise permitted pursuant to the Interstate Bank Acquisition Act [58-1B-1 NMSA 1978];

(2) in a transaction arranged by the director or another bank supervisory agency to prevent the insolvency or closing of the acquired bank; or

(3) in a transaction in which a bank forms its own bank holding company, if the ownership rights of the former bank shareholders are substantially similar to those of the shareholders of the new bank holding company.

C. In a transaction for which the director's approval is not required under this section, the acquiring company shall give written notice to the director at least ninety days before the effective date of the acquisition unless a shorter period of notice is required under applicable federal law.

History: Laws 1996, ch. 2, 4.



Section 58-1B-5 - Required application; forms.

58-1B-5. Required application; forms.

A. A company that proposes to make an acquisition pursuant to the Interstate Bank Acquisition Act [58-1B-1 NMSA 1978] shall:

(1) file with the director a copy of the application that the company has filed with the responsible federal bank supervisory agency and any additional information prescribed by the director; and

(2) pay to the director any application fee prescribed by the director.

B. As long as they are consistent with the effective discharge of the director's responsibilities, the application and reporting forms established pursuant to the Interstate Bank Acquisition Act shall conform to those established for the same purposes by the board of governors of the federal reserve system pursuant to the Bank Holding Company Act.

History: Laws 1996, ch. 2, 5.



Section 58-1B-6 - Standards for approval.

58-1B-6. Standards for approval.

A. In deciding whether to approve an application for a proposed acquisition pursuant to the Interstate Bank Acquisition Act [58-1B-1 NMSA 1978], the director shall consider whether the acquisition may:

(1) be detrimental to the safety and soundness of the New Mexico state bank or the New Mexico bank holding company to be acquired;

(2) result in a substantial reduction of competition in this state; or

(3) have a significantly adverse effect on the convenience and needs of a community in this state served by the New Mexico state bank or the New Mexico bank holding company to be acquired.

B. Except as otherwise expressly provided in this section, the director shall not approve an acquisition pursuant to the Interstate Bank Acquisition Act if upon effecting the transaction it would result in the applicant, including a depository institution affiliated with the applicant, holding an undue concentration of deposits totaling forty percent or more of the total deposits in all depository institutions in New Mexico.

C. The director may adopt a regulation establishing a procedure authorizing the waiver of the limitation on deposit concentration set forth in Subsection B of this section to prevent the insolvency or closing of a New Mexico state bank.

D. The director shall not approve an application for an acquisition pursuant to the Interstate Bank Acquisition Act unless either the New Mexico bank to be acquired, or at least one New Mexico bank subsidiary of the bank holding company to be acquired, has as of the proposed date of acquisition been in existence and in continuous operation under an active charter for a period of at least five years, except that the director may approve an application for an acquisition of a consumer credit bank chartered pursuant to the Consumer Credit Bank Act [58-1A-1 NMSA 1978] even though the consumer credit bank has not been in continuous operation under an active charter for a period of at least five years.

History: Laws 1996, ch. 2, 6.



Section 58-1B-7 - Procedures relating to applications.

58-1B-7. Procedures relating to applications.

A. The director shall approve or disapprove an application for acquisition pursuant to the Interstate Bank Acquisition Act [58-1B-1 NMSA 1978] within ninety days after receipt of a completed application unless the director requests additional information from the applicant following receipt of a completed application in which case the time limit for decision by the director is the later of:

(1) the date set forth in this subsection; or

(2) thirty days after the director's receipt of the requested additional information.

B. The director may hold a public hearing in connection with an application if a significant issue of law or fact has been raised with respect to the proposed acquisition.

C. If the director holds a public hearing in connection with an application, the time limit specified in Subsection A of this section shall be extended to thirty days after the conclusion of the public hearing.

D. An application is deemed approved if the director takes no action on the application within the time limits specified in this section.

History: Laws 1996, ch. 2, 7.



Section 58-1B-8 - Reports; examinations.

58-1B-8. Reports; examinations.

A. To the extent specified by the director by regulation, order or written request, each bank holding company that directly or indirectly controls a New Mexico state bank or a New Mexico bank holding company, or the home state regulator of the company, shall submit to the director copies of each financial report filed by the company with any bank supervisory agency within fifteen days after the report is filed with the agency unless the report is one the disclosure of which is prohibited by federal or state law.

B. To the extent disclosure is permitted by state or federal law, a bank holding company that controls a New Mexico state bank or a New Mexico bank holding company, or the home state regulator of the controlling bank holding company, shall provide the director copies of any reports of examination of that bank holding company or of the New Mexico bank holding company.

C. The director may examine a New Mexico bank holding company whenever the director has reason to believe that the company is not being operated in compliance with the laws of this state or in accordance with safe and sound banking practices. The provisions of Section 58-1-46 NMSA 1978 shall apply to the examination.

History: Laws 1996, ch. 2, 8.



Section 58-1B-9 - Agency activities.

58-1B-9. Agency activities.

A. If it complies with the requirements of this section, a New Mexico state bank may agree to act as an agent for any affiliated bank depository institution to receive deposits, renew time deposits, close loans, service loans, receive payments on loans and other obligations and perform other services for which it has received the prior approval of the director.

B. A New Mexico state bank that proposes to enter into an agency agreement pursuant to this section shall file with the director, at least thirty days before the effective date of the agreement:

(1) a notice of intention to enter into an agency agreement with an affiliated depository institution;

(2) a description of the services proposed to be performed under the agency agreement; and

(3) a copy of the agency agreement.

C. If any proposed service is not specifically designated in Subsection A of this section and has not been approved previously in a regulation issued by the director, the director shall decide, within thirty days after receipt of the notice required by Subsection B of this section, whether to approve the offering of the service. If the director requests additional information after reviewing the notice, the time limit for the director's decision is thirty days after receiving the additional information. In deciding whether to approve a proposed service, the director shall consider whether the service would be consistent with state and federal law and the safety and soundness of the principal and agent institutions. The New Mexico state bank shall give appropriate notice to the public of each approval.

D. Any proposed service offered pursuant to Subsection C of this section is deemed approved if the director takes no action after receiving the notice required by Subsection B of this section within the time limits specified in Subsection C of this section.

E. A New Mexico state bank may not pursuant to an agency agreement:

(1) conduct any activity as an agent that it would be prohibited from conducting as a principal under applicable state or federal law; or

(2) have an agent conduct any activity that the bank as principal would be prohibited from conducting under applicable state or federal law.

F. The director may order a New Mexico state bank or any other depository institution that is subject to the director's enforcement powers to cease acting as an agent or principal under an agency agreement with an affiliated depository institution if the director finds the provisions of the agency agreement or the actions of the parties pursuant to it to be inconsistent with safe and sound banking practices.

G. A New Mexico state bank acting as an agent for an affiliated depository institution in accordance with this section is not a branch bank of that institution.

History: Laws 1996, ch. 2, 9.



Section 58-1B-10 - Authority to issue regulations; cooperative agreements; fees.

58-1B-10. Authority to issue regulations; cooperative agreements; fees.

To carry out the purposes of the Interstate Bank Acquisition Act [58-1B-1 NMSA 1978], the director may:

A. adopt regulations;

B. enter into cooperative, coordinating or information-sharing agreements with a bank supervisory agency or an organization affiliated with or representing a bank supervisory agency;

C. accept a report of examination or investigation by a bank supervisory agency having concurrent jurisdiction over a New Mexico state bank or a bank holding company that controls a New Mexico state bank in lieu of conducting an examination or investigation of the bank or bank holding company;

D. enter into a sole source contract pursuant to Section 13-1-126 NMSA 1978 with a bank supervisory agency having concurrent jurisdiction over a New Mexico state bank or a bank holding company that controls a New Mexico state bank to engage the services of that agency's examiners at a reasonable rate of compensation, or to provide the services of the director's examiners to that agency at a reasonable rate of compensation;

E. conduct joint examinations or joint enforcement actions with a bank supervisory agency having concurrent jurisdiction over a New Mexico state bank or a bank holding company that controls a New Mexico state bank, but if the examination or enforcement action involves an out-of-state bank holding company, the director shall recognize the exclusive authority of the home state regulator over corporate governance matters and the primary responsibility of the home state regulator with respect to safety and soundness matters;

F. conduct examinations and enforcement actions of a New Mexico state bank or a New Mexico bank holding company that controls a New Mexico state bank if the director determines that the action is necessary to carry out the director's responsibilities pursuant to the Interstate Bank Acquisition Act or to enforce compliance with the laws of this state; and

G. include in regulations adopted provisions for:

(1) the assessment of supervisory and examination fees to be paid by New Mexico banks and New Mexico bank holding companies in connection with the director's performance of his duties; and

(2) sharing of fees assessed pursuant to Paragraph (1) of this subsection with a bank supervisory agency or an organization affiliated with or representing a bank supervisory agency in accordance with an agreement between it and the director.

History: Laws 1996, ch. 2, 10.



Section 58-1B-11 - Enforcement.

58-1B-11. Enforcement.

The director may enforce the provisions of the Interstate Bank Acquisition Act [58-1B-1 NMSA 1978] by an action for injunctive relief in the district court of Santa Fe county. The director shall give notice promptly to the home state regulator of any action commenced by the director against an out-of-state bank holding company and, to the extent practicable, shall consult and cooperate with that regulator in pursuing and resolving the enforcement action.

History: Laws 1996, ch. 2, 11.






Article 1C - Interstate Bank Branching

Section 58-1C-1 - Short title.

58-1C-1. Short title.

Sections 14 through 27 [58-1C-1 to 58-1C-13 NMSA 1978] of this act may be cited as the "Interstate Bank Branching Act".

History: Laws 1996, ch. 2, 14.



Section 58-1C-2 - Purpose.

58-1C-2. Purpose.

The purpose of the Interstate Bank Branching Act [58-1C-1 NMSA 1978] is to permit interstate bank branching by merger pursuant to the provisions of the federal Regle-Neal Interstate Banking and Branching Efficiency Act of 1994, P.L. 103-328.

History: Laws 1996, ch. 2, 15.



Section 58-1C-3 - Definitions.

58-1C-3. Definitions.

As used in the Interstate Bank Branching Act [58-1C-1 NMSA 1978]:

A. "bank" means that term as defined in 12 U.S.C.A. Section 1813(h), but "bank" does not include any "foreign bank" as defined in 12 U.S.C.A. Section 3101(7), unless the foreign bank is organized under the laws of a territory of the United States, Puerto Rico, Guam, American Samoa or the Virgin Islands and its deposits are insured by the federal deposit insurance corporation;

B. "bank holding company" means that term as defined in 12 U.S.C.A. Section 1841(a)(1);

C. "bank supervisory agency" means:

(1) an agency of another state with primary responsibility for chartering and supervising banks; and

(2) the office of the comptroller of the currency, the federal deposit insurance corporation, the board of governors of the federal reserve system, and any successor to these agencies;

D. "branch" means that term as defined in Subsection C of Section 58-5-2 NMSA 1978;

E. "control" means that term as defined in 12 U.S.C.A. Section 1841(a)(2);

F. "director" means the director of the financial institutions division of the regulation and licensing department;

G. "home state" means:

(1) with respect to a state bank, the state in which the bank is chartered;

(2) with respect to a national bank, the state in which the main office of the bank is located; and

(3) with respect to a foreign bank, the state determined to be the home state of the foreign bank pursuant to 12 U.S.C.A. Section 3103(c);

H. "home state regulator" means the bank supervisory agency of the state in which an out-of-state state bank is chartered;

I. "host state" means a state, other than the home state of a bank, in which the bank maintains, or seeks to establish and maintain, a branch;

J. "insured depository institution" means that term as defined in 12 U.S.C.A. Section 1813(c)(2);

K. "interstate merger transaction" means:

(1) the merger or consolidation of banks with different home states and the conversion of branches of any bank involved in the merger or consolidation into branches of the resulting bank; or

(2) the purchase of all or substantially all of the assets and branches of a bank whose home state is different from the home state of the acquiring bank;

L. "main office" means the office declared by a bank to its chartering bank supervisory agency to be its main office;

M. "New Mexico bank" means a bank whose home state is New Mexico;

N. "New Mexico state bank" means a bank chartered under the laws of New Mexico;

O. "out-of-state bank" means a bank whose home state is a state other than New Mexico;

P. "out-of-state state bank" means a bank chartered under the laws of any state other than New Mexico;

Q. "resulting bank" means a bank that has resulted from an interstate merger transaction under the Interstate Bank Branching Act; and

R. "state" means a state of the United States, the District of Columbia, a territory of the United States, Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, the Virgin Islands or the Northern Mariana Islands.

History: Laws 1996, ch. 2, 16.



Section 58-1C-4 - Authority of state banks to establish interstate branches by merger.

58-1C-4. Authority of state banks to establish interstate branches by merger.

A. If it obtains the prior approval of the director, a New Mexico state bank may establish, maintain and operate one or more branches in a state other than New Mexico pursuant to an interstate merger transaction in which the New Mexico state bank is the resulting bank.

B. Not later than the date on which the required application for the interstate merger transaction is filed with the responsible federal bank supervisory agency, the applicant New Mexico state bank shall file the documents and information required by Subsections A and B of Section 58-4-4 NMSA 1978 and pay a fee in an amount that shall be prescribed by the director by rule.

C. The director shall approve the interstate merger transaction and the operation of branches outside of New Mexico by the New Mexico state bank if he finds that:

(1) the proposed transaction will not be detrimental to the safety and soundness of the applicant or the resulting bank;

(2) any new officers and directors of the resulting bank are qualified by character, experience and financial responsibility to direct and manage the resulting bank; and

(3) the proposed merger is consistent with the convenience and needs of the communities to be served by the resulting bank in this state and is otherwise in the public interest.

D. The interstate merger transaction may be effected only after the applicant has received the director's written approval.

History: Laws 1996, ch. 2, 17.



Section 58-1C-5 - Interstate merger transactions and branching permitted.

58-1C-5. Interstate merger transactions and branching permitted.

A. One or more New Mexico banks may enter into an interstate merger transaction with one or more out-of-state banks pursuant to the Interstate Bank Branching Act [58-1C-1 NMSA 1978], and an out-of-state bank resulting from the transaction may maintain and operate as branches in New Mexico the former New Mexico banks that participated in the transaction if the conditions and filing requirements of that act are met.

B. Except as otherwise expressly provided in this subsection, an interstate merger transaction is not permitted pursuant to the Interstate Bank Branching Act if, upon effecting the transaction, the resulting bank, including all insured depository institutions that would be affiliates, as defined in 12 U.S.C.A. Section 1841(k), of the resulting bank, would result in an undue concentration of deposits totaling forty percent or more of the total deposits in all depository institutions in New Mexico. The director may by regulation adopt a procedure to waive the foregoing prohibition to prevent the insolvency or closing of a New Mexico state bank.

C. An interstate merger transaction resulting in the acquisition by an out-of-state bank of a New Mexico bank is not permitted pursuant to the Interstate Bank Branching Act, unless the New Mexico bank on the date of the acquisition has been in continuous operation under an active charter for a period of at least five years.

History: Laws 1996, ch. 2, 18.



Section 58-1C-6 - De novo branching and acquisition of individual branches not permitted.

58-1C-6. De novo branching and acquisition of individual branches not permitted.

Interstate branching, either de novo or by acquisition of one or more branches, not involving all or substantially all of the assets and branches of a New Mexico bank is prohibited.

History: Laws 1996, ch. 2, 19.



Section 58-1C-7 - Notice and filing requirements.

58-1C-7. Notice and filing requirements.

An out-of-state bank that will be the resulting bank pursuant to an interstate merger transaction involving a New Mexico state bank shall notify the director of the proposed merger no later than the date on which it files an application for an interstate merger transaction with the responsible federal bank supervisory agency. The out-of-state bank shall submit a copy of that application to the director and pay a fee in an amount that the director shall prescribe by regulation. Any New Mexico state bank that is a party to the interstate merger transaction shall comply with all applicable state and federal laws.

History: Laws 1996, ch. 2, 20.



Section 58-1C-8 - Condition for interstate merger prior to June 1, 1997.

58-1C-8. Condition for interstate merger prior to June 1, 1997.

An interstate merger transaction prior to June 1, 1997 resulting in a New Mexico branch of an out-of-state bank shall not be consummated and any out-of-state bank resulting from such a merger shall not operate a branch in New Mexico, unless the director first:

A. finds that the laws of the home state of each out-of-state bank involved in the interstate merger transaction permit New Mexico state banks, under substantially the same terms and conditions as are set forth in the Interstate Bank Branching Act [58-1C-1 NMSA 1978], to acquire banks and establish and maintain branches in that state by means of interstate merger transactions;

B. concludes that the resulting out-of-state bank has complied with all applicable requirements of New Mexico law and has agreed in writing to comply with the laws of this state applicable to its operation of branches in New Mexico; and

C. certifies to the federal bank supervisory agency having authority to approve the interstate merger transaction that the conditions and requirements of the Interstate Bank Branching Act have been met.

History: Laws 1996, ch. 2, 21.



Section 58-1C-9 - Powers; additional branches.

58-1C-9. Powers; additional branches.

A. An out-of-state state bank with branches in New Mexico authorized pursuant to the Interstate Bank Branching Act [58-1C-1 NMSA 1978] may conduct any activities at its branches that are authorized pursuant to the laws of this state for New Mexico state banks.

B. A New Mexico state bank may conduct any activities at any branch outside New Mexico that are permissible for a bank chartered by the host state where the branch is located.

C. An out-of-state bank that has acquired branches in New Mexico under the Interstate Bank Branching Act may establish or acquire additional branches in New Mexico to the same extent that any New Mexico bank may establish or acquire a branch in New Mexico pursuant to applicable federal and state law.

History: Laws 1996, ch. 2, 22.



Section 58-1C-10 - Examinations; periodic reports; cooperative agreements; assessment of fees.

58-1C-10. Examinations; periodic reports; cooperative agreements; assessment of fees.

A. To the extent consistent with Subsection C of this section, the director may make examinations of any branch established and maintained in this state by an out-of-state state bank pursuant to the Interstate Bank Branching Act [58-1C-1 NMSA 1978] as the director deems necessary to determine whether the branch is being operated in compliance with the laws of this state and in accordance with safe and sound banking practices. The provisions of Section 58-1-46 NMSA 1978 shall apply to the examinations.

B. The director may prescribe requirements for periodic reports concerning an out-of-state bank that operates a branch in New Mexico pursuant to the Interstate Bank Branching Act. The required reports shall be provided by the bank or by the bank supervisory agency having primary responsibility for the bank. Reporting requirements prescribed by the director pursuant to this subsection shall be:

(1) consistent with the reporting requirements applicable to New Mexico state banks; and

(2) appropriate for the purpose of enabling the director to carry out his responsibilities under the Interstate Bank Branching Act.

C. The director may enter into cooperative, coordinating and information-sharing agreements with any other bank supervisory agencies or any organization affiliated with or representing one or more bank supervisory agencies with respect to the periodic examination or other supervision of any branch in New Mexico of an out-of-state state bank, or any branch of a New Mexico state bank in any host state, and the director may accept the parties' reports of examination and reports of investigation in lieu of conducting his own examinations or investigations.

D. The director may enter into a sole source contract pursuant to Section 13-1-126 NMSA 1978 with a bank supervisory agency having concurrent jurisdiction over a New Mexico state bank or an out-of-state state bank operating branches in this state pursuant to the Interstate Bank Branching Act to engage the services of the agency's examiners or to provide the services of the director's examiners to the agency.

E. The director may conduct joint examinations or participate in joint enforcement actions with a bank supervisory agency having concurrent jurisdiction over any branch in New Mexico of an out-of-state state bank or any branch of a New Mexico state bank in any host state. The director may take the actions independently if the director deems the actions necessary or appropriate to carry out his responsibilities under the Interstate Bank Branching Act or to ensure compliance with the laws of this state, but, in the case of an out-of-state state bank, the director shall recognize the exclusive authority of the home state regulator over corporate governance matters and the primary responsibility of the home state regulator with respect to safety and soundness matters.

F. An out-of-state state bank that maintains branches in this state may be assessed and shall pay supervisory and examination fees in accordance with the laws of this state and regulations of the director. The fees may be shared with other bank supervisory agencies or any organization affiliated with or representing one or more bank supervisory agencies in accordance with agreements between those entities and the director.

History: Laws 1996, ch. 2, 23.



Section 58-1C-11 - Enforcement.

58-1C-11. Enforcement.

If the director determines that a branch maintained by an out-of-state state bank in this state is being operated in violation of the laws of this state, is not reasonably meeting the credit needs of the community served or is being operated in an unsafe and unsound manner, the director may take the same enforcement actions he could take if the branch were a New Mexico state bank. The director shall give notice promptly to the home state regulator of an enforcement action taken against an out-of-state state bank and, to the extent practicable, shall consult and cooperate with the home state regulator in pursuing and resolving the enforcement action.

History: Laws 1996, ch. 2, 24.



Section 58-1C-12 - Regulations.

58-1C-12. Regulations.

The director may adopt regulations necessary or appropriate to implement the provisions of the Interstate Bank Branching Act [58-1C-1 NMSA 1978].

History: Laws 1996, ch. 2, 25.



Section 58-1C-13 - Notice of subsequent merger and other transactions.

58-1C-13. Notice of subsequent merger and other transactions.

An out-of-state state bank that has established and maintains a branch in this state pursuant to the Interstate Bank Branching Act [58-1C-1 NMSA 1978] shall give at least thirty days prior written notice or, in the case of an emergency transaction, shorter notice consistent with applicable state or federal law to the director of any merger, consolidation or other transaction that would cause a change of control with respect to the bank or any bank holding company that controls the bank if the result of the transaction would require an application to be filed pursuant to the federal Change in Bank Control Act of 1978, 12 U.S.C.A. Section 1817(j) or the federal Bank Holding Company Act of 1956, 12 U.S.C.A. Section 1841 et seq.

History: Laws 1996, ch. 2, 26.






Article 2 - Insurance of Bank Deposits

Section 58-2-1 - "Banking institution" defined.

58-2-1. ["Banking institution" defined.]

The term "banking institution," as used in this act [58-2-1 to 58-2-8 NMSA 1978] shall be construed to mean any bank, trust company, bank and trust company, stock savings bank or mutual savings bank, which is now or may hereafter be organized under the laws of this state.

History: Laws 1935, ch. 16, 1; 1941 Comp., 50-1101; 1953 Comp., 48-11-1.



Section 58-2-2 - Acceptance of federal laws.

58-2-2. [Acceptance of federal laws.]

Any banking institution now or hereafter reorganized under the laws of this state is hereby empowered, on the authority of its board of directors, or a majority thereof, to enter into such contracts, incur such obligations and generally to do and perform any and all such acts and things whatsoever as may be necessary or appropriate in order to take advantage of any and all memberships, loans, subscriptions, contracts, grants, rights or privileges, which may at any time be available or endure [enure] to banking institutions or to their depositors, creditors, stockholders, conservators, receivers or liquidators, by virtue of those provisions of Section 8, of the federal "Banking Act of 1933" (Sec. 12B of the Federal Reserve Act, as amended), which establish the federal deposit insurance corporation and provide for the insurance of deposits, or of any other provisions of that or of any other act or resolution of congress to aid, regulate or safeguard banking institutions and their depositors, including any amendments of the same or any substitutions therefor; also, to subscribe for and acquire any stock, debentures, bonds or other types of securities of the federal deposit insurance corporation and to comply with the lawful regulations and requirements from time to time issued or made by such corporation.

History: Laws 1935, ch. 16, 2; 1941 Comp., 50-1102; 1953 Comp., 48-11-2.



Section 58-2-3 - Liquidation of banks by federal deposit insurance corporation.

58-2-3. [Liquidation of banks by federal deposit insurance corporation.]

The federal deposit insurance corporation created by Section eight of the federal "Banking Act of 1933" (Section 12B of the Federal Reserve Act, as amended) is hereby authorized and empowered to be and act without bond as receiver or liquidator of any banking institution, the deposits in which are to any extent insured by said corporation, and which shall have been closed on account of inability to meet the demands of its depositors.

The appropriate state authority, having the right to appoint a receiver or liquidator of a banking institution, may in the event of such closing tender to said corporation the appointment as receiver or liquidator of such banking institution, and if the corporation shall have and possess all the powers and privileges provided by the laws of this state with respect to a receiver or liquidator respectively of a banking institution, its depositors and other creditors, and be subject to all the duties of such receiver or liquidator, except insofar as such powers, privileges or duties are in conflict with the provisions of Subsection (1) of Section 12B of the Federal Reserve Act, as amended (Section 8 of said "Banking Act of 1933").

History: Laws 1935, ch. 16, 3; 1941 Comp., 50-1103; 1953 Comp., 48-11-3.



Section 58-2-4 - Subrogation of federal corporation.

58-2-4. [Subrogation of federal corporation.]

Whenever any banking institutions shall have been closed as aforesaid, and said federal deposit insurance corporation shall pay or make available for payment the insured deposit liabilities of such closed institution, the corporation, whether or not it shall have become receiver or liquidator of such closed banking institutions, as herein provided, shall be subrogated to all rights against such closed banking institution of the owners of such deposits in the same manner and to the same extent as subrogation of the corporation is provided for in Subsection (1) of Section 12B of said Federal Reserve Act, as amended (being Section 8 of said "Banking Act of 1933") in the case of the closing of a national bank: provided, that the rights of depositors and other creditors of such closed institutions shall be determined in accordance with the applicable provisions of the laws of this state.

History: Laws 1935, ch. 16, 4; 1941 Comp., 50-1104; 1953 Comp., 48-11-4.



Section 58-2-5 - Exchange of information.

58-2-5. Exchange of information.

The director of the financial institutions division is authorized to accept in his discretion in lieu of any examination authorized by the laws of this state to be conducted by the division of a banking institution the examination that may have been made of same within a reasonable period by the federal deposit insurance corporation provided a copy of said examination is furnished to him. The director of the financial institutions division, may, also, in his discretion accept any report relative to the condition of a banking institution which may have been obtained by said corporation within a reasonable period, in lieu of a report authorized by the laws of this state to be required of such institution by the division, provided a copy of such report is furnished to the director of the financial institutions division.

The director of the financial institutions division may furnish to said corporation, or to any official or examiner thereof, a copy or copies of any or all examinations made of any such banking institutions and of any or all reports made by same, and shall give access to and disclose to said corporation or any official or examiner thereof any and all information possessed by him with reference to the conditions or affairs of any such insured institution.

Nothing in this section shall be construed to limit the duty of any banking institution in this state, deposits in which are to any extent insured under the provisions of Section 8 of the "Banking Act of 1933" (Section 12B of the Federal Reserve Act, as amended) or of any amendment of or substitution for the same, to comply with the provision of said act, its amendments or substitutions or the requirements of said corporation relative to examinations and reports, nor to limit the powers of the director of the financial institutions division with reference to examinations and reports under existing law.

History: Laws 1935, ch. 16, 5; 1941 Comp., 50-1105; 1953 Comp., 48-11-5; Laws 1977, ch. 245, 25.



Section 58-2-6 - Loans by and sale of assets to federal corporation.

58-2-6. Loans by and sale of assets to federal corporation.

With respect to any banking institution, which is now or may hereafter be closed on account of inability to meet the demands of its depositors or by action of the director of the financial institutions division or of a court or by action of its directors or in the event of its insolvency or suspension, the director of the financial institutions division and/or the receiver or liquidator of such institution with the permission of the court having jurisdiction may borrow from said corporation and furnish any part or all of the assets of said institution to said corporation as security for a loan from same, provided, that where said corporation is acting as such receiver or liquidator, the order of a court of record of competent jurisdiction shall be first obtained approving such loan. The director of the financial institutions division upon the order of a court of record of competent jurisdiction, and the receiver or liquidator of any such institution may sell to said corporation any part or all of the assets of such institution.

The provisions of this section shall not be construed to limit the power of any banking institution, the director of the financial institutions division or receivers or liquidators to pledge or sell assets in accordance with any existing law.

History: Laws 1935, ch. 16, 6; 1941 Comp., 50-1106; 1953 Comp., 48-11-6; Laws 1977, ch. 245, 26.



Section 58-2-7 - Federal corporation as receiver or liquidator; possession of and title to assets.

58-2-7. [Federal corporation as receiver or liquidator; possession of and title to assets.]

Upon the acceptance of the appointment of receiver or liquidator aforesaid by said corporation, the possession of and title to all the assets, business and property of such banking institution of every kind and nature shall pass to and vest in said corporation and without the execution of any instruments of conveyance, assignment, transfer or endorsement.

History: Laws 1935, ch. 16, 7; 1941 Comp., 50-1107; 1953 Comp., 48-11-7.



Section 58-2-8 - Enforcement of individual liability of stockholders and directors of closed banks.

58-2-8. [Enforcement of individual liability of stockholders and directors of closed banks.]

Among its other powers, said corporation, in the performance of its powers and duties as such receiver or liquidator, shall have the right and power upon the order of a court of record of competent jurisdiction to enforce the individual liability of the stockholders, and directors of any such banking institution.

History: Laws 1935, ch. 16, 8; 1941 Comp., 50-1108; 1953 Comp., 48-11-8.






Article 3 - Accounts

Section 58-3-1 - Interest on accounts.

58-3-1. Interest on accounts.

A. A state bank may maintain time and savings deposit accounts and pay interest on balances therein at rates which need not be uniform. The director of the financial institutions division may, by general regulation, fix maximum rates of interest.

B. Time or savings account deposits shall be repaid to depositors under regulations adopted by the board of directors from time to time. These shall be available at the bank for inspection by depositors upon request, and depositors shall be so informed.

History: 1953 Comp., 48-4-2, enacted by Laws 1975, ch. 330, 4; 1977, ch. 245, 24.



Section 58-3-2 - Refusal to accept signatures or endorsements.

58-3-2. Refusal to accept signatures or endorsements.

A. A bank may refuse to pay any check, draft or order drawn upon it when the officers of the bank or national bank have reason to believe that the person signing or endorsing the instrument is or was so under the influence of alcohol or drug as to make it reasonably doubtful whether such person is or the person was at the time of signing or endorsing the check, draft or order capable of transacting business. No damages shall be awarded in any action against the bank or trust company or its officers for refusing in good faith to pay any such check, draft or order for such reason.

B. A bank, national bank or the principal officers of a bank or national bank are not liable for damages for refusing in good faith to pay any check, draft or order pursuant to Subsection A of this section.

History: 1953 Comp., 48-10-10, enacted by Laws 1975, ch. 330, 6.






Article 4 - Merger and Consolidation of Banks

Section 58-4-1 - Additional definitions.

58-4-1. Additional definitions.

As used in this article, unless the context otherwise requires:

A. "association" includes a state or federal savings and loan association unless limited by use of the words "state" or "federal";

B. "converting bank" means a bank converting from a state bank to a national bank or the reverse;

C. "merger" includes consolidation;

D. "merging bank" means a party to a merger;

E. "resulting bank" means the bank resulting from a merger or conversion; and

F. "dissenting stockholder" means a stockholder dissenting and voting his dissent as provided in this article.

History: 1941 Comp., 50-1901, enacted by Laws 1951, ch. 37, 1; 1953 Comp., 48-13-1; Laws 1993, ch. 210, 2.



Section 58-4-2 - Resulting national bank.

58-4-2. Resulting national bank.

A. Nothing in the law of this state shall restrict the right of a state bank to merge with or convert into a resulting national bank. The action to be taken by such merging or converting state bank and its rights and liabilities and those of its stockholders shall be the same as those prescribed for national banks at the time of the action by the law of the United States and not by the law of this state, except that a vote of the holders of two-thirds of each class of voting stock of a state bank, at a meeting called in conformity with the provisions of Section 5 [58-4-5 NMSA 1978], shall be required for the merger or conversion, and that on conversion by a state into a national bank the rights of dissenting stockholders shall be those specified in Section 10 [58-4-10 NMSA 1978].

B. Upon the completion of the merger or conversion, the franchise of any merging or converting state bank shall automatically terminate.

History: 1941 Comp., 50-1902, enacted by Laws 1951, ch. 37, 2; 1953 Comp., 48-13-2.



Section 58-4-3 - Resulting state bank.

58-4-3. Resulting state bank.

Upon approval by the director of the financial institutions division, banks may be merged to result in a state bank or a national bank may convert into a state bank as hereafter prescribed, except that the action by a national bank shall be taken in the manner prescribed by and shall be subject to limitations and requirements imposed by the law of the United States which shall also govern the rights of its dissenting stockholders.

History: 1941 Comp., 50-1903, enacted by Laws 1951, ch. 37, 3; 1953 Comp., 48-13-3; Laws 1977, ch. 245, 28.



Section 58-4-4 - Merger procedure; resulting state bank.

58-4-4. Merger procedure; resulting state bank.

A. The board of directors of each merging state bank shall, by a majority of the entire board, approve a merger agreement which shall contain:

(1) a statement or recital that the agreement is subject to approval by the director of the financial institutions division and by the stockholders of each merging bank;

(2) the name of each merging bank and location of each office;

(3) with respect to the resulting bank:

(a) the name and location of the principal and the other offices;

(b) the name and residence of each director to serve until the next annual meeting of the stockholders;

(c) the name and residence of each officer;

(d) the amount of capital, the number of shares and the par value of each share;

(e) the amount, terms and preferences if preferred stock is to be issued; and

(f) the amendments to its charter and bylaws;

(4) provisions governing:

(a) the manner of converting the share of the merging banks into shares of the resulting state bank; and

(b) the manner of disposing of the shares of the resulting state bank not taken by the dissenting stockholders of each merging bank; and

(5) such other provisions as the director of the financial institutions division may require to enable him to discharge his duties with respect to the merger.

B. After approval by the board of directors of each merging state bank, the merger agreement shall be submitted to the director of the financial institutions division for approval, together with certified copies of the authorizing resolutions of each board of directors showing approval by a majority of the entire board of each merging state bank and evidence of proper action by the board of directors of any merging national bank.

C. After receipt by the director of the financial institutions division of the papers specified in Subsection A, the director of the financial institutions division shall approve or disapprove the merger agreement. The director of the financial institutions division shall approve the agreement if he finds that:

(1) the resulting state bank meets the requirements as to the formation of a new state bank;

(2) the agreement provides an adequate capital structure including surplus in relation to the deposit liabilities of the resulting state bank and its other activities which are to continue or are to be undertaken;

(3) the agreement is fair; and

(4) the merger is not contrary to the public interest.

D. If the director of the financial institutions division disapproves an agreement, the objections shall be stated in writing and the merging banks shall be given an opportunity to amend the merger agreement to obviate such objections.

History: 1941 Comp., 50-1904, enacted by Laws 1951, ch. 37, 4; 1953 Comp., 48-13-4; Laws 1977, ch. 245, 29.



Section 58-4-5 - Merger; approval by stockholders of state banks.

58-4-5. Merger; approval by stockholders of state banks.

A. To be effective, a merger which is to result in a state bank must be approved by the stockholders of each merging state bank by a vote of two-thirds of the outstanding voting stock of each class at a meeting called to consider such action, which vote shall constitute the adoption of the charter and bylaws of the resulting state bank, including the amendments in the merger agreement.

B. Notice of the meeting of stockholders of each state bank shall be given by publication in a newspaper of general circulation in the place where its principal office is located at least once a week for four successive weeks, and by mail at least fifteen days before the date of the meeting, to each stockholder of record of each merging bank at his address on the books of his bank; no notice by publication need be given if written waivers are received from the holders of two-thirds of the outstanding shares of each class of stock. The notice shall be accompanied by a copy of Section 10 [58-4-10 NMSA 1978] and shall state that the section sets forth the exclusive rights and remedies of dissenting stockholders.

History: 1941 Comp., 50-1905, enacted by Laws 1951, ch. 37, 5; 1953 Comp., 48-13-5.



Section 58-4-6 - Effective date of merger; filing of approved agreement; certificate of merger as evidence.

58-4-6. Effective date of merger; filing of approved agreement; certificate of merger as evidence.

A. A merger or sale which is to result in a state bank shall, unless a late date is specified in the agreement, become effective upon the filing with the director of the financial institutions division of the executed agreement together with copies of the resolutions of the stockholders of each merging, purchasing and selling bank approving it and a list of the owners of the shares [who] voted against the merger or purchase, certified by the bank's president or vice president and a secretary or cashier. The charters of the merging banks, other than the resulting bank, shall thereupon automatically terminate.

B. The director of the financial institutions division shall promptly issue to the resulting bank a certificate of merger specifying the name of each merging bank and the name of the resulting state bank. Such certificate shall be conclusive evidence of the merger and of the correctness of all proceedings therefor in all courts and places, and may be recorded in any office for the recording of deeds to evidence the new name in which the property of the merging banks is held.

History: 1941 Comp., 50-1906, enacted by Laws 1951, ch. 37, 6; 1953 Comp., 48-13-6; Laws 1977, ch. 245, 30.



Section 58-4-7 - Conversion of national into state bank.

58-4-7. Conversion of national into state bank.

A. A national bank located in this state which follows the procedure prescribed by the laws of the United States to convert into a state bank, shall be granted a charter by the director of the financial institutions division unless he finds that the bank does not meet the standards as to location of offices, capital structure and business experience and character of officers and directors for the incorporation of a state bank.

B. The national bank may apply for each charter by filing with the director of the financial institutions division a certificate signed by its president and cashier and by a majority of the entire board of directors, setting forth the corporate action taken in compliance with the provisions of the laws of the United States governing the conversion of the national to a state bank, and the articles of incorporation, approved by the stockholders, for the government of the bank as a state bank.

History: 1941 Comp., 48-13-7, enacted by Laws 1951, ch. 37, 7; 1953 Comp., 48-13-7; Laws 1977, ch. 245, 31.



Section 58-4-8 - Continuation of corporate entity; use of old name.

58-4-8. Continuation of corporate entity; use of old name.

A. A resulting state or national bank shall be the same business and corporate entity as each merging bank or as the converting bank with all the property, rights, powers and duties of each merging bank or the converting bank, except as affected by the law of this state in the case of a resulting state bank or the laws of the United States in the case of a resulting national bank, and by the charter and bylaws of the resulting bank.

B. A resulting bank shall have the right to use the name of any merging bank or of the converting bank whenever it can do any act under such name more conveniently.

C. Any reference to a merging or converting bank in any writing, whether executed or taking effect before or after the merger or conversion, shall be deemed a reference to the resulting bank if not inconsistent with the other provisions of such writing, except when the resulting bank is not authorized to or has not qualified to exercise the powers conferred or required by the writing.

History: 1941 Comp., 50-1908, enacted by Laws 1951, ch. 37, 8; 1953 Comp., 48-13-8.



Section 58-4-9 - Sale of all assets of bank or department.

58-4-9. Sale of all assets of bank or department.

A. Any state bank or trust company may sell to any other bank or trust company:

(1) all or substantially all of the selling bank assets and business; or

(2) all or substantially all of the assets and business of any department of the selling bank.

B. Any state bank or trust company may, upon assuming the liabilities relating thereto, purchase:

(1) all or substantially all of the assets and business of another bank or trust company; or

(2) all or substantially all of the assets and business of any department of another bank or trust company.

C. The agreement of purchase and sale shall be authorized, approved by the director of the financial institutions division, approved by the vote of a majority of the stockholders of the purchasing and selling bank at a meeting called for the purpose in like manner as meetings to approve mergers are called and filed with the director of the financial institutions division accompanied by evidence of such stockholders' approval in like manner as agreements of merger are filed. After such approval is given by the stockholders a notice of such sale shall be published once a week for three successive weeks in a newspaper of large general circulation in the county in which the selling bank has its principal office, and proof of such publication shall be filed with the director of the financial institutions division.

D. Notwithstanding any term of the agreement, or of his contract of deposit, any depositor whose business is thus sold has the right to withdraw his deposit in full on demand after such sale unless by dealing with purchasing bank with knowledge of the purchase he ratifies the transfer.

E. The agreement of sale may provide for the transfer to the purchasing bank of all fiduciary positions held by the selling bank subject to the right of the court, on petition of any interested party, to appoint another or succeeding fiduciary to the positions so transferred. Until the court appoints another or succeeding fiduciary the purchasing bank shall, if qualified to do so, exercise any fiduciary function vested in the selling bank.

F. No right against or obligation of the selling bank in respect of the assets or business sold shall be released or impaired by the sale until one year from the last date of publication of the notice pursuant to Subsection C of this section, but after the expiration of such year, no action can be brought against the selling bank on account of any deposit, obligations, trust or asset transferred to or liability assumed by the purchasing bank.

History: 1941 Comp., 48-13-9, enacted by Laws 1951, ch. 37, 9; 1953 Comp., 48-13-9; Laws 1977, ch. 245, 32.



Section 58-4-10 - Dissenting stockholders.

58-4-10. Dissenting stockholders.

A. A dissenting stockholder of a state bank shall be entitled to receive the value in each of only those shares which were voted against a merger to result in a state bank, against the conversion of a state bank into a national bank or against a sale of all or substantially all of the state bank's assets, and only if written demand thereupon is made to the resulting state or national bank at any time within thirty days after the effective date of the merger or conversion accompanied by the surrender of the stock certificates. The value of such shares shall be determined, as of the date of the stockholders' meeting approving the merger or conversion, by three appraisers, one to be selected by the vote of the owners of two-thirds of the shares involved at a meeting called by the director of the financial institutions division on 10 days notice, one by the board of directors of the resulting state or national bank and the third by the two so chosen. The valuation agreed upon by any two appraisers shall govern. If any necessary appraiser is not appointed within 60 days after the effective date of the merger or conversion, the director of the financial institutions division shall make the necessary appointment, or if the appraisal is not completed within 90 days after the merger or conversion becomes effective, the director of the financial institutions division shall cause an appraisal to be made.

B. The merger agreement may fix an amount which the merging banks consider to be the fair market value of the shares of a merging or the converting bank at the time of the stockholders' meeting approving the merger or conversion, which the resulting bank will pay dissenting stockholders of that bank entitled to payment in cash. The amount due under such accepted offer or under the appraisal shall constitute a debt of the resulting state or national bank.

C. The expenses of appraisal shall be paid by the resulting state bank except where the value fixed by the appraisers does not exceed the value fixed by the merger agreement in which case one-half of the expenses shall be paid by the resulting bank and one-half by the dissenting stockholders requesting the appraisal in proportion to their respective holdings.

History: 1941 Comp., 50-1910, enacted by Laws 1951, ch. 37, 10; 1953 Comp., 48-13-10; Laws 1977, ch. 245, 33.



Section 58-4-11 - Nonconforming assets or business.

58-4-11. Nonconforming assets or business.

If a merging, converting or selling bank has assets which do not conform to the requirements of state law for the resulting or purchasing state bank or carries on business activities which are not authorized or permitted for the resulting or purchasing state bank, the director of the financial institutions division may permit a reasonable time to conform with the law of this state, and, in the case of a resulting or purchasing state bank that is not to exercise trust powers, shall require that prompt application be made to a court of competent jurisdiction for the appointment of a successor trustee.

History: 1941 Comp., 50-1911, enacted by Laws 1951, ch. 37, 11; 1953 Comp., 48-13-11; Laws 1977, ch. 245, 34.



Section 58-4-12 - Book value of assets.

58-4-12. Book value of assets.

Without approval by the director of the financial institutions division no asset shall be carried on the books of the resulting or purchasing state bank at a valuation higher than that on the books of the merging or converting bank at the time of its last examination by a state or national bank examiner before the effective date of the merger or conversion.

History: 1941 Comp., 50-1912, enacted by Laws 1951, ch. 37, 12; 1953 Comp., 48-13-12; Laws 1977, ch. 245, 35.



Section 58-4-13 - Conversion of savings association to a state bank.

58-4-13. Conversion of savings association to a state bank.

A. Any association may convert to a state bank pursuant to this section. A mutual association shall first convert to a stock association before applying for conversion to a state bank. A transaction in which the resulting bank is a subsidiary or an affiliate of a bank holding company or bank that has been in existence for at least two years shall not be subject to the provisions of this section but shall be subject to the approval of the director of the division.

B. Any association, upon a majority vote of its board of directors, may apply to the director of the division for permission to convert to a bank and for certification of appropriate articles of incorporation and bylaws to effect the conversion.

C. The association shall submit a plan of conversion as a part of the application to the director of the division. The director may recommend approval of the plan of conversion with or without amendment. The director shall recommend approval of the plan of conversion if upon examination and investigation he finds that:

(1) the resulting bank will operate in a safe, sound and prudent manner with adequate capital, liquidity and earning prospects;

(2) the directors, officers and other managerial officials of the association are qualified by character and financial responsibility to control and operate in a legal and proper manner the bank proposed to be formed as a result of the conversion;

(3) the interest of the depositors, the creditors and the public generally will not be jeopardized by the proposed conversion; and

(4) the proposed name will not mislead the public as to the character or purpose of the resulting bank, and the proposed name is not the same as one already adopted or appropriated by an existing bank in this state or so similar as to be likely to mislead the public.

D. The director of the division may promulgate rules to govern conversion undertaken pursuant to this section. The requirements for a converting association shall be no more stringent than those provided by rule or regulation applicable to other federal-deposit-insurance-corporation insured commercial banks. The requirements for a converting association shall be no less stringent than those provided by rule or regulation applicable to other federal-deposit-insurance-corporation insured commercial banks, except as may be allowed during transition periods permitted by this section.

E. In the event the director of the division fails to promulgate rules, the conditions to be met for approval of the application for conversion shall include the following:

(1) the applicant's general condition shall reflect adequate capital, liquidity, reserves, earning and asset composition necessary for safe and sound operation of the resulting bank;

(2) the management and the board of directors shall be capable of supervising a sound banking operation and overseeing the changes that must be accomplished in the conversion from an association to a bank;

(3) the director of the division shall determine that the conversion will have a positive impact on the convenience of the public and will not substantially reduce the services available to the public in the market area; and

(4) within a reasonable time after the effective date of the conversion, the resulting bank shall divest itself of all assets and liabilities that do not conform to state banking law or rules. The length of this transition period shall be determined by the director of the division and shall be specified when the application for conversion is approved.

F. In evaluating each of the conditions described in Subsection E of this section, the director of the division shall consider a comparison of the relevant financial ratios of the applicant with the average ratios of New Mexico banks of similar asset size.

G. If the director of the division approves the plan of conversion, then the association shall submit the plan to the stockholders. After approval of the plan of conversion, the director shall supervise and monitor the conversion process and shall ensure that the conversion is conducted pursuant to law and the association's approved plan of conversion.

H. After lawful notice to the stockholders of the association and full and fair disclosure of the plan of conversion, the plan shall be approved by a majority of the total votes that stockholders of the association are eligible and entitled to cast. Stockholders may vote in person or by proxy. Following the vote of the stockholders, the association shall file with the director of the division the results of the vote certified by an appropriate officer of the association. The director shall then approve the requested conversion, and the association shall file with the state corporation commission [public regulation commission] articles of incorporation with the certificate of the approval of the director attached. The conversion of the association to a bank shall be effective upon this filing.

I. The director of the division may authorize the resulting bank to:

(1) wind up any activities legally engaged in by the association at the time of conversion but not permitted to state banks; and

(2) retain for a transitional period any assets and deposit liabilities legally held by the association at the effective date of the conversion that may not be held by state banks.

J. Upon conversion of an association to a bank, the legal existence of the association does not terminate, and the resulting bank is a continuation of the association. The conversion shall be a mere change in identity, form or organization. All rights, liabilities, obligations, interest and relations of whatever kind of the association shall continue and remain in the resulting bank. Except as may be authorized during a transitional period by the director of the division, a bank resulting from the conversion of an association shall have only those rights, powers and duties that are authorized for banks by law. All actions and legal proceedings to which the association was a party prior to conversion shall be unaffected by the conversion and shall proceed as if the conversion had not taken place.

K. As used in this section, "conversion" includes:

(1) a transaction in which a state bank assumes all or substantially all of the liabilities and purchases all or substantially all of the assets of an association; and

(2) any other transaction that results in a change of identity of an association to a state bank.

History: 1978 Comp., 58-4-13, enacted by Laws 1993, ch. 210, 3.






Article 5 - Organization and Management

Section 58-5-1 - Board of directors; oaths.

58-5-1. Board of directors; oaths.

A. A board member, when initially elected, shall take an oath that:

(1) he will, so far as the duty devolves upon him, diligently and honestly administer the affairs of the bank and will not knowingly violate or willingly permit to be violated any of the provisions of the Banking Act [58-1-1 NMSA 1978]; and

(2) he is the owner, in good faith and in his own right or jointly with his spouse, of the number of shares of stock required by law standing in his name on the books of the corporation and that the stock is not hypothecated or in any way pledged as security for any loan or debt.

B. The oath, subscribed by the board member making it and certified by the notary public before whom it was taken, shall be immediately transmitted to the director of the division and shall be filed and preserved in his office.

History: 1953 Comp., 48-2-10, enacted by Laws 1975, ch. 330, 1; 1977, ch. 245, 19; 1995, ch. 190, 13.



Section 58-5-2 - Branch banks.

58-5-2. Branch banks.

A. Banks duly authorized to transact business in New Mexico are authorized to conduct branches subject to the limitations of Section 58-5-3 NMSA 1978 with the powers and limitations provided in this article, after having first obtained written approval of the director, which approval may be given or withheld by the director in his discretion. The director, in exercising his discretion, shall take into account, but not by way of limitation, factors such as the financial history and condition of the applicant bank, the adequacy of its capital structure, its future earnings prospects and the general character of its management. His approval shall not be given until he has ascertained to his satisfaction:

(1) that the establishment of the branch will meet the needs and promote the convenience of the community to be served by the branch; and

(2) that the probable volume of business and reasonable public demand in the community are sufficient to assure and maintain the solvency of the branch and of the existing banks in the same community. An investigation fee of one thousand dollars ($1,000) shall accompany each application for a branch and each application to relocate a branch or main office. The director may waive the investigation fee, at his discretion, when a branch or main office is relocating in the immediate vicinity of its present location.

B. Branch banks shall be operated as branches under the control and direction of the board of directors and executive officers of the parent bank. The name of each branch shall refer to the name of the parent bank or a registered trade name used by the parent bank.

C. As used in this section, "branch bank" includes any additional house, office, agency or place of business at which deposits are received, checks are paid or money is lent; except, where the additional house, office, agency or place of business is connected with the main banking premises by subterranean or overhead passageways through which bank personnel may pass, it shall not be considered as a branch.

History: 1953 Comp., 48-2-16, enacted by Laws 1965, ch. 130, 1; 1973, ch. 226, 1; 1977, ch. 245, 20; 1989, ch. 209, 7; 1991, ch. 12, 1; 1995, ch. 190, 14.



Section 58-5-3 - Branch banks; permit to open; powers; location.

58-5-3. Branch banks; permit to open; powers; location.

Branches of banks authorized under the provisions of this article are authorized to accept deposits, cash checks, buy and sell exchange, make loans and do a general banking business. A permit to open the branch shall first be obtained from the director.

History: 1941 Comp., 50-215b, enacted by Laws 1951, ch. 32, 2; 1953 Comp., 48-2-17; Laws 1977, ch. 245, 21; 1991, ch. 12, 2.



Section 58-5-5 - Prior bank agencies; designation as branches.

58-5-5. [Prior bank agencies; designation as branches.]

Any bank agency or agencies heretofore opened and conducted prior to the passage and approval hereof under the authorization contained in Chapter 50 Section 216 of the New Mexico Statutes Annotated, 1941 Compilation, are hereafter to be conducted and known as branches under the authorization hereof.

History: 1941 Comp., 48-2-19, enacted by Laws 1951, ch. 32, 4; 1953 Comp., 48-2-19.



Section 58-5-6 - Banking days; notice; closing.

58-5-6. Banking days; notice; closing.

A. A bank is authorized to fix from time to time the days and hours when each of its banking offices will be open to the public for its banking business. The days and hours need not be the same for each office. The bank shall notify the director of the financial institutions division of the days and hours of each banking office and of any change in the scheduled days and hours of each office. The bank shall give further notice by whatever means it selects as best calculated to advise the public of any change.

B. In an emergency or threat of an emergency or other circumstances beyond the control of the bank which would imperil persons or property or impede normal operations, all or any of its banking offices may be or remain closed. Notice of the closing shall be given to the director of the financial institutions division as promptly as conditions will permit. The director of the financial institutions division may order the reopening of any office on his finding that conditions justifying the closing under this section do not then exist.

C. Any day on which a bank shall pursuant to this section be or remain closed shall with respect to the bank be deemed a legal holiday.

D. Any office of a bank may be closed under Subsection A or B of this section, even though other offices of the bank are open, but any day of such closing shall not be a legal holiday in respect to any acts to be performed by or at the bank on such day unless the act is to be performed only by or at the office which is closed.

E. Where pursuant to agreement or law any act is to be performed by or at a bank on any day when such bank shall pursuant to this section be or remain closed, the act may be performed on the next succeeding banking day with the effect as though performed on the appointed day.

F. Nothing in any law of this state shall in any manner whatsoever affect the validity of or render void or voidable the payment, satisfaction or acceptance of a check or other negotiable instrument or any other transaction by a bank because done or performed on any holiday or partial holiday.

History: 1953 Comp., 48-2-20, enacted by Laws 1975, ch. 330, 2; 1977, ch. 245, 23.



Section 58-5-7 - Legal holidays for banks.

58-5-7. Legal holidays for banks.

A. The following legal holidays may be observed by banks, notwithstanding the provisions of Sections 12-5-1 through 12-5-9 NMSA 1978:

New Year's Day January 1

Martin Luther King, Jr.'s Birthday 3rd Monday in January

Washington's Birthday 3rd Monday in February

Memorial Day the date determined by the director to be

the date recognized by the majority of the federal reserve districts in New Mexico

Independence Day July 4

Labor Day 1st Monday in September

Columbus Day 2nd Monday in October

Armistice Day and Veterans' Day November 11

Thanksgiving Day 4th Thursday in November

Christmas Day December 25.

Whenever one of these bank holidays falls on a Sunday, the following Monday is a legal bank holiday. Whenever one of these bank holidays falls on a Saturday, that Saturday and the preceding Friday are legal bank holidays.

B. Nothing in this section shall be deemed to require a bank to close or cease operating any remote financial service unit installed pursuant to the Remote Financial Service Unit Act [58-16-1 NMSA 1978] or any automated teller machines located on the bank premises during all or any part of a legal bank holiday.

History: 1953 Comp., 48-2-21, enacted by Laws 1975, ch. 330, 3; 1977, ch. 340, 1; 1977, ch. 359, 19; 1981, ch. 42, 1; 1991, ch. 75, 1; 1999, ch. 213, 8.



Section 58-5-8 - Federal reserve; bank may become stockholder or member.

58-5-8. [Federal reserve; bank may become stockholder or member.]

Any incorporated bank may apply to the federal reserve board for the right to subscribe to the stock of the federal reserve bank organized within the federal reserve district where the applicant bank is located, and may become a stockholder of such bank and exercise all of the powers of member banks in accordance with the provisions of the act of congress entitled "Federal Reserve Act," approved December 23, 1913.

History: Laws 1915, ch. 67, 96; 1919, ch. 120, 35; C.S. 1929, 13-701; 1941 Comp., 50-222; 1953 Comp., 48-2-27.



Section 58-5-9 - Compliance with federal reserve requirements satisfies state balance requirements.

58-5-9. [Compliance with federal reserve requirements satisfies state balance requirements.]

Compliance on the part of any bank or trust company exercising the right conferred by Section 96 [58-5-8 NMSA 1978] hereof with the reserve requirements of the Federal Reserve Act shall be held to be a full compliance with these [those] provisions of the laws of this state which require banks or trust companies to maintain cash balances in their vaults or with other banks, and no such bank or trust company shall be required to carry or maintain reserve other than such as is required under the terms of the Federal Reserve Act.

History: Laws 1915, ch. 67, 97, enacted by Laws 1919, ch. 120, 35; C.S. 1929, 13-702; 1941 Comp., 50-223; 1953 Comp., 48-2-28.



Section 58-5-10 - Federal reserve member banks; state examination.

58-5-10. [Federal reserve member banks; state examination.]

Such bank or trust company shall continue to be subject to the supervision and examination required by the laws of this state, except that the federal reserve board shall have the right, if it deems necessary, to make examinations; and the authorities of this state having supervision over such banks or trust companies may disclose to the federal reserve board, or to examiners duly appointed by it, all information in reference to the affairs of any bank or trust company which has become, or desires to become, a member of a federal reserve bank.

History: Laws 1915, ch. 67, 98, enacted by Laws 1919, ch. 120, 35; C.S. 1929, 13-703; 1941 Comp., 50-224; 1953 Comp., 48-2-29.



Section 58-5-11 - Interstate acquisition; procedures.

58-5-11. Interstate acquisition; procedures.

A. A bank holding company which has control over a company operating as a bank in some jurisdiction, but not in this state, may acquire all, substantially all or such lesser portion as the director deems reasonable of the assets and liabilities of a bank operating in this state, but only if all the following conditions are met:

(1) the federal deposit insurance corporation has been appointed the receiver for the bank whose assets and liabilities are to be acquired;

(2) the federal deposit insurance corporation requests the bids for the assets and liabilities of the bank from institutions operating as banks in New Mexico or bank holding companies controlling an institution operating as a bank in New Mexico and the majority of which company's assets are located in New Mexico or from any qualified individuals and upon opening those bids finds none has met the minimum bid requirements set by the corporation; and

(3) after the federal deposit insurance corporation finds that the conditions of Paragraph (2) of this subsection have been met, it then requests and opens the bids of bank holding companies described at the beginning of this subsection and any supplemental bids of the bank holding companies, institutions and qualified individuals described in Paragraph (2) of this subsection, and finds that the bid of a bank holding company described at the beginning of this subsection is the highest bid.

B. Notwithstanding the provisions of Section 58-5-3 NMSA 1978, an institution operating as a bank in New Mexico may establish a branch or branches outside the county in which the institution is located for the purpose of acquiring assets and liabilities pursuant to this section. If these branches are approved, the institution shall be deemed located both in the county where the institution is located and in the county where the new branches are located for purposes of Section 58-5-3 NMSA 1978.

C. After the federal deposit insurance corporation has been appointed the receiver for a bank, the director may waive any procedural requirements, including any time periods but not including any fees, in the granting of permission to file articles of incorporation. The director may also temporarily waive any substantive requirement in the granting of permission to file articles of incorporation, other than those relating to financial or managerial capability, for a reasonable time as determined by the director. Failure to comply with any substantive requirement within the time set by the director shall make the applicant liable to the state at a rate of one thousand dollars ($1,000) per day of noncompliance. The director may institute a civil action in a court of competent jurisdiction to recover all or any portion of such sums owed.

History: 1978 Comp., 58-5-11, enacted by Laws 1986, ch. 23, 1.






Article 6 - Miscellaneous Loans

Section 58-6-3 - Legal disability of minors removed when borrowing money for educational purposes.

58-6-3. Legal disability of minors removed when borrowing money for educational purposes.

A. As used in this section:

(1) "person" means any individual, partnership, company, corporation, association, institution, department or agency; and

(2) "institution of higher learning" means any graduate or undergraduate junior college, college, university, technical and vocational institute or similar institution accredited or approved by the appropriate official, department or agency as provided by the laws of the state wherein the institution is located.

B. Any written promissory note, contract or other obligation entered into or executed by a minor sixteen years of age or over evidencing loans or other aid and assistance received by him from any person for the purpose of furthering his education at an institution of higher learning is enforceable against the minor with the same effect as if he had, at the time of its execution, reached the age of majority, provided that the person making the loan shall have in his records prior to making the loan a certification from the institution of higher learning that the minor is regularly enrolled in the institution of higher learning or has been accepted for regular enrollment in the institution of higher learning.

History: 1953 Comp., 48-3-11.1, enacted by Laws 1967, ch. 159, 1; 1973, ch. 138, 18.



Section 58-6-4 - Mortgage loan sales to federal national mortgage association authorized.

58-6-4. [Mortgage loan sales to federal national mortgage association authorized.]

Notwithstanding any other provision of law, any institution, including a bank, trust company, building and loan association, insurance company or other banking, building or insuring organization, organized under the laws of this state, which has as one of its principal purposes the making or purchasing of loans secured by real estate mortgages, is authorized to sell such mortgage loans to the federal national mortgage association, a corporation chartered by an act of congress, or any successor thereof, and in connection therewith to make payments of any capital contributions, required pursuant to law, in the nature of subscriptions for stock of the federal national mortgage association or any successor thereof, to receive stock evidencing such capital contributions and to hold or dispose of such stock.

History: 1953 Comp., 48-3-17, enacted by Laws 1955, ch. 109, 1.



Section 58-6-5 - Credit agreements; requirements.

58-6-5. Credit agreements; requirements.

A. As used in this section, "financial institution" means a bank, savings and loan association or credit union authorized to transact business in the state.

B. A contract, promise or commitment to loan money or to grant, extend or renew credit or any modification thereof, in an amount greater than twenty-five thousand dollars ($25,000), not primarily for personal, family or household purposes, made by a financial institution shall not be enforceable unless in writing and signed by the party to be charged or that party's authorized representative.

History: Laws 1990, ch. 45, 1; 1999, ch. 213, 9.






Article 7 - Installment Loans

Section 58-7-1 - Short title.

58-7-1. Short title.

This act [58-7-1 to 58-7-3, 58-7-5 to 58-7-9 NMSA 1978] shall be known as the "New Mexico Bank Installment Loan Act of 1959".

History: 1953 Comp., 48-21-1, enacted by Laws 1959, ch. 327, 1.

58-7-1. Short title. (Effective January 1, 2018.)

Chapter 58, Article 7 NMSA 1978 may be cited as the "New Mexico Bank Installment Loan Act of 1959".

History: 1953 Comp., 48-21-1, enacted by Laws 1959, ch. 327, 1; 2017, ch. 110, 2.



Section 58-7-2 - Persons to whom act applicable.

58-7-2. Persons to whom act applicable.

This act [58-7-1 to 58-7-3, 58-7-5 to 58-7-9 NMSA 1978] shall apply to any state or national bank located in and authorized to do business in the state, to any licensee as defined in the New Mexico Small Loan Act of 1955 [58-15-31 NMSA 1978] or to any sales finance company as defined in the Motor Vehicle Sales Finance Act and who hereafter makes a loan of money or credit, or forbearing or postponing [forbears or postpones] the right to receive money or credit in the state.

History: 1953 Comp., 48-21-2, enacted by Laws 1959, ch. 327, 2; 1967, ch. 106, 1.



Section 58-7-3 - Loans covered by act.

58-7-3. Loans covered by act.

The New Mexico Bank Installment Loan Act of 1959 [58-7-1 NMSA 1978] applies to a loan that is a precomputed loan repayable in installments or that is clearly identified on the loan documents as being made under that act.

History: 1978 Comp., 58-7-3, enacted by Laws 1995, ch. 190, 15.

58-7-3. Loans covered by act. (Effective January 1, 2018.)

A. The New Mexico Bank Installment Loan Act of 1959 applies to a loan that is a precomputed loan repayable in installments and that is clearly identified on the loan documents as being made under that act.

B. A loan in an amount equal to five thousand dollars ($5,000) or less shall be made only pursuant to the New Mexico Bank Installment Loan Act of 1959 or the New Mexico Small Loan Act of 1955 [Chapter 58, Article 15 NMSA 1978].

C. The provisions of this section shall not apply to a federally insured depository institution.

History: 1978 Comp., 58-7-3, enacted by Laws 1995, ch. 190, 15; 2017, ch. 110, 3.



Section 58-7-3.1 - Precomputed loan.

58-7-3.1. Precomputed loan.

If the loan is a precomputed loan transaction, the interest charge may be calculated on the assumption that all scheduled payments will be made when due, and the effect of prepayment is governed by the provisions of rebate upon prepayment in Section 58-7-5 NMSA 1978.

History: 1978 Comp., 58-7-3.1, enacted by Laws 1983, ch. 96, 1.

58-7-3.1. Precomputed loan. (Effective January 1, 2018.)

In a precomputed loan transaction, the interest charge shall be calculated on the assumption that all scheduled payments will be made when due, and the effect of prepayment is governed by the provisions of rebate upon prepayment in Section 58-7-5 NMSA 1978.

History: 1978 Comp., 58-7-3.1, enacted by Laws 1983, ch. 96, 1; 2017, ch. 110, 4.



Section 58-7-3.2 - Extension agreement.

58-7-3.2. Extension agreement.

In precomputed loan transactions where the borrower and lender execute an extension agreement for the deferral of an installment payment, the lender may make an interest charge on the monthly installment that is deferred at a rate not exceeding that on the original loan for each month or portion of a month that the payment has been deferred.

History: 1978 Comp., 58-7-3.2, enacted by Laws 1983, ch. 96, 2.



Section 58-7-5 - Prepayment; precomputed loan transactions.

58-7-5. Prepayment; precomputed loan transactions.

If the entire unpaid balance outstanding on a precomputed loan transaction is paid by cash, renewal or otherwise, at any time prior to maturity, the lender shall give a refund or credit of the unearned portion of such charge, according to the rule commonly known as "the rule of 78th" ["the rule of 78's"], which refund or credit shall represent at least as great a portion of the original charge as the sum of the consecutive monthly balances of the contract scheduled to be outstanding after the date of prepayment bears to the sum of all the consecutive monthly balances of the contract scheduled to be outstanding under the schedule of payments in the original instrument or instruments evidencing the loan; provided however, that if the contract is prepaid in cash rather than renewed or refinanced, the lender shall not be required to make a refund or credit, if the amount, computed as herein set forth, would be less than one dollar ($1.00) for each loan paid prior to the maturity.

History: 1953 Comp., 48-21-5, enacted by Laws 1959, ch. 327, 5; 1975, ch. 252, 3.



Section 58-7-6 - Additional charges.

58-7-6. Additional charges.

No additional amount shall be charged or contracted for, directly or indirectly, on, or in connection with, any such installment loan except as follows:

A. delinquency charges not to exceed five cents ($.05) for each one dollar ($1.00) of each installment more than ten days in arrears, provided that the total of delinquency charges on any such installment shall not exceed ten dollars ($10.00) and that only one delinquency charge shall be made on any one installment regardless of the period during which the installment remains unpaid;

B. the lender may charge for only the actual cost of any insurance; provided, however, all insurance shall be written by a company or companies licensed to operate within the state and at rates no higher than those approved by the superintendent of insurance; and provided further that the lender must not require any insurance to be written or provided by or through any particular agent, broker or insurer as a condition to making the loan but must, at the borrower's option, permit the same to be procured from any reputable insurer or through any reputable agent authorized by law to provide it;

C. in the event that a borrower fails to maintain in effect any insurance required in connection with a loan transaction, the lender may purchase the required insurance or lender's single interest insurance covering the lender's interest in the property, and the cost of such insurance shall be added to the loan and may accrue interest as provided for herein;

D. such amounts as are necessary to reimburse the lender for fees paid to a public officer for filing, recording or releasing any instrument or lien;

E. if a loan under the New Mexico Bank Installment Loan Act of 1959 [58-7-1 NMSA 1978] is secured and if the borrower fails to pay any governmental or other levy arising after the date of the loan which would create a lien superior to the lien of the lender on the property standing as security, the lender, at the lender's option, may pay such levy and add the amount so paid to the balance due from the borrower;

F. the actual expenditures, including reasonable attorneys' fees, for legal process or proceedings to collect any such installment loan; provided, however, that no attorneys' fees are permitted where the loan is referred for collection to an attorney who is a salaried employee of the holder of the contract;

G. the actual cost of charges incurred in making a real estate loan secured by a mortgage on real estate, including but not limited to the charges for an abstract of title, title examination, title insurance premiums, property survey, appraisal fees, notary fees, preparation of deeds, mortgages or other documents, escrow charges, credit reports and filing and recording fees; and

H. a one-time charge of an amount not to exceed twenty-five dollars ($25.00) in an installment loan repayable in two or more installments when the loan is made to a natural person primarily for personal, family or household purposes to help defray the actual costs of preparing truth-in-lending disclosure statements, equal credit opportunity disclosure statements and other disclosures required by federal law.

The charges permitted under this section may be added to the balance due from the borrower.

History: 1953 Comp., 48-21-6, enacted by Laws 1959, ch. 327, 6; 1975, ch. 252, 4; 1977, ch. 362, 1; 1983, ch. 96, 3.

58-7-6. Permitted charges; limitation on presentment. (Effective January 1, 2018.)

A. No amount, other than the total finance charge, which consists solely of interest and a fully earned processing fee not to exceed the lesser of two hundred dollars ($200) or ten percent of the principal, shall be charged or contracted for, directly or indirectly, on or in connection with any such installment loan except as follows:

(1) delinquency charges not to exceed five cents ($.05) for each one dollar ($1.00) of each installment more than ten days in arrears; provided that the total of delinquency charges on any such installment shall not exceed ten dollars ($10.00) and that only one delinquency charge shall be made on any one installment regardless of the period during which the installment remains unpaid;

(2) the lender may charge for only the actual cost of any insurance; provided, however, all insurance shall be written by companies licensed to operate within the state and at rates no higher than those approved by the superintendent of insurance; and provided further that the lender shall not require any insurance to be written or provided by or through any particular agent, broker or insurer as a condition to making the loan but shall, at the borrower's option, permit the insurance to be procured from any reputable insurer or through any reputable agent authorized by law to provide it;

(3) in the event that a borrower fails to maintain in effect any insurance required in connection with a loan transaction, the lender may purchase the required insurance or lender's single interest insurance covering the lender's interest in the property, and the cost of that insurance shall be added to the loan and may accrue interest as provided for in the New Mexico Bank Installment Loan Act of 1959;

(4) such amounts as are necessary to reimburse the lender for fees paid to a public officer for filing, recording or releasing any instrument or lien;

(5) if a loan under the New Mexico Bank Installment Loan Act of 1959 is secured and if the borrower fails to pay any governmental or other levy arising after the date of the loan that would create a lien superior to the lien of the lender on the property standing as security, the lender, at the lender's option, may pay the levy and add the amount so paid to the balance due from the borrower;

(6) the actual expenditures, including reasonable attorney fees, for legal process or proceedings to collect any such installment loan; provided, however, that no attorney fees are permitted where the loan is referred for collection to an attorney who is a salaried employee of the holder of the contract; and

(7) the actual cost of charges incurred in making a real estate loan secured by a mortgage on real estate, including the charges for an abstract of title, title examination, title insurance premiums, property survey, appraisal fees, notary fees, preparation of deeds, mortgages or other documents, escrow charges, credit reports and filing and recording fees.

B. If there are insufficient funds to pay a check or other type of debit on the date of presentment by the lender, a check or debit authorization request shall not be presented to a financial institution by a lender for payment more than one time unless the consumer agrees in writing, after a check or other type of debit has been dishonored, to one additional presentment or deposit.

C. The charges permitted under this section may be added to the balance due from the borrower.

History: 1953 Comp., 48-21-6, enacted by Laws 1959, ch. 327, 6; 1975, ch. 252, 4; 1977, ch. 362, 1; 1983, ch. 96, 3; 2017, ch. 110, 5.



Section 58-7-7 - Restrictions.

58-7-7. Restrictions.

No lender shall make a loan under the New Mexico Bank Installment Loan Act of 1959 [58-7-1 NMSA 1978] to a borrower who is also indebted to such lender under the New Mexico Small Loan Act of 1955 [Chapter 58, Article 15 NMSA 1978] unless the loan made under the Small Loan Act of 1955 is paid and released at the time the loan is made.

History: 1953 Comp., 48-21-8, enacted by Laws 1959, ch. 327, 8; 1961, ch. 215, 2; 1967, ch. 106, 2.

58-7-7. Restrictions. (Effective January 1, 2018.)

A. No lender shall make a loan pursuant to the New Mexico Bank Installment Loan Act of 1959 to a borrower who is also indebted to that lender under the New Mexico Small Loan Act of 1955 [Chapter 58, Article 15 NMSA 1978] unless the loan made under the New Mexico Small Loan Act of 1955 is paid and released at the time the loan is made.

B. No lender other than a federally insured depository institution shall make a loan pursuant to the New Mexico Bank Installment Loan Act of 1959 if a loan has an initial stated maturity of less than one hundred twenty days.

C. No lender other than a federally insured depository institution shall make a loan pursuant to the New Mexico Bank Installment Loan Act of 1959 unless the loan is repayable in a minimum of four substantially equal installment payments of principal and interest.

D. No lender, other than a federally insured depository institution, shall make a loan pursuant to the New Mexico Bank Installment Loan Act of 1959 that has an annual percentage rate greater than one hundred seventy-five percent, calculated pursuant to 12 CFR Part 1026, known as "Regulation Z".

E. The provisions of Subsections B and C of this section shall not apply to refund anticipation loans. As used in this subsection, "refund anticipation loan" means a loan that is secured by or that the creditor arranges or expects to be repaid, directly or indirectly, from the proceeds of the consumer's federal or state personal income tax refunds or tax credits, including any sale, assignment or purchase of a tax refund or tax credit at a discount or for a fee.

History: 1953 Comp., 48-21-8, enacted by Laws 1959, ch. 327, 8; 1961, ch. 215, 2; 1967, ch. 106, 2; 2017, ch. 110, 6.



Section 58-7-8 - Penalties and forfeitures.

58-7-8. Penalties and forfeitures.

A. Any person, corporation or association willfully violating any of the provisions of the New Mexico Bank Installment Loan Act of 1959 [58-7-1 NMSA 1978] shall be guilty of a misdemeanor and upon conviction thereof shall be fined not less than one hundred dollars ($100) or more than five thousand dollars ($5,000), or imprisoned for not more than six months, or both, such fine and imprisonment in the discretion of the court.

B. The taking, receiving or reserving of a rate of charge, discount or advantage greater than allowed by the New Mexico Bank Installment Loan Act of 1959, when knowingly done, shall be deemed a forfeiture of the entire amount of such rate of charge or advantage which the note, bill or other evidence of debt carries with it, or which has been agreed to be paid thereon. In case the greater rate of charge has been paid, the person by whom it has been paid, or his legal representatives, may recover back by civil action twice the amount of the rate of charge thus paid from the person, corporation or association taking or receiving the same, provided that such action is commenced within two years from the time the transaction occurred.

History: 1953 Comp., 48-21-9, enacted by Laws 1959, ch. 327, 9.

58-7-8. Penalties and forfeitures. (Effective January 1, 2018.)

A. Any person, corporation or association willfully violating any of the provisions of the New Mexico Bank Installment Loan Act of 1959 is guilty of a misdemeanor and upon conviction shall be fined not less than one hundred dollars ($100) or more than five thousand dollars ($5,000) or imprisoned for not more than six months or both, in the discretion of the court.

B. The taking, receiving or reserving of a rate of charge, discount or advantage greater than allowed by the New Mexico Bank Installment Loan Act of 1959, when knowingly done, is deemed a forfeiture of the entire amount of the rate of charge or advantage that the note, bill or other evidence of debt carries with it or that has been agreed to be paid on it. In case the greater rate of charge has been paid, the person by whom it has been paid or the person's legal representatives may recover by civil action twice the amount of the rate of charge paid from the person, corporation or association taking or receiving it, provided that the action is commenced within two years from the time the transaction occurred.

C. A violation of the provisions of the New Mexico Bank Installment Loan Act of 1959, which violation consists of a false or misleading oral or written representation of any kind knowingly made in the extension of credit that may, tends to or does deceive or mislead any person to whom the extension of credit is made, constitutes an unfair or deceptive trade practice pursuant to the Unfair Practices Act [Chapter 57, Article 12 NMSA 1978].

History: 1953 Comp., 48-21-9, enacted by Laws 1959, ch. 327, 9; 2017, ch. 110, 7.



Section 58-7-9 - Construction.

58-7-9. Construction.

A. None of the provisions of the New Mexico Small Loan Act of 1955 [Chapter 58, Article 15 NMSA 1978] are amended or repealed by the New Mexico Bank Installment Loan Act of 1959 [58-7-1 NMSA 1978].

B. With the exception of precomputed loan transactions, a lender is not bound by the provisions of the New Mexico Bank Installment Loan Act of 1959 in making loans where the loan is made in accordance with the provisions of Sections 56-8-9 through 56-8-14 NMSA 1978.

C. None of the provisions of the New Mexico Bank Installment Loan Act of 1959 apply to the assignment or purchase of retail installment contracts originated under the provisions of Sections 58-19-1 through 58-19-14 NMSA 1978 or originated under the provisions of Sections 56-1-1 through 56-1-15 NMSA 1978.

D. In the event of a conflict between a requirement of the New Mexico Bank Installment Loan Act of 1959 and a requirement of the Home Loan Protection Act [58-21A-1 NMSA 1978], the requirement of the Home Loan Protection Act shall control.

E. As used in the New Mexico Bank Installment Loan Act of 1959:

(1) "year" means three hundred sixty-five days; and

(2) "month" means one-twelfth of a year.

F. The director of the financial institutions division of the regulation and licensing department shall issue and file as required by law interpretive regulations to effectuate the purposes of the New Mexico Bank Installment Loan Act of 1959. In issuing, amending or repealing interpretive regulations, the director shall issue the regulation amendment or repeal of the regulation as a proposed regulation amendment or repeal of a regulation and file it for public inspection in the office of the director of the financial institutions division. Distribution thereof shall be made to interested persons, and their comments shall be invited. After the proposed regulation has been on file for not less than two months, the director may issue it as a final regulation by filing as required by law. Any person who is or may be adversely affected by the adoption, amendment or repeal of a regulation under this section may file an appeal of that action in the district court in Santa Fe county within thirty days after the filing of the adopted regulation, amendment or repeal as required by law.

G. Any person, corporation or association complying with the regulations adopted by the director of the financial institutions division of the regulation and licensing department is deemed to have complied with the provisions of the New Mexico Bank Installment Loan Act of 1959.

H. All loans other than precomputed loan transactions made under the New Mexico Bank Installment Loan Act of 1959 shall be clearly identified on the loan documents as being made under that act.

History: 1953 Comp., 48-21-10, enacted by Laws 1959, ch. 327, 10; 1975, ch. 252, 5; 1977, ch. 245, 118; 1983, ch. 96, 4; 1995, ch. 190, 16; 2003, ch. 436, 15.

58-7-9. Construction. (Effective January 1, 2018.)

A. None of the provisions of the New Mexico Small Loan Act of 1955 [Chapter 58, Article 15 NMSA 1978] are amended or repealed by the New Mexico Bank Installment Loan Act of 1959.

B. None of the provisions of the New Mexico Bank Installment Loan Act of 1959 apply to the assignment or purchase of retail installment contracts originated under the provisions of Sections 58-19-1 through 58-19-14 NMSA 1978 or originated under the provisions of Sections 56-1-1 through 56-1-15 NMSA 1978.

C. In the event of a conflict between a requirement of the New Mexico Bank Installment Loan Act of 1959 and a requirement of the Home Loan Protection Act [Chapter 58, Article 21A NMSA 1978], the requirement of the Home Loan Protection Act shall control.

D. As used in the New Mexico Bank Installment Loan Act of 1959:

(1) "year" means three hundred sixty-five days;

(2) "month" means one-twelfth of a year; and

(3) "consumer reporting agency" means any person that, for monetary fees or dues or on a cooperative nonprofit basis, regularly engages in the practice of assembling or evaluating, and maintaining, for the purpose of furnishing consumer reports to third parties bearing on a consumer's creditworthiness, credit standing or credit capacity, each of the following regarding consumers:

(a) public record information; or

(b) credit account information from persons who furnish that information regularly and in the ordinary course of business.

E. The director of the financial institutions division of the regulation and licensing department shall issue and file as required by law interpretive regulations to effectuate the purposes of the New Mexico Bank Installment Loan Act of 1959. In issuing, amending or repealing interpretive regulations, the director shall issue the regulation amendment or repeal of the regulation as a proposed regulation amendment or repeal of a regulation and file it for public inspection in the office of the director of the financial institutions division. Distribution thereof shall be made to interested persons, and their comments shall be invited. After the proposed regulation has been on file for not less than two months, the director may issue it as a final regulation by filing as required by law. Any person who is or may be adversely affected by the adoption, amendment or repeal of a regulation under this section may file an appeal of that action in the district court in Santa Fe county within thirty days after the filing of the adopted regulation, amendment or repeal as required by law.

F. Any person, corporation or association complying with the regulations adopted by the director of the financial institutions division of the regulation and licensing department is deemed to have complied with the provisions of the New Mexico Bank Installment Loan Act of 1959.

History: 1953 Comp., 48-21-10, enacted by Laws 1959, ch. 327, 10; 1975, ch. 252, 5; 1977, ch. 245, 118; 1983, ch. 96, 4; 1995, ch. 190, 16; 2003, ch. 436, 15; 2017, ch. 110, 8.



Section 58-7-10 - Reporting of credit required. (Effective January 1, 2018.)

58-7-10. Reporting of credit required. (Effective January 1, 2018.)

For each installment loan made pursuant to the New Mexico Bank Installment Loan Act of 1959, a lender shall report to a consumer reporting agency the terms of the loan and the borrower's performance pursuant to those terms.

History: Laws 2017, ch. 110, 9.



Section 58-7-11 - Preemption. (Effective January 1, 2018.)

58-7-11. Preemption. (Effective January 1, 2018.)

The state has exclusive jurisdiction and authority regarding the terms and conditions of loans to which the New Mexico Bank Installment Loan Act of 1959 is applicable, and counties, municipalities and other political subdivisions of the state are preempted from any regulation of terms and conditions of such loans by ordinance, resolution or otherwise.

History: Laws 2017, ch. 110, 10.






Article 8 - National Housing Act Loans and Obligations

Section 58-8-1 - Powers of banks, financial institutions and lenders approved for loans by the National Housing Act.

58-8-1. Powers of banks, financial institutions and lenders approved for loans by the National Housing Act.

Subject to such regulations as may be prescribed by the director of the financial institutions division, state and national banks, trust companies, savings banks, building and loan associations and savings and loan associations whose principal offices are located in this state and lenders approved for loans by the National Housing Act are authorized:

A. to make such loans, secured by real property or leasehold, as the federal housing administrator insures or makes a commitment to insure, and to obtain such insurance; and to make such loans, secured by real property or leasehold, as the veterans administrator guarantees or makes a commitment to guarantee, and to obtain such guarantee, and to invest in loans eligible for purchase by the federal national mortgage association, the government national mortgage association or the federal home loan mortgage corporation, or from any financial institution from which it could be purchased by the federal home loan mortgage corporation;

B. to make such loans and advances of credit, and purchases of obligations representing loans and advances of credit for the purpose of financing alterations, repairs and improvements upon real property, as the federal housing administrator insures or makes a commitment to insure, and to obtain such insurance, and to make such loans and advances of credit, and purchase of obligations representing loans and advances of credit for the purpose of financing alterations, repairs and improvements upon real property, as the veterans administrator guarantees or makes a commitment to guarantee, and to obtain such guarantee, and to invest in loans eligible for purchase by the federal national mortgage association, the government national mortgage association or the federal home loan mortgage corporation, or from any financial institution from which it could be purchased by the federal home [loan] mortgage corporation; and

C. to invest their funds and the money in their custody or possession which is eligible for investment in mortgages insured and debentures issued by the federal housing administrator and in obligations of national mortgage associations, and in mortgages guaranteed by the veterans administrator.

History: Laws 1935, ch. 5, 1; 1937, ch. 34, 1; 1941 Comp., 50-1201; 1953 Comp., 48-12-1; Laws 1975, ch. 337, 1; 1977, ch. 245, 27.



Section 58-8-2 - State laws; exemption.

58-8-2. State laws; exemption.

No law of this state prescribing or limiting the nature, amount or form of security or requiring security upon which loans or advances of credit may be made, or prescribing or limiting interest rates upon loans or advances of credit, or prescribing or limiting the period for which loans or advances of credit may be made shall be deemed to apply to loans, advances of credit or purchases made pursuant to Section 58-8-1 NMSA 1978.

History: Laws 1935, ch. 5, 2; 1941 Comp., 50-1202; 1953 Comp., 48-12-2; Laws 1975, ch. 337, 2.



Section 58-8-3 - Collateral as security for deposit of funds; investment of capital or surplus; eligible securities.

58-8-3. [Collateral as security for deposit of funds; investment of capital or surplus; eligible securities.]

Wherever, by statute of this state, collateral is required as security for the deposit of public or other funds; or deposits are required to be made with any public official or department; or an investment of capital or surplus, or a reserve or other fund, is required to be maintained consisting of designated securities, notes and bonds secured by mortgages insured, and debentures issued, by the federal housing administrator, and obligations of national mortgage associations shall be considered eligible securities for such purposes.

History: Laws 1937, ch. 34, 2; 1941 Comp., 50-1203; 1953 Comp., 48-12-3.






Article 9 - Trust Companies

Section 58-9-1 - Short title.

58-9-1. Short title.

Chapter 58, Article 9 NMSA 1978 may be cited as the "Trust Company Act".

History: 1953 Comp., 48-24-1, enacted by Laws 1973, ch. 191, 1; 2013, ch. 88, 1; 2013, ch. 97, 1.



Section 58-9-2 - Definitions.

58-9-2. Definitions.

As used in the Trust Company Act [58-9-1 NMSA 1978]:

A. "commissioner" or "director" means the director of the financial institutions division of the regulation and licensing department;

B. "trust business" means the holding out by a person, legal entity or corporation to the public at large by advertising, solicitation or other means that the person, legal entity or corporation is available to act as a fiduciary in this state or is accepting and undertaking to perform the duties of a fiduciary in the regular course of its business;

C. "trust company" means a corporation holding a certificate issued pursuant to the Trust Company Act;

D. "certificate" means a certificate of authority issued under the provisions of the Trust Company Act to engage in trust business;

E. "fiduciary" means executor, administrator, conservator or trustee; and

F. "nonprofit corporation" means a nonprofit corporation as defined in the Nonprofit Corporation Act [53-8-1 NMSA 1978] that is funded by or contracts with a federal, state, county or other governmental entity to provide trust services.

History: 1953 Comp., 48-24-2, enacted by Laws 1973, ch. 191, 2; 1977, ch. 245, 122; 1979, ch. 190, 1; 1991, ch. 250, 1.



Section 58-9-3 - Exemptions.

58-9-3. Exemptions.

A. For the purposes of the Trust Company Act [58-9-1 NMSA 1978], a person, legal entity or corporation does not engage in the trust business by:

(1) rendering services as an attorney-at-law in the performance of duties as such;

(2) rendering services as a certified or registered public accountant in the performance of duties as such;

(3) acting as trustee under a deed of trust made only as security for the payment of money or for the performance of another act;

(4) acting as a trustee in bankruptcy or as a receiver;

(5) holding trusts of real estate for the primary purpose of subdivision, development or sale, or to facilitate any business transaction with respect to such real estate;

(6) engaging in the business of an escrow agent;

(7) holding assets as trustee of a trust created for charitable purposes;

(8) receiving rents and proceeds of sale as a licensed real estate broker on behalf of the principal; or

(9) engaging in securities transactions as a dealer or salesman.

B. Insurance companies licensed to do business in New Mexico and subject to the regulation and control of the superintendent of insurance are excluded from the provisions of the Trust Company Act.

History: 1953 Comp., 48-24-3, enacted by Laws 1973, ch. 191, 3; 1979, ch. 190, 2.



Section 58-9-4 - Certificate required.

58-9-4. Certificate required.

No person, legal entity or corporation shall engage in the trust business without first obtaining a certificate from the commissioner; provided, however, that a bank having its principal office in this state or an out-of-state bank not having an established office in this state otherwise authorized under state or federal laws to engage in the trust business or a savings and loan association having its principal office in this state acting as trustee or custodian under the provisions of Section 58-10-35 NMSA 1978 may engage in such business to the extent permitted in that section without obtaining a certificate under the Trust Company Act [58-9 1 NMSA 1978].

History: 1953 Comp., 48-24-4, enacted by Laws 1973, ch. 191, 4; 1975, ch. 236, 2; 1979, ch. 190, 3.



Section 58-9-5 - Application for certificate; fee.

58-9-5. Application for certificate; fee.

A. An application for a certificate shall be in writing, in such form as the director prescribes, verified under oath and supported by such information, data and records as the director may require.

B. Each application for a certificate shall be accompanied by an application fee of one thousand dollars ($1,000), made payable to the financial institutions division of the regulation and licensing department. No portion of the application fee shall be refunded.

History: 1953 Comp., 48-24-5, enacted by Laws 1973, ch. 191, 5; 2013, ch. 88, 2; 2013, ch. 97, 2.



Section 58-9-6 - Minimum capital.

58-9-6. Minimum capital.

A certificate shall not be issued to an applicant having a paid-up capital of less than five hundred thousand dollars ($500,000). All trust companies that have been issued certificates pursuant to the Trust Company Act as of December 31, 2012 shall meet the increased paid-up capital requirement of five hundred thousand dollars ($500,000) on or before December 31, 2017. The minimum capital requirement shall be waived for nonprofit corporations.

History: 1953 Comp., 48-24-6, enacted by Laws 1973, ch. 191, 6; 1991, ch. 250, 2; 2013, ch. 88, 3; 2013, ch. 97, 3.



Section 58-9-6.1 - State of incorporation.

58-9-6.1. State of incorporation.

A certificate shall not be issued to an applicant other than a corporation organized under the laws of this state.

History: 1978 Comp., 58-9-6.1, enacted by Laws 1979, ch. 190, 4.



Section 58-9-7 - Evidence of financial responsibility required.

58-9-7. Evidence of financial responsibility required.

A. No corporation shall obtain a certificate without securing and filing with the commissioner [director of the financial institutions division of the regulation and licensing department] a surety bond, or otherwise establishing to the commissioner's [director's] satisfaction such corporation's financial responsibility.

B. For a corporation organized and engaged in the trust business prior to the effective date of the Trust Company Act [58-9-1 NMSA 1978], the amount of the surety bond, if financial responsibility is not otherwise established to the commissioner's [director's] satisfaction, shall be not less than twenty-five percent of the aggregate value of the property, money or other valuables held in trust as of the first day of the month in which the application for a certificate is filed.

C. For a corporation not engaged in the trust business prior to the effective date of the Trust Company Act, the amount of the surety bond, if financial responsibility is not otherwise established to the commissioner's [director's] satisfaction, shall be one hundred thousand dollars ($100,000).

D. On or before the first day of March of each year beginning with the year 1974, every trust company shall increase its surety bond, if financial responsibility is not otherwise established to the commissioner's [director's] satisfaction, to an amount equal to twenty-five percent of the aggregate value of the property, money or other valuables held in trust as of the last day of the preceding year if the amount of its surety bond is less than twenty-five percent of the aggregate value of the property, money or other valuables held in trust.

E. In no event shall the amount of the surety bond, if financial responsibility is not otherwise established to the commissioner's [director's] satisfaction, be less than one hundred thousand dollars ($100,000) nor more than five hundred thousand dollars ($500,000).

F. The surety bond or other evidence of financial responsibility required by this section shall be for the benefit of:

(1) any person damaged as a result of a violation of the provisions of, or any regulation or rule promulgated pursuant to, the Trust Company Act;

(2) any person damaged by the negligence, fraud or embezzlement of a certified trust company or its directors, officers or employees; and

(3) any person damaged by any other breach of trust of any certified trust company.

G. The commissioner [director] shall revoke the certificate of any trust company which fails to maintain a bond or to otherwise supply evidence of financial responsibility as required by this section.

History: 1953 Comp., 48-24-7, enacted by Laws 1973, ch. 191, 7.



Section 58-9-8 - Procedure for granting or denying certificate.

58-9-8. Procedure for granting or denying certificate.

A. Upon the filing of an application for a certificate, the director of the financial institutions division shall make or cause to be made a careful investigation and examination and shall issue a certificate if he finds:

(1) that the persons who will serve as directors or officers, other than directors and officers of nonprofit corporations, insofar as those persons are known, are qualified to be fiduciaries by character and experience and that the financial status of the stockholders, directors and officers, other than directors and officers of nonprofit corporations, is consistent with their responsibilities and duties as fiduciaries, except that for nonprofit corporations the employee responsible for trust management shall be qualified to be a fiduciary by character and experience;

(2) that the name of the proposed company is not deceptively similar to that of another trust company or bank or is not otherwise misleading;

(3) that the capital and surplus are not less than the required minimum, except that this requirement shall not apply to nonprofit corporations; and

(4) that there is a need for trust facilities or additional trust facilities, as the case may be, in the community where the proposed trust company is to be located.

B. The director of the financial institutions division may consider and inquire into such other facts and circumstances bearing on the proposed trust company and its relation to its locality as in his opinion may be relevant.

C. The certificate may be granted or denied without hearing, but the director of the financial institutions division may, and at the request of the applicant shall, fix a date for a hearing on the application. At the hearing, any person may be heard with reference to the facts to be investigated.

History: 1953 Comp., 48-24-8, enacted by Laws 1973, ch. 191, 8; 1991, ch. 250, 3.



Section 58-9-8.1 - Principal and branch offices.

58-9-8.1. Principal and branch offices.

A. A trust company may establish its principal office in any county.

B. A trust company actively engaged in trust business may establish one or more branch offices subject to the restrictions in Subsection D of this section and after obtaining the approval of the director as provided in Subsection C of this section.

C. A trust company seeking to establish a branch office shall submit an application, together with an investigation fee of two hundred dollars ($200), to the director. After considering the financial condition of the trust company, the adequacy of its capital structure, its future earnings and prospects, the general character of its management and any other matter he deems relevant, the director may approve the application if he finds:

(1) that the establishment of the branch will meet the needs and promote the convenience of the community to be served; and

(2) that the probable volume of business and reasonable public demand in the community are sufficient to assure and maintain the solvency of the branch and the trust company.

D. Except as provided in Subsection G of this section, branch offices shall be operated as branches of and under the name of the parent trust company and under the control and direction of the board of directors and executive officers of the parent trust company.

E. The provisions of this section shall not apply to branch offices in existence on the effective date of this section.

F. For the purposes of this section, "branch office" means an office, other than a principal office, used for the conduct of trust business and includes any additional house, office, agency or place of business which is open to the public for the conduct of such business and further includes any office connected to the principal office by subterranean or overhead passageways through which trust company personnel may pass.

G. The furnishing of trust services by a trust company affiliate of a bank holding company in the building in which any banking subsidiary of the bank holding company has its principal office or a manned branch office shall not constitute the operation of a branch office as prohibited by this section. As used in this subsection:

(1) "banking subsidiary" means a bank eighty percent or more of the voting shares of which are owned by the bank holding company; and

(2) "affiliate", with respect to a bank holding company, means any company eighty percent or more of the voting shares of which are owned by the bank holding company.

H. Copies of all records of accounts may be maintained at the principal office of the trust company or may be maintained at a branch office of the trust company where the accounts are administered, if appropriate safety and security is provided.

I. Nonprofit corporations shall be exempt from the requirements of this section.

History: 1978 Comp., 58-9-8.1, enacted by Laws 1979, ch. 190, 5; 1984, ch. 63, 2; 1987, ch. 82, 1; 1991, ch. 250, 4; 1997, ch. 160, 1.



Section 58-9-9 - Powers of director.

58-9-9. Powers of director.

In addition to other powers conferred by the Trust Company Act [58-9-1 NMSA 1978], the director of the financial institutions division has power to:

A. examine the business and affairs of each trust company at least once each year and at such other times and to such extent as he may deem necessary or advisable. The expense of every examination shall be paid by the corporation examined, in such amount as the director certifies to be just and reasonable;

B. regulate the procedure and practice at hearings;

C. implement by order and regulation the provisions of the Trust Company Act and obtain restraining orders and injunctions to prevent violation of and enforce compliance with the orders and regulations issued pursuant to the provisions of the Trust Company Act. In making orders and regulations to implement the Trust Company Act, the director shall act in the interest of promoting and maintaining a sound trust company system, the security of assets and trust accounts and the protection of persons utilizing trust services;

D. order any person or trust company to cease violating orders and regulations issued pursuant to the provisions of the Trust Company Act or to cease engaging in breaches of trust. A copy of such orders shall be mailed to each director of the trust company involved;

E. suspend, after notice and hearing, any officer or director, or any employee of a nonprofit corporation, for fraud, embezzlement or failure to comply with orders or regulations issued pursuant to the Trust Company Act or any provision of that act; and

F. subpoena witnesses, compel their attendance, require the production of evidence, administer an oath and examine any person under oath in connection with any subject relating to a duty imposed upon or a power vested in the director.

History: 1953 Comp., 48-24-9, enacted by Laws 1973, ch. 191, 9; 1991, ch. 250, 5.



Section 58-9-10 - Impairment of capital; unsafe conditions; receivership.

58-9-10. Impairment of capital; unsafe conditions; receivership.

If it appears to the director that the capital of a trust company is either reduced or impaired below five hundred thousand dollars ($500,000), except for nonprofit corporations, or the affairs of the company are in an unsound condition, the director shall order the company to make good any deficit or to remedy the unsafe condition of its affairs within sixty days of the date of the order and may restrict and regulate the operation of the trust business until the capital is restored. If the deficiency in capital has not been made good and the unsafe condition remedied within the prescribed time, the director may apply to the district court in the county in which the principal office of the company is located to be appointed receiver for the liquidation or rehabilitation of the company. The expense of the receivership shall be paid out of the assets of the trust company.

History: 1953 Comp., 48-24-10, enacted by Laws 1973, ch. 191, 10; 1991, ch. 250, 6; 2013, ch. 88, 4; 2013, ch. 97, 4.



Section 58-9-11 - Discontinuing business; continuing jurisdiction.

58-9-11. Discontinuing business; continuing jurisdiction.

Whenever any corporation desires to discontinue doing a trust business and surrenders its certificate or if its certificate is suspended or revoked, the company shall nevertheless continue to be subject to the provisions of the Trust Company Act [58-9-1 NMSA 1978] for so long as it acts as a fiduciary with respect to any trust business previously undertaken.

History: 1953 Comp., 48-24-11, enacted by Laws 1973, ch. 191, 11.



Section 58-9-12 - Penalty for noncompliance.

58-9-12. Penalty for noncompliance.

It shall be unlawful for any corporation to carry on or conduct a trust company business or to advertise or hold itself as being engaged in or doing a trust company business, or to use in connection with its business the words "trust company" or words of similar import without first having complied with all the provisions of law relating to trust companies. All officers, directors or trustees of any corporation violating this section shall be guilty of a misdemeanor and shall be punished by a fine not to exceed five thousand dollars ($5,000) or imprisonment in the county jail for a definite term not exceeding one year or both such fine and imprisonment.

History: 1953 Comp., 48-24-12, enacted by Laws 1973, ch. 191, 12.



Section 58-9-13 - Effect on existing corporations.

58-9-13. Effect on existing corporations.

Any corporation organized and lawfully engaged in the trust business in the state for a period of at least one year prior to the effective date of the Trust Company Act [58-9-1 NMSA 1978] is entitled to receive a certificate within the provisions of the Trust Company Act upon written application to the commissioner [director of the financial institutions division of the regulation and licensing department]. The application shall be accompanied by a copy of the corporate articles and bylaws and by a sworn statement of the corporation that it has a paid-in capital stock of at least one hundred and fifty thousand dollars ($150,000). Upon receipt of the application and other required documents, the commissioner [director] shall issue the requested certificate and the corporation shall continue in business subject to the provisions of the Trust Company Act.

History: 1953 Comp., 48-24-13, enacted by Laws 1973, ch. 191, 13.






Article 10 - Savings and Loan Associations

Section 58-10-1 - Short title.

58-10-1. Short title.

This act 58-10-1 to 58-10-51, 58-10-54 to 58-10-76, 58-10-78 to 58-10-81, 58-10-83 to 58-10-94 and 58-10-96 to 58-10-102 NMSA 1978] may be cited as the "Savings and Loan Act".

History: 1953 Comp., 48-15-45, enacted by Laws 1967, ch. 61, 1.



Section 58-10-2 - Definitions.

58-10-2. Definitions.

As used in the Savings and Loan Act:

A. "association" means a savings association or savings and loan association or building and loan association subject to the provisions of the Savings and Loan Act;

B. "dividends or interest on savings accounts" means that part of the income of an association that is declared payable on savings accounts from time to time by the board of directors and is the cost of savings-money to the association;

C. "federal association" means a savings and loan association incorporated pursuant to the Home Owners Loan Act of 1933, as amended, whose principal business office is located within this state;

D. "loss reserves" means the aggregate amount of the reserves allocated by an association for the sole purpose of absorbing losses;

E. "member" means a person holding a savings account in an association, or borrowing from, assuming or obligated upon a loan in which an association has an interest or owning property that secures a loan in which an association has an interest;

F. "savings account" means that part of the savings liability of an association that is credited to a member by reason of the placement of funds in the association;

G. "savings and loan association" means an association whose primary purpose is to promote thrift and home financing and whose principal activity is the lending to its members of money accumulated in savings accounts of its members;

H. "savings liability" means the aggregate amount of the withdrawal value of the savings accounts of the members of an association at any particular time as shown by the books of the association;

I. "service corporation" means an organization, substantially all the activities of which consist of originating, purchasing, selling and servicing loans upon real estate and participating interests therein, or clerical, bookkeeping, accounting, statistical or similar functions performed primarily for financial institutions, plus such other activities as the supervisor may approve;

J. "state corporation commission" means the secretary of state;

K. "supervisor" means the chief of the savings and loan bureau appointed by and acting under supervision of the director of the financial institutions division of the regulation and licensing department or the director of the financial institutions division if the position is vacant;

L. "surplus" means the aggregate amount of the undistributed earnings of an association held as undivided profits or unallocated reserves for general corporate purposes and any paid-in surplus held by an association;

M. "withdrawal value of a savings account" means the credit balance of a savings account at any particular time as shown by the books of the association; and

N. "net worth" means the sum of all reserve accounts, undivided profits, surplus, capital stock and any other notwithdrawable accounts.

History: 1953 Comp., 48-15-46, enacted by Laws 1967, ch. 61, 2; 1977, ch. 245, 36; 2013, ch. 75, 17.



Section 58-10-3 - Application for charter.

58-10-3. Application for charter.

A. Application for a charter for an association may be made by five or more citizens of this state by filing with the supervisor an application consisting of:

(1) four copies of the articles of incorporation for the proposed association stating:

(a) the name of the association;

(b) the site of the principal office; and

(c) the names and addresses of the initial directors;

(2) a statement as to:

(a) the amount, if any, of permanent reserve fund stock which has been subscribed and paid for at the time of filing;

(b) the names and addresses of such subscribers and the amount subscribed by each;

(c) the amount of savings liability, if any, with which the association will commence business; and

(d) the amount of paid-in surplus expense with which the association will commence business;

(3) four copies of the bylaws under which the association proposes to operate; and

(4) statements, exhibits, maps and other data sufficiently detailed and comprehensive to enable the supervisor to pass upon the matters set forth in the Savings and Loan Act, and such other information in regard to the proposed association and its operation as may be required by regulations of the supervisor.

B. The articles of incorporation and all statements of fact filed with the supervisor in connection with the application for charter shall be subscribed and sworn to under oath or affirmation.

C. A fee of two thousand five hundred dollars ($2,500) shall be paid to the supervisor for filing the application and investigation of each association to be organized under the Savings and Loan Act [58-10-1 NMSA 1978].

History: 1953 Comp., 48-15-47, enacted by Laws 1967, ch. 61, 3; 1973, ch. 189, 1.



Section 58-10-4 - Permanent capital stock.

58-10-4. Permanent capital stock.

A. The charter of an association may provide for the issuance of permanent capital stock. Except as provided in the Savings and Loan Act [58-10-1 NMSA 1978], no other form or type of stock or shares shall be issued by an association. When issued, permanent capital stock shall not be retired or withdrawn, except as provided in the Savings and Loan Act, until after all liabilities of the association have been satisfied in full, including the withdrawal value of all savings accounts. Such stock must be fully paid for in cash in advance of issuance, and the association shall not make any loans against the shares of such stock. The shares may have a par value of not less than one dollar ($1.00) nor more than one hundred dollars ($100) each.

B. At the time of commencing business, an association authorized to issue permanent capital stock shall have issued and outstanding an amount thereof equal in par value to the following minimum amounts, based on the total population of the area in which its principal office is to be located:

Population of Area

Minimum Stock Required

Below 10,000

$ 75,000

10,001 to 25,000

100,000

25,001 to 50,000

200,000

50,001 to 100,000

250,000

100,001 to 200,000

350,000

200,001 to 350,000

425,000

Over 350,000

500,000

C. Any association may retire permanent capital stock in whole or part, and any association may provide for the issuance of such stock, upon being authorized to do so by a majority vote of the members entitled to vote at any annual meeting of its members or at any special meeting of its members called for the purpose. The basis of such retirement or issuance shall first be approved by the supervisor, who shall satisfy himself that all provisions of the Savings and Loan Act have been complied with and written consent to such retirement by the agency insuring the accounts of the association has been filed with the supervisor.

D. The provisions of this section are not retroactive with respect to associations established or approved by the director of the financial institutions division prior to the effective date of the Savings and Loan Act.

History: 1953 Comp., 48-15-48, enacted by Laws 1967, ch. 61, 4; 1977, ch. 245, 37.



Section 58-10-5 - Stock requirements for proposed permanent capital stock associations.

58-10-5. Stock requirements for proposed permanent capital stock associations.

As a prerequisite to approval of an application for charter for an association with authority to issue permanent capital stock, the incorporators shall have subscribed and paid for in cash to the credit of the proposed association an aggregate amount of permanent capital stock as specified in Section 4 [58-10-4 NMSA 1978] of the Savings and Loan Act. The stock shall be issued within thirty days from the date of incorporation, or from the date of approval of insurance of withdrawable accounts, whichever occurs later.

History: 1953 Comp., 48-15-49, enacted by Laws 1967, ch. 61, 5.



Section 58-10-6 - Paid-in surplus and operating fund requirements for proposed permanent capital stock associations.

58-10-6. Paid-in surplus and operating fund requirements for proposed permanent capital stock associations.

A. As a prerequisite to approval of an application for charter for an association with authority to issue permanent capital stock, the supervisor shall require that a paid-in operating fund, which may be used in lieu of earnings to pay organization and operating expenses, be paid to the association in cash in the following amounts, based on the total population of the area in which its principal office is to be located:

Population of Area

Paid-in Surplus

Paid-in Operating Fund

Below 10,000

$ 50,000

$ 25,000

10,001 to 25,000

50,000

50,000

25,001 to 50,000

50,000

50,000

50,001 to 100,000

75,000

75,000

100,001 to 200,000

75,000

75,000

200,001 to 350,000

100,000

75,000

Over 350,000

125,000

75,000

B. If the application is not approved, or if the proposed association does not proceed to do business, the stock subscriptions for permanent capital stock, paid-in surplus and paid-in operating fund shall be returned pro rata to the subscribers, less any lawful expenditures.

C. The provisions of this section are not retroactive with respect to associations established or approved by the director of the financial institutions division prior to the effective date of the Savings and Loan Act [58-10-1 NMSA 1978].

History: 1953 Comp., 48-15-50, enacted by Laws 1967, ch. 61, 6; 1977, ch. 245, 38.



Section 58-10-7 - Savings account requirements for proposed permanent capital stock associations.

58-10-7. Savings account requirements for proposed permanent capital stock associations.

A. As a prerequisite to approval of an application for charter for an association with authority to issue permanent capital stock, the incorporators must show to the satisfaction of the supervisor subscribed and pledged savings accounts in the following aggregate amounts, based on the total population of the area in which the principal office of the association is to be located:

Population of Area

Minimum Paid-in Expense Fund

Below 10,000

$225,000

10,001 to 25,000

300,000

25,001 to 50,000

375,000

50,001 to 100,000

400,000

100,001 to 200,000

450,000

200,001 to 350,000

525,000

Over 350,000

600,000

B. The population of the area shall be determined by the supervisor.

C. The provisions of this section are not retroactive with respect to associations established or approved by the director of the financial institutions division prior to the effective date of the Savings and Loan Act (58-10-1 NMSA 1978].

History: 1953 Comp., 48-15-51, enacted by Laws 1967, ch. 61, 7; 1977, ch. 245, 39.



Section 58-10-8 - Savings account requirements for proposed associations without permanent capital stock.

58-10-8. Savings account requirements for proposed associations without permanent capital stock.

A. As a prerequisite to approval of an application for charter for an association without permanent capital stock, the incorporators must show to the satisfaction of the supervisor subscribed and pledged savings accounts in the following aggregate amounts, based on the total population of the area in which the principal office of the association is to be located:

Population of Area

Minimum Paid-in Expense Fund

Below 10,000

$300,000

10,001 to 25,000

400,000

25,001 to 50,000

500,000

50,001 to 100,000

550,000

100,001 to 200,000

600,000

200,001 to 350,000

700,000

Over 350,000

800,000

B. The provisions of this section are not retroactive with respect to associations established or approved by the director of the financial institutions division prior to the effective date of the Savings and Loan Act {58-10-1 NMSA 1978].

History: 1953 Comp., 48-15-52, enacted by Laws 1967, ch. 61, 8; 1977, ch. 245, 40.



Section 58-10-9 - Expense fund requirements for proposed associations without permanent capital stock.

58-10-9. Expense fund requirements for proposed associations without permanent capital stock.

A. As a prerequisite to approval of an application for charter for an association without permanent capital stock, the incorporators must show to the satisfaction of the supervisor that an expense fund has been subscribed and pledged to the credit of the proposed association equal to not less than the following amounts, based on the total population of the area in which the principal office of the association is to be located:

Population of Area

Minimum Paid-in Expense fund

Below 10,000

$ 75,000

10,001 to 25,000

100,000

25,001 to 50,000

125,000

50,001 to 100,000

137,500

100,001 to 200,000

150,000

200,001 to 350,000

175,000

Over 350,000

200,000

B. The expense fund shall be used to pay the expenses of organizing the association, its operating expenses and any dividends declared and paid or credited to its savings account holders until such time as its earnings are sufficient to pay them. The amounts contributed to the expense fund are not a liability of the association except as provided in the Savings and Loan Act [58-10-1 NMSA 1978]. The contributions may be repaid pro rata to the contributors from the net earnings of the association after provision for required loss reserve allocations and payment or credit of dividends declared on savings accounts. In case of the liquidation of an association before contributions to the expense fund have been repaid, any contributions to the expense fund remaining unexpended after payment of the expenses of liquidation, all creditors and the withdrawal value of all savings accounts, shall be paid to the contributors pro rata. The books of the association shall reflect the expense fund. Contributors to the expense fund shall be paid dividends on the amounts paid in by them and for this purpose the contributions shall in all respects be considered as savings accounts of the association.

C. The provisions of this section are not retroactive with respect to associations established or approved by the director of the financial institutions division prior to the effective date of the Savings and Loan Act.

History: 1953 Comp., 48-15-53, enacted by Laws 1967, ch. 61, 9; 1977, ch. 245, 41.



Section 58-10-10 - Capital debentures or notes.

58-10-10. Capital debentures or notes.

A. With approval of the supervisor and of the stockholders owning two-thirds of the issued and outstanding shares of the association entitled to vote, a permanent capital stock association may issue and sell its capital debentures or notes. With approval of the supervisor and of a majority of its members entitled to vote, an association without permanent capital stock may issue and sell its capital debentures or notes. The principal amount of any capital debentures or notes outstanding at any time shall not exceed seventy-five percent of an association's net worth.

B. Capital debentures or notes issued by a permanent capital stock association may be converted into shares of stock in accordance with the provisions of the debentures or notes and under any terms or conditions prescribed by, or approved by, the supervisor. Convertible debentures or notes may be issued without offering them to existing stockholders or members of the association if so provided in the articles of incorporation of the association at the time of its organization or by later amendment.

C. Capital debentures or notes are an unsecured indebtedness of the association and are subordinate to the claims of depositors and all other creditors of the association, regardless of whether the claims of the depositors or other creditors arose before or after the issuance of the capital debentures or notes. In the event of liquidation of the association, all depositors and other creditors of the association shall be paid in full before any payment is made of principal or interest on the outstanding capital debentures or notes. After payment to depositors and creditors, capital debentures or notes shall be paid pro rata regardless of the date of their issuance. No payment of the principal of outstanding capital debentures or notes shall be made unless, after the payment, the aggregate of the net worth and capital debentures or notes then outstanding is equal to the aggregate of the foregoing items immediately after the original issue of the capital debentures or notes.

D. The amounts of outstanding capital debentures or notes legally issued by any association shall be treated as capital for the purpose of computing reserve requirements, but for the purpose of computing the ad valorem tax, the capital debentures or notes shall be treated as an indebtedness and not as capital.

E. Every state-chartered association having capital debentures or notes outstanding shall accumulate and maintain from its earnings a reserve fund for the retirement of the capital debentures or notes. Amounts to be transferred to the reserve fund at each dividend or interest payment date shall be equal to the total principal amount of capital debentures or notes issued, divided by the number of dividend or interest payment periods anticipated during the period of time the debentures or notes are to be outstanding.

History: 1953 Comp., 48-15-54, enacted by Laws 1967, ch. 61, 10.



Section 58-10-11 - Hearings on charter application.

58-10-11. Hearings on charter application.

When a proper application for a charter has been filed, the supervisor shall set a date for a public hearing on the application. At least thirty days before the date set for the hearing, he shall give written notice to all associations and federal associations within a radius of one hundred miles of the proposed principal office of the association, within this state, and to the federal home loan bank of Little Rock, or its successor.

History: 1953 Comp., 48-15-55, enacted by Laws 1967, ch. 61, 11.



Section 58-10-12 - Approval of application for charter.

58-10-12. Approval of application for charter.

A. The supervisor shall not approve any charter application unless he affirmatively finds from the data furnished with the application, the evidence adduced at the public hearing and his official records that:

(1) where applicable, the prerequisites set forth in Sections 3 through 9 [58-10-3 to 58-10-9 NMSA 1978] of the Savings and Loan Act have been complied with and that the articles of incorporation comply with all other provisions of the Savings and Loan Act [58-10-1 NMSA 1978];

(2) the character, responsibility and general fitness of the persons named in the articles of incorporation and the proposed board of directors command confidence and warrant belief that the business of the proposed association will be honestly and efficiently conducted in accordance with the intent and purpose of the Savings and Loan Act and that the proposed association will have qualified full-time management;

(3) there is a public need for the proposed association and the volume of business in the area in which the proposed association will conduct its business indicates profitable operation;

(4) the operation of the proposed association will not unduly harm any existing association; and

(5) the association has applied for insurance of accounts with the federal savings and loan insurance corporation, an agency of this state or another federal agency established for the purpose of insuring savings accounts in associations or with any other insurer approved by the supervisor and meeting the qualifications prescribed in this paragraph. No association subject to the provisions of the Savings and Loan Act shall obtain insurance of accounts from, or represent in any way that its accounts are insured by, any insurer other than the federal savings and loan insurance corporation or other federal agency or a state agency unless the supervisor, upon application to him by the association and after reasonable notice and public hearing by the supervisor, issues his certificate approving the application after determining that:

(a) the contract of insurance contemplated is written upon substantially the same basis as to form, amount, coverage, maturity, voluntary and involuntary termination and other provisions as the insurance contract provided by the federal savings and loan insurance corporation, and complies with any further requirements for protection the supervisor deems reasonably necessary; and

(b) the contract is underwritten by an insurer having a net worth reasonably commensurate with the risks underwritten, but not less than twenty-five million dollars ($25,000,000), which is licensed in this state and authorized to do business in this state, and which is admitted and authorized by law to write such insurance in all of the states of the United States.

The requirements of this paragraph apply to all revisions or modifications of such contracts of insurance. Associations and foreign associations insured as provided in this paragraph may make representations as to insurance of savings accounts, but all representations shall set forth the name of the insurer. Except for banks, no association or foreign association or other person shall advertise or represent or accept or offer to accept any savings accounts in this state as insured or guaranteed accounts, or as the savings accounts of an insured or guaranteed institution, unless they are insured as provided in this paragraph. Any person who violates any provision of this paragraph is guilty of a misdemeanor and shall be punished by a fine not to exceed ten thousand dollars ($10,000). Each day of any violation is a separate offense, and shall be enjoined upon application to the district court by the attorney general, the supervisor, the district attorney or by any association in this state. The requirements of this paragraph are in the exercise of the police power of this state and are enacted to protect the people of the state from misrepresentation, misunderstanding and from loss.

B. If the supervisor so finds, he shall state his findings in writing, endorse his approval on the articles of incorporation, issue under his official seal a certificate of authority for the association to transact business, deliver copies of the approved articles of incorporation and bylaws to the incorporators and to the state corporation commission [public regulation commission] and retain a copy as a permanent file of his office. Upon acceptance and approval by the state corporation commission [public regulation commission] of the articles of incorporation, the proposed association is a corporate body with perpetual existence unless terminated by law, and it may exercise the powers of an association as set forth in the Savings and Loan Act. Before actually transacting any savings and loan business, the association shall file with the supervisor satisfactory proof that insurance of accounts has been obtained.

History: 1953 Comp., 48-15-56, enacted by Laws 1967, ch. 61, 12.



Section 58-10-13 - Refusal of charter application; appeal.

58-10-13. Refusal of charter application; appeal.

A. Whenever the supervisor is unable to make the findings required by Section 58-10-12 NMSA 1978, he shall serve upon each party of record and his attorney, if any, a written copy of his decision denying the application by certified mail to the party's address of record. All parties shall be deemed to have been served on the tenth day following the mailing. The decision shall include:

(1) findings of fact made by the supervisor;

(2) conclusions of law reached by the supervisor; and

(3) the decision of the supervisor based upon the findings of fact and conclusions of law.

B. Any party aggrieved by the decision of the supervisor may appeal the decision to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: 1953 Comp., 48-15-57, enacted by Laws 1967, ch. 61, 13; 1998, ch. 55, 53; 1999, ch. 265, 56.



Section 58-10-14 - Forfeiture of charter for failure to commence business.

58-10-14. Forfeiture of charter for failure to commence business.

Any association whose charter has been approved under the Savings and Loan Act [58-10-1 NMSA 1978] shall commence business within six months after satisfactory proof has been filed with the supervisor showing that insurance of accounts has been obtained. If an association has not commenced business within this time, the incorporators may request a hearing before the supervisor, and, if good cause is shown for the failure, the supervisor may grant a reasonable extension of the time for commencing business to give the association an opportunity to overcome the cause for the delay in commencing business. Failure to commence business as required in this section constitutes grounds for forfeiture of the association's charter.

History: 1953 Comp., 48-15-58, enacted by Laws 1967, ch. 61, 14.



Section 58-10-15 - Amendment of charter and bylaws.

58-10-15. Amendment of charter and bylaws.

Any association may, by resolution adopted by a majority vote of its members or stockholders present or represented by proxy and entitled to vote at any annual meeting or any special meeting called for the purpose, amend its charter or bylaws in any manner not inconsistent with the provisions of the Savings and Loan Act [58-10-1 NMSA 1978]. Before the amendments become effective, they shall be filed with, and approved by, the supervisor. A copy of any amendments to the charter shall be filed with the state corporation commission [public regulation commission].

History: 1953 Comp., 48-15-59, enacted by Laws 1967, ch. 61, 15.



Section 58-10-16 - Corporate name; exclusive use.

58-10-16. Corporate name; exclusive use.

A. The name of every association incorporated after the effective date of the Savings and Loan Act shall include either the words "savings association," "savings and loan association" or "building and loan association." These words shall be preceded by an appropriate descriptive word or words approved by the supervisor. An ordinal number shall not be used as a single descriptive word preceding the required words unless the required words are followed by the name of the municipality or county in which the association has its principal office.

B. No certificate of incorporation of a proposed association having the same name as any other association authorized to do business in this state under the Savings and Loan Act [58-10-1 NMSA 1978], or a name so nearly resembling it as to be calculated to deceive, shall be issued by the supervisor except to an association formed by the reincorporation, reorganization or consolidation of other associations, or upon the sale of the property or franchise of an association.

C. No person, firm, company, fiduciary, partnership or corporation, either domestic or foreign, unless authorized to do business in this state under the provisions of the Savings and Loan Act, shall do business under any name or title which indicates or reasonably implies that the business is the character or kind of business carried on or transacted by an association, or which is calculated to lead any person to believe that the business is that of an association. Upon application by the supervisor or by any association, the district court shall enjoin any such entity from violating or continuing to violate any provision of this section.

History: 1953 Comp., 48-15-60, enacted by Laws 1967, ch. 61, 16.



Section 58-10-17 - Branch offices.

58-10-17. Branch offices.

A. Any association authorized to transact business in this state may conduct a branch or branches with the powers and limitations provided in the Savings and Loan Act [58-10-1 NMSA 1978]. The association shall first file an application with the supervisor, accompanied by an investigation fee of five hundred dollars ($500). The supervisor shall conduct a hearing on the application after giving the same notice as provided for in Section 58-10-11 NMSA 1978. Opportunity shall be offered any interested person to present evidence and argument. After hearing, the supervisor shall, in his discretion, grant or deny the application in writing. In exercising his discretion, the supervisor shall take into account, but not by way of limitation, such factors as the financial history and conditions of the applicant association, the adequacy of its capital structure, its future earning prospects and the general character of its management. Approval shall not be given until he is satisfied that:

(1) establishment of the branch will meet the needs and promote the convenience and advantage of the community in which the business of the branch is to be conducted; and

(2) the probable volume of business and reasonable public demand in the community are sufficient to assure and maintain the solvency of the branch and of the existing association or associations in the community.

B. Branches of a parent association authorized under the Savings and Loan Act shall be opened for business within six months after the authorization has been issued or extended by the supervisor, or the authorization is void. Branches shall be operated as branches of, and under the name of, the parent association, and be under the control and discretion of the board of directors and executive officers of the parent association.

C. Except as provided in Subsection D of this section, branches of a parent association authorized under the Savings and Loan Act may do business the same as the parent association but branches must be located within a radius of one hundred statute air miles from the principal office of the parent association within the state of New Mexico. The provisions of this subsection are not retroactive with respect to branches established or approved by the director of the financial institutions division prior to the effective date of the Savings and Loan Act.

D. Notwithstanding the provisions of Subsection C of this section, upon the United States or any agency thereof changing the restrictions on branch offices of federally chartered savings and loan associations which have their principal office in the state, the director of the financial institutions division of the commerce and industry department [regulation and licensing department] may promulgate regulations embodying restrictions for state-chartered savings and loan associations, which restrictions are substantially similar to those then applying to federally chartered savings and loan associations.

E. As used in this section, "branch" includes any additional house, office or place of business at which deposits are received and money lent except where the additional house, office or place of business is connected with the main association business premises by underground or overhead passageways, in which case it shall not be considered as a branch.

History: 1953 Comp., 48-15-61, enacted by Laws 1967, ch. 61, 17; 1973, ch. 189, 2; 1977, ch. 38, 1; 1977, ch. 245, 42; 1977, ch. 329, 1; 1978, ch. 8, 1; 1979, ch. 198, 1.



Section 58-10-18 - Change of office.

58-10-18. Change of office.

When approval for a change of any office is applied for, the supervisor shall approve or disapprove the application at his discretion. The supervisor shall give any person who might be affected an opportunity to be heard on the action proposed to be taken for which approval is sought.

History: 1953 Comp., 48-15-62, enacted by Laws 1967, ch. 61, 18.



Section 58-10-19 - Board of directors.

58-10-19. Board of directors.

A. The business of an association shall be directed by a board of directors, consisting of not less than five nor more than twenty-one persons elected by a majority vote at each annual meeting of the members or stockholders present or represented by proxy. At least three-fourths of the directors shall be citizens of the United States, two-thirds shall be residents of this state and a majority shall reside within a one hundred mile radius of the location of the principal place of business. One director shall be designated chairman by majority vote of the board of directors.

B. The number of directors shall be fixed from time to time within the limits prescribed in this section by resolution adopted at any annual meeting or any special meeting called for the purpose.

History: 1953 Comp., 48-15-63, enacted by Laws 1967, ch. 61, 19; 1976, ch. 57, 1.



Section 58-10-20 - Organizational meeting.

58-10-20. Organizational meeting.

Within thirty days after the corporate existence of an association begins, the initial board of directors shall hold an organizational meeting and, pursuant to the provisions of the Savings and Loan Act [58-10-1 NMSA 1978] and the bylaws, shall elect officers and take other appropriate action in connection with beginning the transaction of business by the association. Upon good cause being shown, the supervisor may, by order, extend the time within which the organizational meeting shall be held.

History: 1953 Comp., 48-15-64, enacted by Laws 1967, ch. 61, 20.



Section 58-10-21 - Qualification of directors.

58-10-21. Qualification of directors.

The bylaws of an association may prescribe other qualifications for directors, but no person is eligible for election as a director unless he is the owner in good faith and in his own right on the books of the association, either in the form of a savings account or permanent capital stock, or a combination of both, having a value on the books of at least one thousand dollars ($1,000) which shall not be reduced by withdrawal or pledge for a loan by the association so long as the person remains a director. Any director who, after his election as such, ceases to be the owner in his own right of the necessary qualifying interest, shall cease to be a director, but no action of the board of directors shall be invalidated through the participation of such director in the action. If a director becomes ineligible under the terms of this section by reason of the exercise by the association of the right of redemption of savings accounts, he shall remain validly in office until the expiration of his term or until he otherwise becomes ineligible, whichever occurs first. Any vacancy among directors may be filled by a majority vote of the remaining directors, though less than a quorum, by electing a director to serve until the next annual meeting of members. In the event of a vacancy on the board of directors from any cause, the remaining directors have full power to continue direction of the association until the vacancy is filled.

History: 1953 Comp., 48-15-65, enacted by Laws 1967, ch. 61, 21.



Section 58-10-22 - Officers.

58-10-22. Officers.

The officers of an association shall consist of a president, one or more vice presidents, a secretary and other officers as prescribed by the bylaws. Officers shall be elected by majority vote of the board of directors.

History: 1953 Comp., 48-15-66, enacted by Laws 1967, ch. 61, 22.



Section 58-10-23 - Indemnity bonds of directors, officers and employees.

58-10-23. Indemnity bonds of directors, officers and employees.

A. Each association shall maintain an effective blanket indemnity bond with an adequate corporate surety authorized to do business in this state protecting the association from loss by or through any fraud, dishonesty, forgery or alteration, larceny, embezzlement, robbery, burglary, misappropriation or any other dishonest or criminal action or omission by any officer or employee of the association and any director of the association when performing the duty of an officer or employee. The coverage shall be maintained in minimum amounts, computed on a base consisting of the total assets of the association plus the unpaid balance of loans which it has contracted to service for others, as follows:

Base

Coverage

Not over $300,000

$15,000 plus $7,500 for each

$100,000 or fraction thereof

over $100,000

$300,001 to $1,000,000

$45,000 plus $15,000 for each

$100,000 or fraction thereof

over $400,000

$1,000,001 to $10,000,000

$150,000 plus $30,000 for each

$1,000,000 or fraction thereof

over $2,000,000

$10,000,001 to $30,000,000

$450,000 plus $60,000 for each

$5,000,000 or fraction thereof

over $15,000,000

$30,000,001 to $60,000,000

$705,000 plus $75,000 for each

$10,000,000 or fraction thereof

over $40,000,000

$60,000,001 to $100,000,000

$945,000 plus $90,000 for each

$15,000,000 or fraction thereof

over $70,000,000

$100,000,001 and over

$1,230,000 plus $105,000 for each

$25,000,000 or fraction thereof

over $125,000,000

B. No association is required to maintain indemnity bond coverage in an amount greater than three million dollars ($3,000,000). The coverage may contain provision for a deductible amount from any loss which, except for the deductible provision, would be recoverable from the surety, but no deductible amount shall be in excess of five hundred dollars ($500) for all losses involving the same person in any case where the base for the coverage is ten million dollars ($10,000,000) or less, or in excess of one thousand dollars ($1,000) where the base is in excess of ten million dollars ($10,000,000). Associations which employ collection agents who, for any reason, are not covered by a bond required by this section, shall provide for the bonding of each unbonded agent in an amount equal to at least twice the average monthly collection of the agent. Such agents shall be required to make settlement with the association at least monthly. No bond coverage is required for any agent which is an association insured by the federal savings and loan insurance corporation.

C. The amounts and form of the bonds and sufficiency of the surety shall be approved by the board of directors and the supervisor. All bonds shall provide that a cancellation, either by the surety or the insured, shall not become effective until thirty days after notice in writing has been received by the supervisor unless the supervisor approves the cancellation earlier.

D. Every association shall pay on behalf of, or reimburse, an officer, director or employee for the expenses of defending an action brought on behalf of the association or the savings account holders, other creditors or borrowers thereof, founded upon any acts performed or omitted by the person acting as an officer, director or employee if:

(1) the person is adjudicated to be not liable, in which case all reasonable expenses of litigation shall be paid by the association; or

(2) the person is held to be liable on certain items and not liable on others, in which case the association shall pay the proportion of the total reasonable expenses of litigation which the items on which he is held to be not liable bear to all the items alleged.

If, in the opinion of the association, the person is not liable upon the substantive issues alleged, the association may compromise and settle the claim or litigation in its discretion and pay the entire expense, including the compromise settlement, if the expense is reasonable. Any action taken by the association under this subsection requires approval by vote of at least two-thirds of the directors of the association, any interested director taking no part in the vote, or by vote of the members.

History: 1953 Comp., 48-15-67, enacted by Laws 1967, ch. 61, 23.



Section 58-10-24 - Meetings; voting.

58-10-24. Meetings; voting.

The annual meeting of the members of each association shall be held each year at the time fixed in the bylaws of the association. Special meetings may be called as provided in the bylaws. Members entitled to vote at any meeting of the members are those who were members of record at the end of the calendar month next preceding the date of the meeting except those who have ceased to be members. The bylaws of an association having permanent capital stock may provide that only members who are holders of the stock are entitled to vote. In the absence of such bylaw, in the determination of all questions requiring action by the members, each member is entitled to cast one vote by virtue of his membership, plus an additional vote for each share or fraction thereof of the permanent capital stock of the association, if any, owned by the member, plus an additional vote for each one hundred dollars ($100) or fraction thereof of the withdrawal value of savings accounts, if any, held by the member, but no member shall cast more than fifty votes based upon the withdrawal value of his savings account. A loan or a savings account creates a single membership for voting purposes even though more than one person is obligated on the loan or has an interest in the savings account. Voting may be in person or by proxy. Every proxy shall be in writing and signed by the member or his attorney in fact and, when filed with the secretary, unless otherwise specified in the proxy, continues in force from year to year until a revocation in writing is delivered to the secretary or until superseded by subsequent proxies. The bylaws of each association shall specify the quorum requirements and other voting requirements for conducting business at membership meetings.

History: 1953 Comp., 48-15-68, enacted by Laws 1967, ch. 61, 24.



Section 58-10-25 - Access to records.

58-10-25. Access to records.

A. Every member may inspect records of an association which pertain to his loan, permanent capital stock or savings account. Otherwise, the right of inspection and examination of the records is limited to the supervisor or his authorized representatives as provided in the Savings and Loan Act [58-10-1 NMSA 1978], to persons authorized to act for the association and to any state or federal instrumentality or agency authorized to inspect or examine the records of an association. Records pertaining to the accounts and loans of members shall be kept confidential by the supervisor and his representatives except where disclosure is compelled by a court of competent jurisdiction, and no member or other person shall have access to the records or be furnished or possess a partial or complete list of the members except upon express action and authority of the board of directors. Records of an association are not admissible as evidence in any proceeding concerning the validity of any tax assessment or the collection of delinquent taxes, penalties or interest except where:

(1) the owner of an account is a party to the proceeding, in which case the records pertaining to the account of the party are admissible; or

(2) the association itself is a party to the proceeding, in which case any record material to the proceeding is admissible.

B. If any member or members desire to communicate with the other members of the association with reference to any question pending or to be presented for consideration at a meeting of the members, the association shall furnish, upon request, a statement of the approximate number of members of the association at the time of the request and an estimate of the cost of forwarding the communication. The requesting member or members shall then submit the communication to the supervisor who, if he finds it to be appropriate, truthful and in the best interests of the association and all its members, shall execute a certificate setting out such findings, forward the certificate and the communication to the association and direct that the communication be prepared and mailed by the association to the members upon the requesting member's or members' payment to it of the expenses of preparation and mailing.

History: 1953 Comp., 48-15-69, enacted by Laws 1967, ch. 61, 25.



Section 58-10-26 - Records.

58-10-26. Records.

Every association shall keep correct and complete books of account and minutes of the meetings of members and directors.

History: 1953 Comp., 48-15-70, enacted by Laws 1967, ch. 61, 26.



Section 58-10-27 - Misdescription of assets.

58-10-27. Misdescription of assets.

No association shall, directly or indirectly, by any system of account or any device of bookkeeping, knowingly enter any of its assets upon its books in the name of any other person, partnership, association or corporation or under any title or designation that is not truly descriptive of the assets.

History: 1953 Comp., 48-15-71, enacted by Laws 1967, ch. 61, 27.



Section 58-10-28 - Charging off or setting up reserves against bad assets.

58-10-28. Charging off or setting up reserves against bad assets.

After a determination of value, the supervisor may order that assets in the aggregate, to the extent that the assets exceed appraised value, be charged off, or that a special reserve or reserves equal to the depreciation in value be set up by transfers from surplus, undivided profits or reserves.

History: 1953 Comp., 48-15-72, enacted by Laws 1967, ch. 61, 28.



Section 58-10-29 - Membership records.

58-10-29. Membership records.

Every association shall maintain membership or stockholder records which show the name and address of each member, the status of each member as a savings account holder, a stockholder or an obligor and the date of his membership.

History: 1953 Comp., 48-15-73, enacted by Laws 1967, ch. 61, 29.



Section 58-10-30 - Financial statement.

58-10-30. Financial statement.

Every association shall prepare and publish in January of each year, in a newspaper of general circulation in the county in which the principal office of the association is located, a statement of its financial condition in the form prescribed or approved by the supervisor as of the last business day of December of the preceding year.

History: 1953 Comp., 48-15-74, enacted by Laws 1967, ch. 61, 30.



Section 58-10-31 - Annual reports; other reports.

58-10-31. Annual reports; other reports.

On or before January 31 each year, every association shall make a written report to the supervisor, upon a form prescribed and furnished by the supervisor, of its affairs and operations, including a complete statement of its financial condition along with a statement of income and expense since its last previous similar report, for the twelve months ending on the last business day of December of the previous year. The report shall be signed by the president, vice president or secretary.

History: 1953 Comp., 48-15-75, enacted by Laws 1967, ch. 61, 31.



Section 58-10-32 - Power to borrow.

58-10-32. Power to borrow.

No association shall borrow more money than an aggregate amount equal to fifty percent of its withdrawable savings on the date of borrowing, except that the supervisor may grant immediate authority to exceed this limit for the sole purpose of meeting withdrawals.

History: 1953 Comp., 48-15-76, enacted by Laws 1967, ch. 61, 32.



Section 58-10-33 - General corporate powers.

58-10-33. General corporate powers.

Every association incorporated pursuant to, or operating under, the provisions of the Savings and Loan Act [58-10-1 NMSA 1978] has all powers authorized by the corporation laws of this state, is a body corporate and politic, may sue and be sued, may have a common seal which it may alter at pleasure and has all other powers incident to, or necessary for, the purpose of properly carrying on its business.

History: 1953 Comp., 48-15-77, enacted by Laws 1967, ch. 61, 33.



Section 58-10-34 - Fiscal agent.

58-10-34. Fiscal agent.

Any association may act as fiscal agent of the United States and, when so designated by the secretary of the treasury, shall perform under regulations he may require, and may act as agent for any instrumentality of the United States.

History: 1953 Comp., 48-15-78, enacted by Laws 1967, ch. 61, 34.



Section 58-10-35 - Powers under federal law.

58-10-35. Powers under federal law.

A. Any association insured by the federal savings and loan insurance corporation, or any federal association, insofar as its charter and applicable state and federal laws, rules and regulations permit, may, upon application to and approval by the supervisor, act as trustee or custodian of any trust created or organized in the United States and forming part of a stock bonus, pension or profit-sharing plan which qualifies or qualified for specific tax treatment under Section 401(d) or Section 408(a) of the Internal Revenue Code of 1954, as amended.

B. Any association in relation to any funds held in a fiduciary capacity pursuant to this section:

(1) shall segregate such funds from its general assets;

(2) shall keep a separate set of books and records detailing all transactions involving such funds;

(3) may commingle such funds for appropriate investment purposes but individual records shall be kept by the fiduciary for each participant and shall show in proper detail all transactions; and

(4) shall invest such funds only in its savings accounts or deposits in the association. No association shall use in the conduct of its business any funds held in a fiduciary capacity pursuant to this section.

C. In considering any application made pursuant to this section, the supervisor shall examine the investment policies, amount, type and adequacy of reserves, fidelity bonds and any legally required deposits of the applicant, and other pertinent facts and circumstances, and may grant or refuse the application accordingly.

History: 1953 Comp., 48-15-79, enacted by Laws 1967, ch. 61, 35; 1971, ch. 242, 1; 1975, ch. 236, 1.



Section 58-10-36 - Original real estate loans.

58-10-36. Original real estate loans.

Every association may make real estate loans to members, secured by a mortgage, deed of trust or other instrument creating or constituting a first and prior lien on the real estate, and may make additional real estate loans secured by liens subsequent to its own first lien upon the same property. Additional security may also be taken by the association in connection with any such loan.

History: 1953 Comp., 48-15-80, enacted by Laws 1967, ch. 61, 36.



Section 58-10-37 - Dealing in real estate loans.

58-10-37. Dealing in real estate loans.

Every association may purchase real estate loans upon security of the same character against which the association may make an original loan and also may lend money on the security of such real estate loans.

History: 1953 Comp., 48-15-81, enacted by Laws 1967, ch. 61, 37.



Section 58-10-38 - Participation with others in real estate loans.

58-10-38. Participation with others in real estate loans.

A. Subject to the requirements of any regulations of the supervisor, every association may:

(1) participate with other lenders in real estate loans of any type that the association could originate;

(2) sell, but only without recourse, any real estate loan it holds or any participating interest therein; and

(3) service any real estate loans sold by it.

B. No association shall participate in the making of a loan pursuant to the approval granted in this section or purchase a participation in a loan beyond the association's regular lending area pursuant to this approval if the resulting aggregate amount of the institution's investments made pursuant to this approval would exceed forty percent of the association's assets. As used in this subsection, "loan" and "investments" do not include or apply to any loan as to which the institution has, with respect to such loan or its participation therein, the benefit of any insurance or guaranty or commitment for insurance or guaranty under any law of the United States.

History: 1953 Comp., 48-15-82, enacted by Laws 1967, ch. 61, 38.



Section 58-10-39 - Requirements in lending transactions.

58-10-39. Requirements in lending transactions.

In no event shall an association make a loan, purchase or sell a note or lien or enter into any participation transaction authorized in the Savings and Loan Act [58-10-1 NMSA 1978] in violation of any regulation promulgated by the supervisor, and no association shall:

A. make a real estate loan [on real estate] on which is located, or on which, from the proceeds of the loan, will be located a home, or homes, or combination of home and business property that exceeds eighty percent of the appraised valuation of the real estate plus the value of any savings account in the association or any first mortgage real estate loan pledged as additional collateral to secure the loan; provided that an association may make loans on single-family dwellings in an amount not to exceed ninety percent of the appraised valuation of the real estate plus the value of any savings account in the association or any first mortgage real estate loan pledged as additional collateral to secure the loan, if:

(1) the net worth of the association is not less than three percent of total assets; and

(2) the aggregate of the ninety percent loans does not exceed twenty percent of the total assets of the association; and

(3) the principal obligation of the ninety percent loans does not exceed the amount established by the supervisor. As used in this subsection, "home" means a dwelling for not more than four families, and "appraised valuation of the real estate" may include the value of any lease or contract on the real estate;

B. make a real estate loan other than the type described in Subsection A that exceeds seventy-five percent of the appraised valuation of the real estate plus the value of any additional collateral of the type described in Subsection A pledged to secure the loan;

C. make a real estate loan for a term in excess of thirty years;

D. make a real estate loan to an officer or director of the association unless the loan is first approved by its board of directors and the approval recorded in the minutes of the meeting of the board at which the loan was approved;

E. make a real estate loan unless the property has been appraised:

(1) by one or more qualified real estate appraisers designated by the board of directors. Each appraisal shall be in writing with a certificate signed by the appraisers stating that they have personally examined the described property, setting forth the value of the land and, separately the nature, condition and value of the improvements, or improvements to be made, if any. The appraisal shall be filed and preserved by the association;

(2) in the case of an insured or guaranteed loan, the appraisal may be made by any appraiser appointed by any lending, insuring or guaranteeing agency of the United States or of this state which insures or guarantees the loan, wholly or in part. A copy of any appraisal, or of the commitment or certificate of the insuring or guaranteeing agency, shall be filed and preserved by the association;

(3) in any case in which a loan is secured by real estate with part or all of the loan being made in reliance upon the mortgage guaranty or insurance of a private mortgage guaranty firm licensed and qualified to do business in New Mexico, only that part of the loan, if any, which is not made in reliance upon the guaranty or insurance is subject to limitations with respect to the ratio of the amount of loan to the value of the property;

(4) the supervisor may, when good cause exists, cause an independent appraisal to be made of any property upon which a loan has been made, and the reasonable travel and subsistence expenses and compensation to the appraisers, not in excess of comparable fees paid for the same or similar appraisals in the same area, shall be paid by the association owning or holding the property as mortgagee;

F. make a real estate loan which is not secured by a first and prior lien upon the property described in the mortgage, deed of trust or other instrument creating or constituting the lien unless every prior lien of record thereon is owned by or subordinated to the association. The first and prior lien shall be evidenced by an attorney's title opinion or mortgagee's title insurance policy;

G. make a real estate loan unless the insurable improvements thereon are insured against loss by a fire and extended coverage policy or its equivalent issued by an insurance company authorized to do business in this state;

H. sell or transfer a prior lien held by the association while retaining a junior lien on the same security to secure an unsatisfied obligation due the association unless the junior lien or liens were created in connection with a loan made under Sections 38 [58-10-38 NMSA 1978] or 39 [58-10-39 NMSA 1978] of the Savings and Loan Act; or

I. make collateral loans secured by the assignment of other loans, except where:

(1) each assigned loan is one which the association could itself make or purchase at par under applicable law and regulations, based on a current association appraisal;

(2) the amount of the collateral loan does not exceed at any time ninety percent of the aggregate unpaid balance of the assigned loans;

(3) the assignment to the association provides that:

(a) all payments of principal and interest on the assigned loans shall be made directly to the association and applied to the outstanding unpaid balance of the collateral loan; and

(b) a default on any assigned loan constitutes a default on the collateral loan and permits acceleration of the maturity of the collateral loan; and

(4) the assignment is properly recorded and is prior to any other lien of record on the assignor's interest in the assigned loans.

History: 1953 Comp., 48-15-83, enacted by Laws 1967, ch. 61, 39.



Section 58-10-40 - Advances to protect security.

58-10-40. Advances to protect security.

Any association may pay taxes, assessments, supplemental abstract or title search charges, insurance premiums and other similar charges for the protection of its interests in properties securing its real estate loans, which advances may be carried on its books as an asset of the association and for which it may charge and collect interest, or the advances may be added to the unpaid balance of the loan as of the first day of the month in which the advances are made. All such advances constitute a valid lien against the real estate securing the loan for which they were made. An association may require borrowers to pay monthly, in advance, in addition to interest or interest and principal, the equivalent of one-twelfth of the estimated annual taxes, assessments, insurance premiums and other charges upon the real estate securing any loan, or any of these charges, so as to enable the association to pay them as they become due from the funds so received. The amount of the monthly charges may be increased or decreased as necessary for their payment. An association may carry such funds in trust in an account or may credit them to the indebtedness and advance the money for taxes, insurance and other charges as they come due. Every association shall keep a record of the payment by the association of taxes, assessments and insurance premiums on all real estate securing its loans and on all real and personal property owned by it.

History: 1953 Comp., 48-15-84, enacted by Laws 1967, ch. 61, 40.



Section 58-10-41 - Charges for real estate loans.

58-10-41. Charges for real estate loans.

Every association may require borrowing members to pay all reasonable expenses incurred in connection with the making, maintenance, closing, disbursing, extending, readjusting or renewing of real estate loans, which charges may be collected by the association from the borrower and retained by it or paid to any persons, including any director, officer or employee of the association rendering services in connection therewith, or paid directly by the borrower. In addition, any association may charge premiums for making such loans as well as penalties for prepayments or late payments. No director, officer or employee of an association shall receive any fee or other compensation of any kind in connection with procuring any loan for an association except for services actually rendered as provided in this section. A loan settlement statement shall be furnished by or on behalf of the association to each borrower upon the closing of every real estate loan, indicating in detail the expenses, fees and charges the borrower has paid or obligated himself to pay to the association or to any other person in connection with the loan. A copy of the statement shall be retained in the records of the association.

History: 1953 Comp., 48-15-85, enacted by Laws 1967, ch. 61, 41.



Section 58-10-42 - Insured and guaranteed loans.

58-10-42. Insured and guaranteed loans.

Any association may make, without regard to any loan limitations or restrictions otherwise imposed by the Savings and Loan Act [58-10-1 NMSA 1978], any loan, secured or unsecured, which is insured or guaranteed in any manner and in any amount by the United States or any instrumentality thereof.

History: 1953 Comp., 48-15-86, enacted by Laws 1967, ch. 61, 42.



Section 58-10-43 - Loans on security of savings accounts.

58-10-43. Loans on security of savings accounts.

Any association may make loans on the sole security value of the accounts owned or otherwise pledged for or by the borrower. No such loan shall be made when an association has applications for withdrawal filed which have not been reached for payment.

History: 1953 Comp., 48-15-87, enacted by Laws 1967, ch. 61, 43.



Section 58-10-44 - Property improvement, educational and manufactured home financing loans.

58-10-44. Property improvement, educational and manufactured home financing loans.

Any association may make or purchase loans without the security of a lien upon real property as follows:

A. simple interest, discount or gross charge loans for property alteration, repair, improvement or for the equipping of any residential real property, if:

(1) with respect to the same property alteration, repair or improvement, the net proceeds of any such loan investment made pursuant to this subsection do not exceed five thousand dollars ($5,000);

(2) with respect to any such loan investment for the equipping of any residential real property, the net proceeds of the loan investment plus the aggregate of the unpaid net proceeds of all other of the association's outstanding equipping loan investments relating to the same property, which are made pursuant to this subsection, do not exceed five thousand dollars ($5,000);

(3) the property is located in the association's regular lending area;

(4) the loan is evidenced by one or more notes, bonds or other written evidences of debt;

(5) the loan is repayable in equal weekly, biweekly, monthly, bimonthly or quarterly installments with the first installment due no later than one hundred twenty days from the date the loan is made and the final installment due no later than ten years and thirty-two days from that date. However, the loan contract may provide for a first or final installment, or both, in an amount other than that of the regular installment but, in such instances, such installment shall not be less than one-half of nor more than one and one-half times the amount of the regular installment;

(6) investment in a loan for the equipping of residential real property will not cause the outstanding aggregate of all investments in loans for the equipping of such property to exceed five percent of an association's assets; and

(7) the resulting aggregate amount of all such loans made under this section does not exceed an amount equal to twenty percent of the association's assets;

B. loans made for the payment of expenses of college or university education, but no association shall make any investment in loans under this subsection if the principal amount of its investment in such loans, exclusive of any investment which is or which at the time of its making was otherwise authorized, would thereupon exceed five percent of its assets. Such loans may be secured, partly secured or unsecured, and the association may require a comaker, insurance, guaranty under a governmental student loan guarantee plan or other protection against contingencies. The borrower shall certify to the association that the proceeds of the loan are to be used by a full-time student solely for the payment of expenses of college or university education. As used in this subsection:

(1) "loan" means any loan, obligation and advance of credit; and

(2) "college or university education" means education at an institution which provides an educational program for which it awards a bachelor's degree, or provides not less than a two-year program which is acceptable for full credit towards a bachelor's degree; and

C. loans made for manufactured home financing, subject to any limitation as to maximum loan amount or term which the supervisor may prescribe for all associations. As used in this section, "manufactured home" means a movable accommodation with not less than four hundred square feet floor space and used or designed for use as living quarters. Any loan pursuant to this subsection is subject to all provisions of the Motor Vehicle Sales Finance Act.

History: 1953 Comp., 48-15-88, enacted by Laws 1967, ch. 61, 44; 1971, ch. 242, 2; 1973, ch. 224, 1; 1983, ch. 295, 6.



Section 58-10-45 - Investment in securities.

58-10-45. Investment in securities.

A. Every association may invest in:

(1) obligations of, or guaranteed as to principal and interest by, the United States or this state;

(2) stock of a federal home loan bank of which it is eligible to be a member, and in any obligations or consolidated obligations of any federal home loan bank or banks;

(3) stock or obligations of the federal savings and loan insurance corporation;

(4) stock or obligations of a federal national mortgage association or any successor or successors thereto;

(5) demand, time or savings deposits with any bank or trust company, the deposits of which are insured by the federal deposit insurance corporation;

(6) stock or obligations of any corporation or agency of the United States or this state, or in deposits therewith to the extent that the corporation or agency assists in furthering or facilitating the association's purposes or power;

(7) insured savings accounts of any association;

(8) bonds, notes or other evidences of indebtedness which are a general obligation of any municipality, county, school district or other political subdivision of this state; and

(9) capital stock obligations or other securities of any service corporation organized under the laws of this state, if the entire capital stock of the corporation is available for purchase only by financial institutions of this state, federal savings and loan associations and national banks having their home offices in this state. No association may make any such investment in this state if its aggregate outstanding investment, determined as prescribed by the supervisor, would thereupon exceed one percent of its assets.

B. Securities owned by an association shall be carried on its books at no more than the actual cost thereof.

C. Nothing in the Savings and Loan Act [58-10-1 NMSA 1978] denies to an association the right to invest its funds, operate a business, manage or deal in property or take any other action over whatever period of time may be reasonably necessary to avoid loss on a loan or investment made, or an obligation created, in good faith.

History: 1953 Comp., 48-15-89, enacted by Laws 1967, ch. 61, 45.



Section 58-10-46 - Acquisition of real property.

58-10-46. Acquisition of real property.

A. An association may own real property upon which any facility used in connection with the operation of the association is or will be located. The supervisor may order that any property be sold which cannot reasonably be expected to be used as a future location.

B. An association may acquire or hold real property for the purpose of investment, development or improvement up to an aggregate value not to exceed five percent of its total assets.

History: 1953 Comp., 48-15-90, enacted by Laws 1967, ch. 61, 46.



Section 58-10-47 - Investment in office buildings.

58-10-47. Investment in office buildings.

An association shall not invest more in office buildings, sites and parking, than an amount equal to the net worth of the association.

History: 1953 Comp., 48-15-91, enacted by Laws 1967, ch. 61, 47.



Section 58-10-48 - Valuation of real property of an association.

58-10-48. Valuation of real property of an association.

No association shall carry any real estate on its books at a sum in excess of the total amount invested by the association on account of the real estate, including advances, costs and improvements. Any association selling real estate under a contract of sale may carry the amount due the association under terms of the contract as an asset upon its books, but at no time shall the contract be considered as having an asset value greater in amount than the remaining principal balance of the contract, or greater in amount than the value at which the property so sold was permitted to be carried upon the books of the association.

History: 1953 Comp., 48-15-92, enacted by Laws 1967, ch. 61, 48.



Section 58-10-49 - Appraisals of real estate owned.

58-10-49. Appraisals of real estate owned.

Every association shall appraise every parcel of real estate at the time of acquisition and upon completion of any permanent improvements. The report of the appraisal shall be in writing and kept in the records of the association.

History: 1953 Comp., 48-15-93, enacted by Laws 1967, ch. 61, 49.



Section 58-10-50 - Powers and privileges of associations.

58-10-50. Powers and privileges of associations.

Notwithstanding any other provision of the Savings and Loan Act [58-10-1 NMSA 1978], every company, association or corporation licensed under the provisions of the savings and loan laws of this state whose accounts are insured by the federal savings and loan insurance corporation or its successor, and which is a member of a federal home loan bank or its successor, shall possess in addition to the rights, powers, privileges, immunities and exceptions provided by the Savings and Loan Act, such additional rights, powers, privileges, immunities and exceptions which the supervisor may grant, extend and provide for by regulations promulgated pursuant to the provisions of Sections 58-10-72 and 58-10-73 NMSA 1978; provided, however, that every such additional right, power, privilege, immunity and exception so granted, extended and provided for by the supervisor are [is] also possessed by federally chartered associations at the time such regulation is promulgated. Provided, further, that the supervisor shall also adopt regulations controlling the aforesaid state associations to the same extent that federally chartered associations are controlled in those instances where state regulations are less restrictive than federal regulations.

History: 1953 Comp., 48-15-94, enacted by Laws 1967, ch. 61, 50; 1973, ch. 220, 1.



Section 58-10-51 - Limitation on savings accounts.

58-10-51. Limitation on savings accounts.

There is no limit on the number and value of savings accounts an association may accept unless limits are fixed by its board of directors or by Section 67 [58-10-68 NMSA 1978] of the Savings and Loan Act. Any association may refuse to accept deposits as it deems advisable.

History: 1953 Comp., 48-15-95, enacted by Laws 1967, ch. 61, 51.



Section 58-10-52 - Uninsured accounts; notice.

58-10-52. Uninsured accounts; notice.

Within thirty days following the effective date of this section, each savings and loan association subject to the provisions of the Savings and Loan Act [58-10-1 NMSA 1978], including specifically those associations established or approved prior to the effective date of the Savings and Loan Act, whose accounts are not insured with the federal savings and loan insurance corporation, an agency of this state or another federal agency established for the purpose of insuring savings accounts in associations, or with any other insurer approved by the savings and loan supervisor and meeting the qualifications prescribed in Section 58-10-12 NMSA 1978, shall give a written notice to each new member opening a savings account prior to accepting the first deposit from said new member, that its accounts are not insured and shall continually maintain at each place of business at which deposits are received a sign in a conspicuous place giving notice that its accounts are not insured. The sign shall be in such form and of such size as the supervisor shall prescribe by regulation.

History: 1953 Comp., 48-15-95.1, enacted by Laws 1972, ch. 62, 1.



Section 58-10-53 - Insurance of accounts; failure to obtain or maintain.

58-10-53. Insurance of accounts; failure to obtain or maintain.

A. Any association subject to the provisions of the Savings and Loan Act [58-10-1 NMSA 1978], including specifically those associations established or approved prior to the effective date of the Savings and Loan Act, which on January 1, 1979, has not obtained insurance of its accounts with the federal savings and loan insurance corporation, an agency of this state or another federal agency established for the purpose of insuring accounts in associations, shall furnish proof to the supervisor prior to June 30, 1979, that it has:

(1) obtained insurance of its accounts in one of the manners specified above;

(2) become a federal savings and loan association;

(3) merged with an existing insured savings and loan association, state or federal; or

(4) entered into voluntary liquidation.

B. If it appears to the supervisor that any association, so uninsured as of January 1, 1979, has failed to accomplish one of the prescribed four steps in Subsection A of this section prior to June 30, 1979, the supervisor shall, after hearing, proceed to take possession of the association pursuant to the provisions of Section 58-10-85 NMSA 1978 and may liquidate the association pursuant to the provisions of Section 58-10-85 NMSA 1978. Likewise, if it appears at any time that any association, the accounts of which are insured, has failed to maintain its insurance, the supervisor shall, after hearing, proceed to take possesssion [possession] of the association pursuant to the provisions of Section 58-10-85 NMSA 1978 and may liquidate the association pursuant to the provisions of Section 58-10-85 NMSA 1978.

History: 1953 Comp., 48-15-95.2, enacted by Laws 1976, ch. 57, 2.



Section 58-10-54 - Who may open a savings account.

58-10-54. Who may open a savings account.

Investments in savings accounts may be made only in cash and may be made by any person in his own right or in a trust or other fiduciary capacity and by any partnership, association, corporation [or] federal entities which are authorized to open such savings accounts, subject to any limitation fixed by the board of directors or the association's refusal to accept deposits.

History: 1953 Comp., 48-15-96, enacted by Laws 1967, ch. 61, 52.



Section 58-10-55 - Savings contracts.

58-10-55. Savings contracts.

Each holder of a savings account shall execute a savings contract, the form of which is subject to approval of the supervisor, setting forth any special terms and provisions applicable to the account and the conditions upon which withdrawals may be made not inconsistent with the provisions of the Savings and Loan Act [58-10-1 NMSA 1978]. The savings contract shall be held by the association as part of its records pertaining to the account.

History: 1953 Comp., 48-15-97, enacted by Laws 1967, ch. 61, 53.



Section 58-10-56 - Evidence of account ownership.

58-10-56. Evidence of account ownership.

As evidence of each savings account, the association shall issue to the holder of the account either an account book or a certificate.

History: 1953 Comp., 48-15-98, enacted by Laws 1967, ch. 61, 54.



Section 58-10-57 - Transfer of savings accounts.

58-10-57. Transfer of savings accounts.

Savings accounts are transferable only on the books of the association upon presentation of evidence of transfer satisfactory to the association, accompanied by application for transfer by which the transferee agrees to accept the account subject to the terms and conditions of the savings contract, the bylaws of the association and the provisions of its charter. The association may treat the holder of record of a savings account as the owner for all purposes without being affected by any notice to the contrary unless the association has acknowledged in writing that a pledge of the savings account has been made.

History: 1953 Comp., 48-15-99, enacted by Laws 1967, ch. 61, 55.



Section 58-10-58 - Lost or destroyed evidence of ownership.

58-10-58. Lost or destroyed evidence of ownership.

A new account book or certificate may be issued in the name of the holder of record at any time when requested by the holder or his legal representative upon proof satisfactory to the association that the original book or certificate has been lost or destroyed. The new account book or certificate shall expressly state that it is issued in lieu of the one lost or destroyed, and the association shall in no way be liable thereafter on account of the original account book or certificate. The association may require indemnification against any loss that might result from the issuance of the new account book or certificate.

History: 1953 Comp., 48-15-100, enacted by Laws 1967, ch. 61, 56.



Section 58-10-59 - Savings accounts of minors.

58-10-59. Savings accounts of minors.

Any association operating under the Savings and Loan Act [58-10-1 NMSA 1978], and any federal savings and loan association doing business in this state, may accept savings accounts in the name of a minor or in the name of two or more persons, one or more of whom are minors, and pay the account to the order of the minor or minors as if they were of full age.

History: 1953 Comp., 48-15-101, enacted by Laws 1967, ch. 61, 57.



Section 58-10-60 - Power of attorney on savings accounts.

58-10-60. Power of attorney on savings accounts.

Any association or federal association may continue to recognize the authority of an attorney-in-fact authorized in writing to manage or to make withdrawals, in whole or in part, from the savings account of a member, whether minor or adult, until it receives written notice or is on actual notice of the revocation of his authority. For the purposes of this section, written notice of the death or adjudication of incapacity of the member constitutes written notice of revocation of the authority of his attorney-in-fact. No association or federal association is liable for damages, penalty or tax by reason of any payment made pursuant to this section.

History: 1953 Comp., 48-15-102, enacted by Laws 1967, ch. 61, 58; 1975, ch. 257, 8-120.



Section 58-10-61 - Pledge of savings account in joint tenancy.

58-10-61. Pledge of savings account in joint tenancy.

The pledge or hypothecation to any association or federal association of all or part of a savings account in joint tenancy signed by any tenant or tenants, whether minor or adult, upon whose signature or signatures withdrawals may be made from the account, unless the terms of the savings account provide specifically to the contrary, is a valid pledge and transfer to the association of that part of the account pledged or hypothecated, and shall not operate to sever or terminate the joint and survivorship ownership of all or any part of the account.

History: 1953 Comp., 48-15-103, enacted by Laws 1967, ch. 61, 59.



Section 58-10-62 - Accounts of fiduciaries.

58-10-62. Accounts of fiduciaries.

Any association or federal association may accept savings accounts in the name of any administrator, executor, custodian, conservator, guardian, trustee or other fiduciary for a named beneficiary or beneficiaries. The fiduciary may vote as a member as if the membership were held absolutely, and he may open, make additions to and withdraw any such account in whole or in part. The withdrawal value of the account and earnings thereon or other rights relating thereto may be paid or delivered in whole or in part to the fiduciary without regard to any notice to the contrary as long as the fiduciary is living. Payment or delivery to the fiduciary, or a receipt or acquittance signed by the fiduciary to whom the payment or delivery of rights is made, is a valid release and discharge of the association for the payment or delivery made. Whenever a person holding an account in a fiduciary capacity dies and no written notice of the revocation or termination of the fiduciary relationship has been given to the association, and the association has no written notice of any other disposition of the beneficial estate, the withdrawal value of the account and earnings thereon or other rights relating thereto may, at the option of the association, be paid and delivered in whole or in part to the beneficiary, beneficiaries or to a legally authorized successor fiduciary. Whenever an account is opened by any person describing himself in opening the account as trustee for another and no other notice of the existence and terms of a legal and valid trust than this description has been given in writing to the association, in the event of the death of the person described as trustee, the withdrawal value of the account or any part thereof, together with the earnings thereon, may be paid to the person for whom the account was thus described to have been opened or to a legally authorized successor trustee. Payment and delivery to any beneficiary, beneficiaries or designated person, or a receipt or acquittance signed by any beneficiary, beneficiaries or designated person for any payment or delivery, is a valid release and discharge of the association for the payment or delivery made. No association paying any fiduciary, beneficiary or designated person in accordance with the provisions of this section is liable for any estate, inheritance or succession taxes which may be due to this state.

History: 1953 Comp., 48-15-104, enacted by Laws 1967, ch. 61, 60; 1971, ch. 242, 3.



Section 58-10-63 - Withdrawals from savings accounts.

58-10-63. Withdrawals from savings accounts.

A. Any savings account holder may, at any time, present a written application for withdrawal of all or any part of his savings account except to the extent it may be pledged to the association or to another person on the books of the association. The association may pay in full each withdrawal request as presented without requiring that written application be made. When an association is unable to pay all withdrawal requests within a period of thirty days from the date of receipt of written request, the association shall number and file all withdrawal requests in the order received and proceed in the following manner while any withdrawal request remains unpaid for more than thirty days:

(1) withdrawal requests shall be paid in the order received and, if any holder of a savings account or accounts has requested the withdrawal of more than one thousand dollars ($1,000), he shall be paid one thousand dollars ($1,000) in order when reached and his withdrawal request shall be charged with that amount as paid and shall be renumbered and placed at the end of the list of withdrawal requests, and thereafter, upon again being reached, shall be paid a like amount but not exceeding the withdrawal value of his savings account, and until the withdrawal request has been paid in full shall continue to be so paid, renumbered and replaced at the end of the withdrawal requests on file. When any such request is reached for payment, the association shall advise the holder of the savings account by certified mail to his last address of record on the books of the association and, unless the holder applies in person or in writing for the payment of the withdrawal request within thirty days from the date of the mailing of the notice, no payment on account of the withdrawal request shall be made and the request shall be canceled. The board of directors may pay on an equitable basis an amount not exceeding two hundred dollars ($200) to any holder of a savings account or accounts in any calendar month without regard to any other provision of this section.

(2) when an association is unable to pay all withdrawal requests within a period not exceeding thirty days from the date of receipt of written request, it shall allot to the payment of such requests the remainder of the association's receipts from all sources after deducting from total receipts appropriate amounts for expenses, required payments on indebtedness, earnings distributable in cash to holders of savings accounts and a fund for general corporate purposes equivalent to not more than twenty percent of the association's receipts from holders of its savings accounts and from its borrowers.

B. When a savings account is opened in any association or federal association in the names of two or more persons, whether minor or adult, in such form that the money in the account is payable to either, or the survivor or survivors, the account and all additions thereto is the property of the persons as joint tenants. The money in the account may be paid to, or on the order of any one of the persons during his lifetime or to, or on the order of any one of the survivors of them after the death of any one or more of them. The opening of the account in such form is, in the absence of fraud or undue influence, conclusive evidence in any action to which either the association or the surviving party or parties is a party of the intention of all of the parties to the account to vest title to the account and the additions thereto in the survivor or survivors. By written instructions given to the institution by all the parties to the account, the signature of more than one of the persons during their lifetimes or of more than one of the survivors after the death of any one of them may be required on any check, receipt or withdrawal order, in which case the institution shall pay the money in the account only in accordance with the instructions, but no such instructions shall limit the right of the survivor or survivors to receive the money in the account. Payment of all or any money in the account as provided in this subsection discharges the institution from liability with respect to the money paid prior to receipt by the institution of written notice from any one of them directing the institution not to permit withdrawals in accordance with the terms of the account or the instructions. After receipt of such notice, an institution may refuse, without liability, to honor any check, receipt or withdrawal order on the account pending determination of the rights of the parties. No institution paying any survivor in accordance with the provisions of this subsection is liable for any estate, inheritance or succession taxes which may be due this state.

History: 1953 Comp., 48-15-106, enacted by Laws 1967, ch. 61, 62.



Section 58-10-64 - Redemption of savings accounts.

58-10-64. Redemption of savings accounts.

At any time funds are on hand for the purpose, an association may redeem, by lot or otherwise as determined by the board of directors, all or any part of any of its savings accounts on a dividend date by giving thirty days' notice by mail addressed to each affected account holder at his last address of record on the books of the association. No association shall redeem any of its savings accounts when the association is subject to receivership action or when it has applications for withdrawal which have been on file for more than thirty days and have not been reached for payment. The redemption price of savings accounts redeemed shall be the withdrawal value thereof. If the notice of redemption has been given, and if, on or before the redemption date, the funds necessary for the redemption have been set aside and continue to be available, dividends upon the accounts called for redemption shall cease to accrue from the dividend date specified as the redemption date, and all rights with respect to such accounts shall terminate after the redemption date except the right of the account holder of record to receive the redemption price.

History: 1953 Comp., 48-15-107, enacted by Laws 1967, ch. 61, 63.



Section 58-10-65 - Lien on savings accounts.

58-10-65. Lien on savings accounts.

Every association operating under the Savings and Loan Act [58-10-1 NMSA 1978], or any federal association doing business in this state, has a lien, without further agreement or pledge, upon all savings accounts owned by any member to whom, or on whose behalf, the association has made an advance of money by loan or otherwise and, the lien is a complete and perfected lien for the amount or amounts so advanced; upon the default in repayment or satisfaction thereof, the association may, without notice to, or consent of, the member, cancel on its books all or any part of the savings accounts owned by the member and apply the value of the accounts in payment on account of the obligation. An association may, by written instrument, waive its lien in whole or in part on any savings accounts. Any association may take the pledge of savings accounts of the association owned by a member other than the borrower as additional security for any loan secured by an account or by an account and real estate, or as additional security for any real estate loan.

History: 1953 Comp., 48-15-108, enacted by Laws 1967, ch. 61, 64.



Section 58-10-66 - Paying dividends on savings accounts.

58-10-66. Paying dividends on savings accounts.

After providing for payment of expenses of operation of the association and for the required minimum transfer to its loss reserves, the board of directors of an association may declare dividends or pay interest on savings accounts not to exceed four times a year. An association need not pay or credit a dividend or pay interest of less than one dollar ($1.00) on any account or any dividend or interest on short term accounts where the savings contract provides for closing the account within one year and waives dividend or interest participation. Dividends or interest shall be credited to savings accounts on the books of the association unless, upon written request of a savings account holder, the association agrees to pay dividends or interest in cash. Dividends or interest payable in cash may be paid by check or bank draft.

History: 1953 Comp., 48-15-109, enacted by Laws 1967, ch. 61, 65.



Section 58-10-67 - Computation of net income.

58-10-67. Computation of net income.

Each association shall close its books on the last business day of June and December each year, and at such other times as its bylaws may provide.

History: 1953 Comp., 48-15-110, enacted by Laws 1967, ch. 61, 66.



Section 58-10-68 - Transfers to loss reserves.

58-10-68. Transfers to loss reserves.

A. Every association without permanent capital stock shall accumulate from its earnings a reserve fund for protection against losses. The reserve fund shall be accumulated by setting aside to the fund at each dividend-paying period a sum equal to two percent of its net earnings before dividends until the reserve fund equals not less than five percent of its total savings liability. The reserve fund shall be maintained at this level, and upon any subsequent increase in total savings liability, the association shall make additional accumulations at the rate and times set forth in this section for initial accumulations. For the purposes of this subsection, any accumulation of loss reserves and undivided profits shall be considered to be part of the reserve fund required.

B. Every permanent capital stock association shall maintain a net worth totaling at least five percent of its total savings liability or at the discretion of the supervisor build up its federal insurance reserve, or loss reserve, and net worth accounts pursuant to regulations issued by the supervisor. If the net worth is less than the amounts specified by regulation of the supervisor, no association shall issue savings account or investment certificates except for savings account or investment certificates theretofore issued or in connection with loans, and no association shall receive additional funds on savings accounts or investment certificates, but the association may credit to savings accounts or investment certificates interest earned thereon. No association shall pay any dividends to permanent capital stockholders or distribute any profits to stockholders if its net worth is less than, or by such payment or distribution would be reduced below, the amount specified by regulation of the supervisor.

History: 1953 Comp., 48-15-111, enacted by Laws 1967, ch. 61, 67; 1975, ch. 250, 1.



Section 58-10-69 - Dividends on permanent capital stock.

58-10-69. Dividends on permanent capital stock.

The balance of net income of an association, if any, may be credited to a surplus account from which the board of directors of any association with permanent capital stock may, at its discretion and at such times as it may determine, declare and pay dividends in cash or additional stock to the holders of record of the stock outstanding at the date the dividends are declared. The reserve fund shall, at all times, be maintained at not less than the minimum amounts required in the Savings and Loan Act [58-10-1 NMSA 1978].

History: 1953 Comp., 48-15-112, enacted by Laws 1967, ch. 61, 68.



Section 58-10-70 - Use of surplus accounts and expense fund contributions.

58-10-70. Use of surplus accounts and expense fund contributions.

At any closing date, any association may use all or any part of any surplus accounts, whether earned or paid in, or any expense fund contributions on its books at the time, to meet all or any part of the expenses of operating the association for the period just closed, required transfers to loss reserves or the payment or credit of dividends declared on savings accounts.

History: 1953 Comp., 48-15-113, enacted by Laws 1967, ch. 61, 69.



Section 58-10-71 - Savings and loan supervisor.

58-10-71. Savings and loan supervisor.

There is created the "savings and loan bureau" in the financial institutions division of the commerce and industry department [regulation and licensing department]. The chief of the bureau shall be the "savings and loan supervisor." The supervisor and any examiners shall not be interested in any association directly or indirectly, or be directors, officers, employees, borrowers, trustees or attorneys for any association, or received [receive], directly or indirectly, any payment or gratuity from any association.

History: 1953 Comp., 48-15-114, enacted by Laws 1967, ch. 61, 70; 1977, ch. 245, 43.



Section 58-10-72 - General powers of supervisor.

58-10-72. General powers of supervisor.

The supervisor has general supervision over all associations and corporations subject to the provisions of the Savings and Loan Act [58-10-1 NMSA 1978]. He may promulgate general regulations for the administration and enforcement of the Savings and Loan Act. He shall enforce the purpose of the Savings and Loan Act by use of the powers therein conferred and by reference to the courts for injunctive or other relief whenever necessary. The regulation-making power of the supervisor shall not be exercised unless notice of the terms or substance of the proposed regulation or amendment to existing regulations has been given to all associations subject to regulation under the Savings and Loan Act, by mail, and if, within twenty days after issuance of the notice, as many as two associations request a hearing on the proposal, the supervisor shall call a hearing at which any interested party may present evidence or argument relating to the proposal. After consideration of any relevant matter available from the files and records of the supervisor or presented at the hearing, any regulation or amendment approved and adopted pursuant to the hearing shall be promulgated in written form and the effective date thereof fixed by order of adoption and promulgation. Within thirty days thereof, any party aggrieved may appeal from the ruling under the provisions of the Savings and Loan Act by giving notice of appeal, which shall be served on the supervisor and all parties of record in the manner provided by law for the service of summons in civil proceedings.

History: 1953 Comp., 48-15-115, enacted by Laws 1967, ch. 61, 71.



Section 58-10-73 - Regulations.

58-10-73. Regulations.

In the exercise of his power to promulgate regulations under the Savings and Loan Act [58-10-1 NMSA 1978], the supervisor shall act in the interest of promoting and maintaining a sound savings and loan association system, the security of the savings account holders and other customers, the preservation of the liquid position of associations and in the interest of preventing injurious credit expansions and contractions.

History: 1953 Comp., 48-15-116, enacted by Laws 1967, ch. 61, 72.



Section 58-10-74 - Confidential information.

58-10-74. Confidential information.

The supervisor, deputy and his employees shall not divulge any information acquired by them in the discharge of their duties under the Savings and Loan Act [58-10-1 NMSA 1978] except as necessary by law or under order of court. The supervisor may furnish information as to the condition of any association to the federal home loan bank board of Washington, D. C., or the federal savings and loan insurance corporation, any regional federal home loan bank or other savings and loan association department of any other state.

History: 1953 Comp., 48-15-117, enacted by Laws 1967, ch. 61, 73.



Section 58-10-75 - Supervisor; disposition of fees.

58-10-75. Supervisor; disposition of fees.

All money collected by the supervisor shall be paid to the state treasurer for credit to the state general fund.

History: 1953 Comp., 48-15-118, enacted by Laws 1967, ch. 61, 74.



Section 58-10-76 - Audits and examinations; fees.

58-10-76. Audits and examinations; fees.

The supervisor shall, at least once each year without previous notice, examine or cause an examination to be made into the affairs of each association subject to the Savings and Loan Act [58-10-1 NMSA 1978]. If an association is not audited at least once each year in a manner satisfactory to the supervisor, he shall order an audit to be made by an independent public auditing firm at the expense of the association. Upon completion of any audit, two copies, signed and certified by the auditor making the audit, shall be filed with the supervisor. The supervisor, any deputy supervisor or his examiners or auditors shall have free access to all books and records of an association which relate to its business, and books and records kept by any officer, agent or employee relating to, or upon which, any record of its business is kept; and may summon witnesses and administer oaths or affirmations in examination of the directors, officers, agents or employees of any association, or any other person in relation to its affairs, transactions and condition, and may require and compel the production of records, books, papers, contracts or other documents by court order if not voluntarily produced. Every association examined shall pay a fee of two hundred dollars ($200) for each examination, together with a further fee for each examination in an amount equal to three-fourths of one-hundredth of one percent of the total assets of the association examined on the day of the examination. An additional fee of fifty dollars ($50.00) shall be added for each branch examined.

History: 1953 Comp., 48-15-119, enacted by Laws 1967, ch. 61, 75.



Section 58-10-77 - Other examinations.

58-10-77. Other examinations.

The supervisor may examine any service corporation in which an association has invested its funds, and any corporation owning twenty-five percent or more of the outstanding capital stock of an association, the same as if the corporation were an association.

History: 1953 Comp., 48-15-119.1, enacted by Laws 1976, ch. 57, 3.



Section 58-10-78 - Federal examination.

58-10-78. Federal examination.

The supervisor may accept the report of examination of any association by the federal home loan bank board or the federal savings and loan insurance corporation in lieu of any examination required by the Savings and Loan Act [58-10-1 NMSA 1978]. If the supervisor examines or causes to be examined any association in conjunction with an examination by any of these federal agencies, the examination shall be deemed equivalent to two separate examinations.

History: 1953 Comp., 48-15-120, enacted by Laws 1967, ch. 61, 76.



Section 58-10-79 - Additional examinations.

58-10-79. Additional examinations.

Whenever, in the judgment of the supervisor, the condition of any association renders it necessary or expedient to make an additional examination, or to devote any extraordinary attention to its affairs, the supervisor shall cause the work to be done at the expense of the association. A complete copy of the report of all examinations shall be furnished to the association examined. Every report of examination shall be presented to the board of directors at its next regular meeting, or at a special meeting called for the purpose, and noted in the minutes.

History: 1953 Comp., 48-15-121, enacted by Laws 1967, ch. 61, 77.



Section 58-10-80 - Order to discontinue violations.

58-10-80. Order to discontinue violations.

As a result of any examination, or from any report made to him, if the supervisor finds that any association or any director, officer or employee of any association is violating the provisions of the charter or bylaws of the association, or the laws of this state or the United States or any lawful regulation promulgated by the supervisor, he shall deliver a formal written order to the board of directors of the association in which the facts known to the supervisor are set forth, demanding the discontinuance of the violation and conformance with all requirements of law. The association affected by the order may, within thirty days after the order has been delivered to the association, request a public or private hearing before the supervisor with regard to the order, at which hearing any pertinent evidence relating to the order or the facts stated therein may be presented. After the hearing, the supervisor, on the basis of the evidence presented, shall either continue the order in effect, modify it or set it aside. The hearing shall be on the record and the cost of a transcript of the hearing shall be paid by the association.

History: 1953 Comp., 48-15-122, enacted by Laws 1967, ch. 61, 78.



Section 58-10-81 - Removal of directors, officers and employees.

58-10-81. Removal of directors, officers and employees.

The supervisor may require that any director, officer or employee of an association who has participated in a violation, as described in Section 78 [58-10-80 NMSA 1978] of the Savings and Loan Act, be removed from the association if the action of the person or persons concerned was knowingly and willfully taken. Prior to entering an order of removal, the supervisor shall deliver a full statement of the acts and conduct to which he objects to the board of directors of the association and to the person or persons concerned, along with a statement of his intention to enter a removal order. If a hearing on the matter is requested within thirty days after the delivery, the supervisor shall hold a public or private hearing at which any pertinent evidence relating to the matters set forth in the statement may be presented. After the hearing, the supervisor, on the basis of the evidence presented at the hearing, may proceed to enter an order for the immediate removal of the director, officer or employee affected, a reprimand of the individuals and association concerned or a dismissal of the entire matter. If no hearing is requested within the time specified, the supervisor may proceed to enter an order of removal on the basis of the facts set forth in his original statement.

History: 1953 Comp., 48-15-123, enacted by Laws 1967, ch. 61, 79.



Section 58-10-82 - Order to refrain from voting shares.

58-10-82. Order to refrain from voting shares.

In addition to other powers conferred by law, the supervisor may order any shareholder or person entitled to vote in an association to refrain from voting his shares or membership on any matter if he finds that such order is necessary to protect the association against reckless, incompetent or careless management, to safeguard the accounts of its members or to prevent the willful violation of the Savings and Loan Act [58-10-1 NMSA 1978] or of any lawful rule or order issued thereunder, in which case the shares of such a shareholder or membership of such person entitled to vote shall not be counted in determining the existence of a quorum or a percentage of the outstanding shares or membership necessary to take any corporate action. Prior to entering such an order, the supervisor shall deliver a full statement of the facts supporting such proposed order to the shareholder or person concerned and to the board of directors of the association, along with a statement of his intention to enter the order. If a hearing on the matter is requested within thirty days after the delivery, the supervisor shall hold a public or private hearing at which any pertinent evidence relating to the matters set forth in the statement may be presented. After the hearing the supervisor shall enter an appropriate order based on his findings from the evidence presented. If no hearing is requested within the time specified, the supervisor may proceed to enter an order on the basis of the facts set forth in his original statement.

History: 1953 Comp., 48-15-123.1, enacted by Laws 1976, ch. 57, 4.



Section 58-10-83 - Emergency power of supervisor.

58-10-83. Emergency power of supervisor.

Notwithstanding the procedures set forth in Sections 71, 78 and 79 [58-10-72, 58-10-80 and 58-10-81 NMSA 1978] of this act, should the supervisor determine that an emergency exists which requires him to exercise, without delay, any of his powers granted under Sections 71, 78 and 79, he may issue, without notice, hearing or delay, any regulations or orders authorized by said sections, to any association, officers or directors, and require immediate compliance therewith. Such emergency regulations or orders shall remain in effect until a hearing thereon has been held, within ten days after the effective date of said regulation or order, and final determination has been made thereon as provided in said Sections 71, 78 and 79.

History: 1953 Comp., 48-15-124, enacted by Laws 1967, ch. 61, 80.



Section 58-10-84 - When order is final; appeal.

58-10-84. When order is final; appeal.

A. If a hearing has been held in regard to an order made pursuant to Section 58-10-80 or 58-10-81 NMSA 1978 and the supervisor's order is continued either in its original form or a modified form, the order is final when the supervisor enters his decision in the record of the hearing after the hearing. If no hearing is requested on the order, the order is final after the expiration of thirty days from the date the order is entered by the supervisor.

B. The supervisor's decision after any hearing under the Savings and Loan Act [58-10-1 NMSA 1978] shall be served on each party of record and shall contain the same elements as required in Section 58-10-13 NMSA 1978. Any party aggrieved by the decision of the supervisor after hearing may appeal to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: 1953 Comp., 48-15-125, enacted by Laws 1967, ch. 61, 81; 1998, ch. 55, 54; 1999, ch. 265, 57.



Section 58-10-85 - Receivership.

58-10-85. Receivership.

If, in the judgment of the supervisor, the public interest requires it, he may apply to the district court of the county in which the principal office of any association is located for the appointment of a receiver for the association. The court shall appoint a receiver as applied for if it finds that either the association's assets in the aggregate do not have a fair value equal to the total liabilities of the association to its creditors and to all holders of savings accounts, or that the association is in violation of any final order of the supervisor and that the alleged violations cannot otherwise be corrected. All proceedings in regard to such applications shall be governed by the laws of this state applicable to receiverships generally. The supervisor, his deputy or an examiner shall not be disqualified from being appointed by the court as a receiver. The receiver, upon appointment by the court, shall immediately take charge of the affairs of the association, subject to direction of the court, and proceed to conduct the business of the association or to take steps as necessary to conserve the assets and protect the rights of the creditors of the association and its members as may be ordered by the court. If the association is insured by the federal savings and loan insurance corporation, the corporation may be tendered appointment as receiver or coreceiver. If it accepts the appointment, it may nevertheless make loans on the security of, or purchase at public or private sale, any part or all of the assets of the association of which it is receiver or coreceiver if the loan or purchase is approved by the court. The directors, officers and attorneys of an association in office at the time of the initiation of any proceeding under this section may contest the proceedings and shall be reimbursed for reasonable expenses and attorney fees by the association or from its assets, the amount of which shall be fixed by the court.

History: 1953 Comp., 48-15-126, enacted by Laws 1967, ch. 61, 82.



Section 58-10-86 - Communications from supervisor.

58-10-86. Communications from supervisor.

Every approval or rejection by the supervisor given pursuant to the provisions of the Savings and Loan Act [58-10-1 NMSA 1978], and every communication having the effect of an order or instruction to any association, shall be sent by mail to the association affected, addressed to its president at the principal office of the association, and shall be presented to the board of directors of the association at its next regular meeting, or at a special meeting called for the purpose, and noted in the minutes of the meeting.

History: 1953 Comp., 48-15-127, enacted by Laws 1967, ch. 61, 83.



Section 58-10-87 - Reorganization; merger; consolidation.

58-10-87. Reorganization; merger; consolidation.

Pursuant to a plan adopted by the board of directors and approved by the supervisors [supervisor] as equitable to the members of the association and as not impairing the usefulness and success of other properly conducted associations in the same vicinity, an association may reorganize or merge or consolidate with another association or federal association. The plan of reorganization, merger or consolidation shall be approved by a majority of the total vote of the members or stockholders who are entitled to vote. Approval may be voted at either an annual meeting or at a special meeting called to consider the action. In all cases, the corporate continuity of the resulting corporation shall possess the same incidents as that of an association which has converted in accordance with the Savings and Loan Act [58-10-1 NMSA 1978].

History: 1953 Comp., 48-15-128, enacted by Laws 1967, ch. 61, 84.



Section 58-10-88 - Voluntary liquidation.

58-10-88. Voluntary liquidation.

At any annual meeting or any special meeting called for the purpose, any association may, by majority vote of its members or stockholders who are entitled to vote, resolve to liquidate and dissolve the association. Before the resolution takes effect, a copy certified by the president and the secretary of the association, together with an itemized statement of its assets and liabilities sworn to by a majority of its board of directors, shall be filed with, and approved by, the supervisor. When the supervisor has approved the resolution, it is thereafter unlawful for the association to accept any additional savings accounts or additions to savings accounts or to make any additional loans, but all its income and receipts in excess of actual expenses of liquidation of the association shall be applied to the discharge of its liabilities. The board of directors of the association, under the supervision of the supervisor and in accordance with a plan of liquidation approved by him, shall thereupon proceed to liquidate the affairs of the association and reduce its assets to cash for the purpose of paying, satisfying and discharging all existing liabilities and obligations of the association, including the withdrawal value of all savings accounts, the balance remaining, if any, to be distributed pro rata among the savings account holders of record on the date of adoption by the association of the resolution to liquidate; but if the association has outstanding permanent capital stock, any balance remaining after all liabilities and obligations have been fully paid and satisfied, including the withdrawal value of all savings accounts, shall be distributed among the holders of the stock in proportion to their stockholding. All expenses incurred by the supervisor or any of his representatives during the course of any liquidation shall be paid from the assets of the association. Upon completion of liquidation, the board of directors shall file with the supervisor a final report and accounting of the liquidation. Approval of the report by the supervisor is a complete and final discharge of the board of directors and each member in connection with the liquidation of the association.

History: 1953 Comp., 48-15-129, enacted by Laws 1967, ch. 61, 85.



Section 58-10-89 - Exemption from securities laws.

58-10-89. Exemption from securities laws.

Associations, their officers, employees and agents, savings accounts and the sale, issuance, transfer and offering of savings accounts of any association or federal association are exempt from laws of this state which provide for supervision, registration or regulation in connection with the sale, issuance, transfer or offering of securities, insofar as such savings accounts are concerned.

History: 1953 Comp., 48-15-130, enacted by Laws 1967, ch. 61, 86; 1978, ch. 135, 1.



Section 58-10-90 - All businesses to conform.

58-10-90. All businesses to conform.

Any association or corporation authorized to conduct a building and loan association, savings and loan association, building society or other similar business under prior law, by whatever name known, which has substantially the same purpose as an association, upon the effective date of the Savings and Loan Act [58-10-1 NMSA 1978], is subject to the provisions of the Savings and Loan Act unless otherwise expressly exempted, and shall thereafter be deemed to exist by virtue of the Savings and Loan Act. The name, rights, powers, privileges and immunities of each such association or corporation shall be governed, controlled, construed, extended, limited and determined by the provisions of the Savings and Loan Act as if the corporation had been incorporated pursuant thereto, and the articles of association, certificate of incorporation or charter, however entitled, bylaws and constitutions or other rules of every corporation are amended to conform with the provisions of the Savings and Loan Act, with or without the issuance or approval by the supervisor of conformed copies of the documents, and the same are void to the extent that they are inconsistent with the provisions of the Savings and Loan Act except that obligations or any valid contract existing at the effective date of the Savings and Loan Act is not impaired by the provisions of the Savings and Loan Act and no association shall be required to change its name.

History: 1953 Comp., 48-15-131, enacted by Laws 1967, ch. 61, 87.



Section 58-10-91 - Outstanding items considered as savings accounts.

58-10-91. Outstanding items considered as savings accounts.

From the effective date of the Savings and Loan Act [58-10-1 NMSA 1978], any shares, stock, share accounts and investment certificates, except permanent capital stock and except shares or share accounts not entitled to dividends, which an association subject to the Savings and Loan Act has outstanding shall be considered as savings accounts.

History: 1953 Comp., 48-15-132, enacted by Laws 1967, ch. 61, 88.



Section 58-10-92 - Judicial review.

58-10-92. Judicial review.

A. Except as to matters covered by, or appealable under, Section 13 [58-10-13 NMSA 1978] of the Savings and Loan Act, any association or person aggrieved and directly affected by a decision, order or regulation of, or failure to act by, the supervisor, may appeal to the district court of the county in which the person resides or maintains its principal office within thirty days after issuance of the order or within thirty days after it becomes reviewable. The filing of an appeal does not stay enforcement of an order unless the court orders a stay upon terms it deems proper.

B. The district court may affirm the order of the supervisor, may direct the supervisor to take action as affirmatively required by law or may reverse or modify the order of the supervisor if the court finds the order was:

(1) issued pursuant to an unconstitutional statutory provision;

(2) in excess of statutory authority;

(3) arbitrary or capricious;

(4) issued upon unlawful procedure; or

(5) not supported by substantial evidence in the record.

C. The decision of the district court may be appealed to the court of appeals as in other civil cases.

History: 1953 Comp., 48-15-133, enacted by Laws 1967, ch. 61, 89.



Section 58-10-93 - Slander; felony.

58-10-93. Slander; felony.

Any person who knowingly makes, utters, circulates or transmits to another, or others, any statement untrue in fact, derogatory to the financial condition of any association subject to the Savings and Loan Act [58-10-1 NMSA 1978] or any federal association in this state with intent to injure the financial institution, or who counsels, aids, procures or induces another to originate, make, utter, transmit or circulate any such statement with like intent, is guilty of a fourth degree felony.

History: 1953 Comp., 48-15-134, enacted by Laws 1967, ch. 61, 90.



Section 58-10-94 - Violation of act; civil penalty.

58-10-94. Violation of act; civil penalty.

Any association violating any provision of the Savings and Loan Act [58-10-1 NMSA 1978] or any valid regulation made thereunder may be required by the supervisor to pay a civil penalty of not less than five dollars ($5.00) a day nor more than twenty-five [dollars] ($25.00) a day to the supervisor for each day after notice of the delinquency by the supervisor. The attorney general may file suit for collection of this penalty upon certification by the supervisor of the failure of the association to remit the penalty assessed by him. The civil penalty imposed by this section does not apply during any period during which the alleged violation is being litigated in a court.

History: 1953 Comp., 48-15-135, enacted by Laws 1967, ch. 61, 91.



Section 58-10-95 - Violations; criminal penalties.

58-10-95. Violations; criminal penalties.

It is unlawful for any person to knowingly violate any provision of the Savings and Loan Act [58-10-1 NMSA 1978] or any lawful rule or regulation or order of the supervisor and any person responsible for such violation is guilty:

A. of a misdemeanor punishable by imprisonment for a term not exceeding one year or a fine not exceeding five thousand dollars ($5,000) or both; or

B. if the violation was committed with intent to defraud, of a felony punishable by imprisonment for a term not exceeding five years or a fine not exceeding ten thousand dollars ($10,000) or both.

History: 1953 Comp., 48-15-135.1, enacted by Laws 1976, ch. 57, 5.



Section 58-10-96 - Suppressing evidence; felony.

58-10-96. Suppressing evidence; felony.

Any officer, director, employee or agent of any association subject to the Savings and Loan Act [58-10-1 NMSA 1978] who, for the purpose of concealing any fact or suppressing any evidence against himself or against any other person, abstracts, removes, mutilates, destroys or secretes any paper, book or record of any association or of the supervisor, is guilty of a fourth degree felony.

History: 1953 Comp., 48-15-136, enacted by Laws 1967, ch. 61, 92.



Section 58-10-97 - Disclosure of confidential information; felony; civil liability.

58-10-97. Disclosure of confidential information; felony; civil liability.

The supervisor or any examiner, inspector, deputy, assistant or clerk appointed or acting under the provisions of the Savings and Loan Act [58-10-1 NMSA 1978] who fails to keep secret any facts or information regarding an association obtained in the course of an examination or by reason of his official position, except when the public duty of the officer or employee requires him to report upon or take official action regarding the affairs of the association examined, or who willfully makes a false official report as to the condition of an association, is guilty of a fourth degree felony and shall be removed from his office or position. Any officer or employee violating any provision of this section, in addition to the criminal penalties imposed, is liable with his bondsmen to the person or corporation injured by the disclosure of such secrets. This section does not apply to any facts or information, or to any reports of investigations, obtained or made by the supervisor or his staff in connection with any application for a charter under the Savings and Loan Act or in connection with any hearing held by the supervisor under the Savings and Loan Act, and any such facts, information or reports may be included in the records of the appropriate hearing.

History: 1953 Comp., 48-15-137, enacted by Laws 1967, ch. 61, 93.



Section 58-10-98 - Conversion into federal association.

58-10-98. Conversion into federal association.

Any association may convert itself into a federal association in accordance with the provisions of the Home Owners Loan Act of 1933, as amended, upon a vote of fifty-one percent or more of the votes of the members cast at an annual meeting or at any special meeting called for the purpose. A copy of the minutes of the proceedings of the meeting of the members, verified by the affidavit of the secretary or an assistant secretary, shall be filed with the supervisor within ten days after the meeting. A sworn copy of the proceedings of the meeting, when so filed, shall be presumptive evidence of the holding and action of the meeting. Within three months after the meeting, the association shall take action in the manner prescribed by the laws of the United States to make it a federal association. There shall be filed with the supervisor a copy of the charter issued to the federal association by the federal home loan bank board or a certificate showing the organization of the association as a federal association, certified by the secretary or assistant secretary of the federal home loan bank board. A similar copy of the charter or certificate shall be filed by the association with the state corporation commission [public regulation commission]. The failure to file these instruments, either with the supervisor or the secretary of state, does not affect the validity of the conversion. Upon the grant of any association of a charter by the federal home loan bank board, the association receiving the charter ceases to be an association incorporated under the Savings and Loan Act [58-10-1 NMSA 1978] and is no longer subject to the supervision and control of the supervisor. Upon the conversion of any association into a federal association, the corporate existence of the association does not terminate, but the federal association shall be deemed to be a continuation of the entity of the association converted and all property of the converted association, including its rights, titles and interests in and to all property of whatever kind, whether real, personal or mixed, and things in action, and every right, privilege, interest and asset of value or benefit then existing or pertaining to it, or which would inure to it, shall immediately by operation of law and without any conveyance or transfer and without any further act or deed remain and be vested in and continue to be the property of the federal association into which the association has converted itself, and the federal association shall have, hold and enjoy them in its own right to the same extent as they were possessed, held and enjoyed by the converting association, and the federal association, as of the time of the taking effect of the conversion, shall continue to have and succeed to all the rights, obligations and relations of the converting association. All pending actions and other judicial proceedings to which the converting association is a party shall not abate or discontinue by reason of the conversion, but may be prosecuted to final judgment, order or decree in the same manner as if the conversion had not been made and the federal association resulting from the conversion may continue the action in its corporate name as a federal association, and any judgment, order or decree may be rendered for or against it which might have been rendered for or against the converting association. Any association or corporation which has, prior to the effective date of the Savings and Loan Act, converted itself into a federal association under the provisions of the Home Owners Loan Act of 1933 and has received a charter from the federal home loan bank board shall be recognized by the courts of this state to the same extent as if the conversion had taken place under the provisions of this section if a copy of the federal charter or certificate showing the organization of the association as a federal association has been filed with the supervisor. All such conversions are confirmed, and all obligations of an association which has converted shall continue as valid obligations of the federal association, and the title to all of the property of the association shall be deemed to have continued and vested, as of the date of issuance of the federal charter, in the federal association as if the conversion had taken place pursuant to this section.

History: 1953 Comp., 48-15-138, enacted by Laws 1967, ch. 61, 94.



Section 58-10-99 - Conversion into state chartered association.

58-10-99. Conversion into state chartered association.

Any federal association may convert itself into an association under the Savings and Loan Act [58-10-1 NMSA 1978] upon a vote of fifty-one percent or more of the votes of members of the federal association cast at an annual meeting or at a special meeting called for the purpose. Copies of the minutes of the proceedings of the meetings, verified by the affidavit of the secretary or an assistant secretary, shall be filed with the supervisor and mailed to the federal home loan bank board, Washington, D. C., within ten days after the meeting. When filed, these verified copies of the minutes shall be presumptive evidence of the holding and action of the meeting. At the meeting at which conversion is voted upon, the members shall also vote upon the directors to be directors of the association after conversion takes effect. Such directors then shall execute four copies of the petition for certificate of incorporation and four copies of the bylaws provided for in the Savings and Loan Act. The supervisor shall insert in the certificate of incorporation a statement that "This association is incorporated by conversion from a federal association". Each of the directors chosen for the association shall sign and acknowledge the petition for certificate of incorporation as subscribers thereto and the proposed bylaws as incorporators of the association. All provisions of the Savings and Loan Act, so far as applicable, apply to conversion under this section. The supervisor may provide by regulation for the procedure to be followed by any federal association converting into an association. All provisions regarding property and other rights prescribed in the case of conversion of an association into a federal association apply in reverse order to the conversion of a federal association into an association so that the association is a continuation of the corporate entity of the converting federal association and continues to have all of its property and rights.

History: 1953 Comp., 48-15-139, enacted by Laws 1967, ch. 61, 95.



Section 58-10-100 - Conversion of association without permanent stock into permanent capital stock association.

58-10-100. Conversion of association without permanent stock into permanent capital stock association.

Any association without permanent capital stock may convert itself into a permanent capital stock association upon a vote of fifty-one percent or more of the votes of members of the association without permanent capital stock cast at an annual meeting or at any special meeting called for the purpose. Copies of the minutes of the proceedings of the meeting, verified by the affidavit of the secretary or an assistant secretary shall be filed with the supervisor and mailed to the federal home loan bank board, Washington, D. C., within ten days after the meeting. When filed, the verified copies of the minutes of the meeting shall be presumptive evidence of the holding and action of the meeting. At the meeting in which conversion is voted upon, the members shall vote upon the directors to be the directors of the permanent capital stock association after conversion takes effect. Such directors then shall execute four copies of the petition for certificate of incorporation and four copies of the bylaws provided for in the Savings and Loan Act [58-10-1 NMSA 1978]. The supervisor shall insert in the certificate of incorporation a statement that "This association is incorporated as a permanent capital stock association by conversion from an association without permanent capital stock". Each of the directors chosen for the association shall sign and acknowledge the petition for certificate of incorporation as subscribers thereto and the proposed bylaws as incorporators of the association. All provisions of the Savings and Loan Act, so far as applicable, apply to conversion under this section. The supervisor may provide by regulation for the procedure to be followed by any association without permanent capital stock converting into a permanent capital stock association under this section. All provisions regarding property and other rights prescribed in the case of conversion of an association into a federal association apply in reverse order to the conversion of an association without permanent capital stock into a permanent capital stock association incorporated under this section, so that the permanent capital stock association is a continuation of the corporate entity of the converting association without permanent capital stock and continues to have all of its property and rights.

History: 1953 Comp., 48-15-140, enacted by Laws 1967, ch. 61, 96.



Section 58-10-101 - Foreign associations.

58-10-101. Foreign associations.

A. No foreign corporation or foreign association shall transact the business of an association within this state beyond a radius of one hundred miles from its principal office.

B. Any foreign corporation or foreign association seeking to transact business within this state shall:

(1) comply with all laws of this state pertaining to the admission of foreign corporations to do business within this state; and

(2) after receiving permission to do business in New Mexico by complying with all requirements set forth in Subsection B(1) of this section, apply to the supervisor for final approval before doing any business within New Mexico, submitting to the supervisor all information concerning the business of the foreign corporation or foreign association he may require by regulation. The supervisor may approve the admission to do business upon a reciprocity basis if he determines that the state containing the principal office of the foreign corporation or foreign association provides equal consideration to New Mexico corporations and associations.

C. This section does not limit participation in real estate loans with New Mexico associations.

D. The district court shall enjoin any person, firm, association or corporation from violating or continuing to violate the provisions of this section.

E. Any person, firm, association or corporation violating any provision of this section is guilty of a misdemeanor and shall be punished by a fine of not more than one thousand dollars ($1,000) for each violation.

History: 1953 Comp., 48-15-141, enacted by Laws 1967, ch. 61, 97.



Section 58-10-102 - Federal associations; applicability.

58-10-102. Federal associations; applicability.

Any federal association whose principal office is located in New Mexico is not a foreign corporation. Unless federal laws or regulations provide otherwise, such federal association and its members possesses [possess] all rights, powers, privileges, benefits, immunities and exceptions now or hereafter provided by the laws of this state for associations and for the members and savings account holders thereof. This section is additional and supplemental to any provision which, by specific reference, is applicable to federal associations and their members.

History: 1953 Comp., 48-15-142, enacted by Laws 1967, ch. 61, 98.



Section 58-10-103 - Payment from savings account of decedent.

58-10-103. Payment from savings account of decedent.

A. Where no executor or administrator of a deceased savings account depositor has qualified and given notice of his qualification to a savings and loan association, it may pay out of all savings accounts maintained with it by the deceased in his individual capacity all sums which do not exceed two thousand dollars ($2,000) in the aggregate:

(1) to the surviving spouse; or

(2) to the next of kin, in the above order of priority in case of conflicting claims.

B. A savings and loan association may, at any time after sixty days from the death of a depositor whose residence address, according to the books of the association, is outside this state, pay the balance of his accounts not exceeding two thousand dollars ($2,000) in the aggregate to an executor or administrator who has qualified in another state unless the association has received written notice of the appointment of an executor or administrator in this state.

C. No savings and loan association shall be liable for damage, penalty, tax or claims of creditors of the estate by reason of any payment or refusal to pay made pursuant to this section.

D. Payment under this section releases a savings and loan association from all liability for the amount paid.

History: 1953 Comp., 48-15-143, enacted by Laws 1967, ch. 83, 1.



Section 58-10-104 - Authority to engage in leasing safe deposit facilities; subsidiary company.

58-10-104. Authority to engage in leasing safe deposit facilities; subsidiary company.

A. Subject to any regulations the supervisor may prescribe, an association may maintain and lease safe deposit boxes and may accept property or documents for safekeeping if, with the exception of night depositories, it issues a receipt for each transaction.

B. An association may own stock in safe deposit companies not exceeding in aggregate cost fifteen percent of its capital and surplus, but at least ninety percent of the stock in each such safe deposit company must be owned by associations, banks or trust companies.

History: 1953 Comp., 48-15-144, enacted by Laws 1971, ch. 242, 4.



Section 58-10-105 - Access by fiduciaries.

58-10-105. Access by fiduciaries.

A. Where access to a safe deposit box is requested by one or more persons acting as fiduciaries, the lessor may, except as otherwise expressly provided in the lease or the writings pursuant to which such fiduciaries are acting, allow access to, and removal of, the contents of the safe deposit box upon obtaining proper receipt from:

(1) any one or more of the persons acting as executors or administrators;

(2) any one or more of the persons otherwise acting as fiduciaries when authorized in a writing signed by all other persons so acting; or

(3) any agent authorized in a writing signed by all of the persons acting as fiduciaries.

B. No lessor shall be liable for damages for allowing or refusing access to, or removal of, the contents of the safe deposit box under the provisions of Subsection A of this section.

History: 1953 Comp., 48-15-145, enacted by Laws 1971, ch. 242, 5.



Section 58-10-106 - Effect of lessee's death or incapacity.

58-10-106. Effect of lessee's death or incapacity.

When a lessor, without knowledge of a lessee's death or of an adjudication of his incapacity, deals with a lessee's agent pursuant to a written power of attorney signed by the lessee, the transaction binds the lessee's estate and the lessee.

History: 1953 Comp., 48-15-146, enacted by Laws 1971, ch. 242, 6; 1975, ch. 257, 8-121.



Section 58-10-107 - Lease to minor.

58-10-107. Lease to minor.

A lessor may lease a safe deposit box to, and in this connection deal with, a minor with the same effect as if leasing to, and dealing with, a person of full legal capacity.

History: 1953 Comp., 48-15-147, enacted by Laws 1971, ch. 242, 7.



Section 58-10-108 - Search procedure on death.

58-10-108. Search procedure on death.

A. A lessor shall permit the person named in a court order for the purpose or, if no order has been served upon the lessor, the spouse, a parent, an adult descendant or a person named as an executor in a copy of a purported will produced by him, to open and examine the contents of a safe deposit box leased by a decedent or any documents delivered by a decedent for safekeeping, in the presence of an officer of the lessor. The lessor, if so requested by such person and upon execution of a receipt, may deliver:

(1) to the person making the request, any writing purporting to be a will of the decedent;

(2) to the person making the request, any writing purporting to be a deed to a burial plot or to give burial instructions; and

(3) to the beneficiary named in the policy, any document purporting to be an insurance policy on the decedent's life.

B. No other contents shall be removed pursuant to this section except at the lessor's liability until a special administrator, an administrator or executor qualifies and makes claim to the contents.

History: 1953 Comp., 48-15-148, enacted by Laws 1971, ch. 242, 8.



Section 58-10-109 - Adverse claims to contents of safe deposit box.

58-10-109. Adverse claims to contents of safe deposit box.

A. An adverse claim to the contents of a safe deposit box, or to property held in safekeeping, is not sufficient to require the lessor to deny access to its lessee unless:

(1) the lessor is directed to do so by a court order issued in an action in which the lessee is served with process and named as a party by a name which identifies him with the name in which the safe deposit box is leased or the property held; or

(2) the safe deposit box is leased or the property is held in the name of a lessee with the addition of words indicating that the contents or property are held in a fiduciary capacity, and the adverse claim is supported by an affidavit stating facts disclosing that it is made by, or on behalf of, a beneficiary and that there is a reason to believe that the fiduciary may misappropriate the trust property.

B. A claim is also adverse when one of several lessees claims, contrary to the terms of the lease, an exclusive right of access, or where one or more persons claim a right of access as agents or officers of a lessee to the exclusion of others as agents or officers, or when it is claimed that a lessee is the same person as one using another name.

History: 1953 Comp., 48-15-149, enacted by Laws 1971, ch. 242, 9.



Section 58-10-110 - Special remedies for nonpayment of rent.

58-10-110. Special remedies for nonpayment of rent.

A. If the rental due on a safe deposit box has not been paid for one year, the lessor may send a notice by certified or registered mail to the lessee's last known address stating that the safe deposit box will be opened and its contents stored at the lessee's expense unless payment of rental due is made within thirty days. If the rental is not paid within thirty days from the mailing of the notice, the box may be opened in the presence of an officer of the lessor and of a notary public who is not a director, officer, employee or stockholder of the lessor. The contents shall be sealed in a package by the notary public who shall write on the outside the lessee's name and the date the box was opened. The notary public shall execute a certificate reciting the lessee's name, the date the box was opened and a list of its contents. The certificate shall be included in the package and a copy of it sent by certified or registered mail to the lessee's last known address. The package shall then be placed in the general vaults of the lessor at a rental not exceeding the rental previously charged for the box.

B. If the contents of the box are not claimed within the time prescribed by the Uniform Disposition of Unclaimed Property Act [Uniform Unclaimed Property Act (1995), 7-8A-30 NMSA 1978], they shall be disposed of as provided in that act. Upon sale of the contents, the lessor shall be reimbursed for the accrued rental and storage charges from the sale proceeds.

History: 1953 Comp., 48-15-150, enacted by Laws 1971, ch. 242, 10.



Section 58-10-111 - Limitation of liability on construction loans.

58-10-111. Limitation of liability on construction loans.

Any association which makes a loan whose proceeds the borrower uses, or may use, to finance the design, manufacture, construction, repair, modification or improvement of real or personal property for sale or lease to others is not liable to third persons for:

A. any loss or damage resulting from any defect in the property; or

B. any loss or damage resulting from the borrower's failure to use due care in any of the work for or on the property, unless the loss or damage results from an act of the association outside the scope of its business as an association or unless the association has knowingly been a party to any misrepresentation concerning the property.

History: 1953 Comp., 48-15-151, enacted by Laws 1971, ch. 242, 11.






Article 11 - Credit Unions

Section 58-11-1 - Short title.

58-11-1. Short title.

Chapter 58, Article 11 NMSA 1978 may be cited as the "Credit Union Act".

History: Laws 1987, ch. 311, 1; 1997, ch. 195, 1.



Section 58-11-2 - Definitions.

58-11-2. Definitions.

As used in the Credit Union Act [58-11-1 NMSA 1978]:

A. "board member" means a member of the board of directors of a credit union;

B. "capital" means share accounts, membership shares, reserves and undivided earnings;

C. "credit union" means a cooperative, nonprofit, financial institution organized under or subject to the Credit Union Act for the purposes of encouraging thrift among its members, creating a source of credit at fair and reasonable rates of interest and providing an opportunity for its members to use and control their own money on a democratic basis in order to improve their economic and social condition;

D. "deposit account" means a balance held by a credit union and established by a person in accordance with standards specified by the credit union, including balances designated as deposits, deposit certificates, checking accounts or other names. Ownership of a deposit account does not confer membership or voting rights and does not represent an interest in the capital of the credit union upon dissolution or conversion to another type of institution;

E. "director" means the director of the financial institutions division of the regulation and licensing department;

F. "division" means the financial institutions division of the regulation and licensing department;

G. "executive officer" means any person who is responsible for the management of the credit union as provided in the bylaws of the credit union and includes the chief executive officer, the president, a vice president, the credit union manager, an assistant manager or a person who is assigned and performs the management duties appropriate to those offices;

H. "governmental unit" means any board, agency, department, authority, instrumentality or other unit or organization of the United States, this state or any political subdivision thereof;

I. "immediate family" means those persons related by blood or marriage as well as stepchildren, foster children and adopted children or persons who live in the same residence and maintain a single economic unit;

J. "insolvent" means the condition that results when the cash value of assets is less than the liabilities and members' share and deposit accounts;

K. "insuring organization" means the national credit union administration or any other insurer that has been approved by the director to provide aid and financial assistance to credit unions that are in the process of liquidation or are incurring financial difficulty, in order that the share and deposit accounts in credit unions shall be protected or guaranteed against loss without limit or up to a specified level for each account;

L. "membership share" means a balance held by a credit union and established by a member in accordance with standards specified by the credit union. Ownership of a membership share represents an interest in the capital of the credit union upon dissolution or conversion to another type of institution;

M. "organization" means any corporation, association, partnership, society, firm, syndicate, trust or other legal entity;

N. "person" means any individual, organization or governmental unit;

O. "primary share account" means a share account that a credit union's bylaws designate as conferring voting rights;

P. "risk assets" means all assets of the credit union except those exempted by the director by regulation;

Q. "service facility" means any building, machine or device, whether mechanical, electronic or otherwise, that is operated or maintained, in whole or in part, to provide services to members; and

R. "share account" means a balance held by a credit union and established by a member in accordance with standards specified by the credit union, including balances designated as shares, share certificates, share draft accounts or other similar names. Ownership of a share account confers membership and represents an interest in the capital of the credit union upon dissolution or conversion to another type of institution.

History: Laws 1987, ch. 311, 2; 1991, ch. 51, 1; 1997, ch. 195, 2; 2003, ch. 28, 1.



Section 58-11-3 - Supervision and regulation.

58-11-3. Supervision and regulation.

A. The director shall be responsible for the supervision and regulation of credit unions organized under the Credit Union Act [58-1-1 NMSA 1978] or previously organized under the Credit Union Act.

B. The director may delegate to any officer or employee of the division the power to perform any of his duties, except those authorized under Subsection D, E, F, G, H, I, J, L or M of this section.

C. The director may prescribe rules or regulations to implement any provision of the Credit Union Act and to define any term not defined in that act. Such rules or regulations shall serve to foster and maintain an effective level of credit union services and the security of member accounts. Prior to establishment of a rule or regulation, the director shall give written notice to all credit unions affected by the terms and general contents of a proposed rule or regulation. The director may hold a public hearing to consider whether to adopt a proposed rule or regulation. If within twenty days after the notice is given at least two credit unions request a public hearing, it shall be held to consider whether to adopt the proposed rule or regulation. The director shall conduct any hearing held to consider a proposed rule or regulation.

D. The director may require a credit union to establish or activate the use of membership shares when it is deemed necessary for the safety and soundness of that credit union.

E. The director may restrict withdrawals from share accounts or deposit accounts or both from any credit union when he finds circumstances make that restriction necessary for the proper protection of shareholders or depositors.

F. The director may, after providing at least thirty days' prior notice and a hearing, issue cease and desist orders whenever it appears to him upon competent and substantial evidence that a credit union is engaged or has engaged in an unsafe or unsound practice or is violating or has violated a material provision of the credit union's bylaws, any law, rule or regulation or any condition imposed in writing by the director or any written agreement made with the director.

G. The director may remove from office and prohibit from further participation in any manner in the conduct of the affairs of a credit union any board member, executive officer or committee member if the director determines that the board member, executive officer or committee member:

(1) has violated any law, rule, regulation or final cease and desist order;

(2) has engaged or participated in an unsafe or unsound practice in connection with the credit union; or

(3) has committed or engaged in any act, omission or practice that constitutes a breach of such party's fiduciary responsibility, and:

(a) the credit union has suffered or will probably suffer financial loss or other damage;

(b) the interest of the credit union's members have been or could be prejudiced; or

(c) such party has received financial gain or other benefit by reason of such violation, practice or breach, and: 1) involves personal dishonesty on the part of such party; or 2) demonstrates such party's unfitness to serve as a board member, executive officer or committee member or to otherwise participate in the conduct of the affairs of a credit union.

H. Whenever the director makes the determination to remove any board member, executive officer or committee member from office or to prohibit any further participation by the person in the conduct of the affairs of the credit union, he shall give notice of his intention in writing, stating the grounds for such removal or prohibition from participation and providing for a hearing no earlier than thirty days or later than sixty days after such notice has been served on the board member, executive officer or committee member.

I. If the director determines that, pending the hearing for removal or prohibition from participating in the conduct of the affairs of the credit union, it is in the best interest of the credit union, he may suspend the board member, executive officer or committee member. Any suspension order shall be in writing and shall become effective upon service.

J. Unless a suspension order is stayed by a district court in the judicial district where the principal office of the credit union is located or in the first judicial district court of the state of New Mexico within ten days after the service of the order on the party suspended, it shall remain in force until a final order is issued after the hearing for removal. The district courts named in this paragraph shall have jurisdiction to stay such suspension or prohibition.

K. The director has the power to subpoena witnesses, compel their attendance, require the production of evidence, administer oaths and examine any person under oath in connection with any subject relating to a duty imposed upon or a power vested in the director.

L. If it appears that any credit union has willfully violated the Credit Union Act or its bylaws or is operating in an unsafe and unsound manner, the director may issue an order temporarily suspending the credit union's operations. The following provisions shall then apply:

(1) the board of directors of the credit union shall be given notice by certified mail of such suspension, which notice shall include a list of the reasons for such suspension and a list of the specific violation of the Credit Union Act or the credit union's bylaws, if any. The director shall also notify the insuring organization of the credit union of any such suspension;

(2) upon receipt of such suspension notice, the credit union shall cease all operations except those authorized by the director. The board of directors shall then file with the director a reply to the suspension notice and may request a hearing to present a plan of corrective actions proposed if the board desires to continue operations. The board may request that the credit union be declared insolvent and a liquidating agent be appointed;

(3) upon receipt from the suspended credit union of evidence that the conditions causing the order of suspension have been corrected, the director may revoke the suspension notice, permit the credit union to resume normal operations and notify the insuring organization of such action;

(4) if the director, after issuing notice of suspension and providing for a hearing, rejects the credit union's plan to continue operations, he may issue a notice of involuntary liquidation and appoint a liquidating agent. The credit union, within thirty days of issuance of the notice, may apply to the court of appeals for an order to stay execution of such action;

(5) if within the suspension period the credit union fails to answer the suspension notice or request a hearing, the director may then revoke the credit union's charter, appoint a liquidating agent and liquidate the credit union; and

(6) in the event of liquidation, the assets of the credit union or the proceeds from any disposition of the assets shall be applied and distributed in the following sequence:

(a) costs and expenses of liquidation;

(b) secured creditors up to the value of their collateral;

(c) wages due the employees of the credit union;

(d) costs and expenses incurred by creditors in successfully opposing the release of the credit union from certain debts as allowed by the director or liquidating agent;

(e) taxes owed to the United States or any other governmental units;

(f) debts owed to the United States or other governmental units;

(g) general creditors, secured creditors to the extent their claims exceed the value of their collateral and owners of deposit accounts to the extent such accounts are uninsured; and

(h) members, to the extent of uninsured share accounts and the organization that insured the accounts of the credit union.

M. The director has the following authority with respect to the liquidation or conservatorship of any credit union:

(1) the director may, at his sole discretion and without notice, appoint himself, the insuring organization or any other person as conservator to immediately take possession and control of the business and assets of any credit union in any case in which the director determines that such action is necessary to conserve the assets of the credit union or to protect the interests of the members of that credit union. Any credit union may, by a resolution of its board of directors, consent to any such action by the director;

(2) not later than ten days after the date of which the director or his designee takes possession and control of the business and assets of a credit union pursuant to Paragraph (1) of this subsection, the credit union may apply to the court of appeals for an order requiring the director to show cause why he or his designee should not be enjoined from continuing such possession and control;

(3) except as provided in Paragraph (2) of this subsection, the director or his designee may maintain possession and control of the business and assets of the credit union and may operate the credit union until such time as:

(a) the director permits the credit union to continue business, subject to such terms and conditions as he imposes; or

(b) the credit union is liquidated in accordance with this section;

(4) the director may appoint such agents as he considers necessary in order to assist in carrying out the duties of the conservator under this section; and

(5) all expenses incurred by the director in exercising his authority under this section with respect to the liquidation or conservatorship of any credit union shall be paid out of the assets of that credit union.

History: Laws 1987, ch. 311, 3; 1991, ch. 51, 2; 1997, ch. 195, 3.



Section 58-11-4 - Appeal rights and court review.

58-11-4. Appeal rights and court review.

Any person aggrieved or directly affected by a final order of the director may obtain a review of the order in the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: Laws 1987, ch. 311, 4; 1999, ch. 265, 58.



Section 58-11-5 - Examinations; supervision fees.

58-11-5. Examinations; supervision fees.

A. The director shall examine or cause to be examined each credit union. A credit union and any of its board members, executive officers, agents and employees shall give the director or his representatives full access to all books, papers, securities, records and other desired sources of information under their control.

B. A copy of the report of any such examination shall be forwarded to the board of directors of the credit union examined within thirty days after completion of the report. The report shall contain comments relative to the management of the affairs of the credit union and its general financial condition. The board of directors shall meet to consider matters contained in the report and shall respond to the director in writing, acknowledging receipt of the report and setting forth corrective measures taken or contemplated with respect to any adverse comments by the examiner.

C. In lieu of examination, the director may accept an audit report of the condition of a credit union, conducted by a certified public accountant or other qualified person or firm approved by the director. The cost of the audit shall be borne by the credit union.

D. Each credit union shall annually pay to the director a supervision fee in accordance with the following schedule:

If the credit union's

total assets are

The fee is

Over

But Not

Over

This

Amount

Plus

Per

Of Excess

Over

-0-

49,999

400.00

50,000

100,000

400.00

1.7227

1,000

50,000

100,001

250,000

400.00

1.1021

1,000

100,000

250,001

500,000

400.00

0.9095

1,000

250,000

500,001

1,000,000

575.13

0.5136

1,000

500,000

1,000,001

2,000,000

833.42

0.3959

1,000

1,000,000

2,000,001

5,000,000

1,226.04

0.3470

1,000

2,000,000

5,000,001

20,000,000

2,267.21

0.1800

1,000

5,000,000

20,000,001

50,000,000

4,898.96

0.1680

1,000

20,000,000

50,000,001

100,000,000

9,854.85

0.1551

1,000

50,000,000

100,000,001

17,642.07

0.1423

1,000

100,000,000

The supervision fee shall be calculated as of December 31. The fee shall be paid on or before the March 1 following the asset computation. For failure to pay the supervision fee when due, unless excused for cause by the director, the credit union shall pay to the division fifty dollars ($50.00) for each day of its delinquency. The director may prescribe lower supervision fees by regulation and in determining those fees, he may use criteria other than the total assets of the credit union paying the fee.

E. If at any time the director deems it necessary to examine a credit union more than once in any calendar year and if the credit union is determined to have violated the Credit Union Act [58-11-1 NMSA 1978] or other state laws or federal laws or regulations, the credit union shall pay to the director reimbursement of the actual costs of that examination or those examinations.

History: Laws 1987, ch. 311, 5; 1989, ch. 209, 8; 1991, ch. 51, 3; 1997, ch. 195, 4.



Section 58-11-6 - Records.

58-11-6. Records.

A. A credit union shall maintain all books, records, accounting systems and procedures in accordance with the rules, regulations and orders the director from time to time establishes or issues. In establishing and issuing such rules, regulations and orders, the director shall consider the relative size of a credit union and its reasonable capability of compliance.

B. A credit union is not liable for destroying records after the expiration of the record retention time prescribed by regulation, except for any records involved in an official investigation or examination about which the credit union has received notice.

C. A photostatic, photographic or xerographic reproduction of any credit union record or any credit union record retrieved in perceptible form from an electronic record maintained pursuant to the provisions of the Uniform Electronic Transactions Act [14-16-1 NMSA 1978] shall be admissible as evidence of transaction with the credit union.

History: Laws 1987, ch. 311, 6; 2003, ch. 28, 2.



Section 58-11-7 - Reports.

58-11-7. Reports.

A. Credit unions shall report to the director quarterly on or before January 30, April 30, July 30 and October 30. Reports shall be on forms supplied by the director. The director may require additional reports.

B. A charge of twenty-five dollars ($25.00) shall be levied for each day a credit union fails to provide a required report, unless that charge is by the director excused for cause.

History: Laws 1987, ch. 311, 7; 1989, ch. 209, 9; 2003, ch. 28, 3.



Section 58-11-8 - Records of the division.

58-11-8. Records of the division.

A. Information from the records of the division, including division examination reports of which a credit union has possession, is not public records, shall be revealed only with the consent of the director and is not subject to subpoena.

B. Reports of examinations made by the division shall be retained for five years.

C. A copy of any document on file with the division which is certified by the director as being a true copy may be introduced in court as if it were the original.

History: Laws 1987, ch. 311, 8.



Section 58-11-9 - Conflicts of interest.

58-11-9. Conflicts of interest.

No officer or employee of the division having supervisory authority over credit unions shall be a member, executive officer, director, attorney or employee of any credit union incorporated under or subject to the provisions of the Credit Union Act [58-11-1 NMSA 1978]; receive, directly or indirectly, any payment of gratuity from any such credit union; or be indebted to or engage in the negotiation of loans for others with any such credit union.

History: Laws 1987, ch. 311, 9; 1991, ch. 51, 4; 1997, ch. 195, 5.



Section 58-11-10 - Formation of credit union.

58-11-10. Formation of credit union.

A. Any seven or more residents of this state of legal age that share the common bond referred to in Section 58-11-21 NMSA 1978 may organize a credit union and become charter members thereof by complying with this section.

B. The organizers shall prepare, adopt and execute in triplicate articles of organization and agree to the terms thereof. The articles shall state:

(1) the credit union's name and the location of the proposed credit union's principal place of business;

(2) that the existence of the credit union shall be perpetual;

(3) the names and addresses of the organizers; and

(4) that each member shall subscribe to one share of the credit union.

C. The organizers shall prepare, adopt and execute in duplicate bylaws consistent with the Credit Union Act for the general governance of the credit union.

D. The organizers shall select at least five persons who are eligible for membership and who agree to become members and serve on the board of directors and at least three other persons who are eligible for membership and who agree to become members and serve on the supervisory committee. The persons selected to serve on the board of directors and supervisory committee shall execute an agreement to serve in these capacities until the first annual meeting or until the election of their respective successors, whichever is later.

E. The organizers shall forward the triplicate articles of organization, the duplicate bylaws and the agreements to serve to the director who shall act upon the application within sixty days. The director shall issue a certificate of approval if the articles and bylaws are in conformity with applicable provisions of the Credit Union Act and the director is satisfied that:

(1) the characteristics of the common bond set forth in the proposed bylaws are favorable to the economic viability of the proposed credit union;

(2) the reputation and character of the initial board of directors and supervisory committee provide assurance that the credit union's affairs will be properly administered; and

(3) the share and deposit insurance requirements of Section 58-11-48 NMSA 1978 will be met.

F. The following provisions apply to issuance and denial of certificate:

(1) if the director issues a certificate of approval, the director shall return a copy of the bylaws to the organizers and, upon payment of the required fee, file the triplicate originals of the articles of organization with the secretary of state; and

(2) if the director denies a certificate of approval, the director shall notify the organizers and set forth reasons for the denial. The organizers may appeal the director's decision to the court of appeals within thirty days after receipt of the notice of denial.

G. The organizers shall not transact any credit union business until a certificate of approval has been received and shall accept no payments on shares or deposit until insurance of accounts has been obtained as provided by Section 58-11-48 NMSA 1978.

H. Any credit union, the articles of organization of which have been approved by the director, shall commence business within six months after satisfactory proof has been filed with the director showing that insurance of share and deposit accounts has been obtained. Upon showing of good cause for failure to commence business within this time, the director may grant a reasonable extension to overcome the reason for delay. Failure to commence business as required in this section or failure to obtain insurance of accounts within one year from the date of approval of the articles of organization constitutes grounds for forfeiture of the credit union's articles of organization.

History: Laws 1987, ch. 311, 10; 1997, ch. 195, 6; 2013, ch. 75, 18.



Section 58-11-11 - Forms of articles and bylaws.

58-11-11. Forms of articles and bylaws.

In order to simplify the organization of credit unions, the director shall cause to be prepared model articles of organization and bylaws, consistent with the Credit Union Act [58-11-1 NMSA 1978], which may be used by credit union organizers for their guidance. Such articles of organization and bylaws shall be available to persons desiring to organize a credit union.

History: Laws 1987, ch. 311, 11; 1997, ch. 195, 7.



Section 58-11-12 - Amendments.

58-11-12. Amendments.

A. The articles of organization and the bylaws may be amended as provided in the articles and bylaws, respectively. Amendments to the articles of organization or bylaws shall be submitted to the director who shall approve or disapprove the proposed amendments within thirty days after submission.

B. The director shall not approve any amendment to articles or bylaws which he determines would be detrimental to any credit union's safety or soundness or to the welfare of a credit union's members. No amendment shall become effective until approved by the director. If the director disapproves any proposed amendment, the credit union may appeal the disapproval to the court of appeals within thirty days.

History: Laws 1987, ch. 311, 12.



Section 58-11-13 - Use of name exclusive.

58-11-13. Use of name exclusive.

A. The name of every credit union organized under or subject to the Credit Union Act [58-11-1 NMSA 1978] shall include the phrase "credit union". No credit union shall adopt a name either identical to the name of any other credit union doing business in this state or so similar to the name of any other credit union doing business in this state as to be misleading or to cause confusion.

B. No person other than a credit union organized under or subject to the Credit Union Act, the Federal Credit Union Act or a credit union authorized to do business in this state under Section 58-11-16 NMSA 1978, an association of credit unions or an organization, corporation or association whose membership or ownership is primarily limited to credit unions or credit union organizations shall use a name or title containing the phrase "credit union" or any derivation thereof, represent itself as a credit union or conduct business as a credit union.

C. Violation of this section is a fourth degree felony.

D. The director may petition the district court of Santa Fe county to enjoin a violation of this section.

History: Laws 1987, ch. 311, 13; 1997, ch. 195, 8.



Section 58-11-14 - Service facilities.

58-11-14. Service facilities.

A. A credit union may change its principal place of business within this state upon thirty days notice to the director.

B. A credit union may provide services through service facilities.

C. A credit union may individually or in conjunction with other credit unions or other financial organizations operate or maintain automated terminals or other service facilities.

History: Laws 1987, ch. 311, 14; 1997, ch. 195, 9.



Section 58-11-15 - Fiscal year.

58-11-15. Fiscal year.

The fiscal year of each credit union organized under or subject to the Credit Union Act [58-11-1 NMSA 1978] shall end on the last day of December.

History: Laws 1987, ch. 311, 15; 1997, ch. 195, 10.



Section 58-11-16 - Out-of-state credit unions; approval to conduct business; director's duties and powers.

58-11-16. Out-of-state credit unions; approval to conduct business; director's duties and powers.

A. An out-of-state credit union organized pursuant to the laws of another state or territory of the United States may conduct business as a credit union in this state with the approval of the director.

B. Before granting approval for an out-of-state credit union to conduct business in New Mexico, the director shall determine that the out-of-state credit union:

(1) is organized pursuant to laws similar to those provided in the Credit Union Act [58-11-1 NMSA 1978];

(2) is financially solvent;

(3) is examined and supervised by a regulatory agency of the state or territory in which it is organized;

(4) meets share and deposit insurance requirements comparable to those provided in Section 58-11-48 NMSA 1978; and

(5) establishes a need to conduct business in this state to adequately serve its members in this state.

C. The director may:

(1) revoke the approval granted to an out-of-state credit union to conduct business in New Mexico if the director determines that:

(a) the credit union no longer meets the requirements as provided in Subsection B of this section;

(b) the credit union has violated a law of this state or a rule issued by the director;

(c) the credit union has engaged in a pattern of unsafe or unsound credit union practices;

(d) permitting the credit union to continue to conduct business in New Mexico is likely to have a substantial adverse impact on financial, economic or other interests of the residents of the state; or

(e) the credit union is prohibited from conducting business in the state or territory in which it is organized;

(2) cooperate with credit union regulators in other states or territories and share with those regulators pertinent information received pursuant to the provisions of the Credit Union Act;

(3) adopt rules for the periodic examination and investigation of the affairs of an out-of-state credit union conducting business in New Mexico. The costs associated with the examination or investigation shall be borne by the out-of-state credit union that is the subject of the examination or investigation; or

(4) enter into agreements with the regulators of out-of-state credit unions to identify laws and rules applicable to branches of out-of-state credit unions conducting business in New Mexico, or enter into agreements with credit union regulators in other states or territories to identify laws and rules applicable to credit unions organized in New Mexico pursuant to the Credit Union Act that are conducting business in out-of-state locations. The agreements provided for in this section may include, but are not limited to, agreements concerning corporate governance and operational matters, and the rules regarding the manner in which examination, supervision and application processes shall be coordinated with the regulators.

D. An out-of-state credit union conducting business in New Mexico shall:

(1) comply with the provisions of the Credit Union Act, rules issued pursuant to that act and all other applicable state laws; and

(2) designate and maintain an agent for service of process in New Mexico.

History: Laws 1987, ch. 311, 16; 1997, ch. 195, 11; 2003, ch. 28, 4.



Section 58-11-17 - Doing business outside this state.

58-11-17. Doing business outside this state.

A credit union organized under or subject to the Credit Union Act [58-11-1 NMSA 1978] may do business outside this state, provided that it is legal for it to do so in the foreign state or territory involved. If the director deems it necessary to conduct an examination of the out-of-state office of a credit union, the actual expenses of the examination shall be paid by the credit union examined if the director determines it has violated the provisions of the Credit Union Act or other state laws or federal laws or regulations.

History: Laws 1987, ch. 311, 17; 1997, ch. 195, 12.



Section 58-11-18 - Powers of credit unions.

58-11-18. Powers of credit unions.

In addition to the powers authorized elsewhere in the Credit Union Act [58-11-1 NMSA 1978], a credit union may:

A. enter into contracts of any nature;

B. sue and be sued;

C. adopt, use and display a corporate seal;

D. acquire, lease, hold, assign, pledge, hypothecate, sell and discount or otherwise dispose of property or assets, either in whole or in part, necessary or incidental to its operations;

E. lend funds to members;

F. borrow from any source; provided that a credit union shall have prior approval of the director before borrowing in excess of an aggregate of fifty percent of its capital;

G. purchase the assets of another credit union, subject to the approval of the director;

H. offer various financial services approved by the director;

I. hold membership in other credit unions organized under the Credit Union Act, the Federal Credit Union Act or other acts and in associations and organizations controlled by or fostering the interests of credit unions, including a central liquidity facility organized under state or federal law;

J. engage in activities and programs as requested by any governmental unit;

K. act as fiscal agent and receive payments on deposit accounts from a governmental unit;

L. sell or offer to sell insurance to the same extent allowed by law to other state chartered lending institutions; and

M. provide services to persons within the credit union's field of membership, including electronic funds transfers and the sale and negotiation of instruments, including money orders, traveler's checks and stored value cards.

History: Laws 1987, ch. 311, 18; 1997, ch. 195, 13; 2003, ch. 28, 5.



Section 58-11-19 - Incidental powers.

58-11-19. Incidental powers.

A credit union may exercise all incidental powers that are convenient, suitable or necessary to enable it to carry out its purposes as provided in its bylaws.

History: Laws 1987, ch. 311, 19; 1997, ch. 195, 14.



Section 58-11-20 - Advantageous federal powers.

58-11-20. Advantageous federal powers.

In addition to other powers provided for the director and for credit unions organized under or subject to the Credit Union Act [58-11-1 NMSA 1978] and notwithstanding any law to the contrary, the director may adopt such rules and regulations as he deems necessary and proper, granting to state credit unions any of the powers and authority that federal credit unions are or may hereafter be authorized, empowered, permitted or otherwise allowed to exercise under federal statutes, rules or regulations.

History: Laws 1987, ch. 311, 20; 1997, ch. 195, 15.



Section 58-11-21 - Membership.

58-11-21. Membership.

A. The membership of a credit union shall consist of those persons who share a common bond set forth in the bylaws, have been duly admitted members, have paid any required one-time or periodic membership fee, or both, have paid for in cash or its equivalent one or more shares and have complied with such other requirements as the articles of organization and the bylaws specify.

B. Credit union membership may include persons within one or more groups having a common bond of similar occupation, association or interest, or persons who reside or belong to one or more groups that are based within an identifiable neighborhood, community or rural district, or employees of a common employer, or persons employed within a defined business district, industrial park or shopping center and members of the immediate family of such persons.

C. Organizations in which majority ownership or control is vested in persons eligible for membership in a credit union, may be admitted to membership in that credit union. Also, organizations one of whose principal functions is to provide services to persons who are eligible for membership in the credit union may be admitted to membership. Other organizations having a commonalty [commonality] of interest with the credit union may be admitted to membership with the approval of the director.

History: Laws 1987, ch. 311, 21.



Section 58-11-22 - Central credit unions.

58-11-22. Central credit unions.

Central credit unions may be organized under the Credit Union Act [58-11-1 NMSA 1978], and such credit unions organized under prior law are subject to that act. In addition to the members referred to in Section 58-11-21 NMSA 1978, the membership of a central credit union may include:

A. executive officers, board members, committee members and employees of credit unions organized under any credit union act or the executive officers, directors and employees of an employer with insufficient numbers or with executive officers, directors and employees who do not desire to form or conduct the affairs of a separate credit union;

B. persons in the field of membership of liquidated credit unions that have entered into or are about to enter into voluntary or involuntary liquidation proceedings; and

C. members of the immediate families of members qualified pursuant to Subsection A or B of this section.

History: Laws 1987, ch. 311, 22; 1991, ch. 51, 5; 1997, ch. 195, 16.



Section 58-11-23 - Other credit unions.

58-11-23. Other credit unions.

Any credit union organized under or subject to the Credit Union Act [58-11-1 NMSA 1978] may accept as a member any other credit union organized under or subject to that act or any other act.

History: Laws 1987, ch. 311, 23; 1997, ch. 195, 17.



Section 58-11-24 - Member eligibility.

58-11-24. Member eligibility.

Members who cease to be eligible for membership in a credit union for reasons other than expulsion may be permitted to retain their membership in the credit union, subject to any restrictions which may be established by the bylaws.

History: Laws 1987, ch. 311, 24; 1997, ch. 195, 18.



Section 58-11-25 - Liability of members.

58-11-25. Liability of members.

The members of a credit union shall not be personally or individually liable for the payments of its debts solely by virtue of holding membership.

History: Laws 1987, ch. 311, 25.



Section 58-11-26 - Meetings of members.

58-11-26. Meetings of members.

A. The annual meeting and any special meetings of the members shall be held in accordance with the bylaws.

B. At all meetings a member shall have but one vote, irrespective of his shareholdings. No member may vote by proxy, but a member may vote by absentee ballot, mail or other method if the bylaws of the credit union so provide.

C. An organization having membership in a credit union, may be represented and have its vote cast by one of its members or shareholders, provided that person has been so authorized by the organization's governing body.

History: Laws 1987, ch. 311, 26.



Section 58-11-27 - Direction of affairs.

58-11-27. Direction of affairs.

A. A credit union shall be directed by a board of directors, consisting of an odd number of members, as provided in the bylaws, but not less than five in number, to be elected annually by and from the members. The election shall be held at the annual meeting or in such other manner as the bylaws provide. All members of the board shall hold office for such terms as the bylaws provide.

B. A supervisory committee shall consist of an odd number of members, as provided in the bylaws, but not less than three or more than seven in number. The bylaws shall specify the length of the terms of the committee members and whether membership of the supervisory committee shall be by annual election or appointment by the board of directors.

C. The board of directors may delegate any or all of its authority to extend credit, including the determination of interest rates, to one or more committees or an executive officer, provided such person is not a member of the board. A committee may consist of one or more members.

History: Laws 1987, ch. 311, 27; 1997, ch. 195, 19; 2003, ch. 28, 6.



Section 58-11-28 - Record of officials.

58-11-28. Record of officials.

Within thirty days after election or appointment, a record of the names, addresses and titles of the members of the board, committees and all executive officers of the credit union shall be filed with the division on forms provided by the director.

History: Laws 1987, ch. 311, 28; 1991, ch. 51, 6.



Section 58-11-29 - Vacancies.

58-11-29. Vacancies.

The board of directors of a credit union shall fill any vacancies occurring in the board until successors elected at the next annual election have qualified. If more than fifty percent of the board positions become vacant at any one time, a special meeting of the members shall be called to fill all vacancies. The supervisory committee shall fill all vacancies in its own membership as they occur. If all of the supervisory committee positions become vacant at any one time, the board of directors shall fill all vacancies, and those appointed members may serve until the next election. The board shall fill vacancies occurring on all other committees.

History: Laws 1987, ch. 311, 29; 1997, ch. 195, 20.



Section 58-11-30 - Compensation of officials.

58-11-30. Compensation of officials.

No board or committee member may be compensated for services performed in the regular course of duties pertaining to that board or committee position. Notwithstanding any provision of the Credit Union Act [58-11-1 NMSA 1978] to the contrary, board or committee members may be compensated for those services provided to the credit union while temporarily serving in an additional capacity other than as a board or committee member. Reasonable life, accident and similar insurance protection shall not be considered compensation to a board or committee member. Board and committee members may be reimbursed for reasonable and necessary expenses incidental to the performance of official business of the credit union, provided such expenses are documented.

History: Laws 1987, ch. 311, 30; 1991, ch. 51, 7; 1997, ch. 195, 21; 2003, ch. 28, 7.



Section 58-11-31 - Conflicts of interest.

58-11-31. Conflicts of interest.

No board member, committee member, executive officer, agent or employee of a credit union shall in any manner, directly or indirectly, participate in the deliberation upon or the determination of any question affecting his pecuniary interest, the pecuniary interest of his parents, children or siblings or spouses of any of those individuals or the pecuniary interest of any organization, other than the credit union, in which he is directly or indirectly interested.

History: Laws 1987, ch. 311, 31; 1991, ch. 51, 8; 1997, ch. 195, 22.



Section 58-11-32 - Officers.

58-11-32. Officers.

A. At an organizational meeting held within thirty days following each annual election, the board of directors shall elect from its own number a chairman, a vice chairman and a secretary. It shall also elect any other board officers that are specified in the bylaws.

B. The terms of the board officers shall be one year or until their successors are chosen and have been duly qualified.

C. The duties of the board officers shall be prescribed in the bylaws.

D. The board of directors shall employ, elect or appoint an executive officer of the credit union who shall be responsible for credit union operations. The executive officer may be a member of the board of directors if not receiving paid compensation as executive officer, but may not be an officer of the board of directors. The executive officer will serve at the pleasure of the board of directors.

E. The board of directors may provide for other executive officers and prescribe their duties and authority in the bylaws.

F. Notwithstanding any other provisions of the Credit Union Act [58-11-1 NMSA 1978], a credit union may use any titles it chooses for the officials holding the positions described in this section, provided those titles are not misleading.

History: Laws 1987, ch. 311, 32; 1991, ch. 51, 9; 1997, ch. 195, 23.



Section 58-11-33 - Authority and responsibility of board members.

58-11-33. Authority and responsibility of board members.

The board of directors shall have the authority and responsibility for providing the general direction of the business affairs, funds and records of the credit union. In addition to all other powers authorized in the Credit Union Act [58-11-1 NMSA 1978], the board of directors may:

A. limit the dollar amount of share and deposit accounts which may be owned by a member, provided such limitations shall equally apply to all members; and

B. authorize the credit union to contribute funds to any nonprofit civic, charitable, educational, research or service organization.

History: Laws 1987, ch. 311, 33; 1997, ch. 195, 24.



Section 58-11-35 - Meetings of board members.

58-11-35. Meetings of board members.

Each month either the board of directors or the executive committee shall meet. These bodies shall meet on other occasions as necessary.

History: Laws 1987, ch. 311, 35.



Section 58-11-36 - Duties of board members.

58-11-36. Duties of board members.

A. The board of directors shall:

(1) act upon applications for membership or to appoint one or more membership officers to approve applications for membership under such conditions as the board prescribes. A record of the actions taken by a membership officer shall be made available in writing to the board of directors for inspection. A person denied membership may appeal the denial to the board, and the person shall be informed of that right of appeal in writing by the credit union;

(2) authorize and require the purchase of adequate fidelity coverage as it determines to be necessary for the board members, committee members, executive officers or employees of the credit union, with documentation made available to the director about who is covered;

(3) authorize and determine from time to time the interest rates that shall be charged on extensions of credit to members and authorize any interest refunds on extensions of credit under the conditions the board prescribes; provided that the board may delegate that authority to the chief executive officer and a committee with the requirement that any exercise of that authority shall be reported to the board at the next monthly board meeting;

(4) establish written policies with respect to the terms and conditions for granting loans and the extension of credit, including the maximum amount that may be provided to any one member;

(5) declare dividends on share accounts and membership shares in the manner and form as provided in the bylaws, which dividends shall not exceed the credit union's net earnings, including undivided earnings; provided that the board may delegate that authority, except with regard to an account that the credit union designates as a member's primary share account, to the chief executive officer and a committee, with the requirement that any exercise of that authority shall be reported to the board of directors at the next board meeting;

(6) have charge of the investment of funds, except that the board may designate an investment committee or investment officer under written investment policies established by the board;

(7) authorize the employment of persons to carry on the business of the credit union and establish the compensation of the executive officer;

(8) approve an annual operating budget for the credit union;

(9) authorize the conveyance of property;

(10) authorize the designation of depositories for the operating funds of the credit union;

(11) appoint any committees deemed necessary; and

(12) perform such other duties as the members from time to time direct and perform or authorize any action not inconsistent with the Credit Union Act [58-11-1 NMSA 1978] and not specifically reserved by the bylaws to the members.

B. Any member of the supervisory committee or of any other committee established for the purposes of extending credit may be temporarily suspended or removed by the board of directors, by a two-thirds vote of the board of directors at a meeting in which a quorum is present, for failure to perform those duties in accordance with the Credit Union Act, the articles of organization or the bylaws and for no other reason. The suspension or removal of a supervisory committee member shall be acted upon by the members at a meeting to be held not less than seven or more than twenty-one days after such suspension or removal.

History: Laws 1987, ch. 311, 36; 1991, ch. 51, 10; 1997, ch. 195, 25; 2003, ch. 28, 8.



Section 58-11-38 - Supervisory committee.

58-11-38. Supervisory committee.

A. The supervisory committee shall make or cause to be made by a certified public accountant or other qualified person or firm a comprehensive annual audit of the books and affairs of the credit union. It shall submit a report of each annual audit to the board of directors and make the report available to the director, and a summary of the report shall be presented to the members at the next annual meeting of the credit union.

B. The supervisory committee shall make or cause to be made such supplementary audits, examinations and verifications of members' share and loan accounts as it deems necessary or as are required by the board of directors and submit reports of those audits to the board of directors. A complete verification of members' share and loan accounts shall be performed at least once every two years in accordance with standards established by the director.

C. The supervisory committee by a two-thirds vote of the entire committee may in its sole discretion suspend a person authorized to extend credit if the person is not a paid employee of the credit union and shall report the action to the board of directors for appropriate action. Paid employees of the credit union that are authorized to extend credit may be suspended for any reason but only by the executive officer of the credit union.

D. The supervisory committee by a two-thirds vote of the entire committee may suspend any member of the board of directors until the next members' meeting, which shall be held not less than seven or more than twenty-one days after such suspension. At that meeting, the suspension shall be acted upon by the members and the board member removed from or restored to his position.

E. The supervisory committee by a majority vote may call a special meeting of the members to consider any violation or potential violation of the Credit Union Act [58-11-1 NMSA 1978], the credit union's articles of organization or bylaws or any practice of the credit union deemed by the supervisory committee to be unsafe, unsound or unauthorized. The bylaws shall prescribe the manner in which a special meeting of the members may be called by the members or by the board of directors.

History: Laws 1987, ch. 311, 38; 1991, ch. 51, 12; 1997, ch. 195, 26.



Section 58-11-39 - Members' accounts.

58-11-39. Members' accounts.

A. The bylaws of a credit union may require the members to subscribe to and make payments on membership shares.

B. Share accounts, membership shares and deposit accounts shall be subscribed to and paid for in such manner as the bylaws prescribe.

C. The par value of shares and membership shares shall be as prescribed in the bylaws.

D. Membership shares may not be pledged as security on any extension of credit.

History: Laws 1987, ch. 311, 39; 1997, ch. 195, 27.



Section 58-11-40 - Dividends and interest.

58-11-40. Dividends and interest.

A. Periodically, and after provision for the required reserves, the board of directors may declare, dividends to be paid on share accounts and membership shares. Dividends may be paid from the credit union's undivided earnings; provided, no such payment shall result in or increase a debit balance in the undivided earnings account.

B. Dividends may be paid at various rates with due regard to the conditions that pertain to each type of account, such as minimum balance, notice and time requirements.

C. Dividends need not be paid on membership shares, but if such a dividend is paid, it shall be added to the membership share held by each member.

D. A credit union may receive payments on deposit accounts from its members and other credit unions subject to such terms, rates and conditions as the board of directors establishes.

E. Interest may be paid on deposit accounts at various rates with due regard to the conditions that pertain to each type of account, such as minimum balance, notice and time requirements.

History: Laws 1987, ch. 311, 40; 1997, ch. 195, 28.



Section 58-11-41 - Withdrawals.

58-11-41. Withdrawals.

A. Funds in share accounts and deposit accounts may be withdrawn for payment to the account holder or to third parties, in a manner and in accordance with procedures established by the board of directors subject to any regulations or orders the director prescribes.

B. Share accounts and deposit accounts shall be subject to any withdrawal notice requirement which is imposed pursuant to the bylaws; however, in the case of shares, not more than sixty days, and in the case of deposits, not more than thirty days notice may be required.

C. A membership share may not be redeemed or withdrawn except upon termination of membership in the credit union.

History: Laws 1987, ch. 311, 41.



Section 58-11-42 - Accounts of minors.

58-11-42. Accounts of minors.

Payments on share accounts and deposit accounts may be received from a minor who may withdraw funds from those accounts, including the dividends and interest thereon. Payments on share accounts and deposit accounts by a minor and withdrawal by the minor shall be valid in all respects. For such purposes a minor is deemed of full age.

History: Laws 1987, ch. 311, 42.



Section 58-11-43 - Joint accounts.

58-11-43. Joint accounts.

A. A member may designate any person to own a share account or deposit account in joint tenancy with the right of survivorship, as a tenant in common or under any other form of joint ownership permitted by law, but no co-owner, unless also a member in his own right, shall be permitted to vote, obtain loans, hold office or be required to pay a membership fee.

B. Payment of part or all of those accounts to any of the co-owners shall, to the extent of such payment, discharge the liability to all unless the account agreement contains a prohibition.

History: Laws 1987, ch. 311, 43; 1997, ch. 195, 29.



Section 58-11-44 - Trust accounts.

58-11-44. Trust accounts.

A. Share accounts and deposit accounts may be owned by a member in trust for a beneficiary or owned by a non-member in trust for a beneficiary who is a member.

B. Beneficiaries may be minors, but no beneficiary, unless a credit union member, shall be permitted to vote, obtain loans, hold office or be required to pay a membership fee.

C. Payment of part or all of a trust account to the party in whose name the account is held shall, to the extent of that payment, discharge the liability of the credit union to that party and to the beneficiary, and the credit union shall be under no obligation to see to the application of that payment.

D. In the event of the death of the party who owns a trust account, if the credit union has been given no other written notice of the existence or terms of any trust and has not received a court order as to disposition of the account, account funds and any dividends or interest thereon shall be paid to the beneficiary.

History: Laws 1987, ch. 311, 44; 1991, ch. 51, 13; 1997, ch. 195, 30.



Section 58-11-45 - Payable-on-death accounts.

58-11-45. Payable-on-death accounts.

Notwithstanding any other provision of law, a credit union may establish share accounts and deposit accounts payable to one or more persons during their lifetimes and on the death of all of them to one or more payable-on-death payees. Any transfer to a payable-on-death payee is effective by reason of the account contract and shall not be considered to be a testamentary transfer.

History: Laws 1987, ch. 311, 45.



Section 58-11-46 - Liens.

58-11-46. Liens.

A credit union shall have a lien on the membership shares, share accounts and deposit accounts and accumulated dividends and interest of a member's individual, joint or trust account for any sum owed the credit union from that member or for any extension of credit endorsed or guaranteed by him. A credit union may refuse to allow withdrawals and shall have a right of immediate set-off with respect to every such account. The board of directors or any person or committee to which it has delegated the authority to extend credit may waive the credit union's rights to a lien, to immediate set-off, to restrict withdrawals or to any combination of those rights with respect to any share or deposit account or groups of those accounts.

History: Laws 1987, ch. 311, 46; 1997, ch. 195, 31.



Section 58-11-47 - Dormant accounts.

58-11-47. Dormant accounts.

A. If there has been no activity in a share or deposit account for one year, except for the posting of dividends or interest, the credit union may impose a reasonable maintenance fee as provided in the bylaws.

B. Any account presumed abandoned shall be disposed of in accordance with the Uniform Disposition of Unclaimed Property Act [Uniform Unclaimed Property Act (1995), 7-8A-30 NMSA 1978].

History: Laws 1987, ch. 311, 47.



Section 58-11-48 - Share and deposit insurance.

58-11-48. Share and deposit insurance.

A. Before the organizers of a credit union submit the organizational documents to the director under Section 58-11-10 NMSA 1978, they shall apply for insurance of share accounts and deposit accounts by the national credit union administration's share insurance fund or, alternatively, for insurance from an insuring organization approved by the director. Any membership share issued by a credit union shall be excluded from the requirement for insurance.

B. A credit union that has been denied or has lost its commitment for that insurance or that has been notified of cancellation of that insurance shall within thirty days commence steps to either liquidate or merge with an insured credit union.

C. No credit union shall commence business unless such credit union has obtained insurance of its share accounts and deposit accounts.

D. The director shall make available reports of condition and examination findings to the national credit union administration or to the appropriate insuring organization and may accept any report of examination made on behalf of such organization.

History: Laws 1987, ch. 311, 48; 1997, ch. 195, 32.



Section 58-11-49 - Loan policies.

58-11-49. Loan policies.

A. A credit union may extend credit to members for such purposes and upon such conditions as the bylaws may provide.

B. The interest rates on extensions of credit shall be authorized and determined by the board of directors or any person or committee to which it has delegated that authority.

C. A credit union may assess charges to members, in accordance with the bylaws, for failure to meet their obligations to the credit union in a timely manner.

D. Except as provided in Subsection H of this section, every application for an extension of credit and every approved extension of credit shall be made in writing or in such other manner as permitted or required by law in a standard format consistent with the extension of credit policies approved by the board of directors.

E. No loan shall be made to any member in an aggregate amount in excess of ten percent of the credit union's total assets as determined by the director.

F. Security, within the meaning of the Credit Union Act [58-11-1 NMSA 1978], may include, without limitation because of enumeration, the endorsement of a note by a surety or guarantor, assignment of an interest in real or personal property or any other collateral deemed acceptable by the board of directors. The types of security acceptable shall be determined by the written policies established by the board of directors pursuant to Section 58-11-36 NMSA 1978.

G. A member may receive an extension of credit in installments or in one sum and may pay the whole or any part on any day on which the office of the credit union is open for business.

H. Upon written application by a member, the board of directors or any person or committee to which it has delegated authority to extend credit may approve a self-replenishing line of credit, and advances may be granted to the member within the limit of such line of credit. Whenever a line of credit has been approved, no additional credit application is required as long as the aggregate indebtedness does not exceed the approved limit; provided, however, each line of credit shall be reviewed in accordance with the credit union's policy governing extensions of credit.

I. A credit union may participate in extensions of credit to credit union members jointly with other credit unions or other financial organizations pursuant to written policies established by the board of directors.

J. A credit union may:

(1) participate in any guaranteed loan program of the federal government or of this state under the terms and conditions specified by the law under which such a program is provided; and

(2) purchase the conditional sales contracts, notes and similar instruments of its members.

K. A credit union may make an extension of credit to any of its executive officers, board members and members of its supervisory and other committees; provided that:

(1) the extension of credit complies with all lawful requirements under the Credit Union Act with respect to loans to other members, is not on terms more favorable than those extended to other borrowers and is in compliance with loan policies established by the board for other borrowers;

(2) the following provisions have been met:

(a) the extension of credit is approved by the board of directors or any person or committee to which it has delegated authority to extend credit; and

(b) the applicant takes no part in the consideration of his application and does not attend any committee or board meeting while his application is under consideration; and

(3) if the aggregate extension of credit to the applicant, including the extension applied for and excluding share or deposit secured loans, exceeds the limits set for the total asset size of the credit union as provided in this paragraph, the extension of credit shall be submitted to the board of directors for approval. The board shall require, at a minimum, a completed loan application and a detailed current financial statement of the applicant; provided that submission to the board of directors of an application of an executive officer shall only be required for an applicant serving the credit union as chief executive officer, chief operating officer, chief financial officer or chief lending supervisor. The set limits for the total asset size of the credit union are as follows:

Credit Union Total Assets

Aggregate Credit Exceeding

less than $5,000,000

$20,000

$5,000,000 - $10,000,000

$30,000

$10,000,001 - $50,000,000

$40,000

$50,000,001 or greater

$50,000.

L. A credit union may permit executive officers, board members and members of its committees to act as co-makers, guarantors or endorsers of extensions of credit to other members, subject to the requirements of Subsection K of this section.

History: Laws 1987, ch. 311, 49; 1991, ch. 51, 14; 1997, ch. 195, 33; 2003, ch. 28, 9.



Section 58-11-50 - Insurance for members.

58-11-50. Insurance for members.

A credit union may purchase or make available insurance for its members either on an individual or group basis, subject to the insurance laws of this state and the rules and regulations established by the superintendent of insurance.

History: Laws 1987, ch. 311, 50.



Section 58-11-51 - Liability and fidelity insurance for officials and employees.

58-11-51. Liability and fidelity insurance for officials and employees.

A credit union shall, unless otherwise specified by the director, purchase and maintain liability and fidelity insurance coverage on behalf of a person who is or was a board member, committee member, executive officer, employee or agent of the credit union or who is or was serving at the request of the credit union as a director, committee member, executive officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise against any liability asserted against that person and incurred by that person in any such capacity or arising out of that person's status whether or not the credit union would have the power to indemnify that person against such liability; provided, a credit union shall not provide for the indemnification of personnel who are adjudged guilty of or liable for willful misconduct, gross neglect of duty or criminal acts.

History: Laws 1987, ch. 311, 51; 1991, ch. 51, 15; 2003, ch. 28, 10.



Section 58-11-52 - Group purchasing.

58-11-52. Group purchasing.

A credit union may enter into arrangements and joint ventures with other credit unions, organizations or financial institutions to facilitate its members' voluntary purchase of goods, insurance and other services from third parties consistent with the purposes of the credit union, and in accordance with any applicable laws. A credit union may be compensated for services so provided.

History: Laws 1987, ch. 311, 52.



Section 58-11-53 - Money-type instruments.

58-11-53. Money-type instruments.

A credit union may collect, receive and disburse money in connection with the providing of negotiable checks, money orders, travelers checks and other money-type instruments for its members and other persons within the credit union's field of membership and in connection with the providing of services through service facilities, including automated terminal machines, and for such other purposes as may provide benefit or convenience to its members. A credit union may charge reasonable fees for those services.

History: Laws 1987, ch. 311, 53; 1991, ch. 51, 16; 1997, ch. 195, 34; 2003, ch. 28, 11.



Section 58-11-54 - Retirement accounts.

58-11-54. Retirement accounts.

A credit union may act as custodian of any form of self-directed retirement, pension, profit-sharing or deferred income accounts authorized under federal law or the laws of this state, including but not limited to individual retirement accounts, pension funds of self-employed individuals and pension funds of a company or organization whose employees or members are eligible for membership in the credit union.

History: Laws 1987, ch. 311, 54.



Section 58-11-55 - Trust authority.

58-11-55. Trust authority.

A credit union may accept, administer and execute trusts pursuant to prior approval by the director.

History: Laws 1987, ch. 311, 55.



Section 58-11-56 - Investments.

58-11-56. Investments.

A. Funds not required to satisfy member demands for extensions of credit may be invested in:

(1) securities, obligations or other instruments of or issued by or fully guaranteed as to principal and interest by the United States or any agency of the United States or in any trust investing solely, directly or indirectly, in the same;

(2) securities, obligations or other instruments of this state or any political subdivision of this state;

(3) deposits or other accounts of state or federally chartered financial institutions, the accounts of which are insured by an agency of the United States;

(4) loans or extensions of credit to or shares or deposits of other credit unions, central credit unions or corporate credit unions, the accounts of which are insured by the national credit union administration's share insurance fund;

(5) deposits in, loans to or shares of any federal reserve bank or of any central liquidity facility established under federal law;

(6) shares, stocks, loans or extensions of credit to or other obligations of any organization, corporation or association providing services that are associated with the general purposes of the credit union or that engage in activities incidental to the operations of a credit union. Those investments in the aggregate shall not exceed five percent of the credit union's capital;

(7) shares of a cooperative society organized under the laws of this state or of the laws of the United States in a total amount not exceeding ten percent of the capital of the credit union, subject to prior approval by the director;

(8) fixed assets, not to exceed six percent of the credit union's capital and deposits, unless with the written approval of the director. For the purpose of this subsection, "fixed assets" means structures, land, computer hardware and software and heating and cooling equipment that are affixed to the premises;

(9) common trusts or mutual funds whose investment portfolios consist of mortgages, securities and obligations and bonds of the federal national mortgage association, federal home loan mortgage corporation, government national mortgage association and other government-sponsored enterprises;

(10) other investments, or in amounts in excess of the thresholds listed in this section, as approved by the director in written application; and

(11) activities that the director determines are a part of or incidental to the operations of a credit union notwithstanding any provision to the contrary in the Credit Union Act [58-11-1 NMSA 1978].

B. Credit unions with minimum undivided earnings of one million dollars ($1,000,000) and with capital in excess of seven and one-half percent after required reserves may also invest funds not required to satisfy member demands for extensions of credit. The aggregate of a credit union's investments as provided in this subsection shall not exceed ten percent of the credit union's undivided earnings. Such investments may only be in or through:

(1) common trusts or mutual funds whose investment portfolios consist of the bonds or other obligations of insured financial institutions organized pursuant to the laws of another state or the United States, or corporations organized in any state, the District of Columbia, the commonwealth of Puerto Rico or the territories organized by congress; provided that the investment portfolios are representative of a recognized broadly traded bond index, as defined in the credit union's board-approved investment policy, and provided that the portfolios shall be limited to such bonds and other obligations having maturities of less than fifteen years with an average weighted life not to exceed seven years and being rated among the three highest ratings established by one or more national rating services; and

(2) common trusts or mutual funds whose investment portfolios consist of the stock of corporations organized in any state, the District of Columbia, the commonwealth of Puerto Rico or the territories organized by congress, provided that the investment portfolios of such common trusts or mutual funds are representative of a recognized broadly traded stock index as defined in the credit union's board-approved investment policy.

History: Laws 1987, ch. 311, 56; 1991, ch. 51, 17; 1997, ch. 195, 35; 2003, ch. 28, 12.



Section 58-11-57.1 - Capitalization and reserves.

58-11-57.1. Capitalization and reserves.

A. A credit union shall maintain a well-capitalized status as determined by the director.

B. A credit union shall set aside and maintain such reserves as may be required by the insurer of its share accounts and deposit accounts.

History: Laws 2003, ch. 28, 14.



Section 58-11-58 - Dissolution.

58-11-58. Dissolution.

A. A credit union may elect to dissolve voluntarily and liquidate its affairs in the manner prescribed in this section.

B. If it decides to begin the procedure, the board of directors shall adopt a resolution recommending the credit union be dissolved voluntarily and directing that the question of liquidation be submitted to the members.

C. Within ten days after the board of directors decides to submit the questions of liquidation to the members, the chairman of the board or executive officer shall notify the director and the insuring organization in writing, setting forth the reasons for the proposed liquidation. Within ten days after such notice, a special meeting of the members shall be called to vote on whether to liquidate the credit union. Within ten days after the members act on the question of liquidation, the chairman of the board or executive officer shall notify the director and the insuring organization in writing as to the action of the members on the proposal.

D. When the board of directors decides to submit the question of liquidation to the members, payments on, withdrawal of and making any transfer of share and deposit accounts to loans and interest, making investments of any kind and granting loans may be restricted or suspended pending action by members on the proposal to liquidate. On approval by the members of the proposal, all business transactions shall be permanently discontinued. Necessary expenses of operations shall, however, continue to be paid on authorization of the board of directors or liquidating agent during the period of liquidation.

E. For a credit union to enter voluntary liquidation, approval by a majority of the members in writing or by a two-thirds majority of the members present at a meeting of the members is required. When authorization for liquidation is to be obtained at a meeting of the members, notice in writing shall be given to each member, by first class mail, at least ten days prior to that meeting.

F. A liquidating credit union shall continue in existence for the purpose of discharging its debts, collecting on loans and distributing its assets and doing all acts required in order to wind up its business and it may sue and be sued for the purpose of enforcing those debts and obligations until its affairs are fully concluded.

G. The board of directors or the liquidating agent shall distribute the assets of the credit union or the proceeds of any disposition of the assets in the sequence described in Section 58-11-3 NMSA 1978.

H. When the board of directors or the liquidating agent determines that all assets from which there is a reasonable expectancy of recovery have been liquidated and distributed as set forth in this section, they shall execute a certificate of dissolution on a form prescribed by the director and file the same, together with all pertinent books and records of the liquidating credit union, with the director, whereupon the credit union shall be dissolved.

History: Laws 1987, ch. 311, 58; 1997, ch. 195, 37.



Section 58-11-59 - Merger of credit unions.

58-11-59. Merger of credit unions.

A. A credit union organized under or subject to the Credit Union Act [58-11-1 NMSA 1978] may, with the approval of the director and regardless of common bond, merge with one or more other credit unions subject to that act, the laws of another state or territory of the United States or the laws of the United States.

B. When two or more credit unions merge, they shall either designate one credit union as the continuing credit union or they shall structure a totally new credit union and designate it as the new credit union. If the latter procedure is followed, the new credit union shall be organized under Section 58-11-10 NMSA 1978. All participating credit unions other than the continuing credit union shall be designated as merging credit unions.

C. Any merger of credit unions shall be done according to a plan of merger. After approval by the boards of directors of all participating credit unions, the plan shall be submitted to the director for preliminary approval. If the plan includes the creation of a new credit union, all documents required by Section 58-11-10 NMSA 1978 shall be submitted as part of the plan. In addition, each participating credit union shall submit:

(1) the time and place of the meeting of the board of directors at which the plan was agreed upon;

(2) the vote of the board of directors in favor of the adoption of the plan; and

(3) a copy of the resolution or other action by which the plan was agreed upon.

The director shall grant preliminary approval if the plan has been properly approved by each board of directors and if the documentation required to form a new credit union, if any, complies with Section 58-11-10 NMSA 1978.

D. After the director grants preliminary approval, each merging credit union shall, unless waived by the director, conduct a membership vote on its participation in the plan. The vote shall be conducted either at a special membership meeting called for that purpose or by mail ballot. If a majority of the members voting approve the plan, the credit union shall submit a record of that fact to the director, indicating the vote by which the members approved the plan and either the time and place of the membership meeting or the mailing date and closing date of the mail ballot.

E. The director may waive the membership vote described in Subsection D of this section in the case of a given credit union if he determines that it is in the best interests of the membership or that the credit union is insolvent or in imminent danger of becoming insolvent.

F. The director shall grant final approval of the plan of merger after determining that the requirements of Subsection D of this section in the case of each merging credit union have been met. If the plan of merger includes the creation of a new credit union, the director shall approve the organization of the new credit union under Section 58-11-10 NMSA 1978 as part of the approval of the plan of merger. The director shall notify all participating credit unions of the approval of the plan.

G. Upon final approval of the plan by the director, all property, property rights and members' interests in each merging credit union shall vest in the continuing or new credit union, as applicable, without deed, endorsement or other instrument of transfer, and all debts, obligations and liabilities of each merging credit union shall be deemed to have been assumed by the continuing or new credit union. The rights and privileges of the members of each participating credit union shall remain intact; however, if a person is a member of more than one of the participating credit unions, that person shall be entitled to only a single set of membership rights in the continuing or new credit union.

H. If the continuing or new credit union is chartered by another state or territory of the United States, it shall be subject to the requirement of Section 58-11-16 NMSA 1978.

I. Notwithstanding any other provision of law, the director may authorize a merger or consolidation of a credit union that is insolvent or is in danger of insolvency with any other credit union or may authorize a credit union to purchase any of the assets of or assume any of the liabilities of any other credit union that is insolvent or in danger of insolvency if the director is satisfied that:

(1) an emergency requiring expeditious action exists with respect to that other credit union;

(2) other alternatives are not reasonably available; and

(3) the public interest would best be served by approval by that merger, consolidation, purchase or assumption.

J. Notwithstanding any other provision of law, the director may authorize an institution whose deposits or accounts are insured by an agency of the federal government to purchase any of the assets of or assume any of the liabilities of a credit union which is insolvent or in danger of insolvency, except that prior to exercising this authority, the director shall attempt to effect a merger or consolidation with, or purchase and assumption by, another credit union as provided in Subsection I of this section.

For purposes of the authority contained in this subsection, insured share and deposit accounts of the credit union may, upon consummation of the purchase and assumption, be converted to insured deposits or other comparable accounts in the acquiring institution.

History: Laws 1987, ch. 311, 59; 1991, ch. 51, 19; 1997, ch. 195, 38.



Section 58-11-60 - Conversion.

58-11-60. Conversion.

A. A credit union organized under the laws of this state may be converted to a credit union organized under the laws of any other state or under the laws of the United States, subject to regulations issued by the director.

B. A credit union organized under the laws of the United States or of any other state may convert to a credit union organized under the laws of this state. To effect such a conversion, a credit union shall comply with all of the requirements of the jurisdiction under which it was originally organized, the requirements provided for in the Credit Union Act [58-11-1 NMSA 1978] and other requirements determined by the director, and file proof of such compliance with the director.

C. A bank, savings and loan company or other financial institution that is not a credit union may be converted to a credit union organized pursuant to the Credit Union Act. To effect such a conversion, the converting financial institution shall file proof of compliance with all of the requirements of the jurisdiction under which it was originally organized, the provisions of the Credit Union Act and other requirements determined by the director.

D. A credit union organized pursuant to the Credit Union Act may be converted to a bank, savings and loan company or other financial institution. To effect such a conversion, the converting credit union shall comply with all the requirements of the jurisdiction in which it will be organized, including any rules issued by the appropriate regulating agency and other requirements determined by the director.

History: Laws 1987, ch. 311, 60; 2003, ch. 28, 13.



Section 58-11-61 - Taxation.

58-11-61. Taxation.

A. A credit union organized under or subject to the Credit Union Act [58-11-1 NMSA 1978] is exempt from taxation to the extent that a credit union chartered under federal law is exempt.

B. The shares of a credit union shall not be subject to stock transfer taxes, either when issued or when transferred from one member to another.

C. The participation by a credit union in any government program providing unemployment, social security, old age pension or other benefits shall not be deemed a waiver of the tax exemptions granted by this section.

History: Laws 1987, ch. 311, 61; 1997, ch. 195, 39.



Section 58-11-62 - Criminal liability.

58-11-62. Criminal liability.

Any credit union executive officer, director, committee member, employee or agent who willfully does any of the following is guilty of a fourth degree felony:

A. with intent to deceive, falsifies any books of account, report, statement, record or other document of a credit union whether by alteration, false entry, omission or otherwise;

B. signs, issues, publishes or transmits to a government agency any book of account, report, statement, record or other document which he knows to be false;

C. by means of deceit, obtains a signature to a writing which is a subject of forgery;

D. with intent to deceive, destroys any credit union book of account, statement, record or other document; or

E. divulges any information not lawfully required or specifically permitted concerning the affairs of the credit union or any member thereof which he has obtained solely by virtue of his position with the credit union and which information causes harm to the credit union or member.

History: Laws 1987, ch. 311, 62; 1991, ch. 51, 20.



Section 58-11-63 - Slander; libel.

58-11-63. Slander; libel.

Whoever maliciously and knowingly spreads false reports or utters false statements about the management or finances of any credit union is guilty of a third degree felony.

History: Laws 1987, ch. 311, 63.



Section 58-11-65 - False affidavit; penalty.

58-11-65. False affidavit; penalty.

Any person who makes a false statement in writing for the purpose of obtaining credit union funds is guilty of a third degree felony.

History: Laws 1987, ch. 311, 65.






Article 11A - Leasing of Safe Deposit Facilities

Section 58-11A-1 - Authority to engage in leasing safe deposit facilities; subsidiary company.

58-11A-1. Authority to engage in leasing safe deposit facilities; subsidiary company.

A. Subject to such regulations as the director may prescribe, a credit union may maintain and lease safe deposit boxes and may accept property or documents for safekeeping if, except in the case of night depositories, it issues a receipt for them.

B. A credit union may own stock in safe deposit box companies not exceeding in aggregate cost fifteen percent of its regular reserve and undivided earnings, but at least ninety percent of the stock in each safe deposit box company must be owned by credit unions, banks or trust companies.

History: Laws 1991, ch. 51, 21.



Section 58-11A-2 - Effect of lessee's death or incapacity.

58-11A-2. Effect of lessee's death or incapacity.

Unless otherwise provided in a written agreement, where a lessor, without knowledge of the death of or an adjudication of incapacity of the lessee, deals with his agent pursuant to a written power of attorney signed by the lessee, the transaction binds the lessee's estate and the lessee.

History: Laws 1991, ch. 51, 22.



Section 58-11A-3 - Lease to minor.

58-11A-3. Lease to minor.

A lessor may lease a safe deposit box and in connection therewith deal with a minor with the same effect as if leasing to and dealing with a person of full legal capacity.

History: Laws 1991, ch. 51, 23.



Section 58-11A-4 - Search procedure upon death of lessee.

58-11A-4. Search procedure upon death of lessee.

A. A lessor shall permit the person named in a court order, or if no order has been served upon the lessor, the spouse, parent, an adult descendant or a person named as a personal representative in a copy of a purported will produced by him, to open and examine the contents of a safe deposit box leased by a decedent or any documents delivered by a decedent for safekeeping, in the presence of an officer of the lessor. The lessor, if so requested by that person, may deliver upon execution of a receipt:

(1) any writing purported to be a will of the decedent;

(2) any writing purported to be a deed to a burial plot or burial instructions to the person making the request for a search; or

(3) any document purported to be an insurance policy on the life of the decedent to the person named as a beneficiary in the policy.

B. No other contents of a safe deposit box shall be removed pursuant to this section, except as provided in the Probate Code [Uniform Probate Code, 45-1-101 NMSA 1978].

History: Laws 1991, ch. 51, 24.



Section 58-11A-5 - Adverse claims to contents of a safe deposit box.

58-11A-5. Adverse claims to contents of a safe deposit box.

A. An adverse claim to the contents of a safe deposit box or to property held in safekeeping is not sufficient to require the lessor to deny access to its lessee unless the lessor is directed to do so by court order.

B. An adverse claim includes, but is not limited to, the following:

(1) one of several lessees claims, contrary to the terms of the lease, an exclusive right of access;

(2) a person claims a right of access as an officer or agent of a lessee to the exclusion of others as agents or officers; or

(3) it is claimed that a lessee is the same person as one using another name.

History: Laws 1991, ch. 51, 25.



Section 58-11A-6 - Special remedies for nonpayment of rent.

58-11A-6. Special remedies for nonpayment of rent.

A. Unless otherwise provided in a written agreement, if the rental due on a safe deposit box has not been paid for six months, the lessor may send a notice by certified or registered mail to the last known address of the lessee stating that the safe deposit box will be opened and its contents stored at the expense of the lessee unless payment is made within thirty days. If the rental is not paid within thirty days from the mailing of the notice, the safe deposit box may be opened in the presence of an executive officer of the lessor and of a notary public. The contents of the box shall be sealed in a package by the notary public who shall write on the outside the name of the lessee and the date of the opening. The notary public shall execute a certificate reciting the name of the lessee, the date of the opening of the safe deposit box and a list of its contents. The certificate shall be included in the package and a copy of the certificate shall be sent by registered mail to the last known address of the lessee. The package shall then be placed in the general vaults of the lessor at a rental not exceeding the rental charged for the safe deposit box.

B. If the contents of the safe deposit box are not claimed within the time prescribed by the Uniform Unclaimed Property Act [Uniform Unclaimed Property Act (1995), 7-8A-30 NMSA 1978], they shall be disposed of as provided in that act.

History: Laws 1991, ch. 51, 26.



Section 58-11A-7 - Disposition of contents of safe deposit box when a credit union is liquidated; duty of conservator.

58-11A-7. Disposition of contents of safe deposit box when a credit union is liquidated; duty of conservator.

A. In the event a credit union is liquidated or placed under conservatorship by the director, as authorized by Subsection I of Section 58-11-3 NMSA 1978 of the Credit Union Regulatory Act [Credit Union Act], the conservator or receiver shall send a notice by certified or registered mail to the last known address of the lessee stating that the safe deposit box will be opened and its contents stored at the expense of the lessee unless claimed within thirty days. If the contents are not claimed within thirty days from the mailing of the notice, the safe deposit box may be opened in the presence of an agent of the conservator or receiver and of a notary public. The contents shall be sealed in a package by the notary public who shall write on the outside the name of the lessee and the date of the opening. The notary public shall execute a certificate reciting the name of the lessee, the date of the opening of the safe deposit box and a list of its contents. The certificate shall be included in the package, and a copy of the certificate shall be sent by registered mail to the last known address of the lessee. The conservator or receiver shall then provide for storage of the package at a rental not exceeding the rental previously charged for the safe deposit box.

B. If the package is not claimed, it will be disposed of as provided in the Uniform Unclaimed Property Act [Uniform Unclaimed Property Act (1995), 7-8A-30 NMSA 1978].

History: Laws 1991, ch. 51, 27.






Article 12 - Credit Union Share Insurance Corporations

Section 58-12-1 - Short title.

58-12-1. Short title.

This act [58-12-1 to 58-12-3, 58-12-4 to 58-12-15 NMSA 1978] may be cited as the "Credit Union Share Insurance Corporation Act".

History: 1953 Comp., 48-19A-1, enacted by Laws 1973, ch. 114, 1.



Section 58-12-2 - Definitions.

58-12-2. Definitions.

As used in the Credit Union Share Insurance Corporation Act [58-12-1 NMSA 1978]:

A. "corporation" means the credit union share insurance corporation of this state;

B. "board" means the board of directors of the corporation;

C. "commissioner" means the director of the financial institutions division;

D. "directors" means the directors of the corporation;

E. "member" means a credit union which has become a member of the corporation;

F. "delegate" means a person designated by a member's board of directors to represent the member in the organization and operation of the corporation; and

G. "fund" means the share insurance fund.

H. "supervisory agency" means any state governmental agency statutorily responsible for the supervision and regulation of any member not chartered in the state of New Mexico.

History: 1953 Comp., 48-19A-2, enacted by Laws 1973, ch. 114, 2; 1977, ch. 245, 17; 1979, ch. 95, 1.



Section 58-12-3 - Formation of corporation; purpose.

58-12-3. Formation of corporation; purpose.

Any seven or more credit unions in this state or in any other state organized and existing under the provisions of the Credit Union Act [Chapter 58, Article 11 NMSA 1978] or under other substantially similar state laws may, subject to the prior approval of the director, form a corporation under the Credit Union Share Insurance Corporation Act to be known as the "New Mexico credit union share insurance corporation" for the purpose of creating and maintaining a fund for the insurance of shares and deposits of those credit unions that become members. Each of the credit unions participating in the formation of the corporation shall execute articles of incorporation therefor, which shall be submitted for filing to the secretary of state with a filing fee of five dollars ($5.00) after the articles of incorporation have been approved by the director. In the event that credit unions chartered in other states join this corporation, the corporate name may be changed by the board of directors to reflect such multistate membership. Any contract or agreement or amendment thereto for the purposes of joining this corporation to which a credit union chartered in another state is a party shall be subject to prior review and approval by the director.

History: 1953 Comp., 48-19A-3, enacted by Laws 1973, ch. 114, 3; 1979, ch. 95, 2; 2013, ch. 75, 19.



Section 58-12-3.1 - Out-of-state members.

58-12-3.1. Out-of-state members.

Notwithstanding any language herein to the contrary, any member not chartered in New Mexico shall only be subject to the statutes, rules and regulations enacted or issued by the member's chartering state or applicable supervisory agency. As a condition of participation in the New Mexico credit union share insurance corporation, the member not chartered in the state of New Mexico shall appoint the New Mexico secretary of state as agent for service of process. Provided, however, nothing herein shall be construed to limit the powers of the corporation over its members, whether chartered by the state of New Mexico or by any other state.

History: 1978 Comp., 58-12-3.1, enacted by Laws 1979, ch. 95, 3.



Section 58-12-4 - Corporation organization and bylaws.

58-12-4. Corporation organization and bylaws.

A. Except as otherwise provided, each delegate shall have one vote in the election of directors and in voting in any matter legally coming before a meeting. However, delegates shall not vote by proxy nor shall any one delegate represent more than one member.

B. A quorum shall consist of a majority of the delegates entitled to vote, or eleven delegates, whichever is less.

C. Subject to the approval of the commissioner and any applicable supervisory agency, the delegates may make such bylaws as they deem necessary to carry out the provisions of the Credit Union Share Insurance Corporation Act [58-12-1 NMSA 1978].

D. Subject to Section 58-12-6 NMSA 1978, bylaws may be amended or repealed if thirty days' written notice is given to all members containing the time and place of the meeting and if the proposed amendment or repeal is approved by a vote of two-thirds of the delegates present and voting at the meeting.

History: 1953 Comp., 48-19A-4, enacted by Laws 1973, ch. 114, 4; 1979, ch. 95, 4.



Section 58-12-5 - Corporation directors and officers.

58-12-5. Corporation directors and officers.

A. The corporation shall have a board of directors consisting of seven persons, six of whom shall be elected by the delegates from among their members, with the remaining director to be elected by the other six directors and to be the chief administrative officer of the corporation. In addition, the commissioner or the director of any supervisory agency or a representative designated by the commissioner and such supervisory agency or agencies shall be an ex-officio member of the board. The articles of incorporation shall, however, designate six directors, other than the chief administrative officer, to serve until the first annual meeting of the corporation. At the first annual meeting, two directors will be elected for a term of one year, two directors for a term of two years and two directors for a term of three years, and thereafter at each annual meeting, two directors will be elected for a term of three years. The chief administrative officer shall be elected annually for a term of one year. All directors shall be sworn and hold office until their successors are qualified. If a person elected does not take the oath of office within thirty days, his office shall become vacant. The director shall fill any vacancies on the board until the next annual meeting. The directors shall from time to time adopt such rules and regulations as they may deem necessary to effect the purposes of the Credit Union Share Insurance Corporation Act [58-12-1 NMSA 1978].

B. There shall be a president, vice president, treasurer and secretary of the corporation and an administrator who shall serve as the chief administrative officer and shall function as the seventh director, and such other officers as the board may deem necessary. Officers shall be elected annually by the directors, at a meeting held not more than fifteen days following the adjournment of the annual delegates' meeting. The president and vice president shall be elected from the board. The secretary of the corporation shall be the secretary of the board. The directors may fill any vacancies until the next annual meeting and for cause shown may remove an officer by a two-thirds vote of all directors of the board.

History: 1953 Comp., 48-19A-5, enacted by Laws 1973, ch. 114, 5; 1979, ch. 95, 5.



Section 58-12-6 - Corporation; board meetings.

58-12-6. Corporation; board meetings.

The annual meeting of the corporation shall be held in the month of April and shall be called by the secretary at a time and place to be designated by the board. Special meetings of the corporation may be called by request either of a majority of the members of the board or the commissioner or any supervisory agency. The request shall be signed by the directors, shall state the purposes and date of the meeting and shall be given to the secretary of the corporation at least forty-five days before the date of the meeting. The call for such meeting shall state the time, place and purpose thereof and shall be mailed to each member at least thirty days before the date of the meeting. If a purpose of the meeting is to adopt an amendment to the bylaws, the request and the call of the meeting shall contain notice and a copy of the proposed amendment. The board shall meet at least quarterly, once in the months of October, January, April and July. A quorum of the board shall consist of not less than a majority of the directors.

History: 1953 Comp., 48-19A-6, enacted by Laws 1973, ch. 114, 6; 1979, ch. 95, 6.



Section 58-12-7 - Corporation; powers and duties of the board.

58-12-7. Corporation; powers and duties of the board.

A. To the extent authorized by the commissioner or any supervisory agency, the board may review the financial condition of any member as it relates to share insurance and, after the review, submit a report of the review to the commissioner and the supervisory agency accompanied with the recommendations of the board.

B. Upon request of the board, the commissioner or the supervisory agency may furnish to the board such factual information in his possession as the commissioner or the supervisory agency may deem to be of assistance to the corporation in determining the financial condition of any member.

C. If the board determines that a special examination and audit, including a current appraisal of the assets, of any member would be in the interests of its shareholders or in the interests of the sound and effective operation of the corporation, the board, by vote of at least two-thirds of its directors, may request the commissioner or any supervisory agency to provide for a special examination, audit and appraisal. If the commissioner or any supervisory agency determines the examination, audit and appraisal advisable, he or it shall provide for an examination, together with a current appraisal of the member's assets by a qualified person, and the board may furnish to the commissioner or any supervisory agency such evidence of current values of any or all of such member's assets that it considers material to the appraisal.

D. After receiving the reports of the examination and appraisal, the commissioner or any supervisory agency shall furnish to the board, and to the member, copies of the reports. The board shall have authority to make recommendations to any member designed to correct practices or policies of the member in conducting its business, including loan or dividend policies, which the board considers unsafe or unsound, or having a tendency to impair the financial condition of the member. If such member fails to follow such recommendations, the board shall give notice to the commissioner and any supervisory agency.

E. If it appears to the board that such practices or policies have impaired or are likely to impair the solvency of the member, or are unreasonably increasing the insurance risk of the corporation with respect to the member, they shall include a statement to this effect, together with a report of the facts and circumstances, in the notice to the commissioner and the supervisory agency. If the commissioner or the supervisory agency determines from the report, notice and from other available information that the member is in unsafe or unsound condition to transact the business for which it was created, then, the commissioner or the supervisory agency may so certify to the corporation. Nothing contained in this section shall be construed to abridge any power conferred upon the commissioner or supervisory agency by any law.

F. Whenever it appears to the commissioner or the supervisory agency that it is inadvisable or inexpedient for any member to continue to transact the business for which it is organized without receiving assistance, he or it may, in his or its discretion, notify the board and thereupon the board may take any action it considers necessary to reduce the risk or avert a threatened loss to the corporation, and, notwithstanding any other provision of law, may require a merger or consolidation of such member with other financial institutions or may facilitate the sale of assets of such member to, and the assumption of its liabilities by, one or more members or other financial institutions. The board may with the approval of the commissioner or any supervisory agency do any of the following:

(1) purchase from such member any equitable or other interest in, its assets at book value, or at some other value mutually agreed upon by such member and the board, notwithstanding that either of such values may exceed the market value of the assets so purchased, and upon such terms and conditions as the board may determine;

(2) make loans to such member, and upon such terms and conditions, as the board may determine;

(3) pay to the member, in accordance with an agreement entered into between the member and the corporation, an amount not in excess of the difference between the book value of some or all its assets and the fair value as determined by the agreement, in consideration for which such member shall agree to write down the assets to the fair value and to pay over to the corporation so much of any net proceeds realized from the sale or other disposition of the assets as are in excess of the fair value, the payment to be made in such amounts, at such times and upon such terms and conditions as the board may determine. Any amount paid by the corporation to such member and the agreement of the member to repay the excess shall constitute liabilities of the member only to the extent of any such excess from time to time actually realized; or

(4) deposit a sum of money into the reserve accounts of the member in accordance with an agreement entered into between the member and the corporation, such member being hereby authorized and empowered, notwithstanding any other provision of law, to repay the amount to the corporation at such time or times and in such manner as the agreement may prescribe, provided that, any such payment made by the corporation to the member, and any agreement of the member to repay the same shall constitute liabilities of the member only to the extent provided by the agreement. The member, by vote of at least two-thirds of its directors, may take any action necessary or advisable to enable it to carry out any or all provisions of this section.

G. At any time after ten years from the date financial assistance has been granted to a member under any provision of this section, any unpaid balance may be compromised or settled for cash payment or other consideration as the board and the member, with the approval of the commissioner and supervisory agency, may agree upon. Upon such compromise or settlement the member shall be released and discharged from any further obligation to repay the unpaid balance of such financial assistance except to the extent provided by such agreement.

H. If a member authorized by a vote of at least two-thirds of the member's directors chooses to be liquidated, the corporation shall be fully authorized to proceed with the liquidation, merger or consolidation of the member.

I. Whenever it appears to the commissioner or the supervisory agency that any member is in unsound or unsafe condition to transact the business for which it is organized, the commissioner or the supervisory agency may so certify to the board and, upon receipt of the certificate, the board shall, by notice in writing to the commissioner, supervisory agency and to the member, take possession and control of the property and the business of the member and operate the business of the member, subject to such rules and regulations as the commissioner or supervisory agency may prescribe until the member resumes business or until its affairs are finally liquidated. While operating such business, the corporation may pay to the member out of the share insurance fund such sums as the board considers necessary for the protection of the member's shareholders and depositors, and may order these sums to be repaid when no longer required for that purpose, or may purchase assets from the member to effect the purposes of the Credit Union Share Insurance Corporation Act [58-12-1 NMSA 1978] on such terms and conditions and at such valuations as the board may determine.

J. At any time after the board has taken over the control, possession and operation of any member, they may with the approval of the commissioner or supervisory agency turn back the control, possession and operation to the member. The member may resume business free from any control by the corporation, subject to such conditions as the commissioner or supervisory agency may approve. The board shall not turn back the control, possession and operation of any member until there has been repaid into the share insurance fund all sums paid out from the fund to the member or its shareholders or depositors or until security for repayment is received which is satisfactory to the board.

K. The board may, and at the request of the commissioner or supervisory agency shall, at any time after they have taken over the control, possession and operation of any member, discontinue the business of the member and proceed to liquidate its affairs. The corporation shall in such event pay to the shareholders and depositors of such member the full amount of their shares or deposits permitted by law at the date of the discontinuance of the business of the member with interest from the last dividend date to the date of discontinuance at such rate, not exceeding three percent, as the board shall determine. The payments shall be made as soon as possible after the date of discontinuance. For such purpose the board shall use in addition to the assets of the member such sums as may be required from the share insurance fund. In case of liquidation the corporation shall be subject to such rules and regulations as may be prescribed by the commissioner or the supervisory agency. Rules and regulations prescribed by the commissioner shall apply only to the liquidation of New Mexico-chartered credit unions. In the event of the liquidation of a member chartered in a state other than New Mexico, the corporation shall be subject only to such rules and regulations prescribed by the applicable supervisory agency. The corporation shall take steps to collect all debts due and claims belonging to such members and may sell or compound all bad or doubtful debts, and may sell all or any part of the real or personal property or other assets of the member on such terms and conditions and at such valuation as the board shall determine, and the corporation may itself be the purchaser at any or all such sales. To execute and perform the powers and duties conferred upon the corporation, it may, in the name of any such member, prosecute and defend all suits and other legal proceedings and may, in the name of the member, execute, acknowledge and deliver all deeds, assignments, leases and other instruments necessary and proper to effectuate any sale of real or personal property or other assets. Any deed or other instrument executed pursuant to the authority hereby given shall be valid and effectual for all purposes to the same extent as though executed by the officers of the member by authority of its board of directors. The compensation of employees, counsel and other assistants employed by the board to liquidate the affairs of any member under this section, and all expenses incurred in connection with the liquidation of any such member shall be fixed by the directors of the corporation. The officers of the corporation and any other persons employed by its directors to liquidate the affairs of any member under this section shall give bond to the directors of the corporation for the faithful performance of their duties in relation to such liquidation in such amount and with such surety or sureties as the commissioner or supervisory agency may approve. The persons appointed for the purpose of liquidating the affairs of any such member shall be subject to all the penalties to which agents appointed by the commissioner or supervisory agency for the purpose of liquidating the affairs of a member are now or may hereafter be subject. All accounts for which no claimant can be found after six years following the discontinuance of the business of any such member shall be disposed of in accordance with the Uniform Disposition of Unclaimed Property Act [Uniform Unclaimed Property Act (1995), 7-8A-1 NMSA 1978].

L. With the approval of the commissioner or supervisory agency, and subject to such rules and regulations as he or it may prescribe, the board may appoint conservators or agents to assist it in the operation, management and liquidation of assets purchased or otherwise acquired from members by the corporation. The original location of the assets purchased or otherwise acquired shall determine whether such rules and regulations may be prescribed by the commissioner or supervisory agency. Certificates of appointment of such conservators and agents shall be filed with the commissioner or supervisory agency. Notwithstanding any other provisions of law, all members are hereby authorized to act as such conservators and agents and to exercise the powers and perform the duties contemplated by this section.

M. The corporation may exercise all the powers, rights and franchises of any member, the control, possession and operation of which has been taken over by the corporation. Notwithstanding any other provisions of law:

(1) with the approval of the commissioner or supervisory agency, any member may advance or loan upon, or purchase, the whole or any part of the assets of any other member which is in possession of the corporation or which has been the subject of a notice from the commissioner or supervisory agency to the corporation as provided herein, at such valuations and upon such terms and conditions as such member or members, by authorization of their boards of directors, may agree upon. The member making such an advance, loan or purchase, for the purpose of effecting the same, may assume and agree to pay the whole or any part of the share, deposit and other liabilities of such other member, subject to such terms and conditions and subject to such adjustments as may be approved by the commissioner or supervisory agency; and

(2) with the approval of the commissioner or the supervisory agency, any member may advance or loan upon, or purchase the whole or any part of the assets acquired or held by the corporation, and may participate in such an advance, loan or purchase with one or more other members, at such valuation and upon such terms and conditions as the corporation, and such member or members with authorization of their boards of directors, may agree upon. With like approval, the corporation may do any and all things and may take any and all action which the board considers necessary or advisable to give effect to this paragraph; provided, that the approval of the commissioner or supervisory agency shall not be required in the case of the purchase hereunder by a member from the corporation of any mortgage for a sum equal to the unpaid balance thereof.

History: 1953 Comp., 48-19A-7, enacted by Laws 1973, ch. 114, 7; 1979, ch. 95, 7.



Section 58-12-8 - Corporation; termination of membership; penalty.

58-12-8. Corporation; termination of membership; penalty.

A. Whenever it shall appear to the board and the commissioner or supervisory agency that a member has conducted its business in an unsafe or unsound manner or has knowingly or negligently permitted any of its officers or agents to violate any provision of any law or regulation to which the member is subject, or has failed to pay any required assessment, the board and the commissioner or the supervisory agency shall give notice of their intention to terminate its insurance after a hearing before the commissioner or supervisory agency, which hearing shall be held within thirty days of such notice. The board and the commissioner or supervisory agency shall by order make such disposition of the matter as may be necessary to protect the stability and solvency of the corporation.

B. In the event the order provides for termination of insurance, the commissioner or the supervisory agency shall order the member to give notice of such termination to its shareholders and depositors within such time and in such manner as he or it may require. In the event of failure to give the notice required to insured members as herein provided, the commissioner or supervisory agency is authorized to give such notice in such manner as he or it may determine, and for such purpose the member shall provide a list of its depositors and shareholders to the commissioner or supervisory agency. The termination of insurance shall be effective six months after the date the required notice is given.

C. If any member shall fail to pay any assessment required under the Credit Union Share Insurance Corporation Act [58-12-1 NMSA 1978], the treasurer of the corporation shall notify the commissioner and the supervisory agency of such failure and the commissioner or the supervisory agency shall forthwith notify the member in writing.

History: 1953 Comp., 48-19A-8, enacted by Laws 1973, ch. 114, 8; 1979, ch. 95, 8.



Section 58-12-9 - Corporation; membership.

58-12-9. Corporation; membership.

A. Any membership applicant shall first give notice in writing to the corporation of its intention to become a member and shall submit such preliminary financial statements and other information concerning its assets, liabilities and affairs as the commissioner or supervisory agency and the board may determine.

B. An applicant, before admission to the corporation, shall also be subject to such audit, if any, as the commissioner or supervisory agency and the board determine to be necessary. If the board and the commissioner or supervisory agency find that the applicant is solvent, has adequate management and is conducting its business in a safe and sound manner, or in the case of a newly organized credit union, proposes to conduct its business in a safe and sound manner, the application shall be granted.

History: 1953 Comp., 48-19A-9, enacted by Laws 1973, ch. 114, 9; 1979, ch. 95, 9.



Section 58-12-10 - Corporation; assessments.

58-12-10. Corporation; assessments.

A. As a basic assessment for the purpose of establishing the "share insurance fund", the board shall require the original members and each new member to pay over in cash to the corporation an amount equal to one percent of its total member share and deposit balances as shown by its latest June 30 or December 31 statement. This assessment shall be made within ten days after the acceptance of a member by the corporation. Such assessments may be charged by the member to its undivided earnings, or established as an asset.

B. Semiannually, to ensure that the share insurance fund equals at least one percent of the total share and deposit balances of all members, the board shall declare an additional assessment against any member whose share and deposit balances have increased since the previous assessment, for such appropriate amounts as may be necessary to bring the total contribution by such member to the share insurance fund up to one percent of its total share and deposit balances, then outstanding.

C. In addition, in the event the share insurance fund is depleted through any expenditure therefrom made by the board in accordance with the provisions of the Credit Union Share Insurance Corporation Act [58-12-1 NMSA 1978], a special assessment shall be made against all members, proratably on the basis of their respective share and deposit balances, for such total amount as may be necessary to cover such deficiency in the fund. Any amounts paid by way of such special assessment shall not be credited toward any assessment due under Subsection B of this section.

D. The board may pay to the members a dividend computed on the aggregate of assessments paid by each member pursuant to this section.

E. The corporation shall be subject to such examinations or audits to such extent and manner and at such times as the commissioner or supervisory agency may determine. The cost of any such examination or audit as well as the cost of administration of the fund shall be borne by the corporation.

F. Sums derived pursuant to this section and all increments thereof shall constitute the share insurance fund.

History: 1953 Comp., 48-19A-10, enacted by Laws 1973, ch. 114, 10; 1979, ch. 95, 10.



Section 58-12-11 - Assessments; for operational purposes.

58-12-11. Assessments; for operational purposes.

In or within thirty days after June 30 or December 31 of each year except as hereinbefore provided, while a member, such member shall pay to the corporation an assessment equal to one-fourth of one percent of its share and deposit liabilities payable as shown on its financial statement as of said dates, to be used for operational purposes; provided, however, that the board may, prior to the semiannual assessment date, reduce uniformly the rate of the semiannual operational assessment or waive such assessment entirely. The assessment referred to herein may be charged to undivided earnings or operating expense.

History: 1953 Comp., 48-19A-11, enacted by Laws 1973, ch. 114, 11.



Section 58-12-12 - Financial assistance.

58-12-12. Financial assistance.

The board may by resolution borrow money for the purposes of the share insurance fund and may pledge any assets in which such fund is invested as security for such loans. The board may have the right to buy reinsurance and bonds or participate in the capital structure of a business for the purpose of protecting and strengthening the share insurance fund itself, or make purchases of stock in a business formed for the purpose of reinsuring share insurance corporations. The corporation may evaluate and transfer funds to a regional or national share insurance corporation whose primary function is for the insurance of shares or the reinsurance of share insurance corporations.

History: 1953 Comp., 48-19A-12, enacted by Laws 1973, ch. 114, 12.



Section 58-12-13 - Dissolution of the corporation.

58-12-13. Dissolution of the corporation.

The directors of the corporation, at a special meeting called for the purpose of dissolution of the corporation and held in accordance with the bylaws and Section 58-12-6 NMSA 1978, may determine by vote of four-fifths of all directors that as a fact the corporation is no longer needed for the insurance of shares and deposits of members. If such fact also is determined by the commissioner, and the supervisory agency then, by like vote of such member delegates present, with the approval of the commissioner and the supervisory agency, the delegates may vote to dissolve and liquidate the corporation. When voting for dissolution, each such member, through its delegate, shall have one vote. Upon any dissolution and liquidation of the corporation, the board shall proceed to distribute to the then members the proceeds of the fund after payment of all losses, expenses and obligations of the corporation, in the following priority: first, in payment pro rata of the assessment referred to in Section 58-12-8 NMSA 1978; second, in payment pro rata of all assessments paid by the then members under Section 58-12-10 NMSA 1978; third, the balance, if any, of the proceeds from such dissolution and liquidation shall be distributed pro rata to the then members on the basis of the total payments described in first and second payment priorities.

History: 1953 Comp., 48-19A-13, enacted by Laws 1973, ch. 114, 13; 1979, ch. 95, 11.



Section 58-12-14 - Applicability of certain laws.

58-12-14. Applicability of certain laws.

The corporation shall be exempt from all state and local taxation except in respect to any real estate owned and used by it for its corporate purposes.

History: 1953 Comp., 48-19A-14, enacted by Laws 1973, ch. 114, 14.



Section 58-12-15 - Corporation; investments.

58-12-15. Corporation; investments.

Except as herein provided, any or all of the corporation funds may be invested by the board only in cash, securities or investments which are legal.

History: 1953 Comp., 48-19A-15, enacted by Laws 1973, ch. 114, 15.






Article 13 - Security Dealers



Article 13A - Model State Commodity Code

Section 58-13A-1 - Short title.

58-13A-1. Short title.

This act [58-13A-1 to 58-13A-22 NMSA 1978] may be cited as the "Model State Commodity Code".

History: Laws 1985, ch. 163, 1.



Section 58-13A-2 - Definitions.

58-13A-2. Definitions.

As used in the Model State Commodity Code [58-13A-1 NMSA 1978]:

A. "director" means the chief of the securities bureau of the financial institutions division of the regulation and licensing department;

B. "Commodity Exchange Act" means the act of congress known as the Commodity Exchange Act, as amended to the effective date of the Model State Commodity Code;

C. "commodity futures trading commission" means the independent regulatory agency established by congress to administer the Commodity Exchange Act;

D. "CFTC rule" means any rule, regulation or order of the commodity futures trading commission in effect on the effective date of the Model State Commodity Code;

E. "commodity" means, except as otherwise specified by the director by rule, regulation or order, any agricultural, grain or livestock product or by-product, any metal or mineral including a precious metal set forth in Subsection F of this section, any gem or gemstone whether characterized as precious, semi-precious or otherwise, any fuel whether liquid, gaseous or otherwise, any foreign currency and all other goods, articles, products or items of any kind; provided that the term commodity shall not include:

(1) a numismatic coin whose fair market value is at least twenty percent higher than the value of the metal it contains;

(2) real property or any agricultural or livestock product grown or raised on real property and offered or sold by the owner or lessee of such real property; or

(3) any work of art offered or sold by art dealers at public auction or offered or sold through a private sale by the owner thereof;

F. "precious metal" means the following:

(1) silver, in either coin, bullion or other form;

(2) gold, in either coin, bullion or other form;

(3) platinum, in either coin, bullion or other form; and

(4) such other items as the director may specify by rule, regulation or order;

G. "commodity contract" means any account, agreement or contract for the purchase or sale, primarily for speculation or investment purposes and not for use or consumption by the offeree or purchaser, of one or more commodities, whether for immediate or subsequent delivery or whether delivery is intended by the parties, and whether characterized as a cash contract, deferred shipment or deferred delivery contract, forward contract, futures contract, installment or margin contract, leverage contract or otherwise. Any commodity contract offered or sold shall, in the absence of evidence to the contrary, be presumed to be offered or sold for speculation or investment purposes. A commodity contract shall not include any contract or agreement which requires, and under which the purchaser receives, within twenty-eight calendar days from the payment in good funds of any portion of the purchase price, physical delivery of the total amount of each commodity to be purchased under the contract or agreement;

H. "commodity option" means any account, agreement or contract giving a party thereto the right to purchase or sell one or more commodities or one or more commodity contracts, whether characterized as an option, privilege, indemnity, bid, offer, put, call, advance guaranty, decline guaranty or otherwise, but shall not include a commodity option traded on a national securities exchange registered with the United States securities and exchange commission;

I. "commodity merchant" means any of the following, as defined or described in the Commodity Exchange Act or by CFTC rule:

(1) futures commission merchant;

(2) commodity pool operator;

(3) commodity trading advisor;

(4) introducing broker;

(5) leverage transaction merchant;

(6) an associated person of any of the foregoing;

(7) floor broker; and

(8) any other person, other than a futures association, required to register with the commodity futures trading commission;

J. "board of trade" means any person or group of persons engaged in buying or selling any commodity or receiving the same for sale on consignment, whether such person or group of persons is characterized as a board of trade, exchange or other form of marketplace;

K. "offer" or "offer to sell" includes every offer, every attempt to offer to dispose of, or solicitation of an offer to buy, to purchase or to acquire, for value;

L. "sale" or "sell" includes every sale, contract of sale, contract to sell, or disposition, for value;

M. "person" means an individual, a corporation, a partnership, an association, a joint-stock company, a trust where the interest of the beneficiaries are evidenced by a security, an unincorporated organization, a government or a political subdivision of a government, but shall not include a contract market designated by the commodity futures trading commission or any clearinghouse thereof or a national securities exchange registered with the securities and exchange commission, or any employee, officer or director of such contract market, clearinghouse or exchange acting solely in that capacity; and

N. "financial institution" means a bank, savings institution or trust company organized under, or supervised pursuant to, the laws of the United States or of any state.

History: Laws 1985, ch. 163, 2.



Section 58-13A-3 - Unlawful commodity transactions.

58-13A-3. Unlawful commodity transactions.

A. Except as otherwise provided in Paragraph (1) of Subsection A of Section 5 [58-13A-5 NMSA 1978] of the Model State Commodity Code, no person shall offer to enter into, enter into or confirm the execution of any transaction for the delivery of any commodity under a commodity contract commonly known as a margin account, margin contract, leverage account or leverage contract, or under any contract, account, arrangement, scheme or device that serves the same function or functions or is marketed or managed in substantially the same manner as such account or contract.

B. No person shall sell or purchase or offer to sell or purchase any commodity under any other commodity contract or under any commodity option or offer to enter into or enter into as seller or purchaser any other commodity contract or any commodity option.

History: Laws 1985, ch. 163, 3.



Section 58-13A-4 - Exempt persons.

58-13A-4. Exempt persons.

The prohibition in Subsection B of Section 3 [58-13A-3 NMSA 1978] of the Model State Commodity Code shall not apply to any of the following persons, or any employee, officer or director thereof acting solely in that capacity:

A. a person registered with the commodity futures trading commission as a futures commission merchant or as a leverage transaction merchant whose activities require such registration;

B. a person registered with the securities and exchange commission as a broker-dealer whose activities require such registration;

C. a person affiliated with, and whose obligations and liabilities are guaranteed by, a person referred to in Subsection A or B of this section;

D. a person who is a member of a contract market designated by the commodity futures trading commission or any clearinghouse thereof;

E. a financial institution; or

F. a person registered under the laws of this state as a securities broker-dealer whose activities require such registration.

History: Laws 1985, ch. 163, 4.



Section 58-13A-5 - Exempt transactions.

58-13A-5. Exempt transactions.

A. The prohibitions in Section 3 [58-13A-3 NMSA 1978] of the Model State Commodity Code shall not apply to the following:

(1) a transaction within the exclusive jurisdiction of the commodity futures trading commission as granted under the Commodity Exchange Act;

(2) a commodity contract for the purchase of one or more precious metals which requires, and under which the purchaser receives, within seven calendar days from the payment in good funds of any portion of the purchase price, physical delivery of the quantity of the precious metals purchased by such payment, provided that, for purposes of this paragraph, physical delivery shall be deemed to have occurred if, within such seven-day period, such quantity of precious metals purchased by such payment is delivered, whether in specifically segregated or fungible bulk form, into the possession of a depository other than the seller which is either:

(a) a financial institution;

(b) a depository the warehouse receipts of which are recognized for delivery purposes for any commodity on a contract market designated by the commodity futures trading commission;

(c) a storage facility licensed or regulated by the United States or any agency thereof; or

(d) a depository designated by the director, and such depository, or other person which itself qualifies as a depository as aforesaid, issues and the purchaser receives, a certificate, document of title, confirmation or other instrument evidencing that such quantity of precious metals has been delivered to the depository and is being and will continue to be held by the depository on the purchaser's behalf, free and clear of all liens and encumbrances, other than liens of the purchaser, tax liens, liens agreed to by the purchaser or liens of the depository for fees and expenses, which have previously been disclosed to the purchaser;

(3) a commodity contract for the sale of a cash commodity for deferred shipment or delivery entered into solely between persons engaged in producing, processing, using commercially or handling as merchants, each commodity subject thereto, or any by-product thereof; or

(4) a commodity contract under which the offeree or the purchaser is a person referred to in Section 4 [58-13A-4 NMSA 1978] of the Model State Commodity Code, an insurance company, an investment company as defined in the Investment Company Act of 1940 or an employee pension and profit-sharing or benefit plan, other than a self-employed individual retirement plan or individual retirement account.

B. The director may issue rules, regulations or orders prescribing the terms and conditions of all transactions and contracts covered by the provisions of the Model State Commodity Code [58-13A-1 NMSA 1978] which are not within the exclusive jurisdiction of the commodity futures trading commission as granted by the Commodity Exchange Act, exempting any person or transaction from any provision of the Model State Commodity Code conditionally or unconditionally and otherwise implementing the provisions of that code for the protection of purchasers and sellers of commodities.

History: Laws 1985, ch. 163, 5.



Section 58-13A-6 - Unlawful commodity activities.

58-13A-6. Unlawful commodity activities.

A. No person shall engage in a trade or business or otherwise act as a commodity merchant unless such person:

(1) is registered or temporarily licensed with the commodity futures trading commission for each activity constituting such person as a commodity merchant and such registration or temporary license shall not have expired, nor been suspended nor revoked; or

(2) is exempt from such registration by virtue of the Commodity Exchange Act or of a CFTC rule.

B. No board of trade shall trade, or provide a place for the trading of, any commodity contract or commodity option required to be traded on or subject to the rules of a contract market designated by the commodity futures trading commission unless such board of trade has been so designated for such commodity contract or commodity option and such designation shall not have been vacated, nor suspended nor revoked.

History: Laws 1985, ch. 163, 6.



Section 58-13A-7 - Fraudulent conduct.

58-13A-7. Fraudulent conduct.

No person shall, directly or indirectly:

A. cheat or defraud, or attempt to cheat or defraud, any other person or employ any device, scheme or artifice to defraud any other person;

B. make any false report, enter any false record or make any untrue statement of a material fact or omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they were made, not misleading;

C. engage in any transaction, act, practice or course of business, including, without limitation, any form of advertising or solicitation which operates or would operate as a fraud or deceit upon any person; or

D. misappropriate or convert the funds, security or property of any other person, in or in connection with the purchase or sale of, the offer to sell, the offer to enter into or the entry into of, any commodity contract or commodity option subject to the provisions of Section 3 [58-13A-3 NMSA 1978] and Paragraphs (2), (3) and (4) of Subsection A of Section 5 [58-13A-5 NMSA 1978] of the Model State Commodity Code, except that the provisions of Subsection B of this section shall not apply to a commodity contract covered by Paragraph (3) of Subsection A of Section 5 of the Model State Commodity Code.

History: Laws 1985, ch. 163, 7.



Section 58-13A-8 - Liability of principals, controlling persons and others.

58-13A-8. Liability of principals, controlling persons and others.

A. The act, omission or failure of any official, agent or other person acting for any individual, association, partnership, corporation or trust within the scope of his employment or office shall be deemed the act, omission or failure of such individual, association, partnership, corporation or trust, as well as of such official, agent or other person.

B. Every person who directly or indirectly controls another person liable under any provision of the Model State Commodity Code [58-13A-1 NMSA 1978], every partner, officer or director of such other person, every person occupying a similar status or performing similar functions, and every employee of such other person who materially aids in the violation is also liable jointly and severally with and to the same extent as such other person, unless the person who is also liable by virtue of this provision sustains the burden of proof that he did not know, and in exercise of reasonable care could not have known, of the existence of the facts by reason of which the liability is alleged to exist.

History: Laws 1985, ch. 163, 8.



Section 58-13A-9 - Securities laws unaffected.

58-13A-9. Securities laws unaffected.

Nothing in the Model State Commodity Code [58-13A-1 NMSA 1978] shall impair, derogate or otherwise affect the authority or powers of the director under the Securities Act of New Mexico [58-13B-1 NMSA 1978] or the application of any provision thereof to any person or transaction subject thereto.

History: Laws 1985, ch. 163, 9.



Section 58-13A-10 - Purpose.

58-13A-10. Purpose.

The Model State Commodity Code [58-13A-1 NMSA 1978] may be construed and implemented to effectuate its general purpose to protect investors, to prevent and prosecute illegal and fraudulent schemes involving commodities and to maximize coordination with federal and other states' law and the administration and enforcement thereof.

History: Laws 1985, ch. 163, 10.



Section 58-13A-11 - Investigations.

58-13A-11. Investigations.

A. The director may make investigations, within or without this state, as he finds necessary or appropriate to:

(1) determine whether any person has violated, or is about to violate, any provision of the Model State Commodity Code [58-13A-1 NMSA 1978] or any rule or order of the director; or

(2) aid in enforcement of that code.

B. The director may publish information concerning any violation of the Model State Commodity Code or any rule or order of the director.

C. For purposes of any investigation or proceeding under the Model State Commodity Code, the director or any officer or employee designated by rule or order may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence and require the production of any books, papers, correspondence, memoranda, agreements or other documents or records which the director finds to be relevant or material to the inquiry.

D. (1) If a person does not give testimony or produce the documents required by the director or a designated employee pursuant to an administrative subpoena, the director or designated employee may apply for a court order compelling compliance with the subpoena or the giving of the required testimony.

(2) The request for order of compliance may be addressed to either:

(a) the district court for the county of Santa Fe or the district court where service may be obtained on the person refusing to testify or produce, if the person is within this state; or

(b) the appropriate court of the state having jurisdiction over the person refusing to testify or produce, if the person is outside this state.

History: Laws 1985, ch. 163, 11.



Section 58-13A-12 - Enforcement.

58-13A-12. Enforcement.

A. If the director believes, whether or not based upon an investigation conducted under Section 11 [58-13A-11 NMSA 1978] of the Model State Commodity Code, that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of that code or any rule or order under that code, the director may:

(1) issue a cease and desist order;

(2) take disciplinary action against a licensed person as specified in that code;

(3) issue an order imposing a civil penalty in amount which may not exceed ten thousand dollars ($10,000) for any single violation or one hundred thousand dollars ($100,000) for multiple violations in a single proceeding or a series of related proceedings; or

(4) initiate any of the actions specified in Subsection B of this section.

B. The director may institute any of the following actions in the appropriate courts of this state, or in the appropriate courts of another state, in addition to any legal or equitable remedies otherwise available:

(1) a declaratory judgment;

(2) an action for a prohibitory or mandatory injunction to enjoin the violation and to ensure compliance with the Model State Commodity Code [58-13A-1 NMSA 1978] or any rule or order of the director;

(3) an action for disgorgement;

(4) an action for restitution; or

(5) an action for appointment of a receiver or conservator for the defendant or the defendant's assets.

History: Laws 1985, ch. 163, 12.



Section 58-13A-13 - Power of court to grant relief.

58-13A-13. Power of court to grant relief.

A. (1) Upon a proper showing by the director that a person has violated, or is about to violate, any provision of the Model State Commodity Code [58-13A-1 NMSA 1978] or any rule or order of the director, the district court may grant appropriate legal or equitable remedies.

(2) Upon showing of violation of the Model State Commodity Code or a rule or order of the director, the court, in addition to traditional legal and equitable remedies, including temporary restraining orders, permanent or temporary prohibitory or mandatory injunctions and writs of prohibition or mandamus, may grant the following special remedies:

(a) imposition of a civil penalty in amount which may not exceed ten thousand dollars ($10,000) for any single violation or one hundred thousand dollars ($100,000) for multiple violations in a single proceeding or a series of related proceedings;

(b) disgorgement;

(c) declaratory judgment;

(d) restitution to investors wishing restitution; and

(e) appointment of a receiver or conservator for the defendant or the defendant's assets.

(3) Appropriate remedies when the defendant is shown only about to violate the Model State Commodity Code or a rule or order of the director shall be limited to:

(a) a temporary restraining order;

(b) a temporary or permanent injunction;

(c) a writ of prohibition or mandamus; or

(d) an order appointing a receiver or conservator for the defendant or the defendant's assets.

B. The court shall not require the director to post a bond in any official action under the Model State Commodity Code.

C. (1) Upon a proper showing by the director or securities or commodity agency of another state that a person, other than a government or governmental agency or instrumentality, has violated, or is about to violate, any provision of the commodity code of that state or any rule or order of the administrator or securities or commodity agency of that state, the district court may grant appropriate legal and equitable remedies.

(2) Upon showing of a violation of the securities or commodity act of the foreign state or a rule or order of the administrator or securities or commodity agency of the foreign state, the court, in addition to traditional legal or equitable remedies including temporary restraining orders, permanent or temporary prohibitory or mandatory injunctions and writs of prohibition or mandamus, may grant the following special remedies:

(a) disgorgement; and

(b) appointment of a receiver, conservator or ancillary receiver or conservator for the defendant or the defendant's assets located in this state.

(3) Appropriate remedies when the defendant is shown only about to violate the securities or commodity act of the foreign state or a rule or order of the administrator or securities or commodity agency of the foreign state shall be limited to:

(a) a temporary restraining order;

(b) a temporary or permanent injunction;

(c) a writ of prohibition or mandamus; or

(d) an order appointing a receiver, conservator, or ancillary receiver or conservator for the defendant or the defendant's assets located in this state.

History: Laws 1985, ch. 163, 13.



Section 58-13A-14 - Criminal penalties.

58-13A-14. Criminal penalties.

A. Any person who willfully violates any provision of the Model State Commodity Code [58-13A-1 NMSA 1978] is guilty of a third degree felony.

B. Any person who willfully and knowingly violates any rule or order of the director under the Model State Commodity Code is guilty of a third degree felony.

C. The director may refer such evidence as is available concerning violations of the Model State Commodity Code or any rule or order of the department of [to] the attorney general or the proper district attorney, who may, with or without such a reference from the director, institute the appropriate criminal proceedings under that code.

History: Laws 1985, ch. 163, 14.



Section 58-13A-15 - Administration.

58-13A-15. Administration.

A. The Model State Commodity Code [58-13A-1 NMSA 1978] shall be administered by the director.

B. Neither the director nor any employees of the director shall use any information which is filed with or obtained by the director which is not public information for personal gain or benefit, nor shall the director nor any employees of the director conduct any securities or commodity dealings whatsoever based upon any such information, even though public, if there has not been a sufficient period of time for the securities or commodity markets to assimilate such information.

C. (1) Except as provided in Paragraph (2) of this subsection, all information collected, assembled or maintained by the director is public information and is available for the examination of the public as provided by the Public Records Act [14-3-1 NMSA 1978].

(2) The following are exceptions to Paragraph (1) of this subsection, which are deemed to be confidential:

(a) information obtained in private investigations pursuant to Section 11 [58-13A-11 NMSA 1978] of the Model State Commodity Code;

(b) information made confidential by the provisions of the Public Records Act; and

(c) information obtained from federal agencies which may not be disclosed under federal law.

(3) The director, in his discretion, may disclose any information made confidential under Subparagraph (a) of Paragraph (2) of this subsection to persons identified in Section 16 [58-13A-16 NMSA 1978] of the Model State Commodity Code.

(4) No provision of the Model State Commodity Code either creates or derogates any privilege which exists at common law, by statute or otherwise when any documentary or other evidence is sought under subpoena directed to the director or any employee of the director.

History: Laws 1985, ch. 163, 15.



Section 58-13A-16 - Cooperation with other agencies.

58-13A-16. Cooperation with other agencies.

A. To encourage uniform application and interpretation of the Model State Commodity Code [58-13A-1 NMSA 1978] and securities regulation and enforcement in general, the director and the employees of the director may cooperate, including bearing the expense of the cooperation, with the securities agencies or administrator of another jurisdiction, Canadian province or territory or such other agencies administering that code, the commodity futures trading commission, the securities and exchange commission, any self-regulatory organization established under the Commodity Exchange Act or the Securities Exchange Act of 1934, any national or international organization of commodities or securities officials or agencies and any governmental law enforcement agency.

B. The cooperation authorized by Subsection A of this section shall include, but need not be limited to, the following:

(1) making joint examinations or investigations;

(2) holding joint administrative hearings;

(3) filing and prosecuting joint litigation;

(4) sharing and exchanging personnel;

(5) sharing and exchanging information and documents;

(6) formulating and adopting mutual regulations, statements of policy, guidelines, proposed statutory changes and releases; and

(7) issuing and enforcing subpoenas at the request of the agency administering the Model State Commodity Code in another jurisdiction, the securities agency of another jurisdiction, the commodity futures trading commission or the securities and exchange commission if the information sought would also be subject to lawful subpoena for conduct occurring in this state.

History: Laws 1985, ch. 163, 16.



Section 58-13A-17 - General authority to adopt rules, forms and orders.

58-13A-17. General authority to adopt rules, forms and orders.

A. In addition to specific authority granted elsewhere in the Model State Commodity Code [58-13A-1 NMSA 1978], the director may make, amend and rescind rules, forms and orders as are necessary to carry out the provisions of that code. Such rules or forms shall include, but need not be limited to, the following: rules defining any terms, whether or not used in that code, insofar as the definitions are not inconsistent with the provisions of that code. For the purpose of rules or forms, the director may classify commodities and commodity contracts, persons and matters within the director's jurisdiction.

B. Unless specifically provided in the Model State Commodity Code, no rule, form or order may be adopted, amended or rescinded unless the director finds that the action is:

(1) necessary or appropriate in the public interest or for the protection of investors; and

(2) consistent with the purposes fairly intended by the policy and provisions of that code.

C. All rules and forms of the director shall be filed pursuant to the State Rules Act [14-4-1 NMSA 1978].

D. No provision of the Model State Commodity Code imposing any liability applies to any act done or omitted in good faith in conformity with a rule, order or form adopted by the director, notwithstanding that the rule, order or form may later be amended or rescinded, or be determined by judicial or other authority to be invalid for any reason.

History: Laws 1985, ch. 163, 17.



Section 58-13A-18 - Consent to service of process.

58-13A-18. Consent to service of process.

A. Every applicant for registration under the Model State Commodity Code [58-13A-1 NMSA 1978] shall file with the director, in such form as he by rule prescribes, an irrevocable consent appointing the director or his successor in office to be his attorney to receive service of any lawful process in any non-criminal suit, action or proceeding against him or his successor executor or administrator which arises under that code or any rule or order under that code after the consent has been filed, with the same force and validity as if served personally on the person filing the consent. Service may be made by leaving a copy of the process in the office of the director, but it is not effective unless:

(1) the plaintiff, who may be the director in a suit, action or proceeding instituted by him, forthwith sends notice of the service and a copy of the process by registered mail to the defendant or respondent at his last address on file with the director; and

(2) the plaintiff's affidavit of compliance with this subsection is filed in the case on or before the return day of the process, if any, or within such further time as the court allows.

B. When a person, including a nonresident of this state, engages in conduct prohibited or made actionable by the Model State Commodity Code or any rule or order of the director, the engaging in the conduct shall constitute the appointment of the director as the person's attorney to receive service of any lawful process in a noncriminal proceeding against the person, a successor or personal representative, which grows out of that conduct and which is brought under that code or any rule or order of the director with the same force and validity as if served personally.

C. Service under Subsection A of this section may be made by leaving a copy of the process in the office of the director, but it is not effective unless:

(1) the plaintiff, who may be the director in a suit, action or proceeding instituted by him, forthwith sends notice of the service and a copy of the process by registered mail to the defendant or respondent at his last address known to the director; and

(2) the plaintiff's affidavit of compliance with this subsection is filed in the case on or before the return day of the process, if any, or within such further time as the court allows.

History: Laws 1985, ch. 163, 18.



Section 58-13A-19 - Scope of the code.

58-13A-19. Scope of the code.

A. (1) Sections 3, 6 and 7 [58-13A-3, 58-13A-6 and 58-13A-7 NMSA 1978] of the Model State Commodity Code apply to persons who sell or offer to sell when:

(a) an offer to sell is made in this state; or

(b) an offer to buy is made and accepted in this state.

(2) Sections 3, 6 and 7 of the Model State Commodity Code apply to persons who buy or offer to buy when:

(a) an offer to buy is made in this state; or

(b) an offer to sell is made and accepted in this state.

(3) For the purpose of this section, an offer to sell or to buy is made in this state, whether or not either party is then present in this state, when the offer:

(a) originates from this state; or

(b) is directed by the offeror to this state and received at the place to which it is directed or at any post office in this state in the case of a mailed offer.

(4) For the purpose of this section, an offer to buy or to sell is accepted in this state when acceptance:

(a) is communicated to the offeror in this state; and

(b) has not previously been communicated to the offeror, whether or not either party is then present in this state, when the offeree directs it to the offeror in this state reasonably believing the offeror to be in this state and it is received at the place to which it is directed or at any post office in this state in the case of a mailed acceptance.

B. (1) For the purpose of Subsection A of this section, an offer to sell or to buy is not made in this state when the publisher circulates or there is circulated on his behalf in this state any bona fide newspaper or other publication of general, regular and paid circulation:

(a) which is not published in this state; or

(b) which is published in this state but has had more than two-thirds of its circulation outside this state during the past twelve months.

(2) For the purpose of Paragraph (1) of this subsection, when a publication is published in editions, each edition shall be considered a separate publication except for material common to all editions.

C. (1) For the purpose of Subsection A of this section, an offer to sell or to buy is not made in this state when a radio or television program or other electronic communication originating outside this state is received in this state.

(2) For the purpose of Paragraph (1) of this subsection, a radio or television program or other electronic communication shall be considered having originated from this state if either the broadcast studio or means of transmission are located within this state, unless:

(a) the program or communication is syndicated and distributed from outside this state for redistribution to the general public in this state;

(b) the program or communication is supplied by a radio, television or other electronic network with the electronic signal originating from outside this state for redistribution to the general public in this state;

(c) the program or communication is an electronic signal that originates outside this state and is captured for redistribution to the general public in this state by a community antenna or cable radio, television or other electronic system; or

(d) the program or communication consists of an electronic signal which originates from within this state but which is not intended for redistribution to the general public in this state.

(3) Paragraph (2) of this subsection shall not apply to any changes, alterations or additions made locally to a radio or television program or other electronic communication.

History: Laws 1985, ch. 163, 19.



Section 58-13A-20 - Procedure for entry of an order.

58-13A-20. Procedure for entry of an order.

A. The director shall commence an administrative proceeding under the Model State Commodity Code [58-13A-1 NMSA 1978] by entering either a notice of intent to do a contemplated act or a summary order. The notice of intent or summary order may be entered without notice, without opportunity for hearing, and need not be supported by findings of fact or conclusions of law, but must be in writing.

B. Upon entry of a notice of intent or summary order, the director shall promptly notify all interested parties that the notice or summary order has been entered and the reasons therefor. If the proceeding is pursuant to a notice of intent, the director shall inform all interested parties of the date, time and place set for the hearing on the notice. If the proceeding is pursuant to a summary order, the director shall inform all interested parties that they have thirty business days from the entry of the order to file a written request for a hearing on the matter with the director and that the hearing will be scheduled to commence within thirty business days after the receipt of the written request.

C. If the proceeding is pursuant to a summary order, the director, whether or not a written request for a hearing is received from any interested party, may set the matter down for hearing on the director's own motion.

D. If no hearing is requested and none is ordered by the director, the summary order will automatically become a final order after thirty business days.

E. If a hearing is requested or ordered, the director, after notice of and opportunity for hearing to all interested persons, may modify or vacate the order or extend it until final determination.

F. No final order or order after hearing may be returned without:

(1) appropriate notice to all interested persons;

(2) opportunity for hearing by all interested persons; and

(3) entry of written findings of fact and conclusions of law.

G. Every hearing in an administrative proceeding under the Model State Commodity Code shall be public unless the director grants a request joined in by all the respondents that the hearing be conducted privately.

History: Laws 1985, ch. 163, 20.



Section 58-13A-21 - Judicial review of orders.

58-13A-21. Judicial review of orders.

A. Any person aggrieved by a final order of the director may obtain a review of the order in the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

B. The filing of an appeal pursuant to Subsection A of this section does not, unless specifically ordered by the court, operate as a stay of the director's order, and the director may enforce or ask the court to enforce the order pending the outcome of the review proceedings.

History: Laws 1985, ch. 163, 21; 1998, ch. 55, 55; 1999, ch. 265, 59.



Section 58-13A-22 - Pleading exemptions.

58-13A-22. Pleading exemptions.

It shall not be necessary to negate any of the exemptions of the Model State Commodity Code [58-13A-1 NMSA 1978] in any complaint, information or indictment, or any writ or proceeding brought under that code; and the burden of proof of any such exemption shall be upon the party claiming the same.

History: Laws 1985, ch. 163, 22.






Article 13B - Securities Act of 1986



Article 13C - New Mexico Uniform Securities

Article 1 - General Provisions

Section 58-13C-101 - Short title.

58-13C-101. Short title.

Sections 101 through 701 [58-13C-101 through 58-13C-701 NMSA 1978] of this act may be cited as the "New Mexico Uniform Securities Act".

History: Laws 2009, ch. 82, 101.



Section 58-13C-102 - Definitions.

58-13C-102. Definitions.

As used in the New Mexico Uniform Securities Act [58-13C-101 NMSA 1978], unless the context otherwise requires:

A. "agent" means an individual, other than a broker-dealer, who represents a broker-dealer in effecting or attempting to effect purchases or sales of securities or represents an issuer in effecting or attempting to effect purchases or sales of the issuer's securities, but a partner, officer or director of a broker-dealer or issuer, or an individual having a similar status or performing similar functions, is an agent only if the individual otherwise comes within the term. "Agent" does not include an individual excluded by rule adopted or order issued pursuant to the New Mexico Uniform Securities Act;

B. "bank" means:

(1) a banking institution organized pursuant to the laws of the United States;

(2) a member bank of the federal reserve system;

(3) any other banking institution, whether incorporated or not, doing business pursuant to the laws of a state or of the United States, a substantial portion of the business of which consists of receiving deposits or exercising fiduciary powers similar to those permitted to be exercised by national banks pursuant to the authority of the comptroller of the currency pursuant to Section 1 of Public Law 87-722 (12 U.S.C. Section 92a) and that is supervised and examined by a state or federal agency having supervision over banks and that is not operated for the purpose of evading the New Mexico Uniform Securities Act; and

(4) a receiver, conservator or other liquidating agent of any institution or firm included in Paragraph (1), (2) or (3) of this subsection;

C. "broker-dealer" means a person engaged in the business of effecting transactions in securities for the account of others or for the person's own account. "Broker-dealer" does not include:

(1) an agent;

(2) an issuer;

(3) a bank or savings institution described in Paragraph (2) of Subsection D of this section if its activities as a broker-dealer are limited to those specified in Subsections 3(a)(4)(B)(i) through (vi), (viii) through (x) and (xi), if limited to unsolicited transactions; 3(a)(5)(B); and 3(a)(5)(C) of the federal Securities Exchange Act of 1934 (15 U.S.C. Sections 78c(a)(4) and (5)) or a bank that satisfies the conditions described in Subsection 3(a)(4)(E) of the federal Securities Exchange Act of 1934 (15 U.S.C. Section 78c(a)(4));

(4) an international banking institution; or

(5) a person excluded by rule adopted or order issued pursuant to the New Mexico Uniform Securities Act;

D. "depository institution" means:

(1) a bank; or

(2) a savings institution, trust company, credit union or similar institution that is organized or chartered pursuant to the laws of a state or of the United States, authorized to receive deposits and supervised and examined by an official or agency of a state or the United States if its deposits or share accounts are insured to the maximum amount authorized by statute by the federal deposit insurance corporation, the national credit union share insurance fund or a successor authorized by federal law, or a receiver, conservator or other liquidating agent of such institutions or entities. "Depository institution" does not include:

(a) an insurance company or other organization primarily engaged in the business of insurance;

(b) a Morris plan bank; or

(c) an industrial loan company that is not an "insured depository institution" as defined in Section 3(c)(2) of the Federal Deposit Insurance Act, 12 U.S.C. 1813(c)(2), or any successor federal statute;

E. "director" means the director of the securities division of the regulation and licensing department;

F. "division" means the securities division of the regulation and licensing department, which for purposes of administering the provisions of the New Mexico Uniform Securities Act and conducting investigations of violations of that act shall be considered a law enforcement agency;

G. "federal covered investment adviser" means a person registered pursuant to the federal Investment Advisers Act of 1940;

H. "federal covered security" means a security that is, or upon completion of a transaction will be, a covered security pursuant to Section 18(b) of the federal Securities Act of 1933 (15 U.S.C. Section 77r(b)) or rules or regulations adopted pursuant to that section;

I. "filing" means the receipt pursuant to the New Mexico Uniform Securities Act of a record by the director, or a designee of the director, in a form and format designated by the director;

J. "fraud", "deceit" and "defraud" are not limited to common law deceit;

K. "guaranteed" means guaranteed as to payment of all principal and all interest;

L. "institutional investor" means any of the following, whether acting for itself or for others in a fiduciary capacity:

(1) a depository institution or international banking institution;

(2) an insurance company;

(3) a separate account of an insurance company;

(4) an investment company as defined in the federal Investment Company Act of 1940;

(5) a broker-dealer registered pursuant to the federal Securities Exchange Act of 1934;

(6) an employee pension, profit-sharing or benefit plan if the plan has total assets in excess of ten million dollars ($10,000,000) or its investment decisions are made by a named fiduciary, as defined in the federal Employee Retirement Income Security Act of 1974, that is a broker-dealer registered pursuant to the federal Securities Exchange Act of 1934, an investment adviser registered or exempt from registration pursuant to the federal Investment Advisers Act of 1940, an investment adviser registered pursuant to the New Mexico Uniform Securities Act, a depository institution or an insurance company;

(7) a plan established and maintained by a state, a political subdivision of a state or an agency or instrumentality of a state or a political subdivision of a state for the benefit of its employees, if the plan has total assets in excess of ten million dollars ($10,000,000) or its investment decisions are made by a duly designated public official or by a named fiduciary, as defined in the federal Employee Retirement Income Security Act of 1974, that is a broker-dealer registered pursuant to the federal Securities Exchange Act of 1934, an investment adviser registered or exempt from registration pursuant to the federal Investment Advisers Act of 1940, an investment adviser registered pursuant to the New Mexico Uniform Securities Act, a depository institution or an insurance company;

(8) a trust, if it has total assets in excess of ten million dollars ($10,000,000), its trustee is a depository institution and its participants are exclusively plans of the types identified in Paragraph (6) or (7) of this subsection, regardless of the size of their assets, except a trust that includes as participants self-directed individual retirement accounts or similar self-directed plans;

(9) an organization described in Section 501(c)(3) of the federal Internal Revenue Code of 1986 (26 U.S.C. Section 501(c)(3)), corporation, Massachusetts trust or similar business trust, limited liability company or partnership, not formed for the specific purpose of acquiring the securities offered, with total assets in excess of ten million dollars ($10,000,000);

(10) a small business investment company licensed by the small business administration pursuant to Section 301(c) of the federal Small Business Investment Act of 1958 (15 U.S.C. Section 681(c)) with total assets in excess of ten million dollars ($10,000,000);

(11) a private business development company as defined in Section 202(a)(22) of the federal Investment Advisers Act of 1940 (15 U.S.C. Section 80b-2(a)(22)) with total assets in excess of ten million dollars ($10,000,000);

(12) a federal covered investment adviser acting for its own account;

(13) a "qualified institutional buyer", as defined in Rule 144A(a)(i)(1), other than Rule 144A(a)(1)(H), adopted pursuant to the federal Securities Act of 1933 (17 C.F.R. 230.144A);

(14) a "major U.S. institutional investor" as defined in Rule 15a-6(b)(4)(i)(17 C.F.R. 240.15a-6) adopted pursuant to the federal Securities Exchange Act of 1934;

(15) any other person, other than an individual, of institutional character with total assets in excess of ten million dollars ($10,000,000) not organized for the specific purpose of evading the New Mexico Uniform Securities Act; or

(16) any other person specified by rule adopted or order issued pursuant to the New Mexico Uniform Securities Act;

M. "insurance company" means a company organized as an insurance company whose primary business is writing insurance or reinsuring risks underwritten by insurance companies and that is subject to supervision by the insurance commissioner or a similar official or agency of a state;

N. "insured" means insured as to payment of all principal and all interest;

O. "international banking institution" means an international financial institution of which the United States is a member and whose securities are exempt from registration pursuant to the federal Securities Act of 1933;

P. "investment adviser" means a person that, for compensation, engages in the business of advising others, either directly or through publications or writings, as to the value of securities or the advisability of investing in, purchasing or selling securities or that, for compensation and as a part of a regular business, issues or promulgates analyses or reports concerning securities. "Investment adviser" includes a financial planner or other person that, as an integral component of other financially related services, provides investment advice to others for compensation as part of a business or that holds itself out as providing investment advice to others for compensation. "Investment adviser" does not include:

(1) an investment adviser representative;

(2) a lawyer, accountant, engineer or teacher whose performance of investment advice is solely incidental to the practice of the person's profession;

(3) a broker-dealer or its agents whose performance of investment advice is solely incidental to the conduct of business as a broker-dealer and that does not receive special compensation for the investment advice;

(4) a publisher, employee or columnist of a bona fide newspaper, news magazine or business or financial publication of general and regular circulation or an owner operator, producer or employee of a cable, radio or television network, station or production facility, if, in either case:

(a) the financial or business news or advice is contained in a publication or broadcast disseminated to the general public; and

(b) the content does not consist of rendering advice on the basis of the specific investment situation of each client;

(5) a federal covered investment adviser;

(6) a bank or a savings institution described in Paragraph (2) of Subsection D of this section; or

(7) any other person excluded by rule adopted or order issued pursuant to the New Mexico Uniform Securities Act;

Q. "investment adviser representative" means an individual employed by or associated with an investment adviser or federal covered investment adviser and who makes any recommendations or otherwise gives investment advice regarding securities, manages accounts or portfolios of clients, determines which recommendation or advice regarding securities should be given, provides investment advice or holds herself or himself out as providing investment advice, receives compensation to solicit, offer or negotiate for the sale of or for selling investment advice or supervises employees who perform any of the foregoing. "Investment adviser representative" does not include an individual who:

(1) performs only clerical or ministerial acts;

(2) is an agent whose performance of investment advice is solely incidental to the individual acting as an agent and who does not receive special compensation for investment advisory services;

(3) is employed by or associated with a federal covered investment adviser, unless the individual has a place of business in New Mexico, as "place of business" is defined by rule adopted pursuant to Section 203A of the federal Investment Advisers Act of 1940 (15 U.S.C. Section 80b-3a) and is:

(a) an investment adviser representative, as "investment adviser representative" is defined by rule adopted pursuant to Section 203A of the federal Investment Advisers Act of 1940 (15 U.S.C. Section 80b-3a); or

(b) not a supervised person as "supervised person" is defined in Section 202(a)(25) of the federal Investment Advisers Act of 1940 (15 U.S.C. Section 80b-2(a)(25)); or

(4) is excluded by rule adopted or order issued pursuant to the New Mexico Uniform Securities Act;

R. "issuer" means a person that issues or proposes to issue a security, subject to the following:

(1) the issuer of a voting trust certificate, collateral trust certificate, certificate of deposit for a security or share in an investment company without a board of directors or individuals performing similar functions is the person performing the acts and assuming the duties of depositor or manager pursuant to the trust or other agreement or instrument under which the security is issued;

(2) the issuer of an equipment trust certificate or similar security serving the same purpose is the person by which the property is or will be used or to which the property or equipment is or will be leased or conditionally sold or that is otherwise contractually responsible for assuring payment of the certificate; and

(3) the issuer of a fractional undivided interest in an oil, gas or other mineral lease or in payments out of production pursuant to a lease, right or royalty is the owner of an interest in the lease or in payments out of production pursuant to a lease, right or royalty, whether whole or fractional, that creates fractional interests for the purpose of sale;

S. "legal rate of interest" means the rate of interest set by Subsection A of Section 56-8-4 NMSA 1978 or its successor statutes;

T. "nonissuer transaction" or "nonissuer distribution" means a transaction or distribution not directly or indirectly for the benefit of the issuer;

U. "offer to purchase" includes an attempt or offer to obtain, or solicitation of an offer to sell, a security or interest in a security for value. "Offer to purchase" does not include a tender offer that is subject to Section 14(d) of the federal Securities Exchange Act of 1934 (15 U.S.C. 78n(d));

V. "person" means an individual; corporation; business trust; estate; trust; partnership; limited liability company; association; joint venture; government; governmental subdivision, agency or instrumentality; public corporation; or any other legal or commercial entity;

W. "place of business" of a broker-dealer, an investment adviser or a federal covered investment adviser means:

(1) an office at which the broker-dealer, investment adviser or federal covered investment adviser regularly provides brokerage or investment advice or solicits, meets with or otherwise communicates with customers or clients; or

(2) a location that is held out to the general public as a location at which the broker-dealer, investment adviser or federal covered investment adviser provides brokerage or investment advice or solicits, meets with or otherwise communicates with customers or clients;

X. "predecessor act" means the New Mexico Securities Act of 1986 [58-13B-1 NMSA 1978];

Y. "price amendment" means the amendment to a registration statement filed pursuant to the federal Securities Act of 1933 or, if an amendment is not filed, the prospectus or prospectus supplement filed pursuant to that act that includes a statement of the offering price, underwriting and selling discounts or commissions, amount of proceeds, conversion rates, call prices and other matters dependent upon the offering price;

Z. "principal place of business" of a broker-dealer, investment adviser or federal covered investment adviser means the executive office of the broker-dealer, investment adviser or federal covered investment adviser from which the officers, partners or managers of the broker-dealer, investment adviser or federal covered investment adviser direct, control and coordinate the activities of the broker-dealer, investment adviser or federal covered investment adviser;

AA. "record", except in the phrases "of record", "official record" and "public record", means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

BB. "sale" includes every contract of sale, contract to sell or disposition of a security or interest in a security for value, and "offer to sell" includes every attempt or offer to dispose of, or solicitation of an offer to purchase, a security or interest in a security for value. Both terms include:

(1) a security given or delivered with, or as a bonus on account of, a purchase of securities or any other thing constituting part of the subject of the purchase and having been offered and sold for value;

(2) a gift of assessable stock involving an offer and sale; and

(3) a sale or offer of a warrant or right to purchase or subscribe to another security of the same or another issuer and a sale or offer of a security that gives the holder a present or future right or privilege to convert the security into another security of the same or another issuer, including an offer of the other security;

CC. "securities and exchange commission" means the United States securities and exchange commission;

DD. "security" means a note; stock; treasury stock; security future; bond; debenture; evidence of indebtedness; certificate of interest or participation in a profit-sharing agreement; collateral trust certificate; preorganization certificate or subscription; transferable share; investment contract; voting trust certificate; certificate of deposit for a security; fractional undivided interest in oil, gas or other mineral rights; put, call, straddle, option or privilege on a security, certificate of deposit or group or index of securities, including an interest therein or based on the value thereof; put, call, straddle, option or privilege entered into on a national securities exchange relating to foreign currency; or, in general, an interest or instrument commonly known as a "security"; or a certificate of interest or participation in, temporary or interim certificate for, receipt for, guarantee of or warrant or right to subscribe to or purchase any of the foregoing. "Security":

(1) includes both a certificated and an uncertificated security;

(2) does not include an insurance or endowment policy or annuity contract pursuant to which an insurance company promises to pay a fixed or variable sum of money either in a lump sum or periodically for life or other specified period;

(3) does not include an interest in a contributory or noncontributory pension or welfare plan subject to the federal Employee Retirement Income Security Act of 1974;

(4) does not include landowner royalties in the production of oil, gas or other minerals created through the execution of a lease of the lessor's mineral interest;

(5) includes an investment in a common enterprise with the expectation of profits to be derived primarily from the efforts of a person other than the investor. As used in this paragraph, "common enterprise" means an enterprise in which the fortunes of the investor are interwoven with those of either the person offering the investment, a third party or other investors;

(6) includes any interest in a limited partnership or a limited liability company; and

(7) includes as an investment contract an investment in a viatical settlement or similar agreement;

EE. "self-regulatory organization" means a national securities exchange registered pursuant to the federal Securities Exchange Act of 1934, a national securities association of broker-dealers registered pursuant to that act, a clearing agency registered pursuant to that act or the municipal securities rulemaking board established pursuant to that act;

FF. "sign" means, with present intent to authenticate or adopt a record:

(1) to execute or adopt a tangible symbol; or

(2) to attach or logically associate with the record an electronic symbol, sound or process;

GG. "state" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States; and

HH. "underwriter" means any person who has purchased from an issuer with the intent to offer or sell a security or to distribute any security; who participates or has a direct or indirect participation in any undertaking; or who participates or has a participation in the direct or indirect underwriting of any undertaking. "Underwriter" does not include a person whose interest is limited to a commission from an underwriter or dealer not in excess of the usual and customary distributors' or sellers' commission. As used in this subsection, "issuer" includes any person directly or indirectly controlling or controlled by the issuer; or any person under direct or indirect common control with the issuer.

History: Laws 2009, ch. 82, 102.



Section 58-13C-103 - References to federal statutes.

58-13C-103. References to federal statutes.

As used in the New Mexico Uniform Securities Act [58-13C-101 NMSA 1978], "Securities Act of 1933" (15 U.S.C. Section 77a, et seq.), "Securities Exchange Act of 1934" (15 U.S.C. Section 78a, et seq.), "Public Utility Holding Company Act of 1935" (15 U.S.C. Section 79, et seq.), "Investment Company Act of 1940" (15 U.S.C. Section 80a-1, et seq.), "Investment Advisers Act of 1940" (15 U.S.C. Section 80b-1, et seq.), "Employee Retirement Income Security Act of 1974" (29 U.S.C. Section 1001, et seq.), "National Housing Act" (12 U.S.C. Section 1701, et seq.), "Commodity Exchange Act" (7 U.S.C. Section 1, et seq.), "Internal Revenue Code of 1986" (26 U.S.C. Section 1, et seq.), "Securities Investor Protection Act of 1970" (15 U.S.C. Section 78aaa, et seq.), "Securities Litigation Uniform Standards Act of 1998" (112 Stat. 3227), "Small Business Investment Act of 1958" (15 U.S.C. Section 661, et seq.) and "Electronic Signatures in Global and National Commerce Act" (15 U.S.C. Section 7001, et seq.) mean those statutes and the rules and regulations adopted pursuant to those statutes as in effect on the date of enactment of the New Mexico Uniform Securities Act, or as later amended.

History: Laws 2009, ch. 82, 103.



Section 58-13C-104 - References to federal agencies.

58-13C-104. References to federal agencies.

A reference in the New Mexico Uniform Securities Act [58-13C-101 NMSA 1978] to an agency or department of the United States is also a reference to a successor agency or department.

History: Laws 2009, ch. 82, 104.



Section 58-13C-105 - Electronic records and signatures.

58-13C-105. Electronic records and signatures.

The New Mexico Uniform Securities Act [58-13C-101 NMSA 1978] modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act, but does not modify, limit or supersede Section 101(c) of that act (15 U.S.C. Section 7001(c)) or authorize electronic delivery of any of the notices described in Section 103(b) of that act (15 U.S.C. Section 7003(b)). The New Mexico Uniform Securities Act authorizes the filing of records and signatures, when specified by provisions of the New Mexico Uniform Securities Act or by a rule adopted or order issued pursuant to the New Mexico Uniform Securities Act, in a manner consistent with Section 104(a) of the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. Section 7004(a)).

History: Laws 2009, ch. 82, 105.






Article 2 - Exemptions from Registration of Securities

Section 58-13C-202 - Exempt transactions.

58-13C-202. Exempt transactions.

The following transactions are exempt from the requirements of Sections 301 [58-13C-301 NMSA 1978] through 306 [58-13C-306 NMSA 1978] of the New Mexico Uniform Securities Act and, unless otherwise noted, Section 504 [58-13C-504 NMSA 1978] of that act:

A. an isolated nonissuer transaction, whether effected by or through a broker-dealer or not;

B. a nonissuer transaction by or through a broker-dealer registered, or exempt from registration pursuant to the New Mexico Uniform Securities Act [58-13C-101 NMSA 1978], and a resale transaction by a sponsor of a unit investment trust registered pursuant to the federal Investment Company Act of 1940, in a security of a class that has been outstanding in the hands of the public for at least ninety days if, at the date of the transaction:

(1) the issuer of the security is engaged in business, the issuer is not in the organizational stage or in bankruptcy or receivership and the issuer is not a blank check, blind pool or shell company that has no specific business plan or purpose or has indicated that its primary business plan is to engage in a merger or combination of the business with, or an acquisition of, an unidentified person;

(2) the security is sold at a price reasonably related to its current market price;

(3) the security does not constitute the whole or part of an unsold allotment to, or a subscription or participation by, the broker-dealer as an underwriter of the security or a redistribution;

(4) a nationally recognized securities manual or its electronic equivalent designated by rule adopted or order issued pursuant to the New Mexico Uniform Securities Act or a record filed with the securities and exchange commission that is publicly available contains:

(a) a description of the business and operations of the issuer;

(b) the names of the issuer's executive officers and the names of the issuer's directors, if any;

(c) an audited balance sheet of the issuer as of a date within eighteen months before the date of the transaction or, in the case of a reorganization or merger when the parties to the reorganization or merger each had an audited balance sheet, a pro forma balance sheet for the combined organization; and

(d) an audited income statement for each of the issuer's two immediately previous fiscal years or for the period of existence of the issuer, whichever is shorter, or, in the case of a reorganization or merger when each party to the reorganization or merger had audited income statements, a pro forma income statement; and

(5) any one of the following requirements is met:

(a) the issuer of the security has a class of equity securities listed on a national securities exchange registered pursuant to the federal Securities Exchange Act of 1934 or designated for trading on the national association of securities dealers automated quotation system;

(b) the issuer of the security is a unit investment trust registered pursuant to the federal Investment Company Act of 1940;

(c) the issuer of the security, including its predecessors, has been engaged in continuous business for at least three years; or

(d) the issuer of the security has total assets of at least two million dollars ($2,000,000) based on an audited balance sheet as of a date within eighteen months before the date of the transaction or, in the case of a reorganization or merger when the parties to the reorganization or merger each had the audited balance sheet, a pro forma balance sheet for the combined organization;

C. a nonissuer transaction by or through a broker-dealer registered or exempt from registration pursuant to the New Mexico Uniform Securities Act in a security or the American depository receipt representing such security of a foreign issuer that is a margin security defined in regulations or rules adopted by the board of governors of the federal reserve system;

D. a nonissuer transaction by or through a broker-dealer registered or exempt from registration pursuant to the New Mexico Uniform Securities Act in an outstanding security if the guarantor of the security is required to file reports with the securities and exchange commission pursuant to the reporting requirements of Section 13 or 15(d) of the federal Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)) and is current in such reporting;

E. a nonissuer transaction by or through a broker-dealer registered or exempt from registration pursuant to the New Mexico Uniform Securities Act in a security that:

(1) is rated at the time of the transaction by a nationally recognized statistical rating organization in one of its four highest rating categories; or

(2) has a fixed maturity or a fixed interest or dividend if:

(a) a default has not occurred during the current fiscal year or within the three previous fiscal years or during the existence of the issuer and any predecessor if less than three fiscal years in the payment of principal, interest or dividends on the security;

(b) the issuer is engaged in business, is not in the organizational stage or in bankruptcy or receivership, and is not and has not been within the previous twelve months a blank check, blind pool or shell company that has no specific business plan or purpose or has indicated that its primary business plan is to engage in a merger or combination of the business with, or an acquisition of, an unidentified person; and

(c) the transaction complies with any additional requirements that the director may by rule impose as a condition of this exemption;

F. a nonissuer transaction by or through a broker-dealer registered or exempt from registration pursuant to the New Mexico Uniform Securities Act effecting an unsolicited order or offer to purchase;

G. a nonissuer transaction executed by a bona fide pledgee without the purpose of evading the New Mexico Uniform Securities Act;

H. a nonissuer transaction by a federal covered investment adviser with investments under management in excess of one hundred million dollars ($100,000,000) acting in the exercise of discretionary authority in a signed record for the account of others;

I. a transaction in a security, whether or not the security or transaction is otherwise exempt, in exchange for one or more bona fide outstanding securities, claims or property interests, or partly in such exchange and partly for cash, if the terms and conditions of the issuance and exchange or the delivery and exchange and the fairness of the terms and conditions have been approved by the director after a hearing;

J. a transaction between the issuer or other person on whose behalf the offering is made and an underwriter, or among underwriters;

K. a transaction in a note, bond, debenture or other evidence of indebtedness secured by a mortgage or other security agreement if:

(1) the note, bond, debenture or other evidence of indebtedness is offered and sold with the mortgage or other security agreement as a unit;

(2) a general solicitation or general advertisement of the transaction is not made; and

(3) a commission or other remuneration is not paid or given, directly or indirectly, to a person not registered pursuant to the New Mexico Uniform Securities Act as a broker-dealer or as an agent;

L. a transaction by an executor, personal representative or administrator of an estate, sheriff, marshal, receiver, trustee in bankruptcy, guardian or conservator;

M. a sale or offer to sell to:

(1) an institutional investor;

(2) a federal covered investment adviser; or

(3) any other person exempted by rule adopted or order issued pursuant to the New Mexico Uniform Securities Act;

N. a sale or an offer to sell securities by or on behalf of an issuer, if the transaction is part of a single issue in which:

(1) there are not more than ten purchasers who are New Mexico residents, other than purchasers designated in Subsection M of this section during any twelve consecutive months;

(2) no general solicitation or general advertising is used in connection with the offer to sell or the sale of the securities; and

(3) no commission or other remuneration is paid or given, directly or indirectly, to a person other than a broker-dealer registered or not required to be registered pursuant to the New Mexico Uniform Securities Act or an agent registered pursuant to that act for soliciting a prospective purchaser in New Mexico, and either:

(a) the seller reasonably believes that all of the purchasers in New Mexico are purchasing for investment; or

(b) immediately before and immediately after the transaction, the issuer reasonably believes that the securities of the issuer are held by fifty or fewer beneficial owners and the transaction is part of an aggregate offering that does not exceed one million dollars ($1,000,000) during any twelve consecutive months; but the director, by rule or order as to a security or transaction or a type of security or transaction, may withdraw or further condition this exemption or may waive one or more of the conditions of this subsection;

O. a transaction pursuant to an offer to existing security holders of the issuer, including persons that at the date of the transaction are holders of convertible securities, options or warrants, if a commission or other remuneration, other than a standby commission, is not paid or given, directly or indirectly, for soliciting a security holder in New Mexico;

P. an offer to sell, but not a sale, of a security not exempt from registration pursuant to the federal Securities Act of 1933 if:

(1) a registration or offering statement or similar record as required pursuant to the federal Securities Act of 1933 has been filed, but is not effective, or the offer is made in compliance with Rule 165 (17 C.F.R. 230.165) adopted pursuant to the federal Securities Act of 1933; and

(2) a stop order of which the offeror is aware has not been issued against the offeror by the director or the securities and exchange commission and an audit, inspection or proceeding that is public and that may culminate in a stop order is not known by the offeror to be pending;

Q. an offer to sell, but not a sale, of a security exempt from registration pursuant to the federal Securities Act of 1933 if:

(1) a registration statement has been filed pursuant to the New Mexico Uniform Securities Act, but is not effective;

(2) a solicitation of interest is provided in a record to offerees in compliance with a rule adopted by the director pursuant to the New Mexico Uniform Securities Act; and

(3) a stop order of which the offeror is aware has not been issued by the director pursuant to the New Mexico Uniform Securities Act and an audit, inspection or proceeding that may culminate in a stop order is not known by the offeror to be pending;

R. a transaction involving the distribution of the securities of an issuer to the security holders of another person in connection with a merger, consolidation, exchange of securities, sale of assets or other reorganization or conversion to which the issuer, or its parent or subsidiary, and the other person, or its parent or subsidiary, are parties;

S. a rescission offer, sale or purchase pursuant to Section 510 [58-13C-510 NMSA 1978] of the New Mexico Uniform Securities Act;

T. an offer or sale of a security to a person not a resident of New Mexico and not present in New Mexico if the offer or sale does not constitute a violation of the laws of the state or foreign jurisdiction in which the offeree or purchaser is present and is not part of an unlawful plan or scheme to evade the New Mexico Uniform Securities Act;

U. employees' stock purchase, savings, option, profit-sharing, pension or similar employees' benefit plan, including any securities, plan interests and guarantees issued pursuant to a compensatory benefit plan or compensation contract, contained in a record established by the issuer, its parents, its majority-owned subsidiaries or the majority-owned subsidiaries of the issuer's parent for the participation of their employees, including offers or sales of such securities to:

(1) bona fide directors; general partners; trustees, if the issuer is a business trust; officers; consultants; and advisors;

(2) family members who acquire such securities from those persons through gifts or domestic relations orders;

(3) former employees, directors, general partners, trustees, officers, consultants and advisors if those individuals were employed by or providing services to the issuer when the securities were offered; and

(4) insurance agents who are exclusive insurance agents of the issuer, or the issuer's subsidiaries or parents, or who derive more than fifty percent of their annual income from those organizations;

V. a transaction involving:

(1) a stock dividend or equivalent equity distribution, whether the corporation or other business organization distributing the dividend or equivalent equity distribution is the issuer or not, if nothing of value is given by stockholders or other equity holders for the dividend or equivalent equity distribution other than the surrender of a right to a cash or property dividend if each stockholder or other equity holder may elect to take the dividend or equivalent equity distribution in cash, property or stock;

(2) an act incident to a judicially approved reorganization in which a security is issued in exchange for one or more outstanding securities, claims or property interests, or partly in such exchange and partly for cash; or

(3) the solicitation of tenders of securities by an offeror in a tender offer in compliance with Rule 162 (17 C.F.R. 230.162) adopted pursuant to the federal Securities Act of 1933;

W. a nonissuer transaction in an outstanding security by or through a broker-dealer registered or exempt from registration pursuant to the New Mexico Uniform Securities Act, if the issuer is a reporting issuer in a foreign jurisdiction designated by this subsection or by rule adopted or order issued pursuant to that act; has been subject to continuous reporting requirements in the foreign jurisdiction for not less than one hundred eighty days before the transaction; and the security is listed on the foreign jurisdiction's securities exchange that has been designated by this subsection or by rule adopted or order issued pursuant to the New Mexico Uniform Securities Act, or is a security of the same issuer that is of senior or substantially equal rank to the listed security or is a warrant or right to purchase or subscribe to any of the foregoing. For purposes of this subsection, Canada, together with its provinces and territories, is a designated foreign jurisdiction and the Toronto stock exchange, inc., is a designated securities exchange. After an administrative hearing in compliance with Subsection B of Section 604 [58-13C-604 NMSA 1978] of the New Mexico Uniform Securities Act, the director, by rule adopted or order issued pursuant to the New Mexico Uniform Securities Act, may revoke the designation of a securities exchange pursuant to this subsection if the director finds that revocation is necessary or appropriate in the public interest and for the protection of investors;

X. the issuance and offer and sale of securities by any issuer if:

(1) the issuer's principal office or principal place of business or a majority of its employees or assets are located in New Mexico;

(2) more than one-half of the proceeds from the offering shall be used by the issuer in operations of the issuer in New Mexico;

(3) no commission or other remuneration is paid or given, directly or indirectly, for soliciting or selling to any person in New Mexico except to broker-dealers and agents registered pursuant to the New Mexico Uniform Securities Act;

(4) an offering document is delivered to each purchaser or prospective purchaser prior to the sale of the securities disclosing such information as the director by rule or order may require;

(5) the total offering, including interest on installment payments, does not exceed two million five hundred thousand dollars ($2,500,000); and

(6) the issuer claiming this exemption files notice with the director on a form prescribed by the director prior to the first offer and pays a fee of three hundred fifty dollars ($350). The director may require any issuer using this exemption to file periodic reports not more often than quarterly to keep reasonably current the information contained in the notice and to disclose the progress of the offering. The director may impose conditions by rule or order with respect to issuers, broker-dealers or affiliates that by reason of prior misconduct will not be eligible to utilize this exemption. The issuance and offer and sale of securities pursuant to this subsection shall be subject to Subsection A of Section 504 of the New Mexico Uniform Securities Act;

Y. the issuance and offer and sale of securities by any issuer if:

(1) the total number of security holders does not and will not in consequence of the sale exceed twenty-five;

(2) the issuer reasonably believes that all buyers are purchasing for investment;

(3) no public advertising or general solicitation is used in connection with the offer or sale; and

(4) no commission or other remuneration is paid or given, directly or indirectly, for soliciting or selling to any person in New Mexico except to broker-dealers and sales representatives registered pursuant to the New Mexico Uniform Securities Act. The director by rule or order may impose additional requirements as a condition of the exemption established in this subsection as necessary for the protection of investors and to specify its application. Any notice filing that may be imposed pursuant to Section 203 [58-13C-203 NMSA 1978] of the New Mexico Uniform Securities Act shall not be deemed a condition of this exemption;

Z. any offer or sale of a preorganization certificate or subscription if:

(1) when such sale or offer is made by an agent, the agent is registered pursuant to the New Mexico Uniform Securities Act. No commission shall be paid to an agent not registered pursuant to that act;

(2) no public advertising or general solicitation is used in connection with the offer or sale;

(3) the number of subscribers does not exceed ten; and

(4) either no payment is made by any subscriber or any payment made by a subscriber is put into escrow until the entire issue is subscribed;

AA. a transaction:

(1) involving the offer to sell or the sale of one or more promissory notes each of which is directly secured by a first lien on a single parcel of real estate, or a transaction involving the offer to sell or the sale of participation interests in the notes if the notes and participation interests are originated by a depository institution and are offered and sold subject to the following conditions:

(a) the minimum aggregate sales price paid by each purchaser shall not be less than two hundred fifty thousand dollars ($250,000);

(b) each purchaser must pay cash either at the time of the sale or within sixty days after the sale; and

(c) each purchaser may buy for that person's own account only;

(2) involving the offer to sell or the sale of one or more promissory notes directly secured by a first lien on a single parcel of real estate or participation interests in the notes, if the notes and participation interests are originated by a mortgagee approved by the secretary of housing and urban development pursuant to Sections 203 and 211 of the National Housing Act and are offered or sold, subject to the conditions specified in Paragraph (1) of this subsection, to a depository institution or insurance company, the federal home loan mortgage corporation, the federal national mortgage association or the government national mortgage association; and

(3) between any of the persons described in Paragraph (2) of this subsection involving a nonassignable contract to buy or sell the securities described in Paragraph (1) of this subsection, which contract is to be completed within two years, if:

(a) the seller of the securities pursuant to the contract is one of the parties described in Paragraph (1) or (2) of this subsection that may originate securities;

(b) the purchaser of securities pursuant to any contract is any other institution described in Paragraph (2) of this subsection; and

(c) the three conditions described in Paragraph (1) of this subsection are fulfilled;

BB. any transaction involving leases or interests in leases in oil, gas or other mineral rights between parties, each of whom is engaged in the business of exploring for or producing oil and gas or other valuable minerals as an ongoing business. For purposes of this subsection, "a party engaged in the business of exploring for or producing oil and gas or other valuable minerals as an ongoing business" means:

(1) any corporation, limited liability company, partnership or other business entity that is directly engaged in and derives at least eighty percent of its annual gross income from the exploration or production of oil, gas or other valuable minerals;

(2) any general partner or any employee who spends at least eighty percent of work time in the daily management of a business entity that is directly engaged in and derives at least eighty percent of its gross annual income from the exploration or production of oil, gas or other valuable minerals; or

(3) any corporation, limited liability company, partnership or other business entity that is directly engaged in the business of exploration and production of oil, gas or other valuable minerals and derives at least five million dollars ($5,000,000) of annual gross income from such business; and

CC. any transaction involving the sale or offer of interests in and under oil, gas or mining rights located in New Mexico or fees, titles or contracts relating thereto, or such sale or offer of such interests, wherever located, made by an entity principally operating in New Mexico, provided that:

(1) the total number of sales by any one owner of interests, whether whole, fractional, segregated or undivided, in any oil, gas or mineral lease, fee or title, or contract relating thereto, shall not exceed twenty-five, provided that such sales shall be made only to persons meeting suitability standards established by rule or order of the director and that investors are provided with such disclosure documents and other information as the director may require by rule or order;

(2) no use is made of advertisement or public solicitation; and

(3) if such sale or offer is made by an agent for such owner or owners, such agent shall be registered pursuant to the New Mexico Uniform Securities Act. No commission shall be paid to an agent not registered pursuant to that act.

For the purposes of this subsection, "an entity principally operating in New Mexico" means a corporation or limited liability company organized pursuant to the law of New Mexico, a corporation in which a majority in interest of the shareholders are residents of New Mexico, a limited liability company in which a majority in interest of the members are residents of New Mexico, any form of partnership in which a majority in interest of the partners are residents of New Mexico, a trust in which a majority in interest of the beneficiaries are residents of New Mexico or a sole proprietorship in which the owner is a resident of New Mexico.

History: Laws 2009, ch. 82, 202.



Section 58-13C-203 - Additional exemptions and waivers.

58-13C-203. Additional exemptions and waivers.

A rule adopted or order issued pursuant to the New Mexico Uniform Securities Act [58-13C-101 NMSA 1978] may exempt a security, transaction or offer; a rule pursuant to the New Mexico Uniform Securities Act may exempt a class of securities, transactions or offers from any or all of the requirements of Sections 301 [58-13C-301 NMSA 1978] through 306 [58-13C-306 NMSA 1978] and 504 [58-13C-504 NMSA 1978] of that act; and an order pursuant to the New Mexico Uniform Securities Act may waive, in whole or in part, any or all of the conditions for an exemption or offer pursuant to Sections 201 [58-13C-201 NMSA 1978] and 202 [58-13C-202 NMSA 1978] of that act. The director may by rule require notice of filing for any exemption contained in Section 201 or 202 of the New Mexico Uniform Securities Act and may require payment of a fee not to exceed three hundred fifty dollars ($350) for any such notice of filing, except that no fee shall be required for filing a notice of exemption pursuant to Subsection Y of Section 202 of that act.

History: Laws 2009, ch. 82, 203.



Section 58-13C-204 - Denial, suspension, revocation, condition or limitation of exemptions.

58-13C-204. Denial, suspension, revocation, condition or limitation of exemptions.

A. Except with respect to a federal covered security or a transaction involving a federal covered security, an order pursuant to the New Mexico Uniform Securities Act [58-13C-101 NMSA 1978] may deny, suspend application of, condition, limit or revoke an exemption created pursuant to Paragraph (4) of Subsection C of Section 201 [58-13C-201 NMSA 1978] of that act, Subsection G or H of Section 201 of that act or Section 202 [58-13C-202 NMSA 1978] of that act or an exemption or waiver created pursuant to Section 203 [58-13C-203 NMSA 1978] of that act with respect to a specific security, transaction or offer. An order pursuant to this section may be issued only pursuant to the procedures set forth in Subsection D of Section 306 [58-13C-306 NMSA 1978] or Section 604 [58-13C-604 NMSA 1978] of the New Mexico Uniform Securities Act and only prospectively.

B. A person does not violate Section 301 [58-13C-301 NMSA 1978], 303 [58-13C-303 NMSA 1978] through 306 [58-13C-306 NMSA 1978], 504 [58-13C-504 NMSA 1978] or 510 [58-13C-510 NMSA 1978] of the New Mexico Uniform Securities Act by an offer to sell, offer to purchase, sale or purchase effected after the entry of an order issued pursuant to this section if the person did not know, and in the exercise of reasonable care could not have known, of the order.

History: Laws 2009, ch. 82, 204.






Article 3 - Registration of Securities and Notice Filing of Federal Covered Securities

Section 58-13C-302 - Notice filing.

58-13C-302. Notice filing.

A. With respect to a federal covered security, as defined in Section 18(b)(2) of the federal Securities Act of 1933 (15 U.S.C. Section 77r(b)(2)), that is not otherwise exempt pursuant to Sections 201 [58-13C-201 NMSA 1978] through 203 [58-13C-203 NMSA 1978] of the New Mexico Uniform Securities Act, a rule adopted or order issued pursuant to the New Mexico Uniform Securities Act [58-13C-101 NMSA 1978] may require the filing of any or all of the following records:

(1) before the initial offer of a federal covered security in New Mexico, all records that are part of a federal registration statement filed with the securities and exchange commission pursuant to the federal Securities Act of 1933 and a consent to service of process complying with Section 611 [58-13C-611 NMSA 1978] of the New Mexico Uniform Securities Act signed by the issuer and the payment of a fee of five hundred twenty-five dollars ($525) for all investment companies other than a unit investment trust or two hundred dollars ($200) for a unit investment trust; and

(2) after the initial offer of the federal covered security in New Mexico, all records that are part of an amendment to a federal registration statement filed with the securities and exchange commission pursuant to the federal Securities Act of 1933.

B. A notice filing pursuant to Subsection A of this section is effective for one year commencing on the later of the notice filing or the effectiveness of the offering filed with the securities and exchange commission. On or before expiration, the issuer may renew a notice filing by filing a copy of those records filed by the issuer with the securities and exchange commission that are required by rule or order pursuant to the New Mexico Uniform Securities Act to be filed and by paying a renewal fee of five hundred twenty-five dollars ($525) for all investment companies other than a unit investment trust or two hundred dollars ($200) for a unit investment trust. A previously filed consent to service of process complying with Section 611 of the New Mexico Uniform Securities Act may be incorporated by reference in a renewal. A renewed notice filing becomes effective upon the expiration of the filing being renewed.

C. With respect to a security that is a federal covered security pursuant to Section 18(b)(4)(D) of the federal Securities Act of 1933 (15 U.S.C. Section 77r(b)(4)(D)), including Rule 506 of Regulation D (17 C.F.R. 230.506), a rule pursuant to the New Mexico Uniform Securities Act may require a notice filing by or on behalf of an issuer to include a copy of Form D, including the appendix, as promulgated by the securities and exchange commission, and a consent to service of process complying with Section 611 of the New Mexico Uniform Securities Act signed by the issuer not later than fifteen days after the first sale of the federal covered security in New Mexico and the payment of a fee of three hundred fifty dollars ($350) and the payment of a fee in an amount up to one thousand fifty dollars ($1,050) as specified by the director by rule for any late filing.

D. Except with respect to a federal security pursuant to Section 18(b)(1) of the federal Securities Act of 1933 (15 U.S.C. Section 77r(b)(1)), if the director finds that there is a failure to comply with a notice or fee requirement of this section, the director may issue a stop order suspending the offer and sale of a federal covered security in New Mexico. If the deficiency is corrected, the stop order is void as of the time of its issuance and no penalty may be imposed by the director.

History: Laws 2009, ch. 82, 302.



Section 58-13C-303 - Securities registration by coordination.

58-13C-303. Securities registration by coordination.

A. A security for which a registration statement has been filed pursuant to the federal Securities Act of 1933 in connection with the same offering may be registered by coordination pursuant to this section.

B. A registration statement and accompanying records pursuant to this section must contain or be accompanied by the following records in addition to the information specified in Section 305 [58-13C-305 NMSA 1978] of the New Mexico Uniform Securities Act and a consent to service of process complying with Section 611 [58-13C-611 NMSA 1978] of that act:

(1) a copy of the latest form of prospectus filed pursuant to the federal Securities Act of 1933;

(2) a copy of the articles of incorporation and bylaws or their substantial equivalents currently in effect; a copy of any agreement with or among underwriters; a copy of any indenture or other instrument governing the issuance of the security to be registered; and a specimen, copy or description of the security that is required by rule adopted or order issued pursuant to the New Mexico Uniform Securities Act [58-13C-101 NMSA 1978];

(3) copies of any other information or any other records filed by the issuer pursuant to the federal Securities Act of 1933 requested by the director; and

(4) an undertaking to forward each amendment to the federal prospectus, other than an amendment that delays the effective date of the registration statement, promptly after it is filed with the securities and exchange commission.

C. A registration statement pursuant to this section becomes effective simultaneously with or subsequent to the federal registration statement when all of the following conditions are satisfied:

(1) a stop order pursuant to Subsection D of this section or Section 306 [58-13C-306 NMSA 1978] of the New Mexico Uniform Securities Act or issued by the securities and exchange commission is not in effect and a proceeding is not pending against the issuer pursuant to Section 306 of the New Mexico Uniform Securities Act; and

(2) the registration statement has been on file for at least twenty days or a shorter period provided by rule adopted or order issued pursuant to the New Mexico Uniform Securities Act.

D. The registrant shall promptly notify the director in a record of the date when the federal registration statement becomes effective and of the content of any price amendment and shall promptly file a record containing the price amendment. If the notice is not timely received, the director may issue a stop order, without prior notice or hearing, retroactively denying effectiveness to the registration statement or suspending its effectiveness until compliance with this section. The director shall promptly notify the registrant of an order by telegram, telephone or electronic means and promptly confirm this notice by a record. If the registrant subsequently complies with the notice requirements of this section, the stop order is void as of the date of its issuance.

E. If the federal registration statement becomes effective before each of the conditions in this section is satisfied or is waived by the director, the registration statement is automatically effective pursuant to the New Mexico Uniform Securities Act when all the conditions are satisfied or waived. If the registrant notifies the director of the date when the federal registration statement is expected to become effective, the director shall promptly notify the registrant by telegram, telephone or electronic means and promptly confirm this notice by a record, indicating whether all the conditions are satisfied or waived and whether the director intends the institution of a proceeding pursuant to Section 306 of the New Mexico Uniform Securities Act. The notice by the director does not preclude the institution of such a proceeding.

History: Laws 2009, ch. 82, 303.



Section 58-13C-304 - Securities registration by qualification.

58-13C-304. Securities registration by qualification.

A. A security may be registered by qualification pursuant to this section.

B. A registration statement pursuant to this section shall contain the information or records specified in Section 305 [58-13C-305 NMSA 1978] of the New Mexico Uniform Securities Act, a consent to service of process complying with Section 611 [58-13C-611 NMSA 1978] of that act and, if required by rule adopted pursuant to that act, the following information or records:

(1) with respect to the issuer and any significant subsidiary, its name, address and form of organization; the state or foreign jurisdiction and date of its organization; the general character and location of its business; a description of its physical properties and equipment; and a statement of the general competitive conditions in the industry or business in which it is or will be engaged;

(2) with respect to each director and officer of the issuer, and other person having a similar status or performing similar functions, the person's name, address and principal occupation for the previous five years; the amount of securities of the issuer held by the person as of the thirtieth day before the filing of the registration statement; the amount of the securities covered by the registration statement to which the person has indicated an intention to subscribe; and a description of any material interest of the person in any material transaction with the issuer or a significant subsidiary effected within the previous three years or proposed to be effected;

(3) with respect to persons covered by Paragraph (2) of this subsection, the aggregate sum of the remuneration paid to those persons during the previous twelve months and estimated to be paid during the next twelve months, directly or indirectly, by the issuer, and all predecessors, parents, subsidiaries and affiliates of the issuer;

(4) with respect to a person owning of record or owning beneficially, if known, ten percent or more of the outstanding shares of any class of equity security of the issuer, the information specified in Paragraph (2) of this subsection other than the person's occupation;

(5) with respect to a promoter, if the issuer was organized within the previous three years, the information or records specified in Paragraph (2) of this subsection, any amount paid to the promoter within that period or intended to be paid to the promoter and the consideration for the payment;

(6) with respect to a person on whose behalf any part of the offering is to be made in a nonissuer distribution, the person's name and address; the amount of securities of the issuer held by the person as of the date of the filing of the registration statement; a description of any material interest of the person in any material transaction with the issuer or any significant subsidiary effected within the previous three years or proposed to be effected; and a statement of the reasons for making the offering;

(7) the capitalization and long-term debt, on both a current and pro forma basis, of the issuer and any significant subsidiary, including a description of each security outstanding or being registered or otherwise offered, and a statement of the amount and kind of consideration, whether in the form of cash, physical assets, services, patents, goodwill or anything else of value, for which the issuer or any subsidiary has issued its securities within the previous two years or is obligated to issue its securities;

(8) the kind and amount of securities to be offered; the proposed offering price or the method by which it is to be computed; any variation at which a proportion of the offering is to be made to a person or class of persons other than the underwriters, with a specification of the person or class; the basis on which the offering is to be made if otherwise than for cash; the estimated aggregate underwriting and selling discounts or commissions and finder's fees, including separately cash, securities, contracts or anything else of value to accrue to the underwriters or finders in connection with the offering or, if the selling discounts or commissions are variable, the basis of determining them and their maximum and minimum amounts; the estimated amounts of other selling expenses, including legal, engineering and accounting charges; the name and address of each underwriter and each recipient of a finder's fee; a copy of any underwriting or selling group agreement pursuant to which the distribution is to be made or the proposed form of any such agreement whose terms have not yet been determined; and a description of the plan of distribution of any securities that are to be offered otherwise than through an underwriter;

(9) the estimated monetary proceeds to be received by the issuer from the offering; the purposes for which the proceeds are to be used by the issuer; the estimated amount to be used for each purpose; the order or priority in which the proceeds will be used for the purposes stated; the amounts of any funds to be raised from other sources to achieve the purposes stated; the sources of the funds; and, if a part of the proceeds is to be used to acquire property, including goodwill, otherwise than in the ordinary course of business, the names and addresses of the vendors, the purchase price, the names of any persons that have received commissions in connection with the acquisition and the amounts of the commissions and other expenses in connection with the acquisition, including the cost of borrowing money to finance the acquisition;

(10) a description of any stock options or other security options outstanding, or to be created in connection with the offering, and the amount of those options held or to be held by each person required to be named in Paragraph (2), (4), (5), (6) or (8) of this subsection and by any person that holds or will hold ten percent or more in the aggregate of those options;

(11) the dates of, parties to and general effect concisely stated of each managerial or other material contract made or to be made otherwise than in the ordinary course of business to be performed in whole or in part at or after the filing of the registration statement or that was made within the previous two years, and a copy of the contract;

(12) a description of any pending litigation, action or proceeding to which the issuer is a party and that materially affects its business or assets and any litigation, action or proceeding known to be contemplated by governmental authorities;

(13) a copy of any prospectus, pamphlet, circular, form letter, advertisement or other sales literature intended as of the effective date to be used in connection with the offering and any solicitation of interest used in compliance with Paragraph (2) of Subsection Q of Section 202 [58-13C-202 NMSA 1978] of the New Mexico Uniform Securities Act;

(14) a specimen or copy of the security being registered, unless the security is uncertificated; a copy of the issuer's articles of incorporation and bylaws or their substantial equivalents, in effect; and a copy of any indenture or other instrument covering the security to be registered;

(15) a signed or conformed copy of an opinion of counsel concerning the legality of the security being registered, with an English translation if it is in a language other than English, that states whether the security when sold will be validly issued, fully paid and nonassessable and, if a debt security, a binding obligation of the issuer;

(16) a signed or conformed copy of a consent of any accountant, engineer, appraiser or other person whose profession gives authority for a statement made by the person, if the person is named as having prepared or certified a report or valuation, other than an official record, that is public, which is used in connection with the registration statement;

(17) a balance sheet of the issuer as of a date within four months before the filing of the registration statement; a statement of income and a statement of cash flow for each of the three fiscal years preceding the date of the balance sheet and for any period between the close of the immediately previous fiscal year and the date of the balance sheet, or for the period of the issuer's and any predecessor's existence if less than three years; and, if any part of the proceeds of the offering is to be applied to the purchase of a business, the financial statements that would be required if that business were the registrant; and

(18) any additional information or records required by rule adopted or order issued pursuant to the New Mexico Uniform Securities Act.

C. A registration statement pursuant to this section becomes effective thirty days, or any shorter period provided by rule adopted or order issued pursuant to the New Mexico Uniform Securities Act, after the date the registration statement or the last amendment other than a price amendment is filed, if:

(1) a stop order is not in effect and a proceeding is not pending pursuant to Section 306 [58-13C-306 NMSA 1978] of the New Mexico Uniform Securities Act;

(2) the director has not issued an order pursuant to Section 306 of the New Mexico Uniform Securities Act delaying effectiveness; or

(3) the applicant or registrant has not requested that effectiveness be delayed.

D. The director may delay effectiveness once for not more than ninety days if the director determines the registration statement is not complete in all material respects and promptly notifies the applicant or registrant of that determination. The director may also delay effectiveness for a further period of not more than thirty days if the director determines that the delay is necessary or appropriate.

E. A rule adopted or order issued pursuant to the New Mexico Uniform Securities Act may require as a condition of registration pursuant to this section that a prospectus containing a specified part of the information or record specified in Subsection B of this section be sent or given to each person to which an offer is made, before or concurrently, with the earliest of:

(1) the first offer made in a record to the person otherwise than by means of a public advertisement, by or for the account of the issuer or another person on whose behalf the offering is being made or by an underwriter or broker-dealer that is offering part of an unsold allotment or subscription taken by the person as a participant in the distribution;

(2) the confirmation of a sale made by or for the account of the person;

(3) payment pursuant to such a sale; or

(4) delivery of the security pursuant to such a sale.

History: Laws 2009, ch. 82, 304.



Section 58-13C-305 - Securities registration filings.

58-13C-305. Securities registration filings.

A. A registration statement may be filed by the issuer, a person on whose behalf the offering is to be made or a broker-dealer registered pursuant to the New Mexico Uniform Securities Act [58-13C-101 NMSA 1978].

B. A person filing a registration statement shall pay a filing fee of one-tenth of one percent of the maximum aggregate offering price at which the registered securities are to be offered in New Mexico, but not less than five hundred twenty-five dollars ($525) nor more than two thousand five hundred dollars ($2,500) or five hundred twenty-five dollars ($525) if the person is an issuer or a person acting on behalf of an issuer and is claiming an exemption from the registration requirements of federal law regarding small company offerings under Rule 504 of Regulation D (17 C.F.R. 230.504). If a registration statement is withdrawn before the effective date or a preeffective stop order is issued pursuant to Section 306 [58-13C-306 NMSA 1978] of the New Mexico Uniform Securities Act, the director shall retain the fee set forth in this subsection.

C. A registration statement filed pursuant to Section 303 [58-13C-303 NMSA 1978] or 304 [58-13C-304 NMSA 1978] of the New Mexico Uniform Securities Act shall specify:

(1) the amount of securities to be offered in New Mexico;

(2) the states in which a registration statement or similar record in connection with the offering has been or is to be filed; and

(3) any adverse order, judgment or decree issued in connection with the offering by a state securities regulator, the securities and exchange commission or a court.

D. A record filed pursuant to the New Mexico Uniform Securities Act or the predecessor act within five years preceding the filing of a registration statement may be incorporated by reference in the registration statement to the extent that the record is currently accurate.

E. In the case of a nonissuer distribution, information or a record may not be required pursuant to Subsection I of this section or Section 304 of the New Mexico Uniform Securities Act, unless it is known to the person filing the registration statement or to the person on whose behalf the distribution is to be made or unless it can be furnished by those persons without unreasonable effort or expense.

F. A rule adopted or order issued pursuant to the New Mexico Uniform Securities Act may require as a condition of registration that a security issued within the previous five years or to be issued to a promoter for a consideration substantially less than the public offering price or to a person for a consideration other than cash be deposited in escrow; and that the proceeds from the sale of the registered security in New Mexico be impounded until the issuer receives a specified amount from the sale of the security either in New Mexico or elsewhere. The conditions of any escrow or impoundment required pursuant to this subsection may be established by rule adopted or order issued pursuant to the New Mexico Uniform Securities Act, but the director shall not reject a depository institution solely because of its location in another state.

G. A rule adopted or order issued pursuant to the New Mexico Uniform Securities Act may require as a condition of registration that a security registered pursuant to that act be sold only on a specified form of subscription or sale contract and that a signed or conformed copy of each contract be filed pursuant to that act or preserved for a period specified by the rule or order, which shall not be longer than five years.

H. Except while a stop order is in effect pursuant to Section 306 of the New Mexico Uniform Securities Act, a registration statement is effective for one year after its effective date, or for any longer period designated in an order pursuant to that act during which the security is being offered or distributed in a nonexempted transaction by or for the account of the issuer or other person on whose behalf the offering is being made or by an underwriter or broker-dealer that is still offering part of an unsold allotment or subscription taken as a participant in the distribution. For the purposes of a nonissuer transaction, all outstanding securities of the same class identified in the registration statement as a security registered pursuant to the New Mexico Uniform Securities Act are considered to be registered while the registration statement is effective. If any securities of the same class are outstanding, a registration statement shall not be withdrawn until one year after its effective date. A registration statement may be withdrawn only with the approval of the director.

I. While a registration statement is effective, a rule adopted or order issued pursuant to the New Mexico Uniform Securities Act may require the person that filed the registration statement to file reports, not more often than quarterly, to keep the information or other record in the registration statement reasonably current and to disclose the progress of the offering.

J. A registration statement may be amended after its effective date. The posteffective amendment becomes effective when the director so orders. If a posteffective amendment is made to increase the number of securities specified to be offered or sold, the person filing the amendment shall pay an additional registration fee of three times the fee otherwise payable, calculated in the manner specified in Subsection B of this section, with respect to the additional securities to be offered and sold, unless the maximum filing fee has been paid. If the maximum filing fee was paid at the time of filing the original registration statement, no additional filing fee is required to be paid with the amendment. A posteffective amendment relates back to the date of the offering of the additional securities being registered if, within one year after the date of the sale, the amendment is filed and the additional registration fee is paid.

History: Laws 2009, ch. 82, 305.



Section 58-13C-306 - Denial, suspension and revocation of securities registration.

58-13C-306. Denial, suspension and revocation of securities registration.

A. The director may issue a stop order denying effectiveness to, or suspending or revoking the effectiveness of, a registration statement if the director finds that the order is in the public interest and that:

(1) the registration statement as of its effective date or before the effective date in the case of an order denying effectiveness, an amendment pursuant to Subsection J of Section 305 [58-13C-305 NMSA 1978] of the New Mexico Uniform Securities Act as of its effective date or a report pursuant to Subsection I of Section 305 of that act, is incomplete in a material respect or contains a statement that, in the light of the circumstances under which it was made, was false or misleading with respect to a material fact;

(2) the New Mexico Uniform Securities Act or a rule adopted or order issued pursuant to that act or a condition imposed pursuant to that act has been willfully violated, in connection with the offering, by the person filing the registration statement; by the issuer, a partner, officer or director of the issuer or a person having a similar status or performing a similar function; a promoter of the issuer; or a person directly or indirectly controlling or controlled by the issuer; but only if the person filing the registration statement is directly or indirectly controlled by or acting for the issuer; or by an underwriter;

(3) the security registered or sought to be registered is the subject of a permanent or temporary injunction of a court of competent jurisdiction or an administrative stop order or similar order issued pursuant to any federal, foreign or state law other than the New Mexico Uniform Securities Act [58-13C-101 NMSA 1978] applicable to the offering, but the director shall not institute a proceeding against an effective registration statement pursuant to this paragraph more than one year after the date of the order or injunction on which it is based, and the director shall not issue an order pursuant to this paragraph on the basis of an order or injunction issued pursuant to the securities act of another state unless the order or injunction was based on conduct that would constitute, as of the date of the order, a ground for a stop order pursuant to this section;

(4) the issuer's enterprise or method of business includes or would include activities that are unlawful where performed;

(5) with respect to a security sought to be registered pursuant to Section 303 [58-13C-303 NMSA 1978] of the New Mexico Uniform Securities Act, there has been a failure to comply with the undertaking required by Paragraph (4) of Subsection B of Section 303 of that act;

(6) the applicant or registrant has not paid the filing fee, but the director shall void the order if the deficiency is corrected; or

(7) the offering:

(a) will work or tend to work a fraud upon purchasers or would so operate;

(b) has been or would be made with unreasonable amounts of underwriters' and sellers' discounts, commissions or other compensation, or promoters' profits or participations or unreasonable amounts or kinds of options; or

(c) is being made on terms that are unfair, unjust or inequitable.

B. To the extent practicable, the director by rule adopted or order issued pursuant to the New Mexico Uniform Securities Act shall publish standards that provide notice of conduct that violates Paragraph (7) of Subsection A of this section.

C. The director shall not institute a stop order proceeding against an effective registration statement on the basis of conduct or a transaction known to the director when the registration statement became effective unless the proceeding is instituted within thirty days after the registration statement became effective.

D. The director may summarily revoke, deny, postpone or suspend the effectiveness of a registration statement pending final determination of an administrative proceeding. Upon the issuance of the order, the director shall promptly notify each person specified in Subsection E of this section that the order has been issued, the reasons for the revocation, denial, postponement or suspension and that within fifteen days after the receipt of a request in a record from the person the matter will be scheduled for a hearing. If a hearing is not requested and none is ordered by the director within thirty days after the date of service of the order, the order becomes final. If a hearing is requested or ordered, the director, after notice of and opportunity for hearing for each person subject to the order, may modify or vacate the order or extend the order until final determination.

E. If a hearing is requested or ordered, such hearing shall be conducted pursuant to Subsection B of Section 604 [58-13C-604 NMSA 1978] of the New Mexico Uniform Securities Act. A stop order shall not be issued pursuant to this section, except in accordance with Subsection D of this section, without:

(1) appropriate notice to the applicant or registrant, the issuer and the person on whose behalf the securities are to be or have been offered;

(2) opportunity for hearing; and

(3) findings of fact and conclusions of law in a record.

F. The director shall modify or vacate a stop order entered pursuant to this section if the director finds that the conditions that prompted entry have changed or that it is otherwise in the public interest or for the protection of investors.

History: Laws 2009, ch. 82, 306.



Section 58-13C-307 - Waiver and modification.

58-13C-307. Waiver and modification.

The director may waive or modify, in whole or in part, any or all of the requirements of Sections 302 [58-13C-302 NMSA 1978] and 303 [58-13C-303 NMSA 1978] of the New Mexico Uniform Securities Act and Subsection B of Section 304 [58-13C-304 NMSA 1978] of that act or the requirement of any information or record in a registration statement or in a periodic report filed pursuant to Subsection I of Section 305 [58-13C-305 NMSA 1978] of that act.

History: Laws 2009, ch. 82, 307.






Article 4 - Broker-Dealers, Agents, Investment Advisers, Investment Adviser Representatives and Federal Covered Investment Advisers

Section 58-13C-402 - Agent registration requirement and exemptions.

58-13C-402. Agent registration requirement and exemptions.

A. It is unlawful for an individual to transact business in New Mexico as an agent unless the individual is registered pursuant to the New Mexico Uniform Securities Act as an agent or is exempt from registration as an agent pursuant to Subsection B of this section.

B. The following individuals are exempt from the registration requirement of Subsection A of this section:

(1) an individual who represents a broker-dealer in effecting transactions in New Mexico limited to those described in Section 15(h)(2) of the federal Securities Exchange Act of 1934 (15 U.S.C. Section 78(h)(2));

(2) an individual who represents a broker-dealer that is exempt pursuant to Subsection B or D of Section 401 [58-13C-401 NMSA 1978] of the New Mexico Uniform Securities Act;

(3) an individual who represents an issuer with respect to an offer or sale of the issuer's own securities or those of the issuer's parent or any of the issuer's subsidiaries, and who is not compensated in connection with the individual's participation by the payment of commissions or other remuneration based, directly or indirectly, on transactions in those securities;

(4) an individual who represents a broker-dealer registered in New Mexico pursuant to Subsection A of Section 401 of the New Mexico Uniform Securities Act or exempt from registration pursuant to Subsection B of Section 401 of that act in the offer and sale of securities for an account of a nonaffiliated federal covered investment adviser with investments under management in excess of one hundred million dollars ($100,000,000) acting for the account of others pursuant to discretionary authority in a signed record;

(5) an individual who represents an issuer in connection with the purchase by the issuer of the issuer's own securities;

(6) an individual who represents an issuer and who restricts participation to performing clerical or ministerial acts; or

(7) any other individual exempted by rule adopted or order issued pursuant to the New Mexico Uniform Securities Act [58-13C-101 NMSA 1978].

C. The registration of an agent is effective only while the agent is employed by or associated with a broker-dealer registered pursuant to the New Mexico Uniform Securities Act or an issuer that is offering, selling or purchasing its securities in New Mexico. The registration of an agent is only effective with respect to transactions effected as an employee or agent on behalf of the broker-dealer or issuer for whom the agent is registered.

D. It is unlawful for a broker-dealer, or an issuer engaged in offering, selling or purchasing securities in New Mexico, to employ or associate with an agent who transacts business in New Mexico on behalf of broker-dealers or issuers unless the agent is registered pursuant to Subsection A of this section or exempt from registration pursuant to Subsection B of this section.

E. An individual shall not act as an agent for more than one broker-dealer or one issuer at a time, unless the broker-dealer or the issuer for which the agent acts is affiliated by direct or indirect common control or is authorized by rule or order pursuant to the New Mexico Uniform Securities Act.

History: Laws 2009, ch. 82, 402.



Section 58-13C-403 - Investment adviser registration requirement and exemptions.

58-13C-403. Investment adviser registration requirement and exemptions.

A. It is unlawful for a person to transact business in New Mexico as an investment adviser unless the person is registered pursuant to the New Mexico Uniform Securities Act as an investment adviser or is exempt from registration as an investment adviser pursuant to Subsection B of this section.

B. The following persons are exempt from the registration requirement of Subsection A of this section:

(1) a person without a place of business in New Mexico that is registered pursuant to the securities act of the state in which the person has its principal place of business if its only clients in New Mexico are:

(a) federal covered investment advisers, investment advisers registered pursuant to the New Mexico Uniform Securities Act or broker-dealers registered pursuant to that act;

(b) institutional investors;

(c) bona fide preexisting clients whose principal places of residence are not in New Mexico if the investment adviser is registered pursuant to the securities act of the state in which the clients maintain principal places of residence; or

(d) any other client exempted by rule adopted or order issued pursuant to the New Mexico Uniform Securities Act;

(2) a person without a place of business in New Mexico if the person has had, during the preceding twelve months, not more than five clients that are residents in New Mexico in addition to those specified pursuant to Paragraph (1) of this subsection; or

(3) any other person exempted by rule adopted or order issued pursuant to the New Mexico Uniform Securities Act.

C. It is unlawful for an investment adviser, directly or indirectly, to employ or associate with an individual to engage in an activity related to investment advice in New Mexico if the registration of the individual is suspended or revoked or the individual is barred from employment or association with an investment adviser, federal covered investment adviser or broker-dealer by an order of the director pursuant to the New Mexico Uniform Securities Act, the securities and exchange commission or a self-regulatory organization, unless the investment adviser did not know, and in the exercise of reasonable care could not have known, of the suspension, revocation or bar. Upon request from the investment adviser and for good cause, the director, by order, may waive, in whole or in part, the application of the prohibitions of this subsection to the investment adviser.

D. It is unlawful for an investment adviser to employ or associate with an individual required to be registered pursuant to the New Mexico Uniform Securities Act as an investment adviser representative who transacts business in New Mexico on behalf of the investment adviser unless the individual is registered pursuant to Subsection A of Section 404 [58-13C-404 NMSA 1978] of the New Mexico Uniform Securities Act or is exempt from registration pursuant to Subsection B of Section 404 of that act.

History: Laws 2009, ch. 82, 403.



Section 58-13C-404 - Investment adviser representative registration requirement and exemptions.

58-13C-404. Investment adviser representative registration requirement and exemptions.

A. It is unlawful for an individual to transact business in New Mexico as an investment adviser representative unless the individual is registered pursuant to the New Mexico Uniform Securities Act [58-13C-101 NMSA 1978] as an investment adviser representative or is exempt from registration as an investment adviser.

B. The following individuals are exempt from the registration requirement of Subsection A of this section:

(1) an individual who is employed by or associated with an investment adviser that is exempt from registration pursuant to Subsection B of Section 403 [58-13C-403 NMSA 1978] of the New Mexico Uniform Securities Act or a federal covered investment adviser that is excluded from the notice filing requirements of Section 405 [58-13C-405 NMSA 1978] of that act; and

(2) any other individual exempted by rule adopted or order issued pursuant to the New Mexico Uniform Securities Act.

C. The registration of an investment adviser representative is not effective while the investment adviser representative is not employed by or associated with an investment adviser registered pursuant to the New Mexico Uniform Securities Act or a federal covered investment adviser that has made or is required to make a notice filing under that act.

D. The registration of an investment adviser representative is only effective with respect to transactions effected or advice rendered as an employee or agent on behalf of the investment adviser for whom the investment adviser representative is registered.

E. An individual may transact business as an investment adviser representative for more than one investment adviser or federal covered investment adviser unless a rule adopted or order issued pursuant to the New Mexico Uniform Securities Act prohibits or limits an individual from acting as an investment adviser representative for more than one investment adviser or federal covered investment adviser.

F. It is unlawful for an individual acting as an investment adviser representative, directly or indirectly, to conduct business in New Mexico on behalf of an investment adviser or a federal covered investment adviser if the registration of the individual as an investment adviser representative is suspended or revoked or the individual is barred from employment or association with an investment adviser or a federal covered investment adviser by an order of the director pursuant to the New Mexico Uniform Securities Act, the securities and exchange commission or a self-regulatory organization. Upon request from an investment adviser or a federal covered investment adviser and for good cause, the director, by order issued, may waive, in whole or in part, the application of the requirements of this subsection to the investment adviser or the federal covered investment adviser.

G. An investment adviser registered pursuant to the New Mexico Uniform Securities Act, a federal covered investment adviser that has filed a notice pursuant to Section 405 of that act or a broker-dealer registered pursuant to that act is not required to employ or associate with an individual as an investment adviser representative if the only compensation paid to the individual for a referral of investment advisory clients is paid to an investment adviser registered pursuant to the New Mexico Uniform Securities Act, a federal covered investment adviser that has filed a notice pursuant to Section 405 of that act or a broker-dealer registered pursuant to that act with which the individual is employed or associated as an investment adviser representative, subject to such conditions as the director may impose by rule or by order.

History: Laws 2009, ch. 82, 404.



Section 58-13C-405 - Federal covered investment adviser notice filing requirement.

58-13C-405. Federal covered investment adviser notice filing requirement.

A. Except with respect to a federal covered investment adviser described in Subsection B of this section, it is unlawful for a federal covered investment adviser to transact business in New Mexico as a federal covered investment adviser unless the federal covered investment adviser complies with Subsection C of this section.

B. The following federal covered investment advisers are not required to comply with Subsection C of this section:

(1) a federal covered investment adviser without a place of business in New Mexico if its only clients in New Mexico are:

(a) federal covered investment advisers, investment advisers registered pursuant to the New Mexico Uniform Securities Act [58-13C-101 NMSA 1978] and broker-dealers registered pursuant to that act;

(b) institutional investors;

(c) bona fide preexisting clients whose principal places of residence are not in New Mexico; or

(d) other clients specified by rule adopted or order issued pursuant to the New Mexico Uniform Securities Act;

(2) a federal covered investment adviser without a place of business in New Mexico if the person has had, during the preceding twelve months, not more than five clients that are residents in New Mexico in addition to those specified pursuant to Paragraph (1) of this subsection; and

(3) any other person excluded by rule adopted or order issued pursuant to the New Mexico Uniform Securities Act.

C. A person acting as a federal covered investment adviser not excluded pursuant to Subsection B of this section shall file a notice, a consent to service of process complying with Section 611 [58-13C-611 NMSA 1978] of the New Mexico Uniform Securities Act and such records as have been filed with the securities and exchange commission pursuant to the federal Investment Advisers Act of 1940 required by rule adopted or order issued pursuant to the New Mexico Uniform Securities Act and pay the fees specified in Subsection E of Section 410 [58-13C-410 NMSA 1978] of that act.

D. The notice pursuant to Subsection C of this section becomes effective upon its filing.

History: Laws 2009, ch. 82, 405.



Section 58-13C-406 - Registration by broker-dealer, agent, investment adviser and investment adviser representative.

58-13C-406. Registration by broker-dealer, agent, investment adviser and investment adviser representative.

A. A person shall register as a broker-dealer, agent, investment adviser or investment adviser representative by filing an application and a consent to service of process complying with Section 611 [58-13C-611 NMSA 1978] of the New Mexico Uniform Securities Act and paying the fee specified in Section 410 [58-13C-410 NMSA 1978] of that act and any reasonable fees charged by the designee of the director for processing the filing. The application shall contain:

(1) the information or record required for the filing of a uniform application; and

(2) upon request by the director, any other financial or other information or record that the director determines is appropriate.

B. If the information or record contained in an application filed pursuant to Subsection A of this section is or becomes inaccurate or incomplete in a material respect, the registrant shall promptly file a correcting amendment.

C. If an order is not in effect or a proceeding is not pending pursuant to Section 412 [58-13C-412 NMSA 1978] of the New Mexico Uniform Securities Act, registration becomes effective at noon on the forty-fifth day after a completed application is filed, unless the registration is denied. A rule adopted or order issued pursuant to the New Mexico Uniform Securities Act may set an earlier effective date or may defer the effective date until noon on the forty-fifth day after the filing of any amendment completing the application.

D. A registration is effective until midnight on December 31 of the year for which the application for registration is filed. Unless an order is in effect pursuant to Section 412 of the New Mexico Uniform Securities Act, a registration may be automatically renewed each year by filing such records as are required by rule adopted or order issued pursuant to that act by paying the fee specified in Section 410 of that act and by paying costs charged by the designee of the director for processing the filings.

E. A rule adopted or order issued pursuant to the New Mexico Uniform Securities Act may impose such other conditions, not inconsistent with the federal National Securities Markets Improvement Act of 1996. An order issued pursuant to the New Mexico Uniform Securities Act may waive, in whole or in part, specific requirements in connection with registration as are in the public interest and for the protection of investors.

History: Laws 2009, ch. 82, 406.



Section 58-13C-407 - Succession and change in registration of broker-dealer or investment adviser.

58-13C-407. Succession and change in registration of broker-dealer or investment adviser.

A. A broker-dealer or investment adviser may succeed to the current registration of another broker-dealer or investment adviser or a notice filing of a federal covered investment adviser, and a federal covered investment adviser may succeed to the current registration of an investment adviser or notice filing of another federal covered investment adviser, by filing as a successor an application for registration pursuant to Section 401 [58-13C-401 NMSA 1978] or 403 [58-13C-403 NMSA 1978] of the New Mexico Uniform Securities Act or a notice pursuant to Section 405 [58-13C-405 NMSA 1978] of that act for the unexpired portion of the current registration or notice filing.

B. A broker-dealer or investment adviser that changes its form of organization or state of incorporation or organization may continue its registration by filing an amendment to its registration if the change does not involve a material change in its financial condition or management. The amendment becomes effective when filed or on a date designated by the registrant in its filing. The new organization is a successor to the original registrant for the purposes of the New Mexico Uniform Securities Act [58-13C-101 NMSA 1978]. If there is a material change in financial condition or management, the broker-dealer or investment adviser shall file a new application for registration. A predecessor registered pursuant to the New Mexico Uniform Securities Act shall stop conducting its securities business other than winding down transactions and shall file for withdrawal of broker-dealer or investment adviser registration within forty-five days after filing its amendment to effect succession.

C. A broker-dealer or investment adviser that changes its name may continue its registration by filing an amendment to its registration. The amendment becomes effective when filed or on a date designated by the registrant.

D. A change of control of a broker-dealer or investment adviser may be made in accordance with a rule adopted or order issued pursuant to the New Mexico Uniform Securities Act.

History: Laws 2009, ch. 82, 407.



Section 58-13C-408 - Termination of employment or association of agent and investment adviser representative and transfer of employment or association.

58-13C-408. Termination of employment or association of agent and investment adviser representative and transfer of employment or association.

A. If an agent registered pursuant to the New Mexico Uniform Securities Act [58-13C-101 NMSA 1978] terminates employment by or association with a broker-dealer or issuer, or if an investment adviser representative registered pursuant to that act terminates employment by or association with an investment adviser or federal covered investment adviser, or if either registrant terminates activities that require registration as an agent or investment adviser representative, the broker-dealer, issuer, investment adviser or federal covered investment adviser shall promptly file a notice of termination.

B. If an agent registered pursuant to the New Mexico Uniform Securities Act terminates employment by or association with a broker-dealer registered pursuant to that act and begins employment by or association with another broker-dealer registered pursuant to that act; or if an investment adviser representative registered pursuant to the New Mexico Uniform Securities Act terminates employment by or association with an investment adviser registered pursuant to that act or a federal covered investment adviser that has filed a notice pursuant to Section 405 [58-13C-405 NMSA 1978] of that act and begins employment by or association with another investment adviser registered pursuant to that act or a federal covered investment adviser that has filed a notice pursuant to Section 405 of that act then, upon the filing by or on behalf of the registrant, within thirty days after the filing of notice of termination pursuant to Subsection A of this section, of an application for registration that complies with the requirement of Subsection A of Section 406 [58-13C-406 NMSA 1978] of that act and payment of the filing fee required pursuant to Section 410 [58-13C-410 NMSA 1978] of that act, the registration of the agent or investment adviser representative is immediately effective as of the date of the completed filing if the agent's central registration depository record or successor record or the investment adviser representative's investment adviser registration depository record or successor record does not contain a new or amended disciplinary disclosure within the previous twelve months.

C. The director may prevent the effectiveness of a transfer of an agent or investment adviser representative pursuant to Subsection B of this section based on the public interest and the protection of investors.

D. If the director determines that a registrant or applicant for registration is no longer in existence or has ceased to act as a broker-dealer, agent, investment adviser or investment adviser representative, or is the subject of an adjudication of incapacity or is subject to the control of a committee, conservator or guardian, or cannot reasonably be located, a rule adopted or order issued pursuant to the New Mexico Uniform Securities Act may require the registration be canceled or terminated or the application denied. The director may reinstate a canceled or terminated registration, with or without hearing, and may make the registration retroactive.

History: Laws 2009, ch. 82, 408.



Section 58-13C-409 - Withdrawal of registration of broker-dealer, agent, investment adviser and investment adviser representative.

58-13C-409. Withdrawal of registration of broker-dealer, agent, investment adviser and investment adviser representative.

Withdrawal of registration by a broker-dealer, agent, investment adviser or investment adviser representative becomes effective sixty days after the filing of the application to withdraw or within any shorter period as provided by rule adopted or order issued pursuant to the New Mexico Uniform Securities Act [58-13C-101 NMSA 1978] unless a revocation or suspension proceeding is pending when the application is filed. If a proceeding is pending, withdrawal becomes effective when and upon such conditions as required by rule adopted or order issued pursuant to the New Mexico Uniform Securities Act. The director may institute a revocation or suspension proceeding pursuant to Section 412 [58-13C-412 NMSA 1978] of the New Mexico Uniform Securities Act within one year after the withdrawal became effective automatically and issue a revocation or suspension order as of the last date on which registration was effective if a proceeding is not pending.

History: Laws 2009, ch. 82, 409.



Section 58-13C-410 - Filing fees.

58-13C-410. Filing fees.

A. A person shall pay a fee of three hundred dollars ($300) when initially filing an application for registration as a broker-dealer and when filing a renewal of registration as a broker-dealer.

B. The fee for an individual shall be fifty dollars ($50.00) when filing an application for registration as an agent, when filing a renewal of registration as an agent and when filing for a change of registration as an agent.

C. A person shall pay a fee of three hundred dollars ($300) when filing an application for registration as an investment adviser and when filing a renewal of registration as an investment adviser.

D. The fee for an individual shall be fifty dollars ($50.00) when filing an application for registration as an investment adviser representative, when filing a renewal of registration as an investment adviser representative and when filing a change of registration as an investment adviser representative.

E. A federal covered investment adviser required to file a notice pursuant to Section 405 [58-13C-405 NMSA 1978] of the New Mexico Uniform Securities Act [58-13C-101 NMSA 1978] shall pay an initial fee of three hundred dollars ($300) and an annual fee of three hundred dollars ($300).

F. A person required to pay a filing or notice fee pursuant to this section may transmit the fee through or to a designee as a rule or order provides pursuant to the New Mexico Uniform Securities Act .

G. An investment adviser representative who is registered as an agent pursuant to Section 402 [58-13C-402 NMSA 1978] of the New Mexico Uniform Securities Act and who represents a person that is both registered as a broker-dealer pursuant to Section 401 [58-13C-401 NMSA 1978] of that act and registered as an investment adviser pursuant to Section 403 [58-13C-403 NMSA 1978] of that act or required as a federal covered investment adviser to make a notice filing pursuant to Section 405 [58-13C-405 NMSA 1978] of that act is not required to pay an initial or annual registration fee for registration as an investment adviser representative.

H. If an application made pursuant to Subsection A, B, C, D or E of this section is denied or withdrawn, the director shall retain any fees paid.

History: Laws 2009, ch. 82, 410.



Section 58-13C-411 - Post-registration requirements.

58-13C-411. Post-registration requirements.

A. Subject to Section 15(h) of the federal Securities Exchange Act of 1934 (15 U.S.C. Section 78o(h)) or Section 222 of the federal Investment Advisers Act of 1940 (15 U.S.C. Section 80b-22), a rule adopted or order issued pursuant to the New Mexico Uniform Securities Act [58-13C-101 NMSA 1978] may establish minimum financial requirements for broker-dealers registered or required to be registered pursuant to the New Mexico Uniform Securities Act and investment advisers registered or required to be registered pursuant to the New Mexico Uniform Securities Act.

B. Subject to Section 15(h) of the federal Securities Exchange Act of 1934 (15 U.S.C. Section 78o(h)) or Section 222(b) of the federal Investment Advisers Act of 1940 (15 U.S.C. Section 80b-22), a broker-dealer registered or required to be registered pursuant to the New Mexico Uniform Securities Act and an investment adviser registered or required to be registered pursuant to the New Mexico Uniform Securities Act shall file such financial reports as are required by a rule adopted or order issued pursuant to the New Mexico Uniform Securities Act. If the information contained in a record filed pursuant to this subsection is or becomes inaccurate or incomplete in a material respect, the registrant shall promptly file a correcting amendment.

C. Subject to Section 15(h) of the federal Securities Exchange Act of 1934 (15 U.S.C. Section 78o(h)) or Section 222 of the federal Investment Advisers Act of 1940 (15 U.S.C. Section 80b-22):

(1) a broker-dealer registered or required to be registered pursuant to the New Mexico Uniform Securities Act and an investment adviser registered or required to be registered pursuant to the New Mexico Uniform Securities Act shall make and maintain the accounts, correspondence, memoranda, papers, books and other records required by rule adopted or order issued pursuant to the New Mexico Uniform Securities Act;

(2) broker-dealer records required to be maintained pursuant to Paragraph (1) of this subsection may be maintained in any form of data storage acceptable pursuant to Section 17(a) of the federal Securities Exchange Act of 1934 (15 U.S.C. Section 78q(a)) if they are readily accessible to the director; and

(3) investment adviser records required to be maintained pursuant to Paragraph (1) of this subsection may be maintained in any form of data storage required by rule adopted or order issued pursuant to the New Mexico Uniform Securities Act.

D. The records of a broker-dealer registered or required to be registered pursuant to the New Mexico Uniform Securities Act and of an investment adviser registered or required to be registered pursuant to that act are subject to such reasonable periodic, special or other audits or inspections by a representative of the director, within or without New Mexico, as the director considers necessary or appropriate in the public interest and for the protection of investors. An audit or inspection may be made at any time and without prior notice. The director may copy, and remove for audit or inspection copies of, all records the director reasonably considers necessary or appropriate to conduct the audit or inspection. The director may assess a reasonable charge for conducting an audit or inspection pursuant to this subsection.

E. Subject to Section 15(h) of the federal Securities Exchange Act of 1934 (15 U.S.C. Section 78o(h)) or Section 222 of the federal Investment Advisers Act of 1940 (15 U.S.C. Section 80b-22), a rule adopted or order issued pursuant to the New Mexico Uniform Securities Act may require a broker-dealer or investment adviser that has custody of or discretionary authority over funds or securities of a customer or client to obtain insurance or post a bond or other satisfactory form of security in an amount not to exceed two million dollars ($2,000,000). The director may determine the requirements of the insurance, bond or other satisfactory form of security. Insurance or a bond or other satisfactory form of security shall not be required of a broker-dealer registered pursuant to the New Mexico Uniform Securities Act whose net capital exceeds, or of an investment adviser registered pursuant to that act whose minimum financial requirements exceed, the amounts required by rule or order pursuant to that act. The insurance, bond or other satisfactory form of security shall permit an action by a person to enforce any liability on the insurance, bond or other satisfactory form of security if instituted within the time limitations in Paragraph (2) of Subsection J of Section 509 [58-13C-509 NMSA 1978] of the New Mexico Uniform Securities Act.

F. Subject to Section 15(h) of the federal Securities Exchange Act of 1934 (15 U.S.C. Section 78o(h)) or Section 222 of the federal Investment Advisers Act of 1940 (15 U.S.C. Section 80b-22), an agent shall not have custody of funds or securities of a customer except under the supervision of a broker-dealer, and an investment adviser representative shall not have custody of funds or securities of a client except under the supervision of an investment adviser or a federal covered investment adviser. A rule adopted or order issued pursuant to the New Mexico Uniform Securities Act may prohibit, limit or impose conditions on a broker-dealer regarding custody of funds or securities of a customer and on an investment adviser regarding custody of securities or funds of a client.

G. With respect to an investment adviser registered or required to be registered pursuant to the New Mexico Uniform Securities Act, a rule adopted or order issued pursuant to that act may require that information or other records be furnished or disseminated to clients or prospective clients in New Mexico as necessary or appropriate in the public interest and for the protection of investors and advisory clients.

H. A rule adopted or order issued pursuant to the New Mexico Uniform Securities Act may require an individual registered pursuant to Section 402 [58-13C-402 NMSA 1978] or 404 [58-13C-404 NMSA 1978] of that act to participate in a continuing education program approved by the securities and exchange commission and administered by a self-regulatory organization, or, in the absence of such a program, a rule adopted or order issued pursuant to the New Mexico Uniform Securities Act may require continuing education for an individual registered pursuant to Section 404 of that act.

History: Laws 2009, ch. 82, 411.



Section 58-13C-412 - Denial, revocation, suspension, withdrawal, restriction, condition or limitation of registration.

58-13C-412. Denial, revocation, suspension, withdrawal, restriction, condition or limitation of registration.

A. If the director finds that the order is in the public interest and that Subsection C of this section authorizes the action, an order issued pursuant to the New Mexico Uniform Securities Act [58-13C-101 NMSA 1978] may postpone, deny, suspend or revoke any registration, limit the investment advisory activities that an applicant or registered person may perform in New Mexico or bar an applicant or registered person or a person who is a partner, officer or director or a person occupying a similar status or performing a similar function for an applicant or registered person from association with a registered broker-dealer or investment adviser or a federal covered investment adviser.

B. If the director finds that the order is in the public interest and Subsection C of this section authorizes the action, an order pursuant to the New Mexico Uniform Securities Act may censure or impose a bar on a registrant. If the director finds that the order is in the public interest and Paragraph (1), (2), (4), (5), (6), (8), (9), (10), (12) or (13) of Subsection C of this section authorizes the action, the director may also impose a civil penalty on a registrant in an amount not to exceed ten thousand dollars ($10,000) for each violation.

C. A person may be disciplined pursuant to Subsection A or B of this section, or both, if the person, or in the case of a broker-dealer or investment adviser, a partner, officer, director or a person having a similar status or performing similar functions or a person directly or indirectly controlling the broker-dealer or investment adviser:

(1) has filed an application for registration in New Mexico pursuant to the New Mexico Uniform Securities Act or the predecessor act within the previous ten years that, as of the effective date of registration or as of any date after filing in the case of an order denying effectiveness, was incomplete in any material respect or contained a statement that, in light of the circumstances under which it was made, was false or misleading with respect to a material fact;

(2) willfully violated or willfully failed to comply with the New Mexico Uniform Securities Act or the predecessor act or a rule adopted or order issued pursuant to the New Mexico Uniform Securities Act or the predecessor act within the previous ten years;

(3) has been convicted of a felony or within the previous ten years has been convicted of a misdemeanor involving a security, a commodity future or an option contract or an aspect of a business involving securities, commodities, investments, franchises, insurance, banking or finance;

(4) is enjoined or restrained by a court of competent jurisdiction in an action instituted by the director pursuant to the New Mexico Uniform Securities Act or the predecessor act, a state, the securities and exchange commission or the United States from engaging in or continuing an act, practice or course of business involving an aspect of a business involving securities, commodities, investments, franchises, insurance, banking or finance;

(5) is the subject of an order, issued after notice and opportunity for hearing by:

(a) the securities, depository institution, insurance or other financial services regulator of a state or by the securities and exchange commission or other federal agency denying, revoking, barring or suspending registration as a broker-dealer, agent, investment adviser, federal covered investment adviser or investment adviser representative;

(b) the securities regulator of a state or by the securities and exchange commission against a broker-dealer, agent, investment adviser, investment adviser representative or federal covered investment adviser;

(c) the securities and exchange commission or by a self-regulatory organization suspending or expelling the registrant from membership in the self-regulatory organization;

(d) a court adjudicating a United States postal service fraud order;

(e) the insurance regulator of a state denying, suspending or revoking registration as an insurance agent; or

(f) a depository institution or financial services regulator suspending or barring the person from the depository institution or other financial services business;

(6) is the subject of an adjudication or determination, after notice and opportunity for hearing, by the securities and exchange commission, the commodity futures trading commission, the federal trade commission, a federal depository institution regulator or a depository institution, insurance or other financial services regulator of a state that the person willfully violated the federal Securities Act of 1933, the federal Securities Exchange Act of 1934, the federal Investment Advisers Act of 1940, the federal Investment Company Act of 1940 or the federal Commodity Exchange Act, the securities or commodities law of a state or a federal or state law pursuant to which a business involving investments, franchises, insurance, banking or finance is regulated;

(7) is insolvent, either because the person's liabilities exceed the person's assets or because the person cannot meet the person's obligations as they mature, but the director shall not enter an order against an applicant or registrant pursuant to this paragraph without a finding of insolvency as to the applicant or registrant;

(8) refuses to allow or otherwise impedes the director from conducting an audit or inspection pursuant to Subsection D of Section 411 [58-13C-411 NMSA 1978] of the New Mexico Uniform Securities Act or refuses access to a registrant's office to conduct an audit or inspection pursuant to Subsection D of Section 411 of that act;

(9) has failed to reasonably supervise an agent, investment adviser representative or other individual, if the agent, investment adviser representative or other individual was subject to the person's supervision and while under that person's supervision committed a violation of the New Mexico Uniform Securities Act or the predecessor act or a rule adopted or order issued pursuant to that act or the predecessor act within the previous ten years;

(10) has not paid the proper filing fee within thirty days after having been notified by the director of a deficiency, but the director shall vacate an order pursuant to this paragraph when the deficiency is corrected;

(11) after notice and opportunity for a hearing, has been found within the previous ten years:

(a) by a court of competent jurisdiction to have willfully violated the laws of a foreign jurisdiction pursuant to which the business of securities, commodities, investment, franchises, insurance, banking or finance is regulated;

(b) to have been the subject of an order of a securities regulator of a foreign jurisdiction denying, revoking or suspending the right to engage in the business of securities as a broker-dealer, agent, investment adviser, investment adviser representative or similar person; or

(c) to have been suspended or expelled from membership by or participation in a securities exchange or securities association operating pursuant to the securities laws of a foreign jurisdiction;

(12) is the subject of a cease and desist order issued by the securities and exchange commission or issued pursuant to the securities, commodities, investment, franchise, banking, finance or insurance laws of a state;

(13) has engaged in dishonest or unethical practices in the securities, commodities, investment, franchise, banking, finance or insurance business within the previous ten years; or

(14) is not qualified on the basis of factors such as training, experience and knowledge of the securities business. However, in the case of an application by an agent for a broker-dealer that is a member of a self-regulatory organization or by an individual for registration as an investment adviser representative, a denial order shall not be based on this paragraph if the individual has successfully completed all examinations required by Subsection D of this section. The director may require an applicant for registration pursuant to Section 402 [58-13C-402 NMSA 1978] or 404 [58-13C-404 NMSA 1978] of the New Mexico Uniform Securities Act who has not been registered in a state within the two years preceding the filing of an application in New Mexico to successfully complete an examination.

D. A rule adopted or order issued pursuant to the New Mexico Uniform Securities Act may require that an examination, including an examination developed or approved by an organization of securities regulators, be successfully completed by a class of individuals or all individuals. An order issued pursuant to the New Mexico Uniform Securities Act may waive, in whole or in part, an examination as to an individual and a rule adopted pursuant to that act may waive, in whole or in part, an examination as to a class of individuals if the director determines that the examination is not necessary or appropriate in the public interest and for the protection of investors.

E. The director may postpone, suspend or deny an application summarily; restrict, condition, limit or suspend a registration; or censure, bar or impose a civil penalty on a registrant before final determination of an administrative proceeding. Upon the issuance of an order, the director shall promptly notify each person subject to the order that the order has been issued, the reasons for the action and that within fifteen days after the receipt of a request in a record from the person, the matter will be scheduled for a hearing. If a hearing is not requested and none is ordered by the administrator within thirty days after the date of service of the order, the order becomes final by operation of law. If a hearing is requested or ordered, the director, after notice of and opportunity for hearing to each person subject to the order, may modify or vacate the order or extend the order until final determination.

F. If a hearing is requested or ordered, such hearing shall be conducted pursuant to Subsection B of Section 604 [58-13C-604 NMSA 1978] of the New Mexico Uniform Securities Act. An order shall not be issued pursuant to this section, except in accordance with Subsection E of this section, without:

(1) appropriate notice to the applicant or registrant;

(2) opportunity for hearing; and

(3) findings of fact and conclusions of law in a record.

G. A person that controls, directly or indirectly, a person not in compliance with this section may be disciplined by order of the director pursuant to Subsection A or B of this section, or both, to the same extent as the noncomplying person, unless the controlling person did not know, and in the exercise of reasonable care could not have known, of the existence of conduct that is a ground for discipline pursuant to this section.

H. The director shall not institute a proceeding pursuant to Subsection A or B of this section based solely on material facts actually known by the director unless an investigation or the proceeding is instituted within one year after the director actually acquires knowledge of the material facts.

History: Laws 2009, ch. 82, 412.






Article 5 - Fraud and Liabilities

Section 58-13C-502 - Prohibited conduct in providing investment advice.

58-13C-502. Prohibited conduct in providing investment advice.

A. It is unlawful for a person that advises others for compensation, either directly or indirectly or through publications or writings, as to the value of securities or the advisability of investing in, purchasing or selling securities or that, for compensation and as part of a regular business, issues or promulgates analyses or reports relating to securities:

(1) to employ a device, scheme or artifice to defraud another person; or

(2) to engage in an act, practice or course of business that operates or would operate as a fraud or deceit upon another person.

B. A rule adopted pursuant to the New Mexico Uniform Securities Act [58-13C-101 NMSA 1978] may define an act, practice or course of business of an investment adviser or an investment adviser representative as fraudulent, deceptive or manipulative and may prescribe means reasonably designed to prevent investment advisers and investment adviser representatives from engaging in acts, practices and courses of business defined as fraudulent, deceptive or manipulative.

C. A rule adopted pursuant to the New Mexico Uniform Securities Act may specify the contents of an investment advisory contract entered into, extended or renewed by an investment adviser.

History: Laws 2009, ch. 82, 502.



Section 58-13C-503 - Evidentiary burden.

58-13C-503. Evidentiary burden.

A. In a civil action or administrative proceeding pursuant to the New Mexico Uniform Securities Act [58-13C-101 NMSA 1978], a person claiming an exemption, exception, preemption or exclusion has the burden to prove the applicability of the claim.

B. In a criminal proceeding pursuant to the New Mexico Uniform Securities Act, a person claiming an exemption, exception, preemption or exclusion has the burden of going forward with evidence of the claim.

History: Laws 2009, ch. 82, 503.



Section 58-13C-504 - Filing of sales and advertising literature.

58-13C-504. Filing of sales and advertising literature.

A. Except as otherwise provided in Subsection B of this section, a rule adopted or order issued pursuant to the New Mexico Uniform Securities Act [58-13C-101 NMSA 1978] may require the filing of a prospectus, pamphlet, circular, form letter, advertisement, sales literature or other advertising record relating to a security or investment advice addressed or intended for distribution to prospective investors, including clients or prospective clients of a person registered or required to be registered as an investment adviser.

B. This section does not apply to sales and advertising literature specified in Subsection A of this section that relates to a federal covered security or a federal covered investment adviser or that the director determines by rule or order to be excluded from the requirements of Subsection A of this section.

History: Laws 2009, ch. 82, 504.



Section 58-13C-505 - Misleading filings.

58-13C-505. Misleading filings.

It is unlawful for a person to make or cause to be made, in a record that is used in an action or proceeding or filed pursuant to the New Mexico Uniform Securities Act [58-13C-101 NMSA 1978], a statement that, at the time and in the light of the circumstances pursuant to which it is made, is false or misleading in a material respect or, in connection with the statement, to omit to state a material fact necessary to make the statement made, in the light of the circumstances pursuant to which it was made, not false or misleading.

History: Laws 2009, ch. 82, 505.



Section 58-13C-506 - Misrepresentations concerning registration or exemption.

58-13C-506. Misrepresentations concerning registration or exemption.

The filing of an application for registration, a registration statement, a notice filing pursuant to the New Mexico Uniform Securities Act [58-13C-101 NMSA 1978], the registration of a person, the notice filing by a person or the registration of a security pursuant to that act does not constitute a finding by the director that a record filed pursuant to the New Mexico Uniform Securities Act is true, complete and not misleading. The filing or registration or the availability of an exemption, exception, preemption or exclusion for a security or a transaction does not mean that the director has passed upon the merits or qualifications of, or recommended or given approval to, a person, security or transaction. It is unlawful to make, or cause to be made, to a purchaser, customer, client or prospective customer or client a representation inconsistent with this section.

History: Laws 2009, ch. 82, 506.



Section 58-13C-507 - Qualified immunity.

58-13C-507. Qualified immunity.

A broker-dealer, agent, investment adviser, federal covered investment adviser or investment adviser representative is not liable to another broker-dealer, agent, investment adviser, federal covered investment adviser or investment adviser representative for defamation relating to a statement that is contained in a record required by the director, or designee of the director, the securities and exchange commission or a self-regulatory organization, unless the person knew, or should have known at the time that the statement was made, that it was false in a material respect or the person acted in reckless disregard of the statement's truth or falsity.

History: Laws 2009, ch. 82, 507.



Section 58-13C-508 - Criminal penalties.

58-13C-508. Criminal penalties.

A. A person who willfully violates Section 501 [58-13C-501 NMSA 1978] or 502 [58-13C-502 NMSA 1978] of the New Mexico Uniform Securities Act is guilty of a third degree felony and, upon conviction, shall be fined not more than five thousand dollars ($5,000) or imprisoned not more than three years, or both, for each violation. For purposes of Subsection B of Section 31-18-13 NMSA 1978, the minimum term prescribed by this subsection is three years.

B. A person who willfully violates Section 505 [58-13C-505 NMSA 1978] of the New Mexico Uniform Securities Act knowing the statement made to be false or misleading in a material respect is guilty of a third degree felony and, upon conviction, shall be fined not more than five thousand dollars ($5,000) or imprisoned not more than three years, or both, for each violation. For purposes of Subsection B of Section 31-18-13 NMSA 1978, the minimum term prescribed by this subsection is three years.

C. No criminal penalties apply to violations of Section 504 [58-13C-504 NMSA 1978] of the New Mexico Uniform Securities Act or the notice filing requirements of Section 302 [58-13C-302 NMSA 1978] or 405 [58-13C-405 NMSA 1978] of that act.

D. Except as provided in Subsections A through C of this section, a person who willfully violates any provision of the New Mexico Uniform Securities Act [58-13C-101 NMSA 1978] or a rule adopted or order issued pursuant to that act is guilty of a fourth degree felony and, upon conviction, shall be fined not more than five thousand dollars ($5,000) or imprisoned not more than eighteen months, or both, for each violation. For purposes of Subsection B of Section 31-18-13 NMSA 1978, the minimum term prescribed by this subsection is eighteen months.

E. An individual convicted of violating a rule or order pursuant to the New Mexico Uniform Securities Act may be fined, but shall not be imprisoned, if the individual did not have knowledge of the rule or order.

F. For the purposes of this section, "willfully" means purposely or intentionally committing the act or making the omission and does not require an intent to violate the law or knowledge that the act or omission is unlawful.

G. Each offense shall constitute a separate offense, and a prosecution for any one of such offenses shall not bar prosecution or conviction for any other offenses.

H. All persons convicted of criminal violations of the New Mexico Uniform Securities Act shall be sentenced in accordance with the Criminal Sentencing Act [31-18-12 NMSA 1978] or its successor statute.

I. No indictment or information may be brought pursuant to this section more than five years after the alleged violation.

J. The attorney general or the proper district attorney, with or without a referral from the director, may institute criminal proceedings pursuant to the New Mexico Uniform Securities Act. The attorney general or district attorney may request assistance from the director or employees of the division. When so requested by the director, the attorney general shall commission as a special assistant attorney general any attorney employed by the director or contracted with by the director and approved by the attorney general to assist the director in carrying out the director's duties, including providing legal advice and prosecuting offenders.

K. The New Mexico Uniform Securities Act does not limit the power of New Mexico to punish a person for conduct that constitutes a crime pursuant to other laws of New Mexico.

History: Laws 2009, ch. 82, 508.



Section 58-13C-509 - Civil liability.

58-13C-509. Civil liability.

A. Enforcement of civil liability pursuant to this section is subject to the federal Securities Litigation Uniform Standards Act of 1998 (P.L. 105-353, 112 Stat. 3227, et seq.).

B. A person is liable to the purchaser if the person sells a security in violation of Section 301 [58-13C-301 NMSA 1978] of the New Mexico Uniform Securities Act or, by means of an untrue statement of a material fact or an omission to state a material fact necessary in order to make the statement made, in light of the circumstances pursuant to which it is made, not misleading, the purchaser not knowing the untruth or omission and the seller not sustaining the burden of proof that the seller did not know and, in the exercise of reasonable care, could not have known of the untruth or omission. An action pursuant to this subsection is governed by the following:

(1) the purchaser may maintain an action to recover the consideration paid for the security, less the amount of any income received on the security, and interest at the legal rate of interest from the date of the purchase, costs and reasonable attorney fees determined by the court, upon the tender of the security, or for actual damages as provided in Paragraph (3) of this subsection;

(2) the tender referred to in Paragraph (1) of this subsection may be made any time before entry of judgment. Tender requires only notice in a record of ownership of the security and willingness to exchange the security for the amount specified. A purchaser that no longer owns the security may recover actual damages as provided in Paragraph (3) of this subsection; and

(3) actual damages in an action arising pursuant to this subsection are the amount that would be recoverable upon a tender less the value of the security when the purchaser disposed of it, and interest at the legal rate of interest from the date of the purchase, costs and reasonable attorney fees determined by the court.

C. A person is liable to the seller if the person buys a security by means of an untrue statement of a material fact or omission to state a material fact necessary in order to make the statement made, in light of the circumstances pursuant to which it is made, not misleading, the seller not knowing of the untruth or omission, and the purchaser not sustaining the burden of proof that the purchaser did not know, and in the exercise of reasonable care could not have known, of the untruth or omission. An action pursuant to this subsection is governed by the following:

(1) the seller may maintain an action to recover the security, and any income received on the security, costs and reasonable attorney fees determined by the court, upon the tender of the purchase price, or for actual damages as provided in Paragraph (3) of this subsection;

(2) the tender referred to in Paragraph (1) of this subsection may be made any time before entry of judgment. Tender requires only notice in a record of the present ability to pay the amount tendered and willingness to take delivery of the security for the amount specified. If the purchaser no longer owns the security, the seller may recover actual damages as provided in Paragraph (3) of this subsection; and

(3) actual damages in an action arising pursuant to this subsection are the difference between the price at which the security was sold and the value the security would have had at the time of the sale in the absence of the purchaser's conduct causing liability, and interest at the legal rate of interest from the date of the sale of the security, costs and reasonable attorney fees determined by the court.

D. A person acting as a broker-dealer or agent that sells or buys a security in violation of Subsection A of Section 401 [58-13C-401 NMSA 1978] of the New Mexico Uniform Securities Act, Subsection A of Section 402 [58-13C-402 NMSA 1978] of that act or Section 506 [58-13C-506 NMSA 1978] of that act is liable to the customer. The customer, if a purchaser, may maintain an action for recovery of actual damages as specified in Paragraphs (1) through (3) of Subsection B of this section, or, if a seller, for a remedy as specified in Paragraphs (1) through (3) of Subsection C of this section.

E. A person acting as an investment adviser or investment adviser representative that provides investment advice for compensation in violation of Subsection A of Section 403 [58-13C-403 NMSA 1978] of the New Mexico Uniform Securities Act, Subsection A of Section 404 [58-13C-404 NMSA 1978] of that act or Section 506 [58-13C-506 NMSA 1978] of that act is liable to the client. The client may maintain an action to recover the consideration paid for the advice, interest at the legal rate of interest from the date of payment, costs and reasonable attorney fees determined by the court.

F. A person that receives, directly or indirectly, any consideration for providing investment advice to another person and that employs a device, scheme or artifice to defraud the other person or engages in an act, practice or course of business that operates or would operate as a fraud or deceit on the other person, is liable to the other person. An action pursuant to this subsection is governed by the following:

(1) the person defrauded may maintain an action to recover the consideration paid for the advice and the amount of any actual damages caused by the fraudulent conduct, interest at the legal rate of interest from the date of the fraudulent conduct, costs and reasonable attorney fees determined by the court, less the amount of any income received as a result of the fraudulent conduct; and

(2) this subsection does not apply to a broker-dealer or its agents if the investment advice provided is solely incidental to transacting business as a broker-dealer and no special compensation is received for the investment advice.

G. The following persons are liable jointly and severally with and to the same extent as persons liable pursuant to Subsections B through F of this section:

(1) a person that directly or indirectly controls a person liable pursuant to Subsections B through F of this section, unless the controlling person sustains the burden of proof that the person did not know, and in the exercise of reasonable care could not have known, of the existence of conduct by reason of which the liability is alleged to exist;

(2) an individual who is a managing partner, executive officer or director of a person liable pursuant to Subsections B through F of this section, including an individual having a similar status or performing similar functions, unless the individual sustains the burden of proof that the individual did not know and, in the exercise of reasonable care could not have known, of the existence of conduct by reason of which the liability is alleged to exist;

(3) an individual who is an employee of or associated with a person liable pursuant to Subsections B through F of this section and who materially aids the conduct giving rise to the liability, unless the individual sustains the burden of proof that the individual did not know and, in the exercise of reasonable care could not have known, of the existence of conduct by reason of which the liability is alleged to exist; and

(4) a person that is a broker-dealer, agent, investment adviser or investment adviser representative that materially aids the conduct giving rise to the liability pursuant to Subsections B through F of this section, unless the person sustains the burden of proof that the person did not know and, in the exercise of reasonable care could not have known, of the existence of conduct by reason of which liability is alleged to exist.

H. A person liable pursuant to this section has a right of contribution as in cases of contract against any other person liable pursuant to this section for the same conduct.

I. A cause of action pursuant to this section survives the death of an individual who might have been a plaintiff or defendant.

J. A person shall not obtain relief unless the suit is brought:

(1) within two years after discovery of the violation or after discovery should have been made by the exercise of reasonable diligence; and

(2) within five years after the act or transaction constituting the violation.

K. A person that has made, or has engaged in the performance of, a contract in violation of the New Mexico Uniform Securities Act or a rule adopted or order issued pursuant to that act, or that has acquired a purported right pursuant to the contract with knowledge of conduct by reason of which its making or performance was in violation of the New Mexico Uniform Securities Act, may not base an action on the contract.

L. A condition, stipulation or provision binding a person purchasing or selling a security or receiving investment advice to waive compliance with the New Mexico Uniform Securities Act, or a rule adopted or order issued pursuant to that act, is void.

M. The rights and remedies provided by the New Mexico Uniform Securities Act are in addition to any other rights or remedies that may exist, but that act does not create a cause of action not specified in this section or Subsection E of Section 411 [58-13C-411 NMSA 1978] of that act.

History: Laws 2009, ch. 82, 509.



Section 58-13C-510 - Rescission offers.

58-13C-510. Rescission offers.

A purchaser, seller or recipient of investment advice shall not maintain an action pursuant to Section 509 [58-13C-509 NMSA 1978] of the New Mexico Uniform Securities Act if:

A. the purchaser, seller or recipient of investment advice receives in a record, before the action is instituted:

(1) an offer stating the respect in which liability pursuant to Section 509 of the New Mexico Uniform Securities Act may have arisen and fairly advising the purchaser, seller or recipient of investment advice of that person's rights in connection with the offer, and any financial or other information necessary to correct all material misrepresentations or omissions in the information that was required by the New Mexico Uniform Securities Act to be furnished to that person at the time of the purchase, sale or investment advice;

(2) if the basis for relief pursuant to this section may have been a violation of Subsection B of Section 509 of the New Mexico Uniform Securities Act, an offer to repurchase the security for cash, payable on delivery of the security, equal to the consideration paid, and interest at the legal rate of interest from the date of the purchase, less the amount of any income received on the security; or, if the purchaser no longer owns the security, an offer to pay the purchaser upon acceptance of the offer damages in an amount that would be recoverable upon a tender, less the value of the security when the purchaser disposed of it, and interest at the legal rate of interest from the date of the purchase in cash equal to the damages computed in the manner provided in this subsection;

(3) if the basis for relief pursuant to this section may have been a violation of Subsection C of Section 509 of the New Mexico Uniform Securities Act, an offer to tender the security, on payment by the seller of an amount equal to the purchase price paid, less income received on the security by the purchaser and interest at the legal rate of interest from the date of the sale; or if the purchaser no longer owns the security, an offer to pay the seller upon acceptance of the offer, in cash, damages in the amount of the difference between the price at which the security was purchased and the value the security would have had at the time of the purchase in the absence of the purchaser's conduct that may have caused liability and interest at the legal rate of interest from the date of the sale;

(4) if the basis for relief pursuant to this section may have been a violation of Subsection D of Section 509 of the New Mexico Uniform Securities Act; and if the customer is a purchaser, an offer to pay as specified in Paragraph (2) of this subsection; or, if the customer is a seller, an offer to tender or to pay as specified in Paragraph (3) of this subsection;

(5) if the basis for relief pursuant to this section may have been a violation of Subsection E of Section 509 of the New Mexico Uniform Securities Act, an offer to reimburse in cash the consideration paid for the advice and interest at the legal rate of interest from the date of payment; or

(6) if the basis for relief pursuant to this section may have been a violation of Subsection F of Section 509 of the New Mexico Uniform Securities Act, an offer to reimburse in cash the consideration paid for the advice, the amount of any actual damages that may have been caused by the conduct and interest at the legal rate of interest from the date of the violation causing the loss;

B. the offer pursuant to Subsection A of this section states that the offer must be accepted by the purchaser at any time within a specified period of not less than thirty days, or such shorter or longer period as the director by order prescribes, and contains such other terms and conditions, if any, as the director specifies;

C the offer pursuant to Subsection A of this section is delivered to the purchaser, seller or recipient of investment advice, or sent in a manner that ensures receipt by the purchaser, seller or recipient of investment advice;

D. the purchaser, seller or recipient of investment advice timely accepts the offer made pursuant to Subsections A through C of this section in a record; and

E. the offer made and accepted in compliance with Subsections A through D of this section is paid in accordance with the terms of the offer; or

F. the purchaser, seller or recipient of investment advice receives an offer in compliance with Subsections A through C of this section but fails to accept the offer in a record within the period specified in the offer.

History: Laws 2009, ch. 82, 510.






Article 6 - Administration and Judicial Review

Section 58-13C-602 - Investigations and subpoenas.

58-13C-602. Investigations and subpoenas.

A. The director may:

(1) conduct public or private investigations within or outside of New Mexico that the director considers necessary or appropriate to determine whether a person has violated, is violating or is about to violate the New Mexico Uniform Securities Act [58-13C-101 NMSA 1978], or a rule adopted or order issued pursuant to that act, or to aid in the enforcement of the New Mexico Uniform Securities Act or in the adoption of rules and forms pursuant to that act;

(2) require or permit a person to testify, file a statement or produce a record, under oath or otherwise as the director determines, as to all the facts and circumstances concerning a matter to be investigated or about which an action or proceeding is to be instituted; and

(3) publish a record concerning an action, proceeding or an investigation pursuant to or a violation of the New Mexico Uniform Securities Act or a rule adopted or order issued pursuant to that act if the director determines it is necessary or appropriate in the public interest and for the protection of investors.

B. For the purpose of an investigation pursuant to the New Mexico Uniform Securities Act, the director or the director's designated officer may administer oaths and affirmations, subpoena witnesses, seek compulsion of attendance, take evidence, require the filing of statements and require the production of any records that the director considers relevant or material to the investigation.

C. If a person does not appear or refuses to testify, file a statement, produce records or otherwise does not obey a subpoena as required by the director pursuant to the New Mexico Uniform Securities Act, the director may apply to the district court of Santa Fe county or other appropriate district court or to a court of another state, a federal court or a court of a foreign jurisdiction, or the director may refer the matter to the attorney general or the proper district attorney to enforce compliance. The court may:

(1) hold the person in contempt;

(2) order the person to appear before the director;

(3) order the person to testify about the matter under investigation or in question;

(4) order the production of records;

(5) grant injunctive relief, including restricting or prohibiting the offer or sale of securities or the providing of investment advice;

(6) impose a civil penalty of not more than ten thousand dollars ($10,000) for each violation; and

(7) grant any other necessary or appropriate relief.

D. This section does not preclude a person from applying to the appropriate district court or a court of another state for relief from a request to appear, testify, file a statement, produce records or obey a subpoena.

E. An individual is not excused from attending, testifying, filing a statement, producing a record or other evidence or obeying a subpoena of the director pursuant to the New Mexico Uniform Securities Act or in an action or proceeding instituted by the director pursuant to that act on the grounds that the required testimony, statement, record or other evidence, directly or indirectly, may tend to incriminate the individual or subject the individual to a criminal fine, penalty or forfeiture. If the individual refuses to testify, file a statement or produce a record or other evidence on the basis of the individual's privilege against self-incrimination, the director may apply to the district court of Santa Fe county or other appropriate district court or to a court of another state, a federal court or a court of a foreign jurisdiction to compel the testimony, the filing of the statement, the production of the record or the giving of other evidence. The testimony, record or other evidence compelled pursuant to such an order shall not be used, directly or indirectly, against the individual in a criminal case, except in a prosecution for perjury or contempt or otherwise failing to comply with the order.

F. At the request of the securities regulator of another state or a foreign jurisdiction, the director may provide assistance if the requesting regulator states that it is conducting an investigation to determine whether a person has violated, is violating or is about to violate a law or rule of the other state or foreign jurisdiction relating to securities matters that the requesting regulator administers or enforces. The director may provide the assistance by using the authority to investigate and the powers conferred by this section as the director determines is necessary or appropriate. The assistance may be provided without regard to whether the conduct described in the request would also constitute a violation of the New Mexico Uniform Securities Act or other law of New Mexico if occurring in New Mexico. In deciding whether to provide the assistance, the director may consider whether the requesting regulator is permitted and has agreed to provide assistance reciprocally within its state or foreign jurisdiction to the director on securities matters when requested; whether compliance with the request would violate or prejudice the public policy of New Mexico; and the availability of resources and employees of the director to carry out the request for assistance.

History: Laws 2009, ch. 82, 602.



Section 58-13C-603 - Civil enforcement.

58-13C-603. Civil enforcement.

A. If the director believes that a person has engaged, is engaging or is about to engage in an act, practice or course of business constituting a violation of the New Mexico Uniform Securities Act [58-13C-101 NMSA 1978] or a rule adopted or order issued pursuant to that act or that a person has, is or is about to engage in an act, practice or course of business that materially aids a violation of the New Mexico Uniform Securities Act or a rule adopted or order issued pursuant to that act, the director may maintain an action to enjoin the act, practice or course of business and to enforce compliance with the New Mexico Uniform Securities Act or a rule adopted or order issued pursuant to that act.

B. In an action pursuant to this section and on a proper showing, the court may:

(1) issue a permanent or temporary injunction, restraining order or declaratory judgment;

(2) order other appropriate or ancillary relief, which may include:

(a) an asset freeze, accounting, writ of attachment, writ of general or specific execution and appointment of a receiver or conservator, that may be the director, for the defendant or the defendant's assets;

(b) ordering the director to take charge and control of a defendant's property, including investment accounts and accounts in a depository institution, rents and profits; to collect debts; and to acquire and dispose of property;

(c) imposing a civil penalty of up to ten thousand dollars ($10,000) for each violation;

(d) an order of rescission, restitution or disgorgement directed to a person that has engaged in an act, practice or course of business constituting a violation of the New Mexico Uniform Securities Act or the predecessor act or a rule adopted or order issued pursuant to the New Mexico Uniform Securities Act or the predecessor act;

(e) ordering the payment of prejudgment and postjudgment interest; and

(f) ordering the payment of litigation expenses of the director; and

(3) order such other relief as the court considers appropriate.

C. If a person violates a provision of the New Mexico Uniform Securities Act and the violation is directed toward, targets or is committed against a person who, at the time of the violation, is sixty-two years of age or older, the court, in addition to any other civil penalties provided for pursuant to the New Mexico Uniform Securities Act or a rule issued pursuant to that act, may impose an additional civil penalty not to exceed ten thousand dollars ($10,000) for each violation.

D. The director shall not be required to post a bond in an action or proceeding pursuant to the New Mexico Uniform Securities Act.

History: Laws 2009, ch. 82, 603.



Section 58-13C-604 - Administrative enforcement.

58-13C-604. Administrative enforcement.

A. If the director determines that a person has engaged, is engaging or is about to engage in an act, practice or course of business constituting a violation of the New Mexico Uniform Securities Act [58-13C-101 NMSA 1978] or a rule adopted or order issued pursuant to that act or that a person has materially aided, is materially aiding or is about to materially aid an act, practice or course of business constituting a violation of the New Mexico Uniform Securities Act or a rule adopted or order issued pursuant to that act, the director may:

(1) issue an order directing the person to cease and desist from engaging in the act, practice or course of business or to take other action necessary or appropriate to comply with the New Mexico Uniform Securities Act;

(2) issue an order denying, suspending, revoking or conditioning the exemptions for a broker-dealer pursuant to Subparagraph (d) or (f) of Paragraph (1) of Subsection B of Section 401 [58-13B-401 NMSA 1978] [of] the New Mexico Uniform Securities Act or an investment adviser pursuant to Subparagraph (c) of Paragraph (1) of Subsection B of Section 403 [58-13B-403 NMSA 1978] of that act; or

(3) issue an order pursuant to Section 204 [58-13B-204 NMSA 1978] of the New Mexico Uniform Securities Act.

B. For any administrative proceeding authorized by the New Mexico Uniform Securities Act, including proceedings related to notices and orders pursuant to Section 204 of that act, Subsection E of Section 306 [58-13C-306 NMSA 1978] of that act, Subsection F of Section 412 [58-13C-412 NMSA 1978] of that act or Subsection A of this section:

(1) the director may commence an administrative proceeding by entering either a notice of intent to do a contemplated act or a summary order. The notice of intent or summary order may be entered without notice and without opportunity for hearing and need not be supported by findings of fact or conclusions of law, but shall be in a record;

(2) upon entry of a notice of intent or summary order, the director shall promptly notify in a record all parties against whom action is taken or contemplated that the notice or summary order has been entered and the reasons for the notice or summary order. The director shall send parties against whom action is taken or contemplated a notice of opportunity for hearing on the matters set forth in the order or notice of intent. The notice shall state that the parties have fifteen days from receipt of the notice to file with the director a request in a record for a hearing. The director shall set the matter for hearing no more than sixty nor less than fifteen days from receipt of the request for hearing and shall promptly notify the parties of the time and place for hearing;

(3) the director, whether or not a request in a record for hearing is received from any interested party, may set the matter down for hearing on the director's own motion;

(4) the director may by order take the action contemplated in the notice of intent or make a summary order final:

(a) fifteen days after the parties against whom action is taken or contemplated receive notice of the right to request a hearing if those parties fail to request a hearing; or

(b) one day following the date set for a hearing requested by a party if the party fails to appear at the hearing;

(5) if a hearing is requested or ordered, the director, after notice of the opportunity for hearing to all persons against whom action is taken or contemplated, may modify or vacate the order or extend the order until final determination;

(6) for the purpose of conducting any hearing pursuant to this section, the director shall have the power to call any party to testify under oath at such hearing to require the attendance of witnesses and the production of books, records and papers and to take the depositions of witnesses; and for that purpose the director is authorized, at the request of the person requesting such hearing or upon the director's own initiative, to issue a subpoena for any witness or a subpoena duces tecum to compel the production of any books, records or papers. At the director's option or when state law or court rules require such process, the subpoena may be directed to the sheriff or other law enforcement agency in the county where such witness resides;

(7) a party entitled to a hearing pursuant to this section may appear on the party's own behalf or may be represented by an attorney. A party has the right to present all relevant evidence and to examine all opposing witnesses who appear on any matter relevant to the issues;

(8) upon making a request in a record to another party, any party is entitled to:

(a) obtain the names and addresses of witnesses who will or may be called by the other party to testify at the hearing; and

(b) inspect and copy any documents or items that the other party will or may introduce in evidence at the hearing;

(9) the director shall pass upon the admissibility of evidence and may exclude evidence that is incompetent, irrelevant, immaterial or unduly repetitious;

(10) the director may conduct the hearing, or the director may appoint a hearing officer to conduct the hearing. A hearing officer shall have the same powers and authority in conducting a hearing as the director. The hearing officer shall be admitted to the practice of law in this state and shall be possessed of such additional qualifications as the director may require. The director may direct the hearing officer to submit to the director a report setting forth in a record proposed findings of fact and conclusions of law and a recommendation of the action to be taken by the director. The director may order additional testimony to be taken or permit the introduction of further documentary evidence; and

(11) a final order or order after hearing shall include entry of findings of fact and conclusions of law in a record.

C. In a final order pursuant to Subsection B of this section, the director may impose a civil penalty of up to ten thousand dollars ($10,000) for each violation. For purposes of determining the amount of a civil penalty imposed pursuant to this subsection, the director shall consider, among other factors, the frequency and persistence of the conduct constituting a violation of the New Mexico Uniform Securities Act or a rule or order of the director pursuant to that act, the number of persons adversely affected by the conduct and the resources of the person committing the violation.

D. If a person violates a provision of the New Mexico Uniform Securities Act and the violation is directed toward, targets or is committed against a person who, at the time of the violation, is sixty-two years of age or older, the director, in addition to any other administrative penalties provided for pursuant to the New Mexico Uniform Securities Act or a rule issued pursuant to that act, may impose an additional administrative penalty not to exceed ten thousand dollars ($10,000) for each violation.

E. In a final order, the director may charge the actual cost of an investigation or proceeding for a violation of the New Mexico Uniform Securities Act or a rule adopted or order issued pursuant to that act.

F. If a petition for judicial review of a final order is not filed in accordance with Section 609 [58-13C-609 NMSA 1978] of the New Mexico Uniform Securities Act, the director may file a certified copy of the final order with the clerk of the appropriate district court. The order so filed has the same effect as a judgment of the court and may be recorded, enforced or satisfied in the same manner as a judgment of the court.

G. If a person does not comply with an order pursuant to this section, the director may petition the district court of Santa Fe county or other appropriate district court or a court of another state, a federal court or a court of a foreign jurisdiction to enforce the order. The court shall not require the director to post a bond in an action or proceeding pursuant to this section. If the court finds, after service and opportunity for hearing, that the person was not in compliance with the order, the court may adjudge the person in civil contempt of the order. The court may impose a further civil penalty against the person for contempt in an amount not greater than ten thousand dollars ($10,000) for each violation and may grant any other relief the court determines is just and proper in the circumstances.

History: Laws 2009, ch. 82, 604.



Section 58-13C-605 - Rules, forms, orders, interpretative opinions and hearings.

58-13C-605. Rules, forms, orders, interpretative opinions and hearings.

A. The director may:

(1) issue forms and orders and, after notice and comment, may adopt and amend rules necessary or appropriate to carry out the New Mexico Uniform Securities Act [58-13C-101 NMSA 1978] and may repeal rules, including rules and forms governing registration statements, applications, notice filings, reports and other records;

(2) by rule, define terms, whether or not used in the New Mexico Uniform Securities Act, but those definitions shall not be inconsistent with that act; and

(3) by rule, classify securities, persons and transactions and adopt different requirements for different classes.

B. Pursuant to the New Mexico Uniform Securities Act, a rule or form shall not be adopted or amended, or an order issued or amended, unless the director finds that the rule, form, order or amendment is necessary or appropriate in the public interest or for the protection of investors and is consistent with the purposes intended by the New Mexico Uniform Securities Act. In adopting a rule, the director may use the director's own experience, technical competence, specialized knowledge and judgment. In adopting, amending and repealing rules and forms, Section 608 [58-13C-608 NMSA 1978] of the New Mexico Uniform Securities Act applies in order to achieve uniformity among the states and coordination with federal laws in the form and content of registration statements, applications, reports and other records, including the adoption of uniform rules, forms and procedures.

C. Subject to Section 15(h) of the federal Securities Exchange Act and Section 222 of the federal Investment Advisers Act of 1940, the director may require that a financial statement filed pursuant to the New Mexico Uniform Securities Act be prepared in accordance with generally accepted accounting principles in the United States and comply with other requirements specified by rule adopted or order issued pursuant to the New Mexico Uniform Securities Act. A rule adopted or order issued pursuant to the New Mexico Uniform Securities Act may establish:

(1) subject to Section 15(h) of the federal Securities Exchange Act and Section 222 of the federal Investment Advisors Act of 1940, the form and content of financial statements required pursuant to the New Mexico Uniform Securities Act;

(2) whether unconsolidated financial statements shall be filed; and

(3) whether required financial statements shall be audited by an independent certified public accountant.

D. The director may provide interpretative opinions or issue determinations that the director will not institute a proceeding or an action pursuant to the New Mexico Uniform Securities Act against a specified person for engaging in a specified act, practice or course of business if the determination is consistent with that act. A rule adopted or order issued pursuant to the New Mexico Uniform Securities Act may establish a reasonable charge for interpretative opinions or determinations that the director will not institute an action or a proceeding.

E. A civil or administrative penalty pursuant to the New Mexico Uniform Securities Act shall not be imposed for, and liability does not arise from, conduct that is engaged in or omitted in good faith believing that conduct conforms to a rule, form or order of the director pursuant to the New Mexico Uniform Securities Act.

F. A hearing in an administrative proceeding pursuant to the New Mexico Uniform Securities Act shall be conducted in public unless the director for good cause consistent with that act determines that the hearing will not be so conducted.

History: Laws 2009, ch. 82, 605.



Section 58-13C-606 - Administrative files and opinions.

58-13C-606. Administrative files and opinions.

A. The director shall maintain, or designate a person to maintain, a register of applications for registration of securities; registration statements; notice filings; applications for registration of broker-dealers, agents, investment advisers and investment adviser representatives; notice filings by federal covered investment advisers that are or have been effective pursuant to the New Mexico Uniform Securities Act [58-13C-101 NMSA 1978] or the predecessor act; notices of claims of exemption from registration or notice filing requirements contained in a record; orders issued pursuant to the New Mexico Uniform Securities Act or the predecessor act; and interpretative opinions or no action determinations issued pursuant to the New Mexico Uniform Securities Act.

B. The director shall make all rules, forms, interpretative opinions and orders available to the public.

C. The director shall furnish a copy of a record that is a public record or a certification that the public record does not exist to a person that so requests. A rule adopted pursuant to the New Mexico Uniform Securities Act may establish a reasonable charge for furnishing the record or certification. A copy of the record certified or a certificate by the director of a record's nonexistence is prima facie evidence of a record or its nonexistence.

History: Laws 2009, ch. 82, 606.



Section 58-13C-607 - Public records; confidentiality.

58-13C-607. Public records; confidentiality.

A. Except as otherwise provided in Subsection B of this section, records obtained by the director or filed pursuant to the New Mexico Uniform Securities Act [58-13C-101 NMSA 1978], including a record contained in or filed with a registration statement, application, notice filing or report, are public records and are available for public examination.

B. The following records are not public records and are not available for public examination pursuant to Subsection A of this section:

(1) a record obtained by the director in connection with an audit or inspection pursuant to Subsection D of Section 411 [58-13C-411 NMSA 1978] of the New Mexico Uniform Securities Act or an investigation pursuant to Section 602 [58-13C-602 NMSA 1978] of that act, except that information that is introduced at a hearing constitutes public information unless otherwise ordered by the director;

(2) a part of a record filed in connection with a registration statement pursuant to Sections 301 [58-13C-301 NMSA 1978] and 303 [58-13C-303 NMSA 1978] through 305 [58-13C-305 NMSA 1978] of the New Mexico Uniform Securities Act or a record pursuant to Subsection D of Section 411 of that act that contains trade secrets or confidential information if the person filing the registration statement or report has asserted a claim of confidentiality or privilege that is authorized by law;

(3) a record that is not required to be provided to the director or filed pursuant to the New Mexico Uniform Securities Act and is provided to the director only on the condition that the record will not be subject to public examination or disclosure;

(4) a nonpublic record received from a person specified in Subsection A of Section 608 [58-13C-608 NMSA 1978] of the New Mexico Uniform Securities Act; and

(5) any social security number, residential address unless used as a business address and residential telephone number unless used as a business telephone number contained in a record that is filed.

C. If disclosure is for the purpose of a civil, administrative or criminal investigation, action or proceeding or to a person specified in Subsection A of Section 608 of the New Mexico Uniform Securities Act, the director may disclose a record obtained in connection with an audit or inspection pursuant to Subsection D of Section 411 of that act or a record obtained in connection with an investigation pursuant to Section 602 [58-13C-602 NMSA 1978] of that act.

History: Laws 2009, ch. 82, 607.



Section 58-13C-608 - Uniformity and cooperation with other agencies.

58-13C-608. Uniformity and cooperation with other agencies.

A. The director may, in the director's discretion, cooperate, coordinate, consult and, subject to Section 607 [58-13C-607 NMSA 1978] of the New Mexico Uniform Securities Act, share records and information with the securities regulator of another state, Canada, a Canadian province or territory, a foreign jurisdiction, the securities and exchange commission, the United States department of justice, the commodity futures trading commission, the federal trade commission, the securities investor protection corporation, a self-regulatory organization, a national or international organization of securities regulators, a federal or state banking and insurance regulator and a governmental law enforcement agency to effectuate greater uniformity in securities matters among the federal government, self-regulatory organizations, states and foreign governments.

B. In cooperating, coordinating, consulting and sharing records and information pursuant to this section and in acting by rule, order or waiver pursuant to the New Mexico Uniform Securities Act [58-13C-101 NMSA 1978], the director shall, in the director's discretion, take into consideration in carrying out the public interest the following general policies:

(1) maximizing effectiveness of regulation for the protection of investors;

(2) maximizing uniformity in federal and state regulatory standards; and

(3) minimizing burdens on the business of capital formation, without adversely affecting essentials of investor protection.

C. The cooperation, coordination, consultation and sharing of records and information authorized by this section includes:

(1) establishing or employing one or more designees as a central depository for registration and notice filings pursuant to the New Mexico Uniform Securities Act and for records required or allowed to be maintained pursuant to that act;

(2) developing and maintaining uniform forms;

(3) conducting a joint examination or investigation;

(4) holding a joint administrative hearing;

(5) instituting and prosecuting a joint civil or administrative proceeding;

(6) sharing and exchanging personnel;

(7) coordinating registrations pursuant to Sections 301 [58-13C-301 NMSA 1978] and 401 [58-13C-401 NMSA 1978] through 404 [58-13C-404 NMSA 1978] of the New Mexico Uniform Securities Act and exemptions pursuant to Section 203 [58-13C-203 NMSA 1978] of that act;

(8) sharing and exchanging records, subject to Section 607 [58-13C-607 NMSA 1978] of the New Mexico Uniform Securities Act;

(9) formulating rules, statements of policy, guidelines, forms and interpretative opinions and releases;

(10) formulating common systems and procedures;

(11) notifying the public of proposed rules, forms, statements of policy and guidelines;

(12) attending conferences and other meetings among securities regulators, which may include representatives of governmental and private sector organizations involved in capital formation, deemed necessary or appropriate to promote or achieve uniformity; and

(13) developing and maintaining a uniform exemption from registration for small issuers and taking other steps to reduce the burden of raising investment capital by small businesses.

History: Laws 2009, ch. 82, 608.



Section 58-13C-609 - Judicial review.

58-13C-609. Judicial review.

A. A final order issued by the director pursuant to the New Mexico Uniform Securities Act [58-13C-101 NMSA 1978] is subject to judicial review in accordance with the provisions of Section 39-3-1.1 NMSA 1978.

B. The filing of an appeal pursuant to Subsection A of this section does not, unless specifically ordered by the court, operate as a stay of the director's order or rule, and the director may enforce or ask the court to enforce the order pending the outcome of the review proceedings.

History: Laws 2009, ch. 82, 609.



Section 58-13C-610 - Jurisdiction.

58-13C-610. Jurisdiction.

A. Sections 301 [58-13C-301 NMSA 1978] and 302 [58-13C-302 NMSA 1978] of the New Mexico Uniform Securities Act, Subsection A of Section 401 [58-13C-401 NMSA 1978] of that act, Subsection A of Section 402 [58-13C-402 NMSA 1978] of that act, Subsection A of Section 403 [58-13C-403 NMSA 1978] of that act, Subsection A of Section 404 [58-13C-404 NMSA 1978] of that act and Sections 501 [58-13C-501 NMSA 1978], 506 [58-13C-506 NMSA 1978], 509 [58-13C-509 NMSA 1978] and 510 [58-13C-510 NMSA 1978] of that act do not apply to a person that sells or offers to sell a security, unless the offer to sell or the sale is made in New Mexico or the offer to purchase or the purchase is made and accepted in New Mexico.

B. Subsection A of Section 401 of the New Mexico Uniform Securities Act, Subsection A of Section 402 of that act, Subsection A of Section 403 of that act, Subsection A of Section 404 of that act and Sections 501, 506, 509 and 510 of that act do not apply to a person that purchases or offers to purchase a security, unless the offer to purchase or the purchase is made in New Mexico or the offer to sell or the sale is made and accepted in New Mexico.

C. For the purpose of this section, an offer to sell or to purchase a security is made in New Mexico, whether or not either party is then present in New Mexico, if the offer:

(1) originates from within New Mexico; or

(2) is directed by the offeror to a place in New Mexico and received at the place to which it is directed.

D. For the purpose of this section, an offer to purchase or to sell is accepted in New Mexico, whether or not either party is then present in New Mexico, if the acceptance:

(1) is communicated to the offeror in New Mexico and the offeree reasonably believes the offeror to be present in New Mexico and the acceptance is received at the place in New Mexico to which it is directed; and

(2) has not previously been communicated to the offeror, orally or in a record, outside New Mexico.

E. An offer to sell or to purchase is not made in New Mexico when a publisher circulates or there is circulated on the publisher's behalf in New Mexico a bona fide newspaper or other publication of general, regular and paid circulation that is not published in New Mexico, or that is published in New Mexico but has had more than two-thirds of its circulation outside New Mexico during the previous twelve months or when a radio or television program or other electronic communication, except specifically addressed electronic mail or messaging, originating outside New Mexico is received in New Mexico. A radio or television program or other electronic communication is considered as having originated in New Mexico if either the broadcast studio or the originating source of transmission is located in New Mexico, unless:

(1) the program or communication is syndicated and distributed from outside New Mexico for redistribution to the general public in New Mexico;

(2) the program or communication is supplied by a radio, television or other electronic network with the electronic signal originating from outside New Mexico for redistribution to the general public in New Mexico;

(3) the program or communication is an electronic communication that originates outside New Mexico and is captured for redistribution to the general public in New Mexico by a community antenna or cable, radio, cable television or other electronic system; or

(4) the program or communication consists of an electronic communication that originates in New Mexico, but that is not intended for distribution to the general public in New Mexico.

F. Subsection A of Section 403 of the New Mexico Uniform Securities Act, Subsection A of Section 404 of that act, Subsection A of Section 405 [58-13C-405 NMSA 1978] of that act and Sections 502 [58-13C-502 NMSA 1978], 505 [58-13C-505 NMSA 1978] and 506 [58-13C-506 NMSA 1978] of that act apply to a person if the person engages in an act, practice or course of business instrumental in effecting prohibited or actionable conduct in New Mexico, whether or not either party is then present in New Mexico.

History: Laws 2009, ch. 82, 610.



Section 58-13C-611 - Service of process.

58-13C-611. Service of process.

A. A consent to service of process complying with this section shall be signed and filed in the form required by a rule or order pursuant to the New Mexico Uniform Securities Act [58-13C-101 NMSA 1978]. A consent appointing the director as the person's agent for service of process in a noncriminal action or proceeding against the person, or the person's successor or personal representative pursuant to the New Mexico Uniform Securities Act or a rule adopted or order issued pursuant to that act after the consent is filed, has the same force and validity as if the service were made personally on the person filing the consent. A person that has filed a consent complying with this subsection in connection with a previous application for registration or notice filing need not file an additional consent.

B. If a person, including a nonresident of New Mexico, engages in an act, practice or course of business prohibited or made actionable by the New Mexico Uniform Securities Act or a rule adopted or order issued pursuant to that act and the person has not filed a consent to service of process pursuant to Subsection A of this section, the act, practice or course of business constitutes the appointment of the director as the person's agent for service of process in a noncriminal action or proceeding against the person or the person's successor or personal representative.

C. Service pursuant to Subsection A or B of this section may be made by providing a copy of the process to the office of the director, but it is not effective unless:

(1) the plaintiff, which may be the director, promptly sends notice of the service and a copy of the process, return receipt requested, to the defendant or respondent at the address set forth in the consent to service of process or, if a consent to service of process has not been filed, at the last known address, or takes other reasonable steps to give notice; and

(2) the plaintiff files an affidavit of compliance with this subsection in the action or proceeding on or before the return day of the process, if any, or within the time that the court, or the director in a proceeding before the director, allows.

D. Service pursuant to Subsection C of this section may be used in a proceeding before the director or by the director in a civil action in which the director is the moving party.

E. If process is served pursuant to Subsection C of this section, the court, or the director in a proceeding before the director, shall order continuances as are necessary or appropriate to afford the defendant or respondent reasonable opportunity to defend.

History: Laws 2009, ch. 82, 611.









Article 13D - Protecting Vulnerable Adults from Financial Exploitation

Section 58-13D-1 - Short title.

58-13D-1. Short title.

This act [58-13D-1 through 58-13D-8 NMSA 1978] may be cited as the "Protecting Vulnerable Adults from Financial Exploitation Act".

History: Laws 2017, ch. 106, 1.



Section 58-13D-2 - Definitions.

58-13D-2. Definitions.

As used in the Protecting Vulnerable Adults from Financial Exploitation Act:

A. "agencies" means the securities division of the regulation and licensing department and the adult protective services division of the aging and long-term services department;

B. "agent" means an individual, other than a broker-dealer, who represents a broker-dealer in effecting or attempting to effect purchases or sales of securities, or represents an issuer in effecting or attempting to effect purchases or sales of the issuer's securities, but a partner, officer or director of a broker-dealer or issuer, or an individual having a similar status or performing similar functions, is an agent only if the individual otherwise comes within the term. "Agent" does not include an individual excluded by rule adopted pursuant to the New Mexico Uniform Securities Act [58-13C-101 through 58-13C-701 NMSA 1978];

C. "broker-dealer" means a person engaged in the business of effecting transactions in securities for the account of others or for the person's own account. "Broker-dealer" does not include:

(1) an agent;

(2) an issuer;

(3) a bank or savings institution if:

(a) its activities as a broker-dealer are limited to those specified in: 1) Subsections 3(a)(4)(B)(i) through (vi) and (viii) through (ix) of the federal Securities Exchange Act of 1934, and they are unsolicited transactions; 2) Subsection 3(a)(5)(B) of that act; or 3) Subsection 3(a)(5)(C) of that act; or

(b) the bank satisfies the conditions described in Subsection 3(a)(4)(E) of the federal Securities Exchange Act of 1934;

(4) an international banking institution; or

(5) a person excluded by rule adopted pursuant to the New Mexico Uniform Securities Act;

D. "eligible adult" means:

(1) a person sixty-five years of age or older; or

(2) an incapacitated person who is eighteen years of age or older;

E. "financial exploitation" means:

(1) the wrongful or unauthorized taking, withholding, appropriation or use of money, assets or property of an eligible adult; or

(2) any act or omission taken by a person, including through the use of a power of attorney, guardianship or conservatorship of an eligible adult, to:

(a) obtain control, through deception, intimidation or undue influence, over the eligible adult's money, assets or property to deprive the eligible adult of the ownership, use, benefit or possession of the eligible adult's money, assets or property; or

(b) convert money, assets or property of the eligible adult to deprive such eligible adult of the ownership, use, benefit or possession of the eligible adult's money, assets or property;

F. "incapacitated person" means a person with a mental, physical or developmental condition that substantially impairs the person's ability to provide adequately for the person's own care or protection;

G. "investment adviser" means a person that, for compensation, engages in the business of advising others, either directly or through publications or writings, as to the value of securities or the advisability of investing in, purchasing or selling securities or that, for compensation and as a part of a regular business, issues or promulgates analyses or reports concerning securities. "Investment adviser" includes a financial planner or other person that, as an integral component of other financially related services, provides investment advice to others for compensation as part of a business or that holds itself out as providing investment advice to others for compensation. "Investment adviser" does not include:

(1) an investment adviser representative;

(2) a lawyer, accountant, engineer or teacher whose performance of investment advice is solely incidental to the practice of the person's profession;

(3) a broker-dealer or its agents whose performance of investment advice is solely incidental to the conduct of business as a broker-dealer and that does not receive special compensation for the investment advice;

(4) a publisher, employee or columnist of a bona fide newspaper, news magazine or business or financial publication of general and regular circulation or an owner operator, producer or employee of a cable, radio or television network, station or production facility, if, in either case:

(a) the financial or business news or advice is contained in a publication or broadcast disseminated to the general public; and

(b) the content does not consist of rendering advice on the basis of the specific investment situation of each client;

(5) a federal covered investment adviser;

(6) a bank or a savings institution; or

(7) any other person excluded by rule adopted pursuant to the New Mexico Uniform Securities Act;

H. "investment adviser representative" means an individual employed by or associated with a New Mexico investment adviser or federal covered investment adviser and who makes recommendations or otherwise gives investment advice regarding securities, manages accounts or portfolios of clients, determines which recommendation or advice regarding securities should be given, provides investment advice or holds herself or himself out as providing investment advice, receives compensation to solicit, offer or negotiate for the sale of or for selling investment advice or supervises employees who perform any of the foregoing. "Investment adviser representative" does not include an individual who:

(1) performs only clerical or ministerial acts;

(2) is an agent whose performance of investment advice is solely incidental to the individual acting as an agent and who does not receive special compensation for investment advisory services;

(3) is employed by or associated with a federal covered investment adviser, unless the individual has a place of business in New Mexico, as "place of business" is defined by rule adopted pursuant to Section 203A of the federal Investment Advisers Act of 1940 and is:

(a) an investment adviser representative, as "investment adviser representative" is defined by rule adopted pursuant to Section 203A of the federal Investment Advisers Act of 1940; or

(b) not a supervised person as "supervised person" is defined in Section 202(a)(25) of the federal Investment Advisers Act of 1940; or

(4) is excluded by rule adopted pursuant to the New Mexico Uniform Securities Act;

I. "issuer" means a person that issues or proposes to issue a security, subject to the following:

(1) the issuer of a voting trust certificate, collateral trust certificate, certificate of deposit for a security or share in an investment company without a board of directors or individuals performing similar functions is the person performing the acts and assuming the duties of depositor or manager pursuant to the trust or other agreement or instrument under which the security is issued;

(2) the issuer of an equipment trust certificate or similar security serving the same purpose is the person by which the property is or will be used or to which the property or equipment is or will be leased or conditionally sold or that is otherwise contractually responsible for assuring payment of the certificate; and

(3) the issuer of a fractional undivided interest in an oil, gas or other mineral lease or in payments out of production pursuant to a lease, right or royalty is the owner of an interest in the lease or in payments out of production pursuant to a lease, right or royalty, whether whole or fractional, that creates fractional interests for the purpose of sale;

J. "qualified individual" means an agent, investment adviser representative or person who serves in a supervisory, compliance or legal capacity for a broker-dealer or investment adviser; and

K. "savings institution" means an institution organized or chartered pursuant to the laws of a state or of the United States, authorized to receive deposits and supervised and examined by an official or agency of a state or the United States if its deposits or share accounts are insured to the maximum amount authorized by statute by the federal deposit insurance corporation, the national credit union share insurance fund or a successor authorized by federal law, or a receiver, conservator or other liquidating agent of such institutions or entities. "Savings institution" does not include:

(1) an insurance company or other organization primarily engaged in the business of insurance;

(2) a Morris plan bank; or

(3) an industrial loan company that is not an "insured depository institution" as defined in Section 3(c)(2) of the Federal Deposit Insurance Act or any successor federal statute.

History: Laws 2017, ch. 106, 2.



Section 58-13D-3 - Third-party and agency disclosure.

58-13D-3. Third-party and agency disclosure.

A. If a broker-dealer, investment adviser or qualified individual reasonably believes that financial exploitation of an eligible adult may have occurred, may have been attempted or is being attempted, a broker-dealer, investment adviser or qualified individual:

(1) shall promptly notify the agencies;

(2) shall attempt to notify a third-party previously designated by the eligible adult; and

(3) may attempt to notify a third-party that is not designated but is reasonably associated with the eligible adult.

B. Disclosure shall not be made to a designated third-party that is at the time of disclosure suspected of financial exploitation or other abuse of the eligible adult.

History: Laws 2017, ch. 106, 3.



Section 58-13D-4 - Immunity for disclosures.

58-13D-4. Immunity for disclosures.

A broker-dealer, investment adviser or qualified individual who, in exercising reasonable care, complies with Section 3 [58-13D-3 NMSA 1978] of the Protecting Vulnerable Adults from Financial Exploitation Act and has completed the training required pursuant to Section 7 [58-13D-7 NMSA 1978] of that act shall be immune from any administrative or civil liability that might otherwise arise from such disclosure.

History: Laws 2017, ch. 106, 4.



Section 58-13D-5 - Delaying disbursements or transactions.

58-13D-5. Delaying disbursements or transactions.

A. A broker-dealer or investment adviser may delay a disbursement or transaction from an account of an eligible adult or an account on which an eligible adult is a beneficiary if:

(1) the broker-dealer, investment adviser or qualified individual reasonably believes, after initiating an internal review of the requested disbursement or transaction and the suspected financial exploitation, that the requested disbursement or transaction may result in financial exploitation of an eligible adult; and

(2) the broker-dealer or investment adviser:

(a) immediately, but in no event more than two business days after the requested disbursement or transaction, provides written notification of the delay and the reason for the delay to all parties authorized to transact business on the account, unless any such party is reasonably believed to have engaged in suspected or attempted financial exploitation of the eligible adult;

(b) immediately, but in no event more than two business days after the requested disbursement or transaction, notifies the agencies; and

(c) provides, upon a request by the securities division of the regulation and licensing department, a status report of the internal review required pursuant to Paragraph (1) of this subsection.

B. Any delay of a disbursement or transaction as authorized by this section will expire upon the sooner of:

(1) a determination by the broker-dealer or investment adviser that the disbursement or transaction will not result in financial exploitation of the eligible adult; or

(2) fifteen business days after the date on which the broker-dealer or investment adviser first delayed disbursement or transaction, unless either of the agencies requests that the broker-dealer or investment adviser extend the delay, in which case the delay shall expire no more than twenty-five business days after the date on which the broker-dealer or investment adviser first delayed disbursement or transaction unless otherwise terminated or extended by either of the agencies or an order of a court of competent jurisdiction.

C. A court of competent jurisdiction may enter an order extending the delay of the disbursement or transaction or may order other protective relief based on the petition of the director of the securities division of the regulation and licensing department, the director of the adult protective services division of the aging and long-term services department, the broker-dealer or investment adviser that initiated the delay under this section, or other interested party.

History: Laws 2017, ch. 106, 5.



Section 58-13D-6 - Immunity for delaying disbursements or transactions.

58-13D-6. Immunity for delaying disbursements or transactions.

A broker-dealer or investment adviser that, in exercising reasonable care, complies with Section 5 [58-13D-5 NMSA 1978] of the Protecting Vulnerable Adults from Financial Exploitation Act and has completed the training required pursuant to Section 7 [58-13D-7 NMSA 1978] of that act, shall be immune from any administrative or civil liability that might otherwise arise from such delay in a disbursement or transaction in accordance with this section.

History: Laws 2017, ch. 106, 6.



Section 58-13D-7 - Training.

58-13D-7. Training.

A. The director of the securities division of the regulation and licensing department shall promulgate, by rule, training guidelines or a standardized training curriculum that broker-dealers and investment advisers may use. A broker-dealer or investment adviser may develop the broker-dealer's or investment adviser's own training as approved by the director. The training required by this section may include indicators of financial exploitation of an eligible adult and the process for reporting suspected financial exploitation both internally and to the agencies.

B. A broker-dealer or investment adviser shall provide training concerning the financial exploitation of eligible adults to its employees who are required to be registered in New Mexico as agents or investment adviser representatives and who have contact with eligible adults and access to account information on a regular basis and as part of their job.

History: Laws 2017, ch. 106, 7.



Section 58-13D-8 - Records.

58-13D-8. Records.

A broker-dealer or investment adviser shall provide access to or copies of records that are relevant to the suspected or attempted financial exploitation of an eligible adult to the agencies and to law enforcement, either as part of a referral to the agencies, as part of a referral to law enforcement or upon request of the agencies or law enforcement pursuant to an investigation. The records may include historical records as well as records relating to the most recent transaction or transactions that may comprise financial exploitation of an eligible adult. All records made available pursuant to this section shall not be considered a public record as defined in Subsection G of Section 14-2-6 NMSA 1978. Nothing in this provision shall limit or otherwise impede the authority of the director of the securities division of the regulation and licensing department to access or examine the books and records of broker-dealers and investment advisers as otherwise provided by law.

History: Laws 2017, ch. 106, 8.






Article 14 - Installment Savings and Investment Certificates



Article 15 - Small Loan Business

Section 58-15-1 - Objects and purposes of act.

58-15-1. Objects and purposes of act.

The following are hereby declared to be the objects and purposes of this act:

A. there exists among citizens of this state a widespread demand for small loans. The scope and intensity of this demand have been increased progressively by many social and economic forces;

B. the expense of making and collecting small loans, which are usually made on comparatively unsubstantial security to wage earners, salaried employees and other persons of relatively low incomes is necessarily high in relation to the amounts lent;

C. experience has proven that such loans cannot be made profitably except under special permissive laws and that without such laws many legitimate enterprises are excluded from the small loan field; that without laws regulating the making of small loans interest charges are often disguised by the use of complicated and technical subterfuge to evade the usury law; that without regulations, borrowers of small sums are often exploited by charges generally exorbitant in relation to those necessary to conduct a small loan business;

D. it is intent of the legislature in enacting this statute to bring up to date the law pertaining to small loans; to insure more rigid public regulation and supervision of those engaging in the business of making small loans, and selling insurance in connection therewith; to facilitate the elimination of abuse of borrowers; and to establish a system which will more adequately provide honest and efficient small loan service and stimulate competitive reductions in charges.

The legislature expressly declares: that the charges which licensee [licensees] may collect under the provisions of this act, while inclusive of pure interest, are recognized as inclusive also of adequate service fees to the licensees.

The legislature further declares: that the charges established by this act are limiting maximums, fixed after careful study of modernized, adequate and efficiently functioning small loan statutes of other states, which will permit licensees hereunder to meet the expense and loss hazard incident to the making and servicing of small loans, to the end that licensees may be encouraged to establish and maintain supervised and regulated loan agencies, whose competitive operations, while stimulating reductions from maximum allowable charges, will provide legitimate sources of loan credit to a large class of borrowers throughout the state, who cannot otherwise obtain honest and lawful loan accommodations under the general laws of New Mexico governing money, interest and usury.

History: 1953 Comp., 48-17-30, enacted by Laws 1955, ch. 128, 1.



Section 58-15-2 - Definitions.

58-15-2. Definitions.

The following words and terms when used in the New Mexico Small Loan Act of 1955 [58-15-31 NMSA 1978] have the following meanings unless the context clearly requires a different meaning. The meaning ascribed to the singular form applies also to the plural:

A. "consumer" means a person who enters into a loan agreement and receives the loan proceeds in New Mexico;

B. "debit authorization" means an authorization signed by a consumer to electronically transfer or withdraw funds from the consumer's account for the specific purpose of repaying a loan;

C. "department" or "division" means the financial institutions division of the regulation and licensing department;

D. "director" means the director of the division;

E. "installment loan" means a loan that is to be repaid in a minimum of four successive substantially equal payment amounts to pay off a loan in its entirety with a period of no less than one hundred twenty days to maturity. "Installment loan" does not mean a loan in which a licensee requires, as a condition of making the loan, the use of post-dated checks or debit authorizations for repayment of that loan;

F. "license" means a permit issued under the authority of the New Mexico Small Loan Act of 1955 to make loans and collect charges therefor strictly in accordance with the provisions of that act at a single place of business. It shall constitute and shall be construed as a grant of a revocable privilege only to be held and enjoyed subject to all the conditions, restrictions and limitations contained in the New Mexico Small Loan Act of 1955 and lawful regulations promulgated by the director and not otherwise;

G. "licensee" means a person to whom one or more licenses have been issued pursuant to the New Mexico Small Loan Act of 1955 upon the person's written application electing to become a licensee and consenting to exercise the privilege of a licensee solely in conformity with the New Mexico Small Loan Act of 1955 and the lawful regulations promulgated by the director under that act and whose name appears on the face of the license;

H. "payday loan" means a loan in which the licensee accepts a personal check or debit authorization tendered by the consumer and agrees in writing to defer presentment of that check or use of the debit authorization until the consumer's next payday or another date agreed to by the licensee and the consumer and:

(1) includes any advance of money or arrangement or extension of credit whereby the licensee, for a fee, finance charge or other consideration:

(a) accepts a dated personal check or debit authorization from a consumer for the specific purpose of repaying a payday loan;

(b) agrees to hold a dated personal check or debit authorization from a consumer for a period of time prior to negotiating or depositing the personal check or debit authorization; or

(c) pays to the consumer, credits to the consumer's account or pays another person on behalf of the consumer the amount of an instrument actually paid or to be paid pursuant to the New Mexico Small Loan Act of 1955; but

(2) does not include:

(a) an overdraft product or service offered by a banking corporation, savings and loan association or credit union; and

(b) installment loans;

I. "payday loan product" means a payday loan or a payment plan pursuant to Section 58-15-35 NMSA 1978;

J. "person" includes an individual, copartner, association, trust, corporation and any other legal entity;

K. "renewed payday loan" means a loan in which a consumer pays in cash the administrative fee payable under a payday loan agreement and refinances all or part of the unpaid principal balance of an existing payday loan with a new payday loan from the same licensee. A "renewed payday loan" includes a transaction in which a consumer pays off all or part of an existing payday loan with the proceeds of a payday loan from the same licensee; and

L. "simple interest" means a method of calculating interest in which the amount of interest is calculated based on the annual interest rate disclosed in the loan agreement and is computed only on the outstanding principal balance of the loan.

History: 1953 Comp., 48-17-31, enacted by Laws 1955, ch. 128, 2; 1977, ch. 245, 60; 2007, ch. 86, 2.

58-15-2. Definitions. (Effective January 1, 2018.)

The following words and terms when used in the New Mexico Small Loan Act of 1955 have the following meanings unless the context clearly requires a different meaning. The meaning ascribed to the singular form applies also to the plural:

A. "consumer" means a person who enters into a loan agreement and receives the loan proceeds in New Mexico;

B. "consumer reporting agency" means any person that, for monetary fees or dues or on a cooperative nonprofit basis, regularly engages in the practice of assembling or evaluating, and maintaining, for the purpose of furnishing consumer reports to third parties bearing on a consumer's creditworthiness, credit standing or credit capacity, each of the following regarding consumers:

(1) public record information; or

(2) credit account information from persons who furnish that information regularly and in the ordinary course of business;

C. "debit authorization" means an authorization signed by a consumer to electronically transfer or withdraw funds from the consumer's account for the specific purpose of repaying a loan;

D. "division" means the financial institutions division of the regulation and licensing department;

E. "director" means the director of the division;

F. "installment loan" means a loan in an amount less than or equal to five thousand dollars ($5,000) that is to be repaid in a minimum of four substantially equal payments of principal and interest to pay off a loan in its entirety with an initial stated maturity of not less than one hundred twenty days to maturity. "Installment loan" does not mean a refund anticipation loan;

G. "license" means a permit issued under the authority of the New Mexico Small Loan Act of 1955 to make loans and collect charges therefor strictly in accordance with the provisions of that act at a single place of business. It shall constitute and shall be construed as a grant of a revocable privilege only to be held and enjoyed subject to all the conditions, restrictions and limitations contained in the New Mexico Small Loan Act of 1955 and lawful regulations promulgated by the director and not otherwise;

H. "licensee" means a person to whom one or more licenses have been issued pursuant to the New Mexico Small Loan Act of 1955 upon the person's written application electing to become a licensee and consenting to exercise the privilege of a licensee solely in conformity with the New Mexico Small Loan Act of 1955 and the lawful regulations promulgated by the director under that act and whose name appears on the face of the license;

I. "person" includes an individual, copartner, association, trust, corporation and any other legal entity;

J. "refund anticipation loan" means a loan that is secured by or that the creditor arranges or expects to be repaid, directly or indirectly, from the proceeds of the consumer's federal or state personal income tax refunds or tax credits, including any sale, assignment or purchase of a tax refund or tax credit at a discount or for a fee;

K. "simple interest" means a method of calculating interest in which the amount of interest is calculated based on the annual interest rate disclosed in the loan agreement and is computed only on the outstanding principal balance of the loan.

History: 1953 Comp., 48-17-31, enacted by Laws 1955, ch. 128, 2; 1977, ch. 245, 60; 2007, ch. 86, 2; 2017, ch. 110, 11.



Section 58-15-3 - Applicability of act; exemptions; evasions; penalty.

58-15-3. Applicability of act; exemptions; evasions; penalty.

A. A person shall not engage in the business of lending in amounts of two thousand five hundred dollars ($2,500) or less for a loan without first having obtained a license from the director. Nothing contained in this subsection shall restrict or prohibit a licensee under the New Mexico Small Loan Act of 1955 [58-15-31 NMSA 1978] from making loans in any amount under the New Mexico Bank Installment Loan Act of 1959 [58-7-1 NMSA 1978] in accordance with the provisions of Section 58-7-2 NMSA 1978.

B. Nothing in the New Mexico Small Loan Act of 1955 shall apply to a person making individual advances of two thousand five hundred dollars ($2,500) or less under a written agreement providing for a total loan or line of credit in excess of two thousand five hundred dollars ($2,500).

C. A banking corporation, savings and loan association or credit union operating under the laws of the United States or of a state shall be exempt from the licensing requirements of the New Mexico Small Loan Act of 1955, nor shall that act apply to business transacted by any person under the authority of and as permitted by any such law nor to any bona fide pawnbroking business transacted under a pawnbroker's license nor to bona fide commercial loans made to dealers upon personal property held for resale. Nothing contained in the New Mexico Small Loan Act of 1955 shall be construed as abridging the rights of any of those exempted from the operations of that act from contracting for or receiving interest or charges not in violation of an existing applicable statute of this state.

D. The provisions of Subsection A of this section apply to:

(1) a person who owns an interest, legal or equitable, in the business or profits of a licensee and whose name does not specifically appear on the face of the license, except a stockholder in a corporate licensee; and

(2) a person who seeks to evade its application by any device, subterfuge or pretense whatsoever, including but not thereby limiting the generality of the foregoing:

(a) the loan, forbearance, use or sale of credit (as guarantor, surety, endorser, comaker or otherwise), money, goods or things in action;

(b) the use of collateral or related sales or purchases of goods or services or agreements to sell or purchase, whether real or pretended;

(c) receiving or charging compensation for goods or services, whether or not sold, delivered or provided; and

(d) the real or pretended negotiation, arrangement or procurement of a loan through any use or activity of a third person, whether real or fictitious.

E. A person, copartnership, trust or a trustee or beneficiary thereof or an association or corporation or a member, officer, director, agent or employee thereof who violates or participates in the violation of a provision of Subsection A of this section is guilty of a petty misdemeanor and upon conviction shall be sentenced pursuant to the provisions of Subsection B of Section 31-19-1 NMSA 1978. A contract or loan in the making or collection of which an act is done that violates Subsection A or D of this section is void and the lender has no right to collect, receive or retain any principal, interest or charges whatsoever.

History: 1953 Comp., 48-17-32, enacted by Laws 1955, ch. 128, 3; 1973, ch. 18, 1; 1977, ch. 245, 61; 1983, ch. 95, 1; 1987, ch. 127, 1; 1993, ch. 210, 4; 2007, ch. 86, 3.

58-15-3. Applicability of act; exemptions; evasions; penalty. (Effective January 1, 2018.)

A. A person shall not engage in the business of lending in amounts of five thousand dollars ($5,000) or less for a loan without first having obtained a license from the director. Nothing contained in this subsection shall restrict or prohibit a licensee under the New Mexico Small Loan Act of 1955 from making loans in any amount under the New Mexico Bank Installment Loan Act of 1959 in accordance with the provisions of Section 58-7-2 NMSA 1978.

B. Nothing in the New Mexico Small Loan Act of 1955 shall apply to a person making individual advances of five thousand dollars ($5,000) or less under a written agreement providing for a total loan or line of credit in excess of five thousand dollars ($5,000).

C. A banking corporation, savings and loan association or credit union operating under the laws of the United States or of a state shall be exempt from the licensing requirements of the New Mexico Small Loan Act of 1955, nor shall that act apply to business transacted by any person under the authority of and as permitted by any such law nor to any bona fide pawnbroking business transacted under a pawnbroker's license nor to bona fide commercial loans made to dealers upon personal property held for resale. Nothing contained in the New Mexico Small Loan Act of 1955 shall be construed as abridging the rights of any of those exempted from the operations of that act from contracting for or receiving interest or charges not in violation of an existing applicable statute of this state.

D. The provisions of Subsection A of this section apply to:

(1) a person who owns an interest, legal or equitable, in the business or profits of a licensee and whose name does not specifically appear on the face of the license, except a stockholder in a corporate licensee; and

(2) a person who seeks to evade its application by any device, subterfuge or pretense whatsoever, including but not thereby limiting the generality of the foregoing:

(a) the loan, forbearance, use or sale of credit (as guarantor, surety, endorser, comaker or otherwise), money, goods or things in action;

(b) the use of collateral or related sales or purchases of goods or services or agreements to sell or purchase, whether real or pretended;

(c) receiving or charging compensation for goods or services, whether or not sold, delivered or provided; and

(d) the real or pretended negotiation, arrangement or procurement of a loan through any use or activity of a third person, whether real or fictitious.

E. A person, copartnership, trust or a trustee or beneficiary thereof or an association or corporation or a member, officer, director, agent or employee thereof who violates or participates in the violation of a provision of Subsection A of this section is guilty of a petty misdemeanor and upon conviction shall be sentenced pursuant to the provisions of Subsection B of Section 31-19-1 NMSA 1978. A contract or loan in the making or collection of which an act is done that violates Subsection A or D of this section is void and the lender has no right to collect, receive or retain any principal, interest or charges whatsoever.

F. A loan in an amount equal to five thousand dollars ($5,000) or less shall be made only pursuant to the New Mexico Bank Installment Loan Act of 1959 or the New Mexico Small Loan Act of 1955.

G. A violation of the provisions of the New Mexico Small Loan Act of 1955, which violation consists of a false or misleading oral or written representation of any kind knowingly made in the extension of credit that may, tends to or does deceive or mislead any person to whom the extension of credit is made, constitutes an unfair or deceptive trade practice pursuant to the Unfair Practices Act [Chapter 57, Article 12 NMSA 1978].

History: 1953 Comp., 48-17-32, enacted by Laws 1955, ch. 128, 3; 1973, ch. 18, 1; 1977, ch. 245, 61; 1983, ch. 95, 1; 1987, ch. 127, 1; 1993, ch. 210, 4; 2007, ch. 86, 3; 2017, ch. 110, 12.



Section 58-15-4 - Application, investigation and fee; agent for service of process.

58-15-4. Application, investigation and fee; agent for service of process.

A. Application for a license and any annual license renewal shall be in writing under oath and in the form prescribed by the director, shall give the exact location where the business is to be conducted and shall contain such other relevant information as the director may require, including identification of all parties in interest and the names and addresses of all the partners, officers, directors, trustees and beneficiaries of any trust and of such principal owners and members as will provide the basis for an investigation and findings necessary under Section 58-15-5 NMSA 1978. The application shall also include a statement accepting the license, if granted, as a privilege to be enjoyed and exercised only under all the terms and conditions of the New Mexico Small Loan Act of 1955 [58-15-31 NMSA 1978] and under all lawful regulations of the director promulgated in that act. The applicant shall pay to the director at the time of making application for an original license the sum of one thousand dollars ($1,000).

B. The application shall be accompanied by, and every licensee shall at all times maintain on file with the director, a written power of attorney appointing some person, a resident of this state, as the licensee's agent for service of all judicial or other process or legal notice and notices provided for by the New Mexico Small Loan Act of 1955, unless the licensee has appointed an agent for service of process under another statute of this state. In case of noncompliance with this subsection, such service, including service of all notices provided for in the New Mexico Small Loan Act of 1955, may by made on the manager or person in charge of the registered office or place of business of the licensee, and the director may by order suspend the license pending compliance with this section.

History: Laws 1978, ch. 7, 1; 1987, ch. 292, 1.



Section 58-15-5 - Licenses; investigation of application; issuance; denial; issuance of renewal license; denial of renewal license; fitness and character of applicant; license fees; licensee bound by act.

58-15-5. Licenses; investigation of application; issuance; denial; issuance of renewal license; denial of renewal license; fitness and character of applicant; license fees; licensee bound by act.

A. Upon the filing of an application, whether it is an original or a renewal, the director shall investigate the facts concerning the application and the requirements provided in this section.

B. An applicant for license, upon written notice to do so by the director, shall, within twenty days after service of the notice, furnish in writing, under oath, to the director all additional information required by the director that may be relevant or, in the opinion of the director, helpful in conducting the investigation.

C. Failure to comply with the director's requirement for supplemental information or the willful furnishing of false information is sufficient grounds for denial of license.

D. False or misleading information willfully and intentionally furnished to the director prior to the issuance of any license is grounds for suspension or revocation of any license in accordance with the procedures for suspension or revocation of license in the New Mexico Small Loan Act of 1955 [58-15-31 NMSA 1978].

E. The director shall grant or deny each application for an original license within sixty days from the filing of the application with the required information and fees, unless the period is extended by written agreement between the applicant and the director.

F. In the event the director finds that:

(1) the financial responsibility, character and general fitness of the applicant for an original license and of the individual members and beneficiaries thereof, if the applicant is a copartnership, association or trust, and of the officers and directors thereof, if the applicant is a corporation, are such as to command the confidence of the public and to warrant belief that the business will be operated lawfully, honestly, fairly and efficiently within the declared purposes and spirit of the New Mexico Small Loan Act of 1955;

(2) allowing the applicant to engage in business will promote the convenience and advantage of the community in which the business of the applicant is to be conducted; and

(3) the applicant has available for operation of the business at the specified location cash or its equivalent, convertible securities or receivables of thirty thousand dollars ($30,000) or any combination thereof; the director shall enter an order granting the application, file the director's findings and, upon payment of the license fee of five hundred dollars ($500), issue and deliver a license to the applicant.

G. If the director does not make the findings enumerated in Subsection F of this section, the director shall enter an order denying the application, notify the applicant of the denial and retain the application fee. Within thirty days after the entry of such an order, the director shall prepare written findings and shall deliver a copy to the applicant.

H. A written application for license renewal shall be filed on or before March 31 of each year, and thereupon the director shall investigate the facts and review the files of examinations of the applicant made by the director's office and of complaints filed by borrowers, if any. The director shall deliver a renewal license to the applicant if the director finds that:

(1) no valid complaints of violations or abuses of the New Mexico Small Loan Act of 1955 or of the regulations of the director promulgated under that act have been filed by borrowers;

(2) examinations of the affairs of the applicant indicate that the business has been conducted and operated lawfully and efficiently within the declared purposes and spirit of the New Mexico Small Loan Act of 1955; and

(3) the financial responsibility, experience and general fitness and character of the applicant remain such as to command the confidence of the public and to warrant the belief that the business will continue to be operated lawfully and efficiently within the purposes and spirit of the New Mexico Small Loan Act of 1955.

I. If the director does not make the findings enumerated in Subsection H of this section, the director may grant a temporary extension of the license not exceeding sixty days pending a hearing; shall enter an order fixing a date for hearing upon the application; shall notify the licensee thereof, specifying the particular complaints, violations or abuses or other reasons for the director's contemplated refusal to renew the license; and shall afford to the applicant an opportunity to be heard. At the hearing, the director shall produce evidence to establish the truth of the charges of violation or other grounds specified in the notice, and the applicant shall be accorded the right to produce evidence or other matters of defense. If after the hearing the director finds that the complaints of violations or other grounds specified in the notice are not well-founded, the director shall issue the renewal license. If the director finds that the complaints of violations or other grounds are well-founded, the director shall enter an order denying the renewal application and notify the applicant of the denial, returning the renewal license fee tendered with the application. Within thirty days after the entry of such an order, the director shall prepare written findings and shall deliver a copy of the findings to the applicant. The order shall be subject to review as provided in Section 58-15-25 NMSA 1978. The court in its discretion and upon proper showing may order a temporary extension of the license pending disposition of the review proceedings.

J. In connection with the determination of fitness and character of an applicant pursuant to the provisions of this section, the fact that the applicant or licensee is a member of or interested financially in, connected or affiliated with, controls or is controlled by or owns or is owned by other corporations, partnerships, trusts, associations or other legal entities engaged in the lending of money whose policies and practices as to rates of interest, charges and fees and general dealing with borrowers are questionable or would constitute violation of the general usury statutes of this state or of the declared purposes and spirit of the New Mexico Small Loan Act of 1955 shall be given such consideration and weight as the director determines.

K. At the time of issuance of original license and each annual renewal thereof, the licensee for each licensed office shall pay to the director as a license fee for the period covered by the license the sum of five hundred dollars ($500) as a minimum, plus an additional seventy-five cents ($.75) for each one thousand dollars ($1,000) or fraction thereof of loans outstanding as of December 31 next preceding, as shown on the applicant's annual report. In the event that the application for annual renewal of the license is delinquent, the licensee shall also pay a delinquency fee of ten dollars ($10.00) per day for each day the licensee is delinquent in filing the application for renewal.

L. A licensee by accepting a license that is issued or renewed or by continuing to operate a licensed office under the New Mexico Small Loan Act of 1955 shall by such action be deemed to have consented to be bound by the lawful provisions of that act and all lawful requirements, regulations and orders of the director promulgated or issued pursuant to any authorization granted in that act.

History: 1978 Comp., 58-15-5, enacted by Laws 1978, ch. 6, 1; 1987, ch. 292, 2; 1993, ch. 210, 5; 2007, ch. 86, 4.

58-15-5. Licenses; investigation of application; issuance; denial; issuance of renewal license; denial of renewal license; fitness and character of applicant; license fees; licensee bound by act. (Effective January 1, 2018.)

A. Upon the filing of an application, whether it is an original or a renewal, the director shall investigate the facts concerning the application and the requirements provided in this section.

B. An applicant for license, upon written notice to do so by the director, shall, within twenty days after service of the notice, furnish in writing, under oath, to the director all additional information required by the director that may be relevant or, in the opinion of the director, helpful in conducting the investigation.

C. Failure to comply with the director's requirement for supplemental information or the willful furnishing of false information is sufficient grounds for denial of license.

D. False or misleading information willfully and intentionally furnished to the director prior to the issuance of any license is grounds for suspension or revocation of any license in accordance with the procedures for suspension or revocation of license in the New Mexico Small Loan Act of 1955.

E. The director shall grant or deny each application for an original license within sixty days from the filing of the application with the required information and fees, unless the period is extended by written agreement between the applicant and the director.

F. In the event the director finds that:

(1) the financial responsibility, character and general fitness of the applicant for an original license and of the individual members and beneficiaries thereof, if the applicant is a copartnership, association or trust, and of the officers and directors thereof, if the applicant is a corporation, are such as to command the confidence of the public and to warrant belief that the business will be operated lawfully, honestly, fairly and efficiently within the declared purposes and spirit of the New Mexico Small Loan Act of 1955;

(2) allowing the applicant to engage in business will promote the convenience and advantage of the community in which the business of the applicant is to be conducted; and

(3) the applicant has available for operation of the business at the specified location cash or its equivalent, convertible securities or receivables of thirty thousand dollars ($30,000) or any combination thereof; the director shall enter an order granting the application, file the director's findings and, upon payment of the license fee of five hundred dollars ($500), issue and deliver a license to the applicant.

G. If the director does not make the findings enumerated in Subsection F of this section, the director shall enter an order denying the application, notify the applicant of the denial and retain the application fee. Within thirty days after the entry of such an order, the director shall prepare written findings and shall deliver a copy to the applicant.

H. A written application for license renewal shall be filed on or before March 31 of each year, and thereupon the director shall investigate the facts and review the files of examinations of the applicant made by the director's office and of complaints filed by borrowers, if any. The director shall deliver a renewal license to the applicant if the director finds that:

(1) no valid complaints of violations or abuses of the New Mexico Small Loan Act of 1955 or of the regulations of the director promulgated under that act have been filed by borrowers;

(2) examinations of the affairs of the applicant indicate that the business has been conducted and operated lawfully and efficiently within the declared purposes and spirit of the New Mexico Small Loan Act of 1955; and

(3) the financial responsibility, experience and general fitness and character of the applicant remain such as to command the confidence of the public and to warrant the belief that the business will continue to be operated lawfully and efficiently within the purposes and spirit of the New Mexico Small Loan Act of 1955.

I. If the director does not make the findings enumerated in Subsection H of this section, the director may grant a temporary extension of the license not exceeding sixty days pending a hearing; shall enter an order fixing a date for hearing upon the application; shall notify the licensee thereof, specifying the particular complaints, violations or abuses or other reasons for the director's contemplated refusal to renew the license; and shall afford to the applicant an opportunity to be heard. At the hearing, the director shall produce evidence to establish the truth of the charges of violation or other grounds specified in the notice, and the applicant shall be accorded the right to produce evidence or other matters of defense. If after the hearing the director finds that the complaints of violations or other grounds specified in the notice are not well-founded, the director shall issue the renewal license. If the director finds that the complaints of violations or other grounds are well-founded, the director shall enter an order denying the renewal application and notify the applicant of the denial, returning the renewal license fee tendered with the application. Within thirty days after the entry of such an order, the director shall prepare written findings and shall deliver a copy of the findings to the applicant. The order shall be subject to review as provided in Section 58-15-25 NMSA 1978. The court in its discretion and upon proper showing may order a temporary extension of the license pending disposition of the review proceedings.

J. In connection with the determination of fitness and character of an applicant pursuant to the provisions of this section, the fact that the applicant or licensee is a member of or interested financially in, connected or affiliated with, controls or is controlled by or owns or is owned by other corporations, partnerships, trusts, associations or other legal entities engaged in the lending of money whose policies and practices as to rates of interest, charges and fees and general dealing with borrowers are questionable or would constitute violation of the general usury statutes of this state or of the declared purposes and spirit of the New Mexico Small Loan Act of 1955 shall be given such consideration and weight as the director determines.

K. At the time of issuance of original license and each annual renewal thereof, the licensee for each licensed office shall pay to the director as a license fee for the period covered by the license the sum of five hundred dollars ($500) as a minimum, plus an additional seventy-five cents ($.75) for each one thousand dollars ($1,000) or fraction thereof of loans outstanding as of December 31 next preceding, as shown on the applicant's annual report. In the event that the application for annual renewal of the license is delinquent, the licensee shall also pay a delinquency fee of ten dollars ($10.00) per day for each day the licensee is delinquent in filing the application for renewal.

L. In addition to the fees provided for in Subsection K of this section, at the time of issuance of original license and each annual renewal thereof, the licensee for each licensed office shall pay to the director as an additional fee for the period covered by the license the sum of two hundred dollars ($200), which fee shall be deposited into the financial literacy fund.

M. A licensee by accepting a license that is issued or renewed or by continuing to operate a licensed office under the New Mexico Small Loan Act of 1955 shall by such action be deemed to have consented to be bound by the lawful provisions of that act and all lawful requirements, regulations and orders of the director promulgated or issued pursuant to any authorization granted in that act.

History: 1978 Comp., 58-15-5, enacted by Laws 1978, ch. 6, 1; 1987, ch. 292, 2; 1993, ch. 210, 5; 2007, ch. 86, 4; 2017, ch. 110, 13.



Section 58-15-6 - Contents and posting of license; limitation of authority granted by license; effective date of license; minimum assets.

58-15-6. Contents and posting of license; limitation of authority granted by license; effective date of license; minimum assets.

A. Each license shall state the address at which the business is to be conducted and shall state fully the name of the licensee if an individual, and if a corporation the name, date and place of incorporation, and if a copartnership, trust or association or other legal entity, the names of all the copartners and all the members and beneficiaries thereof, and the trade name under which the licensee may desire to conduct such business. Each license shall be kept conspicuously posted in the licensed place of business and shall not be transferable or assignable.

B. No licensee hereunder, except a national or state banking corporation, shall use the words "bank", "banker" or "banking" in its name or refer to itself as a bank or banker in any of its advertising.

No licensee hereunder, except a national or state banking corporation, shall accept deposits or issue certificates of deposit, provided, however, that the foregoing prohibition shall not limit the right of any licensee to borrow money or to issue notes, bonds, debentures or similar evidences of indebtedness labeled as such for the purpose of obtaining capital for use in its business.

Except as a stockholder in a licensed corporation, no person whose name does not specifically appear on the face of the license shall have or hold any interest direct or otherwise in any license and shall not be deemed a licensee hereunder.

C. Each license shall remain in full force until June 30 next following its date of issue, unless sooner surrendered, revoked or suspended as herein provided, but shall expire and terminate on June 30 following its issue unless renewed and reissued as herein provided. Such license shall entitle the person or persons whose names appear on the face of the license, and no others, to enjoy and exercise the revocable privileges and immunities provided for in the New Mexico Small Loan Act of 1955 [58-15-31 NMSA 1978], but only in the manner and subject to the restrictions herein provided for.

D. Every licensee shall maintain at all times cash or its equivalent, convertible securities or receivables of thirty thousand dollars ($30,000), or any combination thereof, as set forth in Subsection B of Section 58-15-5 NMSA 1978.

History: 1953 Comp., 48-17-35, enacted by Laws 1955, ch. 128, 6; 1977, ch. 307, 3.



Section 58-15-7 - Place of business; change; residence of borrower.

58-15-7. Place of business; change; residence of borrower.

A. Not more than one place of business shall be maintained under the same license, but the director may issue additional licenses to the same licensee upon compliance with all the provisions of the New Mexico Small Loan Act of 1955 [58-15-31 NMSA 1978] governing issuance of a single license, provided that when more than one license is issued to any person, each licensed office of such person shall be operated under the same trade name.

B. No change in the place of business of a licensee to a location outside of the municipality for which such license was issued shall be permitted under the same license. When a licensee wishes to change his place of business within the same municipality, he shall give written notice thereof to the director who shall investigate the facts and, if he shall find:

(1) that allowing the licensee to engage in business in the proposed location is not detrimental to the convenience and advantage of the community; and

(2) that the proposed location is reasonably accessible to borrowers under existing loan contracts, he shall enter an order permitting the change and shall amend the license accordingly. If the director shall not so find he shall enter an order denying the licensee such permission in the manner specified in and subject to the provisions of Section 58-15-5 NMSA 1978.

C. Nothing in this act shall be construed to limit the loans of any licensee to residents of the community in which the licensed place of business is located; nor to prohibit accommodations to individual borrowers in sickness or in connection with hours of employment or other such situations; nor to prohibit making loans by mail to residents of New Mexico.

History: 1953 Comp., 48-17-36, enacted by Laws 1955, ch. 128, 7; 1977, ch. 245, 64.



Section 58-15-8 - Revocation, suspension and reinstatement of licenses.

58-15-8. Revocation, suspension and reinstatement of licenses.

A. The director shall revoke no license issued hereunder unless he shall first serve upon the licensee a written notice which states in general the grounds therefor, together with the time and place of hearing, which shall be held not less than fifteen days after the mailing of such notice to the licensee by registered mail as provided in Subsection G of this section. Upon such hearing the director shall revoke any license issued hereunder if he finds that:

(1) the licensee, either knowingly or without the exercise of due care to prevent the same, has violated any provision of the New Mexico Small Loan Act of 1955 [58-15-31 NMSA 1978] or any regulation or order made pursuant to and within the authority of the New Mexico Small Loan Act of 1955; or

(2) any fact or condition exists at the time of the proposed revocation which if it had existed at the time of the original application for such license, or any renewal thereof, clearly would have justified the director in refusing originally to issue such license.

B. If the director finds that probable cause for revocation of any license exists and that enforcement of the act requires immediate suspension of such license pending investigation, he may, upon three days' written notice by registered mail and a hearing, enter an order suspending such license for a period not exceeding thirty days.

C. Whenever the director shall revoke or suspend a license issued pursuant to the New Mexico Small Loan Act of 1955, he shall enter an order to that effect and forthwith in writing notify the licensee of such revocation or suspension by registered mail, which notice shall state the grounds therefor.

D. Any licensee may surrender any license by delivering it to the director with written notice of its surrender, but such surrender shall not affect his civil or criminal liability for acts committed prior thereto.

E. No revocation, suspension or surrender of any license shall impair or affect the obligation of any preexisting lawful contract between the licensee and any obligor thereon.

F. The director may reinstate any suspended license or issue a new license to a person whose license or licenses have been revoked if no fact or condition then exists which clearly would have justified the director in refusing originally to issue such license under the New Mexico Small Loan Act of 1955.

G. Wherever in the New Mexico Small Loan Act of 1955 provision is made for service of any notice by registered mail, such service shall be deemed complete upon deposit of such notice in the post office. For the purpose of this section, mailing of notice addressed to the person designated as the agent for service of process under Section 58-15-4 NMSA 1978 or the manager or person in charge of the licensed office shall be sufficient.

History: 1953 Comp., 48-17-37, enacted by Laws 1955, ch. 128, 8; 1977, ch. 245, 65.



Section 58-15-9 - Examination of licensee's books and records; witnesses.

58-15-9. Examination of licensee's books and records; witnesses.

A. At least once each year, the director or the director's authorized representative shall make an examination of the place of business of each licensee and the loans, transactions, books, papers and records of the licensee insofar as they pertain to the business licensed under the New Mexico Small Loan Act of 1955 [58-15-31 NMSA 1978] as the director may deem necessary. The licensee shall pay to the director for such annual examination a fee of two hundred dollars ($200).

B. Within a reasonable time after the completion of an examination of a licensed office, the director shall mail to the licensee a copy of the report of the examination, together with any comments, exceptions, objections or criticisms of the director concerning the conduct of the licensee and the operation of the licensed office.

C. For the purpose of discovering violations of the New Mexico Small Loan Act of 1955 or of securing information lawfully required under that act, the director or the director's authorized representative may at any time investigate the business and examine the books, accounts, papers and records used therein, including income tax returns or other reports filed in the office of the director of the revenue processing division of the taxation and revenue department of:

(1) any licensee;

(2) any other person engaged in the business described in Subsection A of Section 58-15-3 NMSA 1978 or participating in such business as principal, agent, broker or otherwise; and

(3) any person whom the director has reasonable cause to believe is violating any provision of the New Mexico Small Loan Act of 1955, whether the person claims to be within the authority or beyond the scope of that act.

D. For the purposes of this section, a person who advertises, solicits or makes any representation as being willing to make loan transactions in any amount, except persons, financial institutions or lending agencies operating under charters or licenses issued by a state or federal agency or under any special statute, shall be subject to investigation under the New Mexico Small Loan Act of 1955 and shall be presumed to be engaged in the business described in Subsection A of Section 58-15-3 NMSA 1978 as to any loans of two thousand five hundred dollars ($2,500) or less.

E. To facilitate the examinations and investigations by the director and fully disclose the operations and methods of operation of each licensed office, the licensee shall, in each licensed office, keep on file as part of the records of the office all office manuals, communications or directives containing statements of loan policy to office managers and employees. If the licensee is an individual, corporation, trust or association, the licensee shall keep in at least one office for information of the director a record of the several individuals, firms, beneficiaries of any trust and corporations deriving or receiving any part of the benefits, net income or profits from the operation of the licensee within New Mexico.

F. For the purposes of this section, the director or the director's authorized representative shall have and be given free access to the offices and places of business, files, safes and vaults of all licensees and shall have authority to require the attendance of any person and to examine the person under oath relative to such loans or business or to the subject matter of any examination, investigation or hearing as provided in the New Mexico Small Loan Act of 1955. Notices to appear before the director for examination under oath may be served by registered mail. If the party notified to appear is the licensee, any person named on the face of the license being investigated or any agent, employee or manager participating in the licensee's business and the party fails to appear for examination or refuses to answer questions submitted, the director may, forthwith and without further notice to the licensee, suspend the license involved pending compliance with the notice. Upon failure of any other person to appear or to answer questions, the director may apply to and invoke the aid of any district court of New Mexico in compelling the attendance and testimony of any such person and the production of books, records, written instruments and documents relating to the business of the licensee. The district court whose aid is so invoked by the director may, in case of contumacy or refusal to obey any order of the district court issued to compel the attendance of the person or the production of books, records, written instruments and documents, punish the person as for contempt of court.

G. The director shall prescribe rules of procedure for all hearings, examinations or investigations provided for in the New Mexico Small Loan Act of 1955. The director is not bound by the usual common law or statutory rules of evidence or by any technical or formal rules of procedure or pleading and specification of charges other than as specifically provided in the New Mexico Small Loan Act of 1955 but may conduct hearings, examinations and investigations in the manner best calculated to ascertain the substantial rights of the parties interested.

H. The director has the power to administer oaths, certify official acts and records of the director's office, issue subpoenas for witnesses in the name of and under the seal of the director's office and compel the production of papers, books, accounts and documents. The director shall issue subpoenas at the instance of any party to a hearing before the division upon payment of a fee of two dollars fifty cents ($2.50) for each subpoena so issued.

I. Depositions may be taken with or without a commission, and written interrogatories may be submitted in the same manner and on the same grounds provided by law for the taking of depositions or submission of written interrogatories in civil actions pending in the district courts of this state.

J. Each witness who appears before the director by the director's order shall receive the fees and mileage provided for witnesses in civil actions in the district court. Fees and mileage shall be paid by the state, but no witness subpoenaed at the instance of parties other than the director is entitled to compensation from the state for attendance or mileage unless the director certifies that the witness's testimony is material.

K. Whenever the director has reasonable cause to believe that a person is violating a provision of the New Mexico Small Loan Act of 1955, the director may, in addition to all actions provided for in that act and without prejudice thereto, enter an order requiring the person to desist or to refrain from the violation. An action may be brought on the relation of the attorney general and the director to enjoin the person from engaging in or continuing the violation or from doing any act in furtherance of the violation. In any such action, an order or judgment may be entered awarding a preliminary or final injunction as may be deemed proper. In addition to all other means provided by law for the enforcement of a temporary restraining order, temporary injunction or final injunction, the court in which such action is brought shall have power and jurisdiction to impound and to appoint a receiver for the property and business of the defendants, including books, papers, documents and records pertaining thereto or so much thereof as the court may deem reasonably necessary to prevent further violations of the New Mexico Small Loan Act of 1955 through or by means of the use of the property and business. The receiver, when appointed and qualified, shall have powers and duties as to custody, collection, administration, winding up and liquidation of the property and business as are from time to time conferred upon the receiver by the court.

History: 1953 Comp., 48-17-38, enacted by Laws 1955, ch. 128, 9; 1973, ch. 18, 2; 1977, ch. 245, 66; 1977, ch. 307, 4; 1987, ch. 292, 3; 2007, ch. 86, 5.

58-15-9. Examination of licensee's books and records; witnesses. (Effective January 1, 2018.)

A. At least once each year, the director or the director's authorized representative shall make an examination of the place of business of each licensee and the loans, transactions, books, papers and records of the licensee insofar as they pertain to the business licensed under the New Mexico Small Loan Act of 1955 as the director may deem necessary. The licensee shall pay to the director for such annual examination a fee of two hundred dollars ($200).

B. Within a reasonable time after the completion of an examination of a licensed office, the director shall mail to the licensee a copy of the report of the examination, together with any comments, exceptions, objections or criticisms of the director concerning the conduct of the licensee and the operation of the licensed office.

C. For the purpose of discovering violations of the New Mexico Small Loan Act of 1955 or of securing information lawfully required under that act, the director or the director's authorized representative may at any time investigate the business and examine the books, accounts, papers and records used therein, including income tax returns or other reports filed in the office of the director of the revenue processing division of the taxation and revenue department of:

(1) any licensee;

(2) any other person engaged in the business described in Subsection A of Section 58-15-3 NMSA 1978 or participating in such business as principal, agent, broker or otherwise; and

(3) any person whom the director has reasonable cause to believe is violating any provision of the New Mexico Small Loan Act of 1955, whether the person claims to be within the authority or beyond the scope of that act.

D. For the purposes of this section, a person who advertises, solicits or makes any representation as being willing to make loan transactions in any amount, except persons, financial institutions or lending agencies operating under charters or licenses issued by a state or federal agency or under any special statute, shall be subject to investigation under the New Mexico Small Loan Act of 1955 and shall be presumed to be engaged in the business described in Subsection A of Section 58-15-3 NMSA 1978 as to any loans of five thousand dollars ($5,000) or less.

E. To facilitate the examinations and investigations by the director and fully disclose the operations and methods of operation of each licensed office, the licensee shall, in each licensed office, keep on file as part of the records of the office all office manuals, communications or directives containing statements of loan policy to office managers and employees. If the licensee is an individual, corporation, trust or association, the licensee shall keep in at least one office for information of the director a record of the several individuals, firms, beneficiaries of any trust and corporations deriving or receiving any part of the benefits, net income or profits from the operation of the licensee within New Mexico.

F. For the purposes of this section, the director or the director's authorized representative shall have and be given free access to the offices and places of business, files, safes and vaults of all licensees and shall have authority to require the attendance of any person and to examine the person under oath relative to such loans or business or to the subject matter of any examination, investigation or hearing as provided in the New Mexico Small Loan Act of 1955. Notices to appear before the director for examination under oath may be served by registered mail. If the party notified to appear is the licensee, any person named on the face of the license being investigated or any agent, employee or manager participating in the licensee's business and the party fails to appear for examination or refuses to answer questions submitted, the director may, forthwith and without further notice to the licensee, suspend the license involved pending compliance with the notice. Upon failure of any other person to appear or to answer questions, the director may apply to and invoke the aid of any district court of New Mexico in compelling the attendance and testimony of any such person and the production of books, records, written instruments and documents relating to the business of the licensee. The district court whose aid is so invoked by the director may, in case of contumacy or refusal to obey any order of the district court issued to compel the attendance of the person or the production of books, records, written instruments and documents, punish the person as for contempt of court.

G. The director shall prescribe rules of procedure for all hearings, examinations or investigations provided for in the New Mexico Small Loan Act of 1955. The director is not bound by the usual common law or statutory rules of evidence or by any technical or formal rules of procedure or pleading and specification of charges other than as specifically provided in the New Mexico Small Loan Act of 1955 but may conduct hearings, examinations and investigations in the manner best calculated to ascertain the substantial rights of the parties interested.

H. The director has the power to administer oaths, certify official acts and records of the director's office, issue subpoenas for witnesses in the name of and under the seal of the director's office and compel the production of papers, books, accounts and documents. The director shall issue subpoenas at the instance of any party to a hearing before the division upon payment of a fee of two dollars fifty cents ($2.50) for each subpoena so issued.

I. Depositions may be taken with or without a commission, and written interrogatories may be submitted in the same manner and on the same grounds provided by law for the taking of depositions or submission of written interrogatories in civil actions pending in the district courts of this state.

J. Each witness who appears before the director by the director's order shall receive the fees and mileage provided for witnesses in civil actions in the district court. Fees and mileage shall be paid by the state, but no witness subpoenaed at the instance of parties other than the director is entitled to compensation from the state for attendance or mileage unless the director certifies that the witness' testimony is material.

K. Whenever the director has reasonable cause to believe that a person is violating a provision of the New Mexico Small Loan Act of 1955, the director may, in addition to all actions provided for in that act and without prejudice thereto, enter an order requiring the person to desist or to refrain from the violation. An action may be brought on the relation of the attorney general and the director to enjoin the person from engaging in or continuing the violation or from doing any act in furtherance of the violation. In any such action, an order or judgment may be entered awarding a preliminary or final injunction as may be deemed proper. In addition to all other means provided by law for the enforcement of a temporary restraining order, temporary injunction or final injunction, the court in which such action is brought shall have power and jurisdiction to impound and to appoint a receiver for the property and business of the defendants, including books, papers, documents and records pertaining thereto or so much thereof as the court may deem reasonably necessary to prevent further violations of the New Mexico Small Loan Act of 1955 through or by means of the use of the property and business. The receiver, when appointed and qualified, shall have powers and duties as to custody, collection, administration, winding up and liquidation of the property and business as are from time to time conferred upon the receiver by the court.

History: 1953 Comp., 48-17-38, enacted by Laws 1955, ch. 128, 9; 1973, ch. 18, 2; 1977, ch. 245, 66; 1977, ch. 307, 4; 1987, ch. 292, 3; 2007, ch. 86, 5; 2017, ch. 110, 14.



Section 58-15-10 - Books and records; annual reports; additional information.

58-15-10. Books and records; annual reports; additional information.

A. Each licensee shall keep and use in the business such books, accounts and records in accordance with sound accounting practices that will enable the director to determine whether the licensee is complying with the provisions of the New Mexico Small Loan Act of 1955 [58-15-31 NMSA 1978] and with the orders and regulations lawfully made by the director pursuant to the provisions of that act. Each licensee shall preserve the books, accounts and records for at least two years after making the final entry on a loan recorded therein.

B. Each licensee shall, annually on or before March 31, file a report with the director giving such relevant information as the director may reasonably require concerning the business and operations during the preceding calendar year for each licensed place of business conducted by the licensee within the state pursuant to the provisions of the New Mexico Small Loan Act of 1955. The report shall be made under oath and shall be in the form prescribed by the director. A summary of the reports shall be included in the published annual report of the director.

C. At the time of filing each annual report, at the time of the annual examination or at any other time when a license is in effect, the director may, upon written notice, require a licensee to furnish within twenty days in writing, and under oath if so specified by any written notice issued and served by the director upon the licensee, additional information as to ownership of any office; operation of any office; books, records, files and papers; and affiliation or relationship with any other person, firm, trust, association or corporation as, in the opinion of the director, may be helpful in the discharge of the director's official duties.

D. False or misleading information willfully furnished to the director by a licensee in an annual report or pursuant to a notice or requirement of the director is sufficient grounds for suspension and revocation of license in accordance with the procedures for suspension or revocation of license set forth in the New Mexico Small Loan Act of 1955.

History: 1953 Comp., 48-17-39, enacted by Laws 1955, ch. 128, 10; 1977, ch. 245, 67; 1993, ch. 210, 6; 2007, ch. 86, 6.



Section 58-15-10.1 - Licensee reporting requirements; penalties.

58-15-10.1. Licensee reporting requirements; penalties.

A. Licensees shall file with the director each year a report containing at least the following information for the preceding calendar year in an aggregated, nonidentifying consumer manner:

(1) a description of each loan product offered by the licensee, including:

(a) all fees;

(b) the minimum, maximum and average annual interest rate as disclosed pursuant to 12 C.F.R. 226, known as "Regulation Z";

(c) the frequency of periodic payments;

(d) the term of the loan; and

(e) any other standard conditions of the loan product;

(2) the total number of transactions entered into for each loan product in the following amounts:

(a) five hundred dollars ($500) or less;

(b) five hundred one dollars ($501) to one thousand dollars ($1,000);

(c) one thousand one dollars ($1,001) to three thousand dollars ($3,000);

(d) three thousand one dollars ($3,001) to five thousand dollars ($5,000); and

(e) greater than five thousand dollars ($5,000);

(3) the total number of loans and the total dollar amount of loan principal for each loan product;

(4) the average principal loan amount for each loan product;

(5) the total number of loans for which the loan principal and accrued interest was not paid in full;

(6) the total dollar amount of principal loaned;

(7) the total dollar amount of loan principal repaid;

(8) the total dollar amount of interest received;

(9) the total dollar amount and description of fees received;

(10) the total number of loans that were secured by collateral of some type and the total number of such loans in which the security was foreclosed upon or repossessed;

(11) the total amount of loan principal and the total amount of accrued interest written-off or charged-off;

(12) the percent of consumers who were new consumers;

(13) the number of loans that were renewed, refinanced or extended prior to being repaid in full; and

(14) procedures the licensee follows as a standard practice to establish each consumer's ability to repay a loan.

B. The report required pursuant to Subsection A of this section shall be submitted to the director on or before the thirty-first day of March each year.

C. The report required pursuant to Subsection A of this section shall be accompanied by a sworn statement by the licensee under penalty of perjury that the report is complete and accurate.

D. A licensee that fails to timely submit a complete and accurate report as required pursuant to Subsection A of this section may:

(1) be fined an amount not to exceed one thousand five hundred dollars ($1,500) per day for each day after the thirty-first day of March a complete and accurate report is not filed; and

(2) have a license required pursuant to the New Mexico Small Loan Act of 1955 suspended pursuant to Section 58-15-8 NMSA 1978 if a complete and accurate report has not been filed by the thirty-first day of March.

E. The information required to be submitted by licensees pursuant to the provisions of this section shall not include information concerning payday loans or loans or loan products with an annual interest rate of one hundred seventy-five percent or less as disclosed pursuant to 12 C.F.R. 226, known as "Regulation Z".

History: Laws 2011, ch. 105, 1; 2013, ch. 221, 1.

58-15-10.1. Licensee reporting requirements; penalties. (Effective January 1, 2018.)

A. Licensees shall file with the director each year a report containing at least the following information for the preceding calendar year in an aggregated, nonidentifying consumer manner:

(1) as of December 31 of each calendar year, aggregated for loans of one thousand dollars ($1,000) or less, for loans more than one thousand dollars ($1,000) but not more than three thousand dollars ($3,000) and for loans more than three thousand dollars ($3,000) but not more than five thousand dollars ($5,000):

(a) the total number of outstanding loans;

(b) the dollar value of outstanding loans net of unearned charges;

(c) the total number of loans that are more than sixty days delinquent; and

(d) the dollar value of loans that are more than sixty days delinquent net of unearned charges;

(2) for the calendar year ending December 31, the total aggregate number of customers of licensees and of secured and unsecured loans made by licensees and the total dollar value of those loans net of unearned charges;

(3) the total amount of finance charges collected during the calendar year ending December 31;

(4) the total number of vehicles repossessed during the calendar year ending December 31; and

(5) the total bad debt expense incurred during the calendar year ending December 31.

B. The report required pursuant to Subsection A of this section shall be submitted to the director on or before the fifteenth day of April each year.

C. The report required pursuant to Subsection A of this section shall be accompanied by a sworn statement by the licensee under penalty of perjury that the report is complete and accurate.

D. A licensee that fails to timely submit a complete and accurate report as required pursuant to Subsection A of this section may:

(1) be fined an amount not to exceed one thousand five hundred dollars ($1,500) per day for each day after the fifteenth day of April, a complete and accurate report is not filed; and

(2) have a license required pursuant to the New Mexico Small Loan Act of 1955 suspended pursuant to Section 58-15-8 NMSA 1978, if a complete and accurate report has not been filed by the fifteenth day of April.

History: Laws 2011, ch. 105, 1; 2013, ch. 221, 1; 2017, ch. 110, 15.



Section 58-15-10.2 - Reporting of credit required. (Effective January 1, 2018.)

58-15-10.2. Reporting of credit required. (Effective January 1, 2018.)

For each installment loan and refund anticipation loan made pursuant to the New Mexico Small Loan Act of 1955, a lender shall report to a consumer reporting agency the terms of the loan and the borrower's performance pursuant to those terms.

History: Laws 2017, ch. 110, 21.



Section 58-15-11 - Regulations and orders; certified copies.

58-15-11. Regulations and orders; certified copies.

A. The director has authority to make reasonable regulations and orders for the administration and enforcement of the New Mexico Small Loan Act of 1955 [58-15-31 NMSA 1978] and is expressly authorized to make regulations and orders governing the conduct of all licensees' operations, including the method and manner of selling, handling and writing, in connection with any loan, any form of insurance by the licensee or any agent or employee in the office of the licensee or of any other firm, person or corporation associated or affiliated with the licensee or operating in the same building in which the business of the licensee is conducted. Every regulation shall be promulgated by an order, and any ruling, demand, requirement or similar administrative act may be promulgated by an order. Every order shall be in writing, referenced to the section under which it is issued, shall state its effective date and the date of its promulgation and shall be entered in an indexed permanent book that shall be a public record. A copy of every order promulgating a regulation and of every other order containing a requirement of general application shall be mailed to each licensee at least fifteen days before the effective date of the order.

B. The director is expressly authorized to make regulations and orders, in accordance with the provisions of Subsection A of this section, governing the conduct of licensees in making loans to consumers. Such regulations may address, consistent with the provisions of Sections 58-15-32 through 58-15-38 NMSA 1978, all aspects of loans to consumers and shall specifically address:

(1) the cost of loans, including fees and interest rates;

(2) the terms of loans, including amount, length, renewals, rescission, payments and security;

(3) required disclosures to consumers;

(4) methods of collection on loans in default; and

(5) methods of verifying consumer eligibility for loans and licensee compliance with the New Mexico Small Loan Act of 1955 and regulations promulgated pursuant to that act.

C. On application of any person and payment of the cost thereof, the director shall furnish, under the director's seal and signed by the director or the director's deputy, a certified copy of any license, regulation or order. In any court or proceeding, the copy shall be prima facie evidence of the fact of the issuance of a license, regulation or order.

History: 1953 Comp., 48-17-40, enacted by Laws 1955, ch. 128, 11; 1977, ch. 245, 68; 2007, ch. 86, 7.



Section 58-15-12 - Advertising.

58-15-12. Advertising.

A licensee or other person subject to the New Mexico Small Loan Act of 1955 [58-15-31 NMSA 1978] shall not advertise, display, distribute or broadcast or cause or permit to be advertised, displayed, distributed or broadcast in any manner whatsoever a false, misleading or deceptive statement or representation with regard to the charges, terms or conditions for loans in the amount or of the value of two thousand five hundred dollars ($2,500) or less. The director may require that charges or rates of charge, if stated by a licensee, be stated fully and clearly in such manner as the director deems necessary to prevent misunderstanding by prospective borrowers. The director may permit or require licensees to refer in their advertising to the fact that their business is under state supervision, subject to conditions imposed by the director to prevent erroneous impressions as to the scope or degree of protection provided by the New Mexico Small Loan Act of 1955.

History: 1953 Comp., 48-17-41, enacted by Laws 1955, ch. 128, 12; 1973, ch. 18, 3; 1977, ch. 245, 69; 2007, ch. 86, 8.

58-15-12. Advertising. (Effective January 1, 2018.)

A licensee or other person subject to the New Mexico Small Loan Act of 1955 shall not advertise, display, distribute or broadcast or cause or permit to be advertised, displayed, distributed or broadcast in any manner whatsoever a false, misleading or deceptive statement or representation with regard to the charges, terms or conditions for loans in the amount or of the value of five thousand dollars ($5,000) or less. The director may require that charges or rates of charge, if stated by a licensee, be stated fully and clearly in such manner as the director deems necessary to prevent misunderstanding by prospective borrowers. The director may permit or require licensees to refer in their advertising to the fact that their business is under state supervision, subject to conditions imposed by the director to prevent erroneous impressions as to the scope or degree of protection provided by the New Mexico Small Loan Act of 1955.

History: 1953 Comp., 48-17-41, enacted by Laws 1955, ch. 128, 12; 1973, ch. 18, 3; 1977, ch. 245, 69; 2007, ch. 86, 8; 2017, ch. 110, 16.



Section 58-15-13 - Licensed offices; other business.

58-15-13. Licensed offices; other business.

A. No licensee shall conduct the business of making loans provided for by the New Mexico Small Loan Act of 1955 [58-15-31 NMSA 1978] under any name, or at any place of business within this state, other than that stated in the license.

B. No licensee shall conduct the business of making loans under the New Mexico Small Loan Act of 1955 within any building, office, suite, room or place of business in which any other business is solicited, or engaged in, by the licensee or any employee, agent or associate, or in association or conjunction with any other business, unless authority to do so is specifically given in writing by the director upon written application for such authority submitted by the licensee.

Upon receipt of written application for such authority which shall be accompanied by or have included therein, if the other business is the sale of insurance in connection with loans made under the New Mexico Small Loan Act of 1955, the written consent of the licensee to abide by and be bound by all regulations then in effect or thereafter promulgated by the director relating to tie-in sales of such insurance and small loans, the director shall investigate the facts and circumstances and if he finds that the character of the licensee and the nature of the other business warrants the belief that the conduct of such business would not tend to conceal violation or evasion of the New Mexico Small Loan Act of 1955, or of regulations lawfully made hereunder, including regulations relating to tie-in sales of insurance, he shall enter an order granting such authority. If he shall not so find he shall enter an order denying such authority in the manner specified in and subject to the provisions of Section 58-15-5 NMSA 1978.

History: 1953 Comp., 48-17-42, enacted by Laws 1955, ch. 128, 13; 1977, ch. 245, 70.



Section 58-15-14.1 - Charges; method of computation.

58-15-14.1. Charges; method of computation.

The simple interest method shall be used for loans made under the New Mexico Small Loan Act of 1955 [58-15-31 NMSA 1978]. Interest charges shall not be paid, deducted or received in advance. Interest charges shall not be compounded. However, if part or all of the consideration for a loan contract is the unpaid principal balance of a prior loan, then the principal amount payable under the loan contract may include any unpaid charges that have accrued within sixty days on the prior loan. Such charges shall be computed on the basis of the number of days actually elapsed.

History: Laws 1983, ch. 95, 2; 2007, ch. 86, 9.



Section 58-15-15.1 - No prepayment penalty on small loans.

58-15-15.1. No prepayment penalty on small loans.

No provision in a loan or the evidence of indebtedness of a loan made under the New Mexico Small Loan Act of 1955 [58-15-31 NMSA 1978] requiring a penalty or premium for prepayment of the balance of the indebtedness is enforceable.

History: 1978 Comp., 58-15-15.1, enacted by Laws 1980, ch. 73, 3.



Section 58-15-16 - Loan insurance allowable; financing certain premiums prohibited.

58-15-16. Loan insurance allowable; financing certain premiums prohibited.

It shall be unlawful for any person licensed under the New Mexico Small Loan Act of 1955 [58-15-31 NMSA 1978], in connection with the making of a loan under that act:

A. to sell life insurance, other than a term policy or credit life insurance on the principal borrowers;

B. to sell term or credit life insurance, the coverage of which exceeds the amount of the loan or extends beyond the term for which the loan is made;

C. after having made a loan, to finance any premiums of any life insurance policies, other than credit life insurance, sold to the borrower by the licensee or his agent in any manner for a period of ninety days;

D. after having made a loan, to finance any premium of any single-interest property insurance policy sold to the borrower by the licensee or his agent whereby the premium would be charged to the borrower in any manner. Except that nothing contained in this section shall preclude the sale and purchase of an insurance policy covering the dual interest of borrower and lien holder; or

E. to sell property insurance on unsecured loans.

History: 1953 Comp., 48-17-43.2, enacted by Laws 1969, ch. 58, 1; 1977, ch. 272, 1; 1979, ch. 367, 1.



Section 58-15-17 - Requirements for making and paying of loans; incomplete instruments; limitations on charges after judgment and interest.

58-15-17. Requirements for making and paying of loans; incomplete instruments; limitations on charges after judgment and interest.

A. Every licensee shall:

(1) at the time a loan is made within the provisions of the New Mexico Small Loan Act of 1955 [58-15-31 NMSA 1978], deliver to the borrower or, if there are two or more borrowers on the same obligation, to one of them, a statement in English or Spanish as requested by the borrower, on which shall be printed a copy of Section 58-15-14.1 NMSA 1978 and that discloses in clear and distinct terms:

(a) the amount of the loan;

(b) the date the loan was made;

(c) a schedule or a description of the payments;

(d) the type of the security, if any, for the loan;

(e) the name and address of the licensed office;

(f) the name of the person primarily obligated for the loan;

(g) the amount of principal;

(h) the agreed rate of charge stated on a percent per year basis and the amount in dollars and cents;

(i) all other disclosures required pursuant to state and federal law; and

(j) other items allowable pursuant to that act, so stated as to clearly show the allocation of each item included;

(2) for each payment made on account of any such loan, give to the person making it a plain and complete receipt specifying the date and amount of the payment, the amount applied to interest and principal and the balance unpaid. When payment is made in any other manner than by the borrower in person, by an agent of the borrower or by check or money order, the licensee shall mail the receipt to the borrower's last known address or hold the receipt for delivery upon request of the borrower. A copy of all receipts shall be kept on file in the office of the licensee as a part of the licensee's records; and

(3) upon payment of the loan in full, mark plainly every note and promise to pay signed by any obligor with the word "paid" or "canceled" and promptly file or record a release of any mortgage if the mortgage has been recorded, restore any pledge and cancel and return any note and any assignment given to the licensee. A licensee may mark and return a copy of the note, promise to pay or any assignment if the copy accurately reproduces the complete original.

B. A licensee shall not take a note or promise to pay that does not disclose the amount of the loan, a schedule of payments, or a description thereof, and the agreed charge or rate of charge or any instrument in which blanks are left to be filled in after execution.

C. If judgment is obtained against a party on a loan made pursuant to the provisions of the New Mexico Small Loan Act of 1955, neither the judgment nor the loan shall carry, from the date of the judgment, charges against a party to the loan other than costs, attorney fees and post-judgment interest as provided by law.

D. Any loan made under the provisions of the New Mexico Small Loan Act of 1955 that is filed and approved as a claim in any bankruptcy proceeding shall, from a date ninety days subsequent to the date of adjudication, bear interest at the rate of ten percent a year only. This limitation shall not apply when the bankrupt is not discharged in bankruptcy or to any obligation not dischargeable under the provisions of the Bankruptcy Act presently in force or as hereafter amended.

E. No loan made under the provisions of the New Mexico Small Loan Act of 1955 shall bear interest after ninety days from the date of the death of the borrower in excess of a rate of ten percent a year on the unpaid principal balance of the loan.

F. No loan made under the provisions of the New Mexico Small Loan Act of 1955 shall bear interest after twelve months from the date of maturity of the loan in excess of ten percent a year upon the unpaid principal balance of the loan.

History: 1953 Comp., 48-17-44, enacted by Laws 1955, ch. 128, 15; 1996, ch. 50, 1; 2007, ch. 86, 10.

58-15-17. Requirements for making and paying of loans; incomplete instruments; limitations on charges after judgment and interest. (Effective January 1, 2018.)

A. Every licensee shall:

(1) at the time a loan is made within the provisions of the New Mexico Small Loan Act of 1955, deliver to the borrower or, if there are two or more borrowers on the same obligation, to one of them, a statement in English or Spanish, as required by federal law, on which shall be printed a copy of Section 58-15-14.1 NMSA 1978 and that discloses in clear and distinct terms:

(a) the amount of the loan;

(b) the date the loan was made;

(c) a schedule or a description of the payments;

(d) the type of the security, if any, for the loan;

(e) the name and address of the licensed office;

(f) the name of the person primarily obligated for the loan;

(g) the amount of principal;

(h) the annual interest rate as disclosed pursuant to 12 CFR Part 1026, known as "Regulation Z", and the amount in dollars and cents;

(i) all other disclosures required pursuant to state and federal law; and

(j) other items allowable pursuant to that act, so stated as to clearly show the allocation of each item included;

(2) for each payment made on account of any such loan, give to the person making it a plain and complete receipt specifying the date and amount of the payment, the amount applied to interest and principal and the balance unpaid. When payment is made in any other manner than by the borrower in person, by an agent of the borrower or by check or money order, the licensee shall mail the receipt to the borrower's last known address or hold the receipt for delivery upon request of the borrower. A copy of all receipts shall be kept on file in the office of the licensee as a part of the licensee's records; and

(3) upon payment of the loan in full, mark plainly every note and promise to pay signed by any obligor with the word "paid" or "canceled" and promptly file or record a release of any mortgage if the mortgage has been recorded, restore any pledge and cancel and return any note and any assignment given to the licensee. A licensee may mark and return a copy of the note, promise to pay or any assignment if the copy accurately reproduces the complete original.

B. A licensee shall not take a note or promise to pay that does not disclose the amount of the loan, a schedule of payments, or a description thereof, and the agreed charge or rate of charge or any instrument in which blanks are left to be filled in after execution.

C. If judgment is obtained against a party on a loan made pursuant to the provisions of the New Mexico Small Loan Act of 1955, neither the judgment nor the loan shall carry, from the date of the judgment, charges against a party to the loan other than costs, attorney fees and post-judgment interest as provided by law.

D. Any loan made under the provisions of the New Mexico Small Loan Act of 1955 that is filed and approved as a claim in any bankruptcy proceeding shall, from a date ninety days subsequent to the date of adjudication, bear interest at the rate of ten percent a year only. This limitation shall not apply when the bankrupt is not discharged in bankruptcy or to any obligation not dischargeable under the provisions of the United States Bankruptcy Code presently in force or as hereafter amended.

E. No loan made under the provisions of the New Mexico Small Loan Act of 1955 shall bear interest after ninety days from the date of the death of the borrower in excess of a rate of ten percent a year on the unpaid principal balance of the loan.

F. No loan made under the provisions of the New Mexico Small Loan Act of 1955 shall bear interest after twelve months from the date of maturity of the loan in excess of ten percent a year upon the unpaid principal balance of the loan.

G. No lender shall make a loan pursuant to the New Mexico Small Loan Act of 1955 if a loan has an initial stated maturity of less than one hundred twenty days unless the loan is a refund anticipation loan.

H. No lender shall make a loan pursuant to the New Mexico Small Loan Act of 1955 unless the loan is an installment loan or a refund anticipation loan.

I. No lender shall make a loan pursuant to the New Mexico Small Loan Act of 1955, other than a refund anticipation loan, unless the loan is repayable in a minimum of four substantially equal installment payments of principal and interest.

J. No lender shall make a loan pursuant to the New Mexico Small Loan Act of 1955 that has an annual percentage rate greater than one hundred seventy-five percent, calculated pursuant to 12 CFR Part 1026, known as "Regulation Z".

History: 1953 Comp., 48-17-44, enacted by Laws 1955, ch. 128, 15; 1996, ch. 50, 1; 2007, ch. 86, 10; 2017, ch. 110, 17.



Section 58-15-18 - Lenders' exchange. (Repealed effective January 1, 2018.)

58-15-18. Lenders' exchange. (Repealed effective January 1, 2018.)

In order to preclude the burdening of a small loan borrower or borrowers with multiple loans, in any municipality in this state where more than two licenses shall at any time be in effect, the director may by a proper regulation and order require that the licensees therein shall form and maintain membership in a lenders' exchange through which said licensees may be kept fully informed as to outstanding loans in force under the New Mexico Small Loan Act of 1955 [58-15-31 NMSA 1978] to any one borrower in other licensed offices in such municipality.

The director's regulation and order affecting licensees in such municipalities may provide that where one loan to the same borrower or borrowers is in effect in one licensed office, a second loan shall not intentionally or without due care be made by a licensee in such municipality under the New Mexico Small Loan Act of 1955, until the outstanding loan has been paid or otherwise discharged, out of the proceeds of the second loan.

History: 1953 Comp., 48-17-45, enacted by Laws 1955, ch. 128, 16; 1977, ch. 245, 73.



Section 58-15-19 - Loans under other laws.

58-15-19. Loans under other laws.

Any licensee hereunder may make loans in accordance with and not in violation of the general laws of this state governing money and usury to any borrower not having a loan with the lender under this act, provided no charge authorized to be made under the provisions hereof shall be made, collected or received by the lender in connection with any such loan; and provided further, that any such loan shall not be converted into a loan under this act after once made or after it is reduced to a sum less than the maximum herein provided for.

History: 1953 Comp., 48-17-46, enacted by Laws 1955, ch. 128, 17.



Section 58-15-20 - Fees and costs.

58-15-20. Fees and costs.

A. Notwithstanding any provision of the New Mexico Small Loan Act of 1955 [58-15-31 NMSA 1978], lawful fees, if any, actually and necessarily paid out by the licensee to a public officer for the filing, recording or releasing in a public office of an instrument securing the loan may be charged to the borrower.

B. Notwithstanding any provision in a note or other loan contract taken or received pursuant to the provisions of the New Mexico Small Loan Act of 1955, attorney fees shall not be charged or collected except when the note or other contract has been submitted in good faith to an attorney for collection and after diligent and good faith effort to collect on the part of the licensee has failed.

C. Notary fees incident to the taking of a lien to secure a small loan or releasing such a lien shall not be charged or collected by a licensee, an officer, agent or employee of a licensee or anyone within an office, room or place of business in which a small loan office is conducted.

D. Delinquency fees shall not exceed five cents ($.05) for each one dollar ($1.00) of each installment more than ten days in arrears; provided that the total of delinquency charges on any such installment shall not exceed ten dollars ($10.00) and that only one delinquency charge shall be made on any one installment regardless of the period during which the installment remains unpaid.

History: 1953 Comp., 48-17-47, enacted by Laws 1955, ch. 128, 18; 2007, ch. 86, 11.



Section 58-15-20.1 - Installment loans; refund anticipation loans; insufficient funds; permitted charges. (Effective January 1, 2018.)

58-15-20.1. Installment loans; refund anticipation loans; insufficient funds; permitted charges. (Effective January 1, 2018.)

A. If there are insufficient funds to pay a check or other type of debit on the date of presentment by the licensee, a check or debit authorization request shall not be presented to a financial institution by a licensee for payment more than one time unless the consumer agrees in writing, after a check or other type of debit has been dishonored, to one additional presentment or deposit.

B. A licensee shall not charge a consumer for fees, interest or charges of any kind other than those permitted pursuant to Sections 58-15-16, 58-15-17 and 58-15-20 NMSA 1978.

History: Laws 2017, ch. 110, 20.



Section 58-15-21 - What constitutes loan of money; wage purchases.

58-15-21. What constitutes loan of money; wage purchases.

The payment of two thousand five hundred dollars ($2,500) or less in money, credit, goods or things in action, as consideration for any sale or assignment of, or order for, the payment of wages, salary, commission or other compensation for services, whether earned or to be earned, shall, for the purposes of regulation under the New Mexico Small Loan Act of 1955 [58-15-31 NMSA 1978], be deemed a loan of money secured by such sale, assignment or order. The amount by which such compensation so sold, assigned or ordered paid exceeds the amount of such consideration actually paid shall for the purpose of regulation under the New Mexico Small Loan Act of 1955 be deemed interest or charges upon such loan from the date of such payment to the date such compensation is payable. Such transaction shall be governed by and subject to the provisions of the New Mexico Small Loan Act of 1955.

History: 1953 Comp., 48-17-48, enacted by Laws 1955, ch. 128, 19; 1973, ch. 18, 5.

58-15-21. What constitutes loan of money; wage purchases. (Effective January 1, 2018.)

The payment of five thousand dollars ($5,000) or less in money, credit, goods or things in action, as consideration for any sale or assignment of or order for the payment of wages, salary, commission or other compensation for services, whether earned or to be earned, shall, for the purposes of regulation under the New Mexico Small Loan Act of 1955, be deemed a loan of money secured by such sale, assignment or order. The amount by which compensation so sold, assigned or ordered paid exceeds the amount of consideration actually paid shall for the purpose of regulation under the New Mexico Small Loan Act of 1955 be deemed interest or charges upon the loan from the date of payment to the date the compensation is payable. Such transaction shall be governed by and subject to the provisions of the New Mexico Small Loan Act of 1955.

History: 1953 Comp., 48-17-48, enacted by Laws 1955, ch. 128, 19; 1973, ch. 18, 5; 2017, ch. 110, 18.



Section 58-15-22 - Assignments; validity; amount collectible.

58-15-22. [Assignments; validity; amount collectible.]

A. Validity and payment of assignment. No assignment of or order for payment of any salary, wages, commissions or other compensation for services earned or to be earned, given to secure any loan made by any licensee, shall be valid unless the amount of such loan is paid to the borrower, simultaneously with its execution, nor shall any such assignment or order, or any chattel mortgage or other lien on household furniture then in the possession and use of the borrower, be valid unless it is in writing, signed in person by the borrower, or if the borrower is married unless it is signed in person by both husband and wife, provided that written assent of a spouse shall not be required when husband and wife have been living separate and apart for a period of at least two months prior to the making of such assignment, order, mortgage or lien.

B. Amount collectible under assignment. A valid assignment or order for the payment of future salary, wages, commissions or other compensation for services, may be given as security for a loan made by any licensee or licensees and under such assignment or order, a sum not to exceed ten (10%) percent of the borrower's salary, wages, commissions or other compensation for services shall be collectible from the employer of the borrower by the licensee at the time of each payment to the borrower of such salary, wages, commissions or other compensation for services, from the time that a copy of such assignment, verified by the oath of the licensee or his agent, together with a similarly verified statement of the amount unpaid upon such loan and a printed copy of this section, is served upon the employer. Not more than one such assignment of wages shall be valid hereunder or acceptable by an employer.

History: 1953 Comp., 48-17-49, enacted by Laws 1955, ch. 128, 20.



Section 58-15-23 - Violation of general usury laws.

58-15-23. Violation of general usury laws.

The violation by a licensee or by an officer, manager, director, trustee, executive or employee directly engaged in operating a small loan office under the provisions of the New Mexico Small Loan Act of 1955 [58-15-31 NMSA 1978] of any usury statute of this state within an office, room or place of business in which the making of loans as a licensee is solicited or engaged or in association or conjunction therewith is grounds for suspension and revocation of license in accordance with the applicable procedures set forth in that act.

History: 1953 Comp., 48-17-50, enacted by Laws 1955, ch. 128, 21; 2007, ch. 86, 12.



Section 58-15-24 - Loans made elsewhere.

58-15-24. Loans made elsewhere.

No loan made outside this state to a resident of New Mexico in the amount or of the value of two thousand five hundred dollars ($2,500) or less for which a greater rate of interest, consideration, charge or compensation to the lender than is permitted by the general laws of New Mexico presently in force governing money, interest and usury has been charged, contracted for or received, shall be enforced in this state. Every person in any way participating in such loan in this state shall be subject to the provisions of the New Mexico Small Loan Act of 1955 [58-15-31 NMSA 1978]. Any loan made to a nonresident of New Mexico in conformity with the law of the state where made, may be enforced in this state.

History: 1953 Comp., 48-17-51, enacted by Laws 1955, ch. 128, 22; 1973, ch. 18, 6.

58-15-24. Loans made elsewhere. (Effective January 1, 2018.)

No loan made outside this state to a resident of New Mexico in the amount or of the value of five thousand dollars ($5,000) or less for which a greater rate of interest, consideration, charge or compensation to the lender than is permitted by the general laws of New Mexico in force governing money, interest and usury has been charged, contracted for or received shall be enforced in this state. Every person in any way participating in such a loan in this state is subject to the provisions of the New Mexico Small Loan Act of 1955. Any loan made to a nonresident of New Mexico in conformity with the law of the state where made may be enforced in this state.

History: 1953 Comp., 48-17-51, enacted by Laws 1955, ch. 128, 22; 1973, ch. 18, 6; 2017, ch. 110, 19.



Section 58-15-25 - Review.

58-15-25. Review.

Any licensee or any person aggrieved by any act or order of the director pursuant to the New Mexico Small Loan Act of 1995 [58-15-31 NMSA 1978] may file and appeal in the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: 1953 Comp., 48-17-52, enacted by Laws 1955, ch. 128, 23; 1977, ch. 245, 74; 1998, ch. 55, 57; 1999, ch. 265, 61.



Section 58-15-26 - Status of preexisting licensees.

58-15-26. Status of preexisting licensees.

Notwithstanding the repeal thereof by the New Mexico Small Loan Act of 1955 [58-15-31 NMSA 1978], any licensee having a license under Chapter 174, New Mexico Session Laws of 1947, which is valid and in force and against which no revocation or suspension proceedings are pending on the date of the passage and approval of the New Mexico Small Loan Act of 1955, may within thirty days after the effective date of the New Mexico Small Loan Act of 1955 file with the director an application pursuant to Section 58-15-4 NMSA 1978 for an original license under the New Mexico Small Loan Act of 1955 and such applicants so filing shall be deemed to have a temporary license under the New Mexico Small Loan Act of 1955 for a period expiring sixty days after the filing of such application, and such additional period as the director by order may provide. All such existing licenses except as in this section provided shall terminate on the effective date of the New Mexico Small Loan Act of 1955. One-half of the amount of any license fees paid under Chapter 174, New Mexico Session Laws of 1947, by licensees thereunder for the calendar year 1955 shall be credited upon the application fee payable under the New Mexico Small Loan Act of 1955.

History: 1953 Comp., 48-17-53, enacted by Laws 1955, ch. 128, 24; 1977, ch. 245, 75.



Section 58-15-27 - Amendment.

58-15-27. Amendment.

This act, or any part thereof, may be modified, amended or repealed so as to effect a cancellation or alteration of any license or right of a license hereunder; provided, that such cancellation or alteration shall not impair or affect the obligation of any preexisting lawful contract between any licensee and any borrower.

History: 1953 Comp., 48-17-54, enacted by Laws 1955, ch. 128, 25.



Section 58-15-28 - Status of preexisting obligations.

58-15-28. Status of preexisting obligations.

Nothing herein contained shall be so construed as to impair or affect the obligation of any contract of loan between any licensee, under Chapter 174, New Mexico Session Laws of 1947 (Article 17, Chapter 48, New Mexico Statutes Annotated 1953), and any borrower, which was lawfully entered into prior to the effective date of this act.

History: 1953 Comp., 48-17-55, enacted by Laws 1955, ch. 128, 26.



Section 58-15-29 - Director to keep record of fees, expenses and disposition of money.

58-15-29. Director to keep record of fees, expenses and disposition of money.

The director shall keep a detailed record of all fees, expenses and costs collected by him and a detailed record of all expenses and disbursements of his office in the administration of laws regulating the small loan business. He shall, at the end of each month, turn over to the state treasurer all such money for deposit and transfer as provided in Section 9-16-14 NMSA 1978. The director may incur such expense, pay mileage and per diem and employ and fix the compensation of such employees as may be necessary for the enforcement of laws regulating the small loan business.

The record in the director's office of all receipts and disbursements shall be a public record.

History: 1953 Comp., 48-17-56, enacted by Laws 1955, ch. 128, 27; 1957, ch. 9, 1; 1977, ch. 245, 76; 1987, ch. 298, 5.



Section 58-15-30 - Penalties; general.

58-15-30. Penalties; general.

Any person, copartnership, trust, association or corporation and the several members, beneficiaries, officers, directors, agents and employees thereof who violate or participate in the violation of any provision of the New Mexico Small Loan Act of 1955 [58-15-31 NMSA 1978] are guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than five hundred dollars ($500) or more than one thousand dollars ($1,000) or by imprisonment of not more than six months or both in the discretion of the court.

History: 1953 Comp., 48-17-57, enacted by Laws 1955, ch. 128, 28; 2007, ch. 86, 13.



Section 58-15-31 - Short title.

58-15-31. Short title.

Chapter 58, Article 15 NMSA 1978 may be cited as the "New Mexico Small Loan Act of 1955".

History: 1953 Comp., 48-17-58, enacted by Laws 1955, ch. 128, 29; 1987, ch. 292, 4.



Section 58-15-32 - Requirements for payday loans. (Repealed effective January 1, 2018.)

58-15-32. Requirements for payday loans. (Repealed effective January 1, 2018.)

A. No licensee shall make a payday loan to a consumer if the total principal amount of the loan and fees, when combined with the principal amount and fees of all of the consumer's other outstanding payday loan products, exceeds twenty-five percent of the consumer's gross monthly income.

B. Without affecting the rights of a consumer to prepay a payday loan product at any time without additional cost or penalty:

(1) no payday loan shall have a stated maturity greater than thirty-five days;

(2) no payday loan shall have a stated minimum term less than fourteen days unless agreed to in writing by the consumer; and

(3) there shall be a scheduled pay date for the consumer within the term of the payday loan.

C. A payday loan agreement shall include a provision granting the consumer the right to rescind the transaction by returning in cash, or through certified funds, one hundred percent of the amount advanced by a licensee for a payday loan no later than 5:00 p.m. on the first day of business conducted by the licensee following the execution of the payday loan agreement. If a consumer exercises the right of rescission pursuant to this subsection, no fee for the rescinded transaction shall be charged to the consumer and the licensee shall not charge or impose on the consumer a fee for exercising the right of rescission pursuant to this subsection. If this subsection is applicable, any fee collected by a licensee shall be returned in full to the consumer.

D. A consumer shall be permitted to make payments in any amount on a payday loan product at any time before maturity without additional fees. A payment received by a licensee shall first be applied to administrative fees owed with any remaining amount to be applied to principal.

E. After each payment is made, in full or in part, on a payday loan product, the licensee shall give to the person making the payment a signed, dated receipt showing the amount paid; the amount credited toward administrative fees and principal; and the balance due on the loan.

F. A check written by a consumer for a payday loan product shall be payable to the order of the licensee.

G. Prior to the consummation of a payday loan, the licensee shall provide the consumer, or each consumer if there is more than one, with copies of the payday loan product agreement in English, Spanish or other language as determined by the director. Consumers shall have the option to decide which language version of the agreement they wish to receive.

H. Licensees making payday loans shall provide the consumer with an information brochure in English, Spanish or other language as determined by the director. Consumers shall have the option to decide which language version of the brochure they wish to receive.

I. The disclosure of the credit terms of a payday loan product shall be according to and governed by the requirements of 12 CFR 226, known as "Regulation Z". The definitions and requirements of that regulation and commentary shall apply to payday loan products as if those provisions are fully set out in this section.

J. A licensee shall collect on payday loan products in default in a professional, fair and lawful manner. A licensee that complies with the requirements and prohibitions set forth in 15 U.S.C. 1692c-1692f of the federal Fair Debt Collection Practices Act shall be deemed to have operated in a professional, fair and lawful manner.

History: Laws 2007, ch. 86, 14.



Section 58-15-33 - Payday loan products; permitted charges. (Repealed effective January 1, 2018.)

58-15-33. Payday loan products; permitted charges. (Repealed effective January 1, 2018.)

The following provisions apply only to payday loan products:

A. a licensee shall not charge or receive from a consumer, directly or indirectly, fees or charges except as provided in this section;

B. upon the execution of a new payday loan, the licensee may impose an administrative fee of not more than fifteen dollars fifty cents ($15.50) per one hundred dollars ($100) of principal, which fee is fully earned and nonrefundable at the time a payday loan agreement is executed and payable in full at the end of the term of the payday loan or upon prepayment of the payday loan unless a payday loan is rescinded pursuant to Subsection C of Section 58-15-32 NMSA 1978;

C. upon the execution of a new payday loan agreement, the licensee may impose an additional administrative fee of not more than fifty cents ($.50) per executed new payday loan agreement as necessary to cover the cost to the licensee of verification pursuant to Section 58-15-37 NMSA 1978, which fee is fully earned and nonrefundable at the time a payday loan agreement is executed and payable in full at the end of the term of the payday loan or upon prepayment of the payday loan unless a payday loan is rescinded pursuant to Subsection C of Section 58-15-32 NMSA 1978;

D. a licensee shall not charge a consumer interest on the outstanding principal owed on a payday loan product; and

E. if there are insufficient funds to pay a check or other type of debit on the date of presentment by the licensee, a licensee may charge a consumer a fee not to exceed fifteen dollars ($15.00). Only one fee may be collected by a licensee on a check or debit authorization. A check or debit authorization request shall not be presented to a financial institution by a licensee for payment more than one time unless the consumer agrees in writing, after a check or other type of debit has been dishonored, to one additional presentment or deposit.

History: Laws 2007, ch. 86, 15.



Section 58-15-34 - Payday loan products; prohibited acts. (Repealed effective January 1, 2018.)

58-15-34. Payday loan products; prohibited acts. (Repealed effective January 1, 2018.)

A licensee shall not:

A. enter into an agreement for a renewed payday loan or otherwise refinance or extend the term of a payday loan;

B. enter into an agreement for a payday loan with a consumer who is participating in a payment plan pursuant to Section 58-15-35 NMSA 1978;

C. threaten or intimidate a consumer or threaten to use or request the use of criminal process in this or another state to collect on a payday loan product;

D. use a device or agreement that would have the effect of charging or collecting more fees, charges or interest than that allowed by law by entering into a different type of transaction with the consumer that has that effect;

E. require a consumer to enter into a new payday loan to pay an existing payday loan in whole or in part when the existing loan is eligible for a payment plan pursuant to Section 58-15-35 NMSA 1978;

F. charge a fee to cash a check representing the proceeds of a payday loan product;

G. charge a late fee or delinquency charge if a consumer fails to repay a payday loan product on time;

H. assign or attempt to assign a consumer's personal check to a third party unless for collection purposes;

I. use or attempt to use the check written by the consumer for a payday loan product as collateral for purposes other than repaying that payday loan product;

J. require a consumer to provide multiple checks or multiple debt authorizations;

K. accept collateral for a payday loan product other than the consumer's check or debit authorization or require a consumer to provide a guaranty from another person for a payday loan product;

L. include any of the following provisions in a payday loan product agreement:

(1) a hold harmless clause;

(2) a confession of judgment clause or power of attorney;

(3) an assignment of or order for payment of wages or other compensation for services;

(4) a waiver of claims for punitive damages;

(5) a provision in which the consumer agrees not to assert a claim or defense arising out of the contract;

(6) a waiver of a provision of the New Mexico Small Loan Act of 1955 [58-15-31 NMSA 1978];

(7) a waiver of the right to enter into a payment plan pursuant to Section 58-15-35 NMSA 1978; or

(8) a waiver of any rights secured by New Mexico law;

M. make a payday loan product contingent on the purchase of insurance or other goods or services;

N. take a check, instrument or form in which blanks are left to be filled in after execution of the check, instrument or form;

O. offer, arrange, act as an agent for or assist a third party in any way in the making of a payday loan product unless the third party complies with all applicable federal and state laws and regulations;

P. knowingly enter into a payday loan product with a consumer who lacks the capacity to consent; or

Q. use an agency agreement or partnership agreement as a scheme or contrivance to circumvent the application of the provisions of the New Mexico Small Loan Act of 1955 to a consumer's payday loan product. For the purposes of this subsection:

(1) "agency agreement" means any agreement between in-state entities and a banking corporation, savings and loan association or credit union operating under the laws of the United States or of any state whereby the in-state agent holds a predominant economic interest in the revenues generated by a payday loan made to New Mexico residents; and

(2) "partnership agreement" means any agreement between in-state entities and a banking corporation, savings and loan association or credit union operating under the laws of the United States or of any state whereby the in-state partner holds a predominant economic interest in the revenues generated by a payday loan made to New Mexico residents.

History: Laws 2007, ch. 86, 16.



Section 58-15-35 - Payday loans; payment plans. (Repealed effective January 1, 2018.)

58-15-35. Payday loans; payment plans. (Repealed effective January 1, 2018.)

A. At the time a consumer enters into a payday loan agreement, the licensee shall offer the consumer the opportunity to enter into an unsecured payment plan for any unpaid administrative fees and principal balance of the payday loan. The consumer may elect, and a licensee shall permit, entry into a payment plan for any unpaid administrative fees and principal balance of the payday loan.

B. No fees, charges or interest may be charged for a payment plan.

C. A payment plan shall provide for:

(1) a minimum of one hundred thirty days for the repayment of the unpaid principal balance of a payday loan; and

(2) relatively equal installment payments based upon the consumer's schedule of pay periods.

D. A payment plan entered into pursuant to the provisions of this section shall not be considered an installment loan.

E. A licensee that fails to offer a consumer the opportunity to enter into a payment plan for a payday loan pursuant to Subsection A of this section shall not commence a legal proceeding against a consumer to collect on that payday loan if it has not been fully repaid.

History: Laws 2007, ch. 86, 17.



Section 58-15-36 - Payday loans; waiting period. (Repealed effective January 1, 2018.)

58-15-36. Payday loans; waiting period. (Repealed effective January 1, 2018.)

A licensee shall not make a payday loan to a consumer who has entered into a payment plan pursuant to Section 58-15-35 NMSA 1978 until at least ten calendar days have passed since the consumer completed all payment obligations pursuant to all of the consumer's outstanding payday loan products, including that payment plan.

History: Laws 2007, ch. 86, 18.



Section 58-15-37 - Payday loans; verification. (Repealed effective January 1, 2018.)

58-15-37. Payday loans; verification. (Repealed effective January 1, 2018.)

A. Before entering into a payday loan agreement with a consumer, a licensee shall use a commercially reasonable method of verification to verify that the proposed loan agreement is permissible under the provisions of the New Mexico Small Loan Act of 1955 [58-15-31 NMSA 1978].

B. No later than November 1, 2007, the director shall certify that one or more consumer reporting service databases are commercially reasonable methods of verification. The list of consumer reporting services that the director has certified as providing commercially reasonable methods of verification shall be posted on the division's web site and shall be mailed to each licensee by first class mail at the address of record as shown on the division's licensing files.

C. Each licensee who provides payday loan products shall comply with Subsection A of this section no later than November 30, 2007.

D. A consumer seeking a payday loan may make a direct inquiry to the consumer reporting service to request a more detailed explanation of the basis for a consumer reporting service's determination that the consumer is ineligible for a new payday loan, and the consumer reporting service shall provide a reasonable response to the consumer.

E. In certifying a commercially reasonable method of verification, the director shall ensure the certified database:

(1) provides real-time access through an internet connection or, if real-time access through an internet connection becomes unavailable due to technical problems incurred by the consumer reporting service, through alternative verification mechanisms, including verification by telephone;

(2) is accessible to the division and to licensees in real time in order to ensure compliance with the New Mexico Small Loan Act of 1955 regardless of where the consumer requests a payday loan in New Mexico and in order to provide any other information the director deems necessary;

(3) requires licensees to input whatever information is required by the New Mexico Small Loan Act of 1955;

(4) contains a real-time regulator interface that allows the division access to the consumer reporting service database for the required monitoring and reporting function, including the ability to determine consumer eligibility and to generate reports for licensee examinations, regulatory reporting and program monitoring;

(5) provides licensees with no more than a statement that a consumer is eligible or ineligible for a new payday loan and the reason for the determination;

(6) provides adequate safeguards to ensure that consumer information contained in the database is kept strictly confidential;

(7) provides sufficient information to enable a licensee to determine whether a proposed payday loan would meet the requirements for payday loans set forth in the New Mexico Small Loan Act of 1955;

(8) ensures that information submitted to the certified database is kept confidential and shall not be released or otherwise made available to the public;

(9) demonstrates a working system to the division prior to the certification of the database; and

(10) is generated by a registered consumer reporting service that is subject to the applicable rules and regulations applied by the federal trade commission under the Fair Credit Reporting Act.

F. A licensee shall update the certified database by inputting all information required under Paragraph (3) of Subsection E of this section at the time that:

(1) a payday loan is made;

(2) a consumer elects to enter into a payment plan;

(3) a consumer's payday loan is paid in full; or

(4) a licensee determines a payday loan is in default.

G. A licensee may rely on the information contained in the certified database as accurate and is not subject to any penalty or liability as a result of relying on inaccurate information contained in the database.

H. In determining whether a consumer reporting service should be certified as a commercially reasonable method of verification, the director shall consider whether such consumer reporting service is adequately capitalized, demonstrates the resources and the ability to perform the services required pursuant to this section and has appropriate surety to ensure performance of its obligations pursuant to this section and to reasonably protect claimants in the event that actions or inactions on the part of the consumer reporting service results in damages to licensees or consumers.

I. The provisions of Section 14-7-1 NMSA 1978 shall not apply to access by the division to information for purposes of compliance monitoring or preparation of reports contained in a certified database established pursuant to this section.

History: Laws 2007, ch. 86, 19.



Section 58-15-38 - Required disclosures when making payday loans; required signage. (Repealed effective January 1, 2018.)

58-15-38. Required disclosures when making payday loans; required signage. (Repealed effective January 1, 2018.)

A. A licensee making payday loans shall provide a notice immediately above the consumer's signature on each payday loan agreement in at least twelve-point bold type using the following language:

(1) A payday loan is not intended to meet long-term financial needs.

(2) You should use a payday loan only to meet short-term cash needs.

(3) A payday loan is a high-cost loan. You should consider what other lower-cost loans are available to you.

(4) If you cannot fully repay a payday loan when due, you have a right to enter into a payment plan requiring payment within a minimum of one hundred thirty days, in relatively equal installments, based upon your scheduled pay periods. If you enter into a payment plan, you will not have to pay an additional administrative fee or interest on the outstanding principal balance or any unpaid administrative fees.

(5) If you have had payment obligations under a payment plan pursuant to Section 58-15-35 NMSA 1978, you may not enter into a new payday loan until at least ten calendar days have passed since you have completed all payment obligations pursuant to all of your outstanding payday loan products, including that payment plan.

B. Each licensee shall display in each licensed place of business in a place where it will be readily legible by consumers, a sign containing the following notice in both English and Spanish: "If you cannot fully repay a payday loan when due, you have a right to enter into a payment plan requiring payment within a minimum of one hundred thirty days, in relatively equal installments, based upon your scheduled pay periods. If you enter into a payment plan, you will not have to pay an additional administrative fee or interest on the outstanding principal balance or any unpaid administrative fees.

History: Laws 2007, ch. 86, 20.



Section 58-15-39 - Duties of division.

58-15-39. Duties of division.

A. The division shall:

(1) maintain a list of licensees, which list shall be available to interested persons and the public; and

(2) establish a complaint process whereby an aggrieved consumer or other person may file a complaint against a licensee.

B. The division shall annually provide a report to the legislature detailing statistics, including data adequate to obtain an accurate understanding of the practices, demographics and legal compliance of all licensees licensed in the state. The division shall compile an annual report by October 1 of each year containing, at a minimum, data regarding all payday loan products entered into in the preceding calendar year on an aggregate basis. Annual reports shall be made available to interested parties and the general public and published on the division's web site. Consistent with state law, the report shall include, at a minimum, nonidentifying consumer data from the preceding year, including:

(1) the total number and dollar amount of payday loan products entered into in the calendar year ending December 31 of the previous year;

(2) the total number and dollar amount of payday loan products outstanding as of December 31 of the previous year;

(3) the effective annualized percentage rate and the average number of days of a payday loan during the calendar year ending December 31 of the previous year;

(4) the number of payday loan products entered into in the amount of one hundred dollars ($100) or less, the number of payday loan products entered into in the amount of one hundred one dollars ($101) to five hundred dollars ($500), the number of payday loan products entered into in the amount of five hundred one dollars ($501) to one thousand dollars ($1,000), the number of payday loan products entered into in the amount of one thousand one dollars ($1,001) to one thousand five hundred dollars ($1,500), the number of payday loan products in an amount greater than one thousand five hundred dollars ($1,500) and the percentage of total payday loan products entered into in each of those ranges;

(5) an estimate of the total dollar amount of fees collected for payday loan products;

(6) the total number of payday loan products entered into and the total dollar amount of the net charge-offs or write-offs and of the net recoveries of licensees;

(7) the minimum, maximum and average dollar amounts of payday loan products entered into in the calendar year ending December 31 of the previous year;

(8) the average payday loan product amount, average number of transactions and average aggregate payday loan product amount entered into per consumer each year;

(9) the average number of days a consumer is engaged in a payday loan product each year;

(10) an estimate of the average total fees paid by a payday loan product consumer;

(11) the number of consumers who are eligible for payment plans and the number of consumers who enter into payment plans pursuant to Section 58-15-35 NMSA 1978; and

(12) the number of consumers who are subject to the restrictions of the waiting period pursuant to Section 58-15-36 NMSA 1978.

C. The division shall compile from reports filed by licensees pursuant to Section 58-15-10.1 NMSA 1978 an annual report by October 1 of each year containing data regarding only loans exceeding an annual interest rate of one hundred seventy-five percent as disclosed pursuant to 12 C.F.R. 226, known as "Regulation Z", entered into in the preceding calendar year on an aggregate basis. Excluded from the reporting requirements of this subsection are payday loan products or loans or loan products with an annual interest rate of one hundred seventy-five percent or less as disclosed pursuant to 12 C.F.R. 226, known as "Regulation Z", entered into in the preceding calendar year on an aggregate basis. Annual reports shall be made available to interested parties and the general public and published on the division's web site. Consistent with state law, the report shall include, at a minimum, nonidentifying consumer data from the preceding calendar year, including:

(1) a general description of loan products offered by licensees during the preceding calendar year and the minimum, maximum and average annual interest rate for each loan product;

(2) the number of loans entered into in the amount of five hundred dollars ($500) or less, the number of loans entered into in the amount of five hundred one dollars ($501) to one thousand dollars ($1,000), the number of loans entered into in the amount of one thousand one dollars ($1,001) to three thousand dollars ($3,000), the number of loans entered into in the amount of three thousand one dollars ($3,001) to five thousand dollars ($5,000), the number of loans in an amount greater than five thousand dollars ($5,000) and the number of loans listed by licensee entered into in each of those ranges;

(3) the total number and dollar amount of loans entered into in the previous calendar year for each loan product;

(4) the average principal loan amount for each loan product;

(5) the total number of loans for which the loan principal and accrued interest was not paid in full;

(6) the total dollar amount of loan principal repaid and of interest and fees received;

(7) the total number of loans secured by collateral of some type and the total number of such loans in which the security was foreclosed upon or repossessed;

(8) the total amount of loan principal and the total amount of accrued interest written-off or charged-off;

(9) the percent of customers who were new customers;

(10) the number of loans renewed, refinanced or extended prior to being repaid in full; and

(11) procedures followed by licensees to establish consumers' ability to repay loans.

History: Laws 2007, ch. 86, 21; 2011, ch. 105, 2; 2013, ch. 221, 2.

58-15-39. Duties of division. (Effective January 1, 2018.)

A. The division shall:

(1) maintain a list of licensees, which list shall be available to interested persons and the public; and

(2) establish a complaint process whereby an aggrieved consumer or other person may file a complaint against a licensee.

B. The division shall compile from reports filed by licensees pursuant to Section 58-15-10.1 NMSA 1978 an annual report by July 1 of each year containing data regarding loans entered into by licensees, which data shall be aggregated for all licensees. Annual reports shall be made available to interested parties and the general public and published on the division's website. Consistent with state law, the report shall include, at a minimum, nonidentifying consumer data from the preceding calendar year, including:

(1) as of December 31 of each calendar year, aggregated for loans of one thousand dollars ($1,000) or less, for loans more than one thousand dollars ($1,000) but not more than three thousand dollars ($3,000) and for loans more than three thousand dollars ($3,000) but not more than five thousand dollars ($5,000):

(a) the total number of outstanding loans;

(b) the dollar value of outstanding loans net of unearned charges;

(c) the total number of loans that are more than sixty days delinquent; and

(d) the dollar value of loans that are more than sixty days delinquent net of unearned charges;

(2) for the calendar year ending December 31, the total aggregate number of customers of licensees and secured and unsecured loans made by licensees and the total dollar value of those loans net of unearned charges;

(3) the total amount of finance charges collected during the calendar year ending December 31;

(4) the total number of vehicles repossessed during the calendar year ending December 31; and

(5) the total bad debt expense incurred during the calendar year ending December 31.

C. The division shall, in cooperation with the office of the attorney general, develop and implement curriculum for a financial literacy program with elements that shall include a basic understanding of budgets, checking and savings accounts, credit and interest and considerations in deciding how and when to use financial services, including installment loans and refund anticipation loans. The financial literacy program developed pursuant to this subsection may be implemented though [through] the adult basic education division of the higher education department and nonprofit public interest organizations.

History: Laws 2007, ch. 86, 21; 2011, ch. 105, 2; 2013, ch. 221, 2; 2017, ch. 110, 23.



Section 58-15-40 - Financial literacy fund. (Effective January 1, 2018.)

58-15-40. Financial literacy fund. (Effective January 1, 2018.)

The "financial literacy fund" is created in the state treasury. The fund shall consist of appropriations, gifts, grants, donations and bequests made to the fund and fees received pursuant to Subsection L of Section 58-15-5 NMSA 1978. Income from the fund shall be credited to the fund, and money in the fund shall not revert or be transferred to any other fund at the end of a fiscal year. Money in the fund is appropriated to the regulation and licensing department for the purposes of developing and implementing financial literacy programs as provided for in Subsection C of Section 58-15-39 NMSA 1978. Expenditures from the fund shall be made on warrant of the secretary of finance and administration pursuant to vouchers signed by the superintendent of regulation and licensing.

History: Laws 2017, ch. 110, 22.



Section 58-15-41 - Preemption. (Effective January 1, 2018.)

58-15-41. Preemption. (Effective January 1, 2018.)

The state has exclusive jurisdiction and authority regarding the terms an d conditions of permitted installment loans and refund anticipation loans, and counties, municipalities and other political subdivisions of the state are preempted from any regulation of terms and conditions of permitted installment loans and refund anticipation loans by ordinance, resolution or otherwise.

History: Laws 2017, ch. 110, 24.






Article 16 - Remote Financial Service Units

Section 58-16-1 - Short title.

58-16-1. Short title.

Chapter 58, Article 16 NMSA 1978 may be cited as the "Remote Financial Service Unit Act".

History: 1953 Comp., 48-25-1, enacted by Laws 1977, ch. 359, 1; 1978 Comp., 58-16-1; repealed and reenacted by Laws 1990, ch. 123, 1; 1996, ch. 2, 28.



Section 58-16-2 - Purpose of act.

58-16-2. Purpose of act.

The purposes of the Remote Financial Service Unit Act [58-16-1 NMSA 1978] are:

A. to provide greater convenience for the consumer by authorizing financial institutions and merchants to offer certain financial services in convenient ways and locations;

B. to enable the use of remote financial service units at business locations for purposes of authorizing debit and certain credit transactions and verifying or guaranteeing payment of negotiable instruments or nonnegotiable share drafts to reduce the loss exposure of businesses;

C. to permit certain electronic transfers of funds to reduce the number of negotiable instruments processed and relieve the burden on the overall clearinghouse system;

D. to permit financial institutions and merchants to share the use of remote financial service units through networks; and

E. to maintain equal competitive opportunities for merchants and for financial institutions.

History: 1953 Comp., 45-25-2 enacted by Laws 1977, ch. 359, 2; repealed and reenacted by Laws 1990, ch. 123, 2.



Section 58-16-3 - Definitions.

58-16-3. Definitions.

A. As used in the Remote Financial Service Unit Act [58-16-1 NMSA 1978]:

(1) "account" means an account maintained by a cardholder or merchant with a financial institution or with a state agency, which term shall include demand deposit, checking, negotiable order of withdrawal (NOW) share, share draft, public assistance benefit or other consumer or asset accounts or pre-authorized credit card accounts;

(2) "account transfer" means a transaction that enables movement of funds by a cardholder from one account to another account within the same financial institution;

(3) "acquirer" means the intercept processor that acquires financial data relating to a transaction from a card acceptor or a merchant and puts the data into a network system and means "agent acquirer" unless specifically indicated otherwise;

(4) "agent acquirer" means any financial institution acting as an authorized agent of the acquirer in enabling financial data relating to a POS transaction to be acquired by the acquirer from a card acceptor or merchant and means "acquirer" unless specifically indicated otherwise;

(5) "ATM transaction" means any one or more of the following transactions undertaken at an automated teller machine (ATM):

(a) a cash advance from an account;

(b) a cash advance from an authorized line of credit;

(c) a deposit to an account;

(d) a balance inquiry;

(e) an account transfer; and

(f) a normal financial transaction for a cardholder involving the issuance of non-cash or cash-equivalent items; provided, however, that normal financial transactions at an ATM will expressly exclude any POS transaction;

(6) "authorization" means the issuance of approval, by or on behalf of the financial institution holding the cardholder's account, to complete a transaction initiated or authorized by the cardholder;

(7) "automated teller machine" or "ATM" means an unmanned device that is activated by the cardholder through a specially prepared card or by the transmission of a code via a keyboard or keyset or both and is capable of one or more of the following transactions:

(a) dispensing cash to any cardholder from an account or against a preauthorized line of credit;

(b) accepting deposits;

(c) account transfers;

(d) satisfying a balance inquiry in the cardholder's account or accounts; and

(e) conducting normal financial transactions involving the issuance of non-cash or cash-equivalent items; provided, however, that normal financial transactions at an ATM will expressly exclude a transaction that can only be initiated and completed at a POS terminal;

(8) "balance inquiry" means a transaction that permits a cardholder to obtain the current balance of the cardholder's account or accounts;

(9) "card" means a plastic card or other instrument or any other access device issued by a financial institution or by a state agency to a cardholder that enables the cardholder to have access to and that processes transactions against one or more accounts, and the term shall be used when referring either to an ATM access card, a debit card, a credit card identifying a cardholder who has established a pre-approved credit line with the issuer of the credit card or an EBT card issued to a recipient of public assistance benefits;

(10) "card acceptor" means the party accepting the card and presenting transaction data to an acquirer;

(11) "cardholder" means a person to whom a card has been issued by a financial institution or who is authorized to use the card;

(12) "cash advance" means any transaction resulting in a cardholder receiving cash, whether initiated through an ATM or a POS terminal;

(13) "chargeback" means the credit of all or a portion of an amount previously posted to a cardholder's account;

(14) "clearing account" means an account or several accounts maintained for the purpose of settlement and payment of fees to the network manager;

(15) "credit" means a claim for funds by the cardholder for the credit of the cardholder's account and provides details of funds acknowledged as payable by the acquirer or card acceptor to the issuer for credit to the cardholder's account;

(16) "credit card cash advance" means a cash loan obtained by a cardholder against a pre-authorized line of credit through presentation of a card;

(17) "data interchange" means the exchange of transaction data, authorization requests, transaction records or other data between intercept processors and acquirers and issuers through a shared system or network;

(18) "debit" means a transaction initiated by a cardholder that results in the debit to the cardholder's account, through use of a card or otherwise, and results in a claim for funds made by the acquirer or card acceptor against the issuer;

(19) "director" means the director of the financial institutions division of the regulation and licensing department;

(20) "electronic benefit transfer" or "EBT" means a system administered by a state agency designed to provide a public assistance benefit or other benefit of money value provided by a state agency through POS terminals;

(21) "electronic benefit transfer card" or "EBT card" means a plastic card or any other access device issued by a state agency to a cardholder that enables the cardholder to have access to and process transactions against one or more public assistance benefit accounts or other benefit accounts;

(22) "electronic funds transfer" or "EFT" means a system designed to facilitate the exchange of monetary value via electronic media utilizing electronic or mechanical signals or impulses or a combination of electronic or mechanical impulses and audio, radio or microwave transmissions;

(23) "financial institution" means an insured state or national bank, a state or federal savings and loan association or savings bank, a state or federal credit union or authorized branches of each of the foregoing;

(24) "in-state financial institution" means a financial institution authorized to engage in and engaged in business in New Mexico and having its main office or a staffed branch within the state;

(25) "intercept processor" means any electronic data processor operating for a financial institution that passes transactions;

(26) "issuer" means a financial institution that issues cards or accepts transactions for a card, is the acceptor of a transaction and is typically, but not always, the entity that maintains the account relationship with the cardholder;

(27) "lobby ATM" or "teller-line ATM" means any ATM located within the lobby of a financial institution or in its teller line, access to which is available only during regular banking hours;

(28) "merchant" means a seller of goods or services, retailer or other person who, pursuant to an agreement with a financial institution, agrees to accept or causes its outlets to accept cards for EFT transactions when properly presented, is usually a card acceptor and is a seller of goods and services who is regularly and principally engaged in the business of selling, leasing or renting goods, selling or leasing services for any purpose or selling insurance, whether the business is a wholesale or retail business and whether the goods or services are for business, agricultural, personal, family or household purposes. "Merchant" includes a professional licensed by the state of New Mexico, but does not include financial institutions;

(29) "modem" is a contraction of "modulator-demodulator" and means a functional unit that enables digital data to be transmitted over analog transmission facilities such as telephone lines, radio or microwave transmissions;

(30) "network" means a computer-operated system of transmitting items and messages between ATM or POS terminals, intercept processor and financial institutions, and settling transactions between financial institutions, and includes without limitation, ATMs, POS terminals, all related computer hardware and software, modems, logos and service marks;

(31) "network manager" means the person managing the business of a network;

(32) "off-line" means not on-line;

(33) "off-premises ATM" means ATMs installed away from the building or lobby of a financial institution by a distance of not less than five hundred feet;

(34) "on-line" means a system in which all input data enters the computer at a financial institution, an intercept processor or the network from its point of origin and that is capable of transmitting information back to the point of origin after all input data is processed and requires a personal identification number;

(35) "on-premises ATM" means an ATM that stands in or immediately adjacent to the financial institution's building, such as in the financial institution's lobby, through the wall or a drive-up ATM within five hundred feet of the financial institution's building;

(36) "person" means an individual, partnership, joint venture, corporation or other legal entity however organized;

(37) "personal identification number" or "PIN" means a series of numbers or letters selected for or by the cardholder and used by the cardholder as a code or password in conjunction with a card to perform a transaction;

(38) "point-of-sale terminal" or "POS terminal" means an information processing device or machine, located upon the premises occupied by one or more merchants, through which transaction messages are initiated and electronically transmitted to an acquirer to effectuate a POS transaction and that accepts debit cards, credit cards and EBT cards;

(39) "POS transaction" means any of the following transactions undertaken at a POS terminal:

(a) purchases;

(b) purchases that include cash back to the cardholder;

(c) cash advances at POS terminals;

(d) returned item transaction message resulting in a credit to the cardholder's account;

(e) a credit;

(f) an authorization;

(g) chargebacks at POS terminals;

(h) card verification whereby the validity of a card is determined at POS terminals;

(i) balance inquiries at POS terminals; and

(j) force post financial advice at POS terminals whereby any other transaction authorized by an issuer-approved stand-in processor requires settlement resulting in a debit to the cardholder's account.

Nothing in this paragraph shall be construed to include credit card transactions;

(40) "public assistance benefit" means a benefit of monetary value available from various state and federal public benefit programs administered through or enforced by a state agency;

(41) "purchase" means a transaction that, if approved, results in a debit transaction for the payment of goods and services or may include cash paid to the cardholder of some part of the amount of the transaction;

(42) "receipt" means a hard-copy description of a transaction:

(a) for the purposes of the Remote Financial Service Unit Act, if the transaction is an ATM transaction, the receipt shall contain, at a minimum: 1) the date of the ATM transaction; 2) the amount of the ATM transaction, if any; 3) the account number; 4) the type of account accessed; 5) the location of the ATM used in the ATM transaction; 6) the identity of any party or account to which funds are transferred; and 7) the type of ATM transaction completed; and

(b) for the purposes of the Remote Financial Service Unit Act, if the transaction is a POS transaction, the receipt shall contain, at a minimum: 1) the date of the POS transaction; 2) the amount of the POS transaction, if any; 3) the account number; 4) the type of account accessed; 5) the merchant's name and location; and 6) the type of POS transaction completed;

(43) "remote financial service unit" means a POS terminal or an ATM;

(44) "returned item transaction message" means a credit message generated by the acquirer or by the merchant that returns the value of the returned item to the cardholder's account;

(45) "settlement" means the process by which funds are transferred between financial institutions, intercept processors or networks in the flow of a transaction or in the payment of fees associated with the transaction;

(46) "shared ATM or POS terminals" means ATM or POS terminals that are shared among financial institutions by formal agreement for the purposes of cardholder convenience, reduction of capital investment and marketing advantage;

(47) "single subscriber terminal" means any terminal or set of terminals used to connect a single customer of a financial institution to his financial institution through which EFT messages are sent and completed, other than transactions;

(48) "switch" means a routing mechanism and any device attached thereto that is necessary for the processing of a transaction used to communicate information and transactions among participating financial institutions or their intercept processors in a shared system or network;

(49) "transaction" means a collection of electronic messages concluded by:

(a) a debit to or a credit from an account;

(b) a balance inquiry;

(c) the consummation of a normal financial transaction; or

(d) a rejected attempt of any one of those matters provided in Subparagraphs (a) through (c) of this paragraph;

(50) "unauthorized use of the card of another" means the utilization of the card in or through a remote financial service unit to affect the balance of or obtain information concerning the account of the cardholder by a person other than the cardholder, which person does not have the permission of the cardholder for such use; and

(51) "unauthorized withdrawal from the account of another" means the debiting of or removal of funds from a cardholder's account, accomplished by means of the utilization of a remote financial service unit by a person other than the cardholder, which person does not have actual, implied or apparent authority for the debiting or removal and from which debiting or removal the cardholder receives no benefit.

B. Any of the information provided pursuant to Subparagraphs (a) and (b) of Paragraph (42) of Subsection A of this section may be provided using codes, numbers or other uniform explanations so long as they are explained elsewhere on the receipt.

C. No receipt shall be required in any transaction involving a negotiable instrument that will itself become a receipt.

D. Any term used in the Remote Financial Service Unit Act but not specifically defined shall have the meaning given to that term by the Uniform Commercial Code [55-1-101 NMSA 1978].

History: 1953 Comp., 45-25-3 enacted by Laws 1977, ch. 359, 3; 1989, ch. 218, 1; repealed and reenacted by Laws 1990, ch. 123, 3; 1991, ch. 120, 7; 1996, ch. 2, 29; 1999, ch. 83, 1.



Section 58-16-4 - Restrictions on provision of financial services.

58-16-4. Restrictions on provision of financial services.

A. Nothing in the Remote Financial Service Unit Act [58-16-1 NMSA 1978] shall be construed as authority for any person to provide financial services in a manner not otherwise permitted or restricted by applicable law nor as authority to enlarge upon the financial services that financial institutions are permitted by applicable law to perform.

B. Except as provided in Subsection F of Section 58-16-5 NMSA 1978, no provision of the Remote Financial Service Unit Act shall be construed to limit or otherwise control any debits or credits or other electronic funds transfers through a network or other system within the proprietary control of one or more merchants.

History: 1953 Comp., 48-25-4, enacted by Laws 1977, ch. 359, 4; 1989, ch. 218, 2; repealed and reenacted by Laws 1990, ch. 123, 4; 1991, ch. 120, 8.



Section 58-16-5 - Point-of-sale terminals.

58-16-5. Point-of-sale terminals.

A. Subject to the provisions of Subsection B of this section, a POS terminal may be used to perform internal business functions in addition to all functions defined as POS transactions.

B. In conjunction with the performance of any POS transaction, the transfer or deposit of funds to the account of a merchant or to an account held for the merchant, is prohibited unless the account is maintained in an in-state financial institution having its main office or manned branch in New Mexico.

C. A POS terminal shall not be operated to perform any POS transaction except pursuant to a written agreement between the merchant on whose premises the POS terminal is located and an in-state financial institution having its main office or manned branch office in New Mexico, unless otherwise permitted or restricted by applicable law.

D. A merchant may designate specific POS terminals on its premises at which only a limited number of particular POS transactions shall be performed.

E. The POS terminal shall be manned or operated by one or more individuals who are agents, servants or employees of the merchant upon whose premises the POS terminal is located, either alone, in cooperation with the cardholder or by the cardholder. Provided, however, that an employee of a financial institution may be stationed at or operate a POS terminal only for demonstration or training purposes or to verify its accuracy.

F. A merchant contracting for any financial service functions through a POS terminal shall make that POS terminal available to any other requesting in-state financial institution, to the extent that the financial institutions are permitted by law to engage in POS transactions. Provided, however, that the mandatory sharing of the POS terminal will be upon the same terms and conditions of the written agreement between the merchant and the financial institution originally initiating the written agreement. Provided further, that any financial institution requesting to share a POS terminal shall pay reasonable compensation to the originating financial institution as they shall agree.

G. At the end of each POS transaction, the POS terminal shall issue the cardholder who initiated the POS transaction a receipt.

History: 1953 Comp., 48-25-5, enacted by Laws 1977, ch. 359, 5; 1985, ch. 231, 2; repealed and reenacted by Laws 1990, ch. 123, 5.



Section 58-16-6 - Use of automated teller machines.

58-16-6. Use of automated teller machines.

A. An ATM may only be used to initiate and complete one or more ATM transactions.

B. Any lobby or teller-line ATM and any on-premises ATM, including the associated structures, shall be owned or leased by one in-state financial institution.

C. An off-premises ATM, excluding the associated structure, shall be owned or leased and operated by one or more in-state financial institutions. The off-premises ATM shall be unmanned, having no person stationed at the terminal to assist the cardholder in the operation of the ATM except for demonstration or training purposes or to verify its accuracy.

History: 1953 Comp., 48-25-6 as enacted by Laws 1977, ch. 359, 6; 1985, ch. 231, 3; repealed and reenacted by Laws 1990, ch. 123, 6.



Section 58-16-7 - POS terminal not considered a financial institution branch office.

58-16-7. POS terminal not considered a financial institution branch office.

A POS terminal installed and operated pursuant to the Remote Financial Service Unit Act [58-16-1 NMSA 1978] is not a branch office of a financial institution and shall not be construed to be a branch office of a financial institution under New Mexico law. If any court of competent jurisdiction construes a POS terminal to be installed or installed under the authority of the Remote Financial Service Unit Act to be a branch office of a financial institution, the supervisory authority approving branch offices of financial institutions shall approve any application for a POS terminal to be installed or installed under the authority of the Remote Financial Service Unit Act without regard to capital requirements for a financial institution branch office and without regard to the convenience and necessity for a financial institution branch office or any other factors normally considered in granting or denying a financial institution branch office application.

History: 1953 Comp., 48-25-7 as enacted by Laws 1977, ch. 359, 7; repealed and reenacted by Laws 1990, ch. 123, 7.



Section 58-16-8 - Lobby or teller-line automated teller machines and on-premises automated teller machines not considered financial institutions.

58-16-8. Lobby or teller-line automated teller machines and on-premises automated teller machines not considered financial institutions.

No lobby or teller-line ATM or on-premises ATM shall be construed for any purpose to be a branch office of a financial institution under New Mexico law.

History: 1953 Comp., 48-25-8, enacted by Laws 1977, ch. 359, 8; 1989, ch. 218, 3; repealed and reenacted by Laws 1990, ch. 123, 8.



Section 58-16-9 - Off-premises ATM considered a financial institution branch office.

58-16-9. Off-premises ATM considered a financial institution branch office.

A. An off-premises ATM is a branch office of a financial institution. Subject to the limitations contained in the Remote Financial Service Unit Act [this article], in-state financial institutions are authorized to install one or more off-premises ATMs. Before installing or operating an off-premises ATM, the in-state financial institution shall first obtain the approval of the director to install and operate the off-premises ATM, which written approval shall not be withheld by the director unless good cause is shown. The director, in making this determination, shall take into account, but not by way of limitation, factors such as the financial history and condition of the applicant, the adequacy of its capital structure, its future earnings prospects and the general character of its management, the future earnings prospects of the off-premises ATM and the adequacy of any network, intercept processor or processing computer, if any. The director's approval shall not be given until the director has ascertained to his satisfaction that:

(1) the establishment of the off-premises ATM complies in all respects with all applicable requirements for a branch office of the particular financial institution making application, including but not limited to geographic restrictions, if any;

(2) the proposed location is in the public interest; and

(3) the establishment of the off-premises ATM will meet the needs and promote the convenience of the area to be served by the ATM.

B. An investigation fee of four hundred dollars ($400) shall accompany each application for an off-premises ATM.

History: 1953 Comp., 48-25-9, enacted by Laws 1977, ch. 359, 9; 1985, ch. 231, 4; repealed and reenacted by Laws 1990, ch. 123, 9; 1993, ch. 210, 7.



Section 58-16-10 - Notice to director.

58-16-10. Notice to director.

Any financial institution desiring to utilize an off-premises ATM shall give the director written notice of its intention to do so in a form required by the director. The notice shall be delivered to the director not less than thirty days prior to the implementation of the off-premises ATM. The director may require any financial institution participating in the utilization of any off-premises ATM to file an annual report including such information as the director may deem necessary; provided, however, the director shall not require an in-state financial institution chartered under the laws of the United States to provide any greater information than it is required to provide its appropriate federal regulatory agency.

History: 1953 Comp., 48-25-11, enacted by Laws 1977, ch. 359, 11; 1978 Comp., 58-16-11, repealed, reenacted and recompiled as 58-16-10 by Laws 1990, ch. 123, 10.



Section 58-16-11 - Restrictions on owning, leasing and operating.

58-16-11. Restrictions on owning, leasing and operating.

A. Notwithstanding any provision to the contrary in the Remote Financial Service Unit Act [58-16-1 NMSA 1978], no ATM shall be owned or leased by a person other than an in-state financial institution.

B. Notwithstanding any provision to the contrary in the Remote Financial Service Unit Act, no POS terminal shall be operated by any person other than a merchant or an in-state financial institution.

History: 1978 Comp., 58-16-11, enacted by Laws 1990, ch. 123, 11; 1991, ch. 120, 9; 1995, ch. 190, 17; 1996, ch. 2, 30.



Section 58-16-12 - Networks.

58-16-12. Networks.

A. Two or more financial institutions, separately or in combination with any other person, may establish one or more networks through which the financial institutions are interconnected for on-line data interchange.

B. Membership or participation by any financial institution in one network or other proprietary or shared EFT system shall not preclude membership or participation by the financial institution in any other network or other proprietary or shared EFT system.

C. A network may establish a shared on-line EFT system enabling financial institutions to participate in a data interchange connecting two or more financial institutions, acquirers, agent acquirers, card acceptors, intercept processors, issuers, ATMs and POS terminals. A network may enable any participant in said network to engage in any and all transactions. A network may establish, for its own account and as agent for its participants, clearing accounts as may be necessary to provide for the settlement of transactions.

D. Membership or participation in a network by a financial institution, merchant and intercept processor shall be evidenced by a written agreement setting forth the duties and obligations of the participants and the network. The written agreement may establish such performance standards, marketing standards, fee structure and cost recovery mechanisms as shall be agreed upon by and between the network and its participants, unless otherwise restricted by applicable state or federal law.

E. A network, through the network manager, may directly provide the services of a switch, or may contract with any other person for the services of the switch.

F. No network or other proprietary or shared system shall be required to obtain approval of the director to operate in New Mexico.

History: 1978 Comp., 58-16-12, enacted by Laws 1990, ch. 123, 12.



Section 58-16-13 - Confidentiality.

58-16-13. Confidentiality.

A. Every merchant having a POS terminal on its premises and every financial institution contracting for use of or operating a remote financial service unit shall adopt and maintain safeguards to insure the safety of funds of any third party in situations where deposits are accepted or cash advances or withdrawals are made and to insure the safety of items and other information, which safeguards shall include security precautions consistent with the appropriate minimum security requirements specified by applicable federal or state law or by federal or state regulatory agencies having jurisdiction over the POS terminal or remote financial service unit.

B. A social security number shall not be used as a PIN or code to activate any remote financial service unit.

C. To protect the privacy of persons using remote financial service units, information concerning a cardholder's account that is received by or processed through such units shall be treated and used only in accordance with applicable law relating to the dissemination and disclosure of such information. Any person operating a POS terminal shall take such steps as are reasonably necessary to protect the confidentiality of any information received or obtained about a cardholder's account by any individual manning a POS terminal.

D. No person shall use or attempt to use a remote financial service unit for the purpose of obtaining any information concerning the account of a cardholder of a financial institution without prior approval of the cardholder, except where such information is reasonably necessary to complete or prevent the completion of or to reconstruct a transaction initiated through the remote financial service unit. No person shall obtain through the use of a remote financial service unit any information concerning the account of a cardholder other than that reasonably necessary to effect or prevent the transaction that the cardholder seeks to accomplish through its use or to reconstruct a transaction initiated through the remote financial service unit.

E. Any transaction shall include the issuance of a receipt to the cardholder. No receipt shall be required, however, in any transaction involving a negotiable instrument that shall itself become a receipt.

History: 1978 Comp., 58-16-13, enacted by Laws 1990, ch. 123, 13.



Section 58-16-14 - Issuance of card; liability of cardholder; limits of liability.

58-16-14. Issuance of card; liability of cardholder; limits of liability.

A. No card that will actuate a remote financial service unit shall be issued except in response to a request or application therefor. The prohibition does not apply to the issuance of a card in renewal of or in substitution for a card or as an adjunct to an established account.

B. A cardholder shall be liable for the unauthorized use of his card due to loss, theft or other action only if the card has been accepted by the cardholder and the unauthorized use occurs before the cardholder has notified the issuer that an unauthorized use has occurred or may occur as a result of the loss, theft or other action. If the cardholder fails to notify the issuer within two business days after learning of the loss, theft or unauthorized use of the card, the cardholder's liability shall not exceed the lesser of five hundred dollars ($500) or the sum of:

(1) fifty dollars ($50.00) or the amount of unauthorized EFT that occurs before the close of the two business days, whichever is less; and

(2) the amount of unauthorized EFT that the issuer establishes would not have occurred but for the failure of the cardholder to notify the issuer within two business days after the cardholder learns of the loss or theft of the card and that occur after the close of two business days and before notice to the issuer.

C. For the purposes of Subsection B of this section, a cardholder shall notify the issuer by taking such steps as may be reasonably required in the ordinary course of business to provide the issuer with the pertinent information whether or not any particular officer, employee or agent of the issuer does in fact receive such information.

D. Except for losses due to the unauthorized use of the cardholder's card that are governed by the provisions of Subsection B of this section, no aggrieved cardholder shall be liable for the amount of any unauthorized withdrawal from the cardholder's account or any interest lost on the unauthorized amount withdrawn, if the financial institution is notified by the cardholder of the unauthorized withdrawal within the time period specified in Section 55-4-406 NMSA 1978 of the receipt by the cardholder of a statement from the financial institution listing such withdrawal, unless the cardholder by his negligence contributed to the unauthorized withdrawal.

History: 1978 Comp., 58-16-14, enacted by Laws 1990, ch. 123, 14.



Section 58-16-14.1 - Transaction fee.

58-16-14.1. Transaction fee.

A. A financial institution may charge a reasonable foreign transaction fee for use of an automated teller machine if the fee is disclosed:

(1) on a sign posted on the automated teller machine or in clear view of the customer while viewing the machine; or

(2) electronically during the course of the transaction in a manner that permits a customer to cancel the transaction without incurring the foreign transaction fee.

B. For the purpose of this section, "foreign transaction fee" means a fee charged for the use of an automated teller machine to a noncustomer of the financial institution that owns the machine.

History: 1978 Comp., 58-16-14.1, enacted by Laws 1995, ch. 190, 18.



Section 58-16-15 - Civil liability.

58-16-15. Civil liability.

A. A cardholder who is authorized to engage in transactions through or by means of remote financial service units may bring a civil action against a person violating the Remote Financial Service Unit Act [58-16-1 NMSA 1978] for an amount equal to the sum of any actual damages sustained by the cardholder. Upon adverse adjudication, the defendant shall be liable for actual damages or fifty dollars ($50.00), whichever is greater, together with court costs and reasonable attorneys' fees incurred by the plaintiff. The court may provide such equitable relief as it deems necessary or proper, including enjoining the defendant from further such violations of the Remote Financial Service Unit Act. If it appears to the court that the suit by the plaintiff was ill founded or brought for purposes of harassment, the plaintiff shall be liable for court costs and reasonable attorneys' fees incurred by the defendant.

B. In the case of a class action, no minimum recovery for each member of the class shall be applicable and the total recovery in any such action is limited to the actual damages sustained by the members of the class but shall not exceed the lesser of one hundred thousand dollars ($100,000) or one percent of the net worth of the defendant.

History: 1978 Comp., 58-16-15, enacted by Laws 1990, ch. 123, 15.



Section 58-16-16 - Criminal penalty.

58-16-16. Criminal penalty.

A. Any person who knowingly and willfully violates any of the provisions of Section 14 [58-16-14 NMSA 1978] of the Remote Financial Service Unit Act may be found guilty of a petty misdemeanor.

B. Any person who makes an unauthorized withdrawal from the account of another person with a financial institution, or who steals the card of another, or who makes an unauthorized use of the card of another is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

History: 1978 Comp., 58-16-16, enacted by Laws 1990, ch. 123, 16.



Section 58-16-17 - Single subscriber terminals; exemption.

58-16-17. Single subscriber terminals; exemption.

Single subscriber terminals shall be exempted from:

A. ownership limitations otherwise imposed on off-premises ATMs;

B. restricted geographic location;

C. consideration as a financial institution branch office; and

D. requirements for notice to the director.

History: 1978 Comp., 58-16-17, enacted by Laws 1990, ch. 123, 17.






Article 17 - Endowed Care of Cemeteries

Section 58-17-1 - Declaration of policy.

58-17-1. Declaration of policy.

It is declared to be necessary in the public interest that cemeteries advertising or selling "endowed care or perpetual care" in connection with the sale of cemetery lots or burial spaces be subject to sufficient regulation by the state to ensure the establishment of sound business practices necessary to furnish the endowed care or perpetual care guaranteed. The provisions of the Endowed Care Cemetery Act [58-17-2 NMSA 1978] shall be liberally construed to carry out its purposes.

History: 1953 Comp., 67-29-1, enacted by Laws 1961, ch. 156, 1; 2001, ch. 149, 1.



Section 58-17-2 - Short title.

58-17-2. Short title.

Chapter 58, Article 17 NMSA 1978 may be cited as the "Endowed Care Cemetery Act".

History: 1953 Comp., 67-29-2, enacted by Laws 1961, ch. 156, 2; 2001, ch. 149, 2.



Section 58-17-3 - Definitions.

58-17-3. Definitions.

As used in the Endowed Care Cemetery Act [58-17-2 NMSA 1978]:

A. "affiliate" means a corporation that is related to another corporation by shareholdings or other means of control and includes a subsidiary, parent or sibling corporation;

B. "burial park" means a tract of land that has been dedicated to the purposes of and used, and intended to be used, for the interment of remains in graves;

C. "care funds" means realty or personalty impressed with a trust by the terms of a gift, grant, contribution, payment, devise, bequest or contract, and income accumulated therefrom where legally so directed by the terms of the transaction by which the principal was established;

D. "cemetery" means a place dedicated to and used and intended to be used for the permanent interment of remains;

E. "cemetery authority" means a person that owns, operates, controls or manages a cemetery or holds lands for burial purposes;

F. "columbarium" means a structure or space in a structure used, or intended to be used, to contain cremated remains;

G. "cremated remains" means remains after incineration in a crematory;

H. "cremation" means the irreversible process of reducing remains to bone fragments through intense heat and evaporation in a specifically designed furnace or retort and includes a mechanical or thermal process whereby the bone fragments are pulverized, or otherwise further reduced in size or quantity;

I. "crematory" means a structure of most durable and lasting fireproof construction containing one or more specifically designed furnaces or retorts, used, or intended to be used, for cremation of remains;

J. "crypt" means the chamber in a mausoleum of sufficient size to entomb the remains;

K. "depository institution" means an insured bank, thrift institution or credit union;

L. "director" means the director of the financial institutions division of the regulation and licensing department;

M. "endowed care" means the general maintenance of the cemetery area dedicated to endowed care, including the cutting and trimming of lawns, shrubs and trees at reasonable intervals, keeping all places where interments have been made in proper order, keeping in repair the drains, waterlines, roads, buildings, fences and other structures consistent with a well-maintained cemetery; "endowed care" includes overhead expenses necessary for the foregoing purposes, including maintenance of machinery, tools and equipment, compensation of employees for the performance of duties related to endowed care, including reasonable payments for employees' pension and other benefit plans, payment of reasonable and necessary insurance premiums, the maintenance of necessary records of lot ownership, transfers and burials and the administration of care funds in those instances where those administering the funds fail or refuse to act;

N. "endowed or perpetual care cemetery" means a cemetery or that designated portion of a cemetery for the benefit of which a care fund is established;

O. "entombment" means the permanent interment of remains in a crypt or vault;

P. "fraternal cemetery" means a cemetery owned, operated, controlled or managed by any fraternal organization or its auxiliary organizations, in which the sale of burial space is restricted principally to its members;

Q. "grave" means a space of ground in a burial park intended to be used for the permanent interment in the ground of remains;

R. "interment" means the permanent disposition of the remains by inurnment, entombment or burial;

S. "inurnment" means placing cremated remains in an urn;

T. "lot", "plot" or "burial space" means space in a cemetery owned by one or more individuals, an association or fraternal or other organization and used, or intended to be used, for the permanent interment of the remains of one or more deceased persons and includes adjoining graves, adjoining crypts or adjoining niches;

U. "mausoleum" means a structure or building of most durable and lasting fireproof construction used or intended to be used for the permanent interment in crypts of remains;

V. "municipal cemetery" means a cemetery owned, operated, controlled or managed by a incorporated or unincorporated political subdivision;

W. "niche" means a recess in a columbarium used, or intended to be used, for the permanent interment of cremated remains;

X. "no endowed care cemetery" means a cemetery for the benefit of which no care fund has been established;

Y. "plot owner", "owner" or "lot proprietor" means a person in whose name a burial plot is recorded in the office of the cemetery authority as owner of the exclusive right of burial, or who holds from the authority a conveyance of the exclusive rights of burial or a certificate of ownership of the exclusive right of burial;

Z. "religious cemetery" means a cemetery owned, operated, controlled or managed by a recognized church, religious society, association or denomination, or by a cemetery authority or a corporation administering, or through which is administered the secular matters of a recognized church, religious society, association or denomination;

AA. "remains" means the body of a deceased person; and

BB. "vault" means a container that is designed for placement in a grave space around a casket or urn.

History: 1953 Comp., 67-29-3, enacted by Laws 1961, ch. 156, 3; repealed and reenacted by Laws 2001, ch. 149, 3.



Section 58-17-4 - Gifts and contributions; care funds; trust funds.

58-17-4. Gifts and contributions; care funds; trust funds.

A. A cemetery authority is authorized and empowered to accept care funds and hold them in trust in perpetuity for the care of its cemetery; for the care of any lot, grave, crypt or niche in its cemetery; for the special care of any lot, grave, crypt or niche in its cemetery; or for the special care of any lot, grave, crypt or niche or of any family mausoleum or memorial, marker or monument in its cemetery. Creation of care funds shall not be invalid by reason of any indefiniteness or uncertainty as to the beneficiary designated in the instrument creating the funds. If care funds accepted by a cemetery authority include nonincome producing property, the authority may sell that property and invest the funds obtained in accordance with the provisions of this section.

B. In acquiring, investing, reinvesting, exchanging, retaining, selling and managing care funds, the cemetery authority or trustee of the funds shall exercise the judgment and care under the circumstances then prevailing that men of prudence, discretion and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital. Within the limitations of this standard, the cemetery authority or the trustee of the care funds is authorized to acquire and retain every kind of property and every kind of investment that men of prudence, discretion and intelligence acquire or retain for their own account. Within the limitations of this standard, the cemetery authority or trustee is authorized to retain property properly acquired, without limitation as to time and without regard as to the suitability for original purpose.

C. Care funds may be commingled with other trust funds received by the cemetery authority for the care of its cemetery or for the care or special care of any lot, grave, crypt, niche, marker or monument in its cemetery, whether received by gift, grant, devise, bequest, contribution, payment, contract or other conveyance made to the cemetery authority. The net income only from the investment of the care funds shall be allocated and used for the purposes specified in the transaction by which the principal was established in the proportion that each contribution bears to the entire sum invested.

D. With the prior written approval of the director, care funds may be commingled with trust funds of other cemetery authorities received by those authorities pursuant to this section. Net income only from the investment of those care funds shall be allocated to each cemetery authority and used for the purposes specified in the transaction by which the principal was established in the proportion that each authority's contribution bears to the entire sum invested.

History: 1953 Comp., 67-29-4, enacted by Laws 1961, ch. 156, 4; 2001, ch. 149, 4.



Section 58-17-5 - Loans by cemeteries.

58-17-5. Loans by cemeteries.

Except upon written approval of the director, no loan or investment of care funds accepted by a cemetery authority shall be made:

A. to any officer, director or trustee of the cemetery authority or to any person in which any officer, director or trustee of the cemetery authority has a controlling interest;

B. on or in real estate or in a note, bond, mortgage or deed of trust in which any officer, director or trustee of the cemetery authority has any financial interest; or

C. on or in any unproductive real estate or real estate outside this state or permanent improvements of the cemetery or any of its facilities unless specifically authorized by the instrument by which the principal fund was created. No commission or brokerage fee for the purchase or sale of property shall be paid in excess of that usual and customary at the time and in the locality where the purchase or sale is made, and all commissions and brokerage fees shall be fully reported in the next annual statement of the cemetery authority or trustee.

History: 1953 Comp., 67-29-5, enacted by Laws 1961, ch. 156, 5; 2001, ch. 149, 5.



Section 58-17-6 - Instrument regarding care to be furnished by cemetery authority.

58-17-6. Instrument regarding care to be furnished by cemetery authority.

If a cemetery authority accepts care funds, either in connection with the sale of a lot, grave, crypt or niche or in pursuance of a contract, or if, as a condition precedent to the purchase of a lot, grave, crypt or niche, the cemetery authority requires the establishment of a care fund or a deposit in an already existing care fund, the cemetery authority shall execute and deliver to the person from whom it receives care funds an instrument in writing that shall specifically state:

A. the nature and extent of the care to be furnished;

B. that the care shall be furnished only insofar as the net income derived from the amount deposited in trust will permit, and that the income from the amount so deposited less necessary expenditures of administering the trust constitutes net income;

C. that the cemetery is operated as an endowed care cemetery, which means that a care fund for its maintenance has been established in conformity with the Endowed Care Cemetery Act [58-17-2 NMSA 1978] and the definition of endowed care in that act; and

D. that not less than the following amounts will be set aside and deposited in trust:

(1) for graves, twenty-five percent of the lot or land sales price unless a lesser amount is approved by the director;

(2) for a crypt or niche, ten percent of the sales price; and

(3) for the special care of any lot, grave, crypt or niche or the family mausoleum, memorial, marker or monument, the full amount received.

E. The setting aside and deposit pursuant to Subsection D of this section shall be made by the cemetery authority not later than thirty days after the close of the month in which a payment was received from any source on the purchase price of each lot, grave, crypt or niche or a payment was received from any source for the general or special care of a lot, grave, crypt or niche or of a family mausoleum, memorial, marker or monument. If payments are made in installments, only the applicable pro rata share of the payments shall be deposited. Amounts deposited shall be held by the trustee of the care funds of the cemetery authority in trust in perpetuity for the specific purpose stated in the written instrument.

History: 1953 Comp., 67-29-6, enacted by Laws 1961, ch. 156, 6; 1981, ch. 192, 1; 2001, ch. 149, 6.



Section 58-17-7 - Representations regarding care and maintenance to be furnished.

58-17-7. Representations regarding care and maintenance to be furnished.

A cemetery authority, agent, servant or employee of it or another person shall not advertise, represent, guarantee, promise or contract that perpetual care, permanent care, perpetual or permanent maintenance, care forever, continuous care, eternal care, everlasting care, endowed care or any similar or equivalent care or care for any number of years of any cemetery or of any lot, grave, crypt or niche or of any family mausoleum, memorial, marker or monument will be furnished until he has complied with the provisions of the Endowed Care Cemetery Act [58-17-2 NMSA 1978].

History: 1953 Comp., 67-29-7, enacted by Laws 1961, ch. 156, 7; 2001, ch. 149, 7.



Section 58-17-8 - Care funds not subject to tax.

58-17-8. Care funds not subject to tax.

The care funds authorized in the Endowed Care Cemetery Act [58-17-2 NMSA 1978] and all sums paid into those funds or contributed to those funds are expressly permitted and are for charitable and eleemosynary purposes. Care funds are provided for the discharge of the duty due from the person contributing to those funds to the persons interred and to be interred in the cemetery and likewise are a provision for the benefit and protection of the public by preserving and keeping cemeteries from becoming places of disorder, reproach and desolation in the communities in which they are situated. The care funds authorized in the Endowed Care Cemetery Act and the income from those funds and funds received under a contract to furnish care of burial space shall be exempt from taxation. No payment, gift, grant, bequest or other contribution for general endowed care is invalid by reason of any indefiniteness or uncertainty of the persons designated as beneficiaries in the instruments creating the trust nor shall care funds or a contribution to them be deemed to be invalid as violating any law against perpetuities or the suspension of the power of alienation of title to property.

History: 1953 Comp., 67-29-8, enacted by Laws 1961, ch. 156, 8; 2001, ch. 149, 8.



Section 58-17-9 - Compliance with law required.

58-17-9. Compliance with law required.

A. It is unlawful for a cemetery to hold out to the public or sell endowed care in connection with the sale of burial space until it has complied with the requirements of the Endowed Care Cemetery Act [58-17-2 NMSA 1978]. Endowed care cemeteries shall establish and maintain with a state or federally chartered depository institution or trust company doing business in the state an irrevocable trust fund, the income only of that fund to be available to the cemetery in the furnishing of endowed care. Provided, however, that when the cemetery authority certifies to the director that the services of a state or federally chartered depository institution or trust company are not available, the cemetery may appoint as trustee one or more individuals, none of whom shall be an officer, director, representative, employee or relative of an officer, director or employee of the cemetery authority, which trustee shall have all powers of investment as provided in this section. Endowed care cemeteries may pool their care funds pursuant to Subsection D of Section 58-17-4 NMSA 1978 as approved by the director upon request by the cemeteries. The net income from the investment of care funds shall never be used for the improvement or embellishment of unsold property to be offered for sale.

B. In establishing its care funds, the cemetery authority may from time to time adopt plans for the general care, maintenance and embellishment of its cemetery, and if the cemetery originally sold cemetery lots without provision for endowed care, it shall have the right to accept deposits from those lot owners for the purpose of establishing endowed care on those lots, provided that the deposits are disposed of in the same manner as regular care funds.

History: 1953 Comp., 67-29-9, enacted by Laws 1961, ch. 156, 9; 2001, ch. 149, 9.



Section 58-17-10 - Registration with director.

58-17-10. Registration with director.

A. After the initial registration a cemetery authority shall register with the director by filing an annual registration statement, upon forms furnished by the director, which shall show as of the end of the preceding calendar year:

(1) the amount of the principal of the care funds held by the trustee of the care funds of the cemetery authority at the beginning of the year and in addition thereto all money or property received during the year:

(a) under and by virtue of the sale of a lot, grave, crypt or niche;

(b) under and by virtue of the terms of any contract authorized by law; or

(c) under and by virtue of any gift, grant, devise, bequest, payment or other contribution made either prior to or subsequent to the effective date of the Endowed Care Cemetery Act [58-17-2 NMSA 1978];

(2) the securities in which the care funds are invested and the cash on hand as of the date of the report;

(3) the income received from the care funds during the preceding calendar year; and

(4) the amount expended in furnishing endowed care during the preceding calendar year.

B. If any of the care funds of a cemetery authority are held by a trustee, the annual registration statement filed by a cemetery authority shall contain a certificate signed by the trustee of the care funds of the cemetery authority certifying to the truthfulness of the statements in the report as to:

(1) the total amount of principal of the care funds held by the trustee;

(2) the securities in which the care funds are invested and the cash on hand as of the date of the report; and

(3) the income received from the care funds during the preceding calendar year.

C. Annual registration statements shall be filed by the cemetery authority on or before June 30 of each calendar year in the office of the director. The registration statement shall be made under oath. Each registration statement shall be accompanied by a fee of fifty dollars ($50.00), and the director shall not accept a registration statement unless it is accompanied by the payment of the fee.

D. The director shall charge and collect a fee of ten dollars ($10.00) per day for late filings of registration statements up to a maximum of three hundred dollars ($300). This late charge shall also apply when the cemetery authority is required by the director to revise a registration by a specified date and fails to file the revised registration on or before that date.

History: 1953 Comp., 67-29-10, enacted by Laws 1961, ch. 156, 10; 1973, ch. 113, 1; 1981, ch. 192, 2; 1987, ch. 292, 5; 2001, ch. 149, 10.



Section 58-17-11 - Deposit or bond of endowed care cemeteries.

58-17-11. Deposit or bond of endowed care cemeteries.

If a cemetery authority is duly organized and desires to accept care funds authorized by the Endowed Care Cemetery Act [58-17-2 NMSA 1978], it shall make an initial deposit to the care fund of twenty-five thousand dollars ($25,000). In lieu of the initial deposit, the cemetery authority may furnish a surety bond issued by a bonding company or insurance company authorized to do business in this state in the face amount of thirty-five thousand dollars ($35,000), and the bond shall run to the trustee for the benefit of the care funds held by the trustee. This bond shall be for the purpose of guaranteeing an accumulation of twenty-five thousand dollars ($25,000) in the care fund and also for the purpose of assuring that the cemetery authority shall provide annual endowed care in an amount equal to the annual reasonable return on a secured cash investment of twenty-five thousand dollars ($25,000) until that amount is accumulated in the care funds, and these shall be the conditions of the surety bond; provided, however, the liability of the principal and surety on the bond shall in no event exceed thirty-five thousand dollars ($35,000). Provided further that whenever a cemetery authority which has made an initial deposit to the care fund demonstrates to the satisfaction of the director that more than twenty-five thousand dollars ($25,000) has been accumulated in the care fund, the cemetery authority may petition the director for an order allowing the cemetery authority to begin to withdraw its deposit from the care fund, so long as at least twenty-five thousand dollars ($25,000) always remains in the care fund.

History: 1953 Comp., 67-29-11, enacted by Laws 1961, ch. 156, 11; 1981, ch. 192, 3; 2001, ch. 149, 11.



Section 58-17-12 - Display of signs.

58-17-12. Display of signs.

A cemetery authority authorized to accept care funds shall post in a conspicuous place at or near each entrance of the cemetery a clearly legible sign containing letters not less than six inches in height stating "Endowed Care Cemetery". Those cemeteries that furnish endowed care to some portions and no endowed care to other portions shall display appropriate signs of the same size letters designating which part is subject to endowed care and which part is not. Cemeteries that do not furnish endowed care shall display a sign containing letters not less than six inches in height stating "No Endowed Care".

History: 1953 Comp., 67-29-12, enacted by Laws 1961, ch. 156, 12; 2001, ch. 149, 12.



Section 58-17-13 - Enforcement of provisions of act by director.

58-17-13. Enforcement of provisions of act by director.

A. The duty of administering and enforcing the provisions of the Endowed Care Cemetery Act [58-17-2 NMSA 1978] is imposed on the director, who shall approve all forms of contract for endowed care and shall have authority to subpoena witnesses, conduct hearings and investigations and issue orders reasonably necessary to regulate endowed care cemeteries in the public interest.

B. At the same time the registration statement is due, the director shall require the cemetery authority to submit an audit prepared by a certified public accountant. The audit shall cover in detail the information required in the annual registration statement required by law. In addition, the director may examine each endowed care cemetery to ensure that endowed care is being furnished in the manner required by law.

C. The cost of examining any cemetery authority and any endowed care cemetery shall be paid by the responsible authority, and it shall not exceed the actual cost of conducting such an examination.

D. If the director deems it necessary to hold a hearing pursuant to the power vested in him by the Endowed Care Cemetery Act, the hearing may be held in Santa Fe, New Mexico or at any other location within New Mexico designated by the director.

E. In the conduct of any examination, investigation or hearing, the director may:

(1) compel the attendance of any person or obtain any documents by subpoena;

(2) administer oaths; and

(3) examine any person under oath concerning the business of any person subject to the provisions of the Endowed Care Cemetery Act and in connection therewith require the production of any books, records or papers relevant to the inquiry.

F. In case of refusal to obey a subpoena issued to any person, the district court of the first judicial district for Santa Fe county, upon application by the director, may issue to the person an order requiring him to appear before the director or the staff member designated by the director, there to produce documentary evidence if so ordered or to give evidence relating to the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt of court.

History: 1953 Comp., 67-29-13, enacted by Laws 1961, ch. 156, 13; 1973, ch. 113, 2; 1981, ch. 192, 4; 2001, ch. 149, 13.



Section 58-17-14 - Proceedings in case of law violations.

58-17-14. Proceedings in case of law violations.

If a cemetery authority refuses or neglects to make a required report or to file an annual registration statement or willfully disobeys a valid order of the director or violates any provisions of the Endowed Care Cemetery Act [58-17-2 NMSA 1978] or rule of the director, or if it appears to the director from any report or examination that a cemetery authority has committed a violation of law, that the care funds have not been administered properly or that it is unsafe or inexpedient for the cemetery authority or the trustee of the care funds of the cemetery authority to continue to administer those funds or that any officer of the cemetery authority or of the trustee of the care fund of the cemetery authority has abused his trust or has been guilty of misconduct in his official position injurious to the cemetery authority or that the cemetery authority has suffered as to its care funds a serious loss by larceny, embezzlement, burglary, repudiation or otherwise, the director may:

A. conduct an investigation or hold a hearing to investigate any allegations pertaining to violations of the provisions of the Endowed Care Cemetery Act;

B. issue any order in furtherance of the duty imposed on him by the Endowed Care Cemetery Act;

C. institute a lawsuit in the district court of the first judicial district for Santa Fe county to recover any amounts due to the care funds; or

D. apply to the district court of the first judicial district for Santa Fe county for other relief consistent with the duty imposed on him by the Endowed Care Cemetery Act.

History: 1953 Comp., 67-29-14, enacted by Laws 1961, ch. 156, 14; 1973, ch. 113, 3; 1981, ch. 192, 5; 2001, ch. 149, 14.



Section 58-17-15 - Disposition of care funds upon dissolution.

58-17-15. Disposition of care funds upon dissolution.

Where any cemetery authority owning, operating, controlling or managing a cemetery or any trustee for the cemetery authority has accepted care funds pursuant to the Endowed Care Cemetery Act [58-17-2 NMSA 1978] and dissolution is sought by the cemetery authority in any manner, by resolution of the cemetery authority or the trustees of the cemetery authority, notice shall be given to the director of the intentions to dissolve. It is the director's duty to see that proper disposition is made of the care funds held by or for the benefit of the cemetery authority, as provided by law or in accordance with the trust provisions of any gift, grant, contribution, payment, devise or bequest or pursuant to any contracts whereby the funds were created. The director may apply to the district court for the appointment of any receiver, trustee or successor in trust or for direction of the court as to the proper disposition to be made of the care funds, to the end that the uses and purposes for which the trust or care funds were created may be accomplished.

History: 1953 Comp., 67-29-15, enacted by Laws 1961, ch. 156, 15; 2001, ch. 149, 15.



Section 58-17-16 - Violations; punishment.

58-17-16. Violations; punishment.

Whoever violates any provision of the Endowed Care Cemetery Act [58-17-2 NMSA 1978], fails to establish an irrevocable trust fund, encroaches upon the principal of an irrevocable trust, refuses to cooperate in an examination or investigation or violates the provisions of a trust instrument by willfully failing to deposit to a cemetery's trust fund the amounts provided within the time provided by Section 58-17-6 NMSA 1978, or any greater amounts if the trust instrument provides for greater amounts to be deposited, is guilty of a fourth degree felony and shall be sentenced in accordance with the provisions of Section 31-18-15 NMSA 1978.

History: 1953 Comp., 67-29-16, enacted by Laws 1961, ch. 156, 16; 1981, ch. 192, 6; 1993, ch. 210, 8; 2001, ch. 149, 16.



Section 58-17-17 - Exemption.

58-17-17. Exemption.

The provisions of the Endowed Care Cemetery Act [58-17-2 NMSA 1978] do not apply to municipal cemeteries, fraternal cemeteries, religious cemeteries or family burial grounds that provide burial only for members.

History: 1953 Comp., 67-29-17, enacted by Laws 1961, ch. 156, 17; 2001, ch. 149, 17.



Section 58-17-18 - Establishing a cemetery authority.

58-17-18. Establishing a cemetery authority.

A. A person establishing or acquiring a cemetery subject to the Endowed Care Cemetery Act [58-17-2 NMSA 1978] shall file an initial registration with the director that contains the following information:

(1) a detailed financial statement of the proposed owners;

(2) a current credit report of the person establishing or acquiring the cemetery and a resume for each principal;

(3) the full name and address of the registrant, if an individual; of every member, if the registrant is a partnership or an association; of every officer, if the registrant is a corporation; and of any person owning ten percent or more of the cemetery;

(4) a plot plan that identifies the endowed care sections of the cemetery and all plans for future expansion of the cemetery;

(5) a copy of the form of contracts or instruments to be used in the sales of endowed care lots, graves, crypts or niches;

(6) proof of ability to make the initial deposit or secure a surety bond as required by Section 58-17-11 NMSA 1978;

(7) a registration fee in the amount of fifty dollars ($50.00); and

(8) any other information requested by the director.

B. Failure to submit the information specified in Subsection A of this section shall result in the denial of the registration to sell endowed care. Until a registration to operate a cemetery is approved by the director, a person establishing or acquiring a cemetery authority shall not advertise, represent, guarantee, promise or contract that perpetual care, endowed care or any similar care will be furnished.

History: Laws 2001, ch. 149, 18.



Section 58-17-19 - Transfer of ownership.

58-17-19. Transfer of ownership.

A. An endowed care cemetery's registration is not transferable. When any cemetery authority subject to the provisions of the Endowed Care Cemetery Act [58-17-2 NMSA 1978] is transferred, the person acquiring the cemetery shall register with the director as required by Section 58-17-18 NMSA 1978.

B. A transfer of ownership cannot take place and no endowed care can be sold until the director has approved the registration required by Subsection A of this section.

History: Laws 2001, ch. 149, 19.



Section 58-17-20 - Denial, suspension or revocation of registration.

58-17-20. Denial, suspension or revocation of registration.

A. The director may deny, suspend or revoke any registration if the registrant, or any director, officer, employee or affiliate of the registrant:

(1) lacks a good business reputation;

(2) has violated any provision of the Endowed Care Cemetery Act [58-17-2 NMSA 1978];

(3) has committed fraud in connection with any transaction subject to the Endowed Care Cemetery Act;

(4) has made any misrepresentations or false statements to or concealed any essential or material fact from any person in the course of the cemetery business;

(5) has knowingly made or caused to be made any false representation of material fact or has suppressed or withheld from the director any information that the applicant or registrant possesses and that if submitted by him would have rendered the applicant or registrant ineligible to be registered under the Endowed Care Cemetery Act;

(6) has refused to permit an examination by the director of his books and records or has refused or failed, within a reasonable time, to furnish any information, make any report or attend a hearing that may be required by the director under the provisions of the Endowed Care Cemetery Act;

(7) has not completed the annual registration requirements or paid the registration fee; or

(8) has been convicted of a felony or any misdemeanor involving moral turpitude, subject, however, to the provisions of the Criminal Offender Employment Act [28-2-1 NMSA 1978].

B. If the director decides that action resulting in the denial, suspension or revocation of a registration is warranted, the director shall notify the registrant or cemetery authority in writing of the reasons for the refusal and shall advise the registrant or cemetery authority of the right to a hearing before a final decision on the registration is made.

History: Laws 2001, ch. 149, 20.



Section 58-17-21 - Judicial review.

58-17-21. Judicial review.

A person aggrieved by the decision of the director in the enforcement of the Endowed Care Cemetery Act [58-17-2 NMSA 1978] may obtain judicial review pursuant to Section 39-3-1.1 NMSA 1978.

History: Laws 2001, ch. 149, 21.






Article 18 - Mortgage Finance Authority

Section 58-18-1 - Short title.

58-18-1. Short title.

Chapter 58, Article 18 NMSA 1978 shall be known and may be cited as the "Mortgage Finance Authority Act".

History: 1953 Comp., 13-9-1, enacted by Laws 1975, ch. 303, 1; 1982, ch. 86, 1.



Section 58-18-2 - Legislative findings; declaration of purpose.

58-18-2. Legislative findings; declaration of purpose.

A. The legislature finds and declares that there exists in the state of New Mexico a serious shortage of decent, safe and sanitary residential housing available at prices and rentals within the financial means of persons and families of low or moderate income. This shortage is severe in certain urban areas of the state, is especially critical in the rural areas and is inimical to the health, safety, welfare and prosperity of all residents of the state.

B. The legislature finds and determines that the shortage of residential housing causes overcrowding and congestion and exacerbates existing slum conditions, which, in turn, contribute substantially and increasingly to the spread of disease and crime, impair economic values, necessitate excessive and disproportionate expenditures of public funds for crime prevention and punishment, public health, welfare and safety programs, fire and accident protection and other services, substantially impair or arrest the growth of municipalities, aggravate traffic problems and promote juvenile delinquency and other social ills.

C. The legislature finds and declares further that private enterprise unaided has not been able to produce the needed construction of decent, safe and sanitary residential housing at prices and rentals that persons and families of low or moderate income can afford or to achieve the urgently needed rehabilitation of much of their present housing. It is imperative that the supply of residential housing for persons and families of low or moderate income be increased substantially and that private enterprise and investment be encouraged to sponsor, build and rehabilitate residential housing for such persons and families.

D. It is found and declared that a major cause of this housing shortage is the lack of funds in private banking channels available for affordable residential mortgages. This lack of funds has contributed to drastic reductions in construction starts of new residential housing and has frustrated the sale and purchase of existing residential housing in the state.

E. It is further found and declared that the drastic reduction in residential construction starts and in residential rehabilitation projects associated with housing shortages has caused a condition of substantial unemployment and underemployment in the construction industry, which results in hardships to many individuals and families, wastes vital human resources, increases the public assistance burdens of the state and its municipalities, impairs the security of family life, impedes the economic and physical development of municipalities and adversely affects the welfare and prosperity of all the people of the state. A stable supply of adequate funds for affordable residential mortgages is required to spur new housing starts and the rehabilitation of existing units in an orderly and sustained manner and thereby to reduce the hazards of unemployment and underemployment in the construction industry. The unaided operations of private enterprise have not met and cannot meet the need for a stable supply of adequate funds for affordable residential mortgage financing.

F. The legislature further finds and determines that for the purposes of remedying these conditions, helping to alleviate the shortage of adequate housing and encouraging and providing the financing for the acquisition, construction, rehabilitation and improvement of residential housing for persons and families of low or moderate income within the state, a public body politic and corporate, separate and apart from the state, constituting a governmental instrumentality to be known as the New Mexico mortgage finance authority should be created with power to raise funds from private and public investors, to make funds available for such purposes, to create and implement programs from time to time as may be necessary or appropriate to accomplish its purposes and to assist, administer, finance or service housing programs for or through private and nonprofit organizations and local, state, federal and tribal agencies or their instrumentalities. The legislature finds and declares further that in accomplishing these purposes, the New Mexico mortgage finance authority is acting in all respects for the benefit of the people of the state in the performance of essential public functions and is serving a valid public purpose in improving and otherwise promoting their health, welfare and prosperity, and that the enactment of the provisions set forth in the Mortgage Finance Authority Act [58-18-1 NMSA 1978] is for a valid public purpose and is declared to be such as a matter of express legislative determination.

History: 1953 Comp., 13-19-2, enacted by Laws 1975, ch. 303, 2; 1995, ch. 9, 1.



Section 58-18-2.1 - Multiple-family, transitional and congregate dwellings; supplemental legislative findings and purpose.

58-18-2.1. Multiple-family, transitional and congregate dwellings; supplemental legislative findings and purpose.

The legislature finds and declares that there is a critical shortage of multiple-family, transitional and congregate dwellings that provide decent, safe and sanitary residential housing at rentals that persons and families of low or moderate income can afford. It is further found and declared that private individuals, organizations and entities willing to undertake the construction of multiple-family, transitional and congregate dwellings are unable to obtain loans at sufficiently low interest rates to finance multiple-family, transitional and congregate dwelling projects for persons and families of low or moderate income. Providing mortgage loans at below-market interest rates for multiple-family, transitional and congregate dwellings would increase substantially the availability of multiple-family, transitional and congregate dwellings for occupancy by persons and families of low or moderate income and is expressly declared to be a valid public purpose and a corporate purpose that may be exercised by the authority.

History: 1978 Comp., 58-18-2.1, enacted by Laws 1982, ch. 86, 2; 1995, ch. 9, 2.



Section 58-18-3 - Definitions.

58-18-3. Definitions.

As used in the Mortgage Finance Authority Act [58-18-1 NMSA 1978]:

A. "authority" means the New Mexico mortgage finance authority;

B. "bonds" or "notes" means the bonds or bond anticipation notes, respectively, issued by the authority pursuant to the Mortgage Finance Authority Act;

C. "federal government" means the United States of America and any agency or instrumentality of the United States of America;

D. "FHA" means the federal housing administration;

E. "FHLMC" means the federal home loan mortgage corporation;

F. "FNMA" means the federal national mortgage association;

G. "home improvement loan" means a mortgage loan to finance those alterations, repairs and improvements on or in connection with an existing residence that the authority determines will substantially protect or improve the basic livability or energy efficiency of the residence;

H. "mobile home" means a movable or portable housing structure, constructed to be towed on its own chassis and designed to be installed with or without a permanent foundation for human occupancy as a residence; it may include one or more components that can be retracted for towing purposes and subsequently expanded for additional capacity, or two or more units separately towable but designed to be joined into one integral unit, as well as a single unit, except that "mobile home" does not include recreational vehicles, or modular or premanufactured homes built to Uniform Building Code standards and designed to be permanently affixed to real property;

I. "mortgage" means a mortgage, mortgage deed, deed of trust or other instrument creating a lien, subject only to title exceptions as may be acceptable to the authority, on a fee interest in real property located within the state or on a leasehold interest that has a remaining term at the time of computation that exceeds or is renewable at the option of the lessee until after the maturity day of the mortgage loan or an instrument creating a lien on a mobile home;

J. "mortgage lender" means any bank, bank or trust company, trust company, mortgage company, mortgage banker, national banking association, savings bank, savings and loan association, credit union building and loan association and any other lending institution; provided that the mortgage lender maintains an office in New Mexico, is authorized to make mortgage loans in the state and is approved by the authority and either the FHA, VA, FNMA or FHLMC;

K. "mortgage loan" means a financial obligation secured by a mortgage;

L. "municipality" means a county, city, town or village of the state;

M. "new mortgage loan" means a mortgage loan made by a mortgage lender to a person of low or moderate income to finance project costs and containing terms and conditions required by rule of the authority;

N. "persons of low or moderate income" means persons and families within the state who are determined by the authority to lack sufficient income to pay enough to cause private enterprise to build an adequate supply of decent, safe and sanitary residential housing in their locality or in an area reasonably accessible to their locality and whose incomes are below the income levels established by the authority to be in need of the assistance made available by the Mortgage Finance Authority Act [58-18-1 NMSA 1978], taking into consideration the following factors:

(1) the total income of those persons and families available for housing needs;

(2) the size of the family units;

(3) the cost and condition of housing facilities available;

(4) the ability of those persons and families to compete successfully in the normal private housing market and to pay the amounts at which private enterprise is providing sanitary, decent and safe housing; and

(5) standards established by various programs of the federal government for determining eligibility based on income of those persons and families;

O. "project" means a work or undertaking, whether new construction, acquisition of existing residential housing, remodeling, improvement or rehabilitation approved by the authority for the primary purpose of providing sanitary, decent, safe and affordable residential housing within the state for one or more persons of low or moderate income;

P. "project costs" means the total of all costs incurred in the development of a project that is approved by the authority as reasonable and necessary; "project costs" may include:

(1) the cost of acquiring real property and improvements located on the property, including payments for options, deposits or contracts to purchase real property;

(2) cost of site preparation, demolition and development;

(3) fees in connection with the planning, execution and financing of a project;

(4) operating and carrying costs during construction;

(5) cost of construction, remodeling, rehabilitation, reconstruction, home improvements, fixtures, furnishings and equipment for the project;

(6) cost of land improvements both on and off site;

(7) expenses in connection with initial occupancy of a project;

(8) reasonable profit and risk fees to the general contractor in addition to the job overhead and, if applicable, to the developer;

(9) allowances established by the authority for working capital and contingency reserves and reserves for any anticipated operating deficits during the first two years of occupancy; and

(10) the cost of other items, including tenant relocation if tenant relocation costs are not otherwise being provided for, indemnity and surety bonds, premiums on insurance and fees and expenses of trustees, depositaries and paying agents of the bonds and notes that the authority determines to be reasonable and necessary for the development of a project;

Q. "real property" means land, space rights, air rights and tangible, intangible, legal and equitable interests in land;

R. "rehabilitation loan" means a qualified rehabilitation loan within the meaning of Section 143(k)(5) of the Internal Revenue Code of 1986, as that section may be amended or renumbered;

S. "residential housing" means the acquisition, construction or rehabilitation of real property, buildings and improvements undertaken primarily to provide one or more dwelling accommodations for persons of low or moderate income;

T. "state" means New Mexico;

U. "state, local, federal or tribal agency" means any board, authority, agency, department, commission, public corporation, body politic or instrumentality of the state or of a local, federal or tribal government; and

V. "VA" means the veterans affairs department.

History: 1953 Comp., 13-19-3, enacted by Laws 1975, ch. 303, 3; 1979, ch. 399, 1; 1981, ch. 191, 1; 1984, ch. 62, 1; 1995, ch. 9, 3; 1999, ch. 11, 1.



Section 58-18-3.1 - Additional definitions; multiple-family dwellings, transitional and congregate housing facilities.

58-18-3.1. Additional definitions; multiple-family dwellings, transitional and congregate housing facilities.

As used in the Mortgage Finance Authority Act [58-18-1 NMSA 1978]:

A. "multiple-family dwelling project" means residential housing that is designed for occupancy by more than four persons or families living independently of each other or living in a congregate housing facility, at least sixty percent of whom are persons and families of low or moderate income, including without limitation persons of low or moderate income who are elderly and who have a disability as determined by the authority, provided that the percentage of low-income persons and families shall be at least the minimum required by federal tax law;

B. "transitional housing facility" means residential housing that is designed for temporary or transitional occupancy by persons or families of low or moderate income or special needs;

C. "congregate housing facility" means residential housing designed for occupancy by more than four persons or families of low or moderate income living independently of each other. The facility may contain group dining, recreational, health care or other communal facilities and each unit in a congregate housing facility shall contain at least its own living, sleeping and bathing facilities;

D. "project mortgage loan" means a mortgage loan made to a sponsor to finance project costs of a multiple-family dwelling or transitional or congregate housing facility; and

E. "sponsor" means an individual, association, corporation, joint venture, partnership, limited partnership, trust or any combination thereof that has been approved by the authority as qualified to own and maintain a multiple-family dwelling or transitional or congregate housing facility in New Mexico, maintains its principal office or a branch office in New Mexico and has agreed to subject itself to the regulatory powers of the authority and the jurisdiction of the courts of the state.

History: 1978 Comp., 58-18-3.1, enacted by Laws 1982, ch. 86, 3; 1983, ch. 310, 1; 1995, ch. 9, 4; 2007, ch. 46, 47.



Section 58-18-3.2 - Secondary mortgage funds; additional definitions.

58-18-3.2. Secondary mortgage funds; additional definitions.

As used in the Mortgage Finance Authority Act [58-18-1 NMSA 1978]:

A. "pass-through securities" means securities representing undivided ownership interests in a pool of mortgage loans; and

B. "secondary market facility" means a corporation, trust or other form of legal entity established by the authority for the purpose of the purchase, with private or public funds legally available therefor, of mortgage loans, mortgage-backed obligations, pass-through securities or interests therein.

History: 1978 Comp., 58-18-3.2, enacted by Laws 1983, ch. 285, 1; 1995, ch. 9, 5.



Section 58-18-4 - Authority created.

58-18-4. Authority created.

A. There is created a public body politic and corporate, separate and apart from the state, constituting a governmental instrumentality, to be known as the "New Mexico mortgage finance authority", for the performance of essential public functions. The authority shall be composed of seven members. The lieutenant governor, state treasurer and attorney general shall be ex-officio members of the authority with voting privileges. The governor, with the advice and consent of the senate, shall appoint the other four members of the authority, who shall be residents of the state and shall not hold other public office. The four members of the authority appointed by the governor shall be appointed for terms of four years or less staggered so that the term of one member expires on January 1 of each year. Vacancies shall be filled by appointment by the governor for the remainder of the unexpired term. Any member of the authority shall be eligible for reappointment. Each member of the authority appointed by the governor may be removed by the governor for misfeasance, malfeasance or willful neglect of duty after reasonable notice and a public hearing, unless the notice and hearing are, in writing, expressly waived. Each member of the authority appointed by the governor, before entering upon duty, shall take an oath of office to administer the duties of the office faithfully and impartially, and a record of the oath shall be filed in the office of the secretary of state. The governor shall designate a member of the authority to serve as chair for a term that shall be coterminous with the chair's then current term as a member of the authority. The authority shall annually elect one of its members as vice chair. The authority shall also elect or appoint and prescribe the duties of other officers, who need not be members, as the authority deems necessary or advisable, including an executive director and a secretary, who may be the same person. The authority shall fix the compensation of officers. Officers and employees of the authority are not subject to the Personnel Act [10-9-1 NMSA 1978]. The authority may delegate to one or more of its members, officers, employees or agents the powers and duties it may deem proper.

B. All members, officers, employees or agents exercising any voting power or discretionary authority shall be required to have a fiduciary bond in the amount of one million dollars ($1,000,000) for the faithful performance of their duties, the cost of which shall be proper expense of the authority.

C. The executive director shall administer, manage and direct the affairs and business of the authority, subject to the policies, control and direction of the members of the authority. The secretary of the authority shall keep a record of the proceedings of the authority and shall be custodian of all books, documents and papers filed with the authority, the minute book or journal of the authority and its official seal. The secretary shall have authority to make copies of all minutes and other records and documents of the authority and to give certificates under the official seal of the authority to the effect that the copies are true copies and all persons dealing with the authority may rely upon the certificates.

D. Meetings of the authority shall be held at the call of the chair or whenever three members so request in writing. A majority of members in office shall constitute a quorum for the transaction of any business and for the exercise of any power or function of the authority. A vacancy in the membership of the authority shall not impair the rights of a quorum to exercise all the rights and to perform all the duties of the authority. An ex-officio member from time to time may designate in writing another person to attend meetings of the authority and, to the same extent and with the same effect, act in the member's stead.

E. The authority is not created or organized, and its operations shall not be conducted, for the purpose of making a profit. No part of the revenues or assets of the authority shall inure to the benefit of or be distributable to its members or officers or other private persons. The members of the authority shall not receive compensation for their services, but the members of the authority, its officers and employees shall be paid allowed expenses if approved by the authority in accordance with policies adopted by the authority and approved by the Mortgage Finance Authority Act oversight committee.

F. The authority shall be separate and apart from the state and shall not be subject to the supervision or control of a board, bureau, department or agency of the state except as specifically provided in the Mortgage Finance Authority Act [58-18-1 NMSA 1978]. To effectuate the separation of the state from the authority, the use of the terms "state agency" or "instrumentality" in any other law of the state shall not be deemed to refer to the authority unless the authority is specifically named.

History: 1953 Comp., 13-19-4, enacted by Laws 1975, ch. 303, 4; 1985, ch. 232, 1; 1987, ch. 57, 1; 1995, ch. 9, 6; 2003, ch. 17, 1.



Section 58-18-5 - Powers of the authority.

58-18-5. Powers of the authority.

The authority shall have all the powers necessary or convenient to carry out and effectuate the purposes and provisions of the Mortgage Finance Authority Act [58-18-1 NMSA 1978], including but without limiting the generality of the foregoing, the power:

A. to sue and be sued;

B. to have a seal and alter it at pleasure;

C. to make and alter bylaws for its organization and internal management;

D. to appoint other officers, agents and employees, prescribe their duties and qualifications and fix their compensation;

E. to acquire, hold, improve, mortgage, lease and dispose of real and personal property for its public purposes;

F. subject to the provisions of Section 58-18-6 NMSA 1978, to make loans, and contract to make loans, to mortgage lenders;

G. subject to the provisions of Section 58-18-7 NMSA 1978, to purchase, and contract to purchase, mortgage loans from mortgage lenders;

H. to procure or require the procurement of a policy of group or individual life insurance or disability insurance or both to insure repayment of mortgage loans in event of the death or disability of the borrower and to pay any premiums for the policy;

I. to procure insurance against any loss in connection with its operations, including without limitation the repayment of any mortgage loan, in amounts and from insurers, including the federal government, that the authority deems necessary or desirable; to procure liability insurance covering its members, officers and employees for acts performed within the scope of their authority as members, officers or employees; and to pay any premiums for insurance procured;

J. subject to any agreement with bondholders or noteholders:

(1) to renegotiate any mortgage loan or any loan to a mortgage lender in default;

(2) to waive any default or consent to the modification of the terms of any mortgage loan or any loan to a mortgage lender and otherwise exercise all powers with respect to its mortgage loans and loans to mortgage lenders that any private creditor may exercise under applicable law; and

(3) to commence, prosecute and enforce a judgment in any action or proceeding, including without limitation a foreclosure proceeding, to protect or enforce any right conferred upon it by law, mortgage loan agreement, contract or other agreement; and in connection with any such proceeding, to bid for and purchase the property or acquire or take possession of it and, in such event, complete, administer, pay the principal of and interest on any obligations incurred in connection with the property and operate or dispose of and otherwise deal with the property in such manner as the authority may deem advisable to protect its interests therein;

K. to make and execute contracts for the administration, servicing or collection of any mortgage loan and pay the reasonable value of services rendered to the authority pursuant to such contracts;

L. to fix, revise from time to time, charge and collect fees and other charges in connection with the making of mortgage loans, the purchasing of mortgage loans and any other services rendered by the authority;

M. subject to any agreement with bondholders or noteholders, to sell any mortgage loans at public or private sale at such prices and on such terms as the authority shall determine;

N. to borrow money and to issue bonds and notes that may be negotiable and to provide for the rights of the holders thereof;

O. to arrange for guarantees or other security, liquidity or credit enhancements in connection with its bonds, notes or other obligations by the federal government or by any private insurer or other provider and to pay any premiums therefor;

P. subject to any agreement with bondholders or noteholders, to invest money of the authority not required for immediate use, including proceeds from the sale of any bonds or notes:

(1) in obligations of any municipality or the state or the United States of America;

(2) in obligations the principal and interest of which are guaranteed by the state or the United States of America;

(3) in obligations of any corporation wholly owned by the United States of America;

(4) in obligations of any corporation sponsored by the United States of America that are or may become eligible as collateral for advances to member banks as determined by the board of governors of the federal reserve system;

(5) in certificates of deposit or time deposits in banks qualified to do business in New Mexico, secured in the manner, if any, as the authority shall determine;

(6) in contracts for the purchase and sale of obligations of the types specified in this subsection; or

(7) as otherwise provided in any trust indenture or a resolution authorizing the issuance of the bonds or notes;

Q. subject to any agreement with bondholders or noteholders, to purchase bonds or notes of the authority at the price as may be determined by the authority or to authorize third persons to purchase bonds or notes of the authority; bonds or notes so purchased shall be canceled or resold, as determined by the authority;

R. to make surveys and to monitor on a continuing basis the adequacy of the supply of:

(1) funds available in the private banking system in the state for affordable residential mortgages; and

(2) adequate, safe and sanitary housing available to persons of low or moderate income in the state and various sections of the state;

S. to make and execute agreements, contracts and other instruments necessary or convenient in the exercise of the powers and functions of the authority under the Mortgage Finance Authority Act [58-18-1 NMSA 1978];

T. to employ architects, engineers, attorneys (other than and in addition to the attorney general of the state), accountants, housing, construction and financial experts and such other advisors, consultants and agents as may be necessary in its judgment and to fix and pay their compensation;

U. to contract for and to accept any gifts or grants or loans of funds or property or financial or other aid in any form from the federal government or from any other source and to comply, subject to the provisions of the Mortgage Finance Authority Act, with the terms and conditions thereof;

V. to maintain an office at such place in the state as it may determine;

W. subject to any agreement with bondholders and noteholders, to make, alter or repeal, subject to prior approval by the Mortgage Finance Authority Act oversight committee, hereby created, to be composed of four members appointed by the president pro tempore of the senate and four members appointed by the speaker of the house of representatives, such rules and regulations with respect to its operations, properties and facilities as are necessary to carry out its functions and duties in the administration of the Mortgage Finance Authority Act;

X. to make, purchase, guarantee, service and administer mortgage loans for residential housing for the purposes set forth in the Mortgage Finance Authority Act where private banking channels and private enterprise, unaided, have not, cannot or are unwilling to make, purchase, guarantee, service or administer the loans;

Y. to act as trustee and administer the land title trust fund created pursuant to Section 58-28-3 NMSA 1978;

Z. to act as trustee and administrator pursuant to the Low-Income Housing Trust Act [58-18B-1 NMSA 1978];

AA. to act as trustee and statewide administrator of the New Mexico housing trust fund pursuant to and to receive funds under the New Mexico Housing Trust Fund Act [58-18C-1 NMSA 1978];

BB. to act as a governmental entity or a qualifying grantee or as an intermediary for a governmental entity or a qualifying grantee pursuant to the Affordable Housing Act [6-27-1 NMSA 1978]; and

CC. to do any and all things necessary or convenient to carry out its purposes and exercise the powers given and granted in the Mortgage Finance Authority Act.

History: 1953 Comp., 13-19-5, enacted by Laws 1975, ch. 303, 5; 1978, ch. 21, 14; 1978, ch. 163, 1; 1985, ch. 232, 2; 1995, ch. 9, 7; 2003, ch. 304, 1; 2005, ch. 105, 10.



Section 58-18-5.1 - Recompiled.

58-18-5.1. Recompiled.



Section 58-18-5.2 - Authority duties.

58-18-5.2. Authority duties.

The authority shall make available to the Mortgage Finance Authority Act [58-18-1 NMSA 1978] oversight committee all of its records and facilities upon written request.

History: 1978 Comp., 58-18-5.2, enacted by Laws 1981, ch. 173, 2; 1995, ch. 9, 8.



Section 58-18-5.3 - Authority; multiple-family dwellings, transitional and congregate housing facilities.

58-18-5.3. Authority; multiple-family dwellings, transitional and congregate housing facilities.

In addition to the specific powers of the authority set forth in Section 58-18-5 NMSA 1978, the authority shall have the power to:

A. subject to the limitations of Subsection X of Section 58-18-5 NMSA 1978, make project mortgage loans or purchase or contract to purchase project mortgage loans from mortgage lenders or participate with mortgage lenders in project mortgage loans at prices and upon terms and conditions as the authority determines. Each project mortgage loan made or purchased by the authority shall:

(1) be evidenced by a properly executed note or other evidence of indebtedness and be secured by a properly recorded mortgage;

(2) provide for payments sufficient to pay the project mortgage loan in full not later than the expiration of the useful life of the multiple-family dwelling project or transitional or congregate housing facility as determined by the authority; and

(3) not exceed such percentage of such project costs as the authority may determine;

B. make and contract to make loans to mortgage lenders on such terms and conditions as the authority determines, including without limitation requirements relating to collateral for such loans; provided the authority shall require as a condition of any such loan that the mortgage lender make a project mortgage loan or loans to sponsors in an aggregate principal amount at least equal to the amount of the loan received from the authority; and

C. otherwise provide funding for project mortgage loans, including the issuance of bonds or notes in private placements or public offerings. Any bonds or notes issued in a public offering for any purpose authorized by this section shall, at the time of issuance, be rated in at least the third highest rating category by an independent nationally recognized bond rating service.

History: 1978 Comp., 58-18-5.3, enacted by Laws 1982, ch. 86, 4; 1987, ch. 58, 1; 1995, ch. 9, 9.



Section 58-18-5.4 - Duties of authority; multiple-family dwellings, transitional and congregate housing facilities.

58-18-5.4. Duties of authority; multiple-family dwellings, transitional and congregate housing facilities.

A. The authority shall require, as a condition of making or purchasing a project mortgage loan, that the sponsor agree to comply with the requirements and to make the representations and warranties as the authority deems reasonably necessary to protect its interests in the project mortgage loan and the multiple-family dwelling project or transitional or congregate housing facility, including the following:

(1) the multiple-family dwelling project or transitional or congregate housing facility and surrounding area shall be maintained in good repair;

(2) a reserve fund for repairs and replacements on the multiple-family dwelling project or transitional or congregate housing facility shall be established and maintained for the life of the project mortgage loan;

(3) the sponsor shall make all records and documents relating to the multiple-family dwelling project or transitional or congregate housing facility available to the authority and its agents at all reasonable times;

(4) the sponsor shall maintain its books and accounts in a manner satisfactory to the authority;

(5) the sponsor shall provide access to the authority and its agents at all reasonable times for the purpose of inspecting the multiple-family dwelling project or transitional or congregate housing facility;

(6) the sponsor shall file with the authority a copy of each report and schedule required to be filed with any provider of mortgage insurance or other security or liquidity enhancement for the mortgage loan or the authority's bonds or notes, the proceeds of which were used in whole or in part to acquire the project mortgage loan; annual financial and operating reports; and any other reports the authority may determine to be necessary;

(7) the sponsor shall purchase and maintain an insurance policy insuring the project against loss or damage by fire, windstorm, hail, smoke, explosion, riot or civil commotion in an amount not less than eighty percent of the replacement costs of the project, and the authority or its designee shall be named in the insurance policy as an additional named insured;

(8) the sponsor shall provide the authority with a market feasibility study, market-value appraisal, architectural design and outline specifications, tenant selection plans and any other documents the authority requires in determining whether to purchase the project mortgage loan;

(9) unless otherwise exempt under any other law of the state or any political subdivision of the state, all ad valorem, gross receipts and any other taxes imposed on the land or improvements for which a multiple-family dwelling project mortgage loan is being provided shall apply;

(10) the sponsor shall maintain the project as a multiple-family dwelling project or transitional or congregate housing facility throughout the life of the project mortgage loan; and

(11) the sponsor shall comply with any other reasonable requirements the authority deems necessary to impose in the future.

B. The authority shall distribute available funds to qualified sponsors and mortgage lenders on an equitable basis using guidelines that take into consideration geographic allocation and economic feasibility of affordable housing throughout the state, including the need for new housing to attract a new industry or plant or to provide housing in an economically depressed or low-income area.

History: 1978 Comp., 58-18-5.4, enacted by Laws 1982, ch. 86, 5; 1990, ch. 118, 1; 1994, ch. 47, 1; 1995, ch. 9, 10.



Section 58-18-5.5 - Additional powers of authority; authority designated as single state housing authority; application for and receipt of federal funds; administration of housing programs.

58-18-5.5. Additional powers of authority; authority designated as single state housing authority; application for and receipt of federal funds; administration of housing programs.

In addition to the powers granted the authority pursuant to Sections 58-18-5 and 58-18-5.3 NMSA 1978, the authority:

A. is designated as the state housing authority for all purposes;

B. shall make application for federal housing funds and programs;

C. shall administer federal and state housing programs and federal tax credit provisions associated with those programs;

D. shall receive and expend funds pursuant to applicable federal housing laws, federal housing regulations, the provisions of the Mortgage Finance Authority Act [58-18-1 NMSA 1978] and regulations adopted pursuant to that act;

E. shall administer the following housing programs that were previously transferred to it by executive order, the provisions of which are ratified:

(1) the federal HOME program;

(2) the federal low-income housing tax credit program;

(3) the federal emergency shelter grant programs;

(4) the state homeless program;

(5) the federal and state weatherization programs and that part of the low-income home energy assistance program authorized for weatherization; and

(6) the state safe water program;

F. shall assist with technical consultation in connection with housing components of the community service block grant and community development block grant programs that are administered by the human services department and the department of finance and administration, respectively; and

G. shall not receive direct appropriations of state funds from the legislature, and, if a program for which the authority is granted the power and has the duty to administer involves the appropriation or expenditure of state funds, the authority is granted specific power to enter into a joint powers agreement with the department of finance and administration pursuant to the Joint Powers Agreements Act [11-1-1 NMSA 1978].

History: Laws 1998, ch. 63, 6.



Section 58-18-5.6 - Duties; behavioral health.

58-18-5.6. Duties; behavioral health.

The authority shall:

A. appoint a representative to both the behavioral health planning council and the interagency behavioral health purchasing collaborative; and

B. ensure that any behavioral health services, including mental health and substance abuse services, and any housing provided for consumers of those services, that are provided, contracted for or approved by the authority are in compliance with requirements of Section 9-7-6.4 NMSA 1978.

History: Laws 2004, ch. 46, 13.



Section 58-18-6 - Loans to mortgage lenders.

58-18-6. Loans to mortgage lenders.

A. The authority may make and contract to make loans to mortgage lenders on terms and conditions as it determines, and all mortgage lenders are authorized to borrow from the authority in accordance with the provisions of this section and the rules and regulations of the authority.

B. The authority shall require that each mortgage lender receiving a loan pursuant to this section shall issue and deliver to the authority an evidence of its indebtedness to the authority that shall constitute either a general or limited obligation of the mortgage lender, as determined by the authority, and shall bear such date or dates, shall mature at such time or times, shall be subject to prepayment and shall contain such other provisions consistent with this section as the authority determines.

C. Notwithstanding any other provision of this section to the contrary, the interest rate or rates and other terms of loans to mortgage lenders made from the proceeds of any issue of bonds or notes of the authority shall be at least sufficient to assure the payment of the bonds or notes and the interest thereon as they become due.

D. The authority shall require that loans to mortgage lenders made pursuant to this section shall be secured as to payment of both principal and interest by a pledge of collateral security in such amounts as the authority determines to be necessary to assure the payment of the loans and the interest thereon as they become due.

E. The authority may require that collateral for loans be deposited with a bank, trust company or other financial institution acceptable to the authority and designated by the authority as custodian. In the absence of this requirement, each mortgage lender shall enter into an agreement with the authority containing such provisions as the authority deems necessary to:

(1) adequately identify and maintain the collateral;

(2) service the collateral; and

(3) require the mortgage lender to hold the collateral as an agent for the authority and be accountable to the authority as the trustee of an express trust for the application and disposition thereof and the income therefrom.

The authority may also establish such additional requirements as it deems necessary with respect to the pledging, assigning, setting aside or holding of collateral and the making of substitutions therefor or additions thereto and the disposition of income and receipts therefrom.

F. The authority shall require as a condition of each single-family loan to a mortgage lender that the mortgage lender, within a period that the authority may prescribe, shall have entered into written commitments to make and, within a period that the authority may prescribe, shall have disbursed the loan proceeds in new single-family mortgage loans to persons of low or moderate income in an aggregate principal amount equal to the amount of the loan. The new single-family mortgage loans shall have terms and conditions as the authority may prescribe.

G. The authority shall require the submission to it by each mortgage lender to which the authority has made a single-family mortgage loan evidence satisfactory to the authority of the making of new single-family mortgage loans to persons of low or moderate income as required by this section and in connection therewith may, through its members, employees or agents, inspect the books and records of any such mortgage lender.

H. The authority may require as a condition of any loans to mortgage lenders such representations and warranties as it determines to be necessary to secure the loans and carry out the purposes of this section.

I. Compliance by any mortgage lender with the terms of its agreement with or undertaking to the authority with respect to the making or servicing of any new mortgage loans may be enforced by decree of any court of competent jurisdiction. The authority may require as a condition of any loan to any national banking association the consent of the association to the jurisdiction of courts of the state over any such proceeding. The authority may also require, as a condition of any loan to a mortgage lender, agreement by the mortgage lender to the payment of penalties to the authority for violation by the mortgage lender of its undertakings to the authority.

J. To the extent that any provisions of this section may be inconsistent with any provision of law of the state governing the affairs of mortgage lenders, which other provision of law does not by its terms expressly amend the Mortgage Finance Authority Act [58-18-1 NMSA 1978], the provisions of this section shall control.

History: 1953 Comp., 13-19-6, enacted by Laws 1975, ch. 303, 6; 1978, ch. 163, 2; 1979, ch. 399, 2; 1995, ch. 9, 11.



Section 58-18-7 - Purchase of mortgage loans.

58-18-7. Purchase of mortgage loans.

A. The authority may purchase and contract to purchase mortgage loans at the prices and upon the terms and conditions as it determines. All mortgage lenders are authorized to sell mortgage loans to the authority in accordance with the provisions of this section and the rules and regulations of the authority.

B. The authority shall require as a condition of purchase of single-family mortgage loans from mortgage lenders either:

(1) that the single-family mortgage loans be existing mortgage loans owned by the mortgage lenders and that the mortgage lenders, within the period after receipt of the purchase price as the authority may prescribe shall enter into written commitments to loan and, within such period thereafter as the authority may prescribe, shall loan an amount equal to the entire purchase price of the mortgage loans on new mortgage loans to persons of low or moderate income, which new mortgage loans shall have such terms and conditions as the authority may prescribe; or

(2) that the single-family mortgage loans qualify as new mortgage loans to persons of low or moderate income and were originated by the mortgage lenders for the purpose of selling them to the authority.

C. The authority shall require the submission to it by each mortgage lender from which the authority has purchased a single-family mortgage loan evidence satisfactory to the authority of the making of new mortgage loans to persons of low or moderate income as required by this section and in connection therewith may, through its members, employees or agents, inspect the books and records of any such mortgage lender.

D. Compliance by any mortgage lender with the terms of its agreement with or undertaking to the authority with respect to the making or servicing of any mortgage loans may be enforced by decree of any court of competent jurisdiction. The authority may require as a condition of purchase of mortgage loans from any national banking association the consent of the association to the jurisdiction of courts of the state over any proceeding. The authority may also require, as a condition of the authority's purchase of mortgage loans from, or servicing of mortgages by a mortgage lender, agreement by any mortgage lender to the payment of penalties to the authority for violation by the mortgage lender of its undertakings to the authority.

E. The authority may require as a condition of purchase of any mortgage loan from a mortgage lender that the mortgage lender represent and warrant to the authority that:

(1) the unpaid principal balance of the mortgage loan and the interest rate thereon have been accurately stated to the authority;

(2) the amount of the unpaid principal balance is justly due and owing;

(3) the mortgage lender has no notice of the existence of any counterclaim, offset or defense asserted by the mortgagor or his successor in interest;

(4) the mortgage loan is evidenced by a bond or promissory note and a mortgage that has been properly recorded with the appropriate public official;

(5) the mortgage constitutes a valid lien on the real property or mobile home described to the authority subject only to taxes not yet due, installments of assessments not yet due and easements and restrictions of record that do not adversely affect, to a material degree, the use or value of the real property or improvements thereon;

(6) the mortgagor is not now in default in the payment of any installment of principal or interest, escrow funds, taxes or otherwise in the performance of his obligations under the mortgage documents and has not to the knowledge of the mortgage lender been in default in the performance of any such obligation for a period of longer than sixty days during the life of the mortgage;

(7) the improvements to mortgaged real property are covered by a valid and subsisting policy of insurance issued by a company authorized to issue such policies in the state and providing fire and extended coverage in such amounts as the authority may prescribe by regulation; and

(8) the mortgage loan meets the prevailing investment quality standards for mortgage loans of that type in the state.

F. Each mortgage lender is liable to the authority for any damages suffered by the authority by reason of the untruth of any representation or the breach of any warranty and, in the event that any representation proves to be untrue when made or in the event of any breach of warranty, the mortgage lender shall, at the option of the authority, repurchase the mortgage loan for the original purchase price adjusted for amounts subsequently paid thereon, as the authority may determine. The authority may also require, as a condition of the authority's purchase of mortgage loans from the mortgage lender, agreement by the mortgage lender to the payment of penalties to the authority for any misrepresentation or breach of warranty.

G. The authority shall require the recording of an assignment of any mortgage loan purchased by it from a mortgage lender. The authority is not required to inspect or take possession of the mortgage documents if the mortgage lender from which the mortgage loan is purchased by the authority enters, or the mortgage lender's approved designee enters, a contract to service the mortgage loan and account to the authority therefor.

H. In the event of the foreclosure of any mortgage purchased under the provisions of this section, the foreclosure shall not be made in the name of the state. The authority is empowered to make appropriate arrangements for the foreclosure of such mortgages in the name of the authority or another party.

I. To the extent that any provisions of this section may be inconsistent with any provision of law of the state governing the affairs of mortgage lenders, which other provision of law does not by its terms expressly amend the Mortgage Finance Authority Act [58-18-1 NMSA 1978], the provisions of this section shall control.

History: 1953 Comp., 13-19-7, enacted by Laws 1975, ch. 303, 7; 1978, ch. 163, 3; 1979, ch. 399, 3; 1995, ch. 9, 12.



Section 58-18-7.1 - Sale of project mortgage loans.

58-18-7.1. Sale of project mortgage loans.

All mortgage lenders are authorized to sell project mortgage loans to and to accept loans from the authority in accordance with the provisions of the Mortgage Finance Authority Act [58-18-1 NMSA 1978] and the rules and regulations of the authority. To the extent that any provisions of this section may be inconsistent with any provision of law of the state governing the affairs of mortgage lenders, which other provision of law does not by its terms expressly amend the Mortgage Finance Authority Act, the provisions of this section shall control.

History: 1978 Comp., 58-18-7.1, enacted by Laws 1982, ch. 86, 6; 1995, ch. 9, 13.



Section 58-18-7.2 - Secondary market facility; findings and purposes; establishment.

58-18-7.2. Secondary market facility; findings and purposes; establishment.

A. The legislature finds and declares that it is necessary and in the public interest that the authority be authorized to create, operate, fund, administer and maintain a secondary market facility for mortgage loans and to otherwise act as a conduit for public and private funds to provide an increased degree of liquidity for mortgage investments, thereby improving the distribution and availability of investment capital for use in mortgage investments in this state and promoting the economic well-being of the state through increased opportunity for employment, all of which are expressly declared to be valid public purposes and corporate purposes that may be exercised by the authority.

B. In connection with the establishment and implementation of a secondary market facility, the authority may issue pass-through securities and may purchase and contract to purchase mortgage loans, pass-through securities, obligations secured by mortgage loans, or revenues therefrom or interests therein, at the prices and upon the terms and conditions as the authority shall determine. All mortgage lenders are authorized to sell mortgage loans, pass-through securities and such obligations to the secondary market facility in accordance with the provisions of this section and the rules and regulations of the authority.

C. To provide funding for the secondary market facility, the authority or the secondary market facility may enter into agreements to administer funds made available to the secondary market facility, at such prices and upon such terms and conditions as the authority shall determine, and may issue its bonds, notes, other obligations, pass-through securities and guarantees in the same manner and on the same terms and conditions as the authority may issue its bonds and notes pursuant to Section 58-18-11 NMSA 1978 or on such other terms and conditions as the authority shall determine. In no event shall any bonds, notes, other obligations, pass-through securities or guarantees constitute an obligation, either general or special, of the state or any political subdivision thereof or constitute pecuniary liability of the state or any political subdivision thereof.

D. Notwithstanding any other provisions of the Mortgage Finance Authority Act [58-18-1 NMSA 1978], the state shall have the power, out of funds legally available therefor, to purchase and to contract to purchase from the authority pass-through securities or participations therein and mortgage loans or participations therein.

History: 1978 Comp., 58-18-7.2, enacted by Laws 1983, ch. 285, 2; 1995, ch. 9, 14.



Section 58-18-7.3 - Rehabilitation loans and home improvement loans.

58-18-7.3. Rehabilitation loans and home improvement loans.

The authority may develop a tax-exempt bond, a taxable bond or an authority-funded program for the financing of home improvement or rehabilitation loans. Such a home improvement or rehabilitation loan program may be conducted in concert with any appropriation provided by the legislature for the purpose of developing and conducting a program of subsidizing the interest rates on home improvement or rehabilitation loans to persons of low or moderate income.

History: 1978 Comp., 58-18-7.3, enacted by Laws 1984, ch. 62, 2; 1987, ch. 168, 1; 1995, ch. 9, 15.



Section 58-18-8 - Rules and regulations of the authority.

58-18-8. Rules and regulations of the authority.

A. The authority shall adopt and may from time to time modify or repeal, subject to prior approval by the Mortgage Finance Authority Act oversight committee, rules and regulations:

(1) for determining income levels for the classification of persons of low or moderate income, which may vary between different areas in the state and in accordance with the size of family unit; and

(2) for governing:

(a) the making of loans to mortgage lenders; and

(b) the purchase of mortgage loans, to implement the powers authorized and to achieve the purposes set forth in the Mortgage Finance Authority Act [58-18-1 NMSA 1978].

B. The rules and regulations of the authority relating to the making of loans to mortgage lenders pursuant to Section 58-18-6 NMSA 1978 or the purchase of mortgage loans pursuant to Section 58-18-7 NMSA 1978 shall provide at least for the following:

(1) procedures for the submission by mortgage lenders to the authority of:

(a) requests for loans; and

(b) offers to sell mortgage loans;

(2) standards for allocating bond proceeds among mortgage lenders requesting loans from or offering to sell mortgage loans to the authority;

(3) standards for determining the principal amount to be loaned to each mortgage lender and the interest rate thereon;

(4) standards for determining the aggregate principal amount of mortgage loans to be purchased from each mortgage lender and the purchase price thereof;

(5) qualifications or characteristics of:

(a) residential housing; and

(b) the purchasers of residential housing to be financed by new mortgage loans made in satisfaction of the requirements of Subsection F of Section 58-18-6 NMSA 1978 or Subsection B of Section 58-18-7 NMSA 1978, as the case may be;

(6) restrictions as to the interest rates to be allowed on new mortgage loans and the return to be realized therefrom by mortgage lenders;

(7) requirements as to commitments and disbursements by mortgage lenders with respect to new mortgage loans; and

(8) standards for mobile homes eligible for use as security.

C. The rules and regulations of the authority shall also provide for:

(1) schedules of any fees and charges to be imposed by the authority; and

(2) any other matters related to the duties and the exercise of the powers of the authority under the Mortgage Finance Authority Act.

History: 1953 Comp., 13-19-8, enacted by Laws 1975, ch. 303, 8; 1979, ch. 399, 4; 1995, ch. 9, 16.



Section 58-18-8.1 - Rules and regulations of the authority; multiple-family dwellings, transitional and congregate housing facilities.

58-18-8.1. Rules and regulations of the authority; multiple-family dwellings, transitional and congregate housing facilities.

Prior to financing a multiple-family dwelling project or transitional or congregate housing facility, the authority shall adopt, subject to prior approval by the Mortgage Finance Authority Act oversight committee, rules and regulations governing the purchase of project mortgage loans and the making of loans to finance project mortgage loans, which shall provide at least for the following:

A. procedures for the submission by mortgage lenders to the authority of:

(1) offers to sell project mortgage loans; or

(2) requests for loans;

B. standards for approving qualifications of sponsors and mortgage lenders;

C. standards for determining minimum equity requirements for sponsors and acceptable debt-to-equity ratios for sponsors;

D. methods for establishing uniform accounting systems for sponsors;

E. standards for approving costs of such projects; and

F. guidelines establishing reasonable geographic allocation procedures for project mortgage loans.

History: 1978 Comp., 58-18-8.1, enacted by Laws 1982, ch. 86, 7; 1995, ch. 9, 17.



Section 58-18-8.2 - Rules and regulations of the authority; secondary market facility.

58-18-8.2. Rules and regulations of the authority; secondary market facility.

Prior to establishing a secondary market facility or issuing any pass-through security, the authority shall adopt, subject to prior approval by the Mortgage Finance Authority Act oversight committee, rules and regulations governing the operations of the secondary market facility and the issuance of pass-through securities, which shall provide for the following, to the extent that the secondary market facility proposes to engage in such activities:

A. procedures for submission by mortgage lenders to the authority of offers to sell:

(1) mortgage loans;

(2) pass-through securities; or

(3) obligations secured by mortgage loans or pledges of mortgage loan revenues;

B. standards for allocating available funds or guarantees among mortgage lenders through the secondary market facility;

C. qualifications or conditions relating to the reinvestment by mortgage lenders of the funds made available to mortgage lenders by the secondary market facility; and

D. characteristics of pass-through securities to be issued by the secondary market facility.

History: 1978 Comp., 58-18-8.2, enacted by Laws 1983, ch. 285, 3.



Section 58-18-8.3 - Rules and regulations of the authority; home improvement loan program.

58-18-8.3. Rules and regulations of the authority; home improvement loan program.

Prior to implementing the home improvement loan program referred to in Subsection B of Section 58-18-7.3 NMSA 1978, the authority shall adopt, subject to prior approval by the Mortgage Finance Authority Act oversight committee, rules and regulations governing the purchase of home improvement loans or loans to mortgage lenders to fund home improvement loans under the program, which shall provide at least for the following:

A. procedures for submission by mortgage lenders to the authority of offers to sell home improvement loans;

B. standards for approving qualifications of mortgage lenders;

C. standards for allocating bond proceeds or other authority funds among mortgage lenders offering to sell home improvement loans to the authority and among mortgage lenders receiving loans from the authority to fund home improvement loans;

D. qualifications or characteristics of:

(1) residential housing upon which a home improvement loan may be made;

(2) the types of home improvements that may be made with the proceeds of home improvement loans, except that the authority shall not permit the proceeds to be used for landscaping, lawn sprinkling systems, swimming pools, tennis courts, saunas or other recreational facilities; and

(3) the persons of low or moderate income who may apply for home improvement loans;

E. restrictions as to the interest rates to be allowed on home improvement loans and the fees and other profit to be realized by mortgage lenders; and

F. procedures for determining eligibility for any subsidies to be provided to persons of low or moderate income.

History: 1978 Comp., 58-18-8.3, enacted by Laws 1984, ch. 62, 3; 1987, ch. 168, 2; 1995, ch. 9, 18.



Section 58-18-9 - Required determinations of the authority.

58-18-9. Required determinations of the authority.

The authority shall not make loans to mortgage lenders pursuant to Section 58-18-6 NMSA 1978 or purchase mortgage loans pursuant to Section 58-18-7 NMSA 1978 until the authority has determined:

A. that the supply of funds available in the private banking system in the state for residential mortgages is inadequate to meet the demand of persons of low or moderate income for residential mortgage financing; and

B. that the purchase of mortgages or making of loans by the authority will alleviate the inadequate supply of residential mortgage money in the state's banking system.

History: 1953 Comp., 13-19-9, enacted by Laws 1975, ch. 303, 9; 1995, ch. 9, 19.



Section 58-18-10 - Planning, zoning and building laws.

58-18-10. Planning, zoning and building laws.

A. All multiple-family dwelling projects and transitional and congregate housing facilities shall be subject to any applicable master plan, official map, zoning regulation, building code, housing ordinance and other laws and regulations governing land use or planning or construction of the municipality in which the project is or is to be located.

B. The authority shall provide a description of any multiple-family dwelling project or transitional or congregate housing facility for which it proposes to finance a project mortgage loan to the local governing body of the municipality in which the multiple-family dwelling project or transitional or congregate housing facility is or is to be located. The description shall include the proposed number and type of dwelling units and the location of the project. Unless the local governing body, by majority vote, disapproves the multiple-family dwelling project or transitional or congregate housing facility within thirty days after receipt of the description, the authority may finance a project mortgage loan on the project.

History: 1953 Comp., 13-19-10, enacted by Laws 1975, ch. 303, 10; 1982, ch. 86, 9; 1995, ch. 9, 20.



Section 58-18-11 - Bonds and notes of the authority.

58-18-11. Bonds and notes of the authority.

A. The authority may from time to time issue its bonds and notes in the principal amounts as, in the opinion of the authority, are necessary to provide sufficient funds for achieving its corporate purposes, the payment of principal and of premium, if any, and interest on bonds and notes of the authority, establishment of reserves to secure the bonds and notes and all other expenditures of the authority incident to and necessary or convenient to carry out its corporate purposes and powers.

B. Except as may otherwise be expressly provided by the authority, all bonds and notes issued by the authority shall be general obligations of the authority, secured by the full faith and credit of the authority and payable out of any money, assets or revenues of the authority, subject only to any agreement with bondholders or noteholders pledging any particular money, assets or revenues. In no event shall any bonds or notes constitute an obligation, either general or special, of the state or any political subdivision of the state or constitute or give rise to a pecuniary liability of the state or any political subdivision of the state; nor shall the authority have the power to pledge the general credit or taxing power of the state or any political subdivision of the state or to make its debts payable out of any money except that of the authority.

C. Bonds and notes shall be authorized by resolutions of the authority adopted as provided by the Mortgage Finance Authority Act [58-18-1 NMSA 1978]; provided that any such resolution authorizing the issuance of bonds or notes may delegate to an officer of the authority the power to issue such bonds or notes from time to time and to fix or specify the manner of fixing the details of any such issues of bonds or notes by an appropriate certificate of the authorized officer.

D. The bonds shall:

(1) state on their face that they:

(a) are payable both as to principal and interest solely out of the assets of the authority; and

(b) do not constitute an obligation, either general or special, of the state or any political subdivision of the state; and

(2) be:

(a) either registered, registered as to principal only or in coupon form;

(b) issued in such denominations as the authority may prescribe;

(c) fully negotiable instruments under the laws of the state unless otherwise determined by the authority;

(d) signed on behalf of the authority with the manual or facsimile signature of the chairman or vice chairman attested by the manual or facsimile signature of the secretary, shall have impressed or imprinted on them the seal of the authority or a facsimile of the seal, and any coupons attached to them shall be signed with the facsimile signature of the chairman or vice chairman;

(e) payable as to interest at such rate or rates and at such time or times as the authority may determine or provide;

(f) payable as to principal at such times over a period not to exceed forty-five years from the date of issuance, at such place or places and with such reserved rights of prior redemption as the authority may prescribe;

(g) sold at such price or prices, at public or private sale, and in such manner as the authority may prescribe; and the authority may pay all expenses, premiums and commissions that it deems necessary or advantageous in connection with the issuance and sale of the bonds; and

(h) issued under and subject to such terms, conditions and covenants providing for the payment of the principal, redemption premiums, if any, and interest and such other terms, conditions, covenants and protective provisions safeguarding the payment, not inconsistent with the Mortgage Finance Authority Act, as may be found to be necessary by the authority for the most advantageous sale of the bonds, which may include but not be limited to covenants with the holders of the bonds as to: 1) pledging or creating a lien, to the extent provided by a resolution on all or any part of any money or property of the authority or of any money held in trust or otherwise by others to secure the payment of the bonds; 2) otherwise providing for the custody, collection, securing, investment and payment of any money of or due to the authority; 3) the setting aside of reserves or sinking funds and the regulation or disposition thereof; 4) limitations on the purpose to which the proceeds of sale of any issue of bonds then or thereafter to be issued may be applied; 5) limitations on the issuance of additional bonds and on the refunding of outstanding or other bonds; 6) the procedure, if any, by which the terms of any contract with the holders of bonds may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given; 7) the creation of special funds into which any money of the authority may be deposited; 8) vesting in a trustee the properties, rights, powers and duties in trust as the authority may determine that may include any or all of the rights, powers and duties of the trustee appointed pursuant to Section 58-18-14 NMSA 1978 for the holders of any bonds issued by the authority in which event the provisions of that section authorizing appointment of a trustee by the holders of bonds shall not apply; or limiting or abrogating the right of the holders of bonds to appoint a trustee under Section 58-18-14 NMSA 1978 or limiting the rights, duties and powers of the trustee; 9) defining the acts or omissions to act that constitute a default in the obligations and duties of the authority and providing for the rights and remedies of the holders of bonds in the event of default, provided that the rights and remedies shall not be inconsistent with the general laws of the state and other provisions of the Mortgage Finance Authority Act; and 10) any other matters of like or different character that in any way affect the security and protection of the bonds and the rights of the holders of bonds.

E. The authority is authorized to issue its bonds or notes for the purpose of refunding any bonds or notes of the authority or of any issuer under the Municipal Mortgage Finance Act [58-18A-1 to 58-18A-12 NMSA 1978] or under any other authorizing act then outstanding, including the payment of any redemption premiums thereon and any interest accrued to or to accrue to the date of redemption of the outstanding bonds or notes. Until the proceeds of any bonds or notes issued for the purpose of refunding outstanding bonds or notes are applied to the purchase or retirement of the outstanding bonds or notes or the redemption of the outstanding bonds or notes, the proceeds may be placed in escrow and be invested and reinvested in accordance with the provisions of Subsection P of Section 58-18-5 NMSA 1978. The interest, income and profits, if any, earned or realized on any such investment may, in the discretion of the authority, also be applied to the payment of the outstanding bonds or notes to be refunded by purchase, retirement or redemption, as the case may be. After the terms of the escrow have been fully satisfied and carried out, any balance of the proceeds and interest, if any, earned or realized on the investments thereof may be returned to the authority for use by it in any lawful manner. All bonds or notes shall be issued and secured and shall be subject to the provisions of the Mortgage Finance Authority Act in the same manner and to the same extent as any other bonds or notes issued pursuant to the Mortgage Finance Authority Act.

F. The authority is authorized to issue bond anticipation notes and may renew them from time to time, but the maximum maturity of the notes, including renewals, shall not exceed ten years from the date of issue of the original notes. The notes may be payable from any money of the authority available therefor and not otherwise pledged or from the proceeds of sale of the bonds of the authority in anticipation of which the notes were issued. The notes may be issued for any corporate purpose of the authority. The notes shall be issued in the same manner as the bonds, and the notes and the resolution authorizing them may contain any provisions, conditions or limitations, not inconsistent with the provisions of this subsection, that the bonds or a bond resolution of the authority may contain. The notes may be sold at public or private sale. In case of default on its notes or violation of any obligations of the authority to the noteholders, the noteholders shall have all the remedies provided for bondholders in the Mortgage Finance Authority Act. The notes shall be as fully negotiable as the bonds of the authority.

G. It is the intention of the legislature that any pledge of earnings, revenues or other assets made by the authority shall be valid and binding from the time when the pledge is made; that the earnings, revenues or other assets so pledged and thereafter received by the authority shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act and that the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority irrespective of whether the parties have notice of the claims. The resolution or any other instrument by which a pledge is created need not be filed or recorded.

H. Neither the members of the authority nor any person executing the bonds, notes or other obligations shall be liable personally on the bonds, notes or other obligations or be subject to any personal liability or accountability by reason of the issuance thereof while acting in the scope of their authority.

History: 1953 Comp., 13-19-11, enacted by Laws 1975, ch. 303, 11; 1995, ch. 9, 21.



Section 58-18-12 - Reserve funds.

58-18-12. Reserve funds.

A. The authority may create and establish one or more reserve funds.

B. The authority may create and establish other reserve funds as it deems advisable and necessary.

History: 1953 Comp., 13-19-12, enacted by Laws 1975, ch. 303, 12; 1995, ch. 9, 22.



Section 58-18-13 - Notice or publication not required.

58-18-13. Notice or publication not required.

No notice, consent or approval by any governmental body or public officer shall be required as a prerequisite to the issuance, sale or delivery of any bonds, notes or other obligations of the authority pursuant to the provisions of the Mortgage Finance Authority Act [58-18-1 NMSA 1978], except as specifically provided in that act.

History: 1953 Comp., 13-19-13, enacted by Laws 1975, ch. 303, 13; 1995, ch. 9, 23.



Section 58-18-14 - Remedies of bondholders and noteholders.

58-18-14. Remedies of bondholders and noteholders.

Except to the extent this section conflicts with a term or condition of any trust indenture or note, bondholders and noteholders shall have the following remedies:

A. in the event that the authority defaults in the payment of principal of or interest on any issue of bonds or notes after it becomes due, whether at maturity or upon call for redemption, and the default continues for a period of thirty days, or in the event that the authority fails or refuses to comply with the provisions of the Mortgage Finance Authority Act [58-18-1 NMSA 1978] or defaults in any agreement made with the holders of any issue of bonds or notes, the holders of twenty-five percent in aggregate principal amount of the bonds or notes of the issue then outstanding, by one or more instruments filed in the office of the clerk of the county in which the principal office of the authority is located and proved or acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of the bonds or notes for the purposes provided in this section;

B. a trustee may, and upon written request of the holders of twenty-five percent in aggregate principal amount of the issue of bonds or notes then outstanding shall, in his or its own name:

(1) enforce all rights of the bondholders or noteholders, including the right to require the authority to carry out its agreements with the holders of the bonds or notes and to perform its duties under the Mortgage Finance Authority Act;

(2) bring suit upon the bonds or notes;

(3) by action or suit, require the authority to account as if it were the trustee of an express trust for the holders of the bonds or notes;

(4) by action or suit, enjoin any acts or things that may be unlawful or in violation of the rights of the holders of the bonds or notes; and

(5) declare all such bonds or notes due and payable and, if all defaults are made good, then with the consent of the holders of twenty-five percent of the aggregate principal amount of the issue of bonds or notes then outstanding, annul the declaration and its consequences;

C. a trustee shall, in addition to the provisions of Subsection B of this section, have and possess all the powers necessary or appropriate for the exercise of any functions specifically set forth in this section or incident to the general representation of bondholders or noteholders in the enforcement and protection of their rights;

D. before declaring the principal of bonds or notes due and payable, the trustee shall first give thirty days' notice in writing to the governor, to the authority and to the attorney general of the state; and

E. the district court shall have jurisdiction of any suit, action or proceeding by the trustee on behalf of bondholders or noteholders. The venue of any such suit, action or proceeding shall be laid in the county in which the principal office of the authority is located.

History: 1953 Comp., 13-19-14, enacted by Laws 1975, ch. 303, 14; 1995, ch. 9, 24.



Section 58-18-14.1 - Project mortgage loans; enforcement of agreement.

58-18-14.1. Project mortgage loans; enforcement of agreement.

A. Compliance by any mortgage lender with the terms of its agreement with or undertaking to the authority with respect to the making of any project mortgage loans to sponsors may be enforced by decree of any court of competent jurisdiction. The authority shall require as a condition of purchasing project mortgage loans from or making a loan to any national banking or federal savings and loan association the consent of the association to the jurisdiction of courts of the state over any such proceeding. The authority shall also require as a condition of the authority's purchasing project mortgage loans from or making a loan to any mortgage lender agreement by the mortgage lender to the payment of penalties to the authority for violation by the mortgage lender of its undertakings to the authority.

B. Each mortgage lender shall be liable to the authority for any damages suffered by the authority by reason of the untruth of any representation or the breach of any warranty, and, in the event that any representation proves to be untrue when made or in the event of any breach of warranty, the mortgage lender shall, at the option of the authority:

(1) repurchase the project mortgage loan for the original purchase price adjusted for amounts subsequently paid thereon, as the authority may determine; or

(2) repay the then unpaid principal balance of the loan, together with interest accrued thereon and the penalties owed pursuant to Subsection A of this section.

History: 1978 Comp., 58-18-14.1, enacted by Laws 1982, ch. 86, 11; 1995, ch. 9, 25.



Section 58-18-15 - State and municipalities not liable on bonds and notes.

58-18-15. State and municipalities not liable on bonds and notes.

The bonds, notes and other obligations of the authority shall not be a debt of the state or of any municipality, and neither the state nor any municipality shall be liable thereon.

History: 1953 Comp., 13-19-15, enacted by Laws 1975, ch. 303, 15.



Section 58-18-16 - Agreement of the state.

58-18-16. Agreement of the state.

The state does hereby pledge to and agree with the holders of any bonds, notes, other obligations, pass-through securities or guarantees issued under the Mortgage Finance Authority Act [58-18-1 NMSA 1978] that the state will not limit or alter the rights vested in the authority or any secondary market facility to fulfill the terms of any agreements made with the holders of the bonds, notes, other obligations, pass-through securities or guarantees or in any way impair the rights and remedies of the holders of the bonds, notes, other obligations, pass-through securities or guarantees until the bonds, notes, other obligations, pass-through securities or guarantees together with the interest thereon, with interest on any unpaid installments of interest and all costs and expenses in connection with any action or proceedings by or on behalf of the holders of the bonds, notes, other obligations, pass-through securities or guarantees, are fully met and discharged. The authority or any secondary market facility is authorized to include this pledge and agreement of the state in any agreement with the holders of the bonds, notes, other obligations, pass-through securities or guarantees.

History: 1953 Comp., 13-19-16, enacted by Laws 1975, ch. 303, 16; 1995, ch. 9, 26.



Section 58-18-17 - Bonds, notes and other obligations; legal investments for public officers and fiduciaries.

58-18-17. Bonds, notes and other obligations; legal investments for public officers and fiduciaries.

The bonds, notes, other obligations, pass-through securities and guarantees of the authority or any secondary market facility are securities in which all insurance companies and associations and other persons carrying on insurance business, all banks, bank and trust companies, trust companies, private banks, savings banks, savings and loan associations, building and loan associations, investment companies and other persons carrying on a banking business, all administrators, guardians, executors, trustees and other fiduciaries and all other persons who are or may be authorized to invest in bonds or other obligations of the state may properly and legally invest funds including capital in their control or belonging to them.

History: 1953 Comp., 13-19-17, enacted by Laws 1975, ch. 303, 17; 1995, ch. 9, 27.



Section 58-18-18 - Tax exemption.

58-18-18. Tax exemption.

A. It is determined that the creation of the authority is in all respects for the benefit of the people of the state, for the improvement of their health and welfare and for the promotion of the economy and that those purposes are public purposes. The authority will be performing an essential governmental function in the exercise of the powers conferred upon it by the Mortgage Finance Authority Act [58-18-1 NMSA 1978], and the state covenants with the purchasers and all subsequent holders and transferees of bonds and notes issued by the authority, in consideration of the acceptance of and payment for the bonds and notes, that the bonds and notes of the authority issued pursuant to that act and the income therefrom shall at all times be free from taxation, except for estate or gift taxes and taxes on transfers.

B. The income and operations of the authority and any secondary market facility shall be exempt from taxation of every kind and nature, provided that the authority shall be obligated to pay all ad valorem taxes and special assessments. The authority and any secondary market facility shall pay any recording fee for instruments recorded by it or on its behalf but shall not be required to pay any transfer tax of any kind on account of instruments recorded by it or on its behalf.

History: 1953 Comp., 13-19-18, enacted by Laws 1975, ch. 303, 18; 1981, ch. 190, 1; 1985, ch. 232, 3; 1995, ch. 9, 28.



Section 58-18-19 - No contribution by state or municipality.

58-18-19. No contribution by state or municipality.

Neither the state nor any municipality shall have the power to pay out of its general funds or otherwise contribute its money to the authority, nor may the state or any state agency purchase any bonds or notes of the authority, nor shall the state or any municipality have the power to make or participate in the making of loans to mortgage lenders or to purchase or participate in the purchase of mortgage loans pursuant to the Mortgage Finance Authority Act [58-18-1 NMSA 1978]. Notwithstanding the foregoing, neither the state nor any municipality shall be prohibited from appropriating its money to or in aid of the authority's programs or the beneficiaries of any program to the extent otherwise permitted by law.

History: 1953 Comp., 13-19-19, enacted by Laws 1975, ch. 303, 19; 1995, ch. 9, 29.



Section 58-18-20 - Money of the authority.

58-18-20. Money of the authority.

A. All money of the authority from whatever source derived, except as otherwise authorized or provided in the Mortgage Finance Authority Act [58-18-1 NMSA 1978], shall be paid to the treasurer of the authority and shall be deposited forthwith in a bank designated by the authority. The money in such accounts shall be withdrawn on the order of persons whom the authority may authorize. All deposits of such money shall, if required by the authority, be secured in such manner as the authority may determine. The state auditor and his legally authorized representatives are authorized and empowered from time to time to examine the accounts and books of the authority, including its receipts, disbursements, contracts, leases, sinking funds, investments and any other records and papers relating to its financial standing. The authority shall pay a reasonable fee for such examination as determined by the state auditor.

B. The authority and any secondary market facility shall have power to contract with holders of any of its bonds, notes, other obligations, pass-through securities or guarantees as to the custody, collection, securing, investment and payment of any money of the authority or any secondary market facility of any money held in trust or otherwise for the payment of bonds, notes, other obligations, pass-through securities or guarantees and to carry out the contract. Money held in trust or otherwise for the payment of bonds, notes, other obligations, pass-through securities or guarantees or in any way to secure bonds, notes, other obligations, pass-through securities or guarantees and deposits of such money may be secured in the same manner as money of the authority, and all banks and trust companies are authorized to give security for deposits.

C. Subject to the provisions of any contract with bondholders, noteholders, or holders of other obligations, pass-through securities or guarantees, the authority and any secondary market facility shall prescribe a system of accounts.

D. The authority shall submit to the governor, the state auditor and the legislative finance committee, within thirty days of the receipt thereof by the authority, a copy of the report of every external examination of the books and accounts of the authority.

E. Money of the authority and any secondary market facility, including money held in trust or otherwise for the payment of bonds, notes, other obligations, pass-through securities or guarantees is not public money or state funds within the meaning of any law of the state relating to investment, deposit, security or expenditure of public money and, subject to any agreement with bondholders and any limitations imposed by the Mortgage Finance Authority Act, may be used by the authority in any manner necessary or appropriate in carrying out the powers given in the Mortgage Finance Authority Act.

History: 1953 Comp., 13-19-20, enacted by Laws 1975, ch. 303, 20; 1985, ch. 232, 4; 1995, ch. 9, 30.



Section 58-18-21 - Limitation of liability.

58-18-21. Limitation of liability.

Neither the members of the authority nor any person acting in its behalf, while acting within the scope of their authority, shall be subject to any personal liability for any action taken or omitted within that scope of authority.

History: 1953 Comp., 13-19-21, enacted by Laws 1975, ch. 303, 21; 1995, ch. 9, 31.



Section 58-18-22 - Assistance by state officers and agencies.

58-18-22. Assistance by state officers and agencies.

All state officers and all state agencies may render such services to the authority within their respective functions as may be requested by the authority.

History: 1953 Comp., 13-19-22, enacted by Laws 1975, ch. 303, 22.



Section 58-18-23 - Court proceedings; preference; venue.

58-18-23. Court proceedings; preference; venue.

Any action or proceeding to which the authority or the people of the state may be a party in which any question arises as to the validity of the Mortgage Finance Authority Act [58-18-1 NMSA 1978] shall be preferred over all other civil causes in all courts of the state and shall be heard and determined in preference to all other civil business pending in the courts irrespective of position on the calendar. The same preference shall be granted upon application of counsel to the authority in any action or proceeding questioning the validity of that act in which he may be allowed to intervene. The venue of any action or proceeding to which the authority or the people of the state are a party shall be laid in the county in which the principal office of the authority is located.

History: 1953 Comp., 13-19-23, enacted by Laws 1975, ch. 303, 23; 1995, ch. 9, 32.



Section 58-18-24 - Corporate existence.

58-18-24. Corporate existence.

The authority and its corporate existence shall continue until terminated by law, provided that no such law shall take effect so long as the authority has bonds, notes, other obligations or pass-through securities or guarantees outstanding unless adequate provision has been made for the satisfaction or payment thereof. Upon termination of the existence of the authority, all its rights and properties in excess of its obligations shall pass to and be vested in the state.

History: 1953 Comp., 13-19-24, enacted by Laws 1975, ch. 303, 24; 1995, ch. 9, 33.



Section 58-18-25 - Conflicts of interest; penalty.

58-18-25. Conflicts of interest; penalty.

A. If any member, officer or employee of the authority has an interest, either direct or indirect, in any contract to which the authority or any secondary market facility is or is to be a party or in any mortgage lender requesting a loan from or offering to sell mortgage loans to the authority or any secondary market facility or in any sponsor requesting a project mortgage loan, the interest shall be disclosed to the authority in writing and shall be set forth in the minutes of the authority. The member, officer or employee having the interest shall not participate in any action by the authority or any secondary market facility with respect to the contract, mortgage lender or sponsor.

B. Nothing in this section shall be deemed or construed to limit the right of any member, officer or employee of the authority to:

(1) acquire an interest in bonds, notes, other obligations, pass-through securities or guarantees of the authority or any secondary market facility; or

(2) have an interest in any banking institution in which the funds of the authority are or are to be deposited or that is or is to be acting as trustee or paying agent under any trust instrument to which the authority is a party.

C. Any person having a conflict of interest as defined in this section and participating in any transaction involving the conflict of interest or failing to notify the authority of the conflict is guilty of a misdemeanor.

History: 1953 Comp., 13-19-25, enacted by Laws 1975, ch. 303, 25; 1981, ch. 172, 1; 1982, ch. 86, 12; 1995, ch. 9, 34.



Section 58-18-26 - Cumulative authority.

58-18-26. Cumulative authority.

The Mortgage Finance Authority Act [58-18-1 NMSA 1978] shall be deemed to provide an additional and alternative method for the doing of the things authorized by that act, shall be regarded as supplemental and additional to powers conferred by other laws and shall not be regarded as in derogation of any powers now existing; provided that the issuance of bonds, notes, other obligations, pass-through securities or guarantees under the provisions of the Mortgage Finance Authority Act need not comply with the requirements of any other law applicable to the issuance of bonds, notes, other obligations, pass-through securities or guarantees.

History: 1953 Comp., 13-19-26, enacted by Laws 1975, ch. 303, 26; 1995, ch. 9, 35.



Section 58-18-27 - Liberal interpretation.

58-18-27. Liberal interpretation.

The Mortgage Finance Authority Act [58-18-1 NMSA 1978], being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect its purposes.

History: 1953 Comp., 13-19-27, enacted by Laws 1975, ch. 303, 27; 1995, ch. 9, 36.






Article 18A - Municipal Mortgage Finance

Section 58-18A-1 - Short title.

58-18A-1. Short title.

This act [58-18A-1 to 58-18A-12 NMSA 1978] may be cited as the "Municipal Mortgage Finance Act".

History: Laws 1979, ch. 381, 1.



Section 58-18A-2 - Finding and declaration of necessity.

58-18A-2. Finding and declaration of necessity.

It is hereby declared that:

A. within the state there exists a shortage of funds available on reasonable terms and conditions for the making of mortgage loans to persons of low or moderate income which has resulted in a shortage of decent, safe and sanitary housing at prices which such persons can afford. This shortage constitutes a threat to the health, safety and welfare of the residents of the state, deprives the state of an adequate tax base and causes such persons to occupy overcrowded, congested dwelling accommodations, resulting in an increase in crime, threatening the health, welfare and safety of the residents of the state and impairing economic values;

B. an adequate supply of decent, safe and sanitary housing is essential to the promotion of increased productivity of the residents of the state's municipalities, to retaining existing industry and commercial activities near or within such municipalities and to attracting new industry and new commercial activities to such municipalities, thereby relieving conditions of unemployment;

C. the shortage of decent, safe and sanitary housing cannot be relieved except through the stimulation of the construction and rehabilitation of housing and the encouragement of individuals and private enterprise to undertake such construction and rehabilitation through the use of public financing;

D. it is necessary and desirable and in the public interest that the state's municipalities be authorized to issue revenue bonds to provide funds necessary to reduce the costs of financing the acquisition and purchase or the rehabilitation of decent, safe and sanitary housing by persons of low and moderate income;

E. the foregoing are hereby deemed and declared to be public purposes and functions pertaining to the government and affairs of the municipalities of the state.

History: Laws 1979, ch. 381, 2.



Section 58-18A-3 - Definitions.

58-18A-3. Definitions.

As used in the Municipal Mortgage Finance Act [58-18A-1 NMSA 1978]:

A. "agreement" means a written agreement between two or more municipalities designating one of such municipalities as the "issuer" on behalf of the other participating municipality or municipalities, establishing the issuer's area of operations for purposes of the program and containing such other terms and conditions as the parties deem appropriate;

B. "area of operation" means, with respect to a municipality, the area within the boundaries of the planning and platting jurisdiction of the municipality, established in accordance with Section 3-19-5 NMSA 1978. Upon approval by the governing bodies of two or more municipalities, the area of operation of a municipality acting as an issuer pursuant to an agreement may be enlarged to include all or any part of the areas of operation of the other participating municipalities and such area of operation, as enlarged, shall be deemed the jurisdiction of the issuer for all purposes relating to the issuance of bonds under the law of this state;

C. "available net proceeds" means that portion of the proceeds of bonds issued pursuant to the provisions of the Municipal Mortgage Finance Act available to purchase mortgage loans after deducting any costs related to issuance of bonds and amounts apportioned to capitalized interest, reserves or sinking funds;

D. "bonds" means the single-family mortgage revenue bonds and notes authorized under the Municipal Mortgage Finance Act and includes any other evidence of indebtedness issued hereunder;

E. "municipality" means any incorporated city, town or village, or incorporated county, whether incorporated under a general act, a special act or a special charter;

F. "existing mortgage loan" means a loan to finance the purchase of a single-family residence in the issuer's area of operation occupied or intended to be occupied by the mortgagor as the mortgagor's primary place of residence and secured by a mortgage made by a mortgage lender prior to the date the mortgage lender submitted an application to participate in the issuer's program;

G. "family" means a person or a group of persons consisting of, but not limited to, the head of a household, the spouse, if any, and children or other dependents, if any, who are allowable as personal exemptions for federal income tax purposes;

H. "FHA" means the federal housing administration;

I. "FHLMC" means the federal home loan mortgage corporation;

J. "FNMA" means the federal national mortgage association;

K. "forward commitment mortgage loan" means a loan:

(1) secured by a mortgage;

(2) made to a person of low or moderate income to finance the acquisition or rehabilitation of a single family residence in the issuer's area of operation, occupied or intended to be occupied by the mortgagor as the mortgagor's primary place of residence;

(3) the commitment for which was made by the mortgage lender after the date the mortgage lender submitted an application to participate in the issuer's program; and

(4) which shall not include a loan the proceeds of which are used, directly or indirectly, to refinance an existing permanent mortgage loan or loans for the present mortgagor, unless the primary purpose of such forward commitment mortgage loan is to finance the rehabilitation of such single family residence;

L. "governing body" means the city council, the city commission, the board of trustees, the county council or the town council of an issuer;

M. "issuer" means a municipality which has undertaken to issue bonds pursuant to the provisions of the Municipal Mortgage Finance Act;

N. "mortgage" means a deed of trust, mortgage deed, mortgage or other instrument creating a first lien subject to such title exceptions as may be acceptable to the issuer, on either:

(1) a fee interest in real property located within the issuer's area of operation; or

(2) a leasehold on such a fee interest which has a remaining term at the time of computation that exceeds the maturity of the loan secured thereby;

O. "mortgage lender" means any bank, bank or trust company, trust company, mortgage company, mortgage banker, national banking association, savings bank, savings and loan association, building and loan association and any other financial institution, provided such mortgage lender:

(1) is qualified to do business in New Mexico;

(2) operates a business location within the issuer's area of operations which services loans made within the area; and

(3) is approved as an FNMA or FHLMC seller and servicer;

P. "mortgage loan" means:

(1) an existing mortgage loan; or

(2) a forward commitment mortgage loan;

Q. "mortgage purchase agreement" means a written agreement between a mortgage lender and an issuer providing for the purchase by the issuer of mortgage loans originated by the mortgage lender provided that a mortgage purchase agreement shall:

(1) not permit one person or family to obtain or assume more than one forward commitment mortgage loan or reinvestment mortgage made pursuant to any one issue of bonds; and

(2) prohibit the assumption of any forward commitment mortgage loan or reinvestment mortgage loan by any person other than a person of low or moderate income as determined by the issuer for a period of two years from the date of such mortgage;

R. "person of low or moderate income" means a person or family which lacks the amount of income, as determined by the issuer undertaking the program, necessary to the purchase, without financial assistance, of decent, safe and sanitary housing. Provided that the amount of the combined annualized income of the mortgagor and the mortgagor's spouse shall be an amount not to exceed thirty-four thousand dollars ($34,000), as conclusively determined by the mortgage lender in the normal course of its lending activities, upon mortgagor certification, provided such determination is made in accordance with FNMA or FHLMC credit underwriting standards. Each issuer shall establish uniform criteria and rules and regulations to identify the persons of low or moderate income within its area of operation and the determination of the issuer is conclusive;

S. "program" means a mortgage purchase program of an issuer undertaken pursuant to the provisions of the Municipal Mortgage Finance Act;

T. "rehabilitation" or "rehabilitate" means substantial renovation or reconstruction, including an increase in living area, of an existing single family residence necessary to put such single family residence in decent, safe and sanitary condition or to cause such single family residence to comply with applicable building codes, and shall not include routine or ordinary repairs, improvements or maintenance, such as interior decorating, remodeling or exterior painting, except in conjunction with other substantial renovation or reconstruction;

U. "reinvestment mortgage loan" means a loan:

(1) secured by a mortgage;

(2) made to a person of low or moderate income to finance the acquisition or rehabilitation of a single family residence in the issuer's area of operation occupied or intended to be occupied by the mortgagor as the mortgagor's primary place of residence;

(3) the commitment for which is made by the mortgage lender after the date the mortgage lender submits an application to sell existing mortgage loans to the issuer;

(4) made in satisfaction of the obligation of the mortgage lender under a mortgage purchase agreement; and

(5) which shall not include:

(a) a forward commitment mortgage loan; or

(b) a loan the proceeds of which are used, directly or indirectly, to refinance an existing permanent mortgage loan or loans for the present mortgagor, unless the primary purpose of such reinvestment mortgage loan is to finance the rehabilitation of such single family residence;

V. "servicer" means the mortgage lender or its designee servicer which has executed a servicing agreement with an issuer;

W. "servicing agreement" means a written agreement between an issuer and a servicer providing for the servicing of mortgage loans secured by the issuer;

X. "single family residence" means real estate or an interest therein upon which is located or is to be located or constructed a structure or structures, including condominiums, to be used as a residence for one to four families, provided that the owner or owners of such structure or structures occupy such residence, or at least one unit of a structure containing two to four family units, as their principal residence;

Y. "state" means the state of New Mexico; and

Z. "VA" means the veterans administration.

History: Laws 1979, ch. 381, 3; 1981, ch. 181, 1.



Section 58-18A-4 - Powers.

58-18A-4. Powers.

A. In addition to powers which a municipality now has pursuant to the laws of the state, every municipality shall, within its area of operation, have all powers necessary or desirable to accomplish the purposes of the Municipal Mortgage Finance Act [58-18A-1 NMSA 1978], including but not limited to, the following:

(1) to purchase and to enter into commitments to purchase mortgage loans from mortgage lenders upon such terms and conditions as it shall determine, to make and execute contracts with mortgage lenders and servicers for the origination, purchase and servicing of mortgage loans and to pay the reasonable value of services rendered under those contracts;

(2) to make loans to any mortgage lender for the purpose of enabling such lender to make reinvestment mortgage loans;

(3) to establish such standards and requirements applicable to the purchase and servicing of mortgage loans as it deems necessary or desirable to achieve the purposes of the Municipal Mortgage Finance Act including, but not limited to, the terms and conditions upon which mortgage lenders will be permitted to participate in the program; the criteria for allocating among mortgage lenders funds available to purchase mortgage loans; the terms and conditions upon which mortgage lenders selling existing mortgage loans or obtaining a loan pursuant to Paragraph (2) of this subsection will be required to reinvest the proceeds from such sale or loan in reinvestment mortgage loans; the yield on mortgage loans to be purchased; standards of eligibility of mortgagors; restrictions on return to mortgage lenders and servicers; administration of the program; the types and coverage of insurance required with respect to the mortgage loans, the property securing the mortgage loans and the bonds; and such other matters as shall be deemed appropriate by the issuer;

(4) to establish criteria for the eligibility of mortgage lenders and servicers to participate in the program and to require such evidence of ability to meet such criteria as it deems appropriate;

(5) to issue its bonds to defray the costs of the program including, without limitation, the costs of purchasing mortgage loans; the establishment of reasonable reserves; printing, legal and accounting fees; the costs of market, economic and other related studies and surveys; the fees of rating agencies, trustees, paying agents and other custodians; the costs of insurance premiums; the costs of administering the program; and other costs reasonably related to the program;

(6) to pledge revenues and receipts derived from the mortgage loans purchased by the issuer and other revenues and receipts derived from the program, in whole or in part, to the payment of bonds;

(7) to issue its bonds to refund, in whole or in part at any time and from time to time, bonds theretofore issued by it pursuant to the Municipal Mortgage Finance Act; and

(8) to exercise all powers necessary or appropriate to the implementation and administration of the program including, but not limited to, the power to contract with others for the rendering of services in the implementation and administration of the program.

B. The following provisions in forward commitment mortgage loans and reinvestment mortgage loans are enforceable:

(1) provisions requiring a penalty or premium for the prepayment of all or a portion of the balance of the indebtedness; or

(2) provisions permitting or requiring an acceleration of the payment of an indebtedness due in the event of a transfer of all or any part of the mortgagor's interest to a person other than an eligible buyer as defined in a mortgage purchase agreement.

History: Laws 1979, ch. 381, 4; 1981, ch. 181, 2.



Section 58-18A-5 - Agreement establishing area of operation of issuer.

58-18A-5. Agreement establishing area of operation of issuer.

A. For the purposes of the Municipal Mortgage Finance Act [58-18A-1 NMSA 1978], two or more municipalities may enter into an agreement designating one such municipality as issuer and establishing as the area of operation of the issuer the combined areas of operation of such participating municipalities or any portion thereof. The agreement shall be approved by the governing body of each such municipality and shall contain provisions:

(1) defining the area of operation of the issuer;

(2) providing a method for allocating available net proceeds among the areas of operation of participating municipalities and providing for the reallocation to the other participating municipalities of all or any portion of such funds not utilized to purchase mortgage loans within a stated period of time;

(3) providing for the approval by the governing body of each participating municipality of the issuance, by the issuer, of each series of bonds and of the forms of documents prepared in connection therewith; and

(4) containing such covenants as may be agreed upon by the participating municipalities.

B. No municipality which is a party to an agreement may issue bonds pursuant to the Municipal Mortgage Finance Act except as permitted by the terms of the agreement.

C. No issuer, whether or not such issuer shall be comprised of more than one municipality pursuant to an agreement, may issue bonds pursuant to the Municipal Mortgage Finance Act until at least seventy-five percent of available net proceeds in its area [of] operation have been disbursed to purchase mortgage loans.

History: Laws 1979, ch. 381, 5.



Section 58-18A-6 - Bonds.

58-18A-6. Bonds.

A. Bonds of an issuer issued pursuant to the terms of the Municipal Mortgage Finance Act [58-18A-1 NMSA 1978] shall be authorized by ordinance of its governing body and may be issued in one or more series and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration provisions, contain such terms, covenants or conditions, be subject to such terms of redemption, with or without premium, and be executed in such manner as such ordinance or a trust indenture authorized to be entered into pursuant to such ordinance, may provide.

B. Any such ordinance shall set forth a finding and declaration:

(1) of the public purpose therefor; and

(2) that the ordinance is adopted pursuant to the Municipal Mortgage Finance Act, which finding and declaration shall be conclusive evidence of the existence and sufficiency of the public purpose and the power to carry out and give effect to such public purpose.

C. The bonds may be sold at public or private sale, in such manner and upon such terms as may be authorized by the governing body of the issuer. Pending the preparation of definitive bonds, interim receipts or certificates in such form and with such provisions as may be provided in the ordinance or a trust indenture authorized to be entered into pursuant to the ordinance may be issued to the purchaser or purchasers of the bonds.

D. Bonds issued pursuant to the Municipal Mortgage Finance Act shall be limited obligations of the issuer and shall be payable solely from payments and receipts received with respect to mortgage loans and the property securing such mortgage loans. The bonds shall not constitute an indebtedness of the issuer or any participating municipality within the meaning of any constitutional or statutory debt limitation or restriction and shall not be subject to the provisions of any other law relating to the authorization, issuance or sale of bonds.

E. In case any of the public officials of the issuer whose signatures appear on any bonds or coupons issued pursuant to the Municipal Mortgage Finance Act shall cease to be public officials before the delivery of the bonds, the signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if the officials had remained in office until delivery.

History: Laws 1979, ch. 381, 6.



Section 58-18A-7 - Provisions of bonds and trust indentures.

58-18A-7. Provisions of bonds and trust indentures.

A. The principal of an interest of any bonds issued pursuant to the Municipal Mortgage Finance Act [58-18A-1 NMSA 1978] may be secured by and payable from a pledge of the revenues and receipts derived from the mortgage loans and property securing the mortgage loans and the revenues and receipts otherwise derived from the program, and the issuer may provide in the ordinance or a trust indenture authorized to be entered into pursuant to the ordinance authorizing the issuance of bonds, for the subsequent issuance of additional bonds to be equally and ratably secured by such pledge. The ordinance or trust indenture may contain any agreements and provisions customarily contained in instruments securing bonds, including, without limitation, provisions relating to:

(1) the sound and economical application or [of] bond proceeds to the purposes of the program;

(2) the receipt and collection of revenues;

(3) the maintenance of insurance with respect to the mortgage loans, the property securing the mortgage loans and the bonds in reasonable amounts and the disposition of the proceeds thereof;

(4) the terms and yields of mortgage loans;

(5) the creation and maintenance of adequate reserves;

(6) the investment of funds;

(7) the rights and remedies of bondholders and any indenture trustee in the event of default; and

(8) such other provisions as the issuer deems necessary or desirable.

B. The issuer shall not have the power to obligate itself except with respect to the application of the revenues of the program and shall not have the power to incur a pecuniary liability or a charge upon its general credit or against its taxing powers.

History: Laws 1979, ch. 381, 7.



Section 58-18A-8 - Residential mortgage revenue bonds; legal investments; security; negotiability.

58-18A-8. Residential mortgage revenue bonds; legal investments; security; negotiability.

The state and all public officers, municipal corporations, political subdivisions and public bodies, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, money or other funds belonging to them or within their control in any bonds or other obligations issued pursuant to the Municipal Mortgage Finance Act [58-18A-1 NMSA 1978], and such bonds and other obligations shall be authorized security for all public deposits and shall be fully negotiable in this state; it being the purpose of that act to authorize any persons, firms, corporations, associations, political subdivisions, bodies and officers, public or private, to use any funds owned or controlled by them, including, but not limited to, sinking, insurance, investment, retirement, compensation, pension and trust funds and funds held on deposit for the purchase of any authorized security for all public deposits and shall be fully negotiable in this state; provided, however, that nothing contained in that act shall be construed as relieving any person, firm or corporation from any duty of exercising reasonable care in selecting securities.

History: Laws 1979, ch. 381, 8.



Section 58-18A-9 - Power supplemental.

58-18A-9. Power supplemental.

The powers conferred by the Municipal Mortgage Finance Act [58-18A-1 NMSA 1978] shall be in addition and supplemental to the powers conferred by any other law.

History: Laws 1979, ch. 381, 9.



Section 58-18A-10 - Investment of funds.

58-18A-10. Investment of funds.

The issuer, or any trustee or custodian on behalf of the issuer, may invest any funds held by it as provided in the ordinance authorizing the issuance of the bonds or a trust indenture executed pursuant thereto.

History: Laws 1979, ch. 381, 10.



Section 58-18A-11 - Exemption from taxation.

58-18A-11. Exemption from taxation.

The bonds authorized by the Municipal Mortgage Finance Act [58-18A-1 NMSA 1978] and the income from the bonds shall be exempt from all taxation by the state or any political subdivision thereof, subject to the provisions of the Banking and Financial Corporations Tax Act.

History: Laws 1979, ch. 381, 11.



Section 58-18A-12 - Liberal interpretation.

58-18A-12. Liberal interpretation.

The provisions of the Municipal Mortgage Finance Act [58-18A-1 NMSA 1978] shall be liberally construed in order to effectively carry out the purposes of that act.

History: Laws 1979, ch. 381, 12.






Article 18B - Low-Income Housing Trust

Section 58-18B-1 - Short title.

58-18B-1. Short title.

This act [58-18B-1 to 58-18B-11 NMSA 1978] may be cited as the "Low-Income Housing Trust Act".

History: Laws 1994, ch. 146, 1.



Section 58-18B-2 - Legislative findings.

58-18B-2. Legislative findings.

The legislature finds that:

A. current economic conditions, federal housing policies and declining resources at the federal, state and local levels affect adversely the ability of low-income persons to obtain safe, decent and affordable housing;

B. it is in the public interest to establish a continuously renewable resource to be known as the New Mexico low-income housing trust program to assist low-income citizens in meeting their basic housing needs; and

C. the program described in Subsection B of this section should, whenever feasible, be implemented through assistance in the form of loans or grants.

History: Laws 1994, ch. 146, 2.



Section 58-18B-3 - Definitions.

58-18B-3. Definitions.

As used in the Low-Income Housing Trust Act [58-18B-1 NMSA 1978]:

A. "appropriate financial institution service charges and fees" means those service charges and fees that a financial institution charges its customers on demand deposit accounts;

B. "division" means the financial institutions division of the regulation and licensing department;

C. "escrow closing agent" means an escrow agent other than a title company that acts in the normal course of business as the agent of the seller and buyer of real estate for the purpose of consummating a sale, including the performance of the following functions:

(1) preparation of deeds, mortgages, promissory notes, deeds of trust, real estate contracts, assignments or other documents incidental to the sale as permitted by law;

(2) calculations and disbursements of prorated taxes, insurance premiums, utility bills and other charges incidental to the sale;

(3) preparation of sellers' and buyers' closing statements;

(4) supervision of signing of documents;

(5) collection and disbursement of down payments, realtors' commissions, fees and other charges pursuant to a sales agreement; and

(6) recordation of documents;

D. "escrow servicing agent" means a person who in the normal course of business collects and disburses funds received from real estate-related financing instruments on behalf of a lender or borrower;

E. "first-time home buyer" means:

(1) an individual or the individual's spouse who has not owned a home other than a manufactured home during the three-year period prior to the purchase of a home; or

(2) an individual who is a displaced homemaker or a single parent;

F. "fund" means the land title trust fund created pursuant to the provisions of the Land Title Trust Fund Act [58-28-1 NMSA 1978];

G. "low-income persons" means a household consisting of a single individual or a family or unrelated individuals living together when the household's total annual income does not exceed eighty percent of the median income for the area, as determined by the United States department of housing and urban development and as adjusted for family size, or other income ceiling determined for the area on the basis of that department's findings that such variations are necessary because of prevailing levels of construction costs or fair market rents or unusually high or low family incomes;

H. "person" means an individual or any other legal entity;

I. "property manager" means a person who acts in the normal course of business as the agent for the owner of real property for the purpose of property rental, leasing and management; and

J. "trustee" means the New Mexico mortgage finance authority.

History: Laws 1994, ch. 146, 3; 1997, ch. 118, 9; 1999, ch. 41, 1; 2003, ch. 304, 2.



Section 58-18B-5 - Trust accounts; escrow accounts; special accounts; pooled interest-bearing accounts; disposition of earned interest on certain accounts.

58-18B-5. Trust accounts; escrow accounts; special accounts; pooled interest-bearing accounts; disposition of earned interest on certain accounts.

A. Every real estate broker who maintains a trust or escrow account as required pursuant to the provisions of Paragraph (8) of Subsection A of Section 61-29-12 NMSA 1978 may maintain a pooled interest-bearing escrow account and may deposit all customer funds into that account except for:

(1) funds required to be deposited into a property management trust account under an express property management agreement; or

(2) funds required to be deposited into an interest-bearing account under an express agreement between the parties to a transaction and under which agreement provisions are made for the payment of interest to be earned on the funds deposited.

B. Every escrow closing agent that maintains a trust account or escrow account pursuant to the provisions of Section 58-22-20 NMSA 1978 shall maintain a pooled interest-bearing escrow account and shall deposit all customer funds into that account, except for funds required to be deposited into an interest-bearing account under an express agreement between the parties to a transaction and under which agreement provisions are made for the payment of interest to be earned on the funds deposited.

C. The interest earned on customer funds deposited in a pooled interest-bearing escrow account pursuant to the provisions of Subsection A or B of this section, net of any appropriate financial institution service charges and fees, shall be remitted monthly or quarterly from the financial institution in which the account is maintained to the fund. The account agreement between the depositor and the financial institution shall expressly provide for the required remittance of interest.

D. The provisions of this section do not relieve a real estate broker or escrow closing agent from any obligations under other laws to safeguard and account for funds in a pooled interest-bearing account.

E. The pooled interest-bearing escrow accounts authorized to be established pursuant to the provisions of this section shall be interest-bearing demand accounts from which withdrawals and transfers can be made without delay, subject only to any notice period the depository institution is required to observe by law or rule.

F. The trustee shall adopt rules to carry out the provisions of the Low-Income Housing Trust Act [58-18B-1 NMSA 1978].

G. A person establishing and maintaining a pooled interest-bearing escrow account required by the provisions of Subsection A or B of this section is not required to make disclosure to a person whose funds are placed in the account of the disposition of interest earned on the account.

H. An escrow servicing agent shall not be required to establish and maintain a pooled interest-bearing escrow account pursuant to the provisions of Subsection A or B of this section.

I. A property manager shall not be required to establish and maintain a pooled interest-bearing escrow account pursuant to the provisions of Subsection A or B of this section.

J. Real estate brokers and escrow closing agents shall enroll and instruct participating financial institutions on how to establish a pooled interest-bearing escrow account and how to authorize remittance of accrued interest less service charges to the fund.

K. A real estate broker or an escrow closing agent shall not be required to establish and maintain a pooled interest-bearing escrow account pursuant to the provisions of Subsection A or B of this section if no financial institution in the community where the broker or agent maintains his principal place of business provides or offers that type of account.

History: Laws 1994, ch. 146, 10; 1999, ch. 41, 2; 2003, ch. 304, 3.



Section 58-18B-6 - Pooled interest-bearing escrow accounts authorized to be made available; computation of interest; reports.

58-18B-6. Pooled interest-bearing escrow accounts authorized to be made available; computation of interest; reports.

A. Any depository institution regulated by the division that maintains trust or escrow accounts for customers may establish and make available pooled interest-bearing accounts. Interest on a pooled interest-bearing account shall be computed on the daily collected balance of the account or as otherwise computed in accordance with the institution's standard accounting practices.

B. Any depository institution participating in the program and making a remittance of interest to the fund pursuant to the provisions of Section 58-18B-5 NMSA 1978 shall, at the time of remittance, transmit a report to the trustee showing:

(1) the name of the account holder for whom the remittance is sent;

(2) the rate of interest used to compute the earned interest;

(3) the amount, if any, of appropriate financial institution service charges and fees deducted; and

(4) the account balance as of the ending date of the reporting period.

C. Remittances to the fund shall be made at least quarterly, no later than the tenth day of the month.

D. A copy of the report required to be made pursuant to the provisions of Subsection B of this section shall be sent to the person in whose name the account is maintained.

History: Laws 1994, ch. 146, 11; 1999, ch. 41, 3.



Section 58-18B-7 - Use of money from fund.

58-18B-7. Use of money from fund.

Money from the fund and other sources shall be used in accordance with the provisions of the Land Title Trust Fund Act [58-28-1 NMSA 1978].

History: Laws 1994, ch. 146, 12; 1999, ch. 41, 4.



Section 58-18B-10 - Conflict with federal requirements.

58-18B-10. Conflict with federal requirements.

If any part of the Low-Income Housing Trust Act [58-18B-1 NMSA 1978] is found to be in conflict with federal requirements that are a prescribed condition to the allocation of federal funds to the state, the conflicting part of that act is inoperative solely to the extent of the conflict and with respect to the agencies directly affected, and this finding does not affect the operation of the remainder of that act in its application to the agencies concerned. The rules adopted pursuant to the provisions of the Low-Income Housing Trust Act shall meet those federal requirements that are a necessary condition to the receipt of federal funds by the state.

History: Laws 1994, ch. 146, 15.






Article 18C - New Mexico Housing Trust Fund

Section 58-18C-1 - Short title.

58-18C-1. Short title.

Sections 1 through 9 of this act [58-18C-1 NMSA 1978] may be cited as the "New Mexico Housing Trust Fund Act".

History: Laws 2005, ch. 105, 1.



Section 58-18C-2 - Purpose.

58-18C-2. Purpose.

The purpose of the New Mexico Housing Trust Fund Act [58-18C-1 NMSA 1978] is to provide flexible funding for housing initiatives in order to produce significant additional housing investment in the state.

History: Laws 2005, ch. 105, 2.



Section 58-18C-3 - Definitions.

58-18C-3. Definitions.

As used in the New Mexico Housing Trust Fund Act [58-18C-1 NMSA 1978]:

A. "affordable housing" means residential housing primarily for persons or households of low or moderate income;

B. "authority" means the New Mexico mortgage finance authority;

C. "committee" means the New Mexico housing trust fund advisory committee;

D. "fund" means the New Mexico housing trust fund;

E. "persons of low or moderate income" means persons and households within the state who are determined by the authority to lack sufficient income to pay enough to cause private enterprise to build an adequate supply of decent, safe and sanitary residential housing in their locality or in an area reasonably accessible to their locality and whose incomes are below the income levels established by the authority to be in need of the assistance made available by the New Mexico Housing Trust Fund Act, taking into consideration, without limitation, such factors as defined under that act; and

F. "residential housing" means any building, structure or portion thereof that is primarily occupied, or designed or intended primarily for occupancy, as a residence by one or more households and any real property that is offered for sale or lease for the construction or location thereon of such a building, structure or portion thereof. "Residential housing" includes congregate housing, manufactured homes and housing intended to provide or providing transitional or temporary housing for homeless persons.

History: Laws 2005, ch. 105, 3.



Section 58-18C-4 - New Mexico housing trust fund created.

58-18C-4. New Mexico housing trust fund created.

A. The "New Mexico housing trust fund" is created in the authority. The fund shall consist of all distributions and appropriations made to the fund. Earnings of the fund shall be credited to the fund, and unexpended and unencumbered balances in the fund shall not revert to any other fund. The authority shall be the trustee for the fund, and the state investment council shall be the investment agent for the fund.

B. The fund shall consist of revenue from the following recurring sources:

(1) appropriations and transfers from the general fund;

(2) any other money appropriated or distributed to the fund; or

(3) any private contributions to the fund.

C. Money in the fund is appropriated to the authority for the purposes of carrying out the provisions of the New Mexico Housing Trust Fund Act [58-18C-1 NMSA 1978].

History: Laws 2005, ch. 105, 4.



Section 58-18C-5 - Advisory committee created.

58-18C-5. Advisory committee created.

A. The "New Mexico housing trust fund advisory committee" is created. The committee shall consist of the following nine members, who shall represent geographically the state, affordable housing advocates and practitioners:

(1) three public members appointed by the governor;

(2) three public members appointed by the president pro tempore of the senate; and

(3) three public members appointed by the speaker of the house of representatives.

B. Members of the committee shall be appointed for two-year terms and shall be eligible for reappointment. Vacancies shall be filled by the appropriate appointing authority.

C. The committee shall be advisory to the authority and shall be subject to oversight by the Mortgage Finance Authority Act oversight committee.

D. The committee shall review all project applications and make recommendations to the authority for funding them. The committee shall not be involved in or advisory to the authority in matters relating to the investment of the fund.

E. The committee shall adopt rules regarding:

(1) the time, place and procedures of committee meetings; and

(2) the procedures for the review of and standards for recommending applications for loans or grant projects.

History: Laws 2005, ch. 105, 5.



Section 58-18C-6 - Award of funds; accountability.

58-18C-6. Award of funds; accountability.

A. Trust funds shall be awarded on a competitive basis. The authority's staff shall work with the committee to develop an application and applicant scoring mechanism that encourages applicants to develop solutions that are responsive to local needs and are consistent with sound housing policy.

B. The authority's governing body shall be responsible for ensuring that on an annual basis the total funds awarded for housing activities attract at least three times as much funding from other sources.

History: Laws 2005, ch. 105, 6.



Section 58-18C-7 - Use of funds; eligible activities.

58-18C-7. Use of funds; eligible activities.

Money from the fund and matching funds from other sources may be used to finance in whole or in part any loans or grant projects that will provide affordable housing. Money from the fund may also be used to reimburse the authority for actual expenses incurred in administering the fund in an amount not to exceed five percent of total funds disbursed from the fund.

History: Laws 2005, ch. 105, 7.



Section 58-18C-8 - Conflict with federal requirements.

58-18C-8. Conflict with federal requirements.

If any part of the New Mexico Housing Trust Fund Act [58-18C-1 NMSA 1978] is found to be in conflict with federal requirements that are a prescribed condition to the allocation of federal funds to the state, the conflicting part of that act is inoperative solely to the extent of the conflict and with respect to the agencies directly affected, and this finding does not affect the operation of the remainder of that act in its application to the agencies concerned. The rules adopted pursuant to the provisions of the New Mexico Housing Trust Fund Act shall meet those federal requirements that are a necessary condition to the receipt of federal funds by the state.

History: Laws 2005, ch. 105, 8.



Section 58-18C-9 - Matching funds.

58-18C-9. Matching funds.

Money from the fund may be used to match federal, local or private money to be used for projects authorized under the New Mexico Housing Trust Fund Act [58-18C-1 NMSA 1978].

History: Laws 2005, ch. 105, 9.






Article 19 - Motor Vehicle Sales Finance

Section 58-19-1 - Short title.

58-19-1. Short title.

Chapter 58, Article 19 NMSA 1978 may be cited as the "Motor Vehicle Sales Finance Act".

History: 1953 Comp., 50-15-1, enacted by Laws 1959, ch. 204, 1; 2001, ch. 123, 1.



Section 58-19-2 - Definitions.

58-19-2. Definitions.

As used in the Motor Vehicle Sales Finance Act [58-19-1 NMSA 1978]:

A. "motor vehicles" means automobiles, recreational vehicles, recreational travel trailers, trailers, motorcycles, trucks, semi-trailers, truck tractors and buses designed and used primarily to transport persons or property on a public highway, farm machinery and all vehicles new or used, with any power other than muscular power except boat trailers, aircraft or any vehicle that runs only on rails or tracks, but does not include any motor vehicle having a gross vehicle weight of ten thousand pounds or more purchased primarily for business or commercial purposes;

B. "retail buyer" or "buyer" means a person who buys a motor vehicle primarily for personal, family or household purposes from a retail seller and who executes a retail installment contract in connection therewith;

C. "retail seller" or "seller" means a person who sells a motor vehicle to a retail buyer or subject to a retail installment contract;

D. "holder" of a retail installment contract means the retail seller of the motor vehicle under or subject to the contract or, if the contract is purchased by a sales finance company or other assignee, the sales finance company or other assignee;

E. "retail installment transaction" means any transaction evidenced by a retail installment contract entered into between a retail buyer and a retail seller wherein the retail buyer buys a motor vehicle from the retail seller at a time price payable in one or more deferred installments. The cash sale price of the motor vehicle, the amount included for insurance and other benefits if a separate charge is made therefor, official fees and the finance charge together constitute the time price;

F. "retail installment contract" or "contract" means an agreement, entered into in this state or made subject to the laws of this state, pursuant to which the title to or a lien upon the motor vehicle that is the subject matter of a retail installment transaction is retained or taken by a retail seller from a retail buyer as security for the buyer's obligation. The term includes a chattel mortgage, a conditional sales contract and a contract for the bailment or leasing of a motor vehicle by which the bailee or lessee contracts to pay as compensation for its use a sum substantially equivalent to or in excess of its value and by which it is agreed that the bailee or lessee is bound to become or has the option of becoming the owner of the motor vehicle upon full compliance with the provisions of the contract;

G. "cash sale price" means the price stated in a retail installment contract for which the seller would have sold to the buyer, and the buyer would have bought from the seller, the motor vehicle that is the subject matter of the retail installment contract, if the sale had been a sale for cash instead of a retail installment transaction. Cash sale price may include any taxes, registration fee, certificate of title fee, license and other fees and charges for accessories and their installation and for delivery, servicing, repairing or improving the motor vehicle;

H. "official fees" means the fee prescribed by law for filing, recording or otherwise perfecting and releasing or satisfying a retained title or a lien created by a retail installment contract;

I. "finance charge" means the amount agreed upon between the buyer and the seller to be added to the aggregate of the cash sale price, the amount, if any, included for insurance and other benefits and official fees, in determining the time price;

J. "person" means an individual, partnership, corporation, association and any other group however organized;

K. "sales finance company" means a person engaged in whole or in part in the business of purchasing retail installment contracts from one or more retail sellers. The term includes but is not limited to a bank, trust company, private banker, small loan licensee, industrial bank or investment company, if so engaged; the term also includes a retail seller engaged in whole or in part in the business of creating and holding retail installment contracts that exceed a total aggregate outstanding indebtedness of one hundred thousand dollars ($100,000);

L. "director" means the director of the financial institutions division of the regulation and licensing department; and

M. "year" means a period of three hundred sixty-five days; "month" means one-twelfth of a year; and "day" means one three-hundred-sixty-fifth of a year.

History: 1953 Comp., 50-15-2, enacted by Laws 1959, ch. 204, 2; 1975, ch. 274, 1; 1979, ch. 388, 1; 1983, ch. 10, 1; 1983, ch. 315, 3; 1984, ch. 16, 1; 2001, ch. 123, 2.



Section 58-19-3 - Licensing of sales finance companies required; denial of license; provision for out-of-state licenses.

58-19-3. Licensing of sales finance companies required; denial of license; provision for out-of-state licenses.

A. No person shall engage in the business of a sales finance company in this state without a license therefor as provided in the Motor Vehicle Sales Finance Act [58-19-1 NMSA 1978]; provided, however, that a state or national bank authorized to do business in this state shall not be required to obtain a license under that act but shall comply with all of its other provisions.

B. The application for a license shall be in writing, under oath and in the form prescribed by the director. The application shall contain the name of the applicant; date of incorporation, if incorporated; the address where the business is or is to be conducted and similar information as to any branch office of the applicant; the name and resident address of the owner or partners or, if a corporation or association, of the directors, trustees and principal officers; and such other pertinent information as the director may require.

C. The license fee for each calendar year or part thereof shall be four hundred dollars ($400) for the principal place of business of the licensee and four hundred dollars ($400) for each branch of the licensee maintained in this state. For a license maintained out of this state, the license fee shall be five hundred dollars ($500) for each office. All fees shall be deposited with the state treasurer for deposit and transfer as provided in Section 9-16-14 NMSA 1978.

D. Each license shall specify the location of the office or branch, and the license shall be conspicuously displayed in the office or branch. In case a location is changed, the director shall endorse the change of location on the license upon payment to the director by the licensee of a duplicate license fee of twenty-five dollars ($25.00).

E. Upon the filing of an application and the payment of the fee, the director shall issue to the applicant a license to engage in the business of a sales finance company under and in accordance with the provisions of the Motor Vehicle Sales Finance Act for a period which shall expire on December 31 next following the date of its issuance. The license shall not be transferable or assignable. No licensee shall transact any business provided for by the Motor Vehicle Sales Finance Act under any other name.

F. The director shall deny a license under the Motor Vehicle Sales Finance Act if he finds that:

(1) the applicant has failed to pay the required fee;

(2) the applicant has willfully furnished the director with false or misleading information in the application; or

(3) there is reason to believe that the financial responsibility, character and general fitness of the applicant for an original license and of the individual members and beneficiaries thereof, if the applicant is a copartnership, association or trust, and of the officers and directors thereof, if the applicant is a corporation, are such as to warrant belief that the business will not be operated lawfully, honestly, fairly and efficiently within the declared purposes and spirit of that act.

If an original license is denied by the director, he shall immediately notify the applicant in writing setting forth the reasons for denial.

G. The director may issue a motor vehicle sales finance company license to an applicant who applies for such a license to be located outside the state, if the applicant:

(1) files an application on a form prescribed by the director enclosing a license fee of five hundred dollars ($500);

(2) maintains, at all times, an agent for service of process, who shall be a resident of New Mexico; and

(3) complies with all sections of the Motor Vehicle Sales Finance Act and any rules and regulations that may be promulgated by the director and complies with all statutes relating to money, interest and usury which are applicable to motor vehicle sales finance companies.

A motor vehicle sales finance company license may be granted to an applicant anywhere in the United States. Local situs is not a requirement for the granting of a license to an out-of-state applicant.

History: 1953 Comp., 50-15-3, enacted by Laws 1959, ch. 204, 3; 1979, ch. 388, 2; 1987, ch. 292, 6; 1987, ch. 298, 6; 1989, ch. 209, 11.



Section 58-19-4 - Suspension or revocation of licenses; renewal license denied; appeals.

58-19-4. Suspension or revocation of licenses; renewal license denied; appeals.

A. Renewal of a license originally granted under the Motor Vehicle Sales Finance Act [58-19-1 NMSA 1978] may be denied or a license may be suspended or revoked by the director on any of the following grounds:

(1) material misstatement in application for license;

(2) willful failure to comply with any provision of that act relating to retail installment contracts;

(3) defrauding any retail buyer to the buyer's detriment while a licensee under that act;

(4) fraudulent misrepresentation, circumvention or concealment by the licensee through whatever subterfuge or device of any of the material particulars required to be stated or furnished to the retail buyer under that act; or

(5) during the course of examination, the licensee intentionally furnished the examiner or duly authorized representative with false or misleading information so as to prevent discovery of apparent violations of that act.

B. If a licensee is a firm, association or corporation, it shall be sufficient cause for the suspension or revocation of a license that any officer, director or trustee of a licensed firm, association or corporation, or any member of a licensed partnership, has acted or failed to act in the conduct of the business under its license as would be cause for suspending or revoking a license to the person as an individual. Each licensee shall be responsible for the acts of any of its employees while acting as its agent, if the licensee after actual knowledge of the acts retained the benefits, proceeds, profits or advantages accruing from the acts or otherwise ratified the acts.

C. No license shall be denied, suspended or revoked except after hearing. The director shall give the licensee at least ten days' written notice, in the form of an order to show cause, of the time and place of the hearing by certified mail addressed to the principal place of business. The notice shall contain the grounds of complaint against the licensee. Any order suspending or revoking a license shall recite the grounds upon which the order is based. The order shall be entered upon the records of the director and shall not be effective until after thirty days' written notice thereof, given after the entry, forwarded by certified mail to the licensee at his principal place of business. No revocation, suspension or surrender of any license shall impair or affect the obligation of any lawful retail installment contract acquired previously by the licensee.

D. A person aggrieved by the denial, suspension or revocation of a license may file an appeal to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

E. The director shall publish a notice that a license has been revoked or suspended within thirty days after the revocation or suspension in a newspaper of general circulation in the county in which the licensee was doing business.

History: 1953 Comp., 50-15-4, enacted by Laws 1959, ch. 204, 4; 1979, ch. 388, 3; 1998, ch. 55, 58; 1999, ch. 265, 62.



Section 58-19-5 - Investigations; complaints; examinations; fees.

58-19-5. Investigations; complaints; examinations; fees.

A. The director has the power to make such investigations as he deems necessary and, to the extent necessary for this purpose, may examine any licensee or any other person and has the power to compel the production of all relevant books, records, accounts and documents.

B. Any retail buyer having reason to believe that the Motor Vehicle Sales Finance Act [58-19-1 NMSA 1978] relating to his retail installment contract has been violated may file with the director a written complaint setting forth the details of the alleged violation; and the director, upon receipt of the complaint, may inspect the pertinent books, records, letters and contracts of the licensee and of the retail seller involved.

C. As a fee for conducting any examination or investigation pursuant to this section, a sales finance company shall pay to the director the costs of such examination or investigation, as determined by the director.

History: 1953 Comp., 50-15-5, enacted by Laws 1959, ch. 204, 5; 1979, ch. 388, 4; 1987, ch. 292, 7.



Section 58-19-6 - Powers of director.

58-19-6. Powers of director.

The director shall have power to issue subpoenas to compel the attendance of witnesses and the production of documents, papers, books, records and other evidence before him in any matter over which he has jurisdiction, control or supervision pursuant to the provisions of the Motor Vehicle Sales Finance Act [58-19-1 NMSA 1978]. The director shall have the power to administer oaths and affirmations to any person whose testimony is required.

If any person shall refuse to obey such subpoena, to give testimony or to produce evidence as required thereby, any judge of any district court of this state may, upon application and proof of such refusal, make an order awarding process of subpoena, or subpoena duces tecum, for the witness to appear before the director to give testimony, and to produce evidence as required thereby. Upon filing such order in the office of the clerk of such court, the clerk shall issue process of subpoena, as directed, under the seal of the court, requiring the person to whom it is directed to appear at the time and place therein designated.

If any person served with a subpoena shall refuse to obey the same, to give testimony or to produce evidence as required thereby, the director may apply to any judge of the court issuing such subpoena for an attachment against such person, as for a contempt. The judge, upon satisfactory proof of such refusal, shall issue an attachment, directed to any sheriff, constable or police officer for the arrest of such person, and upon his being brought before such judge, proceed to a hearing of the case. The judge shall have power to enforce obedience to such subpoena, the answering of any question and the production of any evidence, that may be proper by a fine, not exceeding three hundred dollars ($300), or by imprisonment in the county jail, or by both fine and imprisonment, and to tax such witness with the costs of such proceeding.

History: 1953 Comp., 50-15-6, enacted by Laws 1959, ch. 204, 6; 1979, ch. 388, 5.



Section 58-19-7 - Retail installment contracts; requirements; prohibitions.

58-19-7. Retail installment contracts; requirements; prohibitions.

A. A retail installment contract shall be in writing and shall be signed by both the buyer and the seller; it shall be completed as to all essential provisions prior to its signing by the buyer.

B. The printed portion of the contract, other than instructions for completion, shall be in at least eight-point type. The contract shall contain in a size equal to at least ten-point bold type the following notice: "Notice to the Buyer: 1. Do not sign this contract before you read it or if it contains any blank spaces. 2. You are entitled to an exact copy of the contract you sign.".

C. The seller shall deliver to the buyer or mail to the buyer at the buyer's address shown on the contract a copy of the contract signed by the seller. Until the seller does so, a buyer who has not received delivery of the motor vehicle shall have the right to rescind the buyer's agreement and to receive a refund of all payments made and return of all goods traded in to the seller on account of or in contemplation of the contract; if such goods cannot be returned, the value thereof shall be paid by the seller. Any acknowledgment by the buyer or delivery of a copy of the contract shall be in a size equal to at least ten-point bold type and, if contained in the contract, shall appear directly above the buyer's signature.

D. Any such agreement shall contain immediately before the buyer's signature substantially the following notice printed or typed in a size equal to at least twelve-point bold type as follows:

"NOTICE TO BUYER

LIABILITY INSURANCE FOR BODILY INJURY CAUSED TO YOURSELF OR TO OTHERS OR PROPERTY DAMAGE CAUSED TO OTHERS IS NOT PROVIDED WITH THIS AGREEMENT. IF YOU DESIRE LIABILITY INSURANCE COVERAGE, YOU SHOULD OBTAIN SUCH COVERAGE FROM AN AGENT OF YOUR CHOICE.".

E. The contract shall contain the following items:

(1) the names of the seller and the buyer, the place of business of the seller, the residence or place of business of the buyer as specified by the buyer and a description of the motor vehicle, including its make, year model, model and identification numbers or marks;

(2) the cash sale price of the motor vehicle;

(3) the amount of the buyer's down payment and whether made in money or goods;

(4) the difference between items in Paragraphs (2) and (3) of this subsection;

(5) the amount, if any, included for insurance and other benefits, specifying the types of coverage and benefits, and if it is the case, including as a benefit amounts paid or to be paid by the seller pursuant to agreement with the buyer to discharge a security interest, lien or lease interest on property traded in;

(6) the amount of official fees;

(7) the principal balance, which is the sum of items in Paragraphs (4), (5) and (6) of this subsection;

(8) the amount of the finance charge; and

(9) the time balance, which is the sum of items in Paragraphs (7) and (8) of this subsection, payable in installments by the buyer to the seller, the number of installments, the amount of each installment and the due date or term thereof.

The above items need not be stated in the sequence or order set forth, and additional items may be included to explain the calculations involved in determining the stated time balance to be paid by the buyer.

F. The amount, if any, included for insurance, which may be purchased by the holder of the retail installment contract, shall not exceed the applicable premiums chargeable in accordance with the rates filed with the office of superintendent of insurance. If dual interest insurance on the motor vehicle is purchased by the holder, it shall, within thirty days after execution of the retail installment contract, send or cause to be sent to the buyer a policy or policies or certificate of insurance written by an insurance company authorized to do business in this state, clearly setting forth the amount of the premium, the kind or kinds of insurance, the coverages and all the terms, exceptions, limitations, restrictions and conditions of the contract or contracts of insurance. The buyer shall have the privilege of purchasing such insurance from an agent or broker of the buyer's own selection and of selecting an insurance company acceptable to the holder, and in such case, the inclusion of the insurance premium in the retail installment contract shall be optional with the seller.

G. If any insurance is canceled or the premium adjusted, any refund of the insurance premium received by the holder shall be credited to the final maturing installments of the contract except to the extent applied toward payment for similar insurance protecting the interests of the buyer and the holder or either of them.

H. The holder may, if the contract or refinancing agreement so provides, collect a delinquency and collection charge on each installment in default for a period not less than ten days, in an amount not in excess of five percent of each installment or fifteen dollars ($15.00), whichever is less. In addition to such delinquency and collection charge, the contract may provide for the payment of attorney fees not exceeding fifteen percent of the amount due and payable under such contract, where such contract is referred for collection to any attorney not a salaried employee of the holder of the contract, plus the court costs.

I. A buyer may transfer the buyer's equity in the motor vehicle at any time to another person upon agreement by the holder, but in such event, the holder of the contract shall be entitled to a transfer of equity fee, which shall not exceed twenty-five dollars ($25.00).

J. No retail installment contract shall be signed by any party thereto when it contains blank spaces to be filled in after execution, except that if delivery of the motor vehicle is not made at the time of the execution of the contract, the identifying numbers or marks of the motor vehicle or similar information and the due date of the first installment may be inserted in the contract after its execution. The buyer's written acknowledgement, conforming to the requirements of Subsection C of this section, of delivery of a copy of a contract shall be conclusive proof of such delivery, that the contract when signed did not contain any blank spaces except as herein provided and of compliance with this section in any action or proceeding by or against the holder of the contract.

K. Upon written request from the buyer, the holder of a retail installment contract shall give or forward to the buyer a written statement of the dates and amounts of payments made and the total amount unpaid under such contract. A buyer shall be given a written receipt for any payment when made in cash.

L. No provision in a retail installment contract relieving the seller from liability under any legal remedies that the buyer may have against the seller under the contract, or any separate instrument of similar import executed in connection therewith, shall be enforceable.

M. In the event that the seller or the holder of the retail installment contract repossesses a motor vehicle, the buyer shall be responsible and liable for any deficiency in accordance with Section 55-9-608 NMSA 1978.

History: 1953 Comp., 50-15-7, enacted by Laws 1959, ch. 204, 7; 1973, ch. 243, 1; 1975, ch. 256, 1; 1975, ch. 274, 2; 1977, ch. 272, 2; 1979, ch. 188, 1; 1981, ch. 10, 2; 1989, ch. 266, 1; 2001, ch. 123, 3; 2013, ch. 74, 7.



Section 58-19-9 - Credit upon anticipation of payments.

58-19-9. Credit upon anticipation of payments.

Notwithstanding the provisions of any retail installment contract to the contrary, any buyer may pay in full, at any time before maturity, the debt of any retail installment contract and in so paying such debt shall receive a refund credit thereon for such anticipation of payments. The amount of such refund shall represent at least as great a proportion of the finance charge as the sum of the monthly time balances, beginning one month after prepayment is made, bears to the sum of all the monthly time balances under the schedule of payments in the contract (commonly referred to as the rule of 78S [78's]). If the charge as so computed is less than twenty-five dollars ($25.00), then a maximum charge of twenty-five dollars ($25.00) and no more may be retained. Where the amount of credit is less than one dollar ($1.00), no refund need be made.

History: 1953 Comp., 50-15-9, enacted by Laws 1959, ch. 204, 9.



Section 58-19-10 - Refinancing retail installment contract.

58-19-10. Refinancing retail installment contract.

The holder of a contract, upon request by the buyer, may extend the scheduled due date of all or any part of any installment or defer payment or renew or restate the unpaid time balance of such contract, the amount of the installments and the time schedule therefor and may collect for such extension, deferment, renewal or restatement a refinance charge computed at the discretion of the holder, under either of the following optional methods of computation at the rates indicated as follows:

OPTION 1. In the event one or more installments are extended, deferred or restated, the holder may compute an extension charge on the amount of the installment payment or payments or part thereof which is extended, for the period of time for which each payment, or part thereof is extended, deferred or restated, at the following rates on contracts originally in the respective classification of motor vehicles set forth in Section 8A of this act:

Class 1

Class 2

Class 3 and 4

1 percent per month

1 1/2 percent per month

2 percent per month

Such extension charges may be computed on the basis of a full month for any fractional month period in excess of ten days.

OPTION 2. In the event the unpaid time balance of the contract is extended, deferred, renewed or restated, the holder may compute a refinance charge on such amount by adding to the unpaid time balance the cost for insurance and other benefits incidental to the refinancing plus any accrued delinquency and collection charges, and deducting any refund which may be due the buyer by prepayment pursuant to Section 9 [58-19-9 NMSA 1978] of the Motor Vehicle Sales Finance Act, at the rate of the finance charge specified in Section 8A of this act and by reclassifying the motor vehicle by its then year model, for the term of the refinancing agreement, but otherwise subject to the provisions of this act governing computation of the original finance charge. The provisions of this act governing minimum finance charges and acquisition costs under the refund schedule shall not apply in calculating refinance charges on the contract renewed under this method of computation.

History: 1953 Comp., 50-15-10, enacted by Laws 1959, ch. 204, 10.



Section 58-19-10.1 - Loan to refinance motor vehicle sale.

58-19-10.1. Loan to refinance motor vehicle sale.

Any transaction in the form of a loan, other than a retail installment contract, is not subject to the provisions of the Motor Vehicle Sales Finance Act [58-19-1 NMSA 1978], even though all or a portion of the proceeds of such transaction in the form of a loan are applied to the unpaid balance of a retail installment contract.

History: 1978 Comp., 58-19-10.1, enacted by Laws 1981, ch. 182, 1.



Section 58-19-11 - Penalty.

58-19-11. Penalty.

A. Any person who shall willfully violate any provision of the Motor Vehicle Sales Finance Act [58-19-1 NMSA 1978], or engage in the business of a sales finance company in this state without a license therefor as provided in this act, shall be guilty of a misdemeanor and upon conviction shall be punished by a fine not exceeding five hundred dollars ($500).

B. A willful violation of any of the provisions of Section 7 [58-19-7 NMSA 1978] or 8 of this act by any person or individual shall bar recovery of the finance charge, delinquency and collection or other charges whatsoever by the owner or holder of the retail installment contract involved.

History: 1953 Comp., 50-15-11, enacted by Laws 1959, ch. 204, 11.



Section 58-19-12 - Waiver.

58-19-12. Waiver.

Any waiver of the provisions of this act shall be unenforceable and void.

History: 1953 Comp., 50-15-12, enacted by Laws 1959, ch. 204, 12.



Section 58-19-13 - Creditor compliance with federal regulation deemed compliance with this act.

58-19-13. Creditor compliance with federal regulation deemed compliance with this act.

Any creditor engaging in transactions subject to the provisions of the Motor Vehicle Sales Finance Act [58-19-1 NMSA 1978] who complies with the provisions of 15 United States Code Sections 1601 through 1665, and the regulations promulgated pursuant thereto, shall be deemed to have complied with applicable disclosure provisions of the Motor Vehicle Sales Finance Act.

History: 1953 Comp., 50-15-13, enacted by Laws 1975, ch. 274, 3.



Section 58-19-14 - Validity of assignment of contracts.

58-19-14. Validity of assignment of contracts.

Any sales finance company may purchase or acquire, or agree to purchase or acquire, from any seller any contract on such terms and conditions as may be agreed upon between them. Filing of the assignment, notice to the buyer of the assignment and any requirement that the holder maintain dominion over the payments or the motor vehicle if repossessed shall not be necessary to the validity of a written assignment of a contract as against creditors, subsequent purchasers, pledgees, mortgagees and lien claimants of the seller. Unless the buyer has notice of the assignment of his contract, payment thereunder made by the buyer to the last known holder of such contract shall be binding upon all subsequent holders.

History: 1978 Comp., 58-19-14, enacted by Laws 1983, ch. 99, 1.






Article 20 - Business of Selling Negotiable Checks, Drafts and Money Orders



Article 21 - Mortgage Loan Companies

Section 58-21-1 - Short title.

58-21-1. Short title.

Chapter 58, Article 21 NMSA 1978 may be cited as the "Mortgage Loan Company Act".

History: Laws 1983, ch. 86, 1; 1989, ch. 209, 13; 2009, ch. 122, 25.



Section 58-21-2 - Definitions.

58-21-2. Definitions.

As used in the Mortgage Loan Company Act:

A. "affiliate" means a person who, directly or indirectly, through one or more intermediaries, controls or is controlled by or is under common control with another person;

B. "branch office" means any location, including a divisional office, separate from the principal place of business of the mortgage loan company that is identified by any means to the public or customers as a location at which the licensee holds itself out as a mortgage loan company;

C. "closing agent" means a person, including a title insurance agent or title insurance company, that acts in the normal course of business in a fiduciary capacity as a disinterested third party for the seller and buyer of real property for the purpose of consummating a sale of real property, including the performance of the following functions:

(1) preparation of deeds, mortgages, promissory notes, deeds of trust, real estate contracts, assignments or other documents incidental to the sale as permitted by law;

(2) calculations and disbursements of prorated taxes, insurance premiums, utility bills and other charges incidental to the sale;

(3) preparation of sellers' and buyers' closing statements;

(4) supervision of signing of documents;

(5) collection and disbursement of down payments, commissions of real estate licensees, fees and other charges pursuant to a sales agreement; and

(6) recordation of documents;

D. "division" means the financial institutions division of the regulation and licensing department;

E. "director" means the director of the financial institutions division of the regulation and licensing department;

F. "dwelling" means a residential structure that contains one to four units whether or not that structure is attached to real property. "Dwelling" includes an individual condominium unit, an individual cooperative unit, a mobile home and a trailer if used as a residence;

G. "individual" means a natural person;

H. "lender" means a person or government agency making a mortgage loan;

I. "mortgage loan company" means any person who, for compensation or gain, or in the expectation of compensation or gain, either directly or indirectly:

(1) accepts an application for a mortgage loan; negotiates terms for a mortgage loan; or solicits, processes, originates, brokers or makes mortgage loans for others;

(2) offers to:

(a) accept an application for a mortgage loan;

(b) negotiate terms for a mortgage loan; or

(c) solicit, process, originate, broker or make mortgage loans for others; or

(3) closes mortgage loans that may be in the mortgage loan company's own name with funds provided by others and that are assigned to the mortgage lenders providing the funding of such loans;

J. "mortgage loan" means any loan primarily for personal, family or household use that is secured by a mortgage, deed of trust or other equivalent consensual security interest on a dwelling or residential real estate upon which is constructed or intended to be constructed a dwelling as so defined;

K. "net loan funds" means the mortgage loan amounts specified in the note and mortgage less lender-retained fees, as specified in the lender's instruction to the closing agent;

L. "person" means a natural person, corporation, company, limited liability company, partnership or association;

M. "qualified manager" means an individual, designated by a mortgage loan company, responsible for the activities of the licensed mortgage loan company's office, divisional office or branch office in conducting the business of that mortgage loan company's office, divisional office or branch office and who meets requirements as specified by the director; and

N. "servicer" means a person who collects or receives payments, including principal, interest and trust items such as hazard insurance, property taxes and other amounts due, on behalf of a note holder or investor in accordance with the terms of a residential mortgage loan, and includes working with a borrower on behalf of a note holder or investor, when the borrower is in financial hardship or default, to modify either temporarily or permanently the terms of an existing mortgage loan.

History: Laws 1983, ch. 86, 2; 1985, ch. 73, 1; 2001, ch. 251, 1; 2001, ch. 264, 1; 2005, ch. 191, 1; 2007, ch. 224, 1; 2009, ch. 122, 26.



Section 58-21-3 - License required; qualified manager.

58-21-3. License required; qualified manager.

A. It is unlawful for any person to transact business in the state of New Mexico, either directly or indirectly, as a mortgage loan company without first filing an application with the director, meeting requirements established by the director and obtaining a license under the Mortgage Loan Company Act.

B. A mortgage loan company shall designate at least one qualified manager who shall:

(1) obtain and maintain a mortgage loan originator license and unique identifier number pursuant to the New Mexico Mortgage Loan Originator Licensing Act [58-21B-1 NMSA 1978]; and

(2) have not less than two years verifiable experience as a principal, partner, officer, director, manager, processor or underwriter of a mortgage loan company or a mortgage loan originator or have equivalent lending experience in a related business during the four years immediately preceding the time of application.

C. A qualified manager shall serve as a qualified manager for only one mortgage loan company.

History: Laws 1983, ch. 86, 3; 2001, ch. 251, 2; 2001, ch. 264, 2; 2009, ch. 122, 27.



Section 58-21-4 - Application for license or renewal.

58-21-4. Application for license or renewal.

Each application for a license or license renewal as a mortgage loan company shall be filed in writing with the director, shall meet requirements established by the director and shall contain the following:

A. the applicant's name, the name of designated qualified managers, the New Mexico mortgage loan originator license number and national mortgage licensing system unique identifier number of each designated qualified manager and the name and location of every mortgage loan company office, divisional office or branch office that will be supervised by that qualified manager;

B. the name of the applicant and of each of the applicant's affiliates, engaged in the business of a mortgage loan company, and the name under which the applicant will conduct business in New Mexico, together with the articles of incorporation or articles of partnership;

C. the location of the applicant's principal office and of each branch office doing business in New Mexico;

D. the name, residence and business address of each person having an interest in the business as principal, partner, officer, trustee, director, manager or affiliate, specifying the capacity and title of each;

E. a financial statement of the applicant verified by a principal of the applicant;

F. the length of time the applicant has been engaged in the mortgage business in New Mexico and other jurisdictions;

G. disclosure of any action or proceeding, civil or criminal, judicial or administrative, completed or in progress, against the applicant or a principal, partner, director, officer, trustee, manager, employee or affiliate of the applicant;

H. the license fee; and

I. such other information and documentation as the director may require.

History: Laws 1983, ch. 86, 4; 1985, ch. 73, 2; 2001, ch. 251, 3; 2001, ch. 264, 3; 2009, ch. 122, 28.



Section 58-21-5 - License fees; duration of license.

58-21-5. License fees; duration of license.

A. A license shall expire on December 31 each year. Each licensee shall submit a renewal application on or before November 1 each year.

B. The director shall establish by rule fees that shall be sufficient to cover the costs of administering the Mortgage Loan Company Act. These fees may include:

(1) an original and renewal license fee paid by each licensee;

(2) an application fee to cover the costs of processing applications;

(3) an examination and investigation fee for all licensees; and

(4) late fees, license amendment fees, supervisory fees, divisional office fees, branch office fees and any other fees associated with the costs of administering the Mortgage Loan Company Act.

C. A mortgage loan company shall not be charged investigation fees for the processing of complaints when the investigation determines that no violation of the Mortgage Loan Company Act occurred or when the mortgage loan company provides a remedy satisfactory to the complainant and the director and no order of the director is issued.

D. The following fees shall be deposited into the general fund:

(1) original license fees;

(2) license renewal fees;

(3) examination fees;

(4) investigation fees;

(5) late fees; and

(6) license amendment fees.

E. The following fees shall be deposited into the mortgage regulatory fund:

(1) application fees;

(2) divisional office fees;

(3) branch office fees; and

(4) supervisory fees.

History: Laws 1983, ch. 86, 5; 1987, ch. 292, 9; 1989, ch. 209, 14; 1993, ch. 210, 9; 2001, ch. 251, 4; 2001, ch. 264, 4; 2009, ch. 122, 29.



Section 58-21-6 - Persons exempt from licensing.

58-21-6. Persons exempt from licensing.

The following persons shall be exempt from all provisions of the Mortgage Loan Company Act:

A. banks, trust companies, savings and loan associations, credit unions, insurance companies or real estate investment trusts as defined in 26 U.S.C.A. 856;

B. an attorney licensed to practice law in New Mexico who is not principally engaged in the business of negotiating loans secured by real or personal property, when that person renders services in the course of the person's practice as an attorney;

C. a New Mexico-licensed real estate broker rendering service in the performance of that person's duties as a real estate broker who obtains financing for a real estate transaction involving an actual bona fide sale of real estate or real estate contract handled by the broker and who receives only the customary real estate broker's commission in connection with the transaction;

D. a person doing an act under order of a court;

E. an individual making a single mortgage loan in a calendar year with the individual's own funds for the individual's own investment without the intent to resell the mortgage loan;

F. the United States of America, state of New Mexico or any of their branches, agencies, departments, boards, instrumentalities or institutions and all political subdivisions of the state and their agencies, instrumentalities and institutions; and

G. a company licensed as a small business investment company under the federal Small Business Investment Act of 1958.

History: Laws 1983, ch. 86, 6; 1984, ch. 15, 1; 1985, ch. 73, 3; 2001, ch. 251, 5; 2001, ch. 264, 5; 2003, ch. 436, 16; 2009, ch. 122, 30.



Section 58-21-7 - Surety bond.

58-21-7. Surety bond.

A. Each mortgage loan company shall post and maintain with the director a corporate surety bond.

B. The penal sum of the surety bond shall be in an initial amount of fifty thousand dollars ($50,000). Upon renewal of the license, the penal sum of the surety bond shall be in an amount that reflects the total dollar amount of mortgage loans originated annually in New Mexico by the licensee, as follows:

(1) zero dollars ($0.00) to three million dollars ($3,000,000), a surety bond of fifty thousand dollars ($50,000);

(2) more than three million dollars ($3,000,000) and less than ten million dollars ($10,000,000), a surety bond of one hundred thousand dollars ($100,000); and

(3) ten million dollars ($10,000,000) or more, a surety bond of one hundred fifty thousand dollars ($150,000).

C. Every bond shall provide for suit thereon by any person who has a cause of action under the Mortgage Loan Company Act.

D. The bond shall be in substantially the form as the director prescribes.

E. When an action is commenced on a licensee's bond, the director may require the filing of a new bond.

F. Immediately upon recovery upon any action on a bond, the licensee shall file a new bond.

History: Laws 1983, ch. 86, 7; 2009, ch. 122, 31.



Section 58-21-8 - Violations.

58-21-8. Violations.

The director may deny, suspend or revoke any license or impose other penalties when the applicant or licensee, or a principal, partner, director, officer, trustee, manager, employee or affiliate of the applicant or licensee:

A. lacks a good business reputation;

B. has violated a provision of the Mortgage Loan Company Act;

C. charges, collects or receives fees for procuring, negotiating or securing a loan in excess of the amounts allowed by the Mortgage Loan Company Act or by rules promulgated pursuant to that act;

D. has committed fraud in connection with a transaction subject to the Mortgage Loan Company Act;

E. has made a misrepresentation or false statement to or concealed an essential or material fact from a person in the course of the mortgage loan company business;

F. has knowingly made or caused to be made a false representation of material fact or has suppressed or withheld from the director information that the applicant or licensee possesses and that, if submitted by that person, would have rendered the applicant or licensee ineligible to be licensed pursuant to the Mortgage Loan Company Act;

G. has violated any provisions of any New Mexico statute relating to escrow agents or escrow companies;

H. has refused to permit an examination or investigation by the director of that person's books and records or has refused or failed, within a reasonable time, to furnish information or make a report that may be required by the director under the provisions of the Mortgage Loan Company Act;

I. has been convicted of a felony or any misdemeanor involving moral turpitude; subject, however, to the provisions of the Criminal Offender Employment Act [28-2-1 NMSA 1978];

J. appears to be conducting business in a manner that is injurious to persons;

K. conducts any business covered by the Mortgage Loan Company Act without holding a valid license as required by that act;

L. knowingly assists or aids and abets any person in the conduct of business covered by the Mortgage Loan Company Act without a valid license as required pursuant to that act;

M. hires or engages the services of a mortgage loan originator who is not licensed pursuant to the New Mexico Mortgage Loan Originator Licensing Act;

N. makes a mortgage loan without documenting and considering the borrower's reasonable ability to repay that loan pursuant to its terms. The borrower's ability to repay shall be demonstrated through reasonably reliable documentation that may include payroll receipts, tax returns, bank records, asset and credit evaluations, mortgage payment history or other similar reliable documentation. The provisions of this subsection shall not apply to a mortgage loan originated pursuant to a government streamline program or a streamline program administered by a government-sponsored enterprise, to a reverse mortgage insured as part of a government program or to loss mitigation activities of a mortgage loan servicer or lender with which the borrower has a current relationship, so long as each of these exceptions, as applicable, provides the borrower with a reasonable, tangible net benefit; or

O. makes a mortgage loan without determining the borrower's reasonable ability to pay the costs set forth in this subsection. In the case of an adjustable rate mortgage loan, the reasonable ability to pay shall be determined based on a fully indexed rate and repayment schedule that achieves full amortization over the life of the mortgage loan. The costs, as applicable, to be used in determining the borrower's reasonable ability to pay include principal, interest, real estate taxes, property insurance, property assessments, mortgage insurance premiums and other scheduled long-term monthly debt payments.

History: Laws 1983, ch. 86, 8; 1985, ch. 73, 4; 2001, ch. 251, 6; 2001, ch. 264, 6; 2009, ch. 122, 32.



Section 58-21-9 - Powers and duties of director.

58-21-9. Powers and duties of director.

A. The director shall exercise general supervision and control over mortgage loan companies doing business in New Mexico. In addition to the other duties imposed on the director by law, the director shall:

(1) make reasonable rules necessary for the implementation of the Mortgage Loan Company Act; provided that promulgated rules shall be subject to judicial review in the manner set forth in Section 12-8-8 NMSA 1978;

(2) conduct investigations necessary to determine whether a person has engaged in or is about to engage in an act or practice constituting a violation of a provision of the Mortgage Loan Company Act; and

(3) conduct examinations, investigations and hearings in addition to those specifically provided for by law necessary and proper to the efficient administration of the Mortgage Loan Company Act.

B. The director may conduct an investigation upon complaint when it appears that a mortgage loan company is conducting business in a manner injurious to persons or when it appears that a person has improperly claimed an exemption pursuant to Section 58-21-6 NMSA 1978.

History: Laws 1983, ch. 86, 9; 1993, ch. 210, 10; 2001, ch. 251, 7; 2001, ch. 264, 7; 2009, ch. 122, 33.



Section 58-21-10 - Subpoenas, oaths and examination of witnesses; penalties.

58-21-10. Subpoenas, oaths and examination of witnesses; penalties.

A. In the conduct of any examination, investigation or hearing, the director may:

(1) compel the attendance of any person or obtain any documents by subpoena;

(2) administer oaths; and

(3) examine any person under oath concerning the business of any person subject to the provisions of the Mortgage Loan Company Act and in connection therewith require the production of any books, records or papers relevant to the inquiry.

B. In case of refusal to obey a subpoena issued to any person, the district court of the first judicial district of Santa Fe county, upon application by the director, may issue to the person an order requiring the person to appear before the director or the staff member designated by the director, there to produce documentary evidence if so ordered or to give evidence relating to the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt of court.

History: Laws 1983, ch. 86, 10; 2009, ch. 122, 34.



Section 58-21-11 - Keeping of records.

58-21-11. Keeping of records.

Every mortgage loan company and loan broker shall make and keep those accounts, correspondence, memoranda, papers, books, data and other records as the director by rule prescribes. All records so required shall be preserved for six years.

History: Laws 1983, ch. 86, 11; 2001, ch. 251, 8; 2001, ch. 264, 8.



Section 58-21-12 - Examination of records.

58-21-12. Examination of records.

All the records required to be maintained by the Mortgage Loan Company Act are subject to examinations or investigations by representatives of the director within or without New Mexico as the director deems necessary or appropriate in the public interest or for the protection of investors. If the examination or investigation is conducted outside the state, the actual cost of travel for the examiners shall be reimbursed to the state by the mortgage loan company so examined or investigated.

History: Laws 1983, ch. 86, 12; 1987, ch. 292, 10; 2001, ch. 251, 9; 2001, ch. 264, 9; 2009, ch. 122, 35.



Section 58-21-13 - Public inspection of applications.

58-21-13. Public inspection of applications.

Applications for licensing or a license renewal and all papers, documents, reports and other written instruments filed with the director under the Mortgage Loan Company Act [58-21-1 NMSA 1978] are public documents and open to public inspection except for files of ongoing examinations and investigations relating to violations of that act, which investigations do not culminate, or have not yet culminated, in administrative, civil or criminal action.

History: Laws 1983, ch. 86, 13; 2009, ch. 122, 36.



Section 58-21-14 - Notice of contemplated action; hearings.

58-21-14. Notice of contemplated action; hearings.

A. When the director contemplates taking any action specified in Section 58-21-8 NMSA 1978 and Paragraphs (1) through (7) of Subsection A of Section 58-21-28 NMSA 1978, the director shall serve upon the licensee a written notice containing a statement:

(1) that the director has sufficient evidence that, if not rebutted or explained, will justify the director in taking the contemplated action;

(2) indicating the general nature of the evidence; and

(3) that unless the licensee within twenty days after service of the notice deposits in the mail a certified return receipt requested letter addressed to the director and containing a request for a hearing, the director will take the contemplated action.

B. If the licensee does not mail a request for a hearing within the time and in the manner required by this section, the director may take the action contemplated in the notice, and such action shall be final and not subject to judicial review.

C. If the licensee mails a request for a hearing as required by this section, the director shall, within thirty days of receipt of the request, notify the licensee of the time and place of the hearing, the name of the person who shall conduct the hearing for the director and the statutes and regulations authorizing the director to take the contemplated action.

History: Laws 1983, ch. 86, 14; 2009, ch. 122, 37.



Section 58-21-15 - Investigations by director.

58-21-15. Investigations by director.

A. The director may make any public or private investigation, within or outside of this state, as the director finds necessary to determine whether a person has violated or is about to violate the Mortgage Loan Company Act or any rule or order of the director under that act or to aid in enforcement of that act or in the rules under that act.

B. The director may publish information concerning a violation of the Mortgage Loan Company Act or a rule or order of the director under that act or concerning mortgage loan activities of persons that may operate as a fraud or deceit.

History: Laws 1983, ch. 86, 15; 2001, ch. 251, 10; 2001, ch. 264, 10; 2009, ch. 122, 38.



Section 58-21-16 - Review of order of director.

58-21-16. Review of order of director.

A. Any person aggrieved by a final order of the director may appeal to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

B. The commencement of the proceedings under Subsection A of this section does not, unless specifically ordered by the court, operate as a stay of the director's order.

History: Laws 1983, ch. 86, 16; 1998, ch. 55, 59; 1999, ch. 265, 63.



Section 58-21-17 - Escrow services.

58-21-17. Escrow services.

Any licensee under the Mortgage Loan Company Act who also performs any acts that are within the scope of activities regulated by any statutes of the state relating to escrow agents shall also comply with all provisions of those statutes, and the issuance of a license under the Mortgage Loan Company Act shall not serve to relieve the licensee from compliance with the provisions of such other statutes.

History: Laws 1983, ch. 86, 17; 2009, ch. 122, 39.



Section 58-21-18 - Permissible charges.

58-21-18. Permissible charges.

In connection with any loan originated, brokered, negotiated or made by a licensee pursuant to the Mortgage Loan Company Act, a mortgage loan company shall not collect, charge or receive broker fees in excess of six percent of the principal amount of the loan. A licensee may charge reasonable settlement, origination, transaction and other fees or charges not otherwise prohibited or limited by applicable state or federal laws.

History: Laws 1983, ch. 86, 18; 1984, ch. 15, 2; 2001, ch. 251, 11; 2001, ch. 264, 11; 2009, ch. 122, 40.



Section 58-21-19 - Compliance with federal and state law.

58-21-19. Compliance with federal and state law.

In connection with any loan originated, brokered, negotiated or made by a licensee pursuant to the Mortgage Loan Company Act, a licensee shall comply with:

A. applicable federal or state laws;

B. the provisions of the Home Loan Protection Act; and

C. the provisions of the New Mexico Mortgage Loan Originator Licensing Act [58-21B-1 NMSA 1978].

History: Laws 1983, ch. 86, 19; 1984, ch. 15, 3; 2001, ch. 251, 12; 2001, ch. 264, 12; 2003, ch. 436, 17; 2009, ch. 122, 41.



Section 58-21-20 - False statement unlawful.

58-21-20. False statement unlawful.

It is unlawful for any person to make or cause to be made in any document filed with the director in any proceedings under the Mortgage Loan Company Act any statement that is at the time and in the light of the circumstances under which it is made false or misleading in any respect.

History: Laws 1983, ch. 86, 20; 2009, ch. 122, 42.



Section 58-21-21 - Fraud unlawful.

58-21-21. Fraud unlawful.

It is unlawful for any mortgage loan company in connection with the origination, brokering, negotiating or making of any mortgage loan, directly or indirectly, to:

A. employ any device, scheme or artifice to defraud; or

B. engage in any act, practice or course of business that operates or would operate as a fraud or deceit upon any person.

History: Laws 1983, ch. 86, 21; 2009, ch. 122, 43.



Section 58-21-22 - Penalties.

58-21-22. Penalties.

A person who violates Section 58-21-18, 58-21-19, 58-21-20 or 58-21-21 NMSA 1978, knowing the statement to be false or misleading in any respect, is guilty of a fourth degree felony and upon conviction shall be sentenced as provided for in Section 31-18-15 NMSA 1978. Civil and criminal penalties are in addition to any remedies available at common law.

History: Laws 1983, ch. 86, 22; 2001, ch. 251, 13; 2001, ch. 264, 13; 2009, ch. 122, 44.



Section 58-21-23 - Filing and destruction of documents.

58-21-23. Filing and destruction of documents.

A document is filed when it is received by the director. The director may permit the destruction of any document filed under the Mortgage Loan Company Act with the division or the director after six years from the date of filing documents.

History: Laws 1983, ch. 86, 23; 2001, ch. 251, 14; 2001, ch. 264, 14; 2009, ch. 122, 45.



Section 58-21-23.2 - Funding of real estate transactions; enforcement.

58-21-23.2. Funding of real estate transactions; enforcement.

A. Unless the net loan funds necessary to complete a purchase of real property have been previously delivered to the seller or to the closing agent, a lender shall deliver the required net loan funds within two business days of the time that the lender deems the closing agent has fulfilled the requirements of the closing agent's duties, except for the recordation of documents, and shall:

(1) authorize the closing agent to record with the county clerk all documents necessary to complete the real estate transaction and release the proceeds of the real estate transaction in accordance with agreed upon escrow instructions;

(2) advise the closing agent of any funding conditions, as set forth in the lender's escrow instructions, that have not been satisfied and instruct the closing agent in writing what is to be done with any of the lender's funds held in escrow; or

(3) advise the closing agent that the documentation for the real estate transaction does not satisfy the lender's escrow instructions, specify the manner in which that documentation does not satisfy those instructions and instruct the closing agent in writing what is to be done with any of the lender's funds held in escrow.

B. In the event a lender does not comply with the requirements of Subsection A of this section, unreasonably refuses to approve the documentation necessary to complete a real estate action or unreasonably delays authorization of the recordation of closing documents and release of proceeds of a real estate transaction, the director of the division may, upon receipt of a complaint and in accordance with the procedures set forth in the Mortgage Loan Company Act, suspend or revoke any state registration or license issued to the lender for a period not to exceed one year.

History: Laws 2005, ch. 191, 3; 2007, ch. 224, 2; 2009, ch. 122, 46.



Section 58-21-25 - No impairment of other remedies.

58-21-25. No impairment of other remedies.

The Mortgage Loan Company Act is not intended to impair any remedies available to injured parties under other statutes or under common law.

History: Laws 1983, ch. 86, 25; 2009, ch. 122, 47.



Section 58-21-26 - Exemption from authority of superintendent of regulation and licensing.

58-21-26. Exemption from authority of superintendent of regulation and licensing.

The responsibilities and authority of the director under the Mortgage Loan Company Act are explicitly exempted from the authority of the superintendent of regulation and licensing as set forth in Subsection B of Section 9-16-6 NMSA 1978.

History: Laws 1983, ch. 86, 26; 2009, ch. 122, 48.



Section 58-21-28 - Enforcement.

58-21-28. Enforcement.

A. In order to ensure the effective supervision and enforcement of the Mortgage Loan Company Act, the director may:

(1) deny, suspend, revoke or decline to renew a license for a violation of that act, rules issued pursuant to that act or order or directive entered pursuant to that act;

(2) deny, suspend, revoke or decline to renew a license if an applicant or licensee fails at any time to meet the requirements of licensing pursuant to that act or rules issued pursuant to that act;

(3) order restitution against persons subject to that act for violations of that act;

(4) impose fines on persons subject to that act pursuant to Subsections B through D of this section;

(5) order or direct such other affirmative action as the director deems necessary;

(6) deny the person's license application or suspend or revoke the person's license in New Mexico as a mortgage loan company;

(7) award damages to the injured party in double the amount of fees charged by the mortgage loan company for originating, brokering, negotiating or making a loan within the jurisdiction of that act;

(8) issue orders or directives pursuant to that act as follows:

(a) order or direct persons subject to that act to cease and desist from conducting business, including immediate temporary orders to cease and desist;

(b) order or direct persons subject to that act to cease and desist any harmful activities or violations of that act, including immediate temporary orders to cease and desist; and

(c) enter immediate temporary orders to cease business under a license issued pursuant to the authority granted pursuant to that act if the director determines that such license was erroneously granted or the licensee is currently in violation of that act; and

(9) initiate one or more of the actions specified in Section 58-21-29 NMSA 1978, as applicable.

B. The director may impose a civil penalty on a mortgage loan company or person subject to the Mortgage Loan Company Act if the director finds, on the record after notice and opportunity for hearing, that the mortgage loan company or person subject to that act has violated or failed to comply with any requirement of that act or any rule adopted by the director pursuant to that act or order issued pursuant to that act.

C. The maximum amount of penalty for each act or omission described in Section 58-21-8 NMSA 1978 shall be twenty-five thousand dollars ($25,000).

D. Each violation or failure to comply with any directive or order of the director is a separate and distinct violation or failure.

History: Laws 2001, ch. 251, 15; 2001, ch. 264, 15; 2009, ch. 122, 49.



Section 58-21-29 - Power of court to grant relief.

58-21-29. Power of court to grant relief.

A. Upon a showing by the director that a person has or is about to violate the Mortgage Loan Company Act or any rule or order of the director under that act, the district court of the first judicial district for Santa Fe county or other appropriate district court in the state may grant or impose one or more of the following appropriate legal or equitable remedies:

(1) a temporary restraining order, permanent or temporary prohibitory or mandatory injunction or a writ of prohibition or mandamus;

(2) a civil penalty up to a maximum of twenty-five thousand dollars ($25,000) for each violation;

(3) disgorgement;

(4) declaratory judgment;

(5) restitution to consumers;

(6) the appointment of a receiver or conservator for the defendant or the defendant's assets;

(7) recovery by the director of all costs and expenses for conducting an investigation or the bringing of any enforcement action under that act; or

(8) other relief as the court deems just.

B. In determining the appropriate relief to grant, the court shall consider enforcement actions taken and sanctions imposed by the director under Section 58-21-28 NMSA 1978 in connection with the transactions constituting violations of the Mortgage Loan Company Act.

C. The court shall not require the director to post bond in an action under this section.

History: Laws 2001, ch. 251, 16; 2001, ch. 264, 16; 2009, ch. 122, 50.



Section 58-21-30 - Unlicensed activity.

58-21-30. Unlicensed activity.

A. A person that violates Subsection A of Section 58-21-3 NMSA 1978 for the first offense is guilty of a misdemeanor and upon conviction shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978.

B. In the case of a first conviction pursuant to Subsection A of this section, the court may impose a deferred sentence pursuant to the provisions of Section 31-20-6 NMSA 1978.

C. A person that violates Subsection A of Section 58-21-3 NMSA 1978 for a second or subsequent offense is guilty of a fourth degree felony and upon conviction shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

History: Laws 2009, ch. 122, 51.



Section 58-21-31 - Licensee required disclosures.

58-21-31. Licensee required disclosures.

A mortgage loan company shall, in addition to other disclosures required pursuant to other statutes or common law:

A. make all disclosures required by applicable federal and state laws;

B. provide a revised "good faith estimate" and a copy of the borrower's lock-in agreement to the borrower within three days of locking in the loan rate, pricing and terms;

C. make a full and fair disclosure of all facts within the knowledge of the mortgage loan company that are or may be material to the borrower's decision, rights or interests;

D. disclose at least two days prior to closing of the loan, in a manner that can be understood by a reasonable borrower, the total amount of any compensation the mortgage loan company expects to receive specific to the loan being offered, including origination fees, broker fees, yield spread premiums and other fees payable to the mortgage loan company by the lender or other third party at the time the loan is funded to the borrower;

E. clearly and conspicuously disclose in writing a mortgage loan summary, as specified by the director by rule; and

F. enter into a signed contract with the borrower, as specified by the director by rule, that provides for mortgage loan rate float or rate lock-in. The borrower may choose to:

(1) rate float, which means that a loan rate has not been locked in and the borrower is responsible for instructing the mortgage loan company when to lock in the loan rate; or

(2) lock in a rate, which means the mortgage loan originator shall lock in a loan rate. The rate lock-in shall include the loan interest rate, pricing, terms, lock-in period and any fees required for an extension of the lock-in period.

History: Laws 2009, ch. 122, 52.



Section 58-21-32 - Mortgage call reports.

58-21-32. Mortgage call reports.

Each licensee shall submit to the nationwide mortgage licensing system and registry reports of condition, which shall be in such form and shall contain such information as the nationwide mortgage licensing system and registry may require.

History: Laws 2009, ch. 122, 53.






Article 21A - Home Loan Protection

Section 58-21A-1 - Short title.

58-21A-1. Short title.

Chapter 58, Article 21A NMSA 1978 may be cited as the "Home Loan Protection Act".

History: Laws 2003, ch. 436, 1; 2009, ch. 122, 54.



Section 58-21A-2 - Findings.

58-21A-2. Findings.

The legislature finds that:

A. abusive mortgage lending has become an increasing problem in New Mexico, exacerbating the loss of equity in homes and causing the number of foreclosures to increase in recent years;

B. one of the most common forms of abusive lending is the making of loans that are equity-based, rather than income-based;

C. the financing of points and fees in these loans provides immediate income to the originator and encourages creditors to repeatedly refinance home loans; and

D. while the marketplace appears to operate effectively for conventional mortgages, too many homeowners find themselves victims of overreaching creditors who provide loans with high costs and terms that are unnecessary to secure repayment of the loan.

History: Laws 2003, ch. 436, 2.



Section 58-21A-3 - Definitions.

58-21A-3. Definitions.

As used in the Home Loan Protection Act:

A. "adjustable rate home loan" means a home loan that has an initial interest rate that adjusts to a variable interest rate at the end of a specified initial period or subsequent periods of time during the remaining term of the home loan;

B. "affiliate" means a person that controls, is controlled by or is under common control with another person;

C. "bona fide discount points" means loan discount points that are knowingly paid by the borrower for the express purpose of reducing, and which in fact do result in a bona fide reduction of, the annual percentage rate otherwise applicable to the home loan; provided, however, that discount points are not "bona fide discount points" if the annual percentage rate otherwise applicable to the home loan exceeds the conventional mortgage rate by more than:

(1) one and one-half percentage points for a home loan secured by a first lien; or

(2) three percentage points for a home loan secured by a junior lien;

D. "borrower" means a natural person obligated to repay a home loan, including a co-borrower, cosigner or guarantor;

E. "bridge loan" means a loan for the initial construction of a borrower's principal dwelling on land owned by the borrower with a maturity of less than eighteen months that only requires the payment of interest until the entire unpaid balance is due and payable;

F. "conventional mortgage rate" means the most recently published annual yield on conventional mortgages published by the board of governors of the federal reserve system as of the fifteenth day of the month immediately preceding the month in which the application for the extension of credit is received by the creditor;

G. "conventional prepayment penalty" means a prepayment penalty or fee that may be collected in a home loan and that is authorized by federal law; provided that a prepayment penalty is not a "conventional prepayment penalty" if the home loan:

(1) has an annual percentage rate that exceeds the conventional mortgage rate by more than two percent; or

(2) permits prepayment fees or penalties that exceed two percent of the amount prepaid;

H. "creditor" means a person who regularly offers or makes a home loan;

I. "high-cost home loan" means a home loan in which:

(1) the contract rate exceeds the rates threshold; or

(2) the total points and fees exceed the total points and fees threshold;

J. "home loan" means a loan, including an open-end credit plan, other than a reverse mortgage transaction or a bridge loan, where the principal amount does not exceed the conforming loan size limit for a single-family dwelling as established by the federal national mortgage association and where the loan is secured by:

(1) a mortgage or deed of trust on real estate in this state upon which there is located or there is to be located a structure:

(a) designed principally for occupancy by one to four families; and

(b) that is or will be occupied by a borrower as the borrower's principal residence; or

(2) a security interest on a manufactured home that is or will be occupied by a borrower as the borrower's principal residence;

K. "manufactured home" means a structure, transportable in one or more sections, which in the traveling mode is eight body feet or more in width or forty body feet or more in length or, when erected on site is three hundred twenty or more square feet and which is built on a permanent chassis and designed to be used as a dwelling with a permanent foundation when erected on land secured in conjunction with the real property on which the manufactured home is located and connected to the required utilities and includes the plumbing, heating, air conditioning and electrical systems contained therein. "Manufactured home" includes any structure that meets all the requirements of this subsection except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the secretary of the United States department of housing and urban development and complies with the standards established under the federal National Manufactured Housing Construction and Safety Standards Act of 1974. "Manufactured home" does not include rental property or second homes or manufactured homes when not secured in conjunction with the real property on which the manufactured home is located;

L. "open-end loan" means a revolving debt that is secured by the equity in the borrower's home, including a home equity line of credit;

M. "points and fees" means:

(1) all amounts payable by a borrower at or before the closing of a home loan, exclusive of any time-price differential due at closing on the loan proceeds, including:

(a) loan discount points or other discounts;

(b) loan fees, broker fees or similar charges; and

(c) fees for preparation of loan-related documents; but

(d) does not include fees for the following purposes, if the amounts are bona fide and reasonable and paid to a person other than the creditor or an affiliate of the creditor: 1) service or carrying charges; 2) credit reports; 3) title exam, title insurance, title closing or similar purposes; 4) escrow charges for future payments of taxes and insurance; 5) fees for notarizing deeds and other documents; 6) appraisals, including fees related to any pest infestation or flood hazard inspections conducted prior to closing; 7) inspection performed prior to closing; 8) attorney fees, if the borrower has the right to select the attorney from an approved list or otherwise; 9) fire and hazard insurance and flood insurance premiums if the conditions in 12 C.F.R. s.226.4(d)(2) are met; 10) tax payment services; 11) surveys; 12) flood certification; 13) pest infestation and flood determination; and 14) federal housing administration upfront mortgage insurance, veterans administration funding fee, guaranteed rural housing loan guarantee fee or upfront premium private mortgage insurance at a percentage rate, as set by the director biannually, equal to the highest up-front government mortgage insurance percentage rate or United States department of veterans affairs funding fee percentage rate;

(2) all compensation, including yield spread premiums, paid directly or indirectly to a mortgage broker, including a broker that originates a loan in its own name in a table-funded transaction;

(3) the cost of all premiums financed by the creditor, directly or indirectly, for any credit life, credit disability, credit unemployment or credit property insurance, or any other life or health insurance, or any payments financed by the creditor, directly or indirectly, for any debt cancellation or suspension agreement or contract, except that insurance premiums calculated and paid on a monthly basis shall not be considered financed by the creditor; and

(4) for open-end loans, the points and fees included in Paragraphs (1) through (3) of this subsection that are known at or before closing plus the minimum additional fees the borrower would be required to pay to draw down an amount equal to the total credit line;

N. "rate threshold" means:

(1) for a first lien mortgage home loan, an interest rate equal to seven percentage points over the yield on treasury securities having comparable periods of maturity to the loan maturity as of the fifteenth day of the month immediately preceding the month in which the loan is made; and

(2) for a subordinate mortgage lien, an interest rate equal to nine percentage points over the yield on treasury securities having comparable periods of maturity to the loan maturity as of the fifteenth day of the month immediately preceding the month in which the loan is made;

O. "servicer" means a person who collects or receives payments, including principal, interest and trust items such as hazard insurance, property taxes and other amounts due, on behalf of a note holder or investor in accordance with the terms of a home loan, and includes working with a borrower on behalf of a note holder or investor, when the borrower is in financial hardship or default, to modify either temporarily or permanently the terms of an existing home loan;

P. "total points and fees" means the result obtained by subtracting the sum of the conventional prepayment penalties and the bona fide discount points paid from the sum of the points and fees, except that if the sum of the conventional prepayment penalties and the bona fide discount points paid exceeds two points, then only the amount that represents two points shall be subtracted; and

Q. "total points and fees threshold" means:

(1) for a home loan in which the total principal loan amount is twenty thousand dollars ($20,000) or more, an amount equal to five percent of the total principal loan amount; and

(2) for a home loan in which the total principal loan amount is less than twenty thousand dollars ($20,000), an amount equal to the lesser of one thousand dollars ($1,000) or eight percent of the total principal loan amount.

History: Laws 2003, ch. 436, 3; 2009, ch. 122, 55.



Section 58-21A-4 - Prohibited practices and provisions regarding home loans.

58-21A-4. Prohibited practices and provisions regarding home loans.

A. No creditor shall finance, directly or indirectly, credit life, credit disability, credit unemployment or credit property insurance, or any other life or health insurance, or any payments directly or indirectly for any debt cancellation or suspension agreement or contract, provided that nothing in this subsection prohibits the payment or receipt of insurance premiums or debt cancellation or suspension fees calculated on the unpaid balance of a home loan and paid on a monthly basis.

B. No creditor shall knowingly and intentionally engage in the unfair act or practice of flipping a home loan. As used in this subsection, "flipping a home loan" means the making of a home loan to a borrower that refinances an existing home loan when the new loan does not have reasonable, tangible net benefit to the borrower considering all of the circumstances, including the terms of both the new and refinanced loans, the cost of the new loan and the borrower's circumstances.

C. No creditor shall make a home loan without documenting and considering the borrower's reasonable ability to repay that loan pursuant to its terms. The borrower's ability to repay shall be demonstrated through reasonably reliable documentation that may include payroll receipts, tax returns, bank records, asset and credit evaluations, mortgage payment history or other similar reliable documentation. The provisions of this subsection shall not apply to a home loan originated pursuant to a government streamline program or a streamline program administered by a government-sponsored enterprise, to a reverse mortgage insured as part of a government program or to loss mitigation activities of a home loan servicer or lender with which the borrower has a current relationship, so long as each of these exceptions, as applicable, provides the borrower with a reasonable, tangible net benefit.

D. No creditor shall make a home loan without determining the borrower's reasonable ability to pay the costs set forth in this subsection. In the case of an adjustable rate home loan, the reasonable ability to pay shall be determined based on a fully indexed rate and repayment schedule that achieves full amortization over the life of the home loan. The costs, as applicable, to be used in determining the borrower's reasonable ability to pay include principal, interest, real estate taxes, property insurance, property assessments, mortgage insurance premiums and other scheduled long-term monthly debt payments.

E. No creditor shall make or originate an adjustable rate home loan in which caps on payment increases may be less than that necessary to reduce principal and amortize the loan over the entire term of the loan regardless of interest rate adjustments resulting in negative amortization.

F. No creditor shall make or originate a home loan that includes terms under which more than two periodic payments required under the loan are consolidated and paid in advance from the loan proceeds provided to the borrower.

G. No creditor shall pay a contractor under a home-improvement contract from the proceeds of a home loan unless:

(1) the creditor is presented with a signed and dated completion certificate showing that the home improvements have been completed; or

(2) the instrument is payable jointly to the borrower and the contractor, or at the election of the borrower, through a third-party escrow agent in accordance with terms established in a written agreement signed by the borrower, the creditor and the contractor prior to the disbursement.

H. No creditor shall charge a borrower any fees or other charges, other than those that are bona fide, reasonable and actual, to modify, renew, extend or amend a home loan.

I. No creditor shall charge a borrower more than seventy-five dollars ($75.00) to defer any payment due under the terms of a home loan.

J. No creditor shall recommend or encourage default on an existing loan or other debt prior to and in connection with the closing or planned closing of a home loan that refinances all or any portion of the existing loan or debt.

K. No creditor shall make a home loan that provides for a late payment fee except as follows:

(1) the late payment fee shall not be in excess of five percent of the amount of the payment past due;

(2) the late payment fee shall only be assessed for a payment past due for fifteen days or more;

(3) the late payment fee shall not be imposed more than once with respect to a single late payment, and no late payment fee shall be charged with respect to a subsequent payment that would have been a full payment but for the previous default or the imposition of the previous late payment fee;

(4) no late payment fee shall be charged unless the creditor notifies the borrower within forty-five days following the date the payment was due that a late payment fee has been imposed for a particular late payment. A late payment fee that the creditor has collected shall be reimbursed if the borrower presents proof of having made a timely payment; and

(5) a creditor shall treat each payment as posted on the same business day as it was received by the creditor, servicer, creditor's agent for making payments or at the address provided to the borrower by the creditor, servicer or creditor's agent for making payments.

L. No creditor shall make a home loan that contains a provision that permits the creditor, in its sole discretion, to accelerate the indebtedness, provided that this provision does not prohibit acceleration of a loan in good faith due to a borrower's failure to abide by the material terms of the loan.

M. No creditor shall make or originate a home loan that contains a provision that requires a penalty or premium for prepayment of the balance or any portion of the principal of the indebtedness.

N. No creditor shall make or originate a home loan that includes or uses one or more of the following lending practices:

(1) making a home loan primarily based upon the foreclosure or liquidation value of the borrower's collateral rather than on the borrower's ability to repay the home loan according to its terms;

(2) making or originating an adjustable rate home loan, except a home equity line of credit, where the interest rate and payment may change more frequently than annually during the term of the loan;

(3) making an adjustable rate home loan, except a home equity line of credit, where:

(a) the initial interest rate may be increased by more than two percent for loans with initial periods less than five years and six percent for loans with initial periods greater than or equal to five years;

(b) a periodic interest rate may be increased by more than two percent; and

(c) a lifetime interest rate cap is more than six percent over the initial rate;

(4) advertising terms of home loans, including interest rates, margins, discount points, fees, commissions or other material facts, including limitations on the home loans, unless the creditor is able to make the advertised home loans available to a reasonable number of qualified applicants;

(5) misrepresenting a borrower's credit rating;

(6) misrepresenting, inflating or fabricating, or encouraging a borrower to misrepresent, inflate or fabricate, the source or amount of a borrower's actual income or assets, other than allowable grossed-up income not to exceed the twenty-five percent per agency guidelines established by rule by the director, in the application or underwriting process of a home loan; and

(7) making a home loan with an eighty percent or higher loan-to-value ratio for an owner-occupied residence if the creditor has failed to establish an escrow account for the payment of real estate taxes and property insurance.

History: Laws 2003, ch. 436, 4; 2009, ch. 122, 56.



Section 58-21A-5 - Limitations and prohibited practices for high-cost home loans.

58-21A-5. Limitations and prohibited practices for high-cost home loans.

A. No creditor or mortgage loan originator making a high-cost home loan shall directly or indirectly finance any points or fees in excess of two percent of the principal loan amount.

B. No creditor shall make a high-cost home loan that contains a provision that increases the interest rate after default, provided that this provision does not apply to interest rate changes in a variable rate loan otherwise consistent with the provisions of the loan documents if the change in the interest rate is not triggered by the event of default or the acceleration of the indebtedness.

C. Without regard to whether a borrower is acting individually or on behalf of others similarly situated, a provision of a high-cost home loan agreement that allows a party to require a borrower to assert any claim or defense in a forum that is less convenient, more costly or more dilatory for the resolution of a dispute than a judicial forum where the borrower may otherwise properly bring a claim or defense or limits in any way any claim or defense the borrower may have is unconscionable and void.

D. No creditor or mortgage loan originator shall make a high-cost home loan without first receiving certification from a third-party, nonprofit counselor approved by the United States department of housing and urban development, the New Mexico mortgage finance authority or the director of the financial institutions division of the regulation and licensing department that the borrower has received counseling on the advisability of the loan transaction.

E. A creditor or mortgage loan originator shall not make a high-cost home loan unless the creditor has given the following notice, or a substantially similar notice, in writing, to the borrower, acknowledged in writing and signed by the borrower not later than the time the notice is required under the notice provision contained in 12 C.F.R. s.226.31(c):

NOTICE TO BORROWER

YOU SHOULD BE AWARE THAT YOU MIGHT BE ABLE TO OBTAIN A LOAN AT A LOWER COST. YOU SHOULD SHOP AROUND AND COMPARE LOAN RATES AND FEES. MORTGAGE LOAN RATES AND CLOSING COSTS AND FEES VARY BASED ON MANY FACTORS, INCLUDING YOUR PARTICULAR CREDIT AND FINANCIAL CIRCUMSTANCES, YOUR EMPLOYMENT HISTORY, THE LOAN-TO-VALUE REQUESTED AND THE TYPE OF PROPERTY THAT WILL SECURE YOUR LOAN. THE LOAN RATE AND FEES COULD ALSO VARY BASED ON WHICH CREDITOR OR BROKER YOU SELECT.

IF YOU ACCEPT THE TERMS OF THIS LOAN, THE CREDITOR WILL HAVE A MORTGAGE LIEN ON YOUR HOME. YOU COULD LOSE YOUR HOME AND ANY MONEY YOU PUT INTO IT IF YOU DO NOT MEET YOUR PAYMENT OBLIGATIONS UNDER THE LOAN.

YOU SHOULD CONSULT AN ATTORNEY-AT-LAW AND A QUALIFIED INDEPENDENT CREDIT COUNSELOR OR OTHER EXPERIENCED FINANCIAL ADVISOR REGARDING THE RATE, FEES AND PROVISIONS OF THIS MORTGAGE LOAN BEFORE YOU PROCEED. A LIST OF QUALIFIED COUNSELORS IS AVAILABLE BY CONTACTING THE NEW MEXICO REGULATION AND LICENSING DEPARTMENT.

YOU ARE NOT REQUIRED TO COMPLETE THIS LOAN AGREEMENT MERELY BECAUSE YOU HAVE RECEIVED THIS DISCLOSURE OR HAVE SIGNED A LOAN APPLICATION. REMEMBER, PROPERTY TAXES AND HOMEOWNER'S INSURANCE ARE YOUR RESPONSIBILITY. NOT ALL CREDITORS PROVIDE ESCROW SERVICES FOR THESE PAYMENTS. YOU SHOULD ASK YOUR CREDITOR ABOUT THESE SERVICES.

ALSO, YOUR PAYMENTS ON EXISTING DEBTS CONTRIBUTE TO YOUR CREDIT RATINGS. YOU SHOULD NOT ACCEPT ANY ADVICE TO IGNORE YOUR REGULAR PAYMENTS TO YOUR EXISTING CREDITORS.

History: Laws 2003, ch. 436, 5; 2009, ch. 122, 57.



Section 58-21A-6 - Default; notice; right to cure.

58-21A-6. Default; notice; right to cure.

A. Before an action is filed to foreclose or collect money due pursuant to a home loan or before other action is taken to seize or transfer ownership of property subject to a home loan, the creditor or creditor's assignee of the loan shall deliver to the borrower a notice of the right to cure the default informing the borrower of:

(1) the nature of the default;

(2) the borrower's right to cure the default by paying the sum of money required, provided that a creditor or assignee shall accept any partial payment made or tendered in response to the notice. If the amount necessary to cure the default will change within thirty days of the notice, due to the application of a daily interest rate or the addition of late fees, as allowed by the Home Loan Protection Act, the notice shall give sufficient information to enable the borrower to calculate the amount at any point within the thirty-day period;

(3) the date by which the borrower may cure the default to avoid a court action, acceleration and initiation of foreclosure or other action to seize the property, which date shall not be less than thirty days after the date the notice is delivered, and the name and address and telephone number of a person to whom the payment or tender shall be made;

(4) that if the borrower does not cure the default by the date specified, the creditor or assignee may file an action for money due or take steps to terminate the borrower's ownership in the property by requiring payment in full of the home loan and commencing a foreclosure proceeding or other action to seize the property; and

(5) the name and address and the telephone number of a person whom the borrower may contact if the borrower disagrees with the assertion that a default has occurred or the correctness of the calculation of the amount required to cure the default.

B. If a creditor or assignee asserts that grounds for acceleration exist and requires the payment in full of all sums secured by the home loan, the borrower, or anyone authorized to act on the borrower's behalf, may, at any time prior to the time title is transferred by means of foreclosure, by judicial proceeding and sale or otherwise, cure the default, and reinstate the home loan. Cure of the default shall reinstate the borrower to the same position as if the default had not occurred and shall nullify, as of the date of the cure, an acceleration of any obligation under the home loan arising from the default.

C. To cure a default under this section, a borrower shall not be required to pay any charge, fee or penalty attributable to the exercise of the right to cure a default, other than the fees specifically allowed by this subsection. The borrower shall not be liable for any attorney fees relating to the default that are incurred by the creditor or assignee prior to or during the thirty-day period set forth in Subsection A of this section, nor for any such fees in excess of one hundred dollars ($100) that are incurred by the creditor or assignee after the expiration of the thirty-day period but prior to the time the creditor or assignee files a foreclosure or other judicial action or takes other action to seize or transfer ownership of the real estate. After the creditor or assignee files a foreclosure or other judicial action or takes other action to seize or transfer ownership of the real estate, the borrower shall only be liable for attorney fees that are reasonable and actually incurred by the creditor or assignee, based on a reasonable hourly rate and a reasonable number of hours.

D. If a default is cured prior to the initiation of any action to foreclose or to seize the residence, the creditor or assignee shall not institute a proceeding or other action for that default. If a default is cured after the initiation of any action, the creditor or assignee shall take such steps as are necessary to terminate the action.

E. A creditor or a creditor's assignee of a home loan that has the legal right to foreclose shall, in a foreclosure, use the judicial foreclosure procedures provided by law. In such a proceeding, the borrower may assert the nonexistence of a default and any other claim or defense to acceleration and foreclosure, including any based on a violation of the Home Loan Protection Act, though no such claim or defense shall be deemed a compulsory counterclaim.

History: Laws 2003, ch. 436, 6; 2009, ch. 122, 58.



Section 58-21A-8 - Subterfuge prohibited.

58-21A-8. Subterfuge prohibited.

No person shall, with the intent to avoid the application or provisions of the Home Loan Protection Act [58-21A-1 NMSA 1978]:

A. divide a loan transaction into separate parts;

B. structure a home loan transaction as an open-end loan when the loan would have been a high-cost home loan if the loan had been structured as a closed-end loan; or

C. perform any other subterfuge.

History: Laws 2003, ch. 436, 8.



Section 58-21A-9 - Civil action.

58-21A-9. Civil action.

A. A borrower harmed by a violation of the Home Loan Protection Act [58-21A-1 NMSA 1978] may bring a civil action to recover:

(1) actual damages, including consequential and incidental damages;

(2) statutory damages equal to two times the finance charge paid under the loan and forfeiture of the remaining interest under the loan;

(3) punitive damages, when the violation was malicious or reckless;

(4) costs and reasonable attorney fees; and

(5) injunctive, declaratory and such other equitable relief as the court deems appropriate in an action to enforce compliance with the Home Loan Protection Act.

B. The civil action and remedies provided in this section are not exclusive and are in addition to any other action or remedies available to a borrower under applicable law.

C. A creditor is not liable in an action brought pursuant to this section if:

(1) within thirty days of the home loan closing and prior to receiving any notice from the borrower of the violation, the creditor has made appropriate restitution to the borrower, and appropriate adjustments are made to the loan; or

(2) the violation was not intentional and resulted from a bona fide error in fact notwithstanding the maintenance of procedures reasonably adopted to avoid such errors and within sixty days of the loan closing and prior to receiving any notice from the borrower of the violation, the borrower is notified of the violation, appropriate restitution is made to the borrower and appropriate adjustments are made to the loan.

History: Laws 2003, ch. 436, 9.



Section 58-21A-10 - Preemption.

58-21A-10. Preemption.

Counties and municipalities, including home rule counties and municipalities, are prohibited from enacting and enforcing ordinances, resolutions or rules regulating financial or lending activities or imposing reporting requirements or any other obligations upon creditors regarding home loans that are subject to the Home Loan Protection Act [58-21A-1 NMSA 1978].

History: Laws 2003, ch. 436, 10.



Section 58-21A-11 - Actions based on home loans.

58-21A-11. Actions based on home loans.

A. Notwithstanding any other provision of law, any person who purchases or is otherwise assigned a high-cost home loan shall be subject to all affirmative claims and any defenses with respect to the loan that the borrower could assert against the original creditor of the loan; provided that this subsection shall not apply if the purchaser or assignee demonstrates by a preponderance of the evidence that a reasonable person exercising reasonable due diligence could not determine that the mortgage was a high-cost home loan. A purchaser or assignee has exercised such due diligence if the purchaser or assignee:

(1) has in place at the time of the purchase or assignment of the subject loans, policies that expressly prohibit its purchase or acceptance of an assignment of any high-cost home loans;

(2) requires by contract that a seller or assignor of the home loans to the purchaser or assignee represents and warrants to the purchaser or assignee that either:

(a) the seller or assignor will not sell or assign any high-cost home loans to the purchaser or assignee; or

(b) that such seller or assignor is the beneficiary of such a representation and warranty from a previous seller or assignor; and

(3) exercises reasonable due diligence at the time of purchase or assignment of home loans or within a reasonable period of time thereafter intended by the purchaser or assignee to prevent the purchaser or assignee from purchasing or taking assignment of any high-cost home loans; or

(4) satisfies the requirements in Paragraphs (1) and (2) of this subsection and establishes that a reasonable person exercising ordinary due diligence could not determine, based on the documentation required by the federal Truth in Lending Act and the itemization of the amount financed and other disclosure disbursements, that the loan was a high-cost home loan.

B. Notwithstanding any other law to the contrary, a borrower acting only in an individual capacity may assert against the creditor or any subsequent holder or assignee of the home loan:

(1) within six years of the closing of a high-cost home loan, a violation of the Home Loan Protection Act [58-21A-1 NMSA 1978] in connection with the loan as an original action;

(2) at any time during the term of a high-cost home loan, any defense, claim or counterclaim, or action to enjoin foreclosure or to preserve or obtain possession of the dwelling that secures the loan, including but not limited to a violation of the Home Loan Protection Act, after an action to collect on the home loan or foreclose on the collateral securing the home loan has been initiated or the debt arising from the home loan has been accelerated or the home loan has become sixty days in default; or

(3) within three years of the closing of a home loan, a violation of Subsection B of Section 4 [58-21A-4 NMSA 1978] of the Home Loan Protection Act as a defense, claim or counterclaim or as an action to enjoin foreclosure or to preserve or obtain possession of the dwelling that secures the loan, after an action to collect on the home loan or foreclose on the collateral securing the home loan has been initiated or the debt arising from the home loan has been accelerated or the home loan has become sixty days in default.

C. In an action, claim or counterclaim brought pursuant to Subsection B of this section, the borrower may recover only amounts required to reduce or extinguish the borrower's liability under the home loan plus amounts required to recover costs and reasonable attorney fees.

D. Nothing in this section shall limit the substantive rights, remedies or procedural rights available to a borrower against a creditor, assignee or holder that are otherwise provided by law.

History: Laws 2003, ch. 436, 11.



Section 58-21A-12 - Application of Unfair Practices Act.

58-21A-12. Application of Unfair Practices Act.

A violation of the Home Loan Protection Act [58-21A-1 NMSA 1978] constitutes an unfair or deceptive trade practice pursuant to the Unfair Practices Act [57-12-1 NMSA 1978].

History: Laws 2003, ch. 436, 12.



Section 58-21A-13 - Attorney general; enforcement of rules.

58-21A-13. Attorney general; enforcement of rules.

The financial institution division of the regulation and licensing department shall enforce the provisions of the Home Loan Protection Act [58-21A-1 NMSA 1978] and, after consulting with the attorney general and considering similar rules of the federal housing administration and the federal department of veterans affairs, shall adopt rules required pursuant to Subsection H of Section 5 [58-21A-5 NMSA 1978] of the Home Loan Protection Act and such other rules as are necessary to implement that act.

History: Laws 2003, ch. 436, 13.



Section 58-21A-14 - Liberal interpretation.

58-21A-14. Liberal interpretation.

The Home Loan Protection Act [58-21A-1 NMSA 1978] shall be liberally construed to carry out its purpose.

History: Laws 2003, ch. 436, 14.






Article 21B - New Mexico Mortgage Loan Originator Licensing

Section 58-21B-1 - Short title.

58-21B-1. Short title.

Sections 1 through 24 [58-21B-1 through 58-21B-24 NMSA 1978] of this act may be cited as the "New Mexico Mortgage Loan Originator Licensing Act".

History: Laws 2009, ch. 122, 1.



Section 58-21B-2 - Findings; purpose.

58-21B-2. Findings; purpose.

A. The activities of mortgage loan originators and the origination or offering of financing for residential real property have a direct, valuable and immediate impact upon New Mexico's consumers, New Mexico's economy, the neighborhoods and communities of New Mexico and the housing and real estate industry. The legislature finds that accessibility to mortgage credit is vital to New Mexico's residents. The legislature also finds that it is essential for the protection of the residents of New Mexico and the stability of New Mexico's economy that reasonable standards for licensing and regulation of the business practices of mortgage loan originators be imposed. The legislature further finds that the obligations of mortgage loan originators to consumers in connection with originating or making residential mortgage loans are such as to warrant the regulation of the mortgage lending process.

B. The purpose of the New Mexico Mortgage Loan Originator Licensing Act is to protect consumers seeking mortgage loans.

History: Laws 2009, ch. 122, 2.



Section 58-21B-3 - Definitions.

58-21B-3. Definitions.

As used in the New Mexico Mortgage Loan Originator Licensing Act:

A. "clerical or support duties" may include, subsequent to the receipt of an application:

(1) the receipt, collection, distribution and analysis of information common for the processing or underwriting of a residential mortgage loan; and

(2) communicating with a consumer to obtain the information necessary for the processing or underwriting of a loan, to the extent that such communication does not include offering or negotiating loan rates or terms or counseling consumers about residential mortgage loan rates or terms;

B. "depository institution" has the same meaning as the definition of depository institution in Section 3 of the Federal Deposit Insurance Act and includes any credit union;

C. "director" means the director of the financial institutions division of the regulation and licensing department;

D. "dwelling" means a residential structure that contains one to four units whether or not that structure is attached to real property. "Dwelling" includes an individual condominium unit, an individual cooperative unit, a mobile home and a trailer if used as a residence;

E. "federal banking agencies" means the board of governors of the federal reserve system, the comptroller of the currency, the director of the office of thrift supervision, the national credit union administration and the federal deposit insurance corporation;

F. "immediate family member" means a spouse, child, sibling, parent, grandparent or grandchild, and "immediate family member" includes a stepparent, a stepchild, a stepsibling and an adoptive relationship;

G. "individual" means a natural person;

H. "license" means a license issued pursuant to Section 6 [58-21B-6 NMSA 1978] of the New Mexico Mortgage Loan Originator Licensing Act;

I. "loan processor or underwriter" means an individual who performs clerical or support duties as an employee at the direction of and subject to the supervision and instruction of a person licensed, or exempt from licensing, pursuant to the Mortgage Loan Company Act [58-21-1 NMSA 1978];

J. "mortgage loan company" means any person defined as such in the Mortgage Loan Company Act;

K. "mortgage loan originator" means an individual who for compensation or gain or in the expectation of compensation or gain takes a residential mortgage loan application or offers or negotiates terms of a residential mortgage loan. "Mortgage loan originator" does not include:

(1) an individual engaged solely as a loan processor or underwriter except as otherwise provided in Subsection I of this section;

(2) a person that only performs real estate brokerage activities and is licensed or registered in accordance with New Mexico law, unless the person is compensated by a lender, a mortgage loan company or other mortgage loan originator or by any agent of such lender, mortgage loan company or other mortgage loan originator; and

(3) a person solely involved in extensions of credit relating to timeshare plans, as that term is defined in Section 101(53D) of Title 11 of the United States Code;

L. "nationwide mortgage licensing system and registry" means a mortgage licensing system developed and maintained by the conference of state bank supervisors and the American association of residential mortgage regulators for the licensing and registration of licensed mortgage loan originators;

M. "nontraditional mortgage product" means any mortgage product other than a thirty-year fixed rate mortgage;

N. "person" means a natural person, corporation, company, limited liability company, partnership or association;

O. "real estate brokerage activity" means any activity that involves offering or providing real estate brokerage services to the public, including:

(1) acting as a real estate agent or real estate broker for a buyer, seller, lessor or lessee of real property;

(2) bringing together parties interested in the sale, purchase, lease, rental or exchange of real property;

(3) negotiating, on behalf of any party, any portion of a contract relating to the sale, purchase, lease, rental or exchange of real property, other than in connection with providing financing with respect to any such transaction;

(4) engaging in any activity for which a person engaged in the activity is required to be registered or licensed as a real estate agent or real estate broker pursuant to any applicable law; and

(5) offering to engage in any activity or to act in any capacity described in Paragraphs (1) through (4) of this subsection;

P. "registered mortgage loan originator" means any individual who:

(1) meets the definition of mortgage loan originator and is an employee of:

(a) a depository institution;

(b) a subsidiary that is: 1) owned and controlled by a depository institution; and 2) regulated by a federal banking agency; or

(c) an institution regulated by the farm credit administration; and

(2) is registered with, and maintains a unique identifier through, the nationwide mortgage licensing system and registry;

Q. "residential mortgage loan" means any loan primarily for personal, family or household use that is secured by a mortgage, deed of trust or other equivalent consensual security interest on a dwelling or on residential real estate upon which is constructed or is intended to be constructed a dwelling as so defined;

R. "residential real estate" means any real property located in New Mexico upon which is constructed or intended to be constructed a dwelling;

S. "servicer" means a person that collects or receives payments, including principal, interest and trust items such as hazard insurance, property taxes and other amounts due, on behalf of a note holder or investor in accordance with the terms of a residential mortgage loan, and includes working with a borrower on behalf of a note holder or investor, when the borrower is in financial hardship or default, to modify either temporarily or permanently the terms of an existing residential mortgage loan; and

T. "unique identifier" means a number or other identifier assigned by protocols established by the nationwide mortgage licensing system and registry.

History: Laws 2009, ch. 122, 3.



Section 58-21B-4 - License and registration required to originate mortgage loans.

58-21B-4. License and registration required to originate mortgage loans.

A. Unless specifically exempted from the New Mexico Mortgage Loan Originator Licensing Act pursuant to Subsection B of this section, an individual shall not engage in the business of a mortgage loan originator with respect to any dwelling located in New Mexico without first obtaining and maintaining annually a license pursuant to that act. Each licensed mortgage loan originator must register with and maintain a valid unique identifier issued by the nationwide mortgage licensing system and registry. All new licenses and license renewals shall expire on December 31 of each year. All license renewal applications shall be submitted on or before November 1 of each year.

B. The following are exempt from the provisions of the New Mexico Mortgage Loan Originator Licensing Act:

(1) registered mortgage loan originators when acting for an entity defined in Subparagraphs (a) through (c) of Paragraph (1) of Subsection P of Section 3 [58-21B-3 NMSA 1978] of the New Mexico Mortgage Loan Originator Licensing Act;

(2) an individual who offers or negotiates terms of a residential mortgage loan with or on behalf of an immediate family member of the individual;

(3) an individual who offers or negotiates terms of a real property sale financed in whole or in part by the seller and secured by the seller's real property; or

(4) a licensed attorney who negotiates the terms of a residential mortgage loan on behalf of a client as an ancillary matter to the attorney's representation of the client, unless the attorney is compensated by a lender, a mortgage loan company or other mortgage loan originator or by any agent of such lender, mortgage loan company or other mortgage loan originator.

C. A loan processor or underwriter who is an independent contractor shall not engage in the activities of a loan processor or underwriter unless the independent contractor loan processor or underwriter obtains and maintains a license pursuant to Subsection A of this section. Each contractor loan processor or underwriter licensed as a mortgage loan originator shall have and maintain a valid unique identifier issued by the nationwide mortgage licensing system and registry.

D. A mortgage loan originator who is currently licensed in another state through the nationwide mortgage licensing system and registry may be granted a temporary mortgage loan originator license valid for ninety days while the mortgage loan originator completes the education and testing requirements of the New Mexico Mortgage Loan Originator Licensing Act. The mortgage loan originator's current license in another state must be valid for more than ninety days beyond the date of application for a temporary license in order to receive a temporary license in New Mexico.

History: Laws 2009, ch. 122, 4.



Section 58-21B-5 - State license and registration application and issuance.

58-21B-5. State license and registration application and issuance.

A. Applicants for a license shall apply in a form as prescribed by the director. Each form shall contain content as set forth by rule, instruction or procedure of the director and may be changed or updated as necessary by the director in order to carry out the purposes of the New Mexico Mortgage Loan Originator Licensing Act.

B. In order to fulfill the purposes of the New Mexico Mortgage Loan Originator Licensing Act, the director may establish relationships or contracts with the nationwide mortgage licensing system and registry or other entities designated by the nationwide mortgage licensing system and registry to collect and maintain records and process transaction fees or other fees related to licensed mortgage loan originators or other individuals subject to that act.

C. In connection with an application for licensing as a mortgage loan originator, the applicant shall, at a minimum, furnish to the nationwide mortgage licensing system and registry information concerning the applicant's identity, including:

(1) fingerprints for submission to the federal bureau of investigation and any governmental agency or entity authorized to receive such information for a state, national and international criminal history background check; and

(2) personal history and experience in a form prescribed by the nationwide mortgage licensing system and registry, including the submission of authorization for the nationwide mortgage licensing system and registry and the director to obtain:

(a) an independent credit report obtained from a consumer reporting agency described in Section 603(p) of the federal Fair Credit Reporting Act; and

(b) information related to any administrative, civil or criminal findings by any governmental jurisdiction.

D. For the purposes of this section and in order to reduce the points of contact that the federal bureau of investigation may have to maintain for purposes of Paragraph (1) of Subsection C of this section and Subparagraph (b) of Paragraph (2) of Subsection C of this section, the director may use the nationwide mortgage licensing system and registry as a channeling agent for requesting information from and distributing information to the federal department of justice or any governmental agency with mortgage industry oversight authority.

E. For the purposes of this section and in order to reduce the points of contact that the director may have to maintain for purposes of Subparagraphs (a) and (b) of Paragraph (2) of Subsection C of this section, the director may use the nationwide mortgage licensing system and registry as a channeling agent for requesting and distributing information to and from any source as directed by the director.

History: Laws 2009, ch. 122, 5.



Section 58-21B-6 - Issuance of license.

58-21B-6. Issuance of license.

The director shall not issue a mortgage loan originator license unless the director makes at a minimum the following findings:

A. the applicant has never had a mortgage loan originator license revoked in any governmental jurisdiction, except that a formal vacation of such revocation shall not be deemed a revocation;

B. the applicant has not been convicted of, or pled guilty or nolo contendere to, a felony in a domestic, foreign or military court, not including a juvenile court:

(1) during the seven-year period preceding the date of the application for licensing and registration; or

(2) at any time preceding the date of application, if the felony involved an act of fraud or dishonesty, a breach of trust or money laundering; and

(3) provided that any pardon of a conviction shall not be a conviction for the purposes of this subsection;

C. the applicant has demonstrated financial responsibility, good character and general fitness so as to command the confidence of the community and to warrant a determination that the mortgage loan originator will operate honestly, fairly and efficiently within the purposes of the New Mexico Mortgage Loan Originator Licensing Act. For the purposes of this subsection, an individual has shown that the individual is not financially responsible when the individual has shown a disregard in the management of the individual's own financial condition. A determination that an individual has not shown financial responsibility may include but is not limited to:

(1) current outstanding judgments, except judgments solely as a result of medical expenses;

(2) current outstanding tax liens or other government liens and filings;

(3) foreclosures within the past three years; or

(4) a pattern of seriously delinquent accounts within the past three years;

D. the applicant has completed the pre-licensing education requirement set forth in Section 7 [58-21B-7 NMSA 1978] of the New Mexico Mortgage Loan Originator Licensing Act;

E. the applicant has passed a written test that meets the test requirement set forth in Section 8 [58-21B-8 NMSA 1978] of the New Mexico Mortgage Loan Originator Licensing Act; and

F. the applicant has met the surety bond requirements set forth in Section 17 [58-21B-17 NMSA 1978] of the New Mexico Mortgage Loan Originator Licensing Act.

History: Laws 2009, ch. 122, 6.



Section 58-21B-7 - Pre-licensing education of mortgage loan originators.

58-21B-7. Pre-licensing education of mortgage loan originators.

A. In order to meet the pre-licensing education requirement referred to in Subsection D of Section 6 [58-21B-6 NMSA 1978] of the New Mexico Mortgage Loan Originator Licensing Act, an individual shall complete at least twenty hours of education approved in accordance with Subsection B of this section, which shall include at least:

(1) three hours of federal law and regulations;

(2) three hours of ethics, including instruction on fraud, consumer protection and fair lending issues;

(3) two hours of training related to lending standards for the nontraditional mortgage product marketplace; and

(4) three hours of New Mexico law and administrative rules.

B. For the purposes of Subsection A of this section, pre-licensing education courses shall be reviewed and approved by the nationwide mortgage licensing system and registry based upon reasonable standards. Review and approval of a pre-licensing education course shall include review and approval of the course provider.

C. Nothing in this section shall preclude any pre-licensing education course, as approved by the nationwide mortgage licensing system and registry, that is provided by the employer of the applicant or by an entity that is affiliated with the applicant by an agency contract, or by any subsidiary or affiliate of the employer or entity.

D. Pre-licensing education may be offered in a classroom, online or by any other means approved by the nationwide mortgage licensing system and registry.

E. The pre-licensing education requirements approved by the nationwide mortgage licensing system and registry in Paragraphs (1) through (4) of Subsection A of this section for any state shall be accepted as credit toward completion of pre-licensing education requirements in New Mexico.

F. An individual previously licensed pursuant to the New Mexico Mortgage Loan Originator Licensing Act subsequent to the effective date of that act applying to be licensed again shall prove that the individual has completed all of the continuing education requirements for the year in which the license was last held.

History: Laws 2009, ch. 122, 7.



Section 58-21B-8 - Testing of mortgage loan originators.

58-21B-8. Testing of mortgage loan originators.

A. In order to meet the written test requirement referred to in Subsection E of Section 6 [58-21B-6 NMSA 1978] of the New Mexico Mortgage Loan Originator Licensing Act, an individual shall pass, in accordance with the standards established pursuant to this section, a qualified written test developed by the nationwide mortgage licensing system and registry and administered by a test provider approved by the nationwide mortgage licensing system and registry based upon reasonable standards.

B. A written test shall not be treated as a qualified written test for purposes of Subsection A of this section unless the test adequately measures the applicant's knowledge and comprehension in appropriate subject areas, including:

(1) ethics;

(2) federal law and regulations pertaining to mortgage origination;

(3) New Mexico law and rules pertaining to mortgage origination; and

(4) federal and New Mexico law and regulations and rules, including those concerning fraud, consumer protection, the nontraditional mortgage product marketplace and fair lending issues.

C. Nothing in this section shall prohibit a test provider approved by the nationwide mortgage licensing system and registry from providing a test at the location of the employer of the applicant or the location of any subsidiary or affiliate of the employer of the applicant, or at the location of any entity with which the applicant holds an exclusive arrangement to conduct the business of a mortgage loan originator.

D. An individual shall not be considered to have passed a qualified written test unless the individual achieves a test score of not less than seventy-five percent correct answers to questions.

E. An individual may retake a test two consecutive times, provided that each retake occurs at least thirty days after the preceding test. After failing three consecutive tests, an individual shall wait at least six months before taking the test again.

F. A licensed mortgage loan originator who fails to maintain a valid license for a period of five years or longer shall retake the test, not taking into account any time during which the individual is a registered mortgage loan originator.

History: Laws 2009, ch. 122, 8.



Section 58-21B-9 - Standards for license renewal.

58-21B-9. Standards for license renewal.

A. The minimum standards for license renewal for mortgage loan originators shall include the following:

(1) the mortgage loan originator continues to meet the minimum standards for license issuance pursuant to Section 6 [58-21B-6 NMSA 1978] of the New Mexico Mortgage Loan Originator Licensing Act;

(2) the mortgage loan originator has satisfied the annual continuing education requirements set forth in Section 10 [58-21B-10 NMSA 1978] of the New Mexico Mortgage Loan Originator Licensing Act; and

(3) the mortgage loan originator has paid all required fees for renewal of the license.

B. The license of a mortgage loan originator who fails to satisfy the minimum standards for license renewal shall expire. The director may adopt rules for the reinstatement of expired licenses consistent with the standards established by the nationwide mortgage licensing system and registry.

History: Laws 2009, ch. 122, 9.



Section 58-21B-10 - Continuing education for mortgage loan originators.

58-21B-10. Continuing education for mortgage loan originators.

A. In order to meet the annual continuing education requirements set forth in Paragraph (2) of Subsection A of Section 9 [58-21B-9 NMSA 1978] of the New Mexico Mortgage Loan Originator Licensing Act, a licensed mortgage loan originator shall complete at least eight hours of education approved in accordance with Subsection B of this section, which shall include at least:

(1) three hours of federal law and regulations;

(2) two hours of ethics, including instruction on fraud, consumer protection and fair lending issues;

(3) two hours of training related to lending standards for the nontraditional mortgage product marketplace; and

(4) one hour of New Mexico law and administrative rules.

B. For the purposes of Subsection A of this section, continuing education courses shall be reviewed and approved by the nationwide mortgage licensing system and registry based upon reasonable standards. Review and approval of a continuing education course shall include review and approval of the course provider.

C. Nothing in this section shall preclude any education course, as approved by the nationwide mortgage licensing system and registry, that is provided by the employer of the mortgage loan originator or by an entity that is affiliated with the mortgage loan originator by an agency contract, or any subsidiary or affiliate of such employer or entity.

D. Continuing education may be offered in a classroom, online or by any other means approved by the nationwide mortgage licensing system and registry.

E. A licensed mortgage loan originator:

(1) except for the provisions of Subsection B of Section 9 [58-21B-9 NMSA 1978] of the New Mexico Mortgage Loan Originator Licensing Act and Subsection I of this section, may only receive credit for a continuing education course in the year in which the course is taken; and

(2) may not take the same approved course in the same or successive years to meet the annual requirements for continuing education.

F. A licensed mortgage loan originator who is an approved instructor of an approved continuing education course may receive credit for the licensed mortgage loan originator's own annual continuing education requirement at the rate of two hours' credit for every one hour taught.

G. An individual who has successfully completed the education requirements approved by the nationwide mortgage licensing system and registry and as set forth in Subsection A of this section for any state shall be accepted as credit toward completion of continuing education requirements in New Mexico.

H. A licensed mortgage loan originator who subsequently becomes unlicensed shall complete the continuing education requirements for the last year in which the license was held prior to issuance of a new or renewed license.

I. An individual who meets the requirements set forth in Paragraphs (1) and (3) of Subsection A of Section 9 of the New Mexico Mortgage Loan Originator Licensing Act may make up any deficiency in continuing education as established by rule promulgated by the director.

History: Laws 2009, ch. 122, 10.



Section 58-21B-11 - Authority to require license and to set fees.

58-21B-11. Authority to require license and to set fees.

A. In addition to any other duties imposed upon the director by law, the director shall require mortgage loan originators to be licensed and registered through the nationwide mortgage licensing system and registry. In order to carry out this requirement, the director may participate in the nationwide mortgage licensing system and registry. For this purpose, the director may establish requirements as necessary, including but not limited to:

(1) background checks for:

(a) criminal history through fingerprint or other databases;

(b) civil or administrative records;

(c) credit history; or

(d) any other information deemed necessary by the nationwide mortgage licensing system and registry;

(2) payment of fees to apply for or renew licenses through the nationwide mortgage licensing system and registry;

(3) setting or resetting as necessary renewal or reporting dates; and

(4) requirements for amending or surrendering a license or any other activities the director deems necessary for participation in the nationwide mortgage licensing system and registry.

B. The director shall establish by rule fees sufficient to cover the costs of administering the New Mexico Mortgage Loan Originator Licensing Act. These fees may include:

(1) an original and renewal license fee paid by each licensed mortgage loan originator;

(2) an application fee to cover the costs of processing applications;

(3) an examination or investigation fee to cover the costs of any examination or investigation of the books and records of a licensed mortgage loan originator or other person subject to the New Mexico Mortgage Loan Originator Licensing Act; and

(4) late fees, license amendment fees and any other fees associated with the costs of administering the New Mexico Mortgage Loan Originator Licensing Act.

C. Mortgage loan originators shall not be charged investigation fees for the processing of complaints when the investigation determines that no violation of the New Mexico Mortgage Loan Originator Licensing Act occurred or when the mortgage loan originator provides a remedy satisfactory to the complainant and the director and no order of the director is issued. All money, fees and penalties collected pursuant to the New Mexico Mortgage Loan Originator Licensing Act shall be deposited into the mortgage regulatory fund.

D. For the purposes of implementing an orderly and efficient licensing process, the director may establish licensing rules and interim procedures for licensing and acceptance of applications. For individuals previously registered or licensed pursuant to the Mortgage Loan Company and Loan Broker Act [Mortgage Loan Company Act, 58-21-1 NMSA 1978], the director may establish expedited review and licensing procedures.

History: Laws 2009, ch. 122, 11.



Section 58-21B-12 - Nationwide mortgage licensing system and registry information challenge process.

58-21B-12. Nationwide mortgage licensing system and registry information challenge process.

The director shall establish rules whereby mortgage loan originators may challenge information entered into the nationwide mortgage licensing system and registry by the director.

History: Laws 2009, ch. 122, 12.



Section 58-21B-13 - Enforcement; violations; penalties.

58-21B-13. Enforcement; violations; penalties.

A. In order to ensure the effective supervision and enforcement of the New Mexico Mortgage Loan Originator Licensing Act, the director may:

(1) deny, suspend, revoke or decline to renew a license for a violation of the New Mexico Mortgage Loan Originator Licensing Act or rules issued pursuant to that act or an order or a directive entered pursuant to that act;

(2) deny, suspend, revoke or decline to renew a license if an applicant or licensed mortgage loan originator:

(a) fails at any time to meet the requirements of Section 6 [58-21B-6 NMSA 1978] or 9 [58-21B-9 NMSA 1978] of the New Mexico Mortgage Loan Originator Licensing Act; or

(b) withholds information or makes a material misstatement in an application for a license or renewal of a license;

(3) order restitution against mortgage loan originators for violations of that act;

(4) impose fines on mortgage loan originators pursuant to Subsections C through E of this section;

(5) order or direct such other affirmative action as the director deems necessary;

(6) bar or suspend a mortgage loan originator from licensure in New Mexico as a mortgage loan originator; and

(7) issue orders or directives pursuant to the New Mexico Mortgage Loan Originator Licensing Act as follows:

(a) order or direct mortgage loan originators to cease and desist from conducting business, including issuing an immediate temporary order to cease and desist;

(b) order or direct mortgage loan originators to cease any harmful activities or violations of that act, including issuing an immediate temporary order to cease and desist; and

(c) enter immediate temporary orders to cease business pursuant to a license issued pursuant to the authority granted pursuant to Section 4 of the New Mexico Mortgage Loan Originator Licensing Act if the director determines that the license was erroneously granted or the licensed mortgage loan originator is currently in violation of that act.

B. The director may initiate one or more of the actions set forth in Section 15 [58-21B-15 NMSA 1978] of the New Mexico Mortgage Loan Originator Licensing Act.

C. It is a violation of the New Mexico Mortgage Loan Originator Licensing Act for a mortgage loan originator to:

(1) directly or indirectly employ any scheme, device or artifice to defraud or mislead borrowers or lenders or to defraud any person;

(2) engage in any unfair or deceptive practice toward any person;

(3) obtain property by fraud or misrepresentation;

(4) solicit or enter into a contract with a borrower that provides in substance that the mortgage loan originator may earn a fee or commission through "best efforts" to obtain a loan even though no loan is actually obtained for the borrower;

(5) solicit, advertise or enter into a contract for specific interest rates, points or other financing terms unless the terms are actually available at the time of soliciting, advertising or contracting;

(6) conduct any business covered by the New Mexico Mortgage Loan Originator Licensing Act without holding a valid license as required pursuant to that act, or assist or aid and abet any person in the conduct of business pursuant to that act without a valid license as required pursuant to that act;

(7) fail to make disclosures as required by the New Mexico Mortgage Loan Originator Licensing Act and any other applicable state or federal law, including rules and regulations thereunder;

(8) fail to comply with the provisions of the New Mexico Mortgage Loan Originator Licensing Act or rules or regulations promulgated pursuant to that act, or fail to comply with any other state or federal law, including rules and regulations thereunder, applicable to any business authorized or conducted pursuant to the New Mexico Mortgage Loan Originator Licensing Act;

(9) make, in any manner, a false or deceptive statement or representation, including, with regard to the rates, points or other financing terms or conditions for a residential mortgage loan, engaging in bait-and-switch advertising;

(10) negligently make any false statement or knowingly and willfully make any omission of material fact in connection with any information or reports filed with a governmental agency or the nationwide mortgage licensing system and registry or in connection with any investigation conducted by the director or another governmental agency;

(11) make any payment, threat or promise, directly or indirectly, to any person for the purposes of influencing the independent judgment of the person in connection with a residential mortgage loan or make any payment, threat or promise, directly or indirectly, to any appraiser of a property for the purposes of influencing the independent judgment of the appraiser with respect to the value of the property. Nothing in this paragraph shall be construed to prohibit a mortgage loan originator from asking the appraiser to consider additional appropriate property information or provide further detail, substantiation or explanation for the appraiser's value conclusion;

(12) collect, charge, attempt to collect or charge, or to use or propose any agreement purporting to collect or charge, any fee prohibited by the New Mexico Mortgage Loan Originator Licensing Act;

(13) cause or require a borrower to obtain property insurance coverage in an amount that exceeds the replacement cost of the improvements as established by the director and the property insurer;

(14) fail to account truthfully for money belonging to a party to a residential mortgage loan transaction;

(15) engage in mortgage loan origination on behalf of more than one mortgage loan company;

(16) pay, receive or collect in whole or in part any commission, fee or other compensation for originating a mortgage loan in violation of the New Mexico Mortgage Loan Originator Licensing Act, including a mortgage loan originated by any unlicensed person other than an exempt person;

(17) charge or collect any fee, commission or rate of interest or make or originate any mortgage loan with terms or conditions or in a manner contrary to other applicable federal and state laws;

(18) advertise mortgage loans, including rates, margins, discounts, points, fees, commission or other material information, including material limitations on the loans, unless the person is able to make the mortgage loans available to a reasonable number of qualified applicants;

(19) coerce, extort, induce, bribe or intimidate or attempt to coerce, extort, induce, bribe or intimidate an appraiser to value property in excess of its fair market value;

(20) originate a mortgage loan that contains a pre-payment penalty;

(21) misrepresent a borrower's credit rating;

(22) misrepresent, inflate or fabricate, or encourage a borrower to misrepresent, inflate or fabricate, the source or amount of a borrower's actual income or assets, other than allowable grossed-up income not to exceed twenty-five percent per current agency guidelines as set by the director, in the application or underwriting process for a residential mortgage loan;

(23) originate a residential mortgage loan when the terms of that loan are in violation of the Home Loan Protection Act [58-21A-1 NMSA 1978];

(24) originate a residential mortgage loan that does not require documentation and consideration of the borrower's reasonable ability to repay that loan pursuant to its terms. The borrower's ability to repay shall be demonstrated through reasonably reliable documentation that may include payroll receipts, tax returns, bank records, asset and credit evaluations, mortgage payment history or other similar reliable documentation. The provisions of this paragraph shall not apply to a residential mortgage loan originated pursuant to a government streamline program or a streamline program administered by a government-sponsored enterprise, to a reverse mortgage insured as part of a government program or to loss mitigation activities of a mortgage loan servicer or lender with which the borrower has a current relationship, so long as each of these exceptions, as applicable, provides the borrower with a reasonable, tangible net benefit; or

(25) originate a residential mortgage loan that does not require a determination of the borrower's reasonable ability to pay the costs set forth in this paragraph. In the case of an adjustable rate residential mortgage loan, the reasonable ability to pay shall be determined based on a fully indexed rate and repayment schedule that achieves full amortization over the life of the mortgage loan. The costs, as applicable, to be used in determining the borrower's reasonable ability to pay include principal, interest, real estate taxes, property insurance, property assessments, mortgage insurance premiums and other scheduled long-term monthly debt payments.

D. The director may impose a civil penalty on a mortgage loan originator if the director finds, on the record after notice and opportunity for hearing, that the mortgage loan originator has violated or failed to comply with any requirement of the Mortgage Loan Originator Licensing Act [New Mexico Mortgage Loan Originator Licensing Act] or any rule promulgated by the director pursuant to that act or any order issued pursuant to authority of that act.

E. The maximum amount of penalty for each act or omission described in Subsection C of this section shall be twenty-five thousand dollars ($25,000).

F. Each violation or failure to comply with any directive or order of the director is a separate and distinct violation or failure.

History: Laws 2009, ch. 122, 13.



Section 58-21B-14 - Notice of contemplated action; hearings.

58-21B-14. Notice of contemplated action; hearings.

A. When the director contemplates taking any action specified in Paragraphs (1) through (6) of Subsection A or in Subsection D of Section 13 [58-21B-13 NMSA 1978] of the New Mexico Mortgage Loan Originator Licensing Act, the director shall serve upon the licensed mortgage loan originator a written notice containing a statement:

(1) that the director has sufficient evidence that, if not rebutted or explained, will justify the director in taking the contemplated action;

(2) indicating the general nature of the evidence; and

(3) that unless the licensed mortgage loan originator within twenty days after service of the notice deposits in the mail a certified return receipt requested letter addressed to the director containing a request for a hearing, the director will take the contemplated action.

B. If the licensed mortgage loan originator does not mail a request for a hearing within the time and in the manner required by this section, the director may take the action contemplated in the notice, and such action shall be final and not subject to judicial review.

C. If the licensed mortgage loan originator mails a request for a hearing as required by this section, the director shall, within thirty days of receipt of the request, notify the licensed mortgage loan originator of the time and place of the hearing, the name of the person who shall conduct the hearing for the director and the statutes and regulations authorizing the director to take the contemplated action.

History: Laws 2009, ch. 122, 14.



Section 58-21B-15 - Power of the court to grant relief.

58-21B-15. Power of the court to grant relief.

A. Upon a showing by the director that a person has or is about to violate the New Mexico Mortgage Loan Originator Licensing Act or any rule or order of the director pursuant to that act, the district court of the first judicial district or other appropriate district court in the state may grant or impose one or more of the following appropriate legal or equitable remedies:

(1) a temporary restraining order, permanent or temporary prohibitory or mandatory injunction or a writ of prohibition or mandamus;

(2) a civil penalty up to a maximum of twenty-five thousand dollars ($25,000) for each violation;

(3) disgorgement;

(4) declaratory judgment;

(5) restitution to consumers;

(6) the appointment of a receiver or conservator for the defendant or the defendant's assets;

(7) recovery by the director of all costs and expenses for conducting an investigation or the bringing of any enforcement action under that act; or

(8) other relief as the court deems just.

B. In determining the appropriate relief to grant, the court shall consider enforcement actions taken and sanctions imposed by the director pursuant to Section 13 [58-21B-13 NMSA 1978] of the New Mexico Mortgage Loan Originator Licensing Act in connection with the transactions constituting violations of that act.

C. The court shall not require the director to post bond in an action pursuant to this section.

History: Laws 2009, ch. 122, 15.



Section 58-21B-16 - Unlicensed activity.

58-21B-16. Unlicensed activity.

A. An individual who acts as a mortgage loan originator without being properly licensed pursuant to the New Mexico Mortgage Loan Originator Licensing Act is, for a first offense, guilty of a misdemeanor and upon conviction shall be sentenced in accordance with the provisions of Subsection A of Section 31-19-1 NMSA 1978.

B. In the case of a conviction pursuant to Subsection A of this section, the court may impose a deferred sentence in accordance with Section 31-20-6 NMSA 1978.

C. An individual who violates Subsection A of this section is, for a second or subsequent offense, guilty of a fourth degree felony and upon conviction shall be sentenced in accordance with the provisions of Section 31-18-15 NMSA 1978.

History: Laws 2009, ch. 122, 16.



Section 58-21B-17 - Surety bond required.

58-21B-17. Surety bond required.

A. Each mortgage loan originator shall be covered by a surety bond in accordance with this section. In the event the mortgage loan originator is an employee or exclusive agent of a mortgage loan company subject to the Mortgage Loan Company Act, the surety bond of the mortgage loan company subject to that act may be used in lieu of the mortgage loan originator's surety bond requirement.

B. The surety bond shall provide coverage for each mortgage loan originator in an amount as prescribed in Subsection E of this section.

C. The surety bond shall be in a form as prescribed by the director.

D. The director may promulgate rules with respect to the requirements for such surety bonds as are necessary to accomplish the purposes of the New Mexico Mortgage Loan Originator Licensing Act [58-21B-1 NMSA 1978].

E. The penal sum of the surety bond shall be in an initial amount of fifty thousand dollars ($50,000). Upon renewal of the license, the penal sum of the surety bond shall be in an amount that reflects the total dollar amount of mortgage loans originated annually in New Mexico by the licensed mortgage loan originator, as follows:

(1) zero dollars ($0.00) to three million dollars ($3,000,000), a surety bond of fifty thousand dollars ($50,000);

(2) more than three million dollars ($3,000,000) and less than ten million dollars ($10,000,000), a surety bond of one hundred thousand dollars ($100,000); and

(3) ten million dollars ($10,000,000) or more, a surety bond of one hundred fifty thousand dollars ($150,000).

F. Every bond shall provide for suit thereon by any person who has a cause of action pursuant to the New Mexico Mortgage Loan Originator Licensing Act.

G. When an action is commenced on a licensed mortgage loan originator's bond, the director may require the filing of a new bond.

H. Immediately upon recovery on any action on a bond, the licensed mortgage loan originator shall file a new bond.

History: Laws 2009, ch. 122, 17.



Section 58-21B-18 - Confidentiality.

58-21B-18. Confidentiality.

In order to promote more effective regulation and reduce regulatory burden through supervisory information-sharing, except as otherwise provided in Public Law 110-289, Section 1512, the requirements pursuant to any federal law or pursuant to the Inspection of Public Records Act [14-2-4 NMSA 1978] regarding the privacy or confidentiality of any information or material provided to the nationwide mortgage licensing system and registry, and any privilege arising pursuant to federal or state law, including the rules of any federal or state court, with respect to such information or material, shall continue to apply to such information or material after the information or material has been disclosed to the nationwide mortgage licensing system and registry. Such information and material may be shared with all state and federal regulatory officials with mortgage industry oversight authority without the loss of privilege or the loss of confidentiality protections provided by federal law or the Inspection of Public Records Act, and the director may enter into agreements or sharing arrangements with other governmental agencies, the conference of state bank supervisors, the American association of residential mortgage regulators or other associations representing governmental agencies as established by rule or order of the director.

History: Laws 2009, ch. 122, 18.



Section 58-21B-19 - Powers and duties of director.

58-21B-19. Powers and duties of director.

A. The director shall exercise general supervision and control over mortgage loan originators doing business in New Mexico.

B. In addition to the other duties imposed on the director by law, the director shall make reasonable rules necessary for the implementation of the New Mexico Mortgage Loan Originator Licensing Act; provided that promulgated rules shall be subject to judicial review in the manner set forth in Section 12-8-8 NMSA 1978. In addition to any authority allowed pursuant to the New Mexico Mortgage Loan Originator Licensing Act, the director may conduct investigations and examinations as follows:

(1) for the purposes of initial licensing, license renewal, license suspension, license revocation or termination or general or specific inquiry or investigation to determine compliance with the New Mexico Mortgage Loan Originator Licensing Act, the director shall have access to and may receive and use any books, accounts, records, files, documents, information or evidence, including:

(a) criminal, civil and administrative history information, including nonconviction data as specified in the Arrest Record Information Act [29-10-1 NMSA 1978];

(b) personal history and experience information, including independent credit reports obtained from a consumer reporting agency described in Section 603(p) of the federal Fair Credit Reporting Act; and

(c) any other documents, information or evidence the director deems relevant to the inquiry or investigation regardless of the location, possession, control or custody of such documents, information or evidence;

(2) for the purposes of investigating violations or complaints arising pursuant to the New Mexico Mortgage Loan Originator Licensing Act, or for the purposes of examination, the director may review, investigate or examine any individual subject to that act as often as necessary in order to carry out the purposes of that act. The director may direct, subpoena or order the attendance of and examine under oath all persons whose testimony may be required about the loans or the business or subject matter of any such examination or investigation and may direct, subpoena or order such persons to produce books, accounts, records, files and any other documents the director deems relevant to the inquiry;

(3) each mortgage loan originator shall make available to the director upon request the books and records relating to the operations of the mortgage loan originator. The director shall have access to the books and records and interview the officers, principals, mortgage loan originators, employees, independent contractors and agents of the mortgage loan originator concerning their business;

(4) each mortgage loan originator shall make or compile reports or prepare other information as directed by the director in order to carry out the purposes of this section, including:

(a) accounting compilations;

(b) information lists and data concerning loan transactions in a format prescribed by the director; and

(c) such other information deemed by the director to be necessary to carry out the purposes of this section;

(5) in making any examination or investigation authorized by the New Mexico Mortgage Loan Originator Licensing Act, the director may control access to any documents and records of the individual under examination or investigation. The director may take possession of the documents and records or place a person in exclusive charge of the documents and records in the place where they are usually kept. During the period of control, no individual or person shall remove or attempt to remove any of the documents and records except pursuant to a court order or with the consent of the director. Unless the director has reasonable grounds to believe the documents or records of the licensed mortgage loan originator have been, or are at risk of being, altered or destroyed for purposes of concealing a violation of the New Mexico Mortgage Loan Originator Licensing Act, the licensed mortgage loan originator or owner of the documents and records shall have access to the documents or records as necessary to conduct its ordinary business affairs;

(6) in order to carry out the purposes of this section, the director may:

(a) retain attorneys, accountants or other professionals and specialists as examiners, auditors or investigators to conduct or assist in the conduct of examinations or investigations;

(b) enter into agreements or relationships with other government officials or regulatory associations in order to improve efficiencies and reduce regulatory burden by sharing resources, standardized or uniform methods or procedures and documents, records, information or evidence obtained pursuant to this section;

(c) use, hire, contract or employ public or privately available analytical systems, methods or software to examine or investigate the mortgage loan originator;

(d) accept and rely on examination or investigation reports made by other government officials, within or without this state; and

(e) accept audit reports made by an independent certified public accountant for the mortgage loan originator in the course of that part of the examination covering the same general subject matter as the audit and may incorporate the audit report in the report of the examination, report of investigation or other writing of the director;

(7) the authority of this section shall remain in effect whether such a licensed mortgage loan originator or individual subject to the New Mexico Mortgage Loan Originator Licensing Act acts or claims to act pursuant to any licensing or registration law of New Mexico or claims to act without such authority;

(8) no licensed mortgage loan originator or individual who is the subject an of investigation or examination pursuant to this section shall knowingly withhold, abstract, remove, mutilate, destroy or secrete any books, records, computer records or other information; and

(9) applications for a license or a license renewal, and all papers, documents, reports and other written instruments filed with the director pursuant to the New Mexico Mortgage Loan Originator Licensing Act, are public documents and open to public inspection, except for files of ongoing examinations and investigations relating to violations of that act, which investigations do not culminate, or have not yet culminated, in administrative, civil or criminal action.

History: Laws 2009, ch. 122, 19.



Section 58-21B-20 - Mortgage loan originator duties.

58-21B-20. Mortgage loan originator duties.

A. A mortgage loan originator shall, enter into a fiduciary relationship with the borrower. For the purposes of this subsection, "fiduciary relationship" is a relationship in which a mortgage loan originator shall:

(1) safeguard and account for any money handled for the borrower;

(2) follow reasonable and lawful instructions from the borrower;

(3) act with reasonable skill, care and diligence;

(4) act in good faith and engage in fair dealing in any transaction, practice or course of business regarding mortgage loans;

(5) direct, recommend and make reasonable efforts to secure a residential mortgage loan that is reasonably advantageous to the borrower, considering all of the circumstances, and has a net tangible benefit to the borrower;

(6) make a full and fair disclosure of all facts within the knowledge of the mortgage loan originator that are or may be material to the borrower's decision, rights or interests;

(7) disclose to the borrower the existence of all loans available to the mortgage loan originator, for which the borrower qualifies, that have terms that are as favorable or more favorable than those loans offered to the borrower by the mortgage loan originator;

(8) not steer the borrower to a loan or loans with terms that are clearly less favorable than those loans offered to the borrower by the mortgage loan originator; and

(9) maintain all information provided by the borrower or obtained regarding the borrower in strict confidence. However, the mortgage loan originator may disclose confidential information if required by law or rule or if the borrower authorizes the disclosure in writing in advance of the disclosure. Any such authorization shall specifically identify the nature of the information to be disclosed.

B. If not provided by the mortgage loan company, a mortgage loan originator shall, in addition to all other disclosures required by statute or common law:

(1) disclose at least two days prior to closing of the loan the total amount of any compensation the mortgage loan company expects to receive specific to the loan being offered, including origination fees, broker fees, yield spread premiums and other fees payable to the mortgage loan company by the lender or other third party at the time the loan is funded to the borrower; and

(2) clearly and conspicuously disclose in writing a mortgage loan summary, as specified by the director by rule.

History: Laws 2009, ch. 122, 20.



Section 58-21B-21 - Private right of action; damages; enforcement by attorney general.

58-21B-21. Private right of action; damages; enforcement by attorney general.

A. Any person who has suffered injury by reason of any method, act or practice in violation of the New Mexico Mortgage Loan Originator Licensing Act may sue in district court. Upon a showing that that act is being or has been violated and a showing that the plaintiff has suffered injury, the court may award damages, punitive damages and injunctive relief and shall award the cost of the suit, including reasonable attorney fees.

B. Whenever the attorney general has reasonable belief that a person is using, has used or is about to use any method, act or practice in violation of the New Mexico Mortgage Loan Originator Licensing Act and enforcement proceedings would be in the public interest, the attorney general may bring an action in the name of the state alleging violations of that act. An enforcement action by the attorney general may be brought in the district court of the county in which the person that allegedly is using, has used or is about to use a method, act or practice in violation of the New Mexico Mortgage Loan Originator Licensing Act resides or has its principal place of business, or in the district court in any county in which the person allegedly is using, has used or is about to use a method, act or practice in violation of the New Mexico Mortgage Loan Originator Licensing Act. In any action filed by the attorney general pursuant to the New Mexico Mortgage Loan Originator Licensing Act, the attorney general may petition the district court for temporary or permanent injunctive relief and restitution. The attorney general acting on behalf of the state shall not be required to post bond when seeking a temporary or permanent injunction in an action brought pursuant to this section.

C. The relief provided in this section is in addition to remedies otherwise available pursuant to common law or other New Mexico statutes.

History: Laws 2009, ch. 122, 21.



Section 58-21B-22 - Mortgage call reports.

58-21B-22. Mortgage call reports.

A mortgage loan originator shall submit to the nationwide mortgage licensing system and registry reports of condition, which shall be in such form and shall contain such information as the nationwide mortgage licensing system and registry may require.

History: Laws 2009, ch. 122, 22.



Section 58-21B-23 - Report to nationwide mortgage licensing system and registry.

58-21B-23. Report to nationwide mortgage licensing system and registry.

Subject to state privacy laws, the director shall report regularly violations of the New Mexico Mortgage Loan Originator Licensing Act, as well as enforcement actions and other relevant information, to the nationwide mortgage licensing system and registry subject to the provisions set forth in Section 18 [58-21B-18 NMSA 1978] of the New Mexico Mortgage Loan Originator Licensing Act.

History: Laws 2009, ch.122 , 23.



Section 58-21B-24 - Unique identifier shown.

58-21B-24. Unique identifier shown.

The unique identifier of any person originating a residential mortgage loan shall be clearly shown on all residential mortgage loan application forms, solicitations or advertisements, including business cards or web sites, and on any other documents as established by rule or order of the director.

History: Laws 2009, ch. 122, 24.






Article 22 - Escrow Companies

Section 58-22-1 - Short title.

58-22-1. Short title.

Chapter 58, Article 22 NMSA 1978 may be cited as the "Escrow Company Act".

History: Laws 1983, ch. 135, 1; 2015, ch. 135, 1.



Section 58-22-2 - Purpose.

58-22-2. Purpose.

It is the intent of the legislature that the large and growing escrow industry be supervised and regulated by the financial institutions division of the commerce and industry department [regulation and licensing department] in order to protect the citizens of the state and to provide that the business practices of the escrow industry are fair and orderly among the members of the escrow industry, with due regard to the ultimate consumers in this important area of property protection.

History: Laws 1983, ch. 135, 2.



Section 58-22-3 - Definitions.

58-22-3. Definitions.

As used in the Escrow Company Act:

A. "director" means the director of the division;

B. "division" means the financial institutions division of the regulation and licensing department;

C. "escrow" means any transaction in which one person, for the purpose of effecting the sale, transfer, encumbrance or lease of real or personal property to another person or for the purpose of making payments under any encumbrance of the property, delivers any written instrument, money, evidence of title to real or personal property or other thing of value to a third person to be held by that third person until the happening of a specified event or the performance of a prescribed condition, when the instrument, money, evidence of title or thing of value is to be delivered by the third person to a grantee, grantor, promisee, promisor, obligee, obligor, bailee or bailor or to any of that person's agents or employees, pursuant to the written escrow instructions;

D. "escrow company" means any person engaged in the business of receiving escrows for deposit or delivery for compensation who is required to be licensed under the Escrow Company Act;

E. "licensee" means a person holding a valid license as an escrow agent; and

F. "person" means an individual, cooperative, association, company, firm, partnership, corporation or other legal entity.

History: Laws 1983, ch. 135, 3; 2015, ch. 135, 2.



Section 58-22-4 - Exempt persons and transactions.

58-22-4. Exempt persons and transactions.

The Escrow Company Act [58-22-1 NMSA 1978] shall not apply to:

A. banks, trust companies, savings banks, savings and loan associations, credit unions, insurance companies not actively engaged in business as escrow companies or mortgage loan companies who have applied for and received an exemption pursuant to the Mortgage Loan Company and Loan Broker Act [58-21-1 NMSA 1978];

B. a person licensed to practice law in this state who is not actively engaged in business as an escrow company;

C. a person who is not actively engaged in business as an escrow company and whose principal business is that of preparing abstracts or making searches of title that are used as a basis for the issuance of any title insurance policy by a company doing business under the laws of this state relating to insurance companies;

D. any broker licensed by the New Mexico real estate commission while performing acts in the course of or incidental to a single real estate transaction and in which the broker is performing an act for which a real estate license is required; provided, however, that any such acts which constitute escrow activity shall not exceed a period of ninety days. Trust accounts of a broker licensed by the New Mexico real estate commission shall not be escrow accounts within the meaning of the Escrow Company Act;

E. a company licensed as a small business investment company pursuant to the Small Business Investment Act of 1958;

F. any person acting under court order; or

G. the United States or the state of New Mexico or any of its branches, agencies, departments, boards, instrumentalities or institutions and all political subdivisions of the state, their agencies, instrumentalities and institutions.

History: Laws 1983, ch. 135, 4; 1989, ch. 209, 15.



Section 58-22-5 - Exemption or exception; burden of proof.

58-22-5. Exemption or exception; burden of proof.

In any proceeding under the Escrow Company Act [58-22-1 NMSA 1978], the burden of proving an exemption or exception from a definition is upon the person claiming it.

History: Laws 1983, ch. 135, 5.



Section 58-22-6 - Director; duties and powers.

58-22-6. Director; duties and powers.

The director shall exercise general supervision and control over escrow companies doing business in New Mexico. In addition to the other duties imposed upon him by law, the powers and duties of the director are to:

A. make reasonable rules and regulations as may be necessary to effectuate the purposes of the Escrow Company Act [58-22-1 NMSA 1978];

B. conduct investigations as may be necessary to determine whether any person has engaged or is about to engage in any act or practice constituting a violation of any provision of the Escrow Company Act; and

C. conduct examinations, investigations and hearings in addition to those specifically provided for by law as may be necessary and proper to the efficient administration of the Escrow Company Act.

History: Laws 1983, ch. 135, 6.



Section 58-22-7 - License required.

58-22-7. License required.

No person shall engage in business as an escrow company unless that person is licensed by the director as an escrow company.

History: Laws 1983, ch. 135, 7.



Section 58-22-8 - Application for license.

58-22-8. Application for license.

Applications for a license as an escrow company shall be in writing and in such form as is prescribed by the director and shall be accompanied by such information and documentation as is required by law. The application shall set forth:

A. the names and addresses of any incorporators, directors, officers, partners, owners and managers of the escrow company;

B. an itemized statement of the estimated receipts and expenditures of the proposed first year of operations;

C. the experience and qualifications of those persons proposed to act as officers and managers;

D. in the case of a corporation, a certified copy of the articles of incorporation and bylaws; and

E. such additional information as the director may require.

History: Laws 1983, ch. 135, 8.



Section 58-22-9 - Annual renewal of license.

58-22-9. Annual renewal of license.

A. A licensee shall renew its license for each of its offices annually by filing an application for renewal with the director on or before June 1 of each year, accompanied by the appropriate fees. The application for renewal shall be on a form and shall contain such information as the director by rule shall prescribe, which information shall establish that the licensee has continued to maintain necessary qualifications as an escrow agent. If the application for renewal is timely and properly filed and the necessary qualifications are being maintained, the renewal of the license shall be effective on July 1 following the filing of the application and shall be evidenced by an appropriate license issued as of that date.

B. A licensee shall submit with the renewal application:

(1) a copy of the escrow company's corporate federal and state income tax returns or, if the licensee is a sole proprietor, a copy of the escrow company's federal Schedule C as it relates to the escrow company for the immediate prior fiscal year or the year ending December 31 of the year immediately preceding the licensing year. The information contained in the federal and state income tax returns shall be confidential and shall not be a public record; and

(2) as required by accounting control rules promulgated by the division, a copy of reconciliations and corresponding bank statements for the three months immediately preceding the renewal application.

History: Laws 1983, ch. 135, 9; 2015, ch. 135, 3.



Section 58-22-10 - Surety bond required.

58-22-10. Surety bond required.

An escrow company shall obtain a surety bond in the minimum amount of one hundred thousand dollars ($100,000) running to the people of the state of New Mexico, which bond shall be executed and acknowledged by a corporation that is licensed by the superintendent of insurance to transact the business of fidelity and surety insurance. The bonds shall be in a form acceptable to the director and shall be filed in the director's office.

History: Laws 1983, ch. 135, 10; 1986, ch. 21, 1; 1987, ch. 120, 1; 1990, ch. 47, 1; 2015, ch. 135, 4.



Section 58-22-12 - Issuance of license.

58-22-12. Issuance of license.

Upon receiving and filing the application and bond coverage specified in the Escrow Company Act [58-22-1 NMSA 1978] and upon a showing by the applicant of compliance with all requirements of the Escrow Company Act and any rules and regulations promulgated under that act, the director shall grant and issue a license.

History: Laws 1983, ch. 135, 12; 1987, ch. 120, 2.



Section 58-22-13 - Action on bond; limitation.

58-22-13. Action on bond; limitation.

No action shall be brought upon any bond required pursuant to Section 10 [58-22-10 NMSA 1978] of the Escrow Company Act or insurance coverage required pursuant to Section 11 [58-22-11 NMSA 1978] of that act after the expiration of three years from the accrual of the cause of action.

History: Laws 1983, ch. 135, 13.



Section 58-22-14 - New bond required; effect of failure to file new bond.

58-22-14. New bond required; effect of failure to file new bond.

Upon any recovery in an action on a bond required pursuant to Section 10 [58-22-10 NMSA 1978] of the Escrow Company Act, the licensee shall file a new bond. Failure to file a new bond within ten days of the recovery on a bond or within ten days after notification by the director that a new bond is required constitutes sufficient ground for action by the director under Subsection B of Section 27 [58-22-27 NMSA 1978] of the Escrow Company Act.

History: Laws 1983, ch. 135, 14.



Section 58-22-15 - Grounds for denying a license.

58-22-15. Grounds for denying a license.

The director may deny an escrow company's application for initial licensing or renewal if:

A. the applicant has ever had an escrow company license revoked for cause;

B. the applicant was a partner, owner, officer, director, trustee, manager or principal stockholder of any partnership, corporation or unincorporated association whose escrow company license has been revoked for cause;

C. the applicant has any owner, officer, director or principal stockholder who has had an escrow company license revoked for cause;

D. the director has knowledge that the applicant or a partner, owner, officer, director, trustee or principal stockholder of the applicant has been convicted of fraud, embezzlement or any crime involving moral turpitude pursuant to the laws of New Mexico or has been adjudged disqualified for employment as an escrow company pursuant to the provisions of the Escrow Company Act. For the purpose of this subsection, the division shall be considered a law enforcement agency and the director may acquire arrest record information from another law enforcement agency pursuant to Section 29-10-5 NMSA 1978;

E. there is no officer or manager possessing necessary escrow experience to be stationed in the proposed business location;

F. any false statement of a material fact has been made in application for licensure; or

G. the applicant or any officer, owner, partner, director or incorporator of the applicant has violated any provision of the Escrow Company Act or the rules thereunder or any similar regulatory scheme of a foreign jurisdiction.

History: Laws 1983, ch. 135, 15; 1987, ch. 120, 3; 2015, ch. 135, 5.



Section 58-22-16 - Transferability.

58-22-16. Transferability.

An escrow agent license is not transferable or assignable. The provisions of this section apply to the change of ownership of any licensed escrow company, including the change of control over any corporation licensed as an escrow company. For purposes of this section, "change of control" means the transfer of twenty-five percent or more of the outstanding voting stock of the corporation.

History: Laws 1983, ch. 135, 16; 1987, ch. 120, 4.



Section 58-22-17 - Keeping of records; examination.

58-22-17. Keeping of records; examination.

A. Every licensee shall make and keep such accounts, correspondence, memoranda, papers, books, data and other records as the director by regulation prescribes. All records so required shall be preserved for six years after the termination of the account unless the director by regulation prescribes otherwise for particular types of records.

B. All the records required to be maintained by the Escrow Company Act [58-22-1 NMSA 1978] are subject to annual examinations by the director, within or without the state of New Mexico, together with such special or other examinations as the director deems necessary or appropriate in the public interest or for the protection of investors. The licensee so examined shall pay a fee for the examination at the rate of one hundred fifty dollars ($150) per day, or fraction of a day, for each authorized representative engaged in the examination; provided that the total fee for such examination shall not exceed seven hundred dollars ($700). If it is necessary for the examination to be conducted outside the state, the actual cost of travel for the examiners shall be reimbursed to the state by the licensee so examined.

History: Laws 1983, ch. 135, 17; 1987, ch. 292, 11.



Section 58-22-18 - Statement of account.

58-22-18. Statement of account.

A. Within fourteen days of a written request made by a party to the escrow agreement, a licensee shall provide a full statement of the escrow account, setting forth credits to principal and interest for the period and other information requested.

B. Within the ten-day period following a buyer depositing the final payment on an account, the licensee shall send a notice to the seller and the buyer of property, containing a final statement of account, which statement shall disclose at a minimum the following information:

(1) the names of the seller and the buyer on the account;

(2) the address or legal description of real property or a definitive description of the property if it is not real property;

(3) a statement that the account was paid in full;

(4) the amount of the final payment;

(5) the date that the final payment was deposited with the licensee; and

(6) the date that the final payment was or is expected to be disbursed by the licensee. Money shall be disbursed within five days of the money becoming available to the licensee.

C. A copy of the notice required by this section shall be retained by the licensee and shall be available for examination by the director pursuant to Section 58-22-17 NMSA 1978.

History: Laws 1983, ch. 135, 18; 2015, ch. 135, 6.



Section 58-22-19 - Division documents exception to Inspection of Public Records Act.

58-22-19. Division documents exception to Inspection of Public Records Act.

Division examination reports, financial information contained in licensee applications and renewal applications and information on investigations relating to violations of the Escrow Company Act that do not result or have not yet resulted in administrative, civil or criminal action:

A. are not public records subject to the Inspection of Public Records Act [Chapter 14, Article 2 NMSA 1978];

B. may be disclosed only with the consent of the director; and

C. are not subject to subpoena.

History: Laws 1983, ch. 135, 19; 2015, ch. 135, 7.



Section 58-22-20 - Bank deposit required; maintenance of trust accounts.

58-22-20. Bank deposit required; maintenance of trust accounts.

All money received in escrow prior to disbursement shall be deposited in a trust account maintained in a bank, savings and loan association or credit union located in New Mexico. Such trust accounts shall be maintained separately from those required for operation of the licensee and funds belonging to the licensee. All such money received in escrow may be commingled in one or more trust accounts, provided such funds are separately identifiable to the respective recipients under the escrow agreements.

History: Laws 1983, ch. 135, 20.



Section 58-22-21 - Attachment.

58-22-21. Attachment.

Funds received pursuant to escrow or trust funds are not subject to execution or attachment in any claim against the licensee.

History: Laws 1983, ch. 135, 21.



Section 58-22-21.1 - Suit to recover trust funds; attorney's fees authorized.

58-22-21.1. Suit to recover trust funds; attorney's fees authorized.

An escrow agent, in any action brought against a party to the escrow to recover trust funds disbursed by the escrow agent to or for the benefit of the party, or in reliance upon a check or draft issued by the party which is subsequently dishonored by the drawee, may recover, in addition to the amount so disbursed, a reasonable amount as attorney's fees and costs. Pending litigation, an escrow agent may retain possession of all escrowed documents until directed otherwise by a court of competent jurisdiction.

History: 1978 Comp., 58-22-21.1, enacted by Laws 1985, ch. 219, 1.



Section 58-22-22 - Removal.

58-22-22. Removal.

A licensee's business shall not be removed from the premises or address shown on the license without thirty days prior written notice to the director and to the customers of the escrow company.

History: Laws 1983, ch. 135, 22.



Section 58-22-23 - Additional business office locations.

58-22-23. Additional business office locations.

Licensees under the Escrow Company Act [58-22-1 NMSA 1978] shall be entitled to establish additional business office locations by compliance with all of the following:

A. filing with the director notice of the intended address; and

B. a showing that there will be an officer or manager possessing necessary escrow experience stationed in the proposed additional business location; and

C. payment of a branch fee to the director.

History: Laws 1983, ch. 135, 23; 1989, ch. 209, 16.



Section 58-22-24 - Fees.

58-22-24. Fees.

The director shall charge and collect the following fees:

A. an original license fee for an escrow company of four hundred dollars ($400) for the first office or location;

B. an annual license renewal fee for an escrow company of two hundred dollars ($200) and a delinquency fee of ten dollars ($10.00) per day for each day of delinquency beyond the date required for payment of the licensee's renewal fee;

C. a fee of fifty dollars ($50.00) for each person claiming an exemption from the Escrow Company Act [58-22-1 NMSA 1978] pursuant to Section 58-22-4 NMSA 1978;

D. an original branch license fee for an escrow company branch of two hundred dollars ($200) for each office or location in addition to the first office or location; and

E. an annual license renewal fee for an escrow company branch of two hundred dollars ($200) for each office or location in addition to the first office or location.

History: Laws 1983, ch. 135, 24; 1987, ch. 292, 12; 1989, ch. 209, 17.



Section 58-22-25 - Limit on fees for servicing loans or contracts of sale.

58-22-25. Limit on fees for servicing loans or contracts of sale.

For servicing loans or contracts of sale, a licensee may charge fees based on the amount of the outstanding loan balance, provided that a licensee shall not charge, collect or receive in excess of one percent per year on the outstanding loan balance as that balance exists as of the date of the loan or sales contract or, for subsequent yearly periods, as that balance exists on the respective annual anniversary dates of the loan or sales contract. In the alternative, a licensee may charge, collect and receive fees based on the number and amount of disbursements made pursuant to the escrow instructions and may charge set-up, close-out and other fees, so long as any such fees are reasonable.

History: Laws 1983, ch. 135, 25.



Section 58-22-26 - Unauthorized business practices.

58-22-26. Unauthorized business practices.

A. Unauthorized business practices of escrow agents include but are not limited to the following:

(1) issuing, circulating or publishing any advertisement by any means of communication or making use of or circulating any written materials indicating that a person is in the escrow business when that person is not a licensed escrow company;

(2) soliciting or accepting an escrow instruction or amended or supplemental escrow instruction containing any blank to be filled in after the signing or initialing of the escrow instruction or amended or supplemental escrow instruction, or permitting any person to make any addition to, deletion from or alteration of an escrow instruction or amended or supplemental escrow instruction unless the addition, deletion or alteration is signed or initialed by all persons who signed or initialed the escrow instruction or amended or supplemental escrow instruction prior to the addition, deletion or alteration;

(3) failing to faithfully carry out the escrow services pursuant to the written escrow instructions, unless amended by the written agreement of all parties to the escrow agreement;

(4) accepting any escrow transaction that requires or has required the prepayment, deduction or withholding of any sum to cover payments on the indebtedness or any prior encumbrance if such payments are not due and payable to the mortgagee or obligee at the time the escrow is established, except for payments to be made on property taxes for the current year or for the next annual premium on hazard insurance;

(5) refusing to allow parties to an escrow transaction or designated agents of those parties access to the records of the escrow transaction; and

(6) failing to distribute funds pursuant to escrow instructions promptly, but in no event later than five days from the final payment as defined in Section 55-4-213 NMSA 1978.

B. Any licensee who commits an unauthorized business practice is subject to the revocation or suspension of his license or to other sanctions imposed by the director as provided in the Escrow Company Act [58-22-1 NMSA 1978].

History: Laws 1983, ch. 135, 26.



Section 58-22-26.1 - Right to rely upon written instructions; conflicting demands upon escrow agent; right to interplead; custody of documents; attorney's fees authorized.

58-22-26.1. Right to rely upon written instructions; conflicting demands upon escrow agent; right to interplead; custody of documents; attorney's fees authorized.

If two or more parties to an escrow make conflicting demands upon the escrow agent regarding the performance of its duties, then the escrow agent may, at its election, hold any money or documents which are the subject of the conflicting demands until it receives mutual instructions resolving the conflict in writing and signed by all parties to the escrow, or until a civil action has been finally concluded in a court of competent jurisdiction determining the rights of all parties to the escrow. In any civil action commenced to resolve the conflicting demands of the parties to the escrow, the escrow agent may recover a reasonable amount as attorney's fees and costs.

History: 1978 Comp., 58-22-26.1, enacted by Laws 1985, ch. 219, 2.



Section 58-22-27 - Investigations by director; desist order; injunctions; fees.

58-22-27. Investigations by director; desist order; injunctions; fees.

A. The director may investigate, upon complaint or otherwise, when it appears that an escrow company is conducting its business in an unsafe and injurious manner or in violation of the Escrow Company Act [58-22-1 NMSA 1978] or the regulations promulgated pursuant to that act, or when it appears that any person is engaging in the escrow company business without being registered under the provisions of that act.

B. Whenever it appears to the director, upon sufficient ground or evidence satisfactory to the director, that any escrow company has engaged or is about to engage in any act or practice in violation of the Escrow Company Act or any rule, regulation or order pursuant to that act, or the assets or capital of any escrow company are impaired or the escrow company's affairs are in an unsafe condition, the director may summarily order the escrow company to cease and desist from that act or practice, or the director may apply to the district court of the first judicial district of Santa Fe county to enjoin the act or practice and to enforce compliance with the Escrow Company Act or for any other appropriate equitable relief. Upon a proper showing, a temporary restraining order, followed by a preliminary injunction and a permanent injunction, shall be granted, a receiver may be appointed for the defendant or defendant's assets and the license may be canceled, and such additional or other equitable remedies may be provided as the court deems necessary and appropriate. The court shall not require the director to post a bond.

C. Whenever an investigation pursuant to Subsection A of this section becomes necessary, and that investigation reveals that an escrow company is conducting its business in an unsafe and injurious manner or in violation of the Escrow Company Act or the regulations promulgated pursuant to that act, or that any person is engaging in the escrow company business without being registered under the provisions of that act, the escrow company or person investigated shall pay to the director an investigation fee at the rate of one hundred fifty dollars ($150) per day or fraction of a day for each authorized representative engaged in the investigation.

History: Laws 1983, ch. 135, 27; 1987, ch. 292, 13.



Section 58-22-28 - Subpoenas, oaths and examinations of witness; penalty.

58-22-28. Subpoenas, oaths and examinations of witness; penalty.

A. In the conduct of any examination, investigation or hearing, the director may:

(1) compel the attendance of any person or obtain any documents by subpoena;

(2) administer oaths; and

(3) examine any person under oath concerning the business and conduct of affairs of any person subject to the provisions of the Escrow Company Act [58-22-1 NMSA 1978] and in connection therewith require the production of any books, records or papers relevant to the inquiry.

B. Where any person has refused to obey a subpoena issued to the director, the district court of the first judicial district of Santa Fe county or other district court having proper venue, upon application by the director, may issue to the person an order requiring him to appear before the director or the staff member designated by the director, there to produce documentary evidence if so ordered or to give evidence touching the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt of court.

History: Laws 1983, ch. 135, 28.



Section 58-22-28.1 - Violation of the Escrow Company Act; penalty.

58-22-28.1. Violation of the Escrow Company Act; penalty.

Any person who violates Section 58-22-7, 58-22-20 or 58-22-26 NMSA 1978 is guilty of a misdemeanor and upon conviction shall be sentenced as provided for in the Criminal Sentencing Act [31-18-12 NMSA 1978].

History: 1978 Comp., 58-22-28.1, enacted by Laws 1987, ch. 120, 5.



Section 58-22-29 - Review of order of director.

58-22-29. Review of order of director.

A. Any person aggrieved by a final order of the director may appeal to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

B. The commencement of proceedings pursuant to Subsection A of this section does not, unless specifically ordered by the court, operate as a stay of the director's order.

History: Laws 1983, ch. 135, 29; 1998, ch. 55, 60; 1999, ch. 265, 64.



Section 58-22-30 - Exemption from authority of superintendent of regulation and licensing.

58-22-30. Exemption from authority of superintendent of regulation and licensing.

The responsibilities and authority of the director under the Escrow Company Act are hereby explicitly exempted from the authority of the superintendent of regulation and licensing as set forth in Subsection B of Section 9-16-6 NMSA 1978.

History: Laws 1983, ch. 135, 30; 2015, ch. 135, 8.



Section 58-22-31 - Effect on persons currently engaged in escrow company business.

58-22-31. Effect on persons currently engaged in escrow company business.

Any person engaged in the escrow company business in the state for a period of at least ninety days prior to the effective date of the Escrow Company Act shall have thirty days from that date in which to file a proper and complete application for a license together with the required bonds pursuant to Section 10 [58-22-10 NMSA 1978] of the Escrow Company Act and evidence of insurance coverage pursuant to Section 11 [58-22-11 NMSA 1978] of that act and to pay all required fees; provided that such applicant shall not be required to meet the condition specified in Subsection B of Section 8 [58-22-8 NMSA 1978] of the Escrow Company Act. During that thirty-day period and until the director acts on the application, the person shall be entitled to operate without a license but shall otherwise comply with all other provisions of that act [58-22-1 to 58-22-33 NMSA 1978].

History: Laws 1983, ch. 135, 31.



Section 58-22-32 - Status of preexisting escrows.

58-22-32. Status of preexisting escrows.

Nothing contained in the Escrow Company Act [58-22-1 NMSA 1978] shall be so construed as to impair or affect the obligation of any escrow agreement that was lawfully entered into prior to the effective date of that act.

History: Laws 1983, ch. 135, 32.



Section 58-22-33 - No impairment of other remedies.

58-22-33. No impairment of other remedies.

The Escrow Company Act [58-22-1 NMSA 1978] is not intended to impair any remedies available to injured parties under other statutes or under the common law.

History: Laws 1983, ch. 135, 33.






Article 23 - Hospital Equipment Loans

Section 58-23-1 - Short title.

58-23-1. Short title.

Chapter 58, Article 23 NMSA 1978 may be cited as the "Hospital Equipment Loan Act".

History: Laws 1983, ch. 290, 1; 1992, ch. 41, 6.



Section 58-23-2 - Legislative findings.

58-23-2. Legislative findings.

The legislature finds that:

A. the delivery of high-quality health care in New Mexico has in recent years become increasingly dependent upon sophisticated equipment at a time when the acquisition and financing of equipment by health-care providers has become increasingly expensive;

B. the increased costs of financing modern equipment by New Mexico health-care providers is necessarily passed on to patients receiving medical care from the health-care providers, resulting in higher medical bills, increased health insurance premiums and higher medicare and medicaid payments;

C. the problems relating to the delivery of health care cannot be remedied solely through the operation of private enterprise or efforts by individual communities, but can be alleviated through the creation of a program to facilitate and enable the investment of private capital for the purpose of financing health-related equipment at interest rates lower than those available in the conventional credit markets;

D. the creation of a program to coordinate and cooperate with health-care providers and local communities is essential to alleviating the problematic conditions relating to the provision of health care and is in the public interest; and

E. alleviating these conditions by the encouragement of private investment is a public purpose and a beneficial use for which money provided by the sale of revenue bonds may be borrowed, expended, advanced, loaned and granted.

History: Laws 1983, ch. 290, 2.



Section 58-23-3 - Definitions.

58-23-3. Definitions.

As used in the Hospital Equipment Loan Act [58-23-1 NMSA 1978]:

A. "board" means the board of directors of the council;

B. "bonds" means bonds, notes, interim certificates, bond anticipation notes or other evidences of indebtedness of the council issued pursuant to the Hospital Equipment Loan Act, including refunding bonds;

C. "cost" as applied to health-related equipment means any and all costs of equipment, including but not limited to the following:

(1) all direct or indirect costs of the acquisition, including repair, restoration, reconditioning, financing and refinancing or installation of the health-related equipment;

(2) the cost of any property interest in the health-related equipment, including an option to purchase or a lease-hold interest;

(3) the cost of architectural, engineering, planning, drafting, legal and any incidental or related services necessary for acquisition of the health-related equipment;

(4) the cost of all financing charges and interest accrued prior to the acquisition or refinancing of the health-related equipment for a maximum of two years after or prior to such acquisition or refinancing;

(5) all direct and indirect costs incurred in connection with the financing of the health-related equipment, including out-of-pocket expenses; the cost of financing; legal, accounting, financial, advisory and consulting expenses; the cost of any policy of insurance; the cost of printing, engraving and reproduction services; and costs associated with any trust indenture; and

(6) any costs incurred by the council for the administration of any program for the purchase, sale or lease of or the making of loans for health-related equipment to any participating health-care provider;

D. "council" means the New Mexico hospital equipment loan council;

E. "health facility" means any person that:

(1) is licensed by the department of health to provide health-related services, assisted living support or long-term care;

(2) provides health-related research; or

(3) is properly accredited or certified and eligible to receive medicare or medicaid reimbursement for all or part of its activities providing mental health services, developmental disabilities services or related specialized support to or on behalf of persons or a defined group of persons;

F. "health-related equipment" means any real or personal property, instrument, service or operational necessity that is found and determined by the council to be needed, directly or indirectly, for medical care, treatment or research or other equipment as otherwise might be needed to operate the health facility;

G. "participating health facility" means a public or private nonprofit or for-profit corporation, association, foundation, trust, cooperative, agency or other person or organization that operates or proposes to operate a health facility in New Mexico and contracts with the council for the financing or refinancing of the lease or acquisition of health-related equipment. Public, district, county, city, county-municipal or other municipal hospitals and hospitals affiliated with an institution of higher education in New Mexico are participating health-care facilities; and

H. "program" means the New Mexico hospital equipment loan program created by the Hospital Equipment Loan Act and administered by the council.

History: Laws 1983, ch. 290, 3; 1986, ch. 60, 5; 1987, ch. 49, 1; 2002, ch. 25, 6.



Section 58-23-4 - Additional definitions.

58-23-4. Additional definitions.

As used in the Hospital Equipment Loan Act [58-23-1 NMSA 1978] in connection with refinancing, renewing, funding, refunding or paying any bonds, "bonds" also means any bond, note, certificate or other evidence of indebtedness previously issued or incurred by any health facility, municipality, county, special hospital district or other political subdivision to refinance, finance or aid in financing property that would have constituted health-related equipment had it been originally financed by the council.

History: 1978 Comp., 58-23-4, enacted by Laws 1992, ch. 41, 7.



Section 58-23-5 - Council; created; members; qualifications; board.

58-23-5. Council; created; members; qualifications; board.

A. There is created a public body politic and corporate, separate and apart from the state, constituting a governmental instrumentality to be known as the "New Mexico hospital equipment loan council" for the performance of essential public functions.

B. The council shall be governed by a board of directors consisting of five members. The governor, with the advice and consent of the senate, shall appoint the members of the board.

C. Each member of the board shall be a resident of the state, and in addition:

(1) two members shall be officers or directors of financial institutions located in New Mexico;

(2) two members shall be officers or directors of a health facility located in New Mexico. Such members shall have been employed for a total of five years as officers or directors of any health facility;

(3) one member shall be appointed from and represent the public and shall not be directly or indirectly affiliated with any health facility; and

(4) no more than three members shall be of the same political party.

D. The council shall be separate and apart from the state and shall not be subject to the supervision or control of any board, bureau, department or agency of the state except as specifically provided in the Hospital Equipment Loan Act [58-23-1 NMSA 1978]. In order to effectuate the separation of the state from the council, no use of the terms "state agency" or "instrumentality" in any other law of the state shall be deemed to refer to the council unless the council is specifically referred to therein, except that the council is a state agency and instrumentality for the purposes of Article 8, Section 3 of the constitution of New Mexico.

History: Laws 1983, ch. 290, 5; 1986, ch. 60, 6; 1987, ch. 49, 2; 2006, ch. 90, 2; 2006, ch. 92, 2.



Section 58-23-6 - Council; board of directors; terms and conditions of service.

58-23-6. Council; board of directors; terms and conditions of service.

A. The members of the board shall be appointed for staggered terms of four or fewer years each so that the term of at least one member expires on January 1 of each year. Each member shall hold office for the term of his appointment and until his successor has been appointed and qualified. Any member is eligible for reappointment.

B. Each member of the board shall be removed for misfeasance, malfeasance or willful neglect of duty after reasonable notice and a public hearing, unless the same are expressly waived in writing.

History: Laws 1983, ch. 290, 6.



Section 58-23-7 - Board; expenses.

58-23-7. Board; expenses.

The members of the board shall receive no compensation for their services but shall receive reimbursement for actual and necessary expenses at the same rate and basis as provided in the Per Diem and Mileage Act [10-8-1 NMSA 1978].

History: Laws 1983, ch. 290, 7.



Section 58-23-8 - Board; quorum.

58-23-8. Board; quorum.

A majority of the members of the board then serving shall constitute a quorum for the transaction of business. The affirmative vote of at least a majority of a quorum present shall be necessary for any action to be taken by the authority. No vacancy in the membership of the council shall impair the right of a quorum to exercise all rights and perform all duties of the loan program.

History: Laws 1983, ch. 290, 8.



Section 58-23-9 - Meetings of the board.

58-23-9. Meetings of the board.

The board shall meet at least annually and may meet more often as required by the business of the council.

History: Laws 1983, ch. 290, 9.



Section 58-23-10 - Board; bonding requirements.

58-23-10. Board; bonding requirements.

At the time of the issuance of any bonds pursuant to the Hospital Equipment Loan Act [58-23-1 NMSA 1978], each member of the board shall execute a surety bond in the sum of twenty-five thousand dollars ($25,000). To the extent any member of the board is already required by state law to provide a surety bond, that member need not obtain another bond as long as the bond required by state law is in at least the sum specified in this section and covers the member's activities for the council. In lieu of such bonds, the chairman of the board may execute a blanket fidelity bond covering each member and the employees of the council. Each fidelity bond shall be conditioned upon the faithful performance of the duties of the respective office of the member or the employee and shall be issued by a surety company authorized to transact business in this state as surety. At all times after the issuance of any surety bonds, each member and employee shall maintain such surety bonds in full force and effect. All costs of the surety bonds shall be borne by the council.

History: Laws 1983, ch. 290, 10.



Section 58-23-11 - Powers.

58-23-11. Powers.

The council is granted all powers necessary and appropriate to carry out and effectuate its public and corporate purposes, including but not limited to the following powers:

A. to adopt, amend and repeal bylaws, rules and regulations to effectuate the purposes of the Hospital Equipment Loan Act [58-23-1 NMSA 1978];

B. to sue and be sued in its own name;

C. to have an official seal and alter it at will;

D. to maintain an office within the state;

E. to make and execute contracts and all other instruments necessary or convenient for the performance of its duties and the exercise of its powers under the Hospital Equipment Loan Act;

F. to employ architects, engineers, attorneys, inspectors, accountants and health-care and financial experts and such other advisors, consultants, agents and other employees as may be necessary, and to fix their compensation;

G. to procure insurance against any loss in connection with its property and other assets, including surety bonds in such amounts and from such insurers as it may deem advisable;

H. to procure insurance or guarantees from any public or private entities, including any department, agency or instrumentality of the United States, to secure payment:

(1) on a loan, lease or purchase payment owed by a participating health facility to the council; and

(2) of any bonds issued by the council, including the power to pay the premium on any such insurance or guarantee;

I. to procure letters of credit from any national or state banking association or other entity authorized to issue a letter of credit to secure the payment of any bonds issued by the council or to secure the payment of any loan, lease or purchase payment owed by a participating health facility to the council, including the power to pay the cost of obtaining such letter of credit;

J. to receive and accept from any source contributions, gifts or grants of money, property, labor or other things of value to be held, used and applied to carry out the purposes of the Hospital Equipment Loan Act, subject to the conditions upon which the grants, gifts or contributions are made;

K. to provide or cause to be provided by a participating health facility, by acquisition, lease, fabrication, repair, restoration, reconditioning, refinancing or installation, health-related equipment to be located within a health facility in this state;

L. to lease as lessor health-related equipment upon such terms and conditions as the council may deem advisable and as are not in conflict with the provisions of the Hospital Equipment Loan Act;

M. to sell for installment payments or otherwise, to option or contract for sale and to convey all or any part of health-related equipment upon such terms and conditions as the council may deem advisable and as are not in conflict with the provisions of the Hospital Equipment Loan Act;

N. to make contracts and incur liabilities, borrow money at such rates of interest as the council may determine, issue its bonds in accordance with the provisions of the Hospital Equipment Loan Act and secure any of its bonds or obligations by mortgage or pledge of all or any of its property, franchises and income or as otherwise provided in the Hospital Equipment Loan Act;

O. to make secured or unsecured loans for the purpose of providing temporary or permanent financing or refinancing for the cost of health-related equipment, including the retiring of any outstanding obligations or advances issued and the reimbursement for the cost of any health-related equipment purchased within twelve months immediately preceding the date of the bond issue, made or given by any participating health facility for the cost of health-related equipment and to charge and collect interest on such loans for such loan payments and upon such terms and conditions as the council may deem advisable and as are not in conflict with the provisions of the Hospital Equipment Loan Act. Loans may be made to participating health facilities or to any bank, savings and loan association or other entity which will, directly or indirectly, provide to participating health facilities such financing, refinancing or reimbursement of the cost of health-related equipment;

P. to invest and reinvest its funds and to take and hold property as security for the investment of such funds as provided in the Hospital Equipment Loan Act;

Q. to purchase, lease or otherwise acquire health-related equipment or any interest therein, as the purposes of the council require;

R. to sell, convey, mortgage, pledge, assign, lease, exchange, transfer and otherwise dispose of or encumber all or any part of its property and assets;

S. to the extent permitted under its contract with the holders of bonds of the council, to consent to any modification with respect to the rate of interest, time and payment of any installment of principal or interest or any other term of any loan, loan note, loan note commitment, lease or agreement of any kind to which the council is a party;

T. to sell at public or private sale any loan or other obligation held by the council;

U. to refuse to make loans or enter into leases for health-related equipment when not in the best interest of the program; and

V. to do any other act necessary or convenient to the exercise of the powers granted by the Hospital Equipment Loan Act or reasonably implied from it.

History: Laws 1983, ch. 290, 11.



Section 58-23-12 - Council; duties.

58-23-12. Council; duties.

The council shall have the following duties:

A. to invest any funds not needed for immediate disbursement, including any funds held in reserve, in direct and general obligations of or obligations fully and unconditionally guaranteed by the United States, obligations issued by agencies of the United States, obligations of this state or any political subdivisions thereof, the unsecured promissory notes or other obligations of state and national banking associations and other entities having an investment grade rating or as otherwise provided by the trust indenture or bond resolution securing the issuance of the bonds;

B. to collect fees and charges as the council determines to be reasonable in connection with its loans, leases, sales, advances, insurance, commitments and servicing; and

C. to cooperate with and exchange services, personnel and information with any federal, state or local governmental agency.

History: Laws 1983, ch. 290, 12; 1987, ch. 49, 3.



Section 58-23-13 - Lease and loan agreements with participating health-care providers; insurance; loan and lease payments.

58-23-13. Lease and loan agreements with participating health-care providers; insurance; loan and lease payments.

In addition to its other powers and duties, the council is specifically authorized to initiate a program of financing, refinancing or reimbursing the cost of health-related equipment to be operated by participating health facilities. In this regard, the council is authorized to exercise the following powers:

A. to establish eligibility standards for participating health facilities;

B. to enter into an agreement with any entity securing the payment of bonds pursuant to Subsections H and I of Section 11 of the [58-23-11 NMSA 1978] of the Hospital Equipment Loan Act, authorizing that entity to approve the participating health-care providers that can finance or refinance health-related equipment with proceeds from the bond issue secured by that entity and to approve any banks, savings and loan associations or other entities to which the council may loan its funds to finance, refinance or reimburse, directly or indirectly, the cost of health-related equipment for participating health facilities;

C. to lease to a participating health facility specific items of health-related equipment upon such terms and conditions as the council may deem proper or to purchase any or all of the health-related equipment to which the lease applies;

D. to lend to a participating health facility or a bank, savings and loan association or other entity to finance, refinance or reimburse, directly or indirectly, the cost of health-related equipment to a participating health facility upon a secured or unsecured promissory note evidencing such loan upon such terms and conditions as the council may deem proper;

E. to sell or otherwise dispose of unneeded health-related equipment under conditions as determined by the council;

F. to maintain, repair, replace and otherwise improve any health-related equipment owned by the council;

G. to obtain or aid in obtaining property insurance on all health-related equipment owned or financed by the council; and

H. to enter into any agreement, contract or other instrument with respect to any insurance, guarantee or letter of credit, accepting payment in the event of default by a participating health facility, and to assign any such insurance, guarantee or letter of credit as security for bonds issued by the council.

History: Laws 1983, ch. 290, 13.



Section 58-23-14 - Optional powers.

58-23-14. Optional powers.

Prior to the exercise of any of the powers conferred by Section 13 [58-23-13 NMSA 1978] of the Hospital Equipment Loan Act, the council may:

A. require that the lease or installment purchase contract or loan agreement involved be insured by a loan insurer, be guaranteed by a loan guarantor or be secured by a letter of credit; or

B. require any other type of security from the participating health facilities or banks, savings and loan associations or other entities that it deems reasonable and necessary.

History: Laws 1983, ch. 290, 14.



Section 58-23-15 - Issuance of bonds.

58-23-15. Issuance of bonds.

The council is authorized to issue, sell and deliver its bonds, in accordance with the terms of the Hospital Equipment Loan Act [58-23-1 NMSA 1978], for the purpose of paying for or making loans to participating health facilities, banks, savings and loan associations and other entities for the financing or refinancing of all or any part of the cost of health-related equipment and any other purposes authorized by the Hospital Equipment Loan Act. In addition, the council has the power to issue from time to time bonds to renew or to pay bonds, including any interest, and, whenever it deems refunding expedient, to refund any bonds by the issuance of new bonds and to issue bonds partly to refund outstanding bonds and partly for another of its purposes. The refunding bonds may be sold and the proceeds applied to the purchase, redemption or payment of the bonds to be refunded or may be exchanged for the bonds to be refunded.

History: Laws 1983, ch. 290, 15.



Section 58-23-16 - Terms of payment and sale of bonds.

58-23-16. Terms of payment and sale of bonds.

A. The bonds shall be dated, shall bear interest at such rate or rates, fixed or variable, shall mature at such time or times not exceeding twenty years, or not to exceed thirty years if the council determines bonds are necessary in connection with the acquisition, lease, fabrication, repair, restoration, reconditioning, refinancing or installation of real property, from their date and may be made redeemable prior to maturity at such price or prices and upon terms and conditions determined by the council. In cases where any officer whose signature or a facsimile of whose signature appears on any bonds or coupons ceases to be such officer before the delivery of and payment for such bonds, that signature or facsimile is valid and sufficient for all purposes the same as if the officer had remained in office until delivery and payment. The bonds may be issued in coupon or in fully registered form or both or may be payable to a specific person, as the council may determine, and provision may be made for the registration of any coupon bonds as to principal or as to both principal and interest, for the conversion of coupon bonds into fully registered bonds without coupons and for the conversion into coupon bonds of any fully registered bonds without coupons. The duty of conversion may be imposed upon a trustee in a trust agreement.

B. The principal of, redemption premium, if any, and interest on such bonds shall be payable solely from and may be secured by a pledge of the proceeds of bonds, revenues derived from the lease or sale of health-related equipment or realized from a loan made by the council to finance or refinance in whole or in part health-related equipment, revenues derived from operating health-related equipment, including insurance proceeds, or any other revenues provided by a participating health-care provider or a bank, savings and loan association or other entity to which a loan is made.

C. The council shall sell the bonds at such price or prices as it shall determine at public or private sale.

History: Laws 1983, ch. 290, 16; 1986, ch. 60, 7.



Section 58-23-16.1 - Interest rates; refunding; approval by council; findings.

58-23-16.1. Interest rates; refunding; approval by council; findings.

Bonds issued under the Hospital Equipment Loan Act [58-23-1 NMSA 1978] are not subject to any limitations on interest rates or net effective interest rates or interest rate approval requirements contained in any other laws of the state, provided that:

A. the bond resolution or other instruments under which such bonds are issued shall contain findings by the council that any fixed rate or rates of interest or discount on the bonds or, in the case of a variable rate or rates of interest, that the maximum rate or method of determining the maximum rate and that the maximum net effective interest rate on the bonds are reasonable under existing or anticipated bond market conditions and necessary and advisable for the marketing and sale of the bonds. The bond resolution or other instruments under which such bonds are issued declare that the council has considered all relevant information and data in making its findings. The findings and declarations in the bond resolution or other instruments under which such bonds are issued shall constitute conclusive authority for the council to issue the bonds within the interest rate limitations set forth in the bond resolution, and no additional approval of any department, board or other officer of the state or any other official approval is required; and

B. any bonds issued pursuant to the Hospital Equipment Loan Act to renew, fund or refund any prior issue of bonds, in whole or in part, may be issued notwithstanding the provisions of any other laws of the state; provided that the bond resolution or other instruments under which such bonds are issued shall contain findings that the issuance of such bonds is necessary or advisable and the amount of such bonds which it is deemed necessary and advisable to issue. The determination of necessity or advisability contained in the bond resolution or other instruments under which such bonds are issued shall constitute conclusive authority for the council to issue any such renewal, funding or refunding bonds, and no additional approval of any department, board or other officer of the state or any official approval is required.

History: 1978 Comp., 58-23-16.1, enacted by Laws 1986, ch. 60, 8; 1987, ch. 49, 4.



Section 58-23-17 - Use of bond proceeds.

58-23-17. Use of bond proceeds.

The proceeds of the bonds of each issue shall not be used other than to pay, renew or refund bonds or to pay all or part of the cost of financing, refinancing or reimbursing health-related equipment or to make loans to participating health facilities, banks, savings and loan associations or other entities in order to directly or indirectly finance, refinance or reimburse the cost of the health-related equipment for which such bonds have been authorized. At the option of the council, the proceeds of each issue may be deposited to a reserve fund for the bonds; provided that the council shall be paid, out of money from the proceeds of the sale and delivery of its bonds, the council's out-of-pocket expenses and costs in connection with the issuance, sale and delivery of such bonds.

History: Laws 1983, ch. 290, 17.



Section 58-23-18 - Bonds secured by trust indenture.

58-23-18. Bonds secured by trust indenture.

The bonds may be secured by a trust indenture between the council and a corporate trustee which may be either a bank having the power of a trust company or a trust company. Such trust indenture may contain reasonable provisions for protecting and enforcing the rights and remedies of the bondholders, including covenants setting forth the duties of the council in relation to the exercise of its powers and the custody and use of the money. The council may provide by the trust indenture for the payment of the proceeds of the bonds and the revenue to the trustee under the trust indenture or other depository and for disbursement with safeguards as the council determines are necessary.

History: Laws 1983, ch. 290, 18.



Section 58-23-19 - Security for payment of bonds.

58-23-19. Security for payment of bonds.

Any bond resolution or related trust agreement, trust indenture, indenture of mortgage or deed of trust may contain provisions, which shall be a part of the contract with the holders of the bonds to be authorized, as to:

A. pledging or assigning the revenues generated by the health-related equipment or pledging or assigning the notes and mortgage, lease or other security given by the participating health facilities, banks, savings and loan associations or other entities receiving loans with respect to which such bonds are to be issued or other specified revenues or property of the council;

B. the rentals, fees, interest and other amounts to be charged by the council, the schedule of principal payments and the sums to be raised in each year thereby and the use, investment and disposition of such sums;

C. setting aside any reserves of sinking funds and the regulation, investment and disposition thereof;

D. limitations on the use of the health-related equipment;

E. limitations on the purpose for which the proceeds of sale of any issue or bonds may be applied;

F. limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured and the terms upon which additional bonds may rank on a parity with, or be subordinate or superior to, other bonds;

G. the refunding of outstanding bonds;

H. the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amounts of bonds the holders of which must consent thereto, the manner in which such consent may be given and restrictions on the individual rights of action by bondholders;

I. acts or omissions which shall constitute a default in the duties of the authority to holders of its bonds, and rights of the holders in the event of default;

J. limitation of the liability of a participating health facility only for the amount of its obligation to the council; and

K. any other matters relating to the bonds which the council deems desirable.

In addition to the provisions set forth in this section, bonds of the council may be secured by and payable from a pooling of leases or of notes and mortgages or other security instruments whereby the council may assign its rights, as lessor, and pledge rents under two or more leases of health-related equipment with two or more participating health facilities, as lessees, or assign its rights as payee or secured party and pledge the revenues under two or more notes and loan agreements from two or more participating health facilities, banks, savings and loan associations or other entities upon such terms as may be provided for in bond resolutions or other instruments under which such bonds are issued.

History: Laws 1983, ch. 290, 19.



Section 58-23-20 - General obligation bonds; payment and security.

58-23-20. General obligation bonds; payment and security.

Except as may otherwise be provided by the council, every issue of its bonds is a general obligation of the council payable solely out of any revenue or money of the council, subject only to any agreements with the holders of particular bonds pledging any particular money or revenue. The bonds may be additionally secured by a pledge of any grant, contribution or guarantee from the federal government or any corporation, association, institution or person or a pledge of any money, income or revenue of the council from any source.

History: Laws 1983, ch. 290, 20.



Section 58-23-21 - Bonds; no obligation of state.

58-23-21. Bonds; no obligation of state.

No bonds issued by the council under the Hospital Equipment Loan Act [58-23-1 NMSA 1978] shall constitute a debt, liability or general obligation of this state or a pledge of the faith and credit of this state, but shall be payable solely as provided by Section 58-23-19 NMSA 1978. Each bond issued under the Hospital Equipment Loan Act shall contain on its face a statement that neither the faith and credit nor the taxing power of this state or any political subdivision thereof is pledged to the payment of the principal of or the interest on such bond.

History: Laws 1983, ch. 290, 21; 1987, ch. 49, 5.



Section 58-23-22 - Council; pledge; recording of lien not required.

58-23-22. Council; pledge; recording of lien not required.

Any pledge made by the council shall be valid and binding from the time when the pledge is made. The revenue, money or properties pledged and later received by the council shall immediately be subject to the lien of such pledge without any further act, and the lien of any such pledge is valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the program, irrespective of whether the parties have notice thereof.

History: Laws 1983, ch. 290, 22.



Section 58-23-23 - Purchase of bonds; cancellation; purchase price.

58-23-23. Purchase of bonds; cancellation; purchase price.

The council, subject to existing agreements with bondholders, has the power to purchase bonds of the council out of any funds available for that purpose, which may thereupon be canceled, at any reasonable price which, if the bonds are then redeemable, shall not exceed the applicable redemption price plus accrued interest to the next interest payment date thereon.

History: Laws 1983, ch. 290, 23; 1987, ch. 49, 6.



Section 58-23-24 - Bonds; negotiable instruments.

58-23-24. Bonds; negotiable instruments.

Whether or not the bonds are in the form and character of negotiable instruments, the bonds are hereby made negotiable instruments, subject only to provisions of the bonds relating to registration.

History: Laws 1983, ch. 290, 24.



Section 58-23-25 - Council members; limitation on personal liability.

58-23-25. Council members; limitation on personal liability.

Neither the members of the council nor any other person executing the bonds issued under the Hospital Equipment Loan Act [58-23-1 NMSA 1978] shall be subject to personal liability in connection with issuance of the bonds.

History: Laws 1983, ch. 290, 25.



Section 58-23-26 - Deposit of money.

58-23-26. Deposit of money.

All money of the council, except as otherwise authorized or provided in the Hospital Equipment Loan Act [58-23-1 NMSA 1978] or in a bond resolution, trust agreement or other instrument under which bonds are issued, shall be deposited as soon as practical in a separate account or accounts in banks or trust companies organized under the laws of this state or in national banking associations. All deposits of money shall, if required by the council, be secured in such a manner as the council determines to be prudent. Banks or trust companies are authorized to give security for the deposits of the council.

History: Laws 1983, ch. 290, 26; 1987, ch. 49, 7.



Section 58-23-27 - Bondholders; pledge; agreement of the state.

58-23-27. Bondholders; pledge; agreement of the state.

The state pledges and agrees with the holder of any bonds issued under the Hospital Equipment Loan Act [58-23-1 NMSA 1978] that the state will not alter the rights vested in the council to fulfill the terms of any agreements made with the bondholders or in any way impair the rights or remedies of the holders until the bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of the holders are fully met and discharged. The council is authorized to include this pledge and agreement of the state in any agreement with the holders of the bonds.

History: Laws 1983, ch. 290, 27.



Section 58-23-28 - Council expenses; liability of state or political subdivision prohibited.

58-23-28. Council expenses; liability of state or political subdivision prohibited.

All expenses incurred by the council in carrying out the provisions of the Hospital Equipment Loan Act [58-23-1 NMSA 1978] shall be payable solely from funds provided under that act.

History: Laws 1983, ch. 290, 28.



Section 58-23-29 - Exemption from taxation; assets to state upon dissolution.

58-23-29. Exemption from taxation; assets to state upon dissolution.

A. All property acquired or held by the council under the Hospital Equipment Loan Act [58-23-1 NMSA 1978], income therefrom and bonds issued under the Hospital Equipment Loan Act, plus the interest payable and income derived from the bonds, shall be exempt from taxation by the state or any subdivision thereof. Upon dissolution of the council, its assets, after payment of its indebtedness, shall inure to the benefit of the state.

B. All health-related equipment purchased, acquired, leased, financed or refinanced with the proceeds of bonds issued under the Hospital Equipment Loan Act is exempt from property taxation for as long as the participating health facility remains liable for any amount under any lease, loan or other agreement securing the bonds, but not to exceed thirty years from the date the bonds were issued for the health-related equipment.

History: Laws 1983, ch. 290, 29; 1987, ch. 49, 8; 2006, ch. 90, 3; 2006, ch. 92, 3.



Section 58-23-30 - Bonds; legal investments.

58-23-30. Bonds; legal investments.

The bonds issued under the authority of the Hospital Equipment Loan Act [58 23-1 NMSA 1978] shall be legal investments in which all public officers or public bodies of this state, insurance companies, banks and savings and loan associations, organized under the laws of this state, may invest funds.

History: Laws 1983, ch. 290, 30.



Section 58-23-31 - Loan program; annual report; contents; audit.

58-23-31. Loan program; annual report; contents; audit.

The council shall, following the close of each fiscal year, submit an annual report of its activities for the preceding year to the governor and to the legislative finance committee. Each member of the legislature may receive a copy of such report by requesting a copy from the chairman of the council. Each report shall set forth a complete operating and financial statement for the council during the fiscal year.

History: Laws 1983, ch. 290, 31.



Section 58-23-32 - Liberal construction.

58-23-32. Liberal construction.

The Hospital Equipment Loan Act [58-23-1 NMSA 1978] shall be liberally construed to accomplish its purposes.

History: Laws 1983, ch. 290, 32.






Article 24 - Industrial and Agricultural Finance Authority

Section 58-24-1 - Short title.

58-24-1. Short title.

Sections 1 through 23 [58-24-1 to 58-24-23 NMSA 1978] of this act may be cited as the "Industrial and Agricultural Finance Authority Act".

History: Laws 1983, ch. 300, 1.



Section 58-24-2 - Legislative findings; declaration of purpose.

58-24-2. Legislative findings; declaration of purpose.

A. The legislature hereby finds and declares that:

(1) the high cost and lack of availability of industrial loans for small- and medium-sized businesses make it difficult for many of these industrial and agricultural enterprises in New Mexico to hold or increase their present employment levels, and, as a result of the continuing increase in construction costs and other expenses, the state suffers from structural economic weaknesses which contribute to chronic unemployment and underemployment;

(2) the lack of gainful employment puts added pressure on the state's social programs and increases the cost of unemployment compensation to the existing enterprises of the state;

(3) the availability of financial assistance and suitable facilities is an important inducement to industrial, commercial and agricultural enterprises to remain and locate within the state; and

(4) it is an important function of government to increase opportunities for gainful employment and improved living conditions, assist in promoting a balanced and productive economy, encourage the flow of private capital for investment in productive enterprises and otherwise improve the prosperity, health and general welfare of the inhabitants of the state.

B. The legislature further finds and determines that:

(1) the establishment of an industrial and agricultural finance authority for the purpose of carrying out the powers granted in the Industrial and Agricultural Finance Authority Act [58-24-1 NMSA 1978] is necessary to encourage and promote the provisions of productive facilities in areas of the state, especially in areas of high unemployment, where such facilities are needed to meet the aforesaid needs; and

(2) the advantages of this program to the general public would include an increase in the gainful employment of the citizens; a decrease in social services and unemployment compensation costs; an increase in the tax base of the state; an increase in the inventory of industrial, commercial and agricultural sites and modern industrial, commercial and agricultural buildings suitable to house new or expanding industrial, commercial and agricultural enterprises; and the expansion, reclamation or renovation of existing buildings to house new or expanding industrial, commercial and agricultural enterprises.

C. It is therefore expressly declared that the provisions of the Industrial and Agricultural Finance Authority Act and the powers conferred therein on the authority constitute a needed program in the public interest and serve a necessary and valid public purpose.

History: Laws 1983, ch. 300, 2.



Section 58-24-3 - Definitions.

58-24-3. Definitions.

As used in the Industrial and Agricultural Finance Authority Act [58-24-1 NMSA 1978]:

A. "authority" means the New Mexico industrial and agricultural finance authority created by the Industrial and Agricultural Finance Authority Act;

B. "board" means the board of directors of the authority;

C. "bond" means any bond, note, debenture, interim certificate, grant and revenue anticipation note or any other evidence of indebtedness authorized to be issued by the authority pursuant to the Industrial and Agricultural Finance Authority Act;

D. "lender" means any federal or state chartered bank, federal land bank, production credit association, bank for cooperatives, savings and loan association, mortgage company, credit union, small business investment company or any other institution authorized to originate and service loans within the state;

E. "lender loan" means a loan agreement or federally insured or collateralized deposit agreement with a lender which provides for the authority to loan or deposit the proceeds derived from the issuance of bonds pursuant to the Industrial and Agricultural Finance Authority Act to or with a lender and which provides for the repayment of such loan or deposit by the lender. Such agreement may provide for the loan or deposit to be evidenced by one or more notes, debentures, bonds or other secured or unsecured debt or certificate of deposit obligations of the lender, delivered to the authority or to the trustee under the indenture securing the bonds;

F. "loan" means a lender loan or a project loan;

G. "loan insurer" or "loan guarantor" means an agency, department, administration or instrumentality, corporate or otherwise, of the United States government, any private mortgage insurance company or any other public or private agency which insures or guarantees loans;

H. "project" or "facility" means any work or undertaking, whether new construction, acquisition of existing buildings or structures, remodeling, improvement or rehabilitation, approved by the authority as being conducive to industrial, commercial or agricultural development and shall include buildings, docks, improvements, additions, extensions, replacements, lands and interests in land, franchises, machinery, equipment, furnishings, landscaping, utilities, roadways, pollution control facilities, waste disposal facilities and other facilities necessary or desirable in connection with any industrial, commercial or agricultural enterprise;

I. "project loan" means a loan agreement which provides for the authority or a lender with which the authority has contracted to loan the proceeds derived from the issuance of bonds pursuant to the Industrial and Agricultural Finance Authority Act to a sponsor to be used to pay the cost of a project or facility and which provides for the repayment of such loan by the sponsor. Such agreement may provide for the loan to be evidenced by one or more notes, debentures, bonds or other secured or unsecured debt obligations of the sponsor, delivered to the authority or to the trustee under the indenture securing the bonds; and

J. "sponsor" means any person who is or will be the owner or operator of a project which is proposed to be financed by the authority.

History: Laws 1983, ch. 300, 3.



Section 58-24-4 - Authority created; directors; quorum; conflicts; compensation.

58-24-4. Authority created; directors; quorum; conflicts; compensation.

A. There is created a public body politic and corporate to be known as the "New Mexico industrial and agricultural finance authority." The authority is hereby constituted a public instrumentality, and the exercise by the authority of the powers conferred by the Industrial and Agricultural Finance Authority Act [58-24-1 NMSA 1978] shall be deemed to be the performance of an essential governmental function. The authority shall be separate and apart from the state and shall not be subject to the supervision or control of any board, bureau, department or agency of the state except as specifically provided in the Industrial and Agricultural Finance Authority Act.

B. The authority shall be governed and its corporate powers exercised by a board of directors consisting of seven members. The secretary of commerce and industry [superintendent of regulation and licensing], the director of the New Mexico department of agriculture and the director of the financial institutions division of the commerce and industry department [regulation and licensing department] shall be ex officio members of the board with voting privileges. The governor, with the advice and consent of the senate, shall appoint the other four directors, who shall be residents of the state, at least one of whom shall have a knowledge of industrial and commercial activity in the state and at least one of whom shall have a knowledge of agricultural activity in the state. The four directors of the board appointed by the governor shall be appointed for terms of four years or less, staggered so that the term of not more than one director expires on January 1 of each year. Vacancies shall be filled by appointment by the governor for the remainder of the unexpired term. Any member of the board shall be eligible for reappointment. Each member of the board appointed by the governor may be removed by the governor for misfeasance, malfeasance or willful neglect of duty. Each member of the board appointed by the governor before entering upon his duty shall take an oath of office to administer the duties of his office faithfully and impartially, and a record of such oath shall be filed in the office of the secretary of state. The governor shall designate a member of the board to serve as chairman for a term as such which shall be coterminous with his then current term as a member of the board. The board shall annually elect one of its members as vice chairman. The board shall also elect or appoint, and prescribe the duties of, such other officers, who need not be members, as the board deems necessary or advisable, including an executive director and a secretary, who may be the same person, and the board shall fix the compensation of officers. The board may delegate to one or more of its members, officers, employees or agents such powers and duties as it may deem proper. Officers and employees of the authority shall not be subject to the Personnel Act [10-9-1 NMSA 1978].

C. The executive director shall administer, manage and direct the affairs and business of the authority, subject to the policies, control and direction of the authority board. The secretary of the board shall keep a record of the proceedings of the board and shall be custodian of all books, documents and papers filed with the board, the minute book or journal of the board and its official seal. He shall have authority to cause copies to be made of all minutes and other records and documents of the board and to give certificates under the official seal of the authority to the effect that the copies are true copies, and all persons dealing with the board may rely upon the certificates.

D. Meetings of the board shall be held at the call of the chairman or whenever three members shall so request in writing. A majority of members then in office shall constitute a quorum for the transaction of any business and for the exercise of any power or function of the board. No vacancy in the membership of the board shall impair the rights of a quorum to exercise all the rights and to perform all the duties of the board. An ex officio member from time to time may designate in writing another person to attend meetings of the board and, to the same extent and with the same effect, act in his stead.

E. The authority is not created or organized, and its operations shall not be conducted, for the purpose of making a profit. No part of the revenues or assets of the authority shall inure to the benefit of or be distributable to its members or officers or other private persons. The members of the board shall receive no compensation for their services, but the members of the board appointed by the governor shall be paid per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 NMSA 1978].

History: Laws 1983, ch. 300, 4.



Section 58-24-5 - Powers of the authority.

58-24-5. Powers of the authority.

The authority shall have all the powers necessary or convenient to carry out and effectuate the purposes and provisions of the Industrial and Agricultural Finance Authority Act [58-24-1 NMSA 1978], including, but without limiting the generality of the foregoing, the power:

A. to sue and be sued;

B. to have a seal and alter the same at pleasure;

C. to appoint other officers, agents and employees, prescribe their duties and qualifications and fix their compensation;

D. to acquire, hold, improve, mortgage, lease and dispose of real and personal property for its public purposes;

E. to make loans and contract to make loans, and to purchase and contract to purchase loans;

F. to procure insurance against any loss in connection with its operations, including without limitation the repayment of any loan, in such amounts and from such insurers, including the federal government, as it may deem necessary or desirable, and to pay any premiums therefor;

G. subject to any agreement with bondholders;

(1) to renegotiate any loan or agreement;

(2) to waive any default or consent to the modification of the terms of any loan or agreement; and

(3) to commence, prosecute and enforce a judgment in any action or proceeding, including without limitation a foreclosure proceeding, to protect or enforce any right conferred upon it by law, loan agreement, contract or other agreement; and in connection with any such proceeding, to bid for and purchase the property or acquire or take possession thereof and, in such event, complete, administer, pay the principal of and interest on any obligations incurred in connection with such property and dispose of and otherwise deal with such property in such manner as the board may deem advisable to protect the authority's interests therein;

H. to make and execute contracts for the origination, administration, servicing or collection of any loan and pay the reasonable value of services rendered to the authority pursuant to such contracts;

I. to fix, revise from time to time, charge and collect fees and other charges in connection with the making of loans, the purchasing of loans, and any other services rendered by the authority;

J. subject to any agreement with bondholders, to sell any loan at public or private sale and at such price or prices and on such terms as the board shall determine;

K. to borrow money and to issue bonds and to provide for the rights of the holders thereof;

L. to arrange for insurance or guarantees of its bonds by the federal government or by any private insurer and to pay any premiums therefor;

M. subject to any agreement with bondholders, to invest money of the authority not required for immediate use, including proceeds from the sale of any bonds:

(1) in obligations of any municipality or the state or the United States;

(2) in obligations the principal and interest of which are guaranteed by the state or the United States;

(3) in obligations of any corporation wholly owned by the United States;

(4) in obligations of any corporation sponsored by the United States which are or may become eligible as collateral for advances to member banks as determined by the board of governors of the federal reserve system;

(5) in certificates of deposit or time deposits in banks whose deposits are insured by the federal deposit insurance corporation or in savings and loan associations whose deposits are insured by the federal savings and loan insurance corporation, secured in such manner, if any, as the authority shall determine;

(6) in contracts for the purchase and sale of obligations of the type specified in Paragraphs (1) through (5) of this subsection; or

(7) as otherwise provided in any trust indenture securing the issuance of the bonds;

N. subject to any agreement with bondholders, to purchase bonds or notes of the authority, which may thereupon be canceled;

O. to make surveys and to monitor on a continuing basis the adequacy of the supply of funds available in the private banking system in the state for industrial, commercial and agricultural loans;

P. to make and execute agreements, contracts and other instruments necessary or convenient in the exercise of the powers and functions of the authority under the Industrial and Agricultural Finance Authority Act;

Q. to employ architects, engineers, attorneys, accountants, housing, construction and financial experts and such other advisors, consultants and agents as may be necessary in its judgment and to fix and pay their compensation;

R. to contract for and to accept any gifts or grants or loans of funds or property or financial or other aid in any form from the federal government or from any other source, and to comply, subject to the provisions of the Industrial and Agricultural Finance Authority Act, with the terms and conditions thereof;

S. to maintain an office at such place or places in the state as it may determine;

T. subject to any agreement with bondholders, to make, alter or repeal such bylaws, rules and regulations with respect to its operations, properties and facilities as are necessary to carry out its functions and duties in the administration of the Industrial and Agricultural Finance Authority Act [58-24-1 NMSA 1978];

U. to waive, by such means as the authority deems appropriate, the exemption from federal income taxation of interest on the authority's bonds provided by the Internal Revenue Code of 1954 or any other federal statute providing a similar exemption; and

V. to do any and all things necessary or convenient to carry out its purposes and exercise the powers given and granted in the Industrial and Agricultural Finance Authority Act.

History: Laws 1983, ch. 300, 5.



Section 58-24-6 - Authority; loans.

58-24-6. Authority; loans.

A. The authority may:

(1) make, and undertake commitments to make, lender loans and project loans under terms and conditions requiring the proceeds thereof to be used to finance an industrial, commercial or agricultural project or facility. Project loan commitments and project loans shall be originated through and serviced by a lender; and

(2) invest in, purchase or make commitments to invest in or purchase, or take assignments or make commitments to take assignments of, project loans made by lenders to finance an industrial, commercial or agricultural project or facility.

B. Prior to exercising any of the powers authorized in Subsection A of this section, the authority shall require the lender to certify and agree that:

(1) the project loan is, or, if the project loan has not yet been made, will be at the time of making, in all respects a prudent investment; and

(2) such lender will use the proceeds of the lender loan, or the sale or assignments of a project loan, within a reasonable period of time to make project loans; or, if such lender has made a commitment to make project loans on the basis of a commitment from the authority to purchase such project loans, such lender will make and sell the project loans to the authority within a reasonable period of time.

C. Prior to exercising any of the powers under Subsection A of this section, the authority may, but is not obligated to, require any type of security, insurance or guarantee that it deems reasonable and necessary.

History: Laws 1983, ch. 300, 6.



Section 58-24-7 - Combining loans; advising sponsors and municipalities.

58-24-7. Combining loans; advising sponsors and municipalities.

A. The authority may combine for the purposes of a single offering of bonds more than one project.

B. The authority shall inform a sponsor of a project or facility in appropriate cases of available federal programs to guarantee or otherwise assist in financing certain types of activities and shall assist sponsors in such cases in implementing such programs through commercial and investment bankers.

C. When the authority receives a written inquiry from a potential sponsor of a project or facility, the authority shall promptly notify in writing the governing body of the municipality and county where such project is proposed to be located, or, if such project is proposed to be located within a county but outside the boundaries of any municipality, the authority shall promptly notify in writing the board of county commissioners of that county.

D. Unless the governing body of the municipality or the board of county commissioners of the county in which the project is proposed to be located disapproves the proposed project within sixty days after the receipt of the written notice, the authority may finance the project, except that bonds issued for agricultural projects shall not be subject to this subsection.

History: Laws 1983, ch. 300, 7.



Section 58-24-8 - Rules and regulations of the board.

58-24-8. Rules and regulations of the board.

A. Subject to prior review by an interim committee designated by the New Mexico legislative council, the board shall adopt and may from time to time modify or repeal rules and regulations:

(1) for determining criteria for the classification and setting of priorities of commercial or agricultural industries in need of development, improvement or rehabilitation, which criteria may vary between different areas in the state and in accordance with the possible employment benefits; and

(2) for governing:

(a) the making of project loans;

(b) the making of lender loans; and

(c) the purchase of project loans, to implement the powers authorized and to achieve the purposes set forth in the Industrial and Agricultural Finance Authority Act [58-24-1 NMSA 1978].

B. The rules and regulations of the board relating to the making of lender or project loans or the purchase of project loans shall provide at least for the following:

(1) procedures for the submission by lenders to the board of:

(a) requests for loans; and

(b) offers to sell loans;

(2) written standards for allocating bond proceeds among lenders requesting lender loans from, or offering to sell project loans to, the authority;

(3) qualifications or characteristics of:

(a) commercial, industrial or agricultural facilities; and

(b) the sponsors or owners thereof; and

(4) requirements as to commitments and disbursements by lenders with respect to project loans.

History: Laws 1983, ch. 300, 8; 2003, ch. 223, 2.



Section 58-24-9 - Required determinations of the authority.

58-24-9. Required determinations of the authority.

The authority may not issue bonds until the board has determined that:

A. the funds available in the private banking system in the state for project loans are inadequate to meet the demand; and

B. the issuance of the bonds will alleviate such inadequacy.

History: Laws 1983, ch. 300, 9.



Section 58-24-10 - Planning, zoning and building laws.

58-24-10. Planning, zoning and building laws.

All projects and facilities shall be subject to any applicable master plan, official map, zoning regulation, building code, ordinance and other laws and regulations governing land use or planning or construction of the municipality or county in which the project or facility is or is to be located.

History: Laws 1983, ch. 300, 10.



Section 58-24-11 - Bonds and notes of the authority.

58-24-11. Bonds and notes of the authority.

A. The authority may from time to time issue its bonds and notes in such principal amounts as, in the opinion of the board, shall be necessary to provide sufficient funds for achieving the corporate purposes thereof, the payment of interest on bonds and notes of the authority, the establishment of reserves to secure such bonds and notes, and all other expenditures of the authority incident and necessary or convenient to carry out its corporate purposes and powers.

B. Except as may otherwise be expressly provided by the board, all bonds and notes issued by the authority shall be general obligations of the authority, secured by the full faith and credit of the authority and payable out of any money, assets or revenues of the authority, subject only to any agreement with bondholders or noteholders pledging any particular money, assets or revenues. In no event shall any bonds or notes constitute an obligation, either general or special, of the state or any political subdivision thereof or constitute or give rise to a pecuniary liability of the state or any political subdivision thereof; nor shall the authority have the power to pledge the general credit or taxing power of the state or any political subdivision thereof or to make its debts payable out of any money except that of the authority.

C. Bonds and notes shall be authorized by a resolution of the authority adopted as provided by the Industrial and Agricultural Finance Authority Act [58-24-1 NMSA 1978]; provided that any such resolution authorizing the issuance of bonds or notes may delegate to an officer of the authority the power to issue such bonds or notes from time to time and to fix the details of any such issues of bonds or notes by an appropriate certificate of such authorized officer.

D. Such bonds shall:

(1) state on the face thereof that they do not constitute an obligation, either general or special, of the state or any political subdivision thereof; and

(2) be:

(a) either registered as to principal and interest, registered as to principal only or in coupon form;

(b) issued in such denominations as the board may prescribe;

(c) fully negotiable instruments under the laws of the state;

(d) signed on behalf of the authority with the manual or facsimile signature of the chairman or vice chairman, attested by the manual or facsimile signature of the secretary and have impressed or imprinted thereon the seal of the authority or a facsimile thereof, and the coupons attached thereto shall be signed with the facsimile signature of such chairman or vice chairman;

(e) payable as to interest at such rate or rates and at such time or times as the authority may determine or provide;

(f) payable as to principal at such times over such period, at such place or places and with such reserved rights of prior redemption as the authority may prescribe;

(g) sold at such price or prices, at public or private sale, and in such manner as the authority may prescribe; and the authority may pay all expenses, premiums and commissions which it deems necessary or advantageous in connection with the issuance and sale thereof; and

(h) issued under and subject to such terms, conditions and covenants providing for the payment of the principal, redemption premiums, if any, and interest and such other terms, conditions, covenants and protective provisions safeguarding such payment, not inconsistent with the Industrial and Agricultural Finance Authority Act, as may be found to be necessary by the authority for the most advantageous sale thereof, which may include, but not necessarily be limited to, covenants with the holders of the bonds as to:

1) pledging or creating a lien, to the extent provided by such resolution, on all or any part of any money or property of the authority or of any money held in trust or otherwise by others to secure the payment of such bonds;

2) otherwise providing for the custody, collection, securing, investment and payment of any money of or due the authority;

3) the setting aside of reserves or sinking funds and the regulation or disposition thereof;

4) limitations on the purpose to which the proceeds of sale of any issue of such bonds then or thereafter to be issued may be applied;

5) limitations on the issuance of additional bonds and on the refunding of outstanding or other bonds;

6) the procedure, if any, by which the terms of any contract with the holders of bonds may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given;

7) the creation of special funds into which any money of the authority may be deposited;

8) vesting in a trustee such properties, rights, powers and duties in trust as the board may determine;

9) defining the acts or omissions to act which shall constitute a default in the obligations and duties of the authority and providing for the rights and remedies of the holders of bonds in the event of such default, provided that such rights and remedies shall not be inconsistent with the general laws of the state and other provisions of the Industrial and Agricultural Finance Authority Act; and

10) any other matters of like or different character which in any way affect the security and protection of the bonds and the rights of the holders thereof.

E. The authority is authorized to issue its bonds for the purpose of refunding any bonds of the authority then outstanding, including the payment of any redemption premiums thereon and any interest accrued or to accrue to the date of redemption of such outstanding bonds. Until the proceeds of any bonds issued for the purpose of so refunding outstanding bonds shall be applied to the purchase or retirement of such outstanding bonds or the redemption of such outstanding bonds, such proceeds may be placed in escrow and be invested and reinvested in accordance with the provisions of Subsection M of Section 5 [58-24-5 NMSA 1978] of the Industrial and Agricultural Finance Authority Act. The interest, income and profits, if any, earned or realized on any such investment may, in the discretion of the board, also be applied to the payment of the outstanding bonds to be so refunded by purchase, retirement or redemption, as the case may be. After the terms of the escrow have been fully satisfied and carried out, any balance of such proceeds and interest, if any, earned or realized on the investments thereof may be returned to the authority for use by it in any lawful manner. All such bonds shall be issued and secured and shall be subject to the provisions of the Industrial and Agricultural Finance Authority Act in the same manner and to the same extent as any other bonds issued pursuant to the Industrial and Agricultural Finance Authority Act.

F. The authority is authorized to issue negotiable bond anticipation notes and may renew the same from time to time, but the maximum maturity of such notes, including renewals thereof, shall not exceed ten years from the date of issue of such original notes. Such notes shall be payable from any money of the authority available therefor and not otherwise pledged or from the proceeds of sale of the bonds of the authority in anticipation of which such notes were issued. The notes may be issued for any corporate purpose of the authority. All such notes shall be issued and secured and shall be subject to the provisions of the Industrial and Agricultural Finance Authority Act in the same manner and to the same extent as bonds issued pursuant to the Industrial and Agricultural Finance Authority Act.

G. It is the intention of the legislature that any pledge of assets, earnings, revenues or other money made by the authority shall be valid and binding from the time when the pledge is made; that the earnings, revenues or other money so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act; and that the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

H. Neither the members of the board nor any person executing the bonds, notes or other obligations shall be liable personally on the bonds, notes or other obligations or be subject to any personal liability or accountability by reason of the issuance thereof while acting in the scope of their authority.

History: Laws 1983, ch. 300, 11.



Section 58-24-12 - Notice; public hearing; approval.

58-24-12. Notice; public hearing; approval.

If and to the extent deemed necessary by the authority to comply with the provisions of Section 103(k) of the Internal Revenue Code of 1954, the authority shall hold public hearings in connection with the issuance of bonds or notes and shall obtain the written approval of the governor of the state prior to the issuance of bonds or notes. The governor of the state is authorized to give such approval, but such approval shall not give rise to any pecuniary liability with respect to the bonds or notes on the part of the state. The internal revenue service shall be notified of the issuance of all bonds or notes. Except for the foregoing, no other notice, consent or approval by any governmental body or public officer shall be required as a prerequisite to the issuance, sale or delivery of any bonds or notes of the authority or to the making of any lender loans or the purchase or making of project loans pursuant to the provisions of the Industrial and Agricultural Finance Authority Act [58-24-1 NMSA 1978].

History: Laws 1983, ch. 300, 12.



Section 58-24-13 - Remedies of bondholders and noteholders.

58-24-13. Remedies of bondholders and noteholders.

Any holder of bonds or notes issued pursuant to the Industrial and Agricultural Finance Authority Act [58-24-1 NMSA 1978] or a trustee under a trust agreement or trust indenture entered into pursuant to that act, except to the extent that his rights are restricted by any bond resolution, may protect and enforce, by any suitable form of legal proceedings, any rights under the laws of this state or granted by the bond resolution. Such rights include the right to compel the performance of all duties of the authority required by the Industrial and Agricultural Finance Authority Act or the bond resolution and to enjoin unlawful activities.

History: Laws 1983, ch. 300, 13.



Section 58-24-14 - State, county and municipalities not liable on bonds and notes.

58-24-14. State, county and municipalities not liable on bonds and notes.

The bonds, notes and other obligations of the authority shall not be a debt of the state or of any county or municipality, and neither the state nor any county or municipality shall be liable thereon.

History: Laws 1983, ch. 300, 14.



Section 58-24-15 - Agreement of the state.

58-24-15. Agreement of the state.

The state does hereby pledge to and agree with the holders of any bonds or notes issued under the Industrial and Agricultural Finance Authority Act [58-24-1 NMSA 1978] that the state will not limit or alter the rights hereby vested in the authority to fulfill the terms of any agreements made with the holders thereof or in any way impair the rights and remedies of such holders until such bonds or notes together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of such holders, are fully met and discharged. The authority is authorized to include this pledge and agreement of the state in any agreement with the holders of such bonds or notes.

History: Laws 1983, ch. 300, 15.



Section 58-24-16 - Bonds and notes; legal investments for public officers and fiduciaries.

58-24-16. Bonds and notes; legal investments for public officers and fiduciaries.

The bonds and notes of the authority are hereby made securities in which all insurance companies and associations and other persons carrying on insurance business, all banks, bank and trust companies, trust companies, private banks, savings banks, savings and loan associations, building and loan associations, investment companies and other persons carrying on a banking business, all administrators, guardians, executors, trustees and other fiduciaries, and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations of the state may properly and legally invest funds including capital in their control or belonging to them.

History: Laws 1983, ch. 300, 16.



Section 58-24-17 - Tax exemption.

58-24-17. Tax exemption.

A. It is hereby determined that the creation of the authority is in all respects for the benefit of the people of the state, for the improvement of their health and welfare and for the promotion of the economy, and that these purposes are public purposes and the authority will be performing an essential governmental function in the exercise of the powers conferred upon it by the Industrial and Agricultural Finance Authority Act [58-24-1 NMSA 1978], and the state covenants with the purchasers and all subsequent holders and transferees of bonds and notes issued by the authority, in consideration of the acceptance of and payment for the bonds and notes, that the bonds and notes of the authority issued pursuant to that act and the income therefrom shall at all times be free from taxation by the state, except for estate or gift taxes and taxes on transfers.

B. The property, income and operations of the authority shall be exempt from taxation of every kind and nature.

History: Laws 1983, ch. 300, 17.



Section 58-24-18 - Limitation of liability.

58-24-18. Limitation of liability.

Neither the members of the board nor any person acting in its behalf, while acting within the scope of their authority, shall be subject to any personal liability resulting from carrying out any of the powers given in the Industrial and Agricultural Finance Authority Act [58-24-1 NMSA 1978].

History: Laws 1983, ch. 300, 18.



Section 58-24-19 - Assistance by state officers and agencies.

58-24-19. Assistance by state officers and agencies.

All state officers and all state agencies may render such services to the authority within their respective functions as may be requested by the authority.

History: Laws 1983, ch. 300, 19.



Section 58-24-20 - Court proceedings; preference; venue.

58-24-20. Court proceedings; preference; venue.

Any action or proceeding to which the authority or the people of the state may be a party in which any question arises as to the validity of the Industrial and Agricultural Finance Authority Act [58-24-1 NMSA 1978] shall be preferred over all other civil cases in all courts of the state and shall be heard and determined in preference to all other civil business pending therein irrespective of position on the calendar. The same preference shall be granted upon application of counsel to the authority in any action or proceeding questioning the validity of the Industrial and Agricultural Finance Authority Act in which he may be allowed to intervene. The venue of any such action or proceeding or any other action or proceeding against the authority shall be laid in the county in which the principal office of the authority is located.

History: Laws 1983, ch. 300, 20.



Section 58-24-21 - Corporate existence.

58-24-21. Corporate existence.

The authority and its corporate existence shall continue until terminated by law, provided that no such law shall take effect so long as the authority shall have bonds, notes and other obligations outstanding, unless adequate provision has been made for the payment thereof. Upon termination of the existence of the authority, all its rights and properties in excess of its obligations shall pass to and be vested in the state.

History: Laws 1983, ch. 300, 21.



Section 58-24-22 - Conflicts of interest.

58-24-22. Conflicts of interest.

A. If any member, officer or employee of the board shall have an interest, either direct or indirect, in any contract to which the authority is or is to be a party or in any lender requesting a loan from or offering to sell loans to the authority, such interest shall be disclosed to the board in writing and shall be set forth in the minutes of the board. The member, officer or employee having such interest shall not participate in any action by the board with respect to such contract or lender.

B. Nothing in this section shall be deemed or construed to limit the right of any member, officer or employee of the authority to:

(1) acquire an interest in bonds or notes of the authority; or

(2) have an interest in any banking institution in which the funds of the authority are or are to be deposited or which is or is to be acting as trustee or paying agent under any trust indenture to which the authority is a party.

History: Laws 1983, ch. 300, 22.



Section 58-24-23 - Cumulative authority.

58-24-23. Cumulative authority.

The foregoing sections [58-24-1 to 58-24-22 NMSA 1978] of the Industrial and Agricultural Finance Authority Act shall be deemed to provide an additional and alternative method for the doing of things authorized thereby and shall be regarded as supplemental and additional to powers conferred by other laws and shall not be regarded as in derogation of any powers now existing; provided that the issuance of bonds or notes under the provisions of the Industrial and Agricultural Finance Authority Act need not comply with the requirements of any other law applicable to the issuance of bonds or notes.

History: Laws 1983, ch. 300, 23.



Section 58-24-24 - Liberal interpretation.

58-24-24. Liberal interpretation.

The Industrial and Agricultural Finance Authority Act [58-24-1 NMSA 1978], being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect the purposes thereof.

History: Laws 1983, ch. 300, 27.






Article 25 - Employment References

Section 58-25-1 - Financial institutions; reference.

58-25-1. Financial institutions; reference.

A. A financial institution may provide a written employment reference in response to the request of another financial institution for that information if a copy of that reference is mailed to the last known address of the applicant for employment. A financial institution shall not be liable in a civil action for providing an employment reference in accordance with the requirements of this section unless there is proof by clear and convincing evidence that the information in that reference is false and that the financial institution had actual knowledge of its falsity.

B. As used in this section:

(1) "employment reference" means a written statement of the involvement or suspected involvement by the applicant for employment in a theft, embezzlement, misappropriation or violation of financial institution's laws or regulations which has been reported to federal authorities pursuant to federal financial institution's regulations; and

(2) "financial institution" means a New Mexico bank, savings and loan association or credit union or an employee of that bank, savings and loan association or credit union.

History: Laws 1987, ch. 195, 1.






Article 26 - Interstate Depository Institutions

Section 58-26-1 - Short title.

58-26-1. Short title.

This act [58-26-1 to 58-26-8 NMSA 1978] may be cited as the "Interstate Depository Institutions Act".

History: Laws 1988, ch. 5, 1.



Section 58-26-2 - Purpose of act.

58-26-2. Purpose of act.

The purpose of the Interstate Depository Institutions Act [58-26-1 NMSA 1978] is to attract capital to New Mexico through interstate acquisitions and mergers of financial institutions to enhance economic development for the benefit of all New Mexicans. At the same time, the legislature encourages any such mergers or acquisitions to provide for local management discretion so that consumers may deal directly with lenders who understand their financial circumstances and needs.

The Interstate Depository Institutions Act is designed to encourage aggressive, spirited competition in the financial arenas to offer lower interest rates, increased capital availability, cooperative risk-taking by lenders and competition in the financial market place. The legislature has as its goal the availability of financial resources to all its citizens no matter their race, color, creed, national origin or geographic location within the state.

History: Laws 1988, ch. 5, 2.



Section 58-26-3 - Definitions.

58-26-3. Definitions.

As used in the Interstate Depository Institutions Act [58-26-1 NMSA 1978]:

A. "bank" means:

(1) an insured bank as defined in Section 3(h) of the Federal Deposit Insurance Act; or

(2) any institution that is eligible to make application to become an insured bank pursuant to Section 5 of the Federal Deposit Insurance Act excepting and excluding an institution created or incorporated under the federal Edge Act (Federal Reserve Banks);

B. "control" means the power, directly or indirectly, to either direct or exercise a controlling influence over the management or policies of a depository institution or a holding company, elect a majority of the directors of a depository institution or a holding company, or vote twenty-five percent or more of any class of voting securities of a depository institution or a holding company;

C. "depository institution" means any bank or savings institution;

D. "director" means the director of the financial institutions division of the regulation and licensing department;

E. "domestic depository institution" means a depository institution whose home office is located in New Mexico and whose operations are principally conducted in New Mexico;

F. "domestic holding company" means a holding company whose subsidiary depository institutions' operations are principally conducted in New Mexico;

G. "financial institution" means any depository institution or credit union;

H. "holding company" means any person, other than an individual, that has the power, to control a depository institution;

I. "interstate acquisition" means any transaction pursuant to which an out-of-state depository institution or an out-of-state holding company acquires control of, merges with or acquires all or substantially all of the assets of a domestic depository institution or domestic holding company;

J. "out-of-state depository institution" means any depository institution whose home office is located in a state other than New Mexico or whose operations are principally conducted in a state other than New Mexico;

K. "out-of-state holding company" means a holding company whose subsidiary depository institutions' operations are principally conducted in a state other than New Mexico;

L. "operations are principally conducted" means the state where the largest percentage of the aggregate deposits of a depository institution or of all depository institution subsidiaries of a holding company are held; and

M. "savings institution" means a state or federal savings and loan association, state or federal savings bank, building and loan, savings and loan or homestead association or cooperative bank, the accounts of which are insured by the federal savings and loan insurance corporation.

History: Laws 1988, ch. 5, 3.



Section 58-26-4 - Interstate acquisitions permitted.

58-26-4. Interstate acquisitions permitted.

Notwithstanding the provisions of Section 58-5-11 NMSA 1978 restricting interstate acquisition:

A. interstate acquisitions of domestic depository institutions that are savings institutions or domestic holding companies whose subsidiary depository institutions are savings institutions are permitted by out-of-state depository institutions and out-of-state holding companies effective January 1, 1989; provided, however, until July 1, 1992, if a domestic depository institution is to be so acquired, the acquired institution shall have been continuously operated for at least five years, or if a domestic holding company is to be so acquired, at least one of its subsidiary depository institutions shall have been continuously operated for at least five years; and

B. an interstate acquisition pursuant to this section may not otherwise be contrary to law and shall not result in undue concentration of deposits totaling forty percent or more of the total deposits in all financial institutions in New Mexico.

History: Laws 1988, ch. 5, 4; 1989, ch. 16, 1; 1996, ch. 2, 13.



Section 58-26-5 - Interstate acquisitions; notice.

58-26-5. Interstate acquisitions; notice.

At least ninety days prior to any interstate acquisition permitted by the Interstate Depository Institutions Act [58-26-1 NMSA 1978], the out-of-state depository institution or out-of-state holding company seeking to make an interstate acquisition shall file a notice of intent to make an interstate acquisition with the director. The director shall promulgate the form for such notice. Unless the shareholders of the domestic depository institution or domestic holding company sought to be accquired [acquired] have approved the interstate acquisition as required by applicable law, the director shall immediately notify any domestic depository institution or domestic holding company sought to be acquired in an interstate acquisition of the filing of any such notice and shall provide a copy of the notice to such domestic depository institution or domestic holding company.

History: Laws 1988, ch. 5, 5.



Section 58-26-6 - Formation of new depository institutions.

58-26-6. Formation of new depository institutions.

Until July 1, 1992, no out-of-state depository institution or out-of-state holding company may form a new depository institution in New Mexico. After July 1, 1992, an out-of-state depository institution or out-of-state holding company may form a new depository institution in New Mexico, provided that the new depository institution has a minimum capital stock structure of at least seven million five hundred thousand dollars ($7,500,000), inclusive of common capital and surplus and undivided profits.

History: Laws 1988, ch. 5, 6.



Section 58-26-7 - Regulation.

58-26-7. Regulation.

Nothing contained in the Interstate Depository Institutions Act [58-26-1 NMSA 1978] shall be construed to alter, amend or otherwise affect the powers and duties of the director as established by law.

History: Laws 1988, ch. 5, 7.



Section 58-26-8 - Existing law.

58-26-8. Existing law.

Nothing in the Interstate Depository Institutions Act [58-26-1 NMSA 1978] shall be construed to modify or repeal the financial institution branching laws of this state or the provisions of Section 58-5-11 NMSA 1978.

History: Laws 1988, ch. 5, 8.






Article 27 - Border Development

Section 58-27-1 - Short title.

58-27-1. Short title.

Chapter 58, Article 27 NMSA 1978 may be cited as the "Border Development Act".

History: Laws 1991, ch. 131, 1; 2009, ch. 44, 1.



Section 58-27-2 - Legislative purpose.

58-27-2. Legislative purpose.

By enacting the Border Development Act [58-27-1 NMSA 1978], it is the purpose of the legislature to:

A. encourage and foster development of the state, its cities and counties by developing port facilities at international ports of entry;

B. actively promote and assist public and private sectors' infrastructure development to attract new industries and businesses, thereby creating new job opportunities in the state while resolving transportation and logistical problems that may arise as ports of entry develop; and

C. create the statutory framework that will enable the state to design, finance, construct, equip and operate port facilities necessary to ensure the timely, planned and efficient development of the border area between New Mexico and the Mexican state of Chihuahua.

History: Laws 1991, ch. 131, 2.



Section 58-27-3 - Definitions.

58-27-3. Definitions.

As used in the Border Development Act:

A. "authority" means the border authority;

B. "financial assistance" means grants and loans provided for projects to a qualified entity on terms and conditions approved by the authority;

C. "mortgage" means a mortgage or a mortgage and deed of trust or the pledge and hypothecation of any assets as collateral security;

D. "port of entry" means an international port of entry in New Mexico at which customs services are provided by the United States customs and border protection;

E. "project" means any land or building or any other improvements acquired as a part of a port of entry or associated with a port of entry or to aid commerce in connection with a port of entry, including all real and personal property deemed necessary in connection therewith, whether or not now in existence. A project shall be suitable for use by, or for, one or more of the following:

(1) a port of entry, a foreign trade zone, an inspection station, an emergency response station or any other facilities to be used by any agency or entity of the United States government, by another qualified entity or by any other foreign international state;

(2) an industry for the manufacturing, processing or assembling of any agricultural, mining or manufactured product;

(3) a railroad switching yard, railroad station, bus terminal, airport or other passenger, commuter or mass transportation system or freight transportation system;

(4) a commercial business or other enterprise engaged in storing, warehousing, distributing or selling products of manufacturing, agriculture, mining or related industries, not including facilities designed for the distribution to the public of electricity or gas;

(5) an enterprise in which all or part of the activities of the enterprise involve supplying services to the general public or to governmental agencies or to a specific industry or customer;

(6) any industrial, commercial, agricultural, professional or other business enterprise seeking to occupy office space;

(7) infrastructure development involving acquiring, repairing, improving or maintaining storm sewers and other drainage improvements, sanitary sewers, sewage treatment, water utilities or solid waste disposal facilities, including acquiring rights of way or water rights;

(8) infrastructure development involving reconstructing, resurfacing, maintaining, repairing or improving existing alleys, streets, roads or bridges or laying off, opening, constructing or acquiring new alleys, streets, roads or bridges, including acquiring rights of way;

(9) any industry that involves any water distribution or irrigation system, including pumps, distribution lines, transmission lines, fences, dams and similar facilities and equipment, including acquiring rights of way; or

(10) fire protection services or equipment or police protection services or equipment;

F. "property" means land, improvements to the land, buildings and improvements to the buildings, machinery and equipment of any kind necessary to the project, operating capital and any other personal properties deemed necessary in connection with the project;

G. "qualified entity" means the state or one of its agencies, instrumentalities, institutions or political subdivisions or the United States or any corporation, department, instrumentality or agency of the federal government;

H. "bond" means any bonds, notes or other obligations; and

I. "bondholder" means a person who is the owner of a bond, regardless of whether the bond is registered.

History: Laws 1991, ch. 131, 3; 1993, ch. 335, 1; 1995, ch. 192, 1; 2011, ch. 59, 1.



Section 58-27-4 - Border authority created; membership.

58-27-4. Border authority created; membership.

A. The "border authority" is created. The authority is a state agency and is administratively attached to the economic development department.

B. The authority consists of seven voting members, six of whom shall be appointed by the governor. No more than three of those appointed shall belong to the same political party. The seventh member shall be the secretary of economic development or the secretary's designee. The voting members appointed by the governor shall be confirmed by the senate. The lieutenant governor shall serve as a nonvoting ex-officio member. The chair may appoint a nonvoting advisory committee to provide advice and recommendations on authority matters.

C. The six voting members of the authority appointed by the governor shall be citizens of the state and shall serve for terms of four years except for the initial appointees who shall be appointed so that the terms are staggered after initial appointment. Initial appointees shall serve terms as follows: two members for two years, two members for three years and two members for four years.

History: Laws 1991, ch. 131, 4; 1995, ch. 192, 2; 2003, ch. 123, 1.



Section 58-27-5 - Authority; members' compensation.

58-27-5. Authority; members' compensation.

Appointed voting members of the authority shall be reimbursed for expenses in accordance with those provisions of the Per Diem and Mileage Act [10-8-1 NMSA 1978] that apply to nonsalaried public officers unless a different provision of that act applies to a specific member, in which case that member shall be paid under the applicable provision. Members and advisors shall receive no other compensation, perquisite or allowance for serving as a member of or advisor to the authority.

History: Laws 1991, ch. 131, 5; 1995, ch. 192, 3.



Section 58-27-6 - Officers of the authority.

58-27-6. Officers of the authority.

The secretary of economic development shall serve as the chairman of the authority. Authority members shall elect any other officers from the membership that the authority determines appropriate.

History: Laws 1991, ch. 131, 6; 1992, ch. 46, 1; 1995, ch. 192, 4.



Section 58-27-7 - Executive committee of the authority.

58-27-7. Executive committee of the authority.

The chairman and four other authority voting members appointed by him shall constitute the border authority executive committee. The committee shall have such powers and duties as delegated to it by the authority. The executive director of the authority shall be a nonvoting member of the executive committee.

History: Laws 1991, ch. 131, 7.



Section 58-27-8 - Vacancies on authority.

58-27-8. Vacancies on authority.

If a vacancy occurs among the appointed voting members of the authority, the governor shall appoint a replacement to serve out the term of the former member. If an appointed member's term expires, he shall continue to serve until he is reappointed or another person is appointed to replace him.

History: Laws 1991, ch. 131, 8.



Section 58-27-9 - Meetings and records of the authority.

58-27-9. Meetings and records of the authority.

A. The authority shall meet at the call of the chairman and shall meet in regular session at least once every three months.

B. The authority shall maintain written minutes of all meetings of the authority. It shall maintain such other records as would be appropriate for a public governmental entity to maintain, including financial transaction records in compliance with law and adequate to provide an accurate record for audit purposes pursuant to the Audit Act [12-6-1 NMSA 1978].

History: Laws 1991, ch. 131, 9.



Section 58-27-10 - Powers and duties of authority.

58-27-10. Powers and duties of authority.

A. The authority shall:

(1) advise the governor and the governor's staff and the New Mexico finance authority oversight committee on methods, proposals, programs and initiatives involving the New Mexico-Chihuahua border area that may further stimulate the border economy and provide additional employment opportunities for New Mexico citizens;

(2) subject to the provisions of the Border Development Act, initiate, develop, acquire, own, construct and maintain border development projects;

(3) create programs to expand economic opportunities beyond the New Mexico-Chihuahua border area to other areas of the state;

(4) create avenues of communication between New Mexico and Chihuahua and the Republic of Mexico concerning economic development, trade and commerce, transportation and industrial affairs;

(5) promote legislation that will further the goals of the authority and development of the border region;

(6) produce or cause to have produced promotional literature related to explanation and fulfillment of the authority's goals;

(7) actively recruit industries and establish programs that will result in the location and relocation of new industries in the state;

(8) coordinate and expedite the involvement of the executive department's border area efforts;

(9) perform or cause to be performed environmental, transportation, communication, land use and other technical studies necessary or advisable for projects or programs or to secure port-of-entry approval by the United States and the Mexican governments and other appropriate governmental agencies; and

(10) administer the border project fund and projects financed with expenditures from that fund pursuant to Section 58-27-25.1 NMSA 1978.

B. The authority may:

(1) solicit and accept federal, state, local and private grants of funds, property or financial or other aid in any form for the purpose of carrying out the provisions of the Border Development Act;

(2) adopt rules governing the manner in which its business is transacted and the manner in which the powers of the authority are exercised and its duties performed;

(3) act as an applicant for and operator of port-of-entry facilities and, as the applicant, carry out all tasks and functions, including acquisition by purchase or gift of any real property necessary for port-of-entry facilities, acquisition by purchase, gift or construction of any facilities or other real or personal property necessary for a port of entry and filing all necessary documents and follow-up of such filings with appropriate agencies;

(4) as part of a port of entry, give or transfer real property, facilities and improvements owned by the authority to the United States government;

(5) acquire by construction, purchase, gift or lease projects that shall be located within the state;

(6) sell, lease or otherwise dispose of a project upon terms and conditions acceptable to the authority and in the best interests of the state;

(7) enter into agreements with the federal government for the operation, improvement and expansion of federal border facilities;

(8) enter into joint ventures, partnerships or other business relationships with qualified entities and private persons for the joint funding and operation of projects;

(9) issue revenue bonds and borrow money for the purpose of defraying the cost of acquiring a project by purchase or construction and to secure the payment of the bonds or repayment of a loan;

(10) expend funds or incur debt for the improvement, maintenance, repair or addition to property owned by the authority, the state or the United States government; and

(11) refinance a project.

C. In exercising its authority, the authority shall not incur debt as a general obligation of the state or pledge the full faith and credit of the state to repay debt.

History: Laws 1991, ch. 131, 10; 1993, ch. 335, 2; 1995, ch. 192, 5; 2003, ch. 123, 2; 2009, ch. 44, 2; 2011, ch. 59, 2.



Section 58-27-12 - Authority staff; contracts.

58-27-12. Authority staff; contracts.

A. The authority shall hire an executive director who shall employ the necessary professional, technical and clerical staff to enable the authority to function efficiently.

B. The executive director of the authority shall direct the affairs and business of the authority, subject to the policies, control and direction of the authority.

C. The authority may contract with any other competent private or public organization or individual to assist in the fulfillment of its duties.

History: Laws 1991, ch. 131, 12; 1995, ch. 192, 7.



Section 58-27-13 - Location of authority.

58-27-13. Location of authority.

The authority shall be located in the New Mexico-Chihuahua border area.

History: Laws 1991, ch. 131, 13.



Section 58-27-14 - Authority fees and charges.

58-27-14. Authority fees and charges.

Unless prohibited by law, the authority may fix, alter, charge and collect tolls, fees or rentals and may impose any other charges for the use of or for services rendered by any authority facility, program or service.

History: Laws 1991, ch. 131, 14; 1995, ch. 192, 8; 2003, ch. 123, 3.



Section 58-27-15 - Border authority; bonding authority; power to issue revenue bonds.

58-27-15. Border authority; bonding authority; power to issue revenue bonds.

A. The authority may act as an issuing authority for the purposes of the Private Activity Bond Act [6-20-1 NMSA 1978].

B. The authority may issue revenue bonds for authority projects. With the exception of the port of entry or foreign trade zone, the border authority shall not be authorized to issue bonds for projects for a qualified entity, as defined in Section 6-21-3 NMSA 1978. Revenue bonds so issued may be considered appropriate investments for the severance tax permanent fund or collateral for the deposit of public funds if the bonds are rated not less than "A" by a national rating service and both the principal and interest of the bonds are fully and unconditionally guaranteed by a lease agreement executed by an agency of the United States government or by a corporation organized and operating within the United States, that corporation or the long-term debt of that corporation being rated not less than "A" by a national rating service. All bonds issued by the authority are legal and authorized investments for banks, trust companies, savings and loan associations and insurance companies.

C. The authority may pay from the bond proceeds all expenses, premiums and commissions that the authority may deem necessary or advantageous in connection with the authorization, sale and issuance of the bonds.

History: Laws 1991, ch. 131, 15; 1995, ch. 192, 9.



Section 58-27-16 - Authority revenue bonds; terms.

58-27-16. Authority revenue bonds; terms.

A. Authority revenue bonds:

(1) may have interest, appreciated principal value or any part thereof payable at intervals determined by the authority;

(2) may be subject to prior redemption or mandatory redemption at the authority's option at the time and upon the terms and conditions with or without the payment of a premium as may be provided by resolution of the authority;

(3) may mature at any time not exceeding thirty years after the date of issuance;

(4) may be serial in form and maturity or may consist of one or more bonds payable at one time or in installments or may be in such other form as determined by the authority;

(5) may be in registered or bearer form or in book entry form through the facilities of a securities depository either as to principal or interest or both;

(6) shall be sold for cash at, above or below par and at a price that results in a net effective interest rate that conforms to the Public Securities Act [6-14-1 NMSA 1978]; and

(7) may be sold at public or negotiated sale.

B. Subject to the approval of the state board of finance, the authority may enter into other financial arrangements if it determines that the arrangements will assist the authority.

History: Laws 1991, ch. 131, 16; 1995, ch. 192, 11; 2003, ch. 123, 4.



Section 58-27-16.1 - Authority loans; terms.

58-27-16.1. Authority loans; terms.

If the authority borrows money from a financial institution or other entity:

A. the interest, principal payments or any part thereof shall be payable at intervals as may be determined by the authority;

B. the loan shall mature at any time not exceeding thirty years from the date of origination;

C. the principal amount of the loan shall not exceed the fair market value of the real or personal property to be acquired with the proceeds of the loan as evidenced by a certified appraisal in accordance with the Real Estate Appraisers Act [61-30-1 NMSA 1978]; and

D. the loan shall be subject to the approval of the state board of finance.

History: 1978 Comp., 58-27-16.1, enacted by Laws 1993, ch. 335, 4; 1995, ch. 192, 12; 2003, ch. 123, 5.



Section 58-27-16.3 - Bonds secured by trust indenture.

58-27-16.3. Bonds secured by trust indenture.

The bonds may be secured by a trust indenture between the authority and a corporate trustee that may be either a bank having trust powers or a trust company. The trust indenture may contain reasonable provisions for protecting and enforcing the rights and remedies of bondholders, including covenants setting forth the duties of the authority in relation to the exercise of its powers and the custody, use and investment of the project revenues or other funds. The authority may provide in a trust indenture or otherwise for the payment of the proceeds of the bonds and the project revenue to the trustee under the trust indenture or other depository for disbursement with any safeguards the authority determines are necessary.

History: Laws 1995, ch. 192, 10.



Section 58-27-17 - Authority revenue bonds and borrowed funds not general obligations; authorization; authentication.

58-27-17. Authority revenue bonds and borrowed funds not general obligations; authorization; authentication.

A. Revenue bonds or refunding revenue bonds issued as authorized in the Border Development Act [58-27-1 NMSA 1978] and other loans to the authority are:

(1) not general obligations of the state, any other agency of the state or of the authority; and

(2) payable only from the proper pledged revenues. Each bond or loan shall state that it is payable solely from the proper pledged revenues and that the bondholders or lenders may not look to any other fund for the payment of the interest and principal of the bond or the loan.

B. Revenue or refunding bonds or loans may be authorized by resolution of the authority, which resolution shall be approved by a majority of the voting members of the authority and by the state board of finance.

C. The bonds or loans shall be executed by the chairman and secretary of the authority and may be authenticated by any public or private transfer agent or registrar, or its successor, named or otherwise designated by the authority. Bonds, notes or other certificates of indebtedness of the authority may be executed as provided under the Uniform Facsimile Signature of Public Officials Act [6-9-1 NMSA 1978], and the coupons, if any, shall bear the facsimile signature of the chairman of the authority.

History: Laws 1991, ch. 131, 17; 1993, ch. 335, 5; 1995, ch. 192, 13.



Section 58-27-18 - Security for bonds, notes or certificates of indebtedness.

58-27-18. Security for bonds, notes or certificates of indebtedness.

The principal of and interest on any bonds, notes or other certificates of indebtedness issued pursuant to the provisions of the Border Development Act [58-27-1 NMSA 1978] shall be secured by a pledge of the revenues out of which the bonds shall be made payable, may be secured by a mortgage, deed of trust note or other certificate of indebtedness covering all or any part of the project from which the revenues so pledged may be derived and may be secured by a pledge of any lease or installment sale agreement or other fees or revenues with respect to the project. The resolution of the authority under which bonds, notes or certificates of indebtedness are authorized to be issued or any mortgage, notes or certificates of indebtedness may contain any agreement and provisions customarily contained in instruments securing bonds, notes or certificates of indebtedness, including, without limiting the generality of the foregoing, provisions respecting the fixing and collection of all revenues from any project covered by the proceedings or mortgage, the terms to be incorporated in any lease or installment sale agreement with respect to the project, the maintenance and insurance of the project, the creation and maintenance of special funds from the revenues with respect to the project and the rights and remedies available in the event of default to the bondholders, to the trustee under a mortgage, deed of trust or trust indenture or to a lender, all as the authority deems advisable and not in conflict with the provisions of the Border Development Act; provided, however, that in making the agreements or provisions, the authority shall not have the power to obligate itself except with respect to the project and the application of the revenues from the project and shall not have the power to incur a pecuniary liability or a charge upon the state general credit or against the state taxing powers. The resolution authorizing any bonds and any mortgage securing the bonds, any note or other certificate of indebtedness may set forth the procedure and remedies in the event of default in payment of the principal of or the interest on the bond, note or certificate of indebtedness or in the performance of any agreement. No breach of any agreement shall impose any pecuniary liability upon the state or any charge upon its general credit or against its taxing powers.

History: Laws 1991, ch. 131, 18; 1993, ch. 335, 6; 1995, ch. 192, 14.



Section 58-27-19 - Requirements respecting resolution and lease.

58-27-19. Requirements respecting resolution and lease.

A. Prior to approving a resolution for the issuance of bonds or the closing of a loan for any project, the authority shall determine and find the following in the resolution approving the issuance of the bonds or the closing of the loan:

(1) if the resolution is for the issuance of bonds, the principal and interest of the bonds to be issued shall be fully secured by a lease agreement or installment sale agreement executed by an agency of the United States government, by a state or local public agency or institution, by a corporation organized and operating within the United States, that corporation or the long-term debt of that corporation being rated not less than "A" by a national rating service, or by an irrevocable letter of credit issued by a chartered financial institution approved for this purpose by the state board of finance or by a bond insurance policy issued by an insurance company rated not less than "AA" by a national rating service;

(2) the amount necessary in each year to pay the principal of and the interest on the bonds proposed to be issued or the loan proposed to be obtained to finance the project; and

(3) the amount necessary to be paid each year into any reserve funds that the governing body may deem advisable to establish in connection with the retirement of the proposed bonds or the repayment of the loan and, in either case, the maintenance of the project. Unless the terms under which the project is to be leased or sold provide that the lessee or purchaser shall maintain the project and carry all proper insurance with respect to the project, the resolution shall set forth the estimated cost of maintaining the project in good repair and keeping it properly insured.

B. If the resolution is for the issuance of bonds, the determinations and findings of the authority required to be made by this section shall be set forth in the proceedings under which the proposed bonds are to be issued.

C. Prior to the issuance of the bonds or the closing of the loan, the authority may lease or sell the project to a lessee or purchaser under an agreement conditioned upon completion of the project and providing for payment to the authority of such rentals or payments as, upon the basis of determinations and findings pursuant to provisions of Subsection A of this section, will be sufficient to:

(1) pay the principal of and interest on the bonds issued or on the loan to be obtained to finance the project;

(2) build up and maintain any reserve deemed by the authority to be advisable in connection with the financing of the project; and

(3) pay the costs of maintaining the project in good repair and keeping it properly insured, unless the agreement of lease obligates the lessee to pay for the maintenance and insurance of the project.

D. With prior approval of the state board of finance, the authority may borrow funds to purchase, lease, acquire or develop water rights, a water system or a wastewater collection and treatment system, provided the authority does not obligate itself or the state to any debt or obligation that cannot be paid from revenues derived from the project.

E. Upon prior approval of the state board of finance, the authority may obtain a commitment from a financial institution to borrow money; provided that closing of the loan and disbursement of the proceeds is conditional upon compliance with the requirements of the Border Development Act [58-27-1 NMSA 1978]. Nothing in this section shall be deemed to authorize the authority to incur any debt obligation of the authority in connection with a loan commitment prior to the closing of the loan.

History: Laws 1991, ch. 131, 19; 1993, ch. 335, 7; 1995, ch. 192, 15; 2003, ch. 123, 6.



Section 58-27-20 - Use of proceeds from sale of bonds.

58-27-20. Use of proceeds from sale of bonds.

The proceeds from the sale of any bonds issued under authority of the Border Development Act [58-27-1 NMSA 1978] shall be applied only for the purpose for which the bonds were issued; provided, however, that any accrued interest and premiums received in any such sale shall be applied to the payment of the principal of or the interest on the bonds sold; and provided, further, that if for any reason any portion of such proceeds are not needed for the purpose for which the bonds were issued, then the balance of the proceeds shall be applied to the payment of the principal of or the interest on the bonds; and provided, further, that any portion of the proceeds from the sale of the bonds or any accrued interest and premium received in any such sale may, in the event the money will not be needed or cannot be effectively used to the advantage of the authority for the purposes provided herein, be invested in short-term, interest-bearing securities if such investment will not interfere with the use of the funds for the primary purpose of the project. The cost of acquiring any project shall be deemed to include the following:

A. the actual cost of construction of any part of a project, including architects', attorneys' and engineers' fees;

B. the purchase price of any part of a project that may be acquired by purchase;

C. the actual cost of the extension of any utility to the project site and all expenses in connection with the authorization, sale and issuance of the bonds to finance such acquisition; and

D. the interest on those bonds for a reasonable time prior to construction, during construction and not exceeding six months after completion of construction.

History: Laws 1991, ch. 131, 20; 1995, ch. 192, 16.



Section 58-27-21 - Border authority revenue bonds; refunding authorization.

58-27-21. Border authority revenue bonds; refunding authorization.

A. The authority may issue refunding revenue bonds for the purpose of refinancing, paying and discharging all or any part of outstanding authority revenue bonds of any one or more or all outstanding issues:

(1) for the acceleration, deceleration or other modification of payment of such obligations, including without limitation any capitalization of any interest thereon in arrears or about to become due for any period not exceeding one year from the date of the refunding bonds;

(2) for the purpose of reducing interest costs or effecting other economies;

(3) for the purpose of modifying or eliminating restrictive contractual limitations pertaining to the issuance of additional bonds, otherwise concerning the outstanding bonds or to any facilities relating thereto; or

(4) for any combination of those purposes.

B. The authority may pledge irrevocably for the payment of interest and principal on refunding bonds the appropriate pledged revenues which may be pledged to an original issue of bonds.

C. Bonds for refunding and bonds for any purpose permitted by the Border Development Act [58-27-1 NMSA 1978] may be issued separately or issued in combination in one series or more.

History: Laws 1991, ch. 131, 21.



Section 58-27-22 - Authority refunding bonds; escrow; detail.

58-27-22. Authority refunding bonds; escrow; detail.

A. Refunding bonds issued pursuant to the Border Development Act [58-27-1 NMSA 1978] shall be authorized by resolution of the authority. Any bonds that are refunded under the provisions of this section shall be paid at maturity or on any permitted prior redemption date in the amounts, at the time and places and, if called prior to maturity, in accordance with any applicable notice provisions, all as provided in the proceedings authorizing the issuance of the refunded bonds or otherwise appertaining thereto, except for any such bond that is voluntarily surrendered for exchange or payment by the holder or owner.

B. Provision shall be made for paying the bonds refunded at the time provided in Subsection A of this section. The principal amount of the refunding bonds may exceed the principal amount of the refunded bonds and may also be less than or the same as the principal amount of the bonds being refunded so long as provision is duly and sufficiently made for the payment of the refunded bonds.

C. The proceeds of refunding bonds, including any accrued interest and premium appertaining to the sale of refunding bonds, shall either be immediately applied to the retirement of the bonds being refunded or be placed in escrow in a commercial bank or trust company which possesses and is exercising trust powers and which is a member of the federal deposit insurance corporation, to be applied to the payment of the principal of, interest on and any prior redemption premium due in connection with the bonds being refunded; provided that such refunding bond proceeds, including any accrued interest and any premium appertaining to a sale of refunding bonds, may be applied to the establishment and maintenance of a reserve fund and to the payment of expenses incidental to the refunding and the issuance of the refunding bonds, the interest thereon and the principal thereof or both interest and principal as the authority may determine. Nothing in this section requires the establishment of an escrow if the refunded bonds become due and payable within one year from the date of the refunding bonds and if the amounts necessary to retire the refunded bonds within that time are deposited with the paying agent for the refunded bonds. Any such escrow shall not necessarily be limited to proceeds of refunding bonds but may include other money available for its purpose. Any proceeds in escrow pending such use may be invested or reinvested in bills, certificates of indebtedness, notes or bonds which are direct obligations of or the principal and interest of which obligations are unconditionally guaranteed by the United States of America or in certificates of deposit of banks that are members of the federal deposit insurance corporation. Such proceeds and investments in escrow, together with any interest or other income to be derived from any such investment, shall be in an amount at all times sufficient as to principal, interest, any prior redemption premium due and any charges of the escrow agent payable therefrom to pay the bonds being refunded as they become due at their respective maturities or due at any designated prior redemption date in connection with which the authority shall exercise a prior redemption option. Any purchaser of any refunding bond issued under the Border Development Act is in no manner responsible for the application of the proceeds thereof by the authority or any of its officers, agents or employees.

D. Refunding bonds may bear such additional terms and provisions as may be determined by the authority subject to the limitations in this section and Section 58-27-23 NMSA 1978.

History: Laws 1991, ch. 131, 22; 1995, ch. 192, 17.



Section 58-27-23 - Authority refunding revenue bonds; terms.

58-27-23. Authority refunding revenue bonds; terms.

Authority refunding revenue bonds:

A. may have interest, appreciated principal value or any part thereof payable at intervals or at maturity as may be determined by the authority in the resolution;

B. may be subject to prior redemption at the authority's option at such time and upon such terms and conditions, with or without the payment of premiums, as may be provided by the resolution;

C. may be serial in form and maturity, may consist of a single bond payable in one or more installments, may be in both forms or may be in other forms as may be determined by the authority; and

D. shall be exchanged for the bonds and any mature unpaid interest being refunded at not less than par or sold at public or negotiated sale at, above or below par and at a price which results in a net effective interest rate which does not exceed the maximum permitted by the Public Securities Act [6-14-1 NMSA 1978].

History: Laws 1991, ch. 131, 23; 1995, ch. 192, 18.



Section 58-27-24 - Exemption from taxation.

58-27-24. Exemption from taxation.

Bonds authorized pursuant to the Border Development Act [58-27-1 NMSA 1978] and the income from those bonds, all mortgages or other security instruments executed as security for those bonds, all lease and installment purchase agreements made pursuant to the provisions of that act and revenue derived from any lease or sale by the authority shall be exempt from all taxation by the state or any subdivision thereof.

History: Laws 1991, ch. 131, 24; 1995, ch. 192, 19.



Section 58-27-25 - Fund created.

58-27-25. Fund created.

A. The "border authority fund" is created in the state treasury. Separate accounts within the fund may be created for any project. Money in the fund is appropriated to the authority for the purposes of carrying out the provisions of the Border Development Act. Money in the fund shall not revert at the end of a fiscal year.

B. Except as provided in Subsections E and F of this section, money received by the authority shall be deposited in the border authority fund, including but not limited to:

(1) the proceeds of bonds issued by the authority or from any loan to the authority made pursuant to the Border Development Act;

(2) interest earned upon money in the fund;

(3) any property or securities acquired through the use of money belonging to the fund;

(4) all earnings of such property or securities;

(5) lease or rental payments received by the authority from any project and distributed to the fund pursuant to Subsection F of this section;

(6) all other money received by the authority from any public or private source except that, if the public or private source expresses an intent that the money be used for projects pursuant to Section 58-27-25.1 NMSA 1978, then the money shall be deposited into the border project fund and not the border authority fund; and

(7) tolls, fees, rents or other charges imposed and collected by the authority and distributed to the fund pursuant to Subsection F of this section.

C. Disbursements from the border authority fund shall be made only upon warrant drawn by the secretary of finance and administration pursuant to vouchers signed by the executive director of the authority or the executive director's designee pursuant to the Border Development Act; provided that in the event the position of executive director is vacant, vouchers may be signed by the chair of the authority.

D. Earnings on the balance in the border authority fund shall be credited to the fund. In addition, in the event that the proceeds from the issuance of bonds or from money borrowed by the authority are deposited in the state treasury, interest earned on that money during the period commencing with the deposit in the state treasury until the actual transfer of the money to the fund shall be credited to the fund.

E. All proceeds from issuing revenue bonds shall be placed in trust with a chartered bank to be dispersed by the trustee, pursuant to the terms set forth in the bonding resolution adopted by the authority.

F. Ten percent of the tolls, fees, rents, lease payments and other charges that are imposed, collected and received by the authority shall be deposited into the border project fund and the remaining ninety percent shall be deposited into the border authority fund; provided that the money deposited into the border authority fund shall be expended only as appropriated and in accordance with a budget approved by the state budget division of the department of finance and administration.

History: Laws 1991, ch. 131, 25; 1993, ch. 335, 8; 1995, ch. 192, 20; 2011, ch. 59, 3.



Section 58-27-25.1 - Border project fund; created; purpose; expenditures.

58-27-25.1. Border project fund; created; purpose; expenditures.

A. The "border project fund" is created in the state treasury.

B. The border project fund shall consist of:

(1) payments of principal and interest on loans for projects;

(2) the portion of the tolls, fees, rents, lease payments or other charges imposed, collected and received by the authority and distributed to the fund pursuant to Subsection F of Section 58-27-25 NMSA 1978;

(3) money from public or private sources and deposited into the fund pursuant to Paragraph (6) of Subsection B of Section 58-27-25 NMSA 1978;

(4) money appropriated by the legislature or distributed or otherwise allocated to the fund;

(5) the proceeds of severance tax bonds appropriated to the fund for projects; and

(6) income from investment of the fund, which shall be credited to the border project fund.

C. Except for severance tax bond proceeds required to revert to the severance tax bonding fund, balances in the border project fund at the end of a fiscal year shall not revert to any other fund.

D. The border project fund may consist of subaccounts as determined to be necessary by the authority.

E. The border project fund is appropriated to the authority for the following purposes:

(1) providing financial assistance to qualified entities for projects;

(2) costs incurred in the operation of a port of entry or related project pursuant to a joint powers agreement entered into with the federal government; or

(3) costs incurred in the joint funding or operation of a project as part of a joint venture, partnership or other business relationship with a qualified entity or private person.

F. The authority may establish procedures and adopt rules as required to:

(1) administer the border project fund;

(2) originate financial assistance for projects selected by the authority; and

(3) govern the process through which qualified entities may apply for financial assistance from the border project fund.

History: 1978 Comp., 58-27-25.1, enacted by Laws 2011, ch. 59, 4.



Section 58-27-26 - New Mexico finance authority oversight committee; oversight powers and duties.

58-27-26. New Mexico finance authority oversight committee; oversight powers and duties.

The New Mexico finance authority oversight committee shall serve as the oversight committee to the border authority. The New Mexico finance authority oversight committee shall:

A. monitor and oversee the operation of the border authority;

B. meet on a regular basis to receive and review reports from the border authority on implementation of the provisions of the Border Development Act [58-27-1 NMSA 1978] and to review and approve regulations proposed for adoption pursuant to that act;

C. monitor and provide assistance and advice on the project financing program of the border authority;

D. oversee and monitor state and local government capital planning and financing and take testimony from state and local officials on border and port of entry capital needs;

E. provide advice and assistance to the border authority and cooperate with the executive branch of state government and local governments on planning, setting priorities for and financing of border and port of entry capital projects;

F. undertake an ongoing examination of the statutes, constitutional provisions, regulations and court decisions governing border and port of entry capital financing in New Mexico; and

G. report its findings and recommendations, including recommended legislation or necessary changes, to the governor and to each session of the legislature. The report and proposed legislation shall be made available on or before December 15 each year.

History: Laws 1995, ch. 192, 21.






Article 28 - Land Title Trust Funds

Section 58-28-1 - Short title.

58-28-1. Short title.

Sections 1 through 8 [58-28-1 to 58-28-8 NMSA 1978] of this act may be cited as the "Land Title Trust Fund Act".

History: Laws 1997, ch. 118, 1.



Section 58-28-2 - Definitions.

58-28-2. Definitions.

As used in the Land Title Trust Fund Act [58-28-1 NMSA 1978]:

A. "committee" means the land title trust fund advisory committee;

B. "depository institution" means any bank, savings and loan association or credit union authorized by federal or state law to do business in New Mexico and insured by the federal deposit insurance corporation or the national credit union administration;

C. "division" means the financial institutions division of the regulation and licensing department;

D. "eligible organization" means a nonprofit corporation whose primary purpose is to provide affordable housing and that is qualified for tax exemption under Section 501(c)(3) of the Internal Revenue Code of 1986, as amended; a unit of state or local government dealing with housing; a local or regional housing authority or a tribal agency dealing with housing;

E. "fund" means the land title trust fund;

F. "low-income persons" means a household consisting of a single individual, a family or unrelated individuals living together if the household's total annual income does not exceed eighty percent of the median income for the area, as determined by the United States department of housing and urban development, and as adjusted for family size or other income ceiling determined for the area on the basis of that department's findings that such variations are necessary because of prevailing levels of construction costs or fair market rents or unusually high or low family incomes;

G. "pooled interest-bearing transaction account" means a trust or escrow account made available by a depository institution in the form of a negotiable order of withdrawal account, sweep account or other interest-bearing account;

H. "title company" means a title insurer or title insurance agent as defined in and regulated pursuant to the New Mexico Title Insurance Law [59A-30-1 NMSA 1978]; and

I. "trustee" means the New Mexico mortgage finance authority.

History: Laws 1997, ch. 118, 2.



Section 58-28-3 - Land title trust fund created.

58-28-3. Land title trust fund created.

The "land title trust fund" is created. The New Mexico mortgage finance authority shall be the trustee for the fund. The trustee shall deposit in the fund money received by it pursuant to the Low-Income Housing Trust Act [58-18B-1 NMSA 1978].

History: Laws 1997, ch. 118, 3; 1999, ch. 41, 5.



Section 58-28-4 - Trust accounts; escrow accounts; pooled interest-bearing transaction accounts; disposition of earned interest on certain accounts.

58-28-4. Trust accounts; escrow accounts; pooled interest-bearing transaction accounts; disposition of earned interest on certain accounts.

A. A title company that maintains one or more trust accounts or escrow accounts into which customer funds are deposited for use in the purchase, sale or financing of real property located in New Mexico may maintain one or more pooled interest-bearing transaction accounts and may deposit customer funds into those accounts, except for funds required to be deposited into interest-bearing accounts or investments under instructions from one or more of the parties to a transaction that provide for the payment of interest to be earned on the deposited funds to a person other than the title company. A pooled interest-bearing transaction account established pursuant to the provisions of this section shall be maintained in the name of the title company, but the trustee shall be named and shown as the beneficial owner of the account income or interest. A title company maintaining one or more pooled interest-bearing transaction accounts shall not be paid or receive any interest earned on funds deposited in the accounts except for the purpose of remitting net earned interest to the trustee pursuant to the provisions of this section.

B. The interest earned on customer funds deposited in a pooled interest-bearing transaction account pursuant to the requirements of Subsection A of this section, net of any service charges and fees that a depository institution charges to regular, non-title company depositors and net of any reasonable charge for preparation and transmittal of any required report pursuant to the provisions of Subsection F of this section, shall be remitted monthly or quarterly either directly to the fund or to the title company for its remittance to the fund. Alternatively, the depository institution may credit the title company account with the net interest earned either monthly or quarterly. Interest accrued after deducting the allowable charges and fees shall be treated as interest earned by the trustee and reported as such by the depository institution.

C. The provisions of this section shall not change existing duties or obligations of a title company under other laws to safeguard and account for funds held for customers.

D. Funds in each pooled interest-bearing transaction account shall be subject to withdrawal upon request and without delay, subject only to the notice period the depository institution is required to observe by law or rule.

E. The rate of interest payable on a pooled interest-bearing transaction account shall not be less than the rate customarily paid by the depository institution to regular, non-title company depositors for similar accounts. Interest shall be computed in accordance with the depository institution's standard accounting practice. Higher rates offered by the depository institution to customers whose deposits exceed certain time or quantity minima, such as those offered in the form of certificates of deposit, may be obtained by the title company on some or all of the deposited funds so long as there is no impairment of the right to withdraw or transfer principal, subject only to the notice period the depository institution is required to observe by law or rule.

F. A depository institution or title company making a remittance of interest to the fund shall at the time of the remittance transmit a report to the trustee for each account from which remittance is made showing:

(1) the name of the title company maintaining the account from which remittance is made;

(2) the rate of interest used to compute the earned interest and the amount of earned interest;

(3) the amount, if any, of depository institution service charges and fees deducted and any charge for the preparation and transmittal of the report; and

(4) the account balance as of the ending date of the reporting period.

G. If the depository institution remits to the title company or credits the title company account, it shall make the remittance or credit no later than ten days after the statement cutoff for that account. The title company shall remit to the fund and shall send the report with the remittance no later than thirty days after receipt of the remittance or credit by the depository institution.

H. Remittances to the fund shall be made at least quarterly, no later than ten days after the statement cutoff for that account if made by the depository institution and no later than thirty days after receipt of remittance or credit from the depository institution if made by the title company.

I. The trustee shall adopt and promulgate rules regarding the obligations of depository institutions pursuant to the provisions of the Land Title Trust Fund Act [58-28-1 NMSA 1978] and the Low-Income Housing Trust Act [58-18B-1 NMSA 1978].

History: Laws 1997, ch. 118, 4; 1999, ch. 41, 6; 2003, ch. 304, 4.



Section 58-28-5 - Use of money; eligible activities.

58-28-5. Use of money; eligible activities.

A. Money from the fund and other sources may be used to finance in whole or in part any loans or grant projects that will provide housing for low-income persons and for other uses specified in this section. Money deposited into the fund may be used annually as follows:

(1) no more than five percent of the fund shall be used for expenses of administering the fund;

(2) no less than twenty percent of the fund shall be invested in a permanent capital fund, the interest on which may be used for purposes specified in this section;

(3) no less than fifty percent of the fund shall be allocated to eligible organizations to make housing more accessible to low-income persons;

(4) no more than ten percent of the fund may be allocated for use to provide scholarships for New Mexico high school graduates and high school equivalency credential recipients at New Mexico public post-secondary educational institutions under a program approved by the trustee under the administration of a nonprofit statewide land title association; and

(5) the remaining balance may be allocated to eligible organizations for other housing-related programs for the benefit of the public as specifically approved by the trustee from time to time.

B. Money in the capital fund authorized in Paragraph (2) of Subsection A of this section may be invested in fully amortizing interest-bearing mortgages secured by real property in New Mexico, the interest on which may be used for purposes specified in this section.

History: Laws 1997, ch. 118, 5; 2003, ch. 304, 5; 2015, ch. 122, 21.



Section 58-28-6 - Conflict with federal requirements.

58-28-6. Conflict with federal requirements.

If any part of the Land Title Trust Fund Act [58-28-1 NMSA 1978] is found to be in conflict with federal requirements that are a prescribed condition to the allocation of federal funds to the state, the conflicting part of that act is inoperative solely to the extent of the conflict and with respect to the agencies directly affected, and this finding does not affect the operation of the remainder of that act in its application to the agencies concerned. The rules adopted pursuant to the provisions of the Land Title Trust Fund Act shall meet those federal requirements that are a necessary condition to the receipt of federal funds by the state.

History: Laws 1997, ch. 118, 6.



Section 58-28-7 - Matching funds.

58-28-7. Matching funds.

Money from the fund may be used to match federal, local or private money to be used for projects authorized under the Land Title Trust Fund Act [58-28-1 NMSA 1978].

History: Laws 1997, ch. 118, 7.



Section 58-28-8 - Land title trust find advisory committee created; functions.

58-28-8. Land title trust find advisory committee created; functions.

A. The "land title trust fund advisory committee" is created. The committee shall consist of seven persons:

(1) the chairman of the trustee or his designee, who shall serve as chairman of the committee;

(2) two representatives of the land title industry appointed by the governor;

(3) one representative of the banking industry and one representative of the real estate industry appointed by the president pro tempore of the senate; and

(4) one representative of the mortgage lending industry and one representative of the real estate industry appointed by the speaker of the house of representatives.

B. Of the first committee members appointed, two shall be appointed for terms of five years, two shall be appointed for terms of four years and two shall be appointed for terms of three years. Thereafter, appointed members shall be appointed for terms of five years. Members shall serve at the pleasure of their respective appointing authorities, and vacancies shall be filled by the appropriate appointing authority. Any member of the committee shall be eligible for reappointment.

C. The committee shall be advisory to the trustee and shall be subject to oversight by the Mortgage Finance Authority Act [58-18-1 NMSA 1978] oversight committee.

D. The committee shall review all project applications and make recommendations to the trustee for funding them. The committee shall not be involved in or advisory to the trustee in matters relating to the investment of the fund.

E. The committee shall adopt and promulgate rules and regulations regarding:

(1) the time, place and procedures of committee meetings;

(2) the procedures for the review of and standards for recommending applications for loans or grant projects; and

(3) the obligations of title companies pursuant to the provisions of the Land Title Trust Fund Act [58-28-1 NMSA 1978].

History: Laws 1997, ch. 118, 8.






Article 29 - Small Business Investment

Section 58-29-1 - Short title.

58-29-1. Short title.

Chapter 58, Article 29 NMSA 1978 may be cited as the "Small Business Investment Act".

History: Laws 2000, ch. 97, 3; 2003, ch. 399, 4.



Section 58-29-2 - Purposes.

58-29-2. Purposes.

The purposes of the Small Business Investment Act [58-29-1 NMSA 1978] are to:

A. implement the provisions of Subsection D of Section 14 of Article 9 of the constitution of New Mexico to create new job opportunities by providing capital for land, buildings or infrastructure for facilities to support new or expanding businesses; and

B. otherwise make debt investments and equity investments to create new job opportunities to support new or expanding businesses in a manner consistent with the constitution of New Mexico.

History: Laws 2000, ch. 97, 4; 2003, ch. 399, 5.



Section 58-29-3 - Definitions.

58-29-3. Definitions.

As used in the Small Business Investment Act [58-29-1 NMSA 1978]:

A. "board" means the corporation's board;

B. "cooperative agreement" means an agreement entered into by the corporation with a party that:

(1) has demonstrated the capability to provide business assistance to new and expanding businesses; and

(2) is primarily engaged or proposes to primarily engage in the business of providing business services and debt or equity capital to new and expanding businesses;

C. "corporation" means the small business investment corporation;

D. "debt investment" means direct or indirect loans or other debt obligations, the proceeds of which shall be used to:

(1) support the acquisition or development of land, buildings or infrastructure;

(2) create job opportunities; or

(3) otherwise enhance the economic development objectives of the state;

E. "equity investment" means direct or indirect ownership interests in New Mexico businesses, the proceeds of which investment shall be used to:

(1) support the acquisition or development of land, buildings or infrastructure;

(2) create job opportunities; or

(3) otherwise enhance the economic development objectives of the state;

F. "fund" means the small business investment corporation fund;

G. "New Mexico business" means a business with its principal office and a majority of its full-time employees located in New Mexico, including a sole proprietorship, partnership, limited partnership, limited liability company or corporation; and

H. "president" means the president of the corporation.

History: Laws 2000, ch. 97, 5; 2003, ch. 399, 6; 2004, ch. 57, 2.



Section 58-29-4 - Small business investment corporation created; powers of the corporation.

58-29-4. Small business investment corporation created; powers of the corporation.

A. The "small business investment corporation" is created as a nonprofit, independent, public corporation. The corporation may:

(1) sue and be sued in all actions arising out of any act or omission in connection with its business or affairs;

(2) enter into any contracts or obligations relating to the corporation that are authorized or permitted by law;

(3) cooperate with small business development centers, regional economic development districts and parties that have demonstrated abilities and relationships in providing financial services to new and emerging businesses;

(4) make investments that consider the enhancement of economic development objectives of the state as described in the Small Business Investment Act [58-29-1 NMSA 1978]; and

(5) make, alter or repeal such rules with respect to the corporation's operations as are necessary to carry out its functions and duties in the administration of the Small Business Investment Act.

B. The corporation shall not be considered a state agency for any purpose. The corporation is exempted from the provisions of the Personnel Act [10-9-1 NMSA 1978] and the Procurement Code [13-1-28 NMSA 1978].

C. Except as provided in the Tort Claims Act [41-4-1 NMSA 1978], the state shall not be liable for any obligations incurred by the corporation.

History: Laws 2000, ch. 97, 6; 2001, ch. 316, 1; 2003, ch. 399, 7.



Section 58-29-5 - Corporation board of directors; appointment; powers.

58-29-5. Corporation board of directors; appointment; powers.

A. The corporation shall be governed by the board. The corporation's board of directors shall consist of:

(1) the state treasurer or the state treasurer's designee; and

(2) six members appointed by the governor.

B. Each director shall hold office for the length of the director's term in office or until a successor is appointed or elected and begins service on the board.

C. The governor shall appoint, with the consent of the senate, the six public directors of the board who shall serve at the pleasure of the governor.

D. The governor's appointees to the board shall be public members who have general expertise in small business management, but they shall not be employed by or represent small businesses receiving equity investments from the corporation.

E. No two members of the board shall be employed by or represent the same company or institution.

F. The board shall annually elect a chair from among its members and shall elect those other officers it determines necessary for the performance of its duties.

G. The power to set the policies and procedures for the corporation is vested in the board. The board may perform all acts necessary or appropriate to exercise that power.

H. Public members of the board shall be reimbursed for attending meetings of the board as provided in the Per Diem and Mileage Act [10-8-1 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

I. Public members of the board are appointed public officials of the state while carrying out their duties and activities under the Small Business Investment Act. The directors and the employees of the corporation are not liable personally, either jointly or severally, for any debt or obligation created or incurred by the corporation or for any act performed or obligation entered into in an official capacity when done in good faith, without intent to defraud and in connection with the administration, management or conduct of the corporation or affairs relating to it.

J. The board shall conduct an annual audit of the books of accounts, funds and securities of the corporation to be made by a competent and independent firm of certified public accountants. A copy of the audit report shall be filed with the president. The audit shall be open to the public for inspection.

History: Laws 2000, ch. 97, 7; 2001, ch. 316, 2; 2003, ch. 399, 8; 2011, ch. 51, 3.



Section 58-29-5.1 - Permitted investments.

58-29-5.1. Permitted investments.

The corporation may:

A. make equity investments in New Mexico businesses, provided that:

(1) the investments are made pursuant to cooperative agreements;

(2) an equity investment in any one business may not exceed ten percent of the fund; provided, however, that the restrictions of this paragraph shall not apply to equity investments in entities that are parties to cooperative agreements, but shall apply to investments made by such entities pursuant to cooperative agreements; and

(3) the investments represent no more than forty-nine percent of the total equity capital of a business; provided, however, that the restrictions of this paragraph shall not apply to equity investments in entities that are parties to cooperative agreements, but shall apply to investments made by such entities pursuant to cooperative agreements; or

B. make debt investments in New Mexico businesses, provided that:

(1) the investments are made pursuant to cooperative agreements; and

(2) a debt investment in any one business may not exceed ten percent of the fund; provided, however, that the restrictions of this paragraph shall not apply to debt investments in entities that are parties to cooperative agreements, but shall apply to debt investments made by such entities pursuant to cooperative agreements.

History: Laws 2003, ch. 399, 9; 2004, ch. 57, 3.



Section 58-29-6 - President; powers and duties.

58-29-6. President; powers and duties.

A. The board shall select a president of the corporation from among its members. The corporation is under the administrative control of the president or a person selected by the board to administer the operations of the corporation. The board shall periodically review and appraise the investment strategy being followed, and the president shall report at least once a month to the board on investment results and related matters. The president shall:

(1) act for the corporation in collecting and disbursing money necessary to administer the corporation and conduct its business;

(2) sign contracts and incur obligations on behalf of the corporation;

(3) perform all acts necessary to exercise power, authority or jurisdiction over the corporation to discharge its functions and fulfill its responsibilities; and

(4) make investments pursuant to the Small Business Investment Act [58-29-1 NMSA 1978] and upon approval of the board.

B. The president shall submit an annual report, independently audited in accordance with generally accepted procedures governing annual reports, by October 1 of each year to the governor, the legislative finance committee and any other appropriate legislative committee indicating the business done by the corporation during the previously completed fiscal year and containing a statement of the resources and liabilities of the corporation. The report shall include:

(1) the average rate of return enjoyed by the corporation on invested assets;

(2) recommendations concerning desired changes in the corporation to promote its prompt and efficient administration of policies and claims;

(3) recommendations to the legislature and the governor regarding the continued operation of the corporation; and

(4) any other information the president deems appropriate.

History: Laws 2000, ch. 97, 8; 2001, ch. 316, 3.



Section 58-29-7 - Return to severance tax permanent fund.

58-29-7. Return to severance tax permanent fund.

Annually, no later than thirty days after the delivery of its annual report to the governor and the legislative finance committee, the corporation shall return to the severance tax permanent fund an amount equal to the net excess of funds held by the corporation. For purposes of this section, "net excess of funds" means the return on investments to the corporation in the amount of dividends and interest actually received plus any capital gains actually realized, less the operating expenses of the corporation and less amounts reasonably reserved for losses.

History: Laws 2003, ch. 399, 10.






Article 30 - Individual Development Account

Section 58-30-1 - Short title.

58-30-1. Short title.

Chapter 58, Article 30 NMSA 1978 may be cited as the "Individual Development Account Act".

History: Laws 2003, ch. 362, 1; 2006, ch. 96, 1; 2007, ch. 349, 1.



Section 58-30-2 - Definitions.

58-30-2. Definitions.

As used in the Individual Development Account Act [58-30-1 NMSA 1978]:

A. "account owner" means the person in whose name an individual development account is originally established;

B. "allowable use" means a use that complies with the provisions of the Individual Development Account Act, or rules adopted pursuant to that act;

C. "authorized financial institution" means a financial institution authorized by the office to hold and manage individual development accounts and reserve accounts;

D. "director" means the director of the office;

E. "earned income" means wages from employment, payment in lieu of wages, disability payments, tribal distributions or earnings from self-employment or acquired from the provision of services, goods or property, production of goods, management of property or supervision of services;

F. "eligible individual" means a person who meets the criteria for opening an individual development account;

G. "individual development account" means an account established and maintained in an authorized financial institution by an eligible individual participating in an individual development account program pursuant to the provisions of the Individual Development Account Act;

H. "individual development account program" means a program approved by the office to establish and administer individual development accounts and reserve accounts for eligible individuals and to provide financial training required by the office for account owners;

I. "financial institution" means a bank, bank and trust, savings bank, savings association or credit union authorized to be a trustee of individual retirement accounts as defined by federal law, the deposits of which are insured by the federal deposit insurance corporation or the national credit union administration;

J. "indigent" means an individual who, taking into account the present income and the liquid assets and the requirement for other basic necessities of life for the individual and the individual's dependents, is unable to pay the costs of allowable uses as set forth in the Individual Development Account Act;

K. "matching funds" means money deposited in a reserve account to match the withdrawals for allowable uses from an individual development account according to a proportionate formula that complies with rules adopted by the director;

L. "nonprofit organization" means an instrumentality of the state or a local government or an organization described in Section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation pursuant to Section 501(a) of that code;

M. "office" means the office of workforce training and development;

N. "program administrator" means a nonprofit organization or tribe that is selected pursuant to the Individual Development Account Act to offer an individual development account program pursuant to a contract with the director;

O. "reserve account" means an account established pursuant to the Individual Development Account Act in an authorized financial institution in which matching funds are maintained and available for payment for a predetermined allowable use following completion of all program requirements by the account owner; and

P. "tribe" means an Indian nation, tribe or pueblo located in whole or in part within New Mexico.

History: Laws 2003, ch. 362, 2; 2005, ch. 111, 15; 2006, ch. 96, 2; 2007, ch. 349, 2.



Section 58-30-3 - Individual development accounts.

58-30-3. Individual development accounts.

An individual development account may be established for an eligible individual as part of an individual development account program if the written instrument creating the account sets forth the following:

A the account owner is an eligible individual according to program requirements at the time the account is established;

B. the individual development account is established and maintained in an authorized financial institution;

C. deposits to an individual development account shall be made in accordance with the rules adopted pursuant to the Individual Development Account Act [58-30-1 NMSA 1978];

D. withdrawals from an individual development account shall only be made in accordance with the Individual Development Account Act and rules adopted pursuant to that act;

E. the matching amount that will be deposited in the reserve account for each dollar deposited by the account owner in the individual development account; and

F. the financial institution in which an individual development account is held shall not be liable for withdrawals made for uses other than allowable uses.

History: Laws 2003, ch. 362, 3; 2006, ch. 96, 3; 2007, ch. 349, 3.



Section 58-30-4 - Eligible individuals.

58-30-4. Eligible individuals.

A. Except as set forth in Subsections B and C of this section, an eligible individual shall have earned income and shall be:

(1) eighteen years of age or older;

(2) a citizen or legal resident of the United States;

(3) a resident of New Mexico; and

(4) an indigent.

B. A child in foster care is an eligible individual if the child:

(1) is fifteen years of age or older;

(2) is an indigent;

(3) is a citizen or legal resident of the United States; and

(4) is a resident of New Mexico.

C. A child is an eligible individual if the child:

(1) is at least fifteen years of age and not more than eighteen years of age;

(2) is a member of a family whose members are all indigents;

(3) is a citizen or legal resident of the United States; and

(4) is a resident of New Mexico.

History: Laws 2003, ch. 362, 4; 2006, ch. 96, 4; 2007, ch. 349, 4.



Section 58-30-5 - Responsibilities of the office.

58-30-5. Responsibilities of the office.

A. The office shall adopt rules implementing the provisions of the Individual Development Account Act [58-30-1 NMSA 1978].

B. The director shall make an annual report each November to the governor and to the legislative finance committee.

C. The office shall use no more than five percent of the money appropriated to fund the Individual Development Account Act to administer that act.

History: Laws 2003, ch. 362, 5; 2005, ch. 111, 16; 2006, ch. 96, 5 2007, ch. 349, 5.



Section 58-30-6 - Individual development account council.

58-30-6. Individual development account council.

A. The "individual development account council" is created. The council shall:

(1) provide oversight of the administration of the Individual Development Account Act;

(2) suggest possible changes that benefit account owners or improve the effectiveness of the individual development account programs throughout the state; and

(3) obtain subject matter expertise through attendance at conferences and workshops related to asset- building strategies.

B. The individual development account council shall meet at least two times in a calendar year to perform its duties.

C. The individual development account council shall consist of the lieutenant governor or the lieutenant governor's designee and eight members appointed by the governor to represent the state geographically. The director or the director's designee shall serve as an ex-officio member of the council.

D. Appointed members of the individual development account council shall receive per diem and mileage pursuant to the Per Diem and Mileage Act [10-8-1 NMSA 1978] for attendance at required meetings and at authorized conferences and workshops and shall receive no other compensation, perquisite or allowance for their participation on the council.

E. The office shall provide adequate staff support and administrative services for the individual development account council.

History: Laws 2003, ch. 362, 6; 2005, ch. 111, 17; 2006, ch. 96, 6; 2007, ch. 349, 6.



Section 58-30-7 - Administration of individual development account programs.

58-30-7. Administration of individual development account programs.

A. An individual development account may be established for an eligible individual; provided that the money deposited in the account is expended for allowable uses for the account owner or the account owner's spouse or dependents unless otherwise approved by the program administrator.

B. An individual development account program shall be approved and monitored by the director for compliance with applicable law, the Individual Development Account Act [58-30-1 NMSA 1978] and rules adopted pursuant to that act.

C. The program administrator shall establish a reserve account sufficient to meet the matching fund commitments made to all account owners participating in the individual development account program and shall report at least quarterly to each account owner the amount of money available in the reserve account for use by the program administrator to match withdrawals for allowable uses. Notwithstanding any matching commitment otherwise required, the amount of state funds deposited in a reserve account during a calendar year to match deposits from any single account owner shall not exceed the higher of:

(1) two thousand dollars ($2,000); or

(2) an amount determined by rule of the office.

D. The program administrator shall provide financial education and other necessary training pertinent to allowable uses by account owners, develop partnerships with financial institutions, develop matching funds and manage the operations of an individual development account that is established within the program.

E. An eligible individual may open an individual development account upon verification by the program administrator that the individual maintains no other individual development account.

F. More than one eligible individual per household may hold an individual development account.

G. An account owner shall complete a financial education program prior to the withdrawal of money from the account owner's individual development account unless written approval is obtained from the program administrator.

History: Laws 2003, ch. 362, 7; 2005, ch. 111, 18; 2006, ch. 96, 7; 2007, ch. 349, 7.



Section 58-30-8 - Allowable uses; withdrawals from individual development accounts; forfeiture of matching funds from reserve account; loss of eligible individual status.

58-30-8. Allowable uses; withdrawals from individual development accounts; forfeiture of matching funds from reserve account; loss of eligible individual status.

A. Allowable uses of the money withdrawn from an individual development account are limited to the following:

(1) expenses to attend an approved post-secondary or vocational educational institution, including payment for tuition, books, supplies and equipment required for courses;

(2) costs to acquire or construct a principal residence as defined in rules adopted pursuant to the Individual Development Account Act that is the first principal residence acquired or constructed by the account owner;

(3) costs of major home improvements or repairs on the home of the account owner;

(4) capitalization or costs to start or expand a business, including capital, plant, equipment, operational and inventory expenses, attorney and accountant fees and other costs normally associated with starting or expanding a business;

(5) acquisition of a vehicle necessary to obtain or maintain employment by an account owner or the spouse of an account owner; and

(6) in the case of a deceased account owner, amounts deposited by the account owner and held in an individual development account shall be distributed directly to the account owner's spouse, or if the spouse is deceased or there is no spouse, to a dependent or other named beneficiary of the deceased or if the recipient is eligible to maintain the account, the account and matching funds designated for that account from a reserve account may be transferred and maintained in the name of the surviving spouse, dependent or beneficiary.

B. Unless otherwise approved by the program administrator pursuant to the provisions of Subsection D of this section, account owners qualifying as eligible individuals pursuant to the provisions of Subsection B or C of Section 58-30-4 NMSA 1978 shall not be permitted to withdraw money from an individual development account until such time as the account owners have completed a high school curriculum at a public or accredited private New Mexico high school or received a high school equivalency credential.

C. Except as provided in Subsection D of this section, if an account owner withdraws money from an individual development account for a use other than an allowable use, the account owner forfeits a proportionate amount of matching funds from the reserve account, as set forth in the agreement between the program administrator and the account owner.

D. The program administrator may approve a withdrawal by an account owner from an individual development account to be used for a purpose other than an allowable use only for serious emergencies as specified in the rules adopted by the office. For such an approved withdrawal, the proportionate matching funds in the reserve account shall remain in the reserve account for twelve months following the withdrawal and, if an amount equal to the withdrawn money is redeposited in the individual development account within the twelve months, the matching funds shall again be available to match withdrawals for allowable uses.

E. At the request of the account owner and with the written approval of the program administrator, amounts may be withdrawn from the account owner's individual development account and deposited in another individual development account established for an eligible individual who is the account owner's spouse or dependent.

History: Laws 2003, ch. 362, 8; 2006, ch. 96, 8; 2007, ch. 349, 8; 2015, ch. 122, 22.



Section 58-30-9 - Approval of individual development account programs.

58-30-9. Approval of individual development account programs.

A. The office shall issue a request for proposals from nonprofit organizations or tribes interested in establishing an individual development account program. A proposal submitted in response to the request shall:

(1) describe the geographic area to be served and the potential individuals who will be assisted by the program;

(2) state the amount, if any, of requested distributions of state money from the individual development fund;

(3) describe the source and the amount of private or other public funds, if any, that will be used to supplement the requested distributions from the individual development fund;

(4) state the amount, not to be less than one dollar ($1.00), that will be deposited in the reserve account for each dollar deposited in an individual development account;

(5) describe the expertise, experience and other qualifications of the proposer and its employees; and

(6) contain such other information as required in the request for proposals and rules of the director.

B. The director shall determine if an interested nonprofit organization or tribe is eligible to be a program administrator, determine the legal sufficiency of submitted proposals, evaluate the proposals and, after consulting with the individual development account council, select the program administrators.

C. In selecting program administrators, the director shall:

(1) ensure that geographically diverse populations throughout New Mexico will be served by individual development account programs; and

(2) ensure that a substantial number of individual development accounts will serve families in which one or more children are living with their biological or adoptive mother or father, or with their legal guardian.

D. The director shall enter into contracts with the selected program administrators.

E. The director shall approve an individual development account program submitted by a program administrator before the program establishes individual development accounts or reserve accounts or provides services required by the Individual Development Account Act [58-30-1 NMSA 1978] to eligible individuals.

F. An individual development account and a reserve account may be established only in an authorized financial institution.

G. The director shall monitor all individual development account programs to ensure that individual development accounts and reserve accounts are being operated according to the contract provisions, federal law, the provisions of the Individual Development Account Act and rules adopted pursuant to that act.

History: Laws 2003, ch. 362, 9; 2005, ch. 111, 19; 2006, ch. 96, 9; 2007, ch. 349, 9.



Section 58-30-10 - Termination of individual development account programs.

58-30-10. Termination of individual development account programs.

A. An individual development account program shall be terminated if the:

(1) office determines that the program is not being operated pursuant to the provisions of the contract between the program administrator and the director, the Individual Development Account Act [58-30-1 NMSA 1978] or rules adopted pursuant to that act;

(2) provider of the program no longer retains its status as a program administrator; or

(3) program administrator chooses to cease providing an individual development account program.

B. Upon termination of an individual development account program, the director shall administer the program until a qualified program administrator is selected to administer the program. If, after a reasonable period, the director is unable to identify and certify a program administrator to assume the authority to continue to operate a terminated individual development account program, money in a reserve account shall be deposited into the individual development accounts of the account owners for whom the proportionate share of the reserve account was established as of the first day of termination of the program.

History: Laws 2003, ch. 362, 10; 2005, ch. 111, 20; 2006, ch. 96, 10; 2007, ch. 349, 10.



Section 58-30-11 - Reporting.

58-30-11. Reporting.

A program administrator operating an individual development account program pursuant to the Individual Development Account Act [58-30-1 NMSA 1978] shall report at least annually to the director, as set forth in the rules of the office. Individual account owners shall not be identified in the report. The report shall include:

A. the number of eligible individuals making contributions to individual development accounts;

B. the total money contributed to each individual development account and deposited into each reserve account;

C. the total money in the aggregate deposited in individual development accounts and reserve accounts administered by the individual development account program;

D. the amounts withdrawn from individual development accounts for either allowable uses or for uses other than allowable uses and the amounts withdrawn from reserve accounts;

E. the balances remaining in individual development accounts and reserve accounts; and

F. other information requested by the director to monitor the costs and outcomes of the individual development account program.

History: Laws 2003, ch. 362, 11; 2005, ch. 111, 21; 2006, ch. 96, 11; 2007, ch. 349, 11.



Section 58-30-12 - Account funds disregarded for purposes of certain means-tested programs.

58-30-12. Account funds disregarded for purposes of certain means-tested programs.

A. Money deposited into an individual development account, interest earned on that account and interest and matching funds deposited in a reserve account for the benefit of the account owners shall be disregarded for the purposes of determining eligibility for benefits and for determining benefit amounts pursuant to the New Mexico Works Act [27-2B-1 NMSA 1978].

B. When determining eligibility for benefits and determining benefit amounts due under the food stamp program and medicaid, the human services department shall, pursuant to the authority granted by 7 USCA 2014 (d) and (g), disregard money deposited into an individual development account, interest earned on that account and interest and matching funds deposited in a reserve account for the benefit of the account owners.

C. Money withdrawn from an individual development account for a purpose other than an allowable use shall be counted as a resource for purposes of the New Mexico Works Act or medicaid unless the withdrawal is approved by the program administrator and an amount equal to the amount withdrawn is replaced within the twelve-month allowable time period pursuant to Subsection D of Section 58-30-8 NMSA 1978.

History: Laws 2003, ch. 362, 12; 2006, ch. 96, 12; 2007, ch. 349, 12.



Section 58-30-13 - Individual development fund created.

58-30-13. Individual development fund created.

The "individual development fund" is created in the state treasury. The fund shall consist of appropriations, gifts, grants, donations and bequests made to the fund. Income from the fund shall be credited to the fund, and money in the fund shall not be transferred to any other fund at the end of a fiscal year. Money in the fund is appropriated to the office for the purposes of carrying out the provisions of the Individual Development Account Act [58-30-1 NMSA 1978]. Expenditures shall be made on warrant of the secretary of finance and administration pursuant to vouchers signed by the director or the director's designee.

History: Laws 2006, ch. 96, 13; 2007, ch. 349, 13.






Article 31 - Spaceport Development

Section 58-31-1 - Short title.

58-31-1. Short title.

This act [58-31-1 NMSA 1978] may be cited as the "Spaceport Development Act".

History: Laws 2005, ch. 128, 1.



Section 58-31-2 - Purpose.

58-31-2. Purpose.

The purpose of the Spaceport Development Act [58-31-1 NMSA 1978] is to:

A. encourage and foster development of the state and its cities and counties by developing spaceport facilities in New Mexico;

B. actively promote and assist public and private sector infrastructure development to attract new industries and businesses, thereby creating new job opportunities in the state;

C. create the statutory framework that will enable the state to design, finance, construct, equip and operate spaceport facilities necessary to ensure the timely, planned and efficient development of a southwest regional spaceport; and

D. promote educational involvement in spaceport activities and education and training of the workforce to develop the skills needed for spaceport operations.

History: Laws 2005, ch. 128, 2.



Section 58-31-3 - Definitions.

58-31-3. Definitions.

As used in the Spaceport Development Act [58-31-1 NMSA 1978]:

A. "authority" means the spaceport authority;

B. "project" means any land, building or other improvements acquired as part of a spaceport or associated with a spaceport or to aid commerce in connection with a spaceport and all real and personal property deemed necessary in connection with the spaceport;

C. "revenue" means municipal regional spaceport gross receipts tax and county regional spaceport gross receipts tax revenue received from a regional spaceport district, revenue generated by a project and any other legally available funds of the authority;

D. "space vehicle" means a vehicle capable of being flown in space or launching a payload into space; and

E. "spaceport" means a facility in New Mexico at which space vehicles may be launched or landed, including all facilities and support infrastructure related to launch, landing or payload processing.

History: Laws 2005, ch. 128, 3; 2006, ch. 15, 16.



Section 58-31-4 - Spaceport authority created; membership.

58-31-4. Spaceport authority created; membership.

A. The "spaceport authority" is created. The authority is a state agency and is administratively attached to the economic development department.

B. The authority shall consist of seven voting and two nonvoting members, six of whom shall be appointed by the governor with the consent of the senate; provided that one of the appointed members shall be a resident of Sierra county. No more than three appointed members shall belong to the same political party. The seventh member shall be the secretary of economic development or the secretary's designee. The lieutenant governor shall serve as a nonvoting ex-officio member. The executive director of the authority shall serve as a nonvoting member. The chair may appoint a nonvoting advisory committee to provide advice and recommendations on authority matters.

C. The members appointed by the governor shall be residents of the state and shall serve for terms of four years, except for the initial appointees who shall be appointed so that the terms are staggered after initial appointment. Initial appointees shall serve terms as follows: two members for two years, two members for three years and two members for four years.

D. Appointed voting members of the authority shall be reimbursed for per diem and mileage in accordance with the provisions of the Per Diem and Mileage Act [10-8-1 NMSA 1978] that apply to nonsalaried public officers, unless a different provision of that act applies to a specific member, in which case that member shall be paid under the applicable provision. Members and advisors shall receive no other compensation, perquisite or allowance for serving as a member of or advisor to the authority.

E. The secretary of economic development or the secretary's designee shall serve as the chair of the authority. Authority members shall elect any other officers from the membership that the authority determines appropriate.

F. The chair, four other authority voting members appointed by the chair and the executive director of the authority shall constitute the spaceport authority executive committee. The committee shall have powers and duties as delegated to it by the authority.

G. If a vacancy occurs among the appointed voting members of the authority, the governor shall appoint a replacement to serve out the term of the former member. If an appointed member's term expires, the member shall continue to serve until the member is reappointed or another person is appointed and confirmed by the senate to replace the member.

H. The authority shall meet at the call of the chair and shall meet in regular session at least once every three months.

I. The authority shall maintain written minutes of all meetings of the authority and maintain other appropriate records, including financial transaction records in compliance with law and adequate to provide an accurate record for audit purposes pursuant to the Audit Act [12-6-1 NMSA 1978].

History: Laws 2005, ch. 128, 4.



Section 58-31-5 - Authority powers and duties.

58-31-5. Authority powers and duties.

A. The authority shall:

(1) hire an executive director, who shall employ the necessary professional, technical and clerical staff to enable the authority to function efficiently and shall direct the affairs and business of the authority, subject to the direction of the authority;

(2) be located within fifty miles of a southwest regional spaceport;

(3) advise the governor, the governor's staff and the New Mexico finance authority oversight committee [6-21-30 NMSA 1978] on methods, proposals, programs and initiatives involving a southwest regional spaceport that may further stimulate space-related business and employment opportunities in New Mexico;

(4) initiate, develop, acquire, own, construct, maintain and lease space-related projects;

(5) make and execute all contracts and other instruments necessary or convenient to the exercise of its powers and duties;

(6) create programs to expand high-technology economic opportunities within New Mexico;

(7) create avenues of communication among federal government agencies, the space industry, users of space launch services and academia concerning space business;

(8) promote legislation that will further the goals of the authority and development of space business;

(9) oversee and fund production of promotional literature related to the authority's goals;

(10) identify science and technology trends that are significant to space enterprise and the state and act as a clearinghouse for space enterprise issues and information;

(11) coordinate and expedite the involvement of the state executive branch's space-related development efforts; and

(12) perform environmental, transportation, communication, land use and other technical studies necessary or advisable for projects and programs or to secure licensing by appropriate United States agencies.

B. The authority may:

(1) advise and cooperate with municipalities, counties, state agencies and organizations, appropriate federal agencies and organizations and other interested persons and groups;

(2) solicit and accept federal, state, local and private grants of funds or property and financial or other aid for the purpose of carrying out the provisions of the Spaceport Development Act [58-31-1 NMSA 1978];

(3) adopt rules governing the manner in which its business is transacted and the manner in which the powers of the authority are exercised and its duties performed;

(4) operate spaceport facilities, including acquisition of real property necessary for spaceport facilities and the filing of necessary documents with appropriate agencies;

(5) construct, purchase, accept donations of or lease projects located within the state;

(6) sell, lease or otherwise dispose of a project upon terms and conditions acceptable to the authority and in the best interests of the state;

(7) issue revenue bonds and borrow money for the purpose of defraying the cost of acquiring a project by purchase or construction and of securing the payment of the bonds or repayment of a loan;

(8) enter into contracts with regional spaceport districts and issue bonds on behalf of regional spaceport districts for the purpose of financing the purchase, construction, renovation, equipping or furnishing of a regional spaceport or a spaceport-related project;

(9) refinance a project;

(10) contract with any competent private or public organization or individual to assist in the fulfillment of its duties;

(11) fix, alter, charge and collect tolls, fees or rentals and impose any other charges for the use of or for services rendered by any authority facility, program or service; and

(12) contract with regional spaceport districts to receive municipal spaceport gross receipts tax and county regional spaceport gross receipts tax revenues.

C. The authority shall not:

(1) incur debt as a general obligation of the state or pledge the full faith and credit of the state to repay debt; or

(2) expend funds or incur debt for the improvement, maintenance, repair or addition to property unless it is owned by the authority, the state or a political subdivision of the state.

History: Laws 2005, ch. 128, 5; 2006, ch. 15, 17.



Section 58-31-6 - Spaceport authority; bonding authority; power to issue revenue bonds.

58-31-6. Spaceport authority; bonding authority; power to issue revenue bonds.

A. The authority may issue revenue bonds on its own behalf or on behalf of a regional spaceport district, for regional spaceport purposes and spaceport-related projects. Revenue bonds so issued may be considered appropriate investments for the severance tax permanent fund or collateral for the deposit of public funds if the bonds are rated not less than "A" by a national rating service and both the principal and interest of the bonds are fully and unconditionally guaranteed by a lease agreement executed by an agency of the United States government or by a corporation organized and operating within the United States, that corporation or the long-term debt of that corporation being rated not less than "A" by a national rating service. All bonds issued by the authority are legal and authorized investments for banks, trust companies, savings and loan associations and insurance companies.

B. The authority may pay from the bond proceeds all expenses, premiums and commissions that the authority deems necessary or advantageous in connection with the authorization, sale and issuance of the bonds.

C. Authority revenue bonds:

(1) may have interest or appreciated principal value or any part thereof payable at intervals determined by the authority;

(2) may be subject to prior redemption or mandatory redemption at the authority's option at the time and upon such terms and conditions with or without the payment of a premium as may be provided by resolution of the authority;

(3) may mature at any time not exceeding twenty years after the date of issuance if secured by revenue from the county or municipal regional spaceport gross receipts tax or thirty years if secured by revenue from other sources;

(4) may be serial in form and maturity; consist of one or more bonds payable at one time or in installments; or may be in such other form as determined by the authority;

(5) may be in registered or bearer form or in book-entry form through facilities of a securities depository either as to principal or interest or both;

(6) shall be sold for cash at, above or below par and at a price that results in a net effective interest rate that conforms to the Public Securities Act [6-14-1 NMSA 1978]; and

(7) may be sold at public or negotiated sale.

D. Subject to the approval of the state board of finance, the authority may enter into other financial arrangements if it determines that the arrangements will assist the authority.

History: Laws 2005, ch. 128, 6; 2006, ch. 15, 18.



Section 58-31-7 - Authority loans; terms.

58-31-7. Authority loans; terms.

If the authority borrows money from a financial institution or other entity:

A. the interest, principal payments or any part thereof shall be payable at intervals as may be determined by the authority;

B. the loan shall mature at any time not exceeding thirty years from the date of origination;

C. the principal amount of the loan shall not exceed fair market value of the real or personal property to be acquired with the proceeds of the loan as evidenced by a certified appraisal in accordance with the Real Estate Appraisers Act [61-30-1 NMSA 1978]; and

D. the loan shall be subject to approval of the state board of finance.

History: Laws 2005, ch. 128, 7.



Section 58-31-8 - Bonds secured by trust indenture.

58-31-8. Bonds secured by trust indenture.

The bonds issued by the authority may be secured by a trust indenture between the authority and a corporate trustee that may be either a bank having trust powers or a trust company. The trust indenture may contain reasonable provisions for protecting and enforcing the rights and remedies of bondholders, including covenants setting forth the duties of the authority in relation to the exercise of its powers and the custody, use and investment of the project revenues or other funds. The authority may provide in a trust indenture for the payment of the proceeds of the bonds and the project revenue to the trustee under the trust indenture or other depository for disbursement with any safeguards the authority determines are necessary.

History: Laws 2005, ch. 128, 8.



Section 58-31-9 - Authority revenue bonds; limitations; authorization; authentication.

58-31-9. Authority revenue bonds; limitations; authorization; authentication.

A. Revenue bonds or refunding bonds issued pursuant to the Spaceport Development Act [58-31-1 NMSA 1978] and other loans to the authority are:

(1) not general obligations of the state or any other agency of the state or of the authority; and

(2) payable only from properly pledged revenues and each bond or loan shall state that it is payable solely from the properly pledged revenues and that the bondholders or lenders may not look to any other fund for the payment of the interest and principal of the bond or the loan.

B. Revenue or refunding bonds or loans may be authorized by resolution of the authority, which shall be approved by a majority of the voting members of the authority and by the state board of finance.

C. The bonds or loans shall be executed by the chair of the authority and may be authenticated by any public or private transfer agent or registrar, or its successor, named or otherwise designated by the authority. Bonds, notes or other certificates of indebtedness of the authority may be executed as provided under the Uniform Facsimile Signature of Public Officials Act [6-9-6 NMSA 1978], and the coupons, if any, shall bear the facsimile signature of the chair of the authority.

History: Laws 2005, ch. 128, 9.



Section 58-31-10 - Security for bonds, notes or certificates of indebtedness.

58-31-10. Security for bonds, notes or certificates of indebtedness.

The principal of and interest on any bonds, notes or other certificates of indebtedness issued pursuant to the provisions of the Spaceport Development Act [58-31-1 NMSA 1978] shall be secured by a pledge of the revenues out of which the bonds shall be made payable, may be secured by a mortgage, deed of trust note or other certificate of indebtedness covering all or part of the project from which the revenues so pledged may be derived, and may be secured by a pledge of any lease or installment sale agreement or other fees or revenues with respect to the project. The resolution of the authority under which bonds, notes, or other certificates of indebtedness are authorized to be issued or any mortgage, notes or certificates of indebtedness may contain any agreement and provisions customarily contained in instruments securing bonds, notes or certificates of indebtedness, including:

A. provisions respecting the fixing and collection of all revenues from any project covered by the proceedings or mortgage;

B. the terms to be incorporated in any lease or installment sale agreement with respect to the project;

C. the maintenance and insurance of the project; and

D. the creation and maintenance of special funds from the revenues with respect to the project and the rights and remedies available in the event of default to the bondholders, to the trustee under a mortgage, deed of trust or trust indenture or to a lender, all as the authority deems advisable and not in conflict with the provisions of the Spaceport Development Act. In making the agreements or provisions, the authority shall not have the power to obligate itself except with respect to the project and the application of the revenues from the project and shall not have the power to incur a pecuniary liability or charge upon the state general credit or against the state taxing powers. The resolution authorizing any bonds and any mortgage securing such bonds, any note or other certificate of indebtedness shall set forth the procedure and remedies in the event of default in payment of the principal of or the interest on the bond, note or certificate of indebtedness or in the performance of any agreement. A breach of any agreement shall not impose any pecuniary liability upon the state or any charge upon its general credit or against its taxing powers.

History: Laws 2005, ch. 128, 10.



Section 58-31-11 - Requirements respecting resolution and lease.

58-31-11. Requirements respecting resolution and lease.

A. A resolution for the issuance of bonds shall set forth the determinations and findings of the authority required by this section.

B. Prior to approving a resolution for the issuance of bonds or the closing of a loan for any project, the authority shall determine and find that:

(1) the resolution is for the issuance of bonds and the principal and interest of the bonds to be issued shall be fully secured by:

(a) a lease agreement or installment sale agreement executed by an agency of the United States government;

(b) a state or local public agency or institution;

(c) a corporation organized and operating within the United States;

(d) an irrevocable letter of credit issued by a chartered financial institution approved for this purpose by the state board of finance;

(e) a bond insurance policy issued by an insurance company rated not less than "AA" by a national rating service; or

(f) revenue received by the authority pursuant to a contract entered into by and between the authority and a regional spaceport district;

(2) revenues are available in an amount necessary in each year to pay the principal of and interest on the bonds proposed to be issued or the loan proposed to be obtained to finance the project; and

(3) revenues are available in an amount necessary to be paid each year into any reserve funds that the authority may deem advisable to establish in connection with the retirement of the proposed bonds or the repayment of the loan or the maintenance of the project.

C. Unless the terms under which the project is to be leased or sold provide that the lessee or purchaser shall maintain the project and carry all proper insurance with respect to the project, the resolution shall set forth the estimated cost of maintaining the project in good repair and keeping it properly insured.

D. Prior to the issuance of the bonds or the closing of the loan, the authority may lease or sell the project to a lessee or purchaser under an agreement conditioned upon completion of the project and providing for payment to the authority of such rentals or payments as, upon the basis of such determinations and findings pursuant to provisions of this section, will be sufficient to:

(1) pay the principal of and interest on the bonds issued or on the loan to be obtained to finance the project;

(2) build up and maintain any reserve deemed by the authority to be advisable in connection with the financing of the project; and

(3) pay the costs of maintaining the project in good repair and keep it properly insured, unless the agreement of lease obligates the lessee to pay for the maintenance and insurance of the project.

E. With prior approval of the state board of finance, the authority may borrow funds to purchase, lease, acquire or develop water rights, a water system, a wastewater collection and treatment system, a natural gas distribution system, an electrical distribution system or other infrastructure needed to support the project, provided that the authority does not obligate itself or the state to any debt or obligation that cannot be paid from funds derived from the project.

F. Upon prior approval of the state board of finance, the authority may obtain commitment from a financial institution to borrow money, provided that closing of the loan and disbursement of the proceeds is conditional upon compliance with the requirements of the Spaceport Development Act [58-31-1 NMSA 1978]. Nothing in this section shall be deemed to authorize the authority to incur any debt obligation of the authority in connection with a loan commitment prior to the closing of the loan.

History: Laws 2005, ch. 128, 11; 2006, ch. 15, 19.



Section 58-31-12 - Use of proceeds from sale of bonds.

58-31-12. Use of proceeds from sale of bonds.

A. The proceeds from the sale of any bonds issued pursuant to the Spaceport Development Act [58-31-1 NMSA 1978] shall be applied only for the purpose for which the bonds were issued; provided that:

(1) any accrued interest and premiums received in any sale shall be applied to the payment of the principal of or the interest on the bonds sold;

(2) if for any reason any portion of such proceeds are not needed for the purpose for which the bonds were issued, the balance of the proceeds shall be applied to the payment of the principal of or the interest on the bonds; and

(3) any portion of the proceeds from the sale of the bonds or any accrued interest and premium received in any such sale may, in the event the money will not be needed or cannot be used effectively to the advantage of the authority for the purposes provided pursuant to the Spaceport Development Act, be invested in short-term interest-bearing securities if such investment will not interfere with the use of the funds for the primary purpose of the project.

B. The cost of acquiring any project shall be deemed to include the following:

(1) the actual cost of construction of any part of a project, including architect, attorney and engineer fees;

(2) the purchase price of any part of a project that may be acquired by purchase;

(3) the actual cost of the extension of any utility to the project site and all expenses in connection with the authorization, sale and issuance of the bonds to finance such acquisition; and

(4) the interest on those bonds for a reasonable time prior to construction, during construction and not exceeding six months after completion of construction.

History: Laws 2005, ch. 128, 12.



Section 58-31-13 - Spaceport authority revenue bonds; refunding authorization.

58-31-13. Spaceport authority revenue bonds; refunding authorization.

A. The authority may issue refunding revenue bonds for the purpose of refinancing, paying and discharging all or any part of outstanding authority revenue bonds:

(1) for the acceleration, deceleration or other modification of payment of such obligations, including, without limitation, any capitalization of any interest in arrears or about to become due for any period not exceeding one year from the date of the refunding bonds;

(2) of reducing interest costs or effecting other economies; or

(3) of modifying or eliminating restrictive contractual limitations pertaining to the issuance of additional bonds, otherwise concerning the outstanding bonds or to any facilities relating to the bonds.

B. The authority may pledge irrevocably for the payment of interest and principal on refunding bonds the appropriate pledged revenues that may be pledged to an original issue of bonds.

C. Bonds for refunding and bonds for any purpose permitted by the Spaceport Development Act [58-31-1 NMSA 1978] may be issued separately or issued in a combination of one series or more.

History: Laws 2005, ch. 128, 13.



Section 58-31-14 - Spaceport authority refunding bonds; escrow.

58-31-14. Spaceport authority refunding bonds; escrow.

A. Refunding bonds issued pursuant to the Spaceport Development Act [58-31-1 NMSA 1978] shall be authorized by resolution of the authority. Any bonds that are refunded under the provisions of this section shall be paid at maturity or on any permitted prior redemption date in the amounts, at the time and places and, if called prior to maturity, in accordance with any applicable notice provisions, all as provided in the proceedings authorizing the issuance of the refunded bonds or otherwise pertaining thereto, except for any such bond that is voluntarily surrendered for exchange or payment by the holder or owner.

B. Provision shall be made for paying the bonds refunded at the time provided in this section. The principal amount of the refunding bonds may exceed the principal amount of the refunded bonds and may also be less than or the same as the principal amount of the bonds being refunded; provided that provision is duly and sufficiently made for payment of the refunded bonds.

C. The proceeds of refunding bonds, including any accrued interest and premium pertaining to the sale of refunding bonds, shall either be immediately applied to the retirement of the bonds being refunded or be placed in escrow in a commercial bank or trust company that possesses and is exercising trust powers and that is a member of the federal deposit insurance corporation, to be applied to the payment of the principal of, interest on and any prior redemption premium due in connection with the bonds being refunded; provided that such refunding bond proceeds, including any accrued interest and any premium pertaining to a sale of refunding bonds, may be applied to the establishment and maintenance of a reserve fund and to the payment of expenses incidental to the refunding and the issuance of the refunding bonds, the interest thereon, the principal thereof or both interest and principal as the authority may determine. Nothing in this section requires the establishment of an escrow if the refunded bonds become due and payable within one year from the date of the refunding bonds and if the amounts necessary to retire the refunded bonds within that time are deposited with the paying agent for the refunded bonds. Any such escrow shall not necessarily be limited to proceeds of refunding bonds but may include other money available for its purpose. Any proceeds in escrow pending such use may be invested or reinvested in bills, certificates of indebtedness, notes or bonds that are direct obligations of or the principal and interest of which obligations are unconditionally guaranteed by the United States or in certificates of deposit of banks that are members of the federal deposit insurance corporation. Such proceeds and investments in escrow, together with any interest or other income to be derived from any such investment, shall be in an amount at all times sufficient as to principal, interest, any prior redemption premium due and any charges of the escrow agent payable to pay the bonds being refunded as they become due at their respective maturities or due at any designated prior redemption date in connection with which the authority shall exercise a prior redemption option. Any purchaser of any refunding bond issued under the Spaceport Development Act is in no manner responsible for the application of the proceeds by the authority or any of its officers, agents or employees.

D. Refunding bonds may bear such additional terms and provisions as may be determined by the authority subject to the limitations in this section.

History: Laws 2005, ch. 128, 14.



Section 58-31-15 - Authority refunding revenue bonds; terms.

58-31-15. Authority refunding revenue bonds; terms.

[The] authority [when] refunding revenue bonds:

A. may have interest or appreciated principal value payable at intervals or at maturity;

B. may be subject to prior redemption at the authority's option at such time or times and upon such terms and conditions with or without the payment of premiums;

C. may be serial in form and maturity;

D. may consist of a single bond payable in one or more installments; and

E. shall be exchanged for the bonds and any mature unpaid interest being refunded at not less than par or sold at public or negotiated sale at, above or below par and at a price that results in a net effective interest rate that does not exceed the maximum permitted by the Public Securities Act [6-14-1 NMSA 1978].

History: Laws 2005, ch. 128, 15.



Section 58-31-16 - Exemption from taxation.

58-31-16. Exemption from taxation.

Bonds authorized pursuant to the Spaceport Development Act [58-31-1 NMSA 1978] and the income from those bonds, all mortgages or other security instruments executed as security for those bonds, all lease and installment purchase agreements made pursuant to the provisions of that act and revenue derived from any lease or sale by the authority shall be exempt from all taxation by the state or any subdivision thereof.

History: Laws 2005, ch. 128, 16.



Section 58-31-17 - Spaceport authority fund created.

58-31-17. Spaceport authority fund created.

A. The "spaceport authority fund" is created in the state treasury. Separate accounts within the fund may be created for any project. Money in the fund is appropriated to the authority for the purposes of carrying out the provisions of the Spaceport Development Act [58-31-1 NMSA 1978]. Money in the fund shall not revert at the end of a fiscal year.

B. Except as provided in this section, money received by the authority shall be deposited in the fund, including, but not limited to:

(1) the proceeds of bonds issued by the authority or from a loan to the authority made pursuant to the Spaceport Development Act;

(2) interest earned upon money in the fund;

(3) property or securities acquired through the use of money belonging to the fund;

(4) all earnings of property or securities acquired pursuant to Paragraph (3) of this subsection;

(5) all lease or rental payments received from the authority from a project;

(6) all of the money received by the authority from a public or private source; and

(7) fees, rents or other charges imposed and collected by the authority.

C. Fees, rents or other charges imposed and collected by the authority in excess of those imposed and collected for an approved project and for all debt service and reserves for the bonds that financed the project may be expended only as appropriated pursuant to vouchers signed by the executive director of the authority or the director's designee pursuant to the Spaceport Development Act; provided that, in the event the position of executive director is vacant, vouchers may be signed by the chair of the authority.

D. Earnings on the balance in the fund shall be credited to the fund. In addition, in the event that the proceeds from the issuance of bonds or from money borrowed by the authority are deposited in the state treasury, interest earned on that money during the period commencing with the deposit in the state treasury until actual transfer of the money to the fund shall be credited to the fund.

E. All proceeds from issuing revenue bonds shall be placed in such funds as shall be established in the resolution of the authority authorizing the issuance of the bonds.

History: Laws 2005, ch. 128, 17; 2006, ch. 15, 20.






Article 32 - Uniform Money Services

Article 1 - GENERAL PROVISIONS

Section 58-32-101 - Short title.

58-32-101. Short title.

This act [58-32-101 through 58-32-1004 NMSA 1978] may be cited as the "Uniform Money Services Act".

History: Laws 2016, ch. 88, 101.



Section 58-32-102 - Definitions.

58-32-102. Definitions.

As used in the Uniform Money Services Act:

A. "applicant" means a person that files an application for a license pursuant to the Uniform Money Services Act;

B. "authorized delegate" means a person that a licensee designates to provide money services on behalf of the licensee;

C. "bank" means an institution organized under federal or state law that:

(1) accepts demand deposits or deposits that the depositor may use for payment to third parties and engages in the business of making commercial loans; or

(2) engages in credit card operations and maintains only one office that accepts deposits, does not accept demand deposits or deposits that the depositor may use for payments to third parties, does not accept a savings or time deposit less than one hundred thousand dollars ($100,000) and does not engage in the business of making commercial loans;

D. "check cashing" means receiving compensation for taking payment instruments or stored value, other than traveler's checks, in exchange for money, payment instruments or stored value delivered to the person delivering the payment instrument or stored value at the time and place of delivery without an agreement specifying when the person taking the payment instrument will present it for collection;

E. "control" means:

(1) ownership of, or the power to vote, directly or indirectly, at least twenty-five percent of a class of voting securities or voting interests of a licensee or person in control of a licensee;

(2) the power to elect, appoint, choose or otherwise designate, directly or indirectly, a majority of executive officers, managers, directors, trustees or other persons exercising managerial authority of a licensee or person in control of a licensee; or

(3) the power to exercise, directly or indirectly, a controlling influence over the management or policies of a licensee or person in control of a licensee;

F. "currency exchange" means receipt of revenues from the exchange of money of one government for money of another government;

G. "director" means the director of the financial institutions division of the regulation and licensing department;

H. "electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic or similar capabilities;

I. "executive officer" means a president, chair of the executive committee, chief financial officer, responsible individual or other individual who performs similar functions;

J. "internet-based money services business" means a business that provides money transmission, check cashing or currency exchange services to residents of New Mexico through the internet;

K. "licensee" means a person licensed pursuant to the Uniform Money Services Act;

L. "limited station" means private premises where a check casher is authorized to engage in check cashing solely for the employees of the particular employer or group of employers specified in the check casher's license application;

M. "mobile location" means a vehicle or a movable facility where check cashing occurs;

N. "monetary value" means a medium of exchange, whether or not redeemable in money;

O. "money" means a medium of exchange that is authorized or adopted by the United States or a foreign government. "Money" includes a monetary unit of account established by an intergovernmental organization or by agreement between two or more governments;

P. "money services" means money transmission, check cashing or currency exchange;

Q. "money transmission" means selling or issuing payment instruments, stored value or receiving money or monetary value for transmission. "Money transmission" does not include the provision solely of delivery, online or telecommunications services or network access;

R. "nationwide mortgage licensing system and registry" means a licensing system developed and maintained by the conference of state bank supervisors and the American association of residential mortgage regulators pursuant to the federal Secure and Fair Enforcement for Mortgage Licensing Act of 2008 to manage mortgage licenses and other financial services licenses, or a successor registry;

S. "outstanding", with respect to a payment instrument, means issued or sold by or for the licensee and reported as sold but not yet paid by or for the licensee;

T. "payment instrument" means a check, draft, money order, traveler's check or other instrument for the transmission or payment of money or monetary value, whether or not negotiable. "Payment instrument" does not include a credit card voucher, letter of credit or instrument that is redeemable by the issuer in goods or services;

U. "person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency or instrumentality, public corporation or any other legal or commercial entity;

V. "record", when used as a noun, means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

W. "responsible individual" means an individual who is employed by a licensee and has principal managerial authority over the provision of money services by the licensee in New Mexico;

X. "sign" means, with present intent to authenticate or adopt a record:

(1) to execute or adopt a tangible symbol; or

(2) to attach to or logically associate with the record an electronic sound, symbol or process;

Y. "state" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States;

Z. "stored value" means monetary value that is evidenced by an electronic record;

AA. "unique identifier" means a number or other identifier assigned by protocols established by the nationwide mortgage licensing system and registry; and

BB. "unsafe or unsound practice" means a practice or conduct by a person licensed to engage in money transmission or an authorized delegate of such a person that creates the likelihood of material loss, insolvency or dissipation of the licensee's assets, or otherwise materially prejudices the interests of its customers.

History: Laws 2016, ch. 88, 102.



Section 58-32-103 - Exclusions.

58-32-103. Exclusions.

The Uniform Money Services Act does not apply to:

A. the United States or a department, agency or instrumentality thereof;

B. money transmission by the United States postal service or by a contractor on behalf of the United States postal service;

C. a state, county, city or any other governmental agency or governmental subdivision of a state;

D. a bank, bank holding company, office of an international banking corporation, branch of a foreign bank, corporation organized pursuant to the federal Bank Service Company Act or corporation organized pursuant to the federal Edge Act;

E. electronic funds transfer of governmental benefits for a federal, state, county or governmental agency by a contractor on behalf of the United States or a department, agency or instrumentality thereof, or a state or governmental subdivision, agency or instrumentality thereof;

F. a board of trade designated as a contract market pursuant to the federal Commodity Exchange Act or a person that, in the ordinary course of business, provides clearance and settlement services for a board of trade to the extent of its operation as or for such a board;

G. a registered futures commission merchant under the federal commodities laws to the extent of its operation as such a merchant;

H. a person that provides clearance or settlement services pursuant to a registration as a clearing agency or an exemption from such registration granted under the federal securities laws to the extent of its operation as such a provider;

I. an operator of a payment system to the extent that it provides processing, clearing or settlement services, between or among persons excluded by this section, in connection with wire transfers, credit card transactions, debit card transactions, stored-value transactions, automated clearinghouse transfers or similar funds transfers;

J. a person registered as a securities broker-dealer under federal or state securities laws to the extent of its operation as such a broker-dealer;

K. an attorney or title company that, in connection with a real property transaction, receives and disburses domestic currency or issues an escrow or trust fund check only on behalf of a party to the transaction;

L. a credit union regulated and insured by the national credit union association; or

M. any other person, transaction or class of persons or transactions exempted by the director's rule or any other person or transaction exempted by the director's order pursuant to a finding that the licensing of the person or transaction is not necessary to achieve the purposes of the Uniform Money Services Act.

History: Laws 2016, ch. 88, 103.






Article 2 - MONEY TRANSMISSION LICENSES

Section 58-32-202 - Application for license.

58-32-202. Application for license.

A. A person applying for a license pursuant to Article 2 [58-32-201 through 58-32-206 NMSA 1978] of the Uniform Money Services Act shall apply in a record signed under penalty of perjury that shall be in a form and in a medium required by the director. Each form shall contain content as set forth by rule, instruction or procedure of the director. The form shall include the following information:

(1) the legal name and residential and business addresses of the applicant and any fictitious or trade name used by the applicant in conducting its business;

(2) a list of any criminal convictions of the applicant and any material litigation in which the applicant has been involved in the ten-year period next preceding the submission of the application;

(3) a description of any money services previously provided by the applicant and the money services that the applicant seeks to provide in New Mexico;

(4) a list of the applicant's proposed authorized delegates and the locations in New Mexico where the applicant and its authorized delegates propose to engage in money transmission or provide other money services;

(5) a list of other states in which the applicant is licensed to engage in money transmission or provide other money services and any license revocations, suspensions or other disciplinary action taken against the applicant in another state;

(6) information concerning any bankruptcy or receivership proceedings affecting the applicant;

(7) a sample form of contract for authorized delegates, if applicable, and a sample form of payment instrument or instrument upon which stored value is recorded, if applicable;

(8) the name and address of any bank through which the applicant's payment instruments and stored value will be paid;

(9) a description of the source of money and credit to be used by the applicant to provide money services; and

(10) any other information the director reasonably requires with respect to the applicant.

B. In order to fulfill the purposes of the Uniform Money Services Act, the director may establish relationships or contracts with the nationwide mortgage licensing system and registry or other entities designated by the nationwide mortgage licensing system and registry to collect and maintain records and process transaction fees or other fees related to applicants or other individuals subject to that act.

C. In connection with an application for licensing pursuant to Article 2 of the Uniform Money Services Act, the applicant shall, at a minimum, furnish to the nationwide mortgage licensing system and registry the following information in a form and medium prescribed by the nationwide mortgage licensing system and registry:

(1) the applicant's history and experience; and

(2) an authorization for the nationwide mortgage licensing system and registry and the director to obtain:

(a) an independent credit report; and

(b) information related to any administrative, civil or criminal findings by any governmental jurisdiction.

D. If an applicant is a corporation, limited liability company, partnership or other entity, the applicant shall also provide:

(1) the date of the applicant's incorporation or formation and the state or country of incorporation or formation;

(2) if applicable, a certificate of good standing from the state or country in which the applicant is incorporated or formed;

(3) a brief description of the structure or organization of the applicant, including any parent or subsidiary of the applicant, and whether any parent or subsidiary is publicly traded;

(4) the legal name, any fictitious or trade name, all business and residential addresses and the employment in the ten-year period next preceding the submission of the application of each executive officer, manager, director or person that has control of the applicant;

(5) a list of any criminal convictions and material litigation in which any executive officer, manager, director or person in control of the applicant has been involved in the ten-year period next preceding the submission of the application;

(6) a copy of the applicant's audited financial statements for the most recent fiscal year and, if available, for the two-year period next preceding the submission of the application;

(7) a copy of the applicant's unconsolidated financial statements for the current fiscal year, whether audited or not, and, if available, for the two-year period next preceding the submission of the application;

(8) if the applicant is publicly traded, a copy of the most recent report filed with the United States securities and exchange commission pursuant to Section 13 of the federal Securities Exchange Act of 1934;

(9) if the applicant is a wholly owned subsidiary of:

(a) a corporation publicly traded in the United States, a copy of audited financial statements for the parent corporation for the most recent fiscal year or a copy of the parent corporation's most recent report filed pursuant to Section 13 of the federal Securities Exchange Act of 1934; or

(b) a corporation publicly traded outside the United States, a copy of similar documentation filed with the regulator of the parent corporation's domicile outside the United States;

(10) if the applicant has a registered agent in New Mexico, the name and address of the applicant's registered agent in New Mexico; and

(11) any other information the director reasonably requires with respect to the applicant.

E. A nonrefundable application fee of two thousand dollars ($2,000) and a nonrefundable license fee of two thousand dollars ($2,000) shall accompany an application for a license pursuant to Article 2 of the Uniform Money Services Act. The application shall also be accompanied by the surety bond or other security required by Section 203 [58-32-203 NMSA 1978] of the Uniform Money Services Act.

F. The director may waive one or more requirements of Subsection C or D of this section or permit an applicant to submit other information in lieu of the required information.

G. As used in this section, "material litigation" means litigation that, according to generally accepted accounting principles, is significant to an applicant's or a licensee's financial health and would be required to be disclosed in the applicant's or licensee's annual audited financial statements, report to shareholders or similar records.

History: Laws 2016, ch. 88, 202.



Section 58-32-203 - Security.

58-32-203. Security.

A. Except as otherwise provided in Subsection B of this section, a surety bond, letter of credit, or other similar security acceptable to the director shall accompany an application for a license pursuant to Article 2 [58-32-201 through 58-32-206 NMSA 1978] of the Uniform Money Services Act. Except as otherwise provided in Subsections D and F of this section, the required security shall be in the amount of three hundred thousand dollars ($300,000) or an amount equal to one percent of the licensee's total yearly dollar volume of money transmission business in this state or the applicant's projected total volume of business in this state for the first year of licensure, whichever is greater, up to a maximum of two million dollars ($2,000,000).

B. The security shall be in form and substance and from an issuer satisfactory to the director and payable to New Mexico for the benefit of any claimant against the licensee to secure the faithful performance of the obligations of the licensee with respect to money transmission.

C. The aggregate liability on a surety bond shall not exceed the principal sum of the bond. A claimant against a licensee may maintain an action on the bond or the director may maintain an action on behalf of the claimant.

D. A surety bond shall cover claims for so long as the director specifies, but for at least five years after the licensee ceases to provide money services in New Mexico. However, the director may permit the amount of security to be reduced or eliminated before the expiration of that time to the extent the amount of the licensee's payment instruments or stored-value obligations outstanding in New Mexico is reduced. The director may permit a licensee to substitute another form of security acceptable to the director for the security effective at the time the licensee ceases to provide money services in New Mexico.

E. In lieu of the security prescribed in this section, an applicant for a license or a licensee may provide security in form and substance and from an issuer prescribed by the director.

F. The director may increase the amount of security required to a maximum of five million dollars ($5,000,000) if the financial condition of a licensee so requires, as evidenced by reduction of net worth, financial losses or other relevant criteria.

History: Laws 2016, ch. 88, 203.



Section 58-32-204 - Issuance of license.

58-32-204. Issuance of license.

A. When an application is filed pursuant to Article 2 [58-32-201 through 58-32-206 NMSA 1978] of the Uniform Money Services Act, the director shall investigate the applicant's financial condition and responsibility, financial and business experience, character and general fitness. The director may conduct an onsite investigation of the applicant, in New Mexico or in any other state or country, the reasonable cost of which the applicant shall pay. The director shall issue a license to an applicant pursuant to Article 2 of the Uniform Money Services Act if the director finds that all of the following conditions have been fulfilled:

(1) the applicant has complied with Sections 202, 203 and 206 [58-32-202, 58-32-203, 58-32-206 NMSA 1978] of the Uniform Money Services Act; and

(2) the financial condition and responsibility, financial and business experience, competence, character and general fitness of the applicant and the competence, experience, character and general fitness of the executive officers, managers, directors and persons in control of the applicant indicate that it is in the interest of the public to permit the applicant to engage in money transmission.

B. When an application for an original license pursuant to Article 2 of the Uniform Money Services Act is complete, the director shall promptly notify the applicant in a record of the date on which the application was determined to be complete and:

(1) the director shall approve or deny the application within one hundred twenty days after that date; or

(2) if the application is not approved or denied within one hundred twenty days after that date:

(a) the application is deemed approved; and

(b) the license takes effect as of the first business day after expiration of the one-hundred-twenty-day period.

C. The director may for good cause extend the application period.

D. An applicant whose application is denied by the director pursuant to Article 2 of the Uniform Money Services Act may appeal the denial, within thirty days after receipt of the notice of the denial, and request a hearing.

History: Laws 2016, ch. 88, 204.



Section 58-32-205 - Renewal of license.

58-32-205. Renewal of license.

A. A license issued pursuant to Article 2 [58-32-201 through 58-32-206 NMSA 1978] of the Uniform Money Services Act shall expire on December 31 each year. A licensee pursuant to Article 2 of the Uniform Money Services Act shall pay an annual renewal fee of one thousand dollars ($1,000) and twenty-five dollars ($25.00) for each authorized delegate before November 1 of each year or, if November 1 is not a business day, on the next business day.

B. A licensee pursuant to Article 2 of the Uniform Money Services Act shall submit a renewal report with the renewal fee, in a record signed under penalty of perjury that shall be in a form and in a medium prescribed by the director. The renewal report shall state or contain:

(1) a copy of the licensee's most recent audited annual financial statement or, if the licensee is a wholly owned subsidiary of another corporation, the most recent audited consolidated annual financial statement of the parent corporation or the licensee's most recent audited consolidated annual financial statement;

(2) the number and monetary amount of payment instruments and stored value sold by the licensee in New Mexico that have not been included in a renewal report and the monetary amount of payment instruments and stored value currently outstanding;

(3) a description of each material change in information submitted by the licensee in its original license application that has not been reported to the director on any required report;

(4) a list of the licensee's permissible investments and a certification that the licensee continues to maintain permissible investments according to the requirements set forth in Sections 701 and 702 [58-32-701, 58-32-702 NMSA 1978] of the Uniform Money Services Act;

(5) proof that the licensee continues to maintain adequate security as required by Section 203 [58-32-203 NMSA 1978] of the Uniform Money Services Act; and

(6) a list of the locations in New Mexico where the licensee or an authorized delegate of the licensee engages in money transmission or provides other money services.

C. If a licensee does not file a renewal report or pay its renewal fee by the renewal date or any extension of time granted by the director, the director shall send the licensee a notice of suspension. Unless the licensee files the report and pays the renewal fee before expiration of ten days after the notice is sent, the licensee's license is suspended ten days after the director sends the notice of suspension. The suspension shall be lifted if, within twenty days after its license is suspended, the licensee:

(1) files the report and pays the renewal fee; and

(2) pays one hundred dollars ($100) for each day after suspension that the director did not receive the renewal report and the renewal fee.

D. The director for good cause may grant an extension of the renewal date.

History: Laws 2016, ch. 88, 205.



Section 58-32-206 - Net worth.

58-32-206. Net worth.

A licensee pursuant to Article 2 [58-32-201 through 58-32-206 NMSA 1978] of the Uniform Money Services Act shall maintain a net worth of at least the following amounts determined in accordance with generally accepted accounting principles:

A. for one to four locations of the licensee and authorized delegates in New Mexico, one hundred thousand dollars ($100,000); and

B. for five or more locations of the licensee and authorized delegates in New Mexico or for an internet-based money services business, five hundred thousand dollars ($500,000).

History: Laws 2016, ch. 88, 206.






Article 3 - CHECK CASHING LICENSES

Section 58-32-302 - Application for license.

58-32-302. Application for license.

A. A person applying for a license pursuant to Article 3 [58-32-301 through 58-32-304 NMSA 1978] of the Uniform Money Services Act shall apply in a record signed under penalty of perjury that shall be in a form and in a medium required by the director. Each form shall contain content as set forth by rule, instruction or procedure of the director. The form shall include the following information:

(1) the legal name and residential and business addresses of the applicant if the applicant is an individual or, if the applicant is not an individual, the name of each partner, executive officer, manager and director;

(2) the location of the principal office of the applicant;

(3) complete addresses of other locations in New Mexico where the applicant proposes to engage in check cashing or currency exchange, including all limited stations and mobile locations;

(4) a description of the source of money and credit to be used by the applicant to engage in check cashing and currency exchange; and

(5) other information the director reasonably requires with respect to the applicant, but not more than the director may require pursuant to Article 2 [58-32-201 through 58-32-206 NMSA 1978] of the Uniform Money Services Act.

B. In connection with an application for licensing pursuant to Article 3 of the Uniform Money Services Act, the applicant shall, at a minimum, furnish to the nationwide mortgage licensing system and registry the following information in a form and medium prescribed by the nationwide mortgage licensing system and registry:

(1) the applicant's history and experience; and

(2) an authorization for the nationwide mortgage licensing system and registry and the director to obtain:

(a) an independent credit report; and

(b) information related to any administrative, civil or criminal findings by any governmental jurisdiction.

C. A nonrefundable application fee of two thousand dollars ($2,000) and a nonrefundable license fee of two thousand dollars ($2,000) shall accompany an application for a license pursuant to Article 3 of the Uniform Money Services Act.

History: Laws 2016, ch. 88, 302.



Section 58-32-303 - Issuance of license.

58-32-303. Issuance of license.

A. When an application is filed pursuant to Article 3 [58-32-301 through 58-32-304 NMSA 1978] of the Uniform Money Services Act, the director shall investigate the applicant's financial condition and responsibility, financial and business experience, character and general fitness. The director may conduct an onsite investigation of the applicant, in New Mexico or in any other state or country, the reasonable cost of which the applicant shall pay. The director shall issue a license to an applicant pursuant to Article 3 of the Uniform Money Services Act if the director finds that all of the following conditions have been fulfilled:

(1) the applicant has complied with Section 302 [58-32-302 NMSA 1978] of the Uniform Money Services Act; and

(2) the financial condition and responsibility, financial and business experience, competence, character and general fitness of the applicant and the competence, experience, character and general fitness of the executive officers, managers, directors and persons in control of the applicant indicate that it is in the interest of the public to permit the applicant to engage in check cashing.

B. When an application for an original license pursuant to Article 3 of the Uniform Money Services Act is complete, the director shall promptly notify the applicant in a record of the date on which the application was determined to be complete and:

(1) the director shall approve or deny the application within one hundred twenty days after that date; or

(2) if the application is not approved or denied within one hundred twenty days after that date:

(a) the application is deemed approved; and

(b) the director shall issue the license, pursuant to Article 3 of the Uniform Money Services Act, to take effect as of the first business day after expiration of the one-hundred-twenty-day period.

C. The director may for good cause extend the application period.

D. An applicant whose application is denied by the director pursuant to Article 3 of the Uniform Money Services Act may appeal the denial, within thirty days after receipt of the notice of the denial, and request a hearing.

History: Laws 2016, ch. 88, 303.



Section 58-32-304 - Renewal of license.

58-32-304. Renewal of license.

A. A license issued pursuant to Article 3 [58-32-301 through 58-32-304 NMSA 1978] of the Uniform Money Services Act shall expire on December 31 each year. A licensee pursuant to Article 3 of the Uniform Money Services Act shall pay an annual renewal fee of one thousand dollars ($1,000) before November 1 of each year or, if November 1 is not a business day, on the next business day.

B. A licensee pursuant to Article 3 of the Uniform Money Services Act shall submit a renewal report with the renewal fee in a record signed under penalty of perjury that shall be in a form and in a medium prescribed by the director. The renewal report shall state or contain:

(1) a description of each material change in information submitted by the licensee in its original license application that has not been reported to the director on any required report; and

(2) a list of the locations in New Mexico where the licensee or an authorized delegate of the licensee engages in check cashing or currency exchange, including limited stations and mobile locations.

C. If a licensee does not file a renewal report or pay its renewal fee by the renewal date or any extension of time granted by the director, the director shall send the licensee a notice of suspension. Unless the licensee files the report and pays the renewal fee before expiration of ten days after the notice is sent, the licensee's license is suspended ten days after the director sends the notice of suspension. The suspension shall be lifted if, within twenty days after its license is suspended, the licensee:

(1) files the report and pays the renewal fee; and

(2) pays one hundred dollars ($100) for each day after suspension that the director did not receive the renewal report and the renewal fee.

D. The director for good cause may grant an extension of the renewal date.

History: Laws 2016, ch. 88, 304.






Article 4 - CURRENCY EXCHANGE LICENSES

Section 58-32-402 - Application for license.

58-32-402. Application for license.

A. A person applying for a license pursuant to Article 4 [58-32-401 through 58-32-404 NMSA 1978] of the Uniform Money Services Act shall apply in a record signed under penalty of perjury that shall be in a form and in a medium required by the director. Each form shall contain content as set forth by rule, instruction or procedure of the director. The form shall include the following information:

(1) the legal name and residential and business addresses of the applicant if the applicant is an individual or, if the applicant is not an individual, the name of each partner, executive officer, manager and director;

(2) the location of the principal office of the applicant;

(3) complete addresses of other locations in New Mexico where the applicant proposes to engage in currency exchange or check cashing, including all limited stations and mobile locations;

(4) a description of the source of money and credit to be used by the applicant to engage in check cashing and currency exchange; and

(5) other information the director reasonably requires with respect to the applicant, but not more than the director may require pursuant to Article 2 [58-32-201 through 58-32-206 NMSA 1978] of the Uniform Money Services Act.

B. In connection with an application for licensing pursuant to Article 4 of the Uniform Money Services Act, the applicant shall, at a minimum, furnish to the nationwide mortgage licensing system and registry the following information in a form and medium prescribed by the nationwide mortgage licensing system and registry:

(1) the applicant's history and experience; and

(2) an authorization for the nationwide mortgage licensing system and registry and the director to obtain:

(a) an independent credit report; and

(b) information related to any administrative, civil or criminal findings by any governmental jurisdiction.

C. A nonrefundable application fee of two thousand dollars ($2,000) and a nonrefundable license fee of two thousand dollars ($2,000) shall accompany an application for a license pursuant to Article 4 of the Uniform Money Services Act.

History: Laws 2016, ch. 88, 402.



Section 58-32-403 - Issuance of license.

58-32-403. Issuance of license.

A. When an application is filed pursuant to Article 4 [58-32-401 through 58-32-404 NMSA 1978] of the Uniform Money Services Act, the director shall investigate the applicant's financial condition and responsibility, financial and business experience, character and general fitness. The director may conduct an onsite investigation of the applicant, in New Mexico or in any other state or country, the reasonable cost of which the applicant shall pay. The director shall issue a license to an applicant pursuant to Article 4 of the Uniform Money Services Act if the director finds that all of the following conditions have been fulfilled:

(1) the applicant has complied with Section 402 [58-32-402 NMSA 1978] of the Uniform Money Services Act; and

(2) the financial condition and responsibility, financial and business experience, competence, character and general fitness of the applicant and the competence, experience, character and general fitness of the executive officers, managers, directors and persons in control of the applicant indicate that it is in the interest of the public to permit the applicant to engage in currency exchange.

B. When an application for an original license pursuant to Article 4 of the Uniform Money Services Act is complete, the director shall promptly notify the applicant in a record of the date on which the application was determined to be complete and:

(1) the director shall approve or deny the application within one hundred twenty days after that date; or

(2) if the application is not approved or denied within one hundred twenty days after that date:

(a) the application is deemed approved; and

(b) the director shall issue the license, pursuant to Article 4 of the Uniform Money Services Act, to take effect as of the first business day after expiration of the one-hundred-twenty-day period.

C. The director may for good cause extend the application period.

D. An applicant whose application is denied a license by the director pursuant to Article 4 of the Uniform Money Services Act may appeal the denial, within thirty days after receipt of the notice of the denial, and request a hearing.

History: Laws 2016, ch. 88, 403.



Section 58-32-404 - Renewal of license.

58-32-404. Renewal of license.

A. A license issued pursuant to Article 4 [58-32-401 through 58-32-404 NMSA 1978] of the Uniform Money Services Act shall expire on December 31 each year. A licensee pursuant to Article 4 of the Uniform Money Services Act shall pay an annual renewal fee of one thousand dollars ($1,000) before November 1 of each year or, if November 1 is not a business day, on the next business day.

B. A licensee pursuant to Article 4 of the Uniform Money Services Act shall submit a renewal report with the renewal fee in a record signed under penalty of perjury that shall be in a form and in a medium prescribed by the director. The renewal report shall state or contain:

(1) a description of each material change in information submitted by the licensee in its original license application that has not been reported to the director on any required report; and

(2) a list of the locations in New Mexico where the licensee or an authorized delegate of the licensee engages in currency exchange or check cashing, including limited stations and mobile locations.

C. If a licensee does not file a renewal report and pay its renewal fee by the renewal date or any extension of time granted by the director, the director shall send the licensee a notice of suspension. Unless the licensee files the report and pays the renewal fee before expiration of ten days after the notice is sent, the licensee's license is suspended ten days after the director sends the notice of suspension. The suspension shall be lifted if, within twenty days after its license is suspended, the licensee:

(1) files the report and pays the renewal fee; and

(2) pays one hundred dollars ($100) for each day after suspension that the director did not receive the renewal report and the renewal fee.

D. The director for good cause may grant an extension of the renewal date.

History: Laws 2016, ch. 88, 404.






Article 5 - AUTHORIZED DELEGATES

Section 58-32-502 - Unauthorized activity.

58-32-502. Unauthorized activity.

A person shall only act as a delegate for a licensee. A person that provides money services on behalf of a person not licensed pursuant to the Uniform Money Services Act is considered to act in its own capacity and may be subject to civil and criminal penalties for providing money services without a license.

History: Laws 2016, ch. 88, 502.






Article 6 - EXAMINATIONS; REPORTS; RECORDS

Section 58-32-602 - Cooperation.

58-32-602. Cooperation.

The director may consult and cooperate with other state agencies, agencies of another state or of the United States or the nationwide mortgage licensing system and registry in enforcing and administering the Uniform Money Services Act. They may jointly pursue examinations and take other official action that they are otherwise empowered to take.

History: Laws 2016, ch. 88, 602.



Section 58-32-603 - Reports.

58-32-603. Reports.

A. A licensee shall file with the director a record signed under penalty of perjury that shall be in a form and in a medium prescribed by the director and that shall contain any material change in information provided in the licensee's application or the information provided by the licensee to the nationwide mortgage licensing system and registry. The record shall be filed within fifteen business days after the licensee has reason to know of the change.

B. A licensee shall file with the director within forty-five days after the end of each fiscal quarter a record signed under penalty of perjury that shall be in a form and in a medium prescribed by the director and that shall contain a current list of all authorized delegates and locations in New Mexico where the licensee or an authorized delegate of the licensee provides money services, including limited stations and mobile locations. The licensee shall state the name and street address of each location and authorized delegate.

C. A licensee shall file a report with the director within one business day after the licensee has reason to know of the occurrence of any of the following events:

(1) the filing of a petition by or against the licensee pursuant to the United States Bankruptcy Code for bankruptcy or reorganization;

(2) the filing of a petition by or against the licensee for receivership, the commencement of any other judicial or administrative proceeding for its dissolution or reorganization or the making of a general assignment for the benefit of its creditors;

(3) the commencement of a proceeding to revoke or suspend its license in a state or country in which the licensee engages in business or is licensed;

(4) the cancellation or other impairment of the licensee's bond or other security;

(5) a charge or conviction of the licensee or of an executive officer, manager, director or person in control of the licensee for a felony; or

(6) a charge or conviction of an authorized delegate for a felony.

D. The report required pursuant to Subsection C of this section shall be a record signed under penalty of perjury and in a form and in a medium prescribed by the director and shall describe the event requiring the report.

History: Laws 2016, ch. 88, 603.



Section 58-32-604 - Change of control.

58-32-604. Change of control.

A. A licensee shall:

(1) give the director notice in a record signed under penalty of perjury in a form and in a medium prescribed by the director of a proposed change of control within fifteen days after learning of the proposed change of control;

(2) request approval by the director of the proposed change of control; and

(3) submit a nonrefundable fee of two thousand dollars ($2,000) with the notice.

B. After review of a request for approval pursuant to Subsection A of this section, the director may require the licensee to provide in a record signed under penalty of perjury in a form and in a medium prescribed by the director additional information concerning the proposed persons in control of the licensee. The additional information shall be limited to the same types required of the licensee or persons in control of the licensee as part of its original license or renewal application.

C. The director shall approve a request for change of control pursuant to Subsection A of this section if, after investigation, the director determines that the person or group of persons requesting approval has the competence, experience, character and general fitness to operate the licensee or person in control of the licensee in a lawful and proper manner and that the public interest will not be jeopardized by the change of control.

D. When an application for a change of control pursuant to Article 6 [58-32-601 through 58-32-607 NMSA 1978] of the Uniform Money Services Act is complete, the director shall notify the licensee in a record of the date on which the request was determined to be complete and:

(1) the director shall approve or deny the request within one hundred twenty days after that date; or

(2) if the request is not approved or denied within one hundred twenty days after that date:

(a) the request is deemed approved; and

(b) the director shall permit the change of control, pursuant to this section, to take effect as of the first business day after expiration of the one-hundred-twenty-day period.

E. The director, by rule or order, may exempt a person from any of the requirements of Paragraphs (2) and (3) of Subsection A of this section if it is in the public interest to do so.

F. Subsection A of this section does not apply to a public offering of securities.

G. Before filing a request for approval to acquire control of a licensee or person in control of a licensee, a person may request in a record a determination from the director as to whether the person would be considered a person in control of a licensee upon consummation of a proposed transaction. If the director determines that the person would not be a person in control of a licensee, the director shall enter an order to that effect and the proposed person and transaction is not subject to the requirements of Subsections A through C of this section.

History: Laws 2016, ch. 88, 604.



Section 58-32-605 - Records.

58-32-605. Records.

A. A licensee shall maintain the following records for determining its compliance with the Uniform Money Services Act for at least three years:

(1) a record of each payment instrument or stored-value obligation sold;

(2) a general ledger posted at least monthly containing all asset, liability, capital, income and expense accounts;

(3) bank statements and bank reconciliation records;

(4) records of outstanding payment instruments and stored-value obligations;

(5) records of each payment instrument and stored-value obligation paid within the three-year period;

(6) a list of the last known names and addresses of all of the licensee's authorized delegates; and

(7) any other records the director reasonably requires by rule.

B. The items specified in Subsection A of this section may be maintained in writing, electronically or in any other form of record that is permitted by the director.

C. Records may be maintained outside New Mexico if they are made accessible to the director on seven business-days' notice that is sent in a record.

D. All records maintained by the licensee as required in Subsections A through C of this section are open to inspection by the director pursuant to Section 601 [58-32-601 NMSA 1978] of the Uniform Money Services Act.

History: Laws 2016, ch. 88, 605.



Section 58-32-606 - Money laundering reports.

58-32-606. Money laundering reports.

A. A licensee and an authorized delegate shall file with the New Mexico attorney general all reports required by federal currency reporting, recordkeeping and suspicious transaction reporting requirements as set forth in 31 U.S.C. Section 5311 et seq. (1994) or any successor law; and other federal and state laws pertaining to money laundering.

B. The timely filing of a complete and accurate report required under Subsection A of this section with the appropriate federal agency is compliance with the requirements of that subsection, unless the director notifies the licensee that the New Mexico attorney general has notified the director that reports of this type are not being regularly and comprehensively made available by the federal agency to the New Mexico attorney general.

C. In connection with each transaction that involves transmitting money in an amount of one thousand dollars ($1,000) or more, whether sending or receiving, a licensee or, for a transaction conducted through an authorized delegate, an authorized delegate, shall retain a record of each of the following:

(1) the name and social security or taxpayer identification number, if any, of the individual presenting the transaction and of the person and the entity on whose behalf the transaction is to be effected;

(2) the type and number of the customer's verified photographic identification as described in 31 Code of Federal Regulations Section 1010.312 or any successor regulations;

(3) the customer's current occupation;

(4) the customer's current residential address; and

(5) the customer's signature.

D. The provisions of Subsection C of this section shall not apply to transactions by which a licensee's customer is making a bill payment to:

(1) a commercial creditor pursuant to a contract between the licensee and the commercial creditor; or

(2) a utility company.

History: Laws 2016, ch. 88, 606.



Section 58-32-607 - Confidentiality.

58-32-607. Confidentiality.

A. Except as otherwise provided in Subsection B of this section, all information or reports obtained by the director from an applicant, licensee or authorized delegate and all information contained in or related to examination, investigation, operating or condition reports prepared by, on behalf of or for the use of the director, or financial statements, balance sheets or authorized delegate information, are confidential and are not subject to disclosure pursuant to the Public Records Act [Chapter 14, Article 3 NMSA 1978] or any similar law.

B. The director may disclose information not otherwise subject to disclosure pursuant to Subsection A of this section to representatives of state or federal agencies who promise in a record signed under penalty of perjury in a form and in a medium prescribed by the director that they will maintain the confidentiality of the information or if the director finds that the release is reasonably necessary for the protection of the public and is in the interests of justice and the licensee has been given not fewer than ten days' notice in a record by the director of the director's intent to release the information.

C. This section does not prohibit the director from disclosing to the public a list of persons licensed pursuant to the Uniform Money Services Act or the aggregated financial data concerning those licensees.

History: Laws 2016, ch. 88, 607.






Article 7 - PERMISSIBLE INVESTMENTS

Section 58-32-702 - Types of permissible investments.

58-32-702. Types of permissible investments.

A. Except to the extent otherwise limited by the director pursuant to Section 701 [58-32-701 NMSA 1978] of the Uniform Money Services Act, the following investments are permissible pursuant to Section 701 of that act:

(1) cash, a certificate of deposit or senior debt obligation of an insured depository institution as defined in Section 3 of the Federal Deposit Insurance Act;

(2) a banker's acceptance or bill of exchange that is eligible for purchase upon endorsement by a member bank of the federal reserve system and is eligible for purchase by a federal reserve bank;

(3) an investment bearing a rating of one of the three highest grades as defined by a nationally recognized organization that rates securities;

(4) an investment security that is an obligation of the United States or a department, agency or instrumentality thereof; an investment in an obligation that is guaranteed fully as to principal and interest by the United States; or an investment in an obligation of a state or a governmental subdivision, agency or instrumentality thereof;

(5) receivables that are payable to a licensee from its authorized delegates, in the ordinary course of business, pursuant to contracts that are not more than ten days past due or doubtful of collection if the aggregate amount of receivables pursuant to this paragraph does not exceed fifty percent of the total permissible investments of a licensee and the licensee does not hold at one time receivables pursuant to this paragraph in any one person aggregating more than ten percent of the licensee's total permissible investments; and

(6) a share or a certificate issued by an open-end management investment company that is registered with the United States securities and exchange commission pursuant to the federal Investment Company Act of 1940 and whose portfolio is restricted by the management company's investment policy to investments specified in Paragraphs (1) through (4) of this subsection.

B. The following investments are permissible pursuant to Section 701 of the Uniform Money Services Act, but only to the extent specified:

(1) an interest-bearing bill, note, bond or debenture of a person whose equity shares are traded on a national securities exchange or on a national over-the-counter market, if the aggregate of investments pursuant to this paragraph does not exceed twenty percent of the total permissible investments of a licensee and the licensee does not at one time hold investments pursuant to this paragraph in any one person aggregating more than ten percent of the licensee's total permissible investments;

(2) a share of a person traded on a national securities exchange or a national over-the-counter market or a share or a certificate issued by an open-end management investment company that is registered with the United States securities and exchange commission pursuant to the federal Investment Company Act of 1940 and whose portfolio is restricted by the management company's investment policy to shares of a person traded on a national securities exchange or a national over-the-counter market, if the aggregate of investments pursuant to this paragraph does not exceed twenty percent of the total permissible investments of a licensee and the licensee does not at one time hold investments in any one person aggregating more than ten percent of the licensee's total permissible investments;

(3) a demand-borrowing agreement made to a corporation or a subsidiary of a corporation whose securities are traded on a national securities exchange, if the aggregate of the amount of principal and interest outstanding pursuant to demand-borrowing agreements pursuant to this paragraph does not exceed twenty percent of the total permissible investments of a licensee and the licensee does not at one time hold principal and interest outstanding pursuant to demand-borrowing agreements pursuant to this paragraph with any one person aggregating more than ten percent of the licensee's total permissible investments; and

(4) any other investment the director designates, to the extent specified by the director.

C. The aggregate of investments pursuant to Subsection B of this section shall not exceed fifty percent of the total permissible investments of a licensee calculated in accordance with Section 701 of the Uniform Money Services Act.

History: Laws 2016, ch. 88, 702.






Article 8 - ENFORCEMENT

Section 58-32-802 - Suspension and revocation of authorized delegates.

58-32-802. Suspension and revocation of authorized delegates.

A. The director may issue an order suspending or revoking the designation of an authorized delegate if the director finds that:

(1) the authorized delegate violated the Uniform Money Services Act or a rule adopted or an order issued pursuant to that act;

(2) the authorized delegate did not cooperate with an examination or investigation by the director;

(3) the authorized delegate engaged in fraud, intentional misrepresentation or gross negligence;

(4) the authorized delegate is convicted of a violation of a state or federal anti-money laundering statute;

(5) the competence, experience, character or general fitness of the authorized delegate or a person in control of the authorized delegate indicates that it is not in the public interest to permit the authorized delegate to provide money services; or

(6) the authorized delegate is engaging in an unsafe or unsound practice.

B. In determining whether an authorized delegate is engaging in an unsafe or unsound practice, the director may consider the size and condition of the authorized delegate's provision of money services, the magnitude of the loss, the gravity of the violation of the Uniform Money Services Act or a rule adopted or order issued pursuant to that act and the previous conduct of the authorized delegate.

C. An authorized delegate may apply for relief from a suspension or revocation of designation as an authorized delegate according to procedures prescribed by the director.

History: Laws 2016, ch. 88, 802.



Section 58-32-803 - Orders to cease and desist.

58-32-803. Orders to cease and desist.

A. If the director determines that a violation of the Uniform Money Services Act, or of a rule adopted or an order issued pursuant to that act, by a licensee or authorized delegate is likely to cause immediate and irreparable harm to the licensee, its customers or the public as a result of the violation, or causes insolvency or significant dissipation of assets of the licensee, the director may issue an order requiring the licensee or authorized delegate to cease and desist from the violation. The order becomes effective upon service of it upon the licensee or authorized delegate.

B. The director may issue an order against a licensee to cease and desist from providing money services through an authorized delegate that is the subject of a separate order by the director.

C. An order to cease and desist remains effective and enforceable pending the completion of an administrative proceeding pursuant to Section 801 or 802 [58-32-801, 58-32-802 NMSA 1978] of the Uniform Money Services Act.

D. A licensee or an authorized delegate that is served with an order to cease and desist may petition the district court for a judicial order setting aside, limiting or suspending the enforcement, operation or effectiveness of the order pending the completion of an administrative proceeding pursuant to Section 801 or 802 of the Uniform Money Services Act.

E. An order to cease and desist expires unless the director commences an administrative proceeding pursuant to Section 801 or 802 of the Uniform Money Services Act within ten days after it is issued.

History: Laws 2016, ch. 88, 803.



Section 58-32-804 - Consent orders.

58-32-804. Consent orders.

The director may enter into a consent order at any time with a person to resolve a matter arising pursuant to the Uniform Money Services Act or a rule adopted or order issued pursuant to that act. A consent order shall be signed by the person to whom it is issued or by the person's authorized representative and shall indicate agreement with the terms contained in the order. A consent order may provide that it does not constitute an admission by a person that the Uniform Money Services Act or a rule adopted or an order issued pursuant to that act has been violated.

History: Laws 2016, ch. 88, 804.



Section 58-32-805 - Emergency orders.

58-32-805. Emergency orders.

A. The director may issue an emergency order, without prior notice and an opportunity for hearing, if the director finds that:

(1) the action, violation or condition that is the basis for the order:

(a) has caused or is likely to cause the insolvency of the licensee;

(b) has caused or is likely to cause the substantial dissipation of the licensee's assets or earnings;

(c) has seriously weakened or is likely to seriously weaken the condition of the licensee; or

(d) has seriously prejudiced or is likely to seriously prejudice the interests of the licensee, a purchaser of the licensee's money services or the public; and

(2) immediate action is necessary to protect the interests of the licensee, a purchaser of the licensee's money services or the public.

B. In connection with and as directed by an emergency order, the director may secure the records and assets of a licensee or authorized delegate that relate to the licensee's money services business.

C. An emergency order shall:

(1) state the grounds on which the order is based;

(2) advise the person against whom the order is directed that the order takes effect immediately, and, to the extent applicable, require the person to immediately cease and desist from the conduct or violation that is the subject of the order or to take the affirmative action stated in the order as necessary to correct a condition resulting from the conduct or violation or as otherwise appropriate;

(3) be delivered by personal delivery or sent by certified mail, return receipt requested, to the person against whom the order is directed at the person's last known address; and

(4) include a notice that a person may request a hearing on the order by filing a written request for a hearing with the director not later than the fifteenth day after the date the order is delivered or mailed.

D. An emergency order takes effect as soon as the order is served on the person against whom the order is directed.

E. A licensee or authorized delegate against whom an emergency order is directed must submit a written certification to the director, signed by the licensee or authorized delegate, and their principals and responsible individuals, as applicable, and each person named in the order, stating that each person has received a copy of and has read and understands the order.

F. Unless the director receives a written request for a hearing from a person against whom an emergency order is directed not later than the fifteenth day after the date the order is delivered or mailed, the order is final as to that person on the sixteenth day after the date the order is delivered or mailed.

G. A request for a hearing does not stay an emergency order.

H. A hearing on an emergency order takes precedence over any other matter pending before the director and must be held not later than the tenth day after the date the director receives the written request for hearing unless a hearing officer extends the period for good cause or the parties agree to a later hearing date.

I. A final emergency order may be appealed to the district court as provided in Section 39-3-1.1 NMSA 1978.

History: Laws 2016, ch. 88, 805.



Section 58-32-806 - Civil penalties.

58-32-806. Civil penalties.

The director may assess a civil penalty against a person that violates the Uniform Money Services Act or a rule adopted or an order issued pursuant to that act in an amount not to exceed one thousand dollars ($1,000) per day for each day the violation is outstanding.

History: Laws 2016, ch. 88, 806.



Section 58-32-807 - Criminal penalties.

58-32-807. Criminal penalties.

A. A person who intentionally makes a false statement, misrepresentation or false certification in a record filed or required to be maintained pursuant to the Uniform Money Services Act or who intentionally makes a false entry or omits a material entry in such a record is guilty of a fourth degree felony.

B. A person who knowingly engages in an activity for which a license is required pursuant to the Uniform Money Services Act without being licensed pursuant to that act and who receives more than two thousand five hundred dollars ($2,500) in compensation within a thirty-day period from this activity is guilty of a fourth degree felony.

C. A person who knowingly engages in an activity for which a license is required pursuant to the Uniform Money Services Act without being licensed pursuant to that act and who receives two thousand five hundred dollars ($2,500) or less in compensation within a thirty-day period from this activity is guilty of a misdemeanor.

History: Laws 2016, ch. 88, 807.



Section 58-32-808 - Unlicensed persons.

58-32-808. Unlicensed persons.

A. If the director has reason to believe that a person has violated or is violating Section 201, 301 or 401 [58-32-201, 58-32-301, 58-32-401 NMSA 1978] of the Uniform Money Services Act, the director may issue an order to show cause why an order to cease and desist should not issue requiring that the person cease and desist from the violation of Section 201, 301 or 401 of that act.

B. In an emergency, the director may petition the district court for the issuance of a temporary restraining order ex parte pursuant to the rules of civil procedure.

C. An order to cease and desist becomes effective upon service of it upon the person.

D. An order to cease and desist remains effective and enforceable pending the completion of an administrative proceeding pursuant to Sections 901 and 902 [58-32-901, 58-32-902 NMSA 1978] of the Uniform Money Services Act.

E. A person that is served with an order to cease and desist for violating Section 201, 301 or 401 of the Uniform Money Services Act may petition the district court for a judicial order setting aside, limiting or suspending the enforcement, operation or effectiveness of the order pending the completion of an administrative proceeding pursuant to Sections 901 and 902 of that act.

F. An order to cease and desist expires unless the director commences an administrative proceeding within ten days after it is issued.

History: Laws 2016, ch. 88, 808.






Article 9 - ADMINISTRATIVE PROCEDURES

Section 58-32-902 - Hearings.

58-32-902. Hearings.

Except as otherwise provided in Subsection C of Section 205 [58-32-205 NMSA 1978], Subsection C of Section 304 [58-32-304 NMSA 1978], Subsection C of Section 404 [58-32-404 NMSA 1978] and Sections 803, 805 and 808 [58-32-803, 58-32-805, 58-32-808 NMSA 1978]of the Uniform Money Services Act, the director shall not suspend or revoke a license, place a licensee in receivership, issue an order to cease and desist, suspend or revoke the designation of an authorized delegate or assess a civil penalty without notice and an opportunity to be heard. The director shall also hold a hearing when requested to do so by an applicant whose application for a license is denied.

History: Laws 2016, ch. 88, 902.






Article 10 - MISCELLANEOUS PROVISIONS

Section 58-32-1002 - Rules.

58-32-1002. Rules.

The director may promulgate rules to administer and enforce the Uniform Money Services Act, including rules necessary or appropriate to:

A. implement and clarify the Uniform Money Services Act;

B. preserve and protect the safety and soundness of money services businesses;

C. protect the interests of purchasers of money services and of the public;

D. protect against drug trafficking, terrorist funding and money laundering, structuring or a related financial crime; and

E. recover the cost of administering and enforcing the Uniform Money Services Act and other applicable law by imposing and collecting proportionate and equitable fees and costs for notices, applications, examinations, investigations and other actions required to achieve the purposes of that act.

History: Laws 2016, ch. 88, 1002.



Section 58-32-1003 - Appointment of secretary of state as agent for service of process; forwarding of process; consent to jurisdiction.

58-32-1003. Appointment of secretary of state as agent for service of process; forwarding of process; consent to jurisdiction.

A. A licensee, an authorized delegate or a person who knowingly engages in activities that are regulated by the Uniform Money Services Act and require a license, with or without filing an application or holding a license, is deemed to have:

(1) consented to the jurisdiction of the courts of this state over the licensee, authorized delegate or person for all actions arising pursuant to the Uniform Money Services Act;

(2) consented to the venue in New Mexico for all actions arising pursuant to the Uniform Money Services Act, as venue is provided pursuant to Chapter 38, Article 3 NMSA 1978, and to the convenient forum of the courts in any such venue; and

(3) appointed the secretary of state as the lawful agent of the licensee, authorized delegate or person for the purpose of accepting service of process in all actions arising pursuant to the Uniform Money Services Act.

B. Within three business days after service of process upon the secretary of state, the secretary of state shall transmit by certified mail copies of all lawful process accepted by the secretary of state as an agent to that person at the person's last known address. Service of process shall be deemed complete three business days after the secretary of state deposits the copies of the documents in the United States mail.

C. The provisions of this section are cumulative and do not diminish the provisions of any other law that:

(1) provide for the New Mexico courts to have jurisdiction over a person;

(2) provide for venue in New Mexico of any action; or

(3) provide for any other method of serving process upon a person.

History: Laws 2016, ch. 88, 1003.



Section 58-32-1004 - Money services regulatory fund; created; purpose; appropriation.

58-32-1004. Money services regulatory fund; created; purpose; appropriation.

A. The "money services regulatory fund" is created as a nonreverting fund in the state treasury and shall be administered by the financial institutions division of the regulation and licensing department. The fund shall consist of application, licensing, renewal, investigation and any other fees received that are associated with the costs of administering the Uniform Money Services Act and any money that is appropriated or donated or that otherwise accrues to the fund. Money in the fund shall be invested by the state investment officer in the manner that land grant permanent funds are invested pursuant to Chapter 6, Article 8 NMSA 1978. Income from investment of the fund shall be credited to the fund.

B. Money in the money services regulatory fund is subject to appropriation by the legislature to the financial institutions division of the regulation and licensing department to carry out the provisions of the Uniform Money Services Act.

C. Money shall be disbursed from the money services regulatory fund only on warrant of the secretary of finance and administration upon vouchers signed by the director of the financial institutions division or the director's authorized representative. Any unexpended or unencumbered balance remaining at the end of a fiscal year shall not revert to the general fund.

History: Laws 2016, ch. 88, 1004.












Chapter 59 - Insurance [Repealed.]

Article 1 - Definitions

ARTICLE 1

Definitions

(Repealed by Laws 1984, ch. 127, 997.)



Article 2 - Department of Insurance

ARTICLE 2

Department of Insurance

(Repealed by Laws 1984, ch. 127, 997.)



Article 3 - State Insurance Board

ARTICLE 3

State Insurance Board

(Repealed by Laws 1984, ch. 127, 997.)



Article 4 - Domestic Companies

ARTICLE 4

Domestic Companies

(Repealed by Laws 1984, ch. 127, 997.)



Article 5 - Licensing and Regulation of Companies and Agents

ARTICLE 5

Licensing and Regulation of Companies and Agents

(Repealed by Laws 1984, ch. 127, 997.)



Article 6 - Rehabilitation, Conservation and Liquidation

ARTICLE 6

Rehabilitation, Conservation and Liquidation

(Repealed by Laws 1984, ch. 127, 997.)



Article 7 - Insurance Holding Companies

ARTICLE 7

Insurance Holding Companies

(Repealed by Laws 1984, ch. 127, 997.)



Article 8 - Insurance Premium Financing

ARTICLE 8

Insurance Premium Financing

(Repealed by Laws 1984, ch. 127, 997.)



Article 9 - Classes of Insurance; Reserves and Valuations

ARTICLE 9

Classes of Insurance; Reserves and Valuations

(Repealed by Laws 1984, ch. 127, 997.)



Article 10 - Fair Access to Insurance Requirements

ARTICLE 10

Fair Access to Insurance Requirements

(Repealed by Laws 1984, ch. 127, 997.)



Article 10A - Fair Access to Insurance Requirements

ARTICLE 10A

Fair Access to Insurance Requirements

(Repealed by Laws 1983, ch. 255, 6 and Laws 1984, ch. 127, 997.)



Article 11 - Offenses and Penalties

ARTICLE 11

Offenses and Penalties

(Repealed by Laws 1984, ch. 127, 997.)



Article 12 - Rates and Rating Organizations

ARTICLE 12

Rates and Rating Organizations

(Repealed by Laws 1984, ch. 127, 997.)



Article 13 - Sale of Insurance Securities

ARTICLE 13

Sale of Insurance Securities

(Repealed by Laws 1984, ch. 127, 997.)



Article 14 - Adjusters

ARTICLE 14

Adjusters

(Repealed by Laws 1984, ch. 127, 997.)



Article 15 - Fire Protection Fund

ARTICLE 15

Fire Protection Fund

(Repealed by Laws 1984, ch. 127, 997.)



Article 16 - Insurance Policies

ARTICLE 16

Insurance Policies

(Repealed by Laws 1984, ch. 127, 997; Recompiled by Laws 1987, ch. 259, 32.)



Article 16A - Insurance Policy Language Simplifications

ARTICLE 16A

Insurance Policy Language Simplifications

(Repealed by Laws 1984, ch. 127, 997.)



Article 17 - State Fire Marshal

ARTICLE 17

State Fire Marshal

(Repealed by Laws 1984, ch. 127, 997.)



Article 18 - Accident and Health Insurance

ARTICLE 18

Accident and Health Insurance

(Repealed by Laws 1984, ch. 127, 997; Recompiled by Laws 1987, ch. 259, 32.)



Article 18A - Prepaid Dental Plans

ARTICLE 18A

Prepaid Dental Plans

(Repealed by Laws 1984, ch. 127, 997.)



Article 19 - Nonprofit Health Care Plans

ARTICLE 19

Nonprofit Health Care Plans

(Repealed by Laws 1984, ch. 127, 997.)



Article 19A - Health Care Plans

ARTICLE 19A

Health Care Plans

(Repealed by Laws 1984, ch. 127, 997.)



Article 20 - Credit Life Insurance and Credit Accident and Health Insurance

ARTICLE 20

Credit Life Insurance and Credit Accident and Health Insurance

(Repealed by Laws 1984, ch. 127, 997.)



Article 21 - Health and Accident Insurance for Aged Persons

ARTICLE 21

Health and Accident Insurance for Aged Persons

(Repealed by Laws 1984, ch. 127, 997.)



Article 22 - Life Insurance Guaranty Provisions

ARTICLE 22

Life Insurance Guaranty Provisions

(Repealed by Laws 1984, ch. 127, 997.)



Article 23 - Motor Vehicle Insurance on Lloyds Plan

ARTICLE 23

Motor Vehicle Insurance on Lloyds Plan

(Repealed by Laws 1984, ch. 127, 997.)



Article 24 - Motor Vehicle Insurance Assigned Risks

ARTICLE 24

Motor Vehicle Insurance Assigned Risks

(Repealed by Laws 1984, ch. 127, 997.)



Article 25 - Motor Clubs

ARTICLE 25

Motor Clubs

(Repealed by Laws 1984, ch. 127, 997.)



Article 26 - Fraternal Benefit Societies

ARTICLE 26

Fraternal Benefit Societies

(Repealed by Laws 1984, ch. 127, 997.)



Article 27 - Stock and Mutual Insurance Companies

ARTICLE 27

Stock and Mutual Insurance Companies

(Repealed by Laws 1984, ch. 127, 997.)



Article 28 - Employee Benefit, Retirement and Savings Plan

ARTICLE 28

Employee Benefit, Retirement and Savings Plan

(Repealed by Laws 1984, ch. 127, 997.)



Article 29 - Workmen'S Compensation Assigned Risk Pool

ARTICLE 29

Workmen'S Compensation Assigned Risk Pool

(Repealed by Laws 1984, ch. 127, 997.)



Article 30 - Property and Casualty Insurance Guaranty

ARTICLE 30

Property and Casualty Insurance Guaranty

(Repealed by Laws 1984, ch. 127, 997.)



Article 31 - Prearranged Funeral Insurance

ARTICLE 31

Prearranged Funeral Insurance

(Repealed by Laws 1984, ch. 127, 997.)



Article 32 - Bail Bondsmen Licensing

ARTICLE 32

Bail Bondsmen Licensing

(Repealed by Laws 1984, ch. 127, 997.)






Chapter 59A - Insurance Code

Article 1 - Insurance Code

Section 59A-1-1 - Short title.

59A-1-1. Short title.

Chapter 59A NMSA 1978 [except for 59A-30A-1 to 59A-30A-18 NMSA 1978, and 59A-42A-1 to 59A-42A-9 NMSA 1978] shall be known and may be cited as the New Mexico Insurance Code and, in this chapter, may also be referred to as the "Insurance Code".

History: 1978 Comp., 59A-1-1, enacted by Laws 1993, ch. 320, 1.



Section 59A-1-2 - Definitions.

59A-1-2. Definitions.

Unless context otherwise requires, words and terms defined in this article and elsewhere in the Insurance Code shall for the purposes of the Insurance Code have the meaning there ascribed.

History: Laws 1984, ch. 127, 2.



Section 59A-1-3 - "Insurance Code".

59A-1-3. "Insurance Code".

"Insurance Code" means the New Mexico Insurance Code.

History: Laws 1984, ch. 127, 3.



Section 59A-1-5 - "Insurance".

59A-1-5. "Insurance".

"Insurance" is a contract whereby one undertakes to pay or indemnify another as to loss from certain specified contingencies or perils, or to pay or grant a specified amount or determinable benefit in connection with ascertainable risk contingencies, or to act as surety.

History: Laws 1984, ch. 127, 5.



Section 59A-1-7 - Insurance department.

59A-1-7. Insurance department.

"Insurance department", "insurance division" or "division" means the office of superintendent of insurance.

History: Laws 1984, ch. 127, 7; 1998, ch. 108, 32; 2013, ch. 74, 8.



Section 59A-1-8 - "Insurer"; "authorized insurer".

59A-1-8. "Insurer"; "authorized insurer".

A. "Insurer" includes every person engaged as principal and as indemnitor, surety or contractor in the business of entering into contracts of insurance.

B. An "authorized insurer" is a [an] insurer holding a valid and subsisting certificate of authority, issued by the superintendent, to transact insurance in this state.

History: Laws 1984, ch. 127, 8.



Section 59A-1-8.1 - Multiple employer welfare arrangement.

59A-1-8.1. Multiple employer welfare arrangement.

"Multiple employer welfare arrangement" means a plan for providing welfare benefits for employees of more than one employer as defined by 29 U.S.C. Section 1002.

History: Laws 1991, ch. 125, 2.



Section 59A-1-9 - "New Mexico".

59A-1-9. "New Mexico".

"New Mexico" means the state of New Mexico.

History: Laws 1984, ch. 127, 9.



Section 59A-1-10 - "Person"; "individual".

59A-1-10. "Person"; "individual".

A. "Person" includes an individual, association, organization, reciprocal or Lloyds plan insurer, partnership, firm, syndicate, trust, corporation and every legal entity.

B. An "individual" is a natural person, a human being.

History: Laws 1984, ch. 127, 10.



Section 59A-1-11 - "State".

59A-1-11. "State".

When used in context indicating a jurisdiction other than New Mexico, "state" means any state, district, commonwealth, territory or possession of the United States of America.

History: Laws 1984, ch. 127, 11.



Section 59A-1-12 - Superintendent.

59A-1-12. Superintendent.

"Superintendent" means the superintendent of insurance or the superintendent's duly authorized representative acting in official capacity.

History: Laws 1984, ch. 127, 12; 1998, ch. 108, 33.



Section 59A-1-13 - "Transacting insurance".

59A-1-13. "Transacting insurance".

In addition to other aspects of insurance operations to which the Insurance Code by its terms applies, "transacting insurance" with respect to an insurance contract or a business of insurance includes any of the following, by mail or otherwise or whether or not for profit:

A. solicitation or inducement;

B. negotiation;

C. effectuation of an insurance contract;

D. transaction of matters subsequent to effectuation and arising out of such a contract;

E. maintenance in this state of an office or personnel performing any function in furtherance of an insurer's business of insurance; or

F. maintenance by an insurer of assets in trust in this state for the benefit, security or protection of its policyholders or its policyholders and creditors.

History: Laws 1984, ch. 127, 13; 1991, ch. 125, 1.



Section 59A-1-14 - Compliance required.

59A-1-14. Compliance required.

No person shall transact a business of insurance in New Mexico, or relative to a subject of insurance resident, located or to be performed in New Mexico or elsewhere, without complying with the applicable provisions of the Insurance Code.

History: Laws 1984, ch. 127, 14.



Section 59A-1-15 - Application of the code as to particular types of insurers, organization or subjects.

59A-1-15. Application of the code as to particular types of insurers, organization or subjects.

No provision of the Insurance Code shall apply to:

A. fraternal benefit societies, as identified in Chapter 59A, Article 44 NMSA 1978, except as stated in that article;

B. nonprofit health care plans, as identified in Chapter 59A, Article 47 NMSA 1978, except as stated in that article;

C. health maintenance organizations, as identified in Chapter 59A, Article 46 NMSA 1978, except as stated in that article;

D. prepaid dental plans, as identified in Chapter 59A, Article 48 NMSA 1978, except as stated in that article;

E. motor clubs, as identified in Chapter 59A, Article 50 NMSA 1978, except as stated in that article;

F. bail bondsmen, as identified in Chapter 59A, Article 51 NMSA 1978, except as stated in that article;

G. insurance premium finance companies, as identified in Chapter 59A, Article 45 NMSA 1978, except as stated in that article; and

H. title insurers and title insurance agents, as identified in Chapter 59A, Article 30 NMSA 1978, except as stated in that article.

History: Laws 1984, ch. 127, 15; 1985, ch. 28, 15.



Section 59A-1-16 - Exempted from code.

59A-1-16. Exempted from code.

In addition to organizations and businesses otherwise exempt, the Insurance Code shall not apply to:

A. a labor organization that, incidental only to operations as a labor organization, issues benefit certificates to members or maintains funds to assist members and their families in times of illness, injury or need, and is not for profit;

B. the credit union share insurance corporation, as identified in Chapter 58, Article 12 NMSA 1978, and similar corporations and funds for protection of depositors, shareholders or creditors of financial institutions and businesses other than insurers; or

C. the risk management division of the general services department, the public school insurance authority, the retiree health care authority and any public school district or to insurance of public property or public risks by any agency of government not otherwise engaged in the business of insurance, except the provisions of the Patient Protection Act [Chapter 59A, Article 57 NMSA 1978] and Sections 59A-2-9.2 and 59A-23E-18 NMSA 1978 shall apply to any entity required or authorized to purchase health care benefits pursuant to the Health Care Purchasing Act [Chapter 13, Article 7 NMSA 1978].

History: Laws 1984, ch. 127, 16; 1998, ch. 107, 12; 2001, ch. 351, 4.



Section 59A-1-16.1 - Charitable gift annuities; exempt from regulation as insurance company.

59A-1-16.1. Charitable gift annuities; exempt from regulation as insurance company.

A. As used in this section:

(1) "charitable gift annuity" means a transfer of cash or other property by a donor to a charitable organization in return for an annuity payable over one or two lives, under which the actuarial value of the annuity is less than the value of the cash or other property transferred and the difference in value constitutes a charitable deduction for federal tax purposes;

(2) "charitable organization" means an entity described in:

(a) Section 501(c)(3) of the Internal Revenue Code of 1986; or

(b) Section 170(c) of that act; and

(3) "qualified charitable gift annuity means a charitable gift annuity described in Section 501(m)(5) and Section 514(c)(5) of that act that is issued by a charitable organization that on the date of the annuity agreement:

(a) has either an unrestricted fund balance consisting of assets in excess of liabilities of not less than three hundred thousand dollars ($300,000) or unencumbered assets in its gift annuity fund of not less than three hundred thousand dollars ($300,000); and

(b) has been in continuous operation for at least three years or is a successor or affiliate of a charitable organization that has been in continuous operation for at least three years.

B. The issuance of a qualified charitable gift annuity does not constitute engaging in the business of insurance in this state.

C. A charitable gift annuity issued prior to July 1, 1999 is a qualified charitable gift annuity for purposes of this section, and the issuance of that charitable gift annuity does not constitute engaging in the business of insurance in this state.

D. When entering into an agreement for a qualified charitable gift annuity, the charitable organization shall disclose to the donor in writing in the annuity agreement that a qualified charitable gift annuity is not insurance under the laws of this state and is not subject to regulation by the insurance division or protected by a guaranty association affiliated with the division. The disclosure shall be in a separate paragraph in a print size no smaller than that employed generally in the annuity agreement.

E. A charitable organization that issues qualified charitable gift annuities shall notify the insurance division in writing by the later of October 1, 1999 or the date on which it enters into the organization's first qualified charitable gift annuity agreement. The notice shall:

(1) be signed by an officer or director of the charitable organization;

(2) identify the charitable organization; and

(3) certify that the organization is a charitable organization and the annuities issued by the organization are qualified charitable gift annuities. The charitable organization shall not be required to provide additional information to the division except as provided in Subsection F of this section.

F. The failure of a charitable organization to comply with the notice requirements provided in Subsections D and E of this section does not prevent a charitable gift annuity that otherwise meets the requirements of this section from constituting a qualified charitable gift annuity; provided, however, that the superintendent may enforce performance of those requirements by sending a letter by certified mail, return receipt requested, demanding that the charitable organization comply with the notice requirements provided in Subsections D and E of this section.

G. The issuance of a qualified charitable gift annuity does not constitute a violation of the Unfair Practices Act [Chapter 57, Article 12 NMSA 1978].

History: Laws 1999, ch. 34, 1.



Section 59A-1-17 - Particular provisions prevail.

59A-1-17. Particular provisions prevail.

Provisions of the Insurance Code relative to a particular kind of insurance or type of insurer or particular matter shall prevail over provisions relating to insurance in general or insurers in general or to such matter in general.

History: Laws 1984, ch. 127, 17.



Section 59A-1-18 - General penalty.

59A-1-18. General penalty.

A. Unless the same is defined as a felony under any other law of this state or punishment therefor classifies it otherwise, every violation of the Insurance Code is a petty misdemeanor punishable by a fine not to exceed five hundred dollars ($500).

B. Where other monetary penalty is not expressly provided for, an administrative penalty may be assessed for violations of the Insurance Code. The administrative penalty shall be not over five thousand dollars ($5,000) for each violation, except that if the violation is to be found willful and intentional, the penalty may be up to ten thousand dollars ($10,000) for each violation. Every administrative penalty shall be imposed by written order of the superintendent made after hearing held as provided in Chapter 59A, Article 4 NMSA 1978.

C. A monetary penalty imposed may be additional to any applicable suspension, revocation or denial of a license or certificate of authority.

D. In addition to the authority of the insurance department to bring an action to recover statutory fines and assessments, the insurance department may bring civil actions for penalties in sums not to exceed the criminal fine for each violation of the Insurance Code, in lieu of criminal prosecution.

E. The penalties contained in Subsections A through D of this section shall be in addition to any other penalty provided by law.

History: Laws 1984, ch. 127, 18; 1987, ch. 259, 1; 1989, ch. 145, 1.






Article 2 - Office of Superintendent of Insurance

Section 59A-2-1 - Office of superintendent of insurance.

59A-2-1. Office of superintendent of insurance.

A. The office of superintendent of insurance, created as of July 1, 2013 by Article 11, Section 20 of the constitution of New Mexico, is an adjunct agency pursuant to Section 9-1-6 NMSA 1978.

B. All powers relating to state supervision of insurance, insurance rates and rate practices, together with collection of insurance licenses, taxes or fees, and all records pertaining to such supervision are under control of the office of superintendent of insurance.

History: Laws 1984, ch. 127, 19; 1998, ch. 108, 34; 2013, ch. 74, 9.



Section 59A-2-2 - Superintendent; appointment; term; compensation; removal.

59A-2-2. Superintendent; appointment; term; compensation; removal.

A. The position of superintendent of insurance shall be the chief officer of the office of superintendent of insurance.

B. The superintendent shall be appointed by the insurance nominating committee.

C. The superintendent shall serve for a term of four years, except that the initial term beginning July 1, 2013 shall end on December 31, 2015. If the position of superintendent becomes vacant, the successor shall serve for the remainder of the term. An incumbent superintendent may apply to the insurance nominating committee for appointment to additional terms.

D. The superintendent's annual compensation shall be subject to legislative appropriation and established by the insurance nominating committee at the start of each term and annually thereafter. The superintendent's annual compensation shall be no lower than that of the lowest-compensated cabinet secretary and no higher than that of the highest-compensated cabinet secretary.

E. The superintendent shall not be removed except for incompetence, willful neglect of duty or malfeasance in office. The insurance nominating committee may remove the superintendent after providing the superintendent with notice and a hearing.

History: Laws 1984, ch. 127, 20; 1998, ch. 108, 35; 2013, ch. 74, 10; 2015, ch. 11, 3.



Section 59A-2-2.1 - Insurance nominating committee; duties; administrative attachment.

59A-2-2.1. Insurance nominating committee; duties; administrative attachment.

A. The "insurance nominating committee" is created and consists of nine members, including:

(1) four members who are selected by the New Mexico legislative council as follows:

(a) two members who shall represent the interests of the insurance industry;

(b) two members who shall represent the interests of insurance consumers and who have experience advocating on behalf of consumers or the public interest on insurance issues. These consumer members shall not be employed by or on behalf of or have a contract with an employer that is regulated by the office of superintendent of insurance; and

(c) no more than two of the four members shall be from the same political party;

(2) four members who are selected by the governor as follows:

(a) two members who shall represent the interests of the insurance industry;

(b) two members who shall represent the interests of insurance consumers and who have experience advocating on behalf of consumers or the public interest on insurance issues. These consumer members shall not be employed by or on behalf of or have a contract with an employer that is regulated by the office of superintendent of insurance; and

(c) no more than two of the four members shall be from the same political party; and

(3) a ninth member who shall be chair of the committee and who shall be selected by a majority of the other eight members; provided that the member shall:

(a) not be a candidate for the position of superintendent of insurance; and

(b) be either a former New Mexico superintendent of insurance or another person with extensive knowledge of insurance regulation in New Mexico, but does not have, nor have a spouse or child who has, any direct financial interest in an insurer, insurance agency or insurance transaction except as a policyholder or a claimant under a policy or as an owner of less than one percent of the shares of an insurer that is a publicly traded corporation.

B. A vacancy on the committee shall be filled by the original appointing authority for the remainder of the term.

C. A committee member shall:

(1) be a resident of New Mexico;

(2) serve a four-year term; except that a member of the first committee appointed shall serve for a term that ends on June 30, 2015; and

(3) serve without compensation, but shall be eligible to receive per diem and mileage pursuant to the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978].

D. The committee is subject to the Inspection of Public Records Act [Chapter 14, Article 2 NMSA 1978] and the Open Meetings Act [Chapter 10, Article 15 NMSA 1978]. Individual members of the committee are subject to the Governmental Conduct Act [Chapter 10, Article 16 NMSA 1978] and the Financial Disclosure Act [10-16A-1 through 10-16A-8 NMSA 1978].

E. The committee shall convene within ninety days prior to the date on which the term of a superintendent ends and shall appoint a superintendent within sixty days of convening.

F. Upon the occurrence of a vacancy in the superintendent position, the committee shall convene within thirty days of the date of the vacancy and shall appoint a successor to fill the remainder of the superintendent's term within sixty days of convening.

G. The committee shall actively solicit, accept and evaluate applications from qualified individuals for the position of superintendent and may require an applicant to submit any information it deems relevant to the consideration of the individual's application.

H. The committee shall appoint the superintendent by a vote of a majority of all members of the committee.

I. The committee shall meet no less often than annually.

J. The committee is administratively attached to the office of superintendent of insurance. The office of superintendent of insurance shall provide staff for the committee.

K. An employee of the office of superintendent of insurance who serves as staff for the committee shall not reveal to any person, except another committee staff person, any requests or statements disclosed in confidence by a committee member, except that this restriction shall not apply to any disclosure that is:

(1) protected under the Whistleblower Protection Act [10-16C-1 through 10-16C-4 NMSA 1978]; or

(2) required by law.

History: Laws 2013, ch. 74, 15; 2015, ch. 11, 4.



Section 59A-2-3 - Superintendent; qualifications and bond.

59A-2-3. Superintendent; qualifications and bond.

The superintendent shall:

A. be a resident of New Mexico at the time of appointment;

B. be bonded as provided in the Surety Bond Act [10-2-13 through 10-2-16 NMSA 1978];

C. not have a direct financial interest in an insurer, insurance agency or insurance transaction except as a policyholder or a claimant under a policy or as an owner of less than one percent of the shares of an insurer that is a publicly traded corporation; and

D. not have a spouse who:

(1) has a direct financial interest in an insurer or insurance agency regulated by the office of superintendent of insurance, except as an owner of less than one percent of the shares of an insurer that is a publicly traded corporation; or

(2) is licensed as an individual by the office of superintendent of insurance.

History: Laws 1984, ch. 127, 21; 2013, ch. 74, 11; 2015, ch. 11, 5.



Section 59A-2-4 - Staff.

59A-2-4. Staff.

The superintendent:

A. may hire employees and prescribe their duties and qualifications and fix their compensation pursuant to the Personnel Act [Chapter 10, Article 9 NMSA 1978]; and

B. shall designate an employee of the office of superintendent of insurance as chief deputy superintendent, who shall be acting superintendent when the superintendent position is vacant or the superintendent is unable to perform the duties of that office because of mental or physical disability.

History: Laws 1984, ch. 127, 22; 1993, ch. 320, 2; 1998, ch. 108, 36; 2013, ch. 74, 12.



Section 59A-2-7 - Delegation of powers.

59A-2-7. Delegation of powers.

A. The superintendent may delegate to his deputy, assistant or examiner the exercise or discharge in the superintendent's name of any power, duty or function, whether ministerial, discretionary or of whatever character, vested in or imposed upon or to be performed by the superintendent.

B. The official act of any such individual acting in the superintendent's name and by his authority shall be deemed an official act of the superintendent.

History: Laws 1984, ch. 127, 25.



Section 59A-2-8 - General powers and duties of superintendent.

59A-2-8. General powers and duties of superintendent.

The superintendent shall:

A. organize and manage the office of superintendent of insurance and direct and supervise all its activities;

B. execute the duties imposed upon the superintendent by the Insurance Code;

C. enforce those provisions of the Insurance Code that are administered by the superintendent;

D. have the powers and authority expressly conferred by or reasonably implied from the provisions of the Insurance Code;

E. conduct such examinations and investigations of insurance matters, in addition to those expressly authorized, as the superintendent may deem proper upon reasonable and probable cause to determine whether a person has violated a provision of the Insurance Code or to secure information useful in the lawful enforcement or administration of the provision;

F. have the power to sue or be sued;

G. have the power to make, enter into and enforce all contracts, agreements and other instruments necessary, convenient or desirable in the exercise of the superintendent's powers and functions and for the purposes of the Insurance Code;

H. prepare an annual budget for the office of superintendent of insurance;

I. have the right to require performance bonds of employees as the superintendent deems necessary pursuant to the Surety Bond Act [10-2-13 through 10-2-16 NMSA 1978]. The office of superintendent of insurance shall pay the cost of required bonds;

J. comply with the provisions of the Administrative Procedures Act [12-8-1 through 12-8-25 NMSA 1978]; and

K. have such additional powers and duties as may be provided by other laws of this state.

History: Laws 1984, ch. 127, 26; 2013, ch. 74, 13.



Section 59A-2-8.1 - Producer licensing; national producer registry; fees collected.

59A-2-8.1. Producer licensing; national producer registry; fees collected.

The division may contract with a nongovernmental entity, including the national association of insurance commissioners or its affiliates or subsidiaries, to perform ministerial functions related to licensure of producers. Fees collected shall be remitted to the division on a schedule approved by the superintendent. The division may adopt by rule any uniform standards and procedures necessary to participate in a national producer registry.

History: Laws 2001, ch. 297, 9.



Section 59A-2-9 - Rules and regulations; promulgation; violation.

59A-2-9. Rules and regulations; promulgation; violation.

A. The superintendent, after a hearing thereon, may make reasonable rules and regulations necessary for or as an aid to administration or effectuation of any provision of the Insurance Code administered by the superintendent, and from time to time withdraw, modify or amend any such rule or regulation.

B. No such rule or regulation shall extend, modify or conflict with any such provision or other laws of New Mexico.

C. The superintendent shall file all new rules, amendments of rules or repeals of rules in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978] not later than the submittal deadline for publication in the New Mexico register on or before the effective date of any such rule, amendment or repeal.

D. Willful violation of any such rule or regulation shall subject the violator to such penalty as may be applicable under the Insurance Code for violation of the provision to which the rule or regulation relates; but no penalty shall apply to any act done or omitted in good faith in conformity with any such rule or regulation, notwithstanding that the rule or regulation may, after such act or omission, be amended or rescinded or determined by judicial or other authority to be invalid for any reason.

History: Laws 1984, ch. 127, 27; 1997, ch. 121, 1.



Section 59A-2-9.1 - Regulations; leased employees.

59A-2-9.1. Regulations; leased employees.

The superintendent shall adopt and promulgate regulations:

A. for defining temporary and leased employees;

B. for rating temporary and leased employees;

C. to ensure that employers utilize accurate employee classifications;

D. to prevent employers from reducing their experience modifiers through various employee-leasing schemes;

E. to establish and enforce penalties for any violations of these regulations; and

F. which shall be reported to the first session of the fortieth legislature.

History: Laws 1990 (2nd S.S.), ch. 2, 108.



Section 59A-2-9.2 - Recompiled.

59A-2-9.2. Recompiled.



Section 59A-2-9.3 - Superintendent authorized and directed to promulgate privacy rules.

59A-2-9.3. Superintendent authorized and directed to promulgate privacy rules.

The superintendent is authorized to and shall promulgate rules to reasonably protect the privacy of insurance consumers' nonpublic personal information, including personal health and financial information. Rules promulgated pursuant to this section shall meet any applicable federal requirements for protecting nonpublic personal information of insured persons from improper access or disclosure.

History: Laws 2001, ch. 202, 1.



Section 59A-2-9.4 - Superintendent of insurance; additional powers.

59A-2-9.4. Superintendent of insurance; additional powers.

The superintendent of insurance shall promulgate rules to define minimum coverage for smoking cessation treatment.

History: Laws 2003, ch. 337, 6.



Section 59A-2-9.6 - Health insurance cooperative; rulemaking.

59A-2-9.6. Health insurance cooperative; rulemaking.

The superintendent shall adopt rules to govern the registration of health insurance cooperatives, including the registration of cooperative employees, pursuant to Chapter 59A, Article 23 NMSA 1978.

History: Laws 2011, ch. 34, 3.



Section 59A-2-9.7 - Annual report required.

59A-2-9.7. Annual report required.

No later than December 1 of each year, the superintendent shall report to the legislature, to the insurance nominating committee and to the governor on the activities of the office of superintendent of insurance during the previous fiscal year.

History: Laws 2013, ch. 74, 14.



Section 59A-2-9.8 - Prior authorization request form; development.

59A-2-9.8. Prior authorization request form; development.

A. On or before January 1, 2014, the division shall jointly develop with the board of pharmacy a uniform prior authorization form that, notwithstanding any other provision of law, a prescribing practitioner in the state shall use to request prior authorization for coverage of prescription drugs. The uniform prior authorization form shall:

(1) not exceed two pages;

(2) be made electronically available on the web site of the division and on the web site of each health insurer, health care plan or health maintenance organization that uses the form;

(3) be developed with input received from interested parties pursuant to at least one public meeting; and

(4) take into consideration the following:

(a) any existing prior authorization forms that the federal centers for medicare and medicaid services or the human services department has developed; and

(b) any national standards pertaining to electronic prior authorization for prescription drugs.

B. As used in this section, "prescribing practitioner" means a person that is licensed or certified to prescribe and administer drugs that are subject to the New Mexico Drug, Device and Cosmetic Act [Chapter 26, Article 1 NMSA 1978].

History: Laws 2013, ch. 170, 2.



Section 59A-2-10 - Orders, notices in general.

59A-2-10. Orders, notices in general.

A. Orders and notices of the superintendent shall be effective only when in writing signed by him or by his authority.

B. Every order of the superintendent shall state its effective date and shall concisely state:

(1) what is ordered;

(2) the grounds on which the order is based; and

(3) the provisions of the Insurance Code pursuant to which action is taken or proposed to be taken; but failure to so designate a particular provision shall not deprive the superintendent of the right to rely thereon.

C. Except as provided as to particular procedures, an order or notice may be given by delivery to the person to be ordered or notified, or by mailing it, postage prepaid, addressed to such person at [his] principal place of business or residence last of record with the insurance department. If so mailed, the order or notice shall be deemed given when deposited in a mail depository of the United States post office; and as to which the affidavit of the individual who so mailed it shall be prima facie evidence that the order or notice was given.

History: Laws 1984, ch. 127, 28.



Section 59A-2-11 - Enforcement.

59A-2-11. Enforcement.

A. The superintendent may invoke the aid of any court of competent jurisdiction through injunction, mandamus or other appropriate process to enjoin any existing or threatening violation of any provision of the Insurance Code or to enforce any order made or action taken by him in pursuance of law.

B. If the superintendent has reason to believe that any person has violated any provision of the Insurance Code or other law applicable to insurance operations, for which criminal prosecution in his opinion would be in order, he shall give the information relative thereto to the attorney general or other appropriate public law enforcement officials. The attorney general or such other law enforcement official shall promptly institute or cause to be instituted such action or proceeding against such person as in his opinion the information may require or justify.

C. The superintendent may enforce civil penalties provided under the Insurance Code, and for the purpose use services of attorneys of the insurance department.

History: Laws 1984, ch. 127, 29.



Section 59A-2-12 - Records; inspection; destruction.

59A-2-12. Records; inspection; destruction.

A. The superintendent shall preserve in the office of superintendent of insurance and in permanent form copies of all notices and orders given or made and of all other papers and records relating to the business and transactions of the office and shall hand the same over to the superintendent's successor in office.

B. Except as otherwise provided by the Insurance Code or by order of court, the papers and records shall be open to public inspection. The superintendent may classify as confidential certain records and information obtained from another governmental agency or other source upon the express condition that they remain confidential or are deemed confidential by the superintendent, and such records and information shall not be subject to public inspection while confidentiality exists; except that no filing required to be made with the superintendent under the Insurance Code shall be deemed confidential unless expressly so provided by law.

C. The superintendent may destroy unneeded or obsolete records and filings in the office of superintendent of insurance pursuant to the Public Records Act [Chapter 14, Article 3 NMSA 1978].

History: Laws 1984, ch. 127, 30; 2013, ch. 74, 16.



Section 59A-2-13 - Seal as evidence.

59A-2-13. Seal as evidence.

The superintendent shall have an official seal. Every instrument executed by the superintendent in pursuance with law and sealed with such seal shall be received as evidence. Copies of books, records and papers kept or filed in the office of superintendent of insurance pursuant to law, certified by the superintendent and authenticated by the seal, shall be received in evidence in like manner as the originals.

History: Laws 1984, ch. 127, 31; 2013, ch. 74, 17.



Section 59A-2-14 - Publications; preparation and sale.

59A-2-14. Publications; preparation and sale.

A. The superintendent may authorize preparation and sale of bound pamphlet copies of the insurance laws of this state, of rules and regulations adopted pursuant to such laws, and of any other publication which the superintendent, in administration of the insurance laws, deems to be of interest sufficiently widespread to so warrant.

B. The superintendent shall offer, or cause to be offered, the publications for sale at a price adequate to cover costs of printing and handling.

C. The superintendent shall promptly deposit in the state treasury all revenues derived from any such sale. The state treasurer shall credit the deposits to the insurance department suspense fund.

History: Laws 1984, ch. 127, 33.



Section 59A-2-15 - Interstate, federal and international cooperation.

59A-2-15. Interstate, federal and international cooperation.

A. On request of the insurance supervisory official of any other state, province or country; of the national association of insurance commissioners or similar association of insurance regulatory officials; or of a federal agency, the superintendent shall communicate to the official, association or agency information that it is the superintendent's duty by law to ascertain respecting an insurer or other person transacting insurance in this state or otherwise subject to the superintendent's supervision.

B. The superintendent may be a member of the national association of insurance commissioners or any successor organization and may participate in and support cooperative activities of public agencies having supervision of the insurance business.

History: Laws 1984, ch. 127, 34; 1991, ch. 125, 3; 2014, ch. 59, 1.



Section 59A-2-15.1 - Office of superintendent of insurance; cooperation with New Mexico health insurance exchange.

59A-2-15.1. Office of superintendent of insurance; cooperation with New Mexico health insurance exchange.

The office of superintendent of insurance shall cooperate with the New Mexico health insurance exchange to share information and assist in the implementation of the functions of the exchange.

History: Laws 2013, ch. 54, 10.



Section 59A-2-16 - Nonpreemption.

59A-2-16. Nonpreemption.

Nothing contained in the Interstate Insurance Product Regulation Compact [11-19-1 NMSA 1978], nor any decision or action by the interstate insurance product regulation commission, shall preempt, alter or modify any claims or remedies against insurance companies, agents or other persons or entities regulated under the Insurance Code that are or may become available under the common law, the Insurance Code or other statutes of this state.

History: Laws 2009, ch. 188, 1.






Article 3 - State Insurance Board



Article 4 - Examinations, Hearings and Appeals

Section 59A-4-1 - Scope of article.

59A-4-1. Scope of article.

Except as otherwise expressly provided as to particular matters in the Insurance Code, the provisions of Chapter 59A, Article 4 NMSA 1978 as to investigations and hearings by the superintendent shall apply as to all persons and operations subject to licensing or supervision under the Insurance Code.

History: Laws 1984, ch. 127, 45; 1998, ch. 108, 37.



Section 59A-4-2 - Investigations; confidentiality of information pending completion.

59A-4-2. Investigations; confidentiality of information pending completion.

A. Evidence relative to the subject of an investigation being conducted by the superintendent shall not be open to public inspection for so long as the superintendent deems reasonably necessary to complete the investigation, to protect the person investigated from unwarranted injury, or to be in the public interest.

B. Evidence relative to the subject of such an investigation shall not be subject to subpoena until opened for public inspection by the superintendent, unless the superintendent consents to such subpoena or until, after notice to the superintendent and hearing, the court determines that conduct of the superintendent's investigation or the subject thereof would not be unreasonably injured by the subpoena.

C. Except as otherwise expressly provided, the superintendent or insurance department investigators shall not be subject to subpoena in civil actions by any court of this state to testify concerning any information secured by them during their uncompleted investigation or examination.

History: Laws 1984, ch. 127, 46.



Section 59A-4-3 - Inquiries by superintendent.

59A-4-3. Inquiries by superintendent.

The superintendent may direct an inquiry to any person subject to supervision under the Insurance Code with respect to any transaction or matter within the scope of such supervision. Upon receipt of the request, the person shall promptly furnish to the superintendent requested information in possession or control of such person. If so specified by the superintendent, the requested information shall be furnished under oath.

History: Laws 1984, ch. 127, 47.



Section 59A-4-4 - Power of examination; in general.

59A-4-4. Power of examination; in general.

A. In addition to examinations otherwise expressly authorized for purpose of ascertaining financial condition where applicable, compliance with law, relationships and transactions between any such persons and others and treatment accorded its contract holders, subscribers and others served by it, the superintendent as often as he deems advisable may examine the accounts, records, documents, transactions and affairs of the following persons subject to the superintendent's supervision under the Insurance Code or other laws and within the lawful scope of such supervision:

(1) any person engaged or purporting or proposing to engage in this state in the business of provision of services on a prepaid basis for health care, dental care, funerals or burial or in premium financing, together with the managers, parent organization and affiliates of any such person;

(2) any person having a contract under which he enjoys in fact the exclusive or dominant right to manage or control an insurer or to produce substantially all of its business;

(3) any insurance holding company and its affiliates and any person holding the shares of voting stock or the policyholder proxies of a domestic insurer for the purpose of controlling management thereof as voting trustee or otherwise;

(4) any subsidiary of an insurer;

(5) any person engaged or proposing or purporting to be engaged in this state in, or in this state assisting in, promotion, formation or financing of an insurer or insurance holding corporation, or corporation or other group to finance an insurer or its business;

(6) any self-insureds;

(7) any insurer that insures or administers a multiple employer welfare arrangement covering risks in this state; and

(8) any person transacting insurance in this state.

B. In lieu of making the examination of a foreign or alien person authorized to do business in this state or applying for such authority and subject to examination under the above provisions, the superintendent may accept a full report of a recent examination of such person by the appropriate examining official of another state, certified by such official.

History: Laws 1984, ch. 127, 48; 1987, ch. 119, 1; 1991, ch. 125, 4.



Section 59A-4-5 - Examination of insurers.

59A-4-5. Examination of insurers.

A. For the purpose of determining financial condition, fulfillment of contractual obligations, methods of doing business, treatment accorded policyholders and compliance with law, the superintendent shall, as often as the superintendent deems advisable, examine or investigate the affairs, transactions, accounts, records and assets of each authorized insurer and of any other person as to any matter that the superintendent in the superintendent's sole discretion has determined to be relevant to the financial affairs of the insurer or to the examination. Except as expressly otherwise provided, the superintendent shall so examine each domestic insurer not less frequently than every five years. In scheduling and determining the nature, scope and frequency of the examinations, the superintendent may consider such matters as the results of financial statement analyses and ratios, changes in management or ownership, actuarial opinions, reports of independent certified public accountants, evidence of market practices, policyholder complaints and other criteria as set forth in the handbooks for financial or market conduct examiners adopted by the national association of insurance commissioners in effect when the superintendent exercises discretion under this section.

B. For like purposes, the superintendent shall examine each insurer, or proposed insurer, applying for an initial certificate of authority to transact insurance in this state. The initial examination shall be completed prior to issuance of a certificate of authority.

C. Whenever the superintendent examines the affairs of a domestic insurer, the superintendent may invite the representative of the insurance supervisory agency of at least one other state, if any, in which the insurer is an authorized insurer, to participate in the examination.

D. Until January 1, 1994, in lieu of making the superintendent's own examination of a foreign or alien insurer, the superintendent may accept a full report of an examination of the insurer made by competent examiners as of a date not more than one year prior and participated in by at least two states in which the insurer was authorized to transact insurance. The report shall be certified by the insurance supervisory official of the state under whose jurisdiction the examination was conducted. The superintendent may, at the superintendent's discretion, so accept the report of examination as of a date more than one year but not more than three years prior; and with respect to an alien insurer, the superintendent may at the superintendent's discretion so accept a report of recent examination made by the insurance supervisory official of the port of entry state of the insurer into the United States without participation therein of another state.

E. After January 1, 1994, examination reports prepared by examiners employed by other state insurance departments may be accepted only if:

(1) made as of a date not more than five years prior to acceptance and the examiner in charge was employed by and under the direction of the insurance commissioners of the insurer's state of domicile or port of entry, which insurance department was at the time of the examination accredited under the financial regulation standards and accreditation program of the national association of insurance commissioners; or

(2) made as of a date not more than three years prior to acceptance and the examination was performed under the supervision of an accredited insurance department or with the participation of one or more examiners who were employed by an accredited state insurance department and who, after a review of the examination work papers and report, state under oath that the examination was performed in a manner consistent with the standards and procedures required by their insurance department.

F. As far as practical the superintendent shall conduct examination of a foreign or alien insurer in cooperation with the insurance supervisory officials of other states in which the insurer is authorized to transact business.

History: Laws 1984, ch. 127, 49; 1993, ch. 320, 3; 2011, ch. 127, 1.



Section 59A-4-6 - Examiners and specialists.

59A-4-6. Examiners and specialists.

A. The superintendent may appoint one or more competent individuals, sufficiently knowledgeable in applicable accounting and operations, as examiners to represent the superintendent in an examination and shall fix the reasonable compensation of the examiners.

B. The superintendent may also employ and fix reasonable compensation of independently contracting accountants knowledgeable of insurance accounting principles and practices, actuaries, attorneys, appraisers and other specialists not otherwise part of the insurance department staff, as the superintendent deems necessary for the examination, the cost of which shall be borne by the company which is the subject of the examination. All specialists shall be under the direction and control of the superintendent.

History: Laws 1984, ch. 127, 50; 1993, ch. 320, 4; 2011, ch. 127, 2.



Section 59A-4-7 - Conduct of examination; access to information; correction of records; penalties.

59A-4-7. Conduct of examination; access to information; correction of records; penalties.

A. Upon determining that an examination should be conducted, the superintendent or the superintendent's designee shall issue an order appointing one or more examiners to perform the examination and instructing them as to the scope of the examination. In conducting the examination, the examiner shall observe those guidelines and procedures set forth in the examiners' handbook adopted by the national association of insurance commissioners. The superintendent may also employ such other guidelines or procedures as the superintendent may deem appropriate.

B. Every company or person from whom information is sought, its officers, directors and agents must provide to the examiners appointed under Subsection A of this section timely, convenient and free access at all reasonable hours at its offices to all books, records, accounts, papers, documents and any or all computer or other recordings relating to the property, assets, business and affairs of the company being examined. The officers, directors, employees and agents of the company or person shall facilitate the examination and aid in the examination so far as it is in their power to do so. The refusal of any company, by its officers, directors, employees or agents, to submit to examination or to comply with any reasonable written request of the examiners shall be grounds for suspension or refusal of, or nonrenewal of, any license or authority held by the company to engage in an insurance or other business subject to the superintendent's jurisdiction.

C. The superintendent or any of his examiners shall have the power to issue subpoenas, to administer oaths and to examine under oath any person as to any matter pertinent to the examination. Upon the failure or refusal of any person to obey a subpoena, the superintendent may petition a court of competent jurisdiction, and upon proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey the court order shall be punishable as contempt of court.

D. If the superintendent or examiner finds any accounts or records to be inadequate or inadequately or improperly kept or posted, the superintendent may employ experts to reconstruct, rewrite, post or balance them at the expense of the person being examined if such person has failed to maintain, complete or correct such records or accounting after the superintendent or examiner has given written notice and reasonable opportunity to do so.

E. Any individual giving false testimony or information as to any matter material to the examination with knowledge of such falsity, shall upon conviction thereof be guilty of a fourth degree felony and shall be punished by a fine not to exceed twenty thousand dollars ($20,000). Any individual who willfully refuses or fails to attend at the examination, or to produce books, records, accounts or files requested, or to give the superintendent or the examiner full and truthful information in writing in response to any written inquiry of the superintendent or examiner in regard to matters under examination, or to appear and testify under oath before the superintendent or examiner when so requested and given reasonable opportunity to do so, or who willfully obstructs or interferes with the superintendent or examiner in the conduct of the examination, shall upon conviction thereof be guilty of a misdemeanor punishable by a fine of not more than one thousand dollars ($1,000) for each such offense.

F. Nothing contained in Chapter 59A, Article 4 NMSA 1978 shall be construed to limit the superintendent's authority to terminate or suspend any examination in order to pursue other legal or regulatory action pursuant to the insurance laws of this state. Findings and conclusions made pursuant to any examination shall be prima facie evidence in any legal or regulatory action.

G. Nothing contained in Chapter 59A, Article 4 NMSA 1978 shall be construed to limit the superintendent's authority to use and, if appropriate, to make public any final or preliminary examination report, any examiner or company workpapers or other documents or any other information discovered or developed during the course of any examination in the furtherance of any legal or regulatory action which the superintendent may, in his sole discretion, deem appropriate.

History: 1978 Comp., 59A-4-7, enacted by Laws 1993, ch. 320, 5.



Section 59A-4-8 - Appraisal of assets.

59A-4-8. Appraisal of assets.

A. If the superintendent deems it necessary to value any asset involved in an examination, he shall request in writing the person being examined to appoint one or more impartial appraisers who through education, experience or training are competent to appraise the asset. The appraiser so selected shall be subject to the superintendent's approval; and if an appraiser is not so selected within ten (10) days after the superintendent's request was delivered to the examinee, the superintendent may appoint the appraiser or appraisers.

B. The appraisal shall be expeditiously made, and a copy thereof furnished to the superintendent and to the examinee.

C. The reasonable expense of the appraisal shall be borne by the examinee.

History: Laws 1984, ch. 127, 52.



Section 59A-4-9 - Examination report; contents.

59A-4-9. Examination report; contents.

No later than sixty days following completion of an examination, the examiner in charge shall file with the office of superintendent of insurance a verified, written examination report. The examination report shall comprise only facts appearing upon the books, records or other documents of the person examined, or from information provided to the examiner during the course of the examination by the examinee's officers or agents and other individuals examined concerning its affairs, together with the conclusions and recommendations of the examiners as may reasonably be warranted from the facts. The examination report shall be verified by the oath of the examiner in charge of the examination.

History: Laws 1984, ch. 127, 53; 1991, ch. 125, 5; 2017, ch. 130, 1.



Section 59A-4-10 - Examination report; conference; adoption orders; investigatory hearings.

59A-4-10. Examination report; conference; adoption orders; investigatory hearings.

A. Upon completion of the examination and receipt of the examination report, the superintendent shall transmit the report to the person examined and shall allow the person a reasonable period, but not to exceed twenty days, within which to review the report and to file with the superintendent in writing requested corrections or modifications, with the reasons therefor. For good reason shown, the superintendent may grant reasonable extension of the review period.

B. Within twenty days after the superintendent's receipt of the request, the person examined shall confer with the superintendent and examiner relative to requested corrections and modification.

C. Within thirty days of the end of the period allowed for the receipt of written submissions or rebuttals, the superintendent shall fully consider and review the examination report, together with any written submission or rebuttal, any conference and any relevant portion of the examiner's work papers and shall enter an order. An order entered pursuant to this subsection shall be accompanied by findings of fact and conclusions of law resulting from the superintendent's consideration and review of the examination report, any written submission or rebuttal, any conferences and any relevant portion of the examiner's work papers. An order shall be considered a final administrative decision that may be appealed pursuant to Section 59A-4-20 NMSA 1978. An order shall be served on all parties by certified mail, together with a copy of the adopted examination report. An order issued pursuant to this subsection shall:

(1) adopt the examination report as filed or with modification or corrections. If the examination report reveals that the person is operating in violation of statute, rule or prior order of the superintendent, the superintendent may order the person to take any action that the superintendent considers necessary and appropriate to cure the violation;

(2) reject the examination report with directions to the examiners to reopen the examination for purposes of obtaining additional data, documentation or information and refiling pursuant to Section 59A-4-9 NMSA 1978; or

(3) call for an investigatory hearing with no less than twenty days' notice to the person for purposes of obtaining additional documentation, data, information or testimony.

D. An investigatory hearing held pursuant to Paragraph (3) of Subsection C of this section:

(1) may be conducted by the superintendent or the superintendent may authorize a representative to conduct the hearing; provided that the superintendent shall not authorize an examiner to conduct the hearing;

(2) shall be conducted for the resolution of any inconsistency, discrepancy or disputed issue apparent upon the face of the examination report or raised by or as a result of the superintendent's review of work papers and conferences or by the written submission or rebuttal of the person;

(3) shall proceed expeditiously with discovery by the person limited to those work papers of the examiner that tend to substantiate any assertions set forth in any written submission or rebuttal; and

(4) shall be confidential, unless confidentiality is waived by the person being examined.

E. Relating to an investigatory hearing held pursuant to Paragraph (3) of Subsection C of this section, the superintendent or the superintendent's representative may issue a subpoena to compel the attendance of any witness or the production of any document that the superintendent or the superintendent's representative deems relevant to the investigation, whether the document is under the control of the office of superintendent of insurance, the person being examined or any other person. Documents produced shall be included in the record and testimony taken by the superintendent or the superintendent's representative and shall be made under oath and preserved for the record. The person being examined and the office of superintendent of insurance shall be permitted to make closing statements and may be represented by counsel. Nothing in this section shall be construed to require the office of superintendent of insurance to disclose any information or record that would indicate or demonstrate the existence or content of any investigation or activity of a criminal justice agency.

F. Within twenty days of the conclusion of an investigatory hearing pursuant to Paragraph (3) of Subsection C of this section, the superintendent shall enter an order in accordance with Paragraph (1) of Subsection C of this section.

History: Laws 1984, ch. 127, 54; 1991, ch. 125, 6; 1993, ch. 320, 6; 2017, ch. 130, 2.



Section 59A-4-11 - Examination report; filing for public inspection; confidentiality.

59A-4-11. Examination report; filing for public inspection; confidentiality.

A. When the superintendent has adopted a report of examination he shall so notify the examinee in writing and file the report for public inspection in the insurance department. If deemed advisable the superintendent may, after adoption of the report, cause the results of the examination to be published in one or more newspapers of general circulation in the state. The superintendent shall expedite review and adoption of the report and cause it to be filed for public inspection as soon as reasonably possible.

B. Except as expressly otherwise provided, pending, during or after examination of any insurer or other person, the superintendent shall not make public, or permit to be made public, any financial statement, report or finding affecting the status, standing or rights of the insurer or person until after the report of examination has been adopted by the superintendent, and all working papers, recorded information, documents and copies thereof produced by, obtained by or disclosed to the superintendent or any other person in the course of an examination shall remain confidential, are not subject to subpoena and may not be made public by the superintendent or any other person, except to the extent permitted by Sections 59A-4-7 and 59A-4-13 NMSA 1978. The superintendent may grant access to the national association of insurance commissioners on condition that it agree in writing prior to receiving the information to accord it the same confidential treatment as required by this section, unless the prior written consent of the insurer or person to which it pertains has been obtained.

History: Laws 1984, ch. 127, 55; 1993, ch. 320, 7.



Section 59A-4-12 - Examination report; information to management of domestic entities.

59A-4-12. Examination report; information to management of domestic entities.

If the examination is of a domestic insurer or other person domiciled in New Mexico, when the examination report has been filed for public inspection, the chief executive officer of the insurer or person shall cause to be delivered to each member of the examinee's board of directors, or other similar governing body, a copy of the report, or summary thereof, and of its recommendations approved by the superintendent. Within ninety days of the issuance of the adopted report or within fifteen days after the first board meeting after the issuance of the adopted report, whichever occurs first, the insurer shall file affidavits executed by each of its directors stating under oath that they have received a copy of the adopted report and related orders.

History: Laws 1984, ch. 127, 56; 2017, ch. 130, 3.



Section 59A-4-13 - Examination report as evidence; proceedings during examination.

59A-4-13. Examination report as evidence; proceedings during examination.

A. In any proceeding by or against the examinee or any officer or agent thereof the examination report as adopted by the superintendent shall be admissible as evidence of the facts stated therein, and shall constitute prima facie evidence of such facts.

B. Nothing contained in the Insurance Code shall prevent or be construed as prohibiting the superintendent from disclosing the content of an examination report, preliminary examination report or results, or any matter relating thereto, to the insurance department of this or any other state or country, or to law enforcement officials of this or any other state or agency of the federal government at any time, so long as such agency or office receiving the report or matters relating thereto agrees in writing to hold it confidential and in a manner consistent with Chapter 59A, Article 4 NMSA 1978.

C. In the event the superintendent determines that regulatory action is appropriate as a result of any examination, whether completed, adopted or not, he may initiate any proceedings or actions as provided by law, and the superintendent or examiners may testify and give evidence, including any evidence received by them during the course of the examination.

History: Laws 1984, ch. 127, 57; 1993, ch. 320, 8.



Section 59A-4-14 - Examination expense; payment.

59A-4-14. Examination expense; payment.

A. The person examined shall pay all reasonable costs and expenses of the examination upon presentation by the superintendent, upon completion of the examination, of a detailed statement of accrued costs and expenses. Remuneration and expenses of salaried personnel of the insurance department serving in the examination shall be paid to the superintendent, and upon receipt thereof, the superintendent shall deposit the payment with the state treasurer to the credit of the "insurance examination fund" which is hereby created in the state treasury. Money in the fund is appropriated to the superintendent to be used by the superintendent exclusively for expenses for examinations. All money in excess of twenty thousand dollars ($20,000) remaining in the fund and unencumbered at the end of any fiscal year shall revert to the general fund. The examinee, upon the superintendent's written request and approval of the amount thereof, shall pay direct to the examiners or specialists remuneration and expenses of independently contracting examiners and specialists used by the superintendent in the examination, which remuneration shall be based on but not limited to the suggested compensation amounts of a national association of insurance commissioners.

B. If another state in examination of a person domiciled in this state charges per diem and other allowances in excess of those generally charged by this state in a similar examination, the superintendent in examination of a person domiciled in that state shall charge per diem and allowances at the same rate charged by the other state.

History: Laws 1984, ch. 127, 58; 1985, ch. 3, 1; 1987, ch. 119, 2.



Section 59A-4-15 - Hearings; in general.

59A-4-15. Hearings; in general.

A. The superintendent may hold a hearing, without request by others, for any purpose within the scope of the Insurance Code.

B. The superintendent shall hold a hearing:

(1) if required by any other provision of the Insurance Code; or

(2) upon written request for a hearing by a person aggrieved by any act, threatened act or failure of the superintendent to act or by any report, rule or order of the superintendent, other than an order for the holding of a hearing or order on hearing or pursuant to such an order on a hearing of which the person had notice.

C. The request for a hearing shall briefly state the respects in which the applicant is so aggrieved, the relief to be sought and the grounds to be relied upon as basis for relief. The request shall be received by the superintendent no later than thirty days from the date of the act, threatened act or failure of the superintendent to act or the date of the superintendent's report, rule or order.

D. If the superintendent finds that the request is made in good faith, that the applicant would be so aggrieved if the stated grounds are established and that such grounds otherwise justify the hearing, the superintendent shall commence the hearing within thirty days after filing of the request, unless postponed by mutual consent. No postponement shall be later than ninety days after the filing of the request.

E. Pending the hearing and decision, the superintendent may suspend or postpone the effective date of the action as to which the hearing is requested. If upon request the superintendent refuses to grant the suspension or postponement, the person requesting the hearing may apply no later than twenty days from the superintendent's refusal to the district court of Santa Fe county for a stay of the superintendent's action or proposed action pending the hearing and the superintendent's order.

F. Except as otherwise expressly provided, this section does not apply to hearings relative to matters arising under Chapter 59A, Article 17 NMSA 1978.

G. The superintendent may appoint a hearing officer to preside over hearings on reconsideration of rate filings. The hearing officer shall provide the superintendent with a recommended decision on the matter assigned to the hearing officer, including findings of fact and conclusions of law.

History: Laws 1984, ch. 127, 59; 1991, ch. 125, 7; 2011, ch. 127, 3; 2011, ch. 144, 1.



Section 59A-4-16 - Notice of hearing.

59A-4-16. Notice of hearing.

A. Except where a different period is expressly provided, the superintendent shall give written notice of the hearing not less than twenty days in advance. The notice shall state the date, time and place of the hearing and specify the matters to be considered thereat.

B. If any person is entitled to a hearing by any provision of the Insurance Code before any proposed action is taken, or if the superintendent otherwise deems advisable, notice of the hearing may be in the form of a notice to show cause, stating that proposed action may be taken unless such person shows cause at a hearing to be held as specified in the notice why the action should not be taken, and stating the basis of the proposed action.

C. If a hearing is to be held for consideration of rules of the superintendent, the superintendent may give notice of the hearing by publication thereof in a newspaper of general circulation in this state, and once in the New Mexico register; and the superintendent shall mail the notice to all persons who had requested the same in writing in advance and shall have paid to the superintendent the reasonable costs of such mailing as fixed by the superintendent.

D. If the hearing is for a purpose other than the consideration of rules of the superintendent, and if the persons to be given notice are not specified in the provision pursuant to which the hearing is held, the superintendent shall give the notice to all persons whose pecuniary interests, to the superintendent's knowledge or belief, are to be directly and immediately affected by the hearing.

E. All such notices, except published notice, shall be given as provided for in 59A-2-10 NMSA 1978.

F. The superintendent shall specify in the notice of hearing whether the hearing is to be an administrative hearing pursuant to Section 59A-4-17 NMSA 1978 or an informal hearing pursuant to Section 59A-4-18 NMSA 1978.

History: Laws 1984, ch. 127, 60; 1997, ch. 121, 2.



Section 59A-4-17 - Hearing procedure.

59A-4-17. Hearing procedure.

Administration hearings shall be held in accordance with the applicable provisions of Sections 12-8-10 through 12-8-13 and Section 12-8-15 NMSA 1978.

History: Laws 1984, ch. 127, 61.



Section 59A-4-18 - Informal hearings.

59A-4-18. Informal hearings.

Informal hearings shall be held in accordance with the rules and regulations for such hearings promulgated by the superintendent in accordance with Section 27 [59A-2-9 NMSA 1978] of the Insurance Code.

History: Laws 1984, ch. 127, 62.



Section 59A-4-19 - Testimony compelled; immunity.

59A-4-19. Testimony compelled; immunity.

A. If any individual refuses to attend or testify or to produce any books, papers, records, contracts, correspondence or other documents in connection with any examination, hearing or investigation on the ground that the testimony or evidence required of him may tend to incriminate him or subject him to penalty or forfeiture, and is nonetheless, upon written application by a prosecuting attorney, directed by a court of competent jurisdiction in a written order finding that the testimony, or the record, document or other object may be necessary to the public interest and that the person has refused or is likely to refuse to testify or to produce the record, document or other subject on the basis of his privilege against self-incrimination, to give such testimony or produce such evidence, he must comply with such direction; but no testimony so given or evidence produced shall be used against him upon any criminal action, investigation or proceedings. However, no such individual so testifying or producing evidence shall be exempt from:

(1) prosecution or punishment for any perjury committed by him in such testimony, and the testimony or evidence so given or produced shall be admissible against him upon any criminal action, investigation or proceeding concerning such perjury; or

(2) refusal, suspension or revocation of any license, permission or authority conferred pursuant to the Insurance Code.

B. Any such individual may execute, acknowledge and file in the offices of the superintendent and attorney general a statement expressly waiving such immunity or privilege in respect to any transaction, matter or thing specified in such statement, and thereupon the testimony of such individual or such evidence in relation to such transaction, matter or thing may be received or produced before any judge or court, tribunal, grand jury or otherwise; and if such testimony or evidence is so received or produced the individual shall not be entitled to any immunity or privileges on account of the testimony or evidence given or produced.

History: Laws 1984, ch. 127, 63; 1993, ch. 320, 9.



Section 59A-4-20 - Appeal to court.

59A-4-20. Appeal to court.

A. Except in matters arising from Sections 6 [59A-18-13.3 NMSA 1978] and 7 [repealed] of this 2011 act, a party may appeal from an order of the superintendent made after an informal hearing or an administrative hearing. The appeal shall be taken to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

B. This section shall not apply as to matters arising pursuant to Chapter 59A, Article 17 NMSA 1978.

History: Laws 1984, ch. 127, 67; 1987, ch. 259, 3; 1998, ch. 55, 61; 1999, ch. 265, 65; 2011, ch. 144, 13.



Section 59A-4-21 - Immunity from civil liability.

59A-4-21. Immunity from civil liability.

A. No cause of action shall arise nor shall any liability be imposed against the superintendent, the superintendent's authorized representatives or any examiner appointed by the superintendent for any statements made or conduct performed in good faith while carrying out the provisions of Chapter 59A, Article 4 NMSA 1978.

B. No cause of action shall arise nor shall any liability be imposed against any person for the act of communicating or delivering information or data to the superintendent or the superintendent's authorized representative or examiner pursuant to an examination made under Chapter 59A, Article 4 NMSA 1978, if such act of communication or delivery was performed in good faith and without fraudulent intent or the intent to deceive.

C. This section does not abrogate or modify in any way any common law or statutory privilege or immunity heretofore enjoyed by any person identified in Subsection A of this section.

D. A person identified in Subsection A of this section shall be entitled to an award of attorneys' fees and costs if he is the prevailing party in a civil cause of action for libel, slander or any other relevant tort arising out of activities in carrying out the provisions of Chapter 59A, Article 4 NMSA 1978 and the party bringing the action was not substantially justified in doing so. For purposes of this section a proceeding is "substantially justified" if it had a reasonable basis in law or fact at the time that it was initiated.

History: 1978 Comp., 59A-4-21, enacted by Laws 1993, ch. 320, 10.






Article 5 - Authorization of Insurers and General Requirements

Section 59A-5-1 - Definitions, in general.

59A-5-1. Definitions, in general.

In the Insurance Code words defined in Sections 69 through 76 [59A-5-2 to 59A-5-9 NMSA 1978], inclusive, of this article have the meaning ascribed in the respective such sections.

History: Laws 1984, ch. 127, 68.



Section 59A-5-2 - "Alien" insurer defined.

59A-5-2. "Alien" insurer defined.

An "alien" insurer is one formed under the laws of a country other than the United States.

History: Laws 1984, ch. 127, 69.



Section 59A-5-3 - "Charter" defined.

59A-5-3. "Charter" defined.

"Charter" means certificate of incorporation, articles of incorporation, articles of agreement, articles of association, charter granted by legislative act, or other basic constituent document of a corporation, or the subscribers' agreement and power of attorney of the attorney-in-fact of a reciprocal insurer or constituent documents of a Lloyds insurer.

History: Laws 1984, ch. 127, 70.



Section 59A-5-4 - "Domestic" insurer defined.

59A-5-4. "Domestic" insurer defined.

A "domestic" insurer is one formed under the laws of New Mexico.

History: Laws 1984, ch. 127, 71.



Section 59A-5-5 - "Foreign" insurer defined.

59A-5-5. "Foreign" insurer defined.

A "foreign" insurer is generally one organized under the laws of a state other than New Mexico. Except where distinguished by context, "foreign" insurer includes also an "alien" insurer.

History: Laws 1984 ch. 127, 72.



Section 59A-5-6 - "Lloyds" insurer defined.

59A-5-6. "Lloyds" insurer defined.

A "Lloyds" insurer is an unincorporated but formally associated group of separate persons ("underwriters" or "underwriting syndicates") by whom an insurance risk is assumed in whole or part by one or more of such persons.

History: Laws 1984, ch. 127, 73.



Section 59A-5-7 - "Mutual" insurer defined.

59A-5-7. "Mutual" insurer defined.

A "mutual" insurer is an incorporated insurer without capital stock, the governing body of which is elected by its policyholders. This definition shall not be deemed to exclude as "mutual" insurers certain foreign insurers found by the superintendent to be organized on the mutual plan under the laws of the state of domicile, but having temporary share capital or providing for election of the governing body on other reasonable basis.

History: Laws 1984, ch. 127, 74.



Section 59A-5-8 - "Reciprocal" insurer defined.

59A-5-8. "Reciprocal" insurer defined.

A "reciprocal" insurer is an unincorporated aggregation of subscribers operating individually and collectively through an attorney-in-fact common to all such persons to provide insurance on basis of reciprocity among themselves.

History: Laws 1984, ch. 127, 75.



Section 59A-5-9 - "Stock" insurer defined.

59A-5-9. "Stock" insurer defined.

A "stock" insurer is an incorporated insurer with capital divided into shares, and owned by its shareholders.

History: Laws 1984, ch. 127, 76.



Section 59A-5-10 - Certificate of authority required; penalty.

59A-5-10. Certificate of authority required; penalty.

A. No person shall act as an insurer, and no insurer shall transact insurance in this state by direct solicitation or solicitation through the mails or otherwise, unless so authorized by a subsisting certificate of authority issued by the superintendent, except as to such transactions as are expressly otherwise provided for in the Insurance Code.

B. No insurer from offices or by personnel or facilities located in this state shall solicit insurance applications or otherwise transact insurance in another state or country unless it holds a subsisting certificate of authority granted by the superintendent authorizing it to transact the same kind or kinds of insurance in this state. As to domestic insurers, this provision is further subject to Section 579 [59A-34-33 NMSA 1978] (unauthorized business in other states) of the Insurance Code.

C. Any officer, director, agent, representative or employee of any insurer who wilfully authorizes, negotiates, makes or issues any insurance contract in violation of this section commits a misdemeanor, subject on conviction to a fine of not over one thousand dollars ($1,000).

History: Laws 1984, ch. 127, 77.



Section 59A-5-11 - Exemptions from authority requirement.

59A-5-11. Exemptions from authority requirement.

A certificate of authority shall not be required of an insurer with respect to any of the following:

A. investigation, settlement or litigation of claims under its policies lawfully written in this state, or liquidation of assets and liabilities of the insurer (other than collection of new premiums), all as resulting from its former authorized operations in this state;

B. collection of premiums on and servicing policies remaining in force by an insurer which has withdrawn from this state, and lawfully written in this state while the insurer held a certificate of authority issued by the superintendent, is transacting insurance in New Mexico for purpose of premium tax requirements only;

C. transactions thereunder subsequent to issuance of a policy covering only subjects of insurance not resident, located or expressly to be performed in this state at time of issuance, and lawfully solicited, written and delivered outside this state;

D. prosecution or defense of suits at law; but no insurer unlawfully transacting insurance in this state without certificate of authority shall be permitted to institute or maintain (other than defend) any action at law or in equity in any court of this state, either directly or through an assignee or successor in interest, to enforce any right, claim or demand arising out of such an insurance transaction until such insurer or assignee or successor has obtained a certificate of authority in this state. This provision does not apply to any suit or action by the duly constituted receiver, rehabilitator or liquidator of the insurer, assignee or successor under laws similar to those contained in Article 41 [Chapter 59A, Article 41 NMSA 1978] (conservation, rehabilitation, liquidation) of the Insurance Code;

E. transactions pursuant to surplus line coverages lawfully written under Article 14 [Chapter 59A, Article 14 NMSA 1978] (surplus line) of the Insurance Code;

F. suit, action or proceeding by the insurer for enforcement or defense of its rights relative to an investment in this state;

G. reinsurance, except as to a domestic reinsurer; or

H. transactions in this state involving group life insurance, group health or blanket health insurance, or group annuities, where the master policy or contract of such group was lawfully solicited, issued and delivered pursuant to the laws of a state in which the insurer was authorized to transact such insurance, to a group organized for purposes other than procurement of insurance, and where the policyholder is domiciled or otherwise has a bona fide business situs. Except, that such an insurer is subject to Section 261 [59A-15-6 NMSA 1978] (superintendent is attorney of unauthorized insurer for service of process) and related sections of the Insurance Code with respect to contracts and certificates of insurance under any such master policy or contract, issued for delivery and delivered in this state to residents thereof.

History: Laws 1984, ch. 127, 78.



Section 59A-5-11.1 - Exemption from authority requirement; provider service networks.

59A-5-11.1. Exemption from authority requirement; provider service networks.

A certificate of authority shall not be required of a provider service network, except as provided in the Provider Service Network Act [59A-42A-1 through 59A-42A-9 NMSA 1978].

History: 1978 Comp., 59A-5-11.1, enacted by Laws 1997, ch. 107, 10.



Section 59A-5-12 - General eligibility for certificate of authority.

59A-5-12. General eligibility for certificate of authority.

To qualify for and hold authority to transact insurance in this state, an insurer must have accepted in writing all of the laws of New Mexico, be otherwise in compliance with the Insurance Code and with its charter powers, and must be an incorporated stock or mutual insurer, or a reciprocal insurer, or Lloyds insurer; except that:

A. no foreign insurer shall be authorized in this state which does not maintain reserves as required by Sections 121 through 129 [59A-8-4 through 59A-8-12 NMSA 1978], inclusive, of Article 8 [Chapter 59A, Article 8 NMSA 1978] (assets and liabilities) of the Insurance Code, as applicable to the insurance transacted by the insurer in the United States, or which transacts business anywhere in the United States on the assessment plan, or stipulated premium plan, or any similar plan;

B. no insurer shall be authorized to transact a kind of insurance in this state unless duly authorized or qualified to transact such insurance in the state or country of its domicile;

C. no insurer shall be authorized to transact in this state any kind of insurance not within the definitions set forth in Article 7 [Chapter 59A, Article 7 NMSA 1978] (kinds of insurance) of the Insurance Code; and

D. no such authority shall be granted or continued to any insurer while in arrears to this state for fees, licenses, taxes, assessments, fines or penalties accrued on business previously transacted.

History: Laws 1984, ch. 127, 79.



Section 59A-5-13 - General eligibility for authority; ownership and management.

59A-5-13. General eligibility for authority; ownership and management.

A. No foreign insurer which is owned or controlled in whole or substantial part by any government or governmental agency shall be authorized to transact insurance in New Mexico. Membership in a mutual insurer or subscribership in a reciprocal insurer, or ownership of stock in an insurer by the alien property custodian or similar officer of the United States or ownership of stock or other security without voting rights as to the insurer management, or supervision of an insurer by public authority, shall not be deemed to be an ownership or control of the insurer under this subsection.

B. The superintendent shall not grant or continue authority to transact insurance to any insurer or proposed insurer:

(1) of which any director, officer or other individual materially part of its management is found by him after investigation or upon reliable information to be incompetent, or dishonest, or untrustworthy, or of unfavorable business repute; or

(2) of which the managers are so lacking in insurer managerial experience in operations as existing or proposed in this state as to make such operations currently or prospectively hazardous to or contrary to the best interests of the insurance-buying or investing public of this state; or

(3) which he has reason to believe is affiliated directly or indirectly through ownership, control, management, reinsurance or other business relations with any person or persons of unfavorable business repute; or

(4) the business operations of whose director, officer, manager or controlling owner are or have been marked, to the injury of insurers, stockholders, policyholders, creditors or the public, by illegality, or by manipulation of assets, or of accounts, or of reinsurance, or by bad faith; or

(5) as to which the superintendent is not satisfied that its business policies and methods would be in the best interests of the people of New Mexico.

History: Laws 1984, ch. 127, 80.



Section 59A-5-14 - Name of insurer.

59A-5-14. Name of insurer.

A. No insurer shall be formed or authorized to transact insurance in this state which has or uses a name:

(1) the same as or deceptively similar to that of another insurer already so authorized; or

(2) deceptively similar to that of another insurer, other than a predecessor in interest, authorized to transact insurance in this state within the preceding ten (10) years if policies originally issued by such other insurer are still outstanding in this state; or

(3) the same as or deceptively similar to that of any insurer, or proposed insurer, not so authorized if such insurer has within the next preceding twelve (12) months signified its intention to secure an incorporation in this state under such name, or to do business as a foreign insurer in this state under such name, by filing notice of such intention with the superintendent, unless written consent to use of such name or deceptively similar name has been given by such insurer.

B. No insurer shall be so authorized which has or uses a name tending to mislead as to its type of organization.

C. In case of conflict of names between two insurers, or a conflict otherwise prohibited under this section, the superintendent may permit (or shall require as condition to issuance of an original certificate of authority to an applicant insurer) the insurer to use in this state such supplementation or modification of its name or such business name as may reasonably be necessary to avoid the conflict.

D. Except as provided in Subsection C, above, an insurer shall conduct its business in its own corporate or proper name.

E. Subsections A and C of this section shall not apply as to a corporation or insurer formed under [a] plan approved by the superintendent and court for rehabilitation of a domestic insurer pursuant to Article 41 [Chapter 59A, Article 41 NMSA 1978] (conservation, rehabilitation and liquidation) of the Insurance Code, or as to a corporation or insurer resulting from consolidation or merger, or acquisition of substantially all the assets and assumption of liabilities of another insurer through bulk reinsurance or otherwise, so long as the name used is [the] same as or similar to that of the predecessor corporation or insurer and is not in conflict with or deceptively similar to that of any other insurer then authorized or proposed (as provided in Subsection A(3) above) to transact insurance in this state. Subsections A and C shall not apply as to an insurer which is [a] subsidiary or affiliate of an authorized insurer and using name factors similar to those of the parent or insurer with which affiliated.

History: Laws 1984, ch. 127, 81.



Section 59A-5-15 - Insuring power combinations.

59A-5-15. Insuring power combinations.

An insurer which otherwise qualifies therefor shall be authorized to transact any one kind or combination of kinds of insurance as defined in Sections 107 through 115 [59A-7-1 through 59A-7-9 NMSA 1978] (kinds of insurance) of the Insurance Code, except:

A. a life insurer may grant annuities and may be authorized to transact in addition only health insurance;

B. a reciprocal insurer or Lloyds insurer shall not transact life insurance; and

C. a title insurer shall be a stock or mutual corporation, and shall not transact any additional kind of insurance.

History: Laws 1984, ch. 127, 82.



Section 59A-5-16 - Capital funds, deposits, required for certificate of authority.

59A-5-16. Capital funds, deposits, required for certificate of authority.

A. To qualify for certificate of authority to transact any one kind or combination of kinds of insurance in this state, an insurer shall possess:

(1) if a stock insurer, paid-in capital stock and, when first so authorized, surplus all as shown in Schedule I of this section; or

(2) if a mutual, reciprocal or Lloyds insurer, basic capital surplus, including guaranty funds, if any, and additional unassigned surplus when first so authorized, as required under Schedule I of this section.

B. Except that an insurer that on January 1, 1985, having applied for a certificate on or before February 15, 1984, held a valid and subsisting certificate of authority to transact insurance in this state may, if a domestic insurer, continue to be so authorized until December 31, 1995, so long as otherwise qualified therefor and possessing paid-in capital stock, if a stock insurer, or basic capital surplus, if a mutual, reciprocal or Lloyds insurer, not less than that required of the insurer by the laws of this state in force on January 1, 1986; and if a foreign insurer, may so continue to be so authorized, if otherwise qualified therefor, while possessing such capital funds (paid-in capital stock and surplus if a stock insurer, and surplus if a mutual or reciprocal insurer) until December 31, 1990. At the expiration of such period, as applicable, the insurer shall meet the basic capital requirements of this section as set forth in Schedule I of this section in order to maintain its certificate of authority. Upon a change in the control of either a domestic insurer or foreign insurer, the insurer shall, within one year from effective date of such change of control, meet the capital funds requirements of Schedule I of this section as though a newly authorized insurer, but this sentence shall not act to extend the otherwise applicable time period. For the purposes of this subsection, "control" shall have the meaning ascribed in Section 59A-37-2 NMSA 1978.

C. The capital funds required for authority to transact insurance in this state shall be based upon all the kinds of insurance the insurer transacts, wherever transacted or to be transacted.

D. This section shall not apply as to domestic Lloyds plan insurers as identified in Chapter 59A, Article 38 NMSA 1978 except as stated in that article.

E. The capital requirements of this section are set forth in the following schedule:

Schedule I

NEW MEXICO

Minimum Capital, Surplus and Deposit Requirements

Property/Casualty Insurer

Premium Volume:

Under $5

Million

$5 to $10

Million

$10 to $25

Million

Over $25

Million

Number of Kinds of Insurance

1

2

Basic Capital

500,000

600,000

800,000

900,000

1,000,000

Additional

Surplus

500,000

600,000

same as

Under

$5 Million

same as

Under

$5 Million

same as

Under

$5 Million

General Deposit

200,000

300,000

500,000

500,000

500,000

Special Deposit

200,000

300,000

same as

Under

$5 Million

same as

Under

$5 Million

same as

Under

$5 Million

Life/Health Insurer

Premium Volume:

Under $5

Million

$5 to $10

Million

$10 to $25

Million

Over $25

Million

Basic Capital

600,000

700,000

800,000

900,000

Additional Surplus

400,000

400,000

400,000

400,000

General Deposit

200,000

200,000

200,000

200,000

Special Deposit

200,000

200,000

200,000

200,000

Notes:

Premium Volume means the insurer's worldwide direct premiums earned (if Property/Casualty) or received (if Life/Health) during the previous calendar year.

Kinds of insurance pertains to the general kinds of insurance that property/casualty insurers are authorized to transact.

The following groups or single kinds of insurance shall be counted as one kind of insurance when calculating the amount of required Basic Capital, Additional Surplus, General Deposit and Special Deposit:

Casualty;

Property; and

Title.

When determining Basic Capital and Additional Surplus amounts, the kinds of Insurance shall be based on the insurer's actual or requested transaction authority Worldwide.

When determining General Deposit and Special Deposit amounts, the kinds of Insurance shall be based on the insurer's actual or requested transaction authority in New Mexico.

"Basic Capital" means paid-in capital stock (if a stock insurer) or basic capital surplus (if a mutual, reciprocal or Lloyds insurer). General Deposit or Special Deposit funds are included within, and are not additional to, required Basic Capital and Additional Surplus. General Deposit amounts shown above are not applicable to alien insurers.

History: Laws 1984, ch. 127, 83; 1987, ch. 259, 4; 1987, ch. 262, 1; repealed and reenacted by Laws 2007, ch. 282, 1; 2016, ch. 89, 1.



Section 59A-5-17 - Insuring powers without added basic capital.

59A-5-17. Insuring powers without added basic capital.

An insurer while authorized to transact property insurance may include in "homeowners" and similar package policies insuring property against loss, reasonable amounts of supplemental liability and medical benefits coverage without being authorized to transact casualty or health insurances; and such supplemental coverages shall not be deemed otherwise to be subject to provisions of the Insurance Code relating to casualty or health insurance contracts.

History: Laws 1984, ch. 127, 84.



Section 59A-5-18 - General deposit.

59A-5-18. General deposit.

A. For certificate of authority to transact insurance in this state the insurer shall make and thereafter maintain while so authorized a general deposit in trust for the benefit of all its policyholders and creditors. The deposit shall consist of assets eligible therefor under Section 59A-10-3 NMSA 1978, and shall be deposited with or through the superintendent or in a commercial depository located in the state of New Mexico approved by the superintendent subject to rules and regulations issued by the superintendent. As to foreign insurers, in lieu of such deposit or part thereof in this state, the superintendent shall accept the certificate in proper form of the public official having supervision over insurers in another state to the effect that a like deposit or part thereof by such insurer is being maintained in public custody therein in trust for the purpose (among other reasonable purposes of protection of policyholders and/or creditors) of the protection of all its policyholders and creditors in New Mexico.

B. Whenever because of volume of business being transacted by the insurer, or methods of doing business, or for other good cause the superintendent deems advisable for protection of policyholders and creditors, the superintendent may require an insurer to make and maintain a general deposit in reasonable amount greater than required under Schedule I of Section 59A-5-16 NMSA 1978.

C. All such deposits made in this state shall be subject to the applicable provisions of Chapter 59A, Article 10 NMSA 1978.

D. This section does not apply as to a domestic Lloyds plan motor vehicle insurer, as identified in Chapter 59A, Article 38 NMSA 1978.

History: Laws 1984, ch. 127, 85; 1987, ch. 262, 2.



Section 59A-5-19 - Special deposit or bond.

59A-5-19. Special deposit or bond.

A. To qualify for and continue to hold a certificate of authority to transact insurance in this state, the insurer shall also make a special deposit in trust for the benefit only of all its policyholders and creditors in this state in applicable amount as shown in Schedule I of Section 59A-5-16 NMSA 1978. The deposit shall consist of assets eligible therefor under Section 59A-10-3 NMSA 1978 and shall be deposited with or through the superintendent or in a commercial depository located in the state of New Mexico approved by the superintendent subject to rules and regulations issued by the superintendent.

B. In lieu of such deposit, the insurer may file with the state treasurer of New Mexico through the superintendent a surety bond issued by a surety insurer authorized to transact such insurance in this state, in penal sum not less than the aggregate special deposits required by this section. The bond shall be in such form as may be prescribed by the attorney general of New Mexico. The bond shall not be subject to cancellation except upon not less than sixty days advance written notice to the superintendent by the insurer or surety; and the insurer shall promptly replace, not later than fifteen days prior to expiration of the bond, with another like bond, any bond so canceled or otherwise terminated. The bond shall expressly provide that failure of the insurance company to replace a canceled or terminated bond as provided in this section shall constitute a breach of the condition upon which the bond is given, upon which occurrence the superintendent may immediately recover from the surety the penal sum of the bond to be held as a special deposit in the manner described in Subsection A of this section.

C. The special deposit, or bond in lieu thereof, shall remain on deposit or on file and in force for so long as there may arise in this state any claim under any policy issued by the insurer covering a subject located or a service to be performed in this state or a claim arising out of the insurer's operations in this state.

D. Whenever because of volume of business being transacted by the insurer, methods of doing business, regulatory practices of the domiciliary state or for other good cause the superintendent deems advisable for protection of policyholders and creditors, the superintendent may require an insurer to make and maintain a special deposit in reasonable amount greater than required under Schedule I of Section 59A-5-16 NMSA 1978, but no greater than one hundred fifteen percent of its direct unpaid losses in New Mexico.

E. The special deposit shall be subject to the applicable provisions of Chapter 59A, Article 10 NMSA 1978.

F. This section shall not apply to domestic Lloyds plan automobile insurers as identified in Chapter 59A, Article 38 NMSA 1978.

G. For purposes of this section, "creditors" shall not include:

(1) shareholders or other owners of the insurer regarding claims arising out of their capacity as shareholders or other owners; or

(2) holders of bonds, surplus notes, capital notes, contribution notes or similar obligations of the insurer regarding claims arising out of their capacity as holders of bonds, surplus notes, capital notes, contribution notes or similar obligations of the insurer.

History: Laws 1984, ch. 127, 86; 1987, ch. 262, 3; 2003, ch. 202, 2; 2012, ch. 9, 1.



Section 59A-5-20 - General deposit of alien insurer.

59A-5-20. General deposit of alien insurer.

A. The superintendent shall not issue or permit to exist a certificate of authority to transact insurance in this state as to an alien insurer unless and while the insurer has made and maintains out of its surplus over its United States' liabilities a general deposit of assets acceptable to the superintendent with or through the insurance supervisory officer of a state in which the insurer is authorized to transact insurance, in trust for the benefit of all the insurer's policyholders and creditors in the United States.

B. The deposit shall at all times have a value of not less than the capital and surplus required under Schedule I of Section 59A-5-16 NMSA 1978, of a foreign insurer transacting like kinds of insurance in this state. The amount of the deposit shall to like amount offset the amount of general deposit otherwise required of the insurer under Schedule I of Section 59A-5-16 NMSA 1978.

History: Laws 1984, ch. 127, 87; 1991, ch. 125, 8.



Section 59A-5-21 - Application for certificate of authority.

59A-5-21. Application for certificate of authority.

A. To apply for an original certificate of authority in this state the insurer shall file with the superintendent its written application therefor on forms as prescribed and furnished by the superintendent, accompanied by the applicable fees as specified or referred to in Section 59A-6-1 NMSA 1978, stating under the oath of the president or vice president or other chief officer and the secretary of the insurer, or of the attorney-in-fact (if a reciprocal insurer or Lloyds insurer), the insurer's name, location of its home office, or principal office, in the United States (if an alien insurer), the kinds of insurance to be transacted, date of organization or incorporation, form of organization, state or country of domicile, and such additional or other information as the superintendent may reasonably require, together with the following documents:

(1) if a corporation, a copy of its charter or certificate or articles of incorporation, together with all amendments thereto, or as restated and amended under the laws of its state or country of domicile, currently certified by the public officer with whom the originals are on file in such state or country;

(2) if a domestic incorporated insurer of a mutual insurer, a copy of its bylaws, certified by its corporate secretary;

(3) if a reciprocal insurer or Lloyds insurer, a copy of the power of attorney of its attorney-in-fact, certified by the attorney-in-fact; and if a domestic reciprocal insurer or a Lloyds insurer, additional documentation showing that it has been properly formed and is lawfully existing under applicable laws;

(4) a complete copy of its financial statement as of not earlier than the December 31 next preceding, in form as customarily used in the United States by like insurers, sworn to by at least two executive officers of the insurer or certified by the public insurance supervisory officer of the insurer's state of domicile, or of entry into the United States if an alien insurer;

(5) a copy of the report of last examination made of the insurer certified by the public insurance supervisory officer of its state of domicile, or of entry into the United States if an alien insurer;

(6) appointment of the superintendent pursuant to Section 59A-5-31 NMSA 1978 as its attorney to receive service of legal process;

(7) if a foreign or alien insurer, a certificate of the public insurance supervisory officer of its state or country of domicile showing that it is authorized or qualified for authority to transact in such state or country the kinds of insurance proposed to be transacted in this state;

(8) if a foreign insurer, a certificate as to a deposit elsewhere if to be tendered pursuant to Section 59A-5-18 or 59A-5-20 NMSA 1978;

(9) if an alien insurer, a copy of the appointment and authority of its United States manager, certified by its officer having custody of its records; and

(10) designation by the insurer of its officer or representative authorized to appoint and remove its agents in this state.

B. If the superintendent so requests, the applicant insurer shall supplement the documents and information above required with true biographical information concerning the members of the insurer's board of directors or other governing body and its principal operating officers, together with proof of identity of each such individual.

History: Laws 1984, ch. 127, 88; 1999, ch. 289, 1.



Section 59A-5-22 - Issuance, refusal of authority; ownership of certificate.

59A-5-22. Issuance, refusal of authority; ownership of certificate.

A. Upon completion of application of an insurer or proposed insurer for certificate of authority to transact insurance in this state, the superintendent, upon such examination or investigation of the applicant as deemed advisable, shall promptly determine whether the applicant meets financial and other applicable requirements and qualifications for the authority as set forth in Sections 79 through 87 [59A-5-12 through 59A-5-20 NMSA 1978] of this article. If found to be qualified and in compliance, the superintendent shall promptly issue a certificate of authority to the applicant covering the kind or kinds of insurance so applied and qualified for; otherwise, the superintendent shall issue order to the applicant refusing the certificate of authority and stating therein the reasons for refusal.

B. The certificate, if issued, shall state the insurer's name, home office address, state or country of domicile, and the kind or kinds of insurance it is authorized to transact in this state. At the insurer's request the superintendent may issue a certificate limited to particular types of insurance or coverages within a kind of insurance as defined in Article 7 [Chapter 59A, Article 7 NMSA 1978] (kinds of insurance) of the Insurance Code.

C. Although issued and delivered to the applicant, the certificate of authority at all times shall be the property of the state of New Mexico. Upon any expiration, suspension or termination thereof the insurer shall promptly deliver the certificate to the superintendent.

History: Laws 1984, ch. 127, 89.



Section 59A-5-23 - Continuance, expiration, reinstatement of certificate of authority.

59A-5-23. Continuance, expiration, reinstatement of certificate of authority.

A. A certificate of authority shall continue in force as long as the insurer is entitled thereto under the Insurance Code, and until suspended or revoked by the superintendent or terminated at the insurer's request, subject, however, to continuance of the certificate by the insurer each year by:

(1) payment on or before March 1 of the continuation fee referred to in Section 101 [59A-6-1 NMSA 1978] (fee schedule) of the Insurance Code;

(2) due filing by the insurer of its annual statement for the next preceding calendar year as required by Section 96 [59A-5-29 NMSA 1978] of this article; and

(3) payment by the insurer when due of premium taxes with respect to the preceding calendar year.

B. If not so continued by the insurer its certificate of authority shall expire at midnight on the date of failure of the insurer to continue it in force, unless earlier revoked as provided in Sections 91 through 93 [59A-5-24 through 59A-5-26 NMSA 1978] of this article.

C. Upon the insurer's request made within three (3) months after expiration, the superintendent may reinstate a certificate of authority which the insurer inadvertently permitted to expire, after the insurer has fully cured all its failures which resulted in the expiration, and upon payment by the insurer of the fee for reinstatement specified in Section 101 (fee schedule) of the Insurance Code. Otherwise the superintendent shall grant the insurer another certificate of authority only after filing an application therefor and meeting all other requirements as for an original certificate of authority in this state.

History: Laws 1984, ch. 127, 90.



Section 59A-5-24 - Suspension or revocation of certificate of authority; mandatory grounds.

59A-5-24. Suspension or revocation of certificate of authority; mandatory grounds.

A. The superintendent shall suspend or revoke an insurer's certificate of authority:

(1) if such action is required by any provision of the Insurance Code; or

(2) if a foreign insurer and it no longer meets the qualifications and requirements for a certificate of authority, on account of deficiency of capital or surplus or otherwise, subject to Section 92 [59A-5-25 NMSA 1978] of this article relative to impairment; or

(3) if a domestic insurer and it has failed to cure an impairment of capital or surplus within the time allowed therefor by the superintendent under the Insurance Code or is otherwise no longer qualified for the certificate of authority; or

(4) if the insurer's certificate of authority to transact insurance therein is suspended or revoked by its state of domicile, or state of entry into the United States if an alien insurer.

B. Except in case of insolvency or impairment of required capital or surplus, or suspension or revocation by another state as referred to in Paragraph (4) of Subsection A, the superintendent shall give the insurer at least twenty (20) days written notice in advance of suspension or revocation under this section, and the reasons therefor.

History: Laws 1984, ch. 127, 91.



Section 59A-5-25 - Impairment as grounds for suspension or revocation of certificate of authority.

59A-5-25. Impairment as grounds for suspension or revocation of certificate of authority.

A. For the purposes of Section 91 [59A-5-24 NMSA 1978] (suspension or revocation of certificate of authority - mandatory grounds) of this article, an insurer shall be deemed impaired when the superintendent at any time finds that the excess of the insurer's admitted assets over its liabilities is less than the minimum basic capital required to be maintained by the insurer under this article, and the insurer has failed to make good the deficiency within the period provided for below.

B. The superintendent shall give the insurer written notice of the deficiency stating the amount thereof, and require the insurer to eliminate the deficiency within sixty (60) days after notice was so given. If the insurer fails to cure the deficiency within the sixty-day period the superintendent shall immediately suspend or revoke its certificate of authority. This provision shall not be deemed to prevent the superintendent, within such sixty-day period or at any other time, from taking other action as to the insurer as authorized under any provision of Article 41 [Chapter 59A, Article 41 NMSA 1978] (conservation, rehabilitation, liquidation) of the Insurance Code.

History: Laws 1984, ch. 127, 92.



Section 59A-5-26 - Suspension, limitation or revocation of authority; discretionary and special grounds.

59A-5-26. Suspension, limitation or revocation of authority; discretionary and special grounds.

A. The superintendent may, at his discretion, suspend, limit or revoke an insurer's certificate of authority if he finds after a hearing thereon, or upon waiver of hearing by the insurer, that the insurer has:

(1) violated or failed to comply with any lawful order of the superintendent;

(2) willfully violated or willfully failed to comply with any lawful regulation of the superintendent;

(3) violated any provision of the Insurance Code other than those for violation of which suspension or revocation is mandatory; or

(4) reinsured all or substantially all of its risks, or all or substantially all of its risks in a particular kind of insurance, in another insurer.

B. In lieu of suspension or revocation of certificate of authority as provided in Subsection A of this section, the superintendent may, at his discretion, levy upon the insurer and the insurer shall forthwith pay to the superintendent, an administrative fine of not more than five thousand dollars ($5,000). The superintendent shall promptly deposit with the state treasurer to the credit of the general fund all money received under this subsection.

C. The superintendent shall suspend or revoke an insurer's certificate of authority on any of the following grounds, if found after a hearing thereon that the insurer:

(1) is in unsound condition, or being fraudulently conducted, or in such condition or using such methods and practices in conduct of its business as to render its further transaction of insurance in this state currently or prospectively hazardous or injurious to policyholders or the public;

(2) with such frequency as to indicate its general business practice in this state:

(a) has without just cause failed to pay, or delayed payment of, claims arising under its policies, whether the claim is in favor of an insured or in favor of a third person with respect to the liability of an insured to such third person; or

(b) without just cause compels insureds or claimants to accept less than amount due them or to employ attorney or to bring suit against the insurer or such an insured to secure full payment or settlement of a claim;

(3) refuses to be examined, or if its directors, officers, employees or representatives refuse to submit to examination relative to its affairs, or to produce books, papers, records, contracts, correspondence or other documents for examination by the superintendent when required, or refuses or fails to pay expenses of the examination or to perform any other legal obligation relative to the examination; or

(4) has failed to pay any final judgment rendered against it in this state upon any policy, bond, recognizance or undertaking as issued or guaranteed by it, within thirty days after the judgment becomes final.

D. The superintendent may, at his discretion and without advance notice or hearing thereon, immediately suspend the certificate of authority of an insurer as to which proceedings for receivership, conservation, rehabilitation or other delinquency proceedings have been commenced in any state by the public insurance supervisory officer of that state.

History: Laws 1984, ch. 127, 93; 1997, ch. 121, 3.



Section 59A-5-27 - Duration of suspension; insurer's obligations during suspension; reinstatement.

59A-5-27. Duration of suspension; insurer's obligations during suspension; reinstatement.

A. Suspension of an insurer's certificate of authority shall be for a fixed period of time not to exceed two years or until the occurrence of a specific event necessary for remedying the reasons for suspension. During the suspension period the superintendent may modify or rescind the suspension by further order.

B. During the suspension period the insurer shall not solicit or write any new business in this state, but shall file its annual statement, pay fees, licenses and taxes as required under the Insurance Code, and may service its business already in force in this state, as if the certificate of authority had continued in full force. Upon failure of the insurer to continue its certificate of authority in accordance with this subsection, the insurer's certificate of authority shall be revoked.

C. If the suspension of the certificate of authority is for a fixed period of time and the certificate of authority has not been otherwise terminated, upon expiration of the suspension period, the insurer's certificate of authority shall automatically reinstate unless the superintendent finds that the insurer is not in compliance with the requirements of the Insurance Code.

D. If the suspension of the certificate of authority was until the occurrence of a specific event and the certificate of authority has not been otherwise terminated, upon the presentation of evidence satisfactory to the superintendent that the specific event has occurred, the insurer's certificate of authority shall be reinstated unless the superintendent finds that the insurer is otherwise not in compliance with the requirements of the Insurance Code. The superintendent shall promptly notify the insurer of such reinstatement, and the insurer shall not consider its certificate of authority reinstated until so notified by the superintendent. If satisfactory evidence as to the occurrence of the specific event has not been presented to the superintendent within two years of the date of the suspension, the certificate of authority shall be revoked.

E. Nothing contained in this section shall prevent the superintendent from revoking a certificate of authority at any time upon any ground specified in the Insurance Code.

History: Laws 1984, ch. 127, 94; 1993, ch. 320, 11.



Section 59A-5-28 - General corporation statutes inapplicable to foreign insurers.

59A-5-28. General corporation statutes inapplicable to foreign insurers.

The general corporation statutes of New Mexico shall not apply to foreign insurers holding certificate of authority to transact insurance in this state.

History: Laws 1984, ch. 127, 95.



Section 59A-5-29 - Annual statement.

59A-5-29. Annual statement.

A. Each authorized insurer shall annually on or before March 1, or within any reasonable extension of time that the superintendent for good cause may have granted on or before such date, file with the superintendent and with the national association of insurance commissioners a full and true statement of its financial condition and of its transactions and affairs as of the December 31 next preceding. The statement shall be prepared in the form of the annual statement blank prescribed by the national association of insurance commissioners for use in the United States for the type of insurer and kinds of insurance to be reported upon, in accordance with the annual statement instructions and the accounting practices and procedures manual published by the national association of insurance commissioners, or such other form and instructions as the superintendent may prescribe, and supplemented by additional information reasonably required by the superintendent; the superintendent may require that the annual statement data be filed in electronically readable format or in lieu of filing, may accept a statement or supplemental information filed in electronic format with the national association of insurance commissioners that is readily available to the superintendent and that the superintendent can reproduce or otherwise make available to the public for a period of at least five years from the date that the filing is due. The statement shall be verified by the oath of the insurer's president or vice president and secretary or actuary, as applicable; or, in absence of the foregoing, by two other principal officers; or if a reciprocal insurer or Lloyds insurer, the oath of the attorney-in-fact or its like officers if a corporation.

B. The statement of an alien insurer shall be verified by its United States manager or other officer duly authorized and shall relate only to the insurer's transactions and affairs in the United States unless the superintendent requires otherwise. If the superintendent requires a statement as to the alien insurer's affairs throughout the world, the insurer shall file such statement with the superintendent as soon as reasonably possible.

C. If the insurer's statement is in any language other than English or in monetary amounts other than United States dollars, the statement shall be accompanied by an English-language translation and monetary amounts shall be shown in United States dollars with statement of the basis upon and date as of which the monetary conversion was made.

D. The superintendent may suspend or revoke the certificate of authority of any insurer failing to file its annual statement when due.

E. At time of filing, the insurer shall pay the fee for filing its annual statement with the superintendent as prescribed by Section 59A-6-1 NMSA 1978, and pay to the national association of insurance commissioners the fee established for filing, review or processing of the information, unless such fee has been disapproved by the superintendent.

F. In the absence of actual malice, members of national association of insurance commissioners, their duly authorized committees, subcommittees and task forces, their delegates, employees and all others charged by the superintendent or the national association of insurance commissioners with the responsibility of collecting, reviewing, analyzing and disseminating the information developed from the filing of the annual statement blanks shall be acting as agents of the superintendent under the authority of the Insurance Code [59A-1-1 NMSA 1978] and shall not be subject to civil liability for libel, slander or any other cause of action by virtue of their collection, review and analysis or dissemination of the data and information collected from the filings required hereunder.

G. As to publication of nonstatutory financial statements, refer to Section 59A-16-9 NMSA 1978.

History: Laws 1984, ch. 127, 96; 1986, ch. 78, 1; 1993, ch. 320, 12; 2007, ch. 282, 2.



Section 59A-5-29.1 - Quarterly reports.

59A-5-29.1. Quarterly reports.

The superintendent may, in his sole discretion at any time and for any reason, including those set forth in Sections 59A-41-24 through 59A-41-26 NMSA 1978, require any authorized insurer to file quarterly financial statements with the superintendent and with the national association of insurance commissioners in accordance with the provisions of Section 59A-5-29 NMSA 1978.

History: 1978 Comp., 59A-5-29.1, enacted by Laws 1993, ch. 320, 13.



Section 59A-5-30 - Penalties for late, false annual statements.

59A-5-30. Penalties for late, false annual statements.

A. Any insurer failing, without just cause reasonably beyond control of the insurer, to file its annual statement as required in Section 59A-5-29 NMSA 1978 shall be required to pay a penalty of one hundred dollars ($100) for each day's delay, but not to exceed five thousand dollars ($5,000) in aggregate amount. This penalty may be in addition to any refusal to continue, or suspension or revocation of, the insurer's certificate of authority for such failure.

B. Any director, officer, agent or employee of any insurer who subscribes to, makes or concurs in making or publishing any annual or other statement of the insurer required by law, knowing the same to contain any material statement that is false, shall upon conviction thereof be guilty of a misdemeanor and upon conviction shall be sentenced to a fine of not more than one thousand dollars ($1,000), unless by its extent and nature the offense is punishable under other statutes as a felony.

History: Laws 1984, ch. 127, 97; 2017, ch. 130, 4.



Section 59A-5-31 - Appointment of superintendent as process agent.

59A-5-31. Appointment of superintendent as process agent.

A. Before the superintendent authorizes it to transact insurance in this state, each insurer shall appoint the superintendent and [his] successors in office as its attorney to receive service of legal process issued against the insurer in this state. The appointment shall be on form as designated and furnished by the superintendent, accompanied by copy of resolution of the board of directors or like governing body of the insurer, or other appropriate instrument acceptable to the superintendent, showing that those who executed the appointment were duly authorized to do so on behalf of the insurer.

B. The appointment shall be irrevocable, shall bind the insurer and any successor in interest to the assets or liabilities of the insurer, and shall remain in effect as long as there exists any contract of the insurer in this state or any obligation of the insurer arising out of its transactions in this state.

C. The insurer shall file the appointment with the superintendent as part of its application for certificate of authority, together with a designation of the person to whom the superintendent shall forward process against the insurer served upon the superintendent. The insurer may change such designation by a new filing.

History: Laws 1984, ch. 127, 98.



Section 59A-5-32 - Serving process; time to plead.

59A-5-32. Serving process; time to plead.

A. Service of process against an insurer for whom the superintendent is attorney shall be made by delivering to and leaving with the superintendent, his deputy or a person in apparent charge of the office during the superintendent's absence, two (2) copies of the process together with the fee therefor specified in Section 101 [59A-6-1 NMSA 1978] (fee schedule) of the Insurance Code, taxable as costs in the action.

B. Upon such service the superintendent shall forthwith forward by prepaid registered or certified mail return receipt requested one of the copies of such process showing date and time of service on the superintendent, to the person currently designated by the insurer to receive the copy as provided in Section 98 [59A-5-31 NMSA 1978] (appointment of superintendent as process agent) of this article. Service of process on the insurer shall be complete upon receipt, or, in the event of refusal to accept, the date of such refusal.

C. Process served as provided in this section shall for all purposes constitute valid and binding personal service within this state upon the insurer. If summons is served under this section, the time within which the insurer is required to appear shall be extended an additional ten (10) days beyond that otherwise allowed by New Mexico Rules of Civil Procedure.

D. The superintendent shall keep record of the day and time of service of legal process under this section.

History: Laws 1984, ch. 127, 99.



Section 59A-5-33 - Reciprocity provision.

59A-5-33. Reciprocity provision.

A. When by or pursuant to the laws of any other state or foreign country or province, any taxes, licenses and other fees, in the aggregate, and any fines, penalties, deposit requirements or other material requirements, obligations, prohibitions or restrictions are or would be imposed upon New Mexico insurers doing business or that might seek to do business in such state, country or province, or upon the agents or representatives of such insurers or upon brokers or adjusters, which are in excess of such taxes, licenses and other fees, in the aggregate, or which are in excess of the fines, penalties, deposit or other requirements, obligations, prohibitions or restrictions directly imposed upon similar insurers, or upon the agents or representatives of such insurers, or upon brokers, or upon adjusters, of such other state, country or province under the statutes of this state, so long as such laws of such other state, country or province continue in force or are so applied, the same taxes, licenses and other fees, in the aggregate, or fines, penalties or deposit requirements or other material requirements, obligations, prohibitions or restrictions of whatever kind may be imposed by the superintendent upon the insurers, or upon the agents or respresentatives [representatives] of such insurers, or upon brokers of such other state, country or province, doing business or seeking to do business in New Mexico. Any tax, license or other fee or obligation imposed by any city, county or other political subdivision or agency of such other state, country or province on New Mexico insurers or their agents, representatives, brokers or adjusters shall be deemed to be imposed by such state, country or province within the meaning of this section.

B. This section does not apply as to:

(1) personal income taxes; or

(2) ad valorem taxes on real or personal property; or

(3) special purpose obligations or assessments, or assessments under insurance guaranty fund laws, imposed by another state in connection with particular kinds of insurance, except that assessment of insurers for financing of public safety, health and protection purposes is not exempt under this subsection. Except, that deductions from premium taxes or other taxes otherwise payable, allowed on account of real or personal property taxes paid, shall be taken into consideration by the superintendent in determining propriety and extent of reciprocity action under this section.

C. For purposes of this section domicile of an alien insurer, other than Canadian insurer, shall be that state designated by the insurer in writing filed with the superintendent at time of authorization in this state or within six (6) months after the effective date of the Insurance Code, whichever date is the later, and may be any one of the following states:

(1) that in which the insurer was first authorized to transact insurance; or

(2) that in which is located the insurer's principal place of business in the United States; or

(3) that in which is held the largest deposit of trusteed assets of the insurer for protection of its policyholders in the United States.

If the insurer makes no such designation, its domicile shall be deemed to be that state in which is located its principal place of business in the United States.

D. The domicile of a Canadian insurer shall be Canada and the province of Canada in which its head office is located.

History: Laws 1984, ch. 127, 100.






Article 5A - Risk-Based Capital

Section 59A-5A-1 - Short title.

59A-5A-1. Short title.

Chapter 59A, Article 5A NMSA 1978 may be cited as the "Risk-Based Capital Act".

History: 1978 Comp., 59A-5A-1, enacted by Laws 1995, ch. 149, 1.



Section 59A-5A-2 - Definitions.

59A-5A-2. Definitions.

As used in the Risk-Based Capital Act:

A. "adjusted risk-based capital report" means a risk-based capital report adjusted in accordance with Subsection E of Section 59A-5A-3 NMSA 1978;

B. "authorized control level risk-based capital" means the number determined under the risk-based capital formula in accordance with the risk-based capital instructions bearing the same designation;

C. "company action level risk-based capital" means an amount equal to two hundred percent of an insurer's or health organization's authorized control level risk-based capital;

D. "corrective order" means an order issued by the superintendent specifying required corrective actions;

E. "domestic insurer or health organization" means an insurer, fraternal benefit society or health organization domiciled in New Mexico;

F. "foreign insurer or health organization" means an insurer, fraternal benefit society or health organization that is authorized to do business in New Mexico but is not domiciled in New Mexico;

G. "fraternal benefit society" means an incorporated society, order or supreme lodge, without capital stock, including one exempted pursuant to the provisions of Paragraph (2) of Subsection A of Section 59A-44-40 NMSA 1978, whether incorporated or not, conducted solely for the benefit of its members and their beneficiaries and not for profit, operated on a lodge system with ritualistic form of work, having a representative form of government and that provides benefits in accordance with Chapter 59A, Article 44 NMSA 1978;

H. "health organization" means a health maintenance organization; nonprofit health care plan; limited health service organization; dental or vision plan; hospital, medical and dental indemnity or service corporation; or other managed care organization, but does not mean an organization that is licensed as either a life or health insurer or as a property and casualty insurer and that is otherwise subject to either the life or property and casualty risk-based capital requirements;

I. "life or health insurer" means any authorized life insurer, health insurer or property and casualty insurer writing only health insurance;

J. "mandatory control level risk-based capital" means an amount equal to seventy percent of an insurer's or health organization's authorized control level risk-based capital;

K. "property and casualty insurer" means any insurer authorized to write property, marine and transportation, casualty, vehicle or surety insurance, but does not include any insurer writing only one of the following:

(1) mortgage guaranty insurance;

(2) financial guaranty insurance;

(3) title insurance; or

(4) health insurance;

L. "negative trend" means, with respect to a life or health insurer or a fraternal benefit society, a negative trend over a period of time, as determined in accordance with the trend test calculation included in the life or fraternal risk-based capital instructions;

M. "regulatory action level risk-based capital" means an amount equal to one hundred fifty percent of an insurer's or health organization's authorized control level risk-based capital;

N. "revised risk-based capital plan" means a risk-based capital plan that has been rejected by the superintendent and revised by the insurer or health organization, with or without the superintendent's recommendation;

O. "risk-based capital instructions" means the risk-based capital report, including risk-based capital instructions, adopted by the national association of insurance commissioners, as they may be amended by the national association of insurance commissioners from time to time, and not disapproved by the superintendent;

P. "risk-based capital level" means an insurer's or health organization's company action level risk-based capital, regulatory action level risk-based capital, authorized control level risk-based capital or mandatory control level risk-based capital;

Q. "risk-based capital plan" means a comprehensive financial plan as specified in Subsection B of Section 59A-5A-4 NMSA 1978;

R. "risk-based capital report" means the report specified in Section 59A-5A-3 NMSA 1978; and

S. "total adjusted capital" means the sum of:

(1) an insurer's or health organization's capital and surplus as determined in accordance with statutory accounting principles applicable to annual financial statements required to be filed under Section 59A-5-29 NMSA 1978; and

(2) such other items, if any, as the risk-based capital instructions may provide.

History: 1978 Comp., 59A-5A-2, enacted by Laws 1995, ch. 149, 2; 2014, ch. 59, 2.



Section 59A-5A-3 - Risk-based capital reports.

59A-5A-3. Risk-based capital reports.

A. On or before March 1 each year, every domestic insurer and health organization shall prepare and submit to the superintendent a report of its risk-based capital levels as of December 31 of the immediately preceding calendar year, in a form and containing such information as is required by the risk-based capital instructions. In addition, every domestic insurer and health organization shall file its risk-based capital report with:

(1) the national association of insurance commissioners in accordance with the risk-based capital instructions; and

(2) the insurance commissioner of each state in which the insurer or health organization is authorized to do business, if the insurance commissioner for that state has notified the insurer or health organization of the request in writing. The insurer or health organization shall file a copy of its risk-based capital report with each commissioner not later than March 1 each year or fifteen days from receipt of the notice, whichever is later.

B. A life or health insurer's or a fraternal benefit society's risk-based capital shall be determined in accordance with the formula in the risk-based capital instructions. The formula shall take into account and may adjust for the covariance among the following factors:

(1) asset risk;

(2) the risk of adverse insurance experience with respect to the insurer's liabilities and obligations;

(3) the interest rate risk with respect to the insurer's business; and

(4) all other business risks and other relevant risks set forth in the risk-based capital instructions.

C. A health organization's or property and casualty insurer's risk-based capital shall be determined in accordance with the appropriate formula in the risk-based capital instructions. The formula shall take into account and may adjust for the covariance among the following factors:

(1) asset risk;

(2) credit risk;

(3) underwriting risk; and

(4) all other business risks and other relevant risks set forth in the risk-based capital instructions.

D. Capital in excess of the amount produced by the risk-based capital requirements contained in the Risk-Based Capital Act and formulas, schedules and instructions referenced in the Risk-Based Capital Act is desirable in the business of insurance. Additional capital is used and useful in the insurance business and helps to secure an insurer or health organization against various risks inherent in, or affecting, the business of insurance and not accounted for or only partially measured by the risk-based capital requirements contained in the Risk-Based Capital Act. Accordingly, insurers and health organizations should seek to maintain capital above the risk-based capital levels required by that act.

E. If a domestic insurer or health organization files a risk-based capital report that in the superintendent's judgment is inaccurate, then the superintendent shall adjust the risk-based capital report to correct the inaccuracy and shall notify the insurer or health organization of the adjustment. The notice shall contain a statement of the reason for the adjustment.

History: 1978 Comp., 59A-5A-3, enacted by Laws 1995, ch. 149, 3; 2014, ch. 59, 3.



Section 59A-5A-4 - Company action level event.

59A-5A-4. Company action level event.

A. As used in the Risk-Based Capital Act, a "company action level event" means any of the following events:

(1) the filing of a risk-based capital report by an insurer or health organization that indicates:

(a) that the insurer or health organization has total adjusted capital greater than or equal to its regulatory action level risk-based capital but less than its company action level risk-based capital;

(b) in the case of a life or health insurer or fraternal benefit society, that the insurer has total adjusted capital greater than or equal to its company action level risk-based capital but less than three hundred percent of its authorized control level risk-based capital and has a negative trend;

(c) in the case of a property and casualty insurer, that the insurer has total adjusted capital greater than or equal to its company action level risk-based capital but less than three hundred percent of its authorized control level risk-based capital and triggers the trend test determined in accordance with the trend test calculation included in the property and casualty risk-based capital instructions; or

(d) in the case of a health organization, that the health organization has total adjusted capital greater than or equal to its company action level risk-based capital but less than three hundred percent of its authorized control level risk-based capital and triggers the trend test determined in accordance with the trend test calculation included in the health risk-based capital instructions;

(2) the superintendent's notification to an insurer or health organization that its adjusted risk-based capital report indicates the existence of an event described in Paragraph (1) of this subsection, unless the insurer or health organization challenges the adjusted report pursuant to Section 59A-5A-8 NMSA 1978; or

(3) if an insurer or health organization challenges the adjusted risk-based capital report, notification to the insurer or health organization that the superintendent has, after hearing, rejected the challenge.

B. In the event of a company action level event, the insurer or health organization shall prepare and submit to the superintendent a risk-based capital plan, which shall:

(1) identify the conditions that contribute to the company action level event;

(2) contain proposals of corrective actions that the insurer or health organization intends to take to eliminate the company action level event;

(3) provide projections of the insurer's or health organization's expected financial results in the current year and at least the four succeeding years, both in the absence of and giving effect to the proposed corrective actions, including projections of statutory operating income, net income, capital and surplus. Projections for new and renewal business may, if appropriate, include separate projections for each major line of business and separately identify each significant income, expense and benefit component;

(4) identify the key assumptions impacting the insurer's or health organization's projections and the sensitivity of the projections to the assumptions; and

(5) identify the quality of, and problems associated with, the insurer's or health organization's business, including its assets, anticipated business growth and associated surplus strain, extraordinary exposure to risk, mix of business and use of reinsurance, if any, in each case.

C. The risk-based capital plan shall be submitted on or before the later of the following dates:

(1) forty-five days after the company action level event; or

(2) if the insurer or health organization challenges the adjusted risk-based capital report pursuant to Section 59A-5A-8 NMSA 1978, forty-five days after the date of the notification to the insurer or health organization that the superintendent has, after hearing, rejected the insurer's or health organization's challenge.

D. Within sixty days after the submission of an insurer's or health organization's risk-based capital plan, the superintendent shall notify the insurer or health organization whether the plan shall be implemented or is, in the superintendent's judgment, unsatisfactory. If the superintendent determines that the risk-based capital plan is unsatisfactory, the notification to the insurer or health organization shall set forth the reasons for the determination and may set forth proposed revisions that will render the plan satisfactory. Upon notification, the insurer or health organization shall prepare a revised risk-based capital plan, which may incorporate by reference any revisions proposed by the superintendent, and shall submit the revised plan to the superintendent. The revised plan shall be submitted on or before the last of the following dates:

(1) forty-five days after the date of the superintendent's notification; or

(2) if the insurer or health organization challenges the notification pursuant to Section 59A-5A-8 NMSA 1978, forty-five days after the date of the notification to the insurer or health organization that the superintendent has, after hearing, rejected the insurer's or health organization's challenge.

E. A notification that the insurer's or health organization's risk-based capital plan or revised risk-based capital plan is unsatisfactory may include a statement that the notification constitutes a regulatory action level event, subject to the insurer's or health organization's right to a hearing pursuant to Section 59A-5A-8 NMSA 1978.

F. Every domestic insurer or health organization that files a risk-based capital plan or revised risk-based capital plan with the superintendent shall file a copy of the risk-based capital plan and any revised risk-based capital plan with the insurance commissioner of each state in which the insurer or health organization is authorized to do business if:

(1) the state has confidentiality provisions substantially similar to those in Subsection A of Section 59A-5A-9 NMSA 1978; and

(2) the insurance commissioner for that state has notified the insurer or health organization of the request in writing. The insurer or health organization shall file a copy of the risk-based capital plan or revised risk-based capital plan with each commissioner on or before the later of the following dates:

(a) fifteen days after the receipt of notice to file a copy of its risk-based capital plan or revised risk-based capital plan with the state; or

(b) the date that the risk-based capital plan or revised risk-based capital plan is filed under Subsections C and D of this section.

History: 1978 Comp., 59A-5A-4, enacted by Laws 1995, ch. 149, 4; 2014, ch. 59, 4.



Section 59A-5A-5 - Regulatory action level event.

59A-5A-5. Regulatory action level event.

A. For purposes of the Risk-Based Capital Act, "regulatory action level event" means any of the following events:

(1) the filing of a risk-based capital report by an insurer or health organization that indicates that the insurer's or health organization's total adjusted capital is greater than or equal to its authorized control level risk-based capital but less than its regulatory action level risk-based capital;

(2) the superintendent's notification to an insurer or health organization that its adjusted risk-based capital report indicates the existence of an event described in Paragraph (1) of this subsection, unless the insurer or health organization challenges the adjusted report pursuant to Section 59A-5A-8 NMSA 1978;

(3) if an insurer or health organization challenges the adjusted risk-based capital report, notification to the insurer or health organization that the superintendent has, after hearing, rejected the challenge;

(4) an insurer's or health organization's failure to file a risk-based capital report by the filing date, unless the insurer or health organization has provided an explanation satisfactory to the superintendent and has cured the failure within ten days after the filing date;

(5) an insurer's or health organization's failure to submit a risk-based capital plan to the superintendent by the date specified in Subsection C of Section 59A-5A-4 NMSA 1978;

(6) the superintendent's notification to an insurer or health organization that:

(a) the risk-based capital plan or revised risk-based capital plan submitted by the insurer or health organization is, in the superintendent's judgment, unsatisfactory; and

(b) the notification constitutes a regulatory action level event with respect to the insurer or health organization, unless the insurer or health organization has challenged the determination pursuant to Section 59A-5A-8 NMSA 1978;

(7) if an insurer or health organization challenges the superintendent's determination made pursuant to Paragraph (6) of this subsection, notification to the insurer or health organization that the superintendent has, after hearing, rejected the challenge;

(8) the superintendent's notification to an insurer or health organization that the insurer or health organization has failed to adhere to its risk-based capital plan or revised risk-based capital plan and that the failure has had or will have a substantial adverse effect on the ability of the insurer or health organization to eliminate the company action level event, unless the insurer or health organization has challenged the determination pursuant to Section 59A-5A-8 NMSA 1978; or

(9) if an insurer or health organization challenges the superintendent's determination made pursuant to Paragraph (8) of this subsection, notification to the insurer or health organization that the superintendent has, after hearing, rejected the challenge.

B. In the event of a regulatory action level event, the superintendent shall:

(1) require the insurer or health organization to prepare and submit a risk-based capital plan or, if applicable, a revised risk-based capital plan;

(2) perform such examination or analysis as the superintendent deems necessary of the assets, liabilities and operations of the insurer or health organization, including a review of its risk-based capital plan or revised risk-based capital plan; and

(3) subsequent to the examination or analysis, issue an order specifying such corrective actions as the superintendent determines are required.

C. In determining corrective actions, the superintendent may take into account such factors as are deemed relevant based upon the superintendent's examination or analysis of the assets, liabilities and operations of the insurer or health organization, including the results of any sensitivity tests undertaken pursuant to the risk-based capital instructions. The risk-based capital plan or revised risk-based capital plan shall be submitted on or before the later of the following dates:

(1) forty-five days after the occurrence of the regulatory action level event; or

(2) if the insurer or health organization challenges an adjusted or revised risk-based capital report or plan pursuant to Section 59A-5A-8 NMSA 1978 and the challenge is not frivolous in the superintendent's judgment, forty-five days after notification to the insurer or health organization that the superintendent has, after hearing, rejected the insurer's or health organization's challenge.

D. The superintendent may retain actuaries and investment experts and other consultants as the superintendent deems necessary to review the insurer's or health organization's risk-based capital plan or revised risk-based capital plan, examine or analyze the assets, liabilities and operations of the insurer or health organization and formulate the corrective order with respect to the insurer or health organization. The fees, costs and expenses incurred by consultants shall be paid by the affected insurer or health organization or such other party as the superintendent directs.

History: 1978 Comp., 59A-5A-5, enacted by Laws 1995, ch. 149, 5; 2014, ch. 59, 5.



Section 59A-5A-6 - Authorized control level event.

59A-5A-6. Authorized control level event.

A. As used in the Risk-Based Capital Act, "authorized control level event" means any of the following events:

(1) the filing of a risk-based capital report by an insurer or health organization that indicates that the insurer's or health organization's total adjusted capital is greater than or equal to its mandatory control level risk-based capital but less than its authorized control level risk-based capital;

(2) the superintendent's notification to an insurer or health organization that its adjusted risk-based capital report indicates the existence of an event described in Paragraph (1) of this subsection, unless the insurer or health organization challenges the adjusted report pursuant to Section 59A-5A-8 NMSA 1978;

(3) if an insurer or health organization challenges the adjusted risk-based capital report, notification to the insurer or health organization that the superintendent has, after hearing, rejected the challenge;

(4) an insurer's or health organization's failure to respond, in a manner satisfactory to the superintendent, to a corrective order unless the insurer or health organization has challenged the order pursuant to Section 59A-5A-8 NMSA 1978; or

(5) if an insurer or health organization has challenged a corrective order and the superintendent has, after hearing, rejected the challenge or modified the corrective order, the failure of the insurer or health organization to respond, in a manner satisfactory to the superintendent, to the corrective order subsequent to rejection or modification.

B. In the event of an authorized control level event with respect to an insurer or health organization, the superintendent shall:

(1) take such actions as are required pursuant to Section 59A-5A-5 NMSA 1978 regarding an insurer or health organization with respect to which a regulatory action level event has occurred; or

(2) if the superintendent deems it to be in the best interests of the insurer's or health organization's policyholders and creditors and of the public, take such actions as are necessary to cause the insurer or health organization to be placed under regulatory control pursuant to Chapter 59A, Article 41 NMSA 1978. The authorized control level event constitutes sufficient grounds for the superintendent to take action pursuant to Chapter 59A, Article 41 NMSA 1978, and the superintendent has the rights, powers and duties with respect to the insurer or health organization set forth in Chapter 59A, Article 41 NMSA 1978.

History: 1978 Comp., 59A-5A-6, enacted by Laws 1995, ch. 149, 6; 2014, ch. 59, 6.



Section 59A-5A-7 - Mandatory control level event.

59A-5A-7. Mandatory control level event.

A. As used in the Risk-Based Capital Act, "mandatory control level event" means any of the following events:

(1) the filing of a risk-based capital report that indicates that an insurer's or health organization's total adjusted capital is less than its mandatory control level risk-based capital;

(2) the superintendent's notification to an insurer or health organization that its adjusted risk-based capital report indicates the existence of an event described in Paragraph (1) of this subsection, unless the insurer or health organization challenges the adjusted report pursuant to Section 59A-5A-8 NMSA 1978; or

(3) if the insurer or health organization challenges the adjusted risk-based capital report, notification to the insurer or health organization that the superintendent has, after hearing, rejected the insurer's or health organization's challenge.

B. In the event of a mandatory control level event, the superintendent shall:

(1) with respect to a life or health insurer, fraternal benefit society or health organization, take such actions as are necessary to place the life or health insurer, fraternal benefit society or health organization under regulatory control pursuant to Chapter 59A, Article 41 NMSA 1978. In that event, the mandatory control level event constitutes sufficient grounds for the superintendent to take action pursuant to Chapter 59A, Article 41 NMSA 1978, and the superintendent has the rights, powers and duties with respect to the insurer set forth in Chapter 59A, Article 41 NMSA 1978. Notwithstanding the foregoing provisions of this paragraph, the superintendent may forgo action for up to ninety days after the mandatory control level event if the superintendent finds that there is a reasonable expectation that the mandatory control level event can be eliminated within the ninety-day period; or

(2) with respect to a property and casualty insurer, take such actions as are necessary to place the insurer under regulatory control pursuant to Chapter 59A, Article 41 NMSA 1978, or, in the case of an insurer that is writing no business and that is running off its existing business, may allow the insurer to continue its run off under the superintendent's supervision. In either event, the mandatory control level event constitutes sufficient grounds for the superintendent to take action pursuant to Chapter 59A, Article 41 NMSA 1978, and the superintendent has the rights, powers and duties with respect to the insurer as are set forth in Chapter 59A, Article 41 NMSA 1978. Notwithstanding the foregoing provisions of this paragraph, the superintendent may forgo action for up to ninety days after the mandatory control level event if the superintendent finds that there is a reasonable expectation that the mandatory control level event can be eliminated within the ninety-day period.

History: 1978 Comp., 59A-5A-7, enacted by Laws 1995, ch. 149, 7; 2014, ch. 59, 7.



Section 59A-5A-8 - Challenge hearings.

59A-5A-8. Challenge hearings.

Any insurer or health organization has the right to a confidential administrative hearing of record in accordance with Chapter 59A, Article 4 NMSA 1978 at which the insurer or health organization may challenge any determination or action by the superintendent pursuant to the Risk-Based Capital Act.

A. The insurer or health organization shall file and serve on the superintendent its request for hearing within five days after any of the following events:

(1) the superintendent's notification to the insurer or health organization of an adjusted risk-based capital report;

(2) the superintendent's notification to the insurer or health organization that:

(a) the insurer's or health organization's risk-based capital plan or revised risk-based capital plan is unsatisfactory; and

(b) such notification constitutes a regulatory action level event with respect to the insurer or health organization;

(3) the superintendent's notification to the insurer or health organization that the insurer or health organization has failed to adhere to its risk-based capital plan or revised risk-based capital plan and that such failure has had or will have a substantial adverse effect on the ability of the insurer or health organization to eliminate the company action level event; or

(4) the superintendent's notification to an insurer or health organization of a corrective order with respect to the insurer or health organization.

B. Upon receipt of the insurer's or health organization's request for hearing, the superintendent shall set a hearing date, which shall be not less than ten nor more than thirty days after the date of the insurer's or health organization's request.

History: 1978 Comp., 59A-5A-8, enacted by Laws 1995, ch. 149, 8; 2014, ch. 59, 8.



Section 59A-5A-9 - Confidentiality; prohibition on announcements; prohibition on use in ratemaking.

59A-5A-9. Confidentiality; prohibition on announcements; prohibition on use in ratemaking.

A. To the extent not set forth in any other form accessible to the public, all information in risk-based capital reports, risk-based capital plans, results or reports of any examination or analysis of an insurer or health organization performed exclusively for the purposes required by the Risk-Based Capital Act and all corrective orders issued by the superintendent pursuant to such examination or analysis are and shall be kept confidential by the superintendent and are not subject to the Inspection of Public Records Act [Chapter 14, Article 2 NMSA 1978]. Nothing in this section shall be construed as a grant of privilege or confidentiality or a bar to production of that information by an insurer in a civil suit, whether or not the office of superintendent of insurance is a party.

B. To assist in the performance of the superintendent's duties, the superintendent may:

(1) share documents, materials or other information, including the confidential and privileged documents, materials or information identified in Subsection A of this section, with other state, federal and international regulatory agencies, with the national association of insurance commissioners, its affiliates or its subsidiaries and with state, federal and international law enforcement authorities if the recipient agrees in writing to maintain the confidentiality and privilege of the documents, materials or other information;

(2) receive documents, materials or information, including otherwise confidential and privileged documents, materials or information, from the national association of insurance commissioners, its affiliates or its subsidiaries and from regulatory and law enforcement officials of foreign or domestic jurisdictions, except that the superintendent shall maintain as confidential or privileged documents, materials or other information received with notice or the understanding that the content is confidential or privileged pursuant to the laws of the jurisdiction from which the information originates; and

(3) enter into agreements governing the sharing and use of information that are consistent with this subsection.

C. The comparison of an insurer's or health organization's total adjusted capital to any of its risk-based capital levels is a regulatory tool that may indicate the need for possible corrective action by the superintendent with respect to the insurer or health organization and is not intended as a means to rank insurers or health organizations generally or to compare insurers or health organizations for marketing purposes. Use of such comparisons for such purposes is inherently misleading and deceptive. Except as otherwise required under the provisions of the Risk-Based Capital Act or applicable law, no insurer, health organization, agent, broker or other person engaged in any manner in the business of insurance shall make, publish, disseminate, circulate or place before the public, or cause, directly or indirectly, to be made, published, disseminated, circulated or placed before the public in a newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster, or over any radio or television station, or in any other way, an advertisement, announcement or statement containing an assertion, representation or statement with regard to the risk-based capital levels of any insurer or health organization, or of any component derived in their calculation; provided, however, that if any materially false statement with respect to the comparison regarding an insurer's or health organization's total adjusted capital to its risk-based capital levels or an inappropriate comparison of any other amount to the insurer's or health organization's risk-based capital levels is published in any written publication and the insurer or health organization is able to demonstrate to the superintendent's satisfaction the falsity or inappropriateness of the statement, then the insurer or health organization may publish an announcement approved in advance by the superintendent in a written publication whose sole purpose is to rebut the materially false statement.

D. The risk-based capital instructions, risk-based capital reports, adjusted risk-based capital reports, risk-based capital plans and revised risk-based capital plans are intended solely for use by the superintendent in monitoring the solvency of insurers and health organizations and the need for possible corrective action with respect to insurers and health organizations. They shall not be used by the superintendent for ratemaking, considered or introduced as evidence in any rate proceeding or used to calculate or derive any elements of an appropriate premium level or rate of return for any line of insurance that an insurer, health organization or any affiliate is authorized to write.

History: 1978 Comp., 59A-5A-9, enacted by Laws 1995, ch. 149, 9; 2014, ch. 59, 9.



Section 59A-5A-10 - Supplemental provisions; rules; exemption.

59A-5A-10. Supplemental provisions; rules; exemption.

A. The provisions of the Risk-Based Capital Act are supplemental to any other provisions of law, and shall not supersede, preclude the exercise of or limit any other powers or duties of the superintendent under such laws, including but not limited to Chapter 59A, Article 41 NMSA 1978.

B. The superintendent may adopt reasonable rules and regulations for the implementation of the Risk-Based Capital Act.

C. The superintendent may exempt from the application of the Risk-Based Capital Act any domestic insurer which:

(1) writes direct business only in this state;

(2) writes direct annual premiums of two million dollars ($2,000,000) or less; and

(3) assumes no reinsurance in excess of five percent of direct premium written.

History: 1978 Comp., 59A-5A-10, enacted by Laws 1995, ch. 149, 10.



Section 59A-5A-11 - Foreign insurers.

59A-5A-11. Foreign insurers.

A. Any foreign insurer or health organization shall, upon the superintendent's written request, submit to the superintendent a risk-based capital report, as of the end of the most recent calendar year, on the same date risk-based capital reports are required to be filed by domestic insurers and health organizations under the Risk-Based Capital Act or fifteen days after the request is received by the foreign insurer or health organization, whichever is later. Any foreign insurer or health organization shall, upon the superintendent's written request, promptly submit to the superintendent a copy of any risk-based capital plan filed with the insurance commissioner of any other state.

B. In the event of a company action level event, regulatory action level event or authorized control level event with respect to any foreign insurer or health organization as determined pursuant to the risk-based capital statute applicable in an insurer's or health organization's state of domicile, or, if no risk-based capital requirements are in force in that state, under the provisions of the Risk-Based Capital Act, the superintendent may require the foreign insurer or health organization to file a risk-based capital plan with the superintendent unless the insurance commissioner of the insurer's or health organization's state of domicile has previously so required. The failure of the foreign insurer or health organization to timely file a risk-based capital plan with the superintendent shall be grounds to order the insurer or health organization to cease and desist from writing new insurance business in this state or to suspend or revoke its certificate of authority.

C. In the event of a mandatory control level event with respect to any foreign insurer or health organization, the superintendent may proceed in accordance with Subsection B of Section 59A-5A-7 NMSA 1978.

History: 1978 Comp., 59A-5A-11, enacted by Laws 1995, ch. 149, 11; 2014, ch. 59, 10.



Section 59A-5A-12 - Immunity.

59A-5A-12. Immunity.

There shall be no civil liability on the part of, and no civil cause of action shall arise against the superintendent, the insurance department or its employees or agents for any action taken by them in the performance of their powers and duties under the Risk-Based Capital Act.

History: 1978 Comp., 59A-5A-12, enacted by Laws 1995, ch. 149, 12.



Section 59A-5A-13 - Notices.

59A-5A-13. Notices.

The superintendent's notices to an insurer or health organization pursuant to the Risk-Based Capital Act shall be effective upon mailing by certified mail or, in the case of any other mode of transmission, shall be effective upon the insurer's or health organization's receipt.

History: 1978 Comp., 59A-5A-13, enacted by Laws 1995, ch. 149, 13; 2014, ch. 59, 11.






Article 6 - Fees and Taxes

Section 59A-6-1 - Fee schedule.

59A-6-1. Fee schedule.

The superintendent shall collect the following fees:

A. insurer's certificate of authority -

(1) filing application for certificate of authority, and issuance of certificate of authority, including filing of all charter documents, financial statements, service of process, power of attorney, examination reports and other documents included with and part of the application $1,000.00

(2) annual continuation of certificate of authority, per kind of insurance 200.00

(3) reinstatement of certificate of authority (Section 59A-5-23 NMSA 1978) 150.00

(4) amendment to certificate of authority 200.00

B. charter documents - filing amendment to any charter document (as defined in Section 59A-5-3 NMSA 1978) 10.00

C. annual statement of insurer, filing 200.00

D. service of process, acceptance by superintendent and issuance of certificate of service 10.00

E. producer licenses and appointments -

(1) filing application for original producer license and issuance of license 30.00

(2) biennial continuation of license 60.00

(3) appointment of producer -

(a) filing appointment, per kind of insurance, each insurer 20.00

(b) annual continuation of appointment, per kind of insurance, each insurer 20.00

(4) temporary license filing application 30.00

F. agency business entity license and affiliations -

(1) filing application for original agency business entity license and issuance of license 30.00

(2) biennial continuation of license 60.00

(3) filing of individual affiliation 20.00

(4) annual continuation of individual affiliation 20.00

G. insurance vending machine license -

(1) filing application for original license and issuance of license, each machine 25.00

(2) biennial continuation of license, each machine 50.00

H. examination for license, application for examination conducted directly by the superintendent, each grouping of kinds of insurance to be covered by the examination as provided by the superintendent's rules, and payable as to each instance of examination 75.00

I. surplus lines insurer - filing application for qualification as eligible surplus lines insurer 1,000.00

J. surplus lines broker license -

(1) filing application for original license and issuance of license 100.00

(2) biennial continuation of license 200.00

K. surplus lines brokerage business entity license and affiliations -

(1) filing application for original surplus lines brokerage business entity license and issuance of license 100.00

(2) filing of individual affiliation 20.00

(3) annual continuation of individual affiliation 20.00

L. adjuster license -

(1) filing application for original license and issuance of license 30.00

(2) biennial continuation of license 60.00

M. insurance consultant license -

(1) filing application for original license and issuance of license 50.00

(2) application examination 75.00

(3) biennial continuation of license 100.00

N. viatical settlements license -

(1) providers -

(a) filing application for original license and issuance of license 1,000.00

(b) biennial continuation of license 400.00

(2) brokers -

(a) filing application for original license and issuance of license 100.00

(b) biennial continuation of license 200.00

(3) brokerages -

(a) filing application for original business entity license and issuance of license 100.00

(b) biennial continuation of license 200.00

(c) filing of individual affiliation 20.00

(d) annual continuation of individual affiliation 20.00

O. advisory organization license -

(1) filing application for license and issuance of license 100.00

(2) annual continuation of license 100.00

P. nonprofit health care plans -

(1) filing application for preliminary permit and issuance of permit 100.00

(2) certificate of authority, application, issuance, continuation, reinstatement, charter documents - same as for insurers

(3) annual statement, filing 200.00

Q. prepaid dental plans -

(1) certificate of authority, application, issuance, continuation, reinstatement, charter documents - same as for insurers

(2) annual report, filing 200.00

R. prearranged funeral insurance - application for certificate of authority, issuance, continuation, reinstatement, charter documents, filing annual statement, licensing of sales representatives - same as for insurers

S. premium finance companies -

(1) filing application for original license and issuance of license 100.00

(2) annual renewal of license 100.00

T. motor clubs -

(1) certificate of authority -

(a) filing application for original certificate of authority and issuance of certificate of authority 200.00

(b) annual continuation of certificate of authority 100.00

(2) sales representatives -

(a) filing application for registration or license and issuance of registration or license, each representative 30.00

(b) biennial continuation of registration or license, each representative 60.00

U. bail bondsmen -

(1) filing application for original license as bail bondsman or solicitor, and issuance of license 30.00

(2) examination for license, each instance of examination 50.00

(3) biennial continuation of license 60.00

V. required filing of forms or rates - by all lines of business other than property or casualty -

(1) rates 50.00

(2) major form - each new policy and each package submission, which can include multiple policy forms, application forms, rider forms, endorsement forms or amendment forms 30.00

(3) incidental forms and rates - forms filed for informational purposes; riders, applications, endorsements and amendments filed individually; rate service organization reference filings; rates filed for informational purposes 15.00

W. health maintenance organizations -

(1) filing an application for a certificate of authority 1,000.00

(2) annual continuation of certificate of authority 200.00

(3) filing each annual report 200.00

(4) filing an amendment to organizational documents requiring approval 200.00

(5) filing informational amendments 50.00

X. purchasing groups and foreign risk retention groups -

(1) original registration 500.00

(2) annual continuation of registration 200.00

(3) producer fees - same as for authorized insurers

Y. third party administrators -

(1) filing application for original business entity insurance administrator license 100.00

(2) biennial continuation or renewal of license 200.00

(3) examination for license, each examination 75.00

(4) filing of annual report 50.00

Z. miscellaneous fees -

(1) duplicate license 30.00

(2) name change 30.00

(3) for each signature and seal of superintendent affixed to any instrument 10.00

AA. pharmacy benefits managers -

(1) filing an application for a license 1,000.00

(2) annual continuation of license, each year continued 500.00

(3) filing each annual report 200.00

(4) filing an amendment to organizational documents requiring approval 200.00

(5) filing informational amendments 100.00

BB. independent review organizations

(1) filing an application for a license 250.00

(2) biennial continuation of license 100.00

CC. continuing education providers

(1) filing an application for a course of instruction 80.00

(2) biennial continuation of course of instruction 40.00.

An insurer shall be subject to additional fees or charges, termed retaliatory or reciprocal requirements, whenever form or rate-filing fees in excess of those imposed by state law are charged to insurers in New Mexico doing business in another state or whenever a condition precedent to the right to issue policies in another state is imposed by the laws of that state over and above the conditions imposed upon insurers by the laws of New Mexico; in those cases, the same form or rate-filing fees may be imposed upon an insurer from another state transacting or applying to transact business in New Mexico so long as the higher fees remain in force in the other state. If an insurer does not comply with the additional retaliatory or reciprocal requirement charges imposed under this subsection, the superintendent may refuse to grant or may withdraw approval of the tendered form or rate filing.

All fees are earned when paid and are not refundable.

History: Laws 1984, ch. 127, 101; 1990, ch. 34, 1; 1991, ch. 124, 1; 1993, ch. 320, 14; 1999, ch. 272, 2; 1999, ch. 289, 2; 2001, ch. 302, 1; 2003, ch. 306, 1; 2011, ch. 127, 4; 2014, ch. 14, 7; 2016, ch. 89, 2.



Section 59A-6-1.1 - Surcharge imposed; appropriation.

59A-6-1.1. Surcharge imposed; appropriation.

A three-dollar ($3.00) surcharge shall be assessed for the period beginning March 1, 1996 and ending June 30, 2009 on the annual continuation of appointment fees imposed in Subsections E, F, N, S, W and X of Section 59A-6-1 NMSA 1978. The surcharge collected shall be distributed monthly to the New Mexico finance authority to be pledged irrevocably for the payment of principal, interest and any other expenses or obligations related to the bonds issued by the authority to finance information and communication equipment, including computer hardware and software, for the insurance division.

History: 1978 Comp., 59A-6-1.1, enacted by Laws 1996, ch. 6, 1; 2005, ch. 278, 1.



Section 59A-6-1.2 - Property and casualty annual rates and forms filing fees.

59A-6-1.2. Property and casualty annual rates and forms filing fees.

The annual filing fee for rates and forms due in advance on July 1 for each company in the following groupings shall be equal to the product produced by multiplying three thousandths by the company's previous calendar year's direct written premium as shown on its annual financial statement, but not to exceed an amount of one thousand five hundred dollars ($1,500) and not to be less than an amount of one hundred dollars ($100):

A. private passenger automobile - liability and physical damage;

B. homeowner's and farm owners';

C. workers' compensation;

D. other casualty, including surety and fidelity; and

E. other property.

History: Laws 2001, ch. 302, 2.



Section 59A-6-1.3 - Dishonored checks and other forms of payment; penalty.

59A-6-1.3. Dishonored checks and other forms of payment; penalty.

When a check or an electronic payment transaction for payment of fees is dishonored or reversed by the payer's financial institution, the payer shall pay to the insurance division a civil penalty in the amount of twenty-five dollars ($25.00). Neither the division nor the fiscal agent of New Mexico is obligated to resubmit the transaction or check for payment. The superintendent shall treat the transaction as though payment has not been made and cancel, suspend, rescind or revoke the transaction for failure to make payment. Any other penalty, reinstatement fee or other cost associated with failure to make the payment shall be in addition to the penalty set forth in this section. In this section, "electronic payment transaction" means credit card payments, electronic fund transfers, automated clearinghouse transactions and other similar forms of payment.

History: Laws 2007, ch. 282, 5.



Section 59A-6-2 - Premium tax; health insurance premium surtax.

59A-6-2. Premium tax; health insurance premium surtax.

A. The premium tax provided for in this section shall apply as to the following taxpayers:

(1) each insurer authorized to transact insurance in New Mexico;

(2) each insurer formerly authorized to transact insurance in New Mexico and receiving premiums on policies remaining in force in New Mexico, except that this provision shall not apply as to an insurer that withdrew from New Mexico prior to March 26, 1955;

(3) each plan operating under provisions of Chapter 59A, Articles 46 through 49 NMSA 1978;

(4) each property bondsman, as that person is defined in Section 59A-51-2 NMSA 1978, as to any consideration received as security or surety for a bail bond in connection with a judicial proceeding, which consideration shall be considered "gross premiums" for the purposes of this section; and

(5) each unauthorized insurer that has assumed a contract or policy of insurance directly or indirectly from an authorized or formerly authorized insurer and is receiving premiums on such policies remaining in force in New Mexico, except that this provision shall not apply if a ceding insurer continues to pay the tax provided in this section as to such policy or contract.

B. Each such taxpayer shall pay in accordance with this subsection a premium tax of three and three-thousandths percent of the gross premiums and membership and policy fees received or written by it, as reported in Schedule T and supporting schedules of its annual financial statement on insurance or contracts covering risks within this state during the preceding calendar year, less all return premiums, including dividends paid or credited to policyholders or contract holders and premiums received for reinsurance on New Mexico risks.

C. In addition to the premium tax imposed pursuant to Subsection B of this section, each taxpayer described in Subsection A of this section that transacts health insurance in New Mexico or is a plan described in Chapter 59A, Article 46 or 47 NMSA 1978 shall pay a health insurance premium surtax of one percent of the gross health insurance premiums and membership and policy fees received by it on hospital and medical expense incurred insurance or contracts; nonprofit health care service plan contracts, excluding dental or vision only contracts; and health maintenance organization subscriber contracts covering health risks within this state during the preceding calendar year, less all return health insurance premiums, including dividends paid or credited to policyholders or contract holders and health insurance premiums received for reinsurance on New Mexico risks. Except as provided in this section, all references in the Insurance Code to the premium tax shall include both the premium tax and the health insurance premium surtax.

D. For each calendar quarter, an estimated payment of the premium tax and the health insurance premium surtax shall be made on April 15, July 15, October 15 and the following January 15. The estimated payments shall be equal to at least one-fourth of the payment made during the previous calendar year or one-fifth of the actual payment due for the current calendar year, whichever is greater. The final adjustment for payments due for the prior year shall be made with the return, which shall be filed on April 15 of each year, at which time all taxes for that year are due. Dividends paid or credited to policyholders or contract holders and refunds, savings, savings coupons and similar returns or credits applied or credited to payment of premiums for existing, new or additional insurance shall, in the amount so used, constitute premiums subject to tax under this section for the year in which so applied or credited.

E. Exempted from the taxes imposed by this section are:

(1) premiums attributable to insurance or contracts purchased by the state or a political subdivision for the state's or political subdivision's active or retired employees; and

(2) payments received by a health maintenance organization from the federal secretary of health and human services pursuant to a contract issued under the provisions of 42 U.S.C. Section 1395 mm(g).

History: Laws 1984, ch. 127, 102; 1987, ch. 259, 5; 1988, ch. 74, 2; 1988, ch. 75, 1; 1991, ch. 9, 40; 1993, ch. 320, 15; 2003, ch. 14, 18; 2003, ch. 58, 1; 2004, ch. 122, 2; 2005, ch. 132, 1; 2007, ch. 282, 3; 2014, ch. 59, 13.



Section 59A-6-3 - Insurer must pay tax on withdrawal from state.

59A-6-3. Insurer must pay tax on withdrawal from state.

Any insurer holding certificate of authority to transact insurance in New Mexico which ceases to do business in the state shall thereupon file with the superintendent report of its premiums collected to date of such cessation of business which are subject to premium tax as provided by Section 102 [59A-6-2 NMSA 1978] of this article and not theretofore reported, and forthwith pay to the superintendent the tax thereon and surrender its certificate of authority to the superintendent.

History: Laws 1984, ch. 127, 103.



Section 59A-6-4 - Penalty for failure to report or pay tax or fees.

59A-6-4. Penalty for failure to report or pay tax or fees.

Every insurer, nonprofit health care plan, health maintenance organization, prepaid dental plan or prearranged funeral plan transacting business in New Mexico that fails to file when due any report for taxation, regardless of whether tax is due, or to pay when due any tax or fees as required in this article shall be liable to the state for the amount thereof and for penalty of one thousand dollars ($1,000) for each month or part thereof it has failed to file the report or pay the tax or fees after demand therefor. Services of process in any action against a person to recover the tax, fee or penalty may be made upon the superintendent as attorney for service of process as provided in Section 59A-5-32 NMSA 1978.

History: Laws 1984, ch. 127, 104; 1987, ch. 259, 6; 1988, ch. 76, 2; 1993, ch. 320, 16.



Section 59A-6-5 - Distribution of office collections.

59A-6-5. Distribution of office collections.

A. All money received by the office of superintendent of insurance for fees, licenses, penalties and taxes shall be paid daily by the superintendent to the state treasurer and credited to the "insurance department suspense fund" except as provided by the Law Enforcement Protection Fund Act [Chapter 29, Article 13 NMSA 1978].

B. The superintendent may authorize the refund of money erroneously paid as fees, licenses, penalties or taxes from the insurance department suspense fund under request for refund made within three years after the erroneous payment. In the case of premium taxes erroneously paid or overpaid in accordance with law, refund may also be requested as a credit against premium taxes due in any annual or quarterly premium tax return filed within three years of the erroneous or excess payment.

C. If required by a compact to which New Mexico has joined pursuant to law, the superintendent shall authorize the allocation of premiums collected pursuant to Section 59A-14-12 NMSA 1978 to other states that have joined the compact pursuant to an allocation formula agreed upon by the compacting states.

D. The "insurance operations fund" is created in the state treasury. The fund shall consist of the distributions made to it pursuant to Subsection E of this section. The legislature shall annually appropriate from the fund to the division those amounts necessary for the division to carry out its responsibilities pursuant to the Insurance Code and other laws. Any balance in the fund at the end of a fiscal year shall revert to the general fund.

E. At the end of every month, after applicable refunds are made pursuant to Subsection B of this section and after any allocations have been made pursuant to Subsection C of this section, the treasurer shall make the following transfers from the balance remaining in the insurance department suspense fund:

(1) to the "fire protection fund", that part of the balance derived from property and vehicle insurance business;

(2) to the insurance operations fund, that part of the balance derived from the fees imposed pursuant to Subsections A and E of Section 59A-6-1 NMSA 1978 other than fees derived from property and vehicle insurance business; and

(3) to the general fund, the balance remaining in the insurance department suspense fund derived from all other kinds of insurance business.

History: Laws 1984, ch. 127, 105; 1985, ch. 29, 3; 1996, ch. 6, 2; 1999, ch. 289, 3; 2003, ch. 14, 19; 2004, ch. 5, 1; 2007, ch. 282, 4; 2011, ch. 156, 3; 2014, ch. 2, 2; 2017, ch. 1, 4.



Section 59A-6-6 - Preemption and in lieu provision.

59A-6-6. Preemption and in lieu provision.

The state government of New Mexico preempts the field of taxation of insurers, nonprofit health care plans, health maintenance organizations, prepaid dental plans, prearranged funeral plans and insurance producers as such, and payment of the taxes, licenses and fees provided for in the Insurance Code shall be in lieu of all other taxes, licenses and fees of every kind now or hereafter imposed by this state or any political subdivision thereof on any of the foregoing specified entities, excepting the regular state, county and city taxes on property located in New Mexico and excepting the income tax on insurance producers. No provision of law enacted after January 1, 1985 shall be deemed to modify this provision except by express reference to this section.

History: Laws 1984, ch. 127, 106; 1987, ch. 259, 7; 1988, ch. 76, 3; 2016, ch. 89, 3.






Article 7 - Kinds of Insurance; Limits of Risk; Reinsurance

Section 59A-7-1 - Definitions not mutually exclusive; insuring powers; classification of insurers.

59A-7-1. Definitions not mutually exclusive; insuring powers; classification of insurers.

A. It is intended that certain insurance coverages may come within more than one "kind" of insurance as defined in Chapter 59A, Article 7 NMSA 1978, and inclusion of such coverage within one definition shall not exclude it as to any other kind of insurance within the definition of which the coverage is likewise reasonably includable.

B. No insurer shall be authorized to transact any kind or kinds of insurance other than those defined in Chapter 59A, Article 7 NMSA 1978. Insurers shall be classified as to insuring powers according to kind or kinds of insurance for which so authorized.

C. An insurer may apply to engage in insurance activities in one or more of the following lines of insurance:

(1) life and annuities;

(2) accident and health;

(3) property;

(4) casualty; and

(5) variable life and annuity.

History: Laws 1984, ch. 127, 107; 2016, ch. 89, 4.



Section 59A-7-2 - Life and annuity.

59A-7-2. Life and annuity.

Life and annuity includes:

A. fixed annuity;

B. immediate annuity;

C. deferred annuity;

D. equity-indexed annuity;

E. endowment;

F. term life;

G. universal life;

H. whole life;

I. credit life; and

J. similar products relating to life and annuity matters.

History: Laws 1984, ch. 127, 108; 1995, ch. 149, 14; 1978 Comp., 59A-7-2, repealed and reenacted by Laws 2016, ch. 89, 5.



Section 59A-7-3 - Accident and health insurance.

59A-7-3. Accident and health insurance.

A. Accident and health includes:

(1) accident;

(2) accidental death and dismemberment;

(3) blanket accident and sickness;

(4) credit disability;

(5) critical illness;

(6) dental;

(7) disability income;

(8) home health care;

(9) hospital indemnity;

(10) long-term care;

(11) major medical;

(12) medical expense;

(13) medicare supplement;

(14) prescription drug;

(15) sickness;

(16) specified disease;

(17) vision; and

(18) similar products relating to accident and health matters.

B. An insurer or a health maintenance organization authorized to transact accident and health insurance may write stop-loss liability insurance as listed in Paragraph (51) of Subsection A of Section 59A-7-6 NMSA 1978.

History: Laws 1984, ch. 127, 109; Laws 2000, ch. 61, 1; 1978 Comp., 59A-7-3, repealed and reenacted by Laws 2016, ch. 89, 6; 2017, ch. 58, 1; 2017, ch. 130, 5.



Section 59A-7-4 - Property.

59A-7-4. Property.

Property includes:

A. aircraft cargo;

B. aircraft hull;

C. auto commercial physical damage;

D. baggage;

E. builders risk;

F. business owners;

G. cargo;

H. commercial inland marine;

I. commercial multi-peril;

J. commercial property;

K. crop;

L. crop hail;

M. difference in conditions;

N. dwelling;

O. earthquake;

P. event cancellation;

Q. extended coverages;

R. farm and ranch property;

S. fire and allied lines;

T. flood;

U. garage;

V. marine cargo;

W. marine hull;

X. ocean marine;

Y. personal inland marine;

Z. personal property;

AA. pet insurance;

BB. travel coverage; and

CC. similar products relating to property matters.

History: Laws 1984, ch. 127, 110; 1978 Comp., 59A-7-4, repealed and reenacted by Laws 2016, ch. 89, 7.



Section 59A-7-6 - Casualty.

59A-7-6. Casualty.

A. Casualty includes:

(1) aircraft liability;

(2) auto commercial liability;

(3) auto private passenger liability;

(4) auto warranty contract;

(5) boiler and machinery;

(6) burglary and theft;

(7) collateral protection;

(8) commercial excess/umbrella liability;

(9) commercial general liability;

(10) congenital defects;

(11) contractual liability;

(12) credit;

(13) credit property;

(14) creditor-placed dual/single interest;

(15) crime;

(16) directors and officers liability;

(17) employers liability;

(18) elevator;

(19) entertainment;

(20) errors and omissions;

(21) failure to file instrument;

(22) farm and ranch liability;

(23) fidelity bonds;

(24) fidelity insurance;

(25) financial guaranty;

(26) gap;

(27) garage liability;

(28) glass;

(29) involuntary unemployment;

(30) kidnap and ransom;

(31) leakage and fire-extinguishing equipment;

(32) legal liability;

(33) liquor liability;

(34) livestock;

(35) mechanical breakdown;

(36) medical malpractice;

(37) mobile homes under transport;

(38) money and securities;

(39) motor club service contracts;

(40) mortgage guaranty;

(41) personal excess/umbrella liability;

(42) personal effects;

(43) personal liability;

(44) personal property floater;

(45) pollution liability;

(46) premises and operations;

(47) product liability;

(48) products and completed operations;

(49) professional liability;

(50) owners and contractors;

(51) stop loss liability;

(52) surety;

(53) title;

(54) vandalism and malicious mischief;

(55) workers' compensation; and

(56) similar products relating to casualty matters.

B. An insurer authorized to transact casualty insurance may write accident and health insurance as those terms are defined in Section 59A-7-3 NMSA 1978.

History: Laws 1984, ch. 127, 112; 1978 Comp., 59A-7-6, repealed and reenacted by Laws 2016, ch. 89, 8; 2017, ch. 130, 6.



Section 59A-7-7 - Variable life and annuity.

59A-7-7. Variable life and annuity.

Variable life and annuity includes:

A. variable deferred annuity;

B. variable immediate annuity;

C. variable life; and

D. similar products relating to variable life and annuity matters.

History: Laws 1984, ch. 127, 113; 1978 Comp., 59A-7-7, repealed and reenacted by Laws 2016, ch. 89, 9.



Section 59A-7-10 - Limit of risk.

59A-7-10. Limit of risk.

A. No insurer shall, other than as stated in this section, retain any risk on any one subject of insurance, whether located or to be performed in this state or elsewhere, in an amount exceeding ten percent of its surplus to policyholders.

B. No domestic Lloyds plan insurer shall retain any risk on any one subject of insurance in an amount in excess of ten percent of the sum of its surplus as to policyholders plus additional liability assumed by individual underwriters in the articles of agreement and policies or contracts of insurance.

C. No insurer shall retain as to title insurance risk on any one subject of insurance in an amount exceeding fifty percent of its surplus as to policyholders. If the insurer also transacts other kinds of insurance, its "surplus as to policyholders" for the purposes of this subsection shall be such reasonable proportion of the insurer's general surplus as to policyholders as may be allocated to title insurance in relation to premium income or other reasonable basis approved by the superintendent.

D. A "subject of insurance" for the purposes of this section means the following:

(1) as to insurance covering damage or loss of real or personal property, all real or personal property insured by an insurer which could reasonably be subject to loss or damage from the same occurrence of an insured hazard; and

(2) as to all other types of insurance, all policies issued by the same insurer applicable to a single insured exposure or occurrence.

E. Reinsurance ceded as authorized by Section 59A-7-11 NMSA 1978 shall be deducted in determining risk retained; but as to surety risks reinsurance shall be allowed as a deduction only if such reinsurance is with an insurer authorized to transact such insurance in this state, and is in such form as to enable the obligee or beneficiary to maintain an action thereon against the reinsured jointly with the reinsurer, and upon recovering judgment against the reinsured to have recovery against the reinsurer for payment to the extent in which it may be liable under such reinsurance and in discharge thereof. As to surety risks, deduction shall also be made of the amount assumed by any authorized cosurety and the value of any security deposited, pledged or held subject to the surety's consent and for the surety's protection.

F. As to alien insurers, this section relates only to risks and surplus to policyholders of the insurer's United States branch.

G. "Surplus as to policyholders" for the purposes of this section, in addition to the insurer's paid-in capital stock, if any, and surplus, includes also any voluntary reserves which are not required by law, and shall be determined from the last sworn financial statement of the insurer on file with the insurance department, or by the last report of examination of the insurer, whichever is the more recent at time of assumption of risk.

H. This section does not apply to life or health insurance, annuities, insurance of wet marine and transportation risks, workers' compensation insurance, or employers' liability coverages.

History: Laws 1984, ch. 127, 116; 1993, ch. 320, 17.



Section 59A-7-11 - Reinsurance.

59A-7-11. Reinsurance.

A. An insurer may reinsure all or any part of a particular risk or of a particular class of risks in another insurer, or accept such reinsurance from another insurer. No domestic insurer shall so reinsure with an insurer not authorized to transact insurance in New Mexico unless the unauthorized insurer is authorized to transact insurance in another state and conforms to the same standards of solvency as would be required if at the time such reinsurance is effected the reinsurer was so authorized in New Mexico or unless, in the case of a group that includes incorporated and individual, unincorporated alien insurers, it has assets held in trust for the benefit of its United States policyholders in an amount not less than one hundred million dollars ($100,000,000) and is authorized to transact insurance in at least one state or unless with the superintendent's approval in advance. With the superintendent's approval, a domestic insurer may reinsure all or substantially all of its risks in another insurer, or similarly reinsure the risks of another insurer, as provided in Section 59A-34-40 NMSA 1978.

B. Credit for reinsurance shall be allowed as an asset or as a deduction from liability to any ceding insurer for reinsurance lawfully ceded only when the reinsurance is payable by the assuming insurer on the basis of the liability of the ceding insurer under the contracts reinsured without diminution because of the insolvency of the ceding insurer directly to the ceding insurer or to its domiciliary liquidator or receiver, except where the assuming insurer with the consent of the direct insured or insureds has assumed such policy obligations of the ceding insurer as direct obligations of the assuming insurer to the payees under such policies and in substitution for the obligations of the ceding insurer to such payees, and the reinsurer meets the requirements of Paragraph (1), (2), (3), (4), (5) or (6) of this subsection. If meeting the requirements of Paragraph (3) or (4) of this subsection, the requirements of Paragraph (7) of this subsection shall also be met. Credit shall be allowed pursuant to Paragraph (1), (2) or (3) of this subsection only for cessions of those kinds or classes of business that the assuming insurer is licensed or otherwise permitted to write or assume in its state of domicile or, in the case of a United States branch of an alien assuming insurer, in the state through which it is entered and licensed to transact insurance or reinsurance.

(1) Credit shall be allowed when the reinsurance is ceded to an assuming insurer authorized to transact insurance or reinsurance in New Mexico.

(2) Credit shall be allowed when the reinsurance is ceded to an assuming insurer accredited as a reinsurer in New Mexico. An accredited reinsurer is one that:

(a) files with the superintendent evidence of its submission to New Mexico's jurisdiction;

(b) submits to New Mexico's authority to examine its books and records;

(c) is licensed to transact insurance or reinsurance in at least one state or, in the case of a United States branch of an alien assuming insurer, is entered through and licensed to transact insurance or reinsurance in at least one state; and

(d) files annually with the superintendent a copy of its annual statement filed with the insurance department of its state of domicile and a copy of its most recent audited financial statement and demonstrates to the satisfaction of the superintendent that it has adequate financial capacity to meet its reinsurance obligations and is otherwise qualified to assume reinsurance from domestic insurers. An assuming insurer is deemed to meet this requirement at the time of its application if it maintains a surplus for policyholders in an amount not less than twenty million dollars ($20,000,000) and its accreditation has not been denied by the superintendent within ninety days after the submission of its application.

(3) Credit shall be allowed when the reinsurance is ceded to an assuming insurer domiciled in or, in the case of a United States branch of an alien assuming insurer, is entered through, a state that employs standards for credit for reinsurance substantially similar to those provided in this section if the assuming insurer or United States branch of an alien assuming insurer:

(a) maintains a surplus as regards policyholders in an amount not less than twenty million dollars ($20,000,000), unless the reinsurance is ceded and assumed pursuant to pooling arrangements among insurers in the same holding company system; and

(b) submits to New Mexico's authority to examine the insurer's books and records.

(4) Credit shall be allowed when the reinsurance is ceded to an assuming insurer that maintains a trust in a qualified United States financial institution, as defined in Paragraph (2) of Subsection D of this section, for the payment of the valid claims of its United States policyholders and ceding insurers, their assigns and successors in interest. The assuming insurer shall report annually to the superintendent information substantially the same as that required to be reported on the national association of insurance commissioners annual statement form by licensed insurers to enable the superintendent to determine the sufficiency of the trust and shall submit to and bear the expense of the examination of its books and records by the superintendent. Credit for reinsurance shall not be granted pursuant to this paragraph unless the trust and amendments to the trust have been approved by the insurance supervisory official of the state in which the trust is domiciled or the insurance supervisory official of another state who, pursuant to the terms of the trust, has accepted principal regulatory oversight of the trust. The trust and every trust amendment shall be filed with the superintendent and with the insurance supervisory official of every state in which the ceding insurer beneficiaries of the trust are domiciled. The trust shall provide that contested claims be valid and enforceable upon the final order of a court of competent jurisdiction in the United States. The trust shall vest legal title to its assets in its trustees for the benefit of the assuming insurer's United States ceding insurers, their assigns and successors in interest and shall remain in effect for as long as the assuming insurer has an outstanding obligation due pursuant to the reinsurance agreements subject to the trust. The superintendent may examine the trust and the assuming insurer. No later than February 28 of each year, the trustee of the trust shall report in writing to the superintendent the balance of the trust and a list of the trust's investments at the preceding year's end and certify the date of termination of the trust, if planned, or that the trust will not expire prior to the following December 31.

(a) For a single assuming insurer, the trust shall consist of a trusteed account representing the assuming insurer's liabilities attributable to business written in the United States, and, in addition, the assuming insurer shall maintain a trusteed surplus of not less than twenty million dollars ($20,000,000).

(b) At any time after a single assuming insurer has permanently discontinued underwriting new business secured by the trust for at least three years and after a finding based on an assessment of the risk that the new required surplus level, in light of reasonably foreseeable adverse loss development, is adequate for the protection of United States ceding insurers, policyholders and claimants, the insurance supervisory official with principal regulatory oversight of the trust may authorize a reduction in the required trusteed surplus. The risk assessment may involve an actuarial review, including an independent analysis of reserves and cash flows, and shall consider all material risk factors, including when applicable the lines of business involved, the stability of the incurred loss estimates and the effect of the surplus requirements on the assuming insurer's liquidity or solvency. The minimum required trusteed surplus shall not be reduced to less than thirty percent of the assuming insurer's liabilities attributable to reinsurance ceded by United States ceding insurers covered by the trust.

(c) For a group that includes incorporated and individual unincorporated underwriters, the trust shall consist of a trusteed account representing the group's liabilities attributable to business written in the United States and, in addition, the group shall maintain a trusteed surplus of which one hundred million dollars ($100,000,000) shall be held jointly for the benefit of United States ceding insurers of any member of the group for all years of account; provided that the group shall make available to the superintendent an annual certification of the solvency of each underwriter by the group's domiciliary regulator and its independent public accounts; and provided further that the incorporated members of the group shall not engage in any business other than underwriting as a member of the group and shall be subject to the same level of solvency regulation and control by the group's domiciliary regulator as are the unincorporated members.

(d) A group of incorporated insurers under common administration shall: 1) have continuously transacted an insurance business outside the United States for at least three years immediately prior to making application for accreditation; 2) maintain aggregate policyholders' surplus of at least ten billion dollars ($10,000,000,000); 3) maintain a trust fund in an amount not less than the group's several liabilities attributable to business ceded by United States ceding insurers to any member of the group pursuant to reinsurance contracts issued in the name of such group; and 4) maintain a joint trusteed surplus of which one hundred million dollars ($100,000,000) is held jointly and exclusively for the benefit of the United States ceding insurers of any member of the group as additional security for any such liabilities. Each member of the group shall make available to the superintendent an annual certification of the member's solvency by the member's domiciliary regulator and its independent public accountant.

(5) Credit shall be allowed when the reinsurance is ceded to an assuming insurer that has been certified by the superintendent as a reinsurer in New Mexico and that secures its obligations in accordance with the requirements of this paragraph.

(a) To be eligible for certification, an assuming insurer shall: 1) be domiciled and licensed to transact insurance or reinsurance in a qualified jurisdiction, pursuant to Subparagraph (c) of this paragraph; 2) maintain minimum capital and surplus, or its equivalent, in an amount to be determined by the superintendent pursuant to rule; 3) maintain financial strength ratings from two or more rating agencies deemed acceptable by the superintendent pursuant to rule; 4) agree to submit to the jurisdiction of New Mexico, appoint the superintendent as its agent for service of process in New Mexico and agree to provide security for one hundred percent of the assuming insurer's liabilities attributable to reinsurance ceded by United States ceding insurers if it resists enforcement of a final United States judgment; 5) in an initial application for certification and on an ongoing basis, agree to meet applicable information-filing requirements, as determined by the superintendent; and 6) satisfy other requirements for certification that the superintendent deems relevant.

(b) To be eligible for certification, an association that includes incorporated and individual unincorporated underwriters shall: 1) satisfy the requirements of Subparagraph (a) of this paragraph; 2) satisfy its minimum capital and surplus requirements through the capital and surplus equivalents, net of liabilities, of the association and its members, which shall include a joint central fund that may be applied to an unsatisfied obligation of the association or any of its members, in an amount determined by the superintendent to provide adequate protection; 3) not have incorporated members who engage in a business other than underwriting as a member of the association and who are subject to the same level of regulation and solvency control by the association's domiciliary regulator as the unincorporated members; and 4) within ninety days after its financial statements must be filed with the association's domiciliary regulator, provide to the superintendent an annual certification by the association's domiciliary regulator of the solvency of each underwriter member or if a certification is unavailable, provide to the superintendent financial statements, prepared by independent public accountants, of each underwriter member of the association.

(c) The superintendent shall create and publish a list of qualified jurisdictions in which an assuming insurer licensed and domiciled in the jurisdiction is eligible to be considered by the superintendent for certification as a reinsurer. 1) In creating the list of qualified jurisdictions, the superintendent shall evaluate the appropriateness and effectiveness of the reinsurance supervisory system of the jurisdiction, initially and on an ongoing basis, and the rights, benefits and extent of reciprocal recognition afforded by the alien jurisdiction to reinsurers licensed and domiciled in the United States. The superintendent may consider additional factors. A jurisdiction shall not be recognized as a qualified jurisdiction if it does not agree to share information and cooperate with the superintendent with respect to all certified reinsurers domiciled within that jurisdiction. A jurisdiction shall not be recognized as a qualified jurisdiction if the superintendent has determined that a jurisdiction does not adequately and promptly enforce final United States judgments and arbitration awards. 2) The superintendent shall consider the list of qualified jurisdictions published through the national association of insurance commissioners' committee process in determining qualified jurisdictions. If the superintendent recognizes as qualified a jurisdiction that does not appear on the list of qualified jurisdictions, the superintendent shall provide thoroughly documented justification in accordance with criteria developed by rule. 3) United States jurisdictions that meet the requirement for accreditation pursuant to the national association of insurance commissioners' financial standards and accreditation program shall be recognized as qualified jurisdictions. 4) If a certified reinsurer's domiciliary jurisdiction ceases to be a qualified jurisdiction, the superintendent may suspend the reinsurer's certification indefinitely in lieu of revocation.

(d) The superintendent shall consider the financial strength ratings that have been assigned by rating agencies deemed acceptable to the superintendent pursuant to rule and assign a rating to each certified reinsurer. The superintendent shall publish a list of all certified reinsurers and their ratings.

(e) A certified reinsurer shall secure obligations assumed from United States ceding insurers pursuant to this subsection at a level consistent with its rating, as specified in rules promulgated by the superintendent. 1) In order for a domestic ceding insurer to qualify for full financial statement credit for reinsurance ceded to a certified reinsurer, the certified reinsurer shall maintain security in a form acceptable to the superintendent and consistent with the provisions of Subsection C of this section, or in a multi-beneficiary trust in accordance with Paragraph (4) of this subsection, except as otherwise provided in this subsection. 2) If a certified reinsurer maintains a trust to fully secure its obligations pursuant to Paragraph (4) of this subsection and secures its obligations incurred as a certified reinsurer in the form of a multi-beneficiary trust, the certified reinsurer shall maintain separate trust accounts for its obligations incurred pursuant to reinsurance agreements issued or renewed as a certified reinsurer with reduced security as permitted by this subsection or comparable laws of other United States jurisdictions and for its obligations pursuant to Paragraph (4) of this subsection. To be certified pursuant to Paragraph (5) of this subsection, a certified reinsurer shall have bound itself, by the language of the trust and by agreement with the insurance supervisory official with principal regulatory oversight of each such trust account, to fund, upon termination of that trust account, out of the remaining surplus of the trust any deficiency of any other such trust account. 3) The minimum trusteed surplus requirements provided in Paragraph (4) of this subsection do not apply to a multi-beneficiary trust maintained by a certified reinsurer for the purpose of securing obligations incurred pursuant to this subsection if that multi-beneficiary trust maintains a minimum trusteed surplus of ten million dollars ($10,000,000). 4) If the security for obligations incurred by a certified reinsurer pursuant to this subsection is insufficient, the superintendent shall reduce the allowable credit by an amount proportionate to the deficiency and may, upon a finding of material risk that the certified reinsurer's obligations will not be paid in full when due, impose further reductions in allowable credit. 5) For the purposes of this paragraph, a certified reinsurer whose certification has been terminated for any reason shall be treated as a certified reinsurer required to secure one hundred percent of its obligations. If the superintendent continues to assign a higher rating as permitted by other provisions of this section, this requirement does not apply to a certified reinsurer in inactive status or to a reinsurer whose certification has been suspended. As used in this subparagraph, "terminated" means revocation, suspension, voluntary surrender or inactive status.

(f) If an applicant for certification has been certified as a reinsurer in a jurisdiction accredited by the national association of insurance commissioners, the superintendent may defer to that jurisdiction's certification and to the rating assigned by that jurisdiction, and the assuming insurer shall be considered a certified reinsurer in New Mexico.

(g) To continue to qualify for a reduction in security for its in-force business, a certified reinsurer that ceases to assume new business in New Mexico may request that it maintain its certification in inactive status. An inactive, certified reinsurer shall comply with all applicable requirements of this subsection, and the superintendent shall assign a rating that reflects, if relevant, the reason that the reinsurer is not assuming new business.

(6) Credit shall be allowed when the reinsurance is ceded to an assuming insurer not meeting the requirements of Paragraph (1), (2), (3), (4) or (5) of this subsection but only with respect to the insurance of risks located in jurisdictions where such reinsurance is required by applicable law or regulation of that jurisdiction.

(7) If the assuming insurer is not licensed, accredited or certified to transact insurance or reinsurance in New Mexico, the credit permitted by Paragraphs (3) and (4) of this subsection shall not be allowed unless the assuming insurer agrees in the reinsurance agreements:

(a) that in the event of the failure of the assuming insurer to perform its obligations under the terms of the reinsurance agreement, the assuming insurer, at the request of the ceding insurer, shall submit to the jurisdiction of any court of competent jurisdiction in any state of the United States, will comply with all requirements necessary to give such court jurisdiction and will abide by the final decision of such court or of any appellate court in the event of an appeal; and

(b) to designate the superintendent or a designated attorney as its true and lawful attorney upon whom may be served any lawful process in any action, suit or proceeding instituted by or on behalf of the ceding company. This provision is not intended to conflict with or override the obligation of the parties to a reinsurance agreement to arbitrate their disputes, if such an obligation is created in the agreement.

(8) If an assuming insurer does not meet the requirements of Paragraph (1), (2) or (3) of this subsection, the insurer shall not receive the credit permitted by Paragraph (4) or (5) of this subsection unless the assuming insurer agrees in the trust to the following conditions:

(a) notwithstanding any other provision in the trust, if the trust is inadequate because it contains an amount less than the amount required by Paragraph (4) of this subsection, or if the grantor of the trust has been declared insolvent or placed into receivership, rehabilitation, liquidation or similar proceeding pursuant to the laws of its state or country of domicile, the trustee shall comply with an order of either the superintendent or the insurance supervisory official with regulatory oversight over the trust or of a court of competent jurisdiction directing the trustee to transfer to the superintendent or the insurance supervisory official with regulatory oversight all of the assets of the trust fund;

(b) in accordance with the laws of the state in which the trust is domiciled that apply to the liquidation of domestic insurance companies, claims are filed with the superintendent or the insurance supervisory official with regulatory oversight, who will value the claim and distribute the assets;

(c) if the superintendent or the insurance supervisory official with regulatory oversight determines that the assets of the trust fund or any part of the trust fund are not necessary to satisfy the claims of the United States ceding insurers of the grantor of the trust, the assets or a part thereof will be returned by the superintendent or the insurance supervisory official with regulatory oversight to the trustee for distribution in accordance with the trust; and

(d) the grantor will waive any right otherwise available to it pursuant to federal law that is inconsistent with the provisions of this paragraph.

(9) If an accredited or certified reinsurer ceases to meet the requirements for accreditation or certification, the superintendent may suspend or revoke the reinsurer's accreditation or certification.

(a) The superintendent shall give the reinsurer notice and the opportunity for a hearing. The suspension or revocation shall not take effect until after the superintendent delivers an order on the hearing, unless: 1) the reinsurer waives its right to a hearing; 2) the superintendent's order is based on regulatory action by the reinsurer's domiciliary jurisdiction or the voluntary surrender or termination of the reinsurer's eligibility to transact insurance or reinsurance business in its domiciliary jurisdiction or in the primary certifying state of the reinsurer pursuant to Subparagraph (f) of Paragraph (5) of this subsection; or 3) the superintendent finds that an emergency requires immediate action and a court of competent jurisdiction has not stayed the superintendent's action.

(b) While a reinsurer's accreditation or certification is suspended, no reinsurance contract issued or renewed after the effective date of the suspension shall qualify for credit except to the extent that the reinsurer's obligations pursuant to the contract are secured in accordance with Subsection C of this section. If a reinsurer's accreditation or certification is revoked, no credit for reinsurance shall be granted after the effective date of the revocation except to the extent that the reinsurer's obligations pursuant to the contract are secured in accordance with either Subparagraph (e) of Paragraph (5) of this subsection or Subsection C of this section.

(10) A ceding insurer shall attempt to manage its reinsurance recoverables in proportion to its book of business. Within thirty days after one of the following events, a domestic ceding insurer shall notify the superintendent of the event and, in the notification, demonstrate that the domestic ceding insurer is safely managing the exposure:

(a) reinsurance recoverables from any single assuming insurer or group of affiliated assuming insurers exceed fifty percent of the domestic ceding insurer's last reported surplus to policyholders; or

(b) reinsurance recoverables from any single assuming insurer, or group of affiliated assuming insurers, are likely to exceed fifty percent of the domestic ceding insurer's last reported surplus to policyholders.

(11) A ceding insurer shall attempt to diversify its reinsurance program. Within thirty days after one of the following events, a domestic ceding insurer shall notify the superintendent of the event and, in the notification, demonstrate that the domestic ceding insurer is safely managing the exposure:

(a) ceding to any single assuming insurer or group of affiliated assuming insurers more than twenty percent of the ceding insurer's gross written premium in the prior calendar year; or

(b) reinsurance ceded to a single assuming insurer or group of affiliated assuming insurers is likely to exceed twenty percent of the ceding insurer's gross written premium in the prior calendar year.

C. An asset or a reduction from liability for the reinsurance ceded by an insurer to an assuming insurer not meeting the requirements of Subsection B of this section shall be allowed in an amount not exceeding the liabilities carried by the ceding insurer and such reduction shall be in the amount of funds held by or on behalf of the ceding insurer, including funds held in trust for the ceding insurer, under a reinsurance contract with such assuming insurer as security for the payment of obligations thereunder, if such security is held in the United States subject to withdrawal solely by, and under the exclusive control of, the ceding insurer; or, in the case of a trust, held in a qualified United States financial institution, as defined in Paragraph (2) of Subsection D of this section. This security may be in the form of:

(1) cash;

(2) securities listed by the securities valuation office of the national association of insurance commissioners, including those deemed exempt from filing as defined by the purposes and procedures manual of the securities valuation office, and qualifying as admitted assets;

(3) clean, irrevocable, unconditional letters of credit, issued or confirmed by a qualified United States financial institution, as defined in Paragraph (1) of Subsection D of this section, no later than December 31 in respect of the year for which filing is being made, and in the possession of the ceding company on or before the filing date of its annual statement. Letters of credit meeting applicable standards of issuer acceptability as of the dates of their issuance or confirmation shall, notwithstanding the issuing or confirming institution's subsequent failure to meet applicable standards of issuer acceptability, continue to be acceptable as security until their expiration, extension, renewal, modification or amendment, whichever first occurs; or

(4) any other form of security acceptable to the superintendent.

D. A "qualified United States financial institution" means:

(1) for purposes of Paragraph (3) of Subsection C of this section, an institution that:

(a) is organized or, in the case of a United States office of a foreign banking organization, licensed under the laws of the United States or any state thereof;

(b) is regulated, supervised and examined by United States federal or state authorities having regulatory authority over banks and trust companies; and

(c) has been determined by either the superintendent or the securities valuation office of the national association of insurance commissioners to meet such standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit are acceptable to the superintendent; and

(2) for purposes of those provisions of this section specifying those institutions that are eligible to act as a fiduciary of a trust, an institution that:

(a) is organized or, in the case of a United States branch or agency office of a foreign banking organization, licensed under the laws of the United States or any state thereof and has been granted authority to operate with fiduciary powers; and

(b) is regulated, supervised and examined by federal or state authorities having regulatory authority over banks and trust companies.

E. No insurer shall accept reinsurance of risk of any kind of insurance that it is not authorized to transact directly in New Mexico, if an authorized insurer, or in another state if the insurer does not hold a certificate of authority in New Mexico.

F. Upon the superintendent's request, an insurer shall furnish the superintendent with copies of its reinsurance treaties then in effect and promptly inform the superintendent in writing of cancellation or other material change in its reinsurance treaties or arrangements.

G. No person shall have any rights against the reinsurer that are not expressly stated in the reinsurance contract or in a written agreement between such person and the reinsurer.

H. This section does not apply to wet marine and transportation insurance.

History: Laws 1984, ch. 127, 117; 1993, ch. 320, 18; 1994, ch. 13, 1; 2014, ch. 59, 14.






Article 8 - Assets and Liabilities

Section 59A-8-1 - "Assets" defined.

59A-8-1. "Assets" defined.

In determination of the financial condition of any insurer or fraternal benefit society or United States branch of an alien insurer there shall be allowed as assets only such assets as are owned by the insurer or society and which consist of:

A. cash, including legal tender or equivalent thereof, in the principal or any branch office of the insurer or society or in transit under its control, and including the true balance of any deposit in a solvent bank or trust company;

B. investments, securities, properties and loans acquired or held in accordance with the Insurance Code, and in connection therewith the following items:

(1) interest due or accrued on any bond or evidence of indebtedness which is not in default and which is not valued on a basis including accrued interest;

(2) declared and unpaid dividends on stock and shares, unless such amount has otherwise been allowed as an asset;

(3) interest due or accrued upon a collateral loan in an amount not to exceed one year's interest thereon;

(4) interest due or accrued on deposits in solvent banks and trust companies, and interest due or accrued on other assets, if such interest is, in the superintendent's judgment, a collectible asset;

(5) interest due or accrued on a mortgage or deed of trust loan, in an amount not exceeding in any event the amount, if any, of the excess of the value of the property less delinquent taxes thereon over the unpaid principal; but in no event shall interest accrued for a period in excess of eighteen months be allowed as an asset;

(6) rent due or accrued on real property if such rent is not in arrears for more than three months, and rent more than three months in arrears if the payment of such rent is adequately secured by property held in the name of the tenant and conveyed to the insurer or society as collateral; and

(7) the unaccrued portion of taxes paid prior to the due date on real property;

C. premium notes, policy loans and other policy assets and liens on policies and certificates of life insurance and annuity contracts and accrued interest thereon, in amount not exceeding the legal reserve and other policy liabilities carried on each individual policy or contract;

D. the net amount of uncollected and deferred premiums and annuity considerations in the case of a life insurer or fraternal benefit society which carries the full mean tabular reserve liability; and in case of a fraternal benefit society which does not carry the full mean tabular reserve liability, premiums or assessments actually collected by subordinate branches of the society and not yet received by its home office;

E. premiums in course of collection, other than for life insurance, not more than ninety days past due, less commissions payable thereon. This limitation as to ninety days shall not apply as to premiums payable directly or indirectly by the United States government or by any of its instrumentalities; nor shall it apply to reinsurance premiums receivable by an assuming insurer to the extent offset by amounts carried by the assuming insurer as liabilities for amounts due to the ceding insurer for unpaid losses or other mutual debts, but in no event shall reinsurance premiums more than ninety days past due be allowed in excess of ten percent of the assuming insurer's admitted assets as shown by its most recent annual statement on file with the superintendent;

F. installment premiums other than life insurance or annuity premiums, to the extent of the unearned premium reserves carried on the policy or contract to which the premium applies;

G. notes and like written obligations not past due, taken for premiums other than life insurance or annuity premiums, on policies and contracts permitted to be issued on such basis, to the extent of the unearned premium reserves carried thereon, except as otherwise prescribed by regulations of the superintendent;

H. reinsurance recoverable by a ceding insurer to the extent credit is allowed under Section 59A-7-11 of the Insurance Code;

I. amounts receivable by an assuming insurer for funds withheld by a solvent ceding insurer under a reinsurance treaty, but not exceeding the amounts carried by the assuming insurer as liabilities for unpaid losses and reserves under such contracts;

J. deposits or equities recoverable from underwriting associations, syndicates and reinsurance funds, or from suspended banking and other financial institutions, to the extent deemed by the superintendent available for payment of losses and claims and at values determined by the superintendent;

K. all such assets, whether or not consistent with the other provisions of this section, as may be allowed pursuant to the annual statement form approved by the superintendent for the kinds of insurance to be reported upon therein;

L. electronic and mechanical machines and related programs and equipment constituting a data processing, record keeping, accounting, word processing (excluding typewriters) or other electronic computer system in actual use, the cost of which shall be amortized in full over a period of not more than ten years. The aggregate amount invested in all such systems shall not exceed five percent of the insurer's or society's assets;

M. as to title insurance, the title plant and equipment necessary for conduct of the abstract and title insurance business, at not to exceed the original cost thereof. The superintendent may also allow as assets as to title insurance, premiums and fees for title examination and title insurance not more than twelve months past due, less commissions payable thereon; and

N. other assets, not inconsistent with the other provisions of this section, deemed by the superintendent to be available for payment of losses and claims, at values to be determined by the superintendent.

History: Laws 1984, ch. 127, 118; 1993, ch. 320, 19.



Section 59A-8-2 - Assets not allowed.

59A-8-2. Assets not allowed.

A. In addition to assets impliedly excluded by provisions of Section 118 [59A-8-1 NMSA 1978] of this article, the following expressly shall not be allowed as assets in any determination of the financial condition of any insurer or fraternal benefit society:

(1) goodwill, trade names and other like intangible assets;

(2) advances to directors, officers, employees and agents (other than policy loans) whether secured or not, and advances to other persons on personal security only;

(3) stock of such insurer, owned by it, or any equity therein or loans secured thereby, or any proportionate interest in such stock acquired or held through ownership by the insurer of an interest in another corporation or business unit;

(4) furniture, fixtures, furnishings, safes, vehicles, libraries, stationery, literature and supplies (other than data processing, recordkeeping, accounting, word processing and electronic computer systems authorized under Subsection L of Section 118 [59A-8-1 NMSA 1978] of this article) except:

(a) in the case of title insurers such materials and plants as the insurer is expressly authorized to carry as an asset under Subsection M of Section 118 [59A-8-1 NMSA 1978] of this article; and

(b) in the case of any insurer or fraternal benefit society, such personal property as it is permitted to hold pursuant to Article 9 (investments) [Chapter 59A, Article 9 NMSA 1978] of the Insurance Code, or which is reasonably necessary for the maintenance or operation of real property lawfully acquired and held, other than real property used for home office, branch office and similar purposes;

(5) the amount, if any, by which the aggregate book value of investments as carried in ledger assets exceeds the aggregate value thereof as determined under the Insurance Code.

B. All nonadmitted assets and all other assets of doubtful value or character included as ledger or nonledger assets in any statement by an insurer or fraternal benefit society to the superintendent, or in any examiner's report to the superintendent, shall be reported, to the extent of the value disallowed, as deductions from gross assets except where the superintendent permits a reserve to be carried among liabilities in lieu of any such deductions.

History: Laws 1984, ch. 127, 119.



Section 59A-8-3 - Disallowance of "wash" transactions.

59A-8-3. Disallowance of "wash" transactions.

A. The superintendent shall disallow as an asset or as a credit against liabilities of an insurer, any sale or transfer of property or accounts or any reinsurance found by him after a hearing thereon to have been arranged for the purpose principally of an apparent but temporary betterment as to the transferor, vendor or ceding insurer's financial condition as of the date of any financial statement of the insurer. Without limiting the general purport of the foregoing provision, transfer, sale or reinsurance contracted for in fact within six (6) months prior to the date of any such financial statement and reversed or cancelled in fact within six (6) months after the date of such statement, or reinsurance under which the reinsurer bears no substantial insurance risk or chance of net loss to itself, shall prime [prima] facie be deemed to have been arranged principally for the purpose of such apparent betterment.

B. The superintendent shall disallow as an asset any deposit, funds or other property of the insurer found by him after a hearing thereon:

(1) not to be in good faith the property of the insurer; and

(2) if other than a deposit required to be made and held under or pursuant to statute, not freely subject to withdrawal or liquidation by the insurer at any time for payment or discharge of claims or other obligations arising under its policies; and

(3) to be resulting from arrangements made principally for the purpose of such apparent betterment as to the insurer's financial condition as at the date of any financial statement of the insurer.

C. The superintendent may suspend or revoke the certificate of authority of any insurer which has knowingly been party to any such transaction or attempt thereat.

History: Laws 1984, ch. 127, 120.



Section 59A-8-4 - Liabilities, in general.

59A-8-4. Liabilities, in general.

In any determination of the financial condition of an insurer, capital stock and liabilities to be charged against its assets shall include:

A. the amount of its capital stock outstanding, if any;

B. the amount, estimated to be consistent with the provisions of the Insurance Code, necessary to pay all of its unpaid losses and claims incurred on or prior to date of the statement whether reported or unreported, together with the expense of adjustment or settlement thereof;

C. as to life insurance policies and annuity contracts, and disability and accidental death benefits in or supplemental thereto:

(1) the amount of reserves on life insurance policies and annuity contracts in force, valued according to the tables of mortality, rates of interest and methods adopted pursuant to the Insurance Code which are applicable thereto;

(2) reserves for disability benefits, for both active and disabled lives;

(3) reserves for accidental death benefits; and

(4) any additional reserves which may be required by the superintendent consistent with applicable customary and general practice in insurance accounting;

D. as to health insurance policies, the reserves required under Section 59A-8-7 NMSA 1978;

E. as to insurance other than referred to in Subsections C and D of this section, and other than title insurance, the amount of unearned premium reserves computed in accordance with Sections 59A-8-9 and 59A-8-10 NMSA 1978;

F. taxes, expenses and other obligations due or accrued at date of the statement; and

G. liability to agents for commissions contingent on collection of premium shall not be construed as a liability.

History: Laws 1984, ch. 127, 121; 1987, ch. 259, 8.



Section 59A-8-5 - Standard valuation law, life insurance and annuities.

59A-8-5. Standard valuation law, life insurance and annuities.

A. This subsection shall apply to only those policies and contracts issued prior to the operative date of Section 59A-20-31 NMSA 1978.

The legal minimum standard for valuation of life insurance contracts issued before the first day of January, 1926, shall be the method and basis of valuation heretofore applied by the insurer in the valuation of such contracts, and for life insurance contracts issued on or after this date shall be the American experience table of mortality, with interest at the rate of three and one-half percent a year; or any other basis not producing a lower net value; provided, however, that the insurer may provide for not more than one-year preliminary term insurance by incorporating in the contracts a clause plainly showing that the first year's insurance under such policies is term insurance.

Except as otherwise provided in Paragraphs (2), (3), (4) and (5) of Subsection B of this section and in Subsections C, D, and E of this section for group annuity and pure endowment contracts, the legal minimum standard for the valuation of annuities shall be the American experience table of mortality, with interest at the rate of five percent a year for group annuity and pure endowment contracts and four percent a year for other annuities.

B. Subsections B, C, D and E of this section shall apply to only those policies and contracts issued on and after the operative date of Section 59A-20-31 NMSA 1978, except as otherwise provided in Paragraphs (2), (3), (4) and (5) of this subsection and in Subsections C, D and E of this section for group annuity and pure endowment contracts issued prior to such operative date.

(1) Except as otherwise provided in Paragraphs (2), (3), (4) and (5) of this subsection and Subsections C, D, and E of this section, the minimum standard for the valuation of all such policies and contracts shall be the commissioners reserve valuation methods defined in Paragraphs (1) and (2) of Subsection E of this section, five percent interest for group annuity and pure endowment contracts and three and one-half percent interest for all other such policies and contracts, or in the case of life insurance policies and contracts, other than annuity and pure endowment contracts, issued on or after July 1, 1973, four percent interest for such policies issued prior to July 1, 1977, five and one-half percent interest for single premium life insurance policies and four and one-half percent interest for all other such policies issued on or after July 1, 1977, and the following tables:

(a) for all ordinary policies of life insurance issued on the standard basis, excluding any disability and accidental death benefits in such policies - the commissioners 1941 standard ordinary mortality table for such policies issued prior to the operative date of Paragraph (1) of Subsection D of Section 59A-20-31 NMSA 1978 and the commissioners 1958 standard ordinary mortality table for such policies issued on or after the operative date of Paragraph (1) of Subsection D of Section 59A-20-31 NMSA 1978 and prior to the operative date of Subsection F of Section 59A-20-31 NMSA 1978, provided that for any category of such policies issued on female risks, all modified net premiums and present values referred to in Subsections B, C, D and E of this section may be calculated according to an age not more than six years younger than the actual age of the insured; and for such policies issued on or after the operative date of Subsection F of Section 59A-20-31 NMSA 1978: 1) the commissioners 1980 standard ordinary mortality table; or 2) at the election of the insurer for any one or more specified plans of life insurance, the commissioners 1980 standard ordinary mortality table with ten-year select mortality factors; or 3) any ordinary mortality table, adopted after 1980 by the national association of insurance commissioners, that is approved by regulation promulgated by the superintendent for use in determining the minimum standard of valuation for such policies;

(b) for all industrial life insurance policies issued on the standard basis, excluding any disability and accidental death benefits in such policies - the 1941 standard industrial mortality table for such policies issued prior to the operative date of Subsection E of Section 59A-20-31 NMSA 1978, and for such policies issued on or after such operative date, the commissioners 1961 standard industrial mortality table or any industrial mortality table, adopted after 1980 by the national association of insurance commissioners, that is approved by regulation promulgated by the superintendent for use in determining the minimum standard of valuation for such policies;

(c) for individual annuity and pure endowment contracts, excluding any disability and accidental death benefits in such policies - the 1937 standard annuity mortality table or, at the option of the insurer, the annuity mortality table for 1949, ultimate, or any modification of either of these tables approved by the superintendent;

(d) for group annuity and pure endowment contracts, excluding any disability and accidental death benefits in such policies - the group annuity mortality table for 1951, any modification of such table approved by the superintendent, or, at the option of the insurer, any of the tables or modifications of tables specified for individual annuity and pure endowment contracts;

(e) for total and permanent disability benefits in or supplementary to ordinary policies or contracts: 1) for policies or contracts issued on or after January 1, 1966 the tables of period 2 disablement rates and the 1930 to 1950 termination rates of the 1952 disability study of the society of actuaries, with due regard to the type of benefit or any tables of disablement rates and termination rates, adopted after 1980 by the national association of insurance commissioners, that are approved by regulation promulgated by the superintendent for use in determining the minimum standard of valuation for such policies; 2) for policies or contracts issued on or after January 1, 1961 and prior to January 1, 1966 either such tables or, at the option of the insurer, the class (3) disability table (1926); and 3) for policies issued prior to January 1, 1961 the class (3) disability table (1926). Any such table shall, for active lives, be combined with a mortality table permitted for calculating the reserves for life insurance policies;

(f) for accidental death benefits in or supplementary to policies: 1) for policies issued on or after January 1, 1966, the 1959 accidental death benefits table or any accidental death benefits table, adopted after 1980 by the national association of insurance commissioners, that is approved by regulation promulgated by the superintendent for use in determining the minimum standard of valuation for such policies; 2) for policies issued on or after January 1, 1961 and prior to January 1, 1966, either such table or, at the option of the insurer, the intercompany double indemnity mortality table; and 3) for policies issued prior to January 1, 1961, the intercompany double indemnity mortality table. 4) Either table shall be combined with a mortality table permitted for calculating the reserves for life insurance policies; and

(g) for group life insurance, life insurance issued on the substandard basis and other special benefits - such tables as may be approved by the superintendent.

(2) Except as provided in Paragraphs (3), (4) and (5) of this subsection and in Subsections C, D and E of this section, the minimum standard for the valuation of all individual annuity and pure endowment contracts issued on or after the operative date of this paragraph, as defined herein, and for all annuities and pure endowments purchased on or after such operative date under group annuity and pure endowment contracts, shall be the commissioners reserve valuation methods defined in Paragraphs (1) and (2) of Subsection E of this section and the following tables and interest rates:

(a) for individual annuity and pure endowment contracts issued prior to July 1, 1977, excluding any disability and accidental death benefits in such contracts, the 1971 individual annuity mortality table, or any modification of this table approved by the superintendent, and six percent interest for single premium immediate annuity contracts, and four percent interest for all other individual annuity and pure endowment contracts;

(b) for individual single premium immediate annuity contracts issued on or after July 1, 1977, excluding any disability and accidental death benefits in such contracts - the 1971 individual annuity mortality table, or any individual annuity mortality table, adopted after 1980 by the national association of insurance commissioners, that is approved by regulation promulgated by the superintendent for use in determining the minimum standard of valuation for such contracts, or any modification of these tables approved by the superintendent, and seven and one-half percent interest;

(c) for individual annuity and pure endowment contracts issued on or after July 1, 1977, other than single premium immediate annuity contracts, excluding any disability and accidental death benefits in such contracts - the 1971 individual annuity mortality table, or any individual annuity mortality table, adopted after 1980 by the national association of insurance commissioners, that is approved by regulation promulgated by the superintendent for use in determining the minimum standard of valuation for such contracts, or any modification of these tables approved by the superintendent, and five and one-half percent interest for single premium deferred annuity and pure endowment contracts and four and one-half percent interest for all other such individual annuity and pure endowment contracts;

(d) for all annuities and pure endowments purchased prior to July 1, 1977, under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under such contracts - the 1971 group annuity mortality table, or any modification of this table approved by the superintendent, and six percent interest; and

(e) for all annuities and pure endowments purchased on or after July 1, 1977, under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under such contracts - the 1971 group annuity mortality table, or any group annuity mortality table, adopted after 1980 by the national association of insurance commissioners, that is approved by regulation promulgated by the superintendent for use in determining the minimum standard of valuation for such annuities and pure endowments, or any modification of this table approved by the superintendent, and seven and one-half percent interest.

(f) After July 1, 1973, any insurer may file with the superintendent a written notice of its election to comply with the provisions of this paragraph after a specified date before January 1, 1979, which shall be the operative date of this paragraph for such insurer, provided that an insurer may elect a different operative date for individual annuity and pure endowment contracts from that elected for group annuity and pure endowment contracts. If an insurer makes no such election, the operative date of this paragraph for such insurer shall be January 1, 1979.

(3) The interest rates used in determining the minimum standard for the valuation of:

(a) all life insurance policies issued in a particular calendar year, on or after the operative date of Subsection F of Section 59A-20-31 NMSA 1978;

(b) all individual annuity and pure endowment contracts issued in a particular calendar year on or after January 1, 1982;

(c) all annuities and pure endowments purchased in a particular calendar year on or after January 1, 1982 under group annuity and pure endowment contracts; and

(d) the net increase, if any, in a particular calendar year after January 1, 1982, in amounts held under guaranteed interest contracts shall be the calendar year statutory valuation interest rates as defined in Paragraph (4) of this subsection.

(4) The calendar year statutory valuation interest rates shall be determined as follows and the results rounded to the nearest one-quarter of one percent:

(a) for life insurance,

I = .03 + W (R1 - .03) + W/2 (R2 - .09);

(b) for single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and for guaranteed interest contracts with cash settlement options,

I = .03 + W (R - .03)

where R1 is the lesser of R and .09, R2 is the greater of R and .09, R is the reference interest rate defined in Subsection D of this section, and W is the weighting factor defined in Subsection C of this section;

(c) for other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on an issue year basis, except as stated in Subparagraph (b) of this paragraph, the formula for life insurance stated in Subparagraph (a) of this paragraph shall apply to annuities and guaranteed interest contracts with guarantee durations in excess of ten years and the formula for single premium immediate annuities stated in Subparagraph (b) of this paragraph shall apply to annuities and guaranteed interest contracts with guarantee duration of ten years or less;

(d) for other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the formula for single premium immediate annuities stated in Subparagraph (b) of this paragraph shall apply; and

(e) for other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, the formula for single premium immediate annuities stated in Subparagraph (b) of this paragraph shall apply.

(5) However, if the calendar year statutory valuation interest rate for any life insurance policies issued in any calendar year determined without reference to this sentence differs from the corresponding actual rate for similar policies issued in the immediately preceding calendar year by less than one-half of one percent, the calendar year statutory valuation interest rate for such life insurance policies shall be equal to the corresponding actual rate for the immediately preceding calendar year. For purposes of applying the immediately preceding sentence, the calendar year statutory valuation interest rate for life insurance policies issued in a calendar year shall be determined for 1980 (using the reference interest rate defined for 1979) and shall be determined for each subsequent calendar year regardless of when Subsection F of Section 59A-20-31 NMSA 1978 becomes operative.

C. The weighting factors referred to in the formulas stated above are given in the following tables:

(1) Weighting Factors for Life Insurance:

Guarantee

Duration

Weighting

(Years)

Factors

10 or less

.50

More than 10, but not more

than 20

.45

More than 20

.35

For life insurance, the guarantee duration is the maximum number of years the life insurance can remain in force on a basis guaranteed in the policy or under options to convert to plans of life insurance with premium rates or nonforfeiture values or both which are guaranteed in the original policy;

(2) Weighting factor for single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options:

.80

(3) Weighting factors for other annuities and for guaranteed interest contracts, except as stated in Paragraph (2) of this subsection, shall be as specified in the tables set forth in Subparagraphs (a), (b) and (c) of this paragraph, according to the rules and definitions set forth in Subparagraphs (d), (e) and (f) of this paragraph:

(a) For annuities and guaranteed interest contracts valued on an issue year basis:

Guarantee

Weighting Factor

Duration

for Plan Type

(Years)

A

B

C

5 or less:

.80

.60

.50

More than 5, but not more than 10:

.75

.60

.50

More than 10, but not more than 20:

.65

.50

.45

More than 20:

.45

.35

.35

(b) For annuities and guaranteed interest contracts valued on a change in fund basis, the factors shown in the table set forth in Subparagraph (a) of this paragraph increased by:

Plan Type

A

B

C

.15

.25

.05

(c) For annuities and guaranteed interest contracts valued on an issue year basis (other than those with no cash settlement options) which do not guarantee interest on considerations received more than one year after issue or purchase and for annuities and guaranteed interest contracts valued on a change in fund basis which do not guarantee interest rates on considerations received more than twelve months beyond the valuation date, the factors shown in the table set forth in Subparagraph (a) of this paragraph or derived as required in the table set forth in Subparagraph (b) of this paragraph increased by:

Plan Type

A

B

C

.05

.05

.05

(d) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the guarantee duration is the number of years for which the contract guarantees interest rates in excess of the calendar year statutory valuation interest rate for life insurance policies with guarantee duration in excess of twenty years. For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the guarantee duration is the number of years from the date of issue or date of purchase to the date annuity benefits are scheduled to commence.

(e) Plan type as used in the above tables is defined as follows:

Plan Type A: At any time policyholder may withdraw funds only: with an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurer; or without such adjustment but in installments over five years or more; or as an immediate life annuity; or no withdrawal permitted.

Plan Type B: Before expiration of the interest rate guarantee, policyholder may withdraw funds only: with an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurer; or without such adjustment but in installments over five years or more; or no withdrawal permitted. At the end of interest rate guarantee, funds may be withdrawn without such adjustment in a single sum or installments over less than five years.

Plan Type C: Policyholder may withdraw funds before expiration of interest rate guarantee in a single sum or installments over less than five years either: without adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurer; or subject only to a fixed surrender charge stipulated in the contract as a percentage of the fund.

(f) An insurer may elect to value guaranteed interest contracts with cash settlement options and annuities with cash settlement options on either an issue year basis or on a change in fund basis. Guaranteed interest contracts with no cash settlement options and other annuities with no cash settlement options must be valued on an issue year basis. As used in Subsections B, C and D of this section, an issue year basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard for the entire duration of the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of issue or year of purchase of the annuity or guaranteed interest contract, and the change in fund basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard applicable to each change in the fund held under the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of the change in the fund.

D. The reference interest rate referred to in Paragraph (4) of Subsection B of this section shall be defined as follows:

(1) for all life insurance, the lesser of the average over a period of thirty-six months and the average over a period of twelve months, ending on June 30 of the calendar year next preceding the year of issue, of the monthly average of the composite yield on seasoned corporate bonds, as published by Moody's investors service, incorporated;

(2) for single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the average over a period of twelve months, ending on June 30 of the calendar year of issue or year of purchase, of the monthly average of the composite yield on seasoned corporate bonds, as published by Moody's investors service, incorporated;

(3) for other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in Paragraph (2) of this subsection, with guarantee duration in excess of ten years, the lesser of the average over a period of thirty-six months and the average over a period of twelve months, ending on June 30 of the calendar year of issue or purchase, of the monthly average of the composite yield on seasoned corporate bonds, as published by Moody's investors service, incorporated;

(4) for other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in Paragraph (2) of this subsection, with guarantee duration of ten years or less, the average over a period of twelve months, ending on June 30 of the calendar year of issue or purchase, of the monthly average of the composite yield on seasoned corporate bonds, as published by Moody's investors service, incorporated;

(5) for other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the average over a period of twelve months, ending on June 30 of the calendar year of issue or purchase, of the monthly average of the composite yield on seasoned corporate bonds, as published by Moody's investors service, incorporated;

(6) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, except as stated in Paragraph (2) of this subsection, the average over a period of twelve months, ending on June 30 of the calendar year of the change in the fund, of the monthly average of the composite yield on seasoned corporate bonds, as published by Moody's investors service, incorporated; and

(7) in the event that the national association of insurance commissioners determines that the monthly average of the composite yield on seasoned corporate bonds, as published by Moody's investors service, incorporated is no longer appropriate for the determination of the reference interest rate, then an alternative method for determination of the reference interest rate, which is adopted by the national association of insurance commissioners and approved by regulation promulgated by the superintendent may be substituted.

E. The reserve valuation method shall be defined as follows:

(1) Except as otherwise provided in this paragraph and Paragraph (2) of this subsection, reserves according to the national association of insurance commissioners reserve valuation method, for the life insurance and endowment benefits of policies providing for a uniform amount of insurance and requiring the payment of uniform premiums, shall be the excess, if any, of the present value, at the date of valuation, of such future guaranteed benefits provided for by such policies, over the then present value of any future modified net premiums therefor. The modified net premiums for any such policy shall be such uniform percentage of the respective contract premiums for such benefits that the present value, at the date of issue of the policy, of all such modified net premiums shall be equal to the sum of the then present value of such benefits provided for by the policy and the excess of Subparagraph (a) over Subparagraph (b) of this paragraph, as follows:

(a) a net level annual premium equal to the present value, at the date of issue, of such benefits provided for after the first policy year, divided by the present value, at the date of issue, of an annuity of one per annum payable on the first and each subsequent anniversary of such policy on which a premium falls due; provided, however, that such net level annual premium shall not exceed the net level annual premium on the nineteen-year premium whole life plan for insurance of the same amount at an age of one year higher than the age at issue of such policy; and

(b) a net one-year term premium for such benefits provided for in the first policy year.

Provided that for any life insurance policy issued on or after January 1, 1985 for which the contract premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for such excess and which provides an endowment benefit or a cash surrender value or a combination thereof in an amount greater than such excess premium, the reserve according to the commissioners reserve valuation method as of any policy anniversary occurring on or before the assumed ending date defined herein as the first policy anniversary on which the sum of any endowment benefit and any cash surrender value then available is greater than such excess premium shall, except as otherwise provided in Subparagraph (e) of this paragraph, be the greater of the reserve as of such policy anniversary calculated as described previously in this paragraph and the reserve as of such policy anniversary calculated as previously described in this paragraph, but with: the value defined in Subparagraph (a) of this paragraph being reduced by fifteen percent of the amount of such excess first year premium; all present values of benefits and premiums being determined without reference to premiums or benefits provided for by the policy after the assumed ending date; the policy being assumed to mature on such date as an endowment; and the cash surrender value provided on such date being considered as an endowment benefit. In making the above comparison the mortality and interest bases stated in Paragraphs (1), (3), (4) and (5) of Subsection B of this section and in Subsections C and D of this section shall be used.

Reserves according to the commissioners reserve valuation method for: 1) life insurance policies providing for a varying amount of insurance or requiring the payment of varying premiums; 2) group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer (including a partnership or sole proprietorship) or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code, as now or hereafter amended; 3) disability and accidental death benefits in all policies and contracts; and 4) all other benefits, except life insurance and endowment benefits in life insurance policies and benefits provided by all other annuity and pure endowment contracts, shall be calculated by a method consistent with the principles of this paragraph, except that any extra premiums charged because of impairments or special hazards shall be disregarded in the determination of modified net premiums;

(c) in no event shall an insurer's aggregate reserves for all life insurance policies excluding disability and accidental death benefits, be less than the aggregate reserves calculated in accordance with the methods set forth in this paragraph and Paragraph (2) of this subsection and the mortality table or tables and rate or rates of interest used in calculating nonforfeiture benefits for such policies;

(d) reserves for any category of policies, contracts or benefits as established by the superintendent, may be calculated, at the option of the insurer, according to any standards which produce greater aggregate reserves for such category than those calculated according to the minimum standard herein provided, but the rate or rates of interest used for policies and contracts, other than annuity and pure endowment contracts, shall not be higher than the corresponding rate or rates of interest used in calculating any nonforfeiture benefits provided for therein.

Any such insurer which at any time shall have adopted any standard of valuation producing greater aggregate reserves than those calculated according to the minimum standard herein provided may, with the approval of the superintendent, adopt any lower standard of valuation, but not lower than the minimum herein provided; but, for the purpose of this section, the holding of additional reserves previously determined by a qualified actuary to be necessary to render the opinion required by Section 59A-8-7 NMSA 1978 shall not be deemed to be the adoption of a higher standard of valuation;

(e) if in any contract year the gross premium charged by any insurer on any policy or contract is less than the valuation net premium for the policy or contract calculated by the method used in calculating the reserve thereon but using the minimum valuation standards of mortality and rate of interest, the minimum reserve required for such policy or contract shall be the greater of either the reserve calculated according to the mortality table, rate of interest, and method actually used for such policy or contract, or the reserve calculated by the method actually used for such policy or contract but using the minimum standards of mortality and rate of interest and replacing the valuation net premium by the actual gross premium in each contract year for which the valuation net premium exceeds the actual gross premium. The minimum valuation standards of mortality and rate of interest referred to in this paragraph are those standards stated in Paragraphs (1), (3), (4) and (5) of Subsection B of this section.

Provided that for any life insurance policy issued on or after January 1, 1985 for which the gross premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for such excess and which provides an endowment benefit or a cash surrender value or a combination thereof in an amount greater than such excess premium, the foregoing provisions of Subparagraph (e) of this paragraph shall be applied as if the method actually used in calculating the reserve for such policy were the method previously described in this paragraph ignoring the unnumbered paragraph immediately following Subparagraph (b) of this paragraph. The minimum reserve at each policy anniversary of such a policy shall be the greater of the minimum reserve calculated in accordance with the method previously described in this paragraph, including the unnumbered paragraph immediately following Subparagraph (b), and the minimum reserve calculated in accordance with Subparagraph (e), of this paragraph; and

(f) in the case of any plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the insurer based on then estimates of future experience, or in the case of any plan of life insurance or annuity which is of such a nature that the minimum reserves cannot be determined by the methods described in Paragraphs (1) and (2) of this subsection, the reserves which are held under any such plan must: 1) be appropriate in relation to the benefits and the pattern of premiums for that plan; and 2) be computed by a method which is consistent with the principles of this standard valuation law, as determined by regulations promulgated by the superintendent.

(2) This paragraph shall apply to all annuity and pure endowment contracts other than group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer (including a partnership or sole proprietorship) or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code, as now or hereafter amended.

Reserves according to the commissioners annuity reserve method for benefits under annuity or pure endowment contracts, excluding any disability and accidental death benefits in such contracts, shall be the greatest of the respective excesses of the present values, at the date of valuation, of the future guaranteed benefits, including guaranteed nonforfeiture benefits, provided for by such contracts at the end of each respective contract year, over the present value, at the date of valuation, of any future valuation considerations derived from future gross considerations, required by the terms of such contract, that become payable prior to the end of such respective contract year. The future guaranteed benefits shall be determined by using the mortality table, if any, and the interest rate or rates, specified in such contracts for determining guaranteed benefits. The valuation considerations are the portions of the respective gross considerations applied under the terms of such contracts to determine nonforfeiture values.

History: Laws 1984, ch. 127, 122; 1993, ch. 320, 20.



Section 59A-8-6 - Annual valuation; reserves.

59A-8-6. Annual valuation; reserves.

A. The superintendent shall annually value, or cause to be valued, the reserve liabilities (hereinafter called reserves) for all outstanding life insurance policies and annuity and pure endowment contracts of every life insurer authorized to do business in this state, except that as to an alien insurer the valuation shall be limited to its United States business. The superintendent may certify the amount of any such reserves, specifying the mortality table or tables, rate or rates of interest and methods (net level premium method or other) used in calculation of such reserves.

B. In calculating such reserves the superintendent may use group methods and approximate averages for fractions of a year or otherwise. In lieu of valuation of reserves herein required of a foreign or alien insurer, the superintendent may accept any valuation made, or caused to be made, by the insurance supervisory official of any state or other jurisdiction when such valuation complies with the minimum standard herein provided and if the official of such state or jurisdiction accepts as sufficient and valid for all legal purposes the certificate of valuation of the superintendent when such certificate states the valuation to have been made in a specified manner according to which the aggregate reserves would be at least as large as if they had been computed in the manner prescribed by the law of that state or jurisdiction.

C. The insurer may increase the standards of mortality in particular cases of invalid lives and other extra hazards.

D. For all health insurance policies the insurer shall maintain an active life reserve which shall place a sound value on its liabilities under such policies and be not less than the reserve according to appropriate standards set forth in regulations issued by the superintendent and in no event less in the aggregate than the pro rata gross unearned premiums for such policies.

E. In no event shall the aggregate reserves for all polices [policies], contracts and benefits be less than the aggregate reserves determined by the qualified actuary to be necessary to render the opinion required by Section 59A-8-7 NMSA 1978.

History: Laws 1984, ch. 127, 123; 1993, ch. 320, 21.



Section 59A-8-7 - Actuarial opinion of reserves.

59A-8-7. Actuarial opinion of reserves.

A. This section shall become operative on January 1, 1995 for calendar years 1994 and thereafter.

B. Every life insurer doing business in this state shall annually submit the opinion of a qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the superintendent by regulation are computed appropriately, are based on assumptions which satisfy contractual provisions, are consistent with prior reported amounts and comply with applicable laws of this state. The superintendent by regulation shall define the specifics of this opinion and add any other items deemed to be necessary to its scope.

C. Every life insurer, except as exempted by or pursuant to regulation, shall also annually include in the opinion required by Subsection B of this section, an opinion of the same qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the superintendent by regulation, when considered in light of the assets held by the insurer with respect to the reserves and related actuarial items, including but not limited to the investment earnings on the assets and the considerations anticipated to be received and retained under the policies and contracts, make adequate provision for the insurer's obligations under the policies and contracts, including but not limited to the benefits under and expenses associated with the policies and contracts. The superintendent may provide by regulation for a transition period for establishing any higher reserves which the qualified actuary may deem necessary in order to render the opinion required by this section.

D. Every opinion required by Subsection C of this section shall be governed by the following provisions:

(1) a memorandum, in form and substance acceptable to the superintendent as specified by regulation, shall be prepared to support each actuarial opinion; and

(2) if the insurer fails to provide a supporting memorandum at the request of the superintendent [sic] determines that the supporting memorandum provided by the insurer fails to meet the standards prescribed by the regulations or is otherwise unacceptable to the superintendent, the superintendent may engage a qualified actuary at the expense of the insurer to review the opinion and the basis for the opinion and prepare such supporting memorandum as is required by the superintendent.

E. Every opinion required by this section shall be governed by the following provisions:

(1) the opinion shall be submitted with the annual statement reflecting the valuation of such reserve liabilities for each year ending on or after December 31, 1994;

(2) the opinion shall apply to all business in force, including individual and group health insurance plans in form and substance acceptable to the superintendent as specified by regulation;

(3) the opinion shall be based on standards adopted from time to time by the actuarial standards board and on such additional standards as the superintendent may by regulation prescribe;

(4) in the case of an opinion required to be submitted by a foreign or alien insurer, the superintendent may accept the opinion filed by that insurer with the insurance supervisory official of another state if the superintendent determines that the opinion reasonably meets the requirements applicable to an insurer domiciled in this state;

(5) for the purposes of this section, "qualified actuary" means a member in good standing of the American academy of actuaries who meets the requirements set forth in such regulations;

(6) except in cases of fraud or willful misconduct, the qualified actuary shall not be liable for damages to any person, other than the insurer and the superintendent, for any act, error, omission, decision or conduct with respect to the actuary's opinion;

(7) disciplinary action by the superintendent against the insurer or the qualified actuary shall be defined in regulations by the superintendent; and

(8) any memorandum in support of the opinion, and any other material provided by the insurer to the superintendent in connection therewith, shall be kept confidential by the superintendent and shall not be made public and shall not be subject to subpoena, other than for the purpose of defending an action seeking damages from any person by reason of any action required by this section or by regulations promulgated hereunder; provided, however, that the memorandum or other material may otherwise be released by the superintendent, with the written consent of the insurer, or to the American academy of actuaries upon request stating that the memorandum or other material is required for the purpose of professional disciplinary proceedings and setting forth procedures satisfactory to the superintendent for preserving the confidentiality of the memorandum or other material. Once any portion of the confidential memorandum is cited by the insurer in its marketing or is cited before any governmental agency other than a state insurance department or is released by the insurer to the news media, all portions of the confidential memorandum shall be no longer confidential.

History: 1978 Comp., 59A-8-7, enacted by Laws 1993, ch. 320, 22.



Section 59A-8-7.1 - Continued liability after assumption reinsurance transactions.

59A-8-7.1. Continued liability after assumption reinsurance transactions.

A ceding insurer shall remain jointly and severally liable with an unauthorized assuming insurer on ceded contracts or policies for which assumption certificates have been issued covering risks resident in this state until such time as:

A. the assuming insurer obtains a certificate of authority to transact the applicable kind of insurance in this state; or

B. the assuming insurer deposits with the superintendent a special deposit in an amount equal to the greater of:

(1) one hundred thousand dollars ($100,000); or

(2) twenty thousand dollars ($20,000) plus the statutory reserves required of an authorized insurer for the contracts assumed.

History: 1978 Comp., 59A-8-7.1, enacted by Laws 1993, ch. 320, 23.



Section 59A-8-8 - Loss reserves.

59A-8-8. Loss reserves.

A. Each authorized insurer shall maintain reserves in such amount as is requisite to cover losses and claims incurred and unpaid, together with related adjustment and settlement expense, whether reported or unreported as at financial statement date. In computing or approving such reserves the superintendent may estimate any portion which it is not practicable to compute accurately for [due to] failure to receive notice or otherwise.

B. Whenever the loss and loss expense experience of an insurer shows that its loss reserves, however calculated, are inadequate, the superintendent may require the insurer to maintain additional reserves.

History: Laws 1984, ch. 127, 125.



Section 59A-8-9 - Unearned premium reserve, casualty, vehicle, property, marine and surety insurances.

59A-8-9. Unearned premium reserve, casualty, vehicle, property, marine and surety insurances.

As to property, casualty, vehicle and surety insurance, and marine and transportation insurance other than as provided in Section 59A-8-10 NMSA 1978, the insurer shall maintain as a liability an unearned premium reserve on policies in force computed as follows: fifty percent of the gross premium in force on policies having one year or less to run and pro rata on those for longer periods, or pro rata for all premiums in force.

History: Laws 1984, ch. 127, 126; 1997, ch. 121, 4.



Section 59A-8-10 - Unearned premium reserve, marine and transportation insurance.

59A-8-10. Unearned premium reserve, marine and transportation insurance.

As to marine and transportation insurance, the entire amount of premiums on trip risks not terminated shall be deemed unearned; and the superintendent may require the insurer to carry a reserve equal to one hundred percent of premiums on trip risks written during the month ended as of the date of statement.

History: Laws 1984, ch. 127, 127.



Section 59A-8-11 - Title insurance reserves.

59A-8-11. Title insurance reserves.

A. As to title insurance the insurer shall set up and maintain unearned premium reserves as follows:

(1) as to guaranties and policies on property in this state issued prior to January 1, 1957, the insurer shall reserve initially a sum equal to ten percent of gross premiums therefor. The sum so accumulated may be reduced by five percent thereof at the end of each calendar year thereafter;

(2) as to guaranties and policies on property in this state issued on and after January 1, 1957, the insurer shall reserve initially a sum equal to ten percent of the gross risk premium therefor. At end of each calendar year following the year in which the guaranty or policy was issued the insurer may reduce the sum so reserved by five percent thereof.

B. The sums so reserved initially, or maintained thereafter, in accordance with the above provisions shall be considered unearned portions of the gross risk premiums on such guaranties or policies and shall be shown as a liability of the insurer in determining its financial condition.

C. If a title insurer on withdrawing from the title insurance business in this state desires to reinsure with another title insurer all its title guaranties or policies in this state, the superintendent may require the reinsurer to increase its unearned premium reserve by an amount not greater than the unearned premium reserve required of the withdrawing insurer as to the guaranties and policies so reinsured.

D. The term "gross risk premium" as used in this action [section] shall not include charges for abstracting, record searching, escrow and closing services and other related services which may be provided by the insurer, or costs and expenses of examinations of title, or premiums paid for reinsurance.

History: Laws 1984, ch. 127, 128.



Section 59A-8-12 - Mortgage guaranty contingency reserve.

59A-8-12. Mortgage guaranty contingency reserve.

A. Casualty or surety insurers insuring real property mortgage or deed of trust lenders against loss by nonpayment of the indebtedness shall maintain a contingency reserve for protection of policyholders against the effects of adverse economic cycles.

B. The insurer shall contribute to such contingency reserve fifty percent of net premiums (gross premiums less premiums returned to policyholders) written on such insurance remaining after establishment of the unearned premium reserve.

C. Subject to the superintendent's approval, the contingency reserve shall be available for payment of losses only when the insurer's incurred losses in any one (1) calendar year exceed the rate formula expected losses by ten percent of the related earned premiums.

History: Laws 1984, ch. 127, 129.



Section 59A-8-13 - Valuation of bonds.

59A-8-13. Valuation of bonds.

A. Subject to the provisions of Subsections B, C and D of this section, all bonds or other evidences of debt having a fixed term and rate of interest held by an insurer may, if amply secured and not in default as to principal or interest, be valued as follows:

(1) if purchased at par, at the par value; and

(2) if purchased above or below par, on the basis of the purchase price adjusted so as to bring the value to par at maturity and so as to yield in the meantime the effective rate of interest at which the purchase was made.

B. The purchase price shall in no event be taken at a higher figure than actual market value at time of purchase, plus incidental costs of acquisition of the securities.

C. No such security shall be carried at above the call price for the entire issue during any period within which the security may be so called, and premiums paid at purchase shall be amortized by the scientific method to the first call date at which the entire issue may be redeemed.

D. Obligations subject to amortization under the published findings of the national association of insurance commissioners shall be carried at their amortized values. Obligations which do not qualify for amortization shall be reported at their market value or book value based upon an amortized computation, whichever is lower.

History: Laws 1984, ch. 127, 130; 1987, ch. 259, 9; 1993, ch. 320, 24.



Section 59A-8-14 - Valuation of other securities.

59A-8-14. Valuation of other securities.

A. Common stocks shall be valued at their market value, as determined by customary method, or, at the option of the company, they may be carried at cost if cost is less than market value. If no publicly traded market quotation is available, the value of the stocks shall be based on the pro rata share of the issuing company's net worth as shown by its audited financial statements or, in the case of an insurance company, the pro rata share of its statutory net worth.

B. Preferred stocks shall be valued in accordance with procedures promulgated periodically by the securities valuation office of the national association of insurance commissioners.

C. Stock of an insurer's subsidiary shall be valued only on the basis of value of the assets of the subsidiary that would constitute lawful investments of the insurer if acquired or held directly by the insurer.

History: 1978 Comp., 59A-8-14, enacted by Laws 1993, ch. 320, 25.



Section 59A-8-15 - Valuation of property.

59A-8-15. Valuation of property.

A. Real property held by a company may be valued at not more than: its cost plus the cost of capitalized additions and permanent improvements, less depreciation, or its fair market value as determined by appraisal within the most recent three years, whichever is less. Depreciation shall be computed under the straight line method or, at the option of the company, under any other method resulting in larger accumulated depreciation at any given time. Depreciation of any buildings shall be based upon an estimated useful life of not more than fifty years.

B. Property acquired in satisfaction of a debt shall be valued at its fair market value or the amount of the debt, including capitalized taxes and expenses, whichever amount is less.

History: 1978 Comp., 59A-8-15, enacted by Laws 1993, ch. 320, 26.



Section 59A-8-16 - Valuation of purchase money mortgages.

59A-8-16. Valuation of purchase money mortgages.

Purchase money mortgages or deeds of trust on real property referred to in Subsection A of Section 132 [59A-8-15 NMSA 1978] of this article shall be valued in an amount not exceeding acquisition cost of the real property covered thereby or ninety percent of the fair value of the real property, whichever is less.

History: Laws 1984, ch. 127, 133.






Article 8A - Standard Valuation

Section 59A-8A-1 - Short title. (Contingent effective date. See note.)

59A-8A-1. Short title. (Contingent effective date. See note.)

Chapter 59A, Article 8A NMSA 1978 may be cited as the "Standard Valuation Law".

History: 1978 Comp., 59A-8A-1, enacted by Laws 2014, ch. 59, 15.



Section 59A-8A-2 - Definitions. (Contingent effective date. See note.)

59A-8A-2. Definitions. (Contingent effective date. See note.)

As used in the Standard Valuation Law:

A. "accident and health insurance" means a policy that reflects morbidity risk and provides protection against economic loss resulting from an accident, a sickness or a medical condition and includes policies identified by the valuation manual as accident and health insurance;

B. "appointed actuary" means a qualified actuary who is appointed pursuant to the valuation manual to prepare the actuarial opinion required by Section 59A-8A-5 NMSA 1978;

C. "company" means an entity that has written, issued or reinsured life insurance contracts, accident and health insurance contracts or deposit-type contracts in New Mexico and has at least one contract for a life insurance, accident and health insurance or deposit-type policy in force or on claim or an entity that has written, issued or reinsured life insurance contracts, accident and health insurance contracts or deposit-type contracts in any state and is required to hold a certificate of authority to write life insurance, accident and health insurance or deposit-type contracts in New Mexico;

D. "deposit-type contract" means a contract that does not reflect mortality or morbidity risks and includes contracts identified by the valuation manual as deposit-type contracts;

E. "life insurance" means a policy that reflects mortality risk and includes annuity policies, pure endowment policies and policies identified by the valuation manual as life insurance;

F. "operative date of the valuation manual" means the January 1 of the first calendar year following the first July 1 after which the following have occurred:

(1) the valuation manual has been adopted by the national association of insurance commissioners by an affirmative vote of at least forty-two members or three-fourths of the members voting, whichever is greater;

(2) the Standard Valuation Law of the national association of insurance commissioners, as amended in 2009, or legislation including substantially similar terms and provisions, has been enacted by states that collectively represent more than seventy-five percent of written direct premiums, as reported in the life, accident and health annual statements, the health annual statements and the fraternal annual statements submitted for 2008; and

(3) the Standard Valuation Law of the national association of insurance commissioners, as amended in 2009, or legislation including substantially similar terms and provisions, has been enacted by at least forty-two of the following fifty-five jurisdictions:

(a) the fifty states of the United States;

(b) American Samoa;

(c) the Virgin Islands of the United States;

(d) the District of Columbia;

(e) Guam; and

(f) Puerto Rico;

G. "policyholder behavior" means an action that a policyholder, a contract holder or a person who has the right to elect options, such as a certificate holder, may take pursuant to a policy or contract that is subject to the Standard Valuation Law and, if allowed pursuant to the policy or contract, includes lapses, withdrawals, transfers, deposits, premium payments, loans and annuitization and benefit elections, but excludes events of mortality or morbidity that result in benefits prescribed in their essential aspects by the terms of the policy or contract;

H. "principle-based valuation" means a reserve valuation that uses one or more methods or one or more assumptions determined by the insurer and that is required to comply with Section 59A-8A-9 NMSA 1978;

I. "qualified actuary" means, on or after the operative date of the valuation manual, an individual who, according to the applicable qualification standards of the American academy of actuaries, is qualified to sign the applicable statement of actuarial opinion and who meets the applicable requirements indicated by the valuation manual;

J. "tail risk" means a risk that occurs either when the frequency of low-probability events is higher than expected under a normal probability distribution or when events of very significant magnitude are observed; and

K. "valuation manual" means the most recent version of the manual of valuation instructions adopted by the national association of insurance commissioners.

History: 1978 Comp., 59A-8A-2, enacted by Laws 2014, ch. 59, 16.



Section 59A-8A-3 - Reserve valuation. (Contingent effective date. See note.)

59A-8A-3. Reserve valuation. (Contingent effective date. See note.)

A. For policies and contracts issued prior to the operative date of the valuation manual:

(1) the superintendent shall annually value, or cause to be valued, the reserve liabilities (hereinafter called reserves) for all outstanding life insurance policies and annuity and pure endowment contracts of every life insurer authorized to do business in New Mexico and that are issued on or after the operative date of Section 59A-20-31 NMSA 1978, except that, for an alien insurer, the value is limited to the alien insurer's United States business. In calculating such reserves the superintendent may use group methods and approximate averages for fractions of a year or otherwise. In lieu of valuation of reserves herein required of a foreign or alien insurer, the superintendent may accept any valuation made, or caused to be made, by the insurance supervisory official of any state or other jurisdiction when such valuation complies with the minimum standard provided by the Standard Valuation Law;

(2) the provisions of Sections 59A-8A-6 and 59A-8A-7 NMSA 1978 apply, as appropriate, to a policy or contract that is subject to the provisions of the Standard Valuation Law and that is issued on or after the operative date of Section 59A-20-31 NMSA 1978 but prior to the operative date of the valuation manual. The provisions of Sections 59A-8A-8 and 59A-8A-9 NMSA 1978 do not apply to a policy or contract that is subject to the provisions of the Standard Valuation Law and that is issued on or after the operative date of Section 59A-20-31 NMSA 1978 but prior to the operative date of the valuation manual; and

(3) the minimum standard for the valuation of a policy or contract that is issued prior to the operative date of Section 59A-20-31 NMSA 1978 is the minimum standard provided in the laws in effect immediately prior to that date.

B. For a policy or contract that is issued on or after the operative date of the valuation manual:

(1) the superintendent shall annually value, or cause to be valued, the reserve liabilities, hereinafter called reserves, of all outstanding life insurance, annuity and pure endowment, accident and health and deposit-type contracts of a life insurer authorized to do business in New Mexico that are issued on or after the operative date of the valuation manual. In the case of a foreign or alien insurer, the superintendent may, in the alternative, accept a valuation made, or caused to be made, by the insurance supervisory official of a state or other jurisdiction if that valuation complies with the minimum standard provided in the Standard Valuation Law; and

(2) the provisions of Sections 59A-8A-8 and 59A-8A-9 NMSA 1978 apply to all policies and contracts issued on or after the operative date of the valuation manual.

C. In no event shall the aggregate reserves for all policies, contracts and benefits issued prior to the operative date of the valuation manual be less than the aggregate reserves determined by the qualified actuary to be necessary to render the opinion required by Section 59A-8A-4 NMSA 1978.

History: Laws 1984, ch. 127, 123; 1993, ch. 320, 21; 59A-8-6 recompiled and amended as 59A-8A-3 by Laws 2014, ch. 59, 17.



Section 59A-8A-4 - Actuarial opinion prior to operative date of valuation manual. (Contingent effective date. See note.)

59A-8A-4. Actuarial opinion prior to operative date of valuation manual. (Contingent effective date. See note.)

A. This section applies to actuarial opinions issued prior to the operative date of the valuation manual.

B. Every life insurer doing business in New Mexico shall annually submit the opinion of a qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the superintendent by regulation are computed appropriately, are based on assumptions that satisfy contractual provisions, are consistent with prior reported amounts and comply with applicable laws of New Mexico. The superintendent by regulation shall define the specifics of this opinion and add any other items deemed to be necessary to its scope.

C. Every life insurer, except as exempted by or pursuant to regulation, shall also annually include in the opinion required by Subsection B of this section, an opinion of the same qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the superintendent by regulation, when considered in light of the assets held by the insurer with respect to the reserves and related actuarial items, including but not limited to the investment earnings on the assets and the considerations anticipated to be received and retained under the policies and contracts, make adequate provision for the insurer's obligations under the policies and contracts, including but not limited to the benefits under and expenses associated with the policies and contracts. The superintendent may provide by regulation for a transition period for establishing any higher reserves that the qualified actuary may deem necessary in order to render the opinion required by this section.

D. Every opinion required by Subsection C of this section shall be governed by the following provisions:

(1) a memorandum, in form and substance acceptable to the superintendent as specified by regulation, shall be prepared to support each actuarial opinion; and

(2) if the insurer fails to provide a supporting memorandum at the request of the superintendent within a period specified by rule or if the superintendent determines that the supporting memorandum provided by the insurer fails to meet the standards prescribed by the regulations or is otherwise unacceptable to the superintendent, the superintendent may engage a qualified actuary at the expense of the insurer to review the opinion and the basis for the opinion and prepare such supporting memorandum as is required by the superintendent.

E. Every opinion required by this section shall be governed by the following provisions:

(1) the opinion shall be submitted with the annual statement reflecting the valuation of such reserve liabilities for each year ending on or after December 31, 1994;

(2) the opinion shall apply to all business in force, including individual and group health insurance plans in form and substance acceptable to the superintendent as specified by regulation;

(3) the opinion shall be based on standards adopted from time to time by the actuarial standards board and on such additional standards as the superintendent may by regulation prescribe;

(4) in the case of an opinion required to be submitted by a foreign or alien insurer, the superintendent may accept the opinion filed by that insurer with the insurance supervisory official of another state if the superintendent determines that the opinion reasonably meets the requirements applicable to an insurer domiciled in New Mexico;

(5) for the purposes of this section, "qualified actuary" means a member in good standing of the American academy of actuaries who meets the requirements set forth in such regulations;

(6) except in cases of fraud or willful misconduct, the qualified actuary shall not be liable for damages to any person, other than the insurer and the superintendent, for any act, error, omission, decision or conduct with respect to the actuary's opinion;

(7) disciplinary action by the superintendent against the insurer or the qualified actuary shall be defined in regulations by the superintendent;

(8) except as provided in Paragraph (12) of this subsection, the documents, materials and other information that constitute a memorandum in support of the opinion and that are in the possession or control of the office of superintendent of insurance, and other materials provided by the company to the superintendent in connection with the memorandum, are confidential and are not subject to the Inspection of Public Records Act [Chapter 14, Article 2 NMSA 1978]. Nothing in this section shall be construed as a grant of privilege or confidentiality or a bar to production of that information by an insurer in a civil suit, whether or not the office of superintendent of insurance is a party; provided that the superintendent may use the documents, materials or other information in the furtherance of a regulatory or legal action brought in the course of the superintendent's official duties;

(9) neither the superintendent nor any person who receives documents, materials or other information while acting pursuant to the authority of the superintendent shall be permitted or required in a private civil action to testify on the confidential documents, materials or information subject to Paragraph (8) of this subsection;

(10) to assist in the performance of the superintendent's duties, the superintendent may:

(a) if the recipient agrees to maintain the confidentiality and privilege of the document, material or other information, share documents, materials or other information, including the confidential and privileged documents, with a state, federal or international regulatory agency, with the national association of insurance commissioners, its affiliates or its subsidiaries and with state, federal and international law enforcement authorities;

(b) receive documents, materials or information, including that which is otherwise confidential and privileged, from the national association of insurance commissioners, its affiliates or its subsidiaries and from regulatory and law enforcement officials of other foreign or domestic jurisdictions if the superintendent maintains as confidential or privileged a document, material or other information received with notice or the understanding that the content is confidential or privileged pursuant to the laws of the jurisdiction from which the information originates; and

(c) consistent with Paragraphs (8) through (10) of this subsection, enter into agreements governing sharing and the use of information;

(11) a disclosure to or a sharing by the superintendent pursuant to this section does not constitute a waiver of an applicable privilege or claim of confidentiality in the documents, materials or information; and

(12) a memorandum in support of the opinion and any other material provided by the insurer to the superintendent in connection therewith may be subject to subpoena for the purpose of defending an action seeking damages from the actuary who submitted the memorandum by reason of any action required by this section or by regulations promulgated hereunder; provided, however, that the memorandum or other material may otherwise be released by the superintendent, with the written consent of the insurer, or to the American academy of actuaries upon request stating that the memorandum or other material is required for the purpose of professional disciplinary proceedings and setting forth procedures satisfactory to the superintendent for preserving the confidentiality of the memorandum or other material. Once any portion of the confidential memorandum is cited by the insurer in its marketing or is cited before any governmental agency other than a state insurance department or is released by the insurer to the news media, all portions of the confidential memorandum shall be no longer confidential.

History: 1978 Comp., 59A-8-7, enacted by Laws 1993, ch. 320, 22; recompiled and amended as 59A-8A-4 by Laws 2014, ch. 59, 18.



Section 59A-8A-5 - Actuarial opinion after operative date of valuation manual. (Contingent effective date. See note.)

59A-8A-5. Actuarial opinion after operative date of valuation manual. (Contingent effective date. See note.)

A. This section applies to actuarial opinions issued after the operative date of the valuation manual.

B. A company with outstanding life insurance, accident and health insurance or deposit-type contracts in New Mexico and that is subject to regulation by the superintendent shall annually submit the opinion of the appointed actuary on whether the reserves and related actuarial items held in support of the policies and contracts are computed appropriately, based on assumptions that satisfy contractual provisions, consistent with prior reported amounts and comply with the laws of New Mexico. The opinion shall comport with related provisions of the valuation manual.

C. Except as excluded by the provisions of the valuation manual, a company with outstanding life insurance, accident and health insurance or deposit-type contracts in New Mexico and that is subject to regulation by the superintendent shall include in the opinion required by Subsection B of this section an assessment of whether, when considering the assets held by the company with respect to the reserves and related actuarial items, including the investment earnings on the assets and the anticipated considerations to be received and retained pursuant to the policies and contracts, the reserves and related actuarial items that are held in support of the policies and contracts that are specified in the valuation manual make adequate provision for the company's obligations pursuant to the policies and contracts, including the benefits pursuant to and expenses associated with the policies and contracts.

D. An opinion required by Subsection B of this section shall be accompanied by a memorandum of support, whose form and substance comply with the provisions of the valuation manual and are acceptable to the superintendent. If, within a period of time specified by the provisions of the valuation manual and upon the request of the superintendent, an insurance company fails to provide a memorandum of support, the superintendent may engage, at the insurance company's expense, a qualified actuary to review the opinion and the basis for it and prepare a memorandum of support. If the superintendent determines that an insurance company's memorandum of support fails to meet the standards provided in the valuation manual or is otherwise unacceptable, the superintendent may engage the services of a qualified actuary to review the opinion and the basis for it and prepare a memorandum of support.

E. An opinion required by this section shall:

(1) conform in form and substance to the provisions of the valuation manual and be acceptable to the superintendent;

(2) accompany an annual statement that indicates the valuation of reserve liabilities for each year ending on or after the operative date of the valuation manual;

(3) apply to all policies and contracts subject to Subsection B of this section and other actuarial liabilities specified by the provisions of the valuation manual; and

(4) meet the standards adopted by the actuarial standards board or its successor and the relevant standards provided in the valuation manual.

F. In the case of a foreign or alien company, the superintendent may accept, instead of an opinion filed pursuant to Subsection B of this section, an opinion filed by the company with the insurance supervisory official of another state if the superintendent determines that the opinion reasonably meets the requirements applicable to a company domiciled in New Mexico.

G. Except in cases of fraud or willful misconduct, an appointed actuary is not liable for damages to a person, except the insurance company that appointed the actuary or the superintendent, resulting from an act, error, omission, decision or conduct related to the appointed actuary's opinion.

H. Disciplinary action by the superintendent against a company or its appointed actuary shall be defined by rules promulgated by the superintendent.

History: 1978 Comp., 59A-8A-5, enacted by Laws 2014, ch. 59, 19.



Section 59A-8A-6 - Rule-based reserve valuation methods. (Contingent effective date. See note.)

59A-8A-6. Rule-based reserve valuation methods. (Contingent effective date. See note.)

A. This subsection shall apply to only those policies and contracts issued prior to the operative date of Section 59A-20-31 NMSA 1978.

The legal minimum standard for valuation of life insurance contracts issued before the first day of January 1926 shall be the method and basis of valuation heretofore applied by the insurer in the valuation of such contracts, and for life insurance contracts issued on or after this date shall be the American experience table of mortality, with interest at the rate of three and one-half percent a year; or any other basis not producing a lower net value; provided, however, that the insurer may provide for not more than one-year preliminary term insurance by incorporating in the contracts a clause plainly showing that the first year's insurance under such policies is term insurance.

Except as otherwise provided in Paragraphs (2), (3), (4) and (5) of Subsection B of this section and in Subsections C, D and E of this section for group annuity and pure endowment contracts, the legal minimum standard for the valuation of annuities shall be the American experience table of mortality, with interest at the rate of five percent a year for group annuity and pure endowment contracts and four percent a year for other annuities.

B. Subsections B, C, D and E of this section shall apply to only those policies and contracts issued on and after the operative date of Section 59A-20-31 NMSA 1978, except as otherwise provided in Paragraphs (2), (3), (4) and (5) of this subsection and in Subsections C, D and E of this section for group annuity and pure endowment contracts issued prior to such operative date.

(1) Except as otherwise provided in Paragraphs (2), (3), (4) and (5) of this subsection and Subsections C, D and E of this section, the minimum standard for the valuation of all such policies and contracts shall be the commissioners reserve valuation methods defined in Paragraphs (1) and (2) of Subsection E of this section, five percent interest for group annuity and pure endowment contracts and three and one-half percent interest for all other such policies and contracts, or in the case of life insurance policies and contracts, other than annuity and pure endowment contracts, issued on or after July 1, 1973, four percent interest for such policies issued prior to July 1, 1977, five and one-half percent interest for single premium life insurance policies and four and one-half percent interest for all other such policies issued on or after July 1, 1977, and the following tables:

(a) for ordinary policies of life insurance issued on the standard basis, excluding any disability and accidental death benefits in such policies, the commissioners 1941 standard ordinary mortality table for such policies issued prior to the operative date of Paragraph (1) of Subsection D of Section 59A-20-31 NMSA 1978 and the commissioners 1958 standard ordinary mortality table for such policies issued on or after the operative date of Paragraph (1) of Subsection D of Section 59A-20-31 NMSA 1978 and prior to the operative date of Subsection F of Section 59A-20-31 NMSA 1978, provided that for any category of such policies issued on female risks, all modified net premiums and present values referred to in Subsections B, C, D and E of this section may be calculated according to an age not more than six years younger than the actual age of the insured; and for such policies issued on or after the operative date of Subsection F of Section 59A-20-31 NMSA 1978: 1) the commissioners 1980 standard ordinary mortality table; or 2) at the election of the insurer for any one or more specified plans of life insurance, the commissioners 1980 standard ordinary mortality table with ten-year select mortality factors; or 3) any ordinary mortality table, adopted after 1980 by the national association of insurance commissioners, that is approved by regulation promulgated by the superintendent for use in determining the minimum standard of valuation for such policies;

(b) for industrial life insurance policies issued on the standard basis, excluding any disability and accidental death benefits in such policies, the 1941 standard industrial mortality table for such policies issued prior to the operative date of Subsection E of Section 59A-20-31 NMSA 1978, and for such policies issued on or after such operative date, the commissioners 1961 standard industrial mortality table or any industrial mortality table, adopted after 1980 by the national association of insurance commissioners, that is approved by regulation promulgated by the superintendent for use in determining the minimum standard of valuation for such policies;

(c) for individual annuity and pure endowment contracts, excluding any disability and accidental death benefits in such policies, the 1937 standard annuity mortality table or, at the option of the insurer, the annuity mortality table for 1949, ultimate, or any modification of either of these tables approved by the superintendent;

(d) for group annuity and pure endowment contracts, excluding any disability and accidental death benefits in such policies, the group annuity mortality table for 1951, any modification of such table approved by the superintendent, or, at the option of the insurer, any of the tables or modifications of tables specified for individual annuity and pure endowment contracts;

(e) for total and permanent disability benefits in or supplementary to ordinary policies or contracts: 1) for policies or contracts issued on or after January 1, 1966, the tables of period 2 disablement rates and the 1930 to 1950 termination rates of the 1952 disability study of the society of actuaries, with due regard to the type of benefit or any tables of disablement rates and termination rates, adopted after 1980 by the national association of insurance commissioners, that are approved by regulation promulgated by the superintendent for use in determining the minimum standard of valuation for such policies; 2) for policies or contracts issued on or after January 1, 1961 and prior to January 1, 1966, either such tables or, at the option of the insurer, the class (3) disability table (1926); and 3) for policies issued prior to January 1, 1961, the class (3) disability table (1926). Any such table shall, for active lives, be combined with a mortality table permitted for calculating the reserves for life insurance policies;

(f) for accidental death benefits in or supplementary to policies: 1) for policies issued on or after January 1, 1966, the 1959 accidental death benefits table or any accidental death benefits table, adopted after 1980 by the national association of insurance commissioners, that is approved by regulation promulgated by the superintendent for use in determining the minimum standard of valuation for such policies; 2) for policies issued on or after January 1, 1961 and prior to January 1, 1966, either such table or, at the option of the insurer, the intercompany double indemnity mortality table; and 3) for policies issued prior to January 1, 1961, the intercompany double indemnity mortality table. 4) Either table shall be combined with a mortality table permitted for calculating the reserves for life insurance policies; and

(g) for group life insurance, life insurance issued on the substandard basis and other special benefits, such tables as may be approved by the superintendent.

(2) Except as provided in Paragraphs (3), (4) and (5) of this subsection and in Subsections C, D and E of this section, the minimum standard of valuation for individual annuity and pure endowment contracts issued on or after the operative date of this paragraph, as defined herein, and for all annuities and pure endowments purchased on or after such operative date under group annuity and pure endowment contracts, shall be the commissioners reserve valuation methods defined in Paragraphs (1) and (2) of Subsection E of this section and the following tables and interest rates:

(a) for individual annuity and pure endowment contracts issued prior to July 1, 1977, excluding any disability and accidental death benefits in such contracts, the 1971 individual annuity mortality table, or any modification of this table approved by the superintendent, and six percent interest for single premium immediate annuity contracts, and four percent interest for all other individual annuity and pure endowment contracts;

(b) for individual single premium immediate annuity contracts issued on or after July 1, 1977, excluding any disability and accidental death benefits in such contracts, the 1971 individual annuity mortality table, or any individual annuity mortality table, adopted after 1980 by the national association of insurance commissioners, that is approved by regulation promulgated by the superintendent for use in determining the minimum standard of valuation for such contracts, or any modification of these tables approved by the superintendent, and seven and one-half percent interest;

(c) for individual annuity and pure endowment contracts issued on or after July 1, 1977, other than single premium immediate annuity contracts, excluding any disability and accidental death benefits in such contracts, the 1971 individual annuity mortality table, or any individual annuity mortality table, adopted after 1980 by the national association of insurance commissioners, that is approved by regulation promulgated by the superintendent for use in determining the minimum standard of valuation for such contracts, or any modification of these tables approved by the superintendent, and five and one-half percent interest for single premium deferred annuity and pure endowment contracts and four and one-half percent interest for all other such individual annuity and pure endowment contracts;

(d) for annuities and pure endowments purchased prior to July 1, 1977, under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under such contracts, the 1971 group annuity mortality table, or any modification of this table approved by the superintendent, and six percent interest; and

(e) for annuities and pure endowments purchased on or after July 1, 1977, under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under such contracts, the 1971 group annuity mortality table, or any group annuity mortality table, adopted after 1980 by the national association of insurance commissioners, that is approved by regulation promulgated by the superintendent for use in determining the minimum standard of valuation for such annuities and pure endowments, or any modification of this table approved by the superintendent, and seven and one-half percent interest.

(f) After July 1, 1973, any insurer may file with the superintendent a written notice of its election to comply with the provisions of this paragraph after a specified date before January 1, 1979, which shall be the operative date of this paragraph for such insurer, provided that an insurer may elect a different operative date for individual annuity and pure endowment contracts from that elected for group annuity and pure endowment contracts. If an insurer makes no such election, the operative date of this paragraph for such insurer shall be January 1, 1979.

(3) The interest rates used in determining the minimum standard for the valuation of:

(a) life insurance policies issued in a particular calendar year, on or after the operative date of Subsection F of Section 59A-20-31 NMSA 1978;

(b) individual annuity and pure endowment contracts issued in a particular calendar year on or after January 1, 1982;

(c) annuities and pure endowments purchased in a particular calendar year on or after January 1, 1982 under group annuity and pure endowment contracts; and

(d) the net increase, if any, in a particular calendar year after January 1, 1982, in amounts held under guaranteed interest contracts shall be the calendar year statutory valuation interest rates as defined in Paragraph (4) of this subsection.

(4) The calendar year statutory valuation interest rates, I, shall be determined as follows and the results rounded to the nearest one-quarter of one percent:

(a) for life insurance,

I = .03 + W (R1 - .03) + W/2 (R2 - .09);

(b) for single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and from guaranteed interest contracts with cash settlement options,

I = .03 + W (R - .03)

where R1 is the lesser of R and .09, R2 is the greater of R and .09, R is the reference interest rate defined in Subsection D of this section, and W is the weighting factor defined in Subsection C of this section;

(c) for other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on an issue year basis, except as stated in Subparagraph (b) of this paragraph, the formula for life insurance stated in Subparagraph (a) of this paragraph shall apply to annuities and guaranteed interest contracts with guarantee durations in excess of ten years and the formula for single premium immediate annuities stated in Subparagraph (b) of this paragraph shall apply to annuities and guaranteed interest contracts with guarantee duration of ten years or less;

(d) for other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the formula for single premium immediate annuities stated in Subparagraph (b) of this paragraph shall apply; and

(e) for other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, the formula for single premium immediate annuities stated in Subparagraph (b) of this paragraph shall apply.

(5) However, if the calendar year statutory valuation interest rate for any life insurance policies issued in any calendar year determined without reference to this sentence differs from the corresponding actual rate for similar policies issued in the immediately preceding calendar year by less than one-half of one percent, the calendar year statutory valuation interest rate for such life insurance policies shall be equal to the corresponding actual rate for the immediately preceding calendar year. For purposes of applying the immediately preceding sentence, the calendar year statutory valuation interest rate for life insurance policies issued in a calendar year shall be determined for 1980 (using the reference interest rate defined for 1979) and shall be determined for each subsequent calendar year regardless of when Subsection F of Section 59A-20-31 NMSA 1978 becomes operative.

C. The weighting factors referred to in the formulas stated above are given in the following tables:

(1) Weighting Factors for Life Insurance:

Guarantee

Duration

(Years)

_______________

Weighting

Factors

_______________

10 or less

.50

More than 10, but not more

than 20

.45

More than 20

.35

For life insurance, the guarantee duration is the maximum number of years the life insurance can remain in force on a basis guaranteed in the policy or under options to convert to plans of life insurance with premium rates or nonforfeiture values or both that are guaranteed in the original policy;

(2) Weighting factor for single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options:

.80

(3) Weighting factors for other annuities and for guaranteed interest contracts, except as stated in Paragraph (2) of this subsection, shall be as specified in the tables set forth in Subparagraphs (a), (b) and (c) of this paragraph, according to the rules and definitions set forth in Subparagraphs (d), (e) and (f) of this paragraph:

(a) For annuities and guaranteed interest contracts valued on an issue year basis:

Guarantee

Duration

(Years)

_______________

Weighting Factor

for Plan Type

A B C

_______________

5 or less:

.80 .60 .50

More than 5, but not more

than 10:

.75 .60 .50

More than 10, but not more

than 20:

.65 .50 .45

More than 20:

.45 .35 .35

(b) For annuities and guaranteed interest contracts valued on a change in fund basis, the factors shown in the table set forth in Subparagraph (a) of this paragraph increased by:

Plan Type

A B C

_______________

.15 .25 .05

(c) For annuities and guaranteed interest contracts valued on an issue year basis (other than those with no cash settlement options) that do not guarantee interest on considerations received more than one year after issue or purchase and for annuities and guaranteed interest contracts valued on a change in fund basis that do not guarantee interest rates on considerations received more than twelve months beyond the valuation date, the factors shown in the table set forth in Subparagraph (a) of this paragraph or derived as required in the table set forth in Subparagraph (b) of this paragraph increased by:

Plan Type

A B C

_______________

.05 .05 .05

(d) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the guarantee duration is the number of years for which the contract guarantees interest rates in excess of the calendar year statutory valuation interest rate for life insurance policies with guarantee duration in excess of twenty years. For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the guarantee duration is the number of years from the date of issue or date of purchase to the date annuity benefits are scheduled to commence.

(e) Plan type as used in the above tables is defined as follows:

Plan Type A: At any time, policyholder may withdraw funds only: with an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurer; or without such adjustment but in installments over five years or more; or as an immediate life annuity; or no withdrawal permitted.

Plan Type B: Before expiration of the interest rate guarantee, policyholder may withdraw funds only: with an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurer; or without such adjustment but in installments over five years or more; or no withdrawal permitted. At the end of interest rate guarantee, funds may be withdrawn without such adjustment in a single sum or installments over less than five years.

Plan Type C: Policyholder may withdraw funds before expiration of interest rate guarantee in a single sum or installments over less than five years either: without adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurer; or subject only to a fixed surrender charge stipulated in the contract as a percentage of the fund.

(f) An insurer may elect to value guaranteed interest contracts with cash settlement options and annuities with cash settlement options on either an issue year basis or on a change in fund basis. Guaranteed interest contracts with no cash settlement options and other annuities with no cash settlement options must be valued on an issue year basis. As used in Subsections B, C and D of this section, an issue year basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard for the entire duration of the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of issue or year of purchase of the annuity or guaranteed interest contract, and the change in fund basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard applicable to each change in the fund held under the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of the change in the fund.

D. The reference interest rate referred to in Paragraph (4) of Subsection B of this section shall be defined as follows:

(1) for life insurance, the lesser of the average over a period of thirty-six months and the average over a period of twelve months, ending on June 30 of the calendar year next preceding the year of issue, of the monthly average of the composite yield on seasoned corporate bonds, as published by Moody's investors service, incorporated;

(2) for single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the average over a period of twelve months, ending on June 30 of the calendar year of issue or year of purchase, of the monthly average of the composite yield on seasoned corporate bonds, as published by Moody's investors service, incorporated;

(3) for other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in Paragraph (2) of this subsection, with guarantee duration in excess of ten years, the lesser of the average over a period of thirty-six months and the average over a period of twelve months, ending on June 30 of the calendar year of issue or purchase, of the monthly average of the composite yield on seasoned corporate bonds, as published by Moody's investors service, incorporated;

(4) for other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in Paragraph (2) of this subsection, with guarantee duration of ten years or less, the average over a period of twelve months, ending on June 30 of the calendar year of issue or purchase, of the monthly average of the composite yield on seasoned corporate bonds, as published by Moody's investors service, incorporated;

(5) for other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the average over a period of twelve months, ending on June 30 of the calendar year of issue or purchase, of the monthly average of the composite yield on seasoned corporate bonds, as published by Moody's investors service, incorporated;

(6) for other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, except as stated in Paragraph (2) of this subsection, the average over a period of twelve months, ending on June 30 of the calendar year of the change in the fund, of the monthly average of the composite yield on seasoned corporate bonds, as published by Moody's investors service, incorporated; and

(7) in the event that the national association of insurance commissioners determines that the monthly average of the composite yield on seasoned corporate bonds, as published by Moody's investors service, incorporated, is no longer appropriate for the determination of the reference interest rate, then an alternative method for determination of the reference interest rate that is adopted by the national association of insurance commissioners and approved by regulation promulgated by the superintendent may be substituted.

E. The reserve valuation method shall be defined as follows:

(1) Except as otherwise provided in this paragraph and Paragraph (2) of this subsection, reserves according to the national association of insurance commissioners reserve valuation method, for the life insurance and endowment benefits of policies providing for a uniform amount of insurance and requiring the payment of uniform premiums, shall be the excess, if any, of the present value, at the date of valuation, of such future guaranteed benefits provided for by such policies, over the then present value of any future modified net premiums therefor. The modified net premiums for any such policy shall be such uniform percentage of the respective contract premiums for such benefits that the present value, at the date of issue of the policy, of all such modified net premiums shall be equal to the sum of the then present value of such benefits provided for by the policy and the excess of Subparagraph (a) over Subparagraph (b) of this paragraph, as follows:

(a) a net level annual premium equal to the present value, at the date of issue, of such benefits provided for after the first policy year, divided by the present value, at the date of issue, of an annuity of one per annum payable on the first and each subsequent anniversary of such policy on which a premium falls due; provided, however, that such net level annual premium shall not exceed the net level annual premium on the nineteen-year premium whole life plan for insurance of the same amount at an age of one year higher than the age at issue of such policy; and

(b) a net one-year term premium for such benefits provided for in the first policy year.

Provided that for any life insurance policy issued on or after January 1, 1985 for which the contract premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for such excess and that provides an endowment benefit or a cash surrender value or a combination thereof in an amount greater than such excess premium, the reserve according to the commissioners reserve valuation method as of any policy anniversary occurring on or before the assumed ending date defined herein as the first policy anniversary on which the sum of any endowment benefit and any cash surrender value then available is greater than such excess premium shall, except as otherwise provided in Subparagraph (f) of this paragraph, be the greater of the reserve as of such policy anniversary calculated as described previously in this paragraph and the reserve as of such policy anniversary calculated as previously described in this paragraph, but with: the value defined in Subparagraph (a) of this paragraph being reduced by fifteen percent of the amount of such excess first year premium; all present values of benefits and premiums being determined without reference to premiums or benefits provided for by the policy after the assumed ending date; the policy being assumed to mature on such date as an endowment; and the cash surrender value provided on such date being considered as an endowment benefit. In making the above comparison the mortality and interest bases stated in Paragraphs (1), (3), (4) and (5) of Subsection B of this section and in Subsections C and D of this section shall be used.

Reserves according to the commissioners reserve valuation method for: 1) life insurance policies providing for a varying amount of insurance or requiring the payment of varying premiums; 2) group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer (including a partnership or sole proprietorship) or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code, as now or hereafter amended; 3) disability and accidental death benefits in all policies and contracts; and 4) all other benefits, except life insurance and endowment benefits in life insurance policies and benefits provided by all other annuity and pure endowment contracts, shall be calculated by a method consistent with the principles of this paragraph;

(c) in no event shall an insurer's aggregate reserves for all life insurance policies, excluding disability and accidental death benefits, be less than the aggregate reserves calculated in accordance with the methods set forth in this paragraph and Paragraph (2) of this subsection and the mortality table or tables and rate or rates of interest used in calculating nonforfeiture benefits for such policies;

(d) at the option of the insurer, reserves for policies and contracts issued prior to the operative date of Section 59A-20-31 NMSA 1978 may be calculated according to a standard that produces greater aggregate reserves for the policies and contracts than the minimum required by the laws in effect immediately prior to that date;

(e) reserves for any category of policies, contracts or benefits as established by the superintendent that are issued on or after the operative date of Section 59A-20-31 NMSA 1978 may be calculated, at the option of the insurer, according to any standards that produce greater aggregate reserves for such category than those calculated according to the minimum standard herein provided, but the rate or rates of interest used for policies and contracts, other than annuity and pure endowment contracts, shall not be greater than the corresponding rate or rates of interest used in calculating any nonforfeiture benefits provided for in the policies or contracts.

Any such insurer that at any time adopts any standard of valuation producing greater aggregate reserves than those calculated according to the minimum standard provided by the Standard Valuation Law may, with the approval of the superintendent, adopt any lower standard of valuation, but not lower than the minimum herein provided; but, for the purpose of this section, the holding of additional reserves previously determined by a qualified actuary to be necessary to render the opinion required by Section 59A-8A-4 NMSA 1978 shall not be deemed to be the adoption of a higher standard of valuation;

(f) if in any contract year the gross premium charged by any insurer on any policy or contract is less than the valuation net premium for the policy or contract calculated by the method used in calculating the reserve thereon but using the minimum valuation standards of mortality and rate of interest, the minimum reserve required for such policy or contract shall be the greater of either the reserve calculated according to the mortality table, rate of interest, and method actually used for such policy or contract, or the reserve calculated by the method actually used for such policy or contract but using the minimum standards of mortality and rate of interest and replacing the valuation net premium by the actual gross premium in each contract year for which the valuation net premium exceeds the actual gross premium. The minimum valuation standards of mortality and rate of interest referred to in this paragraph are those standards stated in Paragraphs (1), (3), (4) and (5) of Subsection B of this section.

Provided that for any life insurance policy issued on or after January 1, 1985 for which the gross premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for such excess and that provides an endowment benefit or a cash surrender value or a combination thereof in an amount greater than such excess premium, the foregoing provisions of Subparagraph (f) of this paragraph shall be applied as if the method actually used in calculating the reserve for such policy were the method previously described in this paragraph ignoring the unnumbered paragraph immediately following Subparagraph (b) of this paragraph. The minimum reserve at each policy anniversary of such a policy shall be the greater of the minimum reserve calculated in accordance with the method previously described in this paragraph, including the unnumbered paragraph immediately following Subparagraph (b), and the minimum reserve calculated in accordance with Subparagraph (f) of this paragraph; and

(g) in the case of any plan of life insurance that provides for future premium determination, the amounts of which are to be determined by the insurer based on then estimates of future experience, or in the case of any plan of life insurance or annuity that is of such a nature that the minimum reserves cannot be determined by the methods described in Paragraphs (1) and (2) of this subsection, the reserves that are held under any such plan must: 1) be appropriate in relation to the benefits and the pattern of premiums for that plan; and 2) be computed by a method that is consistent with the principles of this standard valuation law, as determined by regulations promulgated by the superintendent.

(2) This paragraph shall apply to all annuity and pure endowment contracts other than group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer (including a partnership or sole proprietorship) or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code, as now or hereafter amended.

Reserves according to the commissioners annuity reserve method for benefits under annuity or pure endowment contracts, excluding any disability and accidental death benefits in such contracts, shall be the greatest of the respective excesses of the present values, at the date of valuation, of the future guaranteed benefits, including guaranteed nonforfeiture benefits, provided for by such contracts at the end of each respective contract year, over the present value, at the date of valuation, of any future valuation considerations derived from future gross considerations, required by the terms of such contract, that become payable prior to the end of such respective contract year. The future guaranteed benefits shall be determined by using the mortality table, if any, and the interest rate or rates, specified in such contracts for determining guaranteed benefits. The valuation considerations are the portions of the respective gross considerations applied under the terms of such contracts to determine nonforfeiture values.

History: Laws 1984, ch. 127, 122; 1993, ch. 320, 20; 1978 Comp. 59A-8-5, recompiled and amended as 59A-8A-6 by Laws 2014, ch. 59, 20.



Section 59A-8A-7 - Minimum standards for accident and health insurance contracts. (Contingent effective date. See note.)

59A-8A-7. Minimum standards for accident and health insurance contracts. (Contingent effective date. See note.)

For an accident and health insurance contract issued on or after the operative date of the valuation manual, the standard prescribed in the valuation manual is the minimum standard of valuation required by Subsection B of Section 59A-8A-3 NMSA 1978. For an accident and health insurance contract issued on or after the operative date of Section 59A-20-31 NMSA 1978 and prior to the operative date of the valuation manual, the minimum standard of valuation is the standard adopted by the superintendent by rule.

History: 1978 Comp., 59A-8A-7, enacted by Laws 2014, ch. 59, 21.



Section 59A-8A-8 - Valuation manual for policies issued on or after operative date of valuation manual. (Contingent effective date. See note.)

59A-8A-8. Valuation manual for policies issued on or after operative date of valuation manual. (Contingent effective date. See note.)

A. For a policy issued on or after the operative date of the valuation manual, the standard prescribed in the valuation manual is the minimum standard of valuation required by Subsection B of Section 59A-8A-3 NMSA 1978, except as provided in Subsection D or F of this section.

B. Unless an amendment to the valuation manual provides for a later effective date, an amendment to the valuation manual takes effect on the January 1 after the date that the amendment was adopted by the national association of insurance commissioners by an affirmative vote of:

(1) at least three-fourths of the members of the national association of insurance commissioners voting, but not less than a majority of the total membership; and

(2) members representing jurisdictions that collectively represent more than seventy-five percent of written direct premiums, as reported in the life, accident and health annual statements, the health annual statements and the fraternal annual statements most recently available before the time of the vote referred to in Paragraph (1) of this subsection.

C. The valuation manual shall indicate:

(1) minimum valuation standards for and definitions of the policies or contracts subject to Subsection B of Section 59A-8A-3 NMSA 1978, including:

(a) the superintendent's reserve valuation method for life insurance contracts, other than annuity contracts, subject to that subsection;

(b) the superintendent's annuity reserve valuation method for annuity contracts subject to that subsection; and

(c) minimum reserves for all other policies or contracts subject to that subsection;

(2) which policies and contracts or types of policies and contracts are subject to the requirements of a principle-based valuation in Subsection A of Section 59A-8A-9 NMSA 1978 and the minimum standards of valuation consistent with those requirements;

(3) for policies and contracts subject to a principle-based valuation pursuant to Section 59A-8A-9 NMSA 1978:

(a) requirements for the format of reports filed with the superintendent pursuant to Paragraph (4) of Subsection B of Section 59A-8A-9 NMSA 1978, which shall include information necessary to determine if the valuation is appropriate and complies with the Standard Valuation Law;

(b) prescribed assumptions for risks over which the company has no significant control or influence; and

(c) procedures for, and a process for appropriate waiver or modification of, corporate governance and oversight of the actuarial function;

(4) for policies not subject to a principle-based valuation pursuant to Section 59A-8A-9 NMSA 1978, the minimum standard of valuation shall either:

(a) be consistent with the minimum standard of valuation in effect prior to the operative date of the valuation manual; or

(b) provide for reserves that quantify the benefits and guarantees and the funding associated with the contracts and their risks at a level of conservatism that reflects conditions that include unfavorable events with a reasonable probability of occurring;

(5) other requirements, including those related to reserve methods, models for measuring risk, generation of economic scenarios, assumptions, margins, use of company experience, risk measurement, disclosure, certifications, reports, actuarial opinions and memoranda, transition rules and internal controls; and

(6) the data and form of the data required by Section 59A-8A-10 NMSA 1978, the person with whom the data must be submitted and, if appropriate, data analyses and reporting of analyses.

D. In the absence of a specific valuation requirement or if a specific valuation requirement in the valuation manual does not, in the opinion of the superintendent, comply with the Standard Valuation Law, then a company shall comply with the minimum valuation standards promulgated by rule by the superintendent.

E. The superintendent may engage, at the company's expense, a qualified actuary to conduct an actuarial examination of a company and issue an opinion on the appropriateness of the company's reserve assumption or method, or to review and issue an opinion on the company's compliance with a requirement of the Standard Valuation Law. The superintendent may rely upon the opinion of a qualified actuary engaged by the insurance supervisory official of another state, district or territory of the United States if that opinion relates to the provisions of the Standard Valuation Law. As used in this subsection, "engage" includes employment and contract employment.

F. The superintendent may require a company to change an assumption or method if the superintendent believes that the change is necessary to comply with the requirements of the valuation manual or the Standard Valuation Law. The company shall adjust its reserves to comply with the superintendent's requirement.

History: 1978 Comp., 59A-8A-8, enacted by Laws 2014, ch. 59, 22.



Section 59A-8A-9 - Requirements of a principle-based valuation. (Contingent effective date. See note.)

59A-8A-9. Requirements of a principle-based valuation. (Contingent effective date. See note.)

A. For policies and contracts that the valuation manual indicates are subject to this section, a company shall establish reserves using a principle-based valuation that:

(1) quantifies the benefits and guarantees and the funding associated with the contracts and their risks at a level of conservatism that reflects conditions that include unfavorable events with a reasonable probability of occurring during the lifetime of the contracts and, for a policy or contract with significant tail risk, reflects conditions appropriately adverse to quantify the tail risk;

(2) incorporates assumptions, risk analysis methods, financial models and management techniques that are consistent with, but not necessarily identical to, those used in the company's overall risk assessment process and that recognize potential differences in financial reporting structures and prescribed assumptions or methods;

(3) incorporates assumptions that:

(a) derive from the valuation manual; or

(b) do not derive from the valuation manual, but: 1) are established using the company's available experience and are relevant and statistically credible; or 2) if company data is not available, relevant or statistically credible, are established utilizing other relevant, statistically credible experience; and

(4) provides margins for uncertainty, including adverse deviation and estimation error, whose sizes vary in proportion to the margin and resulting reserve.

B. A company using a principle-based valuation for policies and contracts that the valuation manual indicates are subject to this section shall:

(1) establish procedures for corporate governance and oversight of the actuarial valuation function that are consistent with those provided for in the valuation manual;

(2) design its internal controls of principle-based valuation to ensure that all material risks inherent in the liabilities and associated assets subject to the valuation are included in the valuation and that valuations are made in accordance with the valuation manual;

(3) each year, provide to the superintendent and to the company's board of directors a certification of effectiveness of the internal controls of the company's principle-based valuation that are in place at the end of the preceding calendar year; and

(4) develop and, upon the request of the superintendent, file a principle-based valuation report that complies with the standards prescribed in the valuation manual.

C. A principle-based valuation may include a prescribed formulaic reserve component.

History: 1978 Comp., 59A-8A-9, enacted by Laws 2014, ch. 59, 23.



Section 59A-8A-10 - Experience reporting for policies in force on or after operative date of valuation manual. (Contingent effective date. See note.)

59A-8A-10. Experience reporting for policies in force on or after operative date of valuation manual. (Contingent effective date. See note.)

For policies in force on or after the operative date of the valuation manual, a company shall submit mortality, morbidity, policyholder behavior or expense experience and other data as prescribed in the valuation manual.

History: 1978 Comp., 59A-8A-10, enacted by Laws 2014, ch. 59, 24.



Section 59A-8A-11 - Confidentiality. (Contingent effective date. See note.)

59A-8A-11. Confidentiality. (Contingent effective date. See note.)

A. As used in this section, "confidential information" includes:

(1) memoranda in support of opinions submitted pursuant to Sections 59A-8A-4 and 59A-8A-5 NMSA 1978 and other documents, materials and information, including all working papers and copies of those papers, that are produced or obtained by or disclosed to the superintendent or another person in connection with those memoranda;

(2) documents, materials and other information, including all working papers and copies of those papers, that are produced or obtained by or disclosed to the superintendent or another person in the course of an examination conducted pursuant to Subsection E of Section 59A-8A-8 NMSA 1978; provided, however, that if an examination report or other material prepared in connection with an examination pursuant to Sections 59A-4-5 through 59A-4-13 NMSA 1978 is not held as private and confidential information pursuant to Sections 59A-4-5 through 59A-4-13 NMSA 1978, an examination report made under Subsection E of Section 59A-8A-8 NMSA 1978 shall not be confidential information to the same extent as if the examination report or other material had been prepared pursuant to Sections 59A-4-5 through 59A-4-13 NMSA 1978;

(3) reports, documents, materials and other information that are developed by a company in support of or in connection with an annual certification by a company pursuant to Paragraph (3) of Subsection B of Section 59A-8A-9 NMSA 1978 and that evaluate the effectiveness of the company's internal controls with respect to a principle-based valuation and any other documents, materials and other information, including working papers and copies of those papers that are produced by, obtained by or disclosed to the superintendent or another person in connection with those reports, documents, materials or other information;

(4) principle-based valuation reports developed pursuant to Paragraph (4) of Subsection B of Section 59A-8A-9 NMSA 1978 and other documents, materials and other information, including all working papers and copies of those papers that are produced or obtained by or disclosed to the superintendent or another person in connection with those reports; and

(5) documents, materials, data and other information that are submitted by a company pursuant to Section 59A-8A-10 NMSA 1978 and all other documents, materials, data and other information, including all working papers and copies of those papers, that are created or produced in connection with experience data that include any potentially company- or person-identifying information and that is provided to or obtained by the superintendent or another person in connection with the submissions required by Section 59A-8A-10 NMSA 1978.

B. Except as provided in this section, a company's confidential information is confidential and is not subject to the Inspection of Public Records Act [Chapter 14, Article 2 NMSA 1978]. Nothing in this section shall be construed as a grant of privilege or confidentiality or a bar to production of that information by an insurer in a civil suit, whether or not the office of superintendent of insurance is a party; provided that the superintendent may use the documents, materials or other information in the furtherance of a regulatory or legal action brought as a part of the superintendent's official duties. Neither the superintendent nor another person who received documents, materials or other information while acting pursuant to the authority of the superintendent shall be permitted or required in a private civil action to testify on the confidential documents, materials or information subject to this subsection.

C. In order to assist in the performance of the superintendent's duties, the superintendent may share confidential information:

(1) with another state, federal or international regulatory agency and with the national association of insurance commissioners, its affiliates or its subsidiaries; and

(2) in the case of confidential information specified in Paragraphs (1) and (4) of Subsection A of this section:

(a) with the actuarial board for counseling and discipline or its successor if the actuarial board for counseling and discipline or its successor requests the confidential information and states that it is required for a professional disciplinary proceeding; and

(b) with a state, federal or international law enforcement official if that official has the legal authority to agree and does agree to maintain the confidentiality and privilege of the documents, materials, data and other information in the same manner and to the same extent as the superintendent.

D. The superintendent may receive documents, materials, data and other information, including otherwise confidential and privileged documents, materials, data and other information, from the national association of insurance commissioners, its affiliates or its subsidiaries, from regulatory or law enforcement officials of foreign or domestic jurisdictions and from the actuarial board for counseling and discipline or its successor. The superintendent shall maintain as confidential or privileged a document, materials, data or other information received with notice or the understanding that the content is confidential or privileged pursuant to the laws of the jurisdiction from which the information originates.

E. The superintendent may enter into agreements governing the sharing and use of information that are consistent with Subsections B through H of this section.

F. No waiver of an applicable privilege or claim of confidentiality in confidential information results from a disclosure to the superintendent pursuant to the provisions of this section or as a result of the sharing authorized by Subsection C of this section.

G. A privilege established by the laws of a state or jurisdiction that is substantially similar to the privilege established by Subsections B through H of this section shall be available and enforced in any official proceeding in, and in any court of, New Mexico.

H. For the purposes of this section, "regulatory agency", "law enforcement agency" and "national association of insurance commissioners" include the employees, agents, consultants and contractors of the entity.

I. Notwithstanding Subsections B through H of this section, the confidential information specified in Paragraphs (1) and (4) of Subsection A of this section:

(1) may be subject to subpoena for the purpose of defending an action seeking damages from an appointed actuary who submits a related memorandum in support of an opinion pursuant to Sections 59A-8A-4 and 59A-8A-5 NMSA 1978 or who submits a principle-based valuation report developed pursuant to Paragraph (4) of Subsection B of Section 59A-8A-9 NMSA 1978 if the submission is required by the Standard Valuation Law or the rules promulgated in furtherance of that law;

(2) may, with the written consent of the company, be released by the superintendent; and

(3) ceases to be confidential once a portion of a memorandum in support of an opinion submitted pursuant to Sections 59A-8A-4 and 59A-8A-5 NMSA 1978 or a principle-based valuation report developed pursuant to Paragraph (4) of Subsection B of Section 59A-8A-9 NMSA 1978 is cited by the company in its marketing, publicly volunteered to a governmental agency other than a state insurance department or released by the company to the news media.

History: 1978 Comp., 59A-8A-11, enacted by Laws 2014, ch. 59, 25.



Section 59A-8A-12 - Single state exemption. (Contingent effective date. See note.)

59A-8A-12. Single state exemption. (Contingent effective date. See note.)

A. The superintendent may exempt from the requirements of Section 59A-8A-8 NMSA 1978 the specific product forms or product lines of a domestic company that is licensed and doing business only in New Mexico if:

(1) the superintendent has issued a written exemption to the company and has not subsequently revoked the exemption in writing; and

(2) the company computes reserves using the assumptions and methods used prior to the operative date of the valuation manual and using any requirements established by the superintendent and promulgated by rule.

B. For a company granted an exemption pursuant to this section, Sections 59A-8A-4, 59A-8A-6 and 59A-8A-7 NMSA 1978 apply. For a company that applies this exemption, a reference to Section 59A-8A-8 NMSA 1978 that is found in Sections 59A-8A-4, 59A-8A-6 and 59A-8A-7 NMSA 1978 does not apply.

History: 1978 Comp., 59A-8A-12, enacted by Laws 2014, ch. 59, 26.






Article 9 - Investments

Section 59A-9-1 - Scope.

59A-9-1. Scope.

This article [Chapter 59A, Article 9 NMSA 1978], with exception of Section 160 [59A-9-27 NMSA 1978], applies only to domestic insurers.

History: Laws 1984, ch. 127, 134.



Section 59A-9-2 - Eligible investments.

59A-9-2. Eligible investments.

A. Insurers shall invest in or lend their funds on security of, and shall hold as invested assets, only eligible investments as prescribed in this article.

B. Any particular investment held by an insurer on effective date of the Insurance Code, which was a legal investment at time made and which the insurer was legally entitled to possess immediately prior to such effective date, shall be deemed an eligible investment.

C. Eligibility of an investment shall otherwise be determined as of date of making or acquisition.

D. Any investment limitation based upon the amount of the insurer's assets or particular funds shall relate to such assets or funds as shown by the insurer's annual statement as of December 31 next preceding date of acquisition of the investment, or as shown by a more recent financial statement resulting from merger of another insurer, bulk reinsurance or change of capitalization.

E. No insurer shall pay any commission or brokerage for purchase or sale of property in excess of that usual and customary at the time and in the locality where the purchase or sale is made.

History: Laws 1984, ch. 127, 135.



Section 59A-9-3 - General qualifications.

59A-9-3. General qualifications.

A. No security or investment (other than real and personal property acquired under Section 59A-9-21 NMSA 1978) shall be eligible for acquisition by an insurer unless it is interest bearing or interest accruing or by its character entitled to dividends when declared and paid, or has other income-earning entitlement, is not then in default in any respect, and the insurer is entitled to receive for its exclusive account and benefit the interest or income accruing thereon.

B. No security or investment shall be eligible for purchase at a price above its fair market value.

C. No provision of Chapter 59A, Article 9 NMSA 1978 shall prohibit acquisition by an insurer of other or additional securities or property if received as a dividend or lawful distribution of assets, or upon a debt or judgment, or under a lawful and bona fide agreement of bulk reinsurance, merger, or consolidation. Any security or property so acquired which is not otherwise an eligible investment under this article shall be disposed of by the insurer pursuant to Section 59A-9-23 NMSA 1978 if real property, or pursuant to Section 59A-9-24 NMSA 1978 if personal property or securities.

D. Notwithstanding any other provision of law, a domestic insurance company may deposit or arrange for the deposit of securities held in or purchased for its general account and its separate accounts in a clearing corporation or the federal reserve book-entry system. When securities are deposited with a clearing corporation, certificates representing securities of the same class of the same issuer may be merged and held in bulk in the name of the nominee of such clearing corporation with any other securities deposited with such clearing corporation by any person, regardless of the ownership of such securities, and certificates representing securities of small denominations may be merged into one or more certificates of larger denominations. The records of any member bank through which an insurance company holds securities in the federal reserve book-entry system, and the records of any custodian banks through which an insurance company holds securities in a clearing corporation, shall at all times show that such securities are held for such insurance company and for which accounts thereof. Ownership of, and other interests in, such securities may be transferred by bookkeeping entry on the books of such clearing corporation or in the federal reserve book-entry system without, in either case, physical delivery of certificates representing such securities. The superintendent of insurance is authorized to promulgate rules and regulations governing the deposit by insurance companies of securities with clearing corporations and in the federal reserve book-entry system.

(1) "Clearing corporation" means a corporation as defined in Section 55-8-102 NMSA 1978, except that with respect to securities issued by institutions organized or existing under the laws of any foreign country or securities used to meet the deposit requirements pursuant to the laws of a foreign country as a condition of doing business therein, "clearing corporation" may include a corporation which is organized or existing under the laws of any foreign country and is legally qualified under such laws to effect transactions in securities by computerized book-entry.

(2) "Direct participant" means a bank or trust company or other institution which maintains an account in its name in a clearing corporation and through which an insurance company participates in a clearing corporation.

(3) "Federal Reserve book-entry system" means the computerized systems sponsored by the United States department of the treasury and certain agencies and instrumentalities of the United States government and such agencies and instrumentalities, respectively, in federal reserve banks through banks which are members of the federal reserve system or which otherwise have access to such computerized systems.

(4) "Member bank" means a national bank, state bank or trust company which is a member of the federal reserve system and through which an insurance company participates in the federal reserve book-entry system.

(5) "Securities" means instruments as defined in Section 55-8-102 NMSA 1978.

History: Laws 1984, ch. 127, 136; 1987, ch. 259, 10.



Section 59A-9-4 - Authorization and record of investments.

59A-9-4. Authorization and record of investments.

A. An insurer shall not make any particular investment or loan (other than policy loans or annuity contract loans of a life insurer) unless the same is authorized or ratified by the insurer's board of directors, or other appropriate governing body if a reciprocal or Lloyd's insurer, or by a committee thereof charged with supervision of investments and loans. The minutes of any such committee shall be recorded and a report submitted to the board of directors or such other appropriate governing body, at the next meeting thereof.

B. The insurer shall maintain a full record of each investment showing, among other pertinent information, the name of any officer, director or principal stockholder or security holder of the insurer having any direct, indirect or contingent interest in the securities, loan or property constituting the investment, or in the person in whose behalf the investment is made, and the nature of such interest.

History: Laws 1984, ch. 127, 137.



Section 59A-9-5 - Diversification.

59A-9-5. Diversification.

An insurer shall invest in or hold as assets categories of investments only within applicable limits as follows:

A. one person: an insurer shall not at any one time have any combination of investments in or loans upon the security of obligations, property or securities of any one person (other than its lawful subsidiary) aggregating over ten percent of the insurer's assets. This shall not apply as to general obligations of the United States or of any state or of Canada or province thereof, or include policy loans made under Section 148 [59A-9-15 NMSA 1978] of this article, or bank deposits or certificates of deposit issued by banks. For purposes of this provision a corporation or other lawful entity together with its subsidiaries and affiliates shall constitute one person;

B. voting stock: an insurer shall not invest in or hold at any one time more than ten percent of the outstanding voting stock of any corporation, except as to voting rights of preferred stock during default of dividends. This subsection does not apply to stock of the insurer's subsidiary acquired under Section 145 [59A-9-12 NMSA 1978] of this article;

C. minimum capital: an insurer shall invest and maintain invested funds not less in amount than the minimum paid-in capital stock required under the Insurance Code of a domestic stock insurer transacting like kinds of insurance, only in cash and the securities provided for under the following sections of this article: Sections 139 [59A-9-6 NMSA 1978] (public obligations), 140 [59A-9-7 NMSA 1978] (obligations, stock of certain federal and international agencies), 141 [59A-9-8 NMSA 1978] (corporate obligations), and 147 [59A-9-14 NMSA 1978] (equipment trust certificates);

D. revenue bonds: an insurer shall not have invested at any time more than twenty percent of its assets in revenue bonds described in Sections 139 and 141 [59A-9-6 and 59A-9-8 NMSA 1978] of this article;

E. equipment trust certificates: an insurer shall not have invested at any time more than fifteen percent of its assets in equipment trust certificates described in Section 147 [59A-9-14 NMSA 1978] of this article;

F. real property encumbrances: an insurer shall not at any one time have more than thirty-five percent of its assets invested in obligations secured by real property mortgages, trust deeds, contracts of purchase or other similar encumbrances of real property; and

G. other specific limits: limits as to investments in real property shall be as provided in Section 154 [59A-9-21 NMSA 1978] of this article; and other specific limits shall apply as stated in this article dealing with other respective kinds of investments.

History: Laws 1984, ch. 127, 138.



Section 59A-9-6 - Public obligations.

59A-9-6. Public obligations.

A. Subject to Subsection B, below, an insurer may invest in bonds or other evidences of indebtedness, not in default as to principal or interest, which are valid and legally authorized obligations issued, assumed or guaranteed by the United States government or by any state thereof, or by Canada or any of the provinces thereof; or by any county, city, town, village, municipality or district therein or political subdivision thereof, or public instrumentality of one or more of the foregoing, if by statutory or other legal requirements applicable thereto such obligations are payable as to both principal and interest, from:

(1) taxes levied or required to be levied upon all taxable property or all taxable income within the jurisdiction of such governmental unit; or

(2) adequate special revenues pledged or otherwise appropriated or by law required to be provided for the purpose of such payment; but not including any obligation payable solely out of special assessments on properties benefited by local improvements unless adequate security is evidenced by the ratio of assessment to value of the property or the obligation is additionally secured by an adequate guaranty fund or adequate source of revenue required by law.

B. No such investment shall be made in any bond or evidence of indebtedness rated lower than BAA by Moody's Investment Service, Inc. or BBB by Standard & Poors, Inc.

C. Bonds and similar obligations issued by any such governmental unit payable solely from revenues from special projects undertaken for air pollution control, exploitation of energy and other resources, transportation by pipeline or other means, and other similar projects, to be operated under lease or otherwise by one or more nongovernmental business entities, and such bonds or obligations guaranteed as to payment of principal and interest by such entities, are not deemed public obligations for purposes of this section. They shall be treated as obligations of the guarantors, and as to eligibility for investment of insurer funds are governed by Section 141 [59A-9-8 NMSA 1978] of this article.

History: Laws 1984, ch. 127, 139.



Section 59A-9-7 - Obligations, stock of certain federal and international agencies.

59A-9-7. Obligations, stock of certain federal and international agencies.

An insurer may invest in the obligations, and stock where stated, issued, assumed or guaranteed by the following agencies of the United States government, or in which such government is a participant, whether or not the obligations are guaranteed by it:

A. farm loan bank;

B. commodity credit corporation;

C. federal intermediate credit banks;

D. federal land banks;

E. central bank for cooperatives;

F. federal home loan banks, and stock thereof;

G. federal national mortgage association, and stock thereof when acquired in connection with sale of mortgage loans to such association;

H. international bank for reconstruction and development;

I. inter-American development bank;

J. Asian development bank;

K. African development bank; and

L. any other similar agency of, or participated in by, the United States government and of similar financial quality.

History: Laws 1984, ch. 127, 140; 1988, ch. 22, 2.



Section 59A-9-8 - Corporate obligations.

59A-9-8. Corporate obligations.

A. An insurer may invest in the bonds, debentures or secured obligations of any solvent corporation organized and existing under the laws of any state, or of Canada or province thereof, which has been in existence and active business operation for not less than five (5) years, and which has not defaulted in payment of interest or principal of any of its obligations during the five (5) years prior to investment.

B. No insurer shall invest in any such bonds or evidences of indebtedness in excess of ten percent of any issue and related issues thereof or one hundred thousand dollars ($100,000), whichever is the larger, subject to Paragraph A of Section 138 [59A-9-5 NMSA 1978] (diversification) of this article.

History: Laws 1984, ch. 127, 141.



Section 59A-9-9 - Preferred or guaranteed stocks.

59A-9-9. Preferred or guaranteed stocks.

A. An insurer may invest in preferred or guaranteed stocks or shares of any solvent institution existing under the laws of the United States or Canada, or any state or province thereof.

B. No insurer shall invest in any such preferred or guaranteed stock in an amount in excess of ten percent of any issue and related issues thereof, subject to Paragraph A of Section 138 [59A-9-5 NMSA 1978] (diversification) of this article, and subject to the limit of the insurer's investments in preferred, guaranteed and common stocks as stated in Subsection B of Section 143 [59A-9-10 NMSA 1978] (common stocks) of this article.

History: Laws 1984, ch. 127, 142.



Section 59A-9-10 - Common stocks.

59A-9-10. Common stocks.

A. An insurer may invest in nonassessable (except as to bank or trust company stocks, and except for taxes) common stocks, other than insurance stocks, of any solvent corporation organized and existing under the laws of the United States or Canada, or of any state or province thereof, which has been in existence and active business operation for at least five (5) years prior to the investment; and if such corporation has had net earnings available for dividends on such stock in each of such five (5) years. If the issuing corporation has not been in legal existence for the whole of such five (5) years but was formed as a consolidation or merger of two or more businesses of which at least one was in operation on a date five (5) years prior to the investment, the test of eligibility of the common stock under this section shall be based upon consolidated pro forma statements of the predecessor or constitutuent [constituent] institutions.

B. An insurer shall not at any time have invested in preferred or guaranteed stocks or common stocks an aggregate of more than ten percent of its assets if a life insurer, or thirty-five percent of its assets if transacting kinds of insurance other than life insurance.

History: Laws 1984, ch. 127, 143.



Section 59A-9-11 - Insurance stocks.

59A-9-11. Insurance stocks.

A. An insurer may invest in the stocks of other solvent insurers formed under the laws of this or another state, which stocks meet the applicable requirements of Section 142 [59A-9-9 NMSA 1978] (preferred or guaranteed stocks) or 143 [59A-9-10 NMSA 1978] (common stocks) of this article.

B. With the superintendent's advance written consent an insurer may acquire and hold controlling interest in or all outstanding voting stock of another such insurer. The superintendent shall not consent to any such acquisition if he finds it not in the best interests of the insurers involved, or of their respective policyholders or stockholders, or that the acquisition would materially tend to lessen competition or to result in any monopoly in the insurance business in this state.

C. Stock so acquired shall be included with other stock investments for the purpose of the limit of aggregate investments stated in Subsection B of Section 143 of this article.

History: Laws 1984, ch. 127, 144.



Section 59A-9-12 - Investments in subsidiaries.

59A-9-12. Investments in subsidiaries.

A. An insurer either by itself or in cooperation with one or more other business entities, may organize or acquire one or more subsidiaries engaged or to be engaged in any of the following businesses:

(1) an insurance business authorized by the jurisdiction in which the subsidiary is incorporated;

(2) acting as insurance producer for its parent or for any of its parent's insurer subsidiaries;

(3) investing, reinvesting or trading in securities for its own account, that of its parent, any subsidiary of its parent or any affiliate or subsidiary;

(4) management of any investment company registered pursuant to the federal Investment Company Act of 1940, as amended, including related sales and services;

(5) acting as a broker-dealer registered pursuant to the federal Securities Exchange Act of 1934, as amended;

(6) rendering investment advice to governments, government agencies, corporations or other organizations or groups;

(7) rendering other services related to operations of an insurance business;

(8) owning and managing assets that the parent corporation could itself own or manage;

(9) acting as administrative agent for a government instrumentality that is performing an insurance function; or

(10) financing insurance premiums, agents and other forms of consumer financing; and

(11) any other business activity determined by the superintendent to be reasonably ancillary to an insurance business.

B. In addition to investments in common stock, preferred stock, debt obligations and other securities permitted under all other sections of Chapter 59A, Article 9 NMSA 1978 an insurer may also:

(1) invest, in common stock, preferred stock, debt obligations and other securities of one or more subsidiaries, amounts which unless otherwise approved by the superintendent do not exceed the lesser of ten percent of the insurer's assets or fifty percent of the insurer's surplus as regards policyholders, if, after the investments, the insurer's surplus as regards policyholders will be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs. In calculating the amount of the investments, there shall be included:

(a) total net money or other consideration expended and obligations assumed in the acquisition or formation of a subsidiary, including all organizational expenses and contributions to capital and surplus of the subsidiary, whether or not represented by the purchase of capital stock or the issuance of other securities; and

(b) all amounts expended in acquiring additional common stock, preferred stock, debt obligations and other securities and all contributions to the capital and surplus of a subsidiary subsequent to its acquisition or formation;

(2) if the insurer's total liabilities, as calculated for annual statement purposes, are less than ten percent of assets, invest any amount in common stock, preferred stock, debt obligations and other securities of one or more subsidiaries, if, after the investment, the insurer's surplus as regards policyholders, considering the investment as if it were a disallowed asset, will be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs;

(3) invest any amount in common stock, preferred stock, debt obligations and other securities of one or more subsidiaries, if each subsidiary agrees to limit its investments in any asset so that the investments will not cause the amount of the total investment of the insurer to exceed any of the investment limitations specified in Paragraph (1) of this subsection or in Chapter 59A, Article 9 NMSA 1978, applicable to the insurer. For the purpose of this paragraph "the total investment of the insurer" includes:

(a) any direct investment by the insurer in an asset; and

(b) the insurer's proportionate share of any investment in an asset by any subsidiary of the insurer, which shall be calculated by multiplying the amount of the subsidiary's investment by the percentage of the insurer's ownership of the subsidiary;

(4) with the approval of the superintendent, invest any amount in common stock, preferred stock, debt obligations or other securities of one or more subsidiaries, if, after the investment, the insurer's surplus as regards policyholders will be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs; and

(5) invest any amount in the common stock, preferred stock, debt obligations or other securities of any subsidiary exclusively engaged in holding title to, or holding title to and managing or developing, real or personal property, if, after considering as a disallowed asset so much of the investment as is represented by subsidiary assets, which if held directly by the insurer would be considered as a disallowed asset, the insurer's surplus as regards policyholders will be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs, and if, following such investment, all voting securities of such subsidiary would be owned by the insurer.

C. Investments in common stock, preferred stock, debt obligations or other securities of subsidiaries made pursuant to Subsection B of this section shall not be subject to any of the otherwise applicable restrictions or prohibitions contained in this article applicable to the investments of the insurer.

D. Whether any investment made pursuant to Subsection B of this section meets the applicable requirements thereof is to be determined immediately after the investment is made, taking into account the then outstanding balance on all previous investments in debt obligations and the value of all previous equity securities as of the date they were made.

E. If an insurer ceases to control a subsidiary, it shall dispose of any investment made in it pursuant to this section within three years from time of the cessation of control or within such further time as the superintendent may prescribe, unless at any time after the investment is made, the investments meet the requirements for investment under any other section of the Insurance Code, and the insurer has so notified the superintendent.

History: Laws 1984, ch. 127, 145; 2001, ch. 90, 1; 2016, ch. 89, 10.



Section 59A-9-13 - Common trust funds, mutual funds.

59A-9-13. Common trust funds, mutual funds.

A. An insurer may invest in:

(1) a bank's common trust fund as defined in Section 584 of the United States Internal Revenue Code of 1954; and

(2) the securities of any open-end or closed-end management type investment company or investment trust registered under the federal Investment Company Act of 1940, as from time to time amended, if such investment company or trust has assets of not less than ten million dollars ($10,000,000) at date of the investment.

B. All such investments shall be considered as investment in common stocks for the purpose of the limit on aggregate investments imposed by Subsection B of Section 143 [59A-9-10 NMSA 1978] of this article.

History: Laws 1984, ch. 127, 146.



Section 59A-9-14 - Equipment trust certificates.

59A-9-14. Equipment trust certificates.

An insurer may invest in equipment trust obligations or certificates adequately secured and evidencing an interest in transportation equipment, wholly or in part within or principally based within, the United States or Canada, which obligations or certificates carry the right to receive determined portions of rental, purchase or other fixed obligatory payments to be made for use or purchase of such transportation equipment.

History: Laws 1984, ch. 127, 147.



Section 59A-9-15 - Policy loans.

59A-9-15. Policy loans.

A life insurer may lend to its policyholder or annuity contract holder, upon pledge of the policy or contract as collateral security, any sum not exceeding the cash surrender value of the policy or contract, or may lend against pledge or assignment of any of its supplementary contracts or other contracts or obligations, so long as the loan is adequately secured by such pledge or assignment.

History: Laws 1984, ch. 127, 148.



Section 59A-9-16 - Collateral loans.

59A-9-16. Collateral loans.

An insurer may invest in loans secured by deposits of collateral consisting of securities in which the insurer may otherwise invest under this article, if the current market value of such collateral is not less than twenty percent in excess of the amount of the loan. The amount so loaned shall be included pro rata in determining the maximum of funds permitted under this article to be invested in the respective categories of securities so pledged. The superintendent may by rule or regulation place reasonable limit upon such loans to a parent corporation, subsidiary or affiliate of the insurer.

History: Laws 1984, ch. 127, 149.



Section 59A-9-17 - Savings and share accounts, time certificates.

59A-9-17. Savings and share accounts, time certificates.

An insurer may invest in share or savings accounts of state or federal savings and loan or building and loan associations, or in time certificates issued by any such association, and in any one such institution only to the extent that the investment is insured by the Federal Savings and Loan Insurance Corporation or similar federal agency.

History: Laws 1984, ch. 127, 150.



Section 59A-9-18 - Miscellaneous investments.

59A-9-18. Miscellaneous investments.

A. An insurer may make loans or investments not otherwise expressly permitted under this article, in an aggregate amount not exceeding five percent of the insurer's assets and not exceeding one percent of such assets as to any one such loan or investment, if the loan or investment meets the requirements of Section 136 [59A-9-3 NMSA 1978] (general qualifications) of this article and by reason of safety of principal and yield otherwise qualifies as a sound investment. No such loan or investment shall be represented by:

(1) any item described in Section 119 [59A-8-2 NMSA 1978] (assets not allowed) of the Insurance Code or any loan or investment otherwise expressly prohibited;

(2) agents' balances, or amounts advanced to or owing by agents;

(3) any category of loans or investments expressly eligible under any other provision of this article; or

(4) any investment theretofore acquired or held by the insurer under any other category of loans or investments eligible under this article.

B. The insurer shall keep a separate record of all loans and investments made under this section.

History: Laws 1984, ch. 127, 151.



Section 59A-9-19 - Special investments of separate account funds.

59A-9-19. Special investments of separate account funds.

The amounts allocated to each separate account established with respect to variable life insurance and variable annuity contracts shall be invested and, together with the accumulations thereon reinvested, as provided for by the respective such contracts and in accordance with the provisions of Section 395 [59A-20-30 NMSA 1978] of the Insurance Code.

History: Laws 1984, ch. 127, 152.



Section 59A-9-20 - Special investments of title insurers.

59A-9-20. Special investments of title insurers.

A. A title insurer having paid-in capital stock paid in cash of not less than one hundred thousand dollars ($100,000), may invest an amount not exceeding fifty percent of its subscribed capital stock, or paid-in basic capital surplus if a mutual insurer, in preparation and purchase of materials or plant necessary to enable it to engage in the title insurance business.

B. In all statements and proceedings for determination of the insurer's financial condition, such investments shall be valued at actual cost thereof or at such lesser value as the insurer may estimate, or be omitted entirely at the insurer's option.

History: Laws 1984, ch. 127, 153.



Section 59A-9-21 - Real property.

59A-9-21. Real property.

A. An insurer may invest in real estate only if used for the purposes or acquired in the manner and within limits as follows:

(1) the building in which the insurer has its principal office and the land on which it stands, if the land is owned by the insurer or occupied under lease the terms of which are satisfactory to the superintendent, and if the superintendent has approved the title to the lands;

(2) such other real estate as is requisite for branch office or other business facilities necessary for the insurer's convenient accommodation in transaction of its business;

(3) real estate acquired in satisfaction or part payment of loans, mortgages, liens, judgments, decrees or debts previously owing to the insurer in due course of its business;

(4) real estate acquired in part payment of the consideration on sale of other real estate owned by the insurer, if such transaction has effected a net reduction in the insurer's real estate investments;

(5) real estate acquired by gift or devise, or through merger, consolidation or bulk reinsurance of another insurer or corporation under the Insurance Code;

(6) additional real estate and equipment incidental thereto, if necessary or convenient for enhancing the sale or other value of real estate previously acquired or held under this section; and

(7) real estate, or any interest therein, acquired or held by purchase, lease or otherwise, other than real estate to be used primarily for agricultural, ranch, mining, development of oil or mineral resources, recreational, amusement, hotel, motel or club purposes, acquired as an investment for production of income, or acquired to be improved or developed for such investment purposes pursuant to an existing program therefor. The insurer may hold, mortgage, improve, develop, maintain, manage, lease and sell or trade real estate acquired by it under this paragraph. The insurer may elect to hold under the provisions of this paragraph real estate duly acquired or held by it under other provisions of this section.

B. Real estate of the insurer under this section shall not in its respective categories exceed the applicable percentage of the insurer's assets as follows:

(1) under Paragraph A(1), principal office, fifteen percent unless a larger percentage, but not to exceed twenty-five percent, is approved by the superintendent;

(2) under Paragraph A(2), branch office and facilities, five percent;

(3) under Paragraph A(7), investment purposes, ten percent; and

(4) the aggregate of all real estate holdings under all categories, twenty-five percent.

C. Real estate holdings of the insurer shall be subject to disposal as provided in Section 156 [59A-9-23 NMSA 1978] of this article.

History: Laws 1984, ch. 127, 154.



Section 59A-9-22 - Real estate mortgages, deeds of trust.

59A-9-22. Real estate mortgages, deeds of trust.

A. An insurer may invest in bonds or notes secured by mortgages or deeds of trust representing first liens upon unencumbered and improved real estate located in this or another state, or in Canada, subject to the following conditions:

(1) the amount loaned, or aggregate amount of bonds issued upon the security of a mortgage or deed of trust, shall not at time of the investment exceed sixty-five percent of the fair market value of the real estate. The value of the real estate shall be substantiated by the appraisal of a recognized real estate appraiser acceptable to the superintendent. Before making the investment, a certificate of the value of the property, based on such appraisal, shall be executed by the insurer's board of directors or by an investment committee of the board of directors making or authorizing the investment on the insurer's behalf;

(2) there shall not have been any default as to payment of any part of the principal or interest of any such bond or note;

(3) the total investment in any one such note, or bond or bonds secured by the same real estate, shall not exceed seventy-five thousand dollars ($75,000) or ten percent of the insurer's assets, whichever is the greater; and

(4) in applying the limitation under this subsection there may be excluded from the amount invested that portion which is guaranteed by the superintendent for veteran affairs pursuant to the Servicemen's Readjustment Act of 1944 [repealed], as amended, or insured by the federal housing administrator or other agency of the United States government, or by an agency of the Canadian government.

B. "Improved real estate" means all real estate within limits of an incorporated village, town or city on which permanent buildings suitable for residence or commercial use are situated, and such other real estate as may be deemed to be "improved" for the purposes of this section under rules and regulations of the superintendent.

C. For purposes of this section real estate shall not be deemed to be encumbered:

(1) by existence of taxes or assessments which are not delinquent, instruments creating or reserving mineral, oil or timber rights, rights-of-way, joint driveways, sewer rights, rights in walls, or by building restrictions or other restrictive covenants; or

(2) when such real estate is subject to lease in whole or in part whereby rents or profits are reserved to the owner, if the security for such investment is a full and unrestricted first lien upon such real estate and there is no condition or rights of reentry or forfeiture under which the investment can be cut off, subordinated or otherwise disturbed.

D. A mortgage or deed of trust shall be deemed to represent a first lien upon the real estate for purposes of this section despite existence of a prior first mortgage or first deed of trust on the same real estate if the lending or investing insurer assumes and agrees to pay such prior first mortgage or deed of trust; and the balance owing on such prior first mortgage or deed of trust at time of the insurer's investment or loan, together with the additional amount loaned by the insurer on the security of the same real estate, shall be deemed to be the aggregate amount so invested by the insurer in the mortgage or deed of trust loan for purpose of limitations imposed thereon by this section and article.

E. Any such mortgage or deed of trust shall require the borrower to maintain insurance of improvements against the hazards of fire and those represented by extended coverage, for not less than seventy-five percent of the appraised value of the improvements.

History: Laws 1984, ch. 127, 155.



Section 59A-9-23 - Time limit for disposal of real property.

59A-9-23. Time limit for disposal of real property.

A. Except as stated in Subsection B, or unless the insurer elects to hold the real estate as an investment under Paragraph A(7) of Section 154 [59A-9-21 NMSA 1978] of this article:

(1) an insurer shall dispose of real estate acquired under Paragraph A(1) of Section 154 of this article within five (5) years after it has ceased to be necessary for the convenient accommodation of the insurer in conduct of its business; and

(2) an insurer shall dispose of real estate acquired under Paragraphs A(2) through A(6) of Section 154 of this article within five (5) years after date of acquisition, unless used or to be used for the insurer's convenient accommodation in conduct of its business under Paragraph A(1) of that section.

B. Upon proof satisfactory to the superintendent that the interests of the insurer would suffer materially by forced sale thereof, the superintendent may by order grant a reasonable extension of the period, as specified in such order, within which the insurer shall dispose of any particular parcel of such real estate.

History: Laws 1984, ch. 127, 156.



Section 59A-9-24 - Time limit for disposal of other ineligible property and securities.

59A-9-24. Time limit for disposal of other ineligible property and securities.

Any personal property or securities lawfully acquired by an insurer which it could not otherwise have invested in or loaned its funds upon at time of acquisition shall be disposed of by the insurer within three (3) years from date of acquisition unless within such period the property or security has attained to the status of eligibility; but any personal property or security acquired under any agreement of bulk reinsurance, merger or consolidation may be retained for a longer period if so provided in the plan for such reinsurance, merger or consolidation as approved by the superintendent under Article 34 [Chapter 59A, Article 34 NMSA 1978] of the Insurance Code. Upon application by the insurer and proof that forced sale of any such property or security would materially injure the interests of the insurer, the superintendent may extend the disposal period for an additional reasonable time.

History: Laws 1984, ch. 127, 157.



Section 59A-9-25 - Failure to dispose of property or securities; effect; penalty.

59A-9-25. Failure to dispose of property or securities; effect; penalty.

A. Any property or securities lawfully acquired, and held by an insurer after expiration of the period for disposal thereof and any extension of such period granted by the superintendent as provided in Sections 156 and 157 [59A-9-23 and 59A-9-24 NMSA 1978] of this article, shall not be allowed as an asset of the insurer.

B. The insurer shall forthwith dispose of any ineligible investments unlawfully acquired by it, and the superintendent shall suspend or revoke the insurer's certificate of authority if the insurer fails to dispose of the investment within such reasonable time as the superintendent, by order, may specify. No such investment shall be allowed as an asset in determining the insurer's financial condition.

History: Laws 1984, ch. 127, 158.



Section 59A-9-26 - Prohibited investments and investment underwriting.

59A-9-26. Prohibited investments and investment underwriting.

A. In addition to investments excluded pursuant to other provisions of the Insurance Code, an insurer shall not acquire, invest in or lend upon the security of:

(1) issued shares of its own capital stock, except as provided in Section 568 [59A-34-22 NMSA 1978] of the Insurance Code (purchase of own shares by stock insurer). No such shares shall be deemed an asset of the insurer in any determination of its financial condition;

(2) securities issued by a corporation or enterprise the controlling interest of which is, or will after such acquisition by the insurer be, held directly or indirectly by the insurer or any combination of the insurer and the insurer's directors, officers, subsidiaries or controlling stockholders (other than the parent corporation), and the spouses and children of any of the foregoing individuals. Investments in controlled insurance corporations or subsidiaries under Sections 144 and 145 [59A-9-11 and 59A-9-12 NMSA 1978] of this article are not subject to this section;

(3) any note or other evidence of indebtedness of any director, officer, employee or controlling stockholder of the insurer, or of the spouse or child of any of the foregoing individuals, except as to policy loans authorized under Section 148 [59A-9-15 NMSA 1978] of this article; or

(4) any real estate in which any officer or director or controlling stockholder (other than parent corporation) of the insurer has a financial interest.

B. No insurer shall underwrite or participate in underwriting of an offering of securities or property of any other person. This provision shall not prohibit the insurer from having a subsidiary which is a principal underwriter of a registered investment company (mutual fund).

C. No insurer shall enter into an agreement to withhold from sale any of its securities or property, and disposition of its assets shall at all times be within control of the insurer.

History: Laws 1984, ch. 127, 159.



Section 59A-9-27 - Investments of foreign insurers.

59A-9-27. Investments of foreign insurers.

The investment portfolio of a foreign or alien insurer shall be as permitted by the laws of its domicile if of a quality substantially equal to that required under this article for similar funds of like domestic insurers.

History: Laws 1984, ch. 127, 160.






Article 10 - Administration of Deposits; Trusteed Assets of Alien Insurer

Section 59A-10-1 - Authorized deposits.

59A-10-1. Authorized deposits.

The following deposits of insurers when made with the state treasurer through the superintendent shall be accepted and held in trust, subject to the provisions of Sections 161 through 170 [59A-10-1 through 59A-10-10 NMSA 1978] of this article:

A. deposits required under the Insurance Code for authority to transact insurance in this state;

B. deposits of domestic insurers when made pursuant to laws of other states, provinces or countries as requirement for authority to transact insurance therein; and

C. deposits in such additional amounts as permitted under Section 166 [59A-10-6 NMSA 1978] (excess deposits) of this article.

History: Laws 1984, ch. 127, 161.



Section 59A-10-2 - Purpose of deposit.

59A-10-2. Purpose of deposit.

A. Deposits made in this state pursuant to Sections 85 [59A-5-18 NMSA 1978] (general deposit), 86 [59A-5-19 NMSA 1978] (special deposit) or 87 [59A-5-20 NMSA 1978] (general deposit of alien insurer) of the Insurance Code shall be held in trust for the respective purposes stated in those sections.

B. A deposit made in this state by a domestic insurer transacting insurance in another state, province or country under the laws thereof shall be held for protection of all the insurer's policyholders or all its policyholders and creditors or for such other purpose or purposes as may be specified pursuant to such laws.

C. Deposits required under Section 100 [59A-5-33 NMSA 1978] (reciprocity provision) of the Insurance Code shall be held for purposes specified by the superintendent's order requiring the deposit to be made.

History: Laws 1984, ch. 127, 162.



Section 59A-10-3 - Securities eligible for deposit.

59A-10-3. Securities eligible for deposit.

A. All general deposits required under Section 59A-5-18 NMSA 1978 and special deposits required under Section 59A-5-19 NMSA 1978, in the minimum amount specified therefor, shall consist of public obligations of the type eligible for investment of funds of domestic insurers under Section 59A-9-6 NMSA 1978.

B. All additional general or special deposits required by the superintendent under Section 59A-5-18 or 59A-5-19 NMSA 1978 shall consist of:

(1) public obligations as referred to in Subsection A of this section;

(2) corporate obligations of the kind in which a domestic insurer may invest funds pursuant to Section 59A-9-8 NMSA 1978, if the security has such rating and additional qualifications as the superintendent may from time to time by rule or regulation reasonably prescribe for deposit purposes; and

(3) notes or bonds secured by mortgages insured and debentures issued by the federal housing administrator and obligations of national mortgage associations.

C. Evidences of indebtedness secured by real property shall be eligible for deposit only if the real property securing the indebtedness is situated in New Mexico.

D. Notwithstanding any other provision of law, the securities qualified for deposit under Chapter 59A, Article 10 NMSA 1978 by domestic insurance companies may be deposited with a clearing corporation or held in the federal reserve book-entry system. Securities deposited with a clearing corporation or held in the federal reserve book-entry system and used to meet the deposit requirements set forth in this article shall be under the control of the superintendent and shall not be withdrawn by the insurance company without the approval of the superintendent. Any insurance company holding securities in such manner shall provide to the superintendent evidence issued by its custodian or member bank through which such insurance company has deposited such securities in a clearing corporation or through which such securities are held in the federal reserve book-entry system, respectively, in order to establish that the securities are actually recorded in an account in the name of the custodian or other direct participant or member bank and that the records of the custodian, other participant or member bank reflect that such securities are held subject to the order of the superintendent.

E. Notwithstanding any other provision of law, securities eligible for deposit under the insurance laws of this state relating to deposit of securities by a foreign insurance company as a condition of commencing or continuing to do an insurance business in this state may be deposited with a clearing corporation or held in the federal reserve book-entry system. Securities deposited with a clearing corporation or held in the federal reserve book-entry system and used to meet the deposit requirements under the insurance laws of this state shall be under the control of the superintendent and shall not be withdrawn by the insurance company without the approval of the superintendent. Any insurance company holding such securities in such manner shall provide to the superintendent evidence issued by its custodian or a member bank through which such insurance company has deposited securities with a clearing corporation or held in the federal reserve book-entry system, respectively, in order to establish that the securities are actually recorded in an account in the name of the custodian or other direct participant or member bank and evidence that the records of the custodian, other participant or member bank reflect that such securities are held subject to the order of the superintendent.

F. Deposits of a domestic insurer held in this state pursuant to the laws of another state, province or country (other than the general deposit provided for by Section 59A-5-l8 NMSA l978) shall consist of such assets as are required or permitted by the laws of such state, province or country.

G. Deposits of foreign insurers made in this state under Section 59A-5-33 NMSA l978 shall consist of such assets as are required by the superintendent pursuant to such law.

History: Laws 1984, ch. 127, 163; 1987, ch. 259, 11; 2003, ch. 202, 3.



Section 59A-10-4 - State treasurer as depository.

59A-10-4. State treasurer as depository.

A. Deposits made in this state under the Insurance Code shall be made through the superintendent, and upon the superintendent's written order deposited with the state treasurer, who shall give receipt therefor and hold in trust deposits so made for the purpose or purposes made, subject to the applicable provisions of this article.

B. The state of New Mexico shall be responsible for safekeeping of all assets so deposited with the state treasurer, and shall bear the costs of the depository.

History: Laws 1984, ch. 127, 164.



Section 59A-10-5 - Depositories designated by treasurer.

59A-10-5. Depositories designated by treasurer.

The state treasurer may designate any solvent trust company or other solvent financial institution having trust powers and with offices located in this state, as the state treasurer's depository to receive and hold any general, special or excess deposit of an insurer under Chapter 59A, Article 10 NMSA 1978. The deposit shall be so handled at the expense, if any, of the insurer, and the state of New Mexico shall not be responsible for safekeeping thereof.

History: Laws 1984, ch. 127, 165; 2011, ch. 127, 5.



Section 59A-10-6 - Excess deposits.

59A-10-6. Excess deposits.

An insurer may deposit and maintain on deposit with the state treasurer through the superintendent, funds and securities eligible for deposit under this article in amount not over one hundred thousand dollars ($100,000) in excess of its required general deposit or special deposit, as the case may be, for purpose of absorbing fluctuations in value of assets held on deposit, and to facilitate exchange and substitution of such assets.

History: Laws 1984, ch. 127, 166.



Section 59A-10-7 - Insurer's rights during solvency.

59A-10-7. Insurer's rights during solvency.

A. So long as the insurer remains solvent and is in compliance with the Insurance Code it may:

(1) demand, receive, and sue for and recover the income from the assets deposited;

(2) exchange and substitute eligible assets of equivalent or greater fair market value for the deposited assets; and

(3) at any reasonable time inspect any such deposit.

B. The superintendent may prescribe or approve reasonable arrangements and safeguards under which a solvent insurer may sell a particular deposited asset, immediately reinvest the proceeds of such sale in other assets eligible for deposit under this article, and deposit such other assets in lieu of that sold, in absence of excess deposit of the insurer adequate to cover such exchange.

History: Laws 1984, ch. 127, 167.



Section 59A-10-8 - Replenishment of deposit.

59A-10-8. Replenishment of deposit.

If for any reason the market value of assets of the insurer held on deposit in this state falls below the amount required under the Insurance Code, the insurer shall promptly deposit other or additional eligible assets sufficient to cure the deficiency. If the insurer fails to cure the deficiency within a reasonable time after receipt of notice thereof from the superintendent, the superintendent shall revoke the insurer's certificate of authority.

History: Laws 1984, ch. 127, 168.



Section 59A-10-9 - Release of deposit.

59A-10-9. Release of deposit.

A. All general and special deposits of an insurer under the Insurance Code [Chapter 59A, Article 1 NMSA 1978] shall be released only as follows:

(1) upon extinguishment of all liabilities of the insurer for the security of which the deposit is held, by reinsurance contract or otherwise;

(2) upon the insurer ceasing to transact business in this state, and all of the liabilities for which the deposit was security have been satisfied or terminated, or assumed by another insurer authorized to transact insurance in New Mexico;

(3) if the insurer is subject to delinquency proceedings, upon proper order of a court of competent jurisdiction the insurer's deposited assets shall be released to the receiver, conservator, rehabilitator or liquidator of the insurer;

(4) upon the entry of a final order of liquidation or order approving a rehabilitation plan of a member insurer, and upon request of the domiciliary receiver, the deposit shall be released to the domiciliary receiver or to the applicable New Mexico guaranty association; or

(5) deposits held under Section 59A-10-6 NMSA 1978 shall be released in whole or in part to the insurer on the insurer's request while the insurer is solvent and its general or special deposit, as applicable, is otherwise in amount not less than that required of the insurer under the Insurance Code.

B. If the deposited assets are held pursuant to Section 59A-5-33 NMSA 1978, the deposit shall be released when the basis for such reciprocity no longer exists as to the deposit.

C. Release of a deposit shall be made only on application to and written order of the superintendent, made upon proof satisfactory to the superintendent of the existence of one or more of grounds for release stated in Subsection A of this section. The superintendent, before directing release of deposited assets, may require such evidence as the superintendent deems satisfactory that the release of the deposit, in whole or in part, should be made. In the case of special deposits, prior to release of the deposit pursuant to Paragraphs (3) and (4) of Subsection A of this section, the superintendent may require written assurances from the domiciliary receiver that the deposit will be handled in accordance with Section 59A-5-19 NMSA 1978 and applicable federal law.

History: Laws 1984, ch. 127, 169; 2012, ch. 9, 2.



Section 59A-10-10 - Impairment of surety on bond in lieu of special deposit; requirement of new bond.

59A-10-10. [Impairment of surety on bond in lieu of special deposit; requirement of new bond.]

If in the superintendent's opinion the solvency of any surety on a bond accepted under Section 86 [59A-5-19 NMSA 1978] of the Insurance Code in lieu of a special deposit has become impaired or doubtful, the superintendent shall so notify the principal on the bond and unless within ten (10) days thereafter the solvency of the surety is proved to the superintendent's satisfaction or a new acceptable bond substituted, or eligible assets deposited in amount required and in lieu of bond, the superintendent shall revoke the certificate of authority of the insurer principal in such bond.

History: Laws 1984, ch. 127, 170.



Section 59A-10-11 - Trusteed assets of alien insurer.

59A-10-11. Trusteed assets of alien insurer.

A. An alien insurer may use New Mexico as a state of entry to transact insurance in the United States by making and maintaining in this state a deposit of assets in trust with a bank or trust company domiciled in this state and designated or approved by the state treasurer and the superintendent and by obtaining a certificate of authority to transact the business of insurance in this state in accordance with Chapter 59A, Article 5 NMSA 1978.

B. The deposit shall be in an amount not less than as required of an alien insurer under Section 59A-5-20 NMSA 1978 and shall consist of assets eligible for deposit under Subsection B of Section 59A-10-3 NMSA 1978.

C. Such a deposit may be referred to as "trusteed assets".

History: Laws 1984, ch. 127, 171; 1991, ch. 125, 9.



Section 59A-10-12 - Purpose and duration.

59A-10-12. Purpose and duration.

The deposit of an alien insurer provided for in Section 171 [59A-10-11 NMSA 1978] of this article shall be held in trust for the benefit, security and protection of the policyholders, or policyholders and creditors, of the insurer in the United States, and shall be maintained as long as there is outstanding in the United States any liability of the insurer arising out of its insurance transactions therein.

History: Laws 1984, ch. 127, 172.



Section 59A-10-13 - Trust agreement.

59A-10-13. Trust agreement.

A. The deposit of an alien insurer referred to in Section 171 [59A-10-11 NMSA 1978] of this article shall be made and maintained under a written trust agreement between the insurer and trustee consistent with the requirements of Sections 171 through 179 [59A-10-11 to 59A-10-19 NMSA 1978] of this article, and shall be authenticated in such form and manner as the superintendent may designate or approve.

B. The trust agreement shall not be effective until filed with and approved in writing by the superintendent. The superintendent shall not approve any trust agreement found not in compliance with law, or terms of which do not in fact provide reasonably adequate protection for the insurer's policyholders or policyholders and creditors in the United States to the extent of the amount to be deposited. The trust agreement may be amended, but amendment shall not be effective until filed with and approved in writing by the superintendent.

C. The superintendent may withdraw approval of a trust agreement or of any amendment thereof if he finds upon hearing, after due notice thereof to the insurer and the trustee, that the requisites for such approval, as provided in Sections 171 through 179 of this article do not in fact exist or no longer exist.

History: Laws 1984, ch. 127, 173.



Section 59A-10-14 - Title; separation; accounting.

59A-10-14. Title; separation; accounting.

A. Title to the trusteed assets of such an alien insurer shall be vested in the trustee and its successors for the purposes of the trust deposit, and the trust agreement shall so provide.

B. The trustee shall keep the trusteed assets separate from its other assets, and shall maintain a record thereof sufficient to identify the trusteed assets at all times.

C. The trustee shall from time to time file with the superintendent its statement, in such form as the superintendent may designate or approve, certifying the character of the assets and the amounts and market value thereof. If the trustee fails to file the statement within a reasonable time after request therefor by the superintendent, the superintendent shall revoke the insurer's certificate of authority and immediately give written notice of such revocation to each other state in which, known to the superintendent, the insurer is transacting insurance business as either an authorized insurer or surplus line insurer.

History: Laws 1984, ch. 127, 174.



Section 59A-10-15 - Examination of assets.

59A-10-15. Examination of assets.

The superintendent may examine trusteed assets of any alien insurer at any time in accordance with the same conditions and procedures as govern examination of insurers in general under the Insurance Code.

History: Laws 1984, ch. 127, 175; 1991, ch. 125, 10.



Section 59A-10-16 - Withdrawal of assets.

59A-10-16. Withdrawal of assets.

A. The trust agreement of such an alien insurer shall provide in substance that no withdrawal of trusteed assets shall be made by the insurer or permitted by the trustee without written authorization or approval of the superintendent in advance thereof, except as follows:

(1) any or all income, earnings, dividends or interest accumulations of the trusteed assets may be paid over to the insurer's United States manager upon the insurer's written request; or

(2) for substitution, coincidentally with such withdrawal, of other eligible assets of value at least equal to that of assets being withdrawn, if the withdrawal is requested in writing by the insurer's United States manager under general or specific written authority from the insurer's board of directors or other similar governing body and a certified copy of such authority is filed with the trustee; or

(3) for the purpose of making deposits required by law in any state in which the insurer is or thereafter becomes an authorized insurer, for protection of its policyholders or policyholders and creditors in such state or in the United States, if such withdrawal does not reduce the insurer's deposit in this state below the minimum deposit required under Section 87 [59A-5-20 NMSA 1978] of the Insurance Code. The trustee shall transfer any assets so withdrawn and in amount so required to be deposited in the other state directly to the depository required to receive the deposit in the other state, as certified in writing by the public officer having supervision of insurance in that state; or

(4) for the purpose of transferring the trusteed assets to an official conservator, rehabilitator or liquidator under order of a court of competent jurisdiction.

B. The superintendent shall so authorize or approve withdrawal of only such assets as are in excess of the amount required to be held in trust under Section 87 of the Insurance Code, or as may otherwise be consistent with the provisions of Sections 171 through 179 [59A-10-11 to 59A-10-19 NMSA 1978] of this article.

C. If the insurer is no longer authorized to transact insurance under certificate of authority in any state, upon proof satisfactory to the superintendent that all of the insurer's liabilities arising out of its insurance transactions in the United States have been assumed by another insurer in such manner as to provide reasonable protection with respect thereto to the United States policyholders or policyholders and creditors of the withdrawing insurer, or such liabilities have otherwise terminated as to the withdrawing insurer, the superintendent shall authorize release of, and the trustee shall release, the trusteed assets to the withdrawing insurer or its successor in interest, or so much of such trusteed assets as the superintendent finds no longer reasonably required for protection of such policyholders or policyholders and creditors.

D. If the insurer becomes insolvent, or if its assets held in the United States are less than the sum of its liabilities in the United States arising from its insurance transactions therein and the amount of the required deposit, upon determination thereof the superintendent shall in writing order the trustee to suspend the right of the insurer or any other person to withdraw assets as authorized under Paragraphs (1), (2) and (3) of Subsection A of this section, and the trustee shall comply with such order until the superintendent's further order.

History: Laws 1984, ch. 127, 176.



Section 59A-10-17 - Substitution of trustee.

59A-10-17. Substitution of trustee.

With the superintendent's approval, a new trustee or new trustees may be substituted for the original trustee of trusteed assets of the alien insurer for any proper cause.

History: Laws 1984, ch. 127, 177.



Section 59A-10-18 - Mexican, Canadian insurers.

59A-10-18. Mexican, Canadian insurers.

Sections 171 through 179 [59A-10-11 to 59A-10-19 NMSA 1978] of this article applicable to a United States manager shall, in the case of insurers domiciled in Mexico or Canada, be deemed to refer to the president, vice-president, secretary, treasurer or other comparable officer of the insurer duly authorized by the insurer's board of directors or other similar governing body to act in behalf of the insurer as to the insurer's trusteed assets hereunder.

History: Laws 1984, ch. 127, 178.



Section 59A-10-19 - Levy upon deposit.

59A-10-19. Levy upon deposit.

No judgment creditor or other claimant of an insurer shall have the right to levy upon any of the assets or securities held in this state as a deposit for protection of the insurer's policyholders or policyholders and creditors. Levy upon deposits made pursuant to Section 100 [59A-5-33 NMSA 1978] (reciprocity provision) of the Insurance Code shall be permitted if so provided by the superintendent's order under which the deposit is required.

History: Laws 1984, ch. 127, 179.






Article 11 - Licensing Procedures for Producers and Others

Section 59A-11-1 - Scope of article.

59A-11-1. Scope of article.

A. Chapter 59A, Article 11 NMSA 1978 provides procedures for licensing insurance producers, surplus line brokers and adjusters; agents of prepaid dental plans; agents of nonprofit health care plans; bail bondsmen and their solicitors; registration of motor club representatives; licensing of insurance securities salespersons; and applications for, qualifying examinations, and issuance of, duration, continuation, and termination of all such licenses and registrations. For the purposes of that article, all such licenses and registrations are referred to as "licenses".

B. Chapter 59A, Article 11 NMSA 1978 shall also apply to all additional categories of persons operating in insurance fields and related fields as administrators, consultants, appraisers, or in whatever similar capacity, under laws now or hereafter enacted, the licensing and supervision of whom is delegated to the superintendent.

C. Definitions, requirement of licenses, qualifications for license, and other requirements and provisions as to insurance producers, adjusters, bail bondsmen and their solicitors, motor club representatives, and other categories referred to in Subsection B of this section, shall be as provided in subsequent articles in the Insurance Code now or hereafter respectively dealing with such categories; provided that "insurance producer" means a person required to be licensed under the laws of this state to sell, solicit or negotiate insurance.

History: Laws 1984, ch. 127, 180; 2016, ch. 89, 11.



Section 59A-11-2 - Application for license; individual.

59A-11-2. Application for license; individual.

A. Where a license is required under the Insurance Code [59A-1-1 NMSA 1978] for categories referred to in Section 59A-11-1 NMSA 1978, application by an individual shall be filed with, and on a form prescribed by, the superintendent. The application shall be signed by the applicant, under oath if required by the form.

B. The application form may require information about the applicant as to:

(1) name, date of birth, social security number, residence and business address, if applicable;

(2) personal history, business experience in general;

(3) experience or special training or education in the kind of business to be transacted under the license applied for;

(4) previous licensing;

(5) type of license applied for and kinds of insurance or transactions to be covered thereby;

(6) proof of applicant's identity; and

(7) such other pertinent information and matters as the superintendent may reasonably require.

C. The application form shall also require information as to additional matters expressly required to be included therein in articles of the Insurance Code [59A-1-1 NMSA 1978] relating to particular licenses.

D. The application shall be accompanied by the applicable license application filing fee specified in Section 59A-6-1 NMSA 1978 and by the fee specified in such fee schedule for any examination required under the Insurance Code to be taken and passed by the applicant prior to licensing.

E. The superintendent may require a criminal history background investigation of the applicant for a license by means of fingerprint checks by the department of public safety and the federal bureau of investigation.

F. The superintendent may obtain from the department of public safety and the federal bureau of investigation, at the expense of the applicant for a license, criminal history information concerning each applicant, using the applicant's fingerprints or other identifying information. The information shall be used by the superintendent solely in determining whether to grant the application.

History: Laws 1984, ch. 127, 181; 1999, ch. 272, 3; 1999, ch. 289, 4; 2001, ch. 297, 1; 2003, ch. 202, 4.



Section 59A-11-3 - Application by firm or corporation.

59A-11-3. Application by firm or corporation.

A. Where licensing of a firm (partnership) or corporation is otherwise provided for as to any category of licensees referred to in Section 180 [59A-11-1 NMSA 1978] of this article, application therefor shall be filed with the superintendent by the firm or corporation on form prescribed and furnished by the superintendent. The application shall be signed on behalf of the applicant by a partner or corporate officer thereunto duly authorized, and under oath if so required by the superintendent.

B. The application form may require information about applicant as follows:

(1) if a firm, the name, residence, proof of identity, business record and reputation, business experience of each partner and so much additional information concerning such individuals as required of applicants for license as individuals as the superintendent deems advisable;

(2) if a corporation, the name, residence, proof of identity, business record and reputation, business experience of each officer, member of the board of directors, controlling stockholder, and such additional information concerning such individuals as required of applicants for license as individuals as the superintendent deems advisable;

(3) evidence satisfactory to the superintendent that transaction of business proposed to be transacted under the license applied for is within the partnership agreement, if a firm, or within the corporate powers, if a corporation; and

(4) such further information concerning applicant, appointment of applicant, partners, corporate officers, directors, and stockholders, as the superintendent deems advisable.

C. If a firm, each individual who is not a bona fide general partner and who is to exercise license powers, and if a corporation, each individual, whether or not an officer, director, stockholder or in other relationship to the corporation, who is to exercise the license powers, shall file application as though for an individual license for the same kind of business as that applied for by the firm or corporation.

D. The application shall be accompanied by payment of the fee for filing application, fee for any examination required under the Insurance Code to be taken and passed prior to licensing, as such fees are prescribed in Section 101 [59A-6-1 NMSA 1978] (fee schedule) of the Insurance Code, and by any bond otherwise required as to the license applied for. An additional license application filing fee is required as to each individual in excess of one who is to exercise the license powers of a corporation, or license powers of a firm if not a general partner therein.

History: Laws 1984, ch. 127, 182.



Section 59A-11-4 - Temporary licenses.

59A-11-4. Temporary licenses.

A. Where temporary license is otherwise provided for in the Insurance Code as to a particular category of licensee, application therefor shall be made in the same manner as applies to permanent license under Chapter 59A, Article 11 NMSA 1978 with such modification therein as the superintendent may prescribe, and without payment of examination fee.

B. The superintendent may issue a temporary insurance producer license for a period not to exceed one hundred eighty days without requiring an examination if the superintendent deems that the temporary license is necessary for the servicing of an insurance business in accordance with the Insurance Code.

History: Laws 1984, ch. 127, 183; 2016, ch. 89, 12.



Section 59A-11-5 - Vending machine licenses.

59A-11-5. Vending machine licenses.

A. Where licensing of insurance vending machines is otherwise provided for in the Insurance Code application for the license shall be made by the licensed agent or other person designated by law therefor, and filed with the superintendent on a form as prescribed and furnished by the superintendent. The application form may require, among other matters, information as to the kind of insurance and policies to be so offered, type of vending machine to be used, where the machine is to be located, how the public is to be informed as to the coverage offered and its limitations, and arrangements made or proposed for refund of money retained by defective vending machines when no policy is delivered to the proposed purchaser.

B. The application shall be accompanied by the fee for filing application for vending machine license as prescribed in Section 101 [59A-6-1 NMSA 1978] (fee schedule) of the Insurance Code.

History: Laws 1984, ch. 127, 184.



Section 59A-11-6 - Examination of applicant.

59A-11-6. Examination of applicant.

Where an applicant for a license is required to take and pass an examination prior to issuance of a license, the examination shall be subject to the following provisions:

A. the examination shall be made available to applicants for particular licenses at least once each month at places within New Mexico designated by the superintendent;

B. the examination shall require answers of the applicant to questions asked. If the applicant requests, the examination shall be administered in the Spanish language;

C. all examinations shall be conducted and graded in a fair and impartial manner and without unfair discrimination as between individuals examined;

D. a grade of not less than seventy is a passing grade;

E. an individual who has failed to pass an examination may take another examination at any subsequent scheduled examination date, except that an individual who has taken and failed to pass four of the same examinations shall not be entitled to take another examination until after six months after the date of the last examination failed;

F. an examination application fee, in the amount stated in Section 59A-6-1 NMSA 1978, or as provided for under Subsection H of this section, shall be paid for each examination;

G. the superintendent may cause to be prepared and made available to applicants a manual showing the general type and scope of the examination for any license for which examination is required;

H. the superintendent may make arrangements, including contracting with an outside testing service, for administering examinations and collecting the nonrefundable fee set forth in Section 59A-6-1 NMSA 1978;

I. examinations shall be developed and conducted under rules promulgated by the superintendent;

J. each individual applying for an examination shall submit a nonrefundable fee as prescribed by the superintendent as set forth in Section 59A-6-1 NMSA 1978;

K. an individual who fails to appear for the examination as scheduled or fails to pass the examination shall reapply for an examination and remit all required fees and forms before being rescheduled for another examination; and

L. a resident individual applying for an insurance producer license shall pass a written examination unless exempt pursuant to Section 59A-12-16 NMSA 1978. The examination shall test the knowledge of the individual concerning the lines of authority for which application is made, the duties and responsibilities of an insurance producer and the insurance laws and rules of this state.

History: Laws 1984, ch. 127, 185; 2016, ch. 89, 13.



Section 59A-11-7 - Character evaluation, criminal record.

59A-11-7. Character evaluation, criminal record.

The Criminal Offender Employment Act [28-2-1 to 28-2-6 NMSA 1978] shall govern any consideration of criminal record in connection with application for any license under this article.

History: Laws 1984, ch. 127, 186.



Section 59A-11-8 - Issuance or refusal to issue or renew license.

59A-11-8. Issuance or refusal to issue or renew license.

A. If the superintendent finds that the application is complete, that the applicant has passed all required examinations and is otherwise qualified for the license applied for, the superintendent shall promptly issue, or permit the issuance of, the license.

B. If the superintendent denies an application for initial issuance or renewal of a license, the superintendent shall notify the applicant in writing and advise the applicant of the reason for the denial.

C. Within thirty days of the date of issuance of the denial of an application for initial issuance or renewal of a license, the applicant may request in writing a hearing on the denial. The hearing shall be held within thirty days and shall be held pursuant to the requirements of the Insurance Code.

D. The license of a business entity may be suspended, revoked or refused if the superintendent finds after hearing that an individual licensee's violation was known or should have been known by one or more of the partners, officers or managers acting on behalf of the partnership or corporation and the violation was neither reported to the superintendent nor corrective action taken.

History: Laws 1984, ch. 127, 187; 2003, ch. 306, 2; 2011, ch. 127, 6; 2016, ch. 89, 14.



Section 59A-11-9 - License contents; number required.

59A-11-9. License contents; number required.

A. The license issued by the superintendent under Chapter 59A, Article 11 NMSA 1978 shall contain the licensee's name, business address, personal identification number, date of issue, lines of authority, expiration date and any other information the superintendent requires.

B. The license of an insurance producer shall not specify the name of any particular insurer or underwriter's department by which the licensee is appointed, and the licensee may represent as agent under the one license as many insurers or underwriter's departments as may appoint the licensee as agent under the Insurance Code subject to Section 59A-11-13 NMSA 1978 as to certain life or health insurance producers having unsettled debit balances with an insurer previously represented.

C. The license of a business entity shall also record the name of each individual authorized to exercise the license powers. The superintendent may require the names of each individual to be registered with the office of superintendent of insurance.

History: Laws 1984, ch. 127, 188; 2016, ch. 89, 15.



Section 59A-11-10 - Continuation, expiration of license.

59A-11-10. Continuation, expiration of license.

A. The term of the license shall be perpetual, contingent upon payment of fees and completion of any continuing education requirements.

B. Individual licenses shall renew and continue on a biennial basis on the last day of the licensee's month of birth. Business entity licenses shall renew and continue on a biennial basis on March 1 of the biennial year; except for those types of business entity licenses that, pursuant to Section 59A-6-1 NMSA 1978, renew and continue on an annual basis, in which case those licenses shall renew and continue on March 1 of every year. Business entity affiliations shall renew and continue on an annual basis on March 1 of every year.

C. Any license referred to in this section that is not so continued shall be deemed to have terminated as of midnight on the last day of the licensee's month of birth if an individual license and as of midnight of March 1 if a business entity license; except that the superintendent may effectuate a request for continuation received within thirty days thereafter if accompanied by a continuation fee equal to one hundred fifty percent of the continuation fee otherwise required.

D. If the superintendent has reason to believe that the competence of any licensee, or individual designated to exercise license powers, is questionable, the superintendent may require as condition of continuation of the license or license powers that the licensee or individual take and pass a written examination as required under the Insurance Code of new individual applicants for the same license.

E. This section shall not apply as to temporary licenses, which shall be for such duration and subject to extension as provided in the respective sections of the Insurance Code by which such licenses are authorized.

F. All licenses and appointments of an insurer or other principal that ceases to be authorized to transact business in this state shall automatically terminate without notice as of date of such cessation.

G. A license shall terminate upon death of the licensee, if an individual, or dissolution, if a corporation, or change in partners, if a partnership; provided that, in the case of a partnership, the license may be continued for a reasonable period while application for new license is being made or pending, as provided by rule.

History: Laws 1984, ch. 127, 189; 1999, ch. 272, 4; 1999, ch. 289, 5; 2003, ch. 202, 5; 2016, ch. 89, 16.



Section 59A-11-11 - License and appointment continuation, expiration; staggered dates system.

59A-11-11. License and appointment continuation, expiration; staggered dates system.

The dates of continuation, expiration of licenses and appointments stated in Section 189 [59A-11-10 NMSA 1978] of this article notwithstanding, the superintendent may in his discretion and in order to apportion the work of the insurance department and others involved in licensing under this article reasonably throughout a period, by regulations duly promulgated fix the dates for continuance, renewal or expiration of licenses or appointments of the respective categories of licenses. No such change of date shall shorten the period covered by any license then existing and the superintendent may provide in such regulation for payment of a pro rata additional license or appointment fee to cover any extension of the period of the existing license to date of commencement of the new license period under the regulations.

History: Laws 1984, ch. 127, 190.



Section 59A-11-12 - Appointment of insurance producer; continuation.

59A-11-12. Appointment of insurance producer; continuation.

A. An insurance producer shall not act as an agent of an insurer unless the insurance producer becomes an appointed insurance producer of that insurer. An insurance producer who is not acting as an agent of an insurer is not required to become appointed.

B. To appoint an insurance producer as its agent, the appointing insurer shall file in a format approved by the superintendent a notice of appointment within fifteen days from the date the agency contract is executed or the first insurance application is submitted. An insurer may also elect to appoint an insurance producer to all or some insurers within the insurer's holding company system or group by the filing of a single appointment request.

C. Upon receipt of the notice of appointment, the superintendent shall verify within a reasonable time not to exceed thirty days that the insurance producer is eligible for appointment. If the insurance producer is determined to be ineligible for appointment, the superintendent shall notify the insurer within five days of its determination.

D. An insurer shall pay a filing appointment fee in the amount and method of payment set forth in Section 59A-6-1 NMSA 1978 for each insurance producer appointed by the insurer.

E. An insurer shall remit in a manner prescribed by the superintendent a continuation of appointment fee in the amount set forth in Section 59A-6-1 NMSA 1978.

F. Appointments shall be continuous subject to payment of any applicable fees. Fees shall be calculated as of a date certain.

History: Laws 1984, ch. 127, 191; 2016, ch. 89, 17.



Section 59A-11-13 - Insurance producers' rights; cancellation.

59A-11-13. Insurance producers' rights; cancellation.

A. No insurer shall terminate a contract appointing an individual as an independent insurance producer without giving the insurance producer written notice of the termination, including the specific reason for such action, at least one hundred eighty days prior to the termination.

B. Notwithstanding the provisions of Subsection A of this section, no insurer may cancel a written agreement with an insurance producer with respect to property or casualty insurance because of an adverse loss-ratio experience on that insurance producer's book of business during any three full consecutive calendar years if:

(1) the insurer required the insurance producer to submit the application for underwriting approval, all material information on the application was fully completed and the insurance producer had not omitted or altered any information provided by the applicant; or

(2) the insurer accepted without prior approval policies issued by the insurance producer, if all material information on the application or on the insurer's copy of any policy issued by the insurance producer was fully completed and the insurance producer had not omitted or altered any information provided by the applicant.

C. The provisions of Subsection A or B of this section shall not apply to termination of a contract for insolvency, abandonment, gross or willful misconduct, failure to pay over to the company money due to the company under existing agency or company contract after receipt of a written demand therefor, fraud or intentional misrepresentation by the insurance producer, either to the insurer or to an insured, or after the insurance producer's license is revoked or otherwise terminated by the superintendent.

D. For one year following termination for any reason other than those set forth in Subsection C of this section, the insurance producer may renew, for a term of one year, any policies of the insurer in force at termination if the insureds meet current underwriting standards. The insurance producer shall earn a commission for such renewals at a rate not less than the rate in effect prior to termination.

E. For the purposes of this section:

(1) "independent insurance producer" means an insurance producer that is not an employee of an insurer and represents more than one insurer;

(2) "one insurer" includes any group of insurance companies under substantially the same management and control;

(3) "insurer" means any insurance company authorized to transact property or casualty insurance business in this state; and

(4) "policies" means all kinds of insurance, except life, health, annuities and credit life and health.

F. An individual who has suffered damages as a result of a violation of this section is granted a right to bring an action in district court to recover damages, including reasonable costs and attorney fees, if approved by the court.

G. An insurer or authorized representative of the insurer that terminates the appointment, employment contract or other insurance business relationship with an insurance producer shall notify the superintendent within thirty days following the effective date of the termination in the format prescribed by the superintendent, if the reason for termination is one of the reasons set forth in Section 59A-11-14 NMSA 1978 or the insurer has knowledge that the insurance producer was found by a court, government body or self-regulatory organization authorized by law to have engaged in any of the activities in Section 59A-11-14 NMSA 1978. Upon the written request of the superintendent, the insurer shall provide additional information, documents, records or other data pertaining to the termination or activity of the insurance producer.

H. An insurer or authorized representative of the insurer that terminates the appointment, employment or contract with an insurance producer for any reason not set forth in Section 59A-11-14 NMSA 1978 shall notify the superintendent within thirty days following the effective date of the termination, in the format prescribed by the superintendent. Upon written request of the superintendent, the insurer shall provide additional information, documents, records or other data pertaining to the termination.

I. The insurer or the authorized representative of the insurer shall promptly notify the superintendent in the format prescribed by the superintendent if, upon further review or investigation, the insurer discovers additional information that would have been reportable to the superintendent in accordance with Subsection G of this section had the insurer then known of its existence.

J. The insurer shall provide a copy of the notification of termination or cancellation to the insurance producer.

(1) Within fifteen days after making the notification required by Subsections G, H and I of this section, the insurer shall mail a copy of the notification to the insurance producer at the insurance producer's last known address. If the insurance producer is terminated for any of the reasons listed in Section 59A-11-14 NMSA 1978, the insurer shall provide a copy of the notification to the insurance producer at the insurance producer's last known address by certified mail, return receipt requested, postage prepaid or by overnight delivery using a nationally recognized carrier.

(2) Within thirty days after the insurance producer has received the original or additional notification of termination, the insurance producer may file written comments concerning the substance of the notification with the superintendent. The insurance producer shall, by the same means, simultaneously send a copy of the comments to the reporting insurer, and the comments shall become a part of the superintendent's file and accompany every copy of a report distributed or disclosed for any reason about the insurance producer subject to the conditions provided in Subsection K of this section.

K. The documents and materials related to termination or cancellation of an insurance producer's appointment shall be deemed confidential as follows:

(1) any documents, materials or other information in the control or possession of the office of superintendent of insurance that is furnished by an insurer, insurance producer or an employee or agent thereof acting on behalf of the insurer or insurance producer, or obtained by the superintendent in an investigation pursuant to this section, shall be confidential and shall not be subject to the Inspection of Public Records Act [Chapter 14, Article 2 NMSA 1978]. Nothing in this section shall be construed as a grant of privilege or confidentiality or a bar to production of that information by an insurer or the insurance producer in a civil suit, whether or not the superintendent is a party; provided that the superintendent may use the documents, materials or other information in a regulatory or legal action brought in the course of the superintendent's official duties. The documents, materials or other information shall not be made public by the superintendent or any other person, except to insurance departments of other states, unless the superintendent determines that the interests of the policyholders, shareholders or public will be served by the publication of them, in which case the superintendent may publish all or any part of them in the manner the superintendent deems appropriate;

(2) in order to assist in the performance of the superintendent's duties, the superintendent may:

(a) share documents, materials or other information, including the confidential documents, materials or information subject to this section, with other state, federal and international regulatory agencies, with the national association of insurance commissioners, its affiliates or subsidiaries and with state, federal and international law enforcement authorities; provided that the recipient agrees to maintain the confidentiality of the documents, materials or other information;

(b) receive documents, materials or information, including otherwise confidential documents, materials or information from the national association of insurance commissioners, its affiliates or subsidiaries and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material or information; and

(c) enter into agreements governing sharing and use of information consistent with this subsection. The language in this subsection assumes the recipient has the authority to protect the applicable confidentiality or privilege, but does not address the verification of that authority that would presumably occur in the context of a broader information-sharing agreement;

(3) no waiver of any privilege or claim of confidentiality in the documents, materials or information shall occur as a result of disclosure to the superintendent under this section or as a result of sharing as authorized in this section; and

(4) nothing in this subsection shall prohibit the superintendent from releasing final adjudicated actions, including for-cause terminations that are open to public inspection pursuant to the Inspection of Public Records Act, to a database or other clearinghouse service maintained by the national association of insurance commissioners, its affiliates or subsidiaries of the national association of insurance commissioners.

L. An insurer, the authorized representative of the insurer or insurance producer that fails to report as required under the provisions of this section or that is found by a court of competent jurisdiction to have reported with actual malice may, after notice and hearing, have its license or certificate of authority suspended or revoked and may be fined in accordance with the Insurance Code.

History: Laws 1984, ch. 127, 192; 1986, ch. 109, 1; 1987, ch. 259, 12; 1989, ch. 12, 1; 2016, ch. 89, 18.



Section 59A-11-14 - Suspension, revocation, refusal to continue license; grounds.

59A-11-14. Suspension, revocation, refusal to continue license; grounds.

A. In addition to a reason provided under other provisions of the Insurance Code as to particular licenses, the superintendent may place on probation, suspend, revoke or refuse to issue or renew a license issued under Chapter 59A, Article 11 NMSA 1978 for any of the following reasons:

(1) providing incorrect, misleading, incomplete or materially untrue information in the license application;

(2) violating any insurance law or violating any regulation, subpoena or order of the superintendent or of another state's superintendent or commissioner of insurance;

(3) obtaining or attempting to obtain a license through misrepresentation or fraud;

(4) improperly withholding, misappropriating or converting any money or properties received in the course of doing insurance business;

(5) intentionally misrepresenting the terms of an actual or proposed insurance contract or application for insurance;

(6) having been convicted of a felony;

(7) having admitted or been found to have committed any insurance unfair trade practice or fraud;

(8) using fraudulent, coercive or dishonest practices, or demonstrating incompetence, untrustworthiness or financial irresponsibility in the conduct of business in this state or elsewhere;

(9) having an insurance producer license, or its equivalent, denied, suspended or revoked in any other state, province, district or territory;

(10) forging another's name to an application for insurance or to any document related to an insurance transaction;

(11) improperly using notes or any other reference material to complete an examination for an insurance license;

(12) knowingly accepting insurance business from an individual who is not licensed;

(13) failing to comply with an administrative or court order imposing a child support obligation;

(14) failing to pay state income tax or comply with any administrative or court order directing payment of state income tax;

(15) any cause for which issuance of the license could have been refused had it then existed and been known to the superintendent;

(16) failure to pass an examination required by the superintendent, subsequent to issue of license, under Subsection D of Section 59A-11-10 NMSA 1978;

(17) aiding, abetting or assisting another person to violate a provision of the Insurance Code; or

(18) the interests of the insureds or the public are not being properly served under the license.

B. The superintendent may require a criminal history background investigation of an applicant or a current license holder by means of fingerprint checks by the department of public safety and the federal bureau of investigation, at the expense of the applicant or license holder, using the applicant's or license holder's fingerprints or other identifying information. The information shall be used by the superintendent solely in determining whether to suspend, revoke or refuse to continue a license.

History: Laws 1984, ch. 127, 193; 2001, ch. 297, 2; 2016, ch. 89, 19.



Section 59A-11-15 - Procedure for suspension, revocation or refusal to continue license.

59A-11-15. Procedure for suspension, revocation or refusal to continue license.

A. If the superintendent denies an initial or renewal application for a license, the superintendent shall notify the applicant in writing and advise the applicant of the reason for the denial or non-renewal of the application. Within thirty days of the date of issuance of the denial of application for initial issuance or renewal of a license, the applicant may request in writing a hearing on the denial. The hearing shall be held within ninety days and shall be held otherwise pursuant to Section 59A-4-15 NMSA 1978.

B. In addition to or in lieu of any applicable denial, suspension or revocation of a license, a person may, after hearing, be subject to an administrative fine according to Section 59A-1-18 NMSA 1978.

C. The superintendent shall retain the authority to enforce the provisions of and impose any penalty or remedy authorized by this section against any person who is under investigation for or charged with a violation of this section even if the person's license or registration has been surrendered or has lapsed by operation of law.

D. The state shall participate in the national association of insurance commissioners attachment warehouse personal information capture system alerts or another appropriate mechanism to monitor actions against existing licensees and take necessary action, when warranted based on the information obtained through such notifications.

History: Laws 1984, ch. 127, 194; 1978 Comp., 59A-11-15, repealed and enacted by Laws 2016, ch. 89, 20.



Section 59A-11-16 - Duration of suspension.

59A-11-16. Duration of suspension.

A. In the order suspending a license issued under this article, the superintendent shall, in addition to other matters required, state the period, not to exceed one (1) year, for which suspension is to be in effect. The period of suspension may be modified by the superintendent's further order. At the end of the suspension period the license shall reinstate on request of the licensee, unless the superintendent finds that the cause or causes of the suspension, if of a continuing character, still exist or are likely to recur. If the superintendent so finds, he shall forthwith revoke the license by his further order.

B. During the period of suspension the licensee shall not engage in any transaction for which the license is required, other than receipt and remittance of premiums paid as to insurance or other business transacted under the license prior to the suspension.

History: Laws 1984, ch. 127, 195.



Section 59A-11-17 - Administrative fine in lieu of suspension, etc..

59A-11-17. Administrative fine in lieu [of suspension, etc.].

In lieu of suspension, revocation or refusal to continue a license issued under this article the superintendent may levy an administrative fine upon the licensee in amount of not less than one hundred dollars ($100) nor more than five hundred dollars ($500). In the order levying the fine, the superintendent shall specify the grounds therefor and the period, not to exceed sixty (60) days, within which the licensee shall pay. If at the end of payment period so allowed the licensee has not paid to the superintendent the amount of the fine, the license shall stand suspended, revoked or renewal refused, as the case may be, as at the end of the period and without further order.

History: Laws 1984, ch. 127, 196.



Section 59A-11-18 - Relicensing after revocation or refusal to continue.

59A-11-18. Relicensing after revocation or refusal to continue.

The superintendent shall not relicense any former licensee whose license has been revoked or continuation refused until evidence has been presented showing to the superintendent's satisfaction that the former licensee is otherwise qualified for the license desired and that the cause or causes of the prior revocation or refusal to continue, if of continuing character, no longer exist and will not recur.

History: Laws 1984, ch. 127, 197.



Section 59A-11-20 - License records.

59A-11-20. License records.

The superintendent shall maintain a record of all licenses in force and insurance department transactions relative thereto. In addition to other matters, the record shall show name and address of licensee, date of issuance, kind of business to be transacted, name and address of insurer or other principal represented. Except as to privileged information and other matters withheld by the superintendent pursuant to Sections 30 [59A-2-12 NMSA 1978] (records; inspection; destruction) or 55 [59A-4-11 NMSA 1978] (examination report; filing for public inspection; confidentiality) of the Insurance Code, the record shall be open to public inspection.

History: Laws 1984, ch. 127, 199.



Section 59A-11-21 - Penalties.

59A-11-21. Penalties.

In addition to any administrative penalty provided therefor under this article, any person who in application for license wilfully misrepresents or wilfully withholds requested material information, shall upon conviction thereof be guilty of a misdemeanor punishable by a fine not to exceed five hundred dollars ($500) unless the character of the offense is punishable as a greater offense under the general laws of this state.

History: Laws 1984, ch. 127, 200.



Section 59A-11-22 - Duty to report.

59A-11-22. Duty to report.

A. A licensee shall report to the superintendent any administrative action taken against the licensee in another jurisdiction or by another governmental agency in this state within thirty days of the final disposition of the matter. The report shall include a copy of the order, consent to order or other relevant legal documents.

B. Within thirty days of the initial pretrial hearing date, a licensee shall report to the superintendent any criminal prosecution of the licensee taken in any jurisdiction. The report shall include a copy of the initial complaint filed, the order resulting from the hearing and any other relevant legal documents.

History: Laws 2016, ch. 89, 21.



Section 59A-11-23 - Reciprocity.

59A-11-23. Reciprocity.

A. The superintendent shall waive any requirements for a nonresident license applicant with a valid license from the applicant's home state, except the requirements imposed by Section 23 [59A-11-24 NMSA 1978] of this 2016 act, if the applicant's home state awards nonresident licenses to residents of this state on the same basis.

B. A nonresident licensee's satisfaction of the nonresident licensee's home state's continuing education requirements shall constitute satisfaction of the continuing education requirements if the nonresident licensee's home state recognizes the satisfaction of its continuing education requirements imposed upon licensees from New Mexico on the same basis.

History: Laws 2016, ch. 89, 22.



Section 59A-11-24 - Nonresident license; requirements.

59A-11-24. Nonresident license; requirements.

A. Unless denied a license pursuant to Section 59A-11-14 NMSA 1978, a nonresident person shall receive a nonresident license if:

(1) the person is currently licensed as a resident in good standing in the person's home state;

(2) the person has submitted the proper request for licensure and has paid the fees required by Section 59A-6-1 NMSA 1978;

(3) the person has submitted or transmitted to the superintendent the application for licensure that the person submitted to the person's home state or a completed uniform application; and

(4) the person's home state awards nonresident licenses to residents of this state on the same basis.

B. The superintendent may verify an applicant's insurance producer licensing status through the insurance producer database maintained by the national association of insurance commissioners, its affiliates or subsidiaries.

C. A nonresident licensee who moves from one state to another state or a resident licensee who moves from this state to another state shall file a change of address and provide certification from the new resident state within thirty days of the change of legal residence.

D. Notwithstanding any other provision of this section, a person licensed as a surplus lines producer in the person's home state shall receive a nonresident surplus lines producer license pursuant to Subsection A of this section. Except as provided in Subsection A of this section, nothing in this section otherwise amends or supersedes any provision of Chapter 59A, Article 14 NMSA 1978.

E. Notwithstanding any other provision of this section, a person licensed as a limited lines credit insurance or other type of limited lines producer in the person's home state shall receive a nonresident limited lines producer license, pursuant to Subsection A of this section, granting the same scope of authority as granted under the license issued by the producer's home state. For the purposes of this subsection, limited lines insurance is any authority granted by the home state that restricts the authority of the license to less than the total authority prescribed in the associated major lines pursuant to Subsection C of Section 59A-7-1 NMSA 1978.

History: Laws 2016, ch. 89, 23.






Article 11A - Insurance Consultants

Section 59A-11A-1 - Insurance consultant; license required.

59A-11A-1. Insurance consultant; license required.

Unless licensed as an insurance consultant under the provisions of this act [59A-11A-1 to 59A-11A-8 NMSA 1978], no person shall:

A. for a fee received or to be received, offer to examine, examine or aid in examining any policy of insurance or any annuity or pure endowment contract for the purpose of giving or offering to give any advice, counsel, recommendation or information in respect to the terms, conditions, benefits, coverage or premium of any such policy or contract or in respect to the expediency or advisability of altering, changing, exchanging, converting, replacing, surrendering, continuing, renewing or rejecting any such policy or contract or of accepting or procuring any such policy or contract from any company; or

B. in or on advertisements, cards, signs, circulars or letterheads or elsewhere or in any other way or manner by which public announcements are made use the title "insurance consultant", "insurance advisor", "insurance specialist", "insurance counselor", "insurance analyst", "policyholders' advisor", "policyholders' counselor" or any other similar title or any title, word or combination of words indicating that he gives or is engaged in the business of giving advice, counsel, recommendation or information to holders of policies of insurance or annuity or pure endowment contracts.

History: Laws 1989, ch. 97, 1.



Section 59A-11A-2 - Insurance consultant license; exemptions.

59A-11A-2. Insurance consultant license; exemptions.

Nothing in this act [59A-11A-1 to 59A-11A-8 NMSA 1978] shall be construed to:

A. prohibit the customary advice offered by a licensed insurance agent or adjuster;

B. apply to a person admitted to the practice of law or permitted to engage in the practice of public accountancy in this state when the person is acting within the scope of that practice; or

C. require licensure of or otherwise apply to a salaried employee of a group or its service company as defined in the Group Self-Insurance Act [Chapter 52, Article 6 NMSA 1978].

History: Laws 1989, ch. 97, 2.



Section 59A-11A-3 - Insurance consultant license; application; requirements for issuance; fee; renewal.

59A-11A-3. Insurance consultant license; application; requirements for issuance; fee; renewal.

A. The superintendent shall issue a license as an insurance consultant to a person who:

(1) has reached the age of majority;

(2) files a written application in the manner and form prescribed by the superintendent, stating the lines of insurance for which the applicant desires a license;

(3) passes an examination as provided in Subsection B of this section;

(4) pays an application fee and an examination fee as specified in Section 59A-6-1 NMSA 1978; and

(5) satisfies the superintendent that the person is competent, financially responsible and of good moral character.

B. The superintendent shall examine all initial applicants for a license as an insurance consultant in the manner and form that the superintendent prescribes. The examination shall be of sufficient scope to demonstrate a broad knowledge of insurance contracts and the practices of the insurance industry in the lines of insurance for which the applicant desires a license. However, the superintendent may waive the requirement for the examination for:

(1) property and casualty insurance in the case of an applicant who has been awarded the professional designation of chartered property and casualty underwriter or certified insurance counselor in the property and casualty line;

(2) life and accident insurance in the case of an applicant who has been awarded the professional designation of chartered life underwriter; and

(3) all lines of insurance in the case of an applicant who has been awarded the professional designations of chartered property and casualty underwriter and chartered life underwriter.

C. If an applicant fails an examination, the applicant may be reexamined upon payment of a ten-dollar ($10.00) examination fee for each reexamination.

D. The license as an insurance consultant shall be issued for two years. The license may, at the discretion of the superintendent, be renewed biennially upon application and payment of a fee as specified in Section 59A-6-1 NMSA 1978.

History: Laws 1989, ch. 97, 3; 2011, ch. 127, 7.



Section 59A-11A-4 - Insurance consultant license; suspension or revocation; appeal; penalty.

59A-11A-4. Insurance consultant license; suspension or revocation; appeal; penalty.

A. The superintendent may revoke the license of an insurance consultant or suspend it for a period not exceeding the expiration date of the license for any good cause shown as provided in the Insurance Code. The superintendent shall revoke or suspend a license only upon notice and hearing as provided in the Insurance Code.

B. Any person aggrieved by the action of the superintendent in revoking, suspending or refusing to grant, renew or reissue a license may appeal that action to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

C. The superintendent may at any time require such information as he deems necessary in respect to the business methods, policies and transactions of a licensee. Any person who fails or refuses to furnish the superintendent in the form he may require any such information within ten days after receiving a written request for it is guilty of a misdemeanor and upon conviction shall be fined not less than fifty dollars ($50.00) or more than five hundred dollars ($500).

History: Laws 1989, ch. 97, 4; 1998, ch. 55, 62; 1999, ch. 265, 66.



Section 59A-11A-5 - Insurance consultants; contracts and agreements.

59A-11A-5. Insurance consultants; contracts and agreements.

No contract or agreement with an insurance consultant for any advice, counsel, recomendation [recommendation] or other information provided within the scope of his license shall be enforceable by him unless:

A. it is in writing and executed in duplicate by the person to be charged or his legal representative;

B. the duplicate is delivered to or retained by the person to be charged when it is signed by him;

C. it plainly specifies the amount of the fee paid or payable by the person to be charged and the services to be rendered by the insurance consultant; and

D. it is in a form currently approved by the superintendent.

History: Laws 1989, ch. 97, 5.



Section 59A-11A-6 - Insurance consultant; required acknowledgments.

59A-11A-6. Insurance consultant; required acknowledgments.

A. An insurance consultant who furnishes any advice or counsel within the scope of his license as such a consultant, makes any recommendation or gives any information except under the terms of a previously executed written contract conforming to Section 4 [59A-11-4 NMSA 1978] of this act and in full force and effect shall upon furnishing such advice, counsel, recommendation or information give to the recipient thereof;

(1) a statement in writing, signed by the consultant, in a form currently approved by the superintendent, specifying the advice, counsel, recommendation or information given; and

(2) a receipt in a form currently approved by the superintendent for the fee paid to him or a statement in a form currently approved by the superintendent of the fee to be received by him.

B. Any person who violates any provision of Subsection A of this section is guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than fifty dollars ($50.00) or more than five hundred dollars ($500).

History: Laws 1989, ch. 97, 6.



Section 59A-11A-7 - Payment from insurers or insurance producers for sale of insurance prohibited; penalty.

59A-11A-7. Payment from insurers or insurance producers for sale of insurance prohibited; penalty.

A. No insurance consultant serving any person, firm, association, organization or corporation not engaged in the insurance business, for compensation paid or to be paid by the person served, shall directly or indirectly receive any part of any commission or compensation paid by any insurer or insurance producer of any insurer in connection with the sale or writing of any insurance that is within the subject matter of any such service.

B. Any person who violates any provision of Subsection A of this section is guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than five hundred dollars ($500) or by imprisonment in the county jail for a definite term of not less than thirty days or more than ninety days or both.

History: Laws 1989, ch. 97, 7; 2016, ch. 89, 24.



Section 59A-11A-8 - Acting as insurance consultant without a license prohibited; penalty.

59A-11A-8. Acting as insurance consultant without a license prohibited; penalty.

Any person who acts as an insurance consultant without a license or during the suspension of his license is guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than five hundred dollars ($500) or by imprisonment in the county jail for a definite term not exceeding six months or both.

History: Laws 1989, ch. 97, 8.






Article 12 - Insurance Producers

Section 59A-12-1 - Purpose and scope of article.

59A-12-1. Purpose and scope of article.

Chapter 59A, Article 12 NMSA 1978, in conjunction with Chapter 59A, Article 11 NMSA 1978, governs the qualifications and procedures for the licensing of insurance producers. Chapter 59A, Article 12 NMSA 1978 does not apply to surplus lines brokers that are licensed pursuant to Chapter 59A, Article 14 NMSA 1978 and that sell, solicit or negotiate insurance in this state solely for placement with eligible surplus lines insurers, except as provided in Sections 22 and 23 [59A-11-23 and 59A-11-24 NMSA 1978] of this 2016 act.

History: Laws 1984, ch. 127, 201; 2016, ch. 89, 25.



Section 59A-12-2 - Definitions.

59A-12-2. Definitions.

As used in Chapter 59A, Article 12 NMSA 1978:

A. "affiliate" means a person that controls, is controlled by or is under common control with the insurance producer;

B. "business entity" means a corporation, association, partnership, limited liability company, limited liability partnership or other legal entity;

C. "home state" means the District of Columbia and any state or territory of the United States in which an insurance producer maintains the insurance producer's principal place of residence or principal place of business and is licensed to act as an insurance producer;

D. "insurance" means any of the lines of authority in Chapter 59A, Article 7 NMSA 1978;

E. "insurance producer" means a person required to be licensed under the laws of this state to sell, solicit or negotiate insurance;

F. "insurer" means every person engaged as principal and as indemnitor, surety or contractor in the business of entering into contracts of insurance;

G. "license" means a document issued by the superintendent authorizing a person to act as an insurance producer for the lines of authority specified in the document. The license itself does not create any authority, actual, apparent or inherent, in the holder to represent or commit an insurance carrier;

H. "limited line credit insurance" includes credit life, credit disability, credit property, credit unemployment, involuntary unemployment, mortgage life, mortgage guaranty, mortgage disability, guaranteed automobile protection insurance and any other form of insurance offered in connection with an extension of credit that is limited to partially or wholly extinguishing that credit obligation;

I. "limited line credit insurance producer" means a person who sells, solicits or negotiates one or more forms of limited line credit insurance coverage to individuals through a master, corporate, group or individual policy;

J. "limited lines insurance" means those lines of insurance referred to in Section 59A-12-18 NMSA 1978 or any other line of insurance that the superintendent deems necessary to recognize for the purposes of complying with Subsection E of Section 23 [59A-11-24 NMSA 1978] of this 2016 act;

K. "limited lines producer" means a person authorized by the superintendent to sell, solicit or negotiate limited lines insurance;

L. "negotiate" means the act of conferring directly with or offering advice directly to a purchaser or prospective purchaser of a particular contract of insurance concerning any of the substantive benefits, terms or conditions of the contract; provided that the person engaged in that act either sells insurance or obtains insurance from insurers for purchasers;

M. "sell" means to exchange a contract of insurance by any means, for money or its equivalent, on behalf of an insurer;

N. "solicit" means attempting to sell insurance or asking or urging a person to apply for a particular kind of insurance from a particular insurer;

O. "terminate" means to cancel the relationship between an insurance producer and the insurer or to terminate an insurance producer's authority to transact insurance;

P. "uniform application" means the current version of the national association of insurance commissioners uniform application for resident and nonresident insurance producer licensing; and

Q. "uniform business entity application" means the current version of the national association of insurance commissioners uniform business entity application for resident and nonresident business entities.

History: Laws 1984, ch. 127, 202; 1978 Comp., 59A-12-2, repealed and reenacted by Laws 2016, ch. 89, 26.



Section 59A-12-3 - "Broker" and "service representative" defined.

59A-12-3. "Broker" and "service representative" defined.

For the purpose of the Insurance Code:

A. a "broker" is a type of insurance producer who, not being an agent of the insurer, as an independent contractor and on behalf of the insured solicits, negotiates or procures insurance or annuity contracts or renewal or continuation thereof for insureds or prospective insureds other than the broker. "Broker" does not include a surplus line broker, as defined in Chapter 59A, Article 14 NMSA 1978; and

B. "service representative" means an individual, regularly employed on salary by an insurer, group of insurers or managing general agent, who assists insurance producers in soliciting, negotiating and effectuating insurance for such insurer, group or managing general agent and, in conduct of their business, receives no part of the commission on insurance written. A service representative is not required to be licensed, nor shall the service representative independently solicit or negotiate insurance or annuity contracts.

History: Laws 1984, ch. 127, 203; 2016, ch. 89, 27.



Section 59A-12-4 - License required.

59A-12-4. License required.

A person shall not sell, solicit or negotiate insurance in this state for any class or classes of insurance unless the person is licensed for that line of insurance in accordance with the Insurance Code.

History: Laws 1984, ch. 127, 205; 1999, ch. 272, 5; 1999, ch. 289, 6; 2016, ch. 89, 28.



Section 59A-12-7 - Exemptions from license requirements.

59A-12-7. Exemptions from license requirements.

A. Nothing in Chapter 59A, Article 12 NMSA 1978 shall be construed to require an insurer to obtain an insurance producer license. In this section, the term "insurer" does not include an insurer's officers, directors, employees, subsidiaries or affiliates.

B. A license as an insurance producer shall not be required of the following:

(1) an officer, director or employee of an insurer or of an insurance producer; provided that the officer, director or employee does not receive any commission on policies written or sold to insure risks residing, located or to be performed in this state and:

(a) the officer's, director's or employee's activities are executive, administrative, managerial, clerical or a combination of these, and are only indirectly related to the sale, solicitation or negotiation of insurance;

(b) the officer's, director's or employee's function relates to underwriting, loss control, inspection or the processing, adjusting, investigating or settling of a claim on a contract of insurance; or

(c) the officer, director or employee is acting in the capacity of a special agent or agency supervisor assisting insurance producers where the person's activities are limited to providing technical advice and assistance to licensed insurance producers and do not include the sale, solicitation or negotiation of insurance;

(2) a person who receives no commission and who secures and furnishes information for the purpose of group life insurance, group property and casualty insurance, group annuities, group or blanket accident and health insurance, or enrolls individuals, issues certificates or otherwise assists in administering plans, or performs administrative services related to mass marketed property and casualty insurance;

(3) an employer or association or its officers, directors, employees or the trustees of an employee trust plan, to the extent that the employers, officers, employees, director or trustees are engaged in the administration or operation of a program of employee benefits for the employer's or association's own employees or the employees of its subsidiaries or affiliates, which program involves the use of insurance issued by an insurer, as long as the employers, associations, officers, directors, employees or trustees are not in any manner compensated, directly or indirectly, by the company issuing the contract;

(4) employees of insurers or organizations employed by insurers who are engaging in the inspection, rating or classification of risks, or in the supervision of the training of insurance producers and who are not individually engaged in the sale, solicitation or negotiation of insurance;

(5) a person whose activities in this state are limited to advertising without the intent to solicit insurance in this state through communications in printed publications or other forms of electronic mass media whose distribution is not limited to residents of the state; provided that the person does not sell, solicit or negotiate insurance that would insure risks residing, located or to be performed in this state;

(6) person who is not a resident of this state who sells, solicits or negotiates a contract of insurance for commercial property and casualty risks to an insured with risks located in more than one state insured under that contract; provided that that person is otherwise licensed as an insurance producer to sell, solicit or negotiate that insurance in the state where the insured maintains its principal place of business and the contract of insurance insures risks located in that state; or

(7) a salaried full-time employee who counsels or advises the employee's employer relative to the insurance interests of the employer or of the subsidiaries or business affiliates of the employer; provided that the employee does not sell or solicit insurance or receive a commission.

History: Laws 1984, ch. 127, 208; 1978 Comp., 59A-12-7, repealed and reenacted by Laws 2016, ch. 89, 29.



Section 59A-12-11 - No license where shares or interest used as inducement to insurance.

59A-12-11. No license where shares or interest used as inducement to insurance.

The superintendent shall not license as an insurance producer, or permit any such license to continue, if the superintendent finds that the licensee did, or that the applicant for license intends to offer, give or sell stock or other ownership or participating interest in the agency or brokerage as inducement to or in connection with purchase of insurance.

History: Laws 1984, ch. 127, 212; 2016, ch. 89, 30.



Section 59A-12-12 - Application and general qualifications for individual insurance producer license.

59A-12-12. Application and general qualifications for individual insurance producer license.

A. An individual applying for a resident insurance producer license shall apply to the superintendent on the uniform application and declare under penalty of refusal, suspension or revocation of the license that the statements made in the application are true, correct and complete to the best of the applicant's knowledge and belief.

B. Before approving the application, the superintendent shall:

(1) confirm that the applicant:

(a) is at least eighteen years of age;

(b) has not committed any act that is a ground for denial, suspension or revocation under the Insurance Code;

(c) has paid the fees set forth in Section 59A-6-1 NMSA 1978;

(d) has successfully passed the examinations for the lines of authority for which the application is made, if such examination is required; and

(e) is in compliance with other applicable qualifications and requirements of the Insurance Code;

(2) review the applicant's answers to the standard background questions on the uniform application;

(3) obtain the applicant's fingerprints; and

(4) conduct state and federal criminal background checks on the applicant.

C. The superintendent may require any documents reasonably necessary to verify the information contained in an application. The superintendent may obtain fingerprints from licensed resident insurance producers from whom fingerprints were not obtained at the time of application or when adding additional lines of authority to their license.

D. Each insurer that sells, solicits or negotiates any form of limited line credit insurance shall provide to each individual whose duties will include selling, soliciting or negotiating limited line credit insurance a program of instruction approved by the superintendent.

History: Laws 1984, ch. 127, 213; 1999, ch. 272, 8; 1999, ch. 289, 9; 1978 Comp., 59A-12-2, repealed and reenacted by Laws 2016, ch. 89, 31.



Section 59A-12-13 - Special requirements, title insurance producers.

59A-12-13. Special requirements, title insurance producers.

A. The superintendent shall not issue or permit to continue an insurance producer license for title insurance except for an applicant or a licensee who, in addition to other applicable qualifications and requirements, owns, operates or controls an abstract plant consisting of a set of records in which an entry has been made of all documents or matters that under law impart constructive notice of matters affecting title to real property or any interest therein or encumbrance thereon, which have been filed or recorded in the county for which such title plant is maintained for a period of not less than twenty years immediately prior to date of application for license. Such records shall consist of:

(1) an index or indices in which notations of or references to any documents that describe property affected thereby are posted, entered or otherwise included, according to the property described therein, or copies or briefs of all documents that describe the property affected thereby that are sorted and filed according to such property; and

(2) an index or indices in which all other such documents are posted, entered or otherwise included, according to the name or names of the parties whose title to real property or any interest therein or encumbrances thereon is affected.

B. A license to issue title insurance shall permit the licensee to issue policies only on property located in the county or counties for which the licensee has the necessary abstract plant.

History: Laws 1984, ch. 127, 214; 2016, ch. 89, 32.



Section 59A-12-15 - Licensing business entities.

59A-12-15. Licensing business entities.

A. A business entity acting as an insurance producer is required to obtain an insurance producer license. Application shall be made using the uniform business entity application. Before approving the application, the superintendent shall confirm that:

(1) the business entity has paid the fees set forth in Section 59A-6-1 NMSA 1978;

(2) the business entity has designated a licensed insurance producer responsible for the business entity's compliance with the insurance laws of this state; and

(3) a licensee who is to exercise license powers shall be affiliated by submitting an application. The application must be submitted with payment as required in Section 59A-6-1 NMSA 1978.

B. The application shall be signed on behalf of the applicant by an authorized partner or corporate officer, and under oath if required by the superintendent.

C. The application form may require the following information about the applicant:

(1) if the applicant is a partnership, the name, residence, proof of identity, business record and reputation, business experience of each partner and any other information required by the superintendent;

(2) if the applicant is a corporation, the name, residence, proof of identity, business record and reputation, business experience of each officer, member of the board of directors, controlling stockholder and any other information required by the superintendent;

(3) evidence satisfactory to the superintendent that transaction of business proposed to be transacted under the license applied for is within the partnership agreement, if the applicant is a partnership, or within the corporate powers, if the applicant is a corporation; and

(4) such further information concerning the applicant, appointment of the applicant, partners, corporate officers, directors and stockholders, as the superintendent may require.

D. If the applicant is a partnership, each individual who is not a general partner and who is to exercise license powers, and if the applicant is a corporation, each individual, whether or not an officer, director, stockholder or in other relationship to the corporation, who is to exercise the license powers, shall file an application as though for an individual license for the same kind of business as that applied for by the partnership or corporation.

E. The application shall be accompanied by payment of the application filing fee, fee for any examination required under the Insurance Code to be taken and passed prior to licensing and by any bond otherwise required for the license applied for. A license application filing fee is required for each individual who is to exercise the license powers of a corporation, or license powers of a partnership if not a general partner therein.

F. The business entity shall comply with all other licensing and registration requirements to do business in the state.

History: Laws 1984, ch. 127, 216; 1999, ch. 272, 9; 1999, ch. 289, 10; 2016, ch. 89, 33.



Section 59A-12-16 - Examination for license.

59A-12-16. Examination for license.

A. A resident individual applying for an insurance producer license shall, prior to issuance of license, personally take and pass a written examination. The examination shall test the knowledge of the individual concerning the lines of authority for which application is made, the duties and responsibilities of an insurance producer and the insurance laws and rules of this state. Examinations required by this section shall be developed and conducted under rules prescribed by the superintendent.

B. The superintendent may contract with an outside testing service for administering examinations and collecting the nonrefundable fee set forth in Section 59A-6-1 NMSA 1978.

C. Each individual applying for an examination shall remit a nonrefundable fee as prescribed by the superintendent as set forth in Section 59A-6-1 NMSA 1978.

D. An individual who fails to appear for the examination as scheduled or fails to pass the examination shall reapply for an examination and remit all required fees and forms before being rescheduled for another examination.

E. No examination shall be required:

(1) for renewal or continuance of an existing license, except as provided in Subsection D of Section 59A-11-10 NMSA 1978;

(2) of an applicant for limited license as provided in Section 59A-12-18 NMSA 1978;

(3) of applicants with respect to life and annuities or accident and health insurances who hold the chartered life underwriter (C.L.U.) designation by the American college of life underwriters;

(4) of applicants with respect to property and casualty insurance who hold the designation of chartered property and casualty underwriter (C.P.C.U.) designation by the American institute of property and casualty underwriters;

(5) of applicants for temporary license as provided for in Section 59A-12-19 NMSA 1978;

(6) of an applicant for a license covering the same kind or kinds of insurance as to which licensed in this state under a similar license within five years preceding date of application for the new license, unless the previous license was suspended, revoked or continuation thereof refused by the superintendent; or

(7) of an applicant for insurance producer license, if the applicant took and passed a similar examination in a state in which already licensed, subject to Section 59A-5-33 NMSA 1978.

F. An individual who applies for an insurance producer license in this state who was previously licensed for the same lines of authority in another state shall not be required to take an examination. This exemption is only available if the person is currently licensed in that state or if the application is received within ninety days of the cancellation of the applicant's previous license and if the prior state issues a certification that, at the time of cancellation, the applicant was in good standing in that state or the state's insurance producer database records, maintained by the national association of insurance commissioners, its affiliates or subsidiaries, indicate that the insurance producer is or was licensed in good standing for the line of authority requested.

G. A person licensed as an insurance producer in another state who moves to this state shall apply within ninety days of establishing legal residence to become a resident insurance producer. No examination shall be required of that person to obtain any line of authority previously held in the prior state except where the superintendent determines otherwise by rule.

History: Laws 1984, ch. 127, 217; 1999, ch. 272, 10; 1999, ch. 289, 11; 2001, ch. 309, 2; 2016, ch. 89, 34.



Section 59A-12-17 - Scope of license.

59A-12-17. Scope of license.

A. Unless denied licensure pursuant to Sections 59A-11-8 and 59A-11-14 NMSA 1978, a person who has met the requirements of Sections 59A-12-12 and 59A-12-15 NMSA 1978 shall be issued an insurance producer license. An insurance producer may receive qualification for a license in one or more of the following lines of authority:

(1) life insurance coverage on human lives, including benefits of endowment and annuities, and may include benefits in the event of death or dismemberment by accident and benefits for disability income;

(2) accident and health or sickness insurance coverage for sickness, bodily injury or accidental death and may include benefits for disability income;

(3) property insurance coverage for the direct or consequential loss or damage to property of every kind;

(4) casualty insurance coverage against legal liability, including that for death, injury or disability or damage to real or personal property;

(5) variable life and variable annuity products insurance coverage provided under variable life insurance contracts and variable annuities;

(6) personal lines property and casualty insurance coverage sold to individuals and families for primarily noncommercial purposes;

(7) limited line credit insurance; and

(8) any other line of insurance permitted under state laws.

B. A licensee as to variable annuities or similar contracts deemed to constitute securities shall also possess license as a security salesman under other applicable state laws.

C. An insurance producer license shall remain in effect unless revoked or suspended as long as the fee set forth in Section 59A-6-1 NMSA 1978 is paid and education requirements for resident insurance producers are met by the due date.

D. An insurance producer who allows the insurance producer's license to lapse may, within twelve months from the due date of the renewal fee, reinstate the same license without the necessity of passing a written examination. However, a penalty in the amount of double the unpaid renewal fee shall be required for any renewal fee received after the due date.

E. A licensed insurance producer who is unable to comply with license renewal procedures due to military service or some other extenuating circumstance may request a waiver of those procedures. The insurance producer may also request a waiver of any examination requirement or any other fine or sanction imposed for failure to comply with renewal procedures.

F. The license shall contain the licensee's name, address and personal identification number, the date of issuance, the lines of authority, the expiration date and any other information the superintendent deems necessary.

G. Licensees shall inform the superintendent in the format prescribed by the superintendent of a change of address within thirty days of the change. Failure to timely inform the superintendent of a change in legal name or address shall result in a penalty of fifty dollars ($50.00).

H. The superintendent may contract with non- governmental entities, including the national association of insurance commissioners or any affiliates or subsidiaries that the national association of insurance commissioners oversees, to perform any ministerial functions, including the collection of fees, related to insurance producer licensing that the superintendent and the nongovernmental entity may deem appropriate.

History: Laws 1984, ch. 127, 218; 1999, ch. 272, 11; 1999, ch. 289, 12; 2013, ch. 140, 1; 2016, ch. 89, 35.



Section 59A-12-18 - Limited lines.

59A-12-18. Limited lines.

A. The superintendent may issue a limited insurance producer license to individual applicants employed full time by a vendor of merchandise or other property, or by a financial institution making consumer loans on terms with respect to which credit life insurance, credit disability insurance, credit property insurance or credit involuntary unemployment insurance under a master, corporate, group or individual policy is customarily required of or offered to the purchaser or borrower, covering only that credit life, credit disability, credit property or credit involuntary unemployment insurance.

B. The superintendent may issue a limited insurance producer license to vendors in accordance with the provisions of the Portable Electronics Insurance Act [59A-60-1 through 59A-60-7 NMSA 1978]. The application shall provide:

(1) the name, residence address and other information required by the superintendent for an employee or officer of the vendor that is designated by the applicant as the individual responsible for the vendor's compliance with the requirements of the Portable Electronics Insurance Act. If the vendor derives more than fifty percent of its revenue from the sale of portable electronics insurance, the information noted above shall be provided for all officers, directors and shareholders of record having beneficial ownership of ten percent or more of any class of securities registered under the federal securities law; and

(2) the location of the applicant's home office.

History: Laws 1984, ch. 127, 219; 2002, ch. 24, 1; 2002, ch. 87, 1; 2007, ch. 282, 7; 2007, ch. 283, 1; 2011, ch. 136, 1; 2013, ch. 140, 2; 2016, ch. 89, 36.



Section 59A-12-18.1 - Limited lines travel insurance producer license.

59A-12-18.1. Limited lines travel insurance producer license.

A. The superintendent may issue a limited lines travel insurance producer license to applicants who are qualified to solicit or sell travel insurance.

B. A travel retailer may offer travel insurance under the license of a limited lines travel insurance producer only if:

(1) the limited lines travel insurance producer or travel retailer provides to purchasers of travel insurance:

(a) a description of the material terms of the insurance coverage;

(b) a description of the process for filing a claim;

(c) a description of the travel insurance policy's cancellation process; and

(d) the identity and contact information of the insurer and limited lines travel insurance producer;

(2) the limited lines travel insurance producer:

(a) establishes at the time of licensure on a form prescribed by the superintendent a register of each travel retailer that offers travel insurance on behalf of the limited lines travel insurance producer;

(b) includes in the register each travel retailer's federal tax identification number and the name, address and contact information of each travel retailer and an officer or person who directs or controls the travel retailer's operations;

(c) maintains the register and updates it at least once a year;

(d) submits the register to the superintendent upon reasonable request; and

(e) certifies that each travel retailer on the register complies with federal laws;

(3) the limited lines travel insurance producer has selected a designated responsible agent who is one of its licensed individual insurance producer employees and who is responsible for the limited lines travel insurance producer's compliance with the travel insurance laws and rules of this state;

(4) the designated responsible agent, president, secretary, treasurer and all other officers or persons who direct or control the limited lines travel insurance producer's insurance operations comply with the fingerprinting requirements for insurance producers of the resident state of the limited lines travel insurance producer;

(5) the limited lines travel insurance producer has paid all applicable insurance producer licensing fees pursuant to state law; and

(6) the limited lines travel insurance producer requires each employee and authorized representative of the travel retailer whose duties include offering and disseminating travel insurance to receive a program of instruction or training that the superintendent may review and that, at a minimum, contains instructions on the types of insurance offered, ethical sales practices and required disclosures to prospective customers.

C. A travel retailer that offers and disseminates travel insurance shall make available to prospective purchasers brochures or other written materials that:

(1) identify and provide the contact information of the insurer and the limited lines travel insurance producer;

(2) explain that the purchase of travel insurance is not a prerequisite to the purchase of any other product or service of the travel retailer; and

(3) explain that an unlicensed travel retailer may provide general information about the insurance offered by the travel retailer, including a description of the coverage and price, but is not qualified or authorized to answer technical questions about the terms and conditions of the insurance offered by the travel retailer or to evaluate the adequacy of the customer's existing insurance coverage.

D. A travel retailer's employee or authorized representative who is not licensed as an insurance producer shall not:

(1) evaluate or interpret the technical terms, benefits or conditions of the travel insurance coverage offered;

(2) evaluate or provide advice concerning a prospective purchaser's existing insurance coverage; or

(3) make representation as being a licensed insurer, licensed insurance producer or insurance expert.

E. A travel retailer and its employees and authorized representatives whose insurance-related activities are limited to the offering and disseminating of travel insurance on behalf of and under the direction of a limited lines travel insurance producer that complies with this section may conduct and receive compensation for those activities.

F. A travel retailer may place insurance under an individual policy or under a group or master policy.

G. As the insurer designee, a limited lines travel insurance producer shall be responsible for the acts of the travel retailer and shall use reasonable means to ensure that the travel retailer complies with the provisions of this section.

H. As used in this section:

(1) "limited lines travel insurance producer" means a licensed managing general agent or third-party administrator or a licensed insurance producer;

(2) "offer and disseminate" means providing general information, including a description of coverage and price, processing applications, collecting premiums and performing other nonlicensable activities permitted by this state;

(3) "travel insurance" means insurance coverage for personal risks incident to planned travel, including the interruption or cancellation of a trip or event; the loss of baggage or personal effects; damage to accommodations or rental vehicles; or sickness, accident, disability or death during travel. "Travel insurance" does not include major medical plans that provide comprehensive medical protection for travelers on trips of six months or longer, such as for those working overseas as expatriates or deployed military personnel; and

(4) "travel retailer" means a business entity that makes, arranges or offers travel services.

History: Laws 2013, ch. 140, 3; 2016, ch. 89, 37.



Section 59A-12-19 - Temporary licenses.

59A-12-19. Temporary licenses.

A. The superintendent may issue a temporary insurance producer license for a period not to exceed one hundred eighty days without requiring an examination if the superintendent deems that the temporary license is necessary for the servicing of an insurance business in the following cases:

(1) to the surviving spouse or court- appointed personal representative of a licensed insurance producer who dies or becomes mentally or physically disabled to allow adequate time for the sale of the insurance business owned by the insurance producer or for the recovery or return of the insurance producer to the business or to provide for the training and licensing of new personnel to operate the insurance producer's business;

(2) to a member or employee of a business entity licensed as an insurance producer, upon the death or disability of an individual designated in the business entity application or the license;

(3) to the designee of a licensed insurance producer entering active service in the armed forces of the United States; or

(4) in any other circumstance where the superintendent deems that the public interest will best be served by the issuance of the license.

B. The superintendent may by order limit the authority of any temporary licensee in any way deemed necessary to protect insureds and the public. The superintendent may require the temporary licensee to have a suitable sponsor who is a licensed insurance producer or insurer and who assumes responsibility for all acts of the temporary licensee and may impose other similar requirements designed to protect insureds and the public. The superintendent may by order revoke a temporary license if the interest of insureds or the public is endangered. A temporary license shall not continue after the owner or the personal representative disposes of the business.

History: Laws 1984, ch. 127, 220; 1978 Comp., 59A-12-19, repealed and reenacted by Laws 2016, ch. 89, 38.



Section 59A-12-20 - Place of business.

59A-12-20. Place of business.

An insurance producer shall have and maintain a place of business accessible to the public where the licensee conducts transactions under the license. Nothing in this section shall prohibit maintenance of the place of business in the licensee's residence.

History: Laws 1984, ch. 127, 221; 1999, ch. 272, 12; 1999, ch. 289, 13; 2003, ch. 306, 3; 2016, ch. 89, 39.



Section 59A-12-21 - Records of insurance producer.

59A-12-21. Records of insurance producer.

A. Every insurance producer shall keep in the insurance producer's place of business complete records of transactions under the license. The record shall show the following information for each insurance policy placed by or through the licensee:

(1) the names of the insurer and insured;

(2) the number and expiration date of each policy;

(3) the premium payable for each policy;

(4) the names of all other persons from whom business is accepted or to whom commissions are promised or paid;

(5) all premiums collected; and

(6) any additional information the superintendent may require.

B. The records shall be open to the superintendent's examination, and the superintendent may at any reasonable time require the licensee to furnish, in the manner or form that the superintendent may require, any information kept or required to be kept in such records.

C. Records as to a particular policy may be destroyed on expiration of three years after the policy's expiration.

History: Laws 1984, ch. 127, 222; 2016, ch. 89, 40.



Section 59A-12-22 - Fiduciary funds; insurance producers, surplus line brokers, bail bondsmen, motor club agents and others.

59A-12-22. Fiduciary funds; insurance producers, surplus line brokers, bail bondsmen, motor club agents and others.

A. All funds of others received by a person licensed or acting as an insurance producer, surplus line broker, bail bondsman or their solicitor, motor club agent or agent for a health care plan or prepaid dental plan, or in a similar capacity for which licensing of the person is required under the Insurance Code, are received and held by the person in a fiduciary capacity. Any person who diverts or appropriates funds to the person's own use, or takes or secretes with intent to embezzle, all without consent of the person entitled to the funds, is guilty of larceny by embezzlement.

B. Subject to the terms of any agreement between a person or licensee and the person's or licensee's principal or obligee, each person who does not make immediate remittance of funds to the insurer or other person entitled thereto shall elect and follow as to funds received for account of a particular insurer or person either of the following methods:

(1) remit received premiums (less applicable commissions, if any) and return premiums to the insurer or other person entitled thereto within fifteen days after receipt; or

(2) establish and maintain in a commercial bank or other established financial institution depositary one or more accounts, separate from accounts holding general personal, firm or corporate funds, and forthwith deposit and retain therein pending transmittal to the insurer or other person entitled thereto all such premiums (net of applicable commissions, if any) and return premiums. Funds belonging to more than one principal may be as deposited and held in the same account so long as the amount held for each principal is readily ascertainable from the records of the depositor. The depositor may commingle with such fiduciary funds in a particular account such additional funds as the licensee deems prudent for advancing premiums, reserves for payment of return commissions or for other contingencies arising in the business of receiving and transmitting premiums or return premiums.

C. The person may commingle with the person's own funds to an unlimited amount funds of a particular principal who has in writing in advance expressly waived the segregation requirements of Subsection B of this section.

D. Any commingling of funds with funds of any person permitted under this section shall not alter the fiduciary capacity of the person as to funds of others.

History: Laws 1984, ch. 127, 223; 2003, ch. 202, 7; 2016, ch. 89, 41.



Section 59A-12-23 - Insurance vending machines.

59A-12-23. Insurance vending machines.

A. A licensed insurance producer may solicit for and issue personal travel accident insurance policies of an authorized insurer by means of mechanical vending machines supervised by the insurance producer and placed at airports and other places of convenience to the traveling public, if the superintendent finds that:

(1) the policy provides reasonable coverage and benefits, is suitable for sale and issuance by vending machine and use of such a machine in a proposed location would be of material convenience to the public;

(2) the type of machine proposed to be used is reasonably suitable for the purpose;

(3) reasonable means are provided for informing prospective purchasers of policy coverages and restrictions;

(4) reasonable means are provided for refund of money inserted in defective machines and for which insurance so paid for is not received; and

(5) the cost of maintaining such a machine at a particular location is reasonable.

B. For each machine to be used the superintendent shall issue to the applicant a special vending machine license. The license shall state the name and address of the insurer and insurance producer, name of the policy to be sold and serial number and operating location of the machine. The license shall be subject to biennial continuation, to expiration, suspension or revocation coincidentally with that of the insurance producer. The superintendent shall also revoke the license as to any machine as to which the superintendent finds that license qualifications no longer exist. Proof of existence of a subsisting license shall be displayed on or about each machine in use in the manner that the superintendent reasonably requires.

History: Laws 1984, ch. 127, 224; 1999, ch. 272, 13; 1999, ch. 289, 14; 2016, ch. 89, 42.



Section 59A-12-24 - Sharing of commissions.

59A-12-24. Sharing of commissions.

A. An agent or broker shall share a commission or compensation for or on account of the solicitation or negotiation in this state of insurance on individuals or property or risks in this state only with the agent's duly licensed solicitor, or duly licensed agent of the insurer with which the insurance was placed, or duly licensed broker.

B. No such licensee shall share in commission or compensation as to a kind of insurance for which not licensed.

C. Such sharing in commissions and compensation between the same such licensees shall be infrequently only, and shall not unduly obviate the general necessity of appointment of the agent by the insurer with which the insurance is placed.

D. Nothing in the Insurance Code [Chapter 59A NMSA 1978] shall be deemed to prohibit payment, to or for the account of a former owner of an insurance agency or brokerage, of commissions or part thereof currently accruing on business of the agency or brokerage, as part of the purchase price of the agency or brokerage, whether or not such former owner is currently licensed as agent, solicitor or broker.

E. Nothing in the Insurance Code shall be deemed to prohibit the payment of a commission, compensation or other valuable consideration to the personal representative of the estate, their trust or beneficiary, of a deceased agent or broker or the heirs or devisees if the estate has been distributed, if that agent or broker would otherwise be entitled to that payment.

History: Laws 1984, ch. 127, 225; 1999, ch. 272, 14; 1999, ch. 289, 15; 2017, ch. 37, 1.



Section 59A-12-25 - Nonresident insurance producers; retaliation.

59A-12-25. Nonresident insurance producers; retaliation.

A. The superintendent may refuse to issue a license as an insurance producer to a resident of another state or country, who is otherwise qualified under Chapter 59A, Article 12 NMSA 1978 for license as an insurance producer in New Mexico, if under the laws of the other state or country licensed residents of this state are prohibited or prevented from acting as an insurance producer because of their residence.

B. As part of an application for a license, the nonresident applicant shall appoint the superintendent, on a form prescribed and furnished by the superintendent, as agent on whom may be served all legal process issued by a court in this state in any action against or involving the licensee as to transactions under the license. The appointment shall be irrevocable and continue for so long as an action could arise or exist. Duplicate copies of process shall be served upon the superintendent or other individual in apparent charge of the office of superintendent of insurance during the superintendent's absence, accompanied by payment of the process service fee specified in Section 59A-6-1 NMSA 1978. Upon service the superintendent shall promptly forward a copy by certified mail, return receipt requested, to the licensee at the licensee's last address of record with the superintendent. Process served and copy forwarded as so provided shall for all purposes constitute personal service upon the licensee.

C. The licensee shall likewise file with the superintendent written agreement to appear before the superintendent pursuant to notice of hearing, show cause order or subpoena issued by the superintendent and deposited, postage paid, by certified mail in a letter depository of the United States post office, addressed to the licensee at the licensee's last address of record with the superintendent, and that upon failure of the licensee to appear the licensee thereby consents to any subsequent suspension, revocation or refusal of the superintendent to continue the license.

History: Laws 1984, ch. 127, 226; 1999, ch. 272, 15; 1999, ch. 289, 16; 2016, ch. 89, 43.



Section 59A-12-26 - Continuing education.

59A-12-26. Continuing education.

A. The superintendent shall require as a condition to continuation of an insurance producer license that during the twenty-four months next preceding expiration of the current license period the licensee has attended the minimum number of hours of formal class instruction, lectures or seminars required and approved by the superintendent covering the kinds of insurance for which licensed.

B. Instruction shall be designed to refresh the licensee's understanding of basic principles and coverages involved, recent and prospective changes, applicable laws and rules of the superintendent, proper conduct of the licensee's business and duties and responsibilities of the licensee.

C. The superintendent may permit licensees who because of remoteness of residence or business cannot with reasonable convenience attend formal instruction sessions to successfully complete an equivalent course of study and instruction online or by mail.

D. The superintendent may impose a penalty not to exceed fifty dollars ($50.00) for a licensee's failure to timely report continuing education credits.

E. The superintendent shall charge, at the time of certifying each licensee's continuing education credits as a condition of continuation of license, a fee of one dollar ($1.00) per credit hour of continuing education; provided that the superintendent may contract with an independent agency to receive and review continuing education compliance reports and, in such a case, the fee shall be a reasonable amount fixed by the superintendent and payable to the contracting agency.

F. This section shall not apply to holders of limited license issued under Section 59A-12-18 NMSA 1978.

History: Laws 1984, ch. 127, 227; 1987, ch. 259, 14; 1988, ch. 112, 2; 1989, ch. 367, 1; 1999, ch. 272, 16; 1999, ch. 289, 17; 2003, ch. 306, 4; 2016, ch. 89, 44.



Section 59A-12-26.1 - Insurance licensee continuing education fund.

59A-12-26.1. Insurance licensee continuing education fund.

There is created in the state treasury a fund that shall be known as the "insurance licensee continuing education fund". All fees imposed by the provisions of Section 59A-12-26 NMSA 1978 shall be deposited in the insurance licensee continuing education fund for the purpose of administering the continuing education program.

History: Laws 1988, ch. 112, 1; 2016, ch. 89, 45.



Section 59A-12-27 - Assumed names.

59A-12-27. Assumed names.

An insurance producer shall not do business under any name other than the insurance producer's legal name without prior written approval of the superintendent.

History: Laws 2016, ch. 89, 46.



Section 59A-12-28 - Commissions.

59A-12-28. Commissions.

A. An insurance company or insurance producer shall not pay a commission, service fee, brokerage or other valuable consideration to a person for selling, soliciting or negotiating insurance in this state if that person is required to be licensed under Chapter 59A, Article 12 NMSA 1978 and is not so licensed.

B. A person shall not accept a commission, service fee, brokerage or other valuable consideration for selling, soliciting or negotiating insurance in this state if that person is required to be licensed under Chapter 59A, Article 12 NMSA 1978 and is not so licensed.

C. Renewal or other deferred commissions may be paid to a person for selling, soliciting or negotiating insurance in this state if the person was required to be licensed under Chapter 59A, Article 12 NMSA 1978 at the time of the sale, solicitation or negotiation and was so licensed at that time.

D. An insurer or insurance producer shall not pay or assign commissions, service fees, brokerages or other valuable consideration to an insurance agency or to persons who do not sell, solicit or negotiate insurance in this state.

History: Laws 2016, ch. 89, 47.



Section 59A-12-29 - Compensation disclosure.

59A-12-29. Compensation disclosure.

A. When any insurance producer or any affiliate of the insurance producer receives any compensation from a customer for the placement of insurance or represents the customer with respect to that placement, neither that insurance producer nor the affiliate shall accept or receive any compensation from an insurer or other third party for that placement of insurance unless the insurance producer has, prior to the customer's purchase of insurance:

(1) obtained the customer's documented acknowledgment that such compensation will be received by the insurance producer or affiliate; and

(2) disclosed the amount of compensation from the insurer or other third party for that placement. If the amount of compensation is not known at the time of disclosure, the insurance producer shall disclose the specific method for calculating the compensation and, if possible, a reasonable estimate of the amount.

B. Subsection A of this section does not apply to an insurance producer who:

(1) does not receive compensation from the customer for the placement of insurance;

(2) represents an insurer that has appointed the insurance producer in connection with that placement of insurance; and

(3) discloses to the customer prior to the purchase of insurance:

(a) that the insurance producer will receive compensation from an insurer in connection with that placement; or

(b) that, in connection with that placement of insurance, the insurance producer represents the insurer and that the insurance producer may provide services to the customer for the insurer.

C. A person shall not be considered a customer for purposes of this section if the person is merely:

(1) a participant or beneficiary of an employee benefit plan; or

(2) covered by a group or blanket insurance policy or group annuity contract sold, solicited or negotiated by the insurance producer or affiliate.

D. This section does not apply to:

(1) a person licensed as an insurance producer who acts only as an intermediary between an insurer and the customer's insurance producer, for example, a managing general agent, a sales manager or wholesale broker; or

(2) a reinsurance intermediary.

E. For purposes of this section:

(1) "compensation from an insurer or other third party" means payments, commissions, fees, awards, overrides, bonuses, contingent commissions, loans, stock options, gifts, prizes or any other form of valuable consideration, whether or not payable pursuant to a written agreement; and

(2) "documented acknowledgment" means the customer's written consent obtained prior to the customer's purchase of insurance. In the case of a purchase over the telephone or by electronic means for which written consent cannot reasonably be obtained, consent documented by the producer shall be acceptable.

History: Laws 2016, ch. 89, 48.






Article 12A - Insurance Administrators

Section 59A-12A-1 - Scope of the article.

59A-12A-1. Scope of the article.

Chapter 59A, Article 12A NMSA 1978 shall apply to all administrators who provide administrative services in connection with insurance or alternatives to insurance or who, in a fiduciary capacity or otherwise, manage or handle funds, money, premiums, fees or other forms of consideration in connection with insurance or alternatives to insurance. That article shall also apply to the claims practices of insurers or alternatives to insurance, whether or not they are administered by a third party.

History: 1978 Comp., 59A-12A-1, enacted by Laws 1989, ch. 374, 1.



Section 59A-12A-2 - Definitions.

59A-12A-2. Definitions.

As used in Chapter 59A, Article 12A NMSA 1978:

A. unless otherwise specified in that article, all definitions of the Insurance Code apply;

B. "administrator" or "third party administrator" or "TPA" means a business entity that receives any form of administrative or service fee, consideration, payment, premium, reimbursement or compensation for performing or providing any service, function or duty, or activity respecting insurance or alternatives to insurance in any administrative or management capacity, including but not limited to claims or expense review, underwriting, administration and management under a contract or other agreement to be performed in this state or with respect to risks located or partially located in this state or on behalf of persons in this state for any:

(1) plan;

(2) insurance carrier; or

(3) person that self insures;

C. "administrator" does not include:

(1) an employer on behalf of its employees or the employees of one or more subsidiaries or affiliated corporations of that employer as long as only the functions of a group policyholder are performed;

(2) a union on behalf of its members as long as only the functions of a group policyholder are performed;

(3) an insurance company or a corporation that owns more than fifty percent of an insurance company licensed in this state or a health maintenance organization, nonprofit health care plan or a dental plan that is licensed in this state;

(4) an insurance producer licensed in this state acting on behalf of an admitted insurance carrier by whom the insurance producer is appointed and only within the scope of the insurance producer's license as an insurance producer as defined in the article of the Insurance Code under which the insurance producer is licensed;

(5) a creditor on behalf of its debtors with respect to insurance covering its debtors as long as only the functions of a group policyholder or creditor are performed;

(6) a trust and its trustees, agents and employees acting under the trust, established in conformity with 29 U.S.C. Sec. 186;

(7) a trust exempt from taxations under Section 501(a) of the Internal Revenue Code of 1986, and its trustees and employees acting under the trust, or a custodian and its agents and employees acting pursuant to a custodian account that meets the requirements of Section 401(f) of the Internal Revenue Code of 1986;

(8) a bank that is subject to supervision or examination by federal or state regulatory authorities as long as the bank is only performing the function for which it is licensed;

(9) a company that advances and collects any premium or charge from its credit card holders who have authorized it to do so, provided the company does not adjust or settle claims and acts only in its debtor-creditor relationship with its credit card holders;

(10) a person who adjusts or settles claims in the normal course of practice or employment as an attorney at law who does not collect any charge or premium in connection with life or health coverage or annuities;

(11) an adjuster licensed by the superintendent, when engaged in the performance of duties as an adjuster;

(12) any joint fund, risk management pool or self-insurance pool composed of political subdivisions of this state that participate in such funds or pools through interlocal agreements, and any administrative agency established under the interlocal agreement to administer the fund or pool;

(13) a person providing technical, advisory or consulting services who does not make management or discretionary decisions on behalf of an insurance carrier, plan or person that self-insures;

(14) a full-time salaried employee of an insurance carrier to the extent that the functions performed are only for that insurance carrier or any affiliated carrier;

(15) attorneys in fact for a Lloyd's or reciprocal exchange as authorized respectively in Chapter 38 or 39 NMSA 1978, while acting as attorney in fact for such Lloyd's or reciprocal exchange;

(16) a certified public accountant, attorney at law or actuary when performing duties or undertaking responsibilities within the authority and scope of that particular profession;

(17) an association and any subsidiary, affiliated or related corporations of that association. For the purposes of this subsection, "association" means a bona fide trade or professional association which has been in existence for not less than five years and which enters into agreements to pool its liabilities for workers compensation benefits, pursuant to the Group Self-Insurance Act [Chapter 52, Article 6 NMSA 1978]; or

(18) a home owner warranty corporation provided by a trade association that has been in business in New Mexico for at least five years;

D. "alternatives to insurance" means an agreement to indemnify against loss, risk, damage, liability or other contingency relating to property or persons, whether or not such agreement is deemed to be insurance under applicable law or where persons self insure;

E. "bank" means a bank, savings and loan association, credit union or other financial institution authorized by law to accept and maintain deposits;

F. "business entity" means a corporation, organization, government or governmental subdivision or agency, business trust, estate trust, partnership, association or any other legal entity; and

G. "plan" means any employer-employee, multiple employer-employee, group, member or other employee benefit or welfare program, medical, accident, sickness, injury, indemnity, death or health benefit program contracting to provide indemnification or expense reimbursement in this state to persons domiciled in this state or for risks located or partially located in this state for any type of the following coverages, expenses or benefits: medical, surgical, orthopedic, chiropractic, physical therapy, speech pathology, audiology, professional mental health, dental, hospital, workers' compensation or optometric plan or programs, hospital care or benefit or benefits in the event of sickness, accident, disability, death or unemployment, or prepaid legal services.

History: 1978 Comp., 59A-12A-2, enacted by Laws 1989, ch. 374, 2; 2016, ch. 89, 49.



Section 59A-12A-3 - License required; penalty.

59A-12A-3. License required; penalty.

A. No administrator shall perform or provide any service, function, duty or activity respecting any insurance, plan, self-insurance or alternatives to insurance in an administrative or management capacity in this state or with respect to risks located or partially located in this state or on behalf of persons in this state unless licensed as an administrator under the Insurance Code.

B. Licensing procedures for administrators shall be in accordance with Chapter 59A, Article 11 NMSA 1978.

C. In addition to any applicable denial, suspension or revocation of a license, refusal to continue license or administrative fine, violation of this section shall be a misdemeanor punishable by a fine not to exceed one thousand dollars ($1,000) and by forfeiture to the state of an amount equal to all compensation for services as administrator received or to be received by the violator by reason of the prohibited transactions.

History: 1978 Comp., 59A-12A-3, enacted by Laws 1989, ch. 374, 3; 2016, ch. 89, 50.



Section 59A-12A-4 - Written agreement necessary.

59A-12A-4. Written agreement necessary.

A. No administrator shall act as such without a written agreement between the administrator and the insurer, and the written agreement shall be retained as part of the official records of both the insurer and the administrator for the duration of the agreement and five years thereafter. The written agreement shall contain provisions which include the requirements of Chapter 59A, Article 12A NMSA 1978, except insofar as those requirements do not apply to the functions performed by the administrator.

B. When a policy is issued to a trustee or trustees, a copy of the trust agreement and any amendments thereto shall be furnished to the insurer by the administrator and shall be retained as part of the official records of both the insurer and the administrator for the duration of the policy and five years thereafter.

History: 1978 Comp., 59A-12A-4, enacted by Laws 1989, ch. 374, 4.



Section 59A-12A-5 - Payment to administrator.

59A-12A-5. Payment to administrator.

Whenever an insurer utilizes the services of an administrator under the terms of a written contract as required in Section 59A-12A-4 NMSA 1978, the payment to the administrator of any premiums or charges for insurance by or on behalf of the insured shall be deemed to have been received by the insurer, and the payment of return premiums or claims by the insurer to the administrator shall not be deemed payment to the insured or claimant until such payments are received by the insured or claimant. Nothing in this section limits any right of the insurer against the administrator resulting from its failure to make payments to the insurer, insured or claimants.

History: 1978 Comp., 59A-12A-5, enacted by Laws 1989, ch. 374, 5.



Section 59A-12A-6 - Maintenance of information.

59A-12A-6. Maintenance of information.

Every administrator shall maintain at its principal administrative office for the duration of the written agreement referred to in Section 59A-12A-4 NMSA 1978 and five years thereafter adequate books and records of all transactions between it, insurers and insured persons. Such books and records shall be maintained in accordance with prudent standards of insurance record keeping. The superintendent shall have access to such books and records for the purpose of examination, audit and inspection. Any trade secrets contained therein, including but not limited to the identity and addresses of policyholders and certificate holders, shall be confidential, except that the superintendent may use such information in any proceedings instituted against the administrator. The insurer shall retain the right to continuing access to such books and records of the administrator sufficient to permit the insurer to fulfill all of its contractual obligations to insured persons, subject to any restrictions in the written agreement between the insurer and administrator on the proprietary rights of the parties in such books and records.

History: 1978 Comp., 59A-12A-6, enacted by Laws 1989, ch. 374, 6.



Section 59A-12A-7 - Approval of advertising.

59A-12A-7. Approval of advertising.

An administrator may use only such advertising pertaining to the business underwritten by an insurer, plan or alternative to insurance as has been approved by such insurer, plan or alternative to insurance in advance of its use.

History: 1978 Comp., 59A-12A-7, enacted by Laws 1989, ch. 374, 7.



Section 59A-12A-8 - Underwriting provision.

59A-12A-8. Underwriting provision.

The agreement required under Section 59A-12A-4 NMSA 1978 shall make provision with respect to the underwriting or other standards pertaining to the business underwritten by such insurer.

History: 1978 Comp., 59A-12A-8, enacted by Laws 1989, ch. 374, 8.



Section 59A-12A-9 - Premium collection.

59A-12A-9. Premium collection.

A. All insurance charges or premiums collected by an administrator on behalf of or for an insurer or insurers, and return premiums received from such insurer or insurers, shall be held by the administrator in a fiduciary capacity. Such funds shall be immediately remitted to the person or persons entitled thereto or shall be deposited promptly in a fiduciary bank account established and maintained by the administrator. If charges or premiums so deposited have been collected on behalf of or for more than one insurer, the administrator shall cause the bank in which such fiduciary account is maintained to keep records, clearly recording the deposits in and withdrawals from such account on behalf of or for each insurer.

B. The administrator shall promptly obtain and keep copies of all such records and, upon request of an insurer, shall furnish that insurer with copies of all records pertaining to deposits and withdrawals on behalf of or for such insurer.

C. The administrator shall not pay any claim by withdrawals from such fiduciary account. Withdrawals from such account shall be made, as provided in the written agreement between the administrator and the insurer, for:

(1) remittance to an insurer entitled thereto;

(2) deposit in an account maintained in the name of such insurer;

(3) transfer to and deposit in a claims paying account, with claims to be paid as provided in Section 59A-12A-10 NMSA 1978;

(4) payment to a group policyholder for remittance to the insurer entitled thereto;

(5) payment to the administrator of its commission, fees or charges; or

(6) remittance of return premiums to the person or persons entitled thereto.

History: 1978 Comp., 59A-12A-9, enacted by Laws 1989, ch. 374, 9.



Section 59A-12A-10 - Payment of claims.

59A-12A-10. Payment of claims.

All claims paid by the administrator from funds collected on behalf of the insurer shall be paid only on drafts of and as authorized by such insurer.

History: 1978 Comp., 59A-12A-10, enacted by Laws 1989, ch. 374, 10.



Section 59A-12A-11 - Claim adjustment or settlement.

59A-12A-11. Claim adjustment or settlement.

With respect to any policies where an administrator adjusts or settles claims, the compensation to the administrator with regard to such policies shall in no way be contingent on claim experience. No provision of Chapter 59A, Article 12A NMSA 1978 prevents the compensation of an administrator from being based on premiums or charges collected or number of claims paid or processed.

History: 1978 Comp., 59A-12A-11, enacted by Laws 1989, ch. 374, 11.



Section 59A-12A-12 - Notification required.

59A-12A-12. Notification required.

Where the services of an administrator are utilized, the administrator shall provide a written notice approved by the insurer to insured individuals advising them of the identity of and relationship among the administrator, the policyholder and the insurer. Where an administrator collects funds, it shall identify and state separately in writing to the person paying to the administrator any charge or premium for insurance coverage and the amount of any such charge or premium specified by the insurer for such insurance coverage.

History: 1978 Comp., 59A-12A-12, enacted by Laws 1989, ch. 374, 12.



Section 59A-12A-13 - Business name.

59A-12A-13. Business name.

Each administrator shall transact business under its own name. An administrator shall not do business in this state under a false or misleading name or under a name that is the same as or that closely resembles the name of any other administrator licensed in the state.

History: 1978 Comp., 59A-12A-13, enacted by Laws 1989, ch. 374, 13.



Section 59A-12A-14 - Confidentiality.

59A-12A-14. Confidentiality.

A. An administrator shall provide for the confidentiality of personal data identifying an individual covered by a plan or insurance carrier or data concerning a person that self insures. An administrator shall not disclose records containing personal information that may be associated with an identifiable individual covered by a plan or insurance carrier or data relating to a person that self insures to a person other than the individual to whom the information pertains, except as necessary to comply with the superintendent's inquiry or a court order. Other than to comply with the superintendent's inquiry or a court order, an administrator shall not disclose personal data without the prior consent of the covered individual or person that self insures.

B. Subsection A of this section does not apply to information disclosed for any of the following reasons or to an indicated entity:

(1) claims adjudication;

(2) claims verification;

(3) other proper plan or insurance carrier administration;

(4) an audit conducted pursuant to ERISA;

(5) an insurer or plan for the purchase of excess loss insurance and for claims under the excess loss insurance, provided, an insurer obtaining information under this paragraph shall be subject to the requirements of Subsection A of this section;

(6) the plan, insurance carrier, person that self insures or a fiduciary of the plan;

(7) the superintendent or the superintendent's designees; provided the information obtained by the superintendent under this subsection is confidential, except that the superintendent may use the information in any proceeding instituted against the administrator; or

(8) as required by law.

History: 1978 Comp., 59A-12A-14, enacted by Laws 1989, ch. 374, 14; 1999, ch. 289, 18.



Section 59A-12A-15 - Prohibited inducements.

59A-12A-15. Prohibited inducements.

An administrator, in order to induce a person that self insures or a plan or insurance carrier to contract or to continue to contract with the administrator, to induce a person that self insures or an insurance carrier or plan to lapse, forfeit or surrender a service contract entered into with an administrator or to induce a person that self insures or an insurance carrier or plan to secure or terminate coverage with an insurance carrier or other person that self insures, shall not directly or indirectly:

A. offer to make an agreement relating to a service contract or issue or deliver to the person money or any other valuable consideration other than as plainly expressed in the service contract;

B. give or pay or offer to give or pay a rebate or adjustment of the fee payable under the service contract or an advantage under a service contract, except as reflected in the fee and expressly provided by the service contract;

C. make, issue or circulate, or cause to be made, issued or circulated, any estimate, illustration, circular or statement misrepresenting the terms of a service contract, the advantages provided under a service contract or the true nature of a service contract; or

D. make a misrepresentation in a comparison, whether oral or written, between service contracts of the administrator and another administrator or between service contracts of the administrator and an insurance carrier.

History: 1978 Comp., 59A-12A-15, enacted by Laws 1989, ch. 374, 15.



Section 59A-12A-16 - General and claims practices.

59A-12A-16. General and claims practices.

A. The claims practices of every administrator, insurer, plan or alternative to insurance, as defined in Chapter 59A, Article 12A NMSA 1978, shall be subject to the provisions of Chapter 59A, Article 16 NMSA 1978.

B. The claims practices of any insurer, plan or alternative to insurance as defined in Chapter 59A, Article 12A NMSA 1978 shall be subject to the provisions of the Insurance Code.

History: 1978 Comp., 59A-12A-16, enacted by Laws 1989, ch. 374, 16.



Section 59A-12A-17 - Compliance deadline.

59A-12A-17. Compliance deadline.

An administrator that is operating before the effective date of this act shall apply for a license under Chapter 59A, Article 11 NMSA 1978 not later than the sixtieth day after the effective date of this act. An administrator who has made application as provided by this section may continue to operate if it otherwise complies with applicable law, until such time as the superintendent acts on its application. If denied a license, the third party administrator may not act as a third party administrator but may appeal the superintendent's determination as provided by Chapter 59A, Article 4 NMSA 1978.

History: 1978 Comp., 59A-12A-17, enacted by Laws 1989, ch. 374, 17.






Article 12B - Managing General Agents

Section 59A-12B-1 - Short title.

59A-12B-1. Short title.

Chapter 59A, Article 12B NMSA 1978 may be cited as the "Managing General Agents Law".

History: 1978 Comp., 59A-12B-1, enacted by Laws 1993, ch. 320, 27.



Section 59A-12B-2 - Definitions.

59A-12B-2. Definitions.

As used in the Managing General Agents Law:

A. "actuary" means a person who is a member in good standing of the American academy of actuaries;

B. "insurer" means any person, firm, association or corporation duly authorized in this state pursuant to the Insurance Code to transact the business of insurance;

C. "managing general agent" means any person, firm, association or corporation who:

(1) manages all or part of the insurance business of an insurer, including the management of a separate division, department or underwriting office;

(2) acts as an insurance producer for such insurer whether known as a managing general agent, manager or other similar term, who, with or without the authority, either separately or together with affiliates, produces, directly or indirectly, and underwrites an amount of gross direct written premium equal to or more than five percent of the policyholder surplus as reported in the last annual statement of the insurer in any one quarter or year together with one or more of the following activities related to the business produced:

(a) adjusts or pays claims in excess of an amount determined by the superintendent; or

(b) negotiates reinsurance on behalf of the insurer; and

(3) notwithstanding the above, the following persons shall not be considered as managing general agents for the purposes of the Managing General Agents Law:

(a) an employee of the insurer;

(b) a United States manager of the United States branch of an alien insurer;

(c) an underwriting manager which, pursuant to contract, manages all or part of the insurance operations of the insurer, is under common control with the insurer, subject to the Insurance Holding Company Law [Chapter 59A, Article 37 NMSA 1978], and whose compensation is not based on the volume of premiums written; and

(d) the attorney-in-fact authorized by and acting for the subscribers of a reciprocal insurer or inter-insurance exchange under powers of attorney; and

D. "underwrite" means the authority to accept or reject risk on behalf of the insurer.

History: 1978 Comp., 59A-12B-2, enacted by Laws 1993, ch. 320, 28; 2016, ch. 89, 51.



Section 59A-12B-3 - Licensure.

59A-12B-3. Licensure.

A. No person, firm, association or corporation shall act in the capacity of a managing general agent with respect to risks located in this state for an insurer authorized in this state unless such person is a licensed agent or broker in this state.

B. No person, firm, association or corporation shall act in the capacity of a managing general agent representing an insurer domiciled in this state with respect to risks located outside this state unless such person is licensed as an agent or broker in this state pursuant to the provisions of the Managing General Agents Law.

C. The superintendent may require a bond in an amount acceptable to him for the protection of the insurer.

D. The superintendent may require the managing general agent to maintain an errors and omissions policy.

History: 1978 Comp., 59A-12B-3, enacted by Laws 1993, ch. 320, 29; 1999, ch. 272, 17; 1999, ch. 289, 19.



Section 59A-12B-4 - Required contract provisions.

59A-12B-4. Required contract provisions.

No person, firm, association or corporation acting in the capacity of a managing general agent shall place business with an insurer unless there is in force a written contract between the parties which sets forth the responsibilities of each party and where both parties share responsibility for a particular function, specifies the division of such responsibilities and which contains the following minimum provisions:

A. the insurer may terminate the contract for cause upon written notice to the managing general agent. The insurer may suspend the underwriting authority of the managing general agent during the pendency of any dispute regarding the cause for termination;

B. the managing general agent shall render accounts to the insurer detailing all transactions and remit all funds due under the contract to the insurer on not less than a monthly basis;

C. all funds collected for the account of an insurer shall be held by the managing general agent in the fiduciary capacity in a bank which is a member of the federal reserve system. This account shall be used for all payments on behalf of the insurer. The managing general agent may retain no more than three months estimated claims payments and allocated loss adjustment expenses;

D. every managing general agent shall maintain at its principal administrative office for the duration of the written agreement referred to in this section and seven years thereafter separate books and records of all transactions between it, insurers and insured persons. Such books and records shall be maintained in accordance with prudent standards of insurance recordkeeping. The superintendent shall have access to such books and records for the purpose of examination, audit and inspection. Any trade secrets contained therein, including but not limited to the identity and addresses of policyholders and certificate holders, shall be confidential, except that the superintendent may use such information in any proceedings instituted against the managing general agent or insurer. The insurer shall retain the right to continuing access to such books and records of the managing general agent sufficient to permit the insurer to fulfill all of its contractual obligations to insured persons, subject to any restrictions in the written agreement between the insurer and the managing general agent on the proprietary rights of the parties in such books and records not inconsistent with fulfilling those obligations;

E. the contract may not be assigned in whole or part by the managing general agent;

F. appropriate underwriting guidelines, including:

(1) the maximum annual premium volume;

(2) the basis of the rates to be charged;

(3) the types of risks which may be written;

(4) maximum limits of liability;

(5) applicable exclusions;

(6) territorial limitations;

(7) policy cancellation provisions; and

(8) the maximum policy period. The insurer shall have the right to cancel or non-renew any policy of insurance subject to the applicable laws and regulations concerning the cancellation and non-renewal of insurance policies;

G. if the contract permits the managing general agent to settle claims on behalf of the insurer:

(1) all claims must be reported to the company in a timely manner;

(2) a copy of the claim file shall be sent to the insurer at its request or as soon as it becomes known that the claim:

(a) has the potential to exceed an amount determined by the superintendent or exceeds the limit set by the company, whichever is less;

(b) involves a coverage dispute;

(c) may exceed the managing general agent's claims settlement authority;

(d) is open for more than six months; or

(e) is closed by payment of an amount set by the superintendent or an amount set by the company, whichever is less;

(3) all claim files will be the joint property of the insurer and managing general agent. However, upon an order of liquidation of the insurer such files shall become the sole property of the insurer or its estate; the managing general agent shall have reasonable access to and the right to copy the files on a timely basis; and

(4) any settlement authority granted to the managing general agent may be terminated for cause upon the insurer's written notice to the managing general agent or upon the termination of the contract. The insurer may suspend the settlement authority during the pendency of any dispute regarding the cause for termination;

H. where electronic claims files are in existence, the contract must address the timely transmission of the data;

I. if the contract provides for a sharing of interim profits by the managing general agent, and the managing general agent has the authority to determine the amount of the interim profits by establishing loss reserves or controlling claim payments, or in any other manner, interim profits shall not be paid to the managing general agent until one year after they are earned for property insurance business and five years after they are earned on casualty business and not until the profits have been verified pursuant to Section 59A-12B-5 NMSA 1978; and

J. the managing general agent shall not:

(1) bind reinsurance or retrocessions on behalf of the insurer, except that the managing general agent may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the insurer contains reinsurance underwriting guidelines, including for both reinsurance assumed and ceded, a list of reinsures with which such automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured and commission schedules;

(2) commit the insurer to participate in insurance or reinsurance syndicates;

(3) appoint any agent or broker without assuring that the agent or broker is lawfully licensed to transact the type of insurance for which he is appointed;

(4) without prior approval of the insurer, pay or commit the insurer to pay a claim over a specified amount, net of reinsurance, which shall not exceed one percent of the insurer's policyholders' surplus as of December 31 of the last completed calendar year;

(5) collect any payment from a reinsurer or commit the insurer to any claim settlement with a retainer, without prior approval of the insurer. If prior approval is given, a report must be promptly forwarded to the insurer;

(6) permit its subagent or broker to serve on the insurer's board of directors;

(7) jointly employ an individual who is employed with the insurer; or

(8) appoint a sub-managing general agent.

History: 1978 Comp., 59A-12B-4, enacted by Laws 1993, ch. 320, 30.



Section 59A-12B-5 - Duties of insurers.

59A-12B-5. Duties of insurers.

A. The insurer shall have on file an independent financial examination, in a form acceptable to the superintendent, of each managing general agent with which it has done business.

B. If a managing general agent establishes loss reserves, the insurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the managing general agent. This is in addition to any other required loss reserve certification.

C. The insurer shall periodically, at least semiannually, conduct an on-site review of the underwriting and claims processing operations of the managing general agent.

D. Binding authority for all reinsurance contracts or participation in insurance or reinsurance syndicates shall rest with an officer of the insurer, who shall not be affiliated with the managing general agent.

E. Within thirty days of entering into or termination of a contract with a managing general agent, the insurer shall provide written notification of such appointment or termination to the superintendent. Notices of appointment of a managing general agent shall include a statement of duties which the applicant is expected to perform on behalf of the insurer, the lines of insurance for which the applicant is to be authorized to act, and any other information the superintendent may request.

F. An insurer shall review its books and records each quarter to determine if any insurance producer has become a managing general agent. If the insurer determines that an insurance producer has become a managing general agent, the insurer shall promptly notify the insurance producer and the superintendent of such determination and the insurer and insurance producer must fully comply with the provisions of the Managing General Agents Law within thirty days.

G. An insurer shall not appoint to its board of directors an officer, director, employee, insurance producer or controlling shareholder of its managing general agents. This subsection shall not apply to relationships governed by the Insurance Holding Company Law [Chapter 59A, Article 37 NMSA 1978] or, if applicable, the Broker Controlled Insurer Law [Chapter 59A, Article 12C NMSA 1978].

History: 1978 Comp., 59A-12B-5, enacted by Laws 1993, ch. 320, 31; 2016, ch. 89, 52.



Section 59A-12B-6 - Examination authority.

59A-12B-6. Examination authority.

The acts of the managing general agent are considered to be the acts of the insurer on whose behalf it is acting. A managing general agent may be examined as if it were the insurer.

History: 1978 Comp., 59A-12B-6, enacted by Laws 1993, ch. 320, 32.



Section 59A-12B-7 - Penalties and liabilities.

59A-12B-7. Penalties and liabilities.

A. If the superintendent determines that the managing general agent or any other person has not materially complied with the provisions of Chapter 59A, Article 12B NMSA 1978, or any rule or order promulgated thereunder, after notice and opportunity to be heard, the superintendent may order:

(1) for each separate violation, a penalty in an amount not exceeding ten thousand dollars ($10,000);

(2) revocation or suspension of the managing general agent's license; and

(3) if it was found that because of such material noncompliance that the insurer has suffered any loss or damage, the superintendent may maintain a civil action brought by or on behalf of the insurer and its policyholders and creditors for recovery of compensatory damages for the benefit of the insurer and its policyholders and creditors or seek other appropriate relief.

B. If an order of rehabilitation or liquidation of the insurer has been entered pursuant to Chapter 59A, Article 41 NMSA 1978, and the receiver appointed under that order determines that the managing general agent or any other person has not materially complied with the provisions of Chapter 59A, Article 12B NMSA 1978, or any regulation or order promulgated thereunder, and the insurer suffered any loss or damage, the receiver may maintain a civil action for recovery of damages or other appropriate sanctions for the benefit of the insurer.

C. Nothing contained in this section shall affect the right of the superintendent to impose any other penalties provided for in the Insurance Code.

D. Nothing contained in the Managing General Agents Law is intended to or shall in any manner limit or restrict the rights of policyholders, claimants or creditors.

History: 1978 Comp., 59A-12B-7, enacted by Laws 1993, ch. 320, 33; 2016, ch. 89, 53.



Section 59A-12B-8 - Effective date.

59A-12B-8. Effective date.

No insurer may continue to utilize the services of a managing general agent on or after July 1, 1993, unless such utilization is in compliance with the Managing General Agents Law.

History: 1978 Comp., 59A-12B-8, enacted by Laws 1993, ch. 320, 34.






Article 12C - Broker Controlled Insurers

Section 59A-12C-1 - Short title.

59A-12C-1. Short title.

Chapter 59A, Article 12C NMSA 1978 may be cited as the "Broker Controlled Insurer Law".

History: 1978 Comp., 59A-12C-1, enacted by Laws 1993, ch. 320, 35.



Section 59A-12C-2 - Definitions.

59A-12C-2. Definitions.

As used in the Broker Controlled Insurer Law:

A. "accredited state" means a state in which the insurance department or regulatory agency has qualified as meeting the minimum financial regulatory standards promulgated and established from time to time by the national association of insurance commissioners;

B. "control" or "controlled" has the meaning ascribed in The Insurance Holding Company Law [Chapter 59A, Article 37 NMSA 1978];

C. "controlled insurer" means an authorized insurer which is controlled, directly or indirectly, by a broker;

D. "controlling broker" means a broker who, directly or indirectly, controls an insurer;

E. "authorized insurer" or "insurer" means any person, firm, association or corporation duly authorized to transact a property or casualty insurance business in this state. The following are not authorized insurers for the purposes of the Broker Controlled Insurer Law:

(1) all risk retention groups as defined in: the Superfund Amendments and Reauthorization Act of 1986, Pub. L. No. 99-499, 100 Stat. 1613 (1986); the Risk Retention Amendments of 1986, 15 U.S.C. Section 3901 et seq. (1982 & Supp. 1986); and Article 55 of the Insurance Code;

(2) all residual market pools and joint underwriting authorities or associations; and

(3) all captive insurers; for the purposes of the Broker Controlled Insurer Law, captive insurers are insurance companies owned by another organization whose exclusive purpose is to insure risks of the parent organization and affiliated companies or, in the case of groups and associations, insurance organizations owned by the insureds whose exclusive purpose is to insure risks to member organizations or group members and their affiliates; and

F. "broker" means an insurance broker or brokers or any other person, firm, association or corporation, when, for any compensation, commission or other thing of value, such person, firm, association or corporation acts or aids in any manner in soliciting, negotiating or procuring the making of any insurance contract on behalf of an insured other than the person, firm, association or corporation.

History: 1978 Comp., 59A-12C-2, enacted by Laws 1993, ch. 320, 36.



Section 59A-12C-3 - Applicability.

59A-12C-3. Applicability.

The Broker Controlled Insurer Law shall apply to authorized insurers either domiciled in this state or domiciled in a state that is not an accredited state having in effect a substantially similar law. All provisions of The Insurance Holding Company Law [Chapter 59A, Article 37 NMSA 1978], to the extent they are not superseded by the Broker Controlled Insurer Law, shall continue to apply to all parties within holding company systems subject to this article.

History: 1978 Comp., 59A-12C-3, enacted by Laws 1993, ch. 320, 37.



Section 59A-12C-4 - Minimum standards.

59A-12C-4. Minimum standards.

A. The provisions of this section shall apply if, in any calendar year, the aggregate amount of gross written premium on business placed with a controlled insurer by a controlling broker is equal to or greater than five percent of the admitted assets of the controlled insurer, as reported in the controlled insurers' quarterly statement filed as of September 30 of the prior year.

B. The provisions of this section shall not apply if:

(1) the controlling broker:

(a) places insurance only with the controlled insurer, or only with the controlled insurer and a member or members of the controlled insurer's holding company system, or the controlled insurer's parent, affiliate or subsidiary and receives no compensation based upon the amount of premiums written in connection with such insurance; and

(b) accepts insurance placements only from non-affiliated subbrokers, and not directly from insureds; and

(2) the controlled insurer, except for insurance business written through a residual market facility, accepts insurance business only from a controlling broker, a broker controlled by the controlled insurer or a broker that is a subsidiary of the controlled insurer.

C. A controlled insurer shall not accept business from a controlling broker and a controlling broker shall not place business with a controlled insurer unless there is a written contract between the controlling broker and the insurer specifying the responsibilities of each party, which contract has been approved by the board of directors of the insurer and contains the following minimum provisions:

(1) the controlled insurer may terminate the contract for cause, upon written notice to the controlling broker. The controlled insurer shall suspend the authority of the controlling broker to write business during the pendency of any dispute regarding the cause for the termination;

(2) the controlling broker shall render accounts to the controlled insurer detailing all material transactions, including information necessary to support all commissions, charges and other fees received by, or owing to, the controlling broker;

(3) the controlling broker shall remit all funds due under the terms of the contract to the controlled insurer on at least a monthly basis. The due date shall be fixed so that premiums or installments thereof collected shall be remitted no later than ninety days after the effective date of any public [sic] placed with the controlled insurer under this contract;

(4) all funds collected for the controlled insurer's account shall be held by the controlling broker in a fiduciary capacity, in one or more appropriately identified bank accounts in banks that are members of the federal reserve system, in accordance with the provisions of the insurance law as applicable. However, funds of a controlling broker not required to be licensed in this state shall be maintained in compliance with the requirements of the controlling broker's domiciliary jurisdiction;

(5) the controlling broker shall maintain separately identifiable records of business written for the controlled insurer;

(6) the contract shall not be assigned in whole or in part by the controlling broker;

(7) the controlled insurer shall provide the controlling broker with its underwriting standards, rules and procedures, manuals setting forth the rates to be charged and the conditions for the acceptance or rejection of risks. The controlling broker shall adhere to the standards, rules, procedures, rates and conditions. The standards, rules, procedures, rates and conditions shall be the same as those applicable to comparable business placed with the controlled insurer by a broker other than the controlling broker;

(8) the rates and terms of the controlling broker's commissions, charges or other fees and the purposes for those charges or fees. The rates of the commissions, charges and other fees shall be no greater than those applicable to comparable business placed with the controlled insurer by brokers other than controlling brokers. For purposes of this paragraph and Paragraph (7) of this subsection, examples of "comparable business" include the same lines of insurance, same kinds of insurance, same kinds of risk, similar policy limits and similar quality of business;

(9) if the contract provides that the controlling broker, on insurance business placed with the insurer, is to be compensated contingent upon the insurer's profits on that business, then such compensation shall not be determined and paid until at least five years after the premiums on liability insurance are earned and at least one year after the premiums are earned on any other insurance. In no event shall the commissions be paid until the adequacy of the controlled insurer's reserves on remaining claims has been independently verified pursuant to Paragraph (1) of Subsection E of this section;

(10) a limit shall be placed on the controlling broker's writings in relation to the controlled insurer's surplus and total writings. The insurer may establish a different limit for each line or sub-line of business. The controlled insurer shall notify the controlling broker when the applicable limit is approached and shall not accept business from the controlling broker if the limit is reached. The controlling broker shall not place business with the controlled insurer if it has been notified by the controlled insurer that the limit has been reached; and

(11) the controlling broker may negotiate but shall not bind reinsurance on behalf of the controlled insurer on business the controlling broker places with the controlled insurer, except that the controlling broker may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the controlled insurer contains underwriting guidelines, including, for both reinsurance assumed and ceded, a list of reinsures with which such automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured and commission schedules.

D. Every controlled insurer shall have an audit committee of the board of directors composed of independent directors. The audit committee shall annually meet with management, the insurer's independent certified public accountants and an independent casualty actuary or other independent loss reserve specialist acceptable to the superintendent to review the adequacy of the insurer's loss reserves.

E. Controlled insurers shall be subject to the following reporting requirements:

(1) in addition to any other required loss reserve certification, the controlled insurer shall annually, on April 1 of each year, file with the superintendent an opinion of an independent casualty actuary, or such other independent loss reserve specialist acceptable to the superintendent, reporting loss ratios for each line of business written and attesting to the adequacy of loss reserves established for losses incurred and outstanding as of year-end, including incurred but not reported, on business placed by the broker; and

(2) the controlled insurer shall annually report to the superintendent the amount of commissions paid to the broker, the percentage such amount represents of the net premiums written and comparable amounts and percentage paid to noncontrolling brokers for placements of the same kinds of insurance.

History: 1978 Comp., 59A-12C-4, enacted by Laws 1993, ch. 320, 38.



Section 59A-12C-5 - Disclosure.

59A-12C-5. Disclosure.

The broker, prior to the effective date of the policy, shall deliver written notice to the prospective insured disclosing the relationship between the broker and the controlled insurer; except that, if the business is placed through a subbroker who is not a controlling broker, the controlling broker shall retain in his records a signed commitment from the subbroker that the subbroker is aware of the relationship between the insurer and the broker and that the subbroker has or will notify the insured.

History: 1978 Comp., 59A-12C-5, enacted by Laws 1993, ch. 320, 39.



Section 59A-12C-6 - Penalties.

59A-12C-6. Penalties.

A. If the superintendent believes that the controlling broker or any other person has not materially complied with the Broker Controlled Insurer Law, or any regulation or order promulgated thereunder, after notice and opportunity to be heard, the superintendent may order the controlling broker to cease placing business with the controlled insurer, and if it was found that because of such material noncompliance that the controlled insurer or any policyholder thereof has suffered any loss or damage, the superintendent may maintain a civil action or intervene in an action brought by or on behalf of the insurer or policyholder for recovery of compensatory damages for the benefit of the insurer or policyholder or other appropriate relief.

B. If an order for liquidation or rehabilitation of the controlled insurer has been entered and the receiver appointed under that order believes that the controlling broker or any other person has not materially complied with the Broker Controlled Insurer Law, or any regulation or order promulgated thereunder, and the insurer suffered any loss or damage, the receiver may maintain a civil action for recovery of damages or other appropriate sanctions for the benefit of the insurer.

C. Nothing contained in this section shall affect the right of the superintendent to impose any other penalties provided for in the Insurance Code.

D. Nothing contained in this section is intended to or shall in any manner alter or affect the rights of policyholders, claimants, creditors or other third parties.

History: 1978 Comp., 59A-12C-6, enacted by Laws 1993, ch. 320, 40.



Section 59A-12C-7 - Effective date.

59A-12C-7. Effective date.

Controlled insurers and controlling brokers who are not in compliance with Section 59A-12C-4 NMSA 1978 on its effective date shall have until July 31, 1993 to come into compliance and shall comply with Section 59A-12C-5 NMSA 1978 beginning with all policies written or renewed on or after August 1, 1993.

History: 1978 Comp., 59A-12C-7, enacted by Laws 1993, ch. 320, 41.






Article 12D - Reinsurance Intermediaries

Section 59A-12D-1 - Short title.

59A-12D-1. Short title.

Chapter 59A, Article 12D [NMSA 1978] may be cited as the "Reinsurance Intermediary Law".

History: 1978 Comp., 59A-12D-1, enacted by Laws 1993, ch. 320, 42.



Section 59A-12D-2 - Definitions.

59A-12D-2. Definitions.

As used in the Reinsurance Intermediary Law:

A. "actuary" means a person who is a member in good standing of the American academy of actuaries;

B. "controlling persons" means any person, firm, association or corporation who directly or indirectly has the power to direct or cause to be directed, the management, control or activities of the reinsurance intermediary;

C. "insurer" means any person, firm, association or corporation duly authorized in this state to transact the business of insurance pursuant to the applicable provisions of the Insurance Code as an insurer;

D. "licensed producer" means an agent, broker or reinsurance intermediary licensed pursuant to the applicable provisions of the Insurance Code;

E. "reinsurance intermediary" means a reinsurance intermediary-broker or a reinsurance intermediary-manager as these terms are defined in Subsections F and G of this section;

F. "reinsurance intermediary-broker" means any person, other than an officer or employee of the ceding insurer, firm, association or corporation who solicits, negotiates or places reinsurance cessions or retrocessions on behalf of a ceding insurer without the authority or power to bind reinsurance on behalf of such insurer;

G. "reinsurance intermediary-manager" means any person, firm, association or corporation who has authority to bind or manages all or part of the assumed reinsurance business of a reinsurer, including the management of a separate division, department or underwriting office, and acts as an agent for such reinsurer whether known as the reinsurance intermediary-manager, a manager or other similar term. Notwithstanding the above, the following persons shall not be considered a reinsurance intermediary-manager, with respect to such reinsurer, for the purposes of the Reinsurance Intermediary Law:

(1) an employee of the reinsurer;

(2) a United States manager of the United States branch of an alien reinsurer;

(3) an underwriting manager which, pursuant to contract, manages all or part of the reinsurance operations of the reinsurer, is under common control with the reinsurer, subject to The Insurance Holding Company Law [Chapter 59A, Article 37 NMSA 1978], and whose compensation is not based on the volume of premiums written; and

(4) the manager of a group, association, pool or organization or insurers which engage in joint underwriting or joint reinsurance and who are subject to examination by the insurance commissioner of the state in which the manager's principal business office is located;

H. "reinsurer" means any person, firm, association or corporation duly authorized in this state pursuant to the applicable provisions of the Insurance Code as an insurer with the authority to assume reinsurance;

I. "to be in violation" means that the reinsurance intermediary, insurer or reinsurer for whom the reinsurance intermediary was acting failed to substantially comply with the provisions of the Reinsurance Intermediary Law; and

J. "qualified United States financial institution" means an institution that:

(1) is organized or, in the case of a United States office of a foreign banking organization, licensed, under the laws of the United States or any state thereof;

(2) is regulated, supervised and examined by United States federal or state authorities having regulatory authority over banks and trust companies; and

(3) has been determined by either the superintendent, or the securities valuation office of the national association of insurance commissioners, to meet such standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the superintendent.

History: 1978 Comp., 59A-12D-2, enacted by Laws 1993, ch. 320, 43.



Section 59A-12D-3 - Licensure.

59A-12D-3. Licensure.

A. No person, firm, association or corporation shall act as a reinsurance intermediary-broker in this state if it maintains an office either directly or as a member or employee of a firm or association, or an officer, director or employee of a corporation:

(1) in this state, unless such reinsurance intermediary-broker is a licensed producer in this state; or

(2) in another state, unless such reinsurance intermediary-broker is a licensed producer in this state or another state having a law substantially similar to this law or such reinsurance intermediary-broker is licensed in this state as a reinsurance intermediary.

B. No person, firm, association or corporation shall act as a reinsurance intermediary-manager:

(1) for a reinsurer domiciled in this state, unless such reinsurance intermediary-manager is a licensed producer in this state;

(2) in this state, if the reinsurance intermediary-manager maintains an office either directly or as a member or employee of a firm or association, or an officer, director or employee of a corporation in this state, unless such reinsurance intermediary-manager is a licensed producer in this state;

(3) in another state for a nondomestic insurer, unless such reinsurance intermediary-manager is a licensed producer in this state or another state having a law substantially similar to this law or such person is licensed in this state as a reinsurance intermediary.

C. The superintendent may require a reinsurance intermediary-manager subject to the provisions of Subsection B to:

(1) file a bond in an amount from an insurer acceptable to the superintendent for the protection of the reinsurer; and

(2) maintain an errors and omissions policy in an amount acceptable to the superintendent.

D. (1) The superintendent may issue a reinsurance intermediary license to any person, firm, association or corporation who has complied with the requirements of the Reinsurance Intermediary Law. Any such license issued to a firm or association will authorize all the members of such firm or association and any designated employees to act as reinsurance intermediaries under the license, and all such persons shall be named in the application and any supplements thereto. Any such license issued to a corporation shall authorize all of the officers and any designated employees and directors thereof to act as reinsurance intermediaries on behalf of such corporation, and all such persons shall be named in the application and any supplements thereto.

(2) If the applicant for a reinsurance intermediary license is a nonresident, such applicant, as a condition precedent to receiving or holding a license, shall designate the superintendent as agent for service of process in the manner, and with the same legal effect, provided for by the Reinsurance Intermediary Law for designation of service of process upon unauthorized insurers; and also shall furnish the superintendent with the name and address of a resident of this state upon whom notices or orders of the superintendent or process affecting such nonresident reinsurance intermediary may be served. Such licensee shall promptly notify the superintendent in writing of every change in its designated agent for service of process and such change shall not become effective until acknowledged by the superintendent.

E. The superintendent may refuse to issue a reinsurance intermediary license if, in his judgment, the applicant, anyone named on the application, or any member, principal, officer or director of the applicant, is not trustworthy, or that any controlling person of such applicant is not trustworthy to act as a reinsurance intermediary, or that any of the foregoing has given cause for revocation or suspension of such license or has failed to comply with any prerequisite for the issuance of such license. Upon written request by the applicant, the superintendent will furnish a summary of the basis for refusal to issue a license, which document shall be subject to the provisions of Section 59A-11-20 NMSA 1978.

F. Licensed attorneys at law of this state when acting in their professional capacity as such shall be exempt from this section.

History: 1978 Comp., 59A-12D-3, enacted by Laws 1993, ch. 320, 44; 1999, ch. 272, 18; 1999, ch. 289, 20.



Section 59A-12D-4 - Required contract provisions; reinsurance intermediary-brokers.

59A-12D-4. Required contract provisions; reinsurance intermediary-brokers.

The transactions between a reinsurance intermediary-broker and the insurer it represents in such capacity shall only be entered into pursuant to a written authorization, specifying the responsibilities of each party. The authorization shall, at a minimum, provide that:

A. the insurer may terminate the reinsurance intermediary-broker's authority at any time;

B. the reinsurance intermediary-broker shall render accounts to the insurer accurately detailing all material transactions, including information necessary to support all commissions, charges and other fees received by, or owing, to the reinsurance intermediary-broker and remit all funds due to the insurer within thirty days of receipt;

C. all funds collected for the insurer's account shall be held by the reinsurance intermediary-broker in a fiduciary capacity in a bank which is a qualified United States financial institution;

D. the reinsurance intermediary-broker shall comply with Section 59A-12D-5 NMSA 1978;

E. the reinsurance intermediary-broker shall comply with the written standards established by the insurer for the cession or retrocession of all risks; and

F. the reinsurance intermediary-broker shall disclose to the insurer any relationship with any reinsurer to which business will be ceded or retroceded.

History: 1978 Comp., 59A-12D-4, enacted by Laws 1993, ch. 320, 45.



Section 59A-12D-5 - Books and records; reinsurance intermediary-brokers.

59A-12D-5. Books and records; reinsurance intermediary-brokers.

A. For at least ten years after expiration of each contract of reinsurance transacted by the reinsurance intermediary-broker, the reinsurance intermediary-broker shall keep a complete record for each transaction showing:

(1) the type of contract, limits, underwriting restrictions, classes or risks and territory;

(2) period of coverage, including effective and expiration dates, cancellation provisions and notice required of cancellation;

(3) reporting and settlement requirements of balances;

(4) rate used to compute the reinsurance premium;

(5) names and addresses of assuming reinsurers;

(6) rates of all reinsurance commissions, including the commissions on any retrocessions handled by the reinsurance intermediary-broker;

(7) related correspondence and memoranda;

(8) proof of placement;

(9) details regarding retrocessions handled by the reinsurance intermediary-broker, including the identity of retrocessionaires and percentage of each contract assumed or ceded;

(10) financial records, including but not limited to, premium and loss accounts; and

(11) when the reinsurance intermediary-broker procures a reinsurance contract on behalf of a licensed ceding insurer:

(a) directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk; or

(b) if placed through a representative of the assuming reinsurer, other than an employee, written evidence that such reinsurer has delegated binding authority to the representative.

B. The insurer shall have access and the right to copy and audit all accounts and records maintained by the reinsurance intermediary-broker related to its business in a form usable by the insurer.

History: 1978 Comp., 59A-12D-5, enacted by Laws 1993, ch. 320, 46.



Section 59A-12D-6 - Duties of insurers utilizing the services of a reinsurance intermediary-broker.

59A-12D-6. Duties of insurers utilizing the services of a reinsurance intermediary-broker.

A. An insurer shall not engage the services of any person, firm, association or corporation to act as a reinsurance intermediary-broker on its behalf unless such person is licensed as required by Subsection A of Section 59A-12D-3 NMSA 1978.

B. An insurer may not employ an individual who is employed by a reinsurance intermediary-broker with which it transacts business, unless such reinsurance intermediary-broker is under common control with the insurer and subject to The Insurance Holding Company Law [Chapter 59A, Article 37 NMSA 1978].

C. The insurer shall annually obtain a copy of statements of the financial condition of each reinsurance intermediary-broker with which it transacts business.

History: 1978 Comp., 59A-12D-6, enacted by Laws 1993, ch. 320, 47.



Section 59A-12D-7 - Required contract provisions; reinsurance intermediary-managers.

59A-12D-7. Required contract provisions; reinsurance intermediary-managers.

Transactions between a reinsurance intermediary-manager and the reinsurer it represents in such capacity shall only be entered into pursuant to a written contract, specifying the responsibilities of each party, which shall be approved by the reinsurer's board of directors. At least thirty days before such reinsurer assumes or cedes business through such producer, a true copy of the approved contract shall be filed with the superintendent for approval. The contract shall, at a minimum, provide that:

A. the reinsurer may terminate the contract for cause upon written notice to the reinsurance intermediary-manager. The reinsurer may immediately suspend the authority of the reinsurance intermediary-manager to assume or cede business during the pendency of any dispute regarding the cause for termination;

B. the reinsurance intermediary-manager shall render accounts to the reinsurer accurately detailing all material transactions, including information necessary to support all commissions, charges and other fees received by, or owing to the reinsurance intermediary-manager, and remit all funds due under the contract to the reinsurer on not less than a monthly basis;

C. all funds collected for the reinsurer's account shall be held by the reinsurance intermediary-manager in a fiduciary capacity in a bank which is a qualified United States financial institution as defined in Section 59A-12D-2 NMSA 1978. The reinsurance intermediary-manager may retain no more than three months' estimated claims payments and allocated loss adjustment expenses. The reinsurance intermediary-manager shall maintain a separate bank account for each reinsurer that it represents;

D. for at least ten years after expiration of each contract of reinsurance transacted by the reinsurance intermediary-manager, the reinsurance intermediary-manager shall keep a complete record for each transaction showing:

(1) the type of contract, limits, underwriting restrictions, classes or risks and territory;

(2) period of coverage, including effective and expiration dates, cancellation provisions and notice required of cancellation, and disposition of outstanding reserves on covered risks;

(3) reporting and settlement requirements of balances;

(4) rate used to compute the reinsurance premium;

(5) names and addresses of reinsurers;

(6) rates of all reinsurance commissions, including the commissions on any retrocessions handled by the reinsurance intermediary-manager;

(7) related correspondence and memoranda;

(8) proof of placement;

(9) details regarding retrocessions handled by the reinsurance intermediary-manager, including the identity of retrocessionaires and percentage of each contract assumed or ceded;

(10) financial records, including but not limited to, premium and loss accounts; and

(11) when the reinsurance intermediary-manager places a reinsurance contract on behalf of a ceding insurer:

(a) directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk; or

(b) if placed through a representative of the assuming reinsurer, other than an employee, written evidence that such reinsurer has delegated binding authority to the representative;

E. the reinsurer shall have access and the right to copy all accounts and records maintained by the reinsurance intermediary-manager related to its business in a form usable by the reinsurer;

F. the contract may not be assigned in whole or in part by the reinsurance intermediary-manager;

G. the reinsurance intermediary-manager shall comply with the written underwriting and rating standards established by the insurer for the acceptance, rejection or cession of all risks;

H. rates, terms and purposes of commissions, charges and other fees which the reinsurance intermediary-manager may levy against the reinsurer are set forth;

I. if the contract permits the reinsurance intermediary-manager to settle claims on behalf of the reinsurer:

(1) all claims shall be reported to the reinsurer in a timely manner;

(2) a copy of the claim file shall be sent to the reinsurer at its request or as soon as it becomes known that the claim:

(a) has the potential to exceed the lesser of an amount determined by the superintendent or the limit set by the reinsurer;

(b) involves a coverage dispute;

(c) may exceed the reinsurance intermediary-manager's claims settlement authority;

(d) is open for more than six months; or

(e) is closed by payment of the lesser of an amount set by the superintendent or an amount set by the reinsurer;

(3) all claim files shall be the joint property of the reinsurer and reinsurance intermediary-manager; however, upon an order of liquidation of the reinsurer, such files shall become the sole property of the reinsurer or its estate; the reinsurance intermediary-manager shall have reasonable access to and the right to copy the files on a timely basis; and

(4) any settlement authority granted to the reinsurance intermediary-manager may be terminated for cause upon the reinsurer's written notice to the reinsurance intermediary-manager or upon the termination of the contract. The reinsurer may suspend the settlement authority during the pendency of the dispute regarding the cause of termination;

J. if the contract provides for a sharing of interim profits by the reinsurance intermediary-manager, that such interim profits shall not be paid until one year after the end of each underwriting period for property business and five years after the end of each underwriting period for casualty business, or a later period set by the superintendent for specified lines of insurance, and not until the adequacy of reserves on remaining claims has been verified pursuant to Subsection C of Section 59A-12D-9 NMSA 1978;

K. the reinsurance intermediary-manager will annually provide the reinsurer with a statement of its financial condition prepared by an independent certified accountant;

L. the reinsurer shall periodically, at least semi-annually, conduct an on-site review of the underwriting and claims processing operations of the reinsurance intermediary-manager;

M. the reinsurance intermediary-manager shall disclose to the reinsurer any relationship it has with any insurer prior to ceding or assuming any business with such insurer pursuant to this contract; and

N. within the scope of its actual or apparent authority the acts of the reinsurance intermediary-manager shall be deemed to be the acts of the reinsurer on whose behalf it is acting.

History: 1978 Comp., 59A-12D-7, enacted by Laws 1993, ch. 320, 48.



Section 59A-12D-8 - Prohibited acts.

59A-12D-8. Prohibited acts.

The reinsurance intermediary-manager shall not:

A. cede retrocessions on behalf of the reinsurer, except that the reinsurance intermediary-manager may cede facultative retrocessions pursuant to obligatory facultative agreements if the contract with the reinsurer contains reinsurance underwriting guidelines for such retrocessions. Such guidelines shall include a list of reinsures with which such automatic agreements are in effect, and for each such reinsurer, the coverages and amounts or percentages that may be reinsured and commission schedules;

B. commit the reinsurer to participate in reinsurance syndicates;

C. appoint any producer without assuring that the producer is lawfully licensed to transact the type of reinsurance for which he is appointed;

D. without prior approval of the reinsurer, pay or commit the reinsurer to pay a claim, net of retrocessions, that exceeds the lesser of an amount specified by the reinsurer or one percent of the reinsurer's policyholder's surplus as of December 31 of the last complete calendar year;

E. collect any payment from a retrocessionaire or commit the reinsurer to any claim settlement with a retrocessionaire, without prior approval of the reinsurer. If prior approval is given, a report shall be promptly forwarded to the reinsurer;

F. jointly employ an individual who is employed by the reinsurer unless such reinsurance intermediary-manager is under common control with the reinsurer subject to The Insurance Holding Company Law [Chapter 59A, Article 37 NMSA 1978];

G. appoint a sub-reinsurance intermediary-manager.

History: 1978 Comp., 59A-12D-8, enacted by Laws 1993, ch. 320, 49.



Section 59A-12D-9 - Duties of reinsurers utilizing the services of a reinsurance intermediary-manager.

59A-12D-9. Duties of reinsurers utilizing the services of a reinsurance intermediary-manager.

A. A reinsurer shall not engage the services of any person, firm, association or corporation to act as a reinsurance intermediary-manager on its behalf unless such person is licensed as required by Subsection B of Section 59A-12D-3 NMSA 1978.

B. The reinsurer shall annually obtain a copy of statements of the financial condition of each reinsurance intermediary-manager which such reinsurer has engaged prepared by an independent certified accountant in a form acceptable to the superintendent.

C. If a reinsurance intermediary-manager establishes loss reserves, the reinsurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the reinsurance intermediary-manager. This opinion shall be in addition to any other required loss reserve certification.

D. Binding authority for all retrocessional contracts or participation in reinsurance syndicates shall rest with an officer of the reinsurer who shall not be affiliated with the reinsurance intermediary-manager.

E. Within thirty days of termination of a contract with a reinsurance intermediary-manager, the reinsurer shall provide written notification of such termination to the superintendent.

F. A reinsurer shall not appoint to its board of directors, any officer, director, employee, controlling shareholder or subagent or subbroker of its reinsurance intermediary-manager. This subsection shall not apply to relationships governed by The Insurance Holding Company Law [Chapter 59A, Article 37 NMSA 1978] or, if applicable, the Broker Controlled Insurer Law [Chapter 59A, Article 12C NMSA 1978].

History: 1978 Comp., 59A-12D-9, enacted by Laws 1993, ch. 320, 50.



Section 59A-12D-10 - Examination authority.

59A-12D-10. Examination authority.

A. A reinsurance intermediary shall be subject to examination by the superintendent. The superintendent shall have access to all books, bank accounts and records of the reinsurance intermediary in a form usable to the superintendent.

B. A reinsurance intermediary-manager may be examined as if it were the reinsurer.

History: 1978 Comp., 59A-12D-10, enacted by Laws 1993, ch. 320, 51.



Section 59A-12D-11 - Penalties and liabilities.

59A-12D-11. Penalties and liabilities.

A. If the superintendent determines that the reinsurance intermediary or any other person has not materially complied with the provisions of the Reinsurance Intermediary Law, or any regulation or order promulgated thereunder, after notice and opportunity to be heard, the superintendent may order:

(1) for each separate violation, a penalty in an amount not exceeding ten thousand dollars ($10,000);

(2) revocation or suspension of the reinsurance intermediary's license; and

(3) if it was found that because of such material noncompliance that the insurer or reinsurer has suffered any loss or damage, the superintendent may maintain a civil action brought by or on behalf of the reinsurer or insurer and its policyholders and creditors for recovery of compensatory damages for the benefit of the insurer and its policyholders and creditors or seek other appropriate relief.

B. If an order of rehabilitation or liquidation of the insurer has been entered pursuant to Chapter 59A, Article 41 NMSA 1978, and the receiver appointed under that order determines that the reinsurance intermediary or any other person has not materially complied with the provisions of the Reinsurance Intermediary Law or any regulation or order promulgated thereunder, and the insurer suffered any loss or damage therefrom, the receiver may maintain a civil action for recovery of damages or another appropriate sanction for the benefit of the insurer.

C. Nothing contained in this section shall affect the right of the superintendent to impose any other penalties provided for in the Insurance Code.

D. Nothing contained in the Reinsurance Intermediary Law is intended to or shall in any manner limit or restrict the rights of policyholders, claimants, creditors or other third parties.

History: 1978 Comp., 59A-12D-11, enacted by Laws 1993, ch. 320, 52.



Section 59A-12D-12 - Effective date.

59A-12D-12. Effective date.

No insurer or reinsurer may continue to utilize the services of a reinsurance intermediary on or after July 1, 1993, unless utilization is in compliance with the Reinsurance Intermediary Law.

History: 1978 Comp., 59A-12D-12, enacted by Laws 1993, ch. 320, 53.






Article 13 - Adjusters

Section 59A-13-1 - Scope of article.

59A-13-1. Scope of article.

This article [Chapter 59A, Article 13 NMSA 1978] defines adjusters, requires license, states qualifications for licensing, and other requirements of adjusters so acting in this state. As to licensing procedures, issuance, duration, suspension, revocation or refusal to continue license in general, refer to Article 11 [Chapter 59A, Article 11 NMSA 1978] of the Insurance Code.

History: Laws 1984, ch. 127, 229.



Section 59A-13-2 - Definitions.

59A-13-2. Definitions.

A. For the purposes of Chapter 59A, Article 13 NMSA 1978:

(1) "adjuster" means a person that:

(a) investigates, negotiates, settles or adjusts a loss or claim arising under an insurance contract on behalf of an insurer, insured or self-insurer, for a fee, commission or other compensation; however, an adjuster acting on behalf of an insured shall not investigate, negotiate, settle or adjust a claim involving personal injury to the insured; and

(b) advises the insured of the insured's rights to settlement and the insured's rights to settle, arbitrate and litigate the dispute;

(2) "automated claims adjudication system" means a preprogrammed computer system designed for the collection, data entry, calculation and final resolution of portable electronics insurance claims that shall:

(a) only be used by a licensed independent adjuster, licensed agent or supervised individuals operating pursuant to Subsection C of Section 59A-13-3 NMSA 1978;

(b) comply with all claims payment requirements of the Insurance Code [Chapter 59A NMSA 1978]; and

(c) be certified as compliant with the Portable Electronics Insurance Act [59A-60-1 through 59A-60-7 NMSA 1978] by a licensed independent adjuster who is an officer of a licensed business entity pursuant to the Insurance Code;

(3) "business entity" means a corporation, association, partnership, limited liability company, limited liability partnership or other legal entity;

(4) "home state" means the District of Columbia and any state or territory of the United States in which the adjuster's principal place of residence or principal place of business is located. If neither the state in which the adjuster maintains the principal place of residence nor the state in which the adjuster maintains the principal place of business has substantially similar laws governing adjusters, the adjuster may declare another state in which it becomes licensed and acts as an adjuster to be the home state;

(5) "independent adjuster" means an adjuster who is not a staff adjuster or a public adjuster and includes a representative and an employee of an independent adjuster;

(6) "public adjuster" means an adjuster who acts or aids, solely in relation to first-party claims arising under insurance contracts that insure the real or personal property of the insured, on behalf of an insured in negotiating for, or effecting the settlement of, a claim for loss or damage covered by an insurance contract;

(7) "resident adjuster" means an adjuster who resides principally in New Mexico and who conducts business primarily in New Mexico; and

(8) "staff adjuster" means an adjuster individual who is a salaried employee of an insurer or affiliate of the employer insurer, representing and adjusting claims solely under the authority of the employer insurer.

B. Except as otherwise provided, "adjuster" does not include:

(1) an attorney-at-law who adjusts insurance losses or claims from time to time incidental to practice of law and who does not advertise or represent as an adjuster;

(2) a licensed agent or general agent of an authorized insurer or an employee of an agent or general agent who adjusts claims or losses under specific authority from the insurer and solely under policies issued by the insurer;

(3) an agent or employee of a life or health insurer who adjusts claims or losses under the insurer's policies or contracts to administer policies or benefits of that type;

(4) a salaried or part-time claims agent or investigator employed by a self-insured person;

(5) an individual who, for purposes of portable electronics insurance claims, collects claim information from, or furnishes claim information to, insureds or claimants, and who conducts data entry, including entering data into an automated claims adjudication system; provided that the individual is an employee of a licensed independent adjuster or its affiliate where no more than twenty-five such persons are under the supervision of one licensed independent adjuster or licensed agent who is exempt from licensure pursuant to Paragraph (2) of this subsection;

(6) a property damage appraiser or other individual who is employed by an insurer, third-party administrator, independent adjuster or self-insurer who inspects and provides monetary estimates of damages sustained by an insured or third party and does not investigate, negotiate, settle or adjust claims;

(7) a person who is employed solely for the purpose of obtaining facts surrounding a loss or furnishing technical assistance to an adjuster, such as a photographer, estimator, private investigator, engineer or handwriting expert;

(8) a licensed health care provider or employee of a licensed health care provider who prepares or files a health claim on behalf of a patient;

(9) a person who settles subrogation claims between insurers;

(10) a person who is employed to investigate suspected fraudulent insurance claims but does not adjust losses or determine claim payments; or

(11) an employee of an insurer who receives loss reports from insureds and who may advise an insured regarding the claim process or coverage available to the insured but who does not act as an adjuster on the claim.

History: Laws 1984, ch. 127, 230; 1989, ch. 274, 1; 2003, ch. 306, 6; 2007, ch. 282, 8; 2011, ch. 127, 8; 2013, ch. 140, 11; 2017, ch. 76, 1.



Section 59A-13-3 - License required.

59A-13-3. License required.

A. No person shall, in this state, act as, or make any representation as being, an adjuster unless licensed as such by the superintendent under the Insurance Code.

B. No person, regardless of location, shall act as, or make any representation as being, an adjuster with respect to workers' compensation claims of claimants resident or located in New Mexico unless licensed as such by the superintendent under the Insurance Code.

C. Notwithstanding any other provision of law, a nonresident may be licensed as a nonresident independent adjuster for the purposes of portable electronics insurance if that applicant has designated another state as the applicant's home state.

History: Laws 1984, ch. 127, 231; 1989, ch. 313, 1; 2013, ch. 140, 12.



Section 59A-13-3.1 - Examination for license.

59A-13-3.1. Examination for license.

A. An individual applying for a license as an adjuster shall, prior to issuance of a license, personally take and pass a written examination. The examination shall test the knowledge of the individual concerning the duties and responsibilities of an adjuster and the insurance laws and rules of this state. Examinations required by this section shall be developed and conducted under rules prescribed by the superintendent.

B. The superintendent may contract with an outside testing service for administering examinations and collecting the nonrefundable fee set forth in Section 59A-6-1 NMSA 1978.

C. Each individual applying for an examination shall remit a nonrefundable fee as prescribed by the superintendent as set forth in Section 59A-6-1 NMSA 1978.

D. An individual who fails to appear for an examination as scheduled or fails to pass the examination shall reapply for an examination and remit all required fees and forms before being rescheduled for another examination.

E. No examination shall be required:

(1) for renewal or continuation of an existing license, except as provided in Subsection D of Section 59A-11-10 NMSA 1978; or

(2) if the applicant took and passed a similar examination in a state in which the applicant is already licensed, subject to Section 59A-5-33 NMSA 1978.

History: Laws 2016, ch. 89, 55; 2017, ch. 76, 2.



Section 59A-13-4 - Qualifications for license as adjuster.

59A-13-4. Qualifications for license as adjuster.

A. The superintendent shall license as an adjuster only an individual who is otherwise in compliance with Chapter 59A, Articles 11 and 13 NMSA 1978 and who has furnished evidence satisfactory to the superintendent that the applicant for license:

(1) is not less than eighteen years of age;

(2) is a bona fide resident of this state, or of a state or country that permits residents of this state to act as adjusters therein, except that under circumstances of necessity the superintendent may waive the requirement of reciprocity;

(3) can demonstrate a good business reputation, and intends to engage in a bona fide manner in the business of adjusting insurance claims;

(4) has passed any examination required for licensing; and

(5) has filed the bond required under Section 59A-13-5 NMSA 1978.

B. Paragraphs (2) and (5) of Subsection A of this section shall not apply as to staff adjusters.

C. Individuals holding licenses as adjusters on the effective date of the Insurance Code [Chapter 59A NMSA 1978] shall be deemed to meet the qualifications for the license except as provided in Chapter 59A, Articles 11 and 13 NMSA 1978.

D. A business entity applying for an independent adjuster license for the purposes of portable electronics insurance in New Mexico shall submit the names, addresses, social security numbers, criminal and administrative histories, background checks, biographical statements and fingerprints of all executive officers and directors of the applicant and of all executive officers and directors of entities owning and any individuals owning, directly or indirectly, fifty-one percent or more of the outstanding voting securities of the applicant. Any nonresident business entity applicant whose resident state has enacted into law provisions that are substantively duplicative of the provisions of this subsection shall not be required to submit criminal histories, background checks, biographical statements and fingerprints for its executive officers, directors and owners of outstanding voting securities.

History: Laws 1984, ch. 127, 232; 2013, ch. 140, 13; 2016, ch. 89, 54; 2017, ch. 76, 3.



Section 59A-13-5 - Bond.

59A-13-5. Bond.

A. With application for license as an adjuster other than as staff adjuster, the applicant shall file with the superintendent a surety bond in favor of the superintendent in aggregate amount of not less than ten thousand dollars ($10,000), conditioned to pay actual damages resulting to the state of New Mexico or any member of the public in New Mexico from violation of law by the licensee while acting as an adjuster. The bond shall be one executed by an authorized surety insurer.

B. The bond shall remain in effect for the duration of the license, or until the surety is released from liability by the superintendent, or until canceled by the surety. Without prejudice to any liability accrued prior to cancellation, the surety may cancel a bond by giving written notice to the superintendent at least thirty days prior to effective date of cancellation.

C. The applicant or licensee may file with the superintendent a cash bond in like amount, in lieu of surety bond.

History: Laws 1984, ch. 127, 233; 2017, ch. 76, 4.



Section 59A-13-6 - Emergency adjusters.

59A-13-6. Emergency adjusters.

A. In the event of an emergency requiring the immediate expansion of adjuster services in New Mexico, an insurer or a public adjuster licensed in New Mexico may request authority from the superintendent to employ adjusters to assist with the emergency who are not licensed in New Mexico but who have fulfilled all licensing requirements in their home state and are in good standing in their home state. An insurer or public adjuster requesting such authority shall provide the superintendent with the following information:

(1) the nature of the emergency and the affected region of the state;

(2) a list of the adjusters that the insurer or public adjuster shall use that are not licensed in New Mexico. This list shall include each adjuster's name, home address, last four digits of social security number, national producer number, home state and the effective date of the contract between the adjuster and the insurer or public adjuster;

(3) the name, contact information, national producer number and New Mexico license number for the individual designated by the insurer or public adjuster who will be responsible for the conduct of these adjusters; and

(4) any other information that the superintendent may require.

B. The adjustment of claims by the adjusters listed in Paragraph (2) of Subsection A of this section shall be limited to claims arising from the emergency.

C. Use of the listed adjusters shall be limited to the ninety days immediately following the emergency, unless an extension of time is requested by the insurer or public adjuster and granted by the superintendent.

D. A request by an insurer or public adjuster to employ adjusters to assist with an emergency who are not licensed in New Mexico but who are currently licensed and in good standing in their home state shall be deemed approved if such a request is not disapproved by the superintendent within three business days of its submission to the superintendent.

E. An insurer or public adjuster that requests authorization pursuant to this section may commence employing the adjusters listed in Paragraph (2) of Subsection A of this section while awaiting the superintendent's decision on their request.

History: Laws 1984, ch. 127, 234; 2017, ch. 76, 5.



Section 59A-13-7 - Separate license; independent, staff adjusters.

59A-13-7. Separate license; independent, staff adjusters.

Separate licenses shall be required for independent adjusters and staff adjusters, but the same individual may be so separately licensed as both.

History: Laws 1984, ch. 127, 235.



Section 59A-13-8 - Powers conferred by adjuster license.

59A-13-8. Powers conferred by adjuster license.

An independent adjuster shall have the powers granted by its principal to investigate, report upon, adjust and settle claims on behalf of an insurer or self insurer and have additional powers as to claims and losses as may be conferred by the principal. A staff adjuster shall have only such powers with respect to claims and losses as granted by the adjuster's employer or affiliates of the adjuster's employer. A temporary adjuster shall, as to claims and losses, have the powers of the employer, subject to extension or limitation by contract.

History: Laws 1984, ch. 127, 236; 2007, ch. 282, 9.



Section 59A-13-9 - Place of business.

59A-13-9. Place of business.

A. A resident adjuster shall have and maintain a principal place of business in this state that is easily accessible to the public and is the place where the adjuster principally conducts transactions under the license. The address of the principal place of business shall appear on the application for license and on the license.

B. An adjuster shall promptly notify the superintendent of a change of address. Failure to notify the superintendent of a change of address within twenty days shall subject the licensee to a penalty in the amount of fifty dollars ($50.00).

History: Laws 1984, ch. 127, 237; 2003, ch. 306, 7; 2011, ch. 127, 9.



Section 59A-13-10 - Records of independent adjuster.

59A-13-10. Records of independent adjuster.

A. Each independent adjuster shall keep at the business address shown on his license a record of all transactions under the license. The record shall include:

(1) the documents relating to all investigations or adjustments undertaken, and

(2) a statement of any fee, commission or other compensation received or to be received by the adjuster on account of such investigation or adjustment.

B. The adjuster shall make such records available for examination by the superintendent at all reasonable times, and shall retain records as to a particular investigation or adjustment for not less than three (3) years after completion of such investigation or adjustment.

History: Laws 1984, ch. 127, 238.



Section 59A-13-11 - Resident claims representative for payment of workers compensation claims.

59A-13-11. Resident claims representative for payment of workers compensation claims.

Each workers' compensation insurer shall have at least one claims representative within New Mexico, licensed as an adjuster, to pay workers' compensation claims of claimants resident or located in New Mexico. Such claims shall be paid promptly through such representatives from accounts in financial institutions located within New Mexico.

History: 1978 Comp., 59A-13-11, enacted by Laws 1989, ch. 313, 2.



Section 59A-13-12 - Continuing education.

59A-13-12. Continuing education.

A. The superintendent shall require as a condition to continuation of an adjuster license that during the twenty-four months next preceding expiration of the current license period, the licensee has attended the minimum number of hours of formal class instruction, lectures or seminars required and approved by the superintendent.

B. Instruction shall be designed to refresh the licensee's understanding of basic principles and coverages involved, recent and prospective changes, applicable laws and rules of the superintendent, proper conduct of the licensee's business and duties and responsibilities of the licensee.

C. The superintendent may permit licensees to successfully complete an equivalent course of study and instruction online or by mail.

D. The superintendent may impose a penalty not to exceed fifty dollars ($50.00) for a licensee's failure to timely report continuing education credits.

E. The superintendent shall charge, at the time of certifying each licensee's continuing education credits as a condition of continuation of license, a fee of one dollar ($1.00) per credit hour of continuing education; provided that the superintendent may contract with an independent agency to receive and review a continuing education compliance report, and in such a case, the fee shall be a reasonable amount fixed by the superintendent and payable to the contracting agency.

History: Laws 2016, ch. 89, 56; 2017, ch. 76, 6.



Section 59A-13-13 - Prohibited conduct regarding the adjustment and repair of property damage.

59A-13-13. Prohibited conduct regarding the adjustment and repair of property damage.

A. An adjuster may not adjust a loss related to physical damage of a property on which the adjuster is also a contractor, acts as a contractor or is employed as a contractor, including a roofing contractor, building contractor or plumbing contractor, or otherwise provides building repairs or products, including building or plumbing repairs or products, for compensation or is a controlling person in a business relating to such contracting.

B. A contractor or a roofing contractor may not act as an adjuster or advertise to adjust claims for any property for which the contractor is providing or may provide roofing, building, plumbing or other contractor services, regardless of whether the contractor is a licensed adjuster.

C. In those instances in which an adjuster who is also a contractor is performing either as an adjuster or as a contractor on behalf of an insured, the adjuster shall provide the insured with a disclaimer, on a form promulgated by the superintendent and signed by the adjuster, indicating in which of these two capacities the adjuster is serving the insured and affirming that the adjuster is not serving the insured in the other capacity. The adjuster shall retain copies of such signed disclaimers and make them available to the superintendent upon the superintendent's request.

History: Laws 2017, ch. 76, 7.



Section 59A-13-14 - Standards of conduct.

59A-13-14. Standards of conduct.

A. All adjusters shall adhere to the following standards of conduct:

(1) an adjuster shall not permit an unlicensed employee or representative of the adjuster to conduct business for which a license is required pursuant to the Insurance Code [Chapter 59A NMSA 1978];

(2) an adjuster shall not pay a commission, service fee or other valuable consideration to a person for investigating or settling claims in New Mexico if that person is required to be licensed pursuant to the Insurance Code and is not so licensed;

(3) an adjuster shall not undertake the adjustment of any claim if the adjuster is not competent and knowledgeable as to the terms and conditions of the insurance coverage, or which otherwise exceeds the adjuster's current experience;

(4) an adjuster shall not have a direct or indirect financial interest in any aspect of the claim, other than the salary, fee, commission or other consideration established in a written contract; unless, in the case of a public adjuster, full written disclosure has been made to the insured as set forth in Subsection G of Section 9 of this 2017 act;

(5) an adjuster shall not acquire any interest in salvage of property subject to adjustment; unless, in the case of a public adjuster, written permission is obtained from the insured; and

(6) an adjuster shall disclose to an insured if the adjuster has any interest or will be compensated by any construction firm, salvage firm, building appraisal firm, motor vehicle repair shop or any other business entity that performs any work in conjunction with damages caused by the insured loss.

B. Public adjusters shall also adhere to the following standards of conduct:

(1) a public adjuster is obligated, under the public adjuster's license, to serve with objectivity and complete loyalty in the interest of the public adjuster's client alone and to render to the insured such information, counsel and service, as within the knowledge, understanding and opinion in good faith of the public adjuster, as will best serve the insured's insurance claim needs and interest;

(2) a public adjuster shall not solicit, or attempt to solicit, an insured during the progress of a loss-producing occurrence, as defined in the insured's insurance contract;

(3) the public adjuster shall abstain from referring or directing the insured to get needed repairs or services in connection with a loss from any person, unless disclosed to the insured:

(a) with whom the public adjuster has a financial interest; or

(b) from whom the public adjuster may receive direct or indirect compensation for the referral;

(4) any compensation or anything of value in connection with an insured's specific loss that will be received by a public adjuster shall be disclosed by the public adjuster to the insured in writing, including the source and amount of any such compensation;

(5) a public adjuster shall not agree to any settlement without the insured's knowledge and consent;

(6) no public adjuster, while so licensed by the superintendent, shall represent or act as a staff adjuster or an independent adjuster;

(7) the contract shall not be construed to prevent an insured from pursuing any civil remedy after the three-business day revocation or cancellation period; and

(8) a public adjuster shall ensure that all contracts for the public adjuster's services are in writing and set forth all terms and conditions of the engagement.

C. A person shall not accept a commission, service fee or other valuable consideration for investigating or settling claims in New Mexico if that person is required to be licensed under the Insurance Code and is not so licensed.

History: Laws 2017, ch. 76, 8.



Section 59A-13-15 - Contract between public adjuster and insured.

59A-13-15. Contract between public adjuster and insured.

A. Public adjusters shall ensure that all contracts for their service are in writing and contain the following terms:

(1) legible full name of the adjuster signing the contract, as specified in the office of superintendent of insurance records;

(2) permanent home state business name and phone number;

(3) office of superintendent of insurance license number;

(4) title of "Public Adjuster Contract";

(5) the insured's full name, street address, insurance company name and policy number, if known or upon notification;

(6) description of the loss and its location, if applicable;

(7) description of services to be provided to the insured;

(8) signatures of the public adjuster and the insured;

(9) date the contract was signed by the public adjuster and date the contract was signed by the insured;

(10) attestation language stating that the public adjuster is fully bonded; and

(11) full salary, fee, commission, compensation or other considerations the public adjuster is to receive for services.

B. The contract may specify that the public adjuster shall be named as a co-payee on an insurer's payment of a claim.

C. If the compensation is based on a share of the insurance settlement, the exact percentage shall be specified.

D. Initial expenses to be reimbursed to the public adjuster from the proceeds of the claim payment shall be specified by type, with dollar estimates set forth in the contract and with any additional expenses first approved by the insured.

E. Compensation provisions in the public adjusting contract shall not be redacted in any copy of the contract provided to the superintendent.

F. If the insurer, not later than seventy-two hours after the date on which the loss is reported to the insurer, either pays or commits in writing to pay to the insured the policy limit of the insurance policy, the public adjuster shall:

(1) inform the insured that, due to the insurer's payment or commitment to pay the policy limit, the loss recovery amount might not be increased by the insurer;

(2) not receive a commission consisting of a percentage of the total amount paid by an insurer to resolve the claim; and

(3) be entitled only to reasonable compensation from the insured for the time spent and expenses incurred on the claim by the public adjuster, until the claim is paid or the insured receives a written commitment to pay from the insurer.

G. A public adjuster shall provide the insured a written disclosure concerning any direct or indirect financial interest that the public adjuster has with any party that is involved in any aspect of the claim, other than the salary, fee, commission or other consideration established in the written contract with the insured, including any ownership of, other than as a minority stockholder, or any compensation expected to be received from, any construction firm, salvage firm, building appraisal firm, motor vehicle repair shop or any other business entity that provides estimates for work, or that performs any work, in conjunction with damages caused by the insured loss on which the public adjuster is engaged.

H. A public adjuster contract may not contain any contract term that:

(1) allows the public adjuster's percentage fee to be collected when money is due from but not yet paid by an insurance company;

(2) allows a public adjuster to collect the entire fee from the first check issued by an insurance company, rather than as percentage of each check issued by an insurance company;

(3) requires the insured to authorize an insurance company to issue a check only in the name of the public adjuster;

(4) imposes collection costs or late fees; or

(5) precludes a public adjuster from pursuing civil remedies.

I. Prior to the signing of the contract, the public adjuster shall provide the insured with a separate disclosure document regarding the claim process that states the following:

"(1) Your public adjuster is forbidden by law from acting as your contractor on this claim.

(2) You must notify your insurance company of your loss and submit a claim. The insurance company will assign an adjuster to handle your claim. You may allow their adjuster to handle your claim or you may hire a public adjuster at your own expense.

(3) Public adjusters do not work for insurance companies. They work for you to assist you in the preparation, presentation and settlement of your claim. You hire them by signing a contract agreeing to pay them a fee or commission. Their compensation is often based on a percentage of the settlement.

(4) You are not required to hire a public adjuster, but you have the right to do so.

(5) You have the right to contact your attorney, your insurance company, your insurance company's adjuster or attorney, or any other person regarding the settlement of your claim.

(6) The public adjuster does not work for your insurance company and is not paid by your insurance company. You are solely responsible for paying the public adjuster.".

J. Subsection I of this section shall not apply to a public adjuster providing public adjuster services on behalf of a financial institution, a mortgage company or other default servicer.

K. The contract shall be executed in duplicate to provide an original contract to the public adjuster and an original contract to the insured. The public adjuster's original contract shall be available at all times for inspection without notice by the superintendent.

L. The public adjuster shall provide the insurer with a notification letter, which has been signed by the insured, authorizing the public adjuster to represent the insured's interest.

M. The insured has the right to rescind the contract within three business days after the date the contract was signed. The recession shall be in writing and mailed or delivered to the public adjuster at the address in the contract within the three-business-day period.

N. If the insured exercises the right to rescind the contract, anything of value given by the insured under the contract will be returned to the insured within fifteen business days following the receipt by the public adjuster of the cancellation notice.

History: Laws 2017, ch. 76, 9.



Section 59A-13-16 - Escrow or trust accounts.

59A-13-16. Escrow or trust accounts.

A public adjuster who receives, accepts or holds any funds on behalf of an insured toward the settlement of a claim for loss or damage shall deposit the funds in a non-interest-bearing escrow or trust account in a financial institution that is insured by an agency of the federal government in the public adjuster's home state or where the loss occurred.

History: Laws 2017, ch. 76, 10.



Section 59A-13-17 - Records of public adjuster.

59A-13-17. Records of public adjuster.

A. A public adjuster shall maintain a complete record of each transaction as a public adjuster. The records required by this section shall include the following:

(1) the name of the insured;

(2) the date, location and amount of the loss;

(3) a copy of the contract between the public adjuster and the insured;

(4) the name of the insurer, amount, expiration date and number of each policy carried with respect to the loss;

(5) an itemized statement of the insured's recoveries;

(6) an itemized statement of all of the compensation received by the public adjuster, from any source whatsoever, in connection with the loss;

(7) a register of all of the money received, deposited, disbursed or withdrawn in connection with a transaction with an insured, including fees, transfers and disbursements from a trust account and all transactions concerning all interest-bearing accounts;

(8) the name of the public adjuster who executed the contract; and

(9) the name of the attorney representing the insured, if applicable, and the name of the claims representatives of the insurance company.

B. Records shall be maintained for at least five years after the termination of the transaction with an insured and shall be open to examination by the superintendent at all times.

C. Records submitted to the superintendent pursuant to this section that contain information identified in writing as proprietary by the public adjuster and accepted as confidential by the superintendent shall be treated as confidential by the superintendent, shall not be subject to the Inspection of Public Records Act [Chapter 14, Article 2 NMSA 1978], shall not be subject to subpoena and shall not be subject to discovery or admissible as evidence in any private civil action.

History: Laws 2017, ch. 76, 11.






Article 14 - Surplus Line Insurance

Section 59A-14-1 - Scope of article; purpose; necessity for regulation.

59A-14-1. Scope of article; purpose; necessity for regulation.

A. Chapter 59A, Article 14 NMSA 1978 governs the placing of insurance where New Mexico is the home state of the insured, through licensed surplus lines brokers, in insurers not otherwise authorized to transact insurance in this state and subject to the conditions for such placing as stated in that article; qualifications, licensing and duties and responsibilities of surplus lines brokers; and other provisions as to such surplus lines business and brokers. As to unauthorized insurers in general, and in respects other than as to surplus lines, refer to Chapter 59A, Article 15 NMSA 1978.

B. Chapter 59A, Article 14 NMSA 1978 shall not apply as to reinsurance or to the following insurances:

(1) any insurance where New Mexico is not the home state of the insured;

(2) wet marine and transportation insurance, as defined in Section 59A-7-5 NMSA 1978 [repealed];

(3) insurance on vehicles or aircraft owned and principally garaged outside this state;

(4) insurance of property and operations of railroads engaged in interstate commerce;

(5) insurance of aircraft of common carriers, or cargo of such aircraft, or against liability, other than employer's liability, arising out of ownership, maintenance or use of such aircraft;

(6) insurance of automobile bodily injury and property damage liability risks when written in Mexican insurers and covering in Mexico and not in the United States; or

(7) insurance independently procured.

C. Chapter 59A, Article 14 NMSA 1978 shall be liberally construed and applied to promote its underlying purposes, which include:

(1) protecting insureds and persons seeking insurance in this state;

(2) permitting surplus lines insurance to be placed with reputable and financially sound unauthorized insurers, but only pursuant to Chapter 59A, Article 14 NMSA 1978;

(3) establishing a system of regulation that will permit controlled access to surplus lines insurance in this state; and

(4) assuring collection of revenues and other amounts due to this state.

History: Laws 1984, ch. 127, 239; 1991, ch. 125, 11; 2011, ch. 127, 10; 2011, ch. 156, 4.



Section 59A-14-2 - Definitions.

59A-14-2. Definitions.

As used in Chapter 59A, Article 14 NMSA 1978:

A. "affiliate" means, with respect to an insured, any entity that controls, is controlled by or is under common control with the insured;

B. "affiliated group" means any group of entities that are all affiliated;

C. "association" means the national association of insurance commissioners or any successor entity;

D. "authorized insurer" means, with respect to New Mexico, an insurer holding a valid and subsisting certificate of authority, issued by the superintendent, to transact insurance in New Mexico;

E. "control" means that an entity:

(1) directly or indirectly or acting through one or more other persons owns, controls or has the power to vote twenty-five percent or more of any class of voting securities of another entity; or

(2) controls in any manner the election of a majority of the directors or trustees of another entity;

F. "eligible surplus lines insurer" means a qualified nonadmitted insurer with which a surplus lines broker may place surplus lines insurance pursuant to Section 59A-14-4 NMSA 1978;

G. "exempt commercial purchaser" means any person purchasing commercial insurance that, at the time of placement, meets the following requirements:

(1) the person employs or retains a qualified risk manager to negotiate insurance coverage;

(2) the person has paid aggregate nationwide commercial property and casualty insurance premiums in excess of one hundred thousand dollars ($100,000) in the immediately preceding twelve months; and

(3) the person:

(a) possesses a net worth in excess of twenty million dollars ($20,000,000), provided that this amount shall be adjusted every five years by rule of the superintendent to account for the percentage change in the consumer price index;

(b) generates annual revenues in excess of fifty million dollars ($50,000,000), provided that this amount shall be adjusted every five years by rule of the superintendent to account for the percentage change in the consumer price index;

(c) employs more than five hundred full-time or full-time-equivalent employees per insured entity or is a member of an affiliated group employing more than one thousand employees in the aggregate;

(d) is a not-for-profit organization or public entity generating annual budgeted expenditures of at least thirty million dollars ($30,000,000), provided that this amount shall be adjusted every five years by rule of the superintendent to account for the percentage change in the consumer price index; or

(e) is a municipality with a population in excess of fifty thousand persons;

H. "export" means to place insurance with a nonadmitted insurer;

I. "home state" means, with respect to an insured:

(1) the state:

(a) in which an insured maintains its principal place of business or, in the case of an individual, the individual's principal residence; or

(b) to which the greatest percentage of the insured's taxable premium for that insurance contract is allocated, if one hundred percent of the insured risk is located out of the state referred to in Subparagraph (a) of this paragraph; or

(2) if more than one insured from an affiliated group are named insureds on a single nonadmitted insurance contract, "home state" means the home state, as determined pursuant to Paragraph (1) of this subsection, of the member of the affiliated group that has the largest percentage of premium attributed to it under the insurance contract;

J. "independently procured insurance" means insurance procured directly by an insured from a nonadmitted insurer;

K. "nonadmitted insurance" means any property and casualty insurance permitted to be placed through a surplus lines broker with an eligible surplus lines insurer;

L. "nonadmitted insurer" means an insurer not licensed to engage in the business of insurance in New Mexico but does not include a risk retention group, as "risk retention group" is defined in the federal Liability Risk Retention Act of 1986;

M. "premium tax" means, with respect to surplus lines, any tax, fee, assessment or other charge imposed by a government entity directly or indirectly based on any payment made as consideration for an insurance contract for such insurance, including premium deposits, assessments, registration fees and any other compensation given in consideration for a contract of insurance;

N. "principal place of business" means, with respect to determining the home state of the insured, the state where the insured maintains its headquarters and where the insured's high-level officers direct, control and coordinate the business activities of the insured;

O. "producing broker" means the broker or agent dealing directly with the person seeking insurance if the home state of the person seeking insurance is New Mexico;

P. "professional designation" means:

(1) a designation as a chartered property and casualty underwriter issued by the American institute for chartered property and casualty underwriters;

(2) a designation as an associate in risk management issued by the insurance institute of America;

(3) a designation as a certified risk manager issued by the national alliance for insurance education and research;

(4) a designation as a RIMS fellow issued by the global risk management institute; or

(5) any other designation, certification or license determined by the superintendent to demonstrate minimum competency in risk management;

Q. "qualified risk manager" means, with respect to an exempt commercial purchaser, a person who:

(1) is an employee of, or a third-party consultant retained by, the exempt commercial purchaser;

(2) provides skilled services in loss prevention, loss reduction, risk and insurance coverage analysis and purchase of insurance; and

(3) has:

(a) a bachelor's degree or higher from an accredited college or university in risk management, business administration, finance, economics or any other field determined by the superintendent to demonstrate minimum competence in risk management and either: 1) three years of experience in risk financing, claims administration, loss prevention, risk and insurance coverage analysis or purchase of commercial lines of insurance; or 2) a professional designation;

(b) a professional designation and at least seven years of experience in risk financing, claims administration, loss prevention, risk and insurance coverage analysis or purchase of commercial lines of insurance;

(c) at least ten years of experience in risk financing, claims administration, loss prevention, risk and insurance coverage analysis or purchase of commercial lines of insurance; or

(d) a graduate degree from an accredited college or university in risk management, business administration, finance, economics or any other field determined by the superintendent to demonstrate minimum competence in risk management;

R. "reinsurance" means the assumption by an insurer of all or part of a risk undertaken originally by another insurer;

S. "surplus lines broker" means an individual, firm or corporation licensed under Chapter 59A, Article 14 NMSA 1978 to place insurance with eligible surplus lines insurers;

T. "surplus lines insurance" means any insurance permitted to be exported through a surplus lines broker in accordance with the provisions of Chapter 59A, Article 14 NMSA 1978;

U. "type of insurance" means one of the types of insurance required to be reported in the annual statement that must be filed with the superintendent by authorized insurers; and

V. "unauthorized insurer" means a nonadmitted insurer.

History: 1978 Comp., 59A-14-2, enacted by Laws 1991, ch. 125, 12; 2011, ch. 156, 5; 2017, ch. 130, 7.



Section 59A-14-3 - Placement of surplus lines insurance.

59A-14-3. Placement of surplus lines insurance.

No surplus lines insurance for an insured whose home state is New Mexico shall be solicited, negotiated, contracted for, effectuated or otherwise transacted within the meaning of Section 59A-1-13 NMSA 1978, unless:

A. the insurance is procured through a surplus lines broker;

B. each nonadmitted insurer providing such insurance is an eligible surplus lines insurer;

C. either:

(1) the full amount or type of insurance cannot be obtained from insurers authorized to do business in this state as determined after making a diligent search among insurers authorized to transact and actually writing the particular type and class of insurance in this state; or

(2) the insurance is being procured for an exempt commercial purchaser and:

(a) the surplus lines broker procuring or placing the surplus lines insurance has disclosed to the exempt commercial purchaser that the insurance may or may not be available from insurers authorized to do business in this state, which may provide greater protection with more regulatory oversight; and

(b) the exempt commercial purchaser has subsequently requested in writing the surplus lines broker to procure or place the insurance from an eligible surplus lines insurer;

D. the surplus lines broker has taken such reasonable steps to ascertain that the insurer is in sound financial condition as may be required by regulations adopted by the superintendent; and

E. all other requirements of Chapter 59A, Article 14 NMSA 1978 are met.

History: 1978 Comp., 59A-14-3, enacted by Laws 1991, ch. 125, 13; 1993, ch. 320, 54; 2011, ch. 156, 6.



Section 59A-14-4 - Eligible surplus lines insurers required.

59A-14-4. Eligible surplus lines insurers required.

A. No person shall export insurance on behalf of an insured whose home state is New Mexico except as authorized by and in accordance with Chapter 59A, Article 14 NMSA 1978.

B. No surplus lines broker shall transact surplus lines insurance with an insurer other than an eligible surplus lines insurer.

C. To qualify as an eligible surplus lines insurer, a nonadmitted insurer shall file information demonstrating to the superintendent's satisfaction that:

(1) the insurer is authorized to write the particular line of business in the state in which it is domiciled and:

(a) the insurer has capital and surplus or their equivalent that equals the greater of: 1) fifteen million dollars ($15,000,000); or 2) the minimum capital and surplus required in this state for that particular line of business; or

(b) the insurer has capital and surplus less than the amounts required in Subparagraph (a) of this paragraph but the superintendent affirmatively finds that the insurer is acceptable as an eligible surplus lines insurer. The finding shall be based upon such factors as quality of management, capital and surplus of any parent company, company underwriting profit and investment income trends and company record and reputation within the industry. In no event shall the superintendent make an affirmative finding of acceptability when the surplus lines insurer's capital and surplus is less than four million five hundred thousand dollars ($4,500,000);

(2) the insurer is a member of an "insurance exchange", which is an association of syndicates or insurers created by the laws of individual states, and shall maintain capital and surplus, or the equivalent thereof, of not less than fifty million dollars ($50,000,000) in the aggregate. For insurance exchanges that maintain funds for the protection of all insurance exchange policyholders, each individual syndicate shall maintain minimum capital and surplus, or the equivalent thereof, of not less than five million dollars ($5,000,000). In the event the insurance exchange does not maintain funds for the protection of all insurance exchange policyholders, each individual syndicate shall meet the minimum capital and surplus requirements of Subparagraph (a) of Paragraph (1) of this subsection;

(3) if the insurer is an alien insurer, the insurer is listed on the quarterly listing of alien insurers maintained by the international insurers department of the association; or

(4) if, pursuant to law, New Mexico has joined a compact or multistate agreement for the regulation of surplus lines insurance and the state, through the compact commission, has adopted nationwide uniform eligibility requirements, the insurer is in compliance with those requirements.

D. The superintendent shall maintain a list of eligible surplus line insurers from those qualified nonadmitted insurers that file information to satisfy the criteria established under Subsection C of this section. In addition to the requirements of Subsection C of this section, in order to appear on the list of eligible surplus lines insurers, a nonadmitted insurer shall provide annually to the superintendent a copy of the insurer's most current annual statement certified and sworn to by the insurer, unless the annual statement is available to the superintendent through the national association of insurance commissioners or from public sources. The statement shall be provided or made available at the same time it is provided to the insurer's domicile, but in no event more than nine months after the close of the period reported upon, and shall be either:

(1) filed with and approved by the regulatory authority in the insurer's domicile; or

(2) certified as correct and in accordance with applicable accounting principles by a public accounting firm licensed in the insurer's domicile.

In the case of an insurance exchange, the statement may be an aggregate combined statement of all underwriting syndicates operating during the period reported.

E. The listing described by Subsection D of this section shall not be deemed to constitute or evidence the superintendent's guaranty as to the financial condition or business practices of the insurer, and no insurer or other person shall allege orally or in writing that any such listing constitutes or implies the superintendent's approval.

F. The superintendent may adopt rules fixing reasonable conditions to be met by insurers for the listing. For good cause shown, the superintendent may in writing waive the requirements of this section to permit insurance to be placed as to a particular risk and insurer if the insurance is not otherwise reasonably obtainable.

History: 1978 Comp., 59A-14-4, enacted by Laws 1991, ch. 125, 14; 1994, ch. 13, 2; 2011, ch. 156, 7; 2017, ch. 130, 8.



Section 59A-14-4.1 - Withdrawal of eligibility from a surplus lines insurer.

59A-14-4.1. Withdrawal of eligibility from a surplus lines insurer.

The superintendent may at any time declare an eligible surplus lines insurer to be ineligible if the superintendent has reason to believe that the insurer:

A. is in unsound financial condition;

B. is subject to delinquency proceedings in this state or any other jurisdiction;

C. is no longer eligible under Section 59A-14-4 NMSA 1978;

D. has violated the laws of this state, including any violation of the Insurance Code or the superintendent's orders;

E. does not make reasonably prompt payment of loss claims or other obligations in this state or elsewhere;

F. has failed within sixty days to satisfy a final judgment rendered against it or against an insured for which it is legally liable under the terms of a contract of surplus lines insurance; or

G. has failed to satisfy the superintendent that it is fit to be allowed to continue to do business in this state.

The superintendent shall promptly mail notice of all such declarations to the insurer and to every surplus lines broker. Notice sent pursuant to this subsection to a licensed surplus lines broker may, at the option of the surplus lines broker, be sent by the superintendent via electronic mail.

History: 1978 Comp., 59A-14-4.1, enacted by Laws 1991, ch. 125, 15; 2017, ch. 130, 9.



Section 59A-14-5 - Signature and special endorsement of surplus lines policy.

59A-14-5. Signature and special endorsement of surplus lines policy.

Every insurance contract procured and delivered as surplus lines insurance pursuant to Chapter 59A, Article 14 NMSA 1978 shall bear the name, address and signature of the surplus lines broker who procured it and have stamped, printed or otherwise displayed prominently in boldface ten-point or larger type either upon its declarations page or by attachment of an endorsement, the form of which may be promulgated by the superintendent, the following: "This policy provides surplus lines insurance by an insurer not otherwise authorized to transact business in New Mexico. This policy is not subject to supervision, review or approval by the superintendent of insurance. The insurance so provided is not within the protection of any guaranty fund law of New Mexico designed to protect the public in the event of the insurer's insolvency.".

History: Laws 1984, ch. 127, 243; 1991, ch. 125, 16; 1999, ch. 111, 1.



Section 59A-14-6 - Surplus line insurance valid.

59A-14-6. Surplus line insurance valid.

Insurance contracts procured as surplus line coverage from unauthorized insurers in accordance with the article shall be fully valid and enforceable as to all parties, and shall be given recognition in all matters and respects and to the same effect as like contracts issued by authorized insurers.

History: Laws 1984, ch. 127, 244.



Section 59A-14-7 - Surplus line broker license required; qualifications for license.

59A-14-7. Surplus line broker license required; qualifications for license.

A. No person shall in New Mexico be, act as or hold out to be a surplus lines broker, or place insurance of risks where New Mexico is the home state of the insured in any nonadmitted insurer on behalf of others and for compensation as an independent contractor in any form, unless licensed as a surplus lines broker under Chapter 59A, Article 14 NMSA 1978.

B. The superintendent shall, upon due application and payment of the license fee, issue a license as surplus lines broker to a person qualified as follows:

(1) if the applicant is an individual, the individual must have had experience or special training or education sufficient in duration and character to render the applicant, in the opinion of the superintendent, reasonably competent to engage in business as a surplus lines broker; and

(2) if the applicant is a firm or corporation, all individuals to represent it as a surplus lines broker in this state must be licensed surplus lines brokers.

History: Laws 1984, ch. 127, 245; 1999, ch. 272, 19; 1999, ch. 289, 21; 2011, ch. 127, 11; 2011, ch. 156, 8.



Section 59A-14-9 - Surplus line broker may accept business from insurance producers; compensation of others prohibited.

59A-14-9. Surplus line broker may accept business from insurance producers; compensation of others prohibited.

A. A surplus line broker may accept and export surplus line business from and for any insurance producer licensed by this state for the kind of insurance involved, and may compensate the insurance producer therefor.

B. A surplus line broker shall not directly or indirectly compensate any person other than a licensed insurance producer for origination of business. This provision shall not be deemed to prohibit payment of regular salaries to the surplus line broker's employees or sharing of compensation with other persons entitled thereto under firm and corporate agreements and surplus line broker licenses. Violation of this provision is a misdemeanor.

History: Laws 1984, ch. 127, 247; 2016, ch. 89, 57.



Section 59A-14-10 - Office and records.

59A-14-10. Office and records.

A. A surplus line broker shall maintain an office accessible to the public wherein transactions under his license may be transacted. Nothing herein shall be deemed to prohibit maintenance of the office in the surplus line broker's place of residence, subject to accessibility above stated.

B. The surplus line broker shall keep in the office complete records of surplus line insurance business transacted, including, but not limited to, income and disbursements, copies of all policies, endorsements, cancellations, filing documents, reports and other related records. The records shall be made available for examination by the superintendent at all times within seven years after issuance of a coverage to which the record relates.

C. The surplus line broker shall immediately notify the superintendent in writing of any change of office address. Failure to notify the superintendent of a change of address within twenty days shall subject the licensee to a penalty in the amount of fifty dollars ($50.00).

History: Laws 1984, ch. 127, 248; 2003, ch. 202, 8.



Section 59A-14-11 - Duty to file reports and affidavits.

59A-14-11. Duty to file reports and affidavits.

A. The producing broker shall complete, execute and provide to the surplus lines broker a signed statement in substantially the form required by the superintendent, as to the diligent efforts to place the coverage with authorized insurers and the results thereof. The statement shall affirm that the insured was expressly advised prior to placement of the insurance and in the insurance policy that:

(1) the surplus lines insurer with which the insurance was to be placed is not an authorized insurer in this state and is not subject to the superintendent's supervision; and

(2) in the event the surplus lines insurer becomes insolvent, claims will not be paid nor will unearned premiums be returned by any New Mexico insurance guaranty fund.

B. The surplus lines broker shall preserve the original producing broker statements in compliance with Section 59A-14-11 NMSA 1978. The declaration pages shall be confidential and shall not be subject to public inspection. The superintendent's copy of the statements shall be open to public inspection. If the producing broker has failed to provide the producing broker statement, the surplus lines broker shall at the time of quarterly filing notify the superintendent of the producing broker's failure to comply.

C. Each surplus lines broker shall, within sixty days after expiration of each calendar quarter, file with the superintendent a statement under the surplus lines broker's oath of all surplus lines insurance business transacted during such calendar quarter. The statement shall be on forms as prescribed and furnished by the superintendent and shall contain such information relative to the surplus lines insurance transaction as the superintendent may reasonably require for the purposes of Chapter 59A, Article 14 NMSA 1978.

History: 1978 Comp., 59A-14-11, enacted by Laws 1991, ch. 125, 17; 1999, ch. 111, 2; 2017, ch. 130, 10.



Section 59A-14-12 - Premium tax on surplus lines insurance.

59A-14-12. Premium tax on surplus lines insurance.

A. Within sixty days after expiration of a calendar quarter, the surplus lines broker shall pay to the superintendent for the use of the state a tax on gross premiums received, less returned premiums, on surplus lines business where New Mexico is the home state of the insured transacted under the surplus lines broker's license during such calendar quarter as shown by the quarterly statement filed with the superintendent pursuant to Section 59A-14-11 NMSA 1978. The tax shall be at the same rate as is applicable to premiums of authorized insurers under Section 59A-6-2 NMSA 1978.

B. For purposes of this section, "premiums" shall include any additional amount charged the insured, including policy fees, risk purchasing group fees and inspection fees; but "premiums" shall not include any additional amount charged the insured for local, state or federal tax; regulatory authority fee; or examination fee, if any.

C. The superintendent may require surplus lines brokers to file tax allocation reports annually detailing the portion of the nonadmitted insurance policy premiums attributable to properties, risks or exposures located in each state.

D. A penalty of ten percent of the amount of tax originally due, plus one percent of such tax amount for each month or fraction thereof of delinquency after the first thirty days of delinquency, shall be paid by the surplus lines broker for failure to pay the tax in full within sixty days after expiration of the calendar quarter as provided in Subsection A of this section; except that the superintendent may waive or remit the penalty if the superintendent finds that the failure or delay in payment arose from excusable mistake or excusable inadvertence.

E. For a surplus lines policy issued to an insured whose home state is New Mexico and where only a portion of the risk is located in New Mexico, the entire premium tax shall be paid to the superintendent in accordance with this section. If the superintendent finds that it would increase the efficiency of the surplus lines insurance marketplace as well as the regulation of the surplus lines market, the superintendent may enter into a compact or multistate surplus lines agreement relating to eligibility for placement of surplus lines insurance and the payment, reporting, collection and apportionment of surplus lines premium taxes. If a surplus lines policy covers risks or exposures only partially in New Mexico and the superintendent has entered into an agreement with other states for the apportionment of premium taxes for multistate risks, the tax payable pursuant to this section shall be computed and paid upon the proportion of the premium that is properly allocable to the risks or exposures located in New Mexico in accordance with the terms of any such agreement.

History: Laws 1984, ch. 127, 250; 1999, ch. 111, 3; 2011, ch. 156, 9; 2017, ch. 130, 11.



Section 59A-14-13 - Examination of surplus line broker.

59A-14-13. Examination of surplus line broker.

A. The superintendent whenever deemed necessary may examine the records and accounts of any surplus line broker for determining whether the surplus line broker is conducting business in accordance with the requirements of this article.

B. The superintendent shall conduct the examination, and the surplus line broker shall pay the cost thereof, as provided in the applicable provisions of Article 4 [Chapter 59A, Article 4 NMSA 1978] (examinations, hearings and appeals) of the Insurance Code.

History: Laws 1984, ch. 127, 251.



Section 59A-14-14 - Evidence of insurance; policy changes; penalties.

59A-14-14. Evidence of insurance; policy changes; penalties.

A. Upon placing surplus lines insurance, the surplus lines broker shall promptly deliver to the insured evidence of the insurance consisting either of the policy or, if the policy is not then available, a certificate complying with Subsection D of this section, a cover note, a binder or other evidence of insurance. The certificate, cover note, binder or other evidence of insurance shall be completed and signed by the surplus lines broker and shall set forth the description and location of the subject of the insurance, the coverage limits, the name and address of the insured, the name and address of the surplus lines insurer and the name, address and telephone number of the surplus lines broker.

B. No surplus lines broker shall issue or deliver any evidence of insurance or purport to insure or represent that insurance will be or has been written by any eligible surplus lines insurer without the insurer's prior written authorization, via telefax or otherwise, to cause the risk to be insured or documentation from the insurer in the regular course of business that such insurance has been granted.

C. If, after delivery of any evidence of insurance, there is any change in the identity of the insurer, in the proportion of the risk assumed by any insurer or in the coverage, terms or conditions stated in the original evidence of insurance, the surplus lines broker shall promptly issue and deliver to the insured, either directly or through the producing broker, an appropriate substitute for or endorsement of the original document, accurately showing the current status of the coverage and responsible insurers.

D. As soon as reasonably possible after the placement of any surplus lines insurance, and in no event later than thirty days after coverage commences, the surplus lines broker shall deliver a complete copy of the policy or, if the policy is not then available, a certificate of insurance to the insured to replace any evidence of insurance previously issued. Each policy of insurance shall contain or have attached thereto a complete record of all policy declarations and limits, insuring agreements, deductible amounts, conditions, exclusions, clauses, endorsements and all other material terms and conditions.

E. Any surplus lines broker who fails to comply with the requirements of this section shall be subject to the penalties provided in Section 59A-1-18 NMSA 1978 or to any greater applicable penalty otherwise provided by law.

History: 1978 Comp., 59A-14-14, enacted by Laws 1991, ch. 125, 18; 2011, ch. 127, 12.



Section 59A-14-15 - Liability of insurer.

59A-14-15. Liability of insurer.

A. As to a risk assumed by an unauthorized insurer under Chapter 59A, Article 14 NMSA 1978, and if the premium thereon has been received by the producing broker or the surplus lines broker who placed the insurance, in all questions thereafter arising under the coverage between the insurer and the insured the insurer shall be deemed to have received the premium due it for the coverage; and the insurer shall be liable to the insured for losses covered by the insurance and for unearned premiums that may become payable to the insured upon cancellation of the insurance, whether or not in fact the surplus lines broker is indebted to the insurer as to the insurance or for any other cause.

B. Each unauthorized insurer assuming a surplus lines risk under Chapter 59A, Article 14 NMSA 1978 shall be deemed thereby to have subjected itself to the terms of this section.

History: Laws 1984, ch. 127, 253; 1991, ch. 125, 19.



Section 59A-14-16 - Legal process against surplus line insurer; venue.

59A-14-16. Legal process against surplus line insurer; venue.

A. An unauthorized insurer shall be sued, upon any cause of action arising in this state under any surplus line insurance policy issued by it, in the district court of the county in which the cause of action arose.

B. Service of legal process against the insurer may be made in any such action by service upon the superintendent as provided for in Section 99 [59A-5-32 NMSA 1978] of the Insurance Code.

C. Each surplus line insurer may file with the superintendent designation in writing of the name and address of the person to whom the superintendent shall forward legal process served upon him as process attorney for the insurer. The insurer may change such designation by filing a new designation with the superintendent. The surplus line broker placing surplus line insurance with an unauthorized insurer shall take reasonable steps to inform the insurer of its right to file such designation.

D. Upon receipt of such process the superintendent shall promptly mail one copy thereof, by certified or registered mail with return receipt requested, to the person currently designated by the insurer pursuant to Subsection C, above; and if no such designation has been made or is not currently in force, the process shall be so mailed addressed to the insurer at its home office last of record with the superintendent, wherever located. The insurer shall have thirty (30) days from date of service upon the superintendent within which to plead, answer or otherwise defend the action. Upon service of process upon the superintendent and mailing in accordance with this provision the court shall be deemed to have jurisdiction in personam of the insurer.

E. An unauthorized insurer issuing the policy shall be deemed thereby to have authorized service of process against it in the manner and to the effect as provided in this section. Any such policy shall contain a provision stating that service of process against it may be made upon the superintendent as in this section provided.

History: Laws 1984, ch. 127, 254.



Section 59A-14-17 - Certain other provisions applicable.

59A-14-17. Certain other provisions applicable.

In addition to provisions generally applicable, the following provisions of the Insurance Code shall also apply as to surplus line brokers:

A. Section 210 [209] [59A-12-8 NMSA 1978[repealed]] (controlled business);

B. Section 218 [59A-12-17 NMSA 1978] (scope of license); and

C. Section 223 [59A-12-22 NMSA 1978] (fiduciary funds).

History: Laws 1984, ch. 127, 255.



Section 59A-14-18 - Violations and penalties.

59A-14-18. Violations and penalties.

In addition to any suspension, revocation or refusal to continue license of a surplus line broker provided for under Article 11 [Chapter 59A, Article 11 NMSA 1978] (licensing procedures) of the Insurance Code, and penalties otherwise provided, any surplus line broker who wilfully fails to report to the superintendent any insurance on subject matter located within this state and exported by him, or who by wilful omission from records required to be maintained attempts to evade payment of taxes on such insurance, shall pay the tax together with penalty equal to the amount of the tax, and upon conviction thereof shall be guilty of a misdemeanor punishable by a fine not to exceed five hundred dollars ($500).

History: Laws 1984, ch. 127, 256.



Section 59A-14-19 - National database; participation required.

59A-14-19. National database; participation required.

No later than July 21, 2012, the superintendent shall participate in the national insurance producer database of the association, or any other equivalent uniform national database, for the licensure of surplus lines brokers and the renewal of the licenses.

History: Laws 2011, ch. 156, 10.






Article 14A - Surplus Lines Insurance Multistate Compliance Compact



Article 15 - Unauthorized Insurers

Section 59A-15-1 - Purposes of article.

59A-15-1. Purposes of article.

The purpose of this article [Chapter 59A, Article 15 NMSA 1978] is to subject certain persons and insurers to the jurisdiction of the superintendent and the courts of this state in suits by or on behalf of the state and others. The legislature declares that it is concerned with the protection of residents of this state against acts by insurers not authorized to do an insurance business in this state, by the maintenance of fair and honest insurance markets, by protecting authorized insurers which are subject to regulation from unfair competition by unauthorized insurers, and by protecting against the evasion of the insurance regulatory laws of this state. In furtherance of such state interest, the legislature provides methods in this article for substituted service of process upon such insurers in any proceeding, suit or action in any court and substituted service of any notice, order, pleading or process upon such insurers in any proceeding by the superintendent to enforce or effect full compliance with the insurance laws of this state. In so doing, the state exercises its powers to protect residents of this state and to define what constitutes transacting an insurance business in this state, and also exercises powers and privileges available to this state by virtue of Public Law 79-15, (1945), 79th Congress of the United States, Chapter 20, 1st Sess., S. 340, 59 Stat. 33; 15 U.S.C. Secs. 1011 to 1015, inclusive, as amended, which declares that the business of insurance and every person engaged therein shall be subject to the laws of the several states.

History: Laws 1984, ch. 127, 257.



Section 59A-15-2 - Representing or aiding unauthorized insurer prohibited.

59A-15-2. Representing or aiding unauthorized insurer prohibited.

A. No person shall in this state directly or indirectly act as agent for, or otherwise represent or aid on behalf of another, any unauthorized insurer in solicitation, negotiation, procurement or effectuation of insurance or renewals thereof, or forwarding of applications, or delivery of policies or contracts, or inspection of risks, or fixing of rates, or investigation or adjustment of claims or losses, or collection or forwarding of premiums, or in any other manner represent or assist such insurer in transaction of insurance in this state.

B. This section shall not apply as to:

(1) matters authorized to be done by the superintendent under service of process provisions of Chapter 59A, Article 15 NMSA 1978;

(2) transactions for which certificate of authority is not required of an insurer under Section 59A-5-11 NMSA 1978;

(3) subject to Subsection B of Section 59A-5-10 NMSA 1978, insurances exempt from the surplus line law under Section 59A-14-1 NMSA 1978;

(4) insurance policies and annuity contracts in force in this state prior to the effective date of the Insurance Code, transactions as to which shall be governed by laws in force immediately prior to such effective date; or

(5) a transaction or transactions in this state involving contracts of insurance to one or more industrial insureds. For the purposes of this section, an industrial insured is an insured:

(a) which procures the insurance of any risk by the use of the services of a full-time employee acting as a risk manager or insurance manager or by utilizing the services of a regularly and continuously qualified insurance consultant;

(b) which has aggregate annual premiums for insurance on all risks of at least twenty-five thousand dollars ($25,000); and

(c) which has at least twenty-five full-time employees.

C. Violation of this section shall be subject to the general penalty provided under Section 59A-1-18 NMSA 1978.

History: Laws 1984, ch. 127, 258; 1987, ch. 259, 15.



Section 59A-15-3 - Inclusion of unauthorized insurer in coverage.

59A-15-3. Inclusion of unauthorized insurer in coverage.

No insurance agent licensed in this state shall include, or permit inclusion, in any insurance coverage of a subject of insurance resident, located or to be performed in this state and placed by the agent, of an unauthorized insurer among the insurers assuming direct risk under such coverage. This section shall not apply as to coverages exempt under Section 258 [59A-15-2 NMSA 1978] of this article.

History: Laws 1984, ch. 127, 259.



Section 59A-15-4 - Insurance independently procured; duty to report and pay tax.

59A-15-4. Insurance independently procured; duty to report and pay tax.

A. Each insured who in this state procures or continues or renews insurance with a non-admitted insurer on a risk located or to be performed in whole or in part in this state, other than insurance procured through a surplus lines licensee pursuant to Article 14 [Chapter 59A, Article 14 NMSA 1978] of the Insurance Code shall, within 90 days after the date such insurance was so procured, continued or renewed, file a written report of the same with the superintendent, upon forms prescribed by him, showing the name and address of the insured or insureds, name and address of the insurer, the subject of the insurance, a general description of the coverage, the amount of premium currently charged therefor and such additional pertinent information as is reasonably requested by the superintendent.

B. Gross premiums charged for such insurance, less any return premiums, are subject to a tax at the same rate as is applicable to premium of authorized insurers under Section 102 [59A-6-2 NMSA 1978] of the Insurance Code. At the time of filing the report required in the first paragraph [Subsection A] of this section, the insured shall pay the tax to the superintendent.

C. If an independently procured policy covers risks or exposures only partially located or to be performed in this state, the tax payable shall be computed on the portion of the premium properly attributable to the risks or exposures located or to be performed in this state. In no event, however, shall a tax be payable solely because the risk in question, or any portion thereof, is located or to be performed in this state.

D. Delinquent taxes hereunder shall bear interest at the rate of twelve percent per annum.

E. This section does not apply to life insurance, health insurance or annuities.

F. This section does not abrogate or modify, and shall not be construed or deemed to abrogate or modify, any provision of Section 258 [59A-15-2 NMSA 1978] or any other provision of this Code.

History: Laws 1984, ch. 127, 259.1.



Section 59A-15-5 - Validity of contract not impaired; right of insurer as to court action.

59A-15-5. Validity of contract not impaired; right of insurer as to court action.

Failure of an insurer transacting insurance in this state to have a certificate of authority shall not impair the validity of any act or contract of the insurer and shall not prevent the insurer from defending any action in any court in this state; but no such insurer shall be permitted to maintain an action in any court of this state to enforce any right, claim or demand arising out of any such transaction, other than as to a surplus line coverage duly written through a licensed surplus line broker of this state, until the insurer has obtained a certificate of authority.

History: Laws 1984, ch. 127, 260.



Section 59A-15-6 - Superintendent is attorney of unauthorized insurer for service of process.

59A-15-6. Superintendent is attorney of unauthorized insurer for service of process.

Any act of transacting an insurance business in this state by any unauthorized insurer is equivalent to and shall constitute an irrevocable appointment by such insurer, binding upon him, his executor or administrator, or successor in interest if a corporation, of the superintendent or his successor in office, to be the true and lawful attorney of the insurer upon whom may be served all lawful process in any action, suit or proceeding in any court by the superintendent or by the state or others, and upon whom may be served any notice, order, pleading or process in any proceeding before the superintendent, and which arises out of transacting an insurance business in this state by such insurer. Any act of transacting an insurance business in this state by any unauthorized insurer shall be signification of its agreement that any such lawful process in such court action, suit or proceeding and any such notice, order, pleading or process in such administrative proceeding before the superintendent so served shall be of the same legal force and validity as personal service of process in this state upon the insurer.

History: Laws 1984, ch. 127, 261.



Section 59A-15-7 - Service of process on unauthorized insurer.

59A-15-7. Service of process on unauthorized insurer.

A. Service of process in such action or proceeding shall be made by delivering to and leaving with the superintendent, or some person in apparent charge of his office, two (2) copies thereof and by payment to the superintendent of the fee prescribed by Section 101 [59A-6-1 NMSA 1978] (fee schedule) of the Insurance Code. Service upon the superintendent as such attorney shall be service upon the insurer.

B. The superintendent shall forthwith forward by certified mail one of the copies of such process, or such notice, order, pleading or process in proceedings before the superintendent, to the defendant in such court proceeding or to whom the notice, order, pleading or process in such administrative proceeding is addressed or directed, at its principal place of business last known to the superintendent and shall keep a record of all process so served on him which shall show the day and hour of service. Such service is sufficient if:

(1) notice of such service and a copy of the court process or the notice, order, pleading or process in such administrative proceeding are sent within ten (10) days thereafter by certified mail (with return receipt requested) by the plaintiff or the plaintiff's attorney in the court proceeding, or by the superintendent in the administrative proceeding, to the defendant in the court proceeding or to whom the notice, order, pleading or process in such administrative proceeding is addressed or directed, at the last-known principal place of business of the defendant in the court or administrative proceeding, and

(2) the defendant's receipt or receipts issued by the post office with which the letter is certified, showing the name of the sender of the letter and the name and address of the person or insurer to whom the letter is addressed, and an affidavit of the plaintiff or the plaintiff's attorney in court proceeding, or of the superintendent in administrative proceeding, showing compliance therewith are filed with the clerk of the court in which such action, suit or proceeding is pending or with the superintendent in administrative proceedings, on or before the date the defendant in the court or administrative proceedings is required to appear or respond thereto, or within such further time as the court or superintendent may allow.

C. No plaintiff shall be entitled to a judgment or determination by default in any court or administrative proceeding in which court process or notice, order, pleading or process in proceedings before the superintendent is served under this section until the expiration of forty-five (45) days from the date of filing of the affidavit of compliance.

D. Nothing in this section limits or affects the right to serve any process, notice, order or demand upon any person or insurer in any other manner permitted by law.

History: Laws 1984, ch. 127, 262.



Section 59A-15-8 - Defense of action by unauthorized insurer; bond.

59A-15-8. Defense of action by unauthorized insurer; bond.

A. Before any unauthorized insurer files or causes to be filed any pleading in any court action, suit or proceeding or any notice, order, pleading or process in an administrative proceeding before the superintendent instituted against such person or insurer, by service made as provided in Section 262 [59A-15-7 NMSA 1978] of this article, such insurer shall either:

(1) deposit with the clerk of the court in which such action, suit or proceeding is pending, or with the superintendent in administrative proceedings before the superintendent, cash or securities, or file with such clerk or the superintendent a bond with good and sufficient sureties, to be approved by the clerk or the superintendent, in an amount to be fixed by the court or superintendent sufficient to secure the payment of any final judgment which may be rendered in such action or administrative proceeding; or

(2) procure a certificate of authority to transact insurance in this state. In considering the application of an insurer for a certificate of authority, for the purposes of this paragraph the superintendent need not assert the provisions of Section 100 [59A-5-33 NMSA 1978] (reciprocity provision) of the Insurance Code against such insurer with respect to its application if he determines that the insurer would otherwise comply with the requirements for such certificate of authority.

B. The superintendent, in any administrative proceeding in which service is made as provided in Section 262 of this article, may in his discretion order such postponement as may be necessary to afford the defendant reasonable opportunity to comply with the provisions of Paragraph (1) above, and to defend such action.

C. Nothing in Subsection A above, shall be construed to prevent an unauthorized insurer from filing a motion to quash a writ or to set aside service thereof, on the ground that such unauthorized insurer has not transacted insurance in this state.

History: Laws 1984, ch. 127, 263.



Section 59A-15-9 - Enforcement of foreign decrees.

59A-15-9. Enforcement of foreign decrees.

A. As used in this section:

(1) "foreign decree" means any decree or order in equity of a court located in a reciprocal state, including a court of the United States located therein, against any insurer incorporated or authorized to do business in this state;

(2) "qualified party" means a state regulatory agency acting in its capacity to enforce the insurance laws of its state; and

(3) "reciprocal state" means any state the laws of which contain procedures substantially similar to those specified in this section for the enforcement of decrees or orders in equity issued by courts located in other states, against any insurer incorporated or authorized to do business in such state.

B. The attorney general upon request of the superintendent may proceed in the courts of this state or any reciprocal state to enforce an order or decision in any court proceeding or in any administrative proceeding before the superintendent.

C. The superintendent shall determine which states qualify as reciprocal states and shall maintain at all times an up-to-date list of such states.

D. A copy of any foreign decree authenticated in accordance with federal statutes may be filed in the office of the clerk of any district court of this state. The clerk, upon verifying with the superintendent that the decree or order qualified as a foreign decree[,] shall treat the foreign decree in the same manner as a decree of a district court of this state. A foreign decree so filed has the same effect and shall be deemed as a decree of a district court of this state, and is subject to the same procedures, defenses and proceedings for reopening, vacating or staying as a decree of a district court of this state and may be enforced or satisfied in like manner.

E. At the time of the filing of the foreign decree, the attorney general shall make and file with the clerk of the court an affidavit setting forth the name and last-known post office address of the defendant.

Promptly upon the filing of the foreign decree and the affidavit, the clerk shall mail notice of the filing of the foreign decree to the defendant at the address given and to the superintendent and shall make a note of the mailing in the docket. In addition, the attorney general may mail a notice of the filing of the foreign decree to the defendant and to the superintendent and may file proof of mailing with the clerk. Lack of mailing notice of filing by the clerk shall not affect the enforcement proceedings if proof of mailing by the attorney general has been filed. No execution or other process for enforcement of a foreign decree filing [filed] under this section shall issue until thirty (30) days after the date the decree is filed.

F. If the defendant shows the district court:

(1) that an appeal from the foreign decree is pending or will be taken, or that a stay of execution has been granted, the court shall stay enforcement of the foreign decree until the appeal is concluded, the time for appeal expires or the stay of execution expires or is vacated upon proof that the defendant has furnished the security for the satisfaction of the decree required by the state in which it was rendered; or

(2) on any ground upon which enforcement of a decree of any district court of this state would be stayed, the court shall stay enforcement of the foreign decree for an appropriate period, upon requiring the same security for satisfaction of the decree which is required in this state.

G. Any person filing a foreign decree shall pay to the clerk of the court the applicable statutory filing fee. Fees for docketing, transcription or other enforcement proceedings shall be the same as are provided for decrees of the district court.

History: Laws 1984, ch. 127, 264.



Section 59A-15-10 - Penalty for violation.

59A-15-10. Penalty for violation.

Any unauthorized insurer which transacts in this state any insurance business in violation of the Insurance Code shall be subject to fine of not to exceed twenty thousand dollars ($20,000) for each such violation.

History: Laws 1984, ch. 127, 265.



Section 59A-15-11 - Unauthorized Insurers False Advertising Process Law; title.

59A-15-11. Unauthorized Insurers False Advertising Process Law; title.

Sections 266 through 268 [59A-15-11 to 59A-15-13 NMSA 1978] of this article constitute and may be referred to as the "Unauthorized Insurers False Advertising Process Law".

History: Laws 1984, ch. 127, 266.



Section 59A-15-12 - Notice to domiciliary supervisory official.

59A-15-12. Notice to domiciliary supervisory official.

No unauthorized insurer through any estimate, illustration, circular, pamphlet, letter, announcement, statement or any other means or medium shall misrepresent to any person in this state its financial condition or the terms of any contract issued or to be issued by it or the advantages thereof, or the dividends or share to be received thereon. Whenever the superintendent has reason to believe that any such insurer is so misrepresenting, he shall notify the insurer and the insurance supervisory officer of the insurer's domiciliary state or province by registered or certified mail.

History: Laws 1984, ch. 127, 267.



Section 59A-15-13 - Action by superintendent.

59A-15-13. Action by superintendent.

A. If within thirty (30) days following the giving of the notice provided for in Section 267 [59A-15-12 NMSA 1978] of the article the insurer has not ceased such dissemination, and if the superintendent has reason to believe that such insurer is soliciting, issuing or delivering contracts of insurance to residents of this state or collecting premiums on such contracts or performing any other transaction in connection with such insurance, and that a proceeding by him in respect to such matters would be to the interest of the public, he shall take action against such insurer under the provisions of Section 262 [59A-15-7 NMSA 1978] of the article (service of process on unauthorized insurer).

B. If upon such hearing the superintendent finds that the insurer has misrepresented as referred to in Section 267 of the article, he shall by order on such hearing require the insurer to cease and desist from such violation, and shall mail a copy of the order by registered or certified mail to the insurer at its principal place of business last of record with the superintendent, and to the insurance supervisory officer of the insurer's domiciliary state, country or province. Each violation thereafter of such desist order shall subject the insurer to a penalty of two thousand dollars ($2,000), to be recovered by a civil action brought against the insurer by the superintendent. Service of process upon the insurer in such action may be made upon the superintendent pursuant to Section 262 of this article or in any other lawful manner.

History: Laws 1984, ch. 127, 268.



Section 59A-15-14 - Short title; Health Care Benefits Jurisdiction Act.

59A-15-14. Short title; Health Care Benefits Jurisdiction Act.

Sections 59A-15-14 through 59A-15-19 NMSA 1978 may be cited as the "Health Care Benefits Jurisdiction Act".

History: 1978 Comp., 59A-15-14, enacted by Laws 1991, ch. 125, 20.



Section 59A-15-15 - Purpose.

59A-15-15. Purpose.

The purpose of the Health Care Benefits Jurisdiction Act [59A-15-14 through 59A-15-19 NMSA 1978] is to assure the superintendent's jurisdiction over providers of health care benefits in this state; to indicate how each provider of health care benefits may demonstrate under which regulatory jurisdiction it falls; to allow for examinations by the superintendent if the provider of health care benefits is unable to demonstrate that it is subject to another regulatory jurisdiction; and to require disclosure to purchasers of such plans information as to whether the plans are fully insured.

History: 1978 Comp., 59A-15-15, enacted by Laws 1991, ch. 125, 21.



Section 59A-15-16 - Jurisdiction over health care benefits providers presumed.

59A-15-16. Jurisdiction over health care benefits providers presumed.

Notwithstanding any other provision of law and except as provided in the Health Care Benefits Jurisdiction Act [59A-15-14 through 59A-15-19 NMSA 1978], any person who provides coverage in this state for health benefits, including coverage for medical, surgical, hospital, osteopathic, acupuncture and oriental medicine, chiropractic, physical therapy, speech pathology, audiology, professional mental health, dental or optometric expenses, whether such coverage is by direct payment, reimbursement or otherwise, shall be presumed to be subject to the provisions of the Insurance Code and the jurisdiction of the superintendent unless the person provides evidence satisfactory to the superintendent that he is subject exclusively to the jurisdiction of another agency of this state or the federal government.

History: 1978 Comp., 59A-15-16, enacted by Laws 1991, ch. 125, 22; 1993, ch. 158, 3.



Section 59A-15-17 - Demonstrating jurisdiction.

59A-15-17. Demonstrating jurisdiction.

Any person providing coverage for health care benefits as described in Section 59A-15-16 NMSA 1978 may demonstrate that it is subject to the jurisdiction of another agency of this state or the federal government by providing to the superintendent:

A. the appropriate certificate, license or other document issued by the other governmental agency that permits or qualifies it to provide such coverage; or

B. other evidence satisfactory to the superintendent, after consultation with the other governmental agency, if necessary, that the provider is acting pursuant to a federal or state law that grants exclusive jurisdiction to a federal agency or another agency of this state.

History: 1978 Comp., 59A-15-17, enacted by Laws 1991, ch. 125, 23.



Section 59A-15-18 - Examination.

59A-15-18. Examination.

Any person providing coverage for health care benefits as described in Section 59A-15-16 NMSA 1978 who is unable to demonstrate under Section 59A-15-17 NMSA 1978 that he is subject to the exclusive jurisdiction of another agency of this state or the federal government shall submit to an examination by the superintendent in accordance with Chapter 59A, Article 4 NMSA 1978 to determine the organization and financial condition of the provider and his compliance with the applicable provisions of the Insurance Code.

History: 1978 Comp., 59A-15-18, enacted by Laws 1991, ch. 125, 24.



Section 59A-15-19 - Disclosure.

59A-15-19. Disclosure.

Any agent or administrator that advertises, sells, transacts or administers coverage in this state as described in Section 59A-15-16 NMSA 1978 shall, if the coverage is not fully insured or otherwise fully covered by an authorized insurer, advise every purchaser, prospective purchaser and covered person of the lack of insurance or other coverage. Any administrator that advertises or administers such coverage in this state shall inform any producing agency of the elements of the coverage including the amount of any applicable stop-loss insurance and the insurer affording it.

History: 1978 Comp., 59A-15-19, enacted by Laws 1991, ch. 125, 25.



Section 59A-15-20 - Multiple-employer welfare arrangements; regulations.

59A-15-20. Multiple-employer welfare arrangements; regulations.

A. The superintendent, after a public hearing, shall, no later than October 1, 2001, adopt reasonable rules and regulations governing any employee welfare benefit plan that is a multiple-employer welfare arrangement. The regulations at a minimum shall provide for:

(1) registration of all such plans and standards requiring the maintenance of specified levels of reserves;

(2) minimum solvency requirements;

(3) accounting standards and reporting requirements;

(4) standards for appropriate investment of assets;

(5) standards for excess or stop-loss insurance coverage;

(6) specified levels of contributions that any such plan, or any trust established under such a plan, must meet;

(7) methods for equitable assessment of member employers for any funding shortfall; and

(8) standards for adequate governance.

B. The rules and regulations shall provide for compliance with the Patient Protection Act [59A-57-1 NMSA 1978] and provide standards for minimum benefits, including coverage of all benefits required of health insurance under other sections of the Insurance Code [59A-1-1 NMSA 1978].

C. The rules and regulations shall provide that all employees or association members shall be eligible for participation in the plan.

D. Any standards for determining or assuring solvency shall not be applicable to plans that are fully insured by carriers authorized to transact insurance in New Mexico. If at any time a plan does not meet the standards established, the superintendent may take action pursuant to the Insurance Code.

History: 1978 Comp., 59A-15-20, enacted by Laws 1991, ch. 125, 26; 2001, ch. 223, 1.



Section 59A-15-21 - Short title.

59A-15-21. Short title.

Chapter 59A, Article 15 NMSA 1978 may be cited as the "Unauthorized Insurers Law".

History: 1978 Comp., 59A-15-21, enacted by Laws 1993, ch. 320, 55.






Article 16 - Trade Practices and Frauds

Section 59A-16-1 - Scope of article.

59A-16-1. Scope of article.

The provisions of Chapter 59A, Article 16 NMSA 1978 as applicable shall apply as to insurers, fraternal benefit societies, nonprofit health care plans, health maintenance organizations, prepaid dental services organizations, motor clubs, agents, brokers, solicitors, adjusters, providers of services contracts pursuant to the Service Contract Regulation Act [59A-58-1 NMSA 1978] and all other persons engaged in any business which is now or hereafter subject to the superintendent's supervision under the Insurance Code [59A-1-1 NMSA 1978], as well as all alien and foreign insurers delivering or issuing for delivery in New Mexico any certificate or other evidence of coverage. For the purposes of that article, the societies, organizations, clubs and persons shall be included within the meaning of "insurer", and contracts issued by them are included within the meaning of "policy".

History: Laws 1984, ch. 127, 269; 1985, ch. 164, 1; 1987, ch. 259, 16; 2001, ch. 206, 19.



Section 59A-16-2 - Purpose of article.

59A-16-2. Purpose of article.

A purpose of this article is to regulate trade practices in the insurance business and related businesses in accordance in part with the intent of Congress as expressed in the Act of Congress approved March 9, 1945, being c. 20, 59 Stat. 33, also designated as 15 U.S.C. Secs. 1011 to 1015, inclusive, by defining, or providing for determination of, practices in this state which constitute unfair methods of competition or unfair or deceptive acts or practices so defined or determined.

History: Laws 1984, ch. 127, 270.



Section 59A-16-3 - Practices and acts prohibited, in general.

59A-16-3. Practices and acts prohibited, in general.

No person shall engage in this state in any practice which in this article is defined or prohibited as, or determined to be, an unfair method of competition, or unfair or deceptive act or practice, or fraudulent.

History: Laws 1984, ch. 127, 271.



Section 59A-16-4 - Misrepresentation, false advertising of policies.

59A-16-4. Misrepresentation, false advertising of policies.

No person shall make, publish, issue or circulate any estimate, illustration, circular, statement, sales presentation or comparison which:

A. misrepresents the benefits, advantages, conditions or terms of any policy;

B. misrepresents the premium overcharge commonly called dividends or share of the surplus to be received on any policy;

C. makes any false or misleading statement as to dividends or share of surplus previously paid on any policy;

D. is misleading or a misrepresentation as to the financial condition of any person, or as to the reserve system upon which any life insurer operates;

E. uses any name or title of any policy or class of policies misrepresenting the true nature thereof;

F. misrepresents any policy as being shares of stock; or

G. fails to disclose material facts reasonably necessary to prevent other statements made from being misleading.

History: Laws 1984, ch. 127, 272.



Section 59A-16-5 - False information, advertising.

59A-16-5. False information, advertising.

No person shall make, publish, disseminate, circulate or place before the public, or cause, directly or indirectly, to be made, published, disseminated, circulated or placed before the public, in a newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster, or over any radio or television station, or in any other way, any advertisement, announcement or statement containing any assertion, representation or statement with respect to any business subject to the superintendent's supervision under the Insurance Code, or with respect to any person in the conduct of such business, which is untrue, deceptive or misleading.

History: Laws 1984, ch. 127, 273.



Section 59A-16-6 - "Twisting" prohibited.

59A-16-6. "Twisting" prohibited.

No person shall make or issue, or cause to be made or issued in any manner, any written or oral statement misrepresenting or making misleading comparison as to the terms, conditions, benefits or advantages of any policy for the purpose of inducing or attempting or tending to induce any other person to lapse, forfeit, surrender, borrow against, retain, exchange, convert or otherwise deal with or dispose of any policy.

History: Laws 1984, ch. 127, 274.



Section 59A-16-7 - Replacement of life insurance.

59A-16-7. Replacement of life insurance.

In addition to other powers of the superintendent in respect thereto, the superintendent shall by regulation require persons who replace or offer or propose to replace existing life insurance with other life insurance, to disclose to the policyholder all information the superintendent deems relevant in a form and manner and at a time set by the superintendent.

History: Laws 1984, ch. 127, 275.



Section 59A-16-7.1 - Unclaimed life insurance benefits.

59A-16-7.1. Unclaimed life insurance benefits.

A. As used in this section:

(1) "contract" means an annuity contract but excludes annuity contracts used to fund employment-based retirement plans or programs in which the insurer is not committed by the terms of the annuity contract to pay a death benefit to the beneficiaries of specific plan participants;

(2) "death master file" means the federal social security administration's death master file or another database or service for determining that a person has died and that is at least as comprehensive as the federal social security administration's death master file;

(3) "match" means a search of a death master file that results in a match of the social security number or the name and date of birth of an insured, annuity owner or retained asset account holder; and

(4) "policy" means a policy or certificate of life insurance that provides a death benefit, but excludes policies or certificates of credit life or accidental death insurance, policies or certificates of life insurance used to fund a preneed funeral contract or funeral prearrangement and policies or certificates of life insurance that provide a death benefit pursuant to an employee benefit plan that are:

(a) subject to the federal Employee Retirement Income Security Act of 1974, as amended; or

(b) under a federal employee benefit program.

B. At least twice a year, an insurer shall crosscheck its insureds' in-force life insurance policies and retained-asset accounts against a death master file to identify potential matches. For each potential match, within ninety days, the insurer shall:

(1) make and document a good faith effort to confirm the death of the insured or retained-asset account holder by using other available records and information;

(2) determine whether the applicable policy or contract provides for the payment of a death benefit. If the payment of a death benefit is required, the insurer shall:

(a) make and document a good faith effort to locate the beneficiary or beneficiaries; and

(b) provide to the beneficiary or beneficiaries the appropriate claim forms or instructions for making a claim, including the need to provide an official death certificate if required by the policy or contract; and

(3) in the case of group life insurance, confirm the possible death of an insured; provided that the insurer maintains at least the following information about those covered under a policy or certificate:

(a) social security number, or name and date of birth;

(b) beneficiary designation information;

(c) coverage eligibility;

(d) benefit amount; and

(e) premium payment status.

C. To the extent permitted by law, an insurer may disclose the minimum information about the insured or the beneficiary that is necessary to locate a beneficiary or another person entitled to receive a payment of the claims proceeds to a person whom the insurer reasonably believes could assist the insurer in locating the beneficiary or another person entitled to receive a payment of the claims proceeds. An insurer or its service provider shall not charge an insured, an account holder or a beneficiary for a search or confirmation conducted pursuant to this subsection.

D. The benefits from a life insurance policy or a retained asset account, plus any applicable accrued interest, shall be payable pursuant to the terms of the contract or, if applicable, in accordance with probate law. If the proper recipients of a life insurance policy or a retained asset account cannot be found, the benefits shall escheat to New Mexico as unclaimed property pursuant to the Uniform Unclaimed Property Act (1995) [Chapter 7, Article 8A NMSA 1978]. Upon the expiration of the statutory time period for escheat, an insurer shall notify the taxation and revenue department that a life insurance policy beneficiary or retained asset account holder has not submitted a claim with the insurer and the insurer has complied with the provisions of Subsection B of this section and has been unable to contact the retained asset account holder, beneficiary or beneficiaries. Upon notifying the taxation and revenue department, the insurer shall submit the unclaimed life insurance benefits or unclaimed retained asset accounts, plus any applicable accrued interest, to the taxation and revenue department pursuant to the Uniform Unclaimed Property Act (1995).

E. To assist the superintendent in identifying lost policies, by July 1, 2016, an insurer that has never conducted a crosscheck of its insureds' policies and contracts issued prior to July 1, 2013 against a death master file for the purpose of identifying deceased insureds shall provide to the superintendent a list of all policies and contracts in force and issued in New Mexico.

F. For an insurer that has never conducted a crosscheck of its insureds' policies and contracts against a death master file for the purpose of identifying deceased insureds, the provisions of this section shall apply only to policies and contracts issued and delivered in New Mexico on or after July 1, 2013.

History: Laws 2013, ch. 100, 1.



Section 59A-16-8 - Falsification, omission of records; misleading financial statements.

59A-16-8. Falsification, omission of records; misleading financial statements.

A. No person shall make or cause to be made any false entry in any book, report or statement of any insurer with intent to injure or defraud the insurer or any other person, or to deceive any officer of the insurer, or the superintendent or any examiner appointed to examine the affairs of the insurer. Any person who violates this subsection, or with like intent aids or abets any such violation is guilty of a felony.

B. No person shall with intent to deceive the insurer, or the superintendent or any examiner appointed to examine into the insurer's affairs, omit to make a true entry of any material fact pertaining to the insurer's business in any book, report or statement of the insurer. A violation of this subsection shall be subject to the same penalty as prescribed in Subsection A.

C. No person shall knowingly file with any supervisory or other public officer, or make, publish, disseminate, circulate or deliver to any person, or place before the public, or cause directly or indirectly, to be made, published, disseminated, circulated, delivered to any person, or placed before the public, any false statement of the financial condition of an insurer.

D. No person shall advertise the capital or assets of an insurer without the same advertisement setting forth the amount of the insurer's liabilities.

History: Laws 1984, ch. 127, 276.



Section 59A-16-9 - Publication of nonstatutory financial statements.

59A-16-9. Publication of nonstatutory financial statements.

Any other provision of the Insurance Code to the contrary notwithstanding, an insurer may, subject to requirements of regulations promulgated by the superintendent, for proper special purposes prepare and publish financial statements or information based on financial statements prepared on bases which are in accordance with requirements of the Securities and Exchange Commission or other such competent authority, and which differ from the bases of statements filed with the superintendent.

History: Laws 1984, ch. 127, 277.



Section 59A-16-10 - Defamation.

59A-16-10. Defamation.

A. No person shall make, publish, disseminate or circulate, directly or indirectly, or aid, abet, counsel, procure or encourage the making, publishing, disseminating, transmission or circulation to another, of any oral or written statement or any pamphlet, circular, article or literature which is false, or maliciously critical of, or derogatory as to financial condition or otherwise as to an insurer or organization proposing to become an insurer, and which is calculated to injure such insurer, or proposed insurer, or any person engaged or proposing to engage in any of the business of or with an insurer.

B. Any person who violates this section shall be guilty of a misdemeanor and is subject to the penalties prescribed by Section 18 [59A-1-18 NMSA 1978] (general penalty) of the Insurance Code.

History: Laws 1984, ch. 127, 278.



Section 59A-16-11 - Unfair discrimination prohibited; life and health insurance.

59A-16-11. Unfair discrimination prohibited; life and health insurance.

No insurer or person shall make or permit any unfair discrimination:

A. between individuals of the same class and equal expectation of life in rates charged for any contract of life insurance or of life annuity, or in dividends or other benefits payable thereon, or in any other of the terms and conditions of such contract; or

B. between individuals and risks of the same class and of essentially the same hazard, in amount of premium, fees or rates charged for any policy or contract of health insurance or in the benefits payable thereunder, or in any of the terms or conditions of such policy or contract, or in any other manner whatever.

History: Laws 1984, ch. 127, 279.



Section 59A-16-11.1 - Medical Insurance Pool Act; unfair referral.

59A-16-11.1. Medical Insurance Pool Act; unfair referral.

It is an unfair trade practice for an insurer or other person to refer an individual employee or an employee's eligible dependent to the plan offered pursuant to the Medical Insurance Pool Act [59A-54-1 NMSA 1978] or to arrange for an individual employee or an employee's eligible dependent to apply to the plan, for the purpose of separating that employee or dependent from group health insurance coverage provided in connection with the employee's employment.

History: Laws 2001, ch. 352, 14.



Section 59A-16-12 - Discrimination in insurance.

59A-16-12. Discrimination in insurance.

No insurer shall, on the basis of the race, color, religion or national origin of any individual or group of persons:

A. refuse to make insurance available to any applicant for insurance; or

B. treat any such applicant or insured differently than any other applicant or insured with respect to the terms, conditions, rates, benefits or requirements of any such insurance contract.

This section shall not apply to life insurance contracts or annuities entered into prior to the section's effective date. This section shall not be construed to affect criteria for acceptance into membership of any fraternal benefit society.

History: Laws 1984, ch. 127, 279.1.



Section 59A-16-12.1 - Discrimination on the basis of deterioration in health.

59A-16-12.1. Discrimination on the basis of deterioration in health.

A. No insurer shall cancel or change the premiums, benefits or conditions of an individual health insurance policy or contract as to one insured solely because of a deterioration in the health of that insured occurring after the issuance or delivery of the policy or contract.

B. No conversion of a group health insurance policy that provides hospital, surgical and medical expense benefits shall be made to a conversion policy that has not been approved and found by the superintendent to provide benefits and conditions closely approximating the coverage of the policy from which conversion is exercised.

History: 1978 Comp., 59A-16-12.1, enacted by Laws 1991, ch. 111, 12.



Section 59A-16-13 - Prohibiting sex discrimination in insurance.

59A-16-13. Prohibiting sex discrimination in insurance.

No insurer shall refuse to insure, refuse to continue to insure or limit the amount of coverage available to an individual because of the sex of the individual.

History: Laws 1984, ch. 127, 279.2.



Section 59A-16-13.1 - Craniomandibular and temporomandibular joint disorders.

59A-16-13.1. Craniomandibular and temporomandibular joint disorders.

No insurer or other provider of health care benefits regulated under Articles 22, 23, 24A, 44, 46, 47 or 54 of the Insurance Code shall, after July 1, 1989, issue, deliver or execute in this state any policy, plan, contract or certificate of health, medical, hospitalization, accident or sickness coverage unless the policy, plan, contract, certificate or other evidence of coverage provides for surgical and nonsurgical treatment of temporomandibular joint disorders and craniomandibular disorders, subject to the same conditions, limitations, prior review and referral procedures as are applicable to treatment of any other joint in the body and treatable by any practitioner of the healing arts as defined in Section 59A-22-32 NMSA 1978. The health care coverage for craniomandibular and temporomandibular joint disorders required by this section may be subject to reasonable copayments or coinsurance provisions and need not include coverage for orthodontic appliances and treatment, crowns, bridges and dentures unless the disorder is trauma related.

History: 1978 Comp., 59A-16-13.1, enacted by Laws 1989, ch. 304, 1; 1999, ch. 289, 22.



Section 59A-16-13.2 - Discrimination on the basis of blindness.

59A-16-13.2. Discrimination on the basis of blindness.

A. No insurer, including health maintenance organizations, nonprofit health care plans and fraternal benefit societies, shall refuse to insure, or refuse to continue to insure, or limit the amount, extent or kind of coverage available to an individual, or charge an individual a different rate for the same coverage solely because of blindness, including partial blindness.

B. With respect to the underlying cause of the blindness, persons who are blind shall be subject to the same standards of sound actuarial principles or actual or reasonably anticipated experience as are sighted persons, and blindness may be considered as evidence of the severity or progression of the underlying cause.

C. Refusal to insure includes denial by an insurer of disability insurance coverage on the grounds that the policy defines "disability" as being presumed in the event that the insured loses his eyesight. However, an insurer may exclude from coverage disabilities consisting solely of blindness when such condition exists at the time the policy is issued.

History: 1978 Comp., 59A-16-13.2, enacted by Laws 1993, ch. 126, 1.



Section 59A-16-14 - Coercion of business prohibited; notice required; charges prohibited.

59A-16-14. Coercion of business prohibited; notice required; charges prohibited.

A. No person engaged in selling real or personal property or in the business of financing the purchase of real or personal property, or of lending money on the security of real or personal property, and no trustee, director, officer, agent or other employee of the person shall require, as a condition precedent, concurrent or subsequent to the sale, or financing the purchase of property, or to lending money upon the security of a mortgage on the property, or as a condition precedent, concurrent or subsequent, for the renewal or extension of the loan or mortgage or for the performance of any other act in connection therewith, that the person purchasing the property, or for whom the purchase is to be financed, or to whom the money is to be loaned, or for whom the extension, renewal or other act is to be granted, or performed, negotiate a policy of insurance or renewal covering the property through a particular insurer or insurance producer. The lender is required to inform the buyer of the buyer's rights regarding the placing of insurance on a form prescribed by the superintendent. The buyer must signify that the buyer has been so informed. This section shall not prevent the exercise by a person of the right to designate the terms and provisions of the policy and the amount of coverage with respect to insurance on property pledged or mortgaged to the person.

B. An insured shall have the option, in addition to the rights granted under the terms and conditions of the insurance contract, at any time to substitute, replace, change or extend the existent policy in force. For the purpose of this section "anniversary date" means the yearly return of the inception of the effective date of policy in force.

C. If the lender signifies that the proposed insurance is acceptable, the buyer must supply the lender with the policy or binder prior to the closing of the loan.

D. If the policy is cancelled by the insurer, the borrower must have a new policy in the hands of the lender twenty-four hours prior to the effective day of the cancellation.

E. The borrower or the borrower's insurance producer must deliver a renewal policy or an annual renewal certificate to the lender at least fifteen days prior to expiration or renewal of the policy in force if required by the lender.

F. When the insured wants to change insurance producers, the insurance producer writing the renewal business must file with the lender a current letter of authority signed by the borrower. If a change of insurance producers is involved in the renewal of the policy, the lender shall notify the insurance producer renewing the insurance and the borrower in writing within five business days after tender of renewal policy, if the renewal policy is not acceptable to the lender.

G. No person engaged in selling real or personal property or in the business of financing the purchase of real or personal property or of lending money on the security of real or personal property shall charge, either directly or indirectly to a borrower or debtor a consideration of any kind to substitute the insurance policy of one insurer of the property for that of another, or make a charge for a change in the kind, type or amount of the insurance if the change is made at the time the borrower or debtor first becomes a party to the transaction for which the insurance is required, or at an annual renewal date of the policy.

H. No person engaged in the business of selling real or personal property or financing purchase or lending money on security of real or personal property shall share information received in connection with an application for credit in the purchase or for the loan with any parent corporation, subsidiary or affiliate of the person or with an insurer, for the purpose of soliciting insurance, unless the person has written authorization to release the information executed by the purchaser or borrower subsequent to extension of credit or making of the loan.

I. In addition to other penalties provided in Section 59A-1-18 NMSA 1978, a lender who violates this section shall be liable in a civil action brought by a buyer, insured or insurance producer injured by the violation, or each of them, for an amount of liquidated damages equal to the amount of actual damages as a result of coercion prohibited by this section.

History: Laws 1984, ch. 127, 280; 2016, ch. 89, 58.



Section 59A-16-15 - Rebates and certain inducements prohibited; life, health and annuity contracts.

59A-16-15. Rebates and certain inducements prohibited; life, health and annuity contracts.

Except as otherwise expressly provided by law, no person shall knowingly:

A. permit to be made or offer to make or make any contract of life insurance, life annuity or health insurance, or agreement as to such contract, other than as plainly expressed in the contract issued, or pay or allow, or give or offer to pay, allow or give, directly or indirectly, or knowingly accept, as an inducement to such insurance or annuity any rebate of premiums payable on the contract, or any special favor or advantage in the dividends or other benefits thereon, or any paid employment or contract for services of any kind, or any valuable consideration or inducement whatever not specified in the contract; or

B. directly or indirectly give or sell or purchase or offer or agree to give, sell, purchase, or allow as an inducement to such insurance or annuity or in connection therewith, whether or not to be specified in the policy or contract, any agreement of any form or nature promising returns and profits, or any stocks, bonds or other securities, or interest present or contingent therein or as measured thereby, of any insurer or other person, or any dividends or profits accrued or to accrue thereon.

History: Laws 1984, ch. 127, 281.



Section 59A-16-16 - Exceptions to rebate and inducement prohibition; life, health and annuity contracts.

59A-16-16. Exceptions to rebate and inducement prohibition; life, health and annuity contracts.

A. Nothing in Sections 279 or 281 [59A-16-11 or 59A-16-15 NMSA 1978] of this article shall be construed as including within the definition of discrimination or rebates any of the following practices:

(1) in the case of any contract of life insurance or life annuity, paying bonuses to policyholders or otherwise abating their premiums in whole or in part out of surplus accumulated from nonparticipating insurance, provided that any such bonuses or abatement of premiums shall be fair and equitable to policyholders and for the best interests of the insurer and its policyholders;

(2) in the case of life insurance policies issued on the industrial or debit plan, making allowance, in an amount which fairly represensts [represents] the saving in collection expense, to policyholders who have continuously for a specified period made premium payments directly to an office of the insurer;

(3) readjusting the rate of premiums for a group insurance policy based on the loss or expense experience thereunder, at the end of the first or any subsequent policy year of insurance thereunder, which may be made retroactive only for such policy year;

(4) reducing the premium rate for policies of large amounts, but not exceeding savings in issuance and administration expenses reasonably attributable to such policies as compared with policies of similar plan issued in smaller amounts;

(5) reducing the premium rates for life or health insurance policies or annuity contracts on salary savings, payroll deduction, preauthorized check, bank draft or similar plans in amounts reasonably commensurate with the savings made by the use of such plans; or

(6) extending credit for the payment of any premium, and for which credit a reasonable rate of interest is charged and collected.

B. Nothing in this article shall be construed as including within the definition of securities as inducements to purchase insurance the selling or offering for sale, contemporaneously with life insurance, of mutual fund shares or face amount certificates of regulated investment companies under offerings registered with the Securities and Exchange Commission where such shares or such face amount certificates or such insurance may be purchased independently of and not contingent upon purchase of the other, at the same price and upon similar terms and conditions as where purchased independently.

History: Laws 1984, ch. 127, 282.



Section 59A-16-17 - Unfair discrimination, rebates prohibited; other coverages.

59A-16-17. Unfair discrimination, rebates prohibited; other coverages.

A. No property, casualty or title insurer, or nonprofit health care or prepaid dental plan or other insurance-type organization, or any employee or representative thereof, and no insurance producer or other representative shall pay, allow or give, or offer to pay, allow or give, directly or indirectly, as an inducement to insurance or coverage, or after insurance or coverage has been effected, any rebate, discount, abatement, credit or reduction of the premium named in a policy, or any special favor or advantage in the dividends or other benefits to accrue thereon, or any valuable consideration or inducement whatever, not specified or provided for in the policy, except to the extent provided for in an applicable filing with the superintendent as provided by law.

B. No title insurer or title insurance producer shall:

(1) pay, directly or indirectly, to the insured or any person acting as agent, representative, attorney or employee of the owner, lessee, mortgagee, existing or prospective, of the real property, or interest therein, that is the subject matter of title insurance or as to which a service is to be performed any commission or part of its fee or charges or other consideration as inducement or compensation for the placing of any order for a title insurance policy or for performance of any escrow or other service by the insurer with respect thereto;

(2) issue any policy or perform any service in connection with which it or any insurance producer or other person has paid or contemplates paying any commission, rebate or inducement in violation of this section;

(3) give or receive, directly or indirectly, any consideration or thing of value for the referral of title insurance business or escrow or other service provided by a title insurer or title insurance producer unless otherwise permitted by regulation of the superintendent; or

(4) enter into a reinsurance agreement with an affiliate of a real estate developer, real estate agency, mortgage lender or referrer of title business without the prior written approval of the superintendent.

C. No insured named in a policy or any employee of such insured shall knowingly receive or accept, directly or indirectly, any such rebate, discount, abatement, credit or reduction of premium, or any such special favor or advantage or valuable consideration or inducement.

D. No such insurer or organization shall make or permit any unfair discrimination between insureds or property having like insuring or risk characteristics, in the premium or rates charged for insurance or coverage, or in the dividends or other benefits payable thereon or in any other of the terms and conditions of the insurance or coverage.

E. Nothing in this section shall be construed as prohibiting the payment of commissions or other compensation to licensed insurance producers or other representatives; or as prohibiting the extension of credit to an insured for the payment of any premium and for which credit a reasonable rate of interest is charged and collected; or as prohibiting any insurer or insurance producer from allowing or returning to its participating policyholders, members or subscribers, dividends, savings or unabsorbed premium deposits. As to title insurance, nothing in this section shall prohibit bulk rates or special rates for customers of prescribed classes if such bulk or special rates are provided for in the currently effective schedule of fees and charges of the title insurer as filed with the superintendent.

History: Laws 1984, ch. 127, 283; 2009, ch. 80, 1; 2016, ch. 89, 59.



Section 59A-16-18 - Receipt of rebates and inducements; penalty.

59A-16-18. Receipt of rebates and inducements; penalty.

Any person not a licensed agent, broker, solicitor or other representative, who at any time knowingly receives any rebate of any premium specified in any insurance policy or coverage, or any special favor or advantage of any kind or nature whatsoever not plainly designated in the policy, or receive any dividends or profits, except dividends on participating policies, or agrees to receive such dividends or profits or anything of value whatsoever not specified in the policy other than matters exempted under Sections 282 and 283 [59A-16-16 and 59A-16-17 NMSA 1978] of this article, shall upon conviction thereof be guilty of a misdemeanor punishable by a fine of not over one thousand dollars ($1,000).

History: Laws 1984, ch. 127, 284.



Section 59A-16-19 - Monopolistic practices prohibited.

59A-16-19. Monopolistic practices prohibited.

No person shall enter into any agreement to commit, or by any concerted action commit, any act of boycott, coercion or intimidation resulting or tending to result in unreasonable restraint of, or monopoly in, the business of insurance in this state, or in the business of health care services, prepaid dental services, motor clubs or bail bondsmen.

History: Laws 1984, ch. 127, 285.



Section 59A-16-20 - Unfair claims practices defined and prohibited.

59A-16-20. Unfair claims practices defined and prohibited.

Any and all of the following practices with respect to claims, by an insurer or other person, knowingly committed or performed with such frequency as to indicate a general business practice, are defined as unfair and deceptive practices and are prohibited:

A. misrepresenting to insureds pertinent facts or policy provisions relating to coverages at issue;

B. failing to acknowledge and act reasonably promptly upon communications with respect to claims from insureds arising under policies;

C. failing to adopt and implement reasonable standards for the prompt investigation and processing of insureds' claims arising under policies;

D. failing to affirm or deny coverage of claims of insureds within a reasonable time after proof of loss requirements under the policy have been completed and submitted by the insured;

E. not attempting in good faith to effectuate prompt, fair and equitable settlements of an insured's claims in which liability has become reasonably clear;

F. failing to settle all catastrophic claims within a ninety-day period after the assignment of a catastrophic claim number when a catastrophic loss has been declared;

G. compelling insureds to institute litigation to recover amounts due under policy by offering substantially less than the amounts ultimately recovered in actions brought by such insureds when such insureds have made claims for amounts reasonably similar to amounts ultimately recovered;

H. attempting to settle a claim by an insured for less than the amount to which a reasonable person would have believed he was entitled by reference to written or printed advertising material accompanying or made part of an application;

I. attempting to settle claims on the basis of an application that was altered without notice to, or knowledge or consent of, the insured, his representative, agent or broker;

J. failing, after payment of a claim, to inform insureds or beneficiaries, upon request by them, of the coverage under which payment has been made;

K. making known to insureds or claimants a practice of insurer of appealing from arbitration awards in favor of insureds or claimants for the purpose of compelling them to accept settlements or compromises less than the amount awarded in arbitration;

L. delaying the investigation or payment of claims by requiring an insured, claimant or the physician of either to submit a preliminary claim report and then requiring the subsequent submission of formal proof of loss forms, both of which submissions contain substantially the same information;

M. failing to settle an insured's claims promptly where liability has become apparent under one portion of the policy coverage in order to influence settlement under other portions of the policy coverage;

N. failing to promptly provide an insured a reasonable explanation of the basis relied on in the policy in relation to the facts or applicable law for denial of a claim or for the offer of a compromise settlement; or

O. violating a provision of the Domestic Abuse Insurance Protection Act [59A-16B-1 through 59A-16B-10 NMSA 1978].

History: Laws 1984, ch. 127, 286; 1993, ch. 82, 1; 1997, ch. 141, 11.



Section 59A-16-20.1 - Homeowner's casualty insurance; premium rate and policy; protection after natural disaster.

59A-16-20.1. Homeowner's casualty insurance; premium rate and policy; protection after natural disaster.

A. A homeowner's casualty insurance policy shall not be canceled or denied renewal because of a homeowner's claim made as a result of damages caused by a natural disaster to the homeowner's private residence, provided that the homeowner's policy expressly provides for such coverage.

B. The provisions of this section apply to all insurance carriers authorized under the Insurance Code [59A-1-1 NMSA 1978] to transact homeowner's casualty insurance policies. For the purposes of this section, "natural disaster" means any hurricane, tornado, storm, flood, high water, wind-driven water, earthquake, landslide, mudslide, snowstorm, drought, fire, explosion or other catastrophe that results in substantial damage to property, hardship, suffering or loss of life.

History: Laws 1993, ch. 350, 1; 2007, ch. 282, 10.



Section 59A-16-21 - Payment of claim by check, draft or electronic transfer; failure to pay; interest.

59A-16-21. Payment of claim by check, draft or electronic transfer; failure to pay; interest.

A. An insurer shall pay promptly claims arising under its policies with checks or drafts, or, if a claimant requests, may pay by electronic transfer of funds. Without amending other statutes dealing with checks, drafts or electronic transfer of funds, a resident of New Mexico is granted a cause of action for ten percent of the amount of any check, draft or electronic transfer of funds that is not paid or lawfully rejected within ten days of forwarding by a New Mexico financial institution, but in no case to be less than five hundred dollars ($500) plus costs of suit and attorney fees. The insurer shall not be required to pay such civil damages for delay if it proves that the delay in processing and payment was caused by a financial institution or postal or delivery service and the check, draft or electronic transfer of funds was paid or lawfully rejected within forty-eight hours of actual receipt of the draft, check or electronic transfer of funds by the person on whom drawn.

B. Notwithstanding any provision of the Insurance Code, any insurer issuing any policy, certificate or contract of insurance, surety, guaranty or indemnity of any kind or nature that fails for a period of forty-five days, after required proof of loss has been furnished, to pay to the person entitled the amount justly due shall be liable for the amount due and unpaid with interest on that amount at the rate of one and one-half times the prime lending rate, as determined by the superintendent, for New Mexico banks per year during the period the claim is unpaid.

C. Subsection B of this section shall not apply to any claims in arbitration or litigation.

History: Laws 1984, ch. 127, 287; 1986, ch. 109, 2; 1987, ch. 259, 17; 2017, ch. 15, 1; 2017, ch. 130, 12.



Section 59A-16-21.1 - Health plan requirements.

59A-16-21.1. Health plan requirements.

A. As used in this section:

(1) "clean claim" means a manually or electronically submitted claim from an eligible provider that:

(a) contains substantially all the required data elements necessary for accurate adjudication without the need for additional information from outside of the health plan's system;

(b) is not materially deficient or improper, including lacking substantiating documentation currently required by the health plan; and

(c) has no particular or unusual circumstances requiring special treatment that prevent payment from being made by the health plan within thirty days of the date of receipt if submitted electronically or forty-five days if submitted manually;

(2) "eligible provider" means an individual or entity that:

(a) is a participating provider;

(b) a health plan has credentialed after assessing and verifying the provider's qualifications; or

(c) a health plan is obligated to reimburse for claims in accordance with the provisions of: 1) Subsection G of Section 59A-22-54 NMSA 1978; 2) Subsection G of Section 59A-23-14 NMSA 1978; 3) Subsection G of Section 59A-46-54 NMSA 1978; or 4) Subsection G of Section 59A-47-49 NMSA 1978;

(3) "health plan" means one of the following entities or its agent: health maintenance organization, nonprofit health care plan, provider service network or third-party payer; and

(4) "participating provider" means an individual or entity participating in a health plan's provider network.

B. A health plan shall provide for payment of interest on the plan's liability at the rate of one and one-half percent a month on:

(1) the amount of a clean claim electronically submitted by the eligible provider and not paid within thirty days of the date of receipt; and

(2) the amount of a clean claim manually submitted by the eligible provider and not paid within forty-five days of the date of receipt.

C. If a health plan is unable to determine liability for or refuses to pay a claim of an eligible provider within the times specified in Subsection B of this section, the health plan shall make a good-faith effort to notify the eligible provider by fax, electronic or other written communication within thirty days of receipt of the claim if submitted electronically or forty-five days if submitted manually of all specific reasons why it is not liable for the claim or that specific information is required to determine liability for the claim.

D. No contract between a health plan and a participating provider shall include a clause that has the effect of relieving either party of liability for its actions or inactions.

E. The office of superintendent of insurance, with input from interested parties, including health plans and eligible providers, shall promulgate rules to require health plans to provide:

(1) timely eligible provider access to claims status information;

(2) processes and procedures for submitting claims and changes in coding for claims;

(3) standard claims forms; and

(4) uniform calculation of interest.

History: Laws 2000, ch. 58, 1; 1978 Comp., 59A-2-9.2, recompiled as 59A-16-21.1 by Laws 2003, ch. 202, 15; 2013, ch. 74, 19; 2016, ch. 20, 1.



Section 59A-16-22 - Record of complaints required.

59A-16-22. Record of complaints required.

An insurer shall maintain a complete record of all complaints it has received during the next preceding three (3) years, or since date of last examination by the superintendent or other similar supervisory authority, whichever period is shorter. The record shall show the total number of complaints, classification by line of coverage, nature of each complaint, disposition of the complaint and time it took to process each complaint. For purposes of this section "complaint" means any written communication primarily expressing a grievance.

History: Laws 1984, ch. 127, 288.



Section 59A-16-23 - False applications, claims, proofs of loss.

59A-16-23. False applications, claims, proofs of loss.

A. An agent, broker, solicitor, examining physician, applicant or other person shall not knowingly or willfully:

(1) make a false or fraudulent statement or representation as to a material fact in or with reference to an application for insurance or other coverage;

(2) for the purpose of obtaining money or benefit, present or cause to be presented a false or fraudulent claim or proof in support of such a claim for payment of loss under a policy;

(3) prepare, make or subscribe a false or fraudulent account, certificate, affidavit or proof of loss or other document with intent that the same may be presented or used in support of such a claim; or

(4) make a false or fraudulent statement or representation on or relative to an application for a policy for the purpose of obtaining a fee, commission or benefit from an insurer, agent, broker or individual.

B. A false statement or representation made under oath shall constitute and be punishable as perjury. A violation of the provisions of this section when the purported loss or potential loss to the victim insurer is:

(1) two hundred fifty dollars ($250) or less is a petty misdemeanor;

(2) over two hundred fifty dollars ($250) but not more than five hundred dollars ($500) is a misdemeanor;

(3) over five hundred dollars ($500) but not more than two thousand five hundred dollars ($2,500) is a fourth degree felony;

(4) over two thousand five hundred dollars ($2,500) but not more than twenty thousand dollars ($20,000) is a third degree felony; or

(5) over twenty thousand dollars ($20,000) is a second degree felony.

History: Laws 1984, ch. 127, 290; 2006, ch. 29, 27.



Section 59A-16-24 - Illegal dealing in premiums; excess charges for coverage.

59A-16-24. Illegal dealing in premiums; excess charges for coverage.

A. No person shall wilfully collect any sum as premium or charge for insurance or other coverage, which insurance or coverage is not then provided or in due course to be provided (subject to acceptance of the risk by the insurer) by a policy issued by an insurer as authorized by the Insurance Code.

B. No person shall wilfully collect as premium, administration fee or other charge for insurance or coverage any sum in excess of the premium or charge applicable thereto as specified in the policy, in accordance with the insurer's applicable classifications and rates then lawfully in effect. This subsection shall not be deemed to prohibit:

(1) the charging and collection by surplus line brokers licensed as such under Article 14 [Chapter 59A, Article 14 NMSA 1978] of the Insurance Code, of the amount of applicable taxes, if any, and policy fee, if any, in addition to the premium required by the insurer; or

(2) the charging and collection by a life insurer of amounts actually to be expended for medical examination of an applicant for life insurance or for reinstatement of a life insurance policy.

History: Laws 1984, ch. 127, 291.



Section 59A-16-25 - Knowledge of insurer of prohibited acts.

59A-16-25. Knowledge of insurer of prohibited acts.

An insurer shall be held guilty of having committed any of the acts prohibited by this article by reason of the act of any agent, solicitor or employee not an officer, director or department head thereof, if an officer, director or department head of the insurer has authorized or knowingly permitted such act or has had prior knowledge thereof.

History: Laws 1984, ch. 127, 292.



Section 59A-16-26 - Insurer name; deceptive use prohibited.

59A-16-26. Insurer name; deceptive use prohibited.

No person who is not an insurer shall assume or use in this state any name which deceptively implies or suggests that it is an insurer.

History: Laws 1984, ch. 127, 293.



Section 59A-16-27 - Desist orders for prohibited practices.

59A-16-27. Desist orders for prohibited practices.

A. If the superintendent has cause to believe that any unfair method of competition or act or practice defined or prohibited in Chapter 59A, Article 16 NMSA 1978 is being engaged in by any person, he shall order such person to cease and desist therefrom. The superintendent shall deliver such order to such person directly or by certified mail. If the person fails to comply therewith within twenty days after receipt of the cease and desist order, and does not make written request for a hearing thereon within such twenty days, he shall be subject to the penalties referred to in Section 59A-16-29 NMSA 1978, for each violation committed theretofore or thereafter. In any event, if the person does not make a written request for hearing thereon within such twenty days the order shall be final and not subject to review or appeal.

B. If a hearing is so requested, the superintendent shall hold a hearing, and proceed as provided under Chapter 59A, Article 4 NMSA 1978 as to hearings in general.

C. If after such a hearing the violation is confirmed by final order of the superintendent, the violator shall be subject to the penalty referred to in Subsection A of this section, together with payment of the costs of the hearing as determined by the superintendent.

D. If the alleged violator fails to comply with the superintendent's order after expiration of the twenty-day period to request a hearing referred to in Subsection A of this section or after hearing referred to in Subsection C of this section, the superintendent may cause an action for injunction to be filed in the district court of the county in which the violation occurred.

E. No order of the superintendent pursuant to this section or order of court to enforce it, shall in any way relieve or absolve any person affected by such order from any other liability, penalty or forfeiture applicable under law.

F. Nothing in this section shall be construed as relieving any violator from penalties prescribed in Section 59A-16-29 NMSA 1978 whether or not such a cease and desist order is issued or other action hereunder taken by the superintendent.

History: Laws 1984, ch. 127, 294; 1993, ch. 320, 56.



Section 59A-16-28 - Procedure as to undefined practices.

59A-16-28. Procedure as to undefined practices.

A. If the superintendent believes that any person engaged in any business which is subject to the superintendent's supervision under the Insurance Code, is in the conduct of such business engaging in this state in any method of competition or in any act or practice not defined in this article which is unfair or deceptive and that a proceeding by him in respect thereto would be in the public interest, the superintendent shall, after a hearing of which notice and of the charges against such person are given him, make a written report of his findings of fact relative to such charges and serve a copy thereof upon such person and any intervenor at the hearing.

B. If such report charges a violation of this article and if such method of competition, act or practice has not been discontinued, the superintendent may at any time after twenty (20) days after the service of such report cause an action to be instituted in the district court of the county wherein the person resides or has his principal place of business to enjoin and restrain such person from engaging in such method, act or practice. The court shall have jurisdiction of the proceeding and shall have power to make and enter appropriate orders in connection therewith and to issue such writs or orders as are ancillary to its jurisdiction or necessary in its judgment to prevent injury to the public pendente lite; but the state of New Mexico shall not be required to give security before the issuance of any such order or injunction under this section. A certified transcript of the record of the proceedings in the hearing before the superintendent, including all evidence taken and the report and findings, shall be received in evidence in such action.

C. If the court finds that:

(1) the method of competition complained of is unfair or deceptive; and

(2) the proceedings of the superintendent with respect thereto are to the interest of the public; and

(3) the findings of the superintendent are supported by the weight of the evidence, it shall issue its order enjoining and restrainting [restraining] the continuance of such method of competition, act or practice.

D. Either party may appeal from such final judgment or order or decree of court in a like manner as provided for appeals in civil cases.

E. If the superintendent's report or order on hearing made under Subsection A does not charge a violation of this article, then any intervenor in the proceedings may appeal therefrom within the time and in the manner provided in the Insurance Code for appeals from the superintendent generally.

History: Laws 1984, ch. 127, 295.



Section 59A-16-29 - Penalties.

59A-16-29. Penalties.

In addition to any applicable suspension, revocation or refusal to continue any certificate of authority or license under the Insurance Code, a penalty for violation of any provision of this article may be imposed by the superintendent in accordance with Section 59A-1-18 NMSA 1978.

History: 1978 Comp., 59A-16-29, enacted by Laws 1991, ch. 111, 13.



Section 59A-16-30 - Private right of action.

59A-16-30. Private right of action.

Any person covered by Chapter 59A, Article 16 NMSA 1978 who has suffered damages as a result of a violation of that article by an insurer or agent is granted a right to bring an action in district court to recover actual damages. Costs shall be allowed to the prevailing party unless the court otherwise directs. The court may award attorneys' fees to the prevailing party if:

A. the party complaining of the violation of that article has brought an action that he knew to be groundless; or

B. the party charged with the violation of that article has willfully engaged in the violation.

The relief provided in this section is in addition to remedies otherwise available against the same conduct under the common law or other statutes of this state; provided, however, that the Workers' Compensation Act [Chapter 52, Article 1 NMSA 1978] and the New Mexico Occupational Disease Disablement Law provide exclusive remedies.

History: Laws 1984, ch. 127, 296.1; 1990 (2nd S.S.), ch. 2, 91.






Article 16A - Insurance Fraud Reporting Immunity



Article 16B - Domestic Abuse Insurance Protection

Section 59A-16B-1 - Short title.

59A-16B-1. Short title.

Sections 1 through 10 [59A-16B-1 through 59A-16B-10 NMSA 1978] of this act may be cited as the "Domestic Abuse Insurance Protection Act".

History: Laws 1997, ch. 141, 1.



Section 59A-16B-2 - Purpose of act.

59A-16B-2. Purpose of act.

The purpose of the Domestic Abuse Insurance Protection Act is to prohibit insurers from unlawfully discriminating on the basis of domestic abuse by using the fact of domestic abuse or the insurer's determination of a person's abuse status as an insurance criterion or rating factor. The Domestic Abuse Insurance Protection Act protects victims of domestic abuse, domestic abuse shelters and others from being unlawfully discriminated against in insurance matters.

History: Laws 1997, ch. 141, 2.



Section 59A-16B-3 - Definitions.

59A-16B-3. Definitions.

As used in the Domestic Abuse Insurance Protection Act:

A. "abuse-related medical condition" means a medical condition sustained by a victim of domestic abuse that arises in whole or in part out of an act or pattern of abuse;

B. "abuse status" means the fact or the determination by the insurer that a person is a victim of domestic abuse, irrespective of whether the person has sustained abuse-related medical conditions;

C. "confidential abuse information" means information about acts of domestic abuse or abuse status, the work or home address or telephone number of a victim of domestic abuse or the status of an applicant or insured as a family member, employer or associate of a victim of domestic abuse or a person with whom an applicant or insured is known to have a direct, close personal, family or abuse-related counseling relationship;

D. "domestic abuse" means an act of abuse against a person, an abuse-related medical condition suffered by a person or the abuse status of a person, including a minor, that was caused by a family member or a current or former household member, intimate partner or caretaker, including the following:

(1) attempting to cause or intentionally, knowingly or recklessly causing bodily injury to, physical harm to, severe emotional distress to, psychological trauma to or sexual assault on or attempting to rape or raping another person;

(2) knowingly engaging in a course of conduct or repeatedly committing acts, including harassment or stalking, that are intended to or would cause a reasonable person, or do cause a person, to feel terrorized or seriously threatened that death, bodily harm, sexual assault, confinement or restraint may result;

(3) subjecting another person to false imprisonment; or

(4) attempting to cause or intentionally, knowingly or recklessly causing damage to property for the purpose of intimidating or attempting to control the behavior of another person;

E. "insured" means an individual named on a policy as the one with legal rights to the benefits provided by the policy, except for life insurance, for which "insured" means the individual whose life is covered by the policy. For group insurance, "insured" includes an individual who is a beneficiary covered by a group policy. For any insurance policy, "insured" does not include a person who commits an act of domestic abuse;

F. "insurer" means every person engaged as principal or indemnitor, surety or contractor in the business of entering into contracts of insurance, including life insurance, health insurance, automobile insurance, disability insurance and property and casualty insurance, and includes the insurance services offered by fraternal benefit societies, nonprofit health care plans, health maintenance organizations, prepaid dental services organizations, motor clubs, agents, brokers, solicitors, adjusters and all other persons engaged in a business that is now or later becomes subject to the superintendent's supervision pursuant to the Insurance Code, as well as all alien and foreign insurers delivering or issuing for delivery in New Mexico a certificate or other evidence of insurance coverage;

G. "person" means an individual or entity;

H. "policy" means a contract of insurance, certificate, indemnity, suretyship or annuity issued by an insurer, including endorsements or riders to an insurance policy or contract, and includes a contract, certificate or agreement offered by an insurer to provide, deliver, arrange for, pay for or reimburse any of the costs of insurance services. As applied to a health plan, "policy" includes a plan that is accident only, credit health, dental, vision, medicare supplement or long-term care insurance, coverage issued as a supplement to liability insurance, short-term or catastrophic health insurance plan and a plan that pays on a cost-incurred basis; and

I. "victim of domestic abuse" means a person against whom domestic abuse is directed.

History: Laws 1997, ch. 141, 3.



Section 59A-16B-4 - Unfair discrimination on the basis of a person's abuse status prohibited.

59A-16B-4. Unfair discrimination on the basis of a person's abuse status prohibited.

A. An insurer or any person employed by or contracting with an insurer shall not engage in an unfair discriminatory act or practice against a person on the basis of a person's abuse status, including:

(1) denying, refusing to issue, renew or reissue or canceling or otherwise terminating a policy, restricting or excluding coverage or benefits of a policy or charging a higher premium for a policy on the basis of a person's abuse status;

(2) terminating group health coverage for a victim of domestic abuse because coverage was originally issued in the name of an alleged abuser who has divorced, separated from or lost custody of a victim of domestic abuse or because the alleged abuser's coverage has terminated voluntarily or involuntarily. Nothing in this paragraph prohibits an insurer from requiring a victim of domestic abuse to pay the full premium for health insurance coverage or from requiring as a condition of coverage that a victim of domestic abuse reside or work within the insurer's service area, if the requirements are applied to all insureds. The insurer may terminate group health coverage for a victim of domestic abuse after the continuation coverage required by this subsection has been in force for eighteen months if the insurer offers conversion to an equivalent individual plan. The continuation coverage required in this subsection may be satisfied by coverage that is provided under the Consolidated Omnibus Budget Reconciliation Act of 1985 to a victim of domestic abuse and is not intended to be in addition to coverage provided under that act;

(3) disclosing or transferring confidential abuse information when the insurer or its employee or contractor has information in its possession that clearly indicates that the applicant or insured is a subject of domestic abuse. The provisions of this paragraph do not prohibit disclosure of information:

(a) to a victim of domestic abuse or an individual specifically designated in writing by the victim, and nothing in this section prohibits a victim of domestic abuse from obtaining the victim's own insurance records;

(b) to a health care provider for the direct provision of health care services;

(c) to a licensed physician identified and designated by the victim of domestic abuse;

(d) pursuant to an order of the superintendent or a court of competent jurisdiction, or as otherwise required by law;

(e) when necessary for a valid business purpose to transfer information that includes confidential abuse information that cannot reasonably be segregated without undue hardship or that is relevant to processing a claim, provided the recipient has agreed to be bound by the provisions of the Domestic Abuse Insurance Protection Act in all respects and to be subject to enforcement of that act in the courts of this state, and the information is disclosed or transferred only: 1) to a reinsurer that seeks to indemnify or indemnifies all or part of a policy covering a victim of domestic abuse and that cannot underwrite or satisfy its obligations under the reinsurance agreement without the information; 2) to a party to a proposed or consummated sale, transfer, merger or consolidation of all or part of the business of the insurer; 3) to medical or claims personnel contracting with the insurer, its parent or affiliated companies that have service agreements with the insurer, but only when necessary to process an application or claim, perform the insurer's duties under the policy or protect the safety or privacy of a victim of domestic abuse; or 4) with respect to address and telephone number, to entities with which the insurer transacts business when the business cannot be transacted without the address or telephone number;

(f) to an attorney who needs the information to represent the insurer effectively, provided the insurer notifies the attorney of its obligations under the Domestic Abuse Insurance Protection Act and requires that the attorney exercise due diligence to protect confidential abuse information consistent with the attorney's obligation to represent the insurer;

(g) to the policy owner or assignee, in the course of delivery of the policy, if the policy contains information about abuse status; or

(h) to any other entities deemed appropriate by the superintendent; or

(4) requesting information about an applicant's or insured's abuse status, or making use of this information, however obtained, except:

(a) for the limited purpose of complying with legal obligations;

(b) when verifying a person's claim to be a victim of domestic abuse or to be suffering from an abuse-related medical condition; or

(c) when cooperating with a victim of domestic abuse in seeking protection from abuse or facilitating the treatment of an abuse-related medical condition.

B. An insurer may deny a claim when the damage or loss is the result of intentional conduct by a named insured who commits an act of domestic abuse, except that the insurer shall make a payment on such a claim to an innocent insured victim of domestic abuse to the extent of that insured's interest in the property and within the limits of coverage where the damage was proximately related to and in furtherance of domestic abuse. An insurer paying such a claim for property damage shall be subrogated to the rights of the innocent insured claimant to recover for any damages paid by the insurance.

C. The provisions of this section apply to and protect the following applicants for insurance or insured persons, excluding a person who commits an act of domestic abuse, from an unfair discriminatory act or practice on the basis of any person's abuse status:

(1) a victim of domestic abuse;

(2) a person that provides shelter, counseling or protection to victims of domestic abuse;

(3) a person who employs or is employed by a victim of domestic abuse;

(4) a person with whom an applicant or insured is known to have a direct, close personal, family or abuse-related counseling relationship;

(5) a beneficiary of an insurance contract; or

(6) a participant in an insurance plan.

D. Nothing in the Domestic Abuse Insurance Protection Act prohibits a life insurer from declining to issue a life insurance policy if the applicant or prospective owner of the policy is or would be designated as a beneficiary of the policy and if:

(1) the applicant or prospective owner of the policy lacks an insurable interest in the insured;

(2) the applicant or prospective owner of the policy is known, on the basis of medical, police or court records, to have committed an act of domestic abuse against the proposed insured; or

(3) the insured or prospective insured is a victim of domestic abuse, and that person, or a person who has assumed the care of that person if a minor or incapacitated, has objected to the issuance of the policy on the ground that the policy would be issued to or for the direct or indirect benefit of the abuser.

E. An insurer shall not be civilly or criminally liable for the death of or injury to an insured resulting from an action taken in a good faith effort to comply with the requirements of the Domestic Abuse Insurance Protection Act. The provisions of this subsection do not, however, prevent an action by the superintendent to investigate a violation of that act or to assert any other claims authorized by law.

F. Nothing in the Domestic Abuse Insurance Protection Act prohibits an insurer from asking about a medical condition, claims history or other underwriting information or from using that information to underwrite or to carry out its duties under the policy, even if the information is related to a condition or event that the insurer knows or has reason to know is abuse-related.

G. An insurer shall not be liable for a violation of the Domestic Abuse Insurance Protection Act by a person who is a contractor with the insurer unless the insurer directed the act or omission that constitutes the violation.

History: Laws 1997, ch. 141, 4.



Section 59A-16B-5 - Justification of adverse insurance underwriting decisions.

59A-16B-5. Justification of adverse insurance underwriting decisions.

An insurer that takes an underwriting action that adversely affects a victim of domestic abuse on the basis of a medical condition, claims history or other underwriting information that the insurer knows is abuse-related shall explain the reason for its action to the applicant or insured in writing and, upon request, shall be able to demonstrate that its action and any applicable plan provision:

A. does not treat abuse status as a medical condition or underwriting criterion;

B. is otherwise permissible by law and applies in the same manner and to the same extent to all applicants and insureds with a similar condition or claims history without regard to whether the condition, history or claim is abuse-related; and

C. is based on a determination, made in conformance with sound actuarial principles and supported by reasonable statistical evidence, or related to actual or reasonably anticipated experience, that there is a correlation between the medical condition, claims history or other underwriting information and a material increase in insurance risk.

History: Laws 1997, ch. 141, 5.



Section 59A-16B-6 - Insurance company procedures to protect the safety and privacy of victims of domestic abuse.

59A-16B-6. Insurance company procedures to protect the safety and privacy of victims of domestic abuse.

The superintendent, in consultation with public safety officials who specialize in domestic abuse matters or with a recognized domestic abuse advocacy group, shall adopt regulations that specify procedures to be followed by an insurer's employees, contractors, agents and brokers for the purpose of protecting the safety and privacy of victims of domestic abuse involved in an insurance action, including claims investigation and subrogation.

History: Laws 1997, ch. 141, 6.



Section 59A-16B-7 - Rules and regulations.

59A-16B-7. Rules and regulations.

The superintendent may adopt, in accordance with Section 59A-2-9 NMSA 1978, rules and regulations necessary to administer provisions of the Domestic Abuse Insurance Protection Act.

History: Laws 1997, ch. 141, 7.



Section 59A-16B-8 - Lawful policy terms and conditions preserved.

59A-16B-8. Lawful policy terms and conditions preserved.

Nothing in the Domestic Abuse Insurance Protection Act shall be construed to alter, modify or prohibit the application of any policy provision that excludes coverage for intentional or criminal acts or any other policy conditions, exclusions or limitations that are clearly stated in the policy and that are not in violation of any provisions of the Domestic Abuse Insurance Protection Act.

History: Laws 1997, ch. 141, 8.



Section 59A-16B-9 - Applicability.

59A-16B-9. Applicability.

The provisions of the Domestic Abuse Insurance Protection Act apply to all insurers as defined in that act, including the following:

A. fraternal benefit societies pursuant to Chapter 59A, Article 44 NMSA 1978;

B. health maintenance organizations and their promoters, sponsors, directors, officers, employees, agents, solicitors and other representatives pursuant to Chapter 59A, Article 46 NMSA 1978;

C. health care plans and their promoters, sponsors, directors, officers, employees, agents, solicitors and other representatives pursuant to Chapter 59A, Article 47 NMSA 1978;

D. prepaid dental plan organizations and their sponsors, directors, officers, personnel and representatives and member contracts pursuant to Chapter 59A, Article 48 NMSA 1978; and

E. motor clubs and their sponsors, directors, officers, representatives, personnel and operations pursuant to Chapter 59A, Article 50 NMSA 1978.

History: Laws 1997, ch. 141, 9.



Section 59A-16B-10 - Civil administrative penalty; superintendent's orders.

59A-16B-10. Civil administrative penalty; superintendent's orders.

A. In lieu of the civil administrative penalty provided for in Subsection B of Section 59A-1-18 NMSA 1978, and except as otherwise provided in this section, a separate civil administrative penalty may be assessed for a second or subsequent violation of the Domestic Abuse Insurance Protection Act. That administrative penalty shall be not over ten thousand dollars ($10,000) for each violation, except that if the violation is to be found willful and intentional, the penalty may be up to twenty thousand dollars ($20,000) for each violation. Every administrative penalty shall be imposed by written order of the superintendent made after hearing held as provided in Chapter 59A, Article 4 NMSA 1978.

B. A monetary penalty imposed may be in addition to any applicable suspension, revocation or denial of a license or certificate of authority.

C. The superintendent may issue any order he deems necessary or appropriate to prevent or correct any violation, including a first-time violation, of the Domestic Abuse Insurance Protection Act, except the initial order on a first-time violation may not require a suspension, revocation or denial of a license or certificate of authority. If, however, that initial order of the superintendent is violated, he may then impose the monetary penalty authorized in this section in addition to any applicable suspension, revocation or denial of a license or certificate of authority or take any other action authorized in the Insurance Code.

History: Laws 1997, ch. 141, 10.






Article 16C - Insurance Fraud Act

Section 59A-16C-1 - Short title.

59A-16C-1. Short title.

This act [59A-16C-1 through 59A-16C-16 NMSA 1978] may be cited as the "Insurance Fraud Act".

History: Laws 1998, ch. 115, 1.



Section 59A-16C-2 - Findings; purpose.

59A-16C-2. Findings; purpose.

A. The legislature finds that insurance fraud is pervasive and expensive, and has the potential for increasing premium rates, placing businesses at risk, reducing the ability of consumers to raise their standard of living and decreasing the economic vitality of the state. Therefore, the legislature believes that the state must aggressively confront the problem of insurance fraud.

B. The purpose of the Insurance Fraud Act is to permit the full utilization of the expertise of the superintendent of insurance to investigate and detect insurance fraud more effectively, to halt insurance fraud and to work with state, local and federal law enforcement and regulatory agencies against the commission of insurance fraud.

History: Laws 1998, ch. 115, 2.



Section 59A-16C-3 - Definitions.

59A-16C-3. Definitions.

As used in the Insurance Fraud Act:

A. "fund" means the insurance fraud fund;

B. "insurance fraud" means any act or practice in connection with an insurance transaction that constitutes a crime under the Criminal Code or the Insurance Code;

C. "insurance transaction" means any act or practice relating to insurance and includes complying with the Insurance Code or any rule adopted under its authority; and

D. "superintendent" means the superintendent of insurance.

History: Laws 1998, ch. 115, 3.



Section 59A-16C-4 - Superintendent's duties.

59A-16C-4. Superintendent's duties.

The superintendent shall:

A. initiate inquiries and conduct investigations when the superintendent has reason to believe that insurance fraud may have been or is being committed;

B. respond to notifications or complaints of suspected insurance fraud generated by state and local police or other law enforcement authorities and governmental units, including the federal government and any other person;

C. review notices and reports of insurance fraud submitted by authorized insurers, their employees, agents or producers or by public adjusters and select those incidents of alleged fraud that, in the superintendent's judgment, require further investigation and conduct the investigations;

D. conduct independent investigations and examinations of insurance transactions and alleged insurance fraud, conduct studies to determine the extent of insurance fraud, deceit or intentional misrepresentation of any kind in the insurance process and publish information and reports on the office of superintendent of insurance's examinations and studies;

E. report incidents of alleged insurance fraud supported by investigations and examinations to the appropriate district attorney and any other appropriate law enforcement, administrative, regulatory or licensing agency and assemble evidence, prepare charges and otherwise assist any prosecutorial authority having jurisdiction over insurance fraud enforcement;

F. assist any official or agency of this state, any other state or the federal government that requests assistance in investigating insurance fraud;

G. maintain records and information in order to produce an annual report of the superintendent's activities undertaken in connection with carrying out the provisions of the Insurance Fraud Act; and

H. conduct, in cooperation with the attorney general and the department of public safety, public outreach and awareness programs on the costs of insurance fraud to the public and how members of the public can assist themselves, the superintendent and law enforcement officials in preventing and prosecuting insurance fraud.

History: Laws 1998, ch. 115, 4; 2017, ch. 76, 12.



Section 59A-16C-5 - Superintendent's authority.

59A-16C-5. Superintendent's authority.

The superintendent is authorized to select and contract with investigative personnel and prosecutors to discharge his duties pursuant to the provisions of the Insurance Fraud Act.

History: Laws 1998, ch. 115, 5.



Section 59A-16C-6 - Notice and cooperation required; tolling period.

59A-16C-6. Notice and cooperation required; tolling period.

A. Every insurer or licensed insurance professional that has a reasonable belief that an act of insurance fraud will be, is being or has been committed shall furnish and disclose knowledge and information about it to the superintendent and shall cooperate fully with any investigation conducted by the superintendent. Failure to comply with this subsection shall constitute grounds for the superintendent to impose an administrative penalty pursuant to Section 59A-1-18 NMSA 1978 in addition to any applicable suspension, revocation or denial of a license or certificate of authority.

B. A person who has a reasonable belief that an act of insurance fraud will be, is being or has been committed, or any person who collects, reviews or analyzes information concerning insurance fraud, may furnish and disclose any information in his possession concerning the insurance fraud to the superintendent or to an authorized representative of an insurer that requests the information for the purpose of detecting, prosecuting or preventing insurance fraud.

C. If an insurer has a reasonable belief or probable cause to believe that an insurance fraud has been committed and has properly notified the superintendent of its suspicion, that notification shall toll any applicable time period in any unfair claims proceeding based on the alleged fraud until thirty days after determination by the superintendent and notice to the insurer that the superintendent will not recommend action on the claim. The determination by the superintendent shall not be admissible in any subsequent civil proceeding.

D. The superintendent, in cooperation with insurers or others, may establish a voluntary fund to reward persons not connected with the insurance industry who provide information or furnish evidence leading to the arrest and conviction of persons responsible for insurance fraud.

History: Laws 1998, ch. 115, 6.



Section 59A-16C-7 - Immunity from civil liability; private insurance fraud reports and enforcement actions.

59A-16C-7. Immunity from civil liability; private insurance fraud reports and enforcement actions.

A. The provisions of Section 59A-4-21 NMSA 1978 regarding immunity from civil liability for enforcement actions performed in good faith by the superintendent, his authorized representatives and examiners shall apply to the Insurance Fraud Act.

B. Except when a person intentionally communicates false information he actually believes to be false, a person shall not be subject to liability by virtue of reporting or furnishing, orally or in writing, information concerning suspected, anticipated or completed insurance fraud acts when the report or information is provided to:

(1) the department of insurance, the superintendent or law enforcement agencies, their officials, agents or employees;

(2) the national association of insurance commissioners, a federal or state governmental agency or office established to detect and prevent insurance fraud, any other organization established for the same purpose and their agents, employees or designees; or

(3) the anti-fraud unit of an insurer.

C. A person identified in Subsection B of this section or any of the person's officers, employees or agents when performing authorized activities, including the publication or dissemination of any related bulletin or reports, shall not be subject to civil liability for libel, slander or any other relevant tort or a civil cause of action of any nature, except if the person, officer, employee or agent intentionally communicates false information he actually believes to be false.

D. This section shall not abrogate or modify in any way any privilege or immunity recognized by common law or statute.

E. The court shall award attorney fees and costs to any person identified in Subsection B of this section or any of that person's officers, employees or agents who is a prevailing party in a civil cause of action against him for libel, slander or any other relevant tort arising out of conduct pursuant to the Insurance Fraud Act if the party bringing the action was not substantially justified in bringing such action. For the purposes of this subsection, "substantially justified" means having a reasonable basis in law or fact at the time a proceeding was initiated.

F. The relief provided in this section is in addition to remedies otherwise available against the same conduct under the common law or other laws of this state.

History: Laws 1998, ch. 115, 7.



Section 59A-16C-8 - Warning required.

59A-16C-8. Warning required.

Within six months of the effective date of the Insurance Fraud Act all claim forms and applications for insurance shall contain a statement permanently affixed to the application or claim form which states substantially as follows:

"ANY PERSON WHO KNOWINGLY PRESENTS A FALSE OR FRAUDULENT CLAIM FOR PAYMENT OF A LOSS OR BENEFIT OR KNOWINGLY PRESENTS FALSE INFORMATION IN AN APPLICATION FOR INSURANCE IS GUILTY OF A CRIME AND MAY BE SUBJECT TO CIVIL FINES AND CRIMINAL PENALTIES."

The failure to include that statement shall not constitute a defense against prosecution for commission of insurance fraud.

History: Laws 1998, ch. 115, 8.



Section 59A-16C-9 - Report of conviction.

59A-16C-9. Report of conviction.

If any person licensed by any agency of any state or the federal government or holding credentials from any professional organization is convicted of insurance fraud in this state, the superintendent shall notify the appropriate licensing or credentialing authority of the judgment for appropriate disciplinary action.

History: Laws 1998, ch. 115, 9.



Section 59A-16C-10 - Insurer anti-fraud initiatives; special investigative units.

59A-16C-10. Insurer anti-fraud initiatives; special investigative units.

A. Within six months of the effective date of the Insurance Fraud Act and by July 1 of each succeeding year every insurer who in the previous calendar year reported ten million dollars ($10,000,000) or more in direct written premiums in New Mexico shall establish, prepare, implement and submit to the superintendent an anti-fraud plan that is reasonably calculated to detect, prosecute and prevent insurance fraud. Any subsequent amendments to the plan shall be submitted to the superintendent at the time they are adopted.

B. Each insurer's anti-fraud plan shall outline, at a minimum, guidelines appropriate to the type of insurance the insurer writes, to:

(1) prevent, detect and investigate all forms of insurance fraud;

(2) educate appropriate employees on fraud detection and the insurer's anti-fraud plan;

(3) provide for the hiring or contracting of fraud investigators;

(4) report insurance fraud to appropriate law enforcement and regulatory authorities; and

(5) pursue restitution, where appropriate, for financial loss caused by insurance fraud.

C. The superintendent may review each insurer's anti-fraud plan to determine if it adequately complies with the requirements of this section. The superintendent may examine the insurer to assure its compliance with anti-fraud plans submitted to the superintendent. The superintendent may require reasonable modifications to the insurer's anti- fraud plan or may require other reasonable remedial action if the review or examination reveals substantial noncompliance with the plan.

D. The superintendent may require each insurer to file a summary of the insurer's anti-fraud activities and results. Anti-fraud plans and summaries submitted to the superintendent shall be privileged and confidential, shall not be a public record and shall not be subject to discovery or subpoena in any civil or criminal action; provided, however, that the superintendent may make summaries of aggregate data available to the public.

E. This section confers no private right of action.

History: Laws 1998, ch. 115, 10.



Section 59A-16C-11 - Investigators' powers.

59A-16C-11. Investigators' powers.

A. The superintendent's investigators shall be peace officers pursuant to the provisions of Chapter 29, Article 1 NMSA 1978.

B. An investigator who meets the requirements for certification for law enforcement training pursuant to Section 29-7-6 NMSA 1978 shall be authorized to carry a firearm.

History: Laws 1998, ch. 115, 11; 2005, ch. 245, 1.



Section 59A-16C-12 - Attorney general's duties.

59A-16C-12. Attorney general's duties.

When so requested by the superintendent, the attorney general shall commission as a special assistant attorney general any attorney employed by the superintendent or contracted with by the superintendent and approved by the attorney general to assist the superintendent in carrying out his duties, including providing legal advice and prosecuting offenders. The actual costs associated with the assignment of assistant attorneys general to the superintendent shall be paid out of the fund.

History: Laws 1998, ch. 115, 12.



Section 59A-16C-13 - Insurance fraud policy advisory group.

59A-16C-13. Insurance fraud policy advisory group.

The superintendent may create an insurance fraud policy advisory group consisting of representatives of authorized insurers, consumers of insurance products not otherwise connected with the insurance industry and other appropriate persons. The superintendent shall appoint the members of the advisory group and shall provide by rule for the creation, governance, duties and termination of the advisory group. Any advisory group so created shall advise the superintendent with respect to the implementation of and other matters related to the Insurance Fraud Act when so requested by the superintendent.

History: Laws 1998, ch. 115, 13.



Section 59A-16C-14 - Insurance fraud fund created; appropriation.

59A-16C-14. Insurance fraud fund created; appropriation.

A. There is created an "insurance fraud fund" in the state treasury. All fees collected pursuant to the provisions of the Insurance Fraud Act shall be deposited in the fund and are subject to appropriation for use in paying the expenses incurred by the superintendent in carrying out the provisions of the Insurance Fraud Act. Interest on the fund shall be credited to the fund. The fund is a continuing, nonreverting fund.

B. To implement the provisions of the Insurance Fraud Act, the superintendent shall determine a rate of assessment and collect a fee from authorized insurers in an amount not less than two hundred dollars ($200) and not exceeding one-tenth of one percent of the correctly reported direct written premiums on policies written in New Mexico by the authorized insurers. The fee shall be due annually pursuant to rules promulgated by the superintendent. The failure of an insurer to pay this fee when due shall subject the insurer to a penalty of one thousand dollars ($1,000) per month or part thereof in which the fee remains unpaid. The superintendent, after taking into account unexpended money produced by collection of the fee, shall adjust the rate of assessment each year to produce the amount of money that the superintendent estimates will be necessary to pay expenses incurred by the superintendent in carrying out the provisions of the Insurance Fraud Act.

C. In calculating the direct written premiums for an insurer pursuant to the provisions of this section, all direct written premiums for workers' compensation insurance and for all types of insurance that are exempted by federal law shall be excluded from the calculation.

D. The fees required by this section are in addition to all other taxes and fees now imposed or that may be subsequently imposed.

History: Laws 1998, ch. 115, 14; 1999, ch. 131, 1; 2017, ch. 130, 13.



Section 59A-16C-15 - Application of act to other acts.

59A-16C-15. Application of act to other acts.

A. No authority granted the superintendent under the Insurance Fraud Act shall be construed to abrogate or interfere with the authority of the safety and fraud division of the workers' compensation administration under the Workers' Compensation Act [Chapter 52, Article 1 NMSA 1978] or of the medicaid fraud control unit under the Medicaid Fraud Act [Chapter 30, Article 44 NMSA 1978].

B. Nothing in the Insurance Fraud Act shall:

(1) preempt the authority of or relieve the duty of any other law enforcement agencies to investigate and prosecute alleged violations of law;

(2) prevent or prohibit a person from voluntarily disclosing any information concerning insurance fraud to any law enforcement agency;

(3) limit any of the powers granted elsewhere by law to the superintendent to investigate alleged violations of law and take appropriate action; or

(4) interfere with the duties and authority of the workers' compensation administration.

History: Laws 1998, ch. 115, 15.



Section 59A-16C-16 - Rules.

59A-16C-16. Rules.

The superintendent may promulgate rules deemed necessary or appropriate by the superintendent for the administration of the Insurance Fraud Act.

History: Laws 1998, ch. 115, 16.






Article 17 - Insurance Rates and Rating

Section 59A-17-1 - Short title.

59A-17-1. Short title.

Chapter 59A, Article 17 NMSA 1978 may be cited as the "Insurance Rate Regulation Law".

History: Laws 1984, ch. 127, 299; 2007, ch. 367, 1.



Section 59A-17-2 - Scope of article; exemptions.

59A-17-2. Scope of article; exemptions.

A. The Insurance Rate Regulation Law applies to all kinds and lines of direct insurance written on risks or operations in this state by any authorized insurer, except:

(1) wet marine and transportation insurance, as defined in Section 59A-7-5 NMSA 1978 [repealed];

(2) life insurance;

(3) variable and fixed annuities; and

(4) health insurance.

B. For purposes of the Insurance Rate Regulation Law, "workers' compensation" insurance includes employer's liability insurance.

C. The superintendent may by order exempt any person or class of persons or any market segment from any or all of the provisions of the Insurance Rate Regulation Law to the extent that the superintendent finds the provision or provisions unnecessary to achieve the purposes of that law.

History: Laws 1984, ch. 127, 297; 2007, ch. 367, 2.



Section 59A-17-3 - Purposes of article.

59A-17-3. Purposes of article.

A. The purposes of this article are:

(1) to promote the public welfare by regulating insurance rates to the end that they shall not be excessive, inadequate or unfairly discriminatory, and to protect policyholders and the public against the adverse effects of excessive, inadequate or unfairly discriminatory rates;

(2) in general to permit and encourage, as an effective way to produce rates that conform to the foregoing, independent action by and reasonable price competition among insurers;

(3) to provide formal regulatory controls for use where independent actions and price competition fail;

(4) to authorize cooperative action among insurers in the rate-making process, and to regulate such cooperation in order to prevent practices tending to create monopoly or to lessen or destroy competition;

(5) to encourage efficient and economic marketing practices; and

(6) to regulate that part of the insurance business which is subject to this article, in a manner to preclude application of federal antitrust laws.

B. The provisions of this article shall be liberally interpreted to effectuate the above purposes.

History: Laws 1984, ch. 127, 298.



Section 59A-17-4 - Definitions.

59A-17-4. Definitions.

As used in the Insurance Rate Regulation Law:

A. "advisory organization" means an entity, including its affiliates or subsidiaries, that either has two or more member insurers or is controlled either directly or indirectly by two or more insurers, and that assists insurers in the promulgation of policy forms; in ratemaking activities, such as the collection, compilation and furnishing of loss or expense statistics; or in the recommendation, making or filing of rates, prospective loss costs, supplementary rate information, policy forms or endorsements. Two or more insurers having a common ownership or operating in New Mexico under common management or control constitute a single insurer for purposes of this definition;

B. "commercial insurance" means any line or kind of property or casualty insurance not for personal, family or household needs;

C. "market" means any line or kind of insurance or any subdivision thereof or any class of risks or combination of classes;

D. "residual market mechanism" means an arrangement, either voluntary or mandated by law, involving participation by insurers in the equitable apportionment among them of insurance that may be afforded applicants who are unable to obtain insurance through ordinary methods;

E. "reverse competition" means a marketplace situation where the placement of a line, kind or class of insurance with insurers is determined primarily or exclusively by parties other than the policyholders;

F. "supplementary rate information" includes any manual or plan of rates, classification, rating schedule, minimum premium, policy fee, rating rule, underwriting rule and any other information needed to determine the applicable rate in effect or to be in effect; and

G. "supporting information" means:

(1) the experience and judgment of the filer and the experience or data of other insurers or advisory organizations relied upon by the filer;

(2) the interpretation of any other data relied upon by the filer;

(3) descriptions of methods used in making the rates; and

(4) any other information required by the superintendent to be filed.

History: Laws 1984, ch. 127, 300; 2007, ch. 367, 3.



Section 59A-17-5 - Administration of insurance rate regulatory law.

59A-17-5. Administration of insurance rate regulatory law.

The provisions of Chapter 59A, Article 17 NMSA 1978 shall be administered by the superintendent.

History: Laws 1984, ch. 127, 301; 1999, ch. 289, 23.



Section 59A-17-5.1 - Underwriting guidelines.

59A-17-5.1. Underwriting guidelines.

A. The superintendent may direct an insurer writing homeowners insurance, private passenger non-fleet automobile insurance or other lines, kinds or classes of noncommercial insurance in New Mexico to file with the superintendent underwriting guidelines that determine the acceptance of applicants and tiering guidelines that determine the placement of applicants and insureds into rating tiers, regardless of whether such tiers exist within the insurer or within a group of insurers under common ownership or management.

B. The superintendent, after notice and hearing, may order an insurer to cease using underwriting or tiering guidelines that are unfairly discriminatory or that fail to place applicants and insureds into tiers in a clear, objective, risk-based and mutually exclusive manner.

C. Filings made pursuant to this section shall be considered confidential trade secrets under the Uniform Trade Secrets Act [57-3A-1 NMSA 1978].

History: Laws 2007, ch. 367, 7.



Section 59A-17-6 - Rate standards.

59A-17-6. Rate standards.

A. Rates shall not be excessive, inadequate or unfairly discriminatory, nor shall an insurer charge any rate that, if continued, will have or tend to have the effect of destroying competition or creating a monopoly.

B. In a competitive market, rates are presumed not to be excessive.

C. In a noncompetitive market, rates are excessive if they are likely to produce a profit that is unreasonably high in relation to the riskiness of the line, kind or class of business, or if expenses are unreasonably high in relation to the services rendered.

D. Rates are inadequate if they are clearly insufficient, together with the investment income attributable to them, to sustain projected losses and expenses in the line, kind or class of business to which they apply.

E. There is unfair discrimination if one rate is unfairly discriminatory in relation to another in the same line, kind or class if it clearly fails to reflect equitably the differences in expected losses and expenses. Rates are not unfairly discriminatory because different premiums result for policyholders with like loss exposures but different expense factors, or like expense factors but different loss exposures, so long as the rates reflect the differences with reasonable accuracy. Rates are not unfairly discriminatory if they are averaged broadly among persons insured under a group, franchise or blanket policy or a mass marketing plan.

History: Laws 1984, ch. 127, 302; 2007, ch. 367, 8.



Section 59A-17-6.1 - Competitive market.

59A-17-6.1. Competitive market.

A competitive market is presumed to exist unless the superintendent, after notice and hearing, determines that a reasonable degree of competition does not exist within a market and issues a ruling to that effect. The ruling shall expire three years after issue unless rescinded earlier by the superintendent or unless the superintendent renews the ruling after a hearing and a finding as to the continued lack of a reasonable degree of competition. Any ruling that finds that competition does not exist shall identify the factors that cause the market not to be competitive and may also include a plan for enhancing competition. The superintendent shall monitor the degree and continued existence of competition in New Mexico on an ongoing basis. An interested party may petition the superintendent to initiate a hearing to examine whether a particular market is competitive or whether a particular market is no longer noncompetitive.

History: 2007, ch. 367, 4.



Section 59A-17-6.2 - Reverse competitive market.

59A-17-6.2. Reverse competitive market.

A reverse competitive market for a line, kind or class of insurance is presumed to exist wherever the placement of a line, kind or class of insurance with insurers is determined primarily or exclusively by parties other than the policyholders. The superintendent may, by notice and hearing, establish rules for determining the specific lines, kinds or classes of insurance that, for the purposes of the Insurance Rate Regulation Law, are reversely competitive.

History: Laws 2007, ch. 367, 5.



Section 59A-17-7 - Rating methods.

59A-17-7. Rating methods.

In determining whether rates comply with the rate standards, the following criteria shall be applied:

A. due consideration shall be given to past and prospective loss and expense experience within and without this state, to catastrophic hazards and contingencies, to trends within and without this state, to loadings for leveling premium rates over time or for dividends or savings to be allowed or returned by insurers to their policyholders, members or subscribers and to all other relevant factors, including the judgment of technical personnel;

B. risks may be classified in any reasonable way for the establishment of rates and minimum premiums, except that classifications may not be based on race, color, creed or national origin;

C. the expense provisions included in the rates to be used by an insurer may reflect the operating methods of the insurer and, so far as it is credible, its own expense experience; and

D. the rates may contain an allowance permitting a profit that is not unreasonable in relation to the riskiness of the line, kind or class of business. Profit shall include investment income attributable to such rates.

History: Laws 1984, ch. 127, 303; 2007, ch. 367, 9.



Section 59A-17-7.1 - Motor vehicle liability; not-at-fault accidents.

59A-17-7.1. Motor vehicle liability; not-at-fault accidents.

A. The rates of a motor vehicle liability insurer shall not provide for an increase in the premium if based upon an accident in which the insured is not at fault in any manner as determined by either the accident report or the insurer. If the insurer determines that its insured is at fault contrary to the specific finding of an accident report that the insured is not at fault, the insurer shall reach its conclusion only after an investigation.

B. A motor vehicle liability insurer shall not cancel, or use as a basis for nonrenewal, an insurance policy if such cancellation or nonrenewal is based upon an accident in which the insured is not at fault in any manner as determined by either the accident report or the insurer. If the insurer determines that its insured is at fault contrary to the specific finding of an accident report that the insured is not at fault, the insurer shall reach its conclusion only after an investigation.

C. As used in this section, "motor vehicle liability insurer" means an insurer authorized to transact in this state the business of automobile and motor vehicle bodily injury, property damage liability and physical damage insurance.

D. This section shall not apply if other factors exist, exclusive of the accident in which the insured is not at fault, that allow for a premium increase, cancellation or nonrenewal of an insurance policy under the Insurance Code or rules pursuant to the Insurance Code.

History: 1978 Comp., 59A-17-7.1, enacted by Laws 1987, ch. 80, 1; 2007, ch. 367, 10.



Section 59A-17-8 - Making of rates; workers' compensation; rate calculations; rate classifications.

59A-17-8. Making of rates; workers' compensation; rate calculations; rate classifications.

A. A workers' compensation insurer shall adhere to a uniform classification system and uniform experience rating system filed with the superintendent by an advisory organization designated by the superintendent.

B. A workers' compensation insurer shall report its experience in accordance with the statistical plans and other reporting requirements in use by the advisory organization designated by the superintendent.

C. Workers' compensation premium rates shall be equalized and calculated on a basis that does not discriminate against or penalize employers who pay higher wages than other employers to workers in the same job classification. The legislature finds that calculating workers' compensation premium rates strictly on the basis of an employer's wages paid discriminates against and penalizes higher-paying employers. The legislature accordingly directs that the superintendent shall:

(1) investigate alternatives to the current method of computing workers' compensation premiums, including but not limited to:

(a) split classification;

(b) payroll cap;

(c) hours worked; and

(d) premium credits;

(2) immediately conduct hearings on the issue, including consideration of other alternatives; and

(3) adopt regulations, to become effective no later than April 1, 1991, to equalize the workers' compensation premium rates employers must pay for workers who perform the same job.

Nothing in this subsection shall be construed to prohibit the use of experience rating or scheduled credits.

D. A workers' compensation insurer may develop subclassifications of the uniform classification system upon which rates may be made. Such subclassifications and their filing shall be subject to all applicable provisions of the Insurance Rate Regulation Law. Data produced from such subclassifications shall be reported in accordance with the statistical plans, uniform classification system and experience rating system in use by the advisory organization designated by the superintendent.

E. Classification assignments may be changed within sixty days of the effective date or renewal date of the policy, provided the employer is given reasonable prior notice of the proposed change in order to object and provided further that the change is based upon an appropriate audit or investigation. The same provisions apply to initial classification assignments for new operations added by the employer so that they may be changed within sixty days of the date the classification assignments are initially established. No subsequent changes shall be made unless the insurer proves, after conducting an audit or investigation, that:

(1) there has been a substantial change in the nature of the work performed; or

(2) the initial assignment was in error due to withheld or inaccurate material information provided by the employer.

F. A workers' compensation insurer may develop rating plans that identify loss experience as a factor to be used. The rating plans and their filing shall be subject to all applicable provisions of the Insurance Rate Regulation Law.

G. The superintendent shall disapprove subclassifications, rating plans or other variations from supplementary rate information filed by a workers' compensation insurer if the insurer fails to demonstrate that the data produced can be reported consistent with the uniform classification system and experience rating system and in such a fashion so as to allow for the application of experience rating filed by the advisory organization designated by the superintendent.

History: Laws 1984, ch. 127, 304; 1987, ch. 244, 1; 1990 (2nd S.S.), ch. 2, 92; 2007, ch. 367, 11.



Section 59A-17-9 - Filing of rates.

59A-17-9. Filing of rates.

A. In regard to filings in competitive markets:

(1) for purposes of this section, reverse competitive markets and residual markets are not competitive markets;

(2) for filings by insurers:

(a) an insurer shall file with the superintendent rates and supplementary rate information prior to their use in New Mexico;

(b) rates to be used in a competitive market for commercial insurance other than workers' compensation and medical professional liability need not be filed; and

(c) insurers that wish to use workers' compensation subclassifications, rating plans, loss costs or other supplementary rate information that differs from items filed by the advisory organization designated by the superintendent shall file with the superintendent relevant subclassifications, rating plans, rates, loss costs, other supplementary rate information and supporting information in accordance with the requirements and provisions of Subsection B of this section; and

(3) for filings by advisory organizations:

(a) with the exception of workers' compensation filings, an advisory organization shall file with the superintendent rates, supplementary rate information and supporting information prior to their use in New Mexico; and

(b) regarding workers' compensation filings, the advisory organization designated by the superintendent shall file with the superintendent rates, supplementary rate information and supporting information in accordance with the requirements and provisions of Subsection B of this section.

B. In regard to filings in noncompetitive, reverse competitive and residual markets:

(1) an insurer or advisory organization shall file with the superintendent rates, supplementary rate information and supporting information for noncompetitive, reverse competitive and residual markets at least thirty days before the proposed effective date;

(2) the superintendent may give written or electronic notice, within thirty days of receipt of the filing, that the superintendent needs additional time, not to exceed thirty days from the date of such notice, to consider the filing;

(3) upon written or electronic application of the insurer or advisory organization, the superintendent may authorize rates to be effective before the expiration of the waiting period or an extension of the waiting period;

(4) a filing shall be deemed to meet the requirements of this section and to become effective unless disapproved pursuant to Section 59A-17-13 NMSA 1978 by the superintendent before the expiration of the waiting period or an extension of the waiting period;

(5) the operation of the deemer provision shall be suspended during a period of not more than sixty days upon written or electronic notice to the insurer or advisory organization that made the filing that additional information is needed to complete the review of the filing. The suspension of the deemer provision may occur only once for a filing. Failure of the insurer or advisory organization to provide the requested information within sixty days shall be deemed a request to withdraw the filing from further consideration. The superintendent shall either approve or disapprove the filing within thirty days of receipt of the requested additional information. Failure of the superintendent to act within the thirty-day period shall result in the filing being deemed to meet the requirements of the Insurance Rate Regulation Law. Neither the insurer nor the superintendent may waive the timeliness requirements of the deemer provisions of this section; and

(6) residual market mechanisms or advisory organizations may file residual market rates.

C. In regard to reference filings, an insurer may file its rates either by filing its final rates or by filing a multiplier and, if applicable, an expense constant adjustment to be applied to prospective loss costs that have been filed by an advisory organization on behalf of the insurer as permitted by Section 59A-17-17 NMSA 1978. Such reference filings shall be made prior to their use or by other methods the superintendent may allow by rule. An insurer that chooses to adopt the prospective loss costs or rates that have been filed by an advisory organization on its behalf for a competitive commercial line other than workers' compensation or medical professional liability need not file.

D. All filings submitted pursuant to this section shall be filed electronically. The superintendent may designate an entity to receive the electronic filings submitted pursuant to this section.

History: Laws 1984, ch. 127, 305; 1987, ch. 244, 2; 2003, ch. 202, 9; 2007, ch. 367, 12; 2009, ch. 182, 1.



Section 59A-17-10.1 - Workers' compensation insurance; policy and rate required for employers not domiciled in state.

59A-17-10.1. Workers' compensation insurance; policy and rate required for employers not domiciled in state.

No insurer insuring a workers' compensation risk arising from the employment of a worker performing work for an employer in New Mexico, when that employer is not domiciled in New Mexico, shall issue any workers' compensation insurance contract or endorsement of a workers' compensation insurance contract to cover the described risk except in accordance with filings and rates which are lawfully in effect for the insurer as provided in Sections 59A-17-10 and 59A-18-12 NMSA 1978.

History: Laws 1978 Comp., 59A-17-10.1, enacted by Laws 1988, ch. 119, 2.



Section 59A-17-11 - Filings open to inspection.

59A-17-11. Filings open to inspection.

A filing and supporting information filed under Sections 59A-17-9 and 59A-17-10 NMSA 1978 shall, as soon as filed, be open to public inspection at a reasonable time. A copy of a filing and supporting information may be obtained by a person on request to the superintendent and payment of a reasonable charge. If the insurer or advisory organization believes that information contained in the filing contains material that it considers to be a trade secret, it shall include that information in a separate section of the filing and include a request for the superintendent to consider whether that information should be kept confidential.

History: Laws 1984, ch. 127, 307; 1987, ch. 244, 4; 2007, ch. 367, 13.



Section 59A-17-11.1 - Consumer information.

59A-17-11.1. Consumer information.

A. The superintendent shall use, develop or cause to be developed a consumer information system that will provide and disseminate price and other relevant information on a readily available basis to purchasers of homeowners, private passenger non-fleet automobile or property insurance for personal, family or household needs as well as for title insurance, including escrow, closing and settlement charges for one to four family residential property transactions, and for any other types of personal or commercial insurance designated by the superintendent. To the extent deemed necessary and appropriate by the superintendent, insurers, advisory organizations and other persons or organizations involved in conducting the business of insurance in New Mexico, to which this section applies, shall cooperate in the development and utilization of a consumer information system.

B. An insurer writing homeowners insurance or private passenger non-fleet automobile insurance in New Mexico shall, upon renewal or upon the transfer of a policy to another insurer under the same ownership or management as the transferring insurer, provide its policyholders with written notification of their right to obtain from the insurer a detailed written explanation of the reasons why their policy premium has changed or is about to change.

History: Laws 2007, ch. 367, 6; 2009, ch. 80, 2.



Section 59A-17-12 - Insurer must adhere to rates; consent to rate.

59A-17-12. Insurer must adhere to rates; consent to rate.

A. No insurer shall make or issue a contract or policy of insurance except in accordance with filings or rates that are lawfully in effect for the insurer as provided in the Insurance Rate Regulation Law.

B. Upon written application of the insured stating the underlying reasons that is filed with and approved by the superintendent, a rate in excess of or below that otherwise applicable may be used as to a specific risk.

History: Laws 1984, ch. 127, 308; 2007, ch. 367, 14.



Section 59A-17-13 - Grounds and procedures for disapproval of rates.

59A-17-13. Grounds and procedures for disapproval of rates.

A. The superintendent shall disapprove a rate for use in a competitive market if the superintendent finds that the rate is inadequate or unfairly discriminatory under the rate standards set forth in Section 59A-17-6 NMSA 1978. The superintendent shall disapprove a rate for use in a noncompetitive, reverse competitive or residual market if the superintendent finds that the rate is excessive, inadequate or unfairly discriminatory under the rate standards set forth in Section 59A-17-6 NMSA 1978.

B. The superintendent may at any time disapprove a filing submitted under the "file and use" provisions of Subsection A of Section 59A-17-9 NMSA 1978 after giving notice of hearing pursuant to the provisions of Subsection A of Section 59A-4-16 NMSA 1978 to every insurer and advisory organization that adopted the rate.

C. The superintendent may disapprove a filing submitted under the "prior approval" provisions of Subsection B of Section 59A-17-9 NMSA 1978:

(1) without a hearing prior to the expiration of the waiting period or an extension of the waiting period. An insurer or advisory organization whose rates are disapproved under this subsection may request a hearing before the superintendent by filing a written request within thirty days of the date of the disapproval notice; or

(2) at any time after the expiration of the waiting period or an extension of the waiting period, after giving notice of hearing pursuant to the provisions of Subsection A of Section 59A-4-16 NMSA 1978 to every insurer and advisory organization that adopted the rate.

D. The superintendent's notice or order of disapproval shall specify the respects in which the rate fails to meet the standards set forth in Section 59A-17-6 NMSA 1978. The notice or order shall state an effective date no sooner than thirty business days after the date of the notice or order when the insurer shall discontinue the use of the rate. The notice or order shall not affect any policy made before the effective date of the notice or order.

History: Laws 1984, ch. 127, 309; 1987, ch. 244, 5; 2007, ch. 367, 15.



Section 59A-17-13.1 - Discounts on homeowners' policies for burglary protections.

59A-17-13.1. Discounts on homeowners' policies for burglary protections.

Any insurer licensed to write homeowner's insurance, as defined by the superintendent, within the state shall provide a minimum premium discount of ten percent for houses with electronic alarm systems designed to prevent unauthorized entry into the house. The insurer shall also provide a minimum premium discount of five percent for houses with wrought iron bars covering all the doors and windows of the house. These discounts shall apply to comprehensive coverage and shall be part of the insurer's rate filing. Some or all of the premium discounts required by this section may be omitted upon demonstration to the superintendent in an insurer's rate filing that the discounts are duplicative of other discounts provided by the insurer.

History: Laws 1993, ch. 103, 1; 2007, ch. 367, 17.



Section 59A-17-13.2 - Large commercial policyholders.

59A-17-13.2. Large commercial policyholders.

A. The superintendent may, by rule, establish a class of large commercial policyholders, to be known as exempt commercial policyholders, that shall be exempt from the rate and form requirements of Chapter 59A, Articles 17 and 18 NMSA 1978, except for form provisions relating to workers' compensation mandatory coverage provisions.

B. In the promulgation of this rule, the superintendent shall consider the following factors in establishing an exempt commercial policyholder class:

(1) the characteristics of insureds that are likely to study and understand the details of their business risks, insurance coverages and exclusions;

(2) the characteristics of insureds that are likely to avail themselves of regular price comparisons between competing insurers and are likely to study and understand the differences and details of pricing proposals that they receive;

(3) the characteristics of insureds that are likely to require individually written policies, as contrasted to insureds that can customarily have their coverage needs met through a compilation of forms with applicability to other insureds as well;

(4) the characteristics of insureds for which filed rates and rating plans are less likely to provide the lowest premiums otherwise consistent with the provisions of the Insurance Rate Regulation Law;

(5) the favorable or adverse experiences with exemptions from regulatory requirements, especially the experience in New Mexico;

(6) the extent to which commercial insureds primarily located in another jurisdiction are subject to similar exemptions or waivers in that jurisdiction; and

(7) any other relevant factors.

C. The superintendent may, by rule, waive some or all of the diligent search requirements related to placement of risks in the approved surplus lines market for some or all of the exempt commercial policyholders.

History: Laws 2007, ch. 367, 16.



Section 59A-17-16 - Requirement for supporting information.

59A-17-16. Requirement for supporting information.

A. By rule, the superintendent may require the filing of supporting data as to any or all kinds or lines of insurance or subdivisions thereof or classes of risks or combinations thereof as the superintendent deems necessary for the proper functioning of the rate monitoring and regulating process. The supporting data shall include:

(1) the experience and judgment of the filer and, to the extent it wishes or the superintendent requires, of other insurers or advisory organizations;

(2) its interpretation of any statistical data relied upon;

(3) descriptions of the actuarial and statistical methods employed in setting the rates; and

(4) any other relevant matters required by the superintendent.

B. Whenever a filing is not accompanied by the information as the superintendent has required under Subsection A of this section, the superintendent may inform the insurer and the filing shall be deemed to be made when the information is furnished.

History: Laws 1984, ch. 127, 312; 1987, ch. 244, 7; 2007, ch. 367, 18.



Section 59A-17-17 - Use of advisory organization filings.

59A-17-17. Use of advisory organization filings.

A. An insurer may itself establish rates and supplementary rate information for a market segment based on the factors set forth in Section 59A-17-7 NMSA 1978 or it may in its rate filing incorporate by reference loss costs and other supplementary rate information prepared by an advisory organization, with modification for its own loss experience as the credibility of that experience allows.

B. Nothing in the Insurance Rate Regulation Law shall be construed as requiring an insurer to become a member of or subscriber to any advisory organization.

C. The superintendent may adopt rules establishing standards and administrative procedures to carry out the provisions of this section.

History: Laws 1984, ch. 127, 313; 1987, ch. 244, 8; 1990 (2nd S.S.), ch. 2, 93; 2003, ch. 202, 10; 2007, ch. 367, 19.



Section 59A-17-17.1 - Experience modification factor; workers' compensation claims; New Mexico Works Act.

59A-17-17.1. Experience modification factor; workers' compensation claims; New Mexico Works Act.

A. Workers' compensation claims by participants as defined in the New Mexico Works Act [Chapter 27, Article 2B NMSA 1978] shall be separately recorded and maintained in the calculation of the experience modification factor used to calculate premiums for the participating employer so that the experience modification factor attributable to claims by participants can be separated from the remainder of the employer's experience modification factor.

B. The separately calculated experience modification factor for the first year of employment of each participant shall not be considered as part of the experience modification factor of any employer. The superintendent of insurance shall promulgate rules to implement this section.

C. For the purpose of this section, "participants" means participants as defined in the New Mexico Works Act.

History: Laws 1999, ch. 181, 1.



Section 59A-17-18 - Advisory organizations; license required; obligation to provide service.

59A-17-18. Advisory organizations; license required; obligation to provide service.

A. No advisory organization shall provide a service relating to the statistical collection or the rates of an insurance subject to the Insurance Rate Regulation Law, and no insurer shall use the services of the organization for such purposes, unless the organization has obtained a license as required by Section 59A-17-19 NMSA 1978.

B. No advisory organization shall refuse to supply a service for which it is licensed in this state to an authorized insurer offering to pay the fair and usual compensation for the services.

History: Laws 1984, ch. 127, 314; 2007, ch. 367, 20.



Section 59A-17-19 - Advisory organizations; licensing.

59A-17-19. Advisory organizations; licensing.

A. A person, whether domiciled within or outside this state, may apply to the superintendent for license as an advisory organization for the kinds of insurance or subdivisions thereof as are specified in its application. The application shall include:

(1) a copy of its constitution, charter, articles of organization, agreement, association or incorporation and a copy of its bylaws, plan of operation and other rules governing conduct of its business;

(2) a list of its members and subscribers;

(3) the name and address of one or more residents of this state upon whom notices, process affecting it or orders of the superintendent may be served;

(4) a statement showing its technical qualifications for acting in the capacity for which it seeks a license;

(5) payment of the license application fee in an amount specified in Section 59A-6-1 NMSA 1978; and

(6) any other relevant information and documents that the superintendent may require.

B. Every advisory organization that has applied for a license shall promptly notify the superintendent in writing of every material change in the facts or in the documents on which its application was based, or of change in name, address of its process agent under Paragraph (3) of Subsection A of this section. No amendment to a document referred to in Paragraph (1) of Subsection A of this section shall be effective until not less than thirty days after the amendment is filed with the superintendent.

C. If the superintendent finds that the applicant and the individuals through whom it acts are competent, trustworthy and technically qualified to provide the services proposed, and that all requirements of law are met, the superintendent shall within sixty days after completion of the application issue a license to the applicant specifying the authorized activity; otherwise, the superintendent shall refuse to issue the license and shall promptly notify the applicant, specifying the grounds for refusal. The superintendent shall not issue a license if the proposed activity would tend to create a monopoly or lessen or destroy price competition.

D. Licenses issued pursuant to this section shall remain in effect until the licensee withdraws from the state or until the license is suspended or revoked, subject to annual continuation on May 1 of each year by payment of the continuation fee specified in Section 59A-6-1 NMSA 1978.

History: Laws 1984, ch. 127, 315; 2007, ch. 367, 21.



Section 59A-17-20 - Suspension, revocation of license.

59A-17-20. Suspension, revocation of license.

The superintendent shall promptly revoke the license of an advisory organization if it ceases business or withdraws from this state, and the superintendent may suspend or revoke the license if the superintendent finds after a hearing that:

A. the organization no longer meets the qualifications for licensing; or

B. the organization has failed to file amended documents as required under Section 59A-17-19 NMSA 1978, or has violated or failed to comply with any other material requirement of the Insurance Rate Regulation Law or any other law.

History: Laws 1984, ch. 127, 316; 2007, ch. 367, 22.



Section 59A-17-21 - Conduct of advisory organization.

59A-17-21. Conduct of advisory organization.

A. An advisory organization shall furnish its services without discrimination to its members and subscribers.

B. An advisory organization shall not adopt any rule, the effect of which would be to prohibit or regulate payment of dividends, savings or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members or subscribers.

History: Laws 1984, ch. 127, 317; 2007, ch. 367, 23.



Section 59A-17-23 - Advisory organizations; appeal by minority.

59A-17-23. Advisory organizations; appeal by minority.

A member of or subscriber to an advisory organization may appeal to the superintendent from the action or decision of the advisory organization in approving or rejecting a proposed change in or addition to the filings of the advisory organization and the superintendent shall, after a hearing, issue an order approving the action or decision of the advisory organization or directing it to give further consideration to the proposal; or, if the appeal is from the action or decision of the advisory organization in rejecting a proposed addition to its filings, the superintendent may, in the event the superintendent finds that the action or decision was unreasonable, issue an order directing the advisory organization to make an addition to its filings, on behalf of its members and subscribers, in a manner consistent with the superintendent's findings, within a reasonable time after the issuance of the order.

History: Laws 1984, ch. 127, 319; 2007, ch. 367, 24.



Section 59A-17-25 - Joint underwriting, joint reinsurance pool and residual market mechanisms.

59A-17-25. Joint underwriting, joint reinsurance pool and residual market mechanisms.

A. A group, association or other organization of insurers that engages in joint underwriting, joint reinsurance pools or residual market mechanisms through the group, association or organization or by standing agreement among the members, shall file with the superintendent:

(1) a copy of its constitution, its articles of incorporation, agreement or association and its bylaws and rules governing its activities, all duly certified by the custodian of the originals;

(2) a list of its members; and

(3) the name and address of a resident of this state upon whom notices or orders of the superintendent or process affecting the group, association or organization may be served.

B. Every such group, association or other organization shall notify the superintendent promptly in writing of changes in its constitution, its articles of incorporation, agreement or association, its bylaws and rules governing conduct of its business, its list of members or the name and address of its process agent referred to in Paragraph (3) of Subsection A of this section.

C. Every such group, association or organization shall be subject to regulation as herein provided, subject, however, as to joint underwriting to applicable provisions of the Insurance Rate Regulation Law, and as to joint reinsurance to Sections 59A-17-13, 59A-17-32, 59A-17-34 and 59A-17-35 NMSA 1978.

D. No group, association or organization shall engage in an unfair or unreasonable practice with respect to its activities. If, after a hearing, the superintendent finds that an activity or practice of a group, association or organization is unfair or unreasonable or otherwise inconsistent with the provisions of the Insurance Rate Regulation Law, the superintendent may issue an order specifying the respects in which the activity or practice is unfair or unreasonable or otherwise inconsistent with the provisions of the Insurance Rate Regulation Law and requiring discontinuance of the activity or practice.

History: Laws 1984, ch. 127, 320; 1999, ch. 289, 24; 2007, ch. 367, 25.



Section 59A-17-26 - Binding agreements by insurers.

59A-17-26. Binding agreements by insurers.

No insurer shall assume an obligation to a person other than a policyholder or other insurers that with it are under common control or management or are members of a joint underwriting organization subject to the provisions of Section 59A-17-25 NMSA 1978, to use or adhere to certain rates or rules, and no other person shall impose a penalty or other adverse consequence for failure of an insurer to adhere to certain rates or rules except as to action by the superintendent in enforcement of Section 59A-17-12 NMSA 1978.

History: Laws 1984, ch. 127, 321; 2007, ch. 367, 26.



Section 59A-17-27 - Cooperative activities authorized.

59A-17-27. Cooperative activities authorized.

Cooperation among advisory organizations or among organizations and insurers in rate making or in other matters within the scope of the Insurance Rate Regulation Law is hereby authorized, provided the filings resulting from the cooperation are subject to provisions of the Insurance Rate Regulation Law applicable to filings generally. The superintendent may review the cooperative activities and practices and if, after a hearing, the superintendent finds that the activity or practice is unfair or unreasonable or otherwise inconsistent with the Insurance Rate Regulation Law, the superintendent may issue an order specifying the respects in which the activity or practice is unreasonable or otherwise inconsistent with the Insurance Rate Regulation Law and requiring discontinuance of the activity or practice.

History: Laws 1984, ch. 127, 322; 2007, ch. 367, 27.



Section 59A-17-28 - Recording, reporting of experience.

59A-17-28. Recording, reporting of experience.

The superintendent shall promulgate or approve reasonable rules, including rules providing statistical plans, for use by all insurers in the recording and reporting of loss and expense experience, so that the experience of an insurer may be made available to the superintendent at least annually in such form and detail as may be necessary to aid the superintendent in determining whether rating systems comply with applicable rate standards and requirements. In promulgating the rules and plans the superintendent shall give due consideration to the rating systems on file with the superintendent and, so that the rules and plans may be as uniform as practicable among the several states, to the rules and form of plans used for rating systems in other states. No insurer shall be required to record or report its experience on a classification basis inconsistent with its own rating system. The superintendent may designate one or more advisory organizations to assist the superintendent in gathering that experience and making compilations of that experience, which shall be made available to insurers, advisory organizations and the public.

History: Laws 1984, ch. 127, 323; 2007, ch. 367, 28.



Section 59A-17-29 - Exchange of data, consultation authorized.

59A-17-29. Exchange of data, consultation authorized.

A. The superintendent may promulgate reasonable rules and plans for interchange among insurers, advisory organizations and others, of data necessary for application of rating plans.

B. For furtherance of uniformity in administration of rate regulatory laws, the superintendent and every insurer and advisory organization may exchange information and experience data with insurance regulatory officials, insurers and advisory organizations in this and other states and may consult with them as to rate making and the application of rating systems.

History: Laws 1984, ch. 127, 324; 2007, ch. 367, 29.



Section 59A-17-30 - Information to be furnished insureds; hearings and appeals of insureds.

59A-17-30. Information to be furnished insureds; hearings and appeals of insureds.

A. Every advisory organization and every insurer that makes its own rates shall, within time frames promulgated by the superintendent or, in the absence of time frames, within a reasonable time after receiving written request, furnish to an insured affected by a rate made by it, or to the authorized representative of the insured, all pertinent information as to the rate.

B. Every advisory organization and every insurer that makes its own rates shall provide within this state reasonable means whereby a person aggrieved by the application of its rating system may be heard, in person or by the person's authorized representative, on the person's written request to review the manner in which the rating system has been applied in connection with the insurance afforded the person. If the advisory organization or insurer fails to grant or reject the request within thirty days after it is made, the applicant may proceed in the same manner as if the application had been rejected. A party affected by the action of the rate service organization or the insurer on the request may, within thirty days after written notice of the action, appeal to the superintendent, who, after a hearing, may affirm or reverse the action. If, after the hearing, it is determined that the rates charged by an insurer are in excess of the otherwise appropriate rate, the overcharge shall be refunded to the insured.

History: Laws 1984, ch. 127, 325; 2007, ch. 367, 30.



Section 59A-17-31 - False or misleading information.

59A-17-31. False or misleading information.

No person shall willfully withhold information from, or knowingly give false or misleading information to, the superintendent or statistical agency designated by the superintendent or advisory organization or insurer that will affect rates or rating plans under the Insurance Rate Regulation Law. Violation of this section shall be subject to the penalties provided under Section 59A-1-18 NMSA 1978.

History: Laws 1984, ch. 127, 326; 2007, ch. 367, 31.



Section 59A-17-32 - Examination of advisory and joint underwriting organizations, joint reinsurance pools and residual market mechanisms.

59A-17-32. Examination of advisory and joint underwriting organizations, joint reinsurance pools and residual market mechanisms.

A. To be informed about any matter related to enforcement of provisions of the Insurance Code [59A-1-1 NMSA 1978], the superintendent may examine the affairs and condition of any advisory or joint underwriting organization, joint reinsurance pool or residual market mechanism. The superintendent shall examine every advisory organization and conduct the examinations at intervals established by rules promulgated by the superintendent.

B. In lieu of all or part of an examination, or in addition to an examination, the superintendent may order an independent audit by certified public accountants or actuarial evaluation by actuaries approved by the superintendent, or may accept the report of an audit already made by certified public accountants or actuarial evaluation by actuaries approved by the superintendent, or the report of an examination made by the insurance supervisory official of another state.

C. Conduct of the examination, examiners and other personnel used by the superintendent in making the examinations, payment of costs of the examination by the examinee, examination report and review and adoption and the examination in general shall be subject to the applicable provisions of Chapter 59A, Article 4 NMSA 1978.

History: Laws 1984, ch. 127, 327; 2007, ch. 367, 32.



Section 59A-17-33 - Enforcement; cease and desist, injunctions; penalties.

59A-17-33. Enforcement; cease and desist, injunctions; penalties.

A. The superintendent shall enforce compliance with the provisions of the Insurance Rate Regulation Law. Whenever the superintendent believes that there is a violation of the Insurance Rate Regulation Law and that such violation is continuing, the superintendent shall serve upon the advisory, joint underwriting, joint reinsurance pool, residual market mechanism or insurer or other person violating, as the case may be, notice of a hearing before the superintendent to be held not less than twenty days after service of the notice, and requiring the organization or person to show cause why the superintendent should not order the organization or person to cease and desist from the violation.

B. The superintendent, through the attorney general, may maintain an action to enjoin a continuing violation of the Insurance Rate Regulation Law.

C. After hearing, the superintendent may suspend the license of an advisory organization or insurer that fails to comply with the superintendent's order within the time limited by the order or an extension of time that the superintendent may grant. The suspension shall not become effective until the time prescribed for an appeal has expired, or if an appeal has been taken, until the order has been affirmed; otherwise, the superintendent may determine when the suspension shall become effective, and the suspension shall remain in effect for the period fixed unless the superintendent modifies or rescinds the suspension, or until the order on which suspension is based is modified, rescinded or reversed.

D. If the superintendent finds that a person has violated any provision of the Insurance Rate Regulation Law, the superintendent may impose a penalty of not more than ten thousand dollars ($10,000) for each violation; but if the superintendent finds the violation to be willful, the superintendent may impose a penalty of not more than twenty-five thousand dollars ($25,000) for each violation. Such penalties may be in addition to any other penalty provided by law, and, if not paid voluntarily by the violator, may be collected through civil action in the district court of Santa Fe county in the name of the state of New Mexico on the relation of the insurance board.

E. For the purposes of this section, an insurer using a rate for which the insurer has failed to file the rate, supplementary rate information or supporting information, if Section 59A-17-9 NMSA 1978 requires the materials to be filed, shall have committed a separate violation for each day the failure continues.

History: Laws 1984, ch. 127, 328; 2007, ch. 367, 33.



Section 59A-17-34 - Hearings.

59A-17-34. Hearings.

A. Any person aggrieved by any action, threatened action or failure to act of the superintendent or otherwise under Chapter 59A, Article 17 NMSA 1978 shall have the same right to a hearing before the superintendent with respect thereto as provided for in general under Section 59A-4-15 NMSA 1978. Notice of hearing shall be given, the hearing conducted, rights and powers exercised and the superintendent's order on hearing made and given as provided as to hearings in general under the applicable provisions of Chapter 59A, Article 4 NMSA 1978.

B. Any person aggrieved by the superintendent's order issued pursuant to this section or by the superintendent's refusal to hold the hearing may appeal the order or refusal to the court of appeals.

History: Laws 1984, ch. 127, 329; 1990, ch. 110, 1; 1999, ch. 289, 25; 2011, ch. 127, 13; 2013, ch. 74, 20.



Section 59A-17-35 - Appeals from superintendent.

59A-17-35. Appeals from superintendent.

Any order made by the superintendent pursuant to Section 59A-17-34 NMSA 1978, or by the superintendent's refusal to hold a hearing, shall be subject to review by appeal to the court of appeals. The decision of the superintendent shall be set aside only if it is shown that the decision is arbitrary or capricious or reflects an abuse of discretion; is not supported by substantial evidence; or is otherwise not in accordance with the law. Upon institution of the appeal and for good cause shown upon motion and hearing, the court may, in the following cases, stay operation of the superintendent's order:

A. where, pursuant to the Insurance Rate Regulation Law, an advisory organization has been refused a license or an insurer has been refused a certificate of authority or had its license or certificate of authority suspended, it may, with leave of court, be allowed to continue to engage in business, subject to the provisions of the Insurance Rate Regulation Law, pending final disposition of its application for review; or

B. where any order of the superintendent shall provide for a change in a rate or rating system that results in an increase or decrease in rates, an insurer affected may, with leave of court pending final disposition of the proceedings in the court of appeals, continue to charge rates that existed prior to the order, on condition that the difference in the rates be deposited in a special escrow or trust account with a reputable financial institution by the insurer affected, to be held in trust by the insurer and to be retained by the insurer or paid to the holders of policies issued after the order of the court, as the court may determine.

History: Laws 1984, ch. 127, 330; 1990, ch. 110, 2; 1998, ch. 55, 63; 1999, ch. 265, 67; 1999, ch. 289, 26; 2007, ch. 367, 34; 2013, ch. 74, 21.



Section 59A-17-36 - Rate filing; failure to submit data; penalty.

59A-17-36. Rate filing; failure to submit data; penalty.

A. An insurer or advisory organization that makes a rate filing under the Insurance Rate Regulation Law and fails, without reasonable cause, to provide the data requested by the superintendent within thirty working days from the date of the request shall be subject to an administrative penalty as provided in Section 59A-1-18 NMSA 1978.

B. The superintendent may, for good cause shown, grant an extension of the thirty-day time period provided for in Subsection A of this section.

C. The insurer or advisory organization may, within ten days after entry of the order, request a hearing before the superintendent as provided in Section 59A-17-34 NMSA 1978.

History: 1978 Comp., 59A-17-36, enacted by Laws 1989, ch. 145, 2; 2007, ch. 367, 35.






Article 17A - Personal Insurance Credit Information Act

Section 59A-17A-1 - Short title.

59A-17A-1. Short title.

This act [Chapter 59A, Article 17A NMSA 1978] may be cited as the "Personal Insurance Credit Information Act".

History: Laws 2005, ch. 275, 1.



Section 59A-17A-2 - Purpose and application.

59A-17A-2. Purpose and application.

The Personal Insurance Credit Information Act regulates the use of credit information in the underwriting, rating or renewal of personal insurance for the protection of consumers and applies to personal insurance written by an insurer or a group of affiliated insurers authorized to do business in this state or written pursuant to the FAIR Plan Act [59A-29-1 NMSA 1978], but does not apply to commercial insurance or any other types of insurance.

History: Laws 2005, ch. 275, 2.



Section 59A-17A-3 - Definitions.

59A-17A-3. Definitions.

As used in the Personal Insurance Credit Information Act:

A. "adverse action" means a denial or cancellation of, an increase in a charge for or a reduction or other adverse or unfavorable change in the terms of coverage or amount of insurance, existing or applied for, in connection with the underwriting, rating or renewal of personal insurance, which adverse action occurs when an insurer offers insurance at less favorable terms than it would have offered a consumer if the consumer's credit information had been more favorable;

B. "affiliate" means a company that directly or indirectly controls, is controlled by or is under the common ownership or control of another company;

C. "company placement" means the assignment of a consumer to a particular insurer within a group of affiliates;

D. "consumer" means an individual applicant or insured whose credit information is relied upon or used to calculate an insurance score for underwriting, rating or renewing a personal insurance coverage;

E. "consumer reporting agency" means a person or entity that, for monetary fees, dues or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties;

F. "credit information" means a written, oral or other communication of information prepared by a consumer reporting agency or provided by the consumer on an application for or renewal of credit, bearing on a consumer's credit worthiness, credit standing or credit capacity, that is used or expected to be used or collected in whole or in part for the purpose of underwriting, rating or renewing a personal insurance coverage;

G. "insurance score" means a number or rating that is derived from an algorithm, computer application, model or other process that is based in whole or in part on credit information and is used for underwriting, rating or renewing personal insurance coverage; and

H. "personal insurance" means private passenger automobile, homeowners', motorcycle, mobile-homeowners', boat, personal watercraft, snowmobile, recreational vehicle, noncommercial dwelling fire, personal umbrella or any other type of insurance policy that is individually underwritten for personal, family or household use.

History: Laws 2005, ch. 275, 3; 2013, ch. 74, 22.



Section 59A-17A-4 - Use of credit information; limits on use.

59A-17A-4. Use of credit information; limits on use.

An insurer or group of affiliated insurers authorized to do business in New Mexico that uses credit information to underwrite, rate or renew personal insurance coverage shall not:

A. use an insurance score that is calculated using income, gender, address, race, color, national origin, religion or marital status of the consumer as a factor;

B. deny, cancel or fail to renew coverage, or base a consumer's company placement, tier placement or rates, on the basis of credit information or an insurance score without consideration of other underwriting factors permitted by state law;

C. consider an absence of credit information or an inability to calculate an insurance score in underwriting, rating or renewing personal insurance coverage unless the insurer:

(1) classifies the consumer as having average or better than average credit information for that insurer or group of affiliated insurers; or

(2) excludes the use of credit information as a factor in rating or underwriting personal insurance coverage;

D. take adverse action against a consumer based upon credit information, or upon an insurance score calculated from credit information, submitted more than ninety days before the date of notice of the adverse action;

E. use credit information upon renewal unless the insurer obtains current credit information and recalculates the insurance score at least every thirty-six months. Upon the request of a consumer, an insurer that uses credit information upon renewal shall obtain current credit information and recalculate an insurance score. An insurer shall not be required to obtain current credit information or recalculate an insurance score more frequently than every twelve months except for the correction of an error as described in Section 6 of the Personal Insurance Credit Information Act [59A-17A-6 NMSA 1978]. The Personal Insurance Credit Information Act does not require an insurer to obtain current credit information or recalculate an insurance score if:

(1) an improved insurance score would not cause the consumer to be placed in a more favorably priced company or tier of the insurer; or

(2) the insurer does not rely upon credit information or an insurance score to underwrite, rate or renew the consumer's personal insurance coverage;

F. use an insurance score in whole or in part to deny, restrict or alter the fees charged for a premium payment plan; or

G. use credit inquiries as a factor in any insurance scoring methodology or to underwrite, rate or renew personal insurance coverage.

History: Laws 2005, ch. 275, 4.



Section 59A-17A-5 - Exception procedures.

59A-17A-5. Exception procedures.

A. As used in this section, "extraordinary life circumstance" means:

(1) an acute or chronic medical condition, illness, injury or disease;

(2) divorce;

(3) death of a spouse, child or parent;

(4) involuntary loss of employment for more than three consecutive months;

(5) identity theft;

(6) total or other loss that makes a home uninhabitable; or

(7) other circumstances prescribed by the superintendent in a rule.

B. Insurers that use credit information to calculate an insurance score or to underwrite, rate or renew personal insurance coverage shall, upon written request from a consumer, provide a reasonable exception to the insurer's rates, rating classifications, company placement, tier placement or underwriting policies, procedures or guidelines when that consumer's credit information has been adversely impacted by an extraordinary life circumstance that has occurred within three years of the date of application for or renewal of personal insurance coverage.

C. Insurers shall file their extraordinary life circumstances exception policies and procedures and amendments to the policies and procedures with the superintendent. Filings shall include the following:

(1) a list of extraordinary life circumstances;

(2) procedures describing how a consumer may apply for the extraordinary life circumstances exception;

(3) a description of the required substantiating information;

(4) general guidelines for when an extraordinary life circumstances exception will be granted;

(5) a description of how a consumer's treatment in underwriting or rating would be modified by the granting of an extraordinary life circumstances exception;

(6) time frames for considering the extraordinary life circumstances exception request; and

(7) any other information prescribed by the superintendent in a rule.

D. An insurer's extraordinary life circumstances exception policies and procedures shall be effective for use upon filing with the superintendent.

E. The superintendent may disapprove an insurer's extraordinary life circumstances exception policies or procedures at any time upon providing the insurer with a sixty-day written notice setting forth the reasons for the disapproval. Disapproval shall be based upon a determination that the extraordinary life circumstances exception policies and procedures as contained in the filing are inadequate pursuant to this section, and the notice of disapproval shall specify the respects in which they are inadequate. An insurer affected by a disapproval may request a hearing before the superintendent pursuant to Section 59A-4-15 NMSA 1978, and the request for a hearing stays the effectiveness of the disapproval. No disapproval shall affect an action or determination made by an insurer concerning an application or policy of insurance made prior to the date of a notice of final determination of the disapproval.

F. An insurer may require the consumer to provide reasonable, independently verifiable written documentation of the event and the direct effect of the event on the consumer's credit before granting an exception.

G. An insurer that grants an extraordinary life circumstances exception shall maintain that exception for an amount of time that is reasonable for the particular circumstance. Once that reasonable amount of time is exhausted, the insurer is not required to grant another exception for the same specific extraordinary life circumstance.

H. An insurer is not out of compliance with a law or rule relating to underwriting, rating or rate filing as a result of granting an exception under this section.

History: Laws 2005, ch. 275, 5.



Section 59A-17A-6 - Error correction.

59A-17A-6. Error correction.

If it is determined by a consumer reporting agency that a consumer's credit information is inaccurate or incomplete and the insurer is notified of this determination by the consumer reporting agency or the consumer, the insurer or its group of affiliated insurers shall re-underwrite and rerate the consumer's personal insurance coverage within thirty days of receiving the notice, refund any overpaid premium and, if necessary, make a related adjustment, including company placement, consistent with its filed underwriting and rating guidelines.

History: Laws 2005, ch. 275, 6.



Section 59A-17A-7 - Initial notification of use of credit information.

59A-17A-7. Initial notification of use of credit information.

A. If an insurer uses credit information to calculate an insurance score to underwrite, rate or renew personal insurance coverage, the insurer shall disclose to the consumer at least once, either at the time of application or upon the first renewal subsequent to December 31, 2005, in writing or in the same medium as the application or renewal, that it uses that information.

B. An insurer may use the following disclosure language to comply with the requirements of this section: "In connection with your application for insurance coverage, we may review and use information contained in your credit report to help determine your premium or your eligibility for coverage.".

History: Laws 2005, ch. 275, 7.



Section 59A-17A-8 - Adverse action notification.

59A-17A-8. Adverse action notification.

A. If an insurer takes an adverse action based upon credit information, the insurer shall notify the consumer in writing, or in the same medium as the application or renewal, of the nature of the adverse action, the reasons for the adverse action and the insurer's extraordinary life circumstances exception policies and procedures as provided by Section 5 of the Personal Insurance Credit Information Act [59A-17A-5 NMSA 1978].

B. The notification shall identify, in clear and simple language and in descending order of importance, the four most important factors that prevented the consumer from receiving a more favorable insurance score. The factors shall be identified with sufficient specificity that a consumer can identify the factors on a standard credit report.

C. In addition to the information described in Subsections A and B of this section, the notification shall include any other language prescribed by rule issued by the superintendent.

History: Laws 2005, ch. 275, 8.



Section 59A-17A-9 - Insurance scoring filings.

59A-17A-9. Insurance scoring filings.

A. Insurers and groups of affiliated insurers that use credit information or insurance scores to underwrite, rate or renew personal insurance coverage shall, prior to implementation or amendment, file with the superintendent their scoring models and all scoring ingredients and processes, including all criteria, matrices, weightings and score ranges, as well as all resulting rating factors and rating elements, and all resulting guidelines for accepting coverage, for company placement and for tier placement. A filing shall provide examples, either through electronic spreadsheets, formulas, tables or detailed written documentation, of how scores and underwriting and rating results can be obtained. The filing shall be provided on an affiliated group basis whenever an insurer is an affiliate of an insurance group.

B. A filing that includes credit information or insurance scoring shall include loss experience justifying the design and use of the model.

C. If an insurer files a scoring model that has already been filed with the superintendent by a rate service organization licensed by the superintendent pursuant to Section 59A-17-19 NMSA 1978, the insurer may reference the rate service organization's filing of the model. In such circumstances, if the insurer deviates in any way from the referenced model filed by the rate service organization, the insurer must explain in detail the nature of such deviations.

D. Scoring models, processes and guidelines shall become effective and may be used on the date of filing with the superintendent.

E. The superintendent may issue an order to disapprove a filing at any time upon providing the insurer with a sixty-day written notice of the disapproval. Any such disapproval shall be based upon a determination that the filing under this section is either inadequate pursuant to Subsection A of this section, will result in rates that do not comply with the applicable requirements of the Insurance Rate Regulation Law [59A-17-1 NMSA 1978] or will result in uses not compliant with Section 4 of the Personal Insurance Credit Information Act [59A-17A-4 NMSA 1978]. The notice of disapproval shall specify the bases for the disapproval and the date on which the filing shall be deemed no longer effective. An insurer affected by such a disapproval may request a hearing before the superintendent pursuant to Section 59A-4-15 NMSA 1978, and the request for hearing stays the effectiveness of the disapproval. No disapproval shall affect an action or determination made by an insurer concerning applications or policies of insurance made prior to the date of notice of final determination of the disapproval.

F. Filings made pursuant to this section shall be considered confidential trade secrets under the Uniform Trade Secrets Act [57-3A-1 NMSA 1978].

History: Laws 2005, ch. 275, 9.



Section 59A-17A-10 - Rulemaking authority.

59A-17A-10. Rulemaking authority.

The superintendent may adopt rules the superintendent deems necessary to implement and ensure full compliance with the provisions of the Personal Insurance Credit Information Act.

History: Laws 2005, ch. 275, 10.



Section 59A-17A-11 - Severability.

59A-17A-11. Severability.

If any part or application of the Personal Insurance Credit Information Act is held invalid, the remainder or its application to other situations or persons shall not be affected.

History: Laws 2005, ch. 275, 11.






Article 18 - The Insurance Contract

Section 59A-18-1 - Scope of article.

59A-18-1. Scope of article.

Chapter 59A, Article 18 NMSA 1978 applies as to all insurance policies and annuity contracts of authorized insurers covering individuals resident, or risks located, or insurance protection to be rendered in this state, other than:

A. reinsurance;

B. policies or contracts not issued for delivery in this state nor delivered in this state, except for contracts for or endorsements of workers' compensation insurance when the workers' compensation risk insured arises from the employment of a worker performing work for an employer in New Mexico and that employer is not domiciled in New Mexico;

C. wet marine and transportation insurance, as defined in Section 59A-7-5 NMSA 1978 [repealed]; or

D. surplus lines insurance contracts, unless such contracts are specifically included by rule.

History: Laws 1984, ch. 127, 331; 1988, ch. 119, 3; 2011, ch. 127, 14.



Section 59A-18-2 - "Policy" defined.

59A-18-2. "Policy" defined.

As used in this article "policy" means any contract of insurance, indemnity, health care, suretyship or annuity between the insurer and the insured, by whatever name such contract is called, and includes all clauses, riders, endorsements and papers which are a part thereof.

History: Laws 1984, ch. 127, 332.



Section 59A-18-3 - "Premium" defined.

59A-18-3. "Premium" defined.

As used in the Insurance Code "premium" means the consideration for insurance or for an annuity, by whatever name called. Any "assessment," or any "membership," "policy," "survey," "inspection," "service" or similar fee or other charge in consideration for an insurance or annuity contract or procurement thereof is part of the premium.

History: Laws 1984, ch. 127, 333.



Section 59A-18-3.1 - Closed block of business.

59A-18-3.1. Closed block of business.

As used in Chapter 59A, Article 18 NMSA 1978, "closed block of business" means a policy or group of policies that division rules identify as closed because an insurer no longer markets or sells the policy or group of policies or because the policy's or group of policies' enrollment has decreased.

History: Laws 2011, ch. 144, 10.



Section 59A-18-3.2 - "Block of business" defined.

59A-18-3.2. "Block of business" defined.

As used in Chapter 59A, Article 18 NMSA 1978, "block of business" means a particular policy or pool that provides health insurance, that an insurer issues to one or more individuals and that includes distinct benefits, services and terms.

History: Laws 2011, ch. 144, 11.



Section 59A-18-4 - Insurable interest; personal insurance.

59A-18-4. Insurable interest; personal insurance.

A. Any individual of competent legal capacity may procure or effect an insurance contract upon his own life or body for the benefit of any person. No person shall procure or cause to be procured any insurance contract upon the life or body of another individual unless the benefits under such contract are payable to the individual insured or his personal representatives, or to a person having, at the time such contract was made, an insurable interest in the individual insured.

B. If the beneficiary, assignee or other payee under any contract made in violation of this section receives from the insurer any benefits thereunder accruing upon the death, disablement or injury of the individual insured, the individual insured or personal representative may maintain an action to recover such benefits from the person so receiving them.

C. As used in this section, "insurable" interest as to such personal insurance means that every person has an insurable interest in the life, body and health of himself, if an individual, and in the life, body and health of other individuals as follows:

(1) in the case of individuals related closely by blood or by law, a substantial interest engendered by love and affection; and

(2) in the case of other persons, a lawful and substantial economic interest in having the life, health or bodily safety of the insured individual continue, as distinguished from an interest which would arise only, or would be enhanced in value, by the death, disablement or injury of the individual insured.

D. An individual party to a contract or option for purchase or sale of an interest in a business partnership or firm, or of shares of stock of a corporation or of an interest in such shares, has an insurable interest in the life, body and health of each individual party to such contract and for the purposes of such contract only, in addition to any insurable interest which may otherwise exist as to such individual.

E. An insurer shall be entitled to rely upon all statements, declarations and representations made by an applicant for insurance relative to the insurable interest of the applicant in the insured; and no insurer shall incur legal liability, except as set forth in the policy, by virtue of any untrue statements, declarations or representations so relied upon in good faith by the insurer.

History: Laws 1984, ch. 127, 334.



Section 59A-18-5 - Insurable interest, life insurance; exception when certain institutions designated beneficiary.

59A-18-5. Insurable interest, life insurance; exception when certain institutions designated beneficiary.

A. Life insurance contracts may be entered into in which the person paying the consideration for the insurance has no insurable interest in the life of the individual insured, where charitable, benevolent, educational or religious institutions or their agencies are designated irrevocably as the beneficiaries thereof.

B. In making such contracts the person paying the premium shall make and sign the application therefor as owner, and shall designate irrevocably a charitable, benevolent, educational or religious institution or an agency thereof as the beneficiary or beneficiaries of such contract. The application shall be signed also by the individual whose life is to be insured.

C. Nothing in this section shall prohibit any combination of the applicant, premium payer, owner and beneficiary from being the same person.

D. Such a contract shall be valid and binding among the parties thereto, notwithstanding the absence otherwise of an insurable interest in the life of the individual insured.

History: Laws 1984, ch. 127, 335.



Section 59A-18-6 - Insurable interest, property.

59A-18-6. Insurable interest, property.

A. No contract of insurance of property or of any interest in property or arising from property shall be enforceable as to the insurance except for the benefit of persons having an insurable interest in the things insured as at the time of the loss.

B. "Insurable interest" as used in this section means any actual, lawful and substantial economic interest in the safety and preservation of the subject of the insurance free from loss, destruction, pecuniary damage or impairment.

History: Laws 1984, ch. 127, 336.



Section 59A-18-7 - Power to contract for insurance; purchase of insurance or annuity by minor.

59A-18-7. Power to contract for insurance; purchase of insurance or annuity by minor.

A. Any person of competent legal capacity may contract for insurance.

B. Any minor not less than fifteen (15) years of age may, notwithstanding his minority, contract for annuities or for insurance upon his own life or health, or on the person of another individual in whom the minor has an insurable interest. Such a minor shall, notwithstanding such minority, be deemed competent to exercise all rights and powers with respect to or under any such contract as might be exercised by an individual of full legal age, and may at any time surrender his interest in any such contract and give valid discharge for any benefit accruing or money payable thereunder. Such a minor shall not, by reason of his minority, be entitled to rescind, avoid or repudiate the contract, nor to rescind, avoid or repudiate any exercise of a right or privilege thereunder, except that such a minor not otherwise emancipated, shall not be bound by any unperformed agreement to pay by promissory note or otherwise, any premium on any such annuity or insurance contract. Any annuity or insurance contract procured by or for a minor under this subsection shall be made payable either to the minor or his estate or to a person having an insurable interest in the minor's life.

History: Laws 1984, ch. 127, 337.



Section 59A-18-8 - Consent of insured; life, health insurance.

59A-18-8. Consent of insured; life, health insurance.

No life or health insurance contract upon an individual, except a contract of group life insurance or of group or blanket health insurance, shall be made or effectuated unless at the time of the making of the contract, such individual applies therefor or has consented thereto in writing, except in the following cases:

A. A spouse may effectuate such insurance upon the other spouse;

B. Any person having an insurable interest in the life of a minor, or any person upon whom a minor is dependent for support and maintenance, may effectuate insurance upon the life of or pertaining to such minor; and

C. Family policies may be issued insuring any two (2) or more members of a family on an application signed by either parent, a stepparent, a guardian, or by a husband or wife.

History: Laws 1984, ch. 127, 338.



Section 59A-18-9 - Alteration of application; life, health insurance.

59A-18-9. Alteration of application; life, health insurance.

No alteration of any written application for any life or health insurance policy or annuity contract shall be made by any person other than the applicant without his written consent, except that insertions may be made by the insurer for administrative purposes only in such manner as to indicate clearly that such insertions are not to be ascribed to the applicant.

History: Laws 1984, ch. 127, 339.



Section 59A-18-10 - Application as evidence.

59A-18-10. Application as evidence.

A. The insured shall not be bound by any statement made in the application, and no application for issuance of any life or health insurance policy or annuity contract shall be admissible in evidence in any action relative to such policy or contract, unless a true copy of the application was attached to or otherwise made a part of the policy or contract when issued. This subsection does not apply to industrial life insurance policies.

B. If any policy of life or health insurance or annuity contract delivered in this state is reinstated or renewed, and the insured, beneficiary, annuitant or assignee of the policy or contract makes written request to the insurer for a copy of the application, if any, for such reinstatement or renewal, the insurer shall, within fifteen (15) days after receipt of such request at its home office or any of its branch offices, deliver or mail a copy of the application to the person making the request. If such copy is not so delivered or mailed, the insurer shall be precluded from introducing the application as evidence in any action or proceeding based upon or involving such policy or contract or its reinstatement or renewal. If such a request is from a beneficiary or assignee, the time within which the insurer is required to furnish a copy of the application shall not begin to run until after receipt of evidence satisfactory to the insurer of the beneficiary's or assignee's vested interest in the policy or contract.

C. As to kinds of insurance other than life or health insurance or annuity contract, no application for insurance signed by or on behalf of the insured shall be admissible in evidence in any action between the insured and the insurer arising out of the policy so applied for, if the insurer has failed, at expiration of thirty (30) days after receipt by the insurer at its home office or branch office, of a written demand therefor by or on behalf of the insured, to furnish to the insured a copy of the application reproduced by any legible means.

History: Laws 1984, ch. 127, 340.



Section 59A-18-11 - Representation in application.

59A-18-11. Representation in application.

A. The insured shall not be bound by any statement made in an application for a policy unless a copy of such application is attached to or endorsed on the policy when issued as a part thereof. If any such policy delivered or issued for delivery to any person in this state shall be reinstated or renewed and the insured or the beneficiary or assignee of such policy shall make written request to the insurance company for a copy of the application, if any, for such reinstatement or renewal, the insurance company shall within fifteen days after the receipts of such request at its home office or any branch office of the insurance company, deliver or mail to the person making such request, a copy of such application. If such copy shall not be so delivered or mailed, the insurance company shall be precluded from introducing such application as evidence in any action or proceeding based upon or involving such policy or its reinstatement or renewal.

B. No alteration of any written application for any such policy shall be made by any person other than the applicant without his written consent, except that insertions may be made by the insurance company, for administrative purposes only, in such manner as to indicate clearly that such insertions are not to be ascribed to the applicant.

C. The falsity of any statement in the application for any policy covered by this Code may not bar the right to recovery thereunder unless such false statement materially affected either the acceptance of the risk or hazard assumed by the insurance company.

History: Laws 1984, ch. 127, 341.



Section 59A-18-12 - Filing of forms and classifications; review of effect upon insured.

59A-18-12. Filing of forms and classifications; review of effect upon insured.

A. An insurance policy, health care plan or annuity contract shall not be delivered or issued for delivery in this state, nor shall an assumption certificate, endorsement, rider or application that becomes a part of a policy or health care plan be used, until a copy of the form and the classification of risks pertaining to the policy or health care plan has been filed with the superintendent. Except for a filing for health insurance or health care plan rates, a filing shall be made at least sixty days before its proposed effective date. A filing made pursuant to this section shall not become effective nor shall it be used until approved by the superintendent pursuant to Section 59A-18-14 NMSA 1978, at which time it may be used. A filing related to health insurance or health care plan or rates shall be subject to the provisions of Section 5 [59A-18-13 NMSA 1978] of this 2011 act. A filing for any kind of insurance other than life insurance, health care plans or health insurance, as defined in the Insurance Rate Regulation Law, shall be deemed to meet the requirements of Chapter 59A, Article 18 NMSA 1978 to become effective unless disapproved pursuant to Section 59A-18-14 NMSA 1978 by the superintendent before the expiration of the waiting period or an extension of the waiting period; provided, that:

(1) this subsection shall not apply as to policies, contracts, endorsements or riders of unique and special character not for general use or offering but designed and used solely as to a particular insured or risk;

(2) if the superintendent has exempted a person or a class of persons or a market segment from a part or all of the provisions of the Insurance Rate Regulation Law pursuant to Subsection C of Section 59A-17-2 NMSA 1978, the superintendent also may exempt by rule that person, class of persons or market segment from a part or all of the provisions of this subsection;

(3) an insurer subject to the Insurance Rate Regulation Law may authorize an advisory organization to file policy forms, endorsements and other contract language and related attachment rules on its behalf. Reference filings shall be made prior to their use or by other methods the superintendent may allow by rule; and

(4) the superintendent may, by rule, exempt various lines and kinds of commercial insurance, as defined in the Insurance Rate Regulation Law, from some or all of the requirements of this subsection.

B. A workers' compensation insurance policy covering a risk arising from the employment of a worker performing work for an employer in New Mexico when that employer is not domiciled in New Mexico shall not be issued or become effective, nor shall any endorsement or rider covering such a risk be issued or become effective, until a copy of the form and the classification of risks pertaining thereto have been filed with the superintendent.

C. An insured, a beneficiary or, in the public interest of the state, the attorney general, may in writing request the insurer to review the manner in which its filing has been applied as to insurance or health care plan afforded the insured, the beneficiary, or the attorney general. If the insurer fails to make a review and grant appropriate relief within thirty days after the request is received, the insured, the beneficiary or the attorney general may file a written complaint and request for a hearing with the superintendent stating grounds relied upon. If the complaint charges a violation of the Insurance Code and the superintendent finds that the complaint was made in good faith and that the insured, the beneficiary or the attorney general would be aggrieved if the violation is proved, the superintendent shall hold a hearing, with notice to the insured, the beneficiary or the attorney general and insurer stating the grounds of complaint. If upon the hearing the superintendent finds the complaint justified, the superintendent shall order the insurer to correct the matter complained of within a reasonable time specified but not less than twenty days after a copy of the order was mailed to or served upon the insurer.

D. All filings submitted pursuant to this section shall be filed electronically. The superintendent may designate an entity to receive the electronic filings submitted pursuant to this section.

E. As used in this section, "health insurance" or "health care plan" means a hospital and medical expense-incurred policy, plan or contract offered by a health insurer; nonprofit health service provider; health maintenance organization; managed care organization; or provider service organization; "health insurance" or "health care plan" does not include an individual policy intended to supplement major medical group-type coverage such as medicare supplement, long-term care, disability income, specified disease, accident-only, hospital indemnity or any other limited-benefit health insurance policy.

History: Laws 1984, ch. 127, 342; 1987, ch. 244, 9; 1988, ch. 119, 4; 1993, ch. 320, 57; 2002, ch. 64, 1; 2003, ch. 202, 11; 2007, ch. 367, 36; 2009, ch. 182, 2; 2011, ch. 144, 2.



Section 59A-18-13 - Approval or disapproval of health insurance forms.

59A-18-13. Approval or disapproval of health insurance forms.

A. With policy, endorsement, rider and application forms and classification of risks filed by the insurer with the superintendent under Section 59A-18-12 NMSA 1978 as to health insurance and health care plans, the insurer shall also file with the superintendent its rates applicable to such health insurance forms. An insurer shall not use any form that has not been approved by the superintendent or that is not in effect in accordance with Section 59A-18-14 NMSA 1978.

B. All filings submitted pursuant to this section shall be filed electronically. The superintendent may designate an entity to receive the electronic filings submitted pursuant to this section.

History: Laws 1984, ch. 127, 343; 1987, ch. 244, 10; 2003, ch. 397, 1; 2009, ch. 182, 3; 2011, ch. 144, 3.



Section 59A-18-13.1 - Adjusted community rating.

59A-18-13.1. Adjusted community rating.

A. Every insurer, fraternal benefit society, health maintenance organization or nonprofit health care plan that provides primary health insurance or health care coverage insuring or covering major medical expenses shall, in determining the initial year's premium charged for an individual, use only the rating factors of age, gender pursuant to Subsection B of this section, geographic area of the place of employment and smoking practices, except that for individual policies the rating factor of the individual's place of residence may be used instead of the geographic area of the individual's place of employment.

B. In determining the initial and any subsequent year's rate, the difference in rates in any one age group that may be charged on the basis of a person's gender shall not exceed another person's rates in the age group by more than the following percentage of the lower rate for policies issued or delivered in the respective year; provided, however, that gender shall not be used as a rating factor for policies issued or delivered on or after January 1, 2014:

(1) twenty percent for calendar year 2010;

(2) fifteen percent for calendar year 2011;

(3) ten percent for calendar year 2012; and

(4) five percent for calendar year 2013.

C. No person's rate shall exceed the rate of any other person with similar family composition by more than two hundred fifty percent of the lower rate, except that the rates for children under the age of nineteen or children aged nineteen to twenty-five who are full-time students may be lower than the bottom rates in the two hundred fifty percent band. The rating factor restrictions shall not prohibit an insurer, fraternal benefit society, health maintenance organization or nonprofit health care plan from offering rates that differ depending upon family composition.

D. The provisions of this section do not preclude an insurer, fraternal benefit society, health maintenance organization or nonprofit health care plan from using health status or occupational or industry classification in establishing:

(1) rates for individual policies; or

(2) the amount an employer may be charged for coverage under the group health plan.

E. As used in Subsection D of this section, "health status" does not include genetic information.

F. The superintendent shall adopt regulations to implement the provisions of this section.

History: Laws 1994, ch. 75, 26; 1997, ch. 22, 1; 1997, ch. 243, 18; 1998, ch. 41, 1; 2010, ch. 95, 1



Section 59A-18-13.2 - Health insurance; health care plan rates filing requirements.

59A-18-13.2. Health insurance; health care plan rates filing requirements.

A. All health insurance or health care plan rates filed by an insurer with the superintendent pursuant to Section 59A-18-12 NMSA 1978 shall include all related forms.

B. An insurer shall not use a rate without prior approval of the superintendent pursuant to Section 6 [59A-18-13.3 NMSA 1978] of this 2011 act and compliance with the provisions of that act.

C. Upon making a filing pursuant to Subsection A of this section, an insurer shall provide written notice to policyholders and beneficiaries potentially affected by the insurer's filing. The language of the notice shall meet the minimum language simplification standards in the Policy Language Simplification Law [59A-19-1 NMSA 1978]. The insurer shall provide, at a minimum, the following in its notice:

(1) a summary of the rates, including any percentage changes in the rates;

(2) a summary of all related form changes;

(3) an explanation of form and rate changes; and

(4) the policyholder or beneficiary rights under the Insurance Code [59A-1-1 NMSA 1978], including the right to comment on the filing for the thirty days following the posting on the division's web site as required by Subsection D of this section.

D. Within twelve days of the filing, the superintendent shall make available on the division's web site in language that shall meet the minimum language simplification standards in the Policy Language Simplification Law the following information provided by the insurer that relates to each block of business included in the filing:

(1) the information required by Subsection C of this section;

(2) the proposed rates;

(3) a brief description of how the revised rates were determined, including the general description and source of each assumption used;

(4) the expected medical loss ratio and, for blocks of business in existence for at least three years, the medical loss ratio for the three years preceding the date of filing, accompanied by supporting information as to how the blocks of business will meet the requirements for medical loss ratio in state and federal law;

(5) if medical costs, including utilization and compensation rates, are alleged to justify a rate increase, the filing shall identify in the aggregate the types of expenditures in those categories that support the premium rate increase in the geographic area covered;

(6) for blocks of business in existence for at least three years, premium revenues, claims history, losses and reserves for the three years preceding the date of filing, accompanied by supporting documentation; and

(7) whether the insurer has ceased to actively offer or sell to new applicants a block of business for which it seeks a rate increase.

E. Regarding an insurer's overall insurance operations in the state for the three years preceding the date of filing, the superintendent shall make available on the division's web site, at a minimum, the following information that the insurer provides:

(1) a list detailing which blocks of business are open and which are closed to new enrollment;

(2) reserves and surpluses for all product lines sold in the state and a reasonable estimate of the expected reserves and surpluses; and

(3) changes in total medical and administrative costs over the previous three years.

F. The superintendent shall post a link on the division's web site to the most recent annual financial statement and actuarial memorandum that the insurer has filed with the division.

G. Notwithstanding any other provision of this section, upon request by an insurer, the superintendent may exempt from disclosure any part of the filing that the superintendent determines to contain proprietary information and that would, if disclosed, harm competition. Pending the superintendent's determination under this subsection, the superintendent shall not disclose the part of a filing that is the subject of an insurer's request.

H. On the date that the superintendent posts a filing pursuant to Subsection D of this section, the superintendent shall open a thirty-day public comment period for policyholders and the general public, during which the policyholders and the general public may make comments online or in writing. The superintendent shall post on the division's web site in a manner easily accessible to the public all comments made during the thirty-day public comment period.

I. All filings submitted pursuant to this section shall be filed electronically. The superintendent may designate an entity to receive the electronic filings submitted pursuant to this section.

J. As used in this section, "health insurance" or "health care plan" means a hospital and medical expense-incurred policy, plan or contract offered by a health insurer; nonprofit health service provider; health maintenance organization; managed care organization; or provider service organization; "health insurance" or "health care plan" does not include an individual policy intended to supplement major medical group-type coverage such as medicare supplement, long-term care, disability income, specified disease, accident-only, hospital indemnity or any other limited-benefit health insurance policy.

History: Laws 2011, ch. 144, 5.



Section 59A-18-13.3 - Health insurance filings; grounds and procedure for approval or disapproval.

59A-18-13.3. Health insurance filings; grounds and procedure for approval or disapproval.

A. The superintendent shall issue a final order within sixty days of the filing date for health insurance filings made on rates. The superintendent shall consider any public comment made pursuant to Subsection H of Section 59A-18-13.2 NMSA 1978. The superintendent shall issue findings and shall approve any rates on the following grounds:

(1) the proposed rate is in compliance with federal law and the Insurance Code;

(2) the proposed rate does not contain, or incorporate by reference, any inconsistent, ambiguous or misleading clause, exception or condition that deceptively affects the risk purported to be assumed in the general coverage of the contract or that encourages misrepresentation of the policy or its benefits;

(3) the proposed rate is actuarially sound and is supported by the actuarial memorandum submitted;

(4) the proposed rate is reasonable, not excessive or inadequate and not unfairly discriminatory; and

(5) the proposed rate is based upon administrative expenses that are permitted by federal and state law.

B. In order to determine whether the proposed rates are reasonable, actuarially sound and based on reasonable administrative expenses, the superintendent shall consider, at a minimum:

(1) the financial position of the insurer's insurance operations in the state, including surplus and reserves as reported in the latest three years' financial statements filed by the insurer;

(2) information provided to the superintendent for calculation of the amount of the insurer's direct services reimbursement pursuant to Section 59A-22-50, 59A-23C-10, 59A-46-51 or 59A-47-46 NMSA 1978;

(3) any anticipated change in the number of enrollees if the proposed rate is approved;

(4) changes to covered benefits or health benefit plan design;

(5) the insurer's compliance with all federal and state requirements for pooling risk and for participation in risk adjustment programs in effect under federal and state law; and

(6) the reliability and accuracy of the information provided in order to assure a meaningful review.

C. No final order shall be issued until after the close of the public comment period pursuant to Subsection H of Section 59A-18-13.2 NMSA 1978.

D. In rate filings for which the superintendent holds a hearing on reconsideration pursuant to Section 59A-4-15 NMSA 1978, the superintendent shall issue a final order within sixty days of the hearing.

E. A final order of the superintendent under this section may be appealed to the court of appeals pursuant to the provisions of Section 59A-18-13.5 NMSA 1978 within twenty days.

F. As used in this section, "health insurance" or "health care plan" means a hospital and medical expense- incurred policy, plan or contract offered by a health insurer; nonprofit health service provider; health maintenance organization; managed care organization; or provider service organization; "health insurance" or "health care plan" does not include an individual policy intended to supplement major medical group-type coverage such as medicare supplement, long-term care, disability income, specified disease, accident-only, hospital indemnity or any other limited-benefit health insurance policy.

History: Laws 2011, ch. 144, 6; 2013, ch. 74, 23.



Section 59A-18-13.5 - Review of health insurance or plan rates; appeal to court of appeals from superintendent.

59A-18-13.5. Review of health insurance or plan rates; appeal to court of appeals from superintendent.

A. In a matter arising from an order of the superintendent on appeal pursuant to Section 59A-18-13.3 NMSA 1978, an aggrieved party may appeal to the court of appeals.

B. The court of appeals shall consider the superintendent's order on appeal and reverse the order only if the court determines:

(1) after evaluation of the record of evidence as a whole, that the superintendent's decision was not based on substantial evidence as to whether the proposed rates are reasonable, actuarially sound and based on reasonable administrative expenses;

(2) that the superintendent's decision was arbitrary, capricious or an abuse of discretion; or

(3) that the superintendent's decision on appeal is otherwise not in accordance with law.

History: Laws 2011, ch. 144, 8; 2013, ch. 74, 24.



Section 59A-18-13.6 - Pooling of closed blocks of business.

59A-18-13.6. Pooling of closed blocks of business.

For the purpose of determining the rate of any policy within a closed block of business, the superintendent may require an insurer to pool the experience of a closed block of business with all appropriate blocks of business that are not closed in accordance with Section 59A-18-13.1 NMSA 1978. An insurer shall not apply a rate penalty or surcharge beyond that which reflects the experience of a pool combined in accordance with this section.

History: Laws 2011, ch. 144, 9.



Section 59A-18-14 - Grounds, procedure for disapproval.

59A-18-14. Grounds, procedure for disapproval.

A. The superintendent shall review any filing, except any filing by a health insurance issuer for a change in rate, made pursuant to Section 59A-18-12 or 59A-18-13 NMSA 1978 within sixty days of the filing date. The superintendent shall approve any form if the superintendent finds that it complies with the Insurance Code [59A-1-1 NMSA 1978] and shall disapprove any form, classification of risks or rate only on one or more of the following grounds:

(1) if the form is in any respect in violation of or does not comply with the Insurance Code;

(2) if the form contains, or incorporates by reference where such incorporation is otherwise permissible, any inconsistent, ambiguous or misleading clauses or exceptions and conditions that deceptively affect the risk purported to be assumed in the general coverage of the contract, or that encourage misrepresentation of the policy or its benefits;

(3) if the benefits offered are unreasonably restricted in relation to the premium charged;

(4) if the form has a title, heading or other indication of its provisions that is misleading or if the form is printed in such type or manner of reproduction as to be difficult to read; or

(5) if purchase of the form is being solicited by advertising, communication or dissemination of information that is deceptive or misleading.

B. If the superintendent disapproves any form during the sixty-day review period, the superintendent shall give the insurer written notice of the disapproval, stating the grounds for the disapproval.

C. After expiration of the sixty-day review period referred to in Subsection A of this section or at any time after having approved a form, the superintendent may, after a hearing thereon, disapprove a form or withdraw a previous approval on any of the grounds stated in Subsection A of this section. The superintendent's order issued on such hearing shall state the grounds for disapproval or withdrawal of previous approval and the date, not less than twenty days after the date of the order, when disapproval or withdrawal of approval shall become effective.

D. Any filing for a rate by a health insurance issuer shall be reviewed pursuant to the provisions of Section 6 [59A-18-13.3 NMSA 1978] of this 2011 act.

E. As used in this section, "health insurance issuer" means a health insurer; nonprofit health service provider; health maintenance organization; managed care organization; or provider service organization that offers a hospital and medical expense-incurred policy, plan or contract; "health insurance issuer" does not include a person that offers an individual policy intended to supplement major medical group-type coverage such as medicare supplement, long-term care, disability income, specified disease, accident-only, hospital indemnity or any other limited-benefit health insurance policy.

History: Laws 1984, ch. 127, 344; 1987, ch. 244, 11; 2011, ch. 144, 4.



Section 59A-18-16 - Continuation of coverage and conversion rights; accident and health insurance policies; notice.

59A-18-16. Continuation of coverage and conversion rights; accident and health insurance policies; notice.

Subject to the provisions of the Health Insurance Portability Act [59A-23E-1 NMSA 1978]:

A. every accident and health insurance policy that provides hospital, surgical and medical expense benefits and that is delivered, issued for delivery or renewed in this state on or after January 1, 1985 shall provide:

(1) if an individual policy, covered family members the right to continue such policy as the named insured or through a conversion policy upon the death of the named insured or upon the divorce, annulment or dissolution of marriage or legal separation of the spouse from the named insured; or

(2) if a group policy:

(a) each member or employee of the group insured the right to continue such coverage for a period of six months and thereafter through a conversion policy upon termination of membership or employment with the group insured; and

(b) covered family members of an employee or member of the group insured the right to continue such coverage through a converted or separate policy upon the death of the member or employee of the group insured or upon the divorce, annulment or dissolution of marriage or legal separation of the spouse from the member or employee of the group insured.

Where a continuation of coverage or conversion is made in the name of the spouse of the named insured or the spouse of the employee or member of the group insured, such coverage may, at the option of the spouse, include coverage for dependent children for whom the spouse has responsibility for care and support;

B. the right to a continuation of coverage or conversion pursuant to this section shall not exist with respect to any member or employee of the group insured or any covered family member in the event the coverage terminates for nonpayment of premium, nonrenewal of the policy or the expiration of the term for which the policy is issued. With respect to any member or employee of the group insured or any covered family member who is eligible for medicare or any other similar federal or state health insurance program, the right to a continuation of coverage or conversion shall be limited to coverage under a medicare supplement insurance policy as defined by the rules and regulations adopted by the superintendent;

C. coverage continued through the issuance of a converted or separate policy shall be provided at a reasonable, nondiscriminatory rate to the insured and shall consist of a form of coverage then being offered by the insurer as a conversion policy in the jurisdiction where the person exercising the conversion right resides that most nearly approximates the coverage of the policy from which conversion is exercised. Continued and converted coverages shall contain renewal provisions that are not less favorable to the insured than those contained in the policy from which the conversion is made, except that the person who exercises the right of conversion is entitled only to have included a right to coverage under a medicare supplement insurance policy, as defined by the rules and regulations adopted by the superintendent, after the attainment of the age of eligibility for medicare or any other similar federal or state health insurance program;

D. at the time of inception of coverage, the insurer shall furnish to each covered family member who is eighteen years of age or over and to each employee or member of the group insured a statement setting forth in summary form the continuation of coverage and conversion provisions of the policy;

E. the insurer shall notify in writing each employee or member, upon that employee's or member's termination of employment or membership with the group insured, of the continuation and conversion provisions of the policy. The employer may give the written notice specified herein. The employer should notify the insurer of the employee's or member's change of status and last known address. Under no circumstances shall the employer have any civil liability under the conversion provisions of the Insurance Code [59A-1-1 NMSA 1978];

F. the eligible employee or member of the group insured or covered family member exercising the continuation or conversion right shall notify the employer or insurer and make payment of the applicable premium within thirty days following the date of the notification given by the insurer pursuant to Subsection E of this section. There shall be no lapse of coverage during the period in which conversion is available;

G. coverage shall be provided through continuation or conversion without additional evidence of insurability and shall not impose any preexisting condition, limitations or other contractual time limitations other than those remaining unexpired under the policy or contract from which continuation or conversion is exercised;

H. benefits otherwise payable under a converted or separate policy may be reduced so they are not, during the first policy year of the converted or separate policy, in excess of those that would have been payable under the policy from which conversion is exercised. Benefits, if any, otherwise payable under a converted or separate policy are not payable for a loss claimed under the policy from which conversion is exercised; and

I. any probationary or waiting period set forth in the converted or separate policy is deemed to commence on the effective date of the applicant's coverage under the original policy.

History: Laws 1984, ch. 127, 345.1; 1987, ch. 259, 18; 1997, ch. 243, 19.



Section 59A-18-16.1 - Group coverage discontinuance and replacement.

59A-18-16.1. Group coverage discontinuance and replacement.

The superintendent may promulgate reasonable rules and regulations to establish requirements for group coverage discontinuance and replacement.

History: 1978 Comp., 59A-18-16.1, enacted by Laws 1993, ch. 320, 58.



Section 59A-18-16.2 - Health insurance or health plan form and rate filings; superintendent; rulemaking; compliance with federal law.

59A-18-16.2. Health insurance or health plan form and rate filings; superintendent; rulemaking; compliance with federal law.

The superintendent shall adopt rules:

A. to define terms used regarding forms, rates, reviews and blocks of business that an insurer or health care plan submits in filing matters;

B. to govern any additional filing requirements the superintendent deems appropriate;

C. to provide notice of hearings and the grounds on which the hearings have been requested;

D. to meet criteria for review in accordance with federal law; and

E. that the superintendent deems appropriate to carry out the provisions of Chapter 59A, Article 18 NMSA 1978.

History: Laws 2011, ch. 144, 12.



Section 59A-18-17 - Standard provisions, in general.

59A-18-17. Standard provisions, in general.

A. Insurance contracts shall contain such standard or uniform provisions as are required by applicable provisions of the Insurance Code [59A-1-1 NMSA 1978] pertaining to contracts of particular kinds of insurance.

B. No policy shall contain a provision inconsistent with or contradictory to a standard or uniform provision used or required to be used, but the superintendent may approve a substitute provision that is, in the superintendent's opinion, not less favorable in any particular to the insured, owner or beneficiary than the provision otherwise required or that is designed to comply with Chapter 59A, Article 19 NMSA 1978.

C. Insurance coverage provided in residential property insurance policies shall provide coverage for the cost to repair or replace without deduction for depreciation. If the insured elects to effectuate repairs to the property by the insured's own self, a reasonable overhead expense shall be allowed.

D. In lieu of the provisions required by the Insurance Code for contracts for particular kinds of insurance, substantially similar provisions required by the laws of the domicile of a foreign or alien insurer may be used when approved by the superintendent.

E. A policy issued by a domestic insurer for delivery in another jurisdiction may contain any provision required or permitted under the laws of such jurisdiction.

F. To protect consumers as well as enhance the value of consumer information systems, the superintendent may specify minimum coverage provisions that homeowners insurance policies, private passenger non-fleet automobile insurance policies or other lines or kinds of insurance policies that are priced in a consumer information system shall contain, provided that such minimum coverage provisions are contained in the majority of policies in force in New Mexico for that line or kind of insurance. An insurer that does not offer a policy that contains the minimum coverage provisions specified by the superintendent for a line or kind of insurance shall not be included in a consumer information system for that line or kind of insurance. The superintendent shall not compel an insurer to offer a policy containing minimum coverage provisions specified by the superintendent.

History: Laws 1984, ch. 127, 346; 1993, ch. 85, 1; 2007, ch. 367, 37.



Section 59A-18-18 - Charter, bylaw provisions.

59A-18-18. Charter, bylaw provisions.

No policy shall contain any provision purporting to make any portion of the charter, bylaws or other constituent document of the insurer (other than the subscriber's agreement or power of attorney of a reciprocal insurer) a part of the contract unless such portion is set forth in full in the policy.

History: Laws 1984, ch. 127, 347.



Section 59A-18-19 - Execution of policies.

59A-18-19. Execution of policies.

A. Every policy shall be executed in the name of and on behalf of the insurer by its officer, attorney-in-fact, employee or representative duly authorized by the insurer.

B. A facsimile signature of any such executing individual may be used in lieu of an original signature.

C. No policy which is otherwise valid shall be rendered invalid by reason of the apparent execution thereof on behalf of the insurer by the imprinted facsimile signature of an individual not authorized so to execute as of the date of the policy.

History: Laws 1984, ch. 127, 348.



Section 59A-18-20 - Underwriters' and combination policies.

59A-18-20. Underwriters' and combination policies.

A. Two (2) or more authorized insurers may jointly issue, and shall be jointly and severally liable on, an underwriters' policy bearing their names. Any one insurer may issue policies in the name of an underwriter's department and such policy shall plainly show the true name of the insurer.

B. Two (2) or more insurers may, with the superintendent's approval, issue a combination policy containing additional provisions substantially as follows:

(1) that the insurers executing the policy shall be severally liable for the full amount of any loss or damage, according to the terms of the policy, or for specified percentages or amounts thereof, aggregating the full amount of insurance under the policy; and

(2) that service of process, or of any notice or proof of loss required by such policy, upon any of the insurers executing the policy shall constitute service upon all such insurers.

C. This section does not apply to cosurety obligations.

History: Laws 1984, ch. 127, 349.



Section 59A-18-21 - Validity, construction of noncomplying forms.

59A-18-21. Validity, construction of noncomplying forms.

A. A policy delivered or issued for delivery after the effective date of the Insurance Code [59A-1-1 NMSA 1978] to any person in this state in violation of the Insurance Code but otherwise binding on the insurer, shall be held valid, but shall be construed as provided in the Insurance Code.

B. Any condition, omission or provision not in compliance with the requirements of the Insurance Code and contained in any policy, rider or endorsement issued after the effective date of the Insurance Code and otherwise valid shall not thereby be rendered invalid but shall be interpreted and applied in accordance with such condition, omission or provision as would have applied had the same been in full compliance with the Insurance Code.

History: Laws 1984, ch. 127, 350.



Section 59A-18-22 - Binders.

59A-18-22. Binders.

A. While acting within the scope of authority granted by the insurer, binders or other contracts for temporary insurance may be made by an agent orally or in writing, and shall be deemed to include all the usual terms of the policy as to which the binder was given together with such applicable endorsements as are designated in the binder, except as superseded by the clear and express terms of the binder.

B. No binder shall be valid beyond the issuance of the policy as to which given, or beyond ninety (90) days for written binders, fifteen days for oral, from its effective date, whichever period is the shorter.

C. If the policy has not been issued a binder may be extended or renewed beyond such ninety (90) or fifteen days with the written approval of the insurer.

D. This section shall not apply as to life or health insurances; and binders under the standard fire policy are governed by Section 492 of the Insurance Code and not by this section.

History: Laws 1984, ch. 127, 351.



Section 59A-18-23 - Delivery of policy, motor vehicle vendors, mortgagees, pledgees.

59A-18-23. Delivery of policy, motor vehicle vendors, mortgagees, pledgees.

A. If the original policy is delivered or is so required to be delivered to or for deposit with any vendor, mortgagee or pledgee of any motor vehicle, in which policy any interest of the vendee, mortgagor or pledgor in or with respect to such vehicle is insured, a duplicate of the policy setting forth the name and address of the insurer, insurance classification of vehicle, type of coverage, limits of liability, premiums for the respective coverages, and duration of the policy, or memorandum thereof containing the same information, shall be delivered by the vendor, mortgagee or pledgee to each such vendee, mortgagor or pledgor named in the policy or coming within the group of persons designated in the policy to be so included. If the policy does not provide coverage of legal liability of the vendee, mortgagor or pledgor for injury to persons or damage to property of third parties, a statement of such fact shall be printed, written or stamped conspicuously on the face of the duplicate policy or memorandum.

B. This section does not apply to inland marine floater policies.

History: Laws 1984, ch. 127, 352.



Section 59A-18-24 - Insurance producers; whom they represent.

59A-18-24. Insurance producers; whom they represent.

A licensed insurance producer appointed as insurance producer by an insurer shall, in any controversy between the insured or the insured's beneficiary and the insurer, be held to be the agent of the insurer that issued the insurance solicited or applied for, anything in the application or policy to the contrary notwithstanding; and a broker licensed to transact insurance business in this state, in any controversy between the insured or the insured's beneficiary and the insurer issuing the insurance through its licensed insurance producer at request of the broker, shall be held to be the agent of the insured, anything in the application or policy to the contrary notwithstanding, unless under particular circumstances it is found that the broker is representing the insurer. This section shall not apply as to surplus line brokers, nor as to acts of the insurance producer in fraud or attempted fraud of the insurer or acts of the broker in fraud or attempted fraud of the insured.

History: Laws 1984, ch. 127, 353; 2016, ch. 89, 60.



Section 59A-18-25 - Allowance for inflation.

59A-18-25. Allowance for inflation.

Where amounts of insurance under group, blanket or other forms of life, annuity or health insurance coverage are now or hereafter limited to specified dollar amounts by any provision of the Insurance Code, the insurer may, with the superintendent's approval and notwithstanding the statutory limit otherwise applicable, increase the dollar amount of coverage in particular policies or contracts as reasonably necessary to offset devaluation of dollar purchasing power because of inflation, and to provide current coverage in amount reasonably related to dollar purchasing power at the time such statutory limit was enacted. The superintendent may promulgate reasonable rules and regulations for effectuation of this section under which the increased amounts of coverage may be applied generally and without approval by the superintendent of increases in each instance.

History: Laws 1984, ch. 127, 354.



Section 59A-18-26 - Payment discharges insurer.

59A-18-26. Payment discharges insurer.

Whenever the proceeds of or payments under a life or health insurance policy or annuity contract heretofore or hereafter issued become payable in accordance with the terms of the policy or contract, or exercise of any right or privilege thereunder, and the insurer makes payment thereof in accordance with the terms of the policy or contract or in accordance with any written assignment thereof, the person then designated in the policy, contract or assignment as being entitled thereto shall be entitled to receive such proceeds or payments and to give full acquittance therefor; and such payment shall fully discharge the insurer from all claims under the policy or contract unless, before payment is made, the insurer has received at its home office written notice by or on behalf of some other person that such other person claims to be entitled to such payment or some interest in the policy or contract.

History: Laws 1984, ch. 127, 355.



Section 59A-18-27 - Forms of proof of loss to be furnished.

59A-18-27. Forms of proof of loss to be furnished.

Upon receiving due notice of a claim of loss under an insurance contract issued or assumed by it, an insurer shall promptly furnish to the insured claimant such forms of proof of loss as it may require for completion by such person, but the insurer shall not have any responsibility for or with respect to completion of such proof or the manner of any such completion or attempted completion.

History: Laws 1984, ch. 127, 356.



Section 59A-18-27.1 - Universal claim forms.

59A-18-27.1. Universal claim forms.

A. The superintendent shall devise or designate universal forms to be utilized by every health insurer, including health maintenance organizations, nonprofit health plans and fraternal organizations offering any type of health coverage for individuals residing in this state, for the purpose of receiving claims under their policies. In preparing the forms, the superintendent may consult with insurers, trade associations and other interested parties. Upon adoption of the final forms by the superintendent, he shall notify the insurers affected by sending them a specimen copy of the adopted forms and an explanation of the requirements of this section. Every covered insurer shall begin using the adopted forms not later than six months following the date of the superintendent's notification.

B. A health insurer may not refuse to accept a claim submitted on uniform claim forms adopted pursuant to Subsection A of this section, but may accept claims submitted on any other form.

C. A health insurer does not violate this section by using a claim form that the insurer has been required to use by the state or federal government.

History: 1978 Comp., 59A-18-27.1, enacted by Laws 1993, ch. 126, 2.



Section 59A-18-28 - Notice; waiver.

59A-18-28. Notice; waiver.

The acknowledgment by any insurance company of the receipt of notice given under any policy covered by this code [Chapter 59A NMSA 1978], or the furnishing of forms for filing proofs of loss, or the acceptance of such proofs, or the investigation of any claim thereunder shall not operate as a waiver of any of the rights of the insurance company in defense of any claim arising under such policy.

History: Laws 1984, ch. 127, 357.



Section 59A-18-29 - Cancellation of certain policies.

59A-18-29. Cancellation of certain policies.

A. An insurer or agent may at any time cancel a policy for nonpayment of premium thereon when due, whether the premium is payable directly to the insurer or agent or indirectly under any premium financing plan or extension of credit. The insurer or agent shall give the named insured written notice of such cancellation not less than ten (10) days prior to the effective date of the cancellation.

B. An insurer may cancel its policy without cause at any time within sixty (60) days next following original issuance and effective date of the policy. The insurer shall give the named insured written notice of such cancellation not less than ten (10) days prior to the effective date of the cancellation, which effective date shall fall within such sixty (60) day period.

C. Subject to Subsection A above, after expiration of the sixty (60) day period referred to in Subsection B an insurer or agent shall not cancel except for reasonable cause such policies and for such causes, and with advance notice of cancellation for such period of time, as may from time to time be provided by rules and regulations of the superintendent. Such rules and regulations may also require that statement of the reasons for such cancellation be contained in the notice of cancellation given to specified persons.

D. Notice of cancellation may be given by personal delivery to the named insured or by mailing the notice postage-paid addressed to the named insured at his address last of record with the insurer. Notice so mailed shall be deemed given when deposited in a mail depository of the United States post office.

E. There shall be no liability on the part of and no cause of action shall arise against any insurer or other person for furnishing information as to reasons for cancellation or for any statement made or information given pursuant to this section.

F. This section shall not apply as to life insurance or annuity contracts, health insurance contracts, title insurance, inland marine insurance contracts, or to any insurance policy which by its terms is not cancellable during the term of the policy at the option of the insurer.

History: Laws 1984, ch. 127, 358.



Section 59A-18-30 - Disclosure of premium and claim data.

59A-18-30. Disclosure of premium and claim data.

A. An insurer shall for a policy of insurance coverage provide the named insured of the policy with premium and claim data within sixty days of receipt of a written request from the named insured.

B. As used in this section "premium and claim data" shall include:

(1) the sum of all premiums charged or billed by the insurer for the insurance policy;

(2) the sum of all amounts paid out pursuant to claims covered under the policy;

(3) a list of all pending claims against the policy which are open; and

(4) cumulative loss or claim reserves chargeable to the policy.

C. None of the provisions of this section shall be applicable to life insurance policies or group insurance policies.

History: 1978 Comp., 59A-18-31, enacted by Laws 1987, ch. 281, 1.



Section 59A-18-31 - Accident and health policy or certificate provisions relating to individuals who are eligible for medical benefits under the medicaid program.

59A-18-31. Accident and health policy or certificate provisions relating to individuals who are eligible for medical benefits under the medicaid program.

A. Each individual or group policy or certificate of accident or health insurance that is delivered, issued for delivery or renewed in this state shall include provisions that require benefits paid on behalf of a child or other insured person under the policy or certificate to be paid to the human services department when:

(1) the human services department has paid or is paying benefits on behalf of the child or other insured person under the state's medicaid program pursuant to Title XIX of the federal Social Security Act, 42 U.S.C. 1396, et seq.;

(2) payment for the services in question has been made by the human services department to the medicaid provider; and

(3) the insurer is notified that the insured individual receives benefits under the medicaid program and that benefits must be paid directly to the human services department.

B. The notice required under Paragraph (3) of Subsection A of this section may be accomplished through an attachment to the claim by the human services department for insurance benefits when the claim is first submitted by the human services department to the insurer.

C. Notwithstanding any other provisions of law, checks in payment for claims pursuant to any individual or group policy or certificate of accident or health insurance for health care services provided to insured individuals who are also eligible for benefits under the medicaid program and provided by medical providers qualified to participate under the policy or certificate shall be made payable to the provider. The insurer may be notified that the insured individual is eligible for medicaid benefits through an attachment to the claim by the provider for insurance benefits when the claim is first submitted by the provider to the insurer.

D. No individual or group accident or health policy or certificate delivered, issued for delivery or renewed in this state on or after the effective date of this section shall contain any provision denying or limiting insurance benefits because services are rendered to an insured who is eligible for or who has received medical assistance under the medicaid program of this state.

E. To the extent that payment for covered expenses has been made pursuant to the state medicaid program for health care items or services furnished to an individual, in any case where an insurer has a legal liability to make payments, the state is considered to have acquired the rights of the individual to payment by the insurer for those health care items or services.

History: 1978 Comp., 59A-18-31, enacted by Laws 1989, ch. 183, 1; 1994, ch. 64, 1.



Section 59A-18-32 - Certificates of property or casualty insurance.

59A-18-32. Certificates of property or casualty insurance.

A. As used in this section:

(1) "certificate of insurance" means any document or instrument prepared or issued by an insurer or insurance producer as evidence of property or casualty insurance coverage, but excludes an insurance policy, insurance binder, policy endorsement or automobile insurance identification or information card; and

(2) "insurance producer" means a person required to be licensed pursuant to the laws of New Mexico to sell, solicit or negotiate property or casualty insurance.

B. A person shall not prepare, issue or require the issuance of a certificate of insurance on property, operations or risks located in New Mexico unless an insurer or an agent of an insurer has filed the certificate of insurance form with the superintendent at least sixty days before its proposed effective date. The superintendent shall review any filing made pursuant to this subsection within sixty days of the filing date. The superintendent shall prohibit the use of a certificate of insurance form if the form:

(1) is unfair, misleading or deceptive;

(2) violates public policy; or

(3) violates any law, including any rule promulgated by the superintendent.

C. If the superintendent prohibits a certificate of insurance form during the sixty-day review period, the superintendent shall give the insurer written notice of the disapproval, stating the grounds for disapproval. After the expiration of the sixty-day review period, a filing shall be deemed to meet the requirements of this section to become effective unless prohibited pursuant to this section.

D. An individual insurer shall not be required to file a certificate of insurance form if that form is:

(1) the current edition of a standard certificate of insurance form that is promulgated by the association for cooperative operations research and development, the American association of insurance services or the insurance services office and that is filed with and approved by the superintendent pursuant to Subsection E of this section; or

(2) a certificate of insurance form whose content and wording are specifically provided for by federal law or regulation or a law or rule of New Mexico.

E. The superintendent shall review any filing made pursuant to Paragraph (1) of Subsection D of this section within sixty days of the filing date. A filing made pursuant to Paragraph (1) of Subsection D of this section shall not be used until approved by the superintendent. The superintendent shall approve any form if the superintendent finds that it complies with the Insurance Code. After the expiration of the sixty-day review period, a filing shall be deemed to meet the requirements of this section to become effective unless disapproved pursuant to this subsection.

F. A filing submitted pursuant to this section shall be filed electronically. The superintendent may designate an entity to receive the electronic filings submitted pursuant to this section.

G. A certificate of insurance is not an insurance policy and does not affirmatively or negatively amend, extend or alter the coverage afforded by the policy to which the certificate of insurance refers. A certificate of insurance shall not confer to any person new or additional rights beyond the express provisions of the insurance policy to which it refers.

H. A person shall not:

(1) alter or modify a certificate of insurance form filed with the superintendent; or

(2) prepare, issue or require the issuance of a certificate of insurance that:

(a) contains any false or misleading information concerning the insurance policy to which the certificate of insurance refers; or

(b) purports to affirmatively or negatively alter, amend or extend the coverage provided by the insurance policy to which the certificate of insurance refers.

I. A contract number or description in a certificate of insurance shall not indicate that the insurance policy complies with the insurance or indemnification requirements of a contract. A person shall not certify in a certificate of insurance that the insurance policy to which it refers complies with the insurance or indemnification requirements of a contract.

J. An insurer or insurance producer shall notify a person of the cancellation or nonrenewal of or material change to an insurance policy only if that person has the right to notice pursuant to the terms of the insurance policy or an endorsement to an insurance policy. The insurance policy or endorsement to an insurance policy shall govern the terms and conditions of the notice. A certificate of insurance shall not alter the terms and conditions of the notice.

K. The provisions of this section apply to all certificates of insurance issued in connection with property, operations or risks in New Mexico, regardless of the location of the policyholder, insurer, insurance producer or person requiring the issuance of a certificate of insurance.

L. A certificate of insurance or any other document or correspondence prepared, issued or required in violation of this section shall be void.

History: Laws 2013, ch. 100, 2.






Article 19 - Policy Language Simplification

Section 59A-19-1 - Short title; exclusive control.

59A-19-1. Short title; exclusive control.

A. This article [Chapter 59A, Article 19 NMSA 1978] may be referred to as the "Policy Language Simplification Law".

B. No other statute of this state setting language simplification standards shall apply as to any policy forms.

History: Laws 1984, ch. 127, 360.



Section 59A-19-2 - Scope of article.

59A-19-2. Scope of article.

A. This article applies as to all policies, group certificates, benefit or service certificates, contracts, plans or agreements providing coverage as to life or health of human beings, and delivered or issued for delivery in this state by any insurer, fraternal benefit society, nonprofit health service corporation, prepaid health care plan, dental care plan, vision care plan, pharmaceutical plan, health maintenance organization and all similar organizations now or hereafter authorized to transact business in this state under any law of this state. The superintendent shall, by regulation, make this article applicable to any other policy, certificate, contract, plan or agreement of insurance when he determines that person delivering or issuing can reasonably comply with the provisions of this article.

B. This article shall not apply as to:

(1) any policy which is a security subject to federal jurisdiction;

(2) any group policy covering a group of one thousand (1,000) or more lives at date of issue, other than a group credit life insurance policy or a group credit health insurance policy; except, that any certificate issued pursuant to a group policy and delivered or issued for delivery in this state is not exempt;

(3) any group annuity contract which is a funding vehicle for a pension, profit-sharing or deferred compensation plan;

(4) any form used in connection with, or as a conversion from, or as an addition to, or in exchange pursuant to a contractual provision for, a policy delivered or issued for delivery in this state on an initial form approved or permitted to be issued prior to the date such initial form must be approved under this article; or

(5) the renewal of a policy delivered or issued for delivery prior to the date such policy form must be approved under this article.

History: Laws 1984, ch. 127, 359.



Section 59A-19-3 - Definitions.

59A-19-3. Definitions.

For the purposes of this article:

A. "issuer" means the insurer, fraternal benefit society, nonprofit health service corporation, prepaid health plan, dental care plan, vision care plan, pharmaceutical plan, health maintenance organization or other organization referred to in Subsection A of Section 359 [59A-19-2 NMSA 1978] of this code; and

B. "policy" means any policy, group certificate, benefit or service contract, plan or agreement referred to in Subsection A of Section 359 of this code.

History: Laws 1984, ch. 127, 361.



Section 59A-19-4 - Minimum language simplification standards.

59A-19-4. Minimum language simplification standards.

A. In addition to any other requirements of law, no policy forms shall be delivered or issued for delivery in New Mexico on or after the dates such form must be approved under this article, unless:

(1) the text achieves a minimum score of forty (40) on the Flesch reading ease test or an equivalent score on any other comparable test as provided in Subsection C of this section;

(2) it is printed, except for specification pages, schedules and tables, in not less than ten-point type, one point leaded;

(3) the style, arrangement and overall appearance of the policy give no undue prominence to any portion of the text of the policy or to any endorsements or riders; and

(4) it contains a table of contents or an index of the principal sections of the policy if the policy has more than three thousand (3,000) words printed on three (3) or fewer pages of text, or if the policy has more than three (3) pages regardless of the number of words.

B. For the purpose of this section, a Flesch reading ease test score shall be measured by the following method:

(1) for policy forms containing ten thousand (10,000) words or less of text, the entire form shall be analyzed. For policy forms containing more than ten thousand (10,000) words, the readability of two (2) two-hundred-word samples per page may be analyzed instead of the entire form. The samples shall be separated by at least twenty (20) printed lines;

(2) the number of words and sentences in the text shall be counted and the total number of words divided by the total number of sentences. The figure obtained shall be multiplied by a factor of 1.015;

(3) the total number of syllables shall be counted and divided by the total number of words. The figure obtained shall be multiplied by a factor of 84.6;

(4) the sum of the figures computed under Paragraphs (2) and (3) of this subsection subtracted from 206.835 equals the Flesch reading ease score for the policy form;

(5) for the purposes of Paragraphs (2), (3) and (4) of this subsection the following procedures shall be used:

(a) a contraction, hyphenated word, or numbers and letters, when separated by spaces, shall be counted as one word;

(b) a unit of words ending with a period, semicolon or colon, but excluding headings and captions, shall be counted as a sentence; and

(c) a syllable means a unit of spoken language consisting of one or more letters of a word as divided by an accepted dictionary. Where the dictionary shows two (2) or more equally acceptable pronunciations of a word, the pronunciation containing fewer syllables may be used; and

(6) as used in this section, "text" includes all printed matter except the following:

(a) the name and address of the issuer; the name, number or title of the policy; the table of contents or index; captions and subcaptions; specification pages, schedules or tables; and

(b) any policy language which is drafted to conform to the requirements of any federal law, regulation or agency interpretation; any policy language required by any collectively bargained agreement; any medical terminology; any words which are defined in the policy; and any policy language required by law or regulation; provided, however, the issuer identifies the language or terminology excepted by this subparagraph and certifies in writing that the language or terminology is entitled to be excepted from this subparagraph.

C. Any other reading test may be approved by the superintendent for use as an alternative to the Flesch reading ease test if it is comparable in result to the Flesch reading ease test.

D. Filings subject to this section shall be accompanied by a certificate signed by an officer of the issuer stating that it meets the minimum reading ease score on the test used or stating that the score is lower than the minimum required but should be approved in accordance with Section 364 [59A-19-6 NMSA 1978] of this article. To confirm the accuracy of any certification, the superintendent may require the submission of further information to verify the certification in question.

E. At the option of the issuer, riders, endorsements, applications and other forms made a part of the policy may be scored as separate forms or as part of the policy with which they may be used.

History: Laws 1984, ch. 127, 362.



Section 59A-19-5 - Superintendent may allow lower reading ease score.

59A-19-5. Superintendent may allow lower reading ease score.

The superintendent may, in his sole discretion, authorize use of a policy form having a lower score than the Flesch reading ease score required in Paragraph A(1) of Section 362 [59A-19-4 NMSA 1978] of this article if he finds that a lower score:

A. will provide a more accurate reflection of the readability of a policy form;

B. is warranted by the nature of a particular policy form or type or class of policy forms; or

C. is caused by certain policy language which is drafted to conform to requirements of any state law, regulation or agency interpretation.

History: Laws 1984, ch. 127, 363.



Section 59A-19-6 - Approval of forms.

59A-19-6. Approval of forms.

A. A policy form meeting the requirements of Subsection A of Section 362 [59A-19-4 NMSA 1978] of this article shall be approved notwithstanding the provisions of any other laws which specify the contents of policies, if the policy form provides for policyholders and claimants protection not less favorable than they would be entitled to under such laws.

B. Any non-English language policy shall be deemed to be in compliance with Paragraph (1), Subsection A, of Section 362 of this article if the issuer certifies to the superintendent in writing that the policy is translated from an English-language policy which complies with such paragraph.

History: Laws 1984, ch. 127, 364.



Section 59A-19-7 - Effective date of approval requirement.

59A-19-7. Effective date of approval requirement.

A. This article applies to all policy forms filed with the superintendent on or after July 1, 1984. No policy form shall be delivered or issued for delivery in New Mexico on or after July 1, 1987 unless approved by the superintendent or permitted to be issued under this article. Any policy form which has been approved by the superintendent or permitted to be issued prior to July 1, 1987 and which meets the standards set by this article need not be refiled with the superintendent for approval, but may continue to be delivered or issued for delivery in this state upon the issuer filing with the superintendent a list of such forms identified by form number and accompanied by a certificate as to each such form in the manner provided in Subsection D of Section 362 [59A-19-4 NMSA 1978] of this article.

B. The superintendent, in his sole discretion, may extend the dates referred to in Subsection A of this section.

History: Laws 1984, ch. 127, 365.






Article 20 - Life Insurance and Annuity Contracts

Section 59A-20-1 - Scope of article.

59A-20-1. Scope of article.

This article [Chapter 59A, Article 20 NMSA 1978] applies only to contracts of life insurance, endowments and annuities, other than reinsurance, group life insurance and group annuities; except that Section 395 [59A-20-30 NMSA 1978] (variable contract law) shall also apply as to group life and group annuity contracts.

History: Laws 1984, ch. 127, 366.



Section 59A-20-2 - "Annuity", "industrial life insurance" defined.

59A-20-2. "Annuity", "industrial life insurance" defined.

For the purposes of the Insurance Code:

A. an "annuity" is a contract under which obligation is assumed by the issuer to make periodic payments for a specific term or terms where the making or continuance of all or some such payments or the amount of any such payment is dependent upon continuance of human life, except payments made pursuant to optional modes of settlement under authority of Section 108 [59A-7-2 NMSA 1978] ("life" insurance defined) of the Insurance Code. Such a contract which includes extra benefits of the kinds set forth in Section 108 ("life" insurance defined) or Section 109 [59A-7-3 NMSA 1978] ("health" insurance defined) of the Insurance Code shall nevertheless be deemed to be an annuity if such extra benefits constitute a subsidiary or incidental part of the entire contract; and

B. "industrial life insurance" is that form of life insurance written under policies in face amount of two thousand five hundred dollars ($2,500) or less, and bearing the words "industrial policy" or "weekly premium policy" or words of similar import imprinted on the face thereof as part of descriptive matter, and under which premiums are payable monthly or more often.

History: Laws 1984, ch. 127, 367.



Section 59A-20-3 - Standard provisions required.

59A-20-3. Standard provisions required.

A. No insurer shall deliver or issue for delivery in this state any life insurance policy unless the policy contains in substance all of the applicable standard provisions required by Sections 369 through 380 [59A-20-4 to 59A-20-15 NMSA 1978] of this article, subject to Section 346 [59A-18-17 NMSA 1978] of the Insurance Code as to waiver or use of substitute provisions with the superintendent's approval.

B. This section does not apply as to group or pure endowment policies, annuity contracts or any provision of a life insurance policy or contract supplemental thereto relating to disability benefits or additional benefits in event of death by accident or accidental means.

C. Any of such provisions or portions thereof not applicable to single premium or nonparticipating or term policies, or insurance granted in exchange for lapsed or surrendered policies, shall to that extent not be incorporated therein.

History: Laws 1984, ch. 127, 368.



Section 59A-20-4 - Grace period.

59A-20-4. Grace period.

There shall be a provision that a grace period of thirty (30) days, or, at the option of the insurer, of one month of not less than thirty (30) days, or of four (4) weeks in the case of industrial life insurance policies the premiums for which are payable more frequently than monthly, shall be allowed within which the payment of any premium after the first may be made, during which period of grace the policy shall continue in full force. The insurer may impose an interest charge not in excess of six percent per annum for the number of days of grace elapsing before the payment of the premium, and whether or not such interest charge is imposed, if a claim arises under the policy during such period of grace the amount of any premium due or overdue, together with interest and any deferred installment of the annual premium, may be deducted from the policy proceeds.

History: Laws 1984, ch. 127, 369.



Section 59A-20-5 - Incontestability.

59A-20-5. Incontestability.

There shall be a provision that the policy (exclusive of provisions relating to disability benefits or to additional benefits in the event of death by accident or accidental means) shall be incontestable, except for nonpayment of premiums, after it has been in force during the lifetime of the insured for a period of two (2) years from its date of issue.

History: Laws 1984, ch. 127, 370.



Section 59A-20-6 - Entire contract.

59A-20-6. Entire contract.

There shall be a provision that the policy, or the policy and the application therefor if a copy of such application is endorsed upon or attached to the policy when issued, shall constitute the entire contract between the parties and that statements contained in such an application shall, in the absence of fraud, be deemed representations and not warranties.

History: Laws 1984, ch. 127, 371.



Section 59A-20-7 - Misstatement of age.

59A-20-7. Misstatement of age.

There shall be a provision that if the age of the insured, or of any other person whose age is considered in determining the premium or benefit, has been misstated, any amount payable or benefit accruing under the policy shall be such as the premium would have purchased at the correct age or ages.

History: Laws 1984, ch. 127, 372.



Section 59A-20-8 - Dividends, participating policies.

59A-20-8. Dividends, participating policies.

A. There shall be a provision in participating policies that, beginning not later than the end of the third policy year, the insurer shall annually ascertain and apportion the divisible surplus, if any, that will accrue on the policy anniversary or other dividend date specified in the policy, provided the policy is in force and all premiums to that date are paid. Except as hereinafter provided, any dividend becoming payable shall at the option of the party entitled to elect such option be either:

(1) payable in cash; or

(2) applied to any one of such other dividend options as may be stated in the policy and approved by the superintendent.

B. If any such other dividend options are provided the policy shall further state which option shall be automatically effective if such party shall not have elected some other option. If the policy specifies a period within which such other dividend option may be elected, such period shall be not less than thirty (30) days following the date on which such dividend is due and payable. The annually apportioned dividend shall be deemed to be payable in cash within the meaning of Paragraph (1) above even though the policy provides that payment of such dividend is to be deferred for a specified period, provided such period does not exceed one year from the date of apportionment; however, interest will not be added to the dividend but shall be paid out annually.

C. If a participating policy provides that the benefit under any paid-up nonforfeiture provision is to be participating, it may provide that any divisible surplus becoming payable or apportioned while the insurance is in force under such nonforfeiture provision shall be applied in the manner set forth in the policy.

D. In participating industrial life insurance policies, in lieu of the provision required otherwise in this section, there shall be a provision that, beginning not later than the end of the fifth policy year, the policy shall participate annually in the divisible surplus, if any, in the manner set forth in the policy.

History: Laws 1984, ch. 127, 373.



Section 59A-20-9 - Policy loans.

59A-20-9. Policy loans.

A. There shall be a provision that after three (3) full years' premiums have been paid, and after the policy has a cash surrender value and while no premium is in default beyond the grace period for payment, the insurer will advance, on proper assignment or pledge of the policy and on the sole security thereof, at a rate of interest not exceeding that allowable under Section 375 [59A-20-10 NMSA 1978] of this article, an amount equal to or, at the option of the party entitled thereto, less than the loan value of the policy. Before approving any policy language providing for a rate of interest in excess of eight percent, the superintendent shall require certification by the insurer that the holders of such policies will benefit through higher dividends or lower premiums, or both. The interest rate provided for by this section shall not impair the terms and conditions of any policy in force before the effective date of the Insurance Code. The loan value of the policy shall be at least equal to the cash surrender value at the end of the then current policy year, provided that the insurer may deduct, either from such loan value or from the proceeds of the loan, any existing indebtedness not already deducted in determining such cash surrender value including any interest then accrued but not due, any unpaid balance of the premium for the current policy year and interest on the loan to the end of the current policy year. The policy may also provide that if interest on any indebtedness is not paid when due it shall then be added to the existing indebtedness and shall bear interest at the same rate, and that if and when the total indebtedness on the policy, including interest due or accrued, equals or exceeds the amount of the loan value thereof, then the policy shall terminate and become void. The policy shall reserve to the insurer the right to defer the granting of a loan, other than for the payment of any premium to the insurer, for six (6) months after application therefor. The policy, at the insurer's option, may provide for automatic premium loan, subject to an election of the party entitled to elect.

B. This section shall not apply to term policies nor to term insurance benefits provided by rider or supplemental policy provisions, or to industrial life insurance policies.

History: Laws 1984, ch. 127, 374.



Section 59A-20-10 - Policy loan interest rates.

59A-20-10. Policy loan interest rates.

A. For purposes of this section the "published monthly average" means:

(1) the Moody's Corporate Bond Yield Average - Monthly Average Corporates as published by Moody's Investors Service, Inc. or any successor thereto; or

(2) if such publication is no longer published, a substantially similar average established by regulations of the superintendent.

B. Maximum rate of interest on policy loans.

(1) Policies issued on or after April 7, 1983 shall provide for policy loan interest rates as follows:

(a) a provision permitting a maximum interest rate of not more than eight percent per annum; or

(b) a provision permitting an adjustable maximum interest rate established from time to time by the insurer as permitted by this section.

(2) The rate of interest charged under Subparagraph (1)(b) of this subsection shall not exceed the higher of the following:

(a) the published monthly average for the calendar month ending two (2) months before the date on which the rate is determined; or

(b) the rate used to compute the cash surrender values under the policy during the applicable period plus one percent per annum.

(3) If the maximum rate of interest is determined pursuant to Subparagraph (1)(b) of this subsection, the policy shall contain a provision stating the frequency at which the rate is to be determined for that policy.

(4) The maximum rate for each policy shall be determined at regular intervals at least once every twelve (12) months, but not more frequently than once in any three (3) month period. At the intervals specified in the policy:

(a) the rate being charged may be increased whenever such increase as determined under paragraph (2) of this Subsection B would increase the rate by one-half percent or more per annum; and

(b) the rate charged must be reduced whenever such reduction as determined under such paragraph (2) of this Subsection B would decrease that rate by one-half percent or more per annum.

(5) The insurer shall:

(a) notify the policyholder at the time a cash loan is made of the initial rate of interest on the loan;

(b) notify the policyholder of the initial rate of interest on the loan as soon as reasonably practical after making the initial loan. Notice need not be given to the policyholder when a further premium loan is added, except as provided in (c) below;

(c) send to policyholders with loans reasonable advance notice of any increase in the interest rate; and

(d) include in the notices required above the substance of the pertinent provisions of Paragraphs (1) and (3) of this Subsection B.

(6) The loan value of the policy shall be determined in accordance with Section 374 [59A-20-9 NMSA 1978] (policy loans) of this article, but no policy shall terminate in a policy year as the sole result of change in the interest rate during that policy year, and the insurer shall maintain coverage during that policy year until the time at which it would otherwise have terminated if there had been no change during that policy year.

(7) The substance of the pertinent provisions of Paragraphs (1) and (3) of this Subsection B shall be set forth in the policies to which they apply.

(8) For the purposes of this Subsection B:

(a) the rate of interest on policy loans permitted under this Subsection B includes the interest rate charged on reinstatement of policy loans for the period during and after any lapse of a policy;

(b) "policy loan" includes any premium loan made under a policy to pay one or more premiums that were not paid to the insurer as they fell due;

(c) "policyholder" includes the owner of the policy or person designated to pay premiums as shown by the records of the insurer; and

(d) "policy" includes certificates issued by a fraternal benefit society and annuity contracts which provide for policy loans.

(9) No other provision of law shall apply to policy loan interest rates unless made specifically applicable to such rates.

C. This section shall not apply to any insurance contract issued before April 7, 1983 unless the policyholder agrees in writing to the applicability of such provisions.

History: Laws 1984, ch. 127, 375.



Section 59A-20-11 - Table of installments.

59A-20-11. Table of installments.

If the policy provides that the proceeds may be payable in installments which are determinable at issue of the policy, there shall be a table showing the amount of the guaranteed installments.

History: Laws 1984, ch. 127, 376.



Section 59A-20-12 - Reinstatement.

59A-20-12. Reinstatement.

There shall be a provision that unless:

A. the policy has been surrendered for its cash surrender value; or

B. its cash surrender value has been exhausted; or

C. the paid-up term insurance, if any has expired;

the policy will be reinstated at any time within three (3) years (or two (2) years in the case of industrial life insurance policies) from the date of premium default upon written application therefor, the production of evidence of insurability satisfactory to the insurer, the payment of all premiums in arrears with interest at a rate not exceeding six percent per annum compounded annually and the payment or reinstatement of any other indebtedness to the insurer upon the policy with interest at the applicable policy loan interest rate.

History: Laws 1984, ch. 127, 377.



Section 59A-20-13 - Premium.

59A-20-13. Premium.

There shall be a provision stating the amount of premium and the time and manner payable.

History: Laws 1984, ch. 127, 378.



Section 59A-20-14 - Payment of claims.

59A-20-14. Payment of claims.

There shall be a provision that when a policy shall become a claim by the death of the insured, settlement shall be made upon receipt of due proof of death and, at the insurer's option, surrender of the policy or proof of the interest of the claimant. If an insurer shall specify a particular period prior to the expiration of which settlement shall be made, such period shall not exceed two months from the receipt of such proofs.

History: Laws 1984, ch. 127, 379.



Section 59A-20-15 - Beneficiary, industrial policies.

59A-20-15. Beneficiary, industrial policies.

An industrial life insurance policy shall have the name of the beneficiary designated thereon with a reservation of the right to change the beneficiary after the issuance of the policy. The policy may also provide that no designation or change of beneficiary shall be binding on the insurer until endorsed on the policy by the insurer, and that the insurer may refuse to endorse the name of any proposed beneficiary who does not appear to the insurer to have an insurable interest in the life of the insured. The policy may also provide that if the beneficiary designated in the policy does not make a claim under the policy or does not surrender the policy with due proof of death within the period stated in the policy, which shall not be less than thirty (30) days after the death of the insured, or if the beneficiary is the estate of the insured, or is a minor, or dies before the insured, or is not legally competent to give a valid release, then the insurer may make any payment thereunder to the executory or administrator of the insured, or to any relative of the insured by blood or legal adoption or connection by marriage, or to any person appearing to the insurer to be equitably entitled thereto by reason of having been named beneficiary or by reason of having incurred expense for the maintenance, medical attention or burial of the insured. The policy may also include a similar provision applicable to any other payment due under the policy.

History: Laws 1984, ch. 127, 380.



Section 59A-20-16 - Incontestability; excluded or restricted coverage; after reinstatement.

59A-20-16. Incontestability; excluded or restricted coverage; after reinstatement.

A. A clause in any life insurance policy providing that the policy shall be incontestable after a specified period shall preclude only a contest of the validity of the policy, and shall not preclude the assertion at any time of defenses based upon provisions in the policy which exclude or restrict coverage, whether or not such exclusions or restrictions are excepted in such clause.

B. The reinstatement of a life insurance policy, whether heretofore or hereafter issued in this state, shall be incontestable after the same period following reinstatement and with the same conditions and exceptions, as provided in the policy with respect to incontestability thereof.

History: Laws 1984, ch. 127, 381.



Section 59A-20-17 - Standard provisions, annuity and pure endowment contracts.

59A-20-17. Standard provisions, annuity and pure endowment contracts.

A. No annuity or pure endowment contract, other than a reversionary annuity (also called survivorship annuities) or group annuities and except as stated in this section, shall be delivered or issued for delivery in this state unless it contains in substance each of the provisions as specified in Sections 383 through 388 [59A-20-18 through 59A-20-23 NMSA 1978] of this article. Any of such provisions not applicable to single-premium annuities or single-premium pure endowment contracts shall not, to that extent, be incorporated therein.

B. This section does not apply to contracts for deferred annuities included in, or upon the lives of beneficiaries under, life insurance policies.

History: Laws 1984, ch. 127, 382.



Section 59A-20-18 - Annuities, grace period.

59A-20-18. Annuities, grace period.

In an annuity or pure endowment contract, other than a reversionary, survivorship or group annuity, there shall be a provision that there shall be a period of grace of one month, but not less than thirty (30) days, within which any stipulated payment to the insurer falling due after the first may be made, subject at the option of the insurer to an interest charge thereon at a rate to be specified in the contract but not exceeding six percent per annum for the number of days of grace elapsing before such payment, during which period of grace the contract shall continue in full force; but in case a claim arises under the contract on account of death prior to expiration of the period of grace before the overdue payment to the insurer or the deferred payments of the current contract year, if any, are made, the amount of such payments, with interest on any overdue payments, may be deducted from any amount payable under the contract in settlement.

History: Laws 1984, ch. 127, 383.



Section 59A-20-19 - Annuities, incontestability.

59A-20-19. Annuities, incontestability.

If any statements other than those relating to age, sex and identity are required as a condition to issuing an annuity or pure endowment contract, other than a reversionary, survivorship or group annuity and subject to Section 386 [59A-20-21 NMSA 1978] of this article, there shall be a provision that the contract shall be incontestable after it has been in force during the lifetime of the person or of each of the persons as to whom such statements are required, for a period of two (2) years from its date of issue, except for nonpayment of stipulated payments to the insurer, and at the option of the insurer such contract may also except any provisions relative to benefits in the event of disability and any provisions which grant insurance specifically against death by accident or accidental means.

History: Laws 1984, ch. 127, 384.



Section 59A-20-20 - Annuities, entire contract.

59A-20-20. Annuities, entire contract.

In an annuity or pure endowment contract, other than a reversionary, survivorship or group annuity, there shall be a provision that the contract shall constitute the entire contract between the parties or, if a copy of the application is endorsed upon or attached to the contract when issued, a provision that the contract and the application therefor shall constitute the entire contract between the parties.

History: Laws 1984, ch. 127, 385.



Section 59A-20-21 - Annuities, misstatement of age or sex.

59A-20-21. Annuities, misstatement of age or sex.

In an annuity or pure endowment contract, other than a reversionary, survivorship or group annuity, there shall be a provision that if the age or sex of the person or persons upon whose life or lives the contract is made, or of any of them, has been misstated, the amount payable or benefits accruing under the contract shall be such as the stipulated payment or payments to the insurer would have purchased according to the correct age or sex and that if the insurer makes or has made any overpayment or overpayments on account of any such misstatement, the amount thereof, with interest at the rate to be specified in the contract but not exceeding six percent per annum, may be charged against the current or next succeeding payment or payments to be made by the insurer under the contract.

History: Laws 1984, ch. 127, 386.



Section 59A-20-22 - Annuities, dividends.

59A-20-22. Annuities, dividends.

If an annuity or pure endowment contract, other than a reversionary, survivorship or group annuity, is participating, there shall be a provision that the insurer shall annually ascertain and apportion any divisible surplus accruing on the contract.

History: Laws 1984, ch. 127, 387.



Section 59A-20-23 - Annuities, reinstatement.

59A-20-23. Annuities, reinstatement.

In any annuity or pure endowment contract, other than a reversionary or group annuity, there shall be a provision that the contract may be reinstated at any time within one year from the default in making stipulated payments to the insurer, unless the cash surrender value has been paid, but all overdue stipulated payments and any indebtedness to the insurer on the contract shall be paid or reinstated with interest thereon at a rate to be specified in the contract but not exceeding six percent per annum payable annually, and in cases where applicable the insurer may also include a requirement of evidence of insurability satisfactory to the insurer.

History: Laws 1984, ch. 127, 388.



Section 59A-20-24 - Standard provisions; reversionary annuities.

59A-20-24. Standard provisions; reversionary annuities.

A. Except as stated in this section, no contract for a reversionary annuity shall be delivered or issued for delivery in this state unless it contains in substance each of the following provisions:

(1) the provisions specified in Sections 383 through 387 [59A-20-18 through 59A-20-22 NMSA 1978] of this article, except that under Section 383 (grace period) the insurer may at its option provide for an equitable reduction of the amount of the annuity payments in settlement of an overdue payment in lieu of providing for deduction of such payments from an amount payable upon settlement under the contract; and

(2) there shall be a provision that the contract may be reinstated at any time within three (3) years from the date of default in making stipulated payments to the insurer, upon production of evidence of insurability satisfactory to the insurer, and upon condition that all overdue payments and any indebtedness to the insurer on account of the contract are paid, or, within the limits permitted by the then cash values of the contract, reinstated, with interest as to both payments and indebtedness at a rate to be specified in the contract but not exceeding six percent per annum compounded annually.

B. This section does not apply to group annuities or to annuities included in life insurance policies, and any of such provisions not applicable to single premium annuities shall not to that extent be incorporated therein.

History: Laws 1984, ch. 127, 389.



Section 59A-20-25 - Limitation of liability.

59A-20-25. Limitation of liability.

A. No policy of life insurance shall be delivered or issued for delivery in this state if it contains any of the following provisions:

(1) a provision for a period of not less than five years within which an action at law or in equity may be commenced after the cause of action shall accrue; or

(2) a provision which excludes or restricts liability for death caused in a certain specified manner or occurring while the insured has a specified status, except that a policy may contain provisions excluding or restricting coverage as specified therein in the event of death under any one or more of the following circumstances:

(a) death as a result, directly or indirectly, of war, declared or undeclared, or of action by military forces, or of any act or hazard of such war or action, or of service in the military, naval or air forces or in civilian forces auxiliary thereto, or from any cause while a member of such military, naval or air forces of any country engaged in such military action;

(b) death as a result of aviation or any air travel or flight;

(c) death as a result of a specified hazardous occupation or occupations;

(d) death while the insured is a resident outside the continental United States and Canada; or

(e) death within two years from the date of issue of the policy as a result of suicide, while sane or insane.

B. A policy which contains any exclusion or restriction pursuant to Subsection A of this section shall also provide that in the event of death under the circumstances to which any such exclusion or restriction is applicable, the insurer will pay an amount not less than a reserve determined according to the national association of insurance commissioners reserve valuation method upon the basis of the mortality table and interest rate specified in the policy for the calculation of nonforfeiture benefits (or if the policy provides for no such benefits, computed according to a mortality table and interest rate determined by the insurer and either specified in the policy or filed with the superintendent) with adjustment for indebtedness or dividend credit.

C. This section shall not apply to group life insurance, health insurance, reinsurance or annuities, or to any provision in a life insurance policy or contract supplemental thereto relating to disability benefits or to additional benefits in the event of death by accident or accidental means.

D. Nothing contained in this section shall prohibit any provision which in the opinion of the superintendent is more favorable to the policyholder than a provision permitted by this section.

History: Laws 1984, ch. 127, 390; 1987, ch. 259, 19.



Section 59A-20-26 - Prohibited provisions.

59A-20-26. Prohibited provisions.

A. No life insurance policy shall be delivered or issued for delivery in this state if it contains any of the following provisions:

(1) a provision by which the policy purports to be issued or to take effect more than one year before the original application for the insurance was made;

(2) a provision for any mode of settlement at maturity of the policy of less value than the amount insured under the policy, plus dividend additions, if any, less any indebtedness to the insurer on or secured by the policy and less any premium that may by the terms of the policy be deducted; or

(3) a provision to the effect that the agent soliciting the insurance is the agent of the person insured under the policy, or making the acts or representations of such agent binding upon the insured.

B. No policy of industrial life insurance shall contain any of the following provisions:

(1) a provision by which the insurer may deny liability under the policy for the reason that the insured has previously obtained other insurance from the same insurer;

(2) a provision giving the insurer the right to declare the policy void because the insured has had any disease or ailment, whether specified or not, or because the insured has received institutional, hospital, medical or surgical treatment or attention, except a provision which gives the insurer the right to declare the policy void if the insured has, within two (2) years prior to the issuance of the policy, received institutional, hospital, medical or surgical treatment or attention and if the insured or claimant under the policy fails to show that the condition occasioning such treatment or attention as revealed in the application was not of a serious nature or was not material to the risk; or

(3) a provision giving the insurer the right to declare the policy void because the insured has been rejected for insurance, unless such right be conditioned upon a showing by the insurer that knowledge of such rejection would have led to a refusal by the insurer to make such contract.

History: Laws 1984, ch. 127, 391.



Section 59A-20-27 - Provisions required by other jurisdictions.

59A-20-27. Provisions required by other jurisdictions.

A. The policies of a foreign life insurer may contain any provision which the law of the insurer's state or country of domicile prescribes shall be in such policies when issued in this state; and the policies of a domestic life insurer when issued or delivered in any other state or country may contain any provisions required by the law of such other state or country, anything in this article notwithstanding.

B. If any policy or contract subject to this article is issued by a domestic insurer for delivery to a person residing in another state, and if the administrator of the insurance laws of the other state informs the superintendent that such policy or contract is not subject to approval by him, the superintendent may by ruling require that such policy or contract contain the applicable standard provisions set forth in this article.

History: Laws 1984, ch. 127, 392.



Section 59A-20-28 - Special requirements as to participating policies.

59A-20-28. Special requirements as to participating policies.

Beginning as of January 1, 1964:

A. no life insurer shall issue both participating and nonparticipating policies unless at least eighty percent of the gains from the participating policies innure [inure] to the benefit of the holders of the participating policies;

B. any insurer having both participating and nonparticipating policies in force shall keep a separate accounting for each such class of business and make and include in its annual statement filed with the superintendent a separate statement showing the gains, losses and expenses attributable to participating and nonparticipating business respectively, and showing how any general expense of the insurer has been apportioned to each such class; and

C. this section shall not apply to any insurer whose life insurance in force consists of ninety percent or more in either participating or nonparticipating business, as measured by premiums received; nor shall it apply as to business in force in other states or jurisdictions, nor to paid-up, temporary insurance, or pure endowment benefits issued or granted pursuant to the provisions of the Standard Nonforfeiture Law as set out in Section 396 [59A-20-31 NMSA 1978] of this article, nor as to reinsurance or annuity contracts.

History: Laws 1984, ch. 127, 393.



Section 59A-20-29 - Prohibited policy plans.

59A-20-29. Prohibited policy plans.

A. No life insurer shall deliver or issue for delivery in this state:

(1) as part of or in combination with any life insurance, endowment or annuity contract, any agreement or plan, additional to the rights, dividends and benefits arising out of any such contract, which provides for accumulation of profits over a period of time and for payment of all or part of such accumulated profits only to members or policyholders of a designated group or class who continue as members or policyholders until the end of a specified or ascertainable period;

(2) any "registered" policy; that is, any policy (other than one "registered" as a security under applicable state or federal law) purporting to be "registered" or otherwise specially recorded, with any agency of this or any other state or jurisdiction, or with any bank, trust company, escrow company or other institution other than the insurer, or purporting that any reserves, assets or deposits are held, or will be so held, for the special benefit or protection of the holder of such policy by or through any such agency or institution;

(3) any policy or contract under which any part of the premium or of funds or values arising from the policy or contract or from investment of reserves, or from mortality savings, lapses or surrenders, in excess of the normal reserves or amounts required to pay death, endowment and nonforfeiture benefits in respective amounts as specified in or pursuant to the policy or contract, are on a basis not involving insurance or life contingency features:

(a) to be placed in special funds or segregated accounts or specially designated places; or

(b) to be invested in specially designated investments or types thereof, and the funds or earnings thereon to be divided among the holders of such policies or contracts, or their beneficiaries or asignees. This paragraph does not apply to any policy or contract authorized under Section 395 [59A-20-30 NMSA 1978] (Variable Contract Law) of this article;

(4) any policy providing for segregation of policyholders into mathematical groups and providing benefits for a surviving policyholder arising out of the death of another policyholder of such group, or under any other similar plan;

(5) any policy providing benefits or values for surviving or continuing policyholders contingent upon lapse or termination of the policies of other policyholders whether by death or otherwise;

(6) any policy providing that on death of anyone not specifically named therein, the owner or beneficiary of the policy shall receive the payment or granting of anything of value. This provision shall not be deemed to prohibit family policies insuring unspecified members of a family, nor to prohibit payment to unspecified beneficiaries of a class which has been expressly designated as such by the insured or policy owner;

(7) any policy containing or referring to one or more of the following provisions or statements:

(a) investment returns or profit sharing, other than as participation in divisible surplus of the insurer under a regular participation provision as provided for in Section 373 or Section 387 [59A-20-8 or 59A-20-22 NMSA 1978] of this article.

(b) special treatment in determination of any dividend that may be paid as to such policy;

(c) reference to premiums as "deposits";

(d) relating policyholder interest or returns to those of stockholders; or

(e) that the policyholder as a member of a select group will be entitled to extra benefits or extra dividends not available to policyholders generally.

B. This section does not prohibit provision, payment, allowance, or apportionment of regular dividends or "savings" under regular participating forms of policies or contracts, or any values, benefits or returns lawfully provided under Section 395 [59A-20-30 NMSA 1978] (Variable Contract Law) of this article.

History: Laws 1984, ch. 127, 394.



Section 59A-20-30 - Variable contract law.

59A-20-30. Variable contract law.

A. A domestic life insurer may establish one or more separate accounts and may allocate thereto amounts (including without limitation proceeds applied under optional modes of settlement or under dividend options) to provide for life insurance or annuities (and benefits incidental thereto), payable in fixed or variable amounts or both, subject to the following:

(1) the income, gains and losses, realized or unrealized, from assets allocated to a separate account shall be credited to or charged against the account, without regard to other income, gains or losses of the insurer;

(2) except as may be provided with respect to reserves for guaranteed benefits and funds referred to in Paragraph (3) of this subsection:

(a) amounts allocated to any separate account and accumulations thereon may be invested and reinvested without regard to any requirements or limitations prescribed by the laws of this state governing the investments of life insurers; and

(b) the investments in such separate account or accounts shall not be taken into account in applying the investment limitations otherwise applicable to the investments of the insurer;

(3) except with the approval of the superintendent and other conditions as to investments and other matters as he may prescribe which shall recognize the guaranteed nature of the benefits provided, reserves for:

(a) benefits guaranteed as to dollar amount and duration; and

(b) funds guaranteed as to principal amount or stated rate of interest shall not be maintained in a separate account;

(4) unless otherwise approved by the superintendent, assets allocated to a separate account shall be valued at their market value on the date of valuation, or if there is no readily available market, then as provided under the terms of the contract or the rules or other written agreement applicable to such separate account; provided, that unless otherwise approved by the superintendent, the portion of any of the assets of such separate account equal to the insurer's reserve liability with regard to the guaranteed benefits and funds referred to in Paragraph (3) of this subsection shall be valued in accordance with the rules otherwise applicable to the insurer's assets;

(5) amounts allocated to a separate account in the exercise of the power granted by this section shall be owned by the insurer, and the insurer shall not be, nor hold itself out to be, a trustee with respect to such amounts. If and to the extent so provided under the applicable contracts, that portion of the assets of any such separate account equal to the reserves and other contract liabilities with respect to such account shall not be chargeable with liabilities arising out of any other business the insurer may conduct;

(6) no sale, exchange or other transfer of assets may be made by an insurer between any of its separate accounts or between any other investment account and one or more of its separate accounts unless, in case of a transfer into a separate account, such transfer is made solely to establish the account or to support the operation of the contracts with respect to the separate account to which the transfer is made, and unless such transfer, whether into or from a separate account, is made:

(a) by a transfer of cash; or

(b) by a transfer of securities having a readily determinable market value, provided that such transfer of securities is approved by the superintendent. The superintendent may approve other transfers among such accounts if in his opinion such transfers would not be inequitable; and

(7) to the extent such insurer deems it necessary to comply with any applicable federal or state laws, such insurer, with respect to any separate account, including without limitation any separate account which is a management investment company or a unit investment trust, may provide for persons having an interest therein appropriate voting and other rights and special procedures for the conduct of the business of such account, including without limitation special rights and procedures relating to investment policy, investment advisory services, selection of independent public accountants and the selection of a committee, the members of which need not be otherwise affiliated with such insurer, to manage the business of such account.

B. Any contract providing benefits payable in variable amounts delivered or issued for delivery in this state shall contain a statement of the essential features of the procedures to be followed by the insurer in determining the dollar amount of such variable benefits. Any such contract under which the benefits vary to reflect investment experience, including a group contract and any certificate in evidence of variable benefits issued thereunder, shall state that such dollar amount will so vary and shall contain on its first page a statement to the effect that the benefits thereunder are on a variable basis.

C. No insurer shall deliver or issue for delivery within this state variable contracts unless it is licensed or organized to do a life insurance or annuity business in this state, and the superintendent is satisfied that its condition or method of operation in connection with the issuance of such contracts will not render its operation hazardous to the public or its policyholders in this state. In this connection, the superintendent shall consider:

(1) the history and financial condition of the insurer;

(2) the character, responsibility and fitness of the officers and directors of the insurer; and

(3) the law and regulations under which the insurer is authorized in the state of domicile to issue variable contracts.

If the insurer is a subsidiary of an authorized life insurer, or affiliated with such insurer through common management or ownership, it may be deemed by the superintendent to have met the provisions of this subsection if either it or the parent or the affiliated insurer meets the requirements hereof.

D. Except for Sections 59A-20-4, 59A-20-9 through 59A-20-12, 59A-20-31 and 59A-21-12 NMSA 1978, in the case of a variable life insurance policy and except for Sections 59A-20-18, 59A-20-22 and 59A-20-23 NMSA 1978 in the case of a variable annuity contract and except as otherwise provided in this section, all pertinent provisions of the insurance laws of this state shall apply to separate accounts and contracts relating thereto. Subject to approval by the superintendent, any individual variable annuity contract, delivered or issued for delivery in this state shall contain grace, reinstatement and nonforfeiture provisions appropriate to such a contract, and any group variable life insurance contract delivered or issued for delivery in this state shall contain a grace provision appropriate to such a contract. The reserve liability for variable contracts shall be established in accordance with actuarial procedures that recognize the variable nature of the benefits provided and any mortality guarantees.

E. Notwithstanding any other provision of law, the superintendent shall have sole authority to regulate the issuance and sale of variable contracts and to issue such reasonable rules and regulations as may be appropriate to carry out the purposes and provisions of this section.

History: Laws 1984, ch. 127, 395; 1987, ch. 259, 20.



Section 59A-20-31 - Standard Nonforfeiture Law; life insurance.

59A-20-31. Standard Nonforfeiture Law; life insurance.

A. In the case of policies issued on and after the operative date of this section, as defined in Subsection K of this section, no policy of life insurance, except as stated in Subsection J of this section, shall be delivered or issued for delivery in this state unless it shall contain in substance the following provisions, or corresponding provisions which in the opinion of the superintendent are at least as favorable to the defaulting or surrendering policyholder as are the minimum requirements hereinafter specified and are essentially in compliance with Subsection I of this section:

(1) that, in the event of default in any premium payment the insurer will grant, upon proper request not later than sixty days after the due date of the premium in default, a paid-up nonforfeiture benefit on a plan stipulated in the policy, effective as of such due date, of such amount as may be hereinafter specified. In lieu of such stipulated paid-up nonforfeiture benefit, the insurer may substitute, upon proper request not later than sixty days after the due date of the premium in default, an actuarially equivalent alternative paid-up nonforfeiture benefit which provides a greater amount or longer period of death benefits or, if applicable, a greater amount or earlier payment of endowment benefits;

(2) that, upon surrender of the policy within sixty days after the due date of any premium payment in default after premiums have been paid for at least three full years in the case of ordinary insurance or five full years in the case of industrial insurance, the insurer will pay, in lieu of any paid-up nonforfeiture benefit, a cash surrender value of such amount as may be hereinafter specified;

(3) that a specified paid-up nonforfeiture benefit shall become effective as specified in the policy unless the person entitled to make such election elects another available option not later than sixty days after the due date of the premium in default;

(4) that, if the policy shall have become paid-up by completion of all premium payments or if it is continued under any paid-up nonforfeiture benefit which became effective on or after the third policy anniversary in the case of ordinary insurance or the fifth policy anniversary in the case of industrial insurance, the insurer will pay, upon surrender of the policy within thirty days after any policy anniversary, a cash surrender value of such amount as may be hereinafter specified;

(5) in the case of policies which cause on a basis guaranteed in the policy unscheduled changes in benefits or premiums, or which provide an option for changes in benefits or premiums other than a change to a new policy, a statement of the mortality table, interest rate and method used in calculating cash surrender values and the paid-up nonforfeiture benefits available under the policy. In the case of all other policies, a statement of the mortality table and interest rate used in calculating the cash surrender values and the paid-up nonforfeiture benefits available under the policy, together with a table showing the cash surrender value, if any, and paid-up nonforfeiture benefit, if any, available under the policy on each policy anniversary either during the first twenty policy years or during the term of the policy, whichever is shorter, such values and benefits to be calculated upon the assumption that there are no dividends or paid-up additions credited to the policy and that there is no indebtedness to the insurer on the policy; and

(6) a statement that the cash surrender values and the paid-up nonforfeiture benefits available under the policy are not less than the minimum values and benefits required by or pursuant to the insurance law of the state in which the policy is delivered; an explanation of the manner in which the cash surrender values and the paid-up nonforfeiture benefits are altered by the existence of any paid-up additions credited to the policy or any indebtedness to the insurer on the policy; if a detailed statement of the method of computation of the values and benefits shown in the policy is not stated therein, a statement that such method of computation has been filed with the insurance supervisory official of the state in which the policy is delivered; and a statement of the method to be used in calculating the cash surrender value and paid-up nonforfeiture benefit available under the policy on any policy anniversary beyond the last anniversary for which such values and benefits are consecutively shown in the policy.

Any of the provisions in this subsection or portions thereof not applicable by reason of the plan of insurance may, to the extent inapplicable, be omitted from the policy.

The insurer shall reserve the right to defer the payment of any cash surrender value for a period of six months after demand therefor with surrender of the policy.

B. Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary, whether or not required by Subsection A of this section, shall be an amount not less than the excess, if any, of the present value, on such anniversary, of the future guaranteed benefits which would have been provided for by the policy, including any existing paid-up additions, if there had been no default, over the sum of (1) the then present value of the adjusted premiums as defined in Subsections D, E and F of this section, corresponding to premiums which would have fallen due on or after such anniversary, and (2) the amount of any indebtedness to the insurer on the policy.

Provided, however, that for any policy issued on or after the operative date of Subsection F of this section, as defined therein, which provides supplemental life insurance or annuity benefits at the option of the insured and for an identifiable additional premium by rider or supplemental policy provision, the cash surrender value referred to in the first paragraph of this subsection shall be an amount not less than the sum of the cash surrender value as defined in such paragraph for an otherwise similar policy issued at the same age without such rider or supplemental policy provision and the cash surrender value as defined in such paragraph for a policy which provides only the benefits otherwise provided by such rider or supplemental policy provision.

Provided, further, that for any family policy issued on or after the operative date of Subsection F of this section as defined therein, which defines a primary insured and provides term insurance on the life of the spouse of the primary insured expiring before the spouse's age seventy-one, the cash surrender value referred to in the first paragraph of this subsection shall be an amount not less than the sum of the cash surrender value as defined in such paragraph for an otherwise similar policy issued at the same age without such term insurance on the life of the spouse and the cash surrender value as defined in such paragraph for a policy which provides only the benefits otherwise provided by such term insurance on the life of the spouse. Any cash surrender value available within thirty days after any policy anniversary under any policy paid up by completion of all premium payments or any policy continued under any paid-up nonforfeiture benefit, whether or not required by Subsection A of this section, shall be an amount not less than the present value, on such anniversary, of the future guaranteed benefits provided for by the policy, including any existing paid-up additions, decreased by any indebtedness to the insurer on the policy.

C. Any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment due on any policy anniversary shall be such that its present value as of such anniversary shall be at least equal to the cash surrender value then provided for by the policy or, if none is provided for, that cash surrender value which would have been required by this section in the absence of the condition that premiums shall have been paid for at least a specified period.

D. This subsection shall not apply to policies issued on or after the operative date of Subsection F of this section. Except as provided in Paragraph (2) of this subsection, the adjusted premiums for any policy shall be calculated on an annual basis and shall be such uniform percentage of the respective premiums specified in the policy for each policy year, excluding any extra premiums charged because of impairments or special hazards, that the present value, at the date of issue of the policy, of all such adjusted premiums shall be equal to the sum of (a) the then present value of the future guaranteed benefits provided for by the policy; (b) two percent of the amount of insurance, if the insurance be uniform in amount, or of the equivalent uniform amount, as hereinafter defined, if the amount of insurance varies with duration of the policy; (c) forty percent of the adjusted premium for the first policy year; (d) twenty-five percent of either the adjusted premium for the first policy year or the adjusted premium for a whole life policy of the same uniform or equivalent uniform amount with uniform premiums for the whole of life issued at the same age for the same amount of insurance, whichever is less. Provided, however, that in applying the percentages specified in (c) and (d) above, no adjusted premium shall be deemed to exceed four percent of the amount of insurance or uniform amount equivalent thereto. The date of issue of a policy for the purpose of this subsection shall be the date as of which the rated age of the insured is determined.

(1) In the case of a policy providing an amount of insurance varying with duration of the policy, the equivalent uniform amount thereof for the purpose of this subsection shall be deemed to be the uniform amount of insurance provided by an otherwise similar policy, containing the same endowment benefit or benefits, if any, issued at the same age and for the same term, the amount of which does not vary with duration and the benefits under which have the same present value at the date of issue as the benefits under the policy; provided, however, that in the case of a policy providing a varying amount of insurance issued on the life of a child under age ten, the equivalent uniform amount may be computed as though the amount of insurance provided by the policy prior to the attainment of age ten were the amount provided by such policy at age ten.

(2) The adjusted premiums for any policy providing term insurance benefits by rider or supplemental policy provision shall be equal to (1) the adjusted premiums for an otherwise similar policy issued at the same age without such term insurance benefits, increased, during the period for which premiums for such term insurance benefits are payable by (2) the adjusted premiums for such term insurance, the foregoing items (1) and (2) being calculated separately and as specified in the first two paragraphs [the first paragraph and Paragraph (1)] of this subsection except that, for the purposes of (b), (c) and (d) of the first such paragraph, the amount of insurance or equivalent uniform amount of insurance used in the calculation of the adjusted premiums referred to in (2) shall be equal to the excess of the corresponding amount determined for the entire policy over the amount used in the calculation of the adjusted premiums in (1).

(3) Except as otherwise provided in Paragraph (4) of this subsection and Subsection E of this section, all adjusted premiums and present values referred to in this section shall for all policies of ordinary insurance be calculated on the basis of the National Association of Insurance Commissioners 1941 standard ordinary mortality table, provided that for any category of ordinary insurance issued on female risks, adjusted premiums and present values may be calculated according to an age not more than three years younger than the actual age of the insured, and such calculations for all policies of industrial insurance shall be made on the basis of the 1941 standard industrial mortality table. All calculations shall be made on the basis of the rate of interest, not exceeding three and one-half percent per annum, specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits. Provided, however, that in calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than one hundred thirty percent of the rates of mortality according to such applicable table. Provided, further, that for insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on such other table of mortality as may be specified by the insurer and approved by the superintendent.

(4) This paragraph shall not apply to ordinary policies issued on or after the operative date of Subsection F of this section. In the case of ordinary policies issued on or after the operative date of this paragraph as defined herein, all adjusted premiums and present values referred to in this section shall be calculated on the basis of the commissioners 1958 standard ordinary mortality table and the rate of interest specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits, provided that such rate of interest shall not exceed three and one-half percent a year except that a rate of interest not exceeding four percent a year may be used for policies issued on or after July 1, 1973, and prior to July 1, 1977 and a rate of interest not exceeding five and one-half percent per annum may be used for policies issued on or after July 1, 1977, except that for any single premium whole life or endowment insurance policy a rate of interest not exceeding six and one-half percent per annum may be used, and provided that for any category of ordinary insurance issued on female risks, adjusted premiums and present values may be calculated according to an age not more than six years younger than the actual age of the insured. Provided, however, that in calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the commissioners 1958 extended term insurance table. Provided, further, that for insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on such other table of mortality as may be specified by the insurer and approved by the superintendent.

After June 9, 1961, any insurer may file with the superintendent a written notice of its election to comply with the provisions of Paragraph (4) of this subsection after a specified date before January 1, 1966. After the filing of such notice, then upon such specified date (which shall be the operative date of this subsection for such insurer), this subsection shall become operative with respect to the ordinary policies thereafter issued by such insurer. If an insurer makes no such election, the operative date of this subsection for such insurer shall be January 1, 1966.

E. This subsection shall not apply to industrial policies issued on or after the operative date of Subsection F of this section.

In the case of industrial policies issued on or after the operative date of this subsection as defined herein, all adjusted premiums and present values referred to in this section shall be calculated on the bases of commissioners 1961 standard industrial mortality table and the rate of interest specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits, provided that such rate of interest shall not exceed three and one-half percent a year except that a rate of interest not exceeding four percent a year may be used for policies issued on or after July 1, 1973 and prior to July 1, 1977 and a rate of interest not exceeding five and one-half percent per annum may be used for policies issued on or after July 1, 1977 except that for any single premium whole life or endowment insurance policy a rate of interest not exceeding six and one-half percent per annum may be used. Provided, however, that in calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the commissioners 1961 industrial extended term insurance table. Provided, further, that for insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on such other table of mortality as may be specified by the insurer and approved by the superintendent.

After June 7, 1963, any insurer may file with the superintendent a written notice of its election to comply with the provisions of this subsection after a specified date before January 1, 1968. After the filing of such notice, then upon such specified date (which shall be the operative date of this subsection for such insurer), this subsection shall become operative with respect to the industrial policies thereafter issued by such insurer. If an insurer makes no such election, the operative date of this subsection for such insurer shall be January 1, 1968.

F. This subsection shall apply to all policies issued on or after the operative date of this subsection. Except as provided in Paragraph (6) of this subsection, the adjusted premiums for any policy shall be calculated on an annual basis and shall be such uniform percentage of the respective premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairment or special hazards and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the date of issue of the policy, of all adjusted premiums shall be equal to the sum of the then present value of the future guaranteed benefits provided for by the policy; one percent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years; and one hundred and twenty-five percent of the nonforfeiture net level premium as hereinafter defined. Provided, however, that in applying the last percentage specified above no nonforfeiture net level premium shall be deemed to exceed four percent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years. The date of issue of a policy for the purpose of this subsection shall be the date as of which the rated age of the insured is determined; and

(1) the nonforfeiture net level premium shall be equal to the present value, at the date of issue of the policy, of the guaranteed benefits provided for by the policy divided by the present value, at the date of issue of the policy, of an annuity of one per annum payable on the date of issue of the policy and on each anniversary of such policy on which a premium falls due;

(2) in the case of policies which cause on a basis guaranteed in the policy unscheduled changes in benefits or premiums, or which provide an option for changes in benefits or premiums other than a change to a new policy, the adjusted premiums and present values shall initially be calculated on the assumption that future benefits and premiums do not change from those stipulated at the date of issue of the policy. At the time of any such change in the benefits or premiums the future adjusted premiums, nonforfeiture net level premiums and present values shall be recalculated on the assumption that future benefits and premiums do not change from those stipulated by the policy immediately after the change;

(3) except as otherwise provided in Paragraph (6) of this subsection, the recalculated future adjusted premiums for any such policy shall be such uniform percentage of the respective future premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments and special hazards, and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the time of change to the newly defined benefits or premiums, of all such future adjusted premiums shall be equal to the excess of the sum of the then present value of the then future guaranteed benefits provided for by the policy and the additional expense allowance, if any, over the then cash surrender value, if any, or present value of any paid-up nonforfeiture benefit under the policy;

(4) the additional expense allowance, at the time of the change to the newly defined benefits or premiums, shall be the sum of one percent of the excess, if positive, of the average amount of insurance at the beginning of each of the first ten policy years subsequent to the change over the average amount of insurance prior to the change at the beginning of each of the first ten policy years subsequent to the time of the most recent previous change, or, if there has been no previous change, the date of issue of the policy; and one hundred twenty-five percent of the increase, if positive, in the nonforfeiture net level premium;

(5) the recalculated nonforfeiture net level premium shall be equal to the result obtained by dividing (a) by (b) where:

(a) equals the sum of: (1) the nonforfeiture net level premium applicable prior to the change times the present value of an annuity of one per annum payable on each anniversary of the policy on or subsequent to the date of the change on which a premium would have fallen due had the change not occured [occurred], and (2) the present value of the increase in future guaranteed benefits provided for by the policy, and

(b) equals the present value of an annuity of one per annum payable on each anniversary of the policy on or subsequent to the date of change on which a premium falls due;

(6) notwithstanding any other provisions of this subsection to the contrary, in the case of a policy issued on a substandard basis which provides reduced graded amounts of insurance so that, in each policy year, such policy has the same tabular mortality cost as an otherwise similar policy issued on the standard basis which provides higher uniform amounts of insurance, adjusted premiums and present values for such substandard policy may be calculated as if it were issued to provide such higher uniform amounts of insurance on the standard basis;

(7) all adjusted premiums and present values referred to in this section shall for all policies of ordinary insurance be calculated on the basis of the commissioners 1980 standard ordinary mortality table or at the election of the insurer for any one or more specified plans of life insurance, the commissioners 1980 standard ordinary mortality table with ten-year select mortality factors; shall for all policies of industrial insurance be calculated on the basis of the commissioners 1961 standard industrial mortality table; and shall for all policies issued in a particular calendar year be calculated on the basis of a rate of interest not exceeding the nonforfeiture interest rate as defined in this subsection, for policies issued in that calendar year. Provided, however, that:

(a) at the option of the insurer, calculations for all policies issued in a particular calendar year may be made on the basis of a rate of interest not exceeding the nonforfeiture interest rate, as defined in this subsection, for policies issued in the immediately preceding calendar year;

(b) under any paid-up nonforfeiture benefit, including any paid-up dividend additions, any cash surrender value available, whether or not required by Subsection A of this section, shall be calculated on the basis of the mortality table and rate of interest used in determining the amount of such paid-up nonforfeiture benefit and paid-up dividend additions, if any;

(c) an insurer may calculate the amount of any guaranteed paid-up nonforfeiture benefit including any paid-up additions under the policy on the basis of an interest rate no lower than that specified in the policy for calculating cash surrender values;

(d) in calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the commissioners 1980 extended term insurance table for policies of ordinary insurance and not more than the commissioners 1961 industrial extended term insurance table for policies of industrial insurance;

(e) for insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on appropriate modifications of the aforementioned tables;

(f) any ordinary mortality tables, adopted after 1980 by the National Association of Insurance Commissioners, that are approved by regulation promulgated by the superintendent for use in determining the minimum nonforfeiture standard may be substituted for the commissioners 1980 standard ordinary mortality table with or without ten-year select mortality factors or for the commissioners 1980 extended term insurance table; and

(g) any industrial mortality tables, adopted after 1980 by the National Association of Insurance Commissioners, that are approved by regulation promulgated by the superintendent for use in determining the minimum nonforfeiture standard may be substituted for the commissioners 1961 standard industrial mortality table or the commissioners 1961 industrial extended term insurance table;

(8) the nonforfeiture interest rate per annum for any policy issued in a particular calendar year shall be equal to one hundred twenty-five percent of the calendar year statutory valuation interest rate for such policy as defined in the Standard Valuation Law (Section 122 [59A-8-5 NMSA 1978] of the Insurance Code), rounded to the nearest one-quarter of one percent;

(9) notwithstanding any other provision in the laws relating to insurance to the contrary, any refiling of nonforfeiture values or their methods of computation for any previously approved policy form which involves only a change in the interest rate or mortality table used to compute nonforfeiture values shall not require refiling of any other provisions of that policy form; and

(10) after the effective date of this subsection, any insurer may file with the superintendent a written notice of its election to comply with the provision of this subsection after a specified date before January 1, 1989, which shall be the operative date of this subsection for such insurer. If an insurer makes no such election, the operative date of this subsection for such insurer shall be January 1, 1989.

G. In the case of any plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the insurer based on the then estimates of future experience, or in the case of any plan of life insurance which is of such a nature that minimum values cannot be determined by the methods described in Subsection A, B, C, D, E or F of this section, then:

(1) the superintendent must be satisfied that the benefits provided under the plan are substantially as favorable to policyholders and insureds as the minimum benefits otherwise required by Subsection A, B, C, D, E or F of this section;

(2) the superintendent must be satisfied that the benefits and the pattern of premiums of that plan are not such as to mislead prospective policyholders or insureds; and

(3) the cash surrender values and paid-up nonforfeiture benefits provided by such plan must not be less than the minimum values and benefits required for the plan computed by a method consistent with the principles of this section, as determined by regulations promulgated by the superintendent.

H. Any cash surrender value and any paid-up nonforfeiture benefit, available under the policy in the event of default in a premium payment due at any time other than on the policy anniversary, shall be calculated with allowance for the lapse of time and the payment of fractional premiums beyond the last preceding policy anniversary. All values referred to in Subsections B, C, D, E and F of this section may be calculated upon the assumption that any death benefit is payable at the end of the policy year of death. The net value of any paid-up additions, other than paid-up term additions, shall be not less than the amounts used to provide such additions. Notwithstanding the provisions of Subsection B of this section, additional benefits payable (a) in the event of death or dismemberment by accident or accidental means, (b) in the event of total and permanent disability, (c) as reversionary annuity or deferred reversionary annuity benefits, (d) as term insurance benefits provided by a rider or supplemental policy provision to which, if issued as a separate policy, this section would not apply, (e) as term insurance on the life of a child or on the lives of children provided in a policy on the life of a parent of the child, if such term insurance expires before the child's age is twenty-six, is uniform in amount after the child's age is one, and has not become paid up by reason of the death of a parent of the child, and (f) as other policy benefits additional to life insurance and endowment benefits, and premiums for all such additional benefits, shall be disregarded in ascertaining cash surrender values and nonforfeiture benefits required by this section, and no such additional benefits shall be required to be included in any paid-up nonforfeiture benefits.

I. This subsection, in addition to all other applicable sections of this law, shall apply to all policies issued on or after January 1, 1985. Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary shall be in an amount which does not differ by more than two-tenths of one percent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years, from the sum of (a) the greater of zero and the basic cash value hereinafter specified and (b) the present value of any existing paid-up additions less the amount of any indebtedness to the insurer under the policy.

The basic cash value shall be equal to the present value, on such anniversary, of the future guaranteed benefits which would have been provided for by the policy, excluding any existing paid-up additions and before deduction of any indebtedness to the insurer, if there had been no default, less the then present value of the nonforfeiture factors, as hereinafter defined, corresponding to premiums which would have fallen due on and after such anniversary. Provided, however, that the effects on the basic cash value of supplemental life insurance or annuity benefits or of family coverage, as described in Subsection B or D of this section, whichever is applicable, shall be the same as are the effects specified therein.

The nonforfeiture factor for each policy year shall be an amount equal to a percentage of the adjusted premium for the policy year, as defined in Subsection D or F of this section, whichever is applicable. Except as is required by the next succeeding sentence of this paragraph, such percentage:

(1) must be the same percentage for each policy year between the second policy anniversary and the later of the fifth policy anniversary and the first policy anniversary at which there is available under the policy a cash surrender value in an amount, before including any paid-up additions and before deducting any indebtedness, of at least two-tenths of one percent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years; and

(2) must be such that no percentage after the later of the two policy anniversaries specified in Paragraph (1) of this subsection may apply to fewer than five consecutive policy years.

Provided, that no basic cash value may be less than the value which would be obtained if the adjusted premiums for the policy, as defined in Subsection D or F of this section, whichever is applicable, were substituted for the nonforfeiture factors in the calculation of the basic cash value.

All adjusted premiums and present values referred to in this subsection shall for a particular policy be calculated on the same mortality and interest bases as are used in demonstrating the policy's compliance with the other subsections of this section. The cash surrender values referred to in this subsection shall include any endowment benefits provided for by the policy.

Any cash surrender value available other than in the event of default in a premium payment due on a policy anniversary, and the amount of any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment shall be determined in manners consistent with the manners specified for determining the analogous minimum amounts in Subsections A, B, C, F and H of this section. The amounts of any cash surrender values and of any paid-up nonforfeiture benefits granted in connection with additional benefits such as those listed as items (a) through (d) in Subsection H shall conform with the principles of this subsection.

J. This section shall not apply to any reinsurance, group insurance, pure endowment, annuity or reversionary annuity contract, nor to any term policy of uniform amount which provides no guaranteed nonforfeiture or endowment benefits, or renewal thereof, of twenty years or less expiring before age seventy-one for which uniform premiums are payable during the entire term of the policy, nor to any term policy of decreasing amount, which provides no guaranteed nonforfeiture or endowment benefits, on which each adjusted premium, calculated as specified in Subsections D, E and F of this section, is less than the adjusted premium so calculated, on a term policy of uniform amount, or renewal thereof, which provides no guaranteed nonforfeiture or endowment benefits, issued at the same age and for the same initial amount of insurance and for a term of twenty years or less expiring before age seventy-one, for which uniform premiums are payable during the entire term of the policy, nor to any policy, which provides no guaranteed nonforfeiture or endowment benefits, for which no cash surrender value, if any, or present value of any paid-up nonforfeiture benefit, at the beginning of any policy year, calculated as specified in Subsections B, C, D, E and F of this section, exceeds two and one-half percent of the amount of insurance at the beginning of the same policy year; nor to any policy which shall be delivered outside this state through an agent or other representative of the insurer issuing the policy.

For purposes of determining the applicability of this section, the age at expiry for a joint term life insurance policy shall be the age of expiry of the oldest life.

K. After the effective date of this act, any insurer may file with the superintendent a written notice of its election to comply with the provisions of this section after a specified date before January 1, 1952. After the filing of such notice, then upon such specified date (which shall be the operative date for such insurer), this section shall become operative with respect to policies thereafter issued by such insurer. If an insurer makes no such election, the operative date of this section for such insurer shall be January 1, 1952.

History: Laws 1984, ch. 127, 396.

59A-20-31. Standard Nonforfeiture Law; life insurance. (Contingent effective date. See note.)

A. In the case of policies issued on and after the operative date of this section, as defined in Subsection K of this section, no policy of life insurance, except as stated in Subsection J of this section, shall be delivered or issued for delivery in this state unless it shall contain in substance the following provisions, or corresponding provisions that in the opinion of the superintendent are at least as favorable to the defaulting or surrendering policyholder as are the minimum requirements hereinafter specified and are essentially in compliance with Subsection I of this section:

(1) that, in the event of default in any premium payment the insurer will grant, upon proper request not later than sixty days after the due date of the premium in default, a paid-up nonforfeiture benefit on a plan stipulated in the policy, effective as of such due date, of such amount as may be hereinafter specified. In lieu of such stipulated paid-up nonforfeiture benefit, the insurer may substitute, upon proper request not later than sixty days after the due date of the premium in default, an actuarially equivalent alternative paid-up nonforfeiture benefit that provides a greater amount or longer period of death benefits or, if applicable, a greater amount or earlier payment of endowment benefits;

(2) that, upon surrender of the policy within sixty days after the due date of any premium payment in default after premiums have been paid for at least three full years in the case of ordinary insurance or five full years in the case of industrial insurance, the insurer will pay, in lieu of any paid-up nonforfeiture benefit, a cash surrender value of such amount as may be hereinafter specified;

(3) that a specified paid-up nonforfeiture benefit shall become effective as specified in the policy unless the person entitled to make such election elects another available option not later than sixty days after the due date of the premium in default;

(4) that, if the policy shall have become paid-up by completion of all premium payments or if it is continued under any paid-up nonforfeiture benefit that became effective on or after the third policy anniversary in the case of ordinary insurance or the fifth policy anniversary in the case of industrial insurance, the insurer will pay, upon surrender of the policy within thirty days after any policy anniversary, a cash surrender value of such amount as may be hereinafter specified;

(5) in the case of policies that cause on a basis guaranteed in the policy unscheduled changes in benefits or premiums, or that provide an option for changes in benefits or premiums other than a change to a new policy, a statement of the mortality table, interest rate and method used in calculating cash surrender values and the paid-up nonforfeiture benefits available under the policy. In the case of all other policies, a statement of the mortality table and interest rate used in calculating the cash surrender values and the paid-up nonforfeiture benefits available under the policy, together with a table showing the cash surrender value, if any, and paid-up nonforfeiture benefit, if any, available under the policy on each policy anniversary either during the first twenty policy years or during the term of the policy, whichever is shorter, such values and benefits to be calculated upon the assumption that there are no dividends or paid-up additions credited to the policy and that there is no indebtedness to the insurer on the policy; and

(6) a statement that the cash surrender values and the paid-up nonforfeiture benefits available under the policy are not less than the minimum values and benefits required by or pursuant to the insurance law of the state in which the policy is delivered; an explanation of the manner in which the cash surrender values and the paid-up nonforfeiture benefits are altered by the existence of any paid-up additions credited to the policy or any indebtedness to the insurer on the policy; if a detailed statement of the method of computation of the values and benefits shown in the policy is not stated therein, a statement that such method of computation has been filed with the insurance supervisory official of the state in which the policy is delivered; and a statement of the method to be used in calculating the cash surrender value and paid-up nonforfeiture benefit available under the policy on any policy anniversary beyond the last anniversary for which such values and benefits are consecutively shown in the policy.

Any of the provisions in this subsection or portions thereof not applicable by reason of the plan of insurance may, to the extent inapplicable, be omitted from the policy.

The insurer shall reserve the right to defer the payment of any cash surrender value for a period of six months after demand therefor with surrender of the policy.

B. Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary, whether or not required by Subsection A of this section, shall be an amount not less than the excess, if any, of the present value, on such anniversary, of the future guaranteed benefits that would have been provided for by the policy, including any existing paid-up additions, if there had been no default, over the sum of:

(1) the then present value of the adjusted premiums as defined in Subsections D, E and F of this section, corresponding to premiums that would have fallen due on or after such anniversary; and

(2) the amount of any indebtedness to the insurer on the policy.

Provided, however, that for any policy issued on or after the operative date of Subsection F of this section, as defined therein, which provides supplemental life insurance or annuity benefits at the option of the insured and for an identifiable additional premium by rider or supplemental policy provision, the cash surrender value referred to in Paragraph (1) of this subsection shall be an amount not less than the sum of the cash surrender value as defined in such paragraph for an otherwise similar policy issued at the same age without such rider or supplemental policy provision and the cash surrender value as defined in such paragraph for a policy that provides only the benefits otherwise provided by such rider or supplemental policy provision.

Provided, further, that for any family policy issued on or after the operative date of Subsection F of this section as defined therein, which defines a primary insured and provides term insurance on the life of the spouse of the primary insured expiring before the spouse's age of seventy-one, the cash surrender value referred to in Paragraph (1) of this subsection shall be an amount not less than the sum of the cash surrender value as defined in such paragraph for an otherwise similar policy issued at the same age without such term insurance on the life of the spouse and the cash surrender value as defined in such paragraph for a policy that provides only the benefits otherwise provided by such term insurance on the life of the spouse. Any cash surrender value available within thirty days after any policy anniversary under any policy paid up by completion of all premium payments or any policy continued under any paid-up nonforfeiture benefit, whether or not required by Subsection A of this section, shall be an amount not less than the present value, on such anniversary, of the future guaranteed benefits provided for by the policy, including any existing paid-up additions, decreased by any indebtedness to the insurer on the policy.

C. Any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment due on any policy anniversary shall be such that its present value as of such anniversary shall be at least equal to the cash surrender value then provided for by the policy or, if none is provided for, that cash surrender value that would have been required by this section in the absence of the condition that premiums shall have been paid for at least a specified period.

D. This subsection shall not apply to policies issued on or after the operative date of Subsection F of this section. Except as provided in Paragraph (2) of this subsection, the adjusted premiums for any policy shall be calculated on an annual basis and shall be such uniform percentage of the respective premiums specified in the policy for each policy year, excluding any extra premiums charged because of impairments or special hazards, that the present value, at the date of issue of the policy, of all such adjusted premiums shall be equal to the sum of: (a) the then present value of the future guaranteed benefits provided for by the policy; (b) two percent of the amount of insurance, if the insurance be uniform in amount, or of the equivalent uniform amount, as hereinafter defined, if the amount of insurance varies with duration of the policy; (c) forty percent of the adjusted premium for the first policy year; (d) twenty-five percent of either the adjusted premium for the first policy year or the adjusted premium for a whole life policy of the same uniform or equivalent uniform amount with uniform premiums for the whole of life issued at the same age for the same amount of insurance, whichever is less. Provided, however, that in applying the percentages specified in (c) and (d), no adjusted premium shall be deemed to exceed four percent of the amount of insurance or uniform amount equivalent thereto. The date of issue of a policy for the purpose of this subsection shall be the date as of which the rated age of the insured is determined.

(1) In the case of a policy providing an amount of insurance varying with duration of the policy, the equivalent uniform amount thereof for the purpose of this subsection shall be deemed to be the uniform amount of insurance provided by an otherwise similar policy, containing the same endowment benefit or benefits, if any, issued at the same age and for the same term, the amount of which does not vary with duration and the benefits under which have the same present value at the date of issue as the benefits under the policy; provided, however, that in the case of a policy providing a varying amount of insurance issued on the life of a child under age ten, the equivalent uniform amount may be computed as though the amount of insurance provided by the policy prior to the attainment of age ten were the amount provided by such policy at age ten.

(2) The adjusted premiums for any policy providing term insurance benefits by rider or supplemental policy provision shall be equal to: (1) the adjusted premiums for an otherwise similar policy issued at the same age without such term insurance benefits, increased, during the period for which premiums for such term insurance benefits are payable by (2) the adjusted premiums for such term insurance, the foregoing items (1) and (2) being calculated separately and as specified in the first two paragraphs (the first paragraphs and Paragraph (1)) of this subsection except that, for the purposes of (b), (c) and (d) of the first such paragraph, the amount of insurance or equivalent uniform amount of insurance used in the calculation of the adjusted premiums referred to in (2) shall be equal to the excess of the corresponding amount determined for the entire policy over the amount used in the calculation of the adjusted premiums in (1).

(3) Except as otherwise provided in Paragraph (4) of this subsection and Subsection E of this section, all adjusted premiums and present values referred to in this section shall for all policies of ordinary insurance be calculated on the basis of the national association of insurance commissioners 1941 standard ordinary mortality table, provided that for any category of ordinary insurance issued on female risks, adjusted premiums and present values may be calculated according to an age not more than three years younger than the actual age of the insured, and such calculations for all policies of industrial insurance shall be made on the basis of the 1941 standard industrial mortality table. All calculations shall be made on the basis of the rate of interest, not exceeding three and one-half percent per annum, specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits. Provided, however, that in calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than one hundred thirty percent of the rates of mortality according to such applicable table. Provided, further, that for insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on such other table of mortality as may be specified by the insurer and approved by the superintendent.

(4) This paragraph shall not apply to ordinary policies issued on or after the operative date of Subsection F of this section. In the case of ordinary policies issued on or after the operative date of this paragraph as defined herein, all adjusted premiums and present values referred to in this section shall be calculated on the basis of the commissioners 1958 standard ordinary mortality table and the rate of interest specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits; provided that such rate of interest shall not exceed three and one-half percent a year, except that a rate of interest not exceeding four percent a year may be used for policies issued on or after July 1, 1973 and prior to July 1, 1977 and a rate of interest not exceeding five and one-half percent per annum may be used for policies issued on or after July 1, 1977, except that for any single premium whole life or endowment insurance policy a rate of interest not exceeding six and one-half percent per annum may be used, and provided that for any category of ordinary insurance issued on female risks, adjusted premiums and present values may be calculated according to an age not more than six years younger than the actual age of the insured. Provided, however, that in calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the commissioners 1958 extended term insurance table. Provided, further, that for insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on such other table of mortality as may be specified by the insurer and approved by the superintendent.

After June 9, 1961, any insurer may file with the superintendent a written notice of its election to comply with the provisions of Paragraph (4) of this subsection after a specified date before January 1, 1966. After the filing of such notice, then upon such specified date (which shall be the operative date of this subsection for such insurer), this subsection shall become operative with respect to the ordinary policies thereafter issued by such insurer. If an insurer makes no such election, the operative date of this subsection for such insurer shall be January 1, 1966.

E. This subsection shall not apply to industrial policies issued on or after the operative date of Subsection F of this section.

In the case of industrial policies issued on or after the operative date of this subsection as defined herein, all adjusted premiums and present values referred to in this section shall be calculated on the bases of the commissioners 1961 standard industrial mortality table and the rate of interest specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits; provided that such rate of interest shall not exceed three and one-half percent a year except that a rate of interest not exceeding four percent a year may be used for policies issued on or after July 1, 1973 and prior to July 1, 1977 and a rate of interest not exceeding five and one-half percent per annum may be used for policies issued on or after July 1, 1977, except that, for any single premium whole life or endowment insurance policy, a rate of interest not exceeding six and one-half percent per annum may be used. Provided, however, that in calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the commissioners 1961 industrial extended term insurance table. Provided, further, that for insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on such other table of mortality as may be specified by the insurer and approved by the superintendent.

After June 7, 1963, any insurer may file with the superintendent a written notice of its election to comply with the provisions of this subsection after a specified date before January 1, 1968. After the filing of such notice, then upon such specified date (which shall be the operative date of this subsection for such insurer), this subsection shall become operative with respect to the industrial policies thereafter issued by such insurer. If an insurer makes no such election, the operative date of this subsection for such insurer shall be January 1, 1968.

F. This subsection shall apply to all policies issued on or after the operative date of this subsection. Except as provided in Paragraph (6) of this subsection, the adjusted premiums for any policy shall be calculated on an annual basis and shall be such uniform percentage of the respective premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairment or special hazards and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the date of issue of the policy, of all adjusted premiums shall be equal to the sum of the then present value of the future guaranteed benefits provided for by the policy; one percent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years; and one hundred twenty-five percent of the nonforfeiture net level premium as hereinafter defined. Provided, however, that, in applying the last percentage specified above, no nonforfeiture net level premium shall be deemed to exceed four percent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years. The date of issue of a policy for the purpose of this subsection shall be the date as of which the rated age of the insured is determined; and

(1) the nonforfeiture net level premium shall be equal to the present value, at the date of issue of the policy, of the guaranteed benefits provided for by the policy divided by the present value, at the date of issue of the policy, of an annuity of one per annum payable on the date of issue of the policy and on each anniversary of such policy on which a premium falls due;

(2) in the case of policies that cause on a basis guaranteed in the policy unscheduled changes in benefits or premiums, or that provide an option for changes in benefits or premiums other than a change to a new policy, the adjusted premiums and present values shall initially be calculated on the assumption that future benefits and premiums do not change from those stipulated at the date of issue of the policy. At the time of any such change in the benefits or premiums, the future adjusted premiums, nonforfeiture net level premiums and present values shall be recalculated on the assumption that future benefits and premiums do not change from those stipulated by the policy immediately after the change;

(3) except as otherwise provided in Paragraph (6) of this subsection, the recalculated future adjusted premiums for any such policy shall be such uniform percentage of the respective future premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments and special hazards, and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the time of change to the newly defined benefits or premiums, of all such future adjusted premiums shall be equal to the excess of the sum of the then present value of the then future guaranteed benefits provided for by the policy and the additional expense allowance, if any, over the then cash surrender value, if any, or present value of any paid-up nonforfeiture benefit under the policy;

(4) the additional expense allowance, at the time of the change to the newly defined benefits or premiums, shall be the sum of one percent of the excess, if positive, of the average amount of insurance at the beginning of each of the first ten policy years subsequent to the change over the average amount of insurance prior to the change at the beginning of each of the first ten policy years subsequent to the time of the most recent previous change, or, if there has been no previous change, the date of issue of the policy; and one hundred twenty-five percent of the increase, if positive, in the nonforfeiture net level premium;

(5) the recalculated nonforfeiture net level premium shall be equal to the result obtained by dividing (a) by (b) where:

(a) equals the sum of: (1) the nonforfeiture net level premium applicable prior to the change times the present value of an annuity of one per annum payable on each anniversary of the policy on or subsequent to the date of the change on which a premium would have fallen due had the change not occurred; and (2) the present value of the increase in future guaranteed benefits provided for by the policy; and

(b) equals the present value of an annuity of one per annum payable on each anniversary of the policy on or subsequent to the date of change on which a premium falls due;

(6) notwithstanding any other provisions of this subsection to the contrary, in the case of a policy issued on a substandard basis that provides reduced graded amounts of insurance so that, in each policy year, such policy has the same tabular mortality cost as an otherwise similar policy issued on the standard basis that provides higher uniform amounts of insurance, adjusted premiums and present values for such substandard policy may be calculated as if it were issued to provide such higher uniform amounts of insurance on the standard basis;

(7) all adjusted premiums and present values referred to in this section shall for all policies of ordinary insurance be calculated on the basis of the commissioners 1980 standard ordinary mortality table or, at the election of the insurer for any one or more specified plans of life insurance, the commissioners 1980 standard ordinary mortality table with ten-year select mortality factors; shall for all policies of industrial insurance be calculated on the basis of the commissioners 1961 standard industrial mortality table; and shall for all policies issued in a particular calendar year be calculated on the basis of a rate of interest not exceeding the nonforfeiture interest rate as defined in this subsection, for policies issued in that calendar year. Provided, however, that:

(a) at the option of the insurer, calculations for all policies issued in a particular calendar year may be made on the basis of a rate of interest not exceeding the nonforfeiture interest rate, as defined in this subsection, for policies issued in the immediately preceding calendar year;

(b) under any paid-up nonforfeiture benefit, including any paid-up dividend additions, any cash surrender value available, whether or not required by Subsection A of this section, shall be calculated on the basis of the mortality table and rate of interest used in determining the amount of such paid-up nonforfeiture benefit and paid-up dividend additions, if any;

(c) an insurer may calculate the amount of any guaranteed paid-up nonforfeiture benefit, including any paid-up additions under the policy, on the basis of an interest rate no lower than that specified in the policy for calculating cash surrender values;

(d) in calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the commissioners 1980 extended term insurance table for policies of ordinary insurance and not more than the commissioners 1961 industrial extended term insurance table for policies of industrial insurance;

(e) for insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on appropriate modifications of the aforementioned tables;

(f) for a policy issued prior to the operative date of the valuation manual, any commissioners standard ordinary mortality tables, adopted after 1980 by the national association of insurance commissioners, that are approved by regulation promulgated by the superintendent for use in determining the minimum nonforfeiture standard may be substituted for the commissioners 1980 standard ordinary mortality table with or without ten-year select mortality factors or for the commissioners 1980 extended term insurance table;

(g) for a policy issued on or after the operative date of the valuation manual, the commissioners standard mortality table in the valuation manual shall be used to determine the minimum nonforfeiture standard that may be substituted for the commissioners 1980 standard ordinary mortality table, either with or without ten-year select mortality factors, or for the commissioners 1980 extended term insurance table. If the superintendent adopts through rulemaking a commissioners standard ordinary mortality table that was adopted by the national association of insurance commissioners for use in determining the minimum nonforfeiture standard for policies issued on or after the operative date of the valuation manual, then that minimum nonforfeiture standard shall substitute for the minimum nonforfeiture standard provided in the valuation manual;

(h) for a policy issued prior to the operative date of the valuation manual, any commissioners standard industrial mortality tables, adopted after 1980 by the national association of insurance commissioners, that are approved by regulation promulgated by the superintendent for use in determining the minimum nonforfeiture standard may be substituted for the commissioners 1961 standard industrial mortality table or the commissioners 1961 industrial extended term insurance table; and

(i) for a policy issued on or after the operative date of the valuation manual, the commissioners standard mortality table in the valuation manual shall be used to determine the minimum nonforfeiture standard that may be substituted for the commissioners 1961 standard industrial mortality table or the commissioners 1961 industrial extended term insurance table. If the superintendent adopts through rulemaking a commissioners standard industrial mortality table that was adopted by the national association of insurance commissioners for use in determining the minimum nonforfeiture standard for policies issued on or after the operative date of the valuation manual, then that minimum nonforfeiture standard shall substitute for the minimum nonforfeiture standard provided in the valuation manual;

(8) the nonforfeiture interest rate per annum for a policy issued in a calendar year:

(a) prior to the operative date of the valuation manual shall be equal to one hundred twenty-five percent of the calendar year statutory valuation interest rate for such policy as defined in the Standard Valuation Law, rounded to the nearest one-fourth of one percent; provided, however, that the nonforfeiture interest rate per annum shall not be less than four percent; and

(b) on or after the operative date of the valuation manual shall be determined by the valuation manual;

(9) notwithstanding any other provision in the laws relating to insurance to the contrary, any refiling of nonforfeiture values or their methods of computation for any previously approved policy form that involves only a change in the interest rate or mortality table used to compute nonforfeiture values shall not require refiling of any other provisions of that policy form; and

(10) after the effective date of this subsection, any insurer may file with the superintendent a written notice of its election to comply with the provisions of this subsection after a specified date before January 1, 1989, which shall be the operative date of this subsection for such insurer. If an insurer makes no such election, the operative date of this subsection for such insurer shall be January 1, 1989.

G. In the case of any plan of life insurance that provides for future premium determination, the amounts of which are to be determined by the insurer based on the then estimates of future experience, or in the case of any plan of life insurance that is of such a nature that minimum values cannot be determined by the methods described in Subsection A, B, C, D, E or F of this section, then:

(1) the superintendent must be satisfied that the benefits provided under the plan are substantially as favorable to policyholders and insureds as the minimum benefits otherwise required by Subsection A, B, C, D, E or F of this section;

(2) the superintendent must be satisfied that the benefits and the pattern of premiums of that plan are not such as to mislead prospective policyholders or insureds; and

(3) the cash surrender values and paid-up nonforfeiture benefits provided by such plan must not be less than the minimum values and benefits required for the plan computed by a method consistent with the principles of this section, as determined by regulations promulgated by the superintendent.

H. Any cash surrender value and any paid-up nonforfeiture benefit, available under the policy in the event of default in a premium payment due at any time other than on the policy anniversary, shall be calculated with allowance for the lapse of time and the payment of fractional premiums beyond the last preceding policy anniversary. All values referred to in Subsections B, C, D, E and F of this section may be calculated upon the assumption that any death benefit is payable at the end of the policy year of death. The net value of any paid-up additions, other than paid-up term additions, shall be not less than the amounts used to provide such additions. Notwithstanding the provisions of Subsection B of this section, additional benefits payable (a) in the event of death or dismemberment by accident or accidental means; (b) in the event of total and permanent disability; (c) as reversionary annuity or deferred reversionary annuity benefits; (d) as term insurance benefits provided by a rider or supplemental policy provision to which, if issued as a separate policy, this section would not apply; (e) as term insurance on the life of a child or on the lives of children provided in a policy on the life of a parent of the child, if such term insurance expires before the child's age is twenty-six, is uniform in amount after the child's age is one and has not become paid up by reason of the death of a parent of the child; and (f) as other policy benefits additional to life insurance and endowment benefits, and premiums for all such additional benefits, shall be disregarded in ascertaining cash surrender values and nonforfeiture benefits required by this section, and no such additional benefits shall be required to be included in any paid-up nonforfeiture benefits.

I. This subsection, in addition to all other applicable sections of this law, shall apply to all policies issued on or after January 1, 1985. Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary shall be in an amount that does not differ by more than two-tenths of one percent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years, from the sum of (a) the greater of zero and the basic cash value hereinafter specified; and (b) the present value of any existing paid-up additions less the amount of any indebtedness to the insurer under the policy.

The basic cash value shall be equal to the present value, on such anniversary, of the future guaranteed benefits that would have been provided for by the policy, excluding any existing paid-up additions and before deduction of any indebtedness to the insurer, if there had been no default, less the then present value of the nonforfeiture factors, as hereinafter defined, corresponding to premiums that would have fallen due on and after such anniversary. Provided, however, that the effects on the basic cash value of supplemental life insurance or annuity benefits or of family coverage, as described in Subsection B or D of this section, whichever is applicable, shall be the same as are the effects specified therein.

The nonforfeiture factor for each policy year shall be an amount equal to a percentage of the adjusted premium for the policy year, as defined in Subsection D or F of this section, whichever is applicable. Except as is required by the next succeeding sentence of this paragraph, such percentage:

(1) must be the same percentage for each policy year between the second policy anniversary and the later of the fifth policy anniversary and the first policy anniversary at which there is available under the policy a cash surrender value in an amount, before including any paid-up additions and before deducting any indebtedness, of at least two-tenths of one percent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years; and

(2) must be such that no percentage after the later of the two policy anniversaries specified in Paragraph (1) of this subsection may apply to fewer than five consecutive policy years.

Provided that no basic cash value may be less than the value that would be obtained if the adjusted premiums for the policy, as defined in Subsection D or F of this section, whichever is applicable, were substituted for the nonforfeiture factors in the calculation of the basic cash value.

All adjusted premiums and present values referred to in this subsection shall for a particular policy be calculated on the same mortality and interest bases as are used in demonstrating the policy's compliance with the other subsections of this section. The cash surrender values referred to in this subsection shall include any endowment benefits provided for by the policy.

Any cash surrender value available other than in the event of default in a premium payment due on a policy anniversary, and the amount of any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment shall be determined in manners consistent with the manners specified for determining the analogous minimum amounts in Subsections A, B, C, F and H of this section. The amounts of any cash surrender values and of any paid-up nonforfeiture benefits granted in connection with additional benefits such as those listed as items (a) through (d) in Subsection H of this section shall conform with the principles of this subsection.

J. This section shall not apply to any reinsurance, group insurance, pure endowment, annuity or reversionary annuity contract, nor to any term policy of uniform amount that provides no guaranteed nonforfeiture or endowment benefits, or renewal thereof, of twenty years or less expiring before age seventy-one for which uniform premiums are payable during the entire term of the policy, nor to any term policy of decreasing amount, that provides no guaranteed nonforfeiture or endowment benefits, on which each adjusted premium, calculated as specified in Subsections D, E and F of this section, is less than the adjusted premium so calculated, on a term policy of uniform amount, or renewal thereof, that provides no guaranteed nonforfeiture or endowment benefits, issued at the same age and for the same initial amount of insurance and for a term of twenty years or less expiring before age seventy-one, for which uniform premiums are payable during the entire term of the policy, nor to any policy, that provides no guaranteed nonforfeiture or endowment benefits, for which no cash surrender value, if any, or present value of any paid-up nonforfeiture benefit, at the beginning of any policy year, calculated as specified in Subsections B, C, D, E and F of this section, exceeds two and one-half percent of the amount of insurance at the beginning of the same policy year; nor to any policy that shall be delivered outside this state through an agent or other representative of the insurer issuing the policy.

For purposes of determining the applicability of this section, the age at expiry for a joint term life insurance policy shall be the age of expiry of the oldest life.

K. After the effective date of this act, any insurer may file with the superintendent a written notice of its election to comply with the provisions of this section after a specified date before January 1, 1952. After the filing of such notice, then upon such specified date (which shall be the operative date for such insurer), this section shall become operative with respect to policies thereafter issued by such insurer. If an insurer makes no such election, the operative date of this section for such insurer shall be January 1, 1952.

L. As used in this section:

(1) "operative date of the valuation manual" means the January 1 of the first calendar year following the first July 1 after which the following have occurred:

(a) the valuation manual has been adopted by the national association of insurance commissioners by an affirmative vote of at least forty-two members or three-fourths of the members voting, whichever is greater;

(b) the Standard Valuation Law of the national association of insurance commissioners, as amended in 2009, or legislation including substantially similar terms and provisions, has been enacted by states that collectively represent more than seventy-five percent of written direct premiums, as reported in the life, accident and health annual statements, the health annual statements and the fraternal annual statements submitted for 2008; and

(c) the Standard Valuation Law of the national association of insurance commissioners, as amended in 2009, or legislation including substantially similar terms and provisions, has been enacted by at least forty-two of the following fifty-five jurisdictions: 1) the fifty states of the United States; 2) American Samoa; 3) the Virgin Islands of the United States; 4) the District of Columbia; 5) Guam; and 6) Puerto Rico; and

(2) "valuation manual" means the most recent version of the manual of valuation instructions adopted by the national association of insurance commissioners.

History: Laws 1984, ch. 127, 396; 2014, ch. 59, 27.



Section 59A-20-32 - Nonforfeiture benefits, cash surrender values; life policies issued prior to operative date of 1943 Standard Nonforfeiture Law.

59A-20-32. Nonforfeiture benefits, cash surrender values; life policies issued prior to operative date of 1943 Standard Nonforfeiture Law.

A. This section shall apply only to those life insurance policies issued prior to the operative date of the Standard Nonforfeiture Law as first enacted by Laws of 1943, Chapter 109.

B. A nonforfeiture benefit shall be available to the owner of the policy in event of default in premium payments, after a premium shall have been paid for three (3) years and shall be a stipulated form of insurance effective from the due date of the premium, the net value of which shall be at least equal to the reserve at the date of default on the policy and on any dividend additions thereto, less a sum of not more than two and one-half percent of the amount insured by the policy and of any existing dividend additions thereto, and less any existing indebtedness to the insurer on or secured by the policy. The policy shall specify the mortality table and rate of interest adopted from computing such reserves and shall stipulate that it may be surrendered to the insurer at its home office within one (1) month from date of default, for a specified cash value at least equal to the sum which would otherwise be available for the purchase of insurance as above stated.

History: Laws 1984, ch. 127, 397.



Section 59A-20-33 - Standard Nonforfeiture Law - individual deferred annuities.

59A-20-33. Standard Nonforfeiture Law - individual deferred annuities.

A. This section shall not apply to any reinsurance, group annuity purchased under a retirement plan or plan of deferred compensation established or maintained by an employer, including a partnership or sole proprietorship or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code of 1986, as now or hereafter amended, premium deposit fund, variable annuity, investment annuity, immediate annuity, any deferred annuity contract after annuity payments have commenced or reversionary annuity, nor to any contract that shall be delivered outside this state through an agent or other representative of the insurer issuing the contract.

B. In the case of contracts issued on or after the operative date of this section as defined in Subsection L of this section, no contract of annuity, except as stated in Subsection A of this section, shall be delivered or issued for delivery in this state unless it contains in substance the following provisions, or corresponding provisions which in the opinion of the superintendent are at least as favorable to the contractholder, upon cessation of payment of considerations under the contract:

(1) that upon cessation of payment of considerations under a contract or upon the written request of the contract owner, the insurer shall grant a paid-up annuity benefit on a plan stipulated in the contract of such value as is specified in Subsections D, E, F, G and I of this section;

(2) if a contract provided for a lump sum settlement at maturity, or at any other time, that upon surrender of the contract at or prior to the commencement of any annuity payments, the insurer shall pay in lieu of any paid-up annuity benefit a cash surrender benefit of such amount as is specified in Subsections D, E, G and I of this section. The insurer may reserve the right to defer the payment of such cash surrender benefit for a period not to exceed six months after demand therefor with surrender of the contract after making written request and receiving written approval of the superintendent. The request shall address the necessity and equatability to all policyholders of the deferral;

(3) a statement of the mortality table, if any, and interest rates used in calculating any minimum paid-up annuity, cash surrender or death benefits that are guaranteed under the contract, together with sufficient information to determine the amounts of such benefits; and

(4) a statement that any paid-up annuity, cash surrender or death benefits that may be available under the contract are not less than the minimum benefits required by any statute of the state in which the contract is delivered and an explanation of the manner in which such benefits are altered by the existence of any additional amounts credited by the insurer to the contract, any indebtedness to the insurer on the contract or any prior withdrawals from or partial surrenders of the contract.

Notwithstanding the requirements of this section, any deferred annuity contract may provide that if no considerations have been received under a contract for a period of two full years and the portion of the paid-up annuity benefit at maturity on the plan stipulated in the contract arising from prior considerations paid would be less than twenty dollars ($20.00) monthly, the insurer may at its option terminate such contract by payment in cash of the then present value of such portion of the paid-up annuity benefit, calculated on the basis of the mortality table, if any, and interest rate specified in the contract for determining the paid-up annuity benefit, and by such payment shall be relieved of any further obligation under such contract.

C. The minimum values as specified in Subsections D, E, F, G and I of this section of any paid-up annuity, cash surrender or death benefits available under an annuity contract shall be based upon minimum nonforfeiture amounts as defined in this section.

(1) The minimum nonforfeiture amount at any time at or prior to the commencement of any annuity payments shall be equal to an accumulation up to such time at rates of interest as indicated in Paragraph (2) of Subsection C of this section of the net considerations, as hereinafter defined, paid prior to such time, decreased by the sum of Subparagraphs (a) through (d):

(a) any prior withdrawals from or partial surrenders of the contract accumulated at rates of interest as indicated in Paragraph (2) of Subsection C of this section;

(b) an annual contract charge of fifty dollars ($50.00), accumulated at rates of interest as indicated in Paragraphs (2) of Subsection C of this section;

(c) any premium tax paid by the insurer for the contract, accumulated at rates of interest as indicated in Paragraph (2) of Subsection C of this section; and

(d) the amount of any indebtedness to the insurer on the contract, including interest due and accrued.

The net considerations for a given contract year used to define the minimum nonforfeiture amount shall be an amount equal to eighty-seven and one-half percent of the gross considerations credited to the contract during that contract year.

(2) The interest rate used in determining minimum nonforfeiture amounts shall be an annual rate of interest determined as the lesser of three percent per annum and the following, which shall be specified in the contract if the interest rate will be reset:

(a) the five-year constant maturity treasury rate reported by the federal reserve as of a date, or average over a period, rounded to the nearest one-twentieth percent, specified in the contract no longer than fifteen months prior to the contract issue date or redetermination date pursuant to Subparagraph (d) of Paragraph 2 of Section C of this section;

(b) reduced by one hundred twenty-five basis points;

(c) where the resulting interest rate is not less than one percent; and

(d) the interest rate shall apply for an initial period and may be redetermined for additional periods. The redetermination date, basis and period, if any, shall be stated in the contract. The basis is the date or average over a specified period that produces the value of the five-year constant maturity treasury rate to be used at each redetermination date.

(3) Notwithstanding the provisions of Paragraphs (1) and (2) of Subsection C of this section, during the period or term that a contract provides substantive participation in an equity indexed benefit, it may increase the reduction described in Subparagraph (b) of Paragraph (2) of Subsection C of this section by up to an additional one hundred basis points to reflect the value of the equity index benefit. The present value at the contract issue date, and at each redetermination date thereafter, of the additional reduction shall not exceed the market value of the benefit. The superintendent may require a demonstration that the present value of the reduction does not exceed the market value of the benefit. Lacking such a demonstration that is acceptable to the superintendent, the superintendent may disallow or limit the additional reduction.

(4) The superintendent may adopt rules to implement the provisions of Paragraph (3) of Subsection C of this section and to provide for further adjustments to the calculation of minimum nonforfeiture amounts for contracts that provide substantive participation in an equity index benefit and for other contracts that the superintendent determines adjustments are justified.

D. Any paid-up annuity benefit available under a contract shall be such that its present value on the date annuity payments are to commence is at least equal to the minimum nonforfeiture amount on that date. Such present value shall be computed using the mortality table, if any, and the interest rates specified in the contract for determining the minimum paid-up annuity benefits guaranteed in the contract.

E. For contracts that provide cash surrender benefits, such cash surrender benefits available prior to maturity shall not be less than the present value as of the date of surrender of that portion of the maturity value of the paid-up annuity benefit that would be provided under the contract at maturity arising from considerations paid prior to the time of cash surrender reduced by the amount appropriate to reflect any prior withdrawals from or partial surrenders of the contract, such present value being calculated on the basis of an interest rate not more than one percent higher than the interest rate specified in the contract for accumulating the net considerations to determine such maturity value, decreased by the amount of any indebtedness to the insurer on the contract, including interest due and accrued, and increased by any existing additional amounts credited by the insurer to the contract. In no event shall any cash surrender benefit be less than the minimum nonforfeiture amount at that time. The death benefit under such contracts shall be at least equal to the cash surrender benefit.

F. For contracts that do not provide cash surrender benefits, the present value of any paid-up annuity benefit available as a nonforfeiture option at any time prior to maturity shall not be less than the present value of that portion of the maturity value of the paid-up annuity benefit provided under the contract arising from considerations paid prior to the time the contract is surrendered in exchange for, or changed to, a deferred paid-up annuity, such present value being calculated for the period prior to the maturity date on the basis of the interest rate specified in the contract for accumulating the net considerations to determine such maturity value, and increased by any existing additional amounts credited by the insurer to the contract. For contracts that do not provide any death benefits prior to the commencement of any annuity payments, such present values shall be calculated on the bases of such interest rate and the mortality table specified in the contract for determining the maturity value of the paid-up annuity benefit. However, in no event shall the present value of a paid-up annuity benefit be less than the minimum nonforfeiture amount at that time.

G. For the purpose of determining the benefits calculated under Subsections E and F of this section, in the case of annuity contracts under which an election may be made to have annuity payments commence at optional maturity dates, the maturity date shall be deemed to be the latest date for which election shall be permitted by the contract, but shall not be deemed to be later than the anniversary of the contract next following the annuitant's seventieth birthday or the tenth anniversary of the contract, whichever is later.

H. Any contract that does not provide cash surrender benefits or does not provide death benefits at least equal to the minimum nonforfeiture amount prior to the commencement of any annuity payments shall include a statement in a prominent place in the contract that such benefits are not provided.

I. Any paid-up annuity, cash surrender or death benefits available at any time, other than on the contract anniversary under any contract with fixed scheduled considerations, shall be calculated with allowance for the lapse of time and the payment of any scheduled considerations beyond the beginning of the contract year in which cessation of payment of considerations under the contract occurs.

J. For any contract that provides, within the same contract by rider or supplemental contract provision, both annuity benefits and life insurance benefits that are in excess of the greater of cash surrender benefits or a return of the gross considerations with interest, the minimum nonforfeiture benefits shall be equal to the sum of the minimum nonforfeiture benefits for the annuity portion and the minimum nonforfeiture benefits, if any, for the life insurance portion computed as if each portion were a separate contract. Notwithstanding the provisions of Subsections D, E, F, G and I of this section, additional benefits payable (a) in the event of total and permanent disability, (b) as reversionary annuity or deferred reversionary annuity benefits, or (c) as other policy benefits additional to life insurance, endowment and annuity benefits, and considerations for all such additional benefits, shall be disregarded in ascertaining the minimum nonforfeiture amounts, paid-up annuity, cash surrender and death benefits that may be required by this section. The inclusion of such additional benefits shall not be required in any paid-up benefits, unless such additional benefits separately would require minimum nonforfeiture amounts, paid-up annuity, cash surrender and death benefits.

K. The superintendent may adopt rules to implement the provisions of this section.

L. After July 1, 2003, an insurer may elect to apply its provisions to annuity contracts on a contract-form by contract-form basis before July 1, 2005. In all other instances this section shall become operative with respect to annuity contracts issued by the insurer after June 30, 2005.

History: Laws 1984, ch. 127, 398; 2003, ch. 415, 1.






Article 20A - Viatical Settlements

Section 59A-20A-1 - Short title.

59A-20A-1. Short title.

This act [59A-20A-1 to 59A-20A-11 NMSA 1978] may be cited as the "Viatical Settlements Act".

History: Laws 1999, ch. 246, 1.



Section 59A-20A-2 - Definitions.

59A-20A-2. Definitions.

As used in the Viatical Settlements Act:

A. "broker" means a person or his authorized representative who on behalf of a viator and for a fee, commission or other valuable consideration offers or attempts to negotiate viatical settlements between a viator and one or more providers. "Broker" does not include an attorney, accountant or financial planner retained by the viator to represent him;

B. "financing entity" means an underwriter, placement agent, lender, purchaser of securities, credit enhancer, purchaser of a policy or certificate from a provider or any other person who may be a party to a contract and who has a direct ownership in a policy or certificate that is the subject of a contract but whose sole activity related to the transaction is providing funds to effect the viatical settlement and who has an agreement in writing with a provider to act as a participant in a financing transaction;

C. "financing transaction" means a transaction in which a provider or a financing entity obtains financing for contracts or viaticated policies or interests in such contracts or policies, including any secured or unsecured financing, any securitization transaction or any securities offering either registered or exempt from registration under federal and state securities law, or any direct purchase of interests in a policy or certificate;

D. "provider" means a person or his authorized representative who obtains financing from a financing entity for the purchase, acquisition, transfer or other assignment of one or more viatical settlement contracts or viaticated policies or interests in such contracts or policies, or otherwise sells, assigns, transfers, pledges, hypothecates or otherwise disposes of one or more viatical settlement contracts or viaticated policies or interests in such contracts or policies. Provider does not include:

(1) a bank, savings bank, savings and loan association, credit union or other lending institution that takes an assignment of a life insurance policy as collateral for a loan;

(2) the issuer of a life insurance policy providing accelerated benefits under and pursuant to the contract; or

(3) a natural person who enters into no more than one agreement in a calendar year for the transfer of life insurance policies for any value less than the expected death benefit;

E. "viatical settlement contract" means a written agreement entered into between a provider and a viator;

F. "viaticated policy" means a life insurance policy or certificate that has been acquired by a provider pursuant to a viatical settlement contract; and

G. "viator" means the owner of a life insurance policy or a certificate holder under a group policy insuring the life of a person with a catastrophic, life-threatening or chronic illness or condition who enters or seeks to enter into a viatical settlement contract.

History: Laws 1999, ch. 246, 2.



Section 59A-20A-3 - License requirements; fees.

59A-20A-3. License requirements; fees.

A. A person shall not operate as a provider or broker without a license from the superintendent.

B. Application for a provider or broker license shall be made to the superintendent by the applicant on a form prescribed by the superintendent.

C. An application or renewal shall be accompanied by the applicable fee as specified in Section 59A-6-1 NMSA 1978.

D. Licenses may be renewed from year to year on the anniversary date of licensure upon payment of the annual renewal fee. Failure to pay the fee by the renewal date shall result in revocation of the license.

E. The applicant shall provide information on forms required by the superintendent. The superintendent may require the applicant to fully disclose the identity of all stockholders, partners, officers, members and employees and representatives, and the superintendent may refuse to issue a license if not satisfied that a stockholder, partner, officer, member, employee or representative who may materially influence the applicant's conduct meets the standards of the Viatical Settlements Act.

F. A license issued to an applicant authorizes all members, officers, representatives and designated employees to act as providers or brokers, as applicable, under the license, and all those persons shall be named in the application and any supplements to the application.

G. Upon the filing of an application and the payment of the license fee, the superintendent may make an investigation of each applicant and issue a license if the superintendent finds that the applicant:

(1) has provided a detailed plan of operation;

(2) is competent and trustworthy and intends to act in good faith in the capacity provided by the license applied for;

(3) has a good business reputation and has had experience, training or education so as to be qualified in the business for which licensure is sought; and

(4) if not a natural person, provides a certificate of good standing from the state of its domicile.

H. The superintendent shall not issue a license to an applicant unless a written designation of an agent for service of process is filed and maintained with the superintendent or the applicant has filed with the superintendent the applicant's written irrevocable consent that any action against the applicant may be commenced by service of process on the superintendent.

History: Laws 1999, ch. 246, 3; 2011, ch. 127, 15.



Section 59A-20A-4 - License denial, suspension, revocation or refusal to renew.

59A-20A-4. License denial, suspension, revocation or refusal to renew.

A. The superintendent may deny, suspend, revoke or refuse to renew the license of a provider or broker if the superintendent finds that:

(1) there was any material misrepresentation in the application for the license;

(2) the licensee, including any officer, partner, member, key management personnel or representative of the licensee, has been convicted of fraudulent or dishonest practices, is subject to a final administrative action or is otherwise shown to be untrustworthy or incompetent;

(3) the licensee has pleaded guilty or nolo contendere, or been found guilty of, any felony or a misdemeanor involving fraud or moral turpitude, regardless of whether a judgment of conviction has been entered by the court;

(4) the licensee no longer meets the requirements for initial licensure;

(5) the licensee has performed any act prohibited by the Viatical Settlements Act;

(6) the provider demonstrates a pattern of unreasonable payments to viators;

(7) the provider has entered into a viatical settlement contract that has not been approved in accordance with the Viatical Settlements Act;

(8) the provider has failed to honor contractual obligations set out in a viatical settlement contract; or

(9) the provider has assigned, transferred or pledged a viaticated policy to a person other than another provider licensed in New Mexico or a financing entity.

B. Before the superintendent suspends, revokes or refuses to renew the license of a provider or broker, the superintendent shall conduct a hearing in accordance with Chapter 59A, Article 4 NMSA 1978.

C. Any person aggrieved by denial of an application may request a hearing before the superintendent in accordance with the provisions of Chapter 59A, Article 4 NMSA 1978.

History: Laws 1999, ch. 246, 4.



Section 59A-20A-5 - Approval of viatical settlement contracts and disclosure statements; contract terms.

59A-20A-5. Approval of viatical settlement contracts and disclosure statements; contract terms.

A. A person shall not use a viatical settlement contract or provide a disclosure statement form to a viator in New Mexico unless filed with and approved by the superintendent. The superintendent shall disapprove a viatical settlement contract or disclosure statement form if, in the superintendent's opinion, it is unreasonable, contrary to the interests of the public or otherwise misleading or unfair to the viator.

B. The viatical settlement contract shall establish the terms under which the provider will pay compensation or anything of value, which compensation or value is less than the expected death benefit of the insurance policy or certificate, in return for the viator's assignment, transfer, sale, devise or bequest to the provider of the death benefit or ownership of all or a portion of the insurance policy or certificate. A viatical settlement contract also includes a contract for a loan or other financial transaction secured primarily by an individual or group life insurance policy, other than a loan by a life insurance company pursuant to the terms of the life insurance contract, or a loan secured by the cash value of a policy.

History: Laws 1999, ch. 246, 5.



Section 59A-20A-6 - Reporting requirements and confidentiality.

59A-20A-6. Reporting requirements and confidentiality.

A. Each licensee shall file with the superintendent on or before March 1 of each year an annual statement containing such information as the superintendent by rule may prescribe.

B. Except as otherwise allowed, a provider, broker, insurance company, insurance agent, insurance broker, information bureau, rating agency or company or any other person with actual knowledge of a viator's or insured's identity shall not disclose that identity to any other person unless the disclosure is:

(1) necessary to effect a viatical settlement between the viator and a provider and the viator has given written consent and, if the insured's identity is being disclosed and the insured is competent, the insured has given written consent to the disclosure;

(2) provided in response to an investigation by the superintendent or any other governmental officer or agency; or

(3) a term of or condition to the transfer of a viaticated policy by one provider to another provider.

History: Laws 1999, ch. 246, 6.



Section 59A-20A-7 - Examination.

59A-20A-7. Examination.

A. The superintendent may examine the business and affairs of a licensee or applicant. The superintendent shall have the authority to order a licensee or applicant to produce any records, books, files or other information reasonably necessary to ascertain whether the licensee or applicant is acting or has acted in violation of the law or otherwise contrary to the interests of the public. The expenses incurred in conducting an examination shall be paid by the licensee or applicant.

B. Names and identification data for all viators or insureds shall be considered confidential information and shall not be disclosed by the superintendent unless required by law.

C. Records of all transactions of viatical settlement contracts shall be maintained by the provider and shall be available to the superintendent for inspection during reasonable business hours. A provider shall maintain records of each viatical settlement until five years after the death of the viator.

History: Laws 1999, ch. 246, 7.



Section 59A-20A-8 - Disclosure.

59A-20A-8. Disclosure.

A. A provider or broker shall provide a written disclosure statement form containing the following information to the viator no later than the time of application:

(1) possible alternatives to viatical settlement contracts for persons with catastrophic, life-threatening or chronic illnesses, including any accelerated death benefits offered under the viator's life insurance policy;

(2) that some or all of the proceeds of the viatical settlement may be free from federal income tax and from state franchise and income taxes, and that assistance should be sought from a professional tax adviser;

(3) that the viator has a right to rescind a viatical settlement contract within fifteen calendar days after receipt of the viatical settlement proceeds;

(4) that money will be sent to the viator within two business days after the provider has received the insurer or group administrator's acknowledgment that ownership of the policy or interest in the certificate has been transferred and the beneficiary has been designated pursuant to the viatical settlement contract;

(5) that proceeds of the viatical settlement could be subject to the claims of creditors;

(6) that receipt of the proceeds of a viatical settlement may adversely affect the viator's eligibility for medicaid or other government benefits or entitlements, and that advice should be obtained from the appropriate government agencies; and

(7) that entering into a viatical settlement contract may cause other rights or benefits, including conversion rights and waiver of premium benefits that may exist under the policy or certificate, to be forfeited by the viator and that assistance should be sought from a financial adviser.

B. A provider shall disclose in writing the following information to the viator prior to the date the viatical settlement contract is signed by all parties:

(1) the affiliation, if any, between the provider and the issuer of an insurance policy to be viaticated;

(2) if an insurance policy to be viaticated has been issued as a joint policy or involves family riders or any coverage of a life other than the viator, the possible loss of coverage on the other lives and the advisability of consulting with the insurance producer or the company issuing the policy for advice on the proposed viatication; and

(3) the dollar amount of the current death benefit payable to the provider under the policy or certificate and the availability of any additional guaranteed insurance benefits and the dollar amount of any accidental death and dismemberment benefits under the policy or certificate and the provider's interest in those benefits.

History: Laws 1999, ch. 246, 8.



Section 59A-20A-9 - General rules.

59A-20A-9. General rules.

A. A provider entering into a viatical settlement contract shall first obtain:

(1) if the viator is the insured, a written statement from a licensed attending physician that the viator is of sound mind and under no constraint or undue influence to enter into a viatical settlement contract;

(2) a witnessed document in which the viator:

(a) consents to the viatical settlement contract;

(b) acknowledges that the insured has a catastrophic, life-threatening or chronic illness or condition;

(c) represents that the viator has a full and complete understanding of the viatical settlement contract;

(d) asserts that he has a full and complete understanding of the benefits of the life insurance policy; and

(e) acknowledges that he has entered into the viatical settlement contract freely and voluntarily; and

(3) a document in which the insured consents to the release of his medical records to a provider or broker.

B. All medical information solicited or obtained by a licensee shall be subject to the applicable provision of state law relating to confidentiality of medical information.

C. All viatical settlement contracts entered into in New Mexico shall provide the viator with an unconditional right to rescind the contract for at least fifteen calendar days from the receipt of the viatical settlement proceeds. If the insured dies during the rescission period, the viatical settlement contract shall be deemed to have been rescinded, subject to repayment to the provider of all viatical settlement proceeds.

D. Immediately upon the provider's receipt of documents to effect the transfer of the insurance policy, the provider shall pay the proceeds of the viatical settlement to an escrow or trust account in a state or federally chartered financial institution whose deposits are insured by the federal deposit insurance corporation. The account shall be managed by a trustee or escrow agent independent of the parties to the contract. The trustee or escrow agent shall transfer the proceeds to the viator immediately upon the provider's receipt of acknowledgment of the transfer of the insurance policy.

E. Failure to pay the viator within the time specified in Paragraph (4) of Subsection A of Section 8 of the Viatical Settlements Act [59A-20A-8 NMSA 1978] renders the viatical settlement contract voidable by the viator for lack of consideration until the time consideration is tendered to and accepted by the viator.

F. Contacts with the viator or insured for the purpose of determining the health status of the insured by the provider or broker after the viatical settlement has occurred shall only be made by the provider or broker licensed in New Mexico and shall be limited to once every three months for insureds with a life expectancy of more than one year and to no more than once per month for insureds with a life expectancy of one year or less. The provider or broker shall explain the procedure for these contacts at the time the viatical settlement contract is entered into. The limitations set forth in this subsection shall not apply to any contacts with an insured under a viaticated policy for reasons other than determining the viator's health status.

History: Laws 1999, ch. 246, 9.



Section 59A-20A-10 - Rules and standards.

59A-20A-10. Rules and standards.

The superintendent may:

A. promulgate rules to implement the provisions of the Viatical Settlements Act;

B. establish standards for evaluating reasonableness of payments under viatical settlement contracts, including regulation of discount rates used to determine the amount paid in exchange for assignment, transfer, sale, devise or bequest of a benefit under a life insurance policy;

C. establish appropriate licensing requirements and standards for continued licensure for providers and brokers;

D. require a bond or other mechanism for financial accountability for viatical settlement providers; and

E. adopt rules governing the relationship and responsibilities of both insurers and providers and brokers during the viatication of a life insurance policy or certificate.

History: Laws 1999, ch. 246, 10.



Section 59A-20A-11 - Relationship to other laws.

59A-20A-11. Relationship to other laws.

The provisions of the Insurance Code other than the Viatical Settlements Act shall not apply to viatical settlements unless expressly provided. The following articles and provisions of the Insurance Code shall also apply to viatical settlements and providers and their promoters, sponsors, directors, officers, employees, agents, solicitors, brokers and other representatives. For the purposes of such applicability, a provider may be referred to as an insurer in:

A. Chapter 59A, Article 1 NMSA 1978;

B. Chapter 59A, Article 2 NMSA 1978;

C. Chapter 59A, Article 4 NMSA 1978; and

D. Chapter 59A, Article 16 NMSA 1978.

History: Laws 1999, ch. 246, 11.






Article 21 - Group Life Insurance

Section 59A-21-1 - Short title; purpose.

59A-21-1. Short title; purpose.

A. This article [Chapter 59A, Article 21 NMSA 1978] may be cited as the "Group Life Insurance Law".

B. The purpose of this article is to define group life insurance and to prescribe standard provisions required in policies of group life insurance, in order to promote the peace, health and safety of the inhabitants of this state by providing reasonable standards for issuance, delivery and terms of any policy of group life insurance, and exercise of certain rights relative thereto.

History: Laws 1984, ch. 127, 399.



Section 59A-21-2 - Group contracts must meet requirements.

59A-21-2. Group contracts must meet requirements.

A. No life insurance policy shall be delivered or issued for delivery in this state insuring the lives of more than one individual unless to a group defined in this article and otherwise in compliance with this article.

B. Subsection A hereof does not apply to life insurance policies insuring only individuals:

(1) related by blood, marriage or legal adoption; or

(2) having a common interest through ownership of a business enterprise, or a substantial legal interest or equity therein, and who are actively engaged in management thereof; or

(3) otherwise having an insurable interest in each other's lives.

History: Laws 1984, ch. 127, 400.



Section 59A-21-3 - "Group policy" defined.

59A-21-3. "Group policy" defined.

For the purposes of the Insurance Code "policy of group life insurance" or "group life policy" mean the contract of group life insurance delivered to the policyholder and not the certificate of insurance delivered to individuals insured under such contract.

History: Laws 1984, ch. 127, 401.



Section 59A-21-4 - Employee groups.

59A-21-4. Employee groups.

A policy of group life insurance may be issued to an employer, or to the trustees of a fund established by an employer, which employer or trustees shall be deemed the policyholder, to insure employees of the employer for the benefit of persons other than the employer, subject to the following requirements:

A. the employees eligible for insurance under the policy shall be all of the employees of the employer, or all of any class or classes thereof. The policy may provide that the term "employees" shall include the employees of one or more subsidiary corporations, and the employees, individual proprietors, and partners of one or more affiliated corporations, proprietorships or partnerships if the business of the employer and of such affiliated corporations, proprietorships or partnerships is under common control. The policy may provide that the term "employees" shall include the individual proprietor or partners if the employer is an individual proprietorship or a partnership. The policy may provide that the term "employees" shall include retired employees and directors of a corporate employer. A policy issued to insure the employees of a public body may provide that the term "employees" shall include elected or appointed officials;

B. the premium for the policy shall be paid either from the employer's funds or from funds contributed to by the insured employees, or from both. Except as provided in Subsection C, below, a policy on which no part of the premium is to be derived from funds contributed by the insured employees must insure all eligible employees, except those who reject such coverage in writing; and

C. the insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.

History: Laws 1982, ch. 127, 402.



Section 59A-21-5 - Debtor groups.

59A-21-5. Debtor groups.

A policy of group life insurance may be issued to a creditor or its parent holding company or to a trustee or trustees or agent designated by two or more creditors, which creditor, holding company, affiliate, trustee, trustees or agent shall be deemed the policyholder, to insure debtors of the creditor, or creditors, subject to the following requirements:

A. the debtors eligible for insurance under the policy shall be all of the debtors of the creditor or creditors, or all of any class or classes thereof. The policy may provide that the term "debtors" shall include (1) borrowers of money or purchasers or lessees of goods, services, or property for which payment is arranged through a credit transaction; (2) the debtors of one or more subsidiary corporations; and (3) the debtors of one or more affiliated corporations, proprietorships, or partnerships if the business of the policyholder and of such affiliated corporations, proprietorships, or partnerships is under common control;

B. the premium for the policy shall be paid either from the creditor's funds, or from charges collected from the insured debtors, or from both. Except as provided in Subsection C, a policy on which no part of the premium is to be derived from funds contributed by insured debtors specifically for their insurance must insure all eligible debtors;

C. an insurer may exclude any debtors as to whom evidence of individual insurability is not satisfactory to the insurer;

D. the amount of the insurance on the life of any debtor shall at no time exceed the greater of the scheduled or actual amount of unpaid indebtedness to the creditor;

E. the insurance may be payable to the creditor or any successor to the right, title, and interest of the creditor. Such payment shall reduce or extinguish the unpaid indebtedness of the debtor to the extent of such payment; and

F. notwithstanding the provisions of the above subsections, insurance on agricultural credit transaction commitments may be written up to the amount of the loan commitment on a nondecreasing or level term plan. Insurance on educational credit transaction commitments may be written up to the amount of the loan commitment less the amount of any repayments made on the loan.

History: Laws 1984, ch. 127, 403.



Section 59A-21-6 - Labor union groups.

59A-21-6. Labor union groups.

A policy of group life insurance may be issued to a labor union or similar organization, which shall be deemed the policyholder, to insure members of such union or organization for the benefit of persons other than the union or organization or any of its officials, representatives or agents, subject to the following requirements:

A. the members eligible for insurance under the policy shall be all of the members of the union or organization, or all of any class or classes thereof;

B. the premium for the policy shall be paid by the policyholder, either wholly from the union's or organization's funds, or from funds contributed by the insured members specifically for their insurance, or from both. Except as provided in Subsection C, a policy on which no part of the premium is to be derived from funds contributed by the insured members specifically for their insurance must insure all eligible members, except those who reject such coverage in writing; and

C. an insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.

History: Laws 1984, ch. 127, 404.



Section 59A-21-7 - Trustee groups.

59A-21-7. Trustee groups.

A. A policy of group life insurance may be issued to a trust or to the trustee of a fund established by two or more employers, or by one or more labor unions or similar employee organizations, or by one or more employers and one or more labor unions or similar employee organizations, which trust or trustee shall be deemed the policyholder, to insure employees of the employers or members of the unions or organizations for the benefit of persons other than the employers or the unions or organizations, subject to the following requirements:

(1) the persons eligible for insurance shall be all of the employees of the employers or all of the members of the unions or organizations, or all of any class or classes thereof. The policy may provide that the term "employees" shall include retired employees, the individual proprietor or partners if an employer is an individual proprietor or a partnership, and directors of a corporate employer. The policy may provide that the term "employees" shall include the trustees or their employees, or both, if their duties are principally connected with such trusteeship;

(2) the premium for the policy shall be paid from funds contributed by the employer or employers of the insured persons, or by the union or similar employee organizations, or by both, or from funds contributed by the insured persons or from both the insured persons and the employer or union or similar employee organization. Except as provided in Paragraph (3) of this section, a policy on which no part of the premium is to be derived from funds contributed by the insured persons specifically for their insurance must insure all eligible persons, except those who reject such coverage in writing; and

(3) an insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.

B. No such policy or certificate of group life insurance may be renewed, delivered or issued for delivery in this state unless the superintendent has approved the issuance. The superintendent shall not grant his approval unless he finds that:

(1) the benefits of the policy are reasonable in relation to the premium charged; and

(2) the group to which the policy is issued is organized and operated in a fiscally sound manner.

C. The provisions of this section apply to the offering in this state of a policy issued in another state or its certificates.

History: Laws 1984, ch. 127, 405; 1991, ch. 125, 27.



Section 59A-21-8 - Association groups.

59A-21-8. Association groups.

A policy of group life insurance may be issued to any association organized in this state by any group of professional or business persons required to be licensed under the laws of the state in order to engage in such profession or business, or to any agricultural association organized under the laws of this state, and maintained in good faith for purposes other than that of obtaining insurance, insuring at least twenty-five (25) members of the association for the benefit of persons other than the association or its officers or trustees, as such. The association is deemed the policyholder.

History: Laws 1984, ch. 127, 406.



Section 59A-21-9 - Discretionary groups.

59A-21-9. Discretionary groups.

A policy of group life insurance may be issued to any other group that, in the discretion of the superintendent, may be subject to the issuance of a group life insurance contract.

History: Laws 1984, ch. 127, 406a; 2013, ch. 74, 25.



Section 59A-21-10 - Dependents' coverage.

59A-21-10. Dependents' coverage.

Insurance under any group life insurance policy issued pursuant to Sections 59A-21-4 and 59A-21-6 through 59A-21-8 NMSA 1978 may be extended to insure the dependents, or any class or classes thereof, of each employee or member who so elects. The term "dependent" means the spouse of the employee or member and an employee's or member's minor child, including a child beyond the age of majority up to a maximum of twenty-five years of age while attending an educational institution, and such other children of the employee or member as provided within the group life insurance policy. The premiums for the insurance on such dependents may be paid by the group policyholder or by the employee or member or by the group policyholder and the employee or member jointly.

History: Laws 1984, ch. 127, 407; 1993, ch. 126, 3.



Section 59A-21-11 - Standard and required provisions.

59A-21-11. Standard and required provisions.

A. No policy of group life insurance shall be delivered in this state unless it contains in substance the provisions as required by Sections 409 through 419 [59A-21-12 through 59A-21-22 NMSA 1978] of this article or provisions which, in the superintendent's opinion, are more favorable to the persons insured, or at least as favorable to the persons insured and more favorable to the policyholder.

B. The provisions set out in Sections 414 through 418 [59A-21-17 through 59A-21-21 NMSA 1978] of this article do not apply to policies issued to a creditor to insure debtors of such creditor.

C. The standard provisions required for individual life insurance shall not apply to group life insurance policies.

D. If a group life insurance policy is on a plan of insurance other than the term plan, it shall contain a nonforfeiture provision or provisions which, in the superintendent's opinion, is or are equitable to the insured persons and to the policyholder; but nothing herein shall be construed to require that group life insurance policies contain the same nonforfeiture provisions as are required for individual life insurance policies.

History: Laws 1984, ch. 127, 408.



Section 59A-21-12 - Grace period.

59A-21-12. Grace period.

A group life insurance policy shall contain in substance a provision that the policyholder is entitled to a grace period of thirty-one (31) days for the payment of any premium due except the first, during which grace period the death benefit coverage shall continue in force, unless the policyholder shall have given the insurer written notice of discontinuance in advance of the date of discontinuance and in accordance with the terms of the policy. The policy may provide that the policyholder shall be liable to the insurer for the payment of a pro rata premium for the time the policy was in force during such grace period.

History: Laws 1984, ch. 127, 409.



Section 59A-21-13 - Noncontestability.

59A-21-13. Noncontestability.

A group life insurance policy shall contain in substance a provision that the validity of the policy shall not be contested, except for nonpayment of premiums, after it has been in force for two (2) years from its date of issue; and that no statement made by any person insured under the policy relating to his insurability shall be used in contesting the validity of the insurance with respect to which such statement was made after such insurance has been in force prior to the contest for a period of two (2) years during such person's lifetime nor unless contained in a written instrument signed by him; provided, however, that no such provision shall preclude assertion at any time of defenses based upon provisions in the policy which relate to eligibility for coverage.

History: Laws 1984, ch. 127, 410.



Section 59A-21-14 - Statements by insured.

59A-21-14. Statements by insured.

A group life insurance policy shall contain in substance a provision that a copy of the application, if any, of the policyholder shall be attached to the policy when issued, that all statements made by the policyholder or by the persons insured shall be deemed representations and not warranties and that no statement made by any person insured shall be used in any contest unless a copy of the instrument containing the statement is or has been furnished to such person or in the event of death or incapacity of the insured person, to his beneficiary or personal representative.

History: Laws 1984, ch. 127, 411.



Section 59A-21-15 - Evidence of insurability.

59A-21-15. Evidence of insurability.

A group life insurance policy shall contain in substance a provision setting forth the conditions, if any, under which the insurer reserves the right to require a person eligible for insurance to furnish evidence of individual insurability satisfactory to the insurer as a condition to part or all of his coverage.

History: Laws 1984, ch. 127, 412.



Section 59A-21-16 - Misstatement of age.

59A-21-16. Misstatement of age.

A group life insurance policy shall contain in substance a provision specifying an equitable adjustment of premiums or of benefits or of both to be made in the event the age of a person insured has been misstated, such provision to contain a clear statement of the method of adjustment to be used.

History: Laws 1984, ch. 127, 413.



Section 59A-21-17 - Payment to beneficiary; funeral expenses.

59A-21-17. Payment to beneficiary; funeral expenses.

A group life insurance policy shall contain in substance a provision that any sum becoming due by reason of the death of the person insured shall be payable to the beneficiary designated by the person insured, except that where the policy contains conditions pertaining to family status the beneficiary may be the family member specified by the policy terms, subject to the provisions of the policy in the event there is no designated beneficiary, as to all or any part of such sum, living at the death of the person insured, and subject to any right reserved by the insurer in the policy and set forth in the certificate to pay at its option a part of such sum not exceeding two thousand dollars ($2,000) to any person appearing to the insurer to be equitably entitled thereto by reason of having incurred funeral or other expenses incident to the last illness or death of the person insured.

History: Laws 1984, ch. 127, 414.



Section 59A-21-18 - Certificate or statement of insurance protection.

59A-21-18. Certificate or statement of insurance protection.

A. A group life insurance policy shall contain in substance a provision that the insurer will issue to the policyholder for delivery to each person insured an individual certificate setting forth a statement as to the insurance protection to which he is entitled, to whom the insurance benefits are payable and the rights and conditions set forth in Sections 416, 417, and 418 [59A-21-19, 59A-21-20, and 59A-21-21 NMSA 1978] of this article.

B. A group life insurance policy issued to a creditor to insure debtors of such creditor, shall contain in substance a provision that the insurer will furnish to the policyholder for delivery to each debtor insured under the policy a form which will contain a statement that the life of the debtor is insured under the policy and that any death benefit paid thereunder by reason of his death shall first be applied to reduce or extinguish the indebtedness.

History: Laws 1984, ch. 127, 415.



Section 59A-21-19 - Conversion privilege; termination of membership in group or by death of employee.

59A-21-19. Conversion privilege; termination of membership in group or by death of employee.

A group life insurance policy shall contain in substance a provision that if the insurance, or any portion of it, on a person covered under the policy or on the dependent of such person ceases because of termination of employment or of membership in the class or classes eligible for coverage under the policy, such person shall be entitled to have issued to him by the insurer, without evidence of insurability, an individual policy of life insurance without disability or other supplementary benefits, provided application for the individual policy shall be made, and the first premium paid to the insurer, within thirty-one (31) days after such termination, and such individual policy shall be subject to the following requirements:

A. the individual policy shall, at the option of such person be on any one of the forms, except term insurance, then customarily issued by the insurer at the age and for the amount applied for;

B. the individual policy shall be in an amount not in excess of the amount of life insurance which ceases because of such termination, less the amount of any life insurance for which such person becomes eligible under the same or any other group policy within thirty-one (31) days after such termination, provided that any amount of insurance which shall have matured on or before the date of such termination as an endowment payable to the person insured, whether in one sum or in installments or in the form of an annuity, shall not, for the purposes of this provision, be included in the amount which is considered to cease because of such termination; and

C. the premium on the individual policy shall be at the insurer's then customary rate applicable to the form and amount of the individual policy, to the class of risk to which such person then belongs and to his age attained on the effective date of the individual policy.

D. subject to the same conditions set forth above, the conversion privilege shall be available (1) to a surviving dependent, if any, at the death of the employee or member, with respect to the coverage under the group policy which terminates by reason of such death and (2) to the dependent of the employee or member upon termination of coverage of the dependent, while the employee or member remains insured under the group policy, by reason of the dependent ceasing to be a qualified family member, by divorce or otherwise, under the group policy.

History: Laws 1984, ch. 127, 416.



Section 59A-21-20 - Conversion privilege; termination of group policy.

59A-21-20. Conversion privilege; termination of group policy.

A group life insurance policy shall contain in substance a provision that if the group policy terminates or is amended so as to terminate the insurance of any class of insured persons, every person insured thereunder at the date of such termination whose insurance terminates, including the insured dependent of a covered person, and who has been so insured for at least five (5) years prior to such termination date shall be entitled to have issued to him by the insurer an individual policy of life insurance, subject to the same conditions and limitations as are provided by Section 416 [59A-21-19 NMSA 1978] of this article, except that the group policy may provide that the amount of such individual policy shall not exceed the smaller of:

A. the amount of the person's life insurance protection ceasing because of the termination or amendment of the group policy, less the amount of any life insurance for which he is or becomes eligible under any group policy issued or reinstated by the same or another insurer within thirty-one (31) days after such termination; and

B. ten thousand dollars ($10,000).

History: Laws 1984, ch. 127, 417.



Section 59A-21-21 - Conversion privilege; death benefit.

59A-21-21. Conversion privilege; death benefit.

A group life insurance policy shall contain in substance a provision that if a person insured under the group policy, or the insured dependent of a covered person, dies during the period within which he would have been entitled to have an individual policy issued to him in accordance with Sections 416 or 417 [59A-21-19 or 59A-21-20 NMSA 1978] above and before such an individual policy shall have become effective, the amount of life insurance which he would have been entitled to have issued to him under such individual policy shall be payable as a claim under the group policy, whether or not application for the individual policy or the payment of the first premium therefor has been made.

History: Laws 1984, ch. 127, 418.



Section 59A-21-22 - Conversion privilege; extension by failure to give notice.

59A-21-22. Conversion privilege; extension by failure to give notice.

If any individual insured under a group life insurance policy hereafter delivered in this state becomes entitled under the terms of such policy to have an individual policy of life insurance issued to him without evidence of insurability, subject to making of application and payment of the first premium within the period specified in such policy, and if such individual is not given notice of the existence of such right at least fifteen (15) days prior to the expiration date of such period, then in such event the individual shall have an additional period within which to exercise such right, but nothing herein contained shall be construed to continue any insurance beyond the period provided in such policy. This additional period shall expire fifteen (15) days next after the individual is given such notice but in no event shall such additional period extend beyond sixty (60) days next after the expiration date of the period provided in such policy. Written notice presented to the individual or mailed by the policyholder to the last known address of the individual or mailed by the insurer to the last known address of the individual as furnished by the policyholder shall constitute notice for the purpose of this section.

History: Laws 1984, ch. 127, 419.



Section 59A-21-23 - Continuance of coverage during total disability.

59A-21-23. Continuance of coverage during total disability.

Where active employment is a condition of insurance, a group life insurance policy shall contain a provision in substance that an insured may continue coverage during the insured's total disability by timely payment to the policyholder of that portion, if any, of the premium that would have been required from the insured had total disability not occurred. The continuation shall be on a premium paying basis for a period of six (6) months from the date on which the total disability started, but not beyond the earlier of (1) approval by the insurer of continuation of the coverage under any disability provision which the group insurance policy may contain or (2) the discontinuance of the group insurance policy.

History: Laws 1984, ch. 127, 420.



Section 59A-21-24 - Assignment of interest under policy.

59A-21-24. Assignment of interest under policy.

A. Subject to the terms of the policy relating to assignment of incidents of ownership, a person whose life is insured under any policy of group life insurance can assign all or any part of his incidents of ownership under the policy including any right to designate a beneficiary under the policy and any right to have an individual policy issued to him in accordance with Sections 416 through 419 [59A-21-19 through 59A-21-22 NMSA 1978] of this article.

B. Subject to the terms of the policy relating to assignment of incidents of ownership, an assignment of the incidents of ownership by an insured, made either before or after March 8, 1969, is valid for the purpose of vesting in the assignee, in accordance with any provisions included in the assignment about the time at which it is to be effective, all of the incidents of ownership assigned, but without prejudice to the insurer on account of any payment it may make or individual policy it may issue in accordance with Sections 418 and 420 [59A-21-21 and 59A-21-23 NMSA 1978] of this article prior to receipt of notice of the assignment.

History: Laws 1984, ch. 127, 421.



Section 59A-21-25 - Coverage under group policy issued in another state.

59A-21-25. Coverage under group policy issued in another state.

A. No group life insurance coverage shall be offered in this state by an insurer under a policy issued in another state if the superintendent, or the appropriate insurance supervisory public official of another state, has determined that:

(1) issuance of the group policy was contrary to the best interests of the public;

(2) issuance of the group policy was not actuarially sound;

(3) issuance of the group policy did not result in economies of acquisition and administration; or

(4) benefits provided under the group policy are not reasonable in relation to the premiums charged.

B. Upon the superintendent's request the insurer shall promptly furnish to the superintendent a copy of any such group policy and of the certificate of insurance to be issued thereunder.

History: Laws 1984, ch. 127, 421a.



Section 59A-21-26 - Purpose.

59A-21-26. Purpose.

The purpose of this act [59A-21-26 through 59A-21-28 NMSA 1978] is to permit and set guidelines for life insurers to include in life insurance policies issued after the effective date of this act a provision for periodic adjustment of policy loan interest rates.

History: 1978 Comp., 59-16-44, enacted by Laws 1983, ch. 283, 1; 1978 Comp., 59-16-44, recompiled as 59A-21-26 by Laws 1987, ch. 259, 32.



Section 59A-21-27 - Definition.

59A-21-27. Definition.

For the purposes of this act [59A-21-26 through 59A-21-28 NMSA 1978], "published monthly average" means "Moody's corporate bond yield average-monthly average corporates" as published by Moody's Investors Service, Inc. or any successor thereto or in the event that "Moody's corporate bond yield average-monthly average corporates" is no longer published, a substantially similar average as established by regulation of the superintendent of insurance.

History: 1978 Comp., 59-16-45, enacted by Laws 1983, ch. 283, 2; 1978 Comp., 59-16-45, recompiled as 59A-21-27 by Laws 1987, ch. 259, 32.



Section 59A-21-28 - Maximum rate of interest on policy loans.

59A-21-28. Maximum rate of interest on policy loans.

A. Policies issued on or after the effective date of this act shall provide for policy loan interest rates as follows:

(1) a provision permitting a maximum interest rate of not more than eight percent per year; or

(2) a provision permitting an adjustable maximum interest rate established from time to time by the life insurer as permitted by law.

B. The rate of interest charged on a policy loan made under Paragraph (2) of Subsection A of this section shall not exceed the higher of the following:

(1) the published monthly average for the calendar month ending two months before the date on which the rate is determined; or

(2) the rate used to compute the cash surrender values under the policy during the applicable period plus one percent per year.

C. If the maximum rate of interest is determined pursuant to Paragraph (2) of Subsection A of this section, the policy shall contain a provision setting forth the frequency at which the rate is to be determined for that policy.

D. The maximum rate for each policy must be determined at regular intervals at least once every twelve months but not more frequently than once in any three-month period. At the intervals specified in the policy:

(1) the rate being charged may be increased whenever such increase as determined under Subsection B of this section would increase that rate by one-half of one percent or more per year; and

(2) the rate being charged must be reduced whenever such reduction as determined under Subsection B of this section would decrease that rate by one-half of one percent or more per year.

E. The life insurer shall:

(1) notify the policyholder at the time a cash loan is made of the initial rate of interest on the loan;

(2) notify the policyholder with respect to premium loans of the initial rate of interest on the loan as soon as it is reasonably practical to do so after making the initial loan. Notice need not be given to the policyholder when a further premium loan is added, except as provided in Paragraph (3) of this subsection;

(3) send to policyholders with loans reasonable advance notice of any increase in the rate; and

(4) include in the notices required above the substance of the pertinent provisions of Subsections A and C of this section.

F. The loan value of the policy shall be determined in accordance with Subsection F of Section 59-16-2 NMSA 1978 [repealed], but no policy shall terminate in a policy year as the sole result of change in the interest rate during that policy year, and the life insurer shall maintain coverage during that policy year until the time at which it would otherwise have terminated if there had been no change during that policy year.

G. The substance of the pertinent provisions of Subsections A and C of this section shall be set forth in the policies to which they apply.

H. For purposes of this section:

(1) the rate of interest on policy loans permitted under this section includes the interest rate charged on reinstatement of policy loans for the period during and after any lapse of a policy;

(2) the term "policy loan" includes any premium loan made under a policy to pay one or more premiums that were not paid to the life insurer as they fell due;

(3) the term "policyholder" includes the owner of the policy or the person designated to pay premiums as shown on the records of the life insurer; and

(4) the term "policy" includes certificates issued by a fraternal benefit society and annuity contracts which provide for policy loans.

I. No other provision of law shall apply to policy loan interest rates unless made specifically applicable to such rates.

History: 1978 Comp., 59-16-46, enacted by Laws 1983, ch. 283, 3; 1978 Comp., 59-16-46, recompiled as 59A-21-28 by Laws 1987, ch. 259, 32.






Article 22 - Health Insurance Contracts

Section 59A-22-1 - Scope of article.

59A-22-1. Scope of article.

Chapter 59A, Article 22 NMSA 1978 applies generally to policies of individual health insurance, including student health plan policies. Nothing in that article shall apply to or affect:

A. any policy of workers' compensation insurance or any policy of liability insurance with or without supplementary expense coverage therein;

B. life insurance, endowment or annuity contracts or contracts supplemental thereto that contain only such provisions relating to health insurance as:

(1) provide additional benefits in case of death by accident; and

(2) operate to safeguard such contracts against lapse or to give a special surrender value or special benefit or annuity in event the insured or annuitant becomes totally and permanently disabled, as defined by the contract or supplemental contract;

C. group or blanket health insurance, except as stated in Chapter 59A, Article 23 NMSA 1978; or

D. reinsurance.

History: Laws 1984, ch. 127, 422; 2017, ch. 130, 14.



Section 59A-22-2 - Form and content of policy.

59A-22-2. Form and content of policy.

No policy of individual health insurance shall be delivered or issued for delivery in this state unless:

A. the entire money and other considerations therefor are expressed therein; and

B. the time at which insurance takes effect and terminates is expressed therein; and

C. it purports to insure only one person, except as provided in Article 23 [Chapter 59A, Article 23 NMSA 1978] of the Insurance Code, and except that a policy or contract may be issued upon application of the head of a family, who shall be deemed the policyholder, covering members of any one family, including husband, wife, dependent children or any children under the age of nineteen (19) and other dependents living with the family; and

D. every printed portion of the text matter and of any endorsements or attached papers shall be printed in uniform type of which the face shall be not less than ten (10) point (the "text" shall include all printed matter except the name and address of the insurer, name and title of the policy, captions, subcaptions and form numbers), but notwithstanding any provision of this law, the superintendent shall not disapprove any such policy on the ground that every printed portion of its text matter or of any endorsement or attached paper is not printed in uniform type if it shall be shown that the type used is required to conform to the laws of another state in which the insurer is authorized; and

E. the exceptions and reductions of indemnity are adequately captioned and clearly set forth in the policy or contract; and

F. each such form, including riders and endorsements, shall be identified by a form number in the lower left-hand corner of the first page thereof; and

G. if any policy is issued by an insurer domiciled in this state for delivery to a person residing in another state, and if the official having responsibility for the administration of insurance laws of such other state shall have advised the superintendent that any such policy is not subject to approval or disapproval by such official, the superintendent may by ruling require that such policy meet the standards set forth in Sections 424 through 446 [59A-22-3 to 59A-22-25 NMSA 1978] of this article.

History: Laws 1984, ch. 127, 423.



Section 59A-22-3 - Required provisions.

59A-22-3. Required provisions.

A. Except as provided in Subsection B of this section, each such policy delivered or issued for delivery in this state shall contain the provisions specified in Sections 425 through 436 [59A-22-4 to 59A-22-15 NMSA 1978], inclusive, of this article; except, that the insurer may, at its option, substitute for one or more of such provisions corresponding provisions of different wording approved by the superintendent which are in each instance not less favorable in any respect to the insured or beneficiary. Such required provisions shall be preceded individually by the applicable caption shown or, at the insurer's option, by such appropriate individual or group captions or subcaptions as the superintendent may approve.

B. If any provision of this article is in whole or in part inapplicable to or inconsistent with the coverage provided by a particular form of policy, the insurer, with the superintendent's approval, shall omit from such policy any inapplicable provision in such manner as to make the provision as contained in the policy consistent with the coverage provided by the policy.

History: Laws 1984, ch. 127, 424.



Section 59A-22-4 - Entire contract; changes.

59A-22-4. Entire contract; changes.

There shall be a provision as follows:

This policy, including the endorsements and attached papers, if any, constitutes the entire contract of insurance. No change in this policy shall be valid until approved by an executive officer of the insurance company and unless such approval and countersignature be endorsed hereon or attached hereto. No agent has authority to change this policy or to waive any of its provisions.

History: Laws 1984, ch. 127, 425.



Section 59A-22-5 - Time limit on certain defenses.

59A-22-5. Time limit on certain defenses.

A. There shall be a provision for comprehensive major medical policies as follows: As of the date of issue of this policy, no misstatements, except willful or fraudulent misstatements, made by the applicant in the application for this policy shall be used to void the policy or to deny a claim for loss incurred or disability (as defined in the policy). In the event a misstatement in an application is made that is not fraudulent or willful, the issuer of the policy may prospectively rate and collect from the insured the premium that would have been charged to the insured at the time the policy was issued had such misstatement not been made.

B. There shall be a provision for policies other than comprehensive major medical policies as follows: After two years from the date of issue of this policy, no misstatements, except fraudulent misstatements, made by the applicant in the application for this policy shall be used to void the policy or to deny a claim for loss incurred or disability (as defined in the policy) commencing after the expiration of such two-year period.

C. The foregoing policy provisions shall not be so construed as to affect any initial two-year period nor to limit the application of Sections 59A-22-17 through 59A-22-19, 59A-22-21 and 59A-22-22 NMSA 1978 in the event of misstatement with respect to age or occupation or other insurance.

D. A policy that the insured has the right to continue in force subject to its terms by the timely payment of premium (1) until at least age fifty or (2) in the case of a policy issued after age forty-four, for at least five years from its date of issue, may contain in lieu of the foregoing the following provision, from which the clause in parentheses may be omitted at the insurance company's option, under the caption "Incontestable":

After this policy has been in force for a period of two years during the lifetime of the insured (excluding any period during which the insured is disabled), it shall become incontestable as to the statements contained in the application.

E. For individual policies that do not reimburse or pay as a result of hospitalization, medical or surgical expenses, no claim for loss incurred or disability (as defined in the policy) shall be reduced or denied on the ground that a disease or physical condition disclosed on the application and not excluded from coverage by name or a specific description effective on the date of loss had existed prior to the effective date of coverage of this policy. As an alternative, those policies may contain provisions under which coverage may be excluded for a period of six months following the effective date of coverage as to a given covered insured for a preexisting condition, provided that:

(1) the condition manifested itself within a period of six months prior to the effective date of coverage in a manner that would cause a reasonably prudent person to seek diagnosis, care or treatment; or

(2) medical advice or treatment relating to the condition was recommended or received within a period of six months prior to the effective date of coverage.

F. Individual policies that reimburse or pay as a result of hospitalization, medical or surgical expenses may contain provisions under which coverage is excluded during a period of six months following the effective date of coverage as to a given covered insured for a preexisting condition, provided that:

(1) the condition manifested itself within a period of six months prior to the effective date of coverage in a manner that would cause a reasonably prudent person to seek diagnosis, care or treatment; or

(2) medical advice or treatment relating to the condition was recommended or received within a period of six months prior to the effective date of coverage.

G. The preexisting condition exclusions authorized in Subsections E and F of this section shall be waived to the extent that similar conditions have been satisfied under any prior health insurance coverage if the application for new coverage is made not later than thirty-one days following the termination of prior coverage. In that case, the new coverage shall be effective from the date on which the prior coverage terminated.

H. Nothing in this section shall be construed to require the use of preexisting conditions or prohibit the use of preexisting conditions that are more favorable to the insured than those specified in this section.

History: Laws 1984, ch. 127, 426; 1990, ch. 110, 3; 1993, ch. 126, 4; 1994, ch. 75, 27; 2008, ch. 87, 1.



Section 59A-22-6 - Grace period.

59A-22-6. Grace period.

There shall be a provision as follows:

A grace period of . . . . . . . . (insert a number not less than "7" for weekly premium policies, "10" for monthly premium policies and "31" for all other policies) days will be granted for the payment of each premium falling due after the first premium, during which grace period the policy shall continue in force.

A policy in which the insurer reserves the right to refuse any renewal shall have, at the beginning of the above provision, "Unless not less than five days prior to the premium due date the insurance company has delivered to the insured or has mailed to his last address as shown by the records of the insurer written notice of its intention not to renew this policy beyond the period for which the premium has been accepted."

History: Laws 1984, ch. 127, 427.



Section 59A-22-7 - Reinstatement.

59A-22-7. Reinstatement.

There shall be a provision as follows:

If any renewal premium be not paid within the time granted the insured for payment, a subsequent acceptance of premium by the insurer or by any agent duly authorized by the insurance company to accept such premium, without requiring in connection therewith an application for reinstatement, shall reinstate the policy; provided, however, that if the insurance company or such agent requires an application for reinstatement and issues a conditional receipt for the premium tendered, the policy will be reinstated upon approval of such application by the insurer or, lacking such approval, upon the thirtieth day following the date of such conditional receipt unless the insurance company has previously notified the insured in writing of its disapproval of such application. The reinstated policy shall cover only loss resulting from such accidental injury as may be sustained after the date of the reinstatement and loss due to such sickness as may begin more than ten days after such date. In all other respects the insured and insurance company shall have the same rights thereunder as they had under the policy immediately before the due date of the defaulted premium, subject to any provisions endorsed hereon or attached hereto in connection with the reinstatement. Any premium accepted in connection with a reinstatement shall be applied to a period for which premium has not been previously paid, but not to any period more than sixty days prior to the date of reinstatement.

(The last sentence of the above provision may be omitted from any policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums (1) until at least age 50 or, (2) in the case of a policy issued after age 44, for at least five years from its date of issue.)

History: Laws 1984, ch. 127, 428.



Section 59A-22-8 - Notice of claim.

59A-22-8. Notice of claim.

There shall be a provision as follows:

Written notice of claim must be given to the insurance company within twenty days after the occurrence or commencement of any loss covered by the policy, or as soon thereafter as is reasonably possible. Notice given by or on behalf of the insured or the beneficiary to the insurance company at . . . . . . . . . . (insert the location of such office as the insurer may designate for the purpose) or to any authorized agent of the insurance company, with information sufficient to identify the insured, shall be deemed notice to the insurance company.

(In a policy providing a loss-of-time benefit which may be payable for at least two years, an insurance company may at its option insert the following between the first and second sentences of the above provision:

Subject to the qualifications set forth below, if the insured suffers loss of time on account of disability for which indemnity may be payable for at least two years, he shall at least once in every six months after having given notice of claim, give to the insurer notice of continuance of said disability, except in the event of legal incapacity. The period of six months following any filing of proof by the insured or any payment by the insurance company on account of such claim or any denial of liability in whole or in part by the insurance company shall be excluded in applying this provision. Delay in the giving of such notice shall not impair the insured's right to any indemnity which would otherwise have accrued during the period of six months preceding the date on which such notice is actually given.)

History: Laws 1984, ch. 127, 429.



Section 59A-22-9 - Claim forms.

59A-22-9. Claim forms.

There shall be a provision as follows:

The insurance company, upon receipt of a notice of claim, will furnish to the claimant such forms as are usually furnished by it for filing proofs of loss. If such forms are not furnished within fifteen days after the giving of such notice the claimant shall be deemed to have complied with the requirements of this policy as to proof of loss upon submitting, within the time fixed in the policy for filing proofs of loss, written proof covering the occurrence, the character and the extent of the loss for which claim is made.

History: Laws 1984, ch. 127, 430.



Section 59A-22-10 - Proofs of loss.

59A-22-10. Proofs of loss.

There shall be a provision as follows:

Written proof of loss must be furnished to the insurer at its said office in case of claim for loss for which this policy provides any periodic payment contingent upon continuing loss within ninety days after the termination of the period for which the insurer is liable and in case of claim for any other loss within ninety days after the date of such loss. Failure to furnish such proof within the time required shall not invalidate nor reduce any claim if it was not reasonably possible to give proof within such time, provided such proof is furnished as soon as reasonably possible and in no event, except in the absence of legal capacity, later than one year from the time proof is otherwise required.

History: Laws 1984, ch. 127, 431.



Section 59A-22-11 - Time of payment of claims.

59A-22-11. Time of payment of claims.

There shall be a provision as follows:

Indemnities payable under this policy for any loss other than loss for which this policy provides any periodic payment will be paid immediately upon receipt of due written proof of such loss. Subject to due written proof of loss, all accrued indemnities for loss for which this policy provides periodic payment will be paid . . . . . . . . . . (insert period for payment which must not be less frequently than monthly) and any balance remaining unpaid upon the terminatiion [termination] of liability will be paid immediately upon receipt of due written proof.

History: Laws 1984, ch. 127, 432.



Section 59A-22-12 - Payment of claims.

59A-22-12. Payment of claims.

There shall be a provision as follows:

Indemnity for loss of life will be payable in accordance with the beneficiary designation and the provisions respecting such payment which may be prescribed herein and effective at the time of payment. If no such designation or provision is then effective, such indemnity shall be payable to the estate of the insured. Any other accrued indemnities unpaid at the insured's death may, at the option of the insurer, be paid either to such beneficiary or to such estate. All other indemnities will be payable to the insured.

(The following provisions, or either of them, may be included with the foregoing provision at the option of the insurance company.)

(If any indemnity of this policy shall be payable to the estate of the insured, or to an insured or beneficiary who is a minor or otherwise not competent to give valid release, the insurance company may pay such indemnity, up to an amount not exceeding $. . . . . (insert an amount which shall not exceed one thousand dollars ($1,000), to any relative by blood or connection by marriage of the insured or beneficiary who is deemed by the insurance company to be equitably entitled thereto. Any payment made by the insurance company in good faith pursuant to this provision shall fully discharge the insurance company to the extent of such payment.)

(Subject to any written direction of the insured in the application or otherwise all or a portion of any indemnities provided by this policy on account of hospital, nursing, medical or surgical services may, at the insurance company's option and unless the insured requests otherwise in writing not later than the time of filing proofs of such loss, be paid directly to the hospital or person rendering such services; but it is not required that the service be rendered by a particular hospital or person.)

History: Laws 1984, ch. 127, 433.



Section 59A-22-13 - Physical examination and autopsy.

59A-22-13. Physical examination and autopsy.

There shall be a provision as follows:

The insurance company at its own expense shall have the right and opportunity to examine the person of the insured when and as often as it may reasonably require during the pendency of a claim hereunder and to make an autopsy in case of death where it is not forbidden by law.

History: Laws 1984, ch. 127, 434.



Section 59A-22-14 - Legal actions.

59A-22-14. Legal actions.

There shall be a provision as follows:

No action at law or in equity shall be brought to recover on this policy prior to the expiration of sixty days after written proof of loss has been furnished in accordance with the requirements of this policy. No such action shall be brought after the expiration of three years after the time written proof of loss is required to be furnished.

History: Laws 1984, ch. 127, 435.



Section 59A-22-15 - Change of beneficiary.

59A-22-15. Change of beneficiary.

There shall be a provision as follows:

Unless the insured makes an irrevocable designation of beneficiary, the right to change of beneficiary is reserved to the insured and the consent of the beneficiary or beneficiaries shall not be requisite to surrender or assignment of this policy or to any change of beneficiary or beneficiaries, or to any other changes in this policy.

History: Laws 1984, ch. 127, 436.



Section 59A-22-16 - Optional provisions.

59A-22-16. Optional provisions.

Except as provided in Section 424 [59A-22-3 NMSA 1978] of this article, no such policy delivered or issued for delivery to any person in this state shall contain provisions respecting the matters set forth in Sections 438 to 446 [59A-22-17 through 59A-22-25 NMSA 1978], inclusive, of this article, unless such provisions are in the words in which the same appear in the applicable such section; except, that the insurer may, at its option, use in lieu of any such provision a corresponding provision of different wording approved by the superintendent which is not less favorable in any respect to the insured or the beneficiary. Any such provisions contained in the policy shall be preceded individually by the appropriate caption appearing with the section in which the provision is set forth or, at the insurer's option, by such appropriate individual or group captions or subcaptions as the superintendent may approve.

History: Laws 1984, ch. 127, 437.



Section 59A-22-17 - Change of occupation.

59A-22-17. Change of occupation.

There may be a provision as follows:

If the insured be injured or contract sickness after having changed his occupation to one classified by the insurance company as more hazardous than that stated in this policy or while doing for compensation anything pertaining to an occupation so classified, the insurance company will pay only such portion of the indemnities provided in this policy as the premium paid would have purchased at the rates and within the limits fixed by the insurance company for such more hazardous occupation. If the insured changes his occupation to one classified by the insurance company as less hazardous than that stated in this policy, the insurance company, upon receipt of proof of such change of occupation, will reduce the premium rate accordingly, and will return the excess premium calculated on a basis approved by the superintendent from the date of change of occupation or from the policy anniversary date immediately preceding receipt of such proof, whichever is the more recent. In applying this provision, the classification for occupational risk and the premium rates shall be used as have been last filed by the insurance company prior to the occurrence of the loss for which the insurance company is liable or prior to date of proof of change in occupation with the state official having supervision of insurance in the state where the insured resided at the time this policy was issued; but if such filing was not required, then the classification of occupational risk and the premium rates shall be those last made effective by the insurance company in such state prior to the occurrence of the loss or prior to the date of proof of change in occupation.

History: Laws 1984, ch. 127, 438.



Section 59A-22-18 - Misstatement of age.

59A-22-18. Misstatement of age.

There may be a provision as follows:

If the age of the insured has been misstated, all amounts payable under this policy shall be such as the premium paid would have purchased at the correct age.

History: Laws 1984, ch. 127, 439.



Section 59A-22-19 - Other insurance in this insurance company.

59A-22-19. Other insurance in this insurance company.

There may be a provision as follows:

If an accident or sickness or accident and sickness policy or policies previously issued by the insurance company to the insured be in force concurrently herewith, making the aggregate indemnity for . . . . . . . . . . . . . . . . . . (insert type of coverage or coverages) in excess of $. . . . . . . . . (insert maximum limit of indemnity or indemnities) the excess insurance shall be void and all premiums paid for such excess shall be returned to the insured or to his estate, or, in lieu thereof:

Insurance effective at any one time on the insured under a like policy or policies in this insurance company is limited to the one such policy elected by the insured, his beneficiary or his estate, as the case may be, and the insurance company will return all premiums paid for all other such policies.

History: Laws 1984, ch. 127, 440.



Section 59A-22-20 - Insurance with other insurance companies.

59A-22-20. Insurance with other insurance companies.

There may be a provision as follows:

If there be other valid coverage, not with this insurance company, providing benefits for the same loss on a provision of service basis or on an expense incurred basis and of which this insurance company has not been given written notice prior to the occurrence or commencement of loss, the only liability under any expense incurred coverage of this policy shall be for such proportion of the loss as the amount which would otherwise have been payable hereunder plus the total of the like amounts under all such other valid coverages for the same loss of which this insurance company had notice bears to the total like amounts under all valid coverages for such loss, and for the return of such portion of the premiums paid as shall exceed the pro rata portion for the amount so determined. For the purpose of applying this provision when other coverage is on a provision of service basis, the "like amount" of such other coverage shall be taken as the amount which the services rendered would have cost in the absence of such coverage.

(If the foregoing policy provision is included in a policy which also contains the next following policy provision there shall be added to the caption of the foregoing provision the phrase ". . . . . . . . . . . . . . . . . . . . EXPENSE INCURRED BENEFITS." The insurance company may, at its option, include in this provision a definition of "other valid coverage," approved as to form by the superintendent, which definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, and by hospital or medical service organizations, and to any other coverage the inclusion of which may be approved by the superintendent. In the absence of such definition such term shall not include group insurance, automobile medical payments insurance or coverage provided by hospital or medical service organizations or by union welfare plans or employer or employee benefit organizations. For the purpose of applying the foregoing policy provision with respect to any insured, any amount of benefit provided for such insured pursuant to any compulsory benefit statute (including any workmen's compensation or employers' liability statute) whether provided by a governmental agency or otherwise shall in all cases be deemed to be "other valid coverage" of which the insurance company has had notice. In applying the foregoing policy provision no third party liability coverage shall be included as "other valid coverage."

History: Laws 1984, ch. 127, 441.



Section 59A-22-21 - Insurance with other insurance companies ; alternative provision.

59A-22-21. Insurance with other insurance companies [; alternative provision].

As an alternative to the provision set out in Section 441 [59A-22-20 NMSA 1978] of this article, there may be a provision as follows:

If there be other valid coverage, not with this insurance company, providing benefits for the same loss on other than an expense incurred basis and of which this insurance company has not been given written notice prior to the occurrence or commencement of loss, the only liability for such benefits under this policy shall be for such proportion of the indemnities otherwise provided hereunder for such loss as the like indemnities of which the insurance company had notice (including the indemnities under this policy) bear to the total amount of all like indemnities for such loss and for the return of such portion of the premium paid as shall exceed the pro rata portion for the indemnities thus determined.

(If the foregoing policy provision is included in a policy which also contains the next preceding policy provision there shall be added to the caption of the foregoing provision of the phrase ". . . . . . . . . . . . . . . . . . . . OTHER BENEFITS." The insurance company may, at its option, include in this provision a definition of "other valid coverage," approved as to form by the superintendent, which definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, and to any other coverage the inclusion of which may be approved by the superintendent. In the absence of such definition such term shall not include group insurance, or benefits provided by union welfare plans or by employer or employee benefit organizations. For the purpose of applying the foregoing policy provision with respect to any insured, any amount of benefits provided for such insured pursuant to any compulsory benefit statute (including any workmen's compensation or employer's liability statute) whether provided by a governmental agency or otherwise shall in all cases be deemed to be "other valid coverage" of which the insurance company has had notice. In applying the foregoing policy provision no third party liability coverage shall be included as "other valid coverage.")

History: Laws 1984, ch. 127, 442.



Section 59A-22-22 - Relation of earnings to insurance.

59A-22-22. Relation of earnings to insurance.

There may be a provision as follows:

If the total monthly amount of loss of time benefits promised for the same loss under all valid loss of time coverage upon the insured, whether payable on a weekly or monthly basis, shall exceed the monthly earnings of the insured at the time disability commenced or his average monthly earnings for the period of two years immediately preceding a disability for which claim is made, whichever is the greater, the insurance company will be liable only for such proportionate amount of such benefits under this policy as the amount of such monthly earnings or such average monthly earnings of the insured bears to the total amount of monthly benefits for the same loss under all such coverage upon the insured at the time such disability commences and for the return of such part of the premiums paid during such two years as shall exceed the pro rata amount of the premiums for the benefits actually paid hereunder; but this shall not operate to reduce the total monthly amount of benefits payable under all such coverage upon the insured below the sum of two hundred ($200.00) dollars, or the sum of the monthly benefits specified in such coverages, whichever is the lesser, not [nor] shall it operate to reduce benefits other than those payable for loss of time.

(The foregoing policy provision may be inserted only in a policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums (1) until at least age 50 or, (2) in the case of a policy issued after age 44, for at least five years from its date of issue. The insurance company may, at its option, include in this provision a definition of "valid loss of time coverage," approved as to form by the superintendent, which definition shall be limited in subject matter to coverage provided by governmental agencies or by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, or to any other coverage the inclusion of which may be approved by the superintendent or any combination of such coverages. In the absence of such definition such term shall not include any coverage provided for such insured pursuant to any compulsory benefit statute (including any workmen's compensation or employer's liability statute) or benefits provided by union welfare plans or by employer or employee benefit organizations.)

History: Laws 1984, ch. 127, 443.



Section 59A-22-23 - Unpaid premium.

59A-22-23. Unpaid premium.

There may be a provision as follows:

Upon the payment of a claim under this policy, any premium then due and unpaid or covered by any note or written order may be deducted therefrom.

History: Laws 1984, ch. 127, 444.



Section 59A-22-24 - Cancellation.

59A-22-24. Cancellation.

There may be a provision as follows:

The insurance company may cancel this policy only pursuant to the provisions of Section 59A-23E-19 NMSA 1978.

History: Laws 1984, ch. 127, 445; 1998, ch. 41, 2.



Section 59A-22-25 - Conformity with state statutes.

59A-22-25. Conformity with state statutes.

There may be a provision as follows:

Any provision of this policy which, on its effective date, is in conflict with the statutes of the state in which the insured resides on such date is hereby amended to conform to the minimum requirements of such statutes.

History: Laws 1984, ch. 127, 446.



Section 59A-22-26 - Order of certain policy provisions.

59A-22-26. Order of certain policy provisions.

The provisions which are the subject of Sections 424 through 446 [59A-22-3 through 59A-22-25 NMSA 1978], inclusive, of this article, or any corresponding provisions which are used in lieu thereof in accordance with such sections, shall be printed in the consecutive order of the provisions in such sections or, at the insurer's option, any such provision may appear as a unit in any part of the policy with other provisions to which it may logically be related, provided that the resulting policy shall not be in whole or in part unintelligible, uncertain, ambiguous, abstruse or likely to mislead a person to whom the policy is offered, delivered or issued.

History: Laws 1984, ch. 127, 447.



Section 59A-22-27 - Third party ownership.

59A-22-27. Third party ownership.

The word "insured" as used in this article shall not be construed as preventing a person other than the insured with a proper insurable interest from making application for and owning a policy covering the insured or from being entitled under such a policy to any indemnities, benefits and rights provided therein.

History: Laws 1984, ch. 127, 448.



Section 59A-22-28 - Requirements of other jurisdictions.

59A-22-28. Requirements of other jurisdictions.

A. Any policy of a foreign or alien insurer, when delivered or issued for delivery to any person in this state, may contain any provision which is not less favorable to the insured or the beneficiary than the provisions of this article, and which is prescribed or required by the law of the state or country in which the insurer is domiciled.

B. Any policy of a domestic insurer may, when issued for delivery in any other state or country, contain any provision permitted or required by the laws of such state or country.

History: Laws 1984, ch. 127, 449.



Section 59A-22-29 - Conforming to statute.

59A-22-29. Conforming to statute.

A. Other policy provisions. No policy provision which is not subject to Sections 424 through 446 [59A-22-3 through 59A-22-25 NMSA 1978], inclusive, of this article shall make a policy, or any portion thereof, less favorable in any respect to the insured or the beneficiary than the provisions thereof which are subject to this article.

B. Policy conflicting with this article. A policy delivered or issued for delivery in this state in violation of this article shall be held valid but shall be construed as provided in this article. When any provision in a policy subject to this article is in conflict with any provision of this article, the rights, duties and obligations of the insurer, the insured and the beneficiary shall be governed by the provisions of this article.

History: Laws 1984, ch. 127, 450.



Section 59A-22-30 - Age limit.

59A-22-30. Age limit.

If any such policy contains a provision establishing, as an age limit or otherwise, a date after which coverage provided by the policy will not be effective, and if such date falls within a period for which premium is accepted by the insurer or if the insurer accepts a premium after such date, the coverage provided by the policy will continue in force subject to any right of cancellation until the end of the period for which premium has been accepted. In the event the age of the insured has been misstated and if, according to the correct age of the insured, the coverage provided by the policy would not have become effective, or would have ceased prior to the acceptance of such premium or premiums, then the liability of the insurer shall be limited to the refund, upon request, of all premiums paid for the period not covered by the policy.

History: Laws 1984, ch. 127, 451.



Section 59A-22-30.1 - Maximum age of dependent.

59A-22-30.1. Maximum age of dependent.

An individual or group health policy or certificate of insurance delivered, issued for delivery or renewed in New Mexico that provides coverage for an insured's dependent shall not terminate coverage of an unmarried dependent by reason of the dependent's age before the dependent's twenty-fifth birthday, regardless of whether the dependent is enrolled in an educational institution.

History: Laws 2005, ch. 41, 1.



Section 59A-22-31 - Industrial health insurance.

59A-22-31. Industrial health insurance.

A. The term "industrial health insurance" as used herein means sickness and accident insurance under individual policies for which the premium is payable weekly, and includes any such policy which covers sickness only or accident only.

B. Any insurer authorized to write health insurance in this state shall have the power to issue industrial health policies.

C. No policy of industrial health insurance may be delivered or issued for delivery in the state unless it has printed thereon the words "industrial policy."

D. Each such policy shall be subject to the provisions of this article except that no such policy shall be required to contain any of the policy provisions set forth in Sections 424 through 446 [59A-22-3 through 59A-22-25 NMSA 1978], inclusive, of this article, other than the provisions relating to the presence of a preexisting disease or physical condition; provided, however, that no such policy shall contain any provision relative to notice or proof of loss, or the time for paying benefits, or the time within which suit may be brought upon the policy, which in the opinion of the superintendent is less favorable to the insured than would be permitted by such policy provisions; and provided further, that such policy may contain a provision that upon proper written request, a named beneficiary shall be designated in or by endorsement on the policy to receive the proceeds thereof on the death of the insured, and there shall be reserved to the insured the power to change the beneficiary at any time by written notice to the insurer at its home office, accompanied by the policy for endorsement of the change thereon by the insurer; the insurer shall have the right to refuse to designate a beneficiary if evidence satisfactory to the insurer of such beneficiary's insurable interest in the life of the insured is not furnished on request. Any such policy may provide in substance that any payment thereunder may be made to the insured or the insured's estate or to any relative by blood or connection by marriage of the insured, or, to the extent of such portion of any payment under the policy as may reasonably appear to the insurer to be due to such person, to any other person equitably entitled thereto by reason of having incurred expense occasioned by the maintenance or illness or burial of the insured; provided that, if the policy shall be in force at the death of the insured, the proceeds thereof shall be payable to the named beneficiary if living, but upon the expiration of fifteen (15) days after the death of the insured, unless proof of the claim in the manner and form required by the policy, accompanied by the policy for surrender, has theretofore been made by such beneficiary, the insured may pay to any other person permitted by the policy.

History: Laws 1984, ch. 127, 452.



Section 59A-22-32 - Freedom of choice of hospital and practitioner.

59A-22-32. Freedom of choice of hospital and practitioner.

A. Within the area and limits of coverage offered an insured and selected by the insured in the application for insurance, the right of a person to exercise full freedom of choice in the selection of a hospital for hospital care or of a practitioner of the healing arts or optometrist, psychologist, podiatrist, physician assistant, certified nurse-midwife, registered lay midwife or registered nurse in expanded practice, as defined in Subsection B of this section, for treatment of an illness or injury within that person's scope of practice shall not be restricted under any new policy of health insurance, contract or health care plan issued after June 30, 1967 in this state or in the processing of a claim thereunder. A person insured or claiming benefits under any such health insurance policy, contract or health care plan providing within its coverage for payment of service benefits or indemnity for hospital care or treatment of persons for the cure or correction of any physical or mental condition shall be deemed to have complied with the requirements of the policy, contract or health care plan as to submission of proof of loss upon submitting written proof supported by the certificate of any hospital currently licensed by the department of health or any practitioner of the healing arts or optometrist, psychologist, podiatrist, physician assistant, certified nurse-midwife, registered lay midwife or registered nurse in expanded practice.

B. As used in this section:

(1) "hospital care" means hospital service provided through a hospital that is maintained by the state or a political subdivision of the state or a place that is currently licensed as a hospital by the department of health and has accommodations for resident bed patients, a licensed professional registered nurse always on duty or call, a laboratory and an operating room where surgical operations are performed, but "hospital care" does not include a convalescent or nursing or rest home;

(2) "practitioner of the healing arts" means a person holding a license or certificate authorizing the licensee to offer or undertake to diagnose, treat, operate on or prescribe for any human pain, injury, disease, deformity or physical or mental condition pursuant to:

(a) the Chiropractic Physician Practice Act [61-4-1 NMSA 1978];

(b) the Dental Health Care Act [61-5A-1 NMSA 1978];

(c) the Medical Practice Act [61-6-1 NMSA 1978];

(d) Chapter 61, Article 10 NMSA 1978; and

(e) the Acupuncture and Oriental Medicine Practice Act [61-14A-1 NMSA 1978];

(3) "optometrist" means a person holding a license provided for in the Optometry Act [61-2-1 NMSA 1978];

(4) "podiatrist" means a person holding a license provided for in the Podiatry Act [61-8-1 NMSA 1978];

(5) "psychologist" means a person who is duly licensed or certified in the state where the service is rendered and has a doctoral degree in psychology and has had at least two years of clinical experience in a recognized health setting or has met the standards of the national register of health service providers in psychology;

(6) "physician assistant" means a person who is licensed by the New Mexico medical board to practice as a physician assistant and who provides services to patients under the supervision and direction of a licensed physician;

(7) "certified nurse-midwife" means a person licensed by the board of nursing as a registered nurse and who is registered with the public health division of the department of health as a certified nurse-midwife;

(8) "registered lay midwife" means a person who practices lay midwifery and is registered as a registered lay midwife by the public health division of the department of health; and

(9) "registered nurse in expanded practice" means a person licensed by the board of nursing as a registered nurse approved for expanded practice pursuant to the Nursing Practice Act [61-3-1 NMSA 1978] as a certified nurse practitioner, certified registered nurse anesthetist, certified clinical nurse specialist in psychiatric mental health nursing or clinical nurse specialist in private practice and who has a master's degree or doctorate in a defined clinical nursing speciality and is certified by a national nursing organization.

C. This section shall apply to any such policy that is delivered or issued for delivery in this state on or after July 1, 1979 and to any existing group policy or plan on its anniversary or renewal date after June 30, 1979 or at expiration of the applicable collective bargaining contract, if any, whichever is later.

History: Laws 1984, ch. 127, 454; 1985, ch. 192, 1; 1987, ch. 81, 1; 1987, ch. 259, 21; 1989, ch. 96, 1; 2003, ch. 343, 2; 2008, ch. 9, 5.



Section 59A-22-32.1 - Freedom of choice.

59A-22-32.1. Freedom of choice.

A. Within the area and limits of coverage offered an insured and selected by him in the application for insurance, the right of any person to exercise full freedom of choice in the selection of any independent social worker as defined in Subsection B of this section, for treatment within his scope of practice shall not be restricted under any new policy of health insurance, contract or health care plan issued after July 1, 1989 in this state or in the processing of any claim thereunder. Any person insured or claiming benefits under any such health insurance policy, contract or health care plan providing within its coverage for payment of service benefits or indemnity for treatment of persons for the cure or correction of any mental condition shall be deemed to have complied with the requirements of the policy, contract or health care plan as to submission of proof of loss upon submitting written proof supported by any independent social worker.

B. As used in this section "independent social worker" means a person licensed as an independent social worker by the board of social work examiners pursuant to the Social Work Practice Act [61-31-1 through 61-31-24 NMSA 1978].

History: Laws 1989, ch. 51, 25.



Section 59A-22-33 - Handicapped children; coverage continued.

59A-22-33. Handicapped children; coverage continued.

An individual or group hospital or medical expense insurance policy delivered or issued for delivery in this state which provides that coverage of a dependent child of an insured, or of an employee or other member of the covered group, shall terminate upon attainment of the limiting age for dependent children specified in the policy shall also provide, in substance, that attainment of the limiting age shall not operate to terminate the coverage of a child while the child is, and continues to be both incapable of self-sustaining employment, by reason of mental retardation or physical handicap, and chiefly dependent upon the policyholder for support and maintenance. However, proof of the incapacity and dependency of the child must be furnished to the insurer by the insured employee or member within thirty-one (31) days of the child's attainment of the limiting age and subsequently, as may be required by the insurer, but not more frequently than annually after the two-year period following the child's attainment of the limiting age.

History: Laws 1984, ch. 127, 455.



Section 59A-22-34 - Newly born children coverage.

59A-22-34. Newly born children coverage.

A. All individual and group health insurance policies delivered or issued for delivery in this state and which provide coverage on an expense-incurred basis for a family member of the insured shall, as to such family members' coverage, also provide that the health insurance benefits applicable for children shall be payable with respect to a newly born child of the insured from the moment of birth.

B. All individual and group health insurance policies delivered or issued for delivery in this state that do not provide coverage for a family member of the insured shall provide for an option to add to the coverage any newly born child of the insured provided that the requirements of Subsection D of this section have been met.

C. The coverage for newly born children shall consist of coverage of injury or sickness, including the necessary care and treatment of medically diagnosed congenital defects and birth abnormalities and, where necessary to protect the life of the infant, transportation, including air transport, to the nearest available tertiary care facility for newly born infants.

D. If payment of a specific premium is required to provide coverage for a child, the policy may require that a notification of birth of a newly born child and payment of the required premium must be furnished to the insurer within thirty-one days after the date of birth in order to have the coverage from birth.

E. As used in this section and in Section 59A-22-35 NMSA 1978, "tertiary care facility" means a hospital unit which provides complete perinatal care and intensive care of intrapartum and perinatal high-risk patients with responsibilities for coordination of transport, communication, education and data analysis systems for the geographic area served.

History: Laws 1984, ch. 127, 456; 1993, ch. 169, 1.



Section 59A-22-34.1 - Coverage for adopted children.

59A-22-34.1. Coverage for adopted children.

A. No individual or group health insurance policy or contract or health care plan shall be offered, issued or renewed in New Mexico on or after July 1, 1988, unless the policy, plan or contract covers adopted children of the insured, subscriber or enrollee on the same basis as other dependents.

B. The coverage required by this section is effective from the date of placement for the purpose of adoption and continues unless the placement is disrupted prior to legal adoption and the child is removed from placement. Coverage shall include the necessary care and treatment of medical conditions existing prior to the date of placement.

C. As used in this section, "placement" means in the physical custody of the adoptive parent.

History: Laws 1978 Comp., 59A-22-34.1, enacted by Laws 1988, ch. 89, 1.



Section 59A-22-34.2 - Coverage of children.

59A-22-34.2. Coverage of children.

A. An insurer shall not deny enrollment of a child under the health plan of the child's parent on the grounds that the child:

(1) was born out of wedlock;

(2) is not claimed as a dependent on the parent's federal tax return; or

(3) does not reside with the parent or in the insurer's service area.

B. When a child has health coverage through an insurer of a noncustodial parent, the insurer shall:

(1) provide such information to the custodial parent as may be necessary for the child to obtain benefits through that coverage;

(2) permit the custodial parent or the provider, with the custodial parent's approval, to submit claims for covered services without the approval of the noncustodial parent; and

(3) make payments on claims submitted in accordance with Paragraph (2) of this subsection directly to the custodial parent, the provider or the state medicaid agency.

C. When a parent is required by a court or administrative order to provide health coverage for a child and the parent is eligible for family health coverage, the insurer shall be required:

(1) to permit the parent to enroll, under the family coverage, a child who is otherwise eligible for the coverage without regard to any enrollment season restrictions;

(2) if the parent is enrolled but fails to make application to obtain coverage for the child, to enroll the child under family coverage upon application of the child's other parent, the state agency administering the medicaid program or the state agency administering 42 U.S.C. Sections 651 through 669, the child support enforcement program; and

(3) not to disenroll or eliminate coverage of the child unless the insurer is provided satisfactory written evidence that:

(a) the court or administrative order is no longer in effect; or

(b) the child is or will be enrolled in comparable health coverage through another insurer that will take effect not later than the effective date of disenrollment.

D. An insurer shall not impose requirements on a state agency that has been assigned the rights of an individual eligible for medical assistance under the medicaid program and covered for health benefits from the insurer that are different from requirements applicable to an agent or assignee of any other individual so covered.

E. An insurer shall provide coverage for children, from birth through three years of age, for or under the family, infant, toddler program administered by the department of health, provided eligibility criteria are met, for a maximum benefit of three thousand five hundred dollars ($3,500) annually for medically necessary early intervention services provided as part of an individualized family service plan and delivered by certified and licensed personnel as defined in 7.30.8 NMAC who are working in early intervention programs approved by the department of health. No payment under this subsection shall be applied against any maximum lifetime or annual limits specified in the policy, health benefits plan or contract.

History: 1978 Comp., 59A-22-34.2, enacted by Laws 1994, ch. 64, 2; 2005, ch. 157, 2.



Section 59A-22-34.3 - Childhood immunization coverage required.

59A-22-34.3. Childhood immunization coverage required.

A. Each individual and group health insurance policy, health care plan and certificate of health insurance delivered or issued for delivery in this state shall provide coverage for childhood immunizations, as well as coverage for medically necessary booster doses of all immunizing agents used in child immunizations, in accordance with the current schedule of immunizations recommended by the American academy of pediatrics.

B. The provisions of this section shall not apply to short-term travel, accident-only or limited or specified disease policies.

C. Coverage for childhood immunizations and necessary booster doses may be subject to deductibles and co-insurance consistent with those imposed on other benefits under the same policy, plan or certificate.

History: 1978 Comp., 59A-22-34.3, enacted by Laws 1997, ch. 250, 1.



Section 59A-22-34.4 - Coverage of circumcision for newborn males.

59A-22-34.4. Coverage of circumcision for newborn males.

An individual or group health insurance policy, health care plan or certificate of health insurance that is delivered, issued for delivery or renewed in the state shall provide coverage for circumcision for newborn males.

History: Laws 2004, ch. 122, 4.



Section 59A-22-34.5 - Hearing aid coverage for children required.

59A-22-34.5. Hearing aid coverage for children required.

A. An individual or group health insurance policy, health care plan or certificate of health insurance that is delivered, issued for delivery or renewed in this state shall provide coverage for a hearing aid and any related service for the full cost of one hearing aid per hearing-impaired ear up to two thousand two hundred dollars ($2,200) every thirty-six months for hearing aids for insured children under eighteen years of age or under twenty-one years of age if still attending high school. The insured may choose a higher priced hearing aid and may pay the difference in cost above the two-thousand-two-hundred-dollar ($2,200) limit as provided in this subsection without financial or contractual penalty to the insured or to the provider of the hearing aid.

B. An insurer that delivers, issues for delivery or renews in this state an individual or group health insurance policy, health care plan or certificate of health insurance may make available to the policyholder the option of purchasing additional hearing aid coverage that exceeds the services described in this section.

C. Hearing aid coverage offered shall include fitting and dispensing services, including providing ear molds as necessary to maintain optimal fit, provided by an audiologist, a hearing aid dispenser or a physician, licensed in New Mexico.

D. The provisions of this section do not apply to short-term travel, accident-only or limited or specified disease policies.

E. Coverage for hearing aids may be subject to deductibles and coinsurance consistent with those imposed on other benefits under the same policy, plan or certificate.

F. For the purposes of this section, "hearing aid" means durable medical equipment that is of a design and circuitry to optimize audibility and listening skills in the environment commonly experienced by children.

History: Laws 2007, ch. 356, 2.



Section 59A-22-35 - Maternity transport required.

59A-22-35. Maternity transport required.

All individual and group health insurance policies delivered or issued for delivery in this state which provide maternity coverage on an expense-incurred basis, shall also provide, where necessary to protect the life of the infant or mother, coverage for transportation, including air transport, for the medically high-risk pregnant woman with an impending delivery of a potentially viable infant to the nearest available tertiary care facility (as defined in Section 456 [59A-22-34 NMSA 1978] of this article) for newly-born infants.

History: Laws 1984, ch. 127, 457.



Section 59A-22-36 - Home health care service option required.

59A-22-36. Home health care service option required.

A. Each insurer which delivers or issues for delivery in this state an individual or group hospital expense or major medical expense insurance policy shall make available to the policyholder the option of home health care coverage which includes benefits for the services described in this section.

B. Home health care coverage offered shall include:

(1) services provided by a registered nurse or a licensed practical nurse;

(2) health services provided by physical, occupational and respiratory therapists and speech pathologists;

(3) health services provided by a home health aide; and

(4) medical supplies, drugs and medicines and laboratory services, to the extent they would have been covered if provided to the insured on an in-patient basis.

C. Home health care coverage may be limited to:

(1) services provided on the written order of a licensed physician, provided such order is renewed at least every sixty (60) days;

(2) services provided, directly or through contractual agreements, by a home health agency licensed in the state in which the home health services are delivered; and

(3) services, as set forth in Subsection B of the section, without which the insured would have to be hospitalized.

D. Coverage shall be provided for at least one hundred (100) home visits per insured per year, with each home visit including up to four (4) hours of home health care services.

E. For the purposes of this section, "home health care" means health services provided on a part-time, intermittent basis to an individual confined to his home due to physical illness.

History: Laws 1984, ch. 127, 458.



Section 59A-22-37 - "Franchise" insurance.

59A-22-37. "Franchise" insurance.

A. Health insurance on a "franchise" plan is health insurance issued to:

(1) five or more employees of any corporation, partnership or individual employer or any governmental corporation, agency or department thereof; or

(2) ten or more members of any trade or professional association or of a labor union or of any other association having had an active existence for at least two years, having a constitution or bylaws and formed and existing in good faith for purposes other than that of obtaining or maintaining insurance; where such employees or members, with or without their dependents, are issued the same form of individual policy varying only as to amounts and kinds of coverage applied for by such persons, under an arrangement whereby the premiums on such policies may be paid to the insurer periodically by the employer, with or without payroll deductions, or by the association or union for its members, or by some designated person acting on behalf of such employer, association or union.

B. As compared with similar policies issued on an individual basis the insurer may vary such franchise coverages as to premium rates, benefits payable, and underwriting procedures used without being held to be in violation of laws prohibiting unfair discrimination so long as such rates, benefits, and procedures do not discriminate unfairly as between franchise plans.

History: Laws 1984, ch. 127, 459; 1987, ch. 259, 22.



Section 59A-22-38 - Individual health insurance; policy provisions relating to individuals who are eligible for medical benefits under the medicaid program.

59A-22-38. Individual health insurance; policy provisions relating to individuals who are eligible for medical benefits under the medicaid program.

A. Each individual health insurance policy that is delivered, issued for delivery or renewed in this state shall include provisions that require benefits paid on behalf of a child or other insured person under the policy to be paid to the human services department when:

(1) the human services department has paid or is paying benefits on behalf of the child or other insured person under the state's medicaid program pursuant to Title XIX of the federal Social Security Act, 42 U.S.C. 1396, et seq.;

(2) payment for the services in question has been made by the human services department to the medicaid provider; and

(3) the insurer is notified that the insured individual receives benefits under the medicaid program and that benefits must be paid directly to the human services department.

B. The notice required under Paragraph (3) of Subsection A of this section may be accomplished through an attachment to the claim by the human services department for insurance benefits when the claim is first submitted by the human services department to the insurer.

C. Notwithstanding any other provisions of law, checks in payment for claims pursuant to any individual health insurance policy for health care services provided to persons who are also eligible for benefits under the medicaid program and provided by medical providers qualified to participate under the policy shall be made payable to the provider. The insurer may be notified that the insured individual is eligible for medicaid benefits through an attachment to the claim by the provider for insurance benefits when the claim is first submitted by the provider to the insurer.

D. No individual health insurance policy delivered, issued for delivery or renewed in this state on or after the effective date of this section shall contain any provision denying or limiting insurance benefits because services are rendered to an insured who is eligible for or who has received medical assistance under the medicaid program of this state.

E. To the extent that payment for covered expenses has been made pursuant to the state medicaid program for health care items or services furnished to an individual, in any case where an insurer has a legal liability to make payments, the state is considered to have acquired the rights of the individual to payment by the insurer for those health care items or services.

History: 1978 Comp., 59A-22-38, enacted by Laws 1989, ch. 183, 2; 1994, ch. 64, 3.



Section 59A-22-39 - Coverage for mammograms.

59A-22-39. Coverage for mammograms.

A. Each individual and group health insurance policy, health care plan and certificate of health insurance delivered or issued for delivery in this state shall provide coverage for low-dose screening mammograms for determining the presence of breast cancer. Such coverage shall make available one baseline mammogram to persons age thirty-five through thirty-nine, one mammogram biennially to persons age forty through forty-nine and one mammogram annually to persons age fifty and over. After July 1, 1992, coverage shall be available only for screening mammograms obtained on equipment designed specifically to perform low-dose mammography in imaging facilities that have met American college of radiology accreditation standards for mammography.

B. Coverage for mammograms may be subject to deductibles and coinsurance consistent with those imposed on other benefits under the same policy, plan or certificate.

C. The provisions of this section shall not apply to short-term travel, accident-only or limited or specified disease policies.

History: 1978 Comp., 59A-22-39, enacted by Laws 1990, ch. 5, 2.



Section 59A-22-39.1 - Mastectomies and lymph node dissection; minimum hospital stay coverage required.

59A-22-39.1. Mastectomies and lymph node dissection; minimum hospital stay coverage required.

A. Each individual and group health insurance policy, health care plan and certificate of health insurance delivered or issued for delivery in this state shall provide coverage for not less than forty-eight hours of inpatient care following a mastectomy and not less than twenty-four hours of inpatient care following a lymph node dissection for the treatment of breast cancer.

B. Nothing in this section shall be construed as requiring the provision of inpatient coverage where the attending physician and patient determine that a shorter period of hospital stay is appropriate.

C. The provisions of this section shall not apply to short-term travel, accident-only or limited or specified disease policies.

D. Coverage for minimum inpatient hospital stays for mastectomies and lymph node dissections for the treatment of breast cancer may be subject to deductibles and co-insurance consistent with those imposed on other benefits under the same policy, plan or certificate.

History: 1978 Comp., 59A-22-39.1, enacted by Laws 1997, ch. 249, 1.



Section 59A-22-40 - Coverage for cytologic and human papillomavirus screening.

59A-22-40. Coverage for cytologic and human papillomavirus screening.

A. Each individual and group health insurance policy, health care plan and certificate of health insurance delivered or issued for delivery in this state shall provide coverage for cytologic and human papillomavirus screening for determining the presence of precancerous or cancerous conditions and other health problems. The coverage shall make available cytologic screening, as determined by the health care provider in accordance with national medical standards, for women who are eighteen years of age or older and for women who are at risk of cancer or at risk of other health conditions that can be identified through cytologic screening. The coverage shall make available human papillomavirus screening once every three years for women aged thirty and older.

B. Coverage for cytologic and human papillomavirus screening may be subject to deductibles and coinsurance consistent with those imposed on other benefits under the same policy, plan or certificate.

C. The provisions of this section shall not apply to short-term travel, accident-only or limited or specified-disease policies.

D. For the purposes of this section:

(1) "cytologic screening" means a Papanicolaou test and a pelvic exam for asymptomatic as well as symptomatic women;

(2) "health care provider" means any person licensed within the scope of his practice to perform cytologic and human papillomavirus screening, including physicians, physician assistants, certified nurse midwives and certified nurse practitioners; and

(3) "human papillomavirus screening" means a test approved by the federal food and drug administration for detection of the human papillomavirus.

History: 1978 Comp., 59A-22-40, enacted by Laws 1992, ch. 56, 2; 2005, ch. 133, 2.



Section 59A-22-40.1 - Coverage for the human papillomavirus vaccine.

59A-22-40.1. Coverage for the human papillomavirus vaccine.

A. An individual or group health insurance policy, health care plan or certificate of health insurance that is delivered, issued for delivery or renewed in this state shall provide coverage for the human papillomavirus vaccine to females nine to fourteen years of age.

B. Coverage for the human papillomavirus vaccine may be subject to deductibles and coinsurance consistent with those imposed on other benefits under the same policy, plan or certificate.

C. The provisions of this section shall not apply to short-term travel, accident-only or limited or specified disease policies.

D. For the purposes of this section, "human papillomavirus vaccine" means a vaccine approved by the federal food and drug administration used for the prevention of human papillomavirus infection and cervical precancers.

History: Laws 2007, ch. 278, 1.



Section 59A-22-41 - Coverage for individuals with diabetes.

59A-22-41. Coverage for individuals with diabetes.

A. Each individual and group health insurance policy, health care plan, certificate of health insurance and managed health care plan delivered or issued for delivery in this state shall provide coverage for individuals with insulin-using diabetes, with non-insulin-using diabetes and with elevated blood glucose levels induced by pregnancy. This coverage shall be a basic health care benefit and shall entitle each individual to the medically accepted standard of medical care for diabetes and benefits for diabetes treatment as well as diabetes supplies, and this coverage shall not be reduced or eliminated.

B. Coverage for individuals with diabetes may be subject to deductibles and coinsurance consistent with those imposed on other benefits under the same policy, plan or certificate, as long as the annual deductibles or coinsurance for benefits are no greater than the annual deductibles or coinsurance established for similar benefits within a given policy.

C. When prescribed or diagnosed by a health care practitioner with prescribing authority, all individuals with diabetes as described in Subsection A of this section enrolled in health policies described in that subsection shall be entitled to the following equipment, supplies and appliances to treat diabetes:

(1) blood glucose monitors, including those for the legally blind;

(2) test strips for blood glucose monitors;

(3) visual reading urine and ketone strips;

(4) lancets and lancet devices;

(5) insulin;

(6) injection aids, including those adaptable to meet the needs of the legally blind;

(7) syringes;

(8) prescriptive oral agents for controlling blood sugar levels;

(9) medically necessary podiatric appliances for prevention of feet complications associated with diabetes, including therapeutic molded or depth-inlay shoes, functional orthotics, custom molded inserts, replacement inserts, preventive devices and shoe modifications for prevention and treatment; and

(10) glucagon emergency kits.

D. When prescribed or diagnosed by a health care practitioner with prescribing authority, all individuals with diabetes as described in Subsection A of this section enrolled in health policies described in that subsection shall be entitled to the following basic health care benefits:

(1) diabetes self-management training that shall be provided by a certified, registered or licensed health care professional with recent education in diabetes management, which shall be limited to:

(a) medically necessary visits upon the diagnosis of diabetes;

(b) visits following a physician diagnosis that represents a significant change in the patient's symptoms or condition that warrants changes in the patient's self-management; and

(c) visits when re-education or refresher training is prescribed by a health care practitioner with prescribing authority; and

(2) medical nutrition therapy related to diabetes management.

E. When new or improved equipment, appliances, prescription drugs for the treatment of diabetes, insulin or supplies for the treatment of diabetes are approved by the food and drug administration, all individual or group health insurance policies as described in Subsection A of this section shall:

(1) maintain an adequate formulary to provide these resources to individuals with diabetes; and

(2) guarantee reimbursement or coverage for the equipment, appliances, prescription drug, insulin or supplies described in this subsection within the limits of the health care plan, policy or certificate.

F. The provisions of Subsections A through E of this section shall be enforced by the superintendent.

G. The provisions of this section shall not apply to short-term travel, accident-only or limited or specified disease policies.

H. For purposes of this section:

(1) "basic health care benefits":

(a) means benefits for medically necessary services consisting of preventive care, emergency care, inpatient and outpatient hospital and physician care, diagnostic laboratory and diagnostic and therapeutic radiological services; and

(b) does not include mental health services or services for alcohol or drug abuse, dental or vision services or long-term rehabilitation treatment; and

(2) "managed health care plan" means a health benefit plan offered by a health care insurer that provides for the delivery of comprehensive basic health care services and medically necessary services to individuals enrolled in the plan through its own employed health care providers or by contracting with selected or participating health care providers. A managed health care plan includes only those plans that provide comprehensive basic health care services to enrollees on a prepaid, capitated basis, including the following:

(a) health maintenance organizations;

(b) preferred provider organizations;

(c) individual practice associations;

(d) competitive medical plans;

(e) exclusive provider organizations;

(f) integrated delivery systems;

(g) independent physician-provider organizations;

(h) physician hospital-provider organizations; and

(i) managed care services organizations.

History: 1978 Comp., 59A-22-41, enacted by Laws 1997, ch. 7, 1 and by Laws 1997, ch. 255, 1.



Section 59A-22-41.1 - Coverage for medical diets for genetic inborn errors of metabolism.

59A-22-41.1. Coverage for medical diets for genetic inborn errors of metabolism.

A. As of July 1, 2003, each individual and group health insurance policy, health care plan, certificate of health insurance and managed health care plan delivered, issued for delivery, renewed, extended or modified in this state shall provide coverage for the treatment of genetic inborn errors of metabolism that involve amino acid, carbohydrate and fat metabolism and for which medically standard methods of diagnosis, treatment and monitoring exist.

B. Coverage shall include expenses of diagnosing, monitoring and controlling disorders by nutritional and medical assessment, including clinical services, biochemical analysis, medical supplies, prescription drugs, corrective lenses for conditions related to the genetic inborn error of metabolism, nutritional management and special medical foods used in treatment to compensate for the metabolic abnormality and to maintain adequate nutritional status.

C. Services required to be covered pursuant to this section are subject to the terms and conditions of the applicable individual or group policy or plan that establishes durational limits, dollar limits, deductibles and co-payments as long as the terms are not less favorable than for physical illness generally.

D. As used in this section:

(1) "genetic inborn error of metabolism" means a rare, inherited disorder that:

(a) is present at birth;

(b) if untreated, results in mental retardation or death; and

(c) causes the necessity for consumption of special medical foods;

(2) "special medical foods" means nutritional substances in any form that are:

(a) formulated to be consumed or administered internally under the supervision of a physician;

(b) specifically processed or formulated to be distinct in one or more nutrients present in natural food;

(c) intended for the medical and nutritional management of patients with limited capacity to metabolize ordinary foodstuffs or certain nutrients contained in ordinary foodstuffs or who have other specific nutrient requirements as established by medical evaluation; and

(d) essential to optimize growth, health and metabolic homeostasis; and

(3) "treatment" means medical services provided by licensed health care professionals, including physicians, dieticians and nutritionists, with specific training in managing patients diagnosed with genetic inborn errors of metabolism.

History: Laws 2003, ch. 192, 1.



Section 59A-22-42 - Coverage for prescription contraceptive drugs or devices.

59A-22-42. Coverage for prescription contraceptive drugs or devices.

A. Each individual and group health insurance policy, health care plan and certificate of health insurance delivered or issued for delivery in this state that provides a prescription drug benefit shall provide coverage for prescription contraceptive drugs or devices approved by the food and drug administration.

B. Coverage for food and drug administration-approved prescription contraceptive drugs or devices may be subject to deductibles and coinsurance consistent with those imposed on other benefits under the same policy, plan or certificate.

C. The provisions of this section shall not apply to short-term travel, accident-only or limited or specified-disease policies.

D. A religious entity purchasing individual or group health insurance coverage may elect to exclude prescription contraceptive drugs or devices from the health coverage purchased.

History: Laws 2001, ch. 14, 1; 2003, ch. 202, 12.



Section 59A-22-43 - Required coverage of patient costs incurred in cancer clinical trials.

59A-22-43. Required coverage of patient costs incurred in cancer clinical trials.

A. A health plan shall provide coverage for routine patient care costs incurred as a result of the patient's participation in a cancer clinical trial if:

(1) the clinical trial is undertaken for the purposes of the prevention of or the prevention of reoccurrence of cancer or the early detection or treatment of cancer for which no equally or more effective standard cancer treatment exists;

(2) the clinical trial is not designed exclusively to test toxicity or disease pathophysiology and it has a therapeutic intent;

(3) the clinical trial is being provided in this state as part of a scientific study of a new therapy or intervention and is for the prevention, prevention of reoccurrence, early detection, treatment or palliation of cancer in humans and in which the scientific study includes all of the following:

(a) specific goals;

(b) a rationale and background for the study;

(c) criteria for patient selection;

(d) specific direction for administering the therapy or intervention and for monitoring patients;

(e) a definition of quantitative measures for determining treatment response;

(f) methods for documenting and treating adverse reactions; and

(g) a reasonable expectation that the treatment will be at least as efficacious as standard cancer treatment;

(4) the clinical trial is being conducted with approval of at least one of the following:

(a) one of the federal national institutes of health;

(b) a federal national institutes of health cooperative group or center;

(c) the federal department of defense;

(d) the federal food and drug administration in the form of an investigational new drug application;

(e) the federal department of veterans affairs; or

(f) a qualified research entity that meets the criteria established by the federal national institutes of health for grant eligibility;

(5) the clinical trial is being provided as part of a cancer clinical trial;

(6) the proposed clinical trial or study has been reviewed and approved by an institutional review board that has an active federal-wide assurance of protection for human subjects;

(7) the personnel providing the clinical trial or conducting the study:

(a) are providing the clinical trial or conducting the study within their scope of practice, experience and training and are capable of providing the clinical trial because of their experience, training and volume of patients treated to maintain their expertise;

(b) agree to accept reimbursement as payment in full from the health plan at the rates that are established by that plan and are not more than the level of reimbursement applicable to other similar services provided by health care providers within the plan's provider network; and

(c) agree to provide written notification to the health plan when a patient enters or leaves a clinical trial;

(8) there is no non-investigational treatment equivalent to the clinical trial;

(9) the available clinical or preclinical data provide a reasonable expectation that the clinical trial will be at least as efficacious as any non-investigational alternative; and

(10) there is a reasonable expectation based on clinical data that the medical treatment provided in the clinical trial will be at least as effective as any other medical treatment.

B. Pursuant to the patient informed consent document, no third party is liable for damages associated with the treatment provided during a phase of a cancer clinical trial.

C. If a patient is denied coverage of a cost and contends that the denial is in violation of this section, the patient may appeal the decision to deny the coverage of a cost to the superintendent, and that appeal shall be expedited to ensure resolution of the appeal within no more than thirty days after the date of appeal to the superintendent. Programs pursuant to Title 19 or Title 21 of the federal Social Security Act, which have their respective expedited appeal processes, shall be exempt from this subsection.

D. A health plan shall not provide benefits that supplant a portion of a cancer clinical trial that is customarily paid for by government, biotechnical, pharmaceutical or medical device industry sources.

E. The provisions of this section do not create a private right or cause of action for or on behalf of a patient against the health plan providing coverage. This section provides only an administrative remedy to the superintendent for violation of this section or a related rule promulgated by the superintendent.

F. A health plan may impose deductibles, coinsurance requirements or other standard cost-sharing provisions on benefits provided pursuant to this section.

G. In no event shall the health plan be responsible for out-of-state or out-of-network costs unless the health plan pays for standard treatment out of state or out of network. In no event shall the health plan be responsible for out-of-state costs for any trials undertaken for the purposes of the prevention of or the prevention of reoccurrence of cancer.

H. The provisions of this section do not apply to short-term travel, accident-only or limited or specified disease contracts or policies issued by a health plan.

I. As used in this section:

(1) "clinical trial" means a course of treatment provided to a patient for the purpose of prevention, prevention of reoccurrence, early detection or treatment of cancer;

(2) "cooperative group" means a formal network of facilities that collaborate on research projects and have an established federal national institutes of health-approved peer review program operating within the group;

(3) "health plan":

(a) means: 1) a health insurer; 2) a nonprofit health service provider; 3) a health maintenance organization; 4) a managed care organization; 5) a provider service organization; or 6) the state's medical assistance program, whether providing services on a managed care or fee-for-service basis; and

(b) does not include individual policies intended to supplement major medical group-type coverages such as medicare supplement, long-term care, disability income, specified disease, accident only, hospital indemnity or other limited-benefit health insurance policies;

(4) "institutional review board" means a board, committee or other group that is both:

(a) formally designated by an institution to approve the initiation of and to conduct periodic review of biomedical research involving human subjects and in which the primary purpose of the review is to assure the protection of the rights and welfare of the human subjects and not to review a clinical trial for scientific merit; and

(b) approved by the federal national institutes of health for protection of the research risks;

(5) "investigational drug or device" means a drug or device that has not been approved by the federal food and drug administration;

(6) "federal-wide assurance of protection for human subjects" means a contract between an institution and the office for human research protections of the federal department of health and human services that defines the relationship of the institution to that department and sets out the responsibilities of the institution and the procedures that will be used by the institution to protect human subjects participating in clinical trials;

(7) "patient" means an individual who participates in a cancer clinical trial and who is an insured, a member or a beneficiary of a health plan; and

(8) "routine patient care cost":

(a) means: 1) a medical service or treatment that is a benefit under a health plan that would be covered if the patient were receiving standard cancer treatment; or 2) a drug provided to a patient during a cancer clinical trial if the drug has been approved by the federal food and drug administration, whether or not that organization has approved the drug for use in treating the patient's particular condition, but only to the extent that the drug is not paid for by the manufacturer, distributor or provider of the drug; and

(b) does not include: 1) the cost of an investigational drug, device or procedure; 2) the cost of a non-health care service that the patient is required to receive as a result of participation in the cancer clinical trial; 3) costs associated with managing the research that is associated with the cancer clinical trial; 4) costs that would not be covered by the patient's health plan if non-investigational treatments were provided; 5) costs of those extra tests that would not be performed except for participation in the cancer clinical trial; and 6) costs paid or not charged for by the cancer clinical trial providers.

History: Laws 2001, ch. 27, 1; 2002, ch. 30, 1; 2009, ch. 212, 2.



Section 59A-22-44 - Coverage for smoking cessation treatment.

59A-22-44. Coverage for smoking cessation treatment.

A. An individual or group health insurance policy, health care plan or certificate of health insurance that is delivered or issued for delivery in this state and that offers maternity benefits shall offer coverage for smoking cessation treatment.

B. Coverage for smoking cessation treatment may be subject to deductibles and coinsurance consistent with those imposed on other benefits under the same policy, plan or certificate.

C. The provisions of this section shall not apply to short-term travel, accident-only or limited or specified-disease policies.

History: Laws 2003, ch. 337, 1.



Section 59A-22-45 - Coverage of alpha-fetoprotein IV screening test.

59A-22-45. Coverage of alpha-fetoprotein IV screening test.

An individual or group health insurance policy, health care plan or certificate of health insurance that is delivered, issued for delivery or renewed in the state shall provide coverage for an alpha-fetoprotein IV screening test for pregnant women, generally between sixteen and twenty weeks of pregnancy, to screen for certain genetic abnormalities in the fetus.

History: Laws 2004, ch. 122, 3.



Section 59A-22-46 - Coverage of part-time employees.

59A-22-46. Coverage of part-time employees.

An insurer that provides group health insurance pursuant to Chapter 59A, Article 22 NMSA 1978 shall make available, upon an employer's request prior to issuance, delivery or renewal, coverage for regular part-time employees who work or are expected to work an average of at least twenty hours per week over a six-month period. Nothing in this section shall be construed to require an employer to offer or provide coverage for regular part-time employees.

History: Laws 2005, ch. 42, 1.



Section 59A-22-47 - Coverage of colorectal cancer screening.

59A-22-47. Coverage of colorectal cancer screening.

A. An individual or group health insurance policy, health care plan and certificate of health insurance that is delivered, issued for delivery or renewed in this state shall provide coverage for colorectal screening for determining the presence of precancerous or cancerous conditions and other health problems. The coverage shall make available colorectal cancer screening, as determined by the health care provider in accordance with the evidence-based recommendations established by the United States preventive services task force.

B. Coverage for colorectal screening may be subject to deductibles and coinsurance consistent with those imposed on other benefits under the same policy, plan or certificate.

C. The provisions of this section shall not apply to short-term travel, accident-only or limited or specified-disease policies.

History: Laws 2007, ch. 17, 1.



Section 59A-22-48 - General anesthesia and hospitalization for dental surgery.

59A-22-48. General anesthesia and hospitalization for dental surgery.

A. An individual or group health insurance policy, health care plan or certificate of health insurance that is delivered, issued for delivery or renewed in this state shall provide coverage for hospitalization and general anesthesia provided in a hospital or ambulatory surgical center for dental surgery for the following:

(1) insureds exhibiting physical, intellectual or medically compromising conditions for which dental treatment under local anesthesia, with or without additional adjunctive techniques and modalities, cannot be expected to provide a successful result and for which dental treatment under general anesthesia can be expected to produce superior results;

(2) insureds for whom local anesthesia is ineffective because of acute infection, anatomic variation or allergy;

(3) insured children or adolescents who are extremely uncooperative, fearful, anxious or uncommunicative with dental needs of such magnitude that treatment should not be postponed or deferred and for whom lack of treatment can be expected to result in dental or oral pain or infection, loss of teeth or other increased oral or dental morbidity;

(4) insureds with extensive oral-facial or dental trauma for which treatment under local anesthesia would be ineffective or compromised; or

(5) other procedures for which hospitalization or general anesthesia in a hospital or ambulatory surgical center is medically necessary.

B. The provisions of this section do not apply to short-term travel, accident-only or limited or specified disease policies.

C. Coverage for dental surgery may be subject to copayments, deductibles and coinsurance subject to network and prior authorization requirements consistent with those imposed on other benefits under the same policy, plan or certificate.

History: Laws 2007, ch. 218, 2.



Section 59A-22-49 - Coverage for autism spectrum disorder diagnosis and treatment.

59A-22-49. Coverage for autism spectrum disorder diagnosis and treatment.

A. An individual or group health insurance policy, health care plan or certificate of health insurance that is delivered, issued for delivery or renewed in this state shall provide coverage to an eligible individual who is nineteen years of age or younger, or an eligible individual who is twenty-two years of age or younger and is enrolled in high school, for:

(1) well-baby and well-child screening for diagnosing the presence of autism spectrum disorder; and

(2) treatment of autism spectrum disorder through speech therapy, occupational therapy, physical therapy and applied behavioral analysis.

B. Coverage required pursuant to Subsection A of this section:

(1) shall be limited to treatment that is prescribed by the insured's treating physician in accordance with a treatment plan;

(2) shall be limited to thirty-six thousand dollars ($36,000) annually and shall not exceed two hundred thousand dollars ($200,000) in total lifetime benefits. Beginning January 1, 2011, the maximum benefit shall be adjusted annually on January 1 to reflect any change from the previous year in the medical component of the then-current consumer price index for all urban consumers published by the bureau of labor statistics of the United States department of labor;

(3) shall not be denied on the basis that the services are habilitative or rehabilitative in nature;

(4) may be subject to other general exclusions and limitations of the insurer's policy or plan, including, but not limited to, coordination of benefits, participating provider requirements, restrictions on services provided by family or household members and utilization review of health care services, including the review of medical necessity, case management and other managed care provisions; and

(5) may be limited to exclude coverage for services received under the federal Individuals with Disabilities Education Improvement Act of 2004 and related state laws that place responsibility on state and local school boards for providing specialized education and related services to children three to twenty-two years of age who have autism spectrum disorder.

C. The coverage required pursuant to Subsection A of this section shall not be subject to dollar limits, deductibles or coinsurance provisions that are less favorable to an insured than the dollar limits, deductibles or coinsurance provisions that apply to physical illnesses that are generally covered under the individual or group health insurance policy, health care plan or certificate of health insurance, except as otherwise provided in Subsection B of this section.

D. An insurer shall not deny or refuse to issue health insurance coverage for medically necessary services or refuse to contract with, renew, reissue or otherwise terminate or restrict health insurance coverage for an individual because the individual is diagnosed as having autism spectrum disorder.

E. The treatment plan required pursuant to Subsection B of this section shall include all elements necessary for the health insurance plan to pay claims appropriately. These elements include, but are not limited to:

(1) the diagnosis;

(2) the proposed treatment by types;

(3) the frequency and duration of treatment;

(4) the anticipated outcomes stated as goals;

(5) the frequency with which the treatment plan will be updated; and

(6) the signature of the treating physician.

F. This section shall not be construed as limiting benefits and coverage otherwise available to an insured under a health insurance plan.

G. The provisions of this section shall not apply to policies intended to supplement major medical group-type coverages such as medicare supplement, long-term care, disability income, specified disease, accident only, hospital indemnity or other limited-benefit health insurance policies.

H. As used in this section:

(1) "autism spectrum disorder" means a condition that meets the diagnostic criteria for the pervasive developmental disorders published in the Diagnostic and Statistical Manual of Mental Disorders, fourth edition, text revision, also known as DSM-IV-TR, published by the American psychiatric association, including autistic disorder; Asperger's disorder; pervasive development disorder not otherwise specified; Rett's disorder; and childhood disintegrative disorder;

(2) "habilitative or rehabilitative services" means treatment programs that are necessary to develop, maintain and restore to the maximum extent practicable the functioning of an individual; and

(3) "high school" means a school providing instruction for any of the grades nine through twelve.

History: Laws 2009, ch. 74, 1.



Section 59A-22-49.1 - Coverage for orally administered anticancer medications; limits on patient costs.

59A-22-49.1. Coverage for orally administered anticancer medications; limits on patient costs.

A. An individual or group health insurance policy, health care plan or certificate of health insurance that is delivered, issued for delivery or renewed in this state and that provides coverage for cancer treatment shall provide coverage for a prescribed, orally administered anticancer medication that is used to kill or slow the growth of cancerous cells on a basis no less favorable than intravenously administered or injected cancer medications that are covered as medical benefits by the plan.

B. An insurer shall not increase patient cost-sharing for anticancer medications in order to achieve compliance with the provisions of this section.

C. Coverage of orally administered anticancer medication shall not be subject to any prior authorization, dollar limit, copayment, deductible or coinsurance provision that does not apply to intravenously administered or injected anticancer medication used to kill or slow the growth of cancerous cells.

D. As used in this section, "insurer" or "health plan":

(1) means:

(a) a health insurer;

(b) a nonprofit health service provider;

(c) a health maintenance organization;

(d) a managed care organization; or

(e) a provider service organization; and

(2) does not include individual policies intended to supplement major medical group-type coverages such as medicare supplement, long-term care, disability income, specified disease, accident-only, hospital indemnity or other limited-benefit health insurance policies.

History: Laws 2011, ch. 55, 2.



Section 59A-22-49.2 - Coverage of prescription eye drop refills.

59A-22-49.2. Coverage of prescription eye drop refills.

A. An individual or group health insurance policy, health care plan or certificate of health insurance that is delivered, issued for delivery or renewed in this state and that provides coverage for prescription eye drops shall not deny coverage for a renewal of prescription eye drops when:

(1) the renewal is requested by the insured at least twenty-three days for a thirty-day supply of eye drops, forty-five days for a sixty-day supply of eye drops or sixty-eight days for a ninety-day supply of eye drops from the later of the date that the original prescription was dispensed to the insured or the date that the last renewal of the prescription was dispensed to the insured; and

(2) the prescriber indicates on the original prescription that additional quantities are needed and that the renewal requested by the insured does not exceed the number of additional quantities needed.

B. As used in this section, "prescriber" means a person who is authorized pursuant to the New Mexico Drug, Device and Cosmetic Act [Chapter 26, Article 1 NMSA 1978] to prescribe prescription eye drops.

History: Laws 2012, ch. 27, 2.



Section 59A-22-49.3 - Coverage for telemedicine services.

59A-22-49.3. Coverage for telemedicine services.

A. An individual or group health insurance policy, health care plan or certificate of health insurance that is delivered, issued for delivery or renewed in this state shall allow covered benefits to be provided through telemedicine services. Coverage for health care services provided through telemedicine shall be determined in a manner consistent with coverage for health care services provided through in-person consultation.

B. The provisions of this section shall not be construed to require coverage of an otherwise noncovered benefit.

C. A determination by an insurer that health care services delivered through the use of telemedicine are not covered under the plan shall be subject to review and appeal pursuant to the Patient Protection Act [Chapter 59A, Article 57 NMSA 1978].

D. The provisions of this section shall not apply in the event that federal law requires the state to make payments on behalf of enrollees to cover the costs of implementing this section.

E. Nothing in this section shall require a health care provider to be physically present with a patient at the originating site unless the consulting telemedicine provider deems it necessary.

F. Telemedicine used to provide clinical services shall be encrypted and shall conform to state and federal privacy laws.

G. The provisions of this section shall not apply to an individual policy, plan or contract intended to supplement major medical group-type coverage, such as medicare supplement, long-term care, disability income, specified disease, accident-only, hospital indemnity or any other limited-benefit health insurance policy.

H. As used in this section:

(1) "consulting telemedicine provider" means a health care provider that delivers telemedicine services from a location remote from an originating site;

(2) "health care provider" means a duly licensed hospital or other licensed facility, physician or other health care professional authorized to furnish health care services within the scope of the professional's license;

(3) "in real time" means occurring simultaneously, instantaneously or within seconds of an event so that there is little or no noticeable delay between two or more events;

(4) "originating site" means a place at which a patient is physically located and receiving health care services via telemedicine;

(5) "store-and-forward technology" means electronic information, imaging and communication, including interactive audio, video and data communication, that is transferred or recorded or otherwise stored for asynchronous use; and

(6) "telemedicine" means the use of interactive simultaneous audio and video or store-and-forward technology using information and telecommunications technologies by a health care provider to deliver health care services at a site other than the site where the patient is located, including the use of electronic media for consultation relating to the health care diagnosis or treatment of the patient in real time or through the use of store-and-forward technology.

History: Laws 2013, ch. 105, 2.



Section 59A-22-49.4 - Prescription drugs; prohibited formulary changes; notice requirements.

59A-22-49.4. Prescription drugs; prohibited formulary changes; notice requirements.

A. As of January 1, 2014, an individual or group health insurance policy, health care plan or certificate of health insurance that is delivered, issued for delivery or renewed in this state and that provides prescription drug benefits categorized or tiered for purposes of cost-sharing through deductibles or coinsurance obligations shall not make any of the following changes to coverage for a prescription drug within one hundred twenty days of any previous change to coverage for that prescription drug, unless a generic version of the prescription drug is available:

(1) reclassify a drug to a higher tier of the formulary;

(2) reclassify a drug from a preferred classification to a non-preferred classification, unless that reclassification results in the drug moving to a lower tier of the formulary;

(3) increase the cost-sharing, copayment, deductible or co-insurance charges for a drug;

(4) remove a drug from the formulary;

(5) establish a prior authorization requirement;

(6) impose or modify a drug's quantity limit; or

(7) impose a step-therapy restriction.

B. The insurer shall give the affected insured at least sixty days' advance written notice of the impending change when it is determined that one of the following modifications will be made to a formulary:

(1) reclassification of a drug to a higher tier of the formulary;

(2) reclassification of a drug from a preferred classification to a non-preferred classification, unless that reclassification results in the drug moving to a lower tier of the formulary;

(3) an increase in the cost-sharing, copayment, deductible or coinsurance charges for a drug;

(4) removal of a drug from the formulary;

(5) addition of a prior authorization requirement;

(6) imposition or modification of a drug's quantity limit; or

(7) imposition of a step-therapy restriction for a drug.

C. Notwithstanding the provisions of Subsections A and B of this section, the insurer may immediately and without prior notice remove a drug from the formulary if the drug:

(1) is deemed unsafe by the federal food and drug administration; or

(2) has been removed from the market for any reason.

D. The insurer shall provide to each affected insured the following information in plain language regarding prescription drug benefits:

(1) notice that the insurer uses one or more drug formularies;

(2) an explanation of what the drug formulary is;

(3) a statement regarding the method the insurer uses to determine the prescription drugs to be included in or excluded from a drug formulary; and

(4) a statement of how often the insurer reviews the contents of each drug formulary.

E. As used in this section:

(1) "formulary" means the list of prescription drugs covered by a policy, plan or certificate of health insurance; and

(2) "step therapy" means a protocol that establishes the specific sequence in which prescription drugs for a specified medical condition and medically appropriate for a particular patient are to be prescribed.

History: Laws 2013, ch. 138, 2.



Section 59A-22-50 - Health insurers; direct services.

59A-22-50. Health insurers; direct services.

A. A health insurer shall make reimbursement for direct services at a level not less than eighty-five percent of premiums across all health product lines, except individually underwritten health insurance policies, contracts or plans, that are governed by the provisions of Chapter 59A, Article 22 NMSA 1978, the Health Maintenance Organization Law [Chapter 59A, Article 46 NMSA 1978] and the Nonprofit Health Care Plan Law [Chapter 59A, Article 47 NMSA 1978]. Reimbursement shall be made for direct services provided over the preceding three calendar years, but not earlier than calendar year 2010, as determined by reports filed with the office of superintendent of insurance. Nothing in this subsection shall be construed to preclude a purchaser from negotiating an agreement with a health insurer that requires a higher amount of premiums paid to be used for reimbursement for direct services for one or more products or for one or more years.

B. For individually underwritten health care policies, plans or contracts, the superintendent shall establish, after notice and informal hearing, the level of reimbursement for direct services, as determined by the reports filed with the office of superintendent of insurance, as a percent of premiums. Additional informal hearings may be held at the superintendent's discretion. In establishing the level of reimbursement for direct services, the superintendent shall consider the costs associated with the individual marketing and medical underwriting of these policies, plans or contracts at a level not less than seventy-five percent of premiums. A health insurer writing these policies shall make reimbursement for direct services at a level not less than that level established by the superintendent pursuant to this subsection over the three calendar years preceding the date upon which that rate is established, but not earlier than calendar year 2010. Nothing in this subsection shall be construed to preclude a purchaser of one of these policies, plans or contracts from negotiating an agreement with a health insurer that requires a higher amount of premiums paid to be used for reimbursement for direct services.

C. An insurer that fails to comply with the reimbursement requirements pursuant to this section shall issue a dividend or credit against future premiums to all policyholders in an amount sufficient to assure that the benefits paid in the preceding three calendar years plus the amount of the dividends or credits are equal to the required direct services reimbursement level pursuant to Subsection A of this section for group health coverage and blanket health coverage or the required direct services reimbursement level pursuant to Subsection B of this section for individually underwritten health policies, contracts or plans for the preceding three calendar years. If the insurer fails to issue the dividend or credit in accordance with the requirements of this section, the superintendent shall enforce these requirements and may pursue any other penalties as provided by law, including general penalties pursuant to Section 59A-1-18 NMSA 1978.

D. After notice and hearing, the superintendent may adopt and promulgate reasonable rules necessary and proper to carry out the provisions of this section.

E. For the purposes of this section:

(1) "direct services" means services rendered to an individual by a health insurer or a health care practitioner, facility or other provider, including case management, disease management, health education and promotion, preventive services, quality incentive payments to providers and any portion of an assessment that covers services rather than administration and for which an insurer does not receive a tax credit pursuant to the Medical Insurance Pool Act or the Health Insurance Alliance Act [repealed]; provided, however, that "direct services" does not include care coordination, utilization review or management or any other activity designed to manage utilization or services;

(2) "health insurer" means a person duly authorized to transact the business of health insurance in the state pursuant to the Insurance Code but does not include a person that only issues a limited-benefit policy intended to supplement major medical coverage, including medicare supplement, vision, dental, disease-specific, accident-only or hospital indemnity-only insurance policies, or that only issues policies for long-term care or disability income; and

(3) "premium" means all income received from individuals and private and public payers or sources for the procurement of health coverage, including capitated payments, self-funded administrative fees, self-funded claim reimbursements, recoveries from third parties or other insurers and interests less any premium tax paid pursuant to Section 59A-6-2 NMSA 1978 and fees associated with participating in a health insurance exchange that serves as a clearinghouse for insurance.

History: Laws 2010, ch. 94, 1; 2013, ch. 74, 26.



Section 59A-22-51 - Dental insurance plan; dental fees not covered; severability.

59A-22-51. Dental insurance plan; dental fees not covered; severability.

A. As used in this section:

(1) "covered services" means dental care services for which a reimbursement is available under an enrollee's plan contract or for which a reimbursement would be available but for the application of contractual limitations such as deductibles, copayments, coinsurance, waiting periods, annual or lifetime maximums, frequency limitations, alternative benefit payments or any other limitation; and

(2) "dental insurance plan" means any policy of insurance that is issued by a health care service contractor that provides for coverage of dental services not in connection with a medical plan.

B. No contract of any health care service contractor that covers any dental services and no contract or participating provider agreement with a dentist shall require, directly or indirectly, that a dentist who is a participating provider provide services to an enrolled participant at a fee set by, or at a fee subject to the approval of, the health care service contractor unless the dental services are covered services.

C. A health care service contractor or other person providing third party administrator services shall not make available any providers in its dentist network to a plan that sets dental fees for any services except covered services.

D. If any part or application of this section is held invalid, the remainder or its application to other situations or persons shall not be affected.

History: Laws 2011, ch. 128, 1.



Section 59A-22-52 - Prescription drug prior authorization protocols.

59A-22-52. Prescription drug prior authorization protocols.

A. After January 1, 2014, a health insurer shall accept the uniform prior authorization form developed pursuant to Sections 2 [59A-2-9.8 NMSA 1978] and 3 [61-11-6.2 NMSA 1978] of this 2013 act as sufficient to request prior authorization for prescription drug benefits.

B. No later than twenty-four months after the adoption of national standards for electronic prior authorization, a health insurer shall exchange prior authorization requests with providers who have e-prescribing capability.

C. If a health insurer fails to use or accept the uniform prior authorization form or fails to respond within three business days upon receipt of a uniform prior authorization form, the prior authorization request shall be deemed to have been granted.

D. As used in this section, "health insurer":

(1) means:

(a) a health insurer;

(b) a nonprofit health service provider;

(c) a health maintenance organization;

(d) a managed care organization; or

(e) a provider service organization; and

(2) does not include:

(a) a person that delivers, issues for delivery or renews an individual policy intended to supplement major medical group-type coverages such as medicare supplement, long-term care, disability income, specified disease, accident-only, hospital indemnity or other limited-benefit health insurance policy;

(b) a physician or a physician group to which a health insurer has delegated financial risk for prescription drugs and that does not use a prior authorization process for prescription drugs; or

(c) a health insurer or its affiliated providers if the health insurer owns and operates its pharmacies and does not use a prior authorization process for prescription drugs.

History: Laws 2013, ch. 170 , 5.



Section 59A-22-53 - Pharmacy benefits; prescription synchronization.

59A-22-53. Pharmacy benefits; prescription synchronization.

A. An individual health insurance policy, health care plan or certificate of health insurance that is delivered, issued for delivery or renewed in this state and that provides a prescription drug benefit shall allow an insured to fill or refill a prescription for less than a thirty-day supply of the prescription drug, and apply a prorated daily copayment or coinsurance for the fill or refill, if:

(1) the prescribing practitioner or the pharmacist determines the fill or refill to be in the best interest of the insured;

(2) the insured requests or agrees to receive less than a thirty-day supply of the prescription drug; and

(3) the reduced fill or refill is made for the purpose of synchronizing the insured's prescription drug fills.

B. An individual health insurance policy, health care plan or certificate of health insurance that offers a prescription drug benefit shall not:

(1) deny coverage for the filling of a chronic medication when the fill is made in accordance with a plan to synchronize multiple prescriptions for the insured pursuant to Subsection A of this section established among the insurer, the prescribing practitioner and a pharmacist. The insurer shall allow a pharmacy to override any denial indicating that a prescription is being refilled too soon for the purposes of medication synchronization; and

(2) prorate a dispensing fee to a pharmacy that fills a prescription with less than a thirty-day supply of prescription drug pursuant to Subsection A of this section. The insurer shall pay in full a dispensing fee for a partially filled or refilled prescription for each prescription dispensed, regardless of any prorated copayment or coinsurance that the insured may pay for prescription synchronization services.

History: Laws 2015, ch. 65, 3.



Section 59A-22-54 - Provider credentialing; requirements; deadline.

59A-22-54. Provider credentialing; requirements; deadline.

A. The superintendent shall adopt and promulgate rules to provide for a uniform and efficient provider credentialing process. The superintendent shall approve no more than two forms of application to be used for the credentialing of providers.

B. An insurer shall not require a provider to submit information not required by a credentialing application established pursuant to Subsection A of this section.

C. The provisions of this section apply equally to initial credentialing applications and applications for recredentialing.

D. The rules that the superintendent adopts and promulgates shall require primary credential verification no more frequently than every three years and allow provisional credentialing for a period of one year.

E. Nothing in this section shall be construed to require an insurer to credential or provisionally credential a provider.

F. The rules that the superintendent adopts and promulgates shall establish that an insurer or an insurer's agent shall:

(1) assess and verify the qualifications of a provider applying to become a participating provider within forty-five calendar days of receipt of a complete credentialing application and issue a decision in writing to the applicant approving or denying the credentialing application; and

(2) within ten working days after receipt of a credentialing application, send a written notification, via United States certified mail, to the applicant requesting any information or supporting documentation that the insurer requires to approve or deny the credentialing application. The notice to the applicant shall include a complete and detailed description of all of the information or supporting documentation required and the name, address and telephone number of a person who serves as the applicant's point of contact for completing the credentialing application process. Any information required pursuant to this section shall be reasonably related to the information in the application.

G. An insurer shall reimburse a provider for covered health care services for any claims from the provider that the insurer receives with a date of service more than forty-five calendar days after the date on which the insurer received a complete credentialing application for that provider; provided that:

(1) the provider has submitted a complete credentialing application and any supporting documentation that the insurer has requested in writing within the time frame established in Paragraph (2) of Subsection F of this section;

(2) the insurer has approved, or has failed to approve or deny, the applicant's complete credentialing application within the time frame established pursuant to Paragraph (1) of Subsection F of this section;

(3) the provider has no past or current license sanctions or limitations, as reported by the New Mexico medical board or another pertinent licensing and regulatory agency, or by a similar out-of-state licensing and regulatory entity for a provider licensed in another state; and

(4) the provider has professional liability insurance or is covered under the Medical Malpractice Act [Chapter 41, Article 5 NMSA 1978].

H. A provider who, at the time services were rendered, was not employed by a practice or group that has contracted with the insurer to provide services at specified rates of reimbursement shall be paid by the insurer in accordance with the insurer's standard reimbursement rate.

I. A provider who, at the time services were rendered, was employed by a practice or group that has contracted with the insurer to provide services at specified rates of reimbursement shall be paid by the insurer in accordance with the terms of that contract.

J. The superintendent shall adopt and promulgate rules to provide for the resolution of disputes relating to reimbursement and credentialing arising in cases where credentialing is delayed beyond forty-five days after application.

K. An insurer shall reimburse a provider pursuant to Subsections G, H and I of this section until the earlier of the following occurs:

(1) the insurer's approval or denial of the provider's complete credentialing application; or

(2) the passage of three years from the date the insurer received the provider's complete credentialing application.

L. As used in this section:

(1) "credentialing" means the process of obtaining and verifying information about a provider and evaluating that provider when that provider seeks to become a participating provider; and

(2) "provider" means a physician or other individual licensed or otherwise authorized to furnish health care services in a state.

History: Laws 2015, ch. 111, 1; 2016, ch. 20, 2.






Article 22A - Preferred Provider Arrangements

Section 59A-22A-1 - Short title.

59A-22A-1. Short title.

Chapter 59A, Article 22A NMSA 1978 shall be known and may be cited as the "Preferred Provider Arrangements Law".

History: 1978 Comp., 59A-22A-1, enacted by Laws 1993, ch. 320, 59.



Section 59A-22A-2 - Purpose.

59A-22A-2. Purpose.

The purpose of the Preferred Provider Arrangements Law is to encourage health care cost containment while preserving quality of care by allowing health care insurers to enter into preferred provider arrangements in accordance with minimum standards for preferred provider arrangements and for the health benefit plans associated with those arrangements.

History: 1978 Comp., 59A-22A-2, enacted by Laws 1993, ch. 320, 60.



Section 59A-22A-3 - Definitions.

59A-22A-3. Definitions.

As used in the Preferred Provider Arrangements Law:

A. "covered person" means any person on whose behalf the health care insurer is obligated to pay for or to provide health benefit services;

B. "covered services" means health care services which the health care insurer is obligated to pay for or to provide under a health benefit plan;

C. "emergency care" means covered services delivered to a covered person after the sudden onset of a medical condition manifesting itself by acute symptoms that are severe enough that:

(1) the lack of immediate medical attention could result in:

(a) placing the person's health in jeopardy;

(b) serious impairment of bodily functions; or

(c) serious dysfunction of any bodily organ or part; or

(2) a reasonable person believes that immediate medical attention is required;

D. "health benefit plan" means the health insurance policy or subscriber agreement between the covered person or the policyholder and the health care insurer which defines the covered services and benefit levels available;

E. "health care insurer" means any person who provides health insurance in this state. For the purposes of the Small Group Rate and Renewability Act [Chapter 59A, Article 23C NMSA 1978], "carrier" or "insurer" includes a licensed insurance company, a licensed fraternal benefit society, a prepaid hospital or medical service plan, a health maintenance organization, a nonprofit health care organization, a multiple employer welfare arrangement or any other person providing a plan of health insurance subject to state insurance regulation;

F. "health care provider" means providers of health care services licensed as required in this state;

G. "health care services" means services rendered or products sold by a health care provider within the scope of the provider's license. The term includes hospital, medical, surgical, dental, vision and pharmaceutical services or products;

H. "preferred provider" means a health care provider or group of providers who have contracted with a health care insurer to provide specified covered services to a covered person; and

I. "preferred provider arrangement" means a contract between or on behalf of the health care insurer and a preferred provider which complies with all the requirements of the Preferred Provider Arrangements Law.

History: 1978 Comp., 59A-22A-3, enacted by Laws 1993, ch. 320, 61.



Section 59A-22A-4 - Preferred provider arrangements.

59A-22A-4. Preferred provider arrangements.

Notwithstanding any provisions of law to contrary, any health care insurer may enter into preferred provider arrangements.

A. Such arrangements shall:

(1) establish the amount and manner of payment to the preferred provider. Such amount and manner of payment may include capitation payments for preferred providers;

(2) include mechanisms which are designed to minimize the cost of the health benefit plan; for example:

(a) the review or control of utilization of health care services; or

(b) procedures for determining whether health care services rendered are medically necessary; and

(3) assure reasonable access to covered services available under the preferred provider arrangement and an adequate number of preferred providers to render those services.

B. Such arrangements shall not unfairly deny health benefits for medically necessary covered services.

C. If an entity enters into a contract providing covered services with a health care provider, but is not engaged in activities which would require it to be licensed as a health care insurer, such entity shall file with the superintendent information describing its activities, a description of the contract or agreement it has entered into with the health care providers, and such other information as is required by the provisions of the Health Care Benefits Jurisdiction Act [59A-15-14 through 59A-15-19 NMSA 1978] and any regulations promulgated under its authority. Employers who enter into contracts with health care providers for the exclusive benefit of their employees and dependents are subject to the Health Care Benefits Jurisdiction Act and are exempt from this requirement only to the extent required by federal law.

History: 1978 Comp., 59A-22A-4, enacted by Laws 1993, ch. 320, 62.



Section 59A-22A-5 - Health benefit plans.

59A-22A-5. Health benefit plans.

A. Health care insurers may issue health benefit plans which provide for incentives for covered persons to use the health care services of preferred providers. Such policies or subscriber agreement shall contain at least the following provisions:

(1) a provision that if a covered person receives emergency care for services specified in the preferred provider arrangement and cannot reasonably reach a preferred provider that emergency care rendered during the course of the emergency will be reimbursed as though the covered person had been treated by a preferred provider; and

(2) a provision which clearly identifies the differentials in benefit levels for health care services of preferred providers and benefit levels for health care services of non-preferred providers.

B. If a health benefit plan provides differences in benefit levels payable to preferred providers compared to other providers, such differences shall not unfairly deny payment for covered services and shall be no greater than necessary to provide a reasonable incentive for covered persons to use the preferred provider.

History: 1978 Comp., 59A-22A-5, enacted by Laws 1993, ch. 320, 63.



Section 59A-22A-6 - Preferred provider participation requirements.

59A-22A-6. Preferred provider participation requirements.

Health care insurers may place reasonable limits on the number or classes of preferred providers which satisfy the standards set forth by the health care insurer, provided that there is no discrimination against providers on the basis of religion, race, color, national origin, age, sex or marital status, and further provided that selection of preferred providers is primarily based on, but not limited to, cost and availability of covered services and the quality of services performed by the providers.

History: 1978 Comp., 59A-22A-6, enacted by Laws 1993, ch. 320, 64.



Section 59A-22A-7 - General requirements.

59A-22A-7. General requirements.

Health care insurers complying with the Preferred Provider Arrangements Law shall be subject to and are required to comply with all other applicable laws, rules and regulations of this state.

History: 1978 Comp., 59A-22A-7, enacted by Laws 1993, ch. 320, 65.






Article 23 - Group and Blanket Health Insurance Contracts

Section 59A-23-1 - Scope of article.

59A-23-1. Scope of article.

This article [Chapter 59A, Article 23 NMSA 1978] shall apply only as to group health insurance contracts and blanket health insurance contracts as hereinafter defined.

History: Laws 1984, ch. 127, 460.



Section 59A-23-2 - Blanket health insurance.

59A-23-2. Blanket health insurance.

A. Blanket health insurance is declared to be that form of health insurance covering special groups of not fewer than ten persons as enumerated in one of the following paragraphs:

(1) under a policy or contract issued to a common carrier, which shall be deemed the policyholder, covering a group defined as all persons who may become passengers on the common carrier;

(2) under a policy or contract issued to an employer that shall be deemed the policyholder, covering a group of employees defined by reference to exceptional hazards incident to employment;

(3) under a policy or contract issued to a college, school or other institution of learning or to the head or principal thereof, who or which shall be deemed the policyholder, covering students and teachers;

(4) under a policy or contract issued in the name of a volunteer fire department or first aid or other such volunteer group, which shall be deemed the policyholder, covering all of the members of the department or group; or

(5) under a policy or contract issued to any other substantially similar group that, in the discretion of the superintendent, may be subject to the issuance of a blanket health policy or contract.

B. An individual application shall not be required from a person covered under a blanket sickness or accident policy or contract.

C. All benefits under any blanket sickness and accident policy shall be payable to the person insured or the person's agent, or to the person's designated beneficiary or beneficiaries, or to the person's estate, except that if the person insured is a minor, such benefits may be made payable to the minor's parent, guardian or other person actually supporting the minor.

D. A blanket sickness or accident policy or contract issued to a college, school or other institution of learning or to the head or principal thereof shall not be identified or sold as a student health plan.

History: Laws 1984, ch. 127, 461; 2017, ch. 130, 15.



Section 59A-23-3 - Group health insurance.

59A-23-3. Group health insurance.

A. Group health insurance is that form of health insurance covering groups of persons, with or without their dependents, and issued upon the following basis:

(1) under a policy issued to an employer, who shall be deemed the policyholder, insuring at least one employee of such employer for the benefit of persons other than the employer. The term "employees", as used in this section, includes the officers, managers and employees of the employer, the partners, if the employer is a partnership, the officers, managers and employees of subsidiary or affiliated corporations of a corporation employer, and the individual proprietors, partners and employees of individuals and firms the business of which is controlled by the insured employer through stock ownership, contract or otherwise. The term "employer", as used in this section, includes any municipal or governmental corporation, unit, agency or department thereof and the proper officers, as such, or any unincorporated municipality or department thereof, as well as private individuals, partnerships and corporations. A small employer shall also be subject to the Small Group Rate and Renewability Act [59A-23C-1 NMSA 1978]. A "small employer" means any person, firm, corporation, partnership or association actively engaged in business who, on at least fifty percent of its working days during the preceding year, employed no more than fifty eligible employees. In determining the number of eligible employees, companies that are affiliated companies or that are eligible to file a combined tax return for purposes of state taxation shall be considered one employer;

(2) under a policy issued to an association, including a labor union and an agricultural association, which shall have a constitution and bylaws and which has been organized and is maintained in good faith for purposes other than that of obtaining insurance, insuring at least twenty-five members of the association for the benefit of persons other than the association or its officers or trustees, as such;

(3) under a policy issued to a cooperative; or

(4) under a policy issued to any other substantially similar group that, in the discretion of the superintendent, may be subject to the issuance of a group sickness and accident policy or contract.

B. Each policy, as provided by this section, shall contain in substance the following provisions:

(1) a provision that the policy, the application of the policyholder, if such application or copy thereof is attached to such policy, and the individual applications, if any, submitted in connection with such policy by the employees or members, shall constitute the entire contract between the parties, and that all statements, in the absence of fraud, made by any applicant or applicants shall be deemed representations and not warranties, and that no such statement shall void the insurance or reduce benefits thereunder unless contained in a written application for such insurance;

(2) a provision that the insurer will furnish to the policyholder, for delivery to each employee or member of the insured group, an individual certificate setting forth in summary form a statement of the essential features of the insurance coverage of such employee or member and to whom benefits thereunder are payable. If dependents are included in the coverage, only one certificate need be issued for each family unit; and

(3) a provision that to the group originally insured may be added from time to time eligible new employees or members or dependents, as the case may be, in accordance with the terms of the policy.

C. For purposes of this section only, the directors of a corporation shall be deemed to be employees of the corporation.

D. For the purposes of this section, "cooperative" means a private health insurance cooperative established pursuant to Section 2 [59A-23-11 NMSA 1978] of this 2011 act.

History: Laws 1984, ch. 127, 462; 1991, ch. 153, 10; 1993, ch. 126, 5; 1994, ch. 75, 28; 2011, ch. 34, 1.



Section 59A-23-3.1 - Group insurance reports required.

59A-23-3.1. Group insurance reports required.

A. At least quarterly, upon request by the employer, each insurer who has delivered or issued for delivery a policy of group insurance covering twenty-six or more employees, all or a portion of the premiums for which is paid by the employer of the insureds, shall submit to the employer a financial summary report by coverage of expenses incurred by or on behalf of the employees of that employer since the last report. The report shall include the number and amount of monthly paid claims, monthly covered lives and an accounting of reserves and retention costs.

B. Upon request by the employer, each insurer shall provide to the employer claims information that provides sufficient detail, subject to state and federal privacy laws, to enable the employer to obtain and compare group health insurance rates from multiple insurers or establish a plan of self-insurance.

C. The report and claims information required by this section shall be provided within thirty days from the date of request.

History: 1978 Comp., 59A-23-3.1, enacted by Laws 1985, ch. 167, 1; 1987, ch. 281, 2; 1993, ch. 164, 1; 2007, ch. 53, 1.



Section 59A-23-4 - Other provisions applicable.

59A-23-4. Other provisions applicable.

A. A blanket or group health insurance policy or contract shall not contain a provision relative to notice or proof of loss or the time for paying benefits or the time within which suit may be brought upon the policy that in the superintendent's opinion is less favorable to the insured than would be permitted in the required or optional provisions for individual health insurance policies as set forth in Chapter 59A, Article 22 NMSA 1978.

B. The following provisions of Chapter 59A, Article 22 NMSA 1978 shall also apply as to Chapter 59A, Article 23 NMSA 1978 and blanket and group health insurance contracts:

(1) Section 59A-22-1 NMSA 1978, except Subsection C of that section; and

(2) Section 59A-22-32 NMSA 1978.

C. The following provisions of Chapter 59A, Article 22 NMSA 1978 shall also apply as to group health insurance contracts:

(1) Section 59A-22-33 NMSA 1978;

(2) Section 59A-22-34 NMSA 1978;

(3) Section 59A-22-34.1 NMSA 1978;

(4) Section 59A-22-34.3 NMSA 1978;

(5) Section 59A-22-35 NMSA 1978;

(6) Section 59A-22-36 NMSA 1978;

(7) Section 59A-22-39 NMSA 1978;

(8) Section 59A-22-39.1 NMSA 1978;

(9) Section 59A-22-40 NMSA 1978;

(10) Section 59A-22-40.1 NMSA 1978;

(11) Section 59A-22-41 NMSA 1978;

(12) Section 59A-22-42 NMSA 1978;

(13) Section 59A-22-43 NMSA 1978; and

(14) Section 59A-22-44 NMSA 1978.

History: Laws 1984, ch. 127, 463; 1988, ch. 89, 3; 1990, ch. 5, 3; 1992, ch. 56, 3; 1997, ch. 7, 2; 1997, ch. 249, 2; 1997, ch. 250, 2; 1997, ch. 255, 2; 2001, ch. 14, 2; 2003, ch. 337, 2; 2007, ch. 278, 2; 2009, ch. 212, 3.



Section 59A-23-5 - Extended disability benefit.

59A-23-5. Extended disability benefit.

Any group health insurance policy may provide for payment not exceeding one thousand dollars ($1,000) as an extended disability benefit upon the insured's death from any cause, which benefit shall not be construed as life insurance.

History: Laws 1984, ch. 127, 464.



Section 59A-23-6 - Alcohol dependency coverage.

59A-23-6. Alcohol dependency coverage.

A. Each insurer that delivers or issues for delivery in this state a group health insurance policy shall offer and make available benefits for the necessary care and treatment of alcohol dependency. Such benefits shall:

(1) be subject to annual deductibles and coinsurance consistent with those imposed on other benefits within the same policy;

(2) provide no less than thirty days necessary care and treatment in an alcohol dependency treatment center and thirty outpatient visits for alcohol dependency treatment; and

(3) be offered for benefit periods of no more than one year and may be limited to a lifetime maximum of no less than two benefit periods. Such offer of benefits shall be subject to the rights of the group health insurance holder to reject the coverage or to select any alternative level of benefits if that right is offered by or negotiated with that insurer.

B. For purposes of this section, "alcohol dependency treatment center" means a facility that provides a program for the treatment of alcohol dependency pursuant to a written treatment plan approved and monitored by a physician or meeting the quality standards of the behavioral health services division of the human services department and which facility also:

(1) is affiliated with a hospital under a contractual agreement with an established system for patient referral;

(2) is accredited as such a facility by the joint commission; or

(3) meets at least the minimum standards adopted by the behavioral health services division for treatment of alcoholism in regional treatment centers.

C. This section applies to policies delivered or issued for delivery or renewed, extended or amended in this state on or after July 1, 1983 or upon expiration of a collective bargaining agreement applicable to a particular policyholder, whichever is later; provided that this section does not apply to blanket, short-term travel, accident-only, limited or specified disease, individual conversion policies or policies designed for issuance to persons eligible for coverage under Title 18 of the Social Security Act, known as medicare, or any other similar coverage under state or federal governmental plans. With respect to any policy forms approved by the office of superintendent of insurance prior to the effective date of this section, an insurer is authorized to comply with this section by the use of endorsements or riders; provided that such endorsements or riders are approved by the office of superintendent of insurance as being in compliance with this section and applicable provisions of the Insurance Code.

D. If an organization offering group health benefits to its members makes more than one health insurance policy or nonprofit health care plan available to its members on a member option basis, the organization shall not require alcohol dependency coverage from one health insurer or health care plan without requiring the same level of alcohol dependency coverage for all other health insurance policies or health care plans that the organization makes available to its members.

History: 1978 Comp., 59-18-24, enacted by Laws 1983, ch. 64, 1; 1978 Comp., 59-18-24, recompiled as 59A-23-6 by Laws 1987, ch. 259, 32; 2007, ch. 325, 12; 2013, ch. 74, 27.



Section 59A-23-6.1 - Coverage of alpha-fetoprotein IV screening test.

59A-23-6.1. Coverage of alpha-fetoprotein IV screening test.

A blanket or group health policy, health care plan or certificate of health insurance that is delivered, issued for delivery or renewed in the state shall provide coverage for an alpha-fetoprotein IV screening test for pregnant women, generally between sixteen and twenty weeks of pregnancy, to screen for certain genetic abnormalities in the fetus.

History: Laws 2004, ch. 122, 5.



Section 59A-23-7 - Blanket or group health policy or certificate; provisions relating to individuals who are eligible for medical benefits under the medicaid program.

59A-23-7. Blanket or group health policy or certificate; provisions relating to individuals who are eligible for medical benefits under the medicaid program.

A. Each blanket or group health policy or certificate of insurance that is delivered, issued for delivery or renewed in this state shall include provisions that require benefits paid on behalf of a child or other insured person under the policy or certificate to be paid to the human services department when:

(1) the human services department has paid or is paying benefits on behalf of the child or other insured person under the state's medicaid program pursuant to Title XIX of the federal Social Security Act, 42 U.S.C. 1396, et seq.;

(2) payment for the services in question has been made by the human services department to the medicaid provider; and

(3) the insurer is notified that the insured individual receives benefits under the medicaid program and that benefits must be paid directly to the human services department.

B. The notice required under Paragraph (3) of Subsection A of this section may be accomplished through an attachment to the claim by the human services department for insurance benefits when the claim is first submitted by the human services department to the insurer.

C. Notwithstanding any other provisions of law, checks in payment for claims pursuant to any blanket or group health insurance policy or certificate for health care services provided to persons who are also eligible for benefits under the medicaid program and provided by medical providers qualified to participate under the policy or certificate shall be made payable to the provider. The insurer may be notified that the insured individual is eligible for medicaid benefits through an attachment to the claim by the provider for insurance benefits when the claim is first submitted by the provider to the insurer.

D. No blanket or group health insurance policy or certificate delivered, issued for delivery or renewed in this state on or after the effective date of this section shall contain any provision denying or limiting insurance benefits because services are rendered to an insured who is eligible for or who has received medical assistance under the medicaid program of this state.

E. To the extent that payment for covered expenses has been made pursuant to the state medicaid program for health care items or services furnished to an individual, in any case where the insurer has a legal liability to make payments, the state is considered to have acquired the rights of the individual to payment by an insurer for those health care items or services.

History: 1978 Comp., 59A-23-7, enacted by Laws 1989, ch. 183, 3; 1994, ch. 64, 4.



Section 59A-23-7.1 - Reserved.

59A-23-7.1. Reserved.



Section 59A-23-7.2 - Coverage of children.

59A-23-7.2. Coverage of children.

A. An insurer shall not deny enrollment of a child under the health plan of the child's parent on the grounds that the child:

(1) was born out of wedlock;

(2) is not claimed as a dependent on the parent's federal tax return; or

(3) does not reside with the parent or in the insurer's service area.

B. When a child has health coverage through an insurer of a noncustodial parent, the insurer shall:

(1) provide such information to the custodial parent as may be necessary for the child to obtain benefits through that coverage;

(2) permit the custodial parent or the provider, with the custodial parent's approval, to submit claims for covered services without the approval of the noncustodial parent; and

(3) make payments on claims submitted in accordance with Paragraph (2) of this subsection directly to the custodial parent, the provider or the state medicaid agency.

C. When a parent is required by a court or administrative order to provide health coverage for a child and the parent is eligible for family health coverage, the insurer shall be required:

(1) to permit the parent to enroll, under the family coverage, a child who is otherwise eligible for the coverage without regard to any enrollment season restrictions;

(2) if the parent is enrolled but fails to make application to obtain coverage for the child, to enroll the child under family coverage upon application of the child's other parent, the state agency administering the medicaid program or the state agency administering 42 U.S.C. Sections 651 through 669, the child support enforcement program; and

(3) not to disenroll or eliminate coverage of the child unless the insurer is provided satisfactory written evidence that:

(a) the court or administrative order is no longer in effect; or

(b) the child is or will be enrolled in comparable health coverage through another insurer that will take effect not later than the effective date of disenrollment.

D. An insurer shall not impose requirements on a state agency that has been assigned the rights of an individual eligible for medical assistance under the medicaid program and covered for health benefits from the insurer that are different from requirements applicable to an agent or assignee of any other individual so covered.

E. An insurer shall provide coverage for children, from birth through three years of age, for or under the family, infant, toddler program administered by the department of health, provided eligibility criteria are met, for a maximum benefit of three thousand five hundred dollars ($3,500) annually for medically necessary early intervention services provided as part of an individualized family service plan and delivered by certified and licensed personnel as defined in 7.30.8 NMAC who are working in early intervention programs approved by the department of health. No payment under this subsection shall be applied against any maximum lifetime or annual limits specified in the policy, health benefits plan or contract.

History: 1978 Comp., 59A-23-7.2, enacted by Laws 1994, ch. 64, 5; 2005, ch. 157, 3.



Section 59A-23-7.3 - Maximum age of dependent.

59A-23-7.3. Maximum age of dependent.

Each blanket or group health policy or certificate of insurance delivered, issued for delivery or renewed in New Mexico on or after July 1, 2003 that provides coverage for an insured's dependent shall not terminate coverage of an unmarried dependent by reason of the dependent's age before the dependent's twenty-fifth birthday, regardless of whether the dependent is enrolled in an educational institution.

History: Laws 2003, ch. 391, 3.



Section 59A-23-7.4 - Coverage of circumcision for newborn males.

59A-23-7.4. Coverage of circumcision for newborn males.

A blanket or group health insurance policy, health care plan or certificate of health insurance that is delivered, issued for delivery or renewed in the state shall provide coverage for circumcision for newborn males.

History: Laws 2004, ch. 122, 6.



Section 59A-23-7.5 - Coverage of part-time employees.

59A-23-7.5. Coverage of part-time employees.

An insurer that provides group health insurance pursuant to Chapter 59A, Article 23 NMSA 1978 shall make available, upon an employer's request prior to issuance, delivery or renewal, coverage for regular part-time employees who work or are expected to work an average of at least twenty hours per week over a six-month period. Nothing in this section shall be construed to require an employer to offer or provide coverage for regular part-time employees.

History: Laws 2005, ch. 42, 2.



Section 59A-23-7.6 - Coverage of colorectal cancer screening.

59A-23-7.6. Coverage of colorectal cancer screening.

A. A blanket or group health policy, health care plan or certificate of health insurance that is delivered, issued for delivery or renewed in this state shall provide coverage for colorectal screening for determining the presence of precancerous or cancerous conditions and other health problems. The coverage shall make available colorectal cancer screening, as determined by the health care provider in accordance with the evidence-based recommendations established by the United States preventive services task force.

B. Coverage for colorectal screening may be subject to deductibles and coinsurance consistent with those imposed on other benefits under the same policy, plan or certificate.

C. The provisions of this section shall not apply to short-term travel, accident-only or limited or specified-disease policies.

History: Laws 2007, ch. 17, 2.



Section 59A-23-7.7 - General anesthesia and hospitalization for dental surgery.

59A-23-7.7. General anesthesia and hospitalization for dental surgery.

A. A blanket or group health insurance policy, health care plan or certificate of health insurance that is delivered, issued for delivery or renewed in this state shall provide coverage for hospitalization and general anesthesia provided in a hospital or ambulatory surgical center for dental surgery for the following:

(1) insureds exhibiting physical, intellectual or medically compromising conditions for which dental treatment under local anesthesia, with or without additional adjunctive techniques and modalities, cannot be expected to provide a successful result and for which dental treatment under general anesthesia can be expected to produce superior results;

(2) insureds for whom local anesthesia is ineffective because of acute infection, anatomic variation or allergy;

(3) insured children or adolescents who are extremely uncooperative, fearful, anxious or uncommunicative with dental needs of such magnitude that treatment should not be postponed or deferred and for whom lack of treatment can be expected to result in dental or oral pain or infection, loss of teeth or other increased oral or dental morbidity;

(4) insureds with extensive oral-facial or dental trauma for which treatment under local anesthesia would be ineffective or compromised; or

(5) other procedures for which hospitalization or general anesthesia in a hospital or ambulatory surgical center is medically necessary.

B. The provisions of this section do not apply to short-term travel, accident-only or limited or specified disease policies.

C. Coverage for dental surgery may be subject to copayments, deductibles and coinsurance subject to network and prior authorization requirements consistent with those imposed on other benefits under the same policy, plan or certificate.

History: Laws 2007, ch. 218, 3.



Section 59A-23-7.8 - Hearing aid coverage for children required.

59A-23-7.8. Hearing aid coverage for children required.

A. A blanket or group health insurance policy, health care plan or certificate of health insurance that is delivered, issued for delivery or renewed in this state shall provide coverage for a hearing aid and any related service for the full cost of one hearing aid per hearing-impaired ear up to two thousand two hundred dollars ($2,200) every thirty-six months for hearing aids for insured children under eighteen years of age or under twenty-one years of age if still attending high school. The insured may choose a higher priced hearing aid and may pay the difference in cost above the two-thousand-two-hundred-dollar ($2,200) limit as provided in this subsection without financial or contractual penalty to the insured or to the provider of the hearing aid.

B. An insurer that delivers, issues for delivery or renews in this state a blanket or group health insurance policy, health care plan or certificate of health insurance may make available to the policyholder the option of purchasing additional hearing aid coverage that exceeds the services described in this section.

C. Hearing aid coverage offered shall include fitting and dispensing services, including providing ear molds as necessary to maintain optimal fit, provided by an audiologist, a hearing aid dispenser or a physician, licensed in New Mexico.

D. The provisions of this section do not apply to short-term travel, accident-only or limited or specified disease policies.

E. Coverage for hearing aids may be subject to deductibles and coinsurance consistent with those imposed on other benefits under the same policy, plan or certificate.

F. For the purposes of this section, "hearing aid" means durable medical equipment that is of a design and circuitry to optimize audibility and listening skills in the environment commonly experienced by children.

History: Laws 2007, ch. 356, 3.



Section 59A-23-7.9 - Coverage for autism spectrum disorder diagnosis and treatment.

59A-23-7.9. Coverage for autism spectrum disorder diagnosis and treatment.

A. A blanket or group health insurance policy or contract that is delivered, issued for delivery or renewed in this state shall provide coverage to an eligible individual who is nineteen years of age or younger, or an eligible individual who is twenty-two years of age or younger and is enrolled in high school, for:

(1) well-baby and well-child screening for diagnosing the presence of autism spectrum disorder; and

(2) treatment of autism spectrum disorder through speech therapy, occupational therapy, physical therapy and applied behavioral analysis.

B. Coverage required pursuant to Subsection A of this section:

(1) shall be limited to treatment that is prescribed by the insured's treating physician in accordance with a treatment plan;

(2) shall be limited to thirty-six thousand dollars ($36,000) annually and shall not exceed two hundred thousand dollars ($200,000) in total lifetime benefits. Beginning January 1, 2011, the maximum benefit shall be adjusted annually on January 1 to reflect any change from the previous year in the medical component of the then-current consumer price index for all urban consumers published by the bureau of labor statistics of the United States department of labor;

(3) shall not be denied on the basis that the services are habilitative or rehabilitative in nature;

(4) may be subject to other general exclusions and limitations of the insurer's policy or plan, including, but not limited to, coordination of benefits, participating provider requirements, restrictions on services provided by family or household members and utilization review of health care services, including the review of medical necessity, case management and other managed care provisions; and

(5) may be limited to exclude coverage for services received under the federal Individuals with Disabilities Education Improvement Act of 2004 and related state laws that place responsibility on state and local school boards for providing specialized education and related services to children three to twenty-two years of age who have autism spectrum disorder.

C. The coverage required pursuant to Subsection A of this section shall not be subject to dollar limits, deductibles or coinsurance provisions that are less favorable to an insured than the dollar limits, deductibles or coinsurance provisions that apply to physical illnesses that are generally covered under the blanket or group health insurance policy or contract, except as otherwise provided in Subsection B of this section.

D. An insurer shall not deny or refuse to issue health insurance coverage for medically necessary services or refuse to contract with, renew, reissue or otherwise terminate or restrict health insurance coverage for an individual because the individual is diagnosed as having autism spectrum disorder.

E. The treatment plan required pursuant to Subsection B of this section shall include all elements necessary for the health insurance plan to pay claims appropriately. These elements include, but are not limited to:

(1) the diagnosis;

(2) the proposed treatment by types;

(3) the frequency and duration of treatment;

(4) the anticipated outcomes stated as goals;

(5) the frequency with which the treatment plan will be updated; and

(6) the signature of the treating physician.

F. This section shall not be construed as limiting benefits and coverage otherwise available to an insured under a health insurance plan.

G. The provisions of this section shall not apply to policies intended to supplement major medical group-type coverages such as medicare supplement, long-term care, disability income, specified disease, accident only, hospital indemnity or other limited-benefit health insurance policies.

H. As used in this section:

(1) "autism spectrum disorder" means a condition that meets the diagnostic criteria for the pervasive developmental disorders published in the Diagnostic and Statistical Manual of Mental Disorders, fourth edition, text revision, also known as DSM-IV-TR, published by the American psychiatric association, including autistic disorder; Asperger's disorder; pervasive development disorder not otherwise specified; Rett's disorder; and childhood disintegrative disorder;

(2) "habilitative or rehabilitative services" means treatment programs that are necessary to develop, maintain and restore to the maximum extent practicable the functioning of an individual; and

(3) "high school" means a school providing instruction for any of the grades nine through twelve.

History: Laws 2009, ch. 74, 2.



Section 59A-23-7.10 - Coverage for orally administered anticancer medications; limits on patient costs.

59A-23-7.10. Coverage for orally administered anticancer medications; limits on patient costs.

A. A blanket or group health insurance policy or contract that is delivered, issued for delivery or renewed in this state and that provides coverage for cancer treatment shall provide coverage for a prescribed, orally administered anticancer medication that is used to kill or slow the growth of cancerous cells on a basis no less favorable than intravenously administered or injected cancer medications that are covered as medical benefits by the plan.

B. An insurer shall not increase patient cost-sharing for anticancer medications in order to achieve compliance with the provisions of this section.

C. Coverage of orally administered anticancer medication shall not be subject to any prior authorization, dollar limit, copayment, deductible or coinsurance provision that does not apply to intravenously administered or injected anticancer medication used to kill or slow the growth of cancerous cells.

D. As used in this section, "insurer" or "blanket or group health insurance plan":

(1) means:

(a) a health insurer;

(b) a nonprofit health service provider;

(c) a health maintenance organization;

(d) a managed care organization; or

(e) a provider service organization; and

(2) does not include blanket or large group policies intended to supplement major medical group-type coverages such as medicare supplement, long-term care, disability income, specified disease, accident-only, hospital indemnity or other limited-benefit health insurance policies.

History: Laws 2011, ch. 55, 3.



Section 59A-23-7.11 - Coverage of prescription eye drop refills.

59A-23-7.11. Coverage of prescription eye drop refills.

A. A blanket or group health insurance policy or contract that is delivered, issued for delivery or renewed in this state and that provides coverage for prescription eye drops shall not deny coverage for a renewal of prescription eye drops when:

(1) the renewal is requested by the insured at least twenty-three days for a thirty-day supply of eye drops, forty-five days for a sixty-day supply of eye drops or sixty-eight days for a ninety-day supply of eye drops from the later of the date that the original prescription was dispensed to the insured or the date that the last renewal of the prescription was dispensed to the insured; and

(2) the prescriber indicates on the original prescription that additional quantities are needed and that the renewal requested by the insured does not exceed the number of additional quantities needed.

B. As used in this section, "prescriber" means a person who is authorized pursuant to the New Mexico Drug, Device and Cosmetic Act [Chapter 26, Article 1 NMSA 1978] to prescribe prescription eye drops.

History: Laws 2012, ch. 27, 3.



Section 59A-23-7.12 - Coverage for telemedicine services.

59A-23-7.12. Coverage for telemedicine services.

A. A blanket or group health insurance policy or contract that is delivered, issued for delivery or renewed in this state shall allow covered benefits to be provided through telemedicine services. Coverage for health care services provided through telemedicine shall be determined in a manner consistent with coverage for health care services provided through in-person consultation.

B. The provisions of this section shall not be construed to require coverage of an otherwise noncovered benefit.

C. A determination by an insurer that health care services delivered through the use of telemedicine are not covered under the plan shall be subject to review and appeal pursuant to the Patient Protection Act [Chapter 59A, Article 57 NMSA 1978].

D. The provisions of this section shall not apply in the event that federal law requires the state to make payments on behalf of enrollees to cover the costs of implementing this section.

E. Nothing in this section shall require a health care provider to be physically present with a patient at the originating site unless the consulting telemedicine provider deems it necessary.

F. Telemedicine used to provide clinical services shall be encrypted and shall conform to state and federal privacy laws.

G. The provisions of this section shall not apply to a group or blanket policy, plan or contract intended to supplement major medical group-type coverage, such as medicare supplement, long-term care, disability income, specified disease, accident-only, hospital indemnity or any other limited-benefit health insurance policy.

H. As used in this section:

(1) "consulting telemedicine provider" means a health care provider that delivers telemedicine services from a location remote from an originating site;

(2) "health care provider" means a duly licensed hospital or other licensed facility, physician or other health care professional authorized to furnish health care services within the scope of the professional's license;

(3) "in real time" means occurring simultaneously, instantaneously or within seconds of an event so that there is little or no noticeable delay between two or more events;

(4) "originating site" means a place at which a patient is physically located and receiving health care services via telemedicine;

(5) "store-and-forward technology" means electronic information, imaging and communication, including interactive audio, video and data communication, that is transferred or recorded or otherwise stored for asynchronous use; and

(6) "telemedicine" means the use of interactive simultaneous audio and video or store-and-forward technology using information and telecommunications technologies by a health care provider to deliver health care services at a site other than the site where the patient is located, including the use of electronic media for consultation relating to the health care diagnosis or treatment of the patient in real time or through the use of store-and-forward technology.

History: Laws 2013, ch. 105, 3.



Section 59A-23-7.13 - Prescription drugs; prohibited formulary changes; notice requirements.

59A-23-7.13. Prescription drugs; prohibited formulary changes; notice requirements.

A. As of January 1, 2014, an individual or group health insurance policy, health care plan or certificate of health insurance that is delivered, issued for delivery or renewed in this state and that provides prescription drug benefits categorized or tiered for purposes of cost-sharing through deductibles or coinsurance obligations shall not make any of the following changes to coverage for a prescription drug within one hundred twenty days of any previous change to coverage for that prescription drug, unless a generic version of the prescription drug is available:

(1) reclassify a drug to a higher tier of the formulary;

(2) reclassify a drug from a preferred classification to a non-preferred classification, unless that reclassification results in the drug moving to a lower tier of the formulary;

(3) increase the cost-sharing, copayment, deductible or co-insurance charges for a drug;

(4) remove a drug from the formulary;

(5) establish a prior authorization requirement;

(6) impose or modify a drug's quantity limit; or

(7) impose a step-therapy restriction.

B. The insurer shall give the affected insured at least sixty days' advance written notice of the impending change when it is determined that one of the following modifications will be made to a formulary:

(1) reclassification of a drug to a higher tier of the formulary;

(2) reclassification of a drug from a preferred classification to a non-preferred classification, unless that reclassification results in the drug moving to a lower tier of the formulary;

(3) an increase in the cost-sharing, copayment, deductible or coinsurance charges for a drug;

(4) removal of a drug from the formulary;

(5) addition of a prior authorization requirement;

(6) imposition or modification of a drug's quantity limit; or

(7) imposition of a step-therapy restriction for a drug.

C. Notwithstanding the provisions of Subsections A and B of this section, the insurer may immediately and without prior notice remove a drug from the formulary if the drug:

(1) is deemed unsafe by the federal food and drug administration; or

(2) has been removed from the market for any reason.

D. The insurer shall provide to each affected insured the following information in plain language regarding prescription drug benefits:

(1) notice that the insurer uses one or more drug formularies;

(2) an explanation of what the drug formulary is;

(3) a statement regarding the method the insurer uses to determine the prescription drugs to be included in or excluded from a drug formulary; and

(4) a statement of how often the insurer reviews the contents of each drug formulary.

E. As used in this section:

(1) "formulary" means the list of prescription drugs covered by a policy, plan or certificate of health insurance; and

(2) "step therapy" means a protocol that establishes the specific sequence in which prescription drugs for a specified medical condition and medically appropriate for a particular patient are to be prescribed.

History: Laws 2013, ch. 138, 3.



Section 59A-23-8 - Group formed to purchase health insurance; limitations.

59A-23-8. Group formed to purchase health insurance; limitations.

A. No policy or certificate of group health insurance may be renewed, delivered or issued for delivery in this state to a group formed for the purpose of purchasing one or more policies of group health insurance unless the superintendent has approved the issuance. The superintendent shall not grant his approval unless he finds that:

(1) the benefits of the policy are reasonable in relation to the premium charged; and

(2) the group to which the policy is issued is organized and operated in a fiscally sound manner.

B. An insurer may exclude or limit the coverage in a policy issued pursuant to this section for any person as to whom evidence of insurability is not satisfactory to the insurer.

C. The provisions of this section apply to the offering in this state of a policy issued in another state or its certificates.

History: Laws 1991, ch. 125, 28.



Section 59A-23-9 - Out-of-state associations and trusts.

59A-23-9. Out-of-state associations and trusts.

Unless the rate applicable to the certificate of coverage of an out-of-state association or trust complies with the requirements of Section 59A-18-13.1 or 59A-23C-5.1 NMSA 1978, the out-of-state association or trust shall not:

A. advertise in the state as a benefit of membership for any group health insurance policy available to its members or beneficiaries;

B. issue a certificate for delivery in New Mexico to any resident of the state; or

C. solicit membership in the state on the basis of the existence or availability of such health insurance coverage.

History: Laws 1997, ch. 243, 20.



Section 59A-23-10 - Employer utilization and loss data availability.

59A-23-10. Employer utilization and loss data availability.

Claims information, including utilization and loss experience under health insurance provided under Chapter 59A, Article 23 NMSA 1978 shall be made available only upon the request of and to employers of employees with such coverage within sixty days of an employer's written request for such information, provided the employer's coverage extends to no less than twenty-five individual employees, regardless of whether family coverage is included. In providing such utilization data, carriers shall not reveal information that allows identification of an individual employee or the employee's family or the specific conditions for which coverage was provided.

History: Laws 2003, ch. 252, 1.



Section 59A-23-11 - Private health insurance cooperatives; incorporation.

59A-23-11. Private health insurance cooperatives; incorporation.

A. A person may form a cooperative to purchase employer health benefit plans. A cooperative shall be organized as a nonprofit corporation and has the rights and duties provided by the Nonprofit Corporation Act [53-8-1 NMSA 1978].

B. Two or more large employers or small employers or any combination of large employers and small employers with an aggregate of fifty or more full-time-equivalent employees may purchase group health benefit plans pursuant to Chapter 59A, Article 23 NMSA 1978.

C. A carrier shall not form, or be a member of, a cooperative. A carrier may associate with a sponsoring entity, such as a business association, chamber of commerce or other organization representing employers or serving an analogous function, to assist the sponsoring entity in forming a cooperative.

D. A cooperative shall:

(1) arrange for group health benefit plan coverage for employer groups that participate in the cooperative by contracting with carriers pursuant to Chapter 59A, Article 23 NMSA 1978;

(2) collect premiums to cover the cost of:

(a) group health benefit plan coverage purchased through the cooperative; and

(b) the cooperative's administrative expenses;

(3) establish administrative and accounting procedures for the operation of the cooperative;

(4) establish procedures under which an applicant for or participant in group health benefit plan coverage issued through the cooperative may have a grievance reviewed by an impartial person;

(5) contract with carriers to provide services to employers covered through the cooperative; and

(6) develop and implement a plan to maintain public awareness of the cooperative and publicize the eligibility requirements for, and the procedures for enrollment in, group health benefit plan coverage through the cooperative.

E. A cooperative may negotiate the premiums paid by its members.

F. Notwithstanding the provisions of Subsections B and C of this section, a cooperative may restrict membership to employers within a single industry grouping as defined by the most recent edition of the United States census bureau's North American Industry Classification System.

G. A carrier shall issue health benefit plan coverage for the cooperative through a licensed agent marketing the coverage in accordance with the provisions of Chapter 59A, Article 23 NMSA 1978.

H. The members of a cooperative shall be considered a single risk pool.

I. A cooperative may make available to its members more than one group health benefit plan, but each plan shall be made available to all employees covered by the cooperative.

J. The provisions of this section do not limit or restrict a small or large employer's access to health benefit plans pursuant to the Insurance Code [59A-1-1 NMSA 1978].

K. A group health benefit plan provided through a cooperative shall provide coverage for diabetes equipment, supplies and services.

L. A carrier may elect not to participate in a cooperative. The carrier may elect to participate in one or more cooperatives and may select the cooperatives in which the carrier will participate.

M. A cooperative shall not self-insure or self-fund any health benefit plan or portion of a plan.

N. A cooperative may contract only with a carrier that demonstrates that the carrier:

(1) is in good standing with the division;

(2) has the capacity to administer health benefit plans;

(3) is able to monitor and evaluate the quality and cost-effectiveness of care and applicable procedures;

(4) is able to conduct utilization management and establish applicable procedures and policies;

(5) is able to ensure that enrollees have adequate access to health care providers, including adequate numbers and types of providers;

(6) has a satisfactory grievance procedure and is able to respond to enrollees' calls, questions and complaints; and

(7) has financial capacity, either through satisfying financial solvency standards that the superintendent shall set or through appropriate reinsurance or other risk-sharing mechanisms.

O. A cooperative is not a carrier or an insurer, and an employee of the cooperative shall not be required to be licensed as an agent or broker pursuant to the provisions of the Insurance Code. This exemption from licensure includes a cooperative that acts to provide information about and to solicit membership in the cooperative.

P. A cooperative shall register as a cooperative with the insurance division in accordance with division rules.

Q. For the purposes of this section:

(1) "carrier" means a person that is subject to licensure by the superintendent or subject to the provisions of the Insurance Code and that provides one or more health benefit or insurance plans in the state;

(2) "large employer" means a person, firm, corporation, partnership or association actively engaged in business that, on at least fifty percent of its working days during either of the two preceding years, employed no fewer than fifty-one employees eligible for employer-sponsored coverage; provided that:

(a) in determining the number of eligible employees, the spouse or dependent of an employee may, at the employer's discretion, be counted as a separate employee;

(b) companies that are affiliated companies or that are eligible to file a combined tax return for purposes of state income taxation shall be considered one employer;

(c) in the case of an employer that was not in existence throughout a preceding calendar year, the determination of whether the employer is a small or large employer shall be based on the average number of employees that it is reasonably expected to employ on working days in the current calendar year; and

(d) the employer does not self-insure; and

(3) "small employer" means a person, firm, corporation, partnership or association actively engaged in business that, on at least fifty percent of its working days during either of the two preceding years, employed no less than two and no more than fifty employees eligible for employer-sponsored coverage; provided that:

(a) in determining the number of eligible employees, the spouse or dependent of an employee may, at the employer's discretion, be counted as a separate employee;

(b) companies that are affiliated companies or that are eligible to file a combined tax return for purposes of state income taxation shall be considered one employer;

(c) in the case of an employer that was not in existence throughout a preceding calendar year, the determination of whether the employer is a small or large employer shall be based on the average number of employees that it is reasonably expected to employ on working days in the current calendar year; and

(d) the employer does not self-insure.

History: Laws 2011, ch. 34, 2.



Section 59A-23-12 - Prescription drug prior authorization protocols.

59A-23-12. Prescription drug prior authorization protocols.

A. After January 1, 2014, an insurer shall accept the uniform prior authorization form developed pursuant to Sections 2 [59A-2-9.8 NMSA 1978] and 3 [61-11-6.2 NMSA 1978] of this 2013 act as sufficient to request prior authorization for prescription drug benefits.

B. No later than twenty-four months after the adoption of national standards for electronic prior authorization, a health insurer shall exchange prior authorization requests with providers who have e-prescribing capability.

C. If an insurer fails to use or accept the uniform prior authorization form or fails to respond within three business days upon receipt of a uniform prior authorization form, the prior authorization request shall be deemed to have been granted.

D. As used in this section, "insurer":

(1) means:

(a) an insurer;

(b) a nonprofit health service provider;

(c) a health maintenance organization;

(d) a managed care organization; or

(e) a provider service organization; and

(2) does not include:

(a) a person that delivers, issues for delivery or renews an individual policy intended to supplement major medical group-type coverages such as medicare supplement, long-term care, disability income, specified disease, accident-only, hospital indemnity or other limited-benefit health insurance policy;

(b) a physician or a physician group to which a health insurer has delegated financial risk for prescription drugs and that does not use a prior authorization process for prescription drugs; or

(c) an insurer or its affiliated providers, if the insurer owns and operates its pharmacies and does not use a prior authorization process for prescription drugs.

History: Laws 2013, ch. 170, 6.



Section 59A-23-13 - Pharmacy benefits; prescription synchronization.

59A-23-13. Pharmacy benefits; prescription synchronization.

A. A group or blanket health insurance policy, health care plan or certificate of health insurance that is delivered, issued for delivery or renewed in this state and that provides a prescription drug or device benefit shall allow an insured to fill or refill a prescription for less than a thirty-day supply of the prescription drug, and apply a prorated daily copayment or coinsurance for the fill or refill, if:

(1) the prescribing practitioner or the pharmacist determines the fill or refill to be in the best interest of the insured;

(2) the insured requests or agrees to receive less than a thirty-day supply of the prescription drug; and

(3) the reduced fill or refill is made for the purpose of synchronizing the insured's prescription drug fills.

B. A group or blanket health insurance policy, health care plan or certificate of health insurance that is delivered, issued for delivery or renewed in this state and that provides a prescription drug or device benefit shall not:

(1) deny coverage for the filling of a chronic medication when the fill is made in accordance with a plan to synchronize multiple prescriptions for the insured pursuant to Subsection A of this section established among the insurer, the prescribing practitioner and a pharmacist. The insurer shall allow a pharmacy to override any denial indicating that a prescription is being refilled too soon for the purposes of medication synchronization; and

(2) prorate a dispensing fee to a pharmacy that fills a prescription with less than a thirty-day supply of prescription drug pursuant to Subsection A of this section. The insurer shall pay in full a dispensing fee for a partially filled or refilled prescription for each prescription dispensed, regardless of any pro-rated copayment or coinsurance that the insured may pay for prescription synchronization services.

History: Laws 2015, ch. 65, 4.



Section 59A-23-14 - Provider credentialing; requirements; deadline.

59A-23-14. Provider credentialing; requirements; deadline.

A. The superintendent shall adopt and promulgate rules to provide for a uniform and efficient provider credentialing process. The superintendent shall approve no more than two forms of application to be used for the credentialing of providers.

B. An insurer shall not require a provider to submit information not required by a credentialing application established pursuant to Subsection A of this section.

C. The provisions of this section apply equally to initial credentialing applications and applications for recredentialing.

D. The rules that the superintendent adopts and promulgates shall require primary credential verification no more frequently than every three years and allow provisional credentialing for a period of one year.

E. Nothing in this section shall be construed to require an insurer to credential or provisionally credential a provider.

F. The rules that the superintendent adopts and promulgates shall establish that an insurer or an insurer's agent shall:

(1) assess and verify the qualifications of a provider applying to become a participating provider within forty-five calendar days of receipt of a complete credentialing application and issue a decision in writing to the applicant approving or denying the credentialing application; and

(2) within ten working days after receipt of a credentialing application, send a written notification, via United States certified mail, to the applicant requesting any information or supporting documentation that the insurer requires to approve or deny the credentialing application. The notice to the applicant shall include a complete and detailed description of all of the information or supporting documentation required and the name, address and telephone number of a person who serves as the applicant's point of contact for completing the credentialing application process. Any information required pursuant to this section shall be reasonably related to the information in the application.

G. An insurer shall reimburse a provider for covered health care services for any claims from the provider that the insurer receives with a date of service more than forty-five calendar days after the date on which the insurer received a complete credentialing application for that provider; provided that:

(1) the provider has submitted a complete credentialing application and any supporting documentation that the insurer has requested in writing within the time frame established in Paragraph (2) of Subsection F of this section;

(2) the insurer has approved, or has failed to approve or deny, the applicant's complete credentialing application within the time frame established pursuant to Paragraph (1) of Subsection F of this section;

(3) the provider has no past or current license sanctions or limitations, as reported by the New Mexico medical board or another pertinent licensing and regulatory agency, or by a similar out-of-state licensing and regulatory entity for a provider licensed in another state; and

(4) the provider has professional liability insurance or is covered under the Medical Malpractice Act [Chapter 41, Article 5 NMSA 1978].

H. A provider who, at the time services were rendered, was not employed by a practice or group that has contracted with the insurer to provide services at specified rates of reimbursement shall be paid by the insurer in accordance with the insurer's standard reimbursement rate.

I. A provider who, at the time services were rendered, was employed by a practice or group that has contracted with the insurer to provide services at specified rates of reimbursement shall be paid by the insurer in accordance with the terms of that contract.

J. The superintendent shall adopt and promulgate rules to provide for the resolution of disputes relating to reimbursement and credentialing arising in cases where credentialing is delayed beyond forty-five days after application.

K. An insurer shall reimburse a provider pursuant to Subsections G, H and I of this section until the earlier of the following occurs:

(1) the insurer's approval or denial of the provider's complete credentialing application; or

(2) the passage of three years from the date the insurer received the provider's complete credentialing application.

L. As used in this section:

(1) "credentialing" means the process of obtaining and verifying information about a provider and evaluating that provider when that provider seeks to become a participating provider; and

(2) "provider" means a physician or other individual licensed or otherwise authorized to furnish health care services in the state.

History: Laws 2015, ch. 111, 2; 2016, ch. 20, 3.






Article 23A - Long-Term Care Insurance

Section 59A-23A-1 - Short title.

59A-23A-1. Short title.

Chapter 59A, Article 23A NMSA 1978 may be cited as the "Long-Term Care Insurance Law".

History: Laws 1989, ch. 136, 1; 1993, ch. 126, 6.



Section 59A-23A-2 - Purpose.

59A-23A-2. Purpose.

The purpose of the Long-Term Care Insurance Law is to promote the public interest in and the availability of long-term care insurance policies, protect applicants for long-term care insurance from unfair or deceptive sales or enrollment practices, establish standards for long-term care insurance, facilitate public understanding and comparison of long-term care insurance policies and facilitate flexibility and innovation in the development of long-term care insurance coverage.

History: Laws 1989, ch. 136, 2; 1993, ch. 126, 7.



Section 59A-23A-3 - Scope.

59A-23A-3. Scope.

The provisions of the Long-Term Care Insurance Law shall apply to policies, certificates or riders delivered or issued for delivery in this state on or after July 1, 1989. The Long-Term Care Insurance Law is not intended to supersede any obligations of any entity to comply with the substance of any other provision of law, except that laws and regulations designed and intended to apply to medicare supplement insurance policies shall not be applied to long-term care insurance.

History: Laws 1989, ch. 136, 3; 1993, ch. 126, 8.



Section 59A-23A-4 - Definitions.

59A-23A-4. Definitions.

As used in the Long-Term Care Insurance Law:

A. "applicant" means:

(1) in the case of an individual long-term care insurance policy, the person who seeks to contract for benefits; and

(2) in the case of a group long-term care insurance policy, the proposed certificate holder;

B. "certificate" means any certificate issued under a group long-term care insurance policy;

C. "group long-term care insurance" means a long-term care insurance policy which is delivered or issued for delivery in this state and issued to:

(1) one or more employers or labor organizations established by one or more employers or labor organizations or a combination thereof, for employees or former employees or a combination thereof or for members or former members or a combination thereof of the labor organizations;

(2) any professional, trade or occupational association for its members or former or retired members, or a combination thereof, if the association:

(a) is composed of individuals all of whom are or were actively engaged in the same profession, trade or occupation; and

(b) has been maintained in good faith for purposes other than obtaining insurance;

(3) an association or a trust or the trustees of a fund established, created or maintained for the benefit of members of one or more associations. Prior to advertising, marketing or offering such policy within this state, the association or associations, or the insurer of the association or associations, shall file evidence with the superintendent that the association or associations have at the outset a minimum of twenty-five persons and have been organized and maintained in good faith for purposes other than that of obtaining insurance; have been in active existence for at least one year; and have a constitution and bylaws which provided that:

(a) the association or associations hold regular meetings not less than annually to further purposes of the members;

(b) except for credit unions, the association or associations collect dues or solicit contributions from members; and

(c) the members have voting privileges and representation on the governing board and committees.

Sixty days after such filing the association or associations will be deemed to satisfy such organizational requirements, unless the superintendent finds that the association or associations do not satisfy those organizational requirements; or

(4) a group other than as described in Paragraph (1), (2) or (3) of this subsection, subject to a finding by the superintendent that:

(a) the issuance of the group policy is not contrary to the best interest of the public;

(b) the issuance of the group policy would result in economies of acquisition or administration; and

(c) the benefits are reasonable in relation to the premiums charged;

D. "long-term care insurance" means any insurance coverage advertised, marketed, offered or designed to provide coverage for not less than twelve consecutive months for each covered person on an expense incurred, indemnity, prepaid or other basis for one or more necessary or medically necessary diagnostic, preventive, therapeutic, rehabilitative, maintenance or personal care services, provided in a setting other than an acute care unit of a hospital, including group and individual annuities and life insurance policies or riders which provide directly or which supplement long-term care insurance, and policies or riders which provide for payment of benefits based upon cognitive impairment or the loss of functional capacity. Long-term care insurance may be issued by insurers; fraternal benefit societies; nonprofit health insurers; prepaid health plans; health maintenance organizations or any similar organization to the extent they are otherwise authorized to issue life or health insurance. Long-term care insurance shall not include any insurance policy which is offered primarily to provide basic medicare supplement coverage, basic hospital expense coverage, basic medical-surgical expense coverage, hospital confinement indemnity coverage, major medical expense coverage, disability income or related asset-protection coverage, accident only coverage, specified disease or specified accident coverage or limited benefit health coverage. With regard to life insurance, this term does not include life insurance policies which accelerate the death benefit specifically for one or more of the qualifying events of terminal illness, medical conditions requiring extraordinary medical intervention or permanent institutional confinement, and which provide the option of a lump-sum payment for those benefits and in which neither the benefits nor the eligibility for the benefits is conditioned upon the receipt of long-term care. Notwithstanding any other provision contained herein, any product advertised, marketed or offered as long-term care insurance shall be subject to the provisions of this article;

E. "long-term care insurance policy" means an individual or group policy or an individual or group certificate of health insurance issued pursuant to the provisions of Chapter 59A, Articles 22, 23, 44, 46 and 47 NMSA 1978; and

F. "rider" means any additional long-term care coverage provision added to any type of policy by issuance of an amending document.

History: Laws 1989, ch. 136, 4; 1993, ch. 126, 9.



Section 59A-23A-5 - Extraterritorial jurisdiction; group long-term care insurance.

59A-23A-5. Extraterritorial jurisdiction; group long-term care insurance.

No group long-term care insurance coverage may be offered to a resident of this state under a group policy issued in another state to a group described in Paragraph (4) of Subsection C of Section 59A-23A-4 NMSA 1978, unless the superintendent has determined prior to the offer that:

A. the coverage meets the requirements of Chapter 59A, Article 23A NMSA 1978 and any regulations pertaining thereto, or the insurance commissioner of another state having statutory and regulatory long-term care insurance requirements substantially similar to those adopted in New Mexico has determined that such requirements have been met; and

B. the requirements of Section 59A-23-8 NMSA 1978 have been met.

History: 1978 Comp., 59A-23A-5, enacted by Laws 1993, ch. 126, 10.



Section 59A-23A-6 - Long-term care insurance; standards; requirements.

59A-23A-6. Long-term care insurance; standards; requirements.

A. The superintendent may promulgate regulations in accordance with the provisions of Section 59A-2-9 NMSA 1978 that include standards for full and fair disclosure setting forth the manner, content and required disclosures for the sale of long-term care insurance policies, certificates and riders, terms of renewability, initial and subsequent conditions of eligibility, nonduplication of coverage provisions, coverage of dependents, preexisting conditions, levels of care, termination of insurance, continuation or conversion, probationary periods, limitations, exceptions, reductions, elimination periods, requirements for replacement, recurrent conditions and definitions of terms.

B. Long-term care insurance policies and certificates shall contain the standard provisions set forth in Sections 59A-22-2, 59A-22-4, 59A-22-8 through 59A-22-15, 59A-22-18, 59A-22-20, 59A-22-21, 59A-22-23, 59A-22-25, 59A-23-3, 59A-44-19, 59A-46-8 and 59A-47-24 NMSA 1978 and provisions concerning preexisting conditions in accordance with Section 59A-23A-7 NMSA 1978.

C. No long-term care insurance policy, certificate or rider shall:

(1) be canceled, nonrenewed or otherwise terminated on the grounds of the age or the deterioration of the mental or physical health of the insured individual or certificate holder;

(2) contain a provision establishing a new waiting period in the event existing coverage is converted to or replaced by a new or other form within the same company, except with respect to an increase in benefits voluntarily selected by the insured individual or group policyholder;

(3) provide coverage for skilled nursing care only;

(4) provide significantly more coverage for skilled care in a facility than coverage for lower levels of care;

(5) condition eligibility for any benefits on a prior hospitalization or institutionalization requirement or limit or restrict eligibility for any benefits based on such prior requirement or condition eligibility for any benefits other than waiver of premium, post-confinement, post-acute care or recuperative benefits on a prior institutionalization requirement;

(6) provide post-confinement, post-acute care or recuperative benefits unless such benefits are clearly labeled in a separate paragraph of the policy or certificate entitled "Limitations or Conditions on Eligibility for Benefits" such limitations or conditions, including any required number of days of confinement; or

(7) condition eligibility of non-institutional benefits on the prior receipt of institutional care involving a stay of more than thirty days.

D. The superintendent may promulgate regulations in accordance with the provisions of Section 59A-2-9 NMSA 1978 establishing loss ratio standards, minimum reserve standards, nonforfeiture standards and rate stabilization standards for long-term care insurance policies, provided that a specific reference to long-term care insurance policies is contained in the regulations.

E. A long-term care insurance policy, certificate or rider, except an employer group policy, certificate or rider, shall have a notice prominently printed on the first page of the policy, certificate or rider, or attached thereto, stating in substance that the policyholder or certificate holder has the right to return the policy, certificate or rider within thirty days of its delivery and to have the premium refunded within thirty days of the return of the policy, certificate or rider if, after examination of the policy, certificate or rider, the policyholder or certificate holder is not satisfied for any reason.

F. A certificate delivered or issued for delivery in this state shall include:

(1) a description of the principal benefits and coverage provided in the policy; and

(2) a statement of the principal exclusions, reductions and limitations contained in the policy.

G. No long-term care insurance policy, certificate or rider shall be advertised, marketed or offered as long-term care or nursing home insurance unless it complies with the provisions of the Long-Term Care Insurance Law.

H. Long-term care insurance policies, certificates and riders shall be filed in accordance with the provisions of Chapter 59A, Articles 18, 22, 23, 44, 46 and 47 NMSA 1978.

I. An outline of coverage shall be delivered to a prospective applicant for long-term care insurance at the time of initial solicitation through means which prominently direct the attention of the recipient to the document and its purpose.

J. The superintendent shall prescribe a standard format, including style, arrangement and overall appearance, and the content of an outline of coverage.

K. In the case of agent solicitations, an agent must deliver the outline of coverage prior to the presentation of an application or enrollment form.

L. In the case of direct response solicitations, the outline of coverage must be presented in conjunction with any application or enrollment form.

M. The outline of coverage shall include:

(1) a description of the principal benefits and coverage provided in the policy;

(2) a statement of the principal exclusions, reductions and limitations contained in the policy;

(3) a statement of the terms under which the policy or certificate, or both, may be continued in force or discontinued, including any reservation in the policy of a right to change premium; continuation or conversion provisions of group coverage shall be specifically described;

(4) a statement that the outline of coverage is a summary only, not a contract of insurance, and that the policy or group master policy contains governing contractual provisions;

(5) a description of the terms under which the policy or certificate may be returned and premium refunded;

(6) a brief description of the relationship of cost of care and benefits; and

(7) a statement that the coverage afforded is not medicare supplement coverage.

N. A certificate issued pursuant to a group long-term care insurance policy, which policy is delivered or issued for delivery in this state, shall include:

(1) a description of the principal benefits and coverage provided in the policy;

(2) a statement of the principal exclusions, reductions and limitations contained in the policy; and

(3) a statement that the group master policy determines governing contractual provisions.

O. At the time of policy delivery, a policy summary shall be delivered for an individual life insurance policy which provides long-term care benefits within the policy or by rider. In the case of direct response solicitations, the insurer shall deliver the policy summary upon the applicant's request, but regardless of request shall make such delivery no later than at the time of policy delivery. In addition to complying with all applicable requirements, the summary shall also include:

(1) an explanation of how the long-term care benefit interacts with other components of the policy, including deductions from death benefits;

(2) an illustration of the amount of benefits, the length of benefit and the guaranteed lifetime benefits if any, for each covered person;

(3) any exclusions, reductions and limitations on benefits of long-term care; and

(4) if applicable to the policy type, the summary shall also include:

(a) a disclosure of the effects of exercising other rights under the policy;

(b) a disclosure of guarantees related to long-term care costs of insurance charges; and

(c) current and projected maximum lifetime benefits.

P. Any time a long-term care benefit, funded through a life insurance vehicle by the acceleration of the death benefit, is in benefit payment status, a monthly report shall be provided to the policyholder. Such report shall include:

(1) any long-term care benefits paid out during the month;

(2) an explanation of any changes in the policy, e.g., death benefits or cash values, due to long-term care benefits being paid out; and

(3) the amount of long-term care benefits existing or remaining.

History: Laws 1989, ch. 136, 6; 1993, ch. 126, 11.



Section 59A-23A-7 - Preexisting condition; definition; coverage.

59A-23A-7. Preexisting condition; definition; coverage.

A. No long-term care insurance policy, certificate or rider, including a group long-term care policy or certificate shall use a definition of preexisting condition that is more restrictive than the following: "preexisting condition" means a condition for which medical advice or treatment was recommended by or received from a provider of health care services within six months preceding the effective date of coverage of an insured person.

B. No long-term care insurance policy, certificate or rider, including a group long-term care policy, certificate or rider, shall exclude coverage for a loss or confinement which is the result of a preexisting condition unless such loss or confinement begins within six months following the effective date of coverage of an insured person.

C. The definition of preexisting condition as provided in Subsection A of this section does not prohibit an insurer from using an application form designed to elicit the complete health history of an applicant, and, on the basis of the answers on that application, from underwriting in accordance with that insurer's established underwriting standards.

D. In the policy, certificate or rider, a preexisting condition, regardless of whether it is disclosed on the application, need not be covered within six months following the effective date of coverage of the insured person. No long-term care insurance policy, certificate or rider may exclude or use waivers or riders of any kind to exclude, limit or reduce coverage or benefits for specifically named or described preexisting diseases or physical conditions beyond six months following the effective date of coverage of the insured person.

History: Laws 1989, ch. 136, 7.



Section 59A-23A-8 - Incontestability period.

59A-23A-8. Incontestability period.

A. For a policy or certificate that has been in force for less than six months an insurer may rescind a long-term care insurance policy or certificate or deny an otherwise valid long-term care insurance claim upon a showing of misrepresentation that is material to the acceptance for coverage.

B. For a policy or certificate that has been in force for at least six months but less than two years an insurer may rescind a long-term care insurance policy or certificate or deny an otherwise valid long-term care insurance claim upon a showing of misrepresentation that is both material to the acceptance for coverage and which pertains to the condition for which benefits are sought.

C. After a policy or certificate has been in force for two years it is not contestable upon the grounds of misrepresentation alone. Such policy or certificate may be contested only upon a showing that the insured knowingly and intentionally misrepresented relevant facts relating to the insured's health.

D. No long-term care insurance policy or certificate may be field issued based on medical or health status. For purposes of this subsection, "field issued" means a policy or certificate issued by an agent or a third party administrator pursuant to the underwriting authority granted to the agent or third party administrator by an insurer.

E. If an insurer has paid benefits under the long-term care insurance policy or certificate, the benefit payments may not be recovered by the insurer in the event that the policy or certificate is rescinded.

History: 1978 Comp., 59A-23A-8, enacted by Laws 1993, ch. 126, 12.



Section 59A-23A-9 - Authority to promulgate regulations.

59A-23A-9. Authority to promulgate regulations.

The superintendent shall promulgate regulations in accordance with the provisions of Section 59A-2-9 NMSA 1978 that include minimum standards for marketing practices, agent compensation, agent testing, penalties and reporting practices for long-term care insurance.

History: 1978 Comp., 59A-23A-9, enacted by Laws 1993, ch. 126, 13.



Section 59A-23A-10 - Penalties.

59A-23A-10. Penalties.

In addition to any other penalties provided by the laws of this state, any insurer and any agent found to have violated any requirement of this state relating to the regulation of long-term care insurance or the marketing of such insurance shall be subject to a fine of up to three times the amount of any commissions paid for each policy involved in the violation or up to ten thousand dollars ($10,000), whichever is greater.

History: 1978 Comp., 59A-23A-10, enacted by Laws 1993, ch. 126, 14.



Section 59A-23A-11 - Filing requirements for advertising.

59A-23A-11. Filing requirements for advertising.

A. Every issuer of long-term care insurance or benefits in this state shall provide a copy of any long-term care insurance advertisement intended for use in this state, whether through written, radio or television media, to the superintendent for review and approval. The advertisement shall comply with all applicable laws of this state and shall be retained by the insurer for at least three years from the date the advertisement was first used.

B. Persons who market long-term care insurance policies, certificates or riders in this state shall not advertise any policies or certificates unless:

(1) the issuer of the policy certificate or rider has provided the superintendent with a copy of the advertisement; and

(2) the superintendent has reviewed and approved the advertisement.

History: 1978 Comp., 59A-23A-11, enacted by Laws 1993, ch. 126, 15.



Section 59A-23A-12 - Medicaid long-term care partnership program; certification of policies; rulemaking.

59A-23A-12. Medicaid long-term care partnership program; certification of policies; rulemaking.

A. The superintendent shall certify an individual or group insurance policy, insurance plan or certificate of insurance to be qualified state long-term care insurance partnership program insurance when the policy, plan or certificate of insurance:

(1) covers an insured who was a resident of the state when coverage first became effective under the policy, plan or certificate;

(2) meets the definition of a qualified state long-term care insurance contract pursuant to Section 7702B(b) of the federal Internal Revenue Code of 1986;

(3) was not issued earlier than the effective date of the state plan amendment required pursuant to Section 2 [27-2-12.17 NMSA 1978] of this 2013 act;

(4) as of the date of purchase:

(a) is sold to an individual who is sixty years of age or younger and provides some level of inflation protection;

(b) is sold to an individual who is between sixty-one and seventy-five years of age and provides some level of inflation protection; or

(c) is sold to an individual who is over seventy-five years of age; and

(5) meets all other applicable federal and state laws relating to qualified state long-term care insurance partnership programs.

B. The superintendent shall adopt and promulgate rules establishing the procedures pursuant to which the superintendent shall certify an individual or group insurance policy, insurance plan, certificate of insurance or rider that is delivered, issued for delivery or renewed in this state as qualified state long-term care insurance partnership program insurance.

C. The superintendent shall consult with the secretary of human services regarding the adoption of rules regarding reciprocity with respect to individuals who have purchased qualified state long-term care insurance partnership program insurance in another state participating in a qualified state long-term care insurance partnership program.

D. The superintendent shall ensure that any licensed producer that sells a policy, plan, certificate or rider pursuant to the Long-Term Care Insurance Law demonstrates an understanding of qualified state long-term care partnership program insurance and how it relates to other public and private coverage of long-term care expenses.

E. The superintendent shall establish by rule the disclosure requirements pursuant to Section 5 [59-23A-13 NMSA 1978] of this 2013 act regarding the qualified state long-term care partnership program for licensed producers that sell or offer for sale an insurance plan, insurance policy or certificate of insurance that is intended to qualify as long-term care partnership program insurance.

F. As used in this section:

(1) "licensed producer" means an agent, broker or reinsurance intermediary licensed pursuant to the applicable provisions of the Insurance Code; and

(2) "rider" means a long-term care coverage provision added to any type of insurance plan, insurance policy or certificate of insurance.

History: Laws 2013, ch. 139, 4.



Section 59A-23A-13 - Licensed producers; qualified state long-term care partnership program; disclosures

59A-23A-13. Licensed producers; qualified state long-term care partnership program; disclosures

A. A licensed producer that sells or offers for sale an insurance plan, insurance policy, certificate of insurance or rider that is intended to qualify as qualified state long-term care partnership program insurance shall disclose the availability of qualified state long-term care insurance partnership program insurance and outline the requirements and benefits of participation in the qualified state long-term care insurance partnership program.

B. As used in this section:

(1) "licensed producer" means an agent, broker or reinsurance intermediary licensed pursuant to the applicable provisions of the Insurance Code; and

(2) "rider" means a long-term care coverage provision added to any type of insurance plan, insurance policy or certificate of insurance.

History: Laws 2013, ch. 139, 5.






Article 23B - Minimum Healthcare Protection

Section 59A-23B-1 - Short title.

59A-23B-1. Short title.

Chapter 59A, Article 23B NMSA 1978 may be cited as the "Minimum Healthcare Protection Act".

History: Laws 1991, ch. 111, 1; 2010, ch. 95, 2.



Section 59A-23B-2 - Purpose.

59A-23B-2. Purpose.

The Minimum Healthcare Protection Act is intended to address limitations in access to healthcare by authorizing health insurers, fraternal benefit societies, health maintenance organizations and nonprofit healthcare plans to offer minimum healthcare services, policies or plans at affordable rates to those residents of the state who may not desire or be able to afford more comprehensive healthcare services, policies or plans.

History: Laws 1991, ch. 111, 2.



Section 59A-23B-3 - Policy or plan; definition; criteria.

59A-23B-3. Policy or plan; definition; criteria.

A. For purposes of the Minimum Healthcare Protection Act, "policy or plan" means a healthcare benefit policy or healthcare benefit plan that the insurer, fraternal benefit society, health maintenance organization or nonprofit healthcare plan chooses to offer to individuals, families or groups of fewer than twenty members formed for purposes other than obtaining insurance coverage and that meets the requirements of Subsection B of this section. For purposes of the Minimum Healthcare Protection Act, "policy or plan" shall not mean a healthcare policy or healthcare benefit plan that an insurer, health maintenance organization, fraternal benefit society or nonprofit healthcare plan chooses to offer outside the authority of the Minimum Healthcare Protection Act.

B. A policy or plan shall meet the following criteria:

(1) the individual, family or group obtaining coverage under the policy or plan has been without healthcare insurance, a health services plan or employer-sponsored healthcare coverage for the six-month period immediately preceding the effective date of its coverage under a policy or plan, provided that the six-month period shall not apply to:

(a) a group that has been in existence for less than six months and has been without healthcare coverage since the formation of the group;

(b) an employee whose healthcare coverage has been terminated by an employer;

(c) a dependent who no longer qualifies as a dependent under the terms of the contract; or

(d) an individual and an individual's dependents who no longer have healthcare coverage as a result of termination or change in employment of the individual or by reason of death of a spouse or dissolution of a marriage, notwithstanding rights the individual or individual's dependents may have to continue healthcare coverage on a self-pay basis pursuant to the provisions of the federal Consolidated Omnibus Budget Reconciliation Act of 1985;

(2) the policy or plan includes the following managed care provisions to control costs:

(a) an exclusion for services that are not medically necessary or are not covered by preventive health services; and

(b) a procedure for preauthorization of elective hospital admissions by the insurer, fraternal benefit society, health maintenance organization or nonprofit healthcare plan; and

(3) subject to a maximum limit on the cost of healthcare services covered in any calendar year of not less than fifty thousand dollars ($50,000) and, effective for policies written or renewed on or after January 1, 2009, of not less than one hundred thousand dollars ($100,000), adjusted for changes not to exceed the medical price index component of the federal department of labor's consumer price index at intervals and in a manner established by rule pursuant to the Minimum Healthcare Protection Act, the policy or plan provides the following minimum healthcare services to covered individuals:

(a) inpatient hospitalization coverage or home care coverage in lieu of hospitalization or a combination of both, not to exceed twenty-five days of coverage inclusive of any deductibles, co-payments or co-insurance; provided that a period of inpatient hospitalization coverage shall precede any home care coverage;

(b) prenatal care, including a minimum of one prenatal office visit per month during the first two trimesters of pregnancy, two office visits per month during the seventh and eighth months of pregnancy and one office visit per week during the ninth month and until term; provided that coverage for each office visit shall also include prenatal counseling and education and necessary and appropriate screening, including history, physical examination and the laboratory and diagnostic procedures deemed appropriate by the physician based upon recognized medical criteria for the risk group of which the patient is a member;

(c) obstetrical care, including physicians' and certified nurse midwives' services, delivery room and other medically necessary services directly associated with delivery;

(d) well-baby and well-child care, including periodic evaluation of a child's physical and emotional status, a history, a complete physical examination, a developmental assessment, anticipatory guidance, appropriate immunizations and laboratory tests in keeping with prevailing medical standards; provided that such evaluation and care shall be covered when performed at approximately the age intervals of birth, two weeks, two months, four months, six months, nine months, twelve months, fifteen months, eighteen months, two years, three years, four years, five years and six years;

(e) coverage for low-dose screening mammograms for determining the presence of breast cancer; provided that the mammogram coverage shall include one baseline mammogram for persons age thirty-five through thirty-nine years, one biennial mammogram for persons age forty through forty-nine years and one annual mammogram for persons age fifty years and over; and further provided that the mammogram coverage shall only be subject to deductibles and co-insurance requirements consistent with those imposed on other benefits under the same policy or plan;

(f) coverage for cytologic screening, to include a Papanicolaou test and pelvic exam for asymptomatic as well as symptomatic women;

(g) a basic level of primary and preventive care, including no less than seven physician, nurse practitioner, nurse midwife or physician assistant office visits per calendar year, including any ancillary diagnostic or laboratory tests related to the office visit;

(h) coverage for childhood immunizations, in accordance with the current schedule of immunizations recommended by the American academy of pediatrics, including coverage for all medically necessary booster doses of all immunizing agents used in childhood immunizations; provided that coverage for childhood immunizations and necessary booster doses may be subject to deductibles and co-insurance consistent with those imposed on other benefits under the same policy or plan; and

(i) coverage for smoking cessation treatment.

C. A policy or plan may include the following managed care and cost control features to control costs:

(1) a panel of providers who have entered into written agreements with the insurer, fraternal benefit society, health maintenance organization or nonprofit healthcare plan to provide covered healthcare services at specified levels of reimbursement; provided that such written agreement shall contain a provision relieving the individual, family or group covered by the policy or plan from an obligation to pay for a healthcare service performed by the provider that is determined by the insurer, fraternal benefit society, health maintenance organization or nonprofit healthcare plan not to be medically necessary;

(2) a requirement for obtaining a second opinion before elective surgery is performed;

(3) a procedure for utilization review by the insurer, fraternal benefit society, health maintenance organization or nonprofit healthcare plan; and

(4) a maximum limit on the cost of healthcare services covered in a calendar year of not less than fifty thousand dollars ($50,000) and, effective for policies written or renewed on or after January 1, 2009, of not less than one hundred thousand dollars ($100,000), adjusted for changes not to exceed the medical price index component of the federal department of labor's consumer price index at intervals and in a manner established by rule pursuant to the Minimum Healthcare Protection Act.

D. Nothing contained in Subsection C of this section shall prohibit an insurer, fraternal benefit society, health maintenance organization or nonprofit healthcare plan from including in the policy or plan additional managed care and cost control provisions that the superintendent determines to have the potential for controlling costs in a manner that does not cause discriminatory treatment of individuals, families or groups covered by the policy or plan.

E. Notwithstanding any other provisions of law, a policy or plan shall not exclude coverage for losses incurred for a preexisting condition more than six months from the effective date of coverage. The policy or plan shall not define a preexisting condition more restrictively than a condition for which medical advice was given or treatment recommended by or received from a physician within six months before the effective date of coverage.

F. A medical group, independent practice association or health professional employed by or contracting with an insurer, fraternal benefit society, health maintenance organization or nonprofit healthcare plan shall not maintain an action against an insured person, family or group member for sums owed by an insurer, fraternal benefit society, health maintenance organization or nonprofit healthcare plan that are higher than those agreed to pursuant to a policy or plan.

History: Laws 1991, ch. 111, 3; 1994, ch. 60, 1; 1997, ch. 249, 3; 1997, ch. 250, 3; 2003, ch. 337, 3; 2008, ch. 87, 2.



Section 59A-23B-4 - Mandated and optional offering of policy or plan; exemption from certain requirements.

59A-23B-4. Mandated and optional offering of policy or plan; exemption from certain requirements.

A. Every insurer, fraternal benefit society, health maintenance organization or nonprofit healthcare plan that provides primary health insurance or healthcare coverage that insures or covers major medical expenses to more than twenty-five thousand persons within the state shall offer a policy or plan that meets the requirements of the Minimum Healthcare Protection Act.

B. Insurers, fraternal benefit societies, health maintenance organizations and nonprofit healthcare plans not subject to the requirement of Subsection A of this section may offer policies or plans meeting the criteria set forth in Section 59A-23B-3 NMSA 1978.

C. No policy or plan offered pursuant to the provisions of this section shall be required to provide any specific healthcare services or coverage required by any other provision of law except those specifically required by the provisions of the Minimum Healthcare Protection Act.

History: Laws 1991, ch. 111, 4; 1994, ch. 60, 2.



Section 59A-23B-5 - Policy or plan disclosure requirements.

59A-23B-5. Policy or plan disclosure requirements.

A. Upon offering coverage under a policy or plan for any individual, family or group member, an insurer, fraternal benefit society, health maintenance organization or nonprofit healthcare plan shall provide the individual, family or group member with a written disclosure statement containing at least the following:

(1) a general explanation of those mandated benefits and providers not covered by the policy or plan;

(2) an explanation of the managed care and cost control features of the policy or plan, along with all appropriate mailing addresses and telephone numbers to be utilized by the insured or enrollees seeking information or authorization; and

(3) an explanation of the primary and preventive care features of the policy or plan.

B. Any disclosure statement provided pursuant to Subsection A of this section shall be written in a clear and understandable form and format and shall be separate from the insurance policy or certificate or other evidence of coverage provided to the individual, family and group member.

C. Before any insurer, fraternal benefit society, health maintenance organization or nonprofit healthcare plan issues a policy or plan contract, the insurer, fraternal benefit society, health maintenance organization or nonprofit healthcare plan shall obtain from the prospective policyholder, contract holder or member a signed written statement in which the prospective policyholder, contract holder or member:

(1) certifies as to the eligibility of the individual, family or group for coverage under the policy or plan;

(2) acknowledges the limited nature of the coverage, including the managed care and cost control features of the policy or plan;

(3) acknowledges that if misrepresentations are made regarding eligibility for coverage under a policy or plan, the person making such misrepresentations shall forfeit coverage provided by the policy or plan if the insurer, fraternal benefit society, health maintenance organization or nonprofit healthcare plan relied upon the misrepresentation to its detriment; and

(4) acknowledges that the prospective policyholder, contract holder or member had, at the time of application for the policy or plan, been offered the opportunity to purchase coverage that included all applicable mandated benefits and the prospective policyholder, contract holder or member rejected such coverage.

D. A copy of the written statement required by Subsection C of this section shall be provided to the prospective policyholder, contract holder or member no later than at the time of delivery of the policy or plan and the original signed written statement shall be retained in the files of the insurer, fraternal benefit society, health maintenance organization or nonprofit healthcare plan while the policy or plan remains in effect or for three years, whichever is less.

E. Any material statement made by an applicant for coverage under a policy or plan that falsely certifies to the applicant's eligibility for coverage shall serve as the basis for termination of coverage under the policy or plan if the insurer, fraternal benefit society, health maintenance organization or nonprofit healthcare plan detrimentally relied upon the misrepresentation.

F. All printed, radio or television communication intended to be used for marketing a policy or plan in the state and the disclosures required by Subsection A of this section shall be submitted for review and approval by the superintendent prior to use. The superintendent shall complete the review within sixty days or else the materials submitted shall be deemed approved for use.

History: Laws 1991, ch. 111, 5; 2017, ch. 130, 16.



Section 59A-23B-6 - Forms and rates; approval of the superintendent; adjusted community rating.

59A-23B-6. Forms and rates; approval of the superintendent; adjusted community rating.

A. All policy or plan forms, including applications, enrollment forms, policies, plans, certificates, evidences of coverage, riders, amendments, endorsements and disclosure forms, shall be submitted to the superintendent for approval prior to use.

B. No policy or plan may be issued in the state unless the rates have first been filed with and approved by the superintendent. This subsection shall not apply to policies or plans subject to the Small Group Rate and Renewability Act [59A-23C-1 NMSA 1978].

C. In determining the initial year's premium or rate charged for coverage under a policy or plan, the only rating factors that may be used are age, gender pursuant to this subsection, geographic area of the place of employment and smoking practices, except that for individual policies the rating factor of the individual's place of residence may be used instead of the geographic area of the individual's place of employment. In determining the initial and any subsequent year's rate, the difference in rates in any one age group that may be charged on the basis of a person's gender shall not exceed another person's rate in the age group by more than the following percentage of the lower rate for policies issued or delivered in the respective year; provided, however, that gender shall not be used as a rating factor for policies issued or delivered on or after January 1, 2014:

(1) twenty percent for calendar year 2010;

(2) fifteen percent for calendar year 2011;

(3) ten percent for calendar year 2012; and

(4) five percent for calendar year 2013.

D. No person's rate shall exceed the rate of any other person with similar family composition by more than two hundred fifty percent of the lower rate, except that the rates for children under the age of nineteen or children aged nineteen to twenty-five who are full-time students may be lower than the bottom rates in the two hundred fifty percent band. The rating factor restrictions shall not prohibit an insurer, society, organization or plan from offering rates that differ depending upon family composition.

E. The provisions of this section do not preclude an insurer, fraternal benefit society, health maintenance organization or nonprofit healthcare plan from using health status or occupational or industry classification in establishing:

(1) rates for individual policies; or

(2) the amount an employer may be charged for coverage under a group health plan.

F. As used in Subsection E of this section, "health status" does not include genetic information.

G. The superintendent shall adopt regulations to implement the provisions of this section.

History: Laws 1991, ch. 111, 6; 1994, ch. 60, 3; 1997, ch. 22, 2; 1997, ch. 243, 21; 1998, ch. 41, 3; 2010, ch. 95, 3.



Section 59A-23B-7 - Recordkeeping and reporting requirements.

59A-23B-7. Recordkeeping and reporting requirements.

Each insurer, fraternal benefit society, health maintenance organization or nonprofit healthcare plan issuing a policy or plan in the state shall maintain separate and distinct records of enrollments, claim costs, premium income, utilization and any other information as may be required by the superintendent of insurance. Each insurer, fraternal benefit society, health maintenance organization or nonprofit health care plan issuing a policy or plan in the state shall furnish an annual report to the superintendent of insurance in the form the superintendent prescribes and containing any information that the superintendent may require.

History: Laws 1991, ch. 111, 7.



Section 59A-23B-8 - Continuation of coverage and conversion rights.

59A-23B-8. Continuation of coverage and conversion rights.

The provisions of Chapter 59A, Articles 18, 44, 46 and 47 governing continuation of coverage and conversion rights for covered family members shall apply to policies or plans issued in this state on or after the effective date of the Minimum Healthcare Protection Act.

History: Laws 1991, ch. 111, 8.



Section 59A-23B-9 - Premium tax exemption.

59A-23B-9. Premium tax exemption.

Notwithstanding any provision of the Insurance Code, the premium from each policy or plan issued or offered shall be exempt from premium tax during the first three years of the issuance of the master policy or individual policy.

History: Laws 1991, ch. 111, 9.



Section 59A-23B-10 - Individuals eligible for medicaid benefits.

59A-23B-10. Individuals eligible for medicaid benefits.

The provisions of Sections 59A-18-31, 59A-22-38, 59A-23-7, 59A-46-29 and 59A-47-36 NMSA 1978 shall apply to policies or plans issued in the state on or after the effective date of the Minimum Healthcare Protection Act.

History: Laws 1991, ch. 111, 10; 1994, ch. 64, 6.



Section 59A-23B-10.1 - Reserved.

59A-23B-10.1. Reserved.



Section 59A-23B-10.2 - Coverage of children.

59A-23B-10.2. Coverage of children.

The provisions of Sections 59A-22-34.2, 59A-23-7.2, 59A-46-38.1 and 59A-47-38 [59A-47-37 NMSA 1978] NMSA 1978 shall apply to policies or plans issued in the state on or after July 1, 1994.

History: 1978 Comp., 59A-23B-10.2, enacted by Laws 1994, ch. 64, 7.



Section 59A-23B-11 - Rules and regulations.

59A-23B-11. Rules and regulations.

The superintendent of insurance shall, after notice and hearing, promulgate reasonable rules and regulations to define minimum benefit requirements, form requirements, rating standards and other provisions as are necessary or proper to carry out the purposes and provisions of the Minimum Healthcare Protection Act.

History: Laws 1991, ch. 111, 11.



Section 59A-23B-12 - Employer utilization and loss data availability.

59A-23B-12. Employer utilization and loss data availability.

Employer claims information, including utilization and loss experience under a health insurance policy or plan provided under Chapter 59A, Article 23B NMSA 1978 shall be made available only upon the request of and to employers of employees with such coverage within sixty days of an employer's written request for such information, provided the employer's coverage extends to no less than twenty-five individual employees, regardless of whether family coverage is included. In providing such utilization data, carriers shall not reveal information that allows identification of an individual insured or the insured's family or the specific conditions for which coverage was provided.

History: Laws 2003, ch. 252, 2.






Article 23C - Small Group Rate and Renewability

Section 59A-23C-1 - Short title.

59A-23C-1. Short title.

Chapter 59A, Article 23C NMSA 1978 may be cited as the "Small Group Rate and Renewability Act".

History: Laws 1991, ch. 153, 1; 1994, ch. 75, 29.



Section 59A-23C-2 - Purpose of act.

59A-23C-2. Purpose of act.

The purpose of the Small Group Rate and Renewability Act is to promote the continuing availability of health insurance coverage to small employers, to prevent abusive rating practices, to require disclosure of rating practices to purchasers, to establish rules for continuity of coverage for employers and covered individuals and to improve the efficiency and fairness of the small group health insurance marketplace.

History: Laws 1991, ch. 153, 2.



Section 59A-23C-3 - Definitions.

59A-23C-3. Definitions.

As used in the Small Group Rate and Renewability Act:

A. "actuarial certification" means a written statement by a member of the American academy of actuaries or another individual acceptable to the superintendent that a small employer carrier is in compliance with the provisions of Section 59A-23C-5 NMSA 1978, based upon the person's examination, including a review of the appropriate records and of the actuarial assumptions and methods used by the carrier in establishing premium rates for applicable health benefit plans;

B. "base premium rate" means, for each class of business as to a rating period, the lowest premium rate charged under a rating system for that class of business by the small employer carrier to small employers with similar case characteristics for health benefit plans with the same or similar coverage;

C. "carrier" means any person who provides health insurance in this state. For the purposes of the Small Group Rate and Renewability Act, "carrier" or "insurer" includes a licensed insurance company, a licensed fraternal benefit society, a prepaid hospital or medical service plan, a health maintenance organization, a nonprofit health care organization, a multiple employer welfare arrangement or any other person providing a plan of health insurance subject to state insurance regulation;

D. "case characteristics" means demographic or other relevant characteristics of a small employer, as determined by a small employer carrier, that are considered by the carrier in the determination of premium rates for the small employer, but "case characteristics" does not include claim experience, health status and duration of coverage since issue;

E. "class of business" means all small employers as shown on the records of the small employer carrier. A separate class of business may be established by the small employer carrier on the basis that the applicable health benefit plans have been acquired from another small employer carrier as a distinct grouping of plans;

F. "creditable coverage" means, with respect to an individual, coverage of the individual pursuant to:

(1) a group health plan;

(2) health insurance coverage;

(3) Part A or Part B of Title 18 of the Social Security Act;

(4) Title 19 of the Social Security Act except coverage consisting solely of benefits pursuant to Section 1928 of that title;

(5) 10 USCA Chapter 55;

(6) a medical care program of the Indian health service or of an Indian nation, tribe or pueblo;

(7) the Comprehensive Health Insurance Pool Act [Medical Insurance Pool Act] [Chapter 59A, Article 54 NMSA 1978];

(8) a health plan offered pursuant to 5 USCA Chapter 89;

(9) a public health plan as defined in federal regulations; or

(10) a health benefit plan offered pursuant to Section 5(e) of the federal Peace Corps Act;

G. "department" means the department of insurance;

H. "group health plan" means an employee welfare benefit plan as defined Section 3(1) of the Employee Retirement Income Security Act of 1974 to the extent that the plan provides medical care and including items and services paid for as medical care to employees or their dependents as defined under the terms of the plan directly or through insurance, reimbursement or otherwise;

I. "health benefit plan" or "plan" means any hospital or medical expense incurred policy or certificate, hospital or medical service plan contract or health maintenance organization subscriber contract. "Health benefit plan" does not include accident-only, credit, dental or disability income insurance, medicare supplement coverage, coverage issued as a supplement to liability insurance, workers' compensation or similar insurance or automobile medical-payment insurance;

J. "index rate" means, for each class of business for small employers with similar case characteristics, the arithmetic average of the applicable base premium rate and the corresponding highest premium rate;

K. "late enrollee" means, with respect to coverage under a group health plan, a participant or beneficiary who enrolls under the plan other than during:

(1) the first period in which the individual is eligible to enroll under the plan; or

(2) a special enrollment period pursuant to Sections 8 and 9 [59A-23A-8 and 59A-23A-9 NMSA 1978] of the Health Insurance Portability Act;

L. "new business premium rate" means, for each class of business as to a rating period, the premium rate charged or offered by the small employer carrier to small employers with similar case characteristics for newly issued health benefit plans with the same or similar coverage;

M. "rating period" means the calendar period for which premium rates established by a small employer carrier are assumed to be in effect, as determined by the small employer carrier;

N. "small employer" means any person, firm, corporation, partnership or association actively engaged in business who, on at least fifty percent of its working days during either of the two preceding years, employed no less than two and no more than fifty eligible employees; provided that:

(1) in determining the number of eligible employees, the spouse or dependent of an employee may, at the employer's discretion, be counted as a separate employee;

(2) companies that are affiliated companies or that are eligible to file a combined tax return for purposes of state income taxation shall be considered one employer; and

(3) in the case of an employer that was not in existence throughout a preceding calendar year, the determination of whether the employer is a small or large employer shall be based on the average number of employees that it is reasonably expected to employ on working days in the current calendar year;

O. "small employer carrier" means any insurer that offers health benefit plans covering the employees of a small employer; and

P. "superintendent" means the superintendent of insurance.

History: Laws 1991, ch. 153, 3; 1994, ch. 75, 30; 1997, ch. 243, 22.



Section 59A-23C-4 - Health insurance plans subject to the Small Group Rate and Renewability Act.

59A-23C-4. Health insurance plans subject to the Small Group Rate and Renewability Act.

A. Except as provided in Subsections B and C of this section, the provisions of the Small Group Rate and Renewability Act apply to any health benefit plan that provides coverage to one or more employees of a small employer.

B. The provisions of the Small Group Rate and Renewability Act shall not apply to individual health insurance policies that are subject to policy form and premium rate approval as provided in Section 59A-18-12, 59A-18-13, 59A-44-16, 59A-46-8, 59A-47-25 or 59A-47-26 NMSA 1978.

C. Any policies or certificates of a master policy that because of solicitation by agents or through the mail or mass media advertising are treated as individual policies and subject to the approvals stated in Subsection B of this section.

History: Laws 1991, ch. 153, 4.



Section 59A-23C-5 - Restrictions relating to premium rates.

59A-23C-5. Restrictions relating to premium rates.

A. Premium rates for health benefit plans subject to the Small Group Rate and Renewability Act shall be subject to the following provisions:

(1) the index rate for a rating period for any class of business shall not exceed the index rate for any other class of business by more than twenty percent;

(2) for a class of business, the premium rates charged during a rating period to small employers with similar case characteristics for the same or similar coverage, or the rates that could be charged to those employers under the rating system for that class of business, shall not vary from the index rate by more than twenty percent of the index rate;

(3) the percentage increase in the premium rate charged to a small employer for a new rating period may not exceed the sum of the following:

(a) the percentage change in the new business premium rate measured from the first day of the prior rating period to the first day of the new rating period. In the case of a class of business for which the small employer carrier is not issuing new policies, the carrier shall use the percentage change in the base premium rate;

(b) an adjustment, not to exceed ten percent annually and adjusted pro rata for rating periods of less than one year due to the claim experience, health status or duration of coverage of the employees or dependents of the small employer as determined from the carrier's rate manual for the class of business; and

(c) any adjustment due to change in coverage or change in the case characteristics of the small employer as determined from the carrier's rate manual for the class of business; and

(4) in the case of health benefit plans issued prior to the effective date of the Small Group Rate and Renewability Act, a premium rate for a rating period may exceed the ranges described in Paragraph (1) or (2) of this subsection for a period of five years following the effective date of the Small Group Rate and Renewability Act. In that case, the percentage increase in the premium rate charged to a small employer in that class of business for a new rating period may not exceed the sum of the following:

(a) the percentage change in the new business premium rate measured from the first day of the prior rating period to the first day of the new rating period. In the case of a class of business for which the small employer carrier is not issuing new policies, the carrier shall use the percentage change in the base premium rate; and

(b) any adjustment due to change in coverage or change in the case characteristics of the small employer as determined from the carrier's rate manual for the class of business.

B. Nothing in this section is intended to affect the use by a small employer carrier of legitimate rating factors other than claim experience, health status or duration of coverage in the determination of premium rates. Small employer carriers shall apply rating factors, including case characteristics, consistently with respect to all small employers in a class of business.

C. A small employer carrier shall not involuntarily transfer a small employer into or out of a class of business. A small employer carrier shall not offer to transfer a small employer into or out of a class of business unless the offer is made to transfer all small employers in the class of business without regard to case characteristics, claim experience, health status or duration since issue.

D. Prior to usage and June 14, 1991, each carrier shall file with the superintendent the rate manuals and any updates thereto for each class of business. A rate filing fee is payable under Subsection U of Section 59A-6-1 NMSA 1978 for the filing of each update. The superintendent shall disapprove within sixty days of receipt of a complete filing or the filing is deemed approved. If the superintendent disapproves the form during the sixty-day review period, he shall give the carrier written notice of the disapproval stating the reasons for disapproval. At any time, the superintendent, after a hearing, may disapprove a form or withdraw a previous approval. The superintendent's order after the hearing shall state the grounds for disapproval or withdrawal of a previous approval and the date not less than twenty days later when disapproval or withdrawal becomes effective.

History: Laws 1991, ch. 153, 5; 1994, ch. 75, 31; 1997, ch. 243, 23.



Section 59A-23C-5.1 - Adjusted community rating.

59A-23C-5.1. Adjusted community rating.

A. A health benefit plan that is offered by a carrier to a small employer shall be offered without regard to the health status of any individual in the group, except as provided in the Small Group Rate and Renewability Act. The only rating factors that may be used to determine the initial year's premium charged a group, subject to the maximum rate variation provided in this section for all rating factors, are the group members':

(1) ages;

(2) genders pursuant to Subsection B of this section;

(3) geographic areas of the place of employment; or

(4) smoking practices.

B. In determining the initial and any subsequent year's rate, the difference in rates in any one age group that may be charged on the basis of a person's gender shall not exceed another person's rate in the age group by more than the following percentage of the lower rate for policies issued or delivered in the respective year; provided, however, that gender shall not be used as a rating factor for policies issued or delivered on or after January 1, 2014:

(1) twenty percent for calendar year 2010;

(2) fifteen percent for calendar year 2011;

(3) ten percent for calendar year 2012; and

(4) five percent for calendar year 2013.

C. No person's rate shall exceed the rate of any other person with similar family composition by more than two hundred fifty percent of the lower rate, except that the rates for children under the age of nineteen or children aged nineteen to twenty-five who are full-time students may be lower than the bottom rates in the two hundred fifty percent band. The rating factor restrictions shall not prohibit a carrier from offering rates that differ depending upon family composition.

D. The provisions of this section do not preclude a carrier from using health status or occupational or industry classification in establishing the amount an employer may be charged for coverage under a group health plan.

E. As used in Subsection D of this section, "health status" does not include genetic information.

F. The superintendent shall adopt regulations to implement the provisions of this section.

History: Laws 1994, ch. 75, 33; 1997, ch. 22, 3; 1997, ch. 243, 24; 1998, ch. 41, 4; 2010, ch. 95, 4.



Section 59A-23C-6 - Provisions on renewability of coverage.

59A-23C-6. Provisions on renewability of coverage.

A. Except as provided in Subsection B of this section, a health benefit plan subject to the Small Group Rate and Renewability Act shall be renewable to all eligible employees and dependents at the option of the small employer, except for the following reasons:

(1) nonpayment of required premiums;

(2) fraud or misrepresentation of the small employer, or with respect to coverage of an insured individual, fraud or misrepresentation by the insured individual or that individual's representative;

(3) noncompliance with plan provisions;

(4) the number of individuals covered under the plan is less than the number or percentage of eligible individuals required by percentage requirements under the plan; or

(5) the small employer is no longer actively engaged in the business in which it was engaged on the effective date of the plan.

Eligibility classifications may not be changed if any individual is eliminated, due to the change, who was insured immediately prior to the change without first receiving the approval of the superintendent.

B. A small employer carrier may cease to renew all plans under a class of business. The carrier shall provide notice to all affected health benefit plans and to the superintendent in each state in which an affected insured individual is known to reside at least ninety days prior to termination of coverage. A carrier which exercises its right to cease to renew all plans in a class of business shall not:

(1) establish a new class of business for a period of five years after the nonrenewal of the plans without prior approval of the superintendent; or

(2) transfer or otherwise provide coverage to any of the employers from the nonrenewed class of business unless the insurer offers to transfer or provide coverage to all affected employers and eligible employees and dependents without regard to case characteristics, claim experience, health status or duration of coverage.

C. A small employer carrier may not change eligibility classifications upon renewal or replacement within twelve months of its termination of its own coverage if the change in classification eliminates from coverage any individual who was insured previous to the change and would have continued to be insured if the change in eligibility had not occurred.

History: Laws 1991, ch. 153, 6.



Section 59A-23C-7 - Disclosure of rating practices and renewability provisions.

59A-23C-7. Disclosure of rating practices and renewability provisions.

Each small employer carrier shall make reasonable disclosure in solicitation and sales materials provided to small employers of the following:

A. the extent to which premium rates for a specific small employer are established or adjusted due to the claim experience, health status or duration of coverage of the employees or dependents of the small employer;

B. the provisions concerning the carriers' right to change premium rates and the factors, including case characteristics, that affect changes in premium rates;

C. a description of the class of business in which the small employer is or will be included, including the applicable grouping of plans; and

D. the provisions relating to renewability of coverage.

History: Laws 1991, ch. 153, 7.



Section 59A-23C-7.1 - Preexisting conditions; limitations.

59A-23C-7.1. Preexisting conditions; limitations.

A. A health benefit plan that is offered by a carrier to a small employer may include a preexisting condition exclusion only if:

(1) the exclusion relates to a condition, physical or mental, regardless of the cause of the condition, for which medical advice, diagnosis, care or treatment was recommended or received within the six-month period ending on the enrollment date;

(2) the exclusion extends for a period of not more than six months, or eighteen months in the case of a late enrollee, after the enrollment date; and

(3) the period of the exclusion is reduced by the aggregate of the periods of creditable coverage applicable to the participant or beneficiary as of the enrollment date.

B. As used in this section, "preexisting condition exclusion" means a limitation or exclusion of benefits relating to a condition based on the fact that the condition was present before the date of enrollment for coverage for the benefits whether or not any medical advice, diagnosis, care or treatment was recommended or received before that date, but genetic information is not included as a preexisting condition for the purposes of limiting or excluding benefits in the absence of a diagnosis of the condition related to the genetic information.

C. A carrier shall not impose a preexisting condition exclusion:

(1) in the case of an individual who, as of the last day of the thirty-day period beginning with the date of birth, is covered under creditable coverage;

(2) that excludes a child who is adopted or placed for adoption before his eighteenth birthday and who, as of the last day of the thirty-day period beginning on and following the date of the adoption or placement for adoption, is covered under creditable coverage; or

(3) that relates to or includes pregnancy as a preexisting condition.

D. The provisions of Paragraphs (1) and (2) of Subsection C of this section do not apply to any individual after the end of the first continuous sixty-three-day period during which the individual was not covered under any creditable coverage.

E. The preexisting condition exclusion authorized in this section shall be waived to the extent that similar conditions have been satisfied under a prior health benefit plan that was subject to the Small Group Rate and Renewability Act, provided the effective date of coverage under the new health benefit plan is made not later than sixty-three days after the individual ceases to be a member of the group insured or the group ceases to be insured under the prior health benefit plan, whichever occurs first. If the conditions authorized in this section have been previously satisfied, coverage under the new health benefit plan shall be effective from the date on which the prior coverage terminated.

F. Nothing in this section requires the use in a health benefit plan offered by a carrier of a preexisting condition exclusion. Nothing in this section prohibits the use of a preexisting condition exclusion that is less restrictive on small employers and insured persons than the exclusion authorized in this section.

G. The superintendent shall adopt regulations to implement the provisions of this section.

History: Laws 1994, ch. 75, 32; 1997, ch. 243, 25.



Section 59A-23C-8 - Maintenance of records.

59A-23C-8. Maintenance of records.

A. Each small employer carrier shall maintain at its principal place of business a complete and detailed description of its rating practices and renewal underwriting practices, including information and documentation that demonstrate that its rating methods and practices are based upon commonly accepted actuarial assumptions and are in accordance with sound actuarial principles.

B. Each small employer carrier shall file each March 1 with the superintendent an actuarial certification that the carrier is in compliance with this section and that the rating methods of the insurer are actuarially sound. The certification shall include the index rate for all classes of business as of January 1. A copy of the certification shall be retained by the insurer at its principal place of business.

C. A small employer carrier shall make the information and documentation described in Subsection A of this section available to the superintendent upon request. The information shall be considered proprietary and trade secret information and shall not be subject to disclosure by the superintendent to persons outside of the department except as agreed to by the carrier or as ordered by a court of competent jurisdiction.

D. Each small employer carrier shall maintain at its principal place of business a complete copy of the disclosure of rating practices and renewability provided to the small employer for a period of three years during which time it shall be available to the superintendent upon request.

History: Laws 1991, ch. 153, 8.



Section 59A-23C-8.1 - Employer utilization and loss data availability.

59A-23C-8.1. Employer utilization and loss data availability.

Employer claims information, including utilization and loss experience under health insurance under a group health plan, a health benefit plan or a plan provided under Chapter 59A, Article 23C NMSA 1978 shall be made available only upon the request of and to employers of employees with such coverage within sixty days of an employer's written request to the carrier for such information, provided the employer's coverage extends to no less than twenty-five individual employees, regardless of whether family coverage is included. In providing such utilization data, carriers shall not reveal information that permits identification of an individual insured or the insured's family or the specific conditions for which coverage was provided.

History: Laws 2003, ch. 252, 3.



Section 59A-23C-9 - Discretion of the superintendent.

59A-23C-9. Discretion of the superintendent.

The superintendent may suspend all or any part of Section 5 [59A-23C-5 NMSA 1978] of the Small Group Rate and Renewability Act as to the premium rates applicable to one or more small employers for one or more rating periods upon a filing by the small employer carrier and a finding by the superintendent that either the suspension is reasonable in light of the financial condition of the carrier or that the suspension would enhance the efficiency and fairness of the marketplace for small employer health benefits.

History: Laws 1991, ch. 153, 9.



Section 59A-23C-10 - Health insurers; direct services.

59A-23C-10. Health insurers; direct services.

A. A health insurer shall make reimbursement for direct services at a level not less than eighty-five percent of premiums across all health product lines over the preceding three calendar years, but not earlier than calendar year 2010, as determined by reports filed with the office of superintendent of insurance. Nothing in this subsection shall be construed to preclude a purchaser from negotiating an agreement with a health insurer that requires a higher amount of premiums paid to be used for reimbursement for direct services for one or more products or for one or more years.

B. An insurer that fails to comply with the eighty-five percent reimbursement requirement in Subsection A of this section shall issue a dividend or credit against future premiums to all policyholders in an amount sufficient to assure that the benefits paid in the preceding three calendar years plus the amount of the dividends or credits equal eighty-five percent of the premiums collected in the preceding three calendar years. If the insurer fails to issue the dividend or credit in accordance with the requirements of this section, the superintendent shall enforce the requirements and may pursue any other penalties as provided by law, including general penalties pursuant to Section 59A-1-18 NMSA 1978.

C. After notice and hearing, the superintendent may adopt and promulgate reasonable rules necessary and proper to carry out the provisions of this section.

D. For the purposes of this section:

(1) "direct services" means services rendered to an individual by a health insurer or a health care practitioner, facility or other provider, including case management, disease management, health education and promotion, preventive services, quality incentive payments to providers and any portion of an assessment that covers services rather than administration and for which an insurer does not receive a tax credit pursuant to the Medical Insurance Pool Act or the Health Insurance Alliance Act [repealed]; provided, however, that "direct services" does not include care coordination, utilization review or management or any other activity designed to manage utilization or services;

(2) "health insurer" means a person duly authorized to transact the business of health insurance in the state pursuant to the Insurance Code but does not include a person that only issues a limited-benefit policy intended to supplement major medical coverage, including medicare supplement, vision, dental, disease-specific, accident-only or hospital indemnity-only insurance policies, or that only issues policies for long-term care or disability income; and

(3) "premium" means all income received from individuals and private and public payers or sources for the procurement of health coverage, including capitated payments, self-funded administrative fees, self-funded claim reimbursements, recoveries from third parties or other insurers and interests less any premium tax paid pursuant to Section 59A-6-2 NMSA 1978 and fees associated with participating in a health insurance exchange that serves as a clearinghouse for insurance.

History: Laws 2010, ch. 94, 2; 2013, ch. 74, 28.






Article 23D - Medical Care Savings Accounts

Section 59A-23D-1 - Short title.

59A-23D-1. Short title.

Chapter 59A, Article 23D NMSA 1978 may be cited as the "Medical Care Savings Account Act".

History: Laws 1995, ch. 93, 1; 1997, ch. 243, 26; 1997, ch. 254, 1.



Section 59A-23D-2 - Definitions.

59A-23D-2. Definitions.

As used in the Medical Care Savings Account Act:

A. "account administrator" means any of the following that administers medical care savings accounts:

(1) a national or state-chartered bank, savings and loan association, savings bank or credit union;

(2) a trust company authorized to act as a fiduciary in this state;

(3) an insurance company or health maintenance organization authorized to do business in this state pursuant to the Insurance Code; or

(4) a person approved by the federal secretary of health and human services;

B. "deductible" means the total covered medical expense an employee or the employee's dependents must pay prior to any payment by a qualified higher deductible health plan for a calendar year;

C. "department" means the office of superintendent of insurance;

D. "dependent" means:

(1) a spouse;

(2) an unmarried or unemancipated child of the employee who is a minor and who is:

(a) a natural child;

(b) a legally adopted child;

(c) a stepchild living in the same household who is primarily dependent on the employee for maintenance and support;

(d) a child for whom the employee is the legal guardian and who is primarily dependent on the employee for maintenance and support, as long as evidence of the guardianship is evidenced in a court order or decree; or

(e) a foster child living in the same household, if the child is not otherwise provided with health care or health insurance coverage;

(3) an unmarried child described in Subparagraphs (a) through (e) of Paragraph (2) of this subsection who is between the ages of eighteen and twenty-five; or

(4) a child over the age of eighteen who is incapable of self-sustaining employment by reason of mental retardation or physical handicap and who is chiefly dependent on the employee for support and maintenance;

E. "eligible individual" means an individual who with respect to any month:

(1) is covered under a qualified higher deductible health plan as of the first day of that month;

(2) is not, while covered under a qualified higher deductible health plan, covered under a health plan that:

(a) is not a qualified higher deductible health plan; and

(b) provides coverage for a benefit that is covered under the qualified higher deductible health plan; and

(3) is covered by a qualified higher deductible health plan that is established and maintained by the employer of the individual or of the spouse of the individual;

F. "eligible medical expense" means an expense paid by the employee for medical care described in Section 213(d) of the Internal Revenue Code of 1986 that is deductible for federal income tax purposes to the extent that those amounts are not compensated for by insurance or otherwise;

G. "employee" includes a self-employed individual;

H. "employer" includes a self-employed individual;

I. "medical care savings account" or "savings account" means an account established by an employer in the United States exclusively for the purpose of paying the eligible medical expenses of the employee or dependent, but only if the written governing instrument creating the trust meets the following requirements:

(1) except in the case of a rollover contribution, no contribution will be accepted:

(a) unless it is in cash; or

(b) to the extent the contribution, when added to previous contributions to the trust for the calendar year, exceeds seventy-five percent of the highest annual limit deductible permitted pursuant to the Medical Care Savings Account Act;

(2) no part of the trust assets will be invested in life insurance contracts;

(3) the assets of the trust will not be commingled with other property except in a common trust fund or common investment fund; and

(4) the interest of an individual in the balance in the individual's account is nonforfeitable;

J. "program" means the medical care savings account program established by an employer for employees; and

K. "qualified higher deductible health plan" means a health coverage policy, certificate or contract that provides for payments for covered health care benefits that exceed the policy, certificate or contract deductible, that is purchased by an employer for the benefit of an employee and that has the following deductible provisions:

(1) self-only coverage with an annual deductible of not less than one thousand five hundred dollars ($1,500) or more than two thousand two hundred fifty dollars ($2,250) and a maximum annual out-of-pocket expense requirement of three thousand dollars ($3,000), not including premiums;

(2) family coverage with an annual deductible of not less than three thousand dollars ($3,000) or more than four thousand five hundred dollars ($4,500) and a maximum annual out-of-pocket expense requirement of five thousand five hundred dollars ($5,500), not including premiums; and

(3) preventive care coverage may be provided within the policies without the preventive care being subjected to the qualified higher deductibles.

History: Laws 1995, ch. 93, 2; 1997, ch. 243, 27; 1997, ch. 254, 2; 2003, ch. 391, 4; 2013, ch. 74, 29.



Section 59A-23D-3 - Account administrator; registration with department; department powers and duties.

59A-23D-3. Account administrator; registration with department; department powers and duties.

A. An account administrator shall register annually with the department and pay an annual registration fee of twenty-five dollars ($25.00). The registration fee shall be deposited in the general fund. Registration as an account administrator does not affect the regulation of a bank, savings and loan association, credit union, trust company or insurance company as otherwise provided by law.

B. An account administrator shall provide to the department annually a list of the employers for whom it provides account administration and the number of employees and dependents for whom it administers accounts. The information shall be provided in the form requested by the department. The department may request other information it deems appropriate from the account administrator; provided, however, that the department shall not request any information about an individual employee or dependent unless a complaint has been filed with the department by that employee or dependent and the information is required to investigate the complaint.

C. The department may receive, investigate and settle complaints about medical care savings accounts and account administrators or it may refer complaints to other appropriate agencies.

D. The department, beginning January 1, 1998, shall adjust annually the deductible for qualified higher deductible health plans to reflect the adjustment allowed by the Internal Revenue Code of 1986 for medical savings accounts.

History: Laws 1995, ch. 93, 3; 1997, ch. 243, 28; 1997, ch. 254, 3.



Section 59A-23D-4 - Medical care savings account program.

59A-23D-4. Medical care savings account program.

A. Except as otherwise provided by statute, contract or collective bargaining agreement, an employer may establish a medical care savings account program for his employees.

B. In establishing the program, the employer shall:

(1) provide a qualified higher deductible health plan for the benefit of his employees;

(2) contribute to medical care savings accounts for the employees; and

(3) appoint an account administrator to administer the savings accounts.

C. Principal contributed to and interest earned on a medical care savings account and money paid for eligible medical expenses are exempt from taxation under the Income Tax Act [7-2-1 NMSA 1978].

D. Before establishing a program, the employer shall notify all employees in writing of the federal tax status of the program and how federal income taxation affects New Mexico income taxes.

E. Any compensation required by the account administrator to administer the program shall be paid by the employer, and the employer shall not require the employee to contribute to such compensation while the employee participates in the program. If the employee ceases to participate in the program, he shall be responsible for costs associated with his account.

F. Nothing in the Medical Care Savings Account Act prohibits the employer from requiring the employee to contribute to the qualified higher deductible health plan or the medical care savings account.

G. Nothing in the Medical Care Savings Account Act requires an employee to participate in a program. The employer shall offer the program to all employees on a nondiscriminatory basis.

History: Laws 1995, ch. 93, 4; 2001, ch. 194, 1.



Section 59A-23D-5 - Account administrator; employer and employee responsibilities.

59A-23D-5. Account administrator; employer and employee responsibilities.

A. An employer, in conjunction with an account administrator, shall provide a current written statement to employees that details how money in their medical care savings accounts is or will be invested and the rate of return employees may reasonably anticipate on the investment of the savings accounts. The account administrator shall file the statement with the department.

B. Except as provided in Section 59A-23D-6 NMSA 1978, money in a savings account shall be used solely for the purpose of paying the eligible medical expenses of an employee and his dependents.

C. Payments may be made by the employee directly to a health care provider through the use of a debit card or check that accesses the employee's medical savings account. If the account administrator determines that the employee paid for goods or services that do not qualify as eligible medical expenses, the employee shall be required to reimburse his medical savings account, and he shall be liable for any federal and state taxes and penalties. If the employee chooses to be reimbursed for eligible medical expenses, the account administrator shall reimburse the employee from the employee's medical care savings account. When seeking reimbursement, the employee shall submit documentation of eligible medical expenses paid by the employee.

D. If an employer makes contributions to a program on a periodic installment basis, the employer may advance to an employee, interest free, an amount necessary to cover eligible medical expenses incurred that exceed the amount in the employee's savings account if the employee agrees to repay the advance from future installments or when he ceases to be an employee of the employer or a participant in the program. Such advances shall be exempt from taxation under the Income Tax Act [7-2-1 NMSA 1978].

History: Laws 1995, ch. 93, 5; 1997, ch. 243, 29; 1997, ch. 254, 4; 2001, ch. 194, 2.



Section 59A-23D-6 - Withdrawals.

59A-23D-6. Withdrawals.

A. An employee may withdraw money without penalty from his medical care savings account for a purpose other than payment of eligible medical expenses when the employee attains the age specified in Section 1811 of the Social Security Act. An employee may also withdraw money without penalty for payment of coverage for:

(1) a health plan during any period of continuation coverage required under any federal law;

(2) a qualified long-term care insurance contract as defined by Section 7702B(6) of the Internal Revenue Code of 1986; or

(3) a health plan during a period in which the person is receiving unemployment compensation under any federal or state law.

B. Except as provided in Subsection A of this section, if an employee withdraws money from the employee's medical care savings account that is not used exclusively to pay eligible medical expenses of the employee or a dependent, it shall be included in the gross income of the employee for taxation purposes.

C. Except as provided in Subsection A of this section, if an employee withdraws money from the employee's medical care savings account for a purpose other than a rollover to a new account administrator:

(1) the amount of the withdrawal shall be considered gross income to the employee and subject to taxation; and

(2) the administrator shall also consider as a withdrawal on behalf of the employee a penalty equal to fifteen percent of the amount of the withdrawal and shall consider this as gross income to the employee for taxation purposes.

D. If a person is no longer employed by an employer that participates in a program or if an employee chooses to cease participating in the program, the person or employee shall, within sixty days of his final day of employment or participation:

(1) request, in writing, the rollover of his savings account to a new account administrator;

(2) request, in writing, that the former employer's account administrator continue to administer the savings account, including in the request an agreement to pay the cost, if any, of account administration on that savings account; or

(3) withdraw the money from the savings account subject to the provisions of Subsection C of this section, if the withdrawal is not for the purpose of a rollover when within sixty days of the receipt of the funds they are placed with a new account administrator.

E. No more than sixty days after the date of notification by the employee pursuant to Subsection D of this section, the account administrator shall:

(1) transfer the savings account to a new account administrator as requested;

(2) agree, in writing, to continue to act as the account administrator for the savings account; or

(3) mail a check to the person or employee at his last known address for the amount in the account as of the day the check was issued.

F. Upon the death of an employee, the account administrator shall distribute the principal and accumulated interest of the savings account to the estate of the employee.

History: Laws 1995, ch. 93, 6; 1997, ch. 243, 30; 1997, ch. 254, 5; 2001, ch. 194, 3.



Section 59A-23D-7 - Report.

59A-23D-7. Report.

A. The superintendent shall report to the legislature on or before December 1, 1999 on the availability of health care coverage pursuant to the Medical Care Savings Account Act and the market share of programs in comparison with traditional employer-provided health insurance programs; the results of a survey of employer and employee satisfaction with programs; and the results of a loss ratio study relative to programs.

B. The superintendent shall adopt and promulgate regulations for enforcing and administering the provisions of the Medical Care Savings Account Act.

History: Laws 1995, ch. 93, 7; 1997, ch. 243, 31; 1997, ch. 254, 6.






Article 23E - Health Insurance Portability

Section 59A-23E-1 - Short title.

59A-23E-1. Short title.

Chapter 59A, Article 23E NMSA 1978 may be cited as the "Health Insurance Portability Act".

History: Laws 1997, ch. 243, 1; 1998, ch. 41, 5.



Section 59A-23E-2 - Definitions.

59A-23E-2. Definitions.

As used in the Health Insurance Portability Act:

A. "affiliation period" means a period that must expire before health insurance coverage offered by a health maintenance organization becomes effective;

B. "beneficiary" means that term as defined in Section 3(8) of the federal Employee Retirement Income Security Act of 1974;

C. "bona fide association" means an association that:

(1) has been actively in existence for five or more years;

(2) has been formed and maintained in good faith for purposes other than obtaining insurance;

(3) does not condition membership in the association on any health status related factor relating to an individual, including an employee or a dependent of an employee;

(4) makes health insurance coverage offered through the association available to all members regardless of any health status related factor relating to the members or individuals eligible for coverage through a member; and

(5) does not offer health insurance coverage to an individual through the association except in connection with a member of the association;

D. "church plan" means that term as defined pursuant to Section 3(33) of the federal Employee Retirement Income Security Act of 1974;

E. "COBRA" means the federal Consolidated Omnibus Budget Reconciliation Act of 1985;

F. "COBRA continuation provision" means:

(1) Section 4980 of the Internal Revenue Code of 1986, except for Subsection (f)(1) of that section as it relates to pediatric vaccines;

(2) Part 6 of Subtitle B of Title 1 of the federal Employee Retirement Income Security Act of 1974 except for Section 609 of that part; or

(3) Title 22 of the federal Health Insurance Portability and Accountability Act of 1996;

G. "creditable coverage" means, with respect to an individual, coverage of the individual pursuant to:

(1) a group health plan;

(2) health insurance coverage;

(3) Part A or Part B of Title 18 of the Social Security Act;

(4) Title 19 of the Social Security Act except coverage consisting solely of benefits pursuant to Section 1928 of that title;

(5) 10 USCA Chapter 55;

(6) a medical care program of the Indian health service or of an Indian nation, tribe or pueblo;

(7) the Comprehensive Health Insurance Pool Act [Medical Insurance Pool Act] [Chapter 59A, Article 54 NMSA 1978];

(8) a health plan offered pursuant to 5 USCA Chapter 89;

(9) a public health plan as defined in federal regulations; or

(10) a health benefit plan offered pursuant to Section 5(e) of the federal Peace Corps Act;

H. "employee" means that term as defined in Section 3(6) of the federal Employee Retirement Income Security Act of 1974;

I. "employer" means:

(1) a person who is an employer as that term is defined in Section 3(5) of the federal Employee Retirement Income Security Act of 1974, and who employs two or more employees; and

(2) a partnership in relation to a partner pursuant to Section 59A-23E-17 NMSA 1978;

J. "employer contribution rule" means a requirement relating to the minimum level or amount of employer contribution toward the premium for enrollment of participants and beneficiaries;

K. "enrollment date" means, with respect to an individual covered under a group health plan or health insurance coverage, the date of enrollment of the individual in the plan or coverage or, if earlier, the first day of the waiting period for enrollment;

L. "excepted benefits" means benefits furnished pursuant to the following:

(1) coverage only accident or disability income insurance;

(2) coverage issued as a supplement to liability insurance;

(3) liability insurance;

(4) workers' compensation or similar insurance;

(5) automobile medical payment insurance;

(6) credit-only insurance;

(7) coverage for on-site medical clinics;

(8) other similar insurance coverage specified in regulations under which benefits for medical care are secondary or incidental to other benefits;

(9) the following benefits if offered separately:

(a) limited scope dental or vision benefits;

(b) benefits for long-term care, nursing home care, home health care, community-based care or any combination of those benefits; and

(c) other similar limited benefits specified in regulations;

(10) the following benefits, offered as independent noncoordinated benefits:

(a) coverage only for a specified disease or illness; or

(b) hospital indemnity or other fixed indemnity insurance; and

(11) the following benefits if offered as a separate insurance policy:

(a) medicare supplemental health insurance as defined pursuant to Section 1882(g)(1) of the Social Security Act; and

(b) coverage supplemental to the coverage provided pursuant to Chapter 55 of Title 10 USCA and similar supplemental coverage provided to coverage pursuant to a group health plan;

M. "federal governmental plan" means a governmental plan established or maintained for its employees by the United States government or an instrumentality of that government;

N. "governmental plan" means that term as defined in Section 3(32) of the federal Employee Retirement Income Security Act of 1974 and includes a federal governmental plan;

O. "group health insurance coverage" means health insurance coverage offered in connection with a group health plan;

P. "group health plan" means an employee welfare benefit plan as defined in Section 3(1) of the federal Employee Retirement Income Security Act of 1974 to the extent that the plan provides medical care and includes items and services paid for as medical care to employees or their dependents as defined under the terms of the plan directly or through insurance, reimbursement or otherwise;

Q. "group participation rule" means a requirement relating to the minimum number of participants or beneficiaries that must be enrolled in relation to a specified percentage or number of eligible individuals or employees of an employer;

R. "health insurance coverage" means benefits consisting of medical care provided directly, through insurance or reimbursement, or otherwise, and items, including items and services paid for as medical care, pursuant to any hospital or medical service policy or certificate, hospital or medical service plan contract or health maintenance organization contract offered by a health insurance issuer;

S. "health insurance issuer" means an insurance company, insurance service or insurance organization, including a health maintenance organization, that is licensed to engage in the business of insurance in the state and that is subject to state law that regulates insurance within the meaning of Section 514(b)(2) of the federal Employee Retirement Income Security Act of 1974, but "health insurance issuer" does not include a group health plan;

T. "health maintenance organization" means:

(1) a federally qualified health maintenance organization;

(2) an organization recognized pursuant to state law as a health maintenance organization; or

(3) a similar organization regulated pursuant to state law for solvency in the same manner and to the same extent as a health maintenance organization defined in Paragraph (1) or (2) of this subsection;

U. "health status related factor" means any of the factors described in Section 2702(a)(1) of the federal Health Insurance Portability and Accountability Act of 1996;

V. "individual health insurance coverage" means health insurance coverage offered to an individual in the individual market, but "individual health insurance coverage" does not include short-term limited duration insurance;

W. "individual market" means the market for health insurance coverage offered to individuals other than in connection with a group health plan;

X. "large employer" means, in connection with a group health plan and with respect to a calendar year and a plan year, an employer who employed an average of at least fifty-one employees on business days during the preceding calendar year and who employs at least two employees on the first day of the plan year;

Y. "large group market" means the health insurance market under which individuals obtain health insurance coverage on behalf of themselves and their dependents through a group health plan maintained by a large employer;

Z. "late enrollee" means, with respect to coverage under a group health plan, a participant or beneficiary who enrolls under the plan other than during:

(1) the first period in which the individual is eligible to enroll under the plan; or

(2) a special enrollment period pursuant to Sections 59A-23E-8 and 59A-23E-9 NMSA 1978;

AA. "medical care" means:

(1) services consisting of the diagnosis, cure, mitigation, treatment or prevention of human disease or provided for the purpose of affecting any structure or function of the human body; and

(2) transportation services primarily for and essential to provision of the services described in Paragraph (1) of this subsection;

BB. "network plan" means health insurance coverage of a health insurance issuer under which the financing and delivery of medical care are provided through a defined set of providers under contract with the issuer;

CC. "nonfederal governmental plan" means a governmental plan that is not a federal governmental plan;

DD. "participant" means:

(1) that term as defined in Section 3(7) of the federal Employee Retirement Income Security Act of 1974;

(2) a partner in relationship to a partnership in connection with a group health plan maintained by the partnership; and

(3) a self-employed individual in connection with a group health plan maintained by the self-employed individual;

EE. "placed for adoption" means a child has been placed with a person who assumes and retains a legal obligation for total or partial support of the child in anticipation of adoption of the child;

FF. "plan sponsor" means that term as defined in Section 3(16)(B) of the federal Employee Retirement Income Security Act of 1974;

GG. "preexisting condition exclusion" means a limitation or exclusion of benefits relating to a condition based on the fact that the condition was present before the date of the coverage for the benefits whether or not any medical advice, diagnosis, care or treatment was recommended before that date, but genetic information is not included as a preexisting condition for the purposes of limiting or excluding benefits in the absence of a diagnosis of the condition related to the genetic information;

HH. "small employer" means, in connection with a group health plan and with respect to a calendar year and a plan year, an employer who employed an average of at least two but not more than fifty employees on business days during the preceding calendar year and who employs at least two employees on the first day of the plan year;

II. "small group market" means the health insurance market under which individuals obtain health insurance coverage through a group health plan maintained by a small employer;

JJ. "state law" means laws, decisions, rules, regulations or state action having the effect of law; and

KK. "waiting period" means, with respect to a group health plan and an individual who is a potential participant or beneficiary in the plan, the period that must pass with respect to the individual before the individual is eligible to be covered for benefits under the terms of the plan.

History: Laws 1997, ch. 243, 2; 1998, ch. 41, 6.



Section 59A-23E-3 - Group health plan; group health insurance; limitation on preexisting condition exclusion period; crediting for periods of previous coverage.

59A-23E-3. Group health plan; group health insurance; limitation on preexisting condition exclusion period; crediting for periods of previous coverage.

Except as provided in Section 59A-23E-4 NMSA 1978, a group health plan and a health insurance issuer offering group health insurance coverage may, with respect to a participant or beneficiary, impose a preexisting condition exclusion only if:

A. the exclusion relates to a condition, physical or mental, regardless of the cause of the condition, for which medical advice, diagnosis, care or treatment was recommended or received within the six-month period ending on the enrollment date;

B. the exclusion extends for a period of not more than six months, or eighteen months in the case of a late enrollee, after the enrollment date; and

C. the period of the exclusion is reduced by the aggregate of the periods of creditable coverage applicable to the participant or beneficiary as of the enrollment date.

History: Laws 1997, ch. 243, 3; 1998, ch. 41, 7.



Section 59A-23E-4 - Group health plan; group health insurance; prohibition of exclusions in certain cases.

59A-23E-4. Group health plan; group health insurance; prohibition of exclusions in certain cases.

A. A group health plan or a health insurer offering group health insurance shall not impose a preexisting condition exclusion:

(1) in the case of an individual who, as of the last day of the thirty-day period beginning with the date of birth, is covered under creditable coverage;

(2) that excludes a child who is adopted or placed for adoption before his eighteenth birthday and who, as of the last day of the thirty-day period beginning on and following the date of the adoption or placement for adoption, is covered under creditable coverage; or

(3) that relates to or includes pregnancy as a preexisting condition.

B. The provisions of Paragraphs (1) and (2) of Subsection A of this section do not apply to any individual after the end of the first continuous sixty-three-day period during which the individual was not covered under any creditable coverage.

History: Laws 1997, ch. 243, 4; 1998, ch. 41, 8.



Section 59A-23E-5 - Group health plan; rules for crediting previous coverage.

59A-23E-5. Group health plan; rules for crediting previous coverage.

A. A period of creditable coverage shall not be counted with respect to enrollment of an individual under a group health plan if, after the period and before the enrollment date, there was a ninety-five-day continuous period during which the individual was not covered under any creditable coverage.

B. In determining the continuous period for the purpose of Subsection A of this section, any period that an individual is in a waiting period for any coverage under a group health plan or for group health insurance coverage or is in an affiliation period shall not be counted.

History: Laws 1997, ch. 243, 5; 1998, ch. 41, 9; 2008, ch. 87, 3.



Section 59A-23E-6 - Group health plan; group health insurance; method of crediting coverage; election; notice of election.

59A-23E-6. Group health plan; group health insurance; method of crediting coverage; election; notice of election.

A. Except as provided in Subsection B of this section, for purposes of applying Subsection C of Section 59A-23E-3 NMSA 1978 a group health plan and a health insurance issuer offering group health insurance coverage shall count a period of creditable coverage without regard to the specific benefits covered during the period.

B. A group health plan or a health insurance issuer offering group health insurance coverage may elect to apply Subsection C of Section 59A-23E-3 NMSA 1978 based on coverage of benefits within each of several classes or categories of benefits specified in regulations rather than as provided in Subsection A of this section. The election shall be made uniformly for all participants and beneficiaries. If the election is made, a group health plan or an issuer shall count a period of creditable coverage with respect to any class or category of benefits if any level of benefits is covered within the class or category.

C. A group health plan making an election pursuant to Subsection B of this section, whether or not health insurance coverage is provided in connection with the plan, shall:

(1) prominently state in disclosure statements concerning the plan, and state to each enrollee at the time of enrollment under the plan, that the plan has made the election; and

(2) include in the statements made a description of the effect of this election.

D. A health insurance issuer offering group health insurance coverage in the small or large group market making an election pursuant to Subsection B of this section shall:

(1) prominently state in disclosure statements concerning the coverage, and state to each employer at the time of the offer or sale of the coverage, that the issuer has made the election; and

(2) include in the statements made a description of the effect of this election.

History: Laws 1997, ch. 243, 6; 1998, ch. 41, 10.



Section 59A-23E-7 - Group health plan; group health insurance; certification and disclosure of coverage.

59A-23E-7. Group health plan; group health insurance; certification and disclosure of coverage.

A. Periods of creditable coverage with respect to an individual shall be established through the certification required by this section. A group health plan and a health insurance issuer offering group health insurance coverage shall provide the certification described in Subsection B of this section:

(1) at the time an individual ceases to be covered under the plan or otherwise becomes covered under a COBRA continuation provision, to the extent practicable, at a time consistent with notices required pursuant to any COBRA continuation provision;

(2) in the case of an individual becoming covered under a COBRA continuation provision, at the time the individual ceases to be covered under that provision; and

(3) on the request on behalf of an individual made not later than twenty-four months after the date of cessation of the coverage described in Paragraph (1) or (2) of this subsection, whichever is later.

B. The required certification is a written certification of:

(1) the period of creditable coverage of the individual under the plan and the coverage, if any, under the COBRA continuation provision; and

(2) the waiting period, if any, and affiliation period, if applicable, imposed with respect to the individual for any coverage under the plan.

C. To the extent that medical care pursuant to a group health plan is provided pursuant to group health insurance coverage, the plan satisfies the certification requirement of this section if the health insurance issuer offering the coverage provides for the certification pursuant to this section.

D. If a group health plan or health insurance issuer that has made an election pursuant to Subsection B of Section 59A-23E-6 NMSA 1978 enrolls an individual for coverage under the plan or insurance and the individual provides a certification pursuant to this section, the entity providing the individual that certification:

(1) shall upon request of the plan or issuer promptly disclose to the requester information on coverage of classes and categories of health benefits available under the entity's plan or coverage; and

(2) may charge the requesting plan or issuer the reasonable cost of disclosing the required information.

History: Laws 1997, ch. 243, 7; 1998, ch. 41, 11.



Section 59A-23E-8 - Group health plan; group health insurance; special enrollment periods for individuals losing other coverage.

59A-23E-8. Group health plan; group health insurance; special enrollment periods for individuals losing other coverage.

A group health plan and a health insurance issuer offering group health insurance coverage in connection with a group health plan shall permit an employee who is eligible but not enrolled for coverage under the terms of the plan, or a dependent of the employee if the dependent is eligible but not enrolled for coverage, to enroll for coverage under the terms of the plan if:

A. the employee or dependent was covered under a group health plan or had health insurance coverage at the time coverage was previously offered to the employee or dependent;

B. the employee stated in writing at the time coverage was offered that coverage under a group health plan or health insurance coverage was the reason for declining enrollment, but only if the plan sponsor or issuer required such a statement at the time and provided the employee with notice of that requirement and the consequences of the requirement at the time;

C. the employee's or dependent's coverage described in Subsection A of this section was:

(1) under a COBRA continuation provision and the coverage under that provision was exhausted; or

(2) not under a COBRA continuation provision and either the coverage was terminated as a result of loss of eligibility for the coverage, including as a result of legal separation, divorce, death, termination of employment or reduction in the number of hours of employment, or employer contributions toward the coverage were terminated; and

D. under the terms of the plan, the employee requested enrollment not later than thirty days after the date of exhaustion of coverage described in Paragraph (1) of Subsection C of this section or termination of coverage or employer contribution described in Paragraph (2) of Subsection C of this section.

History: Laws 1997, ch. 243, 8; 1998, ch. 41, 12.



Section 59A-23E-9 - Group health plan; special enrollment periods for dependent beneficiaries.

59A-23E-9. Group health plan; special enrollment periods for dependent beneficiaries.

A. A group health plan shall provide for a dependent special enrollment period described in Subsection B of this section during which a person may be enrolled under the plan as a dependent of the individual, and in the case of the birth or adoption of a child, the spouse of the individual may be enrolled as a dependent of the individual if the spouse is otherwise eligible for coverage, if:

(1) the plan makes coverage available to a dependent of an individual;

(2) the individual is a participant under the plan or has met any waiting period applicable to becoming a participant and is eligible to be enrolled under the plan but for a failure to enroll during a previous enrollment period; and

(3) the person has become the dependent of the individual through marriage, birth, adoption or placement for adoption.

B. A dependent special enrollment period pursuant to this subsection shall be for a period of not less than thirty days and shall begin on the later of:

(1) the date dependent coverage is made available; or

(2) the date of the marriage, birth, adoption or placement for adoption described in Subsection A of this section.

C. If an individual seeks to enroll a person as a dependent during the first thirty days of a dependent special enrollment period, the coverage of the dependent becomes effective:

(1) in the case of marriage, not later than the first day of the first month beginning after the date the completed request for enrollment is received;

(2) in the case of birth, as of the date of the birth; or

(3) in the case of adoption or placement for adoption, the date of the adoption or placement.

History: Laws 1997, ch. 243, 9; 1998, ch. 41, 13.



Section 59A-23E-10 - Group health plan; group health insurance; use of affiliation period by health maintenance organizations as alternative to preexisting condition exclusion.

59A-23E-10. Group health plan; group health insurance; use of affiliation period by health maintenance organizations as alternative to preexisting condition exclusion.

A. A health maintenance organization that offers health insurance coverage in connection with a group health plan and does not impose any preexisting condition exclusion allowed pursuant to Section 59A-23E-3 NMSA 1978 with respect to any particular coverage option may impose an affiliation period for the coverage option if that period:

(1) is applied uniformly without regard to any health status related factors; and

(2) does not exceed two months, or three months in the case of a late enrollee.

B. During an affiliation period, a health maintenance organization is not required to provide health care services or benefits to a participant or beneficiary, and it shall not charge a premium to a participant or beneficiary for any coverage.

C. An affiliation period begins to run on the enrollment date and shall run concurrently with any waiting period under the plan.

D. A health maintenance organization described in Subsection A of this section may use alternative methods different from those described in that subsection to address adverse selection as approved by the superintendent.

History: Laws 1997, ch. 243, 10; 1998, ch. 41, 14.



Section 59A-23E-11 - Group health plan; group health insurance; prohibiting discrimination based on health status against individual participants and beneficiaries in eligibility to enroll.

59A-23E-11. Group health plan; group health insurance; prohibiting discrimination based on health status against individual participants and beneficiaries in eligibility to enroll.

A. Except as provided in Subsection B of this section, a group health plan and a health insurance issuer offering group health insurance coverage in connection with a group health plan shall not establish rules for eligibility or continued eligibility of any individual to enroll or continue to participate in a health plan based on any of the following health status related factors in relation to the individual or a dependent of the individual:

(1) health status;

(2) medical condition, including both physical and mental illnesses;

(3) claims experience;

(4) receipt of health care;

(5) medical history;

(6) genetic information;

(7) evidence of insurability, including conditions arising out of acts of domestic violence; or

(8) disability.

B. To the extent consistent with the provisions of Section 59A-23E-3 NMSA 1978, the provisions of Subsection A of this section do not require a group health plan or group health insurance coverage to provide particular benefits other than those provided under the terms of the plan or coverage or to prevent the plan or coverage from establishing limitations or restrictions on the amount, level, extent or nature of the benefits or coverage for similarly situated individuals enrolled in the plan or coverage.

History: Laws 1997, ch. 243, 11; 1998, ch. 41, 15.



Section 59A-23E-12 - Group health plan; group health insurance; prohibiting discrimination based on health status against individual participants and beneficiaries in premium contributions.

59A-23E-12. Group health plan; group health insurance; prohibiting discrimination based on health status against individual participants and beneficiaries in premium contributions.

A. Except as provided in Subsection B of this section, a group health plan and a health insurance issuer offering group health insurance coverage in connection with a group health plan shall not require an individual as a condition to enroll or continue to participate in a health plan to pay a premium or contribution that is greater than the premium or contribution for a similarly situated individual enrolled in the plan on the basis of the health status related factors specified in Subsection A of Section 59A-23E-11 NMSA 1978 in relation to the individual or a person enrolled under the plan as a dependent of the individual.

B. The provisions of Subsection A of this section do not restrict the amount that an employer may be charged for coverage under a group health plan and do not prevent a group health plan or a health insurance issuer offering group health insurance coverage from establishing premium discounts or rebates or modifying otherwise applicable copayments or deductibles in return for adherence to programs of health promotion and disease prevention.

History: Laws 1997, ch. 243, 12; 1998, ch. 41, 16.



Section 59A-23E-13 - Health insurance issuers; guaranteed availability of coverage for employers in small group market; exceptions for network plans, insufficient financial capacity and bona fide associations; employer contribution rules.

59A-23E-13. Health insurance issuers; guaranteed availability of coverage for employers in small group market; exceptions for network plans, insufficient financial capacity and bona fide associations; employer contribution rules.

A. Except as provided in Subsections B through G of this section, a health insurance issuer that offers health insurance coverage in the small group market shall:

(1) accept a small employer that applies for coverage;

(2) accept for enrollment under the offered coverage an eligible individual who applies for enrollment during the period in which the individual first becomes eligible to enroll under the terms of the group health plan; and

(3) not place a restriction on an eligible individual being a participant or a beneficiary that is inconsistent with Sections 59A-23E-11 and 59A-23E-12 NMSA 1978.

B. A health insurance issuer that offers health insurance coverage in the small group market through a network plan may:

(1) limit the employers that may apply for the coverage to those with eligible individuals who live, work or reside in the service area for the network plan; and

(2) deny coverage to employers within the service area for the network plan if the issuer has demonstrated to the superintendent that it:

(a) will not have the capacity to deliver services adequately to enrollees of any additional groups because of its obligations to existing group contract holders and enrollees; and

(b) is applying this exception uniformly to all employers without regard to the claims experience of those employers, their employees and their dependents or any health status related factor relating to those employees and dependents.

C. A health insurance issuer, upon denying insurance coverage in any service area pursuant to the provisions of Subsection B of this section, shall not offer coverage in the small group market within the service area for a period of one hundred eighty days after the date coverage is denied.

D. A health insurance issuer may deny health insurance coverage in the small group market if the issuer has demonstrated to the superintendent that it:

(1) does not have the financial reserves necessary to underwrite additional coverage; and

(2) is applying this exception uniformly to all employers in the small group market in the state consistent with state law and without regard to the claims experience of those employers, their employees and their dependents or any health status related factor relating to those employees and dependents.

E. A health insurance issuer upon denying health insurance coverage in connection with group health plans pursuant to Subsection D of this section shall not offer coverage in connection with group health plans in the small group market in the state for a period of one hundred eighty days after the date coverage is denied or until the issuer has demonstrated to the superintendent that the issuer has sufficient financial reserves to underwrite the additional coverage, whichever is later. The superintendent may provide for the application of this subsection on a service-area-specific basis.

F. The requirement of Subsection A of this section does not apply to health insurance coverage offered by a health insurance issuer if the coverage is made available in the small group market only through one or more bona fide associations.

G. Subsection A of this section does not preclude a health insurance issuer from establishing employer contribution rules or group participation rules for the offering of health insurance coverage in connection with a group health plan in the small group market.

H. As used in this section, "eligible individual" means, with respect to a health insurance issuer that offers health insurance coverage to a small employer in connection with a group health plan in the small group market, an individual whose eligibility shall be determined:

(1) in accordance with the terms of the plan;

(2) as provided by the issuer under the rules of the issuer that are uniformly applicable in the state to small employers in the small group market; and

(3) in accordance with Insurance Code provisions governing the issuer and the small group market.

History: Laws 1997, ch. 243, 13; 1998, ch. 41, 17.



Section 59A-23E-14 - Health insurance issuers; guaranteed renewability of coverage for employers in the small or large group market; requirement and exceptions to requirement.

59A-23E-14. Health insurance issuers; guaranteed renewability of coverage for employers in the small or large group market; requirement and exceptions to requirement.

A. Except as provided in Subsections B through G of this section, a health insurance issuer that offers health insurance coverage in the small or large group market in connection with a group health plan shall renew or continue that coverage in force at the option of the plan sponsor of the plan.

B. A health insurance issuer may refuse to renew or may discontinue health insurance coverage offered pursuant to Subsection A of this section if:

(1) the plan sponsor has failed to pay premiums or contributions in accordance with the terms of the health insurance coverage or the issuer has not received timely premium payments;

(2) the plan sponsor has performed an act or practice that constitutes fraud or made an intentional misrepresentation of a material fact under the terms of the coverage;

(3) the plan sponsor has failed to comply with a material plan provision relating to employer contribution or group participation rules permitted pursuant to Subsection G of Section 59A-23E-13 NMSA 1978;

(4) the issuer is ceasing to offer coverage in the market in accordance with Subsection C of this section;

(5) in the case of a health insurance issuer that offers health insurance coverage in the market through a network plan, there is no longer any enrollee in connection with that plan who lives, resides or works in the service area of the issuer or the area for which the issuer is authorized to do business and, in the case of the small group market, the issuer would deny enrollment with respect to the network plan pursuant to Paragraph (1) of Subsection B of Section 59A-23E-13 NMSA 1978; or

(6) in the case of health insurance coverage that is made available only through one or more bona fide associations, the membership of any employer in the association ceases, but only if the coverage is terminated pursuant to this paragraph uniformly without regard to any health status related factor relating to a covered individual.

C. A health insurance issuer may discontinue offering a particular type of group health insurance coverage offered in the small or large group market only if:

(1) the issuer provides notice to each plan sponsor provided coverage of this type in the market and to the participants and beneficiaries covered under the coverage of the discontinuation at least ninety days prior to the date of the discontinuation;

(2) the issuer offers to a plan sponsor provided coverage of this type in the market the option to purchase all, or in the case of the large group market, any, other health insurance coverage currently being offered by the issuer to a group health plan in that market; and

(3) in exercising the option to discontinue coverage of this type and in offering the option of coverage pursuant to Paragraph (2) of this subsection, the issuer acts uniformly without regard to the claims experience of those sponsors or any health status related factors relating to any participants or beneficiaries who may become eligible for that coverage.

D. If a health insurance issuer elects to discontinue offering all health insurance coverage in the small group market or the large group market, coverage may be discontinued only if:

(1) the issuer provides notice to the superintendent and to each plan sponsor and to participants and beneficiaries covered under the plan of the discontinuation at least one hundred eighty days prior to the date of discontinuation; and

(2) all health insurance issued or delivered for issuance in the state in the market is discontinued and coverage is not renewed.

E. After discontinuation pursuant to Subsection D of this section, the health insurance issuer shall not provide for the issuance of any health insurance coverage in the market involved during the five-year period beginning on the date of the discontinuation of the last health insurance coverage not renewed.

F. At the time of coverage renewal pursuant to Subsection A of this section, a health insurance issuer may modify the coverage for a product offered to a group health plan:

(1) in the large group market; or

(2) in the small group market if, for coverage available in that market other than through a bona fide association, the modification is effective on a uniform basis among group health plans with that product.

G. If health insurance coverage is made available by a health insurance issuer in the small or large group market to employers only through one or more associations, a reference to "plan sponsor" is deemed, with respect to coverage provided to an employer member of the association, to include a reference to that employer.

History: Laws 1997, ch. 243, 14; 1998, ch. 41, 18.



Section 59A-23E-15 - Disclosure of information by health insurance issuers; offering health insurance coverage to small employers.

59A-23E-15. Disclosure of information by health insurance issuers; offering health insurance coverage to small employers.

A. A health insurance issuer when offering health insurance coverage to a small employer shall:

(1) make a reasonable disclosure to the small employer, as part of its solicitation and sales materials, of the availability of information described in Subsection B of this section; and

(2) upon request of the small employer provide the information described.

B. Except as provided in Subsection D of this section, a health insurance issuer shall provide information pursuant to Subsection A of this section concerning:

(1) the provisions of coverage concerning the issuer's right to change premium rates and the factors that may affect changes in premium rates;

(2) the provisions of coverage relating to renewability of coverage;

(3) the provisions of the coverage relating to preexisting condition exclusions; and

(4) the benefits and premiums available under all health insurance coverage for which the small employer is qualified.

C. Information furnished pursuant to this section shall be provided to small employers in a manner determined to be understandable by the average small employer and shall be sufficient to reasonably inform small employers of their rights and obligations under the health insurance coverage.

D. A health insurance issuer is not required by this section to disclose information that is proprietary and trade secret information.

History: Laws 1997, ch. 243, 15; 1998, ch. 41, 19.



Section 59A-23E-16 - Exclusions, limitations and exceptions for certain group health plans and group health insurance.

59A-23E-16. Exclusions, limitations and exceptions for certain group health plans and group health insurance.

A. The requirements of Sections 59A-23E-3 through 59A-23E-15, 59A-23E-17 and 59A-23E-18 NMSA 1978 do not apply to any group health plan and health insurance coverage offered in connection with a group health plan if, on the first day of the plan year, the plan has fewer than two employees who are current employees.

B. The requirements of Sections 59A-23E-3 through 59A-23E-15, 59A-23E-17 and 59A-23E-18 NMSA 1978 shall not apply with respect to a group health plan that is a nonfederal governmental plan if the plan sponsor makes an election under the provisions of this subsection in conformity with regulations of the federal secretary of health and human services. The period of an election for exclusion made pursuant to this subsection is for a single specified plan year or, in the case of a plan provided pursuant to a collective bargaining agreement, for the term of the agreement. The plan for which an election is made shall provide under the terms of the election for:

(1) notice to enrollees on an annual basis and at the time of enrollment of the facts and consequences of the election; and

(2) certification and disclosure of creditable coverage under the plan with respect to enrollees in accordance with Section 59A-23E-7 NMSA 1978.

C. The requirements of Sections 59A-23E-3 through 59A-23E-15, 59A-23E-17 and 59A-23E-18 NMSA 1978 do not apply to a group health plan and group health insurance coverage offered in connection with a group health plan in relation to its provision of excepted benefits described in Paragraph (9) of Subsection L of Section 59A-23E-2 NMSA 1978 if the benefits are:

(1) provided under a separate policy, certificate or contract of insurance; or

(2) otherwise not an integral part of the plan.

D. The requirements of Sections 59A-23E-3 through 59A-23E-15, 59A-23E-17 and 59A-23E-18 NMSA 1978 do not apply to any group health plan and group health insurance coverage offered in connection with a group health plan in relation to its provision of excepted benefits described in Paragraph (10) of Subsection L of Section 59A-23E-2 NMSA 1978 if:

(1) the benefits are provided under a separate policy, certificate or contract of insurance;

(2) there is no coordination between the provision of the benefits and any exclusion of benefits under any group health plan maintained by the same plan sponsor; and

(3) the benefits are paid with respect to an event without regard to whether benefits are provided with respect to that event under any group health plan maintained by the same plan sponsor.

E. The requirements of Sections 59A-23E-3 through 59A-23E-15, 59A-23E-17 and 59A-23E-18 NMSA 1978 do not apply to any group health plan and group health insurance coverage offered in connection with a group health plan in relation to its provision of excepted benefits described in Paragraph (11) of Subsection L of Section 59A-23E-2 NMSA 1978 if the benefits are provided under a separate policy, certificate or contract of insurance.

History: Laws 1997, ch. 243, 16; 1998, ch. 41, 20.



Section 59A-23E-17 - Treatment of partners and self-employed individuals in connection with group health plans.

59A-23E-17. Treatment of partners and self-employed individuals in connection with group health plans.

A. Any plan, fund or program that would not be an employee welfare benefit plan, except for the provisions of this section, that is established or maintained by a partnership, to the extent that the plan, fund or program provides medical care to current or former partners in the partnership or to their dependents directly or through insurance, reimbursement or otherwise, shall be treated as an employee welfare benefit plan that is a group health plan.

B. As used in this section:

(1) "employer" includes a partnership in relation to a partner; and

(2) "participant" includes:

(a) in connection with a group health plan maintained by a partnership, an individual who is a partner in relationship to the partnership; and

(b) in connection with a group health plan maintained by a self-employed individual under which one or more employees are participants, the self-employed individual, if he or his beneficiaries are or may become eligible to receive a benefit under the plan.

History: Laws 1997, ch. 243, 17; 1998, ch. 41, 21.



Section 59A-23E-18 - Requirement for mental health benefits in a group health plan, or group health insurance offered in connection with the plan, for a plan year of an employer.

59A-23E-18. Requirement for mental health benefits in a group health plan, or group health insurance offered in connection with the plan, for a plan year of an employer.

A. A group health plan for a plan year of an employer beginning or renewed on or after October 1, 2000, or group health insurance offered in connection with that plan, shall provide both medical and surgical benefits and mental health benefits. The plan shall not impose treatment limitations or financial requirements on the provision of mental health benefits if identical limitations or requirements are not imposed on coverage of benefits for other conditions.

B. A group health plan for a plan year of an employer beginning on or after October 1, 2000, or group health insurance offered in connection with that plan, may:

(1) require pre-admission screening prior to the authorization of mental health benefits whether inpatient or outpatient; or

(2) apply limitations that restrict mental health benefits provided under the plan to those that are medically necessary.

C. A group health plan for a plan year of an employer beginning or renewed on or after January 1, 2000, or group health insurance offered in connection with that plan, may not be changed through amendment or on renewal to exclude or decrease the mental health benefits existing as of that date.

D. An employer, having at least two but not more than forty-nine employees, that is required by the provisions of Subsection A of this section to provide mental health benefits coverage in a group health plan, or group health insurance offered in connection with that plan on renewal of an existing plan, may, if a premium increase of more than one and one-half percent in the plan year results from the change in coverage:

(1) pay the premium increase;

(2) reach agreement with the employees to cost-share that amount of the premium above one and one-half percent;

(3) negotiate a reduction in coverage, but not below the coverage existing before the renewal, to reduce the premium increase to no more than one and one-half percent; or

(4) after demonstrating to the satisfaction of the insurance division that the amount of the premium increase above one and one-half percent is due exclusively to the additional coverage required by the provisions of Subsection A of this section, receive written permission from the division to not increase coverage.

E. An employer, having at least fifty employees, that is required by the provisions of Subsection A of this section to provide mental health benefits coverage in a group health plan, or group health insurance offered in connection with that plan on renewal of an existing plan, may, if a premium increase of more than two and one-half percent in the plan year results from the change in coverage:

(1) pay the premium increase;

(2) reach agreement with the employees to cost-share that amount of the premium above two and one-half percent;

(3) negotiate a reduction in coverage, but not below the coverage existing before applying parity requirements, to reduce the premium increase to no more than two and one-half percent; or

(4) after demonstrating to the satisfaction of the insurance division that the amount of the premium increase above two and one-half percent is due exclusively to the additional coverage provided because of the provisions of Subsection A of this section, receive written permission from the division to not increase coverage.

F. As used in this section, "mental health benefits" means mental health benefits as described in the group health plan, or group health insurance offered in connection with the plan; but does not include benefits with respect to treatment of substance abuse, chemical dependency or gambling addiction.

History: 1978 Comp., 59A-23E-18, enacted by Laws 2000, ch. 6, 1.



Section 59A-23E-19 - Individual health insurance coverage; guaranteed renewability; exceptions.

59A-23E-19. Individual health insurance coverage; guaranteed renewability; exceptions.

A. Except as otherwise provided in this section, a health insurance issuer that provides individual health insurance coverage to an individual shall renew or continue that coverage in force at the option of the individual.

B. A health insurance issuer may refuse to renew or discontinue health insurance coverage of an individual in the individual market if:

(1) the individual has failed to pay premiums or contributions in accordance with the terms of the health insurance coverage or the issuer has not received timely premium payments;

(2) the individual has performed an act or practice that constitutes fraud or has made an intentional misrepresentation of a material fact under the terms of the coverage;

(3) the issuer is ceasing to offer coverage in the individual market in accordance with Subsection C of this section;

(4) in the case of a health insurance issuer that offers health insurance coverage in the market through a network plan, the individual no longer lives, resides or works in the service area of the issuer or the area for which the issuer is authorized to do business but only if the coverage is terminated pursuant to this paragraph uniformly without regard to any health status related factor of covered individuals; and

(5) in the case of health insurance coverage that is made available to the individual market only through one or more bona fide associations, the membership of the individual in the association on the basis of which the coverage is provided ceases, but only if the coverage is terminated pursuant to this paragraph uniformly without regard to any health status related factor of covered individuals.

C. A health insurance issuer may discontinue offering a particular type of group health insurance coverage offered in the individual market only if:

(1) the issuer provides notice to each covered individual provided coverage of this type in the market of the discontinuation at least ninety days prior to the date of the discontinuation;

(2) the issuer offers to each individual in the individual market provided coverage of this type the option to purchase any other individual health insurance coverage currently being offered by the issuer for individuals in that market; and

(3) in exercising the option to discontinue coverage of this type and in offering the option of coverage pursuant to Paragraph (2) of this subsection, the issuer acts uniformly without regard to any health status related factor of enrolled individuals or individuals who may become eligible for that coverage.

D. If a health insurance issuer elects to discontinue offering all health insurance coverage, the individual coverage may be discontinued only if:

(1) the issuer provides notice to the superintendent and to each individual of the discontinuation at least one hundred eighty days prior to the date of the expiration of the coverage; and

(2) all health insurance issued or delivered for issuance in the state in the market is discontinued and coverage is not renewed.

E. After discontinuation pursuant to Subsection D of this section, the health insurance issuer shall not provide for the issuance of any health insurance coverage in the market involved during the five-year period beginning on the date of the discontinuation of the last health insurance coverage not renewed.

F. At the time of coverage renewal pursuant to Subsection A of this section, a health insurance issuer may modify the coverage for a policy form offered to individuals in the individual market if the modification is consistent with law and effective on a uniform basis among all individuals with that policy form.

G. If health insurance coverage is made available by a health insurance issuer in the individual market to an individual only through one or more associations, a reference to an "individual" is deemed to include a reference to that association.

History: 1978 Comp., 59A-23E-19, enacted by Laws 1998, ch. 41, 23.



Section 59A-23E-20 - Certification of coverage by issuers in the individual market.

59A-23E-20. Certification of coverage by issuers in the individual market.

The provisions of Section 59A-23E-7 NMSA 1978 apply to health insurance coverage offered by a health insurance issuer in the individual market in the same manner as it applies to health insurance coverage offered by a health insurance issuer in connection with a group health plan in the small or large group market.

History: 1978 Comp., 59A-23E-20, enacted by Laws 1998, ch. 41, 24.






Article 23F - New Mexico Health Insurance Exchange

Section 59A-23F-1 - Short title.

59A-23F-1. Short title.

Sections 1 through 8 [59A-23F-1 through 59A-23F-8 NMSA 1978] of this act may be cited as the "New Mexico Health Insurance Exchange Act".

History: Laws 2013, ch. 54, 1.



Section 59A-23F-2 - Definitions.

59A-23F-2. Definitions.

As used in the New Mexico Health Insurance Exchange Act:

A. "agent" means a person appointed by a health insurance issuer authorized to transact business in this state to act as its representative in any given locality;

B. "board" means the board of directors of the exchange;

C. "broker" means a person licensed as a broker pursuant to the New Mexico Insurance Code;

D. "exchange" means the New Mexico health insurance exchange, composed of an exchange for the individual market and a small business health options program or "SHOP" exchange under a single governance and administrative structure;

E. "health insurance issuer" means an insurance company, insurance service or insurance organization, including a health maintenance organization, that is licensed to engage in the business of insurance in the state;

F. "Native American" means:

(1) an individual who is a member of any federally recognized Indian nation, tribe or pueblo or who is an Alaska native; or

(2) an individual who has been deemed eligible for services and programs provided to Native Americans by the United States public health service or the bureau of Indian affairs;

G. "navigator" means a person that, in a manner culturally and linguistically appropriate to the state's diverse populations, conducts public education, distributes tax credit and qualified health plan enrollment information, facilitates enrollment in qualified health plans or provides referrals to consumer assistance or ombudsman services. "Navigator" does not mean a health insurance issuer or a person that receives any consideration, directly or indirectly, from any health insurance issuer in connection with the enrollment of a qualified individual in a qualified health plan; provided that a broker or an agent may be a navigator if the broker or the agent receives no consideration, directly or indirectly, from any health insurance issuer in connection with the enrollment of a qualified individual or qualified employer in a qualified health plan, an approved health plan or any other health coverage; and

H. "superintendent" means the superintendent of insurance.

History: Laws 2013, ch. 54, 2.



Section 59A-23F-3 - New Mexico health insurance exchange created; board created.

59A-23F-3. New Mexico health insurance exchange created; board created.

A. The "New Mexico health insurance exchange" is created as a nonprofit public corporation to provide qualified individuals and qualified employers with increased access to health insurance in the state and shall be governed by a board of directors constituted pursuant to the provisions of the New Mexico Health Insurance Exchange Act. The exchange is a governmental entity for purposes of the Tort Claims Act [41-4-1 through 41-4-27 NMSA 1978], and neither the exchange nor the board shall be considered a governmental entity for any other purpose.

B. The exchange shall not duplicate, impair, enhance, supplant, infringe upon or replace, in whole or in any part, the powers, duties or authority of the superintendent, including the superintendent's authority to review and approve premium rates pursuant to the provisions of the New Mexico Insurance Code.

C. The exchange shall not purchase qualified health plans from insurance health issuers to offer for purchase through the exchange.

D. All health insurance issuers and health maintenance organizations authorized to conduct business in this state and meeting the requirements of the rules promulgated by the superintendent pursuant to Section 7 [59A-23-7 NMSA 1978] of the New Mexico Health Insurance Exchange Act, as well as meeting the rules under the federal act, shall be eligible to participate in the exchange.

E. The "board of directors of the New Mexico health insurance exchange" is created. The board consists of thirteen voting directors as follows:

(1) one voting director is the superintendent or the superintendent's designee;

(2) six voting directors appointed by the governor, including the secretary of human services or the secretary's designee, a health insurance issuer and a consumer advocate; and

(3) six voting directors, three appointed by the president pro tempore of the senate, including one health care provider, and three appointed by the speaker of the house of representatives, including one health insurance issuer. One of the directors appointed by the president pro tempore of the senate and one of the directors appointed by the speaker of the house of representatives shall be from a list of at least two candidates provided, respectively, by the minority leader of the senate and by the minority leader of the house of representatives.

F. Except as provided in Subsection G of this section, managerial and full-time staff of the exchange shall be subject to applicable provisions of the Governmental Conduct Act [Chapter 10, Article 16 NMSA 1978] and shall not have any direct or indirect affiliation with any health care provider, health insurance issuer or health care service provider.

G. Each director shall comply with the conflict-of-interest provisions of Subsection F of this section, except as follows:

(1) directors who may be appointed from the boards of directors of the New Mexico medical insurance pool and the New Mexico health insurance alliance shall not be considered to have a conflict of interest with respect to their association with those entities;

(2) the secretary of human services, or the secretary's designee, shall not be considered to have a conflict of interest with respect to the secretary's performance of the secretary's duties as secretary of human services;

(3) the director who is a health care provider shall not be considered to have a conflict of interest arising from that director's receipt of payment for services as a health care provider; and

(4) directors who are representatives of health insurance issuers shall not be considered to have a conflict of interest with respect to those directors' association with their respective health insurance issuers.

H. Each director and employee of the exchange shall have a fiduciary duty to the exchange.

I. The board shall be composed, as a whole, to assure representation of the state's Native American population, ethnic diversity, cultural diversity and geographic diversity.

J. Directors shall have demonstrated knowledge or experience in at least one of the following areas:

(1) purchasing coverage in the individual market;

(2) purchasing coverage in the small employer market;

(3) health care finance;

(4) health care economics or health care actuarial science;

(5) health care policy;

(6) the enrollment of underserved residents in health care coverage;

(7) administration of a private or public health care delivery system;

(8) information technology;

(9) starting a small business with fifty or fewer employees; or

(10) provision of health care services.

K. The governor shall appoint no more than four directors from the same political party.

L. Except for the secretary of human services, the non-health insurance issuer directors appointed by the governor shall be appointed for initial terms of three years or less, staggered so that the term of at least one director expires on June 30 of each year. The non-health insurance insurer directors appointed by the legislature shall be appointed for initial terms of three years or less, staggered so that the term of at least one director expires on June 30 of each year. The health insurance issuers appointed to the board shall, upon appointment, select one of them by lot to have an initial term ending on June 30 following one year of service and one to have an initial term ending on June 30 following two years of service. Following the initial terms, health insurance issuer directors shall be appointed for terms of two years. A director whose term has expired shall continue to serve until a successor is appointed by the respective appointing authority. Health insurance issuer directors shall not serve two consecutive terms.

M. The exchange and the board shall operate consistent with provisions of the Governmental Conduct Act, the Inspection of Public Records Act [Chapter 14, Article 2 NMSA 1978], the Financial Disclosure Act [10-16A-1 to 10-16A-8 NMSA 1978] and the Open Meetings Act [Chapter 10, Article 15 NMSA 1978] and shall not be subject to the Procurement Code [13-1-28 through 13-1-199 NMSA 1978] or the Personnel Act [Chapter 10, Article 9 NMSA 1978].

N. A majority of directors constitutes a quorum. The board may allow members to attend meetings by telephone or other electronic media. A decision by the board requires a quorum and a majority of directors in attendance voting in favor of the decision.

O. Within thirty days of the effective date of the New Mexico Health Insurance Exchange Act, the board shall be fully appointed and the superintendent shall convene an organizational meeting of the board, during which the board shall elect a chair and vice chair from among the directors. Thereafter, every three years, the board shall elect in open meeting a chair and vice chair from among the directors. The chair and vice chair shall serve no more than two consecutive three-year terms as chair and vice chair.

P. A vacancy on the board shall be filled by appointment by the original appointing authority for the remainder of the director's unexpired term.

Q. A director may be removed from the board by a two-thirds majority vote of the directors. The board shall set standards for attendance and may remove a director for lack of attendance, neglect of duty or malfeasance in office. A director shall not be removed without proceedings consisting of at least one ten-day notice of hearing and an opportunity to be heard. Removal proceedings shall be before the board and in accordance with procedures adopted by the board.

R. Appointed directors may receive per diem and mileage in accordance with the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978], subject to the travel policy set by the board. Appointed directors shall receive no other compensation, perquisite or allowance.

S. The board shall:

(1) meet at the call of the chair and no less often than once per calendar quarter. There shall be at least seven days' notice given to directors prior to any meeting. There shall be sufficient notice provided to the public prior to meetings pursuant to the Open Meetings Act;

(2) create, make appointments to and duly consider recommendations of an advisory committee or committees made up of stakeholders, including health insurance issuers, health care consumers, health care providers, health care practitioners, brokers, qualified employer representatives and advocates for low-income or underserved residents;

(3) create an advisory committee made up of members insured through the New Mexico health insurance alliance and the New Mexico medical insurance pool to make recommendations to the board regarding the transition of each organization's insured members into the exchange. The advisory committee shall only exist until a transition plan has been adopted by the board;

(4) create an advisory committee made up of Native Americans, some of whom live on a reservation and some of whom do not live on a reservation, to guide the implementation of the Native American-specific provisions of the federal Patient Protection and Affordable Care Act and the federal Indian Health Care Improvement Act;

(5) designate a Native American liaison, who shall assist the board in developing and ensuring implementation of communication and collaboration between the exchange and Native Americans in the state. The Native American liaison shall serve as a contact person between the exchange and New Mexico Indian nations, tribes and pueblos and shall ensure that training is provided to the staff of the exchange, which may include training in:

(a) cultural competency;

(b) state and federal law relating to Indian health; and

(c) other matters relating to the functions of the exchange with respect to Native Americans in the state; and

(6) establish at least one walk-in customer service center where persons may, if eligible, enroll in qualified health plans or public coverage programs.

History: Laws 2013, ch. 54, 3.



Section 59A-23F-4 - Board of directors; powers.

59A-23F-4. Board of directors; powers.

The board may:

A. seek and receive grant funding from federal, state or local governments or private philanthropic organizations to defray the costs of operating the exchange;

B. generate funding, including charging assessments or fees, to support its operations in accordance with provisions of the New Mexico Health Insurance Exchange Act solely for the reasonable administrative costs of the exchange; provided that no assessment or user fee shall be imposed upon a carrier that exclusively offers policies, plans or contracts outside the exchange intended to supplement major medical coverage, including medicare supplement, long-term care, disability income, specified disease, accident-only, hospital indemnity or other limited-benefit health insurance policy;

C. establish a Native American service center to ensure that the exchange:

(1) is accessible to Native Americans;

(2) complies with the provisions of the federal Indian Health Care Improvement Act and Indian-specific provisions of the federal Patient Protection and Affordable Care Act; and

(3) facilitates meaningful, ongoing consultation with Native Americans;

D. create ad hoc advisory councils;

E. request assistance from other boards, commissions, departments, agencies and organizations as necessary to provide appropriate expertise to accomplish the exchange's duties;

F. enter into contracts with persons or other organizations as necessary or proper to carry out the provisions and purposes of the New Mexico Health Insurance Exchange Act, including the authority to contract or employ staff for the performance of administrative, legal, actuarial, accounting and other functions; provided that no contractor shall be a health insurance issuer or a producer;

G. enter into contracts with similar exchanges of other states for the joint performance of common administrative functions;

H. enter into information-sharing agreements with federal and state agencies and other state exchanges to carry out its responsibilities; provided that these agreements include adequate protections of the confidentiality of the information to be shared and comply with all state and federal laws and regulations;

I. sue or be sued or otherwise take any necessary or proper legal action in the execution of its duties and powers;

J. appoint board committees, which may include non-board members, to provide technical assistance in the operation of the exchange and any other function within the authority of the exchange; and

K. conduct periodic audits to assure the general accuracy of the financial data submitted to the exchange.

History: Laws 2013, ch. 54, 4.



Section 59A-23F-5 - Plan of operation.

59A-23F-5. Plan of operation.

A. Within sixty days of the effective date of the New Mexico Health Insurance Exchange Act, the board shall create a preliminary plan of operation containing provisions to ensure the fair, reasonable and equitable administration of the exchange. Within six months of the effective date of the New Mexico Health Insurance Exchange Act, the board shall create and implement a final plan of operation containing provisions to ensure the fair, reasonable and equitable administration of the exchange.

B. The board shall provide for public notice and hearing prior to approving the plan of operation.

C. The preliminary plan of operation shall:

(1) establish procedures to implement the provisions of the New Mexico Health Insurance Exchange Act, consistent with state and federal law;

(2) establish procedures for handling and accounting for the exchange's assets and money; and

(3) establish regular times and meeting places for meetings of the board.

D. The final plan of operation shall:

(1) establish a statewide consumer assistance program, including a navigator program;

(2) establish consumer complaint and grievance procedures for issues relating to the exchange;

(3) establish procedures for alternative dispute resolution between the exchange and contractors or health insurance issuers;

(4) develop and implement policies that:

(a) promote effective communication and collaboration between the exchange and Indian nations, tribes and pueblos, including communicating and collaborating on those nations', tribes' and pueblos' plans for creating or participating in health insurance exchanges; and

(b) promote cultural competency in providing effective services to Native Americans;

(5) establish conflict-of-interest policies and procedures; and

(6) contain additional provisions necessary and proper for the execution of the powers and duties of the board.

History: Laws 2013, ch. 54, 5.



Section 59A-23F-6 - Board duties; reporting.

59A-23F-6. Board duties; reporting.

The board shall:

A. between July 1, 2013 and January 1, 2015, provide quarterly reports to the legislature, the governor and the superintendent on the implementation of the exchange and report annually and upon request thereafter;

B. keep an accurate accounting of all of the activities, receipts and expenditures of the exchange and submit this information annually to the superintendent and as required by federal law to the federal secretary of health and human services;

C. beginning with the first year of operation in which access to health insurance coverage is provided, obtain an annual audit of the exchange's operations from an independent certified public accountant;

D. publish the administrative costs of the exchange as required by state or federal law; and

E. discharge those duties required to implement and operate the exchange in accordance with the provisions of the New Mexico Health Insurance Exchange Act consistent with state and federal law.

History: Laws 2013, ch. 54, 6.



Section 59A-23F-7 - Superintendent of insurance; rulemaking.

59A-23F-7. Superintendent of insurance; rulemaking.

The superintendent shall promulgate rules necessary to implement and carry out the provisions of the New Mexico Health Insurance Exchange Act, including rules to establish the criteria for certification of qualified health plans.

History: Laws 2013, ch. 54, 7.



Section 59A-23F-8 - Funding.

59A-23F-8. Funding.

A. To fund the planning, implementation and operation of the exchange, the board shall contract with the human services department or any other state agency that receives federal funds allocated, appropriated or granted to the state for purposes of funding the planning, implementation or operation of a health insurance exchange.

B. The human services department or any other state agency that receives federal funds allocated, appropriated or granted to the state for purposes of funding the planning, implementation or operation of a health insurance exchange shall contract with the board to provide those funds to the exchange in consideration for its planning, implementation or operation.

History: Laws 2013, ch. 54, 8.






Article 24 - Health Insurance for Seniors

Section 59A-24-8 - Recompiled.

59A-24-8. Recompiled.






Article 24A - Medicare Supplements

Section 59A-24A-1 - Short title.

59A-24A-1. Short title.

Chapter 59A, Article 24A NMSA 1978 may be cited as the "Medicare Supplement Act".

History: Laws 1989, ch. 28, 1; 1992, ch. 3, 1.



Section 59A-24A-2 - Applicability and scope.

59A-24A-2. Applicability and scope.

A. Except as otherwise specifically provided, the Medicare Supplement Act shall apply to:

(1) all medicare supplement policies delivered or issued for delivery in this state on or after the effective date of that act;

(2) all certificates issued under group medicare supplement policies, which certificates have been delivered or issued for delivery in this state; and

(3) insurers issuing policies or certificates under Chapter 59A, Articles 44, 46 and 47 NMSA 1978.

B. The Medicare Supplement Act shall not apply to a master policy or contract of one or more employers or labor organizations or of the trustees of a fund established by one or more employers or labor organizations, or a combination thereof, for employees or former employees, or a combination thereof, or for members or former members, or a combination thereof, of the labor organizations.

C. The provisions of the Medicare Supplement Act are not intended to prohibit or apply to insurance policies or health care benefit plans, including group conversion policies, provided to medicare eligible persons, which policies are not marketed or held to be medicare supplement policies or benefit plans, except that policies designed to reimburse or pay as the result of hospitalization for hospital, medical and surgical expenses of persons eligible for medicare are subject to Sections 59A-24A-6 and 59A-24A-8 NMSA 1978.

History: Laws 1989, ch. 28, 2; 1992, ch. 3, 2.



Section 59A-24A-3 - Definitions.

59A-24A-3. Definitions.

As used in the Medicare Supplement Act:

A. "applicant" means:

(1) in the case of an individual medicare supplement policy, the person who seeks to contract for insurance benefits; and

(2) in the case of a group medicare supplement policy, the proposed certificate holder;

B. "certificate" means any certificate delivered or issued for delivery in this state under a group medicare supplement policy;

C. "certificate form" means the document on which a certificate is delivered or issued for delivery;

D. "issuer" means insurance companies, fraternal benefit societies, nonprofit health care plans, health maintenance organizations and any other entities that deliver or issue for delivery in this state medicare supplement policies or certificates;

E. "medicare" means the federal Health Insurance for the Aged Act, Title XVIII of the Social Security Amendments of 1965, as then constituted or later amended;

F. "medicare supplement policy" means:

(1) a group policy as defined in Chapter 59A, Article 23 NMSA 1978;

(2) an individual policy as defined in Chapter 59A, Article 22 NMSA 1978; or

(3) a group or individual certificate issued pursuant to the Nonprofit Health Care Plan Law [Chapter 59A, Article 47 NMSA 1978] or the Health Maintenance Organization Act [Chapter 59A, Article 46 NMSA 1978] that is advertised, marketed or designed as a supplement to reimbursements under medicare for the hospital, medical or surgical expenses of persons eligible for medicare;

G. "policy form" means the document on which a policy is delivered or issued for delivery by the issuer; and

H. "superintendent" means the superintendent of insurance.

History: Laws 1989, ch. 28, 3; 1992, ch. 3, 3.



Section 59A-24A-4 - Standards for policy provisions; authority to promulgate regulations.

59A-24A-4. Standards for policy provisions; authority to promulgate regulations.

A. No medicare supplement policy or certificate, in force in this state, shall contain benefits that duplicate benefits provided by medicare.

B. Notwithstanding any other provisions of law of this state, a medicare supplement policy or certificate shall not exclude or limit benefits for losses incurred more than six months from the effective date of coverage because it involved a preexisting condition. The policy or certificate shall not define a preexisting condition more restrictively than a condition for which medical advice was given or treatment was recommended by or received from a physician within six months before the effective date of coverage.

C. The superintendent shall adopt reasonable regulations to establish specific standards for policy provisions contained in medicare supplement policies and certificates. Such standards shall be in addition to and in accordance with applicable laws of this state, except as those laws are modified by the provisions of the Medicare Supplement Act. No requirement of the Insurance Code relating to minimum required policy benefits, other than the minimum standards contained in the Medicare Supplement Act, shall apply to medicare supplement policies and certificates. The standards may cover, but are not limited to:

(1) terms of renewability;

(2) initial and subsequent conditions of eligibility;

(3) nonduplication of coverage;

(4) probationary periods;

(5) benefit limitations, exceptions and reductions;

(6) elimination periods;

(7) requirements for replacement;

(8) recurrent conditions; and

(9) definitions of terms.

D. The superintendent shall adopt reasonable regulations to establish minimum standards for benefits and claims payment, marketing practices, compensation arrangements and reporting practices for medicare supplement policies and certificates.

E. The superintendent may adopt reasonable regulations necessary to conform medicare supplement policies and certificates to the requirements of federal law. The regulations may, but are not limited to:

(1) require refunds or credits if policies or certificates do not meet loss ratio requirements;

(2) establish a uniform methodology for calculating and reporting loss ratios;

(3) assure public access to information in the possession of issuers concerning policies, premiums and loss ratios;

(4) establish an approval process for policy forms, certificate forms and proposed premium increases;

(5) establish procedures for conducting public hearings prior to granting approval to proposed premium increases; and

(6) establish standards for medicare select policies and certificates if the state is authorized to operate as a medicare select state.

F. The superintendent may adopt reasonable regulations that specify prohibited policy or certificate provisions not otherwise specifically authorized by statute that, in the opinion of the superintendent, are unjust, unfair or unfairly discriminatory to any person insured or proposed to be insured under a medicare supplement policy or certificate.

History: Laws 1989, ch. 28, 4; 1990, ch. 110, 4; 1992, ch. 3, 4.



Section 59A-24A-6 - Loss ratio standards.

59A-24A-6. Loss ratio standards.

Medicare supplement policies and other policies designed to reimburse or pay as the result of hospitalization for the hospital, medical and surgical expenses of persons eligible for medicare shall return to policyholders benefits that are reasonable in relation to the premium charged. The superintendent shall issue reasonable regulations to establish minimum standards for loss ratios of medicare supplement policies and other policies designed to reimburse or pay as the result of hospitalization for the hospital, medical and surgical expenses of persons eligible for medicare on the basis of incurred claims experience, or incurred health care expenses where coverage is provided by a health maintenance organization on a service rather than reimbursement basis, and earned premiums in accordance with accepted actuarial principles and practices.

History: Laws 1989, ch. 28, 6; 1990, ch. 110, 6; 1992, ch. 3, 5.



Section 59A-24A-8 - Filing of health insurance for seniors; rates and forms.

59A-24A-8. Filing of health insurance for seniors; rates and forms.

A. The superintendent shall adopt regulations for the review and approval or disapproval of all rate filings or forms made pursuant to Chapter 59A, Articles 15, 18, 44, 46 and 47 NMSA 1978. During the initial review periods provided under Chapter 59A, Articles 15, 18, 44, 46 and 47 NMSA 1978, the superintendent may disapprove any form filed with him.

B. The superintendent may, in addition to any disapproval authority granted in Chapter 59A, Articles 15, 18, 44, 46 and 47 NMSA 1978, disapprove rate filings if the earned premium in the most recent calendar year is less than forty percent of the highest calendar year's earned premium for the form and, in the superintendent's judgment, those rates would result in a dropping of coverage that is not beneficial to the citizens of New Mexico. Alternately, the superintendent may:

(1) require that the experience be combined with the experience of any other form with similar benefits; or

(2) adjust the requested rate.

History: Laws 1989, ch. 28, 8; 1990, ch. 110, 7; 1992, ch. 3, 6.



Section 59A-24A-9 - Disclosure standards.

59A-24A-9. Disclosure standards.

A. In order to provide for full and fair disclosure in the sale of medicare supplement policies or certificates, no medicare supplement policy or certificate shall be delivered or issued for delivery in this state unless an outline of coverage is delivered to the applicant at the time application is made.

B. The superintendent shall prescribe the format and content of the outline of coverage required by Subsection A of this section. For purposes of this section, "format" means style, arrangements and overall appearance, including such items as the size, color and prominence of type and arrangement of text and captions. The outline of coverage shall include:

(1) a description of the principal benefits and coverage provided in the policy or certificate;

(2) a statement that provides disclosure of any provision concerning automatic renewal premium increases based on the age of a policyholder;

(3) a statement of the renewal provisions, including any reservation by the issuer of a right to change premiums; and

(4) a statement that the outline of coverage is a summary of the policy or certificate issued or applied for and that the policy or certificate should be consulted to determine governing contractual provisions.

C. The superintendent may prescribe by regulation a standard form and content of an informational brochure for persons eligible for medicare that is intended to improve the buyer's ability to select the most appropriate coverage and improve the buyer's understanding of medicare. Except in the case of direct response insurance policies or certificates, the superintendent may require by regulation that the informational brochure be provided to any prospective insured eligible for medicare concurrently with delivery of the outline of coverage. With respect to direct response insurance policies or certificates, the superintendent may require by regulation that the prescribed brochure be provided upon request to any prospective insured eligible for medicare, but the brochure shall be provided no later than the time the policy or certificate is delivered.

D. The superintendent may adopt regulations for captions or notice requirements determined to be in the public interest and designed to inform a prospective insured that particular insurance coverages are not medicare supplement coverages for all health insurance policies sold to persons eligible for medicare by reason of age. The regulations shall not apply to the following policies:

(1) medicare supplement;

(2) disability income;

(3) basic, catastrophic or major medical expense; or

(4) single, premium or nonrenewable.

E. The superintendent may adopt reasonable regulations to govern the full and fair disclosure of the information in connection with the replacement of health policies or certificates by persons eligible for medicare.

History: Laws 1989, ch. 28, 9; 1992, ch. 3, 7.



Section 59A-24A-10 - Notice of free examination.

59A-24A-10. Notice of free examination.

Medicare supplement policies and certificates shall have a notice printed prominently on the first page of the policy or certificate or attached to the policy stating that the applicant shall have the right to return the policy or certificate within thirty days of delivery and have the premium refunded if, after examination of the policy or certificate, the applicant is not satisfied for any reason. Any refund made pursuant to this section shall be paid in a timely manner directly to the applicant by the issuer.

History: Laws 1989, ch. 28, 10; 1992, ch. 3, 8.



Section 59A-24A-11 - Limitation of sales of medicare supplement policies and other policies designed to reimburse or pay as the result of hospitalization for hospital, medical or surgical expenses.

59A-24A-11. Limitation of sales of medicare supplement policies and other policies designed to reimburse or pay as the result of hospitalization for hospital, medical or surgical expenses.

The superintendent may establish reasonable rules and regulations to restrict the sale of medicare supplement policies and other policies designed to reimburse or pay as the result of hospitalization for hospital, medical or surgical expenses that result in over-insurance to an insured.

History: Laws 1989, ch. 28, 11; 1992, ch. 3, 9.



Section 59A-24A-12 - Filing requirements for advertising.

59A-24A-12. Filing requirements for advertising.

A. Every issuer of medicare supplement insurance policies or certificates in this state shall provide a copy of any medicare supplement advertisement intended for use in this state, whether through written, radio or television medium, to the superintendent for review and approval. The advertisement shall comply with all applicable laws of this state.

B. Persons who market medicare supplement insurance policies or certificates in this state shall not advertise any policies or certificates unless:

(1) the issuer of the policy or certificate has provided the superintendent with a copy of the advertisement; and

(2) the superintendent has reviewed and approved the advertisement.

History: Laws 1989, ch. 28, 12; 1992, ch. 3, 10.



Section 59A-24A-13 - Administrative procedures.

59A-24A-13. Administrative procedures.

Regulations adopted pursuant to the Medicare Supplement Act shall be subject to the provisions of 59A-2-9 NMSA 1978.

History: Laws 1989, ch. 28, 13.



Section 59A-24A-14 - Penalties.

59A-24A-14. Penalties.

In addition to any other applicable penalties for violations of the Insurance Code, the superintendent may impose penalties pursuant to the provisions of Section 59A-1-18 NMSA 1978, for a violation of the Medicare Supplement Act. The superintendent may require issuers violating any provision of the Medicare Supplement Act or regulations adopted pursuant to that act to cease marketing any medicare supplement policy or certificate in this state that is related directly or indirectly to a violation or may require the issuer to take actions that are necessary to comply with the provisions of that act, or both.

History: Laws 1989, ch. 28, 14; 1992, ch. 3, 11.



Section 59A-24A-15 - Medicare supplement policy; provisions relating to individuals who are eligible for medical benefits under the medicaid program.

59A-24A-15. Medicare supplement policy; provisions relating to individuals who are eligible for medical benefits under the medicaid program.

A. Each medicare supplement policy that is delivered, issued for delivery or renewed in this state shall include provisions that require benefits paid on behalf of a child or other insured person under the policy to be paid to the human services department when:

(1) the human services department has paid or is paying benefits on behalf of the child or other insured person under the state's medicaid program pursuant to Title XIX of the federal Social Security Act, 42 U.S.C. 1396, et seq.;

(2) payment for the services in question has been made by the human services department to the medicaid provider; and

(3) the issuer is notified that the insured individual receives benefits under the medicaid program and that benefits must be paid directly to the human services department.

B. The notice required under Paragraph (3) of Subsection A of this section may be accomplished through an attachment to the claim by the human services department for insurance benefits when the claim is first submitted by the human services department to the issuer.

C. Notwithstanding any other provisions of law, checks in payment for claims pursuant to any medicare supplement policy for health care services provided to persons who are also eligible for benefits under the medicaid program and provided by medical providers qualified to participate under the policy shall be made payable to the provider. The issuer may be notified that the insured individual is eligible for medicaid benefits through an attachment to the claim by the provider for insurance benefits when the claim is first submitted by the provider to the issuer.

D. No medicare supplement policy delivered, issued for delivery or renewed in this state or after the effective date of this section shall contain any provision denying or limiting insurance benefits because services are rendered to an insured who is eligible for or who has received medical assistance under the medicaid program of this state, unless:

(1) the medicare supplement policy or certificate has been suspended at the request of a policy or certificate holder for a period not to exceed twenty-four months; and

(2) during the period of suspension, the policy or certificate holder is entitled to medical assistance pursuant to Title XIX of the federal Social Security Act, 42 U.S.C. 1396, et seq.

History: 1978 Comp., 59A-24-8, enacted by Laws 1989, ch. 183, 4, recompiled as 59A-24A-15 by Laws 1990, ch. 110, 8; 1992, ch. 3, 12.



Section 59A-24A-16 - Rules and regulations; procedures.

59A-24A-16. Rules and regulations; procedures.

Rules and regulations adopted pursuant to the provisions of the Medicare Supplement Act shall be subject to the provisions of Section 59A-2-9 NMSA 1978.

History: 1978 Comp., 59A-24A-16, enacted by Laws 1992, ch. 3, 13.






Article 25 - Credit Life and Credit Health Insurance

Section 59A-25-1 - Scope and short title.

59A-25-1. Scope and short title.

A. All life insurance and all health insurance in connection with loans or other credit transactions shall be subject to the provisions of this article, except such insurance in connection with a loan or other credit transaction of more than ten (10) years' duration; nor shall insurance be subject to this article where issuance of the insurance is an isolated transaction on part of the insurer not related to an agreement or plan for insuring debtors of the creditor.

B. This article [Chapter 59A, Article 25 NMSA 1978] may be cited as the "Law for Regulation of Credit Life Insurance and Credit Health Insurance."

History: Laws 1984, ch. 127, 473.



Section 59A-25-2 - Purpose.

59A-25-2. Purpose.

The purpose of this article is to promote the public welfare by regulating credit life insurance and credit health insurance. Nothing in this article is intended to prohibit or discourage reasonable competition. The provisions of this article shall be liberally construed.

History: Laws 1984, ch. 127, 472.



Section 59A-25-3 - Definitions.

59A-25-3. Definitions.

For the purposes of this article:

A. "credit life insurance" means insurance on the life of a debtor pursuant to or in connection with a specific loan or other credit transaction;

B. "credit accident and health insurance" means insurance on a debtor to provide indemnity for payments becoming due on a specific loan or other credit transaction while the debtor is disabled as defined in the policy;

C. "creditor" means the lender of money or vendor or lessor of goods, services or property, rights or privileges for which payment is arranged through a credit transaction, or any successor to the right, title or interest of any such lender, vendor or lessor, and an affiliate, associate or subsidiary of any of them or any director, officer or employee of any of them or any other person in any way associated with any of them;

D. "credit transaction" includes loans, purchases and leases in which the debtor or his successor in interest become liable for the payment of the indebtedness in one or more payments to the creditor;

E. "debtor" means a borrower of money or a purchaser or lessee of goods, services, property, rights or privileges for which payment is arranged through a credit transaction; and

F. "indebtedness" means the total amount payable by a debtor to a creditor in connection with a loan or other credit transaction.

History: Laws 1984, ch. 127, 474.



Section 59A-25-4 - Forms of credit life, credit health insurances.

59A-25-4. Forms of credit life, credit health insurances.

Credit life insurance and credit health insurance shall be issued only in the following forms:

A. individual policies of life insurance issued to debtors on the term plan;

B. individual policies of health insurance issued to debtors on a term plan or disability benefit provisions in individual policies of credit life insurance;

C. group policies of life insurance issued to creditors providing insurance upon the lives of debtors on the term plan; and

D. group policies of health insurance issued to creditors on a term plan insuring debtors or disability benefit provisions in group credit life insurance policies to provide such coverage.

History: Laws 1984, ch. 127, 475.



Section 59A-25-5 - Amount of insurance.

59A-25-5. Amount of insurance.

A. The initial amount of credit life insurance shall not exceed the total amount repayable under the contract of indebtedness and, where an indebtedness is repayable in substantially equal installments, the amount of insurance shall at no time exceed the scheduled or actual amount of unpaid indebtedness, whichever is greater.

B. Notwithstanding the provisions of Subsection A, above, insurance on agricultural credit transactions and other credit transactions not providing for amortization of the indebtedness and not exceeding two (2) years in duration may be written up to the amount of the loan commitment on a nondecreasing or level term plan.

C. Notwithstanding the provisions of Subsection A, above, or any other provision of this article, insurance on educational credit transaction commitments may be written for the amount of the portion of such commitment that has not already been advanced by the creditor.

D. The total amount of periodic indemnity payable by credit health insurance in event of disability, as defined in the policy, shall not exceed the aggregate of the periodic scheduled unpaid installments of the indebtedness, and the amount of each periodic indemnity payment shall not exceed the original indebtedness divided by the number of periodic installments.

History: Laws 1984, ch. 127, 476.



Section 59A-25-6 - Term of insurance.

59A-25-6. Term of insurance.

The term of any credit life or credit health insurance shall, subject to acceptance by the insurer, commence on the date when the debtor becomes obligated to the creditor, or the date when the debtor applies for such insurance, whichever is later, except that where a group policy provides coverage with respect to existing obligations, the insurance on a debtor with respect to such indebtedness shall commence on the effective date of the policy. Where evidence of insurability is required and such evidence is furnished more than thirty (30) days after the date when the debtor becomes obligated to the creditor, the term of the insurance may commence on the date on which the insurer determines the evidence to be satisfactory, and in such event there shall be an appropriate refund or adjustment of any charge to the debtor for insurance. The term of such insurance shall not extend more than fifteen (15) days beyond the scheduled maturity date of the indebtedness except when extended without additional cost to the debtor. If the indebtedness is discharged due to renewal or refinancing prior to the scheduled maturity date, the insurance in force shall be terminated before any new insurance may be issued in connection with the renewed or refinanced indebtedness. In all cases of termination prior to scheduled maturity, a refund shall be paid or credited as provided in Section 480 [59A-25-9 NMSA 1978] of this article.

History: Laws 1984, ch. 127, 477.



Section 59A-25-7 - Provisions of policies and certificates; disclosure to debtors.

59A-25-7. Provisions of policies and certificates; disclosure to debtors.

A. All credit life insurance and credit health insurance shall be evidenced by an individual policy, or in the case of group insurance by a certificate of insurance, which individual policy or group certificate of insurance shall be delivered to the debtor.

B. Each such individual policy or group certificate shall, in addition to other requirements of law, set forth the name and home office address of the insurer, the name or names of the debtor or in the case of a certificate under a group policy, the identity by name or otherwise of the debtor, the premium or amount of payment, if any, by the debtor separately for credit life insurance and credit health insurance, a description of the coverage including the amount and term thereof and any exceptions, limitations and restrictions, and shall state that the benefits shall be paid to the creditor to reduce or extinguish the unpaid indebtedness and, wherever the amount of insurance may exceed the unpaid indebtedness, that any such excess shall be payable to a beneficiary, other than the creditor, named by the debtor or to his estate, and provide for refund of premiums as required by Section 480 [59A-25-9 NMSA 1978] of this article.

C. The individual policy or group certificate shall be delivered to the insured debtor at the time the indebtedness is incurred except as hereinafter in this section provided.

D. If the individual policy or group certificate is not delivered to the debtor at the time the indebtedness is incurred, a copy of the application for such policy or a notice of proposed insurance, signed by the debtor and setting forth the name and home office address of the insurer, the name or names of the debtor, the premium or amount of payment by the debtor, if any, separately for credit life insurance and credit health insurance, the amount, term and a brief description of the coverage provided, shall be delivered to the debtor at the time such indebtedness is incurred. The copy of the application or such notice of proposed insurance shall also refer exclusively to insurance coverage, and shall be separate and apart from the loan, sale or other credit statement of account, instrument or agreement, unless the information required by this subsection is prominently set forth therein. Upon acceptance of the insurance by the insurer and within thirty (30) days of the date upon which the indebtedness is incurred, the insurer shall cause the individual policy or group certificate to be delivered to the debtor. The application or notice of proposed insurance shall state that upon acceptance by the insurer, the insurance shall become effective as provided in Section 477 [59A-25-6 NMSA 1978] of this article.

E. If the named insurer does not accept the risk, then the debtor shall receive a policy or certificate of insurance setting forth the name and home office address of the substituted insurer and the amount of the premium to be charged, and if the amount of premium is less than that set forth in the notice of proposed insurance an appropriate refund shall be made.

History: Laws 1984, ch. 127, 478.



Section 59A-25-8 - Filing, approval and withdrawal of forms.

59A-25-8. Filing, approval and withdrawal of forms.

A. All policies, certificates of insurance, notice of proposed insurance, applications for insurance, endorsements and riders delivered or issued for delivery in this state and the schedules of premium rates pertaining to them shall be filed by the insurer with the superintendent.

B. The superintendent shall, within sixty days after the filing of any such policies, certificates of insurance, notice of proposed insurance, applications for insurance, endorsements and riders, disapprove any form if the benefits provided therein are not reasonable in relation to the premium charge or if it contains provisions that are unjust, unfair, inequitable, misleading, deceptive or encourage misrepresentation of the coverage or that are contrary to a provision of the Insurance Code or of a rule or regulation promulgated thereunder.

C. If the superintendent notifies the insurer that the form is disapproved, it is unlawful thereafter for the insurer to issue or use the form. In the notice, the superintendent shall specify the reason for disapproval and state that a hearing will be granted within twenty days after request in writing by the insurer. No such policy, certificate of insurance, notice of proposed insurance, nor any application, endorsement or rider, shall be issued or used until the expiration of thirty days after it has been filed, unless the superintendent gives prior written approval thereto.

D. The superintendent may, at any time after a hearing held not less than twenty days after written notice to the insurer, withdraw approval of a form on any ground set forth in Subsection B of this section. The written notice of hearing shall state the reason for the proposed withdrawal.

E. The insurer shall not issue the forms or use them after the effective date of withdrawal.

F. If a group policy of credit life insurance or credit health insurance has been or is delivered in another state, the insurer shall be required to file only the group certificate and notice of proposed insurance delivered or issued for delivery in this state as specified in Subsections B and D of Section 59A-25-7 NMSA 1978, and the forms shall be approved by the superintendent if they conform with the requirements specified in such subsections and if the schedules of premium rates applicable to the insurance evidenced by the certificate or notice are not in excess of the insurer's schedules of premium rates filed with the superintendent.

History: Laws 1984, ch. 127, 479; 2017, ch. 130, 17.



Section 59A-25-9 - Premiums and refunds.

59A-25-9. Premiums and refunds.

A. Any insurer may revise its schedules of premium rates from time to time and shall file such revised schedules with the superintendent. No insurer shall issue any credit life insurance policy or credit health insurance policy for which the premium rate exceeds that determined by the schedules of such insurer as then on file with the superintendent.

B. Each individual policy or group certificate shall provide that in the event of termination of the insurance prior to the scheduled maturity date of the indebtedness, any refund of an amount paid by the debtor for insurance shall be paid or credited promptly to the person entitled thereto; provided, however, that the superintendent shall prescribe a minimum refund and no refund which would be less than such minimum need be made. The formula to be used in computing such refund shall be filed with and approved by the superintendent.

C. If a creditor requires a debtor to make any payment for credit life insurance or credit health insurance and an individual policy or group certificate of insurance is not issued, the creditor shall immediately give written notice to such debtor and shall promptly make an appropriate credit to the account.

D. The amount charged to a debtor for any credit life or credit health insurance shall not exceed the premiums charged by the insurer, as computed at the time the charge to the debtor is determined.

E. Nothing in this article shall be construed to authorize any payments for insurance now prohibited under any statute, or rule thereunder, governing credit transaction.

History: Laws 1984, ch. 127, 480.



Section 59A-25-10 - Authorized insurer, licensed agent required.

59A-25-10. Authorized insurer, licensed agent required.

A credit life or credit health insurance policy shall be delivered or issued for delivery in this state only by an insurer holding a certificate of authority to transact such insurance in this state, and shall be issued only through a duly appointed and licensed agent of the insurer in this state.

History: Laws 1984, ch. 127, 481.



Section 59A-25-11 - Claims administration.

59A-25-11. Claims administration.

A. All claims shall be promptly reported to the insurer or its designated claim representative, and the insurer shall maintain adequate claim files. All claims shall be settled as soon as possible and in accordance with the terms of the insurance contract.

B. All claims shall be paid either by draft drawn upon the insurer or by check of the insurer to the order of the claimant to whom payment of the claim is due pursuant to the policy provisions, or upon direction of such claimant to one specified.

C. No plan or arrangement shall be used whereby any person other than the insurer or its designated claim representative shall be authorized to settle or adjust claims. The creditor shall not be designated as claim representative for the insurer in adjusting claims; provided, that a group policyholder may, by arrangement with the insurer, draw drafts or checks in payment of claims due to the group policyholder subject to audit and review by the insurer.

History: Laws 1984, ch. 127, 482.



Section 59A-25-12 - Existing insurance; choice of insurer.

59A-25-12. Existing insurance; choice of insurer.

When credit life or credit health insurance is required as additional security for any indebtedness, the debtor shall, upon request to the creditor, have the option of furnishing the required amount of insurance through existing policies of insurance owned or controlled by him or of procuring and furnishing the required coverage through any insurer authorized to transact such an insurance business in this state. The creditor shall timely inform the debtor in writing of the debtor's rights under this section, in form prescribed or approved by the superintendent.

History: Laws 1984, ch. 127, 483.



Section 59A-25-13 - Director of financial institutions division to report violations.

59A-25-13. Director of financial institutions division to report violations.

The director of the financial institutions division of this state, in connection with his examination of lending institutions under his supervision, regulation or control, shall investigate and examine the procedures and policies of such lending agencies regarding issue and sale of insurance in connection with loans, and to report immediately to the superintendent any questionable procedures or violations of this article by any such lending agency.

History: Laws 1984, ch. 127, 484.



Section 59A-25-14 - Penalties.

59A-25-14. Penalties.

In addition to any other penalty provided by law, any person violating the superintendent's order under this article after the order has become final and while the order is in effect, shall upon conviction thereof forfeit and pay to the state of New Mexico not to exceed five hundred dollars ($500), except that if the violation is found to be wilful the penalty shall be in [a] sum not over two thousand dollars ($2,000).

History: Laws 1984, ch. 127, 485.






Article 26 - Casualty Insurance Contracts

Section 59A-26-1 - Scope of article.

59A-26-1. Scope of article.

This article [Chapter 59A, Article 26 NMSA 1978] applies as to certain contracts of casualty insurance, as identified in the respective sections of this article, other than mortgage guaranty insurance contracts, motor vehicle insurance contracts and employer's liability or workmen's compensation insurance contracts, which such excepted contracts are respectively covered under a separate subsequent article of the Insurance Code. All such casualty contracts shall also be subject to applicable provisions of Article 18 [Chapter 59A, Article 18 NMSA 1978] (the insurance contract) of the Insurance Code.

History: Laws 1984, ch. 127, 486.






Article 27 - Marine and Transportation Insurance Contracts

Section 59A-27-1 - Scope of article.

59A-27-1. Scope of article.

This article [Chapter 59A, Article 27 NMSA 1978] applies only as to contracts of marine and transportation insurance, as such insurance is defined in Section 111 [59A-7-5 NMSA 1978][repealed] of the Insurance Code. All such insurance contracts shall be subject to the provisions, as applicable, of Article 18 [Chapter 59A, Article 18 NMSA 1978] (the insurance contract) of the Insurance Code.

History: Laws 1984, ch. 127, 487.






Article 28 - Mortgage Guaranty Insurance Contracts

Section 59A-28-1 - Scope of article.

59A-28-1. Scope of article.

This article [Chapter 59A, Article 28 NMSA 1978] shall apply only with respect to contracts of mortgage guaranty insurance as defined in Section 112 [59A-7-6 NMSA 1978] of the Insurance Code. Such contracts are also subject to the applicable provisions of Article 18 [Chapter 59A, Article 18 NMSA 1978] (the insurance contract) of the Insurance Code.

History: Laws 1984, ch. 127, 488.






Article 29 - Property Insurance Contracts; Fair Plan Act

Section 59A-29-1 - Short title.

59A-29-1. Short title.

This article [Chapter 59A, Article 29 NMSA 1978] may be cited as the "FAIR Plan Act" (fair access to insurance requirements).

History: 1978 Comp., 59A-29-1, enacted by Laws 1985, ch. 61, 1.



Section 59A-29-2 - Organization of FAIR plan and underwriting association.

59A-29-2. Organization of FAIR plan and underwriting association.

All insurers licensed to write and writing essential property insurance, as defined by the superintendent of insurance, in New Mexico on a direct basis are authorized, subject to approval and regulation by the superintendent of insurance, to establish and maintain a FAIR plan and to establish and maintain an underwriting association and to formulate and from time to time amend the plan and articles of association and rules and regulations in connection therewith and to assess and share on a fair and equitable basis all expenses, income and losses incident to such FAIR plan and underwriting association in a manner consistent with the provisions of the FAIR Plan Act. Such underwriting association shall be known as the "New Mexico Property Insurance Program."

History: 1978 Comp., 59A-29-2, enacted by Laws 1985, ch. 61, 2.



Section 59A-29-3 - Participation.

59A-29-3. Participation.

Each insurer authorized to write and writing essential property insurance in New Mexico shall be required to become and remain a member of the FAIR plan and the underwriting association and comply with the requirements thereof as a condition of its authority to transact property insurance business. As a prerequisite to such authority to transact property insurance business each insurer shall automatically subscribe to the articles of agreement on file in the superintendent's office.

History: 1978 Comp., 59A-29-3, enacted by Laws 1985, ch. 61, 3.



Section 59A-29-4 - Requirements of plan and authority of association.

59A-29-4. Requirements of plan and authority of association.

The FAIR plan and articles of association shall make provision for an underwriting association having authority on behalf of its members to cause to be issued property insurance policies, to reinsure in whole or in part any such policies and to cede any such reinsurance. The plan and articles of association shall provide, among other things, for the perils to be covered, geographical area of coverage, compensation and commission, assessments of members, the sharing of expenses, income and losses on an equitable basis, cumulative weighted voting for the governing committee of the association, the administration of the plan and association and any other matter necessary or convenient for the purpose of assuring fair access to insurance requirements.

History: 1978 Comp., 59A-29-4, enacted by Laws 1985, ch. 61, 4.



Section 59A-29-5 - Changes in plan or articles.

59A-29-5. Changes in plan or articles.

The governing committee of the New Mexico property insurance program may, on its own initiative or at the request of the superintendent of insurance, amend the plan and articles, subject to approval by the superintendent.

History: 1978 Comp., 59A-29-5, enacted by Laws 1985, ch. 61, 5.



Section 59A-29-6 - Appeals; judicial review.

59A-29-6. Appeals; judicial review.

A. A person aggrieved by an action or decision of the administrators of the FAIR plan or the underwriting association or of any insurer as a result of its participation may appeal to the superintendent within thirty days from the date of the action or the decision. The superintendent shall, after hearing held upon thirty days' written notice, issue an order approving the action or decision or disapproving the action or decision with respect to the matter that is the subject of appeal.

B. All final orders and decisions of the superintendent shall be subject to judicial review in the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: 1978 Comp., 59A-29-6, enacted by Laws 1985, ch. 61, 6; 1998, ch. 55, 64; 1999, ch. 265, 68.



Section 59A-29-7 - Immunity.

59A-29-7. Immunity.

There shall be no liability on the part of, and no cause of action of any nature shall arise against, any member insurer, the association or its agents or employees, the governing committee or the superintendent or his representative for any action taken by them in the performance of their powers and duties under the FAIR Plan Act. The meetings, activities, recommendations and decisions of the governing committee of the association as required or permitted in that act shall not be open to public inspection, nor be considered public documents, nor be subject to Sections 10-15-1 through 10-15-4 NMSA 1978.

History: 1978 Comp., 59A-29-7, enacted by Laws 1985, ch. 61, 7.



Section 59A-29-9 - Retroactive application.

59A-29-9. Retroactive application.

The FAIR Plan Act shall be effective and shall apply retroactively to April 30, 1981, to validate action taken under the New Mexico interim uniform basic property insurance and placement program promulgated by the superintendent of insurance.

History: 1978 Comp., 59A-29-9, enacted by Laws 1985, ch. 61, 9.






Article 30 - Title Insurance

Section 59A-30-1 - Short title.

59A-30-1. Short title.

Chapter 59A, Article 30 NMSA 1978 may be cited as the "New Mexico Title Insurance Law".

History: 1978 Comp., 59A-30-1, enacted by Laws 1985, ch. 28, 1; 2009, ch. 80, 3.



Section 59A-30-2 - Purpose and legislative intent of article.

59A-30-2. Purpose and legislative intent of article.

A. The purpose of the New Mexico Title Insurance Law is to provide a comprehensive body of law for the effective regulation and active supervision of the business of title insurance transacted within this state in accordance with the McCarran-Ferguson Act (P.L. 79-15, 15 U.S.C. Sections 1011-1015).

B. The legislature intends that the business of title insurance be regulated by the state to provide for the protection of consumers and purchasers of title insurance policies and the financial stability of the title insurance industry.

C. The legislature intends that the title insurance market be competitive for all title insurance agents, that regulation of the title insurance industry does not disproportionately impact independent title agencies and that regulation of the industry does not place independent title insurance agents at a competitive disadvantage with underwriter-owned title companies.

History: 1978 Comp., 59A-30-2, enacted by Laws 1985, ch. 28, 2; 2009, ch. 80, 4.



Section 59A-30-3 - Definitions.

59A-30-3. Definitions.

As used in the New Mexico Title Insurance Law:

A. "agency agreement" means a document executed by a title insurer and title insurance agent that defines the compensation of the title insurance agent and the scope of the title insurance agent's authority;

B. "basic premium rate" means the premium rate for an original owner's policy of title insurance;

C. "business of title insurance" means:

(1) issuing as title insurer or offering to issue as title insurer a title insurance policy; or

(2) transacting or proposing to transact by a title insurer or title insurance agent any of the following activities when conducted or performed in contemplation of the issuance of a title insurance policy:

(a) soliciting or negotiating the issuance of a title insurance policy;

(b) guaranteeing, warranting or otherwise insuring the correctness of title searches;

(c) executing title insurance policies;

(d) effecting contracts of reinsurance;

(e) abstracting, searching or examining titles; or

(f) doing or proposing to do any business in substance equivalent to the business of title insurance in a manner designed to evade the provisions of the New Mexico Title Insurance Law or other laws applicable to the business of title insurance;

D. "charge" means any consideration, other than premiums billed by a title insurance agent or title insurer or both, for the performance of services, including but not necessarily limited to:

(1) consideration for the supervising or handling of escrows, settlements, closings, preparation of abstracts, delivery or recording of transfer and lien documents and disbursing funds;

(2) consideration for services commenced but not completed; and

(3) consideration for title searches conducted for a purpose other than issuance of a title insurance policy.

"Charge" does not include consideration collected by a title insurer or title insurance agent when the consideration is limited to the amount billed for services rendered by a third party;

E. "premium" means the consideration for issuing a title insurance policy and includes the consideration for searching and examining a title when conducted or performed for the purpose of the issuance of a title insurance policy;

F. "available funds" means funds subject to immediate withdrawal by cash or check in a depository account with a financial institution, held in the name of and subject to the control of a title insurance agent, title insurer or third party fiduciary, not including a person or entity that is a party to the transaction, cooperating in the closing of a transaction with a title insurance agent or title insurer;

G. "title insurance agent" means a person licensed as an agent under the Insurance Code [59A-1-1 NMSA 1978] and appointed by a title insurer;

H. "title insurance policy" or "policy" means a contract indemnifying against loss or damage arising from any of the following that exist on or before the effective date of the policy:

(1) defects in the insured title;

(2) liens or encumbrances on the insured title;

(3) unmarketability of the insured title;

(4) invalidity or unenforceability of liens or encumbrances on the property that is the subject of the policy; or

(5) lack of legal right of access to and from the property.

"Title insurance policy" or "policy" does not include an abstract; and

I. "title insurer" means any person authorized under the laws of this state to transact as insurer the business of title insurance.

History: 1978 Comp., 59A-30-3, enacted by Laws 1985, ch. 28, 3; 1989, ch. 95, 1; 2009, ch. 80, 5.



Section 59A-30-4 - Control and supervision by superintendent.

59A-30-4. Control and supervision by superintendent.

A. Title insurers and title insurance producers shall operate in New Mexico under the control and supervision of the superintendent. The superintendent shall promulgate such rules and regulations as are necessary to carry out the provisions of the New Mexico Title Insurance Law. The superintendent may adopt uniform rules and regulations to address underwriting standards and practices, including but not limited to rules and regulations that prohibit title insurers from insuring specified risks that the superintendent determines may pose an unreasonable risk to the financial stability of title insurers.

B. No title insurer or title insurance producer shall collect any premium, issue any title insurance policy or agency agreement, or reinsure any portion of the risk assumed under any title insurance policy, other than in conformance with the New Mexico Title Insurance Law and rules and regulations adopted by the superintendent as authorized by the New Mexico Title Insurance Law.

History: 1978 Comp., 59A-30-4, enacted by Laws 1985, ch. 28, 4; 2009, ch. 80, 6; 2016, ch. 89, 61.



Section 59A-30-4.1 - Reporting by superintendent.

59A-30-4.1. Reporting by superintendent.

The superintendent shall compile a report for the legislature no later than October 1 each year beginning in 2013 detailing title insurance statistics, including a report on the status of price competition within the title insurance industry in New Mexico. Annual reports shall be made available to interested parties and the general public.

History: Laws 2009, ch. 80, 13; 2013, ch. 74, 30.



Section 59A-30-5 - Policy forms.

59A-30-5. Policy forms.

No title insurer or title insurance agent shall use any form of title insurance policy other than the uniform forms promulgated by the superintendent under the New Mexico Title Insurance Law. The superintendent shall not promulgate any uniform form under which the coverage offered is excessive or inadequate in relation to the premium charged for the coverage.

History: 1978 Comp., 59A-30-5, enacted by Laws 1985, ch. 28, 5.



Section 59A-30-5.1 - Available funds required to issue policy.

59A-30-5.1. Available funds required to issue policy.

Unless the consideration necessary to create the estate to be insured has been previously delivered, no title insurance agent or title insurer shall issue a title insurance policy until the title insurance agent, title insurer or a third party fiduciary holds available funds, as defined under Subsection E of Section 59A-30-3 NMSA 1978, in an amount sufficient to create the estate being insured and to pay in accordance with the instructions of the parties to the transaction, all sums required to be paid through and at the time of the closing.

History: 1978 Comp., 59A-30-5.1, enacted by Laws 1989, ch. 95, 2.



Section 59A-30-6 - Premiums; agency agreements; duty to promulgate reasonable rates; exception.

59A-30-6. Premiums; agency agreements; duty to promulgate reasonable rates; exception.

A. The superintendent shall promulgate the premium rates of title insurers and title insurance producers for title insurance policies and the percentage of premium to be retained by title insurers under agency agreements, except that premium rates for reinsurance as between title insurers shall not be promulgated by the superintendent. No premium that has not been promulgated or approved by the superintendent shall be charged for any title insurance policy. The superintendent shall not promulgate charges of title insurers and title insurance producers other than premium rates for title insurance policies and the percentage of premium to be retained by title insurers under agency agreements.

B. The superintendent shall promulgate additional premium rates for searches or examinations of title conducted or performed for the purpose of issuance of a title insurance policy when the search or examination involves more than one chain of title or other unusual complexity.

C. Premium rates promulgated by the superintendent shall not be excessive, inadequate or unfairly discriminatory and shall contain an allowance permitting a profit that is not unreasonable in relation to the risks incurred in the business of title insurance. Premium rates may include an allowance for recoupment of assessments made pursuant to the Title Insurance Guaranty Act [59A-30A-1 through 59A-30A-18 NMSA 1978].

D. Title insurance producers shall retain not less than eighty percent of the gross premiums collected on commitments, policies and endorsements issued for one to four family residential property transactions with a liability amount of not more than two million dollars ($2,000,000); provided, however, that from July 1, 2009 until otherwise ordered by the superintendent, title insurance producers shall retain not less than eighty-one percent of the gross premiums collected on commitments, policies and endorsements issued for one to four family residential property transactions with a liability amount of not more than two million dollars ($2,000,000). The portion of the premium to be retained by the title insurance producers for policies with a liability amount greater than two million dollars ($2,000,000) shall be set by rule.

E. A title insurer may file with the superintendent proposed title insurance rates for a specific county or counties lower than the premium rate promulgated by the superintendent. The superintendent shall provide notice of the filed title insurance rates to all insurance producers and underwriters doing business in that county or counties and may conduct a hearing. In determining whether to approve filed title insurance rates, the superintendent shall consider the interests and protection of consumers and independent title insurance producers and the potential impact on competition within the title insurance industry. Upon approval of the filed title insurance rates, the title insurer and its insurance producers shall use the filed and approved title insurance rates.

F. The superintendent shall adopt rules to establish standards and procedures by which a title insurance rate lower than the promulgated rate shall be filed and may be approved.

History: 1978 Comp., 59A-30-6, enacted by Laws 1985, ch. 28, 6; 1999, ch. 60, 19; 2009, ch. 80, 7; 2016, ch. 89, 62.



Section 59A-30-6.1 - Premiums; refinanced property.

59A-30-6.1. Premiums; refinanced property.

The premium rates for title insurance policies issued in connection with the refinance of an existing mortgage or deed of trust, where a prior loan policy has been issued and a copy of the policy or a closing statement evidencing the issuance of the policy is furnished to the insurer or title insurance agent showing title vested in the same borrower and covering the same property, shall not exceed the percentage of the basic premium rate promulgated or approved by the superintendent as follows:

A. forty percent of the current basic premium rate applied to any amount up to the amount of the previous policy insuring the mortgage or deed of trust being refinanced, if the new policy is issued within three years from the date of the prior policy;

B. fifty percent of the current basic premium rate applied to any amount up to the amount of the previous policy insuring the mortgage or deed of trust being refinanced, if the new policy is issued more than three years but less than five years from the date of the prior policy;

C. sixty percent of the current basic premium rate applied to any amount up to the amount of the previous policy insuring the mortgage or deed of trust being refinanced, if the new policy is issued more than five years but less than ten years from the date of the prior policy;

D. eighty percent of the current basic premium rate applied to any amount up to the amount of the previous policy insuring the mortgage or deed of trust being refinanced, if the new policy is issued more than ten years but less than twenty years from the date of the prior policy; or

E. the premium for insurance coverage above the amount of the previous policy shall be ninety percent of the current basic premium rate as set by rule. In no event shall the premium collected be less than the minimum premium based on the promulgated or approved rate for a loan policy.

History: 1978 Comp., 59A-30-6.1, as enacted by Laws 2009, ch. 80, 8.



Section 59A-30-6.2 - Premiums; Indian nation, tribe or pueblo trust property.

59A-30-6.2. Premiums; Indian nation, tribe or pueblo trust property.

Title insurance policies purchased in association with the acquisition of title to property by the United States in trust for a federally recognized Indian nation, tribe or pueblo located wholly or partially in New Mexico where no monetary consideration is paid, shall be issued subject to the promulgated or filed and approved premium rates for the original issuance of a title insurance policy on the same property for an amount equal to the reduced liability limit for the acquisition provided for by the United States department of justice, unless a higher liability amount is required by the United States.

History: 1978 Comp., 59A-30-6.2, as enacted by Laws 2009, ch. 80, 9.



Section 59A-30-7 - Reporting of experience.

59A-30-7. Reporting of experience.

The superintendent shall promulgate reasonable rules, including rules providing statistical plans, for use thereafter by all title insurers and title insurance agents in the recording and reporting of revenue, loss and expense experience so that the experience of title insurers and title insurance agents may be made available to the superintendent at least annually in such form and detail as may be necessary to aid the superintendent in promulgating or approving premium rates.

History: 1978 Comp., 59A-30-7, enacted by Laws 1985, ch. 28, 7; 2009, ch. 80, 10.



Section 59A-30-8 - Hearings; notice.

59A-30-8. Hearings; notice.

A. The superintendent shall commence a hearing during November of each odd-numbered calendar year to consider promulgation of premium rates and any other matters related to the regulation of the business of title insurance deemed necessary by the superintendent.

B. The superintendent may, in the superintendent's discretion, hold a public hearing at any time to consider promulgation of premium rates and such other matters and subjects related to the regulation of the business of title insurance as the superintendent shall determine necessary or proper.

C. Notice of the public hearings provided for in Subsections A and B of this section shall be as provided in Subsection A of Section 59A-4-16 NMSA 1978.

D. The superintendent may promulgate premium rates and forms of title insurance policies only after a public hearing as provided in Subsections A and B of this section.

E. After the collection of all evidence relevant to the hearing, the superintendent shall file a notice of closure of the administrative record. The superintendent shall issue a decision within sixty days following the filing of the notice of closure of the administrative record for the public hearing provided for in Subsections A and B of this section. However, if the superintendent determines that the data and information presented to the superintendent pursuant to Section 59A-30-7 NMSA 1978 are incomplete, inaccurate or otherwise insufficient to determine whether a change in rates is warranted, the superintendent shall require a party, intervenor or participant at the public hearing to furnish the additional necessary data and information, and, in such event, the period of time allowed for the superintendent to issue a decision shall commence from the date such additional data and information are furnished.

History: 1978 Comp., 59A-30-8, enacted by Laws 1985, ch. 28, 8; 1990, ch. 62, 1; 2009, ch. 80, 11.



Section 59A-30-9 - Review; appeals.

59A-30-9. Review; appeals.

A person aggrieved by an order of the superintendent promulgating, approving or disapproving rates under the New Mexico Title Insurance Law shall have the rights to review and appeal provided for in Sections 59A-17-34 and 59A-17-35 NMSA 1978. The request for review shall be filed no later than thirty days after the superintendent's issuance of the order that promulgated, approved or disapproved the rates.

History: 1978 Comp., 59A-30-9, enacted by Laws 1985, ch. 28, 9; 1998, ch. 55, 65; 2009, ch. 80, 12.



Section 59A-30-10 - Reserve for losses and loss expenses.

59A-30-10. Reserve for losses and loss expenses.

A. All title insurers operating under the provisions of the New Mexico Title Insurance Law shall at all times establish and maintain, in addition to other reserves, a reserve against unpaid losses and a reserve against loss expense. Such reserves shall be calculated by making a careful estimate in each case of the loss and loss expense likely to be incurred by reason of every claim presented pursuant to notice, from or on behalf of the insured of a title defect in or lien or adverse claim against the title insured, that may result in a loss or cause expense to be incurred for the proper disposition of the claim.

B. The amounts so estimated may be revised from time to time as circumstances warrant, but shall be redetermined at least once each year.

C. The amounts set aside in such reserve in any year shall be deducted in determining the net profits for such year of any title insurer.

History: 1978 Comp., 59A-30-10, enacted by Laws 1985, ch. 28, 10.



Section 59A-30-11 - Underwriting standards and record retention.

59A-30-11. Underwriting standards and record retention.

A. No title insurance policy may be written unless the title insurer or its title insurance agent has caused to be conducted a reasonable search and examination of the title using an abstract plant meeting the requirements of Section 59A-12-13 NMSA 1978 and has caused to be made a determination of insurability of title in accordance with sound underwriting practices. The duty to search and examine imposed by this section is solely for the purpose of enhancing the financial stability of title insurers for the benefit of insureds under title insurance policies. The New Mexico Title Insurance Law is not intended and should not be construed to create any duty to search and examine that runs to the benefit of, or to create any right or cause of action in favor of, any person other than a title insurer.

B. Evidence of the examination of title and determination of insurability shall be preserved and retained in the files of the title insurer or its title insurance agent for a period of not less than fifteen years after the title insurance policy has been issued. Instead of retaining the original evidence, the title insurer or title insurance agent may in the regular course of business establish a system whereby all or part of the evidence is recorded, copied or reproduced by any process that accurately and legibly reproduces or forms a durable medium for reproducing the contents of the original. This subsection shall not apply to:

(1) a title insurer assuming liability through a contract of reinsurance; or

(2) a title insurer acting as coinsurer if one of the other coinsuring title insurers has complied with this section.

History: 1978 Comp., 59A-30-11, enacted by Laws 1985, ch. 28, 11; 1999, ch. 60, 20.



Section 59A-30-12 - Maintenance assessment.

59A-30-12. Maintenance assessment.

The superintendent shall determine a rate of assessment and collect a maintenance fee in an amount not to exceed one percent of the correctly reported gross title insurance premiums on policies written in New Mexico of all authorized title insurers. The fee required by this section is in addition to all other taxes and fees now imposed or that may be subsequently imposed and that are not in conflict with this article. The superintendent, after taking into account the unexpended funds produced by this fee, if any, shall adjust the rate of assessment each year to produce the amount of funds that he estimates will be necessary to pay all the expenses of regulating the business of title insurance during the succeeding year. The superintendent in promulgating premium rates shall take into account assessments made under this section.

History: 1978 Comp., 59A-30-12, enacted by Laws 1985, ch. 28, 12.



Section 59A-30-13 - Title insurance maintenance assessment fund created; appropriation.

59A-30-13. Title insurance maintenance assessment fund created; appropriation.

There is created a "title insurance maintenance assessment fund" in the state treasury. All receipts of the department of insurance collected under Section 59A-30-12 NMSA 1978 shall be deposited in the title insurance maintenance assessment fund and are appropriated to the superintendent for use in paying the expenses of the insurance department incurred in administering the New Mexico Title Insurance Law, including compensation and expenses of salaried personnel and consultants employed by the superintendent in administering the New Mexico Title Insurance Law.

History: 1978 Comp., 59A-30-13, enacted by Laws 1985, ch. 28, 13.



Section 59A-30-14 - Other provisions applicable.

59A-30-14. Other provisions applicable.

To the extent not in conflict with the New Mexico Title Insurance Law, the following articles and provisions of the Insurance Code [59A-1-1 NMSA 1978] shall also apply to title insurers, title insurance agents and the business of title insurance:

A. Chapter 59A, Article 1 NMSA 1978;

B. Chapter 59A, Article 2 NMSA 1978;

C. Chapter 59A, Article 4 NMSA 1978;

D. Chapter 59A, Article 5 NMSA 1978;

E. Chapter 59A, Article 6 NMSA 1978;

F. Chapter 59A, Article 7 NMSA 1978;

G. Chapter 59A, Article 8 NMSA 1978;

H. Chapter 59A, Article 9 NMSA 1978;

I. Chapter 59A, Article 10 NMSA 1978;

J. Chapter 59A, Article 11 NMSA 1978;

K. Chapter 59A, Article 12 NMSA 1978;

L. the Unauthorized Insurers Law [Chapter 59A, Article 13 NMSA 1978];

M. Chapter 59A, Article 16 NMSA 1978;

N. the Insurance Fraud Act [59A-16C-1 to 59A-16C-16 NMSA 1978];

O. Chapter 59A, Article 34 NMSA 1978; and

P. The Insurance Holding Company Law [59A-37-1 NMSA 1978].

History: 1978 Comp., 59A-30-14, enacted by Laws 1985, ch. 28, 14; 1999, ch. 60, 21; 1999, ch. 289, 27; 2001, ch. 297, 3.






Article 30A - Title Insurance Guaranty

Section 59A-30A-1 - Short title.

59A-30A-1. Short title.

Sections 1 through 18 [59A-30A-1 to 59A-30A-18 NMSA 1978] of this act may be cited as the "Title Insurance Guaranty Act".

History: Laws 1999, ch. 60, 1.



Section 59A-30A-2 - Purpose.

59A-30A-2. Purpose.

The purpose of the Title Insurance Guaranty Act is to provide a mechanism for continuation of coverage and payment of covered claims under certain title insurance policies, to avoid excessive delay in payment and avoid financial loss to policyholders because of insolvency of a title insurer, to assist in detection and prevention of title insurer insolvencies and to provide an association to assess the cost of such protection among title insurers.

History: Laws 1999, ch. 60, 2.



Section 59A-30A-3 - Scope.

59A-30A-3. Scope.

The Title Insurance Guaranty Act applies to all insurers authorized to transact title insurance business in New Mexico.

History: Laws 1999, ch. 60, 3.



Section 59A-30A-4 - Definitions.

59A-30A-4. Definitions.

As used in the Title Insurance Guaranty Act:

A. "account" means an account created by Section 5 of the Title Insurance Guaranty Act;

B. "association" means the title insurance guaranty association;

C. "covered claim" means an unpaid claim of an insured in excess of one thousand dollars ($1,000) covered under and not in excess of the applicable limits of a title insurance policy insuring land located in New Mexico issued by an insolvent insurer, if the insurer is found insolvent pursuant to Paragraph (2) of Subsection D of this section after the effective date of the Title Insurance Guaranty Act. Subject to applicable policy limits, the association's liability for covered claims shall not exceed two hundred fifty thousand dollars ($250,000) per claim and does not include any amount in excess of two hundred fifty thousand dollars ($250,000) per claim. The total amount that may be recovered from the association by a claimant for all covered claims shall not exceed five hundred thousand dollars ($500,000). "Covered claim" does not include an amount due by or for the benefit of a reinsurer, insurer, insurance pool or underwriting association, as subrogation recoveries or otherwise; provided, that a claim asserted against a person insured by an insolvent insurer that, if it were not a claim by or for the benefit of a reinsurer, insurer, insurance pool or underwriting association, would be a covered claim, may be filed directly with the receiver of the insolvent insurer. In no event may any such claim be asserted in a legal or administrative action against the insolvent insurer's insured unless that claim is based on the insured's fraud. "Covered claim" does not include the amount of a claim that an insured recovers from any person, including an agent, regardless of whether an assignment is taken. "Covered claim" does not include supplementary payment obligations, including but not limited to adjustment fees and expenses, attorney fees and expenses and court costs, nor does it include punitive, exemplary, extracontractual or bad-faith damages awarded by a court judgment against an insurer;

D. "insolvent insurer" means an insurer:

(1) authorized to transact title insurance business in New Mexico at the time the title insurance policy was issued; and

(2) against which an order of liquidation with a finding of insolvency has been entered after the effective date of the Title Insurance Guaranty Act by a court of competent jurisdiction in the insurer's state of domicile, or in this state, which has not been stayed or been the subject of a writ of supersedeas or other comparable order;

E. "member insurer" means any insurer authorized to transact title insurance business in New Mexico;

F. "net written premiums" means gross premiums written in this state on title insurance policies. "Net written premiums" does not include premiums on contracts between insurers or reinsurers;

G. "person" means an individual or other legal entity;

H. "superintendent" means the superintendent of insurance; and

I. "title insurance policy" or "policy" means those terms as defined in Section 59A-30-3 NMSA 1978 with respect to policies issued on land located in New Mexico.

History: Laws 1999, ch. 60, 4.



Section 59A-30A-5 - Organization of association.

59A-30A-5. Organization of association.

All member insurers shall remain members of the association as a condition of their authority to transact insurance in this state. The association may take the form of any appropriate legal entity under New Mexico law, including a corporation, partnership or unincorporated association, as approved by the superintendent. For purposes of administration and assessment, the association shall have two separate accounts:

A. the administrative account; and

B. the title guaranty account.

History: Laws 1999, ch. 60, 5.



Section 59A-30A-6 - Board of directors.

59A-30A-6. Board of directors.

A. The association's board of directors shall consist of not less than five nor more than eleven appointed members serving terms as provided in the association's plan of operation, and the superintendent or his designated representative as an ex-officio member. Appointed board members shall be selected by member insurers, subject to the superintendent's approval. A majority of the appointed members shall be employed by member insurers. Vacancies shall be filled for the remaining term by majority vote of the remaining board members, subject to the superintendent's approval.

B. Board members may be reimbursed from the administrative account for any reasonable and necessary expenses incurred in their capacities as board members, but the amount of such reimbursement shall not exceed guidelines provided by the approved plan of operation.

History: Laws 1999, ch. 60, 6.



Section 59A-30A-7 - Duties and powers of the association.

59A-30A-7. Duties and powers of the association.

A. The association shall:

(1) be obligated to the extent of covered claims arising from policies of an insolvent insurer issued prior to the finding of insolvency, except that the association shall not be obligated as to policies replaced by another title insurance policy that covers the claim. In no event shall the association be obligated to a policyholder in an amount in excess of the obligation of the insolvent insurer under the policy;

(2) be deemed the insolvent insurer to the extent of the insurer's obligation on covered claims and to such extent shall have all rights, duties and obligations of the insurer as if the insurer had not become insolvent; provided that the association shall have no liability for any past claims based on negligence of the insurer or its agents in searching and reporting the condition of a title, on bad faith of the insolvent insurer, on the closing of any transaction or for exemplary or punitive damages;

(3) pay for the administration and operation of the association from the administrative account, through proceeds received from an annual guaranty fee to be collected in the amounts and manner established by rule of the superintendent;

(4) allocate claims payments, loss and adjustment expense and administrative expense to the appropriate accounts and assess member insurers, separately for each account, amounts necessary to pay the association's obligations subsequent to an insolvency. Assessments shall not be made in a year in which guaranty fee proceeds, together with unencumbered account balances and other assets, will be sufficient to satisfy the association's obligations. Assessments shall be made against each member insurer in the proportion that the member insurer's net written premiums for the last full calendar year bears to net written premiums of all member insurers for that calendar year. Each member insurer shall be notified of the assessment not later than thirty days before it is due. No member insurer may be assessed in a year an amount greater than two percent of that member insurer's net written premiums for the preceding calendar year. If it appears that the maximum assessment available, together with unencumbered account balances and other assets, will be insufficient in a year to make all necessary payments, the association's obligations shall be paid pro rata and the unpaid portion shall be paid as soon as additional assessment proceeds or other funds become available. The association may pay claims in an order that it deems reasonable, including payments as claims are received or by groups or categories of claims. The association may exempt or defer, in whole or in part, the assessment of a member insurer if the assessment would cause the member insurer's financial statement to reflect amounts of capital or surplus less than the minimum amounts required for a certificate of authority in any jurisdiction in which the member insurer is authorized to transact insurance. Each member insurer acting as a servicing facility may set off against an assessment any authorized payments made on covered claims and expenses incurred in the payment of the claims by such member insurer if they are chargeable to the account for which the assessment is made;

(5) investigate claims and adjust, compromise, settle and pay covered claims to the extent of the association's obligations, and deny all other claims. The association may review settlements, releases and judgments to which the insolvent insurer or its insureds are parties to determine the extent to which such settlements, releases and judgments may be properly contested;

(6) notify such persons as the superintendent may direct pursuant to Section 9 [59A-30A-9 NMSA 1978] of the Title Insurance Guaranty Act;

(7) receive, handle, adjust and pay claims through its employees or through one or more insurers or other persons designated as servicing facilities, subject to the superintendent's approval; provided that a member insurer may decline any such designation;

(8) reimburse each servicing facility for obligations of the association paid by the facility and for reasonable expenses incurred by the facility for handling claims on behalf of the association, and pay other expenses of the association authorized by the Title Insurance Guaranty Act; and

(9) refund excess funds in an account to member insurers in proportion to the contribution of each member insurer to that account, when the board of directors estimates that the assets in the account will exceed the liabilities for the coming year.

B. The association may:

(1) employ persons or contract with servicing facilities necessary to handle claims and to perform other association duties;

(2) borrow funds necessary to effectuate the purposes of the Title Insurance Guaranty Act in accordance with the plan of operation, subject to the superintendent's approval;

(3) sue or be sued, and intervene in any court or other forum having jurisdiction over an insolvent insurer or its insureds;

(4) negotiate and enter into contracts necessary to carry out the purposes of the Title Insurance Guaranty Act; and

(5) perform all other acts necessary or proper to effectuate the purposes of the Title Insurance Guaranty Act.

History: Laws 1999, ch. 60, 7.



Section 59A-30A-8 - Plan of operation.

59A-30A-8. Plan of operation.

A. The association shall submit to the superintendent a plan of operation and amendments to the plan necessary or suitable to ensure the fair, reasonable and equitable administration of the association. The plan of operation and amendments shall become effective upon the superintendent's written approval. If, at any time, the association fails to submit the plan or suitable amendments to the superintendent, he shall, after notice and hearing, adopt necessary or advisable rules to effectuate the provisions of the Title Insurance Guaranty Act. The rules shall continue in force until the superintendent modifies them or they are superseded by a plan or amendments submitted by the association and approved by the superintendent.

B. All member insurers shall comply with the association's plan of operation.

C. The association's plan of operation, among other things, shall establish all procedures for conducting the association's business, for handling its assets, for receiving, handling, adjusting and paying claims, for keeping records and for the conduct of other activities necessary to carry out the association's powers and duties.

D. The association's plan of operation may provide that any of the association's powers and duties, except those specified in Paragraph (3) of Subsection A and Paragraph (2) of Subsection B of Section 7 [59A-30A-7 NMSA 1978] of the Title Insurance Guaranty Act, be delegated to a corporation, association or other organization that performs or will perform functions similar to those of the association in two or more states. Such a corporation, association or organization shall be reimbursed as a servicing facility and paid for performing any other function.

History: Laws 1999, ch. 60, 8.



Section 59A-30A-9 - Duties and powers of superintendent.

59A-30A-9. Duties and powers of superintendent.

A. The superintendent shall:

(1) promptly forward to the association a copy of any complaint or petition seeking an order of liquidation with a finding of insolvency against a title insurer;

(2) notify the association that a title insurer has been found to be an insolvent insurer not later than three days after he receives notice of the finding; and

(3) upon request of the board of directors, provide the association with a statement of the net written premiums of each member insurer.

B. The superintendent may:

(1) require that the association or an insolvent insurer's licensed New Mexico agents notify the insurer's New Mexico insureds and other interested parties of the finding of insolvency and of their rights under the Title Insurance Guaranty Act. Notification shall be made by mail at the last known address; provided that if sufficient information for notification by mail is not available, notice by publication in one or more newspapers of general circulation in the state shall be sufficient;

(2) suspend or revoke, after notice and hearing, a member insurer's certificate of authority if the insurer fails to pay any assessment within thirty days after it was due or fails to comply with the association's plan of operation. In the alternative, the superintendent may impose a civil penalty not to exceed five percent of the unpaid assessment per month; provided that no civil penalty shall be less than one hundred dollars ($100) per month; and

(3) revoke the designation of any servicing facility if he finds that claims are not being handled satisfactorily.

History: Laws 1999, ch. 60, 9.



Section 59A-30A-10 - Effect of paid claims.

59A-30A-10. Effect of paid claims.

A. A person recovering under the Title Insurance Guaranty Act shall be deemed to have assigned his rights and claims under the insolvent insurer's policy to the association to the extent of his recovery from the association. Every insured seeking the protection of the Title Insurance Guaranty Act shall cooperate with the association to the same extent as required to cooperate with the insurer. The association shall have no cause of action against an insured for sums it has paid out except such causes of action as the insurer would have had. In the case of an insolvent insurer operating on a plan with assessment liability, payments of claims by the association do not operate to reduce the liability of the insured to the receiver, liquidator or statutory successor for unpaid assessments.

B. The court having jurisdiction shall grant claims assigned pursuant to Subsection A of this section and the claims expenses of the association or similar organization in another state the same priority as the claims had before assignment. The association may make application to the court for reimbursement of such claims and expenses and, upon proper application, the court shall order appropriate disbursement to be made.

C. The association shall, within the time set by the receivership court, file with the receiver or liquidator of the insolvent insurer, statements of paid claims and claims expense and reserves for unpaid claims and claims expense.

History: Laws 1999, ch. 60, 10.



Section 59A-30A-11 - Nonduplication of recovery.

59A-30A-11. Nonduplication of recovery.

A person having a claim under any other title insurance policy that is not an insolvent insurer's policy, which is also a covered claim, shall first exhaust his rights under such other title insurance policy. An amount payable for a covered claim shall be reduced by the amount of any recovery under such other title insurance policy.

History: Laws 1999, ch. 60, 11.



Section 59A-30A-12 - Prevention of insolvencies.

59A-30A-12. Prevention of insolvencies.

A. To aid in the detection and prevention of title insurer insolvencies, the association's board of directors may, upon majority vote:

(1) make recommendations to the superintendent for the detection and prevention of insolvencies; and

(2) respond to requests by the superintendent to discuss and make recommendations regarding the status of a member insurer whose financial condition may be hazardous to policyholders or the public. Recommendations pursuant to this paragraph shall not be available for public inspection.

B. The superintendent shall report to the association's board of directors when he has reasonable cause to believe that a title insurer may be insolvent or in a financial condition hazardous to its policyholders or the public. The report, and subsequent meetings, activities, recommendations and decisions of the board of directors as required or permitted in this subsection, shall not be open to the public or available for public inspection.

C. At the conclusion of a domestic title insurer insolvency for which the association was obligated to pay covered claims, the association's board of directors may prepare a report on the history and causes of such insolvency, based on the information available to the association, and submit the report to the superintendent. The report, and subsequent meetings, activities, recommendations and decisions of the board of directors as required or permitted in this section, shall not be open to the public or available for public inspection.

History: Laws 1999, ch. 60, 12.



Section 59A-30A-13 - Examination of association; financial reports.

59A-30A-13. Examination of association; financial reports.

The association is subject to the superintendent's examination and regulation pursuant to Chapter 59A, Article 4 NMSA 1978. The board of directors shall submit, not later than June 30 each year, a financial report for the preceding calendar year prepared by an independent certified public accountant acceptable to the superintendent. The financial report shall be in a form approved by the superintendent.

History: Laws 1999, ch. 60, 13.



Section 59A-30A-14 - Appeals.

59A-30A-14. Appeals.

A. An insured whose claim is denied in whole or in part by the association may request the receivership court, or the ancillary receivership court in this state, to review the association's decision. The request for review shall be filed within thirty days after the date of denial. The receivership court and ancillary receivership court in this state shall have exclusive jurisdiction of all such claims. The decision of the court shall be binding on both the claimant and the association.

B. A member insurer may appeal to the superintendent from any action of the association's board of directors by filing a notice of appeal within thirty days after the date of the action appealed from.

C. A final order of the superintendent pursuant to Subsection B of this section is subject to judicial review by an action in the district court of Santa Fe county to set aside the order as unlawful or not supported by substantial evidence. If judicial review is not sought within thirty days after the date of the superintendent's order, the order shall be final and not subject to appeal.

History: Laws 1999, ch. 60, 14.



Section 59A-30A-15 - Recognition of assessment in rates.

59A-30A-15. Recognition of assessment in rates.

The title insurance rates and premiums promulgated by the superintendent shall include amounts sufficient to recoup within three years after assessment a sum equal to the amounts paid to the association by the member insurers, less amounts returned to the member insurers by the association. Rates shall not be deemed excessive because they contain an amount reasonably calculated to recoup assessments paid by the member insurers. The entire amount of any such recoupment shall be passed through to insurers.

History: Laws 1999, ch. 60, 15.



Section 59A-30A-16 - Immunity; confidentiality.

59A-30A-16. Immunity; confidentiality.

A. There shall be no liability on the part of, and no cause of action of any nature shall exist against, a member insurer, the association or its agents or employees, the board of directors, an individual director or the superintendent or his representative for an action taken by them in connection with carrying out their powers and duties under the Title Insurance Guaranty Act or failure to prevent any insolvency. The association shall defend all actions alleging such liability except that the attorney general shall defend any such actions against the superintendent or his representatives.

B. The meetings, activities, recommendations and decisions of the board of directors pursuant to the Title Insurance Guaranty Act shall not be open to the public or available for public inspection; provided that no representative of a member insurer shall be excluded from a meeting of the board of directors, with the exception of a representative of an insolvent insurer.

History: Laws 1999, ch. 60, 16.



Section 59A-30A-17 - Stay of proceedings; reopening of default judgments.

59A-30A-17. Stay of proceedings; reopening of default judgments.

All proceedings in which the insolvent insurer is a party or is obligated to represent a party in a court in New Mexico shall be stayed for not to exceed six months from the date of a finding of insolvency to permit proper representation by the association of all pending causes of action. As to covered claims arising from a judgment under a decision, verdict or finding resulting from the default of the insolvent insurer or its failure to defend an insured, the association, either on its own behalf or on behalf of the insured, may apply to have the judgment, order, decision, verdict or finding set aside by the same court, administrator or arbitrator that made it and may defend against the claim on its merits.

History: Laws 1999, ch. 60, 17.



Section 59A-30A-18 - Termination; distribution of funds.

59A-30A-18. Termination; distribution of funds.

A. The superintendent shall by order terminate the operation of the association if he finds, after hearing, that there is in effect a statutory or voluntary plan that:

(1) is a permanent plan that is adequately funded or for which an adequate means of funding is provided; and

(2) extends or will extend, to New Mexico title insurance policyholders and residents, protection and benefits with respect to insolvent insurers not less favorable than the protection provided under the Title Insurance Guaranty Act.

B. If the association's operation is terminated, the association, as soon as possible, shall distribute the balance of money and assets remaining, after discharge of the functions of the association with respect to prior insurer insolvencies not covered by another plan, to member insurers that are then writing title insurance policies in this state, pro rata upon the basis of the aggregate of payments and assessments made by the respective insurers during the five years next preceding the date of the order.

History: Laws 1999, ch. 60, 18.






Article 31 - Surety Insurance Contracts

Section 59A-31-1 - Scope of article.

59A-31-1. Scope of article.

Chapter 59A, Article 31 NMSA 1978 shall apply only as to contracts of surety insurance, as defined in Section 59A-7-8 NMSA 1978 [repealed]. Such contracts are also subject to the applicable provisions of Chapter 59A, Articles 5 and 18 NMSA 1978.

History: Laws 1984, ch. 127, 508; 2013, ch. 63, 1.






Article 32 - Motor Vehicle Insurance

Section 59A-32-1 - Assigned risk plan, short title.

59A-32-1. Assigned risk plan, short title.

Sections 520 through 532 [59A-32-1, 59A-32-3 through 59A-32-13 NMSA 1978] of this article comprise and may be cited as the "Motor Vehicle Assigned Risks Law".

History: Laws 1984, ch. 127, 520.



Section 59A-32-2 - Scope of article.

59A-32-2. Scope of article.

This article shall apply only as to contracts of vehicle insurance, as defined in Section 113 [59A-7-7 NMSA 1978] of the Insurance Code. Such contracts shall also be subject to the applicable provisions of Article 18 [Chapter 59A, Article 18 NMSA 1978] (the insurance contract) of the Insurance Code.

History: Laws 1984, ch. 127, 509.



Section 59A-32-3 - Purpose of assigned risk plan.

59A-32-3. Purpose of assigned risk plan.

The purpose of the assigned risk plan is to provide for the equitable distribution and apportionment among insurers authorized to transact in this state the business of automobile and motor vehicle bodily injury, property damage liability and physical damage insurance, of insurance afforded applicants who are in good faith entitled to, but who are unable to procure, such insurance through ordinary methods.

History: Laws 1984, ch. 127, 521.



Section 59A-32-4 - Assigned risk plan.

59A-32-4. Assigned risk plan.

Every insurer referred to in Section 521 [59A-32-3 NMSA 1978] of this article shall cooperate in the formulation of a plan or plans for the equitable apportionment among such insurers of insurance afforded applicants who are in good faith entitled to, but who are unable to procure, such insurance through ordinary methods.

History: Laws 1984, ch. 127, 522.



Section 59A-32-5 - Requirements of assigned risk plans.

59A-32-5. Requirements of assigned risk plans.

Any such agreement or plan for the assignment of risks involving automobile and motor vehicle bodily injury and property damage liability insurance shall include provision for: reasonable rules governing the equitable distribution of risks by direct insurance, reinsurance or otherwise, and by the assignment of risks to insurers participating in the plan; rates and reasonable rate modifications which shall be applicable to such risks and which shall not be excessive, inadequate or unfairly discriminatory; the limits of liability which any insurer to whom a risk is assigned shall be required to assume; and a method whereby applicants for insurance, persons insured and insurers under the plan may have a hearing on grievances and the right to appeal from the decision on any such grievance to the superintendent.

History: Laws 1984, ch. 127, 523.



Section 59A-32-6 - Review of proposed assigned risk plans.

59A-32-6. Review of proposed assigned risk plans.

Every such plan for the assignment of risks involving automobile and motor vehicle bodily injury and property damage liability insurance shall be filed in writing with the superintendent. The superintendent shall review the plan as soon as reasonably possible after filing, to determine whether or not it meets the requirements of Section 523 [59A-32-5 NMSA 1978] of this article. Each plan shall be on file with the superintendent for a waiting period of thirty (30) days before it becomes effective, unless sooner approved in writing. Unless disapproved in writing by the superintendent within the thirty (30) day waiting period, a plan shall be deemed approved and shall become effective upon the expiration of that period.

History: Laws 1984, ch. 127, 524.



Section 59A-32-7 - Disapproval of effective assigned risk plans.

59A-32-7. Disapproval of effective assigned risk plans.

When any assigned risk plan has become effective as above provided, the superintendent may thereafter disapprove such plan or any portion thereof on the ground that it does not meet the requirements of Section 523 [59A-32-5 NMSA 1978] of this article, but only after a full hearing held upon not less than ten (10) days' written notice to every insurer affected, specifying the matters to be considered at such hearing, and only by an order specifying the respects in which the superintendent finds that such plan fails to meet the requirements imposed, and stating the date, within a reasonable period thereafter, when such plan, or portion thereof, shall be deemed to cease to be effective. No such order shall affect any assignment made or policy issued or made prior to the expiration of the period specified in the order. Amendments to any such plan or plans shall be prepared, filed and reviewed in the same manner as provided with respect to the original plan or plans.

History: Laws 1984, ch. 127, 525.



Section 59A-32-8 - Failure to file plan; assigned risk plan prescribed.

59A-32-8. Failure to file plan; assigned risk plan prescribed.

If no plan which meets the requirements of Section 523 [59A-32-5 NMSA 1978] of this article above has been filed with the superintendent within ninety (90) days after June 30, 1959, or within the period stated in any order which disapproves an existing plan, the superintendent may formulate and prescribe a plan which does meet such requirements, after hearing or consultation with insurers authorized to transact in this state the business of automobile and motor vehicle bodily injury and property damage liability insurance. When any plan or plans or amendment thereto has or have been approved or prescribed, no insurer to which such plan is applicable shall thereafter issue any policy of such insurance, or undertake to transact such business in this state, unless the insurer participates in such plan.

History: Laws 1984, ch. 127, 526.



Section 59A-32-9 - Appeal to governing committee.

59A-32-9. Appeal to governing committee.

Any person affected by the action or inaction of any insurer pursuant to the assigned risks plan may appeal to the governing committee of the assigned risk plan or plan may appeal to the governing committee of the assigned risk plan or plans to which such insurer is a subscriber.

History: Laws 1984, ch. 127, 527.



Section 59A-32-10 - Appeal to superintendent.

59A-32-10. Appeal to superintendent.

Any person or subscribing insurer to the plan or plans affected by any ruling or decision of the governing committee of any assigned risk plan or decision of the governing committee of any assigned risk plan or plans pursuant to the Motor Vehicle Assigned Risks Law [59A-32-1, 59A-32-3 to 59A-32-13 NMSA 1978] may appeal to the superintendent from such ruling or decision.

History: Laws 1984, ch. 127, 528.



Section 59A-32-11 - Action by superintendent.

59A-32-11. Action by superintendent.

The superintendent, whenever any matter is referred to him under the Motor Vehicle Assigned Risks Law [59A-32-1, 59A-32-3 to 59A-32-13 NMSA 1978], shall review all information available to him and relating to the matter, including information available to him and relating to the matter, including information available to him from his records, the records of the motor vehicle division of the transportation department and other sources, and based upon his consideration of such information and the record of any hearing which he may in his discretion call and conduct informally, the superintendent, in his reasonable discretion, may: refuse to approve any application for assignment of risk; approve the rejection of any application by any insurer concerned; refuse to approve the renewal to reassignment of an existing policy; or take such other action as he shall determine to be fair and reasonable under all the circumstances. All testimony and other evidence on which the superintendent bases any action under the Motor Vehicle Assigned Risks Law shall be filed of record in the insurance department. Any such action by the superintendent shall be by order in writing, directed to the parties affected and filed of record in the insurance department.

History: Laws 1984, ch. 127, 529.



Section 59A-32-12 - Action by superintendent; review.

59A-32-12. Action by superintendent; review.

Any action by the superintendent pursuant to the Motor Vehicle Assigned Risks Law [59A-32-1, 59A-32-3 to 59A-32-13 NMSA 1978] shall be subject to review and appeal as provided in Article 4 [Chapter 59A, Article 4 NMSA 1978] (examinations, hearings and appeals) of the Insurance Code.

History: Laws 1984, ch. 127, 530.



Section 59A-32-13 - Rules and regulations.

59A-32-13. Rules and regulations.

The superintendent may prescribe, amend, supplement and revoke from time to time regulations as he may deem warranted for the administration of the Motor Vehicle Assigned Risks Law [59A-32-1, 59A-32-3 to 59A-32-13 NMSA 1978].

History: Laws 1984, ch. 127, 531.



Section 59A-32-14 - Insurance policies; appropriate reduction in premiums.

59A-32-14. Insurance policies; appropriate reduction in premiums.

A. Any rates, rating schedules or rating manuals for the liability, personal injury protection and collision coverages of a motor vehicle insurance policy submitted to or filed with the superintendent of insurance shall provide for an appropriate reduction in premium charges for a three-year consecutive period for such coverages when the principal operator of the covered vehicle:

(1) is an insured driver fifty-five years or older; and

(2) has successfully completed a motor vehicle accident prevention course approved by the traffic safety bureau of the state highway and transportation department.

B. Any discount used by the insurer pursuant to this section shall be presumed appropriate unless credible data demonstrates otherwise.

History: Laws 1987, ch. 18, 1; 1989, ch. 131, 1.



Section 59A-32-15 - Conditions for maintaining the discount.

59A-32-15. Conditions for maintaining the discount.

The premium reduction required by this section shall be effective for an insured for a three-year period after successful completion of the approved course, except that the insurer may require, as a condition of maintaining the discount, that the insured:

A. not be involved in an accident for which the insured is at fault; and

B. not be convicted or plead guilty or nolo contendere to a moving traffic violation.

History: Laws 1987, ch. 18, 2.



Section 59A-32-16 - Certificate of course completion.

59A-32-16. Certificate of course completion.

Upon successfully completing the approved course, each person shall be issued a certificate by the organization offering the course which shall be used to qualify for the premium discount required by Section 1 [59A-32-14 NMSA 1978] of this act.

History: Laws 1987, ch. 18, 3.



Section 59A-32-17 - Exceptions.

59A-32-17. Exceptions.

The provisions of this act [59A-32-14 through 59A-32-19 NMSA 1978] do not apply in the event the approved course is ordered by a court or other governmental entity resulting from a moving traffic violation or made a condition of the dismissal of a moving traffic violation.

History: Laws 1987, ch. 18, 4.



Section 59A-32-18 - Continued eligibility.

59A-32-18. Continued eligibility.

Each participant shall take an approved course every three years in order to continue to be eligible for the reduction in premiums.

History: Laws 1987, ch. 18, 5.



Section 59A-32-19 - Discounts or reductions in premiums.

59A-32-19. Discounts or reductions in premiums.

Nothing in Sections 59A-32-14 through 59A-32-18 NMSA 1978 shall prohibit an insurer offering private passenger motor vehicle insurance to New Mexico residents from providing a minimum twenty percent premium discount for bodily injury liability, property damage liability and collision coverages.

History: Laws 1987, ch. 18, 6; 1991, ch. 135, 1; 1993, ch. 194, 1.



Section 59A-32-20 - Rental car companies; insurance coverage.

59A-32-20. Rental car companies; insurance coverage.

Any rental car company offering for sale insurance coverage or collision damage waivers shall state clearly on the front page of the rental contract that the purchaser of the insurance coverage or collision damage waiver offered may be covered for such claims on his personal motor vehicle insurance policy and that if such insurance coverage exists under the renter's personal insurance policy, and the coverage is confirmed, the renter may require that the rental car company must submit any claims to the renter's personal insurance carrier as the renter's agent. The rental car company shall not make any written or oral representations that it will not present claims or negotiate with the renter's insurance carrier. For purposes of this section, confirmation of coverage includes telephone confirmation from an insurance company representative.

History: Laws 1987, ch. 303, 1.



Section 59A-32-21 - Discounts for comprehensive coverage.

59A-32-21. Discounts for comprehensive coverage.

A. Any insurance company authorized to write private passenger automobile insurance within the state shall provide a minimum premium discount of ten percent for motor vehicles with passive anti-theft devices. These discounts shall apply to comprehensive coverage and shall be approved by the superintendent pursuant to Section 59A-17-13 NMSA 1978 as part of the insurer's rate filing. Some or all of the premium discounts required by this section may be omitted upon demonstration to the superintendent in an insurer's rate filing that the discounts are duplicative of other discounts provided by the insurer.

B. As used in this section, "passive anti-theft device" means any item or system installed in an automobile that is activated automatically when the operator turns the ignition key to the off position and that is designed to prevent unauthorized use, as prescribed by regulations of the superintendent. The "passive anti-theft device" does not include an ignition interlock provided as a standard anti-theft device by the original automobile manufacturer.

History: Laws 1993, ch. 137, 1.



Section 59A-32-22 - Freedom of choice; doctor of oriental medicine.

59A-32-22. Freedom of choice; doctor of oriental medicine.

A. Within the area and limits of coverage offered an insured and selected by him in the application for insurance, for vehicle insurance medical payments as defined in Subsection D of Section 59A-7-7 NMSA 1978, the right of any person to exercise full freedom of choice in the selection of any licensed doctor of oriental medicine for treatment within his scope of practice shall not be restricted under any new policy of vehicle insurance issued after July 1, 1997 in this state or in the processing of any claim made pursuant to that policy. Any person insured or claiming benefits under the medical payments portion of such vehicle insurance policy providing within its coverage for payment of benefits or indemnity for any condition or circumstance described in Subsection D of Section 59A-7-7 NMSA 1978 shall be deemed to have complied with the requirements of the policy as to submission of proof of loss upon submitting written proof supported by any doctor of oriental medicine.

B. As used in this section, "doctor of oriental medicine" means a person licensed as a doctor of oriental medicine pursuant to the Acupuncture and Oriental Medicine Practice Act [Chapter 61, Article 14A NMSA 1978].

History: Laws 1997, ch. 84, 1.



Section 59A-32-23 - Vehicle insurance; primary liability; assignment; notice.

59A-32-23. Vehicle insurance; primary liability; assignment; notice.

A. When a vehicle owned by a licensed automobile dealer is loaned without a fee to a person for demonstration purposes, as a temporary substitute for that person's vehicle while it is being serviced or repaired, as a promotional courtesy vehicle or as a courtesy vehicle, primary insurance or self-insurance coverage shall be provided by the motor vehicle insurer providing coverage to the person using the demonstration vehicle, temporary substitute vehicle, promotional courtesy vehicle or a courtesy vehicle, and coverage provided by the dealer or the dealer's insurer applies only as excess coverage.

B. A person proposing to operate a motor vehicle for the purposes identified in Subsection A of this section may assume primary responsibility for the operator's vehicle insurance by signing the following statement:

"PRIMARY LIABILITY ASSIGNMENT

In consideration of the vehicle owner entrusting the motor vehicle elsewhere described to me, I agree that my vehicle insurance or self-insurance coverage shall be primarily responsible for any loss or damage caused by or to the motor vehicle.".

C. The agreement set forth in Subsection B of this section shall be binding on all insurers and self-insurers transacting insurance in the state as a condition of doing the business of transacting insurance.

History: Laws 2001, ch. 88, 1; 2002, ch. 86, 1.






Article 32A - Rental Car Insurance Limited Producer License

Section 59A-32A-1 - Short title.

59A-32A-1. Short title.

This act [59A-32A-1 through 59A-32A-9] may be cited as the "Rental Car Insurance Limited Producer License Act".

History: Laws 2001, ch. 94, 1.



Section 59A-32A-2 - Definitions.

59A-32A-2. Definitions.

As used in the Rental Car Insurance Limited Producer License Act:

A. "rental agreement" means a written master, corporate, group or individual agreement setting forth the terms and conditions governing the use of a rental car rented or leased by a rental car company;

B. "rental car" means a motor vehicle that is intended to be rented or leased for a period of ninety consecutive days or less by a driver who is not required to possess a commercial driver's license to operate the motor vehicle and the motor vehicle is one of the following:

(1) a private passenger motor vehicle, including a passenger van, minivan or sports utility vehicle; or

(2) a cargo vehicle, including a cargo van, pickup truck or truck with a gross vehicle weight of less than twenty-six thousand pounds;

C. "rental car agent" means a rental car company that is licensed to offer, sell, bind, effect, solicit or negotiate rental car insurance;

D. "rental car company" means a person or entity in the business of renting rental cars to the public, including a franchisee;

E. "rental car insurance" means insurance sold in connection with and incidental to the rental of vehicles, whether at the rental office or by a preselection of coverage in master, corporate, group or individual agreements, that is nontransferable, does not apply to any vehicle other than the rental car that is the subject of the rental agreement and is limited to the following kinds of insurance:

(1) personal accident insurance for renters and other rental car occupants, for accidental death or dismemberment and reimbursement for medical expenses resulting from an accident that occurs with the rental car during the rental period;

(2) liability insurance that, at the exclusive option of the rental car company, may include uninsured and underinsured motorist coverage, whether offered separately or in combination with other liability insurance, and that provides protection to renters and other authorized drivers of rental cars for liability arising from the operation of the rental car during the rental period;

(3) personal effects insurance that provides coverage to renters and other vehicle occupants for loss of, or damage to, personal effects in the rental car during the rental period;

(4) roadside assistance and emergency sickness insurance; and

(5) any other travel or vehicle-related insurance coverage that a rental car company may offer in connection with and incidental to the rental of a rental car, as may be approved by the superintendent of insurance;

F. "rental car endorsee" means a rental car agent employee who offers, sells, binds, effects, solicits or negotiates rental car insurance; and

G. "renter" means a person who obtains the use of a vehicle from a rental car company under the terms of a rental agreement.

History: Laws 2001, ch. 94, 2.



Section 59A-32A-3 - General rules.

59A-32A-3. General rules.

A. No rental car company and no officer, director, employee or agent of a rental car company shall offer, sell, bind, effect, solicit or negotiate the purchase of rental car insurance unless that company is licensed as an insurance producer pursuant to the New Mexico Insurance Code [59A-1-1 NMSA 1978] or has complied with the requirements of the Rental Car Insurance Limited Producer License Act.

B. The superintendent of insurance may issue to a rental car company that has complied with the requirements of the Rental Car Insurance Limited Producer License Act, a license that authorizes the rental car company to act as a rental car agent in accordance with the provisions of that act, in connection with and incidental to rental agreements, on behalf of any insurer authorized to write such insurance in this state.

History: Laws 2001, ch. 94, 3.



Section 59A-32A-4 - Licensing rental car companies as rental car agents.

59A-32A-4. Licensing rental car companies as rental car agents.

A rental car company may apply to be licensed as a rental car agent under the terms of the Rental Car Insurance Limited Producer License Act if it satisfies all of the requirements of that act and if it files the following documents with the superintendent of insurance:

A. a written application for licensure, signed by the applicant or by an officer of the applicant, in the form prescribed by the superintendent of insurance that includes a listing of all locations at which the rental car company intends to offer, sell, bind, effect, solicit or negotiate rental car insurance; and

B. a certificate filed by the insurer for the applicant stating that the insurer has satisfied itself that the applicant is trustworthy and competent to act as its insurance producer limited to this purpose; that the insurer has reviewed the employee training program required by Subsection D of Section 59A-32A-5 NMSA 1978 and believes that it satisfies the statutory requirements; and that the insurer will appoint the applicant to act as its insurance producer to transact the kinds of insurance that are permitted by the Rental Car Insurance Limited Producer License Act if the license for which the applicant is applying is issued by the superintendent of insurance. The certification shall be subscribed by an officer or managing agent of the insurer on a form prescribed by the superintendent of insurance.

History: Laws 2001, ch. 94, 4; 2016, ch. 89, 63.



Section 59A-32A-5 - Rental car endorsees.

59A-32A-5. Rental car endorsees.

A. An employee of a rental car agent may be a rental car endorsee authorized to offer, sell, bind, effect, solicit or negotiate rental car insurance under the authority of the rental car agent licensee if all of the following conditions have been satisfied:

(1) the employee is eighteen years of age or older;

(2) the employee has completed the training described in Subsection D of Section 5 [59A-32A-5 NMSA 1978] of the Rental Car Insurance Limited Producer License Act; and

(3) the rental car agent, at the time it submits its rental car agent license application pursuant to Section 3 [59A-32A-3 NMSA 1978] of the Rental Car Insurance Limited Producer License Act, also establishes a list of the names of all of its rental car endorsees. The list shall be maintained by the rental car agent in a form prescribed by the superintendent of insurance and updated quarterly. Each list shall be retained by the rental car agent for three years and shall be made available to the superintendent of insurance for review and inspection upon request.

B. A rental car endorsee shall act on behalf of its rental car agent in the offering, sale, binding, effectuation, solicitation or negotiation of rental car insurance. A rental car agent is responsible for, and must supervise, all actions of its endorsees related to the offering, sale, binding, effectuation, solicitation or negotiation of rental car insurance. The conduct of a rental car endorsee acting within the scope of his employment or agency shall be deemed the conduct of the rental car agent for purposes of the Rental Car Insurance Limited Producer License Act.

C. The manager at each location of a rental car agent or the direct supervisor of the rental car agent's endorsees at each location shall be responsible for the supervision of each rental car endorsee at the location. A rental car agent shall identify the manager or direct supervisor at each location in the list that it maintains in compliance with Paragraph (3) of Subsection A of this section.

D. A rental car agent shall provide training for each rental car endorsee prior to allowing him to offer, sell, bind, effect, solicit or negotiate rental car insurance. The training program shall be submitted to the superintendent of insurance for approval prior to use and shall meet the following minimum standards:

(1) instruction about the kinds of insurance specified in the Rental Car Insurance Limited Producer License Act that are offered for sale to prospective renters; and

(2) disclosures to be given to prospective renters that are required under the Rental Car Insurance Limited Producer License Act, including:

(a) that the purchase of the rental car insurance is not required in order for the renter to rent a rental car; and

(b) that the renter may have insurance policies in place that already provide the coverage being offered by the rental car company.

E. A rental car endorsee's authorization to offer, sell, bind, effect, solicit or negotiate rental car insurance shall expire when the endorsee's employment with the rental car agent has terminated.

History: Laws 2001, ch. 94, 5.



Section 59A-32A-6 - Rental car agent and endorsee restrictions.

59A-32A-6. Rental car agent and endorsee restrictions.

No insurance may be issued, offered, sold, solicited or negotated pursuant to this section unless:

A. the rental period of the rental agreement is ninety consecutive days or less;

B. at every location where rental agreements are executed, brochures or other written materials are readily available to the prospective renter that:

(1) summarize, clearly and correctly, the material terms and conditions of coverage offered to renters, including the identify of the insurer;

(2) describe the process for filing a claim in the event the renter elects to purchase coverage, including a toll-free telephone number to report a claim;

(3) provide the rental car agent's name, address, telephone number and license number, as well as the consumer hotline number for the superintendent of insurance;

(4) state that the rental car insurance offered by the rental car agent or endorsee may provide a duplication of coverage already provided by a renter's personal automobile policy or by another source of coverage;

(5) state that the purchase by the renter of the rental car insurance is not required in order to rent a rental car;

(6) state that neither the rental car agent nor its endorsees are qualified to evaluate the adequacy of the renter's existing insurance coverages;

(7) set forth the costs for the rental car insurance in the rental agreement; and

(8) contain any additional information as the superintendent of insurance may prescribe; and

C. evidence of the rental car insurance purchased is disclosed on the face of the rental agreement.

History: Laws 2001, ch. 94, 6.



Section 59A-32A-7 - Rental car agent and endorsee prohibitions.

59A-32A-7. Rental car agent and endorsee prohibitions.

A rental car agent or endorsee shall not:

A. offer, sell, bind, effect, solicit or negotiate the purchase of rental car insurance except in conjunction with and incidental to rental agreements;

B. advertise, represent or otherwise portray itself or any of its employees or agents as licensed insurers or insurance producers; or

C. pay any person, including a rental car endorsee, any compensation, fee or commission that is dependent solely on the placement of insurance under the license issued pursuant to the Rental Car Insurance Limited Producer License Act. Nothing in this section shall prohibit production payments or incentive payments to a person that are not dependent solely upon the sale of insurance.

History: Laws 2001, ch. 94, 7; 2016, ch. 89, 64.



Section 59A-32A-8 - Enforcement.

59A-32A-8. Enforcement.

A. In the event a provision of the Rental Car Insurance Limited Producer License Act is violated by a rental car agent or endorsee, the superintendent of insurance may:

(1) after notice and hearing, revoke or suspend the license issued under the Rental Car Insurance Limited Producer License Act; or

(2) after notice and hearing, impose other penalties, including suspending the transaction of insurance at specific rental locations where violations of the Rental Car Insurance Limited Producer License Act have occurred.

B. If a person offers or sells insurance in connection with, or incidental to, rental agreements or holds himself or a company out as a rental car agent without satisfying the requirements of the Rental Car Insurance Limited Producer License Act, the superintendent of insurance shall be authorized to issue a cease and desist order.

History: Laws 2001, ch. 94, 8.



Section 59A-32A-9 - Trust accounts.

59A-32A-9. Trust accounts.

Notwithstanding any provision of the Rental Car Insurance Limited Producer License Act or any other rule or statute, a licensee pursuant to that act shall not be required to treat money collected from renters purchasing rental car insurance when renting rental cars as funds received in a fiduciary capacity or to hold the funds in separate trust accounts.

History: Laws 2001, ch. 94, 9.






Article 33 - Workers' Compensation Insurance Contracts and Assigned Risks

Section 59A-33-1 - Assigned risk pool, short title.

59A-33-1. Assigned risk pool, short title.

Chapter 59A, Article 33 NMSA 1978 may be cited as the "Workers' Compensation Assigned Risk Pool Law".

History: Laws 1984, ch. 127, 534; 1989, ch. 42, 1.



Section 59A-33-2 - Scope of article.

59A-33-2. Scope of article.

The Workers' Compensation Assigned Risk Pool Law shall apply only as to contracts of workers' compensation insurance. Such contracts shall also be subject to the applicable provisions of Chapter 59A, Article 18 NMSA 1978.

History: Laws 1984, ch. 127, 533; 1989, ch. 42, 2.



Section 59A-33-3 - Purpose.

59A-33-3. Purpose.

It is the purpose of the Workers' Compensation Assigned Risk Pool Law to provide for the insurance of workers' compensation insurance risks that have, in good faith but without success, sought insurance in the usual manner from any two or more insurers authorized to transact in New Mexico the business of workers' compensation insurance and to provide for the equitable distribution of risks among commercial line insurers.

History: Laws 1984, ch. 127, 535; 1989, ch. 42, 3; 1990 (2nd S.S.), ch. 2, 94; 1993, ch. 201, 1.



Section 59A-33-4 - Definitions.

59A-33-4. Definitions.

As used in the Workers' Compensation Assigned Risk Pool Law:

A. "board" means the governing board of the pool;

B. "commercial line insurer" means any foreign, alien or domestic stock or mutual insurer, or reciprocal or interinsurance exchange, or association or other corporation or organization authorized to transact workers' compensation insurance, commercial multiple peril insurance or commercial general liability insurance in this state. The superintendent may adopt rules and regulations to define commercial multiple peril insurance or commercial general liability insurance. For policy years beginning on or after January 1, 1994, "commercial line insurer" shall apply to workers' compensation only and shall not include commercial multiple peril insurance or commercial general liability insurance;

C. "person" means an individual, firm, association, corporation or a public or private agency or institution;

D. "policyholder" means a person or entity insured through or by the pool;

E. "pool" means the New Mexico workers' compensation assigned risk pool established pursuant to Section 59A-33-5 NMSA 1978;

F. "rejected risk" means an employer who is in good faith entitled to insurance but is unable to procure or retain insurance through ordinary methods in the voluntary market as evidenced by at least two written rejections. The term includes any legal entities that may be combined for experience-rating purposes according to the rules of the superintendent; and

G. "servicing carrier" means a person designated by the superintendent to issue a policy that evidences the insurance coverages provided to a rejected risk and to service the policyholder as provided in the Workers' Compensation Assigned Risk Pool Law.

History: Laws 1984, ch. 127, 536; 1989, ch. 42, 4; 1990 (2nd S.S.), ch. 2, 95; 1993, ch. 201, 2.



Section 59A-33-5 - Organization of assigned risk pool.

59A-33-5. Organization of assigned risk pool.

A. To carry into effect the provisions of the Workers' Compensation Assigned Risk Pool Law, there shall be maintained a nonprofit unincorporated association of commercial line insurers to be known as the "New Mexico workers' compensation assigned risk pool", and every commercial line insurer shall be a member of the pool.

B. The pool shall be governed by a board constituted of seven persons, appointed by the superintendent as follows:

(1) at least four members shall be knowledgeable and have experience in the field of workers' compensation insurance and be employed by or represent private, voluntary licensed insurance companies;

(2) all members shall be appointed for two-year terms; and

(3) all members shall be appointed and subject to removal by the superintendent.

C. The board shall adopt, amend and repeal bylaws, subject to the approval of the superintendent, to govern the board's and the pool's operation and administration and to provide for the self-sufficient, economic, fair and nondiscriminatory administration of the pool.

D. The pool shall pay all costs and expenses of operating and maintaining the pool, including any allowances for servicing policies issued through or reinsured by the pool. State funds shall not be appropriated or expended for payment of any costs or expenses incurred in the operation or maintenance of the pool.

E. There shall be no liability on the part of and no cause of action shall arise against the board, the pool, its executive director or any of its staff, agents, servants or employees or against any member of the pool or any of its officers, directors, agents, servants or employees, arising out of or in connection with any judgment or decision made in connection with the performance of the powers and duties under the Workers' Compensation Assigned Risk Pool Law. This shall include any inspections, safety engineering investigations performed, or recommendations made in good faith in any reports or in communications concerning employers due to their applying for or being provided insurance coverage by the pool, or at any administrative hearing or inquiry conducted in connection with insurance coverage provided by the pool pursuant to the purposes and objectives of the Workers' Compensation Assigned Risk Pool Law.

History: Laws 1984, ch. 127, 537; 1989, ch. 42, 5; 1990 (2nd S.S.), ch. 2, 96.



Section 59A-33-5.1 - Operation of pool.

59A-33-5.1. Operation of pool.

The pool shall operate towards being self-sufficient and shall be self-sufficient no later than July 1, 1995. The rates charged the policyholders shall be set so that the amount received in premiums, together with reasonable investment income earned on those premiums, is reasonably expected to be sufficient to pay claims and losses incurred and reasonable operating expenses of the servicing carriers.

History: 1978 Comp., 59A-33-5.1, enacted by Laws 1990 (2nd S.S.), ch. 2, 97.



Section 59A-33-5.2 - Pool deficit review.

59A-33-5.2. Pool deficit review.

A. The pool's efficient and self-sufficient operation is essential to the successful operation of the workers' compensation system in New Mexico. The effect of the pool's operation upon small employers is a particularly critical concern that merits continuing and close supervision by the state. The state should make all reasonable efforts to ensure that employers who are good risks, and particularly small employers who have established good safety records, are not penalized in the pool with higher than warranted workers' compensation premium charges.

B. For the reasons set forth in this section, the superintendent shall continuously and closely monitor the performance of the pool, paying special attention to small employers. The superintendent shall report quarterly to the legislative finance committee on the status of the assigned risk pool.

History: Laws 1990 (2nd S.S.), ch. 3, 5.



Section 59A-33-6 - Powers of the pool; duty of member companies; servicing carriers.

59A-33-6. Powers of the pool; duty of member companies; servicing carriers.

A. The pool shall provide workers' compensation insurance, pursuant to the terms of the Workers' Compensation Assigned Risk Pool Law, for any risk, under the laws of the state providing for workers' compensation, which risk in good faith has been tendered to and rejected by two or more insurers writing workers' compensation insurance. The pool may purchase reinsurance, either on a single occurrence or aggregate coverage basis.

B. In accordance with the bylaws of the pool, the board shall designate servicing carriers, that are willing to serve as such, the total number of which shall be determined by the board. Contracts with and compensation of servicing carriers shall be subject to the superintendent's approval. Contracts shall be for a term determined by the board subject to the superintendent's approval.

C. Following the adoption by the pool and approval by the superintendent of rules and regulations of the pool as provided for in Section 59A-33-9 NMSA 1978, the procedures and remedies established under the Workers' Compensation Assigned Risk Pool Law shall be the sole and exclusive procedures and remedies of any applicant for workers' compensation insurance in this state whose application for such insurance has in good faith been rejected in writing by two or more insurers writing workers' compensation insurance.

History: Laws 1984, ch. 127, 538; 1989, ch. 42, 6; 1990 (2nd S.S.), ch. 2, 98.



Section 59A-33-7 - Assignment of risks by the pool.

59A-33-7. Assignment of risks by the pool.

When any person makes application to two or more insurers writing workers' compensation insurance for workers' compensation insurance and the insurers in good faith reject in writing the application, that person may file with the pool an application for assignment of the risk to a servicing carrier. If it appears to the pool that the risk is, in good faith, entitled to insurance, the pool shall assign such risk to a servicing carrier.

History: Laws 1984, ch. 127, 539; 1989, ch. 42, 7; 1990 (2nd S.S.), ch. 2, 99.



Section 59A-33-8 - Issuance of policy; annual report.

59A-33-8. Issuance of policy; annual report.

A. The servicing carriers to which the pool assigns a workers' compensation insurance risk shall issue a policy, upon the payment of the premiums, in a form and for those limits of liability that are approved by the superintendent in accordance with the Workers' Compensation Assigned Risk Pool Law; but the undertakings of any issued policy shall be fully reinsured by all of the members of the pool, and the liability of the member issuing the policy shall be limited to its liability as a reinsurer. On any workers' compensation policy so issued, all members of the pool shall be reinsurers, as among themselves, in proportion to the amount that the net direct commercial line premiums on the insurance written in this state during the corresponding calendar year by the issuing member bears to the total of commercial line premiums written in this state during the corresponding calendar year by all members of the agency, and each policy may be endorsed to reflect the plan of reinsurance described in this section.

B. The superintendent may by regulation establish an incentive program for commercial line insurers to voluntarily write small employers outside of the assigned risk pool. In establishing the program, the superintendent may provide for credits or adjustments to the net direct commercial line premium for the purposes of determining the reinsurance share described in Subsection A of this section.

History: Laws 1984, ch. 127, 540; 1989, ch. 42, 8; 1990 (2nd S.S.), ch. 2, 100; 1993, ch. 201, 3.



Section 59A-33-9 - Rules and regulations.

59A-33-9. Rules and regulations.

The pool shall adopt regulations to assure the fair, reasonable, equitable and nondiscriminatory assignment of workers' compensation insurance risks, the applicable rates and rate modifications and other matters necessary or advisable to carry into effect the provisions of the Workers' Compensation Assigned Risk Pool Law. Regulations shall have the prior approval of the superintendent before they become effective. If the pool for any reason has failed to adopt regulations as provided in this section, the superintendent may adopt and issue reasonable regulations assuring the fair, reasonable, equitable and nondiscriminatory assignment of workers' compensation insurance risks, the applicable rates and rate modifications and other matters necessary or advisable to carry into effect the provisions of the Workers' Compensation Assigned Risk Pool Law. Regulations adopted and issued by the superintendent shall continue in force until modified by the superintendent or superseded by regulations adopted by the pool and approved by the superintendent.

History: Laws 1984, ch. 127, 541; 1989, ch. 42, 9; 1990 (2nd S.S.), ch. 2, 101.



Section 59A-33-9.1 - Policyholders' duty to disclose; ratings experience.

59A-33-9.1. Policyholders' duty to disclose; ratings experience.

A. Failure or refusal by any rejected risk to make full disclosure to the pool, servicing carrier or insurer writing a policy of information concerning the policyholder's true ownership, change of ownership, operations or payroll or any other failure to disclose fully any records pertaining to workers' compensation insurance, shall be sufficient grounds for the pool to terminate the insurance of the policyholder as one not in good faith.

B. Incurred experience shall be used in future ratings regardless of a change in ownership, control, management or operations, and leasing companies shall adopt the incurred experience of the insured, so that no employer shall evade the burdens imposed by an unfavorable or high-cost experience.

History: 1978 Comp., 59A-33-9.1, enacted by Laws 1990 (2nd S.S.), ch. 2, 102.



Section 59A-33-10 - Authority of superintendent.

59A-33-10. Authority of superintendent.

A. The superintendent may approve amendments to policy forms, endorsements, rates, rating plans or minimum premiums different from those normally applicable to a risk in order to apply to each risk assigned by the pool the policy forms, endorsements, rates, rating plans and minimum premiums as are commensurate with the greater hazard of the risk, and expenses involved in insuring the risk, considering in that connection the experience and the physical and other conditions of the risk.

B. Rates for any risk assigned by the pool shall be subject to approval by the superintendent in accordance with the applicable procedures provided in Chapter 59A, Article 17 NMSA 1978 so far as applicable. The superintendent may establish separate rates for any industry or workers' compensation classifications in the pool when the public interest so requires; provided that the rates established are fair, equitable and adequate.

C. If the pool or its governing board fails to act within a reasonable time or acts in a manner inconsistent with its rules, regulations, bylaws or articles of agreement or with statutory or case law, regulations of the superintendent or the public interest, the superintendent shall assume the power and duties of the pool and board and cause the pool to act in a manner conformable to law and the public interest.

D. The superintendent may direct the pool to release and make public any information he determines to be nonconfidential contained in applications for insurance from the pool and premium and loss information relating to individual risks.

E. The superintendent shall develop a marketing assistance plan to seek underwriters for risks assigned to the pool.

F. Members of the pool shall report all premium and loss information in a form and at the intervals required by the pool's regulations.

G. The superintendent shall adopt a surcharge program for any risks insured by the pool for the purpose of encouraging safety and fully funding any deficit caused by excessive losses. The surcharge program shall include a minimum surcharge of ten percent of the premium for all risks insured by the pool and shall include higher surcharges for risks with adverse loss experience.

H. The superintendent may adopt a retrospective rating plan for any risk insured by the pool that has an annual premium greater than twenty-five thousand dollars ($25,000). The superintendent may establish the criteria that determine when the retrospective rating plan applies to a particular risk. Any risk not eligible for such a plan within the pool shall be eligible for a surcharge based on its individual risk.

I. The superintendent shall adopt a schedule debit plan for any risks insured by the pool that do not comply with loss-control recommendations, have frequency or severity problems, employ underaged or temporary employees or have any exposure that is greater than average for the class.

J. The superintendent shall adopt a schedule credit plan for any risks insured by the pool that have a good loss record, as determined in regulations adopted by the superintendent, and that have made a special good-faith effort but have not been able to purchase insurance in the private voluntary market at any reasonable cost. For the purposes of this section, "special good-faith effort" means, in addition to securing at least two written rejections from insurers in the voluntary market, contacting at least one independent insurance agent who states in writing that the agent has made an independent good-faith effort to locate insurance for the rejected risk in the private voluntary market.

History: Laws 1984, ch. 127, 542; 1989, ch. 42, 10; 1990 (2nd S.S.), ch. 2, 103.



Section 59A-33-11 - Safety rules prescribed by the pool.

59A-33-11. Safety rules prescribed by the pool.

Any servicing carrier shall administer and enforce reasonable regulations adopted by the board, subject to the superintendent's approval, for the prevention of injuries to employees of its assigned policyholders or any applicant for assignment for workers' compensation insurance. For this purpose, the representatives of any servicing carrier shall have free access to the premises of any assigned policyholder or applicant for assignment during regular working hours. The failure or refusal by any policyholder or applicant to comply with the safety regulations or to permit such access shall be sufficient grounds for determining whether the policyholder or applicant is, in good faith, entitled to workers' compensation insurance or to a surcharge or restrospective [retrospective] rate for continued coverage.

History: Laws 1984, ch. 127, 543; 1989, ch. 42, 11; 1990 (2nd S.S.), ch. 2, 104.



Section 59A-33-12 - Appeal to superintendent.

59A-33-12. Appeal to superintendent.

Any person aggrieved by any ruling or decision of the pool with respect to any assigned risk policy of workers' compensation insurance may file a written appeal to the superintendent, within thirty days following the ruling or decision. Upon receipt of an appeal, the superintendent shall schedule and hold a full hearing, on at least ten days' written notice to the parties affected, of the subject matter of the appeal, and after consideration of all matters presented at the hearing, as well as information available to him from the records of the insurance department, the superintendent may affirm, annul or modify the appealed ruling or decision, or take any other action with respect thereto determined by him to be fair, reasonable and nondiscriminatory, under all the circumstances. All testimony and other evidence on which the superintendent bases any decision under the Workers' Compensation Assigned Risk Pool Law shall be in writing, directed to the parties affected and filed of record in the insurance department.

History: Laws 1984, ch. 127, 544; 1989, ch. 42, 12; 1990 (2nd S.S.), ch. 2, 105.



Section 59A-33-13 - Action by superintendent; review.

59A-33-13. Action by superintendent; review.

Any action by the superintendent pursuant to the Workers' Compensation Assigned Risk Pool Law shall be subject to the review and appeal as provided in Chapter 59A, Article 4 NMSA 1978.

History: Laws 1984, ch. 127, 545; 1989, ch. 42, 13.



Section 59A-33-14 - Workers' compensation policies to provide for deductible provision at option of insured.

59A-33-14. Workers' compensation policies to provide for deductible provision at option of insured.

Any workers' compensation insurance policy issued to cover a risk in this state shall include provisions giving the insured employer the option of choosing a deductible based upon the employer's financial ability to repay the insurer any amounts expended by the insurer on behalf of the employer.

The deductible may be an amount ranging from five hundred dollars ($500) to two thousand five hundred dollars ($2,500), in increments of five hundred dollars ($500), or the amount of five thousand dollars ($5,000) or ten thousand dollars ($10,000). In exercising his authority to approve the form of the policy to be issued, the superintendent of insurance shall not approve any policy form that permits, directly or indirectly, any part of the deductible to be charged to or passed on to the worker.

History: Laws 1989, ch. 257, 1; 1990 (2nd S.S.), ch. 2, 106.



Section 59A-33-15 - Pool policyholder liability.

59A-33-15. Pool policyholder liability.

No policyholder in the assigned risk pool shall be liable for any deficit incurred by the pool for the calendar year 1991 unless that policyholder's policy is issued or renewed in 1991. A policyholder in the pool as of January 1, 1991, shall not, therefore, be liable for any deficit incurred by the pool for 1991 unless that policyholder's policy is renewed with the pool in calendar year 1991.

History: Laws 1990 (2nd S.S.), ch. 2, 107.






Article 34 - Domestic Stock and Mutual Insurers

Section 59A-34-1 - Scope of article.

59A-34-1. Scope of article.

This article [Chapter 59A, Article 34 NMSA 1978] applies as to domestic stock insurers and domestic mutual insurers as defined in Sections 71, 74, and 76 [59A-5-4, 59A-5-7, and 59A-5-9 NMSA 1978] of the Insurance Code.

History: Laws 1984, ch. 127, 547.



Section 59A-34-2 - Application of general corporation statutes.

59A-34-2. Application of general corporation statutes.

The applicable statutes of this state relating to the powers and procedures of domestic private corporations formed for profit shall also apply to domestic stock insurers and to domestic mutual insurers except where in conflict with the express provisions of the Insurance Code and the reasonable implications of such provisions.

History: Laws 1984, ch. 127, 548.



Section 59A-34-3 - Insurance business exclusive; exceptions.

59A-34-3. Insurance business exclusive; exceptions.

A. Except as provided in this section, no domestic insurer shall engage in any business other than the insurance business and in business activities reasonably and necessarily incidental to such insurance business.

B. A title insurer may also engage in business as an escrow agent.

C. Any insurer may also engage in business activities reasonably related to the management, supervision, servicing of and protection of its interests as to its lawful investments, and to full utilization of its facilities.

D. An insurer may own subsidiaries which may engage in such businesses as are provided for in Section 145 [59A-9-12 NMSA 1978] of the Insurance Code.

History: Laws 1984, ch. 127, 549.



Section 59A-34-4 - Incorporation.

59A-34-4. Incorporation.

A. Seven (7) or more individuals who have reached the age of majority may incorporate a stock insurer; ten (10) or more such individuals may incorporate a mutual insurer. Not less than two-thirds of the incorporators shall be citizens of the United States and residents of New Mexico. The articles of incorporation shall be signed by all incorporators and acknowledged by not less than three (3) of the incorporators as deeds are required to be acknowledged.

B. The articles of incorporation shall state:

(1) the name of the corporation; if a mutual, the word "mutual" shall be part of the name;

(2) the duration of its existence, which may be perpetual;

(3) if a stock corporation, the number of shares of authorized capital stock and the par value of each such share;

authorized capital stock shall consist solely of one class of common stock with par value of not less that five dollars ($5) per share, and shares without par value shall not be authorized; the extent, if any, to which each share shall be liable to assessment;

(4) if a mutual corporation, the maximum contingent liability of each member for payment of losses and expenses incurred, which liability shall be prominently stated in the articles of incorporation, and such conditions applicable to nonassessable policies as may be consistent with law;

(5) the limitations, if any, on the corporation's indebtedness;

(6) designation of the superintendent as an agent of the corporation upon whom may be served all process in any action or proceeding against the corporation;

(7) the kinds of insurance the corporation is formed to transact, according to the definitions set forth in Article 7 [Chapter 59A, Article 7 NMSA 1978] of the Insurance Code;

(8) the number of directors, not less than five (5), who shall conduct the corporation's affairs, and the names and addresses of the corporation's first directors and officers for a stated term of office of not less than six (6) months or more than one year's duration from date of incorporation;

(9) the date and time of the annual meeting of stockholders or members;

(10) the city or town in New Mexico in which is to be located the corporation's principal place of business;

(11) such other provisions, not inconsistent with law, as deemed appropriate by the incorporators; and

(12) the names and addresses of the incorporators.

History: Laws 1984, ch. 127, 550.



Section 59A-34-5 - Filing, recording of articles; authority to raise capital or transact insurance required.

59A-34-5. Filing, recording of articles; authority to raise capital or transact insurance required.

A. When executed and acknowledged by the incorporators, the articles of incorporation shall be filed with the secretary of state, and copies thereof certified by the secretary of state shall be filed with the superintendent and recorded in the office of the county clerk in the county of New Mexico wherein the corporation proposes to have its principal place of business.

B. Upon completion of such filings and recording, the secretary of state shall issue to the corporation a certificate of incorporation, and incorporation shall be deemed effective as of date of issuance of such certificate.

C. The corporation shall not raise any capital through sale of shares or otherwise except in compliance with Chapter 59A, Article 35 NMSA 1978, and shall not transact business as an insurer until it has applied for and received from the superintendent a certificate of authority as provided for under Chapter 59A, Article 5 NMSA 1978.

History: Laws 1984, ch. 127, 551; 2013, ch. 75, 20.



Section 59A-34-6 - Amendment of articles of incorporation.

59A-34-6. Amendment of articles of incorporation.

A. The articles of incorporation of a stock insurer may be amended in accordance with the general statutes of New Mexico applying to corporations formed for profit. A copy of the amendment, certified by the secretary of state, shall be filed with the superintendent, and a copy likewise certified shall be recorded in the county clerk's office of the county of the corporation's principal place of business. No amendment shall reduce authorized capital below the amount of paid-in capital stock required under Section 59A-5-16 NMSA 1978 for the certificate of authority covering the kinds of insurance immediately thereafter to be transacted by the insurer.

B. The articles of incorporation of a mutual insurer may be amended by the affirmative vote of two-thirds of its members present in person or by proxy at a regular or special meeting of its members of which notice in writing of the proposed amendment was mailed to all members at least thirty days in advance, unless notice shall otherwise be provided for as approved by the superintendent. A certificate of the amendment, signed and acknowledged by the president and attested by the secretary of the corporation, shall be filed and recorded as required of original articles of incorporation.

History: Laws 1984, ch. 127, 552; 2013, ch. 75, 21.



Section 59A-34-7 - Nonuser of corporate charter.

59A-34-7. Nonuser of corporate charter.

A. Any domestic insurer which within one year from date of incorporation has not completed its organization and obtained a certificate of authority from the superintendent to transact insurance, shall unless granted an extension as hereinafter provided, forfeit its corporate charter, and the superintendent shall thereupon commence a proceeding for liquidation and dissolution of the corporation pursuant to the applicable provisions of Article 41 [Chapter 59A, Article 41 NMSA 1978] (conservation, rehabilitation, liquidation) of the Insurance Code. Upon written request by the corporation filed with him prior to the expiration of one year from its date of incorporation and for good cause shown, the superintendent may extend for an additional year the period within which the corporation shall qualify for and secure its certificate of authority as an insurer.

B. Any insurer which ceases to write and issue new insurance business for a continuous period of two years shall forfeit its right to resume the writing of new business except with the prior written approval of the superintendent granted upon reasonable grounds. Unless such approval is granted, the superintendent shall commence a proceeding pursuant to Article 41 (conservation, rehabilitation, liquidation) of the Insurance Code to liquidate and dissolve the insurer.

History: Laws 1984, ch. 127, 553.



Section 59A-34-8 - Prohibited interest of officers, directors and employees in certain transactions.

59A-34-8. Prohibited interest of officers, directors and employees in certain transactions.

A. No officer or director of an insurer, or any employee of the insurer shall accept, except for the insurer, or be beneficiary of, any fee, brokerage, gift or other emolument in addition to fixed salary or compensation, because of any investment, loan, deposit, purchase, sale, exchange, reinsurance or other similar transaction made by or for the insurer, or be pecuniarily interested therein in any capacity except on behalf of the insurer.

B. No insurer shall guarantee the financial obligation of any of its officers, directors, or employees.

C. This section shall not prohibit such a director, officer, or employee from:

(1) being a policyholder of the insurer and enjoying the rights customarily provided for holders of such policies;

(2) participating as beneficiary in any pension or deferred compensation plan, profit-sharing plan, stock option plan or similar plan authorized by the insurer and to which he may be eligible;

(3) receiving a fee in reasonable amount, if a director and not a salaried officer or employee, for special services rendered to the insurer in the usual independent practice of the profession of the director as attorney, accountant or physician; or

(4) owning shares in a mutual fund or similar pooled investment through which he possesses an indirect interest in other corporations with which the insurer may directly or indirectly transact business, so long as such investment is in kind or amount not material to such transactions of the insurer.

History: Laws 1984, ch. 127, 554.



Section 59A-34-9 - Salaries of officers, directors.

59A-34-9. Salaries of officers, directors.

No insurer shall pay any salary, compensation or emolument to any officer or director thereof unless such payment has been duly authorized by the insurer's board of directors.

History: Laws 1984, ch. 127, 555.



Section 59A-34-10 - Records and accounts.

59A-34-10. Records and accounts.

A. Every domestic insurer shall keep at its principal place of business in this state its original books, records, documents, accounts and vouchers in such manner that its financial condition can be ascertained, its financial statements filed with the superintendent readily verified, and its compliance with law determined. A domestic insurer the records of which on January 1, 1983 and on the effective date of the Insurance Code were being lawfully maintained outside this state shall for good cause shown be allowed by the superintendent a reasonable period, not to exceed one (1) year after such effective date, to return such records to its principal place of business in this state.

B. The insurer may destroy records which have become obsolete in accordance with such classifications and schedule for destruction as may be adopted by the insurer and approved in writing by the superintendent.

C. This section shall not be deemed to prohibit safekeeping arrangements for computerized and other records of the insurer outside such principal place of business and in the same general locality of this state so long as readily available to the insurer, and, for purposes of examination, to the superintendent.

History: Laws 1984, ch. 127, 556.



Section 59A-34-11 - Vouchers for expenditures.

59A-34-11. Vouchers for expenditures.

No insurer shall make any disbursement of one hundred dollars ($100) or more unless evidenced by a voucher or other document correctly describing the consideration for the payment and supported by a check or receipt endorsed or signed by or on behalf of the recipient. If the disbursement is for services and reimbursement the voucher or document or other writing referred to therein shall describe the services and itemize the expenditures. If the disbursement is in connection with any matter pending before any legislature or public body or public officer, the voucher or other document shall also correctly describe the nature of the matter and of the insurer's interest therein.

History: Laws 1984, ch. 127, 557.



Section 59A-34-12 - Assets to be kept in state; exceptions.

59A-34-12. Assets to be kept in state; exceptions.

A. Every domestic insurer shall keep its assets within this state except as requisite for normal transaction of business.

B. An insurer may maintain in or in connection with its branch office located outside this state furniture, fixtures, supplies and funds normally required for operation of the branch office.

C. An insurer may maintain on deposit with or through the insurance supervisory officer of another state, province or country securities as required for authority to transact insurance therein.

D. An insurer may have on deposit temporarily with established securities brokerage firms outside this state securities as required for purchase or sale of securities on the insurer's account, and shall have in its records adequate written receipt evidencing such deposit.

E. An insurer may be owner of book-entry securities of the Federal Reserve Bank.

History: Laws 1984, ch. 127, 558.



Section 59A-34-13 - Removal, concealment of records, assets.

59A-34-13. Removal, concealment of records, assets.

A. No person shall remove all or any material part of the records or assets of a domestic insurer from this state except pursuant to a plan of merger, consolidation or bulk reinsurance approved by the superintendent under this article, or for such other reasonable purposes and periods of time as may be permissible under Section 558 [59A-34-12 NMSA 1978] of this article, or as may have been approved by the superintendent in writing in advance of such removal.

B. No person shall conceal any such records or assets from the superintendent.

C. Any person who unlawfully removes or attempts to remove such records or assets or such material part thereof from its lawful location, or who unlawfully conceals or attempts to conceal the same from the insurer or superintendent, is upon conviction thereof guilty of a felony.

D. Upon any unlawful removal or attempted removal of such records or assets, or upon retention of such record [records] or assets or material part thereof outside this state in violation of this section, or upon any unlawful concealment of or attempt to conceal records or assets the superintendent may, in his discretion, institute delinquency proceedings against the insurer pursuant to Article 41 [Chapter 59A, Article 41 NMSA 1978] (conservation, rehabilitation, liquidation) of the Insurance Code.

History: Laws 1984, ch. 127, 559.



Section 59A-34-14 - Information to stockholders and proxy regulations.

59A-34-14. Information to stockholders and proxy regulations.

A. This section and Sections 561 and 562 [59A-34-15 and 59A-34-16 NMSA] of this article apply to all domestic stock insurers except:

(1) a domestic stock insurer having of record less than one hundred (100) holders of any class of equities securities; but if ninety-five percent or more of the insurer's equity securities are owned or controlled by a parent or an affiliated insurer, this section and the sections referred to in Subsection A, above, do not apply to the insurer unless its remaining securities are held of record by five hundred (500) or more persons; and

(2) domestic stock insurers which, relative to voting or other securities involved, file with the Securities and Exchange Commission forms of proxies, consents and authorizations pursuant to the Securities Exchange Act of 1934, as amended.

B. The superintendent may promulgate reasonable rules and regulations for effectuation of this section and the sections referred to in Subsection A, above.

History: Laws 1984, ch. 127, 560.



Section 59A-34-15 - Information in advance of stockholder meetings.

59A-34-15. Information in advance of stockholder meetings.

Every insurer to which Section 560 [59A-34-14 NMSA 1978] applies shall timely furnish to its stockholders, in advance of stockholder meetings, information in writing reasonably adequate to inform them relative to all matters to be presented by the insurer's management for consideration of stockholders at the meeting.

History: Laws 1984, ch. 127, 561.



Section 59A-34-16 - Solicitation of proxies.

59A-34-16. Solicitation of proxies.

A. No person shall solicit a proxy, consent or authorization in respect of any stock or other voting security of such an insurer unless he furnishes the person so solicited with written information reasonably adequate as to:

(1) the material matters in regard to which the powers so solicited are proposed to be used; and

(2) the person or persons on whose behalf the solicitation is made and the interest of such person or persons in relation to such matters.

B. No person shall so furnish information which the informer knows or has reason to believe in [is] false or misleading as to any material fact, or which fails to state any material fact reasonably necessary to prevent any other statement made from being misleading.

C. The form of all such proxies shall:

(1) conspicuously state on whose behalf the proxy is solicited;

(2) provide for dating the proxy;

(3) impartially identify each matter or group of related matters intended to be acted upon;

(4) provide means for the principal to instruct the vote of his shares as to approval or disapproval of each matter of [or] group, other than election to office; and

(5) be legibly printed, with context suitably organized;

but a proxy may confer discretionary authority as to matters as to which a choice is not specified pursuant to Paragraph (4), above, if the form conspicuously states how it is intended to vote the proxy or authorization in each such case, and may confer discretionary authority as to other matters which may come before the meeting but [were] unknown for a reasonable time prior to the solicitation by the persons on whose behalf the solicitation is made.

D. No proxy shall confer authority to:

(1) vote for election of any person to any office for which a bona fide nominee is not named in the proxy statement; or

(2) vote in any annual meeting (or adjournments thereof) other than the annual meeting next following the date on which the proxy statement and form were furnished stockholders.

E. Any proxy, consent or authorization obtained in violation of, or which violates, this section or the lawful rules and regulations of the superintendent relating thereto, is void.

History: Laws 1984, ch. 127, 562.



Section 59A-34-17 - Management, compensation and agency contracts.

59A-34-17. Management, compensation and agency contracts.

A. No domestic insurer shall make, amend or renew any contract whereby any person is granted or is to enjoy in fact the management of the insurer to the material exclusion of its board of directors or to have the controlling or preemptive right to produce substantially all insurance business for the insurer, or, if an officer, director or otherwise part of the insurer's management, is to receive any commission, bonus or compensation based upon the volume of the insurer's business or transactions, unless the contract is filed with and not disapproved by the superintendent. The contract amendment or renewal shall become effective in accordance with its terms unless disapproved by the superintendent within thirty days after date of filing, subject to such reasonable extension of time as the superintendent may require by written notice given within such thirty days. Any disapproval shall be delivered to the insurer in writing stating the grounds therefor.

B. Any such contract when made, amended, or renewed shall provide that any such manager, producer of its business or contract holder shall within ninety days after expiration of each calendar year furnish the insurer's board of directors a written statement of amounts received under or on account of the contract and amounts expended thereunder during such calendar year, with specification of the emoluments received therefrom by the respective directors, officers, and other principal management personnel of the manager, producer, contract holder or insurer, and with such classification of items and further detail as the insurer's board of directors may reasonably require.

C. The superintendent shall disapprove any such contract, amendment or renewal thereof if he finds that the contract:

(1) subjects the insurer to excessive charges;

(2) is to extend for an unreasonable length of time;

(3) does not contain fair and adequate standards of performance; or

(4) contains other inequitable provisions or provisions which impair the reasonable and proper interests of the insurer's stockholders, policyholders or members.

D. The superintendent may, after a hearing held thereon, disapprove or withdraw his approval of any such contract theretofore permitted to become effective or amended or renewed, if he finds that the contract should be disapproved on any of the grounds specified in Subsection C of this section.

E. Any contract or relationship with and any person who is a managing general agent as defined in the Managing General Agents Law [Chapter 59A, Article 12B NMSA 1978], shall be subject to the provisions of that law.

History: Laws 1984, ch. 127, 563; 1993, ch. 320, 66.



Section 59A-34-18 - Dividends to stockholders.

59A-34-18. Dividends to stockholders.

A. A domestic stock insurer shall not pay any cash dividend to stockholders except out of that part of its available and accumulated surplus funds otherwise unrestricted and derived from realized net operation profits and realized capital gains.

B. A cash dividend otherwise lawful may be so paid out of the insurer's earned surplus which is in excess of the amount of surplus required to be maintained by it under the Insurance Code.

C. A stock dividend may be paid out of any available surplus. Upon payment of a stock dividend the insurer shall transfer to its paid-in capital stock account funds equal to the aggregate of the par value of shares so distributed.

D. No dividend shall be declared or paid which would reduce the insurer's surplus funds below an amount reasonably required to sustain the insurer's normal operations currently and for the reasonably foreseeable future.

E. This section is subject to the provisions of Section 59A-37-22 NMSA 1978 relative to dividends by insurers which are subject to The Insurance Holding Company Law [Chapter 59A, Article 37 NMSA 1978].

History: Laws 1984, ch. 127, 564; 1993, ch. 320, 67.



Section 59A-34-19 - Participating policies.

59A-34-19. Participating policies.

A. If provided for in its articles of incorporation a stock or mutual insurer may issue any or all of its policies with or without participation in profits, savings or unabsorbed portions of premiums, may classify policies issued on a participating or nonparticipating basis and may determine the right to participate and the extent of participation of any class or classes of policies. Any such classification or determination shall be reasonable, and shall not unfairly discriminate as between policyholders within the same classification.

B. A life insurer may issue both participating and nonparticipating policies only if the right or absence of right to participate is reasonably related to the premium charged.

C. After the first policy year no dividend, otherwise earned, shall be made contingent upon payment of the renewal premium on any policy or contract; but a participating life or health insurance policy providing for participation at the end of the first or second policy year or the first and second policy year may provide that such dividend or dividends will be paid subject to payment of the premium for the year next ensuing such first or second policy year.

D. As to life insurance policies, this section is subject to Section 393 [59A-20-28 NMSA 1978] (special requirements as to participating policies) of the Insurance Code.

History: Laws 1984, ch. 127, 565.



Section 59A-34-20 - Dividends to policyholders.

59A-34-20. Dividends to policyholders.

A. The directors of a domestic mutual insurer may from time to time apportion and pay or credit to its members dividends only out of that part of its surplus funds which represents net realized savings, net realized earnings and net realized capital gains, all in excess of the surplus required by law to be maintained by the insurer.

B. Subject to Section 393 [59A-20-28 NMSA 1978] (special requirements as to participating policies) of the Insurance Code, a domestic stock insurer may pay dividends to holders of its participating policies out of its available surplus.

C. No such dividend shall be paid which is inequitable or which unfairly discriminates between classifications or policies within the same classification.

History: Laws 1984, ch. 127, 566.



Section 59A-34-21 - Illegal dividends; penalty.

59A-34-21. Illegal dividends; penalty.

A. Any director of a domestic stock or mutual insurer who wilfully votes for or concurs in declaration or payment of an illegal dividend to stockholders or members shall upon conviction thereof be guilty of a misdemeanor punishable by a fine not to exceed five hundred dollars ($500) and shall be jointly and severally liable, together with other such directors, for any loss thereby sustained by the insurer.

B. The stockholders or members receiving such an illegal dividend shall be liable in the amount thereof to the insurer.

C. The superintendent may revoke or suspend the certificate of authority of an insurer which has declared or paid an illegal dividend.

History: Laws 1984, ch. 127, 567.



Section 59A-34-22 - Purchase of own shares by stock insurer.

59A-34-22. Purchase of own shares by stock insurer.

A. A domestic stock insurer shall have the right to purchase or acquire shares of its own stock only as follows:

(1) for elimination of fractional shares;

(2) incidental to enforcement of rights of the insurer as to lawful transactions previously entered into in good faith for purposes other than acquisition of such shares;

(3) for purposes of a general savings and investment plan for the insurer's personnel;

(4) for mutualization of the insurer as provided in Section 580 [59A-34-34 NMSA 1978] of this article;

(5) for purposes of cancellation in connection with plan of recapitalization or reduction or reclassification of outstanding shares, or under other plan submitted to and approved in writing by the superintendent. The superintendent shall not approve a plan unless found by him to be for reasonable purposes, to be equitable as to the remaining stockholders of the insurer and not materially adverse to protection of policyholders; or

(6) as result of gift or bequest of the shares to the insurer.

B. Its own shares held by the insurer shall be part of paid-in capital stock, but shall not be voted or constitute an asset for financial statement purposes.

History: Laws 1984, ch. 127, 568.



Section 59A-34-23 - Borrowed capital funds.

59A-34-23. Borrowed capital funds.

A. A domestic insurer may without pledge of assets borrow money to defray expense of organization, provide surplus funds or for any purpose of its business, upon a written agreement that such money is required to be repaid only out of the insurer's surplus in excess of that stipulated in such agreement. The agreement may provide for interest on unpaid balance of principal at a reasonable rate approved by the superintendent, which interest shall or shall not constitute a liability of the insurer as to its funds other than such excess of surplus, as stipulated in the agreement. No commission or promotion expense shall be paid in connection with any such loan, except that if a public offering and sale is made of the loan securities the insurer may pay the reasonable costs thereof approved by the superintendent.

B. Money so borrowed, together with the interest thereon if so provided in the agreement, shall not be part of the insurer's legal liabilities except as to its surplus in excess of the amount of surplus stipulated in the agreement, or be basis of any setoff; but until repaid, financial statements filed or published by the insurer shall show as a footnote thereto the amount of the loan then unpaid together with any interest thereon accrued but unpaid.

C. Any such loan shall be subject to the superintendent's approval. The insurer, in advance of the loan, shall file with the superintendent a statement of the amount proposed to be so borrowed and the purposes thereof together with a copy of the proposed loan agreement. The loan and agreement shall be deemed approved unless within thirty (30) days after date of such filing the insurer is notified of the superintendent's disapproval and reasons therefor. The superintendent shall disapprove any proposed loan or agreement if he finds the loan unnecessary or excessive for purposes intended or that the terms of the agreement are not fair and equitable to the parties and to other similar lenders, if any, to the insurer, or that the information so filed by the insurer is inadequate.

D. Any such loan or substantial portion thereof shall be repaid by the insurer when no longer reasonably necessary for the purposes intended. No such repayment shall be made unless approved in advance by the superintendent upon his finding that repayment would not deprive the insurer of funds reasonably required for its operations or protection of its policyholders.

E. Such loan agreements when offered for purchase by the public shall for purposes of Article 35 [Chapter 59A, Article 35 NMSA 1978] (sale of insurance securities) of the Insurance Code be deemed to be securities.

F. This section does not apply to other kinds of loans obtained by the insurer in ordinary course of business, or to loans secured by pledge or mortgage of assets.

History: Laws 1984, ch. 127, 569.



Section 59A-34-24 - Mutual membership.

59A-34-24. Mutual membership.

A. Each holder of one or more insurance policies of a domestic mutual insurer, other than holder of a reinsurance contract, is a member of the insurer with all the rights and obligations of such membership, and each such policy so issued shall so specify.

B. Any person, government or governmental agency, state or political subdivision thereof, public or private corporation, board, association, firm, estate, trustee or fiduciary may be a member of a mutual insurer.

History: Laws 1984, ch. 127, 570.



Section 59A-34-25 - Mutual members, corporate rights.

59A-34-25. Mutual members, corporate rights.

A. As to management, records and affairs of the insurer a member of a domestic mutual insurer shall have the same character of rights and relationship as a stockholder has toward a domestic stock insurer.

B. Subsection A above shall not be deemed to:

(1) subject the mutual insurer to requirements of Sections 560 [59A-34-14 NMSA 1978] (information to stockholders and proxy regulations), 561 [59A-34-15 NMSA 1978] (information in advance of stockholder meetings) or 562 [59A-34-16 NMSA 1978] (solicitation of proxies) of this article; or

(2) give mutual members the right of dissent and appraisal on any merger, consolidation, bulk reinsurance, or sale of assets of the insurer.

History: Laws 1984, ch. 127, 571.



Section 59A-34-26 - Mutual insurer bylaws.

59A-34-26. Mutual insurer bylaws.

A. The initial board of directors of a domestic mutual insurer shall adopt original bylaws for government of the corporation and conduct of its business. Such bylaws shall be subject to approval of the insurer's members at the next annual meeting of members and no bylaw provision shall thereafter be effective which is not so approved. Bylaws shall be revoked or modified only by vote of the insurer's members at a meeting of which notice was given as provided in the bylaws.

B. The bylaws shall provide that each of the insurer's members is entitled to one vote in election of corporate directors and on each matter voted on at membership meetings, and that such right to vote may be exercised in person or pursuant to written proxy.

C. The insurer shall promptly file with the superintendent a copy, certified by the insurer's secretary, of such bylaws and of every modification thereof or addition thereto.

D. The bylaws and modifications thereof or additions thereto shall be subject to the superintendent's approval. The superintendent shall not disapprove any such bylaw, modification or addition unless found by him, after a hearing thereon, to be unlawful, unreasonable, inadequate, unfair or injurious to the proper interests or protection of the insurer's members or any class thereof. The insurer shall not, after receiving written notice of disapproval and during the existence thereof, effectuate any bylaw provision so disapproved.

History: Laws 1984, ch. 127, 572.



Section 59A-34-27 - Mutual members, quorum.

59A-34-27. Mutual members, quorum.

A domestic mutual insurer may in its bylaws adopt a reasonable provision for determining a quorum of members at any meeting thereof, but no provision recognizing a quorum of fewer than a simple majority in person or proxy of all the insurer's members shall be effective unless approved as reasonable by the superintendent. This section shall not affect any other provision of law requiring vote of a different percentage of members for a specified purpose.

History: Laws 1984, ch. 127, 573.



Section 59A-34-28 - Mutual members, contingent liability.

59A-34-28. Mutual members, contingent liability.

A. Except as to nonassessable policies as provided for in Section 577 [59A-34-31 NMSA 1978] of this article, each member of a domestic mutual insurer shall have contingent liability, pro rata and not one for another, for discharge of the insurer's obligation incurred while the member was a policyholder, which liability shall be in such maximum amount, not less than one nor more than six (6) times the premium for the member's policy at the annual premium rate, as specified in the insurer's articles of incorporation.

B. Every policy issued by the insurer shall contain a statement of the contingent liability.

C. Termination of the policy shall not relieve the member of contingent liability as to liabilities of the insurer incurred while the policy was in force.

D. Unrealized contingent liability of members does not constitute an asset of the insurer in any determination of financial condition.

History: Laws 1984, ch. 127, 574.



Section 59A-34-29 - Mutual members, levy of contingent liability.

59A-34-29. Mutual members, levy of contingent liability.

A. If at any time the assets of a domestic mutual insurer are less than its liabilities and the minimum amount of surplus required of it under the Insurance Code for authority to transact the kinds of insurance being transacted, and the deficiency is not otherwise cured, its directors may, if approved by the superintendent as being reasonable and in the best interests of the insurer and its members, levy an assessment only on its members who held policies providing for contingent liability at any time within the twelve (12) months next preceding the date the levy was authorized by the board of directors, and such members shall be liable to the insurer for the amount so assessed.

B. The assessment shall be for the amount required to cure the deficiency and to provide working funds in reasonable amount above such minimum surplus.

C. As to the respective policies subject to the levy, the assessment shall be computed upon the basis of premium earned by the insurer thereon during such twelve (12) month period.

D. No member shall have an offset against any assessment on account of any claim for unearned premiums or loss payable.

E. As to life insurance, any part of the assessment upon a member which remains unpaid following notice of assessment, demand for payment and lapse of a reasonable waiting period as specified in the notice may, if approved by the superintendent as being in the best interest of the insurer and its members, be secured by placing a lien upon the cash surrender values and accumulated dividends held or to be held by the insurer to the credit of the member's policy.

History: Laws 1984, ch. 127, 575.



Section 59A-34-30 - Mutual members, enforcement of contingent liability.

59A-34-30. Mutual members, enforcement of contingent liability.

A. Upon levy of an assessment upon its members the mutual insurer shall notify each member of the amount of the assessment as to such member by written notice mailed to the member at his address last of record with the insurer. Failure of the member to receive the notice so mailed, within the time specified therein for payment of the assessment or at all, shall be no defense in any action to collect the assessment.

B. If a member fails to pay the assessment within the period specified in the notice, which period shall not be less than thirty (30) days after the mailing, the insurer may institute suit to collect the same.

History: Laws 1984, ch. 127, 576.



Section 59A-34-31 - Mutual insurers; nonassessable policies.

59A-34-31. Mutual insurers; nonassessable policies.

A. A domestic mutual insurer while maintaining unimpaired surplus funds not less in amount than the minimum paid-in capital stock and surplus required to be maintained by a domestic stock insurer for authority to transact the same kind or kinds of insurance, may, upon receipt of the superintendent's order so authorizing, extinguish the contingent liability of members to assessment under all its policies then in force and, so long as such surplus is maintained, may omit provisions imposing contingent liability in all policies currently issued or renewed. Each such policy so issued or renewed shall contain a statement of nonassessability on its face or by endorsement attached.

B. The superintendent shall not authorize a domestic insurer to extinguish such contingent liability unless the extinction applies to all of the policies of the insurer.

C. The superintendent shall revoke the authority of a domestic mutual insurer to issued policies without contingent liability if:

(1) the insurer's surplus is less than that required under Subsection A, above, or

(2) the insurer, by resolution of its board of directors approved by a majority of the insurer's members at a meeting of the members of which the notice contained notice of the proposed change, requests that the authority to issue nonassessable policies be revoked.

D. During absence of such authority the insurer shall not issue any policy without providing therein for contingent liability of the policyholder, or renew or accept premium on any policy which is then in force without endorsing the same to provide for contingent liability.

History: Laws 1984, ch. 127, 577.



Section 59A-34-32 - Prohibited transactions.

59A-34-32. Prohibited transactions.

A. No domestic insurer shall participate in any underwriting of the purchase or sale of securities in advance of their issuance or enter into any transaction for such purchase or sale on account of the insurer jointly with any other person.

B. No domestic insurer shall enter into any agreement to withhold from sale any of its property. Except as to statutory deposits required to be made by the insurer, disposition of the insurer's property shall at all times be within control of its board of directors, in accordance with its charter and bylaws.

C. Except as otherwise specifically provided by law, no domestic insurer shall pledge or transfer any of its securities as collateral for a loan if such loan with all other outstanding loans secured by pledge or deposit of its securities aggregates, or will aggregate if such a loan is made, more than five percent of its admitted assets as shown by its last sworn financial statement filed with the superintendent, unless the superintendent first gives his written permission for such loan as necessary in conduct of the business of the insurer; but in no event shall any pledge or transfer of securities for a loan be made by the insurer if the insurer does not receive the proceeds of the loan, or if such proceeds are to be used, directly or indirectly, for investment in other securities. Nothing in this subsection shall prohibit a domestic insurer:

(1) from depositing or maintaining a deposit of any of its securities with the authorities of any other state in accordance with the laws thereof, for authority to transact insurance in such state; or

(2) from depositing securities as collateral for any surety or fidelity bond required for the insurer's business; or

(3) from entering into an agreement with a securityholder's protective committee or from depositing any of its securities with a depository under such agreement or under a plan of reorganization, for the purpose of protecting the insurer's interests.

D. No domestic insurer shall purchase its own stock, except as provided in Section 568 [59A-34-22 NMSA 1978] of this article.

E. No domestic insurer shall in connection with sale of any property agree to repurchase such property or any part thereof.

F. Subsections D and E of this section shall not apply as to purchase or sale of directors' qualifying shares.

G. No domestic insurer shall make any loan or other advance of funds if the insurer knows or reasonably should have known that the proceeds of such loan or advance in whole or part are to be used directly or indirectly for purchase of any stock or other securities of the insurer.

H. No domestic insurer shall dispose or attempt to dispose of more than ten percent of its assets out of regular course of business without advance written approval of the superintendent.

History: Laws 1984, ch. 127, 578.



Section 59A-34-33 - Unauthorized business in other states.

59A-34-33. Unauthorized business in other states.

A. No domestic insurer shall transact insurance in any other state without first being legally authorized to do so under the laws of such state.

B. Subsection A above shall not apply to:

(1) contracts entered into where the prospective insured when he signs the application for the insurance is personally present in a state in which the insurer is then authorized to transact the kind of insurance involved;

(2) issuance of certificates under a lawfully transacted group life or group health insurance policy where the master policy or contract was entered into in a state in which the insurer was then authorized to transact the insurance involved and in which the policyholder was then domiciled or otherwise had a bona fide situs; or

(3) renewal or continuance in force, with or without modification, of policies and insurance contracts otherwise lawful and not originally issued in violation of Subsection A above.

C. The superintendent may revoke the certificate of authority of an insurer which violates this section, and may require the insurer to pay to the state in which the business was so unlawfully written the premium taxes otherwise applicable as provided by the laws of such state.

History: Laws 1984, ch. 127, 579.



Section 59A-34-34 - Mutualization of stock insurer.

59A-34-34. Mutualization of stock insurer.

A. A stock insurer other than title insurer may become a mutual insurer under such plan and procedure as may be approved by the superintendent after a hearing thereon.

B. The superintendent shall not approve any such plan, procedure or mutualization unless he finds that:

(1) it is equitable to stockholders and policyholders;

(2) it is subject to approval by holders of not less than two-thirds of the insurer's outstanding capital stock having voting rights, and by not less than two-thirds of those of the insurer's policyholders who vote on such plan in person or by proxy or by mail pursuant to such notice, information and procedure as approved by the superintendent;

(3) if a life insurer, right to vote thereon is limited to holders of policies other than term or group policies, and whose policies have been in force for more than one (1) year;

(4) the plan provides for purchase of the shares of any nonconsenting stockholders in the same manner and subject to the same applicable conditions as provided by the general business corporation laws of this state as to rights of nonconsenting stockholders with respect to merger or consolidation of business corporations;

(5) mutualization will result in retirement of the insurer's outstanding capital stock at a price not in excess of the fair market value thereof as determined by competent disinterested appraiser;

(6) the plan provides for definite conditions to be fulfilled by a designated reasonable date upon which such mutualization shall become effective; and

(7) mutualization would leave the insurer with competent and trustworthy management and surplus funds reasonably adequate for the security of its policyholders and to enable the insurer, in the states in which it is then authorized to transact insurance, to continue in business for the same kinds of insurance included in its certificates of authority in such states.

C. No director, officer, agent or employee of the insurer, nor any other person, shall receive any fee, commission or other valuable consideration whatsoever, other than customary salary or other regular compensation, for in any manner aiding, promoting or assisting in the mutualization, except as set forth in the plan of mutualization as approved by the superintendent.

D. This section does not apply to mutualization under order of court pursuant to Article 41 [Chapter 59A, Article 41 NMSA 1978] (conservation, rehabilitation, liquidation) of the Insurance Code.

History: Laws 1984, ch. 127, 580.



Section 59A-34-35 - Conversion to ordinary business corporation.

59A-34-35. Conversion to ordinary business corporation.

A. A domestic stock insurer may convert to and become a New Mexico ordinary business corporation through the following procedures:

(1) the insurer must give the superintendent written notice of its intent to convert to an ordinary business corporation;

(2) the insurer must bulk reinsure all its insurance in force, if any, with another insurer authorized to transact such insurance in this state, under a bulk reinsurance agreement approved by the superintendent as provided in Section 586 [59A-34-40 NMSA 1978] of this article. The approval of bulk reinsurance may be made contingent upon approval of the stockholders as provided in Paragraph (4) below;

(3) the insurer must set aside in a special reserve fund in such amount and subject to such administration as may be found by the superintendent to be adequate and reasonable for the purpose, for payment of all obligations, if any, of the insurer incurred under its insurance contracts prior to the effective date of such bulk reinsurance and remaining unpaid, or make other reasonable arrangement for payment of such obligations as may be approved by the superintendent;

(4) the proposed conversion must be approved by affirmative vote of not less than two-thirds of each class of outstanding securities of the insurer having voting rights, at a special meeting of the holders of such securities called and held for the purpose; and at such meeting and by a like vote the articles of incorporation of the corporation must be amended to remove therefrom the power to transact insurance business as an insurer and to provide for such new powers and purposes as may be consistent with the purposes for which the corporation is thereafter to exist;

(5) security holders of the corporation who dissent from the proposed conversion shall have the same applicable rights as exist under the general corporation laws of this state as to dissent from proposed merger of business corporations; and

(6) upon compliance with the requirements of this section and filing of the amended articles of incorporation as required of ordinary business corporations, together with a copy of such amendment filed with the superintendent, the conversion shall thereupon become effective.

B. An insurer which has once converted to an ordinary business corporation shall not have power thereafter to convert to an insurer.

History: Laws 1984, ch. 127, 581.



Section 59A-34-36 - Merger, consolidation of stock insurers.

59A-34-36. Merger, consolidation of stock insurers.

A. Subject to the provisions of this section a domestic stock insurer may merge or consolidate with one or more domestic or foreign stock insurers by complying with the applicable provisions of the statutes of this state governing merger or consolidation of stock corporations formed for profit. A domestic stock insurer may, as the surviving corporation resulting therefrom, so merge with a domestic general business corporation formed for profit under the general corporation laws of this state if the assets of such general business corporation are in major part such as the insurer could invest its funds in under Article 9 [Chapter 59A, Article 9 NMSA 1978] (investments) of the Insurance Code.

B. No such merger or consolidation shall be effectuated unless in advance thereof the plan and agreement therefor have been filed with the superintendent and approved in writing by him after a hearing thereon after notice to the stockholders of each corporation involved. Prior to or at time of filing the plan, a foreign insurer party to the proposed merger or consolidation if not then an authorized insurer shall file with the superintendent the documents and information required as for application for certificate of authority under Paragraphs (1), (3), (4), (5) and (7) of Subsection A, and under Subsection B, of Section 88 [59A-5-21 NMSA 1978] of the Insurance Code. The superintendent shall give his approval within a reasonable time after such filing unless he finds such plan or aggreement [agreement]:

(1) contrary to law; or

(2) unfair or inequitable to the stockholders of any corporation involved; or

(3) would substantially reduce the security of and service to policyholders of the domestic insurer, or result in a surviving insurer which does not meet paid-in capital stock requirements for certificate of authority of a like insurer under Section 83 [59A-5-16 NMSA 1978] of the Insurance Code or is otherwise inadequately financed for reasonable continuing conduct of its business; or

(4) would materially tend to lessen competition in the insurance business in this state or elsewhere as to the kinds of insurance involved, or would materially tend to create a monopoly as to such business; or

(5) is subject to other material and reasonable objections.

C. No director, officer, agent or employee of any corporation party to such merger or consolidation or any other person shall receive any fee, commission, special compensation or other valuable consideration whatsoever for in any manner aiding, promoting, or assisting therein except as set forth in such plan or agreement.

D. Nothing in the Insurance Code shall be deemed to prohibit merger or consolidation between insurers theretofore transacting different kinds of insurance, if the certificate of authority of the surviving and continuing corporation as originally issued or amended covers all the kinds of insurance to be transacted after effectuation of merger or consolidation.

History: Laws 1984, ch. 127, 582.



Section 59A-34-37 - Preservation of old charter in merger, consolidation.

59A-34-37. Preservation of old charter in merger, consolidation.

A. In any merger or consolidation of a foreign stock or mutual insurer into or with a domestic insurer under Chapter 59A, Article 34 NMSA 1978, the continuing New Mexico corporation shall for all purposes be deemed to be continuation of the corporate existence of the foreign corporation, with New Mexico as the adoptive state of domicile and with date of corporate origin the same as the original date of incorporation of the foreign insurer in its original domiciliary state or country, subject to the following conditions:

(1) the plan and agreement of merger or consolidation shall provide for such continuation of corporate existence, with designation of New Mexico as the state of domicile of the foreign corporation by adoption, and shall specify the original date of incorporation of the foreign corporation in its original domiciliary state or country as being the date of incorporation of the New Mexico corporation pursuant to this section;

(2) the articles of corporation of the New Mexico corporation shall provide, or be amended to provide, that the corporation is a continuance of the corporate existence, through adoption of New Mexico as the corporate domicile, of the foreign corporation, and shall specify the original date of incorporation of the foreign corporation in its original domiciliary state or country as being the date of incorporation of the New Mexico corporation pursuant to this section; and

(3) the continuing New Mexico corporation shall as of merger or consolidation effective date have paid-in capital stock and additional surplus in amount not less than as required of a newly-authorized foreign stock insurer under Section 59A-5-16 NMSA 1978 to transact the same kinds of insurance, and shall have all the rights and obligations of, and be given recognition in all respects as, a corporation formed under the laws of this state as of the date of incorporation of the foreign corporation in its original domiciliary state or country. This provision shall not be deemed to impose upon the continuing New Mexico corporation any liability or obligation as to filings, fees, taxes or otherwise that might have accrued prior to effective date of the merger or consolidation.

B. This section shall not be deemed in any manner to preserve, after effective date of merger or consolidation, the corporate existence of the foreign corporation as a corporation of its original domiciliary state or country.

History: Laws 1984, ch. 127, 583; 2007, ch. 282, 11.



Section 59A-34-38 - Merger, consolidation of mutual insurers.

59A-34-38. Merger, consolidation of mutual insurers.

A. A domestic mutual insurer shall not merge or consolidate with a stock insurer.

B. A domestic mutual insurer may merge or consolidate with another domestic or foreign mutual insurer under applicable procedures prescribed by the laws of this state governing private business corporations as modified by this section.

C. If the insurer is then unimpaired, the plan and agreement for merger or consolidation shall be submitted to and approved by at least two-thirds of the members of each mutual insurer voting thereon at meetings called for the purpose pursuant to reasonable notice and procedure. The plan and agreement may provide for giving such notice to members by publishing the same once a week for two (2) consecutive weeks in newspapers of general circulation in two (2) out of the four (4) cities of greatest population according to the last preceding national census by an agency of the United States government, in each of the states in which the insurer in [is] authorized to transact insurance; or notice may be given by depositing the same in the United States mail, postage prepaid, addressed to the member at his address last of record with the insurer, or by personal delivery. As to a life insurer, the right to vote may be limited to members whose policies are other than term or group and have been in effect for more than one year.

D. No such merger or consolidation shall be effectuated unless in advance thereof the plan and agreement therefor have been filed with the superintendent and approved by him in writing. Prior to or at time of filing the plan a foreign insurer party to the plan if not then an authorized insurer shall file with the superintendent the documents and information required as for application for certificate of authority under Paragraphs (1), (3), (4), (5) and (7) of Subsection A, and under Subsection B, of Section 88 [59A-5-21 NMSA 1978] of the Insurance Code. The superintendent shall not act upon the plan and agreement until after a hearing thereon. The superintendent shall give such approval unless he finds such plan or agreement:

(1) inequitable to policyholders of any insurer involved; or

(2) would substantially reduce the security of and service to policyholders of the insurers, or result in a surviving insurer which does not meet the basic surplus requirements for certificate of authority of a like insurer under Section 83 [59A-5-16 NMSA 1978] of the Insurance Code or is otherwise inadequately financed for reasonable continuing conduct of its business; or

(3) would materially tend to lessen competition in the insurance business in this state or elsewhere as to the kinds of insurance involved or would materially tend to create a monopoly as to such business; or

(4) is unlawful or subject to other material and reasonable objections.

E. No director, officer, agent or employee of any insurer party to such merger or consolidation, or any other person, shall receive any fee, commission or other special valuable consideration whatsoever for in any manner aiding, promoting or assisting therein except as set forth in the plan and agreement as approved by the superintendent.

F. Subsection D of Section 582 [59A-34-36 NMSA 1978] (merger, consolidation of domestic stock insurers) of this article shall also apply as to merger or consolidation under this section.

History: Laws 1984, ch. 127, 584.



Section 59A-34-39 - Conversion of mutual to stock insurer.

59A-34-39. Conversion of mutual to stock insurer.

A. A domestic mutual insurer may become a stock insurer under such reasonable plan and procedure as may be approved by the superintendent after a hearing thereon of which notice was given to the insurer, its directors or trustees, its officers, employees and its members, all of whom shall have right to appear and be heard at the hearing.

B. The superintendent shall not approve any such plan or procedure unless:

(1) it is lawful, fair and equitable, and free of reasonable objections; and

(2) it is subject to approval by vote of not less than two-thirds of those of the insurer's current members who are entitled to vote and vote thereon in person, by proxy, or by mail at a meeting of members called for the purpose pursuant to reasonable notice and procedure approved by the superintendent. As to a life insurer the right to vote may be limited to members who hold policies other than group policies or term policies for terms of less than twenty (20) years, and whose policies have been in force for not less than one (1) year; and

(3) the equity of each member in the insurer's surplus is determinable under a fair and reasonable formula approved by the superintendent, which formula may exclude any member whose equity would in amount fall below a reasonable sum stated therein; and

(4) the plan gives to each member of the insurer preemptive right to acquire his proportionate part of all of the proposed capital stock of the insurer within a designated reasonable period, as such part is determinable under the plan of conversion, and to apply upon the purchase price thereof his equity in the insurer as determined under Paragraph (3) above; and

(5) the members entitled to participate in purchase of stock shall include not less than all current policyholders of the insurer and each existing person who had been a policyholder of the insurer within three (3) years prior to the date the plan was submitted to the superintendent; and

(6) shares are to be offered to members at a price not greater than to be thereafter offered under the plan to others; and

(7) the plan provides for payment of cash to each member not electing to purchase the shares to which preemptively entitled, in an amount found by the superintendent to be reasonable but not in excess of fifty percent (50%) of the amount of his equity, and which cash payment shall constitute payment and discharge in full of the member's equity or property interest in the mutual insurer. A member shall not have preemptive right to purchase less than all of the shares to which preemptively entitled; and

(8) the plan, when completed, would provide for the converted insurer paid-in capital stock and surplus in amount not less than minimum paid-in capital stock and surplus required of a new domestic stock insurer upon initial authorization to transact like kinds of insurance; and

(9) the superintendent finds that the insurer's management has not, through reduction in volume of new business written, or cancellations or other means sought to reduce, limit or affect the number or identity of the insurer's members to be entitled to participate in such plan or to secure for individuals comprising management any unfair advantage through such plan.

C. Subsection B above shall not be deemed to prohibit inclusion in the plan of provisions under which individuals comprising the insurer's management, employee and agency personnel may be entitled to purchase for cash at the same price as offered to the insurer's members, shares of stock not purchased by members on the preemptive offering to members, in accordance with such reasonable classification of such individuals as may be included in the plan and approved by the superintendent.

D. No director, officer, agent or employee of the insurer, or any other person, shall receive any fee, commission or other valuable consideration whatsoever, other than usual and regular salaries and compensaion [compensation], for in any manner aiding, promoting or assisting in such conversion except as set forth in the plan approved by the superintendent. This provision shall not be deemed to prohibit payment of reasonable fees and compensation to attorneys, accountants, actuaries and other specialists whose services are reasonably required under the plan and performed in the independent practice of their professions even though also directors of the insurer.

History: Laws 1984, ch. 127, 585.



Section 59A-34-40 - Bulk reinsurance.

59A-34-40. Bulk reinsurance.

A. A domestic insurer shall not reinsure with another insurer all or substantially all of its insurance business in force, or of a major class thereof, except under an agreement of bulk reinsurance and in compliance with this section. No such agreement shall become effective unless filed with the superintendent and approved by him in writing.

B. The superintendent shall approve such agreement within a reasonable time after filing if he finds that:

(1) the plan and agreement of bulk reinsurance are fair and equitable to each insurer and to the policyholders involved; and

(2) the reinsurance if effectuated would not materially reduce the protection or service to policyholders of the insurers; and

(3) the agreement embodies adequte [adequate] provisions by which the assuming reinsurer becomes liable to the original insureds for protection and benefits under policies reinsured in accordance with the terms of such policies; and

(4) the assuming reinsurer is authorized to transact such insurance in this state, or is qualified as for such authorization and will appoint the superintendent and his successors as its irrevocable attorney for service of process so long as any policy so reinsured or liability thereunder remains in force or outstanding; and

(5) the reinsurance would not materially tend to lessen competition in the insurance business in this state or elsewhere as to the kinds of insurance involved and would not materially tend to create any monopoly as to such business; and

(6) the proposed bulk reinsurance is free of other reasonable objections.

C. If the superintendent does not so approve he shall forthwith notify each insurer involved in writing specifying the reasons therefor.

D. If for reinsurance of all or substantially all of the business in force of a mutual insurer at a time when the insurer's surplus is not impaired, the plan and agreement for reinsurance must be approved by vote of not less than two-thirds of the mutual insurer's members who vote thereon in person or by proxy at a meeting of members called for the purpose pursuant to such reasonable notice by mail or publication as may be provided for in the plan. For a life insurer, the right to vote may be limited to members whose policies are other than term policies for term of less the [than] twenty (20) years or group policies, and have been in effect for more than one year.

History: Laws 1984, ch. 127, 586.



Section 59A-34-41 - Bulk reinsurance; fees and commissions.

59A-34-41. Bulk reinsurance; fees and commissions.

No director, officer, employee, agent or other representative of an insurer party to a bulk reinsurance plan or agreement, nor any other person, shall be paid or receive any fee, commission or other special or valuable consideration for in any manner aiding, promoting or assisting in negotiation or effectuation of such bulk reinsurance, except as stated in the plan and agreement of such reinsurance as approved by the superintendent. This section does not apply as to regular salaries or other regular compensation received or to be received by directors, officers, employees or agents for services rendered in ordinary and regular course of business.

History: Laws 1984, ch. 127, 587.



Section 59A-34-42 - Expense to be borne by parties.

59A-34-42. Expense to be borne by parties.

Costs of mailing or otherwise giving notice of any public hearing required in connection with merger, consolidation, or bulk reinsurance of an insurer, and of furnishing to stockholders or members information relative thereto, shall be borne by the insurers parties to the proposed merger, consolidation or bulk reinsurance. As security for payment of such expenses the superintendent may require such insurers to file with him an acceptable surety bond or other deposit in reasonable amount determined by him.

History: Laws 1984, ch. 127, 588.



Section 59A-34-43 - Mutual member's share of assets on liquidation.

59A-34-43. Mutual member's share of assets on liquidation.

A. Upon any liquidation of a domestic mutual insurer its assets remaining after discharge of its indebtedness, policy obligations, repayment of contributed or borrowed surplus, if any, and expense of administration shall be distributed to currently existing persons who had been members of the insurer for at least one year and who were its members at any time within thirty-six (36) months next preceding the date such liquidation was authorized or ordered, or the date of the last termination of the insurer's certificate of authority in this state, whichever date is the earlier; except that if the superintendent believes that the insurer's management has caused or encouraged reduction of the number or changed the identity of members of the insurer in anticipation of liquidation he may enlarge the thirty-six (36) month qualification period as he may deem reasonable.

B. The insurer shall make a reasonable classification of its policies held by such members and a formula based upon such classification and premiums earned for determination of the distributive share of each member participating in the distribution of assets. The classification and formula shall be subject to the superintendent's approval.

History: Laws 1984, ch. 127, 589.



Section 59A-34-44 - Material transactions; report.

59A-34-44. Material transactions; report.

A. Every domestic insurer, including health maintenance organizations, nonprofit health care plans and fraternal benefit societies, shall file a report with the superintendent disclosing material acquisitions and dispositions of assets or material nonrenewals, cancellations or revisions of ceded reinsurance programs unless such transactions have been submitted to the superintendent for review, approval or information purposes pursuant to other provisions of the Insurance Code, laws, regulations or other requirements.

B. The report required in Subsection A of this section is due within fifteen days after the end of the calendar month in which any of the foregoing transactions occur.

C. One complete copy of the report, including any exhibits or other attachments filed as part thereof, shall be filed with the national association of insurance commissioners.

History: 1978 Comp., 59A-34-44, enacted by Laws 1993, ch. 320, 68.



Section 59A-34-45 - Acquisition and disposition of assets; materiality; scope; reporting requirements.

59A-34-45. Acquisition and disposition of assets; materiality; scope; reporting requirements.

A. No acquisition or disposition of assets need be reported pursuant to Section 59A-34-44 NMSA 1978 if the acquisition or disposition is not material. For purposes of this section and Section 59A-34-44 NMSA 1978, a material acquisition, or aggregate of any series of acquisitions during any thirty-day period, or disposition, or aggregate of any series of dispositions during any thirty-day period, is one that involves more than five percent of the reporting insurer's total admitted assets as reported in its most recent financial statement filed with the superintendent.

B. Asset acquisitions subject to the provisions of Section 59A-34-44 NMSA 1978 include every purchase, lease, exchange, merger, consolidation, succession or other acquisition other than the construction or development of real property by or for the reporting insurer or the acquisition of materials for such purpose. Asset dispositions subject to Section 59A-34-44 NMSA 1978 include every sale, lease, exchange, merger, consolidation, mortgage, hypothecation, assignment, whether for the benefit of creditors or otherwise, abandonment, destruction or other disposition.

C. The following information is required to be disclosed in the report of a material acquisition or disposition of assets:

(1) the date of the transaction;

(2) the manner of acquisition or disposition;

(3) a description of the assets involved;

(4) the nature and amount of the consideration given or received;

(5) the purpose of, or reason for, the transaction;

(6) the manner by which the amount of consideration was determined;

(7) the amount of any gain or loss recognized or realized as a result of the transaction; and

(8) the names of the persons from whom the assets were acquired or to whom they were disposed.

D. Such insurers are required to report acquisitions and dispositions on a non-consolidated basis unless the insurer is part of a consolidated group of insurers which utilizes an intercompany pooling agreement or arrangement or a one hundred percent reinsurance agreement under which the ceding company has ceded substantially all of its direct and assumed business to a pool, and the group reports in accordance with Section 59A-34-44 NMSA 1978 on behalf of the members of the group on a consolidated basis. For purposes of this section, an insurer is deemed to have ceded substantially all of its direct and assumed business to a pool if the insurer has less than one million dollars ($1,000,000) of total direct plus assumed written premiums during a calendar year that are not subject to the pooling agreement or arrangement and the net income of the business not subject to the pooling agreement or arrangement represents less than five percent of the insurer's capital and surplus. If a group of insurers reports on a consolidated basis as allowed by this subsection, the report shall identify every insurer that is a member of the group.

History: 1978 Comp., 59A-34-45, enacted by Laws 1993, ch. 320, 69.



Section 59A-34-46 - Nonrenewals, cancellations or revisions of ceded reinsurance programs; materiality; scope; reporting requirements.

59A-34-46. Nonrenewals, cancellations or revisions of ceded reinsurance programs; materiality; scope; reporting requirements.

A. No nonrenewal, cancellation or revision of a ceded reinsurance program need be reported pursuant to Section 59A-34-44 NMSA 1978 if the nonrenewal, cancellation or revision is not material. For purposes of this section and Section 59A-34-44 NMSA 1978, a material nonrenewal, cancellation or revision is one that, on an annualized basis as indicated in the insurer's most recently filed financial statement, affects more than fifty percent of an insurer's ceded written premium for property or casualty business, including accident and health business when written by a casualty insurer, or affects more than fifty percent of the total reserve credit taken for business ceded for life, annuity, or accident and health business written by an insurer other than a casualty insurer; but the transaction is not material if the insurer's ceded written premium or the total reserve credit taken for business ceded represents, on an annualized basis, less than ten percent of direct plus assumed written premium or ten percent of the statutory reserve requirement prior to any cession, respectively.

B. Notwithstanding the provisions of Subsection A of this section, and without regard to which part has initiated the nonrenewal, cancellation or revision of ceded reinsurance, a report is to be filed whenever:

(1) the entire cession has been canceled, nonrenewed or revised, and ceded indemnity and loss adjustment expense reserves after any nonrenewal, cancellation or revision represent less than fifty percent of the comparable reserves that would have been ceded had the nonrenewal, cancellation or revision not occurred;

(2) an authorized or accredited reinsurer has been replaced on an existing cession by an unauthorized or nonaccredited reinsurer; or

(3) previously established collateral requirements for unauthorized or nonaccredited reinsurers have been reduced or waived, either as to an existing reinsurer or reinsurers or to one or more reinsurers newly participating in an existing cession.

C. The following information is required to be disclosed in the report of a material nonrenewal, cancellation or revision of a ceded reinsurance program:

(1) the effective date of the nonrenewal, cancellation or revision;

(2) a description of the transaction with an identification of the initiator thereof;

(3) the purpose of, or reason for, the transaction; and

(4) if applicable, the identity of the replacement reinsurers.

D. Insurers are required to report all material nonrenewals, cancellations or revisions of ceded reinsurance programs on a non-consolidated basis unless the insurer is part of a consolidated group of insurers which utilizes an intercompany pooling agreement or arrangement or a one hundred percent reinsurance agreement under which the ceding company has ceded substantially all of its direct and assumed business to a pool, and the group reports in accordance with Section 59A-34-44 NMSA 1978 on behalf of the members of the group on a consolidated basis. For purposes of this subsection an insurer is deemed to have ceded substantially all of its direct and assumed business to a pool if the insurer has less than one million dollars ($1,000,000) of total direct plus assumed written premiums during a calendar year that are not subject to the pooling agreement or arrangement and the net income of the business not subject to the pooling agreement or arrangement represents less than five percent of the insurer's capital and surplus. If a group of insurers reports on a consolidated basis as allowed by this subsection, the report shall identify every insurer that is a member of the group.

History: 1978 Comp., 59A-34-46, enacted by Laws 1993, ch. 320, 70.






Article 35 - Sale of Insurance Securities

Section 59A-35-1 - Short title.

59A-35-1. Short title.

This article [Chapter 59A, Article 35 NMSA 1978] constitutes and may be cited as the "Sale of Insurance Securities Law".

History: Laws 1984, ch. 127, 591.



Section 59A-35-2 - Scope of article.

59A-35-2. Scope of article.

This article shall apply as to sale or offer of sale in this state of any insurance security issued or proposed to be issued by any corporation or person whether or not organized under the laws of this state or authorized to transact business in this state.

History: Laws 1984, ch. 127, 590.



Section 59A-35-3 - "Security" defined.

59A-35-3. "Security" defined.

For the purposes of this article and except as context requires otherwise, "security" means any note, stock, treasury stock, share, bond, debenture, evidence of indebtedness, surplus note, contribution certificate, certificate of deposit for a security, certificate of interest or participation, voting trust certificate, reorganization certificate, investment contract (whether or not included as a provision in an insurance policy), or other similar instrument of an insurer or other person for financing formation or operations or management or acquisition of an insurer or interest therein, whether stock, mutual, reciprocal, Lloyds plan or other type of insurer.

History: Laws 1984, ch. 127, 592.



Section 59A-35-4 - "Affiliate" defined.

59A-35-4. "Affiliate" defined.

For the purposes of this article an "affiliate" is a person controlling or controlled by or under common control with an insurer or issuer of securities.

History: Laws 1984, ch. 127, 593.



Section 59A-35-5 - "Promoter" defined.

59A-35-5. "Promoter" defined.

For the purposes of this article a "promoter" is any person who, acting alone or with others, initiates or participates in founding an insurer or organization to acquire financial interest in or to finance, manage or control an insurer, other than as policyholder.

History: Laws 1984, ch. 127, 594.



Section 59A-35-6 - Registration of security; permit required.

59A-35-6. Registration of security; permit required.

No person shall sell or offer for sale in this state any security not exempt under Section 596 [59A-35-7 NMSA 1978] of this article, unless registered with the superintendent, covered by a subsisting securities permit issued by the superintendent and otherwise in compliance with requirements of this article.

History: Laws 1984, ch. 127, 595.



Section 59A-35-7 - Exemptions.

59A-35-7. Exemptions.

No such registration or permit shall be required as to:

A. isolated sales of securities in private transactions, whether or not effected through a broker-dealer;

B. non-issuer distribution of an outstanding security by a registered broker-dealer;

C. transactions in due and regular discharge of responsibilities and duties by an executor, administrator, sheriff, marshal, receiver, trustee in bankruptcy, guardian or conservator;

D. securities distributed to existing holders of securities of the distributing entity as a dividend, stock split or reverse stock split, paid in whole or in part in such distributed securities;

E. securities distributed to existing holders of securities of the distributing entity without payment of additional consideration pursuant to a right of conversion, or exchange, or pursuant to reclassification, recapitalization, reorganization, sale of assets, or liquidation of the distributing entity;

F. offer and sale of securities by a newly-formed domestic corporation not involving a public offering and so offered and sold to not over twenty-five (25) persons if:

(1) upon completion of such offering and sale the domestic corporation has not in excess of twenty-five (25) security holders;

(2) all purchasers of the securities do so for investment purposes only and not with a view to further distribution, and so declare in writing to the domestic corporation;

(3) no commission or other compensation is paid or to be paid in connection with any such sale; and

(4) prior to any such offer and sale the domestic corporation files with the superintendent in writing the plan, purposes, and manner of conduct of the proposed offer and sale, uses to be made of proceeds thereof, and information in writing proposed to be given offerees, and such filing is not disapproved by the superintendent within twenty (20) days after filing. The superintendent may disapprove the filing upon reasonable grounds. Failure of the superintendent so to disapprove shall not be deemed, inferred, or represented to be an approval of the proposal;

G. sales of securities by an insurance holding corporation for purposes which do not include the financing, directly or indirectly, of an insurer;

H. securities issued or proposed to be issued pursuant to any merger, consolidation, bulk reinsurance, conversion, or mutualization approved by the superintendent under Article 34 [Chapter 59A, Article 34 NMSA 1978] (domestic stock and mutual insurers) of the Insurance Code; or

I. fractional share interests in stock of the issuer offered and sold for purpose of rounding out to whole shares in connection with any stock dividend or other distribution of shares to existing security holders of the issuer.

History: Laws 1984, ch. 127, 596.



Section 59A-35-8 - Registration procedure.

59A-35-8. Registration procedure.

A. The person desiring to register a security under this article shall file with the superintendent a registration statement in form as prescribed and furnished by the superintendent appropriate to the proposed offering. In prescribing the registration statement form the superintendent shall give due consideration to the circumstances of the offering, whether by a newly-formed domestic corporation or entity, whether covered by registration or other appropriate filing with the Securities and Exchange Commission under which an offering may be made of the securities, and to practices of administrators of state laws governing offer and sale of corporate securities relative to registration by coordination, or qualification, or upon notification.

B. As to registrants in general the registration statement and documents required to be filed therewith may, and as to newly-formed proposed insurers or newly-formed entities shall, require disclosure of:

(1) name and address of proposed issuer, business in which engaged or to engage, business history and financial condition;

(2) name and residence address of each promoter, director, officer and other management personnel and ultimate controlling stockholder or owner of the issuer, insurer or registrant, together with business experience, biographical information and proof of identity;

(3) affiliates, if any, of registrant or issuer, business in which engaged, financial condition, and material arrangements and transactions between such affiliates and registrant or issuer;

(4) use to be made of proceeds of proposed sale of securities;

(5) underwriting arrangements, if any, of the securities, or plan under which securities are proposed to be offered and sold, together with copies of contracts made or proposed to be made relating thereto;

(6) information proposed to be furnished offerees as shown by copy of any proposed prospectus or other printed information to be given offerees;

(7) management or agency contracts, whether or not exclusive, existing or proposed as to issuer or registrant;

(8) description of the securities, number and price thereof proposed to be sold and sales costs; and

(9) such other reasonably pertinent information as required by the superintendent.

C. When filed, the registration statement shall be accompanied by payment of the applicable filing fee as specified in Section 598 [59A-35-9 NMSA 1978] of this article.

History: Laws 1984, ch. 127, 597.



Section 59A-35-9 - Registration fee.

59A-35-9. Registration fee.

A. With filing of the registration statement the superintendent shall collect, and the registrant shall pay to the superintendent the applicable registration statement filing fee in amount as follows:

(1) for registration by coordination or similar thereto, one hundred dollars ($100);

(2) for registration by notification or similar thereto, one hundred dollars ($100);

(3) for registration by qualification or similar thereto, fee computed upon gross proposed offering price of all securities covered by the registration as follows:

(a) one-tenth (1/10) of one percent of first million dollars ($1,000,000); and

(b) one-twentieth (1/20) of one percent of amounts in excess of the first one million dollars ($1,000,000).

B. All such fees shall be deemed earned when paid and shall not be subject to refund.

History: Laws 1984, ch. 127, 598.



Section 59A-35-10 - Issuance, denial of permit.

59A-35-10. Issuance, denial of permit.

A. The superintendent shall expeditiously examine a newly-filed registration statement and make such investigation of the registrant and related matters as he deems advisable.

B. Unless the superintendent finds that the permit should be denied on any of the grounds stated in Subsection C of this section, he shall promptly issue to the registrant a securities permit in appropriate form covering the offering of securities.

C. The superintendent may deny a permit on the ground that:

(1) the registration statement is incomplete and has not been completed within a reasonable time allowed therefor by the superintendent and communicated to the registrant;

(2) the proposed sale or issuance of securities would be in violation of law;

(3) the conditions or circumstances of the registrant or insurer, or the terms and conditions of the offering, would make the offering unfair or inequitable as to existing or proposed security holders or investors;

(4) funds proposed to be secured by the offering are inadequate or excessive for the purposes intended;

(5) proposed costs of the offering are excessive;

(6) any of the individuals associated or to be associated in the registrant or insurer or any affiliate thereof, or the ultimate controlling stockholder or owner of the registrant, issuer or insurer is not of good reputation as to business affairs or financial responsibility;

(7) the existing or proposed insurer would not be able to qualify for or continue to hold a certificate of authority to transact insurance in this state for any of the reasons stated in Section 59A-5-13 NMSA 1978;

(8) if an insurance holding corporation, its plan of capitalization or security options or financing are such as would be prohibited under the Insurance Code as to a newly formed domestic stock insurer;

(9) there is material variance, adverse to the registrant, as between information furnished by the registrant in the registration statement and that determined by the superintendent on investigation;

(10) information proposed to be furnished investors is incomplete, untrue, or would tend to mislead; or

(11) grant of the permit would be contrary to the best interest of the people of New Mexico, for reasons stated in the order denying the permit.

D. The superintendent shall deny the permit if the securities are of, or for financing, a foreign insurer not qualified for authority to transact insurance in New Mexico.

E. The superintendent's order denying a permit shall state the grounds therefor and be delivered to the registrant or mailed addressed to registrant at its address last of record with the superintendent.

History: Laws 1984, ch. 127, 599; 1987, ch. 259, 23.



Section 59A-35-11 - Terms of permit; compliance.

59A-35-11. Terms of permit; compliance.

A. Each such securities permit issued by the superintendent shall, or may, contain provisions, as applicable, as follows:

(1) it shall state the securities which are to be offered, the number and selling price thereof;

(2) it may require that the purchase price shall be payable in lawful money of the United States or in such other securities as may be specified by class or description in the permit;

(3) it may require that all securities offered shall be offered and sold at the same price to all parties, subject, at the option of the registrant, as to subscriptions to be paid in installments, to a reasonable additional charge to cover expense and loss of interest earnings attributable to such installment subscriptions;

(4) it shall limit the portion of funds received for the securities which may be used for organization, securities sales and promotion expenses to such amount as the superintendent deems reasonably adequate under the proposed plan of sale, but in no event to exceed fifteen percent of such funds when and as actually received;

(5) it may require the founders, promoters, incorporators, or other persons directly involved in the proposed insurer or offering to subscribe and pay for immediately and in cash, at the proposed public offering price, a reasonable proportion of the same securities, and to withhold resale, transfer, assignment, or encumbrance of securities so purchased for a reasonable period, as specified in the permit, after completion of the offering, except by an executor or administrator of the estate of a deceased purchaser;

(6) it may prohibit, limit or control the granting of options to buy the securities or any of them for such reasonable period as is specified in the permit;

(7) it may require impoundment of funds received on sale of the securities, after deduction therefrom of applicable organization and sales expense as allowed under the permit, until the offering is completed, or, as to a proposed new insurer, the insurer has qualified for and received a certificate of authority to transact insurance as proposed in the registration statement, or for other reasonable period;

(8) it may make reasonable requirements as to accounting, reports, deposits and other matters as the superintendent deems advisable for protection of existing or prospective investors or policyholders;

(9) it shall specify an expiration date of the permit. In the case of a proposed new domestic insurer, the expiration date shall be one (1) year from date of incorporation, subject to extension by the superintendent for an additional one year upon good cause shown;

(10) it may require filing of a surety bond in adequate principal sum as determined by the superintendent for protection of investors or other reasonable purposes as specified by the superintendent; and

(11) it may contain other reasonable provisions which the superintendent deems advisable.

B. The registrant and all associated or affiliated directors, officers, employees, agents, founders, promoters, incorporators, and representatives shall comply with the terms of the permit.

History: Laws 1984, ch. 127, 600.



Section 59A-35-12 - Permit as inducement.

59A-35-12. Permit as inducement.

A. The granting of a securities permit is permissive only and shall not constitute an endorsement or approval by the superintendent or any other agency or department of the state of New Mexico of any person or thing related to the offering of securities or constitute evidence of the completeness or accuracy of information presented in any prospectus or other sales publicity or literature, or a recommendation of purchase of any securities offered. The existence of the permit shall not be advertised or used as an inducement in any solicitation.

B. Each permit issued by the superintendent shall state conspicuously in boldface type the substance of Subsection A of this section in terminology prescribed by the superintendent.

History: Laws 1984, ch. 127, 601; 1999, ch. 289, 28; 2013, ch. 74, 31.



Section 59A-35-13 - Public announcements of offering.

59A-35-13. Public announcements of offering.

A. No registrant, issuer, or other person proposing to sell in this state any securities covered by a securities permit issued by the superintendent under this article shall publish or disseminate in this state in any manner any advertising, announcement or literature regarding the offering unless the proposed advertising, announcement or literature has first been filed with and not disapproved by the superintendent.

B. The proposed advertising, announcement or literature may be used after expiration of thirty (30) days after filing with the superintendent unless disapproved in writing by the superintendent within such thirty (30) day period. The superintendent shall disapprove any such advertising, announcement, or literature if found by him to be untrue, misleading, or likely to deceive the public. Failure of the superintendent to disapprove shall not constitute or be deemed to constitute an approval of the advertising, announcement or literature.

C. The superintendent may require insertion in any such advertising, announcement, or literature of a disclaimer similar to that required for securities permit under Section 601 [59A-35-12 NMSA 1978] of this article in terminology prescribed or accepted by the superintendent.

History: Laws 1984, ch. 127, 602.



Section 59A-35-14 - Modification, revocation of permit.

59A-35-14. Modification, revocation of permit.

The superintendent may for cause modify a securities permit theretofore issued; and may after a hearing thereon revoke the permit for violation of law or the terms of the permit or any proper order of the superintendent, or for material misrepresentation or practices injurious to the public interest in the offering or sale of the securities.

History: Laws 1984, ch. 127, 603.



Section 59A-35-15 - Exclusive jurisdiction.

59A-35-15. Exclusive jurisdiction.

Securities registered with the superintendent under this article shall not be subject to registration or similar filing with any other governmental department or agency, or under any other law, of this state.

History: Laws 1984, ch. 127, 604.



Section 59A-35-16 - Securities salespersons, license required.

59A-35-16. Securities salespersons, license required.

No person shall in this state solicit subscription to or purchase of any security covered by a securities permit issued under this article unless such securities salesperson is licensed therefor. If the security is not one to be issued by a newly-formed or proposed new domestic insurer or holding company proposing to acquire or form a domestic insurer, the license shall be one issued by the securities division of the department of financial institutions under the laws of this state applying to public offering and sale of securities in general; otherwise, the license shall be one issued by the superintendent under the provisions of this article.

History: Laws 1984, ch. 127, 605.



Section 59A-35-17 - Qualifications, procedure for security salesperson license.

59A-35-17. Qualifications, procedure for security salesperson license.

A. Applicants for license as securities salesperson shall be qualified as follows:

(1) be an individual not less than twenty-one years of age;

(2) be honest and trustworthy, of good personal and business reputation and financially responsible;

(3) take and pass an examination as given by the superintendent, reasonably testing the knowledge of the applicant of the securities to be sold, the responsibilities of a salesperson relative thereto and competence of the applicant to act as a securities salesperson; and

(4) file with the superintendent along with application for license and thereafter maintain in force while so licensed, a surety bond issued by an authorized surety insurer or deposit of cash or cash-equivalent in lieu of the bond, in reasonable penal sum fixed by the superintendent but not less than ten thousand dollars ($10,000), for protection of the registrant, persons purchasing securities through the salesperson and the state of New Mexico and to assure compliance with law and the applicable regulations of the superintendent.

B. Procedure for application for license, examination of applicant, issuance, terms, duration and suspension or revocation of license and related matters shall be as provided by applicable provisions of Chapter 59A, Article 11 NMSA 1978. Fee for license and examination shall be as fixed in Section 59A-6-1 NMSA 1978.

C. This section shall not apply as to securities broker-dealers registered as such under the Securities Exchange Act of 1934, as amended, or as to securities the sale of which is underwritten (other than on a best efforts basis) by such a broker-dealer.

History: Laws 1984, ch. 127, 606; 1987, ch. 259, 24; 1999, ch. 272, 20; 1999, ch. 289, 29.



Section 59A-35-18 - Penalty for violation.

59A-35-18. Penalty for violation.

Any person violating any of the following provisions of this article shall upon conviction thereof be guilty of a felony punishable by a fine of not less than five hundred dollars ($500) or more than twenty thousand dollars ($20,000):

A. Section 595 [59A-35-6 NMSA 1978] (registration of security, permit required);

B. Subsection B of Section 600 [59A-35-11 NMSA 1978] (terms of permit; compliance);

C. Section 601 [59A-35-12 NMSA 1978] (permit as inducement);

D. Section 602 [59A-35-13 NMSA 1978] (public announcements of offering); and

E. Section 605 [59-35-16 NMSA 1978] (securities salesmen, license required).

History: Laws 1984, ch. 127, 607.






Article 36 - Insider Trading in Equity Security of Domestic Insurer

Section 59A-36-1 - "Equity security" defined.

59A-36-1. "Equity security" defined.

The term "equity security" when used in this article means any stock or similar security; or any security convertible, with or without consideration, into such a security, or carrying any warrant or right to subscribe to or purchase such a security; or any such warrant or right; or any other security which the superintendent shall deem to be of similar nature and consider necessary or appropriate, by such rules and regulations as he may prescribe in the public interest or for the protection of investors, to treat as an equity security.

History: Laws 1984, ch. 127, 608.



Section 59A-36-2 - Ownership statements; filing.

59A-36-2. Ownership statements; filing.

Every person who is directly or indirectly the beneficial owner of more than ten percent of any class of any equity security of a domestic stock insurer, or who is a director or an officer of such insurer, shall file with the superintendent within ten (10) days after he becomes such beneficial owner, director or officer a statement, in such form as the superintendent may prescribe, or the amount of all equity securities of such insurer of which he is the beneficial owner; and within ten (10) days after the close of each calendar month thereafter, if there has been a change in such ownership during such month, shall file with the superintendent a statement, in such form as the superintendent may prescribe, indicating his ownership at the close of the calendar month and such changes in his ownership as have occurred during such calendar month.

History: Laws 1984, ch. 127, 609.



Section 59A-36-3 - Recovery of profits.

59A-36-3. Recovery of profits.

For the purpose of preventing the unfair use of information which may have been obtained by such beneficial owner, director or officer by reason of his relationship to such insurer, any profit realized by him from any purchase and sale, or any sale and purchase, of any equity security of such insurer within any period of less than six (6) months, unless such security was acquired in good faith in connection with a debt previously contracted, shall inure to and be recoverable by the insurer, irrespective of any intention on the part of such beneficial owner, director or officer in entering into such transaction of holding the security purchased or of not repurchasing the security sold for a period exceeding six (6) months. Suit to recover such profit may be instituted at law or in equity in any court of competent jurisdiction by the insurer, or by the owner of any security of the insurer or by the superintendent in the name and in behalf of the insurer if the insurer shall file or refuse to bring such suit within sixty (60) days after request or shall fail diligently to prosecute the same thereafter; but no such suit shall be brought more than two (2) years after the date such profit was realized. This section shall not be construed to cover any transaction where such beneficial owner was not such both at the time of the purchase and sale, or the sale and purchase of the security involved, or any transaction or transactions which the superintendent by rules and regulations may exempt as not comprehended within the purpose of this section.

History: Laws 1984, ch. 127, 610.



Section 59A-36-4 - Sale and delivery.

59A-36-4. Sale and delivery.

No such beneficial owner, director or officer shall directly or indirectly sell any equity security of such insurer if the person selling the security or his principal:

A. does not own the security sold; or

B. if owning the security, does not deliver it against such sale within twenty (20) days thereafter, or does not within five (5) days after such sale deposit it in the mails or other usual channels of transportation; but no person shall be deemed to have violated this section if he proves that notwithstanding the exercise of good faith he was unable to make such delivery or deposit within such time, or that to do so would cause undue inconvenience or expense.

History: Laws 1984, ch. 127, 611.



Section 59A-36-5 - Sales by dealers.

59A-36-5. Sales by dealers.

Section 610 [59A-36-3 NMSA 1978] (recovery of profits) of this article shall not apply to any purchase and sale, or sale and purchase, and Section 611 [59A-36-4 NMSA 1978] (sale and delivery) of this article shall not apply to any sale, of any equity security of a domestic stock insurer not then or theretofore held by him in an investment account, by a dealer in the ordinary course of his business and incident to the establishment or maintenance by him of a primary or secondary market (otherwise than on an exchange as defined in the Securities Exchange Act of 1934) for such security. The superintendent may, by such rules and regulations as he deems necessary or appropriate in the public interest, define and prescribe terms and conditions with respect to securities held in an investment account and transactions made in the ordinary course of business and incident to the establishment or maintenance of a primary or secondary market.

History: Laws 1984, ch. 127, 612.



Section 59A-36-6 - Arbitrage transactions.

59A-36-6. Arbitrage transactions.

This article shall not apply to foreign or domestic arbitrage transactions unless made in contravention of such rules and regulations as the superintendent may adopt in order to carry out the purposes of this article.

History: Laws 1984, ch. 127, 613.



Section 59A-36-7 - Exemptions.

59A-36-7. Exemptions.

Sections 609 [59A-36-2 NMSA 1978] (ownership statements - filing), 610 [59A-36-3 NMSA 1978] (recovery of profits) and 611 [59A-36-4 NMSA 1978] (sale and delivery) of this article shall not apply to equity securities of a domestic stock insurer if:

A. such securities are registered, or are required to be registered, pursuant to Section 12 of the Securities Exchange Act of 1934; or if

B. such domestic insurer does not have any class of its equity securities held of record by one hundred (100) or more persons on the last business day of the year next preceding the year in which equity securities of the insurer would be subject to those provisions of this article referred to above except for the provisions of this Subsection B.

History: Laws 1984, ch. 127, 614.



Section 59A-36-8 - Regulations.

59A-36-8. Regulations.

The superintendent may make such rules and regulations as he deems advisable for execution of functions vested in him under this article, and may for such purpose classify domestic stock insurers, securities and other persons or matters within his jurisdiction.

History: Laws 1984, ch. 127, 615.






Article 37 - Insurance Holding Companies

Section 59A-37-1 - Short title.

59A-37-1. Short title.

Chapter 59A, Article 37 NMSA 1978 may be cited as the "Insurance Holding Company Law".

History: Laws 1984, ch. 127, 616; 2014, ch. 59, 28.



Section 59A-37-2 - Definitions.

59A-37-2. Definitions.

As used in the Insurance Holding Company Law:

A. "acquire" means to come into possession or control of, and "acquisition" means any agreement, arrangement or activity the consummation of which results in a person acquiring directly or indirectly the control of another person and includes the acquisition of voting securities or assets, bulk reinsurance and mergers;

B. "affiliate" means a person that directly or indirectly is controlled by, is under common control with or controls another person;

C. "control" means the possession of the power to direct or cause the direction of the management and policies of a person, whether directly or indirectly, through the ownership of voting securities, through licensing or franchise agreements, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with or corporate office held by an individual. Control shall be presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote or holds proxies representing ten or more percent of the voting securities of any other person. This presumption may be rebutted by a showing, in the manner provided by Section 59A-37-19 NMSA 1978, that control does not in fact exist. The superintendent may determine, after furnishing all persons in interest notice and an opportunity to be heard, that control exists in fact, notwithstanding the absence of a presumption to that effect, provided the determination is based on specific findings of fact in its support;

D. "enterprise risk" means an activity, a circumstance, an event or a series of events involving one or more affiliates of an insurer that, if not remedied promptly, is likely to have a material adverse effect upon the financial condition or liquidity of the insurer or its whole insurance holding company system and includes a situation that would cause a company action level event as defined in Section 59A-5A-4 NMSA 1978 or would cause the insurer to be in a hazardous financial condition as defined in Section 59A-41-24 NMSA 1978;

E. "health maintenance organization" means a person that undertakes to provide or arrange for the delivery of basic health care services to enrollees on a prepaid basis; provided that "prepaid basis" may include the payment of copayments and deductibles by enrollees;

F. "insurance holding company" is a person that controls an insurer; "insurance holding company system" means a combination of two or more affiliated persons, at least one of which is an insurer;

G. "insurer" means a person that undertakes, under contract, to indemnify a person against loss, damage or liability arising from an unknown or contingent future event. The term does not include agencies, authorities or instrumentalities of the United States, its possessions or territories, the commonwealth of Puerto Rico, the District of Columbia, a state or any of its political subdivisions or a fraternal benefit society;

H. "person" means an individual, corporation, association, partnership, joint stock company, trust, unincorporated organization or any similar entity or combination of entities;

I. "securityholder" means the owner of any security of a person, including common stock, preferred stock, debt obligations and any other security convertible into or evidencing the right to acquire any of the foregoing;

J. "subsidiary" means an affiliate of a person controlled by the person either directly or indirectly through one or more intermediaries; and

K. "voting security" means a certificate evidencing the ownership or indebtedness of a person, to which is attached a right to vote on the management or policymaking of that person and includes any security convertible into or evidencing a right to acquire such a voting security.

History: Laws 1984, ch. 127, 617; 1993, ch. 320, 71; 1996, ch. 73, 1; 1997, ch. 248, 1; 1999, ch. 289, 30; 2014, ch. 59, 29.



Section 59A-37-3 - Subsidiaries of insurers.

59A-37-3. Subsidiaries of insurers.

A. Any domestic insurer, either by itself or in cooperation with one or more persons, may organize or acquire one or more subsidiaries. A subsidiary may conduct any kind of business. Its authority to conduct one or more businesses shall not be limited by its status as a subsidiary of a domestic insurer.

B. In addition to investments in common stock, preferred stock, debt obligations and other securities permitted pursuant to the Insurance Holding Company Law, a domestic insurer may also invest:

(1) in common stock, preferred stock, debt obligations and other securities of one or more subsidiaries, amounts that do not exceed the lesser of ten percent of the insurer's assets or fifty percent of the insurer's surplus as regards policyholders; provided that after the investments, the insurer's surplus as regards policyholders shall be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs. In calculating the amount of the investments, investments in domestic or foreign insurance subsidiaries and health maintenance organizations shall be excluded, and there shall be included:

(a) total net money or other consideration expended and obligations assumed in the acquisition or formation of a subsidiary, including all organizational expenses and contributions to capital and surplus of the subsidiary whether or not represented by the purchase of capital stock or issuance of other securities; and

(b) all amounts expended in acquiring additional common stock, preferred stock, debt obligations and other securities and all contributions to the capital or surplus of a subsidiary subsequent to its acquisition or formation;

(2) any amount in common stock, preferred stock, debt obligations and other securities of one or more subsidiaries engaged or organized to engage exclusively in the ownership and management of assets authorized as investments for the insurer; provided that each subsidiary agrees to limit its investments in any asset so that the investments will not cause the amount of the total investment of the insurer to exceed any of the investment limitations specified in Paragraph (1) of this subsection or in Chapter 59A, Article 9 NMSA 1978 applicable to the insurer. For the purpose of this paragraph, "the total investment of the insurer" includes:

(a) any direct investment by the insurer in an asset; and

(b) the insurer's proportionate share of any investment in an asset by any subsidiary of the insurer, which shall be calculated by multiplying the amount of the subsidiary's investment by the percentage of the ownership of the subsidiary; or

(3) with the approval of the superintendent, any greater amount in common stock, preferred stock, debt obligations or other securities of one or more subsidiaries; provided that after the investment, the insurer's surplus as regards policyholders will be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs.

C. Investments in common stock, preferred stock, debt obligations or other securities of subsidiaries made pursuant to Subsection B of this section shall not be subject to any of the otherwise applicable restrictions or prohibitions contained in the Insurance Code applicable to the investments of the insurer.

D. Whether any investment pursuant to Subsection B of this section meets the applicable requirements of that subsection shall be determined before the investment is made by calculating the applicable investment limitations as though the investment had already been made, taking into account the then outstanding principal balance on all previous investments in debt obligations and the value of all previous investments in equity securities as of the day they were made, net of any return of capital invested and not including dividends.

E. If an insurer ceases to control a subsidiary, it shall dispose of any investment made in it pursuant to this section within three years from the time of the cessation of control or within such further time as the superintendent may prescribe, unless at any time after the investment is made, the investment meets the requirements for investment under any other section of the Insurance Code and the insurer has so notified the superintendent.

History: 1978 Comp., 59A-37-3, enacted by Laws 1993, ch. 320, 72; 2001, ch. 90, 2; 2014, ch. 59, 30.



Section 59A-37-4 - Acquisition of control of or merger with domestic insurer.

59A-37-4. Acquisition of control of or merger with domestic insurer.

A. No person other than the issuer shall make a tender offer for or a request or invitation for tenders of, or enter into an agreement to exchange securities for, acquire, seek to acquire, in the open market or otherwise, a voting security of a domestic insurer if, after the consummation of it, the person would, directly or indirectly or by conversion or by exercise of any right to acquire, be in control of the insurer, and no person shall enter into an agreement to merge with or otherwise to acquire control of a domestic insurer unless, at the time any such offer, request or invitation is made or an agreement is entered into, or prior to the acquisition of the securities if no offer or agreement is involved, the person has filed with the superintendent and has sent to the insurer, and the insurer has sent to its shareholders, a statement containing the information required by Section 59A-37-5 NMSA 1978 and the offer, request, invitation, agreement or acquisition has been approved by the superintendent in the manner hereinafter prescribed.

B. For the purposes of Sections 59A-37-4 through 59A-37-10 NMSA 1978, the superintendent shall identify the circumstances in which a person seeking to divest or acquire an interest of control of a domestic insurer is required to obtain the superintendent's approval for the transaction. A person who controls a domestic insurer and seeks to divest its interest of control of the domestic insurer shall, at least thirty days prior to the cessation of control, file with the superintendent confidential notice of the proposed divestiture and give a copy of that notice to the insurer. Information contained in the notice shall remain confidential until the conclusion of the transaction if the superintendent has not determined that treating the information as confidential will interfere with the provisions of this section. This subsection does not apply to a statement filed pursuant to Subsection A of this section.

C. For a transaction subject to Sections 59A-37-4 through 59A-37-10 NMSA 1978, the acquiring person shall file with the superintendent a pre-acquisition notice, which shall contain the information set forth in Paragraph (1) of Subsection C of 59A-37-29 NMSA 1978. The superintendent may subject a person who fails to file the notice required by this subsection to a fine of not more than fifty thousand dollars ($50,000).

D. For the purposes of this section and Sections 59A-37-5 through 59A-37-10 NMSA 1978:

(1) "domestic insurer" includes any other person controlling a domestic insurer unless the other person, as determined by the superintendent, is either directly or through its affiliates primarily engaged in business other than the business of insurance; and

(2) "person" shall not include any securities broker holding, while in the performance of the broker's usual and customary broker's function, less than twenty percent of the voting securities of an insurer, or of any person that controls an insurer.

History: Laws 1984, ch. 127, 619; 1993, ch. 320, 73; 2014, ch. 59, 31.



Section 59A-37-5 - Contents of statement.

59A-37-5. Contents of statement.

A. The statement to be filed with the superintendent under Section 59A-37-4 NMSA 1978 shall be made under oath or affirmation and shall contain the following information:

(1) the name and address of each person, hereinafter called "acquiring party", by whom or on whose behalf the merger or other acquisition of control referred to in Section 59A-37-4 NMSA 1978 is to be effected and:

(a) if the acquiring party is an individual, the individual's principal occupation and all offices and positions held by the individual during the past five years and any conviction of crime other than minor traffic violations during the past ten years; or

(b) if the acquiring party is not an individual, a report of the nature of its business operations during the past five years or for such lesser period as it and any of its predecessors shall have been in existence; an informative description of the business intended to be done by it and its subsidiaries; and a list of all individuals who are or who have been selected to become its directors or executive officers or who perform or will perform functions appropriate to such positions. The list shall include for each individual the information required by Subparagraph (a) of this paragraph;

(2) the source, nature and amount of the consideration used or to be used in effecting the merger or other acquisition of control, a description of any transaction where funds were or are to be obtained for any such purpose, including any pledge of the insurer's stock or the stock of any of its subsidiaries or controlling affiliates and the identity of persons furnishing such consideration. However, where a source of such consideration is a loan made in the lender's ordinary course of business, the identity of the lender shall remain confidential if the person filing the statement so requests;

(3) fully audited financial information as to the earnings and financial condition of each acquiring party for the preceding five fiscal years of each acquiring party, or for such lesser period that the acquiring party and any of its predecessors shall have been in existence if less than five years, and similar unaudited information as of a date not earlier than ninety days prior to the date of the filing of the statement;

(4) any plans or proposals that each acquiring party may have to liquidate the insurer, to sell its assets or merge or consolidate it with any other person, or to make any other material change in its business or corporate structure or management;

(5) the number of shares of any security that each acquiring party proposes to acquire, the terms of the offer, request, invitation, agreement or acquisition and a statement as to the method by which the fairness of the proposal was determined;

(6) the amount of each class of any security referred to in Section 59A-37-4 NMSA 1978 that is beneficially owned or concerning which there is a right to acquire beneficial ownership by each acquiring party;

(7) a full description of any contracts, arrangements or understandings with respect to any security referred to in Section 59A-37-4 NMSA 1978 in which any acquiring party is involved, including but not limited to transfer of any of the securities, joint ventures, loan or option arrangements, puts or calls, guarantees of loans, guarantees against loss or guarantees of profits, division of losses or profits or the giving or withholding of proxies. The description shall identify the persons with whom the contracts, arrangements or understandings have been entered into;

(8) a description of the purchase of any security referred to in Section 59A-37-4 NMSA 1978 during the twelve calendar months preceding the filing of the statement by any acquiring party, including the dates of purchase, names of the purchasers and consideration paid or agreed to be paid;

(9) a description of any recommendations to purchase any security referred to in Section 59A-37-4 NMSA 1978 made during the twelve calendar months preceding the filing of the statement by any acquiring party or by anyone based upon interviews or at the suggestion of any acquiring party;

(10) copies of all tender offers for, requests or invitations for tenders of exchange offers for and agreements to acquire or exchange any securities referred to in Section 59A-37-4 NMSA 1978 and, if distributed, of additional soliciting material relating thereto;

(11) the terms of any agreement, contract or understanding made with or proposed to be made with any broker-dealer as to solicitation of securities referred to in Section 59A-37-4 NMSA 1978 for tender and the amount of any fees, commissions or other compensation to be paid to broker-dealers with regard thereto;

(12) an agreement by the person required to file the statement that the person will provide, for as long as the person has control, an annual report pursuant to Section 59A-37-30 NMSA 1978;

(13) acknowledgment by the person required to file the statement that the person and all subsidiaries within the person's control in the insurance holding company system will provide information to the superintendent upon request and as necessary to evaluate the enterprise risk to the insurer; and

(14) such additional information as the superintendent may by rule or regulation prescribe as necessary or appropriate for the protection of policyholders and securityholders of the insurer or in the public interest.

B. If the person required to file the statement referred to in Section 59A-37-4 NMSA 1978 is a partnership, limited partnership, syndicate or other group, the superintendent may require that the information called for by Subsection A of this section shall be given with respect to each partner of the partnership or limited partnership, each member of the syndicate or group and each person who controls the partner or member. If any partner, member or person is a corporation or the person required to file the statement referred to in Section 59A-37-4 NMSA 1978 is a corporation, the superintendent may require that the information called for by Subsection A of this section shall be given with respect to the corporation, each officer and director of the corporation and each person who is directly or indirectly the beneficial owner of more than ten percent of the outstanding voting securities of the corporation.

C. If any material change occurs in the facts set forth in the statement filed with the superintendent and sent to the insurer pursuant to Section 59A-37-4 NMSA 1978, an amendment setting forth the change, together with copies of all documents and other material relevant to the change, shall be filed with the superintendent and sent to the insurer within two business days after the person learns of the change, and the insurer shall send the amendment to its shareholders without delay.

D. If any offer, request, invitation, agreement or acquisition referred to in Section 59A-37-4 NMSA 1978 is proposed to be made by means of a registration statement under the federal Securities Act of 1933, as amended, or in circumstances requiring the disclosure of similar information under the federal Securities Exchange Act of 1934, as amended, or under a state law requiring similar registration or disclosure, the person required to file the statement referred to in Section 59A-37-4 NMSA 1978 may utilize such documents in furnishing the information called for by that statement.

History: Laws 1984, ch. 127, 620; 1993, ch. 320, 74; 2014, ch. 59, 32.



Section 59A-37-6 - Approval by superintendent; review.

59A-37-6. Approval by superintendent; review.

A. The superintendent shall approve any merger or other acquisition of control referred to in Section 59A-37-4 NMSA 1978 unless, after a public hearing on it, the superintendent finds that:

(1) after the change of control, the domestic insurer would not be able to satisfy the requirements for the issuance of a certificate of authority to write the line or lines of insurance for which it is presently authorized;

(2) the effect of the merger or other acquisition of control would be substantially to lessen competition in insurance in New Mexico or tend to create a monopoly in insurance. In applying this paragraph:

(a) the informational requirements of Paragraph (1) of Subsection C of Section 59A-37-29 NMSA 1978 and the standards of Paragraph (1) of Subsection D of Section 59A-37-29 NMSA 1978 apply;

(b) the superintendent shall approve the merger or acquisition if the superintendent finds that any of the situations meeting the criteria provided in Paragraph (2) of Subsection D of Section 59A-37-29 NMSA 1978 exists; and

(c) the superintendent may condition the approval of the merger or acquisition on the removal, to take place within a specified period of time, of the circumstances that formed the basis for disapproval;

(3) the financial condition of any acquiring party is such as might jeopardize the financial stability of the insurer or prejudice the interests of its policyholders or the interests of any remaining security holders who are unaffiliated with the acquiring party;

(4) the plans or proposals that the acquiring party has to liquidate the insurer, sell its assets or consolidate or merge it with any other person, or to make any other material change in its business or corporate structure or management, are unfair and unreasonable to policyholders of the insurer and not in the public interest;

(5) the competence, experience and integrity of those persons who would control the operation of the insurer are such that it would not be in the interest of policyholders of the insurer and of the public to permit the merger or other acquisition of control;

(6) the applicable provisions of Chapter 59A, Article 34 NMSA 1978 would be violated; or

(7) the acquisition is likely to be hazardous or prejudicial to the insurance-buying public.

B. The superintendent may retain at the acquiring party's expense any attorneys, actuaries, accountants and other experts not otherwise a part of the superintendent's staff that are reasonably necessary to assist the superintendent to review the proposed acquisition of control.

C. The superintendent shall ensure, by imposition of conditions, if necessary, that New Mexico charitable assets are protected and preserved for the benefit of the people of New Mexico.

D. The public hearing held pursuant to Subsection A of this section shall be held within thirty days after the statement required by Section 59A-37-4 NMSA 1978 is filed, and the superintendent shall notify the person filing the statement at least twenty days before the hearing. The person filing the statement shall notify the insurer, and other persons whom the superintendent designates, no fewer than seven days before the hearing. The superintendent shall make a determination within the sixty days before the effective date of the proposed transaction. At the hearing, the person filing the statement, the insurer, a person to whom notice of hearing was sent and any other person whose interests may be affected shall be entitled to present evidence, examine and cross-examine witnesses, offer oral and written arguments and conduct discovery proceedings according to the Rules of Civil Procedure for the District Courts [Rule 1-001 NMRA et seq.]. All discovery proceedings shall conclude no later than three days before the public hearing.

E. If the proposed acquisition of control requires the approval of one or more insurance supervisory officials in other states, and if requested by the person filing the statement required by Section 59A-37-4 NMSA 1978, the public hearing held pursuant to Subsection A of this section may be conducted as a consolidated hearing. Within five days of a person's request for a consolidated hearing, that person shall file the statement referred to in Section 59A-37-4 NMSA 1978 with the national association of insurance commissioners. If the superintendent or an insurance supervisory official of another state elects not to participate in a consolidated hearing, then within ten days of receipt of the statement required by Section 59A-37-4 NMSA 1978, the superintendent or insurance supervisory official shall provide notice to the applicant of that person's election not to participate. A consolidated hearing shall be public and held within the United States before the insurance supervisory officials of the states in which the insurers are domiciled. Participating insurance supervisory officials shall hear and receive evidence. The superintendent may attend the hearing in person or by telecommunication.

F. For the change of control of a domestic insurer, a determination by the superintendent that the person acquiring control of the insurer must maintain or restore the capital of the insurer to the level required by the laws and rules of New Mexico shall be made no later than sixty days after the date of notice of the change of control submitted pursuant to Subsection A of Section 59A-37-4 NMSA 1978.

History: Laws 1984, ch. 127, 621; 1993, ch. 320, 75; 1999, ch. 133, 1; 2014, ch. 59, 33.



Section 59A-37-7 - Mailings to shareholders; expenses.

59A-37-7. Mailings to shareholders; expenses.

All statements, amendments or other material filed pursuant to Section 619 or 620 [59A-37-4 or 59A-37-5 NMSA 1978] of this article, and all notices of public hearings held pursuant to Section 621 [59A-37-6 NMSA 1978] of this article shall be mailed by the insurer to its shareholders within five (5) days after the insurer has received such statements, amendments, other material or notices. The expenses of mailing shall be borne by the person making the filing. As security for the payment of the expenses, the person shall file with the superintendent an acceptable bond or other deposit in an amount to be determined by the superintendent.

History: Laws 1984, ch. 127, 622.



Section 59A-37-8 - Exemptions.

59A-37-8. Exemptions.

Sections 619 through 621 [59A-37-4 through 59A-37-6 NMSA 1978] of this article shall not apply to:

A. any transaction which is subject to the provisions of Sections 582 and 585 [59A-34-36 and 59A-34-39 NMSA 1978] of the Insurance Code dealing with the merger, consolidation or conversion of insurers; or

B. any offer, request, invitation, agreement or acquisition which the superintendent by order shall exempt therefrom as:

(1) not having been made or entered into for the purpose and not having the effect of changing or influencing the control of a domestic insurer; or

(2) as otherwise not comprehended within the purpose of Sections 619 through 621 of this article.

History: Laws 1984, ch. 127, 623.



Section 59A-37-9 - Violations.

59A-37-9. Violations.

A. The following acts shall be violations of Sections 59A-37-4 through 59A-37-6 NMSA 1978:

(1) the failure to file any statement, amendment or other material required to be filed pursuant to Section 59A-37-4 or 59A-37-5 NMSA 1978; or

(2) the effectuation or any attempt to effectuate an acquisition of control of a domestic insurer unless the superintendent has given approval to it.

B. The failure to timely file a registration statement, a summary of the registration statement or an enterprise risk filing required by Sections 59A-37-11 through 59A-37-19.2 NMSA 1978 and Section 59A-37-30 NMSA 1978 is a violation of Sections 59A-37-11 through 59A-37-19.2 NMSA 1978 and Section 59A-37-30 NMSA 1978.

History: Laws 1984, ch. 127, 624; 2014, ch. 59, 34.



Section 59A-37-10 - Jurisdiction; consent to service of process.

59A-37-10. Jurisdiction; consent to service of process.

The courts of this state are hereby vested with jurisdiction over any person not resident, domiciled or authorized to do business in this state, who files a statement with the superintendent under Sections 619 through 622 [59A-37-4 through 59A-37-7 NMSA 1978] of this article, and over all actions involving such person arising out of violations of such sections, and each such person shall be deemed to have performed acts equivalent to and constituting an appointment by such person of the superintendent to be his true and lawful attorney upon whom may be served all lawful process in any action, suit or proceeding arising out of a violation of such sections. Copies of all such lawful process shall be served on the superintendent and transmitted by registered or certified mail by the superintendent to such person at his address last of record with the superintendent. Service of process fee shall be paid at time of service on the superintendent in amount specified in Section 101 [59A-6-1 NMSA 1978] (fee schedule) of the Insurance Code.

History: Laws 1984, ch. 127, 625.



Section 59A-37-11 - Registration of insurer member of holding company system.

59A-37-11. Registration of insurer member of holding company system.

A. Every insurer which is authorized to do business in this state and which is a member of an insurance holding company system shall register with the superintendent, except a foreign insurer subject to disclosure requirements and standards adopted by statute or regulation in the jurisdiction of its domicile which are substantially similar to those contained in:

(1) Sections 59A-37-11 through 59A-37-19.2 NMSA 1978;

(2) Subsection A of [Section] 59A-37-20 NMSA 1978;

(3) Sections 59A-37-21 and 59A-37-22 NMSA 1978; and

(4) either:

(a) Subsection B of Section 59A-37-20 NMSA 1978; or

(b) a provision requiring each registered insurer to keep current the information required to be disclosed in its registration statement by reporting all material changes or additions within fifteen days after the end of the month in which it learns of each change or addition.

B. Any insurer which is subject to registration under this section shall register within fifteen days after it becomes subject to registration, and annually thereafter by the fifteenth day of April each year, unless the superintendent for good cause shown extends the time for registration, and then within such extended time. The superintendent may require any authorized insurer which is a member of a holding company system and which is not subject to registration under this section to furnish a copy of the registration statement or other information filed by such insurer with the insurance regulatory authority of its domiciliary jurisdiction.

History: Laws 1984, ch. 127, 626; 1993, ch. 320, 76.



Section 59A-37-12 - Registration; information; form.

59A-37-12. Registration; information; form.

Every insurer subject to registration shall file a registration statement on a form and in a format prescribed by the national association of insurance commissioners, which shall include:

A. information about the current capital structure, general financing condition, ownership and management of the insurer and any person controlling the insurer;

B. the identity of every current member of the insurance holding company system;

C. the following agreements in force, relationships subsisting and transactions currently outstanding between such insurer and its affiliates:

(1) loans, other investments or purchases, sales or exchanges of securities of the affiliates by the insurer or of the insurer by its affiliates;

(2) purchases, sales or exchanges of assets;

(3) transactions not in the ordinary course of business;

(4) guarantees or undertakings for the benefit of an affiliate that result in an actual contingent exposure of the insurer's assets to liability, other than insurance contracts entered into in the ordinary course of the insurer's business;

(5) all management and service contracts and all cost-sharing arrangements;

(6) reinsurance agreements;

(7) dividends and other distributions to shareholders; and

(8) consolidated tax allocation agreements;

D. information about any existing pledge of the insurer's stock, including stock of any subsidiary or controlling affiliate, for a loan made to any member of the insurance holding company system;

E. if requested by the superintendent, financial statements of or within an insurance holding company system and its affiliates. Financial statements may include existing annual audited financial statements filed with the federal securities and exchange commission pursuant to the federal Securities Act of 1933, as amended, or the federal Securities Exchange Act of 1934, as amended. An insurer may satisfy the requirement to file financial statements pursuant to this subsection by providing the superintendent with the most recent parent corporation financial statements that have been filed with the securities and exchange commission;

F. other matters concerning transactions between registered insurers and any affiliates as may be included from time to time in any registration forms adopted or approved by the superintendent;

G. statements that the insurer's board of directors oversees corporate governance and internal controls and that the insurer's officers or senior management have approved, implemented and continue to maintain and monitor corporate governance and internal control procedures; and

H. other information required by a rule that was promulgated by the superintendent.

History: Laws 1984, ch. 127, 627; 1993, ch. 320, 77; 2014, ch. 59, 35.



Section 59A-37-13 - Materiality.

59A-37-13. Materiality.

No information need be disclosed on the registration statement filed pursuant to Sections 59A-37-4 and 59A-37-5 NMSA 1978 if such information is not material for the purposes of Sections 59A-37-11 through 59A-37-19 NMSA 1978. Unless the superintendent by rule, regulation or order provides otherwise, sales, purchases, exchanges, loans or extensions of credit, investments or guarantees involving one-half of one percent or less of an insurer's admitted assets as of the most recent December 31 shall not be deemed material for the purposes of such section.

History: Laws 1984, ch. 127, 628; 2014, ch. 59, 36.



Section 59A-37-14 - Summary of registration.

59A-37-14. Summary of registration.

All registration statements shall contain a summary outlining all items in the current registration statement representing changes from the prior registration statement.

History: 1978 Comp., 59A-37-14, enacted by Laws 1993, ch. 320, 78.



Section 59A-37-15 - Termination of registration.

59A-37-15. Termination of registration.

The superintendent shall terminate the registration of any insurer which demonstrates that it no longer is a member of an insurance holding company system.

History: Laws 1984, ch. 127, 630.



Section 59A-37-16 - Consolidated filing.

59A-37-16. Consolidated filing.

The superintendent may require or allow two or more affiliated insurers subject to registration to file a consolidated registration statement.

History: Laws 1984, ch. 127, 631; 1993, ch. 320, 79.



Section 59A-37-17 - Alternative registration.

59A-37-17. Alternative registration.

The superintendent may allow an insurer which is authorized to do business in this state and which is part of an insurance holding company system to register on behalf of any affiliated insurer which is required to register under Section 626 [59A-37-11 NMSA 1978] of this article, and to file all information and material required to be filed under Sections 626 through 634 [59A-37-11 through 59A-37-19 NMSA 1978] of this article.

History: Laws 1984, ch. 127, 632.



Section 59A-37-18 - Registration exemptions.

59A-37-18. Registration exemptions.

Sections 59A-37-11 through 59A-37-19.2 NMSA 1978 shall not apply to any insurer, information or transaction if and to the extent that the superintendent by rule, regulation or order shall exempt the same from the provisions of such sections.

History: Laws 1984, ch. 127, 633; 1993, ch. 320, 80.



Section 59A-37-19 - Disclaimer.

59A-37-19. Disclaimer.

Any person may file with the superintendent a disclaimer of affiliation with any authorized insurer or a disclaimer may be filed by the authorized insurer or any member of an insurance holding company system. The disclaimer shall fully disclose all material relationships and bases for affiliation between the person and the insurer as well as the basis for disclaiming an affiliation. After a disclaimer has been filed, the insurer shall be relieved of any duty to register or report that may arise out of the insurer's relationship with the person unless and until the superintendent, within thirty days after the receipt of a complete disclaimer, disallows the disclaimer. The superintendent shall disallow such a disclaimer only after furnishing all parties in interest with notice and opportunity to be heard and after making specific findings of fact to support the disallowance.

History: Laws 1984, ch. 127, 634; 2014, ch. 59, 37.



Section 59A-37-19.1 - Reporting of dividends to shareholders.

59A-37-19.1. Reporting of dividends to shareholders.

Subject to the provisions of Section 59A-37-22 NMSA 1978, each registered insurer shall report to the superintendent all dividends and other distributions to shareholders within fifteen business days following the declaration thereof.

History: 1978 Comp., 59A-37-19.1, enacted by Laws 1993, ch. 320, 81.



Section 59A-37-19.2 - Information of insurers.

59A-37-19.2. Information of insurers.

Any person within an insurance holding company system subject to registration shall be required to provide complete and accurate information to an insurer, where such information is reasonably necessary to enable the insurer to comply with the provisions of Chapter 59A, Article 37 NMSA 1978.

History: 1978 Comp., 59A-37-19.2, enacted by Laws 1993, ch. 320, 82.



Section 59A-37-20 - Transactions with affiliates.

59A-37-20. Transactions with affiliates.

A. Transactions within a holding company system to which an insurer subject to registration is a party shall be subject to the following standards:

(1) the terms shall be fair and reasonable;

(2) agreements for cost-sharing services and management shall include the provisions required by rule promulgated by the superintendent;

(3) charges or fees for services performed shall be reasonable;

(4) expenses incurred and payment received shall be allocated to the insurer in conformity with customary insurance accounting practices consistently applied;

(5) the books, accounts and records of each party to all such transactions shall be so maintained as to clearly and accurately disclose the nature and details of the transactions, including such accounting information as is necessary to support the reasonableness of the charges or fees to the respective parties; and

(6) the insurer's surplus as regards policyholders following any dividends or distributions to shareholder affiliates shall be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs.

B. The following transactions involving a domestic insurer and any person in its holding company system, including amendments and modifications of affiliate agreements previously filed pursuant to this section that are subject to the materiality standards of this subsection, may not be entered into unless the insurer has notified the superintendent in writing of its intention to enter into such transactions at least thirty days prior thereto, or such shorter period as the superintendent may permit, and the superintendent has not disapproved it within that period:

(1) sales, purchases, exchanges, loans or extensions of credit, guarantees or investments, provided the transactions are equal to or exceed:

(a) with respect to nonlife insurers, the lesser of three percent of the insurer's admitted assets or twenty-five percent of surplus as regards policyholders as of the most recent December 31; or

(b) with respect to life insurers, three percent of the insurer's admitted assets as of the most recent December 31;

(2) loans or extensions of credit to any person who is not an affiliate, where the insurer makes loans or extensions of credit with the agreement or understanding that the proceeds of the transactions, in whole or in substantial part, are to be used to make loans or extensions of credit to, to purchase assets of, or to make investments in, any affiliate of the insurer making the loans or extensions of credit, provided the transactions are equal to or exceed:

(a) with respect to nonlife insurers, the lesser of three percent of the insurer's admitted assets or twenty-five percent of surplus as regards policyholders as of the most recent December 31; or

(b) with respect to life insurers, three percent of the insurer's admitted assets as of December 31 next preceding;

(3) reinsurance agreements or modifications to those agreements, including reinsurance pooling agreements or agreements in which the reinsurance premium or a change in the insurer's liabilities, or projected reinsurance premium or a change in the insurer's liabilities in any of the next three years, equals or exceeds five percent of the insurer's surplus as regards policyholders, as of the most recent December 31, including those agreements that may require as consideration the transfer of assets from an insurer to a non-affiliate, if an agreement or understanding exists between the insurer and non-affiliate that any portion of such assets will be transferred to one or more affiliates of the insurer;

(4) all management agreements, service contracts, tax allocation agreements, guarantees and cost-sharing arrangements;

(5) guarantees made by a domestic insurer if the amount of the guarantee can be quantified and is greater than one-half of one percent of the insurer's admitted assets or ten percent of surplus as regards policyholders as of the most recent December 31, whichever is less. A guarantee whose amount cannot be quantified is subject to the notice requirements of this subsection;

(6) direct or indirect acquisitions or investments in a person who controls the insurer or in an affiliate of the insurer in an amount that, together with its present holdings in the investments, exceeds two and one-half percent of the insurer's surplus as regards policyholders. Direct or indirect acquisitions or investments in subsidiaries acquired pursuant to Section 59A-37-3 NMSA 1978 or that are authorized pursuant to another section of the Insurance Code or in nonsubsidiary insurance affiliates that are subject to the provisions of the Insurance Holding Company Law are exempt from this requirement; and

(7) any material transactions specified by regulation that the superintendent determines may adversely affect the interests of the insurer's policyholders.

Notice to the superintendent for amendments or modifications shall provide the reasons for the change and a description of the change's financial impact on the domestic insurer. Within thirty days after the termination of a previously filed agreement, a person shall notify the superintendent of that event. The superintendent shall respond by indicating the type of filing, if any, that the person must file.

Nothing contained in this subsection shall be deemed to authorize or permit any transactions that, in the case of an insurer not a member of the same holding company system, would be otherwise contrary to law.

C. A domestic insurer may not enter into transactions that are part of a plan or series of like transactions with persons within the holding company system if the purpose of those separate transactions is to avoid the statutory threshold amount and thus avoid the review that would occur otherwise. If the superintendent determines that such separate transactions were entered into over any twelve-month period for that purpose, the superintendent may exercise authority under Section 59A-37-26 NMSA 1978.

D. The superintendent, in reviewing transactions pursuant to Subsection B of this section, shall consider whether the transactions comply with the standards set forth in Subsection A of this section and whether they may adversely affect the interests of policyholders.

E. The superintendent shall be notified within thirty days of any investment of the domestic insurer in any one corporation if the total investment in the corporation by the insurance holding company system exceeds ten percent of the corporation's voting securities.

History: 1978 Comp., 59A-37-20, enacted by Laws 1993, ch. 320, 83; 2014, ch. 59, 38.



Section 59A-37-21 - Adequacy of surplus.

59A-37-21. Adequacy of surplus.

For the purpose of this article, in determining whether an insurer's surplus as regards policyholders is reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs, the following factors, among others, shall be considered:

A. the size of the insurer as measured by its assets, capital and surplus, reserves, premium writings, insurance in force and other appropriate criteria;

B. the extent to which the insurer's business is diversified among the several lines of insurance;

C. the number and size of risks insured in each line of business;

D. the extent of the geographical dispersion of the insurer's insured risks;

E. the nature and extent of the insurer's reinsurance program;

F. the quality, diversification and liquidity of the insurer's investment portfolio;

G. the recent past and projected future trend in the size of the insurer's surplus as regards policyholders;

H. the surplus as regards policyholders maintained by other comparable insurers;

I. the adequacy of the insurer's reserves; and

J. the quality and liquidity of investments in subsidiaries made pursuant to Section 145 [59A-9-12 NMSA 1978] of the Insurance Code. The superintendent may treat any such investment as a disallowed asset for purposes of determining the adequacy of surplus as regards policyholders whenever in his judgment such investment warrants.

History: Laws 1984, ch. 127, 636.



Section 59A-37-22 - Dividends and other distributions.

59A-37-22. Dividends and other distributions.

A. No domestic stock insurer shall declare or distribute any dividend to shareholders, other than a pro rata distribution of any class of the insurer's own securities, except out of earned surplus. For purposes of this section, "earned surplus" means the portion of the surplus that represents the net earnings, gains or profits, after deduction of all losses, that have not been distributed to the shareholders as dividends or transferred to stated capital or capital surplus or applied to other purposes permitted by law, but does not include twenty-five percent of the unrealized appreciation of assets.

B. No domestic insurer shall pay an extraordinary dividend or make any other extraordinary distribution to its shareholders until:

(1) thirty days after the superintendent has received notice of the declaration thereof and has not within such period disapproved such payment; or

(2) the superintendent shall have approved such payment within the thirty-day period.

C. For the purposes of Sections 59A-37-20 through 59A-37-22 NMSA 1978, an extraordinary dividend or distribution includes any dividend or distribution of cash or other property, whose fair market value together with that of other dividends or distributions made within the preceding twelve months exceeds the lesser of ten percent of the insurer's surplus as regards policyholders as of the most recent December 31 or the net gain from operations of the insurer after dividends to policyholders and federal income taxes and before realized capital gains and losses, if the insurer is either a life insurer or a health maintenance organization, or the net income, if the insurer is not a life insurer or a health maintenance organization, not including realized capital gains, for the twelve-month period ending December 31 next preceding, but shall not include pro rata distributions of any class of the insurer's own securities.

D. In determining whether a dividend or distribution is extraordinary:

(1) an insurer other than a life insurer or a health maintenance organization may carry forward net income from the previous two calendar years that has not already been paid out as dividends, which carry-forward shall be computed by taking the net income from the second and third preceding calendar years, not including realized capital gains, less dividends paid in the second and immediate preceding calendar years; and

(2) a life insurer or a health maintenance organization may carry forward net gains from operations, not including realized capital gains from the previous two calendar years, that have not already been paid out as dividends, which carry-forward shall be computed by taking the net gain from the second and third preceding calendar years, not including realized capital gains, less dividends paid in the second and immediate preceding calendar years.

E. Notwithstanding any other provision of law, an insurer may declare an extraordinary dividend or distribution that is conditioned upon the superintendent's approval thereof, and such a declaration shall confer no rights upon shareholders until the superintendent has:

(1) approved the payment of the dividend or distribution; or

(2) not disapproved the payment within thirty days after the superintendent has received notice of the declaration.

History: Laws 1984, ch. 127, 637; 1993, ch. 320, 84; 1996, ch. 73, 2; 2014, ch. 59, 39.



Section 59A-37-23 - Examinations.

59A-37-23. Examinations.

A. Pursuant to general powers of investigation and examination vested in the superintendent under Chapter 59A, Article 4 NMSA 1978, the superintendent may order an insurer registered under Section 59A-37-11 NMSA 1978 to produce such records, books or other information papers in the possession of the insurer or its affiliates as are necessary to ascertain the insurer's financial condition, including the enterprise risk to the insurer by the ultimate controlling party, or by any entity or combination of entities within the insurance holding company system, or by the insurance holding company system on a consolidated basis or the insurer's compliance with the Insurance Company Holding Law. If the insurer fails to comply with the order, the superintendent may examine its affiliates to obtain the information.

B. The examination shall be conducted and otherwise be subject to applicable provisions of Chapter 59A, Article 4 NMSA 1978.

C. To determine compliance with the Insurance Holding Company Law, the superintendent may require that an insurer registered pursuant to Section 59A-37-11 NMSA 1978 produce information not possessed by the insurer if the insurer can access that information through a contractual relationship, statutory obligation or other valid method. If the insurer cannot obtain the information that the superintendent requests, the insurer shall provide the superintendent with a detailed explanation of the reasons for that inability and the identity of the holder of information. If the superintendent believes that the explanation lacks merit, the superintendent may require, after notice and a hearing, that the insurer pay a penalty of five hundred dollars ($500) for each day that the production of information is delayed, or the superintendent may suspend or revoke the insurer's license.

History: Laws 1984, ch. 127, 638; 1993, ch. 320, 85; 2014, ch. 59, 40.



Section 59A-37-24 - Confidential treatment.

59A-37-24. Confidential treatment.

A. All documents, materials or other information in the possession or control of the office of superintendent of insurance that are obtained by or disclosed to the superintendent or any other person in the course of an examination or investigation made pursuant to Sections 59A-37-20 through 59A-37-22 NMSA 1978, and all information reported pursuant to Section 59A-37-4 NMSA 1978, shall be confidential and shall not be subject to the Inspection of Public Records Act [Chapter 14, Article 2 NMSA 1978]. Nothing in this section shall be construed as a grant of privilege or confidentiality or a bar to production of that information by an insurer in a civil suit, whether or not the office of superintendent of insurance is a party; provided that the superintendent may use the documents, materials or other information in a regulatory or legal action brought in the course of the superintendent's official duties. The documents, materials or other information shall not be made public by the superintendent or any other person, except to insurance departments of other states, without the prior written consent of the insurer to which it pertains unless the superintendent, after giving the insurer and its affiliates that would be affected by them, notice and an opportunity to be heard, determines that the interests of the policyholders, shareholders or the public will be served by the publication of them, in which case the superintendent may publish all or any part of them in the manner the superintendent deems appropriate.

B. Neither the superintendent nor a person who receives documents, materials or other information while acting pursuant to the authority of the superintendent or with whom such documents, materials or other information are shared pursuant to the Insurance Holding Company Law shall be permitted or required in a private civil action to testify on the confidential documents, materials or information identified in Subsection A of this section.

C. To assist in the performance of the superintendent's duties, the superintendent:

(1) may share documents, materials or other information, including the confidential and privileged documents, materials or information subject to Subsection A of this section, with other state, federal and international regulatory agencies, with the national association of insurance commissioners, its affiliates or its subsidiaries and with state, federal and international law enforcement authorities, including members of a supervisory college described in Section 59A-37-32 NMSA 1978, if the recipient agrees in writing to maintain the confidentiality and privilege of the document, materials or other information and has cited in writing the legal authority to maintain the confidentiality;

(2) in the case of confidential and privileged documents, materials or information reported pursuant to Section 59A-37-30 NMSA 1978, and notwithstanding Paragraph (1) of this subsection, may share that information only with insurance supervisory officials of states that have statutes or regulations substantially similar to Subsection A of this section and that have agreed in writing not to disclose that information;

(3) may receive documents, materials or information, including otherwise confidential and privileged documents, materials or information, from the national association of insurance commissioners, its affiliates or its subsidiaries and from regulatory and law enforcement officials of foreign or domestic jurisdictions but shall maintain as confidential or privileged documents, materials or other information received with notice or the understanding that the content is confidential or privileged pursuant to the laws of the jurisdiction from which the information originates; and

(4) shall, pursuant to the Insurance Holding Company Law, enter into written agreements with the national association of insurance commissioners that govern the sharing and use of information, that are consistent with this subsection and that:

(a) specify procedures and protocols for maintaining the confidentiality and security of information shared with the national association of insurance commissioners, its affiliates or its subsidiaries, including procedures and protocols for the sharing between the national association of insurance commissioners and other state, federal or international regulators;

(b) provide that the superintendent retains ownership and governs the use of information shared with the national association of insurance commissioners, its affiliates or its subsidiaries;

(c) require that the national association of insurance commissioners promptly notify an insurer whose confidential information it possesses when that information is the subject of a request or subpoena for disclosure or production; and

(d) require that, in a judicial or administrative action in which the national association of insurance commissioners, its affiliates or its subsidiaries may be required to disclose shared confidential information about the insurer, the national association of insurance commissioners, its affiliates or its subsidiaries consent to intervention by the insurer.

D. The sharing of information by the superintendent pursuant to the Insurance Holding Company Law is not a delegation of regulatory authority or rulemaking. The superintendent alone is responsible for the administration, execution and enforcement of the provisions of the Insurance Holding Company Law.

E. The disclosure of documents, materials or information to the superintendent pursuant to this section or the sharing authorized by Subsection C of this section does not constitute a waiver of an applicable privilege or a claim of confidentiality.

History: Laws 1984, ch. 127, 639; 2014, ch. 59, 41.



Section 59A-37-25 - Enforcement; voting securities; civil proceedings.

59A-37-25. Enforcement; voting securities; civil proceedings.

A. Whenever it appears to the superintendent that any insurer or any director, officer, employee or agent thereof has committed or is about to commit a violation of Chapter 59A, Article 37 NMSA 1978 or of any rule, regulation or order of the superintendent hereunder, the superintendent may apply to the district court for the county in which the principal office of the insurer is located or, if such insurer has no such office in this state, then to the district court for Santa Fe county, for an order enjoining the insurer or the director, officer, employee or agent thereof from violating or continuing to violate that article or any rule, regulation or order, and for such other equitable relief as the nature of the case and the interest of the insurer's policyholders, creditors and shareholders or the public may require.

B. No security which is the subject of any agreement or arrangement regarding acquisition, or which is acquired or to be acquired, in contravention of the provisions of Chapter 59A, Article 37 NMSA 1978 or of any rule, regulation or order of the superintendent hereunder may be voted at any shareholders' meeting, or may be counted for quorum purposes, and any action of shareholders requiring the affirmative vote of a percentage of shares may be taken as though such securities were not issued and outstanding; but no action taken at any such meeting shall be invalidated by the voting of such securities, unless the action would materially affect control of the insurer or unless the courts of this state have so ordered. If an insurer or the superintendent has reason to believe that any security of the insurer has been or is about to be acquired in contravention of the provisions of that article or of any rule, regulation or order of the superintendent hereunder, the insurer or the superintendent may apply to the district court for Santa Fe county or to the district court for the county in which the insurer has its principal place of business to enjoin any offer, request, invitation, agreement or acquisition made in contravention of Sections 59A-37-4 through 59A-37-10 NMSA 1978, or any rule, regulation or order of the superintendent thereunder, to enjoin the voting of any security so acquired, to void any vote of such security already cast at any meeting of shareholders, and for such other equitable relief as the nature of the case and the interests of the insurer's policyholders, creditors and shareholders or the public may require.

C. In any case where a person has acquired or is proposing to acquire any voting securities in violation of Chapter 59A, Article 37 NMSA 1978 or any rule, regulation or order of the superintendent hereunder, the district court for the county in which the insurer has its principal place of business may, on such notice as the court deems appropriate, upon the application of the insurer or the superintendent, seize or sequester any voting securities of the insurer owned directly or indirectly by the person, and issue such orders with respect thereto as may be appropriate to effectuate the provisions of that article. Notwithstanding any other provisions of law, for the purpose of that article, the situs of the ownership of the securities of domestic insurers shall be deemed to be in this state.

History: Laws 1984, ch. 127, 640; 1993, ch. 320, 86.



Section 59A-37-26 - Enforcement, criminal proceedings; penalty.

59A-37-26. Enforcement, criminal proceedings; penalty.

A. Any insurer failing, without just cause, to file any registration statement as required in the Insurance Holding Company Law shall be required, after notice and hearing, to pay a penalty of fifty dollars ($50.00) for each day's delay, not to exceed a total penalty of ten thousand dollars ($10,000). The superintendent may reduce the penalty if the insurer demonstrates to the superintendent that the imposition of the penalty would constitute a financial hardship to the insurer.

B. Every director or officer of an insurance holding company system who knowingly violates, participates in, or assents to, or who knowingly permits any officer or agent of the insurer to engage in transactions or make investments that have not been properly reported or submitted pursuant to Section 59A-37-11 NMSA 1978, Subsection B of Section 59A-37-20 NMSA 1978 or Section 59A-37-22 NMSA 1978, or that violate the Insurance Company Holding Law, shall pay, in their individual capacity, a penalty of not more than ten thousand dollars ($10,000) per violation, after notice and hearing before the superintendent. In determining the amount of the penalty, the superintendent shall take into account the appropriateness of the penalty with respect to the gravity of the violation, the history of previous violations and such other matters as justice may require.

C. Whenever it appears to the superintendent that any insurer subject to the provisions of the Insurance Holding Company Law or any director, officer, employee or agent thereof has engaged in any transaction or entered into a contract that is subject to the provisions of Sections 59A-37-20 through 59A-37-22 NMSA 1978 and that would not have been approved had the approval been requested, the superintendent may order the insurer to cease and desist immediately any further activity under that transaction or contract. After notice and hearing, the superintendent may also order the insurer to void any contracts and restore the status quo if the action is in the best interest of the policyholders, creditors or the public.

D. Whenever it appears to the superintendent that an insurer or any director, officer, employee or agent thereof has committed a willful violation of the Insurance Holding Company Law, the superintendent may cause criminal proceedings to be instituted in the district court for the county in which the principal office of the insurer is located or, if the insurer has no such office in the state, then in the district court for Santa Fe county against the insurer or the responsible director, officer, employee or agent thereof. Any insurer that willfully violates that law may be fined not more than twenty thousand dollars ($20,000). Any individual who willfully violates that law may be fined not more than ten thousand dollars ($10,000).

E. Any officer, director or employee of an insurance holding company system who willfully and knowingly subscribes to or makes or causes to be made any false statements or false reports or false filings with the intent to deceive the superintendent in the performance of the superintendent's duties under the Insurance Holding Company Law, upon conviction thereof, shall be imprisoned for not more than twenty years or fined not more than one million dollars ($1,000,000), or both. Any fines imposed shall be paid by the officer, director or employee in the officer's, director's or employee's individual capacity.

F. If the superintendent suspects that a person has violated a provision of Sections 59A-37-4 through 59A-37-10 NMSA 1978, and if that violation prevents the full understanding of the enterprise risk to the insurer by affiliates or by the insurance holding company system, the violation alone may provide the basis for disapproving dividends or distributions and for placing the insurer under an order of supervision in accordance with the Insurers Conservation, Rehabilitation and Liquidation Law [Chapter 59A, Article 41 NMSA 1978].

History: Laws 1984, ch. 127, 641; 1993, ch. 320, 87; 2014, ch. 59, 42.



Section 59A-37-27 - Receivership; recovery of distributions.

59A-37-27. Receivership; recovery of distributions.

A. Whenever it appears to the superintendent that any person has committed a violation of Chapter 59A, Article 37 NMSA 1978 which so impairs the financial condition of a domestic insurer as to threaten insolvency or make the further transaction of business by it hazardous to its policyholders, creditors, shareholders or the public, then the superintendent may proceed as provided in Chapter 59A, Article 41 NMSA 1978, to take possession of the property of such domestic insurer and to conduct the business thereof.

B. If an order for liquidation or rehabilitation of a domestic insurer has been entered for any reason, the receiver appointed under such order shall have a right to recover on behalf of the insurer:

(1) from any parent corporation or holding company or person or affiliate who otherwise controlled the insurer, the amount of distributions, other than distributions of shares of the same class of stock, paid by the insurer on its capital stock;

(2) any payment in the form of a bonus, termination settlement or extraordinary lump-sum salary adjustment made by the insurer or its subsidiary to a director, officer or employee; or

(3) any payment on a surplus note entered into pursuant to Section 59A-34-23 NMSA 1978, where the distribution or payment pursuant to Paragraph (1), (2) or (3) of this subsection is made at any time during the two years preceding the petition for liquidation, conservation or rehabilitation, as the case may be, subject to the limitations of Subsections C, D, and E of this section.

C. No such distribution shall be recoverable if the parent or affiliate shows that when paid, the distribution was lawful and reasonable, and that the insurer did not know and could not reasonably have known that the distribution might adversely affect the ability of the insurer to fulfill its contractual obligations.

D. Any person who was a parent corporation or holding company or a person who otherwise controlled the insurer or affiliate at the time such distributions were paid shall be liable up to the amount of distributions or payments under Subsection B of this section which the person received. Any person who otherwise controlled the insurer at the time the distributions were declared shall be liable up to the amount of distributions he would have received if they had been paid immediately. If two or more persons are liable with respect to the same distributions, they shall be jointly and severally liable.

E. The maximum amount recoverable under this section shall be the amount needed in excess of all other available assets of the impaired or insolvent insurer to pay the contractual obligations of the impaired or insolvent insurer and to reimburse any guaranty associations.

F. To the extent that any person liable under Subsection D of this section is insolvent or otherwise fails to pay claims due from it pursuant to this section, its parent corporation or holding company or person who otherwise controlled it at the time the distribution was paid shall be liable for any resulting deficiency in the amount recovered from its subsidiary.

History: Laws 1984, ch. 127, 642; 1993, ch. 320, 88.



Section 59A-37-28 - Suspension, revocation, noncontinuance of certificate of authority.

59A-37-28. Suspension, revocation, noncontinuance of certificate of authority.

Whenever it appears to the superintendent that any person has violated a provision of Chapter 59A, Article 37 NMSA 1978 which makes the continued operation of an insurer contrary to the interests of policyholders or the public, the superintendent may, after giving notice and an opportunity to be heard, suspend, revoke or refuse to continue the insurer's certificate of authority to do business in this state for such period as he finds necessary for protection of policyholders or the public. Any such order shall be accompanied by specific findings of fact and conclusions of law.

History: Laws 1984, ch. 127, 643; 1993, ch. 320, 89.



Section 59A-37-29 - Acquisitions that would lessen competition.

59A-37-29. Acquisitions that would lessen competition.

A. As used in this section:

(1) "acquisition" means an agreement, arrangement or activity whose consummation results in a person directly or indirectly acquiring the control of another person and includes the acquisition of voting securities, the acquisition of assets, bulk reinsurance and mergers; and

(2) "involved insurer" includes an insurer that acquires or is acquired, is affiliated with an acquirer or acquired or is the result of a merger.

B. Except as provided in this subsection, this section applies to an acquisition in which there is a change of control of an insurer authorized to do business in New Mexico. This section does not apply to:

(1) a purchase of securities made solely for investment purposes if the securities are not used by voting or otherwise to cause or attempt to cause the substantial lessening of competition in an insurance market in New Mexico. If a purchase of securities results in a presumption of control as provided in Subsection C of Section 59A-37-2 NMSA 1978, this section applies to the purchase unless the insurance supervisory official of the insurer's state of domicile accepts a disclaimer of control or affirmatively finds that control does not exist and the domiciliary insurance supervisory official communicates that disclaimer action or affirmative finding to the superintendent;

(2) the acquisition of a person by another person when both persons are neither directly nor through affiliates primarily engaged in the business of insurance, if the acquisition would otherwise not be excluded from this section by the provisions of another paragraph of this subsection and if the acquiring party to the acquisition files with the superintendent a notification in accordance with Paragraph (1) of Subsection C of this section at least thirty days prior to the proposed effective date of the acquisition;

(3) the acquisition of an already affiliated person;

(4) where "market" means the direct written insurance premium in New Mexico for a line of business contained in the annual statement required to be filed by an insurer licensed to do business in New Mexico, an acquisition if, as an immediate result of the acquisition:

(a) the combined market share of the involved insurers would not exceed five percent of the total market in any market;

(b) no market share would increase; or

(c) the combined market share of the involved insurers would not exceed twelve percent, and the market share would not increase by more than two percent, of the total market in any market;

(5) an acquisition for which a pre-acquisition notification would be required by the provisions of this section solely because of its effect on the ocean marine insurance line of business; and

(6) an acquisition of an insurer whose domiciliary insurance supervisory official finds that the insurer is in failing condition, that there is no feasible way to improve the condition and that the benefit to the public of improving the insurer's condition through the acquisition exceeds the benefit to the public that would arise from not lessening competition; provided that the findings are communicated to the superintendent by the domiciliary insurance supervisory official.

C. An acquisition identified in Subsection B of this section may be subject to an order pursuant to Subsection E of this section, unless the acquiring person files a pre-acquisition notification and the waiting period has expired. The acquired person may file a pre-acquisition notification. The superintendent shall treat as confidential information submitted pursuant to this subsection in the same manner as provided in Section 59A-37-24 NMSA 1978.

(1) Pre-acquisition notification shall contain the information and be in the form prescribed by the national association of insurance commissioners relating to the markets that, pursuant to Paragraph (4) of Subsection B of this section, subject the acquisition to the provisions of this section. The superintendent may require the submission of additional materials and information that the superintendent deems necessary to determine whether the proposed acquisition, if consummated, would violate the competitive standard identified in Subsection D of this section. Among other materials, the superintendent may require the submission of an economist's opinion relating to the competitive impact of the acquisition in New Mexico along with an addendum addressing the economist's educational background, experience and ability to render an informed opinion.

(2) A waiting period shall begin on the date that the superintendent receives a pre-acquisition notification and shall end on the thirtieth day after the date of receipt or upon the superintendent's termination of the waiting period, whichever is earlier. Prior to the end of the waiting period, the superintendent, through one request, may require the submission of additional information relevant to the proposed acquisition. A request for the submission of additional information shall trigger a new waiting period that begins on the date of receipt of the additional information and ends on the thirtieth day after that receipt or upon the superintendent's termination of the waiting period, whichever is earlier.

D. The superintendent may enter an order pursuant to Subsection E of this section if there is substantial evidence that the acquisition may substantially lessen competition in a line of insurance in New Mexico or that the acquisition would tend to create a monopoly or if the insurer fails to file adequate information in compliance with Subsection C of this section.

(1) In determining whether a proposed acquisition would violate the competitive standard identified in this subsection, the superintendent shall consider that:

(a) an acquisition identified in Subsection B of this section that involves two or more insurers competing in the same market is prima facie evidence of a violation of the competitive standard: 1) if the market is highly concentrated and the involved insurers possess the following shares of the market:

Insurer A

Insurer B

4%

4% or more

10%

2% or more

15%

1% or more; or

2) if the market is not highly concentrated and the involved insurers possess the following shares of the market:

Insurer A

Insurer B

5%

5% or more

10%

4% or more

15%

3% or more

19%

1% or more;

(b) for the purposes of Subparagraph (a) of this paragraph, a highly concentrated market is one in which the share of the four largest insurers is seventy-five percent or more of the market; the insurer with the largest share of the market shall be deemed to be Insurer A; a percentage not shown in a table is interpolated in proportion to the percentages shown; and if more than two insurers are involved in the acquisition, exceeding the total of the two columns in the table is prima facie evidence of a violation of the competitive standard of this subsection;

(c) there is a significant trend toward increased concentration when the aggregate market share of a grouping of the largest insurers in the market, from the two largest to the eight largest, has increased by seven or more percent of the market over a period of time extending from any base year five to ten years prior to the acquisition up to the time of the acquisition. An acquisition or a merger identified in Subsection B of this section that involves two or more insurers competing in the same market is prima facie evidence of a violation of the competitive standard of this subsection if: 1) there is a significant trend toward increased concentration in the market; 2) an involved insurer is in a grouping of large insurers showing the requisite increase in the market share; and 3) another involved insurer's market is two percent or more;

(d) for the purposes of this subsection: 1) "insurer" includes a company and a group of companies under common management, ownership or control; 2) "market" means the relevant product and geographical markets. In determining the relevant product and geographical markets, the superintendent shall give due consideration to, among other things, existing definitions or guidelines promulgated by the national association of insurance commissioners and information submitted by the parties to the acquisition. In the absence of sufficient information to the contrary, the relevant product market is assumed to be the direct written insurance premium for a line of business, such line being that used in the annual statement required to be filed by insurers doing business in New Mexico, and the relevant geographical market is assumed to be New Mexico; and 3) the superintendent bears the burden of showing prima facie evidence of a violation of the competitive standard; and

(e) an acquisition that is not prima facie evidence of a violation of the competitive standard pursuant to Subparagraphs (a) and (b) of this paragraph may establish the requisite anti-competitive effect based on other substantial evidence. Using other substantial evidence, a party may establish the absence of the requisite anti-competitive effect for an acquisition that violates the competitive standard pursuant to Subparagraphs (a) and (b) of Paragraph (2) of this subsection. In making a determination pursuant to this subparagraph, the superintendent shall consider relevant factors, including: 1) market shares; 2) volatility of the ranking of market leaders; 3) the number of competitors; 4) concentration; 5) the trend of concentration in the industry; and 6) the ease of entry and exit into the market.

(2) An order shall not be entered pursuant to Subsection E of this section if:

(a) the acquisition would yield substantial economies of scale or economies in resource utilization that cannot be feasibly achieved in another way and the benefit to the public that would arise from those economies would exceed the benefits to the public that would arise from not lessening competition; or

(b) the acquisition would substantially increase the availability of insurance and the benefits to the public of the increase would exceed the benefits to the public that would arise from not lessening competition.

E. If an acquisition violates the standards of this section, the superintendent may enter an order requiring an involved insurer to cease and desist from doing business in New Mexico with respect to the line or lines of insurance involved in the violation or an order denying the application of an acquired or acquiring insurer for a license to do business in New Mexico. The superintendent shall only enter an order if notice of a hearing was issued before the end of the waiting period, but not less than fifteen days prior to the hearing, and the hearing has concluded. The superintendent shall not enter an order more than sixty days after the insurer filed with the superintendent pre-acquisition notification. A written decision by the superintendent that sets forth findings of fact and conclusions of law shall accompany an order. An order is void if the acquisition is not consummated. After notice and a hearing, the superintendent may fine a person that violates a valid cease-and-desist order no more than ten thousand dollars ($10,000) per day of the violation or suspend or revoke the person's license, or both. The superintendent may fine an insurer or other person that fails to make a filing required by this section and fails to demonstrate a good faith effort to comply with a filing requirement no more than fifty thousand dollars ($50,000).

F. Subsections B and C of Section 59A-37-25 NMSA 1978 and Subsection A of Section 59A-37-27 NMSA 1978 do not apply to an acquisition identified in Subsection B of this section.

History: 1978 Comp., 59A-37-29, enacted by Laws 2014, ch. 59, 43.



Section 59A-37-30 - Enterprise risk filing.

59A-37-30. Enterprise risk filing.

The person who predominantly controls an insurer that is subject to registration shall file an enterprise risk report each year. The report shall reflect that person's knowledge and belief of the material risks within the insurance holding company system that pose enterprise risk to the insurer. The report shall be filed with the lead state insurance supervisory official of the insurance holding company system and in compliance with the relevant procedures outlined in the financial analysis handbook adopted by the national association of insurance commissioners.

History: 1978 Comp., 59A-37-30, enacted by Laws 2014, ch. 59, 44.



Section 59A-37-31 - Management of domestic insurers subject to registration.

59A-37-31. Management of domestic insurers subject to registration.

A. The control of a domestic insurer by a person does not relieve the insurer's officers and directors of an obligation or a liability to which they are otherwise subject by law. An insurer shall be managed so that its separate operating identity is consistent with the Insurance Holding Company Law.

B. Nothing in this section precludes a domestic insurer from participating in a common management function, a cooperative or the joint use of personnel if that participation meets the standards of Subsection A of Section 59A-37-20 NMSA 1978.

C. At least two-thirds of the directors and two-thirds of the members of each committee of the board of directors of a domestic insurer shall not be officers or employees of the insurer or of an entity that controls, is controlled by or is under common control with the insurer and shall not be beneficial owners of a controlling interest in the voting stock of the insurer or entity. At least one person in that group of two-thirds of the directors shall be present prior to the transaction of business at a meeting of the board of directors or a committee of the board of directors.

D. The board of directors of a domestic insurer shall establish at least one committee composed solely of directors who are not officers or employees of the insurer or of an entity that controls, is controlled by or is under common control with the insurer and who are not beneficial owners of a controlling interest in the voting stock of the insurer or entity. The committee or committees shall:

(1) nominate the candidates for director, who shall be elected by the shareholders or policyholders;

(2) evaluate the performance of officers deemed to be principal officers of the insurer; and

(3) recommend to the board of directors the selection and compensation of the principal officers.

E. The provisions of Subsections C and D of this section do not apply to a domestic insurer if the person controlling the insurer, such as an insurer, a mutual insurance holding company or a publicly held corporation, has a board of directors and committees of the board of directors that meet the requirements of Subsections C and D of this section.

F. An insurer whose annual direct written and assumed premium, excluding premiums reinsured with the federal crop insurance corporation and the national flood insurance program, is less than three hundred million dollars ($300,000,000) may apply to the superintendent for a waiver from the requirements of this section. An insurer whose circumstances are unusual may apply to the superintendent for a waiver from the requirements of this section. In determining whether the insurer qualifies for a waiver, the superintendent may consider, among other factors, the insurer's type of business entity, the volume of its business written, the availability of qualified board members and its ownership or organizational structure.

History: 1978 Comp., 59A-37-31, enacted by Laws 2014, ch. 59, 45.



Section 59A-37-32 - Supervisory colleges.

59A-37-32. Supervisory colleges.

A. In order to determine compliance with the Insurance Holding Company Law by an insurer registered pursuant to Section 59A-37-11 NMSA 1978, the superintendent may participate in a supervisory college for a domestic insurer that is part of an insurance holding company system with international operations. Concerning a supervisory college, the superintendent may:

(1) initiate its establishment;

(2) clarify its membership and the participation of other supervisors;

(3) clarify its functions and the role of other regulators, including the establishment of a group-wide supervisor;

(4) coordinate its ongoing activities, including planning meetings, supervision and processes for information sharing; and

(5) establish a crisis management plan.

B. A registered insurer subject to this section shall pay the reasonable expenses, including for travel, associated with the superintendent's participation in a supervisory college pursuant to Subsection C of this section. A supervisory college may be convened as a temporary or permanent forum for communication and cooperation between the regulators charged with the supervision of the insurer or its affiliates. The superintendent may establish a regular assessment to the insurer for the payment of these expenses.

C. In order to assess the business strategy, financial position, legal and regulatory position, risk exposure, risk management and governance processes of an insurer, and as part of the examination of individual insurers pursuant to Section 59A-37-23 NMSA 1978, the superintendent may participate in a supervisory college with other regulators charged with the supervision of the insurer or its affiliates, including other state, federal and international regulatory agencies. The superintendent may enter into agreements in accordance with Subsection C of Section 59A-37-24 NMSA 1978 that provide the basis for cooperation between the superintendent and the other regulatory agencies and the activities of the supervisory college. Nothing in this section shall delegate to the supervisory college the authority of the superintendent to regulate or supervise the insurer or its affiliates within its jurisdiction.

History: 1978 Comp., 59A-37-32, enacted by Laws 2014, ch. 59, 46.






Article 38 - Lloyds Plan Automobile Insurance

Section 59A-38-1 - Lloyds Plan automobile insurance authorized.

59A-38-1. Lloyds Plan automobile insurance authorized.

A. Individuals, partnerships or associations of individuals, hereby designated underwriters, are authorized to make or write fire, theft, collision and comprehensive insurance on motor vehicles, on the Lloyds Plan, by executing articles of agreement expressing their purpose so to do and complying with the requirements of this article.

B. Insurers formed under this article are authorized to transact vehicle insurance as defined in Section 113 [59A-7-7 NMSA 1978] of the Insurance Code if they meet the capital fund requirements specified in Section 83 [59A-5-16 NMSA 1978] of the Insurance Code and other reasonably applicable requirements for domestic stock vehicle insurers formed and qualified under the Insurance Code.

History: Laws 1984, ch. 127, 644.



Section 59A-38-2 - Approval of policies; attorney-in-fact.

59A-38-2. Approval of policies; attorney-in-fact.

All forms of policies proposed to be issued shall, before the issuance thereof, be approved by the superintendent. Such policies may be executed by an attorney-in-fact, which attorney-in-fact may be an individual, partnership or corporation, authorized by and acting for such underwriters under power of attorney. The principal office of the attorney-in-fact shall be located in New Mexico at such place as shall be designated by the underwriters in their articles of agreement.

History: Laws 1984, ch. 127, 645.



Section 59A-38-3 - Application for certificate of authority.

59A-38-3. Application for certificate of authority.

The attorney-in-fact shall file with the superintendent an application for certificate of authority as provided in Section 88 [59A-5-21 NMSA 1978] of the Insurance Code and also accompanied by:

A. the name of the attorney-in-fact, the name under which policies or contracts of insurance are to be made, and the title under which the business is to be conducted, which title shall contain the name of Lloyds;

B. the location of the principal office of the attorney-in-fact;

C. a copy of each form of policy or contract by which such insurance is to be effected;

D. the classes of vehicle insurance to be issued;

E. a copy of the articles of agreement entered into between underwriters themselves and the attorney-in-fact;

F. the names and addresses of all underwriters, whose number shall not be less than five (5);

G. a statement that executed contracts or bona fide applications to be concurrently effective have been made for the issuance of not less than one hundred (100) separate policies of insurance; and

H. an instrument executed by each and all of the underwriters especially empowering the attorney-in-fact and the superintendent of insurance to accept service of process for each and all of the underwriters in any action on any policy or contract of insurance.

History: Laws 1984, ch. 127, 646.



Section 59A-38-4 - Cash or security deposit.

59A-38-4. Cash or security deposit.

Prior to issuance of certificate of authority applied for, the attorney-in-fact or underwriters shall deposit with the state treasurer through the superintendent for the benefit of all policies and insurance contracts issued covering risks in this state, the sum of twenty-five thousand dollars ($25,000) in cash or securities of like value to be approved by the superintendent; or, in lieu of deposit of cash or securities, the attorney-in-fact may file with the state treasurer through the superintendent a surety bond issued by an authorized surety insurer, in penal sum of twenty-five thousand dollars ($25,000) and in form as prescribed by the attorney general of New Mexico, conditioned for the benefit of all such policies and insurance contracts. Any such deposit shall be subject to the applicable provisions of Article 10 [Chapter 59A, Article 10 NMSA 1978] (administration of deposits) of the Insurance Code.

History: Laws 1984, ch. 127, 647.



Section 59A-38-5 - Surplus required.

59A-38-5. Surplus required.

The superintendent shall not issue or continue a certificate of authority as to a Lloyds Plan underwriters under this article unless it has initially and thereafter maintained a surplus, over all liabilities, of admitted assets in amount of not less than fifty thousand dollars ($50,000). The initial such surplus as contributed to the attorney-in-fact shall consist of cash or of securities approved by the superintendent, and shall include the amount of cash, securities, or surety bond deposited pursuant to Section 647 [59A-38-4 NMSA 1978] of this article.

History: Laws 1984, ch. 127, 648.



Section 59A-38-6 - Limit on volume of insurance written.

59A-38-6. Limit on volume of insurance written.

A. A Lloyds Plan underwriters shall not assume nor write insurance on risks in this state or for New Mexico residents which produces a net premium income in excess of ten (10) times the underwriters' surplus. If at any time insurance in force produces a net premium income greater than ten (10) times such surplus, the underwriters shall not write any new insurance business until they can do so without exceeding such limit of net premiums to surplus.

B. While the underwriters' surplus is in amount not less than the minimum amount of capital funds (paid-in capital stock) required to be maintained under the Insurance Code by a domestic stock insurer transacting the same kind of insurance, the limit upon volume of business written otherwise applicable under this action shall not apply.

C. If in the superintendent's judgment the underwriters have effected and maintain reinsurance or other contracts with insurers authorized to transact insurance in this state, and which reduces the net insurance risk retained by the underwriters so that their operations are safe and solvency not endangered, then the superintendent may continue the certificate of authority to the underwriters without regard to the limitation upon volume of insurance business in force otherwise provided for in this section.

History: Laws 1984, ch. 127, 649.



Section 59A-38-7 - Determining solvency; investments.

59A-38-7. Determining solvency; investments.

A. In determining solvency of a Lloyds Plan underwriters there shall be considered all funds contributed to the guaranty fund by the underwriters and funds accumulated from insurance business transacted and held for the underwriters by the attorney-in-fact. Underwriters shall be deemed solvent when the admitted assets meet the requirements of this article, after deducting from gross admitted assets all outstanding liabilities, including reserve liabilities; and when the guaranty fund, at least to the minimum required amount, is unimpaired.

B. Funds of underwriters shall be invested in such property and securities as are eligible under Article 9 [Chapter 59A, Article 9 NMSA 1978] (investments) of the Insurance Code for investment of funds of a domestic stock insurer authorized to transact the same kind of insurance.

History: Laws 1984, ch. 127, 650.



Section 59A-38-8 - Distribution of profits; how determined.

59A-38-8. Distribution of profits; how determined.

No profits out of a Lloyds Plan insurance operation shall accrue to an underwriter or underwriters except on the basis of his or their actual investment in cash or eligible securities, and no such profits shall be paid except out of surplus and in proportion to such investment. Such surplus shall be determined by the superintendent in the following manner:

A. he shall charge as liabilities the same reserves as are required of authorized stock insurers transacting the same kind of insurance;

B. he shall allow the surplus deposits of underwriters as an asset, except that if an underwriter's premium deposit is due and unpaid for ninety (90) days, the premium deposit shall first be charged against such surplus;

C. the surplus deposits of underwriters shall not be charged as liabilities;

D. all premium deposits due and unpaid for a period not exceeding ninety (90) days shall be allowed as assets; and

E. the amount of surplus shall otherwise be determined in accordance with similar determination, as applicable, of the surplus of other authorized stock and mutual insurers.

History: Laws 1984, ch. 127, 651.



Section 59A-38-9 - Impairment.

59A-38-9. Impairment.

A. Whenever it is found by the superintendent that the minimum surplus required of a Lloyds Plan underwriters under this article has become impaired, the superintendent shall immediately give notice to the attorney-in-fact to appear and show cause why the certificate of authority of the attorney-in-fact should not be revoked; and if within thirty (30) days from the giving of such notice the impairment has not been made good by the underwriters or the attorney-in-fact or otherwise, the superintendent shall forthwith revoke the certificate of authority.

B. If the attorney-in-fact or other person makes any advancement of funds to make good the impairment of surplus, the claim for funds so advanced shall as to assets be deferred to claims for losses under policies or insurance contracts.

C. If the impairment of surplus is not made good within the time prescribed, the superintendent, in addition to revocation of the certificate of authority, shall commence delinquency proceedings against the underwriters as provided for as to insurers in general under Article 41 [Chapter 59A, Article 41 NMSA 1978] (conservation, rehabilitation, liquidation) of the Insurance Code.

History: Laws 1984, ch. 127, 652.



Section 59A-38-10 - Withdrawal of underwriters.

59A-38-10. Withdrawal of underwriters.

If the underwriters of a Lloyds Plan insurance operation desire to withdraw from the insurance business they may do so if and when they have satisfied the superintendent that adequate provision has been made through reinsurance or otherwise for payment of all unpaid losses and for reinsurance of all outstanding risks of New Mexico residents or covering property located in New Mexico. Upon being so satisfied the superintendent shall release any bond of the attorney-in-fact and release to the underwriters the deposit and remaining assets.

History: Laws 1984, ch. 127, 653.



Section 59A-38-11 - Lloyds Plan insurance producers; licensing.

59A-38-11. Lloyds Plan insurance producers; licensing.

The provisions of the Insurance Code as to qualifications, appointment, licensing and regulation of insurance producers apply neither to the attorney-in-fact at Lloyds nor to a salaried representative of Lloyds who receives no commission, but do apply to any insurance producer who receives any commission.

History: Laws 1984, ch. 127, 654; 2016, ch. 89, 65.



Section 59A-38-12 - Lloyds Plan an "insurer".

59A-38-12. Lloyds Plan an "insurer".

For the purposes of the Insurance Code a Lloyds Plan insurance operation is subject to applicable provisions of this code, and may be therein referred to as an "insurer".

History: Laws 1984, ch. 127, 655.



Section 59A-38-13 - Illegal transactions; penalty.

59A-38-13. Illegal transactions; penalty.

Any attorney-in-fact of Lloyds Plan underwriters or representative of such attorney-in-fact who exchanges or solicits or negotiates the exchange of any automobile insurance contract without compliance by the attorney-in-fact with the provisions of this article, shall be deemed guilty of a misdemeanor and upon conviction shall be punished by a fine of not to exceed five thousand dollars ($5,000).

History: Laws 1984, ch. 127, 656.



Section 59A-38-14 - Venue of action.

59A-38-14. Venue of action.

Actions against the attorney-in-fact or underwriters of a domestic Lloyds Plan insurance operation may be brought either in the county in which the person or property insured is resident or located, or in which the attorney-in-fact has his principal office or place of business in this state.

History: Laws 1984, ch. 127, 657.






Article 39 - Reciprocal Insurers

Section 59A-39-1 - "Reciprocal" insurance defined.

59A-39-1. "Reciprocal" insurance defined.

As used in the Insurance Code, "reciprocal" insurance is that resulting from an interchange among persons, known as "subscribers," of reciprocal agreements of indemnity, the interchange being effectuated through an attorney-in-fact common to all such persons.

History: Laws 1984, ch. 127, 658.



Section 59A-39-2 - Scope of chapter; existing insurers.

59A-39-2. Scope of chapter; existing insurers.

A. All authorized reciprocal insurers shall be governed by those sections of this article not expressly made applicable to domestic reciprocals.

B. After the effective date of the Insurance Code existing authorized reciprocal insurers shall comply with the provisions of this article, and shall make such amendments to their subscribers' agreement, power of attorney, policies and other documents and accounts and perform such other acts as may be required for such compliance.

History: Laws 1984, ch. 127, 659.



Section 59A-39-3 - Insuring powers of reciprocals.

59A-39-3. Insuring powers of reciprocals.

A. A reciprocal insurer may, upon qualifying therefor as provided for by the Insurance Code, transact any kind or kinds of insurance defined by the Insurance Code other than life or title insurances.

B. Such an insurer may purchase reinsurance upon the risk of any subscriber, and may grant reinsurance as to any kind of insurance it is authorized to transact direct.

History: Laws 1984, ch. 127, 660.



Section 59A-39-4 - Name; suits.

59A-39-4. Name; suits.

A reciprocal insurer shall:

A. have and use a business name. The name shall include the word "reciprocal" or "interinsurer," or "interinsurance," or "exchange," or "underwriters," or "underwriting," or "association"; and

B. sue and be sued in its own name.

History: Laws 1984, ch. 127, 661.



Section 59A-39-5 - Attorney.

59A-39-5. Attorney.

A. "Attorney," as used in this article, refers to the attorney-in-fact of a reciprocal insurer. The attorney may be an individual, firm or corporation.

B. The attorney of a foreign reciprocal insurer, which insurer is duly authorized to transact insurance in this state, shall not, by virtue of the discharge of its duties as such attorney with respect to the insurer's transactions in this state, be thereby deemed to be doing business in this state within the meaning of any laws of this state applying to foreign persons, firms or corporations.

C. The subscribers and the attorney-in-fact comprise a reciprocal insurer and single entity for the purposes of Sections 102 to 106 [59A-6-2 to 59A-6-6 NMSA 1978] (premium tax and related provisions), inclusive, of the Insurance Code as to all operations under the insurer's certificate of authority.

History: Laws 1984, ch. 127, 662.



Section 59A-39-6 - Organization of reciprocal insurer.

59A-39-6. Organization of reciprocal insurer.

A. Twenty-five (25) or more persons domiciled in this state may organize a domestic reciprocal insurer and make application to the superintendent for a certificate of authority to transact insurance.

B. The proposed attorney shall fulfill the requirements of and shall execute and file with the superintendent when applying for a certificate of authority a declaration setting forth:

(1) the name of the insurer;

(2) the location of the insurer's principal office, which shall be the same as that of the attorney and shall be maintained within this state;

(3) the kinds of insurance proposed to be transacted;

(4) the names and addresses of the original subscribers;

(5) the designation and appointment of the proposed attorney and a copy of the power of attorney;

(6) the names and addresses of the officers and directors of the attorney, if a corporation, or its members, if a firm;

(7) the powers of the subscribers' advisory committee, and the names and terms of office of the members thereof;

(8) that all moneys paid to the reciprocal shall, after deducting therefrom any sum payable to the attorney, be held in the name of the insurer and for the purposes specified in the subscribers' agreement;

(9) a statement that each of the original subscribers had in good faith applied for insurance of a kind proposed to be transacted, and that the insurer has received from each such subscriber the full premium or premium deposit required for the policy applied for, for a term of not less than six (6) months at an adequate rate theretofore filed with and approved by the superintendent;

(10) a statement of the financial condition of the insurer, a schedule of its assets, and a statement that the surplus as required by Section 83 [59A-5-16 NMSA 1978] of the Insurance Code is on hand; and

(11) a copy of each policy, endorsement and application form it then proposes to issue or use.

C. The declaration shall be acknowledged by the attorney in the manner required for the acknowledgment of deeds.

History: Laws 1984, ch. 127, 663.



Section 59A-39-7 - Certificate of authority.

59A-39-7. Certificate of authority.

A. The certificate of authority of a reciprocal insurer shall be issued to its attorney in the name of the insurer.

B. The superintendent may refuse, suspend or revoke the certificate of authority, in addition to other grounds therefor, for failure of the attorney to comply with any applicable provision of the Insurance Code.

History: Laws 1984, ch. 127, 664.



Section 59A-39-8 - Power of attorney.

59A-39-8. Power of attorney.

A. The rights and powers of the attorney of a reciprocal insurer shall be as provided in the power of attorney given it by the subscribers.

B. The power of attorney must set forth:

(1) the powers of the attorney;

(2) if a domestic insurer, that the attorney is empowered to accept service of process on behalf of the insurer in actions against the insurer upon contracts exchanged;

(3) the general services to be performed by the attorney;

(4) the maximum amount, if any, to be deducted from advance premiums or deposits to be paid to the attorney and the general items of expense, if any, in addition to losses, to be paid by the insurer; and

(5) except as to nonassessable policies, a provision for a contingent several liability of each subscriber in a specified amount which amount shall be not less than one nor more than ten (10) times the premium or premium deposit stated in the policy.

C. The power of attorney may:

(1) provide for the right of substitution of the attorney and revocation of the power of attorney and rights thereunder;

(2) impose such restrictions upon the exercise of the power as are agreed upon by the subscribers;

(3) provide for the exercise of any right reserved to the subscribers directly or through their advisory committee; and

(4) contain other lawful provisions deemed advisable.

D. The terms of any power of attorney or agreement collateral thereto shall be reasonable and equitable, and no such power or agreement shall be used or be effective in this state until approved by the superintendent.

History: Laws 1984, ch. 127, 665.



Section 59A-39-9 - Modifications.

59A-39-9. Modifications.

Modifications of the terms of the subscribers' agreement or of the power of attorney of a domestic reciprocal insurer shall be made jointly by the attorney and the subscribers' advisory committee. No such modification shall be effective retroactively, or as to any insurance contract issued prior thereto.

History: Laws 1984, ch. 127, 666.



Section 59A-39-10 - Attorney's bond.

59A-39-10. Attorney's bond.

A. Concurrently with the filing of the declaration provided for in Section 663 [59A-39-6 NMSA 1978] of this article, the attorney of a domestic reciprocal insurer shall file with the superintendent a bond in favor of this state for the benefit of all persons damaged as a result of breach by the attorney of the conditions of this bond as set forth in Subsection B, below. The bond shall be executed by the attorney and by an authorized corporate surety, and shall be subject to the superintendent's approval.

B. The bond shall be in the penal sum of fifty thousand dollars ($50,000), aggregate in form, conditioned that the attorney will faithfully account for all moneys and other property of the insurer coming into his hands, and that he will not withdraw or appropriate to his own use from the funds of the insurer any moneys or property to which he is not entitled under the power of attorney.

C. The bond shall provide that [it] is not subject to cancellation unless thirty (30) days' advance notice in writing of cancellation is given both the attorney and the superintendent.

History: Laws 1984, ch. 127, 667.



Section 59A-39-11 - Deposit in lieu of bond.

59A-39-11. Deposit in lieu of bond.

In lieu of the bond required under Section 667 [59A-39-10 NMSA 1978] of this article, the attorney may maintain on deposit through the superintendent, a like amount in cash or in market value of United States government bonds, subject to the same conditions as the bond.

History: Laws 1984, ch. 127, 668.



Section 59A-39-12 - Action on bond.

59A-39-12. Action on bond.

An action on the attorney's bond or to recover against any such deposit made in lieu thereof may be brought by one or more subscribers suffering loss through a violation of its conditions, or by a receiver or liquidator of the insurer. Amounts recovered on the bond shall be deposited in and become part of the insurer's funds. The total aggregate liability of the surety shall be limited to the amount of the penalty of such bond.

History: Laws 1984, ch. 127, 669.



Section 59A-39-13 - Service of process; judgment.

59A-39-13. Service of process; judgment.

A. Legal process shall be served upon a domestic reciprocal insurer by serving the insurer's attorney at his principal office or by serving the superintendent as the insurer's process agent under Sections 98 and 99 [59A-5-31 and 59A-5-32 NMSA 1978] of the Insurance Code.

B. Any judgment based upon legal process so served shall be binding upon each of the insurer's subscribers as their respective interests may appear, but in an amount not exceeding their respective contingent liabilities, if any, the same as though personal service of process was had upon each such subscriber.

History: Laws 1984, ch. 127, 670.



Section 59A-39-14 - Contributions to insurer.

59A-39-14. Contributions to insurer.

A. The attorney or other parties may advance to a domestic reciprocal insurer upon reasonable terms such funds as it may require from time to time in its operations. Sums so advanced shall not be treated as a liability of the insurer and, except upon liquidation of the insurer, shall not be withdrawn or repaid except out of the insurer's realized earned surplus in excess of its minimum required surplus. No such withdrawal or repayment shall be made without the advance approval of the superintendent.

B. This section does not apply to bank loans or to other loans made upon security.

History: Laws 1984, ch. 127, 671.



Section 59A-39-15 - Financial condition; method of determining.

59A-39-15. Financial condition; method of determining.

In determining the financial condition of a reciprocal insurer the superintendent shall apply the following rules:

A. he shall charge as liabilities the same reserves as are required of incorporated insurers issuing nonassessable policies on a reserve basis;

B. the surplus deposits of subscribers shall be allowed as assets except that any premium deposits delinquent for ninety (90) days shall first be charged against such surplus deposit;

C. the surplus deposits of subscribers shall not be charged as a liability;

D. all premium deposits delinquent less than ninety (90) days shall be allowed as assets;

E. an assessment levied upon subscribers, and not collected, shall not be allowed as an asset;

F. the contingent liability of subscribers shall not be allowed as an asset; and

G. the computation of reserves shall be based upon premium deposits other than membership fees and without any deduction for expenses and the compensation of the attorney.

History: Laws 1984, ch. 127, 672.



Section 59A-39-16 - Who may be subscribers.

59A-39-16. Who may be subscribers.

A. Individuals, partnerships and corporations of this state may make application, enter into an agreement for and hold policies or contracts in or with and be a subscriber of any domestic, foreign or alien reciprocal insurer. Any corporation organized under the laws of this state prior to or after the effective date of the Insurance Code shall, in addition to the rights, powers, and franchises specified in its articles of incorporation, have full power and authority as a subscriber to exchange insurance contracts through such reciprocal insurer. The right to exchange such contracts is hereby declared to be incidental to the purposes for which such corporations are organized and to be as fully granted as the rights and powers expressly conferred upon such corporations.

B. Government or governmental agencies, a state or political subdivisions thereof, boards, associations, estates, trustees or fiduciaries are authorized to exchange nonassessable reciprocal interinsurance contracts with each other and with individuals, partnerships and corporations to the same extent that individuals, partnerships and corporations are authorized in this article to exchange reciprocal interinsurance contracts.

C. Any officer, representative, trustee, receiver or legal representative of any such subscriber shall be recognized as acting for or on its behalf for the purpose of such contract but shall not be personally liable upon such contract by reason of acting in such representative capacity.

History: Laws 1984, ch. 127, 673.



Section 59A-39-17 - Subscribers' advisory committee.

59A-39-17. Subscribers' advisory committee.

A. The advisory committee of a domestic reciprocal insurer exercising the subscribers' rights shall be selected under such rules as the subscribers adopt.

B. Not less than two-thirds of such committee shall be subscribers other than the attorney, or any person employed by, representing or having a financial interest in the attorney.

C. The committee shall:

(1) supervise the finances of the insurer;

(2) supervise the insurer's operations to such extent as to assure conformity with the subscribers' agreement and the power of attorney;

(3) procure the audit of the accounts and records of the insurer and of attorney at the expense of the insurer; and

(4) have such additional powers and functions as may be conferred in the subscribers' agreement.

History: Laws 1984, ch. 127, 674.



Section 59A-39-18 - Subscribers' liability.

59A-39-18. Subscribers' liability.

A. The liability of each subscriber, other than as to a nonassessable policy, for the obligations of the reciprocal insurer shall be an individual, several and proportionate liability, and not joint.

B. Except as to a nonassessable policy, each subscriber shall have a contingent assessment liability, in the amount provided for in the power of attorney or in the subscribers' agreement, for payment of actual losses and expenses incurred while his policy was in force. Such contingent liability may be at the rate of not less than one nor more than ten (10) times the premium or premium deposit stated in the policy, and the maximum aggregate thereof shall be computed in the manner set forth in Section 679 [59A-39-22 NMSA 1978] of this article.

C. Each assessable policy issued by the insurer shall contain a statement of the contingent liability, set in type of not less prominence than the insuring clause.

History: Laws 1984, ch. 127, 675.



Section 59A-39-19 - Subscribers' liability on judgment.

59A-39-19. Subscribers' liability on judgment.

A. No action shall lie against any subscriber upon any obligation claimed against the insurer until a final judgment has been obtained against the insurer and remains unsatisfied for thirty (30) days.

B. Any such judgment shall be binding upon each subscriber only in such proportion as his interests may appear and in an amount not exceeding his contingent liability, if any.

History: Laws 1984, ch. 127, 676.



Section 59A-39-20 - Assessments.

59A-39-20. Assessments.

A. Assessments may from time to time be levied upon subscribers of a domestic reciprocal insurer liable therefor under the terms of their policies by:

(1) the attorney upon approval in advance by the subscribers' advisory committee and the superintendent; or

(2) the superintendent in liquidation of the insurer.

B. Each subscriber's share of a deficiency for which an assessment is made, but not exceeding in any event his aggregate contingent liability as computed in accordance with Section 679 [59A-39-22 NMSA 1978] of this article, shall be computed by applying to the premium earned on the subscriber's policy or policies during the period to be covered by the assessment, the ratio of the total deficiency to the total premiums earned during such period upon all policies subject to the assessment.

C. In computing the earned premiums for the purposes of this section, the gross premium received by the insurer for the policy shall be used as a base, deducting therefrom solely charges not recurring upon the renewal or extension of the policy.

D. No subscriber shall have an offset against any assessment for which he is liable, on account of any claim for unearned premium or losses payable.

History: Laws 1984, ch. 127, 677.



Section 59A-39-21 - Time limit for assessments.

59A-39-21. Time limit for assessments.

Every subscriber of a domestic reciprocal insurer having contingent liability shall be liable for, and shall pay his share of any assessment as computed and limited in accordance with this article, if:

A. while his policy is in force or within one year after its termination, he is notified by either the attorney or the superintendent of his intentions to levy such assessment; or

B. if an order to show cause why a receiver, conservator, rehabilitator or liquidator of the insurer should not be appointed is issued while his policy is in force or within one year after its termination.

History: Laws 1984, ch. 127, 678.



Section 59A-39-22 - Aggregate liability.

59A-39-22. Aggregate liability.

No one policy or subscriber to such policy, shall be assessed or charged with an aggregate of contingent liability as to obligations incurred by a domestic reciprocal insurer in any one calendar year, in excess of the amount provided for in the power of attorney or in the subscribers' agreement, computed solely upon the premium earned on such policy during that year.

History: Laws 1984, ch. 127, 679.



Section 59A-39-23 - Nonassessable policies.

59A-39-23. Nonassessable policies.

A. If a reciprocal insurer has a surplus of assets over all liabilities at least equal to the minimum capital stock required to be maintained by a domestic stock insurer authorized to transact like kinds of insurance, upon application of the attorney and as approved by the subscribers' advisory committee the superintendent shall issue his certificate authorizing the insurer to extinguish the contingent liability of subscribers under its policies then in force in this state, and to omit provisions imposing contingent liability in all policies delivered or issued for delivery in this state for so long as all such surplus remains unimpaired.

B. Upon impairment of such surplus, the superintendent shall forthwith revoke the certificate. Such revocation shall not render subject to contingent liability any policy then in force and for the remainder of the period for which the premium has theretofore been paid; but after such revocation no policy shall be issued or renewed without providing for contingent assessment liability of the subscriber.

C. The superintendent shall not authorize a domestic reciprocal insurer so to extinguish the contingent liability of any of its subscribers or in any of its policies to be issued, unless it qualifies to and does extinguish such liability of all its subscribers and in all such policies for all kinds of insurance transacted by it; but if required by the laws of another state in which the insurer is transacting insurance as an authorized insurer, the insurer may issue policies providing for the contingent liability of such of its subscribers as may acquire such policies in such state and need not extinguish the contingent liability applicable to policies theretofore in force in such state.

History: Laws 1984, ch. 127, 680.



Section 59A-39-24 - Subscribers' share in assets.

59A-39-24. Subscribers' share in assets.

Upon the liquidation of a domestic reciprocal insurer, its assets remaining after the discharge of its indebtedness and policy obligations, the return of any contributions of the attorney or other persons to its surplus, and the return of any unused premiums, savings or credits then standing on subscribers' accounts shall be distributed to its subscribers who were such within the twelve (12) months prior to the last termination of its certificate of authority, according to such reasonable formula as the superintendent may approve.

History: Laws 1984, ch. 127, 681.



Section 59A-39-25 - Merger or conversion.

59A-39-25. Merger or conversion.

A. A domestic reciprocal insurer upon the affirmative vote of not less than two-thirds of its subscribers who vote on such merger pursuant to due notice, and the approval of the superintendent of the terms therefor after a hearing thereon may merge with another reciprocal insurer or be converted to a stock or mutual insurer.

B. Such a stock or mutual insurer shall be subject to the same capital or surplus requirements and shall have the same rights as a like domestic insurer transacting like kinds of insurance.

C. The superintendent shall not approve any plan for such merger or conversion which is unfair or inequitable to subscribers, or in violation of law or subject to reasonable obligation, or which, if for conversion to a stock insurer, does not give each subscriber preferential right to acquire stock of the proposed insurer proportionate to his interest in the reciprocal insurer as determined in accordance with Section 681 [59A-39-24 NMSA 1978] of this article and a reasonable length of time within which to exercise such right.

History: Laws 1984, ch. 127, 682.



Section 59A-39-26 - Impaired reciprocals.

59A-39-26. Impaired reciprocals.

A. Subject to the limitation set forth in the power of attorney or policy, if the assets of a domestic reciprocal insurer are at any time insufficient to discharge its liabilities, other than any liability on account of funds contributed by the attorney or others, and to maintain the required surplus, its attorney shall forthwith make up the deficiency or levy an assessment upon the subscribers for the amount needed to make up the deficiency.

B. If the attorney fails to make up such deficiency or to make the assessment within thirty (30) days after the superintendent orders him to do so, or if the deficiency is not fully made up within sixty (60) days after the date the assessment was made, the insurer shall be deemed insolvent and shall be proceeded against as authorized by the Insurance Code.

C. If liquidation of such an insurer is ordered, an assessment shall be levied upon the subscribers for such an amount, subject to the limits provided by this article, as the superintendent determines to be necessary to discharge all liabilities of the insurer, exclusive of any funds contributed by the attorney or other persons, but including the reasonable cost of the liquidation.

History: Laws 1984, ch. 127, 683.






Article 40 - Mexican Casualty Insurers

Section 59A-40-1 - May be licensed to write certain insurance effective in Mexico.

59A-40-1. May be licensed to write certain insurance effective in Mexico.

A. Any insurer lawfully organized under the laws of the republic of Mexico, or under the laws of any state thereof, and duly authorized by such laws and by its charter or articles of association and by current license of the appropriate insurance regulatory authority of such republic or any state thereof to underwrite risks of the kinds and in the circumstances hereinafter mentioned, may issue in New Mexico, under license of the superintendent, policies of insurance affording any and all kinds of automobile insurance coverage, health insurance and other casualty insurance coverage, upon persons and personal property, to be in force only while such persons and personal property shall be physically within the boundaries of the republic of Mexico, by complying with the requirements of this article.

B. For the purposes of general provisions of the Insurance Code such license shall be deemed to be a "certificate of authority" to transact such insurance in this state, but subject to the provisions of this article.

History: Laws 1984, ch. 127, 684.



Section 59A-40-2 - Application for license.

59A-40-2. Application for license.

A. Such insurer shall file with the superintendent its written application for license to do business in this state, accompanied by a correct English translation of its charter and bylaws, duly certified by two (2) of its principal officers and by the insurance regulatory officials under whose supervision it operates in the republic of Mexico, and all of its policy forms, application forms, claim forms and other forms of every nature which it uses or expects to use in underwriting the coverage hereby authorized to be written in New Mexico, all of which shall be subject to the approval of the superintendent.

B. Before licensing and annually thereafter, the insurer shall also file with the superintendent a copy of its current license or licenses to operate in the republic of Mexico, and shall file a copy of its latest financial reports or statements, and of the latest examination reports of its affairs and financial condition by the insurance regulatory authorities under which it operates in Mexico, with money amounts therein shown, or accompanied by statement of the amounts thereof, in United States dollars, together with statement of the basis on and date as of which pesos were so converted to dollars.

History: Laws 1984, ch. 127, 685.



Section 59A-40-3 - Deposit or bond.

59A-40-3. Deposit or bond.

A. Before license is issued the insurer shall deposit with the treasurer of the state of New Mexico through the superintendent at least twenty-five thousand dollars ($25,000) in lawful money of the United States or in securities eligible for investment of funds of domestic casualty insurers and approved by the superintendent, which deposit shall be liable for all lawful claims and final judgments against such insurer, including taxes due New Mexico, and policy claims and other debts and obligations incurred in the course of operations as provided herein, and such deposit shall be kept replenished from time to time with like cash or approved securities to maintain a minimum total deposit of twenty-five thousand dollars ($25,000).

B. In lieu of such deposit of cash or securities, the insurer may file with the superintendent and thereafter maintain in force a surety bond in like amount and for like purposes issued by a surety insurer authorized to transact such business in this state and acceptable to the superintendent.

C. Such deposit or the unincumbered [unencumbered] balance thereof shall be returned to the insurer with approval of the superintendent, or such bond may be terminated, upon withdrawing from the business authorized hereby and upon a showing to the superintendent that all of its policies written in New Mexico hereunder have expired or have been cancelled and that all of the claims against such deposits or bond have been satisfied.

D. The superintendent, upon the approval of the court, shall pay from the deposit required herein, or require payment by the surety under such bond, any unsatisfied final judgment obtained against the insurer in any court of competent jurisdiction in New Mexico based upon service of process as authorized in this article.

History: Laws 1984, ch. 127, 686.



Section 59A-40-4 - Service of process.

59A-40-4. Service of process.

Prior to issuance of license, the insurer shall file with the superintendent a power of attorney, in a form designated by the superintendent, designating the superintendent and his successors in office as attorney-in-fact for such insurer upon whom service of process may be had upon suits for any alleged liability incurred in operations of the insurer pursuant to this article, with like effect as if such process had been served personally upon the appropriate persons, representatives or officials of such insurer within its home jurisdiction in Mexico. In [the] event process is served upon the superintendent, as provided above, he shall immediately give written notice thereof to such insurer and shall forward such process by registered mail, postage prepaid, and properly addressed to the president of such insurer at its home office as furnished to the superintendent; and no judgment by default shall be taken in any such cause until after the expiration of forty (40) days after the process and notice have been received at such home office. Until rebutted, the presumption shall obtain that such notice and process was received at the home office of the insurer on the tenth (10th) day after being deposited in the mail at Santa Fe, New Mexico, as herein provided.

History: Laws 1984, ch. 127, 687.



Section 59A-40-5 - Fees, taxes and reports.

59A-40-5. Fees, taxes and reports.

The insurer shall pay to New Mexico annually a premium tax based solely upon its gross premium receipts from insurance policies issued by it in New Mexico which cover residents of New Mexico or property or risks principally domiciled or located in this state, as shown by reports of the insurer filed with the superintendent each year, upon the same percentage rate and in the same manner as apply to authorized insurers transacting in New Mexico the same kinds of insurance. The insurer shall also pay such other applicable fees, charges and taxes as are required under the Insurance Code to be paid by such other authorized insurers. The insurer shall make the same reports to the superintendent and the National Association of Insurance Commissioners as are required of such other authorized insurers, but in such adapted forms as may for the purpose be prescribed by the superintendent.

History: Laws 1984, ch. 127, 688.



Section 59A-40-6 - Premium rates.

59A-40-6. Premium rates.

Premiums charged by insurers licensed under this article shall be at rates filed with the superintendent and not disapproved by him, in the same manner as to premium rates of authorized insurers transacting in this state the same kinds of insurance.

History: Laws 1984, ch. 127, 689.



Section 59A-40-7 - Examination.

59A-40-7. Examination.

The superintendent may examine at any and all times, at the expense of the insurer, the affairs and conditions and all books and records of the insurer for the purpose of ascertaining its financial condition and solvency, and its compliance with applicable laws of this state and of its home jurisdiction. Any such examination shall be conducted, as far as reasonably possible, in the same manner and subject to the same requirements of the insurer and staff and matters related to the examination, as provided by the Insurance Code as to examination of insurers in general.

History: Laws 1984, ch. 127, 690.



Section 59A-40-8 - Acceptance of laws; suspension, revocation, nonrenewal of license.

59A-40-8. Acceptance of laws; suspension, revocation, nonrenewal of license.

Prior to issuance of license under this article the insurer shall file with the superintendent a document in English as prescribed by the superintendent and executed by the insurer's appropriate officials expressly accepting the terms of this article and agreeing that the superintendent may at any time in his lawful discretion suspend, revoke or refuse to grant or continue the license of the insurer to do business in this state as in this article authorized, upon a determination by the superintendent that the insurer is insolvent or in dangerous financial condition, or that it has violated any law of this state or of its home jurisdiction.

History: Laws 1984, ch. 127, 691.



Section 59A-40-9 - Licensed agents required.

59A-40-9. Licensed agents required.

The insurer shall write business in New Mexico only through its resident United States agents duly appointed by it in writing and duly licensed by the superintendent under provisions of the Insurance Code applicable to insurance agents of authorized insurers. The appointment of agents shall specifically authorize the licensee to write for the Mexican insurer the insurance coverages as specified in Chapter 59A, Article 40 NMSA 1978.

History: Laws 1984, ch. 127, 692; 1999, ch. 272, 21; 1999, ch. 289, 31.






Article 41 - Conservation, Rehabilitation and Liquidation

Section 59A-41-1 - Short title.

59A-41-1. Short title.

This article [Chapter 59A, Article 41 NMSA 1978] constitutes and may be cited as the Insurers Conservation, Rehabilitation, and Liquidation Law.

History: Laws 1984, ch. 127, 694.



Section 59A-41-2 - Scope of article.

59A-41-2. Scope of article.

The provisions of Chapter 59A, Article 41 NMSA 1978 as applicable shall apply as to:

A. all insurers that are transacting or have transacted insurance in this state and against whom claims arising from that business may exist now or in the future;

B. all insurers that purport to do insurance business in this state;

C. all insurers having insureds resident in this state;

D. all persons in process of organization, or holding themselves out as organizing, or proposing to organize in this state for the purpose of becoming an insurer;

E. all nonprofit health care plans and fraternal benefit societies;

F. all title insurance companies;

G. all health maintenance organizations and prepaid dental or other prepaid health care delivery plans;

H. all Lloyds insurers, mandatory state pooling plans, mutual assessment companies, insurance exchanges, stipulated premium insurance companies, prearranged funeral plans, motor clubs, reciprocal insurers, surplus lines insurers, alien insurers or reinsurers with assets in trust or located in New Mexico, multiple employer welfare arrangements, risk retention groups, risk purchasing groups or surety companies; and

I. all other persons to whom such provisions may otherwise be made expressly applicable by law.

History: Laws 1984, ch. 127, 693; 1991, ch. 125, 29.



Section 59A-41-3 - Definitions.

59A-41-3. Definitions.

As used in this article and unless context otherwise requires, the words and terms defined in Sections 696 through 708 [59A-41-4 thrugh 59A-41-16 NMSA 1978] of this article shall have the meanings ascribed to them respectively in such sections.

History: Laws 1984, ch. 127, 695.



Section 59A-41-4 - "Ancillary state" defined.

59A-41-4. "Ancillary state" defined.

"Ancillary state" means any state other than a domiciliary state.

History: Laws 1984, ch. 127, 696.



Section 59A-41-5 - "Creditor" defined.

59A-41-5. "Creditor" defined.

"Creditor" means a person having a claim, whether matured or unmatured, liquidated or unliquidated, secured or unsecured, or absolute, fixed or contingent.

History: Laws 1984, ch. 127, 697.



Section 59A-41-6 - "Delinquency proceeding" defined.

59A-41-6. "Delinquency proceeding" defined.

"Delinquency proceeding" means any proceeding commenced against an insurer pursuant to this article for the purpose of conserving, rehabilitating, reorganizing or liquidating the insurer.

History: Laws 1984, ch. 127, 698.



Section 59A-41-7 - "Domiciliary state" defined.

59A-41-7. "Domiciliary state" defined.

"Domiciliary state" means the state in which an insurer is incorporated or organized or, as to an alien insurer, the state in which at commencement of delinquency proceedings the larger amount of the insurer's assets are held in trust or on deposit for the benefit of its policyholders and creditors in the United States.

History: Laws 1984, ch. 127, 699.



Section 59A-41-8 - "Foreign country" defined.

59A-41-8. "Foreign country" defined.

"Foreign country" means territory not in any state.

History: Laws 1984, ch. 127, 700.



Section 59A-41-9 - "General assets" defined.

59A-41-9. "General assets" defined.

"General assets" means all property, real, personal or otherwise, not specifically mortgaged, pledged, deposited or otherwise encumbered for the security or benefit of specified persons or a limited class or classes of persons, and as to such specifically encumbered property the term includes all such property or its proceeds in excess of the amount necessary to discharge the sums secured thereby. Assets held in trust or on deposit for the security or benefit of all policyholders or all policyholders and creditors in the United States are deemed general assets.

History: Laws 1984, ch. 127, 701.



Section 59A-41-10 - "Impairment" defined.

59A-41-10. "Impairment" defined.

"Impairment" exists as to:

A. a stock, mutual, reciprocal, or foreign Lloyds insurer, when its basic capital is less than that required to be maintained by it under Section 83 [59A-5-16 NMSA 1978] of the Insurance Code;

B. a domestic Lloyds insurer, when its surplus is less than as required under Section 83 or Article 38 [Chapter 59A, Article 38 NMSA 1978] of the Insurance Code;

C. a nonprofit health care plan, when its assets are in amount less than the sum of its required trust deposit, required reserves and other liabilities;

D. a prepaid dental care plan, when its assets are in amount less than the sum of its required bond or deposit in lieu thereof, its required reserves, and its other liabilities;

E. a motor club, when its assets are in amount less than the sum of its required bond or deposit in lieu thereof, its required reserves, and its other liabilities; and

F. any other corporation, when its assets are in amount less than the sum of its surplus required, if any, to be maintained, its paid-in capital stock, if any, and its other liabilities.

History: Laws 1984, ch. 127, 702.



Section 59A-41-11 - "Insolvency" defined.

59A-41-11. "Insolvency" defined.

"Insolvency" exists as to:

A. any organization, when it is unable to meet its obligations as they mature; or

B. a stock insurer or other stock corporation, when its assets are in amount less than its liabilities, exclusive of paid-in capital stock; or

C. a mutual, reciprocal, or foreign Lloyds insurer, when its assets are in amount less than its liabilities exclusive of the minimum paid-in basic capital required under Section 83 [59A-5-16 NMSA 1978] of the Insurance Code for its authority to transact insurance; or

D. a domestic Lloyds insurer, nonprofit health care plan, prepaid dental care plan, motor club, or other corporation other than any referred to in Subparagraphs B or C, above, when its assets are in amount less than its liabilities, exclusive of surplus, guaranty fund or deposit required to be maintained under the Insurance Code for its authority to transact insurance in this state.

History: Laws 1984, ch. 127, 703.



Section 59A-41-12 - "Preferred claim" defined.

59A-41-12. "Preferred claim" defined.

"Preferred claim" means any claim accorded priority of payment from the insurer's or organization's general assets under applicable law.

History: Laws 1984, ch. 127, 704.



Section 59A-41-13 - "Receiver" defined.

59A-41-13. "Receiver" defined.

"Receiver" means a receiver, liquidator, rehabilitator or conservator, as context may require.

History: Laws 1984, ch. 127, 705.



Section 59A-41-14 - "Reciprocal state" defined.

59A-41-14. "Reciprocal state" defined.

"Reciprocal state" means any state other than this state in which in substance and effect the provisions of the Uniform Insurers Liquidation Act [59A-41-17 through 59A-41-23 NMSA 1978] are in force, including provisions requiring that the commissioners, director, superintendent of insurance or the equivalent insurance supervisory officer be the receiver of a delinquent insurer; and in which effective provisions exist for avoidance of fraudulent conveyances and unlawful preferential transfer.

History: Laws 1984, ch. 127, 706.



Section 59A-41-15 - "Secured claim" defined.

59A-41-15. "Secured claim" defined.

"Secured claim" means any claim secured by mortgage, trust deed, pledge, deposit as security, escrow or otherwise, but not including special deposit claims or claims against general assets. "Secured claims" also include claims which more than four (4) months prior to commencement of delinquency proceedings in the state of the insurer's domicile have become liens upon specific assets through judicial process and not invalidated.

History: Laws 1984, ch. 127, 707.



Section 59A-41-16 - "Special deposit claim" defined.

59A-41-16. "Special deposit claim" defined.

"Special deposit claim" means any claim secured by a deposit made under a statute for the security or benefit of a limited class or classes of persons, but not including any general assets.

History: Laws 1984, ch. 127, 708.



Section 59A-41-17 - Uniform Insurers Liquidation Act; composition, severability and interpretation.

59A-41-17. Uniform Insurers Liquidation Act; composition, severability and interpretation.

A. Sections 695 [709] through 715 [59A-41-17 through 59A-41-23 NMSA 1978] of this article comprise and may be cited as the Uniform Insurers Liquidation Act.

B. If any provision of the Uniform Insurers Liquidation Act or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of the act are declared to be severable.

C. The Uniform Insurers Liquidation Act shall be so interpreted as to effectuate its general purpose to make uniform the laws of those states which enact it. To the extent that its provisions, when applicable, conflict with other provisions of the Insurance Code, the provisions of the Uniform Insurers Liquidation Act shall control.

History: Laws 1984, ch. 127, 709.



Section 59A-41-18 - Conduct of delinquency proceedings against domestic insurers.

59A-41-18. Conduct of delinquency proceedings against domestic insurers.

A. Whenever under the laws of this state a receiver is to be appointed in delinquency proceedings for an insurer domiciled in this state, the court shall appoint the superintendent as such receiver. The court shall direct the superintendent forthwith to take possession of the assets of the insurer and to administer the same under the orders of the court.

B. As domiciliary receiver the superintendent and his successors in office shall be vested by operation of law with the title to all of the property, contracts and rights of action, and all of the books and records of the insurer wherever located, as of the date of entry of the order directing him to liquidate a domestic insurer or the United States branch of an alien insurer domiciled in the state and he shall have the right to recover the same and reduce the same to possession; except that ancillary receivers in reciprocal states shall have, as to assets located in their respective states, the rights and powers which are hereinafter prescribed for ancillary receivers appointed in this state as to assets located in this state. The filing or recording of the order directing possession to be taken, or a certified copy thereof, in the office where instruments affecting title to property are required to be filed or recorded shall impart the same notice as would be imparted by a deed, bill of sale or other evidence of title duly filed or recorded. The superintendent as domicilary [domiciliary] receiver shall be responsible on his official bond for the proper administration of all assets coming into his possession or control. The court may at any time require an additional bond from him or his deputies if deemed desirable for the protection of the assets.

C. Upon taking possession of the assets of a delinquent insurer the domiciliary receiver shall, subject to the direction of the court, immediately proceed to conduct the business of the insurer or to take such steps as are authorized by the laws of this state for the purposes of liquidating, rehabilitating, reorganizing or conserving the affairs of the insurer. In connection with delinquency proceedings he may appoint one or more special deputy superintendents to act for him, and may employ such counsel, clerks and assistants as he deems necessary. The compensation of the special deputies, counsel, clerks or assistants and all expenses of taking possession of the delinquent insurer and of conducting the delinquency proceedings shall be fixed by the receiver, subject to the approval of the court, and shall be paid out of the funds or assets of the insurer. Within the limits of the duties imposed upon them special deputies shall possess all the powers given to, and, in the exercise of those powers, shall be subject to all of the duties imposed upon the receiver with respect to delinquency proceedings.

D. Upon the issuance of an order of liquidation with a finding of insolvency against a domestic insurer, the superintendent shall make application to the court requesting authority to disburse funds to the life insurance guaranty association or the property and casualty insurance guaranty association, as applicable, from time to time out of the insurer's marshalled assets as funds become available in amounts equal to disbursements made by the association for claims handling expense and covered claims obligations on the presentation of evidence that such disbursements have been made by the guaranty association. Such application shall request authority for the superintendent to make disbursements to similar associations or state funds in other states provided the life insurance guaranty association or the property and casualty insurance guaranty association, as applicable, is entitled to like payment under the laws of the association's or state fund's state of domicile in respect to insolvent insurers domiciled in the state.

E. The superintendent in determining the amounts available for disbursements to the life insurance guaranty association or property and casualty insurance guaranty association, as applicable, and similar associations or funds in other states shall reserve sufficient assets for the payment of the expenses of administration. The superintendent shall establish procedures for the ratable allocation of disbursements to the life insurance guaranty association or property and casualty insurance guaranty association and similar associations or funds in other states, and shall secure from the life insurance guaranty association or property and casualty guaranty association and each eligible similar association or fund in other states as a condition to advances in reimbursement of covered claims obligations and claim handling expenses, an agreement to return to the superintendent on demand funds previously advanced as may be required to pay the expenses of administration.

History: Laws 1984, ch. 127, 710.



Section 59A-41-19 - Conduct of delinquency proceedings against nondomestic insurers; domiciliary receiver may sue.

59A-41-19. Conduct of delinquency proceedings against nondomestic insurers; domiciliary receiver may sue.

A. Whenever under the laws of this state an ancillary receiver is to be appointed in delinquency proceedings for an insurer not domiciled in this state, the court shall appoint the superintendent as ancillary receiver. The superintendent shall file a petition requesting the appointment:

(1) if he finds that there are sufficient assets of such insurer located in this state to justify the appointment of an ancillary receiver; or

(2) if ten (10) or more persons resident in this state having claims against such insurer file a petition with the superintendent requesting the appointment of such ancillary receiver.

B. The domiciliary receiver for the purpose of liquidating an insurer domiciled in a reciprocal state, shall be vested by operation of law with the title to all of the property, contracts and rights of action, and all of the books and records of the insurer located in this state, and he shall have the immediate right to recover balances due from the local agents and to obtain possession of any books and records of the insurer found in this state. He shall also be entitled to recover the other assets of the insurer located in this state except that upon the appointment of an ancillary receiver in this state, the ancillary receiver shall during the ancillary receivership proceedings have the sole right to recover such other assets. The ancillary receiver shall, as soon as practicable, liquidate from their respective securities those special deposit claims and secured claims which are proved and allowed in the ancillary proceedings in this state, and shall pay the necessary expenses of the proceedings. All remaining assets he shall promptly transfer to the domiciliary receiver. Subject to the foregoing provisions the ancillary receiver and his deputies shall have the same powers and be subject to the same duties with respect to the administration of such assets, as a receiver of an insurer domiciled in this state.

C. The domiciliary receiver of an insurer domiciled in a reciprocal state may sue in this state to recover any assets of such insurer to which he may be entitled under the laws of this state.

History: Laws 1984, ch. 127, 711.



Section 59A-41-20 - Filing, proving claims of nonresidents against delinquent domestic insurers.

59A-41-20. Filing, proving claims of nonresidents against delinquent domestic insurers.

A. In a delinquency proceeding begun in this state against an insurer domiciled in this state, claimants residing in reciprocal states may file claims either with the ancillary receivers, if any, in their respective states, or with the domiciliary receiver. All such claims must be filed on or before the last date fixed for the filing of claims in the domiciliary delinquency proceedings.

B. Controverted claims belonging to claimants residing in reciprocal states may either:

(1) be proved in this state as provided by law; or

(2) if ancillary proceedings have been commenced in such reciprocal states, may be proved in those proceedings.

In the event a claimant elects to prove his claim in ancillary proceedings, if notice of the claim and opportunity to appear and be heard is afforded the domiciliary receiver of this state as provided in Section 713 [59A-41-21 NMSA 1978] of this article with respect to ancillary proceedings in this state, the final allowance of such claim by the courts in the ancillary state shall be accepted in this state as conclusive as to its amount, and shall also be accepted as conclusive as to its priority, if any, against special deposits or other security located within the ancillary state.

History: Laws 1984, ch. 127, 712.



Section 59A-41-21 - Filing, proving claims of residents against delinquent insurers domiciled in reciprocal states.

59A-41-21. Filing, proving claims of residents against delinquent insurers domiciled in reciprocal states.

A. In a delinquency proceeding in a reciprocal state against an insurer domiciled in that state, claimants against such insurer who reside within this state or an insurance guaranty fund of this state, may file claims either with the ancillary receiver, if any, appointed in this state, or with the domiciliary receiver. All such claims must be filed on or before the last date fixed for the filing of claims in the domiciliary delinquency proceeding.

B. Controverted claims belonging to claimants residing in this state may either:

(1) be proved in the domiciliary state as provided by the law of that state; or

(2) if ancillary proceedings have been commenced in this state, be proved in those proceedings.

In the event that any such claimant elects to prove his claim in this state, he shall file his claim with the ancillary receiver in the manner provided by the law of this state for the proving of claims against insurers domiciled in this state, and he shall give notice in writing to the receiver in the domiciliary state, either by registered mail or by personal service at least forty (40) days prior to the date set for the hearing. The notice shall contain a concise statement of the amount of the claim, the facts on which the claim is based and the priorities asserted, if any. If the domiciliary receiver, within thirty (30) days after the giving of such notice, shall give notice in writing to the ancillary receiver and to the claimant, either by registered mail or by personal service, of his intention to contest such claim, he shall be entitled to appear or to be represented in any proceeding in this state involving the adjudication of the claim. The final allowance of the claim by the courts of this state shall be accepted as conclusive as to its priority, if any, against special deposits or other security located within this state.

History: Laws 1984, ch. 127, 713.



Section 59A-41-22 - Priority of preferred claims, special deposit claims and secured claims.

59A-41-22. Priority of preferred claims, special deposit claims and secured claims.

A. In a delinquencey [delinquency] proceeding against an insurer domiciled in this state, claims owing to residents of ancillary states shall be preferred claims if like claims are preferred under the laws of that state. All such claims, whether owing to residents or nonresidents, shall be given equal priority of payment from general assets regardless of where such assets are located.

B. In a delinquency proceeding against an insurer domiciled in a reciprocal state, claims owing to residents of this state shall be preferred if like claims are preferred by the laws of that state.

C. The owners of special deposit claims against an insurer for which a receiver is appointed in this or any other state shall be given priority against their several special deposits in accordance with the provisions of the statutes governing the creation and maintenance of such deposits. If there is a deficiency in any such deposit so that the claims secured thereby are not fully discharged therefrom, the claimants may share in the general assets, but such sharing shall be deferred until general creditors, and also claimants against other special deposits who have received smaller percentages from their respective special deposits, have been paid percentages of their claims equal to the percentage paid from the special deposit.

D. The owner of a secured claim against an insurer for which a receiver has been appointed in this or any other state may surrender his security and file his claim as a general creditor, or the claim may be discharged by resort to the security, in which case the deficiency, if any, shall be treated as a claim against the general assets of the insurer on the same basis as claims of unsecured creditors. If the amount of the deficiency has been adjudicated in ancillary proceedings as provided in this act, or if it has been adjudicated by a court of competent jurisdiction in proceedings in which the domiciliary receiver has had notice and opportunity to be heard, such amount shall be conclusive; otherwise the amount shall be determined in the delinquency proceeding in the domiciliary state.

E. The claims of policyholders and subrogated claims of a guaranty fund shall be preferred over the claims of unsecured creditors.

History: Laws 1984, ch. 127, 714.



Section 59A-41-23 - Attachment, garnishment of assets.

59A-41-23. Attachment, garnishment of assets.

During pendency of delinquency proceedings in this or any reciprocal state no action or proceeding in the nature of an attachment, garnishment or execution shall be commenced or maintained in the courts of this state against the delinquent insurer or its assets. Any lien obtained by any such action or proceeding within four (4) months prior to the commencement of any such delinquency proceeding or at any time thereafter shall be void as against any rights arising in such delinquency proceeding.

History: Laws 1984, ch. 127, 715.



Section 59A-41-24 - Hazardous financial condition; determination.

59A-41-24. Hazardous financial condition; determination.

A. For the purposes of Sections 59A-41-25 and 59A-41-26 NMSA 1978, an insurer may be deemed to be in a hazardous financial condition when the superintendent has determined, after notice and hearing, that the loss experience of the insurer, when reviewed in conjunction with the kinds and characteristics of risks insured, or the insurer's financial condition, or its ownership, or the ratio of its annual premium volume in relation to its policyholders' surplus, would make further assumption of risks by the insurer hazardous to those persons doing business with the insurer or to the general public.

B. The following items may be considered by the superintendent to determine whether the continued operation of an insurer transacting an insurance business in New Mexico is hazardous to the policyholders, the creditors or the general public:

(1) adverse findings reported in financial condition and market conduct examination reports, audit reports and actuarial opinions, reports or summaries;

(2) the national association of insurance commissioners insurance regulatory information system and its other financial analysis solvency tools and reports;

(3) ratios of commission expense, general insurance expense, policy benefits and reserve increases to annual premium and net investment income;

(4) whether, according to currently accepted actuarial standards of practice, the insurer has made adequate provision for the anticipated cash flows required by the insurer's contractual obligations and related expenses, when considered in light of the insurer's assets and investment earnings on assets held for reserves and related actuarial items and the considerations anticipated to be received and retained through the insurer's policies and contracts;

(5) the ability of an assuming reinsurer to perform and whether the insurer's reinsurance program provides sufficient protection for the insurer's remaining surplus after taking into account the insurer's cash flow and the classes of business written as well as the financial condition of the assuming reinsurer;

(6) whether the insurer's operating loss in the last twelve-month period or any shorter period of time, including net capital gain or loss, change in non-admitted assets and cash dividends paid to shareholders is greater than fifty percent of the insurer's remaining surplus as regards policyholders in excess of the minimum required;

(7) whether the insurer's operating loss, excluding net capital gains, in the last twelve months or a shorter period of time is greater than twenty percent of the insurer's remaining surplus as regards policyholders in excess of the minimum required;

(8) whether a reinsurer, an obligor or an entity within the insurer's insurance holding company system is insolvent, threatened with insolvency or delinquent in payment of its monetary or other obligations and that, in the superintendent's opinion, might affect the solvency of the insurer;

(9) contingent liabilities, pledges or guaranties that individually or collectively involve a total amount that, in the superintendent's opinion, may affect the solvency of the insurer;

(10) whether any person having control of an insurer is delinquent in transmitting or paying net premiums to the insurer;

(11) the age and collectibility of receivables;

(12) whether the management of an insurer, including officers, directors or any other person who directly or indirectly controls the operation of the insurer, fails to possess and demonstrate the competence, fitness and reputation deemed necessary to serve the insurer in such position;

(13) whether management of an insurer has failed to respond to inquiries relative to the condition of the insurer or has furnished false or misleading information concerning an inquiry;

(14) whether the insurer, for a reason not satisfactory to the superintendent, has failed to meet financial and holding company filing requirements;

(15) whether management of an insurer has filed with any regulatory authority or released to lending institutions or to the general public any false or misleading financial statements or has made a false or misleading entry or has omitted an entry of material amount in the books of the insurer;

(16) whether the insurer has grown so rapidly and to such an extent that it lacks adequate financial and administrative capacity to meet its obligations in a timely manner;

(17) whether the insurer has experienced or will experience in the foreseeable future cash flow or liquidity problems;

(18) whether management of the insurer has established reserves that do not meet the minimum standards established by New Mexico's insurance laws and rules and by statutory accounting standards, sound actuarial principles and standards of practice;

(19) whether management of the insurer persistently engages in material under-reserving that results in adverse development;

(20) whether transactions among affiliates, subsidiaries or controlling persons for which the insurer receives assets or capital gains, or both, do not provide sufficient value, liquidity or diversity to ensure that the insurer can meet its outstanding obligations as they mature;

(21) risk-based capital reports and other information obtained pursuant to the Risk-Based Capital Act [Chapter 59A, Article 5A NMSA 1978]; or

(22) such other material information and data as the superintendent may deem relevant.

C. For the purposes of making a determination of an insurer's financial condition under this section, the superintendent may:

(1) disregard any credit or amount receivable resulting from transactions with a reinsurer that is insolvent, impaired or otherwise subject to a delinquency proceeding;

(2) make appropriate adjustments, including disallowance, to asset values attributable to investments in or transactions with parents, subsidiaries or affiliates that are consistent with the national association of insurance commissioners' accounting practices and procedures manual and with state laws and rules;

(3) refuse to recognize the stated value of accounts receivable if the ability to collect receivables is highly speculative in view of the age of the account or the financial condition of the debtor; or

(4) increase the insurer's liability in an amount equal to any contingent liability, pledge or guarantee not otherwise included if there is a substantial risk that the insurer will be called upon to meet the obligation undertaken within the next twelve-month period.

History: Laws 1984, ch. 127, 716; 1993, ch. 320, 90; 1995, ch. 149, 15; 2014, ch. 59, 47.



Section 59A-41-25 - Requirements of insurer in hazardous financial condition.

59A-41-25. Requirements of insurer in hazardous financial condition.

A. Whenever the superintendent finds an insurer authorized to transact insurance in New Mexico to be in hazardous financial condition, as referred to in Section 59A-41-24 NMSA 1978, the superintendent may order the insurer to take such action as the superintendent deems reasonably necessary to rectify the hazardous condition, including requiring the insurer to:

(1) reduce, suspend or limit the volume of business being accepted or renewed;

(2) submit its reinsurance contracts for approval and make such further requirements as to the insurer's reinsurance arrangements as the superintendent deems necessary;

(3) bulk-reinsure all or any part of its New Mexico business with another insurer authorized to transact such business in New Mexico;

(4) increase the insurer's capital and surplus on such terms, in such amount and in such manner as the superintendent deems necessary;

(5) maintain with the superintendent a special deposit in cash or securities eligible for investment of funds of a like domestic insurer under Chapter 59A, Article 9 NMSA 1978 and in amount not less than the lesser of:

(a) the amounts required to be maintained as: 1) reserves for losses and loss adjustment expenses on New Mexico business; and 2) reserves for unearned premiums on New Mexico business. In determining the amount of deposit required, the reserves for losses, loss adjustment expenses and unearned premiums shall be reduced only for reinsurance ceded to authorized or accredited reinsurers that maintain with an independent custodian cash or marketable securities in amount not less than the sum of the reinsurer's reserves for losses, loss adjustment expenses and unearned premiums as to reinsurance assumed; or

(b) five hundred thousand dollars ($500,000).

Any deposit required by this paragraph shall be for the protection and benefit only of New Mexico policyholders or claimants, or both, and shall not be withdrawn until the superintendent terminates the requirement of the deposit. This paragraph shall not apply as to any domestic insurer, and Subparagraph (b) of this paragraph shall not apply as to any life insurer;

(6) reduce general insurance and commission expenses by specified methods;

(7) suspend or limit the declaration and payment of dividends to its stockholders or to its policyholders;

(8) file reports in a form acceptable to the superintendent concerning the market value of an insurer's assets;

(9) limit or withdraw from certain investments or discontinue certain investment practices to the extent the superintendent deems necessary;

(10) document the adequacy of premium rates in relation to the risks insured;

(11) file, in addition to regular annual statements, interim financial reports on the form adopted by the national association of insurance commissioners or on such format as required by the superintendent;

(12) correct corporate governance practice deficiencies and adopt and use governance practices acceptable to the superintendent;

(13) provide to the superintendent a business plan in order to continue to transact business in the state; or

(14) notwithstanding another provision of law limiting the frequency or amount of premium rate adjustments, adjust rates for a non-life insurance product written by the insurer that the superintendent considers necessary to improve the financial condition of the insurer.

B. The insurer may request a hearing to review the order in accordance with Chapter 59A, Article 4 NMSA 1978; however, the superintendent shall give written notice of the hearing not less than ten days in advance of the hearing, and the hearing shall be held privately unless the insurer requests a public hearing, in which case the hearing shall be public.

History: Laws 1984, ch. 127, 717; 1993, ch. 320, 91; 2014, ch. 59, 48.



Section 59A-41-26 - Hazardous financial condition; failure of insurer to comply with requirements.

59A-41-26. Hazardous financial condition; failure of insurer to comply with requirements.

If an insurer found by the superintendent to be in hazardous financial condition and subjected to certain requirements by the superintendent pursuant to Section 717 [59A-41-25 NMSA 1978] of this article fails to comply with any such requirement, the superintendent may suspend, revoke, or refuse to continue the insurer's certificate of authority, and take such further lawful action as he may deem advisable, including, but not limited to, commencement of delinquency proceedings against the insurer.

History: Laws 1984, ch. 127, 718.



Section 59A-41-27 - Deposit of foreign insurer during examination; impoundment of assets.

59A-41-27. Deposit of foreign insurer during examination; impoundment of assets.

A. This section shall apply as to any foreign insurer authorized to transact insurance in this state, which as shown by its most recent annual statement filed with the superintendent has thirty-five percent or more of its insurance in force issued on New Mexico risks or that thirty-five percent or more of its required reserves are applicable to New Mexico risks.

B. If during an examination of the insurer by the superintendent or by any other state the superintendent cannot pending completion of the examination determine with certainty that the insurer is financially sound, and in the superintendent's opinion additional protection for New Mexico policyholders should be required, the superintendent may require the insurer to deposit with the state treasurer assets of kinds eligible for investment of funds of a like domestic insurer and in amount equal to the total required reserves of the insurer applicable to its New Mexico risks.

C. If the insurer fails to make the deposit within thirty (30) days after such demand to do so, the superintendent may record in the office of the county clerk of any county in this state in which assets of the insurer may be located a notice to the effect that all assets of the insurer located in such county are impounded by the superintendent, and thereafter all transactions involving such assets, including release of mortgages and transfers of title to real estate, shall be invalid unless approved and consented to in writing on the face of the instrument by the superintendent. The superintendent may thereafter, as a condition precedent to approval of a transaction, require the entire proceeds of the transaction to be deposited with the state treasurer for the further protection of the insurer's policyholders in this state.

History: Laws 1984, ch. 127, 719.



Section 59A-41-28 - Grounds for rehabilitation, liquidation of domestic insurer.

59A-41-28. Grounds for rehabilitation, liquidation of domestic insurer.

The superintendent may apply under Chapter 59A, Article 41 NMSA 1978 for an order directing him to rehabilitate or liquidate a domestic insurer or the United States branch of an alien insurer having trusteed assets in this state upon any one or more of the following grounds, that the insurer:

A. is insolvent as determined from an examination of the insurer conducted by the superintendent;

B. has refused to submit its books, papers, accounts or affairs to the reasonable inspection of the superintendent or his deputy or examiner;

C. has failed or refused to comply, within the time designated by the superintendent, with an order of the superintendent, pursuant to law, to make good an impairment of its capital, if a stock insurer, or an impairment of its minimum surplus, if a mutual, reciprocal or Lloyds insurer;

D. has, by contract of reinsurance or otherwise, transferred or attempted to transfer substantially its entire property or business or entered into any transaction the effect of which is to merge substantially its entire property or business in the property or business of any other person, without having first obtained the written approval of the superintendent;

E. is found, after an examination, to be in such condition that its further transaction of business will be hazardous to its policyholders, or to its creditors, or to the public;

F. has willfully violated its charter or any law of the state;

G. has an officer who has refused to be examined under oath, concerning its affairs;

H. after examination, is found to no longer meet the requirements for organization and incorporation to do business under the laws of this state;

I. has ceased to do business for a period of two years;

J. has commenced voluntary liquidation or dissolution, or attempts to commence or prosecute any action or proceeding to liquidate its business or affairs, or to dissolve its corporate charter, or to procure the appointment of a receiver, trustee, custodian or sequestrator under any law except Chapter 59A, Article 41 NMSA 1978;

K. has been the subject of an application for the appointment of a receiver, trustee, custodian or sequestrator of the insurer or its property, or if a receiver, trustee, custodian or sequestrator is appointed by a federal court or if such appointment is imminent;

L. has consented to such an order through a majority of its directors, stockholders or members;

M. has not organized or completed its organization and obtained a certificate authorizing it to commence the doing of an insurance business within one year from the date of its incorporation or within such further period as may have been allowed under Section 59A-34-7 NMSA 1978;

N. has failed or refused to take such steps as may be necessary to remove from office any officer or director whom the superintendent has found, after notice to and hearing of such insurer and of such officer or director, to be a dishonest or untrustworthy person; or

O. has failed to maintain adequate risk-based capital levels as determined by the superintendent pursuant to the Risk-Based Capital Act [Chapter 59A, Article 5A NMSA 1978].

History: Laws 1984, ch. 127, 720; 1995, ch. 149, 16.



Section 59A-41-29 - Order of rehabilitation; termination.

59A-41-29. Order of rehabilitation; termination.

A. An order to rehabilitate a domestic insurer shall direct the superintendent and his successors in office forthwith to take possession of the property of such insurer and to conduct the business thereof, and to take such steps toward the removal of the causes and conditions which have made such proceeding necessary as the court shall direct.

B. If at any time the superintendent shall deem that further efforts to rehabilitate the insurer would be futile, he may apply to the court for an order of liquidation.

C. The superintendent or any interested person upon due notice to the superintendent, at any time may apply for an order terminating any rehabilitation proceeding and permitting such insurer to resume possession of its property and the conduct of its business, but no such order shall be granted except when, after a full hearing, the court shall determine that the purposes of the proceeding have been fully accomplished.

D. The superintendent may apply for an order directing him to liquidate the business of a domestic insurer or the United States branch of an alien insurer having trusteed assets in this state, upon any one or more of the grounds specified in Section 720 [59A-41-28 NMSA 1978] of this article regardless of whether or not there has been a prior order directing him to rehabilitate such insurer.

History: Laws 1984, ch. 127, 721.



Section 59A-41-30 - Order of liquidation of domestic insurer; rights, liabilities.

59A-41-30. Order of liquidation of domestic insurer; rights, liabilities.

A. An order to liquidate the business of a domestic insurer shall direct the superintendent and his successors in office forthwith to take possession of the property of such insurer and to liquidate the business of the same and to deal with the property and business of such insurer in their own names as superintendents or in the name of the insurer as the court before whom such order is returnable may direct, and to give notice to all creditors who may have claims against such insurers to present the same.

B. The superintendent and his successors shall be vested by operations of law with the title to all of the property, contracts and rights of action of such insurer as of the date of the entry of the order so directing them to liquidate. The filing or recording of such order in the office of the clerk of any county shall impart the same notice that a deed, bill of sale or other evidence of title duly filed or recorded by such insurer would have imparted. The rights and liabilities of any such insurer and of its creditors, policyholders, stockholders, members and all other persons interested in its estate shall, unless otherwise directed by the court, be fixed as of the date of the entry of the order directing the liquidation of such insurer in the office of the clerk of the county where such insurer had its principal office for the transaction of business upon the date of the institution of proceedings under this article.

C. An order to liquidate the business of the United Sates [States] branch of an alien insurer having trusteed assets in this state shall be in the same terms as those hereinbefore prescribed, except that only the assets of the business of such United States branch shall be included therein.

D. Where the trustee or trustees of a mortgage series consisting in whole or in part of certified mortgage investments guaranteed by such domestic insurer have distributed all of the trust estate collateral, or have been permitted by court order to abandon all or part of such collateral not distributed, the court, by order, may, upon the consent of the superintendent as liquidator of such domestic insurer, direct that the superintendent, upon being furnished with a list of certificate holders certified to by the trustee or trustees, record subsequent transfers of certificates and charge and collect a reasonable fee therefor, and distribute dividends applicable thereto upon liquidation of insurer assets in his hands, to the record owners of such certificates, and make and deduct from such dividend payments a reasonable charge for such services.

The duty of the superintendent under such order shall terminate upon the termination of the liquidation proceedings of such domestic insurer.

History: Laws 1984, ch. 127, 722.



Section 59A-41-31 - Grounds for conservation of assets of foreign insurer.

59A-41-31. Grounds for conservation of assets of foreign insurer.

The superintendent may apply under Chapter 59A, Article 41 NMSA 1978 for an order directing him to conserve the assets within the state of a foreign insurer upon any one or more of the grounds specified in Subsection A, B, C, D, E, F, G, J, K or O of Section 59A-41-28 NMSA 1978 or upon the ground that such foreign insurer has consented to such an order through a majority of its directors, stockholders or members, or has had its property sequestrated in its domiciliary country or state or in any other country or state. The superintendent may apply under Chapter 59A, Article 41 NMSA 1978 for an order directing him to conserve the assets within this state of an alien insurer, other than one which has its trusteed assets in this state, on any one or more of the grounds specified in Subsections A, B, C, D, E, F, G, J, K or O of Section 59A-41-28 NMSA 1978 or upon the ground that such alien insurer has failed or refused to comply, within the time designated by the superintendent, with an order of the superintendent, pursuant to law, to make good an impairment of its trusteed surplus, or that such alien insurer has consented to such an order through a majority of its directors, stockholders or members, or that it has had its property sequestrated in its domiciliary country or elsewhere.

History: Laws 1984, ch. 127, 723; 1995, ch. 149, 17.



Section 59A-41-32 - Order of conservation or ancillary liquidation of foreign or alien insurer.

59A-41-32. Order of conservation or ancillary liquidation of foreign or alien insurer.

An order to conserve the assets of a foreign or alien insurer shall direct the superintendent and his successors in office forthwith to take possession of the property of the insurer within this state and to conserve the same subject to further direction of the court. Whenever a domiciliary receiver is appointed for the insurer in its domiciliary state which is also a reciprocal state as defined in Section 706 [59A-41-14 NMSA 1978] of this article, the court may on the superintendent's application appoint the superintendent an ancillary receiver in this state, subject to the provisions of Section 711 [59A-41-19 NMSA 1978] of this article and other provisions of the Uniform Insurers Liquidation Act [59A-41-17 through 59A-41-23 NMSA] included within this article. Subject to the provisions of the Uniform Insurers Liquidation Act the rights and duties of the superintendent as to the insurer and its assets shall include those exercised by and imposed upon ancillary receivers of foreign corporations under the general corporation laws of this state.

History: Laws 1984, ch. 127, 724.



Section 59A-41-33 - Grounds for dissolution of domestic insurer.

59A-41-33. Grounds for dissolution of domestic insurer.

The superintendent may apply under this article for an order dissolving the corporate existence of a domestic insurer:

A. upon his application for an order for liquidation, or at any time after such order has been granted; or

B. upon the grounds specified in Section 720 [59A-41-28 NMSA 1978] of this article whether or not an order of liquidation is sought or has been obtained.

History: Laws 1984, ch. 127, 725.



Section 59A-41-34 - Commencement of a delinquency proceeding.

59A-41-34. Commencement of a delinquency proceeding.

A. The superintendent, the attorney general or an insurance department staff attorney representing him, shall commence any proceeding under this article by an application to the district court in the judicial district in which the principal office of the insurer or organization involved is located, for an order directing the superintendent to proceed with delinquency proceedings provided for in this article. Such order with a copy of the petition therein shall be served upon the insurer or organization named in such order, if it be a domestic corporation by delivering to the president or other head of the corporation, secretary or clerk to the corporation, the cashier, the treasurer or any director or managing agent; if it be a foreign or alien corporation by delivering to the president, vice president, treasurer or assistant treasurer, secretary or assistant secretary, or any director of or managing agent, or, if the corporation lacks any of those officers within the state, to the officer performing corresponding functions under another name; if it be a voluntary, unincorporated or a joint stock association, order or society, by delivering to the president, vice president, treasurer, director, trustee or other officer or a member with managerial powers; if it be a reciprocal insurer or Lloyds underwriters, by delivering to the duly designated attorney-in-fact, a true copy of said order and petition and leaving the same with any such person within the state.

B. When it is satisfactorily proved by the verified report of the examiner made to the superintendent or by affidavit of any other person familiar with the facts that the officers, directors, trustees or managing agents or members of the corporation, association, order or society named in such order, upon whom service is required to be made as provided, or if a reciprocal insurer or Lloyds underwriters be named in the order, that the duly designated attorney-in-fact or its officers and managing agents have departed from the state or have kept themselves concealed therein or if such of the persons residing in this state and upon whom service is required to be made as above provided have resigned from their offices within forty (40) days prior to the application for an order under the provisions of this article, or that service cannot be made immediately by the exercise of reasonable diligence, such an order may provide for service thereof in such manner as the court or justice by whom the same is made, shall direct.

C. Failure of any such insurer to appear or plead before the court within five (5) days after proper service of the order and petition shall be deemed a waiver to the right to have a hearing upon the allegation contained in the petition.

History: Laws 1984, ch. 127, 726.



Section 59A-41-35 - Change of venue.

59A-41-35. Change of venue.

At any time after commencement of a proceeding under this article the superintendent may apply to the court for an order changing the venue of the proceedings to any other county of this state when good cause is shown. Upon the filing of such an application for removal, the court shall direct the clerk of the county wherein such proceeding is then pending to transmit all of the papers filed therein with such clerk to the clerk of the county to which such proceeding is removed and the proceeding shall thereafter be conducted in such other county as though it has been commenced in such county.

History: Laws 1984, ch. 127, 727.



Section 59A-41-36 - Right of guaranty association to participate in delinquency proceeding.

59A-41-36. Right of guaranty association to participate in delinquency proceeding.

A. A guaranty association referred to in Article 42 [Chapter 59A, Article 42 NMSA 1978] (life and health insurance guaranty fund) or in Article 43 [Chapter 59A, Article 43 NMSA 1978] (property and casualty insurance guaranty fund) of the Insurance Code may be made a party to a delinquency proceeding by the superintendent in commencing the proceeding or by its intervention thereafter. If the superintendent does not make the association a party at the commencement of the proceedings, the superintendent shall give written notice of the commencement of the proceedings to the association.

B. A guaranty association shall not be required to bear any of the costs of such a proceeding other than such expenses for its attorney and expense related to its participation in the proceeding as are directly incurred by it.

C. The association shall have the right at any time during the delinquency proceedings to apply to the court for an appropriate order dismissing it as a party to the proceeding on such terms as the court finds proper.

History: Laws 1984, ch. 127, 728.



Section 59A-41-37 - Exemption from filing fees.

59A-41-37. Exemption from filing fees.

The superintendent shall not be required to pay any fee to any public officer in this state for filing, recording, issuing a transcript or certificate or authenticating any paper or instrument pertaining to the exercise by the superintendent of any of the powers or duties conferred upon him under this article, whether or not such paper or instrument be executed by the superintendent or his deputies, employees or attorneys of record and whether or not it is connected with the commencement of an action or proceeding by or against the superintendent, or with the subsequent conduct of such an action or proceeding.

History: Laws 1984, ch. 127, 729.



Section 59A-41-38 - Deposit of monies collected.

59A-41-38. Deposit of monies collected.

The superintendent shall from time to time deposit in one or more state or national banks, savings banks or trust companies the monies collected by him in a proceeding under this article. The superintendent may deposit such monies or any part thereof in a national bank or trust company as a trust fund.

History: Laws 1984, ch. 127, 730.



Section 59A-41-39 - Borrowing on pledge of assets.

59A-41-39. Borrowing on pledge of assets.

For the purpose of facilitating the rehabilitation, liquidation, conservation or dissolution of an insurer pursuant to this article, the superintendent may, subject to the approval of the court, borrow money and execute, acknowledge and deliver notes or other evidences of indebtedness therefor and secure the repayment of the same by the mortgage, pledge, assignment, transfer in trust or hypothecation of any or all of the property whether real, personal or mixed of such insurer, and the superintendent, subject to the approval of the court, may take any and all other action necessary and proper to consummate any such loans and to provide for the repayment thereof. The superintendent shall be under no obligation personally or in his official capacity as superintendent to repay any loan made pursuant to this section.

History: Laws 1984, ch. 127, 731.



Section 59A-41-40 - Sale, disposition of assets and compromise of certain claims.

59A-41-40. Sale, disposition of assets and compromise of certain claims.

A. The superintendent may, subject to the approval of the court:

(1) sue or be sued;

(2) sell or otherwise dispose of the real or personal property, or any part thereof, of an insurer against whom a proceeding has been brought under this article; and

(3) sell or compound all doubtful or uncollectible debts or claims owed by or owing to such insurer including claims based upon assessment levied against a member of a mutual or reciprocal insurer.

B. Whenever the amount of any such debt or claim owed by or owing to such insurer does not exceed two hundred dollars ($200), the superintendent may compromise or compound the same upon such terms as he may deem for the best interests of the insurer without obtaining the approval of the court. The superintendent may, subject to the approval of the court, sell or agree to sell, or offer to sell, any assets of such an insurer to such of its creditors who may desire to participate in the purchase thereof, to be paid for, in all or in part, out of dividends payable to such creditors, and, upon the application of the superintendent, the court may designate representatives to act for such creditors in the purchase, holding and/or management of such assets, and the superintendent may, subject to the approval of the court, advance the expenses of such representatives against the security of the claims of such creditors.

History: Laws 1984, ch. 127, 732.



Section 59A-41-41 - Time to file claims.

59A-41-41. Time to file claims.

A. If upon entry of an order of liquidation of a domestic insurer or United States branch of an alien insurer domiciled in this state under Chapter 59A, Article 41 NMSA 1978 or at any time thereafter during liquidation proceedings the insurer is not clearly solvent, the court shall, upon a hearing after such notice as it deems proper, make and enter an order adjudging the insurer to be insolvent.

B. After entry of order of insolvency and regardless of any prior notice given to creditors, the superintendent shall notify all persons who may have claims against the insurer to file such claims, at a place and within the time specified in the notice, or that such claims may be forever barred. The time specified in the notice shall be fixed by the court for filing of claims, which shall be not less than six months after entry of the order of insolvency. The notice shall be given in such manner and for such reasonable period of time as the court may order.

C. The liquidator may permit a claimant making a late filing to share in distributions, whether past or future, as if he were not late, to the extent that any such payment will not prejudice the orderly administration of the liquidation, under the following circumstances:

(1) the existence of the claim was not known to the claimant and the claim was filed as promptly thereafter as reasonably possible after learning of it;

(2) a transfer to a creditor was avoided under Sections 59A-41-42 through 59A-41-43.1 NMSA 1978, or was voluntarily surrendered under Section 59A-41-43.3 NMSA 1978 and the filing satisfies the conditions of Section 59A-41-43.3 NMSA 1978;

(3) the valuation of security held by a secured creditor shows a deficiency, which is filed within thirty days after the valuation and deficiency is determined by the court in accordance with the provisions of Subsection D of Section 59A-41-22 NMSA 1978; or

(4) the claim is from a guaranty association for reimbursement of covered claims paid or expenses incurred subsequent to the last day for filing where such payments were made and expenses incurred as provided by law.

History: Laws 1984, ch. 127, 733; 1993, ch. 320, 92.



Section 59A-41-42 - Fraudulent transfers prior to petition.

59A-41-42. Fraudulent transfers prior to petition.

A. Every transfer made or suffered and every obligation incurred by an insurer within one (1) year prior to the filing of a successful petition for rehabilitation or liquidation under the Insurance Code is fraudulent as to then existing and future creditors if made or incurred without fair consideration, or with actual intent to hinder, delay, or defraud either existing or future creditors. A transfer made or an obligation incurred by an insurer ordered to be rehabilitated or liquidated under the Insurance Code, which is fraudulent under this section, may be avoided by the receiver, except as to a person who in good faith is a purchaser, lienor, or obligee for a present fair equivalent value, and except that any purchaser, lienor, or obligee, who in good faith has given a consideration less than fair for such transfer, lien, or obligation, may retain the property, lien or obligation as security for repayment. The court may, on due notice, order any such transfer or obligation to be preserved for the benefit of the estate, and in that event, the receiver shall succeed to and may enforce the rights of the purchaser, lienor, or obligee.

B.

(1) A transfer of property other than real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent lien obtainable by legal or equitable proceedings on a simple contract could become superior to the rights of the transferee.

(2) A transfer of real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent bona fide purchaser from the insurer could obtain rights superior to the rights of the transferee.

(3) A transfer which creates an equitable lien shall not be deemed to be perfected if there are available means by which a legal lien could be created.

(4) Any transfer not perfected prior to the filing of a petition for liquidation shall be deemed to be made immediately before the filing of the successful petition.

(5) The provisions of this subsection apply whether or not there are or were creditors who might have obtained any liens or persons who might have become bona fide purchasers.

C. Any transaction of the insurer with a reinsurer shall be deemed fraudulent and may be avoided by the receiver under Subsection A if:

(1) the transaction consists of the termination, adjustment, or settlement of a reinsurance contract in which the reinsurer is released from any part of its duty to pay the originally specified share of losses that had occurred prior to the time of the transaction, unless the reinsurer gives a present fair equivalent value for the release; and

(2) any part of the transaction took place within one year prior to the date of filing of the petition through which the receivership was commenced.

History: Laws 1984, ch. 127, 734.



Section 59A-41-43 - Fraudulent transfer after petition.

59A-41-43. Fraudulent transfer after petition.

A. After a petition for rehabilitation or liquidation has been filed a transfer of any of the real property of the insurer made to a person acting in good faith shall be valid against the receiver if made for a present fair equivalent value, or, if not made for a present fair equivalent value, then to the extent of the present consideration actually paid therefor, for which amount the transferee shall have a lien on the property so transferred. The commencement of a proceeding in rehabilitation or liquidation shall be constructive notice upon the recording of a copy of the petition for or order of rehabilitation or liquidation with the recorder of deeds in the county where any real property in question is located. The exercise by a court of the United States or any state or jurisdiction to authorize or effect a judicial sale of real property of the insurer within any county in any state shall not be impaired by the pendency of such a proceeding unless the copy is recorded in the county prior to the consummation of the judicial sale.

B. After a petition for rehabilitation or liquidation has been filed and before either the receiver takes possession of the property of the insurer or an order of rehabilitation or liquidation is granted:

(1) a transfer of any of the property of the insurer, other than real property, made to a person acting in good faith shall be valid against the receiver if made for a present fair equivalent value, or, if not made for a present fair equivalent value, then to the extent of the present consideration actually paid therefor, for which amount the transferee shall have a lien on the property so transferred;

(2) a person indebted to the insurer or holding property of the insurer may, if acting in good faith, pay the indebtedness or deliver the property, or any part thereof, to the insurer or upon his order, with the same effect as if the petition were not pending;

(3) a person having actual knowledge of the pending rehabilitation or liquidation shall be deemed not to act in good faith; and

(4) a person asserting the validity of a transfer under this section shall have the burden of proof. Except as elsewhere provided in this section, no transfer by or on behalf of the insurer after the date of the petition for liquidation by any person other than the liquidator shall be valid against the liquidator.

C. Nothing in Chapter 59A, Article 41 NMSA 1978 shall impair the negotiability of currency or negotiable instruments.

D. Nothing in this section shall be constructed to give authority to any person to act on behalf of a receiver.

History: Laws 1984, ch. 127, 735; 1993, ch. 320, 93.



Section 59A-41-43.1 - Voidable preferences and liens.

59A-41-43.1. Voidable preferences and liens.

A. (1) A preference is a transfer of any of the property of an insurer to or for the benefit of a creditor, for or on account of an antecedent debt, made or suffered by the insurer within one year before the filing of a successful petition for rehabilitation or liquidation under Chapter 59A, Article 41 NMSA 1978, the effect of which transfer may be to enable the creditor to obtain a greater percentage of this debt than another creditor of the same class would receive. If a liquidation order is entered while the insurer is already subject to a rehabilitation order, then such transfers shall be deemed preferences if made or suffered within one year before the filing of the petition for rehabilitation, or within two years before the filing of the petition for liquidation, whichever time is shorter.

(2) Any preference may be avoided by the rehabilitator or liquidator if:

(a) the insurer was insolvent at the time of the transfer;

(b) the transfer was made within four months before the filing of the petition;

(c) the creditor receiving it or to be benefited thereby or his agent acting with reference thereto had, at the time when the transfer was made, reasonable cause to believe that the insurer was insolvent or was about to become insolvent; or

(d) the creditor receiving it was an officer, or any employee or attorney or other person who was in fact in a position of comparable influence in the insurer to an officer, whether or not he held such position, or any shareholder holding directly or indirectly more than five percent of any class of any equity security issued by the insurer, or any other person, firm, corporation, association or aggregation of persons with whom the insurer did not deal at arm's length.

(3) Where the preference is voidable, the rehabilitator or liquidator may recover the property or, if it has been converted, its value from any person who has received or converted the property; except where a bona fide purchaser or lienor has given less than fair equivalent value, he shall have a lien upon the property to the extent of the consideration actually given by him. Where a preference by way of lien or security title is voidable, the court may on due notice order the lien or title to be preserved for the benefit of the estate, in which event the lien or title shall pass to the liquidator.

B. (1) A transfer of property other than real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent lien obtainable by legal or equitable proceedings on a simple contract could become superior to the rights of the transferee.

(2) A transfer of real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent bona fide purchaser from the insurer could obtain rights superior to the rights of the transferee.

(3) A transfer which creates an equitable lien shall not be deemed to be perfected if there are available means by which a legal lien could be created.

(4) A transfer not perfected prior to the filling of a petition for liquidation shall be deemed to be made immediately before the filing of the successful petition.

(5) The provisions of this subsection apply whether or not there are or were creditors who might have obtained liens or persons who might have become bona fide purchasers.

C. (1) A lien obtainable by legal or equitable proceedings upon a simple contract is going one [sic] arising in the ordinary course of such proceedings upon the entry or docketing of a judgment or decree, or upon attachment, garnishment, execution, or like process, whether before, upon, or after judgment or decree and whether before or upon levy. It does not include liens which under applicable law are given a special priority over other liens which are prior in time.

(2) A lien obtainable by legal or equitable proceedings could become superior to the rights of a transferee, or a purchaser could obtain rights superior to the rights of transferee within the meaning of Subsection B of this section, if such consequences would follow only from the lien or purchase itself, or from the lien or purchase followed by any step wholly within the control of the respective lienholder or purchaser, with or without the aid of ministerial action by public officials. Such a lien could not, however, become superior and such a purchase could not create superior rights for the purpose of Subsection B of this section through any acts subsequent to the obtaining of such a lien or subsequent to such a purchase which require the agreement or concurrence of any third party or which require any further judicial action or ruling.

D. A transfer of property for or on account of a new and contemporaneous consideration which is deemed under Subsection B of this section to be made or suffered after the transfer because of delay in perfecting it does not thereby become a transfer for or on account of an antecedent debt if any acts required by the applicable law to be performed in order to perfect the transfer as against liens or bona fide purchasers' rights are performed within twenty-one days or any period expressly allowed by law, whichever is less. A transfer to secure a future loan, if such a loan is actually made, or a transfer which becomes security for a future loan, shall have the same effect as a transfer for [sic] on account of a new and contemporaneous consideration.

E. If any lien deemed voidable under Paragraph (2) of Subsection A of this section has been dissolved by the furnishing of a bond or other obligation, the surety on which has been indemnified directly or indirectly by the transfer of or the creation of a lien upon any property of an insurer before the filing of a petition under Chapter 59A, Article 41 NMSA 1978 which results in a liquidation order, the indemnifying transfer or lien shall also be deemed voidable.

F. The property affected by any lien deemed voidable under Subsections A and E of this section shall be discharged from such lien, and that property and any of the indemnifying property transferred to or for the benefit of a surety shall pass to the liquidator, except that the court may on due notice order any such lien to be preserved for the benefit of the estate and the court may direct that such conveyance be executed as may be proper or adequate to evidence the title of the liquidator.

G. The court before which the rehabilitation or liquidation proceeding is pending shall have summary jurisdiction of any proceeding by the liquidator to hear and determine the rights of any parties under this section. Reasonable notice of any hearing in the proceeding shall be given to all parties in interest, including the obligee of a releasing bond or other like obligation. Where an order is entered for the recovery of indemnifying property in kind or for the avoidance of an indemnifying lien, the court, upon application of any party in interest, shall in the same proceeding ascertain the value of the property or lien, and if the value is less than the amount for which the property is indemnity or less than the amount of the lien, the transferee or lienholder may elect to retain the property or lien upon payment of its value, as ascertained by the court, to the rehabilitator or liquidator, within such reasonable times as the court shall fix.

H. The liability of the surety under a releasing bond or other like obligation shall be discharged to the extent of the value of the indemnifying property recovered or the indemnifying lien nullified and avoided by the rehabilitator or liquidator, or where the property is retained under Subsection G of this section to the extent of the amount paid to the rehabilitator or liquidator.

I. If a creditor has been preferred, and afterward in good faith gives the insurer further credit without security of any kind, for property which becomes a part of the insurer's estate, the amount of the new credit remaining unpaid at the time of the petition may be set off against the preference which would otherwise be recoverable from him.

J. If an insurer shall, directly or indirectly, within four months before the filing of a successful petition for rehabilitation or liquidation under Chapter 59A, Article 41 NMSA 1978, or at any time in contemplation of a delinquency proceeding, pay money or transfer property to an attorney-at-law for services rendered or to be rendered, the transactions may be examined by the court on its own motion or shall be examined by the court on petition of the rehabilitator or liquidator and shall be held valid only to the extent of a reasonable amount to be determined by the court, and the excess may be recovered by the rehabilitator or liquidator for the benefits of the estate; provided that where the attorney is in a position of influence in the insurer or an affiliate thereof payment of any money or the transfer of any property to the attorney-at-law for services rendered or to be rendered shall be governed by the provisions of Subparagraph (d) of Paragraph (2) of Subsection A.

History: 1978 Comp., 59A-41-43.1, enacted by Laws 1993, ch. 320, 94.



Section 59A-41-43.2 - Liability for participation in fraudulent transfer or voidable preference.

59A-41-43.2. Liability for participation in fraudulent transfer or voidable preference.

A. Every officer, manager, employee, shareholder, member, subscriber, attorney or any other person acting on behalf of the insurer who knowingly participates in giving any preference or in any fraudulent transfer when he has reasonable cause to believe the insurer is or is about to become insolvent at the time of the preference or transfer shall be personally liable to the rehabilitator or liquidator for the amount of the preference or transfer. It shall be a rebuttable presumption that such was the case if the transfer was made within four months before the date of filing of a successful petition for rehabilitation or liquidation.

B. Every person receiving any property from the insurer or the benefit thereof as a voidable preference or as a fraudulent transfer shall be personally liable therefor and shall be bound to account to the rehabilitator or liquidator.

C. Nothing in this section shall prejudice any other claim by the rehabilitator or liquidator against any person.

History: 1978 Comp., 59A-41-43.2, enacted by Laws 1993, ch. 320, 95.



Section 59A-41-43.3 - Claims of holders of void or voidable rights.

59A-41-43.3. Claims of holders of void or voidable rights.

A. No claims of a creditor who has received or acquired a preference, lien, conveyance, transfer, assignment or encumbrance voidable under Chapter 59A, Article 41 NMSA 1978 shall be allowed unless he surrenders the preference, lien, conveyance, transfer, assignment or encumbrance. If the avoidance is effected by a proceeding in which a final judgment has been entered, the claim shall not be allowed unless the money is paid or the property is delivered to the rehabilitator or liquidator within thirty days from the date of the entering of the final judgment, except that the court having jurisdiction over the rehabilitation or liquidation may allow further time if there is an appeal or other continuation of the proceeding.

B. A claim allowable under Subsection A of this section by reason of the avoidance, whether voluntary or involuntary, or a preference, lien, conveyance, transfer, assignment or encumbrance may be filed as an excused late filing under Section 59A-41-41 NMSA 1978 if filed within thirty days from the date of the avoidance, or within the further time allowed by the court under Subsection A of this section.

History: 1978 Comp., 59A-41-43.3, enacted by Laws 1993, ch. 320, 96.



Section 59A-41-44 - Priorities in distribution.

59A-41-44. Priorities in distribution.

The priority of claims and order of distribution of the insurer's assets on liquidation shall be as stated in this section. The first fifty dollars ($50.00) of the amount allowed on each property, casualty or fidelity claim in the classes under Subsections B through F of this section, shall be deducted from the claim and included in the class under Subsection I of this section. Claims may not be cumulated by assignment to avoid application of the fifty dollar ($50.00) deductible provision. Subject to the fifty dollar ($50.00) deduction, every claim in each class shall be paid in full or adequate funds retained for payment before the members of the next class receive any payment. No subclasses shall be established within any class. Subject to the foregoing, the order of distribution and of priority shall be as follows:

A. administration costs. The costs and expenses of administration, including but not limited to the actual and necessary costs of preserving or recovering the assets of the insurer, compensation for all services rendered in the liquidation, necessary filing fees, fees and mileage payable to witnesses, attorney's fees in reasonable amount and the reasonable expenses of a guaranty association for unallocated loss adjustment expense;

B. wages. Debts due to employees of the insurer for services performed, not to exceed one thousand dollars ($1,000) to each employee, and earned within three months before commencement of delinquency proceedings. The insurer's officers shall not be entitled to the benefit of this priority. Such priority shall be in lieu of any other similar priority authorized by law as to wages or compensation of employees;

C. loss claims. All claims under policies or contracts for losses incurred, including third party claims and all claims of guaranty associations not specified in Subsection A of this section. That portion of any loss for which indemnification is provided by other benefits or advantages recovered or recoverable by the claimant shall not be included in this class, other than benefits or advantages recovered or recoverable in discharge of familial obligations of support or by way of succession at death or as proceeds of life insurance, or as gratuities. No payment made by an employer to his employee shall be treated as a gratuity;

D. unearned premiums. Claims under nonassessable policies for unearned premiums or other premium refunds;

E. residual classification. All other claims, including claims of the federal or any state or local government, not falling within other classes under this section. Claims, including those of any governmental body, for a penalty or forfeiture, shall be allowed in this class only to the extent of the pecuniary loss sustained from the act, transaction or proceeding out of which the penalty or forfeiture arose, with reasonable and actual costs occasioned thereby. The remainder of such claims shall be postponed to the class of claims under Subsection K of this section;

F. judgments. Claims based solely on judgments. If a claimant files a claim and bases it both on the judgment and on the underlying facts, the claim shall be considered by the liquidator, who shall give the judgment such weight as he deems appropriate. The claim as allowed shall receive the priority it would receive in absence of the judgment. If the judgment is larger than the allowance on the underlying claim, the remaining portion of the judgment shall be treated as if it were a claim based solely on a judgment, except that, to the extent such judgment was obtained through fraud or collusion, it shall be disallowed;

G. interest on claims already paid. Interest at the legal rate compounded annually on all claims in the classes under Subsections A through I of this section, from date of petition for liquidation or the date on which the claim becomes due, whichever is later, until the date on which the dividend is declared. The liquidator, with the court's approval, may make reasonable classifications of claims for purposes of computing interest, may make approximate computations and may ignore certain classifications and time periods as de minimis;

H. miscellaneous subordinated claims. The remaining claims or portions of claims not already paid, with interest as in Subsection G of this section:

(1) the first fifty dollars ($50.00) of each claim in the classes under Subsections B through F of this section, subordinated under this section;

(2) claims subordinated by Section 59A-41-45 NMSA 1978;

(3) claims filed late except as provided otherwise in Subsection C of Section 59A-41-41 NMSA 1978;

(4) portions of claims subordinated under Subsection E of this section;

(5) claims or portions of claims payment of which is provided by other benefits or advantages recovered or recoverable by the claimant; and

(6) claims not otherwise provided for in this section;

I. preferred ownership claims. Surplus or contribution notes, or similar obligations, and premium refunds on assessable policies. Interest at the legal rate shall be added to each claim, as in Subsections G and H of this section; and

J. proprietary claims. The claims of shareholders or other owners.

History: Laws 1984, ch. 127, 736; 1993, ch. 320, 97.



Section 59A-41-45 - Offsets.

59A-41-45. Offsets.

A. In all cases of mutual debts or mutual credits between the insurer and another person in connection with any action or proceeding under this article, such credits and debts shall be set off and the balance only shall be allowed or paid, except as provided in Subsection B of this section.

B. No offset shall be allowed in favor of any such person where:

(1) the obligation of the insurer to such person would not at the date of entry of any liquidation order, or otherwise, as provided in Section 722 [59A-41-30 NMSA 1978] of this article entitle him to share as a claimant in the assets of the insurer; or

(2) the obligation of the insurer to such person was purchased by or transferred to such person with a view to its being used as an offset;

(3) the obligation of such person is to pay an assessment levied against the members of a mutual insurer, or against the subscribers of a reciprocal insurer, or is to pay a balance upon a subscription to the capital stock of a stock insurer; or

(4) the obligation of the person is to pay premiums, whether earned or unearned, to the insurer.

History: Laws 1984, ch. 127, 737.



Section 59A-41-45.1 - Recovery from affiliates.

59A-41-45.1. Recovery from affiliates.

The receiver shall have a right to recover from an affiliate of the insurer property of the insurer transferred to or for the benefit of the affiliate within the five years preceding the initial petition for receivership. No transfer is recoverable under this section if the affiliate shows that, when the transfer was made:

A. the insurer was solvent;

B. the transfer was lawful; and

C. neither the insurer nor the affiliate knew or should have known that the transfer, under then-applicable statutory accounting standards, would:

(1) place the insurer in violation of applicable capital or surplus requirements;

(2) place the insurer below the risk-based capital level as defined in the Risk-Based Capital Act [Chapter 59A, Article 5A NMSA 1978];

(3) cause the insurer's filed financial statements not to present fairly the capital and surplus of the insurer; or

(4) otherwise cause the insurer to be in a hazardous financial condition.

History: Laws 2012, ch. 9, 3.



Section 59A-41-46 - Report for assessment; domestic mutual, reciprocal insurers.

59A-41-46. Report for assessment; domestic mutual, reciprocal insurers.

Within three (3) years from the date an order of rehabilitation or liquidation of a domestic mutual insurer or domestic reciprocal insurer was filed in the office of the clerk of the court by which such order was made, the superintendent may make a report to the court setting forth:

A. the reasonable value of the assets of the insurer;

B. the insurer's probable liabilities; and

C. the probable necessary assessment, if any, to pay all claims and expenses in full, including expenses of administration.

History: Laws 1984, ch. 127, 738.



Section 59A-41-47 - Levy of assessment; domestic mutual, reciprocal insurers.

59A-41-47. Levy of assessment; domestic mutual, reciprocal insurers.

A. Upon the basis of the report provided for in Section 738 [59A-41-46 NMSA 1978] of this article including any amendments thereof, the court, ex parte, may levy one or more assessments against all persons who, as shown by the record of the insurer, were members (if a mutual insurer) or subscribers (if a reciprocal insurer) at any time within one year prior to the date of issuance of the court's order under Section 725 [59A-41-33 NMSA 1978] of this article.

B. Such assessment shall cover the excess of the probable liabilities over the reasonable value of the assets, together with the estimated cost of collection and percentage of incollectibility thereof. The total of all assessments against any member or subscriber with respect to any policy, whether levied pursuant to this article or pursuant to any other provisions of the laws of New Mexico, shall be for no greater amount than specified in the policy or policies of the member or subscriber and as limited under the laws of New Mexico; except that if the court finds that the policy was issued at a rate of premium below the minimum rate lawfully permitted for the risk insured, the court may determine the upper limit of such assessment upon the basis of such minimum rate.

C. No assessment shall be levied against any member or subscriber with respect to any nonassessable policy issued in accordance with the Insurance Code.

D. Where the insurer has levied an assessment prior to the court's order under the proceeding in Section 725 of this article and the superintendent has ratified such assessment with the court's approval such ratification shall in no way be deemed an assessment as set out in Subsections A, B and C of this section.

History: Laws 1984, ch. 127, 739.



Section 59A-41-48 - Order for payment of assessment; domestic mutual, reciprocal insurers.

59A-41-48. Order for payment of assessment; domestic mutual, reciprocal insurers.

After levy of assessment as provided in Section 739 [59A-41-47 NMSA 1978] of this article, upon the filing of a further detailed report by the superintendent, the court shall issue an order directing each member (if a mutual insurer) or each subscriber (if a reciprocal insurer) if he shall not pay the amount assessed against him to the superintendent on or before the day to be specified in the order, to show cause why he should not be held liable to pay such assessment together with costs as set out in Section 742 [59A-41-50 NMSA 1978] of this article and why the superintendent should not have judgment therefor.

History: Laws 1984, ch. 127, 740.



Section 59A-41-49 - Assessment order, publication and transmittal.

59A-41-49. Assessment order, publication and transmittal.

The superintendent shall cause a notice of an assessment order, issued pursuant to Section 740 [59A-41-48 NMSA 1978] of this article, setting forth a brief summary of the contents of such order to be:

A. published in such manner as shall be directed by the court; and

B. enclosed in a sealed envelope, addressed and mailed postage prepaid to each member or subscriber liable thereunder at his address last of record with the insurer, at least twenty (20) days before the return day of the order to show cause provided for in Section 740 of this article.

History: Laws 1984, ch. 127, 741.



Section 59A-41-50 - Judgment upon the assessment.

59A-41-50. Judgment upon the assessment.

A. On the return day of the order to show cause provided for in Section 740 [59A-41-48 NMSA 1978] of this article if the member or subscriber does not appear and serve verified objections upon the superintendent, the court shall make an order adjudging that such member or subscriber is liable for the amount of the assessment against him together with ten dollars ($10) costs, and that the superintendent may have judgment against the member or subscriber therefor.

B. If on such return day the member or subscriber shall appear and serve verified objections upon the superintendent there shall be a full hearing before the court or a referee to hear and determine, who, after such hearing, shall make an order either negating or affirming his liability to pay the whole or some part thereof together with twenty-five dollars ($25) costs and the necessary disbursements incurred at such hearing, and directing that the superintendent in the latter case may have judgment therefor.

C. A judgment upon any such order shall have the same force and effect, and may be entered and docketed, and may be appealed from as if it were a judgment in an original action brought in the court in which the proceeding is pending.

History: Laws 1984, ch. 127, 742.



Section 59A-41-51 - Summary proceedings; superintendent's corrective orders authorized.

59A-41-51. Summary proceedings; superintendent's corrective orders authorized.

A. If the superintendent determines after a hearing that any insurer has committed or engaged in, or is committing or engaging in, or is about to commit or engage in any act, practice or transaction that would subject it to formal delinquency proceedings under this article, he shall make and serve upon the insurer and other persons involved, such orders (other than seizure orders under Sections 746 and 747 [59A-41-54 and 59A-41-55 NMSA 1978] of this article) as he deems reasonably necessary to correct, eliminate, or remedy such conduct, condition or ground. Orders to cure impairment of capital or surplus are subject to Section 92 [59A-5-25 NMSA 1978] of the Insurance Code.

B. If the superintendent believes that irreparable harm to the insurer or its policyholders, creditors or the public may occur unless his order is issued with immediate effect, he may make and serve his order without notice and before hearing, and shall simultaneously therewith serve upon the insurer and other persons involved a notice of hearing.

C. The superintendent's order and notice of hearing shall be served by personal service in any manner provided by the New Mexico Rules of Civil Procedure.

D. This section, and Sections 744 through 749 [59A-41-52 through 59A-41-57 NMSA 1978] of this article, are supplemental to and not in contradiction or modification of Sections 716 through 718 [59A-41-24 through 59A-41-26 NMSA 1978] or any other sections of this article as to insurers in hazardous financial condition.

History: Laws 1984, ch. 127, 743.



Section 59A-41-52 - Summary proceedings; appeal from superintendent's order.

59A-41-52. Summary proceedings; appeal from superintendent's order.

If the superintendent has issued a summary order before hearing as provided in Subsection B of Section 743 [59A-41-51 NMSA 1978] of this article, any person upon whom such order is served may waive the superintendent's hearing and apply for an immediate judicial relief available under law and without first exhausting his administrative remedies.

History: Laws 1984, ch. 127, 744.



Section 59A-41-53 - Summary proceedings; enforcement; penalty.

59A-41-53. Summary proceedings; enforcement; penalty.

A. The superintendent may apply for and the district court for Santa Fe county or the county in which the insurer has its principal office may grant such restraining orders, temporary and permanent injunctions and other orders as may be deemed necessary to enforce the superintendent's order.

B. Violation of any order of the superintendent issued under Section 59A-41-51 NMSA 1978 by any person as to whom the order is in effect shall subject such person to a penalty of not more than ten thousand dollars ($10,000), to be collected in a civil action brought by the attorney general in the name of the state of New Mexico. The attorney general shall deposit all funds so collected with the state treasurer for credit as provided for insurance department receipts in general under Section 59A-6-5 NMSA 1978.

History: Laws 1984, ch. 127, 745; 1987, ch. 259, 25.



Section 59A-41-54 - Summary proceedings; seizure under court order.

59A-41-54. Summary proceedings; seizure under court order.

A. Upon filing by the superintendent in the district court for Santa Fe county or the county in which the insurer has its principal office of his verified petition alleging any ground for a formal delinquency proceeding against an insurer under this article and that the interests of the insurer's policyholders or creditors or the public will be jeopardized by delay, and setting forth the order deemed necessary by the superintendent, the court shall, ex parte and without notice or hearing, issue the requested order. The requested order may:

(1) direct the superintendent to take possession and control of all or part of the property, books, accounts and records of the insurer and the premises occupied by it for transaction of its business in this state; and

(2) until further order of the court, enjoin the insurer and its officers, managers, agents and employees from removal, concealment or other disposition of its property, and from transaction of its business, except with the superintendent's written consent.

B. The court's order shall be for such duration, specified in the order, as the court deems necessary to enable the superintendent to ascertain the insurer's condition. On motion of any party or on its own motion, the court may hold such hearings as it deems desirable after such notice as it deems appropriate, and extend or shorten the duration or modify the terms of the order. The court shall vacate the seizure order if the superintendent fails to commence a formal proceeding under this article after reasonable opportunity to do so; and a seizure order is automatically terminated by issuance of the court's order pursuant to formal delinquency proceedings under this article.

C. Entry of a seizure order under this section does not constitute an anticipatory breach of any contract of the insurer.

History: Laws 1984, ch. 127, 746.



Section 59A-41-55 - Summary proceedings; seizure under superintendent's order.

59A-41-55. Summary proceedings; seizure under superintendent's order.

A. If it appears to the superintendent that the interests of policyholders, creditors or the public will be jeopardized by delay incident to requesting a court seizure order, then on any ground which would justify a court seizure order under Section 59A-41-54 NMSA 1978, and without notice and without applying to the court, the superintendent may issue a seizure order which must contain a statement verified by him of the grounds for his action. As directed by the seizure order, the superintendent's representatives shall forthwith take possession and control of all or part of the property, books, accounts and records of the insurer and of the premises in this state occupied by the insurer for transaction of its business. The superintendent shall retain possession and control until the order is vacated or is replaced by an order of court pursuant to Subsection B of this section, or pursuant to a formal proceeding under Chapter 59A, Article 41 NMSA 1978.

B. At any time after seizure under Subsection A of this section, the insurer may apply to the district court for Santa Fe county. The court shall thereupon order the superintendent to appear forthwith and shall thereafter proceed as if the order were a court seizure order issued under Section 59A-41-54 NMSA 1978.

C. Every peace officer of this state shall assist the superintendent in making and enforcing any such seizure, and every sheriff and police department shall furnish the superintendent with such deputies, patrolmen or officers as may be necessary for the purpose.

D. Entry of a seizure order under this section does not constitute an anticipatory breach of any contract of the insurer.

History: Laws 1984, ch. 127, 747; 1987, ch. 259, 26.



Section 59A-41-56 - Summary proceedings; conduct of administrative and judicial hearings.

59A-41-56. Summary proceedings; conduct of administrative and judicial hearings.

A. The superintendent shall hold all hearings in summary proceedings privately unless the insurer requests a public hearing, in which case the hearing shall be public.

B. The court may hold all hearings in summary proceedings and judicial reviews thereof privately in chambers, and shall do so on request of the insurer proceeded against.

C. In all summary proceedings and judicial reviews thereof, all records of the insurer, other documents, and all insurance department files and court records and papers, so far as they pertain to or are part of the record of the summary proceedings, shall be and remain confidential except as necessary to obtain compliance therewith, unless the court after hearing arguments by the parties in chambers, orders otherwise, or unless the insurer requests that the matter be made public. Until the court otherwise orders, all papers filed with the clerk of the court in the matter shall be held by him in a confidential file.

D. If at any time it appears to the court that any person whose interest is or will be substantially affected by an order did not appear at the hearing and has not been served, the court may order that notice be given and the proceedings be adjourned to give such person an opportunity to appear, on such terms as may be reasonable.

History: Laws 1984, ch. 127, 748.



Section 59A-41-57 - Summary proceedings; penalty for refusal to deliver property, records.

59A-41-57. Summary proceedings; penalty for refusal to deliver property, records.

Any person having possession or custody of and refusing to deliver to the superintendent or his representative upon request any of the property, books, accounts, documents or other records of an insurer against which a seizure order has been issued by the superintendent or by the court, as provided in Sections 743 through 748 [59A-41-51 through 59A-41-56 NMSA 1978] of this article, unless a greater monetary or other applicable penalty is provided by other law, is upon conviction thereof guilty of a misdemeanor punishable by a fine not to exceed five hundred dollars ($500).

History: Laws 1984, ch. 127, 749.






Article 42 - Life and Health Insurance Guaranty Association

Section 59A-42-1 - Short title.

59A-42-1. Short title.

Chapter 59A, Article 42 NMSA 1978 may be cited as the "Life and Health Insurance Guaranty Association Act".

History: Laws 1984, ch. 127, 750; 2012, ch. 9, 4.



Section 59A-42-2 - Purpose.

59A-42-2. Purpose.

The purpose of the Life and Health Insurance Guaranty Association Act is to provide a mechanism to facilitate continuation of coverage and the payment of covered claims under certain insurance policies, to avoid excessive delay in payment and avoid financial loss to claimants or policyholders because of insolvency of an insurer, to assist in detection and prevention of insurer insolvencies and to provide an association to assess the cost of such protection among insurers.

History: Laws 1984, ch. 127, 751; 2012, ch. 9, 5.



Section 59A-42-3 - Definitions.

59A-42-3. Definitions.

As used in the Life and Health Insurance Guaranty Association Act:

A. "account" means either of the two accounts maintained pursuant to Section 59A-42-5 NMSA 1978;

B. "association" means the life and health insurance guaranty association created pursuant to Section 59A-42-5 NMSA 1978;

C. "authorized assessment", or the term "authorized" when used in the context of assessments, means that a resolution by the board has been passed whereby an assessment will be called immediately or in the future from member insurers for a specified amount. An assessment is authorized when the resolution is passed;

D. "benefit plan" means a specific employee, a union or an association of natural persons benefit plan;

E. "board" means the board of directors organized pursuant to Section 59A-42-6 NMSA 1978;

F. "called assessment", or the term "called" when used in the context of assessments, means that a notice has been issued by the association to member insurers requiring that an authorized assessment be paid within the time frame set forth within the notice. An authorized assessment becomes a called assessment when notice is mailed by the association to member insurers;

G. "contractual obligation" means an obligation under a policy or contract or a certificate under a group policy or contract, or portion thereof, for which coverage is provided pursuant to Section 59A-42-4 NMSA 1978;

H. "covered policy" means a policy or contract or portion of a policy or contract for which coverage is provided pursuant to Section 59A-42-4 NMSA 1978;

I. "domiciliary state" means the state in which an insurer is incorporated or organized or, as to an alien insurer, the state in which at commencement of delinquency proceedings the larger amount of the insurer's assets are held in trust or on deposit for the benefit of its policyholders and creditors in the United States;

J. "extra-contractual claims" includes claims relating to bad faith in the payment of claims, punitive or exemplary damages or attorney fees and costs;

K. "impaired insurer" means a member insurer that, after the effective date of the Life and Health Insurance Guaranty Association Act, is not an insolvent insurer and is placed under an order of rehabilitation or conservation by a court of competent jurisdiction;

L. "insolvent insurer" means a member insurer that, after the effective date of the Life and Health Insurance Guaranty Association Act, is placed under an order of liquidation by a court of competent jurisdiction with a finding of insolvency;

M. "member insurer" means an insurer that is licensed or that holds a certificate of authority to transact in this state insurance for which coverage is provided pursuant to Section 59A-42-4 NMSA 1978 and includes an insurer whose license or certificate of authority in this state may have been suspended, revoked, not renewed or voluntarily withdrawn, but does not include:

(1) a health care plan, whether profit or nonprofit;

(2) a health maintenance organization;

(3) a prepaid dental plan;

(4) a fraternal benefit society;

(5) a mandatory state pooling plan;

(6) a mutual assessment company or other person that operates on an assessment basis;

(7) an insurance exchange;

(8) a charitable organization that is in good standing with the superintendent pursuant to Section 59A-1-16.1 NMSA 1978;

(9) any insurer that was insolvent or unable to fulfill its contractual obligations as of April 9, 1975; or

(10) an entity similar to any of the above;

N. "Moody's corporate bond yield average" means the monthly average corporates as published by Moody's investors service, incorporated, or its successor;

O. "owner" of a policy or contract, "policy owner" and "contract owner" means the person who is identified as the legal owner under the terms of the policy or contract or who is otherwise vested with legal title to the policy or contract through a valid assignment completed in accordance with the terms of the policy or contract and properly recorded as the owner on the books of the insurer. The terms "owner", "policy owner" and "contract owner" do not include persons with a mere beneficial interest in a policy or contract;

P. "plan sponsor" means:

(1) the employer in the case of a benefit plan established or maintained by a single employer;

(2) the employee organization in the case of a benefit plan established or maintained by an employee organization; or

(3) the association, committee, joint board of trustees or other similar group of representatives of the parties who establish or maintain the benefit plan in the case of a benefit plan established or maintained by two or more employers or jointly by one or more employers and one or more employee organizations;

Q. "premiums" means amounts or considerations, by whatever name used, received on covered policies or contracts less returned premiums, considerations and deposits and less dividends and experience credits. "Premiums" does not include:

(1) amounts or considerations received for policies or contracts or for the portions of policies or contracts for which coverage is not provided pursuant to Subsection E of Section 59A-42-4 NMSA 1978, except that assessable premiums shall not be reduced on account of Paragraph (3) of Subsection E of Section 59A-42-4 NMSA 1978, relating to interest limitations, or Paragraph (2) of Subsection F of Section 59A-42-4 NMSA 1978, relating to limitations, with respect to one individual, one participant or one contract owner;

(2) premiums in excess of five million dollars ($5,000,000) on an unallocated annuity contract not issued under a governmental retirement benefit plan, or its trustee, established pursuant to Section 401, 403(b) or 457 of the federal Internal Revenue Code of 1986; or

(3) with respect to multiple non-group policies of life insurance owned by one owner, whether the policy owner is an individual, firm, corporation or other person, and whether the persons insured are officers, managers, employees or other persons, premiums in excess of five million dollars ($5,000,000) with respect to these policies or contracts, regardless of the number of policies or contracts held by the owner;

R. "principal place of business" means:

(1) in the case of a plan sponsor or a person other than a natural person, the single state in which the natural person who establishes a policy for the direction, control and coordination of the operations of the entity as a whole primarily exercises that function, as determined by the association in its reasonable judgment by considering the following factors:

(a) the state in which the primary executive and administrative headquarters of the entity is located;

(b) the state in which the principal office of the chief executive officer of the entity is located;

(c) the state in which the board, or similar governing person or persons, of the entity conducts the majority of its meetings;

(d) the state in which the executive or management committee of the board, or similar governing person or persons, of the entity conducts the majority of its meetings;

(e) the state from which the management of the overall operations of the entity is directed; and

(f) in the case of a benefit plan sponsored by affiliated companies comprising a consolidated corporation, the state in which the holding company or controlling affiliate has its principal place of business as determined using the factors in this subsection; but

(g) in the case of a plan sponsor, if more than fifty percent of the participants in the benefit plan are employed in a single state, that state shall be deemed to be the principal place of business of the plan sponsor; and

(2) in the case of a plan sponsor of a benefit plan described in Paragraph (3) of Subsection P of this section, the principal place of business of the association, committee, joint board of trustees or other similar group of representatives of the parties that establish or maintain the benefit plan that, in lieu of a specific or clear designation of a principal place of business, shall be deemed to be the principal place of business of the employer or employee organization that has the largest investment in the benefit plan in question;

S. "receivership court" means the court in the insolvent or impaired insurer's domiciliary state having jurisdiction over the conservation, rehabilitation or liquidation of the insurer;

T. "resident" means a person to whom a contractual obligation is owed and who resides in this state on the date of entry of a court order that determines a member insurer to be an impaired insurer or a court order that determines a member insurer to be an insolvent insurer. A person may be a resident of only one state, which, in the case of a person other than a natural person, shall be its principal place of business. Citizens of the United States that are either residents of foreign countries or residents of United States possessions, territories or protectorates that do not have an association similar to the association created by the Life and Health Insurance Guaranty Association Act shall be deemed residents of the state of domicile of the insurer that issued the policies or contracts;

U. "structured settlement annuity" means an annuity purchased in order to fund periodic payments for a plaintiff or other claimant in payment for or with respect to personal injury suffered by the plaintiff or other claimant;

V. "supplemental contract" means a written agreement entered into for the distribution of proceeds under a life, health or annuity policy or contract; and

W. "unallocated annuity contract" means an annuity contract or group annuity certificate that is not issued to and owned by an individual, except to the extent of annuity benefits guaranteed to an individual by an insurer under the contract or certificate.

History: Laws 1984, ch. 127, 752; 1993, ch. 320, 98; repealed and reenacted by Laws 2012, ch. 9, 6; 2014, ch. 59, 49.



Section 59A-42-4 - Coverage; limitations.

59A-42-4. Coverage; limitations.

A. Coverage shall be provided for the policies and contracts specified in Subsection D of this section:

(1) to persons who, regardless of where they reside, except for nonresident certificate holders under group policies or contracts, are the beneficiaries, assignees or payees of the persons covered pursuant to Paragraph (2) of this subsection;

(2) to persons who are owners of or certificate holders under the policies or contracts, other than unallocated annuity contracts and structured settlement annuities, and in each case who:

(a) are residents; or

(b) are not residents, but only under the following conditions: 1) the insurer that issued the policies or contracts is domiciled in this state; 2) the states in which the persons reside have associations similar to this state's association; and 3) the persons are not eligible for coverage by an association in another state due to the fact that the insurer was not licensed in that state at the time specified in that state's guaranty association law;

(3) for unallocated annuity contracts specified in Subsection D of this section, to which Paragraphs (1) and (2) of this subsection shall not apply, and except as provided in Subsections B and C of this section:

(a) to persons who are the owners of the unallocated annuity contracts if the contracts are issued to or in connection with a specific benefit plan whose plan sponsor has its principal place of business in this state; and

(b) to persons who are the owners of unallocated annuity contracts issued to or in connection with government lotteries if the owners are residents; and

(4) for structured settlement annuities specified in Subsection D of this section, to which Paragraphs (1) and (2) of this subsection shall not apply, and except as provided in Subsections B and C of this section, to a person who is a payee under a structured settlement annuity, or a beneficiary of a payee if the payee is deceased, if the payee:

(a) is a resident, regardless of where the contract owner resides; or

(b) is not a resident, but only under the following conditions: 1) the contract owner of the structured settlement annuity is a resident or is not a resident, but the insurer that issued the structured settlement annuity is domiciled in this state and the state in which the contract owner resides has an association similar to this state's association; and 2) neither the payee, the payee's beneficiary or the contract owner is eligible for coverage by the association of the state in which the payee or contract owner resides.

B. Coverage shall not be provided to:

(1) a person who is a payee or beneficiary of a contract owner resident of this state, if the payee or beneficiary is afforded coverage by the association of another state; or

(2) a person covered pursuant to Paragraph (3) of Subsection A of this section, if coverage is provided by the association of another state to that person.

C. Coverage is intended to be provided to a person who is a resident of this state and, in special circumstances, to a nonresident. In order to avoid duplicate coverage, if a person who would otherwise receive coverage pursuant to the Life and Health Insurance Guaranty Association Act is provided coverage under the laws of another state, the person shall not be provided coverage in this state. In determining the application of the provisions of this subsection in situations where a person could be covered by the association of more than one state, whether as an owner, payee, beneficiary or assignee, the Life and Health Insurance Guaranty Association Act shall be construed in conjunction with other state laws to result in coverage by only one association.

D. Coverage shall be provided to the persons specified in Subsection A of this section for direct, non-group life, health or annuity policies or contracts and supplemental contracts to any of these, for certificates under direct group policies and contracts and supplemental contracts to these and for unallocated annuity contracts issued by member insurers, except as limited by the Life and Health Insurance Guaranty Association Act. Annuity contracts and certificates under group annuity contracts include guaranteed investment contracts, deposit administration contracts, unallocated funding agreements, allocated funding agreements, structured settlement annuities, annuities issued to or in connection with government lotteries and immediate or deferred annuity contracts.

E. Coverage shall not be provided for:

(1) a portion of a policy or contract not guaranteed by the insurer or under which the risk is borne by the policy or contract owner;

(2) a policy or contract of reinsurance, unless assumption certificates have been issued pursuant to the reinsurance policy or contract;

(3) a portion of a policy or contract to the extent that the rate of interest on which it is based, or the interest rate, crediting rate or similar factor determined by use of an index or other external reference stated in the policy or contract employed in calculating returns or changes in value:

(a) averaged over the period of four years prior to the date on which the member insurer becomes an impaired or insolvent insurer pursuant to the Life and Health Insurance Guaranty Association Act, whichever is earlier, exceeds the rate of interest determined by subtracting two percentage points from Moody's corporate bond yield average averaged for that same four-year period or for such lesser period if the policy or contract was issued less than four years before the member insurer becomes an impaired or insolvent insurer under the Life and Health Insurance Guaranty Association Act, whichever is earlier; and

(b) on and after the date on which the member insurer becomes an impaired or insolvent insurer pursuant to the Life and Health Insurance Guaranty Association Act, whichever is earlier, exceeds the rate of interest determined by subtracting three percentage points from Moody's corporate bond yield average as most recently available;

(4) a portion of a policy or contract issued to a plan or program of an employer, association or other person to provide life, health or annuity benefits to its employees, members or others, to the extent that the plan or program is self-funded or uninsured, including but not limited to benefits payable by an employer, association or other person under:

(a) a multiple employer welfare arrangement;

(b) a minimum premium group insurance plan;

(c) a stop-loss group insurance plan; or

(d) an administrative services only contract;

(5) a portion of a policy or contract to the extent that it provides for:

(a) dividends or experience rating credits;

(b) voting rights; or

(c) payment of fees or allowances to a person, including the policy or contract owner, in connection with the service to or administration of the policy or contract;

(6) a policy or contract issued in this state by a member insurer at a time when it was not licensed or did not have a certificate of authority to issue the policy or contract in this state;

(7) an unallocated annuity contract issued to or in connection with a benefit plan protected under the federal pension benefit guaranty corporation, regardless of whether that corporation has yet become liable to make payments with respect to the benefit plan;

(8) a portion of an unallocated annuity contract that is not issued to or in connection with a specific employee, union or association of natural persons benefit plan or a government lottery;

(9) a portion of a policy or contract to the extent that the assessments required by Section 59-42-8 NMSA 1978 with respect to the policy or contract are preempted by federal or state law;

(10) an obligation that does not arise under the express written terms of the policy or contract issued by the insurer to the contract owner or policy owner, including without limitation:

(a) claims based on marketing materials;

(b) claims based on side letters, riders or other documents that were issued by the insurer without meeting applicable policy form filing or approval requirements;

(c) misrepresentations of or regarding policy benefits;

(d) extra-contractual claims; or

(e) a claim for penalties or consequential or incidental damages;

(11) a contractual agreement that establishes the member insurer's obligations to provide a book value accounting guaranty for defined contribution benefit plan participants by reference to a portfolio of assets that is owned by the benefit plan or its trustee, which in each case is not an affiliate of the member insurer;

(12) a portion of a policy or contract to the extent that it provides for interest or other changes in value to be determined by the use of an index or other external reference stated in the policy or contract, but which have not been credited to the policy or contract, or as to which the policy or contract owner's rights are subject to forfeiture, as of the date the member insurer becomes an impaired or insolvent insurer pursuant to the Life and Health Insurance Guaranty Association Act, whichever is earlier. If a policy or contract's interest or changes in value are credited less frequently than annually, then for purposes of determining the values that have been credited and that are not subject to forfeiture pursuant to this paragraph, the interest or change in value determined by using the procedures defined in the policy or contract will be credited as if the contractual date of crediting interest or changing values were the date of impairment or insolvency, whichever is earlier, and will not be subject to forfeiture; or

(13) a policy or contract providing hospital, medical, prescription drug or other health care benefits pursuant to Part C or Part D of Subchapter 18 of Chapter 7 of Title 42 of the United States Code or regulations promulgated pursuant to Part C or Part D.

F. The benefits that the association may become obligated to cover shall in no event exceed the lesser of:

(1) the contractual obligations for which the insurer is liable or would have been liable if it were not an impaired or insolvent insurer; or

(2) with respect to one person's life, regardless of the number of policies or contracts:

(a) for life insurance death benefits, three hundred thousand dollars ($300,000) but not more than one hundred thousand dollars ($100,000) in net cash surrender and net cash withdrawal values;

(b) for health insurance benefits: 1) one hundred thousand dollars ($100,000) for coverages not constituting disability insurance or basic hospital, medical and surgical insurance or major medical insurance or long-term care insurance, including net cash surrender and net cash withdrawal values; 2) three hundred thousand dollars ($300,000) for disability insurance; 3) three hundred thousand dollars ($300,000) for long-term care insurance as defined in Section 59A-23A-4 NMSA 1978; and 4) five hundred thousand dollars ($500,000) for basic hospital, medical and surgical insurance or major medical insurance; or

(c) for annuity benefits, two hundred fifty thousand dollars ($250,000) in present value, including net cash surrender and net cash withdrawal values;

(3) with respect to each individual participating in a governmental retirement benefit plan established pursuant to Section 401, 403(b) or 457 of the federal Internal Revenue Code of 1986 covered by an unallocated annuity contract or the beneficiaries of each such individual if deceased, in the aggregate, two hundred fifty thousand dollars ($250,000) in present value annuity benefits, including net cash surrender and net cash withdrawal values; or

(4) with respect to each payee of a structured settlement annuity, or beneficiary or beneficiaries of the payee if the payee is deceased, two hundred fifty thousand dollars ($250,000) in present value annuity benefits, in the aggregate, including net cash surrender and net cash withdrawal values, if any.

G. In no event shall the association be obligated to cover:

(1) more than an aggregate of three hundred thousand dollars ($300,000) in benefits with respect to one person's life pursuant to Paragraphs (2), (3) and (4) of Subsection F of this section, except with respect to benefits for basic hospital, medical and surgical insurance and major medical insurance pursuant to Subparagraph (b) of Paragraph (2) of Subsection F of this section, in which case the aggregate liability of the association shall not exceed five hundred thousand dollars ($500,000) with respect to one person's life; or

(2) with respect to one owner of multiple non-group policies of life insurance, whether the policy owner is an individual, firm, corporation or other person, and whether the persons insured are officers, managers, employees or other persons, more than five million dollars ($5,000,000) in benefits, regardless of the number of policies and contracts held by the owner.

H. With respect to either one contract owner provided coverage pursuant to Subparagraph (b) of Paragraph (3) of Subsection A of this section or one plan sponsor whose plans own directly or in trust one or more unallocated annuity contracts not included in Paragraph (3) of Subsection F of this section, the benefits the association may become obligated to cover shall not exceed five million dollars ($5,000,000) irrespective of the number of contracts with respect to the contract owner or plan sponsor. However, in the case where one or more unallocated annuity contracts are covered contracts pursuant to the Life and Health Insurance Guaranty Association Act and are owned by a trust or other entity for the benefit of two or more plan sponsors, coverage shall be afforded by the association if the largest interest in the trust or entity owning the contract or contracts is held by a plan sponsor whose principal place of business is in this state. In no event shall the association be obligated to cover more than five million dollars ($5,000,000) in benefits with respect to all of these unallocated contracts.

I. The limitations set forth in Subsections F, G and H of this section are limitations on the benefits for which the association is obligated before taking into account either its subrogation and assignment rights or the extent to which those benefits could be provided out of the assets of the impaired or insolvent insurer attributable to covered policies. The costs of the association's obligations may be met by the use of assets attributable to covered policies or reimbursed to the association pursuant to its subrogation and assignment rights.

J. In performing its obligations to provide coverage pursuant to Sections 59A-42-4 and 59A-42-7 NMSA 1978, the association shall not be required to guarantee, assume, reinsure or perform, or cause to be guaranteed, assumed, reinsured or performed, the contractual obligations of the insolvent or impaired insurer under a covered policy or contract that do not materially affect the economic values or economic benefits of the covered policy or contract.

History: Laws 1984, ch. 127, 753; 1993, ch. 320, 99; repealed and reenacted by Laws 2012, ch. 9, 7.



Section 59A-42-5 - Organization of association; participation.

59A-42-5. Organization of association; participation.

A. All insurers shall organize and remain members of the association as a condition of their authority to transact insurance business covered by Section 59A-42-4 NMSA 1978. The association may take any appropriate form of legal entity available under the laws of this state and approved by the superintendent. The association shall perform its functions under the plan of operation established and approved pursuant to Section 59A-42-9 NMSA 1978 and shall exercise its powers through the board. For purposes of assessment and administration, the association shall maintain two accounts:

(1) the life insurance and annuity account, which includes the following subaccounts:

(a) a life insurance account;

(b) an annuity account, which includes annuity contracts owned by a governmental retirement benefit plan, or its trustee, established pursuant to Section 401, 403(b) or 457 of the federal Internal Revenue Code of 1986, but otherwise excludes unallocated annuities; and

(c) an unallocated annuity account, which excludes contracts owned by a governmental retirement benefit plan, or its trustee, established pursuant to Section 401, 403(b) or 457 of the federal Internal Revenue Code of 1986; and

(2) the health insurance account.

B. The association shall be supervised by the superintendent and shall be subject to the applicable provisions of the insurance laws of New Mexico. Meetings or records of the association may be opened to the public upon majority vote of the board of the association.

History: Laws 1984, ch. 127, 754; 2012, ch. 9, 8.



Section 59A-42-6 - Board of directors.

59A-42-6. Board of directors.

A. The board of directors of the association shall consist of not less than five nor more than nine member insurers serving terms as established in the plan of operation. The insurer members of the board shall be selected by member insurers subject to the approval of the superintendent. In addition, two persons who are public representatives shall be appointed by the superintendent to the board. A public representative shall not be an officer, director or employee of an insurance company or a person engaged in the business of insurance. Vacancies on the board shall be filled for the remaining period of the term by a majority vote of the remaining board members for member insurers, subject to approval of the superintendent, and by the superintendent for public representatives.

B. In approving insurer member selections, the superintendent shall consider among other things whether all member insurers are fairly represented.

C. Members of the board may be reimbursed from the assets of the association for reasonable and necessary expenses incurred by them as members of the board, but the amount of that reimbursement shall not exceed the guidelines provided by the approved plan of operation.

History: Laws 1984, ch. 127, 755; 1993, ch. 320, 100; 2012, ch. 9, 9.



Section 59A-42-7 - Powers and duties of the association.

59A-42-7. Powers and duties of the association.

A. If a member insurer is an impaired insurer, the association may, in its discretion, and subject to conditions imposed by the association that do not impair the contractual obligations of the impaired insurer and that are approved by the superintendent:

(1) guarantee, assume or reinsure, or cause to be guaranteed, assumed or reinsured, any or all of the policies or contracts of the impaired insurer; and

(2) provide such money, pledges, loans, notes, guarantees or other means as are proper to effectuate Paragraph (1) of this subsection and assure payment of the contractual obligations of the impaired insurer pending action pursuant to Paragraph (1) of this subsection.

B. If a member insurer is an insolvent insurer, the association shall, in its discretion, either:

(1) guarantee, assume or reinsure, or cause to be guaranteed, assumed or reinsured, the policies or contracts of the insolvent insurer, or assure payment of the contractual obligations of the insolvent insurer, and provide money, pledges, loans, notes, guarantees or other means reasonably necessary to discharge the association's duties; or

(2) provide benefits and coverages in accordance with the following provisions:

(a) with respect to life and health insurance policies and annuities, assure payment of benefits for premiums identical to the premiums and benefits, except for terms of conversion and renewability, that would have been payable under the policies or contracts of the insolvent insurer, for claims incurred: 1) with respect to group policies and contracts, not later than the earlier of the next renewal date under those policies or contracts or forty-five days, but in no event less than thirty days, from the date on which the association becomes obligated with respect to the policies and contracts; and 2) with respect to non-group policies, contracts and annuities, not later than the earlier of the next renewal date, if any, under the policies or contracts or one year, but in no event less than thirty days, from the date on which the association becomes obligated with respect to the policies or contracts;

(b) make diligent efforts to provide all known insureds or annuitants, for non-group policies and contracts, or group policy owners with respect to group policies and contracts, thirty days' notice of the termination, pursuant to Subparagraph (a) of this paragraph, of the benefits provided;

(c) with respect to non-group life and health insurance policies and annuities covered by the association, and with respect to an individual formerly insured or formerly an annuitant under a group policy who is not eligible for replacement group coverage, make available to each known insured or annuitant, or owner if other than the insured or annuitant, substitute coverage on an individual basis in accordance with the provisions of Subparagraph (d) of this paragraph if the insureds or annuitants had a right under law or the terminated policy or annuity to convert coverage to individual coverage or to continue an individual policy or annuity in force until a specified age or for a specified time, during which the insurer had no right unilaterally to make changes in any provision of the policy or annuity or had a right only to make changes in premium by class;

(d) in providing the substitute coverage required pursuant to Subparagraph (c) of this paragraph, the association may offer either to reissue the terminated coverage or to issue an alternative policy. Alternative or reissued policies shall be offered without requiring evidence of insurability and shall not provide for a waiting period or exclusion that would not have applied under the terminated policy. The association may reinsure an alternative or reissued policy;

(e) alternative policies adopted by the association shall be subject to the approval of the domiciliary insurance superintendent and the receivership court. The association may adopt alternative policies of various types for future issuance without regard to a particular impairment or insolvency. Alternative policies shall contain at least the minimum statutory provisions required in this state and provide benefits that shall not be unreasonable in relation to the premium charged. The association shall set the premium in accordance with a table of rates that it shall adopt. The premium shall reflect the amount of insurance to be provided and the age and class of risk of each insured but shall not reflect changes in the health of the insured after the original policy was last underwritten. An alternative policy issued by the association shall provide coverage of a type similar to that of the policy issued by the impaired or insolvent insurer, as determined by the association;

(f) if the association elects to reissue terminated coverage at a premium rate different from that charged under the terminated policy, the premium shall be set by the association in accordance with the amount of insurance provided and the age and class of risk, subject to the approval of the domiciliary insurance superintendent and the receivership court;

(g) the association s obligations with respect to coverage under a policy of the impaired or insolvent insurer or under a reissued or alternative policy shall cease on the date the coverage or policy is replaced by another similar policy by the policy owner, the insured or the association; and

(h) when proceeding under this subsection with respect to a policy or contract carrying guaranteed minimum interest rates, the association shall assure the payment or crediting of a rate of interest consistent with Paragraph (3) of Subsection E of Section 59A-42-4 NMSA 1978.

C. Nonpayment of premiums within thirty-one days after the date required under the terms of a guaranteed, assumed, alternative or reissued policy or contract or substitute coverage shall terminate the association's obligations under the policy or coverage pursuant to the Life and Health Insurance Guaranty Association Act with respect to the policy or coverage, except with respect to claims incurred or net cash surrender value that may be due in accordance with the provisions of that act.

D. Premiums due for coverage after entry of an order of liquidation of an insolvent insurer shall belong to and be payable at the direction of the association. If the liquidator of an insolvent insurer requests, the association shall provide a report to the liquidator regarding such premium collected by the association. The association shall be liable for unearned premiums due to policy or contract owners arising after the entry of the order.

E. The protection provided by the Life and Health Insurance Guaranty Association Act shall not apply where guaranty protection is provided to residents of this state by the laws of the domiciliary state or jurisdiction of the impaired or insolvent insurer other than this state.

F. In carrying out its duties pursuant to Subsection B of this section, the association may:

(1) subject to approval by a court in this state, impose permanent policy or contract liens in connection with a guaranty, assumption or reinsurance agreement if the association finds that the amounts that can be assessed are less than the amounts needed to assure full and prompt performance of the association s duties, or if it finds that the economic or financial conditions as they affect member insurers are sufficiently adverse to render the imposition of such permanent policy or contract liens to be in the public interest; or

(2) subject to approval by a court in this state, impose temporary moratoriums or liens on payments of cash values and policy loans, or another right to withdraw funds held in conjunction with policies or contracts, in addition to contractual provisions for deferral of cash or policy loan value. In addition, in the event of a temporary moratorium or moratorium charge imposed by the receivership court on payment of cash values or policy loans, or on another right to withdraw funds held in conjunction with policies or contracts, out of the assets of the impaired or insolvent insurer, the association may defer the payment of cash values, policy loans or other rights by the association for the period of the moratorium or moratorium charge imposed by the receivership court, except for claims covered by the association to be paid in accordance with a hardship procedure established by the liquidator or rehabilitator and approved by the receivership court.

G. A deposit in this state, held pursuant to law or required by the superintendent for the benefit of creditors, including policy owners, not turned over to the domiciliary liquidator upon the entry of a final order of liquidation or order approving a rehabilitation plan of an insurer domiciled in this state or in a reciprocal state, pursuant to Chapter 59A, Article 10 NMSA 1978, shall be promptly paid to the association. The association is entitled to retain a portion of an amount paid to it equal to the percentage determined by dividing the aggregate amount of policy owners' claims related to that insolvency for which the association has provided statutory benefits by the aggregate amount of all policy owners' claims in this state related to that insolvency and shall remit to the domiciliary receiver the amount so paid to the association less the amount retained pursuant to this subsection. An amount paid to the association and retained by it shall be treated as a distribution of estate assets pursuant to the Insurers Conservation, Rehabilitation and Liquidation Law [Chapter 59A, Article 41 NMSA 1978] or similar provision of the state of domicile of the impaired or insolvent insurer.

H. If the association fails to act within a reasonable period of time with respect to an insolvent insurer, as provided in Subsection B of this section, the superintendent shall have the powers and duties of the association with respect to the insolvent insurer.

I. The association may render assistance and advice to the superintendent, upon the superintendent's request, concerning rehabilitation, payment of claims, continuance of coverage or the performance of other contractual obligations of an impaired or insolvent insurer.

J. The association shall have standing to appear or intervene before a court or agency in this state with jurisdiction over an impaired or insolvent insurer concerning which the association is or may become obligated pursuant to the Life and Health Insurance Guaranty Association Act or with jurisdiction over a person or property against which the association may have rights through subrogation or otherwise. Standing shall extend to all matters germane to the powers and duties of the association, including proposals for reinsuring, modifying or guaranteeing the policies or contracts of the impaired or insolvent insurer and the determination of the policies or contracts and contractual obligations. The association shall also have the right to appear or intervene before a court or agency in another state with jurisdiction over an impaired or insolvent insurer for which the association is or may become obligated or with jurisdiction over a person or property against whom the association may have rights through subrogation or otherwise.

K. The association shall have subrogation rights under the Life and Health Insurance Guaranty Association Act as follows:

(1) a person receiving benefits pursuant to the Life and Health Insurance Guaranty Association Act shall be deemed to have assigned the rights under, and any causes of action against any person for losses arising pursuant to, resulting from or otherwise relating to, the covered policy or contract to the association to the extent of the benefits received, whether the benefits are payments of or on account of contractual obligations, continuation of coverage or provision of substitute or alternative coverages. The association may require an assignment to it of those rights and causes of action by a payee, policy or contract owner, beneficiary, insured or annuitant as a condition precedent to the receipt of a right or benefit conferred upon the person;

(2) the subrogation rights of the association pursuant to this subsection shall have the same priority against the assets of the impaired or insolvent insurer as that possessed by the person entitled to receive benefits;

(3) in addition to Paragraphs (1) and (2) of this subsection, the association shall have all common law rights of subrogation and any other equitable or legal remedy that would have been available to the impaired or insolvent insurer or owner, beneficiary or payee of a policy or contract with respect to the policy or contracts;

(4) if Paragraph (1), (2) or (3) of this subsection is invalid or ineffective with respect to a person or claim for any reason, the amount payable by the association with respect to the related covered obligations shall be reduced by the amount realized by another person with respect to the person or claim that is attributable to the policies, or to the portion of the policies, covered by the association; and

(5) if the association has provided benefits with respect to a covered obligation and a person recovers amounts as to which the association has rights as described in this subsection, the person shall pay to the association the portion of the recovery attributable to the policies, or to the portion of the policies, covered by the association.

L. In addition to its other rights and powers, the association may:

(1) enter into contracts that are necessary or proper to carry out the provisions and purposes of the Life and Health Insurance Guaranty Association Act;

(2) sue or be sued, including taking legal actions necessary or proper to recover unpaid assessments pursuant to Section 59A-42-8 NMSA 1978 and to settle claims or potential claims against it;

(3) borrow money to effect the purposes of the Life and Health Insurance Guaranty Association Act. Notes or other evidence of indebtedness of the association not in default shall be legal investments for domestic insurers and may be carried as admitted assets;

(4) employ or retain those persons necessary or appropriate to handle the financial transactions of the association and to perform other functions as become necessary or proper;

(5) take legal action that may be necessary or appropriate to avoid or recover payment of improper claims;

(6) exercise, to the extent approved by the superintendent, the powers of a domestic life or health insurer, but in no case may the association issue insurance policies or annuity contracts other than those issued to perform its obligations pursuant to the Life and Health Insurance Guaranty Association Act;

(7) organize itself as a corporation or in other legal form permitted by the laws of this state;

(8) request information from a person seeking coverage from the association in order to aid the association in determining its obligations with respect to that person, and that person shall promptly comply with the request; and

(9) take other necessary or appropriate action to discharge its duties and obligations or to exercise its powers.

M. The association may join an organization of one or more other state associations with similar purposes to further the purposes and administer the powers and duties of the association.

N. The association may succeed to the rights and obligations of an insolvent insurer as follows:

(1) at any time within one hundred eighty days of the date of the order of liquidation, the association may elect to succeed to the rights and obligations of the ceding member insurer that relate to policies or annuities covered, in whole or in part, by the association, in each case under one or more reinsurance contracts entered into by the insolvent insurer and its reinsurers and selected by the association. The assumption shall be effective as of the date of the order of liquidation. The election shall be effected by the association or the national organization of life and health insurance guaranty associations on its behalf sending written notice, return receipt requested, to the affected reinsurers;

(2) to facilitate the earliest practicable decision about whether to assume any of the contracts of reinsurance, and in order to protect the financial position of the estate, the receiver and each reinsurer of the ceding member insurer shall make available, upon request, to the association or to the national organization of life and health insurance guaranty associations on its behalf, as soon as possible after commencement of formal delinquency proceedings:

(a) copies of in-force contracts of reinsurance and all related files and records relevant to the determination of whether those contracts should be assumed; and

(b) notices of defaults under the reinsurance contracts or a known event or condition that with the passage of time could become a default under the reinsurance contracts;

(3) the following shall apply to reinsurance contracts assumed by the association:

(a) the association shall be responsible for all unpaid premiums due under the reinsurance contracts for periods both before and after the date of the order of liquidation and shall be responsible for the performance of all other obligations to be performed after the date of the order of liquidation, in each case that relate to policies or annuities covered, in whole or in part, by the association. The association may charge policies or annuities covered in part by the association, through reasonable allocation methods, the costs for reinsurance in excess of the obligations of the association and shall provide notice and an accounting of these charges to the liquidator;

(b) the association shall be entitled to amounts payable by the reinsurer under the reinsurance contracts with respect to losses or events that occur in periods after the date of the order of liquidation and that relate to policies or annuities covered, in whole or in part, by the association, provided that, upon receipt of those amounts, the association shall be obliged to pay to the beneficiary under the policy or annuity on account of which the amounts were paid a portion of the amount equal to the lesser of: 1) the amount received by the association; and 2) the excess of the amount received by the association over the amount equal to the benefits paid by the association on account of the policy or annuity less the retention of the insurer applicable to the loss or event;

(c) within thirty days following the association's election, the association and each reinsurer under contracts assumed by the association shall calculate the net balance due to or from the association under each reinsurance contract as of the date of election with respect to policies or annuities covered, in whole or in part, by the association, which calculation shall give full credit to all items paid by either the insurer or its receiver or the reinsurer prior to the election date. The reinsurer shall pay the receiver amounts due for losses or events prior to the date of the order of liquidation, subject to a setoff for premiums unpaid for periods prior to that date, and the association or reinsurer shall pay any remaining balance due the other, in each case within five days of the completion of the calculation described in this subparagraph. A dispute over the amounts due to either the association or the reinsurer shall be resolved by arbitration pursuant to the terms of the affected reinsurance contracts or, if the contract contains no arbitration clause, as otherwise provided by law. If the receiver has received amounts due the association pursuant to Subparagraph (b) of this paragraph, the receiver shall remit those amounts to the association as promptly as practicable; and

(d) if the association or receiver, on the association's behalf, within sixty days of the election described in Subparagraph (c) of this paragraph, pays the unpaid premiums due for periods both before and after the date of election that relate to policies or annuities covered, in whole or in part, by the association, the reinsurer shall not be entitled to terminate the reinsurance contracts for failure to pay premiums insofar as the reinsurance contracts relate to policies or annuities covered, in whole or in part, by the association, and the reinsurer shall not be entitled to set off unpaid amounts due under other contracts, or unpaid amounts due from parties other than the association, against amounts due the association;

(4) during the period from the date of the order of liquidation, until the election date or, if the election does not occur, until one hundred eighty days after the date of the order of liquidation, neither the association nor the reinsurer shall have rights or obligations pursuant to reinsurance contracts that the association has the right to assume pursuant to Paragraphs (1), (2) and (3) of this subsection, whether for periods prior to or after the date of the order of liquidation, and the reinsurer, the receiver and the association shall, to the extent practicable, provide each other data and records reasonably requested; provided that once the association has elected to assume a reinsurance contract, the parties' rights and obligations shall be governed by Paragraphs (1), (2) and (3) of this subsection;

(5) if the association does not elect to assume a reinsurance contract by the election date pursuant to Paragraphs (1), (2) and (3) of this subsection, the association shall have no rights or obligations, in each case for periods both before and after the date of the order of liquidation, with respect to the reinsurance contract;

(6) when policies or annuities, or covered obligations with respect to those policies or annuities, are transferred to an assuming insurer, reinsurance on the policies or annuities may also be transferred by the association, in the case of contracts assumed pursuant to Paragraphs (1), (2) and (3) of this subsection, subject to the following:

(a) unless the reinsurer and the assuming insurer agree otherwise, the reinsurance contract transferred shall not cover new policies of insurance or annuities in addition to those transferred;

(b) the obligations described in Paragraphs (1), (2) and (3) of this subsection shall no longer apply with respect to matters arising after the effective date of the transfer; and

(c) notice shall be given in writing, return receipt requested, by the transferring party to the affected reinsurer not less than thirty days prior to the effective date of the transfer;

(7) the provisions of this subsection shall supersede the provisions of a law or of an affected reinsurance contract that provides for or requires a payment of reinsurance proceeds, on account of losses or events that occur in periods after the date of the order of liquidation, to the receiver of the insolvent insurer or another person. The receiver shall remain entitled to amounts payable by the reinsurer under the reinsurance contracts with respect to losses or events that occur in periods prior to the date of the order of liquidation, subject to applicable setoff provisions; and

(8) except as otherwise provided in this subsection, the provisions of this subsection shall not:

(a) alter or modify the terms and conditions of a reinsurance contract;

(b) abrogate or limit the rights of a reinsurer to claim that it is entitled to rescind a reinsurance contract;

(c) give a policyholder or beneficiary an independent cause of action against a reinsurer that is not otherwise set forth in the reinsurance contract;

(d) limit or affect the association's rights as a creditor of the estate against the assets of the estate; or

(e) apply to reinsurance contracts covering property or casualty risks.

O. The board may exercise reasonable business judgment to determine the means by which the association is to provide the benefits of the Life and Health Insurance Guaranty Association Act in an economical and efficient manner.

P. Where the association has arranged or offered to provide benefits to a covered person under a plan or arrangement that fulfills the association's obligations, the person shall not be entitled to benefits from the association in addition to or other than those provided under the plan or arrangement.

Q. Venue in a suit against the association arising pursuant to the Life and Health Insurance Guaranty Association Act shall be in Santa Fe county. The association shall not be required to give an appeal bond in an appeal that relates to a cause of action arising pursuant to the Life and Health Insurance Guaranty Association Act.

R. In carrying out its duties in connection with guaranteeing, assuming or reinsuring policies or contracts pursuant to Subsection A or B of this section, the association may, subject to approval of the receivership court, issue substitute coverage for a policy or contract that provides an interest rate, crediting rate or similar factor determined by use of an index or other external reference stated in the policy or contract employed in calculating returns or changes in value by issuing an alternative policy or contract in accordance with the following provisions:

(1) in lieu of the index or other external reference provided for in the original policy or contract, the alternative policy or contract provides for a fixed interest rate, payment of dividends with minimum guarantees or a different method for calculating interest or changes in value;

(2) there is no requirement for evidence of insurability, waiting period or other exclusion that would not have applied under the replaced policy or contract; and

(3) the alternative policy or contract is substantially similar to the replaced policy or contract in all other material terms.

History: Laws 1984, ch. 127, 756; repealed and reenacted by Laws 2012, ch. 9, 10.



Section 59A-42-8 - Assessments.

59A-42-8. Assessments.

A. For the purpose of providing the funds necessary to carry out the powers and duties of the association, the board shall assess the member insurers, separately for each account, at a time and for amounts as the board finds necessary. Assessments shall be due not less than thirty days after prior written notice to the member insurers and shall accrue interest at six percent a year on and after the due date.

B. There shall be two classes of assessments as follows:

(1) class A assessments shall be authorized and called for the purpose of meeting administrative and legal costs and other expenses. Class A assessments may be authorized and called whether or not related to a particular impaired or insolvent insurer; and

(2) class B assessments shall be authorized and called to the extent necessary to carry out the powers and duties of the association with regard to an impaired or an insolvent insurer.

C. The amount of a class A assessment shall be determined by the board and may be authorized and called on a pro rata or non-pro rata basis. If the class A assessment is authorized and called on a pro rata basis, the board may provide that it be credited against future class B assessments. The total of all non-pro rata assessments shall not exceed three hundred dollars ($300) per member insurer in one calendar year. The amount of a class B assessment shall be allocated for assessment purposes among the accounts pursuant to an allocation formula that may be based on the premiums or reserves of the impaired or insolvent insurer or another standard deemed by the board in its sole discretion as being fair and reasonable under the circumstances.

D. Class B assessments against member insurers for each account and subaccount shall be in the proportion that the premiums received on business in this state by each assessed member insurer on policies or contracts covered by each account for the three most recent calendar years for which information is available preceding the year in which the insurer became insolvent or, in the case of an assessment with respect to an impaired insurer, the three most recent calendar years for which information is available preceding the year in which the insurer became impaired, bears to premiums received on business in this state for those calendar years by all assessed member insurers.

E. Assessments for funds to meet the requirements of the association with respect to an impaired or insolvent insurer shall not be authorized or called until necessary to implement the purposes of the Life and Health Insurance Guaranty Association Act. Classification of assessments pursuant to Subsection B of this section and computation of assessments pursuant to Subsections C and D of this section shall be made with a reasonable degree of accuracy, recognizing that exact determinations may not always be possible. The association shall notify each member insurer of its anticipated pro rata share of an authorized assessment not yet called within one hundred eighty days after the assessment is authorized.

F. The association may abate or defer, in whole or in part, the assessment of a member insurer if, in the opinion of the board, payment of the assessment would endanger the ability of the member insurer to fulfill its contractual obligations. In the event an assessment against a member insurer is abated, or deferred in whole or in part, the amount by which the assessment is abated or deferred may be assessed against the other member insurers in a manner consistent with the basis for assessments set forth in this section. Once the conditions that caused a deferral have been removed or rectified, the member insurer shall pay all assessments that were deferred pursuant to a repayment plan approved by the association.

G. Subject to the provisions of Subsection H of this section, the total of all assessments authorized by the association with respect to a member insurer for each subaccount of the life insurance and annuity account and for the health insurance account shall not in one calendar year exceed two percent of that member insurer's average annual premiums received in this state on the policies and contracts covered by the subaccount or account during the three calendar years preceding the year in which the insurer became an impaired or insolvent insurer.

H. If two or more assessments are authorized in one calendar year with respect to insurers that become impaired or insolvent in different calendar years, the average annual premiums for purposes of the aggregate assessment percentage limitation referenced in Subsection G of this section shall be equal and limited to the higher of the three-year average annual premiums for the applicable subaccount or account as calculated pursuant to this section.

I. If the maximum assessment, together with the other assets of the association in an account, does not provide in one year in either account an amount sufficient to carry out the responsibilities of the association, the necessary additional funds shall be assessed as soon thereafter as permitted by the Life and Health Insurance Guaranty Association Act.

J. The board may provide in the plan of operation a method of allocating funds among claims, whether relating to one or more impaired or insolvent insurers, when the maximum assessment will be insufficient to cover anticipated claims.

K. If the maximum assessment for a subaccount of the life and annuity account in one year does not provide an amount sufficient to carry out the responsibilities of the association, then pursuant to Subsection D of this section, the board shall access the other subaccounts of the life insurance and annuity account for the necessary additional amount, subject to the maximum stated in Subsections G, H and I of this section.

L. The board may, by an equitable method as established in the plan of operation, refund to member insurers, in proportion to the contribution of each insurer to that account, the amount by which the assets of the account exceed the amount the board finds is necessary to carry out during the coming year the obligations of the association with regard to that account, including assets accruing from assignment, subrogation, net realized gains and income from investments. A reasonable amount may be retained in an account to provide funds for the continuing expenses of the association and for a future losses claim.

M. It shall be proper for a member insurer, in determining its premium rates and policyowner dividends as to any kind of insurance within the scope of the Life and Health Insurance Guaranty Association Act, to consider the amount reasonably necessary to meet its assessment obligations under that act.

N. The association shall issue to each insurer paying an assessment, other than a class A assessment, a certificate of contribution, in a form prescribed by the superintendent, for the amount of the assessment paid. All outstanding certificates shall be of equal dignity and priority without reference to amounts or dates of issue. A certificate of contribution may be shown by the insurer in its financial statement as an asset in that form and for that amount, if any, and period of time as the superintendent may approve.

O. A protest to an assessment shall occur as follows:

(1) a member insurer that wishes to protest all or part of an assessment shall pay when due the full amount of the assessment as set forth in the notice provided by the association. The payment shall be available to meet association obligations during the pendency of the protest or a subsequent appeal. Payment shall be accompanied by a statement in writing that the payment is made under protest and setting forth a brief statement of the grounds for the protest;

(2) within sixty days following the payment of an assessment under protest by a member insurer, the association shall notify the member insurer in writing of its determination with respect to the protest unless the association notifies the member insurer that additional time is required to resolve the issues raised by the protest;

(3) within thirty days after a final decision has been made, the association shall notify the protesting member insurer in writing of that final decision. Within sixty days of receipt of notice of the final decision, the protesting member insurer may appeal that final action to the superintendent;

(4) in the alternative to rendering a final decision with respect to a protest based on a question regarding the assessment base, the association may refer protests to the superintendent for a final decision, with or without a recommendation from the association; and

(5) if the protest or appeal on the assessment is upheld, the amount paid in error or excess shall be returned to the member company. Interest on a refund due a protesting member shall be paid at the rate actually earned by the association.

P. The association may request information of member insurers in order to aid in the exercise of its power pursuant to this section, and member insurers shall promptly comply with a request.

History: Laws 1984, ch. 127, 757; repealed and reenacted by Laws 2012, ch. 9, 11.



Section 59A-42-9 - Plan of operation.

59A-42-9. Plan of operation.

A. The association shall submit to the superintendent a plan of operation or amendments to the plan necessary or suitable to assure the fair, reasonable and equitable administration of the association. The plan of operation or amendments to the plan shall become effective upon approval in writing by the superintendent or on the thirty-first day after submission to the superintendent if it has not been disapproved within that time.

B. If the association fails to submit suitable amendments to the plan, the superintendent shall, after notice and hearing, promulgate reasonable rules necessary or advisable to effectuate the provisions of the Life and Health Insurance Guaranty Association Act. The rules shall continue in force until modified by the superintendent or superseded by amendments submitted by the association and approved by the superintendent.

C. All member insurers shall comply with the plan of operation.

D. The plan of operation shall include:

(1) procedures for handling the assets of the association;

(2) the amount and method of reimbursement for members of the board;

(3) the regular places and times for meetings, including telephone conference calls of the board;

(4) procedures for records to be kept of all financial transactions of the association, its agents and the board;

(5) procedures for selecting members of the board and submitting those selections for approval to the superintendent;

(6) additional procedures for assessments;

(7) additional provisions necessary or proper for the execution of the powers and duties of the association;

(8) procedures to remove a director for cause, including the case where a member insurer director becomes an impaired or insolvent insurer; and

(9) policies and procedures for addressing conflicts of interest.

E. The plan of operation may provide that the powers and duties of the association, except those provided in Paragraph (3) of Subsection L of Section 59A-42-7 NMSA 1978 and in Section 59A-42-8 NMSA 1978, may be delegated to a corporation, association or other organization that performs or will perform functions similar to those of the association, or its equivalent, in two or more states. That corporation, association or organization shall be reimbursed as a servicing facility would be reimbursed and shall be paid for its performance of other functions of the association. A delegation pursuant to this subsection shall take effect only with the approval of both the board and the superintendent, and may be made only to a corporation, association or organization that extends protection not substantially less favorable and effective than that provided by the Life and Health Insurance Guaranty Association Act.

History: Laws 1984, ch. 127, 758; 2012, ch. 9, 12.



Section 59A-42-10 - Duties and powers of the superintendent.

59A-42-10. Duties and powers of the superintendent.

A. The superintendent shall:

(1) notify the association of the existence of an insolvent insurer not later than three days after the superintendent receives notice of the determination of the insolvency;

(2) upon request of the board, provide the association with a statement of the premiums in this or another state of each member insurer; and

(3) when an impairment is declared and the amount of the impairment is determined, serve a demand upon the impaired insurer to make good the impairment within a reasonable time. Notice to the impaired insurer shall constitute notice to its shareholders, if any. The failure of the insurer to promptly comply with the demand shall not excuse the association from the performance of its powers and duties pursuant to the Life and Health Insurance Guaranty Association Act.

B. The superintendent may:

(1) suspend or revoke, after notice and hearing, the certificate of authority to transact insurance in this state of a member insurer that fails to pay an assessment when due or that fails to comply with the plan of operation. As an alternative, the superintendent may levy a fine on a member insurer that fails to pay an assessment when due. The fine shall not exceed five percent of the unpaid assessment a month, except that no fine shall be less than one hundred dollars ($l00) a month; and

(2) revoke the designation of a servicing facility if the superintendent finds that claims are being handled unsatisfactorily.

History: Laws 1984, ch. 127, 759; 2012, ch. 9, 13.



Section 59A-42-11 - Prevention of insolvencies.

59A-42-11. Prevention of insolvencies.

To aid in the detection and prevention of insurance insolvencies:

A. the superintendent shall:

(1) notify the superintendents in other states, within thirty days following the action taken or the date the action occurs, when the superintendent takes any of the following actions against a member insurer:

(a) revokes a license;

(b) suspends a license; or

(c) makes a formal order that the company restrict its premium writing, obtain additional contributions to surplus, withdraw from the state, reinsure all or a part of its business or increase capital, surplus or another account for the security of policy owners or creditors;

(2) report to the board when the superintendent has taken an action set forth in Paragraph (1) of this subsection or has received a report from another superintendent indicating that an action has been taken in another state. The report to the board shall contain all significant details of the action taken or of the report received from another superintendent;

(3) report to the board when the superintendent has reasonable cause to believe from an examination, whether completed or in process, of a member insurer that the insurer may be an impaired or insolvent insurer; and

(4) furnish to the board the national association of insurance commissioners' insurance regulatory information system ratios and listings of companies not included in the ratios developed by the national association of insurance commissioners. The board may use that information in carrying out its duties and responsibilities pursuant to this section. The report shall be kept confidential by the board until it is made public by the superintendent or other lawful authority;

B. the superintendent may seek the advice and recommendations of the board concerning a matter affecting the duties and responsibilities of the superintendent regarding the financial condition of member insurers and companies seeking admission to transact insurance business in this state; and

C. the board may, upon majority vote:

(1) notify the superintendent of information indicating that a member insurer may be an impaired or insolvent insurer;

(2) make reports and recommendations to the superintendent upon any matter germane to the solvency, liquidation, rehabilitation or conservation of a member insurer or germane to the solvency of a company seeking to do insurance business in this state. The reports and recommendations are not public documents; and

(3) make recommendations to the superintendent for the detection and prevention of insurers' insolvencies.

History: Laws 1984, ch. 127, 760; 2012, ch. 9, 14.



Section 59A-42-12 - Appeals.

59A-42-12. Appeals.

A. A member insurer may appeal to the superintendent from an action of the board by filing with the superintendent a notice of appeal within thirty days after that action.

B. A final order of the superintendent on appeal is subject to judicial review by an action in the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: Laws 1984, ch. 127, 761; 1998, ch. 55, 66; 1999, ch. 265, 69; 2012, ch. 9, 15.



Section 59A-42-13 - Miscellaneous provisions.

59A-42-13. Miscellaneous provisions.

A. The Life and Health Insurance Guaranty Association Act shall not be construed to reduce the liability for unpaid assessments of the insureds of an impaired or insolvent insurer operating under a plan with assessment liability.

B. Records shall be kept of all meetings of the board to discuss the activities of the association in carrying out its powers and duties. Records of the meetings with respect to an impaired or insolvent insurer shall be made public only upon the termination of a liquidation, rehabilitation or conservation proceeding involving the impaired or insolvent insurer, upon the termination of the insolvency of the insurer or upon the order of a court of competent jurisdiction. Nothing in this subsection limits the duty of the association to render the reports required by Section 59A-42-14 NMSA 1978.

C. For the purpose of carrying out its obligations, the association shall be deemed to be a creditor of the impaired or insolvent insurer to the extent of assets attributable to covered policies reduced by amounts to which the association is entitled as a subrogee pursuant to Subsection K of Section 59A-42-7 NMSA 1978. Assets of the impaired or insolvent insurer attributable to covered policies shall be used to continue all covered policies and pay all contractual obligations of the impaired or insolvent insurer. Assets attributable to covered policies, as used in this subsection, are that proportion of the assets that the reserves that should have been established for those policies bear to the reserves that should have been established for all policies of insurance written by the impaired or insolvent insurer.

D. As a creditor of the impaired or insolvent insurer and consistent with the Insurers Conservation, Rehabilitation and Liquidation Law [Chapter 59A, Article 41 NMSA 1978], the association and other similar associations shall be entitled to receive a disbursement of assets out of the marshaled assets, from time to time as the assets become available to reimburse it, as a credit against contractual obligations pursuant to the Life and Health Insurance Guaranty Association Act. If the liquidator has not, within one hundred twenty days of a final determination of insolvency of an insurer by the receivership court, made an application to the court for the approval of a proposal to disburse assets out of marshaled assets to guaranty associations having obligations because of the insolvency, the association shall be entitled to make application to the receivership court for approval of its own proposal to disburse these assets.

E. Prior to the termination of a liquidation, rehabilitation or conservation proceeding, the court may take into consideration the contributions of the respective parties, including the association, the shareholders and policy owners of the insolvent insurer and any other party with a bona fide interest, in making an equitable distribution of the ownership rights of the insolvent insurer. In such a determination, consideration shall be given to the welfare of the policy owners of the continuing or successor insurer.

F. No distribution to stockholders, if any, of an impaired or insolvent insurer shall be made until and unless the total amount of valid claims of the association with interest thereon for funds expended in carrying out its powers and duties with respect to the insurer has been fully recovered by the association.

History: Laws 1984, ch. 127, 762; 2012, ch. 9, 16.



Section 59A-42-14 - Examination of association; annual report.

59A-42-14. Examination of association; annual report.

The association is subject to examination and regulation by the superintendent. The board shall submit to the superintendent, not later than May l each year, a financial report for the preceding calendar year in form approved by the superintendent and a report of its activities during the preceding calendar year. Upon the request of a member insurer, the association shall provide the member insurer with a copy of the report.

History: Laws 1984, ch. 127, 763; 2012, ch. 9, 17.



Section 59A-42-15 - Immunity.

59A-42-15. Immunity.

There shall be no liability on the part of, and no cause of action shall arise against, a member insurer or its agents or employees, the association or its agents or employees, members of the board or the superintendent or the superintendent's representatives for an act or omission by them in the performance of their powers and duties pursuant to the Life and Health Insurance Guaranty Association Act. This immunity shall extend to the participation in an organization of one or more other state associations with similar purposes and to that organization and its agents or employees.

History: Laws 1984, ch. 127, 764; 2012, ch. 9, 18.



Section 59A-42-16 - Stay of proceedings; reopening default judgments.

59A-42-16. Stay of proceedings; reopening default judgments.

A proceeding in which an insolvent insurer is a party in a court in this state shall be stayed one hundred eighty days from the date an order of liquidation, rehabilitation or conservation is final to permit proper legal action by the association on matters germane to its powers or duties. As to a judgment under a decision, order, verdict or finding based on default, the association may apply to have the judgment set aside by the same court that made the judgment and shall be permitted to defend against the suit on the merits.

History: Laws 1984, ch. 127, 765; 2012, ch. 9, 19.



Section 59A-42-17 - Prohibited advertisement; notice to policy owners.

59A-42-17. Prohibited advertisement; notice to policy owners.

A. No person, including an insurer, agent or affiliate of an insurer, shall make, publish, disseminate, circulate or place before the public, or cause directly or indirectly to be made, published, disseminated, circulated or placed before the public, in a newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster, or over a radio station or television station, or in any other way, an advertisement, announcement or statement, written or oral, that uses the existence of the association for the purpose of sales, solicitation or inducement to purchase insurance covered by the Life and Health Insurance Guaranty Association Act. However, this subsection shall not apply to the association or any other entity that does not sell or solicit insurance.

B. Within one hundred eighty days of the effective date of this 2012 act, the association shall prepare a summary document describing the general purposes and current limitations of that act and complying with Subsection C of this section. The document shall be submitted to the superintendent for approval. At the expiration of the sixtieth day after the date on which the superintendent approves the document, an insurer shall not deliver a policy or contract to a policy or contract owner unless the summary document is delivered to the policy or contract owner at the time of delivery of the policy or contract. The document shall also be available upon request by a policy owner. The distribution, delivery or contents or interpretation of this document does not guarantee that either the policy or the contract or the owner of the policy or contract is covered in the event of the impairment or insolvency of a member insurer. The description document shall be revised by the association as amendments to the Life and Health Insurance Guaranty Association Act may require. Failure to receive this document does not give the policy owner, contract owner, certificate holder or insured greater rights than those stated in the Life and Health Insurance Guaranty Association Act.

C. The document prepared pursuant to Subsection B of this section shall contain a clear and conspicuous disclaimer on its face. The superintendent shall establish the form and content of the disclaimer. The disclaimer shall:

(1) state the name and address of the association and insurance department;

(2) prominently warn the policy or contract owner that the association may not cover the policy or, if coverage is available, that it will be subject to substantial limitations and exclusions and conditioned on continued residence in this state;

(3) state the types of policies for which guaranty funds will provide coverage;

(4) state that the insurer and its agents are prohibited by law from using the existence of the association for the purpose of sales, solicitation or inducement to purchase any form of insurance;

(5) state that the policy or contract owner should not rely on coverage pursuant to the Life and Health Insurance Guaranty Association Act when selecting an insurer;

(6) explain rights available and procedures for filing a complaint to allege a violation of the provisions of the Life and Health Insurance Guaranty Association Act; and

(7) provide other information as directed by the superintendent, including sources for information about the financial condition of insurers, provided that the information is not proprietary and is subject to disclosure pursuant to the Inspection of Public Records Act [Chapter 14, Article 2 NMSA 1978].

D. A member insurer shall retain evidence of compliance with Subsection B of this section for as long as the policy or contract for which the notice is given remains in effect.

History: Laws 2012, ch. 9, 20.






Article 42A - Provider Service Networks

Section 59A-42A-1 - Short title.

59A-42A-1. Short title.

Sections 1 through 10 [59A-42A-1 through 59A-42A-9 NMSA 1978] of this act may be cited as the "Provider Service Network Act".

History: Laws 1997, ch. 107, 1.



Section 59A-42A-2 - Definitions.

59A-42A-2. Definitions.

As used in the Provider Service Network Act:

A. "association" means the provider service network guaranty association;

B. "board" means the provider service network guaranty board;

C. "health care facility" means an institution providing health care services, including a hospital or other licensed inpatient center, an ambulatory surgical or treatment center, a skilled nursing center, a residential treatment center, a home health agency, a diagnostic, laboratory or imaging center and a rehabilitation or other therapeutic health setting;

D. "health care insurer" means a person that has a valid certificate of authority in good standing under the New Mexico Insurance Code to act as an insurer, health maintenance organization, nonprofit health care plan or prepaid dental plan;

E. "health care professional" means a physician or other health care practitioner, including a pharmacist, who is licensed, certified or otherwise authorized by the state to provide health care services consistent with state law;

F. "health care services" includes physical health services or community-based mental health or developmental disability services, including services for developmental delay;

G. "person" means an individual or other legal entity;

H. "provider" means a person that is licensed or otherwise authorized by the state to furnish health care services, including health care professionals and health care facilities; and

I. "provider service network" means two or more providers affiliated for the purpose of providing health care services on a capitated or similar prepaid, flat-fee basis.

History: Laws 1997, ch. 107, 2.



Section 59A-42A-3 - Provider service networks; insurance code applicability.

59A-42A-3. Provider service networks; insurance code applicability.

A. Except as provided otherwise in this section, a provider service network shall obtain and maintain a certificate of authority under the New Mexico Insurance Code.

B. A provider service network is not required to obtain or maintain a certificate of authority in connection with health care coverage for which the risk of loss is directly and fully underwritten by a health care insurer, subject to any applicable deductible, coinsurance or copayment provisions.

C. A provider service network that obtains and maintains a certificate of authority as a health care insurer may contract directly with government agencies to provide goods and services to persons receiving public assistance, including medicare and medicaid.

D. A provider service network that does not obtain or maintain a certificate of authority as a health care insurer may contract in appropriate circumstances, including membership and participation in the association, directly with government agencies to provide goods and services to persons receiving public assistance, including medicare and medicaid. The contract shall incorporate and be subject to specific financial, quality-of-service and consumer-protection standards that the contracting agency shall specify by regulation.

E. This section does not abrogate any other New Mexico Insurance Code requirements that may be applicable to provider service networks, including requirements relating to third-party administrators and examinations. This section does not bar or restrict the right of a provider service network to obtain and maintain a certificate of authority.

History: Laws 1997, ch. 107, 3.



Section 59A-42A-4 - Guaranty association and board; created; membership.

59A-42A-4. Guaranty association and board; created; membership.

A. The "provider service network guaranty association" is created as an independent public nonprofit corporation. The association's purpose is to guarantee health care services obligations of its members in the event of financial insolvency, bankruptcy or other inability or failure to perform based on financial difficulties. All provider service networks contracting to provide services to public assistance recipients pursuant to Subsection D of Section 3 [59A-42A-3 NMSA 1978] of the Provider Service Network Act shall organize and be members of the association. The association is not and shall not be deemed a governmental agency or instrumentality for any purpose.

B. The "provider service network guaranty board" is created. The board shall consist of the superintendent of insurance or his designee, who shall be a nonvoting, ex-officio member, and five voting members as follows:

(1) the secretary of human services or his designee;

(2) two representatives of the provider service network industry, who shall be appointed by majority vote of the association's members; and

(3) two representatives of the health insurance industry, who shall be appointed by majority vote of the association's members.

C. The association shall operate subject to the board's supervision and approval. The board is a state government entity for purposes of the Tort Claims Act [41-4-1 through 41-4-27 NMSA 1978].

D. The secretary of human services shall notify the superintendent of insurance and the association of each contract signed pursuant to Subsection D of Section 3 of the Provider Service Network Act.

E. The superintendent of insurance shall give notice at least sixty days before the proposed effective date of the first contract entered into pursuant to Subsection D of Section 3 of the Provider Service Network Act, to each provider service network so contracting, stating the time and place of the association's initial organizational meeting.

F. At the organizational meeting and at all successive meetings, each association member shall be entitled to one vote. At the organizational meeting and any subsequent meeting at which board members are to be appointed, the association members shall elect the appointive board members by majority vote. At the organizational meeting, the members shall instruct the board concerning preparation of a proposed plan of operation for the association.

G. Appointive board members shall have initial terms of three years or less, staggered so that the term of at least one such board member expires on June 30 of each year. Following the initial terms, appointive board members shall have three-year terms. When a vacancy occurs in the position of an appointive board member, the remaining board members shall appoint a successor who meets the required qualifications for that position for the balance of the unexpired term. Board members may be reimbursed by the association as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] but shall receive no other compensation, perquisite or allowance.

History: Laws 1997, ch. 107, 4.



Section 59A-42A-5 - Plan of operation.

59A-42A-5. Plan of operation.

A. The board shall submit to the superintendent of insurance for approval a plan of operation and any subsequent amendments necessary or suitable to assure proper and fair operation of the association.

B. After notice and hearing, the superintendent of insurance shall approve or disapprove the plan of operation or any subsequent amendments. The superintendent shall approve the plan or an amendment only if he finds that it provides for administering the association on a fair, reasonable and equitable basis and for sharing the association's losses on an equitable basis. The plan of operation or amendment shall become effective upon the superintendent's written approval.

C. If the board fails to submit a plan of operation satisfactory to the superintendent of insurance within ninety days after the initial board is appointed or fails in a timely manner to submit any amendment the superintendent deems necessary at any time thereafter, the superintendent shall adopt and promulgate such plan of operation or amendment by rule. Any such rule shall continue in force until the superintendent modifies it or approves a plan of operation or an amendment submitted by the board that he deems to supersede the rule.

D. The plan of operation submitted to the superintendent of insurance shall:

(1) establish procedures for handling and accounting of the association's money, other assets and property;

(2) provide for payment of claims or provision of alternative health care services to public assistance recipients;

(3) establish regular times and places for board meetings;

(4) establish procedures for records to be kept of all financial transactions and for annual fiscal reporting to the superintendent;

(5) establish procedures for the determination and collection of assessments from members to pay claims or to provide alternative health care services and administrative expenses incurred or estimated to be incurred during the period for which the assessment is made;

(6) establish penalties for nonpayment or late payment of assessments; and

(7) contain any additional provisions necessary and proper for the execution of the association's powers and duties.

History: Laws 1997, ch. 107, 5.



Section 59A-42A-6 - Board; powers and duties.

59A-42A-6. Board; powers and duties.

The board has the power and authority to:

A. enter into contracts necessary or proper to carry out the provisions and purposes of the Provider Service Network Act, including contracts with independent contractors for the performance of the association's administrative functions;

B. sue or be sued;

C. determine and pay the association's obligations, including its obligation to pay claims or to provide alternative health care services to public assistance recipients on behalf of an insolvent or financially troubled provider service network;

D. borrow money to satisfy the association's obligations;

E. assess association members in accordance with the provisions of the Provider Service Network Act and make initial and interim assessments as may be reasonable and necessary for organizational or interim operating expenses. Interim expense assessments shall be credited as offsets against any regular assessments due following the close of the calendar year;

F. recoup expenditures on behalf of an insolvent or financially troubled provider service network from that provider service network or any other available source, including a governmental agency, and be subrogated to that provider service network's rights to payment to the extent of such expenditures;

G. employ or contract with appropriate legal, actuarial, clerical and other personnel as necessary to provide assistance in the operation of the association;

H. conduct periodic audits to assure the general accuracy of the financial data submitted to the association. The board shall cause the association to undergo an annual audit on a calendar-year basis of its financial records and operations by an independent certified public accountant;

I. take all other actions, whether like or unlike the foregoing, necessary or appropriate to carry out the board's or the association's duties;

J. reinsure any or all of the risk of the association; and

K. assess each original and new provider service network an initial administrative fee of five thousand dollars ($5,000) times the number of providers in the provider service network. If a provider service network adds new members to increase the number of providers, then that provider service network shall pay an additional administrative fee of five thousand dollars ($5,000) for each additional provider. An employee of a provider shall not be used in computing the administrative fee due under this subsection.

History: Laws 1997, ch. 107, 6.



Section 59A-42A-7 - Examination; annual statement.

59A-42A-7. Examination; annual statement.

A. The association is subject to and responsible to pay the cost of examination by the superintendent on a periodic basis, pursuant to Chapter 59A, Article 4 NMSA 1978.

B. Not later than March 1 of each year, the board shall submit to the superintendent an annual statement in accordance with the requirements of Section 59A-5-29 NMSA 1978 and a risk-based capital report in accordance with the requirements of Section 59A-5A-3 NMSA 1978.

History: Laws 1997, ch. 107, 7; 2014, ch. 59, 50.



Section 59A-42A-8 - Assessments; fund created.

59A-42A-8. Assessments; fund created.

A. The "provider service network guarantee fund" is created in the state treasury. The fund shall be administered by the board and money in the fund is appropriated to the board to carry out the provisions of the Provider Service Network Act. Money in the fund shall be invested by the state treasurer as other state funds are invested; provided that interest on the fund shall be credited to the fund. Any unexpended or unencumbered balance remaining in the fund at the end of any fiscal year shall not revert.

B. The secretary of human services shall report to the board within thirty days of the close of each calendar quarter the amounts paid each member for services to public assistance recipients during that calendar quarter.

C. The proportion of participation of each member shall be determined annually by the board based on the secretary of human services' report, together with members' annual statements and other reports deemed necessary by the board.

D. The assessment for each member shall be determined by multiplying the member's income from services to public assistance recipients pursuant to Subsection D of Section 3 [59A-42A-3 NMSA 1978] of the Provider Service Network Act for the preceding calendar quarter by a percentage set by the board not to exceed five percent.

E. The board shall notify each member of the amount of the assessment within forty-five days of the close of a calendar quarter. The member shall pay the assessment within sixty days of the close of a calendar quarter.

F. The board may abate or defer, in whole or in part, the assessment of a member if, in the opinion of the board, payment of the assessment would endanger the ability of the member to fulfill its contractual obligations. In the event an assessment against a member is abated or deferred in whole or in part, the amount by which such assessment is abated or deferred may be assessed against the other members in a manner consistent with the basis for assessments set forth in Subsection A of this section. The member receiving the abatement or deferment shall remain liable to the association for the deficiency for four years.

G. If assessments exceed actual expenses in any year, the excess shall be held at interest and used by the board to offset future expenses. Any deficit incurred shall be recouped by assessments apportioned among the association's members pursuant to the assessment formula provided by Subsection D of this section.

H. If it appears that the maximum assessment available, together with unencumbered money and other assets, will be insufficient in any year to make all necessary payments, the association's obligations shall be paid pro rata. The unpaid portion shall be paid as soon as additional assessment proceeds or other assets become available. Notwithstanding the foregoing, the association may pay its obligations in any order it deems reasonable.

History: Laws 1997, ch. 107, 8.



Section 59A-42A-9 - Notification to pay claims or provide services.

59A-42A-9. Notification to pay claims or provide services.

A. The association shall be liable to pay claims or to provide alternative health care services for insolvent or financially troubled members who are not fulfilling obligations to provide such services to public assistance recipients under contracts pursuant to Subsection D of Section 3 [59A-42A-3 NMSA 1978] of the Provider Service Network Act. The association's obligation shall commence on the date the secretary of human services gives the association notice that a member is failing, because of insolvency or financial difficulties, to provide some or all of such services.

B. Nothing [in] the Provider Service Network Act shall be deemed to authorize or obligate the association to pay or otherwise assume any obligation of a provider service network prior to the date of notification, or any obligation thereafter other than the obligation to provide services to public assistance recipients under a contract pursuant to Subsection D of Section 3 of the Provider Service Network Act. In no event shall the association be liable to the creditors of a provider service network.

History: Laws 1997, ch. 107, 9.






Article 43 - Property and Casualty Insurance Guaranty Fund

Section 59A-43-1 - Short title.

59A-43-1. Short title.

This article [Chapter 59A, Article 43 NMSA 1978] may be cited as the "Property and Casualty Insurance Guaranty Law".

History: Laws 1984, ch. 127, 767.



Section 59A-43-2 - Purpose.

59A-43-2. Purpose.

The purpose of this article is to provide a mechanism for payment of covered claims under certain insurance policies to avoid excessive delay in payment and financial loss to claimants or policyholders because of insolvency of an insurer, to assist in detection and prevention of insurer insolvencies and provide an association to assess the cost of such protection among insurers.

History: Laws 1984, ch. 127, 768.



Section 59A-43-3 - Scope.

59A-43-3. Scope.

A. This article applies to all kinds of direct insurance except life, health, annuities, title guaranty, surety (other than fidelity), credit, mortgage guaranty, ocean marine, surplus line and other coverages written by insurers other than authorized insurers or written by Mexican casualty insurers pursuant to Article 40 [Chapter 59A, Article 40 NMSA 1978] of the Insurance Code.

B. This article also does not apply as to motor club coverages or services nor as to any coverage issued by any person not organized under laws providing expressly for formation of insurers nor engaged in business as such an insurer.

History: Laws 1984, ch. 127, 769.



Section 59A-43-4 - Definitions.

59A-43-4. Definitions.

As used in Chapter 59A, Article 43 NMSA 1978:

A. "account" means any one of the three accounts created by Section 59A-43-5 NMSA 1978;

B. "association" means the insurance guaranty association;

C. "covered claims" means an unpaid claim of an insured or of a liability claimant in excess of twenty-five dollars ($25.00), including one for unearned premiums, that arises out of and within the coverage and not in excess of the applicable limits of an insurance policy to which Chapter 59A, Article 43 NMSA 1978 applies, issued by an insurer authorized to transact insurance in this state, if such insurer becomes an insolvent insurer after April 4, 1973; and

(1) the liability claimant or insured is a resident of this state at the time of the insured event; or

(2) the property from which the claim arises is permanently located in this state.

Subject to policy limits if lower, individual "covered claims" shall be limited to one hundred thousand dollars ($100,000) and shall not include any amount in excess of one hundred thousand dollars ($100,000), and the total amount of covered claims which may be asserted by any claimant, including also covered claims brought by any party on behalf of such claimant or as a result of injuries to such claimant shall not exceed one hundred thousand dollars ($100,000) per occurrence; except that the association shall pay the full amount of any covered claim arising under a workmen's compensation policy and that the superintendent may set a higher limit by regulation. "Covered claim" shall not include any amount due any reinsurer, insurer, insurance pool or underwriting association, as subrogation recoveries or otherwise; provided, that a claim for any such amount, asserted against a person insured under a policy issued by an insurer which has become an insolvent insurer, which if it were not a claim by or for the benefit of a reinsurer, insurer, insurance pool or underwriting association would be a "covered claim," may be filed directly with the receiver of the insolvent insurer, but in no event may any such claim be asserted in any legal action against the insured of such insolvent insurer. Covered claim shall not include any amount of an unpaid claim paid to an insured or liability claimant of an insolvent insurer by any person, including but not limited to an agent or broker whether or not an assignment is taken by such person, agent or broker. Covered claim shall not include supplementary payment obligations, including but not limited to adjustment fees and expenses, attorneys' fees and expenses, court costs, interest and bond premiums incurred prior to the determination that an insurer is an insolvent insurer;

D. "insolvent insurer" means:

(1) an insurer licensed to transact business in this state, either at the time the policy was issued or when the insured event occurred, and

(2) against which an order of liquidation with a finding of insolvency has been entered after the effective date of the Insurance Code by a court of competent jurisdiction in the insurer's state of domicile, or of this state under the provisions of Section 59A-41-30 NMSA 1978, and which order of liquidation has not been stayed or been the subject of a writ of supersedeas or other comparable order;

E. "member insurer" means any person who:

(1) writes any kind of insurance to which Chapter 59A, Article 43 NMSA 1978 applies, including the exchange of reciprocal or inter-insurance contracts; and

(2) is authorized to transact insurance in this state;

F. "net direct written premiums" means direct gross premiums written in this state on insurance policies to which Chapter 59A, Article 43 NMSA 1978 applies, less return premiums thereon and dividends paid or credited to policyholders on the direct business. Net direct written premiums do not include premiums on contracts between insurers or reinsurers;

G. "person" means any individual, corporation, partnership, association or voluntary organization; and

H. "authorized to transact insurance" means that the insurer is an "authorized insurer" as defined in Section 59A-1-8 NMSA 1978.

History: Laws 1984, ch. 127, 770; 1989, ch. 91, 1.



Section 59A-43-5 - Organization of association.

59A-43-5. Organization of association.

All member insurers shall remain members of the association as a condition of their authority to transact insurance in this state. The association may take any appropriate form of legal entity available under the laws of this state and approved by the superintendent. For purposes of administration and assessment, the association shall be divided into three (3) separate accounts:

A. the workmen's compensation insurance account;

B. the automobile insurance account; and

C. the account for all other insurance to which this article applies.

History: Laws 1984, ch. 127, 771.



Section 59A-43-6 - Board of directors.

59A-43-6. Board of directors.

A. The board of directors of the association shall consist of not less than five (5) nor more than nine (9) persons serving terms as established in the plan of operation. The members of the board shall be selected by member insurers subject to the approval of the superintendent. Vacancies on the board shall be filled for the remaining period of the term by a majority vote of the remaining board members, subject to the approval of the superintendent.

B. In approving selections to the board, the superintendent shall consider among other things whether all member insurers are fairly represented.

C. Members of the board of directors may be reimbursed from the assets of the association for expenses incurred by them as members of the board of directors.

History: Laws 1984, ch. 127, 772.



Section 59A-43-7 - Powers and duties of the association.

59A-43-7. Powers and duties of the association.

A. The association shall:

(1) be obligated to the extent of the covered claims existing prior to the determination of insolvency and arising within thirty (30) days after the determination, or before the insured replaces the policy or causes its cancellation. In no event shall the association be obligated to a policyholder or claimant in an amount in excess of the obligation of the insolvent insurer under the policy from which the claim arises;

(2) be deemed the insurer to the extent of its obligation on the covered claims and to such extent shall have all rights, duties and obligations of the insolvent insurer as if the insurer had not become insolvent;

(3) allocate claims paid and expenses incurred among the three (3) accounts separately, and assess member insurers separately for each account, amounts necessary to pay the obligation of the association under Paragraph (1) of this subsection subsequent to an insolvency, expenses of handling claims, the cost of examinations and other expenses authorized by this article. The assessments of each member insurer shall be in the proportion that the net direct written premiums of the member insurer for the calendar year preceding the assessment on the kinds of insurance in the account bears to the net direct written premiums of all member insurers for the calendar year preceding the assessment on the kinds of insurance in the account. Each member insurer shall be notified of the assessment not later than thirty (30) days before it is due. No member insurer may be assessed in any year on any account an amount greater than two percent of that member insurer's net direct written premiums for the preceding calendar year on the kinds of insurance in the account. If the maximum assessment, together with the other assets of the association in any account, does not provide in any one year, in any account, an amount sufficient to make all necessary payments from that account, the funds available may be prorated and the unpaid portion shall be paid as soon thereafter as funds become available. The association shall pay claims in any order which it may deem reasonable, including the payment of claims as such are received from the claimants or in groups or categories of claims. The association may exempt or defer, in whole or in part, the assessment of any member insurer if the assessment would cause the member insurer's financial statement to reflect amounts of capital or surplus less than the minimum amounts required for a certificate of authority by any jurisdiction in which the member insurer is authorized to transact insurance. Each member insurer serving as a servicing facility may set off against any assessment any authorized payments made on covered claims and expenses incurred in the payment of the claims by such member insurer if they are chargeable to the account for which the assessment is made;

(4) investigate claims brought against the association and adjust, compromise, settle and pay covered claims to the extent of the association's obligation and deny all other claims and may review settlements, releases and judgments to which the insolvent insurer or its insureds were parties to determine the extent to which such settlements, releases and judgments may be properly contested;

(5) notify persons as the superintendent directs under Paragraph 1 of Subsection B of Section 775 [59A-43-9 NMSA 1978] of this article;

(6) handle claims through its employees or through one or more insurers or other persons designated as servicing facilities. Designation of a servicing facility is subject to the approval of the superintendent, but the designation of such insurer may be declined by the member insurer; and

(7) reimburse each servicing facility for obligations of the association paid by the facility and for expenses incurred by the facility while handling claims on behalf of the association and shall pay the other expenses of the association authorized by this article.

B. The association may:

(1) employ or retain persons necessary to handle claims and perform other duties of the association. Though not a covered claim as defined in Paragraph C of Section 770 [59A-43-4 NMSA 1978] of this article, the association may, if it determines it necessary to the settlement and disposition of claims, pay adjustment fees and expenses, and attorney's fees and expenses incurred prior to the determination that an insurer is an insolvent insurer;

(2) borrow funds necessary to effect the purpose of this article in accordance with the plan of operation;

(3) sue or be sued and intervene in any court having jurisdiction over an insolvent insurer;

(4) negotiate and become a party to contracts necessary to carry out the purpose of this article;

(5) perform other acts necessary or proper to effectuate the purpose of this article; and

(6) refund to the member insurers in proportion to the contribution of each member insurer to that account that amount by which the assets of the account exceed the liabilities if, at the end of any calendar year, the board of directors finds that the assets of the association in any account exceed the liabilities of that account as estimated by the board of directors for the coming year.

History: Laws 1984, ch. 127, 773.



Section 59A-43-8 - Plan of operation.

59A-43-8. Plan of operation.

A. The association shall submit to the superintendent a plan of operation and any amendments thereto necessary or suitable to assure the fair, reasonable and equitable administration of the association. The plan of operation and any amendments thereto shall become effective upon approval in writing by the superintendent. If at any time the association fails to submit suitable amendments to the plan, the superintendent shall, after notice and hearing, adopt rules necessary or advisable to effectuate the provisions of this article. The rules shall continue in force until modified by the superintendent or superseded by a plan or amendments submitted by the association and approved by the superintendent.

B. All member insurers shall comply with the plan of operation.

C. The plan of operation, among other things, shall establish all procedures for conducting the business of the association, for handling its assets, for receiving claims, for keeping records and for the conduct of other activities necessary for execution of the powers and duties of the association.

D. The plan of operation may provide that any or all powers and duties of the association, except those under Paragraph (3) of Subsection A and Paragraph (2) of Subsection B of Section 773 [59A-43-7 NMSA 1978] of this article, are delegated to a corporation, association or other organization which performs or will perform functions similar to those of the association, or its equivalent, in two (2) or more states. Such a corporation, association or organization shall be reimbursed as a servicing facility would be reimbursed and shall be paid for its performance of any other functions of the association. A delegation under this subsection shall take effect only with the approval of both the board of directors and the superintendent, and may be made only to a corporation, association or organization which extends protection not substantially less favorable and effective than that provided by this article.

History: Laws 1984, ch. 127, 774.



Section 59A-43-9 - Duties and powers of superintendent.

59A-43-9. Duties and powers of superintendent.

A. The superintendent shall:

(1) serve on the association a copy of any complaint seeking an order of liquidation with a finding of insolvency against a member insurer at the same time that such complaint is filed with a court of competent jurisdiction;

(2) notify the association of the existence of an insolvent insurer not later than three (3) days after he receives notice of the determination of the insolvency; and

(3) upon request of the board of directors, provide the association with a statement of the net direct written premiums of each member insurer.

B. The superintendent may:

(1) require that the association, and agents of the insurer in New Mexico as to policyholders of the insurer in this state, notify the insureds of the insolvent insurer and any other interested parties of the determination of insolvency and of their rights under this article. Such notification shall be by mail at their last known address, where available, but if sufficient information for notification by mail is not available, notice by publication in a newspaper of general circulation shall be sufficient;

(2) suspend or revoke, after notice and hearing, the certificate of authority to transact insurance in this state of any member insurer which fails to pay an assessment when due or fails to comply with the plan of operation. As an alternative, the superintendent may levy a civil penalty on any member insurer which fails to pay an assessment when due. The civil penalty shall not exceed five percent of the unpaid assessment per month, except that no civil penalty shall be less than one hundred dollars ($100) a month; and

(3) revoke the designation of any servicing facility if he finds claims are being handled unsatisfactorily.

History: Laws 1984, ch. 127, 775.



Section 59A-43-10 - Effect of paid claims.

59A-43-10. Effect of paid claims.

A. Any person recovering under Chapter 59A, Article 43 NMSA 1978 shall be deemed to have assigned his rights under the policy to the association to the extent of his recovery from the association. Every insured or claimant seeking the protection of that article shall cooperate with the association to the same extent as he would have been required to cooperate with the insolvent insurer. The association shall have no cause of action against the insured of the insolvent insurer for any sums it has paid out except such causes of action as the insolvent insurer would have had if such sums had been paid by the insolvent insurer. In the case of an insolvent insurer operating on a plan with assessment liability, payments of claims of the association do not operate to reduce the liability of the insured to the receiver, liquidator or statutory successor for unpaid assessments.

B. The receiver, liquidator or statutory successor of an insolvent insurer is bound by settlements of covered claims by the association or a similar organization in another state. The association may make application to the court for reimbursement of such claims and expenses and upon proper application the court shall order appropriate disbursements to be made in accordance with the provisions of Chapter 59A, Article 41 NMSA 1978 in effect at the time the application is acted upon by the court.

C. The association shall, within the time set by the receivership court, file with the receiver or liquidator of the insolvent insurer, statements of the covered claims paid by the association and estimates of anticipated claims on the association.

History: Laws 1984, ch. 127, 776; 1993, ch. 320, 101.



Section 59A-43-11 - Nonduplication of recovery.

59A-43-11. Nonduplication of recovery.

A. Any person having a claim against any insurer under any provision in an insurance policy including but not limited to uninsured motorist coverage other than a policy of an insolvent insurer which is also a covered claim, shall be required to exhaust first his rights under the policy. An insured of an insolvent insurer and possessing no other insurance coverage applicable to a specific claim shall be deemed to be "uninsured" for uninsured motorist coverage purposes. Any amount payable on a covered claim under this article shall be reduced by the amount of any recovery available under such insurance policy. No action against an insured of an insolvent insurer shall be tried prior to the exhaustion of all other available sources of recovery.

B. Any person having a claim which may be recovered under more than one insurance guaranty association or its equivalent shall seek recovery first from the association of the place of residence of the insured except that, if it is a first party claim for damage to property with a permanent location, he shall seek recovery first from the association of the location of the property, and, if it is a workmen's compensation claim, he shall seek recovery first from the association of the residence of the claimant. Any recovery under this article shall be reduced by the amount of recovery from any other insurance guaranty association or its equivalent.

History: Laws 1984, ch. 127, 777.



Section 59A-43-12 - Prevention of insolvencies.

59A-43-12. Prevention of insolvencies.

To aid in the detection and prevention of insurance insolvencies:

A. the board of directors shall, upon majority vote, notify the superintendent of any information indicating any member insurer may be insolvent or in a financial condition hazardous to the policyholders or the public;

B. the board of directors may, upon majority vote, request that the superintendent order an examination of any member insurer which the board in good faith believes may be in a financial condition hazardous to the policyholders or the public. Within thirty (30) days of the receipt of such request, the superintendent shall begin the examination. The examination may be conducted as a national association of insurance commissioners examination or may be conducted by persons designated by the superintendent. The cost of the examination shall be paid by the association and the examination report shall be treated as are other examination reports. In no event shall the examination report be released to the board of directors prior to its release to the public, but this does not preclude the superintendent from complying with Subsection C of this section. The superintendent shall notify the board of directors when the examination is completed. The request for an examination shall be kept on file by the superintendent but it shall not be open to public inspection prior to the release of the examination report to the public;

C. the superintendent shall report to the board of directors when he has reasonable cause to believe that any member insurer examined or being examined at the request of the board of directors may be insolvent or in a financial condition hazardous to the policyholders or the public;

D. the board of directors may, upon majority vote, make reports and recommendations to the superintendent upon any matter germane to the solvency, liquidation, rehabilitation or conservation of any member insurer. Such reports and recommendations shall not be considered public documents;

E. the board of directors may, upon majority vote, make recommendations to the superintendent for the detection and prevention of insurers' insolvencies; and

F. the board of directors shall, at the conclusion of any insurance insolvency in which the association was obligated to pay covered claims, prepare a report on the history and causes of the insolvency based on information available to the association and submit such report to the superintendent.

History: Laws 1984, ch. 127, 778.



Section 59A-43-13 - Examination of association; financial reports.

59A-43-13. Examination of association; financial reports.

The association is subject to examination and regulation by the superintendent. The board of directors shall submit, not later than June 30 each year, a financial report for the preceding calendar year in a form approved by the superintendent.

History: Laws 1984, ch. 127, 779.



Section 59A-43-14 - Appeals.

59A-43-14. Appeals.

A. A claimant whose claim is denied in whole or in part by the association may, pursuant to Chapter 59A, Article 43 NMSA 1978, request the receivership court to review the decision of the association. A request for review shall be filed within thirty days of the denial. The receivership court shall have jurisdiction of all claims and the decision of the court shall be binding on both the claimant and the association.

B. A member insurer may appeal to the superintendent from an action of the board of directors of the association by filing with the superintendent a notice of appeal within thirty days after the action appealed from.

C. A final order of the superintendent on appeal is subject to judicial review by an action in the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: Laws 1984, ch. 127, 780; 1998, ch. 55, 67; 1999, ch. 265, 70.



Section 59A-43-15 - Recognition of assessment in rates.

59A-43-15. Recognition of assessment in rates.

The rates and premiums charged for insurance policies to which this article apply [applies] shall include amounts sufficient to recoup a sum equal to the amounts paid to the association by the member insurer, less any amounts returned to the member insurer by the association, and such rates shall not be deemed excessive because they contain an amount reasonably calculated to recoup assessments paid by the member insurer.

History: Laws 1984, ch. 127, 781.



Section 59A-43-16 - Immunity.

59A-43-16. Immunity.

There shall be no liability on the part of and no cause of action of any nature shall arise against, any member insurer, the association or its agents or employees, the board of directors or the superintendent or his representative for any action taken by them in the performance of their powers and duties under this article. The meetings, activites [activities], recommendations and decisions of the board of directors of the association as required or permitted in this article shall not be open to public inspection, nor considered public documents, nor subject to Sections 10-15-1 through 10-15-4 NMSA 1978.

History: Laws 1984, ch. 127, 782.



Section 59A-43-17 - Stay of proceedings; reopening of default judgments.

59A-43-17. Stay of proceedings; reopening of default judgments.

All proceedings in which the insolvent insurer is a party or is obligated to defend a party in any court in this state shall be stayed for not to exceed six (6) months from the date the insolvency is determined to permit proper defense by the association of all pending causes of action. As to any covered claims arising from a judgment under any decision, verdict or finding based on the default of the insolvent insurer or its failure to defend an insured, the association either on its own behalf or on behalf of the insured may apply to have the judgment, order, decision, verdict or finding set aside by the same court or administrator that made it and may defend against the claim on the merits.

History: Laws 1984, ch. 127, 783.



Section 59A-43-18 - Termination; distribution of funds.

59A-43-18. Termination; distribution of funds.

A. The superintendent shall by order terminate the operation of the association as to any kind of insurance covered by this article with respect to which he has found, after hearing, that there is in effect a statutory or voluntary plan which:

(1) is a permanent plan which is adequately funded or for which adequate funding is provided; and

(2) extends, or will extend to the New Mexico policyholders and residents protection and benefits with respect to insolvent insurers not substantially less favorable and effective to the policyholders and residents than the protection and benefits provided with respect to such kinds of insurance under this article.

B. The superintendent shall by the same order authorize discontinuance of future payments by insurers to the association with respect to the same kinds of insurance, but assessments and payments shall continue, as necessary, to liquidate covered claims of insurers adjudged insolvent prior to the order and the related expenses not covered by the other plan.

C. If operation of the association is terminated as to all kinds of insurance otherwise within its scope, the association, as soon as possible thereafter, shall distribute the balance of money and assets remaining, after discharge of the functions of the association, with respect to prior insurer insolvencies not covered by another plan, together with related expenses, to the insurers which are then writing in this state policies of the kinds of insurance covered by this article and which had made payments to the association, pro rata upon the basis of the aggregate of such payments made by the respective insurers during the period of five (5) years next preceding the date of the order. Upon completion of the distribution with respect to all of the kinds of insurance covered by this article, this shall be deemed to have expired.

History: Laws 1984, ch. 127, 784.






Article 44 - Fraternal Benefit Societies

Section 59A-44-1 - Fraternal benefit societies.

59A-44-1. Fraternal benefit societies.

Any incorporated society, order or supreme lodge, without capital stock, including one exempted under the provisions of Paragraph (2) of Subsection A of Section 59A-44-40 NMSA 1978, whether incorporated or not, conducted solely for the benefit of its members and their beneficiaries and not for profit, operated on a lodge system with ritualistic form of work, having a representative form of government, and which provides benefits in accordance with Chapter 59A, Article 44 NMSA 1978, is hereby declared to be a fraternal benefit society.

History: 1978 Comp., 59A-44-1, enacted by Laws 1989, ch. 388, 1.



Section 59A-44-2 - Lodge system.

59A-44-2. Lodge system.

A. A society is operating on the lodge system if it has a supreme governing body and subordinate lodges into which members are elected, initiated or admitted in accordance with its laws, rules and ritual. Subordinate lodges shall be required by the laws of the society to hold regular meetings at least once in each month in furtherance of the purposes of the society.

B. A society may, at its option, organize and operate lodges for children under the minimum age for adult membership. Membership and initiation in local lodges shall not be required of such children, nor shall they have a voice or vote in the management of the society.

History: 1978 Comp., 59A-44-2, enacted by Laws 1989, ch. 388, 2.



Section 59A-44-3 - Representative form of government.

59A-44-3. Representative form of government.

A society has a representative form of government when:

A. it has a supreme governing body constituted as:

(1) an assembly composed of delegates elected directly by the members or at intermediate assemblies or conventions of members or their representatives, together with other delegates as may be prescribed in the society's laws. A society may provide for election of delegates by mail. The elected delegates shall constitute a majority in number and shall not have less than two-thirds of the votes and not less than the number of votes required to amend the society's laws. The assembly shall be elected and shall meet at least once every four years and shall elect a board of directors to conduct the business of the society between meetings of the assembly. Vacancies on the board of directors between elections may be filled in the manner prescribed by the society's laws; or

(2) a board composed of persons elected by the members, either directly or by their representatives in intermediate assemblies, and any other persons prescribed in the society's laws. A society may provide for election of the board by mail. Each term of a board member shall not exceed four years. Vacancies on the board between elections shall be filled in the manner prescribed by the society's laws. Those persons elected to the board shall constitute a majority in number and not less than the number of votes required to amend the society's laws. A person filling the unexpired term of an elected board member shall be considered to be an elected member. The board shall meet at least quarterly to conduct the business of the society;

B. the officers of the society are elected either by the supreme governing body or by the board of directors;

C. only benefit members are eligible for election to the supreme governing body, the board of directors or any intermediate assembly; and

D. each voting member shall have one vote and no vote shall be cast by proxy.

History: 1978 Comp., 59A-44-3, enacted by Laws 1989, ch. 388, 3.



Section 59A-44-4 - Definitions.

59A-44-4. Definitions.

As used in Chapter 59A, Article 44 NMSA 1978:

A. "benefit contract" means the agreement as described in Subsection A of Section 59A-44-19 NMSA 1978;

B. "benefit member" means an adult member who is designated by the laws or rules of the society to be a benefit member under a benefit contract;

C. "certificate" means a contract which sets forth the insurance benefits as authorized by Section 59A-44-16 NMSA 1978, to whom benefits are payable, the insuring provisions and the terms and conditions of the certificate;

D. "law" means the society's articles of incorporation, constitution and bylaws, however designated;

E. "lodge" means subordinate member units of the society, known as camps, courts, councils, branches or by any other designation;

F. "premium" means premiums, rates, dues, certificate fees or other required contributions by whatever name known, which are payable under the certificate;

G. "rule" means all rules, regulations or resolutions adopted by the supreme governing body or board of directors which are intended to have general application to the members of the society; and

H. "society" means a fraternal benefit society, unless otherwise indicated.

History: 1978 Comp., 59A-44-4, enacted by Laws 1989, ch. 388, 4.



Section 59A-44-5 - Purposes and powers.

59A-44-5. Purposes and powers.

A. A society shall operate for the benefit of members and their beneficiaries by:

(1) providing benefits as specified in Section 59A-44-16 NMSA 1978; and

(2) lawfully operating for one or more social, intellectual, educational, charitable, benevolent, moral, fraternal, patriotic or religious purposes for the benefit of its members, which may also be extended to member dependents.

Such purposes may be carried out directly by the society, or indirectly through subsidiary corporations or affiliated organizations.

B. Every society shall have the power to adopt laws and rules for the government of the society, the admission of its members and the management of its affairs. It shall have the power to change, alter, add to or amend such laws and rules and shall have other powers as are necessary and incidental to carrying into effect the objects and purposes of the society.

History: 1978 Comp., 59A-44-5, enacted by Laws 1989, ch. 388, 5.



Section 59A-44-6 - Qualifications for membership.

59A-44-6. Qualifications for membership.

A. A society shall specify in its laws or rules:

(1) eligibility standards for each and every class of membership, provided that if benefits are provided on the lives of children, the minimum age for adult membership shall be set at not less than fifteen years and not greater than twenty-one years;

(2) the process for admission to membership for each membership class; and

(3) the rights and privileges of each membership class, provided that only benefit members shall have the right to vote on the management of the insurance affairs of the society.

B. A society may also admit social members who shall have no voice or vote in the management of the insurance affairs of the society.

C. Membership rights in the society are personal to a member and are not assignable.

History: 1978 Comp., 59A-44-6, enacted by Laws 1989, ch. 388, 6.



Section 59A-44-7 - Location of office; meetings; communications to members; grievance procedures.

59A-44-7. Location of office; meetings; communications to members; grievance procedures.

A. The principal office of any domestic society shall be located in this state. The meetings of its supreme governing body may be held in any state, district, province or territory wherein such society has at least one subordinate lodge, or in such other location as determined by the supreme governing body. All business transacted at such meetings shall be as valid in all respects as if such meetings were held in this state. The minutes of the proceedings of the supreme governing body and of the board of directors shall be in the English language.

B. A society may provide in its laws for an official publication in which any notice, report or statement required by law to be given to members, including notice of election, may be published. Such required reports, notices and statements shall be printed conspicuously in the publication. If the records of a society show that two or more members have the same mailing address, an official publication mailed to one member is deemed to be mailed to all members at the same address unless a member requests a separate copy.

Not later than June 1 of each year, a synopsis of the society's annual statement providing an explanation of the facts concerning the condition of the society thereby disclosed shall be printed and mailed to each benefit member of the society or, in lieu thereof, such synopsis may be published in the society's official publication.

C. A society may provide in its laws or rules grievance or complaint procedures for members.

History: 1978 Comp., 59A-44-7, enacted by Laws 1989, ch. 388, 7.



Section 59A-44-8 - No personal liability.

59A-44-8. No personal liability.

A. The officers and members of the supreme governing body or any subordinate body of a society shall not be personally liable for any benefits provided by a society.

B. Any person may be indemnified and reimbursed by any society for expenses reasonably incurred by, and liabilities imposed upon, such person in connection with or arising out of any action, suit or proceeding, whether civil, criminal, administrative or investigative, or threat thereof, in which the person may be involved by reason of the fact that he is or was a director, officer, employee or agent of the society or of any firm, corporation or organization in which he served in any capacity at the request of the society. A person shall not be so indemnified or reimbursed:

(1) in relation to any matter in such action, suit or proceeding as to which he shall finally be adjudged to be or have been guilty of breach of duty as a director, officer, employee or agent of the society; or

(2) in relation to any matter in such action, suit or proceeding, or threat thereof, which has been made the subject of a compromise settlement, unless in either such case the person acted in good faith for a purpose the person reasonably believed to be in or not opposed to the best interests of the society and, in a criminal action or proceeding, in addition, he had no reasonable cause to believe that his conduct was unlawful. The determination whether the conduct of such person met the standard required in order to justify indemnification and reimbursement in relation to any matter in Paragraph (1) or (2) of this subsection may only be made by the supreme governing body or board of directors by a majority vote of a quorum consisting of persons who were not parties to such action, suit or proceeding by a court of competent jurisdiction. The termination of any action, suit or proceeding by judgment, order, settlement, conviction or upon a plea of no contest as to such person shall not in itself create a conclusive presumption that the person did not meet the standard of conduct required in order to justify indemnification and reimbursement. The foregoing right of indemnification and reimbursement shall not be exclusive of other rights to which such person may be entitled as a matter of law and shall inure to the benefit of his heirs, executors and administrators.

C. A society shall have power to purchase and maintain insurance on behalf of any person who is or was a director, officer, employee or agent of the society or who is or was serving at the request of the society as a director, officer, employee or agent of any other firm, corporation or organization against any liability asserted against such person and incurred by him in any such capacity or arising out of his status as such, whether or not the society would have the power to indemnify the person against such liability under this section.

History: 1978 Comp., 59A-44-8, enacted by Laws 1989, ch. 388, 8.



Section 59A-44-9 - Waiver.

59A-44-9. Waiver.

The laws of the society may provide that no subordinate body or any of its subordinate officers or members shall have the power or authority to waive any of the provisions of the laws of the society. Such provision shall be binding on the society and every member and beneficiary of a member.

History: 1978 Comp., 59A-44-9, enacted by Laws 1989, ch. 388, 9.



Section 59A-44-10 - Organization.

59A-44-10. Organization.

A domestic society organized on or after the effective date of this act shall be formed as follows:

A. ten or more citizens of the United States, a majority of whom are citizens of this state, who desire to form a society, may make, sign and acknowledge before some officer competent to take acknowledgment of deeds, articles of incorporation, in which shall be stated:

(1) the proposed corporate name of the society, which shall not so closely resemble the name of any society or insurance company as to be misleading or confusing;

(2) the purposes for which it is being formed and the mode in which its corporate powers are to be exercised. Such purposes shall not include more liberal powers than are granted by this article; and

(3) the names and residences of the incorporators and the names, residences and official titles of all the officers, trustees, directors or other persons who are to have and exercise the general control of the management of the affairs and funds of the society for the first year or until the ensuing election at which all such officers shall be elected by the supreme governing body, which election shall be held no later than one year from the date of issuance of the permanent certificate of authority.

B. Such articles of incorporation, duly certified copies of the society's bylaws and rules, copies of all proposed forms of certificates, applications therefor and circulars to be issued by the society and a bond conditioned upon the return to applicants of the advanced payments if the organization is not completed within one year shall be filed with the superintendent, who may require such further information as the superintendent deems necessary. The bond with sureties approved by the superintendent shall be in such amount, not less than three hundred thousand dollars ($300,000) nor more than one million five hundred thousand dollars ($1,500,000), as required by the superintendent. All documents filed shall be in the English language. If the purposes of the society conform to the requirements of this article and all provisions of the law have been complied with, the superintendent shall so certify, retain and file the articles of incorporation and furnish to the incorporators a preliminary certificate of authority authorizing the society to solicit members as hereinafter provided.

C. No preliminary certificate of authority granted under the provisions of this section shall be valid after one year from its date or after such further period, not exceeding one year, as may be authorized by the superintendent upon cause shown, unless the five hundred applicants hereinafter required have been secured and the organization has been completed as herein provided. The articles of incorporation and all other proceedings thereunder shall become null and void in one year from the date of the preliminary certificate of authority, or at the expiration of the extended period, unless the society shall have completed its organization and received a certificate of authority to do business as hereinafter provided.

D. Upon receipt of a preliminary certificate of authority from the superintendent, the society may solicit members for the purpose of completing its organization, shall collect from each applicant the amount of not less than one regular monthly premium in accordance with its table of rates and shall issue to each such applicant a receipt for the amount so collected. No society shall incur any liability other than for the return of such advance premium, issue any certificate, pay, allow or offer or promise to pay or allow any benefit to any person until:

(1) actual bona fide applications for benefits have been secured on not less than five hundred applicants, and any necessary evidence of insurability has been furnished to and approved by the society;

(2) at least ten subordinate lodges have been established into which the five hundred applicants have been admitted;

(3) there has been submitted to the superintendent, under oath of the president or secretary or corresponding officer of the society, a list of such applicants giving their names, addresses, date each was admitted, name and number of the subordinate lodge of which each applicant is a member, amount of benefits to be granted and premiums therefor; and

(4) it shall have been shown to the superintendent, by sworn statement of the treasurer or corresponding officer of such society, that at least five hundred applicants have each paid in cash at least one regular monthly premium as herein provided, which premiums in the aggregate shall amount to at least one hundred fifty thousand dollars ($150,000). The advance premium shall be held in trust during the period of organization and if the society has not qualified for a certificate of authority within one year, as herein provided, the premiums shall be returned to said applicants.

E. The superintendent may make such examination and require such further information as the superintendent deems advisable. Upon presentation of satisfactory evidence that the society has complied with all the provisions of law, the superintendent shall issue to the society a certificate of authority to that effect and that the society is authorized to transact business pursuant to the provisions of Chapter 59A, Article 44 NMSA 1978. The certificate of authority shall be prima facie evidence of the existence of the society at the date of such certificate. The superintendent shall cause a record of such certificate of authority to be made. A certified copy of such record may be given in evidence with like effect as the original certificate of authority.

F. Any incorporated society authorized to transact business in this state at the time this article becomes effective shall not be required to reincorporate.

History: 1978 Comp., 59A-44-10, enacted by Laws 1989, ch. 388, 10.



Section 59A-44-11 - Amendments to laws.

59A-44-11. Amendments to laws.

A. A domestic society may amend its laws in accordance with the provisions thereof by action of its supreme governing body at any regular or special meeting thereof or, if its laws so provide, by referendum. Such referendum may be held in accordance with the provisions of its laws by the vote of the voting members of the society, by the vote of delegates or representatives of voting members or by the vote of local lodges. A society may provide for voting by mail. No amendment submitted for adoption by referendum shall be adopted unless, within six months from the date of submission thereof, a majority of the members voting shall have signified their consent to such amendment by one of the methods herein specified.

B. No amendment to the laws of any domestic society shall take effect unless approved by the superintendent who shall approve such amendment if the superintendent finds that it has been duly adopted and is not inconsistent with any requirement of the laws of this state or with the character, objects and purposes of the society. Unless the superintendent shall disapprove any such amendment within sixty days after the filing of same, such amendment shall be considered approved. The approval or disapproval of the superintendent shall be in writing and mailed to the secretary or corresponding officer of the society at its principal office. In case the superintendent disapproves such amendment, the reasons therefor shall be stated in such written notice.

C. Within ninety days from the approval of an amendment by the superintendent, all such amendments, or a synopsis thereof, shall be furnished to all members of the society either by mail or by publication in full in the official publication of the society. The affidavit of any officer of the society or of anyone authorized by it to mail any amendments or synopsis thereof, stating facts which show that same have been duly addressed and mailed, shall be prima facie evidence that such amendments or synopsis thereof have been furnished the addressee.

D. Every foreign or alien society authorized to do business in this state shall file with the superintendent a duly certified copy of all amendments of, or additions to, its laws within ninety days after the enactment of same.

E. Printed copies of the laws as amended, certified by the secretary or corresponding officer of the society shall be prima facie evidence of the legal adoption thereof.

History: 1978 Comp., 59A-44-11, enacted by Laws 1989, ch. 388, 11.



Section 59A-44-12 - Institutions.

59A-44-12. Institutions.

A. A society may create, maintain and operate, or may establish organizations to operate, not for profit institutions to further the purposes permitted by Paragraph (2) of Subsection A of Section 59A-44-5 NMSA 1978. Such institutions may furnish services free or at a reasonable charge. Any real or personal property owned, held or leased by the society for this purpose shall be reported in every annual statement but shall not be allowed as an admitted asset of such society.

B. No society shall own or operate funeral homes or any establishments related to undertaking.

History: 1978 Comp., 59A-44-12, enacted by Laws 1989, ch. 388, 12.



Section 59A-44-13 - Reinsurance.

59A-44-13. Reinsurance.

A. A domestic society may by a reinsurance agreement cede any individual risk or risks in whole or in part to an insurer, other than to another fraternal benefit society, having the power to make such reinsurance and authorized to do business in this state, or if not so authorized, one which is approved by the superintendent, but no such society may reinsure substantially all of its insurance in force without the written permission of the superintendent. It may take credit for the reserves on such ceded risks to the extent reinsured, but no credit shall be allowed as an admitted asset or as a deduction from liability, to a ceding society for reinsurance made, ceded, renewed or otherwise becoming effective after the effective date of this act, unless the reinsurance is payable by the assuming insurer on the basis of the liability of the ceding society under the contract or contracts reinsured without diminution because of the insolvency of the ceding society.

B. Notwithstanding the limitation in Subsection A of this section, a society may reinsure the risks of another society in a consolidation or merger approved by the superintendent under Section 59A-44-14 NMSA 1978.

History: 1978 Comp., 59A-44-13, enacted by Laws 1989, ch. 388, 13.



Section 59A-44-14 - Consolidations and mergers.

59A-44-14. Consolidations and mergers.

A. A domestic society may consolidate or merge with any other society by complying with the provisions of this section.

B. A domestic society shall file with the superintendent:

(1) a certified copy of the written contract containing in full the terms and conditions of the consolidation or merger;

(2) a sworn statement by the president and secretary or corresponding officers of each society showing the financial condition thereof on a date fixed by the superintendent but not earlier than December 31 next preceding the date of the contract;

(3) a certificate of such officers, duly verified by their respective oaths, that the consolidation or merger has been approved by a two-thirds vote of the supreme governing body of each society, such vote being conducted at a regular or special meeting of each body, or, if the society's laws so permit, by mail; and

(4) evidence that at least sixty days prior to the action of the supreme governing body of each society, the text of the contract has been furnished to all members of each society either by mail or by publication in full in the official publication of each society.

C. If the superintendent finds that the contract is in conformity with the provisions of this section, that the financial statements are correct and that the consolidation or merger is just and equitable to the members of each society, the superintendent shall approve the contract and issue a certificate to such effect. Upon such approval, the contract shall be in full force and effect unless any society which is a party to the contract is incorporated under the laws of any other state or territory. In such event the consolidation or merger shall not become effective unless and until it has been approved as provided by the laws of such state or territory and a certificate of such approval filed with the superintendent of this state, or, if the laws of such state or territory contain no such provision, then the consolidation or merger shall not become effective unless and until it has been approved by the superintendent of such state or territory and a certificate of such approval filed with the superintendent. In case such contract is not approved it shall be inoperative, and the fact of submission and its contents shall not be disclosed by the superintendent.

D. Upon the consolidation or merger becoming effective as herein provided, all the rights, franchises and interests of the consolidated or merged societies in and to every species of property, real, personal or mixed, and things in action thereunto belonging, shall be vested in the society resulting from or remaining after the consolidation or merger without any other instrument, except that conveyances of real property may be evidenced by proper deeds, and the title to any real estate or interest therein, vested under the laws of this state in any of the societies consolidated or merged, shall not revert or be in any way impaired by reason of the consolidation or merger, but shall vest absolutely in the society resulting from or remaining after such consolidation or merger.

E. The affidavit of any officer of the society or of anyone authorized by it to mail any notice or document, stating that such notice or document has been duly addressed and mailed, shall be prima facie evidence that such notice or document has been furnished the addressees.

History: 1978 Comp., 59A-44-14, enacted by Laws 1989, ch. 388, 14.



Section 59A-44-15 - Conversion of society into a mutual life insurance company.

59A-44-15. Conversion of society into a mutual life insurance company.

Any society may be converted and licensed as a mutual or stock life insurance company by compliance with all the requirements of the general insurance laws pertaining to such life insurers. A plan of conversion shall be prepared in writing by the board of directors setting forth in full the terms and conditions of conversion. The affirmative vote of two-thirds of all members of the supreme governing body at a regular or special meeting shall be necessary for the approval of such plan. No such conversion shall take effect unless and until approved by the superintendent who may give such approval if he finds that the proposed change is in conformity with the requirements of law and not prejudicial to the certificateholders of the society.

History: 1978 Comp., 59A-44-15, enacted by Laws 1989, ch. 388, 15.



Section 59A-44-16 - Benefits.

59A-44-16. Benefits.

A. A society authorized to do business in this state may provide the following contractual benefits in any form:

(1) life insurance, endowment benefits and annuity benefits as defined in Section 59A-7-2 NMSA 1978;

(2) health insurance benefits as defined in Section 59A-7-3 NMSA 1978;

(3) monument or tombstone benefits to the memory of deceased members; and

(4) such other benefits as authorized for life, accident and health insurers and which are not inconsistent with Chapter 59A, Article 44 NMSA 1978, as approved by the superintendent.

B. A society shall specify in its rules those persons who may be issued, or covered by, the contractual benefits in Subsection A of this section, consistent with providing benefits to members and their dependents. A society may provide benefits on the lives of children under the minimum age for adult membership upon application of an adult person having an insurable interest as defined in Section 59A-18-4 NMSA 1978.

History: 1978 Comp., 59A-44-16, enacted by Laws 1989, ch. 388, 16.



Section 59A-44-17 - Beneficiaries.

59A-44-17. Beneficiaries.

A. The owner of a certificate shall have the right at all times to change the beneficiary or beneficiaries in accordance with the laws or rules of the society unless the owner waives this right by specifically requesting in writing that the beneficiary designation be irrevocable. A society may, through its laws or rules, limit the scope of beneficiary designations and shall provide that no revocable beneficiary shall have or obtain any vested interest in the proceeds of any certificate until the certificate has become due and payable in conformity with the provisions of the certificate.

B. A society may make provision for the payment of funeral benefits to the extent of such portion of any payment under a certificate as might reasonably appear to be due to any person equitably entitled thereto by reason of having incurred expense occasioned by the burial of the member, provided the portion so paid shall not exceed the sum of one thousand dollars ($1,000).

C. If, at the death of any person insured under a certificate, there is no lawful beneficiary to whom the proceeds shall be payable, the amount of such benefit, except to the extent that funeral benefits may be paid as hereinbefore provided, shall be payable to the estate of the deceased insured the same as other property not exempt, provided, however, that if the owner of the certificate is other than the insured, such proceeds shall be payable to such owner.

History: 1978 Comp., 59A-44-17, enacted by Laws 1989, ch. 388, 17.



Section 59A-44-18 - Benefits not attachable.

59A-44-18. Benefits not attachable.

No money or other benefit, charity, relief or aid to be paid, provided or rendered by any society shall be liable to attachment, garnishment or other process, or to be seized, taken, appropriated or applied by any legal or equitable process or operation of law to pay any debt or liability of a member or beneficiary or any other person who may have a right thereunder, either before or after payment by the society.

History: 1978 Comp., 59A-44-18, enacted by Laws 1989, ch. 388, 18.



Section 59A-44-19 - The benefit contract.

59A-44-19. The benefit contract.

A. Every society authorized to do business in this state shall issue to each owner of a benefit contract a certificate specifying the amount of benefits provided thereby. The certificate, together with any riders or endorsements attached thereto, the laws of the society, the application for membership, the application for insurance and declaration of insurability, if any, signed by the applicant, and all amendments to each thereof, shall constitute the benefit contract, as of the date of issuance, between the society and the owner, and the certificate shall so state. A copy of the application for insurance and declaration of insurability, if any, shall be endorsed upon or attached to the certificate. All statements on the application shall be representations and not warranties. Any waiver of this provision shall be void.

B. Any changes, additions or amendments to the laws of the society duly made or enacted subsequent to the issuance of the certificate shall bind the owner and the beneficiaries, and shall govern and control the benefit contract in all respects the same as though such changes, additions or amendments had been made prior to and were in force at the time of the application for insurance, except that no change, addition or amendment shall destroy or diminish benefits which the society contracted to give the owner as of the date of issuance.

C. Any person upon whose life a certificate is issued prior to attaining the age of majority shall be bound by the terms of the application and certificate and by all the laws and rules of the society to the same extent as though the age of majority had been attained at the time of application.

D. A society shall provide in its laws that if its reserves as to all or any class of certificates become impaired, its board of directors or corresponding body shall require that there shall be paid by the owner to the society the amount of the owner's equitable proportion of such deficiency as ascertained by its board, and that if the payment is not made either:

(1) it shall stand as an indebtedness against the certificate and draw interest not to exceed the rate specified for certificate loans under the certificates; or

(2) in lieu of or in combination with the provisions of Paragraph (1) of this subsection, the owner may accept a proportionate reduction in benefits under the certificate. The society may specify the manner of the election and which alternative is to be presumed if no election is made.

E. Copies of any of the documents mentioned in this section, certified by the secretary or corresponding officer of the society, shall be received in evidence of the terms and conditions thereof.

F. No certificate shall be delivered or issued for delivery in this state unless a copy of the form and rates and rate increases applicable to accident and health insurance have been filed with and approved by the superintendent in accordance with Sections 59A-18-12, 59A-18-13 and 59A-18-14 NMSA 1978. Every life or accident and health insurance certificate and every annuity certificate issued on or after one year from the effective date of this act shall meet the standard contract provision requirements consistent with Chapter 59A, Article 44 NMSA 1978, as specified in Chapter 59A, Articles 20 and 22 NMSA 1978, except that a society may provide for a grace period for payment of premiums of one full month in its certificates. The certificate shall also contain a provision stating the amount of premiums which are payable under the certificate and a provision reciting or setting forth the substance of any sections of the society's laws or rules in force at the time of issuance of the certificate which, if violated, will result in the termination or reduction of benefits payable under the certificate. If the laws of the society provide for expulsion or suspension of a member, the certificate shall also contain a provision that any member so expelled or suspended, except for nonpayment of a premium or within the contestable period for material misrepresentation in the application for membership or insurance, shall have the privilege of maintaining the certificate in force by continuing payment of the required premium.

G. Certificates issued on the lives of persons below the society's minimum age for adult membership may provide for transfer of control of ownership to the insured at an age specified in the certificate. A society may require approval of an application for membership in order to effect this transfer and may provide in all other respects for the regulation, government and control of such certificates and all rights, obligations and liabilities incident thereto and connected therewith. Ownership rights prior to such transfer shall be specified in the certificate.

H. A society may specify the terms and conditions on which certificates may be assigned.

History: 1978 Comp., 59A-44-19, enacted by Laws 1989, ch. 388, 19.



Section 59A-44-20 - Nonforfeiture benefits; cash surrender values; certificate loans and other options.

59A-44-20. Nonforfeiture benefits; cash surrender values; certificate loans and other options.

A. For certificates issued prior to one year after the effective date of this act, the value of every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan or other option granted shall comply with the provisions of law applicable immediately prior to the effective date of this act.

B. For certificates issued on or after one year from the effective date of this act for which reserves are computed on the commissioner's 1941 standard ordinary mortality table, the commissioner's 1941 standard industrial table, the commissioner's 1958 standard ordinary mortality table, or the commissioner's 1980 standard mortality table or any more recent table made applicable to life insurers, every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan or other option granted shall not be less than the corresponding amount ascertained in accordance with the laws of this state applicable to life insurers issuing policies containing like benefits based upon such tables.

History: 1978 Comp., 59A-44-20, enacted by Laws 1989, ch. 388, 20.



Section 59A-44-21 - Investments.

59A-44-21. Investments.

A society shall invest its funds only in such investments as are authorized by Chapter 59A, Article 9 NMSA 1978 for the investment of assets of life insurers and subject to the limitations thereon. Any foreign or alien society permitted or seeking to do business in this state which invests its funds in accordance with the laws of the state, district, territory, country or province in which it is incorporated, shall be held to meet the requirements of this section for the investment of funds.

History: 1978 Comp., 59A-44-21, enacted by Laws 1989, ch. 388, 21.



Section 59A-44-22 - Funds.

59A-44-22. Funds.

A. All assets shall be held, invested and disbursed for the use and benefit of the society and no member or beneficiary shall have or acquire individual rights therein or become entitled to any apportionment on the surrender of any part thereof, except as provided in the benefit contract.

B. A society may create, maintain, invest, disburse and apply any special fund or funds necessary to carry out any purpose permitted by the laws of such society.

C. A society may, pursuant to resolution of its supreme governing body, establish and operate one or more separate accounts and issue contracts on a variable basis, subject to the provisions of law regulating life insurers establishing such accounts and issuing such contracts. To the extent the society deems it necessary in order to comply with any applicable federal or state laws, or any rules issued thereunder, the society may adopt special procedures for the conduct of the business and affairs of a separate account, may, for persons having beneficial interests therein, provide special voting and other rights, including without limitation special rights and procedures relating to investment policy, investment advisory services, selection of certified public accountants and selection of a committee to manage the business and affairs of the account, and may issue contracts on a variable basis to which Subsections B and D of Section 59A-44-19 NMSA 1978 shall not apply.

History: 1978 Comp., 59A-44-22, enacted by Laws 1989, ch. 388, 22.



Section 59A-44-23 - Exemptions.

59A-44-23. Exemptions.

Except as herein provided, societies shall be governed by Chapter 59A, Article 44 NMSA 1978 and shall be exempt from all other provisions of the insurance laws of this state unless they are expressly designated therein, or unless it is specifically made applicable by that article.

History: 1978 Comp., 59A-44-23, enacted by Laws 1989, ch. 388, 23.



Section 59A-44-24 - Taxation.

59A-44-24. Taxation.

Every society organized or licensed under Chapter 59A, Article 44 NMSA 1978 is hereby declared to be a charitable and benevolent institution, and all of its funds shall be exempt from all and every state, county, district, municipal and school tax other than taxes on real estate and office equipment.

History: 1978 Comp., 59A-44-24, enacted by Laws 1989, ch. 388, 24.



Section 59A-44-25 - Valuation.

59A-44-25. Valuation.

A. Standards of valuation for certificates issued prior to one year after the effective date of this act shall be those provided by the laws applicable immediately prior to the effective date of this act.

B. The minimum standards of valuation for certificates issued on or after one year from the effective date of this act shall be based on the following tables:

(1) for certificates of life insurance, the commissioner's 1941 standard ordinary mortality table, the commissioner's 1941 standard industrial mortality table, the commissioner's 1958 standard ordinary mortality table, the commissioner's 1980 standard ordinary mortality table or any more recent table made applicable to life insurers; and

(2) for annuity and pure endowment certificates, for total and permanent disability benefits, for accidental death benefits and for noncancelable accident and health benefits, such tables as are authorized for use by life insurers in this state.

Paragraphs (1) and (2) of this subsection shall be under valuation methods and standards, including interest assumptions, in accordance with the laws of this state applicable to life insurers issuing policies containing like benefits.

C. The superintendent may in his discretion accept other standards for valuation if the superintendent finds that the reserves produced thereby will not be less in the aggregate than reserves computed in accordance with the minimum valuation standard herein prescribed. The superintendent may in his discretion vary the standards of mortality applicable to all benefit contracts on substandard lives or other extrahazardous lives by any society authorized to do business in this state.

D. Any society, with the consent of the superintendent of the state of domicile of the society, and under such conditions, if any, which the superintendent may impose, may establish and maintain reserves on its certificates in excess of the reserves required thereunder, but the contractual rights of any benefit member shall not be affected thereby.

History: 1978 Comp., 59A-44-25, enacted by Laws 1989, ch. 388, 25.



Section 59A-44-26 - Reports.

59A-44-26. Reports.

Reports shall be filed in accordance with the provisions of this section as follows:

A. every society transacting business in this state shall annually, on or before the first day of March, unless for cause shown such time has been extended by the superintendent, file with the superintendent a true statement of its financial condition, transactions and affairs for the preceding calendar year and pay the fee specified in Section 59A-14-36 [59A-44-36] NMSA 1978. The statement shall be in general form and context as approved by the national association of insurance commissioners for fraternal benefit societies and as supplemented by additional information required by the superintendent;

B. as part of the annual statement herein required, each society shall, on or before the first day of March, file with the superintendent a valuation of its certificates in force on December 31 last preceding, provided the superintendent may in his discretion for cause shown extend the time for filing such valuation for not more than two calendar months. Such valuation shall be done in accordance with the standards specified in Section 59A-44-25 NMSA 1978. Such valuation and underlying data shall be certified by a qualified actuary or, at the expense of the society, verified by the actuary of the department of insurance of the state of domicile of the society; and

C. a society neglecting to file the annual statement in the form and within the time provided by this section shall forfeit one hundred dollars ($100) for each day during which such neglect continues, and, upon notice by the superintendent to that effect, its authority to do business in this state shall cease while such default continues.

History: 1978 Comp., 59A-44-26, enacted by Laws 1989, ch. 388, 26.



Section 59A-44-27 - Certificates of authority.

59A-44-27. Certificates of authority.

Societies which are now authorized to transact business in this state may continue such business until March 1 next succeeding the effective date of this act. The authority of such societies and all societies thereafter licensed shall continue in force as long as the society is entitled thereto under that article and until suspended or revoked by the superintendent or terminated at the society's request; subject, however, to the payment of the annual continuation fee specified in Section 59A-44-36 NMSA 1978. A duly certified copy or duplicate of such certificate of authority shall be prima facie evidence that such society is a fraternal benefit society within the meaning of Chapter 59A, Article 44 NMSA 1978.

History: 1978 Comp., 59A-44-27, enacted by Laws 1989, ch. 388, 27.



Section 59A-44-28 - Examination of societies; no adverse publications.

59A-44-28. Examination of societies; no adverse publications.

A. The superintendent, or any person he may appoint, may examine any domestic, foreign or alien society transacting or applying for admission to transact business in this state in the same manner as authorized for examination of domestic, foreign or alien insurers. Requirements of notice and an opportunity to respond before findings are made public as provided in Section 59A-4-10 NMSA 1978 shall be applicable to the examination of societies.

B. The expense of each examination and of each valuation, including compensation and actual expense of examiners, shall be paid by the society examined for whose certificates are valued, upon statements furnished by the superintendent.

History: 1978 Comp., 59A-44-28, enacted by Laws 1989, ch. 388, 28.



Section 59A-44-29 - Foreign or alien society.

59A-44-29. Foreign or alien society.

A. No foreign or alien society shall transact business in this state without a license issued by the superintendent. Any such society desiring admission to this state shall comply substantially with the requirements and limitations of Chapter 59A, Article 44 NMSA 1978 applicable to domestic societies. Any such society may be licensed to transact business in this state upon filing with the superintendent:

(1) a duly certified copy of its articles of incorporation;

(2) a copy of its bylaws, certified by its secretary or corresponding officer;

(3) a power of attorney to the superintendent as prescribed in Section 59A-44-35 NMSA 1978;

(4) a statement of its business under oath of its president and secretary or corresponding officers in a form prescribed by the superintendent, duly verified by an examination made by the supervising insurance official of its home state or other state, territory, province or country, satisfactory to the superintendent of this state;

(5) certification from the proper official of its home state, territory, province or country that the society is legally incorporated and licensed to transact business therein;

(6) copies of its certificate forms and accident and health rates; and

(7) such other information as the superintendent may deem necessary; and upon a showing that its assets are invested in accordance with the provisions of Chapter 59A, Article 44 NMSA 1978.

B. Any foreign or alien society desiring admission to this state shall have the qualifications required of domestic societies organized under Chapter 59A, Article 44 NMSA 1978.

History: 1978 Comp., 59A-44-29, enacted by Laws 1989, ch. 388, 29.



Section 59A-44-30 - Injunction; liquidation; receivership of domestic society.

59A-44-30. Injunction; liquidation; receivership of domestic society.

A. When the superintendent upon investigation finds that a domestic society:

(1) has exceeded its powers;

(2) has failed to comply with any provision of Chapter 59A, Article 44 NMSA 1978;

(3) is not fulfilling its contracts in good faith;

(4) has a membership of less than four hundred after an existence of one year or more; or

(5) is conducting business in a fraudulent manner or in a manner hazardous to its members, creditors, the public or the business;

the superintendent shall notify the society of any deficiency and state in writing the reasons for his dissatisfaction. The superintendent shall at once issue a written notice to the society requiring that any deficiency that exists be corrected. After such notice the society shall have a thirty-day period in which to comply with the superintendent's request for correction, and if the society fails to comply, the superintendent shall notify the society of such findings of noncompliance and require the society to show cause on a date named why it should not be enjoined from carrying on any business until the violation complained of shall have been corrected, or why an action in quo warranto should not be commenced against the society.

B. If on such date the society does not present good and sufficient reasons why it should not be so enjoined or why such action should not be commenced, the superintendent may present the facts relating thereto to the attorney general who shall, if he deems the circumstances warrant, commence an action to enjoin the society from transacting business or in quo warranto.

C. The court shall thereupon notify the officers of the society of a hearing. If after a full hearing it appears that the society should be so enjoined or liquidated or a receiver appointed, the court shall enter the necessary order. No society so enjoined shall have the authority to do business until:

(1) the superintendent finds that the violation complained of has been corrected;

(2) the costs of such action shall have been paid by the society if the court finds that the society was in default as charged;

(3) the court has dissolved its injunction; and

(4) the superintendent has reinstated the certificate of authority.

D. If the court orders the society liquidated, it shall be enjoined from carrying on any further business, whereupon the receiver of the society shall proceed at once to take possession of the books, papers, money and other assets of the society and, under the direction of the court, proceed forthwith to close the affairs of the society and to distribute its funds to those entitled thereto.

E. No action under this section shall be recognized in any court of this state unless brought by the attorney general upon request of the superintendent. Whenever a receiver is to be appointed for a domestic society, the court shall appoint the superintendent as such receiver.

F. The provisions of this section relating to hearing by the superintendent, action by the attorney general at the request of the superintendent, hearing by the court, injunction and receivership shall be applicable to a society which shall voluntarily determine to discontinue business.

History: 1978 Comp., 59A-44-30, enacted by Laws 1989, ch. 388, 30.



Section 59A-44-31 - Suspension, revocation or refusal of license of foreign or alien society.

59A-44-31. Suspension, revocation or refusal of license of foreign or alien society.

A. When the superintendent upon investigation finds that a foreign or alien society transacting or applying to transact business in this state:

(1) has exceeded its powers;

(2) has failed to comply with any of the provisions of Chapter 59A, Article 44 NMSA 1978;

(3) is not fulfilling its contracts in good faith; or

(4) is conducting its business fraudulently or in a manner hazardous to its members or creditors or the public,

the superintendent shall notify the society of any deficiency and state in writing the reasons for his dissatisfaction. The superintendent shall at once issue a written notice to the society requiring that any deficiency that exists be corrected. After such notice the society shall have a thirty-day period in which to comply with the superintendent's request for correction, and if the society fails to comply the superintendent shall notify the society of such findings of noncompliance and require the society to show cause on a date named why its license should not be suspended, revoked or refused. If on such date the society does not present good and sufficient reason why its authority to do business in this state should not be suspended, revoked or refused, the superintendent may suspend or refuse the license of the society to do business in this state until satisfactory evidence is furnished to the superintendent that such suspension or refusal should be withdrawn or the superintendent may revoke the authority of the society to do business in this state.

B. Nothing contained in this section shall be taken or construed as preventing any such society from continuing in good faith all contracts made in this state during the time such society was legally authorized to transact business therein.

History: 1978 Comp., 59A-44-31, enacted by Laws 1989, ch. 388, 31.



Section 59A-44-32 - Injunction.

59A-44-32. Injunction.

No application or petition for injunction against any domestic, foreign or alien society, or lodge thereof, shall be recognized in any court of this state unless made by the attorney general upon request of the superintendent.

History: 1978 Comp., 59A-44-32, enacted by Laws 1989, ch. 388, 32.



Section 59A-44-33 - Licensing of agents.

59A-44-33. Licensing of agents.

A. Agents of societies shall be licensed in accordance with the applicable provisions of Chapter 59A, Articles 11 and 12 NMSA 1978 regulating the licensing, revocation, suspension or termination of license of agents, but shall not be subject to the provisions of Section 59A-12-26 NMSA 1978.

B. No examination or license shall be required of any regular salaried officer, employee or member of a licensed society who devotes or intends to devote fifty percent or more of his services to activities other than the solicitation of fraternal insurance contracts from the public and who receives for the solicitation of such contracts no commission or other compensation directly dependent upon the amount of business obtained.

C. Any person who in the preceding calendar year has solicited and procured life insurance contracts on behalf of any society in an amount of insurance in excess of fifty thousand dollars ($50,000) or, in the case of any other kind of insurance that the society might write, on the persons of more than twenty-five individuals and who has received or will receive a commission or other compensation therefor shall be presumed to be devoting or intending to devote fifty percent of his time to the solicitation or procurement of insurance contracts for such society.

History: 1978 Comp., 59A-44-33, enacted by Laws 1989, ch. 388, 33; 1991, ch. 169, 1; 1999, ch. 272, 22; 1999, ch. 289, 32.



Section 59A-44-34 - Unfair methods of competition and unfair and deceptive acts and practices.

59A-44-34. Unfair methods of competition and unfair and deceptive acts and practices.

Every society authorized to do business in this state shall be subject to the provisions of Chapter 59A, Article 16 NMSA 1978 relating to trade practices and frauds; provided, however, that nothing in such provisions shall be construed as applying to or affecting the right of any society to determine its eligibility requirements for membership or be construed as applying to or affecting the offering of benefits exclusively to members or persons eligible for membership in the society by a subsidiary corporation.

History: 1978 Comp., 59A-44-34, enacted by Laws 1989, ch. 388, 34.



Section 59A-44-35 - Service of process.

59A-44-35. Service of process.

A. Every society authorized to do business in this state shall appoint in writing the superintendent and each successor in office to be its true and lawful attorney upon whom all lawful process in any action or proceeding against it shall be served and shall agree in such writing that any lawful process against it which is served on said attorney shall be the same legal force and validity as if served upon the society, and that the authority shall continue in force so long as any liability remains outstanding in this state. Copies of such appointment, certified by said superintendent, shall be deemed sufficient evidence thereof and shall be admitted in evidence with the same force and effect as the original thereof might be admitted.

B. Service shall only be made upon the superintendent, or if absent, upon the person in charge of the superintendent's office. It shall be made in duplicate and shall constitute sufficient service upon the society. When legal process against a society is served upon the superintendent, the superintendent shall forthwith forward one of the duplicate copies by registered mail, prepaid, directed to the secretary or corresponding officer. No such service shall require a society to file its answer, pleading or defense in less than thirty days from the date of mailing the copy of the service to a society. Legal process shall not be served upon a society except in the manner herein provided. At the time of serving any process upon the superintendent, the plaintiff or complainant in the action shall pay to the superintendent a fee of ten dollars ($10.00).

History: 1978 Comp., 59A-44-35, enacted by Laws 1989, ch. 388, 35.



Section 59A-44-36 - Fee schedule.

59A-44-36. Fee schedule.

A. Except as provided in Subsection B of this section, every society authorized to transact business in New Mexico shall pay to the superintendent the following fees:

(1) for annual certificate of authority continuation $100.00;

(2) for filing annual statement 100.00;

(3) for each license of agent or annual continuation thereof 30.00;

(4) for annual continuation of appointment 20.00;

and

(5) for each signature of the superintendent affixed to any instrument 10.00.

B. Every society which:

(1) issues certificates providing benefits strictly in accordance with the provisions of Chapter 59A, Article 44 NMSA 1978;

(2) limits its membership to members of one religious faith or to persons engaged in one or more hazardous occupations in the same or similar lines of business;

(3) does not employ paid solicitors or salesmen either on salary, commission or fee basis for procuring new insurance or members; and

(4) does not solicit insurance applications from the general public, but limits such solicitation to members in good standing in such society; shall be exempt from the fees specified in Subsection A of this section and in lieu thereof shall pay to the superintendent fees as follows:

(a) for annual license to transact business $50.00;

(b) for filing annual statement 50.00;

and

(c) for each seal and signature of the superintendent affixed to any instrument 10.00.

C. Failure to pay any fees imposed under Chapter 59A, Article 44 NMSA 1978 shall render the society liable to this state for the amount thereof and to the applicable penalties provided by Section 59A-6-4 NMSA 1978 as though such a society were an insurer.

History: 1978 Comp., 59A-44-36, enacted by Laws 1989, ch. 388, 36; 1993, ch. 320, 102.



Section 59A-44-37 - Carrie Tingley crippled children's hospital fund.

59A-44-37. Carrie Tingley crippled children's hospital fund.

The superintendent shall pay to the state treasurer, and the state treasurer shall convert into the fund of the Carrie Tingley crippled children's hospital, located in Bernalillo county, all money collected by the superintendent from or as to fraternal benefit societies under Chapter 59A, Article 44 NMSA 1978.

History: 1978 Comp., 59A-44-37, enacted by Laws 1989, ch. 388, 37.



Section 59A-44-38 - Review.

59A-44-38. Review.

All decisions and findings of the superintendent made under the provisions of Chapter 59A, Article 44 NMSA 1978 shall be subject to review as provided in Section 59A-4-20 NMSA 1978.

History: 1978 Comp., 59A-44-38, enacted by Laws 1989, ch. 388, 38.



Section 59A-44-39 - Penalties.

59A-44-39. Penalties.

A. Any person who willfully makes a false or fraudulent statement in or relating to an application for membership or for the purpose of obtaining money from or a benefit in any society, shall upon conviction be fined not less than one hundred dollars ($100) or more than one thousand dollars ($1,000).

B. Any person who willfully makes a false or fraudulent statement in any verified report or declaration under oath required or authorized by Chapter 59A, Article 44 NMSA 1978, or of any material fact or thing contained in a sworn statement concerning the death or disability of a member for the purpose of procuring payment of a benefit named in the certificate, shall be guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

C. Any person who solicits membership for, or in any manner assists in procuring membership in, any society not licensed to do business in this state shall upon conviction be fined not less than one hundred dollars ($100) or more than five hundred dollars ($500).

D. Any person guilty of a willful violation of, or neglect or refusal to comply with, the provisions of Chapter 59A, Article 44 NMSA 1978 for which a penalty is not otherwise prescribed shall upon conviction be subject to a fine not to exceed one thousand dollars ($1,000).

History: 1978 Comp., 59A-44-39, enacted by Laws 1989, ch. 388, 39.



Section 59A-44-40 - Exemption of certain societies.

59A-44-40. Exemption of certain societies.

A. Nothing contained in Chapter 59A, Article 44 NMSA 1978 shall be so construed as to effect or apply to:

(1) grand or subordinate lodges of societies, orders or associations now doing business in this state that provide benefits exclusively through local or subordinate lodges;

(2) orders, societies or associations that admit to membership only persons engaged in one or more crafts or hazardous occupations, in the same or similar lines of business, insuring only their own members and their families and the ladies' societies or ladies' auxiliaries to such orders, societies or associations;

(3) domestic societies that limit their membership to employees of a particular city or town, designated firm, business house or corporation or that provide for a death benefit of not more than four hundred dollars ($400) or disability benefits of not more than three hundred dollars ($300) to any person in any one year, or both; or

(4) domestic societies or associations of a purely religious, charitable or benevolent description, that provide for a death benefit of not more than four hundred dollars ($400) or for disability benefits of not more than three hundred fifty dollars ($350) to any one person in any one year, or both.

B. Any such society or association described in Paragraph (3) or (4) of Subsection A of this section that provides for death or disability benefits for which benefit certificates are issued, and any such society or association included in Paragraph (4) of Subsection A of this section that has more than one thousand members, shall not be exempted from the provisions of Chapter 59A, Article 44 NMSA 1978 but shall comply with all requirements thereof.

C. No society which, by the provisions of this section, is exempt from the requirements of Chapter 59A, Article 44 NMSA 1978, except any society described in Paragraph (2) of Subsection A of this section, shall give or allow, or promise to give or allow, to any person any compensation for procuring new members.

D. Every society that provides for benefits in case of death or disability resulting solely from accident and that does not obligate itself to pay natural death or sick benefits shall have all of the privileges and be subject to all the applicable provisions and regulations of Chapter 59A, Article 44 NMSA 1978 except that the provisions thereof relating to medical examination, valuations of benefit certificates and incontestability, shall not apply to such society.

E. The superintendent may require from any society or association, by examination or otherwise, such information as will enable the superintendent to determine whether such society or association is exempt from the provisions of Chapter 59A, Article 44 NMSA 1978.

F. Societies exempted under the provisions of this section shall also be exempt from all other provisions of the general insurance laws of this state.

History: 1978 Comp., 59A-44-40, enacted by Laws 1989, ch. 388, 40.



Section 59A-44-41 - Applicability of Insurance Code.

59A-44-41. Applicability of Insurance Code.

To the extent not in conflict with the express provisions of Chapter 59A, Article 44 NMSA 1978 and the reasonable implications thereof, the following provisions of the Insurance Code [59A-1-1 NMSA 1978] shall also apply as to fraternal benefit societies, and for such purpose a society may therein be referred to as an "insurer":

A. Chapter 59A, Article 1 NMSA 1978;

B. Chapter 59A, Article 2 NMSA 1978;

C. Chapter 59A, Article 4 NMSA 1978;

D. Sections 59A-8-1 and 59A-8-2 NMSA 1978;

E. Section 59A-12-22 NMSA 1978;

F. the Insurance Fraud Act [59A-16C-1 NMSA 1978];

G. Chapter 59A, Article 18 NMSA 1978;

H. the Policy Language Simplification Law [Chapter 59A, Article 19 NMSA 1978];

I. the Medicare Supplement Act [Chapter 59A, Article 24A NMSA 1978];

J. Chapter 59A, Articles 20 and 22 NMSA 1978; and

K. the Insurers Conservation, Rehabilitation and Liquidation Law [Chapter 59A, Article 41 NMSA 1978].

History: 1978 Comp., 59A-44-41, enacted by Laws 1989, ch. 388, 41; 1999, ch. 289, 33; 2001, ch. 297, 4.



Section 59A-44-42 - Severability.

59A-44-42. Severability.

If any provision of Chapter 59A, Article 44 NMSA 1978 or the application of such provision to any circumstance is held invalid, the remainder of the article or the application of the provision to other circumstances shall not be affected thereby.

History: 1978 Comp., 59A-44-42, enacted by Laws 1989, ch. 388, 42.



Section 59A-44-46 - Fraternal benefit societies; certificate provisions relating to individuals who are eligible for medical benefits under the medicaid program.

59A-44-46. Fraternal benefit societies; certificate provisions relating to individuals who are eligible for medical benefits under the medicaid program.

A. Each individual or group policy or certificate of accident or health insurance issued by a society that is delivered, issued for delivery or renewed in this state shall include provisions that require benefits paid on behalf of a child or other insured person under the policy or certificate to be paid to the human services department when:

(1) the human services department has paid or is paying benefits on behalf of the child or other insured person under the state's medicaid program pursuant to Title XIX of the federal Social Security Act, 42 U.S.C. 1396, et seq.;

(2) payment for the services in question has been made by the human services department to the medicaid provider; and

(3) the society is notified that the insured individual receives benefits under the medicaid program and that benefits must be paid directly to the human services department.

B. The notice required under Paragraph (3) of Subsection A of this section may be accomplished through an attachment to the claim by the human services department for insurance benefits when the claim is first submitted by the human services department to the society.

C. Notwithstanding any other provisions of law, checks in payment for claims pursuant to any individual or group policy or certificate of accident or health insurance for health care services provided to persons who are also eligible for benefits under the medicaid program and provided by medical providers qualified to participate under the policy or certificate shall be made payable to the provider. The society may be notified that the insured individual is eligible for medicaid benefits through an attachment to the claim by the provider for insurance benefits when the claim is first submitted by the provider to the society.

D. No individual or group policy or certificate of accident or health insurance issued by a society that is delivered, issued for delivery or renewed in this state on or after the effective date of this section shall contain any provision denying or limiting insurance benefits because services are rendered to an insured who is eligible for or who has received medical assistance under the medicaid program of this state.

History: 1978 Comp., 59A-44-46, enacted by Laws 1989, ch. 183, 5.






Article 45 - Premium Financing

Section 59A-45-1 - Short title.

59A-45-1. Short title.

This article [Chapter 59A, Article 45 NMSA 1978] may be cited as the "Insurance Premium Financing Law".

History: Laws 1984, ch. 127, 831.



Section 59A-45-2 - Definitions.

59A-45-2. Definitions.

As used in this article:

A. "person" means any individual, corporation, association, partnership or any other legal entity;

B. "insurance policy" or "insurance contract" means any contract of insurance, indemnity, medical or hospital services, suretyship or annuity issued, proposed for issuance or intended for issuance by any person;

C. "insurance premium finance agreement" means an agreement by which an insured or a prospective insured promises to pay to any person engaged in the business of premium financing, the amount advanced or to be advanced under the agreement to an insurer or to an insurance agent or broker in payment of premiums on an insurance contract; and

D. "insurance premium finance company" means a person engaged in the business of entering into insurance premium finance agreements.

History: Laws 1984, ch. 127, 832.



Section 59A-45-3 - Licensing requirements.

59A-45-3. Licensing requirements.

A. No person shall engage in the business of financing insurance premiums in this state without first having obtained an insurance premium financing license from the superintendent.

B. The annual license fee shall be as stated in Section 101 [59A-6-1 NMSA 1978] (fee schedule) of the Insurance Code. Licenses may be renewed from year to year as of the first day of May of each year upon payment of the fee specified in such Section 101.

C. Licensing procedures and requirements shall be established by the superintendent by rule and regulation.

History: Laws 1984, ch. 127, 833.



Section 59A-45-4 - Bonding requirements for licensees.

59A-45-4. Bonding requirements for licensees.

A. Prior to the issuance of an insurance premium financing license, the applicant shall file with the superintendent a surety bond or a bank certificate of deposit in favor of the superintendent in a total aggregate amount of not less than ten thousand dollars ($10,000), conditioned to pay the actual damages resulting to the state, to any policyholder or to any member of the public from violation by the licensee of the provisions of this article. The bond shall be executed by a surety insurer authorized to do business in this state. The certificate of deposit shall be issued from a bank licensed to do business in this state.

B. Bonds and certificates of deposit shall remain in effect during the term of the license. Without prejudice to any liability accrued prior to a cancellation, sureties may cancel their bonds by giving written notice to the superintendent at least thirty (30) days prior to the effective date of the cancellation.

C. The superintendent may increase the required amount of the bond or certificate of deposit according to a business volume scale which shall be established by the superintendent through rule or regulation.

History: Laws 1984, ch. 127, 834.



Section 59A-45-5 - Exemptions.

59A-45-5. Exemptions.

A. The provisions of this article shall not limit the authority of the following institutions to engage in insurance premium financing or apply to:

(1) any life insurer authorized to do business in the state;

(2) any national banking institution;

(3) any state bank;

(4) any savings and loan association;

(5) any small loan company; or

(6) any credit union.

B. The licensing and bonding provisions of this article shall not apply to:

(1) any insurer, other than those exempt from this article pursuant to Paragraph A(1); and

(2) any insurance agent licensed by this state.

C. This article shall not apply to the financing of insurance premiums in connection with a transaction under the Motor Vehicle Sales Finance Act [Chapter 58, Article 19 NMSA 1978], or under Sections 56-1-1 to 56-1-15 NMSA 1978.

History: Laws 1984, ch. 127, 835.



Section 59A-45-6 - Books and records.

59A-45-6. Books and records.

A. Every person engaged in the business of financing insurance premiums shall maintain records of his premium finance transactions and the records shall be open to examination and investigation by the superintendent. The superintendent may at any time require any such persons to bring such records as he may direct to the superintendent's office for examination.

B. Every person who is engaged in the business of financing insurance premiums shall preserve his records of premium finance transactions, including cards used in a card system, for at least three (3) years after making the final entry in respect to any premium finance agreement. The preservation of records in photographic forms shall constitute compliance with this requirement.

History: Laws 1984, ch. 127, 836.



Section 59A-45-7 - Form of premium finance agreement.

59A-45-7. Form of premium finance agreement.

A premium finance agreement shall:

A. comply with all existing federal laws;

B. comply with any requirements established by the superintendent by way of rule or regulation; and

C. contain a statement that the Insurance Premium Financing Law does not require a person to enter into an insurance premium financing agreement as a condition of the purchase of any insurance policy.

History: Laws 1984, ch. 127, 837.



Section 59A-45-8 - Additional requirements.

59A-45-8. Additional requirements.

The following additional provisions shall be applicable to an insurance premium finance agreement:

A. a premium finance company shall not charge, contract for, receive or collect a rate other than permitted pursuant to this article;

B. the rate is to be computed on the balance of the premium due, after subtracting the down payment made by the insured in accordance with the premium finance agreement, from the effective date of the insurance coverage for which premiums are being advanced, to and including the date when the final installment of the premium finance agreement is payable;

C. nothing contained in this article shall limit or restrict the manner of calculating the interest charges whether by way of add-on, discount, simple annual rate or otherwise, so long as the rate of interest charge does not exceed that permitted pursuant to this article. If the loan is a precomputed loan transaction:

(1) the interest charge may be calculated on the assumption that all scheduled payments will be made when due; and

(2) the effect of prepayment is governed by the provisions on rebate upon prepayment in this section;

D. if the entire unpaid balance outstanding on a precomputed loan transaction is paid by cash, renewal or otherwise, at any time prior to maturity, the premium finance company shall give a refund or credit of the unearned portion of such charge, according to the rule commonly known as "the rule of 78's", which refund or credit shall represent at least as great a portion of the original charge as the sum of the consecutive balances of the contract scheduled to be outstanding after the date of prepayment bears to the sum of all the consecutive monthly balances of the contract scheduled to be outstanding under the schedule of payments in the original instrument or instruments evidencing the loan; except, that if the contract is prepaid in cash rather than renewed or refinanced, the premium finance company shall not be required to make a refund or credit if the amount, computed as herein set forth, would be less than one dollar ($1) for each loan prior to the maturity;

E. in precomputed loan transactions where the insurer and the premium finance company execute an extension agreement for the deferral of an installment payment, the premium finance company may make an interest charge on the monthly installment that is deferred at a rate not exceeding one percent per month for each month or portion thereof that the payment has been deferred; and

F. for repayment in greater or lesser periods or amounts, or in unequal, irregular or other than monthly installment, the rate may be computed at an equivalent effective rate having due regard for the installments as scheduled.

History: Laws 1984, ch. 127, 839.



Section 59A-45-9 - Assignee subject to defenses.

59A-45-9. Assignee subject to defenses.

An assignee of the rights of a creditor under an insurance premium finance agreement, for the purchase of insurance primarily for personal, family or household purposes, is a holder within the meaning of the Uniform Commercial Code (55-1-101 to 55-9-507 NMSA 1978) and is subject to all defenses of the insured notwithstanding that there is an agreement to the contrary.

History: Laws 1984, ch. 127, 840.



Section 59A-45-10 - Delinquency charges.

59A-45-10. Delinquency charges.

A premium finance agreement may provide for the payment by the insured of a delinquency charge on each installment in default for a period of more than ten days and in an amount not to exceed five percent of each installment, or five dollars ($5.00), whichever is less, or in lieu thereof, interest after maturity of each such installment not to exceed the highest lawful contract rate; except that with respect to agreements financing coverages for other than personal, family or household purposes, the delinquency charge shall be an amount equal to five percent of the unpaid installment, but in no event more than five hundred dollars ($500). In addition, such contract may provide for the payment of an attorney's reasonable fee, where it is referred for collection to an attorney not a salaried employee of the person to whom the installment payment is due, and for court costs and disbursements.

History: Laws 1984, ch. 127, 841; 1999, ch. 75, 1.



Section 59A-45-11 - Cancellation of insurance contract upon default.

59A-45-11. Cancellation of insurance contract upon default.

A. When a premium finance agreement contains a power of attorney enabling the premium finance company to cancel any insurance contract or contracts listed in the agreement, the insurance contract or contracts shall not be cancelled by the premium finance company unless such cancellation is made in accordance with this article.

B. Not less than ten (10) days written notice shall be mailed to the insured of the intent of the premium finance company to cancel the insurance contract unless the default is cured within the ten-day period.

C. After expiration of the ten-day period, the premium finance company may thereafter request, in the name of the insured, cancellation of such insurance contract or contracts by mailing to the insurer or its licensed agent a notice of cancellation, and the insurance contract shall be cancelled as if such notice of cancellation had been submitted by the insured himself, but without requiring the return of the insurance contract or contracts. The premium finance company shall also mail a notice of cancellation to the insured at his last known address.

D. All statutory, regulatory and contractual restrictions providing that the insurance contract may not be given to a governmental agency, mortgagee or other third party, shall apply where cancellation is made under this section. The insurer or its licensed agent shall give the prescribed notice on behalf of itself or the insured to any governmental agency, mortgagee or other third party on or before the tenth (10) [10th] business day after the day it receives the notice of cancellation from the premium finance company and shall determine the effective date of cancellation, taking into consideration the number of days' notice required to complete the cancellation.

E. Whenever an insurance contract is cancelled in accordance with this section, the insurer or its licensed agent shall return whatever gross unearned premiums are due under the insurance contract to the premium finance company effecting the cancellation for the account of the insured or insureds.

F. In the event that the crediting of return premiums to the account of the insured results in a surplus over the amount due from the insured, the premium finance company shall refund such excess to the insured provided that no such refund shall be required if it amounts to less than one dollar ($1).

History: Laws 1984, ch. 127, 842.



Section 59A-45-12 - Exemption from any filing requirement.

59A-45-12. Exemption from any filing requirement.

No filing of the premium finance agreement shall be necessary to perfect the validity of such agreement as a secured transaction as against creditors, subsequent purchasers, pledges and encumbrances, successor or assigns.

History: Laws 1984, ch. 127, 843.



Section 59A-45-13 - Revocation and suspension of licenses.

59A-45-13. Revocation and suspension of licenses.

A. The superintendent may revoke or suspend the insurance premium financing license of any person when after investigation it appears to the superintendent that:

(1) any license issued to such person was obtained by fraud;

(2) there was any misrepresentation in the application of the license;

(3) the holder of such license has otherwise shown himself untrustworthy or incompetent to act as a premium finance company;

(4) such person has violated any of the provisions of this article; or

(5) such person has been rebating part of any valid service charge to an insurance agent, his employee or to any other person as an inducement to the financing of any insurance policy.

B. The procedures for revocation and suspension of licenses shall be established by the superintendent through rule and regulation.

History: Laws 1984, ch. 127, 844.



Section 59A-45-14 - Cease and desist order from the superintendent.

59A-45-14. Cease and desist order from the superintendent.

Upon a determination by hearing that a person has violated any provision of this article or any rules or regulations adopted thereunder, the superintendent may issue an order requiring the person to cease and desist from engaging in such violation. If the alleged violator fails to comply with the cease and desist order from the superintendent, the superintendent shall bring action for injunction in the district court in the county of Santa Fe.

History: Laws 1984, ch. 127, 845.



Section 59A-45-15 - Civil penalties.

59A-45-15. Civil penalties.

In addition to any penalties imposed pursuant to Sections 844 or 845 [59A-45-13 or 59A-45-14 NMSA 1978] of this article, the district court may, in an action filed by the superintendent, impose the following civil penalties:

A. for each violation of this article a penalty of not more than one thousand dollars ($1,000) but not to exceed an aggregate penalty of ten thousand dollars ($10,000) in any six-month period; and

B. for each violation of an order issued by the superintendent pursuant to Section 845 of this article, a penalty of not more than ten thousand dollars ($10,000).

History: Laws 1984, ch. 127, 846.



Section 59A-45-16 - Other code provisions applicable.

59A-45-16. Other code provisions applicable.

The following additional articles and provisions of the Insurance Code shall also apply, as applicable, to insurance premium finance companies and their operations:

A. Article 1 [Chapter 59A, Article 1 NMSA 1978] (scope of code, initial definitions, general penalty);

B. Article 2 [Chapter 59A, Article 2 NMSA 1978] (department of insurance);

C. Article 4 [Chapter 59A, Article 4 NMSA 1978] (examination, hearings and appeals);

D. Article 10 [Chapter 59A, Article 10 NMSA 1978] (administration of deposits);

E. Article 16 [Chapter 59A, Article 16 NMSA 1978] (trade practices and frauds); and

F. Article 53 [not codified] (transitory provisions).

History: Laws 1984, ch. 127, 847.






Article 46 - Health Maintenance Organizations

Section 59A-46-1 - Short title.

59A-46-1. Short title.

Chapter 59A, Article 46 NMSA 1978 may be cited as the "Health Maintenance Organization Law".

History: Laws 1984, ch. 127, 848; 1993, ch. 266, 1.



Section 59A-46-2 - Definitions.

59A-46-2. Definitions.

As used in the Health Maintenance Organization Law:

A. "basic health care services":

(1) means medically necessary services consisting of preventive care, emergency care, inpatient and outpatient hospital and physician care, diagnostic laboratory, diagnostic and therapeutic radiological services and services of pharmacists and pharmacist clinicians; but

(2) does not include mental health services or services for alcohol or drug abuse, dental or vision services or long-term rehabilitation treatment;

B. "capitated basis" means fixed per member per month payment or percentage of premium payment wherein the provider assumes the full risk for the cost of contracted services without regard to the type, value or frequency of services provided and includes the cost associated with operating staff model facilities;

C. "carrier" means a health maintenance organization, an insurer, a nonprofit health care plan or other entity responsible for the payment of benefits or provision of services under a group contract;

D. "copayment" means an amount an enrollee must pay in order to receive a specific service that is not fully prepaid;

E. "credentialing" means the process of obtaining and verifying information about a provider and evaluating that provider when that provider seeks to become a participating provider;

F. "deductible" means the amount an enrollee is responsible to pay out-of-pocket before the health maintenance organization begins to pay the costs associated with treatment;

G. "enrollee" means an individual who is covered by a health maintenance organization;

H. "evidence of coverage" means a policy, contract or certificate showing the essential features and services of the health maintenance organization coverage that is given to the subscriber by the health maintenance organization or by the group contract holder;

I. "extension of benefits" means the continuation of coverage under a particular benefit provided under a contract or group contract following termination with respect to an enrollee who is totally disabled on the date of termination;

J. "grievance" means a written complaint submitted in accordance with the health maintenance organization's formal grievance procedure by or on behalf of the enrollee regarding any aspect of the health maintenance organization relative to the enrollee;

K. "group contract" means a contract for health care services that by its terms limits eligibility to members of a specified group and may include coverage for dependents;

L. "group contract holder" means the person to whom a group contract has been issued;

M. "health care services" means any services included in the furnishing to any individual of medical, mental, dental, pharmaceutical or optometric care or hospitalization or nursing home care or incident to the furnishing of such care or hospitalization, as well as the furnishing to any person of any and all other services for the purpose of preventing, alleviating, curing or healing human physical or mental illness or injury;

N. "health maintenance organization" means any person who undertakes to provide or arrange for the delivery of basic health care services to enrollees on a prepaid basis, except for enrollee responsibility for copayments or deductibles;

O. "health maintenance organization agent" means a person who solicits, negotiates, effects, procures, delivers, renews or continues a policy or contract for health maintenance organization membership or who takes or transmits a membership fee or premium for such a policy or contract, other than for that person, or a person who advertises or otherwise makes any representation to the public as such;

P. "individual contract" means a contract for health care services issued to and covering an individual and it may include dependents of the subscriber;

Q. "insolvent" or "insolvency" means that the organization has been declared insolvent and placed under an order of liquidation by a court of competent jurisdiction;

R. "managed hospital payment basis" means agreements in which the financial risk is related primarily to the degree of utilization rather than to the cost of services;

S. "net worth" means the excess of total admitted assets over total liabilities, but the liabilities shall not include fully subordinated debt;

T. "participating provider" means a provider as defined in Subsection X of this section who, under an express contract with the health maintenance organization or with its contractor or subcontractor, has agreed to provide health care services to enrollees with an expectation of receiving payment, other than copayment or deductible, directly or indirectly from the health maintenance organization;

U. "person" means an individual or other legal entity;

V. "pharmacist" means a person licensed as a pharmacist pursuant to the Pharmacy Act [Chapter 61, Article 11 NMSA 1978];

W. "pharmacist clinician" means a pharmacist who exercises prescriptive authority pursuant to the Pharmacist Prescriptive Authority Act [61-11B-1 through 61-11B-3 NMSA 1978];

X. "provider" means a physician, pharmacist, pharmacist clinician, hospital or other person licensed or otherwise authorized to furnish health care services;

Y. "replacement coverage" means the benefits provided by a succeeding carrier;

Z. "subscriber" means an individual whose employment or other status, except family dependency, is the basis for eligibility for enrollment in the health maintenance organization or, in the case of an individual contract, the person in whose name the contract is issued; and

AA. "uncovered expenditures" means the costs to the health maintenance organization for health care services that are the obligation of the health maintenance organization, for which an enrollee may also be liable in the event of the health maintenance organization's insolvency and for which no alternative arrangements have been made that are acceptable to the superintendent.

History: 1978 Comp., 59A-46-2, enacted by Laws 1993, ch. 266, 2; 2007, ch. 244, 1; 2015, ch. 111, 3.



Section 59A-46-3 - Establishment of health maintenance organizations.

59A-46-3. Establishment of health maintenance organizations.

A. Notwithstanding any law of this state to the contrary, any person may apply to the superintendent for a certificate of authority to establish and operate a health maintenance organization in compliance with Chapter 59A, Article 46 NMSA 1978. No person shall establish or operate a health maintenance organization in this state without obtaining a certificate of authority under Chapter 59A, Article 46 NMSA 1978. A foreign corporation may qualify under Chapter 59A, Article 46 NMSA 1978, subject to its registration to do business in this state as a foreign corporation pursuant to Chapter 53, Article 17 NMSA 1978 and compliance with all provisions of Chapter 59A, Article 46 NMSA 1978 and other applicable state laws.

B. Any health maintenance organization that has not previously received a certificate of authority to operate as a health maintenance organization as of January 1, 1994 shall submit an application for a certificate of authority under Subsection C of this section no later than March 1, 1993. Each such applicant may continue to operate until the superintendent acts upon the application. In the event that an application is denied under Section 59A-46-4 NMSA 1978, the applicant shall thereafter be treated as a health maintenance organization whose certificate of authority has been revoked.

C. Each application for a certificate of authority shall be verified by an officer or authorized representative of the applicant, shall be in a form prescribed by the superintendent and shall set forth or be accompanied by the following:

(1) a copy of the organizational documents of the applicant, such as the articles of incorporation, articles of association, partnership agreement, trust agreement or other applicable documents and all amendments thereto;

(2) a copy of the bylaws, rules and regulations or similar document, if any, regulating the conduct of the internal affairs of the applicant;

(3) a list of the names, addresses and official positions and biographical information on forms acceptable to the superintendent of the persons who are to be responsible for the conduct of the affairs and day to day operations of the applicant, including all members of the board of directors, board of trustees, executive committee or other governing board or committee and the principal officers in the case of a corporation or the partners or members in the case of a partnership or association;

(4) a copy of any contract form made or to be made between any class of providers and the health maintenance organization and a copy of any contract made or to be made between third party administrators, marketing consultants or persons listed in Paragraph (3) of this subsection and the health maintenance organization;

(5) a copy of the form of evidence of coverage to be issued to the enrollees;

(6) a copy of the form of group contract, if any, to be issued to employers, unions, trustees or other organizations;

(7) financial statements showing the applicant's assets, liabilities and sources of financial support, including both a copy of the applicant's most recent, regular certified financial statement and an unaudited current financial statement;

(8) a financial feasibility plan that includes detailed enrollment projections, the methodology for determining premium rates to be charged during the first twelve months of operations certified by an actuary or other person determined by the superintendent to be qualified, a three-year projection of balance sheets, a three-year projection of cash flow statements showing any capital expenditures, purchase and sale of investments and deposits with the state and income and expense statements anticipated from the start of operations for three years or until the organization has had net income for at least one year, if longer, a description of the proposed method of marketing and a statement of the sources of working capital as well as any other sources of funding;

(9) a power of attorney duly executed by the applicant, if not domiciled in this state, appointing the superintendent, his successors in office and duly authorized deputies as the true and lawful attorney of such applicant in and for this state upon whom all lawful process in any legal action or proceeding against the health maintenance organization on a cause of action arising in this state may be served;

(10) a statement or map reasonably describing the geographic area or areas to be served;

(11) a description of the internal grievance procedures to be utilized for the investigation and resolution of enrollee complaints and grievances;

(12) a description of the proposed quality assurance program, including the formal organizational structure, methods for developing criteria, procedures for comprehensive evaluation of the quality of care rendered to enrollees and processes to initiate corrective action and reevaluation when deficiencies in provider or organizational performance are identified;

(13) a description of the procedures to be implemented to meet the protection against insolvency requirements in Section 59A-46-13 NMSA 1978;

(14) a list of the names, addresses and license numbers of all providers with which the health maintenance organization has agreements; and

(15) such other information as the superintendent may require to make the determinations required in Section 59A-46-4 NMSA 1978.

D. A health maintenance organization shall, unless otherwise provided for in Chapter 59A, Article 46 NMSA 1978, file a notice describing any substantial modification of the operation set out in the information required by Subsection C of this section. Such notice shall be filed with the superintendent prior to the modification. If the superintendent does not disapprove within thirty days of filing, such modification shall be deemed approved.

History: 1978 Comp., 59A-46-3, enacted by Laws 1993, ch. 266, 3.



Section 59A-46-4 - Issuance of certificate of authority.

59A-46-4. Issuance of certificate of authority.

A. Upon receipt of an application for issuance of a certificate of authority, the superintendent may transmit copies of such application and accompanying documents to the secretary of health.

B. If requested by the superintendent, the secretary of health shall determine whether the applicant for a certificate of authority, with respect to health care services to be furnished, has complied with Section 59A-46-7 NMSA 1978.

C. If requested by the superintendent, the secretary of health shall certify to the superintendent, within forty-five days of receipt of the application for issuance of a certificate of authority, that the proposed health maintenance organization meets the requirements of Section 59A-46-7 NMSA 1978 or notify the superintendent that the health maintenance organization does not meet such requirements and specify in what respects it is deficient.

D. The superintendent shall within forty-five days of receipt of certification or notice of deficiencies from the secretary of health pursuant to Subsection C of this section, or within sixty days of receipt of the application indicated in Subsection A of this section if no request has been made of the secretary of health, issue a certificate of authority to any person filing a completed application upon receiving the prescribed fees and upon the superintendent being satisfied that:

(1) the persons responsible for the conduct of the affairs of the applicant are competent, trustworthy and possess good reputations;

(2) any deficiencies identified by the secretary of health pursuant to Subsection C of this section have been corrected and the secretary of health has certified to the superintendent that the health maintenance organization's proposed plan of operation meets the requirements of Section 59A-46-7 NMSA 1978;

(3) the health maintenance organization will effectively provide or arrange for the provision of basic health care services on a prepaid basis, through insurance or otherwise, except to the extent of reasonable requirements for copayments or deductibles, or both; and

(4) the health maintenance organization is in compliance with Sections 59A-46-13 and 59A-46-15 NMSA 1978.

E. A certificate of authority shall be denied only after the superintendent complies with the requirements of Section 59A-46-20 NMSA 1978.

History: 1978 Comp., 59A-46-4, enacted by Laws 1993, ch. 266, 4.



Section 59A-46-5 - Powers of health maintenance organizations.

59A-46-5. Powers of health maintenance organizations.

A. The powers of a health maintenance organization include, but are not limited to, the following:

(1) the purchase, lease, construction, renovation, operation or maintenance of hospitals, medical facilities, or both, and their ancillary equipment, and such property as may reasonably be required for its principal office or for such purposes as may be necessary in the transaction of the business of the organization;

(2) transactions between or among affiliated entities, including loans and the transfer of responsibility under all contracts, including without limitation provider and subscriber contracts between or among affiliates or between the health maintenance organization and its parent;

(3) the furnishing of health care services through providers, provider associations or agents for providers that are under contract with or employed by the health maintenance organization;

(4) the contracting with any person for the performance on its behalf of certain functions such as marketing, enrollment and administration;

(5) the contracting with an authorized insurer in this state for the provision of insurance, indemnity or reimbursement against the cost of health care services provided by the health maintenance organization;

(6) the offering of other health care services, in addition to basic health care services; and

(7) the joint marketing of products with an insurer authorized to do business in this state as long as the company that is offering each product is clearly identified.

B. A health maintenance organization shall file notice, with adequate supporting information, with the superintendent prior to the exercise of any power granted in Paragraph (1), (2) or (4) of Subsection A of this section that may affect the financial soundness of the health maintenance organization. The superintendent shall disapprove such exercise of power only if in his opinion it would substantially and adversely affect the financial soundness of the health maintenance organization and endanger its ability to meet its obligations. If the superintendent does not disapprove within thirty days of the filing, it shall be deemed approved, but the superintendent may in his sole discretion postpone the action for an additional thirty days as necessary for proper consideration of the effects of the proposed action.

C. The superintendent may adopt rules and regulations exempting from the filing requirement of Subsection B of this section those activities having a de minimis effect.

History: 1978 Comp., 59A-46-5, enacted by Laws 1993, ch. 266, 5.



Section 59A-46-6 - Fiduciary responsibilities; fidelity bond.

59A-46-6. Fiduciary responsibilities; fidelity bond.

A. Any director, officer, employee or partner of a health maintenance organization who receives, collects, disburses or invests funds in connection with the activities of the organization shall be responsible for such funds in a fiduciary relationship to the organization.

B. A health maintenance organization shall maintain in force a fidelity bond or fidelity insurance on the employees and officers, directors and partners described in Subsection A of this section in an amount not less than two hundred fifty thousand dollars ($250,000) for each health maintenance organization or a maximum of five million dollars ($5,000,000) in aggregate maintained on behalf of health maintenance organizations owned by a common parent corporation, or such sum as may be prescribed by the superintendent.

History: 1978 Comp., 59A-46-6, enacted by Laws 1993, ch. 266, 6.



Section 59A-46-7 - Quality assurance program.

59A-46-7. Quality assurance program.

A. A health maintenance organization shall establish procedures to assure that the health care services provided to enrollees shall be rendered under reasonable standards of quality of care consistent with prevailing professionally recognized standards of medical practice. Such procedures shall include mechanisms to assure availability, accessibility and continuity of care.

B. A health maintenance organization shall have an ongoing internal quality assurance program to monitor and evaluate its health care services, including primary and specialist physician services, and ancillary and preventive health care services, across all institutional and non-institutional settings. The program shall include, at a minimum, the following:

(1) a written statement of goals and objectives that emphasizes improved health status in evaluating the quality of care rendered to enrollees;

(2) a written quality assurance plan that describes the following:

(a) the health maintenance organization's scope and purpose in quality assurance;

(b) the organizational structure responsible for quality assurance activities;

(c) contractual arrangements, where appropriate, for delegation of quality assurance activities;

(d) confidentiality policies and procedures;

(e) a system of ongoing evaluation activities;

(f) a system of focused evaluation activities;

(g) a system for credentialing providers and performing peer review activities; and

(h) duties and responsibilities of the designated physician responsible for the quality assurance activities;

(3) a written statement describing the system of ongoing quality assurance activities, including:

(a) problem assessment, identification, selection and study;

(b) corrective action, monitoring, evaluation and reassessment; and

(c) interpretation and analysis of patterns of care rendered to individual patients by individual providers;

(4) a written statement describing the system of focused quality assurance activities based on representative samples of the enrolled population that identifies method of topic selection, study, data collection, analysis, interpretation and report format; and

(5) written plans for taking appropriate corrective action whenever, as determined by the quality assurance program, inappropriate or substandard services have been provided or services that should have been furnished have not been provided.

C. A health maintenance organization shall record proceedings of formal quality assurance program activities and maintain documentation in a confidential manner. Quality assurance program minutes shall be available for examination by the superintendent and by the secretary of health if requested by the superintendent but shall not be disclosed to third parties except as permitted by the provisions of Chapter 59A, Article 46 NMSA 1978.

D. A health maintenance organization shall ensure the use and maintenance of an adequate patient record system that will facilitate documentation and retrieval of clinical information for the purpose of the health maintenance organization evaluating continuity and coordination of patient care and assessing the quality of health and medical care provided to enrollees.

E. Except as otherwise restricted or prohibited by state or federal law, enrollee clinical records shall be available to the superintendent or an authorized designee for examination and review to ascertain compliance with this section or as deemed necessary by the superintendent.

F. A health maintenance organization shall establish a mechanism for periodic reporting of quality assurance program activities to the governing body, providers and appropriate organization staff.

History: 1978 Comp., 59A-46-7, enacted by Laws 1993, ch. 266, 7.



Section 59A-46-8 - Requirements for group contract, individual contract and evidence of coverage.

59A-46-8. Requirements for group contract, individual contract and evidence of coverage.

A. Every group and individual contract holder is entitled to a group or individual contract. The contract shall not contain provisions or statements that are unjust, unfair, inequitable, misleading, deceptive or that encourage misrepresentation as described in Section 59A-16-4 NMSA 1978. The contract shall contain a clear statement of the following:

(1) name and address of the health maintenance organization;

(2) eligibility requirements;

(3) benefits and services within the service area;

(4) emergency care benefits and services;

(5) out-of-area benefits and services, if any;

(6) copayments, deductibles or other out-of-pocket expenses;

(7) limitations and exclusions;

(8) enrollee termination;

(9) enrollee reinstatement, if any;

(10) claims procedures;

(11) enrollee grievance procedures;

(12) continuation of coverage;

(13) conversion;

(14) extension of benefits, if any;

(15) coordination of benefits, if applicable;

(16) subrogation, if any;

(17) description of the service area;

(18) entire contract provision;

(19) term of coverage;

(20) cancellation of group or individual contract holder;

(21) renewal;

(22) reinstatement of group or individual contract holder, if any;

(23) grace period; and

(24) conformity with state law.

B. An evidence of coverage may be filed as part of the group contract to describe the provisions required in Paragraphs (1) through (17) and (20) of Subsection A of this section.

C. In addition to those provisions required in Paragraphs (1) through (24) of Subsection A of this section, an individual contract shall provide for a ten-day period to examine and return the contract and have the premium refunded. If services were received during the ten-day period, and the person returns the contract to receive a refund of the premium paid, he or she must pay for such services.

D. Every subscriber shall receive an evidence of coverage from the group contract holder or the health maintenance organization. The evidence of coverage shall not contain provisions or statements that are unfair, unjust, inequitable, misleading, deceptive or that encourage misrepresentation as described in Section 59A-16-4 NMSA 1978. The evidence of coverage shall contain a clear statement of the provisions required in Paragraphs (1) through (17) and (20) of Subsection A of this section.

E. The superintendent may adopt regulations establishing readability standards for individual contract, group contract and evidence of coverage forms.

F. No group or individual contract, evidence of coverage or amendment thereto shall be delivered or issued for delivery in this state, unless its form has been filed with and approved by the superintendent, subject to Subsections G and H of this section.

G. If an evidence of coverage issued pursuant to and incorporated in a contract issued in this state is intended for delivery in another state and the evidence of coverage has been approved for use in the state in which it is to be delivered, the evidence of coverage need not be submitted to the superintendent for approval.

H. Every form of group or individual contract, evidence of coverage or amendment thereto required to be filed pursuant to the provisions of Subsection F of this section shall be filed with the superintendent not less than thirty days prior to delivery or issue for delivery in this state. At any time during the initial thirty day period, the superintendent may extend the period for review for an additional thirty days. Notice of an extension shall be in writing. At the end of the review period, the form is deemed approved if the superintendent has taken no action. The filer must notify the superintendent in writing prior to using a form that is deemed approved.

I. At any time, after thirty days notice and for cause shown, the superintendent may withdraw approval of any form of group or individual contract, evidence of coverage or amendment thereto, effective at the end of the thirty-day notice period.

J. When a filing is disapproved or approval of a form of group or individual contract, evidence of coverage or amendment thereto is withdrawn, the superintendent shall give the health maintenance organization written notice of the reasons for disapproval and in the notice shall inform the health maintenance organization that within thirty days of receipt of the notice the health maintenance organization may request a hearing. A hearing shall be conducted within thirty days after the superintendent has received the request for hearing.

K. The superintendent may require the submission of whatever relevant information he deems necessary in determining whether to approve or disapprove a filing made pursuant to this section.

History: 1978 Comp., 59A-46-8, enacted by Laws 1993, ch. 266, 8.



Section 59A-46-9 - Annual report.

59A-46-9. Annual report.

A. Every health maintenance organization shall annually, on or before the first day of March, file a report, verified by at least two principal officers, with the superintendent covering the preceding calendar year.

B. The report shall be on forms prescribed by the superintendent and shall include:

(1) a financial statement of the organization prepared pursuant to forms prescribed by the superintendent, including its balance sheet and receipts and disbursements for the preceding year;

(2) any material changes in the information submitted pursuant to Subsection C of Section 59A-46-3 NMSA 1978;

(3) the number of persons enrolled during the year and the number of enrollees as of the end of the year; and

(4) such other reasonable information materially relating to the performance of the health maintenance organization as is necessary to enable the superintendent to carry out the superintendent's duties under the Insurance Code.

C. In addition, the health maintenance organization shall file by the dates indicated:

(1) on or before March 1, an annual statement in accordance with the requirements of Section 59A-5-29 NMSA 1978 and a risk-based capital report in accordance with the requirements of Section 59A-5A-3 NMSA 1978;

(2) a list of the providers who have executed a contract that complies with Subsection E of Section 59A-46-13 NMSA 1978 on or before March 1; and

(3) a description of the grievance procedures and the total number of grievances handled through such procedures, a compilation of the causes underlying those grievances and a summary of the final disposition of those grievances, on or before March 1.

D. The superintendent may require such additional reports as are deemed necessary and appropriate to enable the superintendent to carry out the superintendent's duties under the Health Maintenance Organization Law.

History: 1978 Comp., 59A-46-9, enacted by Laws 1993, ch. 266, 9; 2014, ch. 59, 51.



Section 59A-46-10 - Information to enrollees or subscribers.

59A-46-10. Information to enrollees or subscribers.

A. A health maintenance organization shall provide to its subscribers or to its group contract holders for distribution to subscribers a list of providers upon enrollment and re-enrollment.

B. Every health maintenance organization shall notify its subscribers within thirty days of any material change in the operation of the organization that will affect the service to subscribers directly.

C. An enrollee shall be notified in writing by the health maintenance organization of the termination of any designated primary care provider who provided health care services to that enrollee. The health maintenance organization shall provide assistance to the enrollee in transferring to another participating primary care provider.

D. The health maintenance organization shall provide to subscribers information on how services may be obtained, where additional information on access to services may be obtained and a number where the enrollee may contact the health maintenance organization at no cost to the enrollee.

History: 1978 Comp., 59A-46-10, enacted by Laws 1993, ch. 266, 10.



Section 59A-46-11 - Grievance procedures.

59A-46-11. Grievance procedures.

A. Every health maintenance organization shall establish and maintain a grievance procedure that has been approved by the superintendent to provide procedures for the resolution of grievances initiated by enrollees. The health maintenance organization shall maintain records regarding grievances received since the date of its last examination of such grievances.

B. The superintendent or his designee may examine such grievance procedures and records.

History: 1978 Comp., 59A-46-11, enacted by Laws 1993, ch. 266, 11.



Section 59A-46-12 - Investments.

59A-46-12. Investments.

With the exception of investments made in accordance with Paragraph (1) of Subsection A of Section 59A-46-5 NMSA 1978, the funds of a health maintenance organization shall be invested only in accordance with Chapter 59A, Article 9 NMSA 1978 and such regulations as the superintendent may promulgate consistent with that article and the provisions of the Health Maintenance Organization Law.

History: 1978 Comp., 59A-46-12, enacted by Laws 1993, ch. 266, 12.



Section 59A-46-13 - Protection against insolvency.

59A-46-13. Protection against insolvency.

A. Health maintenance organizations shall be subject to the following net worth requirements:

(1) before any certificate of authority is issued to a health maintenance organization, it shall have an initial net worth of one million five hundred thousand dollars ($1,500,000) and shall thereafter maintain the minimum net worth required under Paragraph (2) of this subsection;

(2) except as provided in Paragraphs (3) and (4) of this subsection, every health maintenance organization shall maintain a minimum net worth equal to the greater of:

(a) one million dollars ($1,000,000);

(b) two percent of annual premium revenues as reported on the most recent annual financial statement filed with the superintendent on the first one hundred fifty million dollars ($150,000,000) of premium revenues and one percent of annual premium on the premium in excess of one hundred fifty million dollars ($150,000,000);

(c) an amount equal to the sum of three months uncovered health care expenditures as reported on the most recent financial statement filed with the superintendent; or

(d) an amount equal to the sum of: 1) eight percent of annual health care expenditures for enrollees under prepaid contracts except those paid on a capitated basis or managed hospital payment basis as reported on the most recent financial statement filed with the superintendent; and 2) four percent of annual hospital expenditures for enrollees under prepaid contracts paid on a capitated basis and a managed hospital payment basis as reported on the most recent financial statement filed with the superintendent;

(3) a health maintenance organization licensed before the effective date of Chapter 59A, Article 46 NMSA 1978 shall maintain a minimum net worth of:

(a) twenty-five percent of the amount required by Paragraph (2) of this subsection by December 31, 1994;

(b) fifty percent of the amount required by Paragraph (2) of this subsection by December 31, 1995;

(c) seventy-five percent of the amount required by Paragraph (2) of this subsection by December 31, 1996; and

(d) one hundred percent of the amount required by Paragraph (2) of this subsection by December 31, 1997; and

(4) in determining net worth for the purposes of Paragraph (3) of this subsection:

(a) no debt shall be considered fully subordinated unless the subordination clause is in a form acceptable to the superintendent and any interest obligation relating to the repayment of any subordinated debt must be similarly subordinated;

(b) the interest expenses relating to the repayment of any fully subordinated debt shall be considered covered expenses;

(c) any debt incurred by a surplus note meeting the requirements of Section 59A-34-23 NMSA 1978, and otherwise acceptable to the superintendent, shall not be considered a liability and shall be recorded as equity; and

(d) preferred stock shall not be considered debt.

B. Health maintenance organizations shall be subject to the following deposit requirements:

(1) unless otherwise provided below, each health maintenance organization shall deposit with the superintendent or, at the discretion of the superintendent, with any organization or trustee acceptable to him through which a custodial or controlled account is utilized, cash, securities or any combination of these or other measures that are acceptable to him that at all times shall have a value of not less than three hundred thousand dollars ($300,000);

(2) a health maintenance organization that is in operation on the effective date of this section shall make a deposit equal to one hundred fifty thousand dollars ($150,000) and, in the second year, the amount of the additional deposit for a health maintenance organization that is in operation on the effective date of this section shall be equal to one hundred fifty thousand dollars ($150,000), for a total of three hundred thousand dollars ($300,000);

(3) the deposit shall be an admitted asset of the health maintenance organization in the determination of net worth;

(4) all income from deposits shall be an asset of the organization, but a health maintenance organization that has made a securities deposit may withdraw that deposit or any part thereof after making a substitute deposit of cash, securities or any combination of these or other assets of equal amount and value;

(5) any securities deposited pursuant to the provisions of this subsection shall be approved by the superintendent before being deposited or substituted;

(6) the deposit shall be used to protect the interests of the health maintenance organization's enrollees and to assure continuation of health care services to enrollees of a health maintenance organization that is in rehabilitation or conservation;

(7) the superintendent may use a deposit made pursuant to the provisions of this subsection for administrative costs directly attributable to a receivership or liquidation, and if the health maintenance organization is placed in receivership or liquidation, the deposit shall be an asset subject to the provisions of the applicable liquidation law; and

(8) the superintendent may reduce or eliminate the deposit requirement if the health maintenance organization deposits with the state treasurer, insurance superintendent or other official body of the state or jurisdiction of domicile for the protection of all subscribers and enrollees, wherever located, of such health maintenance organization, cash, acceptable securities or surety, and delivers to the superintendent a certificate to such effect, duly authenticated by the appropriate state official holding the deposit.

C. Every health maintenance organization shall include when determining liabilities an amount estimated in the aggregate to provide for:

(1) any unearned premium;

(2) the payment of all claims for health care expenditures that have been incurred, whether reported or unreported, which are unpaid and for which the health maintenance organization is or may be liable;

(3) the expense of adjustment or settlement of the claims described in Paragraph (2) of this subsection; and

(4) contract liabilities for continuation of coverage or conversion rights not covered by future premiums or hold harmless agreements.

D. Liabilities described in Subsection C of this section shall be computed in accordance with regulations adopted by the superintendent upon reasonable consideration of the ascertained experience and character of the health maintenance organization.

E. Every contract between a health maintenance organization and a participating provider of health care services shall be in writing and shall set forth that in the event the health maintenance organization fails to pay for health care services as set forth in the contract, the subscriber or enrollee shall not be liable to the provider for any sums owed by the health maintenance organization. In the event that the participating provider contract has not been reduced to writing or the contract fails to contain the required prohibition, the participating provider shall not collect or attempt to collect from the subscriber or enrollee sums owed by the health maintenance organization. No participating provider or agent, trustee or assignee thereof, may maintain any action at law against a subscriber or enrollee to collect sums owed by the health maintenance organization.

F. The superintendent shall require that each health maintenance organization have a plan for handling insolvency that allows for continuation of benefits for the duration of the contract period for which premiums have been paid and continuation of benefits to members who are confined on the date of insolvency in an inpatient facility until their discharge or expiration of benefits. In considering the plan, the superintendent may require:

(1) insurance to cover the expenses to be paid for continued benefits after an insolvency;

(2) provisions in provider contracts that obligate the provider to provide services for the duration of the period after the health maintenance organization's insolvency for which premium payment has been made and until the enrollees' discharge from inpatient facilities;

(3) insolvency reserves;

(4) acceptable letters of credit; or

(5) any other arrangements to assure that benefits are continued as specified above.

G. An agreement to provide health care services between a provider and a health maintenance organization shall require that if the provider terminates the agreement, the provider shall give the organization at least sixty days' advance notice of termination.

History: 1978 Comp., 59A-46-13, enacted by Laws 1993, ch. 266, 13.



Section 59A-46-14 - Uncovered expenditures insolvency deposit.

59A-46-14. Uncovered expenditures insolvency deposit.

A. If at any time uncovered expenditures exceed ten percent of total health care expenditures, a health maintenance organization shall place an uncovered expenditures insolvency deposit with the superintendent, with any organization or trustee acceptable to the superintendent through which a custodial or controlled account is maintained, cash or securities that are acceptable to the superintendent. Such deposit shall at all times have a fair market value in an amount of one hundred twenty percent of the health maintenance organization's outstanding liability for uncovered expenditures for enrollees in this state, including incurred but not reported claims, and shall be calculated as of the first day of the month and maintained for the remainder of the month. If a health maintenance organization is not otherwise required to file a quarterly report, it shall file a report within forty-five days of the end of the calendar quarter with information sufficient to demonstrate compliance with this subsection.

B. The deposit required under Subsection A of this section is in addition to the deposit required under Section 59A-46-13 NMSA 1978 and is an admitted asset of the health maintenance organization in the determination of net worth. All income from such deposits or trust accounts shall be assets of the health maintenance organization and may be withdrawn from such deposit or account quarterly with the approval of the superintendent.

C. A health maintenance organization that has made a deposit may withdraw that deposit or any part of the deposit if a substitute deposit of cash or securities of equal amount and value is made, the fair market value of the deposit exceeds the amount of the required deposit, or the required deposit under Subsection A of this section is reduced or eliminated. Deposits, substitutions or withdrawals may be made only with the prior written approval of the superintendent.

D. The deposit required under Subsection A of this section is in trust and may be used only as provided under this section. The superintendent may use the deposit of an insolvent health maintenance organization for administrative costs associated with administering the deposit and payment of claims of enrollees of this state for uncovered expenditures in this state. Claims for uncovered expenditures shall be paid on a pro rata basis based on assets available to pay such ultimate liability for incurred expenditures. Partial distribution may be made pending final distribution. Any amount of the deposit remaining shall be paid into the liquidation or receivership of the health maintenance organization.

E. The superintendent may by regulation prescribe the time, manner and form for filing claims under Subsection D of this section.

F. The superintendent may by regulation or order require health maintenance organizations to file annual, quarterly or more frequent reports as he deems necessary to demonstrate compliance with this section. The superintendent may require that the reports include liability for uncovered expenditures as well as an audit opinion.

History: 1978 Comp., 59A-46-14, enacted by Laws 1993, ch. 266, 14.



Section 59A-46-15 - Enrollment period; replacement coverage in the event of insolvency.

59A-46-15. Enrollment period; replacement coverage in the event of insolvency.

A. In the event of an insolvency of a health maintenance organization, upon order of the superintendent, all other carriers that participated in the enrollment process with the insolvent health maintenance organization at a group's last regular enrollment period shall offer such group's enrollees of the insolvent health maintenance organization a thirty-day enrollment period commencing upon the date of insolvency. Each carrier shall offer such enrollees of the insolvent health maintenance organization the same coverages and rates that it had offered to the enrollees of the group at its last regular enrollment period.

B. If no other carrier had been offered to some groups enrolled in the insolvent health maintenance organization, or if the superintendent determines that the other health benefit plans lack sufficient health care delivery resources to assure that health care services will be available and accessible to all of the group enrollees of the insolvent health maintenance organization, then the superintendent shall allocate equitably the insolvent health maintenance organization's group contracts for such groups among all health maintenance organizations that operate within a portion of the insolvent health maintenance organization's service area, taking into consideration the health care delivery resources and total membership of each health maintenance organization. Each health maintenance organization to which a group or groups are so allocated shall offer such group or groups the health maintenance organization's existing coverage that is most similar to each group's coverage with the insolvent health maintenance organization at rates determined in accordance with the successor health maintenance organization's existing rating methodology.

C. The superintendent shall also allocate equitably the insolvent health maintenance organization's nongroup enrollees that are unable to obtain other coverage among all health maintenance organizations that operate within a portion of the insolvent health maintenance organization's service area, taking into consideration the health care delivery resources of each such health maintenance organization. Each health maintenance organization to which nongroup enrollees are allocated shall offer such nongroup enrollees the health maintenance organization's existing coverage for individual or conversion coverage as determined by his type of coverage in the insolvent health maintenance organization at rates determined in accordance with the successor health maintenance organization's existing rating methodology. Successor health maintenance organizations that do not offer direct nongroup enrollment may aggregate all of the allocated nongroup enrollees into one group for rating and coverage purposes.

D. Any carrier providing replacement coverage with respect to group hospital, medical or surgical expense or service benefits within a period of sixty days from the date of discontinuance of a prior health maintenance organization contract or policy providing such hospital, medical or surgical expense or service benefits shall cover immediately all enrollees who were covered validly under the previous health maintenance organization contract or policy at the date of discontinuance and who would otherwise be eligible for coverage under the succeeding carrier's contract, regardless of any provisions of the contract relating to active employment or hospital confinement or pregnancy. For purposes of this section "discontinuance" means the termination of the contract between the group contract holder and a health maintenance organization due to the insolvency of the health maintenance organization, and does not refer to the termination of any agreement between any individual enrollee and the health maintenance organization.

E. Except to the extent benefits for the condition would have been reduced or excluded under the prior carrier's contract or policy, no provision in a succeeding carrier's contract of replacement coverage that would operate to reduce or exclude benefits on the basis that the condition giving rise to benefits existed before the effective date of the succeeding carrier's contract shall be applied with respect to those enrollees validly covered under the prior carrier's contract or policy on the date of discontinuance.

History: 1978 Comp., 59A-46-15, enacted by Laws 1993, ch. 266, 15.



Section 59A-46-16 - Filing requirements for rating information.

59A-46-16. Filing requirements for rating information.

A. No premium rate may be used until either a schedule of premium rates or methodology for determining premium rates has been filed with and approved by the superintendent. At the time the health maintenance organization files the rate with the superintendent it shall also file a schedule of benefits to which the rate applies.

B. Either a specific schedule of premium rates, or a methodology for determining premium rates, shall be established in accordance with actuarial principles for various categories of enrollees; provided that the premium applicable to an enrollee shall not be individually determined based on the status of the enrollee's health. A certification by a qualified actuary or other qualified person acceptable to the superintendent as to the appropriateness of the rates or of the use of the methodology, based on reasonable assumptions, shall accompany the filing along with adequate supporting information.

C. The superintendent may disapprove any such rates, or methodology for determining rates, found by him to be excessive, inadequate or unfairly discriminatory, considering the benefits to be provided. If the superintendent disapproves such filing, he shall notify the health maintenance organization, specifying the reasons for his disapproval. A hearing shall be conducted within thirty days after a request in writing by the person filing. The schedule or methodology shall be deemed approved if the superintendent does not disapprove the filing within thirty days, but the superintendent in his sole discretion may postpone taking action for an additional thirty days as necessary for proper consideration of the filing.

History: 1978 Comp., 59A-46-16, enacted by Laws 1993, ch. 266, 16.



Section 59A-46-17 - Regulation of health maintenance organization insurance producers.

59A-46-17. Regulation of health maintenance organization insurance producers.

A. Requirements and procedures for licensing of health maintenance organization insurance producers shall be governed by the provisions of Chapter 59A, Articles 11 and 12 NMSA 1978 and any regulations adopted by the superintendent pertaining to those articles.

B. None of the following shall be required to hold a health maintenance organization insurance producer license:

(1) any regular salaried officer or employee of a health maintenance organization who devotes substantially all of that person's time to activities other than the taking or transmitting of applications or membership fees or premiums for health maintenance organization membership or who receives no commission or other compensation directly dependent upon the business obtained and who does not solicit or accept from the public applications for health maintenance organization membership;

(2) employers or their officers or employees or the trustees of any employee benefit plan to the extent that such employers, officers, employees or trustees are engaged in the administration or operation of any program of employee benefits involving the use of health maintenance organization memberships, if those employers, officers, employees or trustees are not compensated directly or indirectly by the health maintenance organization issuing the health maintenance organization memberships;

(3) banks or their officers and employees to the extent that such banks, officers and employees collect and remit charges by charging same against accounts of depositors on the orders of such depositors; or

(4) any person or the employee of any person who has contracted to provide administrative, management or health care services to a health maintenance organization and who is compensated for those services by the payment of an amount calculated as a percentage of the revenues, net income or profit of the health maintenance organization, if that method of compensation is the sole basis for subjecting that person or the employee of the person to the provisions of the Health Maintenance Organization Law.

C. The superintendent may by rule exempt certain classes of persons from the requirement of obtaining a license if:

(1) the functions they perform do not require special competence, trustworthiness or the regulatory surveillance made possible by licensing; or

(2) other existing safeguards make regulation unnecessary.

History: 1978 Comp., 59A-46-17, enacted by Laws 1993, ch. 266, 17; 2016, ch. 89, 66.



Section 59A-46-18 - Powers of insurers.

59A-46-18. Powers of insurers.

A. An authorized insurer may either directly or through a subsidiary or affiliate organize and operate a health maintenance organization under the provisions of the Health Maintenance Organization Law. Notwithstanding any other law that may be inconsistent with the cited law, any two or more such insurance companies, or subsidiaries or affiliates thereof, may jointly organize and operate a health maintenance organization. The business of insurance is deemed to include the providing of health care by a health maintenance organization owned or operated by an insurer or a subsidiary thereof.

B. An authorized insurer may contract with a health maintenance organization to provide insurance or similar protection against the cost of care provided through health maintenance organizations and to provide coverage in the event of the failure of the health maintenance organization to meet its obligations. Among other things, under such contracts the insurer may make benefit payments to health maintenance organizations for health care services rendered by providers.

History: 1978 Comp., 59A-46-18, enacted by Laws 1993, ch. 266, 18.



Section 59A-46-19 - Examinations.

59A-46-19. Examinations.

A. The superintendent may make an examination of the affairs of any health maintenance organization and providers with whom such organization has contracts, agreements or other arrangements as often as is reasonably necessary for the protection of the interests of the people of this state but not less frequently than once every three years.

B. The superintendent may make or request the secretary of health to make an examination concerning the quality assurance program of the health maintenance organization and of any providers with whom such organization has contracts, agreements or other arrangements as often as is reasonably necessary for the protection of the interests of the people of this state.

C. Every health maintenance organization and provider shall submit its books and records for such examinations and in every way facilitate the completion of the examination. Medical records of individuals and contract providers shall not be subject to such examination. For the purpose of examinations, the superintendent and the secretary of health may administer oaths to and examine the officers and agents of the health maintenance organization and the principals of such providers concerning their business.

D. The expenses of examinations under this section shall be assessed against the health maintenance organization being examined and remitted to the superintendent.

E. In lieu of such examination, the superintendent may accept the report of an examination made by the superintendent or secretary of health of another state.

F. Examination procedures shall be governed by the applicable provisions of Chapter 59A, Article 4 NMSA 1978.

History: 1978 Comp., 59A-46-19, enacted by Laws 1993, ch. 266, 19.



Section 59A-46-20 - Suspension or revocation of certificate of authority.

59A-46-20. Suspension or revocation of certificate of authority.

A. Any certificate of authority issued under the provisions of the Health Maintenance Organization Law may be suspended or revoked, and any application for a certificate of authority may be denied if the superintendent finds that:

(1) the health maintenance organization is operating significantly in contravention of its basic organizational document or in a manner contrary to that described in any other information submitted under Section 59A-46-3 NMSA 1978, unless amendments to such submissions have been filed with and approved by the superintendent;

(2) the health maintenance organization issues an evidence of coverage or uses a schedule of charges for health care services that does not comply with the requirements of Sections 59A-46-8 and 59A-46-16 NMSA 1978;

(3) the health maintenance organization does not provide or arrange for basic health care services;

(4) the secretary of health has certified to the superintendent that:

(a) the health maintenance organization does not meet the requirements of Paragraph (2) of Subsection A of Section 59A-46-4 NMSA 1978; or

(b) the health maintenance organization is unable to fulfill its obligations to furnish health care services;

(5) the health maintenance organization is no longer financially responsible and may reasonably be expected to be unable to meet its obligations to enrollees or prospective enrollees;

(6) the health maintenance organization has failed to correct, within the time prescribed by Subsection C of this section, any deficiency occurring due to the health maintenance organization's prescribed minimum net worth being impaired;

(7) the health maintenance organization has failed to implement the grievance procedures required by Section 59A-46-11 NMSA 1978 in a reasonable manner to resolve valid complaints;

(8) the health maintenance organization, or any person on its behalf, has engaged in any practice that under Chapter 59A, Article 16 NMSA 1978 is defined or prohibited as, or determined to be, an unfair method of competition, or an unfair or deceptive act or practice, or fraudulent;

(9) the continued operation of the health maintenance organization would be hazardous to its enrollees; or

(10) the health maintenance organization has otherwise failed substantially to comply with the provisions of the Health Maintenance Organization Law.

B. In addition to or in lieu of suspension or revocation of a certificate of authority pursuant to this section, the applicant or health maintenance organization may be subjected to an administrative penalty of up to five thousand dollars ($5,000) for each cause for suspension or revocation, but if the violation is willful or intentional, the administrative penalty may be up to ten thousand dollars ($10,000).

C. Whenever the superintendent finds that the net worth maintained by any health maintenance organization subject to the provisions of the Health Maintenance Organization Law is less than the minimum net worth required to be maintained pursuant to the provisions of Section 59A-46-13 NMSA 1978, he shall give written notice to the health maintenance organization of the amount of the deficiency and require the health maintenance organization to:

(1) file with the superintendent a plan for correction of the deficiency acceptable to the superintendent; and

(2) correct the deficiency within a reasonable time, not to exceed sixty days, unless an extension of time, not to exceed sixty additional days, is granted by the superintendent.

D. A deficiency found to exist by the superintendent pursuant to the provisions of Subsection C of this section shall be deemed an impairment, and failure to correct the impairment in the prescribed time shall be grounds for suspension or revocation of the certificate of authority of the health maintenance organization or for placing it in conservation, rehabilitation or liquidation.

E. Unless allowed by the superintendent no health maintenance organization or person acting on its behalf may, directly or indirectly, renew, issue or deliver any certificate, agreement or contract of coverage in this state, for which a premium is charged or collected, when the health maintenance organization writing such coverage is impaired, and the fact of such impairment is known to the health maintenance organization or to such person. However, the existence of an impairment shall not prevent the issuance or renewal of a certificate, agreement or contract when the enrollee exercises an option granted under the plan to obtain a new, renewed or converted coverage.

F. A certificate of authority shall not be suspended or revoked or an application for a certificate of authority denied or an administrative penalty imposed unless:

(1) the suspension, revocation, denial or imposition is by written order and is sent to the health maintenance organization or applicant by certified or registered mail; and

(2) the written order states the grounds, charges or conduct on which the suspension, revocation, denial or imposition is based.

G. The health maintenance organization or applicant may in writing request a hearing within thirty days from the date of mailing of an order suspending or revoking a certificate of authority, denying an application or imposing an administrative penalty. If no written request is made, such order shall be final upon the expiration of the thirty days.

H. If the health maintenance organization or applicant requests a hearing pursuant to the provisions of Subsection G of this section, the superintendent shall issue a written notice of hearing and send it to the health maintenance organization or applicant by certified or registered mail stating:

(1) a specific time for the hearing, which may not be less than twenty nor more than thirty days after mailing of the notice of hearing; and

(2) a specific place for the hearing, which may be either in Santa Fe county or in the county where the health maintenance organization's or applicant's principal place of business is located.

I. After a hearing held pursuant to the provisions of Subsection H of this section or upon failure of the health maintenance organization to appear at the hearing, the superintendent shall take whatever action he deems necessary based on written findings and shall mail his decision to the health maintenance organization or applicant.

J. The provisions of Chapter 59A, Article 4 NMSA 1978 shall apply to proceedings under this section to the extent they are not in conflict with Subsection H of this section.

K. When the certificate of authority of a health maintenance organization is suspended, the health maintenance organization shall not, during the period of such suspension, enroll any additional enrollees except newborn children or other newly acquired dependents of existing enrollees, and shall not engage in any advertising or solicitation whatsoever.

L. When the certificate of authority of a health maintenance organization is revoked, that organization shall proceed, immediately following the effective date of the order of revocation, to wind up its affairs, and shall conduct no further business except as may be essential to the orderly conclusion of the affairs of the organization. It shall engage in no further advertising or solicitation whatsoever. The superintendent may, by written order, permit such further operation of the organization as he may find to be in the best interest of enrollees, to the end that enrollees will be afforded the greatest practical opportunity to obtain continuing health care coverage.

History: 1978 Comp., 59A-46-20, enacted by Laws 1993, ch. 266, 20.



Section 59A-46-21 - Rehabilitation, liquidation or conservation of health maintenance organizations.

59A-46-21. Rehabilitation, liquidation or conservation of health maintenance organizations.

A. Any rehabilitation, liquidation or conservation of a health maintenance organization shall be deemed to be the rehabilitation, liquidation or conservation of an insurer and shall be conducted under the supervision of the superintendent pursuant to the law governing the rehabilitation, liquidation or conservation of insurers. The superintendent may apply for an order directing him to rehabilitate, liquidate or conserve a health maintenance organization upon any one or more grounds set out in Chapter 59A, Article 41 NMSA 1978 or when in his opinion the continued operation of the health maintenance organization would be hazardous either to the enrollees or to the people of this state. Enrollees shall have the same priority in the event of liquidation or rehabilitation as the law provides to policyholders of an insurer.

B. For purpose of determining the priority of distribution of general assets, claims of enrollees and enrollees' beneficiaries shall have the same priority as established by Subsection C of Section 59A-41-44 NMSA 1978 for policyholders and beneficiaries of insureds of insurance companies. If an enrollee is liable to any provider for services provided pursuant to and covered by the health care plan, that liability shall have the status of an enrollee claim for distribution of general assets.

C. Any provider who is obligated by statute or agreement to hold enrollees harmless from liability for services provided pursuant to and covered by a health care plan shall have a priority of distribution of the general assets immediately following that of enrollees and enrollees' beneficiaries as described in Subsection B of this section and immediately preceding the priority of distribution described in Subsection D of Section 59A-41-44 NMSA 1978.

History: 1978 Comp., 59A-46-21, enacted by Laws 1993, ch. 266, 21.



Section 59A-46-22 - Summary orders and supervision.

59A-46-22. Summary orders and supervision.

A. Whenever the superintendent determines that the financial condition of any health maintenance organization is such that its continued operation might be hazardous to its enrollees, creditors or the general public, or that it has violated any provision of the Health Maintenance Organization Law, he may, after notice and hearing, order the health maintenance organization to take such action as may be reasonably necessary to rectify such condition or violation, including but not limited to one or more of the following:

(1) reduce the total amount of present and potential liability for benefits by reinsurance or other method acceptable to the superintendent;

(2) reduce the volume of new business being accepted;

(3) reduce expenses by specified methods;

(4) suspend or limit the writing of new business for a period of time;

(5) increase the health maintenance organization's capital and surplus by contribution; or

(6) take such other steps as the superintendent may deem appropriate under the circumstances, including suspension or revocation of the certificate or authority or assessment of administrative penalties as provided in Section 59A-46-20 NMSA 1978.

B. For purposes of this section, the violation by a health maintenance organization of any law of this state to which such health maintenance organization is subject shall be deemed a violation of the provisions of the Health Maintenance Organization Law.

C. The superintendent is authorized to make rules and regulations setting uniform standards and criteria for early warning that the continued operation of any health maintenance organization might be hazardous to its enrollees, creditors or the general public and setting standards for evaluating the financial condition of any health maintenance organization, which standards shall be consistent with the purposes expressed in Subsection A of this section.

D. The remedies and measures available to the superintendent under this section shall be in addition to, and not in lieu of, the remedies and measures available to the superintendent under the provisions of Chapter 59A, Article 41 NMSA 1978.

History: Laws 1993, ch. 266, 22.



Section 59A-46-23 - Regulations.

59A-46-23. Regulations.

The superintendent may, after notice and hearing, adopt and promulgate reasonable rules and regulations as are necessary or proper to carry out the provisions of the Health Maintenance Organization Law.

History: 1978 Comp., 59A-46-23, enacted by Laws 1993, ch. 266, 23.



Section 59A-46-24 - Fees.

59A-46-24. Fees.

Every health maintenance organization subject to the provisions of the Health Maintenance Organization Law shall pay to the superintendent all applicable fees specified in Section 59A-6-1 NMSA 1978.

History: 1978 Comp., 59A-46-24, enacted by Laws 1993, ch. 266, 24.



Section 59A-46-25 - Penalties and enforcement.

59A-46-25. Penalties and enforcement.

A. The superintendent may, in lieu of suspension or revocation of a certificate of authority pursuant to the provisions of Section 59A-46-20 NMSA 1978, levy an administrative penalty in an amount up to five thousand dollars ($5,000), except that if the violation is willful or intentional, the administrative penalty may be up to ten thousand dollars ($10,000). The superintendent may augment this penalty by an amount equal to the sum that he calculates to be the damages suffered by enrollees or other members of the public.

B. If the superintendent shall for any reason have cause to believe that any violation of the provisions of the Health Maintenance Organization Law has occurred or is threatened, the superintendent may give notice to the health maintenance organization and to the representatives, or other persons who appear to be involved in such suspected violation, to arrange a conference with the alleged violators or their authorized representatives for the purpose of attempting to ascertain the facts relating to such suspected violation and, in the event it appears that any violation has occurred or is threatened, to arrive at an adequate and effective means of correcting or preventing such violation.

C. A conference arranged under the provisions of Subsection B of this section shall not be governed by any formal procedural requirements, and may be conducted in such manner as the superintendent may deem appropriate under the circumstances.

D. The superintendent may issue an order directing a health maintenance organization or a representative of a health maintenance organization to cease and desist from engaging in any act or practice in violation of the provisions of the Health Maintenance Organization Law. Within thirty days after service of the cease and desist order, the respondent may request a hearing on the question of whether acts or practices in violation of that law have occurred. Such hearings shall be governed by the provisions of Chapter 59A, Article 4 NMSA 1978.

E. In the case of any violation of the provisions of the Health Maintenance Organization Law, if the superintendent elects not to issue a cease and desist order, or in the event of noncompliance with a cease and desist order issued pursuant to Subsection D of this section, the superintendent may institute a proceeding to obtain injunctive or other appropriate relief in the Santa Fe county district court.

F. Notwithstanding any other provisions of the Health Maintenance Organization Law, if a health maintenance organization fails to comply with the net worth requirement of that law, the superintendent is authorized to take appropriate action to assure that the continued operation of the health maintenance organization will not be hazardous to its enrollees.

History: 1978 Comp., 59A-46-25, enacted by Laws 1993, ch. 266, 25.



Section 59A-46-26 - Filings and reports as public documents.

59A-46-26. Filings and reports as public documents.

All applications, filings and reports required under the Health Maintenance Organization Law shall be treated as public documents, except those that are trade secrets or privileged or confidential quality assurance, commercial or financial information, other than any annual financial statement that may be required under Section 59A-46-9 NMSA 1978.

History: 1978 Comp., 59A-46-26, enacted by Laws 1993, ch. 266, 26.



Section 59A-46-26.1 - Employer utilization and loss experience availability.

59A-46-26.1. Employer utilization and loss experience availability.

Employer claims information, including utilization and loss experience under health insurance provided under Chapter 59A, Article 46 NMSA 1978 shall be made available by the carrier only upon the written request of and to employers of enrollees with such coverage within thirty days of an employer's written request for such information to the carrier, provided the employer's coverage extends to no less than twenty-five individual enrollees, regardless of whether family coverage is included. Each carrier shall provide to the employer claims information that provides sufficient detail, subject to state and federal privacy laws, to enable the employer to obtain and compare rates from multiple carriers or establish a plan of self-insurance.

History: Laws 2003, ch. 252, 4; 2007, ch. 53, 2.



Section 59A-46-27 - Confidentiality of medical information and limitation of liability.

59A-46-27. Confidentiality of medical information and limitation of liability.

A. Any data or information pertaining to the diagnosis, treatment or health of any enrollee or applicant obtained from such person or from any provider by any health maintenance organization shall be held in confidence and shall not be disclosed to any person except:

(1) to the extent that it may be necessary to carry out the purposes of the Health Maintenance Organization Law;

(2) upon the express consent of the enrollee or applicant;

(3) pursuant to statute or court order for the production of evidence or the discovery thereof; or

(4) in the event of claim or litigation between such person and the health maintenance organization in which such data or information is pertinent.

B. A health maintenance organization shall be entitled to claim any statutory privileges against disclosure of information described in Subsection A of this section that the provider who furnished the information to the health maintenance organization is entitled to claim.

C. A person who, in good faith and without malice, takes any action or makes any decision or recommendation as a member, agent or employee of a health care review committee or who furnishes any records, information or assistance to such a committee shall not be subject to liability for civil damages or any legal action in consequence of such action, nor shall the health maintenance organization that established such committee or the officers, directors, employees or agents of such health maintenance organization be liable for the activities of any such person. The provisions of this subsection do not relieve any person of liability arising from treatment of a patient.

D. The information considered by a health care review committee and the records of their actions and proceedings shall be confidential and not subject to subpoena or order to produce except in proceedings before the appropriate state licensing or certifying agency, or in an appeal, if permitted, from the committee's findings or recommendations. No member of a health care review committee, or officer, director or other member of a health maintenance organization or its staff engaged in assisting such committee, or any person assisting or furnishing information to such committee may be subpoenaed to testify in any judicial or quasi-judicial proceeding if such subpoena is based solely on such activities.

E. Information considered by a health care review committee and the records of its actions and proceedings that are used pursuant to Subsection D of this section by a state licensing or certifying agency or in an appeal shall be kept confidential and shall be subject to the same provision concerning discovery and use in legal actions as are the original information and records in the possession and control of a health care review committee.

F. To fulfill its obligations under Section 59A-46-7 NMSA 1978, the health maintenance organization shall have access to treatment records and other information pertaining to the diagnosis, treatment or health status of any enrollee.

History: 1978 Comp., 59A-46-27, enacted by Laws 1993, ch. 266, 27.



Section 59A-46-28 - Authority to contract.

59A-46-28. Authority to contract.

The secretary of health, in carrying out his obligations as requested by the superintendent under the provisions of the Health Maintenance Organization Law, may contract with qualified persons to make recommendations concerning the determinations required to be made by him, which recommendations may be accepted in full or in part or rejected entirely.

History: 1978 Comp., 59A-46-28, enacted by Laws 1993, ch. 266, 28.



Section 59A-46-29 - Health maintenance organizations; contract or certificate provisions relating to individuals who are eligible for medical benefits under the medicaid program.

59A-46-29. Health maintenance organizations; contract or certificate provisions relating to individuals who are eligible for medical benefits under the medicaid program.

A. Each individual or group contract or certificate that is delivered, issued for delivery or renewed in this state shall include provisions that require any indemnity benefits payable by a health maintenance organization on behalf of an enrollee under the contract or certificate to be paid to the human services department when:

(1) the human services department has paid or is paying benefits on behalf of the enrollee under the state's medicaid program pursuant to Title XIX of the federal Social Security Act, 42 U.S.C. 1396, et seq.;

(2) payment for the services in question has been made by the human services department to the medicaid provider; and

(3) the health maintenance organization is notified that the enrollee receives benefits under the medicaid program and that any indemnity benefits payable by the health maintenance organization must be paid directly to the human services department.

B. The notice required under Paragraph (3) of Subsection A of this section may be accomplished through an attachment to the claim by the human services department for any indemnity benefits payable by the health maintenance organization when the claim is first submitted by the human services department to the health maintenance organization.

C. Notwithstanding any other provisions of law, checks in payment for claims for any indemnity benefits payable by a health maintenance organization pursuant to any individual or group contract or certificate for health care services provided to persons who are also eligible for benefits under the medicaid program and provided by medical providers not contracting with the health maintenance organization shall be made payable to the provider. The health maintenance organization may be notified that the enrollee is eligible for medicaid benefits through an attachment to the claim by the provider for health maintenance organization benefits when the claim is first submitted by the provider to the health maintenance organization.

D. No health maintenance organization group or individual contract or certificate delivered, issued for delivery or renewed in this state on or after the effective date of this section shall contain any provision denying or limiting health maintenance organization benefits because services are rendered to an enrollee who is eligible for or who has received medical assistance under the medicaid program of this state.

E. To the extent that payment for covered expenses has been made pursuant to the state medicaid program for health care items or services furnished to an individual, in any case where a health maintenance organization has a legal liability to make payments, the state is considered to have acquired the rights of the individual to payment by the health maintenance organization for those health care items or services.

History: 1978 Comp., 59A-46-34, enacted by Laws 1989, ch. 183, 6; recompiled as 1978 Comp., 59A-46-29 by Laws 1993, ch. 266, 31; 1994, ch. 64, 8.



Section 59A-46-30 - Statutory construction and relationship to other laws.

59A-46-30. Statutory construction and relationship to other laws.

A. The provisions of the Insurance Code [Chapter 59A, except for Articles 30A and 42A NMSA 1978] other than Chapter 59A, Article 46 NMSA 1978 shall not apply to health maintenance organizations except as expressly provided in the Insurance Code and that article. To the extent reasonable and not inconsistent with the provisions of that article, the following articles and provisions of the Insurance Code shall also apply to health maintenance organizations and their promoters, sponsors, directors, officers, employees, agents, solicitors and other representatives. For the purposes of such applicability, a health maintenance organization may therein be referred to as an "insurer":

(1) Chapter 59A, Article 1 NMSA 1978;

(2) Chapter 59A, Article 2 NMSA 1978;

(3) Chapter 59A, Article 4 NMSA 1978;

(4) Subsection C of Section 59A-5-22 NMSA 1978;

(5) Sections 59A-6-2 through 59A-6-4 and 59A-6-6 NMSA 1978;

(6) Chapter 59A, Article 8 NMSA 1978;

(7) Chapter 59A, Article 10 NMSA 1978;

(8) Section 59A-12-22 NMSA 1978;

(9) Chapter 59A, Article 16 NMSA 1978;

(10) Chapter 59A, Article 18 NMSA 1978;

(11) the Policy Language Simplification Law [59A-19-1 NMSA 1978];

(12) Section 59A-22-14 NMSA 1978;

(13) the Insurance Fraud Act [59A-16C-1 NMSA 1978];

(14) Section 59A-22-43 NMSA 1978;

(15) the Minimum Healthcare Protection Act [59A-23B-1 NMSA 1978];

(16) Sections 59A-34-2, 59A-34-7 through 59A-34-13, 59A-34-17, 59A-34-23, 59A-34-33, 59A-34-36, 59A-34-37, 59A-34-40 through 59A-34-42 and 59A-34-44 through 59A-34-46 NMSA 1978;

(17) The Insurance Holding Company Law [59A-37-1 NMSA 1978]; and

(18) the Patient Protection Act [59A-57-1 NMSA 1978].

B. Solicitation of enrollees by a health maintenance organization granted a certificate of authority, or its representatives, shall not be construed as violating any provision of law relating to solicitation or advertising by health professionals, but health professionals shall be individually subject to the laws, rules and ethical provisions governing their individual professions.

C. Any health maintenance organization authorized under the provisions of the Health Maintenance Organization Law shall not be deemed to be practicing medicine and shall be exempt from the provisions of laws relating to the practice of medicine.

History: 1978 Comp., 59A-46-30, enacted by Laws 1993, ch. 266, 29; 1997, ch. 248, 2; 1998, ch. 107, 13; 1999, ch. 289, 34; 2001, ch. 297, 5; 2009, ch. 212, 4.



Section 59A-46-31 - Coordination of benefits.

59A-46-31. Coordination of benefits.

A. Health maintenance organizations are permitted, but not required, to adopt coordination of benefits provisions to avoid overinsurance and to provide for the orderly payment of claims when a person is covered by two or more group health insurance or health care plans.

B. If health maintenance organizations adopt coordination of benefits, the provisions shall be consistent with the coordination of benefits provisions that are in general use in the state for coordinating coverage between two or more group health insurance or health care plans.

C. To the extent necessary for health maintenance organizations to meet their obligations as secondary carriers under the regulations established by the superintendent, health maintenance organizations shall make payments for services that are:

(1) received from non-participating providers;

(2) provided outside their service areas; or

(3) not covered under the terms of their group contracts or evidence of coverage.

History: 1978 Comp., 59A-46-31, enacted by Laws 1993, ch. 266, 30.



Section 59A-46-32 - Continuation of coverage and conversion rights; health care plans.

59A-46-32. Continuation of coverage and conversion rights; health care plans.

A. Every individual or group contract entered into by a health maintenance organization and that is delivered, issued for delivery or renewed in this state on or after January 1, 1985 shall provide covered family members of subscribers the right to continue such coverage through a converted or separate contract upon the death of the subscriber or upon the divorce, annulment or dissolution of marriage or legal separation of the spouse from the subscriber. Where a continuation of coverage or conversion is made in the name of the spouse of the subscriber, such coverage may, at the option of the spouse, include coverage to dependent children for whom the spouse has responsibility for care and support.

B. The right to a continuation of coverage or conversion pursuant to this section shall not exist with respect to any covered family member of a subscriber in the event the coverage terminates for nonpayment of premium, nonrenewal of the contract or the expiration of the term for which the contract is issued. With respect to any covered family member who is eligible for medicare or any other similar federal or state health insurance program, the right to a continuation of coverage or conversion shall be limited to coverage under a medicare supplement insurance contract as defined by the rules and regulations adopted by the superintendent of insurance.

C. Coverage continued through the issuance of a converted or separate contract shall be provided at a reasonable, nondiscriminatory rate to the insured and shall consist of a form of coverage then being offered by the health maintenance organization as a conversion contract. Continued and converted coverages shall contain renewal provisions that are not less favorable to the subscriber than those contained in the contract from which the conversion is made, except that the person who exercises the right of conversion is entitled only to have included a right to coverage under a medicare supplement insurance contract, as defined by the rules and regulations adopted by the superintendent of insurance, after the attainment of the age of eligibility for medicare or any other similar federal or state health insurance program.

D. At the time of inception of coverage, the health maintenance organization shall provide each covered family member eighteen years of age or older a statement setting forth in summary form the continuation of coverage and conversion provisions of the subscriber's contract.

E. The eligible covered family member exercising the continuation or conversion right and must notify the health maintenance organization and make payment of the applicable premium within thirty days following the date such coverage otherwise terminates as specified in the contract from which continuation or conversion is being exercised.

F. Coverage shall be provided through continuation or conversion without additional evidence of insurability and shall not impose any preexisting condition, limitations or other contractual time limitations other than those remaining unexpired under the contract from which continuation or conversion is exercised.

G. Any probationary or waiting period set forth in the converted or separate contract is deemed to commence on the effective date of the applicant's coverage under the original contract.

History: Laws 1984, ch. 127, 876.1; 1978 Comp., 59A-46-30, recompiled as 1978 Comp., 59A-46-32 by Laws 1993, ch. 266, 31.



Section 59A-46-32.1 - Recompiled.

59A-46-32.1. Recompiled.



Section 59A-46-33 - Governing body.

59A-46-33. Governing body.

The governing body of any health maintenance organization may include providers or other individuals, or both. Such governing body shall establish a mechanism to afford the enrollees an opportunity to participate in matters of policy and operation through the establishment of advisory panels, by the use of advisory referenda on major policy decisions or through the use of other mechanisms.

History: Laws 1984, ch. 127, 853; 1978 Comp., 59A-46-6, recompiled as 1978 Comp., 59A-46-33 by Laws 1993, ch. 266, 31.



Section 59A-46-34 - Prohibited practices.

59A-46-34. Prohibited practices.

A. No health maintenance organization, or representative thereof, may cause or knowingly permit the use of advertising which is untrue or misleading, solicitation which is untrue or misleading, or any form of evidence of coverage which is deceptive. For purposes of this article:

(1) a statement or item of information is deemed to be untrue if it does not conform to fact in any respect which is or may be significant to an enrollee of, or person considering enrollment in a health maintenance organization;

(2) a statement or item of information is deemed to be misleading, whether or not it may be literally untrue, if, in the total context in which such statement is made or such item of information is communicated, such statement or item of information may be reasonably understood by a reasonable person, not possessing special knowledge regarding health care coverage, as indicating any benefit or advantage or the absence of any exclusion, limitation or disadvantage of possible significance to an enrollee of, or person considering enrollment in, a health maintenance organization, if such benefit or advantage or absence of limitation, exclusion, or disadvantage does not in fact exist; and

(3) an evidence of coverage is deemed to be deceptive if the evidence of coverage taken as a whole, and with consideration given to typography and format, as well as language, shall be such as to cause a reasonable person, not possessing special knowledge regarding health care coverage and evidences of coverage therefor, to expect benefits, services, charges, or other advantages which the evidence of coverage does not provide or which the health maintenance organization issuing such evidence of coverage does not regularly make available for enrollees covered under such evidence of coverage.

B. An enrollee may not be canceled or nonrenewed on the basis of the status of his health.

C. No health maintenance organization, unless licensed as an insurer, may use in its name, contracts or literature any of the words "insurance," "casualty," "surety," "mutual" or any other words descriptive of the insurance, casualty or surety business if such words are used in a manner to imply that such coverages are being illegally offered by the health maintenance organization or if deceptively similar to the name or description of any insurance or surety corporation doing business in the state.

D. Any person not in possession of a valid certificate of authority issued pursuant to this article shall not use the phrase "health maintenance organization" or "HMO" in the course of operation.

History: Laws 1984, ch. 127, 860; 1978 Comp., 59A-46-13, recompiled as 1978 Comp., 59A-46-34 by Laws 1993, ch. 266, 31.



Section 59A-46-35 - Provider discrimination prohibited.

59A-46-35. Provider discrimination prohibited.

No class of licensed individual providers willing to meet the terms and conditions offered by a health maintenance organization shall be excluded from a health maintenance organization. For purposes of this section, "providers" means those persons licensed pursuant to:

A. the Optometry Act [61-2-1 NMSA 1978];

B. Section 61-3-23.2 NMSA 1978;

C. the Chiropractic Physician Practice Act [61-4-1 NMSA 1978];

D. the Dental Health Care Act [61-5A-1 NMSA 1978];

E. the Medical Practice Act [61-6-1 NMSA 1978];

F. the Podiatry Act [61-8-1 NMSA 1978];

G. the Professional Psychologist Act [61-9-1 NMSA 1978];

H. Chapter 61, Article 10 NMSA 1978; or

I. the Pharmacy Act [61-11-1 NMSA 1978].

History: 1978 Comp., 59A-46-32, enacted by Laws 1987, ch. 335, 1; 1989, ch. 55, 1; recompiled as 1978 Comp., 59A-46-35 by Laws 1993, ch. 266, 31; 1998, ch. 39, 1; 2003, ch. 343, 3.



Section 59A-46-36 - Doctor of oriental medicine; discrimination prohibited.

59A-46-36. Doctor of oriental medicine; discrimination prohibited.

Doctors of oriental medicine as a class of licensed providers willing to meet the terms and conditions offered by a health maintenance organization shall not be excluded from a health maintenance organization and shall not be discriminated against relative to other classes of licensed providers regarding services provided within their scope of practice that are in compliance with nationally recognized coding systems. Health maintenance organizations may determine the specific procedure codes that a doctor of oriental medicine is contracted to provide. Health maintenance organizations may choose to contract a doctor of oriental medicine as a primary care provider.

History: Laws 1989, ch. 96, 2; 1993, ch. 158, 4; 1978 Comp., 59A-46-32.1, recompiled as 1978 Comp., 59A-46-36 by Laws 1993, ch. 266, 31; 2003, ch. 96, 1.



Section 59A-46-37 - Coverage for adopted children.

59A-46-37. Coverage for adopted children.

A. No individual or group health maintenance organization contract shall be offered, issued or renewed in New Mexico on or after July 1, 1988, unless the contract covers adopted children of the subscriber or enrollee on the same basis as other dependents.

B. The coverage required by this section is effective from the date of placement for the purpose of adoption and continues unless the placement is disrupted prior to legal adoption and the child is removed from placement. Coverage shall include the necessary care and treatment of medical conditions existing prior to the date of placement.

C. As used in this section, "placement" means in the physical custody of the adoptive parent.

History: 1978 Comp., 59A-46-33, enacted by Laws 1988, ch. 89, 2; recompiled as 1978 Comp., 59A-46-37 by Laws 1993, ch. 266, 31.



Section 59A-46-38 - Newly born children coverage.

59A-46-38. Newly born children coverage.

A. All individual and group health maintenance organization contracts delivered or issued for delivery in this state shall also provide that the health benefits applicable for children shall be payable with respect to a newly born child of the subscriber or the subscriber's spouse from the moment of birth.

B. All individual and group health maintenance organization contracts delivered or issued for delivery in this state that do not provide health benefits applicable for children shall provide for an option to add to the coverage any newly born child of the insured provided that the requirements of Subsection D of this section have been met.

C. The coverage for newly born children shall consist of coverage of injury or sickness, including the necessary care and treatment of medically diagnosed congenital defects and birth abnormalities and, where necessary to protect the life of the infant, transportation, including air transport, to the nearest available tertiary care facility for newly born infants.

D. If a specific payment is required to provide coverage for a child, the contract may require that a notification of birth of a newly born child and payment must be furnished to the health maintenance organization within thirty-one days after the date of birth in order to have the coverage from birth.

E. As used in this section and in Section 59A-46-28 NMSA 1978 [59A-46-39 NMSA 1978], "tertiary care facility" means a hospital unit which provides complete perinatal care and intensive care of intrapartum and perinatal high-risk patients with responsibilities for coordination of transport, communication, education and data analysis systems for the geographic area served.

History: Laws 1984, ch. 127, 874; 1993, ch. 169, 2; 1978 Comp., 59A-46-27, recompiled as 1978 Comp., 59A-46-38 by Laws 1993, ch. 266, 31.



Section 59A-46-38.1 - Coverage of children.

59A-46-38.1. Coverage of children.

A. An insurer shall not deny enrollment of a child under the health plan of the child's parent on the grounds that the child:

(1) was born out of wedlock;

(2) is not claimed as a dependent on the parent's federal tax return; or

(3) does not reside with the parent or in the insurer's service area.

B. When a child has health coverage through an insurer of a noncustodial parent, the insurer shall:

(1) provide such information to the custodial parent as may be necessary for the child to obtain benefits through that coverage;

(2) permit the custodial parent or the provider, with the custodial parent's approval, to submit claims for covered services without the approval of the noncustodial parent; and

(3) make payments on claims submitted in accordance with Paragraph (2) of this subsection directly to the custodial parent, the provider or the state medicaid agency.

C. When a parent is required by a court or administrative order to provide health coverage for a child and the parent is eligible for family health coverage, the insurer shall be required:

(1) to permit the parent to enroll, under the family coverage, a child who is otherwise eligible for the coverage without regard to any enrollment season restrictions;

(2) if the parent is enrolled but fails to make application to obtain coverage for the child, to enroll the child under family coverage upon application of the child's other parent, the state agency administering the medicaid program or the state agency administering 42 U.S.C. Sections 651 through 669, the child support enforcement program; and

(3) not to disenroll or eliminate coverage of the child unless the insurer is provided satisfactory written evidence that:

(a) the court or administrative order is no longer in effect; or

(b) the child is or will be enrolled in comparable health coverage through another insurer that will take effect not later than the effective date of disenrollment.

D. An insurer shall not impose requirements on a state agency that has been assigned the rights of an individual eligible for medical assistance under the medicaid program and covered for health benefits from the insurer that are different from requirements applicable to an agent or assignee of any other individual so covered.

E. An insurer shall provide coverage for children, from birth through three years of age, for or under the family, infant, toddler program administered by the department of health, provided eligibility criteria are met, for a maximum benefit of three thousand five hundred dollars ($3,500) annually for medically necessary early intervention services provided as part of an individualized family service plan and delivered by certified and licensed personnel as defined in 7.30.8 NMAC who are working in early intervention programs approved by the department of health. No payment under this subsection shall be applied against any maximum lifetime or annual limits specified in the policy, health benefits plan or contract.

History: 1978 Comp., 59A-46-38.1, enacted by Laws 1994, ch. 64, 9; 2005, ch. 157, 4.



Section 59A-46-38.2 - Childhood immunization coverage required.

59A-46-38.2. Childhood immunization coverage required.

A. Each individual and group health maintenance contract delivered or issued for delivery in this state shall provide coverage for childhood immunizations, in accordance with the current schedule of immunizations recommended by the American academy of pediatrics, including coverage for all medically necessary booster doses of all immunizing agents used in childhood immunizations.

B. Coverage for childhood immunizations and necessary booster doses may be subject to deductibles and coinsurance consistent with those imposed on other benefits under the same contract.

History: 1978 Comp., 59A-46-38.2, enacted by Laws 1997, ch. 250, 4.



Section 59A-46-38.3 - Maximum age of dependent.

59A-46-38.3. Maximum age of dependent.

Each individual or group health maintenance organization contract delivered or issued for delivery or renewed in New Mexico that provides coverage for an enrollee's dependents shall not terminate coverage of an unmarried dependent by reason of the dependent's age before the dependent's twenty-fifth birthday, regardless of whether the dependent is enrolled in an educational institution; provided that this requirement does not apply to the medicaid managed care system.

History: Laws 2003, ch. 391, 5; 2005, ch. 41, 2.



Section 59A-46-38.4 - Coverage of circumcision for newborn males.

59A-46-38.4. Coverage of circumcision for newborn males.

An individual or group health maintenance organization policy, health care plan or certificate of health insurance that is delivered, issued for delivery or renewed in the state shall provide coverage for circumcision for newborn males.

History: Laws 2004, ch. 122, 8.



Section 59A-46-38.5 - Hearing aid coverage for children required.

59A-46-38.5. Hearing aid coverage for children required.

A. An individual or group health maintenance organization contract delivered, issued for delivery or renewed in this state shall provide coverage for a hearing aid and any related service for the full cost of one hearing aid per hearing-impaired ear up to two thousand two hundred dollars ($2,200) every thirty-six months for hearing aids for insured children under eighteen years of age or under twenty-one years of age if still attending high school. The insured may choose a higher priced hearing aid and may pay the difference in cost above the two-thousand-two-hundred-dollar ($2,200) limit as provided in this subsection without financial or contractual penalty to the insured or to the provider of the hearing aid.

B. An insurer that delivers, issues for delivery or renews in this state an individual or group health maintenance organization contract may make available to the policyholder the option of purchasing additional hearing aid coverage that exceeds the services described in this section.

C. Hearing aid coverage offered shall include fitting and dispensing services, including providing ear molds as necessary to maintain optimal fit, provided by an audiologist, a hearing aid dispenser or a physician, licensed in New Mexico. A health maintenance organization has the discretion to determine the provider of hearing aids with which it contracts. Nothing in this section shall be construed to preclude a health maintenance organization from conducting medical necessity or utilization review for hearing aids and related services.

D. The provisions of this section do not apply to short-term travel, accident-only or limited or specified disease policies.

E. Coverage for hearing aids may be subject to deductibles and coinsurance consistent with those imposed on other benefits under the same policy, plan or certificate.

F. For the purposes of this section, "hearing aid" means durable medical equipment that is of a design and circuitry to optimize audibility and listening skills in the environment commonly experienced by children.

History: Laws 2007, ch. 356, 4.



Section 59A-46-39 - Maternity transport required.

59A-46-39. Maternity transport required.

All individual and group health maintenance organization contracts delivered or issued for delivery in this state which provide maternity coverage shall also provide, where necessary to protect the life of the infant or mother, coverage for transportation, including air transport, for the medically high-risk pregnant woman with an impending delivery of a potentially viable infant to the nearest available tertiary care facility as defined in Section 874 [59A-46-38 NMSA 1978] of this article for newly born infants.

History: Laws 1984, ch. 127, 875; 1978 Comp., 59A-46-28, recompiled as 1978 Comp., 59A-46-39 by Laws 1993, ch. 266, 31.



Section 59A-46-40 - Home health care service option required.

59A-46-40. Home health care service option required.

A. Each health maintenance organization which delivers or issues for delivery in this state an individual or group contract shall make available to the contract holder the option of home health care coverage which includes benefits for the services described in this section.

B. Home health care coverage offered shall include:

(1) services provided by a registered nurse or a licensed practical nurse;

(2) health services provided by physical, occupational and respiratory therapists and speech pathologists; and

(3) health services provided by a home health aide.

C. Home health care coverage may be limited to:

(1) services provided on the written order of a licensed physician, provided such order is renewed at least every sixty days;

(2) services provided, directly or through contractual agreements, by a home health agency licensed in the state in which the home health services are delivered; and

(3) services, as set forth in Subsection B of this section, without which the insured would have to be hospitalized.

D. Coverage shall be provided for at least one hundred home visits per enrollee per year, with each home visit including up to four hours of home health care services.

E. For the purposes of this section, "home health care" means health services provided on a part-time, intermittent basis to an individual confined to his home due to physical illness.

History: Laws 1984, ch. 127, 876; 1978 Comp., 59A-46-29, recompiled as 1978 Comp., 59A-46-40 by Laws 1993, ch. 266, 31.



Section 59A-46-41 - Coverage for mammograms.

59A-46-41. Coverage for mammograms.

A. Each individual and group health maintenance organization contract delivered or issued for delivery in this state shall provide coverage for low-dose screening mammograms for determining the presence of breast cancer. Such coverage shall make available one baseline mammogram to persons age thirty-five through thirty-nine, one mammogram biennially to persons age forty through forty-nine and one mammogram annually to persons age fifty and over. After July 1, 1992, coverage shall be available only for screening mammograms obtained on equipment designed specifically to perform low-dose mammography in imaging facilities that have met American college of radiology accreditation standards for mammography.

B. Coverage for mammograms may be subject to deductibles and coinsurance consistent with those imposed on other benefits under the same contract.

History: Laws 1990, ch. 5, 1; 1978 Comp., 59A-46-35, recompiled as 1978 Comp., 59A-46-41 by Laws 1993, ch. 266, 31.



Section 59A-46-41.1 - Mastectomies and lymph node dissection; minimum hospital stay coverage required.

59A-46-41.1. Mastectomies and lymph node dissection; minimum hospital stay coverage required.

A. Each individual and group health maintenance contract delivered or issued for delivery in this state shall provide coverage for not less than forty-eight hours of inpatient care following a mastectomy and not less than twenty-four hours of inpatient care following a lymph node dissection for the treatment of breast cancer.

B. Nothing in this section shall be construed as requiring the provision of inpatient coverage where the attending physician and patient determine that a shorter period of hospital stay is appropriate.

C. Coverage for minimum inpatient hospital stays for mastectomies and lymph node dissections for the treatment of breast cancer may be subject to deductibles and co-insurance consistent with those imposed on other benefits under the same contract.

History: 1978 Comp., 59A-46-41.1, enacted by Laws 1997, ch. 249, 4.



Section 59A-46-42 - Coverage for cytologic and human papillomavirus screening.

59A-46-42. Coverage for cytologic and human papillomavirus screening.

A. Each individual and group health maintenance organization contract delivered or issued for delivery in this state shall provide coverage for cytologic and human papillomavirus screening to determine the presence of precancerous or cancerous conditions and other health problems. The coverage shall make available cytologic screening, as determined by the health care provider in accordance with national medical standards, for women who are eighteen years of age or older and for women who are at risk of cancer or at risk of other health conditions that can be identified through cytologic screening. The coverage shall make available human papillomavirus screening once every three years for women aged thirty and older.

B. Coverage for cytologic and human papillomavirus screening may be subject to deductibles and coinsurance consistent with those imposed on other benefits under the same contract.

C. For the purposes of this section:

(1) "cytologic screening" means a Papanicolaou test and pelvic exam for asymptomatic as well as symptomatic women;

(2) "health care provider" means any person licensed within the scope of his practice to perform cytologic and human papillomavirus screening, including physicians, physician assistants, certified nurse-midwives and certified nurse practitioners; and

(3) "human papillomavirus screening" means a test approved by the federal food and drug administration for detection of the human papillomavirus.

History: Laws 1992, ch. 56, 1; 1978 Comp., 59A-46-36, recompiled by 1978 Comp., 59A-46-42 by Laws 1993, ch. 266, 31; 2005, ch. 133, 1.



Section 59A-46-42.1 - Coverage for the human papillomavirus vaccine.

59A-46-42.1. Coverage for the human papillomavirus vaccine.

A. An individual or group health maintenance organization contract delivered, issued for delivery or renewed in this state shall provide coverage for the human papillomavirus vaccine to females nine to fourteen years of age.

B. Coverage for the human papillomavirus vaccine may be subject to deductibles and coinsurance consistent with those imposed on other benefits under the same policy, plan or certificate.

C. The provisions of this section shall not apply to short-term travel, accident-only or limited or specified disease policies.

D. For the purposes of this section, "human papillomavirus vaccine" means a vaccine approved by the federal food and drug administration used for the prevention of human papillomavirus infection and cervical precancers.

History: Laws 2007, ch. 278, 3.



Section 59A-46-43 - Coverage for individuals with diabetes.

59A-46-43. Coverage for individuals with diabetes.

A. Each individual and group health maintenance organization contract delivered or issued for delivery in this state shall provide coverage for individuals with insulin-using diabetes, with non-insulin-using diabetes and with elevated blood glucose levels induced by pregnancy. This coverage shall be a basic health care service and shall entitle each individual to the medically accepted standard of medical care for diabetes and benefits for diabetes treatment as well as diabetes supplies, and this coverage shall not be reduced or eliminated.

B. Coverage for individuals with diabetes may be subject to deductibles and coinsurance consistent with those imposed on other benefits under the same contract, as long as the annual deductibles or coinsurance for benefits are no greater than the annual deductibles or coinsurance established for similar benefits within a given contract.

C. When prescribed or diagnosed by a health care practitioner with prescribing authority, all individuals with diabetes as described in Subsection A of this section enrolled under an individual or group health maintenance organization contract shall be entitled to the following equipment, supplies and appliances to treat diabetes:

(1) blood glucose monitors, including those for the legally blind;

(2) test strips for blood glucose monitors;

(3) visual reading urine and ketone strips;

(4) lancets and lancet devices;

(5) insulin;

(6) injection aids, including those adaptable to meet the needs of the legally blind;

(7) syringes;

(8) prescriptive oral agents for controlling blood sugar levels;

(9) medically necessary podiatric appliances for prevention of feet complications associated with diabetes, including therapeutic molded or depth-inlay shoes, functional orthotics, custom molded inserts, replacement inserts, preventive devices and shoe modifications for prevention and treatment; and

(10) glucagon emergency kits.

D. When prescribed or diagnosed by a health care practitioner with prescribing authority, all individuals with diabetes as described in Subsection A of this section enrolled under an individual or group health maintenance contract shall be entitled to the following basic health care services:

(1) diabetes self-management training that shall be provided by a certified, registered or licensed health care professional with recent education in diabetes management, which shall be limited to:

(a) medically necessary visits upon the diagnosis of diabetes;

(b) visits following a physician diagnosis that represents a significant change in the patient's symptoms or condition that warrants changes in the patient's self-management; and

(c) visits when re-education or refresher training is prescribed by a health care practitioner with prescribing authority; and

(2) medical nutrition therapy related to diabetes management.

E. When new or improved equipment, appliances, prescription drugs for the treatment of diabetes, insulin or supplies for the treatment of diabetes are approved by the food and drug administration, each individual or group health maintenance organization contract shall:

(1) maintain an adequate formulary to provide these resources to individuals with diabetes; and

(2) guarantee reimbursement or coverage for the equipment, appliances, prescription drug, insulin or supplies described in this subsection within the limits of the health care plan, policy or certificate.

F. The provisions of Subsections A through E of this section shall be enforced by the superintendent.

G. The provisions of this section shall not apply to short-term travel, accident-only or limited or specified disease policies.

History: 1978 Comp., 59A-46-43, enacted by Laws 1997, ch. 7, 3 and by Laws 1997, ch. 255, 3.



Section 59A-46-43.2 - Coverage for medical diets for genetic inborn errors of metabolism.

59A-46-43.2. Coverage for medical diets for genetic inborn errors of metabolism.

As of July 1, 2003, each health maintenance organization that delivers or issues for delivery in the state an individual or group contract shall provide coverage for the treatment of genetic inborn errors of metabolism as set forth in Chapter 59A, Article 22 NMSA 1978.

History: Laws 2003, ch. 192, 2.



Section 59A-46-44 - Coverage for prescription contraceptive drugs or devices.

59A-46-44. Coverage for prescription contraceptive drugs or devices.

A. Each individual and group health maintenance organization contract delivered or issued for delivery in this state that provides a prescription drug benefit shall provide coverage for prescription contraceptive drugs or devices approved by the food and drug administration.

B. Coverage for food and drug administration-approved prescription contraceptive drugs or devices may be subject to deductibles and coinsurance consistent with those imposed on other benefits under the same contract.

C. A religious entity purchasing individual or group health maintenance organization coverage may elect to exclude prescription contraceptive drugs or devices from the health coverage purchased.

History: Laws 2001, ch. 14, 3; 2003, ch. 202, 13.



Section 59A-46-45 - Coverage for smoking cessation treatment.

59A-46-45. Coverage for smoking cessation treatment.

A. An individual or group health maintenance organization contract that is delivered or issued for delivery in this state and that offers maternity benefits shall offer coverage for smoking cessation treatment.

B. Coverage for smoking cessation treatment may be subject to deductibles and coinsurance consistent with those imposed on other benefits under the same contract.

History: Laws 2003, ch. 337, 4.



Section 59A-46-46 - Coverage of alpha-fetoprotein IV screening test.

59A-46-46. Coverage of alpha-fetoprotein IV screening test.

An individual or group health maintenance organization policy, health care plan or certificate of health insurance that is delivered, issued for delivery or renewed in the state shall provide coverage for an alpha-fetoprotein IV screening test for pregnant women, generally between sixteen and twenty weeks of pregnancy, to screen for certain genetic abnormalities in the fetus.

History: Laws 2004, ch. 122, 7.



Section 59A-46-47 - Coverage of part-time employees.

59A-46-47. Coverage of part-time employees.

A health maintenance organization that provides coverage for health care services pursuant to the Health Maintenance Organization Law shall make available, upon an employer's request prior to issuance, delivery or renewal, coverage for regular part-time employees who work or are expected to work an average of at least twenty hours per week over a six-month period. Nothing in this section shall be construed to require an employer to offer or provide coverage for regular part-time employees.

History: Laws 2005, ch. 42, 3.



Section 59A-46-48 - Coverage of colorectal cancer screening.

59A-46-48. Coverage of colorectal cancer screening.

A. An individual or group health maintenance organization contract that is delivered, issued for delivery or renewed in this state shall provide coverage for colorectal screening for determining the presence of precancerous or cancerous conditions and other health problems. The coverage shall make available colorectal cancer screening, as determined by the health care provider in accordance with the evidence-based recommendations established by the United States preventive services task force.

B. Coverage for colorectal screening may be subject to deductibles and coinsurance consistent with those imposed on other benefits under the same policy, plan or certificate.

History: Laws 2007, ch. 17, 3.



Section 59A-46-49 - General anesthesia and hospitalization for dental surgery.

59A-46-49. General anesthesia and hospitalization for dental surgery.

A. An individual or group health maintenance organization contract delivered, issued for delivery or renewed in this state shall provide coverage for hospitalization and general anesthesia provided in a hospital or ambulatory surgical center for dental surgery for the following:

(1) insureds exhibiting physical, intellectual or medically compromising conditions for which dental treatment under local anesthesia, with or without additional adjunctive techniques and modalities, cannot be expected to provide a successful result and for which dental treatment under general anesthesia can be expected to produce superior results;

(2) insureds for whom local anesthesia is ineffective because of acute infection, anatomic variation or allergy;

(3) insured children or adolescents who are extremely uncooperative, fearful, anxious or uncommunicative with dental needs of such magnitude that treatment should not be postponed or deferred and for whom lack of treatment can be expected to result in dental or oral pain or infection, loss of teeth or other increased oral or dental morbidity;

(4) insureds with extensive oral-facial or dental trauma for which treatment under local anesthesia would be ineffective or compromised; or

(5) other procedures for which hospitalization or general anesthesia in a hospital or ambulatory surgical center is medically necessary.

B. The provisions of this section do not apply to short-term travel, accident-only or limited or specified disease policies.

C. Coverage for dental surgery may be subject to copayments, deductibles and coinsurance subject to network and prior authorization requirements consistent with those imposed on other benefits under the same policy, plan or certificate.

History: Laws 2007, ch. 218, 4.



Section 59A-46-50 - Coverage for autism spectrum disorder diagnosis and treatment.

59A-46-50. Coverage for autism spectrum disorder diagnosis and treatment.

A. An individual or group health maintenance contract that is delivered, issued for delivery or renewed in this state shall provide coverage to an eligible individual who is nineteen years of age or younger, or an eligible individual who is twenty-two years of age or younger and is enrolled in high school, for:

(1) well-baby and well-child screening for diagnosing the presence of autism spectrum disorder; and

(2) treatment of autism spectrum disorder through speech therapy, occupational therapy, physical therapy and applied behavioral analysis.

B. Coverage required pursuant to Subsection A of this section:

(1) shall be limited to treatment that is prescribed by the insured's treating physician in accordance with a treatment plan;

(2) shall be limited to thirty-six thousand dollars ($36,000) annually and shall not exceed two hundred thousand dollars ($200,000) in total lifetime benefits. Beginning January 1, 2011, the maximum benefit shall be adjusted annually on January 1 to reflect any change from the previous year in the medical component of the then-current consumer price index for all urban consumers published by the bureau of labor statistics of the United States department of labor;

(3) shall not be denied on the basis that the services are habilitative or rehabilitative in nature;

(4) may be subject to other general exclusions and limitations of the insurer's policy or plan, including, but not limited to, coordination of benefits, participating provider requirements, restrictions on services provided by family or household members and utilization review of health care services, including the review of medical necessity, case management and other managed care provisions; and

(5) may be limited to exclude coverage for services received under the federal Individuals with Disabilities Education Improvement Act of 2004 and related state laws that place responsibility on state and local school boards for providing specialized education and related services to children three to twenty-two years of age who have autism spectrum disorder.

C. The coverage required pursuant to Subsection A of this section shall not be subject to dollar limits, deductibles or coinsurance provisions that are less favorable to an insured than the dollar limits, deductibles or coinsurance provisions that apply to physical illnesses that are generally covered under the individual or group health maintenance contract, except as otherwise provided in Subsection B of this section.

D. An insurer shall not deny or refuse to issue health insurance coverage for medically necessary services or refuse to contract with, renew, reissue or otherwise terminate or restrict health insurance coverage for an individual because the individual is diagnosed as having autism spectrum disorder.

E. The treatment plan required pursuant to Subsection B of this section shall include all elements necessary for the health insurance plan to pay claims appropriately. These elements include, but are not limited to:

(1) the diagnosis;

(2) the proposed treatment by types;

(3) the frequency and duration of treatment;

(4) the anticipated outcomes stated as goals;

(5) the frequency with which the treatment plan will be updated; and

(6) the signature of the treating physician.

F. This section shall not be construed as limiting benefits and coverage otherwise available to an insured under a health insurance plan.

G. The provisions of this section shall not apply to policies intended to supplement major medical group-type coverages such as medicare supplement, long-term care, disability income, specified disease, accident only, hospital indemnity or other limited-benefit health insurance policies.

H. As used in this section:

(1) "autism spectrum disorder" means a condition that meets the diagnostic criteria for the pervasive developmental disorders published in the Diagnostic and Statistical Manual of Mental Disorders, fourth edition, text revision, also known as DSM-IV-TR, published by the American psychiatric association, including autistic disorder; Asperger's disorder; pervasive development disorder not otherwise specified; Rett's disorder; and childhood disintegrative disorder;

(2) "habilitative or rehabilitative services" means treatment programs that are necessary to develop, maintain and restore to the maximum extent practicable the functioning of an individual; and

(3) "high school" means a school providing instruction for any of the grades nine through twelve.

History: Laws 2009, ch. 74, 3.



Section 59A-46-50.1 - Coverage for orally administered anticancer medications; limits on patient costs.

59A-46-50.1. Coverage for orally administered anticancer medications; limits on patient costs.

A. An individual or group health maintenance organization contract that is delivered, issued for delivery or renewed in this state and that provides coverage for cancer treatment shall provide coverage for a prescribed, orally administered anticancer medication that is used to kill or slow the growth of cancerous cells on a basis no less favorable than intravenously administered or injected cancer medications that are covered as medical benefits by the plan.

B. A health maintenance organization shall not increase patient cost-sharing for anticancer medications in order to achieve compliance with the provisions of this section.

C. Coverage of orally administered anticancer medication shall not be subject to any prior authorization, dollar limit, copayment, deductible or coinsurance provision that does not apply to intravenously administered or injected anticancer medication used to kill or slow the growth of cancerous cells.

D. As used in this section, "health maintenance organization contract":

(1) means:

(a) a health maintenance organization; or

(b) a managed care organization; and

(2) does not include individual policies intended to supplement major medical group-type coverages such as medicare supplement, long-term care, disability income, specified disease, accident-only, hospital indemnity or other limited-benefit health insurance policies.

History: Laws 2011, ch. 55, 4.



Section 59A-46-50.2 - Coverage of prescription eye drop refills.

59A-46-50.2. Coverage of prescription eye drop refills.

A. An individual or group health maintenance organization contract that is delivered, issued for delivery or renewed in this state and that provides coverage for prescription eye drops shall not deny coverage for a renewal of prescription eye drops when:

(1) the renewal is requested by the insured at least twenty-three days for a thirty-day supply of eye drops, forty-five days for a sixty-day supply of eye drops or sixty-eight days for a ninety-day supply of eye drops from the later of the date that the original prescription was dispensed to the insured or the date that the last renewal of the prescription was dispensed to the insured; and

(2) the prescriber indicates on the original prescription that additional quantities are needed and that the renewal requested by the insured does not exceed the number of additional quantities needed.

B. As used in this section, "prescriber" means a person who is authorized pursuant to the New Mexico Drug, Device and Cosmetic Act [Chapter 26, Article 1 NMSA 1978] to prescribe prescription eye drops.

History: Laws 2012, ch. 27, 4.



Section 59A-46-50.3 - Coverage for telemedicine services.

59A-46-50.3. Coverage for telemedicine services.

A. An individual or group health maintenance organization contract that is delivered, issued for delivery or renewed in this state shall allow covered benefits to be provided through telemedicine services. Coverage for health care services provided through telemedicine shall be determined in a manner consistent with coverage for health care services provided through in-person consultation.

B. The provisions of this section shall not be construed to require coverage of an otherwise noncovered benefit.

C. A determination by a health maintenance organization that health care services delivered through the use of telemedicine are not covered under the plan shall be subject to review and appeal pursuant to the Patient Protection Act [Chapter 59A, Article 57 NMSA 1978].

D. The provisions of this section shall not apply in the event that federal law requires the state to make payments on behalf of enrollees to cover the costs of implementing this section.

E. Nothing in this section shall require a health care provider to be physically present with a patient at the originating site unless the consulting telemedicine provider deems it necessary.

F. Telemedicine used to provide clinical services shall be encrypted and shall conform to state and federal privacy laws.

G. The provisions of this section shall not apply to an individual or group health maintenance organization contract intended to supplement major medical group-type coverage, such as medicare supplement, long-term care, disability income, specified disease, accident-only, hospital indemnity or any other limited-benefit health insurance policy.

H. As used in this section:

(1) "consulting telemedicine provider" means a health care provider that delivers telemedicine services from a location remote from an originating site;

(2) "in real time" means occurring simultaneously, instantaneously or within seconds of an event so that there is little or no noticeable delay between two or more events;

(3) "originating site" means a place at which a patient is physically located and receiving health care services via telemedicine;

(4) "store-and-forward technology" means electronic information, imaging and communication, including interactive audio, video and data communication, that is transferred or recorded or otherwise stored for asynchronous use; and

(5) "telemedicine" means the use of interactive simultaneous audio and video or store-and-forward technology using information and telecommunications technologies by a health care provider to deliver health care services within that provider's scope of practice at a site other than the site where the patient is located, including the use of electronic media for consultation relating to the health care diagnosis or treatment of the patient in real time or through the use of store-and-forward technology.

History: Laws 2013, ch. 105, 4.



Section 59A-46-50.4 - Prescription drugs; prohibited formulary changes; notice requirements.

59A-46-50.4. Prescription drugs; prohibited formulary changes; notice requirements.

A. As of January 1, 2014, an individual or group health maintenance organization contract that is delivered, issued for delivery or renewed in this state and that provides prescription drug benefits categorized or tiered for purposes of cost-sharing through deductibles or coinsurance obligations shall not make any of the following changes to coverage for a prescription drug within one hundred twenty days of any previous change to coverage for that prescription drug, unless a generic version of the prescription drug is available:

(1) reclassify a drug to a higher tier of the formulary;

(2) reclassify a drug from a preferred classification to a non-preferred classification, unless that reclassification results in the drug moving to a lower tier of the formulary;

(3) increase the cost-sharing, copayment, deductible or co-insurance charges for a drug;

(4) remove a drug from the formulary;

(5) establish a prior authorization requirement;

(6) impose or modify a drug's quantity limit; or

(7) impose a step-therapy restriction.

B. The health maintenance organization shall give the affected subscriber at least sixty days' advance written notice of the impending change when it is determined that one of the following modifications will be made to a formulary:

(1) reclassification of a drug to a higher tier of the formulary;

(2) reclassification of a drug from a preferred classification to a non-preferred classification, unless that reclassification results in the drug moving to a lower tier of the formulary;

(3) an increase in the cost-sharing, copayment, deductible or coinsurance charges for a drug;

(4) removal of a drug from the formulary;

(5) addition of a prior authorization requirement;

(6) imposition or modification of a drug's quantity limit; or

(7) imposition of a step-therapy restriction for a drug.

C. Notwithstanding the provisions of Subsections A and B of this section, the health maintenance organization may immediately and without prior notice remove a drug from the formulary if the drug:

(1) is deemed unsafe by the federal food and drug administration; or

(2) has been removed from the market for any reason.

D. The health maintenance organization shall provide to each affected subscriber the following information in plain language regarding prescription drug benefits:

(1) notice that the health maintenance organization uses one or more drug formularies;

(2) an explanation of what the drug formulary is;

(3) a statement regarding the method the health maintenance organization uses to determine the prescription drugs to be included in or excluded from a drug formulary; and

(4) a statement of how often the health maintenance organization reviews the contents of each drug formulary.

E. As used in this section:

(1) "formulary" means the list of prescription drugs covered pursuant to a health maintenance organization contract; and

(2) "step therapy" means a protocol that establishes the specific sequence in which prescription drugs for a specified medical condition and medically appropriate for a particular patient are to be prescribed.

History: Laws 2013, ch. 138, 4.



Section 59A-46-51 - Health maintenance organizations; direct services.

59A-46-51. Health maintenance organizations; direct services.

A. A health maintenance organization shall make reimbursement for direct services at a level not less than eighty-five percent of premiums across all health product lines, except individually underwritten health insurance policies, contracts or plans, that are governed by the provisions of Chapter 59A, Article 22 NMSA 1978, the Health Maintenance Organization Law and the Nonprofit Health Care Plan Law [Chapter 59A, Article 47 NMSA 1978]. Reimbursement shall be made for direct services provided over the preceding three calendar years, but not earlier than calendar year 2010, as determined by reports filed with the office of superintendent of insurance. Nothing in this subsection shall be construed to preclude a purchaser from negotiating an agreement with a health maintenance organization that requires a higher amount of premiums paid to be used for reimbursement for direct services for one or more products or for one or more years.

B. For individually underwritten health care policies, plans or contracts, the superintendent shall establish, after notice and informal hearing, the level of reimbursement for direct services, as determined by the reports filed with the office of superintendent of insurance, as a percent of premiums. Additional informal hearings may be held at the superintendent's discretion. In establishing the level of reimbursement for direct services, the superintendent shall consider the costs associated with the individual marketing and medical underwriting of these policies, plans or contracts at a level not less than seventy-five percent of premiums. A health insurer or health maintenance organization writing these policies, plans or contracts shall make reimbursement for direct services at a level not less than that level established by the superintendent pursuant to this subsection over the three calendar years preceding the date upon which that rate is established, but not earlier than calendar year 2010. Nothing in this subsection shall be construed to preclude a purchaser of one of these policies, plans or contracts from negotiating an agreement with a health insurer or health maintenance organization that requires a higher amount of premiums paid to be used for reimbursement for direct services.

C. A health maintenance organization that fails to comply with the reimbursement requirements pursuant to this section shall issue a dividend or credit against future premiums to all policy or contract holders in an amount sufficient to assure that the benefits paid in the preceding three calendar years plus the amount of the dividends or credits are equal to the required direct services reimbursement level pursuant to Subsection A of this section for group health coverage and blanket health coverage or the required direct services reimbursement level pursuant to Subsection B of this section for individually underwritten health policies, contracts or plans for the preceding three calendar years. If the insurer fails to issue the dividend or credit in accordance with the requirements of this section, the superintendent shall enforce these requirements and may pursue any other penalties as provided by law, including general penalties pursuant to Section 59A-1-18 NMSA 1978.

D. After notice and hearing, the superintendent may adopt and promulgate reasonable rules necessary and proper to carry out the provisions of this section.

E. For the purposes of this section:

(1) "direct services" means services rendered to an individual by a health maintenance organization or a health care practitioner, facility or other provider, including case management, disease management, health education and promotion, preventive services, quality incentive payments to providers and any portion of an assessment that covers services rather than administration and for which an insurer does not receive a tax credit pursuant to the Medical Insurance Pool Act [Chapter 59A, Article 54 NMSA 1978] or the Health Insurance Alliance Act [repealed]; provided, however, that "direct services" does not include care coordination, utilization review or management or any other activity designed to manage utilization or services;

(2) "health maintenance organization" means any person who undertakes to provide or arrange for the delivery of basic health care services to enrollees on a prepaid basis, except for enrollee responsibility for copayments or deductibles, but does not include a person that only issues a limited-benefit policy or contract intended to supplement major medical coverage, including medicare supplement, vision, dental, disease-specific, accident-only or hospital indemnity-only insurance policies, or that only issues policies for long-term care or disability income; and

(3) "premium" means all income received from individuals and private and public payers or sources for the procurement of health coverage, including capitated payments, self-funded administrative fees, self-funded claim reimbursements, recoveries from third parties or other insurers and interests less any premium tax paid pursuant to Section 59A-6-2 NMSA 1978 and fees associated with participating in a health insurance exchange that serves as a clearinghouse for insurance.

History: Laws 2010, ch. 94, 3; 2013, ch. 74, 32.



Section 59A-46-52 - Prescription drug prior authorization protocols.

59A-46-52. Prescription drug prior authorization protocols.

A. After January 1, 2014, a health maintenance organization shall accept the uniform prior authorization form developed pursuant to Sections 2 [59A-2-9.8 NMSA 1978] and 3 [61-11-6.2 NMSA 1978] of this 2013 act as sufficient to request prior authorization for prescription drug benefits.

B. No later than twenty-four months after the adoption of national standards for electronic prior authorization, a health insurer shall exchange prior authorization requests with providers who have e-prescribing capability.

C. If a health maintenance organization fails to use or accept the uniform prior authorization form or fails to respond within three business days upon receipt of a uniform prior authorization form, the prior authorization request shall be deemed to have been granted.

D. As used in this section, "health maintenance organization":

(1) means:

(a) a health maintenance organization; or

(b) a managed care organization; and

(2) does not include:

(a) a person that delivers, issues for delivery or renews an individual policy intended to supplement major medical group-type coverages such as medicare supplement, long-term care, disability income, specified disease, accident-only, hospital indemnity or other limited-benefit health insurance policy;

(b) a physician or a physician group to which a health maintenance organization has delegated financial risk for prescription drugs and that does not use a prior authorization process for prescription drugs; or

(c) a health maintenance organization or its affiliated providers if the health maintenance organization owns and operates its pharmacies and does not use a prior authorization process.

History: Laws 2013, ch. 170, 7.



Section 59A-46-53 - Pharmacy benefits; prescription synchronization.

59A-46-53. Pharmacy benefits; prescription synchronization.

A. An individual or group health maintenance organization contract that is delivered, issued for delivery or renewed in this state and that provides prescription drug benefits shall allow an enrollee to fill or refill a prescription for less than a thirty-day supply of the prescription drug, and apply a prorated daily copayment or coinsurance for the fill or refill, if:

(1) the prescribing practitioner or the pharmacist determines the fill or refill to be in the best interest of the enrollee;

(2) the enrollee requests or agrees to receive less than a thirty-day supply of the prescription drug; and

(3) the reduced fill or refill is made for the purpose of synchronizing the enrollee's prescription drug fills.

B. An individual or group health maintenance organization contract that is delivered, issued for delivery or renewed in this state and that provides prescription drug benefits shall not:

(1) deny coverage for the filling of a chronic medication when the fill is made in accordance with a plan to synchronize multiple prescriptions for the enrollee pursuant to Subsection A of this section established among the health maintenance organization, the prescribing practitioner and a pharmacist. The health maintenance organization shall allow a pharmacy to override any denial indicating that a prescription is being refilled too soon for the purposes of medication synchronization; and

(2) prorate a dispensing fee to a pharmacy that fills a prescription with less than a thirty-day supply of prescription drug pursuant to Subsection A of this section. The health maintenance organization shall pay in full a dispensing fee for a partially filled or refilled prescription for each prescription dispensed, regardless of any prorated copayment or coinsurance that the enrollee may pay for prescription synchronization services.

History: Laws 2015, ch. 65, 5.



Section 59A-46-54 - Provider credentialing; requirements; deadline.

59A-46-54. Provider credentialing; requirements; deadline.

A. The superintendent shall adopt and promulgate rules to provide for a uniform and efficient provider credentialing process. The superintendent shall approve no more than two forms of application to be used for the credentialing of providers.

B. A carrier shall not require a provider to submit information not required by a credentialing application established pursuant to Subsection A of this section.

C. The provisions of this section apply equally to initial credentialing applications and applications for recredentialing.

D. The rules that the superintendent adopts and promulgates shall require primary credential verification no more frequently than every three years and allow provisional credentialing for a period of one year.

E. Nothing in this section shall be construed to require a carrier to credential or provisionally credential a provider.

F. The rules that the superintendent adopts and promulgates shall establish that a carrier or a carrier's agent shall:

(1) assess and verify the qualifications of a provider applying to become a participating provider within forty-five calendar days of receipt of a complete credentialing application and issue a decision in writing to the applicant approving or denying the credentialing application; and

(2) within ten working days after receipt of a credentialing application, send a written notification, via United States certified mail, to the applicant requesting any information or supporting documentation that the carrier requires to approve or deny the credentialing application. The notice to the applicant shall include a complete and detailed description of all of the information or supporting documentation required and the name, address and telephone number of a person who serves as the applicant's point of contact for completing the credentialing application process. Any information required pursuant to this section shall be reasonably related to the information in the application.

G. A carrier shall reimburse a provider for covered health care services for any claims from the provider that the carrier receives with a date of service more than forty-five calendar days after the date on which the carrier received a complete credentialing application for that provider; provided that:

(1) the provider has submitted a complete credentialing application and any supporting documentation that the carrier has requested in writing within the time frame established in Paragraph (2) of Subsection F of this section;

(2) the carrier has approved, or has failed to approve or deny, the applicant's complete credentialing application within the time frame established pursuant to Paragraph (1) of Subsection F of this section;

(3) the provider has no past or current license sanctions or limitations, as reported by the New Mexico medical board or another pertinent licensing and regulatory agency, or by a similar out-of-state licensing and regulatory entity for a provider licensed in another state; and

(4) the provider has professional liability insurance or is covered under the Medical Malpractice Act [Chapter 41, Article 5 NMSA 1978].

H. A provider who, at the time services were rendered, was not employed by a practice or group that has contracted with the carrier to provide services at specified rates of reimbursement shall be paid by the carrier in accordance with the carrier's standard reimbursement rate.

I. A provider who, at the time services were rendered, was employed by a practice or group that has contracted with the carrier to provide services at specified rates of reimbursement shall be paid by the carrier in accordance with the terms of that contract.

J. The superintendent shall adopt and promulgate rules to provide for the resolution of disputes relating to reimbursement and credentialing arising in cases where credentialing is delayed beyond forty-five days after application.

K. A carrier shall reimburse a provider pursuant to Subsections G, H and I of this section until the earlier of the following occurs:

(1) the carrier's approval or denial of the provider's complete credentialing application; or

(2) the passage of three years from the date the carrier received the provider's complete credentialing application.

History: Laws 2015, ch. 111, 4; 2016, ch. 20, 4.






Article 47 - Nonprofit Health Care Plans

Section 59A-47-1 - Short title.

59A-47-1. Short title.

Chapter 59A, Article 47 NMSA 1978 may be cited as the "Nonprofit Health Care Plan Law".

History: Laws 1984, ch. 127, 878; 2003, ch. 391, 6.



Section 59A-47-2 - Purpose; exemptions.

59A-47-2. Purpose; exemptions.

A. The purpose of this article is to provide for the reasonable regulation of membership corporations organized for the purpose of making health care expense payments on a service benefit basis or on an indemnity benefit basis, or both, for persons who become subscribers under contracts with such corporation.

B. Nothing in this article shall apply to any professional or hospital association which accepts health care expense payments for health care on a service basis or on an indemnity basis, or both, which are underwritten by any authorized insurer.

History: Laws 1984, ch. 127, 879.



Section 59A-47-3 - Definitions.

59A-47-3. Definitions.

As used in Chapter 59A, Article 47 NMSA 1978:

A. "health care" means the treatment of persons for the prevention, cure or correction of any illness or physical or mental condition, including optometric services;

B. "item of health care" includes any services or materials used in health care;

C. "health care expense payment" means a payment for health care to a purveyor on behalf of a subscriber, or such a payment to the subscriber;

D. "purveyor" means a person who furnishes any item of health care and charges for that item;

E. "service benefit" means a payment that the purveyor has agreed to accept as payment in full for health care furnished the subscriber;

F. "indemnity benefit" means a payment that the purveyor has not agreed to accept as payment in full for health care furnished the subscriber;

G. "subscriber" means any individual who, because of a contract with a health care plan entered into by or for the individual, is entitled to have health care expense payments made on the individual's behalf or to the individual by the health care plan;

H. "underwriting manual" means the health care plan's written criteria, approved by the superintendent, that defines the terms and conditions under which subscribers may be selected. The underwriting manual may be amended from time to time, but amendment will not be effective until approved by the superintendent. The superintendent shall notify the health care plan filing the underwriting manual or the amendment thereto of the superintendent's approval or disapproval thereof in writing within thirty days after filing or within sixty days after filing if the superintendent shall so extend the time. If the superintendent fails to act within such period, the filing shall be deemed to be approved;

I. "acquisition expenses" includes all expenses incurred in connection with the solicitation and enrollment of subscribers;

J. "administration expenses" means all expenses of the health care plan other than the cost of health care expense payments and acquisition expenses;

K. "health care plan" means a nonprofit corporation authorized by the superintendent to enter into contracts with subscribers and to make health care expense payments;

L. "agent" means a person appointed by a health care plan authorized to transact business in this state to act as its representative in any given locality for soliciting health care policies and other related duties as may be authorized;

M. "solicitor" means a person employed by the licensed agent of a health care plan for the purpose of soliciting health care policies and other related duties in connection with the handling of the business of the agent as may be authorized and paid for the person's services either on a commission basis or salary basis or part by commission and part by salary;

N. "chiropractor" means any person holding a license provided for in the Chiropractic Physician Practice Act [Chapter 61, Article 4 NMSA 1978];

O. "doctor of oriental medicine" means any person licensed as a doctor of oriental medicine under the Acupuncture and Oriental Medicine Practice Act [Chapter 61, Article 14A NMSA 1978];

P. "pharmacist" means a person licensed as a pharmacist pursuant to the Pharmacy Act [Chapter 61, Article 11 NMSA 1978];

Q. "pharmacist clinician" means a pharmacist who exercises prescriptive authority pursuant to the Pharmacist Prescriptive Authority Act [61-11B-1 through 61-11B-3 NMSA 1978];

R. "credentialing" means the process of obtaining and verifying information about a provider and evaluating that provider when that provider seeks to become a participating provider; and

S. "provider" means a physician or other individual licensed or otherwise authorized to furnish health care services in the state.

History: Laws 1984, ch. 127, 879.1; 1989, ch. 96, 3; 1993, ch. 158, 5; 2007, ch. 244, 2; 2015, ch. 111, 5.



Section 59A-47-4 - Organization; profit corporations prohibited; merger and consolidation of health care plans.

59A-47-4. Organization; profit corporations prohibited; merger and consolidation of health care plans.

A. A corporation may be organized under the laws of this state which provide for the organization of nonprofit corporations, as a nonprofit corporation organized for making health care expense payments on a service benefit basis or an indemnity basis, or both, for subscribers under contract with such corporation.

B. The articles of incorporation of each domestic health care plan shall have endorsed thereon or annexed thereto the consent of the superintendent prior to filing. The amendment of the articles of incorporation of any domestic health care plan shall have endorsed thereon or annexed thereto the consent of the superintendent prior to filing.

C. The directors of a domestic health care plan shall be chosen in accordance with the bylaws of the corporation, subject to the following:

(1) at least twenty-five percent of the directors shall be members of the general public; and

(2) the balance of the directors shall be either representatives of purveyors or members of the general public.

D. No domestic health care plan shall be converted into a corporation organized for pecuniary profit; and any such plan shall be maintained and operated primarily for the benefit of its subscribers.

E. A domestic health care plan may merge only with another domestic health care plan in accordance with applicable provisions of the Insurance Holding Company Law [Chapter 59A, Article 37 NMSA 1978] and the Nonprofit Corporation Act [Chapter 53, Article 8 NMSA 1978].

History: Laws 1984, ch. 127, 879.2; 1999, ch. 133, 2.



Section 59A-47-5 - Qualifications for health care plan authority.

59A-47-5. Qualifications for health care plan authority.

The superintendent shall not authorize any proposed health care plan to solicit preliminary applications from subscribers or to transact business as a health care plan unless he finds after such investigation and hearings as he deems advisable that the proposed health care plan is qualified therefor as follows:

A. it shall be duly incorporated as a health care plan under the laws of a state governing incorporation of nonprofit corporations;

B. its sponsors shall have financial stability and its directors and officers shall be individuals of good personal and business reputation and integrity;

C. its proposed management shall possess experience and competence as to the business in which to engage;

D. it shall have ready access to health care facilities in this state reasonably sufficient to provide the health care services to be covered by its subscriber contracts, whether on service or indemnity bases;

E. it shall actually or prospectively have sufficient funds to finance preliminary solicitation of subscribers and to conduct its operations with reasonable margin of financial safety;

F. its proposed contracts to be offered subscribers shall be well drafted and provide substantial health care coverage and benefits at reasonable premium rates;

G. operation of the health care plan in the area of this state proposed to be served would be in the public interest and of convenience to its residents; and

H. if it [is] a newly formed health care plan, prior to being granted an initial certificate of authority to engage in business, it shall have applied for and received from the superintendent a preliminary permit to solicit subscribers' applications for health care contracts as proposed to be offered, and thereunder have solicited and received, within one year from date of the preliminary permit, applications for coverage of not less than one thousand individuals under such contracts together with payment in advance of one month's premium therefor or if it is a foreign health care plan with a certificate of authority from its state of domicile, it must already cover not less than one thousand individuals.

History: Laws 1984, ch. 127, 879.3; 1987, ch. 259, 30; 1999, ch. 133, 3.



Section 59A-47-6 - Preliminary permit for solicitations.

59A-47-6. Preliminary permit for solicitations.

A. A newly-formed health care plan shall not solicit any subscriber or enter into any proposed contract for health care expense payments unless and until it obtains from the superintendent a preliminary permit to do so. The proposed health care plan shall file with the superintendent its application in writing for the permit in form as prescribed and furnished by the superintendent and calling for information as follows:

(1) name and business address of applicant;

(2) area of this state proposed to be served;

(3) names, residence addresses, occupations, business experience, biographical data, and such proof of identity as the superintendent may require of the incorporators, sponsors, directors, officers and proposed management personnel;

(4) health care coverage proposed to be provided and premium rates therefor, as shown by two (2) copies of proposed subscribers' contracts and premium rate schedules filed with the application;

(5) financial resources, present or prospective, of applicant; and

(6) such other information as to applicant's qualifications as the superintendent may reasonably require.

The application shall be accompanied by a copy of applicant's articles of incorporation and its bylaws, its current financial statement, and such other documentation as the form of application may require. Upon filing the application the applicant shall pay to the superintendent the filing fee specified therefor in Section 101 [59A-6-1 NMSA 1978] (fee schedule) of the Insurance Code.

B. If after such investigation of the applicant and its sponsors and personnel, and hearings held, as he deems advisable the superintendent finds that the applicant meets the qualifications stated in Section 879.3 [59A-47-5 NMSA 1978] of this article and is otherwise in compliance with this article, he shall issue a preliminary permit in appropriate terms; otherwise he shall deny the permit by his written order stating the reasons for the denial.

History: Laws 1984, ch. 127, 879.4.



Section 59A-47-7 - Escrow of preliminary premiums.

59A-47-7. Escrow of preliminary premiums.

With its application for a preliminary permit as provided for in Section 879.4 [59A-47-6 NMSA 1978] of this article the applicant shall file with the superintendent documentation of an escrow arrangement made by applicant and satisfactory to the superintendent adequate to insure return to applicants for subscribers' health care contracts of advance premium payments made, if within one year from date of issuance of the preliminary permit an initial certificate of authority to do business as a health care plan has not been issued to the applicant by the superintendent.

History: Laws 1984, ch. 127, 879.5.



Section 59A-47-8 - Certificate of authority required; application and conditions; exceptions.

59A-47-8. Certificate of authority required; application and conditions; exceptions.

A. No health care plan shall make health care expense payments unless and until it has obtained from the superintendent a certificate of authority to do business. Violation of this provision shall constitute a misdemeanor punishable upon conviction by a fine of not to exceed one thousand dollars ($1,000).

B. A newly formed health care plan's application for initial certificate of authority must be filed with the superintendent prior to expiration of one year from date of issuance of the preliminary permit referred to in Section 59A-47-6 NMSA 1978.

C. The application for certificate of authority shall be in the form prescribed and furnished by the superintendent consistent with Chapter 59A, Article 47 NMSA 1978, and be verified by two of the applicant's officers. The application shall include or be accompanied by such proof as the superintendent may reasonably require that the applicant is qualified for the certificate of authority under this article. At filing of the application the applicant shall pay to the superintendent the applicable filing fee as specified in Section 59A-6-1 NMSA 1978. The filing fee shall not be refundable.

D. No such certificate of authority shall be required for a health care plan formerly so authorized, to enable it to investigate and settle losses under its contracts lawfully written in New Mexico, or to liquidate assets and liabilities (other than collection of new premiums) resulting from its former authorized operations in this state. A health care plan not transacting new business in this state but continuing collection of premiums on and servicing contracts remaining in force as to residents of or risks located in this state, is transacting business in New Mexico for the purpose of premium tax requirements only and is not required to have a certificate of authority.

History: Laws 1984, ch. 127, 879.6; 1999, ch. 133, 4.



Section 59A-47-9 - Issuance and denial of initial certificate of authority.

59A-47-9. Issuance and denial of initial certificate of authority.

A. If after such investigation as he deems advisable the superintendent finds that the applicant is in sound financial condition and is otherwise qualified therefor, he shall issue to the applicant a certificate of authority as a health care plan.

B. If the superintendent does not so find, he shall deny issuance of the certificate of authority and notify the applicant thereof in writing stating the reasons for such denial.

History: Laws 1984, ch. 127, 879.7; 1999, ch. 133, 5.



Section 59A-47-10 - Trust deposit.

59A-47-10. Trust deposit.

A. Every health care plan shall make and thereafter maintain a deposit in trust with the state treasurer through the superintendent for the benefit and protection of all of its subscribers, as a condition to being authorized to transact business. The deposit shall consist of United States treasury bonds or other securities of the United States government or agency thereof, or in bonds or obligations of any state, county or other political subdivision in the United States, or in certificates of deposit of solvent financial institutions located in New Mexico, purchased within this state and having at all times a market value of not less than one hundred thousand dollars ($100,000).

B. Any such trust deposit shall be released in the following instances only:

(1) upon extinguishment of all liabilities of the health care plan for the security of which the deposit is held;

(2) upon the health care plan ceasing to transact business in New Mexico, and all fixed or contingent liabilities for which the deposit was a security have been satisfied or terminated, or have been assumed by some other company authorized to transact business in New Mexico; or

(3) upon proper order of a court of competent jurisdiction, the trust deposit may be released to the receiver, conservator, rehabilitator or liquidator of the health care plan for whose account the deposit is held.

No such release shall be made except on application and written order of the superintendent made upon proof satisfactory to him of the existence of one or more of such grounds. Before directing the release of any securities the superintendent may require such evidence as he deems satisfactory that the health care plan is entitled to the release and return of the securities or a part thereof. The superintendent shall have no personal liability for any such release of any trust deposit or any part thereof so made in good faith.

History: Laws 1984, ch. 127, 879.8.



Section 59A-47-11 - Expiration, continuance of certificate of authority.

59A-47-11. Expiration, continuance of certificate of authority.

The certificate of authority of a health care plan issued under this article shall be subject to continuation or expiration upon the same applicable procedures and time periods as provided in Article 5 [Chapter 59A, Article 5 NMSA 1978] (authorization of insurers and general requirements) of the Insurance Code with respect to authorized insurers, and upon payment of the applicable fees specified in Section 101 [59A-6-1 NMSA 1978] (fee schedule) of the Insurance Code.

History: Laws 1984, ch. 127, 879.9.



Section 59A-47-12 - Suspension, revocation or refusal to continue certificate of authority.

59A-47-12. Suspension, revocation or refusal to continue certificate of authority.

The superintendent may suspend, revoke or refuse to continue the certificate of authority of any health care plan if the health care plan no longer fulfills the qualifications therefor as stated in this article or on any applicable ground, procedure and conditions on which he could suspend, revoke or refuse continuance of the certificate of authority of an insurer under Article 5 [Chapter 59A, Article 5 NMSA 1978] (authorization of insurers and general requirements) of the Insurance Code.

History: Laws 1984, ch. 127, 879.10.



Section 59A-47-13 - Service of process; superintendent as attorney.

59A-47-13. Service of process; superintendent as attorney.

Prior to issuance of its initial certificate of authority, the health care plan shall appoint the superintendent and his successors as its true and lawful attorney upon whom may be served all lawful process in any action or legal proceedings against it by a resident of New Mexico or where the cause of action arises in this state. In the appointment the health care plan shall agree that any such process so served shall be of the same effect and validity as if served on the health care plan direct. The appointment shall continue in force irrevocably so long as any liability of the health care plan under a subscriber's contract in this state remains outstanding. Process shall be served upon the superintendent in the same manner and subject to the same conditions as provided in Section 99 [59A-5-32 NMSA 1978] of the Insurance Code as for service of process against insurers.

History: Laws 1984, ch. 127, 879.11.



Section 59A-47-14 - Annual statement.

59A-47-14. Annual statement.

As prerequisite to continuance of its certificate of authority, each health care plan shall on or before March 1 each year file with the superintendent and with the national association of insurance commissioners an annual statement in accordance with the requirements of Section 59A-5-29 NMSA 1978 and a risk-based capital report in accordance with the requirements of Section 59A-5A-3 NMSA 1978.

History: Laws 1984, ch. 127, 879.12; 2014, ch. 59, 52.



Section 59A-47-15 - Assets.

59A-47-15. Assets.

In determining the financial condition of a health care plan there shall be allowed as assets only such assets allowed as to life or health insurers under Sections 118 [59A-8-1 NMSA 1978] ("assets" defined) and 119 [59A-8-2 NMSA 1978] (assets not allowed) of the Insurance Code.

History: Laws 1984, ch. 127, 879.13.



Section 59A-47-16 - Reserves.

59A-47-16. Reserves.

A health care plan shall establish and maintain reserves in amount clearly adequate, as determined by the superintendent, to cover all liabilities for losses incurred and unpaid.

History: Laws 1984, ch. 127, 879.14.



Section 59A-47-17 - Examination.

59A-47-17. Examination.

A health care plan, or organizaion [organization] proposing or purporting to be a health care plan, shall be subject to investigation and examination by the superintendent upon the same bases, in the same manner and subject to the same provisions as to conduct of the examination, payment of expense or costs of the examination, making, approval and filing of examination report, and all related provisions, as apply as to investigation or examination of insurers under Article 4 [Chapter 59A, Article 4 NMSA 1978] (examinations, hearings and appeals) of the Insurance Code.

History: Laws 1984, ch. 127, 879.15.



Section 59A-47-18 - Investments.

59A-47-18. Investments.

A health care plan shall invest its funds only in such securities and assets as are eligible for investment of the funds of health insurers under Article 9 [Chapter 59A, Article 9 NMSA 1978] (investments) of the Insurance Code, and subject to the provisions of that article as to investments and assets of such insurers.

History: Laws 1984, ch. 127, 879.16.



Section 59A-47-19 - Limitation upon acquisition and administration expenses.

59A-47-19. Limitation upon acquisition and administration expenses.

No health care plan shall during any one calendar year incur expense for acquisition of its business more than ten percent of its premium income earned during that year; nor incur during any such year for expense of administration more than twenty percent of such earned premiums.

History: Laws 1984, ch. 127, 879.17.



Section 59A-47-20 - Conflicts of interest as to certain transactions.

59A-47-20. Conflicts of interest as to certain transactions.

A. No director or officer of any health care plan, or employee of such plan having authority for investment or expenditure of funds, shall accept except for the health care plan or be beneficiary of any fee, brokerage, gift or other emolument in addition to his fixed salary or compensation, because of any investment, loan, deposit, purchase, sale, exchange, reinsurance or other similar transaction made by or for the health care plan, or be pecuniarily interested therein in any capacity except on behalf of the health care plan.

B. No health care plan shall guarantee the financial obligation of any of its officers, directors or employees.

C. This section shall not prohibit such a director, officer or employee from becoming a subscriber of the health care plan and enjoying thereunder the rights customarily provided to such subscribers, nor shall it prevent any director, officer or employee from being a purveyor or from being associated with or employed by a purveyor, who receives in ordinary course of business health care expense payments made by the health care plan for services or materials furnished to subscribers.

History: Laws 1984, ch. 127, 879.18.



Section 59A-47-21 - Joint coverage, reinsurance.

59A-47-21. Joint coverage, reinsurance.

Two (2) or more health care plans may enter into and carry out cooperative agreements under which subscribers may subscribe jointly to and receive the benefits of all such plans; and any health care plan may enter into and carry out reinsurance agreements.

History: Laws 1984, ch. 127, 879.19.



Section 59A-47-22 - Transfer of subscribership.

59A-47-22. Transfer of subscribership.

A. A health care plan may enter into agreements with another health care plan or mutual company similarly engaged in this state or another state or country for transfer of subscribers from one such plan to the other, subject to prior approval of any such agreement by the superintendent. The superintendent shall disapprove any such agreement if he finds on basis of such investigation as he deems advisable that the agreement in reasonable probability would result in loss to the health care plan authorized to do business in this state or is otherwise unfair or inequitable. The superintendent shall approve the agreement if he finds that the transfer of subscribership is to be accompanied by transfer of funds representing reserves in amount adequate to cover all liabilities to be incurred by the assuming health care plan through such transfer, that the transfer meets the applicable requirements of Chapter 59A, Article 34 NMSA 1978 and of the Nonprofit Corporation Act [Chapter 53, Article 8 NMSA 1978] for disposition or distribution of assets and that the agreement is otherwise fair and equitable to the insurers and subscribers involved.

B. The superintendent shall ensure, by imposition of conditions, if necessary, that New Mexico charitable assets are protected and preserved for the benefit of the people of New Mexico.

History: Laws 1984, ch. 127, 879.20; 1999, ch. 133, 6.



Section 59A-47-23 - Subscriber contracts; coverage period.

59A-47-23. Subscriber contracts; coverage period.

Every health care expense payments contract made by a health care plan under this article shall provide coverage for the subscribers thereunder for a period of not less than one month; and no such contract shall be made which provides for an effective date which is more than six (6) months prior to or after the date when the contract was actually issued by the health care plan.

History: Laws 1984, ch. 127, 879.21.



Section 59A-47-24 - Subscriber contracts; requirements and provisions.

59A-47-24. Subscriber contracts; requirements and provisions.

Every health care expense payments contract issued under this article shall be in writing and comply with requirements and contain provisions in substance as follows:

A. a provision that the policy, the application of the policyholder (if it or a copy thereof is attached to the policy) and the individual applications, if any, submitted in connection with such policy by the employees or members, constitutes the entire contract between the parties, that no statement therein is a warranty in the absence of fraud and that no such statement shall avoid the obligation of the health care plan provided in the policy or reduce benefits thereunder unless contained in a written application for such contract, attached to and made part of the policy;

B. if such contract is a group contract, a provision that the health care plan will furnish to the subscriber, for delivery to each employee or member of any covered group, an individual certificate, or an identification card, or other evidence of such coverage, setting forth in summary form a statement of the essential features of the contract of all persons included in the coverage;

C. if such contract is a group contract, a provision that eligible new employees or members or dependents, as the case may be, may be added from time to time to the group originally covered, in accordance with the terms of the contract;

D. the amount payable to the health care plan by the subscriber, and the time at which and manner in which such amount is to be paid;

E. the nature of the benefits which will be furnished and the period during which they will be furnished and, if there are any benefits to be excepted, a detailed statement of such exceptions;

F. any specific term or condition to the effect that the contract may be canceled or otherwise terminated by the health care plan, including the manner and time of such termination; provided a contract may not be canceled during the period for which the premium has been paid unless written notice is delivered to the insured, or mailed to his last address as shown by the records of the health care plan, stating when, not less than five days thereafter such cancellation shall be effective;

G. that the contract includes the endorsements thereon and attached papers, if any, and constitutes the entire contract;

H. that after two years no statement (except a fraudulent statement) by the subscriber in the application for a contract shall void the contract or be used against the subscriber in any legal action or proceedings relating to the contract unless such application or a true copy thereof is included in or attached to such contract; a statement that no change in the contract shall be valid until approved by an executive officer of the health care plan and unless such approval and countersignature be endorsed on or attached to such contract; and a statement that no agent has authority to change the contract or waive any of its provisions. No claim for loss incurred or disability (as defined in the policy) shall be reduced or denied on the ground that a disease or physical condition not excluded from coverage by name or a specific description effective on the date of loss had existed prior to the effective date of coverage of such policy;

I. that if the subscriber defaults in making any payment under the contract, the subsequent acceptance of an application for reinstatement and accompanying payment or its failure to take any action with respect thereto within thirty days following receipt of such application for reinstatement, by such health care plan or any duly authorized agent thereof reinstates the contract. The reinstated policy shall cover only loss resulting from such accidental injury as may [be] sustained after the date of reinstatement and loss due to such sickness as may begin more than ten days after such date. In all other respects the subscriber and the health care plan shall have the same rights thereunder as they had under the policy immediately before the due date of the defaulted premium, subject to any provisions endorsed thereon or attached thereto in connection with the reinstatement. Any premium accepted in connection with a reinstatement shall be applied to a period for which a premium has not been previously paid, but not to any period more than sixty days prior to the date of reinstatement. (The last sentence of the above provision may be omitted from any policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums (1) until at least age fifty (50) or (2) in the case of a policy issued after age forty-four (44), for at least five (5) years from the date of its issue); and

J. the period of grace which will be allowed the subscriber for making any payment due under the contract, which period shall not be less than ten (10) days.

History: Laws 1984, ch. 127, 879.22.



Section 59A-47-25 - Subscriber contracts; filing, approval.

59A-47-25. Subscriber contracts; filing, approval.

No health care plan shall make or issue any health care expense payments contract or certificate therefor unless it has first filed with the superintendent a copy of the form of the proposed contract or certificate and a copy of all applications, riders and endorsements to be used in connection with or for renewal thereof, and the same have been approved by the superintendent. If the superintendent finds that the proposed forms are in compliance with applicable requirements of this article and are not to be disapproved by him as stated below, he shall approve the forms. The superintendent may disapprove any such form on any of the grounds for disapproval of a health insurance policy under Section 344 [59A-18-14 NMSA 1978] of the Insurance Code. The superintendent shall notify the health care plan of his approval or disapproval within thirty (30) days after such filing, or within sixty (60) days after such filing if he so extends the time; and if the superintendent fails to act within such period the form shall be deemed approved.

History: Laws 1984, ch. 127, 879.23.



Section 59A-47-26 - Premium rates; filing and approval.

59A-47-26. Premium rates; filing and approval.

A. No health care plan shall enter into any contract with a subscriber unless it has first filed with the superintendent a full schedule of premium rates to be paid by the subscribers. The superintendent shall notify the health care plan of his approval or disapproval of such rates within fifteen (15) days after the filing thereof, or within thirty (30) days after such filing if he shall so extend the time, and if the superintendent fails to act within such period, the rates shall be deemed approved.

B. At the time the health care plan files such rates with the superintendent, it shall also file a full schedule of all health care expense payments to be made under the contracts.

C. The superintendent may disapprove any such rate found by him to be excessive, inadequate or unfairly discriminatory, considering the health care expense payments to be made.

History: Laws 1984, ch. 127, 879.24.



Section 59A-47-27 - Coverage for newly born children, maternity transport, home health care.

59A-47-27. Coverage for newly born children, maternity transport, home health care.

Subscriber contracts of a health care plan shall also be subject to coverage as required of health insurers under Sections 59A-22-34 through 59A-22-36 NMSA 1978.

History: Laws 1984, ch. 127, 879.25; 1987, ch. 259, 31.



Section 59A-47-27.1 - Coverage of circumcision for newborn males.

59A-47-27.1. Coverage of circumcision for newborn males.

An individual or group health insurance policy, health care plan or certificate of health insurance that is delivered, issued for delivery or renewed in the state shall provide coverage for circumcision for newborn males.

History: Laws 2004, ch. 122, 10.



Section 59A-47-28 - Coverage for service of chiropractor.

59A-47-28. Coverage for service of chiropractor.

All individual and group subscriber contracts delivered or issued for delivery in New Mexico, which, on a service basis or on an indemnity basis, or both, provide for treatment of persons for the prevention, cure or correction of any illness or physical or mental condition shall include coverage for the services of a chiropractor.

History: Laws 1984, ch. 127, 879.26.



Section 59A-47-28.1 - Coverage for service of certified nurse-midwives and registered lay midwives.

59A-47-28.1. Coverage for service of certified nurse-midwives and registered lay midwives.

A. Any individual and group subscriber contracts delivered in New Mexico which provide for obstetrical and/or maternity benefits on a service basis or an indemnity basis, or both, provide for treatment of persons for the prevention, cure or correction of any illness or physical or mental condition shall include coverage for the services of a certified nurse-midwife or registered lay midwife as defined in Subsection B of this section. Deductibles, limits of coverage or other terms and conditions of coverage for such services shall not differ substantially from coverage for the same or similar services provided by other practitioners.

B. As used in this section:

(1) "certified nurse-midwife" means any person who is licensed by the board of nursing as a registered nurse and who is registered with the health services division of the health and environment department [department of health] as a certified nurse-midwife; and

(2) "registered lay midwife" means any person who practices lay midwifery and who is registered as a registered lay midwife by the health services division of the health and environment department [department of health].

History: 1978 Comp., 59A-47-28.1, enacted by Laws 1985, ch. 192, 2.



Section 59A-47-28.2 - Doctor of oriental medicine discrimination prohibited.

59A-47-28.2. Doctor of oriental medicine discrimination prohibited.

All individual and group subscriber contracts delivered or issued for delivery in New Mexico by a nonprofit health care plan that, on a service or indemnity basis, or both, provide for treatment of persons for the prevention, cure or correction of any illness or physical or mental condition shall not contain any provisions that exclude a licensed doctor of oriental medicine as a provider of oriental medical services and shall not discriminate in the reimbursement levels for such services between types of licensed health care providers.

History: 1978 Comp., 59A-47-28.2, enacted by Laws 1991, ch. 145, 1; 1993, ch. 158, 6.



Section 59A-47-28.3 - Provider discrimination prohibited.

59A-47-28.3. Provider discrimination prohibited.

All individual and group subscriber contracts delivered or issued for delivery in New Mexico that, on a prepaid, service or indemnity basis, or all of them, provide for treatment of persons for the prevention, cure or correction of an illness or physical or mental condition shall include coverage for the services of a physician assistant and a certified nurse practitioner. Deductibles, limits of coverage or other terms and conditions of coverage for certified nurse practitioners and physician assistants shall not differ substantially from coverage for the same or similar services provided by other practitioners. Nothing in this section shall restrict a health care plan from including in the terms of its coverage any benefit differences based on differences in the scope of practice of health care practitioners.

History: 1978 Comp., 59A-47-28.3, enacted by Laws 1998, ch. 39, 2; 2008, ch. 9, 6.



Section 59A-47-28.4 - Coverage for collaborative practice dental hygienists.

59A-47-28.4. Coverage for collaborative practice dental hygienists.

An individual or group subscriber contract delivered or issued for delivery in New Mexico that, on a prepaid, service or indemnity basis provides for treatment of persons for the prevention, cure or correction of any illness or physical or mental condition shall include coverage for the services of a dental hygienist in a collaborative practice pursuant to the Dental Health Care Act [61-5A-1 NMSA 1978].

History: Laws 2003, ch. 343, 4.



Section 59A-47-29 - Settlement of disputes; appeal.

59A-47-29. Settlement of disputes; appeal.

The parties to a dispute between a health care plan and a purveyor arising out of a health care expense payments contract may submit the dispute to the superintendent for his final decision and his final decision shall then be binding upon the parties to the contract. A party to the contract may seek review of the superintendent's decision by filing an appeal in the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: Laws 1984, ch. 127, 879.28; 1998, ch. 55, 68; 1999, ch. 265, 71.



Section 59A-47-30 - Licensed insurance producers required; qualifications, licensing procedures and conditions.

59A-47-30. Licensed insurance producers required; qualifications, licensing procedures and conditions.

A. Solicitation of subscriberships for a health care plan shall be made only by insurance producers of the plan who are duly qualified, appointed and licensed as such under the Insurance Code. This provision shall not apply to salaried officers or employees of health care plans who are visiting or instructing their licensed insurance producers and who do not receive any part of the commission for any business written by such insurance producers with their assistance.

B. No person shall be appointed or licensed as a health care plan insurance producer unless qualified as follows:

(1) is an individual at least eighteen years of age;

(2) has had, or will receive, reasonable experience or instruction in the health care plan for which license is applied;

(3) is trustworthy and of good business reputation;

(4) intends to engage in a bona fide way in the business of the health care plan; and

(5) passes an examination for license given by or under authorization of the superintendent.

C. A health care plan insurance producer shall be appointed by and at any one time represent only one health care plan.

D. Subject to the other provisions of this section, procedures for appointment and licensing insurance producers, examination, issuance or denial of license, continuation or expiration, suspension, revocation or refusal to continue license and other applicable matters relating to licensing and licenses shall be as provided as to licenses of insurance producers as to health insurance under Chapter 59A, Article 11 NMSA 1978. Fee for application for license and continuation of license shall be as specified in Section 59A-6-1 NMSA 1978, and neither fee shall be refundable.

History: Laws 1984, ch. 127, 879.29; 1999, ch. 272, 23; 1999, ch. 289, 35; 2016, ch. 89, 67.



Section 59A-47-31 - Rehabilitation, liquidation or dissolution.

59A-47-31. Rehabilitation, liquidation or dissolution.

If the superintendent finds that expenses incurred by a health care plan for acquisition of business or administration exceed the limits prescribed under Section 879.17 [59A-47-19 NMSA 1978] of this article, or that the health care plan is at any time unable or prospectively unable to fulfill its outstanding contracts and also to meet the requirements of this article as to expenses, reserves, deposit and surplus funds, or is otherwise insolvent or likely to become insolvent, the superintendent may institute and maintain proceedings to conserve, rehabilitate, liquidate or dissolve such health care plan pursuant to the provisions of Article 41 [Chapter 59A, Article 41 NMSA 1978] (conservation, rehabilitation, liquidation) of the Insurance Code as applicable to insurers.

History: Laws 1984, ch. 127, 879.30.



Section 59A-47-32 - Unauthorized contract or adjustment transactions; penalty.

59A-47-32. Unauthorized contract or adjustment transactions; penalty.

A. Any person writing or attempting to write, solicit or procure health care plan contracts within this state without a certificate of authority or license duly issued in accordance with the Insurance Code and then required and subsisting, and any person adjusting, settling or knowingly accepting adjustment or settlement of any loss covered by a contract written or issued by any health care plan not holding a subsisting certificate of authority issued by the superintendent, shall be guilty of a misdemeanor, and upon conviction thereof shall be fined not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000), or imprisoned in the county jail for not less than thirty (30) nor more than sixty (60) days, or both such fine and imprisonment in the court's discretion.

B. The exemptions from certificate of authority requirements of insurers as provided in Section 78 [59A-5-11 NMSA 1978] of the Insurance Code shall to the extent applicable also apply as to health care plans and their contracts under this section.

History: Laws 1984, ch. 127, 879.31.



Section 59A-47-33 - Other provisions applicable.

59A-47-33. Other provisions applicable.

The provisions of the Insurance Code [59A-1-1 NMSA 1978] other than Chapter 59A, Article 47 NMSA 1978 shall not apply to health care plans except as expressly provided in the Insurance Code and that article. To the extent reasonable and not inconsistent with the provisions of that article, the following articles and provisions of the Insurance Code shall also apply to health care plans, their promoters, sponsors, directors, officers, employees, agents, solicitors and other representatives; and, for the purposes of such applicability, a health care plan may therein be referred to as an "insurer":

A. Chapter 59A, Article 1 NMSA 1978;

B. Chapter 59A, Article 2 NMSA 1978;

C. Chapter 59A, Article 4 NMSA 1978;

D. Subsection C of Section 59A-5-22 NMSA 1978;

E. Sections 59A-6-2 through 59A-6-4 and 59A-6-6 NMSA 1978;

F. Section 59A-7-11 NMSA 1978;

G. Chapter 59A, Article 8 NMSA 1978;

H. Chapter 59A, Article 10 NMSA 1978;

I. Section 59A-12-22 NMSA 1978;

J. Chapter 59A, Article 16 NMSA 1978;

K. Chapter 59A, Article 18 NMSA 1978;

L. the Policy Language Simplification Law [59A-19-1 NMSA 1978];

M. Subsections B through E of Section 59A-22-5 NMSA 1978;

N. Section 59A-22-14 NMSA 1978;

O. Section 59A-22-34.1 NMSA 1978;

P. Section 59A-22-39 NMSA 1978;

Q. Section 59A-22-40 NMSA 1978;

R. Section 59A-22-40.1 NMSA 1978;

S. Section 59A-22-41 NMSA 1978;

T. Section 59A-22-42 NMSA 1978;

U. Section 59A-22-43 NMSA 1978;

V. Section 59A-22-44 NMSA 1978;

W. Sections 59A-34-7 through 59A-34-13, 59A-34-17, 59A-34-23, 59A-34-33, 59A-34-40 through 59A-34-42 and 59A-34-44 through 59A-34-46 NMSA 1978;

X. The Insurance Holding Company Law [59A-37-1 NMSA 1978], except Section 59A-37-7 NMSA 1978;

Y. Section 59A-46-15 NMSA 1978; and

Z. the Patient Protection Act [59A-57-1 NMSA 1978].

History: Laws 1984, ch. 127, 879.32; 1988, ch. 89, 5; 1990, ch. 5, 4; 1992, ch. 56, 4; 1993, ch. 320, 103; 1994, ch. 64, 10; 1994, ch. 75, 34; 1997, ch. 7, 4; 1997, ch. 248, 3; 1997, ch. 255, 4; 1998, ch. 107, 14; 1999, ch. 289, 36; 2001, ch. 14, 4; 2001, ch. 297, 6; 2003, ch. 337, 5; 2007, ch. 278, 4; 2009, ch. 212, 5.



Section 59A-47-34 - Continuation of coverage and conversion rights; health care plans.

59A-47-34. Continuation of coverage and conversion rights; health care plans.

A. Every individual or group contract entered into by a health care plan that provides for health care expense payments on a service benefit basis or an indemnity benefit basis or both and that is delivered, issued for delivery or renewed in this state on or after July 1, 1984 shall provide covered family members of subscribers the right to continue such coverage through a converted or separate contract upon the death of the subscriber or upon the divorce, annulment or dissolution of marriage or legal separation of the spouse from the subscriber. Where a continuation of coverage or conversion is made in the name of the spouse of the subscriber, such coverage may, at the option of the spouse, include coverage to dependent children for whom the spouse has responsibility for care and support.

B. The right to a continuation of coverage or conversion pursuant to this section shall not exist with respect to any covered family member of a subscriber in the event the coverage terminates for nonpayment of premium, nonrenewal of the contract or the expiration of the term for which the contract is issued. With respect to any covered family member who is eligible for medicare or any other similar federal or state health insurance program, the right to a continuation of coverage or conversion shall be limited to coverage under a medicare supplement insurance contract as defined by the rules and regulations adopted by the superintendent of insurance.

C. Coverage continued through the issuance of a converted or separate contract shall be provided at a reasonable, nondiscriminatory rate to the insured and shall consist of a form of coverage then being offered by the health care plan as a conversion contract in the jurisdiction where the person exercising the conversion right resides that most nearly approximates the coverage of the contract from which conversion is exercised. Continued and converted coverages shall contain renewal provisions that are not less favorable to the subscriber than those contained in the policy from which the conversion is made, except that the person who exercises the right of conversion is entitled only to have included a right to coverage under a medicare supplement insurance contract, as defined by the rules and regulations adopted by the superintendent of insurance, after the attainment of the age of eligibility for medicare or any other similar federal or state health insurance program.

D. At the time of inception of coverage, the health care plan shall provide each covered family member eighteen years of age or older a statement setting forth in summary form the continuation of coverage and conversion provisions of the subscriber's contract.

E. The eligible covered family member exercising the continuation or conversion right must notify the health care plan and make payment of the applicable premium within thirty days following the date such coverage otherwise terminates as specified in the contract from which continuation or conversion is being exercised.

F. Coverage shall be provided through continuation or conversion without additional evidence of insurability and shall not impose any preexisting condition, limitations or other contractual time limitations other than those remaining unexpired under the contract from which continuation or conversion is exercised.

G. Any probationary or waiting period set forth in the converted or separate contract is deemed to commence on the effective date of the applicant's coverage under the original contract.

History: Laws 1984, ch. 127, 879.33.



Section 59A-47-35 - Alcohol dependency coverage.

59A-47-35. Alcohol dependency coverage.

A. Each health care plan that delivers or issues for delivery in this state a group contract providing for health care expense payments on a service benefit basis or an indemnity benefit basis or both shall offer and make available benefits for the necessary care and treatment of alcohol dependency. Such benefits shall:

(1) be subject to annual deductibles and coinsurance consistent with those imposed on other benefits within the same contract;

(2) provide no less than thirty days necessary care and treatment in an alcohol dependency treatment center and thirty outpatient visits for alcohol dependency treatment; and

(3) be offered for benefit periods of no more than one year and may be limited to a lifetime maximum of no less than two benefit periods.

Such offer of benefits shall be subject to the rights of the group contract holder to reject the coverage or to select any alternative level of benefits if that right is offered by or negotiated with that health care plan.

B. For purposes of this section, "alcohol dependency treatment center" means a facility that contracts with the health care plan and that provides a program for the treatment of alcohol dependency pursuant to a written treatment plan approved and monitored by a physician or meeting the quality standards of the department of health and which facility also:

(1) is affiliated with a hospital under a contractual agreement with an established system for patient referral;

(2) is accredited as such a facility by the joint commission on accreditation of hospitals; or

(3) meets at least the minimum standards adopted by the department of health.

C. This section applies to contracts delivered or issued for delivery or renewed, extended or amended in this state on or after July 1, 1983 or upon expiration of a collective bargaining agreement applicable to a particular contract holder, whichever is later; provided that this section does not apply to blanket, short-term travel, accident-only, limited or specified disease, individual conversion contracts or contracts designed for issuance to persons eligible for coverage under Title 18 of the Social Security Act, known as medicare, or any other similar coverage under state or federal governmental plans. With respect to any contract forms approved by the insurance division prior to the effective date of this section, an insurer is authorized to comply with this section by the use of endorsements or riders, provided such endorsements or riders are approved by the insurance division as being in compliance with this section and applicable provisions of the Insurance Code.

D. If an organization offering group health benefits to its members makes more than one health care plan or health insurance plan policy available to its members on a member option basis, the organization shall not require alcohol dependency coverage from one health care plan or health insurer without requiring the same level of alcohol dependency coverage for all other health care plans or health insurance policies that the organization makes available to its members.

History: Laws 1984, ch. 127, 879.34; 1999, ch. 270, 8.



Section 59A-47-36 - Nonprofit health care plans; contract or certificate provisions relating to individuals who are eligible for medical benefits under the medicaid program.

59A-47-36. Nonprofit health care plans; contract or certificate provisions relating to individuals who are eligible for medical benefits under the medicaid program.

A. Each individual or group contract for health care expense payments or certificate therefor that is delivered, issued for delivery or renewed in this state by a health care plan shall include provisions that require benefits paid on behalf of a subscriber under the contract or certificate to be paid to the human services department when:

(1) the human services department has paid or is paying health care expenses on behalf of the subscriber under the state's medicaid program pursuant to Title XIX of the federal Social Security Act, 42 U.S.C. 1396, et seq.;

(2) payment for the expenses in question has been made by the human services department to the medicaid provider; and

(3) the health care plan is notified that the subscriber receives benefits under the medicaid program and that benefits must be paid directly to the human services department.

B. The notice required under Paragraph (3) of Subsection A of this section may be accomplished through an attachment to the claim by the human services department for health care expense payments when the claim is first submitted by the human services department to the health care plan.

C. Notwithstanding any other provisions of law, checks in payment for claims pursuant to any individual or group contract for health care expense payments or certificate therefor for health care services provided to subscribers who are also eligible for benefits under the medicaid program and provided by medical providers qualified to participate under the contract or certificate shall be made payable to the provider. The health care plan may be notified that the subscriber is eligible for medicaid benefits through an attachment to the claim by the provider for health care expense payments when the claim is first submitted by the provider to the health care plan.

D. No individual or group contract for health care expense payments or certificate therefor delivered, issued for delivery or renewed in this state on or after the effective date of this section shall contain any provision denying or limiting contract benefits because services are rendered to a subscriber who is eligible for or who has received medical assistance under the medicaid program of this state.

E. To the extent that payment for covered expenses has been made pursuant to the state medicaid program for health care items or services furnished to an individual, in any case where a health care plan has a legal liability to make payments, the state is considered to have acquired the rights of the individual to payment by the health care plan for those health care items or services.

History: 1978 Comp., 59A-47-36, enacted by Laws 1989, ch. 183, 7; 1994, ch. 64, 11.



Section 59A-47-37 - Coverage of children.

59A-47-37. Coverage of children.

A. An insurer shall not deny enrollment of a child under the health plan of the child's parent on the grounds that the child:

(1) was born out of wedlock;

(2) is not claimed as a dependent on the parent's federal tax return; or

(3) does not reside with the parent or in the insurer's service area.

B. When a child has health coverage through an insurer of a noncustodial parent, the insurer shall:

(1) provide such information to the custodial parent as may be necessary for the child to obtain benefits through that coverage;

(2) permit the custodial parent or the provider, with the custodial parent's approval, to submit claims for covered services without the approval of the noncustodial parent; and

(3) make payments on claims submitted in accordance with Paragraph (2) of this subsection directly to the custodial parent, the provider or the state medicaid agency.

C. When a parent is required by a court or administrative order to provide health coverage for a child, and the parent is eligible for family health coverage, the insurer shall be required:

(1) to permit the parent to enroll, under the family coverage, a child who is otherwise eligible for the coverage without regard to any enrollment season restrictions;

(2) if the parent is enrolled but fails to make application to obtain coverage for the child, to enroll the child under family coverage upon application of the child's other parent, the state agency administering the medicaid program or the state agency administering 42 U.S.C. Sections 651 through 669, the child support enforcement program; and

(3) not to disenroll or eliminate coverage of the child unless the insurer is provided satisfactory written evidence that:

(a) the court or administrative order is no longer in effect; or

(b) the child is or will be enrolled in comparable health coverage through another insurer that will take effect not later than the effective date of disenrollment.

D. An insurer shall not impose requirements on a state agency that has been assigned the rights of an individual eligible for medical assistance under the medicaid program and covered for health benefits from the insurer that are different from requirements applicable to an agent or assignee of any other individual so covered.

E. An insurer shall provide coverage for children, from birth through three years of age, for or under the family, infant, toddler program administered by the department of health, provided eligibility criteria are met, for a maximum benefit of three thousand five hundred dollars ($3,500) annually for medically necessary early intervention services provided as part of an individualized family service plan and delivered by certified and licensed personnel as defined in 7.30.8 NMAC who are working in early intervention programs approved by the department of health. No payment under this subsection shall be applied against any maximum lifetime or annual limits specified in the policy, health benefits plan or contract.

History: Laws 1994, ch. 64, 12; 2005, ch. 157, 5.



Section 59A-47-37.1 - Hearing aid coverage for children required.

59A-47-37.1. Hearing aid coverage for children required.

A. An individual or group health insurance policy, health care plan or certificate of health insurance delivered or issued for delivery in this state shall provide coverage for a hearing aid and any related service for the full cost of one hearing aid per hearing-impaired ear up to two thousand two hundred dollars ($2,200) every thirty-six months for hearing aids for insured children under eighteen years of age or under twenty-one years of age if still attending high school. The insured may choose a higher priced hearing aid and may pay the difference in cost above the two-thousand-two-hundred-dollar ($2,200) limit as provided in this subsection without financial or contractual penalty to the insured or to the provider of the hearing aid.

B. An insurer that delivers, issues for delivery or renews in this state an individual or group health insurance policy, health care plan or certificate of health insurance may make available to the policyholder the option of purchasing additional hearing aid coverage that exceeds the services described in this section.

C. Hearing aid coverage offered shall include fitting and dispensing services, including providing ear molds as necessary to maintain optimal fit, provided by an audiologist, a hearing aid dispenser or a physician, licensed in New Mexico.

D. The provisions of this section do not apply to short-term travel, accident-only or limited or specified disease policies.

E. Coverage for hearing aids may be subject to deductibles and coinsurance consistent with those imposed on other benefits under the same policy, plan or certificate.

F. For the purposes of this section, "hearing aid" means durable medical equipment that is of a design and circuitry to optimize audibility and listening skills in the environment commonly experienced by children.

History: Laws 2007, ch. 356, 5.



Section 59A-47-38 - Coverage for medical diets for genetic inborn errors of metabolism.

59A-47-38. Coverage for medical diets for genetic inborn errors of metabolism.

As of July 1, 2003, subscriber contracts of a health care plan shall also be subject to coverage for special medical diets for genetic inborn errors of metabolism as required of health insurers in Chapter 59A, Article 22 NMSA 1978.

History: Laws 2003, ch. 192, 3.



Section 59A-47-39 - Employer utilization and loss experience availability.

59A-47-39. Employer utilization and loss experience availability.

Employer claims information, including utilization and loss experience under health insurance provided under Chapter 59A, Article 47 NMSA 1978 shall be made available by the carrier only upon the written request of and to employers of subscribers with such coverage within thirty days of an employer's written request to the carrier for such information, provided the employer's coverage extends to no less than twenty-five individual subscribers, regardless of whether family coverage is included. Each carrier shall provide to the employer claims information that provides sufficient detail, subject to state and federal privacy laws, to enable the employer to obtain and compare rates from multiple carriers or establish a plan of self-insurance.

History: Laws 2003, ch. 252, 5; 2007, ch. 53, 3.



Section 59A-47-40 - Maximum age of dependent.

59A-47-40. Maximum age of dependent.

An individual or group health care coverage, including any form of self-insurance, offered, issued or renewed under the Health Care Purchasing Act [13-7-1 NMSA 1978] that offers coverage of an insured's dependent shall not terminate coverage of an unmarried dependent by reason of the dependent's age before the dependent's twenty-fifth birthday, regardless of whether the dependent is enrolled in an educational institution.

History: Laws 2003, ch. 391, 7; 2005, ch. 41, 3.



Section 59A-47-41 - Coverage of alpha-fetoprotein IV screening test.

59A-47-41. Coverage of alpha-fetoprotein IV screening test.

An individual or group health insurance policy, health care plan or certificate of health insurance that is delivered, issued for delivery or renewed in the state shall provide coverage for an alpha-fetoprotein IV screening test for pregnant women, generally between sixteen and twenty weeks of pregnancy, to screen for certain genetic abnormalities in the fetus.

History: Laws 2004, ch. 122, 9.



Section 59A-47-42 - Coverage of part-time employees.

59A-47-42. Coverage of part-time employees.

A health care plan that provides coverage for health care pursuant to the Nonprofit Health Care Plan Law shall make available, upon an employer's request prior to issuance, delivery or renewal, coverage for regular part-time employees who work or are expected to work an average of at least twenty hours per week over a six-month period. Nothing in this section shall be construed to require an employer to offer or provide coverage for regular part-time employees.

History: Laws 2005, ch. 42, 4.



Section 59A-47-43 - Coverage of colorectal cancer screening.

59A-47-43. Coverage of colorectal cancer screening.

A. An individual or group health policy, health care plan or certificate of health insurance that is delivered, issued for delivery or renewed in this state shall provide coverage for colorectal screening for determining the presence of precancerous or cancerous conditions and other health problems. The coverage shall make available colorectal cancer screening, as determined by the health care provider in accordance with the evidence-based recommendations established by the United States preventive services task force.

B. Coverage for colorectal screening may be subject to deductibles and coinsurance consistent with those imposed on other benefits under the same policy, plan or certificate.

C. The provisions of this section shall not apply to short-term travel, accident-only or limited or specified-disease policies.

History: Laws 2007, ch. 17, 4.



Section 59A-47-44 - General anesthesia and hospitalization for dental surgery.

59A-47-44. General anesthesia and hospitalization for dental surgery.

A. An individual or group health insurance policy, health care plan or certificate of health insurance delivered or issued for delivery in this state shall provide coverage for hospitalization and general anesthesia provided in a hospital or ambulatory surgical center for dental surgery for the following:

(1) insureds exhibiting physical, intellectual or medically compromising conditions for which dental treatment under local anesthesia, with or without additional adjunctive techniques and modalities, cannot be expected to provide a successful result and for which dental treatment under general anesthesia can be expected to produce superior results;

(2) insureds for whom local anesthesia is ineffective because of acute infection, anatomic variation or allergy;

(3) insured children or adolescents who are extremely uncooperative, fearful, anxious or uncommunicative with dental needs of such magnitude that treatment should not be postponed or deferred and for whom lack of treatment can be expected to result in dental or oral pain or infection, loss of teeth or other increased oral or dental morbidity;

(4) insureds with extensive oral-facial or dental trauma for which treatment under local anesthesia would be ineffective or compromised; or

(5) other procedures for which hospitalization or general anesthesia in a hospital or ambulatory surgical center is medically necessary.

B. The provisions of this section do not apply to short-term travel, accident-only or limited or specified disease policies.

C. Coverage for dental surgery may be subject to copayments, deductibles and coinsurance subject to network and prior authorization requirements consistent with those imposed on other benefits under the same policy, plan or certificate.

History: Laws 2007, ch. 218, 5.



Section 59A-47-45 - Coverage for autism spectrum disorder diagnosis and treatment.

59A-47-45. Coverage for autism spectrum disorder diagnosis and treatment.

A. An individual or group health insurance policy, health care plan or certificate of health insurance delivered or issued for delivery in this state shall provide coverage to an eligible individual who is twenty-two years of age or younger and is enrolled in high school, for:

(1) well-baby and well-child screening for diagnosing the presence of autism spectrum disorder; and

(2) treatment of autism spectrum disorder through speech therapy, occupational therapy, physical therapy and applied behavioral analysis.

B. Coverage required pursuant to Subsection A of this section:

(1) shall be limited to treatment that is prescribed by the insured's treating physician in accordance with a treatment plan;

(2) shall be limited to thirty-six thousand dollars ($36,000) annually and shall not exceed two hundred thousand dollars ($200,000) in total lifetime benefits. Beginning January 1, 2011, the maximum benefit shall be adjusted annually on January 1 to reflect any change from the previous year in the medical component of the then-current consumer price index for all urban consumers published by the bureau of labor statistics of the United States department of labor;

(3) shall not be denied on the basis that the services are habilitative or rehabilitative in nature;

(4) may be subject to other general exclusions and limitations of the insurer's policy or plan, including, but not limited to, coordination of benefits, participating provider requirements, restrictions on services provided by family or household members and utilization review of health care services, including the review of medical necessity, case management and other managed care provisions; and

(5) may be limited to exclude coverage for services received under the federal Individuals with Disabilities Education Improvement Act of 2004 and related state laws that place responsibility on state and local school boards for providing specialized education and related services to children three to twenty-two years of age who have autism spectrum disorder.

C. The coverage required pursuant to Subsection A of this section shall not be subject to dollar limits, deductibles or coinsurance provisions that are less favorable to an insured than the dollar limits, deductibles or coinsurance provisions that apply to physical illnesses that are generally covered under the individual or group health maintenance contract, except as otherwise provided in Subsection B of this section.

D. An insurer shall not deny or refuse to issue health insurance coverage for medically necessary services or refuse to contract with, renew, reissue or otherwise terminate or restrict health insurance coverage for an individual because the individual is diagnosed as having autism spectrum disorder.

E. The treatment plan required pursuant to Subsection B of this section shall include all elements necessary for the health insurance plan to pay claims appropriately. These elements include, but are not limited to:

(1) the diagnosis;

(2) the proposed treatment by types;

(3) the frequency and duration of treatment;

(4) the anticipated outcomes stated as goals;

(5) the frequency with which the treatment plan will be updated; and

(6) the signature of the treating physician.

F. This section shall not be construed as limiting benefits and coverage otherwise available to an insured under a health insurance plan.

G. The provisions of this section shall not apply to policies intended to supplement major medical group-type coverages such as medicare supplement, long-term care, disability income, specified disease, accident only, hospital indemnity or other limited-benefit health insurance policies.

H. As used in this section:

(1) "autism spectrum disorder" means a condition that meets the diagnostic criteria for the pervasive developmental disorders published in the Diagnostic and Statistical Manual of Mental Disorders, fourth edition, text revision, also known as DSM-IV-TR, published by the American psychiatric association, including autistic disorder; Asperger's disorder; pervasive development disorder not otherwise specified; Rett's disorder; and childhood disintegrative disorder;

(2) "habilitative or rehabilitative services" means treatment programs that are necessary to develop, maintain and restore to the maximum extent practicable the functioning of an individual; and

(3) "high school" means a school providing instruction for any of the grades nine through twelve.

History: Laws 2009, ch. 74, 4.



Section 59A-47-45.1 - Coverage for orally administered anticancer medications; limits on patient costs.

59A-47-45.1. Coverage for orally administered anticancer medications; limits on patient costs.

A. An individual or group health insurance policy, health care plan or certificate of health insurance that is delivered, issued for delivery or renewed in this state and that provides coverage for cancer treatment shall provide coverage for a prescribed, orally administered anticancer medication that is used to kill or slow the growth of cancerous cells on a basis no less favorable than intravenously administered or injected cancer medications that are covered as medical benefits by the plan.

B. A nonprofit health care plan shall not increase patient cost-sharing for anticancer medications in order to achieve compliance with the provisions of this section.

C. Coverage of orally administered anticancer medication shall not be subject to any prior authorization, dollar limit, copayment, deductible or coinsurance provision that does not apply to intravenously administered or injected anticancer medication used to kill or slow the growth of cancerous cells.

D. As used in this section, "nonprofit health care plan":

(1) means:

(a) a nonprofit health insurer;

(b) a nonprofit health service provider;

(c) a nonprofit health maintenance organization;

(d) a nonprofit managed care organization; or

(e) a nonprofit provider service organization; and

(2) does not include individual policies intended to supplement major medical group-type coverages such as medicare supplement, long-term care, disability income, specified disease, accident-only, hospital indemnity or other limited-benefit health insurance policies.

History: Laws 2011, ch. 55, 5.



Section 59A-47-45.2 - Coverage of prescription eye drop refills.

59A-47-45.2. Coverage of prescription eye drop refills.

A. An individual or group health insurance policy, health care plan or certificate of health insurance that is delivered, issued for delivery or renewed in this state and that provides coverage for prescription eye drops shall not deny coverage for a renewal of prescription eye drops when:

(1) the renewal is requested by the insured at least twenty-three days for a thirty-day supply of eye drops, forty-five days for a sixty-day supply of eye drops or sixty-eight days for a ninety-day supply of eye drops from the later of the date that the original prescription was dispensed to the insured or the date that the last renewal of the prescription was dispensed to the insured; and

(2) the prescriber indicates on the original prescription that additional quantities are needed and that the renewal requested by the insured does not exceed the number of additional quantities needed.

B. As used in this section, "prescriber" means a person who is authorized pursuant to the New Mexico Drug, Device and Cosmetic Act [Chapter 26, Article 1 NMSA 1978] to prescribe prescription eye drops.

History: Laws 2012, ch. 27, 5.



Section 59A-47-45.3 - Coverage for telemedicine services.

59A-47-45.3. Coverage for telemedicine services.

A. An individual or group health insurance policy, health care plan or certificate of health insurance delivered or issued for delivery in this state shall allow covered benefits to be provided through telemedicine services. Coverage for health care services provided through telemedicine shall be determined in a manner consistent with coverage for health care services provided through in-person consultation.

B. The provisions of this section shall not be construed to require coverage of an otherwise noncovered benefit.

C. A determination by a nonprofit health plan that health care services delivered through the use of telemedicine are not covered under the plan shall be subject to review and appeal pursuant to the Patient Protection Act [Chapter 59A, Article 57 NMSA 1978].

D. The provisions of this section shall not apply in the event that federal law requires the state to make payments on behalf of enrollees to cover the costs of implementing this section.

E. Nothing in this section shall require a health care provider to be physically present with a patient at the originating site unless the consulting telemedicine provider deems it necessary.

F. Telemedicine used to provide clinical services shall be encrypted and shall conform to state and federal privacy laws.

G. The provisions of this section shall not apply to an individual or group health care plan intended to supplement major medical group-type coverage, such as medicare supplement, long-term care, disability income, specified disease, accident-only, hospital indemnity or any other limited-benefit health insurance policy.

H. As used in this section:

(1) "consulting telemedicine provider" means a health care provider that delivers telemedicine services from a location remote from an originating site;

(2) "health care provider" means a duly licensed hospital or other licensed facility, physician or other health care professional authorized to furnish health care services within the scope of the professional's license;

(3) "in real time" means occurring simultaneously, instantaneously or within seconds of an event so that there is little or no noticeable delay between two or more events;

(4) "originating site" means a place at which a patient is physically located and receiving health care services via telemedicine;

(5) "store-and-forward technology" means electronic information, imaging and communication, including interactive audio, video and data communication, that is transferred or recorded or otherwise stored for asynchronous use; and

(6) "telemedicine" means the use of interactive simultaneous audio and video or store-and-forward technology using information and telecommunications technologies by a health care provider to deliver health care services at a site other than the site where the patient is located, including the use of electronic media for consultation relating to the health care diagnosis or treatment of the patient in real time or through the use of store-and-forward technology.

History: Laws 2013, ch. 105, 5.



Section 59A-47-45.4 - Prescription drugs; prohibited formulary changes; notice requirements.

59A-47-45.4. Prescription drugs; prohibited formulary changes; notice requirements.

A. As of January 1, 2014, an individual or group health care plan that is delivered, issued for delivery or renewed in this state and that provides prescription drug benefits categorized or tiered for purposes of cost-sharing through deductibles or coinsurance obligations shall not make any of the following changes to coverage for a prescription drug within one hundred twenty days of any previous change to coverage for that prescription drug, unless a generic version of the prescription drug is available:

(1) reclassify a drug to a higher tier of the formulary;

(2) reclassify a drug from a preferred classification to a non-preferred classification, unless that reclassification results in the drug moving to a lower tier of the formulary;

(3) increase the cost-sharing, copayment, deductible or co-insurance charges for a drug;

(4) remove a drug from the formulary;

(5) establish a prior authorization requirement;

(6) impose or modify a drug's quantity limit; or

(7) impose a step-therapy restriction.

B. The health care plan shall give the affected subscriber at least sixty days' advance written notice of the impending change when it is determined that one of the following modifications will be made to a formulary:

(1) reclassification of a drug to a higher tier of the formulary;

(2) reclassification of a drug from a preferred classification to a non-preferred classification, unless that reclassification results in the drug moving to a lower tier of the formulary;

(3) an increase in the cost-sharing, copayment, deductible or coinsurance charges for a drug;

(4) removal of a drug from the formulary;

(5) addition of a prior authorization requirement;

(6) imposition or modification of a drug's quantity limit; or

(7) imposition of a step-therapy restriction for a drug.

C. Notwithstanding the provisions of Subsections A and B of this section, the health care plan may immediately and without prior notice remove a drug from the formulary if the drug:

(1) is deemed unsafe by the federal food and drug administration; or

(2) has been removed from the market for any reason.

D. The health care plan shall provide to each affected subscriber the following information in plain language regarding prescription drug benefits:

(1) notice that the health care plan uses one or more drug formularies;

(2) an explanation of what the drug formulary is;

(3) a statement regarding the method the health care plan uses to determine the prescription drugs to be included in or excluded from a drug formulary; and

(4) a statement of how often the health care plan reviews the contents of each drug formulary.

E. As used in this section:

(1) "formulary" means the list of prescription drugs covered by a health care plan; and

(2) "step therapy" means a protocol that establishes the specific sequence in which prescription drugs for a specified medical condition and medically appropriate for a particular patient are to be prescribed.

History: Laws 2013, ch. 138, 5.



Section 59A-47-46 - Health insurers; direct services.

59A-47-46. Health insurers; direct services.

A. A health care plan shall make reimbursement for direct services at a level not less than eighty-five percent of premiums across all health product lines, except individually underwritten health care policies, contracts or plans, that are governed by the provisions of Chapter 59A, Article 22 NMSA 1978, the Health Maintenance Organization Law [Chapter 59A, Article 46 NMSA 1978] and the Nonprofit Health Care Plan Law [Chapter 59A, Article 47 NMSA 1978]. Reimbursement shall be made for direct services provided over the preceding three calendar years, but not earlier than calendar year 2010, as determined by reports filed with the office of superintendent of insurance. Nothing in this subsection shall be construed to preclude a purchaser from negotiating an agreement with a health insurer that requires a higher amount of premiums paid to be used for reimbursement for direct services for one or more products or for one or more years.

B. For individually underwritten health care policies, plans or contracts, the superintendent shall establish, after notice and informal hearing, the level of reimbursement for direct services as determined as a percent of premiums. Additional hearings may be held at the superintendent's discretion. In establishing the level of reimbursement for direct services, the superintendent shall consider the costs associated with the individual marketing and medical underwriting of these policies, plans or contracts at a level not less than seventy-five percent of premiums. A health insurer writing these policies, plans or contracts shall make reimbursement for direct services at a level not less than that level established by the superintendent pursuant to this subsection over the three calendar years preceding the date upon which that rate is established, but not earlier than calendar year 2010. Nothing in this subsection shall be construed to preclude a purchaser of one of these policies, plans or contracts from negotiating an agreement with a health insurer that requires a higher amount of premiums paid to be used for reimbursement for direct services.

C. A health care plan that fails to comply with the reimbursement requirements pursuant to this section shall issue a dividend or credit against future premiums to all policyholders in an amount sufficient to assure that the benefits paid in the preceding three calendar years plus the amount of the dividends or credits are equal to the required direct services reimbursement level pursuant to Subsection A of this section for group health coverage and blanket health coverage or the required direct services reimbursement level pursuant to Subsection B of this section for individually underwritten health policies, contracts or plans for the preceding three calendar years. If the insurer fails to issue the dividend or credit in accordance with the requirements of this section, the superintendent shall enforce these requirements and may pursue any other penalties as provided by law, including general penalties pursuant to Section 59A-1-18 NMSA 1978.

D. After notice and hearing, the superintendent may adopt and promulgate reasonable rules necessary and proper to carry out the provisions of this section.

E. For the purposes of this section:

(1) "direct services" means services rendered to an individual by a health care plan, health insurer or a health care practitioner, facility or other provider, including case management, disease management, health education and promotion, preventive services, quality incentive payments to providers and any portion of an assessment that covers services rather than administration and for which a health care plan or a health insurer does not receive a tax credit pursuant to the Medical Insurance Pool Act [Chapter 59A, Article 54 NMSA 1978] or the Health Insurance Alliance Act [repealed]; provided, however, that "direct services" does not include care coordination, utilization review or management or any other activity designed to manage utilization or services;

(2) "health care plan" means a nonprofit corporation authorized by the superintendent to enter into contracts with subscribers and to make health care expense payments but does not include a person that only issues a limited-benefit policy intended to supplement major medical coverage, including medicare supplement, vision, dental, disease-specific, accident-only or hospital indemnity-only insurance policies, or that only issues policies for long-term care or disability income; and

(3) "premium" means all income received from individuals and private and public payers or sources for the procurement of health coverage, including capitated payments, self-funded administrative fees, self-funded claim reimbursements, recoveries from third parties or other insurers and interests less any premium tax paid pursuant to Section 59A-6-2 NMSA 1978 and fees associated with participating in a health insurance exchange that serves as a clearinghouse for insurance.

History: Laws 2010, ch. 94, 4; 2013, ch. 74, 33.



Section 59A-47-47 - Prescription drug prior authorization protocols.

59A-47-47. Prescription drug prior authorization protocols.

A. After January 1, 2014, a health care plan shall accept the uniform prior authorization form developed pursuant to Sections 2 [59A-2-9.8 NMSA 1978] and 3 [61-11-6.2 NMSA 1978] of this 2013 act as sufficient to request prior authorization for prescription drug benefits.

B. No later than twenty-four months after the adoption of national standards for electronic prior authorization, a health insurer shall exchange prior authorization requests with providers who have e-prescribing capability.

C. If a health care plan fails to use or accept the uniform prior authorization form or fails to respond within three business days upon receipt of a uniform prior authorization form, the prior authorization request shall be deemed to have been granted.

D. As used in this section, "health care plan" means a nonprofit corporation authorized by the superintendent to enter into contracts with subscribers and to make health care expense payments but does not include:

(1) a person that only issues a limited-benefit policy intended to supplement major medical coverage, including medicare supplement, vision, dental, disease-specific, accident-only or hospital indemnity-only insurance policies, or that only issues policies for long-term care or disability income;

(2) a physician or a physician group to which a health care plan has delegated financial risk for prescription drugs and that does not use a prior authorization process for prescription drugs; or

(3) a health care plan or its affiliated providers, if the health care plan owns and operates its pharmacies and does not use a prior authorization process.

History: Laws 2013, ch. 170, 8.



Section 59A-47-48 - Pharmacy benefits; prescription synchronization.

59A-47-48. Pharmacy benefits; prescription synchronization.

A. An individual or group health care plan that is delivered, issued for delivery or renewed in this state and that provides a prescription drug benefit shall allow a subscriber to fill or refill a prescription for less than a thirty-day supply of the prescription drug, and apply a prorated daily copayment or coinsurance for the fill or refill, if:

(1) the prescribing practitioner or the pharmacist determines the fill or refill to be in the best in the best [sic] interest of the subscriber;

(2) the subscriber requests or agrees to receive less than a thirty-day supply of the prescription drug; and

(3) the reduced fill or refill is made for the purpose of synchronizing the subscriber's prescription drug fills.

B. An individual or group health care plan that is delivered, issued for delivery or renewed in this state and that provides a prescription drug benefit shall not:

(1) deny coverage for the filling of a chronic medication when the fill is made in accordance with a plan to synchronize multiple prescriptions for the subscriber pursuant to Subsection A of this section established among the health care plan, the prescribing practitioner and a pharmacist. The health care plan shall allow a pharmacy to override any denial indicating that a prescription is being refilled too soon for the purposes of medication synchronization; and

(2) prorate a dispensing fee to a pharmacy that fills a prescription with less than a thirty-day supply of prescription drug pursuant to Subsection A of this section. The health care plan shall pay in full a dispensing fee for a partially filled or refilled prescription for each prescription dispensed, regardless of any prorated copayment or coinsurance that the subscriber may pay for prescription synchronization services.

History: Laws 2015, ch. 65, 6.



Section 59A-47-49 - Provider credentialing; requirements; deadline.

59A-47-49. Provider credentialing; requirements; deadline.

A. The superintendent shall adopt and promulgate rules to provide for a uniform and efficient provider credentialing process. The superintendent shall approve no more than two forms of application to be used for the credentialing of providers.

B. A health care plan shall not require a provider to submit information not required by a credentialing application established pursuant to Subsection A of this section.

C. The provisions of this section apply equally to initial credentialing applications and applications for recredentialing.

D. The rules that the superintendent adopts and promulgates shall require primary credential verification no more frequently than every three years and allow provisional credentialing for a period of one year.

E. Nothing in this section shall be construed to require a health care plan to credential or provisionally credential a provider.

F. The rules that the superintendent adopts and promulgates shall establish that a health care plan or a health care plan's agent shall:

(1) assess and verify the qualifications of a provider applying to become a participating provider within forty-five calendar days of receipt of a complete credentialing application and issue a decision in writing to the applicant approving or denying the credentialing application; and

(2) within ten working days after receipt of a credentialing application, send a written notification, via United States certified mail, to the applicant requesting any information or supporting documentation that the insurer requires to approve or deny the credentialing application. The notice to the applicant shall include a complete and detailed description of all of the information or supporting documentation required and the name, address and telephone number of a person who serves as the applicant's point of contact for completing the credentialing application process. Any information required pursuant to this section shall be reasonably related to the information in the application.

G. A health care plan shall reimburse a provider for covered health care services for any claims from the provider that the insurer receives with a date of service more than forty-five calendar days after the date on which the health care plan received a complete credentialing application for that provider; provided that:

(1) the provider has submitted a complete credentialing application and any supporting documentation that the health care plan has requested in writing within the time frame established in Paragraph (2) of Subsection F of this section;

(2) the health care plan has approved, or has failed to approve or deny, the applicant's complete credentialing application within the time frame established pursuant to Paragraph (1) of Subsection F of this section;

(3) the provider has no past or current license sanctions or limitations, as reported by the New Mexico medical board or another pertinent licensing and regulatory agency, or by a similar out-of-state licensing and regulatory entity for a provider licensed in another state; and

(4) the provider has professional liability insurance or is covered under the Medical Malpractice Act [Chapter 41, Article 5 NMSA 1978].

H. A provider who was not, at the time services were rendered, employed by a practice or group that has contracted with the health care plan to provide services at specified rates of reimbursement shall be paid by the health care plan in accordance with the health care plan's standard reimbursement rate.

I. A provider who was, at the time services were rendered, employed by a practice or group that has contracted with the health care plan to provide services at specified rates of reimbursement shall be paid by the health care plan in accordance with the terms of that contract.

J. The superintendent shall adopt and promulgate rules to provide for the resolution of disputes relating to reimbursement and credentialing arising in cases where credentialing is delayed beyond forty-five days after application.

K. A health care plan shall reimburse a provider pursuant Subsections G, H and I of this section until the earlier of the following occurs:

(1) the insurer's approval or denial of the provider's complete credentialing application; or

(2) the passage of three years from the date the health care plan received the provider's complete credentialing application.

History: Laws 2015, ch. 111, 6; 2016, ch. 20, 5.






Article 48 - Prepaid Dental Plans

Section 59A-48-1 - Short title.

59A-48-1. Short title.

This article [Chapter 59A, Article 48 NMSA 1978] may be cited as the "Prepaid Dental Plan Law".

History: Laws 1984, ch. 127, 880.



Section 59A-48-2 - Definitions.

59A-48-2. Definitions.

As used in this article:

A. "member" means an individual who is enrolled in a group prepaid dental plan as a principal subscriber together with such person's dependents who are entitled to dental care services under the plan solely because of their status as dependents of the principal subscriber;

B. "membership coverage" means any certificate or contract issued to a member setting out the dental coverage to which such member is entitled;

C. "prepaid dental plan" means any contractual arrangement whereby any prepaid dental plan organization undertakes to provide directly or to arrange for prepaid dental services and to pay or make reimbursement for any remaining portion of such prepaid dental services on a prepaid basis through insurance or otherwise;

D. "prepaid dental plan organization" means any person who undertakes to conduct one or more prepaid dental plans providing only dental services; provided, that this article shall not apply to nonprofit health care plans or accident and health insurance programs;

E. "prepaid dental services" means services included in the practice of dentistry as defined in the Dental Act [repealed]; and

F. "provider" means any person licensed under the Dental Act [repealed] or otherwise authorized to furnish prepaid dental services in New Mexico.

History: Laws 1984, ch. 127, 881.



Section 59A-48-3 - Certificate of authority required.

59A-48-3. Certificate of authority required.

No person may establish or operate a prepaid dental plan organization in New Mexico, or sell or offer to sell or solicit offers to purchase, or receive advance or periodic consideration in conjunction with a prepaid dental plan without obtaining and maintaining a certificate of authority pursuant to the provisions of this article.

History: Laws 1984, ch. 127, 882.



Section 59A-48-4 - Application for certificate of authority.

59A-48-4. Application for certificate of authority.

A. An application for a certificate of authority to operate as a prepaid dental plan organization shall be filed with the superintendent in form prescribed by the superintendent, shall be verified by an officer or authorized representative of the applicant and shall set forth or be accompanied by the following:

(1) a copy of any basic organizational document of the applicant, such as the articles of incorporation, articles of association, partnership agreement, trust agreement or other applicable documents together with all amendments to such documents;

(2) a copy of any bylaws, rules and regulations or similar document regulating the internal affairs of the applicant;

(3) a list of the names, addresses and official positions of the persons who are responsible for the conduct of the affairs of the applicant, including all members of the board of directors, board of trustees, executive committee or other governing board or committee, the principal officers in the case of a corporation and the partners or members in the case of a partnership or association;

(4) if the prepaid dental plan organization is a corporation, evidence that the corporation's board of directors includes:

(a) dentists, duly licensed pursuant to the provisions of the Dental Act [repealed], who have contracted with the corporation to render dental services to members;

(b) members of the prepaid dental plan, who shall comprise at least one-third of the members of the board; and

(c) at least one director who is a licensed dentist who has not contracted to render dental services to members;

(5) a copy of any contract made or to be made between any providers or persons listed in Paragraph (3) of this subsection and the applicant;

(6) a statement generally describing the prepaid dental plan organization, its dental plan or plans, facilities and personnel, as approved by the director of the health services division of the health and environmental department [department of health];

(7) a copy of the form of membership coverage to be issued to members;

(8) a copy of the form of any group contract which is to be issued to employers, unions, trustees or other applicants;

(9) financial statements showing the applicant's assets, liabilities and sources of financial support. If the applicant's financial affairs are audited by independent certified accountants, a copy of the applicant's most recent regular certified financial statement shall satisfy this requirement unless the superintendent determines that additional or more recent financial information is required for the proper administration of this article;

(10) a description of the proposed method of marketing the plan, a financial plan which includes a three-year projection of the initial operating results anticipated and a statement as to the sources of working capital as well as any other sources of funding;

(11) a power of attorney duly executed by the applicant, if not domiciled in New Mexico, which appoints the superintendent, his successors in office and his duly authorized deputies as the true and lawful attorney of such applicant in and for this state, upon whom all lawful process in any legal action or proceeding against any prepaid dental plan organization may be served in any cause of action arising in New Mexico;

(12) a statement reasonably describing the geographic area or areas to be served, as approved by the director of health services division of the health and environment department [department of health];

(13) a fee for filing application for certificate of authority as specified in Section 101 [59A-6-1 NMSA 1978] (fee schedule) of the Insurance Code; and

(14) such other information as the superintendent may require.

B. Within ten (10) days following any significant modification of information previously furnished pursuant to Subsection A of this section, a prepaid dental plan organization shall file notice of such modification with the superintendent.

History: Laws 1984, ch. 127, 883.



Section 59A-48-5 - Issuance of certificate of authority.

59A-48-5. Issuance of certificate of authority.

A. Issuance of a certificate of authority shall be granted by the superintendent if the superintendent is satisfied that the following conditions are met:

(1) the persons responsible for conducting the affairs of the prepaid dental plan organization are competent and trustworthy and are professionally capable of providing or arranging for the provision of services offered;

(2) the prepaid dental plan organization constitutes an appropriate mechanism to achieve an effective prepaid dental plan, in accordance with regulations issued by the director of the health services division of the health and environment department [department of health], which shall include at least the basic dental services appropriate to such plan as determined by the director of the health services division of the health and environment department;

(3) the prepaid dental plan organization is financially responsible and may reasonably be expected to meet its obligations to members and prospective members. In making this determination, the superintendent shall consider at least:

(a) the financial soundness of the prepaid dental plan's arrangement for services and the schedule of charges used;

(b) any agreement with an insurer, a hospital or a medical service corporation, a government or any other organization for insuring the payment of the cost of prepaid dental services or the provisions for automatic applicability of an alternative coverage in the event of the discontinuance of the plan; and

(c) the sufficiency of an agreement with providers for the provision of prepaid dental services; and

(4) each officer responsible for conducting the affairs of the prepaid dental plan organization is covered under an individual or blanket fidelity bond in the amount of fifty thousand dollars ($50,000), and such bond has been filed with and approved by the superintendent.

B. A certificate of authority shall be subject to continuance, expiration, termination, suspension or revocation on the same applicable bases as provided under Article 5 [Chapter 59A, Article 5 NMSA 1978] of the Insurance Code as to insurers in general.

History: Laws 1984, ch. 127, 884.



Section 59A-48-6 - Deposit requirement; exception.

59A-48-6. Deposit requirement; exception.

A. A prepaid dental plan organization shall maintain on deposit with the state treasurer through the superintendent a surety bond guaranteeing services under the plan, or cash or securities eligible for investments of capital funds of health insurers under Chapter 59A, Article 9 NMSA 1978, in the following amounts depending on the number of members entitled to dental care services pursuant to contracts issued by the plan:

Number of Members

Deposit

2,500 or less

$25,000

2,501 - 5,000

30,000

5,001 - 7,500

40,000

7,501 - 10,000

50,000

10,001 - 15,000

75,000

15,001 - 20,000

100,000

20,001 - 25,000

125,000

25,001 - 30,000

150,000

30,001 - 40,000

175,000

40,001 and above

200,000

B. The deposit prescribed by Subsection A of this section shall be held by the state treasurer in trust for the benefit and protection of persons covered by a prepaid dental plan.

C. Any securities within the description of Subsection A of this section, with the approval of the superintendent may be exchanged for similar securities or cash of equal amount. Interest on securities deposited shall be payable to the prepaid dental plan organization depositing such securities.

D. An unpaid final judgment arising from a membership coverage shall be a lien on the deposit described in Subsection A of this section, subject to execution after thirty days from the entry of final judgment. If the deposit is reduced, it shall be replenished within ninety days by the prepaid dental plan organization.

E. Upon liquidation or dissolution of a prepaid dental plan organization and the satisfaction of all its debts and liabilities, any balance remaining of the cash or securities deposit prescribed in Subsection A of this section, together with any other assets of the prepaid dental plan organization, shall be returned by the superintendent to the prepaid dental plan organization.

F. The deposit prescribed by Subsection A of this section shall not apply with respect to a prepaid dental plan organization which is funded by the federal, state or a municipal government or any political subdivision or body to the extent and for such period of time that the prepaid dental plan organization can demonstrate to the superintendent the presence of operational commitments from such sources equivalent to such deposit.

History: Laws 1984, ch. 127, 885; 1993, ch. 320, 104.



Section 59A-48-7 - Reserve requirement; exception.

59A-48-7. Reserve requirement; exception.

A. A prepaid dental plan organization at all times shall maintain for protection of the members a financial reserve consisting of two percent of prepaid charges collected from members for the plan, until such reserve totals five hundred thousand dollars ($500,000). Such reserve shall be in addition to the deposit prescribed by Section 885 [59A-48-6 NMSA 1978] of this article.

B. The reserve prescribed by Subsection A of this section shall not apply with respect to a prepaid dental plan organization which is funded by the federal, state or a municipal government or any political subdivision or body and meets the requirement of Subsection F of Section 885 of this article.

History: Laws 1984, ch. 127, 886.



Section 59A-48-8 - Membership coverage.

59A-48-8. Membership coverage.

A. Every member in a prepaid dental plan shall be issued a membership coverage form by the prepaid dental plan organization.

B. Any contract applied for that provides family coverage shall, as to such coverage of individuals in the family, also provide that the benefits applicable for children shall be payable with respect to a newly-born child of the insured from the instant of such child's birth to the same extent that such coverage applies to other individuals in the family. If payment of a specific premium is required to provide coverage for a child, the contract may require that notification of birth of a newly-born child and payment of the required premium shall be furnished to the insurer within thirty-one (31) days after the date of birth in order to have the coverage continue beyond the thirty-one-day period.

C. No membership coverage or amendment shall be issued or delivered to any person in this state until a copy of the form of the membership coverage or amendment has been filed with and approved by the superintendent.

D. A membership coverage shall contain a clear and complete statement of a contract, or a reasonably complete summary if a certificate of contract, of:

(1) the prepaid dental services or other benefits to which the member is entitled under the prepaid dental plan;

(2) any limitations of the services, kinds of services or benefits to be provided, including any deductible or copayment feature;

(3) where and in what manner information is available as to how services may be obtained; and

(4) the member's obligation respecting charges for the prepaid dental plan.

E. A membership coverage shall contain no provisions or statements which are unjust, unfair, inequitable, misleading, deceptive or which encourage misrepresentation or which are untrue.

F. The superintendent shall approve any form of membership coverage if the requirements of Subsections D and E of this section are met and the prepaid dental plan is able in the judgment of the superintendent to meet its financial obligations under the membership coverage. It is unlawful to issue such form until approved. If the superintendent does not disapprove any such form within thirty (30) days after the filing, it shall be deemed approved. If the superintendent disapproves a form of membership coverage, the superintendent shall notify the prepaid dental plan organization, specifying the reasons for disapproval. The superintendent shall grant a hearing on such disapproval within fifteen (15) days after a request in writing is received from the prepaid dental plan organization.

History: Laws 1984, ch. 127, 887.



Section 59A-48-9 - Examination of prepaid dental plan organization.

59A-48-9. Examination of prepaid dental plan organization.

A. The superintendent may once in each six (6) months for the first three (3) years after organization and once each year thereafter, or more often if deemed necessary by the superintendent or director of the health services division of the health and environmental [environment] department [department of health], visit each prepaid dental plan organization organized under the law of this state and examine its financial condition, its ability to meet its liabilities and its compliance with the laws of this state affecting the conduct of its business. The superintendent may annually visit and examine each prepaid dental plan organization not organized under the laws of this state but authorized to transact business in this state.

B. The superintendent may in like manner examine each prepaid dental plan organization applying for an initial certificate of authority to do business in this state.

C. In lieu of making an examination, the superintendent may accept a full report of the most recent examination of a foreign or alien prepaid dental plan organization, certified to by the appropriate examining official of another state.

D. The director of the health services division of the health and environment department [department of health] may participate in the examinations and visits described in this section to verify the existence of an effective prepaid dental plan and to review the delivery of services by the prepaid dental plan organization.

E. The examination and all related matters shall otherwise be subject to the applicable provisions of Article 4 [Chapter 59A, Article 4 NMSA 1978] (examination, hearings and appeals) of the Insurance Code.

History: Laws 1984, ch. 127, 888.



Section 59A-48-10 - Annual report to superintendent.

59A-48-10. Annual report to superintendent.

A. Every prepaid dental plan organization annually on or before the first day of March shall file with the superintendent a report covering its activities for the preceding calendar year in form as prescribed by the superintendent, verified by at least two principal officers of the corporation. A copy of the report shall be sent by the prepaid dental plan organization to the department of health.

B. Such reports shall be on forms prescribed by the superintendent and shall include:

(1) an annual statement in accordance with the requirements of Section 59A-5-29 NMSA 1978 and a risk-based capital report in accordance with the requirements of Section 59A-5A-3 NMSA 1978;

(2) any material changes in the information;

(3) the number of persons who become members during the year, the number of members as of the end of the year and the number of memberships terminated during the year;

(4) the costs of all care provided and the number of units of care provided; and

(5) such other information relating to the performance of the prepaid dental plan organization as is necessary to enable the superintendent to carry out the duties prescribed by The [the] Prepaid Dental Plan Law.

C. The fee for filing the annual report shall be as specified in Section 59A-6-1 NMSA 1978.

History: Laws 1984, ch. 127, 889; 2014, ch. 59, 53.



Section 59A-48-12 - Operational expenses.

59A-48-12. Operational expenses.

No more than thirty percent of prepaid charges in the first year of operation, twenty-five percent in the second year of operation and twenty percent of prepaid charges in any subsequent year shall be used for the marketing and administrative expenses of a prepaid dental plan organization, including costs related to soliciting members and providers.

History: Laws 1984, ch. 127, 891.



Section 59A-48-13 - Prohibited practices.

59A-48-13. Prohibited practices.

Article 16 [Chapter 59A, Article 16 NMSA 1978] of the Insurance Code relating to unfair trade practices and frauds shall apply to prepaid dental plan organizations, except as to the extent the superintendent determines that the nature of prepaid dental plan organizations render particular provisions of such law inappropriate.

History: Laws 1984, ch. 127, 892.



Section 59A-48-14 - Agents and solicitors.

59A-48-14. Agents and solicitors.

Solicitation of memberships in a prepaid dental plan shall be conducted by agents duly appointed by the dental plan organization or solicitors duly appointed by such agents, while licensed as such agents or solicitors under the same provisions and requirements of Articles 11 [Chapter 59A, Article 11 NMSA 1978] (licensing procedures) and 12 [Chapter 59A, Article 12 NMSA 1978] (insurance agents, brokers and solicitors) of the Insurance Code as apply to health insurance agents and solicitors. The fees for such licensing shall be the same as for such insurance agents and as specified in Section 101 [59A-6-1 NMSA 1978] (fee schedule) and Paragraph I of Section 185 [59A-11-6 NMSA 1978] of the Insurance Code.

History: Laws 1984, ch. 127, 893.



Section 59A-48-15 - Suspension or revocation of certificate of authority.

59A-48-15. Suspension or revocation of certificate of authority.

A. The superintendent may suspend or revoke any certificate of authority of a prepaid dental plan organization if he finds that any of the following conditions exist:

(1) the prepaid dental plan organization is operating contrary to its basic organizational documents or in a manner contrary to that described in, and reasonably inferred from, any other information submitted pursuant to Section 883 [59A-48-4 NMSA 1978] of this article;

(2) the prepaid dental plan organization issued membership coverage which does not comply with the requirements of Section 887 [59A-48-8 NMSA 1978] of this article;

(3) the prepaid dental plan does not provide or arrange for basic dental services appropriate to such plan as determined by the director of the health services division of the health and environment department [department of health];

(4) the prepaid dental plan organization can no longer be expected to meet the obligations to members or prospective members;

(5) the prepaid dental plan organization, or any authorized person on its behalf, has advertised or merchandised its services in an untrue, misleading, deceptive or unfair manner; or

(6) the prepaid dental plan organization has failed to substantially comply with this article or any rules and regulations promulgated thereunder.

B. When the certificate of authority of a prepaid dental plan organization is suspended the organization shall not, during the period of such suspension, accept any additional members except newborn children or other newly acquired dependents of existing members and shall not engage in any advertising or solicitation.

C. When the certificate of authority of a prepaid dental plan organization is revoked, such organization shall proceed immediately following the effective date of the order of revocation, to conclude its affairs and shall conduct no further business except as may be essential to the orderly conclusion of solicitation. The superintendent by written order, may permit such further operation of the organization as the superintendent finds to be in the best interest of members to the end that members shall be afforded the greatest practical opportunity to obtain continuing prepaid dental plan coverage.

D. Notwithstanding the provisions of Subsections B and C of this section, a prepaid dental plan organization which has had its certificate of authority denied, suspended or revoked, or has suffered an adverse decision by the superintendent shall be entitled to a hearing pursuant to Article 4 [Chapter 59A, Article 4 NMSA 1978] (examinations, hearings and appeals) of the Insurance Code.

History: Laws 1984, ch. 127, 894.



Section 59A-48-16 - Approval of advertising and sales material.

59A-48-16. Approval of advertising and sales material.

A. The prepaid dental plan organization shall prior to use thereof file with the superintendent for his approval all advertising and sales material proposed to be used by it, through agents, solicitors, or otherwise, in advertising solicitation or sale of membership coverage to be offered by such organization.

B. Within thirty (30) days after such filing the superintendent shall either approve or disapprove the advertising matter or sales material so filed; and if not disapproved within such period or within such extension of not to exceed an additional thirty (30) days as may be requested by the superintendent and communicated by him in writing to the prepaid dental plan organization, the advertising matter and sales material shall be deemed approved.

C. The superintendent shall disapprove any such advertising matter or sales material if found by him to be in whole or part untrue, deceptive, misleading, or conducive to misrepresentation.

D. The superintendent may withdraw any previous approval, or negate any prior failure to disapprove within the applicable period, as to any advertising matter or sales material found by him to be subject to disapproval on any of the grounds stated in this section. Any such withdrawal of a prior approval or negation of prior failure to disapprove, shall allow a reasonable period for withdrawal of the advertising matter or sales material involved.

E. Any such disapproval, withdrawal, or negation shall be by the superintendent's order stating the grounds therefor.

F. No prepaid dental plan organization and no representative thereof shall use or permit to be outstanding, any advertising matter or sales material as to which the superintendent's disapproval then exists. In addition to other applicable penalties for violation of this section, the superintendent may without additional cause withdraw approval of any membership coverage or other form as to which such advertising or sales material is used.

History: Laws 1984, ch. 127, 895.



Section 59A-48-17 - Solicitation not violation of certain laws relating to providers.

59A-48-17. Solicitation not violation of certain laws relating to providers.

Solicitation by prepaid dental plan organizations or anyone acting on their behalf to educate members and potential members of the coverage and operation of the organization's plan shall not be construed to be a violation of any provisions of law relating to solicitation or advertising by prepaid dental plan providers, if such solicitation including advertising and sales material:

A. is approved in advance by the superintendent as provided for in Section 895 [59A-48-16 NMSA 1978] of this article;

B. does not identify the providers nor describe their professional qualifications, except upon the request of the person being solicited;

C. does not describe the professional experience or attainments of such providers individually or as a group or contain language that directly or indirectly states, evaluates or lauds the professional competence, skills or reputations of such providers; and

D. shall not otherwise cause any of such providers to violate any professional ethics or laws prohibiting the solicitation of patients, except as permitted in this article.

History: Laws 1984, ch. 127, 896.



Section 59A-48-18 - Conservation, rehabilitation, liquidation.

59A-48-18. Conservation, rehabilitation, liquidation.

Any conservation, rehabilitation or liquidation of a prepaid dental plan organization shall be deemed to be that of an insurer and shall be conducted pursuant to Article 41 [Chapter 59A, Article 41 NMSA 1978] of the Insurance Code.

History: Laws 1984, ch. 127, 897.



Section 59A-48-19 - Other provisions applicable.

59A-48-19. Other provisions applicable.

In addition to those referred to in Chapter 59A, Article 48 NMSA 1978, the following articles and provisions of the Insurance Code [59A-1-1 NMSA 1978] shall also apply, to the extent reasonably applicable and subject to the provisions of that article, as to prepaid dental plan organizations, their sponsors, directors, officers, personnel and representatives and member contracts. For the purposes of this provision, such organizations may be referred to as "insurers" and such contracts as "policies":

A. Chapter 59A, Article 1 NMSA 1978;

B. Chapter 59A, Article 2 NMSA 1978;

C. Chapter 59A, Article 4 NMSA 1978;

D. Subsection C of Section 59A-5-22 NMSA 1978;

E. Section 59A-5-33 NMSA 1978;

F. Sections 59A-6-1, 59A-6-3, 59A-6-4 and 59A-6-6 NMSA 1978;

G. Section 59A-7-11 NMSA 1978;

H. Chapter 59A, Article 8 NMSA 1978;

I. Chapter 59A, Article 10 NMSA 1978;

J. Section 59A-12-22 NMSA 1978;

K. the Insurance Fraud Act [59A-16C-1 NMSA 1978];

L. Chapter 59A, Article 18 NMSA 1978;

M. the Policy Language Simplification Law [59A-19-1 NMSA 1978];

N. Section 59A-34-10 NMSA 1978, as to domestic prepaid dental plans; and

O. The Insurance Holding Company Law [59A-37-1 NMSA 1978].

History: Laws 1984, ch. 127, 898; 2001, ch. 297, 7; 2007, ch. 282, 12.






Article 49 - Prearranged Funeral Plans

Section 59A-49-1 - Short title.

59A-49-1. Short title.

This article [Chapter 59A, Article 49 NMSA 1978] may be cited as the "Prearranged Funeral Plan Regulatory Law".

History: Laws 1984, ch. 127, 899.



Section 59A-49-2 - Purpose of article.

59A-49-2. Purpose of article.

Money for funeral and burial purposes usually comes from one or more sources, such as the proceeds of life insurance, allowances of governmental agencies, union and fraternal organization benefits and savings and estate funds. Sometimes funeral insurance is also sold for such purposes. Experience in this and other states has proven that contract payments for funeral insurance are customarily to be made within a short period of time as compared to the average lapse of time until performance of the funeral insurance; that during the long interval between full receipt of the purchase price and contract performance, the possibilities for fraud are great and risk of insolvency, with consequent inability to perform, are inherent; and that, in addition to regulation of funeral plans in the same manner as life insurance, providing for the establishment of trust funds to require reserves sufficient to assure the purchasers that the sellers of funeral plans will be able to complete their contracts when the time for performance arrives and other restrictions are required to protect the public welfare, health and safety. The purpose of this article is to regulate funeral plans and related matters as experience has proven necessary in order to protect against fraud and deceit and otherwise to accomplish and promote the protection and welfare of the public.

History: Laws 1984, ch. 127, 900.



Section 59A-49-3 - Prearranged funeral plans and purchases; regulation and control.

59A-49-3. Prearranged funeral plans and purchases; regulation and control.

The superintendent shall regulate and control, in the same manner and with the same powers as he regulates the business of life insurance, the granting, sale or offering for sale of prearranged funeral plans. Provided however, that the provisions governing prearranged funeral plans contained in this article that require stricter control or higher obligations on the part of the seller shall control.

History: Laws 1984, ch. 127, 901.



Section 59A-49-4 - Definitions.

59A-49-4. Definitions.

As used in this article:

A. "funeral plan" means any contract, agreement, certificate, share, membership, right or interest or other form of instrument which is sold, providing for the future delivery of one or any combination of the following:

(1) any personal property customarily furnished in connection with funerals or other services attending the disposition of human bodies after death;

(2) the use of any facilities customarily furnished in connection with funerals or other services attending the disposition of human bodies after death;

(3) any services customarily furnished in connection with funerals or other services attending the disposition of human bodies after death; or

(4) any amount of money designated for any of the property, facilities or services mentioned in this subsection, if there is named in the instrument evidencing the prearranged funeral plan any person who furnishes or aids in the furnishing of any of such property, facilities or services or any condition or designation which designation would deprive or tend to deprive the person desiring to acquire such property, facilities or services of the advantages of competition in connection with their acquisition;

B. "funeral plan" shall not be construed to include the present sale of land for burial space, the sale of a lot, grave, crypt, niche or vault or the sale of the special care of any lot, grave, crypt or niche, or the family mausoleum, memorial, marker or monument, which is controlled under the provisions of the Endowed Care Cemetery Act of 1961 [Chapter 58, Article 17 NMSA 1978], provided that the seller thereof is in compliance with the provisions of that act, or which is specifically exempted from the provisions of this article;

C. "future delivery" means delivery which is or may be contingent upon the death of any person for whose benefit, or for the disposition of the remains of whom, the funeral plan was obtained. The fact that the instrument provides for the possibility of immediate delivery at the option of either party does not exclude the instrument from the provisions of this article, if the delivery contingent on death is a possible option;

D. "trustee" means any bank or savings and loan association located in New Mexico whose deposits or accounts are insured by an agency of the United States;

E. "depositor" means any person to whom money has been paid by or on behalf of a purchaser of a funeral plan and who is obligated under this article to place it in trust;

F. "beneficiary" shall be the person for whom a trust fund required by this article was established; and

G. "person" means any individual, estate, trust, receiver, association, cooperative, club, corporation, company, firm, partnership, joint venture or syndicate, and includes an officer or employee of a corporation, a member or employee of a partnership or any individual who, as such, is under a duty to perform any act or to refrain from any act by reason of which a violation occurs.

History: Laws 1984, ch. 127, 902.



Section 59A-49-5 - Restrictions on persons, places for sale of funeral plans.

59A-49-5. Restrictions on persons, places for sale of funeral plans.

A. No person who works in, or owns any interest in, any business which sells or furnishes any of the property, facilities or services customarily furnished in connection with funerals, burials or other services attending the disposition of human bodies after death may be licensed or otherwise authorized to sell prearranged funeral plans, but may be licensed or otherwise authorized to sell life insurance specifically designed to fund funeral plans.

B. No person licensed or otherwise authorized to sell funeral plans may pay any retainer, salary, commission or premium to any person who sells or furnishes any personal property, facilities or services customarily furnished in connection with funerals or other services attending the disposition of human bodies after death for soliciting or otherwise promoting the sale of funeral plans.

History: Laws 1984, ch. 127, 903; 1987, ch. 48, 1.



Section 59A-49-6 - Trust fund; accounting; deposit, reserves and premium tax.

59A-49-6. Trust fund; accounting; deposit, reserves and premium tax.

A. In all cases where funeral plans are sold, all money paid, directly or indirectly, under such agreement, or under any agreement collateral thereto, shall be held in trust for the purpose for which it was paid until the obligation is fulfilled according to its terms; provided, however, that any payment made pursuant to this section shall be released upon death of the person for whose benefit such payment was made, and no payments so made shall be subject to forfeiture. Accruals of interest upon this money shall be subject to the same trust.

B. All funds received as herein provided shall be placed in trust with a trustee pursuant to an agreement executed by the depositor and trustee which shall provide that the trustee shall hold the same in trust for the purposes for which deposited; that the trustee shall pay the same to the depositor upon the filing of a certified copy of the death certificate or other satisfactory evidence of the death of the beneficiary; and that the beneficiary or his duly appointed guardian may, in writing, demand the return of the money, together with accrued interest, if any, less cost incurred in the operation of such trust, and the depositor shall be entitled to receive such money from the trustee for payment to the beneficiary upon delivery of such written demand to the trustee. The payment of such funds and accumulated interest, pursuant to the terms of this article and the agreement herein referred to, shall relieve the trustee of any further liabilities with regard to such funds or interest thereon.

C. Each seller of funeral plans shall submit such accounting or accountings of all monies collected or received on account of or in connection with the sale of funeral plans, and of all money deposited or withdrawn from a trustee, as the superintendent may reasonably direct, by regulation or order.

D. The premium tax as levied in Section 102 [59A-6-2 NMSA 1978] of the Insurance Code shall not be applicable to money collected and placed in trust pursuant to this section, nor shall funds collected and placed in such a trust be used as the basis for the calculation of the capital and surplus, general deposits and fees otherwise required under Section 83 [59A-5-16 NMSA 1978] of the Insurance Code.

History: Laws 1984, ch. 127, 904.



Section 59A-49-7 - May not enforce contract sold in violation; insurer may not pay to restricted persons without consent.

59A-49-7. May not enforce contract sold in violation; insurer may not pay to restricted persons without consent.

A. No person may enforce in any court of this state any asserted obligation of a purchaser of a funeral plan sold in violation of this article.

B. No authorized insurer shall pay or permit to be paid any money accruing as a benefit of a policy to any person restricted from selling funeral plans under Subsection A of Section 903 [59A-49-5 NMSA 1978] of this article without the written consent of the person or persons entitled to such benefit after accrual thereof.

History: Laws 1984, ch. 127, 905.



Section 59A-49-8 - Criminal penalties.

59A-49-8. Criminal penalties.

Any seller of prearranged funeral plans who sells any such plan without having been properly licensed to do so, or who violates any of the requirements of this article or any lawful regulation or order of the superintendent in connection with the sale of funeral plans, is guilty of a misdemeanor, and upon conviction shall be punished by a fine not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000). Each sale of each instrument shall be considered a separate offense, and each day in which any seller fails to comply with a lawful order of the superintendent is a separate offense. The penalties contained in this section shall be in addition to and not in lieu of any other penalties which may apply.

History: Laws 1984, ch. 127, 906.






Article 50 - Motor Clubs

Section 59A-50-1 - Short title.

59A-50-1. Short title.

This article [Chapter 59A, Article 50 NMSA 1978] may be cited as the "Motor Club Law".

History: Laws 1984, ch. 127, 907.



Section 59A-50-2 - Definitions.

59A-50-2. Definitions.

As used in this article and unless context otherwise requires:

A. "motor club" means a person engaged, directly or indirectly either as principal or agent, in selling or offering for sale, furnishing or procuring motor club service to members or subscribers. The definition of a motor club does not include any person whose services are provided predominately on a reimbursable basis since these services constitute insurance and are subject to the insurance laws of this state;

B. "licensee" means a motor club to which a certificate of authority has been issued under this article;

C. "applicant" means any person, firm, association, partnership, corporation or other legal entity, applying for a certificate of authority or renewal thereof under this article;

D. "bail bond service" means the furnishing of or arranging for a cash deposit, bond or undertaking, required and acceptable by law, for a member or subscriber accused of a violation of any motor vehicle or traffic law or ordinance so as to obtain his release from custody pending trial;

E. "emergency road service" means the adjustment, repair or replacement of the equipment, tires or mechanical parts of a motor vehicle so that such motor vehicle may be operated under its own powers;

F. "financial service" means the arranging for loans or other advances of money to members or subscribers in connection with providing any other motor club service;

G. "legal fee reimbursement service" means the payment for or reimbursing of members or subscribers for fees charged by an attorney for his advice or services rendered to them in defense of a traffic offense;

H. "motor club service" means the rendering, furnishing or procuring of or the payment or reimbursement for, in whole or in part, such services as community traffic safety services, travel and touring service, theft or reward service, map service, towing service, emergency road service, legal fee reimbursement service in the defense of traffic offenses, license and title service, notary service, check cashing service, discount service, financial service and ticket and reservation service, or any one or more thereof, to any person, in connection with the ownership, operation, use or maintenance of a motor vehicle by such person, in consideration of such other person being or becoming a member or subscriber of any motor club, or being or becoming in any manner affiliated therewith, or being or becoming entitled to receive membership or other motor club service therefrom by virtue of any agreement or understanding with any such person;

I. "insurance service" means the selling or making available, of individual or group insurance policies or certificates other than service contracts as a result of membership in or affiliation with a motor club; such policies, if sold or made available, shall be issued only by an insurer duly authorized to do business in this state;

J. "theft service" means the offering of assistance in locating, identifying or recovering stolen or missing motor vehicles owned by members or subscribers, or the offering of a reward for the purpose of detecting or apprehending the person guilty of the theft;

K. "towing service" means the furnishing to members or subscribers of means to move a motor vehicle, under power other than its own, from one place to another, by any lawful wrecker service;

L. "representative" or "motor club representative" means any salesman or other individual who, for compensation, solicits or sells memberships, subscriptions or franchises on behalf of any motor club. This definition does not include any person performing only work of a clerical nature in the office of the motor club;

M. "service contract" means an agreement whereby a motor club, for a consideration, promises to render, furnish, procure or reimburse club members or subscribers specified services; and

N. "discount service" means obtaining merchandise for members or subscribers at a discount.

History: Laws 1984, ch. 127, 908.



Section 59A-50-3 - Certificate of authority required; fees.

59A-50-3. Certificate of authority required; fees.

No person shall provide motor club services or do business as a motor club in this state without having first met the requirements of this article, and having obtained a certificate of authority from the superintendent. The fee for such certificate shall be as specified in Section 101 [59A-6-1 NMSA 1978] (fee schedule) of the Insurance Code.

History: Laws 1984, ch. 127, 909.



Section 59A-50-4 - Requirements and application for certificate of authority.

59A-50-4. Requirements and application for certificate of authority.

A. Each motor club shall obtain a certificate of authority by filing a written application with the superintendent as hereinafter provided and otherwise in such form and manner as the superintendent shall require.

B. The applicant shall furnish to the superintendent such data and information as the superintendent may deem reasonably necessary to enable the superintendent to determine, in accordance with the provisions of Chapter 59A, Article 50 NMSA 1978, whether or not a certificate of authority should be issued to the applicant. It shall be executed under oath by the applicant, or if other than an individual, by an authorized officer of the applicant, and the information filed with the application shall include the following:

(1) if such applicant is a corporation, a certificate of good standing from the secretary of state, together with the names and addresses of all officers and directors, and the names and addresses of all persons owning in excess of ten percent of the capital stock of the corporation issued and outstanding;

(2) if not incorporated, a list of all persons owning an interest in the applicant, the officers thereof and the parties to any operating or management agreement affecting the applicant, together with a copy of such agreement;

(3) a financial statement certified by a registered or certified public accountant, as of the end of the next preceding calendar year, presenting fairly, in accordance with generally accepted accounting principles, the financial position of the applicant and containing such other information as the superintendent may prescribe;

(4) a copy of its service contract, the terms of which shall not:

(a) contain inconsistent, ambiguous or misleading clauses or exceptions or conditions that deceptively affect the risk purported to be assumed or the service to be performed;

(b) contain any inequitable provision or provisions without substantial benefit to the member or subscriber; or

(c) provide for the payment of fees that are unreasonable in relation to the services agreed to be performed;

(5) security in the form of a deposit or bond of not less than twenty-five thousand dollars ($25,000) nor more than two hundred thousand dollars ($200,000) with the amount to be based upon annual membership fees collected from state residents at the following rates:

Annual Resident Fees

Amount of Deposit or Bond

$1.00 to $150,000.00

$ 25,000.00

$150,001.00 to $250,000.00

$ 40,000.00

$250,001.00 to $500,000.00

$ 80,000.00

$500,001.00 to $1,000,000.00

$150,000.00

$1,000.001.00 and over

$200,000.00

The security shall be deposited with the superintendent in trust or in any other manner the superintendent may direct, and the applicant may deposit either government securities having a market value equal to the amount of security required, or a corporate surety bond in the proper amount in such form as the superintendent may prescribe. The bond shall be issued by a surety insurer authorized to do business in this state, and conditioned upon faithful performance by the applicant of its obligations under Chapter 59A, Article 50 NMSA 1978, including payment of any fines, fees or penalties imposed on it or restitution ordered, but the aggregate liability of the surety for all breaches of the conditions of the bond shall in no event exceed the amount of the bond. The surety on the bond shall have the right to cancel the bond by giving thirty days' notice to the superintendent and thereafter shall be relieved of liability for any breach of condition occurring after the effective date of cancellation. The superintendent may promulgate rules and regulations specifying conditions concerning the bond and providing methods for its termination; and

(6) the bond or deposit provided for in Paragraph (5) of this subsection shall be maintained so long as the licensee has any outstanding liability or obligation in this state. Upon proof satisfactory to the superintendent that the licensee has ceased to do business and that all its liabilities and obligations have been satisfied, the superintendent shall return the security to the licensee.

History: Laws 1984, ch. 127, 910; 2013, ch. 75, 22.



Section 59A-50-5 - Issuance, refusal of certificate of authority; continuance or expiration.

59A-50-5. Issuance, refusal of certificate of authority; continuance or expiration.

A. Within a reasonable time after application for certificate of authority is filed, the superintendent shall either issue or refuse to issue the certificate. The superintendent shall issue the certificate to the applicant unless:

(1) the applicant has not met all requirements of this article; or

(2) the applicant does not, in the superintendent's judgment, have sufficient financial responsibility to engage in business as a motor club; or

(3) the applicant has failed to make a reasonable showing that all of its owners, managers, officers, directors or representatives are persons of reliability and integrity.

B. If the superintendent refuses to issue the certificate of authority he shall notify the applicant as soon as practicable, stating the reasons for such refusal, and inform the applicant of its right to a hearing on the matter as provided in Section 59 [59A-4-15 NMSA 1978] (hearings, in general) of the Insurance Code.

C. All certificates of authority issued under this article shall be subject to continuance and expiration in the same applicable manner and on dates as provided in Article 5 [Chapter 59A, Article 5 NMSA 1978] of the Insurance Code with respect to certificates of authority of insurers, and for the purpose thereof a motor club may be referred to as an "insurer" therein. As prerequisite to continuance of the certificate of authority the superintendent may require the motor club to file with him its financial statement for the previous calendar year in such form as he may prescribe or accept.

History: Laws 1984, ch. 127, 911.



Section 59A-50-6 - Additional security.

59A-50-6. Additional security.

A. In addition to the security deposited by a motor club at the time application for certificate of authority is made, the superintendent may require the motor club to establish and maintain reserves out of the receipts from the sale of motor club services under contract. The amount required, if any, may be established from time to time as the superintendent determines is reasonable and necessary for the protection of motor club members but in any event shall not exceed fifty percent of the receipts collected for the period of the service contract. Funds received under this section shall be placed in trust and released as directed by regulation or order of the superintendent.

B. Notwithstanding the provisions of Section 910 [59A-50-4 NMSA 1978] of this article and Subsection A of this section the superintendent may require additional general deposits, in a reasonable amount and in admitted assets of the types of securities authorized by law, whenever he deems it necessary.

History: Laws 1984, ch. 127, 912.



Section 59A-50-7 - Service contracts.

59A-50-7. Service contracts.

A. Any motor club service contract form, amendment thereof and agreement collateral thereto shall be filed with the superintendent before final execution of any such document. The superintendent shall prohibit the use of any language, condition or requirement in such service contracts, amendments and collateral agreements which is false, misleading, unfair, inequitable or otherwise contrary to public interest. Any prohibition of language, condition or requirement shall be made by the superintendent within thirty (30) days after the date the document is filed or shall be made anytime thereafter pursuant to the administrative hearing procedures provided for in Article 4 [Chapter 59A, Article 4 NMSA 1978] of the Insurance Code.

B. Each service contract shall contain a provision that if the motor club is unable to perform a contract obligation either on a service or indemnity basis the cash retail equivalent shall be paid to the member.

History: Laws 1984, ch. 127, 913.



Section 59A-50-8 - Investigations, examinations.

59A-50-8. Investigations, examinations.

The superintendent shall have the same powers and authority under this article to conduct investigations, and to conduct examinations of books, records and accounts at the expense of the person so examined, as vested in him with respect to insurers and other persons under Article 4 [Chapter 59A, Article 4 NMSA 1978] of the Insurance Code and subject to the applicable provisions of such Article 4.

History: Laws 1984, ch. 127, 914.



Section 59A-50-9 - Suspension, revocation or refusal to continue certificate of authority.

59A-50-9. Suspension, revocation or refusal to continue certificate of authority.

The superintendent may suspend, revoke, or refuse to continue the certificate of authority of a motor club upon finding, after notice and opportunity for hearing, that the motor club has:

A. violated any provision of this article;

B. failed to maintain the standards required for issuance of its original certificate of authority as specified in this article;

C. become insolvent;

D. liabilities in excess of its assets;

E. engaged in one or more fraudulent or deceptive acts; or

F. entered into a service contract the form of which has not been filed with the superintendent, or containing language, condition or requirement prohibited by the superintendent pursuant to Section 913 [59A-50-7 NMSA 1978] of this article.

History: Laws 1984, ch. 127, 915.



Section 59A-50-10 - Name, trademarks, emblems.

59A-50-10. Name, trademarks, emblems.

The superintendent may disapprove the name, trademarks and emblems which a motor club employs or proposes to employ in connection with its business. If such a name, trademarks or emblems are distinctive and are not similar to or in conflict with a local organization or a nationally registered or copyrighted name, emblem or insignia and not likely to confuse or mislead the public as to the nature or identity of the motor club using or proposing to use it, and will not interfere with the transactions of a motor club already operating in this state, then they shall be approved. Otherwise, the superintendent may disapprove their use and order that the motor club cease to use them.

History: Laws 1984, ch. 127, 916.



Section 59A-50-11 - Violation hearings.

59A-50-11. Violation hearings.

A. If as a result of investigation or examination the superintendent has cause to believe that any person is violating any provision of this article, he shall send notice of the violation by certified mail to the person so believed to be in violation. The notice shall state the time and place for a hearing to be held on the alleged violation, within not less than thirty (30) days from the date of the notice.

B. The hearing shall be conducted and be subject to provisions relative to hearings of the superintendent in general under Article 4 [Chapter 59A, Article 4 NMSA 1978] of the Insurance Code.

History: Laws 1984, ch. 127, 917.



Section 59A-50-12 - Service of process; superintendent appointed attorney.

59A-50-12. Service of process; superintendent appointed attorney.

A. Every authorized motor club shall file with the superintendent its appointment of the superintendent in writing, on form as prescribed and furnished by the superintendent, as its true and lawful attorney, upon whom all lawful process in any action or proceeding against the motor club may be served. In the power of attorney the motor club shall stipulate and agree that all such process served upon the superintendent, or, in his absence, upon any employee in apparent charge of his office, shall be of the same legal force and validity as if served on the motor club itself, and that the authority shall continue in force so long as any liability or obligation remains outstanding in this state against the motor club by reason of its operations under this article.

B. Whenever such process is served upon the superintendent three (3) copies thereof shall be furnished. The superintendent shall forthwith forward by certified mail (return receipt requested) one copy of the process to the motor club and one copy to its resident manager or other similar official, if any, in this state, directed to the address of the motor club, manager or official at address thereof last of record with the superintendent. The server of the process shall at time of such service pay to the superintendent the service of process fee in amount specified in Section 101 [59A-6-1 NMSA 1978] (fee schedule) of the Insurance Code, taxable as costs in the action or proceeding.

C. Process so served upon the superintendent and copies mailed as hereinabove required shall constitute effective service of such process upon the motor club.

History: Laws 1984, ch. 127, 918.



Section 59A-50-13 - Registered representatives required; qualifications for registration.

59A-50-13. Registered representatives required; qualifications for registration.

A. No person shall be, act as or purport to be a representative of a motor club in this state unless then registered as such with the superintendent by the motor club.

B. To qualify for registration the applicant shall:

(1) be an individual not less than eighteen years of age;

(2) be of good personal and business reputation;

(3) not previously have been refused registration or had registration revoked;

(4) be suitable and competent to act as such representative; and

(5) intend in good faith to act and hold himself out as such a representative.

C. As part of an application for registration, a nonresident applicant shall appoint the superintendent, on a form prescribed and furnished by the superintendent, as agent on whom may be served all legal process issued by a court in this state in any action involving the nonresident registrant. The appointment is irrevocable and continues for so long as an action involving the nonresident registrant could arise. Duplicate copies of process shall be served upon the superintendent or other person in apparent charge of the insurance division during the superintendent's absence, accompanied by payment of the process service fee specified in Section 59A-6-1 NMSA 1978. Upon service the superintendent shall promptly forward a copy by certified mail, return receipt requested, to the nonresident registrant at his last address of record with the superintendent. Process served and copy forwarded as so provided constitutes personal service upon the nonresident registrant.

D. A nonresident registrant shall also file with the superintendent a written agreement to appear before the superintendent pursuant to a notice of hearing, show cause order or subpoena issued by the superintendent and deposited, postage paid, by certified mail in a letter depository of the United States post office, addressed to the nonresident registrant at his last address of record with the superintendent, and that upon failure of the nonresident registrant to appear, the nonresident registrant consents to subsequent suspension, revocation or refusal of the superintendent to continue the license.

History: Laws 1984, ch. 127, 919; 1999, ch. 272, 24; 1999, ch. 289, 37.



Section 59A-50-14 - Registration procedure and matters relating to registration of representatives.

59A-50-14. Registration procedure and matters relating to registration of representatives.

Appointment of representatives, issuance or refusal of certificate of registration, continuance or expiration of registration, suspension, revocation or refusal to continue registration, and all related matters shall be governed by the applicable provisions of Article 11 [Chapter 59A, Article 11 NMSA 1978] (licensing procedures) of the Insurance Code as though registration of a motor club representative were the same as licensing of an agent by a casualty insurer, except that applicant for registration as motor club representative shall not be required to take and pass an examination, whether written or oral, as a qualification for registration. The fee for filing application for registration and annual continuance of registration shall be as specified in Section 101 [59A-6-1 NMSA 1978] (fee schedule) of the Insurance Code.

History: Laws 1984, ch. 127, 920.



Section 59A-50-15 - Motor club bound.

59A-50-15. Motor club bound.

The motor club shall be bound by the acts of its representative while so registered and acting within his actual or apparent authority.

History: Laws 1984, ch. 127, 921.



Section 59A-50-16 - Representing unauthorized motor club prohibited.

59A-50-16. Representing unauthorized motor club prohibited.

No person shall in this state be, act as, or purport to be a salesman, solicitor or representative of a motor club doing business in this state and not then holding certificate of authority issued by the superintendent.

History: Laws 1984, ch. 127, 922.



Section 59A-50-17 - Limitations upon advertising.

59A-50-17. Limitations upon advertising.

Motor clubs shall make no reference to their certificate of authority or approval from the superintendent or the state in any advertising, circular, contract or membership card nor shall any such motor club advertise or describe its services in such a manner as would lead the public to believe that such services include motor vehicle insurance.

History: Laws 1984, ch. 127, 923.



Section 59A-50-18 - Service contract and membership card.

59A-50-18. Service contract and membership card.

Every motor club shall furnish to its members a service contract and membership card together with the following information:

A. the exact name of the motor club;

B. the exact location of the motor club's home office, and of its usual place or places of business in this state, giving telephone numbers, street numbers, city and zip code; and

C. a description of the services or benefits to which the member or subscriber is entitled. The completed application and the description of services shall constitute the service contract unless the motor club otherwise provides and the superintendent approves another form of service contract.

History: Laws 1984, ch. 127, 924.



Section 59A-50-19 - Administrative penalty.

59A-50-19. Administrative penalty.

Upon a determination by hearing that this article has been violated, the superintendent may issue an order requiring the person to cease and desist from engaging in such violation or, if such conduct is in violation of the express provisions of this article, the superintendent may suspend or revoke the person's certificate of authority or registration.

History: Laws 1984, ch. 127, 925.



Section 59A-50-20 - Civil penalties.

59A-50-20. Civil penalties.

In addition to any penalties imposed pursuant to other provisions of this article, the district court of the county in which the violation occurred may, in an action filed by the superintendent, impose the following civil penalties:

A. for each violation of this article which the person knew or reasonably should have known was such a violation, a penalty of not more than five thousand dollars ($5,000) for each violation but not to exceed an aggregate penalty of fifty thousand dollars ($50,000) in any six-month period;

B. for each violation of this article which the person did not know nor reasonably should have known was such a violation, a penalty of not more than one thousand dollars ($1,000) for each violation but not to exceed an aggregate penalty of ten thousand dollars ($10,000) in any six-month period; and

C. for each violation of an order issued by the superintendent pursuant to Section 925 [59A-50-19 NMSA 1978] of this article, while such order is in effect, a penalty of not more than ten thousand dollars ($10,000).

History: Laws 1984, ch. 127, 926.



Section 59A-50-21 - Other provisions applicable.

59A-50-21. Other provisions applicable.

In addition to those referred to in Chapter 59A, Article 50 NMSA 1978 as to particular matters, the following articles and provisions of the Insurance Code [59A-1-1 NMSA 1978] shall also, to the extent reasonably applicable and not in conflict with the provisions of Chapter 59A, Article 50 NMSA 1978 and the reasonable implications thereof, apply as to motor clubs, their sponsors, directors, officers, representatives, personnel and operations. For the purposes of such applicability, a motor club may be referred to in such articles and provisions as an "insurer":

A. Chapter 59A, Article 1 NMSA 1978;

B. Chapter 59A, Article 2 NMSA 1978;

C. Chapter 59A, Article 4 NMSA 1978;

D. Chapter 59A, Article 10 NMSA 1978;

E. Section 59A-12-22 NMSA 1978;

F. Chapter 59A, Article 16 NMSA 1978;

G. the Insurance Fraud Act [59A-16C-1 NMSA 1978]; and

H. the Insurers Conservation, Rehabilitation and Liquidation Law [59A-41-1 NMSA 1978].

History: Laws 1984, ch. 127, 927; 2001, ch. 297, 8.






Article 51 - Bail Bondsmen Licensing

Section 59A-51-1 - Short title.

59A-51-1. Short title.

Chapter 59A, Article 51 NMSA 1978 may be cited as the "Bail Bondsmen Licensing Law".

History: Laws 1984, ch. 127, 928; 2005, ch. 259, 1.



Section 59A-51-2 - Definitions.

59A-51-2. Definitions.

As used in the Bail Bondsmen Licensing Law:

A. "bail bondsman" means a limited surety agent or a property bondsman as hereafter defined;

B. "insurer" means any surety insurer that is authorized to transact surety business in this state;

C. "limited surety agent" means any individual appointed by an insurer by power of attorney to execute or countersign bail bonds in connection with judicial proceedings and receives or is promised money or other things of value therefor;

D. "property bondsman" means any person who pledges United States currency, United States postal money orders or cashier's checks or other property as security or surety for a bail bond in connection with a judicial proceeding and receives or is promised therefor money or other things of value; and

E. "solicitor" means a person employed by a bail bondsman for the purpose of assisting the bail bondsman in presenting the defendant in court when required, or to assist in the apprehension and surrender of the defendant to the court or in keeping the defendant under necessary surveillance, and to solicit bail bond business, to sign property bonds and to assist in other conduct of the business all as authorized by the employer bail bondsman. This does not affect the right of a bail bondsman to hire counsel or to ask assistance of law enforcement officers. A bail bondsman shall register a solicitor with the superintendent within seven days of employment.

History: Laws 1984, ch. 127, 929; 2014, ch. 21, 1.



Section 59A-51-3 - License required; exemption.

59A-51-3. License required; exemption.

A. No person shall act as property bondsman, limited surety agent or solicitor, or perform any functions or duties or exercise any of the powers prescribed for bail bondsmen or solicitors in Chapter 59A, Article 51 NMSA 1978 unless such person is qualified and licensed as provided in that article.

B. Nothing in Chapter 59A, Article 51 NMSA 1978 shall be construed as to prevent any duly licensed and appointed agent of a surety insurer authorized to transact such business in this state from writing bail bonds for such insurer, and such agent shall be subject to and governed by all laws, rules and regulations relating to bail bondsmen under that article while engaged in the activities thereof.

C. Any bail bondsman licensed under the provisions of the Bail Bondsman Licensing Law shall be entitled to post bail bonds in any court in New Mexico subject to court rules regulating the posting of bonds in that court.

History: Laws 1984, ch. 127, 930; 1987, ch. 228, 3.



Section 59A-51-4 - Qualifications for license.

59A-51-4. Qualifications for license.

Applicants for license as bail bondsman or solicitor pursuant to the provisions of the Bail Bondsmen Licensing Law shall:

A. be an individual not less than eighteen years of age;

B. be a citizen of the United States;

C. be a high school graduate or have passed a high school equivalency examination;

D. not be a law enforcement, adjudication, jail, court or prosecution official or an employee thereof or an attorney, official authorized to admit to bail or state or county officer;

E. if for license as bondsman, pass a written examination testing the applicant's knowledge and competence to engage in the bail bondsman business;

F. be of good personal and business reputation;

G. if to act as a property bondsman, be financially responsible and provide the surety bond or deposit in lieu thereof as required in accordance with Section 59A-51-8 NMSA 1978;

H. if to act as a limited surety agent, be appointed by an authorized surety insurer; and

I. if for license as a solicitor, have been so appointed by a licensed bail bondsman subject to issuance of the solicitor license.

History: Laws 1984, ch. 127, 931; 1999, ch. 272, 25; 1999, ch. 289, 38; 2005, ch. 259, 2; 2014, ch. 21, 2.



Section 59A-51-4.1 - Educational requirements.

59A-51-4.1. Educational requirements.

A. In order to be eligible to take the examination required to be licensed as a bail bondsman or solicitor, the applicant shall complete pre-licensing requirements as prescribed by rule. Pre-licensing requirements shall include formal classroom education, the form and content of which shall be subject to approval by the superintendent. In addition, the applicant shall complete thirty hours of on-the-job training under the direct supervision of a licensed bail bondsman who shall certify in writing that the applicant has been taught the subjects pertinent to the duties and responsibilities of a bail bondsman, including ethics and all laws and rules related to the bail bond business, and that the applicant is prepared to take the examination.

B. Prior to renewal of a bail bondsman's or solicitor's license, a licensee shall complete annually continuing education requirements as prescribed by rule.

C. It is a violation of the New Mexico Insurance Code for a person to falsely represent to the superintendent that the education requirements of this section have been complied with or to fail to register with the superintendent.

D. The superintendent shall adopt and promulgate such rules as are necessary for the effective administration of this section.

History: Laws 1999, ch. 296, 1; 2014, ch. 21, 3.



Section 59A-51-5 - Application for license.

59A-51-5. Application for license.

A. An individual desiring to be licensed as bail bondsman or solicitor under the Bail Bondsmen Licensing Law shall file with the superintendent a written application on a form as prescribed and furnished by the superintendent, together with an application for a qualifying examination.

B. With application for license to act as property bondsman the applicant shall file with the superintendent a detailed financial statement under oath.

C. Application for a solicitor's license must be endorsed by the appointing bail bondsman, who shall therein be obligated to supervise the solicitor's activities in the bondsman's behalf.

D. The application shall be accompanied by a recent credential-sized full-face photograph of the applicant together with such additional proof of identity as the superintendent may reasonably require.

E. As part of an application for a license, a nonresident applicant shall appoint the superintendent, on a form prescribed and furnished by the superintendent, as agent on whom may be served all legal process issued by a court in this state in any action involving the nonresident licensee. The appointment is irrevocable and continues for so long as an action involving the nonresident licensee could arise. Duplicate copies of process shall be served upon the superintendent or other person in apparent charge of the office of superintendent of insurance during the superintendent's absence, accompanied by payment of the process service fee specified in Section 59A-6-1 NMSA 1978. Upon service, the superintendent shall promptly forward a copy by certified mail, return receipt requested, to the nonresident licensee at the nonresident licensee's last address of record with the superintendent. Process served and copy forward as so provided constitutes personal service upon the nonresident licensee.

F. A nonresident licensee shall also file with the superintendent a written agreement to appear before the superintendent pursuant to a notice of hearing, show cause order or subpoena issued by the superintendent and deposited, postage paid, by certified mail in a letter depository of the United States post office, addressed to the nonresident licensee at the nonresident licensee's last address of record with the superintendent, and that upon failure of the nonresident licensee to appear, the nonresident licensee consents to subsequent suspension, revocation or refusal of the superintendent to continue the license.

History: Laws 1984, ch. 127, 932; 1999, ch. 272, 26; 1999, ch. 289, 39; 2014, ch. 21, 4.



Section 59A-51-6 - Licensing fees.

59A-51-6. Licensing fees.

Fees for filing application for license and examination and for continuance of license shall be paid to the superintendent in advance and shall be in respective amounts as specified in Section 101 [59A-6-1 NMSA 1978] (fee schedule) of the Insurance Code.

History: Laws 1984, ch. 127, 933.



Section 59A-51-7 - Examination for license.

59A-51-7. Examination for license.

Examination of an applicant for license as bail bondsman shall be given and conducted by or under authorization of the superintendent and shall otherwise be subject to the provisions governing examination of applicants for license set forth in Article 11 [Chapter 59A, Article 11 NMSA 1978] (licensing procedures) of the Insurance Code.

History: Laws 1984, ch. 127, 934.



Section 59A-51-8 - Bonding requirements, property bondsmen.

59A-51-8. Bonding requirements, property bondsmen.

A. Prior to the issuance of a license to act as property bondsman, the applicant therefor shall deposit with the superintendent a surety bond in favor of the superintendent, or in lieu thereof a certificate of deposit, securities or a letter of credit issued by an institution, acceptable to the superintendent, and which letter is irrevocable for the term of the license, in a total aggregate amount of not less than twenty-five thousand dollars ($25,000), conditioned to pay the actual damages resulting to the state or to any member of the public from any violation by the property bondsman of the provisions of the Bail Bondsmen Licensing Law or any other insurance laws. Surety bonds shall be executed by a surety insurer authorized to do business in this state.

B. The bond or deposit shall be maintained for the duration of the license, or, in the case of a surety bond, until the surety is released from liability by the superintendent or until the bond is canceled by the surety. In addition, the bond or deposit shall be maintained until all bonds that have been posted with all courts become exonerated. Without prejudice to any liability incurred prior to expiration or cancellation, the bond may expire, or the surety may cancel a bond by giving written notice to the superintendent at least thirty days prior to the effective date of the cancellation. The licensee shall immediately replace a bond expired or so canceled or make the required deposit in lieu thereof.

History: Laws 1984, ch. 127, 935; 2014, ch. 21, 5.



Section 59A-51-9 - Issuance, refusal of license.

59A-51-9. Issuance, refusal of license.

The superintendent shall act upon application for license under this article within a reasonable period after the application has been filed with him. If the superintendent finds that the application is complete, that the applicant has taken and passed any required examination, has paid all applicable fees and is otherwise qualified for the license, he shall issue to the applicant in appropriate form the license applied for. Otherwise, the superintendent shall refuse to issue the license and shall promptly notify the applicant thereof in writing stating the grounds for the refusal.

History: Laws 1984, ch. 127, 936.



Section 59A-51-10 - Duration, continuation, expiration of license.

59A-51-10. Duration, continuation, expiration of license.

A. Every bail bondsman and solicitor license issued under this article shall be dated and become effective as of date of issue, and shall continue in force for so long as the licensee remains qualified therefor, unless terminated by the licensee or suspended or revoked, subject to continuation annually by payment in advance of the continuation fee specified therefor in Section 101 [59A-6-1 NMSA 1978] (fee schedule) of the Insurance Code. Unless so continued the license shall expire as of midnight on April 30th of the current license effective period.

B. Prior to continuation of license of a property bondsman the superintendent may require filing of the licensee's financial statement as of the end of the calendar year next preceding, and may require of all licensees such information in writing concerning operations under the license during the next preceding calendar year as the superintendent deems advisable.

History: Laws 1984, ch. 127, 937.



Section 59A-51-11 - Return of license; property bondsman notice to courts.

59A-51-11. Return of license; property bondsman notice to courts.

A. Every license issued under the article is at all times the property of the state of New Mexico, and upon any expiration, termination, suspension or revocation thereof the licensee shall promptly return the license to the superintendent for holding (in case of suspension) or cancellation.

B. Any property bondsman who discontinues writing bail bonds during the period for which he is licensed shall notify the clerks of the courts with whom he is registered of such discontinuance. Within thirty (30) days after such discontinuance the licensee shall return his license to the superintendent for cancellation.

History: Laws 1984, ch. 127, 938.



Section 59A-51-12 - Appointment or termination of solicitors.

59A-51-12. Appointment or termination of solicitors.

A. Every licensed bail bondsman may appoint as solicitor any individual who holds or has qualified for a solicitor's license. Each bail bondsman shall annually, prior to March 1, file with the superintendent an alphabetical list of all solicitors whose appointment and license in this state is to be continued in effect, accompanied by payment of the applicable continuation fees.

B. A bail bondsman terminating the appointment of a solicitor shall, within thirty (30) days, file written notice thereof with the superintendent, together with a statement that he has given or mailed notice to the solicitor. Such notice filed with the superintendent shall state the reasons, if any, for such termination. Information so furnished to the superintendent shall be privileged and shall not be used as evidence in any action against the bail bondsman.

History: Laws 1984, ch. 127, 939.



Section 59A-51-13 - Practices.

59A-51-13. Practices.

A. A bail bondsman or solicitor shall not:

(1) suggest or advise the employment of or name for employment any particular attorney to represent the bail bondsman's or solicitor's principal;

(2) pay a fee or rebate or give or promise anything of value to a jailer, policeman, peace officer, committing magistrate or any other person who has power to arrest or to hold in custody or to any public official or public employee in order to secure a settlement, compromise, remission or reduction of the amount of any bail bond or estreatment thereof or to secure delay or other advantage;

(3) pay a fee or rebate or give anything of value to an attorney in bail bond matters, except in defense of any action on a bond;

(4) pay a fee or rebate or offer a reduction in rates, charges or premiums or give or promise anything of value to the principal or anyone on behalf of the principal;

(5) participate in the capacity of an attorney at a trial or hearing of one on whose bond the bail bondsman or solicitor is surety;

(6) except for the premium received for the bond, fail to return any collateral security within a reasonable time after the termination of liability on the bond; or

(7) charge or accept anything of value except the premium on the bond and any extraterritorial recovery expenses, but the bondsman may accept collateral security or other indemnity if:

(a) such collateral security or other indemnity is reasonable in relation to the amount of the bond;

(b) no collateral or security in tangible property is taken by pledge or debt instrument that allows retention, sale or other disposition of such property upon default of premium payment;

(c) no collateral or security interest in real property is taken by deed or any other instrument unless the bail bondsman's interest in the property is limited to one hundred percent of the amount of the bond;

(d) the collateral or security taken by the bondsman is not pledged directly to any court as security for an appearance bond; and

(e) the person from whom the collateral or security is taken is given a receipt describing the condition of the collateral or security at the time it is taken into the custody of the bondsman.

B. When a bail bondsman accepts cash as collateral, the bondsman shall deposit the cash in the bondsman's trust account and give a written receipt for same, and this receipt shall give in detail a full account of the collateral received.

C. Law enforcement, adjudication and prosecution officials and their employees, attorneys-at-law, officials authorized to admit to bail and state and county officers shall not directly or indirectly receive any benefits from the execution of any bail bond.

D. A bail bondsman shall not sign nor countersign in blank any bond, nor shall the bondsman give a power of attorney to or otherwise authorize anyone to countersign the bondsman's name to bonds unless the person so authorized is a licensed bondsman directly employed by the bondsman giving such power of attorney.

E. No bail bond agency shall advertise as or hold itself out to be a surety insurer.

F. Every bail bondsman shall have a permanent street address, and all bail bond business shall be conducted from that address.

G. Every bail bondsman shall transact all bail bond business, surety or property, in the bondsman's proper individual name or one agency name as stated on the application for license and on the license as issued by the superintendent.

History: Laws 1984, ch. 127, 940; 1987, ch. 228, 4; 2005, ch. 259, 3; 2014, ch. 21, 6.



Section 59A-51-13.1 - Premium rates.

59A-51-13.1. Premium rates.

The superintendent shall conduct public hearings for the purpose of promulgating the premium rates, schedule of charges and rating plan to be charged and used by bail bondsmen. No premium rate that has not been promulgated or otherwise approved by the superintendent shall be charged for any bail bond. Premium rates promulgated by the superintendent shall not be excessive, inadequate or unfairly discriminatory.

History: Laws 2014, ch. 21, 9.



Section 59A-51-14 - Denial, suspension, revocation or refusal to continue license.

59A-51-14. Denial, suspension, revocation or refusal to continue license.

A. The superintendent may deny, suspend, revoke or refuse to continue any license issued under the Bail Bondsmen Licensing Law for any of the following reasons:

(1) any cause for which issuance of the license could have been refused had it then existed and been known to the superintendent;

(2) a material misstatement, misrepresentation or fraud in obtaining the license;

(3) any violation of the laws of this state relating to bail or the bail bond business;

(4) misappropriation, conversion or unlawful withholding of money belonging to insurers or others and received in the conduct of business under the license;

(5) fraudulent or dishonest practices in the conduct of business under the license;

(6) failure to comply with, or willful violation of, any provision of the Bail Bondsmen Licensing Law or proper order, rule or regulation of the superintendent or any court of this state;

(7) any activity prohibited in Section 59A-51-13 NMSA 1978;

(8) failure or refusal, upon demand, to pay over to any insurer that the licensee represented, any money coming into the licensee's hands belonging to the insurer;

(9) failure to preserve without use and retain separately or to return collateral taken as security on any bond to the principal, indemnitor or depositor of collateral when the principal, indemnitor or depositor is entitled to such collateral;

(10) for knowingly having in the bail bondsman's employ a person whose bail bond business license has been revoked, suspended or denied in this or any other state; or

(11) failure, neglect or refusal to supervise a solicitor's activities on the bail bondsman's behalf.

B. When, in the judgment of the superintendent, the licensee in the conduct of affairs under the license has demonstrated incompetency, untrustworthiness, conduct or practices rendering the licensee unfit to engage in the bail bond business, or making the licensee's continuance in such business detrimental to the public interest, or that the licensee is no longer in good faith engaged in the bail bond business, or that the licensee is guilty of rebating, or offering to rebate the licensee's commissions in the case of limited surety agents or premiums in the case of property bondsmen, and for such reasons is found by the superintendent to be a source of detriment, injury or loss to the public, the superintendent shall revoke or suspend the license.

C. In case of the suspension or revocation of license of any bail bondsman, the license of any or all other bail bondsmen who are members of the same agency and any or all solicitors employed by such agency, who knowingly were parties to the act that formed the ground for the suspension or revocation shall likewise be suspended or revoked, except for the purpose of completing pending matters, and those persons who knowingly were parties to the act are prohibited from being licensed as a member of or bail bondsman or solicitor for some other agency.

D. No license under the Bail Bondsmen Licensing Law shall be issued, renewed or permitted to exist when the same is used directly or indirectly to circumvent the provisions of the Bail Bondsmen Licensing Law.

History: Laws 1984, ch. 127, 941; 2003, ch. 202, 14; 2005, ch. 259, 4; 2014, ch. 21, 7.



Section 59A-51-15 - Duration of suspension; relicensing after revocation.

59A-51-15. Duration of suspension; relicensing after revocation.

A. The superintendent in his order suspending a license, shall specify the period during which the suspension is to be in effect, but such period shall not exceed one year subject to modification in the superintendent's discretion. A license which has been suspended shall not be reinstated except upon request for such reinstatement, but the superintendent shall not grant reinstatement if he finds that the circumstances for which the previous license was revoked still exist or are likely to recur.

B. When an individual's license has been revoked, the superintendent shall have the right to refuse to accept an application for another license under this article for a period of one year from the effective date of such revocation, or, if judicial review of such revocation is sought, within two (2) years from the date of final court order or decree affirming the revocation. The superintendent shall not, however, grant a new license to any individual if he finds that the circumstances for which the previous license was revoked still exist or are likely to recur.

C. If licenses as bail bondsman or solicitor as to the same individual have been revoked at two (2) separate times, the superintendent shall not thereafter grant or issue any license to such individual under this article.

D. During the period of suspension or after revocation of the license, the former licensee shall not engage in or attempt or profess to engage in any transaction or business for which a license is required under this article, except that the former licensee may collect premiums on business written prior to the date of the suspension or revocation.

History: Laws 1984, ch. 127, 942.



Section 59A-51-16 - Administrative fine in lieu.

59A-51-16. Administrative fine in lieu.

A. The superintendent may, in the superintendent's discretion, in lieu of license suspension, revocation or refusal, and except on a second offense, impose upon the licensee an administrative penalty of one hundred dollars ($100), or, if the superintendent has found wilful misconduct or wilful violation on the part of the licensee, an administrative penalty not to exceed one thousand dollars ($1,000).

B. The superintendent may allow the licensee a reasonable period, not to exceed thirty days, within which to pay to superintendent the amount of the penalty so imposed. If the licensee fails to pay the penalty in its entirety to the superintendent within the period so allowed, the license of the licensee shall stand suspended or revoked, or continuation refused, as the case may be, upon expiration of such period and without any further proceedings.

History: Laws 1984, ch. 127, 943; 2014, ch. 21, 8.



Section 59A-51-17 - Probation.

59A-51-17. Probation.

If the superintendent finds that one or more causes exist for the suspension, revocation or refusal to continue any license issued under this article the superintendent may, in his discretion, in lieu of such suspension, revocation or refusal, or in connection with any administrative monetary penalty imposed, place the offending licensee on probation for a period not to exceed two (2) years, as specified by the superintendent in his order.

History: Laws 1984, ch. 127, 944.



Section 59A-51-19 - Other provisions applicable.

59A-51-19. Other provisions applicable.

In addition to other provisions of the Insurance Code applicable as to licensing and licensees as referred to in Chapter 59A, Article 51 NMSA 1978, the following provisions of the Insurance Code shall also apply, subject to the provisions of that article and to extent reasonably so applicable, as though the bail bond business was also an insurance business and licensees were also agents or representatives:

A. Chapter 59A, Article 1 NMSA 1978;

B. Chapter 59A, Article 2 NMSA 1978;

C. Chapter 59A, Article 4 NMSA 1978;

D. Chapter 59A, Article 10 NMSA 1978;

E. Section 59A-12-22 NMSA 1978;

F. Chapter 59A, Article 16 NMSA 1978; and

G. Chapter 59A, Article 6 NMSA 1978.

History: Laws 1984, ch. 127, 946; 1988, ch. 74, 3.






Article 52 - State Fire Marshal

Section 59A-52-1 - State fire marshal created.

59A-52-1. State fire marshal created.

The position of "state fire marshal" is created as the director of the fire marshal division under the public regulation commission.

History: Laws 1984, ch. 127, 947; 1998, ch. 108, 38; 2007, ch. 161, 5.



Section 59A-52-2 - State fire marshal to administer article.

59A-52-2. State fire marshal to administer article.

The state fire marshal shall administer the provisions of Chapter 59A, Article 52 NMSA 1978.

History: Laws 1984, ch. 127, 948; 1998, ch. 108, 39.



Section 59A-52-3 - Deputy state fire marshal and other employees; qualifications of deputy.

59A-52-3. Deputy state fire marshal and other employees; qualifications of deputy.

The state fire marshal may employ, with the consent of the chief of staff of the public regulation commission, deputy state fire marshals and other employees to assist in the execution of the marshal's duties.

History: Laws 1984, ch. 127, 949; 1998, ch. 108, 40; 2007, ch. 161, 6.



Section 59A-52-4 - Bonding of employees.

59A-52-4. Bonding of employees.

The marshal shall require the bonding of those employees whose duties in his opinion require such bonds and in amount determined by him. The premiums of such bonds shall be paid out of the appropriation hereinafter made to the marshal.

History: Laws 1984, ch. 127, 950.



Section 59A-52-5 - Cooperation with other agencies for prevention and control of fires.

59A-52-5. Cooperation with other agencies for prevention and control of fires.

The marshal is authorized to cooperate with all other groups, organizations and agencies in this state or in other states in the collection, dissemination and evaluation of information, statistics and suggestions for prevention or control of fires.

History: Laws 1984, ch. 127, 951.



Section 59A-52-6 - Fire protection training programs.

59A-52-6. Fire protection training programs.

The marshal shall establish and conduct training programs throughout the state for demonstrating and teaching firemen proper methods of preventing and extinguishing fires. The marshal shall have available, from funds included in the general appropriation act of each legislature, money for use by him in establishing and conducting such training programs.

History: Laws 1984, ch. 127, 952.



Section 59A-52-7 - Teaching fire prevention and control in public schools; rules for school building evacuation.

59A-52-7. Teaching fire prevention and control in public schools; rules for school building evacuation.

The marshal shall prescribe reasonable rules and regulations and programs for the teaching to all school children in the state, whether in public or private schools, the proper methods of fire prevention and control. Such rules, regulations and programs shall be submitted to the department of education on or before August first of each year. Among other things, such rules, regulations and programs shall prescribe drills for evacuating school buildings.

History: Laws 1984, ch. 127, 953.



Section 59A-52-8 - Investigation of fire hazards; abatement.

59A-52-8. Investigation of fire hazards; abatement.

The marshal is authorized to make investigations or require his deputy to make investigations and reports of existing conditions in the state which are fire hazards, and to make reasonable orders for the alleviation of such situations as he may deem necessary. If the orders of the marshal are not carried out by persons to whom they are directed, he shall institute proper proceedings under municipal ordinances or state laws to require compliance with his orders, as he may deem necessary.

History: Laws 1984, ch. 127, 954.



Section 59A-52-9 - May enter upon premises.

59A-52-9. May enter upon premises.

The marshal, his deputy, his authorized officer or designated agent shall have authority at all normal hours of operation to enter in and upon all buildings and premises subject to this article for the purpose of examination and inspection.

History: Laws 1984, ch. 127, 955.



Section 59A-52-10 - Investigation of fires and explosions; hearings; use of state police laboratory.

59A-52-10. Investigation of fires and explosions; hearings; use of state police laboratory.

The marshal, or his deputies or employees are authorized to make investigations deemed necessary of any fire or explosion, or attempt to cause any fire or explosion in the state, and to require reports from his deputies concerning all fires and explosions in their districts. For the purpose of such investigations, the marshal and his deputies or designated persons are authorized to conduct hearing, subpoena witnesses, take testimony and enter upon and examine any building or premises where any fire or explosion or attempt to cause a fire or explosion shall have occurred, or which at the time may be burning. The marshal or his deputies or designated persons shall also have the power to cause to be produced before them such papers as they may require in making such examination. In addition the marshal or his deputies or designated persons may, in their discretion, take full control and custody of such buildings and premises, and place such person in charge thereof as they may deem proper, until their examination and investigation is completed. For evaluation of the evidence the marshal shall have access to the facilities and personnel of the state police laboratory, and the executive head of such laboratory shall cooperate fully with the marshal.

History: Laws 1984, ch. 127, 956.



Section 59A-52-11 - Witnesses; per diem and mileage.

59A-52-11. Witnesses; per diem and mileage.

Witnesses or persons subpoenaed under this article shall be paid as to time and expense from the fire marshal's fund at per diem and mileage rates on the same bases and at the same rates as currently apply as to state employees in general.

History: Laws 1984, ch. 127, 957.



Section 59A-52-12 - Records of fires open to public.

59A-52-12. Records of fires open to public.

The marshal shall keep open to public inspection, at reasonable hours, all records of fires occurring within the state.

History: Laws 1984, ch. 127, 958.



Section 59A-52-13 - Transmittal of evidence indicating criminal acts.

59A-52-13. Transmittal of evidence indicating criminal acts.

The marshal shall furnish to the proper law enforcement officers any evidence he may discover in his investigations which indicates criminal acts.

History: Laws 1984, ch. 127, 959.



Section 59A-52-14 - Appropriations.

59A-52-14. Appropriations.

For the purposes of this article an appropriation shall be included in the general appropriation act of each legislature, the appropriation to be made from the fire protection fund, which funds are to be paid out by the secretary of finance and administration on vouchers signed by the marshal.

History: Laws 1984, ch. 127, 960.



Section 59A-52-15 - Fire prevention; public occupancies regulations.

59A-52-15. Fire prevention; public occupancies regulations.

A. For prevention and control of fires the state fire board shall formulate, adopt and promulgate, and amend or revise regulations for fire prevention and safe conduct or use of public occupancies. For the purposes of this provision "public occupancies" consist of places of assembly, educational occupancies, institutional occupancies, residential occupancies consisting of four (4) or more family units, mercantile occupancies, office occupancies, industrial occupancies, storage occupancies and miscellaneous structures consisting of towers, underground structures and windowless buildings and all buildings owned or occupied by the state government or any political subdivision thereof or by municipal governments; and regulations concerning the sale, servicing or use of fire safety, prevention, detection or suppression equipment or materials. The regulations shall be adopted after notice and public hearing. The notice shall be entitled "notice of proposed rule making" and it shall contain the date of the hearing and shall state the subject of the hearing. A copy of the notice, along with a copy of the proposed regulations, shall be filed with the supreme court librarian at least twenty (20) days prior to the hearing. In addition, the board shall make available for inspection at its offices, a copy of the proposed regulations.

B. The rules and regulations shall follow nationwide standards except in the area of life safety codes which shall be compatible with the Uniform Building Code, as revised from time to time, issued by the international conference of building officials.

C. The rules and regulations shall allow reasonable provision under which facilities in service prior to the effective date of the rules and regulations and not in strict conformity therewith may be continued in service. Noncomforming facilities in service prior to the adoption of regulations which are found by the marshal to constitute a distinct hazard to life or property shall not be exempt from regulations nor permitted to continue in service.

History: Laws 1984, ch. 127, 961.



Section 59A-52-16 - Flammable liquids rules; nationwide standards; savings clause; definition.

59A-52-16. Flammable liquids rules; nationwide standards; savings clause; definition.

A. The commission shall adopt rules for the safe vehicular transportation, storage, handling and use of flammable and combustible liquids; provided that the commission shall not adopt any rule conflicting with the jurisdiction of the department of environment over the regulation of storage tanks pursuant to the Hazardous Waste Act [74-4-1 NMSA 1978] or the Ground Water Protection Act [74-6B-1 NMSA 1978].

B. The rules shall be in keeping with the latest generally recognized safety standards for flammable and combustible liquids. Rules in substantial conformity with the published standards of the national fire protection association for vehicular transportation, storage, handling and use of flammable and combustible liquids shall be deemed to be in substantial conformity with the generally accepted and recognized standards of safety concerning the same subject matter.

C. The rules shall include reasonable provisions under which facilities in service prior to the effective date of the rules and not in strict conformity therewith may be continued in service. Nonconforming facilities in service prior to the adoption of the rules that are found by the state fire marshal to constitute a distinct hazard to life or property may not be excepted from the rules or permitted to continue in service. For guidance in enforcement, the rules may delineate those types of nonconformities that should be considered distinctly hazardous and those nonconformities that should be evaluated in the light of local conditions. If the need for compliance with any rule is conditioned on local factors, the rules shall provide that reasonable notice be given to the proprietor of the facility affected of intention to evaluate the need for compliance and of the time and place at which he may appear and offer evidence thereon.

D. As used in Chapter 59A, Article 52 NMSA 1978, the term "flammable liquid" shall mean any liquid having a flash point below one hundred degrees Fahrenheit, and "combustible liquid" shall mean any liquid having a flash point at or above one hundred degrees Fahrenheit and below two hundred degrees Fahrenheit.

History: Laws 1984, ch. 127, 962; 2001, ch. 325, 1.



Section 59A-52-17 - Regulations; public hearing.

59A-52-17. Regulations; public hearing.

No rule or regulation shall be adopted or revised under Section 962 [59A-52-16 NMSA 1978] of this article or made effective until after public hearing thereon, of which at least twenty (20) days' written notice shall be given by certified mail to each motor carrier, producer, refiner, distributor or other person who or which shall have registered his or its name and mailing address with the marshal as a party interested in such proceedings, and at which any such interested party may appear and present testimony. Every such notice shall contain a copy of each rule and regulation proposed for adoption or revision pursuant to such hearing.

History: Laws 1984, ch. 127, 963.



Section 59A-52-18 - Rules and regulations; statewide effect; reserved power of municipalities.

59A-52-18. Rules and regulations; statewide effect; reserved power of municipalities.

The rules and regulations promulgated pursuant to this article shall have uniform force and effect throughout the state and no municipality or subdivision shall enact or enforce any ordinances, rules or regulations inconsistent with the statewide rules and regulations promulgated pursuant to this article. Nothing in this article shall in any way impair the power of any municipality to regulate the use of its land by zoning, building codes or restricted fire district regulations.

History: Laws 1984, ch. 127, 964.



Section 59A-52-19 - Police power of marshal; cooperation of state officers.

59A-52-19. Police power of marshal; cooperation of state officers.

A. The marshal, his deputy or his authorized officer or designated agent shall have full powers as peace officers to enforce the provisions of this article and all rules and regulations issued pursuant to this article.

B. The revenue officers and law enforcement officers of the state shall cooperate with the marshal, his deputy or authorized officer or designated agent whenever called upon by them for assistance in enforcing this article.

History: Laws 1984, ch. 127, 965.



Section 59A-52-20 - Cease and desist orders; certain violations are misdemeanors.

59A-52-20. Cease and desist orders; certain violations are misdemeanors.

A. When the marshal, his deputy or his authorized officer or designated agent finds any violation of the regulations issued in compliance with this article, he or they shall issue an order to the owner or his agent to cease and desist such violations.

B. When there is so found any violation of any statute or rules and regulations concerning flammable liquids a cease and desist order shall issue if the violation constitutes an immediate and distinct hazard to life or property, and any such violation shall constitute a misdemeanor punishable by a fine not to exceed five hundred dollars ($500). Each day such violation continues constitutes a separate offense.

History: Laws 1984, ch. 127, 966.



Section 59A-52-21 - Administrative appeal of orders and modifications.

59A-52-21. Administrative appeal of orders and modifications.

Any person aggrieved by any order of the state fire marshal, his deputy or authorized officer or his designated agent may appeal to the commission within ten days from the date of the service of such order. The commission shall hear such party within twenty days after receipt of an appeal request and shall give not less than ten days' written notice of the hearing. Within fifteen days after such hearing, the commission shall file its decision and, unless by its authority the order is revoked or modified, it shall be complied with within the time fixed in the decision, with such time to be not less than thirty days.

History: Laws 1984, ch. 127, 967; 1998, ch. 108, 41.



Section 59A-52-22 - Judicial review of order.

59A-52-22. Judicial review of order.

A person aggrieved by a decision of the state fire marshal may appeal to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: Laws 1984, ch. 127, 968; 1998, ch. 55, 69; 1999, ch. 265, 72.



Section 59A-52-23 - Enforcement of cease and desist orders.

59A-52-23. Enforcement of cease and desist orders.

After expiration of time for an administrative appeal, and if no such appeal has been taken, the state fire marshal may commence an action in the district court for Santa Fe county to enforce the cease and desist order by injunction or other appropriate remedy as the district court may adjudge. The commission may likewise commence an action in the district court for Santa Fe county to enforce its decision rendered on appeal from the cease and desist order of the state fire marshal.

History: Laws 1984, ch. 127, 969; 1998, ch. 108, 42.



Section 59A-52-24 - Penalty for violation of law or regulations.

59A-52-24. Penalty for violation of law or regulations.

Violation of any of the provisions of this article or of any of the regulations lawfully enacted pursuant thereto shall constitute a misdemeanor for which the punishment shall be a fine of not more than five hundred dollars ($500). Each day any such violation continues shall constitute a separate offense.

History: Laws 1984, ch. 127, 970.



Section 59A-52-25 - Penalty for violation of cease and desist order.

59A-52-25. Penalty for violation of cease and desist order.

Any person, firm or corporation that violates any final cease and desist order shall be subject to a penalty in the sum of five hundred dollars ($500) for each day such violation continues. The attorney general is empowered to bring a civil suit for the enforcement of this section on the relation of the marshal. Any penalty collected under the provisions of this section shall be credited to the fire protection fund.

History: Laws 1984, ch. 127, 971.



Section 59A-52-26 - Volunteer firefighters; stipend.

59A-52-26. Volunteer firefighters; stipend.

To the extent consistent with the federal Fair Labor Standards Act of 1938 in order to maintain volunteer status, a volunteer firefighter may be paid a stipend by a public agency to perform the services for which the firefighter volunteered if:

A. the stipend represents only actual expenses, reasonable benefits or a nominal fee; and

B. the services are not the same type of services that the volunteer is employed to perform for the same public agency paying the stipend.

History: Laws 2013, ch. 80, 1.






Article 53 - Fire Protection Fund

Section 59A-53-1 - Short title.

59A-53-1. Short title.

Chapter 59A, Article 53 NMSA 1978 may be cited as the "Fire Protection Fund Law".

History: Laws 1984, ch. 127, 972; 1989, ch. 312, 1.



Section 59A-53-2 - Purpose.

59A-53-2. Purpose.

It is the purpose of the Fire Protection Fund Law to provide for distribution of funds from the fire protection fund referred to in Section 59A-6-5 NMSA 1978 to municipalities and to county fire districts, in proportion to their respective needs, for use in operation, maintenance and betterment of local fire departments, to the end that the hazard of loss by fire and fire insurance rates may be reduced and the public safety thereby promoted.

History: Laws 1984, ch. 127, 973; 1989, ch. 312, 2; 2012, ch. 20, 1.



Section 59A-53-2.1 - Definitions.

59A-53-2.1. Definitions.

As used in the Fire Protection Fund Law:

A. "marshal" means the state fire marshal as further identified in Chapter 59A, Article 52 NMSA 1978; and

B. "municipality" means an incorporated city, town or village.

History: Laws 2012, ch. 20, 2.



Section 59A-53-3 - Determination and certification of needs.

59A-53-3. Determination and certification of needs.

A. Annually, on or before the last day of May, the marshal shall consider and determine, in the marshal's reasonable discretion, the relative needs of municipalities and county fire districts for money in the fire protection fund, based upon the information available to the marshal, and shall certify to the state treasurer the names of the municipalities and county fire districts that the marshal determines need the assistance of a distribution from the money in the fire protection fund, and the amount required by each, in accordance with the provisions of Chapter 59A, Article 53 NMSA 1978. In making this determination and certification, the marshal shall consider the intent and purpose of that article that no municipality or county fire district shall receive money distributed from the fire protection fund merely for the purpose of accumulation when the money is not required to accomplish the purposes of that article.

B. In making a determination and certification of needs, the marshal shall consider and provide for any debt obligations of existing or previously existing fire departments or fire districts.

History: Laws 1984, ch. 127, 974; 1989, ch. 312, 3; 1995, ch. 141, 24; 2012, ch. 20, 3.



Section 59A-53-4 - Criteria for determination of needs; municipal fire department.

59A-53-4. Criteria for determination of needs; municipal fire department.

A. In making the determination of needs pursuant to Section 59A-53-3 NMSA 1978, the marshal shall first determine that each municipality to be certified has maintained an official fire department created by and regulated in accordance with a duly enacted ordinance for a period of at least one year prior to the date of certification and possesses fire equipment and apparatus in serviceable condition to respond to a fire incident. The marshal shall also determine the number of fire stations and substations to be certified and shall certify to the state treasurer the amount to be distributed to each municipality for the purpose of maintaining each fire station and each substation, if any, that meets the requirements of the marshal and the requirements of this section. Unless adjusted pursuant to Section 59A-53-5.1 NMSA 1978, the amounts distributed in a fiscal year for a class insurance rating shall equal the following:

class

main station

substation

number 1

$ 82,592

$ 30,606

number 2

77,086

28,780

number 3

70,919

26,724

number 4

64,751

24,667

number 5

61,667

22,612

number 6

58,584

20,555

number 7

55,501

19,530

number 8

52,418

18,502

number 9

39,058

15,425

number 10

34,944

none.

B. Any municipality may permit its fire department to service an area adjacent and contiguous to its corporate limits but within the corporate limits of another municipality or a county; provided that the other municipality or county by resolution or law duly adopted or enacted consents to the service and to the boundaries of the other area serviced. Before commencement of service, a plat showing the geographic limits and boundaries of the additional area to be serviced shall be filed with and approved by the marshal. A municipality may apply for fire protection fund eligibility for any fire station located within the additional area to be serviced.

C. Any municipality may apply for fire protection fund eligibility for a fire station located at a municipally owned airport, whether located outside or within its corporate limits.

History: Laws 1984, ch. 127, 975; 1989, ch. 312, 4; 1996, ch. 40, 1; 1998, ch. 76, 1; 2006, ch. 103, 1; 2012, ch. 20, 4.



Section 59A-53-5 - Establishment of fire districts.

59A-53-5. Establishment of fire districts.

A. The county commissioners of any county may establish one or more fire districts. The marshal shall determine the number of fire stations and substations to be certified and shall certify to the state treasurer the amount to be distributed to each fire district for the purpose of maintaining each fire station and each substation, if any, that meets the requirements of the marshal and the requirements of this section. Unless adjusted pursuant to Section 59A-53-5.1 NMSA 1978, the amounts distributed in a fiscal year for a class insurance rating shall equal the following:

class

main station

substation

number 1

$ 82,592

$ 30,606

number 2

77,086

28,780

number 3

70,919

26,724

number 4

64,751

24,667

number 5

61,667

22,612

number 6

58,584

20,555

number 7

55,501

19,530

number 8

52,418

18,502

number 9

39,058

15,425

number 10

34,944

none.

B. Additionally, prior to the disbursement of any funds, the following must be established to the satisfaction of the marshal:

(1) the fire district has maintained an official fire department for a period of at least one year, established and governed by appropriate resolution of the board of county commissioners and possesses fire apparatus and equipment in serviceable condition to respond to a fire incident;

(2) the geographic limits and boundaries of the fire district have been clearly defined and established in a plat showing the geographic limits and boundaries accepted and filed as part of the official record of proceedings of the board of county commissioners and a certified copy thereof filed with the marshal; and

(3) there is available within the geographic limits and boundaries of the fire district an adequate water supply to be used in connection with the firefighting facilities of the fire district.

C. The county commissioners of any county may permit a county fire district to service an area adjacent and contiguous to the district but within another county or municipality; provided that the county commissioners of the other county or the municipality consent by resolution or law duly adopted or enacted to the service and to the boundaries of the other area serviced. Before commencement of service, a plat showing the geographic limits and boundaries of the county fire district and of the additional area to be serviced shall be filed with and approved by the marshal. Any county may apply for fire protection fund eligibility for any fire station located within the additional area to be serviced.

History: 1978 Comp., 59A-53-5, enacted by Laws 1989, ch. 312, 5; 1996, ch. 40, 2; 1998, ch. 76, 2; 2006, ch. 103, 2; 2012, ch. 20, 5.



Section 59A-53-5.1 - Maximum amounts to be certified.

59A-53-5.1. Maximum amounts to be certified.

A. For fiscal year 2007 and each fiscal year thereafter, the marshal shall certify a total amount equal to the higher of the amount that would be certified pursuant to Sections 59A-53-4 and 59A-53-5 NMSA 1978 or an amount to be determined by adding:

(1) the total increase in the fire protection fund receipts in the previous fiscal year minus the appropriations, from all sources, to the volunteer firefighters retirement fund in the current fiscal year; and

(2) the total distribution pursuant to Sections 59A-53-4 and 59A-53-5 NMSA 1978 for the previous fiscal year.

B. The marshal shall adjust the distributions for each class in proportion to the increase in the total distribution.

History: 1978 Comp., 59A-53-5.1, enacted by Laws 1998, ch. 76, 3; 2006, ch. 103, 3.



Section 59A-53-5.2 - Appropriations and transfers from the fire protection fund.

59A-53-5.2. Appropriations and transfers from the fire protection fund.

A. For each fiscal year, the amount to be distributed by the marshal pursuant to Sections 59A-53-4, 59A-53-5 and 59A-53-5.1 NMSA 1978 is appropriated from the fire protection fund to the superintendent for the purpose of making the following distributions:

(1) the total amount to be distributed during the fiscal year pursuant to Sections 59A-53-4, 59A-53-5 and 59A-53-5.1 NMSA 1978;

(2) the total amount of other appropriations from the fire protection fund for the fiscal year;

(3) on June 30, 2017, no distribution shall be made to the fire protection grant fund; and

(4) beginning in fiscal year 2019, periodic allotments not to exceed forty and two-tenths percent of the projected remaining balance in the fire protection fund shall be distributed to the fire protection grant fund.

B. On June 30 of each year, the remaining balance in the fire protection fund shall be transferred to the general fund.

History: Laws 2007, ch. 152, 1; 2009, ch. 3, 6; 2010, ch. 52, 1; 2011, ch. 164, 1; 2016 (2nd S.S.), ch. 1, 2; 2017, ch. 1, 5.



Section 59A-53-5.3 - Fire station and fire protection services across jurisdictional lines.

59A-53-5.3. Fire station and fire protection services across jurisdictional lines.

A. Nothing in the Fire Protection Fund Law shall be construed to prohibit fire protection fund eligibility to a municipal or county fire station or substation that otherwise meets the requirements of the marshal and the requirements of the Fire Protection Fund Law but is not located within the municipality or county.

B. Nothing in the Fire Protection Fund Law shall be construed to prohibit mutual aid agreements between municipalities or counties to provide fire protection services across jurisdictional lines.

History: Laws 2012, ch. 20, 6.



Section 59A-53-6 - Appeal and review of determination.

59A-53-6. Appeal and review of determination.

The marshal shall promptly notify each municipality and county fire district affected of the marshal's determination of needs, and a municipality or county fire district may appeal from the determination of the marshal to the commission, within ten days after the determination of needs. The commission shall review the determination of the marshal in such informal and summary proceedings as it deems proper and shall certify to the state treasurer annually, on or before the last day of June, the results of all appeals from the determinations of the marshal. The certification by the commission, or by the marshal if no appeal is taken, shall be final and binding on all concerned and not subject to any further review.

History: Laws 1984, ch. 127, 977; 1989, ch. 312, 6; 1998, ch. 108, 43; 2012, ch. 20, 7.



Section 59A-53-7 - Distribution of fire protection fund.

59A-53-7. Distribution of fire protection fund.

A. Based on periodic allotments approved by the marshal, the state treasurer shall distribute from the money in the fire protection fund, to each municipality and county fire district, the amount that the marshal or the public regulation commission, as the case may be, has certified to the state treasurer. Payment shall be made to the treasurer of any municipality and to the county treasurer of the county in which any county fire district is located for credit to the county fire district.

B. The state treasurer is authorized to redirect a distribution to the New Mexico finance authority in the amount that the marshal or the public regulation commission, as the case may be, has certified to the state treasurer pursuant to an ordinance or a resolution passed by the municipality or county and a written agreement of the municipality or county in which any county fire district is located and the New Mexico finance authority.

C. In addition to the distributions made pursuant to Subsections A and B of this section, upon certification by the marshal that the balance of the firefighters' survivors fund is less than two hundred fifty thousand dollars ($250,000), the state treasurer shall distribute an amount from the fire protection fund to the firefighters' survivors fund so that the balance of the firefighters' survivors fund equals two hundred fifty thousand dollars ($250,000).

History: Laws 1984, ch. 127, 978; 1989, ch. 312, 7; 1994, ch. 54, 3; 1996, ch. 28, 5; 1998, ch. 108, 44; 2007, ch. 149, 6; 2012, ch. 20, 8; 2015, ch. 24, 1; 2017, ch. 1, 6.



Section 59A-53-8 - Expenditure of fire protection fund money.

59A-53-8. Expenditure of fire protection fund money.

Any amount distributed from the fire protection fund to a municipality or to a county fire district shall be expended only for the maintenance of its fire department; the purchase, construction, maintenance, repair and operation of its fire stations, including substations; fire apparatus and equipment and the financing or refinancing thereof; the payment of insurance premiums on fire stations, substations, fire apparatus and equipment and insurance premiums for injuries or deaths of firefighters as otherwise provided by law; and fire department emergency medical services, except salaries. Provided, however, that no money shall be expended from the fund for any purpose relating to the water supply systems of a municipality or county fire district or for the improvement or construction of the systems or for purchase, rental, installation or maintenance of fire hydrants or for any other appurtenances relating to the distribution or use of the water supply system. Funds distributed from the fire protection fund to an incorporated municipality or a county fire district may also be expended for the expense of firefighters for attending fire schools and conventions approved by the marshal.

History: Laws 1984, ch. 127, 979; 1989, ch. 312, 8; 1994, ch. 53, 3; 2011, ch. 162, 1; 2012, ch. 20, 9.



Section 59A-53-9 - Limitations on expenditures.

59A-53-9. Limitations on expenditures.

No amount so distributed from the fire protection fund to a municipality or to any county fire district shall be expended in connection with the construction, purchase or equipment of any fire station or substation in addition to those existing upon the date of distribution by the state treasurer, during the year following such distribution, without the prior written approval of the marshal.

History: Laws 1984, ch. 127, 980; 1989, ch. 312, 9; 2012, ch. 20, 10.



Section 59A-53-10 - Purchase of land or buildings.

59A-53-10. Purchase of land or buildings.

No amount so distributed from the fire protection fund to a municipality or to any county fire district shall be expended or obligated for the purchase of land or the construction of buildings for fire stations or substations unless all obligations previously incurred for those purposes and to be paid from money distributed from the fire protection fund by the municipality or county fire district have been fully paid and satisfied; and no amount shall be expended or obligated for the construction of buildings for fire stations or substations unless the municipality or county fire district proposing to expend or obligate for that purpose money distributed from the fire protection fund holds fee simple title, not encumbered by any lien, to the land on which it proposes to construct any such building; provided, however, that this provision shall not prohibit construction or location of a fire station or substation on land donated in whole or in part to the municipality or county fire district for the purpose, and use of fire protection fund money for the construction or location, where the donor has reserved right of reversion of the land under stated conditions, if the use of money is approved by the marshal in advance and after full investigation and determination that the use would be appropriate and reasonable.

History: Laws 1984, ch. 127, 981; 1989, ch. 312, 10; 2012, ch. 20, 11.



Section 59A-53-11 - Vouchers.

59A-53-11. Vouchers.

A. Amounts so distributed from the fire protection fund to a municipality or to any county fire district shall be expended under the direction of the chief of the fire department of the municipality or county fire district, upon duly executed vouchers approved as required by law.

B. In no event is any amount to be expended for any purpose that does not relate directly to the permitted purposes specifically stated in Sections 59A-53-8 and 59A-53-9 NMSA 1978.

History: Laws 1984, ch. 127, 982; 1989, ch. 312, 11; 2012, ch. 20, 12.



Section 59A-53-12 - Promulgation of rules.

59A-53-12. Promulgation of rules.

The marshal has authority to promulgate, modify, amend and revoke from time to time rules, including those for mutual aid among and between fire departments; provided that no such rules shall allow any fire department to extend its service in any manner that would jeopardize the fire insurance rates within its municipality or county fire district, as the marshal may determine, in the marshal's discretion, to be necessary, advisable or proper to accomplish the objectives of the Fire Protection Fund Law. Among other things, these rules shall include, but not be limited to, a list of firefighting equipment, apparatus and other items that may properly be purchased by a municipality or by any county fire district from funds distributed from the fire protection fund, and standards of quality, construction and performance to be met by major firefighting appliances, training requirements, firefighting protective clothing and equipment standards, and by fire stations and substations, proposed to be purchased or constructed by a municipality or district from money distributed from the fire protection fund. All rules shall be filed and published as required by law. Rules of this nature heretofore promulgated by the superintendent and now in effect shall continue in effect until hereafter revoked or modified. Nothing in this section shall be construed to grant regulatory authority over the Volunteer Firefighters Retirement Act to the marshal.

History: Laws 1984, ch. 127, 983; 1989, ch. 312, 12; 2012, ch. 20, 13.



Section 59A-53-13 - Liability for unauthorized expenditure.

59A-53-13. Liability for unauthorized expenditure.

Any person who shall expend, or direct or permit the expenditure of, any money distributed from the fire protection fund for purposes not expressly authorized by Chapter 59A, Article 53 NMSA 1978 or by rules duly promulgated by the marshal pursuant to that article shall be personally liable to the state of New Mexico for the full amount of the money wrongfully expended, together with interest thereon and costs. An action to recover the amount of any wrongful expenditure may be commenced by the attorney general or the district attorney in the county in which the wrongful expenditure was made, upon the filing with the officer of a verified statement describing the wrongful expenditure.

History: Laws 1984, ch. 127, 984; 1989, ch. 312, 13; 2012, ch. 20, 14.



Section 59A-53-14 - Closure of fire department.

59A-53-14. Closure of fire department.

A. If any fire department operated by a municipality or county fire district should go out of existence or for any reason cease to operate and function for a period of ninety days, title to all firefighting equipment and apparatus paid for in whole with distributions from the fire protection fund and held by or for the benefit of the fire department shall vest in the marshal and all money distributed from the fire protection fund and held by or for the fire department shall revert to the fire protection fund. Any person having custody or control of any such firefighting equipment and apparatus shall forthwith deliver it as directed by the marshal, and any person having custody or control of the money shall forthwith remit it to the state treasurer, who shall again deposit the money in the state treasury to the credit of the fire protection fund. An action to recover the possession and control of such firefighting equipment and apparatus, or the money, may be commenced by the attorney general or the district attorney in the county in which the equipment and apparatus or money are situate upon the filing with the officer of a verified statement of the circumstances.

B. Notwithstanding the provisions of Subsection A of this section, money distributed from the fire protection fund needed to pay debt service on bonds or other obligations issued by or on behalf of a fire department or fire district may be used to pay such debt service, and the marshal and the state treasurer shall continue to make distributions from the fire protection fund for and on behalf of the fire department or fire district until the bonds or other obligations are paid in full.

History: Laws 1984, ch. 127, 985; 1989, ch. 312, 14; 1995, ch. 141, 25; 2006, ch. 103, 4; 2012, ch. 20, 15.



Section 59A-53-16 - New fire departments.

59A-53-16. New fire departments.

Whenever the marshal, after the last day of May in any year, determines that a municipality or county fire district, operating a new fire department, has met the requirements of Chapter 59A, Article 53 NMSA 1978 for the first time, the marshal may certify to the state treasurer the name of the municipality or county fire district and the amount required, on the same basis as provided in that article, but not to exceed an amount commensurate with the period of time for which such pro rata distribution is made; and distribution of the amount certified shall be made as otherwise provided in that article.

History: Laws 1984, ch. 127, 987; 1989, ch. 312, 16; 2012, ch. 20, 16.



Section 59A-53-17 - Mutual assistance.

59A-53-17. Mutual assistance.

Notwithstanding the provisions of Sections 59A-53-5 and 59A-53-12 NMSA 1978, or any other provision of law to the contrary, fire districts may render assistance to other fire districts, and equipment of fire districts may be used outside the district, if the use is authorized by the county fire marshal, and the county fire marshal before he authorizes the use, provides for standby equipment or move-up equipment, so that the assisting district which goes to the aid of another district has equipment available from an adjacent district for use in the assisting district in the event of a fire in the assisting district.

History: Laws 1984, ch. 127, 988; 2006, ch. 103, 6.



Section 59A-53-18 - Fire protection grant fund; created; uses.

59A-53-18. Fire protection grant fund; created; uses.

The "fire protection grant fund" is created in the state treasury. The fund shall consist of transfers, distributions, appropriations, gifts, grants, donations and bequests made to the fund. Money in the fund shall revert to the general fund at the end of a fiscal year. Money in the fund is appropriated to the fire protection grant council for the purposes of making distributions approved by the council for the critical needs of municipal fire departments and county fire districts. Expenditures from the fund shall be made on warrant of the secretary of finance and administration pursuant to vouchers signed by the marshal.

History: Laws 2006, ch. 103, 7; 2012, ch. 20, 17; 2017, ch. 1, 7.



Section 59A-53-19 - Fire protection grant council; duties.

59A-53-19. Fire protection grant council; duties.

A. The "fire protection grant council" is created. Subject to the requirements of Subsection B of this section, the council shall consist of:

(1) a representative of the New Mexico municipal league;

(2) a representative of the New Mexico association of counties;

(3) two members appointed by the public regulation commission who shall serve at the pleasure of the commission;

(4) three members, one from each congressional district, appointed by the governor who shall serve at the pleasure of the governor; and

(5) the marshal, who shall serve as a nonvoting advisory member. The council shall elect a chair and vice chair from its membership.

B. No appointee to the council shall be a member or employee of the public regulation commission or the office of superintendent of insurance.

C. The public members are entitled to receive per diem and mileage as provided in the Per Diem and Mileage Act and shall receive no other compensation, perquisite or allowance.

D. The council shall develop criteria for assessing the critical needs of municipal fire departments and county fire districts for:

(1) fire apparatus and equipment;

(2) communications equipment;

(3) equipment for wildfires;

(4) fire station construction or expansion;

(5) equipment for hazardous material response; and

(6) stipends for volunteer firefighters in underserved areas.

E. Applications for grant assistance from the fire protection grant fund shall be made by fire districts to the council in accordance with the requirements of the council. Using criteria developed by the council, the council shall evaluate applications and prioritize those applications most in need of grant assistance from the fund. To the extent that money in the fund is available, the council shall award grant assistance for those prioritized applications.

F. In awarding grant assistance, the council may require conditions and procedures necessary to ensure that the money is expended in the most prudent manner.

G. When considering applications for grant assistance to pay stipends to volunteer firefighters in underserved areas, the council shall:

(1) define "underserved area";

(2) ensure the proposed stipends will comply with the federal Fair Labor Standards Act of 1938 and United States department of labor requirements for maintaining volunteer status;

(3) require a basic level of training before a volunteer may receive a stipend;

(4) consider whether the fire district requires a service commitment from its volunteer firefighters in exchange for stipends; and

(5) weight the applications against other criteria or requirements determined by the council.

History: Laws 2006, ch. 103, 8; 2009, ch. 266, 1; 2010, ch. 69, 1; 2012, ch. 20, 18; 2013, ch. 74, 34.






Article 54 - Medical Insurance Pool

Section 59A-54-1 - Short title.

59A-54-1. Short title.

Chapter 59A, Article 54 NMSA 1978 may be cited as the "Medical Insurance Pool Act". Any reference in any law, rule, division bulletin or other legal document to the Comprehensive Health Insurance Pool Act shall be deemed to refer to the Medical Insurance Pool Act.

History: 1978 Comp., 59A-54-1, enacted by Laws 1987, ch. 154, 1; 2001, ch. 352, 1.



Section 59A-54-2 - Purpose.

59A-54-2. Purpose.

The purpose of the Medical Insurance Pool Act is to provide access to health insurance coverage to all residents of New Mexico who are denied adequate health insurance and are considered uninsurable.

History: 1978 Comp., 59A-54-2, enacted by Laws 1987, ch. 154, 2; 2001, ch. 352, 2.



Section 59A-54-3 - Definitions.

59A-54-3. Definitions.

As used in the Medical Insurance Pool Act:

A. "board" means the board of directors of the pool;

B. "creditable coverage" means, with respect to an individual, coverage of the individual pursuant to:

(1) a group health plan;

(2) health insurance coverage;

(3) Part A or Part B of Title 18 of the Social Security Act;

(4) Title 19 of the Social Security Act except coverage consisting solely of benefits pursuant to Section 1928 of that title;

(5) 10 USCA Chapter 55;

(6) the Medical Insurance Pool Act;

(7) a health plan offered pursuant to 5 USCA Chapter 89;

(8) a public health plan as defined in federal regulations; or

(9) a health benefit plan offered pursuant to Section 5(e) of the federal Peace Corps Act;

C. "federally defined eligible individual" means an individual:

(1) for whom, as of the date on which the individual seeks coverage under the Medical Insurance Pool Act, the aggregate of the periods of creditable coverage is eighteen or more months;

(2) whose most recent prior creditable coverage was under a group health plan, governmental plan, church plan or health insurance coverage, as those plans or coverage are defined in Section 59A-23E-2 NMSA 1978, offered in connection with that plan;

(3) who is not eligible for coverage under a group health plan, Part A or Part B of Title 18 of the Social Security Act or a state plan under Title 19 or Title 21 of the Social Security Act or a successor program and who does not have other health insurance coverage;

(4) with respect to whom the most recent coverage within the period of aggregate creditable coverage was not terminated based on a factor relating to nonpayment of premiums or fraud;

(5) who, if offered the option of continuation of coverage under a continuation provision pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985 or a similar state program, elected this coverage; and

(6) who has exhausted continuation coverage under this provision or program, if the individual elected the continuation coverage described in Paragraph (5) of this subsection;

D. "health care facility" means an entity providing health care services that is licensed by the department of health;

E. "health care services" means services or products included in the furnishing to an individual of medical care or hospitalization, or incidental to the furnishing of that care or hospitalization, as well as the furnishing to a person of other services or products for the purpose of preventing, alleviating, curing or healing human illness or injury;

F. "health insurance" means a hospital and medical expense-incurred policy; nonprofit health care service plan contract; health maintenance organization subscriber contract; short-term, accident, fixed indemnity or specified disease policy; disability income contracts; limited benefit insurance; credit insurance; or as defined by Section 59A-7-3 NMSA 1978. "Health insurance" does not include insurance arising out of the Workers' Compensation Act [52-1-1 NMSA 1978] or similar law, automobile medical payment insurance or insurance under which benefits are payable with or without regard to fault and that is required by law to be contained in a liability insurance policy;

G. "health maintenance organization" means a person who provides, at a minimum, either directly or through contractual or other arrangements with others, basic health care services to enrollees on a fixed prepayment basis and who is responsible for the availability, accessibility and quality of the health care services provided or arranged, or as defined by Subsection M of Section 59A-46-2 NMSA 1978;

H. "health plan" means an arrangement by which persons, including dependents or spouses, covered or making application to be covered under the pool have access to hospital and medical benefits or reimbursement, including group or individual insurance or subscriber contract; coverage through health maintenance organizations, preferred provider organizations or other alternate delivery systems; coverage under prepayment, group practice or individual practice plans; coverage under uninsured arrangements of group or group-type contracts, including employer self-insured, cost-plus or other benefits methodologies not involving insurance or not subject to New Mexico premium taxes; coverage under group-type contracts that are not available to the general public and can be obtained only because of connection with a particular organization or group; and coverage by medicare or other governmental benefits. "Health plan" includes coverage through health insurance;

I. "insured" means an individual resident of this state who is eligible to receive benefits from an insurer or other health plan;

J. "insurer" means an insurance company authorized to transact health insurance business in this state, a nonprofit health care plan, a health maintenance organization and self-insurers not subject to federal preemption. "Insurer" does not include an insurance company that is licensed under the Prepaid Dental Plan Law [59A-48-1 NMSA 1978] or a company that is solely engaged in the sale of dental insurance and is licensed not under that act, but under another provision of the Insurance Code [59A-1-1 NMSA 1978];

K. "medicare" means coverage under Part A or Part B of Title 18 of the Social Security Act, as amended;

L. "pool" means the New Mexico medical insurance pool;

M. "preexisting condition" means a physical or mental condition for which medical advice, medication, diagnosis, care or treatment was recommended for or received by an applicant within six months before the effective date of coverage, except that pregnancy is not considered a preexisting condition for a federally defined eligible individual; and

N. "therapist" means a licensed physical, occupational, speech or respiratory therapist.

History: 1978 Comp., 59A-54-3, enacted by Laws 1987, ch. 154, 3; 1991, ch. 200, 1; 1993, ch. 118, 1; 1997, ch. 243, 32; 1998, ch. 41, 25; 2001, ch. 352, 3; 2003, ch. 395, 1; 2008, ch. 88, 1.



Section 59A-54-4 - Pool created; board.

59A-54-4. Pool created; board.

A. There is created a nonprofit entity to be known as the "New Mexico medical insurance pool". All insurers shall organize and remain members of the pool as a condition of their authority to transact insurance business in this state. The board is a governmental entity for purposes of the Tort Claims Act [41-4-1 NMSA 1978].

B. The superintendent shall, within sixty days after the effective date of the Medical Insurance Pool Act, give notice to all insurers of the time and place for the initial organizational meetings of the pool. Each member of the pool shall be entitled to one vote in person or by proxy at the organizational meetings.

C. The pool shall operate subject to the supervision and approval of the board. The board shall consist of the superintendent or his designee, who shall serve as the chairman of the board, four members appointed by the members of the pool and six members appointed by the superintendent. The members appointed by the superintendent shall consist of four citizens who are not professionally affiliated with an insurer, at least two of whom shall be individuals who are insured by the pool, who would qualify for pool coverage if they were not eligible for particular group coverage or who are a parent, guardian, relative or spouse of such an individual. The superintendent's fifth appointment shall be a representative of a statewide health planning agency or organization. The superintendent's sixth appointment shall be a representative of the medical community.

D. The members of the board appointed by the members of the pool shall be appointed for initial terms of four years or less, staggered so that the term of one member shall expire on June 30 of each year. The members of the board appointed by the superintendent shall be appointed for initial terms of five years or less, staggered so that the term of one member expires on June 30 of each year. Following the initial terms, members of the board shall be appointed for terms of three years. If the members of the pool fail to make the initial appointments required by this subsection within sixty days following the first organizational meeting, the superintendent shall make those appointments. Whenever a vacancy on the board occurs, the superintendent shall fill the vacancy by appointing a person to serve the balance of the unexpired term. The person appointed shall meet the requirements for initial appointment to that position. Members of the board may be reimbursed from the pool subject to the limitations provided by the Per Diem and Mileage Act [10-8-1 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

E. The board shall submit a plan of operation to the superintendent and any amendments to it necessary or suitable to assure the fair, reasonable and equitable administration of the pool.

F. The superintendent shall, after notice and hearing, approve the plan of operation, provided it is determined to assure the fair, reasonable and equitable administration of the pool and provides for the sharing of pool losses on an equitable, proportionate basis among the members of the pool. The plan of operation shall become effective upon approval in writing by the superintendent consistent with the date on which coverage under the Medical Insurance Pool Act is made available. If the board fails to submit a plan of operation within one hundred eighty days after the appointment of the board, or any time thereafter fails to submit necessary amendments to the plan of operation, the superintendent shall, after notice and hearing, adopt and promulgate such rules as are necessary or advisable to effectuate the provisions of the Medical Insurance Pool Act. Rules promulgated by the superintendent shall continue in force until modified by him or superseded by a subsequent plan of operation submitted by the board and approved by the superintendent.

G. Any reference in law, rule, division bulletin, contract or other legal document to the New Mexico comprehensive health insurance pool shall be deemed to refer to the New Mexico medical insurance pool.

History: 1978 Comp., 59A-54-4, enacted by Laws 1987, ch. 154, 4; 1991, ch. 200, 2; 2001, ch. 352, 4; 2003, ch. 395, 2.



Section 59A-54-5 - Plan of operation.

59A-54-5. Plan of operation.

The plan of operation submitted by the board to the superintendent shall:

A. establish procedures for the handling and accounting of assets and money of the pool;

B. establish regular times and places for meetings of the board;

C. establish procedures for records to be kept of all financial transactions and for annual fiscal reporting to the superintendent;

D. contain additional provisions necessary and proper for the execution of the powers and duties of the pool;

E. establish procedures for the collection of assessments from all members of the pool to provide for claims paid under the plan and for administrative expenses incurred or estimated to be incurred during the period for which the assessment is made;

F. establish the amount of assessment pursuant to Section 59A-54-10 NMSA 1978 that shall be imposed annually at the end of each calendar year and that shall be due and payable within thirty days of the receipt of the assessment notice;

G. establish procedures for the selection of an administrator in accordance with Section 59A-54-11 NMSA 1978;

H. develop and implement a program to publicize the existence of the plan, the eligibility requirements and procedures for enrollment in the plan and to maintain public awareness of the plan; and

I. establish penalties for noncollection of assessments from pool members.

History: 1978 Comp., 59A-54-5, enacted by Laws 1987, ch. 154, 5; 1991, ch. 200, 3.



Section 59A-54-6 - Notice of pool.

59A-54-6. Notice of pool.

A. Commencing September 1, 1987, every insurer shall provide a notice and an application for coverage by the pool to any person who receives:

(1) a rejection of coverage for health insurance or health care services;

(2) a notice that the rate for health insurance or coverage for health care services provided will exceed the rates of a pool policy; or

(3) a notice of reduction or limitation of coverage, including a restrictive rider, from an insurer if the effect of the reduction or limitation is to substantially reduce coverage compared to the coverage available to a person considered a standard risk for the type of coverage provided by the plan.

B. The notice required by Subsection A of this section shall state that effective January 1, 1988 or an earlier date, that person is eligible to apply for health insurance provided by the pool. Application for the health insurance shall be on forms prescribed by the board and made available to all insurers.

History: 1978 Comp., 59A-54-6, enacted by Laws 1987, ch. 154, 6; 1991, ch. 200, 4.



Section 59A-54-7 - Board; powers and duties.

59A-54-7. Board; powers and duties.

The board shall have the general powers and authority granted under the laws of this state to insurance companies licensed to transact health insurance business. In addition, the board shall have the specific authority to:

A. enter into contracts as are necessary or proper to carry out the provisions and purposes of the Medical Insurance Pool Act, including the authority, with the approval of the superintendent, to enter into contracts with similar pools of other states for the joint performance of common administrative functions or with persons or other organizations for the performance of administrative functions. The pool shall comply with the Procurement Code [13-1-28 NMSA 1978], except as otherwise provided in the Medical Insurance Pool Act;

B. sue or be sued, including taking any legal action as necessary to avoid the payment of improper claims against the pool or the coverage provided by or through the pool;

C. establish appropriate rates, rate schedules, rate adjustments, expense allowances, agent referral fees, claim reserve formulas and any other actuarial functions appropriate to the operation of the pool. Rates and rate schedules may be adjusted for appropriate risk factors such as age and area variation in claim costs and shall take into consideration appropriate risk factors in accordance with established actuarial underwriting practices;

D. assess members of the pool in accordance with the provisions of the Medical Insurance Pool Act and make initial and interim assessments as may be reasonable and necessary for the organizational or interim operating expenses of the pool. Interim assessments shall be credited as offsets against any regular assessments due following the close of the calendar year. Interim assessments may include anticipated expenses of the next year that the board determines are reasonable and necessary for the operating expenses of the pool;

E. issue policies of insurance in accordance with the requirements of the Medical Insurance Pool Act;

F. issue a policy of insurance, in accordance with the requirements of the Medical Insurance Pool Act, for a small group that is formed voluntarily through an employer, association, cooperative, mutual alliance or other organization; provided, however, that an employer group may not have more than fifty persons;

G. appoint appropriate legal, actuarial and other committees as necessary to provide technical assistance in the operation of the pool, policy and other contract design and any other function within the authority of the pool; and

H. conduct periodic audits to assure the general accuracy of the financial data submitted to the pool. The board shall cause the pool to have an annual audit of its operations by an independent certified public accountant.

History: 1978 Comp., 59A-54-7, enacted by Laws 1987, ch. 154, 7; 1991, ch. 200, 5; 2001, ch. 352, 5; 2005, ch. 294, 1.



Section 59A-54-7.1 - Prescription drug program; cost-sharing.

59A-54-7.1. Prescription drug program; cost-sharing.

A. The board may establish a prescription drug program, in whole or in part, including a pilot or phase-in program, to offer selected eligible persons the ability to purchase prescription drugs. The board may establish varying levels of eligibility and cost-sharing criteria as needed for selected eligible persons and, if established, shall ensure that cost-containment mechanisms are included in the program.

B. The board may establish the cost-sharing amounts payable by a person enrolled in the prescription drug program, including the premium, deductible, coinsurance, co-payment and other out-of-pocket expenses.

C. If the board establishes a prescription drug program, the board shall establish the assessments pursuant to Section 59A-54-10 NMSA 1978.

D. If the board establishes a prescription drug program, the assessment for a pool member shall be determined in the same manner as provided in this section provided that a pool member shall be allowed a fifty percent credit for the prescription drug program assessment on the premium tax return for that member.

E. The board may issue a pool prescription drug program benefit policy for a person who is over the age of sixty-five and unable to purchase or is ineligible for a similar prescription drug program. The board may issue a pool prescription drug program benefit policy for a person who is eligible for a state-funded or state-operated low-income pharmacy benefit program.

F. If the board establishes a prescription drug program, the board shall cooperate with other state and federal prescription drug initiatives.

History: Laws 2003, ch. 396, 1.



Section 59A-54-7.2 - Expansion of programs pursuant to federal law.

59A-54-7.2. Expansion of programs pursuant to federal law.

The board may:

A. establish a health plan to offer selected eligible individuals the ability to purchase or enroll in a program pursuant to federal law that provides expanded coverage for state high-risk pools;

B. establish eligibility and coverage criteria as needed for selected eligible individuals;

C. establish the cost-sharing amounts payable by a selected eligible individual enrolled in the health plan, including the premium, deductible, coinsurance, co-payment or other out-of-pocket expenses; and

D. participate with and receive funding from any federal agency designated to administer expanded coverage programs for state high-risk pools.

History: Laws 2010, ch. 92, 1.



Section 59A-54-8 - Examination.

59A-54-8. Examination.

The pool shall be subject to and responsible for examination by the superintendent of insurance. Not later than March 1 of each year, the board shall submit to the superintendent an audited financial report for the preceding calendar year in a form approved by the superintendent.

History: 1978 Comp., 59A-54-8, enacted by Laws 1987, ch. 154, 8.



Section 59A-54-9 - Policy forms.

59A-54-9. Policy forms.

All policy forms issued by the pool shall conform in substance to prototype forms developed by the pool and shall be filed with and approved by the superintendent before they are issued.

History: 1978 Comp., 59A-54-9, enacted by Laws 1987, ch. 154, 9; 1991, ch. 200, 6.



Section 59A-54-10 - Assessments.

59A-54-10. Assessments.

A. Following the close of each fiscal year, the pool administrator shall determine the net premium, being premiums less administrative expense allowances, the pool expenses and claim expense losses for the year, taking into account investment income and other appropriate gains and losses. The assessment for each insurer shall be determined by multiplying the total cost of pool operation by a fraction, the numerator of which equals that insurer's premium and subscriber contract charges or their equivalent for health insurance written in the state during the preceding calendar year and the denominator of which equals the total of all premiums and subscriber contract charges written in the state; provided that premium income shall include receipts of medicaid managed care premiums but shall not include any payments by the secretary of health and human services pursuant to a contract issued under Section l876 of the Social Security Act, as amended. The board may adopt other or additional methods of adjusting the formula to achieve equity of assessments among pool members, including assessment of health insurers and reinsurers based upon the number of persons they cover through primary, excess and stop-loss insurance in the state.

B. If assessments exceed actual losses and administrative expenses of the pool, the excess shall be held at interest and used by the board to offset future losses or to reduce pool premiums. As used in this subsection, "future losses" includes reserves for incurred but not reported claims.

C. The proportion of participation of each member in the pool shall be determined annually by the board based on annual statements and other reports deemed necessary by the board and filed with it by the member. Any deficit incurred by the pool shall be recouped by assessments apportioned among the members of the pool pursuant to the assessment formula provided by Subsection A of this section; provided that the assessment for any pool member shall be allowed as a fifty-percent credit on the premium tax return for that member and a seventy-five-percent credit on the premium tax return for that member for the assessments attributable to pool policy holders that receive premiums, in whole or in part, through the federal Ryan White CARE Act, the Ted R. Montoya hemophilia program at the university of New Mexico health sciences center, the children's medical services bureau of the public health division of the department of health or other program receiving state funding or assistance.

D. The board may abate or defer, in whole or in part, the assessment of a member of the pool if, in the opinion of the board, payment of the assessment would endanger the ability of the member to fulfill its contractual obligation. In the event an assessment against a member of the pool is abated or deferred in whole or in part, the amount by which such assessment is abated or deferred may be assessed against the other members in a manner consistent with the basis for assessments set forth in Subsection A of this section. The member receiving the abatement or deferment shall remain liable to the pool for the deficiency for four years.

History: 1978 Comp., 59A-54-10, enacted by Laws 1987, ch. 154, 10; 1991, ch. 200, 7; 1994, ch. 58, 1; 2001, ch. 352, 6; 2003, ch. 395, 3; 2005, ch. 301, 5; 2005, ch. 305, 5; 2007, ch. 361, 9.



Section 59A-54-11 - Pool administrator; selection; duties.

59A-54-11. Pool administrator; selection; duties.

A. The board shall select a pool administrator through a competitive bidding process. The board shall evaluate bids based on criteria established by the board which shall include:

(1) proven ability to handle accident and health insurance;

(2) efficiency of claim paying procedures;

(3) an estimate of total charges for administering the plan; and

(4) ability to administer the pool in a cost-efficient manner.

B. The pool administrator shall serve for a period of three years subject to removal for cause. At least one year prior to the expiration of each three-year period of service by the pool administrator, the board shall invite all interested parties, including the current administrator, to submit bids to serve as the pool administrator for the succeeding three-year period. Selection of the administrator for a succeeding period shall be made at least six months prior to the expiration of a three-year period of service by a pool administrator.

C. The pool administrator shall:

(1) perform all eligibility and administrative claim payment functions relating to the pool;

(2) establish a premium billing procedure for collection of premiums from insured persons. Billings shall be made on a periodic basis, not less than monthly, as determined by the board;

(3) perform all necessary functions to assure timely payment of benefits to persons covered under the pool, including:

(a) making information available relating to the proper manner of submitting a claim for benefits to the pool and distributing forms upon which submission shall be made; and

(b) evaluating the eligibility of each claim for payment by the pool;

(4) submit regular reports to the board regarding the operation of the pool. The frequency, content and form of the report shall be as determined by the board; and

(5) following the close of each fiscal year, determine net written and earned premiums, the expense of administration and the paid and incurred losses for the year and report this information to the board and the superintendent on a form prescribed by the superintendent.

D. The administrator shall be paid as provided in the contract negotiated pursuant to the process for selection of the administrator established by the board.

History: 1978 Comp., 59A-54-11, enacted by Laws 1987, ch. 154, 11; 1991, ch. 200, 8.



Section 59A-54-12 - Eligibility; policy provisions.

59A-54-12. Eligibility; policy provisions.

A. Except as provided in Subsection B of this section, a person is eligible for a pool policy only if on the effective date of coverage or renewal of coverage the person is a New Mexico resident, and:

(1) is not eligible as an insured or covered dependent for a health plan that provides coverage for comprehensive major medical or comprehensive physician and hospital services;

(2) is currently paying a rate for a health plan that is higher than one hundred twenty-five percent of the pool's standard rate;

(3) has a mental health diagnosis and has individual health insurance coverage that does not include coverage for mental health services;

(4) has been rejected for coverage for comprehensive major medical or comprehensive physician and hospital services;

(5) is only eligible for a health plan with a rider, waiver or restrictive provision for that particular individual based on a specific condition;

(6) has a medical condition that is listed on the pool's prequalifying conditions;

(7) has as of the date the individual seeks coverage from the pool an aggregate of eighteen or more months of creditable coverage, the most recent of which was under a group health plan, governmental plan or church plan as defined in Subsections P, N and D, respectively, of Section 59A-23E-2 NMSA 1978, except, for the purposes of aggregating creditable coverage, a period of creditable coverage shall not be counted with respect to enrollment of an individual for coverage under the pool if, after that period and before the enrollment date, there was a ninety-five day or longer period during all of which the individual was not covered under any creditable coverage; or

(8) is entitled to continuation coverage pursuant to Section 59A-23E-19 NMSA 1978.

B. Notwithstanding the provisions of Subsection A of this section:

(1) a person's eligibility for a policy issued under the Health Insurance Alliance Act [repealed] shall not preclude a person from remaining on or purchasing a pool policy; provided that a self-employed person who qualifies for an approved health plan under the Health Insurance Alliance Act [repealed] by using a dependent as the second employee may choose a pool policy in lieu of the health plan under that act; and

(2) if a pool policyholder becomes eligible for any group health plan, the policyholder's pool coverage shall not be involuntarily terminated until any preexisting condition period imposed on the policyholder by the plan has been exhausted.

C. Coverage under a pool policy is in excess of and shall not duplicate coverage under any other form of health insurance.

D. A policyholder's newborn child or newly adopted child is automatically eligible for thirty-one consecutive calendar days of coverage for an additional premium.

E. Except for a person eligible as provided in Paragraph (7) of Subsection A of this section, a pool policy may contain provisions under which coverage is excluded during a six-month period following the effective date of coverage as to a given individual for preexisting conditions.

F. The preexisting condition exclusions described in Subsection E of this section shall be waived to the extent to which similar exclusions have been satisfied under any prior health insurance coverage that was involuntarily terminated, if the application for pool coverage is made not later than ninety-five days following the involuntary termination. In that case, coverage in the pool shall be effective from the date on which the prior coverage was terminated. This subsection does not prohibit preexisting conditions coverage in a pool policy that is more favorable to the insured than that specified in this subsection.

G. An individual is not eligible for coverage by the pool if:

(1) except as provided in Subsection I of this section, the individual is, at the time of application, eligible for medicare or medicaid that would provide coverage for amounts in excess of limited policies such as dread disease, cancer policies or hospital indemnity policies;

(2) the individual has voluntarily terminated coverage by the pool within the past twelve months and did not have other continuous coverage during that time, except that this paragraph shall not apply to an applicant who is a federally defined eligible individual;

(3) the individual is an inmate of a public institution or is eligible for public programs for which medical care is provided;

(4) the individual is eligible for coverage under a group health plan;

(5) the individual has health insurance coverage as defined in Subsection R of Section 59A-23E-2 NMSA 1978;

(6) the most recent coverages within the coverage period described in Paragraph (7) of Subsection A of this section were terminated as a result of nonpayment of premium or fraud; or

(7) the individual has been offered the option of continuation coverage under a federal COBRA continuation provision as defined in Subsection F of Section 59A-23E-2 NMSA 1978 or under a similar state program and the individual has elected the coverage and did not exhaust the continuation coverage under the provision or program, provided, however, that an unemployed former employee who has not exhausted COBRA coverage shall be eligible.

H. A person whose health insurance coverage from a qualified state high risk pool health policy is terminated because of nonresidency in another state may apply for coverage under the pool. If the coverage is applied for within ninety-five days after that termination and if premiums are paid for the entire coverage period, the effective date of the coverage shall be the date of termination of the previous coverage.

I. The board may issue a pool policy for individuals who:

(1) are enrolled in both Part A and Part B of medicare because of a disability; and

(2) except for the eligibility for medicare, would otherwise be eligible for coverage pursuant to the criteria of this section.

History: 1978 Comp., 59A-54-12, enacted by Laws 1987, ch. 154, 12; 1991, ch. 200, 9; 1997, ch. 243, 33; 1998, ch. 41, 26; 2001, ch. 352, 7; 2003, ch. 395, 4; 2005, ch. 301, 6; 2005, ch. 305, 6 2007, ch. 211, 1; 2008, ch. 88, 2.



Section 59A-54-13 - Benefits.

59A-54-13. Benefits.

A. The health insurance policy issued by the pool shall pay for medically necessary eligible health care services rendered or furnished for the diagnoses or treatment of illness or injury that exceed the deductible and coinsurance amounts applicable under Section 59A-54-14 NMSA 1978 and are not otherwise limited or excluded. Eligible expenses are the charges for the health care services and items for which benefits are extended under the pool policy. The coverage to be issued by the pool and its schedule of benefits, exclusions and other limitations shall be established by the board and shall, at a minimum, reflect the levels of health insurance coverage generally available in New Mexico for small group policies; provided that a health insurance policy issued by the pool shall not include a lifetime maximum benefit. The superintendent shall approve the benefit package developed by the board to ensure its compliance with the Medical Insurance Pool Act. The benefit package shall include therapy services and hearing aids.

B. The Medical Insurance Pool Act shall not be construed to prohibit the pool from issuing additional types of health insurance policies with different types of benefits that, in the opinion of the board, may be of benefit to the citizens of New Mexico.

C. The board may design and employ cost containment measures and requirements, including preadmission certification and concurrent inpatient review, for the purpose of making the pool more cost effective.

History: 1978 Comp., 59A-54-13, enacted by Laws 1987, ch. 154, 13; 1991, ch. 200, 10; 2001, ch. 352, 8; 2008, ch. 88, 3.



Section 59A-54-14 - Deductibles; coinsurance; maximum out-of-pocket payments.

59A-54-14. Deductibles; coinsurance; maximum out-of-pocket payments.

A. Subject to the limitation provided in Subsection C of this section, a pool policy offered in accordance with the Medical Insurance Pool Act shall impose a deductible on a per-person calendar-year basis. Deductible plans of five hundred dollars ($500) and one thousand dollars ($1,000) shall initially be offered. The board may authorize deductibles in other amounts. The deductible shall be applied to the first five hundred dollars ($500) or one thousand dollars ($1,000) of eligible expenses incurred by the covered person.

B. Subject to the limitations provided in Subsection C of this section, a mandatory coinsurance requirement shall be imposed at the rate of twenty percent of eligible expenses in excess of the mandatory deductible.

C. The maximum aggregate out-of-pocket payments for eligible expenses by the insured shall be determined by the board.

History: 1978 Comp., 59A-54-14, enacted by Laws 1987, ch. 154, 14; 1991, ch. 200, 11; 2001, ch. 352, 9.



Section 59A-54-15 - Dependent family member required coverage; employer responsibilities.

59A-54-15. Dependent family member required coverage; employer responsibilities.

A. An employer is authorized to make a payroll deduction from the compensation of an employee for the portion of the pool policy premium the employee is responsible for, and an employer shall contribute the same dollar amount of the cost of that policy on behalf of the employee that the employer contributes for other similar employees for health insurance.

B. An employer shall offer and make available to dependent family members of an employee covered by the pool the same group plan offered to other employees of the group. The employer shall charge a dependent family member a premium equal to that amount charged to other employees and shall contribute the difference between the amount the employer would pay for the employee under its group family coverage and the amount the employer has paid to the pool on behalf of the employee pursuant to Subsection A of this section. In no event shall an employer be required to pay more for a family with the employee being a high risk than for a standard family in the employer's group plan.

History: 1978 Comp., 59A-54-15, enacted by Laws 1987, ch. 154, 15.



Section 59A-54-16 - Pool policy.

59A-54-16. Pool policy.

A. A pool policy offered under the Medical Insurance Pool Act shall contain provisions under which the pool is obligated to renew the contract until the day on which the individual in whose name the contract is issued first becomes eligible for medicare coverage, except that in a family policy covering both husband and wife, the age of the younger spouse shall be used as the basis for meeting the durational requirement of this subsection.

B. The pool shall not change the rates for pool policies except on a class basis with a clear disclosure in the policy of the right of the pool to do so.

C. In the case of a small group policy, a pool policy offered under the Medical Insurance Pool Act shall provide covered family members the right to continue the policy as the named insured or through a conversion policy upon the death of the named insured or upon the divorce, annulment or dissolution of marriage or legal separation of the spouse from the named insured by election to do so within a period of time specified in the contract subject to the requirements of this section.

History: 1978 Comp., 59A-54-16, enacted by Laws 1987, ch. 154, 16; 2001, ch. 352, 10; 2008, ch. 88, 4.



Section 59A-54-17 - Rules.

59A-54-17. Rules.

The superintendent shall:

A. adopt rules that provide for disclosure by members of the pool of the availability of insurance coverage from the pool;

B. adopt rules that implement the provisions of the Medical Insurance Pool Act; and

C. adopt any other rules deemed necessary in order to carry out the provisions of the Medical Insurance Pool Act.

History: 1978 Comp., 59A-54-17, enacted by Laws 1987, ch. 154, 17; 2001, ch. 352, 11.



Section 59A-54-18 - Collective action.

59A-54-18. Collective action.

Neither the participation by insurers in the pool, the establishment of rates, forms or procedures for coverages issued by the pool nor any other joint or collective action required by the Medical Insurance Pool Act shall be the basis of any legal action, civil or criminal liability or penalty against the members of the pool either jointly or separately.

History: 1978 Comp., 59A-54-18, enacted by Laws 1987, ch. 154, 18; 2001, ch. 352, 12.



Section 59A-54-19 - Rates; standard risk rate.

59A-54-19. Rates; standard risk rate.

A. The pool shall determine a standard risk rate by actuarially calculating the individual rate that an insurer would charge for an individual policy with the pool benefits issued to a person who was a standard risk. Separate schedules of standard risk rates based on age and other appropriate demographic characteristics may be used. In determining the standard risk rate, the pool shall consider the benefits provided, the standard risk experience and the anticipated expenses for a standard risk for the coverage provided. The rates charged for pool coverage shall be no more than one hundred fifty percent of the standard risk rate for each class of insureds.

B. The board shall adopt a low-income premium schedule that provides coverage at lower rates for those persons with an income less than four hundred percent of the current federal poverty level guidelines applicable to New Mexico, published by the United States department of health and human services. For individuals with household incomes of one hundred ninety-nine percent of the federal poverty level or lower, the premium reduction shall be seventy-five percent. For individuals with household incomes of two hundred percent to two hundred ninety-nine percent of the federal poverty level, the premium reduction shall be fifty percent. For individuals with household incomes of three hundred percent to three hundred ninety-nine percent of the federal poverty level, the premium reduction shall be twenty-five percent, with the exception of those individuals in this category who were enrolled and receiving a fifty percent reduction in premium prior to January 1, 2009, who shall be phased down to a twenty-five percent premium reduction over a two-year period, provided that they continue to re-qualify annually for a premium reduction in the three hundred percent to three hundred ninety-nine percent of the federal poverty level category. The board shall determine income based on the preceding taxable year. No person shall be eligible for a low-income premium reduction if that person's premium is paid by a third party who is not a family member.

C. All rates and rate schedules shall be submitted to the superintendent for approval.

History: 1978 Comp., 59A-54-19, enacted by Laws 1987, ch. 154, 19; 1991, ch. 200, 12; 1994, ch. 58, 2; 2001, ch. 352, 13; 2009, ch. 190, 1.



Section 59A-54-20 - Benefit payments reduction.

59A-54-20. Benefit payments reduction.

A. The pool shall be the last payer of benefits whenever any other benefit is available. Benefits otherwise payable under pool coverage shall be reduced by all amounts paid or payable through any other health insurance or health benefit plan, including a self-insured plan and by all hospital and medical expense benefits paid or payable under any workmen's compensation coverage, automobile medical payment or liability insurance, whether provided on the basis of fault or nonfault, and by any hospital or medical benefits paid or payable under or provided pursuant to any state or federal law program.

B. The administrator or the pool shall have a cause of action against an eligible person for the recovery of the amount of benefits paid which are not for covered expenses. Benefits due from the pool may be reduced or refused as a set-off against any amount recoverable under this subsection.

History: 1978 Comp., 59A-54-20, enacted by Laws 1987, ch. 154, 20.



Section 59A-54-21 - Exemption.

59A-54-21. Exemption.

The pool is exempt from payment of all fees and all taxes levied by this state or any of its political subdivisions.

History: 1978 Comp., 59A-54-21, enacted by Laws 1987, ch. 154, 21.






Article 55 - Risk Retention and Purchasing Groups

Section 59A-55-1 - Short title.

59A-55-1. Short title.

Sections 1 through 26 [59A-55-1 to 59A-55-26 NMSA 1978] of this act may be cited as the "Risk Retention and Purchasing Group Act".

History: Laws 1988, ch. 125, 1.



Section 59A-55-2 - Purpose.

59A-55-2. Purpose.

The purpose of the Risk Retention and Purchasing Group Act is to regulate the formation and operation of risk retention groups and purchasing groups in New Mexico formed pursuant to the provisions of the federal Liability Risk Retention Act of 1986 to the extent permitted by that act.

History: Laws 1988, ch. 125, 2.



Section 59A-55-3 - Definitions.

59A-55-3. Definitions.

As used in the Risk Retention and Purchasing Group Act:

A. "completed operations liability" means liability arising out of the installation, maintenance or repair of any product at a site which is not owned or controlled by:

(1) any person who performs that work; or

(2) any person who hires an independent contractor to perform that work; "completed operations liability" includes liability for activities which are completed or abandoned before the date of the occurrence giving rise to the liability;

B. "domicile", for purposes of determining the state in which a purchasing group is domiciled, means:

(1) for a corporation, the state in which the purchasing group is incorporated; or

(2) for an unincorporated entity, the state of its principal place of business;

C. "hazardous financial condition" means that based on its present or reasonably anticipated financial condition, a risk retention group although not yet financially impaired or insolvent is unlikely to be able to:

(1) meet obligations to policyholders with respect to known claims and reasonably anticipated claims; or

(2) pay other obligations in the normal course of business;

D. "insurance" means primary insurance, excess insurance, reinsurance, surplus lines insurance and any other arrangement for shifting and distributing risk which is determined to be insurance under the laws of New Mexico;

E. "liability":

(1) means legal liability for damages, including costs of defense, legal costs and fees and other claims expenses, because of injuries to other persons, damage to their property or other damage or loss to such other persons resulting from or arising out of:

(a) any business whether profit or nonprofit, trade, product, services including professional services, premises or operations; or

(b) any activity of any state or local government or any agency or political subdivision thereof; and

(2) does not include personal risk liability and an employer's liability with respect to its employees other than legal liability under the Federal Employers' Liability Act;

F. "personal risk liability" means liability for damages because of injury to any person, damage to property or other loss or damage resulting from any personal, familial or household responsibilities or activities, rather than from responsibilities or activities referred to in Paragraph (1) of Subsection F [E] of this section;

G. "plan of operation or feasibility study" means an analysis which presents the expected activities and results of a risk retention group including information required by the superintendent by regulation;

H. "product liability" means liability for damages because of any personal injury, death, emotional harm, consequential economic damage or property damage, including damages resulting from the loss of use of property, arising out of the manufacture, design, importation, distribution, packaging, labeling, lease or sale of a product, but does not include the liability of any person for those damages if the product involved was in the possession of such a person when the incident giving rise to the claim occurred;

I. "purchasing group" means any group which:

(1) has as one of its purposes the purchase of liability insurance on a group basis;

(2) purchases such insurance only for its group members and only to cover their similar or related liability exposure, as described in Paragraph (3) of Subsection I of this section;

(3) is composed of members whose businesses or activities are similar or related with respect to the liability to which members are exposed by virtue of any related, similar or common business, trade, product, service, premises or operation; and

(4) is domiciled in any state;

J. "risk retention group" means any corporation or other limited liability association:

(1) whose primary activity consists of assuming and spreading all or any portion of the liability exposure of its group members;

(2) which is organized for the primary purpose of conducting the activity described under Paragraph (1) of Subsection J of this section;

(3) which:

(a) is chartered and licensed as a liability insurance company and authorized to engage in the business of insurance under the laws of any state; or

(b) before January 1, 1985 was chartered or licensed and authorized to engage in the business of insurance under the laws of Bermuda or the Cayman Islands and, before such date, had certified to the insurance commissioner of at least one state that it satisfied the capitalization requirements of such state, except that any such group shall be considered to be a risk retention group only if it has been engaged in business continuously since such date and only for the purpose of continuing to provide insurance to cover product liability or completed operations liability as such terms were defined in the Product Liability Risk Retention Act of 1981 before the date of the enactment of the Liability Risk Retention Act of 1986;

(4) which does not exclude any person from membership in the group solely to provide members of such a group competitive advantage over such a person;

(5) which:

(a) has as its owners only persons who comprise the membership of the risk retention group and who are provided insurance by such group; or

(b) has as its sole owner an organization which: 1) has as its members only persons who comprise the membership of the risk retention group; and 2) has as its owners only persons who comprise the membership of the risk retention group and who are provided insurance by such group;

(6) whose members are engaged in businesses or activities similar or related with respect to the liability of which such members are exposed by virtue of any related, similar or common business trade, product, service, premises or operation;

(7) whose activities do not include the provision of insurance other than:

(a) liability insurance for assuming and spreading all or any portion of the liability of its group members; and

(b) reinsurance with respect to the liability of any other risk retention group or any members of such other group which is engaged in business or activities so that such group or member meets the requirement described in Paragraph (6) of Subsection J of this section, from membership in the risk retention group which provides such reinsurance; and

(8) the name of which includes the phrase "risk retention group";

K. "state" means any state of the United States or the district of Columbia; and

L. "superintendent" means the superintendent of insurance in New Mexico or the commissioner, director or superintendent of insurance in any other state.

History: Laws 1988, ch. 125, 3.



Section 59A-55-4 - Risk retention groups authorized in New Mexico.

59A-55-4. Risk retention groups authorized in New Mexico.

A. A risk retention group seeking a New Mexico certificate of authority shall, pursuant to the provisions of the New Mexico Insurance Code, be licensed to write only liability insurance pursuant to the Risk Retention and Purchasing Group Act and, except as provided elsewhere in that act, must comply with all of the laws, rules, regulations and requirements applicable to insurers obtaining a certificate of authority as a domestic insurer and with Sections 5 through 16 [59A-55-5 to 59A-55-16 NMSA 1978] of the Risk Retention and Purchasing Group Act to the extent such requirements are not a limitation on the laws, rules, regulations or requirements of New Mexico.

B. Before it may offer insurance in any state, each New Mexico domiciled risk retention group shall submit for approval to the New Mexico superintendent a plan of operation or feasibility study. The risk retention group shall submit an appropriate revision in the event of any subsequent material change in any item of the plan of operation or feasibility study, within ten days of any such change. The group shall not offer any additional kinds of liability insurance in this state or in any other state until a revision of such plan or study is approved by the superintendent.

C. At the time of filing its application for a certificate of authority, the risk retention group shall provide to the superintendent any information and fees the superintendent requires for the application process.

History: Laws 1988, ch. 125, 4.



Section 59A-55-5 - Risk retention groups not having a New Mexico certificate of authority.

59A-55-5. Risk retention groups not having a New Mexico certificate of authority.

A. Risk retention groups chartered and licensed in states other than New Mexico and seeking to do business as a risk retention group in New Mexico shall provide to the superintendent before engaging in the business of insurance in New Mexico:

(1) a notice of operation in New Mexico which shall include the information required by the superintendent;

(2) a copy of its plan of operation or feasibility study submitted to the superintendent of the state in which the risk retention group is chartered or licensed unless exempted by regulation;

(3) as required by the superintendent, a copy of its financial statement prepared by one acceptable to the superintendent and any examinations or audit conducted of the risk retention group; and

(4) a designation of the superintendent as its agent for the purpose of receiving service of legal documents or process, with a filing fee determined by the superintendent.

B. The risk retention group shall also submit to the superintendent a copy of any revisions to its plan of operation or feasibility study required by the superintendent of the state in which it is chartered or licensed as well as any information required to verify its continuing qualification as a risk retention group under Subsection J of Section 3 [59A-55-3 NMSA 1978] of the Risk Retention and Purchasing Group Act.

History: Laws 1988, ch. 125, 5.



Section 59A-55-6 - Taxation of risk retention groups.

59A-55-6. Taxation of risk retention groups.

A. Each risk retention group shall be liable for the payment of premium taxes and taxes on premiums of direct business for risks resident or located within New Mexico and shall report to the superintendent the net premium written for risks resident or located within New Mexico. The risk retention group shall be subject to taxation and any applicable fines and penalties related thereto, on the same basis as an admitted insurer.

B. To the extent licensed insurance producers are utilized pursuant to Section 59A-55-24 NMSA 1978, they shall report to the superintendent the premiums for direct business for risks resident or located within this state, which the insurance producers have placed with or on behalf of a risk retention group not licensed in this state.

C. To the extent that insurance producers are utilized pursuant to Section 59A-55-24 NMSA 1978, the insurance producer shall keep a complete and separate record of all policies procured from each such risk retention group, which record shall be open to examination by the superintendent and shall contain the information required by the superintendent by rule.

History: Laws 1988, ch. 125, 6; 2016, ch. 89, 68.



Section 59A-55-7 - Compliance with unfair claims settlement practices.

59A-55-7. Compliance with unfair claims settlement practices.

All risk retention groups doing business in New Mexico and their agents and representatives shall comply with the provisions of Section 59A-16-20 NMSA 1978.

History: Laws 1988, ch. 125, 7.



Section 59A-55-8 - Deceptive, false or fraudulent practices.

59A-55-8. Deceptive, false or fraudulent practices.

All risk retention groups doing business in New Mexico shall comply with the laws contained in the New Mexico Insurance Code regarding deceptive, false or fraudulent acts or practices.

History: Laws 1988, ch. 125, 8.



Section 59A-55-9 - Examination regarding financial condition.

59A-55-9. Examination regarding financial condition.

Each risk retention group shall submit to an examination by the superintendent to determine its financial condition if the superintendent of the jurisdiction in which the group is chartered and licensed has not initiated an examination or does not initiate an examination within sixty days after a request by the New Mexico superintendent. Any such examination shall be coordinated to avoid unjustified repetition and conducted in an expeditious manner and in accordance with the national association of insurance commissioner's handbook. All such examinations shall be paid for by the risk retention group pursuant to Section 59A-4-14 NMSA 1978.

History: Laws 1988, ch. 125, 9.



Section 59A-55-10 - Notice to purchasers.

59A-55-10. Notice to purchasers.

The superintendent may require risk retention groups to provide notice to purchasers concerning the limitation of regulatory oversight of risk retention groups and the lack of insolvency guaranty fund protection.

History: Laws 1988, ch. 125, 10.



Section 59A-55-11 - Prohibited acts regarding solicitation or sale.

59A-55-11. Prohibited acts regarding solicitation or sale.

The following acts by a risk retention group are prohibited:

A. the solicitation or sale of insurance by a risk retention group to any person who is not eligible for membership in such group; and

B. the solicitation or sale of insurance by, or operation of, a risk retention group that is in hazardous financial condition or financially impaired.

History: Laws 1988, ch. 125, 11.



Section 59A-55-12 - Prohibition on ownership by an insurance company.

59A-55-12. Prohibition on ownership by an insurance company.

No risk retention group shall be allowed to do business in this state if an insurance company is directly or indirectly a member or owner of such risk retention group, other than in the case of a risk retention group all of whose members are insurance companies.

History: Laws 1988, ch. 125, 12.



Section 59A-55-13 - Prohibited coverage.

59A-55-13. Prohibited coverage.

The terms of any insurance policy issued by any risk retention group shall not provide or be construed to provide coverage prohibited generally by statute of this state or declared unlawful by the highest court of this state whose law applies to such policy.

History: Laws 1988, ch. 125, 13.



Section 59A-55-14 - Delinquency proceedings.

59A-55-14. Delinquency proceedings.

A risk retention group not having a New Mexico certificate of authority that is doing business in New Mexico shall comply with a lawful order issued in a voluntary dissolution proceeding or in a delinquency proceeding commenced by a state superintendent if there has been a finding of financial impairment after an examination under Section 9 [59A-55-9 NMSA 1978] of the Risk Retention and Purchasing Group Act.

History: Laws 1988, ch. 125, 14.



Section 59A-55-15 - Penalties.

59A-55-15. Penalties.

A risk retention group that violates any provision of the Risk Retention and Purchasing Group Act shall be subject to fines and penalties, including revocation of its right to do business in New Mexico, applicable to licensed insurers generally.

History: Laws 1988, ch. 125, 15.



Section 59A-55-16 - Operation prior to enactment of act.

59A-55-16. Operation prior to enactment of act.

In addition to complying with the requirements of the Risk Retention and Purchasing Group Act, any risk retention group operating in New Mexico prior to enactment of that act shall, within thirty days after the effective date of that act, comply with the provisions of Section 4 or 5 [59A-55-4 or 59A-55-5 NMSA 1978] of that act.

History: Laws 1988, ch. 125, 16.



Section 59A-55-17 - Compulsory associations.

59A-55-17. Compulsory associations.

A. No risk retention group shall be required or permitted to join or contribute financially to any insurance insolvency guaranty fund or similar mechanism in New Mexico nor shall any risk retention group or its insureds or claimants against its insureds receive any benefit from any such fund for claims arising under the insurance policies issued by such risk retention group.

B. When a purchasing group obtains insurance covering its members' risks from an insurer not authorized in this state or a risk retention group, no such risks wherever resident or located shall be covered by any insurance guaranty fund or similar mechanism in this state.

C. When a purchasing group obtains insurance covering its members' risks from an authorized insurer, only risks resident or located in this state shall be covered by the state guaranty fund.

History: Laws 1988, ch. 125, 17.



Section 59A-55-18 - Purchasing groups' exemption from certain laws.

59A-55-18. Purchasing groups' exemption from certain laws.

A purchasing group and its insurer or insurers shall be subject to all applicable laws of this state, except that a purchasing group and its insurer or insurers shall be exempt in regard to liability insurance for the purchasing group from any law that would:

A. prohibit the establishment of a purchasing group;

B. make it unlawful for an insurer to provide or offer to provide insurance on a basis providing to a purchasing group or its members advantages based on their loss and expense experience not afforded to other persons with respect to rates, policy forms, coverages or other matters;

C. prohibit a purchasing group or its members from purchasing insurance on a group basis described in Subsection B of this section;

D. prohibit a purchasing group from obtaining insurance on a group basis because the group has not been in existence for a minimum period of time or because any member has not belonged to the group for a minimum period of time;

E. require that a purchasing group must have a minimum number of members, common ownership or affiliation or certain legal form;

F. require that a certain percentage of a purchasing group must obtain insurance on a group basis;

G. otherwise discriminate against a purchasing group or any of its members; or

H. require that any insurance policy issued to a purchasing group or any of its members be countersigned by an insurance agent or broker residing in New Mexico.

History: Laws 1988, ch. 125, 18.



Section 59A-55-19 - Notice and registration requirements of purchasing groups.

59A-55-19. Notice and registration requirements of purchasing groups.

A. A purchasing group which intends to do business in New Mexico shall, prior to doing business, furnish notice to the superintendent. The notice shall contain all information requested by the superintendent.

B. The purchasing group shall register with and designate the superintendent as its agent solely for the purpose of receiving service of legal documents or process, for which a filing fee shall be imposed by the superintendent, except that such requirements shall not apply in the case of a purchasing group which only purchases insurance that was authorized under the federal Product Liability Risk Retention Act of 1981 and:

(1) which in any state:

(a) was domiciled before April 1, 1986; and

(b) is domiciled on and after October 27, 1986; or

(2) which:

(a) before October 27, 1986 purchased insurance from an insurance carrier licensed in any state; and

(b) since October 27, 1986 purchased its insurance from an insurance carrier licensed in any state;

(3) which was a purchasing group under the requirements of the Product Liability Risk Retention Act of 1981 before October 27, 1986; and

(4) which does not purchase insurance that was not authorized for purposes of an exemption under the Product Liability Risk Retention Act of 1981, as in effect before October 27, 1986.

C. Each purchasing group that is required to give notice pursuant to Subsection A of this section shall also furnish such information as may be required by the superintendent.

D. Any purchasing group which was doing business in this state prior to the enactment of the Risk Retention and Purchasing Group Act shall, within thirty days after the effective date of that act, furnish notice to the commissioner pursuant to the provisions of Subsection A of this section and furnish such information as may be required pursuant to Subsections B and C of this section.

History: Laws 1988, ch. 125, 19.



Section 59A-55-20 - Restrictions on insurance purchased by purchasing groups.

59A-55-20. Restrictions on insurance purchased by purchasing groups.

A. A purchasing group may not purchase insurance from a risk retention group that is not chartered in a state or from an insurer not admitted in the state in which the purchasing group is located, unless the purchase is effected through a licensed agent or broker acting pursuant to the surplus lines laws and regulations of the state.

B. A purchasing group may purchase insurance for its members in this state or covering its members' risks resident or located in this state only from insurers admitted in this state, from insurers that are eligible surplus lines insurers in this state or from risk retention groups that have registered in this state.

C. A purchasing group which obtains liability insurance from an insurer not admitted in this state or a risk retention group shall inform each of the members of such group that have a risk resident or located in this state that such risk is not protected by an insurance insolvency guaranty fund in this state and that such risk retention group or such insurer may not be subject to all insurance laws and regulations of this state.

D. No purchasing group may purchase insurance providing for a deductible or self-insured retention unless the deductible or self-insured retention is the sole responsibility of each individual member of the purchasing group.

History: Laws 1988, ch. 125, 20; 1999, ch. 289, 40.



Section 59A-55-21 - Purchasing group taxation.

59A-55-21. Purchasing group taxation.

Premium taxes and taxes on premiums paid for coverage of risks resident or located in this state by a purchasing group or any members of the purchasing group shall be:

A. imposed at the same rate and subject to the same interest, fines and penalties as that applicable to premium taxes on premiums paid for similar coverage from a similar insurance source by other insureds; and

B. paid first by such insurance source, and if not by such source by the agent or broker for the purchasing group, and if not by such agent or broker then by the purchasing group, and if not by such purchasing group then by each of its members.

History: Laws 1988, ch. 125, 21.



Section 59A-55-22 - Administrative and procedural authority regarding risk retention groups and purchasing groups.

59A-55-22. Administrative and procedural authority regarding risk retention groups and purchasing groups.

The superintendent is authorized to make use of any of the powers established under the New Mexico Insurance Code to enforce the laws of New Mexico not specifically preempted by the Risk Retention Act of 1986 including the superintendent's administrative authority to investigate, issue subpoenas, conduct depositions and hearings, issue orders, impose penalties and seek injunctive relief. With regard to any investigation, administrative proceedings or litigation, the procedural laws of New Mexico shall apply. The injunctive authority of the superintendent, in regard to risk retention groups, is restricted by the requirement that any injunction be issued by a court of competent jurisdiction.

History: Laws 1988, ch. 125, 22.



Section 59A-55-23 - Penalties.

59A-55-23. Penalties.

A risk retention group that violates any provision of the Risk Retention and Purchasing Group Act shall be subject to fines and penalties applicable to licensed insurers generally, including revocation of its certificate of authority or the right to do business in New Mexico, or both.

History: Laws 1988, ch. 125, 23.



Section 59A-55-24 - Duty of insurance producers to obtain license.

59A-55-24. Duty of insurance producers to obtain license.

A. No person, firm, association or corporation shall act or aid in any manner in soliciting, negotiating or procuring liability insurance in New Mexico from a risk retention group unless such person, firm, association or corporation is licensed as an insurance producer pursuant to the provisions of the New Mexico Insurance Code.

B. No person, firm, association or corporation shall act or aid in any manner in soliciting, negotiating or procuring liability insurance:

(1) in New Mexico for a purchasing group from an authorized insurer or a risk retention group chartered in a state, unless such person, firm, association or corporation is licensed as an insurance producer pursuant to the provisions of the New Mexico Insurance Code;

(2) in New Mexico for any members of a purchasing group under a purchasing group's policy, unless such person, firm, association or corporation is licensed as an insurance producer pursuant to the provisions of the New Mexico Insurance Code; or

(3) from an insurer not authorized to do business in New Mexico on behalf of a purchasing group located in this state, unless such person, firm, association or corporation is licensed as a surplus lines agent or excess line broker pursuant to the provisions of the New Mexico Insurance Code.

C. Every person, firm, association or corporation licensed pursuant to the provisions of the New Mexico Insurance Code on business placed with risk retention groups or written through a purchasing group shall inform each prospective insured of the provisions of the notice required by Section 59A-55-10 NMSA 1978 in the case of a purchasing group.

History: Laws 1988, ch. 125, 24; 1999, ch. 272, 27; 1999, ch. 289, 41; 2016, ch. 89, 69.



Section 59A-55-25 - Binding effect of orders issued in United States district court.

59A-55-25. Binding effect of orders issued in United States district court.

An order issued by any district court of the United States enjoining a risk retention group from soliciting or selling insurance or operating in any state upon a finding that such a group is in hazardous financial or financially impaired condition shall be enforceable in the state courts of New Mexico.

History: Laws 1988, ch. 125, 25.



Section 59A-55-26 - Rules and regulations.

59A-55-26. Rules and regulations.

The superintendent may establish and from time to time amend such regulations relating to risk retention groups and purchasing groups as may be necessary or desirable to carry out the provisions of the Risk Retention and Purchasing Group Act.

History: Laws 1988, ch. 125, 26.






Article 56 - Health Insurance Alliances



Article 57 - Patient Protection

Section 59A-57-1 - Short title.

59A-57-1. Short title.

Chapter 59A, Article 57 NMSA 1978 may be cited as the "Patient Protection Act".

History: Laws 1998, ch. 107, 1; 2003, ch. 327, 1.



Section 59A-57-2 - Purpose of act.

59A-57-2. Purpose of act.

The purpose of the Patient Protection Act is to regulate aspects of health insurance by specifying patient and provider rights and confirming and clarifying the authority of the department to adopt regulations to provide protections to persons enrolled in managed health care plans. The insurance protections should ensure that managed health care plans treat patients fairly and arrange for the delivery of good quality services.

History: Laws 1998, ch. 107, 2.



Section 59A-57-3 - Definitions.

59A-57-3. Definitions.

As used in the Patient Protection Act:

A. "continuous quality improvement" means an ongoing and systematic effort to measure, evaluate and improve a managed health care plan's process in order to improve continually the quality of health care services provided to enrollees;

B. "covered person", "enrollee", "patient" or "consumer" means an individual who is entitled to receive health care benefits provided by a managed health care plan;

C. "department" means the office of superintendent of insurance;

D. "emergency care" means health care procedures, treatments or services delivered to a covered person after the sudden onset of what reasonably appears to be a medical condition that manifests itself by symptoms of sufficient severity, including severe pain, that the absence of immediate medical attention could be reasonably expected by a reasonable layperson to result in jeopardy to a person's health, serious impairment of bodily functions, serious dysfunction of a bodily organ or part or disfigurement to a person;

E. "health care facility" means an institution providing health care services, including a hospital or other licensed inpatient center; an ambulatory surgical or treatment center; a skilled nursing center; a residential treatment center; a home health agency; a diagnostic, laboratory or imaging center; and a rehabilitation or other therapeutic health setting;

F. "health care insurer" means a person that has a valid certificate of authority in good standing under the Insurance Code to act as an insurer, health maintenance organization, nonprofit health care plan or prepaid dental plan;

G. "health care professional" means a physician or other health care practitioner, including a pharmacist, who is licensed, certified or otherwise authorized by the state to provide health care services consistent with state law;

H. "health care provider" or "provider" means a person that is licensed or otherwise authorized by the state to furnish health care services and includes health care professionals and health care facilities;

I. "health care services" includes, to the extent offered by the plan, physical health or community-based mental health or developmental disability services, including services for developmental delay;

J. "managed health care plan" or "plan" means a health care insurer or a provider service network when offering a benefit that either requires a covered person to use, or creates incentives, including financial incentives, for a covered person to use, health care providers managed, owned, under contract with or employed by the health care insurer or provider service network. "Managed health care plan" or "plan" does not include a health care insurer or provider service network offering a traditional fee-for-service indemnity benefit or a benefit that covers only short-term travel, accident-only, limited benefit or specified disease policies;

K. "person" means an individual or other legal entity;

L. "point-of-service plan" or "open plan" means a managed health care plan that allows enrollees to use health care providers other than providers under direct contract with or employed by the plan, even if the plan provides incentives, including financial incentives, for covered persons to use the plan's designated participating providers;

M. "provider service network" means two or more health care providers affiliated for the purpose of providing health care services to covered persons on a capitated or similar prepaid flat-rate basis that hold a certificate of authority pursuant to the Provider Service Network Act;

N. "superintendent" means the superintendent of insurance; and

O. "utilization review" means a system for reviewing the appropriate and efficient allocation of health care services given or proposed to be given to a patient or group of patients.

History: Laws 1998, ch. 107, 3; 2017, ch. 130, 18.



Section 59A-57-4 - Patient rights; disclosures; rights to basic and comprehensive health care services; grievance procedure; utilization review program; continuous quality program.

59A-57-4. Patient rights; disclosures; rights to basic and comprehensive health care services; grievance procedure; utilization review program; continuous quality program.

A. Each covered person enrolled in a managed health care plan has the right to be treated fairly. A managed health care plan shall arrange for the delivery of good quality and appropriate health care services to enrollees as defined in the particular subscriber agreement. The department shall adopt regulations to implement the provisions of the Patient Protection Act and shall monitor and oversee a managed health care plan to ensure that each covered person enrolled in a plan is treated fairly and in accordance with the requirements of the Patient Protection Act. In adopting regulations to implement the provisions of Subparagraphs (a) and (b) of Paragraph (3) and Paragraphs (5) and (6) of Subsection B of this section regarding health care standards and specialists, utilization review programs and continuous quality improvement programs, the department shall cooperate with and seek advice from the department of health.

B. The regulations adopted by the department to protect patient rights shall provide at a minimum that:

(1) prior to or at the time of enrollment, a managed health care plan shall provide a summary of benefits and exclusions, premium information and a provider listing; within a reasonable time after enrollment and at subsequent periodic times as appropriate, a managed health care plan shall provide written material that contains, in a clear, conspicuous and readily understandable form, a full and fair disclosure of the plan's benefits, limitations, exclusions, conditions of eligibility, prior authorization requirements, enrollee financial responsibility for payments, grievance procedures, appeal rights and the patients' rights generally available to all covered persons;

(2) a managed health care plan shall provide health care services that are reasonably accessible and available in a timely manner to each covered person;

(3) in providing reasonably accessible health care services that are available in a timely manner, a managed health care plan shall ensure that:

(a) the plan offers sufficient numbers and types of qualified and adequately staffed health care providers at reasonable hours of service to provide health care services to the plan's enrollees;

(b) health care providers that are specialists may act as primary care providers for patients with chronic medical conditions, provided the specialists offer all basic health care services that are required of them by a managed health care plan;

(c) reasonable access is provided to out-of-network health care providers if medically necessary covered services are not reasonably available through participating health care providers or if necessary to provide continuity of care during brief transition periods;

(d) emergency care is immediately available without prior authorization requirements, and appropriate out-of-network emergency care is not subject to additional costs; and

(e) the plan, through provider selection, provider education, the provision of additional resources or other means, reasonably addresses the cultural and linguistic diversity of its enrollee population;

(4) a managed health care plan shall adopt and implement a prompt and fair grievance procedure for resolving patient complaints and addressing patient questions and concerns regarding any aspect of the plan, including the quality of and access to health care, the choice of health care provider or treatment and the adequacy of the plan's provider network. The grievance procedure shall notify patients of their right to obtain review by the plan, their right to obtain review by the superintendent, their right to expedited review of emergent utilization decisions and their rights under the Patient Protection Act;

(5) a managed health care plan shall adopt and implement a comprehensive utilization review program. The basis of a decision to deny care shall be disclosed to an affected enrollee. The decision to approve or deny care to an enrollee shall be made in a timely manner, and the final decision shall be made by a qualified health care professional. A plan's utilization review program shall ensure that enrollees have proper access to health care services, including referrals to necessary specialists. A decision made in a plan's utilization review program shall be subject to the plan's grievance procedure and appeal to the superintendent; and

(6) a managed health care plan shall adopt and implement a continuous quality improvement program that monitors the quality and appropriateness of the health care services provided by the plan.

History: Laws 1998, ch. 107, 4.



Section 59A-57-4.1 - External grievance appeals; appointment; compensation.

59A-57-4.1. External grievance appeals; appointment; compensation.

A. The superintendent may appoint one or more qualified individuals to review external grievance appeals.

B. The superintendent shall fix the reasonable compensation of each appointee based upon, but not limited to, compensation amounts suggested by national or state legal or medical professional societies, organizations or associations.

C. Upon completion of the external grievance appeal review, the superintendent shall prepare a detailed statement of compensation due each appointee and shall present the statement to the enrollee's health insurer.

D. The enrollee's health insurer shall pay the compensation directly to each appointee who participated in the external grievance appeal review.

E. The superintendent shall promulgate rules to implement this section.

History: Laws 2003, ch. 327, 2.



Section 59A-57-5 - Consumer assistance; consumer advisory boards; ombudsman office; reports to consumers; superintendent's orders to protect consumers.

59A-57-5. Consumer assistance; consumer advisory boards; ombudsman office; reports to consumers; superintendent's orders to protect consumers.

A. Each managed health care plan shall establish and adequately staff a consumer assistance office. The purpose of the consumer assistance office is to respond to consumer questions and concerns and assist patients in exercising their rights and protecting their interests as consumers of health care.

B. Each managed health care plan shall establish a consumer advisory board. The board shall meet at least quarterly and shall advise the plan about the plan's general operations from the perspective of the enrollee as a consumer of health care. The board shall also review the operations of and be advisory to the plan's consumer assistance office.

C. [Vetoed by governor March 10, 1998.]

D. The department shall prepare an annual report assessing the operations of managed health care plans subject to the department's oversight, including information about consumer complaints.

E. A person adversely affected may file a complaint with the superintendent regarding a violation of the Patient Protection Act. Prior to issuing any remedial order regarding violations of the Patient Protection Act or its regulations, the superintendent shall hold a hearing in accordance with the provisions of Chapter 59A, Article 4 NMSA 1978. The superintendent may issue any order he deems necessary or appropriate, including ordering the delivery of appropriate care, to protect consumers and enforce the provisions of the Patient Protection Act. The superintendent shall adopt special procedures to govern the submission of emergency appeals to him in health emergencies.

History: Laws 1998, ch. 107, 5.



Section 59A-57-6 - Fairness to health care providers; gag rules prohibited; grievance procedure for providers.

59A-57-6. Fairness to health care providers; gag rules prohibited; grievance procedure for providers.

A. No managed health care plan may:

(1) adopt a gag rule or practice that prohibits a health care provider from discussing a treatment option with an enrollee even if the plan does not approve of the option;

(2) include in any of its contracts with health care providers any provisions that offer an inducement, financial or otherwise, to provide less than medically necessary services to an enrollee; or

(3) require a health care provider to violate any recognized fiduciary duty of his profession or place his license in jeopardy.

B. A plan that proposes to terminate a health care provider from the managed health care plan shall explain in writing the rationale for its proposed termination and deliver reasonable advance written notice to the provider prior to the proposed effective date of the termination.

C. A managed health care plan shall adopt and implement a process pursuant to which providers may raise with the plan concerns that they may have regarding operation of the plan, including concerns regarding quality of and access to health care services, the choice of health care providers and the adequacy of the plan's provider network. The process shall include, at a minimum, the right of the provider to present the provider's concerns to a plan committee responsible for the substantive area addressed by the concern, and the assurance that the concern will be conveyed to the plan's governing body. In addition, a managed health care plan shall adopt and implement a fair hearing plan that permits a health care provider to dispute the existence of adequate cause to terminate the provider's participation with the plan to the extent that the relationship is terminated for cause and shall include in each provider contract a dispute resolution mechanism.

History: Laws 1998, ch. 107, 6.



Section 59A-57-7 - Point-of-service option plan.

59A-57-7. Point-of-service option plan.

A. Except as otherwise provided in this section, the department may require a plan that offers a point-of-service plan or open plan to include in any managed health care plan it offers an option for a point-of-service plan or open plan to the extent that the department determines that the open plan option is financially sound.

B. No health care insurer may be required to offer a point-of-service plan or open plan as an option under a medicaid-funded managed health care plan unless the human services department has established such a requirement as part of a procurement for managed health care under the medicaid program.

History: Laws 1998, ch. 107, 7.



Section 59A-57-8 - Administrative costs and benefit costs disclosures.

59A-57-8. Administrative costs and benefit costs disclosures.

The department shall adopt regulations to ensure that both the administrative costs and the direct costs of providing health care services of each managed health care plan are fully and fairly disclosed to consumers in a uniform manner that allows meaningful cost comparisons among plans.

History: Laws 1998, ch. 107, 8.



Section 59A-57-9 - Private remedies to enforce patient and provider insurance rights; enrollee as third-party beneficiary to enforce rights.

59A-57-9. Private remedies to enforce patient and provider insurance rights; enrollee as third-party beneficiary to enforce rights.

A. A person who suffers a loss as a result of a violation of a right protected pursuant to the provisions of the Patient Protection Act, its regulations or a managed health care plan may bring an action to recover actual damages or the sum of one hundred dollars ($100), whichever is greater.

B. A person likely to be damaged by a denial of a right protected pursuant to the provisions of the Patient Protection Act or its regulations may be granted an injunction under the principles of equity and on terms that the court considers reasonable. Proof of monetary damage or intent to violate a right is not required.

C. To protect and enforce an enrollee's rights in a managed health care plan, an individual enrollee participating in or eligible to participate in a managed health care plan shall be treated as a third-party beneficiary of the managed health care plan contract between the plan and the party with which the plan directly contracts. An individual enrollee may sue to enforce the rights provided in the contract that governs the managed health care plan; provided, however, that the plan and the party to the contract may amend the terms of, or terminate the provisions of, the contract without the enrollee's consent.

D. The relief provided pursuant to this section is in addition to other remedies available against the same conduct under the common law or other statutes of this state.

E. In any class action filed pursuant to this section, the court may award damages to the named plaintiffs as provided in this section and may award members of the class the actual damages suffered by each member of the class as a result of the unlawful practice.

F. Nothing in the Patient Protection Act is intended to make a plan vicariously liable for the actions of independent contractor health care providers.

History: Laws 1998, ch. 107, 9.



Section 59A-57-10 - Application of act to medicaid program.

59A-57-10. Application of act to medicaid program.

A. Except as otherwise provided in this section, the provisions of the Patient Protection Act apply to the medicaid program operation in the state. A managed health care plan offered through the medicaid program shall grant enrollees and providers the same rights and protections as are granted to enrollees and providers in any other managed health care plan subject to the provisions of the Patient Protection Act.

B. Nothing in the Patient Protection Act shall be construed to limit the authority of the human services department to administer the medicaid program, as required by law. Consistent with applicable state and federal law, the human services department shall have sole authority to determine, establish and enforce medicaid eligibility criteria, the scope, definitions and limitations of medicaid benefits and the minimum qualifications or standards for medicaid service providers.

C. Medicaid recipients and applicants retain their right to appeal decisions adversely affecting their medicaid benefits to the human services department, pursuant to the Public Assistance Appeals Act [27-3-1 NMSA 1978]. Notwithstanding other provisions of the Patient Protection Act, a medicaid recipient or applicant who files an appeal to the human services department pursuant to the Public Assistance Appeals Act may not file an appeal on the same issue to the superintendent pursuant to the Patient Protection Act, unless the human services department refuses to hear the appeal. The superintendent may refer to the human services department any appeal filed with the superintendent pursuant to the Patient Protection Act if the complainant is a medicaid beneficiary and the matter in dispute is subject to the provisions of the Public Assistance Appeals Act.

D. Any managed health care plan participating in the medicaid managed care program as of the effective date of the Patient Protection Act and that is in compliance with contractual and regulatory requirements applicable to that program shall be deemed to comply with any requirements established in accordance with that act until July 1, 1999; provided that, from the effective date of that act, any rights established under that act beyond those under requirements of the human services department shall apply to enrollees in medicaid managed health care plans.

History: Laws 1998, ch. 107, 10.



Section 59A-57-11 - Penalty.

59A-57-11. Penalty.

In addition to any other penalties provided by law, a civil administrative penalty of up to ten thousand dollars ($10,000) may be imposed for each violation of the Patient Protection Act. An administrative penalty shall be imposed by written order of the superintendent made after holding a hearing as provided for in Chapter 59A, Article 4 NMSA 1978.

History: Laws 1998, ch. 107, 11.






Article 58 - Service Contract Regulation

Section 59A-58-1 - Short title.

59A-58-1. Short title.

Chapter 59A, Article 58 NMSA 1978 may be cited as the "Service Contract Regulation Act".

History: Laws 2001, ch. 206, 1; 2017, ch. 125, 1.



Section 59A-58-2 - Definitions.

59A-58-2. Definitions.

As used in the Service Contract Regulation Act:

A. "administrator" means a person who is responsible for administering a service contract that is issued, sold or offered for sale by a provider or sold by a seller;

B. "consumer" means a person who purchases, other than for resale, property used primarily for personal, family or household purposes and not for business or research purposes;

C. "holder" means a resident of this state who:

(1) purchases a service contract; or

(2) is legally in possession of a service contract and is entitled to enforce the rights of the original purchaser of the service contract;

D. "incidental costs" means expenses specified in a warranty that are incurred by the warranty holder due to the failure of the product to perform as provided in the contract. Incidental costs may include, without limitation, insurance policy deductibles, rental vehicle charges, the difference between the actual value of a motor vehicle at the time of failure and the cost of a replacement vehicle, gross receipts taxes, registration fees, transaction fees and mechanical inspection fees. Incidental costs may be reimbursed in either a fixed amount specified in the warranty or by use of a formula itemizing specific incidental costs incurred by the warranty holder;

E. "maintenance agreement" means a contract for a limited period that provides only for scheduled maintenance;

F. "major manufacturing company" means a person who:

(1) manufactures or produces and sells products under its own name or label or is a wholly owned subsidiary or affiliate of the person who manufactures or produces products; and

(2) maintains, or its parent company maintains, a net worth or stockholders' equity of at least one hundred million dollars ($100,000,000);

G. "property" means all property, whether movable at the time of purchase or a fixture, that is used primarily for personal, family or household purposes;

H. "provider" means a person who is contractually obligated to a holder or to indemnify the holder for the costs of repairing, replacing or performing maintenance on property;

I. "reimbursement insurance policy" means a policy of insurance issued to a provider to either provide reimbursement to the provider under the terms of the insured service contracts issued or sold by the provider or, in the event of the provider's non-performance, to pay on behalf of the provider all covered contractual obligations incurred by the provider under the terms of the insured service contracts issued or sold by the provider;

J. "road hazard" means a hazard that is encountered while driving a motor vehicle and that may include potholes, rocks, wood debris, metal parts, glass, plastic, curbs or composite scraps;

K. "seller" means a person who sells service contracts that contractually obligate another party or parties;

L. "service contract" means a contract pursuant to which a provider, in exchange for separately stated consideration, is obligated for a specified period to a holder to repair, replace or perform maintenance on, or indemnify or reimburse the holder for the costs of repairing, replacing or performing maintenance on, property that is described in the service contract and that has an operational or structural failure as a result of a defect in materials, workmanship or normal wear and tear, including a contract that provides or includes one or more of the following:

(1) incidental payment of indemnity under limited circumstances, including towing, rental and emergency road service and food spoilage;

(2) the repair, replacement or maintenance of property for damages that result from power surges or accidental damage from handling;

(3) the repair or replacement of tires and wheels on a motor vehicle damaged as a result of coming into contact with road hazards;

(4) the removal of dents, dings or creases on a motor vehicle that can be repaired using the process of paintless dent removal without affecting the existing paint finish and without replacing vehicle body panels, sanding, bonding or painting;

(5) the repair of chips or cracks in motor vehicle windshields or the replacement of motor vehicle windshields as a result of damage caused by road hazards;

(6) the replacement of a motor vehicle key or key fob in the event the key or key fob becomes inoperable or is lost or stolen; and

(7) other services approved by the superintendent if not inconsistent with other provisions of the Service Contract Regulation Act; and

M. "warranty" means a warranty provided solely by a manufacturer, importer or seller of property for which the manufacturer, importer or seller did not receive separate consideration and that:

(1) is not negotiated or separated from the sale of the property;

(2) is incidental to the sale of the property; and

(3) guarantees to indemnify the consumer for defective parts, mechanical or electrical failure, labor or other remedial measures required to repair or replace the property and may provide specified incidental costs.

History: Laws 2001, ch. 206, 2; 2013, ch. 74, 37; 2017, ch. 125, 2.



Section 59A-58-3 - Exclusions from act.

59A-58-3. Exclusions from act.

The provisions of the Service Contract Regulation Act do not apply to:

A. a warranty;

B. a maintenance agreement;

C. a service contract provided by a public utility on its transmission device if the service contract is regulated by the public regulation commission;

D. a service contract sold or offered for sale to a person who is not a consumer; or

E. a service contract for property if the purchase price of the property is less than two hundred fifty dollars ($250) and the consideration for the service contract is less than twenty-five dollars ($25.00).

History: Laws 2001, ch. 206, 3.



Section 59A-58-4 - Prohibition of sale of service contract unless registered.

59A-58-4. Prohibition of sale of service contract unless registered.

A provider shall not issue, sell or offer for sale service contracts in this state unless the provider has been registered with the superintendent pursuant to the provisions of the Service Contract Regulation Act. However, an administrator or seller of a service contract is not required to be registered. The provisions of this section shall not apply to major manufacturing companies' service contracts.

History: Laws 2001, ch. 206, 4; 2017, ch. 125, 3.



Section 59A-58-5 - Registration requirements.

59A-58-5. Registration requirements.

A. A provider who wishes to issue, sell or offer for sale service contracts in this state must submit to the superintendent:

(1) a registration application on a form prescribed by the superintendent;

(2) proof that the provider has complied with the requirements for security pursuant to Section 59A-58-6 NMSA 1978;

(3) the name, address and telephone number of each administrator with whom the provider intends to contract, if any; and

(4) a fee of five hundred dollars ($500).

B. A provider's registration is valid for one year after the date the registration is filed. A provider may renew the provider's registration if, before the registration expires, the provider submits to the superintendent an application on a form prescribed by the superintendent and a fee of five hundred dollars ($500).

C. The provisions of this section shall not apply to major manufacturing companies' service contracts.

D. Service contract forms are not required to be filed with the superintendent.

History: Laws 2001, ch. 206, 5; 2017, ch. 125, 4.



Section 59A-58-6 - Security required for registration of provider.

59A-58-6. Security required for registration of provider.

A. To ensure the faithful performance of a provider's obligations to the provider's service contract holders, a provider shall comply with the requirements of one of the following:

(1) maintain a deposit with the superintendent as provided in this paragraph:

(a) a provider of a service contract shall deposit fifty thousand dollars ($50,000) unless the contract covers the following, in which case the provider shall deposit one hundred thousand dollars ($100,000): 1) a motor vehicle; and 2) mechanical, plumbing and electrical systems and appliances at a residential dwelling when the service contract was sold in conjunction with the sale of the residential dwelling;

(b) deposits required pursuant to Subparagraph (a) of this paragraph shall be: 1) a surety bond issued by a surety company authorized to do business in New Mexico on a form acceptable to the superintendent; 2) securities of the type eligible for deposit by an insurance company; or 3) a clean and irrevocable letter of credit issued by a financial institution acceptable to the superintendent; and

(c) additional deposits may be required of any provider when it is determined by the superintendent that an additional deposit is necessary for the protection of the public; or

(2) insure all service contracts under a reimbursement insurance policy issued by an insurer licensed, registered or otherwise authorized to do business in this state, and who either:

(a) at the time the policy is filed with the superintendent, and continuously thereafter: 1) maintains a surplus as to policyholders and paid-in capital of at least fifteen million dollars ($15,000,000); and 2) annually files copies of the insurer's financial statements, its national association of insurance commissioners annual statement and the actuarial certification required by and filed in the insurer's state of domicile; or

(b) at the time the policy is filed with the superintendent, and continuously thereafter: 1) maintains a surplus as to policyholders and paid-in capital of less than fifteen million dollars ($15,000,000) but at least equal to ten million dollars ($10,000,000); 2) demonstrates to the satisfaction of the superintendent that the company maintains a ratio of net written premiums, wherever written, to surplus as to policyholders and paid-in capital of not greater than three to one; and 3) annually files copies of the insurer's audited financial statements, its national association of insurance commissioners annual statement and the actuarial certification required by and filed in the insurer's state of domicile.

B. Except for the requirements specified in this section, no other financial security requirements shall be required by the superintendent.

C. The provisions of this section shall not apply to major manufacturing companies' service contracts.

History: Laws 2001, ch. 206, 6; 2007, ch. 282, 13; 2017, ch. 125, 5.



Section 59A-58-7 - Transactions exempt from premium tax.

59A-58-7. Transactions exempt from premium tax.

The premium tax imposed pursuant to Chapter 59A, Article 6 NMSA 1978 does not apply to any business transacted pursuant to the provisions of the Service Contract Regulation Act.

History: Laws 2001, ch. 206, 7.



Section 59A-58-8 - Transactions not subject to New Mexico Insurance Code; exceptions.

59A-58-8. Transactions not subject to New Mexico Insurance Code; exceptions.

A. Except as otherwise provided in the Service Contract Regulation Act, the marketing, issuance, sale, offering for sale, making, proposing to make and administration of service contracts are not subject to the provisions of the New Mexico Insurance Code [59A-1-1 NMSA 1978], except, when applicable, the provisions of Chapter 59A, Article 16 NMSA 1978.

B. A provider, person who sells service contracts, administrator or any other person is not required to obtain a certificate of authority or license from the superintendent to issue, sell, offer for sale or administer service contracts.

History: Laws 2001, ch. 206, 8.



Section 59A-58-9 - Right of holder to return service contract for refund.

59A-58-9. Right of holder to return service contract for refund.

A. A service contract is void and a provider shall refund to the holder the purchase price of the service contract if the holder has not made a claim under the service contract and the holder returns the service contract to the provider:

(1) within twenty days after the date the provider mails a copy of the service contract to the holder;

(2) within ten days after the purchaser receives a copy of the service contract if the provider furnishes the holder with the copy at the time the contract is purchased; or

(3) within a longer period specified in the service contract.

B. The right of a holder to return a service contract pursuant to this section applies only to the original purchaser of the service contract.

C. A service contract must include a provision that clearly states the right of a holder to return a service contract pursuant to this section.

D. The provider shall refund to the holder or credit to the account of the holder the purchase price of the service contract within sixty days after a service contract is returned pursuant to Subsection A of this section. If the provider fails to refund the purchase price or credit the account of the holder within that time, the provider shall pay the holder a penalty of ten percent of the purchase price for each thirty-day period or portion thereof that the refund and any accrued penalties remain unpaid.

History: Laws 2001, ch. 206, 9.



Section 59A-58-10 - Information required in service contract.

59A-58-10. Information required in service contract.

A. A service contract shall:

(1) be written in language that is understandable and printed in a typeface that is easy to read;

(2) include the amount, if applicable, of any deductible that the holder is required to pay;

(3) include the name, address and telephone number of the provider and, if applicable:

(a) the name, address and telephone number of the administrator;

(b) the name of the holder, if provided by the holder; and

(c) the name, address and telephone number of the seller; however, the names and addresses of the foregoing persons are not required to be preprinted on the service contract and may be added to the service contract at the time of the sale;

(4) include the purchase price of the service contract; however, the purchase price of the service contract is not required to be preprinted on the service contract and may be added to the service contract at the time of the sale;

(5) include a description of the property covered by the service contract;

(6) specify the duties of the provider and any limitations, exceptions or exclusions;

(7) if the service contract covers a motor vehicle, indicate whether replacement parts that are not made for or by the original manufacturer of the motor vehicle may be used to comply with the terms of the service contract;

(8) include, if applicable, any restrictions on transferring or renewing the service contract;

(9) include the terms, restrictions or conditions for canceling the service contract before it expires and the procedure for canceling the service contract. The conditions for canceling the service contract shall include the provisions of Section 59A-58-12 NMSA 1978;

(10) include the duties of the holder under the contract, including the duty to protect against damage to the property covered by the service contract or to comply with any instructions included in the owner's manual for the property;

(11) indicate whether the service contract authorizes the holder to recover consequential damages; and

(12) indicate whether any defect in the property covered by the service contract existing on the date the contract is purchased is not covered under the service contract.

B. A provider shall not allow, make or cause to be made a false or misleading statement in any of the provider's service contracts or intentionally omit a material statement that causes a service contract to be misleading. The superintendent may require the provider to amend any service contract that the superintendent determines is false or misleading.

History: Laws 2001, ch. 206, 10; 2017, ch. 125, 6.



Section 59A-58-11 - Receipt for and copy of service contract required.

59A-58-11. Receipt for and copy of service contract required.

A. A provider shall provide a receipt for, or other written evidence of, the purchase of a service contract.

B. The provider shall furnish a copy of the service contract to the holder within a reasonable time after the contract is purchased.

History: Laws 2001, ch. 206, 11.



Section 59A-58-12 - Cancellation of service contract.

59A-58-12. Cancellation of service contract.

A. No service contract that has been in effect for at least seventy days may be canceled by the provider before the expiration of the agreed term or one year after the effective date of the service contract, whichever occurs first, except on any of the following grounds:

(1) failure by the holder to pay an amount when due;

(2) conviction of the holder of a crime that results in an increase in the service required under the service contract;

(3) discovery of fraud or material misrepresentation by the holder in obtaining the service contract or in presenting a claim for service thereunder; or

(4) discovery of either of the following if it occurred after the effective date of the service contract and substantially and materially increased the service required under the service contract:

(a) an act or omission by the holder; or

(b) a violation by the holder of any condition of the service contract.

B. No cancellation of a service contract may become effective until at least fifteen days after the notice of cancellation is mailed to the holder.

History: Laws 2001, ch. 206, 12.



Section 59A-58-13 - Business name restrictions.

59A-58-13. Business name restrictions.

A. Except as otherwise provided in this section, a provider shall not include in the name of his business:

(1) the words "insurance", "casualty", "surety", "mutual" or any other word or term that implies that he is engaged in the business of transacting insurance or is a surety company; or

(2) a name that is deceptively similar to the name or description of an insurer or surety company or the name of another provider.

B. A provider may include the word "guaranty" or a similar word in the name of his business.

C. This section does not apply to a provider who, before January 1, 2002, includes in the name of his business a name that does not comply with the provisions of Subsection A of this section. Such a provider shall include in each service contract he issues, sells or offers for sale a statement that the service contract is not a contract of insurance.

History: Laws 2001, ch. 206, 13.



Section 59A-58-14 - Prohibition of requiring purchase of service contract as a condition of loan approval or purchase of property.

59A-58-14. Prohibition of requiring purchase of service contract as a condition of loan approval or purchase of property.

No person may require the purchase of a service contract as a condition for the approval of a loan or the purchasing of property.

History: Laws 2001, ch. 206, 14.



Section 59A-58-15 - Records requirements.

59A-58-15. Records requirements.

A. A provider shall maintain records of the transactions governed by the Service Contract Regulation Act. The records of a provider shall include:

(1) a copy of each type of service contract that the provider issues, sells or offers for sale;

(2) the name and address of each holder who possesses a service contract under which the provider has a duty to perform, to the extent that the provider knows the name and address of each holder;

(3) a list that includes each location where the provider issues, sells or offers for sale service contracts; and

(4) the date and a description of each claim made by a holder under a service contract.

B. Except as otherwise provided in this subsection, a provider shall retain all records relating to a service contract for at least one year after the contract has expired. A provider who intends to discontinue doing business in this state shall provide the superintendent with satisfactory proof that he has discharged his duties to the holders in this state and shall not destroy his records without the prior approval of the superintendent.

C. The records required to be maintained pursuant to this section may be stored on a computer disk or other storage device for a computer from which the records can be readily printed.

D. The provisions of this section shall not apply to major manufacturing companies' service contracts.

History: Laws 2001, ch. 206, 15.



Section 59A-58-16 - Examinations and inspection of books by superintendent.

59A-58-16. Examinations and inspection of books by superintendent.

A. The superintendent may conduct examinations to enforce the provisions of the Service Contract Regulation Act pursuant to Chapter 59A, Article 4 NMSA 1978 at such times as he deems necessary.

B. A provider shall, upon the request of the superintendent, make available to the superintendent for inspection any accounts, books and records concerning any service contract issued, sold or offered for sale by the provider that are reasonably necessary to enable the superintendent to determine whether the provider is in compliance with the provisions of the Service Contract Regulation Act.

C. The provisions of this section shall not apply to major manufacturing companies' service contracts.

History: Laws 2001, ch. 206, 16.



Section 59A-58-17 - Civil penalty for violation.

59A-58-17. Civil penalty for violation.

A person who violates any provision of the Service Contract Regulation Act or an order or rule of the superintendent issued or adopted pursuant thereto may be assessed a civil penalty by the superintendent of not more than five thousand dollars ($5,000) for each act or violation, not to exceed an aggregate amount of one hundred thousand dollars ($100,000) for violations of a similar nature. For the purposes of this section, violations shall be deemed to be of a similar nature if the violations consist of the same or similar conduct, regardless of the number of times the conduct occurred.

History: Laws 2001, ch. 206, 17.



Section 59A-58-18 - Rulemaking.

59A-58-18. Rulemaking.

The superintendent may adopt rules necessary to carry out the provisions of the Service Contract Regulation Act.

History: Laws 2001, ch. 206, 18.






Article 59 - Prescription Drug Uniform Information Card

Section 59A-59-1 - Short title.

59A-59-1. Short title.

This act [59A-59-1 to 59A-59-4 NMSA 1978] may be cited as the "Prescription Drug Uniform Information Card Act".

History: Laws 2003, ch. 373, 1.



Section 59A-59-2 - Intent of legislature.

59A-59-2. Intent of legislature.

It is the intent of the legislature to improve care for patients by enacting the Prescription Drug Uniform Information Card Act to minimize confusion, eliminate unnecessary paperwork, decrease administrative burdens and streamline dispensing of prescription products paid for by third party payors.

History: Laws 2003, ch. 373, 2.



Section 59A-59-3 - Prescription drug information card required.

59A-59-3. Prescription drug information card required.

A. A health benefit plan that provides coverage for prescription drugs and that issues, uses or requires a card for prescription claims submission and adjudication, and third-party administrators for self-insured plans and state-administered plans, or the plan's agents or contractors that issue such cards, shall issue for the plan's insureds, enrollees or participants a uniform prescription drug information card that conforms to the standards of the national council for prescription drug programs' current implementation guide for such cards.

B. The uniform prescription drug information card required in Subsection A of this section shall include all of the national council for prescription drug programs' standard information adopted by the current implementation guide or at a minimum contain the following labeled information:

(1) the card issuer name or logo on the front of the card;

(2) the cardholder's name and identification number, which shall be displayed on the front side of the card;

(3) complete information for electronic transaction claims routing, including:

(a) the international identification number labeled as RxBin;

(b) the processor control number labeled as RxPCN if required for proper routing of electronic claim transactions for prescription benefits; and

(c) the group number labeled as RxGrp if required for proper routing of electronic claim transactions for prescription benefits; and

(4) a telephone number that pharmacy providers may call for pharmacy benefit claims assistance.

C. All information required in Subsection B of this section shall be included in a clear, readable and understandable manner on the card issued by the plan, its administrators or its agents or contractors. The content and format of all information shall be in the current content and format required by the plan for electronic claims routing.

D. The uniform prescription drug information card required by this section shall be issued by a health benefit plan or by the plan's administrators, agents or contractors upon enrollment and reissued within a reasonable time upon any change in the information required under Subsection B or C of this section; provided, however, the plan, its administrators or its agents or contractors shall not be required to issue a new card more often than once in a calendar year; and further provided that nothing shall prevent the plan, its administrators or its agents or contractors from issuing stickers or other methodologies to the insureds, enrollees or participants to update the cards temporarily until the cards are reissued, or from reissuing updated new cards on a more frequent basis.

E. The uniform prescription drug information card required by the Prescription Drug Uniform Information Card Act may be used for any and all health insurance coverage. Nothing in this section requires any person issuing, using or requiring the card to issue, use or require a separate card for prescription coverage; provided that the card can accommodate the information necessary to process the claim as required in this section.

F. The superintendent of insurance shall adopt such rules as he deems necessary to implement and ensure full compliance with the provisions of the Prescription Drug Uniform Information Card Act. If rules are deemed necessary, they shall be prepared not later than six months after July 1, 2003.

G. As used in this section, "health benefit plan" means an accident and health insurance policy, plan or certificate; a nonprofit hospital or medical service corporation contract; a health maintenance organization subscriber contract; a plan provided by a multiple employer welfare arrangement; or a plan provided by another benefit arrangement to the extent permitted by the employee Retirement Income Security Act of 1974, as amended, or by any waiver of or other exception to that act provided under federal law or regulation. "Health benefit plan" does not include any of the following types of insurance:

(1) accident;

(2) credit;

(3) disability income;

(4) specified disease;

(5) dental or vision;

(6) coverage issued as a supplement to liability insurance;

(7) medical payments under automobile or homeowners;

(8) insurance under which benefits are payable with or without regard to fault and that is statutorily required to be contained in any liability policy or equivalent self-insurance; and

(9) hospital income or indemnity.

History: Laws 2003, ch. 373, 3.



Section 59A-59-4 - Applicability.

59A-59-4. Applicability.

A. All health benefit plans issued or renewed on or after July 1, 2003 shall comply with the Prescription Drug Uniform Information Card Act no later than two years after July 1, 2003. For purposes of that act, renewal of a health benefit policy, contract or plan is presumed to occur on each anniversary of the date on which coverage was first effective for the persons covered by the health benefit plan.

B. The Prescription Drug Uniform Information Card Act shall not apply to the medicaid fee-for-service prescription drug program.

History: Laws 2003, ch. 373, 4.






Article 60 - Portable Electronics Insurance

Section 59A-60-1 - Short title.

59A-60-1. Short title.

Sections 4 through 10 [59A-60-1 through 59A-60-7 NMSA 1978] of this act may be cited as the "Portable Electronics Insurance Act".

History: Laws 2013, ch. 140, 4.



Section 59A-60-2 - Definitions.

59A-60-2. Definitions.

As used in the Portable Electronics Insurance Act:

A. "customer" means a person who purchases portable electronics or services;

B. "enrolled customer" means a customer who elects coverage under a portable electronics insurance policy issued to a vendor of portable electronics;

C. "location" means any physical location in the state of New Mexico or any web site, call center site or similar location directed to residents of the state of New Mexico;

D. "portable electronics" means electronic devices that are portable in nature and their accessories;

E. "portable electronics insurance" means insurance providing coverage for the repair or replacement of portable electronics that may provide coverage for portable electronics against any one or more of the following causes of loss: loss, theft, inoperability due to mechanical failure, malfunction, damage or other similar causes of loss. "Portable electronics insurance" also includes any agreement whereby a person or any legal entity, in exchange for consideration paid, agrees to provide for the future repair, replacement or provision of portable electronics. "Portable electronics insurance" does not include:

(1) a service contract governed by the Service Contract Regulation Act [59A-58-1 through 59A-58-18 NMSA 1978];

(2) a policy of insurance covering a seller's or a manufacturer's obligations under a warranty; or

(3) a homeowner's, renter's, private passenger automobile, commercial multiperil or similar policy;

F. "portable electronics transaction" means:

(1) the sale or lease of portable electronics by a vendor to a customer; or

(2) the sale of a service related to the use of portable electronics by a vendor to a customer;

G. "superintendent" means the superintendent of insurance;

H. "supervising entity" means a business entity that is a licensed insurer or insurance producer that is appointed by an insurer to supervise the administration of a portable electronics insurance program; and

I. "vendor" means a person in the business of engaging in portable electronics transactions directly or indirectly.

History: Laws 2013, ch. 140, 5.



Section 59A-60-3 - Licensure of vendors.

59A-60-3. Licensure of vendors.

A. A vendor is required to hold a limited agent's license pursuant to Section 59A-12-18 NMSA 1978 to sell or offer coverage under a policy of portable electronics insurance.

B. A limited agent's license issued to a vendor shall authorize any employee or authorized representative of the vendor to sell or offer coverage under a policy of portable electronics insurance to a customer at each location at which the vendor engages in portable electronics transactions.

C. The supervising entity shall maintain a registry of vendor locations that are authorized to sell or solicit portable electronics insurance coverage in this state. Upon request by the superintendent and with reasonable notice to the supervising entity, the registry shall be open to inspection and examination by the superintendent during regular business hours of the supervising entity.

D. Notwithstanding any other provision of law, a limited agent's license issued to a vendor shall authorize the licensee and its employees or authorized representatives to engage in those activities that are permitted by the Portable Electronics Insurance Act.

History: Laws 2013, ch. 140, 6.



Section 59A-60-4 - Requirements for sale of portable electronics insurance.

59A-60-4. Requirements for sale of portable electronics insurance.

A. At every location where portable electronics insurance is offered to customers, brochures or other written materials shall be made available to a prospective customer that:

(1) disclose that portable electronics insurance may provide a duplication of coverage already provided by a customer's homeowner's insurance policy, renter's insurance policy or other source of coverage;

(2) state that the enrollment by the customer in a portable electronics insurance program is not required in order to purchase or lease portable electronics or services;

(3) summarize the material terms of the insurance coverage, including:

(a) the identity of the insurer;

(b) the identity of the supervising entity;

(c) the amount of any applicable deductible and how it is to be paid;

(d) benefits of the coverage; and

(e) key terms and conditions of coverage, including whether portable electronics may be repaired or replaced with similar make and model reconditioned or nonoriginal manufacturer parts or equipment;

(4) summarize the process for filing a claim, including a description of how to return portable electronics, and the maximum fee applicable in the event the customer fails to comply with any equipment return requirements; and

(5) state that an enrolled customer may cancel enrollment for coverage under a portable electronics insurance policy at any time and the person paying the premium shall receive a refund of any applicable unearned premium.

B. The written materials required by this section shall not be subject to filing or approval requirements with the superintendent.

C. Portable electronics insurance may be offered on a month-to-month or other periodic basis as a group or master commercial inland marine policy issued to a vendor for its enrolled customers.

D. Eligibility and underwriting standards for customers electing to enroll in coverage shall be established for each portable electronics insurance program.

History: Laws 2013, ch. 140, 7.



Section 59A-60-5 - Authority of vendors of portable electronics.

59A-60-5. Authority of vendors of portable electronics.

A. The employees and authorized representatives of vendors may sell or offer portable electronics insurance to customers and shall not be subject to licensure as insurance agents under any other provision of the Insurance Code, provided that:

(1) the vendor obtains a limited agent's license to authorize its employees or authorized representatives to sell or offer portable electronics insurance and complies with the provisions of the Portable Electronics Insurance Act;

(2) the insurer issuing the portable electronics insurance either directly supervises or appoints a supervising entity to supervise the administration of the program, including development of a training program for employees and authorized representatives of the vendors. The training:

(a) shall be delivered to employees and authorized representatives of vendors who are directly engaged in the activity of selling or offering portable electronics insurance;

(b) may be provided in electronic form, provided that the supervising entity implements a supplemental education program regarding the portable electronics insurance product that is conducted and overseen by licensed employees of the supervising entity; and

(c) shall provide to each employee and authorized representative of a vendor basic instruction about the portable electronics insurance offered to customers and the disclosures required by the Portable Electronics Insurance Act; and

(3) employees or authorized representatives of a vendor of portable electronics shall not advertise, represent or otherwise hold themselves out as nonlimited lines licensed insurance producers.

B. Notwithstanding any other provision of law, employees or authorized representatives of a vendor shall not be compensated based primarily on the number of customers enrolled for portable electronics insurance coverage but may receive compensation for activities under the limited agent's license that is incidental to their overall compensation.

C. The charges for portable electronics insurance coverage may be billed and collected by the vendor. Any charge to an enrolled customer for coverage that is not included in the cost associated with the purchase or lease of portable electronics or related services shall be separately itemized on the enrolled customer's bill. If the portable electronics insurance coverage is included with the purchase or lease of portable electronics or related services, the vendor shall clearly and conspicuously disclose to the enrolled customer that the portable electronics insurance coverage is included with the portable electronics or related services. Vendors billing and collecting such charges shall not be required to maintain such funds in a segregated account; provided that the vendor is authorized by the insurer to hold such funds in an alternative manner and remits such amounts to the supervising entity within sixty days of receipt. All funds received by a vendor from an enrolled customer for the sale of portable electronics insurance shall be considered funds held in trust by the vendor in a fiduciary capacity for the benefit of the insurer. Vendors may receive compensation for billing and collection services.

History: Laws 2013, ch. 140, 8.



Section 59A-60-6 - Penalties; suspension or revocation of license.

59A-60-6. Penalties; suspension or revocation of license.

A person who violates any provision of the Portable Electronics Insurance Act may, after notice and hearing, be subject to:

A. fines not to exceed one thousand dollars ($1,000) per violation and not to exceed a total of ten thousand dollars ($10,000); or

B. as the superintendent deems necessary:

(1) suspension of the privilege of transacting portable electronics insurance at specific locations where violations have occurred; or

(2) suspension or revocation of the ability of individual employees or authorized representatives of a vendor to act under the license.

History: Laws 2013, ch. 140, 9.



Section 59A-60-7 - Termination of portable electronics insurance.

59A-60-7. Termination of portable electronics insurance.

Notwithstanding any other provision of law:

A. an insurer may terminate or otherwise change the terms and conditions of a policy of portable electronics insurance only upon providing the policyholder and enrolled customers with at least thirty days' notice;

B. if the insurer changes the terms and conditions of a policy, the insurer shall provide the vendor with a revised policy or endorsement and each enrolled customer with a revised certificate, endorsement, updated brochure or other evidence indicating that a change in the terms and conditions has occurred and shall provide a summary of material changes;

C. notwithstanding the provisions of Subsection A of this section, an insurer may terminate an enrolled customer's enrollment under a portable electronics insurance policy upon fifteen days' notice for discovery of fraud or material misrepresentation in obtaining coverage or in the presentation of a claim thereunder;

D. notwithstanding the provisions of Subsection A of this section, an insurer may immediately terminate an enrolled customer's enrollment under a portable electronics insurance policy without prior notice:

(1) for nonpayment of premium;

(2) if the enrolled customer ceases to have an active service with the vendor; or

(3) if an enrolled customer exhausts the aggregate limit of liability, if any, under the terms of the portable electronics insurance policy and the insurer sends notice of termination to the enrolled customer within thirty calendar days after exhaustion of the limit. However, if notice is not timely sent, enrollment shall continue notwithstanding the aggregate limit of liability until the insurer sends notice of termination to the enrolled customer;

E. if a portable electronics insurance policy is terminated by a policyholder, the policyholder shall mail or deliver written notice to each enrolled customer advising the enrolled customer of the termination of the policy and the effective date of termination. The written notice shall be mailed or delivered to the enrolled customer at least thirty days prior to the termination;

F. if notice or correspondence with respect to a policy of portable electronics insurance is required pursuant to this section or is otherwise required by law, it shall be in writing and sent within the notice period, if any, specified within the statute or regulation requiring the notice or correspondence. Notwithstanding any other provision of law, notices and correspondence may be sent either by mail or by electronic means as set forth in this subsection. If the notice or correspondence is mailed, it shall be sent to the vendor at the vendor's mailing address specified for such purpose and to its affected enrolled customers' last known mailing addresses on file with the insurer. The insurer or vendor shall maintain proof of mailing in a form authorized or accepted by the United States postal service or other commercial mail delivery service. If the notice or correspondence is sent by electronic means, it shall be sent to the vendor at the vendor's electronic mail address specified for such purpose and to its affected enrolled customers' last known electronic mail addresses as provided by each enrolled customer to the insurer or vendor. For purposes of this subsection, an enrolled customer's provision of an electronic mail address to the insurer or vendor shall be deemed consent to receive notices and correspondence by electronic means. The insurer or vendor shall maintain proof that the notice or correspondence was sent; and

G. notice or correspondence required by this section or otherwise required by law may be sent on behalf of an insurer or vendor by the supervising entity.

History: Laws 2013, ch. 140, 10.






Article 61 - Pharmacy Benefits Manager Regulation

Section 59A-61-1 - Short title.

59A-61-1. Short title.

Chapter 59A, Article 61 NMSA 1978 may be cited as the "Pharmacy Benefits Manager Regulation Act".

History: Laws 2014, ch. 14, 1; 2017, ch. 16, 1.



Section 59A-61-2 - Definitions.

59A-61-2. Definitions.

As used in the Pharmacy Benefits Manager Regulation Act:

A. "covered entity" means a nonprofit hospital or medical service corporation, health insurer, health benefit plan or health maintenance organization; a health program administered by the state as a provider of health coverage; any type of group health care coverage, including any form of self-insurance offered, issued or renewed pursuant to the Health Care Purchasing Act [Chapter 13, Article 7 NMSA 1978]; or an employer, labor union or other group of persons organized in the state that provides health coverage to covered individuals who are employed or reside in the state. "Covered entity" does not include a self-funded plan that is exempt from state regulation pursuant to the federal Employee Retirement Income Security Act of 1974; a plan issued for coverage for federal employees; or a health plan that provides coverage only for accidental injury, specified disease, hospital indemnity, medicare supplement, disability income, long-term care or other limited benefit health insurance policies and contracts;

B. "covered individual" means a member, participant, enrollee, contract holder, policy holder or beneficiary of a covered entity who is provided health coverage by the covered entity and includes a dependent or other person provided health coverage through a policy, contract or plan for a covered individual;

C. "medicare advantage plan" or "MA-PD" means a prescription drug program authorized pursuant to Part C of Title 18 of the federal Medicare Prescription Drug, Improvement, and Modernization Act of 2003 that provides qualified prescription drug coverage;

D. "pharmacist" means an individual licensed as a pharmacist by the board of pharmacy;

E. "pharmacy" means a licensed place of business where drugs are compounded or dispensed and pharmacist services are provided;

F. "pharmacy benefits management" means the service provided to a health benefit plan or health insurer, directly or through another person, including the procurement of prescription drugs to be dispensed to patients, or the administration or management of prescription drug benefits, including:

(1) mail service pharmacies; and

(2) claims processing, retail network management or payment of claims to pharmacies for dispensing dangerous drugs, as those drugs are defined in the New Mexico Drug, Device and Cosmetic Act [Chapter 26, Article 1 NMSA 1978];

G. "pharmacy benefits manager" means a person or a wholly or partially owned or controlled subsidiary of a person that provides claims administration, benefit design and management, pharmacy network management, negotiation and administration of product discounts, rebates and other benefits accruing to the pharmacy benefits manager or other prescription drug or device services to third parties, but "pharmacy benefits manager" does not include licensed health care facilities, pharmacies, licensed health care professionals, health insurers, unions, health maintenance organizations, medicare advantage plans or prescription drug plans when providing formulary services to their own patients, employees, members or beneficiaries;

H. "prescription drug plan" or "PDP" means prescription drug coverage that is offered pursuant to a policy, contract or plan that has been approved as specified in 42 CFR Part 423 and that is offered by a prescription drug plan sponsor that has a contract with the federal centers for medicare and medicaid services of the United States department of health and human services; and

I. "superintendent" means the superintendent of insurance.

History: Laws 2014, ch. 14, 2.



Section 59A-61-3 - License.

59A-61-3. License.

A. A person shall not operate as a pharmacy benefits manager unless licensed by the superintendent in accordance with the Pharmacy Benefits Manager Regulation Act and applicable federal and state laws.

B. An application for licensure as a pharmacy benefits manager shall require only the following information:

(1) the identity of the pharmacy benefits manager;

(2) the name and business address of the contact person for the pharmacy benefits manager; and

(3) where applicable, the federal employer identification number for the pharmacy benefits manager.

C. The superintendent shall enforce the provisions of the Pharmacy Benefits Manager Regulation Act and may suspend or revoke a license issued to a pharmacy benefits manager or deny an application for a license or renewal of a license if:

(1) the pharmacy benefits manager is operating materially in contravention of its application;

(2) the pharmacy benefits manager has failed to continuously meet or substantially comply with the requirements for issuance of a license;

(3) the pharmacy benefits manager has failed to substantially comply with applicable state or federal laws or rules; or

(4) the pharmacy benefits manager has transacted insurance in the state without authorization or has transacted insurance for a product that is not issued by an authorized insurer.

D. If the license of a pharmacy benefits manager is revoked, the manager shall proceed, immediately following the effective date of the order of revocation, to wind up its affairs and conduct no further business except as may be essential to the orderly conclusion of its affairs. The superintendent may permit further operation of the pharmacy benefits manager if the superintendent finds it to be in the best interest of patients to obtain pharmacist services.

E. A person whose pharmacy benefits manager license has been denied, suspended or revoked may seek review of the denial, suspension or revocation pursuant to the provisions of Chapter 59A, Article 4 NMSA 1978.

History: Laws 2014, ch. 14, 3.



Section 59A-61-4 - Maximum allowable cost pricing requirements.

59A-61-4. Maximum allowable cost pricing requirements.

A. A pharmacy benefits manager using maximum allowable cost pricing shall:

(1) to place a drug on a maximum allowable cost list, ensure that the drug:

(a) is listed as "A" or "B" rated in the most recent version of the United States food and drug administration's approved drug products with therapeutic equivalence evaluations, also known as the "orange book";

(b) has an "NR" or "NA" rating or a similar rating by a nationally recognized reference; and

(c) is generally available for purchase by pharmacies in the state from national or regional wholesalers and is not obsolete;

(2) provide to a network pharmacy provider, at the time a contract is entered into or renewed with the network pharmacy provider, the sources used to determine the maximum allowable cost pricing for the maximum allowable cost list specific to that provider;

(3) review and update maximum allowable cost price information at least once every seven business days to reflect any modification of maximum allowable cost pricing;

(4) establish a process for eliminating products from the maximum allowable cost list or modifying maximum allowable cost prices in a timely manner to remain consistent with pricing changes and product availability in the marketplace;

(5) provide a procedure under which a network pharmacy provider may challenge a listed maximum allowable cost price for a drug and respond to a challenge not later than the fifteenth day after the date the challenge is made. If the challenge is successful, a pharmacy benefits manager using maximum allowable cost pricing shall make an adjustment in the drug price effective one day after the challenge is resolved, and make the adjustment applicable to all similarly situated network pharmacy providers, as determined by the managed care organization or pharmacy benefits manager, as appropriate. If the challenge is denied, the pharmacy benefits manager using maximum allowable cost pricing shall provide the reason for the denial; and

(6) provide a process for each of its network pharmacy providers to readily access the maximum allowable cost list specific to that provider.

B. A maximum allowable cost list specific to a provider and maintained by a managed care organization or pharmacy benefits manager is confidential.

C. As used in this section, "maximum allowable cost" means the maximum amount that a pharmacy benefits manager will reimburse a pharmacy for the cost of a generic drug.

History: Laws 2014, ch. 14, 4.



Section 59A-61-5 - Pharmacy benefits manager contracts.

59A-61-5. Pharmacy benefits manager contracts.

A. A pharmacy benefits manager shall not require that a pharmacy participate in one contract in order to participate in another contract.

B. Each pharmacy benefits manager shall provide to the pharmacies, at least thirty days prior to its execution, a contract written in plain English.

C. A contract between a pharmacy benefits manager and a pharmacy shall provide specific time limits for the pharmacy benefits manager to pay the pharmacy for services rendered.

History: Laws 2014, ch. 14, 5.



Section 59A-61-6 - Audit; pharmacy benefits manager.

59A-61-6. Audit; pharmacy benefits manager.

A pharmacy benefits manager, whether licensed pursuant to the Pharmacy Benefits Manager Regulation Act or exempt from licensure pursuant to that act, shall be subject to Section 61-11-18.2 NMSA 1978.

History: Laws 2014, ch. 14, 6.



Section 59A-61-7 - Pharmacy benefits managers; prohibited pharmacy fees.

59A-61-7. Pharmacy benefits managers; prohibited pharmacy fees.

A pharmacy benefits manager shall not charge a pharmacist or pharmacy a fee related to the adjudication of a claim, including:

A. the receipt and processing of a pharmacy claim;

B. the development or management of a claim processing or adjudication network; or

C. participation in a claim processing or claim adjudication network.

History: Laws 2017, ch. 16, 2.









Chapter 60 - Business Licenses

Article 1 - Horse Racing



Article 1A - Horse Racing Act

Section 60-1A-1 - Short title. (Repealed effective July 1, 2018.)

60-1A-1. Short title. (Repealed effective July 1, 2018.)

Chapter 60, Article 1A NMSA 1978 may be cited as the "Horse Racing Act".

History: Laws 2007, ch. 39, 1.



Section 60-1A-2 - Definitions. (Repealed effective July 1, 2018.)

60-1A-2. Definitions. (Repealed effective July 1, 2018.)

As used in the Horse Racing Act:

A. "board" means the gaming control board;

B. "breakage" means the odd cents by which the amount payable on each dollar wagered exceeds a multiple of ten;

C. "commission" means the state racing commission;

D. "exotic wagering" means all wagering other than on win, place or show, through pari-mutuel wagering;

E. "export" means to send a live audiovisual broadcast of a horse race in the process of being run at a horse racetrack from the originating horse racetrack to another location;

F. "guest state" means a jurisdiction, other than the jurisdiction in which a horse race is run, in which a horse racetrack, off-track wagering facility or other facility that is a member of and subject to an interstate common pool is located;

G. "guest track" means a horse racetrack, off-track wagering facility or other licensed facility in a location other than the state in which a horse race is run that is a member of and subject to an interstate common pool;

H. "handle" means the total of all pari-mutuel wagering sales, excluding refunds and cancellations;

I. "horse race" means a competition among racehorses on a predetermined course in which the horse completing the course in the least amount of time generally wins;

J. "host state" means the jurisdiction within which a sending track is located, also known as a "sending state";

K. "host track" means the horse racetrack from which a horse race subject to an interstate common pool is transmitted to members of that interstate common pool, also known as a "sending track";

L. "import" means to receive a live audiovisual broadcast of a horse race;

M. "interstate common pool" means a pari-mutuel pool that combines comparable pari-mutuel pools from one or more locations that accept wagers on a horse race run at a sending track for purposes of establishing payoff prices at the pool members' locations, including pools in which pool members from more than one state simultaneously combine pari-mutuel pools to form an interstate common pool;

N. "jockey club" means an organization that administers thoroughbred registration records and registers thoroughbreds;

O. "licensed premises" means land, together with all buildings, other improvements and personal property located on the land, that is under the direct control of a racetrack licensee, including the restricted areas, grandstand and public parking areas;

P. "licensee" means a person licensed by the commission and includes a holder of an occupational, secondary or racetrack license;

Q. "occupational license" means a license issued by the commission to a vendor or to a person having access to a restricted area on the licensed premises, including a horse owner, trainer, jockey, agent, apprentice, groom, exercise person, veterinarian, valet, farrier, starter, clocker, racing secretary, pari-mutuel clerk and other personnel designated by the commission whose work, in whole or in part, is conducted around racehorses or pari-mutuel betting windows;

R. "pari-mutuel wagering" means a system of wagering in which bets on a live or simulcast horse race are pooled and held by the racetrack licensee for distribution of the total amount, less the deductions authorized by law, to holders of winning tickets; "pari-mutuel wagering" does not include bookmaking or pool selling;

S. "pari-mutuel wagering pool" means the money wagered on a specific horse race through pari-mutuel wagering;

T. "practical breeder" means a person who has practical experience in breeding horses, although the person may not be actively involved in breeding horses;

U. "primary residence" means the domicile where a person resides for most of the year, and, if the person is temporarily out of state, the address where a person will return when the person returns to New Mexico or the address that a person uses for purposes of a driver's license, passport or voting;

V. "quarter horse" means a racehorse that is registered with the American quarter horse association or any successor association;

W. "race meet" means a period of time within dates specified by the commission in which a racetrack licensee is authorized to conduct live racing on the racing grounds;

X. "racehorse" means a quarter horse or thoroughbred that is bred and trained to compete in horse races;

Y. "racetrack license" means a license to conduct horse races issued by the commission;

Z. "racetrack licensee" means a person who has been issued a racetrack license;

AA. "racing grounds" means the area of the restricted area of licensed premises used for the purpose of conducting horse races and all activities ancillary to the conduct of horse races, including the track, stable area, jockey's quarters and horse training areas;

BB. "retainage" means money that is retained from wagers on win, place and show and on exotic wagers by a racetrack licensee pursuant to the Horse Racing Act;

CC. "restricted areas" means the stable area, the area behind the pari-mutuel betting windows and anywhere on the racing grounds;

DD. "secondary licensee" means all officers, directors, shareholders, lenders or holders of evidence of indebtedness of a corporation or legal entity owning a horse racetrack, and all persons holding a direct or indirect interest of any nature whatsoever in the horse racetrack, including interests or positions that deal with the funds of the racetrack or that are administrative, policymaking or supervisory;

EE. "simulcast" means a transmission of a live audiovisual broadcast of a horse race being run at a horse racetrack other than the horse racetrack or other licensed facility at which the broadcast is being received for viewing pursuant to a simulcasting contract;

FF. "stakes race" means a horse race in which nominations or entry or starting fees contribute to the purse; an overnight race is not a stakes race;

GG. "steward" means an employee of the commission who supervises horse races and oversees a race meet while in progress, including holding hearings regarding licensees and enforcing the rules of the commission and the horse racetrack;

HH. "takeout" means amounts authorized by statute to be deducted from the pari-mutuel wagers;

II. "thoroughbred" means a racehorse that is registered with the jockey club;

JJ. "track" means the surfaced oval area on which horse races are conducted; and

KK. "vendor" means a person who provides goods or services to or in the racing grounds or restricted area of the licensed premises of a horse racetrack.

History: Laws 2007, ch. 39, 2.



Section 60-1A-3 - Commission created; appointment of members; terms of office. (Repealed effective July 1, 2018.)

60-1A-3. Commission created; appointment of members; terms of office. (Repealed effective July 1, 2018.)

A. The "state racing commission" is created and is administratively attached to the tourism department.

B. The commission shall consist of five members, no more than three of whom shall be members of the same political party. The commission members shall be appointed by the governor and be confirmed by the senate. All members of the commission shall hold at-large positions on the commission.

C. At least three of the members of the commission shall be practical breeders of racehorses within New Mexico.

D. A commission member shall have primary residence in New Mexico and shall be of high character and reputation so that public confidence in the administration of horse racing is maintained.

E. The term of each member of the commission shall be six years from the date of the member's appointment. The member shall serve until a successor is appointed. In the case of a vacancy in the membership of the commission, the governor shall fill the vacancy by appointment for the unexpired term.

F. A person shall not be eligible for appointment as a member of the commission who is an officer, official or director in a corporation conducting horse racing within the state.

G. Members of the commission shall receive no salary, but each member of the commission shall receive per diem and mileage pursuant to the Per Diem and Mileage Act [10-8-1 NMSA 1978].

H. The commission may appoint an executive director and establish the executive director's duties and compensation.

History: Laws 2007, ch. 39, 3.



Section 60-1A-4 - Commission; powers; duties. (Repealed effective July 1, 2018.)

60-1A-4. Commission; powers; duties. (Repealed effective July 1, 2018.)

A. The commission may:

(1) grant, deny, suspend or revoke occupational licenses, secondary licenses and racetrack licenses, establish the terms for each classification of a racetrack license and set fees for submitting an application for a license;

(2) exclude or compel the exclusion of a person from all horse racetracks who the commission deems detrimental to the best interests of horse racing or who willfully violates the Horse Racing Act, a rule or order of the commission or a law of the United States or New Mexico;

(3) compel the production of documents, books and tangible items, including documents showing the receipts and disbursements of a racetrack licensee;

(4) investigate the operations of a licensee and place a designated representative on the licensed premises of a racetrack licensee for the purpose of observing compliance with the Horse Racing Act and rules or orders of the commission;

(5) employ staff as required to administer the Horse Racing Act and employ staff with basic law enforcement training to be stationed at racetracks to maintain peace and order, enforce the law, conduct investigations and enforce the Horse Racing Act or rules or orders of the commission; provided that staff employed with law enforcement training may not carry firearms or other deadly weapons while on duty for the commission;

(6) summon witnesses;

(7) administer oaths for the effective discharge of the commission's authority; and

(8) appoint a hearing officer to conduct hearings required by the Horse Racing Act or a rule adopted pursuant to that act.

B. The commission shall:

(1) make rules to hold, conduct and operate all race meets and horse races held in the state and to identify and assign racing dates;

(2) require the following information for each applicant on an application for a license:

(a) the full name, address and contact information of the applicant, and if the applicant is a corporation, the name of the state of incorporation and the names, addresses and contact information of officers, members of the board of directors and managers of the corporation;

(b) the exact location at which the applicant desires to conduct a horse race or race meet;

(c) whether the horse racetrack is owned or leased, and, if leased, the name and residence of the fee owner of the land or, if the owner is a corporation, the names of the directors and stockholders;

(d) a statement of the assets and liabilities of the person or corporation making the application;

(e) the kind of racing to be conducted;

(f) the beginning and ending dates desired for the race meet and the days during that time period when horse races are to be scheduled; and

(g) other information determined by the commission to be necessary to assess the potential for success of the applicant;

(3) require a statement under oath by the applicant that the information on the application is true;

(4) supervise and oversee the making of pari-mutuel pools and the distribution from those pools;

(5) make on-site inspections of horse racetracks in New Mexico at reasonable intervals;

(6) approve all improvements proposed to be completed on the licensed premises of a horse racetrack, including extensions, additions or improvements of buildings, stables or tracks;

(7) monitor and oversee the pari-mutuel machines and equipment at all horse races or race meets held in the state;

(8) approve contracts for simulcasting, pari-mutuel wagering and capital improvements funded pursuant to Section 60-1A-20 NMSA 1978 entered into by horse racetracks;

(9) regulate the size of the purses to be offered at horse races run in the state;

(10) require background investigations of employees of a racetrack licensee as set forth in the rules of the commission; and

(11) provide an annual report to the governor regarding the commission's administration of horse racing in the state.

History: Laws 2007, ch. 39, 4.



Section 60-1A-5 - Commission rules; all licenses; suspension, revocation or denial of licenses; penalties. (Repealed effective July 1, 2018.)

60-1A-5. Commission rules; all licenses; suspension, revocation or denial of licenses; penalties. (Repealed effective July 1, 2018.)

A. The commission shall adopt rules to implement the Horse Racing Act and to ensure that horse racing in New Mexico is conducted with fairness and that the participants and patrons are protected against illegal practices.

B. Every license issued by the commission shall require the licensee to comply with the rules adopted by the commission. A racetrack licensee shall post printed copies of the rules in conspicuous places on the racing grounds and shall maintain them during the period when live horse races are being conducted.

C. The commission may suspend, revoke or deny renewal of a license of a person who violates the provisions of the Horse Racing Act or rules adopted pursuant to that act. The commission shall provide a licensee facing suspension, revocation or denial of renewal of a license reasonable notice and an opportunity for a hearing. The suspension, revocation or denial of renewal of a license shall not relieve the licensee from prosecution for the violations or from the payment of fines and penalties assessed the licensee by the commission.

D. The commission may impose civil penalty fines upon a licensee for a violation of the provisions of the Horse Racing Act or rules adopted by the commission. The fines shall not exceed one hundred thousand dollars ($100,000) or one hundred percent of a purse related to the violation, whichever is greater, for each violation.

E. Fines shall be paid into the current school fund.

F. When a penalty is imposed pursuant to this section for administering a performance-altering substance as provided in Subsection A of Section 60-1A-28 NMSA 1978, the commission shall direct its executive director to report the violation to the district attorney for the county in which the violation occurred and to the horse racing licensing authority in any other jurisdiction in which the licensee being penalized is also licensed.

History: Laws 2007, ch. 39, 5; 2013, ch. 103, 1.



Section 60-1A-6 - Classification of racetrack licenses. (Repealed effective July 1, 2018.)

60-1A-6. Classification of racetrack licenses. (Repealed effective July 1, 2018.)

A. A license to conduct a race meet in New Mexico shall be classified as either a class A or class B license, determined by the commission as follows:

(1) a class A racetrack license shall be issued to a racetrack licensee who received from all race meets in the preceding calendar year a gross amount wagered through the pari-mutuel system of ten million dollars ($10,000,000) or more; and

(2) a class B racetrack license shall be issued to a racetrack licensee who received from all race meets in the preceding calendar year a gross amount wagered through the pari-mutuel system of less than ten million dollars ($10,000,000).

B. A new racetrack license to conduct a race meet in New Mexico shall be given a classification by the commission based on an estimate of the anticipated gross amounts projected to be received by the new racetrack licensee from all pari-mutuel wagering in the racetrack licensee's first full calendar year of racing. After the racetrack licensee's first full calendar year of racing, the commission shall review the classification and change it if necessary.

C. Each class of license is subject to all provisions of the Horse Racing Act, except as otherwise provided in that act. The commission shall adopt and promulgate rules necessary to provide for license classification.

History: Laws 2007, ch. 39, 6.



Section 60-1A-7 - All license applications; background investigations; rules. (Repealed effective July 1, 2018.)

60-1A-7. All license applications; background investigations; rules. (Repealed effective July 1, 2018.)

A. A person applying for a license pursuant to the Horse Racing Act shall submit to a background investigation to be conducted by the board. The commission and the board shall adopt rules to coordinate the manner in which the background investigations are conducted. The rules shall at minimum require that:

(1) an applicant for a license or license renewal shall submit two fingerprint cards to the commission, with one card to be submitted to the board for a statewide check and the other card to be submitted to the federal bureau of investigation for a nationwide check;

(2) arrest record information from a law enforcement agency or the federal bureau of investigation and information obtained as a result of the background investigation conducted by the board is privileged and shall not be disclosed to persons not directly involved in the decision affecting the specific applicant;

(3) an applicant shall provide all of the information required by the commission; and

(4) the cost of the background investigation shall be paid by the applicant.

B. An applicant for a license who is denied the license by the commission shall have an opportunity to inspect and challenge the validity of the record on which the denial of the license was based.

History: Laws 2007, ch. 39, 7.



Section 60-1A-8 - Racetrack licenses; applications; specific requirements. (Repealed effective July 1, 2018.)

60-1A-8. Racetrack licenses; applications; specific requirements. (Repealed effective July 1, 2018.)

A. It is a violation of the Horse Racing Act for a person to hold a public horse race or a race meet for profit or gain in any manner unless the person has been issued a racetrack license by the commission and has been authorized by the commission to hold the horse race or race meet on specific dates.

B. An application for a racetrack license shall be submitted in writing on forms designated by the commission. An applicant shall affirm that information contained in the application is true and accurate. The application shall be signed by the applicant or the applicant's agent, and the signature shall be notarized.

C. A racetrack license shall be valid for a period not to exceed one year. The commission may renew a racetrack license upon expiration of the term of the license.

D. Renewal applications for racetrack licenses shall be filed no later than June 1 of each year. The race dates for the upcoming year shall be set by the commission after the commission receives all renewal applications.

E. An application shall specify the dates and days of the week of the race meet that the applicant is requesting the commission to approve.

F. An application shall be filed not less than sixty days prior to the first day the proposed horse race or race meet is to be held.

G. The fee for a new racetrack license issued pursuant to this section shall not exceed five thousand dollars ($5,000).

H. The commission may schedule a date for a hearing on the application for a new racetrack license to determine the eligibility of the applicant pursuant to the Horse Racing Act or as needed for determining the eligibility for the renewal of a racetrack license. The applicant shall be notified of the hearing at least five days prior to the date of the hearing. The applicant has the right to present testimony in support of the application. Notice shall be mailed to the address of the applicant appearing upon the application for the racetrack license. Notice of the hearing date, time and location shall be postmarked by United States mail five days prior to the date of the hearing. Deposit of the hearing notice in United States mail constitutes notice.

I. If, after a hearing on the application, the commission finds the applicant ineligible pursuant to the provisions of the Horse Racing Act or rules adopted by the board, the racetrack license shall be denied.

J. If there is more than one application for a racetrack license pending at the same time, the commission shall determine the racing days that will be allotted to each successful applicant. Upon renewal, the commission shall determine the racing days that will be allotted to each applicant upon terms and conditions established by the commission.

K. A person shall not have a direct, indirect or beneficial interest of any nature, whether or not financial, administrative, policymaking or supervisory, in more than two horse racetracks in New Mexico. For purposes of this subsection, a person shall not be considered to have a direct, indirect or beneficial interest in a horse racetrack if the person owns or holds less than ten percent of the total authorized, issued and outstanding shares of a corporation that is licensed to conduct a race meet in New Mexico, unless the person has some other direct, indirect or beneficial interest of any nature, whether or not financial, administrative, policymaking or supervisory, in more than two licensed horse racetracks.

L. To determine interest held in a racetrack, to the extent that the interest is based on stock ownership:

(1) stock owned, directly or indirectly, by or for a corporation, partnership, estate or trust shall be considered as being owned proportionately by its shareholders, partners or beneficiaries;

(2) an individual shall be considered as owning the stock, directly or indirectly, if it is held by an immediate family member. For purposes of this paragraph, an "immediate family member" includes only the individual's siblings, spouse or children; and

(3) stock constructively owned by a person by reason of the application of Paragraph (1) of this subsection shall be considered to be actually owned by the person; and stock shall be constructively owned by an individual by reason of the application of Paragraph (2) of this subsection if the purpose of the constructive ownership is to make a person other than the individual applicant appear as the owner of the stock.

M. A corporation holding a racetrack license shall not issue to a person shares of its stock amounting to ten percent or more of the total authorized, issued and outstanding shares, and a corporation holding a racetrack license shall not issue shares of its stock that would, when combined with that stock transferee's existing shares owned, total more than ten percent of the total authorized, issued and outstanding shares of the corporation, unless:

(1) the corporation gives written notice to the commission at least sixty days before the contemplated stock transfer that the person to whom the stock is being transferred will become an owner of ten percent or more of the total authorized, issued and outstanding shares of the corporation; and

(2) the corporation receives written approval from the commission of the proposed transfer.

N. A determination made by the commission of a matter pursuant to this section shall be final and not subject to appeal.

History: Laws 2007, ch. 39, 8.



Section 60-1A-9 - Secondary licenses; applications; specific requirements. (Repealed effective July 1, 2018.)

60-1A-9. Secondary licenses; applications; specific requirements. (Repealed effective July 1, 2018.)

A. A person who is actively and directly engaged in the administration of a horse racetrack, whether in a financial, administrative, policymaking or supervisory capacity, shall hold a secondary license issued by the commission.

B. An application for a secondary license shall be submitted in writing on forms designated by the commission. An applicant shall affirm that information contained in the application is true and accurate. The application shall be signed by the applicant or the applicant's agent, and the signature shall be notarized.

C. If an applicant for a racetrack license is a corporation, all officers, directors, lenders or holders of evidence of indebtedness of the corporation and all persons who participate in any manner in a financial, administrative, policymaking or supervisory capacity are required to hold a secondary license issued by the commission.

D. A person who owns or holds, directly, indirectly or beneficially, ten percent or more of the total authorized, issued and outstanding shares of a corporation that is a racetrack licensee is required to hold a secondary license issued by the commission. If the commission finds that a person who owns or holds, directly, indirectly or beneficially, ten percent or more of the total authorized, issued and outstanding shares of a corporation that is a racetrack licensee is unqualified to be issued a secondary license, the commission shall give notice of its finding to the corporation and to the person owning or holding the interest. The ineligible person shall without delay offer the shares to the corporation for purchase. If the corporation does not elect to purchase the shares, the person owning or holding the interest may offer the interest to other purchasers, subject to prior approval of the purchasers by the commission.

E. A secondary license shall be valid for a period not to exceed three years. The commission may renew a secondary license upon expiration of the term of the license.

F. The fee for a secondary license issued pursuant to this section shall not exceed five hundred dollars ($500).

History: Laws 2007, ch. 39, 9.



Section 60-1A-10 - Occupational licenses; application; specific requirements. (Repealed effective July 1, 2018.)

60-1A-10. Occupational licenses; application; specific requirements. (Repealed effective July 1, 2018.)

A. A person required by the Horse Racing Act to have an occupational license shall apply for and may be issued an occupational license by the commission.

B. An application for an occupational license shall be submitted in writing on forms designated by the commission. An applicant shall affirm that information contained in the application is true and accurate. The application shall be signed by the applicant or the applicant's agent.

C. An occupational license shall be valid for a period not to exceed five years. The commission may renew an occupational license upon expiration of the term of the license.

D. The fee for an occupational license issued pursuant to this section shall not exceed one hundred dollars ($100).

History: Laws 2007, ch. 39, 10.



Section 60-1A-11 - Granting a license; standards; denial and revocation; suspension and penalties. (Repealed effective July 1, 2018.)

60-1A-11. Granting a license; standards; denial and revocation; suspension and penalties. (Repealed effective July 1, 2018.)

A. A license shall not be issued or renewed unless the applicant has satisfied the commission that the applicant:

(1) is of good moral character, is honest and has integrity;

(2) does not currently have a license suspended by a horse racing licensing authority in another jurisdiction;

(3) does not have any prior activities, criminal record, reputation, habits or associations that:

(a) pose a threat to the public interest;

(b) pose a threat to the effective regulation and control of horse racing; or

(c) create or enhance the dangers of unsuitable, unfair or illegal practices, methods and activities in the conduct of horse racing, the business of operating a horse racetrack licensed pursuant to the Horse Racing Act or the financial activities incidental to operating a horse racetrack;

(4) is qualified to be licensed consistent with the Horse Racing Act;

(5) has sufficient business probity, competence and experience in horse racing as determined by the commission;

(6) has proposed financing that is sufficient for the nature of the license and from a suitable source that meets the criteria set forth in this subsection; and

(7) is sufficiently capitalized pursuant to standards set by the commission to conduct the business covered by the license.

B. The commission shall establish by rule additional qualifications for a licensee as it deems in the public interest.

C. A person issued or applying for an occupational license who has positive test results for a controlled substance or who has been convicted of a violation of a federal or state controlled substance law shall be denied a license or shall be subject to revocation of an existing license unless sufficient evidence of rehabilitation is presented to the commission.

D. The commission may deny or revoke an occupational license if the applicant or occupational licensee, for the purpose of stimulating or depressing a racehorse or affecting its speed or stamina during a race or workout, is found to have administered, attempted to administer or conspired to administer to a racehorse, internally, externally or by injection, a drug, chemical, stimulant or depressant, or other prohibited substance as defined by the association of racing commissioners international, incorporated, or a successor organization or, if none, by another nationally recognized organization that has published substantially similar guidelines that are generally accepted in the horse racing industry as determined by the commission.

E. In addition to its authority to deny or revoke an occupational license for the conduct described in Subsection D of this section, the commission may suspend a license and impose fines on a licensee. For suspensions and fines, the commission shall adopt as its own rules the model rules for the imposition of penalties for the use of prohibited substances published by the association of racing commissioners international, incorporated, or a successor organization or, if none, by another nationally recognized organization that has published substantially similar rules that are generally accepted in the horse racing industry as determined by the commission.

F. The commission shall revoke for a period not to exceed five years an occupational license if the occupational licensee used, attempted to use or conspired with others to use an electrical or mechanical device, implement or instrument for the purpose of affecting the speed or stamina of a racehorse.

G. The burden of proving the qualifications of an applicant or licensee to be issued a license or have a license renewed shall be on the applicant or licensee.

History: Laws 2007, ch. 39, 11; 2013, ch. 103, 2; 2017, ch. 28, 1.



Section 60-1A-12 - Stewards; powers; duties. (Repealed effective July 1, 2018.)

60-1A-12. Stewards; powers; duties. (Repealed effective July 1, 2018.)

There shall be three stewards, licensed and employed by the commission, to supervise each horse race meet. One of the stewards shall be designated the presiding official steward of the race meet. Stewards, other than the presiding official steward, shall be employed subject to the approval of the racetrack licensee. All stewards shall be licensed or certified by a nationally recognized horse racing organization. Stewards shall exercise those powers and duties prescribed by commission rules. A decision or action of a steward may be reviewed or reconsidered by the commission.

History: Laws 2007, ch. 39, 12.



Section 60-1A-13 - Equine health and testing advisor; qualifications; duties. (Repealed effective July 1, 2018.)

60-1A-13. Equine health and testing advisor; qualifications; duties. (Repealed effective July 1, 2018.)

The commission shall hire or contract with an equine health and testing advisor. An equine health and testing advisor shall be a doctor of veterinary medicine or shall hold a doctorate degree in chemistry or a related field and shall be knowledgeable and experienced in the techniques used for testing the specimens collected pursuant to Section 60-1A-14 NMSA 1978. The equine health and testing advisor shall exercise the duties prescribed by rules of the commission.

History: Laws 2007, ch. 39, 13; 2017, ch. 28, 2.



Section 60-1A-14 - Testing specimens. (Repealed effective July 1, 2018.)

60-1A-14. Testing specimens. (Repealed effective July 1, 2018.)

A. The commission shall adopt rules applying to the handling of pre- and post-race, out-of-competition and necropsy testing of blood serum plasma, urine or other appropriate test samples identified by the commission to be taken from racehorses, following guidelines that meet or exceed the standards established in model rules published by the association of racing commissioners international, incorporated, or a successor organization or, if none, by another nationally recognized organization that has published substantially similar guidelines that are generally accepted in the horse racing industry as determined by the commission.

B. Each specimen taken from a racehorse shall be divided into two or more samples, and:

(1) one sample, designated as the "official sample", shall be tested by the commission or its designated laboratory in order to detect the presence of unauthorized drugs, chemicals, stimulants, depressants or other prohibited substances as defined in guidelines published by the association of racing commissioners international, incorporated, or a successor organization or, if none, by another nationally recognized organization that has published substantially similar guidelines that are generally accepted in the horse racing industry as determined by the commission; and

(2) the remaining samples, each designated as a "split sample", may be forwarded by the commission to the scientific laboratory division of the department of health or maintained by the commission in a manner that meets or exceeds the guidelines identified in Paragraph (1) of this subsection.

C. After a positive test result on the official sample tested by the commission or its designated laboratory and upon a written request from the president, executive director or manager of the New Mexico horsemen's association on forms designated by the commission, a corresponding split sample shall be transferred to an independent laboratory in a manner prescribed by commission rule.

D. All samples shall be kept in a controlled environment for a period of time specified by the commission in each case.

E. The commission shall contract with an independent laboratory to maintain a quality assurance program. The laboratory shall meet or exceed the current national laboratory standards for the testing of drugs or other foreign substances in a horse, as established by the association of racing commissioners international, incorporated, or of a successor organization or, if none, of another nationally recognized organization that has published substantially similar guidelines that are generally accepted in the horse racing industry.

History: Laws 2007, ch. 39, 14; 2013, ch. 102, 2; 2013, ch. 103, 3; 2015, ch. 140, 1; 2017, ch. 28, 3.



Section 60-1A-14.1 - Racehorse testing fund; created; purpose. (Repealed effective July 1, 2018.)

60-1A-14.1. Racehorse testing fund; created; purpose. (Repealed effective July 1, 2018.)

The "racehorse testing fund" is created in the state treasury. The purpose of the fund is to ensure the testing of racehorses at a laboratory that meets or exceeds the current national laboratory standards for the testing of drugs or other foreign substances not naturally occurring in a horse, as established by the association of racing commissioners international, incorporated, or of a successor organization or, if none, of another nationally recognized organization that has published substantially similar guidelines that are generally accepted in the horse racing industry. The fund consists of one-half of the daily capital outlay tax appropriated and transferred pursuant to Paragraph (4) of Subsection A of Section 60-1A-20 NMSA 1978 and appropriations, gifts, grants and donations made to the fund. Income from investment of the fund shall be credited to the fund. The commission shall administer the racehorse testing fund, and money in the fund is appropriated to the commission for the handling of pre- and post-race, out-of-competition and necropsy testing of blood serum plasma, urine or other appropriate test samples taken from racehorses pursuant to Section 60-1A-14 NMSA 1978 and to compensate the equine health and testing advisor employed or selected pursuant to Section 60-1A-13 NMSA 1978. Any unexpended or unencumbered balance remaining in the racehorse testing fund at the end of a fiscal year in excess of six hundred thousand dollars ($600,000) shall revert to the general fund. Expenditures from the fund shall be made on warrant of the secretary of finance and administration pursuant to vouchers signed by the executive director of the commission.

History: Laws 2013, ch. 102, 1; 2015, ch. 140, 2; 2017, ch. 28, 4.



Section 60-1A-15 - Pari-mutuel wagering authorized; gambling statutes do not apply. (Repealed effective July 1, 2018.)

60-1A-15. Pari-mutuel wagering authorized; gambling statutes do not apply. (Repealed effective July 1, 2018.)

A. A racetrack licensee may conduct pari-mutuel wagering on live horse races or on simulcasted horse races.

B. Pari-mutuel wagering may be conducted only on the licensed premises where a live horse race is conducted or where a simulcast horse race is televised or projected on the racing grounds of the licensed premises of a racetrack licensee.

C. The sale to patrons present on the licensed premises of a racetrack licensee of pari-mutuel tickets or certificates is not gambling as defined in Section 30-19-2 or 30-19-3 NMSA 1978.

D. Placing a wager while on the licensed premises of a racetrack licensee is not placing a bet pursuant to Section 30-19-1 NMSA 1978.

E. The licensed premises of a horse racetrack is not a gambling place as defined in Section 30-19-1 NMSA 1978.

History: Laws 2007, ch. 39, 15.



Section 60-1A-16 - Simulcasting. (Repealed effective July 1, 2018.)

60-1A-16. Simulcasting. (Repealed effective July 1, 2018.)

A. All simulcasting of horse races shall have prior approval of the commission, and the commission shall adopt rules concerning the simulcasting of horse races as provided in this section.

B. A racetrack licensee shall not be allowed to simulcast horse races unless that racetrack licensee offers at least seventeen days per year of pari-mutuel wagering on live horse races run on the premises of the racetrack licensee.

C. The commission may permit exporting of a horse race being run by a racetrack licensee to another racetrack licensee within New Mexico or exporting of a horse race from a racetrack licensee to another location holding a pari-mutuel or gaming license that allows simulcasting of a horse race from outside of the state or jurisdiction that licenses that out-of-state facility.

D. The commission may permit importing by a racetrack licensee of horse races that are being run at racetracks outside of the state licensed by a host state.

E. Pari-mutuel wagering on simulcast horse races shall be prohibited except on the licensed premises of a racetrack licensee during the licensee's race meet at the horse racetrack or when the racetrack licensee is importing a race meet from another New Mexico-licensed horse racetrack.

F. A New Mexico-licensed horse racetrack that is within a radius of eighty miles of any other New Mexico-licensed horse racetrack with a race meet in progress may only conduct pari-mutuel wagering on imported horse races if there is a written agreement between the two racetrack licensees allowing pari-mutuel wagering on imported horse races during the period of time that the live horse races are taking place.

History: Laws 2007, ch. 39, 16.



Section 60-1A-17 - Interstate common pool wagering; authorized. (Repealed effective July 1, 2018.)

60-1A-17. Interstate common pool wagering; authorized. (Repealed effective July 1, 2018.)

A. Subject to the federal Interstate Horseracing Act of 1978, the commission may permit a racetrack licensee to participate in interstate common pools. All provisions of the Horse Racing Act that govern pari-mutuel wagering apply to pari-mutuel wagering in interstate common pools except as otherwise provided in this section.

B. Daily pari-mutuel tax and daily capital outlay tax shall not be imposed upon amounts wagered in an interstate common pool other than upon amounts wagered within New Mexico.

C. Subject to prior approval of the commission, the following provisions apply when a racetrack licensee participates in interstate common pools on a horse race that originates outside of New Mexico:

(1) a racetrack licensee may combine its pari-mutuel pools at the host track and other locations. The types of wagering, takeout, distribution of winnings and rules of racing in effect for pari-mutuel pools at the host track shall govern wagers placed in New Mexico and merged into the interstate common pool. Breakage for interstate common pools shall be calculated in accordance with the rules governing the host track and shall be distributed in a manner agreed upon by the racetrack licensee in New Mexico and the host track;

(2) with the concurrence of the host track, an interstate common pool that excludes the host track may be formed with the racetrack licensee in New Mexico and other locations outside of the host state. When an interstate common pool is formed pursuant to this paragraph, the commission may approve types of wagering, takeout, distribution of winnings, rules of racing and calculation of breakage that are different from those that are in effect in New Mexico; provided that the rules are applied consistently to all persons in the interstate common pool;

(3) the racetrack licensee may deduct from retainage resulting from an interstate common pool a reasonable fee to be paid to the person conducting the horse race at the host track for the privilege of conducting pari-mutuel wagering on the race and participating in the interstate common pool and for payment of costs incurred to transmit the simulcast horse race; and

(4) provisions of New Mexico law or contracts governing the distribution of daily pari-mutuel tax and daily capital outlay tax and breeders' or other awards and purses from the takeout from wagers placed in New Mexico shall remain in effect for wagers placed in an interstate common pool; provided that if the commission approves an adjustment in the takeout rate, the distribution of the takeout within New Mexico shall be adjusted proportionately to reflect the adjustment in the takeout rate; and provided further that with the concurrence of the racetrack licensee and the organization representing a majority of the breeders, horsemen or other persons entitled to shares of the distribution and subject to approval of the commission, the respective shares to breeders' or other awards or purses may be modified.

D. Subject to prior approval of the commission, the following provisions apply when a racetrack licensee in New Mexico participates in interstate common pools as a host track:

(1) a racetrack licensee may permit one or more of its horse races to be used for pari-mutuel wagering at, and may export a horse race to, one or more licensed sites outside of New Mexico. The racetrack licensee may also permit pari-mutuel pools in other locations to be combined with the racetrack licensee's comparable pari-mutuel wagering pools or with wagering pools established in other jurisdictions. The commission may modify its rules and adopt separate rules for the interstate common pools and their calculation of breakage; and

(2) except as otherwise provided in this section, New Mexico law or contracts governing the distribution of shares of the takeout for daily pari-mutuel tax or daily capital outlay tax and breeders' or other awards and purses shall remain in effect for amounts wagered within New Mexico in interstate common pools; provided that with the concurrence of the racetrack licensee of the host track and the organization representing a majority of the breeders, horsemen or other persons entitled to shares of the distribution, and subject to approval of the commission, the respective shares to breeders' or other awards or purses may be modified.

E. When the laws and rules of the host state and guest states permit, an interstate common pool may be established on a regional or other basis between two or more guest states and not include a merger into the host state's pari-mutuel wagering pool, in which case, one of the guest state's tracks shall serve as if it were the host track for the purposes of calculating the pari-mutuel wagering pool. An interstate common pool may include members located outside of the United States. Except as otherwise set forth in commission rules, participation by a person in an interstate common pool with wagering facilities in one or more states or jurisdictions shall not cause the participating person to be deemed to be doing business in a jurisdiction other than the jurisdiction in which that person is physically located.

F. The commission may adopt rules necessary to implement this section.

History: Laws 2007, ch. 39, 17.



Section 60-1A-18 - Daily pari-mutuel tax; imposed; rate. (Repealed effective July 1, 2018.)

60-1A-18. Daily pari-mutuel tax; imposed; rate. (Repealed effective July 1, 2018.)

A. The "daily pari-mutuel tax" is imposed on a racetrack licensee that offers pari-mutuel wagering at the racetrack licensee's licensed premises and shall be remitted to the taxation and revenue department for deposit in the general fund.

B. The daily pari-mutuel tax imposed on class A racetrack licensees pursuant to this section shall be:

(1) for each racing day a class A racetrack licensee offers pari-mutuel wagering on live on-track horse races, six hundred fifty dollars ($650); provided, however, that a class A racetrack licensee shall deduct from the six hundred fifty dollars ($650) and remit to the municipality in which the racetrack licensee is located one hundred fifty dollars ($150) if the racetrack licensee is located in a municipality having a population according to the 2000 federal decennial census of:

(a) less than six thousand located in a county with a population of more than ten thousand but less than fifteen thousand; or

(b) more than eight thousand but less than ten thousand located in a county with a population of more than one hundred thousand but less than one hundred fifty thousand; and

(2) for each day a class A racetrack licensee offers no pari-mutuel wagering on live on-track horse races and offers solely pari-mutuel wagering on simulcast races pursuant to the Horse Racing Act, one-eighth percent of the racetrack licensee's gross daily handle, not to exceed three hundred dollars ($300) per racing day.

C. The daily pari-mutuel tax imposed on a class B racetrack licensee pursuant to this section shall be:

(1) for each racing day a class B racetrack licensee offers pari-mutuel wagering on live on-track horse races, one-eighth percent of the racetrack licensee's gross daily handle, not to exceed three hundred dollars ($300) per racing day; and

(2) for each day a class B racetrack licensee offers no pari-mutuel wagering on live on-track horse races and offers solely pari-mutuel wagering on simulcast races pursuant to the Horse Racing Act, one-eighth percent of the class B racetrack licensee's gross daily handle, not to exceed three hundred dollars ($300) per racing day.

History: Laws 2007, ch. 39, 18.



Section 60-1A-19 - Retainage; New Mexico horse breeders' association and New Mexico horsemen's association; breakage; distribution of retained amounts. (Repealed effective July 1, 2018.)

60-1A-19. Retainage; New Mexico horse breeders' association and New Mexico horsemen's association; breakage; distribution of retained amounts. (Repealed effective July 1, 2018.)

A. Each racetrack licensee shall notify the commission at least thirty days prior to each race meet of the amount of exotic wager retainage that the racetrack licensee will retain pursuant to Paragraph (1) or (2) of this subsection. There shall be an amount retained by the racetrack licensee equal to:

(1) for a class A racetrack licensee:

(a) nineteen percent of the gross amount wagered on win, place and show, of which: 1) eighteen and three-fourths percent shall be retained by the racetrack licensee; and 2) one-fourth percent shall be remitted to the taxation and revenue department for deposit in the general fund; and

(b) not less than twenty-one percent and not greater than twenty-five percent of the gross amount wagered in exotic wagers; and

(2) for a class B racetrack licensee:

(a) not less than eighteen and three-fourths percent and not greater than twenty-five percent of the gross amount wagered daily on win, place and show; and

(b) not less than twenty-one percent and not greater than thirty percent of the gross amount wagered in exotic wagers.

B. There shall be retained by a racetrack licensee for allocation to the New Mexico horse breeders' association amounts equal to:

(1) five-eighths percent of the gross amount wagered on win, place and show to be allocated weekly to the New Mexico horse breeders' association for further distribution pursuant to the provisions of Subsection D of Section 60-1A-24 NMSA 1978; and

(2) one and three-eighths percent of the gross amount wagered in exotic wagers to be allocated weekly to the New Mexico horse breeders' association for further distribution pursuant to the provisions of Subsection D of Section 60-1A-24 NMSA 1978.

C. The breakage from the gross amount wagered through pari-mutuel wagering shall be retained by the licensee and allocated as follows:

(1) fifty percent of the total breakage shall be retained by the racetrack licensee; and

(2) fifty percent of the total breakage shall be allocated by the racetrack licensee to enhance the race purses of established stakes races that include only New Mexico-bred horses that are registered with the New Mexico horse breeders' association. The New Mexico horse breeders' association shall distribute the percentage designated to purses pursuant to Subsection D of Section 60-1-24 [60-1A-24] NMSA 1978, subject to the approval of the commission.

D. All money resulting from the failure of patrons who purchased winning pari-mutuel tickets during a race meet to redeem their winning tickets before the end of the sixty-day period immediately succeeding the closing day of the race meet or from all money resulting from the failure of patrons who purchased pari-mutuel tickets that were entitled to a refund but were not refunded by the end of the sixty-day period immediately following the race meet shall be apportioned as follows:

(1) thirty-three and thirty-three hundredths percent shall be retained by the racetrack licensee;

(2) thirty-three and thirty-four hundredths percent shall be distributed to the New Mexico horse breeders' association to enhance each racetrack licensee's established overnight purses for races that include only horses registered as New Mexico bred pursuant to Paragraph (3) of Subsection D of Section 60-1A-24 NMSA 1978, subject to the approval of the commission; and

(3) thirty-three and thirty-three hundredths percent shall be allocated to the New Mexico horsemen's association for purses.

E. One-half percent of the gross amount wagered on simulcast horse races broadcast to a horse racetrack in New Mexico shall be distributed by the racetrack licensee to the New Mexico horsemen's association for medical benefits for the members of the New Mexico horsemen's association. The commission shall by rule provide for the timing and manner of the distribution required pursuant to this subsection and shall audit or arrange for an independent audit of the distributions required.

F. Amounts to be deducted from the retainage by the racetrack licensee from any form of wager made on the licensed premises of the racetrack licensee are:

(1) the daily pari-mutuel tax imposed by Section 60-1A-18 NMSA 1978;

(2) money allocated in this section to the New Mexico horse breeders' association;

(3) money allocated by this section to the New Mexico horsemen's association;

(4) expenses incurred to engage in intrastate simulcasting pursuant to the Horse Racing Act; provided that the deduction for a racetrack licensee shall be a portion of five percent of the gross amount wagered at all the sites receiving the same simulcast horse races and:

(a) the deduction for a racetrack licensee shall be an amount allocated to the racetrack licensee by agreement voluntarily reached between all the racetracks sending or receiving the same simulcast horse races; or

(b) the deduction for a racetrack licensee shall be an amount identified by the commission if all the racetracks sending or receiving the same simulcast horse races fail to reach a voluntary agreement on the level at which to set the rate of the deduction for expenses incurred for engaging in intrastate simulcasting; and

(5) fees incurred to receive interstate simulcasts pursuant to the Horse Racing Act.

G. A racetrack licensee shall allocate to the New Mexico horse breeders' association five percent of the daily retainage on interstate common pools received from a guest state by a racetrack licensee. Of the net retainage from all wagers, after deductions:

(1) fifty percent shall be allocated to purses; and

(2) fifty percent shall be retained by the racetrack licensee.

History: Laws 2007, ch. 39, 19.



Section 60-1A-20 - Daily capital outlay tax; capital outlay offset; state fair commission distribution; daily license fees. (Repealed effective July 1, 2018.)

60-1A-20. Daily capital outlay tax; capital outlay offset; state fair commission distribution; daily license fees. (Repealed effective July 1, 2018.)

A. A "daily capital outlay tax" of two and three-sixteenths percent is imposed on the gross amount wagered each day at a racetrack where horse racing is conducted on the premises of a racetrack licensee and also on the gross amount wagered each day when a racetrack licensee is engaged in simulcasting pursuant to the Horse Racing Act. After deducting the amount of offset allowed pursuant to this section, any remaining daily capital outlay tax shall be paid by the commission to the taxation and revenue department from the retainage of a racetrack licensee from on-site wagers made on the licensed premises of the racetrack licensee for deposit in the general fund. Of the daily capital outlay tax imposed pursuant to this subsection:

(1) for a class A racetrack licensee, not more than one-half of the daily capital outlay tax imposed on the first two hundred fifty thousand dollars ($250,000) of the daily handle may be offset by the amount that the class A racetrack licensee expends for capital improvements or for long-term financing of capital improvements at the racetrack licensee's existing facility;

(2) for a class B racetrack licensee, not more than one-half of the daily capital outlay tax imposed on the first two hundred fifty thousand dollars ($250,000) of the daily handle may be offset:

(a) in an amount not to exceed one-half of the offset allowed, the amount expended by the class B racetrack licensee for capital improvements; and

(b) in an amount not to exceed one-half of the offset allowed, the amount expended by the class B racetrack licensee for advertising, marketing and promoting horse racing in the state;

(3) through December 31, 2014, for both class A and class B racetrack licensees, an amount equal to one-half of the daily capital outlay tax is appropriated and transferred to the state fair commission for expenditure on capital improvements at the state fairgrounds and for expenditure on debt service on negotiable bonds issued for the state fairgrounds' capital improvements; and

(4) on and after January 1, 2015, for both class A and class B racetrack licensees, an amount equal to one-half of the daily capital outlay tax is appropriated and transferred to the racehorse testing fund.

B. An additional daily license fee of five hundred dollars ($500) shall be paid to the commission by the racetrack licensee for each day of live racing on the premises of the racetrack licensee.

C. Accurate records shall be kept by the racetrack licensee to show gross amounts wagered, retainage, breakage and amounts received from interstate common pools and distributions from gross amounts wagered, retainage, breakage and amounts received from interstate common pools, as well as other information the commission may require. Records shall be open to inspection and shall be audited by the commission, its authorized representatives or an independent auditor selected by the commission. The commission may prescribe the method in which records shall be maintained. A racetrack licensee shall keep records that are accurate, legible and easy to understand.

D. Notwithstanding any other provision of law, a political subdivision of the state shall not impose an occupational tax on a horse racetrack owned or operated by a racetrack licensee. A political subdivision of the state shall not impose an excise tax on a horse racetrack owned or operated by a racetrack licensee. Local option gross receipts taxes authorized by the state may be imposed to the extent authorized and imposed by a subdivision of the state on a horse racetrack owned or operated by a racetrack licensee.

History: Laws 2007, ch. 39, 20; 2011, ch. 75, 1; 2013, ch. 102, 3.



Section 60-1A-21 - Inability to receive or administer distributions; New Mexico horse breeders' association; New Mexico horsemen's association; commission authority; New Mexico-bred horse registry. (Repealed effective July 1, 2018.)

60-1A-21. Inability to receive or administer distributions; New Mexico horse breeders' association; New Mexico horsemen's association; commission authority; New Mexico-bred horse registry. (Repealed effective July 1, 2018.)

A. In the event that money allocated to the New Mexico horse breeders' association pursuant to Section 60-1A-19 NMSA 1978 cannot be received or administered by the New Mexico horse breeders' association, the commission or another organization designated by the commission and under the absolute control of the commission shall receive and administer the money that is allocated to be distributed by the New Mexico horse breeders' association pursuant to Section 60-1A-24 NMSA 1978. If the commission or its designee organization is required to receive, administer and distribute money on behalf of the New Mexico horse breeders' association, the maximum percentage of retainage from Paragraph (3) of Subsection D of Section 60-1A-24 NMSA 1978 shall be distributed by the commission to the New Mexico horse breeders' association as a fee to certify the dam and stud of New Mexico-bred horses from the registry maintained by the New Mexico horse breeders' association.

B. In the event that money allocated to the New Mexico horsemen's association pursuant to the Horse Racing Act cannot be received or administered by the New Mexico horsemen's association, the commission or another organization designated by the commission and under the absolute control of the commission shall receive and administer the money that is allocated by Section 60-1A-19 NMSA 1978 to the New Mexico horsemen's association and distribute the money as required by Section 60-1A-19 NMSA 1978.

History: Laws 2007, ch. 39, 21.



Section 60-1A-22 - Payment of taxes; payment of license fees. (Repealed effective July 1, 2018.)

60-1A-22. Payment of taxes; payment of license fees. (Repealed effective July 1, 2018.)

A. Taxes imposed pursuant to the Horse Racing Act shall be remitted to the commission, and a notice of the remittance shall accompany the taxes paid by a racetrack licensee by the close of the business day on Thursday of every week. Failure to make weekly remittances by the racetrack licensee shall result in an assessment by the commission against the racetrack licensee in an amount equal to one percent of the amount that was due to be submitted.

B. Fees for licenses issued by the commission shall be paid to the commission. Daily license fees imposed by Section 60-1A-20 NMSA 1978 shall be submitted to the commission by the racetrack licensee by the close of the business day on Thursday of each week of on-track or simulcast racing.

C. Except for three thousand dollars ($3,000) to be retained by the commission in the horse racing suspense fund, daily license fees and taxes shall be submitted by the commission to the taxation and revenue department on a date to be set by the taxation and revenue department that is no later than the twenty-fifth day of the month following the month in which the fees and taxes are received from a racetrack licensee.

History: Laws 2007, ch. 39, 22.



Section 60-1A-23 - Horse racing suspense account. (Repealed effective July 1, 2018.)

60-1A-23. Horse racing suspense account. (Repealed effective July 1, 2018.)

A. The "horse racing suspense account" is created in the state treasury to hold funds remitted to the commission for payment of all legal claims for refunds.

B. Money in the horse racing suspense account exceeding three thousand dollars ($3,000) shall be transferred to the taxation and revenue department for deposit in the general fund.

C. The money in the horse racing suspense account shall be used to pay claims for refunds that have been determined by the commission to be legally due to the remitter.

History: Laws 2007, ch. 39, 23.



Section 60-1A-24 - Breeders' awards. (Repealed effective July 1, 2018.)

60-1A-24. Breeders' awards. (Repealed effective July 1, 2018.)

A. The New Mexico horse breeders' association shall create a fund to pay horse breeders of New Mexico-bred horses merit and incentive awards.

B. A racetrack licensee shall pay into a fund created by the New Mexico horse breeders' association an amount equal to ten percent of the first money of a purse won, except for stakes-race purses, at a horse race in New Mexico by a horse registered with the New Mexico horse breeders' association as a New Mexico-bred horse. From stakes-race purses, a racetrack licensee shall pay into the fund created by the New Mexico horse breeders' association an amount equal to ten percent of the added money.

C. The money deposited with the New Mexico horse breeders' association by a racetrack licensee pursuant to Subsection B of this section shall be paid weekly to the owner of the dam of the horse at the time that the animal was foaled upon certification of the commission and the New Mexico horse breeders' association.

D. In addition to the money distributed pursuant to Subsection B of this section, the New Mexico horse breeders' association shall distribute the money allocated to the New Mexico horse breeders' association pursuant to Subsections B, C and D of Section 60-1A-19 NMSA 1978 in the following manner and pursuant to rules adopted by the commission:

(1) forty-five percent of the money to the owners at the time the winners were foaled of the dams of the first-place winners;

(2) seven percent of the money to the owners at the time the winners were foaled of the studs that sired the first-place winners;

(3) no more than eight percent of the money to be retained by the New Mexico horse breeders' association for the purpose of administering the distribution program set forth in this section; and

(4) the remaining money to be divided among the first-, second- and third-place finishers during each race meet, provided that the first-, second- and third-place finishers are registered as New Mexico-bred horses with the New Mexico horse breeders' association.

E. The New Mexico horse breeders' association shall file a fiduciary bond with the commission in a face amount equal to the total money distributed during the previous calendar year pursuant to Subsection C of this section. The bond shall be executed by a surety company authorized to do business in New Mexico; provided that the fiduciary bond shall be in an amount not less than two million dollars ($2,000,000).

History: Laws 2007, ch. 39, 24.



Section 60-1A-25 - Violations of horse racing act; fourth degree felony. (Repealed effective July 1, 2018.)

60-1A-25. Violations of horse racing act; fourth degree felony. (Repealed effective July 1, 2018.)

A person who willfully violates, attempts to violate or conspires to violate a requirement of the Horse Racing Act or a prohibition specifically set forth in the Horse Racing Act is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

History: Laws 2007, ch. 39, 25.



Section 60-1A-26 - Illegal use of pari-mutuel wagering. (Repealed effective July 1, 2018.)

60-1A-26. Illegal use of pari-mutuel wagering. (Repealed effective July 1, 2018.)

A. A person shall not use pari-mutuel wagering except as permitted by the commission pursuant to the Horse Racing Act or pursuant to other state law providing licensing of persons to use pari-mutuel wagering.

B. A person who, directly or indirectly, uses pari-mutuel wagering in a manner that is not authorized by the commission or other state law is guilty of a fourth degree felony and upon conviction shall be sentenced pursuant to Section 31-18-15 NMSA 1978.

History: Laws 2007, ch. 39, 26.



Section 60-1A-27 - Predetermining horse races; influencing or attempting to influence; fourth degree felony. (Repealed effective July 1, 2018.)

60-1A-27. Predetermining horse races; influencing or attempting to influence; fourth degree felony. (Repealed effective July 1, 2018.)

A. A person shall not influence or attempt to influence the outcome of a horse race by offering money, a thing of value, a future benefit, a favor, preferred treatment or a form of pressure or threat.

B. A person shall not enter into an agreement with an owner, jockey, groom or any other person associated with or having an interest in a racehorse to predetermine the outcome of a horse race.

C. A person who influences or attempts to influence the outcome of a horse race or a person who enters into an agreement to predetermine the outcome of a horse race is guilty of a fourth degree felony and upon conviction shall be sentenced pursuant to Section 31-18-15 NMSA 1978.

History: Laws 2007, ch. 39, 27.



Section 60-1A-28 - Affecting speed or stamina of a race horse; penalties. (Repealed effective July 1, 2018.)

60-1A-28. Affecting speed or stamina of a race horse; penalties. (Repealed effective July 1, 2018.)

A. A person administering, attempting to administer or conspiring with others to administer to a racehorse a drug, chemical, stimulant or depressant or other performance-altering substance defined as a class 1 or class 2 penalty class A drug by the association of racing commissioners international, incorporated, or a successor organization or, if none, by another nationally recognized organization that has published substantially similar guidelines that are generally accepted in the horse racing industry as determined by the commission whether internally, externally or by injection for the purpose of stimulating or depressing the racehorse or affecting the speed or stamina of the racehorse during a horse race or workout is guilty of a fourth degree felony and upon conviction shall be sentenced pursuant to Section 31-18-15 NMSA 1978.

B. A person who uses, attempts to use or conspires with others to use during a horse race or workout an electrically or mechanically prohibited device, implement or instrument, other than a commission-approved riding crop, is guilty of a fourth degree felony and upon conviction shall be sentenced pursuant to Section 31-18-15 NMSA 1978.

C. A person who sponges the nostrils or trachea of a racehorse or who uses anything to injure a racehorse for the purpose of stimulating or depressing the racehorse or affecting the speed or stamina of the racehorse during a horse race or workout is guilty of a fourth degree felony and upon conviction shall be sentenced pursuant to Section 31-18-15 NMSA 1978.

D. It is prima facie evidence of intent to commit any of the crimes set forth:

(1) in Subsection A of this section for a person to be found within the racing grounds of a racetrack licensee, including the stands, stables, sheds or other areas where racehorses are kept, who possesses with the intent to use, sell, give away or otherwise transfer to another person a drug, chemical, stimulant or depressant or other performance-altering substance defined as a class 1 or class 2 penalty class A drug by the association of racing commissioners international, incorporated, or a successor organization or, if none, by another nationally recognized organization that has published substantially similar guidelines that are generally accepted in the horse racing industry as determined by the commission, to stimulate or depress a racehorse or to affect the speed or stamina of a racehorse;

(2) in Subsection B of this section for a person to be found within the racing grounds of a racetrack licensee, including the stands, stables, sheds or other areas where racehorses are kept, who possesses with the intent to use, sell, give away or otherwise transfer to another person an electrically or mechanically prohibited device, implement or instrument, other than a commission-approved riding crop; and

(3) in Subsection C of this section for a person to be found within the racing grounds of a racetrack licensee, including the stands, stables, sheds or other areas where racehorses are kept, who possesses with the intent to use, sell, give away or otherwise transfer to another person paraphernalia or substances used to sponge the nostrils or trachea of a racehorse or that may be used to injure a racehorse for the purpose of stimulating or depressing the racehorse or affecting its speed or stamina during a horse race or workout.

History: Laws 2007, ch. 39, 28; 2013, ch. 103, 4.



Section 60-1A-28.1 - Racetrack licensees; power to eject or exclude. (Repealed effective July 1, 2018.)

60-1A-28.1. Racetrack licensees; power to eject or exclude. (Repealed effective July 1, 2018.)

A. A racetrack licensee may eject or exclude from the association grounds any person whose occupational license has been suspended or revoked by the commission for administering a performance-altering substance as provided in Subsection A of Section 60-1A-28 NMSA 1978.

B. Nothing in this section shall be construed to limit a racetrack licensee's power to eject or exclude a person from the association grounds for any other lawful reason.

C. For the purposes of this section, "association grounds" means all real property used during a race meeting by a person holding a license from the commission to conduct racing with pari-mutuel wagering, including the racetrack, grandstand, casino, concession stands, offices, barns, stable area, employee housing facilities and parking lots.

History: Laws 2014, ch. 6, 1.



Section 60-1A-29 - Termination of agency life; delayed repeal. (Repealed effective July 1, 2018.)

60-1A-29. Termination of agency life; delayed repeal. (Repealed effective July 1, 2018.)

The state racing commission is terminated on July 1, 2017 pursuant to the Sunset Act [12-9-11 NMSA 1978]. The commission shall continue to operate according to the provisions of Chapter 60, Article 1A NMSA 1978 until July 1, 2018. Effective July 1, 2018, Chapter 60, Article 1A NMSA 1978 is repealed.

History: Laws 2007, ch. 39, 29; 2011, ch. 114, 2.



Section 60-1A-30 - Temporary provisions Terms continued. (Repealed effective July 1, 2018.)

60-1A-30. Temporary provisions [Terms continued]. (Repealed effective July 1, 2018.)

A. Members of the state racing commission who are on the commission on June 30, 2007 shall remain on the state racing commission and complete the terms to which they were appointed, or if the member's term expires on June 30, 2007, until a replacement is appointed.

B. All personnel, records, equipment, supplies and other property of the state racing commission on June 30, 2007 shall remain the personnel, records, equipment, supplies and property of the state racing commission created in this 2007 act.

C. Appropriations to and money held by or for the state racing commission that does not revert to the general fund or another fund on June 30, 2007 shall continue on July 1, 2007 to be held by or for the state racing commission created in this 2007 act.

History: Laws 2007, ch. 39, 33.






Article 2 - Boxing and Wrestling Matches



Article 2A - Athletic Competition

Section 60-2A-1 - Short title. (Repealed effective July 1, 2024.)

60-2A-1. Short title. (Repealed effective July 1, 2024.)

Chapter 60, Article 2A NMSA 1978 may be cited as the "Professional Athletic Competition Act".

History: Laws 1980, ch. 90, 1; 2000, ch. 4, 6.



Section 60-2A-2 - Definitions. (Repealed effective July 1, 2024.)

60-2A-2. Definitions. (Repealed effective July 1, 2024.)

As used in the Professional Athletic Competition Act:

A. "board" means the medical advisory board;

B. "commission" means the New Mexico athletic commission;

C. "contestant" means a person who engages in unarmed combat for remuneration;

D. "department" means the regulation and licensing department;

E. "foreign co-promoter" means a promoter who has no place of business in this state;

F. "manager":

(1) means a person who:

(a) undertakes to represent the interests of another person by contract, agreement or other arrangement in procuring, arranging or conducting a professional contest or exhibition in which the represented person will participate as a contestant;

(b) directs or controls the activities of an unarmed combatant relating to the participation of the unarmed combatant in professional contests or exhibitions;

(c) receives or is entitled to receive at least ten percent of the gross purse or gross income of any professional unarmed combatant for services relating to the participation of the unarmed combatant in a professional contest or exhibition; or

(d) receives compensation for services as an agent or representative of an unarmed combatant; and

(2) does not include an attorney who is licensed to practice law in this state if the attorney's participation in any of the activities described in Paragraph (1) of this subsection is limited solely to the legal representation of a client who is an unarmed combatant;

G. "professional boxer" or "professional wrestler" means an individual who competes for money, prizes or purses or who teaches, pursues or assists in the practice of boxing, wrestling or martial arts as a means of obtaining a livelihood or pecuniary gain;

H. "professional contest" means any professional boxing, wrestling or martial arts contest or exhibition, whether or not an admission fee is charged for admission of the public;

I. "promoter" means any person, and in the case of a corporate promoter includes any officer, director or stockholder of the corporation, who produces or stages any professional boxing, wrestling or martial arts contest, exhibition or closed circuit television show;

J. "purse" means the financial guarantee or any other remuneration, or part thereof, for which professional boxers or professional wrestlers are participating in a contest or exhibition and includes the participant's share of any payment received for radio broadcasting, television or motion picture rights;

K. "ring official" means any person who performs an official function during the progress of a contest or exhibition;

L. "unarmed combat" means boxing, wrestling, martial arts or any form of competition in which a blow is usually struck that may reasonably be expected to inflict injury; and

M. "unarmed combatant" means:

(1) a person who engages in unarmed combat in a contest or exhibition, whether or not the person receives remuneration, including a wrestler, boxer, mixed martial artist or other contestant; or

(2) an amateur boxer who is registered with United States amateur boxing, incorporated, or any other amateur organization recognized by the commission and participates in an amateur boxing contest or exhibition in the state that is registered and sanctioned by United States amateur boxing, incorporated or golden gloves of America.

History: Laws 1980, ch. 90, 2; 1981, ch. 326, 1; 1991, ch. 218, 1; 2007, ch. 109, 1.



Section 60-2A-3 - Commission created; terms; restrictions. (Repealed effective July 1, 2024.)

60-2A-3. Commission created; terms; restrictions. (Repealed effective July 1, 2024.)

A. There is created the "New Mexico athletic commission". The commission shall be administratively attached to the department.

B. The commission shall consist of five members who are New Mexico residents and who are appointed by the governor. Three of the members shall have experience in the professional sports, and the other two members shall represent the public. The public members shall not have been licensed or have any financial interest, direct or indirect, in the profession regulated. The members shall be appointed for staggered terms of four years each. Each member shall hold office until the expiration of the term for which appointed or until a successor has been appointed. Not more than three members of the commission shall be appointed from the same political party. No commission member shall serve more than two full terms consecutively.

C. No member shall at any time during his membership on the commission promote or sponsor any professional contest or have any financial interest in the promotion or sponsorship of any professional contest.

History: Laws 1980, ch. 90, 3; 1991, ch. 218, 2.



Section 60-2A-4 - Chairman; rules. (Repealed effective July 1, 2024.)

60-2A-4. Chairman; rules. (Repealed effective July 1, 2024.)

A. The commission shall elect annually in December a chairman and such other officers as it deems necessary. The commission shall meet as often as necessary for the conduct of business, but no less than twice a year. Meetings shall be called by the chairman or upon the written request of three or more members of the commission. Three members, at least one of whom is a public member, shall constitute a quorum.

B. The commission may adopt, purchase and use a seal.

C. The commission may adopt rules, subject to the provisions of the State Rules Act [14-4-1 NMSA 1978], for the administration of the Professional Athletic Competition Act not inconsistent with the provisions of the Professional Athletic Competition Act. The rules shall include but not be limited to the:

(1) number and qualifications of ring officials required in a professional contest;

(2) powers, duties and compensation of ring officials; and

(3) qualifications of licensees.

D. The commission shall prepare all forms of contracts between sponsors, licensees, promoters and contestants.

History: Laws 1980, ch. 90, 4; 1991, ch. 218, 3.



Section 60-2A-6 - Per diem and mileage. (Repealed effective July 1, 2024.)

60-2A-6. Per diem and mileage. (Repealed effective July 1, 2024.)

The commission members shall be entitled to per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 NMSA 1978], and shall receive no other compensation, perquisite or allowance.

History: Laws 1980, ch. 90, 6.



Section 60-2A-7 - Medical advisory board. (Repealed effective July 1, 2024.)

60-2A-7. Medical advisory board. (Repealed effective July 1, 2024.)

A. There is created the "medical advisory board" to assist the commission.

B. The board shall consist of three members to be appointed by the commission. Each member of the board shall be licensed to practice medicine in this state and shall have had at the time of his appointment at least five years' experience in the practice of his profession. Members of the board shall serve without compensation. The board shall:

(1) prepare and submit to the commission for its approval standards for the physical and mental examination of professional boxers and professional wrestlers which shall safeguard their health; provided, no standard shall become effective until approved by the commission;

(2) recommend to the commission for licensing purposes physicians who are qualified to make examinations of professional boxers and wrestlers; and

(3) upon request of the commission, advise the commission as to the physical and mental fitness of any individual professional boxer or wrestler.

History: Laws 1980, ch. 90, 7.



Section 60-2A-8 - Jurisdiction of commission over professional contests. (Repealed effective July 1, 2024.)

60-2A-8. Jurisdiction of commission over professional contests. (Repealed effective July 1, 2024.)

The commission shall have sole direction, management, control and jurisdiction over all professional contests to be conducted, held or given within New Mexico, and no professional contest shall be conducted, held or given in this state except in accordance with the provisions of the Professional Athletic Competition Act.

History: Laws 1980, ch. 90, 8.



Section 60-2A-8.1 - Cooperative agreements with tribal governments. (Repealed effective July 1, 2024.)

60-2A-8.1. Cooperative agreements with tribal governments. (Repealed effective July 1, 2024.)

A. The commission may enter into a cooperative agreement with an Indian nation, tribe or pueblo whose tribal lands lie wholly or partly in New Mexico for the exchange of information and for the reciprocal, joint or common direction, management or control of professional contests conducted, held or given in New Mexico. To be effective, an agreement must be signed by the governor.

B. Money collected by the commission on behalf of an Indian nation, tribe or pueblo in accordance with an agreement entered into pursuant to this section is not money of this state and shall be collected and disbursed in accordance with the terms of the agreement, notwithstanding any other provision of law.

C. Nothing in an agreement entered into pursuant to this section shall be construed as an assertion or an admission by either this state or by the Indian nation, tribe or pueblo that the fees of one have precedence over the fees of the other when the person, event or transaction is subject to the jurisdiction of both governments. An agreement entered into pursuant to this section shall be construed solely as an agreement between the two party governments and shall not alter or affect the government-to-government relations between this state and any other Indian nation, tribe or pueblo.

History: Laws 2005, ch. 346, 7.



Section 60-2A-8.2 - Jurisdiction of commission over unarmed combat contests. (Repealed effective July 1, 2024.)

60-2A-8.2. Jurisdiction of commission over unarmed combat contests. (Repealed effective July 1, 2024.)

A. The commission shall have sole direction, management, control and jurisdiction over all contests or exhibitions of unarmed combat to be conducted, held or given within New Mexico, and no contest or exhibition may be conducted, held or given within the state except in accordance with the provisions of the Professional Athletic Competition Act.

B. Any contest involving a form of Oriental unarmed self-defense must be conducted pursuant to rules for that form that are approved by the commission before the contest is conducted, held or given in the state except in accordance with the provisions of the Professional Athletic Competition Act.

History: Laws 2007, ch. 109, 2.



Section 60-2A-9 - Licenses to conduct professional contests. (Repealed effective July 1, 2024.)

60-2A-9. Licenses to conduct professional contests. (Repealed effective July 1, 2024.)

A. The commission may issue licenses to conduct, hold or give a professional contest to any promoter under such terms and in accordance with such rules as the commission may adopt.

B. Any application for such a license shall be in writing and shall correctly show the promoter. The application shall be accompanied by the annual fee prescribed by law.

C. Before any license is granted to a promoter, the promoter must file a bond in an amount fixed by the commission but not less than two thousand dollars ($2,000) with good and sufficient surety and conditioned for the faithful performance by the promoter of the provisions of the Professional Athletic Competition Act.

History: Laws 1980, ch. 90, 9.



Section 60-2A-10 - Licenses for promoters, boxers, wrestlers, trainers, ring officials and others. (Repealed effective July 1, 2024.)

60-2A-10. Licenses for promoters, boxers, wrestlers, trainers, ring officials and others. (Repealed effective July 1, 2024.)

A. All promoters, foreign co-promoters, matchmakers, professional boxers, professional wrestlers, managers, seconds, announcers, referees, trainers, booking agents and timekeepers shall be licensed by the commission.

B. No person shall be permitted to participate, either directly or indirectly, in any professional contest unless such person shall have first procured a license from the commission.

C. Any person violating the provisions of this section is guilty of a petty misdemeanor.

History: Laws 1980, ch. 90, 10.



Section 60-2A-11 - Licenses for physicians. (Repealed effective July 1, 2024.)

60-2A-11. Licenses for physicians. (Repealed effective July 1, 2024.)

The commission may issue licenses without fees to physicians authorizing them to officiate at professional contests.

History: Laws 1980, ch. 90, 11.



Section 60-2A-12 - License fees. (Repealed effective July 1, 2024.)

60-2A-12. License fees. (Repealed effective July 1, 2024.)

The annual license fee shall not exceed the following amounts:

A. promoters

$300.00

B. foreign co-promoters

500.00

C. referees

40.00

D. timekeepers and announcers

25.00

E. seconds and trainers

25.00

F. managers

50.00

G. professional boxers

25.00

H. professional wrestlers

25.00

I. booking agents

50.00

J. matchmakers

50.00

K. judges

25.00.

Every license shall expire at midnight on December 31 of the year in which the license is issued.

History: Laws 1980, ch. 90, 12; 1991, ch. 218, 4.



Section 60-2A-13 - Real party in interest. (Repealed effective July 1, 2024.)

60-2A-13. Real party in interest. (Repealed effective July 1, 2024.)

The commission shall not issue any license for a professional contest unless it is satisfied that the promoter is the real party in interest and intends to conduct, hold or give such contests himself, or unless the promoter receives at least twenty-five percent of the net receipts. A license may be revoked at any time if the commission finds that the promoter is not the real party in interest.

History: Laws 1980, ch. 90, 13.



Section 60-2A-14 - Suspension; revocation of licenses. (Repealed effective July 1, 2024.)

60-2A-14. Suspension; revocation of licenses. (Repealed effective July 1, 2024.)

A. The commission may suspend or revoke any license when in its judgment the licensee:

(1) participated in any sham or fake professional contest;

(2) is guilty of a failure to give his best efforts in a professional contest;

(3) is guilty of any foul or unsportsmanlike conduct in connection with a professional contest; or

(4) is guilty of participating in an event while under the influence of illegal drugs.

B. Before revocation of a license, the commission shall afford the licensee opportunity for a hearing, and upon request of the licensee and after reasonable notice, the commission shall conduct a hearing on the revocation, permitting the licensee to appear personally and by counsel, introduce evidence and examine and cross-examine witnesses.

C. A majority vote of the members of the commission is required to revoke a license. The commission shall file a written report of its findings, determinations and order with the record of the proceedings and shall send a copy thereof to the licensee.

History: Laws 1980, ch. 90, 14; 1983, ch. 37, 1; 1991, ch. 218, 5.



Section 60-2A-15 - Subpoena power. (Repealed effective July 1, 2024.)

60-2A-15. Subpoena power. (Repealed effective July 1, 2024.)

The commission, on a vote of the majority of the members thereof, may issue subpoenas in connection with any investigation or hearing, requiring the attendance and testimony of any person or the production of books and papers of any licensee or other person whom the commission believes to have information, books or papers of importance to the investigation or hearing.

History: Laws 1980, ch. 90, 15.



Section 60-2A-16 - Contracts. (Repealed effective July 1, 2024.)

60-2A-16. Contracts. (Repealed effective July 1, 2024.)

A. Every professional boxer or professional wrestler competing in a professional contest shall be entitled to receive a copy of a written contract or agreement approved as to form by the commission binding a licensee to pay the professional boxer or professional wrestler a certain fixed fee or percentage of the gate receipts.

B. One copy of such contract or agreement shall be filed with the executive secretary of the commission and one copy shall be retained by the licensee or promoter of the professional contest.

History: Laws 1980, ch. 90, 16.



Section 60-2A-17 - Insurance. (Repealed effective July 1, 2024.)

60-2A-17. Insurance. (Repealed effective July 1, 2024.)

A. The commission may by rule require insurance coverage for each licensed professional boxer or professional wrestler to provide for medical, surgical and hospital care for injuries sustained while preparing for or engaged in a professional contest in an amount of one thousand dollars ($1,000) payable to such boxer or wrestler as beneficiary.

B. In lieu of, or in addition to, the insurance provided for in Subsection A of this section, the commission may establish a voluntary injury fund in the state treasury to provide for the medical care of a professional boxer or professional wrestler injured in the course of a professional contest. The fund shall consist solely of voluntary contributions by promoters equal to two percent of the gross receipts of the professional contest. The funds may be expended upon vouchers signed by the chairman of the commission and warrants drawn by the secretary of finance and administration.

History: Laws 1980, ch. 90, 17.



Section 60-2A-18 - Advances against contestant's purse. (Repealed effective July 1, 2024.)

60-2A-18. Advances against contestant's purse. (Repealed effective July 1, 2024.)

No promoter or foreign co-promoter shall pay or give any money to a licensee before any professional contest as an advance against a contestant's purse or for a similar purpose. except that a promoter may, with the prior written consent of the commission, pay or advance to a contestant necessary expenses for transportation and maintenance in preparation for a professional contest.

History: Laws 1980, ch. 90, 18.



Section 60-2A-19 - Withholding of purse. (Repealed effective July 1, 2024.)

60-2A-19. Withholding of purse. (Repealed effective July 1, 2024.)

A. The commission or its executive secretary may order a promoter to withhold any part of a purse or other funds belonging or payable to any contestant, manager or second if, in the judgment of the commission or the executive secretary, the contestant is not competing honestly or to the best of his skill and ability or if the manager or second has violated any of the provisions of the Professional Athletic Competition Act or any rule promulgated thereunder.

B. This section does not apply to any professional wrestler who appears not to be competing honestly or to the best of his skill and ability.

C. Upon the withholding of any part of a purse pursuant to this section, the commission shall immediately schedule a hearing on the matter as promptly as possible. If it is determined that such contestant, manager or second is not entitled to any part of his share of the purse or other funds, the promoter shall turn such money over to the commission and it shall become forfeit to the state and be disposed of as are fees.

History: Laws 1980, ch. 90, 19.



Section 60-2A-20 - Attendance at weigh-ins; medical examinations; professional contests. (Repealed effective July 1, 2024.)

60-2A-20. Attendance at weigh-ins; medical examinations; professional contests. (Repealed effective July 1, 2024.)

A. The executive secretary or a member of the commission shall be present at all weigh-ins, medical examinations and professional contests and shall see that the provisions of the Professional Athletic Competition Act and the rules made pursuant thereto are strictly enforced.

B. Every participant in a professional boxing contest shall be present and weighed in no later than twelve o'clock noon on the day of the professional contest.

History: Laws 1980, ch. 90, 20.



Section 60-2A-21 - Length of professional contests; rounds. (Repealed effective July 1, 2024.)

60-2A-21. Length of professional contests; rounds. (Repealed effective July 1, 2024.)

No professional boxing contest shall be more than fifteen rounds in length, and each round shall not exceed three minutes in length. There shall be a one-minute rest between rounds. The commission shall adopt rules governing the length of professional wrestling contests, duration of rounds and the period of rest between rounds.

History: Laws 1980, ch. 90, 21.



Section 60-2A-22 - Minors; participants. (Repealed effective July 1, 2024.)

60-2A-22. Minors; participants. (Repealed effective July 1, 2024.)

No person under the age of majority shall participate in or be licensed for any professional contest.

History: Laws 1980, ch. 90, 22.



Section 60-2A-23 - Regulatory fees on promotions. (Repealed effective July 1, 2024.)

60-2A-23. Regulatory fees on promotions. (Repealed effective July 1, 2024.)

A. In addition to any other taxes or fees provided by law, there is imposed upon every promoter for the privilege of promoting a professional contest a regulatory fee in an amount determined pursuant to the rules of the commission to be sufficient to cover the costs of regulating the contest; provided that the fee shall not exceed four percent of the total gross receipts of any professional contest conducted live in New Mexico.

B. The commission shall adopt rules for the administration, collection and enforcement of the fee imposed pursuant to this section.

C. As used in this section, "total gross receipts of any professional contest" includes:

(1) the gross price charged for the sale, lease or other exploitation of broadcasting, television or motion picture rights of the professional contest without any deductions for commissions, brokerage fees, distribution fees, advertising or other expenses or charges;

(2) the face value of all tickets sold and complimentary tickets issued; and

(3) any sums received as consideration for holding a professional contest at a particular location.

History: Laws 1980, ch. 90, 23; 1981, ch. 326, 2; 2005, ch. 346, 1.



Section 60-2A-24 - Athletic commission fund. (Repealed effective July 1, 2024.)

60-2A-24. Athletic commission fund. (Repealed effective July 1, 2024.)

The proceeds of the regulatory fee on promotions and of the supervisory fee on closed-circuit television or motion pictures, together with any license fees or other fees authorized pursuant to the Professional Athletic Competition Act, shall be deposited with the state treasurer to the credit of the "athletic commission fund" which is hereby created. Money in the fund is subject to appropriation by the legislature. Expenditures from the athletic commission fund shall only be made on vouchers issued and signed by the person designated by the commission upon warrants drawn by the department of finance and administration in accordance with the budget approved by the department of finance and administration.

History: Laws 1980, ch. 90, 24; 2005, ch. 346, 2.



Section 60-2A-25 - Time of payment of regulatory fee. (Repealed effective July 1, 2024.)

60-2A-25. Time of payment of regulatory fee. (Repealed effective July 1, 2024.)

A. Any person upon whom the regulatory fee is imposed pursuant to Section 60-2A-23 NMSA 1978 shall, within seventy-two hours after the completion of any professional contest for which an admission fee is charged and received or a contribution is requested and received, furnish to the commission a written report on forms prescribed by the commission showing:

(1) the number of tickets sold and issued or sold or issued for the professional contest;

(2) the amount of the gross receipts or value thereof;

(3) the amount of gross receipts derived from the sale, lease or other exploitation of broadcasting, motion picture or television rights of the professional contest, without any deductions for commissions, brokerage fees, distribution fees, advertising or any other expenses or charges; and

(4) such other matters as the commission may prescribe.

B. The commission or any of its authorized employees may inspect the books, ticket stubs or any other data necessary for the proper enforcement of the regulatory fee and supervisory fee imposed pursuant to the Professional Athletic Competition Act.

History: Laws 1980, ch. 90, 25; 2005, ch. 346, 3.



Section 60-2A-26 - Supervisory fee on closed-circuit telecasts or motion pictures; report to commission. (Repealed effective July 1, 2024.)

60-2A-26. Supervisory fee on closed-circuit telecasts or motion pictures; report to commission. (Repealed effective July 1, 2024.)

A. Any person who charges and receives an admission fee for exhibiting any live professional contest on a closed-circuit telecast or motion picture shall, within seventy-two hours after the event, furnish to the commission a verified written report on a form prescribed by the commission showing the number of tickets sold and issued or sold or issued and the gross receipts for the exhibition without any deductions.

B. There is imposed a supervisory fee upon the privilege of exhibiting for an admission fee any live professional contest on a closed-circuit telecast or motion picture. A supervisory fee is imposed in an amount determined pursuant to the rules of the commission to be sufficient to cover the costs of supervising the exhibition; provided that the fee shall not exceed five percent of the gross receipts derived from the exhibition.

C. The fee imposed pursuant to this section shall be administered, collected, enforced and the proceeds deposited as provided in Section 60-2A-24 NMSA 1978.

History: Laws 1980, ch. 90, 26; 1981, ch. 326, 3; 1997, ch. 174, 1; 2005, ch. 346, 4.



Section 60-2A-27 - Penalty; nonpayment of fee. (Repealed effective July 1, 2024.)

60-2A-27. Penalty; nonpayment of fee. (Repealed effective July 1, 2024.)

Any person who willfully attempts to evade or defeat any regulatory fee or supervisory fee or the payment thereof imposed pursuant to the Professional Athletic Competition Act is guilty of a fourth degree felony.

History: Laws 1980, ch. 90, 27; 2005, ch. 346, 5.



Section 60-2A-28 - Civil penalty. (Repealed effective July 1, 2024.)

60-2A-28. Civil penalty. (Repealed effective July 1, 2024.)

In the case of failure due to negligence or disregard of rules and regulations of the commission, but without intent to defraud, to pay when due any amount of regulatory fee or supervisory fee required to be paid pursuant to the Professional Athletic Competition Act, there shall be added to the amount two percent per month or a fraction of a month from the date the fee was due or from the date the report was required to be filed, not to exceed ten percent of the fee due.

History: Laws 1980, ch. 90, 28; 2005, ch. 346, 6.



Section 60-2A-29 - Penalty. (Repealed effective July 1, 2024.)

60-2A-29. Penalty. (Repealed effective July 1, 2024.)

Any person violating the provisions of the Professional Athletic Competition Act is guilty of a misdemeanor and upon conviction therefor shall be punished, in the discretion of the court, by a fine not to exceed one thousand dollars ($1,000) or by imprisonment in the county jail not to exceed three months, or by both such fine and imprisonment.

History: Laws 1980, ch. 90, 29.



Section 60-2A-30 - Termination of agency life; delayed repeal. (Repealed effective July 1, 2024.)

60-2A-30. Termination of agency life; delayed repeal. (Repealed effective July 1, 2024.)

The New Mexico athletic commission is terminated on July 1, 2023 pursuant to the Sunset Act [12-9-11 through 12-9-21 NMSA 1978]. The commission shall continue to operate according to the provisions of the Professional Athletic Competition Act until July 1, 2024. Effective July 1, 2024, Chapter 60, Article 2A NMSA 1978 is repealed.

History: Laws 1980, ch. 90, 30; 1981, ch. 241, 14; 1983, ch. 37, 2; 1987, ch. 333, 4; 1993, ch. 83, 3; 2000, ch. 4, 7; 2005, ch. 208, 4; 2011, ch. 30, 1; 2017, ch. 52, 2.



Section 60-2A-31 - Boxing headgear required when under fifteen years of age; penalty. (Repealed effective July 1, 2024.)

60-2A-31. Boxing headgear required when under fifteen years of age; penalty. (Repealed effective July 1, 2024.)

A. It is unlawful for any person to permit, promote or sponsor any person under the age of fifteen years to train as a boxer, engage in boxing matches or compete in school boxing exhibitions or events without wearing protective headgear.

B. Any person violating the provisions of Subsection A of this section is guilty of a petty misdemeanor.

History: Laws 1981, ch. 327, 1.



Section 60-2A-32 - Protective headgear required in all amateur boxing. (Repealed effective July 1, 2024.)

60-2A-32. Protective headgear required in all amateur boxing. (Repealed effective July 1, 2024.)

A. It is unlawful for any person to permit, sponsor or promote any amateur to train as a boxer, engage in boxing matches or compete in boxing events without wearing protective headgear meeting the standards approved under the official rules of the USA Amateur Boxing Federation.

B. Any person violating the provisions of Subsection A of this section is guilty of a misdemeanor.

History: Laws 1983, ch. 146, 1.



Section 60-2A-33 - Criminal offender character evaluation. (Repealed effective July 1, 2024.)

60-2A-33. Criminal offender character evaluation. (Repealed effective July 1, 2024.)

The provisions of the Criminal Offender Employment Act [28-2-1 NMSA 1978] shall govern any consideration of criminal records required or permitted by the Professional Athletic Competition Act.

History: 1978 Comp., 60-2A-33, enacted by Laws 1991, ch. 218, 6.



Section 60-2A-34 - Unlicensed activity; disciplinary proceedings; civil penalty. (Repealed effective July 1, 2024.)

60-2A-34. Unlicensed activity; disciplinary proceedings; civil penalty. (Repealed effective July 1, 2024.)

A person who is not licensed to engage in a professional athletic competition activity regulated by the board is subject to disciplinary proceedings by the board as provided in the Uniform Licensing Act [Sections 61-1-1 through 61-1-31 NMSA 1978]. The provisions of Section 61-1-3.2 NMSA 1978 notwithstanding, the board may impose a civil penalty in an amount not to exceed two thousand dollars ($2,000) against a person who engages in a professional athletic competition activity regulated by the board without a license. In addition, the board may assess the person for administrative costs, including investigative costs and the cost of conducting a hearing.

History: Laws 2017, ch. 52, 1.






Article 2B - Bingo and Raffle



Article 2C - Fireworks Licensing and Safety

Section 60-2C-1 - Short title.

60-2C-1. Short title.

Chapter 60, Article 2C NMSA 1978 may be cited as the "Fireworks Licensing and Safety Act".

History: Laws 1989, ch. 346, 1; 1997, ch. 17, 1.



Section 60-2C-2 - Definitions.

60-2C-2. Definitions.

As used in the Fireworks Licensing and Safety Act:

A. "aerial shell" means a cylindrical or spherical cartridge containing a lift charge, burst charge and effect composition. Upon firing from a reloadable tube, the lift charge is consumed and the cartridge is expelled into the air;

B. "aerial shell kit-reloadable tube" means a package or kit containing a cardboard, high-density polyethylene or equivalent launching tube and not more than twelve small aerial shells. Each aerial shell is limited to a maximum of sixty grams of total chemical composition, including lift charges, and the maximum diameter of each shell shall not exceed one and three-fourths inches;

C. "bosque" means a cottonwood corridor adjacent to a river;

D. "chaser" means a paper or cardboard tube venting out the fuse end of the tube that contains no more than twenty grams of chemical composition and travels along the ground, often producing a whistling effect or other noise; an explosive composition not to exceed fifty milligrams may be included to produce a report;

E. "chemical composition" includes all pyrotechnic and explosive composition contained in a fireworks device, but does not include inert materials such as clay used for plugs or organic matter such as rice hulls used for density control;

F. "cone fountain" means a cardboard or heavy paper cone containing no more than fifty grams of pyrotechnic composition that has the same effect as a cylindrical fountain. When more than one cone is mounted on a common base, total pyrotechnic composition shall not exceed two hundred grams;

G. "crackling device" means a sphere or paper tube that contains no more than twenty grams of pyrotechnic composition that produces a flash of light and a mild, audible crackling effect upon ignition, which effect is not considered to be an explosion. Crackling devices are not subject to the fifty-milligram limit of firecrackers;

H. "cylindrical fountain" means a cylindrical tube containing not more than seventy-five grams of pyrotechnic composition that produces a shower of colored sparks and sometimes a whistling effect or smoke. The device may be provided with a spike for insertion into the ground or a wood or plastic base for placing on the ground or a wood or cardboard handle to be hand held. When more than one tube is mounted on a common base, total pyrotechnic composition shall not exceed two hundred grams;

I. "display distributor" means a person, firm or corporation selling display fireworks;

J. "display fireworks" means devices primarily intended for commercial displays that are designed to produce visible or audible effects by combustion, deflagration or detonation, including salutes containing more than one hundred thirty milligrams of explosive composition; aerial shells containing more than forty grams of chemical composition exclusive of lift charge; and other exhibition display items that exceed the limits for permissible fireworks;

K. "distributor" means a person, firm or corporation selling fireworks to wholesalers and retailers for resale;

L. "explosive composition" means a chemical compound or mixture, the primary purpose of which is to function by explosion, producing an audible effect in a fireworks device;

M. "firecracker" means a small, paper-wrapped or cardboard tube containing no more than fifty milligrams of explosive composition that produces noise and a flash of light; provided that firecrackers used in aerial devices may contain up to one hundred thirty milligrams of explosive composition per report;

N. "fireworks" means devices intended to produce a visible or audible effect by combustion, deflagration or detonation and are categorized as "permissible fireworks" or "display fireworks", but does not include novelties or theatrical pyrotechnics articles;

O. "flitter sparkler" means a narrow paper tube attached to a stick or wire and filled with no more than five grams of pyrotechnic composition that produces color and sparks upon ignition and the paper at one end of the tube is ignited to make the device function;

P. "ground spinner" means a small, rapidly spinning device containing no more than twenty grams of pyrotechnic composition venting out an orifice usually on the side of the tube that when ignited produces a shower of sparks and color. "Ground spinner" is similar in operation to a wheel, but is intended to be placed flat on the ground and ignited;

Q. "helicopter" or "aerial spinner" means a tube containing no more than twenty grams of chemical composition with a propeller or blade attached that spins rapidly as it rises into the air with a visible or audible effect sometimes produced at or near the height of flight;

R. "illuminating torch" means a cylindrical tube containing no more than one hundred grams of pyrotechnic composition that produces a colored flame upon ignition and may be spiked, based or hand held. When more than one tube is mounted on a common base, total pyrotechnic composition shall not exceed two hundred grams;

S. "manufacturer" means a person, firm or corporation engaged in the manufacture of fireworks;

T. "mine" or "shell" means a heavy cardboard or paper tube usually attached to a wooden or plastic base and containing no more than sixty grams of total chemical composition, including lift charges, per tube that individually expels pellets of pressed pyrotechnic composition that burn with bright color in a star effect, or other devices propelled into the air, and that contains components producing reports containing a maximum one hundred thirty milligrams of explosive composition per report. A mine may contain more than one tube, but the tubes must fire in sequence upon ignition of one external fuse, must be a dense-packed collection of mine or shell tubes and the total chemical composition, including lift charges, shall not exceed two hundred grams;

U. "missile-type rocket" means a device similar to a stick-type rocket in size, composition and effect that uses fins rather than a stick for guidance and stability and that contains no more than twenty grams of chemical composition;

V. "multiple tube devices" means a device that contains more than one cardboard tube and the ignition of one external fuse that causes all of the tubes to function in sequence. The tubes are individually attached to a wood or plastic base or are dense-packed and are held together by glue, wire, string or other means that securely hold the tubes together during operation. A maximum total weight of five hundred grams of pyrotechnic composition shall be permitted; provided that the tubes are securely attached to a wood or plastic base and are separated from each other on the base by a distance of at least one-half inch. The connecting fuses on multiple tube devices shall be fused in sequence so that the tubes fire sequentially rather than all at once;

W. "novelties" means devices containing small amounts of pyrotechnic or explosive composition that produce limited visible or audible effects, including party poppers, snappers, toy smoke devices, snakes, glowworms, sparklers or toy caps, and devices intended to produce unique visual or audible effects that contain sixteen milligrams or less of explosive composition and limited amounts of other pyrotechnic composition, including cigarette loads, trick matches, explosive auto alarms and other trick noisemakers;

X. "permissible fireworks" or "consumer fireworks" means fireworks legal for sale to and use in New Mexico by the general public that comply with the latest construction, performance, composition and labeling requirements established by the United States consumer product safety commission and the United States department of transportation;

Y. "pyrotechnic composition" means a chemical mixture that on burning and without explosion produces visible or brilliant displays or bright lights or whistles or motion;

Z. "retailer" means a person, firm or corporation purchasing fireworks for resale to consumers;

AA. "roman candle" means a heavy paper or cardboard tube containing no more than twenty grams of chemical composition that individually expels pellets of pressed pyrotechnic composition that burn with bright color in a star effect;

BB. "specialty retailer" means a person, firm or corporation purchasing permissible fireworks for year-round resale in permanent retail stores whose primary business is tourism;

CC. "stick-type rocket" means a cylindrical tube containing no more than twenty grams of chemical composition with a wooden stick attached for guidance and stability that rises into the air upon ignition and produces a burst of color or sound at or near the height of flight;

DD. "theatrical pyrotechnics articles" means a pyrotechnic device for professional use in the entertainment industry similar to permissible fireworks or consumer fireworks in chemical composition and construction but not intended and labeled for consumer use;

EE. "toy smoke device" means a small plastic or paper item containing no more than one hundred grams of pyrotechnic composition that produces white or colored smoke as the primary effect;

FF. "wheel" means a pyrotechnic device that is made to attach to a post or other surface and that revolves, producing a shower of color and sparks and sometimes a whistling effect, and that may have one or more drivers, each of which contains no more than sixty grams of pyrotechnic composition and the total wheel contains no more than two hundred grams total pyrotechnic composition;

GG. "wholesaler" means a person, firm or corporation purchasing fireworks for resale to retailers; and

HH. "wildlands" means lands owned by the governing body of a county or municipality that are designated for public recreational purposes and that are covered wholly or in part by timber, brush or native grass.

History: Laws 1989, ch. 346, 2; 1991, ch. 133, 1; 1997, ch. 17, 2; 1999, ch. 58, 1; 2007, ch. 268, 1.



Section 60-2C-3 - License or permit required for sale of fireworks; administration; permits and licenses.

60-2C-3. License or permit required for sale of fireworks; administration; permits and licenses.

A. No person may sell, hold for sale, import, distribute or offer for sale, as manufacturer, distributor, wholesaler or retailer, any fireworks in this state unless such person has first obtained the appropriate license or permit.

B. The state fire marshal shall enforce the Fireworks Licensing and Safety Act. All license applications shall be submitted to the office of the state fire marshal. All retailers shall be required to purchase a retail fireworks permit for each retail location. The retail permit may be purchased from any licensed manufacturer, distributor or wholesaler or from the state fire marshal's office. Retail permits may be purchased at any time by the licensed manufacturer, distributor or wholesaler in books of twenty permits per book from the state fire marshal. Permits shall be numbered, and it shall be the responsibility of the licensed manufacturer, distributor or wholesaler to keep records of the purchases of these permits and to submit these records to the state fire marshal semi-annually on January 31 and July 31 of each year. Each semi-annual report is to cover the preceding six-month period. Retail permits that are unsold may be exchanged for new permits.

C. The state fire marshal shall appoint the deputies and employees required to carry out the provisions of the Fireworks Licensing and Safety Act. The state fire marshal may also appoint any commissioned law enforcement officer or duly appointed fire chief or his designee with approval from the local governing body required to carry out the provisions of that act.

D. The state fire board shall formulate, adopt, promulgate and amend or revise rules and regulations for the safe handling of fireworks.

History: Laws 1989, ch. 346, 3; 1991, ch. 133, 2; 1997, ch. 17, 3.



Section 60-2C-4 - License and permit fees.

60-2C-4. License and permit fees.

A. An applicant for a license or permit under the Fireworks Licensing and Safety Act shall pay to the state fire marshal's office the following fees, which shall not be refundable:

(1) manufacturer license

$1,500;

(2) distributor license

2,000;

(3) wholesaler license

1,000;

(4) display distributor license

1,000;

(5) specialty retailer license

750;

(6) retailer permit

100;

or

(7) replacement permit

20.

B. All licenses and permits shall be issued for one year beginning on February 1 of each year. All licenses and permits shall be issued within thirty days from the date of receipt of application, except that no application shall be processed during any holiday selling period in which permissible fireworks may be sold.

C. Licenses issued pursuant to provisions of the Fireworks Licensing and Safety Act shall not be restricted in number or limited to any person without cause. Municipalities and counties may require licenses or permits and reasonable fees, not to exceed twenty-five dollars ($25.00), for the sale of fireworks.

D. Permit and license fees paid to the state fire marshal's office shall be deposited in the fire protection fund to be used by the state fire marshal to enforce and carry out the provisions and purposes of the Fireworks Licensing and Safety Act.

History: Laws 1989, ch. 346, 4; 1991, ch. 133, 3; 1997, ch. 17, 4; 1999, ch. 58, 2; 2007, ch. 268, 2.



Section 60-2C-5 - Possession, sale or use of unauthorized fireworks unlawful.

60-2C-5. Possession, sale or use of unauthorized fireworks unlawful.

No individual, firm, partnership, corporation or association shall possess for retail sale in this state, sell or offer for sale at retail or possess or use any fireworks other than permissible fireworks.

History: Laws 1989, ch. 346, 5; 1991, ch. 133, 4.



Section 60-2C-6 - Exportation of fireworks from the state.

60-2C-6. Exportation of fireworks from the state.

Nothing in the Fireworks Licensing and Safety Act shall prohibit licensed wholesalers, distributors, importers or manufacturers from storing, selling, shipping or otherwise transporting fireworks as defined by the United States department of transportation to any person or entity outside the state of New Mexico.

History: Laws 1989, ch. 346, 6.



Section 60-2C-7 - Permissible fireworks.

60-2C-7. Permissible fireworks.

A. Permissible fireworks are:

(1) ground and hand-held sparkling devices:

(a) cone fountains;

(b) crackling devices;

(c) cylindrical fountains;

(d) flitter sparklers;

(e) ground spinners;

(f) illuminating torches; and

(g) wheels;

(2) aerial devices:

(a) aerial shell kit-reloadable tubes;

(b) aerial spinners;

(c) helicopters;

(d) mines;

(e) missile-type rockets;

(f) multiple tube devices;

(g) roman candles;

(h) shells; and

(i) stick-type rockets, except as provided in Subsection B of this section; and

(3) ground audible devices:

(a) chasers; and

(b) firecrackers.

B. The following types of fireworks are not permissible fireworks:

(1) stick-type rockets having a tube less than five-eighths inch outside diameter and less than three and one-half inches in length; and

(2) fireworks intended for sale to the public that produce an audible effect, other than a whistle, by a charge of more than one hundred thirty milligrams of explosive composition per report.

C. A municipality or county shall not by ordinance regulate and prohibit the sale or use of any permissible firework except aerial devices and ground audible devices.

History: Laws 1989, ch. 346, 7; 1991, ch. 133, 5; 1997, ch. 17, 5; 2007, ch. 268, 3.



Section 60-2C-8 - Retail sales or storage of fireworks; regulated activities.

60-2C-8. Retail sales or storage of fireworks; regulated activities.

A. Fireworks may not be sold at retail without a retail permit. The permit shall be at the location where the retail sale takes place.

B. All places where fireworks are stored, sold or displayed shall be in compliance with the code of safety standards published by the national fire protection association for the manufacture, transportation, storage and retail sales of fireworks and pyrotechnics articles.

C. It is unlawful to offer for sale or to sell fireworks to children under the age of sixteen years or to an intoxicated person.

D. At all places where fireworks are stored, sold or displayed, the words "NO SMOKING" shall be posted in letters at least four inches in height. Smoking, open flames and any ignition source are prohibited within twenty-five feet of fireworks stock.

E. Fireworks shall not be stored, kept, sold or discharged within fifty feet of a gasoline pump or gasoline bulk station or a building in which gasoline or volatile liquids are sold in quantities in excess of one gallon, except in stores where cleaners, paints and oils are handled in sealed containers only.

F. All fireworks permittees and licensees shall keep and maintain upon the premises a fire extinguisher bearing an underwriters laboratories incorporated rated capacity of at least five-pound ABC per five hundred square feet of space used for fireworks sales or storage.

G. Sales clerks and ancillary personnel employed or volunteering at temporary retail locations where fireworks are sold shall be at least sixteen years of age. A sales clerk shall be on duty to serve consumers at the time of purchase or delivery. Permissible fireworks may be offered for sale only at state-permitted or state-licensed retail locations.

H. Fireworks shall not be discharged within one hundred fifty feet of a fireworks retail sales location.

I. Fireworks shall not be sold or used on state forest land, wildlands or a bosque.

J. A person shall not ignite fireworks within a motor vehicle or throw fireworks from a motor vehicle, nor shall a person place or throw ignited fireworks into or at a motor vehicle or at or near a person or group of people.

K. Fireworks devices that are readily accessible to handling by consumers or purchasers in a retail sales location shall have their exposed fuses protected in a manner to protect against accidental ignition of an item by a spark, cigarette ash or other ignition source. If the fuse is a thread-wrapped safety fuse that has been coated with a nonflammable coating, only the outside end of the safety fuse shall be covered. If the fuse is not a safety fuse, the entire fuse shall be covered.

L. Permissible fireworks may be sold at retail between June 20 and July 6 of each year, six days preceding and including new year's day, three days preceding and including Chinese new year, the sixteenth of September and cinco de Mayo of each year, except that permissible fireworks may be sold all year in permanent retail stores whose primary business is tourism.

History: Laws 1989, ch. 346, 8; 1991, ch. 133, 6; 1997, ch. 17, 6; 2007, ch. 268, 4.



Section 60-2C-8.1 - Extreme or severe drought conditions; restricted sale and use.

60-2C-8.1. Extreme or severe drought conditions; restricted sale and use.

A. The governing body of a municipality may hold a hearing to determine if fireworks restrictions should be imposed within the boundaries of the incorporated municipality affected by extreme or severe drought conditions. The findings of the governing body shall be based on current drought indices published by the national weather service and any other relevant information supplied by the United States forest service.

B. Pursuant to any hearing under Subsection A of this section, the governing body of a municipality shall issue a proclamation declaring extreme or severe drought conditions within the boundaries of the incorporated municipality if the governing body determines such conditions exist. The governing body's proclamation:

(1) shall ban the sale and use of missile-type rockets, helicopters, aerial spinners, stick-type rockets and ground audible devices within the affected drought area; and

(2) shall give the governing body the power to:

(a) limit the use within its jurisdiction of any fireworks not listed in Paragraph (1) of this subsection to areas that are paved or barren or that have a readily accessible source of water for use by the homeowner or the general public;

(b) ban the use of all fireworks within wildlands in its jurisdiction, after consultation with the state forester; and

(c) ban or restrict the sale or use of display fireworks.

C. The municipal governing body's proclamation declaring an extreme or severe drought condition shall be issued no less than twenty days prior to a holiday for which fireworks may be sold. The proclamation shall explain restrictions on the sale or use of fireworks and permitted sales or uses of fireworks.

D. A municipal governing body's proclamation shall be effective for thirty days and the governing body may issue succeeding proclamations if extreme or severe drought conditions warrant. A proclamation may be modified or rescinded within its thirty-day period by the governing body upon conducting an emergency hearing to determine if weather conditions have improved.

E. The governing body of a county may hold a hearing to determine if fireworks restrictions should be imposed within the unincorporated portions of the county affected by extreme or severe drought conditions. The findings of the governing body shall be based on current drought indices published by the national weather service and any other relevant information supplied by the United States forest service.

F. Pursuant to any hearing under Subsection E of this section, the governing body of a county shall issue a proclamation declaring extreme or severe drought conditions within the unincorporated portions of the county if the governing body determines such conditions exist. The governing body's proclamation:

(1) shall ban the sale and use of missile-type rockets, helicopters, aerial spinners, stick-type rockets and ground audible devices within the affected drought area; and

(2) shall give the governing body the power to:

(a) limit the use within its jurisdiction of any fireworks not listed in Paragraph (1) of this subsection to areas that are paved or barren or that have a readily accessible source of water for use by the homeowner or the general public;

(b) ban the use of all fireworks within wildlands in its jurisdiction, after consultation with the state forester; and

(c) ban or restrict the sale or use of display fireworks.

G. The county governing body's proclamation declaring an extreme or severe drought condition shall be issued no less than twenty days prior to a holiday for which fireworks may be sold. The proclamation shall explain restrictions on the sale or use of fireworks and permitted sales or uses of fireworks.

H. Except as otherwise provided in this subsection, a proclamation shall be effective for thirty days, and the county governing body may issue succeeding proclamations if extreme or severe drought conditions warrant. A proclamation may be modified or rescinded within its thirty-day period by the governing body upon conducting an emergency hearing to determine if weather conditions have improved.

History: Laws 1997, ch. 17, 9; 1999, ch. 58, 3.



Section 60-2C-9 - Display fireworks.

60-2C-9. Display fireworks.

Except as provided in Section 9 [60-26-8.1 NMSA 1978] of this act, nothing in the Fireworks Licensing and Safety Act shall prohibit the display of display fireworks, except that any individual, association, partnership, corporation, organization, county or municipality shall secure a written permit from the governing body of the county or municipality where the display is to be fired and the display fireworks shall be purchased from a distributor or display distributor licensed by the state fire marshal and the bureau of alcohol, tobacco and firearms at the United States department of the treasury.

History: Laws 1989, ch. 346, 9; 1991, ch. 133, 7; 1997, ch. 17, 7.



Section 60-2C-9.1 - Theatrical pyrotechnics articles; compliance with national fire protection association standards required.

60-2C-9.1. Theatrical pyrotechnics articles; compliance with national fire protection association standards required.

All places where theatrical pyrotechnics articles are manufactured, stored, sold or displayed shall be in compliance with the code of safety standards published by the national fire protection association for the use of pyrotechnics before a proximate audience.

History: Laws 2007, ch. 268, 5.



Section 60-2C-10 - Penalty; criminal.

60-2C-10. Penalty; criminal.

A. Any individual, firm, partnership or corporation that violates any provision of the Fireworks Licensing and Safety Act is guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than one thousand dollars ($1,000) or imprisonment for not more than one year, or both.

B. Nothing in the Fireworks Licensing and Safety Act shall apply to or prohibit any employees of the department of game and fish or the United States fish and wildlife service from possessing fireworks for control of game birds and animals or to prohibit any law enforcement officer from possessing fireworks in the performance of his duties or to prohibit any municipality or civic organization therein from sponsoring and conducting in connection with any public celebration, an officially supervised and controlled fireworks display.

History: Laws 1989, ch. 346, 10.



Section 60-2C-11 - Penalty; civil.

60-2C-11. Penalty; civil.

A. If a person is found guilty of violating any of the provisions of the Fireworks Licensing and Safety Act, that person's license or permit may be revoked or suspended by the state fire marshal, his deputies or designees.

B. No individual, firm, corporation or partnership shall possess any fireworks for sale within New Mexico, other than those authorized in the Fireworks Licensing and Safety Act. The state fire marshal, his deputies or designees may at reasonable hours enter and inspect the permittee's premises, building, mobile or motor vehicle or temporary or permanent structure to determine compliance with the Fireworks Licensing and Safety Act. If any retailer has in his possession any fireworks in violation of that act, his permit shall be revoked and all such fireworks seized, and the fireworks shall be kept to be used as evidence. If any person has in his possession any fireworks in violation of that act, a warrant may be issued for the seizure of fireworks and the fireworks shall be safely kept to be used as evidence. Upon conviction of the offender, the fireworks shall be destroyed, but if the offender is discharged, the permissible fireworks shall be returned to the person in whose possession they were found; provided, however, that nothing in the Fireworks Licensing and Safety Act applies to the transportation of fireworks by regulated carriers.

History: Laws 1989, ch. 346, 11.






Article 2D - Bicycle Racing

Section 60-2D-1 - Short title.

60-2D-1. Short title.

This act [60-2D-1 to 60-2D-18 NMSA 1978] may be known as the "Bicycle Racing Act".

History: Laws 1991, ch. 233, 1.



Section 60-2D-2 - Definitions.

60-2D-2. Definitions.

As used in the Bicycle Racing Act:

A. "commission" means the bicycle racing commission;

B. "bicycle racing" means racing at Keiren velodrome bicycle-racing tracks approved by the commission;

C. "license" means a license for a racing meet issued under the provisions of the Bicycle Racing Act; and

D. "secretary" means the executive secretary of the commission.

History: Laws 1991, ch. 233, 2.



Section 60-2D-3 - Commission created; appointments; qualifications.

60-2D-3. Commission created; appointments; qualifications.

The "bicycle racing commission" is created. The commission shall consist of three commissioners appointed by the governor. The first commission members shall be appointed for staggered terms, one ending on July 1, 1993 and one ending on July 1 of each of the following two odd-numbered years. Thereafter, appointments shall be for terms of six years. Vacancies for any unexpired term shall be filled by the governor. To be eligible for appointment, all persons shall be citizens, residents of the state and qualified electors.

History: Laws 1991, ch. 233, 3.



Section 60-2D-4 - Organization and officers; per diem.

60-2D-4. Organization and officers; per diem.

A. Within thirty days after appointment, the first commission shall organize for the transaction of business by selecting one of its members as chairman. The commission shall meet annually in September and may meet as often as it deems necessary on the call of the chairman or any two members of the commission. Members of the commission shall receive per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

B. The commission shall maintain an office within the state and keep detailed records of all its meetings and all business transacted by it. Complete records shall be kept of all collections and disbursements. The commission shall report annually on June 30 to the governor on its activities for the preceding year.

C. The expenses of the commission shall be paid out of the state's allocation of the proceeds from the bicycle-racing pari-mutuel tax as provided in Section 16 [60-2D-16 NMSA 1978] of the Bicycle Racing Act. Payment of expenses by the commission shall be on vouchers issued and signed by the person designated by the commission, upon warrants drawn by the department of finance and administration in accordance with the budget approved by the department of finance and administration.

History: Laws 1991, ch. 233, 4.



Section 60-2D-5 - Powers and duties.

60-2D-5. Powers and duties.

The commission shall, in its discretion and subject to its rules and regulations:

A. license all persons desiring to participate, except as spectators, in bicycle racing at Keiren velodrome bicycle-racing tracks within this state approved by the commission;

B. supervise all licensees and all races, race meets and racetracks operating under its jurisdiction;

C. set the time, place and duration of all race meets under its jurisdiction;

D. suspend or revoke licenses for violation of the law or rules and regulations of the commission;

E. do all other things necessary and proper to fulfill its obligations under the Bicycle Racing Act;

F. have all places where bicycle-racing meets are held visited and inspected at least once a year by its members or employees;

G. require all pari-mutuel bicycle-racing meets to be held at Keiren velodrome bicycle-racing tracks in this state and in accordance with the rules and regulations of the commission;

H. supervise the operations of pari-mutuel machines and equipment and the operation of all money rooms, accounting rooms and seller's and cashier's windows;

I. supervise the weighing and inspection of bicycles; and

J. make saliva and urine tests on bicycle racers selected by the commission or its employees at every race.

History: Laws 1991, ch. 233, 5.



Section 60-2D-6 - Employees.

60-2D-6. Employees.

The commission shall hire an executive secretary and such other employees as are necessary to its duties, at salaries to be set by the commission.

History: Laws 1991, ch. 233, 6.



Section 60-2D-7 - Rules and regulations.

60-2D-7. Rules and regulations.

The commission shall promulgate reasonable rules and regulations governing bicycle racing in this state. These rules and regulations shall:

A. govern the application procedures for all licenses issued by the commission;

B. provide for the supervision, direction and discipline of licensees of the commission;

C. govern, subject to the Uniform Licensing Act [61-1-1 NMSA 1978], the issuance, suspension and revocation of licenses issued by the commission;

D. provide for the barring from bicycle racing and bicycle-racing tracks of any persons, including those required to be licensed by the commission;

E. determine the distribution of the gross receipts of all pari-mutuel bicycle-racing wagers that shall be payable as pari-mutuel winnings, as race purses to the winning bicycle racers and as commissions to the licensee;

F. set standards for the holding, conducting and operating of all bicycle races, race meets and racetracks under the supervision of the commission; and

G. become effective only after they have been filed in accordance with the State Rules Act [14-4-1 NMSA 1978].

History: Laws 1991, ch. 233, 7.



Section 60-2D-8 - Enforcement; investigation; subpoena.

60-2D-8. Enforcement; investigation; subpoena.

The commission shall enforce or secure the enforcement, through the proper officials, of all the laws, rules, regulations and orders of the commission. The commission shall investigate on its own motion, or upon receipt of any information or complaint concerning any violation of the Bicycle Racing Act or any rule, regulation or order issued pursuant to that act or upon receipt of any application, any information contained or which should be contained in the application. In enforcement of the Bicycle Racing Act or in any investigation, the commission may exercise the power of subpoena. Any member of the commission may administer oaths or affirmations. If any person refuses to obey a subpoena, the commission may present its petition to the district court in Santa Fe county setting forth the facts, and the district court shall issue its subpoena to the person.

History: Laws 1991, ch. 233, 8.



Section 60-2D-9 - Licenses; limitations; fees.

60-2D-9. Licenses; limitations; fees.

A. The commission shall require licenses of all bicycle racers, trainers, starters, assistant starters, pari-mutuel employees, authorized racer's or owner's agents and any other person, whether operating under his own name or a trade or assumed name, who wishes to participate, except as a spectator, in a bicycle-racing meet in this state. This license shall be known as a "general bicycle-racing license" and shall state on its face the capacity in which the licensee will participate in bicycle racing in this state. The fee for a general bicycle-racing license shall be set by the commission in an amount not to exceed fifty dollars ($50.00) per year. The fee shall not be prorated for part of a year.

B. The commission shall require a license for any person to hold bicycle-racing meets with pari-mutuel wagering. This license shall be known as a "pari-mutuel bicycle-racing license" and shall state on its face the time, place and duration of all bicycle-racing meets authorized by that license and the number of races allowed per day. The fee for such a license shall be set by the commission and shall not exceed one thousand dollars ($1,000) for any one calendar year, regardless of the number of days of bicycle-racing meets covered by the license.

C. The commission may issue a pari-mutuel bicycle-racing license for:

(1) a bicycle-racing season; and

(2) one day, to be known as a charity day, on which day the licensee shall remit the taxes owed to the state, deduct an amount equal to the purses and the cost of conducting the racing on that day and donate the balance to nonprofit organizations engaged in charitable, benevolent or eleemosynary activities selected by the licensee and approved by the commission.

History: Laws 1991, ch. 233, 9.



Section 60-2D-10 - Applications for pari-mutuel bicycle-racing licenses.

60-2D-10. Applications for pari-mutuel bicycle-racing licenses.

A. Each initial application for a pari-mutuel bicycle-racing license shall:

(1) be made under oath on a form supplied by the commission and shall be filed on a date set by the commission by regulation;

(2) set forth the time, place and number of days of the proposed bicycle-racing meet;

(3) state the full name and address of the applicant and, if a corporation, the names and addresses of all its officers and directors and of all the holders of each class of its stock and the amount of stock of each class owned by each stockholder;

(4) present a current financial statement of the applicant;

(5) identify the bicycle-racing track where the proposed bicycle-racing meet will be held and the names and addresses of the owners of all property to be used;

(6) give a description of the land uses within a radius of two miles of the proposed meet; and

(7) state any other information deemed necessary by the commission or required by its regulations.

B. Upon receipt of the initial application, the commission shall set a date for a hearing on the application and require the applicant to give public notice of the hearing, in a form set by the commission, giving the time, place and purpose of the hearing by publication in a newspaper in general circulation in the area of the proposed meet, once a week for three consecutive weeks, and by posting a notice on the site of the proposed bicycle-racing meet, in a form and size set by the commission.

C. The commission shall conduct the public hearing, and any interested person may be heard. Among other things, the commission may hear evidence concerning:

(1) the number of licenses already granted;

(2) the location of tracks previously licensed; and

(3) the desires of the residents of the county.

History: Laws 1991, ch. 233, 10.



Section 60-2D-11 - Renewal licenses.

60-2D-11. Renewal licenses.

Pari-mutuel bicycle-racing licenses may be renewed upon application of the licensee annually for the same dates or for other dates the licensee requests, but for not less than the total number of days allotted during the preceding year. The application for a renewal shall be in the same form as the original application, shall contain the same information, brought up to date, and shall contain the same attachments, but shall not require a public hearing.

History: Laws 1991, ch. 233, 11.



Section 60-2D-12 - Liability insurance; bond; pari-mutuel bicycle-racing licensee.

60-2D-12. Liability insurance; bond; pari-mutuel bicycle-racing licensee.

Every pari-mutuel bicycle-racing licensee shall, as a condition to receiving a license to conduct bicycle-racing meets:

A. carry public liability insurance in a form, in an amount and with a company approved by the commission, for the protection of the public, exhibitors, contestants, visitors, other licensees and spectators; and

B. provide and deliver to the commission a bond in a form required by the commission, in favor of the state, in a penal sum of not less than fifty thousand dollars ($50,000) and any further amount required by the commission, conditioned upon:

(1) the payment by the licensee to the state all money due it under the provisions of the Bicycle Racing Act;

(2) the licensee's discharging all obligations to his employees, exhibitors, contestants and persons furnishing labor and material in connection with any race meet or in connection with the construction, maintenance, repair or operation of the racetrack or buildings or grounds connected therewith; and

(3) generally, that the licensee will conduct the bicycle-racing meet strictly in accordance with the provisions of the Bicycle Racing Act and the rules and regulations of the commission and will not violate any other law of this state while operating under a license issued by the commission.

History: Laws 1991, ch. 233, 12.



Section 60-2D-13 - License; refusal to issue.

60-2D-13. License; refusal to issue.

The commission, using the procedures of the Uniform Licensing Act [61-1-1 NMSA 1978]:

A. when dealing with a general bicycle-racing license, shall refuse to issue a license if the applicant:

(1) as an individual or, if a partnership, joint venture or corporation, if any partner, joint venturer, officer or director has been convicted of any crime which if committed in New Mexico is or would have been a felony or of the violation of any law of the United States or of any state concerning gambling or racing or of any rule or regulation of this or any other racing commission; or

(2) fails to pay the required fees or any other payment required by the Bicycle Racing Act;

B. when dealing with a pari-mutuel bicycle-racing license, shall refuse to issue the license for the reasons given in Subsection A of this section or, in addition, if the applicant:

(1) is not a bona-fide resident of New Mexico;

(2) is a foreign corporation;

(3) is a corporation and does not have a provision in its charter that none of the voting stock of the corporation shall be sold, mortgaged or otherwise pledged or transferred without ten days' prior written notice to the commission;

(4) is a corporation any of the voting stock of which is held for an undisclosed principal, unless the corporation is listed on a national stock exchange and the named stockholder is a recognized nominee; or

(5) refuses to agree that he will not thereafter sell, mortgage or otherwise pledge or dispose of any of the assets listed and described on the application for license without giving the commission ten days' written notice;

C. when dealing with a general bicycle-racing license, may refuse to issue the license if the applicant makes any false or fraudulent statement of a material nature in the application; or

D. when dealing with a pari-mutuel bicycle-racing license, may refuse to issue the license for the reason given in Subsection C of this section or if:

(1) the financial standing of the applicant and his ability or, if a partnership, joint venture or corporation, the financial standing of the partnership, joint venture or corporation or the ability of the partners, joint venturers, officers or directors of the corporation are such that in the opinion of the commission it is not in the best interest of the state to grant the license;

(2) the sentiments of the residents of the area and the county in which it is proposed to conduct the bicycle-racing meet are against the license; or

(3) for any other reason it is not in the best interest of the state, the racing industry and the area and county in which it is proposed to conduct the bicycle-racing meets to grant the license.

History: Laws 1991, ch. 233, 13.



Section 60-2D-14 - Revocation and suspension.

60-2D-14. Revocation and suspension.

The commission, using the procedures of the Uniform Licensing Act [61-1-1 NMSA 1978]:

A. when dealing with a general bicycle-racing license, may revoke or suspend the license if the licensee:

(1) as an individual or, if a partnership, joint venture or corporation, if any partner, joint venturer, officer or director has been convicted of any crime which if committed in New Mexico is or would have been a felony or of the violation of any law of the United States or of any state concerning gambling or racing or of any rule or regulation of this or any other racing commission; or

(2) has made any false or fraudulent statement of a material nature in his application; or

B. when dealing with a pari-mutuel bicycle-racing license, may revoke or suspend the license for any reason given in Subsection A of this section or if the licensee:

(1) incorporates as a foreign corporation;

(2) loses his residence in New Mexico;

(3) is a corporation and amends its charter to allow its voting stock to be sold, mortgaged or otherwise pledged or transferred without ten days' prior written notice to the commission;

(4) is a corporation and sells, mortgages or otherwise pledges or transfers any of the voting stock of the corporation without ten days' prior written notice to the commission;

(5) is a corporation and allows any of its voting stock to be held for an undisclosed principal, unless the corporation is listed on a national stock exchange and the named stockholder is a recognized nominee; or

(6) sells, mortgages or otherwise pledges or disposes of any of the assets listed and described on the application for license without approval of the commission.

History: Laws 1991, ch. 233, 14.



Section 60-2D-15 - Pari-mutuel wagering; breakage; uncashed tickets.

60-2D-15. Pari-mutuel wagering; breakage; uncashed tickets.

A. A pari-mutuel bicycle-racing licensee may conduct pari-mutuel wagering. In the conduct of such wagering, all breakage shall be split equally between the state and the licensee. Breakage shall be those odd cents remaining after paying winning ticket holders a minimum of ten cents ($.10) for each one dollar ($1.00) wagered. If during any bicycle-racing meet conducted under the Bicycle Racing Act there are underpayments of the amount actually due to the wagerers, the amount of the excess of such underpayments, over and above overpayments to wagerers on the expiration of thirty days after the end of the meet, shall be paid to the state treasurer. Uncashed tickets may be presented to the licensee for payment at any time.

B. If a governmental agency imposes a levy on the licensee of a tax on the money wagered and upon its receipts, the licensee may collect, in addition to the percentage and breakage allowed in this section, the amount of the tax so levied. The tax and breakage and license fees provided in the Bicycle Racing Act shall be in lieu of all other license and excise taxes levied by the state or any of its political subdivisions for the privilege of conducting bicycle-racing meets licensed under the Bicycle Racing Act.

History: Laws 1991, ch. 233, 15.



Section 60-2D-16 - Pari-mutuel wagering; taxes.

60-2D-16. Pari-mutuel wagering; taxes.

Each licensee holding a pari-mutuel bicycle-racing license shall withhold fifteen percent from the pari-mutuel bicycle-racing wagers made and pay daily:

A. thirteen percent of the gross receipts of all pari-mutuel bicycle-racing wagers at a meet to the state treasurer, which shall be deposited in the general fund; and

B. two percent of the gross receipts of all pari-mutuel bicycle-racing wagers made at a meet to the county treasurer of the county in which the meet is held.

These amounts shall constitute the "bicycle-racing pari-mutuel tax".

History: Laws 1991, ch. 233, 16.



Section 60-2D-17 - Violations.

60-2D-17. Violations.

It is unlawful:

A. for any licensee or any trainer of any person licensed to enter any racing contest supervised by the commission to fail to comply with all rules, regulations and orders issued by the commission;

B. for any person to participate except as a spectator in any racing contest supervised by the commission without first obtaining the required license;

C. for any person to hold a bicycle-racing meet with pari-mutuel wagering without obtaining the required license;

D. for any person holding or participating in any racing contest supervised by the commission to fail to inform the commission or its employees of any violation of any law, rule, regulation or order of the commission;

E. for any licensee to permit any person who has not reached his twenty-first birthday to wager at a bicycle-racing meet;

F. to conduct pool-selling bookmaking or to conduct handbooks or to bet or wager on any bicycle-racing meet licensed by the commission, other than by the pari-mutuel method; or

G. for any pari-mutuel bicycle-racing licensee to compute breaks in the pari-mutuel system other than at ten cents ($.10).

History: Laws 1991, ch. 233, 17.



Section 60-2D-18 - Penalty.

60-2D-18. Penalty.

Any person who violates any of the provisions of the Bicycle Racing Act is guilty of a petty misdemeanor.

History: Laws 1991, ch. 233, 18.






Article 2E - Gaming Control

Section 60-2E-1 - Short title.

60-2E-1. Short title.

Chapter 60, Article 2E NMSA 1978 may be cited as the "Gaming Control Act".

History: Laws 1997, ch. 190, 3; 2002, ch. 102, 2.



Section 60-2E-2 - Policy.

60-2E-2. Policy.

It is the state's policy on gaming that:

A. limited gaming activities should be allowed in the state if those activities are strictly regulated to ensure honest and competitive gaming that is free from criminal and corruptive elements and influences; and

B. the holder of any license issued by the state in connection with the regulation of gaming activities has a revocable privilege only and has no property right or vested interest in the license.

History: Laws 1997, ch. 190, 4.



Section 60-2E-3 - Definitions.

60-2E-3. Definitions.

As used in the Gaming Control Act:

A. "affiliate" means a person who, directly or indirectly through one or more intermediaries, controls, is controlled by or is under common control with a specified person;

B. "affiliated company" means a company that:

(1) controls, is controlled by or is under common control with a company licensee; and

(2) is involved in gaming activities or involved in the ownership of property on which gaming is conducted;

C. "applicant" means a person who has applied for a license or for approval of an act or transaction for which approval is required or allowed pursuant to the provisions of the Gaming Control Act;

D. "application" means a request for the issuance of a license or for approval of an act or transaction for which approval is required or allowed pursuant to the provisions of the Gaming Control Act, but "application" does not include a supplemental form or information that may be required with the application;

E. "associated equipment" means equipment or a mechanical, electromechanical or electronic contrivance, component or machine used in connection with gaming activity;

F. "board" means the gaming control board;

G. "certification" means a notice of approval by the board of a person required to be certified by the board;

H. "cheat" or "cheating" means to alter the element of chance, the method of selection or other criteria in a manner that determines:

(1) the result of the game;

(2) the amount or frequency of payment in a game, including taking advantage of a malfunctioning machine;

(3) the value of a wagering instrument; or

(4) the value of a wagering credit;

I. "company" means a corporation, partnership, limited partnership, trust, association, joint stock company, joint venture, limited liability company or other form of business organization that is not a natural person; "company" does not mean a nonprofit organization;

J. "distributor" means a person who supplies gaming devices to a gaming operator but does not manufacture gaming devices;

K. "equity security" means an interest in a company that is evidenced by:

(1) voting stock or similar security;

(2) a security convertible into voting stock or similar security, with or without consideration, or a security carrying a warrant or right to subscribe to or purchase voting stock or similar security;

(3) a warrant or right to subscribe to or purchase voting stock or similar security; or

(4) a security having a direct or indirect participation in the profits of the issuer;

L. "executive director" means the chief administrative officer appointed by the board pursuant to Section 60-2E-7 NMSA 1978;

M. "finding of suitability" means a certification of approval issued by the board permitting a person to be involved directly or indirectly with a licensee, relating only to the specified involvement for which it is made;

N. "foreign institutional investor" means:

(1) a government-related pension plan of a foreign government; or

(2) a person that meets the requirement of a qualified institutional buyer as defined by the governing financial regulatory agency of the foreign country in which the company's primary operations are located and is registered or licensed in that country as a bank, an insurance company, an investment company, an investment advisor, a collective trust fund, an employee benefit plan or pension fund sponsored by a publicly traded corporation registered with the board or a group composed entirely of entities specified in this subsection;

O. "game" means an activity in which, upon payment of consideration, a player receives a prize or other thing of value, the award of which is determined by chance even though accompanied by some skill; "game" does not include an activity played in a private residence in which no person makes money for operating the activity except through winnings as a player;

P. "gaming" means offering a game for play;

Q. "gaming activity" means an endeavor associated with the manufacture or distribution of gaming devices or the conduct of gaming;

R. "gaming device" means associated equipment or a gaming machine and includes a system for processing information that can alter the normal criteria of random selection that affects the operation of a game or determines the outcome of a game;

S. "gaming employee" means a person connected directly with a gaming activity; "gaming employee" does not include:

(1) bartenders, cocktail servers or other persons engaged solely in preparing or serving food or beverages;

(2) secretarial or janitorial personnel;

(3) stage, sound and light technicians; or

(4) other nongaming personnel;

T. "gaming establishment" means the premises on or in which gaming is conducted;

U. "gaming machine" means a mechanical, electromechanical or electronic contrivance or machine that, upon insertion of a coin, token or similar object, or upon payment of any consideration, is available to play or operate a game, whether the payoff is made automatically from the machine or in any other manner;

V. "gaming operator" means a person who conducts gaming;

W. "holding company" means a company that directly or indirectly owns or has the power or right to control a company that is an applicant or licensee, but a company that does not have a beneficial ownership of more than ten percent of the equity securities of a publicly traded corporation is not a holding company;

X. "immediate family" means natural persons who are related to a specified natural person by affinity or consanguinity in the first through the third degree;

Y. "independent administrator" means a person who administers an annuity, who is not associated in any manner with the gaming operator licensee for which the annuity was purchased and is in no way associated with the person who will be receiving the annuity;

Z. "institutional investor" means:

(1) a foreign institutional investor;

(2) a state or federal government pension plan; or

(3) a person that meets the requirements of a qualified institutional buyer as defined in Rule 144A of the federal Securities Act of 1933, and is:

(a) a bank as defined in Section 3(a)(6) of the federal Securities Exchange Act of 1934;

(b) an insurance company as defined in Section 2(a)(17) of the federal Investment Company Act of 1940;

(c) an investment company registered under Section 8 of the federal Investment Company Act of 1940;

(d) an investment adviser registered under Section 203 of the federal Investment Advisers Act of 1940;

(e) collective trust funds as defined in Section 3(c)(11) of the federal Investment Company Act of 1940;

(f) an employee benefit plan or pension fund that is subject to the federal Employee Retirement Income Security Act of 1974, excluding an employee benefit plan or pension fund sponsored by a publicly traded corporation registered with the board; or

(g) a group comprised entirely of persons specified in Subparagraphs (a) through (f) of this paragraph;

AA. "intermediary company" means a company that:

(1) is a holding company with respect to a company that is an applicant or licensee; and

(2) is a subsidiary with respect to any holding company;

BB. "key executive" means an executive of a licensee or other person having the power to exercise significant influence over decisions concerning any part of the licensed operations of the licensee or whose compensation exceeds an amount established by the board in a rule;

CC. "license" means an authorization required by the board for engaging in gaming activities;

DD. "licensee" means a person to whom a valid license has been issued;

EE. "manufacturer" means a person who manufactures, fabricates, assembles, produces, programs or makes modifications to any gaming device for use or play in New Mexico or for sale, lease or distribution outside New Mexico from any location within New Mexico;

FF. "net take" means the total of the following, less the total of all cash paid out as losses to winning patrons and those amounts paid to purchase annuities to fund losses paid to winning patrons over several years by independent administrators:

(1) cash received from patrons for playing a game;

(2) cash received in payment for credit extended by a licensee to a patron for playing a game; and

(3) compensation received for conducting a game in which the licensee is not a party to a wager;

GG. "nonprofit organization" means:

(1) a bona fide chartered or incorporated branch, lodge, order or association, in existence in New Mexico prior to January 1, 1997, of a fraternal organization that is described in Section 501(c)(8) or (10) of the federal Internal Revenue Code of 1986 and that is exempt from federal income taxation pursuant to Section 501(a) of that code; or

(2) a bona fide chartered or incorporated post, auxiliary unit or society of, or a trust or foundation for the post or auxiliary unit, in existence in New Mexico prior to January 1, 1997, of a veterans' organization that is described in Section 501(c)(19) or (23) of the federal Internal Revenue Code of 1986 and that is exempt from federal income taxation pursuant to Section 501(a) of that code;

HH. "person" means a legal entity;

II. "premises" means land, together with all buildings, improvements and personal property located on the land;

JJ. "progressive jackpot" means a prize that increases over time or as gaming machines that are linked to a progressive system are played and upon conditions established by the board may be paid by an annuity;

KK. "public post-secondary educational institution" means an institution designated in Article 12, Section 11 of the constitution of New Mexico or an institution designated in Chapter 21, Article 13, 14 or 16 NMSA 1978;

LL. "progressive system" means one or more gaming machines linked to one or more common progressive jackpots;

MM. "publicly traded corporation" means a corporation that:

(1) has one or more classes of securities registered pursuant to the securities laws of the United States or New Mexico;

(2) is an issuer subject to the securities laws of the United States or New Mexico; or

(3) has one or more classes of securities registered or is an issuer pursuant to applicable foreign laws that, the board finds, provide protection for institutional investors that is comparable to or greater than the stricter of the securities laws of the United States or New Mexico;

NN. "registration" means a board action that authorizes a company to be a holding company with respect to a company that holds or applies for a license or that relates to other persons required to be registered pursuant to the Gaming Control Act;

OO. "subsidiary" means a company, all or a part of whose outstanding equity securities are owned, subject to a power or right of control or held, with power to vote, by a holding company or intermediary company;

PP. "technician" means a person approved by the board to repair and service gaming devices or associated equipment but who is prohibited from programming gaming devices; and

QQ. "work permit" means a card, certificate or permit issued by the board, whether denominated as a work permit, registration card or otherwise, authorizing the employment of the holder as a gaming employee.

History: Laws 1997, ch. 190, 5; 1999, ch. 251, 1; 2002, ch. 102, 3; 2007, ch. 217, 1; 2009, ch. 199, 1.



Section 60-2E-4 - Limited gaming activity permitted.

60-2E-4. Limited gaming activity permitted.

Gaming activity is permitted in New Mexico only if it is conducted in compliance with and pursuant to:

A. the Gaming Control Act; or

B. a state or federal law other than the Gaming Control Act that expressly permits the activity or exempts it from the application of the state criminal law, or both.

History: Laws 1997, ch. 190, 6.



Section 60-2E-5 - Gaming control board created.

60-2E-5. Gaming control board created.

A. The "gaming control board" is created and consists of five members. Four members are appointed by the governor with the advice and consent of the senate, and one ex-officio member is the chairman of the state racing commission. All members of the board shall be residents of New Mexico and citizens of the United States. One appointed member of the board shall have a minimum of five years of previous employment in a supervisory and administrative position in a law enforcement agency; one appointed member of the board shall be a certified public accountant in New Mexico who has had at least five years of experience in public accountancy; one appointed member of the board shall be an attorney who has been admitted to practice before the supreme court of New Mexico; and one appointed member of the board shall be a public member who has knowledge and experience in business management and financing.

B. The appointed members of the board shall be appointed for terms of five years, except, of the members who are first appointed, the member with law enforcement experience shall be appointed for a term of five years; the member who is a certified public accountant shall be appointed for a term of four years; the member who is an attorney shall be appointed for a term of three years; and the public member shall be appointed for a term of two years. Thereafter, all members shall be appointed for terms of five years. No person shall serve as a board member for more than two consecutive terms or ten years total.

C. No full-time board member who receives a salary pursuant to Subsection G of this section may be employed in any other capacity or shall in any manner receive compensation for services rendered to any person or entity other than the board while a member of the board.

D. A vacancy on the board of an appointed member shall be filled within thirty days by the governor with the advice and consent of the senate for the unexpired portion of the term in which the vacancy occurs. A person appointed to fill a vacancy shall meet all qualification requirements of the office established in this section.

E. The governor shall choose a chairman annually from the board's appointed full-time, salaried members.

F. No more than three members of the board shall be from the same political party.

G. The law enforcement, certified public accountant and attorney members of the board shall be full-time state officials and shall receive a salary set by the governor. The public member and ex-officio member of the board shall not receive salaries for their work for the board. All appointed members of the board shall receive per diem and mileage pursuant to the provisions of the Per Diem and Mileage Act [10-8-1 NMSA 1978].

H. The department of public safety shall conduct background investigations of all members of the board prior to confirmation by the senate. To assist the department in the background investigation, a prospective board member shall furnish a disclosure statement to the department on a form provided by the department containing that information deemed by the department as necessary for completion of a detailed and thorough background investigation. The required information shall include at least:

(1) a full set of fingerprints made by a law enforcement agency on forms supplied by the department;

(2) complete information and details with respect to the prospective board member's antecedents, habits, immediate family, character, criminal record, business activities, financial affairs and business associates covering at least a ten-year period immediately preceding the date of submitting the disclosure statement;

(3) complete disclosure of any equity interest held by the prospective board member or a member of his immediate family in a company that is an applicant or licensee or an affiliate, affiliated company, intermediary company or holding company in respect to an applicant or licensee; and

(4) the names and addresses of members of the immediate family of the prospective board member.

I. No person may be appointed or confirmed as a member of the board if that person or member of his immediate family holds an equity interest in a company that is an applicant or licensee or an affiliate, affiliated company, intermediary company or holding company in respect to an applicant or licensee.

J. A prospective board member shall provide assistance and information requested by the department of public safety or the governor and shall cooperate in any inquiry or investigation of the prospective board member's fitness or qualifications to hold the office to which he is appointed. The senate shall not confirm a prospective board member if it has reasonable cause to believe that the prospective board member has:

(1) knowingly misrepresented or omitted a material fact required in a disclosure statement;

(2) been convicted of a felony, a gaming related offense or a crime involving fraud, theft or moral turpitude within ten years immediately preceding the date of submitting a disclosure statement required pursuant to the provisions of Subsection H of this section;

(3) exhibited a history of willful disregard for the gaming laws of this or any other state or the United States; or

(4) had a permit or license issued pursuant to the gaming laws of this or any other state or the United States permanently suspended or revoked for cause.

K. At the time of taking office, each board member shall file with the secretary of state a sworn statement that he is not disqualified under the provisions of Subsection I of this section.

History: Laws 1997, ch. 190, 7; 2002, ch. 103, 1.



Section 60-2E-6 - Board; meetings; quorum; records.

60-2E-6. Board; meetings; quorum; records.

A. A majority of the qualified membership of the board then in office constitutes a quorum. No action may be taken by the board unless at least three members concur.

B. Written notice of the time and place of each board meeting shall be given to each member of the board at least ten days prior to the meeting.

C. Meetings of the board shall be open and public in accordance with the Open Meetings Act [10-15-1.1 NMSA 1978], except that the board may close a meeting to hear confidential security and investigative information and other information made confidential by the provisions of the Gaming Control Act.

D. All proceedings of the board shall be recorded by audiotape or other equivalent verbatim audio recording device.

E. The chairman of the board, the executive director or a majority of the members of the board then in office may call a special meeting of the board upon at least five days' prior written notice to all members of the board and the executive director.

History: Laws 1997, ch. 190, 8.



Section 60-2E-7 - Board's powers and duties.

60-2E-7. Board's powers and duties.

A. The board shall implement the state's policy on gaming consistent with the provisions of the Gaming Control Act and the New Mexico Bingo and Raffle Act [60-2F-1 NMSA 1978]. It has the duty to fulfill all responsibilities assigned to it pursuant to those acts, and it has all authority necessary to carry out those responsibilities. It may delegate authority to the executive director, but it retains accountability. The board is an adjunct agency.

B. The board shall:

(1) employ the executive director;

(2) make the final decision on issuance, denial, suspension and revocation of all licenses pursuant to and consistent with the provisions of the Gaming Control Act and the New Mexico Bingo and Raffle Act;

(3) develop, adopt and promulgate all regulations necessary to implement and administer the provisions of the Gaming Control Act and the New Mexico Bingo and Raffle Act;

(4) conduct itself, or employ a hearing officer to conduct, all hearings required by the provisions of the Gaming Control Act and other hearings it deems appropriate to fulfill its responsibilities;

(5) meet at least once each month; and

(6) prepare and submit an annual report in December of each year to the governor and the legislature, covering activities of the board in the most recently completed fiscal year, a summary of gaming activities in the state and any recommended changes in or additions to the laws relating to gaming in the state.

C. The board may:

(1) impose civil fines not to exceed twenty-five thousand dollars ($25,000) for the first violation of any prohibitory provision of the Gaming Control Act or any prohibitory provision of a regulation adopted pursuant to that act and fifty thousand dollars ($50,000) for subsequent violations;

(2) conduct investigations;

(3) subpoena persons and documents to compel access to or the production of documents and records, including books and memoranda, in the custody or control of a licensee;

(4) compel the appearance of employees of a licensee or persons for the purpose of ascertaining compliance with provisions of the Gaming Control Act or a regulation adopted pursuant to its provisions;

(5) administer oaths and take depositions to the same extent and subject to the same limitations as would apply if the deposition were pursuant to discovery rules in a civil action in the district court;

(6) sue and be sued subject to the limitations of the Tort Claims Act [41-4-1 NMSA 1978];

(7) contract for the provision of goods and services necessary to carry out its responsibilities;

(8) conduct audits, relevant to their gaming activities, of applicants, licensees and persons affiliated with licensees;

(9) inspect, examine, photocopy and audit all documents and records of an applicant or licensee relevant to the applicant's or licensee's gaming activities in the presence of the applicant or licensee or the applicant's or licensee's agent;

(10) require verification of income and all other matters pertinent to the gaming activities of an applicant or licensee affecting the enforcement of any provision of the Gaming Control Act;

(11) inspect all places where gaming activities are conducted and inspect all property connected with gaming in those places;

(12) summarily seize, remove and impound from places inspected any gaming devices, property connected with gaming, documents or records for the purpose of examination or inspection;

(13) inspect, examine, photocopy and audit documents and records, relevant to the affiliate's gaming activities, of an affiliate of an applicant or licensee that the board knows or reasonably suspects is involved in the financing, operation or management of the applicant or licensee. The inspection, examination, photocopying and audit shall be in the presence of a representative of the affiliate or its agent when practicable;

(14) conduct background investigations pursuant to the Horse Racing Act [60-1A-1 NMSA 1978]; and

(15) except for the powers specified in Paragraphs (1) and (4) of this subsection, carry out all or part of the foregoing powers and activities through the executive director.

D. The board shall monitor all activity authorized in an Indian gaming compact between the state and an Indian nation, tribe or pueblo. The board shall appoint the state gaming representative for the purposes of the compact.

History: Laws 1997, ch. 190, 9; 2001, ch. 262, 1; 2002, ch. 102, 4; 2005, ch. 349, 6; 2007, ch. 39, 30; 2009, ch. 81, 28.



Section 60-2E-8 - Board regulations; discretionary regulations; procedure; required provisions.

60-2E-8. Board regulations; discretionary regulations; procedure; required provisions.

A. The board may adopt any regulation:

(1) consistent with the provisions of the Gaming Control Act; and

(2) it decides is necessary to implement the provisions of the Gaming Control Act.

B. No regulation shall be adopted, amended or repealed without a public hearing on the proposed action before the board or a hearing officer designated by it. Notice of the subject matter of the regulation, the action proposed to be taken, the time and place of the hearing, the manner in which interested persons may present their views and the method by which copies of the proposed regulation, amendment or repeal may be obtained shall be published once at least thirty days prior to the hearing date in a newspaper of general circulation and mailed at least thirty days prior to the hearing date to all persons who have made a written request for advance notice of hearing. All regulations and actions taken on regulations shall be filed in accordance with the State Rules Act [14-4-1 NMSA 1978].

C. The board shall adopt regulations:

(1) prescribing the method and form of application to be followed by an applicant;

(2) prescribing the information to be furnished by an applicant or licensee concerning the applicant's or licensee's antecedents, immediate family, habits, character, associates, criminal record, business activities and financial affairs, past or present;

(3) prescribing the manner and procedure of all hearings conducted by the board or a hearing officer;

(4) prescribing the manner and method of collection and payment of fees;

(5) prescribing the manner and method of the issuance of licenses, permits, registrations, certificates and other actions of the board not elsewhere prescribed in the Gaming Control Act;

(6) defining the area, games and gaming devices allowed and the methods of operation of the games and gaming devices for authorized gaming;

(7) prescribing under what conditions the nonpayment of winnings is grounds for suspension or revocation of a license of a gaming operator;

(8) governing the manufacture, sale, distribution, repair and servicing of gaming devices;

(9) prescribing accounting procedures, security, collection and verification procedures required of licensees and matters regarding financial responsibility of licensees;

(10) prescribing what shall be considered to be an unsuitable method of operating gaming activities;

(11) restricting access to confidential information obtained pursuant to the provisions of the Gaming Control Act and ensuring that the confidentiality of that information is maintained and protected;

(12) prescribing financial reporting and internal control requirements for licensees;

(13) prescribing the manner in which winnings, compensation from gaming activities and net take shall be computed and reported by a gaming operator licensee;

(14) prescribing the frequency of and the matters to be contained in audits of and periodic financial reports relevant to the gaming operator licensee's gaming activities from a gaming operator licensee consistent with standards prescribed by the board;

(15) prescribing the procedures to be followed by a gaming operator licensee for the exclusion of persons from gaming establishments;

(16) establishing criteria and conditions for the operation of progressive systems;

(17) establishing criteria and conditions for approval of procurement by the board of personal property valued in excess of twenty thousand dollars ($20,000), including background investigation requirements for a person submitting a bid or proposal;

(18) establishing an applicant fee schedule for processing applications that is based on costs of the application review incurred by the board whether directly or through payment by the board for costs charged for investigations of applicants by state departments and agencies other than the board, which regulation shall set a maximum fee of one hundred thousand dollars ($100,000); and

(19) establishing criteria and conditions for allowing temporary possession of gaming devices:

(a) by post-secondary educational institutions;

(b) for trade shows;

(c) for film or theater productions; or

(d) for other non-gaming purposes.

History: Laws 1997, ch. 190, 10; 2001, ch. 262, 2; 2002, ch. 102, 5; 2009, ch. 199, 2.



Section 60-2E-9 - Executive director; employment; qualifications.

60-2E-9. Executive director; employment; qualifications.

A. The executive director shall be employed by, report directly to and serve at the pleasure of the board.

B. The executive director shall have had at least five years of responsible supervisory administrative experience in a governmental gaming regulatory agency.

C. The executive director shall receive an annual salary to be set by the board but not to exceed the governor of New Mexico's salary.

History: Laws 1997, ch. 190, 11; 2007, ch. 271, 1.



Section 60-2E-10 - Executive director; powers; duties.

60-2E-10. Executive director; powers; duties.

A. The executive director shall implement the policies of the board.

B. The executive director shall employ all personnel who work for the board. The employees shall be covered employees pursuant to the provisions of the Personnel Act [10-9-1 NMSA 1978]. Among those personnel, he shall employ and designate an appropriate number of individuals as law enforcement officers subject to proper certification pursuant to the Law Enforcement Training Act [29-7-1 NMSA 1978].

C. The executive director shall establish organizational units he determines are appropriate to administer the provisions of the Gaming Control Act.

D. The executive director:

(1) may delegate authority to subordinates as he deems necessary and appropriate, clearly delineating the delegated authority and the limitations on it, if any;

(2) shall take administrative action by issuing orders and instructions consistent with the Gaming Control Act and regulations of the board to assure implementation of and compliance with the provisions of that act and those regulations;

(3) may issue administrative citations to any licensee upon a reasonable belief that the licensee has violated or is violating any provision of the Gaming Control Act or regulations of the board;

(4) may conduct research and studies that will improve the operations of the board and the provision of services to the citizens of the state;

(5) may provide courses of instruction and practical training for employees of the board and other persons involved in the activities regulated by the board with the objectives of improving operations of the board and achieving compliance with the law and regulations;

(6) shall prepare an annual budget for the board and submit it to the board for approval; and

(7) shall make recommendations to the board of proposed regulations and any legislative changes needed to provide better administration of the Gaming Control Act and fair and efficient regulation of gaming activities in the state.

History: Laws 1997, ch. 190, 12; 2002, ch. 102, 6.



Section 60-2E-11 - Investigation of executive director candidates and employees.

60-2E-11. Investigation of executive director candidates and employees.

A. A person who is under consideration in the final selection process for appointment as the executive director shall file a disclosure statement pursuant to the requirements of this section, and the board shall not make an appointment of a person as executive director until a background investigation is completed by the department of public safety and a report is made to the board.

B. A person who has reached the final selection process for employment by the executive director shall file a disclosure statement pursuant to the requirements of this section if the executive director or the board has directed the person do so. The person shall not be further considered for employment until a background investigation is completed by the board's law enforcement officers and a report is made to the executive director.

C. Forms for the disclosure statements required by this section shall be developed by the board in cooperation with the department of public safety. At least the following information shall be required of a person submitting a statement:

(1) a full set of fingerprints made by a law enforcement agency on forms supplied by the board;

(2) complete information and details with respect to the person's antecedents, habits, immediate family, character, criminal record, business activities and business associates, covering at least a ten-year period immediately preceding the date of submitting the disclosure statement; and

(3) a complete description of any equity interest held in a business connected with the gaming industry.

D. In preparing an investigative report, the board's law enforcement officers may request and receive criminal history information from the federal bureau of investigation or any other law enforcement agency or organization. The board's law enforcement officers shall maintain confidentiality regarding information received from a law enforcement agency that may be imposed by the agency as a condition for providing the information to the department, except that the board's law enforcement officers may provide criminal history information and reports to licensees or tribal gaming casinos when conducting background checks on behalf of the licensee or tribal gaming casino.

E. A person required to file a disclosure statement shall provide any assistance or information requested by the department of public safety or the board and shall cooperate in any inquiry or investigation.

F. If information required to be included in a disclosure statement changes or if information is added after the statement is filed, the person required to file it shall provide that information in writing to the person requesting the investigation. The supplemental information shall be provided within thirty days after the change or addition.

G. The board shall not appoint a person as executive director, and the executive director shall not employ a person, if the board or the executive director has reasonable cause to believe that the person has:

(1) knowingly misrepresented or omitted a material fact required in a disclosure statement;

(2) been convicted of a felony, a gaming-related offense or a crime involving fraud, theft or moral turpitude within ten years immediately preceding the date of submitting a disclosure statement required pursuant to this section;

(3) exhibited a history of willful disregard for the gaming laws of this or any other state or the United States; or

(4) had a permit or license issued pursuant to the gaming laws of this or any other state or the United States permanently suspended or revoked for cause.

H. Both the board and the executive director may exercise absolute discretion in exercising their respective appointing and employing powers.

History: Laws 1997, ch. 190, 13; 2002, ch. 102, 7.



Section 60-2E-12 - Conflicts of interest; board; executive director; employees.

60-2E-12. Conflicts of interest; board; executive director; employees.

A. In addition to all other provisions of New Mexico law regarding conflicts of interest of state officials and employees, a member of the board, the executive director, an employee of the board or a person in the immediate family of or residing in the household of any of the foregoing persons, shall not:

(1) directly or indirectly, as a proprietor or as a member, stockholder, director or officer of a company, have an interest in a business engaged in gaming activities in this or another jurisdiction; or

(2) accept or agree to accept any economic opportunity, gift, loan, gratuity, special discount, favor, hospitality or service having an aggregate value of one hundred dollars ($100) or more in any calendar year from a licensee or applicant.

B. If a member of the board, the executive director or a person in the immediate family of or residing in the household of a member of the board or the executive director violates a provision of this section, the member of the board or executive director shall be removed from office. A board member shall be removed by the governor, and the executive director shall be removed from the executive director's position by the board.

History: Laws 1997, ch. 190, 14; 2009, ch. 199, 3.



Section 60-2E-13 - Activities requiring licensing.

60-2E-13. Activities requiring licensing.

A. A person shall not conduct gaming unless the person is licensed as a gaming operator.

B. A person shall not sell, supply or distribute a gaming device or associated equipment for use or play in this state or for use or play outside of this state from a location within this state unless the person is licensed as a distributor or manufacturer, but a gaming operator licensee may sell or trade in a gaming device or associated equipment to a gaming operator licensee, distributor licensee or manufacturer licensee.

C. Except as provided in Subsection D of this section, a person shall not manufacture, fabricate, assemble, program or make modifications to a gaming device or associated equipment for use or play in this state or for use or play outside of this state from any location within this state unless the person is a manufacturer licensee. A manufacturer licensee may sell, supply or distribute only the gaming devices or associated equipment that the manufacturer licensee manufactures, fabricates, assembles, programs or modifies.

D. Upon receiving a written request from a person who manufactures associated equipment, the board may waive the requirement for a manufacturer's license on the terms and conditions the board deems necessary as long as the waiver is consistent with the purpose of the Gaming Control Act.

E. Except as provided in Section 60-2E-13.1 NMSA 1978, a gaming operator licensee or a person other than a manufacturer licensee or distributor licensee shall not possess an unlicensed or illegal gaming device or possess or control a place where there is an unlicensed or illegal gaming device. Any unlicensed or illegal gaming device, except a gaming machine in the possession of a licensee while awaiting transfer to a gaming operator licensee for licensure of the machine, or as provided in Section 60-2E-13.1 NMSA 1978, is subject to seizure and forfeiture pursuant to Section 30-19-10 NMSA 1978.

F. A person shall not service or repair a gaming device or associated equipment unless the person is licensed as a manufacturer, is employed by a manufacturer licensee or is a technician approved by the board and employed by a distributor licensee or a gaming operator licensee.

G. A person shall not engage in an activity for which the board requires a license or permit without obtaining the license or permit.

H. Except as provided in Subsections B and D of this section, a person shall not purchase, lease or acquire possession of a gaming device or associated equipment except from a distributor licensee or manufacturer licensee.

I. A distributor licensee may receive a percentage of the amount wagered, the net take or other measure related to the operation of a gaming machine as a payment pursuant to a lease or other arrangement for furnishing a gaming machine, but the board shall adopt a regulation setting the maximum allowable percentage.

History: Laws 1997, ch. 190, 15; 2002, ch. 102, 8; 2007, ch. 217, 2.



Section 60-2E-13.1 - Temporary possession of gaming device for limited purpose.

60-2E-13.1. Temporary possession of gaming device for limited purpose.

A. A public post-secondary educational institution may temporarily possess gaming devices for the limited purpose of providing instruction on the technical aspects of gaming devices to persons seeking certification as technicians qualified to repair and maintain gaming devices. A gaming device allowed for such limited use shall be subject to registration, transport, possession and use requirements and restrictions established in board regulations.

B. Trade shows and similar events for the purpose of demonstrating and marketing gaming devices may be conducted in the state at the discretion of the board. A gaming device allowed in the state for such limited use shall be subject to registration, transport, possession and use requirements and restrictions established in board regulations.

C. A person may possess an unlicensed gaming device used by the person for the purposes of testing or demonstration if that person is a manufacturer licensee or has obtained a waiver pursuant to the Gaming Control Act.

D. A person may possess a gaming device for the purpose of film or theater productions or other non-gaming purposes permitted by regulation of the board. Any gaming device allowed in the state for such limited use shall be subject to registration, transport, possession and use requirements and restrictions established in board regulations.

History: Laws 2002, ch. 102, 9; 2009, ch. 199, 4.



Section 60-2E-14 - Licensure; application.

60-2E-14. Licensure; application.

A. The board shall establish and issue the following categories of licenses:

(1) manufacturer;

(2) distributor;

(3) gaming operator; and

(4) gaming machine.

B. The board shall issue certifications of findings of suitability for key executives and other persons for whom certification is required.

C. The board shall issue work permits for gaming employees.

D. A licensee shall not be issued more than one type of license, but this provision does not prohibit a licensee from owning, leasing, acquiring or having in the licensee's possession licensed gaming machines if that activity is otherwise allowed by the provisions of the Gaming Control Act. A licensee shall not own a majority interest in, manage or otherwise control a holder of another type of license issued pursuant to the provisions of that act.

E. An applicant for a license, a certification of finding of suitability or a work permit shall apply on forms provided by the board and shall furnish to the board two sets of fingerprint cards and all other information requested by the board. Submission of an application constitutes consent to a national criminal background check of the applicant, a credit check of the applicant and all persons having a substantial interest in the applicant and any other background investigations required pursuant to the Gaming Control Act or deemed necessary by the board. The board may obtain from the taxation and revenue department copies of tax returns filed by or on behalf of the applicant or its affiliates and information concerning liens imposed on the applicant or its affiliates by the taxation and revenue department.

F. All licenses issued by the board pursuant to the provisions of this section shall be reviewed for renewal annually unless revoked, suspended, canceled or terminated.

G. A license shall not be transferred or assigned.

H. The application for a license shall include:

(1) the name of the applicant;

(2) the location of the proposed operation;

(3) the gaming devices to be operated, manufactured, distributed or serviced;

(4) the names of all persons having a direct or indirect interest in the business of the applicant and the nature of such interest; and

(5) such other information and details as the board may require.

I. The board shall furnish to the applicant supplemental forms that the applicant shall complete and file with the application. The supplemental forms shall require two sets of fingerprint cards and complete information and details with respect to the applicant's antecedents, habits, immediate family, character, state and federal criminal records, business activities, financial affairs and business associates, covering at least a ten-year period immediately preceding the date of filing of the application.

J. In conducting a background investigation and preparing an investigative report on the applicant, the board's law enforcement officers may request and receive criminal history information from the federal bureau of investigation or any other law enforcement agency or organization. The board's law enforcement officers shall maintain confidentiality regarding information received from a law enforcement agency that may be imposed by the agency as a condition for providing the information to the board.

History: Laws 1997, ch. 190, 16; 2002, ch. 102, 10; 2007, ch. 39, 31.



Section 60-2E-15 - License, certification and work permit fees.

60-2E-15. License, certification and work permit fees.

A. License and other fees shall be established by board regulation but shall not exceed the following amounts:

(1) manufacturer's license, twenty thousand dollars ($20,000) for the initial license and five thousand dollars ($5,000) for annual renewal;

(2) distributor's license, ten thousand dollars ($10,000) for the initial license and one thousand dollars ($1,000) for annual renewal;

(3) gaming operator's license for a racetrack, fifty thousand dollars ($50,000) for the initial license and ten thousand dollars ($10,000) for annual renewal;

(4) gaming operator's license for a nonprofit organization, one thousand dollars ($1,000) for the initial license and two hundred dollars ($200) for annual renewal;

(5) for each separate gaming machine licensed to a person holding an operator's license, five hundred dollars ($500) for the initial license and one hundred dollars ($100) for annual renewal; and

(6) work permit, one hundred dollars ($100) annually.

B. The board shall establish the fee for certifications or other actions by regulation, but no fee established by the board shall exceed one thousand dollars ($1,000), except for fees established pursuant to Paragraph (18) of Subsection C of Section 10 [60-2E-8 NMSA 1978] of the Gaming Control Act.

C. All license, certification or work permit fees shall be paid to the board at the time and in the manner established by regulations of the board.

History: Laws 1997, ch. 190, 17.



Section 60-2E-16 - Action by board on applications.

60-2E-16. Action by board on applications.

A. A person that the board determines is qualified to receive a license pursuant to the provisions of the Gaming Control Act may be issued a license. The burden of proving qualifications is on the applicant.

B. A license shall not be issued unless the board is satisfied that the applicant is:

(1) a person of good moral character, honesty and integrity;

(2) a person whose prior activities, state and federal criminal records, reputation, habits and associations do not pose a threat to the public interest or to the effective regulation and control of gaming or create or enhance the dangers of unsuitable, unfair or illegal practices, methods and activities in the conduct of gaming or the carrying on of the business and financial arrangements incidental thereto; and

(3) in all other respects qualified to be licensed consistent with the laws of this state.

C. A license shall not be issued unless the applicant has satisfied the board that:

(1) the applicant has adequate business probity, competence and experience in business and gaming;

(2) the proposed financing of the applicant is adequate for the nature of the proposed license and from a suitable source; any lender or other source of money or credit that the board finds does not meet the standards set forth in Subsection B of this section shall be deemed unsuitable; and

(3) the applicant is sufficiently capitalized under standards set by the board to conduct the business covered by the license.

D. An application to receive a license, certification or work permit constitutes a request for a determination of the applicant's general moral character, integrity and ability to participate or engage in or be associated with gaming. Any written or oral statement made in the course of an official proceeding of the board or by a witness testifying under oath that is relevant to the purpose of the proceeding is absolutely privileged and does not impose liability for defamation or constitute a ground for recovery in any civil action.

E. The board shall not issue a license or certification to an applicant who has previously been denied a license or certification in this state or another state, who has had a certification, permit or license issued pursuant to the gaming laws of a state or the United States permanently suspended or revoked for cause or who is currently under suspension or subject to any other limiting action in this state or another state involving gaming activities or licensure for gaming activities, unless the violation that is the basis of the denial, permanent suspension or other limiting action regarding a license, certification or permit applied for or issued in this state or another state is determined by the board to be a technical violation, and, if the board finds the violation to be a technical violation, the board may choose to issue a license or certification.

F. The board shall investigate the qualifications of each applicant before a license, certification or work permit is issued by the board and shall continue to observe and monitor the conduct of all licensees, work permit holders, persons certified as being suitable and the persons having a material involvement directly or indirectly with a licensee.

G. The board has the authority to deny an application or limit, condition, restrict, revoke or suspend a license, certification or permit for any cause.

H. After issuance, a license, certification or permit shall continue in effect upon proper payment of the initial and renewal fees, subject to the power of the board to revoke, suspend, condition or limit licenses, certifications and permits.

I. The board has full and absolute power and authority to deny an application for any cause it deems reasonable. If an application is denied, the board shall prepare and file its written decision on which its order denying the application is based.

History: Laws 1997, ch. 190, 18; 2007, ch. 39, 32; 2009, ch. 199, 5.



Section 60-2E-17 - Investigation for licenses, certifications and permits.

60-2E-17. Investigation for licenses, certifications and permits.

The board shall initiate an investigation of the applicant within thirty days after an application is filed and supplemental information that the board may require is received.

History: Laws 1997, ch. 190, 19.



Section 60-2E-18 - Eligibility requirements for companies.

60-2E-18. Eligibility requirements for companies.

In order to be eligible to receive a license, a company shall:

A. be incorporated or otherwise organized and in good standing in this state or incorporated or otherwise organized in another state, qualified to do business in this state and in good standing in this state and in the state of incorporation;

B. comply with all of the requirements of the laws of this state pertaining to the company;

C. maintain a ledger in the principal office of the company in this state, which shall:

(1) at all times reflect the ownership according to company records of every class of security issued by the company; and

(2) be available for inspection by the board at all reasonable times without notice; and

D. file notice of all changes of ownership of all classes of securities issued by the company with the board within thirty days of the change.

History: Laws 1997, ch. 190, 20.



Section 60-2E-19 - Company applicants; nonprofit organization applicants; required information.

60-2E-19. Company applicants; nonprofit organization applicants; required information.

A. A company applicant for a license or a renewal of a license shall provide the following information to the board on forms provided by the board:

(1) the organization, financial structure and nature of the business to be operated, including the names and personal histories of all officers, directors and key executives;

(2) the rights and privileges acquired by the holders of different classes of authorized securities;

(3) the terms and conditions of all outstanding loans, mortgages, trust deeds, pledges or any other indebtedness or security interest evidenced by a security instrument pertaining to the proposed gaming operation or other licensed activity in this state and the name and address of the person who is servicing the loan, mortgage, trust deed, pledge or other indebtedness or security interest;

(4) remuneration to persons, other than directors, officers and key executives, exceeding one hundred thousand dollars ($100,000) per year;

(5) bonus and profit-sharing arrangements within the company;

(6) a list of management and service contracts pertaining to the proposed gaming activity in this state;

(7) balance sheets and profit and loss statements for at least the three preceding fiscal years, or, if the company has not been in business for a period of three years, balance sheets and profit and loss statements from the time of its commencement of business operations and projected for three years from the time of its commencement of business operations. All balance sheets and profit and loss statements shall be audited by independent certified public accountants; and

(8) any further financial data that the board deems necessary or appropriate.

B. A nonprofit organization applying for a license or a renewal of a license as a nonprofit gaming operator pursuant to the Gaming Control Act shall provide in its application:

(1) the organization, financial structure and nature of the nonprofit organization, including the names of all officers, directors and key executives;

(2) the terms and conditions of all outstanding loans, mortgages, trust deeds, pledges or any other indebtedness or security interest evidenced by a security instrument pertaining to the proposed gaming operation or other licensed activity in this state and the name and address of the person who is servicing the loan, mortgage, trust deed, pledge or other indebtedness or security interest;

(3) management and service contracts pertaining to the proposed gaming activity in this state;

(4) balance and profit and loss statements for at least the three preceding fiscal years or, if the nonprofit organization has not been in business for a period of three years, balance sheets and profit and loss statements from the date of charter or incorporation and projected for three years from the date of charter or incorporation. All balance sheets and profit and loss statements shall be submitted in a manner prescribed by the board;

(5) any further financial data that the board deems necessary or appropriate;

(6) if the nonprofit organization has various classes of members, information detailing the rights and privileges attributed to each class of member and providing the number of members in each class;

(7) the level of remuneration for all paid employees of the nonprofit organization; and

(8) details about any other form of remuneration or awards that are conferred on members.

History: Laws 1997, ch. 190, 21; 1999, ch. 251, 2; 2009, ch. 199, 6.



Section 60-2E-20 - Individual certification of finding of suitability of officers, directors and other persons.

60-2E-20. Individual certification of finding of suitability of officers, directors and other persons.

A. An officer, director, equity security holder of five percent or more, partner, general partner, limited partner, trustee or beneficiary of the company that holds or has applied for a license shall individually apply for and obtain a certification of finding of suitability, according to the provisions of the Gaming Control Act, and if, in the judgment of the board the public interest is served by requiring any or all of the company's key executives to apply for and obtain a certification of finding of suitability, the company shall require those persons to apply for certification. A person who is required to be certified pursuant to this subsection shall apply for certification within thirty days after becoming an officer, director, equity security holder of five percent or more, partner, general partner, limited partner of five percent or more, trustee, beneficiary or key executive. A person who is required to be certified pursuant to a decision of the board shall apply for certification within thirty days after the board so requests. A person required or requested to be certified pursuant to this subsection shall provide to the board an application for certification, including a personal history, a financial statement, copies of the person's income tax returns for the three years immediately prior to the year of the application and other information that the board deems necessary or appropriate.

B. The key executives of a nonprofit organization that holds or has applied for a license shall individually apply for and obtain a certification of finding of suitability. For purposes of this subsection, key executives are those officers, employees, volunteers and other persons who are designated by the nonprofit organization as key executives. The board may require additional officers, employees, volunteers and other persons to apply for and obtain a certification of finding of suitability if the board determines the public interest is served by the additional certifications. A person who is required to be certified pursuant to this subsection shall apply for certification within thirty days after becoming an officer or key executive. A person who is required to be certified pursuant to a decision of the board shall apply for certification within thirty days after the board so requests. A person required or requested to be certified pursuant to this subsection shall provide to the board an application for certification, including a personal history, a financial statement, copies of the person's income tax returns for the three years immediately prior to the year of the application and other information that the board deems necessary or appropriate.

History: Laws 1997, ch. 190, 22; 1999, ch. 251, 3; 2002, ch. 101, 1; 2009, ch. 199, 7.



Section 60-2E-21 - Requirements if company is or becomes a subsidiary; investigations; restrictions on unsuitable persons; other requirements.

60-2E-21. Requirements if company is or becomes a subsidiary; investigations; restrictions on unsuitable persons; other requirements.

A. If the company applicant or licensee is or becomes a subsidiary, each nonpublicly traded holding company and intermediary company with respect to the subsidiary company shall:

(1) qualify to do business in New Mexico; and

(2) register with the board and furnish to the board the following information:

(a) a complete list of all beneficial owners of five percent or more of its equity securities, which shall be updated within thirty days after any change;

(b) the names of all company officers and directors within thirty days of their appointment or election;

(c) its organization, financial structure and nature of the business it operates;

(d) the terms, position, rights and privileges of the different classes of its outstanding securities;

(e) the terms on which its securities are to be, and during the preceding three years have been, offered;

(f) the holder of and the terms and conditions of all outstanding loans, mortgages, trust deeds, pledges or any other indebtedness or security interest pertaining to the applicant or licensee;

(g) the extent of the securities holdings or other interest in the holding company or intermediary company of all officers, directors, key executives, underwriters, partners, principals, trustees or any direct or beneficial owners, and the amount of any remuneration paid them as compensation for their services in the form of salary, wages, fees or by contract pertaining to the licensee;

(h) remuneration to persons other than directors, officers and key executives exceeding two hundred fifty thousand dollars ($250,000) per year;

(i) bonus and profit-sharing arrangements within the holding company or intermediary company, if deemed necessary by the board;

(j) management and service contracts pertaining to the licensee or applicant, if deemed necessary by the board;

(k) options existing or to be created in respect to the company's securities or other interests, if deemed necessary by the board;

(l) balance sheets and profit and loss statements, audited by independent certified public accountants or their foreign equivalents, for not more than the three preceding fiscal years, or, if the holding company or intermediary company has not been in existence more than three years, balance sheets and profit and loss statements from the time of its establishment, together with projections for three years from the time of its establishment;

(m) any further financial statements necessary or appropriate to assist the board in making its determinations; and

(n) a current annual profit and loss statement, a current annual balance sheet and a copy of the company's most recent federal income tax return or its foreign equivalent within thirty days after the return is filed.

B. The board may require all holders of five percent or more of the equity security of a holding company or intermediary company to apply for a certification of finding of suitability.

C. The board may in its discretion perform the investigations concerning the officers, directors, key executives, underwriters, security holders, partners, principals, trustees or direct or beneficial owners of any interest in any holding company or intermediary company as it deems necessary, either at the time of initial registration or at any time thereafter.

D. If at any time the board finds that any person owning, controlling or holding with power to vote all or any part of any class of securities of, or any interest in, any holding company or intermediary company is unsuitable to be connected with a licensee, it shall so notify both the unsuitable person and the holding company or intermediary company. The unsuitable person shall immediately offer the securities or other interest to the issuing company for purchase. The company shall purchase the securities or interest offered upon the terms and within the time period ordered by the board.

E. Beginning on the date when the board serves notice that a person has been found to be unsuitable pursuant to Subsection D of this section, it is unlawful for the unsuitable person to:

(1) receive any dividend or interest upon any securities held in the holding company or intermediary company, or any dividend, payment or distribution of any kind from the holding company or intermediary company;

(2) exercise, directly or indirectly or through a proxy, trustee or nominee, any voting right conferred by the securities or interest; or

(3) receive remuneration in any form from the licensee, or from any holding company or intermediary company with respect to that licensee, for services rendered or otherwise.

F. A holding company or intermediary company subject to the provisions of Subsection A of this section shall not make any public offering of any of its equity securities unless such public offering has been approved by the board.

G. This section does not apply to a holding company or intermediary company that is a publicly traded corporation, the stock of which is traded on recognized stock exchanges, which shall instead comply with the provisions of Section 60-2E-22 NMSA 1978.

History: Laws 1997, ch. 190, 23; 2009, ch. 199, 8.



Section 60-2E-22 - Change in company ownership.

60-2E-22. Change in company ownership.

A. If a company applicant or company licensee proposes to transfer ownership of twenty percent or more of the applicant or licensee, it shall notify the board in writing and provide the following information about the successor company:

(1) if the company is a publicly traded corporation, as of the date the company became a publicly traded corporation, and on any later date when the information changes, the names of all stockholders of record who hold five percent or more of the outstanding shares of any class of equity securities issued by the publicly traded corporation;

(2) the names of all officers within thirty days of their respective appointments;

(3) the names of all directors within thirty days of their respective elections or appointments;

(4) the organization, financial structure and nature of the businesses the company operates;

(5) if the company is a publicly traded corporation, the terms, position, rights and privileges of the different classes of securities outstanding as of the date the company became a publicly traded corporation;

(6) if the company is a publicly traded corporation, the terms on which the company's securities were issued during the three years preceding the date on which the company became a publicly traded corporation and the terms on which the publicly traded corporation's securities are to be offered to the public as of the date the company became a publicly traded corporation;

(7) the terms and conditions of all outstanding indebtedness and evidence of security pertaining directly or indirectly to the company;

(8) remuneration exceeding one hundred thousand dollars ($100,000) per year paid to persons other than directors, officers and key executives who are actively and directly engaged in the administration or supervision of the gaming activities of the company;

(9) bonus and profit-sharing arrangements within the company directly or indirectly relating to its gaming activities;

(10) management and service contracts of the company pertaining to its gaming activities;

(11) options existing or to be created pursuant to its equity securities;

(12) balance sheets and profit and loss statements, certified by independent certified public accountants or their foreign equivalents, for not less than the three fiscal years preceding the date of the proposed transfer of ownership;

(13) any further financial statements deemed necessary or appropriate by the board; and

(14) a description of the company's affiliated companies and intermediary companies and gaming licenses, permits and approvals held by those entities.

B. The board shall determine whether the proposed transaction is a transfer or assignment of the license as prohibited by Subsection G of Section 60-2E-14 NMSA 1978. If the board determines that the proposed transaction is prohibited, it shall notify the licensee in writing and shall require the proposed transferee to file an application for a license. If the board determines that the proposed transaction is not a prohibited transfer or assignment of the license, it shall make a determination as to whether to issue a certification approving the transaction. The board shall consider the following information about the successor company in determining whether to certify the transaction:

(1) the business history of the company, including its record of financial stability, integrity and success of its gaming operations in other jurisdictions;

(2) the current business activities and interests of the company, as well as those of its officers, promoters, lenders and other sources of financing, or any other persons associated with it;

(3) the current financial structure of the company as well as changes that could reasonably be expected to occur to its financial structure as a consequence of its proposed action;

(4) the present and proposed compensation arrangements between the company and its directors, officers, key executives, securities holders, lenders or other sources of financing;

(5) the equity investment, commitment or contribution of present or prospective directors, key executives, investors, lenders or other sources of financing; and

(6) the dealings and arrangements, prospective or otherwise, between the company and its investment bankers, promoters, finders or lenders and other sources of financing.

C. The board may issue a certification upon receipt of a proper application and consideration of the criteria set forth in Subsection B of this section if it finds that the certification would not be contrary to the public interest or the policy set forth in the Gaming Control Act.

D. The board shall require the officers, directors key executives and holders of an equity security interest of five percent or more of the successor company and any other person specified in the Gaming Control Act to apply for and obtain a certification of finding of suitability.

History: Laws 1997, ch. 190, 24; 2009, ch. 199, 9.



Section 60-2E-23 - Finding of suitability required for directors, officers and key executives; removal from position if found unsuitable; suspension of suitability by board.

60-2E-23. Finding of suitability required for directors, officers and key executives; removal from position if found unsuitable; suspension of suitability by board.

A. Each officer, director and key executive of a holding company, intermediary company or publicly traded corporation who the board determines is or is to become actively and directly engaged in the administration or supervision of, or in any other significant involvement with, the activities of the subsidiary licensee or applicant shall apply for a finding of suitability.

B. If any officer, director or key executive of a holding company, intermediary company or publicly traded corporation required to be found suitable pursuant to Subsection A of this section fails to apply for a finding of suitability within thirty days after being requested to do so by the board, or is not found suitable by the board, or if his finding of suitability is revoked after appropriate findings by the board, the holding company, intermediary company or publicly traded corporation shall immediately remove that officer, director or key executive from any office or position in which the person is engaged in the administration or supervision of, or any other involvement with, the activities of the certified subsidiary until the person is thereafter found to be suitable. If the board suspends the finding of suitability of any officer, director or key executive, the holding company, intermediary company or publicly traded corporation shall immediately and for the duration of the suspension suspend that officer, director or key executive from performance of any duties in which he is actively and directly engaged in the administration or supervision of, or any other involvement with, the activities of the subsidiary licensee.

History: Laws 1997, ch. 190, 25; 1999, ch. 251, 4; 2002, ch. 102, 11.



Section 60-2E-24 - Suitability of individuals acquiring beneficial ownership of voting security in publicly traded corporation; report of acquisition; application; prohibition.

60-2E-24. Suitability of individuals acquiring beneficial ownership of voting security in publicly traded corporation; report of acquisition; application; prohibition.

A. Each person who, individually or in association with others, acquires, directly or indirectly, beneficial ownership of five percent or more of any voting securities in a publicly traded corporation registered with the board may be required to be found suitable if the board has reason to believe that the acquisition of the ownership would otherwise be inconsistent with the declared policy of this state.

B. Each person who, individually or in association with others, acquires, directly or indirectly, beneficial ownership of five percent or more of any class of voting securities of a publicly traded corporation certified by the board shall notify the board within ten days after acquiring such interest.

C. Each person who, individually or in association with others, acquires, directly or indirectly, the beneficial ownership of more than ten percent of any class of voting securities of a publicly traded corporation certified by the board shall apply to the board for a finding of suitability within thirty days after acquiring such interest.

D. Institutional investors that have been exempted from or have received a waiver of suitability requirements pursuant to regulations adopted by the board are not required to comply with this section.

E. Any person required by the board or by the provisions of this section to be found suitable shall apply for a finding of suitability within thirty days after the board requests that he do so.

F. Any person required by the board or the provisions of this section to be found suitable who subsequently is found unsuitable by the board shall not hold directly or indirectly the beneficial ownership of any security of a publicly traded corporation that is registered with the board beyond that period of time prescribed by the board.

G. The board may, but is not required to, deem a person qualified to hold a license or be found suitable as required by this section if the person currently holds a valid license issued by, or has been found suitable by, gaming regulatory authorities in another jurisdiction, provided that the board finds that the other jurisdiction has conducted a thorough investigation of the applicant and has criteria substantially similar to those of the board to determine when a person is to be found suitable or to obtain a license.

History: Laws 1997, ch. 190, 26.



Section 60-2E-25 - Report of proposed issuance or transfer of ownership; report of change in corporate officers and directors; approval of board.

60-2E-25. Report of proposed issuance or transfer of ownership; report of change in corporate officers and directors; approval of board.

A. Before a company licensee, other than a publicly traded corporation, may issue or transfer five percent or more of its ownership to a person, it shall file a report of its proposed action with the board, which report shall request the approval of the board. The board shall have ninety days within which to approve or deny the request. If the board fails to act in ninety days, the request is deemed approved. If the board denies the request, the company shall not issue or transfer five percent or more of its securities to the person about whom the request was made.

B. A company licensee shall file a report of each change of the corporate officers and directors with the board within thirty days of the change. The board shall have ninety days from the date the report is filed within which to approve or disapprove such change. During the ninety-day period and thereafter, if the board does not disapprove the change, an officer or director is entitled to exercise all powers of the office to which the officer or director was elected or appointed.

C. A company licensee shall report to the board in writing a change in company personnel who have been designated as key executives. The report shall be made no later than thirty days after the change.

D. The board may require that a company licensee furnish the board with a copy of its federal income tax return within thirty days after the return is filed.

History: Laws 1997, ch. 190, 27; 2009, ch. 199, 10.



Section 60-2E-26 - Gaming operator licensees; general provisions; business plan; player age limit; restrictions.

60-2E-26. Gaming operator licensees; general provisions; business plan; player age limit; restrictions.

A. An applicant for a gaming operator's license shall submit with the application a plan for assisting in the prevention, education and treatment of compulsive gambling. The plan shall include regular educational training sessions for employees. Plan approval by the board is a condition of issuance of the license.

B. An applicant for a gaming operator's license shall submit with the application a proposed business plan. The plan shall include at least:

(1) a floor plan of the area to be used for gaming machine operations;

(2) an advertising and marketing plan;

(3) the proposed placement and number of gaming machines;

(4) a current financial status and gaming protection plan;

(5) a security plan;

(6) a staffing plan for gaming machine operations;

(7) internal control systems in compliance with Section 60-2E-35 NMSA 1978; and

(8) details of any proposed progressive systems.

C. A gaming operator licensee shall be granted a license to operate a number of machines, not to exceed the statutory maximum, at a gaming establishment identified in the license application and shall be granted a license for each gaming machine.

D. A gaming operator licensee shall apply for and pay the machine license fee for any increase in the number of authorized gaming machines in operation at the licensed premises and shall notify the board of any decrease in the number of authorized gaming machines in operation at the licensed premises.

E. Gaming machines may be available for play only in an area restricted to persons twenty-one years of age or older.

F. A gaming operator licensee shall erect a permanent physical barrier to allow for multiple uses of the premises by persons of all ages. For purposes of this subsection, "permanent physical barrier" means a floor-to-ceiling wall separating the general areas from the restricted areas. The entrance to the area where gaming machines are located shall display a sign that the premises are restricted to persons twenty-one years of age or older. Persons under the age of twenty-one shall not enter the area where gaming machines are located.

G. A gaming operator licensee shall not have automated teller machines in the area restricted pursuant to Subsection F of this section.

H. A gaming operator licensee shall not provide, allow, contract or arrange to provide alcohol or food for no charge or at reduced prices as an incentive or enticement for patrons to game.

I. Only a racetrack licensed by the state racing commission or a nonprofit organization may apply for or be issued a gaming operator's license. No other persons are qualified to apply for or be issued a gaming operator's license pursuant to the Gaming Control Act.

History: Laws 1997, ch. 190, 28; 2009, ch. 199, 11.



Section 60-2E-27 - Gaming operator licensees; special conditions for racetracks; number of gaming machines; days and hours of operations.

60-2E-27. Gaming operator licensees; special conditions for racetracks; number of gaming machines; days and hours of operations.

A. A racetrack licensed by the state racing commission pursuant to the Horse Racing Act to conduct live horse races or simulcast races may be issued a gaming operator's license to operate gaming machines on its premises where live racing is conducted.

B. A racetrack's gaming operator's license shall automatically become void if:

(1) the racetrack no longer holds an active license to conduct pari-mutuel wagering;

(2) the racetrack paid gaming tax to the state on its net take in an amount greater than eight million dollars ($8,000,000) in the prior fiscal year pursuant to Section 60-2E-47 NMSA 1978 and fails to maintain a minimum of four live race days a week with at least nine live races on each race day during its licensed race meet, except as provided in Subsection F of this section; or

(3) the racetrack paid gaming tax to the state on its net take in an amount equal to eight million dollars ($8,000,000) or less in the prior fiscal year pursuant to Section 60-2E-47 NMSA 1978 and fails to maintain a minimum of three live race days a week with at least ten live races on each day during its licensed race meets, except as provided in Subsection F of this section.

C. Unless a larger number is allowed pursuant to Subsection D of this section, a gaming operator licensee that is a racetrack may have up to six hundred licensed gaming machines.

D. By execution of an allocation agreement, signed by both the allocating racetrack and the racetrack to which the allocation is made, a gaming operator licensee that is a racetrack may allocate any number of its authorized gaming machines to another gaming operator licensee that is a racetrack. To be valid, the allocation agreement must bear the written approval of the board and the state racing commission, and this approval shall make specific reference to the meeting at which the action of approval was taken and the number of votes cast both for and against the approval. By allocating a number of its authorized machines to another racetrack, the allocating racetrack automatically surrenders all rights to operate the number of machines allocated. No racetrack shall operate or be authorized to operate more than seven hundred fifty gaming machines.

E. Gaming machines on a racetrack gaming operator licensee's premises may be played only on days when the racetrack is either conducting live horse races or simulcasting horse race meets. On days when gaming machines are permitted to be operated, a racetrack gaming operator licensee may offer gaming machines for operation for up to eighteen hours per day; provided that the total number of hours in which gaming machines are operated does not exceed one hundred twelve hours in a one-week period beginning on Tuesday at 8:00 a.m. and ending at 8:00 a.m. on the following Tuesday. A racetrack gaming operator licensee may offer gaming machines for play at any time during a day; provided that the total hours of operation in each day from just after midnight of the previous day until midnight of the current day does not exceed eighteen hours. A racetrack gaming operator licensee shall determine, within the limitations imposed by this subsection, the hours it will offer gaming machines for operation each day and shall notify the board in writing of those hours.

F. Maintaining fewer live race days or fewer live races on each race day during a licensed race meet does not constitute a failure to maintain the minimum number of live race days or races as required by Paragraphs (2) and (3) of Subsection B of this section if the licensee submits to the board written approval by the state racing commission for the licensee to vary the minimum number of live race days or races, and the variance is due to:

(1) the inability of a racetrack gaming operator licensee to fill races as published in the licensee's condition book as long as the same type of canceled race is run within the following two race weeks as the race season permits;

(2) severe weather or other act, event or occurrence resulting from natural forces;

(3) a strike or work stoppage by jockeys or other persons necessary to conduct a race or meet;

(4) a power outage, electrical failure or failure or unavailability of any equipment or supplies necessary to conduct a race or meet;

(5) hazardous conditions or other threats to the public health or safety; or

(6) any other act, event or occurrence that the board finds is not within the control of the licensee even with the exercise of reasonable diligence or care.

G. Alcoholic beverages shall not be sold, served, delivered or consumed in the area restricted pursuant to Subsection F of Section 60-2E-26 NMSA 1978.

History: Laws 1997, ch. 190, 29; 2000, ch. 90, 1; 2001, ch. 334, 1; 2005, ch. 350, 1; 2009, ch. 199, 12; 2017, ch. 10, 1.



Section 60-2E-28 - Gaming operator licensees; special conditions for nonprofit organizations; number of gaming machines; days and hours of operations.

60-2E-28. Gaming operator licensees; special conditions for nonprofit organizations; number of gaming machines; days and hours of operations.

A. A nonprofit organization may be issued a gaming operator's license to operate licensed gaming machines on its premises to be played only by active and auxiliary members.

B. No more than fifteen gaming machines may be offered for play on the premises of a nonprofit organization gaming operator licensee.

C. No gaming machine on the premises of a nonprofit organization gaming operator licensee may award a prize that exceeds four thousand dollars ($4,000).

D. Gaming machines may be played on the premises of a nonprofit organization gaming operator licensee from 12:00 noon until 12:00 midnight every day.

History: Laws 1997, ch. 190, 30; 2002, ch. 107, 1.



Section 60-2E-29 - Licensing of manufacturers of gaming devices; exception; disposition of gaming devices.

60-2E-29. Licensing of manufacturers of gaming devices; exception; disposition of gaming devices.

A. It is unlawful for a person to operate, carry on, conduct or maintain any form of manufacturing of a gaming device or associated equipment for use or play in New Mexico or any form of manufacturing of a gaming device or associated equipment in New Mexico for use or play outside of New Mexico without first obtaining and maintaining a manufacturer's license.

B. If the board revokes a manufacturer's license:

(1) no new gaming device manufactured by the manufacturer may be approved for use in this state;

(2) any previously approved gaming device manufactured by the manufacturer is subject to revocation of approval if the reasons for the revocation of the license also apply to that gaming device;

(3) no new gaming device or associated equipment made by the manufacturer may be distributed, sold, transferred or offered for use or play in New Mexico; and

(4) any association or agreement between the manufacturer and a distributor licensee or gaming operator licensee in New Mexico shall be terminated.

C. An agreement between a manufacturer licensee and a distributor licensee or a gaming operator licensee in New Mexico shall be deemed to include a provision for its termination without liability for the termination on the part of either party upon a finding by the board that either party is unsuitable. Failure to include that condition in the agreement is not a defense in an action brought pursuant to this section to terminate the agreement.

D. A gaming device shall not be used and offered for play by a gaming operator licensee unless it is identical in all material aspects to a model that has been specifically tested and approved by:

(1) the board;

(2) a laboratory selected by the board; or

(3) gaming officials in Nevada or New Jersey for current use.

E. The board may inspect every gaming device that is manufactured:

(1) for use in New Mexico; or

(2) in New Mexico for use outside of New Mexico.

F. The board may inspect every gaming device that is offered for play within New Mexico by a gaming operator licensee.

G. The board may inspect all associated equipment that is manufactured and sold for use in New Mexico or manufactured in New Mexico for use outside of New Mexico.

H. In addition to all other fees and charges imposed pursuant to the Gaming Control Act, the board may determine, charge and collect from each manufacturer an inspection fee, which shall not exceed the actual cost of inspection and investigation.

I. The board may prohibit the use of a gaming device by a gaming operator licensee if it finds that the gaming device does not meet the requirements of this section.

History: Laws 1997, ch. 190, 31; 2009, ch. 199, 13.



Section 60-2E-30 - Licensing of distributors of gaming devices.

60-2E-30. Licensing of distributors of gaming devices.

A. It is unlawful for any person to operate, carry on, conduct or maintain any form of distribution of any gaming device for use or play in New Mexico or any form of distribution of any gaming device in New Mexico for use or play outside of New Mexico without first obtaining and maintaining a distributor's or manufacturer's license.

B. If the board revokes a distributor's license:

(1) no new gaming device distributed by the person may be approved;

(2) any previously approved gaming device distributed by the distributor is subject to revocation of approval if the reasons for the revocation of the license also apply to that gaming device;

(3) no new gaming device or associated equipment distributed by the distributor may be distributed, sold, transferred or offered for use or play in New Mexico; and

(4) any association or agreement between the distributor and a gaming operator licensee shall be terminated. An agreement between a distributor licensee and a gaming operator licensee shall be deemed to include a provision for its termination without liability on the part of either party upon a finding by the board that the other party is unsuitable. Failure to include that condition in the agreement is not a defense in any action brought pursuant to this section to terminate the agreement.

C. The board may inspect every gaming device that is distributed for use in New Mexico.

D. In addition to all other fees and charges imposed by the Gaming Control Act, the board may determine, charge and collect from each distributor an inspection fee, which shall not exceed the actual cost of inspection and investigation.

History: Laws 1997, ch. 190, 32; 2002, ch. 102, 12.



Section 60-2E-31 - Suitability of certain persons furnishing services or property or doing business with gaming operators; termination of association.

60-2E-31. Suitability of certain persons furnishing services or property or doing business with gaming operators; termination of association.

A. The board may determine the suitability of any person who furnishes services or property to a gaming operator licensee under any arrangement pursuant to which the person receives compensation based on earnings, profits or receipts from gaming. The board may require the person to comply with the requirements of the Gaming Control Act and with the regulations of the board. If the board determines that the person is unsuitable, it may require the arrangement to be terminated.

B. The board may require a person to apply for a finding of suitability to be associated with a gaming operator licensee if the person:

(1) does business on the premises of a gaming establishment; or

(2) provides any goods or services to a gaming operator licensee for compensation that the board finds to be grossly disproportionate to the value of the goods or services.

C. If the board determines that a person is unsuitable to be associated with a gaming operator licensee, the association shall be terminated. Any agreement that entitles a business other than gaming to be conducted on the premises of a gaming establishment, or entitles a person other than a licensee to conduct business with the gaming operator licensee, is subject to termination upon a finding of unsuitability of the person seeking association with a gaming operator licensee. Every agreement shall be deemed to include a provision for its termination without liability on the part of the gaming operator licensee upon a finding by the board of the unsuitability of the person seeking or having an association with the gaming operator licensee. Failure to include that condition in the agreement is not a defense in any action brought pursuant to this section to terminate the agreement. If the application is not presented to the board within thirty days following demand or the unsuitable association is not terminated, the board may pursue any remedy or combination of remedies provided in the Gaming Control Act.

History: Laws 1997, ch. 190, 33.



Section 60-2E-32 - Reasons for investigations by board; complaint by board; board to appoint hearing examiner; review by board; order of board.

60-2E-32. Reasons for investigations by board; complaint by board; board to appoint hearing examiner; review by board; order of board.

A. The board shall make appropriate investigations to:

(1) determine whether there has been any violation of the Gaming Control Act or of any regulations adopted pursuant to that act;

(2) determine any facts, conditions, practices or matters that it deems necessary or proper to aid in the enforcement of the Gaming Control Act or regulations adopted pursuant to that act;

(3) aid in adopting regulations;

(4) secure information as a basis for recommending legislation relating to the Gaming Control Act; or

(5) determine whether a licensee is able to meet its financial obligations, including all financial obligations imposed by the Gaming Control Act, as they become due.

B. If after an investigation the board is satisfied that a license, registration, finding of suitability or prior approval by the board of any transaction for which approval was required by the provisions of the Gaming Control Act should be limited, conditioned, suspended or revoked, or that a fine should be levied, the board shall initiate a hearing by filing a complaint and transmitting a copy of it to the licensee, together with a summary of evidence in its possession bearing on the matter and the transcript of testimony at any investigative hearing conducted by or on behalf of the board. The complaint shall be a written statement of charges that sets forth in ordinary and concise language the acts or omissions with which the respondent is charged. It shall specify the statutes or regulations that the respondent is alleged to have violated but shall not consist merely of charges raised in the language of the statutes or regulations. The summary of the evidence shall be confidential and made available only to the respondent until such time as it is offered into evidence at any public hearing on the matter.

C. The respondent shall file an answer within thirty days after service of the complaint.

D. Upon filing the complaint, the board shall appoint a hearing examiner to conduct further proceedings.

E. The hearing examiner shall conduct proceedings in accordance with the Gaming Control Act and the regulations adopted by the board. At the conclusion of the proceedings, the hearing examiner may recommend that the board take any appropriate action, including revocation, suspension, limitation or conditioning of a license or imposition of a fine not to exceed fifty thousand dollars ($50,000) for each violation or any combination or all of the foregoing actions.

F. The hearing examiner shall prepare a written decision containing his recommendation to the board and shall serve it on all parties.

G. The board shall by a majority vote accept, reject or modify the recommendation.

H. If the board limits, conditions, suspends or revokes any license or imposes a fine or limits, conditions, suspends or revokes any registration, finding of suitability or prior approval, it shall issue a written order specifying its action.

I. The board's order is effective on the date issued and continues in effect unless reversed upon judicial review, except that the board may stay its order pending a rehearing or judicial review upon such terms and conditions as it deems proper.

History: Laws 1997, ch. 190, 34; 2002, ch. 102, 13.



Section 60-2E-33 - Emergency orders of board.

60-2E-33. Emergency orders of board.

The board may issue an emergency order for suspension, limitation or conditioning of a license, registration, finding of suitability or work permit or may issue an emergency order requiring a gaming operator licensee to exclude an individual licensee from the premises of the gaming operator licensee's gaming establishment or not to pay an individual licensee any remuneration for services or any profits, income or accruals on his investment in the licensed gaming establishment in the following manner:

A. an emergency order may be issued only when the board believes that:

(1) a licensee has willfully failed to report, pay or truthfully account for and pay over any fee imposed by the provisions of the Gaming Control Act or willfully attempted in any manner to evade or defeat any fee or payment thereof;

(2) a licensee or gaming employee has cheated at a game; or

(3) the emergency order is necessary for the immediate preservation of the public peace, health, safety, morals, good order or general welfare;

B. the emergency order shall set forth the grounds upon which it is issued, including a statement of facts constituting the alleged emergency necessitating such action;

C. the emergency order is effective immediately upon issuance and service upon the licensee or resident agent of the licensee or gaming employee or, in cases involving registration or findings of suitability, upon issuance and service upon the person or entity involved or resident agent of the entity involved; the emergency order may suspend, limit, condition or take other action in relation to the license of one or more persons in an operation without affecting other individual licensees or the gaming operator licensee. The emergency order remains effective until further order of the board or final disposition of the case; and

D. within five days after issuance of an emergency order, the board shall cause a complaint to be filed and served upon the person or entity involved; thereafter, the person or entity against whom the emergency order has been issued and served is entitled to a hearing before the board and to judicial review of the decision and order of the board in accordance with the provisions of the board's regulations.

History: Laws 1997, ch. 190, 35.



Section 60-2E-34 - Exclusion or ejection of certain persons from gaming establishments; persons included.

60-2E-34. Exclusion or ejection of certain persons from gaming establishments; persons included.

A. The board shall by regulation provide for the establishment of a list of persons who are to be excluded or ejected from a gaming establishment. The list may include any person whose presence in the gaming establishment is determined by the board to pose a threat to the public interest or licensed gaming activities.

B. In making the determination in Subsection A of this section, the board may consider a:

(1) prior conviction for a crime that is a felony under state or federal law, a crime involving moral turpitude or a violation of the gaming laws of any jurisdiction;

(2) violation or conspiracy to violate the provisions of the Gaming Control Act relating to:

(a) the failure to disclose an interest in a gaming activity for which the person must obtain a license; or

(b) willful evasion of fees or taxes;

(3) notorious or unsavory reputation that would adversely affect public confidence and trust that the gaming industry is free from criminal or corruptive influences; or

(4) written order of any other governmental agency in this state or any other state that authorizes the exclusion or ejection of the person from an establishment at which gaming is conducted.

C. A gaming operator licensee has the right, without a list established by the board, to exclude or eject a person from its gaming establishment who poses a threat to the public interest or for any business reason.

D. Race, color, creed, national origin or ancestry, age, disability or sex shall not be grounds for placing the name of a person on the list or for exclusion or ejection under Subsection A or C of this section.

History: Laws 1997, ch. 190, 36.



Section 60-2E-34.1 - Self-exclusion from gaming establishments; procedure; fines; confidentiality.

60-2E-34.1. Self-exclusion from gaming establishments; procedure; fines; confidentiality.

A. The board shall develop rules that permit a person who is a compulsive gambler to be voluntarily excluded from a gaming establishment.

B. Self-exclusion shall occur through written application made by the compulsive gambler to the board and shall be governed by the following provisions:

(1) self-exclusion shall be enforceable upon issuance of a self-exclusion order by the board to each applicable gaming establishment identified in the order;

(2) only the person who is the compulsive gambler may apply on that person's behalf;

(3) the application shall be submitted to the board;

(4) except for notification of the gaming establishments for which the self-exclusion order is effective and for notification for mailing list exclusion pursuant to this section, the application and the self-exclusion order shall be held confidential by employees of the board and a gaming operator licensee and its employees and key executives;

(5) a self-exclusion order may apply to one or more gaming establishments licensed pursuant to the Gaming Control Act;

(6) a self-excluded person, if present at a gaming establishment from which the person is excluded, shall forfeit the following to that gaming establishment, provided that all money or other property forfeited shall be used by the gaming establishment only to supplement the one-fourth percent of the net take of its gaming machines to fund or support programs for the treatment and assistance of compulsive gamblers pursuant to Subsection E of Section 60-2E-47 NMSA 1978:

(a) all winnings of the person obtained while present at the gaming establishment; and

(b) all credits, tokens or vouchers received by the person while present at the gaming establishment;

(7) a gaming establishment is immune from liability arising out of its efforts to exclude a person identified in a self-exclusion order; and

(8) a specific term shall be set for each self-exclusion order.

C. Notice shall be submitted by the board at least monthly to all gaming establishments listing all persons who are currently self-excluded and ordering the removal of their names from direct mail or electronic advertisement or promotional lists.

D. The state gaming representative may negotiate an agreement with each tribal casino in the state to allow the state to include tribal casinos in the self-exclusion orders.

History: 1978 Comp., 60-2E-34.1 as enacted by Laws 2009, ch. 199, 14.



Section 60-2E-35 - Internal control systems.

60-2E-35. Internal control systems.

A. Each gaming operator licensee shall adopt internal control systems that shall include provisions for:

(1) safeguarding its assets and revenues, especially the recording of cash and evidences of indebtedness;

(2) making and maintaining reliable records, accounts and reports of transactions, operations and events, including reports to the board; and

(3) a system by which the amount wagered on each gaming machine and the amount paid out by each gaming machine is recorded on a daily basis, which results may be obtained by the board by appropriate means as described in regulations adopted by the board; all manufacturers are required to have such a system available for gaming operators for the gaming machines that it supplies for use in New Mexico, and all distributors shall make such a system available to gaming operators.

B. The internal control system shall be designed to reasonably ensure that:

(1) assets are safeguarded;

(2) financial records are accurate and reliable;

(3) transactions are performed only in accordance with management's general or specific authorization;

(4) transactions are recorded adequately to permit proper reporting of gaming revenue and of fees and taxes and to maintain accountability of assets;

(5) access to assets is allowed only in accordance with management's specific authorization;

(6) recorded accountability for assets is compared with actual assets at reasonable intervals and appropriate action is taken with respect to any discrepancies; and

(7) functions, duties and responsibilities are appropriately segregated and performed in accordance with sound accounting and management practices by competent, qualified personnel.

C. A gaming operator licensee and an applicant for a gaming operator's license shall describe, in the manner the board may approve or require, its administrative and accounting procedures in detail in a written system of internal control. A gaming operator licensee and an applicant for a gaming operator's license shall submit a copy of its written system to the board. Each written system shall include:

(1) an organizational chart depicting appropriate segregation of functions and responsibilities;

(2) a description of the duties and responsibilities of each position shown on the organizational chart;

(3) a detailed, narrative description of the administrative and accounting procedures designed to satisfy the requirements of Subsection A of this section;

(4) a written statement signed by the licensee's chief financial officer and either the licensee's chief executive officer or a licensed owner attesting that the system satisfies the requirements of this section;

(5) if the written system is submitted by an applicant, a letter from an independent certified public accountant stating that the applicant's written system has been reviewed by the accountant and complies with the requirements of this section; and

(6) other items as the board may require.

D. The board shall adopt and publish minimum standards for internal control procedures.

History: Laws 1997, ch. 190, 37.



Section 60-2E-36 - Gaming employees; issuance of work permits; revocation of work permits.

60-2E-36. Gaming employees; issuance of work permits; revocation of work permits.

A. A person shall not be employed as a gaming employee unless the person holds a valid work permit issued by the board.

B. A work permit shall be issued and may be revoked by the board as provided in regulations adopted by the board.

C. Any person whose work permit has been denied or revoked may seek judicial review.

History: Laws 1997, ch. 190, 38.



Section 60-2E-37 - Age requirement for patrons and gaming employees.

60-2E-37. Age requirement for patrons and gaming employees.

A person under the age of twenty-one years shall not:

A. play, be allowed to play, place wagers on or collect winnings from, whether personally or through an agent, any game authorized or offered to play pursuant to the Gaming Control Act; or

B. be employed as a gaming employee.

History: Laws 1997, ch. 190, 39.



Section 60-2E-38 - Calculation of net take; certain expenses not deductible.

60-2E-38. Calculation of net take; certain expenses not deductible.

In calculating net take from gaming machines, the actual cost to the licensee of any personal property distributed to a patron as the result of a legitimate wager may be deducted as a loss, except for travel expenses, food, refreshments, lodging or services. For the purposes of this section, "as the result of a legitimate wager" means that the patron must make a wager prior to receiving the personal property, regardless of whether the receipt of the personal property is dependent on the outcome of the wager.

History: Laws 1997, ch. 190, 40.



Section 60-2E-39 - Limitations on taxes and license fees.

60-2E-39. Limitations on taxes and license fees.

A political subdivision of the state shall not impose a license fee or tax on any licensee licensed pursuant to the Gaming Control Act except for the imposition of property taxes, local option gross receipts taxes with respect to receipts not subject to the gaming tax and the distribution provided for and determined pursuant to Subsection C of Section 60-1-15 and Section 60-1-15.2 NMSA 1978.

History: Laws 1997, ch. 190, 41.



Section 60-2E-40 - Use of chips, tokens or legal tender required for all gaming.

60-2E-40. Use of chips, tokens or legal tender required for all gaming.

All gaming shall be conducted with chips, tokens or other similar objects approved by the board or with the legal currency of the United States.

History: Laws 1997, ch. 190, 42.



Section 60-2E-41 - Communication or document of applicant or licensee absolutely confidential; confidentiality not waived; disclosure of confidential information prohibited.

60-2E-41. Communication or document of applicant or licensee absolutely confidential; confidentiality not waived; disclosure of confidential information prohibited.

A. Any communication or document of an applicant or licensee is confidential and does not impose liability for defamation or constitute a ground for recovery in any civil action if it is required by:

(1) law or the regulations of the board; or

(2) a subpoena issued by the board to be made or transmitted to the board.

B. The confidentiality created pursuant to Subsection A of this section is not waived or lost because the document or communication is disclosed to the board.

C. Notwithstanding the powers granted to the board by the Gaming Control Act, the board:

(1) may release or disclose any confidential information, documents or communications provided by an applicant or licensee only with the prior written consent of the applicant or licensee or pursuant to a lawful court order after timely notice of the proceedings has been given to the applicant or licensee;

(2) shall maintain all confidential information, documents and communications in a secure place accessible only to members of the board; and

(3) shall adopt procedures and regulations to protect the confidentiality of information, documents and communications provided by an applicant or licensee.

History: Laws 1997, ch. 190, 43.



Section 60-2E-42 - Motion for release of confidential information.

60-2E-42. Motion for release of confidential information.

An application to a court for an order requiring the board to release any information declared by law to be confidential shall be made only by petition in district court. A hearing shall be held on the petition not less than ten days and not more than twenty days after the date of service of the petition on the board, the attorney general and all persons who may be affected by the entry of that order. A copy of the petition, all papers filed in support of it and a notice of hearing shall be served.

History: Laws 1997, ch. 190, 44.



Section 60-2E-43 - Gaming machine central system.

60-2E-43. Gaming machine central system.

The board shall develop and operate a central system into which all licensed gaming machines are connected. The central system shall be capable of:

A. monitoring continuously, retrieving and auditing the operations, financial data and program information of the network;

B. disabling from operation or play any gaming machine in the network that does not comply with the provisions of the Gaming Control Act or the regulations of the board;

C. communicating, through program modifications or other means equally effective, with all gaming machines licensed by the board;

D. interacting, reading, communicating and linking with gaming machines from a broad spectrum of manufacturers and associated equipment; and

E. providing linkage to each gaming machine in the network at a reasonable and affordable cost to the state and the gaming operator licensee and allowing for program modifications and system updating at a reasonable cost.

History: Laws 1997, ch. 190, 45.



Section 60-2E-44 - Machine specifications.

60-2E-44. Machine specifications.

To be eligible for licensure, each gaming machine shall meet all specifications established by regulations of the board and:

A. be unable to be manipulated in a manner that affects the random probability of winning plays or in any other manner determined by the board to be undesirable;

B. have at least one mechanism that accepts coins or currency;

C. be capable of having play suspended through the central system by the executive director until he resets the gaming machine;

D. house nonresettable mechanical and electronic meters within a readily accessible locked area of the gaming machine that maintain a permanent record of all money inserted into the machine, all cash payouts of winnings, all refunds of winnings, all credits played for additional games and all credits won by players;

E. be capable of printing out, at the request of the executive director, readings on the electronic meters of the machine;

F. for machines that do not dispense coins or tokens directly to players, be capable of printing a ticket voucher stating the value of a cash prize won by the player at the completion of each game, the date and time of day the game was played in a twenty-four-hour format showing hours and minutes, the machine serial number, the sequential number of the ticket voucher and an encrypted validation number for determining the validity of a winning ticket voucher;

G. be capable of being linked to the board's central system for the purpose of being monitored continuously as required by the board;

H. provide for a payback value for each credit wagered, determined over time, of not less than eighty percent;

I. meet the standards and specifications set by laws or regulations of the states of Nevada and New Jersey for gaming machines, whichever are more stringent;

J. offer only games authorized and examined by the board; and

K. display the gaming machine license issued for that machine in an easily accessible place, before and during the time that a machine is available for use.

History: Laws 1997, ch. 190, 46; 2001, ch. 208, 1; 2003, ch. 185, 1.



Section 60-2E-46 - Examination of gaming devices; cost allocation.

60-2E-46. Examination of gaming devices; cost allocation.

A. The board shall examine prototypes of gaming devices of manufacturers seeking a license as required.

B. The board by regulation shall require a manufacturer to pay the anticipated actual costs of the examination of a gaming device in advance and, after the completion of the examination, shall refund overpayments or charge and collect amounts sufficient to reimburse the board for underpayment of actual costs.

C. The board may contract for the examination of gaming devices to meet the requirements of this section.

History: Laws 1997, ch. 190, 48.



Section 60-2E-47 - Gaming tax; imposition; administration.

60-2E-47. Gaming tax; imposition; administration.

A. An excise tax is imposed on the privilege of engaging in gaming activities in the state. This tax shall be known as the "gaming tax".

B. The gaming tax is an amount equal to ten percent of the gross receipts of manufacturer licensees from the sale, lease or other transfer of gaming devices in or into the state, except receipts of a manufacturer from the sale, lease or other transfer to a licensed distributor for subsequent sale or lease may be excluded from gross receipts; ten percent of the gross receipts of distributor licensees from the sale, lease or other transfer of gaming devices in or into the state; ten percent of the net take of a gaming operator licensee that is a nonprofit organization; and twenty-six percent of the net take of every other gaming operator licensee. For the purposes of this section, "gross receipts" means the total amount of money or the value of other consideration received from selling, leasing or otherwise transferring gaming devices.

C. The gaming tax imposed on a licensee is in lieu of all state and local gross receipts taxes on that portion of the licensee's gross receipts attributable to gaming activities.

D. The gaming tax is to be paid on or before the fifteenth day of the month following the month in which the taxable event occurs. The gaming tax shall be administered and collected by the taxation and revenue department in cooperation with the board. The provisions of the Tax Administration Act [7-1-1 NMSA 1978] apply to the collection and administration of the tax.

E. In addition to the gaming tax, a gaming operator licensee that is a racetrack shall pay twenty percent of its net take to purses to be distributed in accordance with rules adopted by the state racing commission. An amount not to exceed twenty percent of the interest earned on the balance of any fund consisting of money for purses distributed by racetrack gaming operator licensees pursuant to this subsection may be expended for the costs of administering the distributions. A racetrack gaming operator licensee shall spend no less than one-fourth percent of the net take of its gaming machines to fund or support programs for the treatment and assistance of compulsive gamblers.

F. A nonprofit gaming operator licensee shall distribute at least sixty percent of the balance of its net take, after payment of the gaming tax and any income taxes, for charitable or educational purposes.

History: Laws 1997, ch. 190, 49; 1998, ch. 15, 1; 1999, ch. 187, 1; 2001, ch. 256, 1; 2001, ch. 262, 3; 2002, ch. 48, 1; 2005, ch. 350, 2.



Section 60-2E-47.1 - County gaming tax credit.

60-2E-47.1. County gaming tax credit.

A. Subject to the provisions of Subsection C of this section, beginning January 1, 2011, a taxpayer that is a gaming operator licensee that is a racetrack may claim, and the department may allow, a tax credit in an amount of up to fifty percent of the taxpayer's monthly gaming tax liability pursuant to Section 60-2E-47 NMSA 1978, not to exceed a maximum credit of seven hundred fifty thousand dollars ($750,000) per state fiscal year, if the taxpayer:

(1) is located in a county in which the board of county commissioners has imposed and the electors have approved a county business retention gross receipts tax; and

(2) had in the immediately prior calendar year a combined net take and receipts, not including receipts for purses, from an allocation agreement made pursuant to Section 60-2E-27 NMSA 1978 of under fifteen million dollars ($15,000,000).

B. The tax credit that may be claimed pursuant to this section may be referred to as the "county gaming tax credit".

C. If in the prior fiscal year the total amount of county gaming tax credit claimed by the taxpayer exceeded the amount distributed to the state from the proceeds of a county business retention gross receipts tax imposed by the county in which the taxpayer is located, the taxpayer shall be deemed to owe an amount equal to the excess credit and shall remit to the state an amount equal to the excess credit. The taxpayer may not again claim the county gaming tax credit until the excess amount calculated pursuant to this subsection has been remitted to the state.

D. The county gaming tax credit shall be administered by the taxation and revenue department pursuant to the Tax Administration Act [7-1-1 NMSA 1978].

E. Subject to the provisions of Subsection C of this section, the credit created in this section may be claimed on a monthly basis against the gaming tax remitted to the state on a form provided by the department. The credit claimed each month may not exceed one-twelfth of fifty percent of the gaming tax paid in the prior calendar year. Any additional credit that may be allowed may be claimed in the last month of the fiscal year. The maximum county gaming tax credit claimed shall not exceed fifty percent of the gaming tax due from the taxpayer in the fiscal year.

History: Laws 2010, ch. 31, 3.



Section 60-2E-48 - Civil actions to restrain violations of Gaming Control Act.

60-2E-48. Civil actions to restrain violations of Gaming Control Act.

A. The attorney general, at the request of the board, may institute a civil action in any court of this state against any person to enjoin a violation of a prohibitory provision of the Gaming Control Act.

B. An action brought against a person pursuant to this section shall not preclude a criminal action or administrative proceeding against that person.

History: Laws 1997, ch. 190, 50.



Section 60-2E-49 - Testimonial immunity.

60-2E-49. Testimonial immunity.

A. The board may order a person to answer a question or produce evidence and confer immunity pursuant to this section. If, in the course of an investigation or hearing conducted pursuant to the Gaming Control Act, a person refuses to answer a question or produce evidence on the ground that he will be exposed to criminal prosecution by doing so, then the board may by approval of three members, after the written approval of the attorney general, issue an order to answer or to produce evidence with immunity.

B. If a person complies with an order issued pursuant to Subsection A of this section, he shall be immune from having a responsive answer given or responsive evidence produced, or evidence derived from either, used to expose him to criminal prosecution, except that the person may be prosecuted for any perjury committed in the answer or production of evidence and may also be prosecuted for contempt for failing to act in accordance with the order of the board. An answer given or evidence produced pursuant to the grant of immunity authorized by this section may be used against the person granted immunity in a prosecution of the person for perjury or a proceeding against him for contempt.

History: Laws 1997, ch. 190, 51.



Section 60-2E-50 - Crime; manipulation of gaming device with intent to cheat.

60-2E-50. Crime; manipulation of gaming device with intent to cheat.

A person who manipulates, with the intent to cheat, any component of a gaming device in a manner contrary to the designed and normal operational purpose of the component, including varying the pull of the handle of a gaming machine with knowledge that the manipulation affects the outcome of the game or with knowledge of any event that affects the outcome of the game, is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

History: Laws 1997, ch. 190, 52; 2002, ch. 102, 14.



Section 60-2E-51 - Crime; use of counterfeit or unapproved tokens, currency or devices; possession of certain devices, equipment, products or materials.

60-2E-51. Crime; use of counterfeit or unapproved tokens, currency or devices; possession of certain devices, equipment, products or materials.

A. A person who, in playing any game designed to be played with, to receive or to be operated by tokens approved by the board or by lawful currency of the United States, knowingly uses tokens other than those approved by the board, uses currency that is not lawful currency of the United States or uses currency not of the same denomination as the currency intended to be used in that game is guilty of a third degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

B. A person who knowingly has on his person or in his possession within a gaming establishment any device intended to be used by him to violate the provisions of the Gaming Control Act is guilty of a third degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

C. A person, other than a duly authorized employee of a gaming operator acting in furtherance of his employment within a gaming establishment, who knowingly has on his person or in his possession within a gaming establishment any key or device known by him to have been designed for the purpose of and suitable for opening, entering or affecting the operation of any game, dropbox or any electronic or mechanical device connected to the game or dropbox or for removing money or other contents from them is guilty of a third degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

D. A person who knowingly and with intent to use them for cheating has on his person or in his possession any paraphernalia for manufacturing slugs is guilty of a third degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978. As used in this subsection, "paraphernalia for manufacturing slugs" means the equipment, products and materials that are intended for use or designed for use in manufacturing, producing, fabricating, preparing, testing, analyzing, packaging, storing or concealing a counterfeit facsimile of tokens approved by the board or a lawful coin of the United States, the use of which is unlawful pursuant to the Gaming Control Act. The term includes:

(1) lead or lead alloy;

(2) molds, forms or similar equipment capable of producing a likeness of a gaming token or coin;

(3) melting pots or other receptacles;

(4) torches; and

(5) tongs, trimming tools or other similar equipment.

E. Possession of more than two items of the equipment, products or material described in Subsection D of this section permits a rebuttable inference that the possessor intended to use them for cheating.

History: Laws 1997, ch. 190, 53.



Section 60-2E-52 - Crime; cheating.

60-2E-52. Crime; cheating.

A person who knowingly cheats at any game is guilty of a fourth degree felony and upon conviction shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

History: Laws 1997, ch. 190, 54.



Section 60-2E-53 - Crime; possession of gaming device manufactured, sold or distributed in violation of law.

60-2E-53. Crime; possession of gaming device manufactured, sold or distributed in violation of law.

A person who knowingly possesses any gaming device that has been manufactured, sold or distributed in violation of the Gaming Control Act is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

History: Laws 1997, ch. 190, 55.



Section 60-2E-54 - Crime; reporting and record violations; penalty.

60-2E-54. Crime; reporting and record violations; penalty.

A person who, in an application, book or record required to be maintained by the Gaming Control Act or by a regulation adopted under that act or in a report required to be submitted by that act or a regulation adopted under that act, knowingly makes a statement or entry that is false or misleading or fails to maintain or make an entry the person knows is required to be maintained or made is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

History: Laws 1997, ch. 190, 56.



Section 60-2E-55 - Crime; unlawful manufacture, sale, distribution, marking, altering or modification of devices associated with gaming; unlawful instruction; penalty.

60-2E-55. Crime; unlawful manufacture, sale, distribution, marking, altering or modification of devices associated with gaming; unlawful instruction; penalty.

A. A person who manufactures, sells or distributes a device that is intended by him to be used to violate any provision of the Gaming Control Act is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

B. A person who marks, alters or otherwise modifies any gaming device in a manner that affects the result of a wager by determining win or loss or alters the normal criteria of random selection that affects the operation of a game or that determines the outcome of a game is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

History: Laws 1997, ch. 190, 57.



Section 60-2E-56 - Underage gaming; penalty for permitting or participation.

60-2E-56. Underage gaming; penalty for permitting or participation.

A. A person who knowingly permits an individual who the person knows is younger than twenty-one years of age to participate in gaming is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

B. An individual who participates in gaming when he is younger than twenty-one years of age at the time of participation is guilty of a misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978.

History: Laws 1997, ch. 190, 58.



Section 60-2E-57 - Crime; general penalties for violation of act.

60-2E-57. Crime; general penalties for violation of act.

A person who willfully violates, attempts to violate or conspires to violate any of the provisions of the Gaming Control Act specifying prohibited acts, the classification of which is not specifically stated in that act, is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

History: Laws 1997, ch. 190, 59.



Section 60-2E-58 - Detention and questioning of a person suspected of violating act; limitations on liability; posting of notice.

60-2E-58. Detention and questioning of a person suspected of violating act; limitations on liability; posting of notice.

A. A gaming operator licensee or its officers, employees or agents may question a person in its gaming establishment suspected of violating any of the provisions of the Gaming Control Act. No gaming operator licensee or any of its officers, employees or agents is criminally or civilly liable:

(1) on account of any such questioning; or

(2) for reporting to the board or law enforcement authorities the person suspected of the violation.

B. A gaming operator licensee or any of its officers, employees or agents who has reasonable cause for believing that there has been a violation of the Gaming Control Act in the gaming establishment by a person may detain that person in the gaming establishment in a reasonable manner and for a reasonable length of time. Such a detention does not render the gaming operator licensee or his officers, employees or agents criminally or civilly liable unless it is established by clear and convincing evidence detention was unreasonable under the circumstances.

C. No gaming operator licensee or its officers, employees or agents are entitled to the immunity from liability provided for in Subsection B of this section unless there is displayed in a conspicuous place in the gaming establishment a notice in boldface type clearly legible and in substantially this form:

"Any gaming operator licensee or any of his officers, employees or agents who have reasonable cause for believing that any person has violated any provision of the Gaming Control Act prohibiting cheating in gaming may detain that person in the establishment."

History: Laws 1997, ch. 190, 60.



Section 60-2E-59 - Administrative appeal of board action.

60-2E-59. Administrative appeal of board action.

A. Any person aggrieved by an action taken by the board or one of its agents may request and receive a hearing for the purpose of reviewing the action. To obtain a hearing, the aggrieved person shall file a request for hearing with the board within thirty days after the date the action is taken. Failure to file the request within the specified time is an irrevocable waiver of the right to a hearing, and the action complained of shall be final with no further right to review, either administratively or by a court.

B. The board shall adopt procedural regulations to govern the procedures to be followed in administrative hearings pursuant to the provisions of this section. At a minimum, the regulations shall provide:

(1) for the hearings to be public;

(2) for the appointment of a hearing officer to conduct the hearing and make his recommendation to the board not more than thirty days after the completion of the hearing;

(3) procedures for discovery;

(4) assurance that procedural due process requirements are satisfied;

(5) for the maintenance of a record of the hearing proceedings and assessment of costs of any transcription of testimony that is required for judicial review purposes; and

(6) for the hearing to be held in Albuquerque or, upon written request by an aggrieved person, in the place or area affected.

C. Actions taken by the board after a hearing pursuant to the provisions of this section shall be:

(1) written and shall state the reasons for the action;

(2) made public when taken;

(3) communicated to all persons who have made a written request for notification of the action taken; and

(4) taken not more than thirty days after the submission of the hearing officer's report to the board.

History: Laws 1997, ch. 190, 61; 2002, ch. 102, 15.



Section 60-2E-60 - Judicial review of administrative actions.

60-2E-60. Judicial review of administrative actions.

A. Any person adversely affected by an action taken by the board after review pursuant to the provisions of Section 60-2E-59 NMSA 1978 may appeal the action to the court of appeals within thirty days after the date the action is taken. The appeal shall be on the record made at the hearing. To support his appeal, the appellant shall make arrangements with the board for a sufficient number of transcripts of the record of the hearing on which the appeal is based. The appellant shall pay for the preparation of the transcripts.

B. On appeal, the court of appeals shall set aside the administrative action only if it is found to be:

(1) arbitrary, capricious or an abuse of discretion;

(2) not supported by substantial evidence in the whole record; or

(3) otherwise not in accordance with law.

History: Laws 1997, ch. 190, 62; 2002, ch. 102, 16.



Section 60-2E-61.1 - Lien on winnings for debt owed to or collected by human services department; procedure.

60-2E-61.1. Lien on winnings for debt owed to or collected by human services department; procedure.

A. By operation of law, a lien attaches to a payout of one thousand two hundred dollars ($1,200) or more from a gaming machine of a racetrack gaming operator licensee when won by a person owing a debt to or collected by the human services department acting as the state's child support enforcement agency pursuant to Title IV-D of the federal Social Security Act.

B. The human services department shall periodically provide the board with a verified list of names, social security numbers and the last known addresses of obligors owing a debt to or collected pursuant to Section 1 Subsection A by the department.

C. In order to enforce the lien, the board shall by rule adopt procedures applicable to racetrack gaming operator licensees when a payout occurs. The board shall provide a racetrack gaming operator licensee with an electronic system to search by the names and social security numbers of persons currently owing a debt subject to or collected by the human services department. Prior to the payment of a payout, the licensee shall make a good-faith effort to check the name of the winner against the list of names and social security numbers provided by the human services department to the board.

D. If the winner is a person owing a debt to or collected by the human services department, the racetrack gaming operator licensee shall retain the payout and promptly notify the department and the board on a form approved by the department. The human services department shall establish by rule an administrative process for support obligors to contest the obligation prior to release of the funds by the licensee to the department. The human services department shall, within seven working days of receipt of notice of the payout, provide the racetrack gaming operator licensee with written notice of its intent to enforce the administrative lien and of the amount claimed. After receiving the notice of intent, the racetrack gaming operator licensee shall retain the amount claimed in a suspense account and remit the balance to the payout winner. Upon final disposition of the administrative procedure, the human services department shall immediately notify the racetrack gaming operator licensee in writing of the amount to be tendered to the department and release the lien for any funds to be distributed to the payout winner.

E. The board shall by rule adopt lien attachment and enforcement procedures applicable to other gaming operator licensees when a gaming machine payout equals one thousand two hundred dollars ($1,200) or more.

F. Neither the board nor any gaming operator shall be liable to the human services department or to the person on whose behalf the department is collecting the debt if the licensee fails, in good faith, to match a winner's name to a name on the list provided pursuant to Subsection B of this section.

History: Laws 2009, ch. 149, 1.



Section 60-2E-62 - Crime; unlawful possession of gaming device.

60-2E-62. Crime; unlawful possession of gaming device.

A. It is unlawful for a person intentionally to possess an unlicensed or illegal gaming device, except that:

(1) a distributor licensee or a manufacturer licensee may possess an unlicensed gaming device while awaiting transfer of the gaming device to a gaming operator licensee for licensure; and

(2) a person may possess an unlicensed gaming device for the limited purposes provided for in Section 60-2E-13.1 NMSA 1978.

B. A person may possess an antique gambling device as defined in Subsection A of Section 30-19-1 NMSA 1978, provided the antique gambling device is not used in gambling.

C. A person violating this section is guilty of a fourth degree felony and shall be sentenced pursuant to Section 31-18-15 NMSA 1978.

History: Laws 2002, ch. 102, 18.






Article 2F - New Mexico Bingo and Raffle

Section 60-2F-1 - Short title.

60-2F-1. Short title.

Sections 1 through 26 of this act may be cited as the "New Mexico Bingo and Raffle Act".

History: Laws 2009, ch. 81, 1.



Section 60-2F-2 - Purpose.

60-2F-2. Purpose.

The purpose of the New Mexico Bingo and Raffle Act is to authorize and regulate certain games of chance by licensed nonprofit organizations.

History: Laws 2009, ch. 81, 2.



Section 60-2F-3 - Gaming control board to administer act.

60-2F-3. Gaming control board to administer act.

The gaming control board shall implement the state's policy on games of chance consistent with the provisions of the New Mexico Bingo and Raffle Act. It shall fulfill all duties assigned to it pursuant to the New Mexico Bingo and Raffle Act, and it shall have the authority necessary to carry out those duties.

History: Laws 2009, ch. 81, 3.



Section 60-2F-4 - Definitions.

60-2F-4. Definitions.

As used in the New Mexico Bingo and Raffle Act:

A. "bingo" means a game of chance in which each player has one or more bingo cards printed with different numbers on which to place markers when the respective numbers are drawn and announced by a bingo caller;

B. "bingo caller" means the individual who, in the game of bingo, draws and announces numbers;

C. "bingo employee" means a person connected directly with a game of chance such as cashiers, floor sales clerks and pull-tab workers. A bingo employee may or may not be a member of a qualified organization;

D. "bingo manager" means the person responsible for overseeing bingo and pull-tab activities conducted pursuant to a bingo license;

E. "board" means the gaming control board;

F. "charitable organization" means an organization, not for pecuniary profit, that is operated for the relief of poverty, distress or other condition of public concern in New Mexico and that has been granted an exemption from federal income tax as an organization described in Section 501(c) of the United States Internal Revenue Code of 1986, as amended or renumbered;

G. "chartered branch, lodge or chapter of a national or state organization" means a branch, lodge or chapter that is a civic or service organization, not for pecuniary profit, and that is authorized by its written constitution, charter, articles of incorporation or bylaws to engage in a fraternal, civic or service purpose in New Mexico;

H. "distributor" means a person, other than a manufacturer, who provides equipment to a qualified organization but does not manufacture the equipment;

I. "educational organization" means an organization within the state, including recognized student organizations, not organized for pecuniary profit, whose primary purpose is educational in nature and designed to develop the capabilities of individuals by instruction;

J. "environmental organization" means an organization within the state, not organized for pecuniary profit, that is primarily concerned with the protection and preservation of the natural environment;

K. "equipment" means:

(1) with respect to bingo:

(a) the receptacle and numbered objects drawn from it;

(b) the master board upon which the numbered objects are placed as drawn;

(c) the cards or sheets bearing numbers or other designations to be covered and the objects used to cover them;

(d) the board or signs, however operated, used to announce or display the numbers or designations as they are drawn; and

(e) all other articles having a significant effect on the outcome of a game and necessary to the operation, conduct and playing of bingo; and

(2) with respect to pull-tabs:

(a) the pull-tabs;

(b) the pull-tab flares; and

(c) the dispensing machines;

L. "fraternal organization" means an organization within the state, not for pecuniary profit, that is a branch, lodge or chapter of a national or state organization and that exists for the common business, brotherhood or other interests of its members;

M. "game accountant" means the individual in charge of preparing and submitting the quarterly report form;

N. "game of chance" means that specific kind of game of chance commonly known as bingo, that specific kind of game of chance commonly known as a raffle or that specific game of chance commonly known as pull-tab;

O. "gross receipts" means proceeds received by a bingo licensee from the sale of bingo cards, raffle tickets or pull-tab tickets; the sale of rights in any manner connected with participation in a game of chance or the right to participate in a game of chance, including any admission fee or charge; the sale of playing materials; and all other miscellaneous receipts;

P. "lawful purposes" means:

(1) educational, charitable, patriotic, religious or public-spirited purposes that benefit an indefinite number of persons either by bringing their minds or hearts under the influence of education or religion, by relieving their bodies from disease, suffering or constraint, by assisting them in establishing themselves in life, by erecting or maintaining public buildings or works, by providing legal assistance to peace officers or firefighters in defending civil or criminal actions arising out of the performance of their duties or by otherwise lessening the burden of government. "Lawful purposes" includes the erection, acquisition, improvement, maintenance, insurance or repair of property, real, personal or mixed, if the property is used for one or more of the benefits stated in this paragraph; or

(2) augmenting the revenue of and promoting the New Mexico state fair;

Q. "licensee" means any qualified organization to which a bingo license has been issued by the board or any person to which a manufacturer's or distributor's license has been issued by the board;

R. "manufacturer" means a person who manufactures, fabricates, assembles, produces, programs or makes modifications to equipment for use or play in games of chance in New Mexico or for sale or distribution outside of New Mexico;

S. "occasion" means a single gathering at which a series of successive bingo games are played;

T. "permittee" means any person issued a permit by the board;

U. "premises" means a room, hall, enclosure or outdoor area that is identified on a license issued pursuant to the New Mexico Bingo and Raffle Act and used for the purpose of playing games of bingo or pull-tabs;

V. "prize" means cash or merchandise won for participation in a game of chance;

W. "progressive pot" means a prize from a pull-tab or a portion of a prize from a pull-tab that is allowed to carry over from one pull-tab game to the next so that the carried-over prizes are allowed to accumulate into a larger prize;

X. "pull-tab" means gaming pieces used in a game of chance that are made completely of paper or paper products with concealed numbers or symbols that must be exposed by the player to determine wins or losses or a gaming piece that is made completely of paper or paper products with an instant-win component that must be exposed by the player on a concealed card and can be used in a speed round for additional winnings utilizing a bingo blower. A "pull-tab" includes a tip board and can include a progressive pot;

Y. "qualified organization" means a bona fide chartered branch, lodge or chapter of a national or state organization or any bona fide religious, charitable, environmental, fraternal, educational or veterans' organization operating without profit to its members that has been in existence in New Mexico continuously for a period of two years immediately prior to conducting a raffle or making an application for a license under the New Mexico Bingo and Raffle Act and that has had a membership engaged in carrying out the objects of the corporation or organization. A voluntary firefighter's organization is a qualified organization and a labor organization is a qualified organization for the purposes of the New Mexico Bingo and Raffle Act if they use the proceeds from a game of chance solely for scholarship or charitable purposes;

Z. "raffle" means a drawing where multiple persons buy tickets to win a prize and the winner is determined by the drawing of the ticket stub out of a container that holds all the ticket stubs sold for the event;

AA. "religious organization" means an organization, church, body of communicants or group, not for pecuniary profit, gathered in common membership for mutual support and edification in piety, worship and religious observances or a society, not for pecuniary profit, of individuals united for religious purposes at a definite place; and

BB. "veterans' organization" means an organization within the state or any branch, lodge or chapter of a national or state organization within this state, not for pecuniary profit, the membership of which consists of individuals who were members of the armed services or forces of the United States.

History: Laws 2009, ch. 81, 4; 2011, ch. 73, 1.



Section 60-2F-5 - Application of act.

60-2F-5. Application of act.

The New Mexico Bingo and Raffle Act applies to:

A. unless exempted pursuant to Section 26 [60-2F-26 NMSA 1978] of that act, qualified organizations that conduct games of chance and the games of chance conducted by the qualified organizations;

B. persons who provide equipment to qualified organizations for use or play of games of chance in New Mexico; and

C. persons who manufacture, fabricate, assemble, produce, program or make modifications to equipment for use or play of games of chance in New Mexico or for sale or distribution outside of New Mexico.

History: Laws 2009, ch. 81, 5.



Section 60-2F-6 - Board; powers.

60-2F-6. Board; powers.

The board may:

A. grant, deny, suspend, condition or revoke licenses or permits issued pursuant to the New Mexico Bingo and Raffle Act, establish the terms for each classification of license to be issued pursuant to that act and set fees for submitting an application for a license;

B. compel the production of documents, books and tangible items, including documents showing the receipts and disbursements of a licensee;

C. investigate the operations of a licensee and place a designated representative on the premises for the purpose of observing compliance with the New Mexico Bingo and Raffle Act and rules or orders of the board;

D. summon witnesses;

E. take testimony under oath for the effective discharge of the board's authority;

F. appoint a hearing officer to conduct hearings required by the New Mexico Bingo and Raffle Act or rules adopted pursuant to that act;

G. make rules to hold, conduct and operate all games of chance held in the state except those specifically exempted under the New Mexico Bingo and Raffle Act;

H. adopt rules to implement the New Mexico Bingo and Raffle Act and to ensure that games of chance conducted in New Mexico are conducted with fairness and that the participants and patrons are protected against illegal practices on any premises;

I. determine qualifications for licensees;

J. establish a system of standard operating procedures for licensees;

K. adopt rules establishing a system of licensing distributors and manufacturers and licensing and governing qualified organizations;

L. adopt rules establishing a system of permits for individuals designated as bingo managers, bingo callers and such other bingo employees as the board requires;

M. require a statement under oath by the applicant for a license to be issued pursuant to the New Mexico Bingo and Raffle Act that the information on the application is true;

N. inspect any games of chance being conducted;

O. make on-site inspections of premises where games of chance are being held;

P. inspect all equipment used for games of chance;

Q. regulate the monetary value of prizes to be awarded for games of chance;

R. require disclosure of information sufficient to make a determination of the suitability of an applicant for a license or permit to be issued pursuant to the New Mexico Bingo and Raffle Act;

S. adopt and enforce all rules necessary to implement and administer the provisions of the New Mexico Bingo and Raffle Act; and

T. provide an annual report to the governor regarding the board's administration of the New Mexico Bingo and Raffle Act.

History: Laws 2009, ch. 81, 6.



Section 60-2F-7 - Organizations eligible for bingo licenses.

60-2F-7. Organizations eligible for bingo licenses.

A. Any qualified organization is eligible to apply for a bingo license to be issued by the board under the New Mexico Bingo and Raffle Act.

B. The New Mexico state fair:

(1) may apply to the board for and shall be issued a bingo license pursuant to the New Mexico Bingo and Raffle Act to conduct games of chance on the grounds of the New Mexico state fair during the state fair; and

(2) shall pay a licensing fee to the board of one hundred dollars ($100) per calendar year at the time of application for or renewal of a license issued pursuant to the New Mexico Bingo and Raffle Act.

C. A qualified organization may conduct a raffle on the grounds of the New Mexico state fair during the state fair only after obtaining express prior approval of the state fair commission and the board.

History: Laws 2009, ch. 81, 7.



Section 60-2F-8 - Classifications of licenses and permits.

60-2F-8. Classifications of licenses and permits.

A. The board shall establish and may issue the following categories of licenses:

(1) bingo license;

(2) distributor's license; and

(3) manufacturer's license.

B. The board shall establish and may issue permits for the following employees:

(1) bingo manager;

(2) bingo caller; and

(3) any other bingo employee position for which the board, by rule, requires a permit.

History: Laws 2009, ch. 81, 8.



Section 60-2F-9 - Disclosure of background information.

60-2F-9. Disclosure of background information.

A. The board may require an applicant for a license or permit to be issued pursuant to the New Mexico Bingo and Raffle Act to disclose information sufficient for the board to make a determination as to the applicant's suitability. The board may adopt rules to coordinate the manner in which the information is produced.

B. An applicant shall provide all of the information required by the board.

C. The cost of a background investigation, not to exceed one hundred dollars ($100), shall be paid by the applicant.

History: Laws 2009, ch. 81, 9.



Section 60-2F-10 - Application for licenses or permits.

60-2F-10. Application for licenses or permits.

A. Each applicant for a license or permit to be issued under the New Mexico Bingo and Raffle Act shall file with the board a written application in the form prescribed by the board, duly executed and verified and containing:

(1) the name and address of the applicant;

(2) if not an individual, sufficient facts relating to its incorporation or organization to enable the board to determine whether or not the applicant is qualified and the names and addresses of its officers, members of the board of directors and managers;

(3) such other information deemed necessary by the board to ensure that the applicant complies with the provisions of the New Mexico Bingo and Raffle Act and rules adopted pursuant to that act; and

(4) an affirmation signed by the applicant or the applicant's agent that the information contained in the application is true and accurate. The application shall be signed by the applicant or the applicant's agent, and the signature shall be notarized.

B. In addition to the requirements of Subsection A of this section, each applicant for a bingo license shall provide the board with the following:

(1) the names of the bingo manager, the bingo caller and the game accountant, and a statement from those persons that they shall be responsible for the holding, operation and conduct of games of chance in accordance with the terms of the license and the provisions of the New Mexico Bingo and Raffle Act;

(2) sufficient facts relating to the organization to enable the board to determine whether or not it is a qualified organization;

(3) the exact location at which the applicant will conduct bingo and pull-tabs;

(4) the specific kind of games of chance intended to be conducted; and

(5) whether the premises are owned or leased and, if leased, the name and address of the fee owner of the land or, if the owner is a corporation, the names of the directors and members of the board of directors.

C. The failure to accurately and truthfully provide the information required in Subsection A or B of this section is a violation of the New Mexico Bingo and Raffle Act and shall subject the applicant to the provisions of Sections 14 [60-2F-14 NMSA 1978], 23 [60-2F-23 NMSA 1978] and 25 [60-2F-25 NMSA 1978] of that act.

History: Laws 2009, ch. 81, 10.



Section 60-2F-11 - Standards for granting a license or permit.

60-2F-11. Standards for granting a license or permit.

A. An application for a bingo license shall not be granted unless the applicant is a qualified organization and is authorized to do business in New Mexico.

B. An application for a manufacturer's license or a distributor's license shall not be granted unless the applicant is qualified to do business in New Mexico.

C. An application for a permit shall not be granted if the applicant has been convicted of a felony offense or a violation of the New Mexico Bingo and Raffle Act within ten years of the date of application.

D. The board may establish by rule additional qualifications for a licensee or permittee as it deems in the public interest.

History: Laws 2009, ch. 81, 11.



Section 60-2F-12 - Licenses and permits; specific requirements.

60-2F-12. Licenses and permits; specific requirements.

A. A license issued pursuant to the New Mexico Bingo and Raffle Act shall be valid for three years and may be renewed for successive three-year terms.

B. A permit issued pursuant to the New Mexico Bingo and Raffle Act shall be valid for three years from the date of issuance and may be renewed for successive three-year terms.

C. A license or permit or a renewal of a license or permit is not transferable.

History: Laws 2009, ch. 81, 12.



Section 60-2F-13 - Fees for licenses and permits; disposition of revenue.

60-2F-13. Fees for licenses and permits; disposition of revenue.

A. Fees for licenses and permits issued pursuant to the New Mexico Bingo and Raffle Act shall be established by board rule but shall not exceed the following amounts:

(1) bingo license, five hundred dollars ($500) for the initial license and five hundred dollars ($500) for each renewal;

(2) manufacturer's license, five hundred dollars ($500) for the initial license and five hundred dollars ($500) for each renewal;

(3) distributor's license, five hundred dollars ($500) for the initial license and five hundred dollars ($500) for each renewal; and

(4) permit, seventy-five dollars ($75.00) for the initial permit and seventy-five dollars ($75.00) for each renewal.

B. All administrative receipts, including license and permit fees, collected pursuant to the New Mexico Bingo and Raffle Act shall be deposited in the general fund.

History: Laws 2009, ch. 81, 13.



Section 60-2F-14 - Forfeiture of license; ineligibility to apply for license or permit.

60-2F-14. Forfeiture of license; ineligibility to apply for license or permit.

Any person who makes a material false statement in an application for a license or permit to be issued pursuant to the New Mexico Bingo and Raffle Act or in any statement submitted with the application, fails to keep sufficient books and records to substantiate the quarterly reports required under Section 19 [60-2F-19 NMSA 1978] of the New Mexico Bingo and Raffle Act, falsifies any books or records insofar as they relate to a transaction connected with the holding, operating and conducting of a game of chance under any such license or permit or violates any of the provisions of the New Mexico Bingo and Raffle Act or of any term of the license or permit, in addition to any other criminal or civil penalties that may be imposed, may, at the option of the board, be required to forfeit any license issued under that act and be ineligible to apply for a license under that act for at least one year thereafter.

History: Laws 2009, ch. 81, 14.



Section 60-2F-15 - Persons permitted to conduct bingo and pull-tab games; premises.

60-2F-15. Persons permitted to conduct bingo and pull-tab games; premises.

A. The officers of a bingo licensee shall designate a bingo manager to be in charge and primarily responsible for the conduct of all games of bingo and pull-tabs. The bingo manager shall supervise all activities on the occasion for which the bingo manager is in charge. The bingo manager shall be familiar with the provisions of the state laws, the rules of the board and the provisions of the bingo license. The bingo manager shall be present on the premises continuously during the games and for a period of at least thirty minutes after the last game.

B. The bingo manager shall designate a game accountant to be primarily responsible for the proper preparation of the quarterly reports in accordance [with] the New Mexico Bingo and Raffle Act.

C. For a bingo game, the bingo manager shall designate a bingo caller to be responsible for drawing and announcing the bingo numbers.

D. The premises where any game of chance is being held, operated or conducted or where it is intended that any equipment be used shall at all times be open to inspection by the board and its agents and employees and by peace officers of the state or any political subdivision of the state.

E. No owner or co-owner of the premises or, if a corporation is the owner of the premises, any officer, director or stockholder owning more than ten percent of the outstanding stock shall be designated as a bingo manager, a game accountant or a bingo caller.

History: Laws 2009, ch. 81, 15.



Section 60-2F-16 - Display of license.

60-2F-16. Display of license.

Each license issued pursuant to the New Mexico Bingo and Raffle Act shall contain a statement of the name and address of the licensee, date of issuance and date of expiration. Any such license issued for the conduct of any games of bingo or pull-tab shall be conspicuously displayed at the place where the games are to be conducted.

History: Laws 2009, ch. 81, 16.



Section 60-2F-17 - Equipment.

60-2F-17. Equipment.

A. No bingo or pull-tab game shall be conducted with any equipment except that which is purchased or leased from a licensed distributor or manufacturer or another bingo licensee.

B. The equipment used in the playing of a bingo or pull-tab game and the method of play shall be such that each bingo card or pull-tab has an equal opportunity to be a winner. The objects or balls to be drawn shall be essentially the same as to size, shape, weight, balance and all other characteristics that may influence their selection.

C. Electronic bingo machines and video pull-tabs are not authorized for use on the premises.

History: Laws 2009, ch. 81, 17.



Section 60-2F-18 - Conduct of games of chance.

60-2F-18. Conduct of games of chance.

A. For games of bingo:

(1) a bingo licensee may hold, operate or conduct no more than two hundred sixty occasions in any twelve-month period;

(2) occasions shall not be conducted more than six times in any one calendar week, with no occasion lasting more than four hours and not more than three occasions conducted in one calendar day by any one licensee;

(3) when any merchandise prize is awarded in a bingo game, its value shall be its current retail price. No merchandise prize shall be redeemable or convertible into cash;

(4) the aggregate amount of all prizes offered or given in all bingo games played on a single occasion shall not exceed two thousand five hundred dollars ($2,500), exclusive of pull-tabs, raffles and door prizes;

(5) all objects or balls to be used in a game shall be present in the receptacle before the game is begun. All numbers announced shall be plainly and clearly audible to all the players present. Where more than one room is used for any one game, the receptacle and the bingo caller shall be present in the room where the greatest number of players are present, and all numbers announced shall be plainly audible to the players in that room and also audible to the players in the other rooms;

(6) the receptacle and the bingo caller who removes the objects or balls from the receptacle shall be visible to all the players at all times except where more than one room is used for any one game, in which case the provisions of Paragraph (5) of this subsection shall prevail;

(7) the particular arrangement of numbers required to be covered in order to win the game and the amount of the prize shall be clearly and audibly described and announced to the players immediately before each game is begun;

(8) any player is entitled to call for a verification of all numbers drawn at the time a winner is determined and for a verification of the objects or balls remaining in the receptacle and not yet drawn. The verification shall be made in the immediate presence of the bingo manager; and

(9) no person who is not physically present on the premises where the game is actually conducted shall be allowed to participate as a player in the game.

B. For a raffle:

(1) all raffle tickets sold shall be represented in the container from which the winner is drawn;

(2) the drawing shall be open to the public;

(3) each raffle ticket shall display all information as directed by the board; and

(4) when any merchandise prize is awarded in a raffle, its value shall be its current retail price. No merchandise prize shall be redeemable or convertible into cash.

C. For games of pull-tabs:

(1) pull-tabs shall be sold only on the premises;

(2) winners shall be paid only on the premises; and

(3) when any merchandise prize is awarded in a pull-tab game, its value shall be its current retail price. No merchandise prize shall be redeemable or convertible into cash.

History: Laws 2009, ch. 81, 18.



Section 60-2F-19 - Quarterly reports required; accounting requirements.

60-2F-19. Quarterly reports required; accounting requirements.

A. On or before April 25, July 25, October 25 and January 25, the game accountant shall file with the board, upon forms prescribed by the board, a duly verified statement covering the preceding calendar quarter showing the amount of the gross receipts derived during that period from games of chance, the total amount of prizes paid, the name and address of each person to whom has been paid six hundred dollars ($600) or more and the purpose of the expenditure, the gross receipts derived from each game of chance and the uses to which the net proceeds have been or are to be applied. It is the duty of each bingo licensee to maintain and keep the books and records necessary to substantiate the particulars of each report.

B. If a bingo licensee fails to file reports within the time required or if the reports are not properly verified or not fully, accurately and truthfully completed, the licensee is subject to disciplinary action, including a suspension, until the default has been corrected.

C. All money collected or received from the sale of admission, extra regular cards, special game cards, sale of supplies and all other receipts from the games of chance shall be deposited in a bingo and raffle operating account of the bingo licensee that shall contain only such money. All expenses for the game shall be withdrawn from the account by consecutively numbered checks duly signed by specified officers of the licensee and payable to a specific person or organization. There shall be written on the check the nature of the expense for which the check is drawn.

D. No check shall be drawn to "cash" or a fictitious payee.

E. No portion of any contribution to lawful purposes, after it has been given over to another organization, shall be returned to the donor organization.

History: Laws 2009, ch. 81, 19.



Section 60-2F-20 - Expenses; compensation.

60-2F-20. Expenses; compensation.

A. No item of expense shall be incurred or paid in connection with the holding, operating or conducting of a game of chance held, operated or conducted pursuant to a bingo license except bona fide expenses in reasonable amounts for goods, wares and merchandise furnished or services rendered reasonably necessary for the holding, operating or conducting of a game of chance. Bona fide expenses include expenditures for payroll, building and equipment rent, utilities, security, janitorial supplies, office supplies, equipment, insurance, bank charges, automated teller machine fees, legal fees, advertising, accounting fees, state and federal payroll-related taxes, state and federal gaming-related taxes and all other reasonable expenses necessary for the operation of games of chance.

B. A qualified organization desiring to retain the receipts derived from games of chance in the bingo and raffle operating account and for a period longer than one year shall apply to the board for special permission and, upon good cause shown, the board shall grant the request.

History: Laws 2009, ch. 81, 20.



Section 60-2F-21 - Tax imposition.

60-2F-21. Tax imposition.

A. A bingo and raffle tax equal to one-half percent of the gross receipts of any game of chance held, operated or conducted for or by a qualified organization shall be imposed on the qualified organization.

B. No other state or local gross receipts tax shall apply to a qualified organization's receipts generated by a game of chance authorized by the New Mexico Bingo and Raffle Act.

C. The tax imposed pursuant to this section shall be submitted quarterly to the taxation and revenue department on or before April 25, July 25, October 25 and January 25.

D. The taxation and revenue department shall administer the tax imposed in this section pursuant to the Tax Administration Act [7-1-1 NMSA 1978].

History: Laws 2009, ch. 81, 21.



Section 60-2F-22 - Violation of act.

60-2F-22. Violation of act.

A. Unless exempted pursuant to Section 26 [60-2F-26 NMSA 1978] of the New Mexico Bingo and Raffle Act, it is a violation of that act for a qualified organization to hold a game of bingo or pull-tabs for profit or gain in any manner unless the person has been issued a bingo license by the board and has been authorized by the board to hold the game of chance.

B. It is a violation of the New Mexico Bingo and Raffle Act for a person who does not manufacture, fabricate, assemble, produce, program or make modifications to equipment to provide equipment to a qualified organization for use or play of games of chance in New Mexico unless the person has been issued a distributor's license pursuant to that act.

C. It is a violation of the New Mexico Bingo and Raffle Act for a person to manufacture, fabricate, assemble, produce, program or make modifications to equipment for use or play of games of chance in New Mexico or for sale or distribution outside of New Mexico unless the person has been issued a manufacturer's license pursuant to that act.

D. It is a violation of the New Mexico Bingo and Raffle Act for a person to act as a bingo manager, a bingo caller or any other bingo employee position for which the board, by rule, requires a permit unless the person has been issued a permit pursuant to that act.

History: Laws 2009, ch. 81, 22.



Section 60-2F-23 - Enforcement hearings.

60-2F-23. Enforcement hearings.

A. A license or permit shall not be revoked or suspended without just cause.

B. The board shall make appropriate investigations to:

(1) determine whether there has been any violation of the New Mexico Bingo and Raffle Act or of any regulations adopted pursuant to that act;

(2) determine any facts, conditions, practices or matters that it deems necessary or proper to aid in the enforcement of the New Mexico Bingo and Raffle Act or regulations adopted pursuant to that act; or

(3) aid in adopting regulations.

C. If after an investigation the board is satisfied that a license or permit issued pursuant to the New Mexico Bingo and Raffle Act or prior approval by the board of any transaction for which approval was required by the provisions of the New Mexico Bingo and Raffle Act should be limited, conditioned, suspended or revoked, or that a fine should be levied, the board shall initiate a hearing by filing a complaint and transmitting a copy of it to the licensee or permittee, together with a summary of evidence in its possession bearing on the matter and the transcript of testimony at any investigative hearing conducted by or on behalf of the board. The complaint shall be a written statement of charges that sets forth in ordinary and concise language the acts or omissions with which the respondent is charged. It shall specify the statutes or regulations that the respondent is alleged to have violated but shall not consist merely of charges raised in the language of the statutes or regulations.

D. The respondent shall file an answer within thirty days after service of the complaint.

E. Upon filing the complaint, the board shall appoint a hearing examiner to conduct further proceedings.

F. The hearing examiner shall conduct proceedings in accordance with the New Mexico Bingo and Raffle Act and the regulations adopted by the board. At the conclusion of the proceedings, the hearing examiner may recommend that the board take any appropriate action, including revocation, suspension, limitation or conditioning of a license or permit issued pursuant to the New Mexico Bingo and Raffle Act or the imposition of a fine not to exceed one thousand dollars ($1,000) for each violation or any combination of the foregoing actions.

G. The hearing examiner shall prepare a written decision containing the hearing examiner's recommendation to the board and shall serve it on all parties.

H. The board shall by a majority vote accept, reject or modify the recommendation.

I. If the board limits, conditions, suspends or revokes any license or permit issued pursuant to the New Mexico Bingo and Raffle Act or limits, conditions, suspends or revokes any prior approval or imposes any fine, it shall issue a written order specifying its action.

J. The board's order is effective on the date issued and continues in effect unless reversed upon judicial review, except that the board may stay its order pending a rehearing or judicial review upon such terms and conditions as it deems proper.

History: Laws 2009, ch. 81, 23.



Section 60-2F-24 - Appeals.

60-2F-24. Appeals.

A. The decision of the board in denying, suspending or revoking any license or permit issued pursuant to the New Mexico Bingo and Raffle Act or imposing any fine shall be subject to review. A licensee or permittee aggrieved by a decision of the board may appeal to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

B. No proceeding to vacate, reverse or modify any final order rendered by the board shall operate to stay the execution or effect of any final order unless the district court, on application and three days' notice to the board, allows the stay. In the event a stay is ordered, the petitioner shall be required to execute the petitioner's bond in a sum the court may prescribe, with sufficient surety to be approved by the judge or clerk of the court, which bond shall be conditioned upon the faithful performance by the petitioner of the petitioner's obligation as a licensee or permittee and upon the prompt payment of all damages arising from or caused by the delay in the taking effect or enforcement of the order complained of and for all costs that may be assessed or required to be paid in connection with the proceedings.

History: Laws 2009, ch. 81, 24.



Section 60-2F-25 - Duty to enforce act; criminal penalties.

60-2F-25. Duty to enforce act; criminal penalties.

A. It is the duty of all law enforcement officers to enforce the provisions of the New Mexico Bingo and Raffle Act. It is the duty of the district attorney of the county in which a violation is committed to prosecute such violation of that act in the manner and form as is now provided by law for the prosecutions of crimes and misdemeanors.

B. A licensee, a permittee or an officer, agent or employee of a licensee or any other person who willfully violates or who procures, aids or abets in the willful violation of the New Mexico Bingo and Raffle Act is guilty of a misdemeanor and, upon conviction thereof:

(1) for a first offense, shall be punished by a fine of not more than one thousand dollars ($1,000) or by imprisonment for not more than six months, or both; or

(2) for a subsequent offense, shall be punished by a fine of not more than two thousand five hundred dollars ($2,500) or by imprisonment for not more than one year, or both.

History: Laws 2009, ch. 81, 25.



Section 60-2F-26 - Exemptions.

60-2F-26. Exemptions.

A. Except as provided in Subsection B of this section, nothing in the New Mexico Bingo and Raffle Act shall be construed to apply to:

(1) a drawing or a prize at a fair or fiesta held in New Mexico under the sponsorship or authority of the state or any of its political subdivisions, or for the benefit of a religious organization situated in this state or for charitable purposes when all the proceeds of the sale or drawing shall be expended within New Mexico for the benefit of that political subdivision, religious organization or charitable purpose; or

(2) a bingo or a raffle held by a qualified organization that holds no more than one bingo occasion or one raffle in any three consecutive calendar months and not exceeding four occasions in one calendar year.

B. Notwithstanding the provisions of Subsection A of this section, no raffle with an individual prize exceeding seventy-five thousand dollars ($75,000) shall be held without a ten-day prior notification to the board of the conduct of the event and a subsequent notification to the board of the names, addresses and phone numbers of all prize winners.

C. Nothing in the New Mexico Bingo and Raffle Act shall be construed to apply to a lottery established and operated pursuant to the New Mexico Lottery Act [6-24-1 NMSA 1978] or gaming that is licensed and operated pursuant to the Gaming Control Act [60-2E-1 NMSA 1978].

History: Laws 2009, ch. 81, 26.






Article 3 - General Provisions



Article 3A - General Provisions

Section 60-3A-1 - Short title.

60-3A-1. Short title.

Chapter 60, Articles 3A, 5A, 6A, 6B, 6C, 6E, 7A, 7B and 8A NMSA 1978 may be cited as the "Liquor Control Act".

History: Laws 1981, ch. 39, 1; 1984, ch. 85, 9; 2015, ch. 3, 27; 2015, ch. 102, 1.



Section 60-3A-2 - Liquor policy of state; investigation of applicants; responsibility of licensees.

60-3A-2. Liquor policy of state; investigation of applicants; responsibility of licensees.

A. It is the policy of the Liquor Control Act [60-3A-1 NMSA 1978] that the sale, service and public consumption of alcoholic beverages in the state shall be licensed, regulated and controlled so as to protect the public health, safety and morals of every community in the state; and it is the responsibility of the director to investigate the qualifications of all applicants for licenses under that act, to investigate the conditions existing in the community in which the premises for which any license is sought are located before the license is issued, to the end that licenses shall not be issued to persons or for locations when the issuance is prohibited by law or contrary to the public health, safety or morals.

B. It is the intent of the Liquor Control Act that each person to whom a license is issued shall be fully liable and accountable for the use of the license, including but not limited to liability for all violations of the Liquor Control Act and for all taxes charged against the license.

History: Laws 1981, ch. 39, 2.



Section 60-3A-3 - Definitions.

60-3A-3. Definitions.

As used in the Liquor Control Act:

A. "alcoholic beverages" means distilled or rectified spirits, potable alcohol, powdered alcohol, frozen or freeze-dried alcohol, brandy, whiskey, rum, gin and aromatic bitters bearing the federal internal revenue strip stamps or any similar alcoholic beverage, including blended or fermented beverages, dilutions or mixtures of one or more of the foregoing containing more than one-half percent alcohol, but excluding medicinal bitters;

B. "beer" means an alcoholic beverage obtained by the fermentation of any infusion or decoction of barley, malt and hops or other cereals in water, and includes porter, beer, ale and stout;

C. "brewer" means a person who owns or operates a business for the manufacture of beer;

D. "cider" means an alcoholic beverage made from the normal alcoholic fermentation of the juice of sound, ripe apples that contains not less than one-half of one percent alcohol by volume and not more than seven percent alcohol by volume;

E. "club" means:

(1) any nonprofit group, including an auxiliary or subsidiary group, organized and operated under the laws of this state, with a membership of not less than fifty members who pay membership dues at the rate of not less than five dollars ($5.00) per year and who, under the constitution and bylaws of the club, have all voting rights and full membership privileges, and which group is the owner, lessee or occupant of premises used exclusively for club purposes and which group the director finds:

(a) is operated solely for recreation, social, patriotic, political, benevolent or athletic purposes; and

(b) has been granted an exemption by the United States from the payment of the federal income tax as a club under the provisions of Section 501(a) of the Internal Revenue Code of 1986, as amended, or, if the applicant has not operated as a club for a sufficient time to be eligible for the income tax exemption, it must execute and file with the director a sworn letter of intent declaring that it will, in good faith, apply for an income tax exemption as soon as it is eligible; or

(2) an airline passenger membership club operated by an air common carrier that maintains or operates a clubroom at an international airport terminal. As used in this paragraph, "air common carrier" means a person engaged in regularly scheduled air transportation between fixed termini under a certificate of public convenience and necessity issued by the federal aviation administration;

F. "commission" means the secretary of public safety when the term is used in reference to the enforcement and investigatory provisions of the Liquor Control Act and means the superintendent of regulation and licensing when the term is used in reference to the licensing provisions of the Liquor Control Act;

G. "department" means the New Mexico state police division of the department of public safety when the term is used in reference to the enforcement and investigatory provisions of the Liquor Control Act and means the director of the alcohol and gaming division of the regulation and licensing department when the term is used in reference to the licensing provisions of the Liquor Control Act;

H. "director" means the chief of the New Mexico state police division of the department of public safety when the term is used in reference to the enforcement and investigatory provisions of the Liquor Control Act and means the director of the alcohol and gaming division of the regulation and licensing department when the term is used in reference to the licensing provisions of the Liquor Control Act;

I. "dispenser" means a person licensed under the provisions of the Liquor Control Act selling, offering for sale or having in the person's possession with the intent to sell alcoholic beverages both by the drink for consumption on the licensed premises and in unbroken packages, including growlers, for consumption and not for resale off the licensed premises;

J. "distiller" means a person engaged in manufacturing spirituous liquors;

K. "golf course" means a tract of land and facilities used for playing golf and other recreational activities that includes tees, fairways, greens, hazards, putting greens, driving ranges, recreational facilities, patios, pro shops, cart paths and public and private roads that are located within the tract of land;

L. "governing body" means the board of county commissioners of a county or the city council or city commissioners of a municipality;

M. "growler" means a clean, refillable, resealable container that has a liquid capacity that does not exceed one gallon and that is intended and used for the sale of beer, wine or cider for consumption off premises;

N. "hotel" means an establishment or complex having a resident of New Mexico as a proprietor or manager and where, in consideration of payment, meals and lodging are regularly furnished to the general public. The establishment or complex must maintain for the use of its guests a minimum of twenty-five sleeping rooms;

O. "licensed premises" means the contiguous areas or areas connected by indoor passageways of a structure and the outside dining, recreation and lounge areas of the structure and the grounds and vineyards of a structure that is a winery that are under the direct control of the licensee and from which the licensee is authorized to sell, serve or allow the consumption of alcoholic beverages under the provisions of its license; provided that in the case of a restaurant, "licensed premises" includes a restaurant that has operated continuously in two separate structures since July 1, 1987 and that is located in a local option district that has voted to disapprove the transfer of liquor licenses into that local option district, hotel, golf course, ski area or racetrack and all public and private rooms, facilities and areas in which alcoholic beverages are sold or served in the customary operating procedures of the restaurant, hotel, golf course, ski area or racetrack. "Licensed premises" also includes rural dispenser licenses located in the unincorporated areas of a county with a population of less than thirty thousand, located in buildings in existence as of January 1, 2012, that are within one hundred fifty feet of one another and that are under the direct control of the license holder;

P. "local option district" means a county that has voted to approve the sale, serving or public consumption of alcoholic beverages, or an incorporated municipality that falls within a county that has voted to approve the sale, serving or public consumption of alcoholic beverages, or an incorporated municipality of over five thousand population that has independently voted to approve the sale, serving or public consumption of alcoholic beverages under the terms of the Liquor Control Act or any former act;

Q. "manufacturer" means a distiller, rectifier, brewer or winer;

R. "minor" means a person under twenty-one years of age;

S. "package" means an immediate container of alcoholic beverages that is filled or packed by a manufacturer or wine bottler for sale by the manufacturer or wine bottler to wholesalers;

T. "person" means an individual, corporation, firm, partnership, copartnership, association or other legal entity;

U. "rectifier" means a person who blends, mixes or distills alcohol with other liquids or substances for the purpose of making an alcoholic beverage for the purpose of sale other than to the consumer by the drink, and includes all bottlers of spirituous liquors;

V. "restaurant" means an establishment having a New Mexico resident as a proprietor or manager that is held out to the public as a place where meals are prepared and served primarily for on-premises consumption to the general public in consideration of payment and that has a dining room, a kitchen and the employees necessary for preparing, cooking and serving meals; provided that "restaurant" does not include establishments as defined in rules promulgated by the director serving only hamburgers, sandwiches, salads and other fast foods;

W. "retailer" means a person licensed under the provisions of the Liquor Control Act selling, offering for sale or having in the person's possession with the intent to sell alcoholic beverages in unbroken packages, including growlers, for consumption and not for resale off the licensed premises;

X. "ski area" means a tract of land and facilities for the primary purpose of alpine skiing, snowboarding or other snow sports with trails, parks and at least one chairlift with uphill capacity and may include facilities necessary for other seasonal or year-round recreational activities;

Y. "spirituous liquors" means alcoholic beverages as defined in Subsection A of this section except fermented beverages such as wine, beer and ale;

Z. "wholesaler" means a person whose place of business is located in New Mexico and who sells, offers for sale or possesses for the purpose of sale any alcoholic beverages for resale by the purchaser;

AA. "wine" includes the words "fruit juices" and means alcoholic beverages obtained by the fermentation of the natural sugar contained in fruit or other agricultural products, with or without the addition of sugar or other products, that do not contain less than one-half percent nor more than twenty-one percent alcohol by volume;

BB. "wine bottler" means a New Mexico wholesaler who is licensed to sell wine at wholesale for resale only and who buys wine in bulk and bottles it for wholesale resale;

CC. "winegrower" means a person who owns or operates a business for the manufacture of wine;

DD. "winer" means a winegrower; and

EE. "winery" means a facility in which a winegrower manufactures and stores wine.

History: Laws 1981, ch. 39, 3; 1984, ch. 58, 1; 1987, ch. 254, 23; 1998, ch. 109, 1; 1999, ch. 64, 1; 2001, ch. 86, 2; 2004, ch. 22, 1; 2009, ch. 139, 1; 2012, ch. 25, 1; 2015, ch. 3, 28; 2015, ch. 102, 2; 2016, ch. 73, 1; 2016, ch. 76, 1.



Section 60-3A-4 - Storage permitted.

60-3A-4. Storage permitted.

Nothing in the Liquor Control Act [60-3A-1 NMSA 1978] shall be construed to prohibit the storage of alcoholic beverages in bona fide public warehouses or guardian warehouses by nonresident licensees or wholesalers for usual and ordinary commercial purposes.

History: Laws 1981, ch. 39, 72.



Section 60-3A-5 - Exemptions from act.

60-3A-5. Exemptions from act.

Nothing in the Liquor Control Act [60-3A-1 NMSA 1978] applies to:

A. the transportation of alcoholic beverages through New Mexico;

B. the transportation of alcoholic beverages into a United States customs bonded warehouse located in New Mexico;

C. ethyl alcohol intended for or used for any of the following purposes:

(1) scientific, mechanical, industrial, medical, chemical or culinary purposes;

(2) use by those authorized to procure the same tax free, as provided by the acts of congress and regulations promulgated thereunder; or

(3) in the manufacture of denatured alcohol produced and used as provided by the acts of congress and regulations promulgated thereunder; or

D. the sale, service, possession or public consumption of alcoholic beverages by any person within the boundaries of lands over which an Indian nation, tribe or pueblo has jurisdiction if the alcoholic beverages are purchased from New Mexico wholesalers and if the sale, service, possession or public consumption of alcoholic beverages is authorized by the laws of the Indian nation, tribe or pueblo having jurisdiction over those lands and is consistent with the ordinance of the Indian nation, tribe or pueblo certified by the secretary of the interior and published in the federal register according to the laws of the United States.

History: Laws 1981, ch. 39, 112; 1995, ch. 203, 1.



Section 60-3A-6 - Authority of department of public safety.

60-3A-6. Authority of department of public safety.

The department of public safety has authority over all investigations and enforcement activities required under the Liquor Control Act [60-3A-1 NMSA 1978] except for those provisions relating to the issuance, denial, suspension or revocation of licenses, unless its assistance is requested by the director of the alcohol and gaming division of the regulation and licensing department.

History: 1978 Comp., 60-3A-6, enacted by Laws 1987, ch. 254, 24; 2001, ch. 86, 3.



Section 60-3A-6.1 - Local law enforcement; department of public safety; reporting requirements; authority to request investigations.

60-3A-6.1. Local law enforcement; department of public safety; reporting requirements; authority to request investigations.

A. Within thirty days following the date of issuance of a citation pursuant to the provisions of the Liquor Control Act, the department of public safety or the law enforcement agency of a municipality or county shall report alleged violations of that act to the alcohol and gaming division of the regulation and licensing department.

B. The director of the alcohol and gaming division of the regulation and licensing department may request the investigators of the department of public safety to investigate licensees or activities that the director has reasonable cause to believe are in violation of the Liquor Control Act.

History: 1978 Comp., 60-4B-4.1, enacted by Laws 1993, ch. 329, 1; recompiled and amended as 60-3A-6.1 by Laws 2015, ch. 3, 29.



Section 60-3A-7 - Authority of the alcohol and gaming division.

60-3A-7. Authority of the alcohol and gaming division.

The alcohol and gaming division of the regulation and licensing department has the authority over all matters relating to the issuance, denial, suspension or revocation of licenses under the Liquor Control Act [60-3A-1 NMSA 1978]. The director of the alcohol and gaming division of the regulation and licensing department may request the department of public safety to provide investigatory and enforcement support as deemed necessary.

History: 1978 Comp., 60-3A-7, enacted by Laws 1987, ch. 254, 25; 2001, ch. 86, 4.



Section 60-3A-8 - Powers and duties of the director of the alcohol and gaming division.

60-3A-8. Powers and duties of the director of the alcohol and gaming division.

The director of the alcohol and gaming division of the regulation and licensing department is responsible for the operation of the division. It is his duty to supervise all operations of the division and to:

A. administer the laws that the division administers, including the Liquor Control Act [60-3A-1 NMSA 1978]. The director shall request the department of public safety to enforce the provisions of the Liquor Control Act as deemed necessary;

B. exercise general supervisory authority over all employees of the division;

C. organize the division into units to enable it to function most effectively;

D. confer authority and delegate responsibility as is necessary and appropriate;

E. employ, within the limitations of current appropriations and personnel laws, persons as are required to discharge his duties;

F. undertake studies and conduct courses of instruction for division employees that will improve the operations of the division and advance its purposes; and

G. require compliance by employees of the division with his verbal and written instructions by whatever disciplinary means appropriate.

History: Laws 2001, ch. 86, 5.



Section 60-3A-8.1 - Investigative authority and powers.

60-3A-8.1. Investigative authority and powers.

A. For the purpose of enforcing the provisions of the Liquor Control Act, the director is authorized to examine and to require the production of pertinent records, books, information or evidence, to require the presence of any person and to require the person to testify under oath concerning the subject matter of the inquiry and to make a permanent record of the proceedings.

B. The director is vested with the power to issue subpoenas. In no case shall a subpoena be made returnable less than five days from the date of service.

C. Any subpoena issued by the director shall state with reasonable certainty the nature of the evidence required to be produced, the time and place of the hearing, the nature of the inquiry or investigation and the consequences of failure to obey the subpoena, and shall bear the seal of the department and be attested to by the director.

D. After service of a subpoena upon a person, if the person neglects or refuses to appear or produce records or other evidence in response to the subpoena or neglects or refuses to give testimony, as required, the director may invoke the aid of the New Mexico district courts in the enforcement of the subpoena. In appropriate cases, the court shall issue its order requiring the person to appear and testify or produce the person's books or records and may, upon failure of the person to comply with the order, punish the person for contempt.

E. The director may exchange identification records and information with law enforcement agencies for official use. Identification records received from the United States department of justice, including identification records based on fingerprints, shall be used only to effectuate the licensing purposes and provisions of the Liquor Control Act. The department shall not disseminate such information except to other law enforcement agencies for official use only.

F. For the purposes of this section, "director" means the director of the alcohol and gaming division of the regulation and licensing department.

History: Laws 1981, ch. 39, 7; 1978 Comp., 60-4B-4 recompiled and amended as 60-3A-8.1 by Laws 2015, ch. 3, 30.



Section 60-3A-9 - Administrative authority and powers.

60-3A-9. Administrative authority and powers.

A. For the purpose of administering the licensing provisions of the Liquor Control Act [60-3A-1 NMSA 1978], the director is authorized to examine and to require the production of any pertinent records, books, information or evidence, to require the presence of any person and to require him to testify under oath concerning the subject matter of the inquiry and to make a permanent record of the proceedings.

B. The director, through the legal counsel for the alcohol and gaming division of the regulation and licensing department, is vested with the power to issue subpoenas. In no case shall a subpoena be made returnable less than five days from the date of service.

C. A subpoena issued by the legal counsel for the alcohol and gaming division of the regulation and licensing department shall state with reasonable certainty the nature of the evidence required to be produced, the time and place of the hearing, the nature of the inquiry or investigation and the consequences of failure to obey the subpoena, and shall bear the seal of the department and be attested to by the director.

D. After service of a subpoena upon him, if a person neglects or refuses to appear or produce records or other evidence in response to the subpoena or neglects or refuses to give testimony, as required, the director may invoke the aid of the New Mexico district courts in the enforcement of the subpoena. In appropriate cases, the court shall issue its order requiring the person to appear and testify or produce his books or records and may, upon failure of the person to comply with the order, punish the person for contempt.

E. The alcohol and gaming division of the regulation and licensing department shall require criminal history background checks for purposes of administering the licensing provisions of the Liquor Control Act. For purposes of conducting the criminal history background check, the alcohol and gaming division shall require the fingerprinting of applicants for liquor licenses as required by the Liquor Control Act. Fingerprint cards shall be submitted by the director to the department of public safety records bureau for processing through the federal bureau of investigation. The director shall establish procedures within the alcohol and gaming division to maintain the confidentiality of information received from the department of public safety and the federal bureau of investigation.

History: Laws 2001, ch. 86, 6.



Section 60-3A-10 - Administrative rules and orders; presumption of correctness.

60-3A-10. Administrative rules and orders; presumption of correctness.

A. The director shall issue and file as required by law all rules and orders necessary to administer the licensing provisions of the Liquor Control Act [60-3A-1 NMSA 1978].

B. Directives issued by the director shall be in form substantially as follows:

(1) rules are written statements of the director, of general application to licensees, interpreting and exemplifying the statutes to which they relate;

(2) rulings are written statements of the director interpreting the statutes to which they relate and are of limited application to one or a small number of licensees; and

(3) orders are written statements of the director to implement his decision after a hearing.

C. To be effective, a rule shall first be issued as a proposed rule and filed for public inspection in the office of the director. Distribution of the rule shall be made to interested persons and their comments shall be invited. After the proposed rule has been on file for thirty days and a public hearing has been held, the director may issue it as a final rule by filing as required by law.

D. The director shall furnish a copy of the rules to all licensees and other interested persons at a nominal cost.

E. A rule or order issued by the director is presumed to be a proper implementation of the licensing provisions of the Liquor Control Act.

F. All rules and orders shall be applied prospectively only.

History: Laws 2001, ch. 86, 7.



Section 60-3A-11 - Written decisions by director.

60-3A-11. Written decisions by director.

Every decision by the director relating to the granting or denial of a license, the transfer of a license or the revocation or suspension of a license, or other disposition of a charge against a licensee, shall be accompanied by a written order containing findings of fact and the specific grounds relied upon for the decision.

History: Laws 2001, ch. 86, 8.



Section 60-3A-12 - Partially consumed bottle of wine; licensed premises.

60-3A-12. Partially consumed bottle of wine; licensed premises.

A. Notwithstanding any other provision of law, a dispenser, canopy licensee or restaurant licensee may permit a customer of the licensee to remove from the licensed premises one opened bottle of partially consumed wine; provided that:

(1) the customer has purchased a full-course meal and a bottle of wine and consumed a portion of the bottle of wine with the meal on the licensed premises; and

(2) the dispenser, canopy licensee or restaurant licensee or an agent or employee of the dispenser, canopy licensee or restaurant licensee attaches the customer receipt issued for the bottle of wine and reseals the bottle of partially consumed wine by reinserting a cork and sealing the bottle in a tamper-proof bag.

B. When operating a motor vehicle, the customer shall possess and transport the partially consumed bottle of wine in accordance with Section 66-8-138 NMSA 1978.

History: Laws 2007, ch. 78, 1.






Article 4 - Department of Alcoholic Beverage Control



Article 4A - Conflict of Interest in Department



Article 4B - Special Investigations Division

Section 60-4B-4 - Recompiled.

60-4B-4. Recompiled.



Section 60-4B-4.1 - Recompiled.

60-4B-4.1. Recompiled.






Article 4C - Alcoholic Beverage Control Commission



Article 5 - Local Option



Article 5A - Local Option

Section 60-5A-1 - Elections for local option.

60-5A-1. Elections for local option.

Any municipality containing over five thousand population according to the latest United States census, whether the county in which that municipality is situated has adopted the local option provisions of the Liquor Control Act [60-3A-1 NMSA 1978] or any former act or not, or any county in the state may adopt local option in the county or municipality upon the following terms and conditions:

A. at any time after the effective date of the Liquor Control Act, the registered qualified electors of any proposed local option district may petition the governing body by filing one or more petitions in the appropriate office to hold an election for the purpose of determining whether the county or municipality shall adopt the local option provisions of the Liquor Control Act. If the aggregate of the signatures of such elector on all the petitions equals or exceeds five percent of the number of registered voters of the district, the governing body shall call an election within seventy-five days of the verification of the petition. The date of the filing of the petition shall be the date of the filing of the last petition which brings the number of signatures up to the required five percent; provided, however, that the governing body shall refuse to recognize the petition if more than three months have elapsed between the date of the first signature and the filing of the last petition necessary to bring the number of signatures on the petition up to five percent;

B. the election shall be called, conducted, counted and canvassed substantially in the manner provided by law for general elections within the county or special municipal elections within the municipality, except as otherwise provided in this section;

C. the votes at the election shall be counted, returned and canvassed as provided for in the case of general elections within the county or special municipal elections within the municipality;

D. except as otherwise provided in this section, contests, recounts and rechecks shall be permitted as provided for in the case of candidates for county office in general elections or as provided for in the case of special municipal elections within the municipality. Applications for contests, recounts or rechecks may be filed by any person who voted in the election, and service shall be made upon the county clerk or municipal clerk as the case may be;

E. if a majority of all the votes cast at the election are cast in favor of the sale, service or public consumption of alcoholic beverages in the county or municipality, the chairman of the governing body shall declare by order entered upon the records of the county or municipality that the county or municipality has adopted the local option provisions of the Liquor Control Act and shall notify the department of such results;

F. no election held pursuant to this section shall be held within forty-two days of any primary, general, municipal or school district election. If, within sixty days from the verification of any petition as provided in Subsection A of this section, a primary, general, municipal or school election is held, the governing body may call an election for a day not less than sixty days after the primary, general, municipal or school election;

G. if an election is held under the provisions of the Liquor Control Act [60-3A-1 NMSA 1978] in any county which contains within its limits any municipality of more than five thousand persons according to the last United States census, it is not necessary for the registered qualified electors in the municipality to file a separate petition asking for a separate or different vote on the question of adopting the local option provisions of the Liquor Control Act by the municipality. The election in the county shall be conducted so as to separate the votes in the municipality from those in the remaining parts of the county. If a majority of the voters in the county, including the voters in the municipality, vote against the sale, service or public consumption of alcoholic beverages in the county, the county shall not adopt the local option provisions of the Liquor Control Act; but if a majority of the votes in the municipality are in favor of the sale, service or public consumption of alcoholic beverages, the municipality shall have adopted the local option provisions of the Liquor Control Act. Nothing contained in this subsection shall prevent any municipality from having a separate election under the terms of this section;

H. any county or municipality composing a local option district under the provisions of the Liquor Control Act or any former act may vote to discontinue the sale, service or public consumption of alcoholic beverages in the local option district; the discontinuance shall become effective on the ninetieth day after the local option election is held; and

I. nothing in this section shall invalidate any local option election held pursuant to any former act prior to July 1, 1981.

History: Laws 1981, ch. 39, 15; 1985, ch. 208, 124; 1987, ch. 323, 27.



Section 60-5A-2 - Resubmission of local option question.

60-5A-2. Resubmission of local option question.

In any local option district in which the local option provisions of the Liquor Control Act [60-3A-1 NMSA 1978] or former act have been rejected by the voters, it shall be permissible after the expiration of two years from the date of the election at which the local option provisions of the Liquor Control Act or any former act were rejected, to have another local option election in the district by following the procedure provided for in Section 15 [60-5A-1 NMSA 1978] of the Liquor Control Act. At the option of the petitioners referred to in Subsection A of Section 15 of that act, it shall be permissible to resubmit to the voters of one district not only the question of the sale, service or public consumption of alcoholic beverages, but it shall also be permissible to petition for a local option election for the purpose of submitting to the voters of the district the question of permitting the sale of alcoholic beverages by retailers only in the district.

History: Laws 1981, ch. 39, 16.






Article 6 - Powers of Municipalities and Counties to Regulate Sales



Article 6A - State Licenses

Section 60-6A-1 - Wholesaler's license.

60-6A-1. Wholesaler's license.

A. In any local option district, a person qualified under the provisions of the Liquor Control Act [60-3A-1 NMSA 1978] may apply for and be issued a license as a wholesaler of alcoholic beverages.

B. No wholesaler shall sell, offer for sale or ship alcoholic beverages not received at and shipped from the premises specified in the wholesaler's license. As used in this section, "received at and shipped from" means that all alcoholic beverages shall be unloaded at the wholesaler's licensed premises and placed into inventory before being sold and shipped to a licensed retailer.

C. No wholesaler shall sell or offer for sale alcoholic beverages to any person other than the holder of a New Mexico wholesaler's, retailer's, dispenser's, canopy, restaurant or club license, a governmental licensee or its lessee or an enterprise owned, operated or licensed by an Indian nation, tribe or pueblo within the state in conformity with an ordinance duly adopted by the Indian nation, tribe or pueblo having jurisdiction over the situs of the transaction within the area of Indian country, certified by the secretary of the interior, published in the federal register, according to the laws of the United States.

History: Laws 1981, ch. 39, 18; 1993, ch. 68, 5; 1995, ch. 203, 2.



Section 60-6A-2 - Retailer's license.

60-6A-2. Retailer's license.

A. In any local option district, a person qualified under the provisions of the Liquor Control Act [60-3A-1 NMSA 1978] may apply for and be issued a retailer's license for the retail sale of alcoholic beverages.

B. A retailer's license, when issued, shall only be used by the person to whom the license is issued and shall only be used within the licensed premises, pursuant to provisions of the Liquor Control Act.

History: Laws 1981, ch. 39, 19.



Section 60-6A-3 - Dispenser's license.

60-6A-3. Dispenser's license.

A. In any local option district, a person qualified under the provisions of the Liquor Control Act [60-3A-1 NMSA 1978] may apply for and be issued a dispenser's license for the sale of alcoholic beverages.

B. A dispenser's license, when issued, shall only be used by the person to whom the license is issued and shall only be used within the licensed premises, pursuant to provisions of the Liquor Control Act.

History: Laws 1981, ch. 39, 20.



Section 60-6A-4 - Restaurant license.

60-6A-4. Restaurant license.

A. At any time after the effective date of the Liquor Control Act [60-3A-1 NMSA 1978], a local option district may approve the issuance of restaurant licenses for the sale of beer and wine by holding an election on that question pursuant to the procedures set out in Section 60-5A-1 NMSA 1978. The election also may be initiated by a resolution adopted by the governing body of the local option district without a petition from registered qualified electors having been submitted.

B. After the approval of restaurant licenses by the registered qualified electors of the local option district and upon completion of all requirements in the Liquor Control Act for the issuance of licenses, a restaurant located or to be located within the local option district may receive a restaurant license to sell, serve or allow the consumption of beer and wine subject to the following requirements and restrictions:

(1) the applicant shall submit evidence to the department that he has a current valid food service establishment permit;

(2) the applicant shall satisfy the director that the primary source of revenue from the operation of the restaurant will be derived from meals and not from the sale of beer and wine;

(3) the director shall condition renewal upon a requirement that no less than sixty percent of gross receipts from the preceding twelve months' operation of the licensed restaurant was derived from the sale of meals;

(4) upon application for renewal, the licensee shall submit an annual report to the director indicating the annual gross receipts from the sale of meals and from beer and wine sales;

(5) restaurant licensees shall not sell beer and wine for consumption off the licensed premises;

(6) all sales, services and consumption of beer and wine authorized by a restaurant license shall cease at the time meals [meal] sales and services cease or at 11:00 p.m., whichever time is earlier;

(7) if Sunday sales have been approved in the local option district, a restaurant licensee may serve beer and wine on Sundays until the time meals [meal] sales and services cease or 11:00 p.m., whichever time is earlier; and

(8) a restaurant license shall not be transferable from person to person or from one location to another.

C. The provisions of Section 60-6A-18 NMSA 1978 shall not apply to restaurant licenses.

D. Nothing in this section shall prevent a restaurant licensee from receiving other licenses pursuant to the Liquor Control Act.

History: Laws 1981, ch. 39, 21; 2003, ch. 103, 1.



Section 60-6A-5 - Club licenses.

60-6A-5. Club licenses.

A. In any local option district, a club qualified under the provisions of the Liquor Control Act [60-3A-1 NMSA 1978] may apply for and be issued a club license.

B. Club licenses shall not be transferred from one owner to another. A club license may be transferred from one location to another upon compliance with the provisions of the Liquor Control Act. A club license shall not be leased.

C. The provisions of Section 35 [60-6A-18 NMSA 1978] of the Liquor Control Act shall not apply to club licenses.

History: Laws 1981, ch. 39, 22.



Section 60-6A-6 - Manufacturer's license.

60-6A-6. Manufacturer's license.

In any local option district, a person qualified under the provisions of the Liquor Control Act [60-3A-1 NMSA 1978] may apply for and be issued a manufacturer's license.

History: Laws 1981, ch. 39, 23.



Section 60-6A-6.1 - Craft distiller's license.

60-6A-6.1. Craft distiller's license.

A. In any local option district, a person qualified pursuant to the provisions of the Liquor Control Act, except as otherwise provided in the Domestic Winery, Small Brewery and Craft Distillery Act, may apply for and be issued a craft distiller's license subject to the following conditions:

(1) the applicant submits evidence to the department that the applicant has a valid and appropriate permit issued by the federal government to be a craft distiller;

(2) renewal of the license shall be conditioned upon:

(a) no less than sixty percent of the gross receipts from the sale of spirituous liquors for the preceding twelve months of the licensee's operation being derived from the sale of spirituous liquors produced by the licensee;

(b) the manufacture of no less than one thousand proof gallons of spirituous liquors per license year at the licensee's premises; and

(c) submission to the department by the licensee of a report showing the number of proof gallons of spirituous liquors manufactured by the licensee at the licensee's premises and the annual gross receipts from the sale of spirituous liquors produced by the licensee and from the licensee's sale of distilled spirituous liquors produced by other New Mexico licensed craft distillers;

(3) a craft distiller's license shall not be transferred from person to person or from one location to another;

(4) the provisions of Section 60-6A-18 NMSA 1978 shall not apply to a craft distiller's license; and

(5) nothing in this section shall prevent a craft distiller from receiving other licenses pursuant to the Liquor Control Act.

B. A person to whom a craft distiller's license is issued pursuant to this section may do any of the following:

(1) manufacture or produce spirituous liquors, including aging, filtering, blending, mixing, flavoring, coloring, bottling and labeling;

(2) store, transport, import or export spirituous liquors;

(3) sell only spirituous liquors that are packaged by or for the craft distiller to a person holding a wholesaler's license, a craft distiller's license or a manufacturer's license;

(4) deal in warehouse receipts for spirituous liquors;

(5) buy spirituous liquors from other persons, including licensees and permittees under the Liquor Control Act, for use in blending, flavoring, mixing or bottling of spirituous liquors;

(6) be deemed a manufacturer for purposes of the Gross Receipts and Compensating Tax Act [Chapter 7, Article 9 NMSA 1978];

(7) conduct spirituous liquor tastings and sell, by the glass or by the bottle, or in unbroken packages for consumption off the premises but not for resale, spirituous liquors of the craft distiller's own production or spirituous liquors produced by another New Mexico craft distiller or New Mexico manufacturer on the craft distiller's premises; and

(8) at no more than three other locations off the craft distiller's premises, after the craft distiller has paid the applicable fee for a craft distiller's off-premises permit, after the director has determined that the off-premises locations meet the requirements of the Liquor Control Act and department rules for new liquor license locations and after the director has issued a craft distiller's off-premises permit for each off-premises location, conduct spirituous liquor tastings and sell by the glass, or in unbroken packages for consumption and not for resale, spirituous liquors produced and bottled by or for the craft distiller or spirituous liquors produced and bottled by or for another New Mexico craft distiller or manufacturer.

C. For a public celebration off the craft distiller's premises in any local option district permitting the sale of alcoholic beverages, a craft distiller shall pay ten dollars ($10.00) to the department for a "craft distiller's public celebration permit" to be issued under rules adopted by the director. Upon request, the department may issue to a craft distiller a public celebration permit for a location at the public celebration that is to be shared with other craft distillers, small brewers and winegrowers. As used in this subsection, "public celebration" includes any state or county fair, community fiesta, cultural or artistic event, sporting competition of a seasonal nature or other activity held on an intermittent basis.

D. Sales and tastings of spirituous liquors authorized in this section shall be permitted during the hours set forth in Subsection A of Section 60-7A-1 NMSA 1978 and between the hours of noon and midnight on Sunday and shall conform to the limitations regarding Christmas day sales and the expansion of Sunday sales hours to 2:00 a.m. on January 1, when December 31 falls on a Sunday as set forth in Section 60-7A-1 NMSA 1978.

History: Laws 2011, ch. 110, 3; 2015, ch. 102, 3.



Section 60-6A-7 - Nonresident license.

60-6A-7. Nonresident license.

A. A nonresident manufacturer or wholesaler who qualifies may apply for and be issued a nonresident license.

B. No nonresident wholesaler or manufacturer shall, directly or indirectly or through an affiliate or subsidiary, apply for, be granted or hold a license under the provisions of the Liquor Control Act [60-3A-1 NMSA 1978] as a New Mexico wholesaler, manufacturer, dispenser or retailer; provided that a nonresident wholesaler may be granted and hold a New Mexico wholesaler's license only if the business operated, and the New Mexico wholesaler's license, was purchased from an existing wholesaler and is operated as a separate and distinct business from all other businesses of the nonresident wholesaler, including for the purpose of Section 60-8A-6 NMSA 1978, and no alcoholic beverages are transshipped between any of the other businesses and the business operated under that license.

C. Nonresident licensees may sell, offer for sale or ship into the state alcoholic beverages only to licensed New Mexico manufacturers and wholesalers.

D. Every nonresident licensee or every New Mexico wholesaler or rectifier selling or shipping alcoholic beverages to a New Mexico wholesaler shall mail to the department one duplicate invoice covering all shipments into or sales in the state, stating the prices, together with all terms, concessions, allowances, forbearances and deductions. In cases of shipments, a copy of the bill of lading or way bill shall accompany the invoice mailed to the department. On each invoice for alcoholic beverages, the total number of cases and the total number of liters of alcoholic beverage shall also be noted by the shipper or vendor. The invoice of all shipments or sales shall also state the brand, labels and size of containers of each item, unless shipped or sold in bulk to be bottled by a licensed rectifier or wine bottler using his own label and brand; provided, however, this section shall not apply to intrastate sales and shipments from one New Mexico wholesaler to another wholesaler.

E. The director may suspend or revoke the license of a nonresident licensee or wholesaler who does not comply with the provisions of Subsections B through D of this section.

History: Laws 1981, ch. 39, 24; 1984, ch. 54, 1.



Section 60-6A-8 - Wine bottler's license.

60-6A-8. Wine bottler's license.

Before any wholesaler whose license permits the sale of wine for resale packages wine for resale, he shall procure from the department a wine bottler's license.

History: Laws 1981, ch. 39, 25; 1988, ch. 60, 2.



Section 60-6A-9 - Public service license.

60-6A-9. Public service license.

A. Every person selling alcoholic beverages to travelers on trains or airplanes within the state shall secure a public service license from the department on or before July 1 of each year.

B. A photostatic copy of the license shall be posted in each train car from which alcoholic beverages are sold, or on the premises at each airport where alcoholic beverages are stored and issued to airplanes.

History: Laws 1981, ch. 39, 26.



Section 60-6A-10 - Governmental license.

60-6A-10. Governmental license.

A. A governmental entity may sell alcoholic beverages directly or through its lessee at a governmental facility if the governing body applies to the director for a governmental license. The governmental entity and its lessee shall be subject to all state laws and regulations governing dispensers.

B. A governmental license may be leased to a qualified lessee and may only be used by the lessee for its operation during events authorized by the governmental entity at the governmental facility designated on the governmental license. The governmental entity and its lessee shall not sell alcoholic beverages for consumption off the licensed premises. On the licensed premises of a municipal baseball park, the sale or service of alcoholic beverages in unbroken packages is allowed. Alcoholic beverages shall not be removed from the licensed premises of a municipal baseball park. A server as defined in Section 60-6E-3 NMSA 1978 is not required to be present in a skybox to serve alcoholic beverages to the person leasing the skybox or the person's guests.

C. A governmental entity holding a governmental license shall annually and not less than sixty days prior to the date for renewal of its license submit to the director documentary proof that its lessee is fully qualified to be a lessee of a governmental license. If the director finds that the lessee is qualified to lease a governmental license, the director shall renew the license for an additional period of one year. If the director determines that the proof is inadequate, the director shall notify the governing body of the decision and shall conduct a hearing as provided by law. If the director finds that the lessee does not qualify and the governmental entity does not change its lessee, the director shall revoke the license.

D. The provisions of Section 60-6A-18 NMSA 1978 shall not apply to governmental licenses.

E. For the purposes of this section:

(1) "governmental entity" means a municipality, a county, a state fair that is held for less than ten days per year, the state fair commission, a state museum, a state university or the spaceport authority;

(2) "governmental facility" means locations on property owned or operated by a governmental entity, including county fairs; state fairs held for less than ten days per year; convention centers; airports; civic centers; food service facilities in state museums; auditoriums; all facilities on the New Mexico state fairgrounds; facilities used for athletic competitions; golf courses, including golf courses required to be used for municipal purposes notwithstanding that there may be an existing club license at the same location operated by the same club licensee; other facilities used for cultural or artistic performances; and all spaceport authority facilities, but "governmental facility" does not include tennis facilities;

(3) "lessee" means an individual, corporation, partnership, firm or association that fulfills the requirements set forth in Subsections A through D of Section 60-6B-2 NMSA 1978;

(4) "municipal baseball park" means a governmental facility owned by a governmental entity in a class A county having a population of three hundred fifty thousand or more pursuant to the most recent federal decennial census that is the home stadium of an affiliate of a professional baseball team and that may be used throughout the year for baseball games and other events; and

(5) "skybox" means a room or area of seating of a municipal baseball park, separated from the general seating and usually located in the upper decks of the park, leased to a person for that person's exclusive use during baseball games and at any other time throughout the year.

F. The provisions of Section 60-6B-10 NMSA 1978, with respect to golf courses owned by a governmental entity and civic centers owned and operated by a governmental entity, shall not apply to governmental licenses.

History: Laws 1981, ch. 39, 27; 1989, ch. 379, 1; 1992, ch. 14, 1; 2002, ch. 108, 1; 2003, ch. 117, 1; 2015, ch. 117, 1; 2016, ch. 68, 1.



Section 60-6A-11 - Winegrower's license.

60-6A-11. Winegrower's license.

A. A person in this state who produces wine is exempt from the procurement of any other license pursuant to the terms of the Liquor Control Act, but not from the procurement of a winegrower's license. Except during periods of shortage or reduced availability, at least fifty percent of a winegrower's overall annual production of wine shall be produced from grapes or other agricultural products grown in this state pursuant to rules adopted by the director; provided, however, that, for purposes of determining annual production and compliance with the fifty percent New Mexico grown provision of this subsection, the calculation of a winegrower's overall annual production of wine shall not include the winegrower's production of wine for out-of-state wine producer license holders.

B. A person issued a winegrower's license pursuant to this section may do any of the following:

(1) manufacture or produce wine, including blending, mixing, flavoring, coloring, bottling and labeling, whether the wine is manufactured or produced for a winegrower or an out-of-state wine producer holding a permit issued pursuant to the Federal Alcohol Administration Act and a valid license in a state that authorizes the wine producer to manufacture, produce, store or sell wine;

(2) store, transport, import or export wines;

(3) sell wines to a holder of a New Mexico winegrower's, wine wholesaler's, wholesaler's or wine exporter's license or to a winegrower's agent;

(4) transport not more than two hundred cases of wine in a calendar year to another location within New Mexico by common carrier;

(5) deal in warehouse receipts for wine;

(6) sell wines in other states or foreign jurisdictions to the holders of a license issued under the authority of that state or foreign jurisdiction authorizing the purchase of wine;

(7) buy wine or distilled wine products from other persons, including licensees and permittees under the Liquor Control Act, for use in blending, mixing or bottling of wines;

(8) buy or otherwise obtain beer from a small brewer for the purposes described in this subsection;

(9) conduct wine tastings and sell, by the glass or by the bottle, or sell in unbroken packages for consumption off the premises, but not for resale, wine of the winegrower's own production, wine produced by another New Mexico winegrower on the winegrower's premises or beer produced and bottled by or for a small brewer pursuant to Section 60-2A-26.1 [60-6A-26.1] NMSA 1978;

(10) at no more than three off-premises locations, conduct wine tastings, sell by the glass and sell in unbroken packages for consumption off premises, but not for resale, wine of the winegrower's own production, wine produced by another New Mexico winegrower or beer produced and bottled by or for a small brewer pursuant to Section 60-6A-26.1 NMSA 1978 after the director has determined that the off-premises locations meet the requirements of the Liquor Control Act and the department rules for new liquor license locations;

(11) be deemed a manufacturer for purposes of the Gross Receipts and Compensating Tax Act [Chapter 7, Article 9 NMSA 1978];

(12) at public celebrations on or off the winegrower's premises, after the winegrower has paid the applicable fees and been issued the appropriate permit, to conduct wine tastings, sell by the glass or the bottle, or sell in unbroken packages, for consumption off premises, but not for resale, wine produced by or for the winegrower;

(13) sell wine or cider in a growler for consumption off premises; and

(14) in accordance with the provisions of this section that relate to the sale of wine, accept and fulfill an order for wine that is placed via an internet web site, whether the financial transaction related to the order is administered by the licensee or the licensee's agent.

C. Sales of wine or beer as provided for in this section shall be permitted between the hours of 7:00 a.m. and midnight Monday through Saturday, and the holder of a winegrower's license or public celebration permit may conduct wine tastings and sell, by the glass or bottle, or sell in unbroken packages for consumption off premises, but not for resale, wine of the winegrower's own production or beer produced and bottled by or for a small brewer pursuant to Section 60-6A-26.1 NMSA 1978 on the winegrower's premises between the hours of 12:00 noon and midnight on Sunday.

D. At public celebrations off the winegrower's premises in any local option district permitting the sale of alcoholic beverages, the holder of a winegrower's license shall pay ten dollars ($10.00) to the alcohol and gaming division of the regulation and licensing department for a "winegrower's public celebration permit" to be issued under rules adopted by the director. Upon request, the alcohol and gaming division of the regulation and licensing department may issue to a holder of a winegrower's license a public celebration permit for a location at the public celebration that is to be shared with other winegrowers and small brewers. As used in this subsection, "public celebration" includes any state or county fair, community fiesta, cultural or artistic event, sporting competition of a seasonal nature or activities held on an intermittent basis.

E. Every application for the issuance or annual renewal of a winegrower's license shall be on a form prescribed by the director and accompanied by a license fee to be computed as follows on the basis of total annual wine produced or blended:

(1) less than five thousand gallons per year, twenty-five dollars ($25.00) per year;

(2) between five thousand and one hundred thousand gallons per year, one hundred dollars ($100) per year; and

(3) over one hundred thousand gallons per year, two hundred fifty dollars ($250) per year.

History: Laws 1981, ch. 39, 28; 1985, ch. 15, 1; 1987, ch. 98, 2; 1988, ch. 60, 3; 1993, ch. 329, 2; 1995, ch. 122, 1; 1998, ch. 109, 2; 1999, ch. 211, 1; 2001, ch. 248, 1; 2001, ch. 260, 1; 2005, ch. 216, 1; 2011, ch. 71, 1; 2015, ch. 102, 4; 2015, ch. 105, 1; 2015, ch. 124, 1.



Section 60-6A-11.1 - Direct wine shipment permit; authorization; restrictions.

60-6A-11.1. Direct wine shipment permit; authorization; restrictions.

A. A licensee with a winegrower's license or a person licensed in a state other than New Mexico that holds a winery license may apply to the director for and the director may issue to the applicant a direct wine shipment permit. An application for a direct wine shipment permit shall include:

(1) contact information for the applicant in a form required by the department;

(2) an annual application fee of fifty dollars ($50.00) if the applicant does not hold a winegrower's license;

(3) the number of the applicant's winegrower's license if the applicant is located in New Mexico or a copy of the applicant's winery license if the applicant is located in a state other than New Mexico; and

(4) any other information or documents required by the director. Upon approval of an applicant for a permit, the director shall forward to the taxation and revenue department the name of each permittee and the contact information for the permittee.

B. A direct wine shipment permit shall be valid for a permit year. A permittee shall renew a direct wine shipment permit annually as required by the department to continue making direct shipments of wine to New Mexico residents.

C. A permittee may ship:

(1) not more than two nine-liter cases of wine monthly to a New Mexico resident who is twenty-one years of age or older for the recipient's personal consumption or use, but not for resale; and

(2) wine directly to a New Mexico resident only in containers that are conspicuously labeled with the words:

"CONTAINS ALCOHOL

SIGNATURE OF PERSON 21 YEARS OR OLDER REQUIRED

FOR DELIVERY".

D. A permittee shall:

(1) register with the taxation and revenue department for the payment of liquor excise tax and gross receipts taxes due on the sales of wine pursuant to the permittee's activities in New Mexico;

(2) submit to the jurisdiction of New Mexico courts to resolve legal actions that arise from the shipping by the permittee of wine into New Mexico to New Mexico residents;

(3) monthly, by the twenty-fifth day of each month following the month in which the permittee was issued a direct wine shipment permit, pay to the taxation and revenue department the liquor excise tax due and the gross receipts tax due; and

(4) submit to an audit by an agent of the taxation and revenue department of the permittee's records of the wine shipped pursuant to this section to New Mexico residents upon notice and during usual business hours.

E. As used in this section:

(1) "permit year" means the period between July 1 and June 30 of a year; and

(2) "permittee" means a person that is the holder of a direct wine shipment permit.

History: 1978 Comp., 60-6A-11.1, enacted by Laws 2011, ch. 109, 1.



Section 60-6A-12 - Special dispenser's permits; state and local fees.

60-6A-12. Special dispenser's permits; state and local fees.

A. Any person holding a dispenser's license in any local option district where a public celebration is to be held may dispense alcoholic beverages at the public celebration upon receiving written approval from the governing body in charge of the public celebration and upon the payment of fifty dollars ($50.00) to the department for a special dispenser's permit.

B. As used in this section, "public celebration" includes any state fair, county fair, community fiesta, cultural or artistic performance or professional athletic competition of a seasonal nature or activities held on an intermittent basis.

C. In addition to the state fee and if previously provided for by ordinance, the governing body of the local option district in which the public celebration is held may charge an additional fee not to exceed twenty-five dollars ($25.00) per day for each day the permittee dispenses alcoholic beverages. The permittee shall be subject to all state laws and regulations and all local regulations regulating dispenser's privileges and disabilities. All fees collected by the governing body of the local option district may be used to fund free ride home programs.

D. Any person holding a dispenser's license may be issued a special dispenser's permit by the director allowing the dispensing of alcoholic beverages at a function catered by that business, provided the governing body of the local option district has given the person seeking the permit written approval to dispense alcoholic beverages at the catered function. The permit shall be valid for no more than twelve hours. To apply for the permit, the holder of a dispenser's license shall submit a fee of twenty-five dollars ($25.00) together with such information as the director may require. The permittee shall be subject to all state laws and regulations and all local regulations except that the permittee shall not be required to suspend the dispensing of alcoholic beverages at the licensed premises solely because of the issuance of the special dispenser's permit.

E. The person holding a dispenser's license and his employees shall be the only persons permitted to dispense alcohol during the function for which the permit was sought. Issuance of the special dispenser's permit is within the director's discretion and is subject to any reasonable requirements imposed by the director.

F. Any person holding a dispenser's license in a local option district in which Sunday sales of alcoholic beverages are not otherwise permitted pursuant to the Liquor Control Act [60-3A-1 NMSA 1978] may dispense beer and wine on Sunday at any public celebration for which it has received a concession from the governing body in charge of the public celebration, provided the governing body of that local option district has by resolution expressly permitted such beer and wine sales on Sunday at that public celebration in accordance with the provisions of this section.

G. Any person holding a dispenser's license who dispenses alcoholic beverages at a church's public celebration under a special dispenser's permit pursuant to this section may donate to the church holding the public celebration any portion of the profits from the sale of alcoholic beverages at that public celebration. Employees of that dispenser or other individuals who have completed a certified alcohol server training program may donate to the church holding a public celebration their services as servers of alcoholic beverages at that public celebration.

History: Laws 1981, ch. 39, 29; 1989, ch. 144, 1; 1993, ch. 68, 6; 1997, ch. 265, 1; 1998, ch. 79, 1.



Section 60-6A-13 - Registration to transport.

60-6A-13. Registration to transport.

For the renewal year beginning on July 1, 1998 and every three years thereafter, every common carrier transporting alcoholic beverages into and for delivery within the state shall register with the department and pay a registration fee of fifty dollars ($50.00).

History: Laws 1981, ch. 39, 30; 1998, ch. 79, 2.



Section 60-6A-14 - Sacramental wine.

60-6A-14. Sacramental wine.

No license shall be required of any person to sell wine for use in this state which is to be used exclusively for sacramental or religious purposes when the wine is consigned to any bona fide priest, pastor, bishop, rabbi, preacher or minister of the gospel of any religious faith or denomination and the container, barrel, case or carton is plainly and legibly labeled: "Wine To Be Used Exclusively For Sacramental And Religious Purposes"; no licenses or transportation permit or other permit shall be required for the importation, delivery, transportation or distribution of any such wine when it is consigned to any such bona fide priest, pastor, bishop, rabbi, preacher or minister of the gospel, and the container, barrel, case or carton thereof is plainly and legibly labeled as provided in this section.

History: Laws 1981, ch. 39, 31.



Section 60-6A-15 - License fees.

60-6A-15. License fees.

Every application for the issuance or renewal of the following licenses shall be accompanied by a license fee in the following specified amounts:

A. manufacturer's license as a distiller, except a brandy manufacturer, three thousand dollars ($3,000);

B. manufacturer's license as a brewer, three thousand dollars ($3,000);

C. manufacturer's license as a rectifier, one thousand fifty dollars ($1,050);

D. wholesaler's license to sell all alcoholic beverages for resale only, two thousand five hundred dollars ($2,500);

E. wholesaler's license to sell spirituous liquors and wine for resale only, one thousand seven hundred fifty dollars ($1,750);

F. wholesaler's license to sell spirituous liquors for resale only, one thousand five hundred dollars ($1,500);

G. wholesaler's license to sell beer and wine for resale only, one thousand five hundred dollars ($1,500);

H. wholesaler's license to sell beer for resale only, one thousand dollars ($1,000);

I. wholesaler's license to sell wine for resale only, seven hundred fifty dollars ($750);

J. retailer's license, one thousand three hundred dollars ($1,300);

K. dispenser's license, one thousand three hundred dollars ($1,300);

L. canopy license, one thousand three hundred dollars ($1,300);

M. restaurant license, one thousand fifty dollars ($1,050);

N. club license, for clubs with more than two hundred fifty members, one thousand two hundred fifty dollars ($1,250), and for clubs with two hundred fifty members or fewer, two hundred fifty dollars ($250);

O. wine bottler's license to sell to wholesalers only, five hundred dollars ($500);

P. public service license, one thousand two hundred fifty dollars ($1,250);

Q. nonresident licenses, for a total billing to New Mexico wholesalers:

(1) in excess of:

$3,000,000

annually

$10,500;

1,000,000

annually

5,250;

500,000

annually

3,750;

200,000

annually

2,700;

100,000

annually

1,800;

and

50,000

annually

900;

and

(2)

of $50,000 or less

$300;

R. wine wholesaler's license, for persons with sales of five thousand gallons of wine per year or less, twenty-five dollars ($25.00), and for persons with sales in excess of five thousand gallons of wine per year, one hundred dollars ($100); and

S. beer bottler's license, two hundred dollars ($200).

History: Laws 1981, ch. 39, 32; 1983, ch. 280, 1; 1988, ch. 60, 5; 1989, ch. 241, 1; 1993, ch. 68, 7; 1998, ch. 79, 3; 1999, ch. 276, 1; 2000, ch. 13, 1; 2003, ch. 246, 1.



Section 60-6A-16 - Proration of fees.

60-6A-16. Proration of fees.

A. License fees for new licenses issued after the beginning of the license year shall be prorated.

B. Dispenser, retailer, restaurant, club and public service license fees shall be prorated as follows:

(1) licenses issued in the first quarter of the license year for each license type shall be subject to the full amount of the annual license fee;

(2) licenses issued in the second quarter of the license year for each license type shall be subject to three-fourths of the annual license fee;

(3) licenses issued in the third quarter of the license year for each license type shall be subject to one-half of the annual license fee; and

(4) licenses issued in the fourth quarter of the license year for each license type shall be subject to one-fourth of the annual license fee.

C. License fees for all new licenses not provided for in Subsection B of this section, except nonresident licenses and common carrier registrations, shall not be prorated but shall be subject to payment of the full amount of the annual license fee.

D. Nonresident licenses and common carrier registrations shall be issued for a three-year period. The three-year license for nonresident licenses and for common carrier registrations begins July 1, 2013 and every third year subsequently. Nonresident licenses and common carrier registrations issued at any time during the:

(1) first license year shall be subject to payment of the full amount of the three-year license fee;

(2) second license year shall be subject to payment of two-thirds of the three-year license fee; and

(3) third license year shall be subject to payment of one-third of the three-year license fee.

History: Laws 1981, ch. 39, 33; 1998, ch. 79, 4; repealed and reenacted by Laws 2015, ch. 86, 1.



Section 60-6A-17 - Issuance of licenses and collection of fees.

60-6A-17. Issuance of licenses and collection of fees.

All licenses provided for pursuant to the Liquor Control Act [60-3A-1 NMSA 1978] shall be issued by the director in strict compliance with the provisions of that act, and license fees shall be collected by the director and remitted to the state treasurer.

History: Laws 1981, ch. 39, 34.



Section 60-6A-18 - Limitation on number of licenses; exceptions.

60-6A-18. Limitation on number of licenses; exceptions.

A. The maximum number of licenses to be issued under the provisions of Sections 60-6A-2 and 60-6A-3 NMSA 1978 shall be as follows:

(1) in incorporated municipalities, not more than one dispenser's or one retailer's license, including canopy licenses which are replaced by dispenser's licenses as provided in Section 60-6B-16 NMSA 1978, for each two thousand inhabitants or major fraction thereof; and

(2) in unincorporated areas of each county, not more than one dispenser's or one retailer's license, including canopy licenses which are replaced by dispenser's licenses as provided in Section 60-6B-16 NMSA 1978, for each two thousand inhabitants or major fraction thereof, excluding the population of incorporated municipalities within the county.

B. For the purpose of this section, the number of inhabitants of a local option district shall be determined by annual population estimates published by the economic development department.

C. Subsection A of this section shall not be construed to prevent any licensee holding a valid license issued under the Liquor Control Act [60-3A-1 NMSA 1978], or his transferee, from continuing the licensed business or from renewing his license, subject to compliance with the Liquor Control Act and department regulations, notwithstanding that the continuance or renewal may result in an excess over the maximum number of licenses permitted in Subsection A of this section.

History: Laws 1981, ch. 39, 35; 1988, ch. 12, 1; 1991, ch. 21, 39.



Section 60-6A-19 - No property right in license; exception.

60-6A-19. No property right in license; exception.

A. The holder of any license issued under the Liquor Control Act [60-3A-1 NMSA 1978] or any former act has no vested property right in the license, which is the property of the state; provided that retailer's licenses, dispenser's licenses and canopy licenses that were replaced by dispenser's licenses pursuant to Section 60-6B-16 NMSA 1978:

(1) shall be considered property subject to execution, attachment, a security transaction, liens, receivership and all other incidents of tangible personal property under the laws of this state, except as otherwise provided in the Liquor Control Act;

(2) may be assigned, transferred from person to person or leased, provided all requirements of the Liquor Control Act and department regulations are fulfilled; and

(3) shall be transferred as personal property upon attachment, execution, repossession by a secured party or lienor, foreclosure by a creditor, appointment of a receiver for the licensee, death of the licensee, filing of a petition of bankruptcy by or for the licensee, incapacity of the licensee or dissolution of the licensee. The director may by rule or regulation determine any application or notice requirement for a person who temporarily holds a license pursuant to this subsection.

B. Any license issued under the Liquor Control Act [60-3A-1 NMSA 1978] may be transferred to any location not otherwise contrary to law within the same local option district where the license is then located, provided all requirements of the Liquor Control Act and department regulations are fulfilled.

History: Laws 1981, ch. 39, 36; 1991, ch. 257, 1.



Section 60-6A-20 - Vested rights of licensees operating breweries, distilleries, rectifying plants or wineries.

60-6A-20. Vested rights of licensees operating breweries, distilleries, rectifying plants or wineries.

If a permit or license is issued to a person for the operation of a brewery, distillery, rectifying plant or winery, and the permittee or licensee has commenced the operation of the brewery, distillery, rectifying plant or winery under the terms of the permit or license, the permit or license shall be construed to constitute a contract vesting in the licensee, for a period of fifty years from the date of the original issuance of the license or permit, a right to operate the business, which right shall not be impaired by any subsequent legislation or local option election. This section shall not be construed to permit the licensee or permittee to sell its products in this state contrary to the current laws of this state.

History: Laws 1981, ch. 39, 17.



Section 60-6A-21 - Short title.

60-6A-21. Short title.

Sections 60-6A-21 through 60-6A-28 NMSA 1978 may be cited as the "Domestic Winery, Small Brewery and Craft Distillery Act"."

History: 1978 Comp., 60-6A-21, enacted by Laws 1983, ch. 280, 2; 1993, ch. 68, 8; 2011, ch. 110, 1.



Section 60-6A-22 - Definitions.

60-6A-22. Definitions.

As used in the Domestic Winery, Small Brewery and Craft Distillery Act:

A. "brandy" means an alcoholic liquor distilled from wine or from fermented fruit juice;

B. "beer" means any fermented beverage containing more than one-half percent alcohol obtained by the fermentation of any infusion or decoction of barley, malt and hops or other cereal in water, and includes porter, beer, ale and stout;

C. "craft distiller" means a person licensed as a craft distiller who owns or operates a business for the manufacture of spirituous liquors but who does not manufacture more than one hundred fifty thousand proof gallons per license year;

D. "small brewer" means any person who owns or operates a business for the manufacture of beer but does not manufacture more than two hundred thousand barrels of beer per year;

E. "proof gallon" means a gallon of liquid at sixty degrees Fahrenheit that contains fifty percent ethyl alcohol by volume or its equivalent;

F. "public celebration" means any state fair, county fair, community fiesta or cultural or artistic performance;

G. "wine" means the product obtained from normal alcoholic fermentation of the juice of sound ripe grapes or other agricultural products containing natural or added sugar, or any such alcoholic beverage to which is added grape brandy, fruit brandy or spirits of wine that is distilled from the particular agricultural products of which the wine is made, and other rectified wine products by whatever name that do not contain more than fifteen percent added flavoring, coloring and blending material and that contain not more than twenty-four percent alcohol by volume, and includes vermouth;

H. "wine blender" means a person authorized to operate a bonded wine cellar pursuant to a permit issued for that purpose under the internal revenue laws of the United States but who does not have facilities or equipment for the conversion of grapes, berries or other fruit into wine and does not engage in the production of wine in commercial quantities; provided that any person who produces or blends not to exceed three hundred gallons of wine per year shall not, because of such production or blending, be considered a wine blender; and

I. "winer" means a person licensed as a winegrower.

History: 1978 Comp., 60-6A-22, enacted by Laws 1983, ch. 280, 3; 1985, ch. 217, 1; 1998, ch. 109, 3; 2011, ch. 110, 2.



Section 60-6A-24 - Wine blender's license.

60-6A-24. Wine blender's license.

A. In any local option district, a person qualified under the provisions of the Liquor Control Act [60-3A-1 NMSA 1978], except as otherwise provided in the Domestic Winery and Small Brewery Act [60-6A-21 to 60-6A-28 NMSA 1978], may apply for and be issued a wine blender's license.

B. A wine blender's license authorizes the person to whom it is issued to:

(1) package, rectify, blend, mix, flavor, color, label and export wine, whether manufactured or produced by him or any other person;

(2) sell only wine packaged by or for him to a person holding a New Mexico wine wholesaler's, wholesaler's, winegrower's or wine exporter's license or to a winegrower's agent;

(3) deal in warehouse receipts for wine; and

(4) be deemed a manufacturer for purposes of the Gross Receipts and Compensating Tax Act [Chapter 7, Article 9 NMSA 1978].

C. A wine blender's license does not authorize the person to whom it is issued:

(1) to crush, ferment and produce wine from grapes, berries and other fruits;

(2) to obtain or be issued a winer's license, a retailer's license or a dispenser's license;

(3) to buy, sell, receive or deliver wine from persons other than authorized licensees; or

(4) to conduct wine tastings or sell for consumption off premises, at retail, or to sponsor wine tastings, either on or off the wine blender's premises.

History: 1978 Comp., 60-6A-24, enacted by Laws 1983, ch. 280, 5; 1985, ch. 217, 3; 1998, ch. 109, 4.



Section 60-6A-25 - Brandy manufacturer's license.

60-6A-25. Brandy manufacturer's license.

A. In any local option district, a person qualified under the provisions of the Liquor Control Act [60-3A-1 NMSA 1978], except as otherwise provided in the Domestic Winery and Small Brewery Act [60-6A-21 to 60-6A-28 NMSA 1978], may apply for and be issued a brandy manufacturer's license.

B. A brandy manufacturer is authorized to engage in the manufacture of brandy only and no other distilled spirits.

C. A brandy manufacturer shall sell only such brandy as is manufactured by him to persons holding a wholesaler's license or a winer's license or to a licensed wine exporter.

History: 1978 Comp., 60-6A-25, enacted by Laws 1983, ch. 280, 6; 1985, ch. 217, 4.



Section 60-6A-26 - Wine exporter's license.

60-6A-26. Wine exporter's license.

A wine exporter's license authorizes the person to whom it is issued, and under regulations prescribed by the director, to sell, deliver or consign wine or brandy manufactured or produced within this state for delivery, use or sale without the state.

History: 1978 Comp., 60-6A-26, enacted by Laws 1983, ch. 280, 7.



Section 60-6A-26.1 - Small brewer's license.

60-6A-26.1. Small brewer's license.

A. In a local option district, a person qualified pursuant to the provisions of the Liquor Control Act, except as otherwise provided in the Domestic Winery, Small Brewery and Craft Distillery Act, may apply for and be issued a small brewer's license.

B. A small brewer's license authorizes the person to whom it is issued to:

(1) manufacture or produce beer;

(2) package, label and export beer, whether manufactured, bottled or produced by the licensee or any other person;

(3) sell only beer that is packaged by or for the licensee to a person holding a wholesaler's license or a small brewer's license;

(4) deal in warehouse receipts for beer;

(5) conduct beer tastings and sell for consumption on or off premises, but not for resale, beer produced and bottled by, or produced and packaged for, the licensee, beer produced and bottled by or for another New Mexico small brewer on the small brewer's premises or wine produced by a winegrower pursuant to Section 60-6A-11 NMSA 1978;

(6) be deemed a manufacturer for purposes of the Gross Receipts and Compensating Tax Act;

(7) at public celebrations off the small brewer's premises, after the small brewer has paid the applicable fee for a small brewer's public celebration permit, conduct tastings and sell by the glass or in unbroken packages, but not for resale, beer produced and bottled by or for the small brewer or wine produced by a winegrower pursuant to Section 60-6A-11 NMSA 1978;

(8) buy or otherwise obtain wine from a winegrower;

(9) for the purposes described in this subsection, at no more than three other locations off the small brewer's premises, after the small brewer has paid the applicable fee for a small brewer's off-premises permit, after the director has determined that the off-premises locations meet the requirements of the Liquor Control Act and department rules for new liquor license locations and after the director has issued a small brewer's off-premises permit for each off-premises location, conduct beer tastings and sell by the glass or in unbroken packages for consumption off the small brewer's off-premises location, but not for resale, beer produced and bottled by or for the small brewer, beer produced and bottled by or for another New Mexico small brewer or wine produced by a winegrower pursuant to Section 60-6A-11 NMSA 1978;

(10) allow members of the public, on the licensed premises and under the direct supervision of the licensee, to manufacture beer for personal consumption and not for resale using the licensee's equipment and ingredients; and

(11) sell beer in a growler for consumption off premises.

C. At public celebrations off the small brewer's premises in a local option district permitting the sale of alcoholic beverages, the holder of a small brewer's license shall pay ten dollars ($10.00) to the alcohol and gaming division of the regulation and licensing department for a "small brewer's public celebration permit" to be issued under rules adopted by the director. Upon request, the alcohol and gaming division of the regulation and licensing department may issue to a holder of a small brewer's license a public celebration permit for a location at the public celebration that is to be shared with other small brewers and winegrowers. As used in this subsection, "public celebration" includes a state or county fair, community fiesta, cultural or artistic event, sporting competition of a seasonal nature or activities held on an intermittent basis.

D. Sales and tastings of beer or wine authorized in this section shall be permitted during the hours set forth in Subsection A of Section 60-7A-1 NMSA 1978 and between the hours of noon and midnight on Sunday and shall conform to the limitations regarding Christmas and voting-day sales found in Section 60-7A-1 NMSA 1978 and the expansion of Sunday sales hours to 2:00 a.m. on January 1, when December 31 falls on a Sunday.

History: 1978 Comp., 60-6A-26.1, enacted by Laws 1985, ch. 217, 5; 1993, ch. 68, 9; 1997, ch. 229, 1; 1998, ch. 111, 1; 1999, ch. 160, 1; 2001, ch. 248, 2; 2001, ch. 260, 2; 2015, ch. 102, 5; 2015, ch. 124, 2.



Section 60-6A-26.2 - Beer bottler's license.

60-6A-26.2. Beer bottler's license.

A. In any local option district, a person qualified under the provisions of the Liquor Control Act [60-3A-1 NMSA 1978], before he bottles beer for a person holding a small brewer's license, shall procure from the department a beer bottler's license.

B. A beer bottler's license authorizes the person to whom it has been issued to do the following:

(1) bottle beer for the holder of a small brewer's license;

(2) hold or store beer in bulk that was produced by a small brewer until it is bottled; and

(3) hold or store beer that he has bottled on his premises.

C. A beer bottler's license shall not authorize the person to whom it has been issued to sell, serve, deliver or allow consumption of beer in unopened packages or by the drink at wholesale or retail on his licensed premises.

History: Laws 1993, ch. 68, 10.



Section 60-6A-27 - License fees.

60-6A-27. License fees.

Every application for the issuance or annual renewal of the following licenses and permits shall be accompanied by a license fee or permit fee in the following specified amounts:

A. brandy manufacturer's license, seven hundred fifty dollars ($750);

B. small brewer's license, seven hundred fifty dollars ($750);

C. wine blender's license, seven hundred fifty dollars ($750);

D. wine exporter's license, five hundred dollars ($500);

E. small brewer's public celebrations permit, ten dollars ($10.00) for each public celebration;

F. small brewer's off-premises permit, two hundred dollars ($200) for each off-premises location;

G. craft distiller's license, seven hundred fifty dollars ($750); and

H. craft distiller's off-premises permit, two hundred dollars ($200) for each off-premises location.

History: 1978 Comp., 60-6A-27, enacted by Laws 1983, ch. 280, 8; 1985, ch. 217, 6; 1997, ch. 229, 2; 1998, ch. 109, 5; 1998, ch. 111, 2; 2011, ch. 110, 4.



Section 60-6A-28 - Nonresident licenses.

60-6A-28. Nonresident licenses.

Notwithstanding the provisions of Sections 60-6B-1 and 60-6B-2 NMSA 1978, a person not a citizen of the United States may apply for and be granted, subject to other qualifications required by the Liquor Control Act [60-3A-1 NMSA 1978], any license established by the provisions of the Domestic Winery and Small Brewery Act [60-6A-21 to 60-6A-28 NMSA 1978]; provided that the director of the department of alcoholic beverage control, in qualifying such licensees, may investigate the applicant's background by contacting the appropriate state or foreign governmental agencies, including police and international police organizations, and may require the furnishing of such documentation as necessary to determine the applicant's qualifications under the Liquor Control Act.

History: 1978 Comp., 60-6A-28, enacted by Laws 1983, ch. 280, 9; 1985, ch. 217, 7.



Section 60-6A-29 - Wine wholesaler's license.

60-6A-29. Wine wholesaler's license.

A. In any local option district, a winegrower licensed under the Liquor Control Act [60-3A-1 NMSA 1978] may apply for and be issued a license as a wine wholesaler of wines produced by or for New Mexico winegrowers.

B. No wine wholesaler shall sell, offer for sale or ship wine not received at and shipped from the premises specified in the wine wholesaler's license.

C. No wine wholesaler shall sell or offer for sale wine to any person other than the holder of a New Mexico wine wholesaler's, wholesaler's, retailer's, dispenser's, canopy, restaurant or club license or a governmental licensee or its lessee.

D. Nothing contained in this section shall prevent the sale, transportation or shipment of wine by a wine wholesaler to any person outside the state when shipped under permit from the department.

History: Laws 1988, ch. 60, 1; 1998, ch. 109, 6.



Section 60-6A-30 - Posting of warnings.

60-6A-30. Posting of warnings.

Any licensee holding a license pursuant to Sections 60-6A-2 through 60-6A-5 NMSA 1978 or Section 60-6B-16 NMSA 1978 shall post in a conspicuous place a sign in both English and Spanish that reads as follows:

"Warning: Drinking alcoholic beverages during pregnancy can cause birth defects."

The director shall prescribe the form of such warning and shall make warning signs available to all such license holders.

History: Laws 1991, ch. 68, 1.



Section 60-6A-31 - State fair; golf courses; ski areas; alcoholic beverage sales restrictions.

60-6A-31. State fair; golf courses; ski areas; alcoholic beverage sales restrictions.

Sales, service, delivery or consumption of alcoholic beverages shall be permitted on the grounds of the state fair, on the grounds of golf courses, on the grounds of ski areas and on the grounds and in the vineyards of a winery only on the licensed premises in controlled access areas of the state fair, golf courses, ski areas and wineries, the designation of which has been negotiated as part of the license application or renewal process.

History: Laws 1993, ch. 68, 37; 1999, ch. 64, 2; 2009, ch. 139, 2; 2016, ch. 76, 2.



Section 60-6A-32 - Interstate wine tastings; competitions; permits.

60-6A-32. Interstate wine tastings; competitions; permits.

A. Exempt from the procurement of any other license or permit issued pursuant to the terms of the Liquor Control Act [60-3A-1 NMSA 1978], but not exempt from the procurement of a competition permit, is a winemaker or winery licensed outside of New Mexico that desires to participate in a regional wine tasting or competition within New Mexico. One permit shall be issued by the director to an out-of-state winemaker or winery for the duration of the wine tasting or competition.

B. A person issued a competition permit pursuant to this section may do any of the following:

(1) bring no more than twenty-five cases of wine into New Mexico after indicating on his permit application the number of cases to be brought into the state;

(2) participate in the regional competition and any wine tastings associated with the competition for which the competition permit is issued;

(3) participate in the regional wine tasting for which the competition permit is issued; and

(4) at a wine tasting for which he is issued the permit, conduct tasting of wine and sell by the glass or bottle or in unbroken packages for consumption off the wine tasting premises but not for resale, wine brought into the state by him for the wine tasting or competition.

C. Every application for the issuance of a competition permit shall be on a form prescribed by the director and accompanied by a permit fee of twenty-five dollars ($25.00).

D. As used in this section:

(1) "competition" means an event at which a jury of wine tasters compares the quality of the wines entered for judging and at which prizes are offered for the wines judged to be of the best quality;

(2) "regional competition" means a competition at which the wines to be judged are from more than one state or country;

(3) "regional wine tasting" means a wine tasting at which the wines offered for tasting are from more than one state or country;

(4) "winemaker" means a person who manufactures or produces wine;

(5) "winery" means an establishment at which wine is manufactured or produced and that is licensed for that purpose by the state or country in which it is located; and

(6) "wine tasting" means an event at which wines are offered for tasting but not necessarily for sale and not for comparison for the purpose of awarding prizes to the wines of the best quality.

History: Laws 1998, ch. 109, 7.



Section 60-6A-33 - Tasting permit; fees.

60-6A-33. Tasting permit; fees.

A. The director is authorized to issue a tasting permit to a licensed dispenser, retailer, resident manufacturer, nonresident manufacturer, wholesaler or winegrower or an agent of any such licensed entity to conduct tastings of wine, beer, cider or spirituous liquor on a licensed premises in accordance with rules promulgated by the director to protect public health and safety. A person serving wine, beer, cider or spirituous liquor at a tasting event permitted pursuant to this section shall have a server permit.

B. To apply for a tasting permit, the holder of a license described in Subsection A of this section shall submit to the department a tasting permit fee of one hundred dollars ($100) and such information as the director may require. A tasting permit shall be valid for one year from the date that it is issued and may be renewed upon application to the department and payment of the tasting permit fee of one hundred dollars ($100). A person permitted to hold tastings pursuant to this section shall notify the director no less than forty-eight hours before a tasting event of the person's intent to hold the event. Notification shall include the times and locations of, and the types of products to be included in, the tasting event. Upon receipt of notification, the director shall forward the notice to the appropriate staff member of the special investigations division [New Mexico state police division] of the department of public safety.

C. The director may impose the following administrative penalties on a person who holds a tasting permit for violations of the Liquor Control Act that occur during tastings conducted pursuant to the person's tasting permit:

(1) for a first violation, a fine no greater than one thousand dollars ($1,000) or a restriction on issuance of tasting permits to the person for a period of two months, or both;

(2) for a second violation within a year of the first violation, a fine no greater than two thousand dollars ($2,000) or a restriction on issuance of tasting permits to the person for a period of six months, or both; and

(3) for a third violation within a year of the first violation, a citation against the license held by the person, a fine no greater than five thousand dollars ($5,000) and a restriction on issuance of tasting permits to the person for a period of one year.

History: Laws 2013, ch. 148, 1; 2015, ch. 77, 1.



Section 60-6A-34 - Special bed and breakfast dispensing license; fees; limitations.

60-6A-34. Special bed and breakfast dispensing license; fees; limitations.

A. The director is authorized to issue a special bed and breakfast dispensing license to an owner or operator of a bed and breakfast in accordance with rules promulgated by the director to protect public health and safety. The license shall be limited to the serving of wine and beer in conjunction with food to the guests of the bed and breakfast.

B. A bed and breakfast establishment may apply for a special bed and breakfast dispensing license by submitting to the department a fee of one hundred dollars ($100) and such information as the director may require. A license shall be valid for one year from the date that it is issued and may be renewed for a fee of one hundred dollars ($100). The license shall allow the owner, operator or employee of a bed and breakfast who holds a server permit to dispense only wine or beer only to guests of the bed and breakfast in conjunction with the serving of food in a common area of the bed and breakfast.

C. The issuance of a bed and breakfast license for beer and wine service shall be contingent on the approval of the local public governing body or local option district of the jurisdiction in which the business is domiciled.

D. Service of beer or wine with food to guests at a bed and breakfast shall be limited to two twelve-ounce servings of beer or two six-ounce servings of wine per guest.

E. A special bed and breakfast dispensing license shall not be transferable from person to person or from one location to another.

F. An owner, operator or employee of a bed and breakfast who holds a server permit shall comply with the provisions of the Alcohol Server Education Article of the Liquor Control Act [Chapter 60, Article 6E NMSA 1978].

G. For the purposes of this section, "bed and breakfast" means a business establishment that offers temporary lodging with meals included and has a guest capacity of twenty or fewer persons.

History: Laws 2013, ch. 150, 1 and Laws 2013, ch. 159, 1.



Section 60-6A-35 - Small brewer and winegrower limited wholesaler’s license.

60-6A-35. Small brewer and winegrower limited wholesaler s license.

In any local option district, a small brewer or a winegrower that is licensed pursuant to the Domestic Winery, Small Brewery and Craft Distillery Act and that also holds a restaurant license or a dispenser's license may apply for and be issued a small brewer and winegrower limited wholesaler's license. A small brewer that holds a small brewer and winegrower limited wholesaler's license shall only sell, offer for sale or ship beer manufactured by the small brewer. A winegrower that holds a small brewer and winegrower limited wholesaler's license shall only sell, offer for sale or ship wine manufactured by the winegrower.

History: Laws 2015, ch. 113, 2.






Article 6B - License Provisions

Section 60-6B-1 - Persons prohibited from receiving or holding licenses.

60-6B-1. Persons prohibited from receiving or holding licenses.

The following classes of persons shall be prohibited from receiving or holding licenses under the provisions of the Liquor Control Act [60-3A-1 NMSA 1978]:

A. a person who has been convicted of two separate misdemeanor or petty misdemeanor violations of the Liquor Control Act in any calendar year or of any felony, unless the person is restored to the privilege of receiving and holding licenses by the governor or unless the director determines that the person merits the public trust, in which case the person shall receive licenses under reasonable terms and conditions fixed by the director, which shall include that the person pay an administrative penalty of two thousand five hundred dollars ($2,500) for each license held by that person;

B. a person whose spouse had been convicted of a felony unless the person demonstrates that the convicted spouse will have no involvement in the operation of the license;

C. a minor; or

D. a corporation that is not duly qualified to do business in New Mexico, unless the licensee holds a public service license or a nonresident license issued under Section 60-6A-7 NMSA 1978; provided, however, that a corporation that owns stock in a corporation that owns a New Mexico liquor license does not need to be qualified to do business in New Mexico regardless of the size of the ownership interest.

History: Laws 1981, ch. 39, 37; 1987, ch. 198, 1; 1989, ch. 292, 1; 1991, ch. 119, 6; 1993, ch. 329, 3.



Section 60-6B-1.1 - Licenses held by noncitizens.

60-6B-1.1. Licenses held by noncitizens.

A person not a citizen of the United States may apply for and be granted any license, subject to other qualifications required by the Liquor Control Act [60-3A-1 NMSA 1978]; provided that the director of the department of alcoholic beverage control in qualifying such licensees, may investigate the applicant's background by contacting the appropriate state or foreign governmental agencies, including police and international police organizations, and may require the furnishing of such documentation as necessary to determine the applicant's qualifications under the Liquor Control Act.

History: 1978 Comp., 60-6B-1.1, enacted by Laws 1989, ch. 292, 2.



Section 60-6B-2 - Applications.

60-6B-2. Applications.

A. Before a new license authorized by the Liquor Control Act [60-3A-1 NMSA 1978] may be issued by the director, the applicant for the license shall:

(1) submit to the director a written application for the license under oath, in the form prescribed by and stating the information required by the director, together with a nonrefundable application fee of two hundred dollars ($200);

(2) submit to the director for approval a description, including floor plans, in a form prescribed by the director, that shows the proposed licensed premises for which the license application is submitted. The area represented by the approved description shall become the licensed premises;

(3) submit the name and street address of a New Mexico resident who is not a felon, who has power of attorney and authority to bind the applicant to matters related to liquor sales and operations and upon whom the director may serve any notice related to ownership or operation of the license, including any notice of charge pursuant to Chapter 60, Article 6C NMSA 1978;

(4) if the applicant is a corporation, be required to submit as part of its application the following:

(a) a certified copy of its articles of incorporation or, if a foreign corporation, a certified copy of its certificate of authority;

(b) the names and addresses of all officers and directors and those stockholders owning ten percent or more of the voting stock of the corporation and the amounts of stock held by each stockholder; provided, however, a corporation may not be licensed if an officer, manager, director or holder of more than a ten percent interest in the applicant entity would not be eligible to hold a license pursuant to the Liquor Control Act; and

(c) such additional information regarding the corporation as the director may require to assure full disclosure of the corporation's structure and financial responsibility;

(5) if the applicant is a limited partnership, submit as part of its application the following:

(a) a certified copy of its certificate of limited partnership;

(b) the names and addresses of all general partners and of all limited partners contributing ten percent or more of the total value of contributions made to the limited partnership or entitled to ten percent or more of the profits earned or other income paid by the limited partnership. A limited partnership shall not receive a license if a partner or holder of a ten percent or greater interest in the applicant entity designated in this subsection would not be eligible to hold a license issued pursuant to the Liquor Control Act; and

(c) such additional information regarding the limited partnership as the director may require to assure full disclosure of the limited partnership's structure and financial responsibility;

(6) if the applicant is a limited liability company, submit as part of its application the following:

(a) a copy of the articles of organization, with a copy of the certificate of filing with the public regulation commission;

(b) the name and addresses of all the managing members and all of the nonmanaging members that own a greater than ten percent interest in the limited liability company. Any direct or indirect parent entity of the limited liability company with an interest of ten percent or more in the applicant entity shall submit application forms and qualify to hold a license; and

(c) such additional information regarding the limited liability company as the director may require to assure full disclosure of the limited liability company's structure and financial responsibility;

(7) if the applicant is a trust, submit as part of its application:

(a) the names and addresses of the trustees;

(b) the names and addresses of any beneficiaries having control over the property of the trust or receiving regular and substantial distributions of principal and income from the trust. Any beneficiary receiving regular and substantial distributions from the trust shall qualify to hold a license. The director may request a copy of the trust agreement for review, which trust agreement need not become part of the application. Affidavits as to the operation and distribution of the principal and income may be requested in lieu of, or in addition to, the copy of the trust agreement that is supplied for review by the department; and

(c) such additional information regarding the trust as the director may require to assure full disclosure of the trust's structure and financial responsibility; and

(8) obtain approval for the issuance from the governing body of the local option district in which the proposed licensed premises are to be located in accordance with the provisions of the Liquor Control Act.

B. Except for individual officers, directors, shareholders, members or partners of entities that are publicly traded on a national stock exchange and for individuals who have been fingerprinted for another New Mexico license and had no prior criminal or arrest record, every applicant for a new license or for a transfer of ownership of a license shall file with the application two complete sets of fingerprints taken under the supervision of and certified to by an officer of the New Mexico state police, a county sheriff, a municipal chief of police, a police officer in a foreign country or an individual qualified to take fingerprints by virtue of training or experience, for each of the following individuals:

(1) if the applicant is a person, for the applicant;

(2) if the applicant or the holder of a ten percent or greater interest in the applicant entity is a corporation, for each principal officer, for each member of the board of directors and for each stockholder with a ten percent or greater interest in the applicant entity;

(3) if the applicant or the holder of a ten percent or greater interest in the applicant entity is a general partnership, for each partner;

(4) if the applicant or the holder of a ten percent or greater interest in the applicant entity is a limited partnership, for each general partner, for each limited partner holding a ten percent or greater interest in the applicant entity and for any principal officers of the limited partnership;

(5) if the applicant or the holder of a ten percent or greater interest in the applicant entity is a limited liability company, for each managing member, for each member who owns a ten percent or greater interest in the applicant entity and for any principal officer of the limited liability company; and

(6) if the applicant is a trust, for each trustee and for each beneficiary who has control over trust property and income or who receives substantial and regular distributions from the trust.

C. Upon submission of a sworn affidavit from each person who is required to file fingerprints stating that the person has not been convicted of a felony in any jurisdiction and pending the results of background investigations, a temporary license for ninety days may be issued. The temporary license may be extended by the director for an additional ninety days if the director determines there is not sufficient time to complete the background investigation or obtain reviews of fingerprints from appropriate agencies. A temporary license shall be surrendered immediately upon order of the director.

D. An applicant who files a false affidavit shall be denied a license. When the director determines a false affidavit has been filed, the director shall refer the matter to the attorney general or district attorney for prosecution of perjury.

E. If an applicant is not a resident of New Mexico, fingerprints may be taken under supervision and certification of comparable officers in the state of residence of the applicant.

F. Before issuing a license, the department shall hold a public hearing within thirty days after receipt of the application pursuant to Subsection K of this section.

G. An application for transfer of ownership shall be filed with the department no later than thirty days after the date a person acquired an ownership interest in a license. It shall contain the actual date of sale of the license and shall be accompanied by a sworn affidavit from the owner of record of the license agreeing to the sale of the license to the applicant as well as attesting to the accuracy of the information required by this section to be filed with the department. A license shall not be transferred unless it will be placed into operation in an actual location within one hundred twenty days of issuance of the license, unless for good cause shown the director grants an additional extension for a length of time determined by the director.

H. Whenever it appears to the director that there will be more applications for new licenses than the available number of new licenses during any time period, a random selection method for the qualification, approval and issuance of new licenses shall be provided by the director. The random selection method shall allow each applicant an equal opportunity to obtain an available license, provided that all dispenser's and retailer's licenses issued in a calendar year shall be issued to residents of the state. For the purposes of random selection, the director shall also set a reasonable deadline by which applications for the available licenses shall be filed. A person shall not file more than one application for each available license and no more than three applications per calendar year.

I. After the deadline set in accordance with Subsection H of this section, no more than ten applications per available license shall be selected at random for priority of qualification and approval. Within thirty days after the random selection for the ten priority positions for each license, a hearing pursuant to Subsection K of this section shall be held to determine the qualifications of the applicant having the highest priority for each available license. If necessary, such a hearing shall be held on each selected application by priority until a qualified applicant for each available license is approved. Further random selections for priority positions shall also be held pursuant to this section as necessary.

J. All applications submitted for a license shall expire upon the director's final approval of a qualified applicant for that available license.

K. The director shall notify the applicant by certified mail of the date, time and place of the hearing. The hearing shall be held in Santa Fe. The director may designate a hearing officer to take evidence at the hearing. The director or the hearing officer shall have the power to administer oaths.

L. In determining whether a license shall be issued, the director shall take into consideration all requirements of the Liquor Control Act. In the issuance of a license, the director shall specifically consider the nature and number of prior violations of the Liquor Control Act by the applicant or of any citations issued within the prior five years against a license held by the applicant or in which the applicant had an ownership interest required to be disclosed under the Liquor Control Act. The director shall disapprove the issuance or give preliminary approval of the issuance of the license based upon a review of all documentation submitted and any investigation deemed necessary by the director.

M. Before a new license is issued for a location, the director shall cause a notice of the application for the license to be posted conspicuously, on a sign not smaller than thirty inches by forty inches, on the outside of the front wall or front entrance of the immediate premises for which the license is sought or, if no building or improvements exist on the premises, the notice shall be posted at the front entrance of the immediate premises for which the license is sought, on a billboard not smaller than five feet by five feet. The contents of the notice shall be in the form prescribed by the department, and such posting shall be over a continuous period of twenty days prior to preliminary approval of the license. The director shall prescribe the manner in which the posting may be accomplished by the licensee, the licensee's representative or the director's designee.

N. A license shall not be issued until the posting requirements of Subsection M of this section have been met.

O. All costs of publication and posting shall be paid by the applicant.

P. It is unlawful for a person to remove or deface a notice posted in accordance with this section. A person convicted of a violation of this subsection shall be punished by a fine of not more than three hundred dollars ($300) or by imprisonment in the county jail for not more than one hundred twenty days or by both.

Q. A person aggrieved by a decision made by the director as to the approval or disapproval of the issuance of a license may appeal to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978. If the disapproval is based upon local option district disapproval pursuant to Subsection H of Section 60-6B-4 NMSA 1978, the local option district shall be a necessary party to an appeal. The decision of the director shall continue in force, pending a reversal or modification by the district court, unless otherwise ordered by the court.

History: Laws 1981, ch. 39, 38; 1983, ch. 6, 1; 1989, ch. 118, 1; 1993, ch. 329, 4; 1998, ch. 55, 1; 1998, ch. 93, 1; 1999, ch. 265, 74; 2003, ch. 246, 2; 2007, ch. 220, 1.



Section 60-6B-3 - Wholesaler's lien.

60-6B-3. Wholesaler's lien.

The transfer, assignment, sale or lease of any license shall not be approved until the director is satisfied that all wholesalers who are creditors of the licensee have been paid or that satisfactory arrangements have been made between the licensee and the wholesaler for the payment of such debts. Such debts shall constitute a lien on the license, and the lien shall be deemed to have arisen on the date when the debt was originally incurred.

History: 1978 Comp., 60-6B-3, enacted by Laws 1991, ch. 257, 2.



Section 60-6B-4 - Issuance or transfer of license; approval of appropriate governing body.

60-6B-4. Issuance or transfer of license; approval of appropriate governing body.

A. Prior to the approval of the issuance of a new license, and prior to the approval of a transfer permitted by Section 60-6B-3 or 60-6B-12 NMSA 1978, the director shall notify the governing body of the director's preliminary approval of the issuance or transfer of the license. Notice to the governing body shall be by certified mail.

B. A governing body that has received a notice of preliminary approval of the issuance or transfer of a license from the department may approve or disapprove the issuance or transfer of the license in accordance with the provisions of this section.

C. Within forty-five days after receipt of a notice of preliminary approval from the department, the governing body shall hold a public hearing on the question of whether the department should approve the proposed issuance or transfer.

D. The governing body shall give notice of the public hearing, as required by Subsection C of this section, and the notice shall:

(1) be published at least twice, with the initial notice published at least thirty days before the hearing, in a newspaper of general circulation within the territorial limits of the governing body;

(2) in addition to required print publication, be published on a local option district's web site, if the district has a web site;

(3) set forth:

(a) the date, time and place of the hearing;

(b) the name and address of the licensee;

(c) the action proposed to be taken by the department;

(d) the location of the licensee's premises; and

(e) such other information as may be required by the department; and

(4) be sent by certified mail to the applicant.

E. The governing body may designate a hearing officer to conduct the hearing. A record shall be made of the hearing.

F. The governing body may disapprove the issuance or transfer of the license if:

(1) the proposed location is within an area where the sale of alcoholic beverages is prohibited by the laws of New Mexico;

(2) the issuance or transfer would be in violation of a zoning or other ordinance of the governing body; or

(3) the issuance or transfer would be detrimental to the public health, safety or morals of the residents of the local option district.

G. Within thirty days after the public hearing, the governing body shall notify the department as to whether the governing body has approved or disapproved the proposed issuance or transfer of the license. If the governing body fails to either approve or disapprove the issuance or transfer of the license within thirty days after the public hearing, the director may give final approval to the issuance or transfer of the license.

H. If the governing body disapproves the issuance or transfer of the license, it shall notify the department within the time required by Subsection G of this section setting forth the reasons for the disapproval. A copy of the minutes of the public hearing shall be submitted to the department by the governing body with the notice of disapproval. If the governing body disapproves of the issuance or transfer of the license, the director shall disapprove the issuance or transfer of the license.

I. If the governing body approves the issuance or transfer of the license, it shall notify the department within the time required by Subsection G of this section of its approval. If the governing body approves of the issuance or transfer of the license, the director shall approve the issuance or transfer of the license.

History: Laws 1981, ch. 39, 40; 2015, ch. 102, 6.



Section 60-6B-5 - Expiration and renewal of licenses.

60-6B-5. Expiration and renewal of licenses.

A. All licenses provided for in the Liquor Control Act, except for nonresident licenses and common carrier registrations, shall be issued for a one-year period except for new licenses issued after the beginning of the license year. Nonresident licenses and common carrier registrations shall be issued for a three-year period.

B. The license year for dispenser, retailer and canopy licenses shall end on June 30 of each year. All dispenser, retailer and canopy licenses shall expire on June 30 unless renewed. The annual renewal application and renewal fee are due on April 1 of each year.

C. The license year for restaurant, club, wholesaler and manufacturer licenses shall end on October 31 of each year. All restaurant, club, wholesaler and manufacturer licenses shall expire on October 31 unless renewed. The annual renewal application and renewal fee are due on August 1 of each year.

D. All licenses not provided for in Subsections B and C of this section, except nonresident licenses and common carrier registrations, shall expire on February 28 of each year. The annual renewal application and renewal fee are due on December 1 of each year.

E. Nonresident licenses and common carrier registrations shall expire on June 30 every three years. The renewal application and renewal fee are due on April 1 of each third year.

F. A license shall not be issued or renewed if the applicant or licensee is delinquent in payment of any taxes administered by the taxation and revenue department.

G. The director shall also determine whether there exists any other reason why a license should not be renewed.

H. If the director determines that the license should not be renewed, the director shall enter an order requiring the licensee, after notice, to show cause why the license should be renewed, and the director shall conduct a hearing on the matter. If, after the hearing, the director finds that no reason exists why the license should not be renewed, the director shall renew the license.

History: Laws 1981, ch. 39, 41; 1998, ch. 79, 5; repealed and reenacted by Laws 2015, ch. 86, 2.



Section 60-6B-6 - Corporate licensees; limited partnership licensees; reporting.

60-6B-6. Corporate licensees; limited partnership licensees; reporting.

A. A corporation that holds a license issued under the Liquor Control Act [60-3A-1 NMSA 1978] shall notify the director within thirty days after the occurrence of any change in the officers, directors or holders of more than ten percent of the voting stock of the corporation, giving the names and addresses of the new officers, directors or stockholders. A corporate licensee shall also notify the director immediately of a change of agent by filing a new power of attorney. The director shall by regulation define what corporate changes, including but not limited to transfer of stock, merger and consolidation, constitute transfers of ownership of corporate licenses and shall, upon making such a determination, order appropriate compliance with the Liquor Control Act, provided that a transfer of ownership of a corporate license shall not be deemed to occur where ultimate ownership of the corporation does not change.

B. A limited partnership that holds a license issued under the Liquor Control Act shall notify the director within thirty days after the occurrence of any change of general partners or of limited partners contributing ten percent or more of the total value of contributions made to the limited partnership or entitled to ten percent or more of the profits earned or other compensation by way of income paid by the limited partnership. The director shall by regulation define what limited partnership changes constitute transfers of ownership of limited partnership licenses and shall, upon making such determination, order appropriate compliance with the Liquor Control Act, provided that a transfer of ownership of a licensee that is a limited partnership shall not be deemed to occur where ultimate ownership of the limited partnership does not change.

C. A legal entity that is not a corporation or limited partnership and that holds a license issued under the Liquor Control Act shall notify the director within thirty days after the occurrence of any change in the trustees, partners, owners or members of more than a ten percent interest in the entity, giving the names and addresses of the new trustees, partners or owners. The director shall by regulation define what entity changes constitute a transfer of ownership of such entity's license and shall, upon making such determination, order appropriate compliance with the Liquor Control Act, provided that a transfer of ownership of a licensee shall not be deemed to occur where there is no change in the ultimate ownership of the legal entity.

History: Laws 1981, ch. 39, 42; 1984, ch. 58, 3; 2007, ch. 220, 2.



Section 60-6B-7 - Cancellation of license for failure to engage in business.

60-6B-7. Cancellation of license for failure to engage in business.

A. Any license issued under the provisions of the Liquor Control Act [60-3A-1 NMSA 1978] shall be canceled if the licensee fails to commence operation of the licensed business within one hundred twenty days after the license is issued and to continuously operate during customary hours and days of operation for that type of business; provided, however, the director may extend that period for a length of time determined by the director.

B. If after the one-hundred-twenty-day period or additional extension period specified in Subsection A of this section the licensee ceases to operate the licensed business during customary hours and days for that type of business for more than ten days, he shall notify the director in writing within five days of the cessation.

C. The director may grant temporary suspensions in the operation of the licensed business upon receipt of the notice provided in Subsection B of this section. A temporary suspension shall be for a period determined appropriate by the director.

D. The license of any person failing to comply with any provision of this section shall be canceled after notice and hearing complying with the provisions of Section 60-6C-4 NMSA 1978.

History: Laws 1981, ch. 39, 43; 1984, ch. 58, 4; 1998, ch. 93, 2.



Section 60-6B-9 - Discontinuance of business or death of licensee; judicial sales.

60-6B-9. Discontinuance of business or death of licensee; judicial sales.

A. If a retailer, dispenser, canopy licensee, restaurant licensee, club licensee or governmental licensee or its lessee discontinues business for any reason or the licensee dies, the stock of alcoholic beverages owned at the time of the discontinuation of business or the death of the licensee may be sold in whole or in part to any other retailer, dispenser, canopy licensee, restaurant licensee, club licensee or governmental licensee or its lessee or to a New Mexico wholesaler without the selling incurring criminal or civil liability under the provisions of the Liquor Control Act [60-3A-1 NMSA 1978].

B. If the stock of alcoholic beverages is sold under execution or attachment or by order of a court, the stock shall be sold only to other New Mexico retailers, dispensers, canopy licensees, restaurant licensees, club licensees, governmental licensees or their lessees or to a New Mexico wholesaler.

History: Laws 1981, ch. 39, 75.



Section 60-6B-10 - Locations near church or school; restrictions on licensing.

60-6B-10. Locations near church or school; restrictions on licensing.

No license shall be issued by the director for the sale of alcoholic beverages at a licensed premises where alcoholic beverages were not sold prior to July 1, 1981 that is within three hundred feet of any church or school. A license may be granted for a proposed licensed premises if the owner or lessee has, prior to establishment of a church or school located within three hundred feet of the proposed licensed premises, applied for, been granted and maintained a valid building permit for the construction or renovation of the proposed licensed premises and has filed on a form prescribed by the director a notice of intention to apply for transfer of a license to the proposed licensed premises. A license may be granted for a proposed licensed premises if a person has obtained a waiver from a local option district governing body for the proposed licensed premises. For the purposes of this section, all measurements taken in order to determine the location of licensed premises in relation to churches or schools shall be the straight line distance from the property line of the licensed premises to the property line of the church or school. This provision shall not apply to any church that has been designated as an historical site by the cultural properties review committee and which does not have a regular congregation.

History: Laws 1981, ch. 39, 45; 1986, ch. 29, 1; 1997, ch. 223, 1.



Section 60-6B-11 - Locations near military installations; restrictions on licensing.

60-6B-11. Locations near military installations; restrictions on licensing.

Except for licenses issued prior to July 1, 1981, the director shall not issue retailer's or dispenser's licenses where the licensed premises would be within one and one-half miles in any direction measured from the exterior boundaries of a United States military installation where United States military troops are domiciled. Provided, however, such licenses may be issued or transferred subject to the discretion of the director for operation in an area within the one-and-one-half-mile limitation if a portion of the area lies within the incorporated limits of any municipality, but no license shall be issued for or transferred to a location within two hundred yards of any entrance to the military installation.

History: Laws 1981, ch. 39, 46.



Section 60-6B-12 - Inter-local option district and inter-county transfers.

60-6B-12. Inter-local option district and inter-county transfers.

A. Dispenser's and retailer's licenses originally issued before July 1, 1981, except rural dispenser's and rural retailer's licenses and canopy licenses that were replaced by dispenser's licenses pursuant to Section 60-6B-16 NMSA 1978, may be transferred to any location within the state, except class B counties having a population of between fifty-six thousand and fifty-seven thousand according to the 1980 federal decennial census, the municipalities located within those class B counties and any municipality or county that prohibits by election the transfer of a license from another local option district, without regard to the limitations on the maximum number of licenses provided in Section 60-6A-18 NMSA 1978, not otherwise contrary to law, subject to the approval of transferring locations of those liquor licenses by the governing body for that location; provided that the requirements of the Liquor Control Act [60-3A-1 NMSA 1978] and department regulations for the transfer of licenses are fulfilled; and provided further that:

(1) beginning in calendar year 1997, no more than ten dispenser's or retailer's licenses shall be transferred to any local option district in any calendar year; and

(2) the dispenser's or retailer's licenses transferred under this section shall count in the computation of the limitation of the maximum number of licenses that may be issued in the future in any local option district as provided in Section 60-6A-18 NMSA 1978 for the purpose of determining whether additional licenses may be issued in the local option district under the provisions of Subsection H of Section 60-6B-2 NMSA 1978.

B. Transfer of location of a liquor license pursuant to Subsection A of this section shall become effective upon approval of the local governing body, unless within one hundred twenty days after the effective date of the Liquor Control Act a petition requesting an election on the question of approval of statewide transfers of liquor licenses into that local option district is filed with the clerk of the local option district and the petition is signed by at least five percent of the number of registered voters of the district. The clerk of the district shall verify the petition signatures. If the petition is verified as containing the required number of signatures of registered voters, the governing body shall adopt a resolution calling an election on the question of approving or disapproving statewide transfers of liquor licenses into that district. Notice of such election shall be published as provided in Section 3-8-35 NMSA 1978, and the election shall be held within sixty days after the date the petition is verified or it may be held in conjunction with a regular election of the governing body if such election occurs within sixty days after the date of verification. If a majority of the registered voters of the district voting in such election votes to approve statewide transfers of liquor licenses into the local option district, each license proposing to be transferred shall be subject to the approval of the governing body. If the voters of the district voting in the election vote against the approval, then all statewide transfers of liquor licenses pursuant to Subsection A of this section shall be prohibited in that district, unless a petition is filed requesting the question be again submitted to the voters as provided in this subsection. The question of approving or disapproving statewide transfers of liquor licenses into the local option district shall not be submitted again within two years from the date of the last election on the question.

C. Any dispenser's license transferred pursuant to this section outside its local option district shall only entitle the licensee to sell, serve or permit the consumption of alcoholic beverages by the drink on the licensed premises.

D. Rural dispenser's, rural retailer's and rural club licenses issued under any former act may be transferred to any location, subject to the restrictions as to location contained in the Liquor Control Act, within the unincorporated area of the county in which they are currently located; provided that they shall not be transferred to any location within ten miles of another licensed premises; and provided further that all requirements of the Liquor Control Act and department regulations for the transfer of licenses are fulfilled.

History: Laws 1981, ch. 39, 113; 1984, ch. 58, 5; 1985, ch. 183, 1; 1991, ch. 257, 3; 1997, ch. 55, 1; 2015, ch. 114, 1.



Section 60-6B-14 - Canopy license definition.

60-6B-14. Canopy license definition.

As used in the Liquor Control Act [60-3A-1 NMSA 1978], "canopy license" means a license which was initially issued prior to January 1, 1988 pursuant to Laws 1981, Chapter 39, Section 117 and which permits the licensee to dispense alcoholic beverages in the same manner as permitted by a dispenser's license, subject to the provisions of Section 60-6B-16 NMSA 1978.

History: 1978 Comp., 60-6B-14, enacted by Laws 1988, ch. 12, 2.



Section 60-6B-15 - Purpose.

60-6B-15. Purpose.

The legislature determines that the economic development of the state will be best served by not terminating the existing eighty-six canopy licenses but rather by replacing the canopy licenses with dispenser's licenses as provided in this act in order to increase state revenues, to avoid the loss of state and local tax and license fee revenues, to avoid the loss of many jobs and to help promote a stable business climate in the state.

History: 1978 Comp., 60-6B-15, enacted by Laws 1988, ch. 12, 3.



Section 60-6B-16 - Special provisions for replacement of canopy licenses; transfer tax.

60-6B-16. Special provisions for replacement of canopy licenses; transfer tax.

A. On July 1, 1988, notwithstanding the provisions of Section 60-6A-18 NMSA 1978, each canopy license, upon the payment to the department of a one-time transfer tax of five thousand dollars ($5,000) and the applicable annual license renewal fee, shall become a dispenser's license.

B. The location of a dispenser's license issued pursuant to this section may only be transferred within the local option district in which the replaced canopy license was located on January 1, 1988 subject to the requirements of Sections 60-6B-2 and 60-6B-4 NMSA 1978 and the limitations set forth in Subsection E of this section. After a transfer of location as provided in this subsection, the license shall be operated by the person who transfers the location of the license for a period of at least one year from the date of approval of the transfer by the department.

C. Ownership of a dispenser's license issued pursuant to this section may be transferred in the same manner as provided for the transfer of ownership of dispenser's licenses issued under any former act to the Liquor Control Act [60-3A-1 NMSA 1978] subject to the requirements of Sections 60-6B-2 and 60-6B-4 NMSA 1978 and the limitations set forth in Subsection E of this section. After a transfer of ownership as provided in this subsection, the location of the license shall not be transferred for a period of at least one year from the date of approval of the transfer of ownership by the department.

D. A dispenser's license issued pursuant to this section may be leased in the same manner as provided for the lease of dispenser's licenses issued under any former act to the Liquor Control Act subject to approval of the department and the limitations set forth in Subsection E of this section.

E. If the location of a canopy license or a dispenser's license issued pursuant to this section is transferred prior to June 30, 1995 by a person who applies to the department to acquire ownership of the license after January 1, 1988 or if the location of a canopy license or a dispenser's license issued pursuant to this section is transferred prior to June 30, 1995 pursuant to a lease agreement entered into after January 1, 1988, the license shall only entitle the licensee or his lessee to sell, serve or permit the consumption of alcoholic beverages by the drink on the licensed premises. Sale of alcoholic beverages in unbroken packages for consumption off the licensed premises shall not be permitted after a transfer described in this subsection.

F. Any canopy license for which the transfer tax imposed by this section is not paid to the department by August 31, 1988 shall be subject to cancellation by the director as provided in Section 60-6B-5 NMSA 1978.

G. The department shall deposit all transfer taxes collected as provided in this section in the general fund.

History: 1978 Comp., 60-6B-16, enacted by Laws 1988, ch. 12, 4.



Section 60-6B-19 - Retailers and dispensers; segregated sales; table wines excepted.

60-6B-19. Retailers and dispensers; segregated sales; table wines excepted.

A. Except as provided in Subsection B of this section, the director shall by rule develop procedures for segregated alcohol sales by every retailer or dispenser who sells alcoholic beverages in unbroken packages for consumption and not for resale off the licensed premises and whose sales are less than sixty percent of their total sales, giving serious consideration to the potentially adverse impact of segregated sales on different sizes of the establishments of the retailer or dispenser. The rules shall include:

(1) a provision to allow segregated sales of beer or cider that is packaged in a growler;

(2) a procedure by which a retailer or dispenser may fill or refill a growler and allow the growler to be removed from the licensed premises after the growler is sealed with a tamper-proof seal and the customer's sales receipt is attached to the growler; and

(3) a requirement that a retailer or dispenser shall sterilize a growler provided by a customer before the growler is refilled and sealed.

B. There shall not be segregated sales of table wine by retailers or dispensers who sell alcoholic beverages in the manner described in Subsection A of this section.

C. For purposes of this section, "table wine" means wine containing fourteen percent or less alcohol by volume when bottled or packaged by the manufacturer, but may also include:

(1) wine that is sealed or capped by cork closure and aged two years or more;

(2) wine that contains more than fourteen percent alcohol by volume produced solely as a result of the natural fermentation process and not produced with the addition of wine spirits, brandy or alcohol; or

(3) vermouth and sherry.

History: Laws 1993, ch. 68, 36; 2003, ch. 376, 1; 2016, ch. 73, 2.



Section 60-6B-20 - Licensed production facilities; alternating proprietorship.

60-6B-20. Licensed production facilities; alternating proprietorship.

With the approval of the alcohol and tobacco tax and trade bureau of the United States department of the treasury, and subject to the provisions of the Liquor Control Act, an alternating proprietorship may be established so that the manufacturing facilities and equipment of a person who holds:

A. a craft distiller's license may be used by another person who holds a craft distiller's license to manufacture or produce spiritous liquors;

B. a winegrower's license may be used by another person who holds a winegrower's license to manufacture or produce wine; and

C. a small brewer's license may be used by another person who holds a small brewer's license to manufacture or produce beer.

History: Laws 2015, ch. 102, 7.



Section 60-6B-21 - Licensed retailer cooperatives.

60-6B-21. Licensed retailer cooperatives.

A. A person who holds a retailer's license or a person who holds a dispenser's license and who is allowed to sell alcoholic beverages in unbroken packages that are for consumption off premises and are not for resale may form a cooperative with one or more other persons who hold a retailer's or dispenser's license for the purposes of the advertisement or purchase of alcoholic beverages for retail sale.

B. The director shall promulgate rules to implement the provisions of this section, including the form for cooperative agreements.

History: Laws 2015, ch. 102, 8.






Article 6C - Suspension and Revocation of Licenses

Section 60-6C-1 - Grounds for suspension, revocation or administrative fine; reporting requirement.

60-6C-1. Grounds for suspension, revocation or administrative fine; reporting requirement.

A. The director may suspend or revoke the license or permit or fine the licensee in an amount not more than ten thousand dollars ($10,000), or both, when he finds that any licensee has:

(1) violated any provision of the Liquor Control Act [60-3A-1 NMSA 1978] or any regulation or order promulgated pursuant to that act;

(2) been convicted of a felony pursuant to the provisions of the Criminal Code [30-1-1 NMSA 1978], the Liquor Control Act or federal law; or

(3) permitted his licensed premises to remain a public nuisance in the neighborhood where it is located after written notice from the director that investigation by the department has revealed that the establishment is a public nuisance in the neighborhood.

B. The director shall suspend or revoke the license or permit and may fine the licensee in an amount not to exceed ten thousand dollars ($10,000), or both, when he finds that any licensee or:

(1) his employee or agent knowingly has sold, served or given any alcoholic beverage to a minor in violation of Section 60-7B-1 NMSA 1978 or to an intoxicated person in violation of Section 60-7A-16 NMSA 1978, on two separate occasions within any twelve-month period; or

(2) his agent has made any material false statement or concealed any material facts in his application for the license or permit granted him pursuant to the provisions of the Liquor Control Act [60-3A-1 NMSA 1978].

C. Any licensee aggrieved by a revocation, suspension or fine proposed to be imposed by the director pursuant to this section shall be entitled to the hearing procedures set forth in Chapter 60, Article 6C NMSA 1978 before the revocation, suspension or fine shall be effective.

D. Any charge filed against a licensee by the department and the resulting disposition of the charge shall be reported to the department of public safety and local law enforcement agencies whose jurisdictions include the licensed establishment.

History: Laws 1981, ch. 39, 97; 1993, ch. 68, 11; 1998 (1st S.S.), ch. 16, 1.



Section 60-6C-2 - Hearings; location; open to public; hearing officer.

60-6C-2. Hearings; location; open to public; hearing officer.

All hearings held pursuant to the provisions of the Liquor Control Act [60-3A-1 NMSA 1978] shall be conducted by the director or a hearing officer appointed by the director and shall be held in the county in which the licensed premises that are the subject matter of the hearing are located. All such hearings shall be open to the public.

History: Laws 1981, ch. 39, 98; 1987, c. 255, 1; 1993, ch. 68, 12.



Section 60-6C-4 - Administrative proceedings; complaints; investigation; order to show cause; service; hearings.

60-6C-4. Administrative proceedings; complaints; investigation; order to show cause; service; hearings.

A. Whenever a person lodges a signed, written complaint with the department alleging that a licensee has violated any of the provisions of the Liquor Control Act [60-3A-1 NMSA 1978], unless the complaint is deficient on its face, the director shall request that the department of public safety investigate the complaint.

B. The department of public safety shall investigate the complaint and make a written report to the director.

C. If the director believes from the report that probable cause exists for filing charges against the licensee for the revocation or suspension of his license or permit or for fining him, or for both, he or his designee shall file in the department a charge against the licensee in the name of the state, stating the nature of the grounds relied upon for the filing, the approximate date of the alleged violation and the names and addresses of the witnesses who are expected to give testimony or evidence against the licensee.

D. After charges have been filed, the director shall issue a signed order for the licensee to appear at a hearing to explain, on the basis of any ground set out in the charge, why the license should not be revoked or suspended or why the licensee should not be fined, or both.

E. The director shall keep the original of the charge and the order to show cause on file in his office.

F. The director shall appoint a hearing officer no later than ten days prior to the date set for the hearing at which the licensee shall appear to explain why his license should not be revoked or suspended or why the licensee should not be fined, or both.

G. The director shall have a copy of the charge and a copy of the order to show cause sent to the licensee or the licensee's resident agent at the agent's last known address by certified mail at least fourteen days before the date set for the hearing on the order to show cause.

H. At any hearing on an order to show cause, the director shall cause a record of hearing to be made, which shall record:

(1) the style of the proceedings;

(2) the nature of the proceedings, including a copy of the charge and a copy of the order to show cause;

(3) the place, date and time of the hearing and all continuances or recesses of the hearing;

(4) the appearance or nonappearance of the licensee;

(5) if the licensee appears with an attorney, the name and address of the attorney;

(6) a record of all evidence and testimony and a copy or record of all exhibits introduced in evidence;

(7) the findings of fact and law as to whether or not the licensee has violated the Liquor Control Act [60-3A-1 NMSA 1978] as set out in the charge; and

(8) the decision of the director.

I. If the licensee fails to appear without good cause at the time and place designated in the order to show cause for the hearing, the director shall order the nonappearance of the licensee to be entered in the record of hearing and shall order the license revoked or suspended or the licensee fined, or both, on all the grounds alleged in the charge, and shall cause the record of hearing to show the particulars in detail. In such a case, there shall be no reopening, appeal or review of the proceedings.

J. If the licensee admits guilt on all grounds set out in the charge, the director shall order the revocation or suspension of the license or the licensee fined, or both, and cause a record of hearing to be made showing the facts and particulars of his order of revocation or suspension of the license or fine of the licensee, or both. In such a case, there shall be no review or appeal of the proceedings.

K. If the licensee appears at the hearing and does not testify or denies guilt of any or all of the grounds set out in the charge, the hearing shall proceed as follows:

(1) the director or the hearing officer shall administer oaths to all witnesses, the department shall cause all testimony and evidence in support of the grounds alleged in the charge to be presented in the presence of the licensee and the director shall allow the licensee or his attorney to cross-examine all witnesses;

(2) the licensee shall be allowed to present testimony and evidence he may have in denial or in mitigation of the grounds set out in the charge;

(3) the department shall have the right to cross-examine the licensee or any witness testifying in his favor;

(4) the department shall present any evidence or testimony in rebuttal of that produced by the licensee;

(5) the director or the hearing officer shall make a finding on each ground alleged and a finding of the guilt or innocence of the licensee on each ground;

(6) if the licensee is found guilty on any ground alleged and proved, the director shall make his order of revocation or suspension of the license or fine of the licensee, or both; and

(7) the rules of evidence shall not be required to be observed, but the order of suspension or revocation or fine, or both, shall be based upon substantial, competent and relevant evidence and testimony appearing in the record of hearing.

L. No admission of guilt, admission against interest or transcript of testimony made or given in any hearing pursuant to this section shall be received or used in any criminal proceedings wherein the licensee is a defendant; provided, however, if the licensee commits perjury in a hearing, the evidence shall be admissible in a perjury trial if otherwise competent and relevant.

M. The director shall adopt reasonable regulations setting forth uniform standards of penalties concerning fines and suspensions imposed by the director.

History: Laws 1981, ch. 39, 100; 1993, ch. 68, 13.



Section 60-6C-5 - Administration of oaths; production of documents; witnesses.

60-6C-5. Administration of oaths; production of documents; witnesses.

The director shall have the power to administer oaths and compel the attendance of witnesses and the production of documents, records and physical exhibits in any hearing held under the provisions of the Liquor Control Act [60-3A-1 NMSA 1978] by the issuance and service of subpoenas and subpoenas duces tecum. The hearing officer shall have authority to rule upon offers of proof and receive relevant evidence, take, allow or cause depositions to be taken, regulate the course of the hearing, hold conferences for the settlement or simplification of the issues by consent of the parties, dispose of procedural requests or similar matters and reopen the hearing for the taking of additional evidence at any time prior to the taking of an appeal.

History: Laws 1981, ch. 39, 101; 1993, ch. 329, 5.



Section 60-6C-6 - No injunction or mandamus permitted; appeal.

60-6C-6. No injunction or mandamus permitted; appeal.

A. No injunction or writ of mandamus or other legal or equitable process shall issue in any suit, action or proceeding to prevent or enjoin any finding of guilt or order of suspension or revocation or fine made by a liquor control hearing officer under the provisions of Section 60-6C-4 NMSA 1978. A licensee aggrieved or adversely affected by an order of revocation, suspension or fine shall have the right to appeal to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

B. No appeal shall have the effect of suspending the operation of the order of suspension, revocation or fine, but the liquor control hearing officer may, for good cause shown and upon such terms and conditions as he may find are just, in his discretion suspend the operation of the order of suspension, revocation or fine pending the appeal. The court shall tax costs against the losing party.

C. For purposes of this section, "licensee" includes a person issued a server permit pursuant to the Alcohol Server Education Article of the Liquor Control Act [Chapter 60, Article 6E NMSA 1978].

History: Laws 1981, ch. 39, 102; 1987, ch. 255, 2; 1993, ch. 329, 6; 1998, ch. 55, 72; 1999, ch. 265, 75; 1999, ch. 277, 1.



Section 60-6C-8 - Restriction on license after revocation.

60-6C-8. Restriction on license after revocation.

If a license is revoked under the provisions of the Liquor Control Act [60-3A-1 NMSA 1978], the licensee shall not be issued or be the transferee of a license within two years of the date of the revocation.

History: Laws 1981, ch. 39, 104.



Section 60-6C-9 - Compromising liability.

60-6C-9. Compromising liability.

The director is authorized to compromise the penalty for any violations of the Liquor Control Act [60-3A-1 NMSA 1978] or of any department regulation or order when he deems it is in the best interest of the state.

History: Laws 1981, ch. 39, 105.






Article 6D - Alcohol Server Education Article



Article 6E - Alcohol Server Education

Section 60-6E-1 - Article designation; alcohol server education.

60-6E-1. Article designation; alcohol server education.

Chapter 60, Article 6E NMSA 1978 may be cited as the "Alcohol Server Education Article of the Liquor Control Act".

History: 1978 Comp., 60-6D-11, enacted by Laws 1999, ch. 277, 2; recompiled as 1978 Comp., 60-6E-1; 2013, ch. 213, 1.



Section 60-6E-2 - Purpose.

60-6E-2. Purpose.

The purpose of Chapter 60, Article 6D [6E] NMSA 1978 is to:

A. enhance the professionalism of persons employed in the alcoholic beverage service industry;

B. establish a program for servers, licensees and their lessees that includes the study of:

(1) the effect alcohol has on the body and behavior, including the effect on a person's ability to operate a motor vehicle when intoxicated;

(2) state law concerning liquor licensure, liquor liability issues and driving under the influence of intoxicating liquor;

(3) methods of recognizing problem drinkers and techniques for intervening with problem drinkers;

(4) methods of identifying false drivers' licenses and other documents used as evidence of age and identity to prevent the sale of alcohol to minors; and

(5) prevention of fetal alcohol syndrome;

C. reduce the number of persons who drive while under the influence of intoxicating liquor and mitigate the physical and property damage caused by that behavior; and

D. reduce the frequency of alcohol-related birth defects.

History: 1978 Comp., 60-6D-12, enacted by Laws 1999, ch. 277, 3; recompiled as 1978 Comp., 60-6E-2.



Section 60-6E-3 - Definitions.

60-6E-3. Definitions.

As used in Chapter 60, Article 6D [6E] NMSA 1978:

A. "director" means the director of the division;

B. "division" means the alcohol and gaming division of the regulation and licensing department;

C. "licensee" means a person issued a license pursuant to the provisions of the Liquor Control Act [60-3A-1 NMSA 1978] to sell, serve or dispense alcoholic beverages for consumption and not for resale;

D. "program" means an alcohol server education course and examination approved by the director to be administered by providers;

E. "provider" means an individual, partnership, corporation, public or private school or any other legal entity certified by the director to provide a program;

F. "server" means an individual who sells, serves or dispenses alcoholic beverages for consumption on or off licensed premises, including persons who manage, direct or control the sale or service of alcohol. "Server" does not include officers of a corporate licensee or lessee who do not manage, direct or control the sale or service of alcohol; and

G. "server permit" means an authorization issued by the director for a person to be employed or engaged to sell, serve or dispense alcoholic beverages.

History: 1978 Comp., 60-6D-13, enacted by Laws 1999, ch. 277, 4; recompiled as 1978 Comp., 60-6E-3.



Section 60-6E-4 - Server training required; alcohol service or sales.

60-6E-4. Server training required; alcohol service or sales.

No person shall be employed as a server on a licensed premises unless that person obtains within thirty days of employment alcohol server training pursuant to the provisions of Chapter 60, Article 6E NMSA 1978.

History: 1978 Comp., 60-6D-4, enacted by Laws 1999, ch. 277, 5, recompiled as 1978 Comp., 60-6E-4; Laws 2000, ch. 46, 1.



Section 60-6E-5 - Programs required; approval by director; content of program; surety bond.

60-6E-5. Programs required; approval by director; content of program; surety bond.

A. The director shall have the authority to approve programs offered by providers.

B. The program curriculum shall include the following subjects:

(1) the effect alcohol has on the body and behavior, including the effect on a person's ability to operate a motor vehicle when intoxicated;

(2) the effect alcohol has on a person when used in combination with legal or illegal drugs;

(3) state laws concerning liquor licensure, liquor liability issues and driving under the influence of intoxicating liquor;

(4) methods of recognizing problem drinkers and techniques for intervening with problem drinkers;

(5) methods of identifying false driver's licenses and other documents used as evidence of age and identity to prevent the sale of alcohol to minors; and

(6) the incidence of alcohol-related birth defects.

C. The director shall require each provider to post a surety bond in the amount of five thousand dollars ($5,000). The director may, in the director's discretion, allow a provider to submit other evidence of financial responsibility satisfactory to the director in lieu of posting a surety bond in the amount of five thousand dollars ($5,000).

History: 1978 Comp., 60-6D-15, enacted by Laws 1999, ch. 277, 6; recompiled as 1978 Comp., 60-6E-5.



Section 60-6E-6 - Server permits; failure to produce proof.

60-6E-6. Server permits; failure to produce proof.

A. Every licensee shall maintain on the licensed premises copies of the server permits of the licensee, his lessee, if any, and each server then employed by the licensee or lessee at all times and make copies available to the director and to the agents or employees of the department of public safety upon request.

B. Failure to produce a copy of a server permit is prima facie evidence that a server permit has not been issued and shall subject the licensee to fines and penalties as determined by rule adopted by the director.

History: 1978 Comp., 60-6D-16, enacted by Laws 1999, ch. 277, 7; recompiled as 1978 Comp., 60-6E-6.



Section 60-6E-7 - Server permits; issuance; ownership; fees.

60-6E-7. Server permits; issuance; ownership; fees.

A. The director shall issue a server permit to each applicant who obtains a certificate of program completion and provides such other information as may be required by the director. The director may, in the director's discretion, issue temporary server permits if circumstances warrant such issuance.

B. Server permits shall not be issued to graduates of programs that are not approved by the director.

C. A server permit is the property of the server to whom it is issued.

D. The director may charge a fee for the issuance of the server permit.

E. Server permits shall be valid for a period of three years from the date the server permit was issued.

F. A certificate of completion of an alcohol server education program issued pursuant to previous law shall remain valid until the date of its expiration.

History: 1978 Comp., 60-6D-17, enacted by Laws 1999, ch. 277, 8; recompiled as 1978 Comp., 60-6E-7; 2013, ch. 213, 2.



Section 60-6E-8 - Server permit; suspension; revocation; administrative fines; penalties.

60-6E-8. Server permit; suspension; revocation; administrative fines; penalties.

In addition to any other penalties available, the following penalties may be imposed for sales to minors or intoxicated persons in violation of the provisions of the Liquor Control Act [60-3A-1 NMSA 1978] or rules of the division:

A. The director may suspend a server's server permit for a period of thirty days or fine the server in an amount not to exceed five hundred dollars ($500), or both, when he finds that the server is guilty of a first offense of selling, serving or dispensing an alcoholic beverage to an intoxicated person in violation of Section 60-7A-16 NMSA 1978 or to a minor in violation of Section 60-7B-1 NMSA 1978;

B. The director shall suspend a server's server permit for a period of one year when he finds that the server is guilty of a second offense of selling, serving or dispensing alcoholic beverages to intoxicated persons in violation of Section 60-7A-16 NMSA 1978 or to minors in violation of Section 60-7B-1 NMSA 1978 arising separately from the incident giving rise to his first offense;

C. The director shall permanently revoke a server's server permit when he finds that the server is guilty of a third offense of selling, serving or dispensing alcoholic beverages to intoxicated persons in violation of Section 60-7A-16 NMSA 1978 or to minors in violation of Section 60-7B-1 NMSA 1978 arising separately from the incidents giving rise to his first and second offenses.

D. No person whose server permit is suspended or revoked pursuant to the provisions of this section may be a server of alcoholic beverages on a licensed premises during the period of suspension or revocation.

E. No person whose server permit is suspended may serve alcoholic beverages on or after the date of suspension unless the person obtains a new server permit in accordance with the provisions of Article 6D [6E] of Chapter 60.

F. Nothing in this act shall be interpreted to waive any license holder's liability that may arise pursuant to the provisions of this act.

History: 1978 Comp., 60-6D-18, enacted by Laws 1999, ch. 277, 9; recompiled as 1978 Comp., 60-6E-8.



Section 60-6E-9 - Alcohol server education; required for license renewal.

60-6E-9. Alcohol server education; required for license renewal.

A licensee seeking renewal of a license shall submit to the division, as a condition of license renewal, proof that the licensee, his lessee, if any, and each server employed by the licensee or lessee during the prior licensing year have or had valid server permits at all times that alcoholic beverages were sold, served or dispensed.

History: 1978 Comp., 60-6D-19, enacted by Laws 1999, ch. 277, 10; recompiled as 1978 Comp., 60-6E-9.



Section 60-6E-10 - Administrative proceedings; hearings.

60-6E-10. Administrative proceedings; hearings.

A. Hearings for the suspension or revocation of any server's server permit or for imposing a fine on the server, or both, shall be conducted in accordance with the provisions of Sections 60-6C-2 through 60-6C-6 NMSA 1978.

B. The director may suspend or revoke a server permit or impose a fine on a server, or impose a combination of those penalties, only if the server violates the provisions of Section 60-7A-16 or 60-7B-1 NMSA 1978.

History: 1978 Comp., 60-6D-20, enacted by Laws 1999, ch. 277, 11; recompiled as 1978 Comp., 60-6E-10.



Section 60-6E-11 - Advisory committee created; members; meetings.

60-6E-11. Advisory committee created; members; meetings.

A. The "alcohol server education advisory committee" is created and is administratively attached to the division. The membership of the committee shall consist of:

(1) the director;

(2) the secretary of public safety or his designee;

(3) the secretary of health or his designee;

(4) the chief of the traffic safety bureau of the state highway and transportation department or his designee;

(5) three representatives from the retail liquor industry;

(6) a representative from the wholesale liquor industry;

(7) a representative from the insurance industry; and

(8) a representative from a nonprofit organization whose primary purpose is to reduce drunk driving in New Mexico.

B. The representative members of the committee shall be selected by the director. The director shall serve as chair of the committee.

C. The committee shall meet as often as necessary to conduct business, but no less than twice a year. Meetings shall be called by the director. Five members shall constitute a quorum.

History: 1978 Comp., 60-6D-21, enacted by Laws 1999, ch. 277, 12; recompiled as 1978 Comp., 60-6E-11.



Section 60-6E-12 - Advisory committee; duties.

60-6E-12. Advisory committee; duties.

The alcohol server education advisory committee shall assist the division with development of:

A. standards, course requirements and materials for the program;

B. procedures attendant to the program;

C. certification standards for providers and instructors; and

D. certification of alcohol server education programs that meet the minimum standards of the alcohol server education advisory committee.

History: 1978 Comp., 60-6D-22, enacted by Laws 1999, ch. 277, 13; recompiled as 1978 Comp., 60-6E-12.






Article 7 - State Licenses



Article 7A - Offenses

Section 60-7A-1 - Hours and days of business; Sunday sales; Christmas day sales; sales for consumption off the licensed premises; elections.

60-7A-1. Hours and days of business; Sunday sales; Christmas day sales; sales for consumption off the licensed premises; elections.

A. Provided that nothing in this section shall prohibit the consumption at any time of alcoholic beverages in guest rooms of hotels, alcoholic beverages shall be sold, served and consumed on licensed premises only during the following hours and days:

(1) on Mondays from 7:00 a.m. until midnight;

(2) on Tuesdays through Saturdays from after midnight of the previous day until 2:00 a.m., then from 7:00 a.m. until midnight, except as provided in Subsections E and G of this section; and

(3) on Sundays only after midnight of the previous day until 2:00 a.m., except as provided in Subsections D and F of this section and Section 60-7A-2 NMSA 1978.

B. Except as provided in Subsection C of this section, alcoholic beverages may be sold by a dispenser or a retailer in unbroken packages, for consumption off the licensed premises and not for resale, only on Mondays through Saturdays from 7:00 a.m. until midnight, except as provided in Subsections E and G of this section.

C. The governing body of a local option district that is a class B county with a population greater than seventy thousand and less than seventy-six thousand according to the most recent federal decennial census or that is a municipality located within a class B county with a population greater than seventy thousand and less than seventy-six thousand according to the most recent federal decennial census may pass an ordinance to place restrictions, in addition to those provided in this section, on the hours during which a dispenser or retailer may sell alcoholic beverages in unbroken packages for consumption off the licensed premises and not for resale. The ordinance may restrict sales between 7:00 a.m. and 10:00 a.m. and shall provide the hours between 7:00 a.m. and 10:00 a.m., if any, during which a dispenser or retailer may sell alcoholic beverages in unbroken packages for consumption off the licensed premises and not for resale.

D. A dispenser, restaurant licensee or club may, upon payment of an additional fee of one hundred dollars ($100), obtain a permit to sell, serve or permit the consumption of alcoholic beverages by the drink on the licensed premises on Sundays, subject to approval obtained pursuant to the process set forth in Subsection F of this section. Alcoholic beverages may be sold, served and consumed from 11:00 a.m. until midnight as set forth in the licensee's Sunday sales permit, and in those years when December 31 falls on a Sunday, from 11:00 a.m. until 2:00 a.m. of the following day, except as otherwise provided for a restaurant licensee in Section 60-6A-4 NMSA 1978. The Sunday sales permit shall expire on June 30 of each year and may be renewed from year to year upon application for renewal and payment of the required fee. The permit fee shall not be prorated. Sales made pursuant to this subsection or Subsection H of this section shall be called "Sunday sales".

E. Retailers, dispensers, canopy licensees that were replaced by dispenser's licensees pursuant to Section 60-6B-16 NMSA 1978, restaurant licensees, club licensees and governmental licensees or their lessees shall not sell, serve, deliver or allow the consumption of alcoholic beverages on the licensed premises from 2:00 a.m. on Christmas day until 7:00 a.m. on the day after Christmas, except as permitted pursuant to Subsection G of this section.

F. Sunday sales pursuant to the provisions of Subsection D of this section are permitted in a local option district that voted to permit them. If in that election a majority of the voters in a local option district voted "no" on the question "Shall Sunday sales of alcoholic beverages by the drink for consumption on the licensed premises of licensees be allowed in this local option district?", Sunday sales are unlawful in that local option district upon certification of the election returns unless the provisions of Subsection K of this section apply. The question shall not again be placed on the ballot in that local option district until:

(1) at least one year has passed; and

(2) a petition is filed with the local governing body bearing the signatures of registered qualified electors of the local option district equal in number to ten percent of the number of votes cast and counted in the local option district for governor in the last preceding general election in which a governor was elected. The signatures on the petition shall be verified by the clerk of the county in which the local option district is situated.

G. On and after July 1, 2002, dispensers, canopy licensees that were replaced by dispenser's licensees pursuant to Section 60-6B-16 NMSA 1978, restaurant licensees, club licensees and governmental licensees or lessees of these licensees, provided that the licensees have current, valid food service establishment permits, may sell, serve or allow the consumption of alcoholic beverages by the drink on licensed premises from noon until 10:00 p.m. on Christmas day, except in a local option district in which, pursuant to petition and election under this subsection, a majority of the voters voting on the question votes against continuing such sales or consumption on Christmas day. An election shall be held on the question of whether to continue to allow the sale, service or consumption of alcoholic beverages by the drink on licensed premises from noon until 10:00 p.m. on Christmas day in a local option district, if a petition requesting the governing body of that district to call the election is signed by at least ten percent of the registered voters of the district and is filed with the clerk of the governing body of the district. Upon verification by the clerk that the petition contains the required number of signatures of registered voters, the governing body shall adopt a resolution calling an election on the question of allowing the sale, service or consumption of alcoholic beverages by the drink on licensed premises from noon until 10:00 p.m. on Christmas day. The election shall be held within sixty days after the date the petition is verified, or it may be held in conjunction with a regular election of the governing body if that election occurs within sixty days of such verification. The election shall be called, conducted, counted and canvassed in substantially the same manner as provided for general elections in the county under the Election Code [Chapter 1 NMSA 1978] or for special municipal elections in a municipality under the Municipal Election Code [Chapter 3, Articles 8 and 9 NMSA 1978]. If a majority of the voters voting on the question votes against continuing the sale, service or consumption of alcoholic beverages by the drink on licensed premises from noon until 10:00 p.m. on Christmas day, then such sales and consumption shall be prohibited. If a majority of the voters voting on the question votes to allow continued sale, service and consumption of alcoholic beverages by the drink on licensed premises from noon until 10:00 p.m. on Christmas day, then such sales and consumption shall be allowed to continue. The question then shall not be submitted again to the voters within two years of the date of the last election on the question.

H. Notwithstanding the provisions of Subsection F of this section, any Indian nation, tribe or pueblo whose lands are wholly situated within the state that has, by statute, ordinance or resolution, elected to permit the sale, possession or consumption of alcoholic beverages on lands within the territorial boundaries of the Indian nation, tribe or pueblo may, by statute, ordinance or resolution of the governing body of the Indian nation, tribe or pueblo, permit Sunday sales by the drink on the licensed premises of licensees on lands within the territorial boundaries of the Indian nation, tribe or pueblo; provided that a certified copy of such enactment is filed with the office of the director and with the secretary of state.

I. Subject to the provisions of Subsection J of this section, a dispenser or retailer, upon payment of an additional fee of one hundred dollars ($100), may obtain a permit to sell alcoholic beverages in unbroken packages for consumption off the licensed premises on Sundays from noon until midnight, and in those years when December 31 falls on a Sunday, from noon on December 31 until 2:00 a.m. of the following day. The permit shall expire on June 30 of each year and may be renewed from year to year upon application for renewal and payment of the required fee. The permit fee shall not be prorated. Sales made pursuant to the provisions of this subsection shall be called "Sunday package sales".

J. If a petition requesting the governing body of a local option district to call an election on the question of continuing to allow sales of alcoholic beverages in unbroken packages for consumption off the licensed premises on Sundays is filed with the clerk of the governing body and that petition is signed by at least ten percent of the number of registered voters of the local option district and the clerk of the governing body verifies the petition signatures, the governing body shall adopt a resolution calling an election on the question. The election shall be held within sixty days of the date that the petition is verified, or it may be held in conjunction with a regular election of the governing body, if the regular election occurs within sixty days of the petition verification. The election shall be called, conducted, counted and canvassed substantially in the manner provided by law for general elections within a county or for special municipal elections within a municipality. If a majority of the voters of the local option district voting in the election votes to allow the sale of alcoholic beverages in unbroken packages for consumption off the licensed premises, then those sales shall continue to be allowed. If a majority of the voters of the local option district voting in the election votes not to allow the Sunday package sales, then those Sunday package sales shall be prohibited commencing the first Sunday after the results of the election are certified. Following the election, the question of allowing the Sunday package sales shall not be submitted again to the voters within two years of the date of the last election on the question.

K. Sunday sales of alcoholic beverages shall be permitted at resorts and at horse racetracks statewide pursuant to the provisions of Section 60-7A-2 NMSA 1978.

History: Laws 1981, ch. 39, 47; 1984, ch. 58, 6; 1987, ch. 321, 1; 1989, ch. 331, 1; 1989, ch. 332, 1; 1991, ch. 255, 1; 1992, ch. 14, 2; 1993, ch. 68, 14; 1995, ch. 34, 1; 1998 (1st S.S.), ch. 16, 2; 1999, ch. 101, 1; 2002, ch. 104, 1; 2013, ch. 209, 1; 2017, ch. 9, 1; 2017, ch. 49, 1.



Section 60-7A-2 - Sunday sales at racetracks and resorts.

60-7A-2. Sunday sales at racetracks and resorts.

A. Notwithstanding other provisions of the Liquor Control Act [60-3A-1 NMSA 1978], it is lawful for a dispenser:

(1) whose licensed premises are located on a horse racetrack licensed by the state racing commission, to sell, serve or permit the consumption of alcoholic beverages by the drink on Sunday during the racing season between the hours of 12:00 noon and 11:00 p.m.; or

(2) whose licensed premises are within a resort, to sell, serve or permit the consumption of alcoholic beverages by the drink on Sunday after midnight of the previous day until 2:00 a.m. and then from 12:00 noon until midnight.

B. As used in this section, "resort" means a lodging establishment or complex, open to the public, offering at least one hundred guest rooms or at least one hundred recreational vehicle parking or camping spaces and where meals are regularly furnished to the public. The establishment or complex shall:

(1) offer at least two of the following recreational activities:

(a) nine or eighteen holes of golf;

(b) tennis;

(c) water park facilities;

(d) horseback riding;

(e) snow skiing;

(f) water-skiing;

(g) fishing;

(h) hunting;

(i) boating;

(j) trap or skeet shooting; or

(k) swimming; or

(2) be adjacent to or within a national park, national monument, national forest, state park or state monument.

History: Laws 1981, ch. 39, 48; 2002, ch. 104, 2.



Section 60-7A-3 - Transportation into state without permit; exportation of alcoholic beverages without permit; importation for private use; reciprocal shipping; when unlawful.

60-7A-3. Transportation into state without permit; exportation of alcoholic beverages without permit; importation for private use; reciprocal shipping; when unlawful.

A. Except as provided in Subsections E and F of this section, it is a violation of the Liquor Control Act [60-3A-1 NMSA 1978] for a registered common carrier to knowingly deliver a shipment of alcoholic beverages from another state to a person in this state without receiving at the time of delivery a permit issued by the department covering the quantity and class of alcoholic beverages to be delivered and requiring the shipment be transported from the shipper designated in the permit to the designated consignee and from the designated point of origin to the destination designated in the permit.

B. Except as provided in Subsections D through F of this section, it is a violation of the Liquor Control Act for a person other than a registered common carrier to knowingly transport from another state and deliver in this state alcoholic beverages, unless the person has in the person's possession on entering New Mexico a permit from the department for the quantity and class of alcoholic beverages to be delivered, designating the name of the shipper and consignee and the point of origin and destination of the alcoholic beverages.

C. Except as provided in Subsections D and E of this section, it is a violation of the Liquor Control Act for a person to transport out of state alcoholic beverages on which the excise tax has not been paid, unless the shipment is accompanied by a permit issued by the department for the exact quantity and class transported, showing the consignee's federal and state license numbers and the point of origin and destination of the alcoholic beverages.

D. An individual not a minor may transport into or out of the state a reasonable amount of alcoholic beverages for the exclusive purpose of the individual's private use or consumption, and nothing in the Liquor Control Act limits or applies to such private actions.

E. An individual or licensee, except for a person holding a winery license, in a state that affords New Mexico licensees or individuals an equal reciprocal shipping privilege may ship for personal use and not for resale not more than two cases of wine, each case containing no more than nine liters, per month to an individual not a minor in this state. Delivery of a shipment pursuant to this subsection shall not be deemed to constitute a sale in this state and nothing in the Liquor Control Act limits or applies to such shipments. The shipping container of wine sent into or out of this state under this subsection shall be labeled clearly to indicate that the package cannot be delivered to a minor or to an intoxicated person.

F. The holder of a direct wine shipment permit issued pursuant to Section 60-6A-11.1 NMSA 1978 may ship no more than two nine-liter cases of wine per month to a person living in New Mexico who is twenty-one years of age or older for the person's personal consumption and not for resale.

G. As used in this section, "in this state" means within the exterior boundaries of the state.

History: Laws 1981, ch. 39, 49; 1987, ch. 96, 1; 2011, ch. 109, 2.



Section 60-7A-4 - Sale, shipment and delivery unlawful.

60-7A-4. Sale, shipment and delivery unlawful.

A. It is unlawful for any person on his own behalf or as the agent of another person, except a licensed New Mexico wholesaler or manufacturer or the agent of either, to directly or indirectly sell or offer for sale for shipment into the state or ship into the state, except as provided in Section 60-7A-3 NMSA 1978, any alcoholic beverages unless such person or his principals has secured a nonresident license as provided in Section 60-7A-7 NMSA 1978.

B. It is a violation of the Liquor Control Act [60-3A-1 NMSA 1978] to deliver any alcoholic beverages transported into the state unless the delivery is made in accordance with Section 60-7A-3 NMSA 1978.

C. As used in this section, "into the state of New Mexico" means into the exterior boundaries of the state.

History: Laws 1981, ch. 39, 50; 1987, ch. 96, 2.



Section 60-7A-4.1 - Unlawful sale of alcoholic beverages; criminal penalty; forfeiture.

60-7A-4.1. Unlawful sale of alcoholic beverages; criminal penalty; forfeiture.

A. It is unlawful for any person to sell or attempt to sell alcoholic beverages at any place other than a licensed premises or as otherwise provided by the Liquor Control Act [60-3A-1 NMSA 1978].

B. Any person who violates the provisions of Subsection A of this section is guilty of a fourth degree felony.

C. Any conveyance used or intended to be used for the purpose of unlawful sale of alcoholic beverages or money which is the fruit or instrumentality of the crime is subject to forfeiture, and the provisions of the Forfeiture Act [31-27-1 NMSA 1978] apply to the seizure, forfeiture and disposal of such property.

History: 1978 Comp., 60-7A-4.1, enacted by Laws 1985, ch. 179, 1; 1989, ch. 254, 1; 1993, ch. 68, 15; 2002, ch. 4, 19.



Section 60-7A-4.2 - Record of sales; administrative penalties.

60-7A-4.2. Record of sales; administrative penalties.

A. It is a violation of the Liquor Control Act [60-3A-1 NMSA 1978] for any person licensed pursuant to the provisions of that act and any employee, agent or lessee of that person to fail to maintain a record of sales of distilled spirits, wine and beer in quantities of twenty gallons or more to a single purchaser. The record shall contain the following information:

(1) the date of the sale;

(2) the name and address of the purchaser;

(3) a description of the quantity and type of liquor sold; and

(4) when a full case of distilled spirits is included in the sale, the serial number of the case.

B. Any person who violates the provisions of Subsection A of this section by failing to maintain a record of sales may be assessed an administrative penalty by the director not to exceed one thousand dollars ($1,000).

C. Any person who violates the provisions of Subsection A of this section by failing to maintain, with the intent to defraud, a record of sales may be assessed an administrative penalty by the director not to exceed ten thousand dollars ($10,000).

History: 1978 Comp., 60-7A-4.2, enacted by Laws 1993, ch. 68, 16.



Section 60-7A-5 - Manufacture, sale or possession for sale when not permitted by Liquor Control Act; criminal penalty; forfeiture.

60-7A-5. Manufacture, sale or possession for sale when not permitted by Liquor Control Act; criminal penalty; forfeiture.

A. It is unlawful for any person to manufacture for the purpose of sale, possess for the purpose of sale, offer for sale or sell any alcoholic beverages in the state except under the terms and conditions of the Liquor Control Act [60-3A-1 NMSA 1978].

B. Any person who violates the provisions of Subsection A of this section is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

C. Any conveyance used or intended to be used for the unlawful manufacture or sale of alcoholic beverages or any money that is the fruit or instrumentality of unlawful manufacture or sale of alcoholic beverages is subject to forfeiture, and the provisions of the Forfeiture Act [31-27-1 NMSA 1978] apply to the seizure, forfeiture and disposal of such property.

History: Laws 1981, ch. 39, 51; 1993, ch. 68, 17; 2002, ch. 4, 20.



Section 60-7A-6 - Possession of liquor manufactured or shipped in violation of law; fourth degree felony; penalty; forfeiture.

60-7A-6. Possession of liquor manufactured or shipped in violation of law; fourth degree felony; penalty; forfeiture.

A. It is unlawful for any person to have in his possession with the intent to sell or resell any alcoholic beverages which to that person's knowledge have been manufactured or transported into this state in violation of the laws of this state.

B. Any person who violates the provisions of Subsection A of this section is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

C. Any conveyance used or intended to be used for the unlawful manufacture or transportation of alcoholic beverages or any money that is the fruit or instrumentality of unlawful manufacture or transportation of alcoholic beverages is subject to forfeiture, and the provisions of the Forfeiture Act [31-27-1 NMSA 1978] apply to the seizure, forfeiture and disposal of such property.

History: Laws 1981, ch. 39, 52; 1993, ch. 68, 18; 2002, ch. 4, 21.



Section 60-7A-7 - Manufacture of spirituous liquors; felony.

60-7A-7. Manufacture of spirituous liquors; felony.

It is a felony for any person other than a licensed distiller or rectifier to manufacture any spirituous liquors in the state.

History: Laws 1981, ch. 39, 53.



Section 60-7A-8 - Sales to wholesalers.

60-7A-8. Sales to wholesalers.

Unless he has a wholesaler's license, no New Mexico manufacturer shall sell or offer for sale any alcoholic beverages manufactured within this state to any person in New Mexico other than wholesalers licensed under the provisions of the Liquor Control Act [60-3A-1 NMSA 1978].

History: Laws 1981, ch. 39, 59.



Section 60-7A-9 - Credit extension by wholesalers.

60-7A-9. Credit extension by wholesalers.

It is a violation of the Liquor Control Act [60-3A-1 NMSA 1978] for any wholesaler to extend credit or to agree to extend credit for the sale of alcoholic beverages to any retailer, dispenser, canopy licensee, restaurant licensee, club licensee or governmental licensee or its lessee for any period more than thirty calendar days from the date of the invoice required under the provisions of Section 60-8A-3 NMSA 1978. A violation of this section does not bar recovery by the wholesaler for the total indebtedness of the retailer, dispenser, canopy licensee, restaurant licensee, club licensee or governmental licensee or its lessee.

History: Laws 1981, ch. 39, 71; 1985, ch. 39, 1.



Section 60-7A-10 - Wholesalers prohibited from owning retailer's or dispenser's establishment.

60-7A-10. Wholesalers prohibited from owning retailer's or dispenser's establishment.

A. Except as provided in Subsection B of this section, it is a violation of the Liquor Control Act [60-3A-1 NMSA 1978] for a wholesaler, directly or indirectly or through an affiliate, to own, either in whole or in part, a business operated under a retailer's or dispenser's license.

B. This section shall not prevent a wholesaler from owning a dispenser's license directly or indirectly or through an affiliate and operating a business itself or through an affiliate or a lessee under a dispenser's license if:

(1) the wholesaler directly or indirectly operates or controls an interest in an establishment or complex maintaining a minimum of one hundred sleeping rooms and having a resident of New Mexico as a proprietor or manager and where, in consideration of payment, meals and lodging are regularly furnished to the general public; and

(2) the sale of alcoholic beverages under the dispenser's license is restricted to their consumption on the licensed premises.

History: Laws 1981, ch. 39, 74; 1991, ch. 5, 1.



Section 60-7A-11 - Offenses by retailers.

60-7A-11. Offenses by retailers.

It is a violation of the Liquor Control Act [60-3A-1 NMSA 1978] for any retailer to:

A. allow or permit any alcoholic beverages to be consumed on his licensed premises;

B. maintain or keep in close proximity to the licensed premises any place for the consumption of alcoholic beverages purchased from him;

C. sell any alcoholic beverages at any place other than his licensed premises;

D. sell, possess for the purpose of sale or to have, possess or keep on his licensed premises alcoholic beverages not contained in the unopened, original package;

E. buy or receive any alcoholic beverages from any person other than a duly licensed New Mexico wholesaler, or wine wholesaler for the purpose of or with the intent of reselling the alcoholic beverages; or

F. directly, indirectly or through any subterfuge own, operate or control any interest in any wholesale liquor establishment or liquor manufacturing or wine bottling firm; provided, that this subsection shall not prevent a retailer from owning stock in any corporation which wholesales, manufactures or bottles alcoholic beverages when he owns the stock for investment purposes only.

History: Laws 1981, ch. 39, 77; 1988, ch. 60, 6.



Section 60-7A-12 - Offenses by dispensers, canopy licensees, restaurant licensees, governmental licensees or their lessees and clubs.

60-7A-12. Offenses by dispensers, canopy licensees, restaurant licensees, governmental licensees or their lessees and clubs.

It is a violation of the Liquor Control Act for any dispenser, canopy licensee, restaurant licensee, governmental licensee or its lessee or club to:

A. receive any alcoholic beverages for the purpose or with the intent of reselling the alcoholic beverages from any person unless the person is duly licensed to sell alcoholic beverages to dispensers for resale;

B. sell; possess for the purpose of sale; or bottle bulk wine for sale other than by the drink for immediate consumption on its licensed premises;

C. directly, indirectly or through subterfuge, own, operate or control any interest in a wholesale liquor establishment or liquor manufacturing or wine bottling firm; provided that this section shall not prevent:

(1) a dispenser from owning an interest in a legal entity, directly or indirectly or through an affiliate, that wholesales alcoholic beverages and that operates or controls an interest in an establishment operating pursuant to the provisions of Subsection B of Section 60-7A-10 NMSA 1978; or

(2) a small brewer or winegrower licensed pursuant to the Domestic Winery, Small Brewery and Craft Distillery Act from holding an interest in a legal entity, directly or indirectly or through an affiliate, that holds a restaurant or a dispenser's license and a small brewer and winegrower limited wholesaler's license issued pursuant to the Liquor Control Act;

D. sell or possess for the purpose of sale any alcoholic beverages at any location or place except its licensed premises or the location permitted pursuant to the provisions of Section 60-6A-12 NMSA 1978;

E. employ or engage a person to sell, serve or dispense alcoholic beverages if the person has not received alcohol server training within thirty days of employment; or

F. employ or engage a person to sell, serve or dispense alcoholic beverages during a period when the server permit of that person is suspended or revoked.

History: Laws 1981, ch. 39, 78; 1991, ch. 5, 2; 1999, ch. 277, 14; 2000, ch. 46, 2; 2015, ch. 113, 1.



Section 60-7A-13 - Sales by clubs.

60-7A-13. Sales by clubs.

A. Any club licensed pursuant to the provisions of the Liquor Control Act [60-3A-1 NMSA 1978] shall only have the right to sell alcoholic beverages by the drink and wine by the bottle for consumption on the premises.

B. Except as otherwise provided in this section, it is unlawful and grounds for suspension or revocation of its license for a club to:

(1) solicit by advertising or any other means public patronage of its alcoholic beverage facilities. In the event the club solicits public patronage of its other facilities, alcoholic beverages shall not be sold, served or consumed on the premises while the other facilities are being used by or operated for the benefit of the general public, unless the alcoholic beverage facilities are separate from the other facilities and the general public is not permitted to enter any part of the facilities where alcoholic beverages are being sold, served or consumed; or

(2) serve, sell or permit the consumption of alcoholic beverages to persons other than members and their bona fide guests.

C. A club licensed pursuant to the provisions of the Liquor Control Act may allow its facilities, including its licensed premises, to be used, for activities other than its own, no more than two times in a calendar year for fundraising events held by other nonprofit organizations.

D. For the purposes of this section:

(1) "bona fide guest" means a person whose presence in the club is in response to a specific invitation by a member and for whom the member assumes responsibility; and

(2) "member" includes the adult spouse and the children of a member who pays membership dues or of a deceased member who paid membership dues or a member of an official auxiliary or subsidiary group of the club who has been issued a personal identification card in accordance with the rules and regulations of the club.

History: Laws 1981, ch. 39, 79; 1987, ch. 13, 1; 1999, ch. 114, 1.



Section 60-7A-14 - Filling bottles; misrepresentation of alcoholic beverages.

60-7A-14. Filling bottles; misrepresentation of alcoholic beverages.

It is a violation of the Liquor Control Act [60-3A-1 NMSA 1978] for any licensee to:

A. pour into any empty or partially empty bottle which contains or has contained any alcoholic beverage, alcoholic beverages of a different kind, class, brand, proof or age from that represented by the label, indicia, legend or descriptive matter on the bottle;

B. have, allow or permit upon the licensed premises any bottle containing alcoholic beverages of a different kind, class, brand, proof or age from that represented by the label, indicia, legend or descriptive matter appearing on the bottle;

C. expressly or impliedly misrepresent the kind, class, brand, proof or age of any alcoholic beverages served by the drink; or

D. pour into any empty or partially empty alcoholic beverage bottle, alcoholic beverages of the same kind, class, brand, proof or age as that represented by the label, indicia, legend and descriptive matter appearing on the bottle.

History: Laws 1981, ch. 39, 80.



Section 60-7A-15 - Public nuisance.

60-7A-15. Public nuisance.

A. Any premises used for the unlawful purpose of sale, manufacture, storage, possession or consumption of alcoholic beverages in violation of the Liquor Control Act [60-3A-1 NMSA 1978] is a public nuisance.

B. The district attorney in the county in which the nuisance exists is authorized to maintain an action to abate and temporarily and permanently enjoin the nuisance. The district attorney shall not be required to post bond.

C. Upon final judgment, the court shall enjoin the owner, lessee, tenant or occupant from maintaining or assisting in maintaining the nuisance, and shall order the premises to be closed until bond is furnished with sufficient surety in such sum as the court in its discretion shall be order and judgment provide, conditioned that the premises will not be maintained as a public nuisance.

History: Laws 1981, ch. 39, 92.



Section 60-7A-16 - Sale to intoxicated persons.

60-7A-16. Sale to intoxicated persons.

It is a violation of the Liquor Control Act [60-3A-1 NMSA 1978] for a person to sell or serve alcoholic beverages to or to procure or aid in the procurement of alcoholic beverages for an intoxicated person if the person selling, serving, procuring or aiding in procurement, knows or has reason to know that he is selling, serving, procuring or aiding in procurement of alcoholic beverages for a person that is intoxicated.

History: Laws 1981, ch. 39, 93; 1993, ch. 68, 19.



Section 60-7A-17 - Prostitution; loitering; promoting.

60-7A-17. Prostitution; loitering; promoting.

A. It is a violation of the Liquor Control Act [60-3A-1 NMSA 1978] for a licensee to knowingly:

(1) allow prostitution on the licensed premises;

(2) allow or permit the loitering of or solicitation by known prostitutes on the licensed premises; or

(3) procure a prostitute for a patron, solicit a patron for a prostitute or solicit for a house of prostitution.

B. No municipality shall enact any ordinance or resolution inconsistent with the provisions of Subsection A of this section.

History: Laws 1981, ch. 39, 94.



Section 60-7A-18 - Hours for public dances.

60-7A-18. Hours for public dances.

A dispenser who in connection with his licensed establishment maintains dancing facilities for use by his patrons shall be allowed to keep such facilities open and permit dancing on the licensed premises during the same hours as he is allowed by law to sell alcoholic beverages.

History: Laws 1981, ch. 39, 95.



Section 60-7A-19 - Commercial gambling on licensed premises.

60-7A-19. Commercial gambling on licensed premises.

A. It is a violation of the Liquor Control Act [60-3A-1 NMSA 1978] for a licensee to knowingly allow commercial gambling on the licensed premises.

B. In addition to any criminal penalties, a person who violates Subsection A of this section may have the person's license suspended or revoked or a fine imposed, or both, pursuant to the Liquor Control Act.

C. As used in this section:

(1) "commercial gambling" means:

(a) participating in the earnings of or operating a gambling place;

(b) receiving, recording or forwarding bets or offers to bet;

(c) possessing facilities with the intent to receive, record or forward bets or offers to bet;

(d) for gain, becoming a custodian of anything of value bet or offered to be bet;

(e) conducting a lottery where both the consideration and the prize are money, or whoever with intent to conduct a lottery possesses facilities to do so; or

(f) setting up for use for the purpose of gambling, or collecting the proceeds of, a gambling device or game; and

(2) "commercial gambling" does not mean:

(a) activities authorized pursuant to the New Mexico Lottery Act [6-24-1 NMSA 1978];

(b) the conduct of activities pursuant to Subsection B of Section 30-19-6 NMSA 1978 on the licensed premises of the holder of a club license; and

(c) gaming authorized pursuant to the Gaming Control Act [60-2E-1 NMSA 1978] on the premises of a gaming operator licensee licensed pursuant to that act.

History: Laws 1981, ch. 39, 96; 1997, ch. 190, 68; 2011, ch. 176, 1.



Section 60-7A-20 - False complaints; misdemeanor.

60-7A-20. False complaints; misdemeanor.

Any person who lodges or intentionally causes or conspires to cause a complaint to be lodged knowing the complaint to be unfounded in actual fact, he [sic] shall, upon conviction thereof, be guilty of a misdemeanor.

History: Laws 1981, ch. 39, 106.



Section 60-7A-21 - Possession or display of United States license.

60-7A-21. Possession or display of United States license.

Possession or display of a license from the United States to sell alcoholic beverages in New Mexico by a person not licensed under the Liquor Control Act [60-3A-1 NMSA 1978] to sell alcoholic beverages or issuance of such a license by the district director of the internal revenue service shall be prima facie evidence that the person possessing or displaying the license, or to whom it was issued, is engaged in the business of selling alcoholic beverages, at the place for which it was issued or where it is displayed, in violation of the laws of New Mexico, and a certified copy of the records of the district director of the internal revenue service showing the issuance of the license or the payment of the tax therefor shall be admissible as evidence in any prosecution.

History: Laws 1981, ch. 39, 107.



Section 60-7A-22 - Drinking in public establishments; selling or serving alcoholic beverages other than in licensed establishments; selling or delivering alcoholic beverages from a drive-up window.

60-7A-22. Drinking in public establishments; selling or serving alcoholic beverages other than in licensed establishments; selling or delivering alcoholic beverages from a drive-up window.

A. It is a violation of the Liquor Control Act [60-3A-1 NMSA 1978] for any person to consume alcoholic beverages in any public establishment unless the establishment is licensed to sell and serve alcoholic beverages.

B. It is a violation of the Liquor Control Act for any person not a licensee to sell, serve or permit the consumption of alcoholic beverages in his public establishment or private club.

C. It is a violation of the Liquor Control Act for any licensee to sell or deliver alcoholic beverages from a drive-up window.

History: Laws 1981, ch. 39, 108; 1991, ch. 257, 4; 1998 (1st S.S.), ch. 16, 3.



Section 60-7A-23 - Possession of wine as prima facie evidence.

60-7A-23. Possession of wine as prima facie evidence.

In any proceedings under the provisions of the Liquor Control Act [60-3A-1 NMSA 1978], the possession of more than one thousand two hundred liters of wine by any person who is not a public warehouseman, registered carrier or licensee shall be prima facie evidence that the person has manufactured the wine for the purpose of sale and possesses the wine for the purpose of sale in violation of the Liquor Control Act.

History: Laws 1981, ch. 39, 109.



Section 60-7A-24 - Obstruction of the administration of the Liquor Control Act; criminal penalty; sentencing.

60-7A-24. Obstruction of the administration of the Liquor Control Act; criminal penalty; sentencing.

A. Any person who forcibly or by bribe, threat or other corrupt practice obstructs, impedes or attempts to obstruct the administration of the provisions of the Liquor Control Act [60-3A-1 NMSA 1978] is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

B. Any licensee who forcibly or by bribe, threat or other corrupt practice obstructs, impedes or attempts to obstruct the administration of the provisions of the Liquor Control Act is guilty of violating the Liquor Control Act and shall be punished by fine, suspension or revocation under the procedures of the Liquor Control Act.

History: Laws 1981, ch. 39, 110; 1993, ch. 68, 20.



Section 60-7A-25 - Criminal penalties.

60-7A-25. Criminal penalties.

A. A person who violates any provision of the Liquor Control Act [60-3A-1 NMSA 1978] or any rule or regulation promulgated by the department that is not declared by the Liquor Control Act to be a felony is guilty of a misdemeanor and, upon conviction thereof, the person shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978.

B. Any person convicted of a violation of the Liquor Control Act which is declared by the Liquor Control Act to be a fourth degree felony shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

History: Laws 1981, ch. 39, 111; 1991, ch. 119, 1; 1993, ch. 68, 21.






Article 7B - Regulation of Sales and Service to Minors

Section 60-7B-1 - Selling or giving alcoholic beverages to minors; possession of alcoholic beverages by minors.

60-7B-1. Selling or giving alcoholic beverages to minors; possession of alcoholic beverages by minors.

A. It is a violation of the Liquor Control Act [Chapter 60, Articles 3A, 4B, 4C, 5A, 6A, 6B, 6C, 6E, 7A, 7B and 8A NMSA 1978] for a person, including a person licensed pursuant to the provisions of the Liquor Control Act, or an employee, agent or lessee of that person, if the person knows or has reason to know that the person is violating the provisions of this section, to:

(1) sell, serve or give alcoholic beverages to a minor or permit a minor to consume alcoholic beverages on the licensed premises;

(2) buy alcoholic beverages for or procure the sale or service of alcoholic beverages to a minor;

(3) deliver alcoholic beverages to a minor; or

(4) aid or assist a minor to buy, procure or be served with alcoholic beverages.

B. It is not a violation of the Liquor Control Act, as provided in Subsection A or C of this section, when:

(1) a parent, legal guardian or adult spouse of a minor serves alcoholic beverages to that minor on real property, other than licensed premises, under the control of the parent, legal guardian or adult spouse; or

(2) alcoholic beverages are used in the practice of religious beliefs.

C. It is a violation of the Liquor Control Act for a minor to buy, attempt to buy, receive, possess or permit the minor's self to be served with alcoholic beverages.

D. When a person other than a minor procures another person to sell, serve or deliver alcoholic beverages to a minor by actual or constructive misrepresentation of facts or concealment of facts calculated to cause the person selling, serving or delivering the alcoholic beverages to the minor to believe that the minor is legally entitled to be sold, served or delivered alcoholic beverages and actually deceives that person by that misrepresentation or concealment, then the procurer and not the person deceived shall have violated the provisions of the Liquor Control Act.

E. As used in the Liquor Control Act, "minor" means a person under twenty-one years of age.

F. In addition to the penalties provided in Section 60-6C-1 NMSA 1978, a violation of the provisions of Subsection A of this section is:

(1) a fourth degree felony for an offender, other than a server certified pursuant to Section 60-6E-7 NMSA 1978, who shall be sentenced pursuant to Section 31-18-15 NMSA 1978;

(2) a misdemeanor for a first violation if the offender is a server, certified pursuant to Section 60-6E-7 NMSA 1978, who shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978; or

(3) a fourth degree felony for a second or subsequent violation if the offender is a server, certified pursuant to Section 60-6E-7 NMSA 1978, who shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

G. A violation of the provisions of Subsection C of this section is a misdemeanor and the offender shall be punished as follows:

(1) for a first violation, the offender shall be:

(a) fined an amount not more than one thousand dollars ($1,000); and

(b) ordered by the sentencing court to perform thirty hours of community service related to reducing the incidence of driving while under the influence of intoxicating liquor;

(2) for a second violation, the offender shall:

(a) be fined an amount not more than one thousand dollars ($1,000);

(b) be ordered by the sentencing court to perform forty hours of community service related to reducing the incidence of driving while under the influence of intoxicating liquor; and

(c) have the offender's driver's license suspended for a period of ninety days. If the minor is too young to possess a driver's license at the time of the violation, then ninety days shall be added to the date the offender would otherwise become eligible to obtain a driver's license; and

(3) for a third or subsequent violation, the offender shall:

(a) be fined an amount not more than one thousand dollars ($1,000);

(b) be ordered by the sentencing court to perform sixty hours of community service related to reducing the incidence of driving while under the influence of intoxicating liquor; and

(c) have the offender's driver's license suspended for a period of two years or until the offender reaches twenty-one years of age, whichever period of time is greater.

H. A violation of the provisions of Subsection D of this section is a fourth degree felony and the offender shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

History: 1978 Comp., 60-7B-1, enacted by Laws 1993, ch. 68, 22; 1998, ch. 80, 1; 1998, ch. 101, 1; 2004, ch. 43, 1; 2013, ch. 213, 3.



Section 60-7B-2 - Documentary evidence of age and identity.

60-7B-2. Documentary evidence of age and identity.

Evidence of the age and identity of the person may be shown by any document which contains a picture of the person issued by a federal, state, county or municipal government, or subdivision or agency thereof, including but not limited to a motor vehicle operator's license or an identification card issued to a member of the armed forces.

History: Laws 1981, ch. 39, 82; 1985, ch. 184, 1.



Section 60-7B-5 - Refusal to sell or serve alcoholic beverages to person unable to produce identity card.

60-7B-5. Refusal to sell or serve alcoholic beverages to person unable to produce identity card.

Any person licensed pursuant to the provisions of the Liquor Control Act [60-3A-1 NMSA 1978] or any employee, agent or lessee of that person shall refuse to sell or serve alcoholic beverages to any person who is unable to produce an identity card as evidence that he is twenty-one years of age or over.

History: Laws 1981, ch. 39, 85; 1985, ch. 184, 2; 1993, ch. 68, 23.



Section 60-7B-6 - Demanding and seeing identity card before furnishing alcoholic beverages.

60-7B-6. Demanding and seeing identity card before furnishing alcoholic beverages.

In any criminal prosecution or in any proceedings for the suspension or revocation of a license, or in any proceeding for violation of a municipal or county ordinance prohibiting the gift, sale or service of alcoholic beverages to minors, proof that the accused licensee in good faith demanded and was shown an identity card before furnishing any alcoholic beverages to a minor shall be a defense to the prosecution or proceedings.

History: Laws 1981, ch. 39, 86; 1985, ch. 184, 3.



Section 60-7B-7 - Presenting false evidence of age or identity.

60-7B-7. Presenting false evidence of age or identity.

A minor who presents to any person licensed pursuant to the provisions of the Liquor Control Act [60-3A-1 NMSA 1978] or any employee, agent or lessee of that person any written, printed or photostatic evidence of age or identity that is false, for the purpose of procuring or attempting to procure any alcoholic beverages, is guilty of a petty misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978.

History: Laws 1981, ch. 39, 87; 1985, ch. 184, 4; 1991, ch. 119, 2; 1993, ch. 68, 24.



Section 60-7B-8 - Delivery of identity card to minor for use in obtaining alcoholic beverages.

60-7B-8. Delivery of identity card to minor for use in obtaining alcoholic beverages.

Any person who gives, loans, sells or delivers an identity card to a minor with the knowledge that the minor intends to use the identity card for the purpose of procuring or attempting to procure any alcoholic beverages is guilty of a petty misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978.

History: Laws 1981, ch. 39, 88; 1991, ch. 119, 3.



Section 60-7B-9 - Penalty.

60-7B-9. Penalty.

Unless otherwise provided for in Article 7B of Chapter 60, any violation of Sections 60-7B-1 through 60-7B-8 NMSA 1978 by a minor is a petty misdemeanor, and the minor shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978.

History: Laws 1981, ch. 39, 89; 1991, ch. 119, 4.



Section 60-7B-10 - Minors in licensed premises; regulations.

60-7B-10. Minors in licensed premises; regulations.

A. Any person licensed pursuant to the provisions of the Liquor Control Act [60-3A-1 NMSA 1978] or any employee, agent or lessee of that person who permits a minor to enter and remain in any area of a licensed premises that is prohibited to the use of minors is guilty of a violation of the Liquor Control Act.

B. A minor shall not enter or attempt to enter any area of a licensed premises that is posted or otherwise identified as being prohibited to the use of minors, except as authorized by regulation or as necessitated by an emergency. A person who violates the provisions of this subsection is guilty of a petty misdemeanor and shall be punished pursuant to the provisions of Section 31-19-1 NMSA 1978.

C. The director of the alcohol and gaming division of the regulation and licensing department shall adopt regulations classifying the types of licensed premises or areas of licensed premises where minors may be present. The director shall require that signs issued by the division be posted by licensees to inform the public, including minors, of the areas in licensed premises that are open to minors. The regulations may allow minors in those areas of licensed premises where:

(1) the consumption of alcoholic beverages is the primary activity, when a minor is accompanied by a parent, adult spouse or legal guardian; or

(2) there is no consumption of alcoholic beverages.

History: Laws 1981, ch. 39, 90; 1991, ch. 119, 5; 1993, ch. 68, 25; 1994, ch. 50, 1.



Section 60-7B-11 - Employment of minors.

60-7B-11. Employment of minors.

A. Except as provided in Subsection B of this section, it is a violation of the Liquor Control Act [60-3A-1 NMSA 1978] for any person licensed pursuant to the provisions of the Liquor Control Act or for any employee, agent or lessee of that person knowingly to employ or use the service of any minor in the sale and service of alcoholic beverages.

B. A person holding a dispenser's, restaurant or club license may employ persons nineteen years of age or older to sell or serve alcoholic beverages in an establishment that is held out to the public as a place where meals are prepared and served and the primary source of revenue is food, and where the sale or consumption of alcoholic beverages is not the primary activity, except that a person under the age of 21 years of age shall not be employed as a bartender.

History: Laws 1981, ch. 39, 91; 1993, ch. 68, 26; 1999, ch. 119, 1.



Section 60-7B-12 - Beer kegs; labeling; notice.

60-7B-12. Beer kegs; labeling; notice.

A. Every keg which is sold by a retailer shall be labeled by the retailer in a manner prescribed by the superintendent of regulation and licensing with the name and address of the retailer and a control number assigned to that keg by the retailer. Retailers shall record the name and address and date of birth of the purchaser, the control number and the date of purchase for every keg sold on the notice form required by Subsection B of this section.

B. The superintendent of regulation and licensing shall prescribe a suitable notice form which shall include the pertinent provisions of Chapter 60, Article 7B NMSA 1978 and the penalty for violating the provisions of Chapter 60, Article 7B NMSA 1978. The notice form shall also contain a place for the name, address and driver's license number or other suitable identification for the person purchasing the keg. Every person who buys a keg at retail shall sign the form acknowledging that they have read the form. The signed forms shall be kept by the retailer until the keg is returned to that retailer, or six months, whichever is less, and shall be made available to law enforcement officials upon request.

C. As used in this section "keg" means a package of beer containing more than six gallons of beer at the time it is sold.

History: Laws 1989, ch. 140, 1.



Section 60-7B-13 - Stocking alcoholic beverages in wet bars in hotel guest rooms prohibited; room service.

60-7B-13. Stocking alcoholic beverages in wet bars in hotel guest rooms prohibited; room service.

A. It is a violation of the Liquor Control Act [60-3A-1 NMSA 1978] for the proprietor or manager of a hotel to stock alcoholic beverages in a wet bar located in any guest room or sleeping room in the hotel unless the alcoholic beverages are contained in a locked compartment, the key to which may be made available to a guest after he has produced evidence of his age and identity by any document that contains a picture of the guest issued by a federal, state, county or municipal government, or subdivision or agency thereof, including but not limited to a motor vehicle driver's license or an identification card issued to a member of the armed forces.

B. Nothing in this section shall be construed to prevent:

(1) the consumption of alcoholic beverages by any person in a hotel guest room or sleeping room; or

(2) the sale or delivery of alcoholic beverages through room service to persons in hotel guest rooms or sleeping rooms; provided any employee of a hotel proprietor or manager delivering alcoholic beverages to a sleeping room may require that an identity card showing proof of age be shown to assure that alcoholic beverages are not sold, delivered or served to a minor in violation of the Liquor Control Act.

C. As used in this section, "wet bar" means a refrigerator, ice chest, cabinet, cupboard, pantry or similar container or storage area that is customarily used to store alcoholic or nonalcoholic beverages for consumption.

History: Laws 1993, ch. 68, 27.






Article 8 - Revocation and Suspension of Licenses



Article 8A - Trade Practices

Section 60-8A-1 - Unfair competition; exclusive outlet; tied house; consignment sales.

60-8A-1. Unfair competition; exclusive outlet; tied house; consignment sales.

It is unlawful for an importer, manufacturer, nonresident licensee or any kind or class of wholesaler, directly or indirectly, or through an affiliate:

A. to require by agreement or otherwise that a wholesaler, retailer, dispenser, canopy licensee, restaurant licensee, club licensee or governmental licensee or its lessee engaged in the sale of alcoholic beverages in the state purchase alcoholic beverages from that person to the exclusion in whole or in part of alcoholic beverages sold or offered for sale by other persons;

B. to induce through any of the following means, a wholesaler, retailer, dispenser, canopy licensee, restaurant licensee, club licensee or governmental licensee or its lessee engaged in the sale of any kind or class of alcoholic beverages to purchase alcoholic beverages from that person to the exclusion in whole or in part of alcoholic beverages sold or offered for sale by other persons:

(1) by acquiring or holding, after the expiration of an existing license, an interest in a license with respect to the premises of the wholesaler, retailer, dispenser, canopy licensee, restaurant licensee, club licensee or governmental licensee or its lessee;

(2) by acquiring an interest in real or personal property owned, occupied or used by a wholesaler, retailer, dispenser, restaurant licensee or club licensee in the conduct of the buying wholesaler's, retailer's, dispenser's, canopy licensee's, restaurant licensee's, club licensee's or governmental licensee's or its lessee's business, subject to exceptions that the director may prescribe, having due regard for the free flow of commerce, the purposes of this subsection and established trade customs not contrary to the public interest;

(3) by furnishing, giving, renting, lending or selling to a wholesaler, retailer, dispenser, canopy licensee, restaurant licensee, club licensee or governmental licensee or its lessee equipment, fixtures, signs, supplies, money, services or other thing of value, subject to exceptions that the director may by regulation prescribe, having due regard for public health and welfare, the quantity and value of the articles involved and established trade customs not contrary to the public interest and the purposes of this subsection;

(4) by paying or crediting the wholesaler, retailer, dispenser, canopy licensee, restaurant licensee, club licensee or governmental licensee or its lessee for advertising, display or distribution services;

(5) by requiring a wholesaler, retailer, dispenser, canopy licensee, restaurant licensee, club licensee or governmental licensee or its lessee to take and dispose of a certain quota or combination of alcoholic beverages; or

(6) by commercial bribery by offering or giving a bonus, premium or compensation to an officer, employee, agent or representative of a wholesaler, retailer, dispenser, canopy licensee, restaurant licensee, club licensee or governmental licensee or its lessee; or

C. to sell, offer for sale or contract to sell to a retailer, dispenser, canopy licensee, restaurant licensee, club licensee or governmental licensee or its lessee alcoholic beverages of any kind or class on consignment or under a conditional sale or on a basis other than a bona fide sale; provided that this subsection shall not apply to transactions involving solely the bona fide return of alcoholic beverages for ordinary and usual commercial reasons arising after the alcoholic beverages have been sold, including a return of alcoholic beverages that are at or near spoilage or expiration date or that were damaged by the wholesaler, but not including a return of alcoholic beverages that were damaged by any other licensee or any other licensee's employees or customers.

History: Laws 1981, ch. 39, 60; 2015, ch. 102, 9.



Section 60-8A-2 - Territorial designation for distribution of beer; agreement.

60-8A-2. Territorial designation for distribution of beer; agreement.

Every brewer, whether located within or without New Mexico, may designate territorial limits in the state within which the brand or brands of beer manufactured by the manufacturer may be sold by wholesalers of beer to licensees. A wholesaler of beer may enter into written agreement with the manufacturer of the brand of beer to be sold by the wholesaler which sets forth the territorial limits within which the wholesaler may distribute the beer. A copy of the agreement and any amendments shall be filed with the department by the wholesaler.

History: Laws 1981, ch. 39, 61.



Section 60-8A-3 - Invoices.

60-8A-3. Invoices.

Whenever a New Mexico wholesaler delivers any item of alcoholic beverages to a New Mexico retailer, dispenser, canopy licensee, restaurant licensee, club licensee or governmental licensee or its lessee, the delivery shall be accompanied by an invoice which accurately and clearly shows the date of the sale and the quantity of each item of merchandise delivered. The retailer, dispenser, canopy licensee, restaurant licensee, club licensee or governmental licensee or its lessee receiving the alcoholic beverages shall retain the invoice for a period of two years. The invoices shall be open for inspection and examination by any employee of the department or the taxation and revenue department during all usual business hours.

History: Laws 1981, ch. 39, 70.



Section 60-8A-4 - Returns.

60-8A-4. Returns.

A. The return or repossession of any stock of alcoholic beverages to or by any licensed New Mexico wholesaler shall not be construed as a sale within the meaning of any provision of the Liquor Control Act [60-3A-1 NMSA 1978].

B. The provisions of Subsection A of this section shall apply in case of the return or repossession of any alcoholic beverages to or by a nonresident licensee by or from any New Mexico wholesaler.

History: Laws 1981, ch. 39, 73.



Section 60-8A-5 - Debts for merchandise sold in violation of law unenforceable; no garnishment on sales by retailers and dispensers.

60-8A-5. Debts for merchandise sold in violation of law unenforceable; no garnishment on sales by retailers and dispensers.

No action shall be maintained or a garnishment or attachment be issued to collect any debt for merchandise sold, served or delivered in violation of the Liquor Control Act [60-3A-1 NMSA 1978]. No writ of garnishment shall issue where the debt or obligation or the cause of action in the original suit or the garnishment action is founded upon the sale or purchase of alcoholic beverages by or from a retailer or dispenser as defined in Section 3 [60-3A-3 NMSA 1978] of that act.

History: Laws 1981, ch. 39, 76.



Section 60-8A-6 - Primary American source of supply.

60-8A-6. Primary American source of supply.

For the purpose of tax revenue control, no holder of a nonresident license or resident broker license may solicit, accept or fill an order for distilled spirits or wine from a holder of any type of wholesaler's license unless the nonresident licensee or resident broker is the primary American source of supply for the brand of distilled spirits or wine that is ordered. As used in this section, "primary American source of supply" means the distiller, the producer, the owner of the commodity at the time it becomes a marketable product, the bottler or the exclusive agent of any of those. To be the "primary American source of supply," the nonresident licensee or resident broker must be the first source, that is, the manufacturer or the source closest to the manufacturer, in the channel of commerce from whom the product can be secured by American wholesalers.

History: Laws 1981, ch. 39, 122.



Section 60-8A-7 - Franchises; definitions.

60-8A-7. Franchises; definitions.

As used in Sections 60-8A-7 through 60-8A-11 NMSA 1978:

A. "franchise" means a contract or agreement, either expressed or implied, whether written or oral, between a supplier and wholesaler, wherein:

(1) a commercial relationship of definite duration or continuing indefinite duration is involved; and

(2) the wholesaler is granted the right to buy and to offer, sell and distribute within this state or any designated area thereof such of the supplier's brand of packaged alcoholic beverages as may be agreed upon;

B. "good cause":

(1) includes failure by the wholesaler to substantially comply with the essential and reasonable provisions of a contract, agreement or understanding with a supplier;

(2) includes use of bad faith on the part of the wholesaler in carrying out the terms of the franchise; and

(3) does not include failure or refusal on the part of the wholesaler to engage in any trade practice, conduct or activity that may result in a violation of any federal law or regulation or any law or regulation of this state;

C. "supplier" means a person, partnership, corporation or other form of business enterprise engaged in business as a manufacturer, importer, broker, agent or its successors or assigns that distributes any or all of its brands of alcoholic beverages through licensed wholesalers in this state. "Supplier" does not include successors or assigns for spirituous liquors or wines;

D. "termination" includes any substantial alteration or modification of the provisions of the franchise; and

E. "good faith" means honesty in fact in the conduct or transaction concerned and the observance of reasonable commercial standards of fair dealing in the trade as evidenced by all surrounding circumstances.

History: Laws 1981, ch. 39, 54; 1987, ch. 263, 1; 2003, ch. 100, 1.



Section 60-8A-8 - Franchises; violations.

60-8A-8. Franchises; violations.

A. The purpose of the provisions of Sections 60-8A-7 through 60-8A-11 NMSA 1978 is to provide an equal bargaining position between the parties and to protect the health, safety and welfare of the citizens by ensuring that there is an orderly and fair distribution of alcoholic beverages in the state.

B. It is a violation of Sections 60-8A-7 through 60-8A-11 NMSA 1978 for the supplier, directly or through any officer, agent or employee, to fail to act in good faith in performing or complying with any terms, provisions or conditions of the franchise, or in terminating, canceling or not renewing a franchise with a wholesaler, unless such termination, cancellation or failure to renew is done in good faith and for good cause. Good cause shall not include supplier mergers or acquisitions or consolidation of brands with one wholesaler.

C. If more than one franchise for the same brand or brands of alcoholic beverages is originally granted to different wholesalers in this state, it is a violation of Sections 60-8A-7 through 60-8A-11 NMSA 1978 for any supplier to discriminate in any of the terms, provisions and conditions of the franchise between the wholesalers. It is not the purpose of this section to allow suppliers to unilaterally and without good cause or in violation of the contract change the terms of an existing franchise or exclusive distribution agreement by authorizing the transfer of brands to another wholesaler in violation of this act [60-8A-7 to 60-8A-11 NMSA 1978].

History: Laws 1981, ch. 39, 55; 1993, ch. 57, 1.



Section 60-8A-9 - Franchises; recovery of damages; injunction; remedies independent.

60-8A-9. Franchises; recovery of damages; injunction; remedies independent.

A. Any wholesaler may bring an action against a supplier for violation of Sections 60-8A-7 through 60-8A-11 NMSA 1978 in any court of competent jurisdiction, and may recover damages, together with the costs of the action, including reasonable attorneys' fees.

B. Any wholesaler may bring an action against a supplier in any court of competent jurisdiction for injunctive relief against termination, cancellation or failure to renew a franchise in violation of the provisions of Sections 60-8A-7 through 60-8A-11 NMSA 1978.

C. The remedies provided in this section are independent of and supplemental to any other remedy available to the wholesaler in law or equity.

D. It is the intent of the legislature that the Liquor Control Act [60-3A-1 NMSA 1978] control contractual relations between suppliers and wholesalers in the state. Any contract provision which has the effect of circumventing the provisions of Sections 60-8A-7 through 60-8A-11 NMSA 1978, whether a "choice of law" provision, or other provision, shall be deemed null and void and not applicable to franchises between suppliers and wholesalers in the state.

E. In any action brought by a wholesaler against a supplier under the provisions of Sections 60-8A-7 through 60-8A-11 NMSA 1978, if it is determined that the supplier terminated a franchise without good cause or not in good faith, such supplier shall be responsible to any wholesaler so aggrieved in damages in an amount not less than three times the annual gross profits derived by such wholesaler from the sale of any and all brands under such franchise.

History: Laws 1981, ch. 39, 56; 1993, ch. 57, 2.



Section 60-8A-10 - Franchises; actions; defense.

60-8A-10. Franchises; actions; defense.

In any action brought by a wholesaler against a supplier for termination, cancellation or failure to renew a franchise in violation of Sections 60-8A-7 through 60-8A-11 NMSA 1978, it is a complete defense for the supplier to prove that the termination, cancellation or failure to renew was done in good faith and for good cause. It shall not be a defense to any action brought by a wholesaler against a supplier under the provisions of Sections 60-8A-7 through 60-8A-11 NMSA 1978 for the supplier to claim that the laws of another state control over those provisions or in any way make the cited provisions not applicable.

History: Laws 1981, ch. 39, 57; 1993, ch. 57, 3.



Section 60-8A-11 - Franchises; time limit for bringing of action.

60-8A-11. Franchises; time limit for bringing of action.

Any action brought pursuant to Sections 54 through 58 [60-8A-7 to 60-8A-11 NMSA 1978] of the Liquor Control Act shall be forever barred unless commenced within one year after the cause of action has accrued.

History: Laws 1981, ch. 39, 58.



Section 60-8A-12 - Filing of schedules required.

60-8A-12. Filing of schedules required.

A. No brand of spirituous liquors shall be sold to or purchased by a wholesaler, irrespective of the place of sale or delivery, unless a price and discount schedule is filed with the director and is then in effect.

B. Such schedule shall be filed by the owner of the brand who is the holder of a nonresident license issued by the department.

History: Laws 1981, ch. 39, 62; 1985, ch. 5, 1.



Section 60-8A-13 - Selling to wholesalers at prices different than shown in schedule.

60-8A-13. Selling to wholesalers at prices different than shown in schedule.

A brand of spirituous liquors shall not be sold to wholesalers except at the price and discounts shown on the schedule unless prior written permission of the director is granted for reasons not inconsistent with the purposes of Sections 60-8A-12 through 60-8A-19 NMSA 1978.

History: Laws 1981, ch. 39, 63; 1985, ch. 5, 2.



Section 60-8A-14 - Form of schedule.

60-8A-14. Form of schedule.

The schedule of prices and discounts shall be in writing, duly verified and filed in the number of copies, form and at such time as required by the director. It shall contain, with respect to each item, the exact brand or trade name, capacity of package, nature of contents and age and proof where stated on the label; the number of bottles contained in each case; the bottle and case price to wholesalers, which shall be individual for each item; the discounts for quantity, if any; and the discounts for time of payment, if any.

History: Laws 1981, ch. 39, 64.



Section 60-8A-15 - Filing of affirmation.

60-8A-15. Filing of affirmation.

The owner of a brand of spirituous liquors shall file as part of the schedule a verified affirmation that the price to New Mexico wholesalers is no greater than the lowest price at which the item of spirituous liquors is sold by the brand owner or any related person to any wholesaler anywhere in any other state of the United States or in the District of Columbia, or to any state or state agency which owns and operates retail liquor stores. As used in this section, "related person" means any person:

A. in any business in which the brand owner has an interest, direct or indirect, by stock or other security ownership, as lender or lienor or by interlocking director or officer;

B. in the exclusive, principal or substantial business of selling a brand of spirituous liquors purchased from the brand owner; or

C. who has an exclusive franchise or contract to sell the brand of spirituous liquors.

History: Laws 1981, ch. 39, 65; 1985, ch. 5, 3.



Section 60-8A-16 - Failure to file; schedule deemed invalid.

60-8A-16. Failure to file; schedule deemed invalid.

If an affirmation with respect to any item of spirituous liquors is not filed within the prescribed time, any schedule for which the affirmation is required shall be deemed invalid with respect to that item of spirituous liquors, and the item shall not be sold to or purchased by any wholesaler during the period covered by the schedule.

History: Laws 1981, ch. 39, 66; 1985, ch. 5, 4.



Section 60-8A-17 - Determination of lowest price.

60-8A-17. Determination of lowest price.

In determining the lowest price for which any item of spirituous liquors was sold in any other state or in the District of Columbia, or to any state or state agency which owns and operates retail liquor stores, appropriate reductions shall be made to reflect all discounts in excess of those to be in effect under the schedule, and all rebates, free goods, allowances and other inducements of any kind whatsoever offered or given to any such wholesaler, state or state agency or retailer, as the case may be, purchasing the item in the other state or in the District of Columbia. Nothing contained in Sections 60-8A-12 through 60-8A-19 NMSA 1978 shall prevent differentials in price which make only due allowance for differences in state taxes and fees and in the actual cost of delivery. As used in this section, "state taxes and fees" means the excise taxes imposed or the fees required by any state or the District of Columbia upon, or based upon, the liter of spirituous liquors.

History: Laws 1981, ch. 39, 67; 1985, ch. 5, 5.



Section 60-8A-18 - Violation; penalty.

60-8A-18. Violation; penalty.

Any person who knowingly makes a false statement in any affirmation made and filed pursuant to Sections 62 through 69 [60-8A-12 to 60-8A-19 NMSA 1978] of the Liquor Control Act shall be liable for suspension of any license issued by the department for a period not to exceed five days for the first offense and thirty days for each offense thereafter.

History: Laws 1981, ch. 39, 68.



Section 60-8A-19 - Authority to refuse affirmations.

60-8A-19. Authority to refuse affirmations.

Upon finding that a person has violated the Liquor Control Act [60-3A-1 NMSA 1978] and after appeal or, in the event no appeal is taken, upon the expiration of the time during which an appeal could have been taken, the director may refuse to accept any affirmation required to be filed by such person for a period not to exceed three months.

History: Laws 1981, ch. 39, 69.






Article 9 - Trade Practices



Article 10 - Offenses and Penalties

Section 60-10-16 - Recompiled.

60-10-16. Recompiled.






Article 11 - Miscellaneous Provisions



Article 12 - Discrimination in Selling Act



Article 13 - Construction Industries Licensing

Section 60-13-1 - Short title.

60-13-1. Short title.

Chapter 60, Article 13 NMSA 1978 may be cited as the "Construction Industries Licensing Act".

History: 1953 Comp., 67-35-1, enacted by Laws 1967, ch. 199, 1; 1989, ch. 6, 1.



Section 60-13-1.1 - Purpose of the act.

60-13-1.1. Purpose of the act.

The purpose of the Construction Industries Licensing Act [60-13-1 NMSA 1978] is to promote the general welfare of the people of New Mexico by providing for the protection of life and property by adopting and enforcing codes and standards for construction, alteration, installation, connection, demolition and repair work. To effect this purpose, it is the intent of the legislature that:

A. examination, licensing and certification of the occupations and trades within the jurisdiction of the Construction Industries Licensing Act be such as to ensure or encourage the highest quality of performance and to require compliance with approved codes and standards and be, to the maximum extent possible, uniform in application, procedure and enforcement;

B. there be eliminated the wasteful and inefficient administrative practices of dual licensing, duplication of inspection, nonuniform classification and examination of closely related trades or occupational activities and jurisdictional conflicts; and

C. contractors be required to furnish and maintain evidence of responsibility.

History: 1953 Comp., 67-35-4, enacted by Laws 1967, ch. 199, 4; 1978 Comp., 60-13-4, recompiled as 60-13-1.1 by Laws 1989, ch. 6, 2.



Section 60-13-2 - General definitions.

60-13-2. General definitions.

As used in the Construction Industries Licensing Act:

A. "division" means the construction industries division of the regulation and licensing department;

B. "trade bureau", "jurisdiction" and "trade bureau jurisdiction" mean the electrical bureau, the mechanical bureau, the general construction bureau or the liquefied petroleum gas bureau of the division;

C. "jurisdictional conflict" means a conflict between or among trade bureaus as to the exercise of jurisdiction over an occupation or trade for which a license is required under the provisions of the Construction Industries Licensing Act;

D. "person" includes an individual, firm, partnership, corporation, association or other organization, or any combination thereof;

E. "qualifying party" means an individual who submits to the examination for a license to be issued under the Construction Industries Licensing Act and who is responsible for the licensee's compliance with the requirements of that act and with the rules, regulations, codes and standards adopted and promulgated in accordance with that act;

F. "certificate of qualification" means a certificate issued by the division to a qualifying party;

G. "journeyman" means an individual who is properly certified by the electrical bureau or the mechanical bureau, as required by law, to engage in or work at the certified trade;

H. "apprentice" means an individual who is engaged, as the individual's principal occupation, in learning and assisting in a trade;

I. "wages" means compensation paid to an individual by an employer from which taxes are required to be withheld by federal and state law;

J. "public use" means the use or occupancy of a structure, facility or manufactured commercial unit to which the general public, as distinguished from residents or employees, has access;

K. "bid" means a written or oral offer to contract;

L. "building" means a structure built for use or occupancy by persons or property, including manufactured commercial units and modular homes or premanufactured homes designed to be placed on permanent foundations whether mounted on skids or permanent foundations or whether constructed on or off the site of location;

M. "inspection agency" means a firm, partnership, corporation, association or any combination thereof approved in accordance with regulations as having the personnel and equipment available to adequately inspect for the proper construction of manufactured commercial units, modular homes or premanufactured homes;

N. "director" means the administrative head of the division;

O. "chief" means the administrative head of a trade bureau;

P. "commission" means the construction industries commission;

Q. "manufactured commercial unit" means a movable or portable housing structure over thirty-two feet in length or over eight feet in width that is constructed to be towed on its own chassis and designed so as to be installed without a permanent foundation for use as an office or other commercial purpose and that may include one or more components that can be retracted for towing purposes and subsequently expanded for additional capacity, or two or more units separately towable but designed to be joined into one integral unit, as well as a single unit, but that does not include any movable or portable housing structure over twelve feet in width and forty feet in length that is used for nonresidential purposes. "Manufactured commercial unit" does not include modular or premanufactured homes, built to a nationally recognized standard adopted by the commission and designed to be permanently affixed to real property;

R. "code" means a body or compilation of provisions or standards adopted by the commission that govern contracting or some aspect of contracting; that provide for safety and protection of life and health; and that are published by a nationally recognized standards association;

S. "inspector" means a person certified by the division and certified by one or more trade bureaus to conduct inspections of permitted work to ensure that all work performed by a contractor or the homeowner complies with the applicable code;

T. "statewide inspector's certificate" means a certificate that enables an inspector to conduct inspections in one or more trade bureau jurisdictions for the state or any county, municipality or other political subdivision that has a certified building official in its employ; and

U. "certified building official" means an employee of any county, municipality or other political subdivision who has a broad knowledge of the construction industry, holds a current nationally recognized code organization certified building official certificate and has:

(1) been a practicing inspector or practicing contractor for at least five years; or

(2) held a management position in a construction-related company or construction organization for at least five of the past ten years.

History: 1953 Comp., 67-35-2, enacted by Laws 1967, ch. 199, 2; 1969, ch. 224, 1; 1972, ch. 11, 1; 1973, ch. 259, 6; 1975, ch. 331, 15; 1977, ch. 245, 166; 1983, ch. 105, 1; 1988, ch. 102, 2; 1989, ch. 6, 3; 2003, ch. 264, 1; 2013, ch. 142, 1; 2013, ch. 153, 1.



Section 60-13-3 - Definition; contractor.

60-13-3. Definition; contractor.

As used in the Construction Industries Licensing Act [60-13-1 NMSA 1978], "contractor":

A. means any person who undertakes, offers to undertake by bid or other means or purports to have the capacity to undertake, by himself or through others, contracting. Contracting includes constructing, altering, repairing, installing or demolishing any:

(1) road, highway, bridge, parking area or related project;

(2) building, stadium or other structure;

(3) airport, subway or similar facility;

(4) park, trail, bridle path, athletic field, golf course or similar facility;

(5) dam, reservoir, canal, ditch or similar facility;

(6) sewerage or water treatment facility, power generating plant, pump station, natural gas compressing station or similar facility;

(7) sewerage, water, gas or other pipeline;

(8) transmission line;

(9) radio, television or other tower;

(10) water, oil or other storage tank;

(11) shaft, tunnel or mining appurtenance;

(12) leveling or clearing land;

(13) excavating earth;

(14) air conditioning, conduit, heating or other similar mechanical works;

(15) electrical wiring, plumbing or plumbing fixture, consumers' gas piping, gas appliances or water conditioners; or

(16) similar work, structures or installations which are covered by applicable codes adopted under the provisions of the Construction Industries Licensing Act;

B. includes subcontractor and specialty contractor;

C. includes a construction manager who coordinates and manages the building process; who is a member of the construction team with the owner, architect, engineer and other consultants required for the building project; and who utilizes his skill and knowledge of general contracting to develop schedules, prepare project construction estimates, study labor conditions and advise concerning construction; and

D. does not include:

(1) any person who merely furnishes materials or supplies at the site without fabricating them into, or consuming them in the performance of, the work of a contractor;

(2) any person who drills, completes, tests, abandons or operates any petroleum, gas or water well; or services equipment and structures used in the production and handling of any product incident to the production of any petroleum, gas or water wells, excluding any person performing duties normally performed by electrical, mechanical or general contractors; or who performs geophysical or similar exploration for oil, gas or water;

(3) a public utility or rural electric cooperative that constructs, reconstructs, operates or maintains its plant or renders authorized service by the installation, alteration or repair of facilities, up to and including the meters, which facilities are an integral part of the operational system of the public utility or rural electric cooperative; provided that the construction of a building by a public utility or rural electric cooperative or the installation or repair of any consumer gas or electrical appliance not an integral part of the operational system makes a public utility or rural electric cooperative a contractor for that purpose;

(4) a utility department of any municipality or local public body rendering authorized service by the installation, alteration or repair of facilities, up to and including the meters, which facilities are an integral part of the operational system of the utility department of the municipality;

(5) any railroad company;

(6) a telephone or telegraph company or rural electric cooperative that installs, alters or repairs electrical equipment and devices for the operation of signals or the transmission of intelligence where that work is an integral part of the operation of a communication system owned and operated by a telephone or telegraph company or rural electric cooperative in rendering authorized service;

(7) a pipeline company that installs, alters or repairs electrical equipment and devices for the operation of signals or the transmission of intelligence where that service is an integral part of the operation of the communication system of that pipeline company and is not for hire or for the use of the general public, or any pipeline company which installs, alters or repairs plumbing fixtures or gas piping where the work is an integral part of installing and operating the system owned or operated by the pipeline company in rendering its authorized service;

(8) any mining company, gas company or oil company that installs, alters or repairs its facilities, including plumbing fixtures or gas piping, where the work is an integral part of the installing or operating of a system owned or operated by the mining company, gas company or oil company; provided the construction of a building by a mining company, a gas company or an oil company is required to be done in conformity with all other provisions of the Construction Industries Licensing Act and with orders, rules, regulations, standards and codes adopted pursuant to that act;

(9) a radio or television broadcaster who installs, alters or repairs electrical equipment used for radio or television broadcasting;

(10) an individual who, by himself or with the aid of others who are paid wages and who receive no other form of compensation, builds or makes installations, alterations or repairs in or to a single-family dwelling owned and occupied or to be occupied by him; provided that the installation, building, alteration or repair is required to be done in conformity with all other provisions of the Construction Industries Licensing Act [60-13-1 NMSA 1978] and with the orders, rules, regulations, standards and codes adopted pursuant to that act;

(11) a person who acts on his own account to build or improve a single-family residence for his personal use, including the building or improvement of a free standing storage building located on that residential property; provided that the construction or improvement is required to be done in conformity with all other provisions of the Construction Industries Licensing Act and with the orders, rules, regulations, standards and codes adopted pursuant to that act; and provided further that he does not engage in commercial construction;

(12) a person who, by himself or with the aid of others who are paid wages and receive no other form of compensation, builds or makes installations, repairs or alterations in or to a building or other improvement on a farm or ranch owned, occupied or operated by him, or makes installations of electrical wiring that are not to be connected to electrical energy supplied from a power source outside the premises of the farm or ranch owned, occupied or operated by him; provided that the state codes and any local codes adopted pursuant to Subsection F of Section 60-13-44 NMSA 1978 shall not require any permits or inspections for such construction on a farm or ranch except for electrical wiring to be connected to a power source outside the premises;

(13) an individual who works only for wages;

(14) an individual who works on one undertaking or project at a time that, in the aggregate or singly, does not exceed seven thousand two hundred dollars ($7,200) compensation a year, the work being casual, minor or inconsequential, such as handyman repairs; provided that this exemption shall not apply to any undertaking or project pertaining to the installation, connection or repair of electrical wiring, plumbing or gas fitting as defined in Section 60-13-32 NMSA 1978 and provided:

(a) the work is not part of a larger or major operation undertaken by the same individual or different contractor;

(b) the individual does not advertise or maintain a sign, card or other device which would indicate to the public that he is qualified to engage in the business of contracting; and

(c) the individual files annually with the division, on a form prescribed by the division, a declaration substantially to the effect that he is not a contractor within the meaning of the Construction Industries Licensing Act [60-13-1 NMSA 1978], that the work he performs is casual, minor or inconsequential and will not include more than one undertaking or project at one time and that the total amount of such contracts, in the aggregate or singly, will not exceed seven thousand two hundred dollars ($7,200) compensation a year;

(15) any person, firm or corporation that installs fuel containers, appliances, furnaces and other appurtenant apparatus as an incident to its primary business of distributing liquefied petroleum fuel;

(16) a cable television or community antenna television company that constructs, installs, alters or repairs facilities, equipment, cables or lines for the provision of television service or the carriage and transmission of television or radio broadcast signals;

(17) any weatherization project not exceeding two thousand dollars ($2,000) that has been approved and is administered by a federal or state agency; or

(18) a person who performs work consisting of short-term depreciable improvements to commercial property to provide needed repairs and maintenance for items not covered by building codes adopted by the construction industry commission if the total amount paid the person for the work on a single undertaking, including materials, services and wages of those who work for him, does not exceed the sum of five thousand dollars ($5,000).

History: 1953 Comp., 67-35-3, enacted by Laws 1978, ch. 66, 1; 1979, ch. 46, 1; 1979, ch. 49, 1; 1986, ch. 107, 1; 1987, ch. 283, 1; 1989, ch. 6, 4; 1997, ch. 181, 2; 1997, ch. 235, 1; 1999, ch. 130, 1.



Section 60-13-3.1 - Employer and employee relationship; independent contractor; improper reporting; penalty; license sanctions.

60-13-3.1. Employer and employee relationship; independent contractor; improper reporting; penalty; license sanctions.

A. Except as provided in Subsection D of this section, for purposes of the employer and employee relationship within those construction industries subject to the Construction Industries Licensing Act, a contractor who is an employer shall consider a person providing labor or services to the contractor for compensation to be an employee of the contractor and not an independent contractor unless the following standards indicative of an independent contractor are met:

(1) the person providing labor or services is free from direction and control over the means and manner of providing the labor or services, subject only to the right of the person for whom the labor or services are provided to specify the desired results;

(2) the person providing labor or services is responsible for obtaining business registrations or licenses required by state law or local ordinance for the person to provide the labor or services;

(3) the person providing labor or services furnishes the tools or equipment necessary to provide the labor or services;

(4) the person providing labor or services has the authority to hire and fire employees to perform the labor or services;

(5) payment for labor or services is made upon completion of the performance of specific portions of a project or is made on the basis of a periodic retainer; and

(6) the person providing labor or services represents to the public that the labor or services are to be provided by an independently established business. A person is engaged in an independently established business when four or more of the following circumstances exist:

(a) labor or services are primarily performed at a location separate from the person's residence or in a specific portion of the residence that is set aside for performing labor or services;

(b) commercial advertising or business cards are purchased by the person, or the person is a member of a trade or professional association;

(c) telephone or email listings used for the labor or services are different from the person's personal listings;

(d) labor or services are performed only pursuant to a written contract;

(e) labor or services are performed for two or more persons within a period of one year; or

(f) the person assumes financial responsibility for errors and omissions in labor or services as evidenced by insurance, performance bonds and warranties relating to the labor or services being provided.

B. The labor department shall administer and enforce the provisions of Subsection A of this section, including coordination with the construction industries division of the regulation and licensing department.

C. A contractor who intentionally and willfully reports to a state agency or other client that an employee is an independent contractor or who, for the purposes of a program administered by a state agency, intentionally and willfully treats or otherwise lists an employee as an independent contractor when the employee's status does not meet the standards indicative of an independent contractor as identified in Subsection A of this section is guilty of a misdemeanor and shall be punished by a fine of not more than five thousand dollars ($5,000) or by imprisonment for a definite term not to exceed six months or both. For the purposes of this subsection, "state agency" means an administration, board, commission, department or division of this state.

D. Conviction of a contractor for violating Subsection C of this section shall be grounds for the construction industries commission to take action to suspend, revoke or refuse to renew a license issued to that contractor by the construction industries division of the regulation and licensing department.

E. Subsections A, B and C of this section shall not be construed to affect or apply to a common law or statutory action providing for recovery in torts and shall not be construed to affect or change the common law interpretation of independent contractor status as it relates to tort liability.

History: Laws 2005, ch. 94, 1.



Section 60-13-4 - Recompiled.

60-13-4. Recompiled.



Section 60-13-6 - Construction industries commission created; membership; duties.

60-13-6. Construction industries commission created; membership; duties.

A. There is created within the division the "construction industries commission". The commission shall be composed of nine voting members who shall serve at the pleasure of the governor. Members shall be appointed by the governor, with the advice and consent of the senate, as follows:

(1) one member who is a representative of the residential construction industry of this state;

(2) one member who is a licensed electrical contractor;

(3) one member who is a licensed mechanical contractor;

(4) one member who is a licensed and practicing architect;

(5) one member who is a practicing general contractor;

(6) one member who is a representative of the liquefied petroleum gas industry;

(7) one member who is a resident of the state, who is not a licensed contractor or certified journeyman and who shall represent the people of New Mexico;

(8) one member who is a representative of the subcontracting industry of the state; and

(9) one member who is a representative of organized labor.

Members shall be appointed to provide adequate representation of all geographic areas of the state.

B. Each member of the commission shall receive per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

C. The commission shall annually elect a chair and vice chair from its membership. The director shall serve as the executive secretary of the commission.

D. The commission shall meet bimonthly or at the call of the chair.

E. The commission shall establish policy for the division. It shall advise on, review, coordinate and approve or disapprove all rules, standards, codes and licensing requirements that are subject to the approval of the commission under the provisions of the Construction Industries Licensing Act or the LPG and CNG Act [70-5-2 NMSA 1978] so as to ensure that uniform codes and standards are promulgated and conflicting provisions are avoided. However, the commission shall not enact a bylaw, order, building code, policy or rule requiring the installation of a residential fire protection sprinkler system in detached one- and two-family dwellings and multiple single-family dwellings, such as townhouses that are not more than three stories above grade plane in height and that have a separate means of egress and their accessory structures. The commission shall:

(1) revoke or suspend, for cause, any license or certificate of qualification issued under the provisions of the Construction Industries Licensing Act or the LPG and CNG Act; and

(2) define and establish all license classifications. The licensee shall be limited in bidding and contracting as provided in Subsection B of Section 60-13-12 NMSA 1978. A licensee, subsequent to the issuance of a license, may make application for additional classification and be licensed in more than one classification if the licensee meets the prescribed qualification for the additional classification.

History: 1953 Comp., 67-35-4.2, enacted by Laws 1977, ch. 245, 168; 1983, ch. 105, 2; 1989, ch. 6, 5; 2011, ch. 169, 1.



Section 60-13-7 - Construction industries division; director; appointment and qualifications.

60-13-7. Construction industries division; director; appointment and qualifications.

The superintendent of regulation and licensing shall appoint the director of the division, who shall be a person who meets at least one of the following qualifications:

A. is or has been an active practicing construction contractor for at least five years;

B. is or has been an employee in an administrative position of a construction company for at least five of the past ten years;

C. has been employed by the construction industries division for at least five years and is knowledgeable in the administration of the law governing the construction industries division; or

D. is or has been actively engaged for at least five of the past ten years in an administrative position of an organization which requires that person to have a broad knowledge of the construction industry.

History: 1953 Comp., 67-35-4.3, enacted by Laws 1977, ch. 245, 169; 1989, ch. 6, 6.



Section 60-13-8 - Division; employees; equipment and supplies.

60-13-8. Division; employees; equipment and supplies.

A. The division shall employ personnel, procure equipment and supplies and assemble records as necessary to carry out the provisions of the Construction Industries Licensing Act [60-13-1 NMSA 1978].

B. Any person employed or placed under contract by the division or by any county or municipality for the purpose of carrying out the provisions of the Construction Industries Licensing Act who holds any contractor's license or certificate of competence issued by the division, shall, as a condition of employment surrender the contractor's license or certificate of competence to the division to be held in inactive status. The division shall place the license or certificate on hold effective from the date the employment or contract begins until the date the employment or contract terminates. The license or certificate shall remain in effect after the hold period for the same number of days as it would have remained in effect but for the hold.

History: 1953 Comp., 67-35-12, enacted by Laws 1967, ch. 199, 12; 1977, ch. 245, 170; 1987, ch. 283, 2.



Section 60-13-8.1 - Construction industries division publications revolving fund created; appropriation.

60-13-8.1. Construction industries division publications revolving fund created; appropriation.

The "construction industries division publications revolving fund" is created. All money collected by the division from the sale of publications and information related to the licensing and regulatory provisions of and issues arising under the Construction Industries Licensing Act [this article] and regulations adopted pursuant to that act shall be deposited with the state treasurer to be credited to the fund. Money in the fund is appropriated to the division. Money in the fund shall be used only for printing and maintenance of publications and information related to the licensing and regulatory provisions of and issues arising under the Construction Industries Licensing Act and regulations adopted pursuant to that act. Disbursements from the fund shall be made by warrants signed by the secretary of finance and administration, based upon vouchers signed by the director and only in accordance with a budget approved by the department of finance and administration. Money in the fund shall not revert at the end of the fiscal year.

History: Laws 1997, ch. 181, 9.



Section 60-13-9 - Division; duties.

60-13-9. Division; duties.

The division shall:

A. approve and adopt examinations on codes and standards, business knowledge, division rules and regulations and on the Construction Industries Licensing Act recommended by the commission for all classifications of contractor's licenses;

B. issue, under the director's signature, contractor's licenses and certificates of qualification in accordance with the provisions of the Construction Industries Licensing Act;

C. submit a list of all contractor's licenses, statewide inspector's certificates and certificates of qualification issued by the division to the commission for review and approval;

D. resolve jurisdictional conflicts by assigning specific responsibility to the appropriate bureau for preparing examinations and for certifying and inspecting each occupation, trade or activity covered by the Construction Industries Licensing Act;

E. establish and collect fees authorized to be collected by the division pursuant to the Construction Industries Licensing Act;

F. adopt all building codes and minimum standards as recommended by the trade bureaus and approved by the commission so that the public welfare is protected, uniformity is promoted and conflicting provisions are avoided;

G. with approval of the superintendent of regulation and licensing, employ such personnel as the division deems necessary for the exclusive purpose of investigating violations of the Construction Industries Licensing Act, enforcing Sections 60-13-12 and 60-13-38 NMSA 1978 and instituting legal action in the name of the division to accomplish the provisions of Section 60-13-52 NMSA 1978;

H. approve, disapprove or revise the recommended budget of each trade bureau and submit the budgets of those bureaus, along with its own budget, to the regulation and licensing department;

I. approve, disapprove or revise and submit to the regulation and licensing department all requests of the trade bureaus for emergency budget transfers;

J. make an annual report to the superintendent of regulation and licensing and develop a policy manual concerning the operations of the division and the trade bureaus. The report shall also contain the division's recommendations for legislation it deems necessary to improve the licensing and technical practices of the construction and LP gas industries and to protect persons, property and agencies of the state and its political subdivisions;

K. adopt, subject to commission approval, rules and regulations necessary to carry out the provisions of the Construction Industries Licensing Act and the LPG and CNG Act [Chapter 70, Article 5 NMSA 1978];

L. maintain a complete record of all applications; all licenses issued, renewed, canceled, revoked and suspended; and all fines and penalties imposed by the division or commission and may make that information available to certified code jurisdictions;

M. furnish, upon payment of a reasonable fee established by the division, a certified copy of any license issued or of the record of the official revocation or suspension thereof. Such certified copy shall be prima facie evidence of the facts stated therein; and

N. publish a list of contractors, with their addresses and classifications, licensed by the division. The list shall be furnished without charge to such public officials, public bodies or public works and building departments as the division deems advisable. The list shall be published annually, and supplements shall be provided as the division deems necessary. Copies of the list and supplements shall be furnished to any person upon request and payment of a reasonable fee established by the division.

History: 1953 Comp., 67-35-13, enacted by Laws 1978, ch. 73, 1; 1983, ch. 105, 3; 1985, ch. 70, 1; 1989, ch. 6, 7; 2013, ch. 142, 2; 2013, ch. 153, 2.



Section 60-13-10 - Additional division duties; flood or mudslide areas; standards.

60-13-10. Additional division duties; flood or mudslide areas; standards.

In addition to the division's other duties, on or before January 1, 1976 the division shall, with the approval of the commission, issue regulations prescribing standards for the installation or use of electrical wiring, the installation of fixtures, plumbing, consumers' gas pipe and appliances and materials installed in the course of mechanical installation and the construction, alteration or repair of all buildings, improvements, modular homes, premanufactured homes and manufactured commercial units intended for use in flood or mudslide areas designated pursuant to Section 3-18-7 NMSA 1978. Such regulations shall give due regard to standards prescribed by the federal insurance administration pursuant to Regulation 1910, Subsection 7(d), 79 Stat. 670, Section 1361, 82 Stat. 587 and 82 Stat. 575, all as amended, and shall give due regard to physical, climatic and other conditions peculiar to New Mexico.

History: 1953 Comp., 67-35-13.1, enacted by Laws 1975, ch. 14, 3; 1975, ch. 331, 17; 1977, ch. 245, 172; 1983, ch. 105, 4; 1989, ch. 6, 8.



Section 60-13-10.1 - Division; additional duties; alcohol fuel plant construction code; rules and regulations.

60-13-10.1. Division; additional duties; alcohol fuel plant construction code; rules and regulations.

A. In addition to the division's other duties, on or before January 1, 1982 it shall, with the approval of the commission and after public hearing, adopt an alcohol fuel plant construction code. The code shall set forth reasonable standards and requirements for the construction, alteration or repair of buildings and other structures to be used for the manufacture or distillation of alcohol fuel. In adopting the code, the division shall give due regard to the purpose for which the plant is to be used and to the physical, climatic and other conditions peculiar to New Mexico.

B. Upon the adoption of the code, the commission shall make rules and regulations pertaining to the issuance of a permit prior to any construction, installation, alteration, repair or addition to or within any building or structure proposed for the use of manufacturing or distillation of alcohol fuel. The commission shall also set a reasonable fee for the issuance of a permit.

C. No permit shall be required of any person who, by himself or with the aid of others who are paid wages and receive no other form of compensation, builds or makes installation, repairs or alterations on a farm or ranch owned, occupied or operated by him to any building or structure for the use of manufacturing or distillation of alcohol fuel.

History: 1978 Comp., 60-13-10.1, enacted by Laws 1981, ch. 245, 1; 1989, ch. 6, 9.



Section 60-13-10.2 - Division and commission; standards to accommodate solar collectors.

60-13-10.2. Division and commission; standards to accommodate solar collectors.

As provided in the Solar Collector Standards Act [71-6-4 through 71-6-10 NMSA 1978], the division and commission shall promulgate rules to establish a uniform procedure for the issuance of permits for the construction and installation of solar collectors and to identify the trade bureau having jurisdiction over the construction and installation of solar collectors.

History: Laws 2007, ch. 38, 6; 2013, ch. 142, 2; 2013, ch. 86, 1.



Section 60-13-11 - Division or commission; powers.

60-13-11. Division or commission; powers.

The division or the commission may:

A. sue and be sued, issue subpoenas and compel the attendance of witnesses and the production of documents, records and physical exhibits in any hearing;

B. administer oaths;

C. adopt and use a seal for authentication of its records, processes and proceedings;

D. compel minimum code compliance in all certified code jurisdictions and political subdivisions; and

E. investigate code violations in any code jurisdictions in New Mexico.

History: 1953 Comp., 67-35-14, enacted by Laws 1967, ch. 199, 14; 1977, ch. 245, 173; 1989, ch. 6, 10.



Section 60-13-12 - Contractor's license required.

60-13-12. Contractor's license required.

A. No person shall act as a contractor without a license issued by the division classified to cover the type of work to be undertaken.

B. No bid on a contract shall be submitted unless the contractor has a valid license issued by the division to bid and perform the type of work to be undertaken; provided this subsection shall not prohibit a licensed contractor from bidding or contracting work involving the use of two or more trades, crafts or classifications if the performance of the work in the trades, crafts or classifications other than the one in which he is licensed is incidental or supplemental to the performance of the work in the trades, crafts or classifications for which he is licensed; and further provided that work coming under the jurisdiction of the mechanical bureau or the electrical bureau of the division must be performed by a contractor licensed to perform that work.

C. Any contractor may bid on a New Mexico highway project involving the expenditure of federal funds prior to making application to the division for a license. The contractor, if he has not previously been issued a license, shall upon becoming the apparent successful bidder apply to the division for a license. The director shall issue a license to the contractor in accordance with the provisions of the Construction Industries Licensing Act [60-13-1 NMSA 1978].

History: 1953 Comp., 67-35-15, enacted by Laws 1967, ch. 199, 15; 1969, ch. 224, 5; 1977, ch. 245, 174; 1983, ch. 105, 5; 1989, ch. 6, 11.



Section 60-13-13 - Application for contractor's license.

60-13-13. Application for contractor's license.

A. Applications for a contractor's license or a certificate of qualification shall be submitted to the division on forms prescribed and furnished by the division and shall contain the information and be accompanied by the attachments required by regulation of the commission.

B. The application shall be accompanied by the prescribed fee.

History: 1953 Comp., 67-35-16, enacted by Laws 1967, ch. 199, 16; 1977, ch. 245, 175; 1989, ch. 6, 12.



Section 60-13-13.2 - Licensees; identical or similar names.

60-13-13.2. Licensees; identical or similar names.

The division shall not accept an application, shall not issue a license and shall require a change in the name of a proposed license if the proposed name is identical to or in the opinion of the director so similar that it may cause confusion with a name on a pending application or an existing license. Any person aggrieved by the decision of the director may appeal the decision to the commission.

History: 1978 Comp., 60-13-13.2, enacted by Laws 1983, ch. 105, 6; 1989, ch. 6, 13.



Section 60-13-14 - Division; license issuance; reports.

60-13-14. Division; license issuance; reports.

A. No license shall be issued by the division to any applicant unless the director is satisfied that the applicant is or has in his employ a qualifying party who is qualified for the classification for which application is made and the applicant has satisfied the requirements of Subsection B of this section.

B. An applicant for a license shall:

(1) demonstrate proof of responsibility as provided in the Construction Industries Licensing Act [this article];

(2) comply with the provisions of Subsection D of this section if he has engaged illegally in the contracting business in New Mexico within one year prior to making application;

(3) demonstrate familiarity with the rules and regulations promulgated by the commission and division concerning the classification for which application is made;

(4) if a corporation, incorporated association, registered limited liability partnership or limited liability company, have complied with the laws of this state requiring qualification to do business in New Mexico and provide the name of its current registered agent and the current address of its registered office in New Mexico;

(5) if a person other than the persons described in Paragraph (4) of this subsection, provide a current physical location address and mailing address of the applicant's place of business;

(6) submit proof of registration with the taxation and revenue department and submit a current identification tax number;

(7) comply with any additional procedures, rules and regulations which are established by the commission relating to issuance of licenses; and

(8) have had four years, within the ten years immediately prior to application, of practical or related trade experience dealing specifically with the type of construction or its equivalent for which the applicant is applying for a license, except that the commission may by regulation provide for:

(a) reducing this requirement for a particular industry or craft where it is deemed excessive but the requirement shall not be less than two years; and

(b) a waiver of the work experience requirement of this paragraph when the qualifying party has been certified in New Mexico with the same license classification within the ten years immediately prior to application.

C. The division, with the consent of the commission, may enter into a reciprocal licensing agreement with any state having equivalent licensing requirements.

D. The director may issue a license to an applicant who at any time within one year prior to making application has acted as a contractor in New Mexico without a license as required by the Construction Industries Licensing Act [60-13-1 NMSA 1978] if:

(1) the applicant in addition to all other requirements for licensure pays an additional fee as follows:

(a) in an amount up to ten percent of the contract price or the value of the nonlicensed contracted work in the discretion of the commission; or

(b) if the applicant has bid or offered a price on a construction project and was not the successful bidder or offeror, the fee shall be at least one percent but not more than five percent of the total bid amount; and

(2) the director is satisfied that no incident of such contracting without a license:

(a) caused monetary damage to any person; or

(b) resulted in an unresolved consumer complaint being filed against the applicant with the division.

E. An unlicensed contractor who has performed unlicensed work may settle the claims against him without becoming licensed if the claims arise from his first offense and he pays an administrative fee calculated pursuant to Paragraph (1) of Subsection D of this section. In addition to the administrative fee, an additional ten percent of the amount of the administrative fee shall be assessed as a service fee.

F. If the total fee to be paid by the contractor pursuant to the provisions of Subsection D or E of this section is twenty-five dollars ($25.00) or less, the fee may be waived.

G. The director shall report every incident of nonlicensed contracting work to the taxation and revenue department to assure that the contractor complies with tax requirements and pays all taxes due.

History: 1953 Comp., 67-35-17, enacted by Laws 1967, ch. 199, 17; 1969, ch. 224, 6; 1977, ch. 245, 176; 1977, ch. 377, 3; 1978, ch. 73, 2; 1983, ch. 105, 7; 1985, ch. 18, 1; 1989, ch. 6, 14; 1997, ch. 181, 3.



Section 60-13-15 - License issuance; commission review.

60-13-15. License issuance; commission review.

A. The commission shall review at its regular meetings all licenses issued by the division. The commission shall report to the superintendent of regulation and licensing and the attorney general any license issued to an applicant who fails to meet the requirements established by law and commission regulations for license issuance.

B. The signing of a license by the director for issuance by the division to an applicant who fails to meet the requirements established by law or committee regulations for issuance of licenses is a misdemeanor, and the director, if convicted by a court of law, shall be relieved of his duties and shall be subject to civil damages as provided in Section 30-23-7 NMSA 1978. Failure by the committee or any member of the committee to report the illegal issuance of a license is a petty misdemeanor and upon conviction shall result in termination of the appointment of the committee member so convicted.

History: 1953 Comp., 67-35-17.1, enacted by Laws 1977, ch. 245, 177; 1983, ch. 105, 8; 1989, ch. 6, 15.



Section 60-13-16 - Division; qualifying party; examination; certificate.

60-13-16. Division; qualifying party; examination; certificate.

A. Except as otherwise provided in this section, no certificate of qualification shall be issued to an individual desiring to be a qualifying party until he has passed with a satisfactory score an examination approved and adopted by the division.

B. The examination shall consist of a test based on general business knowledge, rules and regulations of the division and the provisions of the Construction Industries Licensing Act [60-13-1 NMSA 1978]. In addition, applicants for a GB, MM or EE classification or for any other classification that the commission determines to be appropriate shall take a test based on technical knowledge and familiarity with the prescribed codes and minimum standards of the particular classification for which certification is requested. The division shall provide examinations in both English and Spanish.

C. In lieu of the examination to determine knowledge of business and construction industries law provided in Subsection B of this section, an applicant may satisfy the business and law knowledge requirement by receiving a certificate of completion of a business and law course of study offered by an accredited education institute approved by the commission. The course and any preparation and instruction materials shall be available in both English and Spanish and shall be made available to the division, the commission or the designated agent of the division, upon request, for review.

D. If a contractor's license is subject to suspension by the commission and if the suspension is based on the requirement that the licensee employ a qualifying party and the employment of the qualifying party is terminated without fault of the licensee, a member of that trade who is experienced in the classification for which the certificate of qualification was issued and has been employed for five or more years by the licensed contractor shall be issued without examination a temporary certificate of qualification in the classification for which the contractor is licensed. The temporary qualifying party is required to pass the regular examination as set forth in Subsection B of this section within ninety days of issuance of a temporary certificate of qualification.

E. The certificate of qualification is not transferable.

F. A qualifying party whose certificate is revoked by the commission shall not reapply for a certificate for one year.

History: 1953 Comp., 67-35-18, enacted by Laws 1967, ch. 199, 18; 1969, ch. 224, 7; 1971, ch. 214, 1; 1977, ch. 245, 178; 1983, ch. 105, 9; 1985, ch. 70, 2; 1989, ch. 6, 16; 1997, ch. 181, 4.



Section 60-13-18 - Licenses; renewal.

60-13-18. Licenses; renewal.

A. Licenses issued by the division are not transferable.

B. Contractor's licenses shall expire two years after the issuance date or as determined by the division, but in no instance less than one year, and shall be renewable upon application to the division and payment of the prescribed renewal fee; provided that nothing in this subsection shall prohibit the division from establishing a staggered system of license expiration and a procedure for proration of fees for licenses issued for less than the two-year period or other period provided by the division pursuant to this subsection.

C. Licenses shall expire upon the date established by regulation of the commission, such regulation to provide for a staggered system of license expiration and for proration of fees for licenses issued for less than a full year. Thereafter, such licenses shall be issued for a period of two years or as otherwise provided by the division pursuant to Subsection B of this section. Licenses shall be subject to renewal upon application to the division and payment of the prescribed renewal fee.

D. Licensees and journeyman certificate holders may be required to complete and submit proof of continuing education as a prerequisite for renewal of a license. When required by rule adopted by the division, an applicant for a license renewal must submit with the application for license renewal proof of eight hours of instruction in code change and eight hours of instruction in other industry-related and division-approved subjects. The sixteen hours of continuing education must have been completed within the three years prior to the date of the license renewal application.

E. The director shall, at least thirty days prior to the expiration date of a license, notify the licensee of the approaching expiration. Notice shall be given by mail addressed to the licensee's last address on file with the division. The notice shall include a renewal application form, instructions and any other information prescribed by the division.

F. Failure of a licensee to make application for the renewal of the licensee's license, to furnish such other information required by the commission and to pay the prescribed renewal fee by the last working day prior to the expiration of the license shall cause the license to be suspended by operation of law.

G. Unless the license is renewed within a three-month period, it shall be canceled. The suspended license may be renewed only after payment of a fee equal to one dollar ($1.00) for each day, up to thirty days, that has elapsed since the expiration date of the license and thereafter for a fee equal to twice the amount of the renewal fee.

History: 1953 Comp., 67-35-20, enacted by Laws 1967, ch. 199, 20; 1969, ch. 224, 8; 1977, ch. 245, 180; 1983, ch. 105, 10; 1987, ch. 283, 3; 1989, ch. 6, 17; 2007, ch. 56, 1.



Section 60-13-19 - Division; evidence of possession; penalty.

60-13-19. Division; evidence of possession; penalty.

A. The licensee shall exhibit satisfactory evidence of the possession of a license on demand and shall clearly indicate his contractor's license number on all written bids and when applying for a building permit.

B. A contractor who fails to indicate his contractor's license number clearly on all written bids and when applying for a building permit shall be assessed a penalty fee of one hundred fifty dollars ($150) by the division. The fee shall be payable to the code jurisdiction or political subdivision that issued the permit or in which the work for which the bid is submitted is or would be permitted.

C. Before work is commenced, a contract is signed or funds are paid for any residential contracting, the contractor shall disclose in writing to the owner, on a form approved by the division, that the license issued and the bond or other proof of responsibility required pursuant to the Construction Industries Licensing Act does not protect the consumer if the contractor defaults. Any contractor who fails to make the disclosure required by this subsection shall be assessed a fee by the division in an amount not less than five hundred dollars ($500) nor more than one thousand five hundred dollars ($1,500) as determined by the division. The fee shall be payable to the division.

History: 1953 Comp., 67-35-21, enacted by Laws 1978, ch. 78, 1; 1983, ch. 105, 11; 1989, ch. 6, 18; 2003, ch. 266, 1.



Section 60-13-20 - Fees established by the division; payment of examination and licensing service fees.

60-13-20. Fees established by the division; payment of examination and licensing service fees.

A. The division shall by regulation establish and charge reasonable candidate and applicant fees for each license and certificate classification for initial applications, initial and additional examinations, license issuance and renewals, certificate of qualification issuance and renewal, and licensing verification services.

B. The division by regulation may provide that fees charged pursuant to Subsection A of this section shall be paid to the agency providing or administering the service if the service is provided pursuant to authority of the division.

History: 1953 Comp., 67-35-22, enacted by Laws 1967, ch. 199, 22; 1977, ch. 245, 182; 1983, ch. 105, 12; 1987, ch. 283, 4; 1989, ch. 6, 19; 1997, ch. 181, 5.



Section 60-13-21 - Division; disposition of fees.

60-13-21. Division; disposition of fees.

Fees received by the division except journeymen examination fees shall be paid to the state treasurer for deposit and transfer as provided in Section 9-16-14 NMSA 1978.

History: 1953 Comp., 67-35-24, enacted by Laws 1967, ch. 199, 24; 1969, ch. 189, 1; 1973, ch. 259, 10; 1977, ch. 245, 183; 1986, ch. 107, 2; 1987, ch. 283, 5; 1987, ch. 298, 7; 1989, ch. 6, 20.



Section 60-13-23 - Revocation or suspension of license by the commission; causes.

60-13-23. Revocation or suspension of license by the commission; causes.

Any license issued by the division shall be revoked or suspended by the commission for any of the following causes:

A. if the licensee or qualifying party of the licensee willfully or by reason of incompetence violates any provision of the Construction Industries Licensing Act [60-13-1 NMSA 1978] or any rule or regulation adopted pursuant to that act by the division;

B. knowingly contracting or performing a service beyond the scope of the license;

C. misrepresentation of a material fact by the applicant in obtaining a license;

D. failure to maintain proof of responsibility as required by the Construction Industries Licensing Act;

E. unjustified abandonment of any contract as determined by a court of competent jurisdiction;

F. conversion of funds or property received for prosecution or completion of a specific contract or for a specified purpose in the prosecution or completion of any contract, obligation or purpose, as determined by a court of competent jurisdiction;

G. departure from or disregard of plans or specifications that result in code violations;

H. willful or fraudulent commission of any act by the licensee as a contractor in consequence of which another is substantially injured, as determined by a court of competent jurisdiction;

I. failure to maintain workers' compensation insurance as required by the Workers' Compensation Act [52-1-1 NMSA 1978];

J. aiding, abetting, combining or conspiring with a person to evade or violate the provisions of the Construction Industries Licensing Act by allowing a contractor's license to be used by an unlicensed person, or acting as agent, partner, associate or otherwise in connection with an unlicensed person, with the intent to evade the provisions of the Construction Industries Licensing Act; or

K. acting in the capacity of a licensee under any other name than is set forth upon the license.

History: 1953 Comp., 67-35-26, enacted by Laws 1967, ch. 199, 26; 1977, ch. 245, 185; 1989, ch. 6, 21; 1993, ch. 193, 13.



Section 60-13-23.1 - Administrative penalty.

60-13-23.1. Administrative penalty.

A. Notwithstanding any provisions of the Uniform Licensing Act [61-1-1 NMSA 1978] or the Construction Industries Licensing Act [60-13-1 NMSA 1978] to the contrary, the commission may, in addition to or instead of revocation or suspension of a license issued by the division for any cause specified in the Construction Industries Licensing Act, assess the licensee an administrative penalty in the following amounts:

(1) where the dollar value of the contract or work performed is five thousand dollars ($5,000) or less, the penalty shall be not less than three hundred dollars ($300) or more than five hundred dollars ($500); or

(2) where the dollar value of the contract or work performed is more than five thousand dollars ($5,000), the penalty shall be in an amount equal to not more than ten percent of the dollar amount of the contract or work performed but not less than five hundred dollars ($500).

B. If a person subject to the penalties under Subsection A of this section previously has had his contractor's license suspended or revoked or has been assessed an administrative penalty pursuant to Subsection A of this section, that person shall be assessed twice the amount specified in Paragraph (1) or (2) of Subsection A of this section, as applicable.

C. Failure to pay an administrative penalty upon the date set by the commission shall subject the offender to an additional penalty of one hundred dollars ($100) for each day the offender fails to comply with the order. The attorney general shall institute an action in the district court to recover the appropriate penalties.

History: 1978 Comp., 60-13-23.1, enacted by Laws 1987, ch. 283, 6; 1989, ch. 6, 22.



Section 60-13-24 - Certificates of qualification; statewide inspector's certificates; causes for revocation or suspension.

60-13-24. Certificates of qualification; statewide inspector's certificates; causes for revocation or suspension.

Any certificate of qualification or statewide inspector's certificate shall be revoked or suspended by the commission for the following causes:

A. misrepresentation of a material fact by the individual in obtaining the certificate;

B. violation, willfully or by reason of incompetence, of any provision of the Construction Industries Licensing Act or any code, minimum standard, rule or regulation adopted pursuant to that act; or

C. aiding, abetting, combining or conspiring with a person to evade or violate the provisions of the Construction Industries Licensing Act or any code, minimum standard, rule or regulation adopted pursuant to that act.

History: 1953 Comp., 67-35-27, enacted by Laws 1967, ch. 199, 27; 1977, ch. 245, 186; 1989, ch. 6, 23; 2013, ch. 142, 3; 2013, ch. 153, 3.



Section 60-13-25 - Qualifying party; termination of relationship.

60-13-25. Qualifying party; termination of relationship.

In the event the employment or business relationship between the qualifying party and the licensee is terminated, the licensee and the qualifying party shall notify the division within thirty days of that termination in relationship, and the license shall be suspended for one hundred twenty days from the date of the termination of employment or business relationship and then canceled unless another individual who is a properly certified qualifying party is approved as the qualifying party for the licensee.

History: 1953 Comp., 67-35-28, enacted by Laws 1967, ch. 199, 28; 1977, ch. 245, 187; 1983, ch. 105, 13; 1989, ch. 6, 24.



Section 60-13-26 - Division; trade bureaus; liability of commission members.

60-13-26. Division; trade bureaus; liability of commission members.

Neither the division, the bureaus, their duly authorized employees nor members of the commission shall be held personally responsible or liable for any act pertaining to their official duties.

History: 1953 Comp., 67-35-29, enacted by Laws 1967, ch. 199, 29; 1977, ch. 245, 188; 1989, ch. 6, 25.



Section 60-13-27 - Complaints against licensees and certificate holders; investigations by division; informal resolution; notice of revocation action.

60-13-27. Complaints against licensees and certificate holders; investigations by division; informal resolution; notice of revocation action.

A. The division on its own motion or upon the verified complaint in writing of any person shall investigate the actions of any licensee or certificate holder. The director may assign one or more inspectors certified pursuant to Section 60-13-41 NMSA 1978, investigators or other personnel to investigate that licensee or certificate holder or any activity within the jurisdiction of the Construction Industries Licensing Act [60-13-1 NMSA 1978]. The director may authorize an inspector or investigator to enter any code jurisdiction to make investigations. The investigation shall be for the purpose of determining if there has been a code violation or other breach of Section 60-13-23, 60-13-24 or 60-13-36 NMSA 1978 on the part of a licensee or certificate holder constituting probable grounds for revocation or suspension of his license or certificate.

B. The person assigned by the director shall make an immediate investigation, securing all pertinent facts and statements, including a statement from the contractor, if he is available, and names and addresses of witnesses. Within one hundred eighty days of receipt of the complaint by the division, he shall make a full and complete written report to the director.

C. Complaints may be resolved informally at the request of the complainant, the contractor or the commission. For informal resolution of a complaint, all parties must agree to the informal hearing and agree that the decision of the informal hearing officer is final. The procedures for informal hearings and resolution of complaints shall be established by the commission.

D. All revocation and suspension proceedings conducted by the commission and judicial review of the commission's decision shall be governed by the provisions of the Uniform Licensing Act [61-1-1 NMSA 1978]. Prior to any revocation action by the commission, notice of the pending action shall be given to the bonding company which has in effect for the licensee any bond issued pursuant to the proof of responsibility provisions of the Construction Industries Licensing Act.

History: 1953 Comp., 67-35-30, enacted by Laws 1967, ch. 199, 30; 1977, ch. 245, 189; 1977, ch. 377, 4; 1978, ch. 73, 2; 1989, ch. 6, 26.



Section 60-13-28 - Suspension period.

60-13-28. Suspension period.

A. The commission shall make all suspensions for a definite period not exceeding ninety consecutive days. Suspension of a license for any cause specified in the Construction Industries Licensing Act [60-13-1 NMSA 1978] shall not preclude revocation of that license for cause by the commission.

B. A contractor whose license has been suspended or revoked shall complete work in progress as directed by the commission.

C. At the end of the suspension period, the commission shall review the license to determine if the license should be reinstated or revoked.

History: 1953 Comp., 67-35-31, enacted by Laws 1967, ch. 199, 31; 1977, ch. 245, 190; 1989, ch. 6, 27.



Section 60-13-29 - Application following revoked license or certificate.

60-13-29. Application following revoked license or certificate.

A. After revocation of any license or certificate issued pursuant to the Construction Industries Licensing Act, no person shall be eligible to apply for a new license or certificate until a period of one year after the date of the original order of revocation by the commission has expired.

B. Following the revocation of a contractor's license or a qualifying party's certificate pursuant to the Construction Industries Licensing Act, no license or certificate may be issued to that contractor or qualifying party by the division if the director finds that the contractor or qualifying party has, during the period of revocation, engaged in activity that constitutes a violation of any provision of the Construction Industries Licensing Act.

History: 1953 Comp., 67-35-32, enacted by Laws 1967, ch. 199, 32; 1977, ch. 245, 191; 1989, ch. 6, 28; 2005, ch. 264, 1.



Section 60-13-30 - Suit by contractor for compensation; pleading and proof of license.

60-13-30. Suit by contractor for compensation; pleading and proof of license.

A. No contractor shall act as agent or bring or maintain any action in any court of the state for the collection of compensation for the performance of any act for which a license is required by the Construction Industries Licensing Act [60-13-1 NMSA 1978] without alleging and proving that such contractor was a duly licensed contractor at the time the alleged cause of action arose.

B. Any contractor operating without a license as required by the Construction Industries Licensing Act shall have no right to file or claim any mechanic's lien as now provided by law.

History: 1953 Comp., 67-35-33, enacted by Laws 1967, ch. 199, 33; 1977, ch. 245, 192.



Section 60-13-31 - Trade bureaus created.

60-13-31. Trade bureaus created.

There are created under the division the "electrical bureau," the "mechanical bureau," the "general construction bureau" and the "liquefied petroleum gas bureau."

History: 1953 Comp., 67-35-34, enacted by Laws 1967, ch. 199, 34; 1973, ch. 259, 12; 1977, ch. 245, 193; 1983, ch. 105, 14.



Section 60-13-32 - Trade bureaus; definitions.

60-13-32. Trade bureaus; definitions.

As used in the Construction Industries Licensing Act:

A. "electrical wiring" means all wiring, conductors, fixtures, devices, conduits, appliances or other equipment, including generating equipment such as solar electricity generating equipment of not over ten kilowatt capacity, used in connection with the general distribution or use of electrical energy;

B. "plumbing" means the installing, altering and repairing of all plumbing fixtures, fixture traps and soil, waste, supply and vent pipes, with their devices, appurtenances and connections, through which water, waste, sewage, oil and air are carried, when done within the property lines of the building or structure to be served by the plumbing or to the point of connection with the utility system. This subsection shall not be construed as prohibiting the installation by a "fixed works" licensee of service lines from the utility system to a point five feet outside the building or structure to be served by the plumbing;

C. "fixtures" includes closet bowls, lavatories, bathtubs, showers, kitchen sinks, laundry trays, hot water tanks, softeners, urinals, bidets, service sinks, shower pans, drink fountains, water compressors, water coolers, septic tanks or similar systems of sewage disposal and such other similar fixtures used in plumbing as designated by the mechanical bureau;

D. "gas fitting" means the installing, altering and repairing of consumers' gas piping and the installation of appliances utilizing natural gas as fuel and their appurtenances in or upon premises of the consumers;

E. "softener" or "water conditioner" means any appliance, apparatus, fixture and equipment that is designed to soften, filter or change the mineral content of water, whether permanent or portable; and

F. "certificate of competence" means evidence of competence issued by the division to a journeyman electrician, journeyman plumber, journeyman gas fitter, journeyman pipe fitter or journeyman welder working on pipelines, collection lines or compressor stations.

History: 1953 Comp., 67-35-35, enacted by Laws 1967, ch. 199, 35; 1969, ch. 224, 9; 1977, ch. 245, 194; 1984, ch. 55, 1; 1989, ch. 6, 29; 2013, ch. 86, 2.



Section 60-13-33 - Trade bureaus; general duties and powers.

60-13-33. Trade bureaus; general duties and powers.

The trade bureaus shall:

A. cooperate in administering examinations for the licensing and certification of the occupations or trades assigned to their jurisdictions pursuant to the Construction Industries Licensing Act [60-13-1 NMSA 1978], and provide those examinations and any related materials in both English and Spanish;

B. perform inspections of all occupations, trades and activities within their jurisdictions;

C. be responsible for all administrative duties and other duties necessary and incidental thereto required in the Construction Industries Licensing Act, including those activities and duties assigned to them by the director; and

D. recommend rules and regulations and submit them to the division for approval by the commission and promulgation by the division.

History: 1953 Comp., 67-35-36, enacted by Laws 1967, ch. 199, 36; 1977, ch. 245, 195; 1977, ch. 377, 5; 1978, ch. 73, 2; 1985, ch. 70, 3; 1989, ch. 6, 30.



Section 60-13-36 - Certificates of competence; suspension and revocation.

60-13-36. Certificates of competence; suspension and revocation.

A. The commission may suspend any certificate of competence issued within the scope of the bureau's trade for a definite period not exceeding ninety consecutive days.

B. Suspension of a certificate of competence shall be for any cause specified in the Construction Industries Licensing Act [60-13-1 NMSA 1978].

C. The commission may revoke any certificate of competence issued by it only for the following causes:

(1) misrepresentation of a material fact by the individual obtaining the certificate;

(2) violation willfully or by reason of incompetence of any provision of the Construction Industries Licensing Act or any code, minimum standard, rule or regulation adopted pursuant to that act pertaining to installation, alteration, maintenance, connection or repair; or

(3) aiding, abetting, combining or conspiring with a person to evade or violate the provisions of the Construction Industries Licensing Act or any code, minimum standard, rule or regulation adopted pursuant thereto.

History: 1953 Comp., 67-35-39, enacted by Laws 1967, ch. 199, 39; 1969, ch. 13, 2; 1977, ch. 245, 198; 1983, ch. 105, 15; 1989, ch. 6, 31.



Section 60-13-38 - Certificates of competence; examination; journeymen.

60-13-38. Certificates of competence; examination; journeymen.

A. A person shall not engage in the occupation or trade of journeyman unless he holds a certificate of competence issued by the division for the occupation or trade in which he desires to engage.

B. The categories for certificates of competence are: journeyman electrician, journeyman plumber, journeyman gas fitter, journeyman pipe fitter, journeyman sheet metal worker, journeyman boiler operator, residential wireman and journeyman welder working on pipelines, collection lines or compressor stations.

C. An applicant for a certificate of competence shall be required to take an examination approved and adopted by the division as to his knowledge of the orders and rules governing the occupation or trade for which a certificate is sought, and as to his technical knowledge and ability pertaining to his particular trade. The examination may be oral, written or demonstrative or any combination thereof, as required by rules of the commission.

D. The division shall issue a certificate of competence to any journeyman welder working on pipelines, collection lines or compressor stations who shows evidence of having satisfactorily completed an examination administered by an independent testing organization or public utility employing engineers registered with the state, such examination meeting the minimum pipeline safety standards set by the public regulation commission.

E. Applications for certificates of competence shall be in the form and shall contain such information and attachments as the division prescribes.

F. The division shall establish a reasonable fee for any examination or issuance of certificate of competence.

G. A person is not eligible to take an examination for a certificate of competence unless he has had two years' experience in the occupation or trade for which a certificate of competence is sought, or the equivalent thereof as determined by the commission, or has successfully completed a course in the trade approved by the vocational education division of the state department of public education.

H. Employment of an apprentice working under the direct supervision of a certified journeyman is not prohibited by the Construction Industries Licensing Act [60-13-1 NMSA 1978].

I. A person is eligible to take an examination for a journeyman electrician certificate of competence after at least:

(1) four years of accredited training in the electrical trade;

(2) four years of apprenticeship in the electrical trade;

(3) four years of practical experience in the electrical trade, of which two years are in the commercial trade, industrial trade or the equivalent as determined by the commission; or

(4) successfully completing an electrical trade program approved by the vocational education division of the state department of public education and two years of practical experience in the commercial electrical trade.

J. Continuing education requirements for a journeyman electrician shall include at least sixteen hours of continuing education in every three-year period between national electrical code updates, of which eight hours are code change instructions and eight hours are other industry-related instruction. All continuing education curricula and instructors shall be approved by the commission based on recommendations by the electrical bureau.

K. A certificate of competence shall not be renewed until a complete application for renewal has been received by the division. Proof of completion of the continuing education requirements shall be submitted to the division with the application for renewal of certificate of competence. An application for renewal that is not accompanied by proof of completion of the continuing education requirements is incomplete and shall not be processed. The continuing education requirements in this subsection shall only apply to a journeyman electrician with the designation "EE-98J" or "JE98". This does not apply to EE98.

L. A person is eligible to take an examination for a residential wireman's certificate of competence after at least:

(1) two years of accredited training or apprenticeship in the electrical trade;

(2) two years of practical experience in wiring residential dwellings; or

(3) successfully completing a course in the trade approved by the vocational education division of the state department of public education and one year of practical experience in wiring residential dwellings.

M. The provisions of Subsections I and L of this section do not apply to a person who was enrolled as a full-time student before June 20, 2003 in an electrical trade program approved by the vocational education division of the state department of public education.

History: 1953 Comp., 67-35-41, enacted by Laws 1967, ch. 199, 41; 1971, ch. 212, 1; 1977, ch. 245, 200; 1983, ch. 105, 16; 1984, ch. 55, 2; 1985, ch. 70, 4; 1989, ch. 6, 32; 2003, ch. 366, 1.



Section 60-13-39 - Certificates and examination.

60-13-39. Certificates and examination.

A. Certificates of competence issued by the division are not transferable and shall expire on the date established by the division, not more than three years from the month of issuance.

B. Application shall be made before the expiration date for renewal of a current certificate of competence and shall be accompanied by the fee prescribed for the initial issuance of the certificate.

C. Applications for a renewal of a certificate of competence shall be filed with the division prior to the last working day before the certificate expires. An expired certificate shall be renewable within a six-month period without examination and only upon paying a fee in twice the amount of the renewal fee. If the certificate has not been renewed within the six-month period, it shall be canceled.

History: 1953 Comp., 67-35-42, enacted by Laws 1967, ch. 199, 42; 1969, ch. 224, 11; 1977, ch. 245, 201; 1989, ch. 6, 33; 1997, ch. 181, 6.



Section 60-13-41 - Inspectors; designated inspection agencies.

60-13-41. Inspectors; designated inspection agencies.

A. State inspectors shall be employed by the director.

B. Qualifications for inspectors shall be prescribed by the commission, and applicants shall submit to an appropriate background check as prescribed by the commission. Inspectors shall meet the minimum continuing education requirements as prescribed by the nationally recognized code organization for each trade bureau jurisdiction and provide proof of such credits to the division upon application for or renewal of certification.

C. The division shall certify and issue a statewide inspector's certificate to any person who meets the requirements established by the nationally recognized code organization for certification. The certificate shall list all trade bureaus for which the inspector is certified to inspect and shall be valid for a term of three years.

D. An inspector shall be employed by a county, municipality or other political subdivision in order to inspect work under permits issued in the trade bureau for which the inspector is certified; provided that the county, municipality or other political subdivision has a certified building official in its employ and has adopted the current minimum code standards as established by the commission.

E. Except as provided in Subsection F of this section, the state or its agent shall conduct all inspections if a county, municipality or other political subdivision does not have a certified building official in its employ.

F. A county, municipality or other political subdivision may enter into a memorandum of understanding to share a certified building official and inspectors operating under that certified building official with another county, municipality or other political subdivision; provided that the certified building official is employed in the same county, in an adjacent county, within one hundred miles of the county, municipality or other political subdivision or as approved by the division.

G. A person currently acting in the capacity of a certified building official may continue to act in that capacity and shall have five years from the effective date of this 2013 act to become a certified building official as prescribed by the Construction Industries Licensing Act. When a certified building official leaves the employ of a county, municipality or other political subdivision, the plan review, permitting and inspections overseen by that certified building official shall transfer to the state unless the county, municipality or other political subdivision, within sixty days or a longer period as approved by the division, replaces that certified building official or enters into a memorandum of understanding pursuant to Subsection F of this section.

H. The division may appoint inspection agencies to inspect the construction, installation, alteration or repair of manufactured commercial units, modular homes and premanufactured homes, including those manufacturers whose business premises are without the state, to ensure that the New Mexico standards of construction and installation are adhered to and that the quality of construction meets all New Mexico codes and standards. If the inspection agency has no place of business within the state, it shall file a written statement with the secretary of state setting forth its name and business address and designating the secretary of state as its agent for the service of process.

I. The division shall, with the approval of the commission, establish qualifications for inspectors certified to inspect in more than one bureau's jurisdiction.

J. The director shall assign an investigator to investigate the merits of every complaint brought against an inspector and report to the commission within ten days.

History: 1953 Comp., 67-35-49, enacted by Laws 1967, ch. 199, 49; 1972, ch. 11, 2; 1973, ch. 229, 4; 1973, ch. 259, 14; 1975, ch. 331, 19; 1977, ch. 245, 203; 1983, ch. 105, 18; 1989, ch. 6, 35; 2001, ch. 156, 1; 2011, ch. 129, 1; 2013, ch. 142, 4; 2013, ch. 153, 4.



Section 60-13-42 - Authority of inspectors; limitation.

60-13-42. Authority of inspectors; limitation.

A. A state certified inspector may, during reasonable hours, enter any building or go upon any premises in the discharge of the inspector's official duties for the purpose of making an inspection of work performed or for the purpose of testing any installation authorized within the jurisdiction of the inspector's trade certification. The inspector may cut or disconnect, or have cut or disconnected in cases of emergency, an installation or device when necessary for safety to life or property or where the installation may interfere with the work of a fire department.

B. The inspector may disconnect or order the discontinuance of service to any installation, device, appliance or equipment found to be dangerous to life or property because it is defective or is incorrectly installed, until the installation, device, appliance or equipment is made safe and is approved by the inspector.

C. The inspector may order the correction of any defects or any incorrect installation that prompted the disconnection and discontinuance of service.

D. In all cases where disconnection is made, a notice shall be attached by the inspector to the installation, device, appliance or equipment disconnected, which notice shall state that the same has been disconnected by or on order of the inspector and the reason for the disconnection. It is unlawful for a person to remove the notice or to use the installation, device, appliance or equipment without authorization of an inspector.

E. The division shall by regulation adopt official inspection stickers or medallions for the purpose of identifying those modular homes and premanufactured homes that have been inspected and found to comply with all requirements of the state codes and standards. State inspection and acceptance for use of modular homes and premanufactured homes shall exclusively apply to the use and occupancy of such dwellings in the state and in any of its political subdivisions, subject to the requirements of local planning and zoning ordinances and ordinances requiring permits and inspections for foundations, electrical and mechanical hookups or other safety or sanitary requirements.

History: 1953 Comp., 67-35-50, enacted by Laws 1967, ch. 199, 50; 1972, ch. 11, 3; 1973, ch. 259, 15; 1975, ch. 331, 20; 1977, ch. 245, 204; 1989, ch. 6, 36; 2011, ch. 129, 2.



Section 60-13-44 - Trade bureaus; standards; conflicts.

60-13-44. Trade bureaus; standards; conflicts.

A. The electrical bureau shall recommend to the commission minimum standards for the installation or use of electrical wiring. The recommendations shall substantially embody the applicable provisions of an electrical code for safety to life and property promulgated by a nationally recognized association and developed through an open, balanced consensus process.

B. The mechanical bureau shall recommend to the commission minimum standards for the installation of all fixtures, consumers' gas pipe, appliances and materials installed in the course of a mechanical installation. The recommendations shall be in substantial conformity with codes and standards that are developed through an open, balanced consensus process. Manufacturers may choose the independent certification organization they wish to certify their products if the certification organization is accredited by the American national standards institute or other accreditation organization selected by the commission.

C. The general construction bureau shall recommend to the commission minimum standards for the construction, alteration or repair of buildings, except for those activities within the jurisdiction of the electrical bureau or the mechanical bureau. The recommendations shall substantially embody the applicable provisions of a nationally recognized building code that is developed through an open, balanced consensus process and shall give due regard to physical, climatic and other conditions peculiar to New Mexico. The standards shall include the authority to permit or deny occupancy of existing and new buildings or structures and authority to accept or deny the use of materials manufactured within or without the state. The general construction bureau may set minimum fees or charges for conducting tests to verify claims or specifications of manufacturers.

D. The general construction bureau shall recommend to the commission additional specifications for any public building constructed in the state through expenditure of state, county or municipal funds, bonds and other revenues, which specifications shall embody standards making the building accessible to persons who have a physical disability, and the specifications shall conform substantially with those contained in a nationally recognized standard for making public facilities accessible to persons with a physical disability that is developed through an open, balanced consensus process. All orders and rules recommended by the general construction bureau and adopted by the commission under the provisions of this section shall be printed and distributed to all licensed contractors, architects and engineers and to the governor's commission on disability. The orders and rules shall take effect on a date fixed by the commission, which shall not be less than thirty days after their adoption by the commission, and shall have the force of law.

E. The general construction bureau shall have the right of review of all specifications of public buildings and the responsibility to ensure compliance with the adopted standards.

F. All political subdivisions of the state are subject to the provisions of codes adopted and approved under the Construction Industries Licensing Act. Such codes constitute a minimum requirement for the codes of political subdivisions.

G. The trade bureaus within their respective jurisdictions shall recommend to the commission standards that are developed through an open, balanced consensus process for the installation or use of electrical wiring, the installation of all fixtures, consumers' gas pipe, appliances and materials installed in the course of mechanical installation and the construction, alteration or repair of all buildings intended for use by persons with a physical disability or persons requiring special facilities to accommodate the aged. The recommendations shall give due regard to physical, climatic and other conditions peculiar to New Mexico.

H. The trade bureaus within their respective jurisdictions shall recommend to the commission standards for the construction, alteration, repair, use or occupancy of manufactured commercial units, modular homes and premanufactured homes. The recommendations shall substantially embody the applicable provisions or standards for the safety to life, health, welfare and property approved by the nationally recognized standards association and developed through an open, balanced consensus process and shall give due regard to physical, climatic and other conditions peculiar to New Mexico. Wherever existing state codes or standards conflict with the codes and standards adopted by the commission under the provisions of this subsection, the provisions of the applicable New Mexico building codes adopted pursuant to the Construction Industries Licensing Act and the LPG and CNG Act [70-5-2 NMSA 1978] in effect at the applicable time shall exclusively apply and control, except for codes and standards for mobile housing units.

I. Modular homes and premanufactured homes in existence at the time of the effective date of the Construction Industries Licensing Act shall have their use or occupancy continued if such use or occupancy was legal on the effective date of that act, provided such continued use or occupancy is not dangerous to life. Any change in the use or occupancy or any major alteration or repair of a modular home or premanufactured home shall comply with all codes and standards adopted under the Construction Industries Licensing Act.

J. The commission shall review all recommendations made under the provisions of this section and shall by rule adopt standards and codes that substantially comply with the requirements of this section that apply to the recommendations of the trade bureaus.

History: 1953 Comp., 67-35-52, enacted by Laws 1967, ch. 199, 52; 1971, ch. 223, 1; 1972, ch. 11, 4; 1973, ch. 259, 16; 1975, ch. 331, 21; 1977, ch. 245, 206; 1983, ch. 105, 19; 1989, ch. 6, 38; 2000, ch. 40, 1; 2003, ch. 264, 2; 2005, ch. 46, 1; 2007, ch. 46, 48.



Section 60-13-45 - Trade bureaus; permits.

60-13-45. Trade bureaus; permits.

A. The trade bureaus within their respective jurisdictions may require a permit to be secured and conspicuously posted prior to any construction, installation, alteration, repair or addition to or within any building, structure or premises.

B. No permit shall be required for the performance of any of the following classes of work:

(1) minor repairs, replacement of lamps, the connection of portable electrical equipment to suitable receptacles which are permanently installed, minor repairs or replacement of or to faucets, taps or jets or connection of portable equipment to suitable connections or inlets which have been permanently installed;

(2) installation of temporary wiring for testing electrical equipment or apparatus or installation of temporary fixtures or devices for testing fixtures, equipment, apparatus or appliances;

(3) installation, alteration or repair of electrical equipment for the operation of signals or the transmission of intelligence by wire; and

(4) installation or work which is done after regular business hours or during a holiday when immediate action is imperative to safeguard life, health or property, provided the person making the installation or performing the work applies for a permit covering the installation or work not later than the next business day.

C. If a permit has been issued for construction of a new residential building, that residential building shall not be occupied until a certificate of occupancy has been issued certifying compliance with all codes and standards.

D. The commission shall make rules and regulations pertaining to the issuance of permits and the setting of reasonable fees to be paid by the applicant for a permit. The regulations shall provide a procedure for the issuance of permits outside the corporate limits of a municipality where inspection is made by a state inspector or a municipal inspector serving as a part-time state inspector and for inspections within a municipality where the inspection is done exclusively by a full-time state inspector. Each trade bureau by regulation may require a reasonable bond or surety in the penal sum of five hundred dollars ($500) or more, but not to exceed fifteen hundred dollars ($1,500), with such bureau named as obligee and conditioned for the payment of inspection fees provided in the Construction Industries Licensing Act [60-13-1 NMSA 1978]. Nothing in this section shall preclude municipalities from making inspections in accordance with the Construction Industries Licensing Act or rules and regulations pursuant to that act or from establishing a schedule of fees to be paid by an applicant for a permit.

E. In the event that the division assumes inspections of a municipal or county jurisdiction, the permit fees shall be paid directly to the division.

History: 1953 Comp., 67-35-53, enacted by Laws 1967, ch. 199, 53; 1969, ch. 224, 12; 1977, ch. 245, 207; 1989, ch. 6, 39.



Section 60-13-46 - Trade bureaus; annual permits.

60-13-46. Trade bureaus; annual permits.

A. In lieu of an individual permit for each installation, alteration or repair, an annual permit shall be issued, upon application, to any person, commercial or industrial plant or enterprise, governmental agency or political subdivision of the state that regularly employs one or more certified journeymen for installation, alteration, maintenance or repair on premises owned or occupied by the applicant for the permit.

B. The application for an annual permit shall be in writing to the appropriate trade bureau in whose jurisdiction the work is to be done.

C. Annual permit holders shall keep a record of all work done under the annual permit, and the appropriate trade bureau or its authorized employees shall have access to the record.

D. A reasonable fee established by the division shall be paid for each annual permit at the time of issuance. Inspection fees shall be collected at the time of each regular inspection of installations, alterations or repairs made under the annual permit. Fees received by a bureau under this subsection shall be remitted to the division.

E. Annual permits expire one year from their date of issuance.

History: 1953 Comp., 67-35-54, enacted by Laws 1967, ch. 199, 54; 1973, ch. 259, 17; 1975, ch. 331, 22; 1975, ch. 336, 1; 1977, ch. 245, 208; 1983, ch. 105, 20; 1989, ch. 6, 40.



Section 60-13-47 - Trade bureaus; connection to installation.

60-13-47. Trade bureaus; connection to installation.

A. Except where work is done under an annual permit, no public utility shall make a connection from a supply of water or gas to an installation for which a permit is required, or which has been disconnected or ordered to be disconnected by the trade bureau having jurisdiction, without the authorization of the trade bureau having jurisdiction.

B. The public utility may make a connection from a supply of water or gas to an installation under the following circumstances:

(1) if within seven days after notification to the appropriate trade bureau of the completion of any work or installation the bureau has failed to approve or disapprove the connection; or

(2) if an installation or work is not located in any territory where there is an authorized inspector; provided, however, before any such connection is made by the public utility, the public utility must have received a written statement from the licensee declaring that the installation or work conforms with the provisions of the Construction Industries Licensing Act [60-13-1 NMSA 1978] and the orders, rules and regulations, codes and minimum standards made pursuant to that act. The public utility shall immediately report to the proper trade bureau the receipt and contents of the statement. If it is discovered by the trade bureau that the declaration made in the statement is false, the trade bureau shall order the licensee making the statement to rectify the defects within five days after receipt of the written notice thereof from the bureau.

C. No public or municipally owned electric utility shall make a connection from a supply of electricity for which a permit is required without the approval of the electrical bureau or its authorized representative. In the event of an emergency, the electrical contractor shall issue a prefinal permit to the serving utility authorizing the service to be reconnected. The electrical contractor shall report the emergency on the next working day to the electrical bureau or its authorized representative for inspection.

History: 1953 Comp., 67-35-55, enacted by Laws 1967, ch. 199, 55; 1977, ch. 245, 209; 1983, ch. 105, 21.



Section 60-13-48.1 - Financial statements; confidentiality.

60-13-48.1. Financial statements; confidentiality.

No information from financial statements obtained from applicants for licenses or licensees for the division's use in determining responsibility or maintaining proof of responsibility for the future shall be released unless in statistical form and classified to prevent identification of particular applicants. Any employee of the division, any former employee of the division or any other person who reveals to another individual any information which he is prohibited from lawfully revealing by provision of this section is guilty of a misdemeanor and shall upon conviction be fined not more than one thousand dollars ($1,000) or imprisoned not more than one year, or both, and shall not be employed by the state for a period of five years after the date of the conviction.

History: 1978 Comp., 60-13-48.1, enacted by Laws 1983, ch. 105, 22; 1989, ch. 6, 41.



Section 60-13-49 - Proof of responsibility.

60-13-49. Proof of responsibility.

A. No applicant for a contractor's license or for renewal of a contractor's license shall be issued a license until the director determines that the applicant furnishes proof of responsibility pursuant to Subsection B of this section.

B. Proof of responsibility shall be a bond of ten thousand dollars ($10,000) acceptable to the director and underwritten by a corporate surety authorized to transact business in New Mexico. Such bond shall meet the following conditions:

(1) payments from a bond required pursuant to this section shall only be used to cure code violations caused by a licensee, certified by the division and not corrected by the licensee. Claims against the bond shall be made within two years following final inspection by the governmental entity having jurisdiction over code enforcement or within two years of issuance of a certificate of occupancy for the construction project, whichever is earlier;

(2) the total aggregate liability of the surety for all claims shall be limited to the face amount of the bond;

(3) the bond carrier shall provide to the division and to the licensee thirty days' prior written notice of intent to cancel a bond required pursuant to this section. The surety for such a bond shall remain liable under the provisions of the bond for all obligations of the principal pertaining to bond terms that occur before the bond is canceled, expires or otherwise becomes ineffective;

(4) failure to maintain the bond for the period required by law is cause for revocation of the license; and

(5) if the bond is canceled, expires or otherwise becomes ineffective during the period of a license, the division shall notify the licensee that a new bond is required. If the licensee has not provided proof of a new bond before the fortieth day after the date on which the bond was canceled, expired or otherwise became ineffective, the license shall be subject to revocation for failure of proof of responsibility.

History: 1953 Comp., 67-35-57, enacted by Laws 1967, ch. 199, 57; 1969, ch. 224, 13; 1977, ch. 245, 211; 1985, ch. 153, 1; 1989, ch. 6, 42; 2008, ch. 38, 1.



Section 60-13-51 - Contractor's bond; municipal requirement prohibited.

60-13-51. Contractor's bond; municipal requirement prohibited.

No municipality shall require any person or corporation licensed under the provisions of the Construction Industries Licensing Act [60-13-1 NMSA 1978] to file or obtain as a condition of doing business as a licensed contractor within the municipality any additional license bond as proof of responsibility if the person or corporation has met the responsibility requirements of the commission.

History: 1953 Comp., 67-35-58.1, enacted by Laws 1971, ch. 233, 1; 1977, ch. 245, 212; 1989, ch. 6, 43.



Section 60-13-52 - Penalty; misdemeanor.

60-13-52. Penalty; misdemeanor.

A. Any person who acts in the capacity as a contractor within the meaning of the Construction Industries Licensing Act [60-13-1 NMSA 1978] without a license required by that act, and any person who holds himself out as a sales representative of a contractor which contractor is without a license as required by that act, is guilty of a misdemeanor, and upon conviction therefor the court shall:

(1) where the dollar value of the contracting work is five thousand dollars ($5,000) or less, sentence the person to be imprisoned in the county jail for a term of ninety days or to the payment of a fine of not less than three hundred dollars ($300) nor more than five hundred dollars ($500), or to both such imprisonment and fine in the discretion of the court; and

(2) where the dollar value of the contracting work exceeds five thousand dollars ($5,000), sentence the person to be imprisoned in the county jail for a term of six months or to the payment of a fine of ten percent of the dollar value of the contracting work, or to both such imprisonment and fine in the discretion of the court.

B. Any person who acts in the capacity as a journeyman within the meaning of the Construction Industries Licensing Act without holding a valid certificate of competence issued by the division is guilty of a misdemeanor, and upon conviction therefor the court shall sentence the person to be imprisoned in the county jail for a term of ninety days or to payment of a fine of not less than one hundred dollars ($100) nor more than three hundred dollars ($300), or to both such imprisonment and fine.

C. Any person who, after having been convicted and sentenced in accordance with the provisions of either Subsection A or Subsection B of this section, is again convicted pursuant to the provisions of this section shall be sentenced to twice the applicable penalty imposed by the provisions of this section.

D. In the case of a first conviction under this section, the court may impose a deferred sentence on the condition that the person comply with the provisions for licensure pursuant to Subsection D of Section 60-13-14 NMSA 1978.

History: 1953 Comp., 67-35-59, enacted by Laws 1977, ch. 377, 6; 1979, ch. 274, 1; 1989, ch. 6, 44.



Section 60-13-53 - Commission or division; powers of injunction; mandamus.

60-13-53. Commission or division; powers of injunction; mandamus.

The commission or division may enforce in the district court of the county in which the offense was committed the provisions of the Construction Industries Licensing Act [60-13-1 NMSA 1978] by injunction, mandamus or any proper legal proceeding.

History: 1953 Comp., 67-35-60, enacted by Laws 1967, ch. 199, 60; 1977, ch. 245, 213; 1989, ch. 6, 45.



Section 60-13-54 - Continuation of license.

60-13-54. Continuation of license.

Any person who, at the time of the passage and approval of the Construction Industries Licensing Act [60-13-1 NMSA 1978], is engaged in any occupation, trade or activity related thereto, pursuant to a valid license authorizing such acts and operations issued under laws repealed by this act and rules and regulations pursuant thereto, is entitled to continue such act and operations, and the license shall continue in effect until the expiration date thereof, subject in all cases to suspension or revocation as provided by the Construction Industries Licensing Act.

History: 1953 Comp., 67-35-61, enacted by Laws 1967, ch. 199, 61.



Section 60-13-55 - Continuation of construction codes and standards.

60-13-55. Continuation of construction codes and standards.

Any code and minimum standard related to the construction, alteration, installation or repair of a private or public building, or installation on public or private premises, in effect at the time of passage and approval of the Construction Industries Licensing Act [60-13-1 NMSA 1978] shall continue in effect until the commission and trade bureaus created by the Construction Industries Licensing Act amend or revise those codes and minimum standards pursuant to provisions of the Construction Industries Licensing Act.

History: 1953 Comp., 67-35-62, enacted by Laws 1967, ch. 199, 62; 1977, ch. 245, 214; 1989, ch. 6, 46.



Section 60-13-57 - Hearing officer authorized.

60-13-57. Hearing officer authorized.

The commission may designate a hearing officer to preside over and take evidence at any hearing held pursuant to the Construction Industries Licensing Act [60-13-1 NMSA 1978]. Hearing officers may be employees or individuals hired outside the division by contract or on a case by case basis as determined by the commission.

History: 1953 Comp., 67-35-64, enacted by Laws 1973, ch. 229, 5 and Laws 1973, ch. 259, 9; 1977, ch. 245, 216; 1989, ch. 6, 47.



Section 60-13-59 - Building permits; contents; display.

60-13-59. Building permits; contents; display.

Every building permit or notice of permit required under the provisions of a building code shall:

A. clearly indicate the name and address of the owner of the property;

B. contain a legal description of the property being built upon, either by "lot and block" description in a subdivision, by street address in a municipality or by township, range and section numbers if outside a municipality or platted subdivision;

C. contain the name, address and license number of the general contractor, where applicable; and

D. be prominently displayed on the site where the construction or work is to be performed.

History: Laws 1987, ch. 209, 1.






Article 13A - Employee Leasing

Section 60-13A-1 - Short title.

60-13A-1. Short title.

This act [60-13A-1 to 60-13A-14 NMSA 1978] may be cited as the "Employee Leasing Act".

History: Laws 1993, ch. 162, 1.



Section 60-13A-2 - Definitions.

60-13A-2. Definitions.

As used in the Employee Leasing Act [60-13A-1 NMSA 1978]:

A. "applicant" means a person applying for registration as an employee leasing contractor;

B. "client" means a person who obtains workers through an employee leasing arrangement;

C. "department" means the regulation and licensing department;

D. "employee leasing arrangement" means any arrangement in which a client contracts with an employee leasing contractor for the contractor to provide leased workers to the client; provided, "employee leasing arrangements" does not include temporary workers;

E. "employee leasing contractor" means any person who provides leased workers to a client in New Mexico through an employee leasing arrangement;

F. "leased worker" means a worker provided to a client through an employee leasing arrangement; provided that if a worker works and should be classified in any construction class or in any oil and gas well service or drilling class pursuant to provisions of or regulations adopted under the New Mexico Insurance Code [59A-1-1 NMSA 1978], the worker shall be presumed to be a leased worker and the employee leasing contractor that provides the worker shall comply with the provisions of the Employee Leasing Act [60-13A-1 NMSA 1978];

G. "person" means an individual or any other legal entity;

H. "temporary services employer" means an employing unit that contracts with clients or customers to provide workers to perform services for the client or customer and performs all of the following functions:

(1) negotiates with clients or customers for such matters as time, place, type of work, working conditions, quality and price of the services;

(2) determines assignments of workers, even though workers retain the right to refuse specific assignments;

(3) retains the authority to reassign or refuse to reassign a worker to other clients or customers when a worker is determined unacceptable by a specific client or customer;

(4) assigns the worker to perform services for a client or customer;

(5) sets the rate of pay for the worker, whether or not through negotiation; and

(6) pays the worker directly; and

I. "temporary worker" means a worker employed or provided by a temporary services employer to support or supplement another's work force in special work situations, such as employee absences, temporary skill shortages, temporary provision of specialized professional skills, seasonal workloads and special temporary assignments, including the production of motion pictures, television programs and other commercial media projects; provided that if a worker who is employed or provided by a temporary services employer works and should be classified in any construction class or in any oil and gas well service or drilling class pursuant to provisions of or regulations adopted under the New Mexico Insurance Code [59A-1-1 NMSA 1978], the worker shall be presumed to be a temporary worker and the temporary services employer that provides the worker shall comply with the provisions of the Employee Leasing Act [60-13A-1 NMSA 1978].

History: Laws 1993, ch. 162, 2; 2003, ch. 242, 1.



Section 60-13A-3 - Registration as an employee leasing contractor required as condition to do business in the state.

60-13A-3. Registration as an employee leasing contractor required as condition to do business in the state.

A. No person shall do business in the state as an employee leasing contractor unless the person is registered with the department.

B. Registration shall be renewed annually. The renewal date shall be the first day of the month one year after the month in which the initial registration occurred.

C. Applications for initial registration and renewals of registration shall be made on forms supplied by the department and shall contain the information required by Section 6 [60-13A-6 NMSA 1978] of the Employee Leasing Act. The department may by regulation require additional information for initial registration and renewal of registration.

D. Upon initial registration an employee leasing contractor shall pay a fee to the department of one thousand dollars ($1,000). On the annual renewal date the employee leasing contractor shall pay an annual renewal fee of one thousand dollars ($1,000).

E. Neither the initial registration fee nor the renewal fee is refundable.

F. If a registered employee leasing contractor does not submit a completed renewal application within thirty days after the annual renewal date, the department shall mail a notice to the contractor by certified mail, return receipt requested, which notice shall inform the contractor that unless the renewal fee is paid within thirty days of the receipt of the notice by the contractor, together with a delinquency charge of five hundred dollars ($500), the contractor's registration shall be canceled. The department shall cancel the registration of any contractor who does not comply with the requirements for payment of a renewal fee and a delinquency charge.

History: Laws 1993, ch. 162, 3.



Section 60-13A-4 - Licensure requirements for certain employee leasing contractors.

60-13A-4. Licensure requirements for certain employee leasing contractors.

An existing employee leasing contractor domiciled in New Mexico as of September 30, 1993 shall be issued an employee leasing contractor's license upon application.

History: Laws 1993, ch. 162, 4; 1995, ch. 24, 1.



Section 60-13A-5 - Compliance with and applicability of workers' compensation laws.

60-13A-5. Compliance with and applicability of workers' compensation laws.

A. Every employee leasing contractor shall comply with the provisions of Section 52-1-4 NMSA 1978, and that compliance shall be a condition precedent to initial registration. Failure to maintain compliance with the cited law shall result in the immediate revocation of any registration or license held by the noncomplying employee leasing contractor in addition to any other sanctions that may be imposed under applicable laws or regulations.

B. Workers' compensation insurance or self-insurance applicable to leased workers shall cover the employee leasing contractor and the client as co-insureds. Workers' compensation insurance applicable to leased employees may be provided in any manner authorized by and in compliance with regulations of the superintendent of insurance issued pursuant to Section 59A-2-9.1 NMSA 1978.

C. The employee leasing contractor and the client shall be deemed co-employers of leased workers for purposes of the Workers' Compensation Act [52-1-1 NMSA 1978]. The Workers' Compensation Act shall constitute leased workers' exclusive remedy against both the employee leasing contractor and the client if the conditions of Section 52-1-9 NMSA 1978 are satisfied.

History: Laws 1993, ch. 162, 5; 1995, ch. 24, 2.



Section 60-13A-6 - Registration application; contents.

60-13A-6. Registration application; contents.

A. An application for registration as an employee leasing contractor shall be signed by an individual for the applicant and verified by him under oath before a notary public. It shall contain:

(1) the applicant's full name, the title of his position with the employee leasing contractor and a statement that he is authorized to act on behalf of the employee leasing contractor in connection with the application;

(2) the business name, if any, of the applicant;

(3) the applicant's legal entity status;

(4) if the applicant is an individual, his age, date and place of birth and social security number;

(5) the applicant's state and federal tax identification numbers and employer identification number;

(6) the current residence street or location address of the principal office of the applicant and a current mailing address, if different from the residency address;

(7) a signature by:

(a) an individual sole proprietor if the applicant is a proprietorship;

(b) each of the general partners if the applicant is a partnership; or

(c) a corporate officer having authority to make the application if the applicant is a corporation;

(8) for a corporate applicant, the name and residence street address of the corporation's agent for the service of process; and

(9) proof of compliance with Section 5 [60-13A-5 NMSA 1978] of the Employee Leasing Act [60-13A-1 NMSA 1978].

B. Any changes in information required to be included in the application for registration as an employee leasing contractor shall be reported to the department by the contractor within thirty days of the date the change occurs. Failure by the contractor to comply with this requirement constitutes cause for the department to cancel the contractor's registration.

History: Laws 1993, ch. 162, 6.



Section 60-13A-7 - Surety requirements for employee leasing contractors.

60-13A-7. Surety requirements for employee leasing contractors.

A. An employee leasing contractor domiciled and registered in New Mexico as of September 30, 1993 shall file and maintain with the department a surety bond in the amount of twenty-five thousand dollars ($25,000) issued by an insurance company authorized to do business in this state. An employee leasing contractor domiciled and registered in New Mexico after September 30, 1993 shall file and maintain with the department a surety bond in the amount of one hundred thousand dollars ($100,000) issued by an insurance company authorized to do business in this state. Interest accrued on such liquid securities shall be paid to the employee leasing contractor providing the liquid security. The bond shall be conditioned upon the prompt payment of wages for which the employee leasing contractor becomes liable. The employee leasing contractor's liability for these wages shall terminate six months after the employee leasing contractor terminates his employee leasing business.

B. In lieu of the surety bond required under Subsection A of this section, the employee leasing contractor may deposit with a depository designated by the department liquid securities with a market value equal to the amount required for a surety bond. The deposit contract shall authorize the department to liquidate the securities to the extent necessary to pay any obligations that the employee leasing contractor fails to pay promptly when due.

History: Laws 1993, ch. 162, 7; 1995, ch. 24, 3.



Section 60-13A-8 - Department to adopt regulations to implement act.

60-13A-8. Department to adopt regulations to implement act.

The department shall adopt regulations to implement the provisions of the Employee Leasing Act [60-13A-1 NMSA 1978].

History: Laws 1993, ch. 162, 8.



Section 60-13A-9 - Agreement required.

60-13A-9. Agreement required.

The employment relationship between the client and the leased workers shall be established by written agreement between the employee leasing contractor and the client. Written notice of the employment relationship and of compliance with the requirements of Section 52-1-4 NMSA 1978 shall be given by the contractor to each leased worker.

History: Laws 1993, ch. 162, 9.



Section 60-13A-10 - Employment contributions; benefits; tax withholding.

60-13A-10. Employment contributions; benefits; tax withholding.

An employee leasing contractor shall provide any benefits required by law to be provided employees by employers. The contractor shall provide to the department proof of any required insurance benefits prior to registration or renewal of registration.

History: Laws 1993, ch. 162, 10.



Section 60-13A-11 - Revocation of registration; disciplinary proceedings.

60-13A-11. Revocation of registration; disciplinary proceedings.

A. In accordance with the procedures contained in the Uniform Licensing Act [61-1-1 NMSA 1978], the department may revoke the registration of any employee leasing contractor upon grounds that the contractor:

(1) is guilty of fraud, deception or misrepresentation in procuring registration under the Employee Leasing Act [60-13A-1 NMSA 1978];

(2) has willfully or negligently violated any provision of the Employee Leasing Act or any of the rules or regulations of the department pursuant to that act; or

(3) has not maintained the surety bond or complied with the deposit requirements pursuant to Section 7 [60-13A-7 NMSA 1978] of the Employee Leasing Act.

B. Disciplinary proceedings may be instituted by sworn complaint of any person and shall conform with the provisions of the Uniform Licensing Act.

C. An employee leasing contractor whose registration has been revoked may reapply for registration after a period of two years from the date the revocation is effective.

History: Laws 1993, ch. 162, 11.



Section 60-13A-12 - Criminal penalty.

60-13A-12. Criminal penalty.

Any person doing business in this state as an employee leasing contractor without being registered as required under the Employee Leasing Act [60-13A-1 NMSA 1978] is guilty of a misdemeanor and upon conviction shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978.

History: Laws 1993, ch. 162, 12.



Section 60-13A-13 - Civil penalties and remedies.

60-13A-13. Civil penalties and remedies.

A. Any employee leasing contractor who violates any provision of the Employee Leasing Act [60-13A-1 NMSA 1978] may be fined by the department for the violation in the amount of one thousand dollars ($1,000) and, if it is a continuing violation, the department may impose a fine of one thousand dollars ($1,000) for each day during which the violation continues.

B. The department may bring an action in a court of competent jurisdiction to enjoin any person from violating any provisions of the Employee Leasing Act.

C. A client, a leased employee or other person who suffers damages proximately caused by the failure of an employee leasing contractor to comply with the Employee Leasing Act may bring an action in any court of competent jurisdiction to recover the damages incurred.

D. If a person is determined to have violated the provisions of the Employee Leasing Act by the department or a court of competent jurisdiction, that person shall be liable for the expenses incurred by the department in investigating and enforcing the provisions of that act and also for reasonable attorneys' fees and costs incurred by the department in a court action.

History: Laws 1993, ch. 162, 13.



Section 60-13A-14 - Disclosure to clients required.

60-13A-14. Disclosure to clients required.

An employee leasing contractor shall disclose to a client the services to be rendered by the contractor, the costs of those services and a description of the respective rights and obligations of the parties prior to entering into an employee leasing arrangement with the client.

History: Laws 1993, ch. 162, 14.






Article 14 - Manufactured Housing

Section 60-14-1 - Short title.

60-14-1. Short title.

Chapter 60, Article 14 NMSA 1978 may be cited as the "Manufactured Housing Act."

History: 1953 Comp., 67-41-1, enacted by Laws 1975, ch. 331, 1; 1983, ch. 295, 7.



Section 60-14-2 - Definitions.

60-14-2. Definitions.

As used in the Manufactured Housing Act:

A. "broker" means any person who, for a fee, commission or valuable consideration, lists, sells, offers for sale, exchanges, offers to exchange, rents or leases or offers to rent or lease pre-owned manufactured homes for another person or who negotiates, offers to negotiate, locates or brings together a buyer and a seller or offers to locate or bring together a buyer and a seller in conjunction with the sale, exchange, rental or lease of a pre-owned manufactured home. A broker may or may not be an agent of any party involved in the transaction. No person shall be considered a broker unless engaged in brokerage activities related to the sale, exchange or lease-purchase of two or more pre-owned manufactured homes to consumers in any consecutive twelve-month period;

B. "certificate of qualification" means a certificate issued by the division to a qualifying party;

C. "committee" means the manufactured housing committee;

D. "consumer" means any person who seeks or acquires by purchase, exchange or lease-purchase a manufactured home;

E. "dealer" means any person engaged in the business of buying for resale, selling or exchanging manufactured homes or offering manufactured homes for sale, exchange or lease-purchase to consumers. No person shall be considered a dealer unless engaged in the sale, exchange or lease-purchase of two or more manufactured homes to consumers in any consecutive twelve-month period. A dealer may also engage in any brokerage activities included under the definition of broker in this section; provided, "dealer" shall not include:

(1) receivers, trustees, administrators, executors, guardians or other persons appointed by or acting under judgment, decree or order of any court;

(2) public officers while performing their duties as such officers; and

(3) finance companies, banks and other lending institutions covering sales of repossessed manufactured houses;

F. "director" means the director of the manufactured housing division and the construction industries division of the regulation and licensing department;

G. "division" means the manufactured housing division of the regulation and licensing department;

H. "inspection agency" means any firm, partnership, corporation, association or any combination thereof approved in accordance with regulations adopted by the division as having the personnel and equipment available to adequately inspect for the proper construction of manufactured homes or house trailers not used exclusively for recreational purposes;

I. "inspector" means a person appointed by the division as being qualified to adequately inspect the construction, electrical installations and mechanical installations of manufactured homes and their repair and modification, as well as the installation, tie-downs, blocking, skirting and water, gas and sewer connections of any manufactured homes in New Mexico;

J. "installer" means any person who installs manufactured homes for remuneration;

K. "installation" means, but is not limited to, preparation by an installer of a manufactured home site, construction of tie-down facilities and connection to on-site utility terminals;

L. "manufacturer" means any resident or nonresident person who manufactures or assembles manufactured homes or any component of manufactured homes;

M. "manufactured home" means a movable or portable housing structure over thirty-two feet in length or over eight feet in width constructed to be towed on its own chassis and designed to be installed with or without a permanent foundation for human occupancy as a residence and that may include one or more components that can be retracted for towing purposes and subsequently expanded for additional capacity or may be two or more units separately towable but designed to be joined into one integral unit, as well as a single unit. "Manufactured home" does not include recreational vehicles or modular or premanufactured homes, built to Uniform Building Code standards, designed to be permanently affixed to real property. "Manufactured home" includes any movable or portable housing structure over twelve feet in width and forty feet in length that is used for nonresidential purposes;

N. "permit" means a certificate issued by the division to the dealer or installer of a manufactured home indicating that the manufactured home meets the minimum requirements for occupancy provided for by codes or regulations of the division;

O. "person" includes an individual, firm, partnership, corporation, association or other legal entity or any combination thereof;

P. "qualifying party" means any individual who submits to the examination for a license, other than a broker's or salesperson's license, to be issued under the Manufactured Housing Act to a licensee, other than an individual, and who after passing such an examination is responsible for the licensee's compliance with the requirements of that act and with the rules, regulations, codes and standards adopted and promulgated in accordance with the provisions of the Manufactured Housing Act;

Q. "repairman" means any person who, for remuneration or consideration, modifies, alters or repairs the structural, mechanical or electrical systems of a manufactured home; and

R. "salesperson" means any person who for any form of compensation sells or lease-purchases or offers to sell or lease-purchase manufactured homes to consumers as an employee or agent of a dealer.

History: 1953 Comp., 67-41-2, enacted by Laws 1978, ch. 79, 1; 1983, ch. 295, 8; 1988, ch. 102, 3; 2013, ch. 36, 1.



Section 60-14-3 - Purpose.

60-14-3. Purpose.

It is the intent of the legislature that the large and growing manufactured housing industry be supervised and regulated by a division of the commerce and industry department [regulation and licensing department]. The purpose of the Manufactured Housing Act [60-14-1 NMSA 1978] is to insure the purchasers and users of manufactured homes the essential conditions of health and safety which are their right and to provide that the business practices of the industry are fair and orderly among the members of the industry with due regard to the ultimate consumers in this important area of human shelter.

History: 1953 Comp., 67-41-3, enacted by Laws 1975, ch. 331, 3; 1977, ch. 245, 218; 1983, ch. 295, 9.



Section 60-14-4 - Powers and duties of division.

60-14-4. Powers and duties of division.

The division shall:

A. prepare, administer and grade examinations for licensure under the classification sought by each applicant;

B. issue licenses and certificates of qualification in accordance with the provisions of the Manufactured Housing Act;

C. establish and collect fees authorized to be collected by the division pursuant to the Manufactured Housing Act;

D. subject to the approval of the committee, adopt rules and regulations relating to the construction, repair, modification, installation, tie-down, hookup and sale of all manufactured homes, which regulations shall be uniform throughout the state and shall be enforced by inspectors for the division to insure minimum standards of safety within the state and any of its political subdivisions. Ordinances of any political subdivision of New Mexico relating to gas, including natural gas, liquefied petroleum gas or synthetic natural gas; electricity; sanitary plumbing; and installation or sale of manufactured homes shall not be inconsistent with any rules, regulations, codes or standards adopted by the division pursuant to the Manufactured Housing Act;

E. adopt a budget and submit it to the regulation and licensing department for approval;

F. make an annual report to the superintendent of regulation and licensing concerning the operations of the division. The report shall contain the division's recommendations for legislation that it deems necessary to improve the licensing and the ethical and technical practices of the manufactured housing industry and to protect the public welfare;

G. subject to the approval of the committee, adopt such rules, regulations, codes and standards as are necessary to carry out the provisions of the Manufactured Housing Act;

H. prepare a uniform manufacturer's warranty and require its adoption as a condition of licensure by all manufacturers of manufactured homes doing business in New Mexico;

I. subject to the approval of the committee, adopt by regulation the mobile home construction and safety standards contained in the National Mobile Home Construction and Safety Standards Act of 1974, 42 U.S.C. 5401 et seq., as amended;

J. subject to the approval of the committee, adopt by regulation the mobile home procedural and enforcement regulations, 24 C.F.R. 3282, as amended, promulgated by the department of housing and urban development pursuant to the National Mobile Home Construction and Safety Standards Act of 1974, 42 U.S.C. 5401 et seq., as amended;

K. issue permits and provide for a single inspection of every installation in New Mexico, regardless of the location;

L. subject to the approval of the committee, adopt regulations prescribing standards for the installation or use of electrical wiring; the installation of all fixtures, plumbing, consumer's gas pipe, including natural gas, liquefied petroleum gas and synthetic natural gas, appliances and materials installed in the course of mechanical installation; and the construction, alteration, installation and repair of all manufactured homes intended for use in flood or mudslide areas designated pursuant to Section 3-18-7 NMSA 1978. The regulations shall give due regard to standards prescribed by the federal insurance administration pursuant to regulation 1910, Subsection 7(d), 79 Stat. 670, Section 1361, 82 Stat. 587 and 82 Stat. 5757, all as amended, and shall give due regard to physical, climatic and other conditions peculiar to New Mexico;

M. conduct "inspector schools" so that each inspector under the division's jurisdiction is capable of giving a complete one-time inspection for the sufficiency of unit installation, construction and mechanical and electrical systems;

N. enter into cooperative agreements with federal agencies relating to manufactured housing and accept and use federal grants, matching funds or other financial assistance to further the purposes of the Manufactured Housing Act. The division may enter into agreements with municipalities and counties to provide for the inspection of manufactured homes by employees of municipalities and counties, to be performed under the supervision and control of the division. The division may allow all or a portion of the inspection fee collected by a local public body to be retained by the local public body. The portion of the fee retained shall be determined by the division and shall be related to the completeness of the inspection performed;

O. administer oaths through any member of the division, the director or a hearing officer;

P. subject to the approval of the committee, adopt rules and regulations for the conducting of hearings and the presentation of views, consistent with the regulations promulgated by the department of housing and urban development, 24 C.F.R. 3282.151 through 3282.156, as amended;

Q. subject to the approval of the committee, adopt by regulation a requirement that dealers, repairmen and installers provide to consumers warranties on their product and work and prescribe by regulation minimum requirements of such warranties;

R. coordinate with and qualify inspectors for any multiple inspection program provided by the construction industries division of the regulation and licensing department for inspection of manufactured homes;

S. subject to the approval of the committee, adopt regulations, codes and standards for manufactured homes used for nonresidential purposes; provided such manufactured homes being used for nonresidential purposes on May 18, 1988 shall not be required to meet Uniform Building Code standards, except as to requirements for access to the handicapped, but manufactured homes being used for nonresidential purposes after May 18, 1988 shall be required to meet Uniform Building Code standards. None of the provisions contained in this subsection shall apply to retailers licensed by the motor vehicle division of the taxation and revenue department; and

T. with the approval of the superintendent of regulation and licensing, employ such personnel as the director deems necessary for the exclusive purposes of investigating violations of the Manufactured Housing Act, enforcing Section 60-14-17 NMSA 1978 and instituting legal action in the name of the division to enforce the provisions of Section 60-14-19 NMSA 1978.

History: 1953 Comp., 67-41-6, enacted by Laws 1978, ch. 80, 1; 1983, ch. 295, 10; 1988, ch. 102, 4; 1988, ch. 102, 4; 2007, ch. 62, 1.



Section 60-14-5 - Manufactured housing committee created; membership; compensation; duties.

60-14-5. Manufactured housing committee created; membership; compensation; duties.

A. There is created within the division the "manufactured housing committee". It shall be composed of seven members who are residents of New Mexico and who shall serve at the pleasure of the governor and be appointed by the governor as follows:

(1) one member who is or is the designated representative of a manufacturer licensed under the Manufactured Housing Act;

(2) one member who is or is the qualifying party of a dealer licensed under the Manufactured Housing Act;

(3) one member who is or is the qualifying party of an installer licensed under the Manufactured Housing Act;

(4) one member who is the owner of a manufactured housing dealership licensed under the Manufactured Housing Act;

(5) one member who is engaged in the business of financing the purchase of manufactured housing units; and

(6) two public members who are manufactured housing unit owners not subject to licensure under the Manufactured Housing Act.

The term of office of each member of the committee is four years; provided that members shall be appointed for staggered terms beginning July 1, 1983 so that two terms end on June 30, 1985, two terms end on June 30, 1986 and three terms end on June 30, 1987. Thereafter, all members shall be appointed to four-year terms. Members shall be appointed to provide adequate representation of all geographic areas of the state.

B. Each member of the committee shall receive per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

C. The committee shall annually elect a chair and vice chair from its membership. The director of the division shall serve as the executive secretary of the committee.

D. The committee shall meet at least bimonthly at the call of the chair.

E. The committee shall provide technical and policy advice to the division, review and approve or disapprove all rules, regulations, standards and codes subject to its approval under the provisions of the Manufactured Housing Act and:

(1) establish by regulation classifications of licenses issued by the division and qualifications and examinations necessary for licensure under the Manufactured Housing Act; and

(2) suspend or revoke for cause any license or certificate of qualification issued by the division.

History: 1953 Comp., 67-41-6.1, enacted by Laws 1977, ch. 245, 220; 1983, ch. 295, 11; 2013, ch. 36, 2.



Section 60-14-6 - Bonding requirements; dealers, brokers, salespersons, manufacturers, repairmen and installers.

60-14-6. Bonding requirements; dealers, brokers, salespersons, manufacturers, repairmen and installers.

A. The division, with the approval of the committee, may by regulation require each dealer, broker, salesperson, manufacturer, repairman and installer to furnish and maintain with the division a consumer protection bond underwritten by a corporate surety authorized to transact business in New Mexico, in a sum to be determined by regulation and in such form, and with either unit or blanket coverage, as required by regulation, to be conditioned upon the dealer, broker, salesperson, manufacturer, repairman or installer complying with the provisions of the Manufactured Housing Act [60-14-1 NMSA 1978] and any other law applying to the licensee, and also as indemnity for any loss sustained by any person damaged:

(1) as a result of a violation by the licensee of any provision of the Manufactured Housing Act or of any regulation of the division adopted pursuant to that act;

(2) as a result of a violation of any regulation adopted by the division;

(3) by fraud of a licensee in the execution or performance of a contract; or

(4) by misrepresentation or the making of false promises through the advertising or the agents of a licensee.

B. The consumer protection bond may include provisions for the indemnification for any loss sustained by any consumer as the result of the refusal, failure or inability to transfer good and sufficient legal title to the consumer by the transferor or any other party claiming title.

C. The committee may attach and disburse for cause any consumer protection bond furnished to the division pursuant to this section. The division, subject to the approval of the committee, shall adopt the necessary rules and regulations to administer the provisions of this section.

History: 1953 Comp., 67-41-7, enacted by Laws 1978, ch. 81, 1; 1983, ch. 295, 12.



Section 60-14-7 - License required; classification; examination.

60-14-7. License required; classification; examination.

A. No person shall engage in business as a manufacturer, dealer, broker, repairman, installer or salesperson unless licensed as provided in the Manufactured Housing Act or the Construction Industries Licensing Act [Chapter 60, Article 13 NMSA 1978].

B. The committee shall adopt regulations creating a system of license classifications covering the occupations of dealer, broker, manufacturer, repairman, installer and salesperson and providing for the qualifications and examination for each class of license.

C. No person shall import for sale or exchange, or engage in the business of selling, leasing or exchanging or offering for sale, lease or exchange, any manufactured home manufactured by any person who is not licensed as a manufacturer under the Manufactured Housing Act.

History: 1953 Comp., 67-41-8, enacted by Laws 1975, ch. 331, 8; 1977, ch. 245, 222; 1983, ch. 295, 13; 2013, ch. 36, 3.



Section 60-14-8 - Licensure; exemption.

60-14-8. Licensure; exemption.

The provisions of Section 60-14-7 NMSA 1978 shall not apply to:

A. licensed real estate brokers or salesmen acting as agents for another person in the sale of real property on which is located one or more manufactured homes whose installation has been approved as provided in regulations of the committee; or

B. technicians working on weatherization projects that do not exceed a cost of three thousand five hundred dollars ($3,500) and that are administered by a state or federal agency.

History: 1953 Comp., 67-41-8.1, enacted by Laws 1977, ch. 6, 1; 1983, ch. 295, 14; 1999, ch. 90, 1.



Section 60-14-9 - License; application; issuance.

60-14-9. License; application; issuance.

A. Application for a license required under Section 60-14-7 NMSA 1978 for one of the classified occupations, or for a certificate of qualification of a qualifying party of a licensee other than an individual licensee, shall be submitted to the division on forms prescribed and furnished by the division. The application shall contain such information and be accompanied by such attachments as are required by regulations of the division. The forms shall be accompanied by the prescribed fee.

B. No license shall be issued by the division to any person unless the division is satisfied that he is or has in his employ a qualifying party who is qualified for the classification for which the application is made and who has satisfied the requirements of Subsection C of this section.

C. An applicant for licensure shall:

(1) demonstrate financial responsibility as required by regulations of the committee;

(2) be of good reputation;

(3) not have engaged illegally in the licensed classification that he is applying for within one year prior to making the application;

(4) demonstrate familiarity with the rules and regulations adopted by the committee concerning the classification for which application is made;

(5) if a corporation, have complied with the laws of New Mexico regarding qualifications for doing business in this state or have been incorporated in New Mexico and have and maintain a registered agent and a registered office in this state;

(6) if an individual or partnership, have maintained a residence or street address in New Mexico for at least thirty days preceding the date of application;

(7) submit proof of registration with the revenue division of the taxation and revenue department and submit a current tax identification number; and

(8) personally or through the applicant's qualifying party successfully pass an examination administered by the division in the license classification for which application is made.

History: 1953 Comp., 67-41-9, enacted by Laws 1975, ch. 331, 9; 1977, ch. 245, 223; 1983, ch. 295, 15.



Section 60-14-10 - Qualifying party; examination; certificate.

60-14-10. Qualifying party; examination; certificate.

A. Except as provided in Subsection C of this section, no certificate of qualification shall be issued to any individual desiring to be a qualifying party until he has passed with a satisfactory score an examination prepared, administered and graded by the division.

B. The examination where applicable shall consist of:

(1) general business knowledge, the rules and regulations of the division and committee and the provisions of the Manufactured Housing Act [this article];

(2) technical knowledge and familiarity with the prescribed codes and minimum standards, which may be prepared and administered by an employee of the division who is expert in the particular classification for which certification is sought; and

(3) general knowledge of the statutes of this state relating to the sale, exchange or lease of manufactured homes, contracts of sale, agency and brokerage.

C. If a licensee is subject to suspension by the committee for failure of the licensee to have a qualifying party in his employ, and the employment of the qualifying party is terminated without fault of the licensee, then an employee of the licensee who is experienced in the classification for which the certificate of qualification was issued and who has been employed two or more years by the licensee shall be issued without examination a temporary certificate of qualification in the classification for which the licensee is licensed. The temporary qualifying party shall be subject to passing the examination as set forth in this section within one year from the date of the temporary certificate's issuance.

D. A certificate of qualification is not transferable.

History: 1953 Comp., 67-41-10, enacted by Laws 1975, ch. 331, 10; 1977, ch. 245, 224; 1983, ch. 295, 16.



Section 60-14-11 - Division fees.

60-14-11. Division fees.

The division shall by regulation establish reasonable annual license fees, fees for examinations and inspection and permit fees. Fees shall be set to reflect the actual cost of licensing and regulation, and in the case of the examination they shall reflect the actual cost of preparing and administering the examination. All fees shall be paid to the state treasurer for deposit and transfer as provided in Section 9-16-14 NMSA 1978.

History: 1953 Comp., 67-41-11, enacted by Laws 1975, ch. 331, 11; 1977, ch. 245, 225; 1983, ch. 295, 17; 1987, ch. 298, 9.



Section 60-14-12 - Suspension and revocation.

60-14-12. Suspension and revocation.

Any license or certificate of qualification issued by the division shall be suspended for a definite period or revoked under the procedures of the Uniform Licensing Act [61-1-1 NMSA 1978] by the committee for any of the following causes:

A. if a licensee or a qualifying party of a licensee violates any provision of the Manufactured Housing Act [60-14-1 NMSA 1978] or any regulations adopted by the division or committee pursuant to that act;

B. false, misleading or deceptive advertising;

C. knowingly contracting or performing a service beyond the scope of the license;

D. misrepresentation of a material fact by the applicant in obtaining a license or certificate;

E. misrepresentation or omission of a material fact in any manufactured home transaction;

F. failure to comply with the warranty requirements of the Manufactured Housing Act or any regulation of the committee pursuant to those requirements;

G. failure by a manufacturer or dealer to transfer good and sufficient title to the purchaser of a manufactured home;

H. failure by a broker or dealer to provide the buyer and the seller of a preowned manufactured home with a closing statement as required by regulation of the committee;

I. conviction of a licensee or a qualifying party of a licensee in any court of competent jurisdiction of a felony or any offense involving moral turpitude; or

J. failure by a dealer or broker in the transfer of a preowned manufactured home not owned at the time of the transaction by the dealer or broker to comply with title transfer provisions set forth by regulation of the division.

History: 1953 Comp., 67-41-12, enacted by Laws 1975, ch. 331, 12; 1977, ch. 245, 226; 1983, ch. 295, 18.



Section 60-14-13 - Transition.

60-14-13. Transition.

The records, automobiles, field equipment, office furniture and office equipment and the records of the mobile housing commission shall be transferred to the mobile housing division on the effective date of the Commerce and Industry Department Act. The regulations and all licenses and permits currently in force under the Construction Industries Licensing Act [60-13-1 NMSA 1978] regarding mobile homes shall remain in force to be administered by the division under the Mobile Housing Act until replaced by regulations adopted by the division.

History: 1953 Comp., 67-41-13, enacted by Laws 1975, ch. 331, 13; 1977, ch. 245, 227.



Section 60-14-14 - Hearing officer.

60-14-14. Hearing officer.

The division or committee may designate a hearing officer to preside over and take evidence at any hearing held pursuant to the Manufactured Housing Act [60-14-1 NMSA 1978].

History: 1953 Comp., 67-41-14, enacted by Laws 1975, ch. 331, 14; 1977, ch. 245, 228; 1983, ch. 295, 19.



Section 60-14-15 - Committee and division; consumer complaints; orders; suspension; revocation.

60-14-15. Committee and division; consumer complaints; orders; suspension; revocation.

In addition to the other duties imposed on the committee and division under the Manufactured Housing Act [60-14-1 NMSA 1978], the committee and division shall receive complaints from any consumer who claims to be harmed by any licensee and shall attempt to have the complaints adjusted to the reasonable satisfaction of the consumer. If the committee or division cannot secure a proper adjustment, the committee or division shall prepare a formal complaint for the consumer, and, pursuant to the provisions of the Uniform Licensing Act [61-1-1 NMSA 1978], the committee shall determine whether the licensee is in violation of the Manufactured Housing Act or of rules and regulations promulgated under that act. If the licensee is in violation of the Manufactured Housing Act or of the rules and regulations promulgated under that act, the committee may order him to comply, may suspend his license until such time as the licensee complies with the order of the committee or may revoke his license.

History: 1953 Comp., 67-41-15, enacted by Laws 1975, ch. 331, 23; 1983, ch. 295, 20.



Section 60-14-17 - Unlicensed dealers, brokers, salespersons, repairmen, manufacturers and installers; penalties.

60-14-17. Unlicensed dealers, brokers, salespersons, repairmen, manufacturers and installers; penalties.

It is unlawful for any person to act in the capacity of a dealer, broker, salesperson, repairman, manufacturer or installer within the meaning of the Manufactured Housing Act [60-14-1 NMSA 1978] without a license required by that act. Any person who conspires with any person to violate any provision of that act requiring a dealer, broker, salesperson, repairman, manufacturer or installer to obtain a license and maintain a license in good standing is guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than five hundred dollars ($500) or ten percent of the dollar value of the contracted work performed while acting in the capacity of a dealer, broker, salesperson, repairman, manufacturer or installer without having been issued a dealer's, broker's, salesperson's, repairman's, manufacturer's or installer's license, whichever is greater.

History: 1953 Comp., 60-14-17, enacted by Laws 1979, ch. 351, 1; 1979, ch. 400, 1; 1983, ch. 295, 22.



Section 60-14-18 - Committee or division; powers of injunctions; mandamus.

60-14-18. Committee or division; powers of injunctions; mandamus.

The division or committee may enforce the provisions of the Manufactured Housing Act [60-14-1 NMSA 1978] by injunction, mandamus or any proper legal proceeding in the district court of the county in which the offense was committed.

History: 1953 Comp., 60-14-18, enacted by Laws 1979, ch. 351, 2; 1979, ch. 400, 2; 1983, ch. 295, 23.



Section 60-14-19 - Penalties.

60-14-19. Penalties.

A. Any person who knowingly and willfully violates a provision of the Manufactured Housing Act or any rule, regulation or administrative order of the committee or division in a manner that threatens the health or safety of any purchaser or consumer is guilty of a misdemeanor and on conviction shall be fined not more than one thousand dollars ($1,000) or shall be confined in the county jail not longer than one year or both.

B. In any action brought to enforce any provision of the Manufactured Housing Act, the division, upon petition to the court, may recover on behalf of the state a civil penalty not to exceed one thousand dollars ($1,000) for each violation, except that the maximum civil penalty may not exceed one million dollars ($1,000,000) for any related series of violations occurring within one year from the date of the first violation.

C. Failure by a manufacturer or dealer to comply with the warranty provisions of the Manufactured Housing Act or any implied warranties or the violation of any provision of the Manufactured Housing Act by any person is an unfair or deceptive trade practice in addition to those practices defined in the Unfair Practices Act [57-12-1 NMSA 1978] and is actionable pursuant to the Unfair Practices Act. As such, the venue provisions and all remedies available in the Unfair Practices Act apply to and are in addition to the remedies in the Manufactured Housing Act.

D. The director may issue a license to an applicant who at any time within one year prior to making an application has acted as an unlicensed dealer, broker, salesperson, repairman, manufacturer or installer in New Mexico without a license as required by the division if:

(1) the applicant in addition to all other requirements for licensure pays an additional fee as follows:

(a) in an amount up to ten percent of the contract price or the value of the unlicensed work in the discretion of the committee; or

(b) if the applicant has bid or offered a price on a project and was not the successful bidder or offeror, the fee shall be at least one percent but not more than five percent of the total bid amount in the discretion of the committee; and

(2) the director is satisfied that no incident of unlicensed work:

(a) caused monetary damage to any person; or

(b) resulted in an unresolved consumer complaint being filed against the applicant.

E. Any unlicensed person who has performed unlicensed work may settle the claims against that unlicensed person without becoming licensed if the administrative claims arise from that person's first offense and that person pays an administrative fee calculated pursuant to Paragraph (1) of Subsection D of this section. In addition to the administrative fee, an additional ten percent of the amount of the administrative fee shall be assessed as a service fee.

F. If the total fee to be paid by the unlicensed person pursuant to the provisions of Subsection D or E of this section is twenty-five dollars ($25.00) or less, the fee may be waived by the director.

History: 1953 Comp., 60-14-19, enacted by Laws 1983, ch. 295, 24; 2007, ch. 62, 2.



Section 60-14-20 - Criminal offenders character evaluation.

60-14-20. Criminal offenders character evaluation.

The provisions of the Criminal Offender Employment Act [28-2-1 NMSA 1978] shall govern any consideration of criminal records required or permitted by the Manufactured Housing Act [60-14-1 NMSA 1978].

History: Laws 1983, ch. 295, 25.






Article 15 - Crane Operators Safety

Section 60-15-1 - Short title.

60-15-1. Short title.

Chapter 60, Article 15 NMSA 1978 may be cited as the "Crane Operators Safety Act".

History: Laws 1993, ch. 183, 1; 1995, ch. 138, 1; 2017, ch. 31, 1.



Section 60-15-2 - Purpose.

60-15-2. Purpose.

The purpose of the Crane Operators Safety Act is to promote the general welfare and protect the lives and property of the people of New Mexico by requiring persons operating cranes to be trained and licensed when employed in construction, demolition or excavation work.

History: Laws 1993, ch. 183, 2; 2017, ch. 31, 2.



Section 60-15-3 - Definitions.

60-15-3. Definitions.

As used in the Crane Operators Safety Act:

A. "class I crane operator" means a person who is authorized to operate a crane of any size or weight;

B. "class II crane operator" means a person who is authorized to operate:

(1) a hydraulic crane of up to one hundred tons lifting capacity with a maximum boom length of one hundred fifty feet, regardless of mounting or means of mobility; and

(2) any other type or size of crane under the direct supervision of a class I crane operator;

C. "class III crane operator" means a person who is authorized to work as an apprentice, trainee or crane oiler or driver under the direct supervision of a class I or class II crane operator;

D. "council" means the crane operators licensure examining council;

E. "crane" means:

(1) a conventional crane;

(2) a tower crane;

(3) a hydraulic crane equipped with a winch, cable and hook with over one ton lifting capacity;

(4) a power-operated derrick; or

(5) a mobile, carrier-mounted, track or crawler type power-operated hoisting machine that is used to hoist, lower or horizontally and laterally move a suspended load by means of a winch, cable and hook but does not mean an excavator or forklift;

F. "department" means the regulation and licensing department;

G. "endorsement" means an authorization stamped on a class I crane operator's license indicating authorization to operate a conventional crane, a tower crane or a hydraulic crane of any size or weight;

H. "licensee" means a person licensed under the Crane Operators Safety Act;

I. "person" means an individual, firm, partnership, corporation, association or other organization or any combination thereof;

J. "seat time" means the actual hands-on operation of a crane by a class II crane operator while under the direct supervision of a licensed class I crane operator or the actual hands-on operation of a crane by a class III crane operator while under the direct supervision of a licensed class I or II crane operator; and

K. "superintendent" means the superintendent of regulation and licensing.

History: Laws 1993, ch. 183, 3; 1995, ch. 138, 2; 2017, ch. 31, 3.



Section 60-15-4 - License required; exemptions.

60-15-4. License required; exemptions.

A. No person shall operate a crane in construction, demolition or excavation work unless the person is licensed under the Crane Operators Safety Act or exempt pursuant to Subsection D of this section.

B. Operating a crane without a license shall be considered unlicensed operation and shall subject the person who is operating the crane and the person's employer, or the employer's representative, to penalties as provided in the Crane Operators Safety Act.

C. The licensee and the licensee's employer shall be subject to applicable regulations controlling the use and operation of cranes as promulgated by the occupational safety and health administration, the mine safety and health administration or the American national standards institute.

D. The Crane Operators Safety Act shall not apply to the operation of a crane used in construction, demolition or excavation associated with:

(1) natural gas gather lines;

(2) interstate transmission facilities and interstate natural gas facilities subject to the federal Natural Gas Pipeline Safety Act of 1968 and its amendments;

(3) interstate pipeline facilities and carbon dioxide pipeline facilities subject to the federal Hazardous Liquid Pipeline Safety Act of 1979;

(4) gas and oil pipeline facilities subject to the Pipeline Safety Act [70-3-11 to 70-3-20 NMSA 1978];

(5) mining, milling or smelting operations subject to mine safety and health administration regulations or occupational safety and health administration regulations;

(6) prefabricated control rooms of natural gas, oil or carbon dioxide pipeline transmission facilities;

(7) oil and gas exploration, production or drilling;

(8) rural electric cooperative and electric, gas and water utility operations;

(9) commercial sign operations;

(10) the construction or operation of railroads;

(11) the installation and maintenance of telephone or television cable; or

(12) the installation and maintenance of propane tanks.

History: Laws 1993, ch. 183, 4; 1995, ch. 138, 3; 2005, ch. 52, 1; 2013, ch. 76, 1; 2017, ch. 31, 4.



Section 60-15-6 - Administration of act.

60-15-6. Administration of act.

A. The department shall enforce and administer the provisions of the Crane Operators Safety Act.

B. The department shall adopt rules to carry out the provisions of the Crane Operators Safety Act and to meet the occupational safety and health administration crane certification requirements.

History: Laws 1993, ch. 183, 6; 2017, ch. 31, 5.



Section 60-15-7 - Requirements for licensure.

60-15-7. Requirements for licensure.

A. The department shall issue a license for a class I crane operator with an endorsement to an applicant who files a completed application, accompanied by the required fees, and who submits satisfactory evidence that the applicant:

(1) is at least twenty-one years of age;

(2) has passed a written examination as prescribed by the department or has successfully completed an employer's in-house training program approved by the council;

(3) has had a physical examination, including substance abuse testing, within the twelve-month period preceding the date of application, showing that the applicant is in satisfactory physical condition for performing the functions of a class I crane operator; and

(4) within the past three years, has completed at least five hundred hours of seat time in the type of crane for which the applicant seeks a license and an endorsement and has successfully passed a practical examination administered by a council-approved examining vendor or completed an employer's in-house training course approved by the council in the type of crane for which the applicant seeks a license and an endorsement.

B. The department shall issue a license for a class II crane operator to an applicant who files a completed application, accompanied by the required fees, and who submits satisfactory evidence that the applicant:

(1) is at least eighteen years of age;

(2) has passed a written examination prescribed by the department or has successfully completed an employer's in-house training course approved by the council;

(3) has had a physical examination, including substance abuse testing, within the twelve-month period preceding the date of application, showing that the applicant is in satisfactory physical condition for performing the functions of a class II crane operator; and

(4) within the past three years, has completed at least five hundred hours of seat time in the actual operation of hydraulic cranes with over ten tons and up to one hundred tons lifting capacity with a maximum boom length of one hundred fifty feet, regardless of mounting or means of mobility, and has successfully passed a practical examination administered by a council-approved examining vendor or has completed an employer's in-house training course approved by the council in the type of crane for which the applicant seeks a license.

C. A class II crane operator who seeks to become licensed as a class I crane operator shall keep a log book of the class II crane operator s seat time and must accumulate fifty hours of seat time under the direct supervision of a class I crane operator.

D. The department shall issue a license for a class III crane operator to an applicant who files a completed application, accompanied by the required fees, and who submits satisfactory evidence that the applicant:

(1) is at least eighteen years of age;

(2) has passed an examination prescribed by the department; and

(3) has had a physical examination, including substance abuse testing, within the twelve-month period preceding the date of application, showing that the applicant is in satisfactory physical condition for performing the functions of a class III crane operator.

E. A class III crane operator who seeks to become licensed as a class I or class II crane operator shall keep a log book of the class III crane operator s seat time within the past three years and must accumulate five hundred hours of seat time under the direct supervision of a class I or class II crane operator who is properly licensed in the kind of crane being operated.

F. A class III crane operator shall not operate a crane unless under the direct supervision of a class I or class II crane operator who is properly licensed in the type of crane being operated.

G. The department shall recognize an in-house crane operator card issued to an applicant who:

(1) is at least eighteen years of age;

(2) is participating in an in-house training course approved by the council; and

(3) has had a physical examination, including substance abuse testing, within the twelve-month period preceding the date of application, showing that the applicant is in satisfactory physical condition for performing the functions of a crane operator.

H. A person with an in-house crane operator card shall only operate a crane for the employer who provided the approved in-house training course. The employer of a person with an in-house crane operator card shall provide that operator with supervision and additional training by a class I or class II crane operator who is properly licensed in the type of crane being operated to ensure compliance and safe operation of the crane pursuant to the Crane Operators Safety Act.

I. An in-house crane operator card shall be valid for two years and is not subject to extension or renewal.

History: Laws 1993, ch. 183, 7; 1995, ch. 138, 5; 2013, ch. 76, 2; 2017, ch. 31, 6.



Section 60-15-8 - License renewal.

60-15-8. License renewal.

A. A license issued pursuant to Section 60-15-7 NMSA 1978 shall be valid for two years from the date of issuance.

B. License renewal procedures shall be prescribed by the department by rule.

C. Any license not renewed by the expiration date shall be considered expired, and the licensee shall not operate a crane within the state until the license is renewed. Operating a crane with an expired license shall be considered unlicensed operation and shall subject the person who is operating the crane to the penalties as provided in the Crane Operators Safety Act.

D. The department shall adopt and promulgate rules for renewal of an expired license and may require the licensee to reapply as a new applicant.

History: Laws 1993, ch. 183, 8; 1995, ch. 138, 6; 2013, ch. 76, 3; 2017, ch. 31, 7.



Section 60-15-9 - License fees.

60-15-9. License fees.

Applicants for licensure shall pay a fee set by the department not to exceed:

A. seventy-five dollars ($75.00) for an initial license or a renewal; and

B. five dollars ($5.00) per month in late fees for failure to renew a license within the allocated time period.

History: Laws 1993, ch. 183, 9.



Section 60-15-11 - Fines; denial, suspension or revocation of license; stop work orders; injunctive proceedings; violations.

60-15-11. Fines; denial, suspension or revocation of license; stop work orders; injunctive proceedings; violations.

A. Notwithstanding any other provision of the Crane Operators Safety Act, the department upon reasonable cause that a violation of the provisions of the Crane Operators Safety Act or a rule adopted pursuant to that act has occurred that creates a health or safety risk for the community, which requires immediate action, may issue a stop work order. At any time after service of the order to stop work, the person may request a prompt hearing to determine whether a violation occurred. If a person fails to comply with a stop work order within twenty-four hours, the department may bring a suit for a temporary restraining order and for injunctive relief to prevent further violations.

B. Whenever the department possesses evidence that indicates a person has engaged in or intends to engage in an act or practice constituting a violation of the Crane Operators Safety Act or a rule adopted pursuant to that act, the department may seek temporarily or permanently to restrain or to enjoin the act or practice. The department shall not be required to post a bond when seeking a temporary or permanent injunction.

C. Unless otherwise provided in the Crane Operators Safety Act, it is a violation of that act for a person to:

(1) operate, or employ a person to operate, a crane in construction, demolition or excavation work without a valid license issued pursuant to the Crane Operators Safety Act;

(2) refuse to comply with a stop work order issued by the department;

(3) refuse or fail to comply with the provisions of the Crane Operators Safety Act or a rule adopted pursuant to that act;

(4) make a material misstatement in an application for licensure;

(5) intentionally make a material misstatement to the department during an official investigation;

(6) aid or abet another in violating provisions of the Crane Operators Safety Act or a rule adopted pursuant to that act;

(7) alter or falsify a license issued by the department; or

(8) fail to furnish to the department, its investigators or its representatives information requested by the department in the course of an official investigation.

D. The department may deny, suspend or revoke a license for a violation of the rules adopted by the department pursuant to the Crane Operators Safety Act or for a violation of the provisions of that act.

E. Disciplinary proceedings may be instituted by sworn complaint by any person, including department staff or a member of the council, and shall conform with the provisions of the Uniform Licensing Act.

F. The department may issue a citation and fine to an individual or business for violation of the provisions of the Crane Operators Safety Act. The amount of such fines and terms of such orders shall be established by the department by rule subject to the limitations of Section 60-15-13 NMSA 1978.

History: Laws 1993, ch. 183, 11; 1995, ch. 138, 7; 2013, ch. 76, 4; 2017, ch. 31, 8.



Section 60-15-12 - Licensure denial, suspension or revocation; hearing; appeals.

60-15-12. Licensure denial, suspension or revocation; hearing; appeals.

The superintendent shall, before denying a license to an applicant, or revoking or suspending a license for a violation of any provision of the Crane Operators Safety Act, provide for a hearing pursuant to the provisions of the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978].

History: Laws 1993, ch. 183, 12; 2005, ch. 52, 2; 2017, ch. 31, 9.



Section 60-15-13 - Civil and administrative penalties.

60-15-13. Civil and administrative penalties.

A. A person who engages in unlicensed operation may be assessed an administrative penalty not to exceed one thousand dollars ($1,000).

B. An employer, firm, partnership, corporation, association or other organization that knowingly violates the provisions of the Crane Operators Safety Act may be assessed an administrative penalty not to exceed five thousand dollars ($5,000).

C. Any licensed crane operator who violates a provision of the Crane Operators Safety Act may be assessed an administrative penalty not to exceed five thousand dollars ($5,000).

D. The department may bring an action in a court of competent jurisdiction to enforce the provisions of or to enjoin a person from violating the provisions of the Crane Operators Safety Act. If the court finds that a violation has occurred, the person who committed the violation shall be liable for the expenses incurred by the department in investigating and enforcing the provisions of that act plus reasonable attorney fees and costs associated with court action.

History: Laws 1993, ch. 183, 13; 1995, ch. 138, 8; 2013, ch. 76, 5; 2017, ch. 31, 10.



Section 60-15-14 - Crane operators licensure examining council; appointed.

60-15-14. Crane operators licensure examining council; appointed.

A. The "crane operators licensure examining council" is created. The members of the council shall serve at the pleasure of the superintendent. The superintendent shall appoint at least five members to the council with consideration given to geographical representation and proportional representation of operator, contractor, labor and public members. The members of the council shall include at least:

(1) one class I crane operator;

(2) one contractor, as defined by Section 60-13-3 NMSA 1978, who employs at least one crane operator;

(3) one representative of organized labor; and

(4) two members from the public at large who are not licensed crane operators.

B. The duties of the council include:

(1) reviewing and approving the applications, qualifications and examinations of applicants for licensure as crane operators and recommending to the superintendent whether licensure should be granted based on their evaluation of the operating experience and competence of the applicants;

(2) reporting findings and recommendations from the hearings to the superintendent;

(3) proceeding according to regulations adopted by the department; and

(4) approving examinations and training programs that meet the requirements of the federal occupational safety and health administration, United States department of labor or occupational health and safety bureau of the department of environment.

History: Laws 1993, ch. 183, 14; 1995, ch. 138, 9; 2005, ch. 52, 3; 2013, ch. 76, 6; 2017, ch. 31, 11.



Section 60-15-15 - Crane Operators Safety Act fund created; purpose; appropriation.

60-15-15. Crane Operators Safety Act fund created; purpose; appropriation.

A. The "Crane Operators Safety Act fund" is created in the state treasury. The fund shall consist of legislative appropriations to the fund; fees charged by the department pursuant to the Crane Operators Safety Act; gifts, grants, donations and bequests to the fund; and income from investment of the fund. Money in the fund shall not revert to any other fund at the end of a fiscal year.

B. The fund shall be administered by the department, and money in the fund is appropriated to the department for the purpose of carrying out the provisions of the Crane Operators Safety Act. Expenditures from the fund shall be made on warrants drawn by the secretary of finance and administration pursuant to vouchers signed by the superintendent or the superintendent's authorized representative.

History: Laws 2005, ch. 52, 4; 2017, ch. 31, 12.









Chapter 61 - Professional and Occupational Licenses

Article 1 - Uniform Licensing

Section 61-1-1 - Short title.

61-1-1. Short title.

Sections 61-1-1 through 61-1-31 NMSA 1978 may be cited as the "Uniform Licensing Act".

History: 1953 Comp., 67-26-1, enacted by Laws 1957, ch. 247, 1; 1971, ch. 54, 1.



Section 61-1-2 - Definitions.

61-1-2. Definitions.

As used in the Uniform Licensing Act:

A. "board" means:

(1) the construction industries commission, the construction industries division and the electrical bureau, mechanical bureau and general construction bureau of the construction industries division of the regulation and licensing department;

(2) the manufactured housing committee and manufactured housing division of the regulation and licensing department;

(3) a board, commission or agency that administers a profession or occupation licensed pursuant to Chapter 61 NMSA 1978; and

(4) any other state agency to which the Uniform Licensing Act is applied by law;

B. "applicant" means a person who has applied for a license;

C. "license" means a certificate, permit or other authorization to engage in each of the professions and occupations regulated by the boards enumerated in Subsection A of this section;

D. "revoke a license" means to prohibit the conduct authorized by the license;

E. "suspend a license" means to prohibit, for a stated period of time, the conduct authorized by the license. "Suspend a license" also means to allow, for a stated period of time, the conduct authorized by the license, subject to conditions that are reasonably related to the grounds for suspension; and

F. "emergency" includes any man-made or natural disaster causing or threatening widespread physical or economic harm that is beyond local control and requires the resources of the state.

History: 1953 Comp., 67-26-2, enacted by Laws 1957, ch. 247, 2; 1959, ch. 223, 13; 1969, ch. 6, 1; 1971, ch. 54, 2; 1973, ch. 259, 4; 1977, ch. 245, 165; 1981, ch. 62, 16; 1981, ch. 349, 1; 1983, ch. 295, 26; 1989, ch. 6, 49; 1989, ch. 51, 26; 1989, ch. 387, 16; 1990, ch. 75, 24; 1991, ch. 147, 26; 1993, ch. 49, 31; 1993, ch. 171, 25; 1993, ch. 295, 1; 2002, ch. 83, 1.



Section 61-1-3 - Opportunity for licensee or applicant to have hearing.

61-1-3. Opportunity for licensee or applicant to have hearing.

Every licensee or applicant shall be afforded notice and an opportunity to be heard, before the board has authority to take any action which would result in:

A. denial of permission to take an examination for licensing for which application has been properly made as required by board rule;

B. denial of a license after examination for any cause other than failure to pass an examination;

C. denial of a license for which application has been properly made as required by board rule on the basis of reciprocity or endorsement or acceptance of a national certificate of qualification;

D. withholding the renewal of a license for any cause other than:

(1) failure to pay the required renewal fee;

(2) failure to meet continuing education requirements; or

(3) issuance of a temporary license extension if authorized by statute;

E. suspension of a license;

F. revocation of a license;

G. restrictions or limitations on the scope of a practice;

H. the requirement that the applicant complete a program of remedial education or treatment;

I. monitoring of the practice by a supervisor approved by the board;

J. the censure or reprimand of the licensee or applicant;

K. compliance with conditions of probation or suspension for a specific period of time;

L. payment of a fine for a violation not to exceed one thousand dollars ($1,000) for each violation, unless a greater amount is provided by law;

M. corrective action, as specified by the board; or

N. a refund to the consumer of fees that were billed to and collected from the consumer by the licensee.

History: 1953 Comp., 67-26-3, enacted by Laws 1957, ch. 247, 3; 1981, ch. 349, 2; 1993, ch. 295, 2.



Section 61-1-3.1 - Limitations.

61-1-3.1. Limitations.

A. An action that would have any of the effects specified in Subsections D through N of Section 61-1-3 NMSA 1978 or an action related to unlicensed activity shall not be initiated by a board later than two years after the discovery by the board of the conduct that would be the basis for the action, except as provided in Subsection C of this section.

B. The time limitation contained in Subsection A of this section shall be tolled by any civil or criminal litigation in which the licensee or applicant is a party arising from substantially the same facts, conduct or transactions that would be the basis for the board's action.

C. The New Mexico state board of psychologist examiners shall not initiate an action that would result in any of the actions specified in Subsections D through N of Section 61-1-3 NMSA 1978 later than five years after the conduct of the psychologist or psychologist associate that is the basis for the action. However, if the conduct that is the basis for the action involves a minor or a person adjudicated incompetent, the action shall be initiated, in the case of a minor, no later than one year after the minor's eighteenth birthday or five years after the conduct, whichever is last and, in the case of a person adjudicated incompetent, one year after the adjudication of incompetence is terminated or five years after the conduct, whichever is last.

D. The New Mexico public accountancy board shall not initiate an action under the 1999 Public Accountancy Act [Chapter 61, Article 28B NMSA 1978] that would result in any of the actions specified in Subsections D through N of Section 61-1-3 NMSA 1978 later than two years following the discovery by the board of a violation of that act.

History: 1978 Comp., 61-1-3.1, enacted by Laws 1981, ch. 349, 3; 1989, ch. 41, 1; 1992, ch. 10, 27; 1993, ch. 218, 40; 1993, ch. 295, 4; 2003, ch. 334, 1.



Section 61-1-3.2 - Unlicensed activity; disciplinary proceedings; civil penalty.

61-1-3.2. Unlicensed activity; disciplinary proceedings; civil penalty.

A. A person who is not licensed to engage in a profession or occupation regulated by a board is subject to disciplinary proceedings by the board.

B. A board may impose a civil penalty in an amount not to exceed one thousand dollars ($1,000) against a person who, without a license, engages in a profession or occupation regulated by the board. In addition, the board may assess the person for administrative costs, including investigative costs and the cost of conducting a hearing.

History: Laws 2003, ch. 334, 3.



Section 61-1-3.3 - Conversion therapy; grounds for disciplinary action.

61-1-3.3. Conversion therapy; grounds for disciplinary action.

A. A person licensed pursuant to provisions of Chapter 61 NMSA 1978 shall not provide conversion therapy to any person under eighteen years of age. The provision of conversion therapy in violation of the provisions of this subsection shall be grounds for disciplinary action by a board in accordance with the provisions of the Uniform Licensing Act.

B. As used in this section:

(1) "conversion therapy" means any practice or treatment that seeks to change a person's sexual orientation or gender identity, including any effort to change behaviors or gender expressions or to eliminate or reduce sexual or romantic attractions or feelings toward persons of the same sex. "Conversion therapy" does not mean:

(a) counseling or mental health services that provide acceptance, support and understanding of a person without seeking to change gender identity or sexual orientation; or

(b) mental health services that facilitate a person's coping, social support, sexual orientation or gender identity exploration and development, including an intervention to prevent or address unlawful conduct or unsafe sexual practices, without seeking to change gender identity or sexual orientation;

(2) "gender identity" means a person's self-perception, or perception of that person by another, of the person's identity as a male or female based upon the person's appearance, behavior or physical characteristics that are in accord with or opposed to the person's physical anatomy, chromosomal sex or sex at birth; and

(3) "sexual orientation" means heterosexuality, homosexuality or bisexuality, whether actual or perceived.

History: Laws 2017, ch. 132, 1.



Section 61-1-4 - Notice of contemplated board action; request for hearing; notice of hearing.

61-1-4. Notice of contemplated board action; request for hearing; notice of hearing.

A. For the purpose of investigating complaints against licensees, the board may issue investigative subpoenas prior to the issuance of a notice of contemplated action as provided in this section.

B. When a board contemplates taking any action of a type specified in Subsection A, B or C of Section 61-1-3 NMSA 1978, it shall serve upon the applicant a written notice containing a statement:

(1) that the applicant has failed to satisfy the board of his qualifications to be examined or to be issued a license, as the case may be;

(2) indicating in what respects the applicant has failed to satisfy the board;

(3) that the applicant may secure a hearing before the board by depositing in the mail within twenty days after service of the notice a certified return receipt requested letter addressed to the board and containing a request for a hearing; and

(4) calling the applicant's attention to his rights under Section 61-1-8 NMSA 1978.

C. In any board proceeding to take any action of a type specified in Subsection A, B or C of Section 61-1-3 NMSA 1978, the burden of satisfying the board of the applicant's qualifications shall be upon the applicant.

D. When a board contemplates taking any action of a type specified in Subsections D through N of Section 61-1-3 NMSA 1978, it shall serve upon the licensee a written notice containing a statement:

(1) that the board has sufficient evidence that, if not rebutted or explained, will justify the board in taking the contemplated action;

(2) indicating the general nature of the evidence;

(3) that unless the licensee within twenty days after service of the notice deposits in the mail a certified return receipt requested letter addressed to the board and containing a request for a hearing, the board will take the contemplated action; and

(4) calling the licensee's attention to his rights as provided in Section 61-1-8 NMSA 1978.

E. If the licensee or applicant does not mail a request for a hearing within the time and in the manner required by this section, the board may take the action contemplated in the notice and such action shall be final and not subject to judicial review.

F. If the licensee or applicant does mail a request for a hearing as required by this section, the board shall, within twenty days of receipt of the request, notify the licensee or applicant of the time and place of hearing, the name of the person who shall conduct the hearing for the board and the statutes and regulations authorizing the board to take the contemplated action. The hearing shall be held not more than sixty nor less than fifteen days from the date of service of the notice of hearing.

G. Licensees shall bear all costs of disciplinary proceedings unless they are excused by the board from paying all or part of the fees or if they prevail at the hearing and an action specified in Section 61-1-3 NMSA 1978 is not taken by the board.

History: 1953 Comp., 67-26-4, enacted by Laws 1957, ch. 247, 4; 1993, ch. 295, 3; 2003, ch. 334, 2.



Section 61-1-5 - Method of service.

61-1-5. Method of service.

Any notice required to be served by Section 61-1-4 or 61-1-21 NMSA 1978 and any decision required to be served by Section 61-1-14 or 61-1-21 NMSA 1978, may be served either personally or by certified mail, return receipt requested, directed to the licensee or applicant at his last know [known] address as shown by the records of the board. If the notice or decision is served personally, service shall be made in the same manner as is provided for service by the Rules of Civil Procedure for the District Courts. Where the notice or decision is served by certified mail, it shall be deemed to have been served on the date borne by the return receipt showing delivery or the last attempted delivery of the notice or decision to the addressee or refusal of the addressee to accept delivery of the notice or decision.

History: 1953 Comp., 67-26-5, enacted by Laws 1957, ch. 247, 5; 1981, ch. 349, 5.



Section 61-1-6 - Venue of hearing.

61-1-6. Venue of hearing.

Board hearings held under the Uniform Licensing Act shall be conducted in the county in which the person whose license is involved maintains his residence, or at the election of the board, in any county in which the act or acts complained of occurred; except that, in cases involving initial licensing, hearings shall be held in the county where the board maintains its office. In any case, however, the person whose license is involved and the board may agree that the hearing is to be held in some other county.

History: 1953 Comp., 67-26-6, enacted by Laws 1957, ch. 247, 6.



Section 61-1-7 - Hearing officers; hearings; public; exception; excusal; protection of witness and information.

61-1-7. Hearing officers; hearings; public; exception; excusal; protection of witness and information.

A. All hearings under the Uniform Licensing Act shall be conducted either by the board or, at the election of the board, by a hearing officer who may be a member or employee of the board or any other person designated by the board in its discretion. A hearing officer shall, within thirty days after any hearing, submit to the board a report setting forth his findings of fact.

B. All hearings under the Uniform Licensing Act shall be open to the public, provided that in cases in which any constitutional right of privacy of an applicant or licensee may be irreparably damaged, a board or hearing officer may hold a closed hearing if the board or hearing officer so desires and states the reasons for this decision in the record. The applicant or licensee may, for good cause shown, request a board or hearing officer to hold either a public or a closed hearing.

C. Each party may peremptorily excuse one board member or a hearing officer by filing with the board a notice of peremptory excusal at least twenty days prior to the date of the hearing, but this privilege of peremptory excusal may not be exercised in any case in which its exercise would result in less than a quorum of the board being able to hear or decide the matter. Any party may request that the board excuse a board member or a hearing officer for good cause by filing with the board a motion of excusal for cause at least twenty days prior to the date of the hearing. In any case in which a combination of peremptory excusals and excusals for good cause would result in less than a quorum of the board being able to hear or decide the matter, the peremptory excusals that would result in removing the member or members of the board necessary for a quorum shall not be effective.

D. In any case in which excusals for cause result in less than a quorum of the board being able to hear or decide the matter, the governor shall, upon request by the board, appoint as many temporary board members as are necessary for a quorum to hear or decide the matter. These temporary members shall have all of the qualifications required for permanent members of the board.

E. In any case in which excusals result in less than a quorum of the board being able to hear or decide the matter, the board, including any board members who have been excused, may designate a hearing officer to conduct the entire hearing.

F. Each board shall have power where a proceeding has been dismissed, either on the merits or otherwise, to relieve the applicant or licensee from any possible odium that may attach by reason of the proceeding, by such public exoneration as it shall see fit to make, if requested by the applicant or licensee to do so.

G. There shall be no liability on the part of and no action for damages against a person who provides information to a board in good faith and without malice in the reasonable belief that such information is accurate. A licensee who directly or through an agent intimidates, threatens, injures or takes any adverse action against a person for providing information to a board shall be subject to disciplinary action.

History: 1953 Comp., 67-26-7, enacted by Laws 1957, ch. 247, 7; 1981, ch. 349, 6; 1993, ch. 295, 5.



Section 61-1-8 - Rights of person entitled to hearing.

61-1-8. Rights of person entitled to hearing.

A. A person entitled to be heard under the Uniform Licensing Act shall have the right to be represented by counsel or by a licensed member of his own profession or occupation, or both; to present all relevant evidence by means of witnesses and books, papers, documents and other evidence; to examine all opposing witnesses who appear on any matter relevant to the issues; and to have subpoenas and subpoenas duces tecum issued as of right prior to the commencement of the hearing to compel discovery and the attendance of witnesses and the production of relevant books, papers, documents and other evidence upon making written request therefor to the board or hearing officer. The issuance of such subpoenas after the commencement of the hearing rests in the discretion of the board or the hearing officer. All notices issued pursuant to Section 61-1-4 NMSA 1978 shall contain a statement of these rights.

B. Upon written request to another party, any party is entitled to:

(1) obtain the names and addresses of witnesses who will or may be called by the other party to testify at the hearing; and

(2) inspect and copy any documents or items which the other party will or may introduce in evidence at the hearing.

The party to whom such a request is made shall comply with it within ten days after the mailing or delivery of the request. No such request shall be made less than fifteen days before the hearing.

C. Any party may take depositions after service of notice in accordance with the Rules of Civil Procedure for the District Courts. Depositions may be used as in proceedings governed by those rules.

History: 1953 Comp., 67-26-8, enacted by Laws 1957, ch. 247, 8; 1981, ch. 349, 7.



Section 61-1-9 - Powers of board or hearing officer in connection with hearings.

61-1-9. Powers of board or hearing officer in connection with hearings.

A. In connection with any hearing held under the Uniform Licensing Act, the board or hearing officer shall have power to have counsel to develop the case; to subpoena, for purposes of discovery and of the hearing, witnesses and relevant books, papers, documents and other evidence; to administer oaths or affirmations to witnesses called to testify; to take testimony; to examine witnesses; and to direct a continuance of any case. Boards or hearing officers may also hold conferences before or during the hearing for the settlement or simplification of the issues but such settlement or simplification shall only be with the consent of the applicant or licensee.

B. Geographical limits upon the subpoena power shall be the same as if the board or hearing officer were a district court sitting at the location at which the hearing or discovery proceeding is to take place. The method of service, including tendering of witness and mileage fees, shall be the same as that under the Rules of Civil Procedure for the District Courts, except that those rules requiring the tender of fees in advance shall not apply to the state.

C. The board or hearing officer may impose any appropriate evidentiary sanction against a party who fails to provide discovery or to comply with a subpoena.

History: 1953 Comp., 67-26-9, enacted by Laws 1957, ch. 247, 9; 1981, ch. 349, 8.



Section 61-1-10 - Enforcement of board orders and contempt procedure.

61-1-10. Enforcement of board orders and contempt procedure.

In proceedings before a board or hearing officer under the Uniform Licensing Act, if any person refuses to respond to a subpoena, or refuses to take the oath or affirmation as a witness or thereafter refuses to be examined, or refuses to obey any lawful order of a board contained in its decision rendered after hearing, the secretary of the board may apply to the district court of the county where the proceedings are being held for an order directing that person to take the requisite action. The court may issue such order in its discretion. Should any person willfully fail to comply with an order so issued, the court shall punish him as for contempt.

History: 1953 Comp., 67-26-10, enacted by Laws 1957, ch. 247, 10; 1981, ch. 349, 9.



Section 61-1-11 - Rules of evidence.

61-1-11. Rules of evidence.

A. In proceedings held under the Uniform Licensing Act, boards and hearing officers may admit any evidence and may give probative effect to evidence that is of a kind commonly relied on by reasonably prudent people in the conduct of serious affairs. Boards and hearing officers may in their discretion exclude incompetent, irrelevant, immaterial and unduly repetitious evidence. In proceedings involving the suspension or revocation of a license, rules of privilege shall be applicable to the same extent as in proceedings before the courts of this state. Documentary evidence may be received in the form of copies or excerpts.

B. Boards and hearing officers may take notice of judicially cognizable facts and in addition may take notice of general, technical or scientific facts within their specialized knowledge. When any board or hearing officer takes notice of a fact, the applicant or licensee shall be notified either before or during the hearing of the fact so noticed and its source and shall be afforded an opportunity to contest the fact so noticed.

C. Boards and hearing officers may utilize their experience, technical competence and specialized knowledge in the evaluation of evidence presented to them.

History: 1953 Comp., 67-26-11, enacted by Laws 1957, ch. 247, 11; 1981, ch. 349, 10.



Section 61-1-12 - Record.

61-1-12. Record.

In all hearings conducted under the Uniform Licensing Act, a complete record shall be made of all evidence received during the course of the hearing. The record shall be preserved by any stenographic method in use in the district courts of this state, or in the discretion of the board, by tape recording. The board shall observe any standards pertaining to tape recordings established for the district courts of this state.

History: 1953 Comp., 67-26-12, enacted by Laws 1957, ch. 247, 12; 1981, ch. 349, 11.



Section 61-1-13 - Decision.

61-1-13. Decision.

A. After a hearing has been completed, the members of the board shall proceed to consider the case and as soon as practicable shall render their decision, provided that the decision shall be rendered by a quorum of the board. In cases in which the hearing is conducted by a hearing officer, all members who were not present throughout the hearing shall familiarize themselves with the record, including the hearing officer's report, before participating in the decision. In cases in which the hearing is conducted by the board, all members who were not present throughout the hearing shall thoroughly familiarize themselves with the entire record, including all evidence taken at the hearing, before participating in the decision.

B. A decision based on the hearing shall be made by a quorum of the board and signed by the person designated by the board within sixty days after the completion of the preparation of the record or submission of a hearing officer's report, whichever is later. In any case, the decision must be rendered and signed within ninety days after the hearing.

History: 1953 Comp., 67-26-13, enacted by Laws 1957, ch. 247, 13; 1981, ch. 349, 12; 1993, ch. 295, 6.



Section 61-1-14 - Service of decision.

61-1-14. Service of decision.

Within fifteen days after the decision is rendered and signed, the board shall serve upon the applicant or licensee a copy of the written decision.

History: 1953 Comp., 67-26-14, enacted by Laws 1957, ch. 247, 14; 1981, ch. 349, 13.



Section 61-1-15 - Procedure where person fails to request or appear for hearing.

61-1-15. Procedure where person fails to request or appear for hearing.

If a person who has requested a hearing does not appear, and no continuance has been granted, the board or hearing officer may hear the evidence of such witnesses as may have appeared, and the board may proceed to consider the matter and dispose of it on the basis of the evidence before it in the manner required by Section 61-1-13 NMSA 1978. Where because of accident, sickness or other cause a person fails to request a hearing or fails to appear for a hearing which he has requested, the person may within a reasonable time apply to the board to reopen the proceeding, and the board upon finding such cause sufficient shall immediately fix a time and place for hearing and give the person notice as required by Sections 61-1-4 and 61-1-5 NMSA 1978. At the time and place fixed, a hearing shall be held in the same manner as would have been employed if the person had appeared in response to the original notice of hearing.

History: 1953 Comp., 67-26-15, enacted by Laws 1957, ch. 247, 15; 1981, ch. 349, 14.



Section 61-1-16 - Contents of decision.

61-1-16. Contents of decision.

The decision of the board shall contain findings of fact made by the board; conclusions of law reached by the board; the order of the board based upon these findings of fact and conclusions of law; and a statement informing the applicant or licensee of his right to judicial review and the time within which such review must be sought.

History: 1953 Comp., 67-26-16, enacted by Laws 1957, ch. 247, 16; 1981, ch. 349, 15.



Section 61-1-17 - Petition for review.

61-1-17. Petition for review.

A person entitled to a hearing provided for in the Uniform Licensing Act, who is aggrieved by an adverse decision of a board issued after hearing, may obtain a review of the decision in the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: 1953 Comp., 67-26-17, enacted by Laws 1957, ch. 247, 17; 1993, ch. 295, 7; 1998, ch. 55, 73; 1999, ch. 265, 76.



Section 61-1-19 - Stay.

61-1-19. Stay.

At any time before or during the review proceeding pursuant to Section 61-1-17 NMSA 1978, the aggrieved person may apply to the board or file a motion in accordance with the Rules of Civil Procedure for the District Courts in the reviewing court for an order staying the operation of the board decision pending the outcome of the review. The board or court may grant or deny the stay in its discretion. No order granting or denying a stay shall be reviewable.

History: 1953 Comp., 67-26-19, enacted by Laws 1957, ch. 247, 19; 1976, ch. 4, 1; 1981, ch. 349, 16; 1998, ch. 55, 74.



Section 61-1-21 - Power of board to reopen the case.

61-1-21. Power of board to reopen the case.

A. At any time after the hearing and prior to the filing of a petition for review, the person aggrieved may request the board to reopen the case to receive additional evidence or for other cause.

B. The board need not reconvene and may be polled about whether to grant or refuse a request to reopen the case. The board shall grant or refuse the request in writing, and that decision and the request shall be made a part of the record. The decision to grant or refuse a request to reopen the case shall be made, signed by the person designated by the board, and served upon the applicant or licensee within fifteen days after the board receives the request.

C. The granting or refusing of a request to reopen the case shall be within the board's discretion. The board may reopen the case on its own motion at any time before petition for review is filed; thereafter, it may do so only with the permission of the reviewing court. If the board reopens the case, it shall provide notice and a hearing to the applicant or licensee. The notice of the hearing shall be served upon the applicant or licensee within fifteen days after service of the decision to reopen the case. The hearing shall be held within forty-five days after service of the notice, and a decision shall be rendered, signed and served upon the applicant or licensee within thirty days after the hearing.

D. The board's decision to refuse a request to reopen the case shall not be reviewable except for an abuse of discretion.

History: 1953 Comp., 67-26-21, enacted by Laws 1957, ch. 247, 21; 1981, ch. 349, 17.



Section 61-1-24 - Power of board to seek injunctive relief.

61-1-24. Power of board to seek injunctive relief.

Any board may appear in its own name in the courts of the state and may apply to courts having jurisdiction for injunctions to prevent violations of statutes administered by the board and of rules and regulations issued pursuant to those statutes, and such courts shall have power to grant such injunctions regardless of whether criminal prosecution has been or may be instituted as a result of such violations.

History: 1953 Comp., 67-26-24, enacted by Laws 1957, ch. 247, 24.



Section 61-1-25 - Declaratory judgment.

61-1-25. Declaratory judgment.

The validity of any rule adopted by a board may be determined upon petition for a declaratory judgment thereon addressed to the district court of Santa Fe county when it appears that the rule, or its threatened application, interferes with or impairs, or threatens to interfere with or impair, the legal rights or privileges of the petitioner. The court shall declare the rule invalid if it finds that the rule violates or conflicts with constitutional or statutory provisions or exceeds the statutory authority of the board.

History: 1953 Comp., 67-26-25, enacted by Laws 1957, ch. 247, 25.



Section 61-1-27 - Amending and repealing.

61-1-27. Amending and repealing.

The provisions of the Uniform Licensing Act may be amended, repealed or superseded by another act of the legislature only by direct reference to the section or sections of this act being amended, repealed or superseded.

History: 1953 Comp., 67-26-27, enacted by Laws 1957, ch. 247, 27; 1981, ch. 349, 18.



Section 61-1-28 - Purpose of act; liberal interpretation.

61-1-28. Purpose of act; liberal interpretation.

The legislature expressly declares that its purpose in enacting the Uniform Licensing Act is to promote uniformity with respect to the conduct of board hearings and judicial review and that the Uniform Licensing Act is to be liberally construed to carry out its purpose.

History: 1953 Comp., 67-26-28, enacted by Laws 1957, ch. 247, 28.



Section 61-1-29 - Adoption of regulations; notice and hearing.

61-1-29. Adoption of regulations; notice and hearing.

A. The procedures specified in Sections 61-1-29 through 61-1-31 NMSA 1978 shall be applicable to proceedings by a board to adopt, amend or repeal rules or regulations of general applicability which implement or interpret a law enforced or administered by the board. These procedures shall not apply to:

(1) statements, policies, procedures or regulations concerning only internal management or discipline of a board and not affecting the rights of or procedures available to licensees, applicants or the public generally;

(2) declaratory rulings issued pursuant to Section 61-1-33 NMSA 1978;

(3) decisions, statements or interpretations issued or actions taken in the course of disciplinary proceedings against a licensee; or

(4) formal or informal opinions of the attorney general issued pursuant to requests of the board.

B. No regulation or amendment or repeal thereof shall be adopted by the board until after a public hearing by the board.

C. The board shall make reasonable efforts to give notice of any rulemaking proceeding to its licensees and to the members of the public. Notice of the hearing shall be given at least thirty days prior to the hearing date and shall state the subject, the time and the place of the hearing and the manner in which interested persons may present their views. The notice shall also state where interested persons may secure copies of any proposed regulations. The notice of the public hearing shall include but not necessarily be limited to publishing the notice in a newspaper of general circulation in the state, and the board shall give notice to all persons who have made a written request to the board for advance notice.

D. At the hearing, the board shall allow all interested persons reasonable opportunity to submit data, views or arguments orally or in writing and to examine witnesses testifying at the hearing. Any person heard or represented at the hearing shall be given written notice of the action of the board. The board may designate a hearing officer to take evidence in the hearing. A record shall be made of all proceedings at the hearing.

E. No regulation or amendment or repeal thereof shall become effective until thirty days after its filing under the State Rules Act [Chapter 14, Article 4 NMSA 1978].

History: 1953 Comp., 67-26-29, enacted by Laws 1971, ch. 54, 3; 1981, ch. 349, 19.



Section 61-1-30 - Emergency regulations; appeal.

61-1-30. Emergency regulations; appeal.

A. If the board determines that an emergency exists which requires immediate action to protect the public peace, health, welfare or safety, it may, with the written concurrence of the governor, adopt a regulation or amendment or repeal thereof, and the emergency regulation shall become effective immediately upon its filing under the State Rules Act [Chapter 14, Article 4 NMSA 1978]. The emergency regulation shall not continue in effect longer than forty-five days unless within that time the board commences proceedings to adopt the regulation by issuing the notice required under Section 61-1-29 NMSA 1978. If the board commences proceedings under Section 61-1-29 NMSA 1978, the emergency regulation shall remain in effect until a permanent regulation takes effect or until the procedures are otherwise completed. In no event shall any emergency regulation remain in effect for more than one hundred twenty days.

B. Any person who is or may be affected by an emergency regulation adopted by the board may appeal to the court of appeals for relief. An appeal of an emergency regulation is perfected by filing a notice of appeal with the court of appeals and the board within the period of time the emergency regulation is in effect. The notice of appeal shall be accompanied by a copy of the emergency regulation. Within three days of the date the board receives the notice of appeal, the board shall file with the court of appeals a statement setting forth the facts requiring the emergency action. The board shall also deliver a copy of the statement to the appellant. The appellant shall have five days to file with the court of appeals a written response to the board's statement. The appellant shall also deliver a copy of its response to the board. The court of appeals may set aside the emergency regulation only if it finds that the board's exercise of its emergency regulation-making authority is arbitrary, capricious, contrary to law or an abuse of discretion.

History: 1953 Comp., 67-26-30, enacted by Laws 1971, ch. 54, 4; 1981, ch. 349, 20.



Section 61-1-31 - Validity of regulation; judicial review.

61-1-31. Validity of regulation; judicial review.

A. Any person who is or may be affected by a regulation adopted by the board may appeal to the court of appeals for relief. All appeals shall be upon the record made at the hearing by the board and shall be taken to the court of appeals within thirty days after filing of the regulation under the State Rules Act [Chapter 14, Article 4 NMSA 1978].

B. An appeal to the court of appeals under this section is perfected by the timely filing of a notice of appeal with the court of appeals, with a copy attached of the regulation from which the appeal is taken. The appellant shall certify in his notice of appeal that arrangements have been made with the board for preparation of a sufficient number of transcripts of the record of the hearing on which the appeal depends to support his appeal to the court, at the expense of the appellant, including three copies which he shall furnish to the board.

C. Upon appeal, the court of appeals shall set aside the regulation only if found to be:

(1) arbitrary, capricious or an abuse of discretion;

(2) contrary to law; or

(3) against the clear weight of substantial evidence of the record.

History: 1953 Comp., 67-26-31, enacted by Laws 1971, ch. 54, 5; 1981, ch. 349, 21.



Section 61-1-31.1 - Expedited licensure; issuance.

61-1-31.1. Expedited licensure; issuance.

A. A state agency, board or commission that issues an occupational or professional license pursuant to Chapter 61, Articles 2 through 14E, 24, 24A and 31 NMSA 1978 shall, as soon as practicable after a person files an application for a license accompanied by the required fees:

(1) process the application; and

(2) issue a license to a qualified applicant who submits satisfactory evidence that the applicant:

(a) holds a license that is current and in good standing issued by another jurisdiction in the United States that has met the minimal licensing requirements that are substantially equivalent to the licensing requirements for the occupational or professional license the applicant applies for pursuant to Chapter 61, Articles 2 through 14E, 24, 24A and 31 NMSA 1978; and

(b) has provided fingerprints and other information necessary for a state and national criminal background check, if required.

B. A license issued pursuant to this section is not a provisional license and confers the same rights, privileges and responsibilities as a license issued pursuant to Chapter 61, Articles 2 through 14E, 24, 24A and 31 NMSA 1978.

History: Laws 2016, ch. 19, 1.



Section 61-1-32 - Petition for adoption, amendment or repeal of regulations.

61-1-32. Petition for adoption, amendment or repeal of regulations.

Any interested person may request in writing that a board adopt, amend or repeal a regulation. Within one hundred twenty days after receiving the written request, the board shall either initiate proceedings in accordance with Section 61-1-29 NMSA 1978 to adopt the regulation or issue a concise written statement of its reason for denial of the request. The denial of such a request is not subject to judicial review.

History: 1978 Comp., 61-1-32, enacted by Laws 1981, ch. 349, 22.



Section 61-1-33 - Declaratory rulings.

61-1-33. Declaratory rulings.

A. Any licensee of a board whose rights may be affected by the application of any statute enforced or administered by that board or by any decision, order or regulation of that board, may request in writing a declaratory ruling from the board concerning the applicability of the statute, decision, order or regulation to a particular set of facts. The board shall respond in writing to such a written request within one hundred twenty days.

B. The board may also issue declaratory rulings on its own motion.

C. The effect of a declaratory ruling shall be limited to the board and to the licensee, if any, who requested the declaratory ruling.

History: 1978 Comp., 61-1-33, enacted by Laws 1981, ch. 349, 23.



Section 61-1-34 - Expedited licensure; military service members and spouses; veterans.

61-1-34. Expedited licensure; military service members and spouses; veterans.

A. A state agency, board or commission that issues an occupational or professional license pursuant to Chapter 61, Articles 2 through 34 NMSA 1978 shall, as soon as practicable after a military service member, the spouse of a military service member or a recent veteran files an application for a license accompanied by the required fees:

(1) process the application; and

(2) issue a license to a qualified applicant who submits satisfactory evidence that the applicant holds a license that is current and in good standing, issued by another jurisdiction, including a branch of the armed forces of the United States, that has met the minimal licensing requirements that are substantially equivalent to the licensing requirements for the occupational or professional license the applicant applies for pursuant to Chapter 61, Articles 2 through 34 NMSA 1978.

B. A license issued pursuant to this section is not a provisional license and must confer the same rights, privileges and responsibilities as a license issued pursuant to Chapter 61, Articles 2 through 34 NMSA 1978.

C. A license issued pursuant to this section shall not be renewed unless the license holder satisfies the requirements for the issuance and for the renewal of a license pursuant to Chapter 61, Articles 2 through 34 NMSA 1978. Upon the issuance of a license pursuant to this section, the issuing state agency, board or commission shall notify the license holder of the requirements for renewing the license in writing.

D. A state agency, board or commission that issues a license pursuant to Chapter 61 NMSA 1978 shall establish procedures necessary to implement this section by July 1, 2013, including rules for the renewal of licenses pursuant to Subsection C of this section.

E. This section applies only to an application for an occupational or professional license pursuant to Chapter 61 NMSA 1978 filed on or after July 1, 2013.

F. As used in this section:

(1) "military service member" means a person who is serving in the armed forces of the United States or in an active reserve component of the armed forces of the United States, including the national guard; and

(2) "recent veteran" means a person who has received an honorable discharge or separation from military service within the two years immediately preceding the date the person applied for an occupational or professional license pursuant to this section.

History: Laws 2013, ch. 33, 1






Article 2 - Optometry

Section 61-2-1 - Short title. (Repealed effective July 1, 2024.)

61-2-1. Short title. (Repealed effective July 1, 2024.)

Chapter 61, Article 2 NMSA 1978 may be cited as the "Optometry Act".

History: 1953 Comp., 67-1-1, enacted by Laws 1973, ch. 353, 1; 1985, ch. 241, 1.



Section 61-2-2 - Definitions. (Repealed effective July 1, 2024.)

61-2-2. Definitions. (Repealed effective July 1, 2024.)

As used in the Optometry Act:

A. "practice of optometry" means:

(1) the employment of any subjective or objective means or methods, including but not limited to the use of lenses, prisms, autorefractors or other automated testing devices, and includes the prescription or administration of drugs for the purpose of diagnosing the visual defects or abnormal conditions of the human eye and its adnexa;

(2) the employing, adapting or prescribing of preventive or corrective measures, including but not limited to lenses, prisms, contact or corneal lenses or other optical appliances, ocular exercises, vision therapy, vision training and vision rehabilitation services, and includes the prescription or administration of all drugs rational for the correction, relief or referral of visual defects or abnormal conditions of the human eye and its adnexa; and

(3) does not include the use of surgery or injections in the treatment of eye diseases except for the use of the following types of in-office minor surgical procedures:

(a) non-laser removal, destruction or drainage of superficial eyelid lesions and conjunctival cysts;

(b) removal of nonperforating foreign bodies from the cornea, conjunctiva and eyelid;

(c) non-laser corneal debridement, culture, scrape or anterior puncture, not including removal of pterygium, corneal biopsy or removal of corneal neoplasias;

(d) removal of eyelashes; and

(e) probing, dilation, irrigation or closure of the tear drainage structures of the eyelid; scalpel use is to be applied only for the purpose of use on the skin surrounding the eye;

B. "ophthalmic lens" means a lens that has a spherical, cylindrical or prismatic value, is ground pursuant to a prescription and is intended to be used as eyeglasses;

C. "contact lens" means a lens to be worn on the anterior segment of the human eye;

D. "prescription" means a written order by an optometrist or a physician for an individual patient for:

(1) ophthalmic lenses;

(2) contact lenses; or

(3) a pharmaceutical agent that is regulated pursuant to the New Mexico Drug, Device and Cosmetic Act [Chapter 26, Article 1 NMSA 1978];

E. "eyeglasses" means an exterior optical device using ophthalmic lenses for the correction or relief of disturbances in and anomalies of human vision; and

F. "board" means the board of optometry.

History: 1953 Comp., 67-1-2, enacted by Laws 1973, ch. 353, 2; 1977, ch. 30, 1; 1979, ch. 3, 1; 1985, ch. 241, 2; 1995, ch. 20, 2; 2003, ch. 274, 1; 2007, ch. 277, 1; 2015, ch. 131, 1.



Section 61-2-3 - Criminal offender's character evaluation. (Repealed effective July 1, 2024.)

61-2-3. Criminal offender's character evaluation. (Repealed effective July 1, 2024.)

The provisions of the Criminal Offender Employment Act [28-2-1 to 28-2-6 NMSA 1978] shall govern any consideration of criminal records required or permitted by the Optometry Act.

History: 1953 Comp., 67-1-2.1, enacted by Laws 1974, ch. 78, 11.



Section 61-2-4 - License required. (Repealed effective July 1, 2024.)

61-2-4. License required. (Repealed effective July 1, 2024.)

Unless licensed pursuant to the Optometry Act, or specifically exempted or excluded from the application of all or part of that act, a person shall not:

A. practice optometry;

B. represent himself or offer his services as being able to practice optometry; or

C. duplicate or replace an ophthalmic lens.

History: 1953 Comp., 67-1-3, enacted by Laws 1973, ch. 353, 3; 2003, ch. 274, 2.



Section 61-2-5 - Board created; terms; appointment; continuance; removal. (Repealed effective July 1, 2024.)

61-2-5. Board created; terms; appointment; continuance; removal. (Repealed effective July 1, 2024.)

A. There is created a six-member "board of optometry". The board shall be administratively attached to the regulation and licensing department. The board consists of four persons who have resided in and have been continuously engaged in the practice of optometry in New Mexico for at least five years immediately prior to their appointment and two persons who shall represent the public. The public members of the board shall not have been licensed as optometrists, nor shall the public members have any significant financial interest, whether direct or indirect, in the occupation regulated.

B. Professional members of the board shall be appointed by the governor from a list of five names for each vacancy submitted to him by the state organization affiliated with the American optometric association. Not more than one professional board member shall maintain his place of business or reside in any one county, and professional appointments shall be made on a geographical basis to effect representation of all areas of the state. Board members shall be appointed for staggered terms of five years or less, each. The term of each board member shall be made in such a manner that the term of one board member ends on June 30 of each year. Board members shall serve until their successors have been appointed and qualified. A professional member vacancy shall be filled for the unexpired term by the appointment by the governor of a licensed optometrist from the general area of the state represented by the former member. All members of the board of optometry in office on the effective date of the Optometry Act shall serve out their unexpired terms.

C. The governor may remove a member from the board for the neglect of a duty required by law, for incompetence, for improper or unprofessional conduct as defined by board regulation or for a reason that would justify the suspension or revocation of his license to practice optometry.

D. A board member shall not serve more than two consecutive terms, and a member failing to attend, after proper notice, three consecutive meetings shall automatically be removed as a board member unless excused for reasons set forth in board regulations.

E. In the event of a vacancy for any reason, the board secretary shall immediately notify the governor, the board members and the state optometric association of the vacancy, the reason for its occurrence and the action taken by the board, so as to expedite the appointment of a new board member.

History: 1953 Comp., 67-1-4, enacted by Laws 1973, ch. 353, 4; 1979, ch. 12, 1; 1991, ch. 189, 1; 2003, ch. 408, 1.



Section 61-2-6 - Organization; meetings; compensation; powers and duties. (Repealed effective July 1, 2024.)

61-2-6. Organization; meetings; compensation; powers and duties. (Repealed effective July 1, 2024.)

A. The board shall annually elect a chair, a vice chair and a secretary-treasurer; each shall serve until a successor is elected and qualified.

B. The board shall meet at least annually for the purpose of examining candidates for licensure. Special meetings may be called by the chair and shall be called upon the written request of a majority of the board members. A majority of the board members currently serving constitutes a quorum.

C. Members of the board may be reimbursed as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] but shall receive no other compensation, perquisite or allowance.

D. The board has the authority to determine what constitutes the practice of optometry in accordance with the provisions of the Optometry Act and has jurisdiction to exercise any other powers and duties pursuant to that act. The board may issue advisory opinions and declaratory rulings pursuant to that act and rules promulgated in accordance with that act, but shall not expand the scope of practice of optometry beyond the provisions of that act.

E. The board shall:

(1) administer and enforce the provisions of the Optometry Act;

(2) adopt, publish and file, in accordance with the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978] and the State Rules Act [Chapter 14, Article 4 NMSA 1978], all rules for the implementation and enforcement of the provisions of the Optometry Act;

(3) adopt and use a seal;

(4) administer oaths and take testimony on matters within the board's jurisdiction;

(5) keep an accurate record of meetings, receipts and disbursements;

(6) keep a record of examinations held, together with the names and addresses of persons taking the examinations and the examination results. Within thirty days after an examination, the board shall give written notice to each applicant examined of the results of the examination as to the respective applicant;

(7) certify as passing each applicant who obtains a grade of at least seventy-five percent on each subject upon which the applicant is examined; providing that an applicant failing may apply for re-examination at the next scheduled examination date;

(8) keep a book of registration in which the name, address and license number of licensees shall be recorded, together with a record of license renewals, suspensions and revocations;

(9) grant, deny, renew, suspend or revoke licenses to practice optometry in accordance with the provisions of the Uniform Licensing Act for any cause stated in the Optometry Act;

(10) develop and administer qualifications for certification for the use of pharmaceutical agents as authorized in Section 61-2-10.2 NMSA 1978, including minimum educational requirements and examination, as required by Section 61-2-10.2 NMSA 1978 and provide the board of pharmacy with an annual list of optometrists certified to use pharmaceutical agents as authorized in Section 61-2-10.2 NMSA 1978; and

(11) provide for the suspension of an optometrist's license for sixty days upon a determination of use of pharmaceutical agents without prior certification in accordance with Section 61-2-10.2 NMSA 1978, after proper notice and an opportunity to be heard before the board.

History: 1953 Comp., 67-1-5, enacted by Laws 1973, ch. 353, 5; 1977, ch. 30, 2; 1979, ch. 12, 2; 1985, ch. 241, 3; 1995, ch. 20, 3; 2003, ch. 408, 2; 2015, ch. 131, 2.



Section 61-2-7 - Disposition of funds; optometry fund created; method of payments; bonds. (Repealed effective July 1, 2024.)

61-2-7. Disposition of funds; optometry fund created; method of payments; bonds. (Repealed effective July 1, 2024.)

A. There is created the "optometry fund."

B. All funds received by the board and money collected under the Optometry Act shall be deposited with the state treasurer, who shall place the same to the credit of the optometry fund.

C. All payments out of the optometry fund shall be made on vouchers issued and signed by the secretary-treasurer of the board upon warrants drawn by the department of finance and administration in accordance with the budget approved by that department.

D. All amounts in the optometry fund shall be subject to the order of the board and shall be used only for the purpose of meeting necessary expenses incurred in:

(1) the performance of the provisions of the Optometry Act and the duties and powers imposed thereby; and

(2) the promotion of optometric education and standards in this state within the budgetary limits.

E. All funds which may have accumulated to the credit of the board under any previous law shall be transferred to the optometry fund and shall continue to be available for use by the optometry board in accordance with the provisions of the Optometry Act. All money unused at the end of the fiscal year shall not revert, but shall remain in the optometry fund for use in accordance with the provisions of the Optometry Act.

F. The secretary-treasurer and any employee who handles money or who certifies the receipt or disbursal of money received by the board shall, within thirty days after election or employment by the board, execute a bond in accordance with the provisions of the Surety Bond Act [10-2-13 through 10-2-16 NMSA 1978], conditioned on the faithful performance of the duties of the office or position and on an accounting of all funds coming into his hands.

G. The secretary-treasurer shall make, at the end of each fiscal year, an itemized report to the governor of all receipts and disbursements of the board for the prior fiscal year, together with a report of the records and information required by the Optometry Act. A copy of the annual report to the governor shall be presented to the board at its first meeting in July of each year.

History: 1953 Comp., 67-1-6, enacted by Laws 1973, ch. 353, 6.



Section 61-2-8 - Qualifications for licensure as an optometrist. (Repealed effective July 1, 2024.)

61-2-8. Qualifications for licensure as an optometrist. (Repealed effective July 1, 2024.)

Each applicant for licensure as an optometrist shall furnish evidence satisfactory to the board that the applicant:

A. has reached the age of majority;

B. is of good moral character and of temperate habits;

C. has completed at least an approved four-year high school course of study or the equivalent thereof as determined by regulations of the board;

D. is a citizen of the United States or has taken out his first naturalization papers; and

E. has graduated and been awarded a doctor of optometry degree from a school or college of optometry approved and accredited by the board, and in the event the applicant applies for licensure by endorsement, he shall have been awarded a doctor of optometry degree from a school or college of optometry approved and accredited by the board which had a minimum course of study of four thousand clock hours of instruction leading to such degree.

History: 1953 Comp., 67-1-7, enacted by Laws 1973, ch. 353, 7.



Section 61-2-9 - Licensure by examination; licensure by endorsement. (Repealed effective July 1, 2024.)

61-2-9. Licensure by examination; licensure by endorsement. (Repealed effective July 1, 2024.)

A. An applicant meeting the qualifications set forth in Section 61-2-8 NMSA 1978, shall:

(1) file his application under oath, on forms supplied by the board, for an examination by the board. The examination shall be confined to the subjects within the curriculum of colleges of optometry approved and accredited by the board and shall include written tests and practical demonstrations and may include oral tests; or

(2) file his application under oath on forms supplied by the board which conform to board regulations on endorsement and furnish proof satisfactory to the board of his having been licensed by examination in another state which had qualifications equal to or exceeding those required in this state on the date of his original licensure, and satisfying the board that he holds a doctor of optometry degree from a school or college approved and accredited by the board which was obtained after the completion of a course of study with a minimum of four thousand clock hours of instruction. The applicant must have been actively engaged in the practice of optometry in the state of licensure or in federal service for seven consecutive years immediately prior to the year in which application is made. This proof shall be accepted in lieu of the written portion of the examination. Applicants for licensure without written examination shall be examined to the satisfaction of the board by practical, oral and clinical demonstration in the presence of a majority of the board and a detailed record of such examination shall be kept and made available to the applicant at his request.

B. All applicants successfully passing the examinations shall be issued a license by the board upon payment of the license fee.

History: 1953 Comp., 67-1-8, enacted by Laws 1973, ch. 353, 8.



Section 61-2-9.1 - License issued. (Repealed effective July 1, 2024.)

61-2-9.1. License issued. (Repealed effective July 1, 2024.)

Each applicant for a license to practice optometry as provided in Chapter 61, Article 2 NMSA 1978 who successfully passes the examination for licensure, possesses the required educational qualifications and meets other requirements of the Optometry Act or regulations adopted pursuant to that act is entitled to a license that carries with it the title "doctor of optometry".

History: Laws 1995, ch. 20, 1.



Section 61-2-10.2 - Designation of pharmaceutical agents; certification for use of certain agents. (Repealed effective July 1, 2024.)

61-2-10.2. Designation of pharmaceutical agents; certification for use of certain agents. (Repealed effective July 1, 2024.)

A. Subject to the provisions of the Optometry Act, optometrists qualified and certified by the board may prescribe or administer all pharmaceutical agents for the diagnosis and treatment of disease of the eye or adnexa; provided that an optometrist:

(1) may prescribe hydrocodone and hydrocodone combination medications;

(2) may administer epinephrine auto-injections to counter anaphylaxis; and

(3) shall not prescribe any other controlled substance classified in Schedule I or II pursuant to the Controlled Substances Act [Chapter 30, Article 31 NMSA 1978].

B. The board shall issue certification for the use of pharmaceutical agents as set forth in Subsection A of this section to optometrists currently licensed by the board. To be certified, an optometrist shall submit to the board proof of having satisfactorily completed a course in pharmacology as applied to optometry, with particular emphasis on the administration of pharmaceutical agents for the purpose of examination of the human eye, and analysis of ocular functions and treatment of visual defects or abnormal conditions of the human eye and its adnexa. The course shall constitute a minimum of twenty hours of instruction in clinical pharmacology, including systemic pharmacology as applied to optometry, and shall be taught by an accredited institution approved by the board.

C. Applicants for licensure shall meet the requirements for certification in the use of pharmaceutical agents as set forth in the Optometry Act and shall successfully complete the board's examination in pharmaceutical agents prior to licensure.

D. The certification authorized by this section shall be displayed in a conspicuous place in the optometrist's principal office or place of business.

History: 1978 Comp., 61-2-10.2, enacted by Laws 1995, ch. 20, 5; 1996, ch. 59, 1; 2015, ch. 131, 3.



Section 61-2-10.3 - Prescription for pharmaceutical agent or ophthalmic lenses; required elements; authority of a person who sells and dispenses eyeglasses. (Repealed effective July 1, 2024.)

61-2-10.3. Prescription for pharmaceutical agent or ophthalmic lenses; required elements; authority of a person who sells and dispenses eyeglasses. (Repealed effective July 1, 2024.)

A. A prescription written for a pharmaceutical agent shall include an order given individually for the person for whom prescribed, either directly from the prescriber to a pharmacist or indirectly by means of a written or electronic order signed by the prescriber, that bears the name and address of the prescriber, the prescriber's license classification, the name and address of the patient, the name and quantity of the agent prescribed and directions for its use and the date of issue.

B. A prescription written for ophthalmic lenses shall include:

(1) the dioptric power of spheres, cylinders and prisms, the axes of cylinders, the position of the prism base and, if so desired by the prescriber, the light transmission properties and lens curve values;

(2) the designation of pupillary distance; and

(3) the name of the patient, the date of the prescription, the expiration date of the prescription and the name and address of the prescriber.

C. A person who sells and dispenses eyeglasses upon the written prescription of a physician, surgeon or optometrist may determine:

(1) the type, form, size and shape of ophthalmic lenses;

(2) the placement of optical centers for distance-seeing and near-work;

(3) the designation of type and placement of reading segments in multivision lenses;

(4) the type and quality of frame or mounting, the type of bridge and the distance between lenses and the type, length and angling of temples; and

(5) the designation of pupillary distance.

History: Laws 2003, ch. 274, 8; 2015, ch. 131, 4.



Section 61-2-10.4 - Contact lens prescription; required elements; restrictions. (Repealed effective July 1, 2024.)

61-2-10.4. Contact lens prescription; required elements; restrictions. (Repealed effective July 1, 2024.)

A. A contact lens prescription shall:

(1) explicitly state that it is for contact lenses;

(2) specify the lens type;

(3) include all specifications for the ordering and fabrication of the lenses;

(4) include the date of issue, the name and address of the patient and the name and address of the prescriber; and

(5) indicate a specific date of expiration, which shall be twenty-four months from the date of the prescription, unless, in the professional opinion of the prescriber, a longer or shorter expiration date is in the best interests of the patient.

B. A contact lens shall be fitted to a patient at the prescriber's place of practice.

C. A prescriber may extend a patient's prescription without completing another eye examination of the patient.

D. A prescriber shall not write a contact lens prescription until he has determined all the requirements of a satisfactory fit.

E. A contact lens prescription may include a statement of caution or a disclaimer, if the statement or disclaimer is supported by appropriate findings and documented patient records.

F. The words "OK for contact or corneal lenses", "fit with contact or corneal lenses", "contact or corneal lenses may be worn" or similar wording do not constitute a contact lens prescription.

G. If, in the professional opinion of the prescriber, a patient is not adhering to an appropriate regimen of care and follow-up with regard to the use of contact lenses, the prescriber may terminate his care of that patient. The prescriber shall notify the patient in writing that the prescriber is terminating care and shall state his reasons for doing so.

History: Laws 2003, ch. 274, 9.



Section 61-2-10.5 - Replacement contact lens prescriptions. (Repealed effective July 1, 2024.)

61-2-10.5. Replacement contact lens prescriptions. (Repealed effective July 1, 2024.)

A. As used in this section:

(1) "immediate follow-up care" is that period of contact lens fitting time required to determine a contact lens prescription that is appropriate to the documented clinical needs of the patient; and

(2) "replacement contact lens prescription" means a prescription prepared by a licensed optometrist containing the information specified in this section and written expressly for the purpose of providing lenses that have already been properly fitted.

B. A licensed optometrist shall ensure that each replacement contact lens prescription that the licensed optometrist prescribes for contact lenses:

(1) contains all the information necessary for the replacement contact lens prescription to be properly dispensed, including the:

(a) lens manufacturer;

(b) type of lens;

(c) power of the lens;

(d) base curve;

(e) lens size;

(f) name of the patient;

(g) date the prescription was given to the patient;

(h) name and office location of the licensed optometrist who writes the replacement contact lens prescription; and

(i) expiration date of the replacement contact lens prescription; and

(2) is reduced to writing and placed in the patient's permanent file.

C. After a licensed optometrist releases the patient from immediate follow-up care, the patient may request a replacement contact lens prescription from the licensed optometrist. The request shall be in writing and signed by the patient, and shall be retained in the patient's file for at least five years. If, after examination, the patient's prescription has not changed since the last examination and there are no ocular concerns, a licensed optometrist shall, upon request of the patient, provide the patient's replacement contact lens prescription to the patient without cost to the patient and without requiring the patient to purchase contact lenses.

D. In responding to a patient's request pursuant to Subsection C of this section, a licensed optometrist shall transmit the replacement contact lens prescription by mail, telephone, facsimile, e-mail or any other means of communication that will, under normal circumstances, result in the patient receiving the information within a reasonable time.

E. The replacement contact lens prescription that a licensed optometrist provides a patient:

(1) shall contain the information necessary for the proper duplication of the current prescription of the patient;

(2) shall contain, subject to the provisions of Subsection F of this section, an expiration date for the replacement contact lens prescription of not more than twenty-four months from the time the patient was first examined; and

(3) may contain wearing guidelines or specific instructions for use of the contact lenses by the patient, or both.

F. The licensed optometrist shall enter into the patient's medical record the valid clinical reasons for a shorter expiration date and shall provide the patient with a written and oral explanation of the clinical reasons for a shorter expiration date.

G. When a patient's prescription is dispensed by a person other than a licensed optometrist or a person associated directly or indirectly with the licensed optometrist, the licensed optometrist is not liable for any injury to or condition of a patient caused solely by the negligence of the dispenser.

H. A licensed optometrist who releases a replacement contact lens prescription to a patient may provide the patient with a written statement that wearing improperly fitted contact lenses may cause harm to the patient's eyes and that the patient should have an eye examination if there are any changes in the patient's vision, including pain or vision loss.

I. A licensed optometrist who fills or provides a contact lens prescription shall maintain a record of that prescription in accordance with rules promulgated by the board.

J. A person other than a licensed optometrist or physician who fills a contact lens prescription shall maintain a record of that prescription for five years.

K. The board may impose a civil fine of no more than one thousand dollars ($1,000) on a licensed optometrist who fails to provide a replacement contact lens prescription, knowingly dispenses contact lenses without a valid and unexpired replacement contact lens prescription or who otherwise fails to comply with the provisions of this section.

L. A person who is not a licensed optometrist or a licensed physician shall not sell or dispense a contact lens to a resident of this state unless the person has at the time of sale or dispensing a copy of a valid, unexpired prescription or has obtained verification of a valid, unexpired prescription in accordance with Subsection M of this section.

M. A contact lens may not be sold, dispensed or distributed to a patient in this state by a seller of contact lenses unless one of the following has occurred:

(1) the patient has given or mailed the seller an original, valid, unexpired written contact lens prescription;

(2) the prescribing licensed optometrist has given, mailed or transmitted by facsimile transmission a copy of a valid, unexpired written contact lens prescription to a seller designated in writing by the patient to act on the patient's behalf; or

(3) the prescribing licensed optometrist has orally or in writing verified the valid, unexpired prescription to a seller designated by the patient to act on his behalf.

N. A verification shall not be provided pursuant to Paragraph (3) of Subsection M of this section unless the patient has designated the contact lens seller to act on the patient's behalf. Verification by the prescribing licensed optometrist shall take place pursuant to the following procedure:

(1) a request for a verification shall be made by the seller to the prescribing licensed optometrist by facsimile, mail or telephone;

(2) if received between 9:00 a.m. and 5:00 p.m. on a working day, the prescribing licensed optometrist shall provide verification to the seller within three working days of receipt;

(3) if not received between 9:00 a.m. and 5:00 p.m. on a working day, the prescribing licensed optometrist shall provide verification to the seller within three working days after 9:00 a.m. of the next working day following receipt;

(4) in any case where the existence of a valid designation by the patient of a seller to act on the patient's behalf is in question, the prescriber shall promptly contact the patient to determine if a designation is in effect. Under no circumstances shall a non-response to a verification request be deemed to authorize, validate or confirm any prescription; and

(5) as used in this subsection, "working day" means any Saturday or Sunday that the office of the prescribing licensed optometrist is open and Monday through Friday but does not include a holiday.

O. A person who knowingly violates the provisions of Subsection L of this section is guilty of a fourth degree felony and shall be sentenced pursuant to Section 31-18-15 NMSA 1978.

P. A person who is not a licensed optometrist or a licensed physician shall not sell or dispense a contact lens to a resident of this state unless he is registered with the board of pharmacy as a seller or dispenser of contact lenses; provided that pharmacies, clinics and hospitals licensed by the board of pharmacy shall be exempt from this requirement. The board of pharmacy shall promulgate rules to establish the application procedures for obtaining registration and may include a requirement for payment of a fee by the applicant, but the amount of the fee shall not exceed the costs of implementing the registration requirement. The board of pharmacy shall maintain a current list of all registered sellers and dispensers of contact lenses. A person who is not registered pursuant to this subsection and knowingly sells or dispenses a contact lens to a resident of this state is guilty of a misdemeanor and shall be sentenced pursuant to Section 31-19-1 NMSA 1978.

History: Laws 2003, ch. 274, 10.



Section 61-2-11 - License fees; licensure under prior law. (Repealed effective July 1, 2024.)

61-2-11. License fees; licensure under prior law. (Repealed effective July 1, 2024.)

A. The board shall set fees for the following by rule:

(1) application fee in an amount not to exceed five hundred dollars ($500);

(2) examination fee in an amount not to exceed five hundred dollars ($500);

(3) licensure fee in an amount not to exceed four hundred dollars ($400); and

(4) issuance fee for pharmaceutical certification in an amount not to exceed one hundred dollars ($100).

B. A person licensed as an optometrist under any prior laws of this state, whose license is valid on April 3, 1973, shall be held to be licensed under the provisions of the Optometry Act and shall be entitled to the annual renewal of his license as provided in that act.

C. Prior to engaging in the active practice of optometry in this state, a licensee shall furnish the board evidence that he holds a registration number with the taxation and revenue department and has completed, as a condition of licensure by endorsement, the continuing education requirements as set by the rules of the board.

History: 1953 Comp., 67-1-9, enacted by Laws 1973, ch. 353, 9; 1981, ch. 50, 1; 1995, ch. 20, 6; 1996, ch. 59, 2; 2003, ch. 274, 3.



Section 61-2-12 - License; display; renewal; retirement; resumption of practice. (Repealed effective July 1, 2024.)

61-2-12. License; display; renewal; retirement; resumption of practice. (Repealed effective July 1, 2024.)

A. A person to whom a license as an optometrist has been issued shall display the license in a conspicuous place in the licensee's principal office or place of business.

B. A license shall be renewed annually on or before July 1. The licensee shall pay to the secretary-treasurer of the board the required fees. The board shall promulgate rules establishing additional requirements and procedures for renewal of a license. It shall also promulgate rules establishing a fee schedule for renewal of a license, but a specific fee shall not exceed five hundred dollars ($500).

C. Failure to renew a license pursuant to this section terminates the optometrist's authority to practice optometry, and the former licensee shall fulfill all current requirements for licensing and therapeutic drug certification if application for licensing or certification is made after termination.

D. An optometrist who intends to retire from the practice of optometry shall notify the board in writing before the expiration of his license, and the secretary-treasurer of the board shall acknowledge the receipt of the notice and record it. If within a period of five years from the year of retirement the optometrist desires to resume practice, he shall notify the board in writing, and, upon giving proof of completing refresher courses prescribed by rules of the board and the payment of required fees, his license shall be restored to him in full effect.

E. Before engaging in the practice of optometry, a licensed optometrist shall notify the secretary-treasurer of the board in writing of the address at which he intends to begin practice and subsequently of any changes in his business address or location. Notices the board is required to give a licensee shall legally have been given when delivered to the latest address furnished by the licensee to the board.

History: 1953 Comp., 67-1-10, enacted by Laws 1973, ch. 353, 10; 1995, ch. 20, 7; 2003, ch. 274, 4.



Section 61-2-13 - Refusal, suspension or revocation of license. (Repealed effective July 1, 2024.)

61-2-13. Refusal, suspension or revocation of license. (Repealed effective July 1, 2024.)

The board may refuse to issue, suspend or revoke any license, in accordance with the provisions of the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978], for any of the following reasons:

A. conviction of a felony, as shown by a certified copy of the record of the court of conviction;

B. malpractice or incompetence;

C. continued practice by a person knowingly having an infectious or contagious disease;

D. advertising by means of knowingly false, misleading or deceptive statements or advertising or attempting to practice under a name other than one's own;

E. habitual drunkenness or addiction to the use of habit-forming drugs;

F. aiding or abetting in the practice of optometry any person not duly licensed to practice optometry in this state;

G. lending, leasing or in any other manner placing his certificate of license at the disposal or in the service of any person not licensed to practice optometry in this state;

H. employing, procuring or inducing an unlicensed person to practice optometry in this state;

I. violating any of the provisions of the Optometry Act; or

J. committing any act defined as "unprofessional conduct" by regulation of the board filed in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978]. Without limiting the right of the board to determine what acts on the part of a licensee constitute unprofessional conduct, the following acts shall be deemed to be unprofessional conduct:

(1) any conduct of a character tending to deceive or defraud the public;

(2) the obtaining of a fee by fraud or misrepresentation;

(3) charging unusual, unreasonable or exorbitant fees;

(4) "splitting" or dividing a fee with any person;

(5) advertising professional superiority;

(6) advertising by any means, or granting, a discount for professional services, prosthetic devices, eyeglasses, lenses, frames or mountings whether sold separately or as part of the professional services; or

(7) using any type of "price advertising" which would tend to imply the furnishing of professional services without cost or at a reduced cost to the public.

History: 1953 Comp., 67-1-11, enacted by Laws 1973, ch. 353, 11.



Section 61-2-14 - Offenses. (Repealed effective July 1, 2024.)

61-2-14. Offenses. (Repealed effective July 1, 2024.)

A. A person who commits one of the following acts is guilty of a fourth degree felony and upon conviction shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978:

(1) practicing or attempting to practice optometry without a valid current license issued by the board;

(2) using or attempting to use a pharmaceutical agent that is regulated pursuant to the provisions of the New Mexico Drug, Device and Cosmetic Act [Chapter 26, Article 1 NMSA 1978] without having the certification for its use issued by the board, unless the administration of pharmaceutical agents is done under the direct supervision of a licensed optometrist certified to administer the pharmaceutical agents in accordance with the provisions of the Optometry Act; or

(3) permitting a person in one's employ, supervision or control to practice optometry or use pharmaceutical agents described in Paragraph (2) of this subsection unless that person is licensed and certified in accordance with the provisions of the Optometry Act or unless the administration of pharmaceutical agents is done under the direct supervision of a licensed optometrist certified to administer the pharmaceutical agents in accordance with the provisions of the Optometry Act.

B. A person who commits one of the following acts is guilty of a misdemeanor and upon conviction shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978:

(1) making a willfully false oath or affirmation where the oath or affirmation is required by the Optometry Act;

(2) selling or using any designation, diploma or certificate tending to imply that one is a practitioner of optometry, unless one holds a license as provided by the Optometry Act;

(3) refusing, after a request, to provide a patient a copy of the patient's eyeglasses prescription, if the prescription is not over one year old;

(4) duplicating or replacing an ophthalmic lens without a current prescription not more than two years old or without a written authorization from the patient if the prescription is not available;

(5) except for licensed optometrists, using any trial lenses, trial frames, graduated test cards or other appliances or instruments for the purpose of examining the eyes or rendering assistance to anyone who desires to have an examination of the eyes, but it is not the intent of this paragraph to prevent a school nurse, schoolteacher or employee in public service from ascertaining the possible need of vision services, if the person, clinic or program does not attempt to diagnose or prescribe ophthalmic lenses for the eyes or recommend any particular practitioner or system of practice;

(6) advertising the fabricating, adapting, employing, providing, sale or duplication of eyeglasses or any part of them, but this paragraph does not preclude the use of a business name, trade name or trademark not relating to price or the use of the address, telephone number, office hours and designation of the provider, in or at retail outlets, on business cards, eyeglass cleaners and cases or in news media or in public directories, mailings and announcements of location openings or the use of the words "doctors' prescriptions for eyeglasses filled" or "eyeglass repairs, replacements and adjustments"; or

(7) selling of prescription eyeglasses or contact lenses, frames or mountings for lenses in an establishment in which the majority of its income is not derived from being engaged in that endeavor.

History: 1953 Comp., 67-1-12, enacted by Laws 1973, ch. 353, 12; 1985, ch. 241, 5; 1995, ch. 20, 8; 1996, ch. 59, 3; 2003, ch. 274, 5; 2015, ch. 131, 5.



Section 61-2-15 - Exemptions. (Repealed effective July 1, 2024.)

61-2-15. Exemptions. (Repealed effective July 1, 2024.)

A. Except for the provisions of Section 61-2-16 NMSA 1978 and as provided in this subsection, the Optometry Act does not apply to a licensed physician or a person, clinic or program under his responsible supervision and control, provided that the person, clinic or program under the responsible supervision and control of the licensed physician shall not use either loose or fixed trial lenses for the sole purpose of determining the prescription for eyeglasses or contact lenses.

B. Except as provided in Sections 61-2-2, 61-2-14, 61-2-16 and 61-2-17 NMSA 1978, the Optometry Act does not apply to a person selling eyeglasses who does not represent himself as being qualified to detect or correct ocular anomalies and who does not traffic upon assumed skill in adapting ophthalmic lenses to the eyes.

History: 1953 Comp., 67-1-13, enacted by Laws 1973, ch. 353, 13; 2003, ch. 274, 6.



Section 61-2-16 - Freedom of choice. (Repealed effective July 1, 2024.)

61-2-16. Freedom of choice. (Repealed effective July 1, 2024.)

A. In expending public money for any purpose involving the care of vision, any state board, commission or department created or existing by statute, including public schools or other state or municipal agencies or any of their employees, who, in the performance of their duties, are responsible for such expenditures shall not, directly or indirectly, refer the name or address of any particular ocular practitioner or system of practice to any person eligible for a vision examination or the correction of any visual or muscular anomaly, except in emergency situations.

B. Every policy of insurance or medical or health service contract providing for payment or reimbursement for any eye care service shall be construed to include payment or reimbursement for professional services rendered by a licensed optometrist, and no insurance policy or medical or health service contract shall discriminate between ocular practitioners rendering similar services.

History: 1953 Comp., 67-1-14, enacted by Laws 1973, ch. 353, 14; 1985, ch. 241, 6; 2003, ch. 274, 7.



Section 61-2-17 - Power to enjoin violations. (Repealed effective July 1, 2024.)

61-2-17. Power to enjoin violations. (Repealed effective July 1, 2024.)

Upon conviction of any person for violation of any provision of the Optometry Act, the board or any interested person may, in addition to the penalty herein provided, petition the district court for an order restraining and enjoining said person from further or continued violation of the Optometry Act and the order may be enforced by contempt proceedings.

History: 1953 Comp., 67-1-15, enacted by Laws 1973, ch. 353, 15.



Section 61-2-18 - Termination of agency life; delayed repeal. (Repealed effective July 1, 2024.)

61-2-18. Termination of agency life; delayed repeal. (Repealed effective July 1, 2024.)

The board of optometry is terminated on July 1, 2023 pursuant to the Sunset Act [12-9-11 through 12-9-21 NMSA 1978]. The board shall continue to operate according to the provisions of the Optometry Act until July 1, 2024. Effective July 1, 2024, the Optometry Act is repealed.

History: 1978 Comp., 61-2-18, enacted by Laws 1979, ch. 12, 3; 1981, ch. 241, 16; 1985, ch. 87, 1; 1991, ch. 189, 2; 1997, ch. 46, 2; 2003, ch. 428, 1; 2009, ch. 96, 2; 2015, ch. 119, 2.






Article 3 - Nursing

Section 61-3-1 - Short title.

61-3-1. Short title.

Chapter 61, Article 3 NMSA 1978 may be cited as the "Nursing Practice Act".

History: 1953 Comp., 67-2-1, enacted by Laws 1968, ch. 44, 1; 2003, ch. 276, 1; 2003, ch. 282, 1; 2003, ch. 307, 4.



Section 61-3-2 - Purpose.

61-3-2. Purpose.

The purpose of the Nursing Practice Act is to promote, preserve and protect the public health, safety and welfare by regulating the practice of nursing, schools of nursing, hemodialysis technicians and medication aides in the state.

History: 1953 Comp., 67-2-2, enacted by Laws 1968, ch. 44, 2; 1991, ch. 190, 1; 2001, ch. 137, 1.



Section 61-3-3 - Definitions.

61-3-3. Definitions.

As used in the Nursing Practice Act:

A. "advanced practice" means the practice of professional registered nursing by a registered nurse who has been prepared through additional formal education as provided in Sections 61-3-23.2 through 61-3-23.4 NMSA 1978 to function beyond the scope of practice of professional registered nursing, including certified nurse practitioners, certified registered nurse anesthetists and clinical nurse specialists;

B. "board" means the board of nursing;

C. "certified hemodialysis technician" means a person who is certified by the board to assist in the direct care of a patient undergoing hemodialysis, under the supervision and at the direction of a registered nurse or a licensed practical nurse, according to the rules adopted by the board;

D. "certified medication aide" means a person who is certified by the board to administer medications under the supervision and at the direction of a registered nurse or a licensed practical nurse, according to the rules adopted by the board;

E. "certified nurse practitioner" means a registered nurse who is licensed by the board for advanced practice as a certified nurse practitioner and whose name and pertinent information are entered on the list of certified nurse practitioners maintained by the board;

F. "certified registered nurse anesthetist" means a registered nurse who is licensed by the board for advanced practice as a certified registered nurse anesthetist and whose name and pertinent information are entered on the list of certified registered nurse anesthetists maintained by the board;

G. "clinical nurse specialist" means a registered nurse who is licensed by the board for advanced practice as a clinical nurse specialist and whose name and pertinent information are entered on the list of clinical nurse specialists maintained by the board;

H. "collaboration" means the cooperative working relationship with another health care provider in the provision of patient care, and such collaborative practice includes the discussion of patient diagnosis and cooperation in the management and delivery of health care;

I. "licensed practical nurse" means a nurse who practices licensed practical nursing and whose name and pertinent information are entered in the register of licensed practical nurses maintained by the board or a nurse who practices licensed practical nursing pursuant to a multistate licensure privilege as provided in the Nurse Licensure Compact [61-3-24.1 NMSA 1978];

J. "licensed practical nursing" means the practice of a directed scope of nursing requiring basic knowledge of the biological, physical, social and behavioral sciences and nursing procedures, which practice is at the direction of a registered nurse, physician or dentist licensed to practice in this state. This practice includes but is not limited to:

(1) contributing to the assessment of the health status of individuals, families and communities;

(2) participating in the development and modification of the plan of care;

(3) implementing appropriate aspects of the plan of care commensurate with education and verified competence;

(4) collaborating with other health care professionals in the management of health care; and

(5) participating in the evaluation of responses to interventions;

K. "Nurse Licensure Compact" means the agreement entered into between New Mexico and other jurisdictions permitting the practice of professional registered nursing or licensed practical nursing pursuant to a multistate licensure privilege;

L. "nursing diagnosis" means a clinical judgment about individual, family or community responses to actual or potential health problems or life processes, which judgment provides a basis for the selection of nursing interventions to achieve outcomes for which the person making the judgment is accountable;

M. "practice of nursing" means assisting individuals, families or communities in maintaining or attaining optimal health, assessing and implementing a plan of care to accomplish defined goals and evaluating responses to care and treatment. This practice is based on specialized knowledge, judgment and nursing skills acquired through educational preparation in nursing and in the biological, physical, social and behavioral sciences and includes but is not limited to:

(1) initiating and maintaining comfort measures;

(2) promoting and supporting optimal human functions and responses;

(3) establishing an environment conducive to well-being or to the support of a dignified death;

(4) collaborating on the health care regimen;

(5) administering medications and performing treatments prescribed by a person authorized in this state or in any other state in the United States to prescribe them;

(6) recording and reporting nursing observations, assessments, interventions and responses to health care;

(7) providing counseling and health teaching;

(8) delegating and supervising nursing interventions that may be performed safely by others and are not in conflict with the Nursing Practice Act; and

(9) maintaining accountability for safe and effective nursing care;

N. "professional registered nursing" means the practice of the full scope of nursing requiring substantial knowledge of the biological, physical, social and behavioral sciences and of nursing theory and may include advanced practice pursuant to the Nursing Practice Act. This practice includes but is not limited to:

(1) assessing the health status of individuals, families and communities;

(2) establishing a nursing diagnosis;

(3) establishing goals to meet identified health care needs;

(4) developing a plan of care;

(5) determining nursing intervention to implement the plan of care;

(6) implementing the plan of care commensurate with education and verified competence;

(7) evaluating responses to interventions;

(8) teaching based on the theory and practice of nursing;

(9) managing and supervising the practice of nursing;

(10) collaborating with other health care professionals in the management of health care; and

(11) conducting nursing research;

O. "registered nurse" means a nurse who practices professional registered nursing and whose name and pertinent information are entered in the register of licensed registered nurses maintained by the board or a nurse who practices professional registered nursing pursuant to a multistate licensure privilege as provided in the Nurse Licensure Compact;

P. "scope of practice" means the parameters within which nurses practice based upon education, experience, licensure, certification and expertise; and

Q. "training program" means an educational program approved by the board.

History: 1978 Comp., 61-3-3, enacted by Laws 1991, ch. 190, 2; 1993, ch. 61, 1; 1997, ch. 244, 3; 2001, ch. 137, 2; 2003, ch. 307, 5; 2005, ch. 307, 1.



Section 61-3-4 - Criminal offender's character evaluation.

61-3-4. Criminal offender's character evaluation.

The provisions of the Criminal Offender Employment Act [28-2-1 to 28-2-6 NMSA 1978] shall govern any consideration of criminal records required or permitted by the Nursing Practice Act.

History: 1953 Comp., 67-2-3.1, enacted by Laws 1974, ch. 78, 12.



Section 61-3-5 - License required.

61-3-5. License required.

A. Except as otherwise provided in the Nursing Practice Act, no person shall use the title "nurse" unless the person is licensed or has been licensed in the past as a registered nurse or licensed practical nurse under the Nursing Practice Act.

B. Except as otherwise provided in the Nursing Practice Act, unless licensed as a registered nurse under the Nursing Practice Act, no person shall:

(1) practice professional nursing;

(2) use the title "registered nurse", "professional nurse", "professional registered nurse" or the abbreviation "R.N." or any other abbreviation thereof or use any other title, abbreviation, letters, figures, signs or devices to indicate or imply that the person is a registered nurse; or

(3) engage in a nursing specialty as defined by the board.

C. Except as otherwise provided in the Nursing Practice Act, unless licensed as a licensed practical nurse under the Nursing Practice Act, no person shall:

(1) practice licensed practical nursing; or

(2) use the title "licensed practical nurse" or the abbreviation "L.P.N." or any other abbreviation thereof or use any other title, abbreviation, letters, figures, signs or devices to indicate or imply that the person is a licensed practical nurse.

D. Unless licensed as a certified nurse practitioner under the Nursing Practice Act, no person shall:

(1) practice as a certified nurse practitioner; or

(2) use the title "certified nurse practitioner" or the abbreviations "C.N.P." or "N.P." or any other title, abbreviation, letters, figures, signs or devices to indicate or imply that the person is a certified nurse practitioner.

E. Unless licensed as a certified registered nurse anesthetist under the Nursing Practice Act, no person shall:

(1) practice as a nurse anesthetist; or

(2) use the title "certified registered nurse anesthetist" or the abbreviation "C.R.N.A." or any other title, abbreviation, letters, figures, signs or devices to indicate or imply that the person is a certified registered nurse anesthetist.

F. Unless licensed as a clinical nurse specialist under the Nursing Practice Act, no person shall:

(1) practice as a clinical nurse specialist; or

(2) use the title "clinical nurse specialist" or the abbreviation "C.N.S." or any other title, abbreviation, letters, figures, signs or devices to indicate or imply that the person is a clinical nurse specialist.

G. No licensed nurse shall be prohibited from identifying himself or his licensure status.

History: 1953 Comp., 67-2-4, enacted by Laws 1968, ch. 44, 4; 1977, ch. 220, 2; 1985, ch. 67, 2; 1991, ch. 190, 3; 1997, ch. 244, 4; 2001, ch. 137, 3; 2003, ch. 307, 6.



Section 61-3-5.1 - Temporary licensure.

61-3-5.1. Temporary licensure.

An applicant for nurse licensure pursuant to the Nursing Practice Act may be issued a temporary license for a period not to exceed six months or for a period of time necessary for the board to ensure that the applicant has met the licensure requirements set out in that act, whichever is less.

History: Laws 2001, ch. 137, 14.



Section 61-3-6 - Administration of anesthetics.

61-3-6. Administration of anesthetics.

It is unlawful for any person, other than a person licensed in New Mexico to practice medicine, osteopathy or dentistry or a currently licensed certified registered nurse anesthetist, to administer anesthetics to any person. Nothing in this section prohibits a person currently licensed pursuant to the Nursing Practice Act from using hypnosis or from administering local anesthetics or moderate sedation.

History: 1953 Comp., 67-2-4.1, enacted by Laws 1973, ch. 149, 2; 1979, ch. 379, 2; 1985, ch. 67, 3; 1991, ch. 190, 4; 1997, ch. 244, 5; 2005, ch. 307, 2.



Section 61-3-8 - Board created; members; qualifications; terms; vacancies; removal.

61-3-8. Board created; members; qualifications; terms; vacancies; removal.

A. There is created a seven-member "board of nursing". The board shall consist of four licensed nurses, one preferably a licensed practical nurse, and three members who shall represent the public and shall not have been licensed as registered or licensed practical nurses, nor shall the public members have any significant financial interest, direct or indirect, in the profession regulated. Not more than two board members shall be appointed from any one county, and not more than two registered nurse members shall be from any one field of nursing. Members of the board shall be appointed by the governor for staggered terms of four years each. Nurse members shall be appointed from lists submitted to the governor by any generally recognized organization of nurses in this state. Appointments shall be made in such manner that the terms of no more than two board members expire on July 1 of each year. Vacancies shall be filled by appointment by the governor for the unexpired term within sixty days of the vacancy. Board members shall serve until their successors have been appointed and qualified.

B. Members of the board shall be citizens of the United States and residents of this state. Registered nurse members shall be licensed in this state, shall have had, since graduation, at least five years' experience in nursing, shall be currently engaged in professional nursing and shall have been actively engaged in professional nursing for at least three years immediately preceding appointment or reappointment. The licensed practical nurse member shall be licensed in this state, shall have been graduated from an approved licensed practical nursing education program, shall have been licensed by examination, shall have had at least five years' experience since graduation, shall be currently engaged in licensed practical nursing and shall have been actively engaged in licensed practical nursing for at least three years immediately preceding appointment or reappointment.

C. No board member shall serve more than two full or partial terms, consecutive or otherwise.

D. Any board member failing to attend seventy percent of meeting days annually, either regular or special, shall automatically be removed as a member of the board.

E. The governor may remove any member from the board for neglect of any duty required by law, for incompetency or for unprofessional or dishonorable conduct, in accordance with regulations prescribed by the board.

F. In the event of a vacancy on the board for any reason, the secretary of the board shall immediately notify the governor, the board members and any generally recognized nursing organization of the vacancy, the reason for its occurrence and the action taken by the board, so as to expedite the appointment of a new board member.

History: 1953 Comp., 67-2-5, enacted by Laws 1968, ch. 44, 5; 1977, ch. 220, 3; 1979, ch. 379, 3; 1991, ch. 189, 3; 1991, ch. 190, 5.



Section 61-3-9 - Board meetings; quorum; officers.

61-3-9. Board meetings; quorum; officers.

A. The board shall annually elect a chairman, vice chairman and secretary from its entire membership.

B. The board shall meet at least once every three months. Special meetings may be called by the chairman and shall be called upon the written request of three or more members of the board. Notification of special meetings shall be made by certified mail unless such notice is waived by the entire board and noted in the minutes. Notice of all regular meetings shall be made by regular mail at least ten days prior to the meeting, and copies of the minutes of all meetings shall be mailed to each board member within thirty days after any meeting.

C. A majority of the board, including at least one officer, constitutes a quorum.

History: 1953 Comp., 67-2-6, enacted by Laws 1968, ch. 44, 6; 1985, ch. 67, 4.



Section 61-3-10 - Powers; duties.

61-3-10. Powers; duties.

The board:

A. shall adopt and revise such rules and regulations as may be necessary to enable it to carry into effect the provisions of the Nursing Practice Act and to maintain high standards of practice;

B. shall prescribe standards and approve curricula for educational programs preparing persons for licensure under the Nursing Practice Act;

C. shall provide for surveys of educational programs preparing persons for licensure under the Nursing Practice Act;

D. shall grant, deny or withdraw approval from educational programs for failure to meet prescribed standards, if a majority of the board concurs in the decision;

E. shall provide for the examination, licensing and renewal of licenses of applicants;

F. shall conduct hearings upon charges relating to discipline of a licensee or nurse not licensed to practice in New Mexico who is permitted to practice professional registered nursing or licensed practical nursing in New Mexico pursuant to a multistate licensure privilege as provided in the Nurse Licensure Compact [61-3-24.1 NMSA 1978] or the denial, suspension or revocation of a license in accordance with the procedures of the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978];

G. shall cause the prosecution of all persons, including firms, associations, institutions and corporations, violating the Nursing Practice Act and have the power to incur such expense as is necessary therefor;

H. shall keep a record of all proceedings;

I. shall make an annual report to the governor;

J. shall appoint and employ a qualified registered nurse, who shall not be a member of the board, to serve as executive officer to the board, who shall define the duties and responsibilities of the executive officer, except that the power to grant, deny or withdraw approval for schools of nursing or to revoke, suspend or withhold any license authorized by the Nursing Practice Act shall not be delegated by the board;

K. shall provide for such qualified assistants as may be necessary to carry out the provisions of the Nursing Practice Act. Such employees shall be paid a salary commensurate with their duties;

L. shall, for the purpose of protecting the health and well-being of the citizens of New Mexico and promoting current nursing knowledge and practice, adopt rules and regulations establishing continuing education requirements as a condition of license renewal and shall study methods of monitoring continuing competence;

M. may appoint advisory committees consisting of at least one member who is a board member and at least two members expert in the pertinent field of health care to assist it in the performance of its duties. Committee members may be reimbursed as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978];

N. may adopt and revise rules and regulations designed to maintain an inactive status listing for registered nurses and licensed practical nurses;

O. may adopt rules and regulations to regulate the advanced practice of professional registered nursing and expanded practice of licensed practical nursing;

P. shall license qualified certified nurse practitioners, certified registered nurse anesthetists and clinical nurse specialists;

Q. shall register nurses not licensed to practice in New Mexico who are permitted to practice professional registered nursing or licensed practical nursing in New Mexico pursuant to a multistate licensure privilege as provided in the Nurse Licensure Compact; and

R. shall adopt rules and regulations establishing standards for authorizing prescriptive authority to certified nurse practitioners, clinical nurse specialists and certified registered nurse anesthetists.

History: 1953 Comp., 67-2-7, enacted by Laws 1968, ch. 44, 7; 1977, ch. 220, 4; 1991, ch. 190, 6; 1997, ch. 244, 6; 2003, ch. 276, 4; 2003, ch. 307, 7.



Section 61-3-10.1 - Hemodialysis technicians; training programs; certification.

61-3-10.1. Hemodialysis technicians; training programs; certification.

A. A statewide program for certification of hemodialysis technicians is created according to the rules adopted by the board.

B. Unless certified as a certified hemodialysis technician pursuant to the Nursing Practice Act, no person shall:

(1) practice as a certified hemodialysis technician; or

(2) use the title "certified hemodialysis technician", "hemodialysis technician" or other title, abbreviation, letters, figures, signs or devices to indicate or imply that the person is a certified hemodialysis technician.

C. The board shall:

(1) maintain a permanent register of all certified hemodialysis technicians;

(2) adopt rules for certified hemodialysis technician training programs, including standards and curricula;

(3) provide for periodic evaluation of training programs at least every two years;

(4) grant, deny or withdraw approval from a training program that fails to meet prescribed standards or fails to maintain a current contract with the board; and

(5) conduct disciplinary hearings of certified hemodialysis technicians or on the denial, suspension or revocation of certified hemodialysis technician certificates in accordance with the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978].

D. Every applicant for certification as a certified hemodialysis technician shall pay the required application fee, submit written evidence of having completed a board-approved training program for hemodialysis technicians and successfully complete a board-approved examination. The board shall issue a certificate to any person who fulfills the requirements for certification.

E. Every certificate issued by the board to practice as a certified hemodialysis technician shall be renewed every two years. The certified hemodialysis technician seeking renewal shall submit proof of employment as a certified hemodialysis technician and proof of having met continuing education requirements adopted by the board.

F. The board shall set the following nonrefundable fees:

(1) for initial certification by initial or subsequent examination, a fee not to exceed sixty dollars ($60.00);

(2) for renewal of certification, a fee not to exceed sixty dollars ($60.00);

(3) for reactivation of a lapsed certificate after failure to renew a certificate or following board action, a fee not to exceed sixty dollars ($60.00);

(4) for initial review and approval of a training program, a fee not to exceed three hundred dollars ($300);

(5) for subsequent review and approval of a training program that has changed, a fee not to exceed two hundred dollars ($200);

(6) for subsequent review and approval of a training program when a change has been required by a change in board policy or rules, a fee not to exceed fifty dollars ($50.00); and

(7) for periodic evaluation of a training program, a fee not to exceed two hundred dollars ($200).

History: 1978 Comp., 61-3-10.1, enacted by Laws 1993, ch. 61, 2; 1997, ch. 244, 7; 2001, ch. 137, 4; 2003, ch. 276, 5; 2005, ch. 307, 3.



Section 61-3-10.2 - Medication aides.

61-3-10.2. Medication aides.

A. A statewide program for certification of medication aides and approval of medication aide training programs is created under the board.

B. Unless certified as a certified medication aide under the Nursing Practice Act, no person shall:

(1) practice as a certified medication aide; or

(2) use the titles "certified medication aide" or "medication aide" or any other title, abbreviation, letters, figures, signs or devices to indicate or imply that the person is a certified medication aide.

C. The board shall:

(1) maintain a permanent register of all persons certified to practice as a certified medication aide;

(2) adopt rules for certified medication aide education and certification, including standards and curricula;

(3) adopt rules governing the supervision of certified medication aides by licensed nurses, including standards and performance evaluations of certified medication aides;

(4) conduct disciplinary hearings of certified medication aides or on the denial, suspension or revocation of certified medication aide certificates in accordance with the Uniform Licensing Act; and

(5) grant approval to a certified medication aide training program that meets all the requirements set by the board and deny or withdraw approval from medication aide training programs that fail to meet prescribed standards or fail to maintain a current contract.

D. Every applicant for certification as a certified medication aide shall pay the required application fee, submit written evidence of having completed a board-approved training program for certified medication aides and successfully complete a board-approved examination. The board shall issue a certificate to any person who fulfills the requirements for certification.

E. Every certificate issued by the board to practice as a certified medication aide shall be renewed every two years. The certified medication aide seeking renewal shall submit proof of employment as a certified medication aide and proof of having met continuing education requirements adopted by the board.

F. The board shall set the following nonrefundable fees:

(1) for initial certification by initial or subsequent examination, a fee not to exceed sixty dollars ($60.00);

(2) for renewal of certification, a fee not to exceed sixty dollars ($60.00);

(3) for reactivation of a lapsed certificate after failure to renew a certificate or following board action, a fee not to exceed sixty dollars ($60.00);

(4) for initial review and approval of a training program, a fee not to exceed three hundred dollars ($300);

(5) for subsequent review and approval of a training program that has changed, a fee not to exceed two hundred dollars ($200);

(6) for subsequent review and approval of a training program when a change has been required by a change in board policy or rules, a fee not to exceed fifty dollars ($50.00); and

(7) for periodic evaluation of a training program, a fee not to exceed two hundred dollars ($200).

History: 1978 Comp., 61-3-10.2, enacted by Laws 1991, ch. 209, 1; 1993, ch. 138, 1; 1995, ch. 118, 1; 1997, ch. 244, 8; 2001, ch. 137, 5; 2003, ch. 276, 6; 2005, ch. 303, 1; 2005, ch. 307, 4.



Section 61-3-10.5 - Nursing excellence program; license renewal surcharge.

61-3-10.5. Nursing excellence program; license renewal surcharge.

A. The board may establish a "nursing excellence program" that provides strategies to:

(1) enhance recruitment and retention of professional nurses, increase career and educational opportunities and improve interaction with health facilities administrations, the medical profession and institutions of higher education; and

(2) fund loan repayment assistance pursuant to Section 2 of this 2017 act [21-22D-11 NMSA 1978].

B. The board may impose a license renewal surcharge for each nursing license renewed in an amount not to exceed twenty dollars ($20.00) to implement and maintain the nursing excellence program. The surcharge shall be used as follows:

(1) fifty percent of each license renewal surcharge shall be deposited in the nursing excellence fund to be used by the board to carry out the provisions of Paragraph (1) of Subsection A of this section; and

(2) fifty percent of each license renewal surcharge shall be appropriated to the higher education department in accordance with the provisions of Section 2 of this 2017 act to fund loan repayment assistance for nurses in advanced practice who practice in areas of New Mexico that the higher education department has designated as underserved.

C. The board shall transfer the portion of the license renewal surcharge to be appropriated to the higher education department in accordance with the provisions of Paragraph (2) of Subsection B of this section by July 1, 2018 and by each July 1 thereafter.

History: Laws 2003, ch. 276, 2; 2017, ch. 91, 3.



Section 61-3-10.6 - Nursing excellence fund created.

61-3-10.6. Nursing excellence fund created.

The "nursing excellence fund" is created in the state treasury to support the nursing excellence program. The fund consists of license renewal surcharges, appropriations, gifts, grants, donations and income from investment of the fund. Any income earned on investment of the fund shall remain in the fund. Money in the fund shall not revert to any other fund at the end of a fiscal year. The fund shall be administered by the board and money in the fund is appropriated to the board to carry out the purposes of the nursing excellence program. Disbursements from the fund shall be made only upon warrant drawn by the secretary of finance and administration pursuant to vouchers signed by the chairman of the board or his authorized representative.

History: Laws 2003, ch. 276, 3.



Section 61-3-11 - Bonds; expenses.

61-3-11. Bonds; expenses.

A. The executive officer and any employee of the board who handles money or who certifies the receipt or disbursal of money received by the board, shall, within thirty days after election or employment by the board, execute a bond in a penal sum to be set by the board, conditioned on the faithful performance of the duties of the office and on accounting for all funds coming into his hands. The bonds shall be signed by a surety company authorized to do business in this state and shall be in such form as to meet the approval of the board.

B. Members of the board may be reimbursed as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978], but shall receive no other compensation, perquisite or allowance.

History: 1953 Comp., 67-2-8, enacted by Laws 1968, ch. 44, 8.



Section 61-3-12 - Examination; notice to applicants.

61-3-12. Examination; notice to applicants.

The board shall provide for the examination of all applicants seeking licensure under the provisions of the Nursing Practice Act.

History: 1953 Comp., 67-2-9, enacted by Laws 1968, ch. 44, 9; 1975, ch. 40, 1; 1979, ch. 379, 4; 1993, ch. 61, 3.



Section 61-3-13 - Qualifications for licensure as a registered nurse.

61-3-13. Qualifications for licensure as a registered nurse.

Before being considered for licensure as a registered nurse, either by endorsement or examination, under Section 61-3-14 NMSA 1978, an applicant shall:

A. furnish evidence satisfactory to the board that the applicant has successfully completed an approved program of nursing for licensure as a registered nurse and has graduated or is eligible for graduation; and

B. at the cost to the applicant, provide the board with fingerprints and other information necessary for a state and national criminal background check.

History: 1953 Comp., 67-2-10, enacted by Laws 1968, ch. 44, 10; 1977, ch. 220, 5; 1979, ch. 379, 5; 1991, ch. 190, 7; 1997, ch. 244, 10; 2001, ch. 137, 6.



Section 61-3-14 - Licensure of registered nurses; expedited licensure.

61-3-14. Licensure of registered nurses; expedited licensure.

A. Applicants for licensure by examination shall be required to pass the national licensing examination for registered nurses. The applicant who successfully passes the examination may be issued by the board a license to practice as a registered nurse.

B. The board may issue a license to practice professional registered nursing without an examination to an applicant who has been duly licensed by taking the national licensing examination for registered nurses under the laws of another state if the applicant meets the qualifications required of registered nurses in this state. From July 1, 2014 through June 30, 2019, upon a determination by the board that an application is complete and approved, the board shall expedite the issuance of a license pursuant to this subsection within five business days.

C. The board may issue a license to practice as a registered nurse to an applicant licensed under the laws of another territory or foreign country if the applicant meets the qualifications required of registered nurses in this state, is proficient in English and passes the national licensing examination for registered nurses.

History: 1953 Comp., 67-2-11, enacted by Laws 1968, ch. 44, 11; 1977, ch. 220, 6; 1979, ch. 379, 6; 1982, ch. 108, 1; 1991, ch. 190, 8; 2014, ch. 3, 1.



Section 61-3-16 - Fees for licensure as registered nurses.

61-3-16. Fees for licensure as registered nurses.

Applicants for licensure as registered nurses shall pay the following nonrefundable fees:

A. for licensure without examination, a fee not to exceed one hundred fifty dollars ($150);

B. for licensure by examination when the examination is the first for the applicant in this state, a fee not to exceed one hundred fifty dollars ($150);

C. for licensure by examination when the examination is other than the first examination, a fee not to exceed sixty dollars ($60.00); and

D. for initial licensure as a certified nurse practitioner, certified registered nurse anesthetist or clinical nurse specialist, a fee not to exceed one hundred dollars ($100). This fee shall be in addition to the fee paid for registered nurse licensure.

History: 1953 Comp., 67-2-13, enacted by Laws 1968, ch. 44, 13; 1977, ch. 220, 8; 1982, ch. 108, 2; 1991, ch. 190, 9; 1997, ch. 244, 11; 2005, ch. 307, 5.



Section 61-3-17 - Registration under previous law.

61-3-17. Registration under previous law.

Any person licensed as a professional or registered nurse under any prior laws of this state, whose license is valid on the effective date of the Nursing Practice Act, shall be held to be licensed as a registered nurse under the provisions of the Nursing Practice Act and shall be entitled to renewal of this license as provided in the Nursing Practice Act.

History: 1953 Comp., 67-2-14, enacted by Laws 1968, ch. 44, 14; 1977, ch. 220, 9.



Section 61-3-18 - Qualifications for licensure as a licensed practical nurse.

61-3-18. Qualifications for licensure as a licensed practical nurse.

Before being considered for licensure as a licensed practical nurse, either by endorsement or examination, under Section 61-3-19 NMSA 1978, an applicant shall:

A. furnish evidence satisfactory to the board that the applicant has successfully completed an approved program of nursing for licensure as a licensed practical nurse or registered nurse and has graduated or is eligible for graduation; and

B. at the cost to the applicant, provide the board with fingerprints and other information necessary for a state and national criminal background check.

History: 1953 Comp., 67-2-15, enacted by Laws 1968, ch. 44, 15; 1973, ch. 182, 1; 1977, ch. 220, 10; 1991, ch. 190, 10; 1997, ch. 244, 12; 2001, ch. 137, 7; 2003, ch. 276, 7.



Section 61-3-19 - Licensure of licensed practical nurses; expedited licensure.

61-3-19. Licensure of licensed practical nurses; expedited licensure.

A. Applicants for licensure by examination shall be required to pass the national licensing examination for licensed practical nurses. The applicant who passes the examination may be issued by the board a license to practice as a licensed practical nurse.

B. The board may issue a license as a licensed practical nurse without an examination to an applicant who has been duly licensed by passing the national licensing examination for licensed practical nurses under the laws of another state if the applicant meets the qualifications required of licensed practical nurses in this state. From July 1, 2014 through June 30, 2019, upon a determination by the board that an application is complete and approved, the board shall expedite the issuance of a license pursuant to this subsection within five business days.

C. The board may issue a license to practice as a licensed practical nurse to an applicant licensed under the laws of another territory or foreign country if the applicant meets the qualifications required of licensed practical nurses in this state, is proficient in English and successfully passes the national licensing examination for licensed practical nurses.

History: 1953 Comp., 67-2-16, enacted by Laws 1968, ch. 44, 16; 1977, ch. 220, 11; 1979, ch. 379, 7; 1982, ch. 108, 3; 1991, ch. 190, 11; 1997, ch. 244, 13; 2014, ch. 3, 2.



Section 61-3-21 - Registration under previous law.

61-3-21. Registration under previous law.

Any person licensed as a practical nurse under any prior laws of this state whose license is valid on the effective date of the Nursing Practice Act shall be held to be licensed under the provisions of the Nursing Practice Act and shall be entitled to renewal of this license as provided in the Nursing Practice Act.

History: 1953 Comp., 67-2-18, enacted by Laws 1968, ch. 44, 18.



Section 61-3-22 - Fees for licensure as licensed practical nurses.

61-3-22. Fees for licensure as licensed practical nurses.

Applicants for licensure as licensed practical nurses shall pay the following nonrefundable fees:

A. for licensure without examination, a fee not to exceed one hundred fifty dollars ($150);

B. for licensure by examination when the examination is the first for the applicant in this state, a fee not to exceed one hundred fifty dollars ($150); and

C. for licensure by examination when the examination is other than the first examination, a fee not to exceed sixty dollars ($60.00) for each examination.

History: 1953 Comp., 67-2-19, enacted by Laws 1968, ch. 44, 19; 1977, ch. 220, 13; 1991, ch. 190, 12; 2005, ch. 307, 6.



Section 61-3-23 - Permit to practice for graduate nurses.

61-3-23. Permit to practice for graduate nurses.

A. The board may issue a permit to practice to an applicant upon completion of an approved course of study and upon application to take the national licensing examination after graduation within the time frame set by rules of the board.

B. The permit to practice shall be issued for practice under direct supervision at a specified place of employment in the state.

C. The permit to practice shall be valid from issuance until the results of the national licensing examination are disseminated by the board office to the examinee, at which time the permit is void and the applicant who has passed the examination may be issued a license to practice.

History: 1953 Comp., 67-2-19.1, enacted by Laws 1977, ch. 220, 14; 1982, ch. 108, 4; 1993, ch. 61, 4; 2003, ch. 276, 8.



Section 61-3-23.1 - Permit to practice for graduate nursing specialties.

61-3-23.1. Permit to practice for graduate nursing specialties.

A one-time, nonrenewable permit may be issued to graduate nurse anesthetists, nurse practitioners and clinical nurse specialists awaiting examination and results in accordance with requirements set forth by the board in the rules and regulations.

History: 1978 Comp., 61-3-23.1, enacted by Laws 1979, ch. 379, 8; 1991, ch. 190, 13.



Section 61-3-23.2 - Certified nurse practitioner; qualifications; practice; examination; endorsement; expedited licensure.

61-3-23.2. Certified nurse practitioner; qualifications; practice; examination; endorsement; expedited licensure.

A. The board may license for advanced practice as a certified nurse practitioner an applicant who furnishes evidence satisfactory to the board that the applicant:

(1) is a registered nurse;

(2) has successfully completed a program for the education and preparation of nurse practitioners; provided that, if the applicant is initially licensed by the board or a board in another jurisdiction after January 1, 2001, the program shall be at the master's level or higher;

(3) has successfully completed the national certifying examination in the applicant's specialty area; and

(4) is certified by a national nursing organization.

B. Certified nurse practitioners may:

(1) perform an advanced practice that is beyond the scope of practice of professional registered nursing;

(2) practice independently and make decisions regarding health care needs of the individual, family or community and carry out health regimens, including the prescription and distribution of dangerous drugs and controlled substances included in Schedules II through V of the Controlled Substances Act [Chapter 30, Article 31 NMSA 1978]; and

(3) serve as a primary acute, chronic long-term and end-of-life health care provider and as necessary collaborate with licensed medical doctors, osteopathic physicians or podiatrists.

C. Certified nurse practitioners who have fulfilled requirements for prescriptive authority may prescribe in accordance with rules, regulations, guidelines and formularies for individual certified nurse practitioners promulgated by the board.

D. Certified nurse practitioners who have fulfilled requirements for prescriptive authority may distribute to their patients dangerous drugs and controlled substances included in Schedules II through V of the Controlled Substances Act that have been prepared, packaged or fabricated by a registered pharmacist or doses of drugs that have been prepackaged by a pharmaceutical manufacturer in accordance with the Pharmacy Act [Chapter 61, Article 11 NMSA 1978] and the New Mexico Drug, Device and Cosmetic Act [Chapter 26, Article 1 NMSA 1978].

E. Certified nurse practitioners licensed by the board on and after December 2, 1985 shall successfully complete a national certifying examination and shall maintain national professional certification in their specialty area. Certified nurse practitioners licensed by a board prior to December 2, 1985 are not required to sit for a national certification examination or be certified by a national organization.

F. From July 1, 2014 through June 30, 2019, upon a determination by the board that an application is complete and approved, the board shall issue a license to a certified nurse practitioner licensed in another state if the applicant meets the qualifications required of certified nurse practitioners in this state. The board shall expedite the issuance of the license within five business days.

History: 1978 Comp., 61-3-23.2, enacted by Laws 1991, ch. 190, 14; 1993, ch. 61, 5; 1997, ch. 244, 14; 2001, ch. 137, 8; 2014, ch. 3, 3.



Section 61-3-23.3 - Certified registered nurse anesthetist; qualifications; licensure; practice; endorsement; expedited licensure.

61-3-23.3. Certified registered nurse anesthetist; qualifications; licensure; practice; endorsement; expedited licensure.

A. The board may license for advanced practice as a certified registered nurse anesthetist an applicant who furnishes evidence satisfactory to the board that the applicant:

(1) is a registered nurse;

(2) has successfully completed a nurse anesthesia education program accredited by the council on accreditation of nurse anesthesia education programs; provided that, if the applicant is initially licensed by the board or a board in another jurisdiction after January 1, 2001, the program shall be at a master's level or higher; and

(3) is certified by the council on certification of nurse anesthetists.

B. A certified registered nurse anesthetist may provide preoperative, intraoperative and postoperative anesthesia care and related services, including ordering of diagnostic tests, in accordance with the current American association of nurse anesthetists' guidelines for nurse anesthesia practice.

C. Certified registered nurse anesthetists shall function in an interdependent role as a member of a health care team in which the medical care of the patient is directed by a licensed physician, osteopathic physician, dentist or podiatrist licensed in New Mexico pursuant to Chapter 61, Article 5A, 6, 8 or 10 NMSA 1978. The certified registered nurse anesthetist shall collaborate with the licensed physician, osteopathic physician, dentist or podiatrist concerning the anesthesia care of the patient. As used in this subsection, "collaboration" means the process in which each health care provider contributes the health care provider's respective expertise. Collaboration includes systematic formal planning and evaluation between the health care professionals involved in the collaborative practice arrangement.

D. A certified registered nurse anesthetist who has fulfilled the requirements for prescriptive authority in the area of anesthesia practice is authorized to prescribe and administer therapeutic measures, including dangerous drugs and controlled substances included in Schedules II through V of the Controlled Substances Act [Chapter 30, Article 31 NMSA 1978] within the emergency procedures, perioperative care or perinatal care environments. Dangerous drugs and controlled substances, pursuant to the Controlled Substances Act, that have been prepared, packaged or fabricated by a registered pharmacist or doses of drugs that have been prepackaged by a pharmaceutical manufacturer in accordance with the Pharmacy Act [Chapter 61, Article 11 NMSA 1978] and the New Mexico Drug, Device and Cosmetic Act [Chapter 26, Article 1 NMSA 1978] may be prescribed and administered.

E. A certified registered nurse anesthetist who has fulfilled the requirements for prescriptive authority in the area of anesthesia practice may prescribe in accordance with rules, regulations and guidelines. The board shall adopt rules concerning a prescriptive authority formulary for certified registered nurse anesthetists that shall be based on the scope of practice of certified registered nurse anesthetists. The board, in collaboration with the New Mexico medical board, shall develop the formulary. Certified registered nurse anesthetists who prescribe shall do so in accordance with the prescriptive authority formulary.

F. From July 1, 2014 through June 30, 2019, upon a determination by the board that an application is complete and approved, the board shall issue a license to a certified registered nurse anesthetist licensed in another state if the applicant meets the qualifications required of certified registered nurse anesthetists in this state. The board shall expedite the issuance of the license within five business days.

G. A health care facility may adopt policies relating to the providing of anesthesia care.

H. A certified registered nurse anesthetist licensed by the board shall maintain this certification with the American association of nurse anesthetists' council on certification.

History: 1978 Comp., 61-3-23.3, enacted by Laws 1991, ch. 190, 15; 1997, ch. 244, 15; 2001, ch. 137, 9; 2014, ch. 3, 4.



Section 61-3-23.4 - Clinical nurse specialist; qualifications; endorsement; expedited licensure.

61-3-23.4. Clinical nurse specialist; qualifications; endorsement; expedited licensure.

A. The board may license for advanced practice as a clinical nurse specialist an applicant who furnishes evidence satisfactory to the board that the applicant:

(1) is a registered nurse;

(2) has a master's degree or doctoral degree in a defined clinical nursing specialty;

(3) has successfully completed a national certifying examination in the applicant's area of specialty; and

(4) is certified by a national nursing organization.

B. Clinical nurse specialists may:

(1) perform an advanced practice that is beyond the scope of practice of professional registered nursing;

(2) make independent decisions in a specialized area of nursing practice using expert knowledge regarding the health care needs of the individual, family and community, collaborating as necessary with other members of the health care team when the health care need is beyond the scope of practice of the clinical nurse specialist; and

(3) carry out therapeutic regimens in the area of specialty practice, including the prescription and distribution of dangerous drugs.

C. A clinical nurse specialist who has fulfilled the requirements for prescriptive authority in the area of specialty practice is authorized to prescribe, administer and distribute therapeutic measures, including dangerous drugs and controlled substances included in Schedules II through V of the Controlled Substances Act [Chapter 30, Article 31 NMSA 1978] within the scope of specialty practice, including controlled substances pursuant to the Controlled Substances Act that have been prepared, packaged or fabricated by a registered pharmacist or doses of drugs that have been prepackaged by a pharmaceutical manufacturer in accordance with the Pharmacy Act [Chapter 61, Article 11 NMSA 1978] and the New Mexico Drug, Device and Cosmetic Act [Chapter 26, Article 1 NMSA 1978].

D. Clinical nurse specialists who have fulfilled the requirements for prescriptive authority in the area of specialty practice may prescribe in accordance with rules, regulations, guidelines and formularies based on scope of practice and clinical setting for individual clinical nurse specialists promulgated by the board.

E. Clinical nurse specialists licensed by the board shall maintain certification in their specialty area.

F. From July 1, 2014 through June 30, 2019, upon a determination by the board that an application is complete and approved, the board shall issue a license to a clinical nurse specialist licensed in another state if the applicant meets the qualifications required of a clinical nurse specialist in this state. The board shall expedite the issuance of the license within five business days.

History: 1978 Comp., 61-3-23.4, enacted by Laws 1991, ch. 190, 16; 1997, ch. 244, 16; 2014, ch. 3, 5.



Section 61-3-24 - Renewal of licenses.

61-3-24. Renewal of licenses.

A. Any person licensed pursuant to the provisions of the Nursing Practice Act who intends to continue practice shall renew the license every two years by the end of the applicant's renewal month and shall show proof of continuing education as required by the board except when on active military duty during a military action.

B. Upon receipt of the application and fee, in an amount not to exceed one hundred ten dollars ($110), a license valid for two years shall be issued.

C. Upon receipt of the application and fee, the board shall verify the licensee's eligibility for continued licensure and issue to the applicant a renewal license for two years.

D. A person who allows a license to lapse shall be reinstated by the board on payment of the fee for the current two years plus a reinstatement fee not to exceed two hundred dollars ($200), provided that all other requirements are met.

History: 1953 Comp., 67-2-20, enacted by Laws 1968, ch. 44, 20; 1977, ch. 220, 15; 1979, ch. 379, 9; 1982, ch. 108, 5; 1985, ch. 67, 5; 1991, ch. 190, 17; 1997, ch. 244, 17; 2001, ch. 137, 10; 2003, ch. 276, 9; 2005, ch. 307, 7.



Section 61-3-24.1 - Compact entered into.

61-3-24.1. Compact entered into.

The Nurse Licensure Compact is entered into law and entered into with all other jurisdictions legally joining therein in a form substantially as follows:

"NURSE LICENSURE COMPACT

ARTICLE 1 - Findings and Purpose

A. The party states find that:

(1) the health and safety of the public are affected by the degree of compliance with and the effectiveness of enforcement activities related to state nurse licensure laws;

(2) violation of nurse licensure and other laws regulating the practice of nursing may result in injury or harm to the public;

(3) the expanded mobility of nurses and the use of advanced communication technologies as part of our nation's health care delivery system require greater coordination and cooperation among states in the areas of nurse licensure and regulation;

(4) new practice modalities and technology make compliance with individual state nurse licensure laws difficult and complex; and

(5) the current system of duplicative licensure for nurses practicing in multiple states is cumbersome and redundant to both nurses and states.

B. The general purposes of this compact are to:

(1) facilitate the states' responsibility to protect the public's health and safety;

(2) ensure and encourage the cooperation of party states in the areas of nurse licensure and regulation;

(3) facilitate the exchange of information between party states in the areas of nurse regulation, investigation and adverse actions;

(4) promote compliance with the laws governing the practice of nursing in each jurisdiction; and

(5) invest all party states with the authority to hold a nurse accountable for meeting all state practice laws in the state in which the patient is located at the time care is rendered through the mutual recognition of party state licenses.

ARTICLE 2 - Definitions

As used in the Nurse Licensure Compact:

A. "adverse action" means a home or remote state action;

B. "alternative program" means a voluntary, non-disciplinary monitoring program approved by a licensing board;

C. "coordinated licensure information system" means an integrated process for collecting, storing and sharing information on nurse licensure and enforcement activities related to nurse licensure laws, which is administered by a nonprofit organization composed of and controlled by state licensing boards;

D. "current significant investigative information" means:

(1) investigative information that a licensing board, after a preliminary inquiry that includes notification and opportunity for the nurse to respond if required by state law, has reason to believe is not groundless and, if proved true, would indicate more than a minor infraction; or

(2) investigative information that indicates that the nurse represents an immediate threat to public health and safety regardless of whether the nurse has been notified and had an opportunity to respond;

E. "home state" means the party state that is the nurse's primary state of residence;

F. "home state action" means an administrative, civil, equitable or criminal action permitted by the home state's laws that are imposed on a nurse by the home state's licensing board or other authority, including actions against an individual's license such as: revocation, suspension, probation or any other action that affects a nurse's authorization to practice;

G. "licensing board" means a party state's regulatory body responsible for issuing nurse licenses;

H. "multistate licensure privilege" means current, official authority from a remote state permitting the practice of nursing as either a registered nurse or a licensed practical or vocational nurse in such party state. All party states have the authority, in accordance with existing state due process law, to take actions against the nurse's privilege such as: revocation, suspension, probation or any other action which affects a nurse's authorization to practice;

I. "nurse" means a registered nurse or licensed practical or vocational nurse, as those terms are defined by each party state's practice laws;

J. "party state" means a state that has adopted the Nurse Licensure Compact;

K. "remote state" means a party state, other than the home state:

(1) where the patient is located at the time nursing care is provided; or

(2) in the case of the practice of nursing not involving a patient, in such party state where the recipient of nursing practice is located;

L. "remote state action" means:

(1) an administrative, civil, equitable or criminal action permitted by a remote state's laws that are imposed on a nurse by the remote state's licensing board or other authority, including actions against a nurse's multistate licensure privilege to practice in the remote state; and

(2) cease and desist orders and other injunctive or equitable orders issued by remote states or the licensing boards thereof;

M. "state" means a state, territory or possession of the United States, the District of Columbia or the Commonwealth of Puerto Rico; and

N. "state practice laws" means an individual party state's laws and regulations that govern the practice of nursing, define the scope of nursing practice and create the methods and grounds for imposing discipline. "State practice laws" does not include the initial qualifications for licensure or requirements necessary to obtain and retain a license, except for qualifications or requirements of the home state.

ARTICLE 3 - General Provisions and Jurisdiction

A. A license to practice registered nursing issued by a home state to a resident in that state will be recognized by each party state as authorizing a multistate licensure privilege to practice as a registered nurse in such party state. A license to practice licensed practical or vocational nursing issued by a home state to a resident in that state will be recognized by each party state as authorizing a multistate licensure privilege to practice as a licensed practical or vocational nurse in such party state. In order to obtain or retain a license, an applicant must meet the home state's qualifications for licensure and license renewal as well as all other applicable state laws.

B. A party state may, in accordance with state due process laws, limit or revoke a multistate licensure privilege of any nurse to practice in the state and may take any other action under applicable state laws necessary to protect the health and safety of state citizens. If a party state takes such action, it shall promptly notify the administrator of the coordinated licensure information system. The administrator of the coordinated licensure information system shall promptly notify the home state of any such actions by remote states.

C. A nurse practicing in a party state must comply with the state practice laws of the state in which the patient is located at the time care is rendered. In addition, the practice of nursing is not limited to patient care, but shall include all nursing practice as defined by the state practice laws of the party state. The practice of nursing will subject a nurse to the jurisdiction of the nurse licensing board and the courts, as well as the laws, in that party state.

D. The Nurse Licensure Compact does not affect additional requirements imposed by a party state for advanced practice registered nursing. However, a multistate licensure privilege to practice registered nursing granted by a party state shall be recognized by other party states as a license to practice registered nursing if one is required by state law as a precondition for qualifying for advanced practice registered nurse authorization.

E. Individuals not residing in a party state shall continue to be able to apply for nurse licensure as provided for under the laws of each party state. However, the license granted to these individuals will not be recognized as granting the privilege to practice nursing in any other party state unless explicitly agreed to by that party state.

ARTICLE 4 - Application for Licensure in a Party State

A. Upon application for a license, the licensing board in a party state shall ascertain, through the coordinated licensure information system, whether the applicant has ever held, or is the holder of, a license issued by any other state, whether there are any restrictions on the multistate licensure privilege and whether any other adverse action by any state has been taken against the license.

B. A nurse in a party state shall hold licensure in only one party state at a time, issued by the home state.

C. A nurse who intends to change primary state of residence may apply for licensure in the new home state in advance of such change. However, new licenses will not be issued by a party state until after the nurse provides evidence of change in primary state of residence satisfactory to the new home state's licensing board.

D. When a nurse changes primary state of residence by:

(1) moving from one party state to another party state, and obtains a license from the new home state, the license from the former home state is no longer valid;

(2) moving from a nonparty state to a party state, and obtains a license from the new home state, the individual state license issued by the nonparty state is not affected and will remain in full force if so provided by the laws of the nonparty state; or

(3) moving from a party state to a nonparty state, the license issued by the prior home state converts to an individual state license, valid only in the former home state, without the multistate licensing privilege to practice in other party states.

ARTICLE 5 - Adverse Actions

In addition to the general provisions described in Article 3 of the Nurse Licensure Compact, the following provisions apply.

A. The licensing board of a remote state shall promptly report to the administrator of the coordinated licensure information system any remote state actions, including the factual and legal basis for such action, if known. The licensing board of a remote state shall also promptly report any significant current investigative information yet to result in a remote state action. The administrator of the coordinated licensure information system shall promptly notify the home state of any such reports.

B. The licensing board of a party state shall have the authority to complete any pending investigations for a nurse who changes primary state of residence during the course of such investigations. It shall also have the authority to take appropriate actions, and shall promptly report the conclusions of such investigations to the administrator of the coordinated licensure information system. The administrator of the coordinated licensure information system shall promptly notify the new home state of any such actions.

C. A remote state may take adverse action affecting the multistate licensure privilege to practice within that party state. However, only the home state has the power to impose adverse action against the license issued by the home state.

D. For purposes of imposing adverse action, the licensing board of the home state shall give the same priority and effect to reported conduct received from a remote state as it would if such conduct had occurred within the home state. In so doing, it shall apply its own state laws to determine appropriate action.

E. The home state may take adverse action based on the factual findings of the remote state, so long as each state follows its own procedures for imposing such adverse action.

F. Nothing in the Nurse Licensure Compact shall override a party state's decision that participation in an alternative program may be used in lieu of licensure action and that such participation shall remain nonpublic if required by the party state's laws. Party states must require nurses who enter any alternative programs to agree not to practice in any other party state during the term of the alternative program without prior authorization from such other party state.

ARTICLE 6 - Additional Authorities Invested in Party State Licensing Boards

Notwithstanding any other powers, a party state licensing board shall have authority to:

A. if otherwise permitted by state law, recover from the affected nurse the costs of investigations and disposition of cases resulting from any adverse action taken against that nurse;

B. issue subpoenas for both hearings and investigations that require the attendance and testimony of witnesses and the production of evidence. Subpoenas issued by a licensing board in a party state for the attendance and testimony of witnesses or the production of evidence from another party state, shall be enforced in the latter state by any court of competent jurisdiction, according to the practice and procedure of that court applicable to subpoenas issued in proceedings pending before it. The issuing authority shall pay any witness fees, travel expenses, mileage and other fees required by the service statutes of the state where the witnesses or evidence is located;

C. issue cease and desist orders to limit or revoke a nurse's authority to practice in the state; and

D. promulgate uniform rules and regulations as provided for in Article 8 of the Nurse Licensure Compact.

ARTICLE 7 - Coordinated Licensure Information System

A. All party states shall participate in a cooperative effort to create a coordinated database of all licensed registered nurses and licensed practical or vocational nurses. This system will include information on the licensure and disciplinary history of each nurse as contributed by party states, to assist in the coordination of nurse licensure and enforcement efforts.

B. Notwithstanding any other provision of law, all party state licensing boards shall promptly report adverse actions, actions against multistate licensure privileges, any current significant investigative information yet to result in adverse action and denials of applications and the reasons for such denials to the coordinated licensure information system.

C. Current significant investigative information shall be transmitted through the coordinated licensure information system only to party state licensing boards.

D. Notwithstanding any other provision of law, all party state licensing boards contributing information to the coordinated licensure information system may designate information that may not be shared with nonparty states or disclosed to other entities or individuals without the express permission of the contributing party state.

E. Any personally identifiable information obtained by a party state licensing board from the coordinated licensure information system may not be shared with nonparty states or disclosed to other entities or individuals except to the extent permitted by the laws of the party state contributing the information.

F. Any information contributed to the coordinated licensure information system that is subsequently required to be expunged by the laws of the party state contributing the information shall also be expunged from the coordinated licensure information system.

G. The compact administrators, acting jointly with each other and in consultation with the administrator of the coordinated licensure information system, shall formulate necessary and proper procedures for the identification, collection and exchange of information under the Nurse Licensure Compact.

ARTICLE 8 - Compact Administration and Interchange of Information

A. The executive head of the licensing board, or the executive head's designee, of a party state shall be the administrator of the Nurse Licensure Compact for the state.

B. The compact administrator of each party state shall furnish to the compact administrator of every other party state any information and documents, including but not limited to a uniform data set of investigations, identifying information, licensure data and disclosable alternative program participation information to facilitate the administration of the Nurse Licensure Compact.

C. Compact administrators shall have the authority to develop uniform rules to facilitate and coordinate implementation of the Nurse Licensure Compact. These uniform rules shall be adopted by party states, under the authority invested under Subsection D of Article 6 of the Nurse Licensure Compact.

ARTICLE 9 - Immunity

A party state or the officers or employees or agents of a party state licensing board who act in accordance with the provisions of the Nurse Licensure Compact shall not be liable on account of any act or omission in good faith while engaged in the performance of their duties under that compact. "Good faith" as used in this article does not include willful misconduct, gross negligence or recklessness.

ARTICLE 10 - Entry into Force, Withdrawal and Amendment

A. The Nurse Licensure Compact shall enter into force and become effective as to any state when it has been enacted into the laws of that state. Any party state may withdraw from that compact by enacting a statute repealing the same, but such withdrawal shall not take effect until six months after the withdrawing state has given notice of the withdrawal to the executive heads of all other party states.

B. No withdrawal shall affect the validity or applicability by the licensing boards of states remaining party to the Nurse Licensure Compact of any report of adverse action occurring prior to the withdrawal.

C. Nothing contained in the Nurse Licensure Compact shall be construed to invalidate or prevent any nurse licensure agreement or other cooperative arrangement between a party state and a nonparty state that is made in accordance with the other provisions of that compact.

D. The Nurse Licensure Compact may be amended by the party states. No amendment to that compact shall become effective and binding upon the party states unless and until it is enacted into the laws of all party states.

ARTICLE 11 - Construction and Severability

A. The Nurse Licensure Compact shall be liberally construed to effectuate the purposes of that compact. The provisions of that compact shall be severable and if any phrase, clause, sentence or provision of that compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of that compact and the applicability of that compact to any government, agency, person or circumstance shall not be affected. If that compact is held contrary to the constitution of any party state, that compact, shall remain in full force and effect as to the remaining party states and in full force and effect as to the party states affected as to all severable matters.

B. In the event party states find a need for settling disputes arising under the Nurse Licensure Compact:

(1) the party states may submit the issues in dispute to an arbitration panel that will be comprised of an individual appointed by the compact administrator in the home state; an individual appointed by the compact administrator in a remote state involved; and an individual mutually agreed upon by the compact administrators of all the party states involved in the dispute; and

(2) the decision of a majority of the arbitrators shall be final and binding."

History: Laws 2003, ch. 307, 1.



Section 61-3-24.2 - Nurse licensure compact administrator; duties.

61-3-24.2. Nurse licensure compact administrator; duties.

The Nurse Licensure Compact administrator shall be the executive director of the board or his designee and shall:

A. develop rules and make recommendations to the board concerning the administration of the Nurse Licensure Compact [61-3-24.1 NMSA 1978], including procedures for reporting an adverse disciplinary action taken by the board against a nurse practicing pursuant to a multistate licensure privilege;

B. work with Nurse Licensure Compact administrators from other party states to communicate, provide and exchange information pertinent to the administration of the Nurse Licensure Compact; and

C. provide pertinent information to the administrator of the coordinated licensure information system and compile, for the board's use, information received from that administrator pursuant to the Nurse Licensure Compact.

History: Laws 2003, ch. 307, 2.



Section 61-3-26 - Schools of nursing; standards; approval.

61-3-26. Schools of nursing; standards; approval.

A. An institution desiring to conduct a nursing education program to prepare registered or licensed practical nurses shall apply to the board for approval and submit evidence that:

(1) it is prepared to carry out a program in professional nursing education or a program in licensed practical nursing education, as the case may be; and

(2) it is prepared to meet such standards as are established by the board.

B. A survey of the institution with which the school is to be affiliated shall be made by a member of the board or an authorized employee of the board who shall submit a written report of the survey to the board. If, in the opinion of the board, the requirements for approval are met, a certificate of approval shall be issued.

C. From time to time, as deemed necessary by the board, it is the duty of the board, through a board member or an authorized employee, to survey all schools of nursing in this state.

D. For the purpose of evaluating the educational qualifications for licensure of a candidate as either a registered or licensed practical nurse under Subsection B of either Section 61-3-13 or 61-3-18 NMSA 1978, the board shall set standards comparable to the minimum standards applicable in this state for recognition of schools of nursing in other jurisdictions.

History: 1953 Comp., 67-2-22, enacted by Laws 1968, ch. 44, 22; 1977, ch. 220, 16; 1991, ch. 190, 18.



Section 61-3-27 - Fund established; disposition; method of payment.

61-3-27. Fund established; disposition; method of payment.

A. There is created a "board of nursing fund".

B. Except as provided in Sections 61-3-10.5 and 61-3-10.6 NMSA 1978, all funds received by the board and money collected under the Nursing Practice Act [Chapter 61, Article 3 NMSA 1978] and the Lactation Care Provider Act [61-36-1 through 61-36-4 NMSA 1978] shall be deposited with the state treasurer. The state treasurer shall place the money to the credit of the board of nursing fund. Any income earned on investment of the fund shall remain in the fund.

C. Payments out of the board of nursing fund shall be on vouchers issued and signed by the person designated by the board upon warrants drawn by the department of finance and administration in accordance with the budget approved by the department.

D. All amounts paid into the board of nursing fund shall be subject to the order of the board and shall only be used for the purpose of meeting necessary expenses incurred in the enforcement of the purposes of the Nursing Practice Act and the Lactation Care Provider Act, the duties imposed by those acts and the promotion of nursing and lactation care provider education and standards in this state. All money unused at the end of the fiscal year shall remain in the board of nursing fund for use in accordance with the provisions of the Nursing Practice Act and the Lactation Care Provider Act to further the purposes of those acts.

E. All funds that may have accumulated to the credit of the board under any previous act shall be continued for use by the board in administration of the Nursing Practice Act and the Lactation Care Provider Act.

F. As used in this section, "lactation care provider" means a person licensed by the board pursuant to the Lactation Care Provider Act to provide lactation care and services.

History: 1953 Comp., 67-2-23, enacted by Laws 1968, ch. 44, 23; 1977, ch. 220, 17; 1991, ch. 190, 19; 2003, ch. 276, 10; 2017, ch. 136, 7; 2017 (1st S.S.), ch. 1, 7.



Section 61-3-27.1 - Board of nursing fund; authorized use.

61-3-27.1. Board of nursing fund; authorized use.

Pursuant to Subsection D of Section 61-3-27 NMSA 1978, the board shall authorize expenditures from unexpended and unencumbered cash balances in the board of nursing fund to support an information technology project manager to develop, implement and maintain a web site portal for licensure and a central database for credentialing of health care providers.

History: 1978 Comp., 61-3-27.1, enacted by Laws 2003, ch. 235, 5.



Section 61-3-28 - Disciplinary proceedings; judicial review; application of uniform licensing act; limitation.

61-3-28. Disciplinary proceedings; judicial review; application of uniform licensing act; limitation.

A. In accordance with the procedures contained in the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978], the board may deny, revoke or suspend any license held or applied for under the Nursing Practice Act, reprimand or place a licensee on probation or deny, limit or revoke the multistate licensure privilege of a nurse desiring to practice or practicing professional registered nursing or licensed practical nursing as provided in the Nurse Licensure Compact [61-3-24.1 NMSA 1978] upon grounds that the licensee, applicant or nurse:

(1) is guilty of fraud or deceit in procuring or attempting to procure a license or certificate of registration;

(2) is convicted of a felony;

(3) is unfit or incompetent;

(4) is intemperate or is addicted to the use of habit-forming drugs;

(5) is mentally incompetent;

(6) is guilty of unprofessional conduct as defined by the rules and regulations adopted by the board pursuant to the Nursing Practice Act;

(7) has willfully or repeatedly violated any provisions of the Nursing Practice Act, including any rule or regulation adopted by the board pursuant to that act;

(8) was licensed to practice nursing in any jurisdiction, territory or possession of the United States or another country and was the subject of disciplinary action as a licensee for acts similar to acts described in this subsection. A certified copy of the record of the jurisdiction, territory or possession of the United States or another country taking the disciplinary action is conclusive evidence of the action; or

(9) uses conversion therapy on a minor.

B. Disciplinary proceedings may be instituted by any person, shall be by complaint and shall conform with the provisions of the Uniform Licensing Act. Any party to the hearing may obtain a copy of the hearing record upon payment of costs for the copy.

C. Any person filing a complaint shall be immune from liability arising out of civil action if the complaint is filed with reasonable care.

D. The board shall not initiate a disciplinary action more than two years after the date that it receives a complaint.

E. The time limitation contained in Subsection D of this section shall not be tolled by any civil or criminal litigation in which the licensee or applicant is a party, arising substantially from the same facts, conduct, transactions or occurrences that would be the basis for the board's disciplinary action.

F. The board may recover the costs associated with the investigation and disposition of a disciplinary proceeding from the nurse who is the subject of the proceeding if the nurse is practicing professional registered nursing or licensed practical nursing pursuant to a multistate licensure privilege as provided in the Nurse Licensure Compact.

G. As used in this section:

(1) "conversion therapy" means any practice or treatment that seeks to change a person's sexual orientation or gender identity, including any effort to change behaviors or gender expressions or to eliminate or reduce sexual or romantic attractions or feelings toward persons of the same sex. "Conversion therapy" does not mean:

(a) counseling or mental health services that provide acceptance, support and understanding of a person without seeking to change gender identity or sexual orientation; or

(b) mental health services that facilitate a person's coping, social support, sexual orientation or gender identity exploration and development, including an intervention to prevent or address unlawful conduct or unsafe sexual practices, without seeking to change gender identity or sexual orientation;

(2) "gender identity" means a person's self-perception, or perception of that person by another, of the person's identity as a male or female based upon the person's appearance, behavior or physical characteristics that are in accord or opposed to the person's physical anatomy, chromosomal sex or sex at birth;

(3) "minor" means a person under eighteen years of age; and

(4) "sexual orientation" means heterosexuality, homosexuality or bisexuality, whether actual or perceived.

History: 1953 Comp., 67-2-24, enacted by Laws 1968, ch. 44, 24; 1977, ch. 220, 18; 1982, ch. 108, 6; 1985, ch. 67, 6; 1991, ch. 253, 1; 1993, ch. 61, 6; 2001, ch. 137, 11; 2003, ch. 307, 8; 2017, ch. 132, 2.



Section 61-3-29 - Exceptions.

61-3-29. Exceptions.

The Nursing Practice Act shall not apply to or affect:

A. gratuitous nursing by friends or members of the family;

B. nursing assistance in case of emergencies;

C. nursing by students when enrolled in approved schools of nursing or approved courses for the education of professional or practical nurses when such nursing is part of the educational program;

D. nursing in this state by a nurse licensed in another state whose employment requires the nurse to transport a patient or who is a camp nurse who accompanies and cares for a patient temporarily residing in this state if the nurse's practice in this state does not exceed three months and the nurse does not claim to be licensed in this state;

E. nursing in this state by a person employed by the United States government, while in the discharge of the person's official duties;

F. the practice of midwifery by a person other than a registered nurse who is certified or licensed in this state to practice midwifery;

G. a person working as a home health aide, unless performing acts defined as professional nursing or practical nursing pursuant to the Nursing Practice Act;

H. a nursing aide or orderly, unless performing acts defined as professional nursing or practical nursing pursuant to the Nursing Practice Act;

I. a registered nurse holding a current license in another jurisdiction who is enrolled in a professional course requiring nursing practice as a part of the educational program; or

J. performance by a personal care provider in a noninstitutional setting of bowel and bladder assistance for an individual whom a health care provider certifies is stable, not currently in need of medical care and able to communicate and assess the individual's own needs.

History: 1953 Comp., 67-2-25, enacted by Laws 1968, ch. 44, 25; 1977, ch. 220, 19; 1985, ch. 67, 7; 1990, ch. 112, 1; 1991, ch. 190, 20; 1991, ch. 209, 2; 1995, ch. 117, 2; 1997, ch. 244, 18; 2003, ch. 276, 11; 2005, ch. 303, 2; 2005, ch. 307, 8.



Section 61-3-29.1 - Diversion program created; advisory committee; renewal fee; requirements; immunity from civil actions.

61-3-29.1. Diversion program created; advisory committee; renewal fee; requirements; immunity from civil actions.

A. The board shall establish a diversion program to rehabilitate nurses whose competencies may be impaired because of the abuse of drugs or alcohol so that nurses can be treated and returned to or continue the practice of nursing in a manner that will benefit the public. The intent of the diversion program is to develop a voluntary alternative to traditional disciplinary actions and an alternative to lengthy and costly investigations and administrative proceedings against such nurses, at the same time providing adequate safeguards for the public.

B. The board shall appoint one or more evaluation committees, hereinafter called "regional advisory committees", each of which shall be composed of members with expertise in chemical dependency. At least one member shall be a registered nurse. No current member of the board shall be appointed to a regional advisory committee. The executive officer of the board or his designee shall be the liaison between each regional advisory committee and the board.

C. Each regional advisory committee shall function under the direction of the board and in accordance with regulations of the board. The regulations shall include directions to a regional advisory committee to:

(1) establish criteria for continuance in the program;

(2) develop a written diversion program contract to be approved by the board that sets forth the requirements that shall be met by the nurse and the conditions under which the diversion program may be successfully completed or terminated;

(3) recommend to the board in favor of or against each nurse's discharge from the diversion program;

(4) evaluate each nurse's progress in recovery and compliance with his diversion program contract;

(5) report violations to the board;

(6) submit an annual report to the board; and

(7) coordinate educational programs and research related to chemically dependent nurses.

D. The board may increase the renewal fee for each nurse in the state not to exceed twenty dollars ($20.00) for the purpose of implementing and maintaining the diversion program.

E. Files of nurses in the diversion program shall be maintained in the board office and shall be confidential except when used to make a report to the board concerning a nurse who is not cooperating and complying with the diversion program contract or, with written consent of a nurse, when used for research purposes as long as the nurse is not specifically identified. However, such files shall be subject to discovery or subpoena. The confidential provisions of this subsection are of no effect if the nurse admitted to the diversion program leaves the state prior to the completion of the program.

F. Any person making a report to the board or to a regional advisory committee regarding a nurse suspected of practicing nursing while habitually intemperate or addicted to the use of habit-forming drugs or making a report of a nurse's progress or lack of progress in rehabilitation shall be immune from civil action for defamation or other cause of action resulting from such reports if the reports are made in good faith and with some reasonable basis in fact.

G. Any person admitted to the diversion program for chemically dependent nurses who fails to comply with the provisions of this section or with the rules and regulations adopted by the board pursuant to this section or with the written diversion program contract or with any amendments to the written diversion program contract may be subject to disciplinary action in accordance with Section 61-3-28 NMSA 1978.

History: 1978 Comp., 61-3-29.1, enacted by Laws 1987, ch. 285, 1; 1991, ch. 190, 21; 1991, ch. 253, 2; 1997, ch. 244, 19; 2001, ch. 137, 12.



Section 61-3-30 - Violations; penalties.

61-3-30. Violations; penalties.

It is a misdemeanor for a person, firm, association or corporation to:

A. sell, fraudulently obtain or furnish a nursing diploma, license, examination or record or to aid or abet therein;

B. practice professional nursing as defined by the Nursing Practice Act unless exempted or duly licensed to do so pursuant to the provisions of that act;

C. practice licensed practical nursing as defined by the Nursing Practice Act unless exempted or duly licensed to do so pursuant to the provisions of that act;

D. use in connection with his name a designation tending to imply that such person is a registered nurse or a licensed practical nurse unless duly licensed pursuant to the provisions of the Nursing Practice Act;

E. conduct a school of nursing or a course for the education of professional or licensed practical nurses for licensing unless the school or course has been approved by the board;

F. practice nursing after the person's license has lapsed or been suspended or revoked. Such person shall be considered an illegal practitioner;

G. employ unlicensed persons to practice as registered nurses or as licensed practical nurses;

H. practice or employ a person to practice as a certified registered nurse anesthetist, certified nurse practitioner or clinical nurse specialist unless endorsed as a certified registered nurse anesthetist, certified nurse practitioner or clinical nurse specialist pursuant to the Nursing Practice Act;

I. employ as a certified hemodialysis technician or certified medication aide an unlicensed person without a certificate from the board to practice as a certified hemodialysis technician or certified medication aide; or

J. otherwise violate a provision of the Nursing Practice Act.

The board shall assist the proper legal authorities in the prosecution of all persons who violate a provision of the Nursing Practice Act. In prosecutions under the Nursing Practice Act, it shall not be necessary to prove a general course of conduct. Proof of a single act, a single holding out or a single attempt constitutes a violation, and, upon conviction, such person shall be sentenced to be imprisoned in the county jail for a definite term not to exceed one year or to the payment of a fine of not more than one thousand dollars ($1,000) or both.

History: 1953 Comp., 67-2-26, enacted by Laws 1968, ch. 44, 26; 1977, ch. 220, 20; 1985, ch. 67, 8; 1991, ch. 190, 22; 2001, ch. 137, 13; 2005, ch. 307, 9.






Article 4 - Chiropractic

Section 61-4-1 - Short title. (Repealed effective July 1, 2022.)

61-4-1. Short title. (Repealed effective July 1, 2022.)

Chapter 61, Article 4 NMSA 1978 may be cited as the "Chiropractic Physician Practice Act".

History: 1953 Comp., 67-3-9, enacted by Laws 1968, ch. 3, 1; 1993, ch. 198, 1.



Section 61-4-2 - Definitions. (Repealed effective July 1, 2022.)

61-4-2. Definitions. (Repealed effective July 1, 2022.)

As used in the Chiropractic Physician Practice Act:

A. "advanced practice chiropractic certification registry" means a compendium kept by the board that meets and maintains the board's established credentials for certified advanced practice chiropractic physicians;

B. "certified advanced practice chiropractic physician" means a chiropractic physician who has been included in the advanced practice chiropractic certification registry;

C. "chiropractic" means the science, art and philosophy of things natural, the science of locating and removing interference with the transmissions or expression of nerve forces in the human body by the correction of misalignments or subluxations of the articulations and adjacent structures, more especially those of the vertebral column and pelvis, for the purpose of restoring and maintaining health for treatment of human disease primarily by, but not limited to, adjustment and manipulation of the human structure. It shall include, but not be limited to, the prescribing and administering of all natural agents to assist in the healing act, such as food, water, heat, cold, electricity, mechanical appliances and medical devices; the selling of herbs, nutritional supplements and homeopathic remedies; the administering of a drug by injection by a certified advanced practice chiropractic physician; and any necessary diagnostic procedure, excluding invasive procedures, except as provided by the board by rule and regulation. It shall exclude operative surgery, the prescription or use of controlled or dangerous drugs and the practice of acupuncture;

D. "board" means the chiropractic board;

E. "chiropractic physician" includes doctor of chiropractic, chiropractor and chiropractic physician and means a person who practices chiropractic as defined in the Chiropractic Physician Practice Act; and

F. "chiropractic assistant" means a person who practices under the on-premises supervision of a licensed chiropractic physician.

History: 1953 Comp., 67-3-10, enacted by Laws 1968, ch. 3, 2; 1993, ch. 198, 2; 2008, ch. 44, 7.



Section 61-4-3 - Board created; appointment; officers; duties; compensation. (Repealed effective July 1, 2022.)

61-4-3. Board created; appointment; officers; duties; compensation. (Repealed effective July 1, 2022.)

A. There is created the "chiropractic board". The board shall be administratively attached to the regulation and licensing department. The board shall consist of six persons. Four shall have been continuously engaged in the practice of chiropractic in New Mexico for five years immediately prior to their appointment. Two persons shall represent the public and shall not have practiced chiropractic in this state or any other jurisdiction. A person shall not be appointed to the board who is an officer or employee of or who is financially interested in any school or college of chiropractic, medicine, surgery or osteopathy.

B. Members of the board shall be appointed by the governor for staggered terms of five years or less and in a manner that the term of one board member expires on July 1 of each year. A list of five names for each professional member vacancy shall be submitted by the New Mexico chiropractic association to the governor for consideration in the appointment of board members. A vacancy shall be filled by appointment for the unexpired term. Board members shall serve until their successors have been appointed and qualified.

C. The board shall annually elect a chair and a secretary-treasurer. A majority of the board constitutes a quorum. The board shall meet quarterly. Special meetings may be called by the chair and shall be called upon the written request of two members of the board. Notification of special meetings shall be made by certified mail unless such notice is waived by the entire board and the action noted in the minutes. Notice of all regular meetings shall be made by regular mail at least ten days prior to the meeting, and copies of the minutes of all meetings shall be mailed to each board member within thirty days after a meeting.

D. A board member failing to attend three consecutive meetings, either regular or special, shall automatically be removed as a member of the board.

E. The board shall adopt a seal.

F. The board shall promulgate and file, in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978], all rules and regulations necessary for the implementation and enforcement of the provisions of the Chiropractic Physician Practice Act, including educational requirements for a chiropractic assistant.

G. The board, for the purpose of protecting the health and well-being of the citizens of this state and maintaining and continuing informed professional knowledge and awareness, shall establish by regulations adopted in accordance with the provisions of the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978] mandatory continuing education requirements for chiropractic physicians and certified advanced practice chiropractic physicians licensed in this state.

H. Failure to comply with the rules and regulations adopted by the board shall be grounds for investigation, which may lead to revocation of license.

I. Members of the board shall be reimbursed as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978], but shall receive no other compensation, perquisite or allowance for each day necessarily spent in the discharge of their duties.

History: 1953 Comp., 67-3-11, enacted by Laws 1968, ch. 3, 3; 1973, ch. 169, 1; 1977, ch. 109, 1; 1979, ch. 77, 1; 1983, ch. 187, 1; 1991, ch. 189, 5; 1993, ch. 198, 3; 2003, ch. 408, 3; 2006, ch. 18, 1; 2008, ch. 44, 8.



Section 61-4-4 - Application requirements; evaluation. (Repealed effective July 1, 2022.)

61-4-4. Application requirements; evaluation. (Repealed effective July 1, 2022.)

A. Each applicant for a license to practice chiropractic shall:

(1) make application on forms furnished by the board;

(2) submit evidence on oath satisfactory to the board that the applicant has reached the age of majority, has completed a preliminary education equal to the requirements for graduation from high school, is of good moral character and, after January 1, 1976, except for any student currently enrolled in a college of chiropractic, has completed two years of college-level study in an accredited institution of higher learning and is a graduate of a college of chiropractic that meets the standards of professional education prescribed in Section 61-4-5 NMSA 1978; and

(3) pay in advance to the board fees:

(a) for examination; and

(b) for issuance of a license.

B. In evaluating an application, the board may use the services of a professional background information service that compiles background information regarding applicants from multiple sources.

C. Each applicant for inclusion in the advanced practice chiropractic certification registry shall furnish materials and proof of education and training as established by rule of the board.

History: 1953 Comp., 67-3-12, enacted by Laws 1968, ch. 3, 4; 1973, ch. 35, 1; 1973, ch. 237, 1; 1978, ch. 114, 1; 1983, ch. 187, 2; 1993, ch. 198, 4; 2006, ch. 18, 2; 2008, ch. 44, 9.



Section 61-4-5 - Evidence of graduation; creditation of college. (Repealed effective July 1, 2022.)

61-4-5. Evidence of graduation; creditation of college. (Repealed effective July 1, 2022.)

In addition to the requirements prescribed in Section 61-4-4 NMSA 1978, all applicants for licensure who have matriculated at a chiropractic college after October 1, 1975 shall present evidence of having graduated from a chiropractic college having status with the accrediting commission of the council on chiropractic education or the equivalent criterion thereof.

History: Laws 1968, ch. 3, 5; 1953 Comp., 67-3-13; Laws 1975, ch. 176, 1; 1993, ch. 198, 5.



Section 61-4-6 - Examination; subjects; method of treatment; recording license. (Repealed effective July 1, 2022.)

61-4-6. Examination; subjects; method of treatment; recording license. (Repealed effective July 1, 2022.)

A. The board shall recognize successful completion of all parts of the examination conducted by the national board of chiropractic examiners.

B. The board shall examine each applicant in the act of chiropractic adjusting, procedures and methods as shall reveal the applicant's qualifications; provided that the board may waive the requirement for the board-administered examination upon proof of satisfactory completion of the examination conducted by the national board of chiropractic examiners.

C. The board shall issue a license to all applicants whose applications have been filed with and approved by the board and who have paid the required fees and passed either the board-administered examination with a general average of not less than seventy-five percent with no subject below sixty-five percent or the examination conducted by the national board of chiropractic examiners with a general average of not less than seventy-five percent with no subject below sixty-five percent. A license shall be refused to an applicant who fails to make application as provided in this section, fails the examination or fails to pay the required fees.

D. The license, when granted by the board, carries with it the title of doctor of chiropractic and entitles the holder to diagnose using any necessary diagnostic procedures, excluding invasive procedures, except as provided by the board by rule, and treat injuries, deformities or other physical or mental conditions relating to the basic concepts of chiropractic by the use of any methods as provided in this section, including but not limited to palpating, diagnosing, adjusting and treating injuries and defects of human beings by the application of manipulative, manual and mechanical means, including all natural agencies imbued with the healing act, such as food, water, heat, cold, electricity and mechanical appliances, herbs, nutritional supplements and homeopathic remedies, but excluding operative surgery and prescription or use of controlled or dangerous drugs. The holder may also supervise the use of any natural agencies imbued with the healing act, such as food, water, heat, cold, electricity, mechanical appliances, herbs, nutritional supplements and homeopathic remedies administered by a chiropractic assistant.

E. Failure to display the license shall be grounds for the suspension of the license to practice chiropractic until so displayed and shall subject the licensee to the penalties for practicing without a license.

F. The board shall certify a chiropractic physician as a "certified advanced practice chiropractic physician" when the chiropractic physician has demonstrated completion of advanced coursework and met other requirements established in the Chiropractic Physician Practice Act and by rule of the board.

History: 1953 Comp., 67-3-14, enacted by Laws 1968, ch. 3, 6; 1975, ch. 176, 2; 1983, ch. 187, 3; 1993, ch. 198, 6; 2006, ch. 18, 3; 2008, ch. 44, 10.



Section 61-4-7 - Disposition of funds; chiropractic fund created; method of payment. (Repealed effective July 1, 2022.)

61-4-7. Disposition of funds; chiropractic fund created; method of payment. (Repealed effective July 1, 2022.)

A. There is created the "chiropractic fund".

B. All funds received by the board and money collected under the Chiropractic Physician Practice Act shall be deposited with the state treasurer. The state treasurer shall place the money to the credit of the chiropractic fund.

C. Payments out of the chiropractic fund shall be made on vouchers issued and signed by the superintendent of regulation and licensing upon warrants drawn by the department of finance and administration in accordance with the budget approved by the department of finance and administration.

D. All amounts paid into the chiropractic fund shall be subject to the order of the board and shall only be used for the purpose of meeting necessary expenses incurred in the performance of the purposes of the Chiropractic Physician Practice Act, the duties imposed by that act and the promotion of chiropractic education and standards in this state. All money unused at the end of the fiscal year shall remain in the chiropractic fund for use in accordance with the provisions of the Chiropractic Physician Practice Act to further its purpose.

E. All funds that may have accumulated to the credit of the board under any previous act shall be continued for use by the board in the administration of the Chiropractic Physician Practice Act.

F. The board shall, by rule, designate a portion of the annual licensing fee for the exclusive purposes of investigating and funding hearings regarding complaints against doctors of chiropractic.

History: 1953 Comp., 67-3-15, enacted by Laws 1968, ch. 3, 7; 1993, ch. 198, 7; 2006, ch. 18, 4.



Section 61-4-8 - License without examination. (Repealed effective July 1, 2022.)

61-4-8. License without examination. (Repealed effective July 1, 2022.)

The board may, in its discretion, issue a license without examination to a chiropractor who has been licensed in any state, territory or foreign jurisdiction and who is a graduate of [a] standard college of chiropractic, if:

A. the applicant is of good moral character;

B. the requirements of practice in the state, territory or province in which the applicant is licensed are equal to those of this state; and

C. the applicant pays the fee designated in Section 4 [61-4-4 NMSA 1978].

The board may also, in its discretion, issue a license without examination to any chiropractor who has continuously practiced in another state for at least seven of the last ten years prior to application, or to any chiropractor who is a graduate of a standard college of chiropractic and has served in the military services of the United States for two years or more within one year prior to application, or to any applicant showing evidence of having passed the examination conducted by the national board of chiropractic examiners.

History: 1953 Comp., 67-3-16, enacted by Laws 1968, ch. 3, 8.



Section 61-4-9 - Privileges and obligations. (Repealed effective July 1, 2022.)

61-4-9. Privileges and obligations. (Repealed effective July 1, 2022.)

A. Licensed chiropractic physicians shall observe all health and hygiene laws and regulations of the state and its political subdivisions and shall report births and deaths to the proper authorities. Reports rendered by chiropractors shall be accepted by officers of departments or agencies to which they are made.

B. It is the purpose of the Chiropractic Physician Practice Act to grant to chiropractors the right to practice chiropractic as taught and practiced in standard colleges of chiropractic and to entitle the holder of a license the right to diagnose, palpate and treat injuries, deformities and other physical or mental conditions relating to the basic concepts of chiropractic by use of any methods provided in the Chiropractic Physician Practice Act, as provided in rules and regulations established and monitored by the board, but excluding operative surgery and prescription or use of controlled or dangerous drugs as provided in rules and regulations established and monitored by the board.

History: 1953 Comp., 67-3-17, enacted by Laws 1968, ch. 3, 9; 1993, ch. 198, 8.



Section 61-4-9.1 - Advanced practice chiropractic certification registry established. (Repealed effective July 1, 2022.)

61-4-9.1. Advanced practice chiropractic certification registry established. (Repealed effective July 1, 2022.)

The board shall establish by rule the advanced practice chiropractic certification registry. A chiropractic physician authorized by the board to use the title "certified advanced practice chiropractic physician" shall have prescriptive authority for therapeutic and diagnostic purposes as authorized by statute. Only a chiropractic physician included in the advanced practice chiropractic certification registry may use the title certified advanced practice chiropractic physician, and it is unlawful for a person to use the certified advanced practice chiropractic physician title unless the person is included in the advanced practice chiropractic certification registry. The advanced practice chiropractic certification registry shall include a chiropractic physician who applies for the designation and:

A. holds a chiropractic license in good standing;

B. has completed three years of post-graduate clinical chiropractic practice or equivalent clinical experience as established by the board;

C. has an advanced practice chiropractic certification by a nationally recognized credentialing agency providing credentialing and demonstrated competency by examination and additionally, after December 31, 2012, successful completion of a graduate degree in a chiropractic clinical practice specialty;

D. has completed a minimum of ninety clinical and didactic contact course hours in pharmacology, pharmacognosy, medication administration and toxicology certified by an examination from an institution of higher education approved by the board and the New Mexico medical board; and

E. has completed annual continuing education for advanced practice chiropractic physicians as set by the board.

History: Laws 2008, ch. 44, 1.



Section 61-4-9.2 - Certified advanced practice chiropractic physician authority defined. (Repealed effective July 1, 2022.)

61-4-9.2. Certified advanced practice chiropractic physician authority defined. (Repealed effective July 1, 2022.)

A. A certified advanced practice chiropractic physician may prescribe, administer and dispense herbal medicines, homeopathic medicines, over-the-counter drugs, vitamins, minerals, enzymes, glandular products, protomorphogens, live cell products, gerovital, amino acids, dietary supplements, foods for special dietary use, bioidentical hormones, sterile water, sterile saline, sarapin or its generic, caffeine, procaine, oxygen, epinephrine and vapocoolants.

B. A formulary that includes all substances listed in Subsection A of this section, including compounded preparations for topical and oral administration, shall be developed and approved by the board. A formulary for injection that includes the substances in Subsection A of this section that are within the scope of practice of the certified advanced practice chiropractic physician shall be developed and approved by the board. Dangerous drugs or controlled substances, drugs for administration by injection and substances not listed in Subsection A of this section shall be submitted to the board of pharmacy and the New Mexico medical board for approval.

History: Laws 2008, ch. 44, 2; 2009, ch. 260, 1.



Section 61-4-9.3 - Use of chiropractic name limited. (Repealed effective July 1, 2022.)

61-4-9.3. Use of chiropractic name limited. (Repealed effective July 1, 2022.)

The terms "chiropractor", "chiropractic physician" or "chiropractic" may be used only by persons licensed pursuant to the Chiropractic Physician Practice Act.

History: Laws 2008, ch. 44, 3.



Section 61-4-10 - Refusal, suspension or revocation of license. (Repealed effective July 1, 2022.)

61-4-10. Refusal, suspension or revocation of license. (Repealed effective July 1, 2022.)

A. The board may refuse to issue or may suspend or revoke any license or may censure, reprimand, fine or place on probation and stipulation any licensee in accordance with the procedures as contained in the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978] upon the grounds that the licensee or applicant:

(1) is convicted of a felony. A copy of the record of conviction, certified to by the clerk of the court entering the conviction, shall be conclusive evidence of such conviction;

(2) is guilty of fraud or deceit in procuring or attempting to procure a license in the chiropractic profession or in connection with applying for or procuring license renewal;

(3) is guilty of incompetence;

(4) is habitually intemperate or is addicted to the use of habit-forming drugs or is addicted to any vice to such a degree as to render the licensee or applicant unfit to practice chiropractic;

(5) is guilty of practicing or attempting to practice under an assumed name or fails to use the title "doctor of chiropractic", chiropractic physician or the initials "D.C." in connection with the licensee's or applicant's practice or advertisements;

(6) is guilty of failing to comply with any of the provisions of the Chiropractic Physician Practice Act or rules and regulations promulgated by the board and filed in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978];

(7) is guilty of willfully or negligently practicing beyond the scope of chiropractic practice as defined in the Chiropractic Physician Practice Act;

(8) is guilty of advertising by means of knowingly false statements;

(9) has been declared mentally incompetent by regularly constituted authorities or is manifestly incapacitated to practice chiropractic;

(10) advertises or attempts to attract patronage in any unethical manner prohibited by the rules and regulations of the board;

(11) is guilty of obtaining any fee by fraud or misrepresentation;

(12) is guilty of making false or misleading statements regarding the licensee's or applicant's skill or the efficacy or value of treatment or remedy prescribed or administered by the licensee or applicant or at the licensee's or applicant's direction;

(13) is guilty of aiding or abetting the practice of chiropractic by a person not licensed by the board;

(14) has incurred a prior suspension or revocation in another state where the suspension or revocation of a license to practice chiropractic was based upon acts by the licensee similar to acts described in this section and by board rules promulgated pursuant to Paragraph (6) of this subsection. A certified copy of the record of suspension or revocation of the state making such suspension or revocation is conclusive evidence thereof;

(15) is guilty of making a false, misleading or fraudulent claim; or

(16) is guilty of unprofessional conduct that includes but is not limited to the following:

(a) procuring, aiding or abetting a criminal abortion;

(b) representing to a patient that a manifestly incurable condition of sickness, disease or injury can be cured;

(c) willfully or negligently divulging a professional confidence;

(d) conviction of any offense punishable by incarceration in a state penitentiary or federal prison. A copy of the record of conviction, certified by the clerk of the court entering the conviction, is conclusive evidence;

(e) impersonating another person licensed in the practice of chiropractic or permitting or allowing any person to use the licensee's or applicant's license;

(f) gross negligence in the practice of chiropractic;

(g) fee splitting;

(h) conduct likely to deceive, defraud or harm the public;

(i) repeated similar negligent acts;

(j) employing abusive billing practices;

(k) failure to report to the board any adverse action taken against the licensee or applicant by: 1) another licensing jurisdiction; 2) any peer review body; 3) any health care entity; 4) any governmental agency; or 5) any court for acts or conduct similar to acts or conduct that would constitute grounds for action as provided in this section;

(l) failure to report to the board surrender of a license or other authorization to practice chiropractic in another state or jurisdiction or surrender of membership on any chiropractic staff or in any chiropractic or professional association or society following, in lieu of, and while under disciplinary investigation by any of those authorities or bodies for acts or conduct similar to acts or conduct that would constitute grounds for action as provided in this section;

(m) failure to furnish the board, its investigators or representatives with information requested by the board;

(n) abandonment of patients;

(o) failure to adequately supervise, as provided by board regulation, a chiropractic assistant or technician or professional licensee who renders care;

(p) intentionally engaging in sexual contact with a patient other than the licensee's or applicant's spouse during the doctor-patient relationship; and

(q) conduct unbecoming a person licensed to practice chiropractic or detrimental to the best interests of the public.

B. The board may at its discretion hire investigators or issue investigative subpoenas for the purpose of investigating complaints made to the board regarding chiropractic physicians.

C. All written and oral communication made by any person to the board or an agent of the board relating to actual or potential disciplinary action, including complaints made to the board, are confidential communications and are not public records for the purposes of the Inspection of Public Records Act [Chapter 14, Article 2 NMSA 1978]; provided that all information contained in a complaint file is public information and subject to disclosure when the board acts on a complaint.

D. Licensees shall bear all costs of disciplinary proceedings unless exonerated.

History: 1953 Comp., 67-3-18, enacted by Laws 1968, ch. 3, 10; 1971, ch. 67, 1; 1981, ch. 235, 1; 1993, ch. 198, 9; 2006, ch. 18, 5.



Section 61-4-11 - Criminal offender's character evaluation. (Repealed effective July 1, 2022.)

61-4-11. Criminal offender's character evaluation. (Repealed effective July 1, 2022.)

The provisions of the Criminal Offender Employment Act [28-2-1 to 28-2-6 NMSA 1978] shall govern any consideration of criminal records required or permitted by the Chiropractic Physician Practice Act.

History: 1953 Comp., 67-3-18.1, enacted by Laws 1974, ch. 78, 13; 1993, ch. 198, 10.



Section 61-4-12 - Penalties. (Repealed effective July 1, 2022.)

61-4-12. Penalties. (Repealed effective July 1, 2022.)

A. Each of the following acts constitutes a misdemeanor punishable upon conviction by a fine of not less than fifty dollars ($50.00) or more than one thousand dollars ($1,000) or by imprisonment not to exceed one year, or both:

(1) practice of chiropractic or an attempt to practice chiropractic without a license;

(2) obtaining or attempting to obtain a license or practice in the profession for money or any other thing of value by fraudulent misrepresentation;

(3) willfully falsifying any oath or affirmation required by the Chiropractic Physician Practice Act;

(4) practicing or attempting to practice under an assumed name; or

(5) advertising or attempting to attract patronage in any unethical manner prohibited by the rules and regulations of the board.

B. Any second violation of the act constitutes a fourth degree felony.

History: 1953 Comp., 67-3-19, enacted by Laws 1968, ch. 3, 11; 1975, ch. 176, 3; 1993, ch. 198, 11.



Section 61-4-13 - Annual renewal of license; fee; notice. (Repealed effective July 1, 2022.)

61-4-13. Annual renewal of license; fee; notice. (Repealed effective July 1, 2022.)

A. Any person licensed to practice chiropractic in this state shall, on or before July 1 of each year, pay to the board an annual fee set by regulation and shall submit proof of completion of continuing education requirements as required by the board. The board shall send written notice to every person holding a license prior to June 1 of each year, directed to the last known address of the licensee, notifying him that it is necessary for him to pay the renewal fee as provided in the Chiropractic Physician Practice Act. Proper forms shall accompany the notice upon which the licensee shall make application for the renewal of his license. The licensee is responsible for renewal of the license even if the licensee does not receive the renewal notice.

B. The board shall establish a schedule of reasonable fees for applications, licenses, renewals, placement or inactive status and administrative fees.

History: 1953 Comp., 67-3-20, enacted by Laws 1968, ch. 3, 12; 1977, ch. 109, 2; 1978, ch. 114, 2; 1983, ch. 187, 4; 1993, ch. 198, 12.



Section 61-4-14 - Failure to renew; cancellation; reinstatement; permissive temporary cancellation. (Repealed effective July 1, 2022.)

61-4-14. Failure to renew; cancellation; reinstatement; permissive temporary cancellation. (Repealed effective July 1, 2022.)

Any licensee who fails to comply with the requirements for renewal as set forth in Section 12 [61-4-13 NMSA 1978], shall, upon order of the board, forfeit his right to practice chiropractic in this state and his license and any certificates of renewal shall be cancelled. The board may reinstate him upon payment of all fees or penalties due and upon the presentation of evidence of attendance at educational programs as may be provided by rules and regulations of the board. Any person licensed to practice chiropractic in this state who desires to withdraw from active practice in this state may apply to the board for a temporary suspension of his license with the right to renew and reinstate his license upon a showing that he has paid his annual license renewal fee on or before the first day of July of each year, provided that no suspension shall be granted for a period of less than one year.

History: 1953 Comp., 67-3-21, enacted by Laws 1968, ch. 3, 13.



Section 61-4-15 - Exemptions. (Repealed effective July 1, 2022.)

61-4-15. Exemptions. (Repealed effective July 1, 2022.)

The Chiropractic Physician Practice Act does not apply to:

A. any commissioned officer of the armed forces of the United States in the discharge of his official duties;

B. a chiropractor who is legally qualified to practice in the state or territory in which he resides, when in actual consultation with a licensed chiropractor of this state; or

C. any bona fide student of any standard chiropractic college chiropractically analyzing and adjusting the human body under supervision of a licensed chiropractor.

History: 1953 Comp., 67-3-22, enacted by Laws 1968, ch. 3, 14; 1993, ch. 198, 13.



Section 61-4-16 - Existing licensees. (Repealed effective July 1, 2022.)

61-4-16. Existing licensees. (Repealed effective July 1, 2022.)

Any person licensed as a chiropractor under any prior law of this state whose license is valid on the effective date of the Chiropractic Physician Practice Act shall be deemed as licensed under the provisions of the Chiropractic Physician Practice Act.

History: 1953 Comp., 67-3-23, enacted by Laws 1968, ch. 3, 15; 1993, ch. 198, 14.



Section 61-4-17 - Termination of agency life; delayed repeal. (Repealed effective July 1, 2022.)

61-4-17. Termination of agency life; delayed repeal. (Repealed effective July 1, 2022.)

The chiropractic board is terminated on July 1, 2021 pursuant to the Sunset Act [12-9-11 through 12-9-21 NMSA 1978]. The board shall continue to operate according to the provisions of the Chiropractic Physician Practice Act until July 1, 2022. Effective July 1, 2022, the Chiropractic Physician Practice Act is repealed.

History: 1978 Comp., 61-4-17, enacted by Laws 1979, ch. 77, 2; 1981, ch. 241, 18; 1985, ch. 87, 3; 1991, ch. 189, 6; 1997, ch. 46, 4; 2003, ch. 428, 3; 2009, ch. 96, 3; 2015, ch. 119, 3.






Article 5 - Dentistry



Article 5A - Dental Health Care

Section 61-5A-1 - Short title. (Repealed effective July 1, 2024.)

61-5A-1. Short title. (Repealed effective July 1, 2024.)

Chapter 61, Article 5A NMSA 1978 may be cited as the "Dental Health Care Act".

History: Laws 1994, ch. 55, 1; 2007, ch. 63, 1.



Section 61-5A-2 - Purpose. (Repealed effective July 1, 2024.)

61-5A-2. Purpose. (Repealed effective July 1, 2024.)

A. In the interest of the public health, safety and welfare and to protect the public from the improper, unprofessional, incompetent and unlawful practice of dentistry and dental hygiene, it is necessary to provide laws and rules controlling the granting and use of the privilege to practice dentistry and dental hygiene and to establish a board of dental health care and a dental hygienists committee to implement and enforce those laws and rules.

B. The primary duties of the New Mexico board of dental health care are:

(1) to issue licenses to qualified dentists and owners of dental practices;

(2) to certify qualified dental assistants, expanded-function dental auxiliaries and community dental health coordinators;

(3) to issue licenses to dental hygienists through the dental hygienists committee;

(4) to discipline incompetent or unprofessional dentists, dental assistants, owners of dental practices and, through the dental hygienists committee, dental hygienists; and

(5) to aid in the rehabilitation of impaired dentists and dental hygienists for the purpose of protecting the public.

History: Laws 1994, ch. 55, 2; 2003, ch. 409, 1; 2011, ch. 113, 2.



Section 61-5A-3 - Definitions. (Repealed effective July 1, 2024.)

61-5A-3. Definitions. (Repealed effective July 1, 2024.)

As used in the Dental Health Care Act:

A. "assessment" means the review and documentation of the oral condition, and the recognition and documentation of deviations from the healthy condition, without a diagnosis to determine the cause or nature of disease or its treatment;

B. "board" means the New Mexico board of dental health care;

C. "certified dental assistant" means an individual certified by the dental assisting national board;

D. "collaborative dental hygiene practice" means a New Mexico licensed dental hygienist practicing according to Subsections D through G of Section 61-5A-4 NMSA 1978;

E. "committee" means the New Mexico dental hygienists committee;

F. "community dental health coordinator" means a dental assistant, a dental hygienist or other trained personnel certified by the board as a community dental health coordinator to provide educational, preventive and limited palliative care and assessment services working collaboratively under the general supervision of a licensed dentist in settings other than traditional dental offices and clinics;

G. "consulting dentist" means a dentist who has entered into an approved agreement to provide consultation and create protocols with a collaborating dental hygienist and, when required, to provide diagnosis and authorization for services, in accordance with the rules of the board and the committee;

H. "dental hygiene-focused assessment" means the documentation of existing oral and relevant system conditions and the identification of potential oral disease to develop, communicate, implement and evaluate a plan of oral hygiene care and treatment;

I. "dental assistant certified in expanded functions" means a dental assistant who meets specific qualifications set forth by rule of the board;

J. "dental hygienist" means an individual who has graduated and received a degree from a dental hygiene educational program that is accredited by the commission on dental accreditation, that provides a minimum of two academic years of dental hygiene curriculum and that is an institution of higher education; and "dental hygienist" means, except as the context otherwise requires, an individual who holds a license to practice dental hygiene in New Mexico;

K. "dental laboratory" means any place where dental restorative, prosthetic, cosmetic and therapeutic devices or orthodontic appliances are fabricated, altered or repaired by one or more persons under the orders and authorization of a dentist;

L. "dental technician" means an individual, other than a licensed dentist, who fabricates, alters, repairs or assists in the fabrication, alteration or repair of dental restorative, prosthetic, cosmetic and therapeutic devices or orthodontic appliances under the orders and authorization of a dentist;

M. "dentist" means an individual who has graduated and received a degree from a school of dentistry that is accredited by the commission on dental accreditation and, except as the context otherwise requires, who holds a license to practice dentistry in New Mexico;

N. "direct supervision" means the process under which an act is performed when a dentist licensed pursuant to the Dental Health Care Act:

(1) is physically present throughout the performance of the act;

(2) orders, controls and accepts full professional responsibility for the act performed; and

(3) evaluates and approves the procedure performed before the patient departs the care setting;

O. "expanded-function dental auxiliary" means a dental assistant, dental hygienist or other dental practitioner that has received education beyond that required for licensure or certification in that individual's scope of practice and that has been certified by the board as an expanded-function dental auxiliary who works under the direct supervision of a dentist;

P. "general supervision" means the authorization by a dentist of the procedures to be used by a dental hygienist, dental assistant or dental student and the execution of the procedures in accordance with a dentist's diagnosis and treatment plan at a time the dentist is not physically present and in facilities as designated by rule of the board;

Q. "indirect supervision" means that a dentist, or in certain settings a dental hygienist or dental assistant certified in expanded functions, is present in the treatment facility while authorized treatments are being performed by a dental hygienist, dental assistant or dental student;

R. "non-dentist owner" means an individual not licensed as a dentist in New Mexico or a corporate entity not owned by a majority interest of a New Mexico licensed dentist that employs or contracts with a dentist or dental hygienist to provide dental or dental hygiene services;

S. "palliative procedures" means nonsurgical, reversible procedures that are meant to alleviate pain and stabilize acute or emergent problems; and

T. "teledentistry" means a dentist's use of health information technology in real time to provide limited diagnostic and treatment planning services in cooperation with another dentist, a dental hygienist, a community dental health coordinator or a student enrolled in a program of study to become a dental assistant, dental hygienist or dentist.

History: Laws 1994, ch. 55, 3; 2003, ch. 409, 2; 2011, ch. 113, 3.



Section 61-5A-4 - Scope of practice. (Repealed effective July 1, 2024.)

61-5A-4. Scope of practice. (Repealed effective July 1, 2024.)

A. As used in the Dental Health Care Act, "practice of dentistry" means:

(1) the diagnosis, treatment, correction, change, relief, prevention, prescription of remedy, surgical operation and adjunctive treatment for any disease, pain, deformity, deficiency, injury, defect, lesion or physical condition involving both the functional and aesthetic aspects of the teeth, gingivae, jaws and adjacent hard and soft tissue of the oral and maxillofacial regions, including the prescription or administration of any drug, medicine, biologic, apparatus, brace, anesthetic or other therapeutic or diagnostic substance or technique by an individual or the individual's agent or employee gratuitously or for any fee, reward, emolument or any other form of compensation whether direct or indirect;

(2) representation of an ability or willingness to do any act mentioned in Paragraph (1) of this subsection;

(3) the review of dental insurance claims for therapeutic appropriateness of treatment, including but not limited to the interpretation of radiographs, photographs, models, periodontal records and narratives;

(4) the offering of advice or authoritative comment regarding the appropriateness of dental therapies, the need for recommended treatment or the efficacy of specific treatment modalities for other than the purpose of consultation to another dentist; or

(5) with specific reference to the teeth, gingivae, jaws or adjacent hard or soft tissues of the oral and maxillofacial region in living persons, to propose, agree or attempt to do or make an examination or give an estimate of cost with intent to, or undertaking to:

(a) perform a physical evaluation of a patient in an office or in a hospital, clinic or other medical or dental facility prior to, incident to and appropriate to the performance of any dental services or oral or maxillofacial surgery;

(b) perform surgery, an extraction or any other operation or to administer an anesthetic in connection therewith;

(c) diagnose or treat a condition, disease, pain, deformity, deficiency, injury, lesion or other physical condition;

(d) correct a malposition;

(e) treat a fracture;

(f) remove calcareous deposits;

(g) replace missing anatomy with an artificial substitute;

(h) construct, make, furnish, supply, reproduce, alter or repair an artificial substitute or restorative or corrective appliance or place an artificial substitute or restorative or corrective appliance in the mouth or attempt to adjust it;

(i) give interpretations or readings of dental radiographs;

(j) provide limited diagnostic and treatment planning via teledentistry; or

(k) do any other remedial, corrective or restorative work.

B. As used in the Dental Health Care Act, "the practice of dental hygiene" means the application of the science of the prevention and treatment of oral disease through the provision of educational, assessment, preventive, clinical and other therapeutic services under the general supervision of a dentist. A dental hygienist in a collaborative practice may perform the procedures listed in this section without general supervision while the hygienist is in a cooperative working relationship with a consulting dentist, pursuant to rules promulgated by the board and the committee. "The practice of dental hygiene" includes:

(1) prophylaxis, which is the removal of plaque, calculus and stains from the tooth structures as a means to control local irritational factors;

(2) removing diseased crevicular tissue and related nonsurgical periodontal procedures;

(3) except in cases where a tooth exhibits cavitation of the enamel surface, assessing without a dentist's evaluation whether the application of pit and fissure sealants is indicated;

(4) except in cases where a tooth exhibits cavitation of the enamel surface, applying pit and fissure sealants without mechanical alteration of the tooth;

(5) applying fluorides and other topical therapeutic and preventive agents;

(6) exposing and assessing oral radiographs for abnormalities;

(7) screening to identify indications of oral abnormalities;

(8) performing dental hygiene-focused assessments;

(9) assessing periodontal conditions; and

(10) such other closely related services as permitted by the rules of the committee and the board.

C. In addition to performing dental hygiene as defined in Subsection B of this section, a dental hygienist may apply preventive topical fluorides and remineralization agents without supervision in public and community medical facilities, schools, hospitals, long-term care facilities and such other settings as the committee may determine by rule ratified by the board, so long as the dental hygienist's license is not restricted pursuant to the Impaired Dentists and Dental Hygienists Act [61-5B-1 to 61-5B-11 NMSA 1978].

D. In addition to performing dental hygiene as defined in Subsection B of this section, dental hygienists who have met the criteria as the committee shall establish and the board shall ratify may administer local anesthesia under indirect supervision of a dentist.

E. The board may certify a dental hygienist to administer local anesthetic under the general supervision of a dentist if the dental hygienist, in addition to performing dental hygiene as defined in Subsection B of this section:

(1) has administered local anesthesia under the indirect supervision of a dentist for at least two years, during which time the dental hygienist has competently administered at least twenty cases of local anesthesia and can document this with a signed affirmation by the supervising dentist;

(2) administers local anesthetic under the written prescription or order of a dentist; and

(3) emergency medical services are available in accordance with rules promulgated by the board.

F. A dental hygienist:

(1) may prescribe, administer and dispense a fluoride supplement, topically applied fluoride or topically applied antimicrobial only when the prescribing, administering or dispensing is performed:

(a) under the supervision of a dentist;

(b) pursuant to rules the board and the committee have adopted;

(c) within the parameters of a drug formulary approved by the board in consultation with the board of pharmacy;

(d) within the parameters of guidelines established pursuant to Section 61-5A-10 NMSA 1978; and

(e) in compliance with state laws concerning prescription packaging, labeling and recordkeeping requirements; and

(2) shall not otherwise dispense dangerous drugs or controlled substances.

G. A New Mexico licensed dental hygienist may be certified for collaborative dental hygiene practice in accordance with the educational and experience criteria established collaboratively by the committee and the board.

H. An expanded-function dental auxiliary may perform the following procedures under the direct supervision of a dentist:

(1) placing and shaping direct restorations;

(2) taking final impressions, excluding those for fixed or removable prosthetics involving multiple teeth;

(3) cementing indirect and provisional restorations for temporary use;

(4) applying pit and fissure sealants without mechanical alteration of the tooth;

(5) placing temporary and sedative restorative material in hand-excavated carious lesions and unprepared tooth fractures;

(6) removal of orthodontic bracket cement; and

(7) fitting and shaping of stainless steel crowns to be cemented by a dentist.

I. An expanded-function dental auxiliary may re-cement temporary or permanent crowns with temporary cement under the general supervision of a dentist in a situation that a dentist deems to be an emergency.

J. An expanded-function dental auxiliary may perform other related functions for which the expanded-function dental auxiliary meets the training and educational standards established by the board and that are not expressly prohibited by the board.

K. For the purpose of this section, "collaborative dental hygiene practice" means the application of the science of the prevention and treatment of oral disease through the provision of educational, assessment, preventive, clinical and other therapeutic services as specified in Subsection B of this section in a cooperative working relationship with a consulting dentist, but without general supervision as set forth by the rules established and approved by both the board and the committee.

History: Laws 1994, ch. 55, 4; 1999, ch. 292, 1; 2003, ch. 409, 3; 2007, ch. 63, 2; 2011, ch. 113, 5.



Section 61-5A-5 - License required; exemptions. (Repealed effective July 1, 2024.)

61-5A-5. License required; exemptions. (Repealed effective July 1, 2024.)

A. Unless licensed to practice as a dentist under the Dental Health Care Act, no person shall:

(1) practice dentistry;

(2) use the title "dentist", "dental surgeon", "oral surgeon" or any other title, abbreviation, letters, figures, signs or devices that indicate the person is a licensed dentist; or

(3) perform any of the acts enumerated under the definition of the practice of dentistry as defined in the Dental Health Care Act.

B. The following, under the stipulations described, may practice dentistry or an area of dentistry without a New Mexico dental license:

(1) regularly licensed physicians or surgeons are not prohibited from extracting teeth or treating any disease coming within the province of the practice of medicine;

(2) New Mexico licensed dental hygienists and community dental health coordinators may provide those services within their scope of practice that are also within the scope of the practice of dentistry;

(3) any dental student duly enrolled in an accredited school of dentistry recognized by the board, while engaged in educational programs offered by the school in private offices, public clinics or educational institutions within the state of New Mexico under the indirect supervision of a licensed dentist;

(4) any dental hygiene or dental assisting student duly enrolled in an accredited school of dental hygiene or dental assisting engaged in procedures within or outside the scope of dental hygiene that are part of the curriculum of that program in the school setting and under the indirect supervision of a faculty member of the accredited program who is a licensed dentist, dental hygienist or dental assistant certified in the procedures being taught;

(5) unlicensed persons performing for a licensed dentist merely mechanical work upon inert matter in the construction, making, alteration or repairing of any artificial dental substitute, dental restorative or corrective appliance, when the casts or impressions for the work have been furnished by a licensed dentist and where the work is prescribed by a dentist pursuant to a written authorization by that dentist;

(6) commissioned dental officers of the uniformed forces of the United States and dentists providing services to the United States public health service, the United States department of veterans affairs or within federally controlled facilities in the discharge of their official duties, provided that such persons who hold dental licenses in New Mexico shall be subject to the provisions of the Dental Health Care Act; and

(7) dental assistants performing adjunctive services to the provision of dental care, under the indirect supervision of a dentist, as determined by rule of the board if such services are not within the practice of dental hygiene as specifically listed in Subsection B of Section 61-5A-4 NMSA 1978, unless allowed in Subsection E of this section.

C. Unless licensed to practice as a dental hygienist under the Dental Health Care Act, no person shall:

(1) practice as a dental hygienist;

(2) use the title "dental hygienist" or abbreviation "R.D.H." or any other title, abbreviation, letters, figures, signs or devices that indicate the person is a licensed dental hygienist; or

(3) perform any of the acts defined as the practice of dental hygiene in the Dental Health Care Act.

D. The following, under the stipulations described, may practice dental hygiene or the area of dental hygiene outlined without a New Mexico dental hygiene license:

(1) students enrolled in an accredited dental hygiene program engaged in procedures that are part of the curriculum of that program and under the indirect supervision of a licensed faculty member of the accredited program;

(2) dental assistants and community dental health coordinators working under general supervision who:

(a) expose dental radiographs after being certified in expanded functions by the board;

(b) perform rubber cup coronal polishing, which is not represented as a prophylaxis, having satisfied the educational requirements as established by rules of the board;

(c) apply fluorides as established by rules of the board; and

(d) perform those other dental hygienist functions as recommended to the board by the committee and set forth by rule of the board; and

(3) dental assistants certified in expanded functions, working under the indirect supervision of a dental hygienist certified for collaborative practice and under the protocols established in a collaborative practice agreement with a consulting dentist.

E. Dental assistants working under the indirect supervision of a dentist and in accordance with the rules and regulations established by the board may:

(1) expose dental radiographs;

(2) perform rubber cup coronal polishing that is not represented as a prophylaxis;

(3) apply fluoride and pit and fissure sealants without mechanical alteration of the tooth;

(4) perform those other dental hygienist functions as recommended to the board by the committee and set forth by rule of the board; and

(5) perform such other related functions that are not expressly prohibited by statute or rules of the board.

F. A community dental health coordinator working under the general supervision of a dentist and in accordance with the rules established by the board may:

(1) place temporary and sedative restorative material in unexcavated carious lesions and unprepared tooth fractures;

(2) collect and transmit diagnostic data and images via telemetric connection;

(3) dispense and apply medications on the specific order of a dentist;

(4) provide limited palliative procedures for dental emergencies in consultation with a supervising dentist as allowed by the rules the board has promulgated; and

(5) perform other related functions for which the community dental health coordinator meets training and educational standards established by the board and that are not expressly prohibited by statute or rules promulgated by the board.

G. Unless licensed as a dentist or non-dentist owner, or as otherwise exempt from the licensing requirements of the Dental Health Care Act, no individual or corporate entity shall:

(1) employ or contract with a dentist or dental hygienist for the purpose of providing dental or dental hygiene services as defined by their respective scopes of practice; or

(2) enter into a managed care or other agreement to provide dental or dental hygiene services in New Mexico.

H. The following, under stipulations described, may function as a non-dentist owner without a New Mexico license:

(1) government agencies providing dental services within affiliated facilities;

(2) government agencies engaged in providing public health measures to prevent dental disease;

(3) spouses of deceased licensed dentists or dental hygienists for a period of one year following the death of the licensee;

(4) accredited schools of dentistry, dental hygiene and dental assisting providing dental services solely in an educational setting;

(5) dental hygienists licensed in New Mexico or corporate entities with a majority interest owned by a dental hygienist licensed in New Mexico;

(6) federally qualified health centers, as designated by the United States department of health and human services, providing dental services;

(7) nonprofit community-based entities and organizations that use public funds to provide dental and dental hygiene services for indigent persons; and

(8) hospitals licensed by the department of health.

History: Laws 1994, ch. 55, 5; 2003, ch. 409, 4; 2011, ch. 113, 6.



Section 61-5A-5.1 - Non-dentist owner; employing or contracting for dental services. (Repealed effective July 1, 2024.)

61-5A-5.1. Non-dentist owner; employing or contracting for dental services. (Repealed effective July 1, 2024.)

A. A person, corporation or agency that desires to function as a non-dentist owner in New Mexico shall apply to the board for the proper license and shall adhere to the requirements, re-licensure criteria and fees as established by the rules of the board.

B. Unless licensed as a dentist or non-dentist owner, or as otherwise exempt from the licensing requirements of the Dental Health Care Act, an individual or corporate entity shall not:

(1) employ or contract with a dentist or dental hygienist for the purpose of providing dental or dental hygiene services as defined by their respective scopes of practice; or

(2) enter into a managed care or other agreement to provide dental or dental hygiene services in New Mexico.

History: Laws 2003, ch. 409, 12.



Section 61-5A-6 - Certification of dental assistants, expanded-function dental auxiliaries and community dental health coordinators. (Repealed effective July 1, 2024.)

61-5A-6. Certification of dental assistants, expanded-function dental auxiliaries and community dental health coordinators. (Repealed effective July 1, 2024.)

A. A certified dental assistant, an expanded-function dental auxiliary, a community dental health coordinator or a dental assistant certified in expanded functions shall be required to adhere to the educational requirements, examinations, recertification criteria and fees as established by rules and regulations of the board. The fee shall be the same for one or more expanded functions.

B. Certificates granted by the board may be revoked, suspended, stipulated or otherwise limited, and a certificate holder may be fined or placed on probation if found guilty of violation of the Dental Health Care Act.

C. No individual shall use the title "C.D.A." unless granted certification by the dental assistant national board.

D. Unless certified to practice as a dental assistant certified in expanded functions or an expanded-function dental auxiliary, no person shall:

(1) practice as a dental assistant certified in expanded functions as defined by rules of the board; or

(2) use the title or represent oneself as an assistant certified in expanded functions or an expanded-function dental auxiliary or use any title, abbreviation, letters, figures, signs or devices that indicate the person is a dental assistant certified in expanded functions or an expanded-function dental auxiliary.

History: Laws 1994, ch. 55, 6; 2011, ch. 113, 7.



Section 61-5A-6.1 - Expanded-function dental auxiliary; certification. (Repealed effective July 1, 2024.)

61-5A-6.1. Expanded-function dental auxiliary; certification. (Repealed effective July 1, 2024.)

A. The board shall establish academic standards and criteria for certifying dental assistants, dental hygienists or other dental personnel to practice as expanded-function dental auxiliaries. Those standards and criteria shall include a formal curriculum and a certifying examination.

B. The board shall promulgate rules relating to the certification of expanded-function dental auxiliaries pursuant to the State Rules Act [Chapter 14, Article 4 NMSA 1978].

History: Laws 2011, ch. 113, 4.



Section 61-5A-7 - Dental and dental hygiene districts created. (Repealed effective July 1, 2024.)

61-5A-7. Dental and dental hygiene districts created. (Repealed effective July 1, 2024.)

For the purpose of selecting members of the board and the committee, there are created five districts composed of the following counties:

A. district I: San Juan, Rio Arriba, Taos, Sandoval, McKinley and Cibola;

B. district II: Colfax, Union, Mora, Harding, San Miguel, Quay, Guadalupe, Santa Fe and Los Alamos;

C. district III: Bernalillo, Valencia and Torrance;

D. district IV: Catron, Socorro, Grant, Sierra, Hidalgo, Luna, Dona Ana and Otero; and

E. district V: Lincoln, De Baca, Roosevelt, Chaves, Eddy, Curry and Lea.

History: Laws 1994, ch. 55, 7; 2003, ch. 409, 5.



Section 61-5A-8 - Board created. (Repealed effective July 1, 2024.)

61-5A-8. Board created. (Repealed effective July 1, 2024.)

A. There is created the nine-member "New Mexico board of dental health care". The board shall consist of five dentists, two dental hygienists and two public members. The dentists shall be actively practicing and have been licensed practitioners and residents of New Mexico for a period of five years preceding the date of appointment. The dental hygienist members shall be members of the committee and shall be elected annually to sit on the board by those sitting on the committee. The appointed public members shall be residents of New Mexico and shall have no financial interest, direct or indirect, in the professions regulated in the Dental Health Care Act.

B. The governor may appoint the dentist members from a list of names submitted by the New Mexico dental association. There shall be one member from each district. All board members shall serve until their successors have been appointed. No more than one member may be employed by or receive remuneration from a dental or dental hygiene educational institution.

C. Appointments for dentists and public members shall be for terms of five years. Dentists' appointments shall be made so that the term of one dentist member expires on July 1 of each year. Public members' five-year terms begin at the date of appointment.

D. Any board member failing to attend three board or committee meetings, either regular or special, during the board member's term shall automatically be removed as a member of the board unless excused from attendance by the board for good cause shown. Members of the board not sitting on the committee shall not be required or allowed to attend committee disciplinary hearings.

E. No board member shall serve more than two full terms on any state-chartered board whose responsibility includes the regulation of practice or licensure of dentistry or dental hygiene in New Mexico. A partial term of three or more years shall be considered a full term.

F. In the event of any vacancy, the secretary of the board shall immediately notify the governor, the board and committee members and the New Mexico dental association of the reason for its occurrence and action taken by the board, so as to expedite appointment of a new board member.

G. The board shall meet at least four times every year and no more than two meetings shall be public rules hearings. Regular meetings shall not be more than one hundred twenty days apart. The board may also hold special meetings and emergency meetings in accordance with rules of the board upon written notice to all members of the board and the committee.

H. Members of the board shall be reimbursed as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance; however, the secretary-treasurer may be compensated at the discretion of the board.

I. A simple majority of the board members currently serving shall constitute a quorum, provided at least two of that quorum are not dentist members and three are dentist members.

J. The board shall elect officers annually as deemed necessary to administer its duties and as provided in its rules.

History: Laws 1994, ch. 55, 8; 2003, ch. 408, 4; 2003, ch. 409, 6.



Section 61-5A-9 - Committee created. (Repealed effective July 1, 2024.)

61-5A-9. Committee created. (Repealed effective July 1, 2024.)

A. There is created the nine-member "New Mexico dental hygienists committee". The committee shall consist of five dental hygienists, two dentists and two public members. The dental hygienists shall be actively practicing and have been licensed practitioners and residents of New Mexico for a period of five years preceding the date of their appointment. The dentists and public members shall be members of the board and shall be elected annually to sit on the committee by those members sitting on the board.

B. The governor may appoint the dental hygienists from a list of names submitted by the New Mexico dental hygienists' association. There shall be one member from each district. All members shall serve until their successors have been appointed. No more than one member may be employed by or receive remuneration from a dental or dental hygiene educational institution.

C. Appointments for dental hygienist members shall be for terms of five years. Appointments shall be made so that the term of one dental hygienist expires on July 1 of each year.

D. Any committee member failing to attend three committee or board meetings, either regular or special, during the committee member's term shall automatically be removed as a member of the committee unless excused from attendance by the committee for good cause shown. Members of the committee not sitting on the board shall not be required or allowed to attend board disciplinary hearings.

E. No committee member shall serve more than two full terms on any state-chartered board whose responsibility includes the regulation of practice or licensure of dentistry or dental hygiene in New Mexico. A partial term of three or more years shall be considered a full term.

F. In the event of any vacancy, the secretary of the committee shall immediately notify the governor, the committee and board members and the New Mexico dental hygienists' association of the reason for its occurrence and action taken by the committee, so as to expedite appointment of a new committee member.

G. The committee shall meet at least four times every year and no more than two meetings shall be public rules hearings. Regular meetings shall not be more than one hundred twenty days apart. The committee may also hold special meetings and emergency meetings in accordance with the rules of the board and committee, upon written notification to all members of the committee and the board.

H. Members of the committee shall be reimbursed as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

I. A simple majority of the committee members currently serving shall constitute a quorum, provided at least two of that quorum are not hygienist members and three are hygienist members.

J. The committee shall elect officers annually as deemed necessary to administer its duties and as provided in rules and regulations of the board and committee.

History: Laws 1994, ch. 55, 9; 2003, ch. 408, 5; 2003, ch. 409, 7.



Section 61-5A-10 - Powers and duties of the board and committee. (Repealed effective July 1, 2024.)

61-5A-10. Powers and duties of the board and committee. (Repealed effective July 1, 2024.)

In addition to any other authority provided by law, the board and the committee, when designated, shall:

A. enforce and administer the provisions of the Dental Health Care Act and the Dental Amalgam Waste Reduction Act [61-5C-1 through 61-5C-6 NMSA 1978];

B. adopt, publish, file and revise, in accordance with the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978] and the State Rules Act [Chapter 14, Article 4 NMSA 1978], all rules as may be necessary to:

(1) regulate the examination and licensure of dentists and, through the committee, regulate the examination and licensure of dental hygienists;

(2) provide for the examination and certification of dental assistants by the board;

(3) provide for the regulation of dental technicians by the board;

(4) regulate the practice of dentistry and dental assisting and, through the committee, regulate the practice of dental hygiene; and

(5) provide for the regulation and licensure of non-dentist owners by the board;

C. adopt and use a seal;

D. administer oaths to all applicants, witnesses and others appearing before the board or the committee, as appropriate;

E. keep an accurate record of all meetings, receipts and disbursements;

F. grant, deny, review, suspend and revoke licenses and certificates to practice dentistry, dental assisting and, through the committee, dental hygiene and censure, reprimand, fine and place on probation and stipulation dentists, dental assistants and, through the committee, dental hygienists, in accordance with the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978] for any cause stated in the Dental Health Care Act and the Dental Amalgam Waste Reduction Act;

G. grant, deny, review, suspend and revoke licenses to own dental practices and censure, reprimand, fine and place on probation and stipulation non-dentist owners, in accordance with the Uniform Licensing Act, for any cause stated in the Dental Health Care Act and the Dental Amalgam Waste Reduction Act;

H. maintain records of the name, address, license number and such other demographic data as may serve the needs of the board of licensees, together with a record of license renewals, suspensions, revocations, probations, stipulations, censures, reprimands and fines. The board shall make available composite reports of demographic data but shall limit public access to information regarding individuals to their names, addresses, license numbers and license actions or as required by statute;

I. hire and contract for services from persons as necessary to carry out the board's duties;

J. establish ad hoc committees whose members shall be appointed by the chair with the advice and consent of the board or committee and shall include at least one member of the board or committee as it deems necessary for carrying on its business;

K. have the authority to pay per diem and mileage to individuals who are appointed by the board or the committee to serve on ad hoc committees;

L. have the authority to hire or contract with investigators to investigate possible violations of the Dental Health Care Act and the Dental Amalgam Waste Reduction Act;

M. have the authority to issue investigative subpoenas prior to the issuance of a notice of contemplated action for the purpose of investigating complaints against dentists, dental assistants and, through the committee, dental hygienists licensed under the Dental Health Care Act and the Dental Amalgam Waste Reduction Act;

N. have the authority to sue or be sued and to retain the services of an attorney at law for counsel and representation regarding the carrying out of the board's duties;

O. have the authority to create and maintain a formulary, in consultation with the board of pharmacy, of medications that a dental hygienist may prescribe, administer or dispense in accordance with rules the board has promulgated; and

P. establish continuing education or continued competency requirements for dentists, certified dental assistants in expanded functions, dental technicians and, through the committee, dental hygienists.

History: Laws 1994, ch. 55, 10; 2003, ch. 408, 6; 2003, ch. 409, 8; 2011, ch. 113, 8; 2013, ch. 206, 7.



Section 61-5A-11 - Ratification of committee recommendations. (Repealed effective July 1, 2024.)

61-5A-11. Ratification of committee recommendations. (Repealed effective July 1, 2024.)

A. The board shall ratify the recommendations of the committee unless the board makes a specific finding that a recommendation is:

(1) beyond the jurisdiction of the committee;

(2) an undue financial impact upon the board; or

(3) not supported by the record.

B. The board shall provide the necessary expenditures incurred by the committee and the board in implementing and executing the ratified recommendations.

History: Laws 1994, ch. 55, 11.



Section 61-5A-12 - Dentists; requirements for licensure; specialty license. (Repealed effective July 1, 2024.)

61-5A-12. Dentists; requirements for licensure; specialty license. (Repealed effective July 1, 2024.)

A. All applicants for licensure as a dentist shall have graduated and received a degree from a school of dentistry that is accredited by the commission on dental accreditation and shall have passed the written portion of the dental examination administered by the joint commission on national dental examinations of the American dental association or, if the test is not available, another written examination determined by the board.

B. Applicants for a general license to practice dentistry by examination shall be required, in addition to the requirements set forth in Subsection A of this section, to pass a test covering the laws and rules for the practice of dentistry in New Mexico. Written examinations shall be supplemented by the board or its agents by administering to each applicant a practical or clinical examination that reasonably tests the applicant's qualifications to practice general dentistry. These examinations shall include examinations offered by the central regional dental testing service, northeast regional board of dental examiners, southern regional testing agency or western regional examining board or any other comparable practical clinical examination the board approves; provided, however, that the board may disapprove any examination after it considers compelling evidence to support disapproval. Upon an applicant passing the written and clinical examinations and payment in advance of the necessary fees, the board shall issue a license to practice dentistry.

C. The board may issue a general license to practice dentistry, by credentials, without a practical or clinical examination to an applicant who is duly licensed by a clinical examination as a dentist under the laws of another state or territory of the United States; provided that license is active and that all dental licenses that individual possesses have been in good standing for five years prior to application. The credentials must show that no dental board actions have been taken during the five years prior to application; that no proceedings are pending in any states in which the applicant has had a license in the five years prior to application; and that a review of public records, the national practitioner data bank or other nationally recognized data resources that record actions against a dentist in the United States does not reveal any activities or unacquitted civil or criminal charges that could reasonably be construed to constitute evidence of danger to patients, including acts of moral turpitude.

D. The board may issue a general license to practice dentistry by credentials to an applicant who meets the requirements, including payment of appropriate fees and the passing of an examination covering the laws and rules of the practice of dentistry in New Mexico, of the Dental Health Care Act and rules promulgated pursuant to that act, and who:

(1) has maintained a uniform service practice in the United States military or public health service for three years immediately preceding the application; or

(2) is duly licensed by examination as a dentist pursuant to the laws of another state or territory of the United States.

E. The board may issue a specialty license by examination to an applicant who has passed a clinical and written examination given by the board or its examining agents that covers the applicant's specialty. The applicant shall have a postgraduate degree or certificate from an accredited dental college, school of dentistry of a university or other residency program that is accredited by the commission on dental accreditation in one of the specialty areas of dentistry recognized by the American dental association. The applicant shall also meet all other requirements as established by rules of the board, which shall include an examination covering the laws and rules of the practice of dentistry in New Mexico. A specialty license limits the licensee to practice only in that specialty area.

F. The board may issue a specialty license, by credentials, without a practical or clinical examination to an applicant who is duly licensed by a clinical examination as a dentist under the laws of another state or territory of the United States and who has a postgraduate degree or certificate from an accredited dental college, school of dentistry of a university or other residency program that is accredited by the commission on dental accreditation in one of the specialty areas of dentistry recognized by the American dental association; provided that license is active and that all dental licenses that individual possesses have been in good standing for five years prior to application. The credentials must show that no dental board actions have been taken during the five years prior to application; that no proceedings are pending in any states in which the applicant has had a license in the five years prior to application; and that a review of public records, the national practitioner data bank or other nationally recognized data resources that record actions against a dentist in the United States does not reveal any activities or unacquitted civil or criminal charges that could reasonably be construed to constitute evidence of danger to patients, including acts of moral turpitude. The applicant shall also meet all other qualifications as deemed necessary by rules of the board, which shall include an examination covering the laws and rules of the practice of dentistry in New Mexico. A specialty license limits the licensee to practice only in that specialty area.

History: Laws 1994, ch. 55, 12; 1999, ch. 292, 2; 2003, ch. 409, 9; 2011, ch. 113, 9.



Section 61-5A-13 - Dental hygienist licensure. (Repealed effective July 1, 2024.)

61-5A-13. Dental hygienist licensure. (Repealed effective July 1, 2024.)

A. Applicants for licensure shall have graduated and received a degree from an accredited dental hygiene educational program that provides a minimum of two academic years of dental hygiene curriculum and is a post-secondary educational institution accredited by the joint commission on dental accreditation and shall have passed the written portion of the dental hygiene examination administered by the joint commission on national dental examinations of the American dental association or, if this test is not available, another written examination determined by the committee.

B. Applicants for licensure by examination shall be required, in addition to the requirements set forth in Subsection A of this section, to pass a written examination covering the laws and rules for practice in New Mexico. Each written examination shall be supplemented by a practical or clinical examination administered by the committee or its agents that reasonably tests the applicant's qualifications to practice as a dental hygienist. Upon an applicant passing the written and clinical examinations, the board, upon recommendation of the committee, shall issue a license to practice as a dental hygienist.

C. The board, upon the committee's recommendation, shall issue a license to practice as a dental hygienist by credentials without examination, including practical or clinical examination, to an applicant who is a duly licensed dental hygienist by examination under the laws of another state or territory of the United States and whose license is in good standing for the two previous years in that jurisdiction and if the applicant otherwise meets all other requirements of the Dental Health Care Act, including payment of appropriate fees and passing an examination covering the laws and rules pertaining to practice as a dental hygienist in New Mexico.

History: Laws 1994, ch. 55, 13; 1999, ch. 292, 3; 2003, ch. 409, 10.



Section 61-5A-14 - Temporary licensure. (Repealed effective July 1, 2024.)

61-5A-14. Temporary licensure. (Repealed effective July 1, 2024.)

The board or the committee may issue a temporary license to practice dentistry or dental hygiene to any applicant who is licensed to practice dentistry or dental hygiene in another state or territory of the United States and who is otherwise qualified to practice dentistry or dental hygiene in this state. The following provisions shall apply:

A. the applicant shall hold a valid license in good standing in another state or territory of the United States;

B. the applicant shall practice dentistry or dental hygiene under the sponsorship of or in association with a licensed New Mexico dentist or dental hygienist;

C. the temporary license may be issued for those activities as stipulated by the board or committee in the rules of the board. It may be issued upon written application of the applicant when accompanied by such proof of qualifications as the secretary-treasurer of the board or committee, in his discretion, may require. Temporary licensees shall engage in only those activities specified on the temporary license for the time designated, and the temporary license shall identify the licensed New Mexico dentist or dental hygienist who will sponsor or associate with the applicant during the time the applicant practices dentistry or dental hygiene in New Mexico;

D. the sponsoring or associating dentist or dental hygienist shall submit an affidavit attesting to the qualifications of the applicant and the activities the applicant will perform;

E. the temporary license shall be issued for a period not to exceed twelve months and may be renewed upon application and payment of required fees;

F. the application for a temporary license under this section shall be accompanied by a license fee; and

G. the temporary licensee shall be required to comply with the Dental Health Care Act and all rules promulgated pursuant thereto.

History: Laws 1994, ch. 55, 14; 2003, ch. 409, 11.



Section 61-5A-14.1 - Public-service licensure. (Repealed effective July 1, 2024.)

61-5A-14.1. Public-service licensure. (Repealed effective July 1, 2024.)

The board or the committee may issue a temporary public-service license to practice dentistry or dental hygiene to an applicant who is licensed to practice dentistry or dental hygiene in another state or territory of the United States or who is enrolled as a dental resident in a residency program in this state and the commission on dental accreditation has accredited that program. That applicant shall be otherwise qualified to practice dentistry or dental hygiene in this state. The following provisions shall apply:

A. the applicant for public-service licensure shall hold a valid license in good standing in another state or territory of the United States or be enrolled as a dental resident in a residency program in the state that the commission on dental accreditation has accredited;

B. a temporary public-service license issued to a dental residency student who has not taken and passed a clinical examination accepted by the board shall not be renewed after the student has completed the residency program;

C. the applicant shall practice dentistry or dental hygiene under the sponsorship of or in association with a licensed New Mexico dentist or dental hygienist;

D. the public-service license may be issued for those activities as stipulated by the board or committee in the rules of the board. It may be issued upon written application of the applicant when accompanied by such proof of qualifications as the secretary-treasurer of the board or committee, in the secretary-treasurer's discretion, may require. Public-service licensees shall engage in only those activities specified on the public-service license for the time designated, and the public-service license shall identify the licensed New Mexico dentist or dental hygienist who will sponsor or associate with the applicant during the time the applicant practices dentistry or dental hygiene in New Mexico;

E. the sponsoring or associating dentist or dental hygienist shall submit an affidavit attesting to the qualifications of the applicant and the activities the applicant will perform;

F. the public-service license shall be issued for a period not to exceed twelve months and may be renewed upon application and payment of required fees;

G. the application for a public-service license under this section shall be accompanied by a license fee;

H. the public-service licensee shall be required to comply with the Dental Health Care Act and all rules promulgated pursuant to that act; and

I. a dentist or dental hygienist providing dental care services to a charitable dental care project may provide dental care pursuant to a presumptive temporary public-service license valid for a period of no longer than three days. The dentist or dental hygienist shall be otherwise subject to the provisions of this section and board rules governing public-service licensure. This presumptive temporary public-service license is only valid when:

(1) the dentist or dental hygienist receives no compensation;

(2) the project is sponsored by an entity that meets the board's definition of "entity" and that the board has approved to undertake the charitable project;

(3) the dental care is performed within the limits of the license that the dentist or dental hygienist holds in another jurisdiction;

(4) upon request, the out-of-state dentist or dental hygienist produces any document necessary to verify the dentist's or dental hygienist's credentials; and

(5) the out-of-state dentist or dental hygienist works under the indirect supervision of a dentist or dental hygienist licensed in this state.

History: Laws 2011, ch. 113, 10.



Section 61-5A-15 - Content of license and certificates; display of license; renewals; retire license. (Repealed effective July 1, 2024.)

61-5A-15. Content of license and certificates; display of license; renewals; retire license. (Repealed effective July 1, 2024.)

A. All dental licenses issued by the board shall bear:

(1) a serial number;

(2) the full name of the licensee;

(3) the date of issue;

(4) the seal of the board;

(5) if the license is a specialty license, the specialty to which practice is limited;

(6) the signatures of a majority of the board members; and

(7) the attestation of the board president and secretary.

B. All dental hygienist licenses issued by the board shall bear:

(1) a serial number;

(2) the full name of the licensee;

(3) the date of issue;

(4) the seal of the board;

(5) the signatures of a majority of the committee members; and

(6) the attestation of the board president and secretary.

C. Certificates issued to dental assistants shall bear:

(1) a serial number;

(2) the full name of the assistant;

(3) the date of issue;

(4) the date of expiration;

(5) the expanded functions certified to perform; and

(6) the attestation of the board secretary.

D. All licenses and certificates shall be displayed in a conspicuous place in the office where the holder practices. The license or certificate shall, upon request, be exhibited to any of the members of the board, the committee or its authorized agent.

History: Laws 1994, ch. 55, 15.



Section 61-5A-16 - License and certificate renewals. (Repealed effective July 1, 2024.)

61-5A-16. License and certificate renewals. (Repealed effective July 1, 2024.)

A. Except as provided in Subsection I of this section, all licensees shall be required to renew their licenses triennially as established by rules of the board.

B. All dental assistants certified in expanded functions, expanded-function dental auxiliaries and community dental health coordinators shall be required to renew their certificates triennially as established by rules of the board.

C. The board or committee may establish a method to provide for staggered triennial terms and may prorate triennial renewal fees and impaired dentist and dental hygienist fees until staggered triennial renewal is established. The fact that a licensee has not received a renewal form from the board or committee shall not relieve the licensee of the duty to renew the license or certificate nor shall such omission on the part of the board or committee operate to exempt the licensee from the penalties for failure to renew the licensee's license or certificate.

D. All licensees shall pay a triennial renewal fee and an impaired dentist and dental hygienist fee, and all licensees shall return a completed renewal application form that includes proof of continuing education or continued competency.

E. Each application for triennial renewal of license shall state the licensee's full name, business address, the date and number of the license and all other information requested by the board or committee.

F. A licensee who fails to submit an application for triennial renewal on or before July 1 but who submits an application for triennial renewal within thirty days thereafter shall be assessed a late fee.

G. A licensee who fails to submit application for triennial renewal between thirty and sixty days of the July 1 deadline may have the licensee's license or certificate suspended. If the licensee renews by that time, the licensee shall be assessed a cumulative late fee.

H. The board or the committee may summarily revoke, for nonpayment of fees or failure to comply with continuing education or continued competency requirements, the license or certificate of a licensee or certificate holder who has failed to renew the license or certificate on or before August 31.

I. A license for a non-dentist owner shall be renewed triennially as established by rules. An application for renewal of a non-dentist owner license shall state the name, business address, date and number of the license and all other information as required by rule of the board. If a non-dentist owner fails to submit the application for renewal of the license by July 1, the board may assess a late fee. If the non-dentist owner fails to submit the application for a renewal license within sixty days of the July 1 renewal deadline, the board may suspend the license. The license of a non-dentist owner may be summarily revoked by the board for nonpayment of fees.

J. Assessment of fees pursuant to this section is not subject to the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978].

History: Laws 1994, ch. 55, 16; 2003, ch. 409, 13; 2011, ch. 113, 11.



Section 61-5A-17 - Retirement and inactive status; reactivation. (Repealed effective July 1, 2024.)

61-5A-17. Retirement and inactive status; reactivation. (Repealed effective July 1, 2024.)

A. Any dentist or dental hygienist who wishes to retire from the practice of dentistry or dental hygiene shall meet all requirements for retirement as set by rules of the board and the committee. The licensee shall notify the board or the committee in writing before the expiration of the licensee's current license, and the secretary of the board or the committee shall acknowledge the receipt of notice and record the same. If, within a period of three years from the date of retirement, the dentist or dental hygienist wishes to resume practice, the applicant shall so notify the board or the committee in writing and give proof of completing all requirements as prescribed by rules of the board and the committee to reactivate the license.

B. At any time during the three-year period following retirement, a dentist or dental hygienist with a retired New Mexico license may request in writing to the board or the committee that his license be placed in inactive status. Upon the receipt of the application and fees as determined by the board or the committee and with the approval of the board or the committee, the license may be placed in inactive status.

C. A licensee whose license has been placed in inactive status may not engage in any of the activities contained within the scope of practice of dentistry or dental hygiene in New Mexico described in Section 61-5A-4 NMSA 1978.

D. Licensees with inactive licenses must renew their licenses triennially and comply with all the requirements set by the board and the committee.

E. If a licensee with an inactive license wishes to resume the active practice of dentistry or dental hygiene, the licensee must notify the board or the committee in writing and provide proof of completion of all requirements to reactivate the license as prescribed by rule of the board or the committee. Upon payment of all fees due, the board may reactivate the license and the licensee may resume the practice of dentistry or dental hygiene subject to any stipulations of the board or the committee.

F. Inactive licenses must be reactivated or permanently retired within nine years of having been placed in inactive status.

G. Assessment of fees pursuant to this section is not subject to the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978].

History: Laws 1994, ch. 55, 17; 2003, ch. 409, 14.



Section 61-5A-18 - Practicing without a license; penalty. (Repealed effective July 1, 2024.)

61-5A-18. Practicing without a license; penalty. (Repealed effective July 1, 2024.)

A. Any person who practices dentistry or who attempts to practice dentistry without first complying with the provisions of the Dental Health Care Act and without being the holder of a license entitling the practitioner to practice dentistry in New Mexico is guilty of a fourth degree felony and upon conviction shall be sentenced pursuant to the provisions of the Criminal Sentencing Act [Chapter 31, Article 18 NMSA 1978] to imprisonment for a definite period not to exceed eighteen months and, in the discretion of the sentencing court, to a fine not to exceed five thousand dollars ($5,000), or both. Each occurrence of practicing dentistry or attempting to practice dentistry without complying with the Dental Health Care Act shall be a separate violation.

B. Any person who practices as a dental hygienist or who attempts to practice as a dental hygienist without first complying with the provisions of the Dental Health Care Act and without being the holder of a license entitling the practitioner to practice as a dental hygienist in New Mexico is guilty of a misdemeanor and upon conviction shall be sentenced under the provisions of the Criminal Sentencing Act to imprisonment for a definite period less than one year and, in the discretion of the sentencing court, to a fine not to exceed one thousand dollars ($1,000), or both. Each occurrence of practicing as a dental hygienist or attempting to practice as a dental hygienist without complying with the Dental Health Care Act shall be a separate violation.

C. A person that functions or attempts to function as a non-dentist owner or who is an officer of a corporate entity that functions or attempts to function as a non-dentist owner in New Mexico without first complying with the provisions of the Dental Health Care Act is guilty of a misdemeanor and upon conviction shall be sentenced pursuant to the provisions of the Criminal Sentencing Act to imprisonment for a definite period not to exceed one year and, in the discretion of the sentencing court, to a fine not to exceed one thousand dollars ($1,000), or both. Each occurrence of functioning as a non-dentist owner without complying with the Dental Health Care Act shall be a separate violation.

D. The attorney general or district attorney shall prosecute all violations of the Dental Health Care Act.

E. Upon conviction of any person for violation of any provision of the Dental Health Care Act, the convicting court may, in addition to the penalty provided in this section, enjoin the person from any further or continued violations of the Dental Health Care Act and enforce the order of contempt proceedings.

History: Laws 1994, ch. 55, 18; 2003, ch. 409, 15.



Section 61-5A-19 - Reinstatement of revoked or suspended license. (Repealed effective July 1, 2024.)

61-5A-19. Reinstatement of revoked or suspended license. (Repealed effective July 1, 2024.)

A. Unless otherwise stated in the order of revocation, a motion for reinstatement of a revoked license may not be filed for a period of at least three years from the effective date of the revocation.

B. If the motion for reinstatement is denied, no further motions for reinstatement shall be considered for a period of one year.

C. A licensee who has been suspended for a specific period of time shall be automatically reinstated at the expiration of the period specified in the order of suspension. The suspended dentist or dental hygienist will automatically be reinstated as of the day after the expiration of the period of suspension; provided that prior to the expiration of such time if the administrative prosecutor has filed with the board or committee the written objections, the suspended dentist or dental hygienist shall not be automatically reinstated. Should objections be filed, the petition for reinstatement shall be referred to the board or committee for hearing under Subsection E of this section.

D. Suspended dentists or dental hygienists, indefinite suspension:

(1) a licensee who has been suspended for an indefinite period of time may, at any time after complying with the conditions of reinstatement, file a petition for reinstatement with the board or committee;

(2) the petition shall be referred to the board or committee for hearing under Subsection E of this section; and

(3) if the motion for reinstatement is denied, no further motions for reinstatement will be considered for a period of one year.

E. Procedure for reinstatement hearings are as follows:

(1) applications for reinstatement shall be referred to the board or committee for hearing if the applicant meets the criteria set forth in this section;

(2) the board or committee shall schedule a hearing as soon as practical at which the applicant shall have the burden of demonstrating that the applicant has the moral qualifications, that the applicant is once again fit to resume the practice of dentistry or dental hygiene and that the resumption of the applicant's practice of dentistry or dental hygiene will not be detrimental to the public interest;

(3) the board or committee shall file its findings of fact, conclusions of law and decision within ninety days of the hearing; and

(4) the board's or committee's decision to refuse to reinstate a license shall not be reviewable except for an abuse of discretion.

History: Laws 1994, ch. 55, 19.



Section 61-5A-20 - Fees. (Repealed effective July 1, 2024.)

61-5A-20. Fees. (Repealed effective July 1, 2024.)

The board and the committee shall establish a schedule of reasonable fees not to exceed the following:

Dentists

Dental Hygienists

A. licensure by examination

$1,500

$1,000

B. licensure by credential

$3,000

$1,500

C. specialty license by examination

$1,500

D. specialty license by credential

$3,000

E. temporary license

48 hour

six months

12 months

$50

$300

$450

$50

$200

$300

F. application for certification in local

anesthesia

$40

G. examination in local anesthesia

$150

H. triennial license renewal

$600

$450

I. late renewal

$100

$100

J. reinstatement of license

$450

$300

K. administrative fees

$300

$300

L. impaired dentist or dental hygienist

$150

$75

M. assistant, expanded-function

dental auxiliary or

community dental health

coordinator certificate

$100

N. application for certification for

collaborative practice

$150

O. annual renewal for

collaborative practice

$50

P. application for inactive status

$50

$50

Q. triennial renewal of inactive license

$90

$90

Non-dentist Owners

R. non-dentist owners license (initial)

$300

S. non-dentist owners license triennal

renewal

$150.

History: Laws 1994, ch. 55, 20; 2003, ch. 409, 16; 2011, ch. 113, 12.



Section 61-5A-21 - Disciplinary proceedings; application of Uniform Licensing Act. (Repealed effective July 1, 2024.)

61-5A-21. Disciplinary proceedings; application of Uniform Licensing Act. (Repealed effective July 1, 2024.)

A. In accordance with the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978] and rules of the board, the board and committee may fine and may deny, revoke, suspend, stipulate or otherwise limit any license or certificate, including those of licensed non-dentist owners, held or applied for under the Dental Health Care Act, upon findings by the board or the committee that the licensee, certificate holder or applicant:

(1) is guilty of fraud or deceit in procuring or attempting to procure a license or certificate;

(2) has been convicted of a crime punishable by incarceration in a federal prison or state penitentiary; provided a copy of the record of conviction, certified to by the clerk of the court entering the conviction, shall be conclusive evidence of such conviction;

(3) is guilty of gross incompetence or gross negligence, as defined by rules of the board, in the practice of dentistry, dental hygiene or dental assisting;

(4) is habitually intemperate or is addicted to the use of habit-forming drugs or is addicted to any vice to such degree as to render the licensee unfit to practice;

(5) is guilty of unprofessional conduct as defined by rule;

(6) is guilty of any violation of the Controlled Substances Act [Chapter 30, Article 31 NMSA 1978];

(7) has violated any provisions of the Dental Health Care Act or rule or regulation of the board or the committee;

(8) is guilty of willfully or negligently practicing beyond the scope of licensure;

(9) is guilty of practicing dentistry or dental hygiene without a license or aiding or abetting the practice of dentistry or dental hygiene by a person not licensed under the Dental Health Care Act;

(10) is guilty of obtaining or attempting to obtain any fee by fraud or misrepresentation or has otherwise acted in a manner or by conduct likely to deceive, defraud or harm the public;

(11) is guilty of patient abandonment;

(12) is guilty of failing to report to the board any adverse action taken against the licensee by a licensing authority, peer review body, malpractice insurance carrier or other entity as defined in rules of the board and the committee;

(13) has had a license, certificate or registration to practice as a dentist or dental hygienist revoked, suspended, denied, stipulated or otherwise limited in any jurisdiction, territory or possession of the United States or another country for actions of the licensee similar to acts described in this subsection. A certified copy of the decision of the jurisdiction taking such disciplinary action will be conclusive evidence; or

(14) has failed to furnish the board, its investigators or its representatives with information requested by the board or the committee in the course of an official investigation.

B. Disciplinary proceedings may be instituted by sworn complaint by any person, including a board or committee member, and shall conform with the provisions of the Uniform Licensing Act.

C. Licensees and certificate holders shall bear the costs of disciplinary proceedings unless exonerated.

D. Any person filing a sworn complaint shall be immune from liability arising out of civil action if the complaint is filed in good faith and without actual malice.

E. Licensees whose licenses are in a probationary status shall pay reasonable expenses for maintaining probationary status, including but not limited to laboratory costs when laboratory testing of biological fluids or accounting costs when audits are included as a condition of probation.

History: Laws 1994, ch. 55, 21; 2003, ch. 409, 17.



Section 61-5A-22 - Anesthesia administration. (Repealed effective July 1, 2024.)

61-5A-22. Anesthesia administration. (Repealed effective July 1, 2024.)

A. The board shall establish rules or regulations pertaining to the administration of nitrous oxide analgesia, conscious sedation, deep sedation and general anesthesia by dentists.

B. The board or its agent may evaluate credentials, facilities, equipment, personnel and procedures prior to issuing permits to allow the administration of agents that are utilized in providing analgesia, sedation or general anesthesia and may re-evaluate the same at its discretion.

C. The board may suspend or revoke the license of any dentist who fails to comply with anesthesia related rules or regulations of the board.

History: Laws 1994, ch. 55, 22.



Section 61-5A-23 - Reporting of settlements and judgments; professional review actions; immunity from civil damages. (Repealed effective July 1, 2024.)

61-5A-23. Reporting of settlements and judgments; professional review actions; immunity from civil damages. (Repealed effective July 1, 2024.)

A. All entities that make payments under a policy of insurance, self-insurance or otherwise in settlement or satisfaction of a judgment in a dental malpractice action or claim, all hospitals, all health care entities and all professional review bodies shall report to the board all payments relating to malpractice actions or claims arising in New Mexico and all appropriate professional review actions of licensees.

B. No hospitals, health care entities, insurance carriers or professional review bodies required to report under this section, which provide such information in good faith, shall be subject to suit for civil damages as a result thereof.

C. Any hospital, health care entity, insurance carrier or professional review body failing to comply with the reporting requirements established in this section shall be subject to a civil penalty not to exceed two thousand dollars ($2,000).

History: Laws 1994, ch. 55, 23.



Section 61-5A-24 - Injunction to stop unlicensed dental or dental hygiene practice. (Repealed effective July 1, 2024.)

61-5A-24. Injunction to stop unlicensed dental or dental hygiene practice. (Repealed effective July 1, 2024.)

A. The attorney general, district attorney, the board, the committee or any citizen of any county where any person practices dentistry or dental hygiene without possessing a valid license to do so may, in accordance with the laws of New Mexico governing injunctions, maintain an action in the name of the state. To enjoin such person from practicing dentistry or dental hygiene until a valid license to practice dentistry or dental hygiene is secured and any person who has been enjoined who violates the injunction shall be punished for contempt of court, provided that the injunction does not relieve any person practicing dentistry or dental hygiene without a valid license from a criminal prosecution therefore as provided by law.

B. In charging any person in a complaint for injunction, or in an affidavit, information or indictment with practicing dentistry or dental hygiene without a valid license, it is sufficient to charge that the person did, upon a certain day and in a certain county, engage in the practice of dentistry or dental hygiene without a valid license, without averring any further or more particular facts concerning the same.

History: Laws 1994, ch. 55, 24.



Section 61-5A-25 - Protected actions and communications. (Repealed effective July 1, 2024.)

61-5A-25. Protected actions and communications. (Repealed effective July 1, 2024.)

A. No member of the board or the committee or any ad hoc committee appointed by the board or the committee shall bear liability or be subject to civil damages or criminal prosecutions for any action undertaken or performed within the proper functions of the board or the committee.

B. All written and oral communication made by any person to the board or the committee relating to actual or potential disciplinary action, which includes complaints made to the board or the committee, shall be confidential communications and are not public records for the purposes of the Public Records Act [Chapter 14, Article 3 NMSA 1978]. All data, communications and information acquired, prepared or disseminated by the board or the committee relating to actual or potential disciplinary action or its investigation of complaints shall not be disclosed except to the extent necessary to carry out the purposes of the board or the committee or in a judicial appeal from the actions of the board or the committee or in a referral of cases made to law enforcement agencies, national database clearinghouses or other licensing boards.

C. Information contained in complaint files is public information and subject to disclosure when the board or the committee acts on a complaint and issues a notice of contemplated action or reaches a settlement prior to the issuance of a notice of contemplated action.

D. No person or legal entity providing information to the board or the committee, whether as a report, a complaint or testimony, shall be subject to civil damages or criminal prosecutions.

History: Laws 1994, ch. 55, 25; 2003, ch. 409, 18.



Section 61-5A-26 - Fund established. (Repealed effective July 1, 2024.)

61-5A-26. Fund established. (Repealed effective July 1, 2024.)

A. There is created in the state treasury the "board of dental health care fund".

B. All money received by the board and money collected under the Dental Health Care Act shall be deposited with the state treasurer. The state treasurer shall credit this money to the board of dental health care fund except money collected for the impaired assessment, which shall be held separate from the board fund. Fees collected by the board from fines shall be deposited in the board of dental health care fund and, at the discretion of the board and the committee, may be transferred into the impaired dentists and dental hygienists fund.

C. Payment out of the board of dental health care fund shall be on vouchers issued and signed by the secretary-treasurer of the board upon warrants drawn by the department of finance and administration in accordance with the budget approved by that department.

D. Except as provided in Paragraph (7) of Subsection C of Section 3 of this 2017 act, all amounts paid into the board of dental health care fund are subject to the order of the board and are to be used only for meeting necessary expenses incurred in executing the provisions and duties of the Dental Health Care Act. All money unused at the end of any fiscal year shall remain in the fund for use in accordance with provisions of the Dental Health Care Act.

E. All funds that have accumulated to the credit of the board under any previous law shall be continued for use by the board in administration of the Dental Health Care Act.

History: Laws 1994, ch. 55, 26; 2003, ch. 409, 19; 2017 (1st S.S.), ch. 1, 8.



Section 61-5A-27 - Criminal Offender Employment Act. (Repealed effective July 1, 2024.)

61-5A-27. Criminal Offender Employment Act. (Repealed effective July 1, 2024.)

The provisions of the Criminal Offender Employment Act [28-2-1 to 28-2-6 NMSA 1978] shall govern any consideration of criminal records required or permitted by the Dental Health Care Act.

History: Laws 1994, ch. 55, 27.



Section 61-5A-28 - Temporary provision. (Repealed effective July 1, 2024.)

61-5A-28. Temporary provision. (Repealed effective July 1, 2024.)

Until revised, rescinded or modified by the board or committee, regulations adopted under the Dental Act shall remain in effect upon enactment of the Dental Health Care Act and be enforced by the board or the committee.

History: Laws 1994, ch. 55, 28.



Section 61-5A-29 - Licensure or certification under prior law. (Repealed effective July 1, 2024.)

61-5A-29. Licensure or certification under prior law. (Repealed effective July 1, 2024.)

A. Any person licensed as a dentist or hygienist under any prior laws of this state, whose license is valid on the effective date of the Dental Health Care Act, is held to be licensed under the Dental Health Care Act and is entitled to renewal of his license as provided in that act.

B. Any person certified under any prior laws of this state, whose certificate is valid on the effective date of the Dental Health Care Act, is held to be certified under the Dental Health Care Act and is entitled to renewal of his certificate as provided in that act.

History: Laws 1994, ch. 55, 29.



Section 61-5A-30 - Termination of agency life; delayed repeal. (Repealed effective July 1, 2024.)

61-5A-30. Termination of agency life; delayed repeal. (Repealed effective July 1, 2024.)

The New Mexico board of dental health care is terminated on July 1, 2023 pursuant to the Sunset Act [12-9-11 through 12-9-21 NMSA 1978]. The board shall continue to operate according to the provisions of the Dental Health Care Act and the Impaired Dentists and Dental Hygienists Act [61-5B-1 through 61-5B-11 NMSA 1978] until July 1, 2024. Effective July 1, 2024, the Dental Health Care Act and the Impaired Dentists and Dental Hygienists Act are repealed.

History: Laws 1994, ch. 55, 42; 1997, ch. 46, 5; 2003, ch. 409, 20; 2003, ch. 428, 4; 2009, ch. 96, 4; 2015, ch. 119, 4.






Article 5B - Impaired Dentists and Dental Hygienists

Section 61-5B-1 - Short title. (Repealed effective July 1, 2024.)

61-5B-1. Short title. (Repealed effective July 1, 2024.)

Sections 31 [30] through 41 [61-5B-1 to 61-5B-11 NMSA 1978] of this act shall be cited as the "Impaired Dentists and Dental Hygienists Act".

History: Laws 1994, ch. 55, 30.



Section 61-5B-2 - Definitions. (Repealed effective July 1, 2024.)

61-5B-2. Definitions. (Repealed effective July 1, 2024.)

As used in the Impaired Dentists and Dental Hygienists Act:

A. "board" means the New Mexico board of dental health care;

B. "dental hygienists committee" means the New Mexico dental hygienists committee;

C. "dentistry or dental hygiene" means the practice of dentistry or dental hygiene; and

D. "licensee" means a dentist or dental hygienist licensed by the board.

History: Laws 1994, ch. 55, 31; 2003, ch. 409, 21.



Section 61-5B-3 - Grounds for restriction, suspension, revocation, stipulation or other limitation of license. (Repealed effective July 1, 2024.)

61-5B-3. Grounds for restriction, suspension, revocation, stipulation or other limitation of license. (Repealed effective July 1, 2024.)

The license of any dentist or dental hygienist to practice dentistry or dental hygiene in this state shall be subject to restriction, suspension, revocation, stipulation or may otherwise be limited in case of inability of the licensee to practice with reasonable skill and safety to patients by reason of one or more of the following:

A. mental illness;

B. physical illness, including but not limited to deterioration through the aging process or loss of motor skills;

C. habitual or excessive use or abuse of drugs, as defined in the Controlled Substances Act [Chapter 30, Article 31 NMSA 1978]; or

D. habitual or excessive use or abuse of alcohol.

History: Laws 1994, ch. 55, 32.



Section 61-5B-4 - Board or dental hygienists committee; additional powers and duties as related to the Impaired Dentists and Dental Hygienists Act. (Repealed effective July 1, 2024.)

61-5B-4. Board or dental hygienists committee; additional powers and duties as related to the Impaired Dentists and Dental Hygienists Act. (Repealed effective July 1, 2024.)

A. If the board or dental hygienists committee has reasonable cause to believe that a person licensed to practice dentistry or dental hygiene is unable to practice with reasonable skill and safety to patients because of a condition described in the Impaired Dentists and Dental Hygienists Act, the board shall cause an examination of such licensee to be made and shall, following the examination, take appropriate action within the provisions of the Impaired Dentists and Dental Hygienists Act.

B. Examination of a licensee pursuant to an order of the board shall be conducted by an examining committee designated by the board. Each examining committee shall be composed of two duly licensed dentists or two duly licensed dental hygienists if the licensee is a dental hygienist and two duly licensed physicians, one of whom shall be a psychiatrist who is knowledgeable and experienced in the field of chemical dependency if a question of mental illness or dependency is involved. Whenever possible, examining committee members shall be selected for their knowledge or experience in the areas of alcoholism, chemical dependency, mental health and geriatrics and may be rehabilitated impaired dentists, dental hygienists or physicians. In designating the members of such examining committee, the board may consider nominations from the New Mexico dental association for the dentist member, the New Mexico dental hygienists' association for dental hygiene members thereof and nomination from the New Mexico medical society for the physician members thereof. No current members of the board, dental hygienists committee or New Mexico board of medical examiners [New Mexico medical board] shall be designated as a member of an examining committee.

History: Laws 1994, ch. 55, 33.



Section 61-5B-5 - Examination by committee. (Repealed effective July 1, 2024.)

61-5B-5. Examination by committee. (Repealed effective July 1, 2024.)

A. The examining committee assigned to examine a licensee pursuant to referral by the board shall conduct an examination of the licensee for the purpose of determining the fitness of the licensee to practice dentistry or dental hygiene with reasonable skill and safety to patients, either on a restricted or unrestricted basis, and shall report its findings and recommendations to the board. The findings and recommendations shall be based on findings by the examining committee that the licensee examined possesses one or more of the impairments set forth in the Impaired Dentists and Dental Hygienists Act and such impairment does, in fact, affect the ability of the licensee to skillfully and safely practice dentistry or dental hygiene. The examining committee shall order the licensee to appear before it for hearing and give the licensee fifteen days notice of time and place of the hearing, together with a statement of the cause for such examination. The notice shall be served upon the licensee either personally or by registered or certified mail with return receipt requested.

B. If the examining committee, in its discretion, deems a mental or physical examination of the licensee necessary to its determination of the fitness of the licensee to practice, the examining committee shall order the licensee to submit to such examination. Any person licensed to practice dentistry or dental hygiene in this state shall, by so practicing or by making or filing an annual registration to practice dentistry or dental hygiene in this state, be deemed to have:

(1) given consent to submit to mental or physical examination when so directed by the examining committee; and

(2) waived all objections to the admissibility of the report of the examining committee to the board or the dental hygienists committee on the grounds of privileged communication.

C. Any licensee who submits to a diagnostic mental or physical examination as ordered by the examining committee shall have a right to designate an accompanying individual to be present at the examination and make an independent report to the board.

D. Failure of a licensee to comply with an examining committee order under Subsection B of this section to appear before it for hearing or to submit to mental or physical examination under this section shall be reported by the examining committee to the board or dental hygienists committee and, unless due to circumstances beyond the control of the licensee, shall be grounds for the immediate and summary suspension by the board of the licensee to practice dentistry or dental hygiene in this state until further order of the board.

History: Laws 1994, ch. 55, 34.



Section 61-5B-6 - Voluntary restriction of licensure. (Repealed effective July 1, 2024.)

61-5B-6. Voluntary restriction of licensure. (Repealed effective July 1, 2024.)

A. A licensee may request in writing to the board a restriction to practice under his existing license, and the board and the dental hygienists committee shall have authority, if it deems appropriate, to attach stipulations to the licensure of the licensee to practice dentistry or dental hygiene within specified limitations and waive the commencement of any proceeding. Removal of a voluntary restriction on licensure to practice dentistry or dental hygiene shall be subject to the procedure for reinstatement of license. As a condition for accepting such voluntary limitation of practice, the board may require each licensee to:

(1) agree to and accept care, counseling or treatment of physicians or other appropriate health care providers acceptable to the board;

(2) participate in a program of education prescribed by the board; or

(3) practice under the direction of a dentist acceptable to the board for a specified period of time.

B. Subject to the provisions of the Impaired Dentists and Dental Hygienists Act, a violation of any of the conditions of the voluntary limitation of practice statement by such licensee shall be due cause for the refusal of renewal, or the suspension or revocation, of the license by the board.

History: Laws 1994, ch. 55, 35.



Section 61-5B-7 - Report to the board or dental hygienists committee; action. (Repealed effective July 1, 2024.)

61-5B-7. Report to the board or dental hygienists committee; action. (Repealed effective July 1, 2024.)

A. The examining committee shall report to the board or the dental hygienists committee its findings on the examination of the licensee, the determination of the examining committee as to the fitness of the licensee to engage in the practice of dentistry or dental hygiene with reasonable skill and safety to patients, either on a restricted or unrestricted basis, and any intervention that the examining committee may recommend. Such recommendation by the examining committee shall be advisory only and shall not be binding on the board.

B. The board or dental hygienists committee may accept or reject the recommendation of the examining committee to permit a licensee to continue to practice with or without any restriction on his licensure to practice dentistry or dental hygiene or may refer the matter back to the examining committee for further examination and report thereon.

C. In the absence of a voluntary agreement by a licensee for restriction of the licensure of the dentist or the dental hygienist to practice dentistry or dental hygiene, any licensee shall be entitled to a hearing before the board under and in accordance with the procedure contained in the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978] and a determination on the evidence as to whether or not restriction, suspension or revocation of licensure shall be imposed.

History: Laws 1994, ch. 55, 36.



Section 61-5B-8 - Proceedings. (Repealed effective July 1, 2024.)

61-5B-8. Proceedings. (Repealed effective July 1, 2024.)

A. The board may formally proceed against a licensee under the Impaired Dentists and Dental Hygienists Act in accordance with the procedures contained in the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978].

B. When the licensee being considered for action is a dental hygienist, the board shall act upon recommendation of the dental hygienists committee on all aspects of procedures in the Impaired Dentists and Dental Hygienists Act.

C. At the conclusion of the hearing, the board or the dental hygienists committee shall make the following findings:

(1) whether or not the licensee is impaired by one of the grounds for restriction, suspension or revocation listed herein;

(2) whether or not such impairment does in fact limit the ability of the licensee to practice dentistry or dental hygiene skillfully and safely;

(3) to what extent such impairment limits the ability of the licensee to practice dentistry or dental hygiene skillfully and safely and whether the board or dental hygienists committee finds that such impairment is such that the license should be suspended, revoked or restricted in the licensee's practice of dentistry or dental hygiene; and

(4) if the finding recommends suspension or restriction of the ability of the licensee to practice dentistry or dental hygiene, then the board shall make specific recommendations as to the length and nature of the suspension or restriction and shall recommend how such suspension or restriction shall be carried out and supervised.

D. At the conclusion of the hearing, the board or the dental hygienists committee shall make a determination of the merits and may order one or more of the following:

(1) placement of the licensee on probation on such terms and conditions as it deems proper for the protection of the public;

(2) suspension or restriction of the license of the licensee to practice dentistry or dental hygiene for the duration of the licensee's impairment;

(3) revocation of the license of the licensee to practice dentistry or dental hygiene; or

(4) reinstatement of the license of the licensee to practice dentistry or dental hygiene without restriction.

E. The board may temporarily suspend the license of any licensee without a hearing, simultaneously with the institution of proceedings under the Uniform Licensing Act, if it finds that the evidence in support of the determination of the examining committee is clear and convincing and that continuation in practice would constitute an imminent danger to public health and safety.

F. Neither the record of the proceeding nor any order entered against a licensee may be used against the licensee in any other legal proceeding except upon judicial review.

History: Laws 1994, ch. 55, 37.



Section 61-5B-9 - Reinstatement of license. (Repealed effective July 1, 2024.)

61-5B-9. Reinstatement of license. (Repealed effective July 1, 2024.)

A. A licensee whose licensure has been restricted, suspended or revoked under the Impaired Dentists and Dental Hygienists Act, voluntarily or by action of the board, shall have a right at reasonable intervals to petition for reinstatement of the license and to demonstrate that the licensee can resume the competent practice of dentistry or dental hygiene with reasonable skill and safety to patients.

B. The petition shall be made in writing. If the licensee is a dental hygienist, the dental hygienists committee shall be advised and given all information so that their recommendation can be given to the board.

C. Action of the board on the petition shall be initiated by referral to and examination by the examining committee.

D. The board may, in its discretion, upon written recommendation of the examining committee, restore the licensure of the licensee on a general or limited basis.

History: Laws 1994, ch. 55, 38.



Section 61-5B-10 - Impaired dentists and dental hygienists treatment program. (Repealed effective July 1, 2024.)

61-5B-10. Impaired dentists and dental hygienists treatment program. (Repealed effective July 1, 2024.)

A. The board has the authority to enter into an agreement with a nonprofit corporation to implement an impaired dentists and dental hygienists treatment program.

B. For the purposes of this section, "impaired dentists and dental hygienists treatment program" means a program of care and rehabilitation services provided by those organizations authorized by the board to provide for the detention, intervention and monitoring of an impaired dentist or dental hygienist.

History: Laws 1994, ch. 55, 39.



Section 61-5B-11 - Impaired dentists and dental hygienists fund created. (Repealed effective July 1, 2024.)

61-5B-11. Impaired dentists and dental hygienists fund created. (Repealed effective July 1, 2024.)

A. There is created an "impaired dentists and dental hygienist fund".

B. The fund shall be initially established by an assessment to all licensees as determined by the board and the dental hygienists committee.

C. All funds received by the board for an impaired assessment, either special or at time of relicensure, shall be deposited with the state treasurer. The state treasurer shall credit this money to the impaired dentists and dental hygienists fund.

D. Payments out of the fund shall be on vouchers issued and signed by the secretary-treasurer of the board upon warrants drawn by the department of finance and administration in accordance with the responsibilities of the board as approved by that department.

E. All amounts paid into the fund are subject to the order of the board and are to be used only for meeting necessary expenses incurred in executing the provisions and duties of the Impaired Dentists and Dental Hygienists Act. All money unused at the end of any fiscal year shall remain in the fund for use in accordance with provisions of the Impaired Dentists and Dental Hygienists Act.

F. Licensees shall be assessed an impaired fee at the time of renewal. The amount of the fee shall be determined by the board and the committee and shall be established to meet the need for enforcing the Impaired Dentists and Dental Hygienists Act.

G. The fund shall be used for the purpose of administration, testing, monitoring, hearings and consultation fees by the board or dental hygienists committee or their agent, which are necessary to enforce the Impaired Dentists and Dental Hygienists Act. It is not the purpose of the fund to pay for treatment of impaired dentists and dental hygienists.

History: Laws 1994, ch. 55, 40.






Article 5C - Dental Amalgam Waste Reduction

Section 61-5C-1 - Short title.

61-5C-1. Short title.

Sections 1 through 6 [61-5C-1 to 61-5C-6 NMSA 1978] of this act may be cited as the "Dental Amalgam Waste Reduction Act".

History: Laws 2013, ch. 206, 1.



Section 61-5C-2 - Definitions.

61-5C-2. Definitions.

As used in the Dental Amalgam Waste Reduction Act:

A. "amalgam" means a dental restorative material that is typically composed of mercury, silver, tin and copper, along with other metallic elements, and that is used by a dentist to restore a cavity in a tooth;

B. "amalgam separator" means a device that removes dental amalgam from the waste stream prior to discharge into either the local public wastewater system or a private septic system and that meets a minimum removal efficiency in accordance with international standards contained in ISO 11143, Dental Equipment-Amalgam Separators, published by the international organization for standardization; and

C. "dental office" means a fixed physical structure in which dental services are provided to patients by dentists and dental professionals licensed or certified by the New Mexico board of dental health care under the management of a licensed owner, operator or designee.

History: Laws 2013, ch. 206, 2.



Section 61-5C-3 - Installation of amalgam separator required.

61-5C-3. Installation of amalgam separator required.

By December 31, 2014, a dental office shall install an appropriately sized amalgam separator system and, upon inspection for cause, shall demonstrate to the New Mexico board of dental health care proper installation, operation, maintenance and amalgam waste recycling or disposal in accordance with an amalgam separator manufacturer's recommendations. The New Mexico board of dental health care shall consider noncompliance with the Dental Amalgam Waste Reduction Act as unprofessional conduct subject to the penalties and discipline of the board pursuant to the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978] and the Dental Health Care Act [Chapter 61, Article 5A NMSA 1978].

History: Laws 2013, ch. 206, 3.



Section 61-5C-4 - Exemption for certain dental offices.

61-5C-4. Exemption for certain dental offices.

An amalgam separator system shall not be required for the offices or clinical site of:

A. a dental office that is not engaged in amalgam placement, removal or modification;

B. an orthodontist;

C. a periodontist;

D. an oral maxillofacial surgeon;

E. an oral maxillofacial radiologist;

F. an oral pathologist; or

G. a portable dental office without a fixed connection for wastewater discharge.

History: Laws 2013, ch. 206, 4.



Section 61-5C-5 - Reporting.

61-5C-5. Reporting.

A dental office shall report the model and size of its amalgam separator system within ninety days of installation to its local publicly owned water treatment facility, where applicable, and to the New Mexico board of dental health care. A dental office shall report its compliance and maintain records of the operation, maintenance and recycling or disposal of amalgam waste for every consecutive three-year period following the installation of its amalgam separator system and shall report the information upon request for cause to the New Mexico board of dental health care. The New Mexico board of dental health care shall retain the reported information for review coincident with the board's licensing and renewal functions.

History: Laws 2013, ch. 206, 5.



Section 61-5C-6 - Enforcement.

61-5C-6. Enforcement.

The New Mexico board of dental health care shall initiate disciplinary proceedings for willful and persistent noncompliance with the provisions of the Dental Amalgam Waste Reduction Act.

History: Laws 2013, ch. 206, 6.






Article 6 - Medicine and Surgery

Section 61-6-1 - Short title; purpose.

61-6-1. Short title; purpose.

A. Chapter 61, Article 6 NMSA 1978 may be cited as the "Medical Practice Act".

B. In the interest of the public health, safety and welfare and to protect the public from the improper, unprofessional, incompetent and unlawful practice of medicine, it is necessary to provide laws and rules controlling the granting and use of the privilege to practice medicine and to establish a medical board to implement and enforce the laws and rules.

C. The primary duties and obligations of the medical board are to issue licenses to qualified physicians, physician assistants and anesthesiologist assistants, to discipline incompetent or unprofessional physicians, physician assistants or anesthesiologist assistants and to aid in the rehabilitation of impaired physicians, physician assistants and anesthesiologist assistants for the purpose of protecting the public.

History: 1978 Comp., 61-6-1, enacted by Laws 1989, ch. 269, 1; 2003, ch. 19, 1.



Section 61-6-2 - New Mexico medical board; appointment; terms; qualifications.

61-6-2. New Mexico medical board; appointment; terms; qualifications.

A. There is created the "New Mexico medical board", consisting of nine members. The board shall be composed of two public members, one physician assistant and six reputable physicians of known ability who are graduates of medical colleges or schools in good standing and who have been licensed physicians in and bona fide residents of New Mexico for a period of five years immediately preceding the date of their appointment. The physician assistant shall have been a licensed physician assistant and a resident of New Mexico for at least five years immediately preceding the date of appointment. Public members of the board shall be residents of New Mexico, shall not have been licensed by the board or have practiced as physicians and shall have no significant financial interest, direct or indirect, in the occupation regulated.

B. The governor shall appoint the physician members from a list of names submitted to the governor by the New Mexico medical society or its authorized governing body or council. The list shall contain five names of qualified physicians for each physician member to be appointed. Physician member vacancies shall be filled in the same manner.

C. The governor shall appoint the physician assistant member from a list of names submitted to the governor by the New Mexico academy of physician assistants or its authorized governing body or council. The list shall contain five names of qualified physician assistants.

D. Members shall be appointed to four-year terms, staggered so that not more than three terms expire in a year. All board members shall hold office until their successors are appointed and qualified.

E. A board member failing to attend three consecutive meetings, either regular or special, shall automatically be removed as a member of the board unless excused from attendance by the board for good cause shown.

History: Laws 1923, ch. 44, 1; C.S. 1929, 110-101; 1941 Comp., 51-501; Laws 1949, ch. 139, 1; 1953 Comp., 67-5-1; Laws 1955, ch. 44 [ 1]; 1969, ch. 46, 1; 1979, ch. 40, 1; 1978 Comp., 61-6-1, recompiled as 61-6-2 by Laws 1989, ch. 269, 2; 1991, ch. 189, 9; 2003, ch. 19, 2.



Section 61-6-3 - Meetings of the board; quorum.

61-6-3. Meetings of the board; quorum.

A. The board shall hold four regular meetings every fiscal year.

B. During the second quarter of each year, the board shall hold its annual meeting during which it shall elect officers.

C. In addition to the regular meetings, the board may hold special meetings at the call of the president after written notice to all members of the board or at the written or electronic request of any two members.

D. A majority of the members of the board shall constitute a quorum and shall be capable of conducting any board business. The vote of a majority of a quorum shall prevail, even though the vote may not represent an actual majority of all the board members.

History: 1978 Comp., 61-6-3, enacted by Laws 1989, ch. 269, 3; 2003, ch. 19, 3.



Section 61-6-4 - Election; duties of officers; reimbursement of board members.

61-6-4. Election; duties of officers; reimbursement of board members.

A. At its annual meeting, the board shall elect a chair, a vice chair and a secretary-treasurer.

B. The chair shall preside over the meetings and affairs of the board.

C. The vice chair shall perform such duties as may be assigned by the chair and shall serve as chair due to the absence or incompetence of the chair.

D. The secretary-treasurer shall:

(1) review applications for licensure and interview applicants to determine eligibility for licensure;

(2) issue temporary licenses pursuant to Section 61-6-14 NMSA 1978;

(3) serve on committees related to board activities that require physician participation;

(4) serve as a consultant on medical practice issues when a board action is not required; and

(5) perform any other functions assigned by the board or by the chair.

E. The secretary-treasurer may be compensated at the discretion of the board.

F. Board members shall receive per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance, except that the secretary-treasurer may be additionally compensated as provided in Subsection E of this section and board members may be additionally compensated in accordance with Subsection G of this section.

G. Board members or agents performing interviews of applicants may be compensated at the board's discretion.

History: 1978 Comp., 61-6-4, enacted by Laws 1989, ch. 269, 4; 2003, ch. 19, 4.



Section 61-6-5 - Duties and powers.

61-6-5. Duties and powers.

The board shall:

A. enforce and administer the provisions of the Medical Practice Act, the Physician Assistant Act [61-6-7 to 61-6-10 NMSA 1978], the Anesthesiologist Assistants Act [61-6-10.1 to 61-6-10.10 NMSA 1978], the Genetic Counseling Act [61-6A-1 to 61-6A-10 NMSA 1978], the Impaired Health Care Provider Act [Chapter 61, Article 7 NMSA 1978], the Polysomnography Practice Act [61-6B-1 to 61-6B-10 NMSA 1978] and the Naprapathic Practice Act [61-12F-1 to 61-12F-11 NMSA 1978];

B. adopt, publish and file, in accordance with the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978] and the State Rules Act [Chapter 14, Article 4 NMSA 1978], all rules for the implementation and enforcement of the provisions of the Medical Practice Act, the Physician Assistant Act, the Anesthesiologist Assistants Act, the Genetic Counseling Act, the Impaired Health Care Provider Act, the Polysomnography Practice Act and the Naprapathic Practice Act;

C. adopt and use a seal;

D. administer oaths to all applicants, witnesses and others appearing before the board, as appropriate;

E. take testimony on matters within the board's jurisdiction;

F. keep an accurate record of all its meetings, receipts and disbursements;

G. maintain records in which the name, address and license number of all licensees shall be recorded, together with a record of all license renewals, suspensions, revocations, probations, stipulations, censures, reprimands and fines;

H. grant, deny, review, suspend and revoke licenses to practice medicine and censure, reprimand, fine and place on probation and stipulation licensees and applicants in accordance with the Uniform Licensing Act for any cause stated in the Medical Practice Act, the Impaired Health Care Provider Act and the Naprapathic Practice Act;

I. hire staff and administrators as necessary to carry out the provisions of the Medical Practice Act;

J. have the authority to hire or contract with investigators to investigate possible violations of the Medical Practice Act;

K. have the authority to hire a competent attorney to give advice and counsel in regard to any matter connected with the duties of the board, to represent the board in any legal proceedings and to aid in the enforcement of the laws in relation to the medical profession and to fix the compensation to be paid to such attorney; provided, however, that such attorney shall be compensated from the funds of the board;

L. establish continuing medical education requirements for licensed physicians and continuing education requirements for physician assistants;

M. establish committees as it deems necessary for carrying on its business;

N. hire or contract with a licensed physician to serve as medical director and fulfill specified duties of the secretary-treasurer;

O. establish and maintain rules related to the management of pain based on review of national standards for pain management; and

P. have the authority to waive licensure fees for the purpose of medical doctor recruitment and retention.

History: 1953 Comp., 67-5-3.2, enacted by Laws 1973, ch. 361, 2; 1989, ch. 269, 5; 2003, ch. 19, 5; 2005, ch. 140, 5; 2008, ch. 53 11; 2008, ch. 54, 11; 2008, ch 55, 1; 2011, ch. 31, 1.



Section 61-6-6 - Definitions.

61-6-6. Definitions.

As used in Chapter 61, Article 6 NMSA 1978:

A. "approved postgraduate training program" means a program approved by the accreditation council for graduate medical education;

B. "board" means the New Mexico medical board;

C. "collaboration" means the process by which a licensed physician and a physician assistant jointly contribute to the health care and medical treatment of patients; provided that:

(1) each collaborator performs actions that the collaborator is licensed or otherwise authorized to perform; and

(2) collaboration shall not be construed to require the physical presence of the licensed physician at the time and place services are rendered;

D. "licensed physician" means a medical doctor licensed under the Medical Practice Act to practice medicine in New Mexico;

E. "licensee" means a medical doctor, physician assistant, polysomnographic technologist, anesthesiologist assistant or naprapath licensed by the board to practice in New Mexico;

F. "medical college or school in good standing" means a board-approved medical college or school that has as high a standard as that required by the association of American medical colleges and the council on medical education of the American medical association;

G. "medical student" means a student enrolled in a board-approved medical college or school in good standing;

H. "physician assistant" means a health professional who is licensed by the board to practice as a physician assistant and who provides services to patients with the supervision of or in collaboration with a licensed physician as set forth in rules promulgated by the board;

I. "intern" means a first-year postgraduate student upon whom a degree of doctor of medicine and surgery or equivalent degree has been conferred by a medical college or school in good standing;

J. "resident" means a graduate of a medical college or school in good standing who is in training in a board-approved and accredited residency training program in a hospital or facility affiliated with an approved hospital and who has been appointed to the position of "resident" or "fellow" for the purpose of postgraduate medical training;

K. "the practice of medicine" consists of:

(1) advertising, holding out to the public or representing in any manner that one is authorized to practice medicine in this state;

(2) offering or undertaking to administer, dispense or prescribe a drug or medicine for the use of another person, except as authorized pursuant to a professional or occupational licensing statute set forth in Chapter 61 NMSA 1978;

(3) offering or undertaking to give or administer, dispense or prescribe a drug or medicine for the use of another person, except as directed by a licensed physician;

(4) offering or undertaking to perform an operation or procedure upon a person;

(5) offering or undertaking to diagnose, correct or treat in any manner or by any means, methods, devices or instrumentalities any disease, illness, pain, wound, fracture, infirmity, deformity, defect or abnormal physical or mental condition of a person;

(6) offering medical peer review, utilization review or diagnostic service of any kind that directly influences patient care, except as authorized pursuant to a professional or occupational licensing statute set forth in Chapter 61 NMSA 1978; or

(7) acting as the representative or agent of a person in doing any of the things listed in this subsection;

L. "the practice of medicine across state lines" means:

(1) the rendering of a written or otherwise documented medical opinion concerning diagnosis or treatment of a patient within this state by a physician located outside this state as a result of transmission of individual patient data by electronic, telephonic or other means from within this state to the physician or the physician's agent; or

(2) the rendering of treatment to a patient within this state by a physician located outside this state as a result of transmission of individual patient data by electronic, telephonic or other means from within this state to the physician or the physician's agent;

M. "sexual contact" means touching the primary genital area, groin, anus, buttocks or breast of a patient or allowing a patient to touch another's primary genital area, groin, anus, buttocks or breast in a manner that is commonly recognized as outside the scope of acceptable medical practice;

N. "sexual penetration" means sexual intercourse, cunnilingus, fellatio or anal intercourse, whether or not there is any emission, or introducing any object into the genital or anal openings of another in a manner that is commonly recognized as outside the scope of acceptable medical practice; and

O. "United States" means the fifty states, its territories and possessions and the District of Columbia.

History: 1953 Comp., 67-5-3.1, enacted by Laws 1973, ch. 361, 1; 1982, ch. 110, 1; 1978 Comp., 61-6-4, recompiled as 61-6-6 by Laws 1989, ch. 269, 6; 1991, ch. 148, 1; 1994, ch. 80, 1; 1997, ch. 187, 1; 2001, ch. 96, 1; 2003, ch. 19, 6; 2008, ch. 54, 12; 2011, ch. 31, 2; 2017, ch. 103, 1.



Section 61-6-7 - Short title; licensure as a physician assistant; scope of practice; biennial registration of supervision; license renewal; fees.

61-6-7. Short title; licensure as a physician assistant; scope of practice; biennial registration of supervision; license renewal; fees.

A. Sections 61-6-7 through 61-6-10 NMSA 1978 may be cited as the "Physician Assistant Act".

B. The board may license as a physician assistant a qualified person who has graduated from a physician assistant program accredited by the national accrediting body as established by rule and has passed a physician assistant national certifying examination as established by rule. The board may also license as a physician assistant a person who passed the physician assistant national certifying examination administered by the national commission on certification of physician assistants prior to 1986.

C. A person shall not perform, attempt to perform or hold the person's own self out as a physician assistant without first applying for and obtaining a license from the board.

D. Physician assistants may prescribe, administer, dispense and distribute dangerous drugs other than controlled substances in Schedule I of the Controlled Substances Act [Chapter 30, Article 31 NMSA 1978] pursuant to rules adopted by the board after consultation with the board of pharmacy if the prescribing, administering, dispensing and distributing are done with the supervision of a licensed physician or in collaboration with a licensed physician. The distribution process shall comply with state laws concerning prescription packaging, labeling and recordkeeping requirements.

E. A physician assistant shall perform only the acts and duties that are within the physician assistant's scope of practice.

F. An applicant for licensure as a physician assistant shall complete application forms supplied by the board and shall pay a licensing fee as provided in Section 61-6-19 NMSA 1978.

G. A physician assistant shall biennially submit proof of current certification by the national commission on certification of physician assistants or another certifying agency as designated by rules promulgated by the board and shall renew the license and registration of supervision of the physician assistant with the board.

H. A physician assistant shall not practice medicine until the physician assistant has established a supervising or collaborating relationship with a licensed physician in accordance with rules adopted by the board.

I. Each biennial renewal of licensure shall be accompanied by a fee as provided in Section 61-6-19 NMSA 1978.

History: 1953 Comp., 67-5-3.3, enacted by Laws 1973, ch. 361, 3; 1977, ch. 110, 2; 1978 Comp., 61-6-6, recompiled as 61-6-7 by Laws 1989, ch. 9, 1; 1994, ch. 57, 13; 1994, ch. 80, 2; 1997, ch. 187, 2; 2003, ch. 19, 7; 2017, ch. 103, 2.



Section 61-6-7.1 - Definitions.

61-6-7.1. Definitions.

As used in the Physician Assistant Act [61-6-7 to 61-6-10 NMSA 1978]:

A. "administer" means to apply a prepackaged drug directly to the body of a patient by any means;

B. "dispense" means to deliver a drug directly to a patient and includes the compounding, labeling and repackaging of a drug from a bulk or original container;

C. "distribute" means to administer or supply directly to a patient under the direct care of the distributing physician assistant one or more doses of drugs prepackaged by a licensed pharmacist and excludes the compounding or repackaging from a bulk or original container; and

D. "prescribe" means to issue an order individually for the person for whom prescribed, either directly from the prescriber to the pharmacist or indirectly by means of a written order signed by the prescriber, bearing the name and address of the prescriber, his license classification, the name and address of the patient, the name of the drug prescribed, directions for use and the date of issue.

History: 1978 Comp., 61-6-7.1, enacted by Laws 1989, ch. 9, 2.



Section 61-6-7.2 - Inactive license.

61-6-7.2. Inactive license.

A. A physician assistant license shall expire every two years on a date established by the board.

B. A physician assistant who notifies the board in writing on forms prescribed by the board may elect to place his license on an inactive status. A physician assistant with an inactive license shall be excused from payment of renewal fees and shall not practice as a physician assistant.

C. A physician assistant who engages in practice while his license is lapsed or on inactive status is practicing without a license, and this is grounds for discipline pursuant to the Physician Assistant Act [61-6-7 to 61-6-10 NMSA 1978].

D. A physician assistant requesting restoration from inactive status shall pay the current renewal fee and fulfill the requirement for renewal pursuant to the Physician Assistant Act.

E. The board may, in its discretion, summarily suspend for nonpayment of fees the license of a physician assistant who has not renewed his license within ninety days of expiration.

F. A physician assistant who has not submitted an application for renewal on or before the license expiration date, but who has submitted an application for renewal within forty-five days after the license expiration date, shall be assessed a late fee.

G. A physician assistant who has not submitted an application for renewal between forty-six and ninety days after the expiration date shall be assessed a late fee.

History: 1978 Comp., 61-6-7.2, enacted by Laws 1997, ch. 187, 3; 2003, ch. 19, 8.



Section 61-6-7.3 - Exemption from licensure.

61-6-7.3. Exemption from licensure.

A. A physician assistant student enrolled in a physician assistant or surgeon assistant educational program accredited by the committee on allied health education and accreditation or by its successor shall be exempt from licensure while functioning as a physician assistant student.

B. A physician assistant employed by the federal government while performing duties incident to that employment is not required to be licensed as a physician assistant.

History: 1978 Comp., 61-6-7.3, enacted by Laws 1997, ch. 187, 4.



Section 61-6-7.4 - Physician assistant collaboration with licensed physicians; scope of practice; medical malpractice insurance.

61-6-7.4. Physician assistant collaboration with licensed physicians; scope of practice; medical malpractice insurance.

A. A physician assistant may perform the acts and duties that are within the physician assistant's scope of practice in collaboration with a licensed physician, if the physician assistant has:

(1) completed three years of clinical practice as a physician assistant with the supervision of a licensed physician; and

(2) complied with rules adopted by the board establishing qualifications for when a physician assistant may engage in the practice of medicine in collaboration with a licensed physician.

B. A physician assistant practicing in collaboration with a licensed physician shall, at a minimum, maintain a policy of malpractice liability insurance that will qualify the physician assistant under the provisions of the Medical Malpractice Act [Chapter 41, Article 5 NMSA 1978].

History: Laws 2017, ch. 103, 6.



Section 61-6-9 - Physician assistants; rules.

61-6-9. Physician assistants; rules.

The board may adopt and enforce reasonable rules for:

A. education, skill and experience for licensure of a person as a physician assistant and providing forms and procedures for biennial license renewal;

B. examining and evaluating an applicant for licensure as a physician assistant as to skill, knowledge and experience of the applicant in the field of medical care;

C. establishing when and for how long physician assistants are permitted to prescribe, administer, dispense and distribute dangerous drugs other than controlled substances in Schedule I of the Controlled Substances Act [Chapter 30, Article 31 NMSA 1978] pursuant to rules adopted by the board after consultation with the board of pharmacy;

D. allowing a supervising or collaborating licensed physician to temporarily delegate supervision or collaboration responsibilities for a physician assistant to another licensed physician;

E. establishing when a physician assistant may engage in the practice of medicine in collaboration with a licensed physician; and

F. carrying out all other provisions of the Physician Assistant Act.

History: 1953 Comp., 67-5-3.5, enacted by Laws 1973, ch. 361, 5; 1978 Comp., 61-6-8, recompiled as 61-6-9 by Laws 1989, ch. 9, 4; 1994, ch. 57, 14; 1994, ch. 80, 4; 1995, ch. 21, 1; 1997, ch. 187, 7; 2003, ch. 19, 9; 2017, ch. 103, 3.



Section 61-6-10 - Supervising or collaborating licensed physician; responsibility.

61-6-10. Supervising or collaborating licensed physician; responsibility.

A. As a condition of licensure, all physician assistants practicing in New Mexico shall be supervised by a physician licensed pursuant to the Medical Practice Act. The physician assistant shall inform the board of the name of the licensed physician under whose supervision the physician assistant will practice. All supervising physicians shall be licensed pursuant to the Medical Practice Act and shall be approved by the board.

B. Every licensed physician supervising a licensed physician assistant shall be individually responsible and liable for the performance of the acts and omissions delegated to the physician assistant the physician supervises. Nothing in this section shall be construed to relieve the physician assistant of responsibility and liability for the acts and omissions of the physician assistant. Rules promulgated pursuant to the Physician Assistant Act [61-6-7 through 61-6-10 NMSA 1978] shall:

(1) require that a physician assistant whose practice is a specialty care, as defined by the board, shall be supervised by a licensed physician in accordance with requirements established by the board; and

(2) allow a physician assistant whose practice is primary care, as defined by the board, to collaborate with a licensed physician in accordance with requirements established by the board for different practice settings.

C. A physician assistant shall be supervised by or collaborate with a physician in accordance with rules adopted by the board.

History: 1953 Comp., 67-5-3.6, enacted by Laws 1973, ch. 361, 6; 1978 Comp., 61-6-9, recompiled as 61-6-10 by Laws 1989, ch. 9, 5; 1997, ch. 187, 8; 2003, ch. 19, 10; 2007, ch. 250, 1; 2017, ch. 103, 4.



Section 61-6-10.1 - Short title.

61-6-10.1. Short title.

This act [61-6-10.1 to 61-6-10.10 NMSA 1978] may be cited as the "Anesthesiologist Assistants Act".

History: Laws 2001, ch. 311, 1.



Section 61-6-10.2 - Definitions.

61-6-10.2. Definitions.

As used in the Anesthesiologist Assistants Act:

A. "anesthesiologist" means a physician licensed to practice medicine in New Mexico who has successfully completed an accredited anesthesiology graduate medical education program, who is board certified by the American board of anesthesiology or board eligible and who has completed a residency in anesthesiology within the last three years or who has foreign certification determined by the board to be the substantial equivalent;

B. "anesthesiologist assistant" means a skilled person licensed by the board as being qualified by academic and practical training to assist an anesthesiologist in developing and implementing anesthesia care plans for patients under the supervision and direction of the anesthesiologist who is responsible for the performance of that anesthesiologist assistant;

C. "applicant" means a person who is applying to the board for a license as an anesthesiologist assistant;

D. "board" means the New Mexico medical board; and

E. "license" means an authorization to practice as an anesthesiologist assistant.

History: Laws 2001, ch. 311, 2; 2003, ch. 19, 11; 2003, ch. 302, 1; 2015, ch. 52, 1.

61-6-10.2. Definitions. (Effective July 1, 2025.)

As used in the Anesthesiologist Assistants Act:

A. "anesthesiologist" means a physician licensed to practice medicine in New Mexico who has successfully completed an accredited anesthesiology graduate medical education program, who is board certified by the American board of anesthesiology or board eligible, who has completed a residency in anesthesiology within the last three years or who has foreign certification determined by the board to be the substantial equivalent and who is an employee of the department of anesthesiology of a medical school in New Mexico;

B. "anesthesiologist assistant" means a skilled person employed or to be employed by a university in New Mexico with a medical school licensed by the board as being qualified by academic and practical training to assist an anesthesiologist in developing and implementing anesthesia care plans for patients under the supervision and direction of the anesthesiologist who is responsible for the performance of that anesthesiologist assistant;

C. "applicant" means a person who is applying to the board for a license as an anesthesiologist assistant;

D. "board" means the New Mexico medical board; and

E. "license" means an authorization to practice as an anesthesiologist assistant.

History: Laws 2001, ch. 311, 2; 2003, ch. 19, 11; 2003, ch. 302, 1; 2015, ch. 52, 1; repealed and reenacted by 2015, ch. 52, 4.



Section 61-6-10.3 - Licensure; registration; anesthesiologist assistant; scope of authority.

61-6-10.3. Licensure; registration; anesthesiologist assistant; scope of authority.

A. The board may license qualified persons as anesthesiologist assistants.

B. A person shall not perform, attempt to perform or hold himself out as an anesthesiologist assistant until he is licensed by the board as an anesthesiologist assistant and has registered his supervising licensed anesthesiologist in accordance with board regulations.

C. An anesthesiologist assistant may assist the supervising anesthesiologist in developing and implementing an anesthesia care plan for a patient. In providing assistance to the supervising anesthesiologist, an anesthesiologist assistant may do any of the following:

(1) obtain a comprehensive patient history and perform a physical exam and present the history and exam findings to the supervising anesthesiologist who must conduct a pre-anesthetic interview and evaluation;

(2) pretest and calibrate anesthesia delivery systems;

(3) monitor, obtain and interpret information from anesthesia delivery systems and anesthesia monitoring equipment;

(4) assist the supervising anesthesiologist with the implementation of medically accepted monitoring techniques;

(5) establish basic and advanced airway interventions, including intubation of the trachea and performing ventilatory support;

(6) administer intermittent vasoactive drugs;

(7) start and adjust vasoactive infusions;

(8) administer anesthetic drugs, adjuvant drugs and accessory drugs;

(9) assist the supervising anesthesiologist with the performance of epidural anesthetic procedures and spinal anesthetic procedures;

(10) administer blood, blood products and supportive fluids;

(11) participate in administrative activities and clinical teaching activities;

(12) participate in research activities by performing the same procedures that may be performed under Paragraphs (1) through (10) of this subsection; and

(13) provide assistance to cardiopulmonary resuscitation teams in response to life-threatening situations.

D. An applicant shall complete an application form provided by the board and shall submit the completed form with the application fee to the board.

History: Laws 2001, ch. 311, 3; 2003, ch. 302, 2.



Section 61-6-10.4 - Annual registration of employment; employment change.

61-6-10.4. Annual registration of employment; employment change.

A. Upon becoming licensed, the board shall register the anesthesiologist assistant on the anesthesiologist assistants' roster, including his name, address and other board-required information and the anesthesiologist assistant's supervising anesthesiologist's name and address.

B. Annually, each anesthesiologist assistant shall register with the board, providing the anesthesiologist assistant's current name and address, the name and address of the supervising anesthesiologist for whom he is working and any additional information required by the board. Failure to register annually will result in the anesthesiologist assistant being required to pay a late fee or having his license placed on inactive status.

C. Every two years, each licensed anesthesiologist assistant in the state shall submit proof of completion of board-required continuing education to the board.

D. The registration of an anesthesiologist assistant shall be void upon changing his supervising anesthesiologist, until the anesthesiologist assistant registers a new supervising anesthesiologist with the board, accompanied by a change in supervision fee, in an amount to be determined by the board.

History: Laws 2001, ch. 311, 4.



Section 61-6-10.5 - Fees.

61-6-10.5. Fees.

The following fees shall be submitted as appropriate to the board:

A. an application fee, not to exceed one hundred fifty dollars ($150);

B. a license renewal fee, not to exceed one hundred dollars ($100) paid once every two years upon application for renewal of an anesthesiologist assistant's license;

C. a late fee not to exceed twenty-five dollars ($25.00), if the anesthesiologist assistant fails to renew his license by July 1 of his renewal year; and

D. a change in supervision fee, not to exceed fifty dollars ($50.00), but in no case shall the change in supervision fee exceed one-half of the license renewal fee.

History: Laws 2001, ch. 311, 5.



Section 61-6-10.6 - Inactive license.

61-6-10.6. Inactive license.

A. An anesthesiologist assistant who notifies the board in writing on forms prescribed by the board may elect to place his license on inactive status. An anesthesiologist assistant with an inactive license shall be excused from payment of renewal fees and shall not practice as an anesthesiologist assistant.

B. An anesthesiologist assistant who engages in practice while his license is lapsed or on inactive status is practicing without a license and is subject to disciplinary action pursuant to the Anesthesiologist Assistants Act [61-6-10.1 to 61-6-10.10 NMSA 1978].

C. An anesthesiologist assistant requesting restoration from inactive status shall pay the current renewal fee and fulfill the requirement for renewal pursuant to the Anesthesiologist Assistants Act.

History: Laws 2001, ch. 311, 6.



Section 61-6-10.7 - Exemption from licensure.

61-6-10.7. Exemption from licensure.

A. An anesthesiologist assistant student enrolled in an anesthesiologist assistant educational program accredited by the commission on accreditation of allied health education programs or its successor is exempt from licensure while functioning as an anesthesiologist assistant student; provided that the anesthesiologist assistant student is supervised by an anesthesiologist, a licensed anesthesiologist assistant or a second-year, third-year or fourth-year resident anesthesiologist.

B. An anesthesiologist assistant employed by the federal government is not required to be licensed as an anesthesiologist assistant pursuant to the Anesthesiologist Assistants Act while performing duties incident to that employment.

History: Laws 2001, ch. 311, 7; 2013, ch. 129, 1.



Section 61-6-10.9 - Rules.

61-6-10.9. Rules.

A. The board may adopt and enforce reasonable rules:

(1) for setting qualifications of education, skill and experience for licensure of a person as an anesthesiologist assistant;

(2) for providing procedures and forms for licensure and annual registration;

(3) for examining and evaluating applicants for licensure as an anesthesiologist assistant regarding the required skill, knowledge and experience in developing and implementing anesthesia care plans under supervision;

(4) for allowing a supervising anesthesiologist to temporarily delegate supervisory responsibilities for an anesthesiologist assistant to another anesthesiologist;

(5) for allowing an anesthesiologist assistant to temporarily serve under the supervision of an anesthesiologist other than the supervising anesthesiologist with whom the anesthesiologist assistant is registered; and

(6) to carry out the provisions of the Anesthesiologist Assistants Act.

B. The board shall not adopt a rule allowing an anesthesiologist assistant to perform procedures outside the anesthesiologist assistant's scope of practice.

C. The board shall adopt rules:

(1) establishing requirements for anesthesiologist assistant licensing, including:

(a) completion of a graduate level training program accredited by the commission on accreditation of allied health education programs;

(b) successful completion of a certifying examination for anesthesiologist assistants administered by the national commission for the certification of anesthesiologist assistants; and

(c) current certification by the American heart association in advanced cardiac life-support techniques;

(2) establishing minimum requirements for continuing education of not less than forty hours every two years;

(3) requiring adequate identification of the anesthesiologist assistant to patients and others;

(4) requiring the presence, except in cases of emergency, and the documentation of the presence, of the supervising anesthesiologist in the operating room during induction of a general or regional anesthetic and during emergence from a general anesthetic, the presence of the supervising anesthesiologist within the operating suite and immediate availability to the operating room at other times when the anesthetic procedure is being performed and requiring that the anesthesiologist assistant comply with the above restrictions;

(5) requiring the supervising anesthesiologist to ensure that all activities, functions, services and treatment measures are properly documented in written form by the anesthesiologist assistant. The anesthesia record shall be reviewed, countersigned and dated by the supervising anesthesiologist;

(6) requiring the anesthesiologist assistant to inform the supervising anesthesiologist of serious adverse events;

(7) establishing, with respect to practice outside of a university in New Mexico with a medical school, that the number of anesthesiologist assistants a supervising anesthesiologist may supervise at one time, except in emergency cases, shall not exceed three anesthesiologist assistants;

(8) establishing, with respect to practice at a university in New Mexico with a medical school, that an anesthesiologist shall not supervise, except in emergency cases, more than four anesthesia providers if at least one anesthesia provider is an anesthesiologist assistant; and

(9) within twelve months of the date on which the Anesthesiologist Assistants Act becomes effective, providing for enhanced supervision at the commencement of an anesthesiologist assistant's practice.

History: Laws 2001, ch. 311, 9; 2003, ch. 302, 3; 2015, ch. 52, 2.



Section 61-6-10.10 - Supervising anesthesiologist; responsibilities.

61-6-10.10. Supervising anesthesiologist; responsibilities.

A. Supervising anesthesiologists shall be licensed to practice pursuant to the Medical Practice Act and shall be approved by the board.

B. The anesthesiologist actually supervising the licensed anesthesiologist assistant at the time is individually responsible and liable for the acts and omissions that the anesthesiologist assistant performs in the scope of his duties. Nothing in the Anesthesiologist Assistants Act [61-6-10.1 to 61-6-10.10 NMSA 1978] relieves a supervising anesthesiologist of the responsibility and liability of his own acts or omissions.

C. An anesthesiologist may have that number of anesthesiologist assistants under his supervision as permitted by the board.

History: Laws 2001, ch. 311, 10.



Section 61-6-10.11 - Anesthesiologist assistants; employment conditions. (Repealed effective July 1, 2025.)

61-6-10.11. Anesthesiologist assistants; employment conditions. (Repealed effective July 1, 2025.)

An anesthesiologist assistant shall:

A. be a current or future employee of a university in New Mexico with a medical school; or

B. in a practice other than one at a university in New Mexico with a medical school:

(1) be certified as an anesthesiologist assistant by the national commission for certification of anesthesiologist assistants;

(2) practice only in a health facility licensed by the department of health where, at the time the anesthesiologist assistant begins practicing there, at least three anesthesiologists who are medical doctors and who are board-certified as anesthesiologists by the American board of anesthesiology are on staff as employees or contractors;

(3) practice only in a class A county; and

(4) be supervised only by an anesthesiologist who is a medical doctor and who is board-certified as an anesthesiologist by the American board of anesthesiology.

History: Laws 2015, ch. 52, 3.



Section 61-6-11 - Licensure.

61-6-11. Licensure.

A. The board may consider for licensure a person who is of good moral character, is a graduate of an accredited United States or Canadian medical school, has passed an examination approved by the board and has completed two years of an approved postgraduate training program.

B. An applicant who has not completed two years of an approved postgraduate training program, but who otherwise meets all other licensing requirements, may present evidence to the board of the applicant's other professional experience for consideration by the board in lieu of the approved postgraduate training program. The board shall, in its sole discretion, determine if the professional experience is substantially equivalent to the required approved postgraduate training program.

C. A graduate of a board-approved medical school located outside the United States or Canada may be granted a license to practice medicine in New Mexico, provided the applicant presents evidence to the board that the applicant is a person of good moral character and is in compliance with the United States immigration laws and provided that the applicant presents satisfactory evidence to the board that the applicant has successfully passed an examination as required by the board and has successfully completed two years of postgraduate medical training in an approved postgraduate training program. A graduate of a medical school located outside the United States who successfully completes at least two years of an approved postgraduate training program at or affiliated with an institution located in New Mexico prior to December 30, 2007 and who meets the other requirements of this section may also be granted a license to practice medicine.

D. All applicants for licensure may be required to appear personally before the board or a designated agent for an interview.

E. An applicant for licensure by examination shall not be granted a license if the applicant has taken the examination in two or more steps and has failed to successfully pass the final step within seven years of the date that the first step was passed. An applicant for licensure who holds a medical doctor degree and a doctoral degree in a medically related field must successfully complete the entire examination series within ten years from the date the first step of the examination is passed. Provided, that the board may, by rule, establish exceptions to the time requirements of this subsection.

F. Every applicant for licensure under this section shall pay the fees required by Section 61-6-19 NMSA 1978.

G. The board may require fingerprints and other information necessary for a state and national criminal background check.

History: Laws 1923, ch. 44, 3; C.S. 1929, 110-104; Laws 1939, ch. 80, 1; 1941 Comp., 51-504; 1953 Comp., 67-5-4; Laws 1959, ch. 189, 1; 1969, ch. 46, 3; 1976, ch. 16, 1; 1983, ch. 260, 1; 1978 Comp., 61-6-10, recompiled as 61-6-11 by Laws 1989, ch. 269, 7; 1994, ch. 80, 5; 1997, ch. 221, 2; 2001, ch. 96, 2; 2003, ch. 19, 12; 2005, ch. 159, 1.



Section 61-6-11.1 - Telemedicine license.

61-6-11.1. Telemedicine license.

A. The board shall issue a telemedicine license to allow the practice of medicine across state lines to an applicant who holds a full and unrestricted license to practice medicine in another state or territory of the United States. The board shall establish by rule the requirements for licensure; provided the requirements shall not be more restrictive than those required for licensure by endorsement.

B. A telemedicine license shall be issued for a period not to exceed three years and may be renewed upon application, payment of fees as provided in Section 61-6-19 NMSA 1978 and compliance with other requirements established by rule of the board.

History: Laws 2001, ch. 96, 10.



Section 61-6-12 - Criminal offender's character evaluation.

61-6-12. Criminal offender's character evaluation.

The provisions of the Criminal Offender Employment Act [28-2-1 to 28-2-6 NMSA 1978] shall govern any consideration of criminal records required or permitted by the Medical Practice Act.

History: 1953 Comp., 67-5-4.1, enacted by Laws 1974, ch. 78, 15; 1978 Comp., 61-6-11, recompiled as 61-6-12 by Laws 1989, ch. 269, 8.



Section 61-6-13 - Licensure by endorsement.

61-6-13. Licensure by endorsement.

A. The board may grant a license by endorsement to an applicant who:

(1) has graduated from an accredited United States or Canadian medical school;

(2) is board certified in a specialty recognized by the American board of medical specialties;

(3) has been a licensed physician in the United States or Canada and has practiced medicine in the United States or Canada immediately preceding the application for at least three years;

(4) holds an unrestricted license in another state or Canada; and

(5) was not the subject of a disciplinary action in a state or province.

B. The board may grant a license by endorsement to an applicant who:

(1) has graduated from a medical school located outside the United States or Canada;

(2) is of good moral character;

(3) is in compliance with the United States immigration laws;

(4) is board certified in a specialty recognized by the American board of medical specialties;

(5) has been a licensed physician in the United States or Canada and has practiced medicine in the United States or Canada immediately preceding the application for at least three years;

(6) holds an unrestricted license in another state or Canada; and

(7) was not the subject of disciplinary action in a state or province.

C. An endorsement provided pursuant to this section shall certify that the applicant has passed an examination that meets with board approval and that the applicant is in good standing in that jurisdiction. In cases when the applicant is board-certified, has not been the subject of disciplinary action that would be reportable to the national practitioner data bank or the healthcare integrity and protection data bank and has unusual skills and experience not generally available in this state, and patients residing in this state have a significant need for such skills and experience, the board may waive a requirement imposing time limits for examination completion that are different from requirements of the state where the applicant is licensed.

D. An applicant for licensure under this section may be required to personally appear before the board or a designated agent for an interview.

E. An applicant for licensure under this section shall pay an application fee as provided in Section 61-6-19 NMSA 1978.

F. The board may require fingerprints and other information necessary for a state and national criminal background check.

History: 1978 Comp., 61-6-13, enacted by Laws 1989, ch. 269, 9; 1994, ch. 80, 6; 2001, ch. 96, 3; 2003, ch. 19, 13; 2005, ch. 159, 2.



Section 61-6-14 - Organized youth camp or school temporary licenses and temporary licenses for out-of-state physicians.

61-6-14. Organized youth camp or school temporary licenses and temporary licenses for out-of-state physicians.

A. The secretary-treasurer of the board or the board's designee may, either by examination or endorsement, approve a temporary license to practice medicine and surgery to an applicant qualified to practice medicine and surgery in this state who will be temporarily in attendance at an organized youth camp or school, provided that:

(1) the practice shall be confined to enrollees, leaders and employees of the camp or school;

(2) the temporary license shall be issued for a period not to exceed three months from date of issuance; and

(3) the temporary license may be issued upon written application of the applicant, accompanied by such proof of the qualifications of the applicant as specified by board rule.

B. The secretary-treasurer of the board or the board's designee may approve a temporary license to practice medicine and surgery under the supervision of a licensed physician to an applicant who is licensed to practice medicine in another state, territory of the United States or another country and who is qualified to practice medicine and surgery in this state. The following provisions shall apply:

(1) the temporary license may be issued upon written application of the applicant, accompanied by proof of qualifications as specified by rule of the board. A temporary license may be granted to allow the applicant to assist in teaching, conducting research, performing specialized diagnostic and treatment procedures, implementing new technology and for physician educational purposes. A licensee may engage in only the activities specified on the temporary license, and the temporary license shall identify the licensed physician who will supervise the applicant during the time the applicant practices medicine in New Mexico. The supervising licensed physician shall submit an affidavit attesting to the qualifications of the applicant and activities the applicant will perform; and

(2) the temporary license shall be issued for a period not to exceed three months from date of issuance and may be renewed upon application and payment of fees as provided in Section 61-6-19 NMSA 1978.

C. The application for a temporary license under this section shall be accompanied by a license fee as provided in Section 61-6-19 NMSA 1978.

History: 1941 Comp., 51-125; Laws 1953, ch. 48, 2; 1953 Comp., 67-5-7; Laws 1969, ch. 46, 5; 1988, ch. 11, 1; 1978 Comp., 61-6-13, recompiled as 61-6-14 by Laws 1989, ch. 269, 10; 1991, ch. 148, 2; 2003, ch. 19, 14; 2005, ch. 159, 3.



Section 61-6-15 - License may be refused, revoked or suspended; licensee may be fined, censured or reprimanded; procedure; practice after suspension or revocation; penalty; unprofessional and dishonorable conduct defined; fees and expenses.

61-6-15. License may be refused, revoked or suspended; licensee may be fined, censured or reprimanded; procedure; practice after suspension or revocation; penalty; unprofessional and dishonorable conduct defined; fees and expenses.

A. The board may refuse to license and may revoke or suspend a license that has been issued by the board or a previous board and may fine, censure or reprimand a licensee upon satisfactory proof being made to the board that the applicant for or holder of the license has been guilty of unprofessional or dishonorable conduct. The board may also refuse to license an applicant who is unable to practice medicine, practice as a physician assistant or an anesthesiologist assistant, practice genetic counseling or engage in the practice of polysomnography, pursuant to Section 61-7-3 NMSA 1978. All proceedings shall be as required by the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978] or the Impaired Health Care Provider Act [Chapter 61, Article 7 NMSA 1978].

B. The board may, in its discretion and for good cause shown, place the licensee on probation on the terms and conditions it deems proper for protection of the public, for the purpose of rehabilitation of the probationer or both. Upon expiration of the term of probation, if a term is set, further proceedings may be abated by the board if the holder of the license furnishes the board with evidence that the licensee is competent to practice, is of good moral character and has complied with the terms of probation.

C. If evidence fails to establish to the satisfaction of the board that the licensee is competent and is of good moral character or if evidence shows that the licensee has not complied with the terms of probation, the board may revoke or suspend the license. If a license to practice in this state is suspended, the holder of the license may not practice during the term of suspension. A person whose license has been revoked or suspended by the board and who thereafter practices or attempts or offers to practice in New Mexico, unless the period of suspension has expired or been modified by the board or the license reinstated, is guilty of a felony and shall be punished as provided in Section 61-6-20 NMSA 1978.

D. "Unprofessional or dishonorable conduct", as used in this section, means, but is not limited to because of enumeration, conduct of a licensee that includes the following:

(1) procuring, aiding or abetting a criminal abortion;

(2) employing a person to solicit patients for the licensee;

(3) representing to a patient that a manifestly incurable condition of sickness, disease or injury can be cured;

(4) obtaining a fee by fraud or misrepresentation;

(5) willfully or negligently divulging a professional confidence;

(6) conviction of an offense punishable by incarceration in a state penitentiary or federal prison or conviction of a misdemeanor associated with the practice of the licensee. A copy of the record of conviction, certified by the clerk of the court entering the conviction, is conclusive evidence;

(7) habitual or excessive use of intoxicants or drugs;

(8) fraud or misrepresentation in applying for or procuring a license to practice in this state or in connection with applying for or procuring renewal, including cheating on or attempting to subvert the licensing examinations;

(9) making false or misleading statements regarding the skill of the licensee or the efficacy or value of the medicine, treatment or remedy prescribed or administered by the licensee or at the direction of the licensee in the treatment of a disease or other condition of the human body or mind;

(10) impersonating another licensee, permitting or allowing a person to use the license of the licensee or practicing as a licensee under a false or assumed name;

(11) aiding or abetting the practice of a person not licensed by the board;

(12) gross negligence in the practice of a licensee;

(13) manifest incapacity or incompetence to practice as a licensee;

(14) discipline imposed on a licensee by another state, including denial, probation, suspension or revocation, based upon acts by the licensee similar to acts described in this section. A certified copy of the record of suspension or revocation of the state making the suspension or revocation is conclusive evidence;

(15) the use of a false, fraudulent or deceptive statement in a document connected with the practice of a licensee;

(16) fee splitting;

(17) the prescribing, administering or dispensing of narcotic, stimulant or hypnotic drugs for other than accepted therapeutic purposes;

(18) conduct likely to deceive, defraud or harm the public;

(19) repeated similar negligent acts;

(20) employing abusive billing practices;

(21) failure to report to the board any adverse action taken against the licensee by:

(a) another licensing jurisdiction;

(b) a peer review body;

(c) a health care entity;

(d) a professional or medical society or association;

(e) a governmental agency;

(f) a law enforcement agency; or

(g) a court for acts or conduct similar to acts or conduct that would constitute grounds for action as defined in this section;

(22) failure to report to the board surrender of a license or other authorization to practice in another state or jurisdiction or surrender of membership on any medical staff or in any medical or professional association or society following, in lieu of and while under disciplinary investigation by any of those authorities or bodies for acts or conduct similar to acts or conduct that would constitute grounds for action as defined in this section;

(23) failure to furnish the board, its investigators or representatives with information requested by the board;

(24) abandonment of patients;

(25) being found mentally incompetent or insane by a court of competent jurisdiction;

(26) injudicious prescribing, administering or dispensing of a drug or medicine;

(27) failure to adequately supervise, as provided by board rule, a medical or surgical assistant or technician or professional licensee who renders health care;

(28) sexual contact with a patient or person who has authority to make medical decisions for a patient, other than the spouse of the licensee;

(29) conduct unbecoming in a person licensed to practice or detrimental to the best interests of the public;

(30) the surrender of a license or withdrawal of an application for a license before another state licensing board while an investigation or disciplinary action is pending before that board for acts or conduct similar to acts or conduct that would constitute grounds for action pursuant to this section;

(31) sexual contact with a former mental health patient of the licensee, other than the spouse of the licensee, within one year from the end of treatment;

(32) sexual contact with a patient when the licensee uses or exploits treatment, knowledge, emotions or influence derived from the previous professional relationship;

(33) improper management of medical records, including failure to maintain timely, accurate, legible and complete medical records;

(34) failure to provide pertinent and necessary medical records to a physician or patient of the physician in a timely manner when legally requested to do so by the patient or by a legally designated representative of the patient;

(35) undertreatment of pain as provided by board rule;

(36) interaction with physicians, hospital personnel, patients, family members or others that interferes with patient care or could reasonably be expected to adversely impact the quality of care rendered to a patient;

(37) soliciting or receiving compensation by a physician assistant or anesthesiologist assistant from a person who is not an employer of the assistant;

(38) willfully or negligently divulging privileged information or a professional secret; or

(39) the use of conversion therapy on a minor.

E. As used in this section:

(1) "conversion therapy" means any practice or treatment that seeks to change a person's sexual orientation or gender identity, including any effort to change behaviors or gender expressions or to eliminate or reduce sexual or romantic attractions or feelings toward persons of the same sex. "Conversion therapy" does not mean:

(a) counseling or mental health services that provide acceptance, support and understanding of a person without seeking to change gender identity or sexual orientation; or

(b) mental health services that facilitate a person's coping, social support, sexual orientation or gender identity exploration and development, including an intervention to prevent or address unlawful conduct or unsafe sexual practices, without seeking to change gender identity or sexual orientation;

(2) "fee splitting" includes offering, delivering, receiving or accepting any unearned rebate, refunds, commission preference, patronage dividend, discount or other unearned consideration, whether in the form of money or otherwise, as compensation or inducement for referring patients, clients or customers to a person, irrespective of any membership, proprietary interest or co-ownership in or with a person to whom the patients, clients or customers are referred;

(3) "gender identity" means a person's self-perception, or perception of that person by another, of the person's identity as a male or female based upon the person's appearance, behavior or physical characteristics that are in accord with or opposed to the person's physical anatomy, chromosomal sex or sex at birth;

(4) "minor" means a person under eighteen years of age; and

(5) "sexual orientation" means heterosexuality, homosexuality or bisexuality, whether actual or perceived.

F. Licensees whose licenses are in a probationary status shall pay reasonable expenses for maintaining probationary status, including laboratory costs when laboratory testing of biological fluids are included as a condition of probation.

History: 1953 Comp., 67-5-9; Laws 1969, ch. 46, 6; 1979, ch. 63, 3; 1983, ch. 260, 2; 1978 Comp., 61-6-14, recompiled as 61-6-15 by Laws 1989, ch. 269, 11; 1991, ch. 148, 3; 1994, ch. 80, 7; 1997, ch. 221, 1; 2001, ch. 96, 4; 2003, ch. 19, 15; 2005, ch. 159, 4; 2008, ch. 53, 12; 2008, ch. 54, 13; 2017, ch. 132, 3.



Section 61-6-15.1 - Summary suspension or restriction of license.

61-6-15.1. Summary suspension or restriction of license.

A. The board may summarily suspend or restrict a license issued by the board without a hearing, simultaneously with or at any time after the initiation of proceedings for a hearing provided under the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978], if the board finds that evidence in its possession indicates that the licensee:

(1) poses a clear and immediate danger to the public health and safety if the licensee continues to practice;

(2) has been adjudged mentally incompetent by a final order or adjudication by a court of competent jurisdiction; or

(3) has pled guilty to or been found guilty of any offense related to the practice of medicine or for any violent criminal offense in this state or a substantially equivalent criminal offense in another jurisdiction.

B. A licensee is not required to comply with a summary action until service has been made or the licensee has actual knowledge of the order, whichever occurs first.

C. A person whose license is suspended or restricted under this section is entitled to a hearing by the board pursuant to the Uniform Licensing Act within fifteen days from the date the licensee requests a hearing.

History: Laws 2008, ch. 74, 1.



Section 61-6-16 - Reporting of settlements and judgments, professional review actions and acceptance of surrendered license; immunity from civil damages; penalty.

61-6-16. Reporting of settlements and judgments, professional review actions and acceptance of surrendered license; immunity from civil damages; penalty.

A. All entities that make payments under a policy of insurance, self-insurance or otherwise in settlement or satisfaction of a judgment in a medical malpractice action or claim, hospitals, health care entities and professional review bodies shall report to the board all payments relating to malpractice actions or claims arising in New Mexico that involve a licensee and that are paid as a direct result of the licensee s care, all appropriate professional review actions of licensees and the acceptance or surrender of clinical privileges by a licensee while under investigation or in lieu of an investigation. For the purposes of this section, the meaning of these terms shall be as contained in Section 431 of the federal Health Care Quality Improvement Act of 1986, 42 USCA Section 11151.

B. The hospitals required to report under this section, health care entities or professional review bodies that provide such information in good faith shall not be subject to suit for civil damages as a result of providing the information.

C. A hospital, health care entity or professional review body failing to comply with the reporting requirements provided in this section shall be subject to civil penalty not to exceed ten thousand dollars ($10,000).

History: 1978 Comp., 61-6-16, enacted by Laws 1989, ch. 269, 12; 2003, ch. 19, 16; 2008, ch. 74, 2.



Section 61-6-17 - Exceptions to act.

61-6-17. Exceptions to act.

The Medical Practice Act shall not apply to or affect:

A. gratuitous services rendered in cases of emergency;

B. the domestic administration of family remedies;

C. the practice of midwifery as regulated in this state;

D. commissioned medical officers of the armed forces of the United States and medical officers of the commissioned corps of the United States public health service or the United States department of veterans affairs in the discharge of their official duties or within federally controlled facilities; provided that such persons who hold medical licenses in New Mexico shall be subject to the provisions of the Medical Practice Act; and provided further that all such persons shall be fully licensed to practice medicine in one or more jurisdictions of the United States;

E. the practice of medicine by a physician, unlicensed in New Mexico, who performs emergency medical procedures in air or ground transportation on a patient from inside of New Mexico to another state or back; provided that the physician is duly licensed in that state;

F. the practice, as defined and limited under their respective licensing laws, of:

(1) osteopathy;

(2) dentistry;

(3) podiatry;

(4) nursing;

(5) optometry;

(6) psychology;

(7) chiropractic;

(8) pharmacy;

(9) acupuncture and oriental medicine; or

(10) physical therapy;

G. an act, task or function performed by a physician assistant, at the direction of and with the supervision of or in collaboration with, a licensed physician, when:

(1) the physician assistant is currently licensed by the board;

(2) the act, task or function is performed with the supervision of a licensed physician or in collaboration with a licensed physician in accordance with rules promulgated by the board; and

(3) the acts of the physician assistant are within the scope of duties assigned or delegated by the supervising or collaborating licensed physician and the acts are within the scope of the physician assistant's training;

H. an act, task or function of laboratory technicians or technologists, x-ray technicians, nurse practitioners, medical or surgical assistants or other technicians or qualified persons permitted by law or established by custom as part of the duties delegated to them by:

(1) a licensed physician or a hospital, clinic or institution licensed or approved by the public health division of the department of health or an agency of the federal government; or

(2) a health care program operated or financed by an agency of the state or federal government;

I. a properly trained medical or surgical assistant or technician or professional licensee performing under the physician's employment and direct supervision or a visiting physician or surgeon operating under the physician's direct supervision a medical act that a reasonable and prudent physician would find within the scope of sound medical judgment to delegate if, in the opinion of the delegating physician, the act can be properly and safely performed in its customary manner and if the person does not hold the person's own self out to the public as being authorized to practice medicine in New Mexico. The delegating physician shall remain responsible for the medical acts of the person performing the delegated medical acts;

J. the practice of the religious tenets of a church in the ministration to the sick or suffering by mental or spiritual means as provided by law; provided that the Medical Practice Act shall not be construed to exempt a person from the operation or enforcement of the sanitary and quarantine laws of the state;

K. the acts of a physician licensed under the laws of another state of the United States who is the treating physician of a patient and orders home health or hospice services for a resident of New Mexico to be delivered by a home and community support services agency licensed in this state; provided that a change in the condition of the patient shall be physically reevaluated by the treating physician in the treating physician's jurisdiction or by a licensed New Mexico physician;

L. a physician licensed to practice under the laws of another state who acts as a consultant to a New Mexico-licensed physician on an irregular or infrequent basis, as defined by rule of the board; and

M. a physician who engages in the informal practice of medicine across state lines without compensation or expectation of compensation; provided that the practice of medicine across state lines conducted within the parameters of a contractual relationship shall not be considered informal and is subject to licensure and rule by the board.

History: 1953 Comp., 67-5-10.1, enacted by Laws 1973, ch. 361, 8; 1978 Comp., 61-6-16, recompiled as 61-6-17 by Laws 1989, ch. 269, 13; 1991, ch. 148, 4; 1991, ch. 164, 1; 1993, ch. 158, 7; 1994, ch. 80, 8; 1997, ch. 221, 3; 2000, ch. 44, 1; 2001, ch. 96, 5; 2003, ch. 19, 17; 2017, ch. 103, 5.



Section 61-6-18 - Medical students; interns; residents.

61-6-18. Medical students; interns; residents.

A. Nothing in the Medical Practice Act shall prevent a medical student properly registered or enrolled in a medical college or school in good standing from diagnosing or treating the sick or afflicted, provided that the medical student does not receive compensation for services and such services are rendered under the supervision of the school faculty as part of the student's course of study.

B. Any intern or resident who is appointed in a board-approved residency training program may pursue such training after obtaining a postgraduate training license from the board. The board may adopt by rule specific education or examination requirements for a postgraduate training license.

C. Any person serving in the assigned rotations and performing the assigned duties in a board-approved residency training program accredited in New Mexico may do so for an aggregate period not to exceed eight years or completion of the residency, whichever is shorter.

D. The board may require any applicant for a postgraduate training license required in Subsections B and C of this section to personally appear before the board or a designated member of the board for an interview.

E. Every applicant for a postgraduate training license under this section shall pay the fees required by Section 61-6-19 NMSA 1978.

F. Postgraduate training licenses shall be renewed annually and shall be effective during each year or part of a year of postgraduate training.

History: 1978 Comp., 61-6-18, enacted by Laws 1989, ch. 269, 14; 1994, ch. 80, 9; 2005, ch. 159, 5.



Section 61-6-18.1 - Public service license.

61-6-18.1. Public service license.

A. Applicants for a public service license shall meet all requirements for licensure and shall:

(1) be enrolled in a board-approved residency training program either in New Mexico or in another jurisdiction;

(2) obtain written approval from the training program director of the applicant to pursue a public service practice opportunity outside the residency training program; and

(3) satisfy other reasonable requirements imposed by the board.

B. A physician with one year postdoctoral training may apply for a public service license to practice under the direct supervision of a licensed physician or with immediate access to a licensed physician by electronic means when the public service physician is employed in a medically underserved area.

C. A public service license shall expire on September 1 of each year and may be renewed by the board.

D. An applicant for a public service license shall pay the required fees set forth in Section 61-6-19 NMSA 1978.

History: 1978 Comp., 61-6-18.1, enacted by Laws 1994, ch. 80, 10; 2003, ch. 19, 18; 2005, ch. 159, 6.



Section 61-6-19 - Fees.

61-6-19. Fees.

A. The board shall impose the following fees:

(1) an application fee not to exceed four hundred dollars ($400) for licensure by endorsement as provided in Section 61-6-13 NMSA 1978;

(2) an application fee not to exceed four hundred dollars ($400) for licensure by examination as provided in Section 61-6-11 NMSA 1978;

(3) a triennial renewal fee not to exceed four hundred fifty dollars ($450);

(4) a fee of twenty-five dollars ($25.00) for placing a physician's license or a physician assistant's license on inactive status;

(5) a late fee not to exceed one hundred dollars ($100) for physicians who renew their license within forty-five days after the required renewal date;

(6) a late fee not to exceed two hundred dollars ($200) for physicians who renew their licenses between forty-six and ninety days after the required renewal date;

(7) a reinstatement fee not to exceed six hundred dollars ($600) for reinstatement of a revoked, suspended or inactive license;

(8) a reasonable administrative fee for verification and duplication of license or registration and copying of records;

(9) a reasonable publication fee for the purchase of a publication containing the names of all practitioners licensed under the Medical Practice Act;

(10) an impaired physician fee not to exceed one hundred fifty dollars ($150) for a three-year period;

(11) an interim license fee not to exceed one hundred dollars ($100);

(12) a temporary license fee not to exceed one hundred dollars ($100);

(13) a postgraduate training license fee not to exceed fifty dollars ($50.00) annually;

(14) an application fee not to exceed one hundred fifty dollars ($150) for physician assistants applying for initial licensure;

(15) a licensure fee not to exceed one hundred fifty dollars ($150) for physician assistants biennial license renewal and registration of supervising or collaborating licensed physician;

(16) a late fee not to exceed fifty dollars ($50.00) for physician assistants who renew their licensure within forty-five days after the required renewal date;

(17) a late fee not to exceed seventy-five dollars ($75.00) for physician assistants who renew their licensure between forty-six and ninety days after the required renewal date;

(18) a reinstatement fee not to exceed one hundred dollars ($100) for physician assistants who reinstate an expired license;

(19) a fee not to exceed three hundred dollars ($300) annually for a physician supervising a clinical pharmacist;

(20) an application and renewal fee for a telemedicine license not to exceed four hundred dollars ($400);

(21) a reasonable administrative fee, not to exceed the current cost of application for a license, that may be charged for reprocessing applications and renewals that include minor but significant errors and that would otherwise be subject to investigation and possible disciplinary action; and

(22) a reasonable fee as established by the department of public safety for nationwide and statewide criminal history screening of applicants and licensees.

B. All fees are nonrefundable and shall be used by the board to carry out its duties efficiently.

History: 1978 Comp., 61-6-19, enacted by Laws 1989, ch. 269, 15; 1994, ch. 80, 11; 1997, ch. 187, 9; 1997, ch. 221, 4; 2001, ch. 96, 6; 2003, ch. 19, 19; 2008, ch. 74, 3; 2017, ch. 103, 7.



Section 61-6-20 - Practicing without license; penalty.

61-6-20. Practicing without license; penalty.

A. Any person who practices medicine or who attempts to practice medicine without first complying with the provisions of the Medical Practice Act and without being the holder of a license entitling him to practice medicine in New Mexico is guilty of a fourth degree felony.

B. Any person who practices medicine across state lines or who attempts to practice medicine across state lines without first complying with the provisions of the Medical Practice Act and without being the holder of a telemedicine license entitling him to practice medicine across state lines is guilty of a fourth degree felony.

C. Any person convicted pursuant to Subsection A or B of this section shall be sentenced under the provisions of the Criminal Sentencing Act [Chapter 31, Article 18 NMSA 1978] to imprisonment for a definite period not to exceed eighteen months and, in the discretion of the sentencing court, to a fine not to exceed five thousand dollars ($5,000), or both. Each occurrence of practicing medicine or attempting to practice medicine without complying with the Medical Practice Act shall be a separate violation.

History: Laws 1923, ch. 44, 9; C.S. 1929, 110-110; 1941 Comp., 51-510; 1953 Comp., 67-5-12; Laws 1955, ch. 44 [ 1]; 1969, ch. 46, 8; 1978 Comp., 61-6-18, recompiled as 61-6-20 by Laws 1989, ch. 269, 16; 2001, ch. 96, 7.



Section 61-6-21 - Continuing medical education; penalty.

61-6-21. Continuing medical education; penalty.

A. The board may establish rules pertaining to continuing medical education for licensees.

B. The board may suspend the license of a licensee who fails to comply with continuing medical education or continuing education requirements until the requirements are fulfilled.

History: 1978 Comp., 61-6-21, enacted by Laws 1989, ch. 269, 17; 2003, ch. 19, 20.



Section 61-6-22 - Injunction to prevent practice without a license.

61-6-22. Injunction to prevent practice without a license.

The attorney general, the prosecuting attorney, the board or any citizen of any county where any person engages in the practice of medicine as defined by the laws of New Mexico without possessing a valid license to do so may, in accordance with the laws of the state governing injunctions, maintain an action in the name of the state to enjoin such person from engaging in the practice of medicine until a valid license to practice medicine is secured from the board. Any person who has been so enjoined who violates the injunction shall be punished for contempt of court. Provided, however, the injunction shall not relieve the person practicing medicine without a valid license from criminal prosecution therefor as provided by law, but such remedy by injunction shall be in addition to any remedy now provided for criminal prosecution of such offender. In charging any person in a petition for injunction or in an information or indictment with a violation of law by practicing medicine without a valid license, it is sufficient to charge that the person did, on a certain day and in a certain county, engage in the practice of medicine without having a valid license without alleging any further or more particular facts.

History: 1953 Comp., 67-5-15; Laws 1969, ch. 46, 10; 1978 Comp., 61-6-21, recompiled as 61-6-22 by Laws 1989, ch. 269, 18.



Section 61-6-23 - Investigation; subpoena.

61-6-23. Investigation; subpoena.

To investigate a complaint against a licensee, the board may issue investigative subpoenas prior to the issuance of a notice of contemplated action.

History: 1978 Comp., 61-6-23, enacted by Laws 1989, ch. 269, 19; 2003, ch. 19, 21.



Section 61-6-24 - Limitations on actions.

61-6-24. Limitations on actions.

A. No action that would have any of the effects specified in Sections 61-6-15 and 61-6-15.1 NMSA 1978 may be initiated by the board later than two years after it is brought to the board's attention.

B. The time limitation contained in Subsection A of this section shall be tolled by any civil or criminal litigation in which the licensee or applicant is a party arising substantially from the same facts, conduct, transaction or transactions that would be the basis of the board's decision.

History: 1978 Comp., 61-6-24, enacted by Laws 1989, ch. 269, 20; 2008, ch. 74, 4.



Section 61-6-25 - False statement; penalty.

61-6-25. False statement; penalty.

Any person making a false statement under oath or a false affidavit shall be guilty of a fourth degree felony and upon conviction shall be sentenced in accordance with the Criminal Sentencing Act [Chapter 31, Article 18 NMSA 1978] to eighteen months imprisonment and, in the sentencing court's discretion, to a fine of not more than five thousand dollars ($5,000).

History: 1978 Comp., 61-6-25, enacted by Laws 1989, ch. 269, 21.



Section 61-6-26 - Triennial renewal fees; penalty for failure to renew license.

61-6-26. Triennial renewal fees; penalty for failure to renew license.

A. On or before July 1 of every third year, every licensed physician in this state shall apply for a certificate of triennial renewal of license for the ensuing three years. The fact that a licensed physician has not received a renewal form from the board shall not relieve the physician of the duty to renew the license and the omission by the board shall not operate to exempt the physician from the penalties provided by Chapter 61, Article 6 NMSA 1978 for failure to renew his license.

B. All licensed physicians shall pay a triennial renewal fee and impaired physicians fee as provided in Section 61-6-19 NMSA 1978 and shall return the completed renewal form together with the renewal fee and other required documentation.

C. Each application for triennial renewal of license shall state the licensed physician's full name, business address, license number and date and all other information requested by the board.

D. A licensed physician who fails to submit his application for triennial renewal on or before July 1 but who submits his application for triennial renewal by August 15 shall be assessed a late fee as provided in Section 61-6-19 NMSA 1978.

E. A physician who submits the application for triennial renewal between August 16 and September 30 shall be assessed a cumulative late fee as provided in Paragraph (6) of Subsection A of Section 61-6-19 NMSA 1978.

F. After September 30, the board may, in its discretion, summarily suspend for nonpayment of fees the license of a physician who has failed to renew his license.

History: 1978 Comp., 61-6-26, enacted by Laws 1989, ch. 269, 22; 2001, ch. 96, 8; 2003, ch. 19, 22.



Section 61-6-27 - Issuance and display of renewal certificate.

61-6-27. Issuance and display of renewal certificate.

The board shall issue to each licensed physician, upon application in accordance with the provisions of the Medical Practice Act and upon payment of the appropriate fees and upon documentation of continuing education requirements, a certificate of triennial renewal, under the seal of the board, for the ensuing three years. The certificate of renewal shall contain the licensed physician's name, business address, license date and number and other information as the board deems advisable. The certificate of triennial renewal shall, at all times, be displayed conspicuously in the principal office or practice location of the licensed physician to whom it has been issued.

History: 1941 Comp., 51-2802, enacted by Laws 1945, ch. 74, 2; 1953 Comp., 67-5-18; Laws 1969, ch. 46, 12; 1978 Comp., 61-6-23, recompiled as 61-6-27 by Laws 1989, ch. 269, 23; 2003, ch. 19, 23.



Section 61-6-28 - Licensed physicians; changing location.

61-6-28. Licensed physicians; changing location.

A licensed physician who changes the location of his office or residence shall promptly notify the board of the change.

History: 1941 Comp., 51-2803, enacted by Laws 1945, ch. 74, 3; 1953 Comp., 67-5-19; Laws 1969, ch. 46, 13; 1978 Comp., 61-6-24, recompiled as 61-6-28 by Laws 1989, ch. 269, 24; 2003, ch. 19, 24.



Section 61-6-30 - Restoration of good standing; fees and other requirements.

61-6-30. Restoration of good standing; fees and other requirements.

A. Before restoring to good standing a license that has been in a revoked, suspended or inactive status for any cause for more than two years, the board may require the applicant to pass an oral or written examination, or both, to determine the current fitness of the applicant to resume practice and may impose conditions in its discretion.

B. The authority of the board to impose terms and conditions includes, but is not limited to, the following:

(1) requiring the applicant to obtain additional training and to pass an examination upon completion of such training; or

(2) restricting or limiting the extent, scope or type of practice of the applicant.

C. The board shall also consider the moral background and the activities of the applicant during the period of suspension or inactivity.

D. If the board in its discretion determines that the applicant is qualified to be reissued a license in good standing, the applicant shall pay to the board a reinstatement fee.

History: 1953 Comp., 67-5-21; Laws 1969, ch. 46, 15; 1978 Comp., 61-6-26, recompiled as 61-6-30 by Laws 1989, ch. 269, 26; 2003, ch. 19, 25.



Section 61-6-31 - Disposition of funds; New Mexico medical board fund created; method of payments.

61-6-31. Disposition of funds; New Mexico medical board fund created; method of payments.

A. There is created the "New Mexico medical board fund".

B. All funds received by the board and money collected under the Medical Practice Act, the Physician Assistant Act [61-6-7 to 61-6-10 NMSA 1978], the Anesthesiologist Assistants Act [61-6-10.1 to 61-6-10.10 NMSA 1978], the Genetic Counseling Act [61-6A-1 to 61-6A-10 NMSA 1978], the Polysomnography Practice Act [61-6B-1 to 61 6B-10 NMSA 1978], the Impaired Health Care Provider Act [Chapter 61, Article 7 NMSA 1978] and the Naprapathic Practice Act [61-12F-1 to 61-12F-11 NMSA 1978] shall be deposited with the state treasurer who shall place the same to the credit of the New Mexico medical board fund.

C. All payments out of the fund shall be made on vouchers issued and signed by the secretary-treasurer of the board or the designee of the secretary-treasurer upon warrants drawn by the department of finance and administration in accordance with the budget approved by that department.

D. All amounts in the New Mexico medical board fund shall be subject to the order of the board and shall be used only for the purpose of meeting necessary expenses incurred in:

(1) the performance of the provisions of the Medical Practice Act, the Physician Assistant Act, the Anesthesiologist Assistants Act, the Genetic Counseling Act, the Polysomnography Practice Act, the Impaired Health Care Provider Act and the Naprapathic Practice Act and the duties and powers imposed by those acts;

(2) the promotion of medical education and standards in this state within the budgetary limits; and

(3) efforts to recruit and retain medical doctors for practice in New Mexico.

E. All funds that may have accumulated to the credit of the board under any previous law shall be transferred to the New Mexico medical board fund and shall continue to be available for use by the board in accordance with the provisions of the Medical Practice Act, the Physician Assistant Act, the Anesthesiologist Assistants Act, the Genetic Counseling Act, the Polysomnography Practice Act, the Impaired Health Care Provider Act and the Naprapathic Practice Act. All money unused at the end of the fiscal year shall not revert, but shall remain in the fund for use in accordance with the provisions of the Medical Practice Act, the Physician Assistant Act, the Anesthesiologist Assistants Act, the Genetic Counseling Act, the Polysomnography Practice Act, the Impaired Health Care Provider Act and the Naprapathic Practice Act.

History: 1978 Comp., 61-6-31, enacted by Laws 1989, ch. 269, 27; 2003, ch. 19, 26; 2008, ch. 53, 13; 2008, ch. 54, 14; 2008, ch. 55, 2; 2011, ch. 31, 3.



Section 61-6-31.1 - Board of medical examiners New Mexico medical board fund; authorized use.

61-6-31.1. Board of medical examiners [New Mexico medical board] fund; authorized use.

Pursuant to Subsection D of Section 61-6-31 NMSA 1978, the board shall authorize expenditures from unexpended and unencumbered cash balances in the board of medical examiners [New Mexico medical board] fund to support an information technology project manager to develop, implement and maintain a web site portal for licensure and a central database for credentialing of health care providers.

History: 1978 Comp., 61-6-31.1, enacted by Laws 2003, ch. 235, 6.



Section 61-6-32 - Termination of suspension of license for mental illness; restoration; terms and conditions.

61-6-32. Termination of suspension of license for mental illness; restoration; terms and conditions.

A. A suspension under Paragraph (25) of Subsection D of Section 61-6-15 NMSA 1978 may, in the discretion of the board, be terminated, but the suspension shall continue and the board shall not restore to the former practitioner the privilege to practice medicine and surgery in this state until:

(1) the board receives competent evidence that the former practitioner is not mentally ill; and

(2) the board is satisfied, in the exercise of its discretion and with due regard for the public interest, that the practitioner's former privilege to practice medicine and surgery may be safely restored.

B. If the board, in the exercise of its discretion, determines that the practitioner's former privilege to practice medicine may be safely restored, it may restore such privilege upon whatever terms and conditions it deems advisable. If the practitioner fails, refuses or neglects to abide by the terms and conditions, his license to practice medicine may, in the discretion of the board, be again suspended indefinitely.

History: 1953 Comp., 67-5-26, enacted by Laws 1961, ch. 130, 3; 1978 Comp., 61-6-31, recompiled as 61-6-32 by Laws 1989, ch. 269, 28.



Section 61-6-33 - Licensure status.

61-6-33. Licensure status.

Upon a verified written request, a licensee may request that the license be put in retirement, inactive or voluntary lapsed status. Upon request for reinstatement of active status, the board may impose conditions as provided in Section 61-6-30 NMSA 1978.

History: 1978 Comp., 61-6-33, enacted by Laws 1989, ch. 269, 29; 2001, ch. 96, 9; 2003, ch. 19, 27.



Section 61-6-34 - Protected actions; communication.

61-6-34. Protected actions; communication.

A. No current or former member of the board, officer, administrator, staff member, committee member, examiner, representative, agent, employee, consultant, witness or any other person serving or having served the board shall bear liability or be subject to civil damages or criminal prosecutions for any action or omission undertaken or performed within the scope of the board's duties.

B. All written and oral communications made by any person to the board relating to actual and potential disciplinary action shall be confidential communications and are not public records for the purposes of the Inspection of Public Records Act [Chapter 14, Article 2 NMSA 1978]. All data, communications and information acquired by the board relating to actual or potential disciplinary action shall not be disclosed except to the extent necessary to carry out the board's purposes or in a judicial appeal from the board's actions.

C. No person or legal entity providing information to the board, whether as a report, a complaint or testimony, shall be subject to civil damages or criminal prosecutions.

History: 1978 Comp., 61-6-34, enacted by Laws 1989, ch. 269, 30; 1994, ch. 80, 12.






Article 6A - Genetic Counseling Act

Section 61-6A-1 - Short title.

61-6A-1. Short title.

Sections 1 through 10 [61-6A-1 to 61-6A-10 NMSA 1978] of this act may be cited as the "Genetic Counseling Act".

History: Laws 2008, ch. 53, 1.



Section 61-6A-2 - Findings and purpose.

61-6A-2. Findings and purpose.

A. The legislature finds that the mapping of the human genome continues to result in the rapid expansion of genetic knowledge and a proliferation of testing for genetic conditions. This has created a need for qualified professional genetic counselors to coordinate assessments, to deliver accurate information to families, to assist families in adjusting to the implications of their diagnoses and to help ensure that genetic information is used appropriately in the delivery of medical care.

B. The purpose of the Genetic Counseling Act is to protect the public from the unprofessional, improper, incompetent and unlawful practice of genetic counseling.

History: Laws 2008, ch. 53, 2.



Section 61-6A-3 - Definitions.

61-6A-3. Definitions.

As used in the Genetic Counseling Act:

A. "ABGC" means the American board of genetic counseling, a national agency for certification and recertification of genetic counselors, or its successor agency;

B. "ABMG" means the American board of medical genetics, a national agency for certification and recertification of genetic counselors and geneticists with medical or other doctoral degrees, or its successor agency;

C. "board" means the New Mexico medical board;

D. "genetic counseling" means a communication process that may include:

(1) estimating the likelihood of occurrence or recurrence of any potentially inherited or genetically influenced condition or congenital abnormality. "Genetic counseling" may involve:

(a) obtaining and analyzing the complete health history of an individual and family members;

(b) reviewing pertinent medical records;

(c) evaluating the risks from exposure to possible mutagens or teratogens; and

(d) determining appropriate genetic testing or other evaluations to diagnose a condition or determine the carrier status of one or more family members;

(2) helping an individual, family or health care provider to:

(a) appreciate the medical, psychological and social implications of a disorder, including its features, variability, usual course and management options;

(b) learn how genetic factors contribute to a disorder and affect the chance for occurrence of the disorder in other family members;

(c) understand available options for coping with, preventing or reducing the chance of occurrence or recurrence of a disorder;

(d) select the most appropriate, accurate and cost-effective methods of diagnosis; and

(e) understand genetic or prenatal tests, coordinate testing for inherited disorders and interpret complex genetic test results; and

(3) facilitating an individual's or family's:

(a) exploration of the perception of risk and burden associated with a genetic disorder; and

(b) adjustment and adaptation to a disorder or the individual's or family's genetic risk by addressing needs for psychological, social and medical support; and

E. "genetic counselor" means a person licensed pursuant to the Genetic Counseling Act to engage in the practice of genetic counseling.

History: Laws 2008, ch. 53, 3.



Section 61-6A-4 - License required.

61-6A-4. License required.

Unless licensed as a genetic counselor pursuant to the Genetic Counseling Act, a person shall not:

A. engage in the practice of genetic counseling;

B. use the title or make any representation as being a licensed genetic counselor or use any other title, abbreviation, letters, figures, signs or devices that indicate or imply that the person is licensed to practice as a genetic counselor, including a genetic associate, gene counselor or genetic consultant; or

C. advertise, hold out to the public or represent in any manner that the person is authorized to practice genetic counseling.

History: Laws 2008, ch. 53, 4.



Section 61-6A-5 - Exemptions.

61-6A-5. Exemptions.

A. Nothing in the Genetic Counseling Act is intended to limit, interfere with or prevent a licensed health care professional from practicing within the scope of the professional license of that health care professional; however, a licensed health care professional shall not advertise to the public or any private group or business by using any title or description of services that includes the term "genetic counseling" unless the health care professional is licensed under the Genetic Counseling Act.

B. The Genetic Counseling Act shall not apply to or affect:

(1) a physician licensed under the Medical Practice Act [Chapter 61, Article 6 NMSA 1978]

(2) a commissioned physician or surgeon serving in the armed forces of the United States or a federal agency; or

(3) an osteopathic physician licensed by the board of osteopathic medical examiners [board of osteopathic medicine].

History: Laws 2008, ch. 53, 5.



Section 61-6A-6 - Requirements for licensing.

61-6A-6. Requirements for licensing.

The board shall grant a license to practice genetic counseling to a person who has:

A. submitted to the board:

(1) a completed application for licensing on the form provided by the board;

(2) required documentation as determined by the board;

(3) the required fees;

(4) an affidavit stating that the applicant has not been found guilty of unprofessional conduct or incompetence;

(5) satisfactory documentation of having earned:

(a) a master's degree from a genetic counseling training program that is accredited by the ABGC, or an equivalent as determined by the board; or

(b) a doctoral degree from a medical genetics training program that is accredited by the ABMG, or an equivalent as determined by the board; and

(6) proof that the applicant is ABGC- or ABMG-certified; and

B. complied with any other requirements of the board.

History: Laws 2008, ch. 53, 6.



Section 61-6A-7 - License renewal.

61-6A-7. License renewal.

A. A licensee shall renew the licensee's genetic counseling license biennially by submitting prior to the date established by the board:

(1) the completed application for license renewal on the form provided by the board; and

(2) the required fee for annual license renewal.

B. The board may require proof of continuing education or other proof of competence as a requirement for renewal.

C. A sixty-day grace period shall be allowed a licensee after the end of the licensing period, during which time the license may be renewed by submitting:

(1) the completed application for license renewal on the form provided by the board;

(2) the required fee for annual license renewal; and

(3) the required late fee.

D. A genetic counselor's license not renewed at the end of the grace period shall be considered expired, and the licensee shall not be eligible to practice within the state. For reinstatement of an expired license within one year of the date of renewal, the board shall establish requirements or fees that are in addition to the fee for annual license renewal and may require the former licensee to reapply as a new applicant.

History: Laws 2008, ch. 53, 7.



Section 61-6A-8 - Temporary license.

61-6A-8. Temporary license.

A. The board may issue a temporary license to an applicant who has met all licensure requirements except the examination requirement. The temporary license is valid until the results of the next scheduled examination are available and a license is issued or denied. The temporary license automatically expires if the applicant fails to take the next scheduled examination, or upon release of official examination results if the applicant fails the examination.

B. The board may issue a temporary license to a person licensed in another state or country who:

(1) is in New Mexico temporarily to teach or assist a New Mexico resident licensed to practice genetic counseling; or

(2) met the requirements for licensure in that state, which were equal to or greater than the requirements for licensure in New Mexico at the time the license was obtained in the other state.

C. The board shall not issue a temporary license to a person who qualifies for the temporary license under Subsection A of this section more than two consecutive times within the five-year period immediately following the issuance of the first temporary license.

D. A person practicing genetic counseling under a temporary license shall be supervised by a licensed genetic counselor or physician.

History: Laws 2008, ch. 53, 8.



Section 61-6A-9 - Fees.

61-6A-9. Fees.

The board shall establish a schedule of reasonable administrative and licensing fees, but an individual fee shall not exceed four hundred dollars ($400).

History: Laws 2008, ch. 53, 9.



Section 61-6A-10 - Criminal Offender Employment Act.

61-6A-10. Criminal Offender Employment Act.

The provisions of the Criminal Offender Employment Act [28-2-1 to 28-2-6 NMSA 1978] shall govern any consideration of criminal records required or permitted by the Genetic Counseling Act.

History: Laws 2008, ch. 53, 10.






Article 6B - Polysomnography Practice Act

Section 61-6B-1 - Short title.

61-6B-1. Short title.

Sections 1 through 10 [61-6B-1 to 61-6B-10 NMSA 1978] of this act may be cited as the "Polysomnography Practice Act".

History: Laws 2008, ch. 54, 1.



Section 61-6B-2 - Definitions.

61-6B-2. Definitions.

As used in the Polysomnography Practice Act:

A. "board" means the New Mexico medical board;

B. "committee" means the polysomnography practice advisory committee;

C. "direct supervision" means that the polysomnographic technologist providing supervision shall be present in the area where the polysomnographic procedure is being performed and immediately available to furnish assistance and direction throughout the performance of the procedure;

D. "general supervision" means that the polysomnographic procedure is provided under a physician's direction and control, but the physician's presence is not required during the performance of the procedure;

E. "license" means an authorization issued by the board that permits a person to engage in the practice of polysomnography in the state;

F. "licensed provider" means a licensed physician, licensed physician assistant, licensed certified nurse practitioner or licensed psychologist;

G. "licensee" means a person licensed by the board to engage in the practice of polysomnography;

H. "polysomnographic student" means a person who is enrolled in an educational program that is accredited by the commission on accreditation of allied health education programs, as provided in Section 5 [61-6B-5 NMSA 1978] of the Polysomnography Practice Act, and who may provide sleep-related services under the direct supervision of a polysomnographic technologist as a part of the person's educational program;

I. "polysomnographic technician" means a person who has graduated from an accredited educational program described in Section 5 of the Polysomnography Practice Act but has not yet passed the national certifying examination given by the board of registered polysomnographic technologists, who has obtained a temporary permit from the board and who may provide sleep-related services under the general supervision of a licensed physician;

J. "polysomnographic technologist" means a person who is credentialed by the board of registered polysomnographic technologists and is licensed by the board to engage in the practice of polysomnography under the general supervision of a licensed physician;

K. "polysomnographic trainee" means a person who is enrolled in an accredited sleep technologist educational program that is accredited by the American academy of sleep medicine and who may provide sleep-related services under the direct supervision of a polysomnographic technologist as a part of the person's educational program;

L. "practice of polysomnography" means the performance of diagnostic and therapeutic tasks, under the general supervision of a licensed physician, including:

(1) monitoring and recording physiologic activity and data during the evaluation or treatment of sleep-related disorders, including sleep-related respiratory disturbances, by applying appropriate techniques, equipment and procedures, including:

(a) continuous or bi-level positive airway pressure titration on patients using a nasal or oral or a nasal and oral mask or appliance that does not extend into the trachea or attach to an artificial airway, including the fitting and selection of a mask or appliance and the selection and implementation of treatment settings;

(b) supplemental low-flow oxygen therapy that is less than ten liters per minute using nasal cannula or continuous or bi-level positive airway pressure during a polysomnogram;

(c) capnography during a polysomnogram;

(d) cardiopulmonary resuscitation;

(e) pulse oximetry;

(f) gastroesophageal pH monitoring;

(g esophageal pressure monitoring;

(h) sleep staging, including surface electroencephalography, surface electrooculography and surface submental electromyography;

(i) surface electromyography;

(j) electrocardiography;

(k) respiratory effort monitoring, including thoracic and abdominal movement;

(l) respiratory plethysmography;

(m) arterial tonometry and additional measures of autonomic nervous system tone;

(n) snore monitoring;

(o) audio or video monitoring;

(p) body movement monitoring;

(q) nocturnal penile tumescence monitoring;

(r) nasal and oral airflow monitoring;

(s) body temperature monitoring; and

(t) use of additional sleep-related diagnostic technologies as determined by a rule adopted by the board;

(2) observing and monitoring physical signs and symptoms, general behavior and general physical response to polysomnographic evaluation or treatment and determining whether initiation, modification or discontinuation of a treatment regimen is warranted;

(3) analyzing and scoring data collected during the monitoring described in Paragraphs (1) and (2) of this subsection for the purpose of assisting a licensed provider in the diagnosis and treatment of sleep and wake disorders that result from developmental defects, the aging process, physical injury, disease or actual or anticipated somatic dysfunction;

(4) implementing a written or verbal order from a licensed provider that requires the practice of polysomnography;

(5) educating a patient regarding the treatment regimen that assists that patient in improving the patient's sleep; and

(6) initiating and monitoring treatment, under the orders of a licensed provider, for sleep-related breathing disorders by providing continuous positive airway pressure and bi-level positive airway pressure devices and accessories, including masks that do not extend into the trachea or attach to an artificial airway, to a patient for home use, together with educating the patient about the treatment and managing the treatment; and

M. "sleep-related services" means acts performed by polysomnographic technicians, polysomnographic trainees, polysomnographic students and other persons permitted to perform these services under the Polysomnography Practice Act, in a setting described in Subsection D of Section 4 [61-6B-4 NMSA 1978] of the Polysomnography Practice Act, that would be considered the practice of polysomnography if performed by a polysomnographic technologist.

History: Laws 2008, ch. 54, 2.



Section 61-6B-3 - License required; exceptions; practice limitations; applicability.

61-6B-3. License required; exceptions; practice limitations; applicability.

A. On and after July 1, 2010, a person who is engaged in the practice of polysomnography must have a valid polysomnographic technologist license issued by the board. It shall be unlawful for a person to engage in the practice of polysomnography after that date unless the person has a valid polysomnographic technologist license issued by the board.

B. Prior to July 1, 2010, any person who is engaged in the practice of polysomnography without being licensed under the Polysomnography Practice Act shall not be deemed to be in violation of that act.

History: Laws 2008, ch. 54, 3.



Section 61-6B-4 - Exemptions.

61-6B-4. Exemptions.

A. The following classes of persons may provide sleep-related services without being licensed as a polysomnographic technologist:

(1) a polysomnographic technician under the general supervision of a licensed physician for no more than two years from the date of the person's graduation from one of the accredited programs described in Section 5 [61-6B-5 NMSA 1978] of the Polysomnography Practice Act; provided that the board may grant a one-time extension of up to one year beyond the original two-year period;

(2) a polysomnographic trainee who may provide sleep-related services under the direct supervision of a polysomnographic technologist as a part of the trainee's educational program while actively enrolled in an accredited sleep technologist educational program that is accredited by the American academy of sleep medicine;

(3) a polysomnographic student who may provide uncompensated sleep-related services under the direct supervision of a polysomnographic technologist as a part of the student's educational program while actively enrolled in a polysomnographic educational program that is accredited by the commission on accreditation of allied health education programs; and

(4) a person, other than a respiratory care practitioner licensed under the Respiratory Care Act [Chapter 61, Article 12B NMSA 1978], credentialed in one of the health-related fields accepted by the board of registered polysomnographic technologists, who may provide sleep-related services under the direct supervision of a polysomnographic technologist for a period of up to one year while obtaining the clinical experience necessary to be eligible to take the examination given by the board of registered polysomnographic technologists.

B. Before providing any sleep-related services:

(1) a polysomnographic technician shall obtain a temporary permit from the board and when providing services shall wear a badge that appropriately identifies the person as a polysomnographic technician;

(2) a polysomnographic trainee shall give notice to the board that the trainee is enrolled in an accredited sleep technologist educational program accredited by the American academy of sleep medicine. When providing services, the trainee shall wear a badge that appropriately identifies the person as a polysomnographic trainee;

(3) a person who is obtaining clinical experience pursuant to Paragraph (4) of Subsection A of this section shall give notice to the board that the person is working under the direct supervision of a polysomnographic technologist in order to gain the experience to be eligible to take the examination given by the board of registered polysomnographic technologists. When providing services, the person shall wear a badge that appropriately identifies that the person is obtaining clinical experience; and

(4) a polysomnographic student shall wear a badge that appropriately identifies the person as a polysomnographic student.

C. A licensed dentist shall make or direct the making and use of any oral appliance used in the practice of polysomnography and shall evaluate the structures of a patient's oral and maxillofacial region for purposes of fitting the appliance.

D. The practice of polysomnography shall take place only in a hospital, a stand-alone sleep laboratory or sleep center or in a patient's home in accordance with a licensed provider's order; provided that the scoring of data and the education of patients may take place in settings other than in a hospital, sleep laboratory, sleep center or patient's home.

E. The Polysomnography Practice Act shall not apply to:

(1) a physician licensed under the Medical Practice Act [Chapter 61, Article 6 NMSA 1978];

(2) diagnostic electroencephalograms conducted in accordance with the guidelines of the American clinical neurophysiology society;

(3) a person who is employed in the practice of polysomnography by a federal government facility or agency in New Mexico; or

(4) a person qualified as a member of a recognized profession, the practice of which requires a license or is regulated pursuant to the laws of New Mexico, who renders services within the scope of the person's license or other regulatory authority; provided that the person does not represent that the person is a polysomnographic technologist.

History: Laws 2008, ch. 54, 4.



Section 61-6B-5 - Requirements for licensing.

61-6B-5. Requirements for licensing.

A. The board shall grant a license to engage in the practice of polysomnography to a person who has submitted to the board:

(1) a completed application for licensing on the form provided by the board;

(2) required documentation as determined by the board;

(3) the required fees;

(4) an affidavit stating that the applicant has not been found guilty of unprofessional conduct or incompetence;

(5) satisfactory documentation of either:

(a) graduation from a polysomnographic educational program that is accredited by the commission on accreditation of allied health education programs;

(b) graduation from a respiratory care educational program that is accredited by the commission on accreditation of allied health education programs and completion of the curriculum for a polysomnography certificate established and accredited by the committee on accreditation for respiratory care of the commission on accreditation of allied health education programs;

(c) graduation from an electroneurodiagnostic technologist educational program with a polysomnographic technology track that is accredited by the commission on accreditation of allied health education programs; or

(d) successful completion of an accredited sleep technologist educational program that is accredited by the American academy of sleep medicine; provided, however, this optional requirement shall not be available after the date on which there are at least three polysomnographic technologist educational programs in New Mexico that have been accredited by the commission on accreditation of allied health education programs for at least the two years immediately preceding that date; and

(6) satisfactory documentation of having:

(a) passed the national certifying examination given by the board of registered polysomnographic technologists or having passed a national certifying examination equivalent to the board of registered polysomnographic technologists' examination as determined by a rule adopted by the New Mexico medical board;

(b) been credentialed by the board of registered polysomnographic technologists or by another national entity equivalent to the board of polysomnographic technologists as determined by rule adopted by the New Mexico medical board;

(c) met any additional educational or clinical requirements established by the board pursuant to rule; and

(d) met all other requirements of the Polysomnography Practice Act.

B. A person who is engaged in the practice of polysomnography on July 1, 2008 shall be eligible for a license under the Polysomnography Practice Act without meeting the educational requirement of Paragraph (5) of Subsection A of this section, provided that the person meets the requirements of Paragraph (6) of Subsection A of this section.

C. The board may require:

(1) a personal interview with an applicant to evaluate that person's qualifications for a license; and

(2) fingerprints and other information necessary for a state and national criminal background check.

History: Laws 2008, ch. 54, 5.



Section 61-6B-6 - License renewal.

61-6B-6. License renewal.

A. A licensee shall renew the licensee's polysomnographic technologist's license biennially by submitting prior to the date established by the board:

(1) the completed application for license renewal on the form provided by the board; and

(2) the required fee for biennial license renewal.

B. The board may require proof of continuing education or other proof of competence as a requirement for renewal.

C. A sixty-day grace period shall be allowed a licensee after the end of the licensing period, during which time the license may be renewed by submitting:

(1) the completed application for license renewal on the form provided by the board;

(2) the required fee for biennial license renewal; and

(3) the required late fee.

D. A polysomnographic technologist's license not renewed at the end of the grace period shall be considered expired, and the licensee shall not be eligible to practice within the state. For reinstatement of an expired license within one year of the date of renewal, the board shall establish requirements or fees that are in addition to the fee for biennial license renewal and may require the former licensee to reapply as a new applicant.

History: Laws 2008, ch. 54, 6.



Section 61-6B-7 - License; contents; display; fees.

61-6B-7. License; contents; display; fees.

A. A license issued by the board shall contain the name of the person to whom it is issued, the date and number of the license and other information the board may require.

B. The most recent address contained in the board's records for each licensee is the address deemed sufficient for purposes of service of process and correspondence and notice from the board. Any licensee whose address changes shall, within thirty days of the change, notify the board of the address change.

C. A licensee who wishes to retire from the practice of polysomnography shall file with the board an affidavit, in a form to be furnished by the board, stating the date on which the person retired from practice and other information the board may require. If that person wishes to reenter the practice of polysomnography, the person shall meet requirements established by the board for license renewal.

D. A licensee shall display the license in the office or place in which the licensee practices in a location clearly visible to patients.

E. The board shall establish license and administrative fees, but no individual fee shall exceed five hundred dollars ($500).

History: Laws 2008, ch. 54, 7.



Section 61-6B-8 - Committee; creation; organization; per diem and mileage; removal.

61-6B-8. Committee; creation; organization; per diem and mileage; removal.

A. The "polysomnography practice advisory committee" is created to advise the board on all matters related to the Polysomnography Practice Act. The board shall provide administrative and financial support to the committee.

B. The committee shall have five members, who are residents of New Mexico, appointed by the board as follows:

(1) two members who are credentialed by the board of registered polysomnographic technologists; provided that when the New Mexico medical board begins issuing licenses, this category of committee members shall be three licensed polysomnographic technologists, with the then-sitting members in this category being given a reasonable amount of time to become licensed;

(2) one licensed physician who is certified in sleep medicine by a national certifying body recognized by the American academy of sleep medicine;

(3) one person whose background is at the discretion of the board; and

(4) one member of the public who is not economically or professionally associated with the health care field.

C. Term-length conditions for appointments to the committee are:

(1) for initial appointments, two members each for four-year, three-year and two-year terms and one member for a one-year term;

(2) for regular appointments after the initial appointments, four-year terms;

(3) for a vacancy appointment, the balance of the term; and

(4) for any one member, no more than two terms, including an initial appointment term; provided that a member shall continue to serve on the committee until a replacement is appointed.

D. The committee shall elect annually a chairperson and other officers as the committee determines to be necessary.

E. The committee shall meet at least twice per calendar year and otherwise as often as necessary to conduct business, with four members constituting a quorum and meetings subject to the Open Meetings Act [Chapter 10, Article 15 NMSA 1978].

F. Members of the committee shall be reimbursed as nonsalaried public officers pursuant to the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978], and members shall receive no other compensation, perquisite or allowance for their service on the committee.

G. The board may remove from office a member of the committee for neglect of duties required by the Polysomnography Practice Act, malfeasance in office, incompetence or unprofessional conduct.

History: Laws 2008, ch. 54, 8.



Section 61-6B-9 - Board; committee; powers and duties.

61-6B-9. Board; committee; powers and duties.

A. The board, with the advice of the committee, shall have powers regarding licensing of polysomnographic technologists, temporary permitting of polysomnographic technicians, approval of polysomnography curricula, approval of degree programs in polysomnography and any other matters that are necessary to ensure the training and licensing of competent polysomnographic technologists.

B. The board, with the advice of the committee, shall hold hearings and adopt rules regarding:

(1) the licensing of polysomnographic technologists, the practice of polysomnography and the minimum qualifications and hours of clinical experience and standards of care required for being licensed as a polysomnographic technologist;

(2) criteria for continuing education requirements;

(3) the manner in which records of examinations and treatments shall be kept and maintained;

(4) professional conduct, ethics and responsibility;

(5) disciplinary actions, including the denial, suspension or revocation of or the imposition of restrictions or conditions on a license, and the circumstances that require disciplinary action;

(6) a means to provide information to all polysomnographic technologists licensed in the state;

(7) the inspection of the business premises of a licensee when the board determines that an inspection is necessary;

(8) the investigation of complaints against licensees or persons holding themselves out as engaging in the practice of polysomnography in the state;

(9) the publication of information for the public about licensees and the practice of polysomnography in the state;

(10) an orderly process for reinstatement of a license;

(11) criteria for acceptance of polysomnography credentials or licenses issued in other jurisdictions;

(12) criteria for advertising or promotional materials; and

(13) any matter necessary to implement the Polysomnography Practice Act.

History: Laws 2008, ch. 54, 9.



Section 61-6B-10 - Offenses; criminal penalties.

61-6B-10. Offenses; criminal penalties.

A person who engages in the practice of polysomnography without a license is guilty of a misdemeanor and shall be sentenced in accordance with the provisions of Section 31-19-1 NMSA 1978.

History: Laws 2008, ch. 54, 10.






Article 7 - Impaired Health Care Provider

Section 61-7-1 - Short title.

61-7-1. Short title.

Chapter 61, Article 7 NMSA 1978 may be cited as the "Impaired Health Care Provider Act".

History: 1953 Comp., 67-42-1, enacted by Laws 1976, ch. 3, 1; recompiled as 1953 Comp., 67-8A-1; 1995, ch. 96, 1.



Section 61-7-2 - Definition.

61-7-2. Definition.

As used in the Impaired Health Care Provider Act, "board" means a board or department that licenses, registers or certifies health care providers.

History: 1953 Comp., 67-42-2, enacted by Laws 1976, ch. 3, 2; recompiled as 1953 Comp., 67-8A-2; 1995, ch. 96, 2; 2001, ch. 188, 1.



Section 61-7-3 - Grounds for restriction, suspension or revocation of license; registration or certification.

61-7-3. Grounds for restriction, suspension or revocation of license; registration or certification.

The license, registration or certification of any health care provider to practice in this state shall be subject to restriction, suspension or revocation in case of inability of the health care provider to practice with reasonable skill or safety to patients by reason of one or more of the following:

A. mental illness;

B. physical illness, including but not limited to deterioration through the aging process or loss of motor skill; or

C. habitual or excessive use or abuse of drugs, as defined in the Controlled Substances Act [Chapter 30, Article 31 NMSA 1978], or alcohol.

History: 1953 Comp., 67-42-3, enacted by Laws 1976, ch. 3, 3; recompiled as 1953 Comp., 67-8A-3; 1995, ch. 96, 3.



Section 61-7-4 - Health care provider boards; additional powers and duties.

61-7-4. Health care provider boards; additional powers and duties.

A. If the board has reasonable cause to believe that a health care provider licensed, registered or certified to practice in this state is unable to practice with reasonable skill and safety to patients because of a condition described in Section 61-7-3 NMSA 1978, the board shall appoint an examining committee as described in Subsection B of this section to examine the health care provider and shall, following the examination, take appropriate action within the provisions of the Impaired Health Care Provider Act.

B. The appropriate board shall designate three licensed health care providers to be members of an examining committee.

History: 1953 Comp., 67-42-4, enacted by Laws 1976, ch. 3, 4; recompiled as 1953 Comp., 67-8A-4; 1991, ch. 148, 5; 1993, ch. 326, 1; 1995, ch. 96, 4.



Section 61-7-5 - Examination by committee.

61-7-5. Examination by committee.

A. The examining committee assigned to examine a health care provider pursuant to referral by the board as provided in Section 61-7-4 NMSA 1978 shall conduct an examination of the health care provider for the purpose of determining the health care provider's fitness to practice with reasonable skill or safety to patients, either on a restricted or unrestricted basis, and shall report its findings and recommendations to the board. The findings and recommendations shall be based on findings by the examining committee that the health care provider examined possesses one or more of the impairments set forth in Section 61-7-3 NMSA 1978 and such impairment does, in fact, affect the ability of the health care provider to skillfully or safely practice. The examining committee shall order the health care provider to appear before it for examination and give the health care provider ten days' notice of time and place of the examination, together with a statement of the cause for examination. Notice shall be served upon the health care provider either personally or by registered or certified mail with return receipt requested.

B. If an examining committee, in its discretion, deems a mental or physical examination of the health care provider necessary to its determination of the fitness of the health care provider to practice, the committee shall order the health care provider to submit to such examination. Any person licensed, registered or certified to practice in this state shall, by so practicing or by making or filing of registration to practice in this state, be deemed to have:

(1) given consent to submit to mental or physical examination when so directed by an examining committee; and

(2) waived all objections to the admissibility of an examining committee's report to the board on the grounds of privileged communication.

C. Any health care provider ordered to an examination before an examining committee pursuant to the provisions of Subsection A of this section may present the results of an independent mental or physical examination to the committee.

D. Any health care provider who submits to a diagnostic mental or physical examination as ordered by an examining committee shall have a right to designate another health care provider to be present at the examination and make an independent report to the board.

E. Failure of a health care provider to comply with an examining committee order made pursuant to provisions of Subsection B of this section to appear before it for examination by the committee or to submit to mental or physical examination under this section shall be reported by the committee to the board and, unless due to circumstances beyond the control of the health care provider, shall be grounds for the immediate and summary suspension by the board of the health care provider's license, registration or certification to practice in this state until the further order of the board.

History: 1953 Comp., 67-42-5, enacted by Laws 1976, ch. 3, 5; recompiled as 1953 Comp., 67-8A-5; 1993, ch. 326, 2; 1995, ch. 96, 5.



Section 61-7-6 - Voluntary restriction of licensure.

61-7-6. Voluntary restriction of licensure.

A health care provider may request in writing to the board a restriction of the license, registration or certification to practice. The board may grant the request for restriction and shall have authority, if it deems appropriate, to attach conditions to the license, registration or certification of the health care provider to practice within specified limitations and waive the commencement of any proceeding pursuant to provisions of Section 61-7-8 NMSA 1978. Removal of a voluntary restriction on licensure to practice shall be subject to the procedure for reinstatement of license, registration or certification in Section 61-7-9 NMSA 1978.

History: 1953 Comp., 67-42-6, enacted by Laws 1976, ch. 3, 6; recompiled as 1953 Comp., 67-8A-6; 1993, ch. 326, 3; 1995, ch. 96, 6.



Section 61-7-7 - Report to the board; action.

61-7-7. Report to the board; action.

A. An examining committee shall report to the board its findings on the examination of the person as provided in Section 61-7-5 NMSA 1978, the determination of the committee as to the fitness of the person to engage in practice with reasonable skill or safety to patients, either on a restricted or unrestricted basis, and any management that the committee may recommend. Recommendation by the committee shall be advisory only and shall not be binding on the board.

B. The board may accept or reject any finding, determination or recommendation of an examining committee regarding a health care provider's ability to continue to practice with or without any restriction on the license, registration or certification or may refer the matter back to an examining committee for further examination and report.

C. In the absence of a voluntary agreement by a health care provider as provided in Section 61-7-6 NMSA 1978 for restriction of the license, registration or certification of the person to practice, any person shall be entitled to a hearing under and in accordance with the procedure contained in the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978] before the board and a determination on the evidence as to whether restriction, suspension or revocation of license, registration or certification shall be imposed.

History: 1953 Comp., 67-42-7, enacted by Laws 1976, ch. 3, 7; recompiled as 1953 Comp., 67-8A-7; 1993, ch. 326, 4; 1995, ch. 96, 7.



Section 61-7-8 - Proceedings.

61-7-8. Proceedings.

A. The board may formally proceed against a health care provider under the Impaired Health Care Provider Act in accordance with the procedures contained in the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978].

B. At the conclusion of a hearing, the board shall make the following findings:

(1) whether the health care provider is impaired by one of the grounds for restriction, suspension or revocation listed in Section 61-7-3 NMSA 1978;

(2) whether the impairment, if found in Paragraph (1) of this subsection, does in fact limit the health care provider's ability to practice skillfully or safely;

(3) to what extent the impairment limits the health care provider's ability to practice skillfully or safely and whether the board finds that the impairment is such that the health care provider's license, registration or certification should be suspended, revoked or restricted; and

(4) if the finding in Paragraph (3) of this subsection recommends suspension or restriction of the health care provider's ability to practice, the board shall make specific recommendations as to the length and nature of the suspension or restriction and shall recommend how the suspension or restriction shall be carried out and supervised.

C. At the conclusion of a hearing, the board shall make a determination of the merits and may order one or more of the following:

(1) placement of the health care provider on probation on such terms and conditions as it deems proper for the protection of the public;

(2) suspension or restriction of the license of the health care provider to practice for the duration of the impairment;

(3) revocation of the license, registration or certification of the health care provider to practice; or

(4) reinstatement of the health care provider's license, registration or certification to practice without restriction.

D. The board may temporarily suspend the license, registration or certification of any health care provider without a hearing, simultaneously with the institution of proceedings under the Impaired Health Care Provider Act or the Uniform Licensing Act, if it finds that the evidence in support of the examining committee's determination is clear and convincing and that the health care provider's continuation in practice would constitute an imminent danger to public health and safety. The health care provider shall be entitled to a hearing to set aside the suspension no later than sixty days after the license is suspended.

E. Neither the record of the proceeding nor any order entered against a health care provider may be used against the health care provider in any other legal proceeding except upon judicial review as provided in Section 61-7-10 NMSA 1978.

History: 1953 Comp., 67-42-8, enacted by Laws 1976, ch. 3, 8; recompiled as 1953 Comp., 67-8A-8; 1993, ch. 326, 5; 1995, ch. 96, 8.



Section 61-7-9 - Reinstatement of license.

61-7-9. Reinstatement of license.

A health care provider whose license, registration or certification has been restricted, suspended or revoked pursuant to provisions of the Impaired Health Care Provider Act, voluntarily or by action of the board, shall have a right, at reasonable intervals, to petition for reinstatement and to demonstrate that the health care provider can resume the competent practice with reasonable skill and safety to patients. Petition shall be made in writing and on a form prescribed by the board. Action of the board on the petition shall be initiated by referral to and examination by an examining committee pursuant to the provisions of Sections 61-7-4 and 61-7-5 NMSA 1978. The board may, in its discretion and upon written recommendation of the examining committee, restore the license, registration or certification of the health care provider on a general or limited basis.

History: 1953 Comp., 67-42-9, enacted by Laws 1976, ch. 3, 9; recompiled as 1953 Comp., 67-8A-9; 1993, ch. 326, 6; 1995, ch. 96, 9.



Section 61-7-10 - Judicial review.

61-7-10. Judicial review.

All orders of the board made pursuant to provisions of Subsection C of Section 61-7-8 through 61-1-31 NMSA 1978 shall be subject to judicial review as provided for in the Uniform Licensing Act [61-1-1 NMSA 1978]. The decision of the board shall not be stayed or enjoined pending review by a district court but may be stayed or enjoined pending review by the court of appeals or the New Mexico supreme court.

History: 1953 Comp., 67-42-10, enacted by Laws 1976, ch. 3, 10; recompiled as 1953 Comp., 67-8A-10; 1993, ch. 326, 7; 1995, ch. 96, 10.



Section 61-7-11 - Protected action and communication.

61-7-11. Protected action and communication.

There shall be no liability on the part of and no action for damages against:

A. any member of an examining committee of the board for any action undertaken or performed by such member within the scope of the functions or such committee or board under the Impaired Health Care Provider Act when acting in good faith and in the reasonable belief that the action taken is warranted; or

B. any person providing information to an examining committee or to the board in good faith in the reasonable belief that the information is accurate.

History: 1953 Comp., 67-42-11, enacted by Laws 1976, ch. 3, 11; recompiled as 1953 Comp., 67-8A-11; 1993, ch. 326, 8; 1995, ch. 96, 11.



Section 61-7-12 - Impaired health care provider treatment program.

61-7-12. Impaired health care provider treatment program.

A. The board has the authority to enter into an agreement to implement an impaired health care provider treatment program.

B. For the purposes of this section, "impaired health care provider treatment program" means a program of care and rehabilitation services provided by those organizations authorized by the board to provide for the detection, intervention and monitoring of impaired health care providers.

History: 1978 Comp., 61-7-12, enacted by Laws 1987, ch. 204, 2; 1995, ch. 96, 12.






Article 7A - Nutrition and Dietetics Practices

Section 61-7A-1 - Short title. (Repealed effective July 1, 2022.)

61-7A-1. Short title. (Repealed effective July 1, 2022.)

Sections 1 through 15 [61-7A-1 through 61-7A-15 NMSA 1978] of this act may be cited as the "Nutrition and Dietetics Practice Act".

History: Laws 1989, ch. 387, 1.



Section 61-7A-2 - Legislative findings; purpose of act. (Repealed effective July 1, 2022.)

61-7A-2. Legislative findings; purpose of act. (Repealed effective July 1, 2022.)

A. The legislature finds that the application of scientific knowledge relating to food plays an important part in the treatment of disease and in the attainment and maintenance of health. The legislature further finds that the rendering of dietetics services in institutions and other settings requires trained and competent professionals.

B. The purpose of the Nutrition and Dietetics Practice Act is to safeguard life and health and to promote the public welfare by providing for the licensure and regulation of the persons engaged in the practice of nutrition and dietetics in the state and by providing the consumer a means of identifying those qualified to practice nutrition or dietetics.

History: Laws 1989, ch. 387, 2.



Section 61-7A-3 - Definitions. (Repealed effective July 1, 2022.)

61-7A-3. Definitions. (Repealed effective July 1, 2022.)

As used in the Nutrition and Dietetics Practice Act:

A. "association" means the American dietetic association;

B. "board" means the nutrition and dietetics practice board;

C. "commission" means the commission on dietetic registration that is a member of the national commission on health certifying agencies, which national commission establishes national standards of competence for individuals participating in the health care delivery system;

D. "dietitian" means a health care professional who engages in nutrition or dietetics practice and uses the title dietitian;

E. "nutrition or dietetics practice" means the integration and application of principles derived from the sciences of nutrition, biochemistry, physiology, food management and behavioral and social sciences to achieve and maintain human health through the provision of nutrition care services;

F. "nutrition care services" means:

(1) assessment of the nutritional needs of individuals and groups and determining resources and constraints in the practice setting;

(2) establishment of priorities, goals and objectives that meet nutritional needs in a manner consistent with available resources and constraints;

(3) provision of nutrition counseling in health and disease;

(4) development, implementation and management of nutrition care systems; and

(5) evaluation, adjustment and maintenance of appropriate standards of quality in food and nutrition care;

G. "nutritional assessment" means the evaluation of the nutritional needs of individuals and groups based upon appropriate biochemical, anthropometric, physical and dietary data to determine nutrient needs and recommend appropriate nutritional intake, including enteral and parenteral nutrition;

H. "nutrition counseling" means advising and assisting individuals or groups on appropriate nutritional intake by integrating information from the nutritional assessment with information on food and other sources of nutrients and meal preparation consistent with cultural background and socioeconomic status;

I. "nutrition associate" means a health care professional who engages in nutrition or dietetics practice under the supervision of a dietitian or nutritionist; and

J. "nutritionist" means a health care professional who engages in nutrition or dietetics practice and uses the title nutritionist.

History: Laws 1989, ch. 387, 3.



Section 61-7A-4 - License required; exemptions. (Repealed effective July 1, 2022.)

61-7A-4. License required; exemptions. (Repealed effective July 1, 2022.)

A. After April 1, 1990, no person shall engage in nutrition or dietetics practice, or use or include the titles or represent himself to be a dietitian, nutritionist or nutrition associate unless he is licensed under the Nutrition and Dietetics Practice Act.

B. Nothing in the Nutrition and Dietetics Practice Act is intended to:

(1) limit, interfere with or prevent any other licensed health care professional from engaging in nutrition and dietetics practice within the limits of his licensure, except that he shall not hold himself out as a dietitian, nutritionist or nutrition associate;

(2) limit, interfere with or prevent employees of state or federal agencies from using the term "dietitian" or "nutritionist" as defined in state or federal personnel qualifications where these terms are used in their job titles, except that the use of these terms shall be limited to the period and practice of their employment with the state or federal agency establishing those qualifications;

(3) prevent an individual who does not hold himself out as a dietitian, nutritionist or nutrition associate from furnishing oral or written nutritional information on food, food materials or dietary supplements or from engaging in the explanation to customers about foods or food products in connection with the marketing and distribution of those products;

(4) prevent any person from providing weight control services provided the program has been reviewed by, consultation is available from and no program change can be initiated without prior approval by a licensed dietitian or licensed nutritionist, a dietitian or nutritionist licensed in another state which has licensure requirements at least as stringent as the requirements for licensure under the Nutrition and Dietetics Practice Act, or a dietitian registered by the commission;

(5) prevent a dietetic technician registered (DTR) from engaging in nutrition or dietetics practice under the supervision of a licensed dietitian or licensed nutritionist;

(6) apply to or affect students of approved or accredited dietetics or nutrition training or education programs who engage in nutrition or dietetics practice under the supervision of a licensed dietitian or licensed nutritionist as a part of their approved or accredited training or education program for the duration of that program; or

(7) interfere with or prevent persons recognized in their communities as curanderos or medicine men from advising or ministering to people according to traditional practices, as long as they do not hold themselves out to be dietitians, nutritionists or nutrition associates.

History: Laws 1989, ch. 387, 4.



Section 61-7A-5 - Board created. (Repealed effective July 1, 2022.)

61-7A-5. Board created. (Repealed effective July 1, 2022.)

A. There is created the "nutrition and dietetics practice board", administratively attached to the regulation and licensing department. The board shall consist of five members who are New Mexico residents and who are appointed by the governor for staggered three-year terms. Three members shall be licensed dietitians or nutritionists with at least three years of nutrition or dietetics practice in New Mexico and two members shall represent the public. There shall be at least one dietitian and at least one nutritionist on the board at all times. The public members shall not have been licensed as a dietitian or nutritionist or have any financial interest, direct or indirect, in the professions regulated.

B. Each member shall hold office until the expiration of the term for which appointed or until a successor has been appointed. Vacancies shall be filled for the balance of the unexpired term within ninety days of the vacancy by appointment by the governor.

C. No board member shall serve more than two full terms.

D. The board shall elect annually a chairman and such other officers as it deems necessary. The board shall meet as often as necessary for the conduct of business, but no less than twice a year. Meetings shall be called by the chairman or upon the written request of two or more members of the board. Three members, at least two of whom are professional members and at least one of whom is a public member, shall constitute a quorum. Any member failing to attend, after proper notice, three consecutive meetings shall automatically be removed as a board member.

E. The members of the board shall be reimbursed as provided for nonsalaried public officers in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

History: Laws 1989, ch. 387, 5; 1996, ch. 51, 1.



Section 61-7A-6 - Board; duties. (Repealed effective July 1, 2022.)

61-7A-6. Board; duties. (Repealed effective July 1, 2022.)

A. The board shall:

(1) develop and administer an appropriate examination for qualified applicants;

(2) evaluate the qualifications of applicants for licensure under the Nutrition and Dietetics Practice Act;

(3) issue licenses to applicants who meet the requirements of the Nutrition and Dietetics Practice Act;

(4) investigate persons engaging in practices that may violate the provisions of the Nutrition and Dietetics Practice Act;

(5) revoke, suspend or deny a license in accordance with the provisions of the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978];

(6) adopt an annual budget;

(7) adopt a code of ethics; and

(8) adopt in accordance with the Uniform Licensing Act and file in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978] rules and regulations necessary to carry out the provisions of the Nutrition and Dietetics Practice Act; provided, no rule or regulation may be adopted, amended or repealed except by a vote of three-fifths of the board members.

B. The board may contract with the regulation and licensing department for office space and administrative support.

History: Laws 1989, ch. 387, 6; 1996, ch. 51, 2.



Section 61-7A-7 - Licensure; requirements. (Repealed effective July 1, 2022.)

61-7A-7. Licensure; requirements. (Repealed effective July 1, 2022.)

A. The board shall issue a license as a dietitian to any person who files a completed application, pays all required fees and certifies and furnishes evidence satisfactory to the board that the applicant has a valid current registration with the commission that gives the applicant the right to use the term "registered dietitian" or "R.D.".

B. The board shall issue a license as a nutritionist to any person who files a completed application, pays all required fees and certifies and furnishes evidence satisfactory to the board that the applicant:

(1) has received a master's degree or doctorate in human nutrition, nutrition education, foods and nutrition or public health nutrition from a college or university accredited by a member of the council on post-secondary accreditation; or

(2) maintains membership in one of the following organizations:

(a) the American institute of nutrition;

(b) the American society for clinical nutrition; or

(c) the American board of nutrition; and

(3) has successfully completed any training or educational programs and other requirements set out in the rules and regulations adopted pursuant to the Nutrition and Dietetics Practice Act.

C. Notwithstanding the provisions of Subsections A and B of this section, the board shall issue a license to an applicant who pays all required fees and who successfully passes a state examination, as established in Subsection A of Section 61-7A-6 NMSA 1978.

D. The board shall issue a license as a nutrition associate to any person who files a completed application, pays all required fees and certifies and furnishes evidence satisfactory to the board that the applicant:

(1) has received a baccalaureate or higher degree from a college or university accredited by a member of the council on post-secondary accreditation and fulfilled minimum academic requirements in the field of dietetics and related disciplines as approved by the association; and

(2) works under the supervision of a dietitian or nutritionist. Such supervision shall include a minimum of four hours onsite [on-site] supervision per month plus phone consultation as needed.

E. A valid license issued pursuant to the Nutrition and Dietetics Practice Act shall be displayed at the licensee's place of employment.

F. Licenses, including initial licenses, shall be issued for a period of one year.

History: Laws 1989, ch. 387, 7; 1996, ch. 51, 3.



Section 61-7A-8 - Licensure by credentials. (Repealed effective July 1, 2022.)

61-7A-8. Licensure by credentials. (Repealed effective July 1, 2022.)

The board may license an applicant who is licensed as a dietitian, nutritionist or nutrition associate in another state, provided that in the judgment of the board the standards for licensure in that state are not less stringent than those provided for licensure in the Nutrition and Dietetics Practice Act.

History: Laws 1989, ch. 387, 8.



Section 61-7A-9 - Provisional permit. (Repealed effective July 1, 2022.)

61-7A-9. Provisional permit. (Repealed effective July 1, 2022.)

A provisional permit to practice as a dietitian or nutritionist may be issued by the board upon the filing of an application and submission of evidence of successful completion of the education requirements. No fee in addition to the application and license fees shall be charged for the issuance of a provisional permit. The permit shall be valid only until the last day of the period for which it is issued or until the provisional permitee's [permittee's] application has been approved and a license issued, whichever is first.

History: Laws 1989, ch. 387, 9.



Section 61-7A-10 - License renewal; continuing education requirements. (Repealed effective July 1, 2022.)

61-7A-10. License renewal; continuing education requirements. (Repealed effective July 1, 2022.)

A. Every person licensed under the Nutrition and Dietetics Practice Act shall renew his license annually on or before the expiration date of the initial or renewal license.

B. The board shall issue a renewal license to the licensee upon receipt of the renewal application, the renewal fee and proof satisfactory to the board of compliance with continuing education requirements.

C. Continuing education requirements for licensees shall be established by the board, provided that:

(1) for dietitians, the requirements shall be those established by the commission; and

(2) for nutritionists and nutrition associates, at least seventy-five clock hours, or the equivalent, during a five-year period shall be required to be obtained in increments of fifteen clock hours annually or as otherwise permitted by the board.

D. Any person who allows his license to lapse by failing to renew his license within thirty days of expiration may be reinstated by the board and issued a renewal license upon submission of a renewal application with proof satisfactory to the board of compliance with the continuing education and other requirements of the Nutrition and Dietetics Practice Act and payment of the annual renewal fee and an additional reinstatement fee.

History: Laws 1989, ch. 387, 10.



Section 61-7A-11 - Fees. (Repealed effective July 1, 2022.)

61-7A-11. Fees. (Repealed effective July 1, 2022.)

A. The board shall establish a schedule of reasonable fees for applications, licenses and renewal of licenses. Fees shall be established based on processing requirements for each category.

B. The initial application fee shall be set in an amount not to exceed fifty dollars ($50.00).

C. The initial license fee shall be set in an amount not to exceed one hundred fifty dollars ($150).

D. A license renewal fee shall be established in an amount not to exceed seventy-five dollars ($75.00) per year.

E. A license reinstatement fee shall be established in an amount not to exceed fifty dollars ($50.00).

History: Laws 1989, ch. 387, 11.



Section 61-7A-12 - Nutrition and dietetics fund created; disposition; method of payment. (Repealed effective July 1, 2022.)

61-7A-12. Nutrition and dietetics fund created; disposition; method of payment. (Repealed effective July 1, 2022.)

A. There is created in the state treasury the "nutrition and dietetics fund", to be administered by the department under the supervision of the board.

B. All funds received or collected by the board or the department under the Nutrition and Dietetics Practice Act shall be deposited with the state treasurer, who shall place the money to the credit of the nutrition and dietetics fund. No balance in the fund at the end of any fiscal year shall revert to the general fund.

C. Money in the nutrition and dietetics fund is appropriated to the board for the purpose of implementing and administering the provisions of the Nutrition and Dietetics Practice Act.

History: Laws 1989, ch. 387, 12.



Section 61-7A-13 - Denial, suspension, revocation and reinstatement of licenses. (Repealed effective July 1, 2022.)

61-7A-13. Denial, suspension, revocation and reinstatement of licenses. (Repealed effective July 1, 2022.)

A. The board may refuse to issue or renew or may deny, suspend or revoke any license held or applied for under the Nutrition and Dietetics Practice Act in accordance with the procedures set forth in the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978] upon grounds that the licensee or applicant:

(1) is guilty of fraud or misrepresentation in the procurement of any license under the Nutrition and Dietetics Practice Act;

(2) is subject to the imposition of any disciplinary action by an agency of another state which regulates dietitians, nutritionists or nutrition associates but not to exceed the period or extent of that action;

(3) is convicted of a crime other than a misdemeanor. The record of conviction or a certified copy of it shall be conclusive evidence of the conviction;

(4) is grossly negligent or incompetent in his practice as a dietitian, nutritionist or nutrition associate;

(5) has failed to fulfill continuing education requirements;

(6) has violated or aided or abetted any person to violate any of the provisions of the Nutrition and Dietetics Practice Act or any rules or regulations duly adopted under that act; or

(7) has engaged in unethical or unprofessional conduct as defined in the code of ethics adopted by the board.

B. One year from the date of revocation of a license under the Nutrition and Dietetics Practice Act, application may be made to the board for restoration of the license. The board shall provide by regulation for the criteria governing application and examination for restoration of a revoked license.

History: Laws 1989, ch. 387, 13.



Section 61-7A-14 - Penalty; enforcement. (Repealed effective July 1, 2022.)

61-7A-14. Penalty; enforcement. (Repealed effective July 1, 2022.)

A. Violation of any provision of the Nutrition and Dietetics Practice Act is a misdemeanor.

B. The department or the board may bring civil action in any district court to enforce any of the provisions of the Nutrition and Dietetics Practice Act.

History: Laws 1989, ch. 387, 14.



Section 61-7A-15 - Termination of agency life; delayed repeal. (Repealed effective July 1, 2022.)

61-7A-15. Termination of agency life; delayed repeal. (Repealed effective July 1, 2022.)

The nutrition and dietetics practice board is terminated on July 1, 2021 pursuant to the Sunset Act [12-9-11 through 12-9-21 NMSA 1978]. The board shall continue to operate according to the provisions of the Nutrition and Dietetics Practice Act until July 1, 2022. Effective July 1, 2022, the Nutrition and Dietetics Practice Act is repealed.

History: Laws 1989, ch. 387, 15; 1996, ch. 51, 4; 1997, ch. 46, 7; 2005, ch. 208, 5; 2015, ch. 119, 5.






Article 8 - Podiatry

Section 61-8-1 - Short title. (Repealed effective July 1, 2024.)

61-8-1. Short title. (Repealed effective July 1, 2024.)

Chapter 61, Article 8 NMSA 1978 may be cited as the "Podiatry Act".

History: 1953 Comp., 67-6-1, enacted by Laws 1977, ch. 221, 1; 1998, ch. 24, 1.



Section 61-8-2 - Definitions. (Repealed effective July 1, 2024.)

61-8-2. Definitions. (Repealed effective July 1, 2024.)

As used in the Podiatry Act:

A. "board" means the board of podiatry;

B. "foot and ankle radiation technologist" means a person who takes x-rays of the foot and ankle under the supervision of a podiatrist; and

C. "practice of podiatry" means engaging in that primary health care profession, the members of which examine, diagnose, treat and prevent by medical, surgical and biomechanical means ailments affecting the human foot and ankle and the structures governing their functions, but does not include amputation of the foot or the personal administration of a general anesthetic. A podiatrist, pursuant to the laws of this state, is defined as a physician and surgeon within the scope of his license.

History: 1953 Comp., 67-6-2, enacted by Laws 1977, ch. 221, 2; 1998, ch. 24, 2.



Section 61-8-3 - License required. (Repealed effective July 1, 2024.)

61-8-3. License required. (Repealed effective July 1, 2024.)

Unless licensed as a podiatrist pursuant to the provisions of the Podiatry Act or exempted from that act pursuant to Section 61-8-4 NMSA 1978, no person shall practice podiatry.

History: 1953 Comp., 67-6-3, enacted by Laws 1977, ch. 221, 3; 1998, ch. 24, 3.



Section 61-8-4 - Persons exempted. (Repealed effective July 1, 2024.)

61-8-4. Persons exempted. (Repealed effective July 1, 2024.)

The Podiatry Act shall not apply to:

A. gratuitous services rendered in cases of emergency;

B. the domestic administration of family remedies not involving remuneration;

C. medical officers of the United States service in the actual performance of their official duties. The provisions of the Podiatry Act do not conflict with existing laws regulating the practice of the healing arts in this state; and

D. the fitting, recommending or sale of corrective shoes, arch supports or similar mechanical devices by retail dealers or manufacturers, provided that the representatives, agents or employees of such dealers or manufacturers do not diagnose, treat or prescribe mechanically or otherwise for any ailment, disease or deformity of the foot or leg.

History: 1953 Comp., 67-6-4, enacted by Laws 1977, ch. 221, 4; 1998, ch. 24, 4.



Section 61-8-4.1 - Criminal offender's character evaluation. (Repealed effective July 1, 2024.)

61-8-4.1. Criminal offender's character evaluation. (Repealed effective July 1, 2024.)

The provisions of the Criminal Offender Employment Act [28-2-1 to 28-2-6 NMSA 1978] shall govern any consideration of criminal records required or permitted under the Podiatry Act.

History: 1978 Comp., 61-8-4.1, enacted by Laws 1986, ch. 90, 1.



Section 61-8-5 - Board created; members; qualifications; terms; vacancies; removal. (Repealed effective July 1, 2024.)

61-8-5. Board created; members; qualifications; terms; vacancies; removal. (Repealed effective July 1, 2024.)

A. There is created a "board of podiatry". The board shall be administratively attached to the regulation and licensing department. The board shall consist of five members, three of whom shall be podiatrists licensed to practice in New Mexico who have been actively engaged in the practice of podiatry for at least three consecutive years immediately prior to their appointments and two members who shall represent the public and who shall not have been licensed as podiatrists, nor shall the public members have any significant financial interest, whether direct or indirect, in the occupation regulated.

B. Members of the board required to be licensed podiatrists shall be appointed by the governor. Board members shall be appointed for staggered terms of five years each, made in a manner that the terms of not more than two board members end on December 31 of each year commencing with 1978. Board members shall serve until their successors have been appointed and qualified. A vacancy shall be filled for the unexpired term by appointment by the governor.

C. The governor may remove a member from the board for neglect of a duty required by law, for incompetence, for improper or unprofessional conduct as defined by board rule or for any reason that would justify the suspension or revocation of his license to practice podiatry.

D. A board member shall not serve more than two consecutive full terms, and a member failing to attend, after proper notice, three consecutive meetings shall automatically be removed as a board member unless excused for reasons set forth in board rules.

E. In the event of a vacancy, the secretary of the board shall immediately notify the governor and the board members of the vacancy, the reason for its occurrence and the action taken by the board, so as to expedite the appointment of a new board member.

History: 1953 Comp., 67-6-5, enacted by Laws 1977, ch. 221, 5; 1979, ch. 385, 1; 1991, ch. 189, 11; 1998, ch. 24, 5; 2003, ch. 408, 7.



Section 61-8-6 - Board organization; meetings; compensation; powers and duties. (Repealed effective July 1, 2024.)

61-8-6. Board organization; meetings; compensation; powers and duties. (Repealed effective July 1, 2024.)

A. The board shall hold a regular meeting at least annually and shall elect annually a chairman, vice chairman and secretary-treasurer from its membership, each of whom shall serve until his successor is selected and qualified.

B. The board shall hold a minimum of one examination for licensure each year in the month of June or July at a place and at a time designated by the board. Notice of the examination shall be given to all applicants at least thirty days prior to the date of the examination.

C. Special meetings may be called by the chairman and shall be called upon the written request of any three board members. Notice of all meetings shall be made in conformance with the Open Meetings Act [Chapter 10, Article 15 NMSA 1978].

D. Members of the board may be reimbursed as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978], but shall receive no other compensation, perquisite or allowance.

E. The board shall:

(1) administer and enforce the provisions of the Podiatry Act;

(2) adopt, publish and file, in accordance with the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978] and the State Rules Act [Chapter 14, Article 4 NMSA 1978], all rules for the implementation and enforcement of the provisions of the Podiatry Act;

(3) adopt and use a seal;

(4) conduct hearings, administer oaths and take testimony on any matters within the board's jurisdiction;

(5) keep an accurate record of its meetings, receipts and disbursements;

(6) keep a record of licensure examinations held, together with the names and addresses of persons taking the examinations and the examination results. Within forty-five days after any examination, the board shall give written notice to each applicant examined of the results of the examination as to the respective applicant;

(7) certify as passing each applicant who obtains a passing score, as defined by board rule, on examinations administered or approved by the board;

(8) keep records of registration in which the name, address and license number of licensed podiatrists are recorded, together with a record of license renewals, suspensions and revocations;

(9) grant, deny, renew, suspend or revoke licenses to practice podiatry or take other actions provided in Section 61-1-3 NMSA 1978 in accordance with the provisions of the Uniform Licensing Act for any cause stated in the Podiatry Act;

(10) adopt and promulgate rules setting standards of preliminary and professional qualifications for the practice of podiatry;

(11) adopt and promulgate rules and prepare and administer examinations for the licensure and regulation of podiatric assistants as are necessary to protect the public. The rules shall include definitions and limitations on the practice of podiatric assistants, qualifications for applicants for licensure, an initial license fee in an amount not to exceed two hundred fifty dollars ($250) and a renewal fee not to exceed one hundred dollars ($100) per year, provisions for the regulation of podiatric assistants and provisions for the suspension or revocation of licenses;

(12) determine by rule all qualifications and requirements for applicants seeking licensure as podiatrists or podiatric assistants; and

(13) adopt rules and prepare and administer examinations for applicants seeking licensure as foot and ankle radiation technologists.

History: 1953 Comp., 67-6-6, enacted by Laws 1977, ch. 221, 6; 1998, ch. 24, 6; 2003, ch. 408, 8.



Section 61-8-7 - Disposition of funds; podiatry fund created; method of payments; bonds. (Repealed effective July 1, 2024.)

61-8-7. Disposition of funds; podiatry fund created; method of payments; bonds. (Repealed effective July 1, 2024.)

A. There is created the "podiatry fund".

B. All funds received by the board and money collected under the Podiatry Act shall be deposited with the state treasurer, who shall place the same to the credit of the podiatry fund.

C. All payments out of the podiatry fund shall be made on vouchers issued and signed by the secretary-treasurer of the board upon warrants drawn by the secretary of finance and administration in accordance with the budget approved by the department of finance and administration.

D. All amounts in the podiatry fund shall be subject to the order of the board and shall be used only for the purpose of meeting the necessary expenses incurred in:

(1) the performance of the provisions of the Podiatry Act and the powers and duties imposed by that act; and

(2) the promotion of education and standards of practice in the field of podiatry in New Mexico within the budgetary limits.

E. All money that has accumulated to the credit of the board under any previous law shall be transferred to the podiatry fund and shall continue to be available for use by the board in accordance with the provisions of the Podiatry Act. Balances at the end of the fiscal year shall not revert, but shall remain in the podiatry fund for use in accordance with the provisions of the Podiatry Act.

History: 1953 Comp., 67-6-7, enacted by Laws 1977, ch. 221, 7; 1998, ch. 24, 7.



Section 61-8-8 - Qualifications for licensure as a podiatrist. (Repealed effective July 1, 2024.)

61-8-8. Qualifications for licensure as a podiatrist. (Repealed effective July 1, 2024.)

A. Each applicant for licensure as a podiatrist shall furnish evidence satisfactory to the board that the applicant:

(1) has reached the age of majority;

(2) is of good moral character;

(3) has graduated and been awarded a doctor of podiatric medicine degree from a college of podiatric medicine accredited by the American podiatric medical association council on education; and

(4) has completed, at a minimum, a one-year residency program at a hospital accredited by the American podiatric medical association council on education.

B. Each applicant shall file his application under oath on forms supplied by the board and shall pay the required fees.

C. An applicant for licensure by examination shall submit evidence to the board that he has successfully passed the examinations administered by the national board of podiatry examiners for students graduating from colleges of podiatry and shall furnish the board an official transcript and take such clinical and written examinations as the board deems necessary. The examinations shall be in English, and the subjects covered by the examinations shall be determined by the board and taken from subjects taught in accredited colleges of podiatric medicine. No applicant for licensure by examination shall be licensed who has not received a passing score on all board-approved or board-administered examinations.

D. A podiatrist duly licensed in another state may, on a temporary basis, consult, advise or cooperate in patient treatment with a podiatrist licensed in New Mexico, subject to rules adopted and promulgated by the board.

History: 1953 Comp., 67-6-8, enacted by Laws 1977, ch. 221, 8; 1998, ch. 24, 8.



Section 61-8-9 - Licensure by reciprocity. (Repealed effective July 1, 2024.)

61-8-9. Licensure by reciprocity. (Repealed effective July 1, 2024.)

An applicant for licensure by reciprocity shall meet the qualifications set forth in Section 61-8-8 NMSA 1978, shall file his application under oath on forms supplied by the board that conform to board rules on reciprocity and shall furnish proof satisfactory to the board of his having been licensed by examination in another state that had qualifications equal to or exceeding those of this state on the date of his original licensure. In addition, each applicant for registration pursuant to the provisions for licensure by reciprocity shall furnish the board an affidavit from his state board showing current registration and the fact that he has been licensed to practice podiatry and that he has practiced podiatry for at least five consecutive years immediately preceding the filing of his application for reciprocal privilege. The applicant shall also complete and pass those supplemental examinations as the board deems necessary if required by board rule.

History: 1953 Comp., 67-6-9, enacted by Laws 1977, ch. 221, 9; 1998, ch. 24, 9.



Section 61-8-10 - License fees; licensure under prior law; renewal. (Repealed effective July 1, 2024.)

61-8-10. License fees; licensure under prior law; renewal. (Repealed effective July 1, 2024.)

A. An applicant for licensure as a podiatrist shall pay the following fees:

(1) for licensure by examination:

(a) an examination fee equal to the cost of purchasing the examination, plus an administration fee not to exceed fifty percent of the examination fee; and

(b) an application fee not to exceed five hundred dollars ($500);

(2) for licensure on the basis of reciprocity, a fee set by the board in an amount not to exceed six hundred dollars ($600);

(3) for the annual renewal of license on or before January 1 of each year, a renewal fee set by the board in an amount not to exceed three hundred dollars ($300);

(4) for the late renewal after January 1 of each year, a late charge not to exceed fifty dollars ($50.00) per month or part thereof commencing on January 2;

(5) in addition to the renewal fees and late charges, the applicant for the renewal of a license shall pay a reinstatement fee not to exceed two hundred fifty dollars ($250) for the first twelve months of delinquency and a reinstatement fee of five hundred dollars ($500) for a license that has lapsed more than one year but not more than three years; and

(6) for the issuance of a temporary license, a fee not to exceed one hundred dollars ($100).

B. If any licensee permits his license to lapse for a period of three full years, the license shall automatically be canceled and shall not be reinstated.

C. The provisions of Paragraphs (3), (4) and (5) of Subsection A of this section shall not apply to licensees who practice in the service of the United States whose licenses shall be renewed upon application for such renewal within three months after the termination of such service.

D. Current renewal certificates issued by the board shall be displayed in the office of the licensee, and, in the case of the suspension or revocation of a license, no portion of a fee or penalty shall be returned.

E. Any person licensed as a podiatrist under the provisions of any prior laws of New Mexico, whose license is valid on the effective date of the Podiatry Act, shall be held to be licensed under the provisions of the Podiatry Act and shall be entitled to the renewal of his current license.

History: 1953 Comp., 67-6-10, enacted by Laws 1977, ch. 221, 10; 1979, ch. 385, 3; 1989, ch. 185, 1; 1998, ch. 24, 10.



Section 61-8-10.1 - License renewal; continuing education; penalty for failure to renew. (Repealed effective July 1, 2024.)

61-8-10.1. License renewal; continuing education; penalty for failure to renew. (Repealed effective July 1, 2024.)

A. All licensees shall renew their licenses on or before January 1 of each year. Upon application for renewal, each licensee shall furnish evidence that he holds a registration number with the taxation and revenue department and has completed continuing education requirements as set forth in Subsection B of this section.

B. As a condition of renewal, all applicants shall furnish the board with evidence of completion of post-graduate study as required by board rule. Post-graduate study may be obtained from a college of podiatric medicine accredited by the American podiatry association, one of its constituent societies or affiliate organizations or other such courses approved by the board. This requirement may only be waived for reasons of prolonged illness or other incapacity.

C. The board may summarily suspend the license of any podiatrist who fails to renew his license or submit proof of completion of continuing education requirements within sixty days of January 1 as provided in Subsection A of this section. The board may reinstate licenses suspended upon payment of all applicable late fees, delinquent renewal fees and reinstatement fees.

History: 1978 Comp., 61-8-10.1, enacted by Laws 1989, ch. 185, 2; 1998, ch. 24, 11.



Section 61-8-11 - Suspension, revocation or refusal of license. (Repealed effective July 1, 2024.)

61-8-11. Suspension, revocation or refusal of license. (Repealed effective July 1, 2024.)

The board may refuse to issue or may suspend or revoke any license in accordance with the provisions of the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978] for any one or more of the following reasons:

A. making a false statement in any part of an application for licensure, examination or registration pursuant to the provisions of the Podiatry Act;

B. conviction of a crime involving moral turpitude, as shown by a certified copy of the record of the court of conviction;

C. the habitual indulgence in the use of narcotics, alcohol or other substances that impair intellect and judgment to an extent as will, in the opinion of the board, incapacitate a podiatrist from the proper performance of his professional duties;

D. lending the use of one's name to an unlicensed podiatrist;

E. selling, giving or prescribing any compound or substance containing narcotic drugs or other controlled substances for illegal purposes;

F. the willful violation of a patient's right to confidentiality;

G. gross malpractice or incompetency as defined by board rule; or

H. any dishonest or unprofessional conduct as defined by the Podiatry Act or rules adopted pursuant to that act.

History: 1953 Comp., 67-6-11, enacted by Laws 1977, ch. 221, 11; 1998, ch. 24, 12.



Section 61-8-12 - Offenses; penalties. (Repealed effective July 1, 2024.)

61-8-12. Offenses; penalties. (Repealed effective July 1, 2024.)

Each of the following acts committed by any person constitutes a misdemeanor punishable upon conviction by a fine of not less than one hundred dollars ($100) or more than ten thousand dollars ($10,000) or by imprisonment not to exceed one year, or both:

A. practicing or attempting to practice podiatry without a current valid license issued by the board;

B. obtaining registration under the Podiatry Act by false or untrue statements to the board or by presenting a fraudulent diploma or license to the board;

C. swearing falsely or giving a false affidavit in any proceeding before the board;

D. advertising or using any designation, diploma or certificate tending to imply that one is a practitioner of podiatry, including the use of the words "chiropodist", "podiatrist", "M.Cp.", "D.S.C.", "D.P.M.", "foot specialist", "foot correctionist", "foot culturist", "foot practipedist", "foot doctor" or words of similar import, unless one holds a license or is exempted under the provisions of the Podiatry Act; or

E. practicing podiatry during any period of time in which one's license has been revoked or suspended as provided in the Podiatry Act.

History: 1953 Comp., 67-6-12, enacted by Laws 1977, ch. 221, 12; 1998, ch. 24, 13.



Section 61-8-13 - Unprofessional conduct; exceptions. (Repealed effective July 1, 2024.)

61-8-13. Unprofessional conduct; exceptions. (Repealed effective July 1, 2024.)

A. Unprofessional conduct pursuant to Subsection H of Section 61-8-11 NMSA 1978 for any podiatrist licensed under the Podiatry Act includes using any false or misleading advertising or making any false or misleading statement in communications with patients or potential patients or using any misleading or deceptive title or designation in a name or title of a podiatric practice.

B. Nothing in Subsection A of this section shall be construed to prohibit the following acts:

(1) publishing in type of ordinary size and style, as opposed to bold or display type, the name, location, office hours and telephone number of any licensed practicing podiatrist in any telephone directory;

(2) publishing for a period of not more than ten consecutive days an announcement that the practitioner is opening a new office or practice, providing that the announcement shall be published within thirty days after the opening and shall state only the practitioner's name, location, office hours, telephone number, occupation and the fact of the opening and shall be of a size not to exceed two inches in length and four inches in width and of a type size not heavier nor larger than twelve point gothic with a border not larger than four points;

(3) mailing one notice of the opening of a new practice or a notice of the assumption of an established practice consisting of a printed announcement which shall be in an envelope and shall state only the practitioner's name, location, telephone number, office hours and the designation "podiatrist", "foot specialist" or "practice limited to care of feet" and the usual language announcing the opening of an office;

(4) maintaining exterior signs about the office of the practitioner, in keeping with the medical and dental community, giving his name, address and occupation. The letters shall be no larger than six inches in height, but neon lights, flashing lights or similar devices shall not be used; and

(5) conducting, in conjunction with a majority of the practicing podiatrists of the state or of a given city, a public educational program or informational campaign.

History: 1953 Comp., 67-6-13, enacted by Laws 1977, ch. 221, 13; 1998, ch. 24, 14.



Section 61-8-14 - Limitation on licensure; temporary license. (Repealed effective July 1, 2024.)

61-8-14. Limitation on licensure; temporary license. (Repealed effective July 1, 2024.)

A. No license to practice podiatry shall be issued to a corporation, partnership or association; provided, however, that this subsection shall not prohibit licensed podiatrists from associating themselves as otherwise allowed by law in a professional corporation, professional limited liability company, partnership or association for the purpose of practicing podiatry.

B. In cases of emergency, as defined by board rule, the board may grant a temporary license to practice podiatry to a person who meets the requirements of Subsections A and B of Section 61-8-8 NMSA 1978. The temporary license shall automatically expire on the date of the next board meeting at which applications for licensure by examination or reciprocity are approved. No person may be issued more than one temporary license pursuant to this provision.

C. To facilitate educational programs, subject to conditions and terms set forth in board rules, the board may grant a temporary license to practice podiatry to a person enrolled and participating in such program.

History: 1953 Comp., 67-6-14, enacted by Laws 1977, ch. 221, 14; 1998, ch. 24, 15.



Section 61-8-15 - Privileged communications. (Repealed effective July 1, 2024.)

61-8-15. Privileged communications. (Repealed effective July 1, 2024.)

Medical and other health care-related information concerning a patient obtained by a podiatrist or by an employee of a podiatrist during the course of examination, diagnosis or treatment; and advice, diagnosis, orders, prescriptions and other health care-related communications from a podiatrist or an employee of a podiatrist are confidential communications protected in courts of law and administrative proceedings by the physician-patient privilege.

History: 1978 Comp., 61-8-15, enacted by Laws 1998, ch. 24, 16.



Section 61-8-16 - Power to enjoin violations. (Repealed effective July 1, 2024.)

61-8-16. Power to enjoin violations. (Repealed effective July 1, 2024.)

Upon final determination that a person has violated a provision of the Podiatry Act, the board or any interested person may, in addition to other remedies provided in that act, petition the district court for an order restraining and enjoining such person from further or continued violation of the Podiatry Act.

History: 1953 Comp., 67-6-16, enacted by Laws 1977, ch. 221, 16; 1998, ch. 24, 17.



Section 61-8-17 - Termination of agency life; delayed repeal. (Repealed effective July 1, 2024.)

61-8-17. Termination of agency life; delayed repeal. (Repealed effective July 1, 2024.)

The board of podiatry is terminated on July 1, 2023 pursuant to the Sunset Act [12-9-11 through 12-9-21 NMSA 1978]. The board shall continue to operate according to the provisions of the Podiatry Act until July 1, 2024. Effective July 1, 2024, the Podiatry Act is repealed.

History: 1978 Comp., 61-8-17, enacted by Laws 1979, ch. 385, 2; 1981, ch. 241, 21; 1985, ch. 87, 6; 1991, ch. 189, 12; 1997, ch. 46, 8; 2003, ch. 428, 6; 2009, ch. 96, 5; 2015, ch. 119, 6.






Article 9 - Psychologists

Section 61-9-1 - Short title. (Repealed effective July 1, 2022.)

61-9-1. Short title. (Repealed effective July 1, 2022.)

Chapter 61, Article 9 NMSA 1978 may be cited as the "Professional Psychologist Act".

History: 1953 Comp., 67-30-1, enacted by Laws 1963, ch. 92, 1; 2002, ch. 100, 3.



Section 61-9-2 - Legislative findings and purpose. (Repealed effective July 1, 2022.)

61-9-2. Legislative findings and purpose. (Repealed effective July 1, 2022.)

A. The legislature finds that the practice of psychology affects the public health, safety and welfare and that appropriate regulation is necessary to protect the public.

B. It is the purpose of the Professional Psychologist Act to insure that the public is adequately protected from the practice of psychology by unqualified persons and from unprofessional conduct by persons licensed to practice psychology.

History: 1978 Comp., 61-9-2, enacted by Laws 1989, ch. 41, 2.



Section 61-9-3 - Definitions. (Repealed effective July 1, 2022.)

61-9-3. Definitions. (Repealed effective July 1, 2022.)

As used in the Professional Psychologist Act:

A. "board" means the New Mexico state board of psychologist examiners;

B. "conditional prescription certificate" means a document issued by the board to a licensed psychologist that permits the holder to prescribe psychotropic medication under the supervision of a licensed physician pursuant to the Professional Psychologist Act;

C. "person" includes an individual, firm, partnership, association or corporation;

D. "prescribing psychologist" means a licensed psychologist who holds a valid prescription certificate;

E. "prescription certificate" means a document issued by the board to a licensed psychologist that permits the holder to prescribe psychotropic medication pursuant to the Professional Psychologist Act;

F. "psychotropic medication" means a controlled substance or dangerous drug that may not be dispensed or administered without a prescription and whose primary indication for use has been approved by the federal food and drug administration for the treatment of mental disorders and is listed as a psychotherapeutic agent in drug facts and comparisons or in the American hospital formulary service;

G. "psychologist" means a person who engages in the practice of psychology or holds himself out to the public by any title or description of services representing himself as a psychologist, which incorporates the words "psychological", "psychologist", "psychology", or when a person describes himself as above and, under such title or description, offers to render or renders services involving the application of principles, methods and procedures of the science and profession of psychology to persons for compensation or other personal gain;

H. "practice of psychology" means the observation, description, evaluation, interpretation and modification of human behavior by the application of psychological principles, methods and procedures for the purpose of preventing or eliminating symptomatic, maladaptive or undesired behavior and of enhancing interpersonal relationships, work and life adjustment, personal effectiveness, behavioral health and mental health, and further means the rendering of such psychological services to individuals, families or groups regardless of whether payment is received for services rendered. The practice of psychology includes psychological testing or neuropsychological testing and the evaluation or assessment of personal characteristics such as intelligence, personality, abilities, interests, aptitudes and neuropsychological functioning; counseling, psychoanalysis, psychotherapy, hypnosis, biofeedback, behavior analysis and therapy; diagnosis and treatment of any mental and emotional disorder or disability, alcoholism and substance abuse, disorders of habit or conduct and the psychological aspects of physical illness, accident, injury and disability; and psychoeducational evaluation, therapy, remediation and consultation; and

I. "school" or "college" means a university or other institution of higher education that is regionally accredited and that offers a full-time graduate course of study in psychology as defined by rule of the board or that is approved by the American psychological association.

History: 1953 Comp., 67-30-3, enacted by Laws 1963, ch. 92, 3; 1989, ch. 41, 3; 1993, ch. 12, 1; 1996, ch. 51, 5; 1996, ch. 54, 1; 1999, ch. 106, 1; 2002, ch. 100, 4.



Section 61-9-4 - Criminal offender's character evaluation. (Repealed effective July 1, 2022.)

61-9-4. Criminal offender's character evaluation. (Repealed effective July 1, 2022.)

The provisions of the Criminal Offender Employment Act [28-2-1 to 28-2-6 NMSA 1978] shall govern any consideration of criminal records required or permitted by the Professional Psychologist Act.

History: 1953 Comp., 67-30-3.1, enacted by Laws 1974, ch. 78, 31.



Section 61-9-4.1 - License required. (Repealed effective July 1, 2022.)

61-9-4.1. License required. (Repealed effective July 1, 2022.)

Unless licensed to practice psychology under the Professional Psychologist Act, no person shall engage in the practice of psychology or use the title or represent himself as a psychologist or psychologist associate or use any other title, abbreviation, letters, signs or devices that indicate the person is a psychologist or psychologist associate.

History: 1978 Comp., 61-9-4.1, enacted by Laws 1989, ch. 41, 4; 1993, ch. 12, 2; 1996, ch. 54, 2.



Section 61-9-5 - State board of examiners; psychology fund. (Repealed effective July 1, 2022.)

61-9-5. State board of examiners; psychology fund. (Repealed effective July 1, 2022.)

A. There is created a "New Mexico state board of psychologist examiners". The board shall be administratively attached to the regulation and licensing department. The board shall consist of eight members appointed by the governor who are residents of New Mexico and who shall serve for three-year staggered terms. The members shall be appointed as follows:

(1) four members shall be professional members who are licensed under the Professional Psychologist Act as psychologists. The governor shall appoint the professional members from a list of names nominated by the New Mexico psychological association, the state psychologist association and the New Mexico school psychologist association;

(2) one member shall be licensed under the Professional Psychologist Act as a psychologist or psychologist associate; and

(3) three members shall be public members who are laymen and have no significant financial interest, direct or indirect, in the practice of psychology.

B. A member shall hold office until the expiration of his appointed term or until a successor is duly appointed. When the term of a member ends, the governor shall appoint his successor for a term of three years. A vacancy occurring in the board membership other than by expiration of term shall be filled by the governor by appointment for the unexpired term of the member. The governor may remove a board member for misconduct, incompetency or neglect of duty.

C. All money received by the board shall be credited to the "psychology fund". Money in the psychology fund at the end of the fiscal year shall not revert to the general fund and shall be used in accordance with the provisions of the Professional Psychologist Act. The members of the board may be reimbursed as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978], but shall receive no other compensation, perquisite or allowance.

History: 1978 Comp., 61-9-5, enacted by Laws 1989, ch. 41, 5; 1993, ch. 251, 1; 1996, ch. 51, 6; 1996, ch. 54, 3; 2003, ch. 408, 9.



Section 61-9-5.1 - Actions of board; immunity; certain records not public records. (Repealed effective July 1, 2022.)

61-9-5.1. Actions of board; immunity; certain records not public records. (Repealed effective July 1, 2022.)

A. A member of the board or person working on behalf of the board shall not be civilly liable or subject to civil damages for any good faith action undertaken or performed within the proper functions of the board.

B. All written and oral communications made by a person to the board relating to actual or potential disciplinary action shall be confidential communications and are not public records for the purposes of the Inspection of Public Records Act [Chapter 14, Article 2 NMSA 1978]. All data, communications and information acquired by the board relating to actual or potential disciplinary action shall not be disclosed except:

(1) to the extent necessary to carry out the board's functions;

(2) as needed for judicial review of the board's actions; or

(3) pursuant to a court order issued by a court of competent jurisdiction.

C. Notwithstanding the provisions of Subsection B of this section, at the conclusion of an actual disciplinary action by the board, all data, communications and information acquired by the board relating to an actual disciplinary action taken against a person subject to the provisions of the Professional Psychologist Act shall be public records pursuant to the provisions of the Inspection of Public Records Act.

History: Laws 1996, ch. 54, 12; 2003, ch. 428, 7.



Section 61-9-6 - Board; meeting; powers. (Repealed effective July 1, 2022.)

61-9-6. Board; meeting; powers. (Repealed effective July 1, 2022.)

A. The board shall, annually in the month of July, hold a meeting and elect from its membership a chairman, vice chairman and secretary-treasurer. The board shall meet at other times as it deems necessary or advisable or as deemed necessary and advisable by the chairman or a majority of its members or the governor. Reasonable notice of all meetings shall be given in the manner prescribed by the board. A majority of the board constitutes a quorum at a meeting or hearing.

B. The board is authorized to:

(1) adopt and from time to time revise such rules and regulations not inconsistent with the law as may be necessary to carry into effect the provisions of the Professional Psychologist Act. The rules and regulations shall include a code of conduct for psychologists and psychologist associates in the state;

(2) adopt a seal, and the administrator shall have the care and custody of the seal;

(3) examine for, approve, deny, revoke, suspend and renew the licensure of psychologist and psychologist associate applicants as provided in the Professional Psychologist Act;

(4) conduct hearings upon complaints concerning the disciplining of a psychologist or psychologist associate; and

(5) cause the prosecution and enjoinder of persons violating the Professional Psychologist Act and incur necessary expenses therefor.

C. Within sixty days after the close of each fiscal year, the board shall submit a written report, reviewed and signed by the board members, to the governor concerning the work of the board during the preceding fiscal year. The report shall include the names of psychologists and psychologist associates to whom licenses have been granted; cases heard and decisions rendered in relation to the work of the board; the recommendations of the board as to future policies; and an account of all money received and expended by the board.

History: 1953 Comp., 67-30-5, enacted by Laws 1963, ch. 92, 5; 1983, ch. 334, 1; 1989, ch. 41, 6; 1996, ch. 51, 7; 1996, ch. 54, 4; 2003, ch. 408, 10.



Section 61-9-7 - Fees; license renewal. (Repealed effective July 1, 2022.)

61-9-7. Fees; license renewal. (Repealed effective July 1, 2022.)

A. All fees from applicants seeking licensure under the Professional Psychologist Act and all license renewal fees received under the Professional Psychologist Act shall be credited to the psychology fund. No fees shall be refunded.

B. The board shall set the charge for an application fee of up to six hundred dollars ($600) to applicants for licensure under Sections 61-9-9 through 61-9-11.1 NMSA 1978.

C. The board may establish a method to provide for staggered biennial terms. The board may authorize license renewal for one year to establish the renewal cycle.

D. A licensee shall renew a license biennially on or before July 1 by remitting to the board the renewal fee set by the board not exceeding six hundred dollars ($600) and providing proof of continuing education as required by regulation of the board. Any license issued by the board may be suspended if the holder fails to renew the license by July 1 of any year. A license suspended for failure to renew may be renewed within a period of one year after the suspension upon payment of the renewal fee plus a late fee of one hundred dollars ($100), together with proof of continuing education satisfactory to the board. The license shall be revoked if the license has not been renewed within one year of the suspension for failure to renew. Prior to issuing a new license, the board may in its discretion require full or partial examination of a former licensee whose license was revoked because of failure to renew.

History: 1953 Comp., 67-30-6, enacted by Laws 1963, ch. 92, 6; 1969, ch. 34, 2; 1978, ch. 188, 1; 1981, ch. 239, 2; 1983, ch. 334, 2; 1987, ch. 65, 1; 1989, ch. 41, 7; 2006, ch. 6, 1.



Section 61-9-8 - Records. (Repealed effective July 1, 2022.)

61-9-8. Records. (Repealed effective July 1, 2022.)

A. The board shall keep a record of its proceedings and a register of all applications for licensure which shall show:

(1) the name, age and residence of each applicant;

(2) the date of the application;

(3) the place of business of the applicant;

(4) a summary of the educational and other qualifications of the applicant;

(5) whether an examination was required;

(6) whether a license was granted;

(7) the date of the action of the board; and

(8) such other information as may be deemed necessary or advisable by the board in aid of the requirements of this subsection.

B. Except as provided otherwise in the Professional Psychologist Act, the records of the board are public records and are available to the public in accordance with the Public Records Act [Chapter 14, Article 3 NMSA 1978].

History: 1953 Comp., 67-30-7, enacted by Laws 1963, ch. 92, 7; 1989, ch. 41, 8; 1996, ch. 54, 5.



Section 61-9-9 - Licensure of psychologists without examination. (Repealed effective July 1, 2022.)

61-9-9. Licensure of psychologists without examination. (Repealed effective July 1, 2022.)

The board at its discretion may license without written examination any person who has been certified by the American board of examiners in professional psychology and who passes an oral examination as provided in Subparagraph (b) of Paragraph (6) of Subsection A of Section 61-9-11 NMSA 1978.

History: 1978 Comp., 61-9-9, enacted by Laws 1989, ch. 41, 9.



Section 61-9-10 - Licensure of psychologists from other areas; reciprocity. (Repealed effective July 1, 2022.)

61-9-10. Licensure of psychologists from other areas; reciprocity. (Repealed effective July 1, 2022.)

Subject to the provisions of Section 61-9-10.1 NMSA 1978, upon application accompanied by a fee as required by the Professional Psychologist Act, the board may, without written or oral examination, issue a license to a person who furnishes, upon a form and in such manner as the board prescribes, evidence satisfactory to the board that the person has been licensed or certified as a psychologist by another state, a territorial possession of the United States, the District of Columbia or another country for a minimum of five years. An applicant seeking reciprocity shall demonstrate to the satisfaction of the board that the training and education received by the applicant is equivalent to the requirements for a doctoral degree in psychology as provided in the Professional Psychologist Act.

History: 1953 Comp., 67-30-9, enacted by Laws 1963, ch. 92, 9; 1989, ch. 41, 10; 2006, ch. 6, 2; 2009, ch. 51, 1.



Section 61-9-10.1 - Provisional and temporary licensure. (Repealed effective July 1, 2022.)

61-9-10.1. Provisional and temporary licensure. (Repealed effective July 1, 2022.)

A. A temporary license may be issued to an applicant previously licensed in another jurisdiction and in good standing whose out-of-state license meets current licensing criteria for New Mexico. A temporary license shall be valid for six months and is not subject to extension or renewal. The granting of a temporary license to the applicant does not include issuance of a conditional prescription certificate unless the board finds the applicant meets the requirements of Section 61-9-17.1 NMSA 1978.

B. A provisional license may be issued to an applicant never previously licensed and who does not meet New Mexico's experience requirements for psychology licensure, but who otherwise meets criteria for education and training. A provisionally licensed psychologist must practice under the supervision of a New Mexico licensed psychologist until fully licensed. A provisional license shall be valid for eighteen months and is not subject to extension or renewal.

History: Laws 2006, ch. 6, 5.



Section 61-9-11 - Licensure; examination. (Repealed effective July 1, 2022.)

61-9-11. Licensure; examination. (Repealed effective July 1, 2022.)

A. The board shall issue a license as a psychologist to an applicant who files an application upon a form and in such manner as the board prescribes, accompanied by the fee required by the Professional Psychologist Act, and who furnishes evidence satisfactory to the board that the applicant:

(1) has reached the age of majority;

(2) is of good moral character;

(3) is not in violation of any of the provisions of the Professional Psychologist Act and the rules adopted pursuant to that act;

(4) is a graduate of:

(a) a doctoral program that is designated as a doctoral program in psychology by a nationally recognized designation system or that is accredited by a nationally recognized accreditation body and holds a degree with a major in clinical, counseling or school psychology from a university offering a full-time course of study in psychology; or

(b) a doctoral program outside the United States or Canada that is equivalent to a program in Subparagraph (a) of this paragraph and holds a degree with a major in clinical, counseling or school psychology from a university offering a full-time course of study in psychology; the board shall promulgate by rule a list of board-approved credential inspection and verification services to appraise foreign degree programs;

(5) has had at least two years of supervised experience in psychological work of a type satisfactory to the board; provided that:

(a) up to one year of the supervised experience may be obtained in predoctoral practicum hours overseen by a graduate training program and consistent with the guidelines on practicum experience for licensure promulgated by the association of state and provincial psychology boards;

(b) up to one year of the supervised experience may be obtained in a predoctoral internship approved by the American psychological association;

(c) up to one-half year of the supervised experience may be obtained in a predoctoral internship that is not approved by the American psychological association; and

(d) any portion of the required supervised experience not satisfied pursuant to Subparagraphs (a), (b) and (c) of this paragraph shall be obtained in postdoctoral psychological work;

(6) demonstrates professional competence by passing the examination for professional practice in psychology promulgated by the association of state and provincial psychology boards with a total raw score of 140 (seventy percent), before January 1, 1993 or, if after January 1, 1993, a score equal to or greater than the passing score recommended by the association of state and provincial psychology boards;

(7) demonstrates an awareness and knowledge of New Mexico cultures as determined by the board; and

(8) passes such jurisprudence examination as may be given by the board through an online testing and scoring mechanism.

B. Upon investigation of the application and other evidence submitted, including a criminal background check, the board shall, not less than thirty days prior to the examination, notify each applicant that the application and evidence submitted for licensure are satisfactory and accepted or unsatisfactory and rejected. If rejected, the notice shall state the reasons for rejection.

C. The place of examination shall be designated in advance by the board, and examinations shall be given at such time and place and under such supervision as the board may determine.

D. In the event an applicant fails to receive a passing grade, the applicant may apply for reexamination and shall be allowed to take a subsequent examination upon payment of the fee required by the Professional Psychologist Act.

E. The board shall keep a record of all examinations, and the grade assigned to each, as part of its records for at least two years subsequent to the date of examination.

History: 1953 Comp., 67-30-10, enacted by Laws 1963, ch. 92, 10; 1983, ch. 334, 3; 1989, ch. 41, 11; 1996, ch. 54, 6; 1999, ch. 106, 2; 2006, ch. 6, 3; 2009, ch. 51, 2; 2011, ch. 135, 1.



Section 61-9-11.1 - Psychologist associates; licensure; examination. (Repealed effective July 1, 2022.)

61-9-11.1. Psychologist associates; licensure; examination. (Repealed effective July 1, 2022.)

A. The board shall issue a license as a psychologist associate to each applicant who files an application upon a form and in such manner as the board prescribes, accompanied by the fee required by the Professional Psychologist Act, and who furnishes evidence satisfactory to the board that the applicant:

(1) has reached the age of majority, is of good moral character and is not in violation of any of the provisions of the Professional Psychologist Act and the rules and regulations adopted pursuant to that act;

(2) holds a master's degree in psychology from a department of psychology of a school or college;

(3) demonstrates professional competence by passing the examination for professional practice in psychology promulgated by the association of state and provincial psychology boards with a score equivalent to or greater than the statistical mean as reported by the association of state and provincial psychology boards for all master's-level candidates taking the examination on that occasion;

(4) demonstrates awareness and knowledge of New Mexico cultures as determined by the board; and

(5) passes such jurisprudence examination as may be given by the board through an on-line testing and scoring mechanism.

B. Upon investigation of the application and other evidence submitted, the board shall, not less than thirty days prior to the examination, notify each applicant that the application and evidence submitted for licensure is satisfactory and accepted or unsatisfactory and rejected. If rejected, the notice shall state the reasons for rejection.

C. The place of examination shall be designated in advance by the board, and examinations shall be given at such time and place and under such supervision as the board may determine.

D. In the event an applicant fails to receive a passing grade, the applicant may apply for reexamination and shall be allowed to take a subsequent examination upon payment of the fee required by the Professional Psychologist Act.

E. The board shall keep a record of all examinations, and the grade assigned to each, as part of its records for at least two years subsequent to the date of examination.

F. The board may adopt reasonable rules and regulations classifying areas and conditions of practice permissible for psychologist associates.

History: 1978 Comp., 61-9-11.1, enacted by Laws 1983, ch. 334, 4; 1989, ch. 41, 12; 1996, ch. 54, 7; 2003, ch. 428, 8; 2006, ch. 6, 4.



Section 61-9-11.2 - Criminal background checks. (Repealed effective July 1, 2022.)

61-9-11.2. Criminal background checks. (Repealed effective July 1, 2022.)

A. The board may adopt rules that provide for criminal background checks for all licensees to include:

(1) requiring criminal history background checks of applicants for licensure pursuant to the Professional Psychologist Act;

(2) requiring applicants for licensure to be fingerprinted;

(3) providing for an applicant who has been denied licensure to inspect or challenge the validity of the background check record;

(4) establishing a fingerprint and background check fee not to exceed seventy-five dollars ($75.00) to be paid by the applicant; and

(5) providing for submission of an applicant's fingerprint cards to the federal bureau of investigation to conduct a national criminal history background check and to the department of public safety to conduct a state criminal history check.

B. Arrest record information received from the department of public safety and the federal bureau of investigation shall be privileged and shall not be disclosed to persons not directly involved in the decision affecting the applicant.

C. Electronic live fingerprint scans may be used when conducting criminal history background checks.

History: Laws 2009, ch. 51, 4.



Section 61-9-12 - License. (Repealed effective July 1, 2022.)

61-9-12. License. (Repealed effective July 1, 2022.)

The board shall issue a license signed by the chairman and vice chairman or their designee whenever an applicant for licensure successfully qualifies as provided for in the Professional Psychologist Act.

History: 1953 Comp., 67-30-11, enacted by Laws 1963, ch. 92, 11; 1989, ch. 41, 13; 1996, ch. 54, 8.



Section 61-9-13 - Denial, revocation or suspension of license. (Repealed effective July 1, 2022.)

61-9-13. Denial, revocation or suspension of license. (Repealed effective July 1, 2022.)

A. The board, by an affirmative vote of at least five of its eight members, shall withhold, deny, revoke or suspend a psychologist or psychologist associate license issued or applied for in accordance with the provisions of the Professional Psychologist Act or otherwise discipline a licensed psychologist or psychologist associate upon proof that the applicant, licensed psychologist or psychologist associate:

(1) has been convicted of a felony or an offense involving moral turpitude, the record of conviction being conclusive evidence thereof;

(2) is using a drug, substance or alcoholic beverage to an extent or in a manner dangerous to the psychologist or psychologist associate, any other person or the public or to an extent that the use impairs the psychologist's or psychologist associate's ability to perform the work of a professional psychologist or psychologist associate with safety to the public;

(3) has impersonated another person holding a psychologist or psychologist associate license or allowed another person to use the psychologist's or psychologist associate's license;

(4) has used fraud or deception in applying for a license or in taking an examination provided for in the Professional Psychologist Act;

(5) has accepted commissions or rebates or other forms of remuneration for referring clients to other professional persons;

(6) has allowed the psychologist's or psychologist associate's name or license issued under the Professional Psychologist Act to be used in connection with a person who performs psychological services outside of the area of that person's training, experience or competence;

(7) is legally adjudicated insane or mentally incompetent, the record of such adjudication being conclusive evidence thereof;

(8) has willfully or negligently violated the provisions of the Professional Psychologist Act;

(9) has violated any code of conduct adopted by the board;

(10) has been disciplined by another state for acts similar to acts described in this subsection, and a certified copy of the record of discipline of the state imposing the discipline is conclusive evidence;

(11) is incompetent to practice psychology;

(12) has failed to furnish to the board or its representative information requested by the board;

(13) has abandoned patients or clients;

(14) has failed to report to the board adverse action taken against the licensee by:

(a) another licensing jurisdiction;

(b) a professional psychologist association of which the psychologist or psychologist associate is or has been a member;

(c) a government agency; or

(d) a court for actions or conduct similar to acts or conduct that would constitute grounds for action as described in this subsection;

(15) has failed to report to the board surrender of a license or other authorization to practice psychology in another jurisdiction or surrender of membership on a health care staff or in a professional association following a disciplinary investigation, or in lieu of or while under a disciplinary investigation, by any of those authorities for acts or conduct that would constitute grounds for action as defined in this subsection;

(16) has failed to adequately supervise a psychologist associate;

(17) has employed abusive billing practices;

(18) has aided or abetted the practice of psychology by a person not licensed by the board; or

(19) uses conversion therapy on a minor.

B. A person who has been refused a license or whose license has been restricted or suspended under the provisions of this section may reapply for licensure after more than two years have elapsed from the date the restriction or suspension is terminated.

C. As used in this section:

(1) "conversion therapy" means any practice or treatment that seeks to change a person's sexual orientation or gender identity, including any effort to change behaviors or gender expressions or to eliminate or reduce sexual or romantic attractions or feelings toward persons of the same sex. "Conversion therapy" does not mean:

(a) counseling or mental health services that provide acceptance, support and understanding of a person without seeking to change gender identity or sexual orientation; or

(b) mental health services that facilitate a person's coping, social support, sexual orientation or gender identity exploration and development, including an intervention to prevent or address unlawful conduct or unsafe sexual practices, without seeking to change gender identity or sexual orientation;

(2) "gender identity" means a person's self-perception, or perception of that person by another, of the person's identity as a male or female based upon the person's appearance, behavior or physical characteristics that are in accord with or opposed to the person's physical anatomy, chromosomal sex or sex at birth;

(3) "minor" means a person under eighteen years of age; and

(4) "sexual orientation" means heterosexuality, homosexuality or bisexuality, whether actual or perceived.

History: 1953 Comp., 67-30-12, enacted by Laws 1963, ch. 92, 12; 1983, ch. 334, 5; 1989, ch. 41, 14; 1996, ch. 54, 9; 2009, ch. 51, 3; 2017, ch. 132, 4.



Section 61-9-14 - Violation and penalties. (Repealed effective July 1, 2022.)

61-9-14. Violation and penalties. (Repealed effective July 1, 2022.)

A. It is a misdemeanor:

(1) for any person not licensed under the Professional Psychologist Act to practice psychology or to represent himself as a psychologist or a psychologist associate;

(2) for any person to practice psychology during the time that his license as a psychologist or psychologist associate is suspended, revoked or lapsed; or

(3) for any person otherwise to violate the provisions of the Professional Psychologist Act.

B. Such misdemeanor shall be punishable upon conviction by imprisonment for not more than three months or by a fine of not more than one thousand dollars ($1,000) or by both such fine and imprisonment. Each violation shall be deemed a separate offense.

C. Such misdemeanor shall be prosecuted by the attorney general of the state or any district attorney he designates.

History: 1953 Comp., 67-30-13, enacted by Laws 1963, ch. 92, 13; 1983, ch. 334, 6; 1989, ch. 41, 15; 1993, ch. 12, 3.



Section 61-9-15 - Injunctive proceedings. (Repealed effective July 1, 2022.)

61-9-15. Injunctive proceedings. (Repealed effective July 1, 2022.)

A. The board may, in the name of the people of the state of New Mexico, through the attorney general of the state of New Mexico, apply for an injunction in any court of competent jurisdiction to enjoin any person from committing any act declared to be a misdemeanor by the Professional Psychologist Act.

B. If it be established that the defendant has been or is committing an act declared to be a misdemeanor by the Professional Psychologist Act, the court, or any judge thereof, shall enter a decree perpetually enjoining said defendant from further committing such act.

C. In case of violation of any injunction issued under the provisions of this section, the court, or any judge thereof, may summarily try and punish the offender for contempt of court.

D. Such injunctive proceedings shall be in addition to, and not in lieu of, all penalties and other remedies in the Professional Psychologist Act provided.

History: 1953 Comp., 67-30-14, enacted by Laws 1963, ch. 92, 14.



Section 61-9-16 - Scope of act. (Repealed effective July 1, 2022.)

61-9-16. Scope of act. (Repealed effective July 1, 2022.)

A. Nothing in the Professional Psychologist Act shall be construed to limit:

(1) the activities, services and use of an official title on the part of a person in the employ of a federal, state, county or municipal agency or of other political subdivisions or any educational institution chartered by the state insofar as such activities, services and use of any official title are a part of the duties of his office or position with the agency or institution;

(2) the activities and services of a student, intern or resident in psychology pursuing a course of study in psychology at a school or college if these activities and services constitute a part of his supervised course of study and no fee is charged directly by the student, intern or resident; or

(3) the activities of an applicant working under supervision seeking licensure pursuant to the Professional Psychologist Act.

B. Nothing in the Professional Psychologist Act shall in any way restrict the use of the term "social psychologist" by any person who has received a doctoral degree in sociology or social psychology from an institution whose credits in sociology or social psychology are acceptable by a school or college and who has passed comprehensive examinations in the field of social psychology as a part of the requirements for the doctoral degree or has had equivalent specialized training in social psychology and who has notified the board of his intention to use the term "social psychologist" and filed a statement of the fact demonstrating his compliance with this subsection. A social psychologist shall not practice in any psychological specialty outside that of social psychology without complying with the provisions of the Professional Psychologist Act.

C. Lecturers in psychology from any school or college may utilize their academic or research titles when invited to present lectures to institutions or organizations.

D. Nothing in the Professional Psychologist Act prohibits qualified members of other professional groups who are licensed or regulated under the laws of this state from engaging in activities within the scope of practice of their respective licensing or regulation statutes, but they shall not hold themselves out to the public by any title or description of services that would lead the public to believe that they are psychologists, and they shall not state or imply that they are licensed to practice psychology.

E. Nothing in the Professional Psychologist Act shall be construed to prevent an alternative, metaphysical or holistic practitioner from engaging in nonclinical activities consistent with the standards and codes of ethics of that practice.

F. Specifically exempted from the Professional Psychologist Act are:

(1) alcohol or drug abuse counselors working under appropriate supervision for a nonprofit corporation, association or similar entity;

(2) peer counselors of domestic violence or independent-living peer counselors working under appropriate supervision in a nonprofit corporation, association or similar entity;

(3) duly ordained, commissioned or licensed ministers of a church; lay pastoral-care assistants; science of mind practitioners providing uncompensated counselor or therapist services on behalf of a church; and Christian science practitioners;

(4) students enrolled in a graduate-level counselor and therapist training program and rendering services under supervision;

(5) hypnotherapists certified by the American council of hypnotist examiners or the southwest hypnotherapists examining board, providing nonclinical services from July 1, 1994 to June 30, 1998;

(6) pastoral counselors with master's or doctoral degrees, who are certified by the American association of pastoral counselors; and

(7) practitioners of Native American healing arts.

History: 1953 Comp., 67-30-15, enacted by Laws 1963, ch. 92, 15; 1989, ch. 41, 16; 1993, ch. 12, 4; 1996, ch. 54, 10.



Section 61-9-17 - Drugs; medicines. (Repealed effective July 1, 2022.)

61-9-17. Drugs; medicines. (Repealed effective July 1, 2022.)

A. Except as provided in Subsections B and C of this section, psychologists or psychologist associates shall not administer or prescribe drugs or medicine or in any manner engage in the practice of medicine as defined by the laws of this state.

B. A licensed psychologist holding a conditional prescription certificate may prescribe psychotropic medication under the supervision of a licensed physician pursuant to the Professional Psychologist Act.

C. A prescribing psychologist may prescribe psychotropic medication pursuant to the Professional Psychologist Act.

History: 1953 Comp., 67-30-16, enacted by Laws 1963, ch. 92, 16; 1983, ch. 334, 7; 1989, ch. 41, 17; 2002, ch. 100, 5.



Section 61-9-17.1 - Conditional prescription certificate; prescription certificate; application; requirements; rulemaking by board; issuance, denial, renewal and revocation of certification. (Repealed effective July 1, 2022.)

61-9-17.1. Conditional prescription certificate; prescription certificate; application; requirements; rulemaking by board; issuance, denial, renewal and revocation of certification. (Repealed effective July 1, 2022.)

A. A psychologist may apply to the board for a conditional prescription certificate. The application shall be made on a form approved by the board and be accompanied by evidence satisfactory to the board that the applicant:

(1) has completed a doctoral program in psychology from an accredited institution of higher education or professional school, or, if the program was not accredited at the time of the applicant's graduation, that the program meets professional standards determined acceptable by the board;

(2) holds a current license to practice psychology in New Mexico;

(3) has successfully completed pharmacological training from an institution of higher education approved by the board and the New Mexico board of medical examiners [New Mexico medical board] or from a provider of continuing education approved by the board and the New Mexico board of medical examiners [New Mexico medical board];

(4) has passed a national certification examination approved by the board and the New Mexico board of medical examiners that tests the applicant's knowledge of pharmacology in the diagnosis, care and treatment of mental disorders;

(5) within the five years immediately preceding the date of application, has successfully completed an organized program of education approved by the board and the New Mexico board of medical examiners [New Mexico medical board] and consisting of didactic instruction of no fewer than four hundred fifty classroom hours in at least the following core areas of instruction:

(a) neuroscience;

(b) pharmacology;

(c) psychopharmacology;

(d) physiology;

(e) pathophysiology;

(f) appropriate and relevant physical and laboratory assessment; and

(g) clinical pharmacotherapeutics;

(6) within the five years immediately preceding the date of application, has been certified by the applicant's supervising psychiatrist or physician as having successfully completed a supervised and relevant clinical experience, approved by the board and the New Mexico board of medical examiners [New Mexico medical board], of no less than an eighty-hour practicum in clinical assessment and pathophysiology and an additional supervised practicum of at least four hundred hours treating no fewer than one hundred patients with mental disorders, the practica to have been supervised by a psychiatrist or other appropriately trained physician and determined by the board and the New Mexico board of medical examiners to be sufficient to competently train the applicant in the treatment of a diverse patient population;

(7) has malpractice insurance in place, sufficient to satisfy the rules adopted by the board and the New Mexico board of medical examiners [New Mexico medical board], that will cover the applicant during the period the conditional prescription certificate is in effect; and

(8) meets all other requirements, as determined by rule of the board, for obtaining a conditional prescription certificate.

B. The board shall issue a conditional prescription certificate if it finds that the applicant has met the requirements of Subsection A of this section. The certificate shall be valid for a period of two years, at the end of which the holder may again apply pursuant to the provisions of Subsection A of this section. A psychologist with a conditional prescription certificate may prescribe psychotropic medication under the supervision of a licensed physician subject to the following conditions:

(1) the psychologist shall continue to hold a current license to practice psychology in New Mexico and continue to maintain malpractice insurance;

(2) the psychologist shall inform the board and the New Mexico board of medical examiners [New Mexico medical board] of the name of the physician under whose supervision the psychologist will prescribe psychotropic medication and promptly inform the board and the New Mexico board of medical examiners [New Mexico medical board] of any change of the supervising physician; and

(3) a physician supervising a psychologist prescribing psychotropic medication pursuant to a conditional prescription certificate shall inform the board and the New Mexico board of medical examiners [New Mexico medical board] that he is supervising the psychologist. The physician shall be individually responsible for the acts and omissions of the psychologist while under his supervision. This provision does not relieve the psychologist from liability for his acts and omissions.

C. A psychologist may apply to the board for a prescription certificate. The application shall be made on a form approved by the board and be accompanied by evidence satisfactory to the board that the applicant:

(1) has been issued a conditional prescription certificate and has successfully completed two years of prescribing psychotropic medication as certified by the supervising licensed physician;

(2) has successfully undergone a process of independent peer review approved by the board and the New Mexico board of medical examiners [New Mexico medical board];

(3) holds a current license to practice psychology in New Mexico;

(4) has malpractice insurance in place, sufficient to satisfy the rules adopted by the board, that will cover the applicant as a prescribing psychologist; and

(5) meets all other requirements, as determined by rule of the board, for obtaining a prescription certificate.

D. The board shall issue a prescription certificate if it finds that the applicant has met the requirements of Subsection C of this section. A psychologist with a prescription certificate may prescribe psychotropic medication pursuant to the provisions of the Professional Psychologist Act if the psychologist:

(1) continues to hold a current license to practice psychology in New Mexico and continues to maintain malpractice insurance; and

(2) annually satisfies the continuing education requirements for prescribing psychologists, as set by the board, which shall be no fewer than twenty hours each year.

E. The board shall promulgate rules providing for the procedures to be followed in obtaining a conditional prescription certificate, a prescription certificate and renewals of a prescription certificate. The board may set reasonable application and renewal fees.

F. The board shall promulgate rules establishing the grounds for denial, suspension or revocation of conditional prescription certificates and prescription certificates authorized to be issued pursuant to this section, including a provision for suspension or revocation of a license to practice psychology upon suspension or revocation of a certificate. Actions of denial, suspension or revocation of a certificate shall be in accordance with the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978].

History: Laws 2002, ch. 100, 6.



Section 61-9-17.2 - Prescribing practices. (Repealed effective July 1, 2022.)

61-9-17.2. Prescribing practices. (Repealed effective July 1, 2022.)

A. A prescribing psychologist or a psychologist with a conditional prescription certificate may administer and prescribe psychotropic medication within the recognized scope of the profession, including the ordering and review of laboratory tests in conjunction with the prescription, for the treatment of mental disorders.

B. When prescribing psychotropic medication for a patient, the prescribing psychologist or the psychologist with a conditional prescription certificate shall maintain an ongoing collaborative relationship with the health care practitioner who oversees the patient's general medical care to ensure that necessary medical examinations are conducted, the psychotropic medication is appropriate for the patient's medical condition and significant changes in the patient's medical or psychological condition are discussed. The ongoing collaborative relationship shall be maintained pursuant to guidelines developed by the board and the New Mexico board of medical examiners [New Mexico medical board], which shall optimize patient care. The guidelines shall ensure that the prescribing psychologist or the psychologist with a conditional prescription certificate and the treating physician coordinate and collaborate the care of the patient to provide optimal care. A committee composed of members of both boards shall be established and, pursuant to the guidelines, shall evaluate complaints. The committee shall report its findings and recommendations to each board for each board's appropriate actions.

C. A prescription written by a prescribing psychologist or a psychologist with a conditional prescription certificate shall:

(1) comply with applicable state and federal laws;

(2) be identified as issued by the psychologist as "psychologist certified to prescribe"; and

(3) include the psychologist's board-assigned identification number.

D. A prescribing psychologist or a psychologist with a conditional prescription certificate shall not delegate prescriptive authority to any other person. Records of all prescriptions shall be maintained in patient records.

E. When authorized to prescribe controlled substances, a prescribing psychologist or a psychologist with a conditional prescription certificate shall file with the board in a timely manner all individual federal drug enforcement agency registrations and numbers. The board and the New Mexico board of medical examiners [New Mexico medical board] shall maintain current records on every psychologist, including federal registrations and numbers.

F. The board shall provide to the board of pharmacy and the New Mexico board of medical examiners [New Mexico medical board] an annual list of prescribing psychologists and psychologists with conditional prescription certificates that contains the information agreed upon between the board, the New Mexico board of medical examiners [New Mexico medical board] and the board of pharmacy. The board shall promptly notify the board of pharmacy of psychologists who are added or deleted from the list.

G. For the purpose of this section:

(1) "collaborative relationship" means a cooperative working relationship between a prescribing psychologist or a psychologist with a conditional prescription certificate and a health care practitioner in the provision of patient care, including diagnosis and cooperation in the management and delivery of physical and mental health care; and

(2) "health care practitioner" means a physician, osteopathic physician or nurse practitioner.

History: Laws 2002, ch. 100, 7.



Section 61-9-18 - Privileged communications. (Repealed effective July 1, 2022.)

61-9-18. Privileged communications. (Repealed effective July 1, 2022.)

A licensed psychologist or psychologist associate shall not be examined without the consent of his client as to any communication made by the client to him or his advice given in the course of professional employment; nor shall a licensed psychologist's or psychologist associate's secretary, stenographer, clerk or any person supervised by the psychologist or psychologist associate be examined without the consent of his employer concerning any fact the knowledge of which he has acquired in such capacity.

History: 1953 Comp., 67-30-17, enacted by Laws 1963, ch. 92, 17; 1983, ch. 334, 8; 1989, ch. 41, 18.



Section 61-9-19 - Termination of agency life; delayed repeal. (Repealed effective July 1, 2022.)

61-9-19. Termination of agency life; delayed repeal. (Repealed effective July 1, 2022.)

The New Mexico state board of psychologist examiners is terminated on July 1, 2021 pursuant to the Sunset Act [12-9-11 through 12-9-21 NMSA 1978]. The board shall continue to operate according to the provisions of the Professional Psychologist Act until July 1, 2022. Effective July 1, 2022, the Professional Psychologist Act is repealed.

History: 1953 Comp., 67-30-18, enacted by Laws 1978, ch. 188, 2; 1981, ch. 241, 22; 1985, ch. 87, 7; 1989, ch. 41, 19; 1996, ch. 51, 8; 1996, ch. 54, 11; 1997, ch. 46, 9; 2003, ch. 428, 9; 2009, ch. 96, 6; 2015, ch. 119, 7.






Article 9A - Counseling and Therapy

Section 61-9A-1 - Short title. (Repealed effective July 1, 2022.)

61-9A-1. Short title. (Repealed effective July 1, 2022.)

Chapter 61, Article 9A NMSA 1978 may be cited as the "Counseling and Therapy Practice Act".

History: Laws 1993, ch. 49, 1; 1999, ch. 161, 1.



Section 61-9A-2 - Purpose. (Repealed effective July 1, 2022.)

61-9A-2. Purpose. (Repealed effective July 1, 2022.)

In the interest of public health, safety and welfare and to protect the public from unprofessional, improper, incompetent and unlawful counseling and therapy practice, it is necessary to provide laws and regulations to govern the practice of counseling and therapy. The primary responsibility and obligation of the counseling and therapy practice board is to protect the public.

History: Laws 1993, ch. 49, 2.



Section 61-9A-3 - Definitions. (Repealed effective July 1, 2022.)

61-9A-3. Definitions. (Repealed effective July 1, 2022.)

As used in the Counseling and Therapy Practice Act:

A. "accredited institution" means a university or college accredited by an accrediting agency of institutions of higher education;

B. "appraisal" means selecting, administering, scoring and interpreting instruments designed to assess a person's aptitudes, attitudes, abilities, achievements, interests, personal characteristics and current emotional or mental state by appropriately educated, trained and experienced clinicians and the use of nonstandardized methods and techniques for understanding human behavior in relation to coping with, adapting to or changing life situations of a physical, mental or emotional nature; "appraisal" shall not be construed to permit the performance of any act that a counselor or a therapist is not educated, trained and licensed to perform;

C. "appropriate clinical supervision" means as defined by rule, supervision provided by a licensed:

(1) professional clinical mental health counselor;

(2) marriage and family therapist;

(3) professional art therapist;

(4) psychiatrist;

(5) clinical psychologist;

(6) clinical nurse specialist in psychiatry;

(7) independent social worker with two years of mental health and supervised clinical experience; or

(8) alcohol and drug abuse counselor. A licenced [licensed] alcohol and drug abuse counselor must have completed three years of alcohol and drug abuse experience prior to providing supervision;

D. "appropriate clinical supervisor for substance abuse associate" means a person who has education and experience specific to the career track of the associate and has training in transmitting knowledge, skills and attitudes through a relational process that includes direct oversight of the clinical work;

E. "approved clinical supervisor" means a person who is a licensed professional clinical mental health counselor, licensed marriage and family therapist, licensed professional art therapist, licensed psychiatrist, licensed clinical psychologist, clinical nurse specialist in psychiatry or licensed independent social worker and provides supervision to a licensed mental health counselor or therapist;

F. "art therapy" means the rendering of art therapy principles whereby communication is facilitated through therapeutic counseling and art media. This involves the application of the principles of human development and psychological theories, which are implemented in the full spectrum of models of assessment and treatment, including psychodynamics and cognitive, interpersonal and other therapeutic means to individuals, couples, families, groups and communities for the promotion of optimal mental health;

G. "board" means the counseling and therapy practice board;

H. "client contact hours" means the face-to-face time spent with a client to appraise, assess, evaluate, diagnose, treat psychopathology and provide counseling services;

I. "clinical counseling" means the rendering of counseling services involving the application of principles of psychotherapy, human development, learning theory, diagnosis, treatment and the etiology of mental illness and dysfunctional behavior to individuals, couples, families or groups for the purpose of assessing and treating psychopathology and promoting optimal mental health;

J. "consultation" means the voluntary, nonsupervisory relationship between professionals or other pertinent persons, in application of scientific counseling, guidance and human development principles and procedures to provide assistance in understanding and resolving a current or potential problem that the consultee may have in relation to a third party, be it an individual, group, family or organization;

K. "counselor training and education" means a process that prepares counselors and therapists in both didactic and clinical aspects of counseling;

L. "course" means an integrated, organized course of study, which encompasses a minimum of one school semester or equivalent hours;

M. "counseling" means the application of scientific principles and procedures in therapeutic counseling, guidance and human development to provide assistance in understanding and solving a mental, emotional, physical, social, moral, educational, spiritual or career development and adjustment problem that a client may have;

N. "counseling-related field" as defined by rule, means a degree in guidance counseling, mental health-community counseling or agency counseling; psychology, clinical psychology, counseling psychology; human and family studies; art therapy; and art education with an emphasis in art therapy;

O. "defined by rule" means rules and regulations published by the board to establish criteria, standards and procedures relevant to application, licensing, administration and enforcement of the Counseling and Therapy Practice Act;

P. "department" means the regulation and licensing department or the division of the department designated to administer the counseling and therapy practice board;

Q. "diagnosis and treatment planning" means assessing, analyzing and providing diagnostic descriptions of mental, emotional or behavioral conditions; exploring possible solutions; and developing and implementing a treatment plan for mental, emotional and psychosocial adjustment or development. "Diagnosis and treatment planning" shall not be construed to permit the performance of any act that counselors or therapists are not educated, trained and licensed to perform;

R. "evaluation" means the act of making informed decisions based on the use and analysis of pertinent data;

S. "internship" means a distinctly defined, pre-graduate, supervised clinical experience in which the student refines, enhances and integrates professional knowledge with basic counselor or therapist skills appropriate to the student's program and preparation for postgraduate professional placement;

T. "licensure" means the process by which a state agency or government grants permission to an individual to engage in a given profession and to use the designated title of that profession after the applicant has attained the minimal degree of competency necessary to ensure that the public health, safety and welfare are reasonably well protected;

U. "marriage and family therapy" means the assessment, diagnosis and treatment of nervous and mental disorders, whether cognitive, affective or behavioral, within the context of marriage and family systems;

V. "mental disorder" means any of several conditions or disorders that meet the diagnostic criteria contained in the diagnostic and statistical manual of the American psychiatric association or the world health organization's international classification of mental disorders;

W. "practicum" means a distinctly defined, supervised clinical experience in which the student develops basic counselor or therapist skills and integrates professional knowledge. Practicum is completed prior to or concurrent with an internship;

X. "program" means a structured sequence of curricular and clinical experiences housed within an academic unit;

Y. "referral" means evaluating and identifying the needs of a client to determine the advisability of referrals to other specialists, advising the client of such judgments and communicating as requested or deemed appropriate to such referral sources;

Z. "research" means a systematic effort to collect, analyze and interpret quantitative or qualitative data that describe how social characteristics, behavior, emotions, cognition, disabilities, mental disorders and interpersonal transactions among individuals, couples, families and organizations interact;

AA. "standard" means a minimal criterion that must be met; and

BB. "substance abuse-related fields" means a degree in guidance counseling, mental health-community counseling, agency counseling, psychology, clinical psychology, counseling psychology, human and family studies, social work, art therapy and art education with appropriate clinical background and two hundred seventy-six clock hours in education or training in alcohol and drug abuse counseling.

History: Laws 1993, ch. 49, 3; 1996, ch. 61, 1; 1999, ch. 161, 2; 2003, ch. 422, 1; 2005, ch. 210, 1.



Section 61-9A-4 - License or registration required. (Repealed effective July 1, 2022.)

61-9A-4. License or registration required. (Repealed effective July 1, 2022.)

A. Unless licensed or registered to practice under the Counseling and Therapy Practice Act, no person shall engage in:

(1) the practice of professional mental health counseling;

(2) the practice of professional clinical mental health counseling;

(3) marriage and family therapy;

(4) professional art therapy;

(5) counseling as a licensed mental health counselor;

(6) counseling as a licensed associate marriage and family therapist; or

(7) counseling as a registered independent mental health counselor.

B. Unless licensed to practice under the Counseling and Therapy Practice Act, no person shall engage in:

(1) the practice of alcohol and drug abuse counseling;

(2) the practice of alcohol abuse counseling;

(3) the practice of drug abuse counseling; or

(4) substance abuse counseling as a substance abuse associate.

History: Laws 1993, ch. 49, 4; 1996, ch. 61, 2; 1999, ch. 161, 3; 2003, ch. 422, 2; 2005, ch. 210, 2.



Section 61-9A-5 - Scopes of practice. (Repealed effective July 1, 2022.)

61-9A-5. Scopes of practice. (Repealed effective July 1, 2022.)

A. For the purpose of the Counseling and Therapy Practice Act, a person is practicing as a professional mental health counselor, professional clinical mental health counselor, marriage and family therapist, professional art therapist, registered independent mental health counselor, registered mental health counselor, licensed mental health counselor, licensed associate marriage and family therapist, alcohol and drug abuse counselor, alcohol abuse counselor, drug abuse counselor or substance abuse associate if the person advertises, offers to practice, is employed in a position described as professional mental health counselor, professional clinical mental health counselor, marriage and family therapist, professional art therapist, registered independent mental health counselor, alcohol and drug abuse counselor, alcohol abuse counselor, drug abuse counselor or substance abuse counselor associate, or holds out to the public or represents in any manner that the person is licensed or registered to practice as a counselor or therapist enumerated in this section in this state.

B. "Practice of professional clinical mental health counseling" means the application of mental health, psychotherapeutic and human development principles through a therapeutic relationship to:

(1) achieve the mental, emotional, physical, social, moral, educational, spiritual or career-related development and adjustment of the client throughout the client's life;

(2) diagnose, evaluate, prevent and treat mental, emotional or behavioral disorders and associated distresses that interfere with mental health;

(3) conduct appraisal, assessments and evaluations to establish treatment goals and objectives; and

(4) plan, implement and evaluate treatment plans using counseling treatment interventions and strategies.

C. "Practice of professional art therapy" means the licensed practice of counseling or therapy services to individuals, families or groups, of services that use art media as a means of expression and communication to:

(1) achieve the mental, emotional, physical, social, moral, educational, spiritual or career-related development and adjustment of the client throughout the client's life;

(2) diagnose, evaluate, prevent and treat mental, emotional or behavioral disorders and associate distresses that interfere with mental health;

(3) conduct appraisal, assessments and evaluations to establish treatment goals and objectives; and

(4) plan, implement and evaluate treatment plans using counseling or therapy treatment interventions and strategies.

D. "Practice of marriage and family therapy" means the licensed practice of marriage and family therapy services delivered to persons, couples and families treated singly or in groups within the context of family systems to:

(1) achieve the mental, emotional, physical, social, moral, educational, spiritual or career-related development and adjustment of the client throughout the client's life;

(2) diagnose, evaluate, prevent and treat mental, emotional or behavioral disorders and associate distresses that interfere with mental health;

(3) conduct appraisal, assessments and evaluations to establish treatment goals and objectives; and

(4) plan, implement and evaluate treatment plans using marriage and family therapy treatment interventions and strategies.

E. "Practice of licensed professional mental health counselor, licensed mental health counselor, registered independent counselor and licensed associate marriage and family therapist under an appropriate clinical supervisor" consists of rendering counseling services, which may include evaluation, assessment, consultation, diagnosing, development of treatment plans, case management counseling referral, appraisal, crisis intervention education, reporting and record keeping to individuals, couples, families or groups as defined by rule.

F. The scopes of practice of alcohol and drug abuse counseling, or both, consists of rendering treatment and intervention services specific to alcohol and other drug use disorders to persons, couples, families or groups. The services may include evaluation, assessment, diagnosis of chemical abuse and chemical dependency disorders only, consultation, development of treatment plans, case management-counseling, referral, appraisal, crisis intervention, education, reporting and record keeping. Nothing in this scope of practice shall be construed as preventing licensed alcohol and drug abuse counselors from providing screening and referrals for mental health disorders. However, assessment, treatment and diagnosis for such disorders is not within the scope of practice of this license. The practice of these activities will be limited to the individual's level of training, education and supervised experience. The alcohol and drug abuse counselor may provide therapeutic services that may include treatment of clients with co-occurring disorders or dual diagnosis in an integrated behavioral health setting in which a multidisciplinary team has developed a multidisciplinary treatment plan that is co-authorized by an independently licensed counselor or therapist. The treatment of a mental health disorder shall be supervised by an independently licensed counselor or therapist.

G. The scope of practice of a substance abuse associate under the supervision by an appropriate supervisor is limited to supervised work in a public or private institution. The associate may be involved in taking social histories or conducting home studies. The associate utilizes the basic problem-solving process of gathering information, assessing that information at a beginning professional level and developing an intervention plan. The associate may implement the plan and conduct follow-ups pertaining specifically to alcohol and drug abuse counseling. The associate may provide client education and assist a licensed counselor-therapist with group or individual counseling sessions. A substance abuse associate shall not practice independently as a private practitioner.

History: Laws 1993, ch. 49, 5; 1996, ch. 61, 3; 1999, ch. 161, 4; 2003, ch. 422, 3; 2005, ch. 210, 3; 2007, ch. 166, 1.



Section 61-9A-6 - Exemptions. (Repealed effective July 1, 2022.)

61-9A-6. Exemptions. (Repealed effective July 1, 2022.)

A. Nothing in the Counseling and Therapy Practice Act shall be construed to prevent:

(1) a person who is licensed, certified or regulated under the laws of this state from engaging in activities consistent with the standards and ethics of the person's profession or practice; or

(2) an alternative, metaphysical or holistic practitioner from engaging in nonclinical activities consistent with the standards and codes of ethics of that practice.

B. Specifically exempted from the Counseling and Therapy Practice Act are:

(1) elementary and secondary school counselors acting on behalf of their employer who are otherwise regulated;

(2) peer counselors of domestic violence or independent-living peer counselors working under appropriate supervision in a nonprofit corporation, association or similar entity;

(3) duly ordained, commissioned or licensed ministers of a church providing pastoral services on behalf of a church;

(4) a person who is enrolled in an internship or practicum under appropriate supervision and is in the internship or practicum for the sole purpose of acquiring an advanced degree in mental health counseling, marriage and family therapy or art therapy or a degree in substance abuse counseling;

(5) practitioners of Native American healing arts; and

(6) individuals who serve as peer counselors for a twelve-step recovery program or a similar self-help chemical dependency recovery program that:

(a) does not offer chemical dependency treatment;

(b) does not charge program participants a fee; and

(c) allows program participants to maintain anonymity.

C. Nothing in this section shall be construed to allow an individual whose license has been lost or suspended by the New Mexico counseling and therapy practice board or the New Mexico state board of psychology examiners to avoid such loss or suspension by utilizing this exemption.

History: Laws 1993, ch. 49, 6; 1996, ch. 61, 4; 1999, ch. 161, 5; 2003, ch. 422, 4; 2003, ch. 423, 1; 2005, ch. 210, 4.



Section 61-9A-7 - Board created; members; appointment; terms; compensation. (Repealed effective July 1, 2022.)

61-9A-7. Board created; members; appointment; terms; compensation. (Repealed effective July 1, 2022.)

A. There is created the "counseling and therapy practice board". The board is administratively attached to the department.

B. The board consists of nine members who are United States citizens and have been New Mexico residents for at least five years prior to their appointment. Of the nine members:

(1) five members shall be professional members, who shall be a professional mental health counselor, a professional clinical mental health counselor, a marriage and family therapist, a professional art therapist and an alcohol and drug abuse counselor, licensed under the Counseling and Therapy Practice Act and shall have engaged in a counselor and therapist practice for at least five years. The professional mental health counselor shall also represent the registered independent and licensed mental health counselors; and

(2) four members shall represent the public. The public members shall not have been licensed or have practiced as counselor or therapist practitioners or in any other regulated mental health profession, nor have any significant financial interest, either direct or indirect, in the professions regulated.

C. Members of the board shall be appointed by the governor for staggered terms of four years. A member shall hold office until his successor is appointed. Vacancies shall be filled in the same manner as original appointments. No appointee shall serve more than two terms.

D. The governor may appoint professional board members from a list of nominees submitted by qualified individuals and organizations, including the New Mexico counseling association, the New Mexico association for marriage and family therapy, the New Mexico art therapy association and the alcohol and drug directors association.

E. Members of the board shall be reimbursed as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

F. The board shall elect annually from its membership a chairman and a secretary and other officers as necessary to carry out its duties.

G. The board shall meet at least twice a year and at other times deemed necessary. Other meetings may be called by the chairman upon the written request of three members of the board. A simple majority of the board members shall constitute a quorum of the board.

H. Any member failing to attend three meetings after proper notice shall be automatically recommended for removal as a board member, unless excused by the board chair for one of the following reasons:

(1) extenuating circumstances beyond his control, including illness;

(2) prearranged activities out of town; or

(3) other severe circumstances that do not allow a member to attend.

History: Laws 1993, ch. 49, 7; 1996, ch. 61, 5; 1999, ch. 161, 6; 2003, ch. 422, 5.



Section 61-9A-7.1 - Actions of board; immunity; certain records not public records. (Repealed effective July 1, 2022.)

61-9A-7.1. Actions of board; immunity; certain records not public records. (Repealed effective July 1, 2022.)

A. No member of the board or person working on behalf of the board shall be civilly liable or subject to civil damages for any good-faith action undertaken or performed within the proper functions of the board.

B. All written and oral communication made by a person to the board relating to actual or potential disciplinary action shall be confidential communication and are not public records for the purposes of the Public Records Act [Chapter 14, Article 3 NMSA 1978]. All data, communication and information acquired by the board relating to actual or potential disciplinary action shall not be disclosed except:

(1) to the extent necessary to carry out the board's functions;

(2) as needed for judicial review of the board's actions; or

(3) pursuant to a court order issued by a court of competent jurisdiction.

C. Notwithstanding the provisions of Subsection B of this section, at the conclusion of an actual disciplinary action by the board, all data, communication and information acquired by the board relating to an actual disciplinary action taken against a person subject to the provisions of the Counseling and Therapy Practice Act shall be public records, pursuant to the provisions of the Public Records Act.

History: Laws 2005, ch. 210, 6.



Section 61-9A-8 - Department duties. (Repealed effective July 1, 2022.)

61-9A-8. Department duties. (Repealed effective July 1, 2022.)

The department, with the consultation of the board, shall:

A. process applications;

B. conduct and review the required examinations;

C. issue licenses and certificates of registration to applicants who meet the requirements of the Counseling and Therapy Practice Act;

D. administer, coordinate and enforce the provisions of the Counseling and Therapy Practice Act and investigate persons engaging in practices that may violate the provisions of that act;

E. approve the selection of primary staff assigned to the board;

F. maintain records, including financial records; and

G. maintain a current register of licensees and registrants as a matter of public record.

History: Laws 1993, ch. 49, 8; 1996, ch. 61, 6; 2003, ch. 422, 6; 2005, ch. 210, 5.



Section 61-9A-9 - Board; powers and duties. (Repealed effective July 1, 2022.)

61-9A-9. Board; powers and duties. (Repealed effective July 1, 2022.)

A. The board may:

(1) adopt in accordance with the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978] and file in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978] rules necessary to carry out the provisions of the Counseling and Therapy Practice Act;

(2) select and provide for the administration of, at least, semiannual examinations for licensure;

(3) establish the passing scores for examinations;

(4) take any disciplinary action allowed by and in accordance with the Uniform Licensing Act;

(5) censure, reprimand or place a licensee or registrant on probation;

(6) require and establish criteria for continuing education;

(7) establish by rule procedures for receiving, investigating and resolving complaints;

(8) approve appropriate supervision and post-graduate experience for persons seeking licensure or registration;

(9) provide for the issuance of licenses;

(10) determine eligibility of individuals for licensure or registration;

(11) set fees for administrative services, licenses and registration, as authorized by the Counseling and Therapy Practice Act, and authorize all disbursements necessary to carry out the provisions of that act;

(12) establish criteria for supervision and supervisory requirements;

(13) establish a code of ethics; and

(14) establish committees.

B. The board may establish a standards committee for each licensed profession. The members of each standards committee shall be appointed by the board with the consent of the department and shall include at least one board member from the licensed profession and at least one public board member. The board member representing each respective profession shall chair its standards committee and the committee shall:

(1) recommend and periodically review a code of ethics;

(2) review license applications and recommend approval or disapproval;

(3) develop criteria for supervision; and

(4) recommend rules.

C. Members of the standards committees or other committees may be reimbursed as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978], but shall receive no other compensation, perquisite or allowance.

History: Laws 1993, ch. 49, 9; 1996, ch. 61, 7; 1999, ch. 161, 7; 2003, ch. 422, 7.



Section 61-9A-10 - Professional mental health counselor; requirements for licensure. (Repealed effective July 1, 2022.)

61-9A-10. Professional mental health counselor; requirements for licensure. (Repealed effective July 1, 2022.)

Effective July 1, 2007, the board will no longer license professional mental health counselors. Prior to the effective date, the board shall issue a license as a professional mental health counselor to any person who files a completed application accompanied by the required fees and who submits satisfactory evidence that the applicant:

A. has reached the age of twenty-one;

B. holds a master's or doctoral degree in counseling or a counseling-related field from an accredited institution and has a total of no less than forty-eight graduate semester hours or seventy-two quarter hours in the mental health clinical core curriculum;

C. demonstrates professional competency by passing the required examinations prescribed by the board;

D. has completed one thousand client contact hours of postgraduate professional counseling experience under appropriate clinical supervision consisting of at least one hundred supervision hours; and

E. is of good moral character with conduct consistent with the code of ethics.

History: Laws 1993, ch. 49, 10; 1999, ch. 161, 8; 2003, ch. 422, 8; 2005, ch. 210, 7.



Section 61-9A-11 - Professional clinical mental health counselor; requirements for licensure. (Repealed effective July 1, 2022.)

61-9A-11. Professional clinical mental health counselor; requirements for licensure. (Repealed effective July 1, 2022.)

The board shall issue a license as a professional clinical mental health counselor to any person who files a completed application accompanied by the required fees and who submits satisfactory evidence that the applicant:

A. has reached the age of twenty-one;

B. holds a master's or doctoral degree in a counseling or counseling-related field, as defined by rule, from an accredited institution. The applicant must have a master's degree and a total of no less than forty-eight graduate semester hours or seventy-two quarter hours in the mental health clinical core curriculum;

C. demonstrates professional competency by passing the required examination as prescribed by the board;

D. has a minimum of two years of professional clinical counseling experience, including at least three thousand clinical contact hours and at least one hundred hours of face-to-face supervision. One thousand client clinical contact hours may be submitted from the applicant's internship or practicum; and

E. is of good moral character with conduct consistent with the code of ethics.

History: Laws 1993, ch. 49, 11; 1999, ch. 161, 9; 2003, ch. 422, 9; 2005, ch. 210, 8.



Section 61-9A-11.1 - Professional clinical mental health counselor; requirements for licensure. (Repealed effective July 1, 2022.)

61-9A-11.1. Professional clinical mental health counselor; requirements for licensure. (Repealed effective July 1, 2022.)

The board shall issue a license as a professional clinical mental health counselor to any person who files a completed application accompanied by the required fees within the July 1, 2005 through July 1, 2007 period and who submits satisfactory evidence that the applicant:

A. has reached the age of twenty-one;

B. holds a current professional mental health counselor license;

C. holds a master's or doctoral degree from an accredited institution;

D. demonstrates professional competency by satisfactorily passing the required examinations as prescribed by the board;

E. has a minimum of three thousand hours of client contact experience, including at least one hundred hours of face-to-face supervision or a minimum of ten thousand hours of client contact experience, including at least two hundred hours of face-to-face supervision; and

F. is of good moral character with conduct consistent with the code of ethics.

History: Laws 1999, ch. 161, 10; 2003, ch. 422, 10; 2005, ch. 210, 9.



Section 61-9A-12 - Marriage and family therapist; requirements for licensure. (Repealed effective July 1, 2022.)

61-9A-12. Marriage and family therapist; requirements for licensure. (Repealed effective July 1, 2022.)

The board shall issue a license as a marriage and family therapist to a person who files a completed application accompanied by the required fees and who submits satisfactory evidence that the applicant:

A. has reached the age of twenty-one;

B. holds a master's or doctoral degree with a focus in marriage and family therapy and meets the requirements of the marriage and family therapy core curriculum, as defined by rule, in marriage and family therapy from an accredited institution;

C. demonstrates professional competency by passing the examinations as prescribed by the board;

D. has a minimum of two years of postgraduate marriage and family therapy experience consisting of one thousand client contact hours and two hundred hours of appropriate clinical supervision, of which one hundred hours of such supervision was on an individual basis; and

E. is of good moral character with conduct consistent with the code of ethics.

History: Laws 1993, ch. 49, 12; 1999, ch. 161, 11; 2003, ch. 422, 12; 2005, ch. 210, 10.



Section 61-9A-12.1 - Licensed associate marriage and family therapist or counselor; requirements for licensure. (Repealed effective July 1, 2022.)

61-9A-12.1. Licensed associate marriage and family therapist or counselor; requirements for licensure. (Repealed effective July 1, 2022.)

The board shall issue a license as an associate marriage and family therapist or counselor to a person who files a completed application accompanied by the required fees and who submits satisfactory evidence that the applicant:

A. has reached the age of twenty-one;

B. holds a master's or doctoral degree with a focus in marriage and family therapy or counselor from an accredited institution and meets the requirements of the marriage and family therapy or counselor core curriculum, as defined by rule;

C. has arranged for appropriate clinical supervision, as defined by rule, to meet the requirements for a licensed associate marriage and family therapist;

D. demonstrates professional competence by passing an examination within the applicant's discipline as prescribed by the board; and

E. is of good moral character with conduct consistent with the code of ethics.

History: Laws 2005, ch. 210, 11.



Section 61-9A-13 - Professional art therapist; requirements for licensure. (Repealed effective July 1, 2022.)

61-9A-13. Professional art therapist; requirements for licensure. (Repealed effective July 1, 2022.)

A. The board shall issue a license as a professional art therapist to a person who files a completed application accompanied by the required fees and who submits satisfactory evidence that the applicant:

(1) has reached the age of twenty-one;

(2) demonstrates professional competency by passing an examination as prescribed by the board;

(3) holds a master's or doctoral degree in art therapy, counseling or counseling-related field from an accredited institution or nationally approved art therapy program with a total of no less than forty-eight graduate semester hours or seventy-two quarter hours in the art therapy core curriculum;

(4) meets the art therapy core curriculum as defined by rule;

(5) has completed a minimum of two years post-graduate professional experience, three thousand client contact hours and one hundred hours of post-graduate face-to-face experience under appropriate supervision. Seven hundred clinical client contact hours may be from the applicant's internship or practicum program beyond the requirements in Paragraph (3) of this subsection. Supervision shall be under a New Mexico-licensed professional art therapist or certified board therapist for at least fifty percent of the working hours; and

(6) is of good moral character with conduct consistent with the code of ethics.

B. Effective July 1, 2005, applicants must meet the art therapy core curriculum, as defined by rule.

History: Laws 1993, ch. 49, 13; 1999, ch. 161, 12; 2003, ch. 422, 13; 2005, ch. 210, 12; 2007, ch. 166, 2.



Section 61-9A-14 - Requirements for licensed mental health counselor. (Repealed effective July 1, 2022.)

61-9A-14. Requirements for licensed mental health counselor. (Repealed effective July 1, 2022.)

The board shall issue a license as a mental health associate to any person who files a completed application accompanied by the required fees and who submits satisfactory evidence that the applicant:

A. has reached the age of twenty-one;

B. holds either a master's or doctoral degree from an accredited institution in a counseling or counseling-related field, as defined by rule and a total of no less than forty-eight graduate semester hours or seventy-two quarter hours in the core curriculum;

C. has arranged for an appropriate clinical supervision plan and a postgraduate experience plan, as defined by rule, to meet the licensing requirements for a:

(1) professional art therapist;

(2) professional mental health counselor; or

(3) professional clinical mental health counselor;

D. demonstrates professional competence by passing an examination within the applicant's discipline as prescribed by the board; and

E. is of good moral character with conduct consistent with the code of ethics.

History: Laws 1993, ch. 49, 14; 1999, ch. 161, 13; 2003, ch. 422, 14; 2005, ch. 210, 13.



Section 61-9A-14.1 - Substance abuse associate; requirements for licensure. (Repealed effective July 1, 2022.)

61-9A-14.1. Substance abuse associate; requirements for licensure. (Repealed effective July 1, 2022.)

A. Effective July 1, 2005, the board shall license as a substance abuse associate any person who files a completed application accompanied by the required fees and who submits satisfactory evidence that the applicant as defined by rule:

(1) is of good moral character, with conduct consistent with the code of ethics;

(2) has reached the age of twenty-one;

(3) holds an associate degree in a counseling, counseling-related field or substance abuse-related field from an accredited institution and has a total of ninety clock hours of education and training in the fields of alcohol and drug abuse counseling; and

(4) has arranged for an appropriate supervision plan, as defined by rule, to meet the requirements for licensure as a substance abuse associate.

B. The applicant shall also provide two letters of recommendation.

History: Laws 1996, ch. 61, 8; 1999, ch. 161, 14; 2003, ch. 422, 15; 2005, ch. 210, 14.



Section 61-9A-14.2 - Alcohol and drug abuse counselor; requirements for licensure. (Repealed effective July 1, 2022.)

61-9A-14.2. Alcohol and drug abuse counselor; requirements for licensure. (Repealed effective July 1, 2022.)

Effective July 1, 2005, the board shall license as an alcohol and drug abuse counselor a person who files a completed application accompanied by the required fees and who submits satisfactory evidence that the applicant, as defined by rule:

A. is of good moral character with conduct consistent with the code of ethics;

B. has reached the age of twenty-one;

C. demonstrates professional competency by passing the required examinations prescribed by the board; and

D. has one of the following combinations of education and experience:

(1) an associate degree in counseling, a counseling-related field or a substance abuse-related field from an accredited institution, and education and training that includes two hundred seventy-six clock hours with ninety hours in each of the fields of alcohol and drug abuse counseling, six hours of professional ethics, three years and three thousand client contract [contact] hours under appropriate supervision of experience in the practice of alcohol and drug abuse counseling and two hundred hours of face-to-face supervision;

(2) a baccalaureate degree in counseling, a counseling-related field or a substance abuse-related field, as defined by rule, from an accredited institution and education and training that includes two hundred seventy-six clock hours with ninety hours in each of the fields of alcohol and drug abuse counseling and six hours of professional ethics, two years and two thousand client contact hours under appropriate supervision of experience in the practice of alcohol and drug abuse counseling and one hundred hours of face-to-face supervision; or

(3) a master's degree in counseling, a counseling-related field or a substance abuse-related field, as defined by rule, from an accredited institution, and education and training that includes two hundred seventy-six clock hours with ninety hours in each of the fields of alcohol and drug abuse counseling and six hours of professional ethics, one year and one thousand client contact hours under appropriate supervision of experience in the practice of alcohol and drug abuse counseling and fifty hours of face-to-face supervision hours.

History: Laws 1999, ch. 161, 15; 2003, ch. 422, 16; 2005, ch. 210, 15; 2007, ch. 166, 3.



Section 61-9A-14.3 - Alcohol and drug abuse counselor; requirements for grandfathered licensure. (Repealed effective July 1, 2022.)

61-9A-14.3. Alcohol and drug abuse counselor; requirements for grandfathered licensure. (Repealed effective July 1, 2022.)

A. Effective July 1, 2007 through July 1, 2010, the board shall license as an alcohol and drug abuse counselor a person who holds a current certified alcohol and drug abuse counselor certification issued between July 1, 1996 and July 1, 2010 and files a completed application accompanied by the required fees and submits satisfactory evidence that the applicant:

(1) is of good moral character with conduct consistent with the code of ethics;

(2) has reached the age of twenty-one;

(3) has submitted evidence of having participated in a total of six thousand client contact hours and three hundred supervised face-to-face hours; and

(4) has completed two hundred seventy-six clock hours of education or training that includes ninety hours in each area of the fields of alcohol and drug abuse counseling and six hours of training in professional ethics acquired within two years of receipt of the application.

B. An applicant who meets the requirements of Subsection A of this section will not be required to complete an examination.

History: Laws 2007, ch. 166, 4.



Section 61-9A-15 - Examinations. (Repealed effective July 1, 2022.)

61-9A-15. Examinations. (Repealed effective July 1, 2022.)

A. Applicants who have met the requirements for licensure shall be scheduled for the next appropriate examinations following the approval of the application. The board shall establish the board-approved examinations application deadline and the requirements for reexamination if the applicant has failed the examinations.

B. The examinations shall cover subjects appropriate to the scope of practice as a licensed mental health counselor, a licensed associate marriage and family therapist, a professional mental health counselor, a professional clinical mental health counselor, a marriage and family therapist, a professional art therapist or an alcohol and drug abuse counselor.

History: Laws 1993, ch. 49, 15; 1996, ch. 61, 10; 2003, ch. 422, 17; 2005, ch. 210, 16.



Section 61-9A-16 - Temporary licensure. (Repealed effective July 1, 2022.)

61-9A-16. Temporary licensure. (Repealed effective July 1, 2022.)

A. Prior to examination, an applicant for licensure may obtain a temporary license to engage in any counselor and therapist practice if the person meets all of the requirements, except examination, provided for in Section 61-9A-10, 61-9A-11, 61-9A-11.1, 61-9A-12, 61-9A-12.1, 61-9A-13, 61-9A-14, 61-9A-14.1 or 61-9A-14.2 NMSA 1978. The temporary license shall be valid no more than sixty days after the results of the next examination become available. If the individual should fail to take or pass those examinations, the temporary license shall automatically expire and the applicant will not be reissued a temporary license.

B. Notwithstanding the provisions of Subsection A of this section, as deemed necessary by the board, an applicant for licensure pursuant to the Counseling and Therapy Practice Act may be issued a temporary license for a period not to exceed six months or for a period of time necessary for the board to ensure that the applicant has met licensure requirements as set out in that act.

History: Laws 1993, ch. 49, 16; 2003, ch. 422, 18; 2006, ch. 5, 1.



Section 61-9A-22 - Licensure by credentials; reciprocity. (Repealed effective July 1, 2022.)

61-9A-22. Licensure by credentials; reciprocity. (Repealed effective July 1, 2022.)

A. The board may issue a license in the same licensure level to a person who:

(1) files a completed application accompanied by the required fees;

(2) submits satisfactory evidence that the applicant holds and has held for a minimum of five years a current license issued by the appropriate examining board under the law of any other state or territory of the United States, the District of Columbia or any foreign nation;

(3) is in good standing with no disciplinary action pending or brought against the applicant within the past five years; and

(4) possesses a master's or doctoral degree in counseling or a counseling-related field from an accredited institution.

B. Applicants who do not meet the licensure by credential must meet the current licensure requirements.

History: Laws 1993, ch. 49, 22; 1999, ch. 161, 16; 2003, ch. 422, 19; 2005, ch. 210, 17; 2006, ch. 5, 2.



Section 61-9A-23 - License and registration renewal. (Repealed effective July 1, 2022.)

61-9A-23. License and registration renewal. (Repealed effective July 1, 2022.)

A. Each licensee or registrant shall renew his license or registration biennially by submitting a renewal application on a form provided by the board and complying with all renewal requirements. The board may establish a method to provide for staggered biennial terms. The board may authorize license renewal for one year to establish this renewal cycle and charge the proportionate license fee for that period.

B. If a license is not renewed by the expiration date, the licensee or registrant will be considered expired and will refrain from practicing. The licensee or registrant may renew within a thirty-day grace period by submitting payment of the renewal fee, late fee and compliance with all renewal requirements. Upon receipt of payment and continuing education unit requirements, the licensee and registrant may resume practice. Failure to receive renewal notice and application for renewal of license from the board does not excuse a licensed professional counselor from the requirements for renewal.

C. If continuing education unit requirements are not completed within the licensing period and by the expiration date, the license or registration will be considered expired and the licensee or registrant will refrain from practicing.

D. Failure to renew a license or registration within thirty days from the date of expiration as provided in this section shall cause the license or registration to automatically expire. Reinstatement of an expired license or registration will require the licensee to reapply, submit all necessary documentation and meet all current standards for licensure.

E. A person licensed or registered under the Counseling and Therapy Practice Act who wishes to retire from practice shall notify the board in writing before the expiration of his current license or registration. If, within a period of five years from the year of retirement, the licensee or registrant wishes to resume practice, the licensee or registrant shall so notify the board in writing, and upon giving proof of completing such continuing education as prescribed by rule of the board and the payment of a renewal license fee and reinstatement fee, his license or registration shall be restored to him in full effect.

History: Laws 1993, ch. 49, 23; 1999, ch. 161, 17; 2003, ch. 422, 20; 2005, ch. 210, 18.



Section 61-9A-24 - License and registration fees. (Repealed effective July 1, 2022.)

61-9A-24. License and registration fees. (Repealed effective July 1, 2022.)

Applicants for licensure or registration shall pay fees set by the board in an amount not to exceed:

A. for application for initial licensure, seventy-five dollars ($75.00), which is not refundable;

B. for licensure or renewal as a professional mental health counselor or registered independent mental health counselor, three hundred dollars ($300);

C. for licensure or renewal as a clinical professional mental health counselor, marriage and family therapist or professional art therapist, four hundred twenty dollars ($420);

D. for registration or renewal as a registered mental health counselor, licensed mental health counselor, licensed associate marriage and family therapist or registered independent mental health counselor, two hundred forty dollars ($240);

E. for all examinations, seventy-five dollars ($75.00) or, if a national examination is used, an amount that shall not exceed the national examination costs by more than twenty-five percent;

F. for a duplicate or replacement license or registration, twenty-five dollars ($25.00);

G. for failure to renew a license or registration within the allotted grace period, a late penalty fee not to exceed one hundred dollars ($100);

H. reasonable administrative fees; and

I. for licensure, registration or renewal as an alcohol and drug abuse counselor, an alcohol abuse counselor, a drug abuse counselor or a substance abuse associate, two hundred dollars ($200).

History: Laws 1993, ch. 49, 24; 1996, ch. 61, 11; 1999, ch. 161, 18; 2003, ch. 422, 21; 2005, ch. 210, 19.



Section 61-9A-25 - Fund created. (Repealed effective July 1, 2022.)

61-9A-25. Fund created. (Repealed effective July 1, 2022.)

A. There is created in the state treasury the "counseling and therapy practice board fund".

B. All money received by the board under the Counseling and Therapy Practice Act shall be deposited with the state treasurer for credit to the counseling and therapy practice board fund. The state treasurer shall invest the fund as all other state funds are invested and income from investment of the fund shall be credited to the fund. Balances in the fund remaining at the end of any fiscal year shall not revert to the general fund.

C. Money in the counseling and therapy practice board fund is appropriated to the board and shall be used for the purpose of carrying out the provisions of the Counseling and Therapy Practice Act.

History: Laws 1993, ch. 49, 25.



Section 61-9A-26 - License and registration; denial, suspension and revocation. (Repealed effective July 1, 2022.)

61-9A-26. License and registration; denial, suspension and revocation. (Repealed effective July 1, 2022.)

A. In accordance with the procedures established by the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978], the board may deny, suspend or revoke any license or registration held or applied for under the Counseling and Therapy Practice Act, or take any other action provided for in the Uniform Licensing Act, upon grounds that the licensee, registrant or applicant:

(1) is guilty of fraud, deceit or misrepresentation in procuring or attempting to procure any license or registration provided for in the Counseling and Therapy Practice Act;

(2) is adjudicated mentally incompetent by regularly constituted authorities;

(3) is found guilty of a felony or misdemeanor involving moral turpitude;

(4) is found guilty of unprofessional or unethical conduct;

(5) has illicitly been using any controlled substances, as defined in the Controlled Substances Act [Chapter 30, Article 31 NMSA 1978], or using a mood-altering substance or alcoholic beverage to an extent or in a manner dangerous to the licensee, registrant or applicant or any other person or the public or to an extent that the use impairs the licensee's, registrant's or applicant's ability to perform the work of a counselor or therapist practitioner;

(6) has violated any provision of the Counseling and Therapy Practice Act or regulations adopted by the board;

(7) is grossly negligent in practice as a professional counselor or therapist practitioner;

(8) willfully or negligently divulges a professional confidence;

(9) demonstrates marked incompetence in practice as a professional counselor or therapist practitioner;

(10) has had a license or registration to practice as a counselor, therapist or other mental health practitioner revoked, suspended or denied in any jurisdiction, territory or possession of the United States or another country for acts of the licensee or registrant similar to acts described in this subsection;

(11) knowingly and willfully practices beyond the scope of practice, as defined by the board; or

(12) uses conversion therapy on a minor.

B. A certified copy of the record of conviction shall be conclusive evidence of such conviction.

C. Disciplinary proceedings may be instituted by the sworn complaint of any person, including members of the board, and shall conform to the provisions of the Uniform Licensing Act. Any party to a hearing may obtain a copy of the hearing record upon payment of costs for such copy.

D. A person who violates any provision of the Counseling and Therapy Practice Act is guilty of a misdemeanor and upon conviction shall be punished as provided in Section 31-19-1 NMSA 1978.

E. As used in this section:

(1) "conversion therapy" means any practice or treatment that seeks to change a person's sexual orientation or gender identity, including any effort to change behaviors or gender expressions or to eliminate or reduce sexual or romantic attractions or feelings toward persons of the same sex. "Conversion therapy" does not mean:

(a) counseling or mental health services that provide acceptance, support and understanding of a person without seeking to change gender identity or sexual orientation; or

(b) mental health services that facilitate a person's coping, social support, sexual orientation or gender identity exploration and development, including an intervention to prevent or address unlawful conduct or unsafe sexual practices, without seeking to change gender identity or sexual orientation;

(2) "gender identity" means a person's self-perception, or perception of that person by another, of the person's identity as a male or female based upon the person's appearance, behavior or physical characteristics that are in accord with or opposed to the person's physical anatomy, chromosomal sex or sex at birth;

(3) "minor" means a person under eighteen years of age; and

(4) "sexual orientation" means heterosexuality, homosexuality or bisexuality, whether actual or perceived.

History: Laws 1993, ch. 49, 26; 1996, ch. 61, 12; 1999, ch. 161, 19; 2005, ch. 210, 20; 2017, ch. 132, 5.



Section 61-9A-27 - Privileged communications. (Repealed effective July 1, 2022.)

61-9A-27. Privileged communications. (Repealed effective July 1, 2022.)

A. No counselor and therapist practitioner, or person providing appropriate supervision for licensure or certification requirements or supervisee participating in obtaining supervision and practice experience requirements, shall be examined in nonjudicial proceedings without the consent of his client concerning any communication made by the client to him or any advice given to the client in the course of professional employment; nor shall the secretary, stenographer or clerk of a counselor and therapist practitioner or supervisor be examined without the consent of the counselor and therapist practitioner concerning any fact, the knowledge of which he acquired in that capacity; nor shall any person who has participated in any counseling practice conducted under the supervision of a person authorized by law to conduct such practice, including group therapy sessions, be examined concerning any knowledge gained during the course of the practice without the consent of the person to whom the testimony sought relates.

B. No counselor and therapist practitioner shall disclose any information acquired from a person who has consulted him in his professional capacity, unless:

(1) he has the written consent of the client or in the case of death or disability the client's personal representative or any other person authorized to sue for the beneficiary of any insurance policy on the client's life, health or physical condition;

(2) such communication reveals the contemplation of a crime or act harmful to the person's self or others;

(3) the information acquired indicates the person was the victim or subject of a crime required to be reported by law; or

(4) the person, family or legal guardian waives the privilege by bringing charges against a counselor and therapist practitioner as defined in the Counseling and Therapy Practice Act.

C. Nothing in this section shall be construed to prohibit a counselor and therapist practitioner from disclosing information in a court hearing concerning matters of adoption, child abuse, child neglect or other matters pertaining to the welfare of children as stipulated in the Children's Code [Chapter 32A NMSA 1978] or to those matters pertaining to citizens as protected under the Adult Protective Services Act [27-7-14 through 27-7-31 NMSA 1978].

History: Laws 1993, ch. 49, 27.



Section 61-9A-28 - Criminal offender's character evaluation. (Repealed effective July 1, 2022.)

61-9A-28. Criminal offender's character evaluation. (Repealed effective July 1, 2022.)

The provisions of the Criminal Offender Employment Act [28-2-1 to 28-2-6 NMSA 1978] shall govern any consideration of criminal records required or permitted by the Counseling and Therapy Practice Act.

History: Laws 1993, ch. 49, 28.



Section 61-9A-29 - Injunctive proceedings. (Repealed effective July 1, 2022.)

61-9A-29. Injunctive proceedings. (Repealed effective July 1, 2022.)

The board may apply for an injunction in a district court to enjoin any person from committing any act prohibited by the Counseling and Therapy Practice Act.

History: Laws 1993, ch. 49, 29.



Section 61-9A-30 - Termination of agency life; delayed repeal. (Repealed effective July 1, 2022.)

61-9A-30. Termination of agency life; delayed repeal. (Repealed effective July 1, 2022.)

The counseling and therapy practice board is terminated on July 1, 2021 pursuant to the provisions of the Sunset Act [12-9-11 through 12-9-21 NMSA 1978]. The board shall continue to operate according to the provisions of the Counseling and Therapy Practice Act until July 1, 2022. Effective July 1, 2022, the Counseling and Therapy Practice Act is repealed.

History: Laws 1993, ch. 49, 30; 1999, ch. 161, 20; 2005, ch. 208, 6; 2015, ch. 119, 8.






Article 10 - Osteopathic Medicine

Section 61-10-1.1 - Short title. (Repealed effective July 1, 2022.)

61-10-1.1. Short title. (Repealed effective July 1, 2022.)

Chapter 61, Article 10 NMSA 1978 may be cited as the "Osteopathic Medicine Act".

History: Laws 2016, ch. 90, 1.



Section 61-10-1.2 - Definitions. (Repealed effective July 1, 2022.)

61-10-1.2. Definitions. (Repealed effective July 1, 2022.)

As used in the Osteopathic Medicine Act:

A. "administer" means to apply a prepackaged drug to the body of a patient by any means;

B. "board" means the board of osteopathic medicine;

C. "dispense" means to deliver a drug directly to a patient and includes the compounding, labeling and repackaging of a drug from a bulk or original container;

D. "distribute" means to administer or supply directly to a patient under the direct care of the distributing osteopathic physician's assistant one or more doses of drugs prepackaged by a licensed pharmacist and excludes the compounding or repackaging from a bulk or original container;

E. "health care practitioner" means an individual licensed, certified or otherwise authorized or permitted by law to provide health care in the ordinary course of business or practice of a profession;

F. "osteopathic medicine" means the complete system or school of osteopathic medicine governed by the Osteopathic Medicine Act;

G. "osteopathic physician" means a physician licensed to practice osteopathic medicine in New Mexico;

H. "osteopathic physician assistant" means a skilled person licensed by the board as being qualified by academic and practical training to provide patient services under supervision as provided by the Osteopathic Medicine Act;

I. "pharmacist clinician" means a pharmacist who exercises prescriptive authority pursuant to the Pharmacist Prescriptive Authority Act [61-11B-1 through 61-11B-3 NMSA 1978];

J. "prescribe" means to issue an order individually for the person for whom prescribed, either directly from the prescriber to the pharmacist or indirectly by means of a written order signed by the prescriber, bearing the name and address of the prescriber, the prescriber's license classification, the name and address of the patient and the name of the drug prescribed, directions for its use and the date of its issue; and

K. "supervising physician" means a physician licensed under the Medical Practice Act [Chapter 61, Article 6 NMSA 1978] or an osteopathic physician.

History: Laws 2016, ch. 90, 2.



Section 61-10-2 - Criminal offender's character evaluation. (Repealed effective July 1, 2022.)

61-10-2. Criminal offender's character evaluation. (Repealed effective July 1, 2022.)

The provisions of the Criminal Offender Employment Act [28-2-1 through 28-2-6 NMSA 1978] shall govern any consideration of criminal records required or permitted by the Osteopathic Medicine Act.

History: 1953 Comp., 67-8-1.1, enacted by Laws 1974, ch. 78, 16; 2016, ch. 90, 3.



Section 61-10-3 - License. (Repealed effective July 1, 2022.)

61-10-3. License. (Repealed effective July 1, 2022.)

It is unlawful for any person to practice as an osteopathic physician in this state without a license issued by the board; provided that any license or certificate previously issued under the laws of this state authorizing its holder to practice osteopathic medicine shall in no way be affected by the provisions of the Osteopathic Medicine Act.

History: Laws 1933, ch. 117, 2; 1941 Comp., 51-802; 1953 Comp., 67-8-2; Laws 1975, ch. 296, 2; 2016, ch. 90, 4.



Section 61-10-4 - Other schools not affected. (Repealed effective July 1, 2022.)

61-10-4. Other schools not affected. (Repealed effective July 1, 2022.)

This act shall in no way affect the practice of allopathy, homeopathy, eclectic and chiropractic by those duly licensed to practice allopathy, homeopathy, eclectic or chiropractic under the laws of this state.

History: Laws 1933, ch. 117, 3; 1941 Comp., 51-803; 1953 Comp., 67-8-3.



Section 61-10-5 - Board of osteopathic medicine; appointment; terms; meetings; membership; examinations; duties; powers. (Repealed effective July 1, 2022.)

61-10-5. Board of osteopathic medicine; appointment; terms; meetings; membership; examinations; duties; powers. (Repealed effective July 1, 2022.)

A. The "board of osteopathic medicine" is created. The board shall be administratively attached to the regulation and licensing department. The board shall consist of seven members appointed by the governor as follows:

(1) five members with at least two years of experience in their respective fields immediately preceding their appointment who are licensed as follows:

(a) four members who are osteopathic physicians licensed in good standing pursuant to Section 61-10-8 NMSA 1978; and

(b) one member who is an osteopathic physician assistant licensed in good standing pursuant to the Osteopathic Medicine Act; and

(2) two public members. The public members of the board shall not:

(a) have been licensed as osteopathic physicians or as osteopathic physician assistants; or

(b) have any significant financial interest, direct or indirect, in the occupation regulated.

B. The governor shall appoint board members who are osteopathic physicians and osteopathic physician assistants respectively from a list of five qualified osteopathic physicians and five osteopathic physician assistants that the New Mexico osteopathic medical association or its authorized governing body or council provides.

C. The board shall:

(1) issue licenses to individuals who meet the qualifications for licensure as osteopathic physicians or osteopathic physician assistants;

(2) discipline osteopathic physicians and osteopathic physician assistants for incompetence or unprofessional or dishonorable conduct;

(3) protect the public from the unauthorized practice of osteopathy;

(4) enforce and administer the provisions of the Osteopathic Medicine Act;

(5) adopt and promulgate in accordance with the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978] and the State Rules Act [Chapter 14, Article 4 NMSA 1978] all rules for the implementation and enforcement of the Osteopathic Medicine Act. Rulemaking shall include adoption and promulgation of rules related to the management of pain based on a review of national standards for pain management;

(6) adopt and use a seal;

(7) administer oaths to applicants, witnesses and others appearing before the board, as the board deems appropriate;

(8) take testimony on matters within the board's jurisdiction;

(9) adopt and promulgate rules relating to the oversight of osteopathic physicians who supervise pharmacist clinicians;

(10) keep an accurate record of all of its meetings, receipts and disbursements;

(11) maintain records in which the name, address and license number of all licensees shall be recorded, together with a record of all license renewals, suspensions, revocations, probations, stipulations, censures, reprimands and fines;

(12) grant, deny, review, suspend and revoke licenses to practice osteopathic medicine and censure, reprimand, fine and place on probation and stipulation licensees and applicants in accordance with the Uniform Licensing Act for any cause stated in the Osteopathic Medicine Act;

(13) hire or contract with investigators as it deems necessary to investigate possible violations of the Osteopathic Medicine Act;

(14) establish continuing medical education requirements that coincide with continuing medical education cycles of the American osteopathic association for licensed osteopathic physicians and osteopathic physician assistants; and

(15) establish committees as it deems necessary for executing board duties.

D. The board may adopt and enforce rules for osteopathic physician assistants for:

(1) establishing qualifications of education, skill and experience for licensure of a person as an osteopathic physician assistant and providing forms and procedures for licensure and for biennial registration of supervision;

(2) examining and evaluating applicants for licensure as an osteopathic physician assistant as to their skill, knowledge and experience in the field of medical care;

(3) establishing when and for how long an osteopathic physician assistant is permitted to prescribe, administer and distribute dangerous drugs other than controlled substances in Schedule I of the Controlled Substances Act [Chapter 30, Article 31 NMSA 1978] after consultation with the board of pharmacy;

(4) allowing a supervising osteopathic physician to temporarily delegate supervisory responsibilities for an osteopathic physician assistant to another supervising physician;

(5) allowing an osteopathic physician assistant to temporarily serve under a supervising physician other than the supervising physician of record; and

(6) the purpose of carrying out all other provisions of the Osteopathic Medicine Act.

E. Board members shall be appointed for staggered terms of four years so that not more than three members' terms expire in any one year. A board member shall not serve more than two consecutive terms. The vacancy of the term of a member shall be filled by appointment by the governor to the unexpired portion of the four-year term. A board member whose term has expired shall serve until the member's successor is appointed.

F. The board shall meet at the call of the chair at least three times a year and may hold other meetings as the chair deems necessary. A majority of the board constitutes a quorum.

G. The board shall have an annual election of a chair and a vice chair and other officers as it deems necessary.

H. The chair shall preside over the meetings and affairs of the board. The vice chair shall perform those duties that the chair assigns and shall serve as chair when the chair is absent.

I. Members of the board are entitled to receive per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978], but shall receive no other compensation, perquisite or allowance, for each day necessarily spent in the discharge of their duties.

J. A board member failing to attend three consecutive meetings, either regular or special, shall automatically be removed as a member of the board unless excused for reasons established in board rules.

History: Laws 1933, ch. 117, 4; C.S. 1929, 99-104; 1941 Comp., 51-804; 1953 Comp., 67-8-4; Laws 1963, ch. 43, 12; 1975, ch. 296, 3; 1979, ch. 36, 1; 1989, ch. 371, 1; 1991, ch. 189, 13; 2003, ch. 408, 11; repealed and reenacted by Laws 2016, ch. 90, 5.



Section 61-10-5.1 - Board communication; protected actions. (Repealed effective July 1, 2022.)

61-10-5.1. Board communication; protected actions. (Repealed effective July 1, 2022.)

A. A report to the board regarding actual or potential disciplinary action, including a complaint, shall be a confidential communication and is not a public record for the purposes of the Inspection of Public Records Act [Chapter 14, Article 3 NMSA 1978].

B. Any data, communication or information that the board acquires, prepares or disseminates relating to actual or potential disciplinary action or its investigation of a complaint shall not be disclosed except to the extent necessary to:

(1) carry out the duties of the board;

(2) make a judicial appeal of a board action; or

(3) refer a case to a law enforcement agency, a national database clearinghouse or another licensing board.

C. Information contained in a complaint filed with the board may be disclosed when the board or a court acts on a complaint and:

(1) issues a notice of contemplated action; or

(2) reaches a settlement before issuing a notice of contemplated action.

D. A person shall not be subject to any civil damages or criminal prosecution for providing information to the board, whether as a report, a complaint or as testimony.

History: Laws 2016, ch. 90, 21.



Section 61-10-6 - Licensure; requirements. (Repealed effective July 1, 2022.)

61-10-6. Licensure; requirements. (Repealed effective July 1, 2022.)

A. The board may consider for licensure an individual who:

(1) is a graduate of a school of osteopathic medicine accredited by the commission on osteopathic college accreditation and recognized by the American osteopathic association;

(2) has successfully passed all three levels of the comprehensive osteopathic medical licensing examination, its predecessor examination or the United States medical licensing examination; provided that the board shall not grant a license to an applicant who has not passed the final level of the respective examination within seven years of having successfully passed the first level of that examination;

(3) provides evidence to the board of having completed at least two years of a board-approved nationally accredited post-graduate training program; and

(4) makes an application in accordance with board rules and pays the fees required pursuant to Section 61-10-6.1 NMSA 1978.

B. An applicant who has not completed two years of a board-approved nationally accredited post-graduate training program, but who otherwise meets all other licensing requirements, may present evidence to the board of the applicant's other professional experience for consideration by the board in lieu of the approved post-graduate program required pursuant to Paragraph (3) of Subsection A of this section.

C. As a condition of licensure, the board may require an applicant for licensure to:

(1) appear personally before the board or its designated agent for an interview; or

(2) be fingerprinted and supply any other information necessary to obtain a state or national criminal background check; provided that an applicant shall pay any fees for a criminal background check directly to the screening entity that performs the check.

History: Laws 1933, ch. 117, 5; 1941 Comp., 51-805; Laws 1953, ch. 101, 1; 1953 Comp., 67-8-5; Laws 1968, ch. 45, 1; 1973, ch. 33, 1; 1975, ch. 296, 4; 1980, ch. 92, 1; 1989, ch. 371, 2; repealed and reenacted by Laws 2016, ch. 90, 6.



Section 61-10-6.1 - Fees. (Repealed effective July 1, 2022.)

61-10-6.1. Fees. (Repealed effective July 1, 2022.)

The board may charge the following fees; provided that all fees are nonrefundable and shall be used by the board to carry out its duties:

A. pertaining to osteopathic physicians:

(1) an application fee not to exceed one thousand dollars ($1,000) for triennial licensure of an osteopathic physician pursuant to Section 61-10-12 NMSA 1978;

(2) a triennial osteopathic physician licensure renewal fee not to exceed one thousand dollars ($1,000);

(3) a fee not to exceed seventy-five dollars ($75.00) for placing an osteopathic physician license on inactive status;

(4) a late fee not to exceed:

(a) two hundred dollars ($200) for osteopathic physicians who fail to renew their licenses on or before July 1 of the year in which their triennial licenses are due for renewal but who renew on or before September 29 of that year; and

(b) four hundred dollars ($400) for osteopathic physicians who renew their licenses after September 29;

(5) a reinstatement fee not to exceed five hundred dollars ($500) for reinstatement of a revoked, suspended or inactive osteopathic physician license;

(6) a temporary license fee not to exceed one hundred dollars ($100);

(7) a post-graduate osteopathic physician training license fee not to exceed fifty dollars ($50.00);

(8) an osteopathic physician telemedicine triennial license fee not to exceed four hundred dollars ($400); and

(9) an impaired physician fee not to exceed one hundred dollars ($100);

B. pertaining to osteopathic physician assistants:

(1) a biennial license fee not to exceed four hundred fifty dollars ($450);

(2) a registration of new supervision fee that is equal to one-half of the biennial license fee for osteopathic physician assistants;

(3) a late fee not to exceed twenty-five dollars ($25.00) for osteopathic physician assistants who fail to renew their licenses on or before July 1 of the year in which their biennial licenses are due for renewal;

(4) an impaired osteopathic physician assistant fee not to exceed one hundred dollars ($100); and

(5) a fee for an osteopathic physician assistant license on inactive status not to exceed seventy-five dollars ($75.00); and

C. pertaining to osteopathic physician and osteopathic physician assistant licensees or applicants:

(1) a fee not to exceed five hundred dollars ($500) for reprocessing an application or renewal that includes errors that would otherwise be subject to investigation and possible disciplinary action; and

(2) a reasonable administrative fee that the board establishes by rule for verification of license, publications and copying charges.

History: 1978 Comp., 61-10-6.1, enacted by Laws 1989, ch. 371, 3; repealed and reenacted by Laws 2016, ch. 90, 7.



Section 61-10-7 - Temporary license; qualifications. (Repealed effective July 1, 2022.)

61-10-7. Temporary license; qualifications. (Repealed effective July 1, 2022.)

A. In the interim between regular board meetings, the board's chair or an authorized representative of the board shall issue a temporary license to practice as an osteopathic physician or osteopathic physician assistant to a qualified applicant who has filed a complete application for licensure in accordance with the Osteopathic Medicine Act and board rules. The temporary license shall expire on the date of the next regular meeting of the board, at which time the board shall grant final approval.

B. Upon written application, accompanied by proof of qualifications as specified by board rules, the board may issue a temporary license to an applicant who seeks temporary licensure to:

(1) provide services at an organized youth camp or school; provided that the practice of osteopathic medicine shall be confined to enrollees, leaders and employees of the camp or school;

(2) assist in teaching;

(3) conduct research;

(4) perform a specialized diagnostic and treatment procedure;

(5) implement new technology; or

(6) pursue an educational purpose.

C. The board shall grant a temporary license only to an applicant who:

(1) submits a written application and accompanies the application with proof of qualifications as specified in board rules;

(2) pays a temporary license fee pursuant to Section 61-10-6.1 NMSA 1978; and

(3) is supervised by an osteopathic physician who is licensed in New Mexico and who submits an affidavit attesting to the qualifications of the applicant and the activities that the applicant will perform.

D. The board shall issue a temporary license that is valid for a period not to exceed three months from the date of issuance. A temporary license may be renewed up to six times for a period not to exceed eighteen months.

E. A temporary license shall:

(1) describe the activities to which the licensee shall be limited; and

(2) identify the osteopathic physician who will supervise the applicant during the time the applicant practices osteopathic medicine in the state.

History: 1953 Comp., 67-8-5.1, enacted by Laws 1977, ch. 155, 1; repealed and reenacted by Laws 2016, ch. 90, 8.



Section 61-10-8 - Professional education. (Repealed effective July 1, 2022.)

61-10-8. Professional education. (Repealed effective July 1, 2022.)

A. After July 1, 2016, a first-time applicant for licensure to practice as an osteopathic physician shall:

(1) be a graduate of a college of osteopathic medicine accredited by the commission on osteopathic college accreditation and recognized by the American osteopathic association; and

(2) have completed at least two years of post-graduate training approved by the American osteopathic association or the accreditation council for graduate medical education.

B. An osteopathic physician who has been licensed in this state or another state of the United States before July 1, 2016 shall have completed at least one year of post-graduate training approved by the American osteopathic association or the accreditation council for graduate medical education.

History: Laws 1933, ch. 117, 6; 1941 Comp., 51-806; Laws 1945, ch. 79, 1; 1953 Comp., 67-8-6; Laws 1955, ch. 42, 1; 1975, ch. 296, 5; 1985, ch. 112, 1; 1989, ch. 371, 4; 2016, ch. 90, 9.



Section 61-10-10 - Examination. (Repealed effective July 1, 2022.)

61-10-10. Examination. (Repealed effective July 1, 2022.)

The examination of those who desire to practice under this act shall embrace those general subjects and topics including:

1. anatomy

8. therapeutics

2. chemistry

9. surgery

3. physiology

10. gynecology

4. pathology

11. obstetrics

5. preventive medicine

12. medical jurisprudence

6. diagnosis

13. practice of osteopathic medicine; and

7. toxicology

a knowledge of which is commonly and generally required of candidates for the degree of doctor of osteopathic medicine by a standard osteopathic college in the United States.

History: Laws 1933, ch. 117, 8; 1941 Comp., 51-808; 1953 Comp., 67-8-8; Laws 1975, ch. 296, 7.



Section 61-10-11 - License issued. (Repealed effective July 1, 2022.)

61-10-11. License issued. (Repealed effective July 1, 2022.)

The board shall issue to each applicant for a license to practice as provided in the Osteopathic Medicine Act who has the required education qualifications and meets the requirements of that act a license that carries with it the title doctor of osteopathic medicine and osteopathic physician with right to practice as taught and practiced in the standard colleges of osteopathic medicine.

History: Laws 1933, ch. 117, 9; 1941 Comp., 51-809; 1953 Comp., 67-8-9; Laws 1975, ch. 296, 8; 2016, ch. 90, 10.



Section 61-10-11.1 - Telemedicine license. (Repealed effective July 1, 2022.)

61-10-11.1. Telemedicine license. (Repealed effective July 1, 2022.)

A. The board shall issue a telemedicine license to allow the practice of osteopathic medicine across state lines to an applicant who holds a full and unrestricted license to practice osteopathic medicine in another state or territory of the United States. The board shall establish by rule the requirements for licensure; provided the requirements shall not be more restrictive than those required for licensure by endorsement.

B. A telemedicine license shall be issued for a period not to exceed three years and may be renewed upon application, payment of fees as provided in the Osteopathic Medicine Act and compliance with other requirements established by rule of the board.

History: Laws 2016, ch. 90, 19.



Section 61-10-11.2 - Osteopathic physician assistant; licensure; scope of authority; registration of supervision; change of supervision. (Repealed effective July 1, 2022.)

61-10-11.2. Osteopathic physician assistant; licensure; scope of authority; registration of supervision; change of supervision. (Repealed effective July 1, 2022.)

A. No person shall perform or attempt to perform as an osteopathic physician assistant without first applying for and obtaining a license from the board as an osteopathic physician assistant and having the person's supervision registered in accordance with board regulations.

B. Osteopathic physician assistants may prescribe, administer and distribute dangerous drugs other than controlled substances in Schedule I of the Controlled Substances Act [Chapter 30, Article 31 NMSA 1978] pursuant to regulations adopted by the board after consultation with the board of pharmacy if the prescribing, administering and distributing are done under the direction of a supervising physician; provided that such prescribing, administering and distributing are within the parameters of a board-approved formulary and guidelines established pursuant to Paragraph (3) of Subsection D of Section 61-10-5 NMSA 1978. The distribution process shall comply with state laws concerning prescription packaging, labeling and recordkeeping requirements.

C. An osteopathic physician assistant shall perform only those acts and duties assigned by a supervising physician that are within the scope of practice of such physician.

D. An applicant for a license as an osteopathic physician assistant shall complete application forms that the board supplies and pay a fee as provided in Section 61-10-6.1 NMSA 1978. Upon licensing by the board, the applicant shall have the applicant's name and address and other pertinent information enrolled by the board on a roster of osteopathic physician assistants.

E. Each osteopathic physician assistant shall biennially submit proof of completion of continuing education as required by the board and register the osteopathic physician assistant's name and current address, the name and office address of the supervising physician and such additional information as the board deems necessary.

F. In addition to the biennial requirements regarding the osteopathic physician assistant's supervising physician in Subsection E of this section, each osteopathic physician assistant has an ongoing duty to notify the board of a termination of supervision and to register the name and office address of a new supervising physician and the date on which supervision will commence. Each biennial registration or registration of new supervision shall be accompanied by a fee as provided in Section 61-10-6.1 NMSA 1978.

History: Laws 2016, ch. 90, 22.



Section 61-10-11.3 - Osteopathic physician assistants; inactive license. (Repealed effective July 1, 2022.)

61-10-11.3. Osteopathic physician assistants; inactive license. (Repealed effective July 1, 2022.)

A. An osteopathic physician assistant who notifies the board in writing on forms prescribed by the board may elect to place the osteopathic physician assistant's license on an inactive status. An osteopathic physician assistant with an inactive license shall be excused from payment of renewal fees and shall not practice as an osteopathic physician assistant.

B. An osteopathic physician assistant who engages in practice while the osteopathic physician assistant's license is lapsed or on inactive status is practicing without a license and is subject to discipline pursuant to the Osteopathic Medicine Act.

C. An osteopathic physician assistant requesting restoration from inactive status shall pay the current renewal fee and fulfill the requirement for renewal pursuant to the Osteopathic Medicine Act.

History: Laws 2016, ch. 90, 23.



Section 61-10-11.4 - Osteopathic physician assistants; exemption from licensure. (Repealed effective July 1, 2022.)

61-10-11.4. Osteopathic physician assistants; exemption from licensure. (Repealed effective July 1, 2022.)

A. An osteopathic physician assistant student enrolled in a physician assistant or osteopathic physician assistant educational program accredited by the commission on accreditation of allied health education programs or by its successor shall be exempt from licensure while functioning as an osteopathic physician assistant student.

B. An osteopathic physician assistant employed by the federal government while performing duties incident to that employment is not required to be licensed as an osteopathic physician assistant pursuant to the Osteopathic Medicine Act.

History: Laws 2016, ch. 90, 24.



Section 61-10-11.5 - Responsibility. (Repealed effective July 1, 2022.)

61-10-11.5. Responsibility. (Repealed effective July 1, 2022.)

Every osteopathic physician using, supervising or employing a registered osteopathic physician assistant shall be individually responsible and liable for the performance of the acts and omissions delegated to the osteopathic physician assistant. Nothing in the Osteopathic Medicine Act shall be construed to relieve the osteopathic physician assistant of responsibility and liability for any of the osteopathic physician assistant's own acts and omissions. An osteopathic physician assistant shall be supervised by an osteopathic physician in accordance with board rules.

History: Laws 2016, ch. 90, 25.



Section 61-10-12 - License without examination. (Repealed effective July 1, 2022.)

61-10-12. License without examination. (Repealed effective July 1, 2022.)

The board may, in its discretion, issue a license without examination to an osteopathic physician who has been licensed in any country, state, territory or province and who is a graduate of a standard college of osteopathic medicine upon the following conditions:

A. that the applicant is of good moral character;

B. that the requirements to practice in the country, state, territory or province in which the applicant is already licensed are equal to those of this state; and

C. that the applicant shall be required to pay the fee designated for such license in Section 61-10-6.1 NMSA 1978.

The board may also, in its discretion, issue a license without examination to an osteopathic physician who is a graduate of a standard college of osteopathic medicine and who has passed an examination for admission into the medical corps of any branch of the armed forces of the United States or the United States public health service.

History: Laws 1933, ch. 117, 10; 1941 Comp., 51-810; 1953 Comp., 67-8-10; Laws 1975, ch. 296, 9; 2016, ch. 90, 11.



Section 61-10-14 - Privileges and obligations; presence on hospital staffs; intent of act. (Repealed effective July 1, 2022.)

61-10-14. Privileges and obligations; presence on hospital staffs; intent of act. (Repealed effective July 1, 2022.)

Osteopathic physicians and surgeons licensed hereunder shall have equal rights, privileges and obligations in the handling of cases and rendering of medical services in all branches and phases of the healing arts as are accorded or permitted physicians and surgeons of other schools of practice; that such general rights shall extend to the rendering of medical services under the provisions of public health, welfare, assistance laws and other fields of public medicine, and no regulations shall be made with respect thereto limiting, excluding or discriminating against osteopathic physicians and surgeons.

Osteopathic physicians and surgeons shall also have the right to register under the laws of the United States governing narcotics. Osteopathic physicians shall observe and be subject to all state and municipal regulations relative to the reporting of births and deaths and all matters pertaining to the public health with equal rights and obligations as physicians and surgeons of other schools of medicine, and such reports shall be accepted by the officers of the departments to which they are made.

A. That the rights, benefits and obligations conferred by this act upon licensed osteopathic physicians and surgeons shall not be construed as taking from the governing authorities of all state, county and municipal hospitals, or from any publicly supported hospital either in whole or in part the complete control and management of such hospitals with power to make rules and regulations for the operations of such hospitals and to determine who will be on the staff of such hospitals; nor shall this act be construed as taking from the governing authorities of any hospital or other institution owned, operated or mainttained [maintained] by any religious, industrial or fraternal group or organization the absolute right of complete control and management of such hospitals and institutions.

History: Laws 1933, ch. 117, 12; 1941 Comp., 51-812; Laws 1945, ch. 79, 4; 1947, ch. 117, 1; 1953 Comp., 67-8-12; Laws 1955, ch. 42, 1.



Section 61-10-15 - Refusal and revocation of license. (Repealed effective July 1, 2022.)

61-10-15. Refusal and revocation of license. (Repealed effective July 1, 2022.)

A. Upon satisfactory proof being made to the board that an applicant for or holder of a license to practice osteopathic medicine has been guilty of unprofessional or dishonorable conduct, the board may:

(1) refuse to issue a license to an applicant;

(2) revoke or suspend a license; or

(3) fine, censure or reprimand a licensee.

B. The board may, in its discretion and for good cause shown, place a licensee on probation on the terms and conditions it deems proper for protection of the public or for the purpose of rehabilitation of the probationer, or both. Upon expiration of the term of probation, if a term is set, the board may abate further proceedings if the licensee furnishes the board with evidence that the licensee is competent to practice and has complied with the terms of probation.

C. If evidence fails to establish to the satisfaction of the board that the licensee is competent or if evidence shows that the licensee has not complied with the terms of probation, the board may revoke or suspend the licensee's license. If the board suspends a license, the licensee shall not practice during the term of suspension. A licensee whose license has been revoked or is in suspension and who thereafter practices or attempts or offers to practice in the state is guilty of a fourth degree felony and shall be sentenced under the provisions of the Criminal Sentencing Act [Chapter 31, Article 18 NMSA 1978] to imprisonment for a definite period not to exceed eighteen months and, in the discretion of the sentencing court, to a fine not to exceed five thousand dollars ($5,000), or both, unless:

(1) the period of suspension has expired;

(2) the board has modified the suspension to permit the practice of osteopathic medicine; or

(3) the board has reinstated the license.

D. The board shall not refuse to issue or renew a license nor shall it suspend or revoke a license for unprofessional or dishonorable conduct unless the person accused has been provided:

(1) at least twenty days' notice in writing of the charge against that person; and

(2) a public hearing by the board, with right of review of the board's decision by the district court of the first judicial district by certiorari, on petition of the party against whom the board's decision is rendered.

E. The board may compel the attendance of witnesses and the production of relevant books and papers for the investigation of matters that may come before it, and the presiding officer of the board may administer the requisite oaths. The board has the same authority to compel the giving of testimony that is conferred on courts of justice.

F. As used in this section:

(1) "fee splitting" means offering, delivering, receiving or accepting any unearned rebate, refund, commission preference, patronage dividend, discount or other unearned consideration, whether in the form of money or otherwise, as compensation or inducement for referring patients, clients or customers to a person or organization, irrespective of any membership, proprietary interest or co-ownership in or with a person to whom the patients, clients or customers are referred; and

(2) "unprofessional or dishonorable conduct" means conduct that the board has proscribed by rule and includes the following conduct of a licensee:

(a) procuring, aiding or abetting an illegal procedure;

(b) employing a person to solicit patients for the licensee;

(c) representing to a patient that a manifestly incurable condition of sickness, disease or injury can be cured;

(d) obtaining a fee by fraud or misrepresentation;

(e) willfully or negligently divulging a professional confidence;

(f) conviction of an offense punishable by incarceration in a state penitentiary or federal prison or conviction of a misdemeanor associated with the practice of the licensee. A copy of the record of conviction, certified by the clerk of the court entering the conviction, is conclusive evidence of conviction;

(g) habitual or excessive use of intoxicants or drugs;

(h) fraud or misrepresentation in applying for or procuring a license to practice in this state or in connection with applying for or procuring renewal, including cheating on or attempting to subvert a licensing examination;

(i) making false or misleading statements regarding the skill of the licensee or the efficacy or value of the medicine, treatment or remedy prescribed or administered by the licensee or at the direction of the licensee in the treatment of a disease or other condition of the human body or mind;

(j) impersonating another licensee, permitting or allowing a person to use the license of the licensee or practicing as a licensee under a false or assumed name;

(k) aiding or abetting the practice of a person not licensed by the board;

(l) gross negligence in the practice of a licensee;

(m) manifest incapacity or incompetence to practice as a licensee;

(n) discipline imposed on a licensee by another state, including denial, probation, suspension or revocation, based upon acts by the licensee similar to acts described in this section. A certified copy of the record of suspension or revocation of the state making the suspension or revocation is conclusive evidence;

(o) the use of a false, fraudulent or deceptive statement in a document connected with the practice of a licensee;

(p) fee splitting;

(q) the prescribing, administering or dispensing of narcotic, stimulant or hypnotic drugs for other than accepted therapeutic purposes;

(r) conduct likely to deceive, defraud or harm the public;

(s) repeated similar negligent acts;

(t) employing abusive billing practices;

(u) failure to report to the board any adverse action taken against the licensee by: 1) another licensing jurisdiction; 2) a peer review body; 3) a health care entity; 4) a professional or medical society or association; 5) a governmental agency; 6) a law enforcement agency; or 7) a court for acts or conduct similar to acts or conduct that would constitute grounds for disciplinary action;

(v) failure to report to the board surrender of a license or other authorization to practice in another state or jurisdiction or surrender of membership on any medical staff or in any medical or professional association or society following, in lieu of and while under disciplinary investigation by any of those authorities or bodies for acts or conduct similar to acts or conduct that would constitute grounds for disciplinary action;

(w) failure to furnish the board, its investigators or representatives with information requested by the board;

(x) abandonment of a patient;

(y) being found mentally incompetent by a court of competent jurisdiction;

(z) injudicious prescribing, administering or dispensing of a drug or medicine;

(aa) failure to adequately supervise, as provided by board rule, an osteopathic physician or osteopathic physician assistant;

(bb) sexual contact with a patient or person who has authority to make medical decisions for a patient, other than the spouse of the licensee;

(cc) conduct unbecoming in a person licensed to practice or detrimental to the best interests of the public;

(dd) the surrender of a license or withdrawal of an application for a license before another state licensing board while an investigation or disciplinary action is pending before that board for acts or conduct similar to acts or conduct that would constitute grounds for action pursuant to this section;

(ee) sexual contact with a former patient of the licensee, other than the spouse of the licensee, within one year from the end of treatment;

(ff) sexual contact with a patient when the licensee uses or exploits treatment, knowledge, emotions or influence derived from the previous professional relationship;

(gg) improper management of medical records, including failure to maintain timely, accurate, legible and complete medical records;

(hh) failure to provide pertinent and necessary medical records to another health care practitioner, to the patient of the osteopathic physician or to any other person in a timely manner when legally requested or authorized to do so by the patient or by a legally designated representative of the patient;

(ii) interaction with osteopathic physicians, hospital personnel, patients, family members or others that interferes with patient care or could reasonably be expected to adversely impact the quality of care rendered to a patient; or

(jj) willfully or negligently divulging privileged information or a professional secret.

History: Laws 1933, ch. 117, 13; 1941 Comp., 51-813; Laws 1945, ch. 79, 5; 1953 Comp., 67-8-13; Laws 1975, ch. 296, 11; repealed and reenacted by Laws 2016, ch. 90, 12.



Section 61-10-15.1 - Licensure; summary suspension; summary restriction; grounds. (Repealed effective July 1, 2022.)

61-10-15.1. Licensure; summary suspension; summary restriction; grounds. (Repealed effective July 1, 2022.)

A. The board may suspend or restrict a license to practice osteopathic medicine in New Mexico issued by the board without a hearing, simultaneously or at any time after the initiation of proceedings for a hearing provided pursuant to the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978], if the board finds that evidence in its possession indicates that the licensee:

(1) poses a clear and immediate danger to the public health and safety if the licensee continues to practice;

(2) has been adjudged mentally incompetent by a final order or adjudication by a court of competent jurisdiction;

(3) has pled guilty to or has been found guilty of any offense relating to the practice of osteopathic medicine or any violent criminal offense in this state or a substantially equivalent criminal offense in another jurisdiction; or

(4) uses conversion therapy on a minor.

B. A licensee shall not be required to comply with a summary suspension or restriction of a license until notice has been served in accordance with procedures established in board rules or the licensee has actual knowledge of an order of suspension or restriction, whichever occurs first.

C. A licensee whose license is suspended or restricted pursuant to this section shall be entitled to a hearing before the board pursuant to the Uniform Licensing Act within fifteen days from the date the licensee requests a hearing.

D. As used in this section:

(1) "conversion therapy" means any practice or treatment that seeks to change a person's sexual orientation or gender identity, including any effort to change behaviors or gender expressions or to eliminate or reduce sexual or romantic attractions or feelings toward persons of the same sex. "Conversion therapy" does not mean:

(a) counseling or mental health services that provide acceptance, support and understanding of a person without seeking to change gender identity or sexual orientation; or

(b) mental health services that facilitate a person's coping, social support, sexual orientation or gender identity exploration and development, including an intervention to prevent or address unlawful conduct or unsafe sexual practices, without seeking to change gender identity or sexual orientation;

(2) "gender identity" means a person's self-perception, or perception of that person by another, of the person's identity as a male or female based upon the person's appearance, behavior or physical characteristics that are in accord with or opposed to the person's physical anatomy, chromosomal sex or sex at birth;

(3) "minor" means a person under eighteen years of age; and

(4) "sexual orientation" means heterosexuality, homosexuality or bisexuality, whether actual or perceived.

History: Laws 2016, ch. 90, 20; 2017, ch. 132, 6.



Section 61-10-16 - Penalties. (Repealed effective July 1, 2022.)

61-10-16. Penalties. (Repealed effective July 1, 2022.)

Each of the following acts constitutes a misdemeanor punishable upon conviction by a fine of not less than twenty-five dollars ($25.00) nor more than two hundred dollars ($200):

A. the practice of osteopathic medicine or an attempt to practice osteopathic medicine without a license;

B. the obtaining of, or attempting to obtain a license, or practice in the profession, for money or any other things of value by fraudulent misrepresentation;

C. the making of any wilfully false oath, or affirmation, when an oath or affirmation is required by this act; or

D. advertising, practicing or attempting to practice under a name other than one's own.

History: Laws 1933, ch. 117, 14; 1941 Comp., 51-814; 1953 Comp., 67-8-14; Laws 1975, ch. 296, 12.



Section 61-10-16.1 - Practicing without license; penalty. (Repealed effective July 1, 2022.)

61-10-16.1. Practicing without license; penalty. (Repealed effective July 1, 2022.)

A. A person who practices osteopathic medicine or who attempts to practice osteopathic medicine without first complying with the provisions of the Osteopathic Medicine Act and without being the holder of a license entitling the person to practice osteopathic medicine in New Mexico is guilty of a fourth degree felony.

B. A person who practices osteopathic medicine across state lines or who attempts to practice osteopathic medicine across state lines without first complying with the provisions of the Osteopathic Medicine Act and without being the holder of a telemedicine license entitling the person to practice osteopathic medicine across state lines is guilty of a fourth degree felony.

C. A person convicted pursuant to Subsection A or B of this section shall be sentenced under the provisions of the Criminal Sentencing Act [Chapter 31, Article 18 NMSA 1978] to imprisonment for a definite period not to exceed eighteen months and, in the discretion of the sentencing court, to a fine not to exceed five thousand dollars ($5,000), or both. Each occurrence of practicing osteopathic medicine or attempting to practice osteopathic medicine without complying with the Osteopathic Medicine Act shall be a separate violation.

History: Laws 2016, ch. 90, 18.



Section 61-10-17 - Records. (Repealed effective July 1, 2022.)

61-10-17. Records. (Repealed effective July 1, 2022.)

The board shall keep a record, which shall be open to all proper parties for inspection at all reasonable times, of its proceedings relating to the issuance, refusal, renewal, suspension or revocation of licenses to practice in accordance with the Osteopathic Medicine Act. This record shall also contain the name, place of business and residence, the date and the number of the license of every osteopathic physician and osteopathic physician assistant licensed under the Osteopathic Medicine Act.

History: Laws 1933, ch. 117, 15; 1941 Comp., 51-815; 1953 Comp., 67-8-15; Laws 1975, ch. 296, 13; 2016, ch. 90, 13.



Section 61-10-18 - No additional power conferred on prior licensees. (Repealed effective July 1, 2022.)

61-10-18. No additional power conferred on prior licensees. (Repealed effective July 1, 2022.)

Nothing contained in the Osteopathic Medicine Act shall be construed as conferring any powers or authority not previously vested in osteopathic physicians or osteopathic physician assistants who hold licenses to practice osteopathic medicine under any pre-existing law or regulation unless such licensees are likewise licensed under the provisions of the Osteopathic Medicine Act.

History: Laws 1933, ch. 117, 16; 1941 Comp., 51-816; 1953 Comp., 67-8-16; 2016, ch. 90, 14.



Section 61-10-19 - Renewal of license; certificate; fee. (Repealed effective July 1, 2022.)

61-10-19. Renewal of license; certificate; fee. (Repealed effective July 1, 2022.)

A. All osteopathic physicians legally licensed to practice osteopathic medicine in this state shall, on or before July 1 of the third year after first-time licensure or the last licensure renewal, submit proof of completion of continuing education requirements as required by the board and pay to the secretary of the board a triennial renewal fee as provided in Section 61-10-6.1 NMSA 1978 for the renewal of a license to practice osteopathic medicine. Upon payment of fees and proof of completion of continuing education requirements, the board shall issue a certificate of triennial renewal of license.

B. All osteopathic physician assistants legally licensed to practice osteopathic medicine in this state shall, on or before July 1 of the second year after first-time licensure or the last licensure renewal, submit proof of completion of continuing education requirements as required by the board and pay to the secretary of the board a biennial renewal fee as provided in Section 61-10-6.1 NMSA 1978 for the renewal of a license to practice osteopathic medicine. Upon payment of fees and proof of completion of continuing education requirements, the board shall issue a certificate of biennial renewal of license.

C. The chair of the board shall send a written notice to every osteopathic physician and osteopathic physician assistant holding a legal certificate to practice osteopathic medicine in this state at least thirty days prior to July 1 of the year in which the osteopathic physician or osteopathic physician assistant is due for renewal of licensure. The notice shall be directed to the last known address of the licensee, and notify the licensee that it will be necessary to pay the license renewal fee. Proper forms shall accompany the notice, and the licensee shall make application for the renewal of the licensee's certificate on these forms. The fact that a licensee has not received the licensee's blank form from the board shall not, however, relieve the licensee of the duty to register on or before July 1 of the year of renewal nor shall the board's failure to mail the forms operate to exempt the osteopathic physician or osteopathic physician assistant from the penalties provided in the Osteopathic Medicine Act.

History: 1953 Comp., 67-8-17.1, enacted by Laws 1971, ch. 140, 1; 1975, ch. 296, 14; 1977, ch. 108, 1; 1980, ch. 92, 2; 1989, ch. 371, 6; 2016, ch. 90, 15.



Section 61-10-20 - Post-graduate educational requirements. (Repealed effective July 1, 2022.)

61-10-20. Post-graduate educational requirements. (Repealed effective July 1, 2022.)

For the purpose of protecting the health and well-being of the citizens of this state and for maintaining and continuing informed professional knowledge and awareness, the board shall establish mandatory continuing educational requirements for osteopathic physicians and osteopathic physician assistants licensed in this state. In establishing these requirements, the board shall recognize and give weight to existing educational methods, procedures, devices and programs in use among the various medical specialties and other recognized medical groups and the consensus of the members of the medical community. This section does not abrogate or affect the status, force or operation of the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978]. The board shall not establish and enforce these requirements if they will reduce the availability of osteopathic physicians or osteopathic physician assistants in a community to an extent that adequate medical care is jeopardized.

History: 1953 Comp., 67-8-17.2, enacted by Laws 1971, ch. 140, 2; 1977, ch. 108, 2; 2016, ch. 90, 16.



Section 61-10-21 - Failure to comply; cancellation of license; reinstatement; temporary cancellation at licensee's request. (Repealed effective July 1, 2022.)

61-10-21. Failure to comply; cancellation of license; reinstatement; temporary cancellation at licensee's request. (Repealed effective July 1, 2022.)

A. In the event any osteopathic physician or osteopathic physician assistant licensed to practice osteopathic medicine in New Mexico fails to comply with the requirements of Section 61-10-19 NMSA 1978, the licensee shall, upon order of the board, forfeit the licensee's right to practice osteopathic medicine in this state and the licensee's license and certificate shall be canceled; provided, however, that the chair of the board may reinstate the licensee upon the payment of all fees due and upon the presentation of satisfactory evidence of the attendance at an educational program as provided for in the Osteopathic Medicine Act.

B. It is further provided that any osteopathic physician or osteopathic physician assistant licensed to practice osteopathic medicine in New Mexico desiring to withdraw from the active practice of osteopathic medicine in this state shall have the right to apply to the chair of the board for a temporary suspension of the licensee's certificate to practice osteopathic medicine in this state, with the right to renew and reinstate the certificate if the licensee so desires, upon a showing that the licensee has paid the appropriate fees on or before July 1 of the year in which the license is due for renewal.

History: 1941 Comp., 51-818, enacted by Laws 1945, ch. 79, 7; 1953, ch. 101, 3; 1953 Comp., 67-8-18; Laws 1971, ch. 140, 3; 1975, ch. 296, 15; 1989, ch. 371, 7; 2016, ch. 90, 17.



Section 61-10-22 - Termination of agency life; delayed repeal. (Repealed effective July 1, 2022.)

61-10-22. Termination of agency life; delayed repeal. (Repealed effective July 1, 2022.)

The board of osteopathic medicine is terminated on July 1, 2021 pursuant to the Sunset Act [12-9-11 through 12-9-21 NMSA 1978]. The board shall continue to operate according to the provisions of the Osteopathic Medicine Act until July 1, 2022. Effective July 1, 2022, the Osteopathic Medicine Act is repealed.

History: 1978 Comp., 61-10-22, enacted by Laws 1979, ch. 36, 2; 1981, ch. 241, 23; 1985, ch. 87, 8; 1991, ch. 189, 14; 1997, ch. 46, 10; 2003, ch. 428, 10; 2009, ch. 96, 7; 2015, ch. 119, 9; 2016, ch. 90, 26.






Article 10A - Osteopathic Physicians' Assistants



Article 11 - Pharmacy

Section 61-11-1 - Short title. (Repealed effective July 1, 2024.)

61-11-1. Short title. (Repealed effective July 1, 2024.)

Chapter 61, Article 11 NMSA 1978 may be cited as the "Pharmacy Act".

History: 1953 Comp., 67-9-33, enacted by Laws 1969, ch. 29, 1; 1997, ch. 131, 1.



Section 61-11-1.1 - Legislative findings; purpose of act. (Repealed effective July 1, 2024.)

61-11-1.1. Legislative findings; purpose of act. (Repealed effective July 1, 2024.)

A. The legislature finds that the practice of pharmacy in New Mexico is a professional practice affecting the public health, safety and welfare and is subject to regulation and control in the public interest. The legislature finds further that it is a matter of public interest and concern that the practice of pharmacy as defined in the Pharmacy Act merit and receive the confidence of the public, and that only qualified persons be permitted to engage in the practice of pharmacy so that the quality of drugs and related devices distributed in New Mexico is ensured.

B. The purpose of the Pharmacy Act is to promote, preserve and protect the public health, safety and welfare by and through the effective control and regulation of the practice of pharmacy, including the licensure of pharmacists and pharmacist interns and registration of pharmacy technicians; the licensure, control and regulation of all sites or persons, in or out of state, who distribute, manufacture or sell drugs or devices used in the dispensing and administration of drugs in New Mexico; and the regulation and control of such other materials as may be used in the diagnosis, treatment and prevention of injury, illness or disease of a patient or other person.

History: Laws 1997, ch. 131, 2.



Section 61-11-2 - Definitions. (Repealed effective July 1, 2024.)

61-11-2. Definitions. (Repealed effective July 1, 2024.)

As used in the Pharmacy Act:

A. "administer" means the direct application of a drug to the body of a patient or research subject by injection, inhalation, ingestion or any other means as a result of an order of a licensed practitioner;

B. "board" means the board of pharmacy;

C. "compounding" means preparing, mixing, assembling, packaging or labeling a drug or device as the result of a licensed practitioner's prescription or for the purpose of, or as an incident to, research, teaching or chemical analysis and not for sale or dispensing. "Compounding" also includes preparing drugs or devices in anticipation of a prescription based on routine, regularly observed prescribing patterns;

D. "confidential information" means information in the patient's pharmacy records accessed, maintained by or transmitted to the pharmacist or communicated to the patient as part of patient counseling and may be released only to the patient or as the patient directs; or to those licensed practitioners and other authorized health care professionals as defined by regulation of the board when, in the pharmacist's professional judgment, such release is necessary to protect the patient's health and well-being; or to such other persons authorized by law to receive such information, regardless of whether such information is on paper, preserved on microfilm or stored on electronic media;

E. "consulting pharmacist" means a pharmacist whose services are engaged on a routine basis by a hospital or other health care facility and who is responsible for the distribution, receipt and storage of drugs according to the state and federal regulations;

F. "custodial care facility" means a nursing home, retirement care, mental care or other facility that provides extended health care;

G. "dangerous drug" means a drug that is required by an applicable federal or state law or rule to be dispensed pursuant to a prescription or is restricted to use by licensed practitioners; or that is required by federal law to be labeled with any of the following statements prior to being dispensed or delivered:

(1) "Caution: federal law prohibits dispensing without prescription.";

(2) "Caution: federal law restricts this drug to use by or on the order of a licensed veterinarian."; or

(3) "RX only";

H. "device" means an instrument, apparatus, implement, machine, contrivance, implant or similar or related article, including a component part or accessory, that is required by federal law to bear the label, "Caution: federal or state law requires dispensing by or on the order of a physician.";

I. "dispense" means the evaluation and implementation of a prescription, including the preparation and delivery of a drug or device to a patient or patient's agent in a suitable container appropriately labeled for subsequent administration to or use by a patient;

J. "distribute" means the delivery of a drug or device other than by administering or dispensing;

K. "drug" means:

(1) an article recognized as a drug in any official compendium or its supplement that is designated from time to time by the board for use in the diagnosis, cure, mitigation, treatment or prevention of disease in humans or other animals;

(2) an article intended for use in the diagnosis, cure, mitigation, treatment or prevention of diseases in humans or other animals;

(3) an article, other than food, that affects the structure or any function of the body of humans or other animals; and

(4) an article intended for use as a component of an article described in Paragraph (1), (2) or (3) of this subsection;

L. "drug regimen review" includes an evaluation of a prescription and patient record for:

(1) known allergies;

(2) rational therapy contraindications;

(3) reasonable dose and route of administration;

(4) reasonable directions for use;

(5) duplication of therapy;

(6) drug-drug interactions;

(7) adverse drug reactions; and

(8) proper use and optimum therapeutic outcomes;

M. "electronic transmission" means transmission of information in electronic form or the transmission of the exact visual image of a document by way of electronic equipment;

N. "hospital" means an institution that is licensed as a hospital by the department of health;

O. "labeling" means the process of preparing and affixing a label to any drug container exclusive of the labeling by a manufacturer, packer or distributor of a nonprescription drug or commercially packaged prescription drug or device; and which label includes all information required by federal or state law or regulations adopted pursuant to federal or state law;

P. "licensed practitioner" means a person engaged in a profession licensed by any state, territory or possession of the United States who, within the limits of his license, may lawfully prescribe, dispense or administer drugs for the treatment of a patient's condition;

Q. "manufacturing" means the production, preparation, propagation, conversion or processing of a drug or device, either directly or indirectly, by extraction from substances of natural origin or independently by means of chemical or biological synthesis and includes packaging or repackaging, labeling or relabeling and the promotion and marketing of such drugs or devices. "Manufacturing" also includes the preparation and promotion of commercially available products from bulk compounds for resale by pharmacies, licensed practitioners or other persons;

R. "nonprescription drugs" means non-narcotic medicines or drugs that may be sold without a prescription and are prepackaged for use by a consumer and are labeled in accordance with the laws and regulations of the state and federal governments;

S. "nonresident pharmacy" means any pharmacy located outside New Mexico that ships, mails or delivers, in any manner, drugs into New Mexico;

T. "patient counseling" means the oral communication by the pharmacist of information to a patient or his agent or caregiver regarding proper use of a drug or device;

U. "person" means an individual, corporation, partnership, association or other legal entity;

V. "pharmaceutical care" means the provision of drug therapy and other patient care services related to drug therapy intended to achieve definite outcomes that improve a patient's quality of life, including identifying potential and actual drug-related problems, resolving actual drug-related problems and preventing potential drug-related problems;

W. "pharmacist" means a person who is licensed as a pharmacist in this state;

X. "pharmacist in charge" means a pharmacist who accepts responsibility for the operation of a pharmacy in conformance with all laws and rules pertinent to the practice of pharmacy and the distribution of drugs and who is personally in full and actual charge of the pharmacy and its personnel;

Y. "pharmacy" means a licensed place of business where drugs are compounded or dispensed and pharmaceutical care is provided;

Z. "pharmacist intern" means a person licensed by the board to train under a pharmacist;

AA. "pharmacy technician" means a person who is registered to perform repetitive tasks not requiring the professional judgment of a pharmacist;

BB. "practice of pharmacy" means the evaluation and implementation of a lawful order of a licensed practitioner; the dispensing of prescriptions; the participation in drug and device selection or drug administration that has been ordered by a licensed practitioner, drug regimen reviews and drug or drug-related research; the administering or prescribing of dangerous drug therapy; the provision of patient counseling and pharmaceutical care; the responsibility for compounding and labeling of drugs and devices; the proper and safe storage of drugs and devices; and the maintenance of proper records;

CC. "prescription" means an order given individually for the person for whom prescribed, either directly from a licensed practitioner or his agent to the pharmacist, including electronic transmission or indirectly by means of a written order signed by the prescriber, that bears the name and address of the prescriber, his license classification, the name and address of the patient, the name and quantity of the drug prescribed, directions for use and the date of issue;

DD. "significant adverse drug event" means a drug-related incident that may result in harm, injury or death to the patient; and

EE. "wholesale drug distributor" means a person engaged in the wholesale distribution of prescription drugs, including manufacturers, repackers, own-label distributors, private-label distributors, jobbers, brokers, manufacturer's warehouses, distributor's warehouses, chain drug warehouses, wholesale drug warehouses, independent wholesale drug traders and retail pharmacies that conduct wholesale distribution.

History: 1953 Comp., 67-9-34, enacted by Laws 1969, ch. 29, 2; 1977, ch. 253, 68; 1988, ch. 6, 1; 1992, ch. 19, 1; 1997, ch. 131, 3; 1999, ch. 298, 3; 2001, ch. 50, 3.



Section 61-11-3 - Criminal offender's character evaluation. (Repealed effective July 1, 2024.)

61-11-3. Criminal offender's character evaluation. (Repealed effective July 1, 2024.)

The provisions of the Criminal Offender Employment Act [28-2-1 to 28-2-6 NMSA 1978] shall govern any consideration of criminal records required or permitted by the Pharmacy Act.

History: 1953 Comp., 67-9-34.1, enacted by Laws 1974, ch. 78, 17.



Section 61-11-4 - Board created; members; qualifications; terms; vacancies; removal. (Repealed effective July 1, 2024.)

61-11-4. Board created; members; qualifications; terms; vacancies; removal. (Repealed effective July 1, 2024.)

A. There is created the "board of pharmacy". The board shall be administratively attached to the regulation and licensing department. The board consists of nine members, each of whom shall be a citizen of the United States and a resident of New Mexico.

B. Five members shall be pharmacists appointed by the governor for staggered terms of five years each from lists submitted to the governor by the New Mexico pharmaceutical association, which lists contain the names of two pharmacists residing in each of the five pharmacy districts. Appointments of pharmacist members shall be made for five years or less each and made in such a manner that the term of one pharmacist member expires on July 1 of each year. One pharmacist member shall be appointed from each pharmacy district. A pharmacist member of the board shall have been actively engaged in the pharmaceutical profession in this state for at least three years immediately prior to his appointment and shall have had a minimum of eight years of practical experience as a pharmacist. A vacancy shall be filled by appointment by the governor for the unexpired term from lists submitted by the New Mexico pharmaceutical association to the governor. Pharmacist members shall reside in the district from which they are appointed.

C. Three members of the board shall be appointed by the governor to represent the public. The public members of the board shall not have been licensed as pharmacists or have any significant financial interest, whether direct or indirect, in the profession regulated. A vacancy in a public member's term shall be filled by appointment by the governor for the unexpired term. Initial appointments of public members shall be made for staggered terms of five years or less and made in such a manner that not more than two public members' terms shall expire on July 1 of each year.

D. One member of the board shall be a pharmacist appointed at large from a list submitted to the governor by the New Mexico society of health systems pharmacists. The member shall be appointed by the governor to a term of five years. A vacancy in the member's term shall be filled by appointment by the governor for the unexpired term from a list submitted to the governor by the New Mexico society of health systems pharmacists.

E. There are created five pharmacy districts as follows:

(1) northeast district, which shall be composed of the counties of Colfax, Guadalupe, Harding, Los Alamos, Mora, Quay, Rio Arriba, Sandoval, San Miguel, Santa Fe, Taos, Torrance and Union;

(2) northwest district, which shall be composed of the counties of McKinley, San Juan, Valencia and Cibola;

(3) central district, which shall be composed of the county of Bernalillo;

(4) southeast district, which shall be composed of the counties of Chaves, Curry, De Baca, Eddy, Lea and Roosevelt; and

(5) southwest district, which shall be composed of the counties of Catron, Dona Ana, Grant, Hidalgo, Lincoln, Luna, Otero, Sierra and Socorro.

F. A board member shall not serve more than two full terms, consecutive or otherwise.

G. A board member failing to attend three consecutive regular meetings is automatically removed as a member of the board.

H. The governor may remove a member of the board for neglect of a duty required by law, for incompetency or for unprofessional conduct and shall remove a board member who violates a provision of the Pharmacy Act.

History: 1953 Comp., 67-9-35, enacted by Laws 1969, ch. 29, 3; 1979, ch. 266, 1; 1985, ch. 126, 1; 1991, ch. 189, 15; 1997, ch. 131, 4; 2003, ch. 408, 12.



Section 61-11-5 - Board meetings; quorum; officers; bonds; expenses. (Repealed effective July 1, 2024.)

61-11-5. Board meetings; quorum; officers; bonds; expenses. (Repealed effective July 1, 2024.)

A. The board shall annually elect a chairman, vice chairman and secretary-treasurer from its membership.

B. The board shall meet at least once every three months. Special meetings may be called by the chairman and shall be called upon the written request of two or more members of the board. Notification of special meetings shall be made by certified mail unless the notice is waived by the entire board and noted in the minutes. Notice of all regular meetings shall be made by regular mail at least ten days prior to the meeting, and copies of the minutes of all meetings shall be mailed to each board member within forty-five days after any meeting.

C. A majority of the board constitutes a quorum.

D. Members of the board shall be reimbursed as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

History: 1953 Comp., 67-9-36, enacted by Laws 1969, ch. 29, 4; 1997, ch. 131, 5.



Section 61-11-6 - Powers and duties of board. (Repealed effective July 1, 2024.)

61-11-6. Powers and duties of board. (Repealed effective July 1, 2024.)

A. The board shall:

(1) adopt, amend or repeal rules and regulations necessary to carry out the provisions of the Pharmacy Act in accordance with the provisions of the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978];

(2) provide for examinations of applicants for licensure as pharmacists;

(3) provide for the issuance and renewal of licenses for pharmacists;

(4) require and establish criteria for continuing education as a condition of renewal of licensure for pharmacists;

(5) provide for the issuance and renewal of licenses for pharmacist interns and for their training, supervision and discipline;

(6) provide for the licensing of retail pharmacies, nonresident pharmacies, wholesale drug distributors, drug manufacturers, hospital pharmacies, nursing home drug facilities, industrial and public health clinics and all places where dangerous drugs are stored, distributed, dispensed or administered and provide for the inspection of the facilities and activities;

(7) enforce the provisions of all laws of the state pertaining to the practice of pharmacy and the manufacture, production, sale or distribution of drugs or cosmetics and their standards of strength and purity;

(8) conduct hearings upon charges relating to the discipline of a registrant or licensee or the denial, suspension or revocation of a registration or a license in accordance with the Uniform Licensing Act;

(9) cause the prosecution of any person violating the Pharmacy Act, the New Mexico Drug, Device and Cosmetic Act [Chapter 26, Article 1 NMSA 1978] or the Controlled Substances Act [Chapter 30, Article 31 NMSA 1978];

(10) keep a record of all proceedings of the board;

(11) make an annual report to the governor;

(12) appoint and employ, in the board's discretion, a qualified person who is not a member of the board to serve as executive director and define the executive director's duties and responsibilities; except that the power to deny, revoke or suspend any license or registration authorized by the Pharmacy Act shall not be delegated by the board;

(13) appoint and employ inspectors necessary to enforce the provisions of all acts under the administration of the board, which inspectors shall be pharmacists and have all the powers and duties of peace officers;

(14) provide for other qualified employees necessary to carry out the provisions of the Pharmacy Act;

(15) have the authority to employ a competent attorney to give advice and counsel in regard to any matter connected with the duties of the board, to represent the board in any legal proceedings and to aid in the enforcement of the laws in relation to the pharmacy profession and to fix the compensation to be paid to the attorney; provided, however, that the attorney shall be compensated from the money of the board, including that provided for in Section 61-11-19 NMSA 1978;

(16) register and regulate qualifications, training and permissible activities of pharmacy technicians;

(17) provide a registry of all persons licensed as pharmacists or pharmacist interns in the state;

(18) adopt rules and regulations that prescribe the activities and duties of pharmacy owners and pharmacists in the provision of pharmaceutical care, emergency prescription dispensing, drug regimen review and patient counseling in each practice setting;

(19) adopt, after approval by the New Mexico board of medical examiners [New Mexico medical board] and the board of nursing, rules and protocols for the prescribing of dangerous drug therapy, including vaccines and immunizations, and the appropriate notification of the primary or appropriate physician of the person receiving the dangerous drug therapy; and

(20) have the authority to authorize emergency prescription dispensing.

B. The board may:

(1) delegate its authority to the executive director to issue temporary licenses as provided in Section 61-11-14 NMSA 1978;

(2) provide by regulation for the electronic transmission of prescriptions; and

(3) delegate its authority to the executive director to authorize emergency prescription dispensing procedures during civil or public health emergencies.

History: 1953 Comp., 67-9-37, enacted by Laws 1969, ch. 29, 5; 1972, ch. 84, 55; 1977, ch. 62, 1; 1979, ch. 293, 1; 1983, ch. 165, 1; 1992, ch. 19, 2; 1997, ch. 131, 6; 2001, ch. 50, 4; 2005, ch. 152, 5.



Section 61-11-6.1 - Criminal background checks. (Repealed effective July 1, 2024.)

61-11-6.1. Criminal background checks. (Repealed effective July 1, 2024.)

A. The board may adopt rules that provide for criminal background checks for all new licensees to include:

(1) requiring criminal history background checks of applicants for licensure pursuant to the Pharmacy Act;

(2) requiring applicants for licensure to be fingerprinted;

(3) providing for an applicant who has been denied licensure to inspect or challenge the validity of the background check record;

(4) establishing a fingerprint and background check fee not to exceed seventy-five dollars ($75.00) to be paid by the applicant; and

(5) providing for submission of an applicant's fingerprint cards to the federal bureau of investigation to conduct a national criminal history background check and to the department of public safety to conduct a state criminal history check.

B. Arrest record information received from the department of public safety and the federal bureau of investigation shall be privileged and shall not be disclosed to persons not directly involved in the decision affecting the applicant.

C. Electronic live fingerprint scans may be used when conducting criminal history background checks.

History: Laws 2007, ch. 79, 3.



Section 61-11-6.2 - Prior authorization request form; development. (Repealed effective July 1, 2024.)

61-11-6.2. Prior authorization request form; development. (Repealed effective July 1, 2024.)

A. On or before January 1, 2014, the board shall jointly develop with the insurance division of the public regulation commission a uniform prior authorization form that, notwithstanding any other provision of law, a prescribing practitioner in the state shall use to request prior authorization for coverage of prescription drugs. The uniform prior authorization form shall:

(1) not exceed two pages;

(2) be made electronically available on the web site of the insurance division and on the web site of each health insurer, plan or health maintenance organization that uses the form;

(3) be developed with input received from interested parties pursuant to at least one public meeting; and

(4) take into consideration the following:

(a) any existing prior authorization forms that the federal centers for medicare and medicaid services or the human services department has developed; and

(b) any national standards pertaining to electronic prior authorization for prescription drugs.

B. As used in this section, "prescribing practitioner" means a person that is licensed or certified to prescribe and administer drugs that are subject to the New Mexico Drug, Device and Cosmetic Act [Chapter 26, Article 1 NMSA 1978].

History: Laws 2013, ch. 170, 3.



Section 61-11-7 - Drug dispensation; limitations. (Repealed effective July 1, 2024.)

61-11-7. Drug dispensation; limitations. (Repealed effective July 1, 2024.)

A. The Pharmacy Act does not prohibit:

(1) a hospital or state or county institution or clinic without the services of a staff pharmacist from acquiring and having in its possession a dangerous drug for the purpose of dispensing if it is in a dosage form suitable for dispensing and if the hospital, institution or clinic employs a consulting pharmacist, and if the consulting pharmacist is not available, the withdrawal of a drug from stock by a licensed professional nurse on the order of a licensed practitioner in such amount as needed for administering to and treatment of a patient;

(2) the extemporaneous preparation by a licensed professional nurse on the order of a licensed practitioner of simple solutions for injection when the solution may be prepared from a quantity of drug that has been prepared previously by a pharmaceutical manufacturer or pharmacist and obtained by a hospital, institution or clinic in a form suitable for the preparation of the solution;

(3) the sale of nonnarcotic, nonpoisonous or nondangerous nonprescription medicines or preparations by nonregistered persons or unlicensed stores when sold in their original containers;

(4) the sale of drugs intended for veterinary use; provided that if the drugs bear the legend: "Caution: federal law restricts this drug to use by or on the order of a licensed veterinarian", the drug may be sold or distributed only as provided in Subsection A of Section 26-1-15 NMSA 1978, by a person possessing a license issued by the board pursuant to Subsection B of Section 61-11-14 NMSA 1978;

(5) the sale to or possession or administration of topical ocular pharmaceutical agents by licensed optometrists who have been certified by the board of optometry for the use of the agents;

(6) the sale to or possession or administration of oral pharmaceutical agents as authorized in Subsection A of Section 61-2-10.2 NMSA 1978 by licensed optometrists who have been certified by the board of optometry for the use of the agents;

(7) pharmacy technicians from providing assistance to pharmacists;

(8) a pharmacist from prescribing dangerous drug therapy, including vaccines and immunizations, under rules and protocols adopted by the board after approval by the New Mexico medical board and the board of nursing;

(9) a pharmacist from exercising the pharmacist's professional judgment in refilling a prescription for a prescription drug, unless prohibited by another state or federal law, without the authorization of the prescribing licensed practitioner, if:

(a) failure to refill the prescription might result in an interruption of a therapeutic regimen or create patient suffering;

(b) the pharmacist is unable to contact the licensed practitioner after reasonable effort;

(c) the quantity of prescription drug dispensed does not exceed a seventy-two-hour supply;

(d) the pharmacist informs the patient or the patient's agent at the time of dispensing that the refill is being provided without authorization and that authorization of the licensed practitioner is required for future refills; and

(e) the pharmacist informs the licensed practitioner of the emergency refill at the earliest reasonable time; or

(10) the possession, storage, distribution, dispensing, administration or prescribing of an opioid antagonist in accordance with the provisions of Section 24-23-1 NMSA 1978.

B. All prescriptions requiring the preparation of dosage forms or amounts of dangerous drugs not available in the stock of a hospital, institution or clinic or a prescription requiring compounding shall be either compounded or dispensed only by a pharmacist.

History: 1953 Comp., 67-9-38, enacted by Laws 1969, ch. 29, 6; 1973, ch. 173, 1; 1977, ch. 30, 4; 1992, ch. 19, 3; 1995, ch. 20, 9; 1997, ch. 131, 7; 2001, ch. 50, 5; 2016, ch. 45, 2; 2016, ch. 47, 2.



Section 61-11-8 - Drug records to be kept. (Repealed effective July 1, 2024.)

61-11-8. Drug records to be kept. (Repealed effective July 1, 2024.)

Records shall be kept by all persons licensed pursuant to the Pharmacy Act of all dangerous drugs, their receipt, withdrawal from stock and use or other disposal. The records shall be open to inspection by the board or its agents, and the licensee shall be responsible for the maintenance of the records in proper form.

History: 1953 Comp., 67-9-39, enacted by Laws 1969, ch. 29, 7; 1972, ch. 84, 56; 1997, ch. 131, 8.



Section 61-11-9 - Qualifications for licensure as a pharmacist by examination. (Repealed effective July 1, 2024.)

61-11-9. Qualifications for licensure as a pharmacist by examination. (Repealed effective July 1, 2024.)

A. An applicant for licensure as a pharmacist by examination shall:

(1) have reached the age of majority and not be addicted to the use of drugs or alcohol;

(2) be a graduate of a school or college of pharmacy approved by the board;

(3) have not less than one year of experience under the direction of a pharmacist in accordance with the programs of supervised training established by regulation of the board;

(4) pass an examination approved by the board; and

(5) pass an examination approved by the board, which examination shall be based on federal and state drug laws and regulations.

B. Any person who is a graduate of a foreign school of pharmacy may be eligible for licensure as a pharmacist upon successful completion of an equivalency examination program approved by the board.

C. The board shall issue a license when the applicant's application has been filed with and approved by the board and the applicant has paid the required fees and has met the requirements of this section.

History: 1953 Comp., 67-9-40, enacted by Laws 1969, ch. 29, 8; 1973, ch. 32, 1; 1992, ch. 19, 4; 1997, ch. 131, 9.



Section 61-11-9.1 - Surety bonds. (Repealed effective July 1, 2024.)

61-11-9.1. Surety bonds. (Repealed effective July 1, 2024.)

A. The board may require surety bonds or other equivalent means of security, as approved by the board, that are provided by a third party such as insurance, an irrevocable letter of credit or funds deposited in a trust account or financial institution, to secure payment for any administrative or judicial penalties that may be imposed by the board or the state and for any penalties or costs required by board rule or disciplinary action.

B. Surety bonds or other equivalent means of security as approved by the board and required in this section shall apply to initial applicants or renewal applicants as a condition for obtaining or maintaining licensure as a nonresident pharmacy or wholesale drug distributor.

C. The board shall set by rule the amount and conditions of the surety bond or other equivalent means of security authorized in this section.

D. The board may waive the surety bond or other requirements of this section if it determines that it is in the best interest of the public to do so. Such waivers may be granted under conditions established by board rule.

E. Manufacturers distributing their own products that have been licensed or approved by the food and drug administration and pharmacy warehouses that are engaged only in intracompany transfers are exempt from this section.

F. A separate surety bond or other equivalent means of security is not required for each company's separate locations or for affiliated companies or groups when such separate locations or affiliated companies or groups are required to apply for or renew their wholesale distributor license with the board.

History: Laws 2007, ch. 79, 4.



Section 61-11-10 - Reciprocal licensure. (Repealed effective July 1, 2024.)

61-11-10. Reciprocal licensure. (Repealed effective July 1, 2024.)

The board may issue a license, with or without examination, to a person who:

A. is licensed as a pharmacist by examination in another state that under equivalent conditions will grant reciprocal licensure to persons licensed as pharmacists by examination in this state; and

B. produces evidence satisfactory to the board that he has the age, education, experience and qualifications required of applicants for licensure by examination under the provisions of the Pharmacy Act. Any person who was registered by examination in another state prior to May 20, 1940 is required to satisfy only those requirements in existence in this state at the time he was registered in the other state.

History: 1953 Comp., 67-9-41, enacted by Laws 1969, ch. 29, 9; 1997, ch. 131, 10.



Section 61-11-11 - Pharmacist intern; qualifications for licensure. (Repealed effective July 1, 2024.)

61-11-11. Pharmacist intern; qualifications for licensure. (Repealed effective July 1, 2024.)

The classification of pharmacist intern is established. An applicant for licensure as a pharmacist intern shall:

A. be not less than eighteen years of age and not be addicted to the use of drugs or alcohol;

B. have satisfactorily completed not less than thirty semester hours or the equivalent thereof in a school or college of pharmacy approved by the board; and

C. meet other requirements established by regulation of the board.

History: 1953 Comp., 67-9-42, enacted by Laws 1969, ch. 29, 10; 1997, ch. 131, 11.



Section 61-11-11.1 - Pharmacy technician; qualifications; duties. (Repealed effective July 1, 2024.)

61-11-11.1. Pharmacy technician; qualifications; duties. (Repealed effective July 1, 2024.)

A. The classification of pharmacy technician is established. An applicant for registration as a pharmacy technician shall:

(1) be at least eighteen years of age and not addicted to drugs or alcohol;

(2) complete initial training as required by regulations of the board that includes on-the-job and related education commensurate with the tasks to be performed by the pharmacy technician; and

(3) if the potential duties of the pharmacy technician will include the preparation of sterile products, complete an additional one hundred hours of experiential training as required by regulations of the board.

B. Permissible activities for pharmacy technicians under the supervision of a pharmacist include:

(1) the preparation, mixing, assembling, packaging and labeling of medications;

(2) processing routine orders of stock supplies;

(3) preparation of sterile products;

(4) filling of a prescription or medication order that entails counting, pouring, labeling or reconstituting medications; and

(5) tasks assigned by the supervising pharmacist that do not require his professional judgment.

C. The supervising pharmacist shall observe and direct the pharmacy technician to a sufficient degree to assure the accurate completion of the activities of the pharmacy technician and shall provide a final check of all aspects of the prepared product and document the final check before dispensing.

D. The supervising pharmacist shall be responsible for the tasks performed by the pharmacist technician and subject to discipline for failure to appropriately supervise the performance of the pharmacist technician.

History: Laws 1997, ch. 131, 12; 2005, ch. 152, 7.



Section 61-11-12 - License fees. (Repealed effective July 1, 2024.)

61-11-12. License fees. (Repealed effective July 1, 2024.)

A. An applicant for licensure as a pharmacist or pharmacist intern or registration as a pharmacy technician shall pay the following fees, which fees shall not be returnable:

(1) for initial licensure as a pharmacist, a fee set by the board not to exceed four hundred dollars ($400); provided that if the applicant fails a portion of an examination, reexamination is subject to the same fee as the first examination;

(2) for initial licensure as a pharmacist intern, a fee not to exceed twenty-five dollars ($25.00); and

(3) for initial registration as a pharmacy technician, a fee not to exceed twenty-five dollars ($25.00).

B. The board shall issue a license or registration to each successful applicant and enter his name and pertinent information in the registry maintained by the board.

C. Every registration or license shall have the seal of the board affixed and be signed by the board chairman.

History: 1953 Comp., 67-9-43, enacted by Laws 1969, ch. 29, 11; 1972, ch. 43, 1; 1983, ch. 165, 2; 1989, ch. 103, 1; 1997, ch. 131, 13.



Section 61-11-13 - Renewal; revocation. (Repealed effective July 1, 2024.)

61-11-13. Renewal; revocation. (Repealed effective July 1, 2024.)

A. The renewal date for each licensee shall be the last day of the licensee's birth month, as set by rule of the board. Any person who intends to continue practice shall file an application for renewal prior to that date and pay the renewal fee set by the board in an amount not to exceed one hundred fifty dollars ($150) per year; provided, however, the board shall prorate any renewal fee charged for any period of less than a full year. The license of a pharmacist failing to renew his license on or before the date set by the board shall automatically expire, and the license shall not be reinstated except upon reapplication and payment of a one hundred dollar ($100) reinstatement fee and all delinquent renewal fees.

B. A pharmacist ceasing to be engaged in the practice of pharmacy for such period as the board determines, but not less than twelve months, is deemed to be inactive and shall have his license renewal so marked. A pharmacist having an inactive status shall not be reinstated to active status without either an examination or the presentation of evidence satisfactory to the board that he has taken some form of internship or continuing education relevant to the practice of pharmacy, or both, immediately prior to his application for reinstatement. Pharmacists regularly engaged in teaching in an approved school or college of pharmacy, servicing, manufacturing, inspecting or other phases of the pharmaceutical profession are in active status for the purposes of this subsection.

C. Application for renewal of a pharmacist's license shall be made on forms prescribed and furnished by the board and shall indicate whether the renewal applied for will be an active or inactive license. The application, together with the renewal fee, shall be filed with the board.

D. Application for renewal of a pharmacist's license shall be accompanied by proof satisfactory to the board that the applicant has completed continuing education requirements established pursuant to Section 61-11-6 NMSA 1978.

E. An application for renewal of a certificate of registration as a pharmacy technician or license as a pharmacist intern shall be filed with the board on forms prescribed and furnished by the board and shall be accompanied by a renewal fee not to exceed twenty-five dollars ($25.00) per year.

History: 1953 Comp., 67-9-44, enacted by Laws 1969, ch. 29, 12; 1977, ch. 62, 2; 1983, ch. 165, 3; 1989, ch. 103, 2; 1992, ch. 19, 5; 1997, ch. 131, 14; 2001, ch. 50, 6.



Section 61-11-14 - Pharmacy licensure; wholesale drug distribution business licensure; requirements; fees; revocation. (Repealed effective July 1, 2024.)

61-11-14. Pharmacy licensure; wholesale drug distribution business licensure; requirements; fees; revocation. (Repealed effective July 1, 2024.)

A. Any person who desires to operate or maintain the operation of a pharmacy or who engages in a wholesale drug distribution business in this state shall apply to the board for the proper license and shall meet the requirements of the board and pay the fee for the license and its renewal.

B. The board shall issue the following classes of licenses that shall be defined and limited by regulation of the board:

(1) retail pharmacy;

(2) nonresident pharmacy;

(3) wholesale drug distributor;

(4) drug manufacturer;

(5) hospital pharmacy;

(6) industrial health clinic;

(7) community health clinic;

(8) department of health public health offices;

(9) custodial care facility;

(10) home care services;

(11) emergency medical services;

(12) animal control facilities;

(13) wholesaler, retailer or distributor of veterinary drugs bearing the legend: "caution: federal law restricts this drug to use by or on the order of a licensed veterinarian". Such drugs may be sold or dispensed by any person possessing a retail pharmacy license, wholesale drug distributor's license or drug manufacturer's license issued by the board, without the necessity of acquiring an additional license for veterinary drugs;

(14) returned drugs processors;

(15) drug research facilities;

(16) drug warehouses;

(17) contact lens sellers;

(18) medicinal gas repackagers; and

(19) medicinal gas sellers.

C. Every application for the issuance or biennial renewal of:

(1) a license for a retail pharmacy, nonresident pharmacy, hospital pharmacy or drug research facility shall be accompanied by a fee set by the board in an amount not to exceed three hundred dollars ($300) per year;

(2) a license for a wholesale drug distributor, drug manufacturer or drug warehouse shall be accompanied by a fee not to exceed one thousand dollars ($1,000) per year;

(3) a license for a custodial care facility or a returned drugs processor business shall be accompanied by a fee set by the board in an amount not to exceed two hundred dollars ($200) per year; and

(4) a license for an industrial health clinic; a community health clinic; a department of health public health office; home care services; emergency medical services; animal control facilities; or wholesaler, retailer or distributor of veterinary drugs shall be accompanied by a fee set by the board in an amount not to exceed two hundred dollars ($200) per year.

D. If it is desired to operate or maintain a pharmaceutical business at more than one location, a separate license shall be obtained for each location.

E. Each application for a license shall be made on forms prescribed and furnished by the board.

F. Any person making application to the board for a license to operate a facility or business listed in Subsection B of this section in this state shall submit to the board an application for licensure indicating:

(1) the name under which the business is to be operated;

(2) the address of each location to be licensed and the address of the principal office of the business;

(3) in the case of a retail pharmacy, the name and address of the owner, partner or officer or director of a corporate owner;

(4) the type of business to be conducted at each location;

(5) a rough drawing of the floor plan of each location to be licensed;

(6) the proposed days and hours of operation of the business; and

(7) other information the board may require, including a criminal background check and financial history, provided that manufacturers distributing their own products that have been licensed or approved by the food and drug administration shall be exempt from criminal background check and financial history requirements pursuant to this section.

G. After preliminary approval of the application for a license for any facility or business listed in Paragraphs (1) through (8) and (10) through (19) of Subsection B of this section, a request for an inspection, together with an inspection fee not to exceed two hundred dollars ($200), shall be submitted to the board for each business location, and an inspection shall be made of each location by the board or its agent.

H. Following a deficiency-free inspection, the executive director of the board may issue a temporary license to the applicant. The temporary license shall expire at the close of business on the last day of the next regular board meeting.

I. Licenses, except temporary licenses provided pursuant to Subsection H of this section, issued by the board pursuant to this section are not transferable and shall expire on the expiration date set by the board unless renewed. Any person failing to renew a license on or before the expiration date set by the board shall not have the license reinstated except upon reapplication and payment of a reinstatement fee set by the board in an amount not to exceed one hundred dollars ($100) and all delinquent renewal fees.

J. The board, after notice and a refusal or failure to comply, may suspend or revoke any license issued under the provisions of the Pharmacy Act at any time examination or inspection of the operation for which the license was granted discloses that the operation is not being conducted according to law or regulations of the board.

K. Pharmaceutical sales representatives who carry dangerous drugs shall provide the board with a written statement from the representative's employer that describes the employer's policy relating to the safety and security of the handling of dangerous drugs and to the employer's compliance with the federal Prescription Drug Marketing Act of 1987. Pharmaceutical sales representatives are not subject to the licensing provisions of the Pharmacy Act.

History: 1953 Comp., 67-9-45, enacted by Laws 1969, ch. 29, 13; 1973, ch. 173, 2; 1977, ch. 253, 69; 1983, ch. 165, 4; 1989, ch. 103, 3; 1992, ch. 19, 6; 1993, ch. 219, 1; 1997, ch. 131, 15; 2001, ch. 50, 7; 2004, ch. 52, 1; 2005, ch. 152, 8; 2007, ch. 79, 1.



Section 61-11-14.1 - Nonresident pharmacy licensure; toll-free telephone service. (Repealed effective July 1, 2024.)

61-11-14.1. Nonresident pharmacy licensure; toll-free telephone service. (Repealed effective July 1, 2024.)

A. Any person making application to the board for a nonresident pharmacy license shall submit to the board an application for licensure that discloses the following information:

(1) the address of the principal office of the nonresident pharmacy and the names and titles of all principal corporate officers and all pharmacists who are dispensing controlled substances or dangerous drugs to residents of this state. A report containing this information shall be made on an annual basis and within thirty days after any change of office location, corporate officer or pharmacist in charge;

(2) that the nonresident pharmacy complies with all lawful directions and requests for information from the regulatory or licensing agency of the state in which it is a resident, as well as with requests for information made by the board pursuant to this section;

(3) that the nonresident pharmacy maintains, at all times, a valid license, permit or registration to operate the pharmacy in compliance with the laws of the state in which it is a resident;

(4) a copy of the most recent inspection report resulting from an inspection of the nonresident pharmacy conducted by the regulatory or licensing agency of the state in which it is a resident; and

(5) that the nonresident pharmacy maintains its records of controlled substances or dangerous drugs that are dispensed to patients in this state so that the records are readily retrievable.

B. A nonresident pharmacy licensed under this section shall provide a toll-free telephone service to facilitate communication between patients in this state and a pharmacist at the nonresident pharmacy who has access to the patient's records. A nonresident pharmacy shall provide the toll-free telephone service during its regular hours of operation, but not less than six days a week and for a minimum of forty hours a week. The toll-free telephone number shall be disclosed on a label affixed to each container of drugs dispensed to patients in this state.

C. Nothing in this section shall be construed to authorize the dispensing of contact lenses by nonresident pharmacies.

History: 1978 Comp., 61-11-14.1, enacted by Laws 1992, ch. 19, 7; 1997, ch. 131, 16.



Section 61-11-15 - Pharmacies; sale of drugs; supervision requirements. (Repealed effective July 1, 2024.)

61-11-15. Pharmacies; sale of drugs; supervision requirements. (Repealed effective July 1, 2024.)

A. An owner of a pharmacy shall not:

(1) fail to place a pharmacist in charge;

(2) intentionally or fraudulently adulterate or cause to be adulterated or misbrand or cause to be misbranded any drugs compounded, sold or offered for sale in the pharmacy;

(3) alone or through any other person, permit the compounding of prescriptions or the selling of dangerous drugs in the owner's place of business except by a pharmacist, pharmacist intern or pharmacy technician;

(4) alone or through any other person, sell, offer for sale, compound or dispense dangerous drugs without being a pharmacist, pharmacist intern or pharmacy technician; provided that veterinary drugs bearing the legend: "caution: federal law restricts this drug to use by or on the order of a licensed veterinarian" may be sold, offered for sale or distributed by persons holding a license issued pursuant to Subsection B of Section 61-11-14 NMSA 1978; or

(5) operate a pharmacy without the appropriate license.

B. An owner of a pharmacy shall provide to a consumer or the attorney general the current retail price for a prescription drug in any dosage or quantity when a consumer or the attorney general requests that information by phone, electronic device or otherwise. If a consumer requests the current retail prices for more than five prescription drugs at one time, the owner shall provide the information to the consumer no more than five days after the request is made; provided that the consumer:

(1) requests the information in writing;

(2) has a valid prescription for all the drugs for which the information is requested; and

(3) has made no more than three separate requests to the owner for the current retail prices for more than five prescription drugs within a six-month period.

C. Whenever an applicable law, rule or regulation requires or prohibits action by a pharmacy, responsibility for the violation shall be that of the owner and the pharmacist in charge.

D. As used in this section, "current retail price" means the cash price for a prescription drug charged to a consumer who has no prescription drug coverage.

History: 1953 Comp., 67-9-46, enacted by Laws 1969, ch. 29, 14; 1973, ch. 173, 3; 1997, ch. 131, 17; 2009, ch. 184, 1.



Section 61-11-16 - Pharmacies; equipment required. (Repealed effective July 1, 2024.)

61-11-16. Pharmacies; equipment required. (Repealed effective July 1, 2024.)

There shall be kept in every pharmacy, subject to review or testing by the board or its authorized agents, such references and equipment as the board may designate by regulation.

History: 1953 Comp., 67-9-47, enacted by Laws 1969, ch. 29, 15; 1997, ch. 131, 18.



Section 61-11-17 - Display of license. (Repealed effective July 1, 2024.)

61-11-17. Display of license. (Repealed effective July 1, 2024.)

Every person shall have his license or registration and the license for the operation of the business conspicuously displayed in the pharmacy or place of business to which it applies or in which he is employed.

History: 1953 Comp., 67-9-48, enacted by Laws 1969, ch. 29, 16; 1997, ch. 131, 19.



Section 61-11-18 - State license; actions authorized. (Repealed effective July 1, 2024.)

61-11-18. State license; actions authorized. (Repealed effective July 1, 2024.)

The board shall license department of health clinics and other health facilities of the department where dangerous drugs are stored, distributed or dispensed. All such clinics or other health facilities of the department are subject to the provisions of the Pharmacy Act.

History: 1953 Comp., 67-9-49, enacted by Laws 1969, ch. 29, 17; 1977, ch. 253, 70; 1997, ch. 131, 20.



Section 61-11-18.1 - Reports to board. (Repealed effective July 1, 2024.)

61-11-18.1. Reports to board. (Repealed effective July 1, 2024.)

Any person licensed under Article 61, Chapter 11 NMSA 1978 shall report in writing the occurrence of any of the following events to the board within fifteen days of discovery:

A. permanent closing of a licensed premises;

B. change of ownership, management, location or pharmacist in charge;

C. theft or loss of drugs or devices;

D. conviction of an employee for violating any federal or state drug laws;

E. theft, destruction or loss of records required by federal or state law to be maintained;

F. occurrences of significant adverse drug events, as defined by regulations of the board;

G. dissemination of confidential information or personally identifiable information to a person other than a person authorized by the provisions of the Pharmacy Act or regulations adopted pursuant to that act to receive such information; and

H. other matters or occurrences as the board may require by regulation.

History: Laws 1997, ch. 131, 21; 2001, ch. 50, 8.



Section 61-11-18.2 - Audit of pharmacy records. (Repealed effective July 1, 2024.)

61-11-18.2. Audit of pharmacy records. (Repealed effective July 1, 2024.)

A. As used in this section, "entity" means a managed care company, insurance company, third-party payor or the representative of the managed care company, insurance company or third-party payor.

B. An audit of the records of a pharmacy by an entity shall be conducted in accordance with the following criteria:

(1) the entity conducting the initial on-site audit shall give the pharmacy notice at least two weeks prior to conducting the initial on-site audit for each audit cycle;

(2) an audit that involves clinical or professional judgment shall be conducted by or in consultation with a pharmacist;

(3) a clerical or record-keeping error, regarding a required document or record, shall not necessarily constitute fraud but such a claim:

(a) may be subject to recoupment; and

(b) shall not be subject to criminal penalties without proof of intent to commit fraud;

(4) a pharmacy may use the records of a hospital, physician or other authorized practitioner of the healing arts for drugs or medicinal supplies written or transmitted by any means of communication for purposes of validating the pharmacy record with respect to orders or refills of a dangerous drug or controlled substance;

(5) a finding of an overpayment or underpayment shall not be a projection based on the number of patients served having a similar diagnosis or on the number of similar orders or refills for similar drugs and recoupment of claims shall be based on the actual overpayment or underpayment unless the entity demonstrates a statistically justifiable method of projection or the projection for overpayment or underpayment is part of a settlement as agreed to by the pharmacy;

(6) each pharmacy shall be audited under the same standards and parameters as other similarly situated pharmacies audited by the entity;

(7) a pharmacy shall be allowed at least twenty-one business days, with reasonable extensions allowed, following receipt of the preliminary audit report in which to produce documentation to address any discrepancy found during an audit;

(8) the period covered by an audit shall not exceed two years, unless otherwise provided by contractual agreement, from the date the claim was submitted to or adjudicated by an entity or unless it conflicts with state or federal law;

(9) an audit shall not be initiated or scheduled during the first five calendar days of a month due to the high volume of prescriptions filled during that time unless otherwise consented to by the pharmacy;

(10) the preliminary audit report shall be delivered to the pharmacy within one hundred twenty days, with reasonable extensions allowed, after conclusion of the audit, and the final report shall be delivered to the pharmacy within six months after receipt of the preliminary audit report or final appeal, as provided for in Subsection C of this section, whichever is later;

(11) the audit criteria set forth in this subsection shall apply only to audits of claims submitted for payment after July 1, 2007; and

(12) notwithstanding any other provision in this subsection, the entity conducting the audit shall not use the accounting practice of extrapolation in calculating recoupments or penalties for audits.

C. Recoupment of any disputed funds shall occur after final internal disposition of the audit, including the appeals process set forth in Subsection D of this section. Should the identified discrepancy for an individual audit exceed twenty-five thousand dollars ($25,000), future payments to the pharmacy may be withheld pending finalization of the audit.

D. Each entity conducting an audit shall establish an appeals process under which a pharmacy may appeal an unfavorable preliminary audit report to the entity. If, following the appeal, the entity finds that an unfavorable audit report or any portion of the audit is unsubstantiated, the entity shall dismiss the audit report or the unsubstantiated portion of the report of the audit without the necessity of any further proceedings.

E. This section does not apply to any investigative audit that involves probable or potential fraud, willful misrepresentation.

History: Laws 2007, ch. 15, 1.



Section 61-11-19 - Fund established; disposition; method of payment. (Repealed effective July 1, 2024.)

61-11-19. Fund established; disposition; method of payment. (Repealed effective July 1, 2024.)

A. There is established in the state treasury the "pharmacy fund".

B. All funds received by the board and all money collected under the Pharmacy Act or any other act administered by the board shall be deposited with the state treasurer for credit to the pharmacy fund.

C. Payments from the pharmacy fund shall be made upon warrants of the secretary of finance and administration on vouchers issued in accordance with the budget approved by the department of finance and administration.

D. Amounts paid into the pharmacy fund prior to October 1, 2005 pursuant to Paragraph (2) of Subsection C of Section 61-11-14 NMSA 1978 are appropriated to the board for a prescription drug program serving persons pursuant to the Medical Insurance Pool Act [Chapter 59A, Article 54 NMSA 1978]; provided that the board enters into an arrangement with a state agency or a state-created entity for the operation of the program.

E. All amounts paid into the pharmacy fund shall only be used for the purpose of meeting necessary expenses incurred in the enforcement of the purposes of the Pharmacy Act and any other acts administered by the board, the duties imposed thereby and the promotion of pharmacy education and standards in this state. All money unused at the end of the fiscal year shall remain in the pharmacy fund for use in accordance with the provisions of the Pharmacy Act.

F. All funds that may have accumulated to the credit of the pharmacy fund shall be continued for use by the board in administration of the Pharmacy Act.

History: 1953 Comp., 67-9-50, enacted by Laws 1969, ch. 29, 18; 1976, ch. 12, 1; 1977, ch. 247, 171; 1987, ch. 167, 1; 2004, ch. 52, 2; 2007, ch. 79, 2; 2008, ch. 62, 1.



Section 61-11-20 - Disciplinary proceedings; Uniform Licensing Act. (Repealed effective July 1, 2024.)

61-11-20. Disciplinary proceedings; Uniform Licensing Act. (Repealed effective July 1, 2024.)

A. In accordance with the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978], the board may deny, withhold, suspend or revoke any registration or license held or applied for under the Pharmacy Act upon grounds that the licensee or applicant:

(1) is guilty of gross immorality or dishonorable or unprofessional conduct as defined by regulation of the board;

(2) is convicted of a violation of any federal law relating to controlled substances, any federal food and drug law or any federal law requiring the maintenance of drug records;

(3) is guilty of a violation of the Controlled Substances Act [Chapter 30, Article 31 NMSA 1978], the Pharmacy Act or the New Mexico Drug, Device and Cosmetic Act [Chapter 26, Article 1 NMSA 1978];

(4) is addicted to the use of dangerous drugs or narcotic drugs of any kind;

(5) is habitually intemperate;

(6) is guilty of knowingly or fraudulently adulterating or misbranding or causing to be adulterated or misbranded any drugs;

(7) is guilty of procuring or attempting to procure licensure as a pharmacist or pharmacist intern, registration as a pharmacy technician or licensure for a pharmacy or pharmaceutical business in this state for himself or another by knowingly making or causing to be made false representations to the board;

(8) is unfit or unable to practice pharmacy by reason of a physical or mental disease or disability as determined by the board and based on competent medical authority, during the period of such disability;

(9) fails to maintain any drug records required by any federal law resulting in the condemnation of any drugs in his possession or control;

(10) is convicted of any felony;

(11) has furnished false or fraudulent material in any application made in connection with drug or device manufacturing or distribution;

(12) has had any drug manufacturer or wholesale drug distributor license suspended or revoked;

(13) has obtained any remuneration for professional services by fraud, misrepresentation or deception;

(14) has dealt with drugs or devices that he knew or should have known were stolen;

(15) has purchased or received a drug or device from a source other than a person or pharmacy licensed pursuant to the Pharmacy Act, unless otherwise provided in that act, the Controlled Substances Act or the New Mexico Drug, Device and Cosmetic Act;

(16) is a wholesale drug distributor other than a pharmacy and dispenses or distributes drugs or devices directly to a patient;

(17) has violated any rule or regulation adopted by the board pursuant to the Pharmacy Act; or

(18) has divulged or revealed confidential information or personally identifiable information to a person other than a person authorized by the provisions of the Pharmacy Act or regulations adopted pursuant to that act to receive such information.

B. Disciplinary proceedings may be instituted by any person, shall be by sworn complaint and shall conform with the provisions of the Uniform Licensing Act. Any party to the hearing may obtain a copy of the hearing record upon payment of costs for the copy.

C. The board may modify any prior order of revocation, suspension or refusal to issue a license of a pharmacist or a pharmacist intern or registration of a pharmacy technician but only upon a finding by the board that there no longer exist any grounds for disciplinary action; provided that any cessation of the practice of pharmacy for twelve months or more shall require the pharmacist to undergo additional education, internship or examination as the board determines necessary.

History: 1953 Comp., 67-9-51, enacted by Laws 1969, ch. 29, 19; 1972, ch. 84, 57; 1983, ch. 165, 5; 1997, ch. 131, 22.



Section 61-11-21 - Licensing of pharmacists and pharmacies required. (Repealed effective July 1, 2024.)

61-11-21. Licensing of pharmacists and pharmacies required. (Repealed effective July 1, 2024.)

A. Unless he is a pharmacist or is exempted under the Pharmacy Act, no person shall sell at retail any dangerous drug, compound any prescription or acquire and possess any dangerous drug without its being prescribed.

B. No person shall conduct or operate a place used for the retail sale, compounding or dispensing of drugs or prescriptions or a place represented by a sign or by advertisement to have a business name or specialization that includes the words "pharmacist", "pharmacy", "apothecary", "apothecary shop", "chemist's shop", "drug store", "drugs", "druggist", "drug sundries", "prescriptions" or any combination of these or any other words of similar import or by an insignia or device that might indicate to the public that the place is a pharmacy unless the place is licensed by the board under the Pharmacy Act.

C. No person shall permit anyone in his employ or under his supervision, except a pharmacist, pharmacist intern or pharmacy technician, to compound, dispense, label or otherwise prepare prescriptions.

D. The provisions of Subsections A, B and C of this section shall not apply to a person possessing a license issued pursuant to Subsection B of Section 61-11-14 NMSA 1978 for the sale or distribution of veterinary drugs bearing the legend: "caution: federal law restricts this drug to use by or on the order of a licensed veterinarian"; provided that the possessors of such a license may only sell or distribute such drugs on the order of a licensed veterinarian and may not represent their place of business by a sign or advertisement that includes the words "pharmacist", "pharmacy", "apothecary", "apothecary shop", "chemist's shop", "drug store", "drugs", "druggist", "drug sundries", "prescriptions" or any combination of these or any words of similar import or by an insignia or device that might indicate to the public that the place is a pharmacy.

History: 1953 Comp., 67-9-52, enacted by Laws 1969, ch. 29, 20; 1973, ch. 173, 4; 1997, ch. 131, 23.



Section 61-11-22 - Exemptions from act. (Repealed effective July 1, 2024.)

61-11-22. Exemptions from act. (Repealed effective July 1, 2024.)

A. The Pharmacy Act does not apply to licensed practitioners in this state in supplying to their patients any drug if the licensed practitioner is practicing the licensed practitioner's profession and does not keep a pharmacy, advertised or otherwise, for the retailing of dangerous drugs.

B. The Pharmacy Act does not prevent:

(1) the personal administration of drugs carried by a licensed practitioner in order to supply the immediate needs of the licensed practitioner's patients;

(2) the sale of nonnarcotic proprietary preparations; or

(3) the possession, storage, dispensing, distribution, administration or prescribing of an opioid antagonist in accordance with the provisions of Section 24-23-1 NMSA 1978.

History: 1953 Comp., 67-9-53, enacted by Laws 1969, ch. 29, 21; 1997, ch. 131, 24; 2016, ch. 45, 3; 2016, ch. 47, 3.



Section 61-11-23 - Construction of laws relating to drugs. (Repealed effective July 1, 2024.)

61-11-23. Construction of laws relating to drugs. (Repealed effective July 1, 2024.)

A. The Pharmacy Act does not amend or repeal any of the laws that govern the manufacture, sale or distribution of controlled substances.

B. The Pharmacy Act does not amend or repeal the New Mexico Drug, Device and Cosmetic Act [Chapter 26, Article 1 NMSA 1978].

History: 1953 Comp., 67-9-54, enacted by Laws 1969, ch. 29, 22; 1972, ch. 84, 58; 1997, ch. 131, 25.



Section 61-11-24 - Violations; penalties. (Repealed effective July 1, 2024.)

61-11-24. Violations; penalties. (Repealed effective July 1, 2024.)

A. It is a misdemeanor for any person to:

(1) practice or attempt to practice pharmacy without a current license from the board;

(2) use the title of registered pharmacist unless he is licensed as such pursuant to the Pharmacy Act;

(3) procure or attempt to procure licensure as a pharmacist or to procure a license for a pharmacy for himself or another by making or causing to be made false representations to the board;

(4) allow any other person in his employ or under his supervision to compound or dispense prescriptions unless he is a pharmacist, pharmacist intern or pharmacy technician in accordance with the Pharmacy Act or exempted from the provisions of that act; or

(5) own, operate or maintain a pharmacy, hospital pharmacy, clinic, custodial care facility or drug distribution business unless licensed to do so pursuant to the Pharmacy Act.

B. A person convicted pursuant to Subsection A of this section shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978.

History: 1953 Comp., 67-9-55, enacted by Laws 1969, ch. 29, 23; 1972, ch. 84, 59; 1997, ch. 131, 26.



Section 61-11-25 - Power to enjoin violations. (Repealed effective July 1, 2024.)

61-11-25. Power to enjoin violations. (Repealed effective July 1, 2024.)

In addition to the remedies provided in the Pharmacy Act, the board may apply to the district court for a temporary or permanent injunction restraining any person from violating any provision of the Pharmacy Act irrespective of whether or not there exists an adequate remedy at law.

History: 1953 Comp., 67-9-56, enacted by Laws 1969, ch. 29, 24; 1997, ch. 131, 27.



Section 61-11-26 - Licensure under previous law. (Repealed effective July 1, 2024.)

61-11-26. Licensure under previous law. (Repealed effective July 1, 2024.)

Any person or place of business licensed as a pharmacist, pharmacist intern or pharmacy under any prior laws of this state whose license is valid on the effective date of the Pharmacy Act shall be held to be licensed under the provisions of the Pharmacy Act and entitled to renewal of this license as provided in the Pharmacy Act.

History: 1953 Comp., 67-9-57, enacted by Laws 1969, ch. 29, 25.



Section 61-11-27 - Transfer of funds. (Repealed effective July 1, 2024.)

61-11-27. Transfer of funds. (Repealed effective July 1, 2024.)

All money that has accumulated to the credit of the board under any previous law shall be continued for use by the board in the administration of the Pharmacy Act and any other laws being administered by the board.

History: 1953 Comp., 67-9-58, enacted by Laws 1969, ch. 29, 26; 1997, ch. 131, 28.



Section 61-11-28 - Uniform Licensing Act. (Repealed effective July 1, 2024.)

61-11-28. Uniform Licensing Act. (Repealed effective July 1, 2024.)

The board is subject to all the provisions of the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978].

History: 1953 Comp., 67-9-59, enacted by Laws 1969, ch. 29, 28; 1997, ch. 131, 29.



Section 61-11-29 - Termination of agency life; delayed repeal. (Repealed effective July 1, 2024.)

61-11-29. Termination of agency life; delayed repeal. (Repealed effective July 1, 2024.)

The board of pharmacy is terminated on July 1, 2023 pursuant to the Sunset Act [12-9-11 through 12-9-21 NMSA 1978]. The board shall continue to operate according to the provisions of the Pharmacy Act until July 1, 2024. Effective July 1, 2024, the Pharmacy Act is repealed.

History: 1978 Comp., 61-11-29, enacted by Laws 1979, ch. 266, 2; 1981, ch. 241, 24; 1985, ch. 87, 9; 1991, ch. 189, 16; 1997, ch. 46, 11; 2003, ch. 428, 11; 2009, ch. 96, 8; 2015, ch. 119, 10.






Article 11A - Impaired Pharmacists

Section 61-11A-1 - Short title.

61-11A-1. Short title.

This act [61-11A-1 to 61-11A-8 NMSA 1978] may be cited as the "Impaired Pharmacists Act".

History: Laws 1987, ch. 284, 1.



Section 61-11A-2 - Definitions.

61-11A-2. Definitions.

As used in the Impaired Pharmacists Act:

A. "board" means the New Mexico board of pharmacy;

B. "board-approved intervenors" means persons trained to intervention and designated by the board to implement the intervention process when necessary;

C. "committee" means a committee appointed by the board to formulate and administer the impaired pharmacists program;

D. "impaired pharmacist" means a pharmacist who is unable to practice pharmacy with reasonable skill, competency or safety to the public because of substance abuse, mental illness, the aging process or loss of motor skills;

E. "impaired pharmacist program" means a plan approved by the board for treatment and rehabilitation of an impaired pharmacist;

F. "intervention" means a process whereby an alleged impaired pharmacist is confronted by the board or board-approved intervenors who provide documentation that a problem exists and attempt to convince the pharmacist to seek evaluation and treatment;

G. "rehabilitation" means the process whereby an impaired pharmacist advances in an impaired pharmacists program to an optimal level of competence to practice pharmacy without endangering the public; and

H. "verification" means a process whereby alleged professional impairment is identified or established.

History: Laws 1987, ch. 284, 2.



Section 61-11A-3 - Administration.

61-11A-3. Administration.

The board may appoint a committee to organize and administer a program that will fulfill two functions. The program shall serve as a diversion program to which the board may refer licensees where appropriate in lieu of or in addition to other disciplinary action. The program shall also be a confidential source of treatment or referral for pharmacists who, on a strictly voluntary basis and without the knowledge of the board, desire to avail themselves of its services.

History: Laws 1987, ch. 284, 3.



Section 61-11A-4 - Committee; functions.

61-11A-4. Committee; functions.

The functions of the committee shall include:

A. evaluation of pharmacists who request participation in the program;

B. review and designation of treatment facilities and services to which pharmacists in the program may be referred;

C. receipt and review of information relating to the participation of [a] pharmacists in the program;

D. assisting the pharmacists' professional association in publicizing the program; and

E. preparation of reports for the board.

History: Laws 1987, ch. 284, 4.



Section 61-11A-5 - Board referral.

61-11A-5. Board referral.

A. The board shall inform each pharmacist referred to the program by board action of the procedures followed in the program, of the rights and responsibilities of the pharmacist in the program and of the possible consequences of noncompliance with the program.

B. Failure to comply with any treatment provision of a program may result in termination of the participation by the pharmacist in the program. The name and license number of a pharmacist who is terminated for failure to comply with the treatment provisions of a program shall be reported to the board.

C. Participation in a program under this section shall not be a defense to any disciplinary action which may be taken by the board. Further, no provision of this section shall preclude the board from commencing disciplinary action against a licensee who is terminated from a program pursuant to this section.

History: Laws 1987, ch. 284, 5.



Section 61-11A-6 - Voluntary participation.

61-11A-6. Voluntary participation.

A. The committee shall inform each pharmacist who voluntarily participates in the impairment program without referral by the board of the procedures followed in the program, of the rights and responsibilities of the pharmacist in the program and of the possible consequences of noncompliance with the program.

B. The board shall be informed of the failure of a pharmacist to comply with any treatment provision of a program if the committee determines that the resumption of his practice of pharmacy would pose a threat to the health and safety of the public.

C. Participation in a program under this section shall not be a defense to any disciplinary action which may be taken by the board. Further, no provision of this section shall preclude the board from commencing disciplinary action against a licensee who is terminated from a program pursuant to this section.

History: Laws 1987, ch. 284, 6.



Section 61-11A-7 - Review activities.

61-11A-7. Review activities.

The board shall review the activities of the committee on a quarterly basis. As part of this evaluation, the board shall review files of all participants in the impairment program. Names of those pharmacists who entered the program voluntarily without the knowledge of the board shall remain confidential from the board except when monitoring by the board reveals misdiagnosis, case mismanagement or noncompliance by the participant.

History: Laws 1987, ch. 284, 7.



Section 61-11A-8 - Civil liability.

61-11A-8. Civil liability.

No member of the board or the committee or any board-approved intervenor shall be liable for any civil damages because of acts or omissions which may occur while acting in good faith pursuant to the Impaired Pharmacists Act.

History: Laws 1987, ch. 284, 8.






Article 11B - Pharmacist Prescription Authority

Section 61-11B-1 - Short title.

61-11B-1. Short title.

This act [61-11B-1 to 61-11B-3 NMSA 1978] may be cited as the "Pharmacist Prescriptive Authority Act".

History: Laws 1993, ch. 191, 1.



Section 61-11B-2 - Definitions.

61-11B-2. Definitions.

As used in the Pharmacist Prescriptive Authority Act:

A. "administer" means the direct application of a drug by any means to the body of a person;

B. "board" means the board of pharmacy;

C. "dangerous drug" means a drug that, because of any potentiality for harmful effect or the methods of its use or the collateral measures necessary to its use, is not safe except under the supervision of a practitioner licensed by law to direct the use of such drug and the drug prior to dispensing is required by federal law and state law to bear the manufacturer's legend of "Caution: federal law prohibits dispensing without prescription." or "RX only";

D. "guidelines or protocol" means a written agreement between a pharmacist clinician or group of pharmacist clinicians and a practitioner or group of practitioners that delegates prescriptive authority;

E. "monitor dangerous drug therapy" means the review of the dangerous drug therapy regimen of patients by a pharmacist clinician for the purpose of evaluating and rendering advice to the prescribing practitioner regarding adjustment of the regimen. "Monitor dangerous drug therapy" includes:

(1) collecting and reviewing patient dangerous drug histories;

(2) measuring and reviewing routine patient vital signs, including pulse, temperature, blood pressure and respiration; and

(3) ordering and evaluating the results of laboratory tests relating to dangerous drug therapy, including blood chemistries and cell counts, controlled substance therapy levels, blood, urine, tissue or other body fluids, culture and sensitivity tests when performed in accordance with guidelines or protocols applicable to the practice setting;

F. "pharmacist" means a person duly licensed by the board to engage in the practice of pharmacy pursuant to the Pharmacy Act;

G. "pharmacist clinician" means a pharmacist with additional training, at least equivalent to the training received by a physician assistant, required by regulations adopted by the board in consultation with the New Mexico board of medical examiners [New Mexico medical board] and the New Mexico academy of physician assistants, who exercises prescriptive authority in accordance with guidelines or protocol;

H. "practitioner" means a physician duly authorized by law in New Mexico to prescribe controlled substances; and

I. "prescriptive authority" means the authority to prescribe, administer or modify dangerous drug therapy.

History: Laws 1993, ch. 191, 2; 1995, ch. 121, 1; 1999, ch. 298, 4.



Section 61-11B-3 - Pharmacist clinician prescriptive authority.

61-11B-3. Pharmacist clinician prescriptive authority.

A. A pharmacist clinician planning to exercise prescriptive authority in practice shall have on file at the place of practice written guidelines or protocol. The guidelines or protocol shall authorize a pharmacist clinician to exercise prescriptive authority and shall be established and approved by a practitioner in accordance with regulations adopted by the board. A copy of the written guidelines or protocol shall be on file with the board. The practitioner who is a party to the guidelines or protocol shall be in active practice and the prescriptive authority that the practitioner grants to a pharmacist clinician shall be within the scope of the practitioner's current practice.

B. The guidelines or protocol required by Subsection A of this section shall include:

(1) a statement identifying the practitioner authorized to prescribe dangerous drugs and the pharmacist clinician who is a party to the guidelines or protocol;

(2) a statement of the types of prescriptive authority decisions that the pharmacist clinician is authorized to make, which may include:

(a) a statement of the types of diseases, dangerous drugs or dangerous drug categories involved and the type of prescriptive authority authorized in each case; and

(b) a general statement of the procedures, decision criteria or plan the pharmacist clinician is to follow when exercising prescriptive authority;

(3) a statement of the activities the pharmacist clinician is to follow in the course of exercising prescriptive authority, including documentation of decisions made and a plan for communication or feedback to the authorizing practitioner concerning specific decisions made. Documentation may occur on the prescriptive record, patient profile, patient medical chart or in a separate log book; and

(4) a statement that describes appropriate mechanisms for reporting to the practitioner monitoring activities and results.

C. The written guidelines or protocol shall be reviewed and shall be revised every two years if necessary.

D. A pharmacist clinician planning to exercise prescriptive authority in practice shall be authorized to monitor dangerous drug therapy.

E. The board shall adopt regulations to carry out the provisions of the Pharmacist Prescriptive Authority Act [61-11B-1 through 61-11B-3 NMSA 1978].

F. For the purpose of the Pharmacist Prescriptive Authority Act, the New Mexico medical board and the board of osteopathic medicine shall adopt rules concerning the guidelines and protocol for their respective practitioners defined in Subsection D of Section 61-11B-2 NMSA 1978.

History: Laws 1993, ch. 191, 3; 2016, ch. 90, 27.






Article 12 - Physical Therapy



Article 12A - Occupational Therapy

Section 61-12A-1 - Short title. (Repealed effective July 1, 2022.)

61-12A-1. Short title. (Repealed effective July 1, 2022.)

Chapter 61, Article 12A NMSA 1978 may be cited as the "Occupational Therapy Act".

History: 1978 Comp., 61-12A-1, enacted by Laws 1996, ch. 55, 1; 2005, ch. 199, 1.



Section 61-12A-2 - Purpose. (Repealed effective July 1, 2022.)

61-12A-2. Purpose. (Repealed effective July 1, 2022.)

It is the purpose of the Occupational Therapy Act to provide for the regulation of persons offering occupational therapy services to the public in order to safeguard the public health, safety and welfare; to protect the public from being misled by incompetent and unauthorized persons; to assure the highest degree of professional conduct on the part of occupational therapists and occupational therapy assistants; and to assure the availability of occupational therapy services of high quality to persons in need of such services.

History: 1978 Comp., 61-12A-2, enacted by Laws 1996, ch. 55, 2; 2005, ch. 199, 2.



Section 61-12A-3 - Definitions. (Repealed effective July 1, 2022.)

61-12A-3. Definitions. (Repealed effective July 1, 2022.)

As used in the Occupational Therapy Act:

A. "board" means the board of examiners for occupational therapy;

B. "censure" means a formal expression of disapproval that is publicly announced;

C. "denial of license" means that a person is barred from becoming licensed to practice in accordance with the provisions of the Occupational Therapy Act either indefinitely or for a certain period;

D. "licensee" means an occupational therapist or occupational therapy assistant, as appropriate;

E. "occupational therapist" means a person who holds an active license to practice occupational therapy in New Mexico;

F. "occupational therapy" means the therapeutic use of everyday life activities with persons or groups to participate in roles and situations in home, school, workplace, community and other settings to promote health and wellness in clients who have or are at risk for developing an illness, injury, disease, disorder, condition, impairment, disability, activity limitation or participation restriction. "Occupational therapy" includes addressing the physical, cognitive, psychosocial, sensory and other aspects of performance in a variety of contexts to support a client's engagement in everyday life activities that affect health, well-being and quality of life;

G. "occupational therapy aide or technician" means an unlicensed person who assists in occupational therapy, who works under direct supervision of an occupational therapist or occupational therapy assistant;

H. "occupational therapy assistant" means a person having no less than an associate degree in occupational therapy and holding an active license to practice occupational therapy in New Mexico who assists an occupational therapist under the supervision of the occupational therapist;

I. "person" means an individual, association, partnership, unincorporated organization or corporate body;

J. "probation" means continued licensure is subject to fulfillment of specified conditions such as monitoring, education, supervision or counseling;

K. "reprimand" means a formal expression of disapproval that is retained in the licensee's file but not publicly announced;

L. "revocation" means permanent loss of licensure; and

M. "suspension" means the loss of licensure for a certain period, after which the person may be required to apply for reinstatement.

History: 1978 Comp., 61-12A-3, enacted by Laws 1996, ch. 55, 3; 2005, ch. 199, 3.



Section 61-12A-4 - Occupational therapy services. (Repealed effective July 1, 2022.)

61-12A-4. Occupational therapy services. (Repealed effective July 1, 2022.)

Occupational therapy services include:

A. selected strategies to direct the process of interventions, such as:

(1) establishment, remediation or restoration of a skill or ability that has not yet developed or is impaired;

(2) compensation, modification or adaptation of activity or environment to enhance performance;

(3) maintenance and enhancement of capabilities without which performance in everyday life activities would decline;

(4) health promotion and wellness to enable enhanced performance in everyday life activities; and

(5) prevention of barriers to performance, including disability prevention;

B. evaluation of factors affecting activities of daily living, instrumental activities of daily living, education, work, play, leisure and social participation, including:

(1) client factors, including neuromuscular, sensory, visual, perceptual and cognitive functions and cardiovascular, digestive, integumentary and genitourinary systems;

(2) habits, routines, roles and behavior patterns;

(3) cultural, physical, environmental, social and spiritual contexts and activity demands that affect performance; and

(4) performance skills, including motor, process and communication and interaction skills; and

C. interventions and procedures to promote or enhance safety and performance in activities of daily living, instrumental activities of daily living, education, work, play, leisure and social participation, including:

(1) therapeutic use of occupations, exercises and activities;

(2) training in self-care, self-management, home management and community-work reintegration;

(3) development, remediation or compensation of physical, cognitive, neuromuscular and sensory functions and behavioral skills;

(4) therapeutic use of self, including one's personality, insights, perceptions and judgments, as part of the therapeutic process;

(5) education and training of persons, including family members, caregivers and others;

(6) care coordination, case management and transition services;

(7) consultative services to groups, programs, organizations or communities;

(8) modification of environments and adaptation or processes, including the application of ergonomic principles;

(9) assessment, design, fabrication, application, fitting and training in assistive technology, adaptive devices and orthotic devices and training in the use of prosthetic devices;

(10) assessment, recommendation and training in techniques to enhance functional mobility, including wheelchair management;

(11) driver rehabilitation and community mobility;

(12) management of feeding, eating and swallowing to enable eating and feeding performance; and

(13) application of physical agent modalities and use of a range of specific therapeutic procedures such as wound care management; techniques to enhance sensory, perceptual and cognitive processing; and manual therapy techniques to enhance performance skills.

History: 1978 Comp., 61-12A-4, enacted by Laws 1996, ch. 55, 4; 2005, ch. 199, 4.



Section 61-12A-5 - Supervision; required; defined. (Repealed effective July 1, 2022.)

61-12A-5. Supervision; required; defined. (Repealed effective July 1, 2022.)

A. Occupational therapy shall not be performed by an occupational therapy assistant, occupational therapy aide or technician or by any person practicing on a provisional permit unless such therapy is supervised by an occupational therapist. The board shall adopt rules defining supervision, which definitions may include various categories such as "close supervision", "routine supervision" and "general supervision".

B. An occupational therapy aide or technician is not a primary service provider of occupational therapy in any practice setting and, therefore, does not provide skilled occupational therapy services. An occupational therapy aide or technician is trained by an occupational therapist or an occupational therapy assistant to perform specifically delegated tasks, and the occupational therapist is responsible for the overall use and actions of the occupational therapy aide or technician. An occupational therapy aide or technician must demonstrate competence to perform the assigned, delegated client and nonclient tasks.

History: 1978 Comp., 61-12A-5, enacted by Laws 1996, ch. 55, 5; 2005, ch. 199, 5.



Section 61-12A-6 - License required. (Repealed effective July 1, 2022.)

61-12A-6. License required. (Repealed effective July 1, 2022.)

A. Unless licensed to practice the level of occupational therapy provided in the Occupational Therapy Act, a person shall not practice as an occupational therapist or occupational therapy assistant.

B. It is unlawful for a person not licensed pursuant to the Occupational Therapy Act or whose license has been denied, suspended or revoked in this or another state to hold himself out as an occupational therapist or occupational therapy assistant or to use words or titles containing "occupational therapist" or "occupational therapy assistant" that would indicate or imply that the person is licensed as an occupational therapist or occupational therapy assistant.

C. A facility or employer shall not represent that it offers occupational therapy unless it uses the services of a licensee pursuant to the provisions of the Occupational Therapy Act.

D. A person offering or assisting in the offering of occupational therapy shall be properly identified by a name badge or other identification indicating whether the person is an occupational therapist, an occupational therapy assistant, an occupational therapy aide or technician or a person practicing under a provisional permit.

History: 1978 Comp., 61-12A-6, enacted by Laws 1996, ch. 55, 6; 2005, ch. 199, 6.



Section 61-12A-7 - Exemptions. (Repealed effective July 1, 2022.)

61-12A-7. Exemptions. (Repealed effective July 1, 2022.)

Nothing in the Occupational Therapy Act shall be construed as preventing or restricting the practice, services or activities of:

A. a person engaged in the profession or occupation for which he is licensed in New Mexico;

B. a person lawfully engaged in a profession or occupation known by a name other than occupational therapy when engaged in that profession or occupation;

C. a person pursuing a course of study leading to a degree or certificate in occupational therapy in an educational program accredited or seeking accreditation by the accreditation council of occupational therapy education if the activities and services constitute part of the supervised course of study and if that person is designated by a title that clearly indicates his status as a student or trainee;

D. a person fulfilling the supervised student field work experience requirement pursuant to the Occupational Therapy Act if the activities and services constitute part of the experience necessary to meet that requirement; and

E. an occupational therapist or occupational therapy assistant licensed in another state from conducting continuing education, workshops or seminars in New Mexico.

History: 1978 Comp., 61-12A-7, enacted by Laws 1996, ch. 55, 7.



Section 61-12A-8 - Board created. (Repealed effective July 1, 2022.)

61-12A-8. Board created. (Repealed effective July 1, 2022.)

A. The "board of examiners for occupational therapy" is created.

B. The board shall be administratively attached to the regulation and licensing department.

C. The board shall consist of five members appointed by the governor who have been residents of the state for at least two years preceding the appointment.

D. Three members shall be licensed under the provisions of the Occupational Therapy Act; have a minimum of five years' professional experience, with two years' experience in New Mexico; and have not had their licenses suspended or revoked by this or any other state. One of the professional members may be an occupational therapy assistant and one of the professional members may be a retired occupational therapist or occupational therapy assistant, who has been retired for no more than five years at the time of appointment.

E. Two members shall represent the public. The two public members shall have no direct interest in the profession of occupational therapy. The public members shall not:

(1) have been convicted of a felony;

(2) be habitually intemperate or be addicted to the use of habit-forming drugs or be addicted to any other vice to such a degree as to render the member unfit to fulfill his board duties and responsibilities; or

(3) be guilty of a violation of the Controlled Substances Act [Chapter 30, Article 31 NMSA 1978].

F. Appointments shall be made for staggered terms of three years with no more than two terms ending at any one time. A board member shall not serve more than two consecutive terms. Vacancies shall be filled for the unexpired term by appointment by the governor prior to the next scheduled board meeting.

G. An individual member of the board shall not be liable in a civil or criminal action for an act performed in good faith in the execution of his duties as a member of the board.

H. Members of the board shall be reimbursed for per diem and travel expenses as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

I. A simple majority of the board members currently serving shall constitute a quorum of the board for the conduct of business.

J. The board shall meet at least four times a year and at other times as it deems necessary. Additional meetings may be convened at the call of the president of the board or on the written request of any two board members to the president. Meetings of the board shall be conducted in accordance with the provisions of the Open Meetings Act [Chapter 10, Article 15 NMSA 1978].

K. A member failing to attend three consecutive meetings, unless excused as provided by board policy, shall automatically be recommended for removal as a member of the board.

L. At the beginning of each fiscal year, the board shall elect a president, vice president and secretary-treasurer.

History: 1978 Comp., 61-12A-8, enacted by Laws 1996, ch. 55, 8; 2003, ch. 408, 13; 2005, ch. 199, 7.



Section 61-12A-9 - Board; powers and duties. (Repealed effective July 1, 2022.)

61-12A-9. Board; powers and duties. (Repealed effective July 1, 2022.)

A. The board shall:

(1) adopt, file, amend or repeal rules and regulations in accordance with the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978] to carry out the provisions of the Occupational Therapy Act;

(2) use funds for the purpose of meeting the necessary expenses incurred in carrying out the provisions of the Occupational Therapy Act;

(3) adopt a code of ethics;

(4) enforce the provisions of the Occupational Therapy Act to protect the public by conducting hearings on charges relating to the discipline of licensees, including the denial, suspension or revocation of a license;

(5) establish and collect fees;

(6) provide for examination for and issuance, renewal and reinstatement of licenses;

(7) establish, impose and collect fines for violations of the Occupational Therapy Act;

(8) appoint a registrar to keep records and minutes necessary to carry out the functions of the board; and

(9) obtain the legal assistance of the attorney general.

B. The board may:

(1) issue investigative subpoenas for the purpose of investigating complaints against licensees prior to the issuance of a notice of contemplated action;

(2) hire or contract with an investigator to investigate complaints that have been filed with the board. The board shall set the compensation of the investigator to be paid from the funds of the board;

(3) inspect establishments; and

(4) designate hearing officers.

History: 1978 Comp., 61-12A-9, enacted by Laws 1996, ch. 55, 9; 2003, ch. 408, 14.



Section 61-12A-10 - Board; administrative procedures. (Repealed effective July 1, 2022.)

61-12A-10. Board; administrative procedures. (Repealed effective July 1, 2022.)

The board shall appoint a registrar who is either the board member elected as the secretary-treasurer or such other person as the board may designate who is an employee of the state. The registrar of the board may receive reimbursement for necessary expenses incurred in carrying out his duties. The registrar shall keep a written record in which shall be registered the name, license number, date of license issuance, current address, record of annual license fee payments, minutes and any other data as the board deems necessary regarding licensees.

History: 1978 Comp., 61-12A-10, enacted by Laws 1996, ch. 55, 10; 2003, ch. 408, 15.



Section 61-12A-11 - Requirements for licensure. (Repealed effective July 1, 2022.)

61-12A-11. Requirements for licensure. (Repealed effective July 1, 2022.)

A. An applicant applying for a license as an occupational therapist or occupational therapy assistant shall file a written application provided by the board, accompanied by the required fees and documentation, and demonstrating to the satisfaction of the board that the applicant has:

(1) successfully completed the academic requirements of an educational program in occupational therapy that is either:

(a) accredited by the American occupational therapy association's accreditation council for occupational therapy education; or

(b) in the case of a foreign educational program, accepted by the national board for certification in occupational therapy when the therapist applies to take that board's examination;

(2) successfully completed a period of supervised field work experience at a recognized educational institution or a training program approved by the educational institution where the occupational therapist or the occupational therapy assistant has met the academic requirements of Paragraph (1) of this subsection; provided that:

(a) an occupational therapist shall complete a minimum of twenty-four weeks of supervised fieldwork experience or satisfy any generally recognized past standards that identified minimum fieldwork requirements at the time of graduation; and

(b) an occupational therapy assistant shall complete a minimum of sixteen weeks of supervised fieldwork experience or satisfy any generally recognized past standards that identified minimum fieldwork requirements at the time of graduation;

(3) has passed an examination prescribed by the national board for certification in occupational therapy or the board; and

(4) has no record of unprofessional conduct or incompetence.

B. In the case of an occupational therapy assistant or a person practicing on a provisional permit, the applicant shall file with the board a signed, current statement of supervision by the occupational therapist who will be the responsible supervisor.

C. The board shall verify, as necessary, information contained on the completed application and any supporting documentation required to obtain a license.

History: 1978 Comp., 61-12A-11, enacted by Laws 1996, ch. 55, 11; 2005, ch. 199, 8.



Section 61-12A-12 - Examinations. (Repealed effective July 1, 2022.)

61-12A-12. Examinations. (Repealed effective July 1, 2022.)

The board shall require proof of passage of the national board for certification in occupational therapy examination. The board may require each applicant to pass an examination on the state laws and rules that pertain to the practice of occupational therapy.

History: 1978 Comp., 61-12A-12, enacted by Laws 1996, ch. 55, 12; 2005, ch. 199, 9.



Section 61-12A-13 - Provisional permits. (Repealed effective July 1, 2022.)

61-12A-13. Provisional permits. (Repealed effective July 1, 2022.)

A provisional permit may be granted to a person who has completed the education and experience requirements of the Occupational Therapy Act. The permit shall allow the person to practice occupational therapy under the supervision of an occupational therapist. The provisional permit shall be valid until the date on which the results of the next qualifying examination have been made public. The provisional permit shall not be renewed if the applicant has failed the examination. The board shall verify, as necessary, information contained on the completed application and any supporting documentation required to obtain a license.

History: 1978 Comp., 61-12A-13, enacted by Laws 1996, ch. 55, 13; 2005, ch. 199, 10.



Section 61-12A-14 - Licensure by endorsement. (Repealed effective July 1, 2022.)

61-12A-14. Licensure by endorsement. (Repealed effective July 1, 2022.)

Upon verification, the board may grant a license to an applicant who presents a current license in good standing as an occupational therapist or an occupational therapy assistant in another state, the District of Columbia or a territory of the United States that meets the requirements of Section 61-12A-11 NMSA 1978.

History: 1978 Comp., 61-12A-14, enacted by Laws 1996, ch. 55, 14; 2005, ch. 199, 11.



Section 61-12A-15 - License renewal. (Repealed effective July 1, 2022.)

61-12A-15. License renewal. (Repealed effective July 1, 2022.)

A. Each renewal request shall contain the person's name, address and license number. After receipt of information and fees as prescribed by this section, the board shall issue a license certificate.

B. Licenses issued pursuant to the Occupational Therapy Act are subject to annual renewal upon submission of a renewal form provided by the board, payment of the annual renewal fee and the required proof of continuing education units or proof of competency as prescribed by the board. A license not renewed on the annual renewal date is expired.

C. If a person's license has been expired for five years or less, the person may renew the license upon submission of a renewal form provided by the board, the payment of the annual renewal fee, a late fee and the required proof of continuing education units for the period the license has been expired or proof of competency as prescribed by the board. If a person's license has been expired for more than five years, the person may not renew the license. The person may obtain a new license by compliance with the requirements and procedures for obtaining an original license and any additional proof of competency requested by the board.

D. If a person's license has been suspended, it shall not be renewed until it has been reinstated by the board. If a person's license has been suspended it is still subject to annual renewal. The person may renew the license as provided in this section, but renewal does not entitle the licensee, while the license is suspended, to engage in the licensed activity or in any other conduct or activity in violation of the order or judgment by which the license was suspended.

E. If a person's license has been revoked on disciplinary grounds, and has been reinstated by the board, the licensee shall pay the annual renewal fee and any applicable late fee as a condition of reinstatement.

History: 1978 Comp., 61-12A-15, enacted by Laws 1996, ch. 55, 15.



Section 61-12A-16 - Display of license. (Repealed effective July 1, 2022.)

61-12A-16. Display of license. (Repealed effective July 1, 2022.)

A. Each licensee shall display his current license certificate in a conspicuous place in the principal office where he practices occupational therapy. At secondary places of employment, documentation of license shall be verified by photocopy with a note attached indicating where the current license certificate is posted.

B. A consumer information sign shall be displayed in the principal place of practice. The consumer information sign shall read:

"Complaints regarding noncompliance with the Occupational Therapy Act can be directed to the board of examiners for occupational therapy."

History: 1978 Comp., 61-12A-16, enacted by Laws 1996, ch. 55, 16.



Section 61-12A-17 - Inactive licenses. (Repealed effective July 1, 2022.)

61-12A-17. Inactive licenses. (Repealed effective July 1, 2022.)

A license in good standing may be transferred to inactive status upon written request to the board and payment of an annual inactive status fee as set by the board. Such request shall be made prior to the expiration of the license. The licensee shall not practice in New Mexico during the time the license is inactive. A licensee may reactivate his license upon submission of a renewal form provided by the board, the payment of the annual renewal fee for the current year, proof of continuing education units for the period of inactive status and any additional proof of competency requested and prescribed by the board.

History: 1978 Comp., 61-12A-17, enacted by Laws 1996, ch. 55, 17.



Section 61-12A-18 - Fees. (Repealed effective July 1, 2022.)

61-12A-18. Fees. (Repealed effective July 1, 2022.)

The board shall establish a schedule of reasonable fees, including an initial licensure fee, an annual renewal fee, an examination fee, a late renewal fee and an inactive status fee. The initial licensure fee is not refundable and shall cover the cost of processing the application and shall include, for successful applicants, the initial annual renewal fee. The board may impose reasonable administration and duplicating fees or any penalties deemed appropriate.

History: 1978 Comp., 61-12A-18, enacted by Laws 1996, ch. 55, 18.



Section 61-12A-19 - Uniform Licensing Act. (Repealed effective July 1, 2022.)

61-12A-19. Uniform Licensing Act. (Repealed effective July 1, 2022.)

The Occupational Therapy Act is enforceable according to the procedures set forth in the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978].

History: 1978 Comp., 61-12A-19, enacted by Laws 1996, ch. 55, 19.



Section 61-12A-20 - Fund created. (Repealed effective July 1, 2022.)

61-12A-20. Fund created. (Repealed effective July 1, 2022.)

A. The "board of examiners for occupational therapy fund" is created in the state treasury.

B. Money received by the board pursuant to the Occupational Therapy Act shall be deposited in the fund. Money in the fund shall not revert to the general fund at the end of any fiscal year.

C. Money in the fund is appropriated solely to the board for the purpose of meeting the necessary expenses incurred in carrying out the provisions of the Occupational Therapy Act.

History: 1978 Comp., 61-12A-20, enacted by Laws 1996, ch. 55, 20.



Section 61-12A-21 - Penalties. (Repealed effective July 1, 2022.)

61-12A-21. Penalties. (Repealed effective July 1, 2022.)

A. An unlicensed person, other than an occupational therapy aide or technician, occupational therapy student or occupational therapy assistant student or person practicing under a provisional permit, who practices occupational therapy is guilty of a misdemeanor and upon conviction shall be sentenced pursuant to Section 31-19-1 NMSA 1978.

B. A person who represents that he offers occupational therapy services without utilizing a licensee is in violation of the Occupational Therapy Act and shall be subject to a fine equal to ten percent of billed charges for those services. In addition, the violator shall be required to utilize the services of a licensee in order to provide occupational therapy services.

C. The board shall deny an application for licensure if it finds that the applicant made false statements or provided false information in connection with an application for licensure.

History: Laws 1996, ch. 55, 21.



Section 61-12A-22 - Disciplinary action; denial, suspension or revocation. (Repealed effective July 1, 2022.)

61-12A-22. Disciplinary action; denial, suspension or revocation. (Repealed effective July 1, 2022.)

In accordance with procedures established by the Uniform Licensing Act [61-1-1through 61-1-31 NMSA 1978], the board may deny, suspend or revoke any license or permit held or applied for under the Occupational Therapy Act upon the grounds that the licensee or applicant is incompetent, impaired or has engaged in unethical behavior. The board shall define such grounds by regulation. Disciplinary sanctions may also include probation, censure or reprimand, according to board regulations.

History: Laws 1996, ch. 55, 22.



Section 61-12A-23 - Criminal Offender Employment Act. (Repealed effective July 1, 2022.)

61-12A-23. Criminal Offender Employment Act. (Repealed effective July 1, 2022.)

The provisions of the Criminal Offender Employment Act [28-2-1 to 28-2-6 NMSA 1978] shall govern any consideration of criminal records required or permitted by the Occupational Therapy Act.

History: Laws 1996, ch. 55, 23.



Section 61-12A-24 - Termination of agency life; delayed repeal. (Repealed effective July 1, 2022.)

61-12A-24. Termination of agency life; delayed repeal. (Repealed effective July 1, 2022.)

The board of examiners for occupational therapy is terminated on July 1, 2021 pursuant to the provisions of the Sunset Act [12-9-11 through 12-9-21 NMSA 1978]. The board shall continue to operate according to the provisions of the Occupational Therapy Act until July 1, 2022. Effective July 1, 2022, the Occupational Therapy Act is repealed.

History: Laws 1996, ch. 55, 24; 1997, ch. 46, 13; 2005, ch. 199, 12; 2005, ch. 208, 7; 2015, ch. 119, 11.






Article 12B - Respiratory Care

Section 61-12B-1 - Short title. (Repealed effective July 1, 2022.)

61-12B-1. Short title. (Repealed effective July 1, 2022.)

Chapter 61, Article 12B NMSA 1978 may be cited as the "Respiratory Care Act".

History: Laws 1984, ch. 103, 1; 2001, ch. 188, 2.



Section 61-12B-2 - Purpose of act. (Repealed effective July 1, 2022.)

61-12B-2. Purpose of act. (Repealed effective July 1, 2022.)

In the interest of public health, safety and welfare and to protect the public from the unprofessional, improper, incompetent and unlawful practice of respiratory care, it is necessary to provide laws and rules to govern the practice of respiratory care. The primary purpose of the Respiratory Care Act is to safeguard life and health and to promote the public welfare by licensing and regulating the practice of respiratory care in the state.

History: Laws 1984, ch. 103, 2; 2001, ch. 188, 3.



Section 61-12B-3 - Definitions. (Repealed effective July 1, 2022.)

61-12B-3. Definitions. (Repealed effective July 1, 2022.)

As used in the Respiratory Care Act:

A. "board" means the advisory board of respiratory care practitioners;

B. "department" means the regulation and licensing department or that division of the department designated to administer the provisions of the Respiratory Care Act;

C. "respiratory care" means a health care profession, under medical direction, employed in the therapy, management, rehabilitation, diagnostic evaluation and care of patients with deficiencies and abnormalities that affect the cardiopulmonary system and associated aspects of other system functions, and the terms "respiratory therapy" and "inhalation therapy" where such terms mean respiratory care;

D. "practice of respiratory care" includes:

(1) direct and indirect cardiopulmonary care services that are of comfort, safe, aseptic, preventative and restorative to the patient;

(2) cardiopulmonary care services, including the administration of pharmacological, diagnostic and therapeutic agents related to cardiopulmonary care necessary to implement treatment, disease prevention, cardiopulmonary rehabilitation or a diagnostic regimen, including paramedical therapy and baromedical therapy;

(3) specific diagnostic and testing techniques employed in the medical management of patients to assist in diagnosis, monitoring, treatment and research of cardiopulmonary abnormalities, including pulmonary function testing, hemodynamic and physiologic monitoring of cardiac function and collection of arterial and venous blood for analysis;

(4) observation, assessment and monitoring of signs and symptoms, general behavior, general physical response to cardiopulmonary care treatment and diagnostic testing, including determination of whether such signs, symptoms, reactions, behavior or general response exhibit abnormal characteristics;

(5) implementation based on observed abnormalities, appropriate reporting, referral, respiratory care protocols or changes in treatment, pursuant to a prescription by a physician authorized to practice medicine or other person authorized by law to prescribe, or the initiation of emergency procedures or as otherwise permitted in the Respiratory Care Act;

(6) establishing and maintaining the natural airways, insertion and maintenance of artificial airways, bronchopulmonary hygiene and cardiopulmonary resuscitation, along with cardiac and ventilatory life support assessment and evaluation; and

(7) the practice performed in a clinic, hospital, skilled nursing facility, private dwelling or other place deemed appropriate or necessary by the department;

E. "expanded practice" means the practice of respiratory care by a respiratory care practitioner who has been prepared through a formal training program to function beyond the scope of practice of respiratory care as defined by rule of the department;

F. "respiratory care practitioner" means a person who is licensed to practice respiratory care in New Mexico;

G. "respiratory care protocols" means a predetermined, written medical care plan, which can include standing orders;

H. "respiratory therapy training program" means an education course of study as defined by rule of the department; and

I. "superintendent" means the superintendent of regulation and licensing.

History: Laws 1984, ch. 103, 3; 1987, ch. 329, 1; 1987, ch. 346, 1; 1993, ch. 150, 1; 2001, ch. 188, 4.



Section 61-12B-4 - License required; exceptions. (Repealed effective July 1, 2022.)

61-12B-4. License required; exceptions. (Repealed effective July 1, 2022.)

A. No person shall practice respiratory care or represent himself to be a respiratory care practitioner unless he is licensed pursuant to the provisions of the Respiratory Care Act, except as otherwise provided by that act.

B. A respiratory care practitioner may transcribe and implement the written or verbal orders of a physician or other person authorized by law to prescribe pertaining to the practice of respiratory care and respiratory care protocols.

C. Nothing in the Respiratory Care Act is intended to limit, preclude or otherwise interfere with:

(1) the practices of other persons and health providers licensed by appropriate agencies of New Mexico;

(2) self-care by a patient;

(3) gratuitous care by a friend or family member who does not represent or hold himself out to be a respiratory care practitioner; or

(4) respiratory care services rendered in case of an emergency.

D. An individual who has demonstrated competency in one or more areas covered by the Respiratory Care Act may perform those functions that he is qualified by examination to perform; provided that the examining body or testing entity is recognized nationally for expertise in evaluating the competency of persons performing those functions covered by that act or department rules. The department shall establish by rule those certifying agencies and testing entities that are acceptable to the department.

E. The Respiratory Care Act does not prohibit qualified clinical laboratory personnel who work in facilities licensed pursuant to the provisions of the federal Clinical Laboratories Improvement Act of 1967, as amended, or accredited by the college of American pathologists or the joint commission on accreditation of healthcare organizations from performing recognized functions and duties of medical laboratory personnel for which they are appropriately trained and certified.

History: Laws 1984, ch. 103, 4; 1987, ch. 55, 1; 1993, ch. 150, 2; 2001, ch. 188, 5.



Section 61-12B-5 - Advisory board created. (Repealed effective July 1, 2022.)

61-12B-5. Advisory board created. (Repealed effective July 1, 2022.)

A. The superintendent shall appoint an "advisory board of respiratory care practitioners" consisting of five members as follows:

(1) one physician licensed in New Mexico who is knowledgeable in respiratory care;

(2) two respiratory care practitioners who are residents of New Mexico, licensed by the department and in good standing. At least one of the respiratory care practitioners shall have been actively engaged in the practice of respiratory care for at least five years immediately preceding appointment or reappointment; and

(3) two public members who are residents of New Mexico. A public member shall not have been licensed as a respiratory care practitioner nor shall he have any financial interest, direct or indirect, in the occupation to be regulated.

B. The board shall be administratively attached to the department.

C. A member shall serve no more than two consecutive three-year terms.

D. A member of the board shall receive per diem and mileage as provided for nonsalaried public officers in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance in connection with the discharge of his duties as a board member.

E. A member failing to attend three consecutive regular and properly noticed meetings of the board without a reasonable excuse shall be automatically removed from the board.

F. In the event of a vacancy, the board shall immediately notify the superintendent of the vacancy. Within ninety days of receiving notice of a vacancy, the superintendent shall appoint a qualified person to fill the remainder of the unexpired term.

G. A majority of the board members currently serving constitutes a quorum of the board.

H. The board shall meet at least twice a year and at such other times as it deems necessary.

I. The board shall annually elect officers as deemed necessary to administer its duties.

History: Laws 1984, ch. 103, 5; 1987, ch. 329, 2; 1989, ch. 109, 1; 1996, ch. 51, 9; 2001, ch. 188, 6; 2003, ch. 408, 16.



Section 61-12B-6 - Department; duties and powers. (Repealed effective July 1, 2022.)

61-12B-6. Department; duties and powers. (Repealed effective July 1, 2022.)

A. The department, in consultation with the board, shall:

(1) evaluate the qualifications of applicants and review the required examination results of applicants. The department may recognize the entry level examination written by the national board for respiratory care or a successor board;

(2) promulgate rules as may be necessary to implement the provisions of the Respiratory Care Act;

(3) issue and renew licenses and temporary permits to qualified applicants who meet the requirements of the Respiratory Care Act; and

(4) administer, coordinate and enforce the provisions of the Respiratory Care Act and investigate persons engaging in practices that may violate the provisions of that act.

B. The department, in consultation with the board, may:

(1) conduct examinations of respiratory care practitioner applicants as required by rules of the department;

(2) reprimand, fine, deny, suspend or revoke a license or temporary permit to practice respiratory care as provided in the Respiratory Care Act in accordance with the provisions of the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978];

(3) for the purpose of investigating complaints against applicants and licensees, issue investigative subpoenas prior to the issuance of a notice of contemplated action as set forth in the Uniform Licensing Act;

(4) enforce and administer the provisions of the Impaired Health Care Provider Act [Chapter 61, Article 7 NMSA 1978] and promulgate rules pursuant to that act;

(5) promulgate rules or disciplinary guidelines relating to impaired practitioners;

(6) promulgate rules to allow the interstate transport of patients; and

(7) promulgate rules to determine and regulate the scope and qualifications for expanded practice for respiratory care practitioners.

History: Laws 1984, ch. 103, 6; 1993, ch. 150, 3; 2001, ch. 188, 7.



Section 61-12B-7 - Licensing by training and examination. (Repealed effective July 1, 2022.)

61-12B-7. Licensing by training and examination. (Repealed effective July 1, 2022.)

A person desiring to become licensed as a respiratory care practitioner shall make application to the department on a written form and in such manner as the department prescribes, pay all required application fees and certify and furnish evidence to the department that the applicant:

A. has successfully completed a training program as defined in the Respiratory Care Act and set forth by rules of the department;

B. has passed an entry level examination, as specified by rules of the department, for respiratory care practitioners administered by the national board for respiratory care or a successor board;

C. is of good moral character; and

D. has successfully completed other training or education programs and passed other examinations as set forth by rules of the department.

History: Laws 1984, ch. 103, 7; 1993, ch. 150, 4; 2001, ch. 188, 8.



Section 61-12B-8 - Licensing without training and examination. (Repealed effective July 1, 2022.)

61-12B-8. Licensing without training and examination. (Repealed effective July 1, 2022.)

The department shall waive the education and examination requirements for an applicant who presents proof that he is currently licensed in good standing in a jurisdiction that has standards for licensure that are at least equal to those for licensure in New Mexico as required by the Respiratory Care Act.

History: Laws 1984, ch. 103, 8; 1993, ch. 150, 5; 2001, ch. 188, 9.



Section 61-12B-9 - Other licensing provisions. (Repealed effective July 1, 2022.)

61-12B-9. Other licensing provisions. (Repealed effective July 1, 2022.)

A. The department, in consultation with the board, shall adopt rules for mandatory continuing education requirements that shall be completed as a condition for renewal of a license issued pursuant to the provisions of the Respiratory Care Act.

B. The department, in consultation with the board, may adopt rules for issuance of temporary permits to students and graduates of approved training programs to practice limited respiratory care under the direct supervision of a licensed respiratory care practitioner or physician. Rules shall be adopted defining the terms "student" and "direct supervision".

C. A license issued by the department shall describe the licensed person as a "respiratory care practitioner licensed by the New Mexico regulation and licensing department".

D. Unless licensed as a respiratory care practitioner pursuant to the provisions of the Respiratory Care Act, no person shall use the title "respiratory care practitioner", the abbreviation "R.C.P." or any other title or abbreviation to indicate that the person is a licensed respiratory care practitioner.

E. A copy of a valid license or temporary permit issued pursuant to the Respiratory Care Act shall be kept on file at the respiratory care practitioner's or temporary permittee's place of employment.

F. A respiratory care practitioner license shall expire on September 30, annually or biennially, as provided by rules of the department.

History: Laws 1984, ch. 103, 9; 1987, ch. 329, 3; 1993, ch. 150, 6; 1996, ch. 51, 10; 2001, ch. 188, 10.



Section 61-12B-10 - Licensure; date required. (Repealed effective July 1, 2022.)

61-12B-10. Licensure; date required. (Repealed effective July 1, 2022.)

The provisions of the Criminal Offender Employment Act [28-2-1 to 28-2-6 NMSA 1978] shall govern consideration of criminal records required or permitted by the Respiratory Care Act.

History: Laws 1984, ch. 103, 10; 2001, ch. 188, 11.



Section 61-12B-11 - Fees. (Repealed effective July 1, 2022.)

61-12B-11. Fees. (Repealed effective July 1, 2022.)

A. The superintendent, in consultation with the board, shall by rule establish a schedule of reasonable fees for licenses, temporary permits and renewal of licenses for respiratory care practitioners.

B. The initial application fee shall be set in an amount not to exceed one hundred fifty dollars ($150).

C. A license renewal fee shall be established in an amount not to exceed one hundred fifty dollars ($150).

History: Laws 1984, ch. 103, 11; 1987, ch. 329, 4; 2001, ch. 188, 12.



Section 61-12B-12 - Denial, suspension, revocation and reinstatement of licenses. (Repealed effective July 1, 2022.)

61-12B-12. Denial, suspension, revocation and reinstatement of licenses. (Repealed effective July 1, 2022.)

A. The superintendent in consultation with the board and in accordance with the rules set forth by the department and the procedures set forth in the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978] may take disciplinary action against a license or temporary permit held or applied for pursuant to the Respiratory Care Act for the following causes:

(1) fraud or deceit in the procurement of or attempt to procure a license or temporary permit;

(2) imposition of any disciplinary action for an act that would be grounds for disciplinary action by the department pursuant to the Respiratory Care Act or as set forth by rules of the department upon a person by an agency of another jurisdiction that regulates respiratory care;

(3) conviction of a crime that substantially relates to the qualifications, functions or duties of a respiratory care practitioner. The record of conviction or a certified copy thereof shall be conclusive evidence of the conviction;

(4) impersonating or acting as a proxy for an applicant in an examination given pursuant to provisions of the Respiratory Care Act;

(5) habitual or excessive use of intoxicants or drugs;

(6) gross negligence as defined by rules of the department in the practice of respiratory care;

(7) violating a provision of the Respiratory Care Act or a rule duly adopted pursuant to that act or aiding or abetting a person to violate a provision of or a rule adopted pursuant to that act;

(8) engaging in unprofessional conduct as defined by rules set forth by the department;

(9) committing a fraudulent, dishonest or corrupt act that is substantially related to the qualifications, functions or duties of a respiratory care practitioner;

(10) practicing respiratory care without a valid license or temporary permit;

(11) aiding or abetting the practice of respiratory care by a person who is not licensed or who has not been issued a temporary permit by the department;

(12) conviction of a felony. The record of conviction or a certified copy thereof shall be conclusive evidence of the conviction;

(13) violating a provision of the Controlled Substances Act [Chapter 30, Article 31 NMSA 1978];

(14) failing to furnish the department or its investigators or representatives with information requested by the department in the course of an official investigation;

(15) practicing beyond the scope of respiratory care as defined in the Respiratory Care Act or as set forth by rules of the department; or

(16) surrendering a license, certificate or permit to practice respiratory care in another jurisdiction while an investigation or disciplinary proceeding is pending for an act or conduct that would constitute grounds for disciplinary action under the Respiratory Care Act.

B. The department, in consultation with the board, may impose conditions on and promulgate rules relating to the reapplication or reinstatement of applicants, licensees or temporary permittees who have been subject to disciplinary action by the department.

History: Laws 1984, ch. 103, 12; 1987, ch. 329, 5; 1993, ch. 150, 7; 2001, ch. 188, 13.



Section 61-12B-13 - Respiratory care fund created; disposition; method of payment. (Repealed effective July 1, 2022.)

61-12B-13. Respiratory care fund created; disposition; method of payment. (Repealed effective July 1, 2022.)

A. There is created in the state treasury the "respiratory care fund".

B. All funds received by the superintendent and money collected under the Respiratory Care Act shall be deposited with the state treasurer. The state treasurer shall place the money to the credit of the respiratory care fund.

C. All amounts paid into the respiratory care fund shall be expended only pursuant to appropriation by the legislature and in accordance with the budget approved by the department of finance and administration and shall be used only for the purposes of implementing the provisions of the Respiratory Care Act. Any unexpended or unencumbered balance remaining at the end of a fiscal year shall not revert to the general fund.

History: Laws 1984, ch. 103, 13; 1987, ch. 329, 6; 1989, ch. 109, 2; 2001, ch. 188, 14.



Section 61-12B-15 - Enforcement. (Repealed effective July 1, 2022.)

61-12B-15. Enforcement. (Repealed effective July 1, 2022.)

A. A person who violates a provision of the Respiratory Care Act is guilty of a misdemeanor and shall be sentenced in accordance with the provisions of Section 31-19-1 NMSA 1978.

B. The department may bring civil action in any district court to enforce any of the provisions of the Respiratory Care Act.

History: Laws 1984, ch. 103, 15; 2001, ch. 188, 15.



Section 61-12B-16 - Termination of board; delayed repeal. (Repealed effective July 1, 2022.)

61-12B-16. Termination of board; delayed repeal. (Repealed effective July 1, 2022.)

The advisory board of respiratory care practitioners is terminated on July 1, 2021 pursuant to the Sunset Act [12-9-11 through 12-9-21 NMSA 1978]. The board shall continue to operate according to the provisions of the Respiratory Care Act until July 1, 2022. Effective July 1, 2022, the Respiratory Care Act is repealed.

History: Laws 1984, ch. 103, 17; 1989, ch. 109, 3; 1996, ch. 51, 11; 1997, ch. 46, 14; 2003, ch. 428, 12; 2009, ch. 96, 9; 2015, ch. 119, 12.



Section 61-12B-17 - Severability. (Repealed effective July 1, 2022.)

61-12B-17. Severability. (Repealed effective July 1, 2022.)

If any part or application of the Respiratory Care Act is held invalid, the remainder or its application to other situations or persons shall not be affected.

History: Laws 2001, ch. 188, 16.






Article 12C - Massage Therapy Practice

Section 61-12C-1 - Short title. (Repealed effective July 1, 2022.)

61-12C-1. Short title. (Repealed effective July 1, 2022.)

Chapter 61, Article 12C NMSA 1978 may be cited as the "Massage Therapy Practice Act".

History: Laws 1991, ch. 147, 1; 1993, ch. 173, 1; 1999, ch. 240, 1.



Section 61-12C-2 - Legislative purpose. (Repealed effective July 1, 2022.)

61-12C-2. Legislative purpose. (Repealed effective July 1, 2022.)

In the interest of public health, safety and welfare and to protect the public from unlawful, improper and incompetent practice of massage therapy, it is necessary to regulate that practice.

History: Laws 1991, ch. 147, 2; 1999, ch. 240, 2.



Section 61-12C-3 - Definitions. (Repealed effective July 1, 2022.)

61-12C-3. Definitions. (Repealed effective July 1, 2022.)

As used in the Massage Therapy Practice Act:

A. "board" means the massage therapy board;

B. "department" means the regulation and licensing department;

C. "jurisprudence" means the statutes and rules of the state pertaining to the practice of massage therapy;

D. "massage therapist" means a person licensed to practice massage therapy pursuant to the Massage Therapy Practice Act;

E. "massage therapy" means the treatment of soft tissues for therapeutic purposes, primarily comfort and relief of pain; it is a health care service that includes gliding, kneading, percussion, compression, vibration, friction, nerve strokes, stretching the tissue and exercising the range of motion and may include the use of oils, salt glows, hot or cold packs or hydrotherapy. Synonymous terms for massage therapy include massage, therapeutic massage, body massage, myomassage, bodywork, body rub or any derivation of those terms. "Massage therapy" does not include the diagnosis or treatment of illness or disease or any service or procedure for which a license to practice medicine, nursing, chiropractic, physical therapy, occupational therapy, acupuncture or podiatry is required by law; and

F. "massage therapy school" means a facility providing an educational program in massage therapy that is registered with the board.

History: Laws 1991, ch. 147, 3; 1993, ch. 173, 2; 1999, ch. 240, 3.



Section 61-12C-5 - License or registration required. (Repealed effective July 1, 2022.)

61-12C-5. License or registration required. (Repealed effective July 1, 2022.)

A. A person shall not provide or offer to provide massage therapy for compensation unless that person is a massage therapist.

B. A person shall not use the title of or represent himself to be a massage therapist or use any other title, abbreviations, letters, figures, signs or devices that indicate the person is a massage therapist unless he is a massage therapist.

C. A person shall not provide or offer to provide massage therapy training as a massage therapy instructor unless he is registered as a massage therapy instructor pursuant to Section 61-12C-9 NMSA 1978.

D. A person shall not maintain, manage or operate a massage therapy school offering education, instruction or training in massage therapy unless the school is a registered massage therapy school.

History: Laws 1991, ch. 147, 5; 1993, ch. 173, 4; 1999, ch. 240, 4.



Section 61-12C-5.1 - Exemptions. (Repealed effective July 1, 2022.)

61-12C-5.1. Exemptions. (Repealed effective July 1, 2022.)

Nothing in the Massage Therapy Practice Act shall be construed to prevent:

A. qualified members of other recognized professions that are licensed or regulated under New Mexico law from rendering services within the scope of their licenses or regulations; provided they do not represent themselves as massage therapists;

B. students from rendering massage therapy services within the course of study of an approved massage therapy school and under the supervision of a licensed massage therapy instructor;

C. visiting massage therapy instructors from another state or territory of the United States, the District of Columbia or a foreign nation from teaching massage therapy; provided the instructor is duly licensed or registered, if required, and is qualified in the instructor's place of residence for the practice of massage therapy. The board shall establish by rule the duration of stay for a visiting massage therapy instructor; and

D. sobadores; Hispanic traditional healers; Native American healers; reflexologists whose practices are limited to hands, feet and ears; practitioners of polarity, Trager approach, Feldenkrais method, craniosacral therapy, Rolfing structural integration, reiki, ortho-bionomy or ch'i gung; or practitioners of healing modalities not listed in this subsection who do not manipulate the soft tissues for therapeutic purposes from practicing those skills. An exempt practitioner who applies for a license or registration pursuant to the Massage Therapy Practice Act shall comply with all licensure requirements of that act.

History: Laws 2001, ch. 121, 1; 2007, ch. 174, 1.



Section 61-12C-7 - Board created; membership. (Repealed effective July 1, 2022.)

61-12C-7. Board created; membership. (Repealed effective July 1, 2022.)

A. The "massage therapy board" is created. The board is administratively attached to the department.

B. The board consists of five members who are New Mexico residents. Members of the board shall be appointed by the governor to terms of four years. The terms shall be staggered, and the governor shall make appointments of two two-year terms, two three-year terms and one four-year term, if necessary to produce staggered terms. Three members of the board shall be massage therapists, each with at least five years of massage therapy practice and who are actively engaged in the practice of massage therapy during their tenure as members. Two members of the board shall be public members who have not been licensed and have no financial interest, direct or indirect, in the profession of massage therapy.

C. Each member of the board shall hold office until a successor has been appointed and qualified.

D. No board member shall serve more than two full consecutive terms.

E. The board shall elect annually a chair and other officers as it deems necessary. The board shall meet as often as necessary for the conduct of business, but no less than twice a year. Meetings shall be held in accordance with the Open Meetings Act [Chapter 10, Article 15 NMSA 1978]. Three members, at least one of whom must be a public member, shall constitute a quorum.

F. A board member may be recommended for removal as a member of the board for failing to attend, after proper notice, three consecutive board meetings.

G. Members of the board shall be reimbursed as provided for nonsalaried public officers in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

History: Laws 1991, ch. 147, 7; 1993, ch. 173, 6; 1999, ch. 240, 6.



Section 61-12C-8 - Board powers. (Repealed effective July 1, 2022.)

61-12C-8. Board powers. (Repealed effective July 1, 2022.)

The board has the power to:

A. adopt and file, in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978], rules necessary to carry out the provisions of the Massage Therapy Practice Act, in accordance with the provisions of the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978];

B. provide for the evaluation of the qualifications of applicants for licensure or registration under the Massage Therapy Practice Act;

C. provide for the issuance of licenses or registrations to applicants who meet the requirements of the Massage Therapy Practice Act;

D. provide for the inspection, when required, of the business premises of any licensee or registrant during regular business hours;

E. establish minimum training and educational standards for licensure as a massage therapist or registration as a massage therapy instructor;

F. pursuant to the Uniform Licensing Act, conduct hearings on charges against applicants, licensees or registrants and take actions described in Section 61-1-3 NMSA 1978;

G. bring an action for injunctive relief in district court seeking to enjoin a person from violating the provisions of the Massage Therapy Practice Act;

H. issue cease and desist orders to persons violating the provisions of the Massage Therapy Practice Act or any rule adopted by the board pursuant to that act;

I. adopt an annual budget;

J. adopt a code of professional conduct;

K. provide for the investigation of complaints against licensees; and

L. publish at least annually combined or separate lists of licensed massage therapists, registered massage therapy instructors and registered massage therapy schools.

History: Laws 1991, ch. 147, 8; 1993, ch. 173, 7; 1999, ch. 240, 7.



Section 61-12C-9 - Requirements for licensure of massage therapists and registration of massage therapy instructors. (Repealed effective July 1, 2022.)

61-12C-9. Requirements for licensure of massage therapists and registration of massage therapy instructors. (Repealed effective July 1, 2022.)

A. The board shall issue a license to practice massage therapy to any person who files a completed application, accompanied by the required fees, and who submits satisfactory evidence that the applicant:

(1) has reached the age of majority;

(2) has completed all educational requirements established by the board; and

(3) has completed at least six hundred fifty hours in length that includes at least five hundred hours of massage therapy instruction.

B. The board shall register as a massage therapy instructor any applicant who:

(1) is currently licensed as a massage therapist; and

(2) has completed the educational and experience requirements established by the board, which requirements shall meet minimum standards of training and curriculum for massage therapy instructors established by the board.

C. An initial license or registration issued pursuant to this section may be for a period of up to two years pursuant to board rule.

History: Laws 1991, ch. 147, 9; 1993, ch. 173, 8; 1999, ch. 240, 8.



Section 61-12C-10 - Requirements for registration of massage therapy schools. (Repealed effective July 1, 2022.)

61-12C-10. Requirements for registration of massage therapy schools. (Repealed effective July 1, 2022.)

A. The board shall establish by rule procedures for the registration of massage therapy schools and shall register massage therapy schools that meet the requirements of the Massage Therapy Practice Act and rules adopted by the board pursuant to that act.

B. The board shall establish minimum standards of training and curriculum for massage therapy schools. Massage therapy schools shall provide an educational program that includes a minimum of six hundred fifty hours of training and shall include instruction in:

(1) anatomy;

(2) physiology;

(3) massage therapy;

(4) business;

(5) hydrotherapy;

(6) first aid;

(7) cardiopulmonary resuscitation; and

(8) professional ethics.

History: Laws 1991, ch. 147, 10; 1993, ch. 173, 9; 1999, ch. 240, 9.



Section 61-12C-11 - Display of license or registration. (Repealed effective July 1, 2022.)

61-12C-11. Display of license or registration. (Repealed effective July 1, 2022.)

A massage therapy license or registration issued by the board shall at all times be posted in a conspicuous place in the holder's principal place of business.

History: Laws 1991, ch. 147, 11; 1993, ch. 173, 10; 1999, ch. 240, 10.



Section 61-12C-12 - Assignability of license. (Repealed effective July 1, 2022.)

61-12C-12. Assignability of license. (Repealed effective July 1, 2022.)

A license or registration issued pursuant to the Massage Therapy Practice Act is not assignable or transferable.

History: Laws 1991, ch. 147, 12; 1993, ch. 173, 11.



Section 61-12C-13 - Examinations. (Repealed effective July 1, 2022.)

61-12C-13. Examinations. (Repealed effective July 1, 2022.)

A. The board shall establish by rule the required examinations and the procedures for taking and retaking them. The board shall determine the passing grade on examinations.

B. The board shall specify by rule the general areas of competency to be covered by examinations for licensure and ensure that the examinations measure adequately both an applicant's competency and knowledge of related statutory requirements. Professional testing services may be utilized for the examinations.

History: Laws 1991, ch. 147, 13; 1993, ch. 173, 12; 1999, ch. 240, 11.



Section 61-12C-14 - Temporary license. (Repealed effective July 1, 2022.)

61-12C-14. Temporary license. (Repealed effective July 1, 2022.)

A. Prior to examination, an applicant for licensure may obtain a temporary license to engage in the practice of massage therapy if the applicant meets all the requirements for licensure except completion of the examination.

B. The temporary license is valid until the results of the next scheduled examination are available and a license is issued or denied.

C. No more than one temporary license may be issued to an individual, and no temporary license shall be issued to an applicant who has previously failed the examinations.

History: Laws 1991, ch. 147, 14; 1993, ch. 173, 13; 1999, ch. 240, 12.



Section 61-12C-16 - Licensure by credentials. (Repealed effective July 1, 2022.)

61-12C-16. Licensure by credentials. (Repealed effective July 1, 2022.)

After successful completion of a jurisprudence examination, the board may license an applicant, provided that he possesses a valid license or registration to practice massage therapy issued by the appropriate examining board under the laws of any other state or territory of the United States, the District of Columbia or any foreign nation and has met educational and examination requirements equal to or exceeding those established pursuant to the Massage Therapy Practice Act.

History: Laws 1991, ch. 147, 16; 1993, ch. 173, 14; 1999, ch. 240, 13.



Section 61-12C-17 - License or registration renewal; continuing education. (Repealed effective July 1, 2022.)

61-12C-17. License or registration renewal; continuing education. (Repealed effective July 1, 2022.)

A. Massage therapy licenses and massage therapy instructor registrations shall expire biennially. Massage therapy school registrations shall expire annually. Expiration dates shall be established by rule.

B. The board may establish continuing educational requirements as a condition of the renewal of massage therapy licenses and massage therapy instructor registrations.

C. A license or registration shall be renewed by submitting a renewal application on a form provided by the board.

D. A sixty-day grace period shall be allowed each license or registration holder after the end of the renewal period, during which time a license or registration may be renewed upon payment of the renewal fee and a late fee as prescribed by the board.

History: Laws 1991, ch. 147, 17; 1993, ch. 173, 15; 1999, ch. 240, 14.



Section 61-12C-18 - Inactive status. (Repealed effective July 1, 2022.)

61-12C-18. Inactive status. (Repealed effective July 1, 2022.)

A. A massage therapy license or massage therapy instructor registration not renewed at the end of the sixty-day grace period shall be placed on inactive status for a period not to exceed two years. At the end of two years, if the license or registration has not been reactivated, it shall automatically expire.

B. If within a period of two years from the date the license or registration was placed on inactive status the massage therapist or massage therapy instructor wishes to resume practice, the board shall be notified in writing, and, upon proof of completion of any continuing education or refresher courses prescribed by rule of the board and payment of an amount set by the board in lieu of all lapsed renewal fees, the license or registration shall be restored in full.

History: Laws 1991, ch. 147, 18; 1999, ch. 240, 15.



Section 61-12C-20 - License fees. (Repealed effective July 1, 2022.)

61-12C-20. License fees. (Repealed effective July 1, 2022.)

The board shall establish by rule a schedule of reasonable fees for applications, examinations, licenses, registrations, inspections, renewals, penalties, reactivation and necessary administrative fees, but no single fee shall exceed five hundred dollars ($500). All fees collected shall be deposited in the massage therapy fund.

History: Laws 1991, ch. 147, 20; 1993, ch. 173, 16; 1999, ch. 240, 16.



Section 61-12C-21 - Advertising. (Repealed effective July 1, 2022.)

61-12C-21. Advertising. (Repealed effective July 1, 2022.)

A massage therapist, massage therapist instructor or massage therapy school licensed or registered pursuant to the Massage Therapy Practice Act shall include the number of the license or registration, and the designation as a "massage therapist", "registered massage therapy instructor" or "registered massage therapy school" in any advertisement of massage therapy services as established by board rule.

History: Laws 1991, ch. 147, 21; 1993, ch. 173, 17; 1999, ch. 240, 17.



Section 61-12C-22 - Power of county or municipality to regulate massage. (Repealed effective July 1, 2022.)

61-12C-22. Power of county or municipality to regulate massage. (Repealed effective July 1, 2022.)

A county or municipality, within its jurisdiction, may regulate persons licensed pursuant to the Massage Therapy Practice Act. Regulation shall not be inconsistent with the provisions of that act. This section shall not be construed to prohibit a county or municipality from enacting any regulation of persons not licensed pursuant to that act.

History: Laws 1991, ch. 147, 22.



Section 61-12C-23 - Fund created. (Repealed effective July 1, 2022.)

61-12C-23. Fund created. (Repealed effective July 1, 2022.)

There is created in the state treasury the "massage therapy fund". Money in the fund is appropriated to the board for the purpose of carrying out the provisions of the Massage Therapy Practice Act. All funds received or collected by the board or the department under the Massage Therapy Practice Act shall be deposited with the state treasurer, who shall place the money to the credit of the massage therapy fund. No balance in the fund at the end of any fiscal year shall revert to the general fund.

History: Laws 1991, ch. 147, 23.



Section 61-12C-24 - Denial, suspension, revocation and reinstatement of licenses. (Repealed effective July 1, 2022.)

61-12C-24. Denial, suspension, revocation and reinstatement of licenses. (Repealed effective July 1, 2022.)

A. Pursuant to the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978], the board may take disciplinary action against a person licensed or registered pursuant to the Massage Therapy Practice Act.

B. The board has authority to take an action set forth in Section 61-1-3 NMSA 1978 upon a finding by the board that the licensee, registrant or applicant:

(1) is guilty of fraud, deceit or misrepresentation;

(2) attempted to use as his own the license or registration of another;

(3) allowed the use of his license or registration by another;

(4) has been adjudicated as mentally incompetent by regularly constituted authorities;

(5) has been convicted of any offense punishable by incarceration in a state penitentiary or federal prison. A copy of the record of conviction, certified by the clerk of the court entering the conviction, is conclusive evidence of conviction;

(6) is guilty of unprofessional or unethical conduct or a violation of the code of ethics;

(7) is habitually or excessively using controlled substances or alcohol;

(8) is guilty of false, deceptive or misleading advertising;

(9) is guilty of aiding, assisting or advertising any unlicensed or unregistered person in the practice of massage therapy;

(10) is grossly negligent or incompetent in the practice of massage therapy;

(11) has had a license or registration to practice massage therapy revoked, suspended or denied in any jurisdiction, territory or possession of the United States or another country for acts of the licensee or registrant similar to acts described in this section. A certified copy of the record of conviction shall be conclusive evidence of the conviction; or

(12) is guilty of failing to comply with a provision of the Massage Therapy Practice Act or rules of the board adopted pursuant to that act and filed in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978].

C. Disciplinary proceedings may be instituted by sworn complaint of any person, including members of the board, and shall conform with the provisions of the Uniform Licensing Act.

D. The board may establish the guidelines for the disposition of disciplinary cases. Guidelines may include but shall not be limited to minimum and maximum fines, periods of probation, conditions of probation or reissuance of a license or registration.

E. License and registration holders who have been found culpable and sanctioned by the board shall be responsible for the payments of all costs of the disciplinary proceedings.

History: Laws 1991, ch. 147, 24; 1993, ch. 173, 18; 1999, ch. 240, 18.



Section 61-12C-25 - Criminal offender's character evaluation. (Repealed effective July 1, 2022.)

61-12C-25. Criminal offender's character evaluation. (Repealed effective July 1, 2022.)

The provisions of the Criminal Offender Employment Act [28-2-1 to 28-2-6 NMSA 1978] shall govern any consideration of criminal records required or permitted by the Massage Therapy Practice Act.

History: Laws 1991, ch. 147, 25.



Section 61-12C-26 - Protected actions. (Repealed effective July 1, 2022.)

61-12C-26. Protected actions. (Repealed effective July 1, 2022.)

A. No member of the board shall bear liability or be subject to civil damages or criminal prosecution for any action undertaken or performed within the scope of his duty.

B. No person or legal entity providing truthful and accurate information to the board, whether as a report, a complaint or testimony, shall be subject to civil damages or criminal prosecutions.

History: Laws 1993, ch. 173, 19.



Section 61-12C-27 - Offenses; criminal penalties. (Repealed effective July 1, 2022.)

61-12C-27. Offenses; criminal penalties. (Repealed effective July 1, 2022.)

A person who does any of the following is guilty of a misdemeanor and shall be sentenced pursuant to Section 31-19-1 NMSA 1978:

A. violates a provision of the Massage Therapy Practice Act or rules adopted pursuant to that act;

B. renders or attempts to render massage therapy services, instruction as a massage therapy instructor or instruction as a massage therapy school without the required current valid license or registration issued by the board; or

C. advertises or uses a designation, diploma or certificate implying that he is a massage therapist, massage therapy instructor or massage therapy school unless he holds a current valid license or registration issued by the board.

History: Laws 1993, ch. 173, 20; 1999, ch. 240, 19.



Section 61-12C-28 - Termination of agency life; delayed repeal. (Repealed effective July 1, 2022.)

61-12C-28. Termination of agency life; delayed repeal. (Repealed effective July 1, 2022.)

The massage therapy board is terminated on July 1, 2021 pursuant to the provisions of the Sunset Act [12-9-11 through 12-9-21 NMSA 1978]. The board shall continue to operate according to the provisions of the Massage Therapy Practice Act until July 1, 2022. Effective July 1, 2022, Chapter 61, Article 12C NMSA 1978 is repealed.

History: Laws 1993, ch. 173, 21; 2000, ch. 4, 9; 2005, ch. 208, 8; 2015, ch. 119, 13.






Article 12D - Physical Therapy

Section 61-12D-1 - Short title. (Repealed effective July 1, 2022.)

61-12D-1. Short title. (Repealed effective July 1, 2022.)

This act [61-12D-1 through 61-12D-19 NMSA 1978] may be cited as the "Physical Therapy Act".

History: Laws 1997, ch. 89, 1.



Section 61-12D-2 - Legislative purpose. (Repealed effective July 1, 2022.)

61-12D-2. Legislative purpose. (Repealed effective July 1, 2022.)

The purpose of the Physical Therapy Act is to protect the public health, safety and welfare and provide for control, supervision, licensure and regulation of the practice of physical therapy. To carry out those purposes, only individuals who meet and maintain minimum standards of competence and conduct may engage in the practice of physical therapy. The practice of physical therapy is declared to affect the public interest and that act shall be liberally construed so as to accomplish the purpose stated in that act.

History: Laws 1997, ch. 89, 2.



Section 61-12D-3 - Definitions. (Repealed effective July 1, 2022.)

61-12D-3. Definitions. (Repealed effective July 1, 2022.)

As used in the Physical Therapy Act:

A. "assistive personnel" means physical therapist assistants, physical therapy aides and other assistive personnel;

B. "board" means the physical therapy board;

C. "other assistive personnel" means trained or educated personnel other than physical therapist assistants or physical therapy aides who perform specific designated tasks related to physical therapy under the supervision of a physical therapist. At the discretion of the supervising physical therapist and if not prohibited by any other law, it may be appropriate for other assistive personnel to be identified by the title specific to their training or education;

D. "person" means an individual or other legal entity, excluding a governmental entity;

E. "physical therapist" means a person who is licensed in this state to practice physical therapy;

F. "physical therapist assistant" means a person who performs physical therapy procedures and related tasks pursuant to a plan of care written by the supervising physical therapist;

G. "physical therapy" means the care and services provided by or under the direction and supervision of a physical therapist;

H. "physical therapy aide" means a person trained under the direction of a physical therapist who performs designated and supervised routine physical therapy tasks;

I. "practice of physical therapy" means:

(1) examining and evaluating patients with mechanical, physiological and developmental impairments, functional limitations and disabilities or other health-related conditions in order to determine a physical therapy diagnosis, prognosis and planned therapeutic intervention;

(2) alleviating impairments and functional limitations by designing, implementing and modifying therapeutic interventions that include therapeutic exercise; functional training in self-care and community or work reintegration; manual therapy techniques, including soft tissue and joint mobilization and manipulation; therapeutic massage; assistive and adaptive devices and equipment; bronchopulmonary hygiene; debridement and wound care; physical agents; mechanical and electrotherapeutic modalities; and patient-related instruction;

(3) preventing injury, impairments, functional limitations and disability, including the promotion and maintenance of fitness, health and quality of life in all age populations; and

(4) engaging in consultation, testing, education and research; and

J. "restricted license" means a license to which restrictions or conditions as to scope of practice, place of practice, supervision of practice, duration of licensed status or type or condition of patient or client served are imposed by the board.

History: Laws 1997, ch. 89, 3.



Section 61-12D-4 - Board created. (Repealed effective July 1, 2022.)

61-12D-4. Board created. (Repealed effective July 1, 2022.)

A. The "physical therapy board" is created. The board shall be administratively attached to the regulation and licensing department. The board shall consist of five members appointed by the governor. Three members shall be physical therapists who are residents of the state, who possess unrestricted licenses to practice physical therapy and who have been practicing in New Mexico for no less than five years. Two members shall be citizens appointed from the public at large who are not associated with, or financially interested in, any health care profession.

B. Appointments shall be made for staggered terms of three years with no more than two terms ending at any one time. A member shall not serve for more than two successive three-year terms. Vacancies shall be filled for the unexpired term by appointment by the governor prior to the next scheduled board meeting. Board members shall continue to serve until a successor has been appointed and qualified.

C. The members shall elect a chairman and may elect other officers as they deem necessary.

D. The governor may remove a member of the board for misconduct, incompetence or neglect of duty.

E. Members may receive per diem and mileage pursuant to the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978], but shall receive no other compensation, perquisite or allowance.

F. There shall be no liability on the part of and no action for damages against any board member when the member is acting within the scope of his duties.

History: Laws 1997, ch. 89, 4; 2003, ch. 408, 17.



Section 61-12D-5 - Powers and duties. (Repealed effective July 1, 2022.)

61-12D-5. Powers and duties. (Repealed effective July 1, 2022.)

The board:

A. shall examine all applicants for licensure to practice physical therapy and issue licenses or permits to those who are duly qualified;

B. shall regulate the practice of physical therapy by interpreting and enforcing the provisions of the Physical Therapy Act, including taking disciplinary action;

C. may adopt, file, amend or repeal rules and regulations in accordance with the Uniform Licensing Act [61-1-1 through 61-1-3 NMSA 1978] to carry out the provisions of the Physical Therapy Act;

D. may meet as often as it deems necessary. A majority of the members constitutes a quorum for the transaction of business. The board shall keep an official record of all its proceedings;

E. may establish requirements for assessing continuing competency;

F. may collect fees;

G. may elect such officers as it deems necessary for the operations and obligations of the board. Terms of office shall be one year;

H. shall provide for the timely orientation and training of new professional and public appointees to the board, including training in licensing and disciplinary procedures and orientation to all statutes, rules, policies and procedures of the board;

I. may establish ad hoc committees and pay per diem and mileage to the members;

J. may enter into contracts;

K. shall report final disciplinary action taken against a physical therapist or physical therapist assistant to the national disciplinary database;

L. shall publish at least annually final disciplinary action taken against any physical therapist or physical therapist assistant; and

M. may prescribe the forms of license certificates, application forms and such other documents as it deems necessary to carry out the provisions of the Physical Therapy Act.

History: Laws 1997, ch. 89, 5; 2003, ch. 408, 18.



Section 61-12D-6 - Board fund; created. (Repealed effective July 1, 2022.)

61-12D-6. Board fund; created. (Repealed effective July 1, 2022.)

The "physical therapy fund" is created in the state treasury. The fund shall consist of deposits into the fund and income from investment of the fund. Money in the fund at the end of any fiscal year shall not revert to the general fund. Money in the fund is appropriated to the board to pay its necessary expenses pursuant to appropriation by the legislature and a budget approved by the state board of finance. Disbursements from the fund shall be made only on warrant drawn by the secretary of finance and administration pursuant to vouchers signed by the director or his authorized representative.

History: Laws 1997, ch. 89, 6.



Section 61-12D-7 - Fees. (Repealed effective July 1, 2022.)

61-12D-7. Fees. (Repealed effective July 1, 2022.)

A. The board, by regulation, may charge the following fees:

(1) application for licensure as a physical therapist, not to exceed three hundred dollars ($300); provided that an additional fee to cover the cost of any examinations provided by the board may be charged;

(2) application for licensure as a physical therapist assistant, not to exceed three hundred dollars ($300); provided that an additional fee to cover the cost of any examinations provided by the board may be charged;

(3) annual renewal of license as a physical therapist, not to exceed one hundred fifty dollars ($150);

(4) annual renewal of license as a physical therapist assistant, not to exceed one hundred dollars ($100); and

(5) late fee, not to exceed five hundred dollars ($500).

B. The board may charge reasonable administration and duplication fees.

History: Laws 1997, ch. 89, 7.



Section 61-12D-8 - Practice of physical therapy; license required. (Repealed effective July 1, 2022.)

61-12D-8. Practice of physical therapy; license required. (Repealed effective July 1, 2022.)

A. No person shall practice or hold himself out to be engaging in the practice of physical therapy or designate himself as a physical therapist unless he is licensed as a physical therapist or is exempt from licensure as provided in the Physical Therapy Act.

B. No person shall designate himself or act as a physical therapist assistant unless he is licensed as a physical therapist assistant or is exempt from licensure as provided in the Physical Therapy Act.

C. A physical therapist shall refer persons under his care to the appropriate health care practitioner if the physical therapist has reasonable cause to believe symptoms or conditions are present that require services beyond his scope of practice or when physical therapy is contraindicated.

D. Physical therapists or physical therapist assistants shall adhere to the recognized standards of ethics of the physical therapy profession.

History: Laws 1997, ch. 89, 8.



Section 61-12D-9 - Use of titles; restrictions. (Repealed effective July 1, 2022.)

61-12D-9. Use of titles; restrictions. (Repealed effective July 1, 2022.)

A. A physical therapist shall use the letters "PT" in connection with his name or place of business to denote licensure pursuant to the Physical Therapy Act.

B. It is unlawful for a person or his employees, agents or representatives to use in connection with his name or the name or activity of the business the words "physical therapy", "physical therapist", "physiotherapy", "physiotherapist", "registered physical therapist", the letters "PT", "LPT", "RPT", "MPT", "DPT" or any other words, abbreviations or insignia indicating or implying directly or indirectly that physical therapy is provided or supplied, including the billing of services labeled as physical therapy, unless the services are provided by or under the direction of a physical therapist.

C. A physical therapist assistant shall use the letters "PTA" in connection with his name to denote licensure.

D. No person shall use the title "physical therapist assistant" or use the letters "PTA" in connection with his name or any other words, abbreviations or insignia indicating or implying directly or indirectly that he is a physical therapist assistant unless he has graduated from an accredited physical therapist assistant education program approved by the board and has met the requirements of the Physical Therapy Act.

History: Laws 1997, ch. 89, 9.



Section 61-12D-10 - Licensure; qualifications. (Repealed effective July 1, 2022.)

61-12D-10. Licensure; qualifications. (Repealed effective July 1, 2022.)

A. An applicant for licensure as a physical therapist shall submit a completed application and have the following minimum qualifications:

(1) be of good moral character;

(2) be a graduate of an accredited physical therapy program approved by the board;

(3) have successfully passed the national physical therapy examination approved by the board; and

(4) have successfully passed the state jurisprudence examination.

B. An applicant for licensure as a physical therapist who has been educated outside the United States shall submit a completed application and meet the following minimum qualifications in addition to those required in Paragraphs (1), (3) and (4) of Subsection A of this section:

(1) provide satisfactory evidence that the applicant's education is substantially equivalent to the requirements of physical therapists educated in accredited educational programs in the United States, as determined by the board. If the board determines that a foreign-educated applicant's education is not substantially equivalent, it may require completion of additional course work before proceeding with the application process;

(2) provide evidence that the applicant is a graduate of a school of training that is recognized by the foreign country's own ministry of education or similar institution;

(3) provide written proof of authorization to practice as a physical therapist without limitations in the legal jurisdiction where the postsecondary institution from which the applicant has graduated is located;

(4) provide proof of legal authorization to reside and seek employment in the United States or its territories;

(5) have the applicant's educational credentials evaluated by a board-approved credential evaluation agency;

(6) pass all approved English proficiency examinations as may be prescribed by the board if English is not the applicant's primary language; and

(7) participate in an interim supervised clinical practice period as may be prescribed by the board.

C. The board may issue an interim permit to a foreign-trained applicant who satisfies the board's requirements. An interim permit shall be issued for the purpose of participating in a supervised clinical practice period.

D. If the foreign-educated physical therapist applicant is a graduate of a college accredited by the commission on accreditation in physical therapy education, the requirements of Paragraphs (1), (2), (5) and (7) of Subsection B of this section are waived.

E. An applicant for licensure as a physical therapist assistant shall submit a completed application and meet the following minimum requirements:

(1) be of good moral character;

(2) be a graduate of an accredited physical therapist assistant program approved by the board;

(3) have successfully passed the national physical therapy examination approved by the board; and

(4) have successfully passed the state jurisprudence examination.

F. An applicant for licensure as a physical therapist or physical therapist assistant shall file a written application on forms provided by the board. A nonrefundable application fee and the cost of the examination shall accompany the completed written application.

G. Applicants who fail to pass the examinations shall be subject to requirements determined by board regulations prior to being approved by the board for subsequent testing.

H. The board or its designee shall issue a license to a physical therapist or physical therapist assistant who has a valid unrestricted license from another United States jurisdiction and who meets all requirements for licensure in New Mexico.

I. Prior to licensure, if prescribed by the board, the board or its designee may issue a temporary nonrenewable license to a physical therapist or physical therapist assistant who has completed the education and experience requirements of the Physical Therapy Act. The temporary license shall allow the applicant to practice physical therapy under the supervision of a licensed physical therapist until a permanent license is approved that shall include passing the national physical therapy examination.

J. The board or its designee may issue a temporary license to a physical therapist or physical therapist assistant performing physical therapy while teaching an educational seminar who has met the requirements established by regulation of the board.

K. A physical therapist or physical therapist assistant licensed under the provisions of the Physical Therapy Act shall renew the physical therapist's or physical therapist assistant's license as specified in board rules. A person who fails to renew the person's license by the date of expiration shall not practice physical therapy as a physical therapist or physical therapist assistant in New Mexico.

L. Reinstatement of a lapsed license following a renewal deadline requires payment of a renewal fee and late fee.

M. Reinstatement of a physical therapist or physical therapist assistant license that has lapsed for more than three years, without evidence of continued practice in another state pursuant to a valid unrestricted license in that state, requires reapplication and payment of fees, as specified in board rules. The board shall promulgate rules establishing the qualifications for reinstatement of a lapsed license.

N. The board may establish, by rule, activities to periodically assess continuing competence to practice physical therapy.

O. A physical therapist shall refer a patient to the patient's licensed health care provider if:

(1) after thirty days of initiating physical therapy intervention, the patient has not made measurable or functional improvement with respect to the primary complaints of the patient; provided that the thirty-day limit shall not apply to:

(a) treatment provided for a condition related to a chronic, neuromuscular or developmental condition for a patient previously diagnosed by a licensed health care provider as having a chronic, neuromuscular or developmental condition;

(b) services provided for health promotion, wellness, fitness or maintenance purposes; or

(c) services provided to a patient who is participating in a program pursuant to an individual education plan or individual family service plan under federal law; or

(2) at any time, the physical therapist has reason to believe the patient has symptoms or conditions requiring treatment that is beyond the scope of practice of the physical therapist.

P. As used in this section, "licensed health care provider" means:

(1) a physician licensed pursuant to the Medical Practice Act [Chapter 61, Article 6 NMSA 1978];

(2) an osteopathic physician licensed pursuant to Chapter 61, Article 10 NMSA 1978;

(3) a chiropractic physician licensed pursuant to the Chiropractic Physician Practice Act [Chapter 61, Article 4 NMSA 1978];

(4) a podiatrist licensed pursuant to the Podiatry Act [Chapter 61, Article 8 NMSA 1978];

(5) a dentist licensed pursuant to the Dental Health Care Act [Chapter 61, Article 5A NMSA 1978];

(6) a doctor of oriental medicine licensed pursuant to the Acupuncture and Oriental Medicine Practice Act [Chapter 61, Article 14A NMSA 1978];

(7) a certified nurse practitioner licensed pursuant to the Nursing Practice Act [Chapter 61, Article 3 NMSA 1978];

(8) a certified nurse-midwife licensed pursuant to the Nursing Practice Act and registered with the public health division of the department of health as a certified nurse-midwife;

(9) a certified nurse specialist licensed pursuant to the Nursing Practice Act; or

(10) a physician assistant licensed pursuant to the Medical Practice Act.

History: Laws 1997, ch. 89, 10; 2015, ch. 144, 1.



Section 61-12D-11 - Exemptions. (Repealed effective July 1, 2022.)

61-12D-11. Exemptions. (Repealed effective July 1, 2022.)

A. The following persons are exempt from licensure as physical therapists under the Physical Therapy Act:

(1) a person who is pursuing a course of study leading to a degree as a physical therapist in an entry-level education program approved by the board and is satisfying supervised clinical education requirements related to his physical therapy education; and

(2) a physical therapist practicing in the United States armed services, United States public health service or veterans administration as based on requirements under federal regulations for state licensure of health care providers.

B. Nothing in the Physical Therapy Act shall be construed as restricting persons licensed under any other law of this state from engaging in the profession or practice for which they are licensed.

History: Laws 1997, ch. 89, 11.



Section 61-12D-12 - Supervision. (Repealed effective July 1, 2022.)

61-12D-12. Supervision. (Repealed effective July 1, 2022.)

A. A physical therapist is responsible for patient care given by assistive personnel under his supervision. A physical therapist may delegate to assistive personnel and supervise selected acts, tasks or procedures that fall within the scope of physical therapy practice but do not exceed the assistive personnel's education or training.

B. A physical therapist assistant shall function under the supervision of a physical therapist as prescribed by rules of the board.

C. Physical therapy aides and other assistive personnel shall perform patient care activities under on-site supervision of a physical therapist. "On-site supervision" means the supervising physical therapist shall:

(1) be continuously on-site and present in the department or facility where the assistive personnel are performing services;

(2) be immediately available to assist the person being supervised in the services being performed; and

(3) maintain continued involvement in appropriate aspects of each treatment session in which a component of treatment is delegated to assistive personnel.

History: Laws 1997, ch. 89, 12.



Section 61-12D-13 - Grounds for disciplinary action. (Repealed effective July 1, 2022.)

61-12D-13. Grounds for disciplinary action. (Repealed effective July 1, 2022.)

The following conduct, acts or conditions constitute grounds for disciplinary action:

A. practicing physical therapy in violation of the provisions of the Physical Therapy Act or rules adopted by the board;

B. practicing or offering to practice beyond the scope of physical therapy practice as defined in the Physical Therapy Act;

C. obtaining or attempting to obtain a license by fraud or misrepresentation;

D. engaging in or permitting the performance of negligent care by a physical therapist or by assistive personnel working under the physical therapist's supervision, regardless of whether actual injury to the patient is established;

E. engaging in the performance of negligent care by a physical therapist assistant, regardless of whether actual injury to the patient is established. This includes exceeding the authority to perform tasks pursuant to the plan of care written by the supervising physical therapist;

F. having been convicted of a felony in the courts of this state or any other state, territory or country, subject to the Criminal Offender Employment Act [28-2-1 to 28-2-6 NMSA 1978]. Conviction includes a finding or verdict of guilt, an admission of guilt or a plea of nolo contendere. A copy of the record of conviction, certified by the clerk of the court entering the conviction, is conclusive evidence;

G. practicing as a physical therapist or working as a physical therapist assistant when physical or mental abilities are impaired by the habitual or excessive use of controlled substances, other habit-forming drugs, chemicals or alcohol;

H. having had a license revoked or suspended; other disciplinary action taken; or an application for licensure refused, revoked or suspended by the proper authorities of another state, territory or country based upon acts by the licensee similar to acts described in this section. A certified copy of the record of suspension, revocation or other disciplinary action taken by the state taking the disciplinary action is conclusive evidence;

I. failing to adequately supervise assistive personnel;

J. engaging in sexual misconduct, including engaging in or soliciting sexual relationships with a patient, whether consensual or nonconsensual, while a physical therapist- or physical therapist assistant-patient relationship exists; or sexual harassment of a patient that includes making sexual advances, requesting sexual favors and engaging in other verbal conduct or physical contact of a sexual nature while a physical therapist- or physical therapist assistant-patient relationship exists;

K. directly or indirectly requesting, receiving or participating in the dividing, transferring, assigning, rebating or refunding of an unearned fee; or profiting by means of a credit or other valuable consideration such as an unearned commission, discount or gratuity in connection with the furnishing of physical therapy services. Nothing in this subsection prohibits the members of any regularly and properly organized business entity recognized by law and comprised of physical therapists from dividing fees received for professional services among themselves as they determine by contract necessary to defray their joint operating expense;

L. failing to adhere to the recognized standards of ethics of the physical therapy profession;

M. charging unreasonable or fraudulent fees for services performed or not performed;

N. making misleading, deceptive, untrue or fraudulent representations in the practice of physical therapy;

O. having been adjudged mentally incompetent by a court of competent jurisdiction;

P. aiding or abetting an unlicensed person to perform activities requiring a license;

Q. failing to report to the board any act or omission of a licensee, applicant or other person that violates the provisions of the Physical Therapy Act;

R. interfering with or refusing to cooperate in an investigation or disciplinary proceeding of the board, including misrepresentation of facts or by the use of threats or harassment against any patient or witness to prevent them from providing evidence in a disciplinary proceeding;

S. failing to maintain patient confidentiality without prior written consent or unless otherwise provided by law;

T. impersonating another person licensed to practice physical therapy, permitting or allowing any person to use the physical therapist's or physical therapist assistant's license or practicing physical therapy under a false or assumed name;

U. failure to report to the board the surrendering of a license or other authorization to practice physical therapy in another state or jurisdiction or the surrendering of membership in any professional association following, in lieu of or while under disciplinary investigation by any of those authorities or bodies for acts or conduct similar to acts or conduct that would constitute grounds for action as defined in this section; and

V. abandonment of patients.

History: Laws 1997, ch. 89, 13.



Section 61-12D-14 - Consumer protection. (Repealed effective July 1, 2022.)

61-12D-14. Consumer protection. (Repealed effective July 1, 2022.)

A. Any person, including a licensee; corporation; insurance company; health care organization; health care facility; and state, federal or local governmental agency, shall report to the board any conviction, determination or finding that a licensee has committed an act that constitutes a violation of the Physical Therapy Act. The person is immune from civil liability for providing information in good faith to the board. Failure by a licensee to report a violation of the Physical Therapy Act shall constitute grounds for disciplinary action.

B. The board may permit an impaired physical therapist or assistive personnel to actively participate in a board-approved substance abuse treatment program under the following conditions:

(1) the board has evidence indicating that the licensee is an impaired professional;

(2) the licensee has not been convicted of a felony relating to a controlled substance in a court of law of the United States or any other territory or country;

(3) the impaired professional enters into a written agreement with the board and complies with all the terms of the agreement, including making satisfactory progress in the program and adhering to any limitations on his practice imposed by the board to protect the public. Failure to enter into such an agreement shall disqualify the professional from the voluntary substance abuse program; and

(4) as part of the agreement established between the licensee and the board, the licensee shall sign a waiver allowing the substance abuse program to release information to the board if the licensee does not comply with the requirements of this section or is unable to practice with reasonable skill or safety.

C. The public shall have access to information pursuant to the Inspection of Public Records Act [Chapter 14, Article 2 NMSA 1978].

D. The board shall conduct its meetings and disciplinary hearings in accordance with the Open Meetings Act [Chapter 10, Article 15 NMSA 1978].

E. Physical therapists and physical therapist assistants shall disclose in writing to patients if the referring health care practitioner is deriving direct or indirect compensation from the referral to physical therapy.

F. Physical therapists and physical therapist assistants shall disclose any financial interest in products they endorse and recommend to their patients.

G. The licensee has the responsibility to ensure that the patient has knowledge of freedom of choice in services and products.

H. The physical therapist or physical therapist assistant shall not promote an unnecessary device, treatment intervention or service for the financial gain of himself or another person.

I. The physical therapist or physical therapist assistant shall not provide treatment intervention unwarranted by the condition of the patient, nor shall he continue treatment beyond the point of reasonable benefit.

J. A person may submit a complaint regarding a physical therapist, physical therapist assistant or other person potentially in violation of the Physical Therapy Act. The board shall keep all information relating to the receiving and investigation of complaints filed against licensees confidential until the information becomes public record according to the Inspection of Public Records Act.

K. Each licensee shall display a copy of his license and current renewal verification in a location accessible to public view at his place of practice.

History: Laws 1997, ch. 89, 14.



Section 61-12D-15 - Disciplinary actions; penalties. (Repealed effective July 1, 2022.)

61-12D-15. Disciplinary actions; penalties. (Repealed effective July 1, 2022.)

A. The board, upon satisfactory proof that any ground enumerated in Section 13 [61-12D-13 NMSA 1978] of the Physical Therapy Act has been violated, may take the following disciplinary action singly or in combination:

(1) issue a letter of censure or reprimand;

(2) issue a restricted license, including requiring the licensee to report regularly to the board on matters related to the grounds for the restricted license;

(3) suspend a license for a period determined by the board;

(4) revoke a license;

(5) refuse to issue or renew a license;

(6) impose fines in accordance with the Physical Therapy Act; and

(7) accept a voluntary surrendering of a license.

B. Disciplinary actions of the board shall be taken in accordance with the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978].

C. The board may institute any legal proceedings necessary to effect compliance with the Physical Therapy Act, including:

(1) receiving and investigating complaints filed against licensees;

(2) conducting an investigation at any time and on its own initiative without receipt of a written complaint if the board has reason to believe that there may be a violation of the Physical Therapy Act;

(3) issuing subpoenas and compelling the attendance of witnesses or the production of documents relative to the case; and

(4) appointing hearing officers. Hearing officers shall prepare and submit to the board findings of fact, conclusions of law and an order that shall be reviewed and voted upon by the board.

History: Laws 1997, ch. 89, 15.



Section 61-12D-16 - Unlawful practice; criminal and civil penalties; injunctive relief. (Repealed effective July 1, 2022.)

61-12D-16. Unlawful practice; criminal and civil penalties; injunctive relief. (Repealed effective July 1, 2022.)

A. A person who engages in an activity requiring a license pursuant to the provisions of the Physical Therapy Act and who fails to obtain the required license; who violates any provision of the Physical Therapy Act; or who uses any word, title or representation to induce the false belief that the person is licensed to engage in the practice of physical therapy is guilty of a misdemeanor and shall be punished by a fine of not more than one thousand dollars ($1,000) or by imprisonment of not more than one year, or both.

B. The board may apply for injunctive relief in any court of competent jurisdiction to enjoin a person from committing an act in violation of the Physical Therapy Act. Such injunction proceedings shall be in addition to and not in lieu of penalties and other remedies in the Physical Therapy Act.

C. The board may assess a civil penalty of up to one thousand dollars ($1,000) for a first offense and up to five thousand dollars ($5,000) for a second or subsequent offense against a licensee who aids or abets an unlicensed person to directly or indirectly evade the Physical Therapy Act or the applicable licensing laws; or permits his license to be used by an unlicensed person with the intent to evade the Physical Therapy Act or the applicable licensing laws, pursuant to the notice of hearing and appeal procedures pursuant to the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978]. The civil penalties provided in this subsection are in addition to other disciplinary measures provided in the Physical Therapy Act. Civil penalties shall be deposited with the state treasurer to the credit of the current school fund.

History: Laws 1997, ch. 89, 16.



Section 61-12D-17 - Termination of agency life; delayed repeal. (Repealed effective July 1, 2022.)

61-12D-17. Termination of agency life; delayed repeal. (Repealed effective July 1, 2022.)

The physical therapy board is terminated on July 1, 2021 pursuant to the Sunset Act [12-9-11 through 12-9-21 NMSA 1978]. The board shall continue to operate according to the provisions of the Physical Therapy Act until July 1, 2022. Effective July 1, 2022, the Physical Therapy Act is repealed.

History: Laws 1997, ch. 89, 17; 2003, ch. 428, 13; 2009, ch. 96, 10; 2015, ch. 119, 14.



Section 61-12D-18 - Temporary provision; existing regulations; licensure under prior law. (Repealed effective July 1, 2022.)

61-12D-18. Temporary provision; existing regulations; licensure under prior law. (Repealed effective July 1, 2022.)

A. Existing rules regarding physical therapy services shall remain in effect until new rules are adopted pursuant to the provisions of the Physical Therapy Act.

B. A person licensed to perform physical therapy services pursuant to the provisions of prior law, whose license is valid on July 1, 1997, is entitled to renew his license pursuant to the provisions of the Physical Therapy Act.

History: Laws 1997, ch. 89, 18.



Section 61-12D-19 - Temporary provision; board members to continue. (Repealed effective July 1, 2022.)

61-12D-19. Temporary provision; board members to continue. (Repealed effective July 1, 2022.)

On the effective date of this act, members serving on the physical therapists' licensing board shall continue to serve on the physical therapy board until their terms expire; thereafter, the governor shall appoint board members as provided in the Physical Therapy Act.

History: Laws 1997, ch. 89, 20.






Article 12E - Naprapathic Practice



Article 12F - Naprapathic Practice

Section 61-12F-1 - Short title.

61-12F-1. Short title.

Sections 4 through 14 [61-12F-1 to 61-12F-11 NMSA 1978] of this act may be cited as the "Naprapathic Practice Act".

History: Laws 2011, ch. 31, 4.



Section 61-12F-2 - Definitions.

61-12F-2. Definitions.

As used in the Naprapathic Practice Act:

A. "board" means the New Mexico medical board; and

B. "licensee" means a person licensed by the board to practice naprapathy.

History: Laws 2011, ch. 31, 5.



Section 61-12F-3 - Naprapathic task force created.

61-12F-3. Naprapathic task force created.

A. The "naprapathic task force" is created under the direction of the board. The naprapathic task force shall advise the board regarding licensure of naprapaths, approval of naprapathy curricula and any other matters that are necessary to ensure the training and licensure of naprapaths.

B. The naprapathic task force shall be composed of no fewer than two licensees, appointed by the board, who are residents of the state. Vacancies on the naprapathic task force shall be filled by appointment by the board.

C. The naprapathic task force shall develop guidelines for the board to consider in regard to:

(1) regulating the licensure of naprapaths and the practice of naprapathy and establishing minimum qualifications and hours of clinical experience required for licensure as a naprapath;

(2) prescribing the manner in which records of examinations and treatments shall be kept and maintained;

(3) providing standards for professional responsibility and conduct;

(4) identifying disciplinary actions and circumstances that require disciplinary action;

(5) developing a means to provide information to all licensees in the state;

(6) providing for the investigation of complaints against licensees or persons holding themselves out as practicing naprapathy in the state;

(7) providing for the publishing of information for the public about licensees and the practice of naprapathy in the state;

(8) providing for an orderly process for reinstatement of a license;

(9) establishing criteria for acceptance of naprapathy credentials or licensure from another jurisdiction;

(10) providing criteria for advertising or promotional materials; and

(11) any other matter necessary to implement the Naprapathic Practice Act.

History: Laws 2011, ch. 31, 6.



Section 61-12F-4 - Practice of naprapathy; description.

61-12F-4. Practice of naprapathy; description.

A. Naprapathic practice includes the diagnosis and treatment of persons with connective tissue disorders through the use of special techniques, review of case history, examination and palpation or treatment of a person by the use of connective tissue manipulation, exercise, postural counseling, nutritional counseling and the application or use of heat, cold, light, water, radiant energy, electricity, sound and air and assistive devices for the purpose of preventing, correcting or alleviating a physical disability. Naprapathic practice does not include surgery, acupuncture, Chinese herbal medicine, pharmacology or invasive diagnostic testing.

B. A naprapath treats contractures, muscle spasms, inflammations, scar tissue formation, adhesions, lesions, laxity, hypotonicity, rigidity, structural imbalances, bruises, contusions, muscular atrophy and partial separation of connective tissue fibers.

C. Naprapathic practice may require the:

(1) performance of specialized tests and measurements;

(2) administration of specialized treatment procedures; and

(3) establishment and modification of naprapathic treatment programs.

D. A naprapath may advise, supervise or teach another in the performance of naprapathy.

E. A naprapath shall refer to a licensed physician any patient whose medical condition should, at the time of evaluation or treatment, be determined to be beyond the scope of practice of the naprapath.

History: Laws 2011, ch. 31, 7.



Section 61-12F-5 - License required; exceptions; registration.

61-12F-5. License required; exceptions; registration.

A. A person shall not practice naprapathy in the state without a valid license issued by the board.

B. A person who is a naprapath practitioner employed by a federal government facility or agency in New Mexico is not required to be licensed pursuant to the Naprapathic Practice Act.

C. A person who is enrolled in a program approved by the board to provide training for naprapaths or a person receiving continuing educational training to practice naprapathy is not required to be licensed or registered with the board.

D. A person teaching, advising or supervising students of naprapathy or teaching continuing education for naprapaths shall not practice naprapathy in New Mexico without a license by the board unless:

(1) that person is in the state for less than one month;

(2) that person is registered with the board as a teacher, advisor or supervisor; and

(3) the practice occurs in the course of that person's duties as a teacher, advisor or supervisor.

E. Nothing in the Naprapathic Practice Act shall be construed to prevent a person qualified as a member of a recognized profession, the practice of which requires a license or is regulated pursuant to the laws of New Mexico, from rendering services within the scope of the person's license or a state rule adopted to regulate the profession; provided that the person does not make a representation as being a naprapath.

History: Laws 2011, ch. 31, 8.



Section 61-12F-6 - Requirements for licensing.

61-12F-6. Requirements for licensing.

A. The board shall grant a license to practice naprapathy to a person who:

(1) is at least twenty-one years of age;

(2) has submitted to the board:

(a) a completed application for licensing on a form provided by the board;

(b) required documentation as required by the board; and

(c) the required fees;

(3) has graduated from a two-year college-level program or an equivalent program approved by the board;

(4) has completed, in not less than three years, a four-year academic curriculum in naprapathy that is approved by the board, and the person has successfully completed one hundred thirty-two hours of academic credit, including sixty-six credit hours in basic science courses with emphasis on the study of connective tissue, and sixty-six credit hours in clinical naprapathic science, theory and application;

(5) has passed the national board of naprapathic examiners examination or holds a valid license as a naprapath in another jurisdiction; and

(6) has met all other requirements of the board.

B. The board may require a personal interview with an applicant to evaluate that person's qualifications for a license.

History: Laws 2011, ch. 31, 9.



Section 61-12F-7 - Designation as naprapath; display of license.

61-12F-7. Designation as naprapath; display of license.

A. A licensee is designated a "naprapath" and may use that title in connection with the practice of the profession of naprapathy.

B. A licensee may use the title "doctor of naprapathy" or the letters "D.N." following the licensee's name to indicate the licensee's professional status.

C. A licensee shall display the licensee's license and diplomas in the licensee's place of business in a location clearly visible to the licensee's patients.

History: Laws 2011, ch. 31, 10.



Section 61-12F-8 - License renewal.

61-12F-8. License renewal.

A. The board shall review licenses for renewal annually, and all licenses to be renewed shall be renewed on July 1. Applicants for license renewal shall submit:

(1) a renewal application on a form provided by the board; and

(2) a license renewal fee.

B. The board may require proof of continuing education or other proof of competence as a requirement for renewal.

History: Laws 2011, ch. 31, 11.



Section 61-12F-9 - License fees.

61-12F-9. License fees.

The board shall establish a schedule of reasonable administrative and licensing fees, but an individual fee shall not exceed one thousand dollars ($1,000).

History: Laws 2011, ch. 31, 12.



Section 61-12F-10 - Offenses; criminal penalties.

61-12F-10. Offenses; criminal penalties.

A person who practices naprapathy without a license is guilty of a misdemeanor and shall be sentenced in accordance with the provisions of Section 31-19-1 NMSA 1978.

History: Laws 2011, ch. 31, 13.



Section 61-12F-11 - Violation; civil penalties.

61-12F-11. Violation; civil penalties.

The board may fine any person who intentionally violates the provisions of the Naprapathic Practice Act up to one thousand dollars ($1,000) or may suspend or revoke the licensee's authority to practice naprapathy in New Mexico.

History: Laws 2011, ch. 31, 14.






Article 13 - Nursing Home Administrators

Section 61-13-1 - Short title. (Repealed effective July 1, 2020.)

61-13-1. Short title. (Repealed effective July 1, 2020.)

Chapter 61, Article 13 NMSA 1978 may be cited as the "Nursing Home Administrators Act".

History: 1953 Comp., 67-37-1, enacted by Laws 1970, ch. 61, 1; 2013, ch. 166, 1.



Section 61-13-2 - Definitions. (Repealed effective July 1, 2020.)

61-13-2. Definitions. (Repealed effective July 1, 2020.)

As used in the Nursing Home Administrators Act:

A. "board" means the board of nursing home administrators;

B. "nursing home administrator" means any individual who is responsible for planning, organizing, directing and controlling the operation of a nursing home or who shares such functions with one or more persons in operating a nursing home;

C. "nursing home" means any nursing institution or facility required to be licensed under state law as a nursing facility by the public health division of the department of health, whether proprietary or nonprofit, including skilled nursing home facilities, and whether a separate entity or a part of a medical institutional facility; and

D. "practice of nursing home administration" means the planning, organizing, directing and control of the operation of a nursing home.

History: 1953 Comp., 67-37-2, enacted by Laws 1970, ch. 61, 2; 1993, ch. 245, 1.



Section 61-13-3 - Criminal offender's character evaluation. (Repealed effective July 1, 2020.)

61-13-3. Criminal offender's character evaluation. (Repealed effective July 1, 2020.)

The provisions of the Criminal Offender Employment Act [28-2-1 to 28-2-6 NMSA 1978] shall govern any consideration of criminal records required or permitted by the Nursing Home Administration [Administrators] Act.

History: 1953 Comp., 67-37-2.1, enacted by Laws 1974, ch. 78, 35.



Section 61-13-4 - Board of nursing home administrators. (Repealed effective July 1, 2020.)

61-13-4. Board of nursing home administrators. (Repealed effective July 1, 2020.)

A. There is created the "board of nursing home administrators". The board shall be administratively attached to the regulation and licensing department. The board shall consist of seven members appointed by the governor to three-year terms staggered so that no more than three terms expire in any one year. Three members of the board shall be nursing home administrators licensed and practicing under the Nursing Home Administrators Act for a minimum of five years and who have never been disciplined by the board, one member shall be a practicing physician licensed in this state and three members shall be from the public who have no significant financial interest, direct or indirect, in the nursing home industry.

B. Within ninety days of a vacancy, the governor shall appoint a person to fill the unexpired portion of the term. Board members shall be citizens of the United States and residents of the state, and not more than one member shall be an employee of a state or other public agency.

History: 1953 Comp., 67-37-3, enacted by Laws 1970, ch. 61, 3; 1977, ch. 34, 1; 1991, ch. 189, 19; 1993, ch. 245, 2; 1997, ch. 267, 1; 2003, ch. 408, 19.



Section 61-13-5 - Organization of board; meetings. (Repealed effective July 1, 2020.)

61-13-5. Organization of board; meetings. (Repealed effective July 1, 2020.)

The board shall elect annually from its membership a chairman and such other officers as may be necessary. The board shall meet at least three times a year and at such other times as it deems appropriate. Meetings shall be at the call of the chairman of the board or upon the call of any two members of the board. A majority of the board shall constitute a quorum at any meeting or hearing of the board. Any board member failing to attend three consecutive meetings of the board, at least two of which were regular meetings, shall automatically be dropped as a member of the board.

History: 1953 Comp., 67-37-4, enacted by Laws 1970, ch. 61, 4.



Section 61-13-6 - Duties of the board. (Repealed effective July 1, 2020.)

61-13-6. Duties of the board. (Repealed effective July 1, 2020.)

It is the duty of the board to:

A. formulate, adopt and regularly revise such rules and regulations not inconsistent with law as may be necessary to adopt and enforce standards for licensing nursing home administrators and to carry into effect the provisions of the Nursing Home Administrators Act;

B. approve for licensure applicants for:

(1) initial licensure;

(2) annual renewal of current, active licenses;

(3) reciprocity;

(4) reinstatement of revoked or suspended licenses; and

(5) reactivation of inactive or expired licenses;

C. cause the prosecution or enjoinder of all persons violating the Nursing Home Administrators Act and deny, suspend or revoke licenses in accordance with the provisions of the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978];

D. submit a written annual report to the governor and the legislature detailing the actions of the board and including an accounting of all money received and expended by the board; and

E. maintain a register of licensees and a record of all applicants for licensure received by the board.

History: 1953 Comp., 67-37-5, enacted by Laws 1970, ch. 61, 5; 1993, ch. 245, 3; 2003, ch. 408, 20.



Section 61-13-7 - Compensation of board members. (Repealed effective July 1, 2020.)

61-13-7. Compensation of board members. (Repealed effective July 1, 2020.)

Members of the board shall receive per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] but shall receive no other compensation, perquisite or allowance.

History: 1953 Comp., 67-37-6, enacted by Laws 1970, ch. 61, 6.



Section 61-13-8 - Licensure of nursing home administrators. (Repealed effective July 1, 2020.)

61-13-8. Licensure of nursing home administrators. (Repealed effective July 1, 2020.)

The board shall issue a license as a nursing home administrator to each applicant who files an application in the form and manner prescribed by the board, accompanied by the required fee, and who furnishes evidence, including a criminal records check, satisfactory to the board that he:

A. is of good moral character;

B. has successfully completed a course of study for a baccalaureate degree and has been awarded such degree from an accredited institution in a course of study approved by the board as being adequate preparation for nursing home administrators;

C. demonstrates professional competence by passing an examination in nursing home administration as prepared and published by the professional examination service or such other nationally recognized examination as the board shall prescribe in its rules and regulations;

D. demonstrates knowledge of state regulations governing the operation of nursing homes in a manner as the board shall prescribe in its rules and regulations; and

E. has successfully completed an internship or administrator-in-training program as prescribed by the board in its rules and regulations.

History: 1953 Comp., 67-37-7, enacted by Laws 1970, ch. 61, 7; 1973, ch. 68, 1; 1993, ch. 245, 4; 1997, ch. 267, 2.



Section 61-13-9 - Educational programs. (Repealed effective July 1, 2020.)

61-13-9. Educational programs. (Repealed effective July 1, 2020.)

The board shall:

A. approve or establish appropriate courses of study within and without the state to enable applicants for licensure to attain the requisite professional skill to qualify them to sit for the examination for licensure; and

B. approve or establish appropriate courses of study to further the professional qualifications of licensees through continuing educational programs.

History: 1953 Comp., 67-37-8, enacted by Laws 1970, ch. 61, 8; 1993, ch. 245, 5.



Section 61-13-10 - Licensure by examinations by board. (Repealed effective July 1, 2020.)

61-13-10. Licensure by examinations by board. (Repealed effective July 1, 2020.)

A. Upon investigation of the application and other evidence submitted, the board shall, not less than thirty days prior to any scheduled examination, notify each applicant that the application and evidence submitted is satisfactory or unsatisfactory and rejected. If rejected, the notice shall state the reasons for rejection.

B. Examinations shall be held at least twice each year at such a time and place as the board may determine, and at other times as in the opinion of the board the number of applicants for licensure warrants.

C. The board shall administer the national standards examination in a manner specified by the national examination service with which it contracts.

History: 1953 Comp., 67-37-9, enacted by Laws 1970, ch. 61, 9; 1993, ch. 245, 6.



Section 61-13-11 - Licensure without examination. (Repealed effective July 1, 2020.)

61-13-11. Licensure without examination. (Repealed effective July 1, 2020.)

The board shall issue a nursing home administrator's license, temporary or regular, without examination, to any person who holds a nursing home administrator's license current and in good standing in another jurisdiction, provided that the board finds that the standards of licensure in the other jurisdiction are at least the substantial equivalent of those prevailing in this state and that the applicant meets the qualifications of the Nursing Home Administrators Act.

History: 1953 Comp., 67-37-10, enacted by Laws 1970, ch. 61, 10; 1993, ch. 245, 7; 1997, ch. 267, 3.



Section 61-13-12 - License and renewal fees; board expenditures. (Repealed effective July 1, 2020.)

61-13-12. License and renewal fees; board expenditures. (Repealed effective July 1, 2020.)

A. The board shall require by appropriate rule or regulation that applicants for licensure as nursing home administrators pay a license fee in an amount set by the board not to exceed two hundred fifty dollars ($250) and an annual renewal fee in an amount set by the board not to exceed two hundred dollars ($200).

B. The board shall deposit all fees received by the board in a special fund maintained by the state treasurer for use in defraying the expenses of administration of the Nursing Home Administrators Act. All unexpended balance remaining in the fund at the end of each fiscal year shall remain to the credit of the board.

C. The board may obtain and administer programs of grants-in-aid or financial assistance from any governmental agency or private source in the furtherance of programs consistent with the Nursing Home Administrators Act.

History: 1953 Comp., 67-37-11, enacted by Laws 1970, ch. 61, 11; 1992, ch. 69, 1.



Section 61-13-13 - Refusal, suspension or revocation of license. (Repealed effective July 1, 2020.)

61-13-13. Refusal, suspension or revocation of license. (Repealed effective July 1, 2020.)

The board may refuse to issue or renew, or may suspend or revoke, any license in accordance with the procedures contained in the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978], on the grounds that the licensee or applicant:

A. is guilty of fraud or deceit in procuring or attempting to procure or renew a license to practice as a nursing home administrator;

B. is convicted of a felony;

C. is guilty of gross incompetence;

D. is habitually intemperate or is addicted to the use of habit-forming drugs or is addicted to any vice to such a degree as to render him unfit to practice as a nursing home administrator;

E. is guilty of failing to comply with any of the provisions of the Nursing Home Administrators Act or any rules or regulations of the board adopted and filed in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978];

F. has been declared mentally incompetent by regularly constituted authorities; provided that the revocation shall only be in effect during the period of such incompetency; or

G. is guilty of conduct that substantially deviates from reasonable standards of acceptable practice of nursing home administration, including but not limited to the following:

(1) he has been convicted of a misdemeanor substantially relating to the practice of nursing home administration;

(2) he has been found by a court of law, the board, an agency responsible for the certification and licensure of nursing homes, a state medicaid fraud and abuse unit or any other duly recognized state agency to be responsible for the neglect or abuse of nursing home residents or the misappropriation of their personal funds or property;

(3) he has been found by a state nursing home licensing board, an agency responsible for the certification and licensure of nursing homes or any other duly recognized state agency as responsible for substandard care in a nursing home;

(4) he has been found to have falsified records related to the residents or employees of a nursing home on the basis of race, religion, color, national origin, sex, age or handicap in violation of federal or state laws; or

(5) he has had a license revoked, suspended or denied by another state for any of the reasons contained in this section.

History: 1953 Comp., 67-37-12, enacted by Laws 1970, ch. 61, 12; 1993, ch. 245, 8; 1997, ch. 267, 4.



Section 61-13-14 - Penalties. (Repealed effective July 1, 2020.)

61-13-14. Penalties. (Repealed effective July 1, 2020.)

It shall be a misdemeanor for any person to:

A. sell or fraudulently obtain or furnish any license or aid or abet in the obtaining or furnishing of any license under the Nursing Home Administrators Act;

B. practice as a nursing home administrator, under cover of any license or registration illegally or fraudulently obtained or unlawfully issued;

C. practice as a nursing home administrator or use in connection with his name any designation tending to imply that he is a nursing home administrator unless duly licensed and registered to so practice under the provisions of the Nursing Home Administrators Act; or

D. practice as a nursing home administrator without a valid license or during the time his license or registration issued under the provisions of the Nursing Home Administrators Act is suspended or revoked.

History: 1953 Comp., 67-37-13, enacted by Laws 1970, ch. 61, 13.



Section 61-13-15 - Injunctive proceedings. (Repealed effective July 1, 2020.)

61-13-15. Injunctive proceedings. (Repealed effective July 1, 2020.)

A. The board may, in the name of the state of New Mexico, through the attorney general, apply for an injunction in any court of competent jurisdiction to enjoin any person from committing any act declared to be a misdemeanor by the Nursing Home Administrators Act.

B. If it be established that the defendant has been or is committing an act declared to be a misdemeanor by the Nursing Home Administrators Act, the court shall enter a decree perpetually enjoining said defendant from further committing such act.

C. Such injunctive proceedings shall be in addition to, and not in lieu of, all penalties and other remedies in the Nursing Home Administrators Act.

History: 1953 Comp., 67-37-14, enacted by Laws 1970, ch. 61, 14.



Section 61-13-16 - Exemptions. (Repealed effective July 1, 2020.)

61-13-16. Exemptions. (Repealed effective July 1, 2020.)

The Nursing Home Administrators Act does not apply to boardinghouses or to sheltered-care facilities.

History: 1953 Comp., 67-37-15, enacted by Laws 1970, ch. 61, 15.



Section 61-13-17 - Termination of agency life; delayed repeal.

61-13-17. Termination of agency life; delayed repeal.

The board of nursing home administrators is terminated on July 1, 2019 pursuant to the Sunset Act [12-9-11 to 12-9-21 NMSA 1978]. The board shall continue to operate according to the provisions of Chapter 61, Article 13 NMSA 1978 until July 1, 2020. Effective July 1, 2020, Chapter 61, Article 13 NMSA 1978 is repealed.

History: 1953 Comp., 67-37-16, enacted by Laws 1978, ch. 206, 1; 1981, ch. 241, 26; 1985, ch. 87, 11; 1991, ch. 189, 20; 1997, ch. 46, 15; 2005, ch. 208, 9; 2013, ch. 166, 2.






Article 14 - Veterinary Medicine

Section 61-14-1 - Short title. (Repealed effective July 1, 2024.)

61-14-1. Short title. (Repealed effective July 1, 2024.)

Chapter 61, Article 14 NMSA 1978 may be cited as the "Veterinary Practice Act".

History: 1953 Comp., 67-11-12, enacted by Laws 1967, ch. 62, 1; 2011, ch. 30, 2.



Section 61-14-2 - Definitions. (Repealed effective July 1, 2024.)

61-14-2. Definitions. (Repealed effective July 1, 2024.)

As used in the Veterinary Practice Act:

A. "animal" means any animal other than man;

B. "practice of veterinary medicine" means:

(1) the diagnosis, treatment, correction, change, relief or prevention of animal disease, deformity, defect, injury or other physical or mental condition, including the prescription or administration of any drug, medicine, biologic, apparatus, application, anesthetic or other therapeutic or diagnostic substance or technique and the use of any procedure for artificial insemination, testing for pregnancy, diagnosing and treating sterility or infertility or rendering advice with regard to any of these;

(2) the representation, directly or indirectly, publicly or privately, of an ability and willingness to do any act mentioned in Paragraph (1) of this subsection; or

(3) the use of any title, words, abbreviation or letters in a manner or under circumstances that induce the belief that the person using them is qualified to do any act mentioned in Paragraph (1) of this subsection;

C. "veterinarian" means a person having the degree of doctor of veterinary medicine or its equivalent from a veterinary school or a person who has received a medical education in veterinary medicine in a foreign country and has thereafter entered the United States and fulfilled the requirements and standards set forth by the American veterinary medical association and has passed all examinations required by the board prior to being issued any license to practice veterinary medicine in this state;

D. "licensed veterinarian" means a person licensed to practice veterinary medicine in this state;

E. "veterinary school" means any veterinary college or any division of a university or college which is approved for accreditation by the American veterinary medical association;

F. "board" means board of veterinary medicine;

G. "veterinary technician" means a skilled person certified by the board as being qualified by academic and practical training to provide veterinary services under the supervision and direction of the licensed veterinarian who is responsible for the performance of that technician;

H. "committee" means the veterinary technician examining committee;

I. "direct supervision" means the treatment of animals on the direction, order or prescription of a licensed veterinarian who is available on the premises and who has established a valid veterinarian-client-patient relationship;

J. "valid veterinarian-client-patient relationship" means:

(1) the veterinarian has assumed responsibility for making medical judgments regarding the health of an animal being treated and the need for and the course of the animal's medical treatment;

(2) the client has agreed to follow the instructions of the veterinarian;

(3) the veterinarian is sufficiently acquainted with an animal being treated, whether through examination of the animal or timely visits to the animal's habitat for purposes of assessing the condition in which the animal is kept, to be capable of making a preliminary or general diagnosis of the medical condition of the animal being treated; and

(4) the veterinarian is reasonably available for follow-up treatment; and

K. "veterinary medicine" means veterinary surgery, obstetrics, dentistry and all other branches or specialties of veterinary medicine.

History: 1953 Comp., 67-11-13, enacted by Laws 1967, ch. 62, 2; 1975, ch. 96, 1; 1977, ch. 236, 1; 1993, ch. 163, 1.

61-14-2. Definitions. (Effective July 1, 2018.)(Repealed effective July 1, 2024.)

As used in the Veterinary Practice Act:

A. "animal" means any animal other than man;

B. "animal shelter":

(1) means:

(a) a county or municipal facility that provides shelter to animals on a regular basis, including a small animal impound facility; and

(b) a private humane society or a private animal shelter that temporarily houses stray, unwanted or injured animals through administrative or contractual arrangements with a local government agency; and

(2) does not include a municipal zoological park;

C. "euthanasia" means to produce a humane death of an animal by standards deemed acceptable by the board as set forth in its rules;

D. "euthanasia agency" means a facility that provides shelter to animals on a regular basis, including a small animal impound facility, a humane society or a public or private shelter facility that temporarily houses stray, unwanted or injured animals, and that performs euthanasia;

E. "practice of veterinary medicine" means:

(1) the diagnosis, treatment, correction, change, relief or prevention of animal disease, deformity, defect, injury or other physical or mental condition, including the prescription or administration of any drug, medicine, biologic, apparatus, application, anesthetic or other therapeutic or diagnostic substance or technique and the use of any procedure for artificial insemination, testing for pregnancy, diagnosing and treating sterility or infertility or rendering advice with regard to any of these;

(2) the representation, directly or indirectly, publicly or privately, of an ability and willingness to do any act mentioned in Paragraph (1) of this subsection; or

(3) the use of any title, words, abbreviation or letters in a manner or under circumstances that induce the belief that the person using them is qualified to do any act mentioned in Paragraph (1) of this subsection;

F. "veterinarian" means a person having the degree of doctor of veterinary medicine or its equivalent from a veterinary school or a person who has received a medical education in veterinary medicine in a foreign country and has thereafter entered the United States and fulfilled the requirements and standards set forth by the American veterinary medical association and has passed all examinations required by the board prior to being issued any license to practice veterinary medicine in this state;

G. "licensed veterinarian" means a person licensed to practice veterinary medicine in this state;

H. "veterinary school" means any veterinary college or any division of a university or college that is approved for accreditation by the American veterinary medical association;

I. "board" means the board of veterinary medicine;

J. "veterinary technician" means a skilled person certified by the board as being qualified by academic and practical training to provide veterinary services under the supervision and direction of the licensed veterinarian who is responsible for the performance of that technician;

K. "committee" means the veterinary technician examining committee;

L. "direct supervision" means the treatment of animals on the direction, order or prescription of a licensed veterinarian who is available on the premises and who has established a valid veterinarian-client-patient relationship;

M. "sheltering committee" means the animal sheltering committee;

N. "valid veterinarian-client-patient relationship" means:

(1) the veterinarian has assumed responsibility for making medical judgments regarding the health of an animal being treated and the need for and the course of the animal's medical treatment;

(2) the client has agreed to follow the instructions of the veterinarian;

(3) the veterinarian is sufficiently acquainted with an animal being treated, whether through examination of the animal or timely visits to the animal's habitat for purposes of assessing the condition in which the animal is kept, to be capable of making a preliminary or general diagnosis of the medical condition of the animal being treated; and

(4) the veterinarian is reasonably available for follow-up treatment; and

O. "veterinary medicine" means veterinary surgery, obstetrics, dentistry and all other branches or specialties of veterinary medicine.

History: 1953 Comp., 67-11-13, enacted by Laws 1967, ch. 62, 2; 1975, ch. 96, 1; 1977, ch. 236, 1; 1993, ch. 163, 1; 2017, ch. 44, 1.



Section 61-14-3 - Criminal offender's character evaluation. (Repealed effective July 1, 2024.)

61-14-3. Criminal offender's character evaluation. (Repealed effective July 1, 2024.)

The provisions of the Criminal Offender Employment Act [28-2-1 through 28-2-6 NMSA 1978] shall govern any consideration of criminal records required or permitted by the Veterinary Practice Act.

History: 1953 Comp., 67-11-13.1, enacted by Laws 1974, ch. 78, 19.



Section 61-14-4 - Board created; terms; compensation; finance. (Repealed effective July 1, 2024.)

61-14-4. Board created; terms; compensation; finance. (Repealed effective July 1, 2024.)

A. The "board of veterinary medicine" is created. The board shall consist of seven members who are citizens of the United States and residents of New Mexico. Veterinary members shall have been licensed to practice veterinary medicine in the state for five years preceding their appointment to the board.

B. Members of the board and their successors shall be appointed by the governor. Five of the members shall be licensed veterinarians, and these appointments may be made from a list of five names for each professional vacancy, submitted to the governor by the New Mexico veterinary medical association. Two members shall represent the public and shall not have been licensed as veterinarians or have any significant financial interest, whether direct or indirect, in the occupation regulated.

C. Members shall be appointed to staggered terms of four years each. Appointments shall be made in such manner that the terms of no more than two board members expire on July 1 of each year. All board members shall hold office until their successors are appointed and qualified. Appointments to vacancies shall be for the unexpired terms. Board members shall not serve more than two consecutive four-year terms.

D. A majority of the members of the board constitutes a quorum for the transaction of business, except that the vote of four members is required for suspension or revocation of a license. The board shall elect a chairman and other necessary officers prescribed by regulation of the board.

E. Members of the board shall receive per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance. This reimbursement and all other expenses involved in carrying out the Veterinary Practice Act shall be paid exclusively from fees received pursuant to provisions of the Veterinary Practice Act. The board shall deposit all fees received pursuant to provisions of the Veterinary Practice Act with the state treasurer for the exclusive use of the board, and money shall be expended only upon vouchers certified by a majority of the board.

F. Any board member failing to attend, after proper notice, three consecutive meetings, either regular or special, shall automatically be removed as a member of the board.

History: 1953 Comp., 67-11-14, enacted by Laws 1967, ch. 62, 3; 1975, ch. 96, 2; 1979, ch. 76, 1; 1991, ch. 189, 21; 1993, ch. 163, 2; 1995, ch. 154, 1.



Section 61-14-4.1 - Protected actions; communication. (Repealed effective July 1, 2024.)

61-14-4.1. Protected actions; communication. (Repealed effective July 1, 2024.)

A. No current or former member of the board, officer, administrator, staff member, committee member, examiner, representative, agent, employee, consultant, witness or any other person serving or having served the board shall bear liability or be subject to civil damages or criminal prosecutions for any action or omission undertaken or performed within the scope of the board's duties.

B. All written and oral communications made by any person to the board relating to actual or potential disciplinary action shall be confidential communications and are not public records for the purposes of the Inspection of Public Records Act [Chapter 14, Article 2 NMSA 1978]. All data, communications and information acquired by the board relating to actual or potential disciplinary action shall not be disclosed except to the extent necessary to carry out the board's purposes or in a judicial appeal from the board's actions.

C. The board shall make available to interested members of the public information about a disciplinary action taken by the board pursuant to Section 61-14-13 NMSA 1978, including the name of the licensee, the nature of the violation of the Veterinary Practice Act and the disciplinary action taken.

D. No person or legal entity providing information to the board, whether as a report, a complaint or testimony, shall be subject to civil damages or criminal prosecutions.

History: Laws 1999, ch. 243, 6.



Section 61-14-5 - Board; duties. (Repealed effective July 1, 2024.)

61-14-5. Board; duties. (Repealed effective July 1, 2024.)

The board shall:

A. examine and determine the qualifications and fitness of applicants for a license to practice veterinary medicine in New Mexico and issue, renew, deny, suspend or revoke licenses;

B. regulate artificial insemination and pregnancy diagnosis by establishing standards of practice and issuing permits to persons found qualified;

C. establish a schedule of license and permit fees based on the board's financial requirements for the ensuing year;

D. conduct investigations necessary to determine violations of the Veterinary Practice Act and discipline persons found in violation;

E. employ personnel necessary to carry out its duties;

F. promulgate and enforce regulations necessary to establish recognized standards for the practice of veterinary medicine and to carry out the provisions of the Veterinary Practice Act. The board shall make available to interested members of the public copies of the Veterinary Practice Act and all regulations promulgated by the board;

G. examine applicants for veterinary technician certification purposes. Such examination shall be held at least once a year at the times and places designated by the board;

H. establish a five-member veterinary technician examining committee;

I. adopt regulations establishing continuing education requirements as a condition for license renewal; and

J. regulate the operation of veterinary facilities, including:

(1) establishing requirements for operation of a veterinary facility in accordance with recognized standards for the practice of veterinary medicine;

(2) issuing permits to qualified veterinary facilities; and

(3) adopting standards for inspection of veterinary facilities.

For purposes of this subsection, "veterinary facility" means any building, mobile unit, vehicle or other location where services included within the practice of veterinary medicine are provided.

History: 1953 Comp., 67-11-15, enacted by Laws 1967, ch. 62, 4; 1975, ch. 96, 3; 1977, ch. 167, 1; 1993, ch. 163, 3; 1995, ch. 154, 2; 1999, ch. 243, 1.

61-14-5. Board; duties. (Effective July 1, 2018.)(Repealed effective July 1, 2024.)

The board shall:

A. examine and determine the qualifications and fitness of applicants for a license to practice veterinary medicine in New Mexico and issue, renew, deny, suspend or revoke licenses;

B. regulate artificial insemination and pregnancy diagnosis by establishing standards of practice and issuing permits to persons found qualified;

C. establish a schedule of license and permit fees based on the board's financial requirements for the ensuing year;

D. conduct investigations necessary to determine violations of the Veterinary Practice Act and discipline persons found in violation;

E. employ personnel necessary to carry out its duties;

F. promulgate and enforce rules necessary to establish recognized standards for the practice of veterinary medicine and to carry out the provisions of the Veterinary Practice Act. The board shall make available to interested members of the public copies of the Veterinary Practice Act and all rules promulgated by the board;

G. examine applicants for veterinary technician certification purposes. Such examination shall be held at least once a year at the times and places designated by the board;

H. establish a five-member veterinary technician examining committee;

I. adopt rules establishing continuing education requirements as a condition for license renewal;

J. regulate the operation of veterinary facilities, including:

(1) establishing requirements for operation of a veterinary facility in accordance with recognized standards for the practice of veterinary medicine;

(2) issuing permits to qualified veterinary facilities; and

(3) adopting standards for inspection of veterinary facilities.

For purposes of this subsection, "veterinary facility" means a building, mobile unit, vehicle or other location where services included within the practice of veterinary medicine are provided;

K. perform the duties imposed on the board pursuant to the Animal Sheltering Act; and

L. establish a five-member sheltering committee.

History: 1953 Comp., 67-11-15, enacted by Laws 1967, ch. 62, 4; 1975, ch. 96, 3; 1977, ch. 167, 1; 1993, ch. 163, 3; 1995, ch. 154, 2; 1999, ch. 243, 1; 2017, ch. 44, 2.



Section 61-14-5.1 - Impaired veterinarian. (Repealed effective July 1, 2024.)

61-14-5.1. Impaired veterinarian. (Repealed effective July 1, 2024.)

A. The board may appoint an impaired-veterinarian committee to organize and administer a program that will:

(1) serve as a diversion program to which the board may refer licensees in lieu of or in addition to other disciplinary action under terms set by the board; and

(2) be a confidential source of treatment or referral for veterinarians who, on a voluntary basis and without the knowledge of the board, desire to avail themselves of treatment for emotionally based or chemical-dependence impairments.

B. The impaired-veterinarian committee shall:

(1) provide evaluations for veterinarians who request participation in the diversion program;

(2) review and designate treatment facilities and services to which veterinarians in the diversion program may be referred;

(3) receive and review information concerning the status and progress of participants in the diversion program;

(4) publicize the diversion program in coordination with veterinary professional associations; and

(5) prepare and provide reports at least annually to the board.

C. Each veterinarian referred to the diversion program by the board shall be informed of the procedures applicable to the diversion program, of the rights and responsibilities associated with participation in the diversion program and of the possible consequences of failure to participate in the diversion program. Failure to comply with any treatment requirement of the diversion program may result in termination of diversion program participation; termination of diversion program participation shall be reported to the board by the impaired-veterinarian committee. Participation in the diversion program shall not be a defense against, but may be considered in mitigating, any disciplinary action taken by the board. The board is not precluded from commencing a disciplinary action against a veterinarian who is participating in the diversion program or has been terminated.

D. No member of the board or the impaired-veterinarian committee shall be liable for civil damages because of acts or omissions that occur in administering the provisions of this section.

History: Laws 1993, ch. 163, 11.



Section 61-14-6 - Veterinary technician examining committee; membership; terms; compensation. (Repealed effective July 1, 2024.)

61-14-6. Veterinary technician examining committee; membership; terms; compensation. (Repealed effective July 1, 2024.)

A. The "veterinary technician examining committee" shall consist of five members appointed by the board of veterinary medicine. The committee shall consist of two licensed veterinarians, one member of the board and two registered veterinary technicians.

B. Committee members shall serve for terms of four years except the board member on the committee shall be appointed for one year. With the exception of the board member on the committee, the terms of committee members shall be staggered by one year. Committee members shall serve until their successors have been appointed and qualified. Any vacancy shall be filled by appointment by the board of veterinary medicine for the remainder of the unexpired term.

C. Members of the committee shall receive per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

History: 1953 Comp., 67-11-15.1, enacted by Laws 1975, ch. 96, 4; 1993, ch. 163, 4.



Section 61-14-7 - Duties of the veterinary technician examining committee. (Repealed effective July 1, 2024.)

61-14-7. Duties of the veterinary technician examining committee. (Repealed effective July 1, 2024.)

A. The committee shall evaluate qualifications of education, skill and experience for certification of a person as a veterinary technician and provide forms and procedures for the board for certificates of qualification and for annual registration of employment.

B. The committee shall assist the board in the examination of applicants for veterinary technician certification. Such examination shall be held at least once a year at the times and places designated by the board.

History: 1953 Comp., 67-11-15.2, enacted by Laws 1975, ch. 96, 5.



Section 61-14-7.1 - Animal sheltering committee; duties. (Effective July 1, 2018.)(Repealed effective July 1, 2024.)

61-14-7.1. Animal sheltering committee; duties. (Effective July 1, 2018.)(Repealed effective July 1, 2024.)

The sheltering committee shall:

A. develop a voluntary statewide dog and cat spay and neuter program in conjunction with animal shelters andeuthanasia agencies;

B. develop criteria for individuals, nonprofit organizations, animal shelters and euthanasia agencies to receive assistance for dog and cat sterilization from the animal care and facility fund; and

C. recommend to the board the disbursements of money from the animal care and facility fund to qualifying individuals, nonprofit organizations, animal shelters and euthanasia agencies.

History: Laws 2017, ch. 44, 3.



Section 61-14-8 - Application for license. (Repealed effective July 1, 2024.)

61-14-8. Application for license. (Repealed effective July 1, 2024.)

A. Any person desiring a license to practice veterinary medicine in this state may make written application to the board showing that he:

(1) has reached the age of majority; and

(2) is a person of good moral character.

The application shall contain other information and proof as required by regulation of the board and shall be accompanied by an application fee established by the board.

B. If the board finds that the applicant possesses the proper qualifications, it shall admit him to the next examination. If an applicant is found unqualified to take the examination, the board shall immediately notify the applicant in writing of its findings and the grounds for them.

History: 1953 Comp., 67-11-16, enacted by Laws 1967, ch. 62, 5; 1973, ch. 49, 1; 1993, ch. 163, 5.



Section 61-14-9 - Examination. (Repealed effective July 1, 2024.)

61-14-9. Examination. (Repealed effective July 1, 2024.)

The board shall conduct at least one examination each calendar year following public notice of the time and place. Examinations shall be prepared and conducted under regulations promulgated by the board, and shall be designed to test the applicant's knowledge and proficiency in the practice of veterinary medicine. Immediately after the results of each examination are determined, the board shall notify each applicant of the results of his examination and issue a license to those applicants successfully completing it. Any applicant failing an examination shall be admitted to any subsequent examination upon payment of another application fee.

History: 1953 Comp., 67-11-17, enacted by Laws 1967, ch. 62, 6.



Section 61-14-10 - License by endorsement. (Repealed effective July 1, 2024.)

61-14-10. License by endorsement. (Repealed effective July 1, 2024.)

A. Pursuant to its regulations, the board may issue a license without written examination, except an examination on state laws and other state and federal regulations related to the practice of veterinary medicine, to any qualified applicant who furnishes satisfactory evidence that he is a veterinarian and has for the five years next prior to filing his application, been a practicing veterinarian and licensed in a state, territory or district of the United States having license requirements at the time the applicant was first licensed that were substantially equivalent to the requirements of the Veterinary Practice Act.

B. Pursuant to its regulations, the board may issue, with examination, a limited practice license in veterinary medicine, which limited practice license shall describe adequately that area of veterinary medicine that the licensee is entitled to practice.

C. At its discretion, the board may examine, orally or practically, any person qualifying for a license under this section.

D. The board may issue without examination a temporary permit to practice veterinary medicine to:

(1) a qualified applicant for a license pending examination, provided the applicant is a graduate veterinarian and employed by and working under the direct supervision of a licensed veterinarian provided:

(a) the temporary permit shall expire the day after the notice of results of the first examination given after the permit is issued;

(b) a qualified applicant for a license pending examination may, at the board's discretion, be exempted from the requirement of working under the direct supervision of a licensed veterinarian, provided the applicant submits a written request for such exemption; and

(c) no additional temporary permit shall be issued to an applicant who has failed the required components of the New Mexico examination in this or any other state or any other territory, district or commonwealth of the United States; or

(2) a nonresident veterinarian validly licensed and in good standing with the licensing authority in another state, territory, district or commonwealth of the United States; provided that the temporary permit shall be issued for a period lasting no more than sixty days and that not more than one permit shall be issued to such a person during each calendar year. No more than two temporary permits shall be issued to any one individual.

E. A temporary permit to practice veterinary medicine may be summarily revoked by a majority vote of the board without a hearing.

History: 1953 Comp., 67-11-18, enacted by Laws 1967, ch. 62, 7; 1975, ch. 96, 6; 1993, ch. 163, 6; 1995, ch. 154, 3.



Section 61-14-11 - Certification as veterinary technician; annual registration of employment; employment change; fees. (Repealed effective July 1, 2024.)

61-14-11. Certification as veterinary technician; annual registration of employment; employment change; fees. (Repealed effective July 1, 2024.)

A. No person shall perform or attempt to perform as a veterinary technician without first applying for and obtaining a certificate of qualification from the board of veterinary medicine as a veterinary technician and having his employment registered in accordance with board regulation.

B. A veterinary technician shall perform only those acts and duties assigned him by a supervising licensed veterinarian that are within the scope of practice of such supervising veterinarian, not to include diagnosis, prescription or surgery.

C. An applicant for a certificate of qualification as a veterinary technician shall complete application forms as supplied by the board of veterinary medicine, successfully complete an examination conducted by the board and pay a fee to defray the cost of processing the application and administering the examination, which fee is not returnable.

D. Each certified veterinary technician shall annually register his employment with the board of veterinary medicine, stating his name and current address, the name and office address of both his employer and supervising licensed veterinarian and such additional information as the board deems necessary. Upon any change of employment as a veterinary technician, such registration shall automatically be void. Each annual registration or registration of new employment shall be accompanied by fees set by the board for use by the board in defraying the cost of administering the Veterinary Practice Act.

History: 1953 Comp., 67-11-18.1, enacted by Laws 1975, ch. 96, 7; 1993, ch. 163, 7.



Section 61-14-12 - License, permit and registration renewal. (Repealed effective July 1, 2024.)

61-14-12. License, permit and registration renewal. (Repealed effective July 1, 2024.)

A. All licenses, permits and registrations may be renewed by payment of the renewal fee and submission of proof of completion of continuing education requirements as established by regulation of the board. Not later than thirty days prior to expiration, the board shall mail a notice to each licensed veterinarian, registered veterinary technician and holder of an artificial insemination or pregnancy diagnosis permit that the license, registration or permit will expire and provide a renewal application form.

B. Except as provided in Subsections C and D of this section, any person may reinstate an expired license, registration or permit within five years of its expiration by making application to the board for renewal and paying the current renewal fee along with all delinquent renewal fees and late fees. After five years have elapsed since the date of expiration, a license, registration or permit may not be renewed and the holder shall apply for a new license, registration or permit and take the required examination.

C. A person shall not have his license reinstated in New Mexico if, during the time period his license to practice in New Mexico was lapsed, his license in another state or jurisdiction was suspended or revoked for reasons for which the license would have been subject to suspension or revocation in New Mexico.

D. A person who, during the time period his license to practice in New Mexico was lapsed, was subject to any disciplinary proceedings resulting in action less than suspension or revocation in another state or jurisdiction, may, at the discretion of the board, have his license to practice in New Mexico reinstated on a probationary status for up to two years. Upon request by the applicant for reinstatement, the board shall determine under what circumstances the probationary status shall be continued or removed or the application for reinstatement denied.

E. The board may provide by regulation for waiver of payment of any renewal fee of a licensed veterinarian during any period when he is on active duty with any branch of the armed services of the United States for the duration of a national emergency.

History: 1953 Comp., 67-11-19, enacted by Laws 1967, ch. 62, 8; 1975, ch. 96, 8; 1977, ch. 167, 2; 1993, ch. 163, 8; 1995, ch. 154, 4.

61-14-12. License, permit and registration renewal. (Effective July 1, 2018.)(Repealed effective July 1, 2024.)

A. All licenses, permits and registrations issued pursuant to the Veterinary Practice Act may be renewed by payment of the renewal fee and submission of proof of completion of continuing education requirements as established by regulation of the board. Not later than thirty days prior to expiration, the board shall mail a notice to each licensed veterinarian, registered veterinary technician and holder of an artificial insemination or pregnancy diagnosis permit that the license, registration or permit will expire and provide a renewal application form.

B. Except as provided in Subsections C and D of this section, a person may reinstate an expired license, registration or permit, issued pursuant to the Veterinary Practice Act, within five years of its expiration by making application to the board for renewal and paying the current renewal fee along with all delinquent renewal fees and late fees. After five years have elapsed since the date of expiration, a license, registration or permit may not be renewed and the holder shall apply for a new license, registration or permit and take the required examination.

C. A person shall not have the person's license, issued pursuant to the Veterinary Practice Act, reinstated in New Mexico if, during the time period in which the person's license lapsed, the person's license in another state or jurisdiction was suspended or revoked for reasons for which the license would have been subject to suspension or revocation in New Mexico.

D. A person who, during the time period in which the person's license, issued pursuant to the Veterinary Practice Act, lapsed, was subject to any disciplinary proceedings resulting in action less than suspension or revocation in another state or jurisdiction, may, at the discretion of the board, have the person's license to practice in New Mexico reinstated on a probationary status for up to two years. Upon request by the applicant for reinstatement, the board shall determine under what circumstances the probationary status shall be continued or removed or the application for reinstatement denied.

E. The board may provide by regulation for waiver of payment of any renewal fee of a licensed veterinarian during any period when the veterinarian is on active duty with any branch of the armed services of the United States for the duration of a national emergency.

History: 1953 Comp., 67-11-19, enacted by Laws 1967, ch. 62, 8; 1975, ch. 96, 8; 1977, ch. 167, 2; 1993, ch. 163, 8; 1995, ch. 154, 4; 2017, ch. 44, 4.



Section 61-14-13 - Denial, suspension or revocation of license. (Repealed effective July 1, 2024.)

61-14-13. Denial, suspension or revocation of license. (Repealed effective July 1, 2024.)

A. In accordance with the procedures contained in the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978], the board may deny, suspend for a definite period or revoke a license, certificate or permit held or applied for under the Veterinary Practice Act, or may reprimand, place on probation, enter a stipulation with or impose an administrative penalty in an amount not to exceed five thousand dollars ($5,000) on a holder of a license, certificate or permit, upon a finding by the board that the licensee, certificate or permit holder, or applicant:

(1) has committed an act of fraud, misrepresentation or deception in obtaining a license or permit;

(2) has been adjudicated insane or manifestly incapacitated;

(3) has used advertising or solicitation that is false, misleading or is otherwise deemed unprofessional under rules promulgated by the board;

(4) has been convicted of a felony or other crime involving moral turpitude;

(5) is guilty of dishonesty, incompetence, gross negligence or other malpractice in the practice of veterinary medicine;

(6) has a professional association with or employs any person practicing veterinary medicine unlawfully;

(7) is guilty of fraud or dishonesty in the application or reporting of any test for disease in animals;

(8) has failed to maintain his professional premises and equipment in a clean and sanitary condition in compliance with facility permit rules promulgated by the board;

(9) is guilty of habitual or excessive use of intoxicants or drugs;

(10) is guilty of cruelty to animals;

(11) has had his license to practice veterinary medicine revoked by another state, territory or district of the United States on grounds other than nonpayment of license or permit fees;

(12) is guilty of unprofessional conduct by violation of a rule promulgated by the board pursuant to provisions of the Veterinary Practice Act;

(13) has failed to perform as a veterinary technician under the direct supervision of a licensed veterinarian;

(14) has failed as a licensed veterinarian to reasonably exercise direct supervision with respect to a veterinary technician;

(15) is guilty of aiding or abetting the practice of veterinary medicine by a person not licensed, certified or permitted by the board;

(16) has used any controlled drug or substance on any animal for the purpose of illegally influencing the outcome of a competitive event;

(17) has willfully or negligently administered a drug or substance that will adulterate meat, milk, poultry, fish or eggs;

(18) has failed to maintain required logs and records;

(19) has used a prescription or has sold any prescription drug or prescribed extra-label use of any over-the-counter drug in the absence of a valid veterinarian-client-patient relationship;

(20) has failed to report, as required by law, or has made a false report of any contagious or infectious disease;

(21) has engaged in an unfair or deceptive practice; or

(22) has engaged in the practice of veterinary medicine on any animal or group of animals in the absence of a valid veterinarian-client-patient relationship.

B. Disciplinary proceedings may be instituted by sworn complaint by any person and shall conform with the provisions of the Uniform Licensing Act.

C. Any person whose license, certificate or permit is suspended or revoked by the board pursuant to provisions of this section may, at the discretion of the board, be relicensed or reinstated by the board at any time without examination upon written application to the board showing cause to justify relicensing or reinstatement.

History: 1953 Comp., 67-11-20, enacted by Laws 1967, ch. 62, 9; 1975, ch. 96, 9; 1993, ch. 163, 9; 1995, ch. 154, 5; 1998, ch. 55, 75; 1999, ch. 243, 2.



Section 61-14-14 - Exemptions. (Repealed effective July 1, 2024.)

61-14-14. Exemptions. (Repealed effective July 1, 2024.)

Provisions of the Veterinary Practice Act do not apply to:

A. employees of federal, state or local governments performing official duties;

B. regular students in a veterinary school performing duties or actions assigned by an instructor or working under direct supervision of a licensed veterinarian during a school vacation period;

C. reciprocal aid of neighbors in performing routine accepted livestock management practices;

D. any veterinarian licensed in any foreign jurisdiction consulting with a licensed veterinarian;

E. any merchant or manufacturer selling at his regular place of business any medicine, feed, appliance or other product used in the prevention or treatment of animal disease;

F. the owner of an animal, his consignees and their employees while performing routine accepted livestock management practices in the care of animals belonging to the owner;

G. a member of the faculty of a veterinary school performing his regular functions or a person lecturing or giving instruction or demonstration at a veterinary school or in connection with a continuing education course or seminar for licensed veterinarians, veterinary technicians or persons holding or training for valid permits for artificial insemination or diagnosing pregnancy;

H. a person selling or applying any pesticide, insecticide or herbicide; or

I. a person engaging in bona fide scientific research that reasonably requires experimentation involving animals.

History: 1953 Comp., 67-11-21, enacted by Laws 1967, ch. 62, 10; 1975, ch. 96, 10; 1993, ch. 163, 10; 1999, ch. 243, 3.

61-14-14. Exemptions. (Effective July 1, 2018.)(Repealed effective July 1, 2024.)

Provisions of the Veterinary Practice Act do not apply to:

A. employees of federal or state governments performing official duties;

B. regular students in a veterinary school performing duties or actions assigned by an instructor or working under direct supervision of a licensed veterinarian during a school vacation period;

C. reciprocal aid of neighbors in performing routine accepted livestock management practices;

D. a veterinarian licensed in a foreign jurisdiction consulting with a licensed veterinarian;

E. a merchant or manufacturer selling at the merchant's or manufacturer's regular place of business any medicine, feed, appliance or other product used in the prevention or treatment of animal disease;

F. the owner of an animal and the owner's consignees and their employees while performing routine accepted livestock management practices in the care of animals belonging to the owner;

G. a member of the faculty of a veterinary school performing the member's regular functions or a person lecturing or giving instruction or demonstration at a veterinary school or in connection with a continuing education course or seminar for licensed veterinarians, veterinary technicians or persons holding or training for valid permits for artificial insemination or diagnosing pregnancy;

H. a person selling or applying any pesticide, insecticide or herbicide; or

I. a person engaging in bona fide scientific research that reasonably requires experimentation involving animals.

History: 1953 Comp., 67-11-21, enacted by Laws 1967, ch. 62, 10; 1975, ch. 96, 10; 1993, ch. 163, 10; 1999, ch. 243, 3; 2017, ch. 44, 5.



Section 61-14-15 - Persons previously licensed. (Repealed effective July 1, 2024.)

61-14-15. Persons previously licensed. (Repealed effective July 1, 2024.)

The board shall issue a license to any person holding a valid license to practice veterinary medicine in this state on the effective date of the Veterinary Practice Act.

History: 1953 Comp., 67-11-22, enacted by Laws 1967, ch. 62, 11.



Section 61-14-16 - Responsibility. (Repealed effective July 1, 2024.)

61-14-16. Responsibility. (Repealed effective July 1, 2024.)

Every veterinarian using, supervising or employing a registered veterinary technician shall be individually responsible and liable for the performance of the acts and omissions delegated to the veterinary technician. Nothing in this section shall be construed to relieve the veterinary technician of any responsibility and liability for any of his own acts and omissions.

History: 1953 Comp., 67-11-22.1, enacted by Laws 1975, ch. 96, 11; 1995, ch. 154, 6.



Section 61-14-17 - Inoculation records; confidentiality. (Repealed effective July 1, 2024.)

61-14-17. Inoculation records; confidentiality. (Repealed effective July 1, 2024.)

Animal inoculation records maintained by any state or local public agency may be used only in protecting the public health and welfare or by any other government agency and are not public records open to inspection or duplication. Upon request, the agency shall verify, or deny, as the case may be, that the records reflect that a particular animal has received inoculations within the next preceding twelve months.

History: 1978 Comp., 61-14-17, enacted by Laws 1995, ch. 154, 7.



Section 61-14-18 - Practicing without license; penalty. (Repealed effective July 1, 2024.)

61-14-18. Practicing without license; penalty. (Repealed effective July 1, 2024.)

It is a misdemeanor for any person to practice veterinary medicine without complying with the provisions of the Veterinary Practice Act and without being the holder of a license entitling him to practice veterinary medicine in New Mexico.

History: 1953 Comp., 67-11-24, enacted by Laws 1967, ch. 62, 13; 1999, ch. 243, 4.

61-14-18. Practicing without license; penalty. (Effective July 1, 2018.)(Repealed effective July 1, 2024.)

A. It is a misdemeanor punishable pursuant to Section 31-19-1 NMSA 1978 for a person to practice veterinary medicine without complying with the provisions of the Veterinary Practice Act and without being the holder of a license entitling the person to practice veterinary medicine in New Mexico.

B. If the board finds that a person or entity has practiced veterinary medicine without a license, the board may:

(1) impose a fine not to exceed five thousand dollars ($5,000);

(2) assess the person or entity for administrative costs, including investigative costs and the cost of conducting a hearing; and

(3) impose any other sanction as provided pursuant to board rules.

History: 1953 Comp., 67-11-24, enacted by Laws 1967, ch. 62, 13; 1999, ch. 243, 4; 2017, ch. 44, 6.



Section 61-14-19 - Injunction. (Repealed effective July 1, 2024.)

61-14-19. Injunction. (Repealed effective July 1, 2024.)

The board or any person may bring an action in the district court to enjoin any person who is not a licensed veterinarian from engaging in the practice of veterinary medicine. If the court finds that the defendant is violating or threatening to violate the Veterinary Practice Act, it shall enter an order restraining him from the violation. Any person so enjoined who violates the injunction may be punished for contempt of court. This remedy by injunction shall be in addition to any remedy provided for criminal prosecution of the offender.

History: 1953 Comp., 67-11-25, enacted by Laws 1967, ch. 62, 14; 1999, ch. 243, 5.



Section 61-14-20 - Termination of agency life; delayed repeal. (Repealed effective July 1, 2024.)

61-14-20. Termination of agency life; delayed repeal. (Repealed effective July 1, 2024.)

The board of veterinary medicine is terminated on July 1, 2023 pursuant to the Sunset Act. The board shall continue to operate according to the provisions of Chapter 61, Article 14 and Chapter 77, Article 1B NMSA 1978 until July 1, 2024. Effective July 1, 2024, Chapter 61, Article 14 and Chapter 77, Article 1B NMSA 1978 are repealed.

History: 1978 Comp., 61-14-20, enacted by Laws 1979, ch. 76, 2; 1981, ch. 241, 27; 1985, ch. 87, 12; 1991, ch. 189, 22; 1993, ch. 163, 12; 1997, ch. 46, 16; 2005, ch. 208, 10; 2011, ch. 30, 3; 2017, ch. 44, 7.






Article 14A - Acupuncture and Oriental Medicine Practice

Section 61-14A-1 - Short title. (Repealed effective July 1, 2024.)

61-14A-1. Short title. (Repealed effective July 1, 2024.)

Chapter 61, Article 14A NMSA 1978 may be cited as the "Acupuncture and Oriental Medicine Practice Act".

History: 1978 Comp., 61-14A-1, enacted by Laws 1993, ch. 158, 9; 1997, ch. 240, 2.



Section 61-14A-2 - Purpose. (Repealed effective July 1, 2024.)

61-14A-2. Purpose. (Repealed effective July 1, 2024.)

In the interest of the public health, safety and welfare and to protect the public from the unprofessional, improper, incompetent and unlawful practice of acupuncture and oriental medicine, it is necessary to provide laws and regulations to govern the practice of acupuncture and oriental medicine. The primary responsibility and obligation of the board of acupuncture and oriental medicine is to protect the public.

History: 1978 Comp., 61-14A-2, enacted by Laws 1993, ch. 158, 10.



Section 61-14A-3 - Definitions. (Repealed effective July 1, 2024.)

61-14A-3. Definitions. (Repealed effective July 1, 2024.)

As used in the Acupuncture and Oriental Medicine Practice Act:

A. "acupuncture" means the surgical use of needles inserted into and removed from the body and the use of other devices, modalities and procedures at specific locations on the body for the prevention, cure or correction of any disease, illness, injury, pain or other condition by controlling and regulating the flow and balance of energy and function to restore and maintain health;

B. "board" means the board of acupuncture and oriental medicine;

C. "doctor of oriental medicine" means a person licensed as a physician to practice acupuncture and oriental medicine with the ability to practice independently, serve as a primary care provider and as necessary collaborate with other health care providers;

D. "moxibustion" means the use of heat on or above specific locations or on acupuncture needles at specific locations on the body for the prevention, cure or correction of any disease, illness, injury, pain or other condition;

E. "oriental medicine" means the distinct system of primary health care that uses all allied techniques of oriental medicine, both traditional and modern, to diagnose, treat and prescribe for the prevention, cure or correction of disease, illness, injury, pain or other physical or mental condition by controlling and regulating the flow and balance of energy, form and function to restore and maintain health;

F. "primary care provider" means a health care practitioner acting within the scope of the health care practitioner's license who provides the first level of basic or general health care for a person's health needs, including diagnostic and treatment services, initiates referrals to other health care practitioners and maintains the continuity of care when appropriate;

G. "techniques of oriental medicine" means:

(1) the diagnostic and treatment techniques used in oriental medicine that include diagnostic procedures; acupuncture; moxibustion; manual therapy, also known as tui na; other physical medicine modalities and therapeutic procedures; breathing and exercise techniques; and dietary, nutritional and lifestyle counseling;

(2) the prescribing, administering, combining and providing of herbal medicines, homeopathic medicines, vitamins, minerals, enzymes, glandular products, natural substances, natural medicines, protomorphogens, live cell products, gerovital, amino acids, dietary and nutritional supplements, cosmetics as they are defined in the New Mexico Drug, Device and Cosmetic Act [Chapter 26, Article 1 NMSA 1978] and nonprescription drugs as they are defined in the Pharmacy Act [Chapter 61, Article 11 NMSA 1978]; and

(3) the prescribing, administering and providing of devices, restricted devices and prescription devices, as those devices are defined in the New Mexico Drug, Device and Cosmetic Act, if the board determines by rule that the devices are necessary in the practice of oriental medicine and if the prescribing doctor of oriental medicine has fulfilled requirements for prescriptive authority in accordance with rules promulgated by the board for the devices enumerated in this paragraph; and

H. "tutor" means a doctor of oriental medicine with at least ten years of clinical experience who is a teacher of acupuncture and oriental medicine.

History: 1978 Comp., 61-14A-3, enacted by Laws 1993, ch. 158, 11; 1997, ch. 240, 3; 2000, ch. 53, 2; 2001, ch. 266, 1; 2007, ch. 276, 1.



Section 61-14A-4 - License required. (Repealed effective July 1, 2024.)

61-14A-4. License required. (Repealed effective July 1, 2024.)

Unless licensed as a doctor of oriental medicine pursuant to the Acupuncture and Oriental Medicine Practice Act, no person shall:

A. practice acupuncture or oriental medicine;

B. use the title or represent himself as a licensed doctor of oriental medicine or use any other title, abbreviation, letters, figures, signs or devices that indicate the person is licensed to practice as a doctor of oriental medicine; or

C. advertise, hold out to the public or represent in any manner that he is authorized to practice acupuncture and oriental medicine.

History: 1978 Comp., 61-14A-4, enacted by Laws 1993, ch. 158, 12.



Section 61-14A-4.1 - Certified auricular detoxification specialists, supervisors and training programs; fees. (Repealed effective July 1, 2024.)

61-14A-4.1. Certified auricular detoxification specialists, supervisors and training programs; fees. (Repealed effective July 1, 2024.)

A. A person who is not a doctor of oriental medicine or who is not a person certified as an auricular detoxification specialist pursuant to the Acupuncture and Oriental Medicine Practice Act shall not:

(1) practice auricular acupuncture for the treatment of alcoholism, substance abuse or chemical dependency;

(2) use the title of or represent as a certified auricular detoxification specialist or use any other title, abbreviation, letters, figures, signs or devices that indicate that the person is certified to practice as an auricular detoxification specialist; or

(3) advertise, hold out to the public or represent in any manner that the person is authorized to practice auricular detoxification.

B. The board shall issue an auricular detoxification specialist certification to a person who has paid an application fee to the board and has successfully completed all board requirements. The board shall adopt rules that require an applicant to:

(1) successfully complete the national acupuncture detoxification association training or equivalent training approved by the board that shall include clean needle technique training;

(2) demonstrate experience in treatment, disease prevention, harm reduction and counseling of people suffering from alcoholism, substance abuse or chemical dependency or become employed by a substance abuse treatment program;

(3) complete a board-approved training program that will include examinations on clean needle technique, jurisprudence and other skills required by the board; and

(4) demonstrate a record free of convictions for drug- or alcohol-related offenses for at least two consecutive years before the person applied to the board for certification.

C. A certified auricular detoxification specialist is authorized to perform auricular acupuncture and the application to the ear of simple board-approved devices that do not penetrate the skin for the purpose of treating and preventing alcoholism, substance abuse or chemical dependency. The specialist shall use the five auricular point national acupuncture detoxification procedure or auricular procedures approved or established by rule of the board and shall only treat or prevent alcoholism, substance abuse or chemical dependency within a board-approved program that demonstrates experience in disease prevention, harm reduction or the treatment or prevention of alcoholism, substance abuse or chemical dependency.

D. A person certified pursuant to this section shall use the title "certified auricular detoxification specialist" or "C.A.D.S." for the purpose of advertising auricular acupuncture services to the public.

E. A certified auricular detoxification specialist shall apply with the board to renew the certification. The board shall for one year renew the certification of an applicant who pays a renewal fee and completes the requirements established by rule of the board. An applicant who does not apply for renewal before the last date that the certification is valid may be required to pay a late fee pursuant to a rule of the board. The board shall deem a certification for which a renewal has not been applied within sixty days of that date as expired and an applicant that seeks valid certification shall apply with the board for new certification. The board shall by rule require an applicant for renewal of the certification to demonstrate a record free of convictions for drug- or alcohol-related offenses for a minimum of one year prior to application for renewal with the board.

F. A certified auricular detoxification specialist shall practice under the supervision of a licensed doctor of oriental medicine registered with the board as an auricular detoxification specialist supervisor. A supervising doctor of oriental medicine shall be accessible for consultation directly or by telephone to a practicing auricular detoxification specialist. The supervising doctor of oriental medicine shall not supervise more specialists than permitted by board rule. Supervision requirements shall be provided by rule of the board.

G. A doctor of oriental medicine who supervises a certified auricular detoxification specialist shall apply for registration with the board. The board shall issue an auricular detoxification specialist supervisor registration to a doctor of oriental medicine who fulfills board requirements. The board shall by rule require an applicant for registration to list the certified auricular detoxification specialists that will be supervised, pay an application fee for registration and demonstrate clinical experience in treating or counseling people suffering from alcoholism, substance abuse or chemical dependency.

H. A training program that educates auricular detoxification specialists for certification shall apply for approval by the board. The board shall approve a training program that fulfills the board requirements established by rule and that pays an application fee. The approval shall be valid until July 31 following the initial approval.

I. A training program that is approved by the board to provide training for certification of auricular detoxification specialists shall apply to renew the approval with the board. The board shall renew the approval of a program that fulfills board requirements established by rule, and the renewal shall be valid for one year. An applicant who does not renew before the last date that the renewed approval is valid shall pay a late fee. The board shall deem a program approval that is not renewed within sixty days of that date as expired and a program that seeks board approval shall apply with the board for new approval.

J. The board shall impose the following fees:

(1) an application fee not to exceed one hundred fifty dollars ($150) for auricular detoxification specialist certification;

(2) a fee not to exceed seventy-five dollars ($75.00) for renewal of an auricular detoxification specialist certification;

(3) an application fee not to exceed two hundred dollars ($200) for registration of a certified auricular detoxification specialist supervisor;

(4) an application fee not to exceed two hundred dollars ($200) for the approval of an auricular detoxification specialist training program;

(5) a fee not to exceed one hundred fifty dollars ($150) for the renewal of the approval of an auricular detoxification training specialist training program; and

(6) a late fee not to exceed fifty dollars ($50.00) for applications for renewal filed after the last valid date of a registration, certification, approval or renewal issued pursuant to this section.

K. In accordance with the procedures set forth in the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978], the board may deny, revoke or suspend any certification, registration, approval or renewal that a person holds or applies for pursuant to this section upon findings by the board that the person violated any rule established by the board.

History: Laws 2003, ch. 193, 1; 2007, ch. 276, 2.



Section 61-14A-5 - Title. (Repealed effective July 1, 2024.)

61-14A-5. Title. (Repealed effective July 1, 2024.)

Any person licensed pursuant to provisions of the Acupuncture and Oriental Medicine Practice Act, in advertising his services to the public, shall use the title "doctor of oriental medicine" or "D.O.M.". The title "doctor of oriental medicine" or "D.O.M." shall supersede the use of all other titles that include the words "medical doctor" or the initials "M.D." unless the person is a medical doctor licensed pursuant to provisions of the Medical Practice Act [Chapter 61, Article 6 NMSA 1978].

History: 1978 Comp., 61-14A-5, enacted by Laws 1993, ch. 158, 13; 1997, ch. 240, 4.



Section 61-14A-6 - Exemptions. (Repealed effective July 1, 2024.)

61-14A-6. Exemptions. (Repealed effective July 1, 2024.)

A. Nothing in the Acupuncture and Oriental Medicine Practice Act is intended to limit, interfere with or prevent any other class of licensed health care professionals from practicing within the scope of their licenses, but they shall not hold themselves out to the public or any private group or business by using any title or description of services that includes the term acupuncture, acupuncturist or oriental medicine unless they are licensed under the Acupuncture and Oriental Medicine Practice Act.

B. The Acupuncture and Oriental Medicine Practice Act shall not apply to or affect the following practices if the person does not hold himself out as a doctor of oriental medicine or as practicing acupuncture or oriental medicine:

(1) the administering of gratuitous services in cases of emergency;

(2) the domestic administering of family remedies;

(3) the counseling about or the teaching and demonstration of breathing and exercise techniques;

(4) the counseling or teaching about diet and nutrition;

(5) the spiritual or lifestyle counseling of a person or spiritual group or the practice of the religious tenets of a church;

(6) the providing of information about the general usage of herbal medicines, homeopathic medicines, vitamins, minerals, enzymes or glandular or nutritional supplements; or

(7) the use of needles for diagnostic purposes and the use of needles for the administration of diagnostic or therapeutic substances by licensed health care professionals.

History: 1978 Comp., 61-14A-6, enacted by Laws 1993, ch. 158, 14; 1997, ch. 240, 5; 2000, ch. 53, 3.



Section 61-14A-7 - Board created; appointment; officers; compensation. (Repealed effective July 1, 2024.)

61-14A-7. Board created; appointment; officers; compensation. (Repealed effective July 1, 2024.)

A. The "board of acupuncture and oriental medicine" is created.

B. The board is administratively attached to the regulation and licensing department.

C. The board shall consist of seven members appointed by the governor for terms of three years each. Four members of the board shall be doctors of oriental medicine who have been residents of and practiced acupuncture and oriental medicine in New Mexico for at least five years immediately preceding the date of their appointment. Three members shall be appointed to represent the public and shall not have practiced acupuncture and oriental medicine in this or any other jurisdiction or have any financial interest in the profession regulated. No board member shall be the owner, principal or director of an institute offering educational programs in acupuncture and oriental medicine. No more than one board member may be from each of the following categories:

(1) a faculty member at an institute offering educational programs in acupuncture and oriental medicine;

(2) a tutor in acupuncture and oriental medicine; or

(3) an officer or director in a professional association of acupuncture and oriental medicine.

D. Members of the board shall be appointed by the governor for staggered terms of three years that shall be made in such a manner that the terms of board members expire on July 1. A board member shall serve until his successor has been appointed and qualified. Vacancies shall be filled for the remainder of the unexpired term in the same manner as the original appointment.

E. A board member shall not serve more than two consecutive full terms, and a board member who fails to attend, after he has received proper notice, three consecutive meetings shall be recommended for removal as a board member unless excused for reasons established by the board.

F. The board shall elect annually from its membership a chairman and other officers as necessary to carry out its duties.

G. The board shall meet at least once each year and at other times deemed necessary. Other meetings may be called by the chairman, a majority of board members or the governor. A simple majority of the board members serving constitutes a quorum of the board.

H. Members of the board shall be reimbursed as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

History: 1978 Comp., 61-14A-7, enacted by Laws 1993, ch. 158, 15; 2000, ch. 53, 4.



Section 61-14A-8 - Board; powers. (Repealed effective July 1, 2024.)

61-14A-8. Board; powers. (Repealed effective July 1, 2024.)

The board has the power to:

A. enforce the provisions of the Acupuncture and Oriental Medicine Practice Act;

B. adopt, publish and file, in accordance with the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978] and the State Rules Act [Chapter 14, Article 4 NMSA 1978], all rules necessary for the implementation and enforcement of the provisions of the Acupuncture and Oriental Medicine Practice Act;

C. adopt a code of ethics;

D. adopt and use a seal;

E. inspect facilities of approved educational programs, extern programs and the offices of licensees;

F. adopt rules implementing continuing education requirements for the purpose of protecting the health and well-being of the citizens of this state and maintaining and continuing informed professional knowledge and awareness;

G. issue investigative subpoenas for the purpose of investigating complaints against licensees prior to the issuance of a notice of contemplated action;

H. administer oaths and take testimony on any matters within the board's jurisdiction;

I. conduct hearings upon charges relating to the discipline of licensees, including the denial, suspension or revocation of a license in accordance with the Uniform Licensing Act; and

J. grant, deny, renew, suspend or revoke licenses to practice acupuncture and oriental medicine or grant, deny, renew, suspend or revoke approvals of educational programs and extern programs in accordance with the provisions of the Uniform Licensing Act for any cause stated in the Acupuncture and Oriental Medicine Practice Act or the rules of the board.

History: 1978 Comp., 61-14A-8, enacted by Laws 1993, ch. 158, 16; 2000, ch. 53, 5; 2003, ch. 408, 21.



Section 61-14A-8.1 - Expanded practice and prescriptive authority; certifications. (Repealed effective July 1, 2024.)

61-14A-8.1. Expanded practice and prescriptive authority; certifications. (Repealed effective July 1, 2024.)

A. The board shall issue certifications, as determined by rule of the board, for expanded practice and prescriptive authority only for the substances enumerated in Paragraphs (1) and (2) of Subsection C of this section to a doctor of oriental medicine who has submitted completed forms provided by the board, paid the application fee for certification and submitted proof of successful completion of additional training required by rule of the board. The board shall adopt the rules determined by the board of pharmacy for additional training required for the prescribing, administering, compounding or dispensing of caffeine, procaine, oxygen, epinephrine and bioidentical hormones. The board and the board of pharmacy shall consult as appropriate.

B. The board shall issue certifications in the four expanded practices of basic injection therapy, injection therapy, intravenous therapy and bioidentical hormone therapy.

C. The expanded practice and prescriptive authority shall include:

(1) the prescribing, administering, compounding and dispensing of herbal medicines, homeopathic medicines, vitamins, minerals, amino acids, proteins, enzymes, carbohydrates, lipids, glandular products, natural substances, natural medicines, protomorphogens, live cell products, gerovital, dietary and nutritional supplements, cosmetics as they are defined in the New Mexico Drug, Device and Cosmetic Act [Chapter 26, Article 1 NMSA 1978] and nonprescription drugs as they are defined in the Pharmacy Act [Chapter 61, Article 11 NMSA 1978]; and

(2) the prescribing, administering, compounding and dispensing of the following dangerous drugs or controlled substances as they are defined in the New Mexico Drug, Device and Cosmetic Act, the Controlled Substances Act [Chapter 30, Article 31 NMSA 1978] or the Pharmacy Act, if the prescribing doctor of oriental medicine has fulfilled the requirements for expanded practice and prescriptive authority in accordance with the rules promulgated by the board for the substances enumerated in this paragraph:

(a) sterile water;

(b) sterile saline;

(c) sarapin or its generic;

(d) caffeine;

(e) procaine;

(f) oxygen;

(g) epinephrine;

(h) vapocoolants;

(i) bioidentical hormones;

(j) biological products, including therapeutic serum; and

(k) any of the drugs or substances enumerated in Paragraph (1) of this subsection if at any time those drugs or substances are classified as dangerous drugs or controlled substances.

D. When compounding drugs for their patients, doctors of oriental medicine certified for expanded practice and prescriptive authority shall comply with the compounding requirements for licensed health care professionals in the United States pharmacopeia and national formulary.

History: Laws 2000, ch. 53, 12; 2007, ch. 276, 3.



Section 61-14A-9 - Board; duties. (Repealed effective July 1, 2024.)

61-14A-9. Board; duties. (Repealed effective July 1, 2024.)

The board shall:

A. establish fees;

B. provide for the examination of applicants for licensing as doctors of oriental medicine as provided in the Acupuncture and Oriental Medicine Practice Act;

C. keep a record of all examinations held, together with the names and addresses of all persons taking the examinations, and the examination results;

D. notify each applicant, in writing, of the results of his examinations within twenty-one days after the results of an examination are available to the board;

E. keep a licensee record in which the names, addresses and license numbers of all licensees shall be recorded together with a record of all license renewals, suspensions and revocations;

F. provide for the granting and renewal of licenses and approval of educational programs; and

G. keep an accurate record of all its meetings, receipts and disbursements.

History: 1978 Comp., 61-14A-9, enacted by Laws 1993, ch. 158, 17.



Section 61-14A-10 - Requirements for licensing. (Repealed effective July 1, 2024.)

61-14A-10. Requirements for licensing. (Repealed effective July 1, 2024.)

The board shall grant a license to practice acupuncture and oriental medicine to a person who has:

A. submitted to the board:

(1) the completed application for licensing on the form provided by the board;

(2) the required documentation as determined by the board;

(3) the required fees;

(4) an affidavit stating that the applicant has not been found guilty of unprofessional conduct or incompetency;

(5) proof, as determined by the board, that the applicant has completed a board-approved educational program in acupuncture and oriental medicine as provided for in the Acupuncture and Oriental Medicine Practice Act and the rules of the board; and

(6) proof that he has passed the examinations approved by the board; and

B. complied with any other requirements of the board.

History: 1978 Comp., 61-14A-10, enacted by Laws 1993, ch. 158, 18; 1997, ch. 240, 6; 2000, ch. 53, 6.



Section 61-14A-11 - Examinations. (Repealed effective July 1, 2024.)

61-14A-11. Examinations. (Repealed effective July 1, 2024.)

A. The board shall establish procedures to ensure that examinations for licensing are offered at least once a year.

B. The board shall establish the deadline for receipt of the application for licensing examination and other rules relating to the taking and retaking of licensing examinations.

C. The board shall establish the passing grades for its approved examinations.

D. The board may approve, and use as a basis for licensure, examinations that are used for national certification or other examinations.

E. The board shall require each qualified applicant to pass a validated, objective written examination that covers areas that are not included in other examinations approved by the board, including, as a minimum, the following subjects:

(1) anatomy and physiology;

(2) pathology;

(3) diagnosis;

(4) pharmacology; and

(5) principles, practices and treatment techniques of acupuncture and oriental medicine.

F. The board may require each qualified applicant to pass a validated, objective practical examination that covers areas that are not included in other examinations approved by the board and that demonstrates his knowledge of and skill in the application of the diagnostic and treatment techniques of acupuncture and oriental medicine.

G. The board shall require each qualified applicant to pass a written or a practical examination or both in the following subjects:

(1) hygiene, sanitation and clean-needle technique; and

(2) needle and instrument sterilization techniques.

H. The board may require each qualified applicant to pass a written examination on the state laws and rules that pertain to the practice of acupuncture and oriental medicine.

I. If English is not the primary language of the applicant, the board may require that the applicant pass an English proficiency examination prescribed by the board.

History: 1978 Comp., 61-14A-11, enacted by Laws 1993, ch. 158, 19; 1997, ch. 240, 7; 2000, ch. 53, 7.



Section 61-14A-12 - Requirements for temporary licensing. (Repealed effective July 1, 2024.)

61-14A-12. Requirements for temporary licensing. (Repealed effective July 1, 2024.)

A. The board shall establish the criteria for temporary licensing of out-of-state doctors of oriental medicine.

B. The board may grant a temporary license to a person who:

(1) is legally recognized to practice acupuncture and oriental medicine in another state or a foreign country or is legally recognized in another state or foreign country to practice another health care profession and who possesses knowledge and skills that are included in the scope of practice of doctors of oriental medicine;

(2) is under the sponsorship of and in association with a licensed New Mexico doctor of oriental medicine or New Mexico institute offering an educational program approved by the board;

(3) submits the completed application for temporary licensing on the form provided by the board;

(4) submits the required documentation, including proof of adequate education and training, as determined by the board;

(5) submits the required fee for application for temporary licensing;

(6) submits an affidavit stating that the applicant has not been found guilty of unprofessional conduct or incompetency; and

(7) submits an affidavit from the sponsoring and associating New Mexico doctor of oriental medicine or New Mexico institute attesting to the qualifications of the applicant and the activities the applicant will perform.

C. The board may grant a temporary license to allow the temporary licensee to:

(1) teach acupuncture and oriental medicine;

(2) consult, in association with the sponsoring doctor of oriental medicine, regarding the sponsoring doctor's patients;

(3) perform specialized diagnostic or treatment techniques in association with the sponsoring doctor of oriental medicine regarding the sponsoring doctor's patients;

(4) assist in the conducting of research in acupuncture and oriental medicine; and

(5) assist in the implementation of new techniques and technology related to acupuncture and oriental medicine.

D. Temporary licensees may engage in only those activities authorized on the temporary license.

E. The temporary license shall identify the sponsoring and associating New Mexico doctor of oriental medicine or institute.

F. The temporary license shall be issued for a period of time established by rule; provided that temporary licenses may not be issued for a period of time to exceed eighteen months, including renewals.

G. The temporary license may be renewed upon submission of:

(1) the completed application for temporary license renewal on the form provided by the board; and

(2) the required fee for temporary license renewal.

H. In the interim between regular board meetings, whenever a qualified applicant has filed his application and complied with all other requirements of this section, the board's chairman or an authorized representative of the board may grant an interim temporary license that will suffice until the next regular licensing meeting of the board.

History: 1978 Comp., 61-14A-12, enacted by Laws 1993, ch. 158, 20; 2000, ch. 53, 8.



Section 61-14A-13 - Requirements for reciprocal licensing. (Repealed effective July 1, 2024.)

61-14A-13. Requirements for reciprocal licensing. (Repealed effective July 1, 2024.)

The board may grant a license to practice acupuncture and oriental medicine to a person who has been licensed, certified, registered or legally recognized as a doctor of oriental medicine in another state, district or territory of the United States or foreign country if the applicant:

A. submits the completed application for reciprocal licensing on the form provided by the board;

B. submits the required documentation as determined by the board;

C. submits the required fee for application for reciprocal licensing;

D. submits an affidavit stating that the applicant has not been found guilty of unprofessional conduct or incompetency;

E. has passed a practical examination that demonstrates his knowledge of and skill in the application of the diagnostic and treatment techniques of acupuncture and oriental medicine, if the board requires regular applicants to pass a practical examination, or within the last six years has five years of clinical experience, as defined by rule, in the practice of acupuncture and oriental medicine;

F. has passed a written examination on the state laws and rules that pertain to the practice of acupuncture and oriental medicine, if the board requires regular applicants for licensure to pass such an examination;

G. is licensed, certified, registered or legally recognized as a doctor of oriental medicine in another state, district or territory of the United States or foreign country in which the requirements for practice are similar to those of this state; and

H. is licensed, certified, registered or legally recognized as a doctor of oriental medicine in a state, district or territory of the United States or foreign country that permits a doctor of oriental medicine licensed under the provisions of the Acupuncture and Oriental Medicine Practice Act to practice acupuncture and oriental medicine in that jurisdiction by reciprocal credentials review.

History: 1978 Comp., 61-14A-13, enacted by Laws 1993, ch. 158, 21; 1997, ch. 240, 8.



Section 61-14A-14 - Approval of educational programs. (Repealed effective July 1, 2024.)

61-14A-14. Approval of educational programs. (Repealed effective July 1, 2024.)

A. The board shall establish by rule the criteria for board approval of educational programs in acupuncture and oriental medicine. For an educational program to meet board approval, proof shall be submitted to the board demonstrating that the educational program as a minimum:

(1) was for a period of not less than four academic years;

(2) included a minimum of nine hundred hours of supervised clinical practice;

(3) was taught by qualified teachers or tutors;

(4) required as a prerequisite to graduation personal attendance in all classes and clinics and, as a minimum, the completion of the following subjects:

(a) anatomy and physiology;

(b) pathology;

(c) diagnosis;

(d) pharmacology;

(e) oriental principles of life therapy, including diet, nutrition and counseling;

(f) theory and techniques of oriental medicine;

(g) precautions and contraindications for acupuncture treatment;

(h) theory and application of meridian pulse evaluation and meridian point location;

(i) traditional and modern methods of qi or life-energy evaluation;

(j) the prescription of herbal medicine and precautions and contraindications for its use;

(k) hygiene, sanitation and clean-needle technique;

(l) care and management of needling devices; and

(m) needle and instrument sterilization techniques; and

(5) resulted in the presentation of a certificate or diploma after completion of all the educational program requirements.

B. All in-state educational programs in acupuncture and oriental medicine with the intent to graduate students qualified to be applicants for licensing examination by the board shall be approved annually by the board. The applicant shall submit the following:

(1) the completed application for approval of an educational program;

(2) the required documentation as determined by the board;

(3) proof, as determined by the board, that the educational requirements provided for in Subsection A of this section are being met; and

(4) the required fee for application for approval of an educational program.

C. Out-of-state educational programs in acupuncture and oriental medicine with the intent to graduate students qualified to be applicants for licensing examination by the board may apply for approval by the board. The applicant shall submit the following:

(1) the completed application for approval of an educational program;

(2) the required documentation as determined by the board;

(3) proof, as determined by the board, that the educational requirements provided for in Subsection A of this section are being met; and

(4) the required fee for application for approval of an educational program.

D. Each in-state approved educational program shall renew its approval annually by submitting prior to the date established by the board:

(1) the completed application for renewal of approval of an educational program on the form provided by the board;

(2) proof, as determined by the board, that the educational requirements provided for in Subsection A of this section are being met; and

(3) the required fee for application for renewal of approval of an educational program.

E. Each out-of-state approved educational program may renew its approval annually by submitting prior to the date established by the board:

(1) the completed application for renewal of approval of an educational program on the form provided by the board;

(2) proof, as determined by the board, that the educational requirements provided for in Subsection A of this section are being met; and

(3) the required fee for application for renewal of approval of an educational program.

F. A sixty-day grace period shall be allowed each educational program after the end of the approval period, during which time the approval may be renewed by submitting:

(1) the completed application for renewal of approval of an educational program on the form provided by the board;

(2) proof, as determined by the board, that the educational requirements provided for in Subsection A of this section are being met;

(3) the required fee for application for renewal of approval of an educational program; and

(4) the required fee for late renewal of approval.

G. An approval that is not renewed by the end of the grace period shall be considered expired, and the educational program must apply as a new applicant.

History: 1978 Comp., 61-14A-14, enacted by Laws 1993, ch. 158, 22; 1997, ch. 240, 9; 2000, ch. 53, 9.



Section 61-14A-14.1 - Students and externs; supervised practice. (Repealed effective July 1, 2024.)

61-14A-14.1. Students and externs; supervised practice. (Repealed effective July 1, 2024.)

A. A student enrolled in an approved educational program may practice acupuncture and oriental medicine under the direct supervision of a teacher or tutor as part of the educational program.

B. The board may promulgate rules to govern the practice of acupuncture and oriental medicine by externs. The rules shall include qualifications for externs and supervising doctors of oriental medicine or other supervising health care professionals and the allowable scope of practice for externs. The board may charge a fee for approval and renewal of approval of extern programs. Participation as an extern is optional and not a requirement for licensure.

History: Laws 2000, ch. 53, 11.



Section 61-14A-15 - License renewal. (Repealed effective July 1, 2024.)

61-14A-15. License renewal. (Repealed effective July 1, 2024.)

A. Each licensee shall renew his license annually by submitting prior to the date established by the board:

(1) the completed application for license renewal on the form provided by the board; and

(2) the required fee for annual license renewal.

B. The board may require proof of continuing education or other proof of competency as a requirement for renewal.

C. A sixty-day grace period shall be allowed each licensee after the end of the licensing period, during which time the license may be renewed by submitting:

(1) the completed application for license renewal on the form provided by the board;

(2) the required fee for annual license renewal; and

(3) the required late fee.

D. Any license not renewed at the end of the grace period shall be considered expired and the licensee shall not be eligible to practice within the state. For reinstatement of an expired license within one year of the date of renewal, the board shall establish any requirements or fees that are in addition to the fee for annual license renewal and may require the former licensee to reapply as a new applicant.

History: 1978 Comp., 61-14A-15, enacted by Laws 1993, ch. 158, 23; 2000, ch. 53, 10.



Section 61-14A-16 - Fees. (Repealed effective July 1, 2024.)

61-14A-16. Fees. (Repealed effective July 1, 2024.)

The board shall establish a schedule of reasonable nonrefundable fees not to exceed the following amounts:

A. application for licensing

$800;

B. application for reciprocal licensing

750;

C. application for temporary licensing

500;

D. examination, not including the cost of any nationally recognized examination

700;

E. annual license renewal

400;

F. late license renewal

200;

G. expired license renewal

400;

H. temporary license renewal

100;

I. application for approval or renewal of approval of an educational program

600;

J. late renewal of approval of an educational program

200;

K. annual continuing education provider registration

200;

L. application for extended or expanded prescriptive authority

500;

M. application for externship supervisor registration

500;

N. application for extern certification

500;

and

O. any and all fees to cover reasonable and necessary administrative expenses.

History: 1978 Comp., 61-14A-16, enacted by Laws 1993, ch. 158, 24; 2001, ch. 263, 1; 2001, ch. 266, 2.



Section 61-14A-17 - Disciplinary proceedings; judicial review; application of Uniform Licensing Act. (Repealed effective July 1, 2024.)

61-14A-17. Disciplinary proceedings; judicial review; application of Uniform Licensing Act. (Repealed effective July 1, 2024.)

A. In accordance with the procedures contained in the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978], the board may deny, revoke or suspend any permanent or temporary license held or applied for under the Acupuncture and Oriental Medicine Practice Act, upon findings by the board that the licensee or applicant:

(1) is guilty of fraud or deceit in procuring or attempting to procure a license;

(2) has been convicted of a felony. A certified copy of the record of conviction shall be conclusive evidence of such conviction;

(3) is guilty of incompetence as defined by board rule;

(4) is habitually intemperate, is addicted to the use of habit-forming drugs or is addicted to any vice to such a degree as to render him unfit to practice as a doctor of oriental medicine;

(5) is guilty of unprofessional conduct, as defined by board rule;

(6) is guilty of any violation of the Controlled Substances Act [Chapter 30, Article 31 NMSA 1978];

(7) has violated any provision of the Acupuncture and Oriental Medicine Practice Act or rules promulgated by the board;

(8) is guilty of failing to furnish the board, its investigators or representatives with information requested by the board;

(9) is guilty of willfully or negligently practicing beyond the scope of acupuncture and oriental medicine as defined in the Acupuncture and Oriental Medicine Practice Act;

(10) is guilty of failing to adequately supervise a sponsored temporary licensee;

(11) is guilty of aiding or abetting the practice of acupuncture and oriental medicine by a person not licensed by the board;

(12) is guilty of practicing or attempting to practice under an assumed name;

(13) advertises by means of knowingly false statements;

(14) advertises or attempts to attract patronage in any unethical manner prohibited by the Acupuncture and Oriental Medicine Practice Act or the rules of the board;

(15) has been declared mentally incompetent by regularly constituted authorities;

(16) has had a license, certificate or registration to practice as a doctor of oriental medicine revoked, suspended or denied in any jurisdiction of the United States or a foreign country for actions of the licensee similar to acts described in this subsection. A certified copy of the record of the jurisdiction taking such disciplinary action will be conclusive evidence thereof; or

(17) fails, when diagnosing or treating a patient, to possess or apply the knowledge or to use the skill and care ordinarily used by reasonably well-qualified doctors of oriental medicine practicing under similar circumstances, giving due consideration to the locality involved.

B. Disciplinary proceedings may be instituted by any person, shall be by sworn complaint and shall conform with the provisions of the Uniform Licensing Act. Any party to the hearing may obtain a copy of the hearing record upon payment of the costs of the copy.

C. Any person filing a sworn complaint shall be immune from liability arising out of civil action if the complaint is filed in good faith and without actual malice.

D. The licensee shall bear the costs of disciplinary proceedings unless exonerated.

History: 1978 Comp., 61-14A-17, enacted by Laws 1993, ch. 158, 25; 1997, ch. 240, 10.



Section 61-14A-18 - Fund created. (Repealed effective July 1, 2024.)

61-14A-18. Fund created. (Repealed effective July 1, 2024.)

A. There is created in the state treasury the "board of acupuncture and oriental medicine fund".

B. All money received by the board pursuant to the Acupuncture and Oriental Medicine Practice Act shall be deposited with the state treasurer for credit to the board of acupuncture and oriental medicine fund. The state treasurer shall invest the fund as other state funds are invested. All balances in the fund shall remain in the fund and shall not revert to the general fund.

C. Money in the board of acupuncture and oriental medicine fund is appropriated to the board and shall be used only for the purpose of meeting the necessary expenses incurred in carrying out the provisions of the Acupuncture and Oriental Medicine Practice Act.

History: 1978 Comp., 61-14A-18, enacted by Laws 1993, ch. 158, 26.



Section 61-14A-19 - Penalties. (Repealed effective July 1, 2024.)

61-14A-19. Penalties. (Repealed effective July 1, 2024.)

A. A person who violates a provision of the Acupuncture and Oriental Medicine Practice Act is guilty of a misdemeanor and upon conviction shall be punished as provided in Section 31-19-1 NMSA 1978.

B. In addition to criminal penalties, a person who engages in acupuncture or oriental medicine without a license is subject to disciplinary proceedings by the board. The provisions of Section 61-1-3.2 NMSA 1978 notwithstanding, the board may impose a civil penalty in an amount not to exceed two thousand dollars ($2,000) against such person and may assess the person for administrative costs, including investigative costs and the cost of conducting a hearing. The fine shall be deposited to the credit of the current school fund.

History: 1978 Comp., 61-14A-19, enacted by Laws 1993, ch. 158, 27; 2017, ch. 52, 3.



Section 61-14A-20 - Criminal Offender Employment Act. (Repealed effective July 1, 2024.)

61-14A-20. Criminal Offender Employment Act. (Repealed effective July 1, 2024.)

The provisions of the Criminal Offender Employment Act [28-2-1 through 28-2-6 NMSA 1978] shall govern any consideration of criminal records required or permitted by the Acupuncture and Oriental Medicine Practice Act.

History: 1978 Comp., 61-14A-20, enacted by Laws 1993, ch. 158, 28.



Section 61-14A-21 - Licensed acupuncture practitioner; license valid under new act. (Repealed effective July 1, 2024.)

61-14A-21. Licensed acupuncture practitioner; license valid under new act. (Repealed effective July 1, 2024.)

Any person validly licensed as an acupuncture practitioner under prior law of this state shall be deemed licensed under the provisions of the Acupuncture and Oriental Medicine Practice Act.

History: 1978 Comp., 61-14A-21, enacted by Laws 1993, ch. 158, 29.



Section 61-14A-22 - Termination of agency life; delayed repeal. (Repealed effective July 1, 2024.)

61-14A-22. Termination of agency life; delayed repeal. (Repealed effective July 1, 2024.)

The board of acupuncture and oriental medicine is terminated on July 1, 2023 pursuant to the Sunset Act [12-9-11 through 12-9-21 NMSA 1978]. The board shall continue to operate according to the Acupuncture and Oriental Medicine Practice Act until July 1, 2024. Effective July 1, 2024, Chapter 61, Article 14A NMSA 1978 is repealed.

History: 1978 Comp., 61-14A-22, enacted by Laws 1993, ch. 158, 30; 2000, ch. 4, 10; 2000, ch. 53, 13; 2005, ch. 208, 11; 2017, ch. 52, 4.






Article 14B - Speech-Language Pathology, Audiology and Hearing Aid Dispensing Practices

Section 61-14B-1 - Short title. (Repealed effective July 1, 2022.)

61-14B-1. Short title. (Repealed effective July 1, 2022.)

Chapter 61, Article 14B NMSA 1978 may be cited as the "Speech-Language Pathology, Audiology and Hearing Aid Dispensing Practices Act".

History: Laws 1996, ch. 57, 1; 1999, ch. 128, 1.



Section 61-14B-2 - Definitions. (Repealed effective July 1, 2022.)

61-14B-2. Definitions. (Repealed effective July 1, 2022.)

As used in the Speech-Language Pathology, Audiology and Hearing Aid Dispensing Practices Act:

A. "apprentice" means a person working toward full licensure in speech-language pathology who meets the requirements for licensure as an apprentice in speech and language pursuant to the Speech-Language Pathology, Audiology and Hearing Aid Dispensing Practices Act;

B. "appropriate supervisor" means a person licensed pursuant to the provisions of the Speech-Language Pathology, Audiology and Hearing Aid Dispensing Practices Act who has a minimum of two years' experience as a speech-language pathologist after the clinical fellowship year;

C. "auditory trainer" means a custom-fitted FM amplifying instrument other than a hearing aid designed to enhance signal-to-noise ratios;

D. "audiologist" means a person who engages in the practice of audiology, who may or may not dispense hearing aids and who meets the qualifications set forth in the Speech-Language Pathology, Audiology and Hearing Aid Dispensing Practices Act;

E. "bilingual-multicultural endorsement" means an endorsement that is issued pursuant to the Speech-Language Pathology, Audiology and Hearing Aid Dispensing Practices Act to a qualified speech-language pathologist and that recognizes the licensee's or applicant's demonstrated proficiency in the use of languages other than English to provide speech-language pathology services;

F. "board" means the speech-language pathology, audiology and hearing aid dispensing practices board;

G. "business location" means a permanent physical business location in New Mexico where records can be examined and process served;

H. "certification by a national professional association" means certification issued by a board-approved national speech-language or hearing association;

I. "clinical fellow" means a person who has completed all academic course work and practicum requirements for a master's degree or the equivalent in speech-language pathology and engages in the practice of speech-language pathology as set forth in the provisions of the Speech-Language Pathology, Audiology and Hearing Aid Dispensing Practices Act;

J. "clinical fellowship year" or "CFY" means the time following the completion of all academic course work and practicum requirements for a master's degree in speech-language pathology and during which a clinical fellow is working toward certification by a national professional association;

K. "department" means the regulation and licensing department;

L. "hearing aid" means a wearable instrument or device designed or offered for the purpose of aiding or compensating for impaired human hearing and any parts, attachments or accessories, including earmolds but excluding batteries and cords;

M. "hearing aid dispenser" means a person other than an audiologist or an otolaryngologist who is licensed to sell, fit and service hearing aids pursuant to the Speech-Language Pathology, Audiology and Hearing Aid Dispensing Practices Act and maintains or occupies a permanent physical business location in New Mexico where records can be examined and process can be served;

N. "otolaryngologist" means a licensed physician who has completed a recognized residency in otolaryngology and is certified by the American board of otolaryngology;

O. "paraprofessional" means a person who provides adjunct speech-pathology or audiology services under the direct supervision of a licensed speech-language pathologist or audiologist;

P. "practice of audiology" means the application of principles, methods and procedures of measurement, testing, appraisal, prognostication, aural rehabilitation, aural habilitation, consultation, hearing aid selection and fitting, counseling, instruction and research related to hearing and disorders of hearing for the purpose of nonmedical diagnosis, prevention, identification, amelioration or the modification of communicative disorders involving speech, language auditory function or other aberrant behavior related to hearing disorders;

Q. "practice of hearing aid dispensing" means the behavioral measurement of human hearing for the purpose of the selection and fitting of hearing aids or other rehabilitative devices to ameliorate the dysfunction of hearing sensitivity; this may include otoscopic inspection of the ear, fabrication of ear impressions and earmolds, instruction, consultation and counseling on the use and care of these instruments, medical referral when appropriate and the analysis of function and servicing of these instruments involving their modification or adjustment;

R. "practice of speech-language pathology" means the rendering or offering to render to individuals, groups, organizations or the public any service in speech or language pathology involving the nonmedical application of principles, methods and procedures for the measurement, testing, diagnosis, prognostication, counseling and instruction related to the development and disorders of communications, speech, fluency, voice, verbal and written language, auditory comprehension, cognition, dysphagia, oral pharyngeal or laryngeal sensorimotor competencies and treatment of persons requiring use of an augmentative communication device for the purpose of nonmedical diagnosing, preventing, treating and ameliorating such disorders and conditions in individuals and groups of individuals;

S. "screening" means a pass-fail procedure to identify individuals who may require further assessment in the areas of speech-language pathology, audiology or hearing aid dispensing;

T. "speech-language pathologist" means a person who engages in the practice of speech-language pathology and who meets the qualifications set forth in the Speech-Language Pathology, Audiology and Hearing Aid Dispensing Practices Act;

U. "sponsor" means a licensed hearing aid dispenser, audiologist or otolaryngologist who has an endorsement to dispense hearing aids and:

(1) is employed in the same business location where the trainee is being trained; and

(2) has been actively engaged in the dispensing of hearing aids during three of the past five years;

V. "student" means a person who is a full- or part-time student enrolled in an accredited college or university program in speech-language pathology, audiology or communicative disorders;

W. "supervisor" means a speech-language pathologist or audiologist licensed pursuant to the provisions of the Speech-Language Pathology, Audiology and Hearing Aid Dispensing Practices Act who provides supervision in the area of speech-language pathology or audiology; and

X. "trainee" means a person working toward full licensure as a hearing aid dispenser under the direct supervision of a sponsor.

History: Laws 1996, ch. 57, 2; 1999, ch. 128, 2; 2013, ch. 110, 1; 2015, ch. 110, 1.



Section 61-14B-3 - Scope of practice; speech-language pathology. (Repealed effective July 1, 2022.)

61-14B-3. Scope of practice; speech-language pathology. (Repealed effective July 1, 2022.)

A. The scope of practice for speech-language pathologists shall include:

(1) rendering or offering to render professional services, including diagnosis, prevention, identification, evaluation, consultation, habilitation, rehabilitation, instruction, counseling, prognostication, training and research to individuals or groups of individuals who have or are suspected of having disorders of communication, including speech comprehension, voice, fluency, language in all its expressive and receptive forms, including oral expression, reading, writing and comprehension, oral pharyngeal function, oral motor function, dysphagia, functional maintenance therapy or cognitive-communicative processes; and

(2) determining the need for personal augmentative and alternative communication systems, computer access or assistive technology, recommending such systems, and providing set-up, modification, training, trouble-shooting and follow-up in the utilization of such systems.

B. The scope of practice for speech-language pathologists may include:

(1) conducting pure-tone air conduction hearing screening, tympanometry screening, limited to a pass or fail determination, for the purpose of performing a speech and language evaluation or for the initial identification of individuals with other disorders of communications;

(2) aural rehabilitation that is defined as services and procedures for facilitation of adequate receptive and expressive communication in individuals with hearing impairment; or

(3) supervision of graduate students, clinical fellows or paraprofessionals.

History: Laws 1996, ch. 57, 3.



Section 61-14B-3.1 - Scope of practice; apprentice in speech and language. (Repealed effective July 1, 2022.)

61-14B-3.1. Scope of practice; apprentice in speech and language. (Repealed effective July 1, 2022.)

The scope of practice for an apprentice in speech and language is to provide adjunct services that are planned, selected or designed by the supervising speech-language pathologist. These services may include:

A. conducting speech-language or hearing screenings;

B. following documented intervention plans or protocols;

C. preparing written daily plans based on the overall intervention plan;

D. recording, charting, graphing or otherwise displaying data relative to client performance and reporting performance changes to the supervisor;

E. maintaining daily service notes and completing daily charges as requested;

F. reporting but not interpreting data relative to client performance to teacher, family or other professionals;

G. performing clerical duties, including maintenance of therapy and diagnostic materials, equipment and client files as directed by the supervisor;

H. assisting the speech-language pathologist during client treatment and assessment; and

I. assisting the speech-language pathologist in research, in-service, training and public relations programs.

History: Laws 1999, ch. 128, 3; 2005, ch. 250, 1.



Section 61-14B-3.2 - Scope of practice; clinical fellow of speech-language pathology. (Repealed effective July 1, 2022.)

61-14B-3.2. Scope of practice; clinical fellow of speech-language pathology. (Repealed effective July 1, 2022.)

A. The scope of practice for a clinical fellow of speech-language pathology under supervision by an appropriate supervisor shall include:

(1) rendering or offering to render professional services, including diagnosis, prevention, identification, evaluation, consultation, habilitation, rehabilitation, instruction, counseling, prognostication, training and research, to individuals or groups of individuals who have or are suspected of having disorders of communication, including speech comprehension; voice fluency; language in all its expressive and receptive forms, including oral expression, reading, writing and comprehension; oral pharyngeal function; oral motor function; dysphagia; functional maintenance therapy; or cognitive-communicative processes; and

(2) determining the need for personal augmentative and alternative communication systems, computer access systems or assistive technology systems; recommending such systems; and providing setup modification, training, troubleshooting and follow-up in the utilization of such systems.

B. The scope of practice for a clinical fellow of speech-language pathology under supervision by an appropriate supervisor may include:

(1) conducting pure-tone air conduction hearing screening or tympanometry screening, limited to a pass or fail determination, for the purpose of performing a speech and language evaluation or for the initial identification of individuals with other disorders of communication; and

(2) aural rehabilitation that is defined as services and procedures for facilitation of adequate receptive and expressive communication in individuals with hearing impairment.

History: Laws 2013, ch. 110, 2.



Section 61-14B-5 - Scope of practice; audiologists. (Repealed effective July 1, 2022.)

61-14B-5. Scope of practice; audiologists. (Repealed effective July 1, 2022.)

The scope of practice for audiologists shall include:

A. the rendering or offering to render professional services, including nonmedical diagnosis, prevention, identification, evaluation, consultation, counseling, habilitation, rehabilitation and instruction on and prognostication of individuals having or suspected of having disorders of hearing, balance or central auditory processing;

B. identification and evaluation of auditory function through the performance and interpretation of appropriate behavioral or electrophysiological tests for this purpose;

C. making ear impressions for use with auditory trainers or for non-amplified devices such as swim molds or ear protectors;

D. cerumen management;

E. evaluation and management of tinnitus;

F. the scope of practice for hearing aid dispensers;

G. consultation regarding noise control or environmental noise evaluation;

H. hearing conservation;

I. calibration of equipment used in hearing testing and environmental evaluation;

J. fitting and management of auditory trainers, including their general service, adjustment and analysis of function, as well as instruction, orientation and counseling in the use and care of these instruments;

K. speech or language screening for the purposes of audiological evaluation or initial identification for referral of individuals with disorders of communication other than hearing;

L. supervision of students, clinical fellows and paraprofessionals; and

M. sponsorship of hearing aid dispenser trainees.

History: Laws 1996, ch. 57, 5; 1999, ch. 128, 4; 2013, ch. 110, 3.



Section 61-14B-6 - Scope of practice; hearing aid dispenser. (Repealed effective July 1, 2022.)

61-14B-6. Scope of practice; hearing aid dispenser. (Repealed effective July 1, 2022.)

The scope of practice of the hearing aid dispenser shall include:

A. the measurement and evaluation of the sensitivity of human hearing by means of appropriate behavioral testing equipment for the purpose of amplification;

B. the otoscopic observation of the outer ear in connection with the evaluation of hearing and the fitting of hearing aids and for the purpose of referral to other professionals;

C. the fabrication of ear impressions or ear molds for the purpose of selecting and fitting hearing aids;

D. the analysis of hearing aid function by means of the appropriate testing equipment;

E. the selection and fitting of hearing aids with appropriate instruction, orientation, counseling and management regarding the use and maintenance of these devices; and

F. the modification and general servicing of hearing aids.

History: Laws 1996, ch. 57, 6.



Section 61-14B-7 - License required. (Repealed effective July 1, 2022.)

61-14B-7. License required. (Repealed effective July 1, 2022.)

A. Unless licensed to practice speech-language pathology, audiology or hearing aid dispensing under the Speech-Language Pathology, Audiology and Hearing Aid Dispensing Practices Act, no person shall:

(1) practice as a speech-language pathologist, audiologist or hearing aid dispenser;

(2) use the title or make any representation as being a licensed speech-language pathologist, audiologist or hearing aid dispenser or use any other title, abbreviation, letters, figures, signs or devices that indicate the person is licensed to practice as a speech-language pathologist, audiologist or hearing aid dispenser; or

(3) advertise, hold out to the public or represent in any manner that one is authorized to practice speech-language pathology, audiology or hearing aid dispensing.

B. No person shall make any representation as being a speech-language pathologist or hold out to the public by any means or by any service or function perform, directly or indirectly, or by using the terms "speech pathology", "speech pathologist", "speech therapy", "speech therapist", "speech correction", "speech correctionist", "speech clinic", "speech clinician", "language pathology", "language pathologist", "voice therapy", "voice therapist", "voice pathology", "voice pathologist", "logopedics", "logopedist", "communicology", "communicologist", "aphasiology", "aphasiologist", "phoniatrist" or "swallowing therapist" unless licensed as such under the provisions of the Speech-Language Pathology, Audiology and Hearing Aid Dispensing Practices Act.

C. No person shall make any representation as being an audiologist or hold out to the public by any means, or by any service or function perform directly or indirectly, or by using the terms "audiology", "audiologist", "audiometry", "audiometrist", "audiological", "audiometrics", "hearing therapy", "hearing therapist", "hearing clinic", "hearing clinician", "hearing center", "hearing aid audiologist" or "audioprosthologist" unless licensed as such under the provisions of the Speech-Language Pathology, Audiology and Hearing Aid Dispensing Practices Act.

D. No person shall make any representation as being a hearing aid dispenser or use the terms "hearing aid dealer", "hearing aid fitter", "hearing aid sales", "hearing aid center" or "hearing aid service center" unless licensed as such under the provisions of the Speech-Language Pathology, Audiology and Hearing Aid Dispensing Practices Act.

History: Laws 1996, ch. 57, 7; 2013, ch. 110, 4.



Section 61-14B-8 - Exemptions. (Repealed effective July 1, 2022.)

61-14B-8. Exemptions. (Repealed effective July 1, 2022.)

A. Nothing in the Speech-Language Pathology, Audiology and Hearing Aid Dispensing Practices Act shall be construed to prevent qualified members of other recognized professions that are licensed, certified or registered under New Mexico law or regulation from rendering services within the scope of their licenses, certificates or registrations, provided that they do not represent themselves as holding licenses in speech-language pathology, audiology or hearing aid dispensing.

B. A person not meeting the requirements for licensure as a speech-language pathologist or audiologist under the provisions of the Speech-Language Pathology, Audiology and Hearing Aid Dispensing Practices Act may practice as a speech pathologist or audiologist until July 1, 1997 if:

(1) the person is employed as a speech pathologist or audiologist on a waiver license issued by the public education department prior to the effective date of that act; and

(2) the person is actively seeking the educational requirements for licensure under that act.

C. Nothing in the Speech-Language Pathology, Audiology and Hearing Aid Dispensing Practices Act prevents qualified members of other recognized professional groups, such as licensed physicians, dentists or teachers of the deaf, from doing appropriate work in the area of communication disorders consistent with the standards and ethics of their respective professions.

D. Nothing in the Speech-Language Pathology, Audiology and Hearing Aid Dispensing Practices Act restricts the activities and services of a speech-language pathology or audiology graduate student at an accredited or approved college or university or an approved clinical training facility; provided that these activities and services constitute part of the student's supervised course of study and that the student is designated as a speech-language pathology or audiology graduate student or other title clearly indicating the training status appropriate to the student's level of training.

History: Laws 1996, ch. 57, 8; 2013, ch. 110, 5.



Section 61-14B-9 - Board created. (Repealed effective July 1, 2022.)

61-14B-9. Board created. (Repealed effective July 1, 2022.)

A. There is created the "speech-language pathology, audiology and hearing aid dispensing practices board" that shall be administratively attached to the department.

B. The board shall consist of eleven members who have been New Mexico residents for at least five years prior to their appointment. Among the membership, three members shall be licensed speech-language pathologists, two members shall be licensed audiologists, two members shall be licensed hearing aid dispensers, one member shall be a licensed otolaryngologist and three members shall represent the public and have no interest, direct or indirect, in the profession regulated.

C. A licensed member of the board shall not hold any elected or appointed office in any related professional organization.

History: Laws 1996, ch. 57, 9; 2013, ch. 110, 6.



Section 61-14B-10 - Terms; reimbursement; meetings. (Repealed effective July 1, 2022.)

61-14B-10. Terms; reimbursement; meetings. (Repealed effective July 1, 2022.)

A. Members of the board shall be appointed by the governor for staggered terms of three years. Each member shall hold office until the member's successor is appointed. Vacancies shall be filled for the unexpired term in the same manner as original appointments.

B. A majority of the board members serving constitutes a quorum of the board. The board shall meet at least once a year and at such other times as it deems necessary.

C. The board shall elect a chair and other officers as deemed necessary to administer its duties.

D. No board member shall serve more than two full consecutive terms, and a member failing to attend three meetings after proper notice shall automatically be recommended for removal as a board member unless excused for reasons set forth in board regulations.

E. Members of the board shall be reimbursed as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978 ] and shall receive no other compensation, perquisite or allowance.

F. No member of the board shall be liable in a civil action for any act performed in good faith in the performance of the member's duties.

History: Laws 1996, ch. 57, 10; 2013, ch. 110, 7.



Section 61-14B-11 - Board powers and duties. (Repealed effective July 1, 2022.)

61-14B-11. Board powers and duties. (Repealed effective July 1, 2022.)

The board shall:

A. adopt rules and regulations and establish policy necessary to carry out the provisions of the Speech-Language Pathology, Audiology and Hearing Aid Dispensing Practices Act in accordance with the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978];

B. adopt rules implementing continuing education requirements;

C. adopt a code of ethics;

D. conduct hearings upon charges relating to the discipline of licensees, including the denial, suspension or revocation of a license in accordance with the Uniform Licensing Act;

E. investigate complaints against licensees by issuing investigative subpoenas prior to the issuance of a notice of contemplated action;

F. establish fees for licensure;

G. provide for the licensing and renewal of licenses of applicants; and

H. adopt rules that provide for licensure by reciprocity, including temporary permits for speech-language pathologists, audiologists or hearing aid dispensers.

History: Laws 1996, ch. 57, 11; 2003, ch. 408, 22.



Section 61-14B-12 - Requirements for licensure; speech-language pathologist. (Repealed effective July 1, 2022.)

61-14B-12. Requirements for licensure; speech-language pathologist. (Repealed effective July 1, 2022.)

A license to practice as a speech-language pathologist shall be issued to a person who files a completed application, accompanied by the required fees and documentation; certifies that the applicant is not guilty of any of the activities listed in Section 61-14B-21 NMSA 1978; and submits satisfactory evidence that the applicant:

A. holds at least a master's degree in speech pathology, speech-language pathology or communication disorders or an equivalent degree regardless of degree name and meets the academic requirements for certification by a national professional association; and either

B. currently holds certification by a national professional association in the area for which the applicant is seeking licensure; or

C. has completed the current academic, practicum and employment experience requirements for certification by a national professional association in the area for which the applicant is applying for license and has passed a recognized standard national examination in speech-language pathology.

History: Laws 1996, ch. 57, 12; 1999, ch. 128, 5; 2005, ch. 250, 2; 2015, ch. 110, 2.



Section 61-14B-12.1 - Requirements for licensure; audiologist. (Repealed effective July 1, 2022.)

61-14B-12.1. Requirements for licensure; audiologist. (Repealed effective July 1, 2022.)

A. A license to practice as an audiologist shall be issued to any person who:

(1) files a completed application, accompanied by the required fees and documentation;

(2) certifies that the applicant is not guilty of any of the activities listed in Section 61-14B-21 NMSA 1978; and

(3) submits satisfactory evidence that the applicant:

(a) holds a doctor of audiology degree or an equivalent degree regardless of degree name and meets the academic requirements for certification by a national professional association, as determined by the board by rule;

(b) has passed a nationally recognized standard examination in audiology, if required by rule; and

(c) has earned certification by a national professional association as evidence that the applicant meets the clinical experience and examination requirements of the Speech-Language Pathology, Audiology and Hearing Aid Dispensing Practices Act.

B. A license to practice as an audiologist shall be issued to a person who:

(1) files a completed application, accompanied by the required fees and documentation;

(2) certifies that the applicant is not guilty of any of the activities listed in Section 61-14B-21 NMSA 1978;

(3) submits satisfactory evidence that the applicant:

(a) holds a master's degree in audiology or communication disorders or an equivalent degree in audiology or communication disorders or an equivalent degree awarded prior to January 1, 2007; has met the academic requirements for certification by a national professional association; and has earned certification by a national professional association in the area in which the applicant is seeking licensure; or

(b) has completed the current academic, practicum and employment experience requirements for certification by a national professional association and has passed a nationally recognized standard examination in audiology; and

(4) provides evidence satisfactory to the board of at least six months' experience in the dispensing of hearing aids through practical examination or other methods as determined by the board in either a graduate training program or in a work or training experience.

History: Laws 2005, ch. 250, 3; 2013, ch. 110, 8; 2015, ch. 110, 3.



Section 61-14B-13 - Requirements for endorsement to dispense hearing aids as an otolaryngologist. (Repealed effective July 1, 2022.)

61-14B-13. Requirements for endorsement to dispense hearing aids as an otolaryngologist. (Repealed effective July 1, 2022.)

An endorsement to practice hearing aid dispensing shall be issued to a licensed otolaryngologist who files a completed application accompanied by the required fees and documentation and who:

A. provides evidence satisfactory to the board of at least six months' experience in the dispensing of hearing aids through practical examination or other methods as determined by the board in either a graduate training program or in a work or training experience;

B. maintains or occupies a business location, hospital, clinical medical practice or other facility where hearing aids are regularly dispensed;

C. passes the jurisprudence examination given by the board; and

D. certifies that the otolaryngologist is not guilty of any activities listed in Section 61-14B-21 NMSA 1978.

History: Laws 1996, ch. 57, 13; 1999, ch. 128, 6; 2015, ch. 110, 4.



Section 61-14B-13.1 - Requirements for bilingual-multicultural endorsement. (Repealed effective July 1, 2022.)

61-14B-13.1. Requirements for bilingual-multicultural endorsement. (Repealed effective July 1, 2022.)

A bilingual-multicultural endorsement shall be issued to any person who:

A. files a completed application, accompanied by the required fees and documentation; certifies that the applicant is not guilty of any of the activities listed in Section 61-14B-21 NMSA 1978; and submits satisfactory evidence that the applicant:

(1) is eligible for and in the process of obtaining a license to practice as a speech-language pathologist;

(2) has completed the required education as determined by rule;

(3) has met experience requirements approved by the board; and

(4) has demonstrated proficiency in the specified language as determined by the board; or

B. files a completed application accompanied by the required fees and documentation; certifies that the applicant is not guilty of any of the activities listed in Section 61-14B-21 NMSA 1978; and submits satisfactory evidence that the applicant:

(1) has an active license in good standing in the state of New Mexico as a speech-language pathologist;

(2) has a current bilingual endorsement from the public education department; or

(3) has a minimum of five years practicing with clients who utilize a language other than English and has demonstrated proficiency in the specified language as determined by the board; or

C. files a completed application, accompanied by the required fees and documentation; certifies that the applicant is not guilty of any of the activities listed in Section 61-14B-21 NMSA 1978; and submits satisfactory evidence that the applicant:

(1) has a license in good standing in another state or country as a speech-language pathologist;

(2) has a minimum of five years practicing with clients who utilize a language other than English; and

(3) has demonstrated proficiency in the specified language as determined by the board.

History: Laws 2013, ch. 110, 16; 2015, ch. 110, 5.



Section 61-14B-14 - Requirements for licensure by examination; hearing aid dispenser. (Repealed effective July 1, 2022.)

61-14B-14. Requirements for licensure by examination; hearing aid dispenser. (Repealed effective July 1, 2022.)

A. A license to practice as a hearing aid dispenser shall be issued to a person who files a completed application, passes the examination approved by the board, pays the required fees, provides required documentation and submits satisfactory evidence that the person:

(1) is an audiologist or an otolaryngologist; or

(2) is a person other than an audiologist or an otolaryngologist applying for a license pursuant to the Speech-Language Pathology, Audiology and Hearing Aid Dispensing Practices Act;

(3) has reached the age of majority and has at least a high school education or the equivalent;

(4) has worked for no less than seven months under a training permit; and

(5) certifies that the person is not guilty of any of the activities listed in Section 61-14B-21 NMSA 1978.

B. The examination for hearing aid dispenser shall be conducted by the board quarterly unless there are no applicants for examination.

C. The board:

(1) shall provide procedures to ensure that examinations for licensure are offered as needed;

(2) shall establish rules regarding the examination application deadline and other rules relating to the taking and retaking of licensure examinations;

(3) shall determine a passing grade for the examination; and

(4) may accept an applicant's examination scores used for national certification or other examination approved by the board.

History: Laws 1996, ch. 57, 14; 1999, ch. 128, 7; 2013, ch. 110, 9.



Section 61-14B-15 - Requirements for licensure; clinical fellow of speech-language pathology. (Repealed effective July 1, 2022.)

61-14B-15. Requirements for licensure; clinical fellow of speech-language pathology. (Repealed effective July 1, 2022.)

A license to practice as a clinical fellow of speech-language pathology shall be issued to a person who files a completed application, pays the required fees, provides documentation and submits satisfactory evidence that the person:

A. has met all academic course work and practicum requirements for a master's degree in speech-language pathology, speech pathology or communication disorders for certification by a national professional association;

B. certifies that the person has received no reprimands of unprofessional conduct or incompetency;

C. applies for licensure under Section 61-14B-12 NMSA 1978 after completing the clinical fellowship year; and

D. has an appropriate supervisor, as defined in Section 61-14B-2 NMSA 1978.

History: Laws 1996, ch. 57, 15; 2013, ch. 110, 10; 2015, ch. 110, 6.



Section 61-14B-15.1 - Requirements for licensure; apprentice in speech and language. (Repealed effective July 1, 2022.)

61-14B-15.1. Requirements for licensure; apprentice in speech and language. (Repealed effective July 1, 2022.)

A license to practice as an apprentice in speech and language shall be issued by the board to a person who files a completed application accompanied by the required fees and documentation and provides satisfactory evidence that the applicant:

A. is working toward full licensure pursuant to the provisions of the Speech-Language Pathology, Audiology and Hearing Aid Dispensing Practices Act;

B. has a baccalaureate degree in speech-language pathology or communicative disorders or an equivalent degree or a baccalaureate degree in another field with thirty semester hours of credit in speech-language pathology or communicative disorder;

C. is enrolled in and successfully completes graduate classes in speech-language pathology, communicative disorders or a related field at a minimum rate of nine semester hours per year and is accepted into a master's level program in speech-language pathology or communicative disorders within two years of initial licensing;

D. maintains a minimum of a 3.0 grade point average in the master's degree course and other work;

E. is supervised by an appropriate supervisor, as defined in Section 61-14B-2 NMSA 1978; and

F. has arranged for appropriate supervision to meet the supervision requirement defined by rule.

History: Laws 1999, ch. 128, 8; 2005, ch. 250, 4; 2013, ch. 110, 11.



Section 61-14B-16 - Licensure under prior laws. (Repealed effective July 1, 2022.)

61-14B-16. Licensure under prior laws. (Repealed effective July 1, 2022.)

Any license issued in accordance with the Speech-Language Pathology and Audiology Act or the Hearing Aid Act prior to the effective date of the Speech-Language Pathology, Audiology and Hearing Aid Dispensing Practices Act shall be valid until the expiration date of the license.

History: 1996, ch. 57, 16.



Section 61-14B-17 - Hearing aid dispensing temporary trainee permits; issuance. (Repealed effective July 1, 2022.)

61-14B-17. Hearing aid dispensing temporary trainee permits; issuance. (Repealed effective July 1, 2022.)

A. A person who does not meet the requirements for licensure without examination as an audiologist or otolaryngologist as set forth in Section 61-14B-13 NMSA 1978 or as a hearing aid dispenser as set forth in Section 61-14B-14 NMSA 1978 may apply for a temporary trainee permit. A temporary trainee permit shall be issued to a person who:

(1) has reached the age of majority and has a high school education or the equivalent;

(2) has identified a sponsor;

(3) pays an application fee as determined by the board;

(4) has not failed the licensing examination twice within a five-year period; and

(5) certifies that the person is not guilty of any of the activities listed in Section 61-14B-21 NMSA 1978.

B. A temporary trainee permit shall:

(1) be valid for one year from the date of its issuance and is nonrenewable for a period of one year following its expiration; and

(2) allow the person to complete a training period.

C. A person issued a temporary trainee permit may be eligible for licensure as a hearing aid dispenser upon:

(1) the completion of a minimum of three hundred twenty hours of training, to be completed within a three-month period under the direct supervision of the sponsor;

(2) the completion of five continuous months of full-time dispensing work, during which time all sales are approved by the sponsor prior to delivery; and

(3) the sponsor approving all fittings, adjustments, modifications or repairs to hearing aids and earmolds.

D. An audiologist or otolaryngologist issued a temporary trainee permit may be eligible for licensure without examination as a hearing aid dispenser upon the sponsor providing direct supervision for a minimum of three months of all fittings, adjustments, modifications or repairs to hearing aids and earmolds.

History: Laws 1996, ch. 57, 17; 1999, ch. 128, 9; 2013, ch. 110, 12.



Section 61-14B-18 - Scope of hearing aid dispensing examination. (Repealed effective July 1, 2022.)

61-14B-18. Scope of hearing aid dispensing examination. (Repealed effective July 1, 2022.)

In preparing the hearing aid dispensing examination, the board shall use tests that demonstrate:

A. knowledge in the fitting and sale of hearing aids, including basic physics of sound, anatomy and physiology of the ear and the function of hearing aids; and

B. proficient use of techniques for the fitting of hearing aids, including:

(1) pure-tone audiometry, including air conduction and bone conduction testing;

(2) live voice or recorded voice speech audiometry, including speech reception threshold and speech recognition score tests;

(3) masking when indicated;

(4) recording and evaluation of audiograms and speech audiometry for determining proper selection, fitting and adjustment of hearing aids;

(5) taking earmold impressions; and

(6) analyzing hearing aid function, modification and general service.

History: Laws 1996, ch. 57, 18; 2013, ch. 110, 13.



Section 61-14B-19 - License renewal. (Repealed effective July 1, 2022.)

61-14B-19. License renewal. (Repealed effective July 1, 2022.)

A. Each licensee shall renew the licensee's license biennially by submitting a renewal application as provided for in the board's regulations. The board may require proof of continuing education as a requirement for renewal. The board may establish a method to provide for staggered biennial terms. The board may authorize license renewal for one year to establish the renewal cycle.

B. A sixty-day grace period shall be allowed to each licensee after each licensing period. A license may be renewed during the grace period upon payment of a renewal fee and a late fee as prescribed by the board.

C. Any license not renewed by the end of the grace period will be considered expired and the licensee shall not be eligible to practice within the state until the license is renewed. The board shall develop rules regarding requirements for renewal of an expired license and may require the licensee to reapply as a new applicant.

D. Clinical fellow licenses may be renewed annually for no more than three years; provided the clinical fellow has submitted evidence of passing a recognized standard national examination in speech-language pathology prior to or within the clinical fellow's second year of the CFY. The CFY license shall not be renewed for a second year without evidence of passing a recognized standard national examination in speech-language pathology.

E. An apprentice in speech-language pathology shall renew the apprentice's license annually; provided that the apprentice is accepted into a master's-level program in speech-language pathology or communicative disorders within two years of initial licensing.

F. The board may issue rules providing for inactive status of licenses.

History: Laws 1996, ch. 57, 19; 2013, ch. 110, 14.



Section 61-14B-20 - Fees. (Repealed effective July 1, 2022.)

61-14B-20. Fees. (Repealed effective July 1, 2022.)

The board shall establish a schedule of reasonable fees for applications, licenses, renewal of licenses, exams, penalties and administrative fees. The license and license renewal fees shall not exceed:

A. one hundred dollars ($100) for clinical fellows and apprentices in speech and language;

B. two hundred dollars ($200) for audiologists or speech-language pathologists;

C. six hundred dollars ($600) for hearing aid dispensers;

D. four hundred dollars ($400) for examinations;

E. one hundred dollars ($100) for late renewal fees;

F. four hundred dollars ($400) for hearing aid dispensing endorsement;

G. five hundred dollars ($500) for a hearing aid dispenser trainee license, which fee includes examination, both written and practical;

H. one hundred dollars ($100) for bilingual-multicultural endorsement; and

I. reasonable administrative fees.

History: Laws 1996, ch. 57, 20; 1999, ch. 128, 10; 2013, ch. 110, 15.



Section 61-14B-21 - Disciplinary proceedings; judicial review. (Repealed effective July 1, 2022.)

61-14B-21. Disciplinary proceedings; judicial review. (Repealed effective July 1, 2022.)

A. The board may deny, revoke, suspend or impose conditions upon a license held or applied for under the Speech-Language Pathology, Audiology and Hearing Aid Dispensing Practices Act in accordance with the procedures set forth in the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978] upon findings by the board that the licensee or applicant:

(1) is guilty of fraud or deceit in procuring or attempting to procure a license;

(2) has been convicted of a felony. A certified copy of the record of conviction shall be conclusive evidence of the conviction;

(3) is guilty of incompetence;

(4) is guilty of unprofessional conduct;

(5) is selling or fitting the first hearing aid of a child under sixteen years of age who has not been examined and cleared for the hearing aid by an otolaryngologist or a dispensing audiologist who has earned certification by a national professional association;

(6) is selling or fitting a hearing aid on a person who has not been tested, except for replacement aids;

(7) uses untruthful or misleading advertising;

(8) makes any representation as being a medical doctor when the licensee or applicant is not a licensed medical doctor;

(9) is addicted to the use of habit-forming drugs or is addicted to a substance to such a degree as to render the licensee or applicant unfit to practice as a speech-language pathologist, dispensing or nondispensing audiologist or hearing aid dispenser;

(10) is guilty of unprofessional conduct, as defined by regulation of the board;

(11) is guilty of a violation of the Controlled Substances Act [Chapter 30, Article 31 NMSA 1978];

(12) has violated a provision of the Speech-Language Pathology, Audiology and Hearing Aid Dispensing Practices Act;

(13) is guilty of willfully or negligently practicing beyond the scope of the Speech-Language Pathology, Audiology and Hearing Aid Dispensing Practices Act;

(14) is guilty of aiding or abetting the practice of speech-language pathology, audiology or hearing aid dispensing by a person not licensed by the board;

(15) is guilty of practicing without a license in violation of the Speech-Language Pathology, Audiology and Hearing Aid Dispensing Practices Act and its regulations; or

(16) has had a license, certificate or registration to practice speech-language pathology, audiology or hearing aid dispensing revoked, suspended or denied in any jurisdiction, territory or possession of the United States or another country for actions of the licensee similar to acts described in this section. A certified copy of the record of the jurisdiction taking such disciplinary action will be conclusive evidence thereof.

B. Disciplinary proceedings may be initiated by a person filing a sworn complaint. A person filing a sworn complaint shall be immune from liability arising out of civil action if the complaint is filed in good faith and without actual malice.

History: Laws 1996, ch. 57, 21; 2015, ch. 110, 7.



Section 61-14B-22 - Penalties. (Repealed effective July 1, 2022.)

61-14B-22. Penalties. (Repealed effective July 1, 2022.)

A. Any person who fails to furnish the board, its investigators or representatives with information requested by the board is guilty of a misdemeanor and upon conviction shall be punished by a fine not to exceed one thousand dollars ($1,000) or by imprisonment for a period of one year or both.

B. Any person who violates any provision of the Speech-Language Pathology, Audiology and Hearing Aid Dispensing Practices Act is guilty of a misdemeanor and upon conviction thereof shall be punished by a fine not to exceed one thousand dollars ($1,000) or imprisonment for a period of one year or both.

History: Laws 1996, ch. 57, 22.



Section 61-14B-23 - Criminal Offender Employment Act. (Repealed effective July 1, 2022.)

61-14B-23. Criminal Offender Employment Act. (Repealed effective July 1, 2022.)

The provisions of the Criminal Offender Employment Act [28-2-1 to 28-2-6 NMSA 1978] shall govern any consideration of criminal records required or permitted by the Speech-Language Pathology, Audiology and Hearing Aid Dispensing Practices Act.

History: Laws 1996, ch. 57, 23.



Section 61-14B-24 - Fund established. (Repealed effective July 1, 2022.)

61-14B-24. Fund established. (Repealed effective July 1, 2022.)

A. There is created in the state treasury the "speech-language pathology, audiology and hearing aid dispensing practices board fund".

B. All money received by the board under the Speech-Language Pathology, Audiology and Hearing Aid Dispensing Practices Act shall be deposited with the state treasurer for credit to the speech-language pathology, audiology and hearing aid dispensing practices board fund. The state treasurer shall invest the fund as other state funds are invested. All balances in the fund shall remain in the fund and shall not revert to the general fund.

C. Money in the speech-language pathology, audiology and hearing aid dispensing practices board fund is appropriated to the board and shall be used only for the purpose of carrying out the provisions of the Speech-Language Pathology, Audiology and Hearing Aid Dispensing Practices Act.

History: Laws 1996, ch. 57, 24.



Section 61-14B-25 - Termination of agency life; delayed repeal. (Repealed effective July 1, 2022.)

61-14B-25. Termination of agency life; delayed repeal. (Repealed effective July 1, 2022.)

The speech-language pathology, audiology and hearing aid dispensing practices board is terminated on July 1, 2021 pursuant to the Sunset Act [12-9-11 through 12-9-21 NMSA 1978]. The board shall continue to operate according to the provisions of the Speech-Language Pathology, Audiology and Hearing Aid Dispensing Practices Act until July 1, 2022. Effective July 1, 2022, the Speech-Language Pathology, Audiology and Hearing Aid Dispensing Practices Act is repealed.

History: Laws 1996, ch. 57, 25; 1997, ch. 46, 17; 2005, ch. 208, 12; 2015, ch. 119, 15.






Article 14C - Medical Assistants

Section 61-14C-1 - Notice; penalty.

61-14C-1. Notice; penalty.

A. Any physician employing or sponsoring a physician's assistant pursuant to Section 61-6-6 NMSA 1978 or any osteopathic physician employing or sponsoring an osteopathic physician's assistant pursuant to the Osteopathic Physicians' Assistants Act [repealed] shall post a notice of such employment in a prominent place calculated to inform any member of the public entering the office of the physician or osteopathic physician. The notice shall further state the basis upon which charges for services of the assistant are calculated and how they differ, if at all, from the charges for services of the physician or osteopathic physician.

B. Any physician or osteopathic physician violating the provisions of Subsection A of this section is guilty of a petty misdemeanor.

History: Laws 1981, ch. 251, 1.






Article 14D - Athletic Trainer Practice

Section 61-14D-1 - Short title. (Repealed effective July 1, 2022.)

61-14D-1. Short title. (Repealed effective July 1, 2022.)

Chapter 61, Article 14D NMSA 1978 may be cited as the "Athletic Trainer Practice Act".

History: 1978 Comp., 61-14D-1, enacted by Laws 1993, ch. 325, 1; 2000, ch. 4, 11.



Section 61-14D-2 - Purpose. (Repealed effective July 1, 2022.)

61-14D-2. Purpose. (Repealed effective July 1, 2022.)

In the interest of public health, safety and welfare and to protect the public from the unprofessional, improper, incompetent and unlawful practice of athletic training, it is necessary to provide laws and regulations to govern the granting of the privilege to practice as an athletic trainer. The primary responsibility and obligation of the athletic trainer practice board is to protect the public.

History: 1978 Comp., 61-14D-2, enacted by Laws 1993, ch. 325, 2.



Section 61-14D-3 - Definitions. (Repealed effective July 1, 2022.)

61-14D-3. Definitions. (Repealed effective July 1, 2022.)

As used in the Athletic Trainer Practice Act:

A. "athlete" means a person trained to participate in exercise requiring physical agility and stamina;

B. "athletic trainer" means a person who, with the advice and consent of a licensed physician, practices the treatment, prevention, care and rehabilitation of injuries incurred by athletes;

C. "board" means the athletic trainer practice board;

D. "clinical assessment" means obtaining a history of an athletic injury, inspection and palpation of an injured part and associated structures and performance of testing techniques related to stability and function to determine the extent of an injury;

E. "department" means the regulation and licensing department;

F. "district" means an area having the same boundaries as a congressional district in the state;

G. "emergency care" means the application of first aid, determination of whether an injury is life-threatening and referral to an appropriately licensed health care provider if an injury requires further definitive care or the injury or condition is outside an athletic trainer's scope of practice;

H. "licensed physician" means a chiropractor, osteopath or physician licensed pursuant to Article 4, 6 or 10 of Chapter 61 NMSA 1978;

I. "preventive services" means treatment of injuries through pre-activity screening and evaluation, educational programs, application of commercial products, use of protective equipment and physical conditioning and reconditioning programs; and

J. "therapeutic intervention and rehabilitation" means treatment of injuries through the application of exercise, the use of physical modalities such as heat, light, sound, cold, electricity or mechanical devices, therapeutic activities, preventive services and standard reassessment techniques and procedures in accordance with established, written athletic training service plans and upon the order or protocol of a licensed physician.

History: 1978 Comp., 61-14D-3, enacted by Laws 1993, ch. 325, 3; 2017, ch. 86, 1.



Section 61-14D-4 - License required. (Repealed effective July 1, 2022.)

61-14D-4. License required. (Repealed effective July 1, 2022.)

A. Unless licensed pursuant to the Athletic Trainer Practice Act, no person shall:

(1) practice as an athletic trainer as defined in the Athletic Trainer Practice Act;

(2) use the title or represent himself as a licensed athletic trainer or use any other title, abbreviation, letters, figures, signs or devices that indicate the person is licensed to practice as an athletic trainer; or

(3) advertise, hold out to the public or represent in any manner that he is authorized to practice athletic training in the jurisdiction.

History: 1978 Comp., 61-14D-4, enacted by Laws 1993, ch. 325, 4.



Section 61-14D-5 - Exemptions. (Repealed effective July 1, 2022.)

61-14D-5. Exemptions. (Repealed effective July 1, 2022.)

A. Nothing in the Athletic Trainer Practice Act shall be construed:

(1) as preventing qualified members of other recognized professions that are licensed, certified or regulated under New Mexico law or regulation from rendering services within the scope of their license, certification or regulation, provided they do not represent themselves as licensed athletic trainers;

(2) as preventing the practice of athletic training by a student enrolled in a program of study at a nationally accredited institution approved by the board; provided that the student renders services pursuant to a course of instruction or assignment under the supervision of a licensed athletic trainer; or

(3) as requiring any school district to employ an athletic trainer.

History: 1978 Comp., 61-14D-5, enacted by Laws 1993, ch. 325, 5.



Section 61-14D-6 - Scope of practice. (Repealed effective July 1, 2022.)

61-14D-6. Scope of practice. (Repealed effective July 1, 2022.)

The practice of athletic training includes preventive services, emergency care, clinical assessment, therapeutic intervention and rehabilitation of injuries and medical conditions of athletes. Athletic trainers act as allied medical providers through collaboration with licensed physicians, pursuant to the written prescription, standing order or protocol of a licensed physician.

History: 1978 Comp., 61-14D-6, enacted by Laws 1993, ch. 325, 6; 2017, ch. 86, 2.



Section 61-14D-7 - Board created. (Repealed effective July 1, 2022.)

61-14D-7. Board created. (Repealed effective July 1, 2022.)

A. There is created the "athletic trainer practice board".

B. The board shall be administratively attached to the department.

C. The board shall consist of five members who are United States citizens and have been New Mexico residents for at least three years prior to their appointment. Members of the board shall be appointed by the governor for staggered terms of three years each. Three of the members shall be athletic trainers licensed pursuant to provisions of the Athletic Trainer Practice Act. One member shall be employed by a high school. Two members shall represent the public and have no financial interest, direct or indirect, in the occupation regulated. One public member shall be from any area north of interstate 40 in the state and one public member shall be from any area south of interstate 40 in the state. Board members shall reside in separate districts. Board members shall serve until their successors have been appointed.

D. Members of the board shall be reimbursed as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

E. A simple majority of the board members currently serving shall constitute a quorum of the board.

F. The board shall meet at least once a year and at such other times as it deems necessary.

G. No board member shall serve more than two consecutive terms. Any member failing to attend three meetings, after proper notice, shall automatically be recommended to be removed as a board member, unless excused for reasons set forth in board regulations.

H. The board shall elect a chairman and other officers as deemed necessary to administer its duties.

History: 1978 Comp., 61-14D-7, enacted by Laws 1993, ch. 325, 7; 2005, ch. 125, 1.



Section 61-14D-8 - Department duties. (Repealed effective July 1, 2022.)

61-14D-8. Department duties. (Repealed effective July 1, 2022.)

The department, in consultation with the board, shall:

A. process applications and conduct and review the required examinations;

B. issue licenses and provisional permits to applicants who meet the requirements of the Athletic Trainer Practice Act;

C. administer, coordinate and enforce the provisions of the Athletic Trainer Practice Act and investigate persons engaging in practices that may violate the provisions of that act;

D. conduct any required examinations of applicants;

E. hire staff as may be necessary to carry out the actions of the board;

F. maintain board records, including financial records; and

G. maintain a current register of licensees as a matter of public record.

History: 1978 Comp., 61-14D-8, enacted by Laws 1993, ch. 325, 8; 2005, ch. 125, 2.



Section 61-14D-9 - Board powers and duties. (Repealed effective July 1, 2022.)

61-14D-9. Board powers and duties. (Repealed effective July 1, 2022.)

The board:

A. shall select and provide for the administration of examinations for licensure no less often than semiannually;

B. shall establish the passing scores for the New Mexico laws and regulation examinations;

C. shall determine eligibility of individuals for licensure;

D. shall set fees for administrative services and licenses as authorized by the Athletic Trainer Practice Act, and authorize all disbursements necessary to carry out the provisions of that act;

E. shall review license applications and recommend approval or disapproval;

F. may adopt and file, in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978], rules and regulations necessary to carry out the provisions of the Athletic Trainer Practice Act;

G. may take any disciplinary action allowed by and in accordance with the provisions of the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978];

H. may conduct hearings upon charges relating to the discipline of licensees, including the denial, suspension or revocation of a license;

I. may adopt a code of ethics; and

J. may require and establish criteria for continuing education.

History: 1978 Comp., 61-14D-9, enacted by Laws 1993, ch. 325, 9; 2005, ch. 125, 3.



Section 61-14D-10 - Requirements for licensure. (Repealed effective July 1, 2022.)

61-14D-10. Requirements for licensure. (Repealed effective July 1, 2022.)

The board shall issue a license to practice as an athletic trainer to any person who files a completed application, accompanied by the required fees and documentation and who submits satisfactory evidence that the applicant:

A. has completed a baccalaureate degree;

B. is currently competent in cardiopulmonary resuscitation and in the use of automated electrical defibrillator units; and

C. demonstrates professional competence by passing the national certification examination recognized by the board and an examination on New Mexico laws and regulations pertaining to athletic trainers prescribed by the board.

History: 1978 Comp., 61-14D-10, enacted by Laws 1993, ch. 325, 10; 2005, ch. 125, 4.



Section 61-14D-11 - Examinations. (Repealed effective July 1, 2022.)

61-14D-11. Examinations. (Repealed effective July 1, 2022.)

Applicants shall demonstrate professional competency by passing the New Mexico laws and regulations examination. The board shall establish the board-approved examinations application deadline and the requirements for re-examination if the applicant has failed the examination.

History: 1978 Comp., 61-14D-11, enacted by Laws 1993, ch. 325, 11; 2005, ch. 125, 5.



Section 61-14D-12 - Provisional permit. (Repealed effective July 1, 2022.)

61-14D-12. Provisional permit. (Repealed effective July 1, 2022.)

A. An applicant for licensure who has passed the New Mexico state law and regulations examination may obtain a provisional permit to engage in the practice of athletic training; provided that the applicant meets all licensure requirements except for passing the national certification exam for athletic trainers. The applicant must provide proof of registration to take the national certification examination.

B. The provisional permit is valid until the results of the national certification examination have been received in the board office.

C. If the applicant should fail or not take the national certification examination, upon proof of re-registration for the national certification examination, the applicant will be issued a second provisional permit. No more than two provisional permits shall be issued to an individual.

History: 1978 Comp., 61-14D-12, enacted by Laws 1993, ch. 325, 12; 2005, ch. 125, 6.



Section 61-14D-13 - License renewal. (Repealed effective July 1, 2022.)

61-14D-13. License renewal. (Repealed effective July 1, 2022.)

A. Each licensee shall renew his license annually by submitting a renewal application on a form provided by the board.

B. The board may require proof of continuing education, current cardiopulmonary resuscitation certification and certification in the use of automated electrical defibrillator units as a requirement for renewal.

C. If a license is not renewed by the expiration date, the license will be considered expired and the licensee shall refrain from practicing. A licensee may renew a license within the allotted grace period by submitting to the board payment of the renewal fee and late fee and proof of compliance with all renewal requirements. Upon receipt of payment and proof of meeting any continuing education requirements by the board, the licensee may resume practice. Failure to receive renewal notice and application for renewal of license from the board does not excuse a licensed athletic trainer from the requirements for renewal.

D. A license granted by the board shall automatically expire if the licensee fails to apply for the renewal license provided for in this section within thirty days of the renewal deadline. Reinstatement of an expired license will require the licensee to reapply and meet all current standards for licensure.

History: 1978 Comp., 61-14D-13, enacted by Laws 1993, ch. 325, 13; 2005, ch. 125, 7.



Section 61-14D-14 - Fees. (Repealed effective July 1, 2022.)

61-14D-14. Fees. (Repealed effective July 1, 2022.)

The board shall establish a schedule of reasonable fees for applications, licenses, provisional permits, renewal of licenses, placement on inactive status and necessary administrative fees and initial prorated licensing fees.

History: 1978 Comp., 61-14D-14, enacted by Laws 1993, ch. 325, 14; 2005, ch. 125, 8.



Section 61-14D-15 - Criminal Offenders Employment Act. (Repealed effective July 1, 2022.)

61-14D-15. Criminal Offenders Employment Act. (Repealed effective July 1, 2022.)

The provisions of the Criminal Offender Employment Act [28-2-1 to 28-2-6 NMSA 1978] shall govern any consideration of criminal records required or permitted by the Athletic Trainer Practice Act.

History: 1978 Comp., 61-14D-15, enacted by Laws 1993, ch. 325, 15.



Section 61-14D-16 - Disciplinary proceedings; judicial review; application of Uniform Licensing Act. (Repealed effective July 1, 2022.)

61-14D-16. Disciplinary proceedings; judicial review; application of Uniform Licensing Act. (Repealed effective July 1, 2022.)

A. In accordance with the provisions of the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978], the board may deny, revoke or suspend any license held or applied for under the Athletic Trainer Practice Act upon findings by the board that the licensee or applicant:

(1) is guilty of fraud, deceit or misrepresentation in procuring or attempting to procure a license provided for in the Athletic Trainer Practice Act;

(2) has been convicted of a felony. A certified copy of the record of conviction shall be conclusive evidence of such conviction;

(3) is guilty of incompetence;

(4) is guilty of unprofessional conduct;

(5) is guilty of dispensing, administering, distributing or using a controlled substance, as defined in the Controlled Substances Act [Chapter 30, Article 31 NMSA 1978], or is addicted to any vice to such a degree that it renders him unfit to practice as an athletic trainer;

(6) has violated any provisions of the Athletic Trainer Practice Act;

(7) is guilty of willfully or negligently practicing beyond the scope of athletic training as defined in the Athletic Trainer Practice Act;

(8) is guilty of aiding or abetting the practice of athletic training by a person not licensed by the board;

(9) is guilty of practicing without a provisional permit or license in violation of the Athletic Trainer Practice Act and its regulations; or

(10) has had a license, certificate or registration to practice as an athletic trainer revoked, suspended or denied in any jurisdiction, territory or possession of the United States or another country for actions of the licensee similar to acts described in this subsection. A certified copy of the record of the jurisdiction taking such disciplinary action shall be conclusive evidence of the revocation, suspension or denial.

B. Disciplinary proceedings may be instituted by the sworn complaint of any person and shall conform to the provisions of the Uniform Licensing Act. Any party to a hearing may obtain a copy of the hearing record upon payment of costs for the copy.

C. Any person filing a sworn complaint shall be immune from liability arising out of civil action, provided the complaint is filed in good faith and without actual malice.

History: 1978 Comp., 61-14D-16, enacted by Laws 1993, ch. 325, 16; 2005, ch. 125, 9.



Section 61-14D-17 - Penalties. (Repealed effective July 1, 2022.)

61-14D-17. Penalties. (Repealed effective July 1, 2022.)

Any person who violates any provision of the Athletic Trainer Practice Act is guilty of a misdemeanor and upon conviction shall be punished as provided in Section 31-19-1 NMSA 1978.

History: 1978 Comp., 61-14D-17, enacted by Laws 1993, ch. 325, 17.



Section 61-14D-18 - Fund established. (Repealed effective July 1, 2022.)

61-14D-18. Fund established. (Repealed effective July 1, 2022.)

A. There is created in the state treasury the "athletic trainer practice board fund".

B. All money received by the board under the Athletic Trainer Practice Act shall be deposited with the state treasurer for credit to the fund. The state treasurer shall invest the fund as other state funds are invested. Disbursements from the fund shall be made upon warrants drawn by the secretary of finance and administration pursuant to vouchers signed by the secretary. Balances credited to the fund shall remain in the fund and shall not revert to the general fund.

C. Money in the fund is appropriated to the board and shall be used only for the purpose of meeting the necessary expenses incurred in carrying out the provisions of the Athletic Trainer Practice Act.

History: 1978 Comp., 61-14D-18, enacted by Laws 1993, ch. 325, 18.



Section 61-14D-19 - Termination of agency life; delayed repeal. (Repealed effective July 1, 2022.)

61-14D-19. Termination of agency life; delayed repeal. (Repealed effective July 1, 2022.)

The athletic trainer practice board is terminated on July 1, 2021 pursuant to the provisions of the Sunset Act [12-9-11 through 12-9-21 NMSA 1978]. The board shall continue to operate according to the provisions of the Athletic Trainer Practice Act until July 1, 2022. Effective July 1, 2022, Chapter 61, Article 14D NMSA 1978 is repealed.

History: 1978 Comp., 61-14D-19, enacted by Laws 1993, ch. 325, 19; 2000, ch. 4, 12; 2005, ch. 208, 13; 2015, ch. 119, 16.






Article 14E - Medical Imaging and Radiation Therapy Health and Safety

Section 61-14E-1 - Short title.

61-14E-1. Short title.

Chapter 61, Article 14E NMSA 1978 may be cited as the "Medical Imaging and Radiation Therapy Health and Safety Act".

History: Laws 1983, ch. 317, 1; 2009, ch. 106, 1.



Section 61-14E-2 - Purpose of act.

61-14E-2. Purpose of act.

The purpose of the Medical Imaging and Radiation Therapy Health and Safety Act is to maximize the protection practicable for the citizens of New Mexico from ionizing and non-ionizing radiation in the practice of medical imaging. This purpose is effectuated by establishing requirements for appropriate education and training of persons operating medical equipment emitting ionizing and non-ionizing radiation, establishing standards of education and training for the persons who administer medical imaging and radiation therapy procedures and providing for the appropriate examination and licensure of those persons.

History: Laws 1983, ch. 317, 2; 2009, ch. 106, 2.



Section 61-14E-3 - Administration; enforcement.

61-14E-3. Administration; enforcement.

The administration and enforcement of the Medical Imaging and Radiation Therapy Health and Safety Act is vested in the department.

History: Laws 1983, ch. 317, 3; 1993, ch. 140, 2; 2009, ch. 106, 3.



Section 61-14E-4 - Definitions.

61-14E-4. Definitions.

As used in the Medical Imaging and Radiation Therapy Health and Safety Act:

A. "advisory council" means the medical imaging and radiation therapy advisory council;

B. "board" means the environmental improvement board;

C. "certificate of limited practice" means a certificate issued pursuant to the Medical Imaging and Radiation Therapy Health and Safety Act to persons who perform restricted diagnostic radiography under direct supervision of a licensed practitioner limited to the following specific procedures:

(1) the viscera of the thorax;

(2) extremities;

(3) radiation to humans for diagnostic purposes in the practice of dentistry;

(4) axial/appendicular skeleton; or

(5) the foot, ankle or lower leg;

D. "certified nurse practitioner" means a person licensed pursuant to Section 61-3-23.2 NMSA 1978;

E. "credential" or "certification" means the recognition awarded to an individual who meets the requirements of a credentialing or certification organization;

F. "credentialing organization" or "certification organization" means a nationally recognized organization recognized by the board that issues credentials or certification through testing or evaluations that determine whether an individual meets defined standards for training and competence in a medical imaging modality;

G. "department" means the department of environment;

H. "diagnostic medical sonographer" means a person, including a vascular technologist or echocardiographer, other than a licensed practitioner, who provides patient care services using ultrasound;

I. "division" means the environmental health bureau of the field operations and infrastructure division of the department;

J. "ionizing radiation" means alpha particles, beta particles, gamma rays, x-rays, neutrons, high-speed electrons, high-speed protons and other particles capable of producing ions; "ionizing radiation" does not include non-ionizing radiation, such as sound waves, radio waves or microwaves, or visible, infrared or ultraviolet light;

K. "license" means a document issued by the department pursuant to the Medical Imaging and Radiation Therapy Health and Safety Act to an individual who has met the requirements of licensure;

L. "licensed practitioner" means a person licensed to practice medicine, dentistry, podiatry, chiropractic or osteopathy in this state;

M. "licensure" means a grant of authority through a license or limited license to perform specific medical imaging and radiation therapy services pursuant to the Medical Imaging and Radiation Therapy Health and Safety Act;

N. "magnetic resonance technologist" means a person other than a licensed practitioner who performs magnetic resonance procedures under the supervision of a licensed practitioner using magnetic fields and radio frequency signals;

O. "medical imaging" means the use of substances or equipment emitting ionizing or non-ionizing radiation on humans for diagnostic or interventional purposes;

P. "medical imaging modality" means:

(1) diagnostic medical sonography and all of its subspecialties;

(2) magnetic resonance imaging and all of its subspecialties;

(3) nuclear medicine technology and all of its subspecialties;

(4) radiation therapy and all of its subspecialties; and

(5) radiography and all of its subspecialties;

Q. "medical imaging professional" means a person who is a magnetic resonance technologist, radiographer, nuclear medicine technologist or diagnostic medical sonographer and who is licensed pursuant to the Medical Imaging and Radiation Therapy Health and Safety Act;

R. "non-ionizing radiation" means the static and time-varying electric and magnetic fields and radio frequency, including microwave radiation and ultrasound;

S. "nuclear medicine technologist" means a person other than a licensed practitioner who applies radiopharmaceutical agents to humans for diagnostic or therapeutic purposes under the direction of a licensed practitioner;

T. "physician assistant" means a person licensed pursuant to Section 61-6-7 or 61-10A-4 NMSA 1978 [repealed];

U. "radiation therapy" means the application of ionizing radiation to humans for therapeutic purposes;

V. "radiation therapy technologist" means a person other than a licensed practitioner whose application of radiation to humans is for therapeutic purposes;

W. "radiographer" means a person other than a licensed practitioner whose application of radiation to humans is for diagnostic purposes;

X. "radiography" means the application of radiation to humans for diagnostic purposes, including adjustment or manipulation of x-ray systems and accessories, including image receptors, positioning of patients, processing of films and any other action that materially affects the radiation dose to patients;

Y. "radiologist" means a licensed practitioner certified by the American board of radiology, the British royal college of radiology, the American osteopathic board of radiology or the American chiropractic board of radiology; and

Z. "radiologist assistant" means an individual licensed as a radiographer as defined in the Medical Imaging and Radiation Therapy Health and Safety Act who holds additional certification as a registered radiologist assistant by the American registry of radiologic technologists and who works under the supervision of a radiologist; provided that a radiologist assistant shall not interpret images, render diagnoses or prescribe medications or therapies."

History: Laws 1983, ch. 317, 4; 1991, ch. 14, 1; 1993, ch. 140, 1; 1994, ch. 82, 1; 2009, ch. 106, 4; 2013, ch. 116, 1.



Section 61-14E-5 - Board; powers; duties.

61-14E-5. Board; powers; duties.

The board shall, pursuant to the advice and recommendations of the advisory council and following the procedures set forth in Section 74-1-9 NMSA 1978:

A. adopt and promulgate such rules, regulations and licensure standards as may be necessary to effectuate the provisions of the Medical Imaging and Radiation Therapy Health and Safety Act and to maintain high standards of practice as verified by credentialing organizations for medical imaging and radiation therapy; and

B. adopt rules and regulations establishing continuing education requirements as a condition of licensure renewal for the purpose of protecting the health and well-being of the citizens of New Mexico and promoting current knowledge and practice as verified by credentialing organizations for medical imaging and radiation therapy.

History: Laws 1983, ch. 317, 5; 2009, ch. 106, 5.



Section 61-14E-5.1 - Medical imaging and radiation therapy advisory council; creation and organization.

61-14E-5.1. Medical imaging and radiation therapy advisory council; creation and organization.

A. The "medical imaging and radiation therapy advisory council" is established, consisting of eleven members. The members shall be appointed by the governor, after consultation with the secretary of environment and professional organizations representing medical imaging and radiation therapy, for three-year staggered terms. The governor shall fill any vacancy occurring on the council within sixty days of the vacancy. The replacement appointee shall serve the remainder of the original member's unexpired term.

B. The members of the council shall be:

(1) six medical imaging professionals licensed by the department, representing each medical imaging modality defined under the Medical Imaging and Radiation Therapy Health and Safety Act, including one licensed radiographer and one licensed radiologist assistant;

(2) one individual who holds a certificate of limited practice in radiography;

(3) three physicians licensed pursuant to Section 61-6-1 or 61-10-1 [repealed] NMSA 1978, each of whom represents a different medical specialty, only one of whom shall be a radiologist and at least one of whom shall be from a rural area; and

(4) one member of the general public who is not licensed by the department nor a relative of anyone licensed by the department.

C. The council may create ad hoc disciplinary review committees to consider medical matters and make recommendations to the council. Ad hoc disciplinary review committees shall, at a minimum, include:

(1) one individual licensed by the department in the specific modality in question and who holds similar credentials as the individual under disciplinary review;

(2) one physician, licensed pursuant to Section 61-6-1 or 61-10-1 [repealed] NMSA 1978, who is experienced in the modality in question; and

(3) one member of the general public.

D. A member shall serve no more than two consecutive three-year terms.

E. A member of the council may receive per diem and mileage as provided for non-salaried public officers in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance in connection with the discharge of the duties as a council member.

F. A member failing to attend three consecutive regular and properly noticed meetings of the council without a reasonable excuse shall be automatically removed from the council.

G. In the event of a vacancy, the department shall immediately notify the governor of the vacancy. Within ninety days of receiving notice of a vacancy, the governor shall appoint a qualified person to fill the remainder of the unexpired term.

H. A majority of the council members currently serving constitutes a quorum of the council.

I. The council shall meet at least once a year and at such other times as it deems necessary.

J. The council shall annually elect officers as deemed necessary to administer its duties.

K. Notwithstanding the provisions of Subsections A through I of this section, members shall initially be appointed by the governor so that five members shall be appointed for terms of three years and six members shall be appointed for terms of five years. Thereafter, the additional members shall be appointed by the governor for staggered terms of three years each.

L. As used in this section:

(1) "relative" means a person's spouse, parent, grandparent, stepfather, stepmother, child, grandchild, brother, sister, half-brother, half-sister or spouse's parent; and

(2) "rural" means an area or location within a county having fifty thousand or fewer inhabitants as of the last federal decennial census.

History: Laws 2009, ch. 106, 12.



Section 61-14E-6 - Division; powers; duties.

61-14E-6. Division; powers; duties.

The division, pursuant to the rules and regulations promulgated by the board, shall:

A. maintain and enforce licensure standards for magnetic resonance, radiography, radiation therapy technology, nuclear medicine technology, diagnostic medical sonography and radiology and licensure standards for restricted diagnostic radiography;

B. refer to national educational accreditation standards for educational programs and, pursuant to those standards, establish criteria for education programs of magnetic resonance, radiography, radiation therapy technology, nuclear medicine technology and diagnostic medical sonography;

C. provide for surveys of educational programs preparing persons for certification under the Medical Imaging and Radiation Therapy Health and Safety Act;

D. grant, deny or withdraw approval from educational programs for failure to meet prescribed standards, provided that a majority of the board concurs in any decision;

E. establish procedures for examination, certification and renewal of certificates of applicants; and

F. establish scope of practice and ethics rules.

History: Laws 1983, ch. 317, 6; 2009, ch. 106, 6.



Section 61-14E-7 - Licensure; exceptions.

61-14E-7. Licensure; exceptions.

A. It is unlawful, unless licensed by the department as a medical imaging professional or radiation therapist, for any person to:

(1) use ionizing or non-ionizing radiation on humans;

(2) use any title, abbreviation, letters, figures, signs or other devices to indicate that the person is a licensed medical imaging professional or radiation therapist; or

(3) engage in any of the medical imaging modalities as defined by the Medical Imaging and Radiation Therapy Health and Safety Act.

B. Notwithstanding any other provision of the Medical Imaging and Radiation Therapy Health and Safety Act, the requirement of a medical imaging license shall not apply to:

(1) a licensed practitioner;

(2) a health care practitioner licensed or certified by an independent board operating pursuant to Chapter 61 NMSA 1978 or a state regulatory body; provided that any medical imaging certification and examination program for health care practitioners established by an independent board or state regulatory body shall be submitted to the advisory council and approved by the board; or

(3) a registered nurse or certified nurse-midwife performing ultrasound procedures; provided that the registered nurse or certified nurse-midwife has documented demonstration of competency within the registered nurse's scope of practice in compliance with board of nursing rules or certified nurse-midwife's scope of practice in compliance with department of health rules. A registered nurse or a certified nurse-midwife may perform ultrasound procedures limited to a focused imaging target. A registered nurse or certified nurse-midwife shall not perform diagnostic ultrasound.

C. The requirement of a medical imaging license shall also not apply to a student who is enrolled in and attending a required individual education program of a school or college of medicine, osteopathy, chiropractic, podiatry, dentistry or dental hygiene to apply radiation to humans under the supervision of a licensed practitioner or under the direct supervision of a licensed medical imaging professional or radiation therapist.

D. Notwithstanding any other provision of the Medical Imaging and Radiation Therapy Health and Safety Act, the requirement of a license shall not apply to a student completing clinical requirements of an approved education program working under the supervision of a licensed practitioner or under the direct supervision of a medical imaging professional or radiation therapist licensed in the practice for which the student is seeking licensure.

E. The department shall adopt rules and regulations for the education and licensure of advanced medical imaging professionals.

F. The department may require students in medical imaging and radiation therapy educational programs to register with the department while enrolled in an approved education program.

G. A registered nurse or a certified nurse-midwife shall not perform ionizing procedures, including radiography, radiation therapy, nuclear medicine or a non-ionizing magnetic resonance procedure, unless licensed by the department as a medical imaging professional. Nothing in the Medical Imaging and Radiation Therapy Health and Safety Act shall affect the authority of a health care professional licensed pursuant to Chapter 24 or Chapter 61 NMSA 1978 to order or use images resulting from ionizing or non-ionizing procedures in accordance with the licensed health care professional's scope of practice.

History: Laws 1983, ch. 317, 7; 1991, ch. 14, 2; 1993, ch. 140, 3; 2009, ch. 106, 7; 2013, ch. 116, 2.



Section 61-14E-7.1 - Emergency provision.

61-14E-7.1. Emergency provision.

A person having a valid certificate of limited practice may authorize diagnostic radiography procedures outside the normal scope of a limited radiographic practitioner if the person issued the certificate of limited practice is employed in an area having a federal designation as a medically underserved area and the person issued the certificate of limited practice is confronted with an emergency situation, where, by order of a licensed practitioner, a certified nurse practitioner or a registered physician assistant, the additional diagnostic radiography procedure is medically necessary for the immediate safety or health of the patient.

History: Laws 1994, ch. 82, 2.



Section 61-14E-8 - Temporary certification.

61-14E-8. Temporary certification.

The department may issue a temporary certificate to practice as a radiologic technologist to a person who satisfactorily completes an approved program in radiologic technology, provided that the temporary certificate:

A. is applied for within one year of graduation;

B. is valid only for a period not to exceed one year;

C. is only issued to a person once; and

D. is contingent upon successful completion of an examination required by the board and expires upon failure to pass the examination.

History: 1978 Comp., 61-14E-8, enacted by Laws 1991, ch. 14, 3; 1993, ch. 140, 4.



Section 61-14E-9 - Fees for licensure.

61-14E-9. Fees for licensure.

After the promulgation of rules and regulations, the department shall charge and collect the following fees:

A. an application fee not to exceed ten dollars ($10.00);

B. an examination fee not to exceed one hundred fifty dollars ($150) to cover the costs the department incurs in administering the initial examination required for limited certification;

C. a biennial licensure fee not to exceed one hundred dollars ($100);

D. a temporary licensure fee not to exceed fifty dollars ($50.00) to cover a period no longer than twelve months when new graduates of an approved program are in the process of taking required licensure examinations; and

E. miscellaneous fees, such as for requests for duplicate or replacement licenses, legal name change and written verification, not to exceed twenty-five dollars ($25.00).

History: Laws 1983, ch. 317, 9; 1993, ch. 140, 5; 2009, ch. 106, 8.



Section 61-14E-10 - Fund established; disposition; method of payment.

61-14E-10. Fund established; disposition; method of payment.

A. There is created in the state treasury the "radiologic technology fund".

B. All fees received by the department pursuant to the Medical Imaging and Radiation Therapy Health and Safety Act shall be deposited with the state treasurer. The state treasurer shall place the money to the credit of the radiologic technology fund.

C. Payments out of the radiologic technology fund shall be on vouchers issued and signed by the person designated by the department upon warrants drawn by the department of finance and administration and shall be used by the department for the purpose of meeting necessary expenses incurred in the enforcement of the purposes of the Medical Imaging and Radiation Therapy Health and Safety Act, the duties imposed by that act and the promotion of education and standards for medical imaging technology and radiation therapy in this state. All money unexpended or unencumbered at the end of the fiscal year shall remain in the radiologic technology fund for use in accordance with the provisions of the Medical Imaging and Radiation Therapy Health and Safety Act.

History: Laws 1983, ch. 317, 10; 1989, ch. 324, 32; 1993, ch. 140, 6; 2009, ch. 106, 9.



Section 61-14E-11 - Suspension; revocation; application of Uniform Licensing Act.

61-14E-11. Suspension; revocation; application of Uniform Licensing Act.

The board, pursuant to the advice and recommendation of the advisory council, may deny, revoke or suspend any license held or applied for under the Medical Imaging and Radiation Therapy Health and Safety Act, pursuant to the procedures established in the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978], upon grounds that the medical imaging professional, radiation therapist or the applicant:

A. is guilty of fraud or deceit in procuring or attempting to procure a license or certificate of limited practice;

B. is convicted of a felony subsequent to certification;

C. is unfit or incompetent;

D. is habitually intemperate or is addicted to the use of habit-forming drugs;

E. is mentally incompetent;

F. has aided and abetted a person who does not possess a license pursuant to the Medical Imaging and Radiation Therapy Health and Safety Act or otherwise authorized by that act in engaging in the activities of a license holder;

G. has engaged in any practice beyond the scope of authorized activities of an individual licensed or a certificate of limited practice holder pursuant to the Medical Imaging and Radiation Therapy Health and Safety Act;

H. is guilty of unprofessional conduct or unethical conduct as defined by rules promulgated by the board;

I. has interpreted a diagnostic imaging procedure for a patient, the patient's family or the public; or

J. has willfully or repeatedly violated any provisions of the Medical Imaging and Radiation Therapy Health and Safety Act.

History: Laws 1983, ch. 317, 11; 2009, ch. 106, 10.



Section 61-14E-12 - Violations; penalties.

61-14E-12. Violations; penalties.

It is a misdemeanor for any person, firm, association or corporation to:

A. knowingly or willfully employ as a medical imaging professional or radiation therapist any person who is required to but does not possess a valid license or certificate of limited practice to engage in the practice of medical imaging or radiation therapy;

B. sell, fraudulently obtain or furnish any medical imaging technology or radiation therapy license or certificate of limited practice or to aid or abet therein;

C. practice medical imaging or radiation therapy as defined by the Medical Imaging and Radiation Therapy Health and Safety Act unless exempted or licensed to do so under the provisions of that act; or

D. otherwise violate any provisions of the Medical Imaging and Radiation Therapy Health and Safety Act.

The department shall assist the proper legal authorities in the prosecution of all persons violating the provisions of the Medical Imaging and Radiation Therapy Health and Safety Act. In prosecutions under that act, it shall not be necessary to prove a general course of conduct. Proof of a single act, a single holding out or a single attempt shall constitute a violation, and, upon conviction, such person shall be sentenced to be imprisoned in the county jail for a definite term not to exceed one year or to the payment of a fine of not more than one thousand dollars ($1,000) or both. The department shall notify within thirty days of a final disciplinary action any credentialing organization through which the person is credentialed or certified.

History: Laws 1983, ch. 317, 12; 1993, ch. 140, 7; 2009, ch. 106, 11.






Article 14F - Uniform Athlete Agents

Section 61-14F-1 - Short title.

61-14F-1. Short title.

This act [61-14F-1 to 61-14F-19 NMSA 1978] may be cited as the "Uniform Athlete Agents Act".

History: Laws 2009, ch. 169, 1.



Section 61-14F-2 - Definitions.

61-14F-2. Definitions.

As used in the Uniform Athlete Agents Act:

A. "agency contract" means an agreement in which a student athlete authorizes a person to negotiate or solicit on behalf of the student athlete a professional-sports-services contract or an endorsement contract;

B. "athlete agent" means an individual who enters into an agency contract with a student athlete or, directly or indirectly, recruits or solicits a student athlete to enter into an agency contract. "Athlete agent" includes an individual who represents to the public that the individual is an athlete agent. "Athlete agent" does not include the spouse, parent, sibling, grandparent or guardian of a student athlete or an individual acting solely on behalf of a professional sports team or professional sports organization;

C. "athletic director" means an individual responsible for administering the overall athletic program of an educational institution or, if an educational institution has separately administered athletic programs for male students and female students, the athletic program for males or the athletic program for females, as appropriate;

D. "contact" means a communication, direct or indirect, between an athlete agent and a student athlete, to recruit or solicit the student athlete to enter into an agency contract;

E. "endorsement contract" means an agreement under which a student athlete is employed or receives consideration to use on behalf of the other party any value that the student athlete may have because of publicity, reputation, following or fame obtained because of athletic ability or performance;

F. "intercollegiate sport" means a sport played at the collegiate level for which eligibility requirements for participation by a student athlete are established by a national association for the promotion or regulation of collegiate athletics;

G. "person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, governmental agency, governmental instrumentality, public corporation or any other legal or commercial entity;

H. "professional-sports-services contract" means an agreement under which an individual is employed, or agrees to render services, as a player on a professional sports team, with a professional sports organization or as a professional athlete;

I. "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

J. "registration" means registration as an athlete agent pursuant to the Uniform Athlete Agents Act;

K. "secretary" means the secretary of state;

L. "state" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States; and

M. "student athlete" means an individual who engages in, is eligible to engage in, or may be eligible in the future to engage in, any intercollegiate sport. If an individual is permanently ineligible to participate in a particular intercollegiate sport, the individual is not a student athlete for purposes of that sport.

History: Laws 2009, ch. 169, 2.



Section 61-14F-3 - Service of process; subpoenas.

61-14F-3. Service of process; subpoenas.

A. By acting as an athlete agent in this state, a nonresident individual appoints the secretary as the individual's agent for service of process in any civil action in this state related to the individual's acting as an athlete agent in this state.

B. The secretary may issue subpoenas for any material that is relevant to the administration of the Uniform Athlete Agents Act.

History: Laws 2009, ch. 169, 3.



Section 61-14F-4 - Athlete agents; registration required; void contracts.

61-14F-4. Athlete agents; registration required; void contracts.

A. Except as otherwise provided in Subsection B of this section, an individual shall not act as an athlete agent in this state without holding a certificate of registration pursuant to Section 6 [61-14F-6 NMSA 1978] or 8 [61-14F-8 NMSA 1978] of the Uniform Athlete Agents Act.

B. Before being issued a certificate of registration, an individual may act as an athlete agent in this state for all purposes except signing an agency contract, if:

(1) a student athlete or another person acting on behalf of the student athlete initiates communication with the individual; and

(2) within seven days after an initial act as an athlete agent, the individual submits an application for registration as an athlete agent in this state.

C. An agency contract resulting from conduct in violation of this section is void and the athlete agent shall return any consideration received under the contract.

History: Laws 2009, ch. 169, 4.



Section 61-14F-5 - Registration as athlete agent; form; requirements.

61-14F-5. Registration as athlete agent; form; requirements.

A. An applicant for registration shall submit an application for registration to the secretary in a form prescribed by the secretary. An application filed under this section is a public record. The application shall be in the name of an individual and, except as otherwise provided in Subsection B of this section, shall be signed or otherwise authenticated by the applicant under penalty of perjury and shall state or contain:

(1) the name of the applicant and the address of the applicant's principal place of business;

(2) the name of the applicant's business or employer, if applicable;

(3) any business or occupation engaged in by the applicant for the five years next preceding the date of submission of the application;

(4) a description of the applicant's:

(a) formal training as an athlete agent;

(b) practical experience as an athlete agent; and

(c) educational background relating to the applicant's activities as an athlete agent;

(5) the names and addresses of three individuals, not related to the applicant, who are willing to serve as references;

(6) the name, sport and last known team for each individual for whom the applicant acted as an athlete agent during the five years next preceding the date of submission of the application;

(7) the names and addresses of all persons who are:

(a) with respect to the athlete agent's business if it is not a corporation, partners, members, officers, managers, associates or profit-sharers of the business; and

(b) with respect to a corporation employing the athlete agent, officers, directors and any shareholders of the corporation having an interest of five percent or greater;

(8) whether the applicant or any person named pursuant to Paragraph (7) of this subsection has been convicted of a crime that, if committed in this state, would be a crime involving moral turpitude or a felony, and identify the crime;

(9) whether there has been an administrative or judicial determination that the applicant or any person named pursuant to Paragraph (7) of this subsection has made a false, misleading, deceptive or fraudulent representation;

(10) any instance in which the conduct of the applicant or any person named pursuant to Paragraph (7) of this subsection resulted in the imposition of a sanction, suspension or declaration of ineligibility to participate in an interscholastic or intercollegiate athletic event on a student athlete or educational institution;

(11) any sanction, suspension or disciplinary action taken against the applicant or any person named pursuant to Paragraph (7) of this subsection arising out of occupational or professional conduct; and

(12) whether there has been a denial of an application for, suspension or revocation of, or refusal to renew, the registration or licensure of the applicant or any person named pursuant to Paragraph (7) of this subsection as an athlete agent in any state.

B. An individual who has submitted an application for, and holds a certificate of, registration or licensure as an athlete agent in another state may submit a copy of the application and certificate in lieu of submitting an application in the form prescribed pursuant to Subsection A of this section. The secretary shall accept the application and the certificate from the other state as an application for registration in this state if the application to the other state:

(1) was submitted in the other state within six months next preceding the submission of the application in this state and the applicant certifies that the information contained in the application is current;

(2) contains information substantially similar to or more comprehensive than that required in an application submitted in this state; and

(3) was signed by the applicant under penalty of perjury.

History: Laws 2009, ch. 169, 5.



Section 61-14F-6 - Certificate of registration; issuance or denial; renewal.

61-14F-6. Certificate of registration; issuance or denial; renewal.

A. Except as otherwise provided in Subsection B of this section, the secretary shall issue a certificate of registration to an individual who complies with Subsection A of Section 5 [61-14F-5 NMSA 1978] of the Uniform Athlete Agents Act or whose application has been accepted pursuant to Subsection B of that section.

B. The secretary may refuse to issue a certificate of registration if the secretary determines that the applicant has engaged in conduct that has a significant adverse effect on the applicant's fitness to act as an athlete agent. In making the determination, the secretary may consider whether the applicant has:

(1) been convicted of a crime that, if committed in this state, would be a crime involving moral turpitude or a felony;

(2) made a materially false, misleading, deceptive or fraudulent representation in the application or as an athlete agent;

(3) engaged in conduct that would disqualify the applicant from serving in a fiduciary capacity;

(4) engaged in conduct prohibited by Section 14 [61-14F-14 NMSA 1978] of the Uniform Athlete Agents Act;

(5) had a registration or licensure as an athlete agent suspended, revoked or denied or was refused renewal of registration or licensure as an athlete agent in any state;

(6) engaged in conduct the consequence of which was that a sanction, suspension or declaration of ineligibility to participate in an interscholastic or intercollegiate athletic event was imposed on a student athlete or educational institution; or

(7) engaged in conduct that significantly adversely reflects on the applicant's credibility, honesty or integrity.

C. In making a determination under Subsection B of this section, the secretary shall consider:

(1) how recently the conduct occurred;

(2) the nature of the conduct and the context in which it occurred; and

(3) any other relevant conduct of the applicant.

D. An athlete agent may apply to renew a certificate of registration by submitting an application for renewal in a form prescribed by the secretary. An application filed under this section is a public record. The application for renewal shall be signed by the applicant under penalty of perjury and shall contain current information on all matters required in an original registration.

E. An individual who has submitted an application for renewal of registration or licensure in another state, in lieu of submitting an application for renewal in the form prescribed pursuant to Subsection D of this section, may file a copy of the application for renewal and a valid certificate of registration or licensure from the other state. The secretary shall accept the application for renewal from the other state as an application for renewal in this state if the application to the other state:

(1) was submitted in the other state within six months next preceding the filing in this state and the applicant certifies the information contained in the application for renewal is current;

(2) contains information substantially similar to or more comprehensive than that required in an application for renewal submitted in this state; and

(3) was signed by the applicant under penalty of perjury.

F. A certificate of registration or a renewal of a certificate of registration is valid for two years.

History: Laws 2009, ch. 169, 6.



Section 61-14F-7 - Suspension, revocation or refusal to renew registration.

61-14F-7. Suspension, revocation or refusal to renew registration.

A. The secretary may suspend, revoke or refuse to renew a certificate of registration for conduct that would have justified denial of registration pursuant to Subsection B of Section 6 [61-14F-6 NMSA 1978] of the Uniform Athlete Agents Act.

B. The secretary may deny, suspend, revoke or refuse to renew a certificate of registration or licensure only after proper notice and an opportunity for a hearing.

History: Laws 2009, ch. 169, 7.



Section 61-14F-8 - Temporary registration.

61-14F-8. Temporary registration.

The secretary may issue a temporary certificate of registration while an application for registration or renewal of registration is pending.

History: Laws 2009, ch. 169, 8.



Section 61-14F-9 - Registration and renewal fees.

61-14F-9. Registration and renewal fees.

An application for registration or renewal of registration shall be accompanied by a fee in the following amount:

A. two hundred fifty dollars ($250) for an initial application for registration;

B. two hundred dollars ($200) for an application for registration based upon a certificate of registration or licensure issued by another state;

C. two hundred fifty dollars ($250) for an application for renewal of registration; or

D. two hundred dollars ($200) for an application for renewal of registration based upon an application for renewal of registration or licensure submitted in another state.

History: Laws 2009, ch. 169, 9.



Section 61-14F-10 - Required form of contract.

61-14F-10. Required form of contract.

A. An agency contract shall be in a record, signed or otherwise authenticated by the parties.

B. An agency contract shall state or contain:

(1) the amount and method of calculating the consideration to be paid by the student athlete for services to be provided by the athlete agent under the contract and any other consideration the athlete agent has received or will receive from any other source for entering into the contract or for providing the services;

(2) the name of any person not listed in the application for registration or renewal of registration who will be compensated because the student athlete signed the agency contract;

(3) a description of any expenses that the student athlete agrees to reimburse;

(4) a description of the services to be provided to the student athlete;

(5) the duration of the contract; and

(6) the date of execution.

C. An agency contract shall contain, in close proximity to the signature of the student athlete, a conspicuous notice in boldface type in capital letters stating:

"WARNING TO STUDENT ATHLETE

IF YOU SIGN THIS CONTRACT:

(1) YOU MAY LOSE YOUR ELIGIBILITY TO COMPETE AS A STUDENT ATHLETE IN YOUR SPORT;

(2) IF YOU HAVE AN ATHLETIC DIRECTOR, WITHIN SEVENTY-TWO HOURS AFTER ENTERING INTO THIS CONTRACT, BOTH YOU AND YOUR ATHLETE AGENT MUST NOTIFY YOUR ATHLETIC DIRECTOR; AND

(3) YOU MAY CANCEL THIS CONTRACT WITHIN FOURTEEN DAYS AFTER SIGNING IT. CANCELLATION OF THIS CONTRACT MAY NOT REINSTATE YOUR ELIGIBILITY.".

D. An agency contract that does not conform to this section is voidable by the student athlete. If a student athlete voids an agency contract, the student athlete is not required to pay any consideration under the contract or to return any consideration received from the athlete agent to induce the student athlete to enter into the contract.

E. The athlete agent shall give a record of the signed or otherwise authenticated agency contract to the student athlete at the time of execution.

History: Laws 2009, ch. 169, 10.



Section 61-14F-11 - Notice to educational institution.

61-14F-11. Notice to educational institution.

A. Within seventy-two hours after entering into an agency contract or before the next scheduled athletic event in which the student athlete may participate, whichever occurs first, the athlete agent shall give notice in a record of the existence of the contract to the athletic director of the educational institution at which the student athlete is enrolled or the athlete agent has reasonable grounds to believe the student athlete intends to enroll.

B. Within seventy-two hours after entering into an agency contract or before the next athletic event in which the student athlete may participate, whichever occurs first, the student athlete shall inform the athletic director of the educational institution at which the student athlete is enrolled that the student athlete has entered into an agency contract.

History: Laws 2009, ch. 169, 11.



Section 61-14F-12 - Student athlete's right to cancel.

61-14F-12. Student athlete's right to cancel.

A. A student athlete may cancel an agency contract by giving notice of the cancellation to the athlete agent in a record within fourteen days after the contract is signed.

B. A student athlete shall not waive the right to cancel an agency contract.

C. If a student athlete cancels an agency contract, the student athlete is not required to pay any consideration under the contract or to return any consideration received from the athlete agent to induce the student athlete to enter into the contract.

History: Laws 2009, ch. 169, 12.



Section 61-14F-13 - Required records.

61-14F-13. Required records.

A. An athlete agent shall retain the following records for a period of five years:

(1) the name and address of each individual represented by the athlete agent;

(2) any agency contract entered into by the athlete agent; and

(3) any direct costs incurred by the athlete agent in the recruitment or solicitation of a student athlete to enter into an agency contract.

B. Records required pursuant to Subsection A of this section to be retained are open to inspection by the secretary during normal business hours.

History: Laws 2009, ch. 169, 13.



Section 61-14F-14 - Prohibited conduct.

61-14F-14. Prohibited conduct.

A. An athlete agent, with the intent to induce a student athlete to enter into an agency contract, shall not:

(1) give any materially false or misleading information or make a materially false promise or representation;

(2) furnish anything of value to a student athlete before the student athlete enters into the agency contract; or

(3) furnish anything of value to any individual other than the student athlete or another registered athlete agent.

B. An athlete agent shall not intentionally:

(1) initiate contact with a student athlete unless registered pursuant to the Uniform Athlete Agents Act;

(2) refuse or fail to retain or permit inspection of the records required to be retained pursuant to Section 13 [61-14F-13 NMSA 1978] of the Uniform Athlete Agents Act;

(3) fail to register when required pursuant to Section 4 [61-14F-4 NMSA 1978] of the Uniform Athlete Agents Act;

(4) provide materially false or misleading information in an application for registration or renewal of registration;

(5) predate or postdate an agency contract; or

(6) fail to notify a student athlete before the student athlete signs or otherwise authenticates an agency contract for a particular sport that the signing or authentication may make the student athlete ineligible to participate as a student athlete in that sport.

History: Laws 2009, ch. 169, 14.



Section 61-14F-15 - Criminal penalties.

61-14F-15. Criminal penalties.

An athlete agent who violates the provisions of Section 14 [61-14F-14 NMSA 1978] of the Uniform Athlete Agents Act is guilty of a misdemeanor and upon conviction shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978.

History: Laws 2009, ch. 169, 15.



Section 61-14F-16 - Civil remedies.

61-14F-16. Civil remedies.

A. An educational institution has a right of action against an athlete agent for damages caused by a violation of the provisions of the Uniform Athlete Agents Act. In an action pursuant to this section, the court may award to the prevailing party costs and reasonable attorney fees.

B. Damages of an educational institution pursuant to Subsection A of this section include losses and expenses incurred because, as a result of the conduct of an athlete agent, the educational institution was injured by a violation of the Uniform Athlete Agents Act or was penalized, disqualified or suspended from participation in athletics by a national association for the promotion and regulation of athletics, by an athletic conference or by reasonable self-imposed disciplinary action taken to mitigate sanctions likely to be imposed by such an organization.

C. A right of action pursuant to this section does not accrue until the educational institution discovers or by the exercise of reasonable diligence would have discovered the violation by the athlete agent.

D. The Uniform Athlete Agents Act does not restrict rights, remedies or defenses of any person under law or equity.

History: Laws 2009, ch. 169, 16.



Section 61-14F-17 - Administrative penalty.

61-14F-17. Administrative penalty.

The secretary may assess a civil penalty against an athlete agent not to exceed twenty-five thousand dollars ($25,000) for a violation of the Uniform Athlete Agents Act.

History: Laws 2009, ch. 169, 17.



Section 61-14F-18 - Uniformity of application and construction.

61-14F-18. Uniformity of application and construction.

In applying and construing the Uniform Athlete Agents Act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

History: Laws 2009, ch. 169, 18.



Section 61-14F-19 - Federal Electronic Signatures in Global and National Commerce Act.

61-14F-19. Federal Electronic Signatures in Global and National Commerce Act.

The provisions of the Uniform Athlete Agents Act governing the legal effect, validity or enforceability of electronic records or signatures, and of contracts formed or performed with the use of such records or signatures, conform to the requirements of Section 102 of the federal Electronic Signatures in Global and National Commerce Act and supersede, modify and limit the federal Electronic Signatures in Global and National Commerce Act.

History: Laws 2009, ch. 169, 19.






Article 15 - Architects

Section 61-15-1 - Purposes of the act. (Repealed effective July 1, 2024.)

61-15-1. Purposes of the act. (Repealed effective July 1, 2024.)

In order to safeguard life, health and property and to promote public welfare, any person practicing architecture in this state shall be required to submit evidence that he is qualified to practice and shall be registered as provided in the Architectural Act [61-15-1.1 NMSA 1978]. It shall be unlawful for any person to practice architecture in this state unless that person is duly registered or exempt under the provisions of the Architectural Act.

History: Laws 1931, ch. 155, 1; 1939, ch. 82, 1; 1941 Comp., 51-1401; 1953 Comp., 67-12-1; 1987, ch. 282, 1.



Section 61-15-1.1 - Short title. (Repealed effective July 1, 2024.)

61-15-1.1. Short title. (Repealed effective July 1, 2024.)

Chapter 61, Article 15 NMSA 1978 may be cited as the "Architectural Act".

History: 1978 Comp., 61-15-1.1, enacted by Laws 1979, ch. 362, 1; 1987, ch. 282, 2.



Section 61-15-2 - Definitions (Repealed effective July 1, 2024.)

61-15-2. Definitions (Repealed effective July 1, 2024.)

As used in the Architectural Act [61-15-1.1 NMSA 1978]:

A. "architect" means any individual registered under the Architectural Act to practice architecture;

B. "architectural services" means the services, as defined by rule of the board, performed in the practice of architecture. These services include predesign services, programming and planning, providing designs, drawings, specifications, other technical submissions, administration of construction contracts, coordination of technical submissions prepared by others and such other professional services as may be necessary to the planning, progress and completion of any architectural services. An architect who has complied with all of the laws of New Mexico relating to the practice of architecture has a right to engage in the incidental practice of activities properly classifiable as engineering; provided that the architect does not hold himself out to be an engineer or as performing engineering services and further provided that the architect performs only that part of the work for which the architect is professionally qualified and uses qualified professional engineers, architects or others for those portions of the work in which the contracting architect is not qualified. Furthermore, the architect shall assume all responsibility for compliance with all laws, codes, rules and ordinances of the state or its political subdivisions pertaining to documents bearing an architect's professional seal;

C. "board" means the board of examiners for architects;

D. "construction administration", when performed by an architect, means the interpretation of the drawings and specifications, the establishment of standards of acceptable workmanship and the observation of construction to determine its consistency with the general intent of the construction documents. Inspection of buildings by contractors, subcontractors or building inspectors or their agents shall not constitute construction administration;

E. "incidental practice" means the performance of other professional services that are related to an architect's performance of architectural services;

F. "intern architect" means a person who is actively pursuing completion of the requirements for diversified training in accordance with rules of the board;

G. "practice of architecture" means rendering or offering to render architectural services in connection with the design, construction, enlargement or alteration of a building or group of buildings and the space within the site surrounding those buildings, which have as their principal purpose human occupancy or habitation. "Practice of architecture" does not include the practice of engineering as defined in the Engineering and Surveying Practice Act [61-23-1 NMSA 1978] but may include such engineering work as is incidental practice;

H. "project" means the building or group of buildings and the space within the site surrounding the buildings as defined by the construction documents; and

I. "responsible charge" means that all architectural services have been or will be performed under the direction, guidance and restraining power of a registered architect who has exercised professional judgment with respect thereto.

History: 1978 Comp., 61-15-2, enacted by Laws 1979, ch. 362, 2; 1987, ch. 282, 3; 1999, ch. 263, 1.



Section 61-15-3 - Board of examiners for architects created; terms; qualifications. (Repealed effective July 1, 2024.)

61-15-3. Board of examiners for architects created; terms; qualifications. (Repealed effective July 1, 2024.)

A. The "board of examiners for architects" is created consisting of seven members appointed by the governor for staggered terms of three years each. Six of the members shall be architects having ten years or more experience in the profession, five years of which shall have been in responsible charge of architectural projects, and shall have been registered as architects in New Mexico for at least five years. One of these six architects shall be in architectural education in an accredited college of architecture, and one of the six architects shall be from the public sector and not in private practice. The seventh member shall be a public member who is a voting member. The public member of the board shall not have been licensed as an architect, nor shall the public member have any significant financial interest, whether direct or indirect, in the occupation regulated.

B. Each member of the board shall be at least thirty years of age, a citizen of the United States and a resident of New Mexico for at least five years prior to the date of appointment.

C. Members of the board shall be appointed for staggered terms of three years each made in such a manner that the terms of not more than two members expire on June 30 of each year. Each member shall serve until a successor has been appointed and qualified. A vacancy shall be filled for the unexpired term by appointment by the governor of a person having similar qualifications as the member that the person replaces. Each member of the board whose term has not expired on the effective date of this section shall serve out the member's unexpired term.

D. Each member of the board shall receive a certificate of appointment from the governor and, before beginning the member's term of office, shall file with the secretary of state the constitutional oath of office. The governor may remove any member from the board for the neglect of any duty required by law, for incompetence or, if the member is a licensed architect, for any improper or unprofessional conduct as defined by rules of the board.

E. The board shall elect a chair, a vice chair and a secretary and any other officers it deems necessary.

History: 1978 Comp., 61-15-3, enacted by Laws 1979, ch. 362, 3; 1987, ch. 282, 4; 2017, ch. 52, 5.



Section 61-15-4 - Powers and duties of the board. (Repealed effective July 1, 2024.)

61-15-4. Powers and duties of the board. (Repealed effective July 1, 2024.)

A. The board shall hold at least four regular meetings each year. Any board member failing to attend three consecutive regular meetings is automatically removed as a member of the board. A majority of the board members constitutes a quorum.

B. A board member may participate in a meeting of the board by means of a conference telephone or other similar communications equipment when it is otherwise difficult or impossible for the member to attend the meeting in person if:

(1) each member participating by conference telephone can be identified when speaking;

(2) all participants are able to hear each other at the same time; and

(3) members of the public attending the meeting are able to hear all board members who speak during the hearing.

C. The board may establish committees to carry out the provisions of the Architectural Act. The board or any committee of the board shall have the power to subpoena any witness, to administer oaths and to take testimony concerning matters within its jurisdiction. It is within the jurisdiction of the board to determine and prescribe by rules the professional and technical qualifications necessary for the practice of architecture in New Mexico. The board shall adopt and have an official seal, which shall be affixed to all certificates of registration granted, and may make rules not inconsistent with law.

D. The board may offer, engage in and promote educational and other activities as it deems necessary to fulfill its duty to promote the public welfare.

E. The board may, for the purpose of protecting the citizens of New Mexico and promoting current architectural knowledge and practice, adopt rules establishing continuing education requirements as a condition of registration renewal.

F. Members of the board shall receive per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance. All expenses certified by the board as properly and necessarily incurred in the discharge of its duties, including authorized reimbursement and necessary expenses incident to cooperation with like boards of other states, shall be paid by the state treasurer out of the "fund of the board of examiners for architects" on the warrant of the secretary of finance and administration issued upon vouchers signed by the chair or the chair's designee; provided, however, that at no time shall the total warrants issued exceed the total amount of funds accumulated under the Architectural Act. All money derived from the operation of the Architectural Act shall be deposited with the state treasurer, who shall keep the money in the fund of the board of examiners for architects.

G. The board shall by rule provide for the examinations required for registration. The board shall keep a complete record of all examinations.

H. Upon application for registration, upon a prescribed form and upon payment by the applicant of a fee set by the board, the board shall consider the application and, in cases as herein authorized, shall issue a certificate of registration as an architect to any person who submits evidence satisfactory to the board that the person is fully qualified to practice architecture.

I. It is the duty of the board to report to the district attorney of the district where the offense was committed any criminal violation of the Architectural Act.

J. The board may deny, review, suspend or revoke a registration to practice architecture and may censure, fine, reprimand and place on probation and stipulation any architect in accordance with the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978] for any cause as stated in the Architectural Act.

K. The board, in cooperation with the state board of licensure for professional engineers and professional surveyors and the board of landscape architects, shall create a joint standing committee to be known as the "joint practice committee". In order to safeguard life, health and property and to promote public welfare, the purpose of the committee is to promote and develop the highest professional standards in design, planning and construction and the resolution of ambiguities concerning the professions. The composition of the committee and its duties and powers shall be in accordance with identical resolutions adopted by each board.

L. Pursuant to the notice and hearing requirements of the Uniform Licensing Act, the board may impose a civil penalty in an amount not to exceed seven thousand five hundred dollars ($7,500) for each violation on any individual found to be engaging in the practice of architecture without being registered pursuant to the Architectural Act.

History: Laws 1931, ch. 155, 3; 1939, ch. 82, 3; 1941 Comp., 51-1403; 1953 Comp., 67-12-3; Laws 1959, ch. 12, 1; 1963, ch. 43, 16; 1977, ch. 247, 174; 1979, ch. 362, 4; 1987, ch. 282, 5; 1999, ch. 263, 2; 2017, ch. 107, 1.



Section 61-15-5 - Additional duties of the board. (Repealed effective July 1, 2024.)

61-15-5. Additional duties of the board. (Repealed effective July 1, 2024.)

A. The board shall keep a record of its proceedings. The records of the board shall be prima facie evidence of the proceedings of the board set forth in the record and a transcript of the record, duly certified by the board under seal, shall be admissible in evidence with the same force and effect as if the original were produced.

B. The board shall keep a register of all applications for registration, which shall show the name, age and residence of each applicant, the date of application, the applicant's place of business, the applicant's educational and other qualifications, whether an examination was required, whether the applicant was rejected, whether a certificate of registration was granted, the date of the action of the board and any other information deemed necessary by the board.

C. Annually, the board shall submit to the governor a report of its transactions of the preceding year accompanied by a complete statement of the receipts and expenditures of the board. The report shall be available to the public.

D. Board records and papers that are of a confidential nature and are not public records include examination material for examinations not yet given, file records of examination problem solutions, letters of inquiry and references concerning applicants, board inquiry forms concerning applicants and investigation files. All data, communications and information acquired by the board relating to actual or potential disciplinary action is confidential and shall not be disclosed except to the extent necessary to fulfill the duties of the board.

E. A roster showing the names and addresses of all registered architects shall be prepared annually by the board and shall be made available to each registered architect and placed on file with the secretary of state. Copies of the roster may be distributed or sold to the public.

F. The board shall, by rule, set application, registration, renewal, examination and other fees.

G. The board may, by rule, set criteria for the training of intern architects.

History: Laws 1931, ch. 155, 4; 1939, ch. 82, 4; 1941 Comp., 51-1404; 1953 Comp., 67-12-4; 1987, ch. 282, 6; 1999, ch. 263, 3; 2017, ch. 107, 2.



Section 61-15-6 - Requirements for registration. (Repealed effective July 1, 2024.)

61-15-6. Requirements for registration. (Repealed effective July 1, 2024.)

A. To be eligible for registration, a person shall be of good character and repute.

B. An applicant for registration shall submit evidence satisfactory to the board that the applicant is fully qualified to practice architecture in New Mexico.

C. All applicants for registration shall be required to pass any examinations required by the board.

D. All applicants for registration shall be required to complete all forms and affidavits required by the board.

E. An applicant for registration by examination shall have:

(1) a professional degree from an architectural program accredited by the national architectural accreditation board or its equivalent as prescribed by rule;

(2) certified completion of the architectural experience program of the national council of architectural registration boards; and

(3) passed all divisions of the architectural registration examination.

F. A person registered as an architect in another jurisdiction who has been certified by the national council of architectural registration boards may apply for registration without an examination by presenting for review by the board:

(1) a certificate of good standing issued by the national council of architectural registration boards or its equivalent as prescribed by rule;

(2) evidence satisfactory to the board of qualification in comprehensive design as prescribed by rule of the board; and

(3) evidence satisfactory to the board of meeting all of the requirements prescribed by rule of the board.

G. A person registered as an architect in another jurisdiction who has held the registration in a position of responsibility for a period of time as prescribed by the rule of the board and who does not have a certificate issued by the national council of architectural registration boards may apply for registration by presenting evidence of broad experience as an architect, as required by rule of the board, of academic training and work experience directly related to architecture, including evidence satisfactory to the board of qualification in comprehensive design.

H. No sole proprietorship, partnership, corporation, association or other business entity shall be registered under the Architectural Act. No sole proprietorship, partnership, corporation, association or other business entity shall practice or offer to practice architecture in the state except as provided in Subsections I, J and K of this section.

I. Registered architects may practice under the Architectural Act as individuals or through partnerships, associations, corporations or other business entities.

J. In the case of practice through a business entity primarily offering architectural services, at least one of the owners shall be a registered architect under the Architectural Act, and registered architects shall control a majority interest in the business entity. All plans, designs, drawings, specifications or reports issued by or for the business entity for a project physically located within New Mexico shall bear the seal of a registered architect who shall be responsible for such work.

K. In the case of practice through a business entity primarily offering engineering services, registrants under the Architectural Act or licensees under the Engineering and Surveying Practice Act [Chapter 61, Article 23 NMSA 1978] may offer architectural services; provided that:

(1) an architect registered in New Mexico is in responsible charge of the architectural services of the business entity and has the authority to bind the entity by contract;

(2) the architect in responsible charge provides the board with an affidavit documenting the architect's authority;

(3) all plans, designs, drawings, specifications or reports that are involved in the practice and issued by or for the business shall bear the seal and signature of the architect in responsible charge of the work when issued; and

(4) the architect shall notify the board of a termination of the architect's authority.

L. A business entity that offers project delivery through a teaming of architectural and construction services may render architectural services only with an architect in responsible charge who is registered in New Mexico. This provision does not apply to business entities providing services that are exempted by Section 61-15-9 NMSA 1978.

History: Laws 1931, ch. 155, 5; 1939, ch. 82, 5; 1941 Comp., 51-1405; 1953 Comp., 67-12-5; Laws 1979, ch. 362, 5; 1987, ch. 282, 7; 1999, ch. 263, 4; 2017, ch. 107, 3.



Section 61-15-7 - Certificates of registration. (Repealed effective July 1, 2024.)

61-15-7. Certificates of registration. (Repealed effective July 1, 2024.)

A. The board shall issue a certificate of registration to each architect. An architect may, upon registration, obtain the seal of the design authorized by the board, which bears the registrant's name and the legend "Registered Architect - State of New Mexico". All plans, specifications, plats and reports prepared by an architect or under an architect's responsible charge shall be signed and sealed by that architect, including all plans and specifications prepared by an architect or under an architect's responsible charge on work described in Subsection B of Section 61-15-9 NMSA 1978.

B. Certificates of registration shall be valid for a period of time as set by rule and shall be invalid after the date of expiration unless renewed.

C. Renewal may be effected at any time prior to expiration by the payment of a fee in an amount set by the board. Fees shall be paid to the board.

D. The failure on the part of any registrant to renew a certificate prior to expiration shall not deprive that person of the right of renewal within three years of the expiration date of the certificate. Reinstatement of the certificate may be effected in a manner prescribed by rule and may include penalties and fees.

E. Renewal of a certificate that has been expired for more than three years shall require a demonstration of continued proficiency and qualification to practice architecture in addition to payment of penalties and fees and such other requirements as may be required by rule.

History: Laws 1931, ch. 155, 6; 1939, ch. 82, 6; 1941 Comp., 51-1406; 1953 Comp., 67-12-6; Laws 1961, ch. 153, 1; 1975, ch. 175, 1; 1979, ch. 362, 6; 1987, ch. 282, 8; 1999, ch. 263, 5.



Section 61-15-8 - Exemptions; from registration. (Repealed effective July 1, 2024.)

61-15-8. Exemptions; from registration. (Repealed effective July 1, 2024.)

A. The following are exempt from the provisions of the Architectural Act:

(1) architects who have no established places of business in this state and who are not registered pursuant to the Architectural Act may act as consulting associates of an architect registered under the provisions of the Architectural Act; provided that the architects are registered as architects in another jurisdiction; and

(2) architects acting solely as officers or employees of the United States or any interstate railroad system or architects acting on a federally owned site where architectural services are performed only on that site and are subject to federal jurisdiction.

B. Nothing in the Architectural Act shall prevent a registered architect from employing non-registrants to work under the architect's responsible charge.

History: Laws 1931, ch. 155, 7; 1939, ch. 82, 7; 1941 Comp., 51-1407; 1953 Comp., 67-12-7; 1987, ch. 282, 9; 1999, ch. 263, 6; 1999, ch. 272, 28; 2017, ch. 107, 4.



Section 61-15-9 - Project exemptions. (Repealed effective July 1, 2024.)

61-15-9. Project exemptions. (Repealed effective July 1, 2024.)

A. The state and its political subdivisions are not exempt from the requirements of the Architectural Act.

B. A person who is not an architect may prepare building plans and specifications, unless the building plans and specifications involve public safety or health, but the work shall be done only on:

(1) single-family dwellings not more than two stories in height;

(2) multiple dwellings not more than two stories in height containing not more than four dwelling units of wood-frame construction; provided that this paragraph shall not be construed to allow a person who is not registered under the Architectural Act to design multiple clusters of up to four dwelling units each to form apartment or condominium complexes where the total exceeds four dwelling units on any lawfully divided lot;

(3) garages or other structures not more than two stories in height that are appurtenant to buildings described in Paragraphs (1) and (2) of this subsection; or

(4) nonresidential buildings, as defined in applicable state or local building codes, unless the building code official having jurisdiction has found that the submission of plans, drawings, specifications or calculations prepared and designed by an architect or engineer licensed by the state is necessary to obtain compliance with minimum standards governing the preparation of building plans and specifications adopted by the construction industries division of the regulation and licensing department. The construction industries division shall set, by rule, minimum standards for preparation of building plans and specifications pursuant to this paragraph.

C. Nothing in the Architectural Act shall require the state or a political subdivision of the state to secure the services of an architect or engineer for a public work project that consists of repair, replacement or remodeling if the alteration does not affect structural or life safety features of a building and does not require the issuance of a building permit under any applicable code.

D. A New Mexico registered professional engineer who has complied with all the laws of New Mexico relating to the practice of engineering has a right to engage in the incidental practice, as defined by rule, of activities properly classified as architectural services; provided that the engineer does not make any representation as being an architect or as performing architectural services; and further provided that the engineer performs only that part of the work for which the engineer is professionally qualified and uses qualified professional engineers, architects or others for those portions of the work in which the contracting professional engineer is not qualified. The engineer shall assume all responsibility for compliance with all laws, codes, rules and ordinances of the state or its political subdivisions pertaining to documents bearing an engineer's professional seal.

History: Laws 1931, ch. 155, 8; 1939, ch. 82, 8; 1941 Comp., 51-1408; 1953 Comp., 67-12-8; Laws 1963, ch. 279, 2; 1971, ch. 190, 1; 1975, ch. 247, 1; 1977, ch. 53, 1; 1979, ch. 362, 7; 1981, ch. 75, 1; 1983, ch. 63, 2; 1987, ch. 282, 10; 1999, ch. 263, 7; 1999, ch. 272, 29; 2017, ch. 107, 5.



Section 61-15-10 - Violations; penalties. (Repealed effective July 1, 2024.)

61-15-10. Violations; penalties. (Repealed effective July 1, 2024.)

A. Any person who knowingly uses a forged architectural registration seal on any document for the purpose of permitting the constructing of any building for human habitation or occupancy is guilty of a fourth degree felony, punishable pursuant to Section 31-18-15 NMSA 1978.

B. Each of the following acts committed by any person constitutes a misdemeanor, punishable pursuant to Section 31-19-1 NMSA 1978:

(1) willfully forging or giving false evidence of any kind to the board or any board member for the purpose of obtaining a certificate of registration as an architect;

(2) using or attempting to use an expired, suspended or revoked certificate of registration as an architect;

(3) using or permitting another to use the person's official architect's seal to stamp or seal any documents that have not been prepared either by the architect or the architect's responsible charge;

(4) engaging or offering to engage in the practice of architecture, unless exempted or duly registered to do so under the Architectural Act;

(5) using a designation tending to imply to the public that the person is an architect unless:

(a) the person is duly registered to do so under the provisions of the Architectural Act;

(b) the title containing the designation is allowed by rule of the board; or

(c) the title containing the designation does not imply that the person using the designation, when describing occupation, business name or services, is offering to perform architectural services; or

(6) procuring, aiding or abetting any violation of the provisions of the Architectural Act or the rules adopted by the board.

C. If, after a disciplinary hearing, the board determines that, based on the evidence, a person committed a violation pursuant to the Architectural Act, the board, in addition to any other sanction, shall issue an order that imposes a civil penalty not to exceed seven thousand five hundred dollars ($7,500) for each violation on the person. In determining the amount of the civil penalty, the board shall consider:

(1) the seriousness of the violation;

(2) the degree of harm inflicted on individuals or the public;

(3) the economic benefit received by the person due to the violation;

(4) the person's history of violations; and

(5) any other aggravating or mitigating factors relating to the violation.

History: 1978 Comp., 61-15-10, enacted by Laws 1979, ch. 362, 8; 1987, ch. 282, 11; 1999, ch. 263, 8; 2017, ch. 107, 6.



Section 61-15-11 - Criminal offender's character evaluation. (Repealed effective July 1, 2024.)

61-15-11. Criminal offender's character evaluation. (Repealed effective July 1, 2024.)

The provisions of the Criminal Offender Employment Act [28-2-1 NMSA 1978] shall govern any consideration of criminal records required or permitted by the Architectural Act [61-15-1.1 NMSA 1978].

History: 1953 Comp., 67-12-10, enacted by Laws 1974, ch. 78, 20; 1987, ch. 282, 12.



Section 61-15-12 - Disciplinary actions. (Repealed effective July 1, 2024.)

61-15-12. Disciplinary actions. (Repealed effective July 1, 2024.)

A. In accordance with the provisions of the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978], the board may refuse to issue, may suspend or may revoke any certificate of registration as an architect, and the board may impose disciplinary conditions, including a letter of censure or reprimand, a civil penalty pursuant to Section 61-15-10 NMSA 1978, probation, peer review, remedial education and testing and other conditions as deemed necessary by the board to promote the public welfare, upon satisfactory proof being made to the board that the registrant has:

(1) engaged in any fraud or deceit in obtaining a certificate of registration;

(2) made a false statement under oath or a false affidavit to the board;

(3) engaged in gross negligence, incompetency or misconduct in the practice of architecture as set forth by rule;

(4) stamped with the registrant's official seal any plans, specifications, plats or reports in violation of the Architectural Act;

(5) practiced architecture without a valid and current registration in the jurisdiction in which the practice took place;

(6) made any representation as being an architect without having a valid and current certificate of registration as an architect in the jurisdiction in which the representation took place;

(7) violated any provisions of the Architectural Act or the rules adopted by the board;

(8) refused to accept or to respond to a certified mail communication from the board;

(9) failed to provide the board or its representatives in a timely manner all documentation or information in the registrant's possession or knowledge that has been requested by the board for the purposes of investigation of an alleged violation of the Architectural Act or the rules adopted by the board;

(10) procured, aided or abetted a violation of the Architectural Act or the rules adopted by the board;

(11) failed to comply with the minimum standards of the practice of architecture;

(12) habitually or excessively used intoxicants or controlled substances; or

(13) failed to report to the board any adverse actions taken against the registrant by another jurisdiction, any professional organization, any governmental or law enforcement agency or any court for an act or conduct that would constitute grounds for actions as provided by this section.

B. The board may deny access to examination, may refuse to issue, may suspend or may revoke any certificate of registration as an architect:

(1) for any applicant found to have violated any provision of the Architectural Act or the rules adopted by the board; or

(2) for any registrant or applicant who is convicted of a felony.

C. Disciplinary proceedings may be instituted by any person, shall be instituted by sworn complaint and shall conform to the provisions of the Uniform Licensing Act. Any party to a hearing may obtain a copy of the hearing record upon payment of the costs for the copy.

D. The board may modify any prior order of revocation, suspension or refusal to issue a certificate of registration of an architect, but only upon a finding by the board that there no longer exist any grounds for disciplinary action; provided, however, that any cessation of the practice of architecture for twelve months or more shall require the architect to undergo such additional examination as the board determines necessary.

E. Nothing in the Architectural Act shall be construed as requiring the board to report, for the institution of proceedings, minor violations of that act; provided that the board, after an informal hearing, determines that the public interest will be adequately served by a suitable written notice or warning or by the suspension of the offender's license or certificate of registration for a period not to exceed thirty days.

F. The applicant or registrant shall be liable for all costs of disciplinary proceedings unless exonerated and shall be liable for all costs associated with monitoring compliance with any disciplinary action.

History: 1978 Comp., 61-15-12, enacted by Laws 1979, ch. 362, 9; 1987, ch. 282, 13; 1999, ch. 263, 9; 2017, ch. 107, 7.



Section 61-15-13 - Termination of agency life; delayed repeal. (Repealed effective July 1, 2024.)

61-15-13. Termination of agency life; delayed repeal. (Repealed effective July 1, 2024.)

The board of examiners for architects is terminated on July 1, 2023 pursuant to the provisions of the Sunset Act [12-9-11 through 12-9-21 NMSA 1978]. The board shall continue to operate according to the provisions of the Architectural Act until July 1, 2024. Effective July 1, 2024, the Architectural Act is repealed.

History: Laws 1979, ch. 362, 10; 1981, ch. 241, 28; 1983, ch. 63, 3; 1987, ch. 282, 14; 1987, ch. 333, 8; 1993, ch. 83, 4; 1999, ch. 263, 10; 2005, ch. 208, 14; 2011, ch. 30, 4; 2017, ch. 52, 6; 2017, ch. 107, 8.






Article 16 - Auctions

Section 61-16-1 - Auctioneers; puffing; fees.

61-16-1. Auctioneers; puffing; fees.

It is unlawful for any person who sells at public auction any personal property belonging to another:

A. to bid on any article placed by him at auction; or

B. employ or in any way allow puffers to bid for him at an auction.

History: Laws 1889, ch. 95, 1; C.L. 1897, 1290; Code 1915, 377; C.S. 1929, 10-101; 1941 Comp., 51-1501; 1953 Comp., 67-13-1; 2005, ch. 77, 1.



Section 61-16-2 - Puffing; illegal fees; penalty; civil liability.

61-16-2. [Puffing; illegal fees; penalty; civil liability.]

Any person whether as auctioneer or as a puffer of any auctioneer who shall violate the provisions of this chapter, shall be deemed guilty of a misdemeanor, and on conviction before any justice of the peace [magistrate] of the precinct where the offense shall have been committed, shall be fined in a sum not less than twenty-five [$25.00] nor more than fifty dollars [$50.00] and costs of prosecution, or by imprisonment in the county jail for no less than thirty days, and besides such person shall be bound to the person bidding at any such public auction and injured by the unlawful bidding of the auctioneer or his puffers in double the amount of the price of the articles such person bade on, to be recovered by civil action.

History: Laws 1889, ch. 95, 2; C.L. 1897, 1291; Code 1915, 378; C.S. 1929, 10-102; 1941 Comp., 51-1502; 1953 Comp., 67-13-2.



Section 61-16-3 - Purpose.

61-16-3. Purpose.

The purpose of the present act [61-16-3 to 61-16-17 NMSA 1978] is to regulate auction sales of jewelry in order to prevent fraud, deception and misrepresentation upon the buying public at such sales. It is to be construed liberally to effectuate this purpose.

History: Laws 1941, ch. 45, 1; 1941 Comp., 51-1503; 1953 Comp., 67-13-3.



Section 61-16-4 - Scope; auction sales exceptions.

61-16-4. Scope; auction sales exceptions.

A. Chapter 61, Article 16 NMSA 1978 shall apply to all sales by auction, other than those specifically excepted in this section, of gold, silver, plated ware, precious or semiprecious stones, watches, clocks and goods, wares and merchandise commonly classified as jewelry of any kind and nature. It shall not apply to:

(1) bona fide judicial sales; or

(2) bona fide sales upon foreclosure of a chattel mortgage landlord's lien or other lien or like interests.

B. Auction sales of jewelry by transferees upon judicial or bankruptcy sales shall be subject to all the provisions of Chapter 61, Article 16 NMSA 1978.

History: Laws 1941, ch. 45, 2; 1941 Comp., 51-1504; 1953 Comp., 67-13-4; Laws 1993, ch. 59, 1.



Section 61-16-5 - Sales prohibited without license.

61-16-5. Sales prohibited without license.

All sales of jewelry by auction within the scope of Chapter 61, Article 16 NMSA 1978 are forbidden unless a license issued pursuant to that article has been obtained and is in effect. No such sales whether licensed or not shall be held or be or remain open for business for a period of more than fifteen consecutive days exclusive of Sundays and legal holidays nor shall any license be granted for a sale of greater duration.

History: Laws 1941, ch. 45, 3; 1941 Comp., 51-1505; 1953 Comp., 67-13-5; Laws 1993, ch. 59, 2.



Section 61-16-6 - Licenses.

61-16-6. Licenses.

Licenses to conduct auction sales of jewelry within this act [61-16-3 to 61-16-17 NMSA 1978] in any municipality shall be secured upon application filed at least thirty days prior to the proposed auction sale in conformity with this act to the governing body of such municipality. Licenses to conduct such sales outside the boundaries of any incorporated municipality shall be secured upon application filed at least thirty (30) days prior to the proposed auction sale in conformity with this act to the board of county commissioners of the county wherein the sale is to be held. The municipal or county board, as the case may be, is hereinafter referred to as "the licensing authority."

History: Laws 1941, ch. 45, 4; 1941 Comp., 51-1506; 1953 Comp., 67-13-6.



Section 61-16-7 - Application for license.

61-16-7. Application for license.

Every application for a license hereunder shall be under oath and shall include at least the following:

A. the name, residence and business address and age of the applicant together with an account of the applicant's occupation for the five years preceding the application;

B. the name, residence and business address and age of any person who will participate in conducting the proposed auction sale together with an account of the occupation of such person or persons for the five years preceding the application;

C. a complete inventory of the merchandise to be sold at the proposed auction, assigning a number to each item describing it specifically and giving as to each at least the following information:

(1) in the case of watches and clocks: the movement number, case number and model number, if any; a statement as to whether the article is new or rebuilt; the correct number of jewels; the kind of case, and the quality of the case; whether solid, gold or silver, gold-filled and the quality of any plating; the approximate year of manufacture;

(2) in the case of diamonds, whether sold separately or as a part of other jewelry: the exact weight; the color and quality; the degree of fineness; and the degree of perfection;

(3) in the case of precious and semiprecious stones other than diamonds, whether sold separately or as a part of other jewelry: the exact weight, the degree of fineness; and whether the stone is mined, reconstructed, synthetic or imitation;

(4) in the case of metallic wares, except watches, and other jewelry: the fineness of the metal, whether solid, filled or plated; and the quality of the plating, if there be plating;

D. an oath to observe the laws of this state and of any subdivision thereof wherein the sale is to be held;

E. the address, hours and dates of the proposed sale, only one place of auction being permitted;

F. the proposed terms of all sales;

G. a statement whether or not any auction license issued to the applicant has been denied or revoked.

All applications together with accompanying documents shall be kept by the municipal or county clerk as the case may be and shall be open to public inspection at all reasonable hours.

History: Laws 1941, ch. 45, 5; 1941 Comp., 51-1507; 1953 Comp., 67-13-7.



Section 61-16-8 - Bond.

61-16-8. Bond.

In addition, all such applications for license shall be accompanied by the bond of the applicant in the penal sum of five thousand dollars ($5,000) running to the state of New Mexico, and conditioned to secure the faithful observance of this act [61-16-3 to 61-16-17 NMSA 1978] by all persons taking part in the conduct of any auction hereunder. Such bonds shall be secured by two or more individual sureties each of whom must be qualified by ownership of property subject to execution within this state over and above all just debts and liabilities of a value equal to the penal sum of the bond; or by one corporate surety qualified to do business in this state.

History: Laws 1941, ch. 45, 6; 1941 Comp., 51-1508; 1953 Comp., 67-13-8.



Section 61-16-9 - Fees.

61-16-9. Fees.

All applications shall be accompanied by the payment in cash to the municipality or county as the case may be of an amount equal to twenty-five dollars ($25.00) for each day of the proposed sale as its duration is shown by the application. Such fees are to be returned to the applicant in the event the application is denied or a pro rata share thereof shall be returned if the sale is voluntarily discontinued before its proposed duration has expired. No return of any sums shall be made in the event said sale is terminated for any violation hereof.

History: Laws 1941, ch. 45, 7; 1941 Comp., 51-1509; 1953 Comp., 67-13-9.



Section 61-16-10 - Inspectors.

61-16-10. Inspectors.

Said fees shall be used to defray the expense of employing a special inspector or inspectors who shall remain on the premises upon which the auction sale is conducted during all times when the same is open for business. The special inspectors shall be appointed specially for each auction by the licensing authority and so far as possible regularly employed police officers or deputy sheriffs shall be used for this purpose. He shall have power and be under duty to supervise the auction to ensure observance of the laws of this state and to make arrests in the same manner and to the same extent as other peace officers. Any surplus of fees over and above the cost of employing such special inspector or inspectors shall be retained by the municipality or county.

History: Laws 1941, ch. 45, 8; 1941 Comp., 51-1510; 1953 Comp., 67-13-10.



Section 61-16-11 - Hearing.

61-16-11. Hearing.

Upon the presentation of an application for a license hereunder the municipal or county clerk as the case may be shall set a date for hearing thereon not less than one week nor more than three weeks thereafter, said hearing to be held at either a regular or special meeting of the licensing authority. Notice of said hearing shall be given forthwith by registered mail to each person or company engaged in the business of selling jewelry within the particular municipality or county.

At the hearing upon said application the applicant shall attend and shall submit to an examination touching his application under oath to be conducted by the municipal or district attorney as the case may be, and by any citizen of said municipality or county, and by the attorney for any jeweler or any association of jewelers doing business within this state. The applicant or any person, persons, corporations or associations opposing the granting of a license may introduce evidence either [by] written or oral testimony or by affidavit.

If the governing board of the county or municipality as the case may be shall determine that the applicant is not disqualified, and that the application conforms with the law a license shall be granted; otherwise a license shall not be granted. As a condition of granting the license the licensing board may require more complete descriptions of the items in the inventory if they deem the tendered descriptions to be incomplete.

History: Laws 1941, ch. 45; 9; 1941 Comp., 51-1511; 1953 Comp., 67-13-11.



Section 61-16-12 - Licenses limited.

61-16-12. Licenses limited.

Licenses issued hereunder shall be expressly limited to the particular times and premises described in the application as required in Section 5(e) [61-16-7(E) NMSA 1978] hereof. A license issued hereunder shall not be held to sanction any auction sale of jewelry at any time or place other than that described in the application thereof.

History: Laws 1941, ch. 45, 10; 1941 Comp., 51-1512; 1953 Comp., 67-13-12.



Section 61-16-13 - Persons disqualified.

61-16-13. Persons disqualified.

No person shall be granted a license, if he or any of his agents, principals or employees:

A. has been convicted of a violation of this act [61-16-3 to 61-16-17 NMSA 1978] or of Sections 61-16-1 and 61-16-2 NMSA 1978;

B. has had a license issued under this act revoked;

C. has held a jewelry auction sale within thirty (30) days prior to the date given in the application for the beginning of the sale sought to be licensed.

History: Laws 1941, ch. 45, 11; 1941 Comp., 51-1513; 1953 Comp., 67-13-13.



Section 61-16-14 - Offenses.

61-16-14. Offenses.

It shall be unlawful:

A. to employ shills or puffers at any such auction sale or to offer or to make or to procure to be offered or made any false bid or offer any false bid to buy or pretend to buy any article sold or offered for sale;

B. to make or attempt to make any sale to any but a bona fide bidder for cash at the highest bid above the reserve price, if any, named in the inventory required by Sec. [Section] 5(c) [61-16-7C NMSA 1978] hereof;

C. to misrepresent the cost price, or trade name or quality of any article offered for sale;

D. to fail to announce in a clear audible tone as to each article offered for sale its true description as found in the inventory required by Section 5(c) hereof;

E. to fail to attach to each article sold upon its delivery a card upon which shall be legibly written its inventory description and number;

F. to make any false statement in the application for license hereunder or the inventory filed therewith;

G. to sell or attempt to sell any article or merchandise falling within the class described in Section 2 [61-16-4 NMSA 1978] hereof that has not been included in the inventory required by Section 5(c) hereof;

H. for a licensee to conduct or attempt to conduct an auction within this act [61-16-3 to 61-16-17 NMSA 1978] other than on the premises described in the application as required by Section 5(e) [61-16-7(E) NMSA 1978].

History: Laws 1941, ch. 45, 12; 1941 Comp., 51-1514; 1953 Comp., 67-13-14.



Section 61-16-15 - Penalties.

61-16-15. Penalties.

Any person or corporation violating the provisions of Section 3(a) [61-16-5(A) NMSA 1978] of this act shall upon conviction thereof be fined not less than one hundred [$100] nor more than one thousand dollars [$1,000] and may be imprisoned for not more than sixty (60) days.

Any person or corporation violating any other provisions of this act [61-16-3 to 61-16-17 NMSA 1978] shall upon conviction be fined not less than twenty-five [$25.00] nor more than one hundred dollars [$100] for each offense. Each individual illegal sale at said auction shall constitute a separate offense. Upon conviction of the licensee or his agent or principal or employee of any offense hereunder the license shall be revoked forthwith by the court in which the conviction is had.

History: Laws 1941, ch. 45, 13; 1941 Comp., 51-1515; 1953 Comp., 67-13-15.



Section 61-16-16 - Suspension of license.

61-16-16. Suspension of license.

Upon the filing of criminal proceedings for violation of this act [61-16-3 to 61-16-17 NMSA 1978] against any licensee or any person operating the auction, any citizen may apply to the county or municipal board which granted the license for an immediate suspension of said license. The board shall determine forthwith whether there is probable cause to believe that this act has been violated and upon an affirmative determination shall forthwith suspend the operation of the license effective upon delivery of written notice thereof to any person conducting the auction sale or soliciting bids. The suspension shall operate until the acquittal of the person accused of such violation or until revocation of the license following conviction.

History: Laws 1941, ch. 45, 14; 1941 Comp., 51-1516; 1953 Comp., 67-13-16.



Section 61-16-17 - Recovery on bond.

61-16-17. Recovery on bond.

The state of New Mexico for the purpose of recovery of fines and penalties hereunder, and any person purchasing at any auction hereunder for the satisfaction of any civil judgment in an action for misrepresentation or fraud, or arising out of any violation of this act [61-16-3 to 61-16-17 NMSA 1978], shall have a right of action upon the bond required by Section 6 [61-16-8 NMSA 1978] hereof. Such action shall be brought in the name of the state of New Mexico only or in the name of the state of New Mexico to the use of the party entitled to recover upon said bond, as the case may be.

History: Laws 1941, ch. 45, 15; 1941 Comp., 51-1517; 1953 Comp., 67-13-17.






Article 17 - Barbers (Repealed.)



Article 17A - Barbers and Cosmetologists

Section 61-17A-1 - Short title. (Repealed effective July 1, 2020.)

61-17A-1. Short title. (Repealed effective July 1, 2020.)

Chapter 61, Article 17A NMSA 1978 may be cited as the "Barbers and Cosmetologists Act".

History: Laws 1993, ch. 171, 1; 2013, ch. 166, 3.



Section 61-17A-2 - Definitions. (Repealed effective July 1, 2020.)

61-17A-2. Definitions. (Repealed effective July 1, 2020.)

As used in the Barbers and Cosmetologists Act:

A. "barber" means a person, other than a student, who for compensation engages in barbering;

B. "board" means the board of barbers and cosmetologists;

C. "cosmetologist" means a person, other than a student, who for compensation engages in cosmetology;

D. "electrologist" means a person, other than a student, who for compensation removes hair from or destroys hair on the human body through the use of an electric current applied to the body with a needle-shaped electrode or probe;

E. "enterprise" means a business venture, firm or organization;

F. "establishment" means an immobile beauty shop, barber shop, electrology clinic, salon or similar place of business in which cosmetology, barbering, eyebrow threading, hairstyling or electrolysis is performed;

G. "esthetician" means a person, other than a student, who for compensation:

(1) uses cosmetic preparations, including makeup applications, antiseptics, powders, oils, clays or creams, for the purpose of preserving the health and beauty of the skin and body;

(2) massages, cleans, stimulates or manipulates the skin for the purpose of preserving the health and beauty of the skin and body; or

(3) performs activities similar to the activities described in Paragraph (1) or (2) of this subsection on any part of the body of a person;

H. "eyebrow threading" means a method of hair removal in which a thin thread is doubled, twisted and then rolled over areas of unwanted hair, plucking the hair at the follicle level;

I. "hairstylist" means a person, other than a student, who for compensation engages in hairstyling;

J. "manicurist-pedicurist" means a person, other than a student, who for compensation performs work on the nails of a person and applies nail extensions or products to the nails for the purpose of strengthening or preserving the health and beauty of the hands or feet;

K. "sanitation" means the maintenance of sanitary conditions to promote hygiene and the prevention of disease through the use of chemical agents or products;

L. "school" means a public or private instructional facility approved by the board that teaches cosmetology, barbering or hairstyling; and

M. "student" means a person enrolled in a school to learn or be trained in cosmetology, barbering, hairstyling or electrolysis.

History: Laws 1993, ch. 171, 2; 1997, ch. 218, 1; 2017, ch. 108, 1; 2017, ch. 112, 3.



Section 61-17A-3 - Barbering defined. (Repealed effective July 1, 2020.)

61-17A-3. Barbering defined. (Repealed effective July 1, 2020.)

Barbering includes any one or any combination of the following practices when done upon the upper part of the human body for cosmetic purposes for the public generally, upon male or female:

A. shaving or trimming the beard or cutting the hair;

B. curling and waving, including permanent waving, the hair;

C. giving facial and scalp massage or treatments with oils, creams, lotions or other preparations, either by hand or mechanical appliances;

D. shampooing, bleaching or dyeing the hair or applying tonics; or

E. applying cosmetic preparations, antiseptics, powders, oils, clays or lotions to the scalp, face, neck or upper part of the body.

History: Laws 1993, ch. 171, 3.



Section 61-17A-4 - Cosmetology defined. (Repealed effective July 1, 2020.)

61-17A-4. Cosmetology defined. (Repealed effective July 1, 2020.)

Cosmetology means the practice of those services that include:

A. arranging, dressing, curling, waving, cleansing, cutting, bleaching, coloring, straightening or similar work upon the hair of a person, whether by hand or through the use of chemistry or of mechanical or electrical apparatus or appliances;

B. using cosmetic preparations, antiseptics, tonics, lotions or creams or massaging, cleansing, stimulating, manipulating, beautifying or performing similar work on the body of a person;

C. manicuring and pedicuring the nails of a person;

D. caring for and servicing wigs and hair pieces; or

E. removing of unwanted hair except by means of electrology.

History: Laws 1993, ch. 171, 4.



Section 61-17A-4.1 - Hairstyling defined. (Repealed effective July 1, 2020.)

61-17A-4.1. Hairstyling defined. (Repealed effective July 1, 2020.)

Hairstyling includes any one or any combination of the following practices when done upon the upper part of the male or female human body for cosmetic purposes for the public generally, using the hands or manual, mechanical or electrical implements or appliances:

A. cleansing, massaging or stimulating the scalp with oils, creams, lotions or other cosmetic or chemical preparations;

B. applying cosmetic or chemical preparations, antiseptics, powders, oils, clays or lotions to the scalp;

C. cutting, arranging, applying hair extensions to or styling the hair by any means;

D. cleansing, coloring, lightening, waving or straightening the hair with cosmetic or chemical preparations; or

E. trimming a person's beard.

History: Laws 2017, ch. 112, 1.



Section 61-17A-5 - License required. (Repealed effective July 1, 2020.)

61-17A-5. License required. (Repealed effective July 1, 2020.)

A. Unless licensed pursuant to the Barbers and Cosmetologists Act or exempted from the provisions of that act, no person shall practice barbering, hairstyling or cosmetology for compensation either directly or indirectly.

B. Unless licensed pursuant to the Barbers and Cosmetologists Act, no person shall operate a school or establishment for compensation.

C. Unless licensed pursuant to the Barbers and Cosmetologists Act or exempted from the provisions of that act, no person shall teach barbering, hairstyling, cosmetology or electrology for compensation.

D. Unless licensed by the board pursuant to the Barbers and Cosmetologists Act, no person shall practice as a manicurist-pedicurist, esthetician or electrologist for compensation.

History: Laws 1993, ch. 171, 5; 1997, ch. 218, 2; 2017, ch. 112, 4.



Section 61-17A-6 - Board created; membership. (Repealed effective July 1, 2020.)

61-17A-6. Board created; membership. (Repealed effective July 1, 2020.)

A. The "board of barbers and cosmetologists" is created. The board is administratively attached to the regulation and licensing department. The board consists of seven members appointed by the governor. Members shall serve three-year terms; provided that at the time of initial appointment, the governor shall appoint members to abbreviated terms to allow staggering of subsequent appointments. Vacancies shall be filled in the manner of the original appointment.

B. Of the seven members of the board, five shall be licensed pursuant to the Barbers and Cosmetologists Act and shall have at least five years' practical experience in their respective occupations. Of those five, one member shall be a licensed barber, one member shall be a licensed hairstylist, two members shall be licensed cosmetologists and one member shall represent school owners. The remaining two members shall be public members. Neither the public members nor their spouses shall have ever been licensed pursuant to the provisions of the Barbers and Cosmetologists Act or similar prior legislation or have a financial interest in a school or establishment.

C. Members of the board shall be reimbursed pursuant to the Per Diem and Mileage Act and shall receive no other compensation, perquisite or allowance.

D. The board shall elect from among its members a chair and such other officers as it deems necessary. The board shall meet at the call of the chair, not less than four times each year. A majority of members currently serving shall constitute a quorum for the conduct of business.

E. No board member shall serve more than two full consecutive terms and any member who fails to attend, after proper notice, three meetings shall automatically be recommended for removal unless excused for reasons set forth by board rule.

History: Laws 1993, ch. 171, 6; 1997, ch. 218, 3; 2007, ch. 181, 15; 2015, ch. 129, 1; 2017, ch. 112, 5.



Section 61-17A-7 - Board powers and duties. (Repealed effective July 1, 2020.)

61-17A-7. Board powers and duties. (Repealed effective July 1, 2020.)

A. The board shall:

(1) adopt and file, in accordance with the State Rules Act, rules necessary to carry out the provisions of the Barbers and Cosmetologists Act;

(2) establish fees;

(3) provide for the examination, licensure and license renewal of applicants for licensure;

(4) establish standards for and provide for the examination, licensure and license renewal of manicurists-pedicurists, estheticians and electrologists;

(5) adopt a seal;

(6) furnish copies of rules and sanitary requirements adopted by the board to each owner or manager of an establishment, enterprise or school;

(7) keep a record of its proceedings and a register of applicants for licensure;

(8) provide for the licensure of barbers, hairstylists, cosmetologists, manicurists-pedicurists, estheticians, electrologists, instructors, schools, enterprises and establishments;

(9) establish administrative penalties and fines;

(10) create and establish standards and fees for special licenses;

(11) establish guidelines for schools to calculate tuition refunds for withdrawing students; and

(12) issue cease and desist orders to persons violating the provisions of the Barbers and Cosmetologists Act and rules promulgated in accordance with that act.

B. The board may establish continuing education requirements as requirements for licensure.

C. A member of the board, its employees or agents may enter and inspect a school, enterprise or establishment at any time during regular business hours for the purpose of determining compliance with the Barbers and Cosmetologists Act.

History: Laws 1993, ch. 171, 7; 1997, ch. 218, 4; 2003, ch. 408, 23; 2007, ch. 181, 16; 2013, ch. 162, 1; 2015, ch. 129, 2; 2017, ch. 112, 6.



Section 61-17A-8 - Licensure requirements; barbers. (Repealed effective July 1, 2020.)

61-17A-8. Licensure requirements; barbers. (Repealed effective July 1, 2020.)

A. Except as provided in Subsection B of this section, a barber license shall be issued to any person who files a completed application, accompanied by the required fees and documentation, and who:

(1) has an education equivalent to the completion of the second year of high school;

(2) is at least seventeen years of age;

(3) has completed a course in barbering of at least one thousand two hundred hours in a school or apprenticeship approved by the board; and

(4) has passed an examination approved by the board.

B. A barbering license shall be issued to a person who files a completed application, accompanied by the required fees and documentation, meets the requirements of Paragraphs (1) through (4) of Subsection A of this section and shows proof of having successfully completed a registered barbering apprenticeship approved by the state apprenticeship agency and the board of barbers and cosmetologists.

C. The holder of a barber license has the right and privilege to use the title "barber", and the initials "R.B." following the holder's surname and to use a barber pole, the traditional striped, vertical emblem of the barbering trade.

History: Laws 1993, ch. 171, 8; 1997, ch. 218, 5; 2015, ch. 85, 1.



Section 61-17A-8.1 - Licensure requirements; hairstylists. (Repealed effective July 1, 2020.)

61-17A-8.1. Licensure requirements; hairstylists. (Repealed effective July 1, 2020.)

A. Except as provided in Subsection B of this section, a hairstylist license shall be issued to a person who files a completed application, accompanied by the required fees and documentation, and who:

(1) has an education equivalent to the completion of the second year of high school;

(2) is at least seventeen years of age;

(3) has completed a course in hairstyling of at least one thousand two hundred hours in a school; and

(4) has passed an examination approved by the board.

B. A hairstylist license shall be issued to a person who files a completed application, accompanied by the required fees and documentation, and meets the requirements of Paragraphs (1) through (4) of Subsection A of this section.

C. The holder of a hairstylist license has the right and privilege to use the title "hairstylist".

History: Laws 2017, ch. 112, 2.



Section 61-17A-9 - Licensure requirements; cosmetologists. (Repealed effective July 1, 2020.)

61-17A-9. Licensure requirements; cosmetologists. (Repealed effective July 1, 2020.)

A. A cosmetologist license shall be issued to any person who files a completed application, accompanied by the required fees and documentation, and who:

(1) is at least seventeen years of age;

(2) has an education equivalent to the completion of the second year of high school;

(3) has completed a course in cosmetology of at least one thousand six hundred hours at a school approved by the board; and

(4) has passed an examination approved by the board.

B. The name of a licensed cosmetologist may be immediately followed by the initials "R.C.", as a right and privilege of licensure.

History: Laws 1993, ch. 171, 9; 1997, ch. 218, 6.



Section 61-17A-10 - Licensure requirements of manicurists-pedicurists, estheticians and electrologists. (Repealed effective July 1, 2020.)

61-17A-10. Licensure requirements of manicurists-pedicurists, estheticians and electrologists. (Repealed effective July 1, 2020.)

A. The board shall provide for the licensure of manicurists-pedicurists. The board shall issue a manicurist-pedicurist license to any person who files a completed application, accompanied by the required fees and documentation, and who submits satisfactory evidence of compliance with all requirements established by the board. The name of a licensed manicurist-pedicurist may be immediately followed by the initials "R.M.", as a right and privilege of licensure.

B. The board shall provide for the licensure of estheticians. The board shall issue an esthetician license to any person who files a completed application, accompanied by the required fees and documentation, and who submits satisfactory evidence of compliance with all requirements established by the board. The name of a licensed esthetician may be immediately followed by the initials "R.F.", as a right and privilege of licensure.

C. The board shall provide for the licensure of electrologists. The board shall issue an electrologist license to any person who files a completed application, accompanied by the required fees and documentation, and who submits satisfactory evidence of compliance with all requirements established by the board. The name of a licensed electrologist may be immediately followed by the initials "R.E.", as a right and privilege of licensure.

History: Laws 1993, ch. 171, 10; 1997, ch. 218, 7.



Section 61-17A-11 - Licensure of instructors. (Repealed effective July 1, 2020.)

61-17A-11. Licensure of instructors. (Repealed effective July 1, 2020.)

A. A cosmetologist instructor license shall be issued to any person who files a completed application, accompanied by the required fees and documentation, and who:

(1) is a licensed cosmetologist;

(2) has completed at least a four-year high school course of study or its equivalent as approved by the board;

(3) has met all requirements established by the board; and

(4) has passed an examination approved by the board.

B. A barber instructor license shall be issued to any person who files a completed application, accompanied by the required fees and documentation, and who:

(1) is a licensed barber;

(2) has completed at least a four-year high school course of study or its equivalent as approved by the board;

(3) has met all requirements established by the board; and

(4) has passed an examination approved by the board.

C. An electrologist instructor license shall be issued to any person who files a completed application, accompanied by the required fees and documentation, and who submits satisfactory evidence of compliance with all requirements established by the board.

D. The name of a licensed instructor may be immediately followed by the initials "R.I.", as a right and privilege of licensure.

History: Laws 1993, ch. 171, 11; 1997, ch. 218, 8.



Section 61-17A-12 - Licensure of schools. (Repealed effective July 1, 2020.)

61-17A-12. Licensure of schools. (Repealed effective July 1, 2020.)

A. The board shall provide for the licensure of barber schools. The board shall issue a barber school license to any barber school that submits a completed application, accompanied by the required fees and documentation, and that submits satisfactory evidence that it complies with all enrollment, curriculum, instructional and graduation requirements and record-keeping procedures established by the board.

B. The board shall provide for the licensure of cosmetology schools. The board shall issue a cosmetology school license to any cosmetology school that submits a completed application, accompanied by the required fees and documentation, and that submits satisfactory evidence that it complies with all enrollment, curriculum, instructional and graduation requirements and record-keeping procedures established by the board.

C. The board shall provide for the licensure of electrology schools. The board shall issue an electrology school license to any electrology school that submits a completed application, accompanied by the required fees and documentation, and that submits satisfactory evidence that it complies with all enrollment, curriculum, instructional and graduation requirements and record-keeping procedures established by the board.

D. The board shall provide for the licensure of specialty schools. The board shall issue a specialty school license to any specialty school that submits a completed application, accompanied by the required fees and documentation, and that submits satisfactory evidence that it complies with all enrollment, curriculum, instructional and graduation requirements and record-keeping procedures established by the board.

E. The board shall establish crossover credit standards for training available at either barber schools or cosmetology schools that may be used in meeting licensure requirements in either profession.

F. The board shall establish a corporate surety bond requirement for schools to indemnify students for fees and tuition paid to a school if the school ceases operation or terminates a program prior to the completion of a student's contract with the school.

History: Laws 1993, ch. 171, 12; 1997, ch. 218, 9.



Section 61-17A-14 - Barbers and cosmetologists fund created. (Repealed effective July 1, 2020.)

61-17A-14. Barbers and cosmetologists fund created. (Repealed effective July 1, 2020.)

The "barbers and cosmetologists fund" is created in the state treasury. All license fees, charges and fines imposed by the board shall be deposited in the fund. Money in the fund is appropriated to the board for the purpose of carrying out the provisions of the Barbers and Cosmetologists Act [61-17A-1 NMSA 1978]. Any balance remaining in the fund at the end of each fiscal year shall not revert to the general fund.

History: Laws 1993, ch. 171, 14.



Section 61-17A-15 - Licensure of all establishments and enterprises. (Repealed effective July 1, 2020.)

61-17A-15. Licensure of all establishments and enterprises. (Repealed effective July 1, 2020.)

The board shall provide for the licensure of all establishments and enterprises. The board shall issue a license to establishments, enterprises and clinics that submit a completed application, accompanied by the required fees and documentation, and that submit satisfactory evidence of compliance with all requirements established by the board.

History: Laws 1993, ch. 171, 15; 1997, ch. 218, 10.



Section 61-17A-16 - Fees. (Repealed effective July 1, 2020.)

61-17A-16. Fees. (Repealed effective July 1, 2020.)

The board may, by rule, establish initial license and renewal fees not to exceed the following:

establishment license $200

school license $600

relocation of a school $300

cosmetologist license $50.00

barber license $50.00

hairstylist license $50.00

specialty license $50.00

instructor license $50.00

duplicate license $50.00

temporary license $25.00

administrative fee $100

limited license fee $100

licensure through reciprocity $200

transcript $50.00

examinations $100.

History: Laws 1993, ch. 171, 16; 1997, ch. 218, 11; 2017, ch. 112, 7.



Section 61-17A-17 - Licensure under prior law; endorsement. (Repealed effective July 1, 2020.)

61-17A-17. Licensure under prior law; endorsement. (Repealed effective July 1, 2020.)

A. Any person licensed as a barber, a cosmetologist, an esthetician, an electrologist, an instructor of cosmetology or barbering or an instructor of electrology, a manicurist-pedicurist or any person holding an establishment license, clinic license or school owner's license under any prior laws of this state, which license is valid on the effective date of the Barbers and Cosmetologists Act [61-17A-1 NMSA 1978], shall be held to be licensed under the provisions of that act and shall be entitled to the renewal of his license as provided in that act.

B. The board may grant a license pursuant to the provisions of the Barbers and Cosmetologists Act without an examination, upon payment of the required fee, provided that the applicant:

(1) holds a current license from another state, territory or possession of the United States, or the District of Columbia, that has training hours and qualifications similar to or exceeding those required for licensure in New Mexico; and

(2) meets all other requirements for reciprocity as determined by regulation of the board.

History: Laws 1993, ch. 171, 17; 1997, ch. 218, 12.



Section 61-17A-18 - License to be displayed; notice of change of place of business. (Repealed effective July 1, 2020.)

61-17A-18. License to be displayed; notice of change of place of business. (Repealed effective July 1, 2020.)

Every holder of a license shall notify the executive director of any change in place of business. Upon receipt of the notification, the executive director shall make the necessary change in the books. A license shall be displayed conspicuously at the holder's place of business.

History: Laws 1993, ch. 171, 18; 1997, ch. 218, 13.



Section 61-17A-19 - License nontransferable. (Repealed effective July 1, 2020.)

61-17A-19. License nontransferable. (Repealed effective July 1, 2020.)

Each license shall be issued under the authority of the Barbers and Cosmetologists Act [61-17A-1 NMSA 1978] by the board in the name of the licensee. The license may not be the subject of a sale, transfer, assignment, conveyance, lease, bequest, gift or other means of transfer.

History: Laws 1993, ch. 171, 19.



Section 61-17A-20 - Duration, restoration and renewal of licenses. (Repealed effective July 1, 2020.)

61-17A-20. Duration, restoration and renewal of licenses. (Repealed effective July 1, 2020.)

A. The original issuance and renewal of licenses to practice as a barber, hairstylist, cosmetologist, instructor, esthetician, manicurist-pedicurist or electrologist shall be for a period of one year or less from the date of issuance. If the licensee fails to renew the license for the next year, the license is void; provided the license may be restored at any time during the year following expiration upon the payment of the appropriate fee and a late charge not to exceed one hundred dollars ($100) as set forth by board rules. If the licensee fails to restore the license within one year following its expiration, the licensee may request restoration of the license pursuant to rules promulgated by the board.

B. The original issuance and annual renewal of licenses to operate an establishment or school shall be for a period of twelve months or less following the issuance of the license. If the licensee fails to renew the license within thirty days after its expiration, the license is void, and, to again obtain a license, an application, required documentation, payment of the renewal fee and a late fee not to exceed one hundred dollars ($100) as established by board rules is required.

C. The board may establish a staggered system of license expiration.

History: Laws 1993, ch. 171, 20; 1997, ch. 218, 14; 2007, ch. 181, 17; 2017, ch. 112, 8.



Section 61-17A-21 - Grounds for refusal to issue, renew, suspend or revoke a license. (Repealed effective July 1, 2020.)

61-17A-21. Grounds for refusal to issue, renew, suspend or revoke a license. (Repealed effective July 1, 2020.)

A. The board shall, in accordance with the provisions of the Uniform Licensing Act [61-1-1 NMSA 1978], issue a fine or penalty, restrict, refuse to issue or renew or shall suspend or revoke a license for any one or more of the following causes:

(1) the commission of any offense described in the Barbers and Cosmetologists Act [61-17A-1 to 61-17A-24 NMSA 1978];

(2) the violation of any sanitary regulation promulgated by the board;

(3) malpractice or incompetency;

(4) advertising by means of knowingly false or deceptive statements;

(5) habitual drunkenness or habitual addiction to the use of habit-forming drugs;

(6) continuing to practice in or be employed by an establishment, an enterprise, a school or an electrology clinic in which the sanitary regulations of the board, of the department of health or of any other lawfully constituted board, promulgated for the regulation of establishments, enterprises, schools or electrology clinics, are known by the licensee to be violated;

(7) default of a licensee on a student loan;

(8) gross continued negligence in observing the rules and regulations;

(9) renting, loaning or allowing the use of the license to any person not licensed under the provisions of the Barbers and Cosmetologists Act;

(10) dishonesty or unfair or deceptive practices;

(11) sexual, racial or religious harassment;

(12) conduct of illegal activities in an establishment, enterprise, school or electrology clinic or by a licensee;

(13) conviction of a crime involving moral turpitude; or

(14) aiding, abetting or conspiring to evade or violate the provisions of the Barbers and Cosmetologists Act.

B. Any license suspended or revoked shall be delivered to the board or any agent of the board upon demand.

History: Laws 1993, ch. 171, 21; 1997, ch. 218, 15.



Section 61-17A-22 - Exemptions. (Repealed effective July 1, 2020.)

61-17A-22. Exemptions. (Repealed effective July 1, 2020.)

The following persons are exempt from the provisions of the Barbers and Cosmetologists Act while in the discharge of their professional duties:

A. persons licensed by the law of this state to practice medicine and surgery or chiropractic;

B. commissioned medical or surgical officers of the United States army, navy or marine hospital service;

C. registered nurses;

D. funeral service practitioners; and

E. persons providing only eyebrow-threading services.

History: Laws 1993, ch. 171, 22; 2017, ch. 108, 2.



Section 61-17A-23 - Penalties. (Repealed effective July 1, 2020.)

61-17A-23. Penalties. (Repealed effective July 1, 2020.)

Each of the following constitutes a misdemeanor punishable upon conviction by a fine of less than one thousand dollars ($1,000) or by imprisonment in the county jail for less than one year, or both, in the discretion of the court:

A. the violation of any of the provisions of the Barbers and Cosmetologists Act [61-17A-1 NMSA 1978] or a violation of any regulation promulgated pursuant to that act;

B. obtaining or attempting to obtain a license for money other than the required fee or for any other thing of value or by fraudulent misrepresentations; or

C. practicing or attempting to practice by fraudulent misrepresentations.

History: Laws 1993, ch. 171, 23.



Section 61-17A-24 - Criminal offender's character evaluation. (Repealed effective July 1, 2020.)

61-17A-24. Criminal offender's character evaluation. (Repealed effective July 1, 2020.)

The provisions of the Criminal Offender Employment Act [28-2-1 NMSA 1978] shall govern any consideration of criminal records required or permitted by the Barbers and Cosmetologists Act [61-17A-1 NMSA 1978].

History: Laws 1993, ch. 171, 24.



Section 61-17A-25 - Termination of agency life; delayed repeal.

61-17A-25. Termination of agency life; delayed repeal.

The board of barbers and cosmetologists is terminated on July 1, 2019 pursuant to the Sunset Act [12-9-11 to 12-9-21 NMSA 1978]. The board shall continue to operate according to the provisions of the Barbers and Cosmetologists Act until July 1, 2020. Effective July 1, 2020, the Barbers and Cosmetologists Act is repealed.

History: Laws 1993, ch. 171, 27; 1997, ch. 218, 16; 2001, ch. 100, 1; 2005, ch. 208, 15; 2013, ch. 166, 4.






Article 17B - Body Art Safe Practices Act

Section 61-17B-1 - Short title. (Repealed effective July 1, 2022.)

61-17B-1. Short title. (Repealed effective July 1, 2022.)

Chapter 61, Article 17B NMSA 1978 may be cited as the "Body Art Safe Practices Act".

History: Laws 2007, ch. 181, 1; 2015, ch. 129, 3.



Section 61-17B-2 - Purpose. (Repealed effective July 1, 2022.)

61-17B-2. Purpose. (Repealed effective July 1, 2022.)

The purpose of the Body Art Safe Practices Act is to provide a safe and healthy environment for the administration of body art.

History: Laws 2007, ch. 181, 2.



Section 61-17B-3 - Definitions. (Repealed effective July 1, 2022.)

61-17B-3. Definitions. (Repealed effective July 1, 2022.)

As used in the Body Art Safe Practices Act:

A. "board" means the board of body art practitioners;

B. "body art" means tattooing, body piercing or scarification but does not include practices that are considered medical procedures by the New Mexico medical board;

C. "body art establishment" means a fixed or mobile place where body art is administered on the premises;

D. "body artist" means a person who administers body piercing, tattooing or scarification;

E. "body piercing" means to cut, stab or penetrate the skin to create a permanent hole or opening;

F. "equipment" means machinery used in connection with the operation of a body art establishment, including fixtures, containers, vessels, tools, devices, implements, furniture, display and storage areas, sinks and other apparatuses and appurtenances;

G. "instruments used for body art" means hand pieces, needles, needle bars and other items that may come into contact with a person's body during the administration of body art;

H. "operator" means the owner in charge of a body art establishment;

I. "scarification" means cutting into the skin with a sharp instrument or branding the skin with a heated instrument to produce a permanent mark or design on the skin;

J. "sharps" means any sterilized object that is used for the purpose of penetrating the skin or mucosa, including needles, scalpel blades and razor blades;

K. "single use" means products or items that are intended for one-time, one-person use and are disposed of after use on each client, including cotton swabs or balls, tissues or paper products, paper or plastic cups, gauze and sanitary coverings, razors, piercing needles, scalpel blades, stencils, ink cups and protective gloves;

L. "sterilization" means destruction of all forms of microbiotic life, including spores; and

M. "tattooing" means the practice of depositing pigment, which is either permanent, semipermanent or temporary, into the epidermis using needles by someone other than a state-licensed physician or a person under the supervision of a state-licensed physician and includes permanent cosmetics, dermography, micropigmentation, permanent color technology and micropigment implantation.

History: Laws 2007, ch. 181, 3; 2015, ch. 129, 4.



Section 61-17B-4 - Issuance of a body art license. (Repealed effective July 1, 2022.)

61-17B-4. Issuance of a body art license. (Repealed effective July 1, 2022.)

The board has authority to issue a body art license to a body artist who has demonstrated the ability to perform body art and who conforms with the board's rules with respect to safety, sterilization and sanitation and a body art operator license to an operator who conforms with the board's rules.

History: Laws 2007, ch. 181, 4.



Section 61-17B-5 - License; application; revocation; suspension. (Repealed effective July 1, 2022.)

61-17B-5. License; application; revocation; suspension. (Repealed effective July 1, 2022.)

A. A body artist shall obtain a body art license, and an operator shall obtain a body art establishment license, the requirements for which shall be defined by the board and shall include the requirement that a body artist applicant demonstrate that the body artist has the training and experience necessary to perform body piercing, tattooing or scarification and the requirement that a sanitary and sterile body art establishment be maintained.

B. An operator or body artist shall possess and post in a conspicuous place a valid and unsuspended license issued by the board in accordance with the Body Art Safe Practices Act and the rules promulgated pursuant to that act. An operator or a body artist shall not display a license unless it has been issued to that operator or body artist by the board and has not been suspended or revoked.

C. An operator or body artist shall apply to the board for the issuance or renewal of a license annually and shall pay license fees established by the board. The board shall set license fees, license renewal fees and late fees in amounts necessary to administer the provisions of the Body Art Safe Practices Act. If an operator or body artist fails to renew a license for the next year, the license is void; provided that the voided license may be restored at any time during the year following the license's expiration upon the payment of the appropriate license renewal fee and a late charge not to exceed one hundred dollars ($100) as set forth by board rules. If the operator or body artist fails to restore a license within one year following the license's expiration, the operator or body artist may request restoration of the license pursuant to rules promulgated by the board.

D. The board shall promulgate rules for the revocation or suspension of a license for a body art establishment or a body artist who fails to comply with a provision of the Body Art Safe Practices Act or rules promulgated pursuant to that act. A license shall not be suspended or revoked pursuant to the Body Art Safe Practices Act without providing the operator or the body artist with an opportunity for an administrative hearing unless conditions in the body art establishment warrant immediate suspension pursuant to Section 61-17B-9 NMSA 1978. The hearing officer shall not be a person previously involved in the suspension or revocation action. An inspection made more than twenty-four months prior to the most recent inspection shall not be used as a basis for suspension or revocation.

E. The board shall charge a fee not to exceed three hundred dollars ($300) for the application to issue a new or renewed license. The applicant shall provide proof of current immunization as required by the board and proof of the applicant's attendance at a blood-borne pathogen training program and other training as required by the board before a license is issued or renewed.

F. A current body art license or body art establishment license shall not be transferable from one person to another.

G. The following information shall be kept on the premises of a body art establishment and shall be available for inspection by the board:

(1) the full names of all employees in the establishment and their exact duties;

(2) the board-issued license with identification photograph for the operator and any body artists;

(3) the body art establishment name and hours of operation;

(4) the name and address of the operator;

(5) a complete description of all body art performed at the body art establishment;

(6) a list of all instruments, body jewelry, sharps and inks used at the body art establishment, including names of manufacturers and serial or lot numbers or invoices or other documentation sufficient to identify and locate the manufacturer of those items; and

(7) a current copy of the Body Art Safe Practices Act.

H. An operator shall notify the board in writing not less than thirty days before changing the location of a body art establishment. The notice shall include the street address of the body art establishment's new location.

History: Laws 2007, ch. 181, 5; 2015, ch. 129, 5.



Section 61-17B-6 - Inspection by board. (Repealed effective July 1, 2022.)

61-17B-6. Inspection by board. (Repealed effective July 1, 2022.)

A. The board shall annually inspect body art establishments to determine compliance with the Body Art Safe Practices Act. An operator or body artist shall allow a board official, upon proper identification, to enter the premises, inspect all parts of the premises and inspect and copy records of the body art establishment. The operator or body artist shall be given an opportunity to accompany the board official on the inspection and to receive a report of the inspection within fourteen days after the inspection.

B. Refusal to allow an inspection is grounds for suspension or revocation of the license of the operator or body artist, provided that the board official tendered proper identification prior to the refusal.

History: Laws 2007, ch. 181, 6.



Section 61-17B-7 - Exemptions. (Repealed effective July 1, 2022.)

61-17B-7. Exemptions. (Repealed effective July 1, 2022.)

A. A person who pierces only the outer perimeter of the ear, not including any cartilage, using a pre-sterilized encapsulated single use stud ear piercing system, implementing appropriate procedures, is exempt from the requirements of the Body Art Safe Practices Act.

B. A member of a federally recognized tribe, band, nation or pueblo who performs scarification rituals for religious purposes is exempt from the requirements of the Body Art Safe Practices Act.

History: Laws 2007, ch. 181, 7.



Section 61-17B-8 - Sterile procedures and sanitation. (Repealed effective July 1, 2022.)

61-17B-8. Sterile procedures and sanitation. (Repealed effective July 1, 2022.)

The board shall establish by rule requirements for:

A. the use and disposal of equipment and instruments; provided that:

(1) all sharps shall be sterilized prior to use;

(2) single use items shall not be used on more than one client for any reason; and

(3) all body art stencils shall be single use and disposable;

B. the sterilization or sanitation of non-disposable items;

C. the prohibition of off-site sterilization; and

D. procedures to control disease borne by contact with customer or body artist skin mucosa.

History: Laws 2007, ch. 181, 8.



Section 61-17B-9 - Immediate suspension. (Repealed effective July 1, 2022.)

61-17B-9. Immediate suspension. (Repealed effective July 1, 2022.)

The board may suspend a license immediately without prior notice to the holder of the license if it determines, after inspection, that conditions within a body art establishment present a substantial danger of illness, serious physical harm or death to customers who might patronize a body art establishment. A suspension action taken pursuant to this section is effective when communicated to the operator or body artist. Suspension action taken pursuant to this section shall not continue beyond the time that the conditions causing the suspension cease to exist, as determined by a board inspection at the request of the operator or body artist. A license holder may request an administrative hearing, as provided by Section 5 [61-17B-5 NMSA 1978] of the Body Art Safe Practices Act, if the board does not lift an immediate suspension within ten days.

History: Laws 2007, ch. 181, 9.



Section 61-17B-10 - Judicial review. (Repealed effective July 1, 2022.)

61-17B-10. Judicial review. (Repealed effective July 1, 2022.)

An applicant denied a license or an operator or body artist whose license is suspended or revoked by the board may appeal pursuant to Section 39-3-1.1 NMSA 1978.

History: Laws 2007, ch. 181, 10.



Section 61-17B-11 - Enforcement. (Repealed effective July 1, 2022.)

61-17B-11. Enforcement. (Repealed effective July 1, 2022.)

A. The board may seek relief in district court to enjoin the operation of a body art establishment or the practice of a body artist not in compliance with the Body Art Safe Practices Act.

B. The district court may impose a civil penalty not exceeding five hundred dollars ($500) for a violation of the Body Art Safe Practices Act. Each violation of the provisions of the Body Art Safe Practices Act constitutes a separate offense.

C. The board may promulgate rules imposing a schedule of penalties for violations of the Body Art Safe Practices Act. Except as provided in Subsection D of this section, no penalty shall exceed one hundred fifty dollars ($150).

D. Penalties for the following violations shall not exceed one thousand dollars ($1,000):

(1) obtaining or attempting to obtain a license by fraudulent misrepresentation;

(2) willfully falsifying by oath or affirmation information required pursuant to the Body Art Safe Practices Act; or

(3) practicing or attempting to practice under an assumed name or by fraudulent misrepresentation.

History: Laws 2007, ch. 181, 11; 2013, ch. 162, 2.



Section 61-17B-13 - Municipalities. (Repealed effective July 1, 2022.)

61-17B-13. Municipalities. (Repealed effective July 1, 2022.)

The Body Art Safe Practices Act provides minimum standards for safe body art practices. A municipality may by ordinance provide more stringent standards.

History: Laws 2007, ch. 181, 13.



Section 61-17B-15 - Board created; membership. (Repealed effective July 1, 2022.)

61-17B-15. Board created; membership. (Repealed effective July 1, 2022.)

A. The "board of body art practitioners" is created. The board is administratively attached to the regulation and licensing department and consists of five members appointed by the governor. Members shall serve three-year terms; provided that at the time of initial appointment, the governor shall appoint members to abbreviated terms to allow for the terms of subsequent appointments to be staggered. Vacancies shall be filled in the manner of the original appointment.

B. Of the five members of the board, four shall be licensed pursuant to the Body Art Safe Practices Act and shall have at least five years' practical experience in their occupations. Of those four, two members shall be operators and two members shall be body artists. The remaining one member shall be a public member. The public member shall not have ever been licensed pursuant to the provisions of the Body Art Safe Practices Act or similar prior legislation or have a financial interest in a body art establishment.

C. Members of the board shall be reimbursed pursuant to the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

D. The board shall elect from among its members a chair and such other officers as it deems necessary. The board shall meet at the call of the chair, not less than two times each year. A majority of members currently serving constitutes a quorum for the conduct of business.

E. A board member shall not serve more than two full consecutive terms, and a member who fails to attend three meetings shall automatically be recommended for removal unless the member's absence is excused for reasons set forth by board rule.

History: Laws 2015, ch. 129, 6.



Section 61-17B-16 - Board powers and duties. (Repealed effective July 1, 2022.)

61-17B-16. Board powers and duties. (Repealed effective July 1, 2022.)

A. The board shall:

(1) in conjunction with the department of health, promulgate rules necessary to implement the provisions of the Body Art Safe Practices Act;

(2) establish fees;

(3) establish standards and provide for the issuance of new and renewal operator and body artist licenses to applicants;

(4) adopt a seal;

(5) furnish copies of rules and sanitation and sterilization requirements adopted by the board to each operator of a body art establishment;

(6) keep a record of its proceedings, a register of applicants for licensure and a register of licensed operators and body artists; and

(7) issue cease and desist orders to persons who violate the provisions of the Body Art Safe Practices Act or rules promulgated pursuant to that act.

B. The board may establish continuing education or other requirements for licensure.

C. A member of the board, its employees or agents may enter and inspect a body art establishment at any time during regular business hours for the purpose of determining compliance with the Body Art Safe Practices Act.

History: Laws 2015, ch. 129, 8.



Section 61-17B-17 - Body art practitioners fund created. (Repealed effective July 1, 2022.)

61-17B-17. Body art practitioners fund created. (Repealed effective July 1, 2022.)

The "body art practitioners fund" is created in the state treasury. The fund consists of appropriations; license fees, charges and fines that are imposed by the board and that shall be deposited into the fund; and money otherwise accruing to the fund. Money in the fund is appropriated to the board for the purpose of carrying out the provisions of the Body Art Safe Practices Act. Money in the fund shall be disbursed on warrants signed by the secretary of finance and administration pursuant to vouchers signed by the chair of the board or the chair's authorized representative. Any balance remaining in the fund at the end of a fiscal year shall not revert to the general fund.

History: Laws 2015, ch. 129, 7.



Section 61-17B-18 - Termination of agency life; delayed repeal. (Repealed effective July 1, 2022.)

61-17B-18. Termination of agency life; delayed repeal. (Repealed effective July 1, 2022.)

The board of body art practitioners is terminated on July 1, 2021 pursuant to the Sunset Act [12-9-11 through 12-9-21 NMSA 1978]. The board shall continue to operate according to the provisions of the Body Art Safe Practices Act until July 1, 2022. Effective July 1, 2022, the Body Art Safe Practices Act is repealed.

History: Laws 2015, ch. 129, 9.






Article 18 - Collection Agencies (Repealed.)



Article 18A - Collection Agencies

Section 61-18A-1 - Short title.

61-18A-1. Short title.

This act [61-18A-1 NMSA 1978] may be cited as the "Collection Agency Regulatory Act."

History: Laws 1987, ch. 252, 1.



Section 61-18A-2 - Definitions.

61-18A-2. Definitions.

As used in the Collection Agency Regulatory Act [61-18A-1 NMSA 1978]:

A. "division" means the financial institutions division of the regulation and licensing department;

B. "director" means the director of the financial institutions division of the regulation and licensing department;

C. "collection agency" means any person engaging in business for the purpose of collecting or attempting to collect, directly or indirectly, debts owed or due or asserted to be owed or due another, where such person is so engaged by two or more creditors. The term also includes any creditor who, in the process of collecting his own debts, uses any name other than his own which would indicate that a third person is collecting or attempting to collect such debts. The term does not include:

(1) any officer or employee of a creditor while, in the name of the creditor, collecting debts for such creditor;

(2) any person while collecting debts for another person, both of whom are related by common ownership or affiliated by corporate control, if the person collects debts only for persons to whom it is so related or affiliated and if the principal business of such person is not the collection of debts;

(3) any officer or employee of the United States, any state or any political subdivision thereof to the extent that collecting or attempting to collect any debt is in the performance of his official duties;

(4) any person while serving or attempting to serve legal process on any other person in connection with the judicial enforcement of any debt;

(5) any nonprofit organization which, at the request of debtors, performs bona fide consumer credit counseling and assists debtors in the liquidation of their debts by receiving payments from such debtors and distributing such amounts to creditors;

(6) any attorney-at-law collecting a debt as an attorney on behalf of and in the name of a client; and

(7) any person collecting or attempting to collect any debt owed or due or asserted to be owed or due to another to the extent such activity:

(a) is incidental to a bona fide fiduciary obligation or a bona fide escrow arrangement;

(b) concerns a debt which was originated by such person;

(c) concerns a debt which was not in default at the time it was obtained by such person; or

(d) concerns a debt obtained by such person as a secured party in a commercial credit transaction involving the creditor;

D. "communication" means the conveying of information regarding a debt directly or indirectly to any person through any medium;

E. "creditor" means any person who offers or extends credit creating a debt or to whom a debt is owed, but such term does not include any person to the extent that he receives an assignment or transfer of a debt in default solely for the purpose of facilitating collection of such debt for another;

F. "debt" means any obligation or alleged obligation of a debtor to pay money arising out of a transaction in which the money, property, insurance or services which are the subject of the transaction are primarily for personal, family or household purposes, whether or not such obligation has been reduced to judgment;

G. "debt collector" means a collection agency, a repossessor, a manager, a solicitor and any attorney-at-law collecting a debt as an attorney on behalf of and in the name of a client;

H. "debtor" means any natural person obligated or allegedly obligated to pay any debt;

I. "location information" means a debtor's place of abode and his telephone number at such place or his place of employment;

J. "manager" means a natural person who qualifies under the Collection Agency Regulatory Act to be in full-time charge of a licensed collection agency, and to whom a manager's license has been issued by the director;

K. "person" means an individual, corporation, partnership, association, joint-stock company, trust where the interests of the beneficiaries are evidenced by a security, unincorporated organization, government or political subdivision of a government;

L. "repossessor" means a person engaged solely in the business of repossessing personal property for others for a fee. The term does not include a duly licensed collection agency; and

M. "solicitor" means a natural person who, through lawful means, communicates with debtors or solicits the payment of debts for a collection agency licensee by the use of telephone, personal contact, letters or other methods of collection conducted from and within the licensee's office.

History: Laws 1987, ch. 252, 2.



Section 61-18A-3 - Administration and enforcement.

61-18A-3. Administration and enforcement.

The administration and enforcement of the Collection Agency Regulatory Act [61-18A-1 NMSA 1978] shall be vested in the office of the director as hereinafter set forth.

A. The director shall investigate violations or alleged violations of the Collection Agency Regulatory Act by persons engaged in business as collection agencies or repossessors who fail to obtain licenses.

B. The director may examine the business and the books, accounts, records and files used therein by a collection agency licensee and for such purpose the director shall have free access to the offices, places of business, books, accounts, records, papers, files, safes and vaults of all licensees and other persons engaging or attempting to engage in business as a collection agency.

C. Any examination reports or other documents or information developed in administration of this section are confidential and not subject to subpoena.

History: Laws 1987, ch. 252, 3.



Section 61-18A-4 - Rules and regulations; violations.

61-18A-4. Rules and regulations; violations.

A. The director shall establish and enforce such rules and regulations as may be reasonable or necessary for the examination and licensing of collection agencies, repossessors, managers and solicitors, for the conduct of such persons and for the general enforcement of the various provisions of the Collection Agency Regulatory Act [61-18A-1 NMSA 1978] in the protection of the public.

B. The violation of any provisions of that act or of any rules and regulations established by the director is sufficient ground for revocation of any license or for other disciplinary action.

C. No provision of the Collection Agency Regulatory Act imposing any liability shall apply to any act done or omitted in good faith in conformity with any rule or regulation of the director, notwithstanding that after such act or omission has occurred, such rule or regulation is amended, rescinded or determined by judicial or other authority to be invalid for any reason.

History: Laws 1987, ch. 252, 4.



Section 61-18A-5 - Unlawful to conduct collection agency or engage in the business of a repossessor without license.

61-18A-5. Unlawful to conduct collection agency or engage in the business of a repossessor without license.

A. No person shall conduct within this state a collection agency, act as a collection agency manager or engage within the state in the business of collecting claims for others or of soliciting the right to collect or receive payment from another of any claim or advertise or solicit either in print, by letter, in person or otherwise, the right to collect or receive payment for another of any claim or seek to make collection or obtain payment of any claim on behalf of another without having first applied for and obtained the licenses required by the Collection Agency Regulatory Act [61-18A-1 NMSA 1978].

B. No person shall conduct within this state the business of a repossessor without having first applied for and obtained a repossessor's license.

C. No person shall be considered to be engaged in collection activity within this state if that person's activities regarding this state are limited to collecting debts not incurred in New Mexico from debtors located in this state by means of interstate communications, including telephone, mail or facsimile transmission, from the person's location in another state.

History: Laws 1987, ch. 252, 5; 1993, ch. 213, 1.



Section 61-18A-6 - Penalty for violations.

61-18A-6. Penalty for violations.

A. In addition to any other penalty, any person or any officer or director of any partnership, corporation or association conducting business as a collection agency or repossessor without first having been licensed pursuant to the Collection Agency Regulatory Act [61-18A-1 NMSA 1978] or who carries on such business after the revocation or expiration of any license which the director has refused to renew, is guilty of a fourth degree felony.

B. Any person violating any other provision of that act is guilty of a misdemeanor.

History: Laws 1987, ch. 252, 6.



Section 61-18A-7 - Application for license.

61-18A-7. Application for license.

Application for a collection agency license, repossessor's license or manager's license shall be made to the director in such form as may be required by the director.

History: Laws 1987, ch. 252, 7; 1993, ch. 213, 2.



Section 61-18A-8 - Applications; required information.

61-18A-8. Applications; required information.

The application for a collection agency license shall state, among other things that may be required, the name of the applicant together with the name under which the applicant will do business and the location by street number and city in this state of the office of the business for which the license is sought.

In the case of an individual, the application shall state the full residence address of the applicant; in the case of a partnership, the application shall state the true names and complete residence addresses of all partners; in the case of a corporation, the application shall state the true names and complete residence addresses of all directors and officers, the true names and residence addresses of all holders of ten percent or more of the corporation's outstanding stock and other securities and the number of shares or units of each and of all classes held by each and the total number of shares or units of each class issued and outstanding; and in the case of a non-stock corporation or an unincorporated association, the true names and complete residence addresses of all officers, directors and trustees.

The application shall state the name of the licensed manager who will be actively in charge of the collection agency for which the license is sought.

History: Laws 1987, ch. 252, 8.



Section 61-18A-9 - Financial statement.

61-18A-9. Financial statement.

The application for a collection agency license shall be accompanied by a financial statement of the applicant up to not more than sixty days prior to date of application for a new license or renewal, showing the assets and liabilities of the applicant and truly reflecting that that applicant's net worth is not less than the sum of ten thousand dollars ($10,000), and that its liquid assets are not less than one thousand dollars ($1,000) available for use in licensee's business. The financial statement shall be sworn to by the applicant, if the applicant is an individual or by a partner, director, manager or trustee in its behalf, if the applicant is a partnership, corporation or unincorporated association. The information contained in the financial statement shall be confidential and not a public record.

History: Laws 1987, ch. 252, 9.



Section 61-18A-10 - Manager's license and examination.

61-18A-10. Manager's license and examination.

A. An applicant for a manager's license shall be examined concerning his competency, experience and knowledge of law and regulations by the director and on such pertinent subjects as the director shall require.

B. Examinations shall be practical in character and of such length, scope and character as the director deems necessary to determine the fitness of applicants to engage in the general collection agency business. Both questions and answers shall be in the English language.

C. The director shall prepare or cause to be prepared all examination material. The number and character of the questions, examination procedure, method of grading and the passing grade to be attained by successful applicants shall be determined by the director.

D. The examination papers of any person shall be kept for a period of one year and may then be destroyed. The examination papers shall be open to inspection during the one-year period only by the director, the staff of the financial institutions division of the regulation and licensing department and by the applicant or by someone appointed by the latter to inspect them, or by a court of competent jurisdiction in a proceeding where the contents of the papers are properly involved.

History: Laws 1987, ch. 252, 10.



Section 61-18A-11 - Qualification of manager applicants.

61-18A-11. Qualification of manager applicants.

The licensed manager to be actively in charge of a collection agency shall:

A. be a citizen of the United States;

B. have reached the age of majority;

C. not have been convicted of a felony or crime involving moral turpitude;

D. be a graduate of a high school or provide proof to the director that he is possessed of the equivalent of a high school education;

E. pass the examination required;

F. pay the examination fee to the director;

G. have been actively and continuously engaged or employed in the collection of accounts receivable for at least two of the five years next preceding the filing of the application; and

H. have a good credit record.

History: Laws 1987, ch. 252, 11; 1999, ch. 272, 30.



Section 61-18A-12 - Approval of applications.

61-18A-12. Approval of applications.

No application for license shall be approved by the director unless the applicant has met all requirements of the Collection Agency Regulatory Act [61-18A-1 NMSA 1978] and any rules and regulations established thereunder. When said requirements have been met, the director shall grant and issue a license in the form provided by the Collection Agency Regulatory Act.

History: Laws 1987, ch. 252, 12.



Section 61-18A-13 - Denial of applications.

61-18A-13. Denial of applications.

The director may deny any license:

A. if the applicant has ever had a license or its equivalent revoked;

B. if the applicant is or was a partner, officer, director, trustee, manager or stockholder of any partnership, corporation or unincorporated association the license of which has been revoked;

C. if the applicant or a partner, officer, director, trustee, stockholder or employee of the applicant has been convicted of a felony or any crime involving moral turpitude; or

D. if the applicant has violated any provision of the Collection Agency Regulatory Act [61-18A-1 NMSA 1978] or rules and regulations established thereunder.

History: Laws 1987, ch. 252, 13.



Section 61-18A-14 - License to foreign corporation or partnership.

61-18A-14. License to foreign corporation or partnership.

No collection agency license shall be issued to any foreign corporation or partnership unless it has fully complied with the laws of the state of New Mexico so as to entitle it to do business in the state; provided that the foreign corporation or partnership shall establish and maintain a collection agency in New Mexico at all times during the life of any collection agency license issued to the foreign corporation or partnership. All records of the collection agency located in New Mexico shall be maintained at the collection agency's principal office in New Mexico unless the collection agency records are maintained electronically, in which case, electronic records may be maintained at a location where the collection agency regularly maintains records.

History: Laws 1987, ch. 252, 14; 2012, ch. 11, 1.



Section 61-18A-15 - Surety bond.

61-18A-15. Surety bond.

A. Prior to the issuance of any collection agency or repossessor's license or renewal thereof a surety bond in the penal sum of five thousand dollars ($5,000), which may by regulation or order of the director be increased, shall be filed with the division. The bond shall run to the people of the state of New Mexico, shall be executed and acknowledged by the applicant as principal and by a corporation which is licensed by the superintendent of insurance of this state to transact the business of fidelity and surety insurance, as surety.

B. The surety bond shall provide for suit thereon by any person who has a cause of action under the Collection Agency Regulatory Act [61-18A-1 NMSA 1978] or rules and regulations established thereunder.

C. No action shall be brought upon any bond after the expiration of three years from the date of the occurrence of the act upon which a claim is based.

D. The bond shall be continuous in form and remain in full force and effect concurrently with the license and any renewals thereof unless terminated or canceled by action of the surety as provided in the Collection Agency Regulatory Act.

E. Upon the filing of thirty days' written notice with the director by any surety company of its withdrawal as the surety of any licensee, the director shall forthwith give notice to the licensee of the withdrawal which notice shall be by certified mail with request for return receipt and shall be addressed to the licensee at its main office in New Mexico as shown by the records of the director. The license of any licensee shall be void upon the termination of the bond by the surety company unless, prior to termination, a new bond has been filed with the division.

F. Should the license of any company to transact fidelity and surety insurance business in this state be canceled, revoked or otherwise terminated, all collection agency bonds for which such surety company is surety are thereupon and thereby canceled. Upon such cancellation, the license of any licensee having such a bond posted is suspended and shall remain suspended until a new and valid bond is filed, provided however that failure of any such licensee to file a new bond within thirty days after being advised by the director in writing of the necessity of doing so shall ipso facto revoke the license.

History: Laws 1987, ch. 252, 15.



Section 61-18A-16 - Information to be included in collection agency license.

61-18A-16. Information to be included in collection agency license.

The license when issued shall state:

A. that it is issued pursuant to the Collection Agency Regulatory Act [61-18A-1 NMSA 1978] and the rules and regulations established thereunder and that the licensee is duly authorized to conduct business under the Collection Agency Regulatory Act;

B. the names of the owners of the licensee, if a sole proprietorship or partnership; and if a corporation, the name shall be followed by the words "a corporation";

C. the name under which the licensee is to operate;

D. the location by street number, city, county and state where the licensee is to conduct business; and

E. the number and the date of the license.

History: Laws 1987, ch. 252, 16.



Section 61-18A-17 - Right granted by license.

61-18A-17. Right granted by license.

Upon receipt of the license, the licensee has the right to conduct the business of a collection agency, repossessor, manager or solicitor with all the powers and privileges applicable thereto, contained in but subject always to all the provisions of the Collection Agency Regulatory Act [61-18A-1 NMSA 1978] and any rules and regulations established thereunder.

History: Laws 1987, ch. 252, 17.



Section 61-18A-18 - Display of license; duration.

61-18A-18. Display of license; duration.

A. Each license or duplicate or renewal license, if any, shall be conspicuously displayed at the place of business noted in the license at all times.

B. A collection agency or repossessor license shall be effectual until July 1 next ensuing the date of issue unless sooner revoked, canceled or surrendered and is transferable only if the transferee shall first qualify as a licensee under the provisions of the Collection Agency Regulatory Act [61-18A-1 NMSA 1978].

In the event of the loss or destruction of a license, the licensee may file with the director an affidavit explaining such loss or destruction and pay the duplicate license fee prescribed. Thereupon the director shall issue a duplicate license bearing the same date and number of the replaced license.

History: Laws 1987, ch. 252, 18.



Section 61-18A-19 - Change of location; ownership or name; duplicate license.

61-18A-19. Change of location; ownership or name; duplicate license.

A. Upon any change of street address from that stated in the collection agency or repossessor license or any change of the business name therein shown, the licensee shall, within five days thereafter, deposit the license and written notification of the change of address or name, together with the duplicate license fee with the director.

The director shall thereupon enter the change in his records, retain and file the surrendered license and issue to the licensee a duplicate license setting forth the new name or address, or both, but bearing the same date and number as the surrendered license.

If the license is not deposited with the director within the time prescribed, then upon the lapse of the five-day period the license shall be and remain suspended until so deposited.

B. Upon any change of ownership of a licensee, if a sole proprietorship or partnership, or upon any change of ownership of more than fifty percent of the shares or voting rights, if a corporation, all licenses issued to a licensee are void unless, prior to such change of ownership, the prospective new owners have notified the director of the proposed acquisition have satisfied the director that they qualify to be licensed pursuant to the Collection Agency Regulatory Act [61-18A-1 NMSA 1978].

C. Every licensed corporation and unincorporated association shall promptly file with the director a written report of any transfer, issuance, cancellation or redemption of stock voting rights or membership amounting to ten percent or more of the total voting stock or memberships then outstanding.

History: Laws 1987, ch. 252, 19.



Section 61-18A-20 - Temporary license.

61-18A-20. Temporary license.

For the purpose of winding up the affairs and discontinuance or sale of the business of a licensee, in the event of death of the licensed manager or dissolution of a partnership, the director shall, upon proper application, issue a temporary license to the personal representative or, to the nominee of the personal representative of the deceased or to a surviving partner in the case of the dissolution of a partnership. The application shall be in writing, subscribed and sworn to by the person to whom the temporary license is to be issued. The application shall be accompanied by the temporary license fee specified in the Collection Agency Regulatory Act [61-18A-1 NMSA 1978]]. A temporary license shall be effective for a period of one year and shall not thereafter be renewed or continued.

History: Laws 1987, ch. 252, 20.



Section 61-18A-21 - Branch office.

61-18A-21. Branch office.

Application for a license for a branch office or offices may be made by any licensee. The application shall state the location and address of the branch office and the name and address of the person to be actively in charge. The application shall be accompanied by a rider or endorsement to the licensee's surety bond increasing the penal sum of the bond by five thousand dollars ($5,000) and a license fee in the same amount as required for the principal office.

History: Laws 1987, ch. 252, 21.



Section 61-18A-22 - Office management; license.

61-18A-22. Office management; license.

A. Every licensed office of a collection agency whether a principal or branch office shall be under the active charge of a licensed manager. Each manager's license shall be issued by the director upon qualification by the applicant for same and shall be renewed annually upon application therefor accompanied by the manager's renewal license fee, which application is to be filed with the division on or before May 31 of each year. Unless so renewed, each manager's license shall expire on June 30, unless previously revoked or canceled.

B. As used in this section, "under the active charge of a licensed manager" means that a licensed manager must be physically present at the licensee's office at least seventy-five percent of the time during which the office is open for business.

History: Laws 1987, ch. 252, 22.



Section 61-18A-23 - Loss of qualified person.

61-18A-23. Loss of qualified person.

Whenever a licensed manager ceases to be in charge of an office, the licensee shall notify the director in writing within ten days from such cessation.

If the notice is given, the collection agency license shall remain in force for a reasonable period to be determined by the rules and regulations. If the licensee fails to give the notice as required at the end of the ten-day period the collection agency license shall be ipso facto suspended, but the license shall be reinstated upon the filing of an affidavit by the licensee to the effect that the person formerly in charge of the office has been replaced by a licensed manager.

History: Laws 1987, ch. 252, 23.



Section 61-18A-25 - Unauthorized practice as collection agency.

61-18A-25. Unauthorized practice as collection agency.

No person, who is not a duly licensed and qualified collection agency, shall print, publish or otherwise prepare for distribution any system of collection letters, demand forms or other printed matter upon his stationery or upon stationery upon which the said person's name appears in such a manner as to indicate that a demand is being made by such person for the payment of any sums due or asserted to be due, where such forms containing such message are to be sold or furnished to anyone by such other person at any address different from the address of the person issuing such system of collection letters, demand forms or other printed material.

History: Laws 1987, ch. 252, 25.



Section 61-18A-26 - Assignments; right to sue.

61-18A-26. Assignments; right to sue.

Nothing in the Collection Agency Regulatory Act [61-18A-1 NMSA 1978] shall be construed to prevent collection agencies from taking assignments of claims in their own name as real parties in interest for the purpose of billing and collection and bringing suit in their own names thereon, provided that no suit authorized by this section may be instituted on behalf of a collection agency in any court unless the collection agency appears by a duly authorized and licensed attorney-at-law. In such suit, the court may, in its discretion, authorize payment of reasonable attorney fees and costs to the prevailing party.

History: Laws 1987, ch. 252, 26.



Section 61-18A-27 - Renewal of license; fee.

61-18A-27. Renewal of license; fee.

A licensee desiring renewal of his license shall, on or before May 31 of each year, file with the director an application for renewal on such forms as may be designated by the director. The application shall be accompanied by the renewal fee.

The director shall issue a renewal license which shall be dated July 1 next ensuing and shall bear the date to and including which the license is renewed.

History: Laws 1987, ch. 252, 27.



Section 61-18A-28 - Remittance of collections to clients.

61-18A-28. Remittance of collections to clients.

All collection agencies shall remit to their clients the proceeds of all collections, after deducting their commission, other lawful expenses and any amounts collected pursuant to Section 61-18A-28.1 NMSA 1978, within forty days of such collection unless otherwise provided by regulation.

History: Laws 1987, ch. 252, 28; 1992, ch. 36, 1.



Section 61-18A-28.1 - Additional collection from debtors.

61-18A-28.1. Additional collection from debtors.

A. Unless the agreement between the debtor and the creditor or the agreement between the collection agency and the creditor otherwise expressly prohibits, a collection agency may collect from the debtor an amount equal to the gross receipts tax and the local option gross receipts taxes, as those terms are defined in the Gross Receipts and Compensating Tax Act [7-9-1 NMSA 1978], imposed on the receipts of the collection agency that result from the collection of a debt from the debtor.

B. For purposes of this section, a collection agency does not mean a person who collects his own debts using a name other than his own which would indicate that a third person is collecting or attempting to collect such debts.

History: 1978 Comp., 61-18A-28.1, enacted by Laws 1992, ch. 36, 2.



Section 61-18A-30 - Fees.

61-18A-30. Fees.

The director shall charge and collect the following fees:

A. an original license fee for a collection agency or branch thereof, of five hundred dollars ($500);

B. a renewal fee for a collection agency or branch thereof, of three hundred dollars ($300);

C. a duplicate license fee of fifteen dollars ($15.00);

D. a temporary license fee of thirty-five dollars ($35.00);

E. a delinquency fee of ten dollars ($10.00) per day for each day of delinquency in filing applications for renewals;

F. a manager's license examination fee of one hundred dollars ($100);

G. a manager's license renewal fee of fifty dollars ($50.00);

H. a fee of five dollars ($5.00) for each copy of any issue or edition of the Collection Agency Regulatory Act [61-18A-1 NMSA 1978] and rules and regulations;

I. a fee of five dollars ($5.00) for each list of licensees in good standing;

J. a fee of two hundred dollars ($200) per day or fraction thereof for each examiner of the financial institutions division of the regulation and licensing department engaged in an examination or investigation of a licensee, not to exceed five examiner-days per calendar year. If the examination or investigation is an out-of-state examination or investigation, the licensee shall reimburse the financial institutions division the actual travel costs incurred to perform the examination or investigation; and

K. an original license fee or renewal license fee for a repossessor of two hundred fifty dollars ($250).

History: Laws 1987, ch. 252, 30; 1993, ch. 213, 3.



Section 61-18A-31 - Deposit of moneys in general fund.

61-18A-31. Deposit of moneys in general fund.

All money received under the Collection Agency Regulatory Act [61-18A-1 NMSA 1978] by the director shall be deposited in the office of the state treasurer.

History: Laws 1987, ch. 252, 31.



Section 61-18A-32 - Judicial review.

61-18A-32. Judicial review.

A person aggrieved by the decision of the director in the enforcement of the Collection Agency Regulatory Act [61-18A-1 NMSA 1978] may obtain judicial review in the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: Laws 1987, ch. 252, 32; 1998, ch. 55, 76; 1999, ch. 265, 77.



Section 61-18A-33 - Grandfather clause.

61-18A-33. Grandfather clause.

Any person properly licensed pursuant to the Collection Agency Act [61-18A-1 NMSA 1978] on the effective date of the enactment of the Collection Agency Regulatory Act is eligible to be granted a license under the provisions of the Collection Agency Regulatory Act.

History: Laws 1987, ch. 252, 33.






Article 19 - Cosmetology (Repealed.)



Article 19A - Cosmetology (Repealed.)



Article 20 - Dry Cleaning Industry (Repealed.)



Article 21 - Embalmers and Funeral Directors (Repealed.)



Article 22 - Employment Agencies (Repealed.)



Article 23 - Engineering and Surveying

Section 61-23-1 - Short title. (Repealed effective July 1, 2024.)

61-23-1. Short title. (Repealed effective July 1, 2024.)

Chapter 61, Article 23 NMSA 1978 may be cited as the "Engineering and Surveying Practice Act".

History: Laws 1987, ch. 336, 1; 1993, ch. 218, 1.



Section 61-23-2 - Declaration of policy. (Repealed effective July 1, 2024.)

61-23-2. Declaration of policy. (Repealed effective July 1, 2024.)

The legislature declares that it is a matter of public safety, interest and concern that the practices of engineering and surveying merit and receive the confidence of the public and that only qualified persons be permitted to engage in the practices of engineering and surveying. In order to safeguard life, health and property and to promote the public welfare, any person in either public or private capacity practicing or offering to practice engineering or surveying shall be required to submit evidence that the person is qualified to so practice and shall be licensed as provided in the Engineering and Surveying Practice Act. It is unlawful for any person to practice, offer to practice, engage in the business, act in the capacity of, advertise or use in connection with the person's name or otherwise assume, use or advertise any title or description tending to convey the impression that the person is a professional, licensed engineer or surveyor unless that person is licensed or exempt under the provisions of the Engineering and Surveying Practice Act. A person who engages in the business or acts in the capacity of an engineer or surveyor in New Mexico, except as otherwise provided in Sections 61-23-22 and 61-23-27.10 NMSA 1978, with or without a New Mexico license, has thereby submitted to the jurisdiction of the state and to the administrative jurisdiction of the board and is subject to all penalties and remedies available for a violation of any provision of Chapter 61, Article 23 NMSA 1978. The practice of engineering or surveying shall be deemed a privilege granted by the board based on the qualifications of the individual as evidenced by the licensee's certificate, which shall not be transferable.

History: Laws 1987, ch. 336, 2; 1993, ch. 218, 2; 1999, ch. 259, 1; 2003, ch. 233, 1; 2017, ch. 42, 1.



Section 61-23-3 - Definitions. (Repealed effective July 1, 2024.)

61-23-3. Definitions. (Repealed effective July 1, 2024.)

As used in the Engineering and Surveying Practice Act:

A. "approved" or "approval" means acceptable to the board;

B. "authorized company officer" means an employee of a business entity duly authorized by the business entity to contractually obligate the business entity;

C. "board" means the state board of licensure for professional engineers and professional surveyors;

D. "business entity" means a corporation, professional corporation, limited liability corporation, professional limited liability corporation, general partnership, limited partnership, limited liability partnership, professional limited liability partnership, a joint stock association or any other form of business, whether or not for profit;

E. "conviction" or "convicted" means a final adjudication of guilt, whether pursuant to a plea of nolo contendere or otherwise and whether or not the sentence is deferred or suspended;

F. "engineer", "professional engineer", "consulting engineer", "licensed engineer" or "registered engineer" means a person who is qualified to practice engineering by reason of the person's intensive preparation and knowledge in the use of mathematics, chemistry, physics and engineering sciences, including the principles and methods of engineering analysis and design acquired by professional education and engineering experience and who is licensed by the board to practice engineering;

G. "engineering accreditation commission" means the engineering accreditation commission of the accreditation board for engineering and technology, incorporated, or any successor commission or organization;

H. "engineering", "practice of engineering" or "engineering practice" means any creative or engineering work that requires engineering education, training and experience in the application of special knowledge of the mathematical, physical and engineering sciences to such creative work as consultation, investigation, forensic investigation, evaluation, planning and design of engineering works and systems, expert technical testimony, engineering studies and the review of construction for the purpose of assuring substantial compliance with drawings and specifications; any of which embrace such creative work, either public or private, in connection with any utilities, structures, buildings, machines, equipment, processes, work systems, projects and industrial or consumer products or equipment of a mechanical, electrical, hydraulic, chemical, pneumatic, environmental or thermal nature, insofar as they involve safeguarding life, health or property, and including such other professional services as may be necessary to the planning, progress and completion of any engineering work. The "practice of engineering" may include the use of photogrammetric methods to derive topographical and other data. The "practice of engineering" does not include responsibility for the supervision of construction, site conditions, operations, equipment, personnel or the maintenance of safety in the work place;

I. "engineering committee" means a committee of the board entrusted to implement all business of the Engineering and Surveying Practice Act as it pertains to the practice of engineering, including the promulgation and adoption of rules of professional responsibility for professional engineers exclusive to the practice of engineering;

J. "engineer intern" means a person who has qualified for, taken and passed an examination in the fundamental engineering subjects as provided in the Engineering and Surveying Practice Act;

K. "fund" means the professional engineers' and surveyors' fund;

L. "incidental practice" means the performance of other professional services that are related to a licensee's work as an engineer;

M. "person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture or a legal or commercial entity;

N. "professional development" means education by a licensee in order to maintain, improve or expand skills and knowledge obtained prior to initial licensure or to develop new and relevant skills and knowledge to maintain licensure;

O. "responsible charge" means responsibility for the direction, control and supervision of engineering or surveying work, as the case may be, to assure that the work product has been critically examined and evaluated for compliance with appropriate professional standards by a licensee in that profession, and by sealing or signing the documents, the professional engineer or professional surveyor accepts responsibility for the engineering or surveying work, respectively, represented by the documents and that applicable engineering or surveying standards have been met;

P. "surveying", "practice of surveying" or "surveying practice" means any service or work, the substantial performance of which involves the application of the principles of mathematics and the related physical and applied sciences for:

(1) the measuring and locating of lines, angles, elevations and natural and man-made features in the air, on the surface of the earth, within underground workings and on the beds or bodies of water for the purpose of defining location, areas and volumes;

(2) the monumenting of property boundaries and for the platting and layout of lands and subdivisions;

(3) the application of photogrammetric methods used to derive topographic and other data;

(4) the establishment of horizontal and vertical controls that will be the basis for all geospatial data used for future design surveys, including construction staking surveys, surveys to lay out horizontal and vertical alignments, topographic surveys, control surveys for aerial photography for the collection of topographic and planimetric data using photogrammetric methods and construction surveys of engineering and architectural public works projects;

(5) the preparation and perpetuation of maps, records, plats, field notes, easements and property descriptions; and

(6) the depiction and transmittal by paper or digital means of any digital geospatial data for use in geographic information systems or land information systems that purports to be the authoritative location of points or features of a survey regulated by the Engineering and Surveying Practice Act, but excludes data used solely for a cadastre, such as assessment and tax mapping purposes, or general representations of surveyed or historic data used for mapping purposes, such as land parcels and built infrastructure;

Q. "surveying committee" means a committee of the board entrusted to implement all business of the Engineering and Surveying Practice Act as it pertains to the practice of surveying, including the promulgation and adoption of rules of professional responsibility for professional surveyors exclusive to the practice of surveying;

R. "surveyor", "professional surveyor", "licensed surveyor" or "registered surveyor" means a person who is qualified to practice surveying by reason of the person's intensive preparation and knowledge in the use of mathematics, physical and applied sciences and surveying, including the principles and methods of surveying acquired by education and experience, and who is licensed by the board to practice surveying;

S. "surveyor intern" means a person who has qualified for, taken and passed an examination in the fundamentals of surveying subjects as provided in the Engineering and Surveying Practice Act;

T. "surveying work" means the work performed in the practice of surveying; and

U. "supplemental surveying work" means surveying work performed in order to densify, augment and enhance previously performed survey work or site information but excludes the surveying of real property for the establishment of land boundaries, rights of way and easements and the dependent or independent surveys or resurveys of the public land system.

History: Laws 1987, ch. 336, 3; 1993, ch. 218, 3; 1999, ch. 259, 2; 2003, ch. 233, 2; 2005, ch. 69, 1; 2012, ch. 46, 1; 2017, ch. 42, 2.



Section 61-23-4 - Criminal offender's character evaluation. (Repealed effective July 1, 2024.)

61-23-4. Criminal offender's character evaluation. (Repealed effective July 1, 2024.)

The provisions of the Criminal Offender Employment Act [28-2-1 to 28-2-6 NMSA 1978] shall govern any consideration of criminal records required or permitted by the Engineering and Surveying Practice Act [this article].

History: Laws 1987, ch. 336, 4.



Section 61-23-5 - State board of licensure for professional engineers and professional surveyors; members; terms. (Repealed effective July 1, 2024.)

61-23-5. State board of licensure for professional engineers and professional surveyors; members; terms. (Repealed effective July 1, 2024.)

A. There is created the "state board of licensure for professional engineers and professional surveyors" that shall consist of five licensed professional engineers, at least one of whom shall be in engineering education, three licensed professional surveyors and two public members.

B. The members of the board shall be appointed by the governor for staggered terms of five years. The appointees shall have the qualifications required by Section 61-23-6 NMSA 1978. The appointments shall be made in such a manner that the terms of not more than two members expire in each year. Each member of the board shall receive a certificate of appointment from the governor. Before the beginning of the term of office, the appointee shall file with the secretary of state a written oath or affirmation for the faithful discharge of official duty. A member of the board may be reappointed but may not serve more than two consecutive full terms. A member shall not be reappointed to the board for at least two years after serving two consecutive full terms. The board may designate any former board member to assist it in an advisory capacity.

C. Each member may hold office until the expiration of the term for which appointed or until a successor has been duly qualified and appointed. In the event of a vacancy for any cause that results in an unexpired term, if not filled within three months by official action, the board may appoint a provisional member to serve until the governor acts. Vacancies on the board shall be filled by appointment by the governor for the balance of the unexpired term.

History: Laws 1987, ch. 336, 5; 1993, ch. 218, 4; 1999, ch. 259, 3; 2005, ch. 69, 2.



Section 61-23-6 - Board members; qualifications. (Repealed effective July 1, 2024.)

61-23-6. Board members; qualifications. (Repealed effective July 1, 2024.)

A. Each engineer member of the board shall be a citizen of the United States and a resident of New Mexico. Each shall have been engaged in the lawful practice of engineering as a professional engineer for at least ten years, including responsible charge of engineering projects for at least five years as a professional engineer licensed in New Mexico, or engaged in engineering education for at least ten years, including responsible charge of engineering education for at least five years, and shall be a professional engineer licensed in New Mexico.

B. Each surveyor member of the board shall be a citizen of the United States and a resident of New Mexico. Each shall have been engaged in the lawful practice of surveying as a professional surveyor for at least ten years, including responsible charge of surveying projects for at least five years as a professional surveyor licensed in New Mexico.

C. Each public member shall be a citizen of the United States, a resident of New Mexico, shall not have been licensed nor be qualified for licensure as an engineer, surveyor, architect or landscape architect and shall not have any significant financial interest, direct or indirect, in the professions regulated.

History: Laws 1987, ch. 336, 6; 1993, ch. 218, 5; 1999, ch. 259, 4; 2005, ch. 69, 3.



Section 61-23-7 - Reimbursement of board members. (Repealed effective July 1, 2024.)

61-23-7. Reimbursement of board members. (Repealed effective July 1, 2024.)

Each member of the board shall receive per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 to 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

History: Law 1987, ch. 336, 7.



Section 61-23-8 - Removal of members of board. (Repealed effective July 1, 2024.)

61-23-8. Removal of members of board. (Repealed effective July 1, 2024.)

The governor may remove, after notice and hearing, any member of the board for misconduct, incompetency, neglect of duty, malfeasance in office or for any reason prescribed by law for removal of state officials.

History: Laws 1987, ch. 336, 8.



Section 61-23-9 - Board; organization; meetings. (Repealed effective July 1, 2024.)

61-23-9. Board; organization; meetings. (Repealed effective July 1, 2024.)

A. There shall be an "engineering committee" composed of the five members of the board who serve as licensed professional engineers and one of the public members, who shall be appointed to the committee by the board. The engineering committee shall meet in conjunction with all board meetings. The bylaws or rules of the board shall provide a procedure for giving notice of all meetings and for holding special and emergency meetings. A quorum of the committee shall be a majority of the committee. In the event of a lack of a quorum and at the request of the committee, other board members may be substituted for a non-attending member in order to have a quorum. The committee shall elect a chair and vice chair from the committee members at the last committee meeting prior to July 1 of each year.

B. There shall be a "surveying committee" composed of the three members of the board who serve as licensed professional surveyors and one of the public members, who shall be appointed to the committee by the board. The surveying committee shall meet in conjunction with all board meetings. The bylaws or rules of the board shall provide a procedure for giving notice of all meetings and for holding special and emergency meetings. A quorum of the committee shall be a majority of the committee. In the event of a lack of a quorum and at the request of the committee, other board members may serve on this committee. The committee shall elect a chair and vice chair from the committee members at the last committee meeting prior to July 1 of each year.

C. All matters that come before the board that pertain exclusively to engineering or exclusively to surveying shall be referred to the respective committee for disposition. The committee action on such matters shall be the action of the board. Committee actions shall be reported to the board.

D. There shall be a joint engineering and surveying standing committee of the board composed of two members from the professional engineering committee, the public member and the chair, and two members from the professional surveying committee, the public member and the chair. If the public member is currently the chair of either committee, the vice chair will serve as the professional member on the standing committee.

E. The board shall hold at least four regular meetings each year. At least one meeting shall be held at the state capitol. The bylaws or rules of the board shall provide procedures for giving notice of all meetings and for holding special meetings. The board shall elect annually a chair, a vice chair and a secretary, who shall be members of the board. A member of the board shall not be elected to the same office for more than two consecutive years. A quorum of the board shall be a majority of the board. Any board member failing to attend three consecutive regular meetings is automatically removed as a member of the board. The board shall have an official seal.

History: Laws 1987, ch. 336, 9; 1993, ch. 218, 6; 1999, ch. 259, 5; 2005, ch. 69, 4.



Section 61-23-10 - Duties and powers of the board. (Repealed effective July 1, 2024.)

61-23-10. Duties and powers of the board. (Repealed effective July 1, 2024.)

A. It shall be the duty of the board to administer the provisions of the Engineering and Surveying Practice Act [61-23-1 NMSA 1978] and to exercise the authority granted the board in that act. The board is the sole state agency with the power to certify the qualifications of professional engineers and professional surveyors. The board is authorized to engage such personnel, including an executive director, as it may deem necessary.

B. The board shall have the power to adopt and amend all bylaws and rules of procedure consistent with the constitution and the laws of this state that may be reasonable for the proper performance of its duties and the regulation of its procedures, meeting records, examinations and the conduct thereof. The board shall adopt and promulgate rules of professional responsibility for professional engineers and professional surveyors that are not exclusive to the practice of engineering or exclusive to the practice of surveying. All such bylaws and rules shall be binding upon all persons licensed pursuant to the Engineering and Surveying Practice Act.

C. The professional engineering committee shall adopt and promulgate rules of professional responsibility exclusive to the practice of engineering. All such bylaws and rules shall be binding upon all persons licensed pursuant to the Engineering and Surveying Practice Act.

D. The professional surveying committee shall adopt and promulgate rules of professional responsibility exclusive to the practice of surveying. All such bylaws and rules shall be binding upon all persons licensed pursuant to the Engineering and Surveying Practice Act.

E. The joint engineering and surveying standing committee shall have the exclusive authority over practice disputes between engineers and surveyors to determine if any proposed rules of professional responsibility are exclusive to the practice of engineering or exclusive to the practice of surveying so that rulemaking authority is delegated to the engineering committee or to the surveying committee. Determination of exclusive practice of engineering or surveying requires an affirmative vote by no less than three members of the committee. If an affirmative vote of three members cannot be achieved, the determination of exclusivity shall be made by the full board.

F. To effect the provisions of the Engineering and Surveying Practice Act, the board may, under the chair's hand and the board's seal, subpoena witnesses and compel the production of books, papers and documents in any disciplinary action against a licensee or a person practicing or offering to practice without licensure. Any member of the board may administer oaths or affirmations to witnesses appearing before the board. If any person refuses to obey any subpoena so issued or refuses to testify or produce any books, papers or documents, the board may apply to a court of competent jurisdiction for an order to compel the requisite action. If any person willfully fails to comply with such an order, that person may be held in contempt of court.

G. The board may apply for injunctive relief to enforce the provisions of the Engineering and Surveying Practice Act or to restrain any violation of that act. The members of the board shall not be personally liable under this proceeding.

H. The board may subject an applicant for licensure to such examinations as it deems necessary to determine the applicant's qualifications.

I. The board shall create enforcement advisory committees composed of licensees as necessary. Each committee shall include at least four licensees in the same category as the respondent. An engineering enforcement advisory committee shall have at least one licensee in the same branch as the respondent. Enforcement advisory committees shall provide technical assistance to the board and its staff. The board shall select members from a list of volunteers submitting their resumes and letters of interest.

J. No action or other legal proceedings for damages shall be instituted against the board, any board member or an agent, an employee or a member of an advisory committee of the board for any act done in good faith and in the intended performance of any power or duty granted pursuant to the Engineering and Surveying Practice Act or for any neglect or default in the good faith performance or exercise of any such power or duty.

K. The board, in cooperation with the board of examiners for architects and the board of landscape architects, shall create a joint standing committee to be known as the "joint practice committee". In order to safeguard life, health and property and to promote the public welfare, the committee shall have as its purpose the promotion and development of the highest professional standards in design, planning and construction and the resolution of ambiguities concerning the professions. The composition of the committee and its powers and duties shall be in accordance with identical resolutions adopted by each board.

L. As used in the Engineering and Surveying Practice Act, "incidental practice" shall be defined by identical rules of the board and the board of examiners for architects.

History: Laws 1987, ch. 336, 10; 1993, ch. 218, 7; 1999, ch. 259, 6; 2005, ch. 69, 5.



Section 61-23-11 - Receipts and disbursement; fund created. (Repealed effective July 1, 2024.)

61-23-11. Receipts and disbursement; fund created. (Repealed effective July 1, 2024.)

A. The "professional engineers' and surveyors' fund" is created in the state treasury. The executive director of the board shall receive and account for all money received under the provisions of the Engineering and Surveying Practice Act and shall pay that money to the state treasurer for deposit in the fund. Money in this fund shall be paid out only by warrant of the secretary of finance and administration upon the state treasurer, upon itemized vouchers approved by the chair and attested by the executive director of the board. All money in the fund is appropriated for the use of the board. Earnings from investment of the fund shall accrue to the credit of the fund.

B. The executive director of the board shall give a surety bond to the state in such sum as the board may determine. The premium on the bond shall be regarded as a proper and necessary expense of the board and shall be paid out of the fund.

C. The board may make expenditures of the fund for any purpose that in the opinion of the board is reasonably necessary for the proper performance of its duties pursuant to the Engineering and Surveying Practice Act, including the expenses of the board's delegates to the conventions of, and for membership dues to, the national council of examiners for engineering and surveying and any of its subdivisions or any other body of similar purpose.

History: Laws 1987, ch. 336, 11; 1993, ch. 218, 8; 1999, ch. 259, 7; 2017, ch. 42, 3.



Section 61-23-12 - Records and reports. (Repealed effective July 1, 2024.)

61-23-12. Records and reports. (Repealed effective July 1, 2024.)

A. The board shall keep a record of its proceedings and a register of all applications for licensure, indicating the name, age and residence of each applicant, the applicant's educational and other qualifications, whether an examination was required, whether the applicant was rejected, whether a certificate of licensure was granted, the date of the action of the board and such other information as may be deemed necessary by the board. The record and register shall be open to public inspection.

B. The following board records and papers are of a confidential nature and are not public records:

(1) examination material for examinations not yet given;

(2) file records of examination problem solutions;

(3) letters of inquiry and reference concerning applicants;

(4) board inquiry forms concerning applicants;

(5) investigation files where any investigation is ongoing or is still pending; and

(6) all other materials of like confidential nature.

C. The records of the board shall be prima facie evidence of the proceedings of the board set forth in those records, and a transcript thereof, duly certified by the secretary of the board under seal, shall be admissible in evidence with the same effect as if the original were produced.

D. Annually, on or before August 30, the board shall submit to the governor a report of its transactions of the preceding year, accompanied by a complete statement of the receipts and expenditures of the board attested by affidavits of the board's chair, secretary and executive director.

History: Laws 1987, ch. 336, 12; 1993, ch. 218, 9; 1999, ch. 259, 8; 2017, ch. 42, 4.



Section 61-23-13 - Roster of licensed professional engineers and professional surveyors. (Repealed effective July 1, 2024.)

61-23-13. Roster of licensed professional engineers and professional surveyors. (Repealed effective July 1, 2024.)

A roster showing the names and addresses of all licensed professional engineers and licensed professional surveyors shall be maintained by the board and shall be placed on file with the state commission of public records and made available to the public.

History: Laws 1987, ch. 336, 13; 1993, ch. 218, 10; 1999, ch. 259, 9; 2012, ch. 46, 2; 2017, ch. 42, 5.



Section 61-23-14 - Certification as an engineer intern; requirements. (Repealed effective July 1, 2024.)

61-23-14. Certification as an engineer intern; requirements. (Repealed effective July 1, 2024.)

A. An applicant for certification as an engineer intern shall file the appropriate application that demonstrates that the applicant:

(1) is of good moral character and reputation;

(2) has obtained at least a senior status in a board-approved, four-year curriculum in engineering or in a board-approved, four-year curriculum in engineering technology that is accredited by the technical accreditation commission of the accreditation board for engineering and technology; and

(3) has three references, one of whom shall be a licensed professional engineer.

B. After acceptance of the application by the board, the applicant shall be allowed to take the appropriate examination for certification as an engineer intern.

C. An applicant may be certified as an engineer intern upon successfully completing the examination, provided that the applicant has:

(1) graduated from a board-approved, four-year engineering curriculum; or

(2) graduated from a board-approved, four-year engineering technology program accredited by the technical accreditation commission of the accreditation board for engineering and technology, augmented by at least two years of board-approved, post-graduate engineering experience.

D. The certification as engineer intern does not permit the intern to practice as a professional engineer. Certification as an engineer intern is intended to demonstrate that the intern has obtained certain skills in engineering fundamentals and is pursuing a career in engineering.

History: 1978 Comp., 61-23-14, enacted by Laws 1993, ch. 218, 11; 1999, ch. 259, 10; 2005, ch. 69, 6.



Section 61-23-14.1 - Licensure as a professional engineer; requirements. (Repealed effective July 1, 2024.)

61-23-14.1. Licensure as a professional engineer; requirements. (Repealed effective July 1, 2024.)

A. Licensure as a professional engineer may be either through examination or through endorsement or comity. In either case, an applicant shall file the appropriate application in which it shall be demonstrated that the applicant:

(1) is of good moral character and reputation; and

(2) has five references, three of whom shall be licensees practicing in the branch of engineering for which the applicant is applying and who have personal knowledge of the applicant's engineering experience and reputation. The use of nonlicensed engineer references having personal knowledge of the applicant's engineering experience and reputation may be accepted by the board; provided that a satisfactory written explanation is given.

B. An applicant may be licensed through examination if the applicant can demonstrate the following:

(1) the applicant is certified as an engineer intern and has at least one of the following:

(a) received a bachelor's degree in an engineering discipline recognized by the board from a program accredited by the engineering accreditation commission or a program that fulfills the required content of the engineering education standard as defined by the national council of examiners for engineering and surveying and has at least four years of engineering experience subsequent to receiving the degree;

(b) received a bachelor's degree in an engineering discipline recognized by the board from a foreign educational institution where the program that was completed fulfills the required content of the engineering education standard as defined by the national council of examiners for engineering and surveying and has at least four years of engineering experience in the United States subsequent to receiving the degree;

(c) received a master's degree in an engineering discipline recognized by the board from a program accredited by the engineering accreditation commission or an institution that offers programs accredited by the engineering accreditation commission or that fulfills the required content of the engineering education standard as defined by the national council of examiners for engineering and surveying and has at least three years of engineering experience subsequent to receiving the degree;

(d) received a master's degree in an engineering discipline recognized by the board from a foreign educational institution where the program that was completed fulfills through evaluation the required curricular content and educational standards as defined by the national council of examiners for engineering and surveying and has at least three years of engineering experience in the United States subsequent to receiving the degree;

(e) received a doctorate degree in an engineering discipline recognized by the board from a board-approved engineering curriculum and has at least two years of engineering experience subsequent to receiving the degree; or

(f) at least six years of board-approved engineering experience after graduation from a school offering a board-approved, four-year engineering technology curriculum accredited by the technology accreditation commission of the accreditation board for engineering and technology, including the two years for engineer intern certification; or

(2) the applicant is not certified as an engineer intern and has at least one of the following:

(a) received a bachelor's degree in an engineering discipline recognized by the board from a program accredited by the engineering accreditation commission or a program that fulfills the required content of the engineering education standard as defined by the national council of examiners for engineering and surveying and has twelve years of engineering experience subsequent to receiving the degree;

(b) received a master's degree in an engineering discipline recognized by the board from a program accredited by the engineering accreditation commission or an institution that offers programs accredited by the engineering accreditation commission or that fulfills the required content of the engineering education standard as defined by the national council of examiners for engineering and surveying and has at least six years of engineering experience subsequent to receiving the degree; or

(c) received a doctorate degree in an engineering discipline recognized by the board from a board-approved engineering curriculum and has at least four years of engineering experience subsequent to receiving the degree.

C. Upon successfully completing the examination, required experience and all the requirements as noted in this section, the applicant shall be eligible to be licensed as a professional engineer upon action of the board.

D. An applicant may be licensed by endorsement or comity if the applicant:

(1) is currently licensed as an engineer in the District of Columbia, another state, a territory or a possession of the United States; provided that the licensure does not conflict with the provisions of the Engineering and Surveying Practice Act and that the standards required by the licensure or the applicant's qualifications equaled or exceeded the licensure standards in New Mexico at the time the applicant was initially licensed; or

(2) is currently licensed as an engineer in a foreign country and can demonstrate, to the board's satisfaction, evidence that the licensure was based on standards that equal or exceed those currently required for licensure by the Engineering and Surveying Practice Act and can satisfactorily demonstrate to the board competence in current engineering standards and procedures.

History: 1978 Comp., 61-23-14.1, enacted by Laws 1993, ch. 218, 12; 1999, ch. 259, 11; 2003, ch. 233, 3; 2005, ch. 69, 7; 2012, ch. 46, 3; 2017, ch. 42, 6.



Section 61-23-17 - Application and examination fees. (Repealed effective July 1, 2024.)

61-23-17. Application and examination fees. (Repealed effective July 1, 2024.)

A. All applicants for licensure pursuant to the Engineering and Surveying Practice Act shall apply for examination, licensure or certification on forms prescribed and furnished by the board. Applications shall be accompanied by the appropriate fee, any sworn statements the board may require to show the applicant's citizenship and education, a detailed summary of the applicant's technical work and appropriate references.

B. All application, reapplication, examination and reexamination fees shall be set by the board and shall not exceed the actual cost of carrying out the provisions of the Engineering and Surveying Practice Act. No fees shall be refundable.

C. Any application may be denied for fraud, deceit, conviction of a felony or any crime involving moral turpitude.

History: 1987, ch. 336, 17; 2005, ch. 69, 8; 2012, ch. 46, 4.



Section 61-23-18 - Engineering; examinations. (Repealed effective July 1, 2024.)

61-23-18. Engineering; examinations. (Repealed effective July 1, 2024.)

The examinations for engineering certification and licensure shall be held at least once a year at a time and place the board directs. The engineering committee shall determine the passing grade on examinations.

History: Laws 1987, ch. 336, 18; 1993, ch. 218, 13; 1999, ch. 259, 12.



Section 61-23-19 - Engineering; licenses; seals; incidental architectural work; supplemental surveying work. (Repealed effective July 1, 2024.)

61-23-19. Engineering; licenses; seals; incidental architectural work; supplemental surveying work. (Repealed effective July 1, 2024.)

A. The board shall issue licenses pursuant to the provisions of the Engineering and Surveying Practice Act. The board shall provide for the proper authentication of all documents.

B. The board shall regulate the use of seals.

C. An engineer shall have the right to engage in activities properly classified as architecture insofar as it is incidental to the engineer's work as an engineer; provided that the engineer shall not make any representation as being an architect or as performing architectural services unless duly registered as such.

D. The board shall recognize that there may be occasions when professional engineers need to obtain supplemental survey information for the planning and design of an engineering project. A professional engineer who has primary engineering responsibility and control of an engineering project may perform supplemental surveying work in obtaining data incidental to that project. Supplemental surveying work may be performed by a professional engineer only on a project for which the engineer is providing engineering design services.

History: Laws 1987, ch. 336, 19; 1993, ch. 218, 14; 1999, ch. 259, 13; 2012, ch. 46, 5; 2017, ch. 42, 7.



Section 61-23-20 - Engineering; licensure and renewal fees; expirations. (Repealed effective July 1, 2024.)

61-23-20. Engineering; licensure and renewal fees; expirations. (Repealed effective July 1, 2024.)

A. Licensure shall be for a period of two years as prescribed in the rules of procedure. Initial licenses shall be issued in accordance with the board's rules.

B. The board shall establish by rule a biennial fee for professional engineers. Licensure renewal is accomplished upon payment of the required fee and satisfactory completion of the requirements of professional development.

C. The executive director of the board shall send a renewal notice to each licensee's last known address. Notice shall be mailed at least one month in advance of the date of expiration of the license.

D. Each licensee shall have the responsibility to notify the board of any change of address within thirty days of the change.

E. Upon receipt of a renewal fee and fulfillment of other requirements, the board shall issue a licensure renewal card that shall show the name and license number of the licensee and shall state that the person named has been granted licensure to practice as a professional engineer for the biennial period.

F. Every license shall automatically expire if not renewed on or before December 31 of the applicable biennial period. A delinquent licensee may renew a license by the payment of twice the biennial renewal fee at any time before March 1, but the delinquent licensee shall not practice during this period. Should the licensee apply to renew an expired license after the March 1 deadline has elapsed, the licensee shall submit a formal application and fee as provided in Section 61-23-17 NMSA 1978. The board, in considering the reapplication, may consider the applicant's qualifications for licensure if the requirements for licensure have changed since the applicant was first licensed. The board may adopt rules for inactive and retired status.

History: Laws 1987, ch. 336, 20; 1993, ch. 218, 15; 1999, ch. 259, 14; 2005, ch. 69, 9; 2012, ch. 46, 6; 2017, ch. 42, 8.



Section 61-23-21 - Practice of engineering. (Repealed effective July 1, 2024.)

61-23-21. Practice of engineering. (Repealed effective July 1, 2024.)

A. No business entity shall be licensed pursuant to the Engineering and Surveying Practice Act. No business entity shall practice or offer to practice engineering in the state except as provided in the Engineering and Surveying Practice Act.

B. Professional engineers may engage in the practice of engineering and perform engineering work pursuant to the Engineering and Surveying Practice Act as individuals or through a business entity. In the case of an individual, the individual shall be a professional engineer pursuant to the Engineering and Surveying Practice Act. All plans, designs, drawings, specifications or reports that are involved in such practice, or that are issued by or for the practice, shall bear the seal and signature of the professional engineer in responsible charge of and directly responsible for the work issued. In the case of practice through a business entity that is a partnership, at least one of the partners shall be a professional engineer pursuant to the Engineering and Surveying Practice Act, and all plans, designs, drawings, specifications or reports that are involved in such practice, or that are issued by or for the partnership, shall bear the seal and signature of the professional engineer in responsible charge of and directly responsible for such work when issued. In the case of practice through a business entity other than a partnership, services or work involving the practice of engineering may be offered through that business entity; provided that the person in responsible charge of the activities of the business entity that constitute engineering practice is a professional engineer who has authority to bind such business entity by contract; and further provided that all plans, designs, drawings, specifications or reports that are involved in engineering practice, or that are issued by or for such business entity, bear the seal and signature of a professional engineer in responsible charge of and directly responsible for the work when issued.

C. An individual or business entity may not use or assume a name involving the terms "engineer", "professional engineer", "engineering", "registered" or "licensed" engineer or any modification or derivative of such terms unless that individual or business entity is qualified to practice engineering in accordance with the requirements of the Engineering and Surveying Practice Act.

D. In the case of practice through a business entity offering or providing services or work involving the practice of engineering, an authorized company officer and the professional engineer who is employed by the business entity and in responsible charge shall place on file with the board a signed affidavit, as prescribed by board rule. The affidavit shall be kept current, and, if there is any change in the professional engineer or authorized company officer, the affidavit shall be promptly revised and resubmitted to the board.

History: Laws 1987, ch. 336, 21; 1993, ch. 218, 16; 1999, ch. 259, 15; 2017, ch. 42, 9.



Section 61-23-22 - Engineering; exemptions. (Repealed effective July 1, 2024.)

61-23-22. Engineering; exemptions. (Repealed effective July 1, 2024.)

A. A New Mexico licensed architect who has complied with all of the laws of New Mexico relating to the practice of architecture has the right to engage in the incidental practice, as defined by regulation, of activities properly classified as engineering; provided that the architect shall not make any representation as being an engineer or as performing engineering services; and further provided that the architect shall perform only that part of the work for which the architect is professionally qualified and shall use qualified professional engineers or others for those portions of the work in which the contracting architect is not qualified. Furthermore, the architect shall assume all responsibility for compliance with all laws, codes, regulations and ordinances of the state or its political subdivisions pertaining to all documents bearing the architect's professional seal.

B. An engineer employed by a business entity who performs only the engineering services involved in the operation of the business entity's business shall be exempt from the provisions of the Engineering and Surveying Practice Act; provided that neither the employee nor the business entity offers engineering services to the public. Performance of engineering on public works projects pursuant to Section 61-23-26 NMSA 1978 constitutes engineering services to the public and is not exempt.

History: 1978 Comp., 61-23-22, enacted by Laws 1993, ch. 218, 17; 1998, ch. 43, 1; 2017, ch. 42, 10.



Section 61-23-23.1 - Authority to investigate; civil penalties for unlicensed persons; engineering. (Repealed effective July 1, 2024.)

61-23-23.1. Authority to investigate; civil penalties for unlicensed persons; engineering. (Repealed effective July 1, 2024.)

A. The board may investigate and initiate a hearing on a complaint against a person who does not have a license, who is not exempt from the Engineering and Surveying Practice Act and who acts in the capacity of a professional engineer within the meaning of the Engineering and Surveying Practice Act. A valid license is required for a person to act as a professional engineer or to solicit or propose to perform work involving the practice of engineering.

B. If after the hearing the board determines that based on the evidence the person committed a violation pursuant to the Engineering and Surveying Practice Act, it shall, in addition to any other sanction, action or remedy, issue an order that imposes a civil penalty up to seven thousand five hundred dollars ($7,500) per violation.

C. In determining the amount of the civil penalty it imposes, the board shall consider:

(1) the seriousness of the violation;

(2) the economic benefit to the violator that was generated by the violator's commission of the violation;

(3) the violator's history of violations; and

(4) any other considerations the board deems appropriate.

D. A person aggrieved by the board's decision may appeal a decision made or an order issued pursuant to Subsection B of this section to the district court pursuant to Section 39-3-1.1 NMSA 1978.

E. Failure to pay a fine levied by the board or to otherwise comply with an order issued by the board pursuant to the Engineering and Surveying Practice Act is a misdemeanor, and upon conviction the person shall be sentenced pursuant to Section 31-19-1 NMSA 1978. Conviction shall be grounds for further action against the person by the board and for judicial sanctions or relief, including a petition for injunction.

History: Laws 2003, ch. 233, 4; 2012, ch. 46, 7.



Section 61-23-24 - Engineering; violations; disciplinary action; penalties; reissuance of licenses. (Repealed effective July 1, 2024.)

61-23-24. Engineering; violations; disciplinary action; penalties; reissuance of licenses. (Repealed effective July 1, 2024.)

A. The board may suspend, refuse to renew or revoke a license, impose a fine not to exceed seven thousand five hundred dollars ($7,500), place on probation for a specific period of time with specific conditions or reprimand any professional engineer who is found by the board to have:

(1) practiced or offered to practice engineering in New Mexico in violation of the Engineering and Surveying Practice Act;

(2) attempted to use the license of another;

(3) given false or forged evidence to the board or to a board member for obtaining a license;

(4) falsely impersonated any other licensee of like or different name;

(5) attempted to use an expired, suspended or revoked license;

(6) falsely purported to be a professional engineer by claim, sign, advertisement or letterhead;

(7) violated the rules of professional responsibility for professional engineers adopted and promulgated by the board;

(8) been disciplined in another state for action that would constitute a violation of either or both the Engineering and Surveying Practice Act or the rules adopted by the board;

(9) been convicted of a felony; or

(10) procured, aided or abetted any violation of the provisions of the Engineering and Surveying Practice Act or the rules of the board.

B. Except as provided in Subsection C of Section 61-23-21 NMSA 1978, nothing in the Engineering and Surveying Practice Act shall prohibit the general use of the word "engineer", "engineered" or "engineering" so long as such words are not used in an offer to the public to perform engineering work as defined in Subsections F and H of Section 61-23-3 NMSA 1978.

C. The board may by rule establish the guidelines for the disposition of disciplinary cases involving specific types of violations. The guidelines may include minimum and maximum fines, periods of probation or conditions of probation or reissuance of a license.

D. Failure to pay a fine levied by the board or to otherwise comply with an order issued by the board pursuant to the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978] is a misdemeanor and shall be grounds for further action against the licensee by the board and for judicial sanctions or relief.

E. A person may prefer charges of fraud, deceit, gross negligence, incompetence or misconduct against a licensed professional engineer. The charges shall be in writing and shall be sworn to by the person making the charges and filed with the executive director of the board. All charges shall be referred to the engineering committee, acting for the board. No action that would have any of the effects specified in Subsection D, E or F of Section 61-1-3 NMSA 1978 may be initiated later than two years after the discovery by the board, but in no case shall an action be brought more than ten years after the completion of the conduct that constitutes the basis for the action. All charges, unless dismissed as unfounded, trivial, resolved by reprimand or settled informally, shall be heard in accordance with the provisions of the Uniform Licensing Act by the engineering committee acting for the board or by the board.

F. Persons making charges shall not be subject to civil or criminal suits; provided that the charges are made in good faith and are not frivolous or malicious.

G. The board or a board member may initiate proceedings pursuant to the provisions of this section in accordance with the provisions of the Uniform Licensing Act. Nothing in the Engineering and Surveying Practice Act shall deny the right of appeal from the decision and order of the board in accordance with the provisions of the Uniform Licensing Act.

H. The board, for reasons it deems sufficient, may reissue a license to a person whose license has been revoked or suspended; provided that a majority of the members of the engineering committee, acting for the board, or of the board votes in favor of the reissuance. A new license bearing the original license number to replace a revoked, lost, destroyed or mutilated license may be issued subject to the rules of the board with payment of a fee.

I. A violation of any provision of the Engineering and Surveying Practice Act is a misdemeanor punishable upon conviction by a fine of not more than seven thousand five hundred dollars ($7,500) or by imprisonment of no more than one year, or both.

J. The attorney general or district attorney of the proper district or special prosecutor retained by the board shall prosecute violations of the Engineering and Surveying Practice Act by a nonlicensee.

K. The practice of engineering in violation of the provisions of the Engineering and Surveying Practice Act shall be deemed a nuisance and may be restrained and abated by injunction without bond in an action brought in the name of the state by the district attorney or on behalf of the board by the attorney general or the special prosecutor retained by the board. Action shall be brought in the county where the violation occurs.

History: 1978 Comp., 61-23-24, enacted by Laws 1993, ch. 218, 18; 1999, ch. 259, 16; 2005, ch. 69, 10; 2012, ch. 46, 8; 2017, ch. 42, 11.



Section 61-23-24.1 - Engineering; professional development. (Repealed effective July 1, 2024.)

61-23-24.1. Engineering; professional development. (Repealed effective July 1, 2024.)

The board shall implement and conduct a professional development program. Compliance and exceptions shall be established by the regulations and rules of procedure of the board.

History: 1978 Comp., 61-23-24.1, enacted by Laws 1993, ch. 218, 19.



Section 61-23-26 - Engineering; public work. (Repealed effective July 1, 2024.)

61-23-26. Engineering; public work. (Repealed effective July 1, 2024.)

It is unlawful for the state or any of its political subdivisions or any person to engage in the construction of any public work involving engineering unless the engineering is under the responsible charge of a licensed professional engineer.

History: Laws 1987, ch. 336, 26; 1993, ch. 218, 20; 1999, ch. 259, 17; 2017, ch. 42, 12.



Section 61-23-27 - Engineering; public officer; licensure required. (Repealed effective July 1, 2024.)

61-23-27. Engineering; public officer; licensure required. (Repealed effective July 1, 2024.)

No person except a licensed professional engineer shall be eligible to hold any responsible office or position for the state or any political subdivision of the state that includes the performance or responsible charge of engineering work.

History: Laws 1987, ch. 336, 27; 1993, ch. 218, 21; 1999, ch. 259, 18.



Section 61-23-27.3 - Certification of surveyor intern; requirements. (Repealed effective July 1, 2024.)

61-23-27.3. Certification of surveyor intern; requirements. (Repealed effective July 1, 2024.)

A. An applicant for certification as a surveyor intern shall file the appropriate application and demonstrate that the applicant:

(1) is of good moral character and reputation;

(2) has obtained at least a senior status in a board-approved, four-year curriculum in surveying; and

(3) has three references, two of whom shall be licensed professional surveyors having personal knowledge of the applicant's knowledge and experience.

B. After acceptance of the application by the board, the applicant shall be allowed to take the appropriate examination for certification as a surveyor intern.

C. Upon successfully completing the examination and an approved four-year surveying curriculum, then by action of the board, the applicant may be certified as a surveyor intern.

D. The certification of surveyor intern does not permit the intern to practice surveying. Certification as a surveyor intern is intended to demonstrate that the intern has obtained certain skills in surveying fundamentals and is pursuing a career in surveying.

E. If otherwise qualified, a graduate of a board-approved but related curriculum of at least four years, to be considered for certification as a surveyor intern, shall have a specific record of four years of combined office and field board-approved surveying experience obtained under the direction of a licensed professional surveyor. Class time will not be counted in the four years of required experience, but work prior to or while attending school may be counted toward the four years of required experience at the discretion of the board.

History: 1978 Comp., 61-23-27.3, enacted by Laws 1993, ch. 218, 24; 1999, ch. 259, 19; 2012, ch. 46, 9.



Section 61-23-27.4 - Licensure as a professional surveyor; general requirements. (Repealed effective July 1, 2024.)

61-23-27.4. Licensure as a professional surveyor; general requirements. (Repealed effective July 1, 2024.)

A. Licensure as a professional surveyor may be either through examination or through endorsement or comity. In either case, an applicant shall file the appropriate application to demonstrate that the applicant:

(1) is of good moral character and reputation;

(2) is certified as a surveyor intern;

(3) has at least four years of board-approved surveying experience if graduated from a four-year, board-approved surveying curriculum as defined by board rule;

(4) has five references, three of which shall be from licensed professional surveyors having personal knowledge of the applicant's surveying experience; and

(5) if graduated from a board-approved, four-year related science curriculum as specifically defined by board rules, has a minimum of four years of board-approved surveying experience subsequent to certification as a surveyor intern.

B. The applicant's experience pursuant to Paragraphs (3) and (5) of Subsection A of this section shall, at a minimum, include three years of increasingly responsible experience in boundary surveying and four years of increasingly responsible experience under the direct supervision of a licensed professional surveyor.

C. After acceptance of the application by the board, the applicant shall be allowed to take the appropriate examination for licensure as a professional surveyor.

D. Upon successfully completing the examination, the applicant shall be eligible to be licensed as a professional surveyor upon action of the board.

E. If otherwise qualified, an applicant may be licensed if the applicant is currently licensed as a professional surveyor in:

(1) the District of Columbia, another state, a territory or a possession of the United States, provided that:

(a) licensure does not conflict with the provisions of the Engineering and Surveying Practice Act and that the standards required for licensure and the applicant's qualifications equaled or exceeded the licensure standards in New Mexico at the time the applicant was initially licensed; and

(b) the applicant has passed examinations the board deems necessary to determine the applicant's qualifications, including a written examination that includes questions on laws, procedures and practices pertaining to surveying in this state; or

(2) a foreign country and can demonstrate to the board's satisfaction:

(a) evidence that the licensure was based on standards that equal or exceed those currently required for licensure by the Engineering and Surveying Practice Act; and

(b) competence in current surveying standards and procedures by passing examinations the board deems necessary to determine the applicant's qualification, including a written examination that includes questions on laws, procedures and practices pertaining to surveying in New Mexico.

History: 1978 Comp., 61-23-27.4, enacted by Laws 1993, ch. 218, 25; 1999, ch. 259, 20; 2005, ch. 69, 11; 2012, ch. 46, 10.



Section 61-23-27.5 - Surveying; application and examination fees. (Repealed effective July 1, 2024.)

61-23-27.5. Surveying; application and examination fees. (Repealed effective July 1, 2024.)

A. All applicants for licensure pursuant to the Engineering and Surveying Practice Act shall apply for examination, licensure or certification on forms prescribed and furnished by the board. Applications shall be accompanied by the appropriate fee, any sworn statements the board may require to show the applicant's citizenship and education, a detailed summary of the applicant's technical work and appropriate references.

B. All application, reapplication, examination and reexamination fees shall be set by the board and shall not exceed the actual cost of carrying out the provisions of the Engineering and Surveying Practice Act. Fees shall not be refundable.

C. Any application may be denied for fraud, deceit, conviction of a felony or for any crime involving moral turpitude.

History: 1978 Comp., 61-23-27.5, enacted by Laws 1993, ch. 218, 26; 1999, ch. 259, 21; 2017, ch. 42, 13.



Section 61-23-27.6 - Surveying; examinations. (Repealed effective July 1, 2024.)

61-23-27.6. Surveying; examinations. (Repealed effective July 1, 2024.)

The examinations for surveying certification and licensure shall be held at least once a year at a time and place the board directs. The surveying committee shall determine the passing grade on examinations.

History: 1978 Comp., 61-23-27.6, enacted by Laws 1993, ch. 218, 27; 1999, ch. 259, 22.



Section 61-23-27.7 - Surveying; licensure and renewal fees; expirations. (Repealed effective July 1, 2024.)

61-23-27.7. Surveying; licensure and renewal fees; expirations. (Repealed effective July 1, 2024.)

A. Licensure for surveyors shall be for a period of two years as prescribed in the rules of procedure. Initial certificates of licensure shall be issued to coincide with the biennial period. Initial licenses shall be issued in accordance with the board's rules.

B. The board shall establish by rule a biennial fee for professional surveyors. Renewal shall be granted upon payment of the required fee and satisfactory completion of the requirements of professional development.

C. The executive director of the board shall send a renewal notice to each licensee's last known address. Notice shall be mailed at least one month in advance of the date of expiration of the license.

D. It shall be the responsibility of the licensee to notify the board of any change of address and to keep the license current.

E. Upon receipt of a renewal fee and fulfillment of other requirements, the board shall issue a licensure renewal card that shall show the name and license number of the licensee and shall state that the person named has been granted licensure to practice as a professional surveyor for the biennial period.

F. Every license shall automatically expire if not renewed on or before December 31 of the applicable biennial period. A delinquent licensee may renew a license by the payment of twice the biennial renewal fee at any time before March 1, but the delinquent licensee shall not practice during this period. Should the licensee wish to renew an expired license after the March 1 deadline has elapsed, the licensee shall submit a formal application as provided in Section 61-23-27.4 NMSA 1978. The board, in considering the reapplication, need not question the applicant's qualifications for licensure unless the qualifications have changed since the license expired.

History: 1978 Comp., 61-23-27.7, enacted by Laws 1993, ch. 218, 28; 1999, ch. 259, 23; 2005, ch. 69, 12; 2012, ch. 46, 11.



Section 61-23-27.8 - Surveying licenses and seals. (Repealed effective July 1, 2024.)

61-23-27.8. Surveying licenses and seals. (Repealed effective July 1, 2024.)

A. The board shall issue surveying licenses pursuant to the Engineering and Surveying Practice Act. The board shall provide for the proper authentication of all documents.

B. The board shall regulate the use of seals.

History: 1978 Comp., 61-23-27.8, enacted by Laws 1993, ch. 218, 29; 1999, ch. 259, 24; 2012, ch. 46, 12.



Section 61-23-27.9 - Surveying; practice of surveying; mandatory disclosure. (Repealed effective July 1, 2024.)

61-23-27.9. Surveying; practice of surveying; mandatory disclosure. (Repealed effective July 1, 2024.)

A. No business entity shall be licensed pursuant to the Engineering and Surveying Practice Act. No business entity shall practice or offer to practice surveying in the state except as provided in the Engineering and Surveying Practice Act.

B. Professional surveyors may engage in the practice of surveying and perform surveying work pursuant to the Engineering and Surveying Practice Act as individuals or through a business entity. In the case of an individual, the individual shall be a professional surveyor pursuant to the Engineering and Surveying Practice Act. All plats, drawings and reports that are involved in the practice, or that are issued by or for the practice, shall bear the seal and signature of a professional surveyor in responsible charge of and directly responsible for the work issued. In the case of practice through a business entity that is a partnership, at least one of the partners shall be a professional surveyor pursuant to the Engineering and Surveying Practice Act. In the case of a single professional surveyor partner, all drawings or reports issued by or for the partnership shall bear the seal of the professional surveyor partner who shall be responsible for the work. In the case of practice through a business entity other than a partnership, services or work involving the practice of surveying may be offered through the business entity; provided the person in responsible charge of the activities of the business entity that constitute the practice of surveying is a professional surveyor who has authority to bind the business entity by contract; and further provided that all drawings or reports that are involved in such practice, or that are issued by or for the business entity, bear the seal and signature of a professional surveyor in responsible charge of and directly responsible for the work when issued.

C. In the case of practice through a business entity offering or providing services or work involving the practice of surveying, an authorized company officer and the professional surveyor who is employed by the business entity and in responsible charge shall place on file with the board a signed affidavit, as prescribed by board rule. The affidavit shall be kept current, and, if there is any change in the professional surveyor or authorized company officer, the affidavit shall be promptly revised and resubmitted to the board.

D. An individual or business entity may not use or assume a name involving the terms "surveyor", "professional surveyor" or "surveying" or any modification or derivative of those terms unless that individual or business entity is qualified to practice surveying in accordance with the requirements of the Engineering and Surveying Practice Act.

E. For all contracts and agreements for professional surveying services, the surveying services contractor shall provide a written statement indicating:

(1) the minimum terms and conditions of professional liability insurance coverage, including limits and exceptions; or

(2) the absence of professional liability insurance coverage.

History: 1978 Comp., 61-23-27.9, enacted by Laws 1993, ch. 218, 30; 1999, ch. 259, 25; 2005, ch. 69, 13; 2017, ch. 42, 14.



Section 61-23-27.10 - Surveying exemptions. (Repealed effective July 1, 2024.)

61-23-27.10. Surveying exemptions. (Repealed effective July 1, 2024.)

An employee of a business entity who performs only the surveying services involved in the operation of the business entity's business shall be exempt from the provisions of the Engineering and Surveying Practice Act; provided that neither the employee nor the business entity offers surveying services to the public; and provided further that the surveying services performed do not include any determination, description, portraying, measuring or monumentation of the boundaries of a tract of land. Performance of surveying on public works projects pursuant to Section 61-23-27.13 NMSA 1978 constitutes surveying services to the public and is not exempt.

History: 1978 Comp., 61-23-27.10, enacted by Laws 1993, ch. 218, 31; 1999, ch. 259, 26; 2017, ch. 42, 15.



Section 61-23-27.11 - Surveying; violations; disciplinary actions; penalties; reissuance of licenses. (Repealed effective July 1, 2024.)

61-23-27.11. Surveying; violations; disciplinary actions; penalties; reissuance of licenses. (Repealed effective July 1, 2024.)

A. The board may suspend, refuse to renew or revoke the license, impose a fine not to exceed seven thousand five hundred dollars ($7,500), place on probation for a specific period of time with specific conditions or reprimand a professional surveyor who is found by the board to have:

(1) practiced or offered to practice surveying in New Mexico in violation of the Engineering and Surveying Practice Act;

(2) attempted to use the license of another;

(3) given false or forged evidence to the board or to any board member for obtaining a license;

(4) falsely impersonated any other licensee of like or different name;

(5) attempted to use an expired, suspended or revoked license;

(6) falsely purported to be a professional surveyor by claim, sign, advertisement or letterhead;

(7) violated the rules of professional responsibility for professional surveyors adopted and promulgated by the board;

(8) been disciplined in another state for action that would constitute a violation of either or both the Engineering and Surveying Practice Act or the rules adopted by the board pursuant to the Engineering and Surveying Practice Act;

(9) been convicted of a felony; or

(10) procured, aided or abetted any violation of the provisions of the Engineering and Surveying Practice Act or the rules adopted by the board.

B. The board may by rule establish the guidelines for the disposition of disciplinary cases involving specific types of violations. Guidelines may include minimum and maximum fines, periods of probation or conditions of probation or reissuance of a license.

C. Failure to pay a fine levied by the board or to otherwise comply with an order issued by the board pursuant to the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978] is a misdemeanor and shall be grounds for further action against the licensee by the board and for judicial sanctions or relief.

D. A person may prefer charges of fraud, deceit, gross negligence, incompetency or misconduct against a professional surveyor. Such charges shall be in writing, shall be sworn to by the person making them and shall be filed with the executive director of the board. No action that would have any of the effects specified in Subsection D, E or F of Section 61-1-3 NMSA 1978 may be initiated later than two years after the discovery by the board, but in no case shall such an action be brought more than ten years after the completion of the conduct that constitutes the basis for the action. All charges shall be referred to the professional surveying committee, acting for the board, or to the board. All charges, unless dismissed as unfounded, trivial, resolved by reprimand or settled informally, shall be heard in accordance with the provisions of the Uniform Licensing Act by the surveying committee, acting for the board, or by the board.

E. Persons making charges shall not be subject to civil or criminal suits; provided that the charges are made in good faith and are not frivolous or malicious.

F. The board or a board member may initiate proceedings pursuant to the provisions of this section in accordance with the provisions of the Uniform Licensing Act. Nothing in the Engineering and Surveying Practice Act shall deny the right of appeal from the decision and order of the board in accordance with the provisions of the Uniform Licensing Act.

G. The board, for reasons it deems sufficient, may reissue a license to a person whose license has been revoked or suspended; provided that a majority of the members of the surveying committee, acting for the board, or of the board votes in favor of reissuance. A new license bearing the original license number to replace a revoked, lost, destroyed or mutilated license may be issued subject to the rules of the board with payment of a fee determined by the board.

H. A violation of any provision of the Engineering and Surveying Practice Act is a misdemeanor punishable upon conviction by a fine of not more than seven thousand five hundred dollars ($7,500) or by imprisonment of no more than one year, or both.

I. The attorney general or district attorney of the proper district or special prosecutor retained by the board shall prosecute violations of the Engineering and Surveying Practice Act by a nonlicensee.

J. The practice of surveying in violation of the provisions of the Engineering and Surveying Practice Act shall be deemed a nuisance and may be restrained and abated by injunction without bond in an action brought in the name of the state by the district attorney or on behalf of the board by the attorney general or the special prosecutor retained by the board. Action shall be brought in the county in which the violation occurs.

History: 1978 Comp., 61-23-27.11, enacted by Laws 1993, ch. 218, 32; 1999, ch. 259, 27; 2005, ch. 69, 14; 2012, ch. 46, 13; 2017, ch. 42, 16.



Section 61-23-27.12 - Surveying; professional development. (Repealed effective July 1, 2024.)

61-23-27.12. Surveying; professional development. (Repealed effective July 1, 2024.)

The board shall implement and conduct a professional development program. Compliance and exceptions shall be established by the regulations and rules of procedure of the board.

History: 1978 Comp., 61-23-27.12, enacted by Laws 1993, ch. 218, 33.



Section 61-23-27.13 - Surveying; public work. (Repealed effective July 1, 2024.)

61-23-27.13. Surveying; public work. (Repealed effective July 1, 2024.)

It is unlawful for the state or any of its political subdivisions or any person to engage in the construction of any public work involving surveying unless the surveying is under the responsible charge of a licensed professional surveyor.

History: 1978 Comp., 61-23-27.13, enacted by Laws 1993, ch. 218, 34; 1999, ch. 259, 28; 2017, ch. 42, 17.



Section 61-23-27.14 - Surveying; public officer; licensure required. (Repealed effective July 1, 2024.)

61-23-27.14. Surveying; public officer; licensure required. (Repealed effective July 1, 2024.)

No person except a licensed professional surveyor shall be eligible to hold any responsible office or position for the state or any political subdivision of the state that requires the performance or responsible charge of surveying work.

History: 1978 Comp., 61-23-27.14, enacted by Laws 1993, ch. 218, 35; 1999, ch. 259, 29.



Section 61-23-27.15 - Authority to investigate; civil penalties for unlicensed persons; surveying. (Repealed effective July 1, 2024.)

61-23-27.15. Authority to investigate; civil penalties for unlicensed persons; surveying. (Repealed effective July 1, 2024.)

A. The board may investigate and initiate a hearing on a complaint against a person who does not have a license, who is not exempt from the Engineering and Surveying Practice Act and who acts in the capacity of a professional surveyor within the meaning of the Engineering and Surveying Practice Act. A valid license is required for a person to act as a professional surveyor or to solicit or purport to perform work involving the practice of surveying.

B. If after the hearing the board determines that based on the evidence the person committed a violation under the Engineering and Surveying Practice Act, it shall, in addition to any other sanction, action or remedy, issue an order that imposes a civil penalty up to seven thousand five hundred dollars ($7,500) per violation.

C. In determining the amount of the civil penalty it imposes, the board shall consider:

(1) the seriousness of the violation;

(2) the economic benefit to the violator that was generated by the violator's commission of the violation;

(3) the violator's history of violations; and

(4) any other considerations the board deems appropriate.

D. A person aggrieved may appeal a decision made or an order issued pursuant to Subsection B of this section to the district court pursuant to Section 39-3-1.1 NMSA 1978.

E. Failure to pay a fine levied by the board or to otherwise comply with an order issued by the board pursuant to the Engineering and Surveying Practice Act is a misdemeanor and upon conviction the person shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978. Conviction shall be grounds for further action against the person by the board and for judicial sanctions or relief, including a petition for injunction.

History: Laws 2003, ch. 233, 5; 2012, ch. 46, 14.



Section 61-23-28 - Reference marks; removal or obliteration; replacement. (Repealed effective July 1, 2024.)

61-23-28. Reference marks; removal or obliteration; replacement. (Repealed effective July 1, 2024.)

When it becomes necessary by reason of the construction of public or private works to remove or obliterate any triangulation station, benchmark, corner, monument, stake, witness mark or other reference mark, it shall be the duty of the person in charge of the work to cause to be established by a licensed surveyor one or more permanent reference marks, which shall be plainly marked as witness corners or reference marks as near as practicable to the original mark and to record a map, field notes or both with the county clerk of the county wherein located, showing clearly the position of the marks established with reference to the position of the original mark. The surveys or measurements made to connect the reference marks with the original mark shall be of at least the same order of precision as the original survey.

History: Laws 1987, ch. 336, 28; 1999, ch. 259, 30; 2011, ch. 56, 26.



Section 61-23-28.2 - Surveying; record of survey. (Repealed effective July 1, 2024.)

61-23-28.2. Surveying; record of survey. (Repealed effective July 1, 2024.)

A. For those surveys that do not create a division of land but only show existing tracts of record, except in the instance of remonumentation as specified in the board's minimum standards for boundary surveys, within sixty calendar days of the completion of the survey, a professional surveyor shall cause to be recorded at the office of the county clerk a survey entitled "boundary survey" that shall:

(1) contain a printed certification of the professional surveyor stating that "this is a boundary survey of an existing tract", or existing tracts, if appropriate, and that "it is not a land division or subdivision as defined in the New Mexico Subdivision Act";

(2) identify all tracts by the uniform parcel code designation or other designation established by the county assessor, if applicable;

(3) meet the minimum standards for surveying in New Mexico as established by the board; and

(4) not exceed a size of eighteen inches by twenty-four inches and be at least eight and one-half inches by eleven inches or as required by the local governing authority.

B. Fees for recording a boundary survey shall be in conformance with Section 14-8-15 NMSA 1978.

C. For those surveys that create a division of land, the survey shall be completed in conformity with the board's minimum standards and in conformity with the New Mexico Subdivision Act and any applicable local subdivision ordinances. Filing procedures shall be prescribed in the board's minimum standards. The record of survey required to be filed and recorded pursuant to this subsection shall be recorded at the office of the county clerk within sixty calendar days after completion of the survey or approval by the governing authority.

History: Laws 1999, ch. 259, 34; 2011, ch. 134, 20; 2017, ch. 42, 18.



Section 61-23-30 - Right of entry on public and private property; responsibility. (Repealed effective July 1, 2024.)

61-23-30. Right of entry on public and private property; responsibility. (Repealed effective July 1, 2024.)

The engineers and surveyors of the United States and licensed professional engineers and surveyors of the state shall have the right to enter upon the lands and waters of the state and of private persons and of private and public corporations within the state for the purpose of making surveys, inspections, examinations and maps, subject to responsibility for actual damage to crops or other property or for injuries resulting from negligence or malice caused on account of that entry.

History: Laws 1987, ch. 336, 30; 1999, ch. 259, 31.



Section 61-23-31 - Licensure under prior laws. (Repealed effective July 1, 2024.)

61-23-31. Licensure under prior laws. (Repealed effective July 1, 2024.)

Any person holding a valid license as a professional engineer, professional surveyor, professional engineer and surveyor or certification as an engineer intern or surveyor intern granted by the board pursuant to any prior law of New Mexico shall not be required to make a new application or to submit to an examination, but shall be entitled to the renewal of licensure upon the terms and conditions of the Engineering and Surveying Practice Act [this article].

History: Laws 1987, ch. 336, 31; 1993, ch. 218, 37; 1999, ch. 259, 32.



Section 61-23-31.1 - Good samaritan. (Repealed effective July 1, 2024.)

61-23-31.1. Good samaritan. (Repealed effective July 1, 2024.)

A. A professional engineer or professional surveyor who voluntarily, without compensation, at the request of a state or local public official acting in an official capacity, provides aircraft structure, structural, aeronautical, electrical, mechanical, other engineering services or surveying at the scene of a declared national, state or local emergency caused by a major earthquake, hurricane, tornado, fire, explosion, flood, collapse or other similar disaster or catastrophic event, such as a terrorist act, shall not be liable for any personal injury, wrongful death, property damage or other loss caused by the engineer's or surveyor's acts, errors or omissions in the performance of any surveying or engineering services for any structure, building, piping or other engineered system, publicly or governmentally owned.

B. The immunity provided shall apply only to a voluntary engineering or surveying service that occurs within thirty days of the emergency, disaster or catastrophic event, unless extended by an executive order issued by the governor under the governor's emergency executive powers. Nothing in this section shall provide immunity for wanton, willful or intentional misconduct.

History: 1978 Comp., 61-23-31.1, enacted by Laws 1993, ch. 218, 38; 2005, ch. 69, 15.



Section 61-23-32 - Termination of agency life; delayed repeal. (Repealed effective July 1, 2024.)

61-23-32. Termination of agency life; delayed repeal. (Repealed effective July 1, 2024.)

The state board of licensure for professional engineers and professional surveyors is terminated on July 1, 2023 pursuant to the Sunset Act [12-9-11 through 12-9-21 NMSA 1978]. The board shall continue to operate according to the provisions of the Engineering and Surveying Practice Act until July 1, 2024. Effective July 1, 2024, the Engineering and Surveying Practice Act is repealed.

History: Laws 1987, ch. 336, 32; 1993, ch. 218, 39; 1999, ch. 259, 33; 2005, ch. 208, 16; 2011, ch. 30, 5; 2012, ch. 46, 16; 2017, ch. 42, 19; 2017, ch. 52, 7.



Section 61-23-33 - Notice of boundary survey; certain land grants. (Repealed effective July 1, 2024.)

61-23-33. Notice of boundary survey; certain land grants. (Repealed effective July 1, 2024.)

A. If a boundary survey of property is conducted within or bordering the common lands of a community land grant governed and operating pursuant to Chapter 49, Article 6, 7, 8 or 10 NMSA 1978, the surveyor shall give written notice by certified mail to the board of trustees or commissioners of the affected land grant prior to recording the boundary survey or plat with the county clerk. The notice shall indicate where and when the boundary survey will be or was conducted.

B. The board of trustees or commissioners of a community land grant governed and operating pursuant to Chapter 49, Article 6, 7, 8 or 10 NMSA 1978 shall record with the county clerk of the county within which the land grant is located the address and contact information of the appropriate officer of the board or commission to which notice shall be given pursuant to Subsection A of this section. Any change in address or contact information shall be updated and recorded as soon as practicable to ensure that timely notice may be accomplished by certified mail.

C. A surveyor shall give proof of the notice required by Subsection A of this section by having the tracking number of the certified mailing and the address of the land grant as recorded with the county clerk acknowledged and recorded on the boundary survey or plat. A boundary survey or plat recorded pursuant to Section 61-23-28.2 NMSA 1978 without proof of the notice required by Subsection A of this section shall not be considered a valid filing or recording of the boundary survey or plat.

History: Laws 2010, ch. 6, 1.






Article 24 - Hearing Aid Dealers and Fitters



Article 24A - Hearing Aid Dispensers



Article 24B - Landscape Architects

Section 61-24B-1 - Short title. (Repealed effective July 1, 2020.)

61-24B-1. Short title. (Repealed effective July 1, 2020.)

Chapter 61, Article 24B NMSA 1978 may be cited as the "Landscape Architects Act".

History: Laws 1985, ch. 151, 1; 1998, ch. 23, 1.



Section 61-24B-2 - Purpose of act. (Repealed effective July 1, 2020.)

61-24B-2. Purpose of act. (Repealed effective July 1, 2020.)

The purpose of the Landscape Architects Act [61-24B-1 to 61-24B-17 NMSA 1978] is to ensure public safety and to promote quality performance by registration of landscape architects.

History: Laws 1985, ch. 151, 2.



Section 61-24B-3 - Definitions. (Repealed effective July 1, 2020.)

61-24B-3. Definitions. (Repealed effective July 1, 2020.)

As used in the Landscape Architects Act [61-24B-1 NMSA 1978]:

A. "board" means the board of landscape architects;

B. "general administration of a construction contract" means the interpretation of drawings and specifications, the establishment of standards of acceptable workmanship and the periodic observation of construction to facilitate consistency with the general intent of the construction documents;

C. "landscape architect" means an individual registered under the Landscape Architects Act to practice landscape architecture;

D. "landscape architect in training" means an individual certified under the Landscape Architects Act who is actively pursuing completion of the requirements for licensure pursuant to that act; and

E. "landscape architecture" means the art, profession or science of designing land improvements, including consultation, investigation, research, design, preparation of drawings and specifications and general administration of contracts. Nothing contained in this definition shall be construed as authorizing a landscape architect to engage in the practice of architecture, engineering or land surveying as defined by Chapter 61, Articles 15 and 23 NMSA 1978.

History: Laws 1985, ch. 151, 3; 2001, ch. 155, 1; 2007, ch. 126, 1.



Section 61-24B-4 - Registration required. (Repealed effective July 1, 2020.)

61-24B-4. Registration required. (Repealed effective July 1, 2020.)

No person shall practice landscape architecture or represent himself as a landscape architect unless he has a certificate of registration issued pursuant to the Landscape Architects Act [Chapter 61, Article 24B NMSA 1978].

History: Laws 1985, ch. 151, 4; 2001, ch. 155, 2.



Section 61-24B-5 - Exemptions. (Repealed effective July 1, 2020.)

61-24B-5. Exemptions. (Repealed effective July 1, 2020.)

A. The following shall be exempt from the provisions of the Landscape Architects Act [61-24B-1 NMSA 1978] as long as they do not hold themselves out as landscape architects or use the term "landscape architect" without being registered pursuant to the Landscape Architects Act:

(1) landscape architects who are not legal residents of or who have no established place of business in this state who are acting as consulting associates of a landscape architect registered under the provisions of the Landscape Architects Act; provided that the nonresident landscape architect meets equivalent registration qualifications in the landscape architect's own state or country;

(2) landscape architects acting solely as officers or employees of the United States; and

(3) a person making plans for a landscape associated with a single-family residence or a multifamily residential complex of four units or less except when it is part of a larger complex.

B. Nothing in the Landscape Architects Act is intended to limit, interfere with or prevent a professional architect, engineer or land surveyor from engaging in landscape architecture within the limits of the architect's, engineer's or land surveyor's licensure.

C. Nothing in the Landscape Architects Act is intended to limit, interfere with or prevent the landscape architects in training, drafters, students, clerks or superintendents and other employees of registered landscape architects from acting under the instructions, control or supervision of the landscape architect or to prevent the employment of superintendents on the construction, enlargement or alterations of landscape improvements or any appurtenances thereto or to prevent such superintendents from acting under the immediate personal supervision of landscape architects by whom the plans and specifications of any landscape architectural services were prepared.

History: Laws 1985, ch. 151, 5; 1999, ch. 272, 31; 2001, ch. 155, 3; 2007, ch. 126, 2.



Section 61-24B-6 - Board created; members; qualifications; terms; vacancies; removal. (Repealed effective July 1, 2020.)

61-24B-6. Board created; members; qualifications; terms; vacancies; removal. (Repealed effective July 1, 2020.)

A. The "board of landscape architects" is created. The board is administratively attached to the regulation and licensing department. The board shall consist of five members, three of whom shall be landscape architects. The landscape architect members shall have been registered as landscape architects for at least five years. The two public members shall represent the public and shall not have been licensed as landscape architects or have any significant financial interest, direct or indirect, in the occupation regulated.

B. The members of the board shall be appointed by the governor for staggered terms of three years, and appointments shall be made in a manner that the terms of board members expire on June 30. The landscape architect members of the board shall be appointed from lists submitted to the governor by the New Mexico chapter of the American society of landscape architects. A vacancy shall be filled by appointment by the governor for the unexpired term and shall be filled by persons having similar qualifications to those of the member being replaced. Board members shall serve until their successors have been appointed and qualified.

C. The board shall meet within sixty days of the beginning of a fiscal year and elect from its membership a chairman and vice chairman. The board shall meet at other times as it deems necessary or advisable or as deemed necessary and advisable by the chairman or a majority of its members or the governor, but in no event less than twice a year. Reasonable notice of all meetings shall be given in the manner prescribed by the board. A majority of the board shall constitute a quorum at any meeting or hearing.

D. The governor may remove a member from the board for neglect of a duty required by law, for incompetence, for improper or unprofessional conduct as defined by board rule or for any reason that would justify the suspension or revocation of his registration to practice landscape architecture.

E. A board member shall not serve more than two consecutive full terms, and a member failing to attend, after proper notice, three consecutive meetings shall automatically be removed as a board member, unless excused for reasons set forth in board rules.

F. Members of the board shall be reimbursed as provided in the Per Diem and Mileage Act [10-8-1 to 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

History: Laws 1985, ch. 151, 6; 1991, ch. 189, 23; 2001, ch. 155, 4; 2003, ch. 408, 24.



Section 61-24B-7 - Board; powers and duties. (Repealed effective July 1, 2020.)

61-24B-7. Board; powers and duties. (Repealed effective July 1, 2020.)

The board shall:

A. promulgate rules necessary to effectuate the provisions of the Landscape Architects Act [61-24B-1 NMSA 1978];

B. provide for the examination, registration and re-registration of applicants;

C. adopt and use a seal;

D. administer oaths and take testimony on matters within the board's jurisdiction;

E. grant, deny, renew, suspend or revoke certificates of registration to practice landscape architecture in accordance with the provisions of the Uniform Licensing Act [61-1-1 NMSA 1978] for any cause stated in the Landscape Architects Act;

F. grant, deny, renew, suspend or revoke landscape architect in training certificates in accordance with the provisions of the Uniform Licensing Act for any cause stated in the Landscape Architects Act;

G. conduct hearings upon charges relating to discipline of a registrant or the denial, suspension or revocation of a certificate of registration; and

H. in cooperation with the state board of examiners for architects and the state board of licensure for professional engineers and surveyors, create a joint standing committee to be known as the "joint practice committee" to safeguard life, health and property and to promote the public welfare. The committee shall promote and develop the highest professional standards in design, planning and construction and the resolution of ambiguities concerning the professions. The composition of this committee and its powers and duties shall be in accordance with identical resolutions adopted by each board.

History: Laws 1985, ch. 151, 7; 1987, ch. 301, 4; 2001, ch. 155, 5; 2003, ch. 408, 25; 2007, ch. 126, 3.



Section 61-24B-8 - Qualifications for registration. (Repealed effective July 1, 2020.)

61-24B-8. Qualifications for registration. (Repealed effective July 1, 2020.)

A person desiring to become registered as a landscape architect shall make application to the board on a written form and in such manner as the board prescribes, pay all required application fees and certify and furnish evidence to the board that the applicant:

A. has graduated from an accredited program in landscape architecture at a school, college or university and has a minimum of two years of practical experience acceptable to the board, at least one year of which shall be under the supervision of a landscape architect;

B. has graduated from a nonaccredited program of landscape architecture at a school, college or university offering a minimum four-year bachelor's degree curriculum or a minimum two-year master's degree curriculum and has a minimum of four years of practical experience acceptable to the board, at least one year of which shall be under the supervision of a landscape architect;

C. has graduated from a program in a field related to landscape architecture at a school, college or university offering a minimum four-year bachelor's degree curriculum or a minimum two-year master's degree curriculum and has a minimum of five years of practical experience acceptable to the board, at least one year of which shall be under the supervision of a landscape architect; or

D. has a minimum of ten years of practical experience in landscape architectural work that is acceptable to the board, at least one year of which shall be under the supervision of a landscape architect, provided that:

(1) each satisfactorily completed year of study in an accredited program of landscape architecture may be accepted in lieu of one year of practical experience required under this subsection; or

(2) a baccalaureate degree from a school, college or university may be accepted in lieu of two years of practical experience required under this subsection.

History: Laws 1985, ch. 151, 8; 2001, ch. 155, 6; 2007, ch. 126, 4.



Section 61-24B-8.1 - Qualifications for certification as landscape architect in training. (Repealed effective July 1, 2020.)

61-24B-8.1. Qualifications for certification as landscape architect in training. (Repealed effective July 1, 2020.)

A person desiring to be certified as a landscape architect in training shall make application to the board on a written form and in such manner as the board prescribes, pay all required application fees and certify and furnish evidence to the board that the applicant has practical experience in landscape architectural work acceptable to the board and has:

A. graduated from an accredited program in landscape architecture at a school, college or university;

B. graduated from a non-accredited program of landscape architecture at a school, college or university offering a minimum four-year bachelor's degree curriculum or a minimum two-year master's degree curriculum; or

C. graduated from a program related to landscape architecture at a school, college or university offering a minimum four-year bachelor's degree curriculum or a minimum two-year master's degree curriculum.

History: Laws 2007, ch. 126, 5.



Section 61-24B-9 - Registration of landscape architects; examinations; exemptions. (Repealed effective July 1, 2020.)

61-24B-9. Registration of landscape architects; examinations; exemptions. (Repealed effective July 1, 2020.)

A. Applicants for certificates of registration shall be required to pass the board's examination for landscape architects. An applicant who passes the examination may be issued a certificate of registration to practice as a landscape architect.

B. The board shall conduct examinations of applicants for certificates of registration as landscape architects at least once each year. The examination shall determine the ability of the applicant to use and understand the theory and practice of landscape architecture and may be divided into such subjects as the board deems necessary.

C. An applicant who fails to pass the examination may reapply for the examination if the applicant complies with the rules established by the board.

D. The board may issue a certificate to practice as a landscape architect without an examination to an applicant who holds a current certificate of registration or license as a landscape architect issued by another state if the standards of the other state are as stringent as those established by the board and if the applicant meets the qualifications required of a landscape architect in this state.

History: Laws 1985, ch. 151, 9; 2001, ch. 155, 7.



Section 61-24B-9.1 - Inactive status. (Repealed effective July 1, 2020.)

61-24B-9.1. Inactive status. (Repealed effective July 1, 2020.)

A certificate of registration in good standing may be transferred to inactive status upon written request to the board and payment of an annual inactive status fee set by the board. The request shall be made prior to expiration of the certificate of registration. The registrant shall not practice in New Mexico during the time the certificate of registration is inactive. A registrant may reactivate his certificate of registration upon submission of a renewal form provided by the board, the payment of the annual renewal fee for the current year, proof of continuing education units for the period of inactive status and any additional proof of competency required by the board.

History: Laws 1998, ch. 23, 2.



Section 61-24B-9.2 - Certification as landscape architect in training; examination. (Repealed effective July 1, 2020.)

61-24B-9.2. Certification as landscape architect in training; examination. (Repealed effective July 1, 2020.)

A. Applicants for certification as a landscape architect in training shall be required to pass the board's examination for landscape architect in training. An applicant who passes the examination may be issued a certificate as a landscape architect in training. The certification is intended to demonstrate that the applicant has obtained certain skills in landscape architecture fundamentals and is pursuing a career in landscape architecture.

B. The board shall conduct examinations of applicants for certification as landscape architects in training at least once each year. The examination shall determine the ability of the applicant to use and understand the theory and practice of landscape architecture and may be divided into such subjects as the board deems necessary.

C. An applicant who fails to pass the examination may reapply for the examination if the applicant complies with the rules established by the board.

D. Certification as a landscape architect in training is limited in duration in accordance with the rules established by the board.

History: Laws 2007, ch. 126, 6.



Section 61-24B-10 - Other licensing provisions. (Repealed effective July 1, 2020.)

61-24B-10. Other licensing provisions. (Repealed effective July 1, 2020.)

A. The board may adopt rules and regulations for continuing education requirements which shall be completed as a condition for renewal of any certificate of registration under the Landscape Architects Act [this article].

B. Each registered landscape architect may obtain the seal authorized by the board, bearing the registrant's name and the legend "Registered Landscape Architect - State of New Mexico". All plans, specifications and reports issued by a registrant shall be stamped with his seal.

History: Laws 1985, ch. 151, 10.



Section 61-24B-11 - Fees. (Repealed effective July 1, 2020.)

61-24B-11. Fees. (Repealed effective July 1, 2020.)

The board shall establish a schedule of reasonable fees for applications, certificates of registration, certificates as a landscape architect in training, temporary permits, re-registration, inactive status and late registration renewal as follows:

A. the initial application fee shall be set in an amount not to exceed one hundred dollars ($100);

B. the initial certificate of registration fee shall be set in an amount not to exceed three hundred dollars ($300);

C. the certificate of registration renewal fee shall be set in an amount not to exceed four hundred dollars ($400);

D. the initial and the renewal fee for landscape architect in training certification shall be set in an amount not to exceed two hundred dollars ($200);

E. the annual inactive status fee shall be set at one-half the renewal fee for the year; and

F. the late fee for registration renewal shall be set at an amount not to exceed twice the renewal fee.

History: Laws 1985, ch. 151, 11; 1998, ch. 23, 3; 2007, ch. 126, 7.



Section 61-24B-12 - Denial, suspension, revocation and reinstatement of certificate of registration. (Repealed effective July 1, 2020.)

61-24B-12. Denial, suspension, revocation and reinstatement of certificate of registration. (Repealed effective July 1, 2020.)

A. The board may refuse to issue or may deny, suspend or revoke any certificate of registration held or applied for under the Landscape Architects Act [this article] in accordance with the procedures set forth in the Uniform Licensing Act [61-1-1 NMSA 1978] upon grounds that the registrant or applicant:

(1) is guilty of fraud or misrepresentation in the procurement of a certificate of registration;

(2) is subject to the imposition of any disciplinary action by another state which regulates landscape architects, but not to exceed the period or extent of that action;

(3) is grossly negligent or incompetent in his practice as a landscape architect;

(4) has failed to maintain registration as a landscape architect;

(5) has violated or aided or abetted any person to violate any of the provisions of the Landscape Architects Act or any rules or regulations duly adopted under that act; or

(6) has engaged in unprofessional conduct.

B. The board may modify any order of revocation, suspension or refusal to issue a certificate of registration and has the discretion to require an examination for any such modification.

History: Laws 1985, ch. 151, 12.



Section 61-24B-13 - Criminal offender's character evaluation. (Repealed effective July 1, 2020.)

61-24B-13. Criminal offender's character evaluation. (Repealed effective July 1, 2020.)

The provisions of the Criminal Offender Employment Act [28-2-1 NMSA 1978] shall govern any consideration of criminal records required or permitted by the Landscape Architects Act [61-24B-1 NMSA 1978].

History: Laws 1985, ch. 151, 13.



Section 61-24B-14 - Landscape architects fund created; disposition; method of payment. (Repealed effective July 1, 2020.)

61-24B-14. Landscape architects fund created; disposition; method of payment. (Repealed effective July 1, 2020.)

A. There is created in the state treasury the "landscape architects fund".

B. All funds received by the board and money collected under the Landscape Architects Act [61-24B-1 NMSA 1978] shall be deposited with the state treasurer, who shall place the money to the credit of the landscape architects fund.

C. All amounts paid into the landscape architects fund shall be subject to the order of the board and shall be used only for the purpose of implementing the provisions of the Landscape Architects Act. All money unexpended or unencumbered at the end of the fiscal year shall remain in the landscape architects fund for use in accordance with the provisions of the Landscape Architects Act.

History: Laws 1985, ch. 151, 14.



Section 61-24B-15 - Board; rules and regulations. (Repealed effective July 1, 2020.)

61-24B-15. Board; rules and regulations. (Repealed effective July 1, 2020.)

The board shall make rules and regulations necessary to implement the provisions of the Landscape Architects Act [61-24B-1 NMSA 1978] in accordance with the provisions of the Uniform Licensing Act [61-1-1 NMSA 1978].

History: Laws 1985, ch. 151, 15.



Section 61-24B-16 - Enforcement. (Repealed effective July 1, 2020.)

61-24B-16. Enforcement. (Repealed effective July 1, 2020.)

A. Violation of any provision of the Landscape Architects Act [61-24B-1 NMSA 1978] is a misdemeanor.

B. The board may bring civil action in any district court to enforce any of the provisions of the Landscape Architects Act.

History: Laws 1985, ch. 151, 16.



Section 61-24B-17 - Termination of agency life; delayed repeal.

61-24B-17. Termination of agency life; delayed repeal.

The board of landscape architects is terminated on July 1, 2019 pursuant to the Sunset Act [12-9-11 to 12-9-21 NMSA 1978]. The board shall continue to operate according to the provisions of the Landscape Architects Act until July 1, 2020. Effective July 1, 2020, the Landscape Architects Act is repealed.

History: Laws 1985, ch. 151, 18; 1991, ch. 189, 24; 1997, ch. 46, 18; 2005, ch. 208, 17; 2013, ch. 166, 5.






Article 24C - Interior Designers

Section 61-24C-1 - Short title. (Repealed effective July 1, 2024.)

61-24C-1. Short title. (Repealed effective July 1, 2024.)

Chapter 61, Article 24C NMSA 1978 may be cited as the "Interior Designers Act".

History: Laws 1989, ch. 53, 1; 2000, ch. 4, 13.



Section 61-24C-2 - Findings. (Repealed effective July 1, 2024.)

61-24C-2. Findings. (Repealed effective July 1, 2024.)

The legislature finds that it will benefit and protect the citizens of the state to require the licensing of interior designers and prohibit the use of the designation licensed "interior designer" by unlicensed persons.

History: Laws 1989, ch. 53, 2; 2007, ch. 245, 1.



Section 61-24C-3 - Definitions. (Repealed effective July 1, 2024.)

61-24C-3. Definitions. (Repealed effective July 1, 2024.)

As used in the Interior Designers Act [61-24C-1 NMSA 1978]:

A. "board" means the interior design board;

B. "interior design" means services that do not necessarily require performance by an architect, such as administering contracts for fabrication, procurement or installation in the implementation of designs, drawings and specifications for any interior design project and consultations, studies, drawings and specifications in connection with reflected ceiling plans, space utilization, furnishings or the fabrication of nonstructural elements within and surrounding interior spaces of buildings, but specifically excluding mechanical and electrical systems, except for specifications of fixtures and their location within interior spaces; and

C. "licensed interior designer" or "licensed designer" means a person licensed pursuant to the Interior Designers Act.

History: Laws 1989, ch. 53, 3; 2007, ch. 245, 2.



Section 61-24C-4 - Interior design board created; members; terms; compensation. (Repealed effective July 1, 2024.)

61-24C-4. Interior design board created; members; terms; compensation. (Repealed effective July 1, 2024.)

A. There is created the "interior design board". The board shall be administratively attached to the regulation and licensing department. The board shall consist of five members appointed by the governor for staggered terms of three years, appointed in a manner that the term of one member shall expire on December 31, 1990; the terms of two members shall expire on December 31, 1991; and the terms of the last two members shall expire on December 31, 1992. Thereafter, members shall be appointed for terms of three years or less in a manner that the terms of not more than two members expire on December 31 of each year. A vacancy shall be filled by appointment by the governor for the unexpired term. A board member shall not serve consecutive terms.

B. All members of the board shall be residents of New Mexico. No more than two members shall be appointed from the same congressional district. Three members of the board shall be licensed interior designers and two members shall be chosen to represent the public and shall not have been licensed as interior designers or have a significant financial interest, direct or indirect, in the occupation regulated. For purposes of this section, the interior designer members of the initial board shall have offered interior design services for at least five years, shall have passed the national council for interior design qualification examination and shall have become registered by November 1, 1989.

C. Three members of the board shall constitute a quorum for the transaction of business, but no final action shall be taken unless at least three members vote in favor of a proposal.

History: Laws 1989, ch. 53, 4; 2003, ch. 408, 26; 2007, ch. 245, 3.



Section 61-24C-5 - Powers and duties of the board. (Repealed effective July 1, 2024.)

61-24C-5. Powers and duties of the board. (Repealed effective July 1, 2024.)

The board:

A. shall administer, coordinate and enforce the provisions of the Interior Designers Act [61-24C-1 NMSA 1978]. The board may investigate allegations of violations of the provisions of the Interior Designers Act;

B. shall adopt regulations to carry out the purposes and policies of the Interior Designers Act, including regulations relating to professional conduct, standards of performance and professional examination and licensure, reasonable license, application, renewal and late fees and the establishment of ethical standards of practice for a licensed interior designer in New Mexico;

C. shall require a licensee, as a condition of the renewal of the license, to undergo continuing education requirements as set forth in the Interior Designers Act;

D. shall maintain an official roster showing the name, address and license number of each interior designer licensed pursuant to the Interior Designers Act;

E. shall conduct hearings and keep records and minutes necessary to carry out its functions;

F. may adopt a common seal for use by licensed interior designers; and

G. shall do all things reasonable and necessary to carry out the purposes of the Interior Designers Act.

History: Laws 1989, ch. 53, 5; 2003, ch. 408, 27; 2007, ch. 245, 4.



Section 61-24C-6 - Compensation and expenses. (Repealed effective July 1, 2024.)

61-24C-6. Compensation and expenses. (Repealed effective July 1, 2024.)

A. Members of the board shall be reimbursed as provided in the Per Diem and Mileage Act [10-8-1 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

B. The board shall fix the compensation of its employees by resolution adopted at a regular meeting of the board.

History: Laws 1989, ch. 53, 6.



Section 61-24C-7 - Board officers. (Repealed effective July 1, 2024.)

61-24C-7. Board officers. (Repealed effective July 1, 2024.)

The board shall meet and organize within sixty days after its appointment and designate one member as president, one as vice president and one as secretary-treasurer. The board may appoint an executive director. The director may not be a member of the board. The executive director may receive reimbursement for necessary expenses incurred in carrying out his duties and may receive compensation set by the board.

History: Laws 1989, ch. 53, 7.



Section 61-24C-8 - Requirements for licensure. (Repealed effective July 1, 2024.)

61-24C-8. Requirements for licensure. (Repealed effective July 1, 2024.)

Each applicant for licensure shall apply to the board. Except as otherwise provided in the Interior Designers Act [61-24C-1 NMSA 1978], each applicant shall take and pass a nationally standardized examination. The board may adopt substantially all or part of the examination and grading procedures of the national council for interior design qualifications. Prior to examination, the applicant shall provide substantial evidence to the board that the applicant:

A. is a graduate of a five-year interior design program from an accredited institution and has completed at least one year of diversified interior design experiences;

B. is a graduate of a four-year interior design program from an accredited institution and has completed at least two years of diversified interior design experience;

C. has completed at least three years of an interior design curriculum from an accredited institution and has completed three years of diversified interior design experience;

D. is a graduate of a two-year interior design program from an accredited institution and has completed four years of diversified interior design experience; or

E. has apprenticed under a designer who has passed the national council for interior design qualification examination or a licensed designer for a minimum of eight years.

History: Laws 1989, ch. 53, 8.



Section 61-24C-9 - License without examination. (Repealed effective July 1, 2024.)

61-24C-9. License without examination. (Repealed effective July 1, 2024.)

A. If any person applies for licensure within one year after the effective date of the Interior Designers Act [61-24C-1 NMSA 1978] and that person has successfully completed the national council of interior design qualification examination or has completed at least eight years of full-time, diversified experience in the practice of interior design that person may be issued a license without examination. Licensure pursuant to this subsection shall be subject to the board's discretionary review of the experience qualification.

B. The board may accept, in lieu of examination, satisfactory evidence of licensure in another state or country where the qualifications are equal to or exceed those required by the provisions of the Interior Designers Act, provided that the applicant holds a current license in the other jurisdiction and has complied with all other requirements of the Interior Designers Act.

C. The board may accept, in lieu of examination, satisfactory evidence of licensure or certification by the national council for interior design qualifications.

History: Laws 1989, ch. 53, 9.



Section 61-24C-10 - License; issuance; renewal; denial, suspension or revocation. (Repealed effective July 1, 2024.)

61-24C-10. License; issuance; renewal; denial, suspension or revocation. (Repealed effective July 1, 2024.)

A. A license shall be issued to every person who presents satisfactory evidence of possessing the qualifications of education, experience and, as appropriate, the examination performance required by the provisions of the Interior Designers Act [61-24C-1 NMSA 1978], provided that the applicant has reached the age of majority and pays the required fees.

B. Each original license shall authorize the holder to use the title of and be known as a licensed interior designer from the date of issuance to the next renewal date unless the license is suspended or revoked.

C. All licenses shall expire annually and shall be renewed by submitting a completed renewal application, accompanied by the required fees.

D. A license may not be renewed until the licensee submits satisfactory evidence to the board that, during the last year, the licensee has participated in not less than eight hours of continuing education approved by the board. The board shall approve only continuing education that builds upon basic knowledge of interior design. The board may make exceptions from the continuing education requirement in emergency or hardship cases.

E. The holder of a license that has expired through failure to renew may renew the license at any time within two years from the date on which the license expired, upon approval of the board.

F. The board may promulgate policies and procedures providing for the establishment of an inactive status for licensees temporarily not engaged in the practice of interior design.

G. In accordance with the provisions of the Uniform Licensing Act [61-1-1 NMSA 1978], the board may deny, refuse to renew, suspend or revoke a license or impose probationary conditions when the licensee has:

(1) obtained the license by means of fraud, misrepresentation or concealment of material facts;

(2) committed an act of fraud or deceit in professional conduct or been convicted of a felony;

(3) made any representation as being a licensed interior designer prior to being issued a license, except as authorized under the provisions of the Interior Designers Act;

(4) been found by the board to have aided or abetted an unlicensed person in violating the provisions of the Interior Designers Act; or

(5) failed to comply with the provisions of the Interior Designers Act or regulations adopted pursuant to that act.

History: Laws 1989, ch. 53, 10; 2007, ch. 245, 5.



Section 61-24C-11 - License required; penalty. (Repealed effective July 1, 2024.)

61-24C-11. License required; penalty. (Repealed effective July 1, 2024.)

A. After the results of the first examination held pursuant to the Interior Designers Act [61-24C-1 NMSA 1978]are announced, no person shall knowingly:

(1) use the name or title of licensed interior designer when the person is not the holder of a current, valid license issued pursuant to the Interior Designers Act;

(2) use or present as the person's own the license of another;

(3) give false or forged evidence to the board or a board member for the purpose of obtaining a license;

(4) use or attempt to use an interior design license that has been suspended, revoked or placed on inactive status; or

(5) conceal information relative to violations of the Interior Designers Act.

B. A person who violates a provision of this section is guilty of a misdemeanor and shall be sentenced under the provisions of the Criminal Sentencing Act [31-18-12 NMSA 1978] to imprisonment in the county jail for a definite term of less than one year or to the payment of a fine of not more than one thousand dollars ($1,000) or to both imprisonment or fine, in the discretion of the judge.

History: Laws 1989, ch. 53, 11; 2007, ch. 245, 6.



Section 61-24C-12 - Penalties levied by the board. (Repealed effective July 1, 2024.)

61-24C-12. Penalties levied by the board. (Repealed effective July 1, 2024.)

Upon a finding by the board of a violation of the provisions of the Interior Designers Act [61-24C-1 NMSA 1978], the board may:

A. refuse to approve an application for licensure;

B. refuse to renew an existing license;

C. revoke or suspend a license;

D. impose an administrative fine;

E. issue a reprimand;

F. assess the costs of disciplinary proceedings, as provided in the Uniform Licensing Act [61-1-1 NMSA 1978]; or

G. invoke any combination of the above listed penalties.

History: Laws 1989, ch. 53, 12; 2007, ch. 245, 7.



Section 61-24C-13 - Exemptions. (Repealed effective July 1, 2024.)

61-24C-13. Exemptions. (Repealed effective July 1, 2024.)

A. Nothing in the Interior Designers Act [61-24C-1 NMSA 1978] shall be construed as preventing or restricting the practice, services or activities of:

(1) engineers licensed pursuant to the Engineering and Surveying Practice Act [61-23-1 NMSA 1978];

(2) architects licensed pursuant to the Architectural Act [61-15-1.1 NMSA 1978];

(3) contractors licensed pursuant to the Construction Industries Licensing Act [60-13-1 NMSA 1978];

(4) any interior decorator or individual offering interior decorating services, including but not limited to selection of surface materials, window treatments, wall coverings, paint, floor coverings and lighting fixtures; and

(5) builders, home furnishings salespersons and similar purveyors of goods and services relating to homemaking.

B. Nothing contained in the Interior Designers Act shall prevent any person from rendering or offering to render any of the services that constitute the practice of interior design, provided that such person shall not be permitted to use or be identified by the title "licensed interior designer" unless licensed in accordance with the provisions of that act or as otherwise provided by law.

C. Nothing in the Interior Designers Act shall be construed to permit a licensed interior designer to engage in the practice of engineering as defined in the Engineering and Surveying Practice Act.

History: Laws 1989, ch. 53, 13; 2007, ch. 245, 8.



Section 61-24C-14 - License fees. (Repealed effective July 1, 2024.)

61-24C-14. License fees. (Repealed effective July 1, 2024.)

The fees for an original license, renewal of license, late charges or any other fees authorized by the provisions of the Interior Designers Act [61-24C-1 NMSA 1978] shall be set by regulation of the board. The fee for initial licensure shall not exceed two hundred dollars ($200).

History: Laws 1989, ch. 53, 14.



Section 61-24C-15 - Disclosure requirements. (Repealed effective July 1, 2024.)

61-24C-15. Disclosure requirements. (Repealed effective July 1, 2024.)

A. Interior design documents prepared by a licensed interior designer shall contain a statement that the document is not an architectural or engineering study, drawing, specification or design and is not to be used as the basis for construction of any load-bearing framing, wall or structure construction.

B. Before entering into a contract, a licensed interior designer shall clearly determine the scope and nature of the project and the methods of compensation. The licensed interior designer may offer professional services to the client as a consultant, specifier or supplier on the basis of a fee, percentage or mark-up. The licensed interior designer shall have the responsibility of fully disclosing to the client the manner in which all compensation is to be paid.

C. A licensed interior designer shall not accept any form of compensation from a supplier of goods and services in cash or in kind, unless the licensed interior designer first informs the client of the compensation.

History: Laws 1989, ch. 53, 15; 2007, ch. 245, 9.



Section 61-24C-16 - Fund established; disposition; method of payment. (Repealed effective July 1, 2024.)

61-24C-16. Fund established; disposition; method of payment. (Repealed effective July 1, 2024.)

A. There is created the "interior design board fund".

B. All funds received by the board and money collected under the Interior Designers Act [61-24C-1 NMSA 1978] shall be deposited with the state treasurer. The state treasurer shall credit the money to the interior design board fund.

C. Payments out of the interior design board fund shall be on vouchers issued by the secretary-treasurer of the board upon warrants drawn by the department of finance and administration in accordance with the budget approved by that department.

D. All amounts paid to the interior design board fund are subject to appropriation by the legislature and shall be used only for meeting necessary expenses incurred in executing the provisions and duties of the Interior Designers Act and for promoting interior design education and standards in the state. All money unused at the end of any fiscal year shall remain in the interior design board fund for use in accordance with the provisions of that act.

History: Laws 1989, ch. 53, 16; 2007, ch. 245, 10.



Section 61-24C-17 - Termination of agency life; delayed repeal. (Repealed effective July 1, 2024.)

61-24C-17. Termination of agency life; delayed repeal. (Repealed effective July 1, 2024.)

The interior design board is terminated on July 1, 2023 pursuant to the provisions of the Sunset Act [12-9-11 through 12-9-21 NMSA 1978]. The board shall continue to operate according to the provisions of the Interior Designers Act until July 1, 2024. Effective July 1, 2024, Chapter 61, Article 24C NMSA 1978 is repealed.

History: 1978 Comp., 61-24C-17, enacted by Laws 1993, ch. 83, 5; 2000, ch. 4, 14; 2005, ch. 208, 18; 2011, ch. 30, 6; 2017, ch. 52, 10.






Article 25 - Massage Practitioners



Article 26 - Polygraphers



Article 27 - Private Investigators



Article 27A - Private Investigators and Polygraphers

Section 61-27A-1 - Recompiled.

61-27A-1. Recompiled.



Section 61-27A-2 - Recompiled.

61-27A-2. Recompiled.



Section 61-27A-3 - Recompiled.

61-27A-3. Recompiled.



Section 61-27A-4 - Recompiled.

61-27A-4. Recompiled.



Section 61-27A-5 - Recompiled.

61-27A-5. Recompiled.



Section 61-27A-6 - Recompiled.

61-27A-6. Recompiled.



Section 61-27A-9 - Recompiled.

61-27A-9. Recompiled.



Section 61-27A-11 - Recompiled.

61-27A-11. Recompiled.



Section 61-27A-12 - Recompiled.

61-27A-12. Recompiled.



Section 61-27A-13 - Recompiled.

61-27A-13. Recompiled.



Section 61-27A-14 - Recompiled.

61-27A-14. Recompiled.



Section 61-27A-16 - Recompiled.

61-27A-16. Recompiled.



Section 61-27A-17 - Recompiled.

61-27A-17. Recompiled.



Section 61-27A-18 - Recompiled.

61-27A-18. Recompiled.



Section 61-27A-20 - Recompiled.

61-27A-20. Recompiled.






Article 27B - Private Investigations

Section 61-27B-1 - Short title. (Repealed effective July 1, 2024.)

61-27B-1. Short title. (Repealed effective July 1, 2024.)

Chapter 61, Article 27B NMSA 1978 may be cited as the "Private Investigations Act".

History: Laws 1993, ch. 212, 1; 2000, ch. 4, 15; 61-27A-1 recompiled as 61-27B-1; Laws 2007, ch. 115, 1.



Section 61-27B-2 - Definitions. (Repealed effective July 1, 2024.)

61-27B-2. Definitions. (Repealed effective July 1, 2024.)

As used in the Private Investigations Act [61-27B-1 NMSA 1978]:

A. "armored car company" means a company that knowingly and willingly transports money and other negotiables for a fee or other remuneration;

B. "bodyguard" means an individual who physically performs the mission of personal security for another individual;

C. "branch office" means an office of a private investigation company or a private patrol company physically located in New Mexico and managed, controlled or directed by a private investigations manager or private patrol operations manager;

D. "client" means an individual or legal entity having a contract that authorizes services to be provided in return for financial or other consideration;

E. "conviction" means any final adjudication of guilty, whether pursuant to a plea of guilty or nolo contendere or otherwise and whether or not the sentence is deferred or suspended;

F. "department" means the regulation and licensing department;

G. "individual" means a single human being;

H. "legal business entity" means a sole proprietorship, corporation, partnership, limited liability company, limited liability partnership or other entity formed for business purposes;

I. "licensee" means a person licensed pursuant to the Private Investigations Act;

J. "polygraph examiner" means an individual licensed by the department to engage in the practice of polygraphy;

K. "polygraphy" means the process of employing an instrument designed to graphically record simultaneously the physiological changes in human respiration, cardiovascular activity, galvanic skin resistance or reflex for the purpose of lie detection and includes the reading and interpretation of polygraphic records and results or any other device used to measure truthfulness;

L. "private investigation company" means a legal business entity that provides private investigation services, the location of which may be within or outside of the state, provided that the private investigation services are performed within New Mexico;

M. "private investigator" means an individual who is licensed by the department to engage in business or who accepts employment to conduct an investigation pursuant to the Private Investigations Act to obtain information regarding:

(1) crime or wrongs done or threatened against the United States or any state or territory of the United States;

(2) a person;

(3) the location, disposition or recovery of lost or stolen property;

(4) the cause or responsibility for fires, losses, accidents or damage or injury to persons or properties;

(5) the securing of evidence to be used before a court, administrative tribunal, board or investigating committee or for a law enforcement officer; or

(6) the scene of a motor vehicle accident or evidence related to a motor vehicle accident;

N. "private investigations employee" means an individual who is registered by the department to work under the direct control and supervision of a private investigator for a private investigation company;

O. "private investigations manager" means an individual who:

(1) is licensed as a private investigator and is issued a license by the department as a private investigations manager;

(2) directs, controls or manages a private investigation company for the owner of the company; and

(3) is assigned to and operates from the private investigation company that the private investigations manager is licensed to manage or from a branch office of that private investigation company;

P. "private patrol company" means a legal business entity, the location of which may be within or outside of the state, including an independent or proprietary commercial organization that provides private patrol operator services that are performed in New Mexico and the activities of which include employment of licensed private patrol operators or security guards;

Q. "private patrol employee" means an individual who is registered by the department to work under the direct control and supervision of a private patrol operator for a private patrol company;

R. "private patrol operations manager" means an individual who:

(1) is licensed as a private patrol operator or registered as a level three security guard and is issued a license by the department as a private patrol operations manager;

(2) directs, controls or manages a private patrol company for the owner of the company; and

(3) is assigned to and operates from the private patrol company that the private patrol operations manager is licensed to manage or from a branch office of that private patrol company;

S. "private patrol operator" means an individual who is licensed by the department to:

(1) conduct uniformed or nonuniformed services as a watchman, security guard or patrolman to protect property and persons on or in the property;

(2) prevent the theft, unlawful taking, loss, embezzlement, misappropriation or concealment of goods, wares, merchandise, money, bonds, stocks, notes, documents, papers or property of any kind; or

(3) perform the services required of a security guard or security dog handler or provide security services for an armored car company;

T. "proprietary commercial organization" means an organization or division of an organization that provides full- or part-time security guard services solely for itself;

U. "registrant" means an individual registered as a private investigations employee, a private patrol operations employee or a security guard at any level;

V. "security dog handler" means an individual who patrols with dogs to detect illegal substances or explosives;

W. "security guard" means an individual who is registered to engage in uniformed or nonuniformed services under the direct control and supervision of a licensed private patrol operator or a private patrol operations manager to perform such security missions as watchman, fixed post guard, dog handler, patrolman or other person to protect property or prevent thefts; and

X. "special event" means a parade or other public or private event of short duration requiring security.

History: Laws 1993, ch. 212, 2; 1999, ch. 272, 32; 61-27A-2 recompiled as 61-27B-2; Laws 2007, ch. 115, 2.



Section 61-27B-3 - License required. (Repealed effective July 1, 2024.)

61-27B-3. License required. (Repealed effective July 1, 2024.)

It is unlawful for an individual to:

A. act as a private investigator, private patrol operator, security guard, private investigations employee, private investigations manager or private patrol operations manager or to make any representation as being a licensee or registrant unless the individual is licensed by the department pursuant to the Private Investigations Act [61-27B-1 NMSA 1978];

B. render physical protection for remuneration as a bodyguard unless the individual is licensed as a private investigator or a private patrol operator;

C. continue to act as a private investigator, private patrol operator, security guard, private investigations employee, private investigations manager or private patrol operations manager if the individual's license issued pursuant to the Private Investigations Act has expired;

D. falsely represent that the individual is employed by a licensee; or

E. practice polygraphy for any remuneration without a license issued by the department in accordance with the Private Investigations Act.

History: Laws 1993, ch. 212, 3; 61-27A-3 recompiled as 61-27B-3; Laws 2007, ch. 115, 3.



Section 61-27B-4 - Persons exempted. (Repealed effective July 1, 2024.)

61-27B-4. Persons exempted. (Repealed effective July 1, 2024.)

A. As used in this section, "temporary" means a period of time not to exceed the duration of one private event or one school or nonprofit organization event, as described in Paragraphs (2) and (3) of Subsection B of this section.

B. Investigations Act does not apply to:

(1) an individual employed exclusively and regularly by one employer in connection with the affairs of that employer, provided that the individual patrols or provides security only on the premises of the employer as limited by the employer;

(2) an individual employed exclusively to provide temporary security at a private event that is not open to the public;

(3) individuals providing temporary security at athletic or other youth events and where the events occur under the auspices of a public or private school or a nonprofit organization;

(4) an attorney licensed in New Mexico conducting private investigations while engaged in the practice of law;

(5) an officer or employee of the United States or this state or a political subdivision of the United States or this state while that officer or employee is engaged in the performance of the officer's or employee's official duties;

(6) a person engaged exclusively in the business of obtaining and furnishing information concerning the financial rating of persons;

(7) a charitable philanthropic society or association duly incorporated under the laws of this state that is organized and maintained for the public good and not for private profit;

(8) a licensed collection agency or an employee of the agency while acting within the scope of employment while making an investigation incidental to the business of the agency, including an investigation of the location of a debtor or the debtor's property;

(9) admitted insurers, adjusters, agents and insurance brokers licensed by the state performing duties in connection with insurance transactions by them; or

(10) an institution subject to the jurisdiction of the director of the financial institutions division of the department or the comptroller of currency of the United States.

History: Laws 1993, ch. 212, 4; 61-27A-4 recompiled as 61-27B-4; Laws 2007, ch. 115, 4.



Section 61-27B-5 - Administration of act; rules. (Repealed effective July 1, 2024.)

61-27B-5. Administration of act; rules. (Repealed effective July 1, 2024.)

A. The department shall enforce and administer the provisions of the Private Investigations Act [61-27B-1 NMSA 1978].

B. The department shall keep a record of each individual licensee.

C. The department shall adopt and enforce rules necessary to carry out the provisions of the Private Investigations Act, including establishing professional ethical standards.

D. The department shall adopt rules regarding:

(1) licensing private investigators, private investigations managers, private investigation companies, private patrol operators, private patrol operations managers, private patrol employees and polygraph examiners;

(2) registering private investigations employees, security guards and private patrol employees;

(3) establishing minimum training and educational standards for licensure and registration;

(4) establishing continuing education requirements;

(5) establishing and operating a branch office;

(6) creating a policy on reciprocity with other states and territories of the United States;

(7) providing permits for security guards for special events; and

(8) conducting background investigations.

History: Laws 1993, ch. 212, 5; 61-27A-5 recompiled as 61-27B-5; Laws 2007, ch. 115, 5.



Section 61-27B-6 - Private investigations advisory board; created; members. (Repealed effective July 1, 2024.)

61-27B-6. Private investigations advisory board; created; members. (Repealed effective July 1, 2024.)

A. The "private investigations advisory board" is created.

B. The superintendent of regulation and licensing shall appoint members to the advisory board to assist in the conduct of the examination process for licensees and registrants and to assist the department in other manners as requested by the superintendent or provided for in rules of the department.

C. The advisory board members shall consist of at least the following:

(1) one private investigator;

(2) one private patrol operator;

(3) one polygraph examiner; and

(4) two members of the public.

D. Members of the advisory board shall be reimbursed pursuant to the Per Diem and Mileage Act [Sections 10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance for each day spent in the discharge of their duties.

E. The public members of the advisory board or their spouses shall not:

(1) have been licensed pursuant to the Private Investigations Act or any prior similar statutory provisions; or

(2) have a direct or indirect financial interest in a private investigation company, private patrol company, polygraph business or a related business.

History: Laws 2007, ch. 115, 6; 2017, ch. 52, 8.



Section 61-27B-7 - Requirements for licensure. (Repealed effective July 1, 2024.)

61-27B-7. Requirements for licensure. (Repealed effective July 1, 2024.)

A. The department shall issue a license as a private investigator to an individual who files a completed application accompanied by the required fees and who submits satisfactory evidence that the applicant has met all requirements set forth by the department in rule, including that the applicant:

(1) is at least twenty-one years of age;

(2) is of good moral character;

(3) has successfully passed an examination as required by department rule;

(4) has not been convicted of a felony offense, an offense involving dishonesty or an offense involving an intentional violent act or the illegal use or possession of a deadly weapon and has not been found to have violated professional ethical standards as defined by the department; and

(5) has at least three years' experience that has been acquired within the five years preceding the filing of the application with the department of actual work performed in:

(a) investigation for the purpose of obtaining information with reference to a crime or wrongs done or threatened against the United States;

(b) investigation of persons;

(c) the location, disposition or recovery of lost or stolen property;

(d) the cause or responsibility for fire, losses, motor vehicle or other accidents or damage or injury to persons or property; or

(e) securing evidence to be used before a court, administrative tribunal, board or investigating committee or for a law enforcement officer.

B. Years of qualifying experience and the precise nature of that experience shall be substantiated by written certification from employers and shall be subject to independent verification by the department as it deems warranted. The burden of proving necessary experience is on the applicant.

History: Laws 1993, ch. 212, 6; 1999, ch. 272, 33; 61-27A-6 recompiled as 61-27B-7; Laws 2007, ch. 115, 7.



Section 61-27B-8 - Private investigation company; requirements for licensure. (Repealed effective July 1, 2024.)

61-27B-8. Private investigation company; requirements for licensure. (Repealed effective July 1, 2024.)

A. The department shall issue a license for a private investigation company to a person that files a completed application accompanied by the required fees and that submits satisfactory evidence that the applicant:

(1) if an individual, is of good moral character; or if a legal business entity, the owners, officers or directors of the entity are of good moral character;

(2) if an individual, has not been convicted of a felony offense, an offense involving dishonesty, an offense involving an intentional violent act or the illegal use or possession of a deadly weapon and has not been found to have violated professional ethical standards; or if a legal business entity, the owners, officers or directors of the entity, either singly or collectively, have not been convicted of a felony offense or an offense involving intentional violent acts or the illegal use or possession of deadly weapons and have not been found to have violated professional ethical standards;

(3) maintains a surety bond in the amount of ten thousand dollars ($10,000); however, private investigators who provide personal protection or bodyguard services shall maintain general liability insurance as specified in the Private Investigations Act [61-27B-1 NMSA 1978] in lieu of the surety bond required by the provisions of this paragraph;

(4) has an owner or a licensed private investigations manager who is licensed as a private investigator and who manages the daily operations of the private investigation company;

(5) maintains a physical location in New Mexico where records are maintained and made available for department inspection;

(6) maintains a New Mexico registered agent if the applicant is a private investigation company located outside of New Mexico; and

(7) meets all other requirements set forth in the rules of the department.

B. The owner or the chief executive officer of a private investigation company that provides personal protection or bodyguard services shall maintain a general liability certificate of insurance in an amount required by the department. The department shall suspend the license issued pursuant to this section of a private investigation company that fails to maintain an effective general liability certificate of insurance as required. The department shall not reinstate the license of a private investigation company that has had its license suspended pursuant to this subsection until an application is submitted to the department with the necessary fees and a copy of the private investigation company's general liability certificate of insurance in effect. The department may deny an application for reinstatement of a private investigation company's license, notwithstanding the applicant's compliance with this subsection for:

(1) a reason that would justify a denial to issue a new private investigation company license or that would be cause for a suspension or revocation of a private investigation company's license; or

(2) the performance by the applicant of an act requiring a license issued pursuant to the Private Investigations Act while the applicant's license is under suspension for failure to maintain the applicant's general liability certificate of insurance in effect.

History: Laws 2007, ch. 115, 8.



Section 61-27B-9 - Private investigations manager; requirements for licensure; notification of department in event of termination of employment. (Repealed effective July 1, 2024.)

61-27B-9. Private investigations manager; requirements for licensure; notification of department in event of termination of employment. (Repealed effective July 1, 2024.)

A. The department shall issue a license for a private investigations manager to an individual who files a completed application accompanied by the required fees and who submits satisfactory evidence that the applicant:

(1) possesses a current license in good standing as a private investigator;

(2) has successfully passed an examination required by department rules;

(3) is employed by the private investigation company that the applicant is being licensed to manage; and

(4) meets other requirements set forth in the rules of the department.

B. A private investigations manager who ceases to be employed by the private investigation company that the manager is licensed to manage, before leaving the company, shall surrender the private investigations manager's license to the owner, officer or director who is required to temporarily take over the management of the private investigation company. The owner, officer or director who temporarily takes over managing the private investigation company within thirty days of the termination from employment of the private investigations manager shall:

(1) notify the department of the termination of the employment of the private investigations manager;

(2) submit the surrendered license; and

(3) submit an application to the department naming a new private investigations manager, who shall not begin to perform the duties of a private investigations manager until and unless the department grants the applicant a private investigations manager's license.

C. Failure to notify the department within thirty days of the private investigations manager's termination from employment subjects the license of the private investigation company to suspension or revocation by the department.

D. Reinstatement of the private investigation company's license may occur only upon the filing of an application for reinstatement and payment of the reinstatement fee.

History: Laws 2007, ch. 115, 9.



Section 61-27B-10 - Private patrol operator; requirements for licensure. (Repealed effective July 1, 2024.)

61-27B-10. Private patrol operator; requirements for licensure. (Repealed effective July 1, 2024.)

A. The department shall issue a license for a private patrol operator to an individual who files a completed application accompanied by the required fees and who submits satisfactory evidence that the applicant:

(1) is at least twenty-one years of age;

(2) is of good moral character;

(3) has successfully passed an examination as required by department rules;

(4) has not been convicted of a felony offense, an offense involving dishonesty, an offense involving an intentional violent act or the illegal use or possession of a deadly weapon and has not been found to have violated professional ethical standards;

(5) has at least three years' experience of actual work performed as a security guard or an equivalent position, one year of which shall have been in a supervisory capacity. The experience shall have been acquired within five years preceding the filing of the application with the department. Years of qualifying experience and the precise nature of that experience shall be substantiated by written certification from the applicant's employers and shall be subject to independent verification by the department as it determines is warranted. The burden of proving necessary experience is on the applicant;

(6) is firearm certified, if the position will require being armed with a firearm; and

(7) meets other requirements set forth in rules of the department.

B. A private patrol operator may not investigate acts except those that are incidental to a theft, embezzlement, loss, misappropriation or concealment of property or other item that the private patrol operator has been engaged or hired to protect, guard or watch.

History: Laws 2007, ch. 115, 10.



Section 61-27B-11 - Private patrol company; requirements for licensure. (Repealed effective July 1, 2024.)

61-27B-11. Private patrol company; requirements for licensure. (Repealed effective July 1, 2024.)

A. The department shall issue a license for a private patrol company to a person who files a completed application accompanied by the required fees and who submits satisfactory evidence that the applicant:

(1) if an individual, is of good moral character; or if a legal business entity, the owners, officers or directors of the entity are of good moral character;

(2) if an individual, has not been convicted of a felony offense, an offense involving dishonesty, an offense involving an intentional violent act or the illegal use or possession of a deadly weapon and has not been found to have violated professional ethical standards, or if a legal business entity, the owners, officers or directors of the entity, either singly or collectively, have not been convicted of a felony offense, an offense involving dishonesty or an offense involving an intentional violent act or the illegal use or possession of a deadly weapon and have not been found to have violated professional ethical standards;

(3) has an owner or a licensed private patrol operations manager who manages the daily operations of the private patrol company;

(4) maintains a physical location in New Mexico where records are maintained and made available for department inspection;

(5) maintains a New Mexico registered agent if the applicant is a private patrol company located outside of New Mexico; and

(6) meets all other requirements set forth in the rules of the department.

B. The owner or the chief executive officer of a private patrol company shall maintain a general liability certificate of insurance in an amount required by the department. The department shall suspend the license issued pursuant to this section of a private patrol company that fails to maintain an effective general liability certificate of insurance as required. The department shall not reinstate the license of a private patrol company that has had its license suspended pursuant to this subsection until an application is submitted to the department with the necessary fees and a copy of the private patrol company's general liability certificate of insurance newly in effect. The department may deny an application for reinstatement of a private patrol company's license, notwithstanding the applicant's compliance with this subsection for:

(1) a reason that would justify a denial to issue a new private patrol company license or that would be cause for a suspension or revocation of a private patrol company's license; or

(2) the performance by the applicant of an act requiring a license issued pursuant to the Private Investigations Act [61-27B-1 NMSA 1978] while the applicant's license is under suspension for failure to maintain the applicant's general liability certificate of insurance in effect.

History: Laws 2007, ch. 115, 11.



Section 61-27B-12 - Private patrol operations manager; requirement for licensure; notification of department in event of termination of employment. (Repealed effective July 1, 2024.)

61-27B-12. Private patrol operations manager; requirement for licensure; notification of department in event of termination of employment. (Repealed effective July 1, 2024.)

A. The department shall issue a license for a private patrol operations manager to an individual who files a completed application accompanied by the required fees and who submits satisfactory evidence that the applicant:

(1) possesses a current license in good standing as a private patrol operator or a registration as a level three security guard;

(2) has successfully passed an examination required by department rule;

(3) is employed by the private patrol company that the applicant is being licensed to manage; and

(4) meets other requirements set forth in the rules of the department.

B. A private patrol operations manager who ceases to be employed by the private patrol company that the manger is licensed to manage, before leaving the company, shall surrender the private patrol operations manager's license to the owner, officer or director who is required to temporarily take over the management of the private patrol company. The owner, officer or director who temporarily takes over managing the private patrol company within thirty days of the termination from employment of the private patrol operations manager shall:

(1) notify the department of the termination of the employment of the private patrol operations manager;

(2) submit the surrendered license; and

(3) submit an application to the department naming a new private patrol operations manager, who shall not begin to perform the duties of a private patrol operations manager until the department grants the applicant a private patrol operations manager's license.

C. Failure to notify the department within thirty days of the private patrol operations manager's termination from employment subjects the license of the private patrol company to suspension or revocation by the department.

D. Reinstatement of the private patrol company's license may occur only upon the filing of an application for reinstatement and payment of the reinstatement fee.

History: Laws 2007, ch. 115, 12.



Section 61-27B-13 - Polygraph examiner. (Repealed effective July 1, 2024.)

61-27B-13. Polygraph examiner. (Repealed effective July 1, 2024.)

The department shall issue a license as a polygraph examiner to an individual who files a completed application accompanied by the required fees and who submits satisfactory evidence that the applicant:

A. is at least eighteen years of age;

B. is of good moral character;

C. possesses a high school diploma or its equivalent;

D. has not been convicted of a felony involving an intentional violent act or the illegal use or possession of a deadly weapon and has not been found to have violated professional ethical standards;

E. has graduated from an accredited polygraph examiners course approved by the department;

F. has:

(1) completed a probationary operational competency period and passed an examination of ability approved by the department to practice polygraphy; or

(2) submitted proof of holding, for a minimum of two years immediately preceding the date of application, a current license to practice polygraphy in another jurisdiction whose standards are equal to or greater than those in New Mexico; and

G. meets other requirements set forth in the rules of the department.

History: Laws 2007, ch. 115, 13.



Section 61-27B-14 - Private investigations employee; registration; requirements. (Repealed effective July 1, 2024.)

61-27B-14. Private investigations employee; registration; requirements. (Repealed effective July 1, 2024.)

A. On or after July 1, 2007, every individual who seeks employment or is currently employed as a private investigations employee or who provides services on a contract basis to a private investigation company shall file an application for registration as a private investigations employee with the department.

B. The department shall issue a registration for a private investigations employee to an individual who files a completed application accompanied by the required fees and who submits satisfactory evidence that the applicant:

(1) is at least twenty-one years of age;

(2) is of good moral character;

(3) possesses a high school diploma or its equivalent;

(4) has successfully completed an examination as required by department rule;

(5) has not been convicted of a felony involving an intentional violent act or the illegal use or possession of a deadly weapon and has not been found to have violated professional ethical standards;

(6) shall be employed by, or shall contract with a private investigation company to provide investigation services for, a private investigation company, under the direct control and supervision of a private investigator; and

(7) meets other requirements set forth in rules of the department.

C. If the contract or employment of a private investigations employee with a private investigation company terminates for any reason, the registration of the individual as a private investigations employee immediately terminates. The private investigations employee shall turn over the employee's registration to the private investigation company upon ceasing employment with that company.

D. A private investigation company shall notify the department within thirty days from the date of termination of employment of a private investigations employee of the employment termination and return the employee's registration to the department.

History: Laws 2007, ch. 115, 14.



Section 61-27B-15 - Security guard; levels of registration. (Repealed effective July 1, 2024.)

61-27B-15. Security guard; levels of registration. (Repealed effective July 1, 2024.)

A. A security guard shall be registered at one of the three levels enumerated in this section that are based on experience, age and other qualifications of the registrant:

(1) level one is the entry level registration for security guards who will be working in a position not requiring the registrant to carry arms;

(2) level two is the intermediate level registration for security guards who are required to be armed but not with firearms; and

(3) level three is the advanced level registration for security guards who may be required to be armed with a firearm.

B. Each security guard shall receive a card issued by the department in the security guard's name with a definite expiration date that shall be carried by the security guard at all times when the security guard is performing duties that require the security guard to be registered pursuant to the provisions of this section. A security guard is not required to obtain a new card each time the security guard changes employment.

History: Laws 2007, ch. 115, 15.



Section 61-27B-16 - Security guard; level one; registration; requirements. (Repealed effective July 1, 2024.)

61-27B-16. Security guard; level one; registration; requirements. (Repealed effective July 1, 2024.)

A. On or after July 1, 2007, every individual seeking employment or employed as a level one security guard shall file an application for registration with the department.

B. The department shall issue a registration for a level one security guard to an individual who files a completed application accompanied by the required fees and who submits satisfactory evidence that the applicant:

(1) is at least eighteen years of age;

(2) is of good moral character;

(3) has successfully completed an examination as required by department rule;

(4) has not been convicted of a felony or an offense involving dishonesty, an offense involving an intentional violent act or the illegal use or possession of a deadly weapon and has not been found to have violated professional ethical standards;

(5) has completed a curriculum approved in department rule consisting of level one security guard training prior to being placed on a guard post for the first time as a level one security guard; that training may be provided by:

(a) a public educational institution in New Mexico or an educational institution licensed by the higher education department pursuant to the Post-Secondary Educational Institution Act [21-23-1 NMSA 1978];

(b) an in-house training program provided by a licensed private patrol company using a curriculum approved by the department; or

(c) any other department-approved educational institution using a curriculum approved by the department and complying with department standards set forth in department rules;

(6) is employed by a private patrol company under the direct supervision of a licensed private patrol operator, a level three security guard or a private patrol operations manager; and

(7) meets other requirements set forth in department rules.

C. A private patrol company shall notify the department within thirty days from the date of termination of a level one security guard of the employment termination.

History: Laws 2007, ch. 115, 16.



Section 61-27B-17 - Security guard; level two; registration; requirements. (Repealed effective July 1, 2024.)

61-27B-17. Security guard; level two; registration; requirements. (Repealed effective July 1, 2024.)

A. On or after July 1, 2007, every individual seeking employment or employed as a level two security guard shall file an application for registration with the department.

B. The department shall issue a registration for a level two security guard to an individual who files a completed application accompanied by the required fees and who submits satisfactory evidence that the applicant:

(1) meets the requirements to be granted registration as a level one security guard and maintains in good standing a current registration as a level one security guard;

(2) has successfully completed an examination as required by department rule;

(3) possesses a high school diploma or its equivalent;

(4) in addition to the training required to be registered as a level one security guard, has completed a curriculum approved in department rule of level two security guard training prior to being placed on a guard post for the first time as a level two security guard; that training may be provided by:

(a) a public educational institution in New Mexico or an educational institution licensed by the higher education department pursuant to the Post-Secondary Educational Institution Act [21-23-1 NMSA 1978];

(b) an in-house training program provided by a licensed private patrol company using a curriculum approved by the department;

(c) the New Mexico law enforcement academy; or

(d) any other department-approved educational institution using a curriculum approved by the department and complying with department standards set forth in department rules;

(5) is employed by a private patrol company under the direct supervision of a licensed private patrol operator, a level three security guard or a private patrol operations manager; and

(6) meets other requirements set forth in department rules.

C. A private patrol company shall notify the department within thirty days from the date of termination of a level two security guard of the employment termination.

History: Laws 2007, ch. 115, 17.



Section 61-27B-18 - Security guard; level three; registration; requirements. (Repealed effective July 1, 2024.)

61-27B-18. Security guard; level three; registration; requirements. (Repealed effective July 1, 2024.)

A. On or after July 1, 2007, every individual seeking employment or employed as a level three security guard shall file an application for registration with the department.

B. The department shall issue a registration for a level three security guard to an individual who files a completed application accompanied by the required fees and who submits satisfactory evidence that the applicant:

(1) is at least twenty-one years of age;

(2) meets the requirements to be granted registration as a level two security guard and maintains in good standing a current registration as a level two security guard;

(3) has successfully completed an examination as required by department rule;

(4) possesses a high school diploma or its equivalent;

(5) in addition to the training required to be registered as a level two security guard and before the applicant shall be placed for the first time at a guard post as a level three security guard, has completed a curriculum approved by the department consisting of the minimum training for firearm certification prescribed by the department; provided that the additional training required by the department is provided by:

(a) a public educational institution in New Mexico or an educational institution licensed by the higher education department pursuant to the Post-Secondary Educational Institution Act;

(b) an in-house training program provided by a licensed private patrol company using a curriculum approved by the department;

(c) the New Mexico law enforcement academy; or

(d) any other department-approved educational institution using a curriculum approved by the department and complying with department standards set forth in department rules;

(6) is firearm certified by the New Mexico law enforcement academy or the national rifle association;

(7) is employed by a private patrol company under the direct supervision of a licensed private patrol operator, another level three security guard or a private patrol operations manager;

(8) beginning on July 1, 2009, has successfully passed a psychological evaluation as prescribed by the department to determine suitability for carrying firearms; and

(9) meets other requirements set forth in department rules.

C. A private patrol company shall notify the department within thirty days from the date of termination of a level two security guard of the employment termination.

History: Laws 2007, ch. 115, 18.



Section 61-27B-19 - Special event permit; nonresident security guard procedure; qualifications; prohibited (Repealed effective July 1, 2024.)

61-27B-19. Special event permit; nonresident security guard procedure; qualifications; prohibited (Repealed effective July 1, 2024.)

A. A private patrol company employing a nonresident security guard temporarily for a special event shall apply to the department for and may be issued a special event permit for each nonresident security guard qualified to be employed at the special event.

B. A special event permit is issued for a specific nonresident security guard and a specific special event and shall not be transferred to another security guard or used for a special event other than for the special event for which the permit is issued.

C. To be issued a special event permit, a private patrol company shall provide the department with a description of the special event, its location and the dates on which the temporary nonresident security guard will be employed to provide services at the special event. A special event permit shall bear the name of the private patrol company and contact information, the name of the nonresident security guard, the name of the special event for which it is issued, the dates of the special event and other pertinent information required by the department.

D. A special event permit shall be issued only to an individual who qualifies for a level one or higher security guard registration and who:

(1) is not a resident of New Mexico;

(2) does not hold a registration as a security guard in New Mexico; and

(3) meets other requirements specified by the department.

E. A special event permit requiring a security guard to carry a firearm shall only be issued to an individual who is qualified to be registered as a level three security guard.

F. It is a violation of the Private Investigations Act [61-27B-1 NMSA 1978] for a private patrol company to circumvent the registration process for permanent or long-term part-time employment of security guards through use of the provisions of this section.

History: Laws 2007, ch. 115, 19.



Section 61-27B-20 - Fees. (Repealed effective July 1, 2024.)

61-27B-20. Fees. (Repealed effective July 1, 2024.)

A. The department shall establish a schedule of reasonable fees as follows:

(1) private investigator fees:

(a) application fee, not to exceed one hundred dollars ($100);

(b) initial private investigator's license fee or license renewal fee, not to exceed three hundred dollars ($300); and

(c) initial private investigations manager license fee or license renewal fee, not to exceed two hundred dollars ($200);

(2) private patrol operator fees:

(a) application fee, not to exceed one hundred dollars ($100);

(b) initial private patrol operator's license fee or license renewal fee, not to exceed three hundred dollars ($300); and

(c) initial private patrol operations manager license fee or license renewal fee, not to exceed two hundred dollars ($200);

(3) security guard fees:

(a) level one or level two security guard registration fee or registration renewal fee, not to exceed fifty dollars ($50.00); and

(b) level three security guard registration fee or registration renewal fee, not to exceed seventy-five dollars ($75.00);

(4) polygraph examiners:

(a) application fee, not to exceed one hundred dollars ($100);

(b) initial polygraph examiner's license fee or license renewal fee, not to exceed four hundred dollars ($400); and

(c) examination fee, not to exceed one hundred dollars ($100); and

(5) other fees applying to private investigators, private patrol operators and polygraph examiners:

(a) change in license fee, not to exceed two hundred dollars ($200);

(b) late fee on license or registration renewals, not to exceed one hundred dollars ($100);

(c) special event permit fee, not to exceed one hundred dollars ($100); and

(d) special event license fee for a private patrol company, not to exceed fifty dollars ($50.00).

B. Fees charged by the department shall not be increased prior to fiscal year 2009.

History: Laws 2007, ch. 115, 20.



Section 61-27B-21 - License and registration renewal. (Repealed effective July 1, 2024.)

61-27B-21. License and registration renewal. (Repealed effective July 1, 2024.)

A. A license or registration granted pursuant to the provisions of the Private Investigations Act [61-27B-1 NMSA 1978] shall be renewed by the department annually unless the term of the license is set by the department in rule to be a longer period.

B. A licensee or registrant with an expired license or registration shall not perform an activity for which a license or registration is required pursuant to the Private Investigations Act until the license or registration has been renewed or reinstated.

C. The department may require proof of continuing education credits or other proof of competency as a requirement of renewal or reinstatement of a license or registration.

D. A license or registration issued to a person pursuant to the Private Investigations Act shall not be transferred or assigned.

History: Laws 2007, ch. 115, 21.



Section 61-27B-22 - Display of license; notification of changes. (Repealed effective July 1, 2024.)

61-27B-22. Display of license; notification of changes. (Repealed effective July 1, 2024.)

A. A license shall at all times be posted in a conspicuous place in the principal place of business in New Mexico of the licensee.

B. A copy of the registration of each registrant employed by a private investigation company or a private patrol company shall be maintained in the main New Mexico office of the company and in the branch office in which the registrant works.

C. A registration card issued by the department shall at all times be in the possession of and located on the person of a registrant when working.

D. A security guard shall wear the registration card on the outside of the guard's uniform so that the card is visible to others.

E. A licensee, including owners, officers or directors of a private investigation company or a private patrol company, or a registrant shall notify the department immediately in writing of a change in the mailing or contact address of the licensee or registrant.

F. Failure to notify the department within thirty days of changes required to be reported pursuant to this section or failure to carry or display a registration as required is grounds for suspension of a license or registration.

History: Laws 1993, ch. 212, 9; 61-27A-9 recompiled as 61-27B-22; Laws 2007, ch. 115, 22.



Section 61-27B-23 - General operations provisions of companies; management; liability for employees' conduct; maintenance of records required; required and permitted activities; allowed categories of unlicensed employees. (Repealed effective July 1, 2024.) (2007

61-27B-23. General operations provisions of companies; management; liability for employees' conduct; maintenance of records required; required and permitted activities; allowed categories of unlicensed employees. (Repealed effective July 1, 2024.)

A. An owner of a private investigation company providing services in New Mexico shall operate, direct, control and manage that company provided that the owner is licensed as a private investigator. An owner of a private investigation company who is not licensed as a private investigator shall employ a private investigator as a private investigations manager and shall turn over the operation, direction, control and management of the private investigation company to that manager.

B. An owner of a private patrol company providing services in New Mexico shall operate, direct, control and manage that company, provided that the owner is licensed as a private patrol operator or registered as a level three security guard. An owner of a private patrol company who is not licensed as a private patrol operator or registered as a level three security guard shall employ a private patrol operations manager and shall turn over the operation, direction, control and management of the private patrol company to that manager.

C. A private investigation company or a private patrol company shall not conduct business under a fictitious name until the company has obtained the authorization for use of the name from the department. The department shall not authorize the use of a fictitious name that may generate public confusion with the name of a public officer or agency or the name of an existing private investigation company or private patrol company.

D. A private investigation company is liable for the conduct of the company's employees, including the conduct of its private investigations manager.

E. A private patrol company is liable for the conduct of the company's employees, including the conduct of its private patrol operations manager.

F. A private investigation company or a private patrol company shall maintain records of the qualifications, performance and training of all of its current and former employees as required by the department. The records are subject to inspection by the department upon reasonable notice to the owner or private investigations manager or private patrol operations manager.

G. Except as otherwise provided in this section, every employee of a licensed private investigation company or private patrol company shall be licensed or registered by the department as employees of the company with which the employee is employed; provided, however, that a licensee or registrant may work for more than one company concurrently.

H. A licensee or registrant shall notify the department in writing within thirty days of each change in the licensee's or registrant's employment by filing an amendment to the licensee's or registrant's application obtained from the department. If a licensee or registrant ceases to be employed by a private investigation company or a private patrol company, the licensee or registrant shall notify the department in writing within thirty days from the date the licensee or registrant ceases employment with that company.

I. A private investigation company or a private patrol company shall notify the department within thirty days of a change in ownership structure or, if a corporation, a change in the membership of the board of directors.

J. Employees of a private investigation company or a private patrol company who are engaged exclusively to perform stenographic, typing, word processing, secretarial, receptionist, accounting, bookkeeping, information technology or other business applications or support functions and who do not perform the work of a private investigator, a private patrol operator or a security guard are not required to be licensed or registered pursuant to the Private Investigations Act [61-27B-1 NMSA 1978].

K. An individual who is not licensed or qualified to be employed as a private investigations manager or a private patrol operations manager shall not be employed to perform the duties required of those managers.

History: Laws 2007, ch. 115, 23.



Section 61-27B-24 - Bond required. (Repealed effective July 1, 2024.)

61-27B-24. Bond required. (Repealed effective July 1, 2024.)

A. A private investigation company shall file with the department a surety bond in the amount of ten thousand dollars ($10,000) executed by a surety company authorized to do business in this state.

B. The owner or the chief executive officer of a private investigation company that provides personal protection or bodyguard services or the owner or the chief executive office of a private patrol company shall maintain a general liability certificate of insurance in an amount required by the department.

C. A surety bond in the amount of ten thousand dollars ($10,000) or a general liability certificate of insurance executed and filed with the department pursuant to the Private Investigations Act [61-27B-1 NMSA 1978] shall remain in force until the surety company issuing the bond or the certificate has terminated future indemnity by notice to the department.

History: Laws 1993, ch. 212, 11; 61-27A-11 recompiled as 61-27B-24; Laws 2007, ch. 115, 24.



Section 61-27B-25 - Prohibited acts. (Repealed effective July 1, 2024.)

61-27B-25. Prohibited acts. (Repealed effective July 1, 2024.)

A. A licensee or registrant may divulge to a law enforcement officer or district attorney, the attorney general or the attorney general's representatives information the licensee or registrant acquires concerning a criminal offense, but the licensee or registrant shall not divulge to any other person, except as the licensee or registrant is required by law, information acquired by the licensee or registrant except at the direction of the licensee's or registrant's employer or the client for whom the information was obtained.

B. No licensee or registrant shall knowingly make a false report to the licensee's or registrant's employer or the client for whom the information was being obtained.

C. No written report shall be submitted to a client except by the licensee, or a person authorized by the licensee, and the person submitting the report shall exercise diligence in ascertaining whether the facts and information of the report are true and correct.

D. No private investigator, private investigations manager or private investigations employee shall use a badge in connection with the official activities of the licensee's or employee's employment for a private investigation company.

E. No licensee or registrant shall use a title or wear a uniform, use an insignia, use an identification card or make a statement with the intent to give an impression that the licensee or registrant is connected in any way with the federal or state government or a political subdivision of either.

F. No private patrol operator licensee, private patrol operations manager or level three security guard shall use a badge except when engaged in guard or patrol work and while wearing a uniform.

G. No licensee or registrant shall appear as an assignee party in a proceeding involving a claim and delivery action to recover or possess property or action for foreclosing a chattel mortgage, mechanic's lien, materialman's lien or any other lien.

H. A polygraph examiner shall not ask questions during the course of a polygraph examination relative to sexual affairs of an examinee, the examinee's race, creed, religion or union affiliation or an activity not previously and specifically agreed to by written consent.

History: Laws 1993, ch. 212, 12; 61-27A-12 recompiled as 61-27B-25; 2007, ch. 115, 25.



Section 61-27B-26 - Denial, suspension or revocation of license or registration. (Repealed effective July 1, 2024.)

61-27B-26. Denial, suspension or revocation of license or registration. (Repealed effective July 1, 2024.)

In accordance with procedures contained in the Uniform Licensing Act [61-1-1 NMSA 1978], the department may deny, suspend or revoke a license or registration held or applied for under the Private Investigations Act [61-27B-1 NMSA 1978] or reprimand or place on probation a licensee or registrant upon grounds that the licensee, registrant or applicant:

A. made a false statement or gave false information in connection with an application for a license or registration or renewal or reinstatement of a license or registration;

B. violated a provision of the Private Investigations Act;

C. violated a rule of the department adopted pursuant to the Private Investigations Act;

D. has been convicted of a felony or any crime involving dishonesty or illegally using, carrying or possessing a deadly weapon;

E. impersonated or permitted or aided and abetted an employee of a private investigation company or private patrol company to impersonate a law enforcement officer or employee of the United States or of a state or political subdivision of either;

F. committed or permitted an employee of a private investigation company or a private patrol company to commit an act while the license or registration of the person licensed or registered pursuant to the Private Investigations Act was expired that would be cause for the suspension or revocation of a license or registration or grounds for the denial of an application for a license or registration;

G. willfully failed or refused to render to a client services or a report as agreed between the parties, for which compensation has been paid or tendered in accordance with the agreement of the parties;

H. committed assault, battery or kidnapping or used force or violence on a person without justification;

I. knowingly violated or advised, encouraged or assisted the violation of a court order or injunction in the course of business of the licensee or registrant;

J. knowingly issued a worthless or otherwise fraudulent payroll check that is not redeemed within two days of denial of payment by a bank;

K. has been chronically or persistently inebriated or addicted to the illegal use of dangerous or narcotic drugs;

L. has been adjudged mentally incompetent or insane by regularly constituted authorities;

M. while unlicensed, committed or aided and abetted the commission of any act for which a license is required under the Private Investigations Act; or

N. has been found to have violated the requirements of a state or federal labor, tax or employee benefit law or rule.

History: Laws 1993, ch. 212, 13; 61-27A-13 recompiled as 61-27B-26; Laws 2007, ch. 115, 26.



Section 61-27B-27 - Hearing; penalties. (Repealed effective July 1, 2024.)

61-27B-27. Hearing; penalties. (Repealed effective July 1, 2024.)

A. A person who is denied a license or registration or who has a license or registration suspended or revoked shall be entitled to a hearing before the department if within twenty days after the denial, suspension or revocation a request for a hearing is received by the department. The procedures of the Uniform Licensing Act shall [61-1-1 through 61-1-31 NMSA 1978] be followed pertaining to the hearing to the extent that they do not conflict with the provisions of the Private Investigations Act.

B. In accordance with the provisions of the Uniform Licensing Act, and in addition to other penalties provided by law, the department may impose the following:

(1) for a violation of the Private Investigations Act, a civil penalty not to exceed one thousand dollars ($1,000) for each violation; and

(2) against a person who is found by the department to be engaging in a practice regulated by the department without an appropriate license or registration, civil penalties not to exceed two thousand dollars ($2,000).

History: Laws 1993, ch. 212, 14; 61-27A-14 recompiled as 61-27B-27; Laws 2007, ch. 115, 27; 2017, ch. 52, 9.



Section 61-27B-28 - License not transferable. (Repealed effective July 1, 2024.)

61-27B-28. License not transferable. (Repealed effective July 1, 2024.)

A. A license or registration issued pursuant to the Private Investigations Act [61-27B-1 NMSA 1978] shall not be transferred or assigned.

B. The department shall adopt by rule procedures for changes in the name or management of a private investigation company or private patrol company. If the private investigation company or private patrol company fails to comply with the procedures established by department rule, the private investigation company or private patrol company shall be considered to be operating without a license.

History: Laws 1993, ch. 212, 16; 61-27A-16 recompiled as 61-27B-28; Laws 2007, ch. 115, 28.



Section 61-27B-29 - Local regulations. (Repealed effective July 1, 2024.)

61-27B-29. Local regulations. (Repealed effective July 1, 2024.)

The provisions of the Private Investigations Act [61-27B-1 NMSA 1978] shall not prevent the local authorities of a city or county by ordinance and within the exercise of the police power of the city or county from imposing local ordinances upon a street patrol special officer or on a person licensed or registered pursuant to the Private Investigations Act if the ordinances are consistent with that act.

History: Laws 1993, ch. 212, 17; 61-27A-17 recompiled as 61-27B-29; Laws 2007, ch. 115, 29.



Section 61-27B-30 - Fund established. (Repealed effective July 1, 2024.)

61-27B-30. Fund established. (Repealed effective July 1, 2024.)

A. The "private investigations fund" is created in the state treasury.

B. All license and registration fees received by the department pursuant to the Private Investigations Act [61-27B-1 NMSA 1978] shall be deposited in the fund and are appropriated to the department to be used for the administration and implementation of that act.

C. The state treasurer shall invest the fund as other state funds are invested, and all income derived from investment of the fund shall be credited to the fund.

D. All balances in the fund shall remain in the fund and shall not revert to the general fund.

E. The department shall administer the fund, and money in the fund shall be expended by warrant issued by the secretary of finance and administration on vouchers signed by the superintendent of regulation and licensing.

F. No more than five percent of the fund shall be used by the department for administration of the fund.

History: Laws 1993, ch. 212, 18; 61-27A-18 recompiled as 61-27B-30; Laws 2007, ch. 115, 30.



Section 61-27B-31 - Firearms. (Repealed effective July 1, 2024.)

61-27B-31. Firearms. (Repealed effective July 1, 2024.)

A private investigator, a private patrol operator, a private investigations employee, a level three security guard or a private patrol operations employee may carry a firearm upon successful completion of the mandatory firearm training required by rules of the department.

History: Laws 2007, ch. 115, 31.



Section 61-27B-32 - Penalties. (Repealed effective July 1, 2024.)

61-27B-32. Penalties. (Repealed effective July 1, 2024.)

A. A person who engages in a business regulated by the Private Investigations Act [61-27B-1 NMSA 1978] who fraudulently makes a representation as being a licensee or registrant is guilty of a misdemeanor and if convicted shall be sentenced pursuant Section 31-19-1 NMSA 1978.

B. An individual who fraudulently represents that the individual is employed by a licensee is guilty of a petty misdemeanor and if convicted shall be sentenced pursuant to Section 31-19-1 NMSA 1978.

C. A person who violates a mandatory requirement, as set forth by the department in rule, of the Private Investigations Act, is guilty of a petty misdemeanor except as provided in Subsection A of this section and if convicted shall be sentenced pursuant to Section 31-19-1 NMSA 1978.

History: Laws 1993, ch. 212, 20; 61-27A-20 recompiled as 61-27B-32; Laws 2007, ch. 115, 32.



Section 61-27B-33 - Reciprocity. (Repealed effective July 1, 2024.)

61-27B-33. Reciprocity. (Repealed effective July 1, 2024.)

A. The department may enter into a reciprocity agreement with another state for the purpose of licensing or registering applicants to perform activities regulated by the Private Investigations Act [61-27B-1 NMSA 1978].

B. An applicant from another state at the time of application for licensure or registration in New Mexico shall be licensed or registered in that other state to perform the services for which the applicant is seeking a New Mexico license or registration.

C. The department may develop rules that allow for reciprocity on a temporary or limited basis without requiring an applicant licensed or registered in another state subject to a reciprocity agreement to be licensed or registered in New Mexico; provided that the state of licensure or registration:

(1) has licensure or registration requirements that meet or exceed those of New Mexico;

(2) has no record of disciplinary action taken against the applicant in the last year; and

(3) can verify that the applicant has engaged in activities for at least one year in the state with reciprocity that are required to be licensed or registered pursuant to the Private Investigations Act.

History: Laws 2007, ch. 115, 33.



Section 61-27B-34 - Background investigations. (Repealed effective July 1, 2024.)

61-27B-34. Background investigations. (Repealed effective July 1, 2024.)

A. The department shall adopt rules that:

(1) are developed in conjunction with the department of public safety that require background investigations of all persons licensed or registered pursuant to the Private Investigations Act [61-27B-1 NMSA 1978] to determine if the person has a criminal history;

(2) require all applicants for licensure or registration to be fingerprinted on two fingerprint cards or electronically as required for submission to the federal bureau of investigation to conduct a national criminal history investigation and for submission to the department of public safety to conduct a state criminal history investigation;

(3) provide for an applicant to inspect or challenge the validity of the record developed by the background investigation if the applicant is denied a license or registration; and

(4) establish a fee for fingerprinting and conducting a background investigation for an applicant.

B. Arrest record information received from the federal bureau of investigation and department of public safety shall be privileged and shall not be disclosed to individuals not directly involved in the decision affecting the specific applicant or employee.

C. The applicant shall pay the cost of obtaining criminal history information from the federal bureau of investigation and the department of public safety.

D. Electronic live scans may be used for conducting criminal history investigations.

History: Laws 2007, ch. 115, 34.



Section 61-27B-35 - Temporary provision; transition.

61-27B-35. Temporary provision; transition.

A. A security guard, watchman, loss prevention officer or patrolman licensed pursuant to the Private Investigators and Polygraphers Act prior to July 1, 2007 shall apply for registration pursuant to the Private Investigations Act [61-27B-1 NMSA 1978] prior to October 31, 2007 to receive registration without meeting the examination or educational requirements of the Private Investigations Act.

B. Between July 1, 2007 and October 31, 2007, an individual shall be registered as a level three security guard without examination or further qualification by the regulation and licensing department if the individual:

(1) worked as a security guard, watchman, loss prevention officer or patrolman for the five years immediately preceding July 1, 2007 and was licensed by the regulation and licensing department to perform that work; and

(2) was authorized pursuant to the Private Investigators and Polygraphers Act prior to July 1, 2007 to carry a firearm in the course of the individual's employment.

C. A security guard, watchman, loss prevention officer or patrolman who is not qualified pursuant to Subsection B of this section to be registered as a level three security guard shall be registered by the regulation and licensing department as a level one security guard if the individual applies for registration pursuant to the Private Investigations Act between July 1, 2007 and October 31, 2007, except as provided in Subsection D of this section.

D. If the regulation and licensing department finds, upon application by a security guard, watchman, loss prevention officer or patrolman who is employed in that capacity prior to July 1, 2007, that the applicant has applied in a timely manner and presents exceptional circumstances, as determined by the regulation and licensing department, in which the applicant demonstrates cause for that applicant to be registered as a level two security guard, the department in its discretion may register the security guard applicant as a level two security guard without examination or further qualification.

E. A private investigator or private patrol operator holding a certificate of deposit or surety bond in the sum of two thousand dollars ($2,000) shall be exempt from the bond provisions of the Private Investigations Act, provided that the private investigator's or private patrol operator's license remains current and the holder remains in good standing with the regulation and licensing department.

F. A rule adopted by the regulation and licensing department pursuant to the Private Investigators and Polygraphers Act shall remain in effect until the regulation and licensing department adopts rules to implement the Private Investigations Act.

G. The regulation and licensing department shall continue to register and license individuals pursuant to the Private Investigators and Polygraphers Act until July 1, 2007, or, if rules are not adopted by the regulation and licensing department to implement the Private Investigations Act by July 1, 2007, until the regulation and licensing department adopts rules to implement the Private Investigations Act. However, rules shall be adopted and the regulation and licensing department shall begin to license and register applicants pursuant to the Private Investigations Act no later than September 1, 2007.

H. Money in the private investigator and polygrapher fund is transferred on July 1, 2007 to the private investigations fund.

I. Except as provided in Subsections C and D of this section, a person licensed or registered pursuant to the Private Investigators and Polygraphers Act prior to July 1, 2007 shall be licensed or registered pursuant to the Private Investigations Act on or after July 1, 2007 at a level of licensure or registration equivalent to that level that the person held prior to July 1, 2007 without further training or examination; provided that the person:

(1) applies for licensure or registration pursuant to the Private Investigations Act no later than October 31, 2007;

(2) shall be subject to any disciplinary proceedings initiated prior to July 1, 2007 or disciplinary action resulting from the proceedings due to the licensee's or registrant's unethical conduct or actions or inactions taken in violation of the Private Investigators and Polygraphers Act; and

(3) remains otherwise eligible to be licensed or registered pursuant to the Private Investigations Act.

History: Laws 2007, ch. 115, 36.



Section 61-27B-36 - Termination of agency life; delayed repeal. (Repealed effective July 1, 2024.)

61-27B-36. Termination of agency life; delayed repeal. (Repealed effective July 1, 2024.)

The private investigations advisory board is terminated on July 1, 2023 pursuant to the Sunset Act [12-9-11 through 12-9-21 NMSA 1978]. The board shall continue to operate according to the provisions of the Private Investigations Act until July 1, 2024. Effective July 1, 2024, Chapter 61, Article 27B NMSA 1978 is repealed.

History: Laws 2007, ch. 115, 35; 2011, ch. 48, 1; 2017, ch. 52, 11.






Article 28 - Public Accountants



Article 28A - Public Accountancy



Article 28B - 1999 Public Accountancy Act

Section 61-28B-1 - Short title. (Repealed effective July 1, 2024.)

61-28B-1. Short title. (Repealed effective July 1, 2024.)

Chapter 61, Article 28B NMSA 1978 may be cited as the "1999 Public Accountancy Act".

History: Laws 1999, ch. 179, 1.; 2007, ch. 219, 1.



Section 61-28B-2 - Purpose. (Repealed effective July 1, 2024.)

61-28B-2. Purpose. (Repealed effective July 1, 2024.)

The purpose of the 1999 Public Accountancy Act [61-28B-1 to 61-28B-29 NMSA 1978] is to protect the public interest by regulating the practice of public accountancy.

History: Laws 1999, ch. 179, 2.



Section 61-28B-3 - Definitions. (Repealed effective July 1, 2024.)

61-28B-3. Definitions. (Repealed effective July 1, 2024.)

As used in the 1999 Public Accountancy Act:

A. "attest" means to provide the following services:

(1) an audit or other engagement performed in accordance with the statements on auditing standards;

(2) a review of a financial statement performed in accordance with the statement on standards for accounting and review services;

(3) an engagement performed in accordance with the statements on standards for attestation engagements adopted by the board; and

(4) an engagement to be performed in accordance with the auditing standards of the public company accounting oversight board;

B. "board" means the New Mexico public accountancy board;

C. "certificate" means the legal recognition issued to identify a certified public accountant or a registered public accountant pursuant to the 1999 Public Accountancy Act or prior law;

D. "certified public accountant" means a person certified by this state or by another state to practice public accountancy and use the designation;

E. "compilation" means a service provided to management, applying accounting and financial reporting expertise, in the presentation of financial statements and reports without undertaking to obtain or provide assurance that there are no material modifications that should be made to the financial statements or reports to be in accordance with the applicable financial reporting framework;

F. "contingent fee" means a fee established for the performance of a service pursuant to an arrangement in which no fee will be charged unless a specific finding or result is attained or upon which the amount of the fee is dependent upon a finding or result. "Contingent fee" does not mean a fee set by the court or a public authority on a tax matter;

G. "director" means the executive director of the board;

H. "firm" means a sole proprietorship, professional corporation, partnership, limited liability company, limited liability partnership or other legal business entity that practices public accountancy;

I. "licensee" means a person, certified public accountant, certified public accountant firm, registered public accountant or registered public accountant firm authorized to do business in New Mexico pursuant to the provisions of the 1999 Public Accountancy Act or prior law;

J. "peer review" means a study, appraisal or review of one or more aspects of the professional work of a firm by a certified public accountant who is not affiliated with the firm being reviewed;

K. "permit" means the annual authority granted to practice as a certified public accountant firm or a registered public accountant firm;

L. "practice" means performing or offering to perform public accountancy for a client or potential client by a person who makes a representation to the public as being a permit holder or registered firm;

M. "public accountancy" means the performance of one or more kinds of services involving accounting or auditing skills, including the issuance of reports on financial statements, the performance of one or more kinds of management, financial advisory or consulting services, the preparation of tax returns or the furnishing of advice on tax matters;

N. "registered public accountant" means a person who is registered by the board to practice public accountancy and use the designation;

O. "report" means a written communication issued by an accountant or an accountant firm that:

(1) when used in reference to an audit, review or examination service, expresses or disclaims an opinion or a conclusion as to whether subject matter is presented in accordance with specified criteria; and

(2) when used in reference to a compilation, agreed-upon procedures service or other service that is not an audit, review or examination service, includes a statement or implication that the accountant or accountant firm that issued the report has special knowledge or competence in accounting or attest services such as by the use of names or titles indicating that the person or firm is an accountant or an accountant firm or by the contents of the report itself; and

P. "substantial equivalency" means a determination by the board that the education, examination and experience requirements for certification of another jurisdiction are comparable to or exceed the requirements of Paragraph (1) of Subsection A of Section 61-28B-26 NMSA 1978.

History: Laws 1999, ch. 179, 3; 2000, ch. 91, 1; 2008, ch. 30, 1; 2017, ch. 12, 1.



Section 61-28B-4 - Board created; terms; officers; meetings; reimbursement. (Repealed effective July 1, 2024.)

61-28B-4. Board created; terms; officers; meetings; reimbursement. (Repealed effective July 1, 2024.)

A. The "New Mexico public accountancy board" is created. The board shall be administratively attached to the regulation and licensing department. The board shall consist of seven members appointed by the governor who are citizens of the United States and residents of New Mexico. Four members of the board shall be certified public accountants or registered public accountants who have practiced for at least five calendar years immediately preceding their appointment to the board. Three members shall represent the public and shall not have ever held a certificate or permit to practice public accountancy in any state and shall not have ever had a significant financial interest, direct or indirect, in the public accountancy profession or in a firm. Public members shall have professional or practical experience in the use of accounting services and financial statements, so as to be qualified to make judgments about the qualifications and conduct of persons subject to the provisions of the 1999 Public Accountancy Act [61-28B-1 NMSA 1978].

B. Members of the board shall serve for terms of three years or less, staggered in a manner that the terms of not more than three members expire on January 1 of each year; provided that members appointed and serving pursuant to prior law on the effective date of the 1999 Public Accountancy Act shall serve the remainder of their terms. A vacancy on the board shall be filled by appointment by the governor for the unexpired term. Upon the expiration of a member's term of office, he shall continue to serve until his successor has been appointed and qualified. A professional member of the board whose certificate is suspended or revoked shall automatically cease to be a member of the board. The governor may remove a member of the board for neglect of duty or other just cause.

C. The board shall elect annually from among its members a chairman and other officers as the board determines. The board shall meet at times and places as fixed by the board. A majority of the board constitutes a quorum.

D. Members of the board may receive per diem and travel expenses as provided in the Per Diem and Mileage Act [10-8-1 NMSA 1978], but shall receive no other compensation, perquisite or allowance.

History: Laws 1999, ch. 179, 4; 2003, ch. 408, 28.



Section 61-28B-5 - Board; powers and duties. (Repealed effective July 1, 2024.)

61-28B-5. Board; powers and duties. (Repealed effective July 1, 2024.)

A. The board may:

(1) appoint committees or persons to advise or assist it in carrying out the provisions of the 1999 Public Accountancy Act [61-28B-1 NMSA 1978];

(2) retain its own counsel to advise and assist it in addition to advice and assistance provided by the attorney general;

(3) contract, sue and be sued and have and use a seal;

(4) cooperate with the appropriate authorities in other states in investigation and enforcement concerning violations of the 1999 Public Accountancy Act and comparable acts of other states; and

(5) adopt and file in accordance with the Uniform Licensing Act [61-1-1 NMSA 1978] and the State Rules Act [14-4-1 NMSA 1978] rules to carry out the provisions of the 1999 Public Accountancy Act, including rules governing the administration and enforcement of the 1999 Public Accountancy Act and the conduct of certificate and permit holders.

B. The board shall:

(1) maintain a registry of the names and addresses of certificate and permit holders; and

(2) develop, in conjunction with the department of public safety, rules requiring a criminal history background check of an applicant for initial or reciprocal certification in New Mexico as provided for in the 1999 Public Accountancy Act.

History: Laws 1999, ch. 179, 5; 2003, ch. 408, 29; 2007, ch. 219, 2.



Section 61-28B-6 - Fund created. (Repealed effective July 1, 2024.)

61-28B-6. Fund created. (Repealed effective July 1, 2024.)

A. The "public accountancy fund" is created in the state treasury. All money received by the board and interest earned on investment of the fund shall be credited to the fund.

B. Payments from the public accountancy fund shall be made upon warrants of the secretary of finance and administration pursuant to vouchers issued by the director in accordance with the budget approved by the department of finance and administration.

C. Money in the fund shall be used only to pay the expenses of carrying out the provisions of the 1999 Public Accountancy Act [61-28B-1 NMSA 1978] and rules adopted pursuant to that act.

D. All amounts paid into the fund are appropriated for expenditure by the board for the necessary expenses of the board for execution of the provisions of the Public Accountancy Act. The balance remaining in the fund at the end of a fiscal year shall accumulate to the credit of the fund for use by the board for necessary expenses.

History: Laws 1999, ch. 179, 6.



Section 61-28B-8 - Qualifications for a certificate as a certified public accountant. (Repealed effective July 1, 2024.)

61-28B-8. Qualifications for a certificate as a certified public accountant. (Repealed effective July 1, 2024.)

A. An applicant for a certificate shall complete the application form provided by the board and demonstrate to the board's satisfaction that the applicant:

(1) is of good moral character and lacks a history of dishonest or felonious acts; and

(2) meets the education, experience and examination requirements of the board.

B. The board may refuse to grant a certificate on the ground that the applicant failed to satisfy the requirement of good moral character.

C. After July 1, 2008, the education requirement for examination shall be a baccalaureate degree or its equivalent conferred by a college or university acceptable to the board, with thirty semester hours in accounting or the equivalent as determined by the board. An applicant for a certificate shall have at least one hundred fifty semester hours of college education or its equivalent earned at a college or university acceptable to the board.

D. The examination for certification shall be offered via a computer-based testing system at least four times per year at a designated testing center and shall test an applicant's knowledge of the subjects of accounting and auditing and other related subjects as prescribed by the board. The board shall prescribe the method of applying for the examination and the dissemination of scores, and it shall rely on the American institute of certified public accountants for the grading of the examination. The board may use all or any part of the uniform certified public accountant examination services of the national association of state boards of accountancy to perform administrative services with respect to the examination. The board or its designee shall report all eligibility and score data to the national candidate database, and it shall, to the extent possible, provide that the passing scores are uniform with passing scores of other states.

E. An applicant must pass all sections of the examination to qualify for a certificate. A passing scaled score for each section shall be seventy-five. Sections may be taken individually and in any order. An applicant may not take a failed test section within the same three-month examination window. Credit for any section passed shall be valid for eighteen months from the actual date the applicant took that section, without having to attain a minimum score on any failed test section and without regard to whether the applicant has taken other test sections. An applicant must pass all four test sections within a continuous eighteen-month period, which begins on the date that the first section passed is taken. If all four test sections are not passed within the continuous eighteen-month period, credit for any test section passed outside the eighteen-month period will expire, and that test section must be retaken.

F. An applicant who has passed at least two sections of the paper and pencil examination, as of the launch date of the computer-based examination, will retain credit for the corresponding test sections of the computer-based examination.

G. An applicant who has passed at least two sections of the paper and pencil examination, as of the launch date of the computer-based examination, shall be given a transition period to complete any remaining test sections of the computer-based examination.

H. An applicant shall be given credit for examination sections passed in another state if such credit would have been given in New Mexico.

I. The board may waive or defer requirements of this section regarding the circumstances in which sections of the examination must be passed, upon a showing that, by reason of circumstances beyond the applicant's control, the applicant was unable to meet the requirement.

J. An applicant for initial issuance of a certified public accountant certificate shall show that the applicant has had at least one year of experience. This experience shall include providing service or advice involving the use of accounting, attest, management advisory, financial advisory, tax or consulting skills as verified by a certified public accountant who meets requirements prescribed by the board. The experience is acceptable if it was gained through employment in government, industry, academia or public practice.

History: Laws 1999, ch. 179, 8; 2004, ch. 34, 2; 2008, ch. 30, 2.



Section 61-28B-8.1 - Fingerprinting; criminal history background checks. (Repealed effective July 1, 2024.)

61-28B-8.1. Fingerprinting; criminal history background checks. (Repealed effective July 1, 2024.)

A. All applicants for certification as provided for in the 1999 Public Accountancy Act [61-28B-1 NMSA 1978] shall:

(1) be required to provide fingerprints on two fingerprint cards for submission to the federal bureau of investigation to conduct a national criminal history background check and to the department of public safety to conduct a state criminal history check;

(2) pay the cost of obtaining the fingerprints and criminal history background checks; and

(3) have the right to inspect or challenge the validity of the record development by the background check if the applicant is denied certification as established by board rule.

B. Electronic live scans may be used for conducting criminal history background checks.

C. Criminal history records obtained by the board pursuant to the provisions of this section are confidential. The board is authorized to use criminal history records obtained from the federal bureau of investigation and the department of public safety to conduct background checks on applicants for certification as provided for in the 1999 Public Accountancy Act.

D. Criminal history records obtained pursuant to the provisions of this section shall not be used for any purpose other than conducting background checks. Criminal history records obtained pursuant to the provisions of this section and the information contained in those records shall not be released or disclosed to any other person or agency, except pursuant to a court order or with the written consent of the person who is the subject of the records.

E. A person who releases or discloses criminal history records or information contained in those records in violation of the provisions of this section is guilty of a misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978.

History: Laws 2007, ch. 219, 5.



Section 61-28B-9 - Issuance and renewal of certificate; maintenance of competency; nonresident maintenance of competency requirements. (Repealed effective July 1, 2024.)

61-28B-9. Issuance and renewal of certificate; maintenance of competency; nonresident maintenance of competency requirements. (Repealed effective July 1, 2024.)

A. The board shall grant or renew a certificate upon application and demonstration that the applicant's qualifications are in accordance with the 1999 Public Accountancy Act or that they are eligible under the substantial equivalency standard provided in that act.

B. The board may establish by rule for the issuance of annual certificates and may prescribe the expiration date of certificates. Failure to pay the renewal fee shall be cause for the board to withhold renewal of a certificate without prior hearing pursuant to the provisions of the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978]. If the renewal fee and delinquency fee are not paid within ninety days after the expiration date of the license, the certificate shall be subject to cancellation. A certificate holder whose certificate has been canceled for failure to pay the annual renewal fee may secure reinstatement of the certificate only upon application and payment of the renewal fee and reinstatement fee and upon approval by the board.

C. The board shall grant or deny an application for certification no later than one hundred twenty days after the complete application is filed.

D. If an applicant appeals the decision of the board to deny a certificate, the board may issue a provisional certificate for no longer than ninety days while the board reconsiders its decision.

E. To renew a certificate, a certificate holder shall provide satisfactory proof to the board of continuing professional education that is designed to maintain competency. Continuing professional education courses shall comply with board rules. The board may create an exception to the requirement to maintain continuing professional education for certificate holders who do not provide services to the public. A certificate holder granted such an exception must place the word "inactive" or "retired" adjacent to the certificate holder's certified public accountant title or registered public accountant title on a business card, letterhead or other document or device, except for a board-issued certificate.

F. A nonresident certificate holder seeking to renew a certificate shall be determined to have met the continuing professional education requirement in this state if the nonresident has met the continuing professional education requirement in the state where the nonresident's principal place of business is located; provided that:

(1) the nonresident signs a statement on the renewal application that the nonresident has met the continuing professional education requirement in the state where the nonresident's principal place of business is located; and

(2) the state where the nonresident's principal place of business is located requires continuing professional education.

G. An applicant for initial issuance or renewal of a certificate pursuant to this section shall list all foreign and domestic jurisdictions in which the applicant has applied for or holds a designation to practice public accountancy. The applicant shall also list any past denial, revocation or suspension of a certificate, license or permit. An applicant or certificate holder shall notify the board in writing, within thirty days of the occurrence of any issuance, denial, revocation or suspension of a designation or commencement of a disciplinary or enforcement action by any jurisdiction.

History: Laws 1999, ch. 179, 9; 2005, ch. 84, 1; 2017, ch. 12, 2.



Section 61-28B-11 - Certificates issued to holders of a certificate, license or permit issued by another state. (Repealed effective July 1, 2024.)

61-28B-11. Certificates issued to holders of a certificate, license or permit issued by another state. (Repealed effective July 1, 2024.)

A. The board may issue a certificate to a holder of a certificate, license or permit issued by another state upon a showing that the applicant:

(1) passed the examination required for issuance of the applicant's certificate with grades that would have been passing grades at the time in New Mexico;

(2) passed the examination upon which the applicant's out-of-state certificate was based and has two years of experience acceptable to the board or meets equivalent requirements prescribed by board rule, within the ten years immediately preceding the application; and

(3) if the applicant's certificate, license or permit was issued more than four years prior to application, has fulfilled the board's requirements of continuing professional education.

B. A person licensed by another state who wishes to establish a principal place of business in New Mexico shall apply to the board for a certificate prior to establishing the business. The board may issue a certificate to the person if the person provides proof from a board-approved national qualification appraisal service that the person's certified public accountant qualifications are substantially equivalent to the certified public accountant certification requirements of Paragraph (1) of Subsection A of Section 61-28B-26 NMSA 1978.

C. The board may issue a certificate to a holder of a substantially equivalent foreign designation; provided that:

(1) the foreign authority that granted the designation makes similar provision to allow a person who holds a valid certificate issued by New Mexico to obtain such foreign authority's comparable designation;

(2) the foreign designation:

(a) was duly issued by a foreign authority that regulates the practice of public accountancy and the foreign designation has not expired or been revoked or suspended;

(b) entitles the holder to issue reports upon financial statements; and

(c) was issued upon the basis of educational, examination and experience requirements established by the foreign authority or by law; and

(3) the applicant:

(a) received the designation based on educational and examination standards substantially equivalent to those in effect in New Mexico at the time the foreign designation was granted;

(b) completed an experience requirement in the jurisdiction that granted the foreign designation that is substantially equivalent to the requirement provided for in the 1999 Public Accountancy Act [61-28B-1 NMSA 1978] or has completed four years of professional experience in New Mexico or meets equivalent requirements prescribed by the board within the ten years immediately preceding the application; and

(c) passed a uniform qualifying examination on national standards and an examination on the laws, rules and code of ethical conduct in effect in New Mexico that is acceptable to the board.

D. An applicant for initial issuance or renewal of a certificate pursuant to this section shall list all foreign and domestic jurisdictions in which the applicant has applied for or holds a designation to practice public accountancy. The applicant shall also list any past denial, revocation or suspension of a certificate, license or permit. An applicant or certificate holder shall notify the board in writing, within thirty days of the occurrence of any issuance, denial, revocation or suspension of a designation or commencement of a disciplinary or enforcement action by any jurisdiction.

E. The board has the sole authority to interpret the application of the provisions of this section.

History: Laws 1999, ch. 179, 11; 2008, ch. 30, 3.



Section 61-28B-12 - Registered public accountants and firms of registered public accountants. (Repealed effective July 1, 2024.)

61-28B-12. Registered public accountants and firms of registered public accountants. (Repealed effective July 1, 2024.)

A. A person who on July 1, 1999 holds a certificate as a registered public accountant issued pursuant to prior New Mexico law shall be entitled to have his certificate renewed upon fulfillment of the continuing professional education requirements, application and payment of fees prescribed for certificate renewal.

B. A registered public accountant firm holding a permit issued pursuant to prior New Mexico law shall be entitled to have its permit renewed pursuant to the requirements for permit renewal for a certified public accountant firm in the 1999 Public Accountancy Act [61-28B-1 NMSA 1978].

C. As long as a registered public accountant and a registered public accountant firm hold a valid certificate and permit, they shall be entitled to perform attest services to the same extent as a certified public accountant and certified public accountant firm. In addition, they shall be entitled to use the titles "registered public accountant" and "registered public accountants", but no other title.

History: Laws 1999, ch. 179, 12.



Section 61-28B-13 - Firm permits to practice, attest experience, peer review. (Repealed effective July 1, 2024.)

61-28B-13. Firm permits to practice, attest experience, peer review. (Repealed effective July 1, 2024.)

A. The board may grant or renew a permit to practice as a certified public accountant firm to an applicant that demonstrates its qualifications in accordance with this section.

B. A permit issued pursuant to this section shall be required for the following:

(1) a firm with an office in New Mexico performing attest services as defined by the 1999 Public Accountancy Act;

(2) a firm with an office in New Mexico that uses the title "CPA" or "CPA firm"; or

(3) a firm that does not have an office in New Mexico but offers or renders attest services for a client in New Mexico, except as provided in Subsection C of this section.

C. A firm that does not have an office in New Mexico may offer or render attest services for a client in New Mexico and may use the title "CPA" or "CPA firm" without a permit issued pursuant to this section only if:

(1) the firm offers or renders the services through a person with practice privileges under Section 61-28B-26 NMSA 1978; provided that the firm can lawfully perform the services in the state where the person's primary place of business is located;

(2) the firm meets the requirements of Paragraph (1) of Subsection H of this section; and

(3) the firm meets the requirements of Subsection L of this section.

D. A firm not subject to the requirements of Subsection B or C of this section may perform other nonattest professional services while using the title "CPA" or "CPA firm" in New Mexico without a permit issued pursuant to this section only if:

(1) the firm performs services through a person with practice privileges pursuant to Section 61-28B-26 NMSA 1978; and

(2) the firm can lawfully perform services in the state that is the firm's principal place of business.

E. Permits shall be issued and renewed for periods of not more than two years, expiring on June 30 of the year of expiration. Failure to pay the renewal fee shall be cause for the board to withhold renewal of a permit without prior hearing pursuant to the provisions of the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978]. If the renewal fee and delinquency fee are not paid within ninety days after the expiration of the permit, the permit shall be subject to cancellation. A firm whose permit has been canceled for failure to pay the annual renewal fee may secure reinstatement of the permit upon application and payment of the renewal fee and upon approval by the board.

F. The board shall grant or deny an application for a permit no later than ninety days after the complete application is filed.

G. If an applicant appeals the decision of the board to deny a permit, the board may issue a provisional permit for no longer than ninety days while the board reconsiders its decision.

H. An applicant for initial issuance or renewal of a permit shall demonstrate that:

(1) a simple majority of the ownership of the firm, in terms of financial interests, profits, losses, dividends, distributions, options, redemptions and voting rights of all partners, officers, shareholders, members or managers, belongs to holders of a certificate who are licensed in some state. A partner, officer, shareholder, member or manager, whose principal place of business is in New Mexico, and who performs professional services in New Mexico, must hold a valid certificate. The firm and all owners must comply with the 1999 Public Accountancy Act. A person with practice privileges pursuant to Section 61-28B-26 NMSA 1978 who performs services for which a permit is required pursuant to this section shall not be required to obtain a certificate from New Mexico pursuant to Section 61-28B-9 NMSA 1978. A firm may include owners who are not certificate holders; provided that:

(a) the firm designates a New Mexico certificate holder, or in the case of a firm that must have a permit, a licensee of another state who meets the requirements of Subsection A of Section 61-28B-26 NMSA 1978, who is responsible for the proper registration of the firm and identifies that person to the board;

(b) all owners who are not certificate holders are active participants in the certified public accountant firm or registered public accountant firm or affiliated entities; and

(c) the firm complies with the 1999 Public Accountancy Act; and

(2) a certificate holder, or a person qualifying for practice privileges pursuant to Section 61-28B-26 NMSA 1978, who is responsible for supervising attest services or signs or authorizes someone to sign the accountant's report on behalf of the firm meets the experience requirements set out in the professional standards for such services.

I. An applicant for initial issuance or renewal of a permit shall be required to register each office of the firm within New Mexico with the board and to show that all attest services rendered in this state are under the charge of a person holding a valid certificate issued pursuant to the 1999 Public Accountancy Act or the corresponding provision of prior law or by some other state.

J. An applicant for initial issuance or renewal of a permit shall list all foreign and domestic jurisdictions in which it has applied for or holds permits as a certified public accountant firm and list any past denial, revocation or suspension of a permit by any jurisdiction. Each permit holder or applicant shall notify the board in writing, within thirty days of the occurrence of a change in the identities of partners, officers, shareholders, members or managers whose principal place of business is in this state, a change in the number or location of offices within this state, a change in the identity of the persons in charge of such offices and any issuance, denial, revocation or suspension of a permit by another jurisdiction.

K. A firm that falls out of compliance with the provisions of the 1999 Public Accountancy Act due to changes in firm ownership or personnel shall take corrective action to bring the firm back into compliance as quickly as possible. The board may grant a six-month period for a firm to take the corrective action. Failure to bring the firm back into compliance within six months shall result in the suspension or revocation of the firm permit.

L. As a condition to permit renewal, the board shall require the applicant to undergo a peer review conducted in accordance with board rules. The review shall include a verification that a person in the firm, or a person qualifying for practice privileges pursuant to Section 61-28B-26 NMSA 1978, who is responsible for supervising attest services and signs or authorizes someone to sign the accountant's report on behalf of the firm meets the experience requirements set out in the professional standards for the services as required by the board.

M. If a partner, shareholder or member is a legal business entity, that legal business entity must be a firm.

N. Attest services may only be provided by a certificate holder or a member of a firm that satisfies the requirements of this section and Sections 61-28B-8 and 61-28B-13 NMSA 1978. Attest services may not be performed by a certificate holder who is a member of a firm that does not meet the certificate holder's ownership requirements set forth in this section.

History: Laws 1999, ch. 179, 13; 2000, ch. 42, 1; 2005, ch. 84, 2; 2008, ch. 30, 4; 2017, ch. 12, 3.



Section 61-28B-14 - Appointment of secretary of state as agent. (Repealed effective July 1, 2024.)

61-28B-14. Appointment of secretary of state as agent. (Repealed effective July 1, 2024.)

Application for a certificate or permit by a person or firm that is domiciled outside of New Mexico shall constitute appointment of the secretary of state as the applicant's agent, upon whom process may be served in an action or proceeding against the applicant or certificate holder arising out of a transaction or operation connected with or incidental to services performed within New Mexico.

History: Laws 1999, ch. 179, 14.



Section 61-28B-15 - Enforcement procedures; investigations. (Repealed effective July 1, 2024.)

61-28B-15. Enforcement procedures; investigations. (Repealed effective July 1, 2024.)

A. Upon receipt of a complaint or other information suggesting a violation of the 1999 Public Accountancy Act [61-28B-1 NMSA 1978], the board may conduct an investigation to determine whether there is probable cause to institute a proceeding against a person or firm. An investigation is not required when a determination of probable cause can be made without investigation. To aid the investigation, the board or the board's chairman may issue a subpoena to compel a witness to testify or to produce evidence.

B. The board may designate a person to serve as investigating officer to conduct an investigation. The investigating officer shall file a report with the board upon completion of an investigation. The board shall find probable cause or lack of probable cause upon the basis of the report or shall return the report to the investigating officer for further investigation.

C. Upon a finding of probable cause, if the subject of the investigation is a certificate or permit holder, the board shall direct that a notice of contemplated action be issued in accordance with the 1999 Public Accountancy Act. If the subject of the investigation is not a certificate or permit holder, the board shall take appropriate action as provided in that act. Upon a finding of no probable cause, the board shall close the matter.

D. The board may review the publicly available professional work of a certificate or permit holder without any requirement of a formal complaint or suspicion of impropriety on the part of a particular certificate or permit holder. In the event that such review reveals reasonable grounds for a more specific investigation, the board may proceed pursuant to the 1999 Public Accountancy Act.

History: Laws 1999, ch. 179, 15.



Section 61-28B-16 - Enforcement procedures; hearings by the board. (Repealed effective July 1, 2024.)

61-28B-16. Enforcement procedures; hearings by the board. (Repealed effective July 1, 2024.)

A. Hearings by the board shall be conducted in accordance with the provisions of the Uniform Licensing Act [61-1-1 NMSA 1978].

B. In a case when the board renders a decision imposing discipline against a certificate or permit holder pursuant to the 1999 Public Accountancy Act [61-28B-1NMSA 1978], the board shall examine its records to determine whether the certificate or permit holder holds a certificate or permit in any other state; and, if so, the board shall notify the board of accountancy of the other state of its decision, by mail, within forty-five days of rendering the decision. The board may also furnish information relating to a proceeding resulting in disciplinary action to another public authority and to private professional organizations having a disciplinary interest in the certificate or permit holder. When an appeal pursuant to New Mexico law is in progress, the notification and furnishing of information to a disciplinary authority shall await the resolution of such appeal. If resolution is in favor of the certificate or permit holder, no automatic notification or furnishing of information shall be made.

History: Laws 1999, ch. 179, 16.



Section 61-28B-17 - Enforcement; unlawful acts. (Repealed effective July 1, 2024.)

61-28B-17. Enforcement; unlawful acts. (Repealed effective July 1, 2024.)

A. Except as otherwise provided in the 1999 Public Accountancy Act [61-28B-1 NMSA 1978], it is unlawful for a person to engage in practice in New Mexico unless the person is a licensee.

B. Except as otherwise provided in the 1999 Public Accountancy Act, no person shall issue a report or financial statement for a person or a governmental unit or issue a report using any form of language conventionally used respecting an audit or review of financial statements, unless the person holds a current license or permit. The state auditor and the state auditor's auditing staff are considered to be in the practice of public accountancy.

C. With the exception of persons cited in Section 61-28B-18 NMSA 1978, a person who prepares a financial accounting and related statements and who is not the holder of a certificate or a permit under the provisions of that act shall use the following statement in the transmittal letter: "I (we) have prepared the accompanying financial statements of (name of entity) as of (time period) and for the (time period) ending (date). This presentation is limited to preparing in the form of financial statements information that is the representation of management (owners). I (we) have not audited or reviewed the accompanying financial statements and accordingly do not express an opinion or any other form of assurance on them.".

D. No person shall indicate by title, designation, abbreviation, sign, card or device that the person is a certified public accountant or a registered public accountant unless the person is currently certified by the board pursuant to the 1999 Public Accountancy Act or is a firm currently permitted by the board pursuant to that act. Unless the person is a holder of a current certificate or permit, no person shall use any title, initials or designation intended to or substantially likely to indicate to the public that the person is a certified public accountant or registered public accountant.

E. No person shall engage in practice unless:

(1) the person holds a valid certificate or current permit; or

(2) the person is an employee supervised by a licensee pursuant to Section 61-28B-18 NMSA 1978 and not a partner, officer, shareholder or member of a firm.

F. No person or firm holding a certificate or permit shall engage in practice using a professional or firm name or designation that is misleading about the legal form of the firm; provided, however, that names of one or more former partners, shareholders or members may be included in the name of a firm or its successors.

G. No person shall sell, offer to sell or fraudulently obtain or furnish any certificate or permit nor shall the person fraudulently register as a certified public accountant or registered public accountant or practice in this state without being granted a certificate or permit as provided in the 1999 Public Accountancy Act.

H. A licensee or the licensee's firm shall not receive a commission to recommend or refer a product or service to a client or to recommend to anyone else a product or service to be supplied by a client during the period the licensee or the licensee's firm is engaged to perform the following services for that client and during the period covered by any historical financial statements involved in the services:

(1) an audit or review of a financial statement;

(2) a compilation of a financial statement when the licensee expects or might reasonably expect that a third party will use the financial statement, and the compilation report does not disclose the lack of independence by the licensee; or

(3) an examination of prospective financial information.

I. A licensee or the licensee's firm that is not prohibited from receiving a commission by Subsection H of this section and that is paid or expects to be paid a commission shall disclose that fact in writing to the person for whom the licensee or the licensee's firm performs a service or refers or recommends a product or service. A licensee or firm that accepts or pays a referral fee for a service or to obtain a client shall disclose such acceptance or payment to the client in writing.

J. A licensee or the licensee's firm shall not charge or receive a contingent fee for a client for whom the licensee or the licensee's firm performs the following services:

(1) an audit or review of a financial statement;

(2) a compilation of a financial statement when the licensee expects or reasonably might expect that a third party will use the financial statement and the compilation report does not disclose a lack of independence;

(3) an examination of prospective financial information; or

(4) preparation of an original or amended tax return or claim for tax refund, except in the case of federal, state or other taxes in which the findings are those of the tax authorities and not those of the licensee or in the case of professional services for which fees are to be fixed by courts or other public authorities and that are therefore indeterminate in amount at the time the professional services are undertaken.

K. No licensee shall sign or certify any financial statements if the licensee knows the same to be materially false or fraudulent.

L. For the purposes of this section, a person with practice privileges pursuant to Section 61-28B-26 NMSA 1978 shall be substantially equivalent to a certificate holder pursuant to Section 61-28B-9 NMSA 1978. Terms or references that refer to a certificate holder pursuant to Section 61-28B-9 NMSA 1978 shall include a person with practice privileges pursuant to Section 61-28B-26 NMSA 1978.

M. For the purposes of this section, a firm practicing under Subsection C or D of Section 61-28B-13 NMSA 1978 may perform the services specified by the applicable provisions of the 1999 Public Accountancy Act and may use the terms "CPA" or "CPA firm" without obtaining a permit. Terms or references that refer to a firm holding a permit pursuant to Subsection B of Section 61-28B-13 NMSA 1978 shall include a firm practicing pursuant to Subsection C or D of Section 61-28B-13 NMSA 1978.

History: Laws 1999, ch. 179, 17; 2000, ch. 91, 2; 2001, ch. 97, 1; 2008, ch. 30, 5.



Section 61-28B-18 - Exemptions; unlawful acts. (Repealed effective July 1, 2024.)

61-28B-18. Exemptions; unlawful acts. (Repealed effective July 1, 2024.)

A. Subsection B of Section 17 [61-28B-17 NMSA 1978] of the 1999 Public Accountancy Act does not prohibit:

(1) an officer, partner, shareholder, member or employee of a firm from affixing his own signature to a statement or report in reference to the financial affairs of his firm with any wording designating the position, title or office that he holds within the firm;

(2) any act of a public official or employee in the performance of his duties; or

(3) the performance by any persons of other services, including management, financial advisory or consulting services, the preparation of tax returns or the furnishing of advice on tax matters and the preparation of financial statements without the issuance of reports on them.

B. Nothing contained in the 1999 Public Accountancy Act [61-28B-1 NMSA 1978] shall prevent a person from serving as an employee of or as an assistant to a certified public accountant, a registered public accountant or a firm; provided that the employee or assistant shall work under the control and supervision of a certified public accountant or registered public accountant who holds a certificate issued pursuant to that act.

History: Laws 1999, ch. 179, 18.



Section 61-28B-19 - Business names; prohibitions. (Repealed effective July 1, 2024.)

61-28B-19. Business names; prohibitions. (Repealed effective July 1, 2024.)

A. No person engaged in practice shall use in a business name the words "company" or "and company" or a similar designation or any abbreviations thereof unless the person is a firm pursuant to the 1999 Public Accountancy Act [61-28B-1 NMSA 1978] and has more than one partner, shareholder or member and the business name contains the name of at least one current or former partner, shareholder or member. A business name may contain only the name or initials of a present or former partner, shareholder or member and the words "and company" or "company" or a similar designation or any abbreviation thereof.

B. Nothing contained in this section shall apply to, affect or limit the right of the remaining partner, shareholder or member or added partners, shareholders or members in the continuous use of a business name adopted before the enactment of the 1999 Public Accountancy Act, even though the person whose name is included in the business name is no longer a partner, shareholder or member.

History: Laws 1999, ch. 179, 19.



Section 61-28B-20 - Enforcement; administrative violations and remedies. (Repealed effective July 1, 2024.)

61-28B-20. Enforcement; administrative violations and remedies. (Repealed effective July 1, 2024.)

A. The board may take, after providing a person due process pursuant to the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978], corrective action identified in Subsection B of this section following a finding that an applicant or licensee:

(1) committed fraud or deceit in obtaining a certificate or permit;

(2) lost a certificate or permit through cancellation, revocation, suspension or refusal of renewal in any other state for cause, as defined by board rule;

(3) failed to maintain compliance with the requirements of the 1999 Public Accountancy Act and board rules for issuance or renewal of a certificate or permit or failed to report material changes to the board, as required by board rule;

(4) lost the authorization to practice in any state or before any federal agency through revocation or suspension of that authorization;

(5) committed dishonest, fraudulent or grossly negligent acts in the practice of public accountancy or in the filing or failure to file the applicant's or licensee's own income or other federal, state or local tax returns;

(6) violated a provision of the 1999 Public Accountancy Act or a rule promulgated by the board pursuant to that act;

(7) violated a rule of professional conduct promulgated by the board pursuant to the 1999 Public Accountancy Act;

(8) has been convicted of a felony or of a crime an element of which is dishonesty or fraud under the laws of the United States, of New Mexico or of any other state, or of any other jurisdiction, if the acts involved would have constituted a crime under the laws of New Mexico;

(9) performed a fraudulent act while holding a certificate or permit issued pursuant to the 1999 Public Accountancy Act or prior law; or

(10) participated in any conduct reflecting adversely upon the applicant's or licensee's fitness to engage in practice.

B. After a finding by the board that an applicant or licensee has committed a violation identified in Subsection A of this section, the board may take, with or without terms, conditions and limitations, one or more of the following corrective actions:

(1) deny an application or revoke a certificate or permit issued pursuant to the 1999 Public Accountancy Act or corresponding provisions of prior law;

(2) suspend a certificate or permit for a period of not more than five years;

(3) reprimand, censure or limit the scope of practice of a licensee;

(4) impose an administrative fine not exceeding ten thousand dollars ($10,000); or

(5) place the licensee on probation.

C. In lieu of or in addition to a remedy specifically provided in Subsection B of this section, the board may require of a licensee:

(1) a quality review conducted in such a fashion as the board may specify;

(2) satisfactory completion of such continuing professional education programs as the board may specify;

(3) correction of the violation identified; and

(4) any other suitable remedial action as determined by the board.

D. In a proceeding in which a remedy provided by Subsection B or C of this section is imposed, the board may also require the respondent to pay the costs of the proceeding.

E. The provisions of Section 61-1-3.2 NMSA 1978 notwithstanding, the board may impose a civil penalty in an amount not to exceed two thousand dollars ($2,000) against a person who engages in public accountancy without a license. In addition, the board may assess the person for administrative costs, including investigative costs and the cost of conducting a hearing.

History: Laws 1999, ch. 179, 20; 2007, ch. 219, 3; 2017, ch. 52, 12.



Section 61-28B-21 - Reinstatement. (Repealed effective July 1, 2024.)

61-28B-21. Reinstatement. (Repealed effective July 1, 2024.)

A. In any case in which the board has suspended or revoked a certificate or permit or refused to renew the same, the board may, upon application in writing by the person or firm affected and for good cause shown, modify the suspension or reissue the certificate or permit.

B. The board shall specify by rule the manner in which such applications shall be made, the times within which they shall be made and the circumstances in which hearings shall be held thereon.

C. Before reissuing or terminating the suspension of a certificate or permit pursuant to this section and as a condition thereto, the board may require the applicant to show successful completion of specified continuing professional education or may require a quality review or both.

History: Laws 1999, ch. 179, 21.



Section 61-28B-22 - Criminal penalties. (Repealed effective July 1, 2024.)

61-28B-22. Criminal penalties. (Repealed effective July 1, 2024.)

A. When the board has reason to believe that a person or firm has knowingly engaged in an act or practice that violates the provisions of the 1999 Public Accountancy Act [61-28B-1 NMSA 1978], the board may bring its information to the attention of the district attorney or other appropriate law enforcement officer of any jurisdiction who may bring a criminal proceeding.

B. A person or firm that knowingly violates a provision of the 1999 Public Accountancy Act is guilty of a misdemeanor and upon conviction shall be subject to a fine of not more than one thousand dollars ($1,000) or by a definite term of imprisonment not to exceed six months or both.

History: Laws 1999, ch. 179, 22.



Section 61-28B-23 - Single act evidence of practice. (Repealed effective July 1, 2024.)

61-28B-23. Single act evidence of practice. (Repealed effective July 1, 2024.)

In an action brought pursuant to the provisions of the 1999 Public Accountancy Act [61-28B-1 NMSA 1978], evidence of the commission of a single act prohibited by that act shall be sufficient to justify a penalty, injunction, restraining order or conviction, respectively, without evidence of a general course of conduct.

History: Laws 1999, ch. 179, 23.



Section 61-28B-24 - Confidential communications. (Repealed effective July 1, 2024.)

61-28B-24. Confidential communications. (Repealed effective July 1, 2024.)

Except by permission of the client for whom a certificate or permit holder performs a service or the heir, successor or personal representative of the client, a certificate holder shall not voluntarily disclose information communicated to him by the client relating to and in connection with a service rendered to the client by him. Such information shall be deemed confidential; provided that nothing in this section shall prohibit the disclosure of information required to be disclosed by a standard of the public accounting profession in reporting on the examination of a financial statement or prohibit disclosure in a court proceeding, in an investigation or proceeding pursuant to the 1999 Public Accountancy Act [61-28B-1 NMSA 1978], in an ethical investigation conducted by a private professional organization or in the course of a peer review, or to another person active in the organization performing a service for that client on a need-to-know basis or to a person in the entity who needs this information for the sole purpose of assuring quality control.

History: Laws 1999, ch. 179, 24.



Section 61-28B-25 - Working papers; client records. (Repealed effective July 1, 2024.)

61-28B-25. Working papers; client records. (Repealed effective July 1, 2024.)

A. A statement, record, schedule, working paper or memorandum made by a certificate or permit holder incident to rendering a service to a client shall be the property of the certificate or permit holder in the absence of an express agreement between him and the client to the contrary, except the report submitted by him to the client and except for a record that is part of the client's records. No such item shall be sold, transferred or bequeathed without the consent of the client or the client's personal representative, except to a partner, stockholder or member of the firm or any combined or merged firm or successor in interest to the certificate or permit holder. Nothing in this section shall prohibit any temporary transfer of a work paper or other material necessary in the course of carrying out a peer review or as otherwise interfering with the disclosure of information pursuant to the 1999 Public Accountancy Act [61-28B-1 NMSA 1978].

B. A certificate or permit holder shall furnish to a client or former client, upon request and reasonable notice:

(1) a copy of his working paper, to the extent that such working paper includes a record that would ordinarily constitute part of the client's record and is not otherwise available to the client; and

(2) an accounting or other record belonging to, or obtained from or on behalf of, the client that he removed from the client's premises or received for the client's account; he may make and retain a copy of a document of the client when they form the basis for work done by him.

History: Laws 1999, ch. 179, 25.



Section 61-28B-26 - Practice privilege and discipline for a certificate holder from a state whose accountancy statute is substantially equivalent. (Repealed effective July 1, 2024.)

61-28B-26. Practice privilege and discipline for a certificate holder from a state whose accountancy statute is substantially equivalent. (Repealed effective July 1, 2024.)

A. Except as provided in Subsection D of this section, a person whose principal place of business is not in New Mexico shall be presumed to have qualifications substantially similar to New Mexico's requirements and may exercise all the practice privileges of certificate holders of New Mexico without the need to obtain a certificate pursuant to Section 61-28B-9 NMSA 1978 if the person:

(1) holds a valid license as a certified public accountant from any state that requires, as a condition of licensure, that a person:

(a) have at least one hundred fifty semester hours of college education, including a baccalaureate or higher degree conferred by a college or university acceptable to the board;

(b) achieve a passing grade on the uniform certified public accountant examination; and

(c) possess at least one year of experience, including providing any type of service or advice involving the use of accounting, attest, compilation, management advisory, financial advisory, tax or consulting skills, which may be obtained through government, industry, academic or public practice, all of which can be verified by a licensee; or

(2) holds a valid license as a certified public accountant from any state that does not meet the requirements of Paragraph (1) of Subsection A of this section, but the person's certified public accountant qualifications are substantially equivalent to those requirements. A person who passed the uniform certified public accountant examination and holds a valid license issued by any other state prior to January 1, 2012 may be exempt from the education requirement in Subparagraph (a) of Paragraph (1) of this subsection.

B. Notwithstanding any other provision of law, a person who qualifies for the practice privilege pursuant to this section may offer or render professional services whether in person or by mail, telephone or electronic means, and no notice, fee or other submission shall be required of the person.

C. A person licensed in another state exercising the practice privilege afforded pursuant to this section shall consent, as a condition of exercising the practice privilege:

(1) to submit to the personal and subject-matter jurisdiction and disciplinary authority of the board;

(2) to comply with the 1999 Public Accountancy Act and the rules adopted by the board;

(3) to cease offering or rendering professional attest services in New Mexico in the event the license from the state of the person's principal place of business is no longer valid; and

(4) to the appointment of the state board that issued the license as agent upon whom process may be served in any action or proceeding by the New Mexico public accountancy board against the licensee.

D. A person who qualifies for the practice privileges pursuant to this section and who performs an attest service shall meet the requirements of Section 61-28B-11 NMSA 1978.

E. A certificate or permit holder of New Mexico that offers or renders an attest service or uses its certified public accountant title in another state shall be subject to disciplinary action in New Mexico for an act committed in another state for which it would be subject to discipline in the other state. The board shall investigate any complaint made by the board of accountancy in another state in accordance with the provisions of the 1999 Public Accountancy Act.

History: Laws 1999, ch. 179, 26; 2008, ch. 30, 6; 2017, ch. 12, 4.



Section 61-28B-27 - Fees. (Repealed effective July 1, 2024.)

61-28B-27. Fees. (Repealed effective July 1, 2024.)

The board may collect from certificate holders, permit holders, applicants and others the following fees:

A. for examination, a fee not to exceed four hundred dollars ($400) per examination section;

B. for certificate issuance or renewal, a fee not to exceed one hundred seventy-five dollars ($175) per year; provided, however, the board may charge a biennial fee of not more than twice the annual fee;

C. for firm permits, a fee not to exceed one hundred dollars ($100) per year; provided, however, the board may charge a biennial fee of not more than twice the annual fee;

D. for incomplete or delinquent continuing education reports, certificate or permit renewals, a fee not to exceed one hundred dollars ($100) each;

E. for preparing and providing licensure and examination information to others, a fee not to exceed seventy-five dollars ($75.00) per report;

F. reasonable administrative fees for such services as research, record copies, duplicate or replacement certificates or permits;

G. a fee for fingerprinting and background check for an applicant for certification not to exceed one hundred dollars ($100);

H. for certificate reinstatement, a fee not to exceed one hundred seventy-five dollars ($175), plus past due fees and penalties;

I. for waiver to comply with continuing professional education requirements, a fee not to exceed seventy-five dollars ($75.00) per application; and

J. for reentry into active certificate status and to comply with continuing education, a fee not to exceed seventy-five dollars ($75.00) per application.

History: Laws 1999, ch. 179, 27; 2002, ch. 85, 1; 2004, ch. 34, 3; 2007, ch. 219, 4.



Section 61-28B-28 - Criminal offender eligibility. (Repealed effective July 1, 2024.)

61-28B-28. Criminal offender eligibility. (Repealed effective July 1, 2024.)

Except as otherwise provided in the 1999 Public Accountancy Act [61-28B-1 NMSA 1978], the provisions of the Criminal Offender Employment Act [28-2-1 NMSA 1978] shall govern any consideration or criminal records required or permitted by the 1999 Public Accountancy Act.

History: Laws 1999, ch. 179, 28.



Section 61-28B-29 - Termination of agency life; delayed repeal. (Repealed effective July 1, 2024.)

61-28B-29. Termination of agency life; delayed repeal. (Repealed effective July 1, 2024.)

The New Mexico public accountancy board is terminated on July 1, 2023 pursuant to the provisions of the Sunset Act [12-9-11 through 12-9-21 NMSA 1978]. The board shall continue to operate according to the provisions of the 1999 Public Accountancy Act until July 1, 2024. Effective July 1, 2024, the 1999 Public Accountancy Act is repealed.

History: Laws 1999, ch. 179, 29; 2005, ch. 208, 20; 2011, ch. 30, 7; 2017, ch. 52, 13.






Article 29 - Real Estate Brokers and Salesmen

Section 61-29-1 - Prohibition.

61-29-1. Prohibition.

It is unlawful for a person to engage in the business or act in the capacity of real estate associate broker or qualifying broker within New Mexico without a license issued by the commission. A person who engages in the business or acts in the capacity of an associate broker or a qualifying broker in New Mexico, except as otherwise provided in Section 61-29-2 NMSA 1978, with or without a New Mexico real estate broker's license, has thereby submitted to the jurisdiction of the state and to the administrative jurisdiction of the commission and is subject to all penalties and remedies available for a violation of any provision of Chapter 61, Article 29 NMSA 1978.

History: 1953 Comp., 67-24-19, enacted by Laws 1959, ch. 226, 1; 1965, ch. 304, 1; 2001, ch. 163, 1; 2005, ch. 35, 1; 2013, ch. 167, 1.



Section 61-29-1.1 - Recompiled.

61-29-1.1. Recompiled.



Section 61-29-2 - Definitions and exceptions.

61-29-2. Definitions and exceptions.

A. As used in Chapter 61, Article 29 NMSA 1978:

(1) "agency relationship" means the fiduciary relationship created solely by an express written agency agreement between a person and a brokerage, authorizing the brokerage to act as an agent for the person according to the scope of authority granted in that express written agreement for real estate services subject to the jurisdiction of the commission;

(2) "agent" means the brokerage authorized, solely by means of an express written agreement, to act as a fiduciary for a person and to provide real estate services that are subject to the jurisdiction of the commission; in the case of an associate broker, "agent" means the person who has been authorized to act by that associate broker's qualifying broker;

(3) "associate broker" means a person who, for compensation or other valuable consideration, is associated with or engaged under contract by a qualifying broker to carry on the qualifying broker's business as a whole or partial vocation, and:

(a) lists, sells or offers to sell real estate; buys or offers to buy real estate; or negotiates the purchase, sale or exchange of real estate or options on real estate;

(b) is engaged in managing property for others;

(c) leases, rents or auctions or offers to lease, rent or auction real estate;

(d) advertises or makes any representation as being engaged in the business of buying, selling, exchanging, renting, leasing, auctioning or dealing with options on real estate for others as a whole or partial vocation; or

(e) engages in the business of charging an advance fee or contracting for collection of a fee in connection with a contract under which the qualifying broker undertakes primarily to promote the sale of real estate through its listing in a publication issued primarily for that purpose or for the purpose of referral of information concerning real estate to other qualifying brokers or associate brokers;

(4) "brokerage" means a licensed qualifying broker and the licensed real estate business represented by the qualifying broker and its affiliated licensees;

(5) "brokerage relationship" means the legal or contractual relationship between a person and a brokerage in a real estate transaction subject to the jurisdiction of the commission;

(6) "client" means a person who has entered into an express written agreement with a brokerage for real estate services subject to the jurisdiction of the commission;

(7) "commercial real estate" means real estate that is zoned:

(a) for business or commercial use by a city or county; or

(b) by a city or county to allow five or more multifamily units; provided that all units are located on a single parcel of land with a single legal description;

(8) "commission" means the New Mexico real estate commission;

(9) "customer" means a person who uses real estate services without entering into an express written agreement with a brokerage subject to the jurisdiction of the commission;

(10) "foreign broker" means a real estate broker who does not hold a real estate license issued by the commission, but who holds a current and valid real estate broker's license issued by another state in the United States, a province of Canada or any other sovereign nation;

(11) "license" means a qualifying broker's license or an associate broker's license issued by the commission;

(12) "licensee" means a person holding a valid qualifying broker's license or an associate broker's license subject to the jurisdiction of the commission;

(13) "nonresident licensee" means an associate or qualifying broker holding a real estate license issued by the commission and whose license application address is not within the state of New Mexico;

(14) "qualifying broker" means a licensed real estate broker who has qualified a proprietorship, corporation, partnership or association to do business as a real estate brokerage in the state of New Mexico, who discharges the responsibilities specific to a qualifying broker as defined by the commission and who for compensation or other consideration from another:

(a) lists, sells or offers to sell real estate; buys or offers to buy real estate; or negotiates the purchase, sale or exchange of real estate or options on real estate;

(b) is engaged in managing property for others;

(c) leases, rents or auctions or offers to lease, rent or auction real estate;

(d) advertises or makes any representation as being engaged in the business of buying, selling, exchanging, renting, leasing, auctioning or dealing with options on real estate for others as a whole or partial vocation; or

(e) engages in the business of charging an advance fee or contracting for collection of a fee in connection with a contract under which the qualifying broker undertakes primarily to promote the sale of real estate through its listing in a publication issued primarily for that purpose or for the purpose of referral of information concerning real estate to other qualifying brokers or associate brokers;

(15) "real estate" means land, improvements, leaseholds and other interests in real property that are less than a fee simple ownership interest, whether tangible or intangible; and

(16) "transaction broker" means a qualifying broker, associate broker or brokerage that provides real estate services without entering into an agency relationship.

B. A single act of a person in performing or attempting to perform an activity described in Paragraph (14) of Subsection A of this section makes the person a qualifying broker. A single act of a person in performing or attempting to perform an activity described in Paragraph (3) of Subsection A of this section makes the person an associate broker.

C. The provisions of Chapter 61, Article 29 NMSA 1978 do not apply to:

(1) a person who as owner performs any of the activities included in this section with reference to property owned by the person, except when the sale or offering for sale of the property constitutes a subdivision containing one hundred or more parcels;

(2) the employees of the owner or the employees of a qualifying broker acting on behalf of the owner, with respect to the property owned, if the acts are performed in the regular course of or incident to the management of the property and the investments;

(3) isolated or sporadic transactions not exceeding two transactions annually in which a person acts as attorney-in-fact under a duly executed power of attorney delivered by an owner authorizing the person to finally consummate and to perform under any contract the sale, leasing or exchange of real estate on behalf of the owner; and the owner or attorney-in-fact has not used a power of attorney for the purpose of evading the provisions of Chapter 61, Article 29 NMSA 1978;

(4) transactions in which a person acts as attorney-in-fact under a duly executed power of attorney delivered by an owner related to the attorney-in-fact within the fourth degree of consanguinity or closer, authorizing the person to finally consummate and to perform under any contract for the sale, leasing or exchange of real estate on behalf of the owner;

(5) the services rendered by an attorney at law in the performance of the attorney's duties as an attorney at law;

(6) a person acting in the capacity of a receiver, trustee in bankruptcy, administrator or executor, a person selling real estate pursuant to an order of any court or a trustee acting under a trust agreement, deed of trust or will or the regular salaried employee of a trustee;

(7) the activities of a salaried employee of a governmental agency acting within the scope of employment; or

(8) persons who deal exclusively in mineral leases or the sale or purchase of mineral rights or royalties in any case in which the fee to the land or the surface rights are in no way involved in the transaction.

History: 1978 Comp., 61-29-2, enacted by Laws 1999, ch. 127, 1; 2003, ch. 36, 1; 2005, ch. 35, 2; 2011, ch. 85, 1; 2013, ch. 167, 2; 2014, ch. 27, 1.



Section 61-29-3 - Criminal offender's character evaluation.

61-29-3. Criminal offender's character evaluation.

The provisions of the Criminal Offender Employment Act [28-2-1 NMSA 1978] shall govern any consideration of criminal records required or permitted by Sections 61-29-1 through 61-29-18 NMSA 1978.

History: 1953 Comp., 67-24-20.1, enacted by Laws 1974, ch. 78, 29.



Section 61-29-4 - Creation of commission; powers and duties.

61-29-4. Creation of commission; powers and duties.

There is created the "New Mexico real estate commission". The commission shall be appointed by the governor and shall consist of five members who shall have been residents of the state for three consecutive years immediately prior to their appointment, four of whom shall have been associate brokers or qualifying brokers licensed in New Mexico and one of whom shall be a member of the public who has never been licensed as an associate broker or a qualifying broker; provided that not more than one member shall be from any one county within the state. The members of the commission shall serve for a period of five years or until their successors are appointed and qualified. The governor may remove a member for cause. In the event of vacancies, the governor shall appoint members to complete unexpired terms. The commission shall possess all the powers and perform all the duties prescribed by Chapter 61, Article 29 NMSA 1978 and as otherwise provided by law, and it is expressly vested with power and authority to make and enforce rules to carry out the provisions of that article. Prior to a final action on a proposed change or amendment to the rules of the commission, the commission may publish notice of the proposed action in its official publication, distribute the publication to each active licensee and give the time and place for a public hearing on the proposed changes. The hearing shall be held at least thirty days prior to a proposed final action. Changes or amendments to the rules shall be filed in accordance with the procedures of the State Rules Act [14-4-1 NMSA 1978] and shall become effective thirty days after notification to all active licensees of the filing of the changes or amendments.

History: 1953 Comp., 67-24-21, enacted by Laws 1959, ch. 226, 3; 1978, ch. 203, 1; 1983, ch. 261, 1; 1987, ch. 90, 2; 1990, ch. 75, 25; 2003, ch. 22, 1; 2003, ch. 408, 30; 2005, ch. 35, 3.



Section 61-29-4.1 - Additional powers of commission; continuing education programs; minimum requirements.

61-29-4.1. Additional powers of commission; continuing education programs; minimum requirements.

The commission shall adopt rules providing for continuing education courses in selling, leasing or managing residential, commercial and industrial property as well as courses in basic real estate law and practice and other courses prescribed by the commission. The regulations shall require that every licensee except licensees who were already exempted from continuing education requirements prior to July 1, 2011, as a condition of license renewal, successfully complete a minimum of thirty classroom hours of instruction every three years in courses approved by the commission. The rules may prescribe areas of specialty or expertise and may require that part of the classroom instruction be devoted to courses in the area of a licensee's specialty or expertise.

History: 1978 Comp., 61-29-4.1, enacted by Laws 1985, ch. 89, 1; 1993, ch. 253, 1; 2005, ch. 35, 4; 2011, ch. 85, 2; 2013, ch. 167, 3.



Section 61-29-4.2 - Additional powers of the commission; professional liability insurance; minimum coverage.

61-29-4.2. Additional powers of the commission; professional liability insurance; minimum coverage.

A. In addition to the powers and duties granted to the commission pursuant to the provisions of Sections 61-29-4 and 61-29-4.1 NMSA 1978, the commission may adopt rules that require professional liability insurance coverage and may establish the minimum terms and conditions of coverage, including limits of coverage and permitted exceptions. If adopted by the commission, the rules shall require every applicant for an active license and licensee who applies for renewal of an active license to provide the commission with satisfactory evidence that the applicant or licensee has professional liability insurance coverage that meets the minimum terms and conditions required by commission rule.

B. The commission is authorized to solicit sealed, competitive proposals from insurance carriers to provide a group professional liability insurance policy that complies with the terms and conditions established by commission rule. The commission may approve one or more policies that comply with the commission rules; provided that the maximum annual premium shall not exceed five hundred dollars ($500) for a licensee, that the minimum coverage shall not be less than one hundred thousand dollars ($100,000) for an individual claim and not less than a five-hundred-thousand-dollar ($500,000) aggregate limit per policy and that the deductible shall not be greater than one thousand dollars ($1,000).

C. Rules adopted by the commission shall permit an active licensee to satisfy any requirement for professional liability insurance coverage by purchasing an individual policy.

D. Rules adopted by the commission shall provide that there shall not be a requirement for a licensee to have professional liability insurance coverage during a period when a group policy, as provided in Subsection B of this section, is not in effect.

History: 1978 Comp., 61-29-4.2, enacted by Laws 2001, ch. 216, 1; 2005, ch. 35, 5; 2008, ch. 18, 1; 2013, ch. 167, 4.



Section 61-29-4.3 - Regulation and licensing department; administratively attached.

61-29-4.3. Regulation and licensing department; administratively attached.

The commission is administratively attached to the regulation and licensing department.

History: Laws 2001, ch. 163, 12.



Section 61-29-4.4 - Additional powers of commission; fingerprinting and criminal history background checks.

61-29-4.4. Additional powers of commission; fingerprinting and criminal history background checks.

A. All applicants for licensure as provided for in Chapter 61, Article 29 NMSA 1978 shall:

(1) be required to provide fingerprints on two fingerprint cards for submission to the federal bureau of investigation to conduct a national criminal history background check and to the department of public safety to conduct a state criminal history check;

(2) pay the cost of obtaining the fingerprints and criminal history background checks; and

(3) have the right to inspect or challenge the validity of the records resulting from the background check if the applicant is denied licensure as established by commission rule.

B. Electronic live scans may be used for conducting criminal history background checks.

C. Criminal history records obtained by the commission pursuant to the provisions of this section are confidential. The commission is authorized to use criminal history records obtained from the federal bureau of investigation and the department of public safety to conduct background checks on applicants for certification as provided for in Chapter 61, Article 29 NMSA 1978.

D. Criminal history records obtained by the commission pursuant to the provisions of this section shall not be used for any purpose other than conducting background checks. Criminal history records obtained pursuant to the provisions of this section and the information contained in those records shall not be released or disclosed to any other person or agency, except pursuant to a court order or with the written consent of the person who is the subject of the records.

E. A person who releases or discloses the criminal history records or information contained in those records in violation of the provisions of this section is guilty of a misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978.

History: Laws 2005, ch. 35, 6; 2011, ch. 85, 3.



Section 61-29-5 - Organization of commission.

61-29-5. Organization of commission.

The commission shall organize by electing a president, vice president and secretary from its members. A majority of the commission shall constitute a quorum and may exercise all powers and duties devolving upon it and do all things necessary to carry into effect the provisions of Chapter 61, Article 29 NMSA 1978. The secretary of the commission shall keep a record of its proceedings; a register of persons licensed as associate brokers and qualifying brokers, showing the name and place of business of each and the date and number of each person's license; and a record of all licenses issued, denied, suspended or revoked. This record shall be open to public inspection at all reasonable times.

History: 1953 Comp., 67-24-22, enacted by Laws 1959, ch. 226, 4; 2001, ch. 163, 2; 2005, ch. 35, 7.



Section 61-29-5.1 - Recompiled.

61-29-5.1. Recompiled.



Section 61-29-6 - Meeting of the commission.

61-29-6. Meeting of the commission.

The commission shall meet at least once each quarter-year at such time and place as may be designated by the commission president, and special meetings may be held upon five days' written notice to each of the commission members by the commission president.

History: 1953 Comp., 67-24-23, enacted by Laws 1959, ch. 226, 5; 2005, ch. 35, 8.



Section 61-29-7 - Reimbursement and expenses.

61-29-7. Reimbursement and expenses.

Each member of the commission shall receive per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

History: 1953 Comp., 67-24-24, enacted by Laws 1959, ch. 226, 6; 1963, ch. 43, 28; 1965, ch. 304, 3; 2003, ch. 22, 2; 2003, ch. 408, 31.



Section 61-29-8 - License fees; disposition.

61-29-8. License fees; disposition.

A. The following fees shall be established and charged by the commission and paid into the real estate commission fund:

(1) for each examination, a fee established by the commission based on competitive bids for examination services submitted to the commission in response to a commission request for proposals, not to exceed ninety-five dollars ($95.00);

(2) for each qualifying broker's license issued, a fee not to exceed two hundred seventy dollars ($270) and for each renewal thereof, a fee not to exceed two hundred seventy dollars ($270);

(3) for each associate broker's license issued, a fee not to exceed two hundred seventy dollars ($270) and for each renewal thereof, a fee not to exceed two hundred seventy dollars ($270);

(4) subject to the provisions of Paragraph (10) of this subsection, for each change of place of business or change of employer or contractual associate, a transfer fee not to exceed twenty dollars ($20.00);

(5) for each duplicate license, where the license is lost or destroyed and affidavit is made thereof, a fee not to exceed twenty dollars ($20.00);

(6) for each license history, a fee not to exceed twenty-five dollars ($25.00);

(7) for copying of documents by the commission, a fee not to exceed one dollar ($1.00) per copy;

(8) for each license law and rules booklet, a fee not to exceed ten dollars ($10.00) per booklet;

(9) for each hard copy or electronic list of licensed associate brokers and qualifying brokers, a fee not to exceed actual costs up to fifty dollars ($50.00);

(10) for each license reissued for an associate broker because of change of address of the qualifying broker's office or death of the qualifying broker when a successor qualifying broker is replacing the decedent and the associate broker remains in the office or because of a change of name of the office or the entity of the qualifying broker, a fee in an amount not to exceed twenty dollars ($20.00) to be paid by the qualifying broker or successor qualifying broker as the case may be; but if there are eleven or more affected associate brokers in the qualifying broker's office, the total fee paid to effect reissuance of all of those licenses shall not exceed two hundred dollars ($200);

(11) for each application to the commission to become an approved sponsor of prelicensing and continuing education courses, a fee not to exceed five hundred dollars ($500) and for each renewal thereof, a fee not to exceed five hundred dollars ($500);

(12) for each application to the commission to become an approved instructor of prelicensing and continuing education courses, a fee not to exceed seventy dollars ($70.00) per course; and

(13) for each application to the commission to renew certification as a commission-approved instructor, a fee not to exceed one hundred dollars ($100).

B. All fees set by the commission shall be set by rule and only after all requirements have been met as prescribed by Chapter 61, Article 29 NMSA 1978. Any changes or amendments to the rules shall be filed in accordance with the State Rules Act [14-4-1 NMSA 1978].

C. The commission shall deposit all money received by it from fees in accordance with the provisions of Chapter 61, Article 29 NMSA 1978 with the state treasurer, who shall keep that money in a separate fund to be known as the "real estate commission fund", and money so deposited in that fund is appropriated to the commission for the purpose of carrying out the provisions of Section 61-29-4 NMSA 1978 or to maintain the real estate recovery fund as required by the Real Estate Recovery Fund Act [61-29-20 NMSA 1978] and shall be paid out of the fund upon the vouchers of the executive secretary of the commission or the executive secretary's designee; provided that the total fees and charges collected and paid into the state treasury and any money so deposited shall be expended only for the purposes authorized by Chapter 61, Article 29 NMSA 1978.

History: 1953 Comp., 67-24-25, enacted by Laws 1959, ch. 226, 7; 1977, ch. 295, 1; 1983, ch. 261, 2; 1987, ch. 90, 3; 1990, ch. 75, 26; 1992, ch. 21, 1; 1995, ch. 143, 1; 2001, ch. 163, 3; 2003, ch. 22, 3; 2005, ch. 35, 9; 2011, ch. 85, 4.



Section 61-29-9 - Qualifications for license.

61-29-9. Qualifications for license.

A. Licenses shall be granted only to persons who meet the requirements for licensure prescribed by law and are deemed by the commission to be of good repute and competent to transact the business of a qualifying broker or an associate broker in a manner that safeguards the interests of the public.

B. An applicant for a qualifying broker's license or an associate broker's license shall be a legal resident of the United States and have reached the age of majority. Each applicant for a qualifying broker's license or an associate broker's license shall have passed the real estate broker's examination approved by the commission and shall:

(1) furnish the commission with certificates of completion of ninety hours of classroom instruction consisting of commission-approved thirty-hour courses in real estate principles and practice, real estate law and broker basics; or

(2) in the case of an out-of-state applicant, furnish the commission with a certified license history from the real estate licensing jurisdiction in the state or states in which the applicant is currently or has been previously licensed as a real estate broker, or certificates of completion of those courses issued by the course sponsor or provider, certifying that the applicant has or had a license in that state and has completed the equivalent of sixty classroom hours of prelicensing education approved by that licensing jurisdiction in real estate principles and practice and real estate law. Upon receipt of such documentation, the commission may waive sixty hours of the ninety hours of prelicensing education required to take the New Mexico real estate broker's examination and may waive the national portion of the examination. The applicant shall complete the commission-approved thirty-hour broker basics class to be eligible to take the state portion of the New Mexico real estate broker's examination.

C. An applicant for a qualifying broker's license shall have passed the New Mexico real estate broker's examination and had an active associate broker's license or equivalent real estate license for at least two of the last five years immediately preceding application for a qualifying broker's license and shall furnish the commission with a certificate of completion of the commission-approved thirty-hour brokerage office administration course.

D. The commission shall require the information it deems necessary from every applicant to determine that applicant's honesty, trustworthiness and competency.

History: 1953 Comp., 67-24-26, enacted by Laws 1959, ch. 226, 8; 1965, ch. 304, 4; 1973, ch. 40, 1; 1977, ch. 295, 2; 1979, ch. 94, 1; 1983, ch. 261, 3; 1999, ch. 272, 35; 2001, ch. 163, 4; 2003, ch. 22, 4; 2003, ch. 329, 1; 2005, ch. 35, 10; 2011, ch. 85, 5; 2013, ch. 167, 5.

61-29-9. Qualifications for license. (Effective January 1, 2018.)

A. Licenses shall be granted only to persons who meet the requirements for licensure prescribed by law and are deemed by the commission to be of good repute and competent to transact the business of a qualifying broker or an associate broker in a manner that safeguards the interests of the public.

B. An applicant for a qualifying broker's license or an associate broker's license shall be a legal resident of the United States and have reached the age of majority. Each applicant for a qualifying broker's license or an associate broker's license shall have passed the real estate broker's examination approved by the commission and shall:

(1) furnish the commission with certificates of completion of ninety hours of classroom instruction consisting of commission-approved thirty-hour courses in real estate principles and practice, real estate law and broker basics; or

(2) in the case of an out-of-state applicant, furnish the commission with a certified license history from the real estate licensing jurisdiction in the state or states in which the applicant is currently or has been previously licensed as a real estate broker, or certificates of completion of those courses issued by the course sponsor or provider, certifying that the applicant has or had a license in that state and has completed the equivalent of sixty classroom hours of prelicensing education approved by that licensing jurisdiction in real estate principles and practice and real estate law. Upon receipt of such documentation, the commission may waive sixty hours of the ninety hours of prelicensing education required to take the New Mexico real estate broker's examination and may waive the national portion of the examination. The applicant shall complete the commission-approved thirty-hour broker basics class to be eligible to take the state portion of the New Mexico real estate broker's examination.

C. An applicant for a qualifying broker's license shall have passed the New Mexico real estate broker's examination and had an active associate broker's license or equivalent real estate license for at least two of the last five years immediately preceding application for a qualifying broker's license and shall furnish the commission with a certificate of completion of the commission-approved thirty-hour brokerage office administration course and any additional educational courses required by the commission by rule.

D. Notwithstanding Subsection C of this section, a qualifying broker shall not supervise associate brokers until the qualifying broker has had an active associate broker's or qualifying broker's license or equivalent real estate license for at least four years. Licensees who hold an active or inactive qualifying broker's license on January 1, 2018 are exempt from this subsection.

E. The commission shall require the information it deems necessary from every applicant to determine that applicant's honesty, trustworthiness and competency.

History: 1953 Comp., 67-24-26, enacted by Laws 1959, ch. 226, 8; 1965, ch. 304, 4; 1973, ch. 40, 1; 1977, ch. 295, 2; 1979, ch. 94, 1; 1983, ch. 261, 3; 1999, ch. 272, 35; 2001, ch. 163, 4; 2003, ch. 22, 4; 2003, ch. 329, 1; 2005, ch. 35, 10; 2011, ch. 85, 5; 2013, ch. 167, 5; 2017, ch. 131, 1.



Section 61-29-10 - Application for license and examination.

61-29-10. Application for license and examination.

A. All applications for licenses to act as qualifying brokers and associate brokers shall be made in writing to the commission and shall contain such data and information as may be required upon a form to be prescribed and furnished by the commission. The application shall be accompanied by:

(1) the recommendation of two reputable citizens who own real estate in the county in which the applicant resides, which recommendation shall certify that the applicant is of good moral character, honest and trustworthy; and

(2) the triennial license fee prescribed by the commission.

B. In addition to proof of honesty, trustworthiness and good reputation, an applicant shall pass a written examination approved by the commission. The examination shall be given at the time and places within the state as the commission shall prescribe; however, the examination shall be given not less than two times during each calendar year. The examination shall include business ethics, writing, composition, arithmetic, elementary principles of land economics and appraisals, a general knowledge of the statutes of this state relating to deeds, mortgages, contracts of sale, agency and brokerage and the provisions of Chapter 61, Article 29 NMSA 1978.

C. An applicant is not permitted to engage in the real estate business until the applicant has passed the approved examination, complied with the other requirements of Chapter 61, Article 29 NMSA 1978, and until a license has been issued to the applicant.

D. Notice of passing or failing to pass the examination shall be given to an applicant not later than three weeks following the date of the examination.

E. The commission may establish educational programs and procure qualified personnel, facilities and materials for the instruction of persons desiring to become qualifying brokers or associate brokers or desiring to improve their proficiency as qualifying brokers or associate brokers. The commission may inspect and accredit educational programs and courses of study and may establish standards of accreditation for educational programs conducted in this state. The expenses incurred by the commission in activities authorized pursuant to this subsection shall not exceed the total revenues received and accumulated by the commission.

History: 1953 Comp., 67-24-27, enacted by Laws 1959, ch. 226, 9; 1965, ch. 304, 5; 1979, ch. 94, 2; 1981, ch. 22, 1; 2001, ch. 163, 5; 2005, ch. 35, 11.



Section 61-29-10.1 - Brokerage relationships; creation.

61-29-10.1. Brokerage relationships; creation.

A. For all regulated real estate transactions first executed on or after January 1, 2000, no agency relationship between a buyer, seller, landlord or tenant and a brokerage shall exist unless the buyer, seller, landlord or tenant and the brokerage agree, in writing, to the agency relationship. No type of agency relationship may be assumed by a buyer, seller, landlord, tenant or licensee, or created orally or by implication.

B. A brokerage may provide real estate services to a client pursuant to an express written agreement that does not create an agency relationship and no agency duties will be imposed on the brokerage.

C. A brokerage may provide real estate services to a customer without entering into an express written agreement and without creating an agency relationship and no agency duties will be imposed on the brokerage.

D. The commission shall promulgate rules governing the rights of clients or customers and the rights, responsibilities and duties of a brokerage in those brokerage relationships that are subject to the jurisdiction of the commission.

History: Laws 1999, ch. 127, 2; 2003, ch. 36, 2.



Section 61-29-10.2 - Licensee's duties; disclosure.

61-29-10.2. Licensee's duties; disclosure.

A. Prior to the time a licensee generates or presents any written document that has the potential to become an express written agreement, the licensee shall give to a prospective buyer, seller, landlord or tenant a list of the licensee's duties that are in accordance with requirements established by the commission.

B. Licensees shall perform all duties that are established for licensees by the commission.

History: Laws 1999, ch. 127, 3; 2003, ch. 36, 3; 2005, ch. 35, 12.



Section 61-29-11 - Issuance, renewal and surrender of licenses.

61-29-11. Issuance, renewal and surrender of licenses.

A. The commission shall issue to each qualified applicant a license in the form and size prescribed by the commission.

B. The license shall show the name and address of the licensee. An associate broker's license shall show the name of the qualifying broker by whom the associate broker is engaged. The commission shall deliver or mail the license of the associate broker to the qualifying broker by whom the associate broker is engaged, and the qualifying broker shall display the license at the brokerage from which the associate broker will be conducting real estate business on behalf of the brokerage. The license of the associate broker shall remain in the custody and control of the qualifying broker as long as the associate broker is engaged by that qualifying broker.

C. Any qualifying broker's or associate broker's license suspended or revoked by an order, stipulated agreement or settlement agreement approved by the commission shall be surrendered to the commission by the broker upon the delivery of the order to the broker by the commission, or on the effective date of the order. All real-estate-related activity conducted under such license shall cease for the duration of the license suspension or revocation, and any associate broker licenses hanging with a qualifying broker whose license is suspended or revoked shall be automatically placed on inactive status until a new qualifying broker or a qualifying broker in charge is designated.

D. Every license shall be renewed every three years on or before the last day of the month following the licensee's month of birth. Upon written request for renewal by the licensee, the commission shall certify renewal of a license if there is no reason or condition that might warrant the refusal of the renewal of a license. The licensee shall provide proof of compliance with continuing education requirements and pay the renewal fee. If a licensee has not made application for renewal of license, furnished proof of compliance with continuing education requirements and paid the renewal fee by the license renewal date, the license shall expire. The commission may require a person whose license has expired to apply for a license as if the person had not been previously licensed under Chapter 61, Article 29 NMSA 1978 and further require that the person be reexamined. The commission shall require a person whose license has expired to pay when the person applies for a license, in addition to any other fee, a late fee. If during a period of one year from the date the license expires the person or the person's spouse is either absent from this state on active duty military service or the person is suffering from an illness or injury of such severity that the person is physically or mentally incapable of making application for a license, payment of the late fee and reexamination shall not be required by the commission if, within three months of the person's permanent return to this state or sufficient recovery from illness or injury to allow the person to make an application, the person makes application to the commission for a license. A copy of that person's or that person's spouse's military orders or a certificate from the applicant's physician shall accompany the application. A person excused by reason of active duty military service, illness or injury as provided for in this subsection may make application for a license without imposition of the late fee. All fees collected pursuant to this subsection shall be disposed of in accordance with the provisions of Section 61-29-8 NMSA 1978. The revocation of a qualifying broker's license automatically suspends every associate broker's license granted to any person by virtue of association with the qualifying broker whose license has been revoked, pending a change of qualifying broker. Upon the naming of a new qualifying broker, the suspended license shall be reactivated without charge if granted during the three-year renewal cycle.

E. A qualifying broker shall conduct brokerage business under the trade name and from the brokerage address registered with the commission. Every brokerage shall have a qualifying broker in charge. The license of the qualifying broker and each associate broker associated with that qualifying broker shall be prominently displayed in each brokerage office. The address of the office shall be designated in the qualifying broker's license, and a license issued shall not authorize the licensee to transact real estate business at any other address. In case of removal from the designated address, the licensee shall make application to the commission before the removal or within ten days thereafter, designating the new location of the licensee's office and paying the required fee, whereupon the commission shall issue a license for the new location if the new location complies with the terms of Chapter 61, Article 29 NMSA 1978. A qualifying broker shall maintain a sign at the brokerage office of such size and content as the commission prescribes.

F. When an associate broker is discharged or terminates association or employment with the qualifying broker with whom the associate broker is associated, the qualifying broker shall deliver or mail the associate broker's license to the commission within forty-eight hours. The commission shall hold the license on inactive status. It is unlawful for an associate broker to perform any of the acts authorized by Chapter 61, Article 29 NMSA 1978 either directly or indirectly under authority of an inactive license after the associate broker's association with a qualifying broker has been terminated and the associate broker's license has been returned to the commission until the appropriate fee has been paid and the license has been reissued and reactivated by the commission.

History: 1953 Comp., 67-24-28, enacted by Laws 1959, ch. 226, 10; 1965, ch. 304, 6; 1977, ch. 295, 3; 1979, ch. 94, 3; 1980, ch. 82, 11; 1981, ch. 22, 2; 1983, ch. 261, 4; 1985, ch. 89, 2; 1987, ch. 90, 4; 1993, ch. 253, 2; 1995, ch. 143, 2; 2001, ch. 163, 7; 2003, ch. 22, 5; 2005, ch. 35, 13; 2013, ch. 167, 6.



Section 61-29-12 - Refusal, suspension or revocation of license for causes enumerated.

61-29-12. Refusal, suspension or revocation of license for causes enumerated.

A. The commission may refuse to issue a license or may suspend, revoke, limit or condition a license if the applicant or licensee has by false or fraudulent representations obtained a license or, in performing or attempting to perform any of the actions specified in Chapter 61, Article 29 NMSA 1978, an applicant or licensee has:

(1) made a substantial misrepresentation;

(2) pursued a continued and flagrant course of misrepresentation; made false promises through agents, salespersons, advertising or otherwise; or used any trade name or insignia of membership in any real estate organization of which the licensee is not a member;

(3) paid or received a rebate, profit, compensation or commission to or from any unlicensed person, except the licensee's principal or other party to the transaction, and then only with that principal's written consent;

(4) represented or attempted to represent a qualifying broker other than a qualifying broker with whom the licensee is associated without the express knowledge and consent of that qualifying broker;

(5) failed, within a reasonable time, to account for or to remit any money coming into the licensee's possession that belongs to others, commingled funds of others with the licensee's own or failed to keep funds of others in an escrow or trustee account or failed to furnish legible copies of all listing and sales contracts to all parties executing them;

(6) been convicted in any court of competent jurisdiction of a felony or any offense involving moral turpitude;

(7) employed or compensated, directly or indirectly, a person for performing any of the acts regulated by Chapter 61, Article 29 NMSA 1978 who is not a licensed qualifying broker or an associate broker; provided, however, that a qualifying broker may pay a commission to a qualifying broker of another state as provided in Section 61-29-16.1 NMSA 1978;

(8) failed, if a qualifying broker, to place as soon after receipt as is practicably possible, after securing signatures of all parties to the transaction, any deposit money or other money received by the qualifying broker in a real estate transaction in a custodial, trust or escrow account, maintained by the qualifying broker in a bank or savings and loan institution or title company authorized to do business in this state, in which the funds shall be kept until the transaction is consummated or otherwise terminated, at which time a full accounting of the funds shall be made by the qualifying broker. Records relative to the deposit, maintenance and withdrawal of the funds shall contain information as may be prescribed by the rules of the commission. Nothing in this paragraph prohibits a qualifying broker from depositing nontrust funds in an amount not to exceed the required minimum balance in each trust account so as to meet the minimum balance requirements of the bank necessary to maintain the account and avoid charges. The minimum balance deposit shall not be considered commingling and shall not be subject to levy, attachment or garnishment. This paragraph does not prohibit a qualifying broker from depositing any deposit money or other money received by the qualifying broker in a real estate transaction with another cooperating broker who shall in turn comply with this paragraph;

(9) failed, if an associate broker, to place as soon after receipt as is practicably possible in the custody of the associate broker's qualifying broker, after securing signatures of all parties to the transaction, any deposit money or other money entrusted to the associate broker by any person dealing with the associate broker as the representative of the qualifying broker;

(10) violated a provision of Chapter 61, Article 29 NMSA 1978 or a rule promulgated by the commission;

(11) committed an act, whether of the same or different character from that specified in this subsection, that is related to dealings as a qualifying broker or an associate broker and that constitutes or demonstrates bad faith, incompetency, untrustworthiness, impropriety, fraud, dishonesty, negligence or any unlawful act; or

(12) been the subject of disciplinary action as a licensee while licensed to practice real estate in another jurisdiction, territory or possession of the United States or another country.

B. An unlawful act or violation of Chapter 61, Article 29 NMSA 1978 by an associate broker, employee, partner or associate of a qualifying broker shall not be cause for the revocation of a license of the qualifying broker unless it appears to the satisfaction of the commission that the qualifying broker had guilty knowledge of the unlawful act or violation.

History: 1953 Comp., 67-24-29, enacted by Laws 1959, ch. 226, 11; 1965, ch. 304, 7; 1981, ch. 22, 3; 1983, ch. 261, 5; 1984, ch. 56, 1; 1987, ch. 90, 5; 1991, ch. 13, 1; 2001, ch. 163, 8; 2005, ch. 35, 14; 2011, ch. 85, 6.



Section 61-29-13 - Provision for hearing before suspension or revocation of license.

61-29-13. Provision for hearing before suspension or revocation of license.

The commission shall, before suspending or revoking any license, set the matter down for a hearing pursuant to the provisions of the Uniform Licensing Act [61-1-1 NMSA 1978].

History: 1953 Comp., 67-24-30, enacted by Laws 1959, ch. 226, 12; 1979, ch. 94, 4.



Section 61-29-15 - Maintenance of list of licensees.

61-29-15. Maintenance of list of licensees.

The commission shall maintain a list of the names and addresses of all licensees licensed by it under the provisions of Chapter 61, Article 29 NMSA 1978, and of all persons whose license has been suspended or revoked within that year, together with such other information relative to the enforcement of the provisions of Chapter 61, Article 29 NMSA 1978 as it may deem of interest to the public. The commission shall also maintain a statement of all funds received and a statement of all disbursements, and copies of the statements shall be mailed by the commission to any person in this state upon request.

History: 1953 Comp., 67-24-32, enacted by Laws 1959, ch. 226, 14; 2001, ch. 163, 10.



Section 61-29-16 - Suit by qualifying or associate broker.

61-29-16. Suit by qualifying or associate broker.

No action for the collection of a commission or compensation earned by any person as a qualifying broker or an associate broker required to be licensed under the provisions of Chapter 61, Article 29 NMSA 1978 shall be maintained in the courts of the state unless such person was a duly licensed qualifying broker or associate broker at the time the alleged cause of action arose. In any event, suit against a member of the public as distinguished from any person licensed under Chapter 61, Article 29 NMSA 1978 shall be maintained only in the name of the qualifying broker.

History: 1953 Comp., 67-24-33, enacted by Laws 1959, ch. 226, 15. 2005, ch. 35, 16.



Section 61-29-16.1 - Foreign brokers; consent to service; referral fees.

61-29-16.1. Foreign brokers; consent to service; referral fees.

A. A foreign broker may act in the capacity of a qualifying or associate broker with respect to commercial real estate located in New Mexico; provided that prior to performing any of the real estate activities of a qualifying or associate broker, the foreign broker enters into a transaction-specific written agreement with a New Mexico qualifying broker that includes, at a minimum:

(1) a description of the parties, the commercial real estate and any additional information necessary to identify the specific transaction governed by the agreement;

(2) the terms of compensation between the foreign broker and the New Mexico qualifying broker;

(3) the effective date and definitive termination date of the agreement; and

(4) a statement that the foreign broker agrees to:

(a) cooperate fully with the New Mexico qualifying broker and all associate brokers designated by the New Mexico qualifying broker;

(b) except for the foreign broker's interaction with the foreign broker's client, conduct all contact with parties, including the general public and other brokers, in association with the New Mexico qualifying broker or associate broker designated by the New Mexico qualifying broker;

(c) conduct all marketing and solicitations for business in the name of the New Mexico qualifying broker;

(d) timely furnish to the New Mexico qualifying broker copies of all documents related to the transaction that are required by the laws of New Mexico to be retained by its licensees, including without limitation, agency disclosure, offers, counteroffers, purchase and sale contracts, leases and closing statements;

(e) comply with and be bound by and subject to New Mexico law and the regulations of the commission; and

(f) submit to the jurisdiction of the courts of New Mexico with respect to the transaction and any and all claims related thereto by service of process upon the secretary of state of New Mexico and upon the appropriate official of the state, province or nation of the foreign broker's real estate licensure.

B. When a New Mexico associate broker or qualifying broker makes a referral to or receives a referral from a foreign broker for the purpose of receiving a fee, commission or any other consideration, the qualifying broker of the New Mexico brokerage and the foreign broker shall execute a written, transaction-specific referral agreement at the time of the referral.

History: Laws 2005, ch. 35, 15; 2011, ch. 85, 7; 2013, ch. 167, 7; 2014, ch. 27, 2.



Section 61-29-16.2 - Nonresident licensees; consent to service.

61-29-16.2. Nonresident licensees; consent to service.

A. A nonresident licensee shall file with the commission an irrevocable consent that lawsuits and actions may be commenced against the associate broker or qualifying broker in the proper court of any county of New Mexico in which a cause of action may arise or in which the plaintiff may reside, by service on the commission of any process or pleadings authorized by the laws of New Mexico, the consent stipulating and agreeing that such service of process or pleadings on the commission is as valid and binding as if personal service had been made upon the associate broker or qualifying broker in New Mexico.

B. Service of process or pleadings shall be served in duplicate upon the commission; one shall be filed in the office of the commission and the other immediately forwarded by certified mail to the main office of the associate broker or qualifying broker against whom the process or pleadings are directed.

History: Laws 2014, ch. 27, 4.



Section 61-29-17 - Penalty; injunctive relief.

61-29-17. Penalty; injunctive relief.

A. Any person who engages in the business or acts in the capacity of an associate broker or a qualifying broker within New Mexico without a license issued by the commission or pursuant to Section 61-29-16.1 NMSA 1978 is guilty of a fourth degree felony. Any person who violates any other provision of Chapter 61, Article 29 NMSA 1978 is guilty of a misdemeanor and shall be punished by a fine of not more than five hundred dollars ($500) or imprisonment for not more than six months, or both.

B. In the event any person has engaged or proposes to engage in any act or practice violative of a provision of Chapter 61, Article 29 NMSA 1978, the attorney general or the district attorney of the judicial district in which the person resides or the judicial district in which the violation has occurred or will occur may, upon application of the commission, maintain an action in the name of the state to prosecute the violation or to enjoin the proposed act or practice.

C. In any action brought under Subsection B of this section, if the court finds that a person is engaged or has willfully engaged in any act or practice violative of a provision of Sections 61-29-1 through 61-29-18 NMSA 1978, the attorney general or the district attorney of the judicial district in which the person resides or the judicial district in which the violation has occurred or is occurring may, upon petition to the court, recover on behalf of the state a civil penalty not exceeding five thousand dollars ($5,000) per violation and attorney fees and costs.

History: 1953 Comp., 67-24-34, enacted by Laws 1965, ch. 304, 8; 1993, ch. 192, 2; 2011, ch. 85, 8; 2013, ch. 167, 8; 2014, ch. 27, 3.



Section 61-29-17.1 - Recompiled.

61-29-17.1. Recompiled.



Section 61-29-17.2 - Unlicensed activity; civil penalty; administrative costs.

61-29-17.2. Unlicensed activity; civil penalty; administrative costs.

The commission may impose a civil penalty on any person who is found, through a court or administrative proceeding, to have acted in violation of Chapter 61, Article 29 NMSA 1978 in an amount not to exceed one thousand dollars ($1,000) for each violation or, if the commission can so determine, in the amount of the total commissions received by the person for the unlicensed activity. The commission may assess administrative costs for any investigation and administrative or other proceedings against any such person. Any money collected by the commission under the provisions of this section shall be deposited into the real estate recovery fund.

History: Laws 2001, ch. 163, 11; 2011, ch. 85, 9.



Section 61-29-18 - Interpretation of act.

61-29-18. Interpretation of act.

Nothing contained in Chapter 61, Article 29 NMSA 1978 shall affect the power of cities and villages to tax, license and regulate qualifying brokers or associate brokers. The requirements hereof shall be in addition to the requirements of an existing or future ordinance of any city or village so taxing, licensing or regulating qualifying brokers or associate brokers.

History: 1953 Comp., 67-24-35, enacted by Laws 1959, ch. 226, 18; 2005, ch. 35, 17.



Section 61-29-19.1 - Real estate education and training fund created; purpose; appropriation.

61-29-19.1. Real estate education and training fund created; purpose; appropriation.

A. The "real estate education and training fund" is created in the state treasury. The fund shall consist of an initial transfer of the balance in the real estate recovery fund as provided in Subsection C of this section; legislative appropriations to the fund; fees charged by the commission for approval of real estate education sponsors, courses and instructors; gifts, grants, donations and bequests to the fund; and income from investment of the fund. Money in the fund shall not revert to any other fund at the end of a fiscal year.

B. The fund shall be administered by the commission, and money in the fund is subject to appropriation by the legislature to the commission to improve real estate education and to train real estate instructors. The commission shall promulgate rules specifying the manner in which the fund shall be administered.

C. Notwithstanding the provisions of Sections 61-29-21 and 61-29-22 NMSA 1978, on July 1, 2005, the balance in excess of two hundred fifty thousand dollars ($250,000) in the real estate recovery fund shall be transferred to the real estate education and training fund.

History: Laws 2005, ch. 35, 20.



Section 61-29-20 - Short title.

61-29-20. Short title.

Sections 1 through 10 [61-29-20 to 61-29-29 NMSA 1978] of this act may be cited as the "Real Estate Recovery Fund Act."

History: Laws 1980, ch. 82, 1.



Section 61-29-21 - Fund created.

61-29-21. Fund created.

There is created in the state treasury a fund which shall be known as the "real estate recovery fund" to be administered by the real estate commission in accordance with the provisions of the Real Estate Recovery Fund Act [61-29-20 to 61-29-29 NMSA 1978]. All money received by the real estate commission pursuant to the Real Estate Recovery Fund Act shall be credited to the real estate recovery fund. The state treasurer may invest money in the real estate recovery fund in United States bonds or treasury certificates under such rules and regulations as may be prescribed by the state board of finance, provided that no investments shall be made which will impair the necessary liquidity required to satisfy judgment payments awarded pursuant to the Real Estate Recovery Fund Act. All interest earned from such investments shall be credited to the fund to pay any future judgments only.

History: Laws 1980, ch. 82, 2.



Section 61-29-22 - Additional fees.

61-29-22. Additional fees.

A. The commission shall collect an annual fee not in excess of ten dollars ($10.00) from each real estate licensee prior to the issuance of the next license.

B. The commission shall collect from each successful applicant for an original real estate license, in addition to the original license fee, a fee not in excess of ten dollars ($10.00).

C. The additional fees provided by this section shall be credited to the real estate recovery fund. The amount of the real estate recovery fund shall be maintained at one hundred fifty thousand dollars ($150,000). If the real estate recovery fund falls below this amount, the commission shall have authority to adjust the annual amount of additional fees to be charged licensees or to draw on the real estate commission fund in order to maintain the fund level as required in this section. If on July 1 of any year, the balance in the fund exceeds four hundred thousand dollars ($400,000), the amount over four hundred thousand dollars ($400,000) shall be transferred to the real estate commission fund to be used for the purposes of carrying out the provisions of Chapter 61, Article 29 NMSA 1978.

History: Laws 1980, ch. 82, 3; 1987, ch. 90, 6; 1993, ch. 253, 4; 2003, ch. 22, 6; 2011, ch. 85, 10.



Section 61-29-23 - Judgment against qualifying or associate broker; petition; requirements; recovery limitations.

61-29-23. Judgment against qualifying or associate broker; petition; requirements; recovery limitations.

A. When any aggrieved person claims a pecuniary loss caused by a state-licensed qualifying broker or associate broker based upon fraud, knowing or willful misrepresentation or wrongful conversion of funds entrusted to the qualifying broker or associate broker, which loss arose out of any transaction for which a qualifying broker's or an associate broker's license is required and arose out of or during the course of a transaction involving the sale, lease, exchange or other disposition of real estate, where the cause of action arose on or after July 1, 1980, that person may, within one year after obtaining a final judgment based upon fraud, knowing or willful misrepresentation or wrongful conversion of funds entrusted to the qualifying broker or associate broker and the termination of all proceedings, including appeals in connection with the judgment, file a verified petition with the commission for payment from the real estate recovery fund for the actual damages included in the judgment and unpaid, but not more than ten thousand dollars ($10,000) per judgment regardless of the number of persons aggrieved or parcels of real estate involved in the transaction. The aggregate amount recoverable by all claimants for losses caused by any one licensee shall not exceed thirty thousand dollars ($30,000).

B. A copy of the petition shall be served upon the commission in the manner provided by law for service of a civil summons.

C. The commission shall conduct a hearing on the petition after service of the petition upon the commission. At the hearing, the petitioner shall be required to show that the petitioner:

(1) is not the spouse of the judgment debtor, the personal representative of the spouse or related to the third degree of consanguinity or affinity to the licensee whose conduct is alleged to have caused the loss;

(2) has complied with all the requirements of the Real Estate Recovery Fund Act [61-29-20 NMSA 1978];

(3) has obtained a judgment of the kind described in Subsection A of this section, the amount awarded and the amount owing at the date of the petition;

(4) has had execution issued upon the judgment and that the officer executing the writ has made a return showing that the judgment debtor has no property within the state subject to execution. If execution is levied against the property of the judgment debtor, the petitioner shall show that the amount realized on the sale was insufficient to satisfy the judgment and shall set forth the amount realized from the sale and the balance remaining due on the judgment after application of the amount realized;

(5) has made reasonable searches and inquiries to ascertain whether the judgment debtor is possessed of real or personal property or other assets liable to be sold or applied in satisfaction of the judgment, including partnership assets, licensee's estate or any bond or insurance, and that the petitioner has exercised reasonable diligence to secure payment of the judgment from the assets of the judgment debtor; and

(6) has a judgment that is not:

(a) covered by any bond, insurance, surety agreement or indemnity agreement;

(b) a loss incurred by a partner, joint venturer, employer, employee or associate of the licensee whose conduct is alleged to have caused the loss; or a corporate officer or director of a corporation in which the judgment debtor is also an officer, director or employee; or

(c) a loss incurred by any business or other entity in which the licensee whose conduct is alleged to have caused the loss has any interest at the time of the conduct alleged to have caused the loss.

History: Laws 1980, ch. 82, 4; 1987, ch. 90, 7; 2005, ch. 35, 18.



Section 61-29-24 - Commission; review; compromise.

61-29-24. Commission; review; compromise.

Upon receipt of a petition as required by Section 61-29-23 NMSA 1978, the commission shall conduct a hearing in substantially the same manner as set forth in the Uniform Licensing Act [61-1-1 NMSA 1978], including Sections 61-1-9 through 61-1-11 NMSA 1978. Review of the commission's decision shall be in the manner provided by Section 61-1-20 NMSA 1978. The commission may compromise a claim based upon the application of a petitioner.

History: Laws 1980, ch. 82, 5; 1987, ch. 90, 8.



Section 61-29-25 - Commission finding.

61-29-25. Commission finding.

If the commission makes a specific finding of the items enumerated in Section 61-29-23 NMSA 1978 and determines that a claim should be levied against the real estate recovery fund, the commission shall enter an order requiring payment from the fund of that portion of the petitioner's claim that is payable from the fund pursuant to the provisions of and in accordance with the limitations contained in Section 61-29-23 NMSA 1978.

History: Laws 1980, ch. 82, 6; 1987, ch. 90, 9.



Section 61-29-26 - Insufficient funds.

61-29-26. Insufficient funds.

If at any time the money deposited in the real estate recovery fund is insufficient to satisfy any authorized claim for payment from the fund, the real estate commission shall, when sufficient money has been deposited in the fund, satisfy such unpaid claims in the order that they were originally filed, together with accumulated interest at the rate of eight percent per year.

History: Laws 1980, ch. 82, 7.



Section 61-29-27 - Subrogation.

61-29-27. Subrogation.

When the commission makes any payment from the real estate recovery fund to a judgment creditor, the commission shall be subrogated to all rights of the judgment creditor for the amounts paid out of the fund and any amount and interest so recovered by the commission shall be deposited in the fund. The commission may, pursuant to the provisions of the Uniform Licensing Act [61-1-1 NMSA 1978], revoke, suspend or refuse to renew the license of any qualifying broker or associate broker for whom payment from the fund has been made in accordance with the provisions of the Real Estate Recovery Fund Act [61-29-20 NMSA 1978]. Further, the commission may refuse to issue or renew the license of any person for whom payment from the real estate recovery fund has been made, until that person reimburses the fund for all payments made on that person's behalf.

History: Laws 1980, ch. 82, 8; 1987, ch. 90, 10; 2005, ch. 35, 19.



Section 61-29-28 - Waiver.

61-29-28. Waiver.

The failure of any person to comply with all of the provisions of the Real Estate Recovery Fund Act [61-29-20 NMSA 1978] shall constitute a waiver of any rights pursuant to that act.

History: Laws 1980, ch. 82, 9.



Section 61-29-29 - Disciplinary action not limited.

61-29-29. Disciplinary action not limited.

Nothing contained in the Real Estate Recovery Fund Act [61-29-20 NMSA 1978] shall limit the authority of the real estate commission to take disciplinary action against a licensee for a violation of any of the provisions of Section 61-29-12 NMSA 1978 or of the rules and regulations of the real estate commission, nor shall the repayment in full of all obligations to the real estate recovery fund by any licensee nullify or modify the effect of any other disciplinary proceeding brought pursuant to the provisions of Section 61-29-12 NMSA 1978 or the rules and regulations promulgated by the commission.

History: Laws 1980, ch. 82, 10.






Article 29A - Thanatopractice

Section 61-29A-1 to 61-29A-25 - Recompiled.

61-29A-1 to 61-29A-25. Recompiled.






Article 30 - Real Estate Appraisers

Section 61-30-1 - Short title. (Repealed effective July 1, 2024.)

61-30-1. Short title. (Repealed effective July 1, 2024.)

Chapter 61, Article 30 NMSA 1978 may be cited as the "Real Estate Appraisers Act".

History: Laws 1990, ch. 75, 1; 1992, ch. 54, 1.



Section 61-30-2 - Purpose and legislative intent. (Repealed effective July 1, 2024.)

61-30-2. Purpose and legislative intent. (Repealed effective July 1, 2024.)

A. The purpose of the Real Estate Appraisers Act [61-30-1 NMSA 1978] is to provide a comprehensive body of law for the effective regulation and active supervision of the business of developing and communicating real estate appraisals in response to the federal Financial Institutions Examination Council Act of 1978, 12 U.S.C. 3301, et seq., as amended by Title XI, Real Estate Appraisal Reform Amendments, 12 U.S.C. 3331 through 3351.

B. The legislature intends that persons developing and communicating real estate appraisals be regulated by the state for the protection of those persons relying upon real estate appraisals.

History: Laws 1990, ch. 75, 2.



Section 61-30-3 - Definitions. (Repealed effective July 1, 2024.)

61-30-3. Definitions. (Repealed effective July 1, 2024.)

As used in the Real Estate Appraisers Act:

A. "appraisal" or "real estate appraisal" means an analysis, opinion or conclusion prepared by a real estate appraiser relating to the nature, quality, value or utility of specified interests in or aspects of identified real estate or real property, for or in expectation of compensation, and shall include the following:

(1) a valuation, analysis, opinion or conclusion prepared by a real estate appraiser that estimates the value of identified real estate or real property;

(2) an analysis or study of real estate or real property other than estimating value; and

(3) written or oral appraisals that are subject to appropriate review for compliance with the uniform standards of professional appraisal practice. The work file for an oral appraisal report shall be subject to appropriate review for compliance with the uniform standards of professional appraisal practice;

B. "appraisal assignment" means an engagement for which an appraiser is employed or retained to act or would be perceived by third parties or the public as acting as a disinterested third party in rendering an unbiased appraisal;

C. "appraisal foundation" means the appraisal foundation incorporated as an Illinois not-for-profit corporation on November 30, 1987 and to which reference is made in the federal real estate appraisal reform amendments;

D. "appraisal management company" means any external third party that oversees a network or panel of certified or licensed appraisers to:

(1) recruit, select and retain appraisers;

(2) contract with appraisers to perform appraisal assignments;

(3) manage the process of having an appraisal performed; or

(4) review and verify the work of appraisers;

E. "appraisal report" means any communication, written or oral, of an appraisal regardless of title or designation and all other reports communicating an appraisal;

F. "appraisal review" means the act or process of developing and communicating an opinion about the quality of another appraiser's work;

G. "appraisal subcommittee" means the entity within the federal financial institutions examination council that monitors the requirements established by the states for appraisers and appraisal management companies;

H. "board" means the real estate appraisers board;

I. "certified appraisal" or "certified appraisal report" means an appraisal or appraisal report given or signed and certified as such by a state certified real estate appraiser and shall include an indication of which type of certification is held and shall be deemed to represent to the public that it meets the appraisal standards defined in the Real Estate Appraisers Act;

J. "federal real estate appraisal reform amendments" means the Federal Financial Institutions Examination Council Act of 1978, as amended by Title 11, Real Estate Appraisal Reform Amendments;

K. "general certificate" or "general certification" means a certificate or certification for appraisals of all types of real estate issued pursuant to the provisions of the Real Estate Appraisers Act and the federal real estate appraisal reform amendments;

L. "real estate" or "real property" means a leasehold or other estate or interest in, over or under land, including structures, fixtures and other improvements and interests that by custom, usage or law pass with a conveyance of land, though not described in a contract of sale or instrument of conveyance, and includes parcels with or without upper and lower boundaries and spaces that may be filled with air;

M. "real estate appraiser" means any person who engages in real estate appraisal activity in expectation of compensation;

N. "real estate appraiser trainee" means a registered real estate appraiser who meets or exceeds the minimum qualification requirements of the appraiser qualifications board of the appraisal foundation for real estate appraisal trainees and as defined by board rule and who are subject to direct supervision by a supervisory appraiser;

O. "residential certificate" or "residential certification" means a certificate or certification, limited to appraisals of residential real estate or residential real property without regard to the complexity of the transaction, issued pursuant to the provisions of the Real Estate Appraisers Act and as provided under the terms of the federal real estate appraisal reform amendments;

P. "residential real estate" or "residential real property" means real estate designed and suited or intended for use and occupancy by one to four families, including use and occupancy of manufactured housing;

Q. "specialized services" means those services that do not fall within the definition of an appraisal assignment and may include specialized financing or market analyses and feasibility studies that may incorporate estimates of value or analyses, opinions or conclusions given in connection with activities such as real estate brokerage, mortgage banking, real estate counseling and real estate tax counseling; provided that the person rendering such services would not be perceived by third parties or the public as acting as a disinterested third party in rendering an unbiased appraisal or real estate appraisal, regardless of the intention of the client and that person;

R. "state certified appraisal" means any appraisal that is identified as a state certified appraisal report or is in any way described as being prepared by a state certified real estate appraiser;

S. "state certified real estate appraiser" means a person who has satisfied the requirements for state licensing in New Mexico pursuant to the minimum criteria established by the appraiser qualifications board of the appraisal foundation for licensing of real estate appraisers;

T. "state licensed residential real estate appraiser" means a person who has satisfied the requirements for state licensing in New Mexico pursuant to the minimum criteria established by the appraiser qualifications board of the appraisal foundation and the New Mexico real estate appraisers board for licensing of real estate appraisers;

U. "supervisory appraiser" means a state certified real estate appraiser responsible for the direct supervision of real estate appraiser trainees who have satisfied the requirements for supervisory appraiser pursuant to the minimum criteria established by the appraiser qualifications board of the appraisal foundation; and

V. "uniform standards of professional appraisal practice" means the uniform standards of professional appraisal practice promulgated by the appraisal standards board of the appraisal foundation and adopted by rule pursuant to the Real Estate Appraisers Act.

History: Laws 1990, ch. 75, 3; 1992, ch. 54, 2; 1993, ch. 269, 1; 2003, ch. 328, 1; 2014, ch. 33, 1.



Section 61-30-4 - Administration; enforcement. (Repealed effective July 1, 2024.)

61-30-4. Administration; enforcement. (Repealed effective July 1, 2024.)

A. The board shall administer and enforce the Real Estate Appraisers Act.

B. It is unlawful for a person to engage in the business, act in the capacity of, advertise or display in any manner or otherwise assume to engage in the business of, or act as, a real estate appraiser trainee, a state licensed residential real estate appraiser or a state certified real estate appraiser without a license issued by the board. A person who engages in the business or acts in the capacity of a real estate appraiser trainee, a state licensed residential real estate appraiser or a state certified real estate appraiser has submitted to the jurisdiction of the state and to the administrative jurisdiction of the board, notwithstanding any other provisions or statutes governing all professional and occupational licenses.

History: Laws 1990, ch. 75, 4; 1993, ch. 269, 2; 2003, ch. 328, 2; 2014, ch. 33, 2.



Section 61-30-5 - Real estate appraisers board created. (Repealed effective July 1, 2024.)

61-30-5. Real estate appraisers board created. (Repealed effective July 1, 2024.)

A. There is created a "real estate appraisers board" consisting of seven members appointed by the governor. The board is administratively attached to the regulation and licensing department.

B. There shall be four real estate appraiser members of the board who shall be licensed or certified. Membership in a professional appraisal organization or association shall not be a prerequisite to serve on the board. No more than two real estate appraiser members shall be from any one licensed or certified category.

C. Board members shall be appointed to five-year terms and shall serve until a successor is appointed and qualified. Real estate appraiser members may be appointed for no more than two consecutive five-year terms.

D. No more than two members shall be from any one county within New Mexico, and at least one real estate appraiser member shall be from each congressional district.

E. One member of the board shall represent lenders or their assignees engaged in the business of lending funds secured by mortgages or in the business of appraisal management. Two members shall be appointed to represent the public. The public members shall not have been real estate appraisers or engaged in the business of real estate appraisals or have any financial interest, direct or indirect, in real estate appraisal or any real-estate-related business.

F. Vacancies on the board shall be filled by appointment by the governor for the unexpired term within sixty days of the vacancy.

G. The board is administratively attached to the regulation and licensing department, and, pursuant to Title 11 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 as amended by the Dodd-Frank Wall Street Reform and Consumer Protection Act, the appraisal subcommittee may monitor the board for the purposes of determining whether the board:

(1) has policies, practices, funding, staffing and procedures that are consistent with the requirements of the appraisal subcommittee and pursuant to Title 11 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989;

(2) processes complaints and completes investigations in a reasonable time period;

(3) appropriately disciplines sanctioned appraisers and appraisal management companies;

(4) maintains an effective regulatory program; and

(5) reports complaints and disciplinary actions on a timely basis to the national registries on appraisers and appraisal management companies maintained by the appraisal subcommittee.

H. The appraisal subcommittee may impose sanctions against the board if it fails to have an effective appraiser regulatory program.

History: Laws 1990, ch. 75, 5; 1992, ch. 54, 3; 1993, ch. 269, 3; 1999, ch. 283, 1; 2003, ch. 328, 3; 2003, ch. 408, 32; 2011, ch. 19, 1; 2014, ch. 33, 3.



Section 61-30-5.1 - Temporary provision. (Repealed effective July 1, 2024.)

61-30-5.1. Temporary provision. (Repealed effective July 1, 2024.)

As the terms of current members of the real estate appraisers board expire, the governor shall appoint or reappoint members in a way that provides for future terms to be staggered.

History: Laws 1999, ch. 283, 8.



Section 61-30-7 - Board; powers; duties. (Repealed effective July 1, 2024.)

61-30-7. Board; powers; duties. (Repealed effective July 1, 2024.)

The board shall:

A. adopt rules necessary to implement the provisions of the Real Estate Appraisers Act;

B. establish educational programs and research projects related to the appraisal of real estate;

C. establish the administrative procedures for processing applications and issuing registrations, licenses and certificates to persons who qualify to be real estate appraiser trainees, state licensed residential real estate appraisers or state certified real estate appraisers;

D. receive, review and approve applications for real estate appraiser trainees, state licensed residential real estate appraisers and each category of state certified real estate appraisers;

E. define the extent and type of educational experience, appraisal experience and equivalent experience that will meet the requirements for registration, licensing and certification pursuant to the Real Estate Appraisers Act after considering generally recognized appraisal practices and set minimum requirements for education and experience;

F. provide for continuing education programs for the renewal of registrations, licenses and certification that will meet the requirements provided in the Real Estate Appraisers Act and set minimum requirements;

G. adopt standards to define the education programs that will meet the requirements of the Real Estate Appraisers Act and that will encourage conducting programs at various locations throughout the state;

H. adopt standards for the development and communication of real estate appraisals provided in the Real Estate Appraisers Act and adopt rules explaining and interpreting the standards after considering generally recognized appraisal practices;

I. adopt a code of professional responsibility for real estate appraiser trainees, state licensed residential real estate appraisers and state certified real estate appraisers;

J. comply with annual reporting requirements and other requirements set forth in the federal real estate appraisal reform amendments;

K. collect and transmit annual registry fees from individuals who perform or seek to perform appraisals in federally related transactions and from an appraisal management company that either has registered with the board or operates as a subsidiary of a federally regulated financial institution;

L. maintain a registry of the names and addresses of the persons who hold current registrations, licenses and certificates issued under the Real Estate Appraisers Act;

M. establish procedures for disciplinary action in accordance with the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978] against any applicant or holder of a registration, license or certificate for violations of the Real Estate Appraisers Act and any rules adopted pursuant to provisions of that act;

N. register and supervise appraisal management companies and submit additional information about the appraisal management company to the appraisal subcommittee's national registry;

O. recognize appraiser certifications and licenses from states whose appraisal program is found to be consistent with Title 11 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 as determined by the appraisal subcommittee; and

P. perform such other functions and duties as may be necessary to carry out the provisions of the Real Estate Appraisers Act.

History: Laws 1990, ch. 75, 7; 1992, ch. 54, 5; 1993, ch. 269, 4; 1999, ch. 283, 2; 2003, ch. 328, 4; 2014, ch. 33, 4.



Section 61-30-8 - Board; organization; meetings. (Repealed effective July 1, 2024.)

61-30-8. Board; organization; meetings. (Repealed effective July 1, 2024.)

A. The board shall organize by electing a chair and vice chair from among its members annually. A majority of the board shall constitute a quorum and may exercise all powers and duties established by the provisions of the Real Estate Appraisers Act.

B. The board shall keep a record of its proceedings, a register of persons registered, licensed or certified as real estate appraiser trainees, state licensed residential real estate appraisers or state certified real estate appraisers, showing the name and places of business of each, and shall retain all records and applications submitted to the board pursuant to the Real Estate Appraisers Act.

C. The board shall meet not less frequently than once each calendar quarter at such place as may be designated by the board, and special meetings may be held on five days' written notice to each of the members by the chair. At least annually, the board shall meet in each of the congressional districts.

History: Laws 1990, ch. 75, 8; 1992, ch. 54, 6; 1993, ch. 269, 5; 2003, ch. 328, 5; 2014, ch. 33, 5.



Section 61-30-9 - Reimbursement and expenses. (Repealed effective July 1, 2024.)

61-30-9. Reimbursement and expenses. (Repealed effective July 1, 2024.)

The board may appoint such committees of the board as may be necessary. A member of the board or a committee shall receive per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other perquisite, compensation or allowance. Compensation for investigative contractors or consultants [and] any necessary supplies and equipment shall be paid from the appraiser fund.

History: Laws 1990, ch. 75, 9; 1993, ch. 269, 6; 2003, ch. 328, 6; 2003, ch. 408, 33.



Section 61-30-10 - Registration, license or certification required; exceptions. (Repealed effective July 1, 2024.)

61-30-10. Registration, license or certification required; exceptions. (Repealed effective July 1, 2024.)

A. It is unlawful for any person in this state to engage or attempt to engage in the business of developing or communicating real estate appraisals or appraisal reports without first registering as a real estate appraiser trainee or obtaining a license or certificate from the board under the provisions of the Real Estate Appraisers Act.

B. No person, unless certified by the board as a state certified real estate appraiser under a general certification or residential certification, shall:

(1) assume or use any title, designation or abbreviation likely to create the impression of a state certified real estate appraiser;

(2) use the term "state certified" to describe or refer to any appraisal or evaluation of real estate prepared by the person;

(3) assume or use any title, designation or abbreviation likely to create the impression of certification as a state certified real estate appraiser firm, partnership, corporation or group; or

(4) assume or use any title, designation or abbreviation likely to create the impression of certification under a general certificate or describe or refer to any appraisal or evaluation of nonresidential real estate by the term "state certified" if the preparer's certification is limited to residential real estate.

C. A real estate appraiser trainee is only authorized to prepare appraisals of all types of real estate or real property under direct supervision of the supervisory appraiser holding a residential or general certificate; provided that such person does not assume or use any title, designation or abbreviation likely to create the impression of certification as a state certified real estate appraiser or licensure as a state licensed residential real estate appraiser.

D. The scope of practice for:

(1) a real estate appraiser trainee is appraisal of those properties that the supervisory appraiser is permitted by the supervisory appraiser's current credential and that the supervisory appraiser is qualified to appraise. All real estate appraiser trainees must comply with the competency rule of the uniform standards of professional appraisal practice;

(2) a state licensed residential real estate appraiser is appraisal of non-complex, one-to-four residential units having a transaction value of less than one million dollars ($1,000,000) and complex one-to-four residential units having a transaction value less than two hundred fifty thousand dollars ($250,000). "Complex one-to-four family residential property appraisal" means one in which the property to be appraised, the form of ownership or the market conditions are typical. The state licensed residential real estate appraiser must comply with the competency rule of the uniform standards of professional appraisal practice;

(3) a state certified residential real estate appraiser is appraisal of one-to-four residential units without regard to value or complexity. This classification includes the appraisal of vacant or unimproved land that is utilized for one-to-four family purposes or for which the highest and best use is for one-to-four family purposes, and the classification does not include the appraisal of subdivisions for which a development analysis or appraisal is necessary. All state certified residential real estate appraisers must comply with the competency rule of the uniform standards of professional appraisal practice; and

(4) a state certified general real estate appraiser is appraisal of all types of property. All state certified general real estate appraisers must comply with the competency rule of the uniform standards of professional appraisal practice.

E. The requirement of registration, licensing or certification shall not apply to a qualifying or associate broker, as defined under the provisions of Chapter 61, Article 29 NMSA 1978, who gives an opinion of the price of real estate for the purpose of marketing, selling, purchasing, leasing or exchanging such real estate or any interest therein or for the purpose of providing a financial institution with a collateral assessment of any real estate in which the financial institution has an existing or potential security interest. The opinion of the price shall not be referred to or construed as an appraisal or appraisal report and shall not be used as the primary basis to determine the value of real estate for the purpose of loan origination.

F. The requirement of registration, licensing or certification shall not apply to real estate appraisers of the property tax division of the taxation and revenue department, to a county assessor or to the county assessor's employees, who as part of their duties are required to engage in real estate appraisal activity as a county assessor or on behalf of the county assessor and no additional compensation fee or other consideration is expected or charged for such appraisal activity, other than such compensation as is provided by law.

G. The prohibition of Subsection A of this section does not apply to persons whose real estate appraisal activities are limited to the appraisal of interests in minerals, including oil, natural gas, liquid hydrocarbons or carbon dioxide, and property held or used in connection with mineral property, if that person is authorized in the person's state of residence to practice and is actually engaged in the practice of the profession of engineering or geology.

H. The process of analyzing, without altering, an appraisal report, except appraisal reviews as defined by the uniform standards of professional appraisal practice, that is part of a request for mortgage credit is considered a specialized service as defined in Subsection S of Section 61-30-3 NMSA 1978 and is exempt from the requirements of registration, licensing or certification.

History: Laws 1990, ch. 75, 10; 1991, ch. 183, 1; 1992, ch. 54, 7; 1993, ch. 269, 7; 2003, ch. 328, 7; 2013, ch. 111, 1; 2014, ch. 33, 6.



Section 61-30-10.1 - Qualification for real estate appraiser trainee. (Repealed effective July 1, 2024.)

61-30-10.1. Qualification for real estate appraiser trainee. (Repealed effective July 1, 2024.)

A. Registration as a real estate appraiser trainee shall be granted only to persons who are deemed by the board to be of good repute and competent to render appraisals.

B. Each applicant for registration as a real estate appraiser trainee shall be a legal resident of the United States, except as otherwise provided in Section 61-30-20 NMSA 1978, and have reached the age of majority.

C. Each applicant for registration as a real estate appraiser trainee shall meet the education requirements as established for the real estate appraiser trainee classification issued by the appraiser qualifications board of the appraisal foundation and adopted by rule pursuant to the Real Estate Appraisers Act.

D. The board shall require such information as it deems necessary from every applicant to determine the applicant's honesty, trustworthiness and competency.

History: 1978 Comp., 61-30-10.1, enacted by Laws 1992, ch. 54, 8; 1993, ch. 269, 8; 1999, ch. 283, 3; 2003, ch. 328, 8; 2014, ch. 33, 7.



Section 61-30-11 - Qualifications for license. (Repealed effective July 1, 2024.)

61-30-11. Qualifications for license. (Repealed effective July 1, 2024.)

A. Licenses shall be granted only to persons who are deemed by the board to be of good repute and competent to render appraisals.

B. Each applicant for a license as a state licensed residential real estate appraiser shall be a legal resident of the United States, except as otherwise provided in Section 61-30-20 NMSA 1978, and have reached the age of majority.

C. Each applicant for a license as a state licensed residential real estate appraiser shall have additional experience and education requirements as established for the licensed classification issued by the appraiser qualifications board of the appraisal foundation and adopted by rule pursuant to the Real Estate Appraisers Act.

D. The board shall require such information as it deems necessary from every applicant to determine the applicant's honesty, trustworthiness and competency.

E. Persons who do not meet the qualifications for licensure are not qualified for appraisal assignments involving federally related transactions.

History: Laws 1990, ch. 75, 11; 1992, ch. 54, 9; 1993, ch. 269, 9; 1999, ch. 283, 4; 2003, ch. 328, 9; 2014, ch. 33, 8.



Section 61-30-12 - Qualifications for certified residential and general real estate appraisers. (Repealed effective July 1, 2024.)

61-30-12. Qualifications for certified residential and general real estate appraisers. (Repealed effective July 1, 2024.)

A. Certified classification shall be granted only to persons who are deemed by the board to be of good repute and competent to render appraisals.

B. Each applicant for a state certified residential or general real estate appraiser classification shall be a legal resident of the United States, except as otherwise provided in Section 61-30-20 NMSA 1978, and have reached the age of majority.

C. Each applicant for a residential certificate as a state certified real estate appraiser shall have performed actively as a real estate appraiser and shall have additional experience and education requirements as established for the residential certification classification issued by the appraiser qualifications board of the appraisal foundation and adopted by rule pursuant to the Real Estate Appraisers Act.

D. Each applicant for a general certificate as a state certified real estate appraiser shall have performed actively as a real estate appraiser and have additional experience and education requirements as established for the general certification classification issued by the appraiser qualifications board of the appraisal foundation and adopted pursuant to the Real Estate Appraisers Act.

E. The board shall require such information as it deems necessary from every applicant to determine the applicant's honesty, trustworthiness and competency.

History: Laws 1990, ch. 75, 12; 1992, ch. 54, 10; 1993, ch. 269, 10; 1999, ch. 283, 5; 2003, ch. 328, 10; 2014, ch. 33, 9.



Section 61-30-13 - Application for registration, license or certificate; examination. (Repealed effective July 1, 2024.)

61-30-13. Application for registration, license or certificate; examination. (Repealed effective July 1, 2024.)

A. All applications for registrations, licenses or certificates shall be made to the board in writing, either in person or electronically, shall specify whether registration or a license or a certificate is being applied for by the applicant and, if a certificate, the classification of the certificate being applied for by the applicant and shall contain such data and information as may be required by the board.

B. Each applicant for a license or a certificate shall demonstrate, by successfully passing a written examination, prepared by or under the supervision of the board, that the applicant possesses, consistent with licensure or the certification sought, the following:

(1) an appropriate knowledge of technical terms commonly used in or related to real estate appraising, appraisal report writing and economic concepts applicable to real estate;

(2) a basic understanding of real estate law;

(3) an adequate knowledge of theory and techniques of real estate appraisal;

(4) an understanding of the principles of land economics, real estate appraisal processes and problems likely to be encountered in the gathering, interpreting and processing of data in carrying out appraisal disciplines;

(5) an understanding of the standards for the development and communication of real estate appraisals as provided in the Real Estate Appraisers Act;

(6) knowledge of theories of depreciation, cost estimating, methods of capitalization and the mathematics of real estate appraisal that are appropriate for the classification of a certificate applied for by the applicant;

(7) knowledge of other principles and procedures as may be appropriate for the respective classification; and

(8) an understanding of the types of misconduct for which disciplinary proceedings may be initiated against a real estate appraiser trainee, a state licensed residential real estate appraiser or a state certified real estate appraiser as set forth in the Real Estate Appraisers Act.

C. An applicant for a license or a certificate who fails to successfully complete the written examination may apply for a reexamination for a license or certificate upon compliance with such conditions as set forth in the rules adopted by the board pursuant to the provisions of the Real Estate Appraisers Act.

History: Laws 1990, ch. 75, 13; 1992, ch. 54, 11; 1993, ch. 269, 11; 2003, ch. 328, 11; 2014, ch. 33, 10.



Section 61-30-14 - Issuance and renewal of registration, licenses and certificates. (Repealed effective July 1, 2024.)

61-30-14. Issuance and renewal of registration, licenses and certificates. (Repealed effective July 1, 2024.)

A. The board shall issue to each qualified applicant evidence of registration, a license or a certificate in a form and size prescribed by the board.

B. The board in its discretion may renew registrations, licenses or certificates for periods of one, two or three years for the purpose of coordinating continuing education requirements with registration, license or certificate renewal requirements.

C. Each registration, license or certificate holder shall submit proof of compliance with continuing education requirements and the renewal fee.

D. Each application for renewal shall include payment of a registry fee set by the federal financial institutions examination council. The registry fee shall be transmitted by the board to the federal financial institutions examination council.

E. The board shall certify renewal of each registration, license or certificate in the absence of any reason or condition that might warrant the refusal of the renewal of a registration, license or certificate.

F. In the event that a registration, license or certificate holder fails to properly apply for renewal of the registration, license or certificate within the thirty days immediately following the registration, license or certificate renewal date of any given year, the registration, license or certificate shall expire thirty days following the renewal date.

G. The board may renew an expired registration upon application, payment of the current annual renewal fee, submission of proof of compliance with continuing education requirements and payment of a reinstatement fee in the amount not to exceed two hundred dollars ($200), in addition to any other fee permitted under the Real Estate Appraisers Act.

H. The board may renew an expired license or certificate upon application, payment of the current annual renewal fee, submission of proof of compliance with continuing education requirements and payment of the reinstatement fee, in addition to any other fee permitted under the Real Estate Appraisers Act; provided that the board may, in the board's discretion, treat the former certificate holder as a new applicant and further may require reexamination as a condition to reissuance of a certificate.

I. If during a period of one year from the date a registration, license or certificate expires, the registration, license or certificate holder is either absent from this state on active duty military service or is suffering from an illness or injury of such severity that the person is physically or mentally incapable of renewal of the registration, license or certificate, payment of the reinstatement fee and, in the case of a license or certificate holder, reexamination shall not be required by the board if, within three months of the person's permanent return to this state or sufficient recovery from illness or injury to allow the person to make an application, the person makes application to the board for renewal. A copy of the person's military orders or a certificate of the applicant's physician shall accompany the application.

J. The board may adopt additional requirements by rule for the issuance or renewal of registrations, licenses or certificates to maintain or upgrade real estate appraiser qualifications at a level no less than the recommendations of the appraiser qualifications board of the appraisal foundation or the requirements of the appraisal subcommittee.

History: Laws 1990, ch. 75, 14; 1992, ch. 54, 12; 1993, ch. 269, 12; 1999, ch. 283, 6; 2003, ch. 328, 12; 2014, ch. 33, 11.



Section 61-30-15 - Refusal, suspension or revocation of registration, license or certificate. (Repealed effective July 1, 2024.)

61-30-15. Refusal, suspension or revocation of registration, license or certificate. (Repealed effective July 1, 2024.)

A. The board, consistent with Section 61-30-7 NMSA 1978, shall refuse to issue or renew a registration, license or certificate or shall suspend or revoke a registration, license or certificate at any time when the applicant, real estate appraiser trainee, state licensed residential real estate appraiser or state certified real estate appraiser, in performing or attempting to perform any of the actions set forth in the Real Estate Appraisers Act, is determined by the board to have:

(1) procured or attempted to procure a registration, license or certificate by knowingly making a false statement or submitting false information or through any form of fraud or misrepresentation;

(2) refused to provide complete information in response to a question in an application for registration, a license or certificate or failed to meet the minimum qualifications established by the Real Estate Appraisers Act;

(3) paid money, other than as provided for in the Real Estate Appraisers Act, to any member or employee of the board to procure registration, a license or a certificate;

(4) been convicted of a crime that is substantially related to the qualifications, functions and duties of the person developing real estate appraisals and communicating real estate appraisals to others;

(5) committed an act involving dishonesty, fraud or misrepresentation or by omission engaged in a dishonest or fraudulent act or misrepresentation with the intent to substantially benefit the registration, license or certificate holder or another person or with the intent to substantially injure another person;

(6) willfully disregarded or violated any of the provisions of the Real Estate Appraisers Act or the rules of the board adopted pursuant to that act;

(7) accepted an appraisal assignment when the employment itself is contingent upon the real estate appraiser reporting a predetermined analysis or opinion or where the fee to be paid for the performance of the appraisal assignment is contingent upon the opinion, conclusion or valuation reached or upon the consequences resulting from the appraisal assignment; provided that a contingent fee agreement is permitted for the rendering of special services not constituting an appraisal assignment and the acceptance of a contingent fee is clearly and prominently stated on the written appraisal report;

(8) suffered the entry of a final civil judgment on the grounds of fraud, misrepresentation or deceit in the making of an appraisal; provided that the real estate appraiser trainee, state licensed residential real estate appraiser or state certified real estate appraiser shall be afforded an opportunity to present matters in mitigation and extenuation, but may not collaterally attack the civil judgment; or

(9) committed any other conduct that is related to dealings as a real estate appraiser trainee, a state licensed residential real estate appraiser or a state certified real estate appraiser and that constitutes or demonstrates bad faith, untrustworthiness, impropriety, fraud, dishonesty or any unlawful act.

B. The board, consistent with Section 61-30-7 NMSA 1978, shall refuse to issue or renew a registration, license or certificate and shall suspend or revoke a registration, license or certificate at any time when the board determines that the applicant or real estate appraiser trainee, state licensed residential real estate appraiser or state certified real estate appraiser, in the performance of real estate appraisal work, has:

(1) repeatedly failed to observe one or more of the standards for the development or communication of real estate appraisals set forth in the rules adopted pursuant to the Real Estate Appraisers Act;

(2) repeatedly failed or refused, without good cause, to exercise reasonable diligence in developing an appraisal, preparing an appraisal report or communicating an appraisal;

(3) repeatedly been negligent or incompetent in developing an appraisal, in preparing an appraisal report or in communicating an appraisal; or

(4) violated the confidential nature of records to which the real estate appraiser trainee, state licensed residential real estate appraiser or state certified real estate appraiser gained access through employment or engagement as such an appraiser.

C. The action of the board relating to the issuance, suspension or revocation of any registration, license or certificate shall be governed by the provisions of the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978]; provided that the time limitations set forth in the Uniform Licensing Act shall not apply to the processing of administrative complaints filed with the board, which shall be governed by federal statute, regulation or policy. The board shall participate in any hearings required or conducted by the board pursuant to the provisions of the Uniform Licensing Act.

D. The provisions of the Criminal Offender Employment Act [28-2-1 to 28-2-6 NMSA 1978] shall govern any consideration of criminal records required or permitted under the Real Estate Appraisers Act.

E. Nothing in the Real Estate Appraisers Act shall be construed to preclude any other remedies otherwise available under common law or statutes of this state.

History: Laws 1990, ch. 75, 15; 1992, ch. 54, 13; 1993, ch. 269, 13; 2003, ch. 328, 13; 2011, ch. 77, 1; 2014, ch. 33, 12.



Section 61-30-15.1 - Criminal background checks. (Repealed effective July 1, 2024.)

61-30-15.1. Criminal background checks. (Repealed effective July 1, 2024.)

A. The board may adopt rules that provide for criminal background checks for all registrants, certified licensees and licensees to include:

(1) requiring criminal history background checks of applicants for registration, certified licensure or licensure pursuant to the Real Estate Appraisers Act;

(2) requiring applicants for registration, or certified licensure or licensure to be fingerprinted;

(3) providing for an applicant who has been denied registration or certified licensure or licensure to inspect or challenge the validity of the background check record;

(4) establishing a fingerprint and background check fee not to exceed fees as determined by the department of public safety to be paid by the applicant; and

(5) providing for submission of an applicant's fingerprint cards to the federal bureau of investigation to conduct a national criminal history background check and to the department of public safety to conduct a state criminal history check.

B. Arrest record information received from the department of public safety and the federal bureau of investigation shall be privileged and shall not be disclosed to persons not directly involved in the decision affecting the applicant.

C. Electronic live fingerprint scans may be used when conducting criminal history background checks.

History: Laws 2014, ch. 33, 20.



Section 61-30-16 - Standards of professional appraisal practice; certificate of good standing. (Repealed effective July 1, 2024.)

61-30-16. Standards of professional appraisal practice; certificate of good standing. (Repealed effective July 1, 2024.)

A. Each real estate appraiser trainee, state licensed residential real estate appraiser or state certified real estate appraiser shall comply with the generally accepted standards of professional appraisal practice and the generally accepted ethical rules to be observed by a real estate appraiser. The generally accepted standards of professional appraisal practice and professional ethics are currently evidenced by the uniform standards of professional appraisal practice. Real estate appraisals shall be written or oral appraisals and subject to appropriate review for compliance with the uniform standards of professional appraisal practice. The work file for an oral appraisal report shall be subject to appropriate review for compliance with the uniform standards of professional appraisal practice.

B. The board, upon payment of a fee in an amount specified in its regulations, may issue a certificate of good standing to any state registered, licensed or certified real estate appraiser who is in good standing under the Real Estate Appraisers Act.

History: Laws 1990, ch. 75, 16; 1992, ch. 54, 14; 1993, ch. 269, 14; 2003, ch. 328, 14; 2014, ch. 33, 13.



Section 61-30-17 - Fees. (Repealed effective July 1, 2024.)

61-30-17. Fees. (Repealed effective July 1, 2024.)

A. The board shall charge and collect the following fees not to exceed:

(1) an application fee for real estate appraiser trainee registration, two hundred dollars ($200);

(2) an application fee for a license or residential certification, four hundred dollars ($400);

(3) an application fee for general certification, five hundred dollars ($500);

(4) an examination fee for general and residential certification or license, two hundred dollars ($200);

(5) a registration renewal fee for a real estate appraiser trainee, two hundred fifty dollars ($250);

(6) a certificate renewal fee for residential certification, or license renewal, four hundred fifty dollars ($450);

(7) a certificate renewal fee for general certification, five hundred dollars ($500);

(8) the registry fee as required by the federal real estate appraisal reform amendments;

(9) for registration for temporary practice, two hundred dollars ($200), and an additional extension fee may be applied;

(10) for each duplicate registration, license or certificate issued because a registration, license or certificate is lost or destroyed and an affidavit as to its loss or destruction is made and filed, fifty dollars ($50.00); and

(11) fees to cover reasonable and necessary administrative expenses.

B. The board shall establish the fee for appraisal management company registration by rule to cover the cost of the administration of the Appraisal Management Company Registration Act [Chapter 47, Article 14 NMSA 1978], but in no case shall the fee be more than two thousand dollars ($2,000). Registration fees shall be credited to the appraiser fund pursuant to Section 61-30-18 NMSA 1978.

History: Laws 1990, ch. 75, 17; 1992, ch. 54, 15; 1993, ch. 269, 15; 1999, ch. 283, 7; 2003, ch. 328, 15; 2014, ch. 33, 14.



Section 61-30-18 - Appraiser fund created; disposition; method of payment. (Repealed effective July 1, 2024.)

61-30-18. Appraiser fund created; disposition; method of payment. (Repealed effective July 1, 2024.)

A. There is created in the state treasury the "appraiser fund" to be administered by the board. All fees received by the board pursuant to the Real Estate Appraisers Act and the Appraisal Management Company Registration Act [Chapter 47, Article 14 NMSA 1978] shall be deposited with the state treasurer to the credit of the appraiser fund. Income earned on investment of the fund shall be credited to the fund.

B. Money in the appraiser fund shall be used by the board to meet necessary expenses incurred in the enforcement of the provisions of the Real Estate Appraisers Act and the Appraisal Management Company Registration Act, in carrying out the duties imposed by the Real Estate Appraisers Act and the Appraisal Management Company Registration Act and for the promotion of education and standards for real estate appraisers in this state. Payments out of the appraiser fund shall be on vouchers issued and signed by the person designated by the board upon warrants drawn by the department of finance and administration.

C. All unexpended or unencumbered balances remaining at the end of each fiscal year shall remain in the appraiser fund for use in accordance with the provisions of the Real Estate Appraisers Act and the Appraisal Management Company Registration Act. Money in the fund shall be used by the board to support efforts to comply with the rules of the appraisal subcommittee, including the complaint process, complaint investigations and appraiser enforcement activities.

History: Laws 1990, ch. 75, 18; 1993, ch. 269, 16; 2009, ch. 214, 24; 2014, ch. 33, 15.



Section 61-30-19 - Continuing education. (Repealed effective July 1, 2024.)

61-30-19. Continuing education. (Repealed effective July 1, 2024.)

A. The board shall adopt rules providing for continuing education programs that offer courses in real property appraisal, practices and techniques, including basic real estate law and practice. The rules shall require that every real estate appraiser trainee, state licensed residential real estate appraiser or state certified real estate appraiser, as a condition to renewal, shall successfully complete the continuing education requirements approved by the board.

B. The rules shall prescribe areas of specialty or expertise relating to registration, licenses and the type of certificate held and may require that a certain part of continuing education be devoted to courses in the area of the real estate appraiser trainee's, state licensed residential real estate appraiser's or state certified real estate appraiser's specialty or expertise. The rules shall also permit real estate appraiser trainees, state licensed residential real estate appraisers or state certified real estate appraisers to meet the continuing education requirements by participation other than as a student in educational processes and programs in real property appraisal theory, practices and techniques by instructing or preparing educational materials.

History: Laws 1990, ch. 75, 19; 1992, ch. 54, 16; 1993, ch. 269, 17; 2003, ch. 328, 16; 2014, ch. 33, 16.



Section 61-30-20 - Nonresident applicants; reciprocity. (Repealed effective July 1, 2024.)

61-30-20. Nonresident applicants; reciprocity. (Repealed effective July 1, 2024.)

A. Pursuant to Title 11 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 as amended by the Dodd-Frank Wall Street Reform and Consumer Protection Act, the board shall issue a registration, license or certificate to a nonresident if the applicant's home state complies with Title 11 as determined by the appraisal subcommittee.

B. The registration, license or certificate shall be issued upon payment of the application fee, verification that the applicant has complied with the applicant's resident state's current education requirements and the filing with the board of a license history and verification of good standing issued by the licensing board of the other state.

C. The applicant shall file an irrevocable consent that suits and actions may be commenced against the applicant in the proper court of any county of this state in which a cause of action may arise from the applicant's actions as a real estate appraiser trainee, state licensed residential real estate appraiser or state certified real estate appraiser or in which the plaintiff may reside, by the service of any processes or pleadings authorized by the laws of this state on the board, the consent stipulating and agreeing that such service of processes or pleadings on the board shall be taken and held in all courts to be as valid and binding as if personal service has been made upon the applicant in New Mexico. In case any process or pleading mentioned in the case is served upon the board, it shall be by duplicate copies, one of which shall be filed in the office of the board and the other immediately forwarded by registered mail to the nonresident real estate appraiser trainee, state licensed residential real estate appraiser or state certified real estate appraiser to whom the processes or pleadings are directed.

History: Laws 1990, ch. 75, 20; 1992, ch. 54, 17; 1993, ch. 269, 18; 2003, ch. 328, 17; 2014, ch. 33, 17.



Section 61-30-21 - Temporary practice. (Repealed effective July 1, 2024.)

61-30-21. Temporary practice. (Repealed effective July 1, 2024.)

A. Pursuant to Title 11 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 as amended by the Dodd-Frank Wall Street Reform and Consumer Protection Act, the board shall recognize, on a temporary basis, the registration, certification or license of a real estate appraiser issued by another state if:

(1) the real estate appraiser's business is of a temporary nature and certified by the real estate appraiser not to exceed six months, with no more than one extension allowed; and

(2) the real estate appraiser registers the temporary practice with the board.

B. The applicant or any person registering with the board for temporary practice shall file an irrevocable consent that suits and actions may be commenced against the applicant in the proper court of any county of this state in which a cause of action may arise from the applicant's actions as a real estate appraiser trainee, a state licensed residential real estate appraiser or a state certified real estate appraiser or in which the plaintiff may reside, by the service of any processes or pleadings authorized by the laws of this state on the board, the consent stipulating and agreeing that such service of processes or pleadings on the board shall be taken and held in all courts to be as valid and binding as if personal service had been made upon the applicant in New Mexico. If a process or pleading mentioned in the case is served upon the board, it shall be by duplicate copies, one of which shall be filed in the office of the board and the other immediately forwarded by registered mail to the nonresident real estate appraiser trainee, state licensed residential real estate appraiser or state certified real estate appraiser to whom the processes or pleadings are directed.

History: Laws 1990, ch. 75, 21; 1992, ch. 54, 18; 1993, ch. 269, 19; 2003, ch. 328, 18; 2014, ch. 33, 18.



Section 61-30-22 - Civil and criminal penalties; injunctive relief. (Repealed effective July 1, 2024.)

61-30-22. Civil and criminal penalties; injunctive relief. (Repealed effective July 1, 2024.)

A. Any person who violates any provision of the Real Estate Appraisers Act is guilty of a misdemeanor and shall be punished by a fine of not more than one thousand dollars ($1,000) or by imprisonment for not more than six months or both.

B. In the event any person has engaged in or proposes to engage in any act or practice violating a provision of the Real Estate Appraisers Act, the attorney general or the district attorney of the judicial district in which the person resides or the judicial district in which the violation has occurred or will occur shall, upon application of the board, maintain an action in the name of the state to prosecute the violation or to enjoin the proposed act or practice.

C. The board may impose a civil penalty in an amount not to exceed one thousand dollars ($1,000) for each violation of the Real Estate Appraisers Act and assess administrative costs for any investigation and administrative or other proceedings against a real estate appraiser trainee, a state licensed residential real estate appraiser or a state certified real estate appraiser. The provisions of Section 61-1-3.2 NMSA 1978 notwithstanding, the board may impose a civil penalty not to exceed two thousand dollars ($2,000) against any person who is found, through an administrative proceeding, to have acted without a license. Appeals from decisions of the board shall be taken as provided in Section 39-3-1.1 NMSA 1978.

History: Laws 1990, ch. 75, 22; 1993, ch. 269, 20; 2003, ch. 328, 19; 2014, ch. 33, 19; 2017, ch. 52, 14.



Section 61-30-24 - Termination of agency life; delayed repeal. (Repealed effective July 1, 2024.)

61-30-24. Termination of agency life; delayed repeal. (Repealed effective July 1, 2024.)

The real estate appraisers board is terminated effective July 1, 2023. The Real Estate Appraisers Act shall continue in effect until July 1, 2024. Chapter 61, Article 30 NMSA 1978 is repealed effective July 1, 2024.

History: 1978 Comp., 61-30-24, enacted by Laws 1993, ch. 269, 21; 2000, ch. 4, 18; 2005, ch. 208, 22; 2011, ch. 30, 9; 2017, ch. 52, 15.






Article 31 - Social Work Practice

Section 61-31-1 - Short title. (Repealed effective July 1, 2022.)

61-31-1. Short title. (Repealed effective July 1, 2022.)

Chapter 61, Article 31 NMSA 1978 may be cited as the "Social Work Practice Act".

History: Laws 1989, ch. 51, 1; 2006, ch. 4, 1.



Section 61-31-2 - Purpose. (Repealed effective July 1, 2022.)

61-31-2. Purpose. (Repealed effective July 1, 2022.)

The profession of social work profoundly affects the lives of the people of this state; therefore, to safeguard the public health, safety and welfare of the people of New Mexico against the unregulated practice of social work, the legislature finds it necessary that a proper regulatory authority be established for persons who seek to engage in the practice of social work.

History: Laws 1989, ch. 51, 2.



Section 61-31-3 - Definitions. (Repealed effective July 1, 2022.)

61-31-3. Definitions. (Repealed effective July 1, 2022.)

As used in the Social Work Practice Act:

A. "advisory committee" means an evaluation advisory committee;

B. "appropriate supervision" means supervision by an independent social worker or a master social worker with two years of supervised social work practice experience or other supervision which is deemed by the board to be equivalent to supervision by a master social worker;

C. "baccalaureate social worker" means a person who uses the title of social worker and has a bachelor's degree in social work from a program accredited by the council on social work education;

D. "board" means the board of social work examiners;

E. "department" means the regulation and licensing department;

F. "executive agency" means any agency within the executive branch of government;

G. "independent social worker" means a person who uses the title of social worker and has a master's degree in social work from a graduate school of social work accredited by the council on social work education and who has had two years of postgraduate social work practice under appropriate supervision;

H. "master social worker" means a person who uses the title of social worker and has a master's degree in social work from a graduate school of social work accredited by the council on social work education; and

I. "professional code of ethics" means a code of ethics and rules adopted by the board, designed to protect the public and to regulate the professional conduct of social workers.

History: Laws 1989, ch. 51, 3; 2006, ch. 4 2.



Section 61-31-4 - License required. (Repealed effective July 1, 2022.)

61-31-4. License required. (Repealed effective July 1, 2022.)

A. Effective January 1, 1990, unless licensed to practice social work under the Social Work Practice Act, no person shall:

(1) practice as an independent social worker as defined in the Social Work Practice Act; or

(2) use the title or represent himself as a licensed social worker or use any other title, abbreviation, letters, figures, signs or devices that indicate the person is licensed as a social worker.

B. Notwithstanding the provisions of Subsection A of this section, any individual who is employed in an executive agency on or after the effective date of the Social Work Practice Act under the title of social worker or other title which is deemed to be social work practice by the board and who has a bachelor's degree or higher in a field other than social work shall not be required to be licensed until July 1, 1992; provided any employee of an executive agency who qualifies for licensure under the provisions of the Social Work Practice Act shall apply for licensure as provided in that act.

History: Laws 1989, ch. 51, 4; 1991, ch. 222, 1.



Section 61-31-5 - Exemptions. (Repealed effective July 1, 2022.)

61-31-5. Exemptions. (Repealed effective July 1, 2022.)

Nothing in the Social Work Practice Act shall be construed to prevent qualified members of other recognized professions that are licensed, certified or regulated under New Mexico law or regulation from rendering services within the scope of their license, certification or regulation, provided they do not represent themselves as licensed social workers.

History: Laws 1989, ch. 51, 5.



Section 61-31-6 - Scope of practice. (Repealed effective July 1, 2022.)

61-31-6. Scope of practice. (Repealed effective July 1, 2022.)

A. For the purposes of the Social Work Practice Act, a person is practicing social work if he advertises, offers himself to practice, is employed in a position described as social work or holds out to the public or represents in any manner that he is licensed to practice social work in this state.

B. Social work practice means a professional service and emphasizes the use of specialized knowledge of social resources, social systems and human capabilities to effect change in human behavior, emotional responses and social conditions. Services may be rendered through direct assistance to individuals, couples, families, groups and community organizations. Social work practice focuses on both direct and indirect services to facilitate change on the intrapersonal, interpersonal and systemic levels. Areas of specialization that address these include but are not limited to the following:

(1) clinical social work practice, which is the professional application of social work theory and methods in the diagnosis, treatment and prevention of psychosocial dysfunction, disability or impairment, including but not limited to emotional and mental disorders. It is based on knowledge of one or more theories of human development within a psychosocial context. Clinical social work includes interventions directed to interpersonal interactions, intrapsychic dynamics or life support and management issues. Clinical social work services consist of assessment, diagnosis and treatment, including psychotherapy and counseling, client-centered advocacy, consultation and evaluation;

(2) social work research practice, which is the professional study of human capabilities and practice of social work specialties, including direct and indirect practice, through the formal organization and the methodology of data collection and the analysis and evaluation of social work data;

(3) social work community organization, planning and development practice, which is a conscious process of social interaction and method of social work concerned with the meeting of broad needs and bringing about and maintaining adjustment between needs and resources in a community or other areas; helping people to deal more effectively with their problems and objectives by helping them develop, strengthen and maintain qualities of participation, self-direction and cooperation; and bringing about changes in community and group relationships and in the distribution of decision-making power. The community is the primary client in community organizations. The community may be an organization, neighborhood, city, county, state or national entity;

(4) social work administration, which is the practice that is concerned primarily with translating laws, technical knowledge and administrative rulings into organizational goals and operational policies to guide organizational behavior; designing organizational structure and procedures or processes through which social work goals can be achieved; and securing resources in the form of material, staff, clients and societal legitimation necessary for goal attainment and organizational survival; and

(5) university social work faculty, which provides an equal quality of social work education in identified areas of content; prepares graduates to practice in a range of geographic areas with diverse populations; and establishes the foundation for practitioners' professional futures, exposing them to the best of current knowledge and developing in them the ability to continue questioning and learning, as well as an awareness of their responsibility to continue this professional development.

History: Laws 1989, ch. 51, 6; 1996, ch. 51, 14.



Section 61-31-7 - Board created. (Repealed effective July 1, 2022.)

61-31-7. Board created. (Repealed effective July 1, 2022.)

A. There is created the "board of social work examiners".

B. The board shall be administratively attached to the department.

C. The board shall consist of seven members who are representative of the geographic and ethnic groups within New Mexico, who are United States citizens and who have been New Mexico residents for at least five years prior to their appointment. Of the seven members:

(1) four members shall have been engaged in social work practice for at least five years; at least two of the four shall hold a master's degree in social work; and at least two shall hold a bachelor's degree in social work from schools of social work that are accredited by the council on social work education. At least one of these members shall be engaged primarily in clinical social work practice; one member shall be engaged primarily in education; one member shall be engaged primarily in administration or research in social work practice; and at least one member shall be engaged primarily in community organization, planning and development. These members shall not hold office in any professional organization of social workers during their tenure on the board; and

(2) three members shall represent the public. The public members shall not have been licensed or have practiced as social workers. Public members shall not have any significant financial interest, whether direct or indirect, in social work practice.

D. Members of the board shall be appointed by the governor for staggered terms of three years. Each member shall hold office until a successor is appointed. Vacancies shall be filled for the unexpired term in the same manner as original appointments.

E. Except for the representatives of the public on the board, the governor shall appoint board members from a list of nominees submitted by social work organizations and individual social work professionals.

F. Members of the board shall be reimbursed as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

G. The board shall elect a chair and other officers as deemed necessary to administer its duties.

H. A simple majority of the board members currently serving shall constitute a quorum of the board.

I. The board shall meet at least once a year and at such other times as it deems necessary. Other meetings may be called by the chair upon the written request of a quorum of the board.

J. The governor may remove any member from the board for the neglect of any duty required by law, for incompetence, for improper or unprofessional conduct as defined by board rule or for any reason that would justify the suspension or revocation of that member's license to practice social work.

K. A board member shall not serve more than two consecutive terms, and any member failing to attend, after proper notice, three consecutive meetings shall automatically be removed as a board member, unless excused for reasons set forth in board regulations.

L. In the event of a vacancy for any reason, the board secretary shall immediately notify the governor and the board of the vacancy and the reason for its occurrence to expedite the appointment of a new board member within a six-month period.

History: Laws 1989, ch. 51, 7; 1996, ch. 51, 15; 2006, ch. 4, 3.



Section 61-31-8 - Board's authority. (Repealed effective July 1, 2022.)

61-31-8. Board's authority. (Repealed effective July 1, 2022.)

In addition to any authority provided by law, the board shall have the authority to:

A. adopt and file, in accordance with the State Rules Act [14-4-1 NMSA 1978], rules necessary to carry out the provisions of the Social Work Practice Act, in accordance with the provisions of the Uniform Licensing Act [61-1-1 NMSA 1978], including the procedures for an appeal of an examination failure;

B. select, prepare and administer, at least annually, written examinations for licensure;

C. adopt a professional code of ethics;

D. appoint advisory committees pursuant to Section 61-31-19 NMSA 1978;

E. conduct hearings on an appeal of a denial of a license based on the applicant's failure to meet the minimum qualifications for licensure. The hearing shall be conducted pursuant to the Uniform Licensing Act;

F. require and establish criteria for continuing education;

G. issue subpoenas, statements of charges, statements of intent to deny licenses and orders and delegate in writing to a designee the authority to issue subpoenas, statements of charges and statements of intent to deny licenses and establish procedures for receiving, investigating and conducting hearings on complaints;

H. approve appropriate supervision for those persons seeking licensure as independent social workers;

I. issue provisional licenses, temporary licenses and licenses based on credentials to persons meeting the requirements set forth in the Social Work Practice Act;

J. determine qualifications for licensure, including the requirement to demonstrate an awareness and knowledge of New Mexico cultures;

K. set fees for licenses as authorized by the Social Work Practice Act and authorize all disbursements necessary to carry out the provisions of the Social Work Practice Act; and

L. keep a record of all proceedings and shall make an annual report to the governor.

History: Laws 1989, ch. 51, 8; 2003, ch. 408, 34; 2006, ch. 4, 4.



Section 61-31-9 - Requirements for licensure. (Repealed effective July 1, 2022.)

61-31-9. Requirements for licensure. (Repealed effective July 1, 2022.)

A. The board shall issue a license as a baccalaureate social worker to any person who files a completed application, accompanied by the required fees, and who submits satisfactory evidence that the applicant:

(1) has reached the age of majority;

(2) has at least a bachelor's degree in social work from a program accredited by the council on social work education; and

(3) demonstrates professional competence by satisfactorily passing a written examination as prescribed by the board.

B. The board shall issue a license as a master social worker to any person who files a completed application, accompanied by the required fees, and who submits satisfactory evidence that the applicant:

(1) has reached the age of majority;

(2) has obtained a master's degree in social work from a graduate school of social work accredited by the council on social work education; and

(3) demonstrates professional competence by satisfactorily passing a written examination as prescribed by the board.

C. The board shall issue a license as an independent social worker to any person who files a completed application, accompanied by the required fees, and who submits satisfactory evidence that the applicant:

(1) has reached the age of majority;

(2) has obtained a master's degree in social work from a graduate school of social work accredited by the council on social work education;

(3) has two years of postgraduate social work practice under appropriate supervision; and

(4) demonstrates professional competence by satisfactorily passing a written examination as prescribed by the board.

D. Notwithstanding the provisions of this section, the board may grant a license on a case-by-case basis to those employees of an executive agency who are currently practicing social work as defined in Section 61-31-6 NMSA 1978 and have been so employed for at least ten years prior to the effective date of the Social Work Practice Act.

History: Laws 1989, ch. 51, 9; 2006, ch. 4, 5.



Section 61-31-10 - Written examination. (Repealed effective July 1, 2022.)

61-31-10. Written examination. (Repealed effective July 1, 2022.)

The date and location of the written examination shall be established by the board. Applicants who have been found to meet the education and experience requirements for licensure shall be scheduled for the next examination following the filing of the application. The board shall establish by rule the examination application deadline and other rules relating to the retaking of the licensure examination.

History: Laws 1989, ch. 51, 10.



Section 61-31-11 - Provisional licensure. (Repealed effective July 1, 2022.)

61-31-11. Provisional licensure. (Repealed effective July 1, 2022.)

Prior to examination, an applicant for licensure may obtain a provisional license to engage in social work practice as long as the applicant meets all the requirements, except examination, as prescribed in Section 61-31-10 NMSA 1978 for the level of license sought. The provisional license is valid for a period not to exceed one year.

History: Laws 1989, ch. 51, 11; 2007, ch. 191, 1.



Section 61-31-12 - Licensure without written examination. (Repealed effective July 1, 2022.)

61-31-12. Licensure without written examination. (Repealed effective July 1, 2022.)

A. An applicant for licensure under Section 61-31-9 NMSA 1978 may be licensed without written examination if the applicant:

(1) meets all other requirements for licensure as a baccalaureate social worker, independent social worker or master social worker and files his application within one year of the effective date of the Social Work Practice Act;

(2) has a bachelor's degree in a field other than social work, has been employed for one year immediately preceding the effective date of the Social Work Practice Act in a private agency or public agency other than an executive agency in a position as described in any of the areas of specialization pursuant to Subsection B of Section 61-31-6 NMSA 1978 under the title of social worker or other title under which he is deemed by the board to be practicing social work and has filed his application within one year of the effective date of the Social Work Practice Act; or

(3) has a bachelor's degree or higher in a field other than social work, has been employed in an executive agency under the title of social worker or other title under which he is deemed by the board to be practicing social work and has filed his application within three years of the effective date of the Social Work Practice Act.

B. An applicant for licensure under Section 61-31-9 NMSA 1978 who has a master's or doctoral degree in a closely related field other than social work may be licensed as a master social worker if he has been employed for one year immediately preceding the effective date of the Social Work Practice Act in a private agency or public agency other than an executive agency in a position as described in any of the areas of specialization pursuant to Subsection B of Section 61-31-6 NMSA 1978, under the title of social worker or other title under which he is deemed by the board to be practicing social work, has filed his application within one year of the effective date of that act and passes a written examination as prescribed by the board in accordance with Paragraph (3) of Subsection B of Section 61-31-9 NMSA 1978.

History: Laws 1989, ch. 51, 12; 1991, ch. 222, 2.



Section 61-31-13 - Licensure by credentials; reciprocity. (Repealed effective July 1, 2022.)

61-31-13. Licensure by credentials; reciprocity. (Repealed effective July 1, 2022.)

A. The board may license an applicant for the licensure level sought, provided the applicant:

(1) possesses and has held for a minimum of five years a valid social worker license issued by the appropriate examining board under the laws of any other state or territory of the United States, the District of Columbia or any foreign nation;

(2) is in good standing with no disciplinary action pending or brought against the applicant within the past five years;

(3) possesses a bachelor's or master's degree in social work from a program of social work approved by the board;

(4) verifies that the applicant has taken and passed the national examination as defined by rule; and

(5) demonstrates an awareness and knowledge of New Mexico cultures as determined by the board.

B. The applicant will not have to further verify the applicant's experience, schooling or degrees if the criteria pursuant to Subsection A of this section are met.

History: Laws 1989, ch. 51, 13; 2006, ch. 4, 6.



Section 61-31-13.1 - Temporary licensure. (Repealed effective July 1, 2022.)

61-31-13.1. Temporary licensure. (Repealed effective July 1, 2022.)

An applicant for licensure pursuant to the Social Work Practice Act may be issued a temporary license for a period not to exceed six months or for a period of time necessary for the board to ensure that the applicant has met the licensure requirements set out in that act.

History: Laws 2006, ch. 4, 8.



Section 61-31-14 - License renewal. (Repealed effective July 1, 2022.)

61-31-14. License renewal. (Repealed effective July 1, 2022.)

A. Each licensee shall renew the licensee's license biennially by submitting a renewal application on a form provided by the board. At the time of license renewal, the board shall require a licensee to produce evidence of continuing education, as prescribed by the board. The board may establish a method to provide for staggered biennial terms of licensure. The board may authorize license renewal for one year to establish the renewal cycle.

B. A thirty-day grace period shall be allowed each licensee after each annual licensing period, during which time licenses may be renewed upon payment of the renewal fee and providing evidence of continuing education as prescribed by the board.

C. Any licensee who allows the licensee's license to lapse for longer than three months shall have the license automatically revoked and may be required to take a written examination.

D. A late penalty fee shall be assessed after the thirty-day grace period has expired for anyone attempting to renew a license to practice social work.

History: Laws 1989, ch. 51, 14; 1996, ch. 51, 16; 2006, ch. 4, 7.



Section 61-31-15 - License fees. (Repealed effective July 1, 2022.)

61-31-15. License fees. (Repealed effective July 1, 2022.)

Applicants for licensure shall pay fees set by the board, not to exceed:

A. for written examination for any level of licensure other than initial licensure, two hundred dollars ($200);

B. for initial licensure following a written examination as a baccalaureate social worker, two hundred dollars ($200);

C. for initial licensure following a written examination as a master social worker, three hundred dollars ($300);

D. for initial licensure following a written examination as an independent social worker, three hundred dollars ($300);

E. for licensure by credentials at any level, three hundred dollars ($300);

F. for licensure without written examination, including a provisional license, as a baccalaureate social worker, one hundred fifty dollars ($150);

G. for licensure without written examination, including a provisional license, as a master social worker, two hundred fifty dollars ($250);

H. for licensure without written examination, including a provisional license, as an independent social worker, three hundred dollars ($300);

I. for renewal of a license as a baccalaureate social worker, one hundred dollars ($100);

J. for renewal of a license as a master social worker, two hundred dollars ($200);

K. for renewal of a license as an independent social worker, three hundred dollars ($300);

L. for a late fee for failure to renew within the allotted grace period, one hundred dollars ($100); and

M. for a duplicate license, twenty-five dollars ($25.00).

History: Laws 1989, ch. 51, 15.



Section 61-31-16 - Fund established. (Repealed effective July 1, 2022.)

61-31-16. Fund established. (Repealed effective July 1, 2022.)

A. There is created in the state treasury the "board of social work examiners fund".

B. All money received by the board under the Social Work Practice Act shall be deposited with the state treasurer for credit to the fund. The state treasurer shall invest the fund as other state funds are invested, and all income derived from investment of the fund shall be credited to the fund. All balances in the fund shall remain in the fund and shall not revert to the general fund.

C. Money in the fund is appropriated to the board and shall be used only for the purpose of meeting the necessary expenses incurred in carrying out the provisions of the Social Work Practice Act.

History: Laws 1989, ch. 51, 16.



Section 61-31-17 - License denial, suspension or revocation. (Repealed effective July 1, 2022.)

61-31-17. License denial, suspension or revocation. (Repealed effective July 1, 2022.)

A. In accordance with procedures contained in the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978], the board may deny, revoke or suspend any license held or applied for under the Social Work Practice Act, upon grounds that the licensee or applicant:

(1) is guilty of fraud, deceit or misrepresentation in procuring or attempting to procure any license or certification provided for in the Social Work Practice Act;

(2) has been adjudicated as mentally incompetent by regularly constituted authorities;

(3) has been convicted of a felony;

(4) is guilty of unprofessional or unethical conduct;

(5) is habitually or excessively using controlled substances or alcohol;

(6) has repeatedly and persistently violated any of the provisions of the Social Work Practice Act or regulations of New Mexico or any other state or territory and has been convicted thereof;

(7) has been convicted of the commission of any illegal operation;

(8) is grossly negligent or incompetent in the practice of social work;

(9) has had a license to practice social work revoked, suspended or denied in any jurisdiction, territory or possession of the United States or another country for acts of the licensee similar to acts described in this subsection. A certified copy of the record of the jurisdiction, territory or possession of the United States or another country making such revocation, suspension or denial shall be conclusive evidence thereof; or

(10) uses conversion therapy on a minor.

B. Disciplinary proceedings may be instituted by sworn complaint of any person, including members of the board, and shall conform with the provisions of the Uniform Licensing Act. Any party to a hearing may obtain a copy of the hearing record upon payment of costs for the copy.

C. As used in this section:

(1) "conversion therapy" means any practice or treatment that seeks to change a person's sexual orientation or gender identity, including any effort to change behaviors or gender expressions or to eliminate or reduce sexual or romantic attractions or feelings toward persons of the same sex. "Conversion therapy" does not mean:

(a) counseling or mental health services that provide acceptance, support and understanding of a person without seeking to change gender identity or sexual orientation; or

(b) mental health services that facilitate a person's coping, social support, sexual orientation or gender identity exploration and development, including an intervention to prevent or address unlawful conduct or unsafe sexual practices, without seeking to change gender identity or sexual orientation;

(2) "gender identity" means a person's self-perception, or perception of that person by another, of the person's identity as a male or female based upon the person's appearance, behavior or physical characteristics that are in accord with or opposed to the person's physical anatomy, chromosomal sex or sex at birth;

(3) "minor" means a person under eighteen years of age; and

(4) "sexual orientation" means heterosexuality, homosexuality or bisexuality, whether actual or perceived.

History: Laws 1989, ch. 51, 17; 2017, ch. 132, 7.



Section 61-31-18 - Impaired social workers. (Repealed effective July 1, 2022.)

61-31-18. Impaired social workers. (Repealed effective July 1, 2022.)

The license of any social worker to practice in this state shall be subject to restriction, suspension or revocation in case of inability of the licensee to practice social work with reasonable skill and safety to clients by reason of one or more of the following:

A. mental disability; or

B. habitual or excessive use of controlled substances, as defined in the Controlled Substances Act [30-31-1 NMSA 1978], or alcohol.

History: Laws 1989, ch. 51, 18.



Section 61-31-19 - Impaired social workers' program. (Repealed effective July 1, 2022.)

61-31-19. Impaired social workers' program. (Repealed effective July 1, 2022.)

A. The board shall establish a process by which social workers who may be impaired because of a mental disability or habitual or excessive use of controlled substances or alcohol may seek rehabilitation. The intent of the process is to provide impaired social workers the opportunity to voluntarily enter a treatment program as an alternative to disciplinary action, while providing adequate safeguards to the public.

B. The board shall appoint evaluation advisory committees as appropriate to the specific disability of a social worker. Each advisory committee shall be composed of at least three members. One member of an advisory committee shall be a licensed physician, one a certified psychologist or a licensed psychiatrist and one licensed to practice social work in New Mexico. No member of an advisory committee shall be a member of the board.

C. An advisory committee shall function under the direction of the board and in accordance with regulations of the board. The regulations shall include directions to the advisory committee to:

(1) develop criteria for admission to and continuance in a treatment program for board approval;

(2) review complaints against a licensed social worker involving habitual or excessive use of controlled substances or alcohol;

(3) review voluntary requests of each social worker seeking admission to a treatment program as an alternative to disciplinary action;

(4) develop and submit to the board for approval a written treatment agreement setting forth the requirements that shall be met by the social worker and the conditions under which the treatment program may be successfully completed or terminated;

(5) recommend to the board in favor of or against an individual social worker's admission into or release from a treatment program;

(6) receive and review all reports regarding an individual social worker's progress in treatment and recovery;

(7) report violations to the board; and

(8) submit statistical reports to the board.

D. Files of social workers referred to an advisory committee and admitted to a treatment program shall be maintained in the office of the board and shall be confidential. Files are not confidential if they contain reports to the board concerning social workers who have not cooperated or complied with treatment agreements, or who have refused to participate in a program after having been accepted for admission into the program or reports used as evidence in a disciplinary proceeding. Such files may be made available to other states' social worker boards or law enforcement agencies upon request to the board if the social worker leaves the state prior to successful completion of the program and shall be subject to discovery by subpoena.

E. Any person who makes a report to the board regarding a social worker suspected of practicing while mentally disabled or under the influence of alcohol or controlled substances or who makes a report of a social worker's progress or lack of progress in a treatment program shall be immune from civil action for defamation or other causes of action resulting from such reports, provided that such reports are made in good faith and with some reasonable basis in fact.

F. After an appropriate treatment period, to be approved by the board, the advisory committee shall refer to the board for formal disciplinary action, including suspension or removal of license, a social worker who fails to respond to treatment. The board may on its own initiative or at the recommendation of the advisory committee immediately proceed with disciplinary actions against any social worker previously admitted to and released from a treatment program who has subsequently relapsed into a mental disability or abuse of alcohol or a controlled substance.

History: Laws 1989, ch. 51, 19.



Section 61-31-20 - Provision for hearing. (Repealed effective July 1, 2022.)

61-31-20. Provision for hearing. (Repealed effective July 1, 2022.)

The board shall, before taking any disciplinary action, set any matter for a hearing pursuant to the provisions of the Uniform Licensing Act [61-1-1 NMSA 1978].

History: Laws 1989, ch. 51, 20.



Section 61-31-21 - Criminal offender's character evaluation. (Repealed effective July 1, 2022.)

61-31-21. Criminal offender's character evaluation. (Repealed effective July 1, 2022.)

The provisions of the Criminal Offender Employment Act [28-2-1 NMSA 1978] shall govern any consideration of criminal records required or permitted by the Social Work Practice Act.

History: Laws 1989, ch. 51, 21.



Section 61-31-22 - Penalties. (Repealed effective July 1, 2022.)

61-31-22. Penalties. (Repealed effective July 1, 2022.)

Any person who violates any provision of the Social Work Practice Act is guilty of a misdemeanor.

History: Laws 1989, ch. 51, 22.



Section 61-31-23 - Injunctive proceedings. (Repealed effective July 1, 2022.)

61-31-23. Injunctive proceedings. (Repealed effective July 1, 2022.)

The board may apply for an injunction in the district court of the first judicial district to enjoin any person from committing any act prohibited by the Social Work Practice Act.

History: Laws 1989, ch. 51, 23.



Section 61-31-24 - Privileged communications. (Repealed effective July 1, 2022.)

61-31-24. Privileged communications. (Repealed effective July 1, 2022.)

A. A licensed social worker shall not be examined without the consent of his client concerning any communication made by the client to him or any advice given to the client in the course of professional employment; nor shall the secretary, stenographer or clerk of a social worker be examined without the consent of his employer concerning any fact, the knowledge of which he has acquired in that capacity; nor shall any person who has participated in any social work practice conducted under the supervision of a person authorized by law to conduct such practice, including group therapy sessions, be examined concerning any knowledge gained during the course of the practice without the consent of the person to whom the testimony sought relates.

B. No licensed social worker may disclose any information he has acquired from a person consulting him in his professional capacity, unless:

(1) he has the written consent of the client or, in the case of death or disability, of his personal representative, any other person authorized to sue or the beneficiary of any insurance policy on his life, health or physical condition;

(2) such communication reveals the contemplation of a crime or harmful act;

(3) the client is under the age of sixteen years or an adult who is mentally fragile and the information acquired indicates that the child or adult was the victim or subject of a crime, in which case the social worker may be required to testify fully in relation to the crime in any examination, trial or other proceeding in which the commission of the crime is a subject of inquiry; or

(4) the person waives the privilege by bringing charges against the social worker.

C. Nothing in this section shall be construed to prohibit a licensed social worker from disclosing information in court hearings concerning matters of adoption, child abuse, child neglect or other matters pertaining to the welfare of children as stipulated in the Children's Code [32A-1-1 NMSA 1978] or to those matters pertaining to citizens protected under the Adult Protective Services Act [27-7-14 NMSA 1978].

History: Laws 1989, ch. 51, 24.



Section 61-31-25 - Termination of agency life; delayed repeal. (Repealed effective July 1, 2022.)

61-31-25. Termination of agency life; delayed repeal. (Repealed effective July 1, 2022.)

The board of social work examiners is terminated on July 1, 2021 pursuant to the Sunset Act [12-9-11 through 12-9-21 NMSA 1978]. The board shall continue to operate according to the provisions of the Social Work Practice Act until July 1, 2022. Effective July 1, 2022, the Social Work Practice Act is repealed.

History: Laws 1989, ch. 51, 27; 1996, ch. 51, 17; 1997, ch. 46, 19; 2005, ch. 208, 23; 2015, ch. 119, 17.






Article 32 - Funeral Services

Section 61-32-1 - Short title. (Repealed effective July 1, 2024.)

61-32-1. Short title. (Repealed effective July 1, 2024.)

Chapter 61, Article 32 NMSA 1978 may be cited as the "Funeral Services Act".

History: 1978 Comp., 61-32-1, enacted by Laws 1993, ch. 204, 1; 1999, ch. 284, 1; 2012, ch. 48, 3.



Section 61-32-2 - Purpose. (Repealed effective July 1, 2024.)

61-32-2. Purpose. (Repealed effective July 1, 2024.)

In the interest of public health, safety and welfare and to protect the public from the unprofessional, improper, incompetent and unlawful practice of the care and disposition of the dead human body, it is necessary to provide laws and regulations to govern the handling and care of the dead and the sensitivities of those who survive, whether they wish or do not wish rites or ceremonies. The primary responsibility and obligation of the board of funeral services is to protect the public.

History: 1978 Comp., 61-32-2, enacted by Laws 1993, ch. 204, 2; 2012, ch. 48, 4.



Section 61-32-3 - Definitions. (Repealed effective July 1, 2024.)

61-32-3. Definitions. (Repealed effective July 1, 2024.)

As used in the Funeral Services Act:

A. "board" means the board of funeral services;

B. "committal service" means a service at a place of interment or entombment that follows a funeral conducted at another location;

C. "cremains" means cremated remains;

D. "cremation" means the reduction of a dead human body by direct flame to a residue, which includes bone fragments;

E. "crematory" means every place or premises that is devoted to or used for cremation and pulverization of the cremains;

F. "crematory authority" means the individual who is ultimately responsible for the operation of a crematory;

G. "department" means the regulation and licensing department;

H. "direct disposer" means a person licensed to engage solely in providing direct disposition at a direct disposition establishment, licensed pursuant to the Funeral Services Act, as provided in that act;

I. "direct disposition" means only the disposition of a dead human body as quickly as possible, without a direct disposer performing or arranging a funeral, graveside service, committal service or memorial service, whether public or private, and without embalming of the body unless embalming is required by the place of disposition;

J. "direct supervision" means that the supervising funeral service practitioner is physically present with and in direct control of the person being trained;

K. "disposition" means the final disposal of a dead human body, whether it be by earth interment, above-ground interment or entombment, cremation, burial at sea or delivery to a medical school, when the medical school assumes complete responsibility for the disposal of the body following medical study;

L. "embalming" means the disinfection, preservation and restoration, when possible, of a dead human body by a licensed funeral service practitioner or a licensed funeral service intern under the supervision of a licensed funeral service practitioner;

M. "ennichement" means interment of cremains in a niche in a columbarium, whether in an urn or not;

N. "entombment" means interment of a casketed body or cremains in a crypt in a mausoleum;

O. "establishment" means every office, premises or place of business where the practice of funeral service or direct disposition is conducted or advertised as being conducted and includes commercial establishments that provide for the practice of funeral service or direct disposition services exclusively to licensed funeral or direct disposition establishments or a school of medicine;

P. "funeral" means a period following death in which there is an organized, purposeful, time-limited, group-centered ceremony or rite, whether religious or not, with the body of the deceased present;

Q. "funeral merchandise" means that personal property offered for sale in connection with the transportation, funeralization or disposition of a dead human body, including the enclosure into which a dead human body is or cremains are directly placed, and excluding mausoleum crypts, interment enclosures preset in a cemetery and columbarium niches;

R. "funeral service intern" means a person licensed to be in training for the practice of funeral service under the supervision and instruction of a funeral service practitioner at a funeral establishment or commercial establishment, licensed pursuant to the Funeral Services Act;

S. "funeral service practitioner" means a person licensed to engage in the practice of funeral service at a funeral establishment or commercial establishment that is licensed pursuant to the Funeral Services Act;

T. "funeral services" means those immediate post-death activities related to a dead human body and its care and disposition, whether with or without rites or ceremonies; but "funeral services" does not include disposition of the body by a school of medicine following medical study;

U. "general supervision" means that the supervising funeral service practitioner is not necessarily physically present in the establishment with the person being trained but is available for advice and assistance;

V. "graveside service" means a funeral held at the graveside only, excluding a committal service that follows a funeral conducted at another location;

W. "jurisprudence examination" means an examination prescribed by the board on the statutes, rules and regulations pertaining to the practice of funeral service or direct disposition, including the Funeral Services Act, the rules of the board, state health regulations governing human remains and the Vital Statistics Act [Chapter 24, Article 14 NMSA 1978];

X. "licensee in charge" means a funeral service practitioner who is ultimately responsible for the conduct of a funeral or commercial establishment and its employees; or a direct disposer who is ultimately responsible for the conduct of a direct disposition establishment and its employees;

Y. "make arrangements" means advising or counseling about specific details for a funeral, graveside service, committal service, memorial service, disposition or direct disposition;

Z. "memorial service" means a gathering of persons for recognition of a death without the presence of the body of the deceased;

AA. "practice of funeral service" means those activities allowed under the Funeral Services Act by a funeral service practitioner or funeral service intern; and

BB. "pulverization" means the process that reduces cremains to a granular substance.

History: 1978 Comp., 61-32-3, enacted by Laws 1993, ch. 204, 3; 1995, ch. 158, 1; 1999, ch. 284, 2; 2012, ch. 48, 5.



Section 61-32-4 - License required. (Repealed effective July 1, 2024.)

61-32-4. License required. (Repealed effective July 1, 2024.)

A. Unless licensed to practice under the Funeral Services Act, a person shall not:

(1) practice as a funeral service practitioner, funeral service intern or direct disposer;

(2) use the title or make any representation as being a funeral service practitioner, funeral service intern or direct disposer or use any other title, abbreviation, letters, figures, signs or devices that indicate the person is licensed to practice as a funeral service practitioner, funeral service intern or direct disposer; or

(3) maintain, manage or operate a funeral establishment, a commercial establishment, a direct disposition establishment or a crematory.

B. A person who engages in the practice or acts in the capacity of a funeral service practitioner, funeral service intern or direct disposer in this state, with or without a New Mexico license, is subject to the jurisdiction of the state and to the administrative jurisdiction of the board and is subject to all penalties and remedies available for a violation of a provision of the Funeral Services Act.

C. A person who maintains, manages or operates a funeral establishment, commercial establishment, direct disposition establishment or a crematory in this state, with or without a New Mexico establishment or crematory license, is subject to the jurisdiction of the state and to the administrative jurisdiction of the board and is subject to all penalties and remedies available for a violation of a provision of the Funeral Services Act.

History: 1978 Comp., 61-32-4, enacted by Laws 1993, ch. 204, 4; 2003, ch. 420, 1; 2012, ch. 48, 6.



Section 61-32-5 - Board created. (Repealed effective July 1, 2024.)

61-32-5. Board created. (Repealed effective July 1, 2024.)

A. There is created the "board of funeral services".

B. The board is administratively attached to the department.

C. The board consists of six members. Three members shall be funeral service practitioners who have been licensed in this state for at least five years; two members shall represent the public and shall not have been licensed for the practice of funeral service or direct disposition in this state or any other jurisdiction and shall not ever have had any financial interest, direct or indirect, in any funeral, commercial or direct disposition establishment or crematory; and one member shall be a licensed direct disposer or health care practitioner from the office of the state medical investigator who has been licensed in this state for at least five years.

D. Members of the board shall be appointed by the governor for terms of four years. Each member shall hold office until the member's successor is duly qualified and appointed. Vacancies shall be filled for an unexpired term in the same manner as original appointments.

E. Members of the board shall be reimbursed per diem and mileage as provided in the Per Diem and Mileage Act [Chapter 10, Article 8 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

F. A simple majority of the board members currently serving constitutes a quorum.

G. The board shall hold at least two regular meetings each year and shall meet at such other times as it deems necessary.

H. No board member shall serve more than two full consecutive terms. The board shall recommend removal of any board member who has three unexcused absences from properly noticed meetings within a twelve-month period and may recommend removal of a board member for any other just cause.

I. The board shall elect a chair and other officers as deemed necessary to administer its duties.

History: 1978 Comp., 61-32-5, enacted by Laws 1993, ch. 204, 5; 1999, ch. 284, 3; 2012, ch. 48, 7.



Section 61-32-6 - Board powers. (Repealed effective July 1, 2024.)

61-32-6. Board powers. (Repealed effective July 1, 2024.)

A. In addition to any other authority provided by law, the board has the power to:

(1) adopt, in accordance with the provisions of the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978], and file, in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978], rules necessary to carry out the provisions of the Funeral Services Act;

(2) adopt rules implementing continuing education requirements;

(3) conduct hearings upon charges relating to the discipline of licensees and take administrative actions pursuant to Section 61-1-3 NMSA 1978;

(4) establish reasonable fees to carry out the provisions of the Funeral Services Act;

(5) provide for investigations necessary to determine violations of the Funeral Services Act;

(6) establish committees as the board deems necessary for carrying out the provisions of the Funeral Services Act;

(7) apply for injunctive relief to enforce the provisions of the Funeral Services Act or to restrain any violation of that act; and

(8) conduct criminal background checks on applicants for licensure.

B. No action or other legal proceedings for damages shall be instituted against the board, any board member or employee of the board for any act performed in good faith and in the intended performance of any power or duty granted under the Funeral Services Act or for any neglect or default in the good faith performance or exercise of any such power or duty.

History: 1978 Comp., 61-32-6, enacted by Laws 1993, ch. 204, 6; 1999, ch. 284, 4; 2012, ch. 48, 8; 2017, ch. 52, 16.



Section 61-32-7 - Board duties. (Repealed effective July 1, 2024.)

61-32-7. Board duties. (Repealed effective July 1, 2024.)

The board shall:

A. administer the provisions of the Funeral Services Act;

B. provide for the examination, licensing and renewal of applicants or licensees; and

C. provide for the inspection of establishments and crematories.

History: 1978 Comp., 61-32-7, enacted by Laws 1993, ch. 204, 7; 2012, ch. 48, 9.



Section 61-32-8 - Inspection; access; counsel. (Repealed effective July 1, 2024.)

61-32-8. Inspection; access; counsel. (Repealed effective July 1, 2024.)

A. Inspection of establishments and crematories, including all records, financial or otherwise, is authorized during regular business hours. Acceptance of a license shall include permission for the board or its designee to enter the premises without legal process.

B. An establishment or crematory shall maintain business records required by law or rule at the establishment or crematory.

C. The board shall be represented by the attorney general. The board may employ special counsel, upon approval of the attorney general, to review and prosecute cases of consumer complaints against any person, establishment or crematory licensed pursuant to the Funeral Services Act. Payment for the services shall be by the board.

History: 1978 Comp., 61-32-8, enacted by Laws 1993, ch. 204, 8; 1999, ch. 284, 5; 2003, ch. 420, 2; 2012, ch. 48, 10.



Section 61-32-9 - Requirements for licensure; funeral service practitioner; funeral service intern; direct disposer; conversion of certain licenses; temporary licenses. (Repealed effective July 1, 2024.)

61-32-9. Requirements for licensure; funeral service practitioner; funeral service intern; direct disposer; conversion of certain licenses; temporary licenses. (Repealed effective July 1, 2024.)

A. A license to practice as a funeral service practitioner shall be issued to any person who files a completed application, accompanied by the required fees and documentation, and who submits satisfactory evidence that the person:

(1) is at least eighteen years of age;

(2) has served as a licensed funeral service intern for not less than twelve months, under the supervision of a licensed funeral service practitioner. During the training period, the applicant shall have assisted in the embalming of at least fifty bodies, making of at least fifty funeral arrangements and the directing of at least fifty funerals;

(3) has successfully completed an examination, including a jurisprudence examination, prescribed by board rules;

(4) has not been convicted of unprofessional conduct or incompetency; and

(5) has obtained an associate's degree in funeral science requiring the completion of at least sixty semester hours from an institution whose funeral program is accredited by the American board of funeral service education or any other successor institution offering funeral service education recognized by the United States government.

B. A license to practice as a funeral service intern shall be issued to any person who files a completed application, accompanied by the required fees and documentation, and who submits satisfactory evidence that the person:

(1) is at least eighteen years of age;

(2) has graduated from high school or the equivalent;

(3) has submitted proof of employment and supervision as required by board rules. Except as may be allowed by board rule, a license as a funeral service intern is issued only for a specific funeral establishment or an establishment that is part of a multi-establishment enterprise;

(4) has successfully completed an examination, including a jurisprudence examination, prescribed by board rules; and

(5) has not been convicted of unprofessional conduct or incompetency.

C. A license to practice as a direct disposer shall be issued to any person who files a completed application, accompanied by the required fees and documentation, and who submits satisfactory evidence that the person:

(1) is at least eighteen years of age;

(2) has obtained an associate's degree in funeral science requiring the completion of at least sixty semester hours from an institution whose funeral program is accredited by the American board of funeral service education or any other successor institution offering funeral service education and recognized by the United States government;

(3) has successfully completed any examination, including a jurisprudence examination, prescribed by board rules; and

(4) has not been convicted of unprofessional conduct or incompetency.

D. On and after July 1, 2012, the board shall not issue a new license that was formerly designated an "assistant funeral services practitioner" or "associate funeral services practitioner" license under a version of the Funeral Services Act in effect on June 30, 2012. A person holding one of these licenses that is valid as of June 30, 2012 shall be considered as holding a valid, renewable funeral services intern license subject to the general supervision of a licensed funeral services practitioner pursuant to the Funeral Services Act.

E. The board may adopt by rule requirements for issuing a temporary license that will be valid until the next scheduled board meeting.

History: 1978 Comp., 61-32-9, enacted by Laws 1993, ch. 204, 9; 1999, ch. 284, 6; 2003, ch. 420, 3; 2012, ch. 48, 11.



Section 61-32-10 - Licensure by credentials. (Repealed effective July 1, 2024.)

61-32-10. Licensure by credentials. (Repealed effective July 1, 2024.)

After successful completion of a jurisprudence examination, the board may license an applicant as a funeral service practitioner, provided the applicant possesses a valid license or its equivalent for the practice of funeral service issued by the appropriate examining board under the laws of any other state or territory of the United States, the District of Columbia or any foreign nation, and provided the applicant has actively practiced five out of the last ten years in another state, territory or foreign nation as a licensed funeral service practitioner or its equivalent.

History: 1978 Comp., 61-32-10, enacted by Laws 1993, ch. 204, 10; 1999, ch. 284, 7; 2003, ch. 420, 4.



Section 61-32-11 - Licensure of establishments; funeral establishments; commercial establishments; direct disposition establishments; crematories. (Repealed effective July 1, 2024.)

61-32-11. Licensure of establishments; funeral establishments; commercial establishments; direct disposition establishments; crematories. (Repealed effective July 1, 2024.)

A. Funeral establishment licenses shall only be granted under the following terms and conditions:

(1) applications for licensure shall be upon forms furnished by the board and shall be accompanied by the required fee;

(2) the establishment shall be maintained at a specific location primarily devoted to the practice of funeral service and shall comply with the following minimum requirements:

(a) a chapel shall be present in which funerals may be conducted;

(b) a display room shall be present for displaying caskets and other funeral merchandise; and

(c) a preparation room shall be present with necessary drainage and ventilation and necessary instruments and supplies for the preparation and embalming of dead human bodies for burial or other disposition or transportation; and

(3) a license shall not be issued or renewed by the board unless the establishment is in compliance with the Funeral Services Act and board rules.

B. Commercial establishment licenses shall only be granted under the following terms and conditions:

(1) applications for licensure shall be upon forms furnished by the board and shall be accompanied by the required fee;

(2) the establishment shall be maintained at a specific location primarily devoted to the practice allowed for a commercial establishment and shall comply with the following minimum requirements:

(a) a preparation room shall be present with the necessary drainage and ventilation and necessary instruments and supplies for the preparation and embalming of dead human bodies for burial or other disposition and transportation; and

(b) an office shall be present for conducting business; and

(3) a license shall not be issued or renewed by the board unless the establishment is in compliance with the Funeral Services Act and board rules.

C. Direct disposition establishment licenses shall only be granted under the following terms and conditions:

(1) applications for licensure shall be upon forms furnished by the board and shall be accompanied by the required fee;

(2) the establishment shall be maintained at a specific location primarily devoted to the practice allowed for a direct disposer and shall comply with the following minimum requirements:

(a) a room shall be present with necessary drainage and ventilation for housing a refrigeration unit;

(b) a refrigeration unit, thermodynamically controlled with a minimum storage area of twelve and one-half cubic feet per body, shall be present for sheltering of dead human bodies prior to burial or other disposition or transportation;

(c) an office shall be present for conducting business;

(d) necessary supplies for safely handling unembalmed dead human bodies; and

(e) if funeral merchandise is made available, a display room shall be present for displaying caskets and other funeral merchandise; and

(3) no license shall be issued or renewed by the board unless the establishment is in compliance with the Funeral Services Act and board rules.

D. Crematory licenses shall only be granted under the following terms and conditions:

(1) applications for licensure shall be upon forms furnished by the board and shall be accompanied by the required fee;

(2) the crematory shall be maintained at a specific location, including a funeral, commercial or direct disposition establishment, primarily devoted to the practice allowed for a crematory and shall comply with the following minimum requirements:

(a) a room shall be present with necessary ventilation for housing a cremation retort;

(b) a cremation retort shall be present for cremating dead human bodies; and

(c) a unit to pulverize cremated dead human bodies shall be present; and

(3) no license shall be issued or renewed by the board unless the crematory is in compliance with the Funeral Services Act and board rules.

E. The board may adopt by rule additional requirements in the interest of public health, safety and welfare.

History: 1978 Comp., 61-32-11, enacted by Laws 1993, ch. 204, 11; 1999, ch. 284, 8; 2003, ch. 420, 5; 2012, ch. 48, 12.



Section 61-32-12 - License; display of license. (Repealed effective July 1, 2024.)

61-32-12. License; display of license. (Repealed effective July 1, 2024.)

A. Initial licenses shall be issued for the remainder of the year in which the license is granted, as established by rule.

B. A license issued by the board shall at all times be posted in the establishment or crematory in a conspicuous place.

History: 1978 Comp., 61-32-12, enacted by Laws 1993, ch. 204, 12.



Section 61-32-13 - Establishments; requirements; temporary licenses. (Repealed effective July 1, 2024.)

61-32-13. Establishments; requirements; temporary licenses. (Repealed effective July 1, 2024.)

A. Each establishment shall have a full-time funeral service practitioner; provided the establishment license is a privilege granted to the person to whom it is issued and is not transferable to other owners or operators or to another location than that designated on the license. Whenever an establishment no longer employs or otherwise has a full-time licensee in charge, the establishment shall immediately cease the practice of funeral service or direct disposition and the person to whom the establishment license is granted shall immediately return the establishment license to the board by certified mail, return receipt requested, or by another delivery service that provides a means of tracking an item in its delivery system.

B. The board may adopt by rule special requirements for multi-establishment enterprises where the establishments are located within fifty miles of each other and wish to share a licensee in charge.

C. The board may adopt by rule the requirements for reapplication or reinspection.

D. The board may adopt by rule requirements for issuing a temporary establishment or crematory license that will be valid until the next scheduled board meeting.

History: 1978 Comp., 61-32-13, enacted by Laws 1993, ch. 204, 13; 1999, ch. 284, 9; 2012, ch. 48, 13.



Section 61-32-14 - Funeral service intern; scope of practice; limitations. (Repealed effective July 1, 2024.)

61-32-14. Funeral service intern; scope of practice; limitations. (Repealed effective July 1, 2024.)

A. A funeral service intern does not have the rights and duties of a funeral service practitioner and is only subordinate to the funeral service practitioner. The scope of what a funeral service intern is permitted to do depends on the activity and the experience of the funeral service intern, provided that a funeral service intern:

(1) may make arrangements only under the direct supervision of a licensed funeral service practitioner. After the completion of fifty arrangements under direct supervision, the funeral service intern may request approval from the board to make arrangements under the general supervision of a licensed funeral service practitioner;

(2) may embalm or otherwise prepare dead human bodies for disposition only under the direct supervision of a licensed funeral service practitioner. After the funeral service intern has assisted with the embalming of at least fifty bodies under direct supervision, the funeral service intern may request approval from the board to embalm under the general supervision of a licensed funeral service practitioner;

(3) may direct a funeral, committal service, graveside service or memorial service only under the direct supervision of a licensed funeral service practitioner. After the funeral service intern has directed at least fifty services under direct supervision, the funeral service intern may request approval from the board to direct such services under the general supervision of a licensed funeral service practitioner; and

(4) shall at no time act under the general supervision of a funeral service practitioner until he is notified in writing of board approval to so act.

B. A funeral service intern shall be employed by and receive training at only one establishment. The board may adopt rules that will allow training at more than one establishment under special circumstances.

C. Any funeral service intern's change of employment shall be reported to the board in writing within thirty days of the change. A change of employment that is not reported shall cause the period worked at the new establishment not to count as time served toward completion of the internship. It is the responsibility of the funeral service intern and the licensee in charge to report changes of employment.

D. A funeral service intern may be under the supervision of more than one funeral service practitioner at the establishment at which he is employed, provided that the board has received notice in writing prior to any changes in supervision. The board may adopt rules specifying the maximum number of persons that may be supervised by a funeral service practitioner.

E. Each funeral service intern shall report to the board quarterly, upon forms provided by the board, showing the work that has been completed during the preceding three months. All quarterly reports are due in the board office within thirty days of the close of the quarter. If a report is not received by the date due, the work completed during the reporting period shall not be counted when the board tabulates requirements for general supervision or for licensure as a funeral service practitioner.

F. Once a funeral service intern is under the general supervision of a funeral service practitioner, the funeral service intern need not submit to the board the quarterly reports required in this section.

History: 1978 Comp., 61-32-14, enacted by Laws 1993, ch. 204, 14; 1999, ch. 284, 10.



Section 61-32-17 - Direct disposer; scope of practice; limitations. (Repealed effective July 1, 2024.)

61-32-17. Direct disposer; scope of practice; limitations. (Repealed effective July 1, 2024.)

A. Except as otherwise provided in the Funeral Services Act, a direct disposer may transport and dispose of a dead human body and participate in any rites or ceremonies after final disposition of the body.

B. Prior to interment, entombment or other final disposition of the body, a direct disposer shall not:

(1) participate in any rites or ceremonies in connection with the final disposition of the body;

(2) provide facilities for any such rites or ceremonies; and

(3) have the body embalmed unless embalming is required by the place of disposition.

History: 1978 Comp., 61-32-17, enacted by Laws 1993, ch. 204, 17; 1995, ch. 158, 2; 1999, ch. 284, 11; 2012, ch. 48, 14.



Section 61-32-18 - Commercial establishments; scope of practice; limitations. (Repealed effective July 1, 2024.)

61-32-18. Commercial establishments; scope of practice; limitations. (Repealed effective July 1, 2024.)

A. The scope of practice of a commercial establishment depends on the entity for whom the commercial establishment is acting as an agent and is subject to the following terms and conditions:

(1) when acting under the direction of a licensed funeral establishment, the commercial establishment may:

(a) engage in transportation of dead human bodies, file a certificate of death, obtain certified copies thereof and obtain necessary permits for transportation or cremation;

(b) embalm;

(c) provide forwarding services;

(d) provide direct disposition; and

(e) arrange for identification of a dead human body by family members only, prior to disposition or transportation;

(2) when acting under the direction of a licensed direct disposition establishment, the commercial establishment may:

(a) engage in transportation of dead human bodies, file a certificate of death, obtain certified copies thereof and obtain necessary permits for transportation or cremation;

(b) embalm only when embalming is required by the place of disposition; and

(c) provide direct disposition; and

(3) when acting under the direction of a school of medicine, the commercial establishment may:

(a) engage in transportation of dead human bodies, file a certificate of death, obtain certified copies thereof and obtain necessary permits for transportation or cremation; and

(b) embalm.

B. A licensed commercial establishment shall not engage in any activity, or act for any entity, not specifically permitted in this section.

C. The licensee in charge shall certify to the board that the establishment will not exceed the scope of practice allowed by law.

History: 1978 Comp., 61-32-18, enacted by Laws 1993, ch. 204, 18; 2003, ch. 420, 6.



Section 61-32-19 - Cremation; requirements; right to authorize cremation; disposition of cremains. (Repealed effective July 1, 2024.)

61-32-19. Cremation; requirements; right to authorize cremation; disposition of cremains. (Repealed effective July 1, 2024.)

A. No cremation shall be performed until all necessary documentation is obtained authorizing the cremation.

B. An adult person may authorize the person's own cremation and the lawful disposition of the person's cremains by:

(1) stating the person's desire to be cremated in a written statement that is signed by the person and notarized or witnessed by two other persons; or

(2) including an express statement in the person's will indicating that the testator desired that the testator's remains be cremated upon the testator's death.

C. A personal representative acting pursuant to the Uniform Probate Code or an establishment or crematory shall comply with a statement made in accordance with the provisions of this section. A statement that conforms to the provisions of this section authorizes a personal representative, establishment or crematory to cremate a decedent's remains, and the permission of next of kin or any other person shall not be required for such authorization. Statements dated prior to June 18, 1993 shall be given effect if they meet this section's requirements.

D. A personal representative, establishment or crematory acting in reliance upon a document executed pursuant to the provisions of this section, who has no actual notice of revocation or contrary indication, is presumed to be acting in good faith.

E. No establishment, crematory or employee of an establishment or crematory or other person that relies in good faith on a statement written pursuant to this section shall be subject to liability for cremating the remains in accordance with the provisions of this section. The written authorization is a complete defense to a cause of action by a person against any other person acting in accordance with that authorization.

F. Except as provided in Subsection G of this section, if a decedent has left no written instructions regarding the disposition of the decedent's remains, the following persons in the order listed shall determine the means of disposition, not to be limited to cremation, of the remains of the decedent:

(1) the surviving spouse;

(2) a majority of the surviving adult children of the decedent;

(3) the surviving parents of the decedent;

(4) a majority of the surviving siblings of the decedent;

(5) an adult person who has exhibited special care and concern for the decedent, who is aware of the decedent's views and desires regarding the disposition of the decendent's body and who is willing and able to make a decision about the disposition of the decedent's body; or

(6) the adult person of the next degree of kinship in the order named by New Mexico law to inherit the estate of the decedent.

G. If a decedent left no written instructions regarding the disposition of the decedent's remains, died while serving in any branch of the United States armed forces, the United States reserve forces or the national guard and completed a United States department of defense record of emergency data form or its successor form, the person authorized by the decedent to determine the means of disposition on a United States department of defense record of emergency data form shall determine the means of disposition, not to be limited to cremation.

H. A licensed establishment or crematory shall keep an accurate record of all cremations performed and the place of disposition of the cremains for a period of not less than seven years.

I. Cremains may be disposed of by any licensed establishment, crematory authority, cemetery or person having the right to control the disposition of the cremains, or that person's agent, in a lawful manner.

J. Legal forms for cremation authorization shall provide that persons giving the authorization will hold harmless an establishment from any liability for disposing of unclaimed cremains in a lawful manner after a period of one year following the return of the cremains to the establishment.

History: 1978 Comp., 61-32-19, enacted by Laws 1993, ch. 204, 19; 1995, ch. 17, 2; 1999, ch. 284, 12; 2011, ch. 22, 3.



Section 61-32-19.1 - Crematory; scope of practice; limitations. (Repealed effective July 1, 2024.)

61-32-19.1. Crematory; scope of practice; limitations. (Repealed effective July 1, 2024.)

A. The scope of practice of a crematory and its crematory authority is limited to cremation of dead human bodies and pulverization of cremains. A crematory and its crematory authority shall act as an agent of licensed funeral, commercial or direct disposition establishments and schools of medicine. A crematory and its crematory authority may:

(1) engage in transportation of dead human bodies to the crematory; and

(2) cremate dead human bodies and pulverize cremains.

B. After completion of the cremation process, if a crematory and its crematory authority have not been instructed by its agent to return the cremains to the person that initiated the cremation services contract or to arrange for the interment, entombment or ennichement of the cremains, the crematory authority shall return, or cause to be returned, the cremains to the establishment no later than thirty days after the date of cremation.

C. A crematory and its crematory authority shall maintain a system or process that ensures that any dead human body in the crematory's possession can be specifically identified throughout all phases of the cremation process.

D. A crematory shall keep an accurate record of all cremations performed for a period of not less than seven years.

E. The crematory and its crematory authority shall certify to the board that the crematory will not exceed the scope of practice allowed by law.

F. A licensed crematory shall not engage in any activity not specifically permitted in this section.

History: 1978 Comp., 61-32-19.1, enacted by Laws 1999, ch. 284, 13; 2003, ch. 420, 7.



Section 61-32-20 - Embalming. (Repealed effective July 1, 2024.)

61-32-20. Embalming. (Repealed effective July 1, 2024.)

A. All dead human bodies not disposed of within twenty-four hours after death or release or receipt by the establishment or crematory shall be embalmed in accordance with the Funeral Services Act or stored under refrigeration as determined by board rule, unless otherwise required by regulation of the office of the state medical investigator or the secretary of health or by orders of an authorized official of the office of the state medical investigator, a court of competent jurisdiction or other authorized official.

B. A dead human body shall not be embalmed except by a funeral service practitioner or a funeral service intern under the supervision of a funeral service practitioner.

C. When embalming is not required under the provisions of this section, a dead human body shall not be embalmed without express authorization by the:

(1) surviving spouse or next of kin;

(2) legal agent or personal representative of the deceased; or

(3) person assuming responsibility for final disposition.

D. When embalming is not required, and prior to obtaining authorization for the embalming, a dead human body may be washed and other health procedures, including closing of the orifices, may be performed without authorization.

E. When a dead human body is embalmed, the funeral service practitioner who embalms the body or the funeral service intern who embalms the body and the funeral service practitioner who supervises the embalming shall, within twenty-four hours after the embalming procedure, complete and sign an embalming case report describing the elapsed time since death, the condition of the remains before and after embalming and the embalming procedures used. The embalming case report shall be kept on file at the establishment for a period of not less than seven years following the embalming.

F. Except as provided in Subsection A of this section, embalming is not required.

History: 1978 Comp., 61-32-20, enacted by Laws 1993, ch. 204, 20; 1999, ch. 284, 14; 2003, ch. 420, 8; 2012, ch. 48, 15.



Section 61-32-21 - License renewal. (Repealed effective July 1, 2024.)

61-32-21. License renewal. (Repealed effective July 1, 2024.)

A. All licenses expire annually and shall be renewed by submitting a completed renewal application, accompanied by the required fees, on a form provided by the board.

B. The board may require proof of continuing education or other proof of competency as a requirement for renewal; provided that a licensee who is age sixty-five or above and who has been licensed by the board for at least twenty consecutive years shall not be required to meet continuing education requirements.

C. A sixty-day grace period shall be allowed each licensee after the end of the licensing period, during which time licenses may be renewed upon payment of the renewal fee and a late fee as prescribed by the board and compliance with any other renewal requirements adopted by the board.

D. Any license not renewed at the end of the grace period shall be expired and invalid. A holder of an expired license shall be required to apply as a new applicant.

History: 1978 Comp., 61-32-21, enacted by Laws 1993, ch. 204, 21; 1999, ch. 284, 15; 2001, ch. 84, 1.



Section 61-32-22 - Inactive status. (Repealed effective July 1, 2024.)

61-32-22. Inactive status. (Repealed effective July 1, 2024.)

A. A funeral service practitioner, funeral service intern or direct disposer who has a current license may request that the license be placed on inactive status. Except as provided in Subsection E of this section, the board shall approve each request for inactive status.

B. A license placed on inactive status may be renewed within a period not to exceed five years following the date the board granted the inactive status.

C. Renewal of an inactive license requires payment of renewal and reinstatement fees as set forth by board rule and compliance with the following requirements:

(1) certification by the licensee that the licensee has not engaged in the practice of funeral service or direct disposition in this state during the inactive status;

(2) compliance with continuing education requirements established by board rule; and

(3) successful completion of an examination, which shall be administered at the discretion of the board, to certify continuing competency.

D. Disciplinary proceedings may be initiated or continued against a licensee who has been granted inactive status.

E. A license shall not be placed on inactive status if the licensee is under investigation or if disciplinary proceedings have been initiated.

History: 1978 Comp., 61-32-22, enacted by Laws 1993, ch. 204, 22; 1999, ch. 284, 16; 2003, ch. 420, 9; 2012, ch. 48, 16.



Section 61-32-23 - Fees and fines. (Repealed effective July 1, 2024.)

61-32-23. Fees and fines. (Repealed effective July 1, 2024.)

The board shall establish by rule a schedule of reasonable fees and fines for applications, examinations, licenses, inspections, renewals, penalties, reinstatements and necessary administrative fees. All fees collected shall be deposited in accordance with Section 61-32-26 NMSA 1978. All fines collected shall be deposited in the current school fund.

History: 1978 Comp., 61-32-23, enacted by Laws 1993, ch. 204, 23; 1999, ch. 284, 17; 2017, ch. 52, 17.



Section 61-32-24 - Disciplinary proceedings; judicial review. (Repealed effective July 1, 2024.)

61-32-24. Disciplinary proceedings; judicial review. (Repealed effective July 1, 2024.)

A. The board, in accordance with the procedures set forth in the Uniform Licensing Act [Chapter 61, Article 1 NMSA 1978], may take disciplinary action against any licensee, temporary licensee or applicant.

B. The board has the authority to take any action set forth in Section 61-1-3 NMSA 1978 upon a finding by the board that the applicant or licensee is guilty of any of the following acts of commission or omission:

(1) conviction of an offense punishable by incarceration in a state penitentiary or federal prison; provided the board receives a copy of the record of conviction, certified to by the clerk of the court entering the conviction, which shall be conclusive evidence of the conviction;

(2) fraud or deceit in procuring or attempting to procure a license;

(3) gross negligence or incompetence;

(4) unprofessional or dishonorable conduct, which includes:

(a) misrepresentation or fraud;

(b) false or misleading advertising;

(c) solicitation of dead human bodies by the licensee or the licensee's agents, assistants or employees, whether the solicitation occurs after death or while death is impending, provided that this shall not be deemed to prohibit general advertising;

(d) solicitation or acceptance by a licensee of a commission, bonus or rebate in consideration of recommending or causing a dead human body to be disposed of in a cemetery, mausoleum or crematory;

(e) using any funeral merchandise previously purchased, in whole or in part, except for transportation purposes, without prior written permission of the person selecting or paying for the use of the merchandise; and

(f) failing to make disposition of a dead human body in the enclosure or container that was purchased for that purpose by the arrangers;

(5) violation of the provisions of the Funeral Services Act or a rule of the board;

(6) violation of any local, state or federal ordinance, law or regulation affecting the practice of funeral service, direct disposition or cremation, including the Prearranged Funeral Plan Regulatory Law [Chapter 59A, Article 49 NMSA 1978] or any regulations ordered by the superintendent of insurance;

(7) willful or negligent practice beyond the scope of the license issued by the board;

(8) refusing to release properly a dead human body to the custody of the person or entity who has the legal right to effect the release, whether or not the authorized cost has been paid. If an establishment receives a dead human body for funeral services but the body is subsequently transferred to another establishment that completes or performs funeral services, the subsequent establishment shall be responsible for all reasonable nonprofessional service charges incurred by the next previous establishment prior to and including transfer of the body and the subsequent establishment shall reimburse the next previous establishment for those charges;

(9) failure to secure a necessary permit required by law for removal from this state or cremation of a dead human body;

(10) knowingly making a false statement on a certificate of death;

(11) failure to give full cooperation to the board or one of its committees, staff, inspectors, agents or an attorney for the board in the performance of official duties;

(12) having had a license, certificate or registration to practice revoked, suspended or denied in any jurisdiction, territory or possession of the United States or another country for actions of the licensee or applicant similar to acts described in this subsection. A certified copy of the record of the jurisdiction taking the disciplinary action is conclusive evidence of the violation;

(13) failure to supervise adequately subordinate personnel;

(14) conduct unbecoming a licensee or detrimental to the safety or welfare of the public;

(15) employing fraudulent billing practices; or

(16) practicing funeral service or cremation without a current license.

C. In addition to the offenses listed in Subsection B of this section, the board has the authority to take any action set forth in Section 61-1-3 NMSA 1978 upon a finding by the board that a person who is licensed as or is an applicant for a license as a funeral service practitioner or funeral service intern is guilty of any of the following acts of commission or omission:

(1) practicing funeral service without a license or aiding or abetting an unlicensed person to practice funeral service; or

(2) permitting a funeral service intern to exceed the limitations set forth in the provisions of the Funeral Services Act or the rules of the board.

D. In addition to the offenses listed in Subsection B of this section, the board has the authority to take any action set forth in Section 61-1-3 NMSA 1978 upon a finding by the board that a direct disposer licensee or a direct disposition establishment licensee is guilty of any of the following acts of commission or omission:

(1) embalming, restoring, acting as a cosmetician or in any way altering the condition of a dead human body, except for washing and dressing;

(2) causing a body to be embalmed when embalming is not required by a place of disposition;

(3) prior to interment, entombment or other final disposition of a dead human body, participating in any rites or ceremonies in connection with such final disposition of the body, or providing facilities for any such rites or ceremonies;

(4) reclaiming, transporting or causing to be transported a dead human body after written release for disposition; or

(5) practicing direct disposition without a license or aiding or abetting an unlicensed person to practice direct disposition.

E. In addition to the offenses listed in Subsection B of this section, the board has the authority to take any action set forth in Section 61-1-3 NMSA 1978 upon a finding by the board that a crematory licensee or applicant or a crematory authority is guilty of any of the following acts of commission or omission:

(1) engaging or making any representation as engaging in the practice of funeral service or direct disposition, unless the applicant or crematory authority has a license to practice funeral service or direct disposition;

(2) operating a crematory without a license or aiding and abetting a crematory to operate without a license; or

(3) engaging in conduct or activities for which a license to engage in the practice of funeral service or direct disposition is required or aiding and abetting an unlicensed person to engage in conduct or activities for which a license to practice funeral service or direct disposition is required.

F. Unless exonerated by the board, persons who have been subjected to formal disciplinary sanctions by the board shall be responsible for the payment of costs of the disciplinary proceedings, which include costs for:

(1) court reporters;

(2) transcripts;

(3) certification or notarization;

(4) photocopies;

(5) witness attendance and mileage fees;

(6) postage for mailings required by law;

(7) expert witnesses; and

(8) depositions.

G. All fees, fines and costs imposed on an applicant, licensee, establishment or crematory shall be paid in full to the board before an initial or renewal license may be issued.

History: 1978 Comp., 61-32-24, enacted by Laws 1993, ch. 204, 24; 1995, ch. 158, 3; 1999, ch. 284, 18; 2003, ch. 420, 10; 2012, ch. 48, 17.



Section 61-32-25 - Additional prohibitions. (Repealed effective July 1, 2024.)

61-32-25. Additional prohibitions. (Repealed effective July 1, 2024.)

A. No person licensed pursuant to the provisions of the Funeral Services Act shall advertise under any name that tends to mislead the public or that sufficiently resembles the professional or business name of another license holder or that may cause confusion or misunderstanding.

B. No person licensed pursuant to the provisions of the Funeral Services Act shall transport or cause to be transported by common carrier any dead human body out of this state when the licensee knows or has reason to believe that the dead human body carries any notifiable communicable disease or when the transportation would take place more than twenty-four hours after death, unless the body has been prepared or embalmed as provided in the Funeral Services Act, unless approval for transportation has been given by the office of the medical investigator, the secretary of health, a court of competent jurisdiction or other authorized official or unless the body is placed in a sealed container.

C. No person licensed pursuant to the provisions of the Funeral Services Act shall remove, and no authorized person shall embalm, a dead human body when the authorized person has information indicating crime or violence of any sort in connection with the cause or manner of death, unless in accordance with instructions or regulations of the office of the medical investigator or until permission has been obtained from the office of the medical investigator or other authorized official.

History: 1978 Comp., 61-32-25, enacted by Laws 1993, ch. 204, 25; 2012, ch. 48, 18.



Section 61-32-26 - Fund established. (Repealed effective July 1, 2024.)

61-32-26. Fund established. (Repealed effective July 1, 2024.)

A. There is created in the state treasury the "funeral services fund".

B. All fees and costs received or collected by the board or the department pursuant to provisions of the Funeral Services Act shall be deposited with the state treasurer for credit to the funeral services fund. The state treasurer shall invest the fund as other state funds are invested. All balances in the fund at the end of any fiscal year shall remain in the fund and shall not revert to the general fund.

C. Money in the funeral services fund is appropriated to the board and shall be used only for the purpose of carrying out the provisions of the Funeral Services Act.

History: Laws 1993, ch. 204, 26; 1999, ch. 284, 19; 2012, ch. 48, 19; 2017, ch. 52, 18.



Section 61-32-27 - Criminal offender employment act. (Repealed effective July 1, 2024.)

61-32-27. Criminal offender employment act. (Repealed effective July 1, 2024.)

The provisions of the Criminal Offender Employment Act [Chapter 28, Article 2 NMSA 1978] shall govern any consideration of criminal records required or permitted pursuant to the provisions of the Funeral Services Act.

History: Laws 1993, ch. 204, 27; 2012, ch. 48, 20.



Section 61-32-28 - Communications; confidentiality. (Repealed effective July 1, 2024.)

61-32-28. Communications; confidentiality. (Repealed effective July 1, 2024.)

All written and oral communications made to the board relating to potential disciplinary action shall be subject to the Inspection of Public Records Act [14-2-4 NMSA 1978].

History: Laws 1993, ch. 204, 28; 1999, ch. 284, 20.



Section 61-32-29 - Construction. (Repealed effective July 1, 2024.)

61-32-29. Construction. (Repealed effective July 1, 2024.)

Nothing in the Funeral Services Act shall be construed to:

A. prohibit a funeral service practitioner or funeral service intern under the supervision of a funeral service practitioner from providing a direct disposition at a funeral or commercial establishment; or

B. govern or limit the authority of any personal representative, trustee or other person having a fiduciary relationship with the deceased.

History: Laws 1993, ch. 204, 29; 2012, ch. 48, 21.



Section 61-32-30 - Criminal penalties. (Repealed effective July 1, 2024.)

61-32-30. Criminal penalties. (Repealed effective July 1, 2024.)

A person who commits any of the following acts is guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than one hundred dollars ($100) or more than one thousand dollars ($1,000) or by imprisonment of less than one year, or both:

A. violation of any provision of the Funeral Services Act;

B. rendering or offering to render funeral services, direct disposition services or cremation services without a current valid license issued pursuant to the Funeral Services Act; or

C. advertising or using any designation, diploma or certificate tending to imply that the person is a practitioner of funeral services, direct disposition services or cremation services without a current valid license issued pursuant to the Funeral Services Act.

History: Laws 1993, ch. 204, 30; 1999, ch. 284, 21; 2012, ch. 48, 22.



Section 61-32-30.1 - Unlicensed activity; civil penalty. (Repealed effective July 1, 2024.)

61-32-30.1. Unlicensed activity; civil penalty. (Repealed effective July 1, 2024.)

The provisions of Section 61-1-3.2 NMSA 1978 notwithstanding, the board may impose a fine in an amount not to exceed two thousand dollars ($2,000) and costs on a person who is found to have acted without a license in violation of the Funeral Services Act by a court or an administrative proceeding as provided for in the Funeral Services Act.

History: Laws 2003, ch. 420, 11; 2012, ch. 48, 23; 2017, ch. 52, 19.



Section 61-32-30.2 - Cease and desist orders; fines; finality; hearings. (Repealed effective July 1, 2024.)

61-32-30.2. Cease and desist orders; fines; finality; hearings. (Repealed effective July 1, 2024.)

A. Notwithstanding the provisions of Sections 61-1-3 and 61-32-24 NMSA 1978, if the board has reasonable cause to believe a person is committing a violation of a provision of the Funeral Services Act, or a rule adopted pursuant to that act, that creates a health risk for the community or a risk to the orderly or prompt disposition of dead human bodies and immediate enforcement is deemed necessary, the board may serve, in the manner prescribed by Section 61-1-5 NMSA 1978, a cease and desist order on a person to require that person to cease the violation. The order shall:

(1) indicate the violation and the general nature of the evidence of the violation;

(2) include a notice that if the person fails to comply with the order within twenty-four hours, the person may be subject to fines or costs, as provided in Sections 61-32-6 and 61-32-30.1 NMSA 1978, for noncompliance with the order as a violation of the Funeral Services Act, in addition to fines and costs imposed for a violation indicated in the order; and

(3) include a notice that a hearing has been scheduled to occur within five working days after service of the cease and desist order and the hearing will proceed unless waived by the person.

B. If the person waives a hearing as provided in Subsection A of this section, the order shall be final and not subject to review or appeal. The board may apply for injunctive relief to enforce the cease and desist order.

C. If a hearing is held, it shall be conducted pursuant to the hearing procedures of the Uniform Licensing Act [Chapter 61, Article 1 NMSA 1978] that are consistent with this section and the consequences of the hearing, including a right to review, shall occur pursuant to that act.

D. An order of the board pursuant to this section or an order of a court to enforce it shall not relieve or absolve a person affected by the order from another liability, penalty or sanction applicable under law.

History: Laws 2012, ch. 48, 25.



Section 61-32-31 - Termination of agency life; delayed repeal. (Repealed effective July 1, 2024.)

61-32-31. Termination of agency life; delayed repeal. (Repealed effective July 1, 2024.)

The board of funeral services is terminated on July 1, 2023 pursuant to the provisions of the Sunset Act [12-9-11 through 12-9-21 NMSA 1978]. The board shall continue to operate according to the provisions of Section 12-9-18 NMSA 1978 until July 1, 2024. Effective July 1, 2024, the Funeral Services Act is repealed.

History: Laws 1993, ch. 204, 31; 1999, ch. 284, 22; 2005, ch. 208, 24; 2011, ch. 4, 1; 2012, ch. 48, 24; 2017, ch. 52, 20.






Article 33 - Utility Operators

Section 61-33-1 - Short title.

61-33-1. Short title.

Chapter 61, Article 33 NMSA 1978 may be cited as the "Utility Operators Certification Act".

History: 1953 Comp., 67-40-1, enacted by Laws 1973, ch. 394, 1; recompiled as 1978 Comp., 61-33-1; Laws 1992, ch. 44, 1.



Section 61-33-2 - Definitions.

61-33-2. Definitions.

As used in the Utility Operators Certification Act [61-33-1 NMSA 1978]:

A. "certified operator" means a person who is certified by the department as being qualified to operate one of the classifications of public water supply systems or public wastewater facilities;

B. "commission" means the water quality control commission;

C. "department" means the department of environment;

D. "domestic liquid waste" means human excreta and water-carried waste from typical residential plumbing fixtures and activities, including waste from toilets, sinks, bath fixtures, clothes or dishwashing machines and floor drains;

E. "domestic liquid waste treatment unit" means any system that is designed to discharge less than two thousand gallons per day and that is subject to rules promulgated by the environmental improvement board pursuant to Paragraph (3) of Subsection A of Section 74-1-8 NMSA 1978 or a watertight unit designed, constructed and installed to stabilize only domestic liquid waste and to retain solids contained in such domestic liquid waste, including septic tanks;

F. "operate" means performing any activity, function, process control decision or system integrity decision regarding water quality or water quantity that has the potential to affect the proper functioning of a public water supply system or public wastewater facility or to affect human health, public welfare or the environment;

G. "person" means any agency, department or instrumentality of the United States and any of its officers, agents or employees, the state or any agency, institution or political subdivision thereof, any public or private corporation, individual, partnership, association or other entity, and includes any officer or governing or managing body of any political subdivision or public or private corporation;

H. "public wastewater facility" means a system of structures, equipment and processes designed to collect and treat domestic and industrial waste and dispose of the effluent, but does not include:

(1) any domestic liquid waste treatment unit; or

(2) any industrial facility subject to an industrial pretreatment program regulated by the United States environmental protection agency under the requirements of the federal Clean Water Act of 1977; and

I. "public water supply system" means:

(1) a system for the provision through pipes or other constructed conveyances to the public of water for human consumption or domestic purposes if the system:

(a) has at least fifteen service connections; or

(b) regularly serves an average of at least twenty-five individuals at least sixty days of the year; and

(2) includes any water supply source and any treatment, storage and distribution facilities under control of the operator of the system.

History: 1978 Comp., 61-33-2, enacted by Laws 1992, ch. 44, 2; 2001, ch. 181, 1; 2005, ch. 285, 1.



Section 61-33-3 - Administration; enforcement.

61-33-3. Administration; enforcement.

A. The administration and enforcement of the Utility Operators Certification Act [61-33-1 NMSA 1978] is vested in the department.

B. The department shall:

(1) approve and accredit schools and training programs designed to educate and qualify persons for certification in one of the classifications of public water supply system operators or public wastewater facility operators;

(2) prepare and administer written and practical examinations, based on nationally accepted standards, for certification of applicants as operators for one of the facility classifications established pursuant to Subsection A of Section 61-33-4 NMSA 1978;

(3) enter into agreements, contracts or cooperative arrangements with persons; and

(4) receive and accept financial and technical assistance.

History: 1953 Comp., 67-40-3, enacted by Laws 1973, ch. 394, 3; recompiled 61-33-3; Laws 1992, ch. 44, 3; 2005, ch. 285, 2.



Section 61-33-4 - Powers and duties of commission.

61-33-4. Powers and duties of commission.

The commission may adopt rules relating to the administration and enforcement of the Utility Operators Certification Act [61-33-1 NMSA 1978]. The commission shall:

A. adopt rules that classify public water supply systems and public wastewater facilities based on:

(1) size and type of system or facility;

(2) capacity of the system or facility based on the size of the serviced area and the number and size of the users to be served;

(3) type and character of the water or wastewater to be treated; and

(4) physical conditions affecting the treatment plants, collection systems and distribution systems;

B. adopt rules providing standards and criteria for the certification of operators based on their qualifications and their ability to operate public water supply systems or public wastewater facilities of the various classifications;

C. appoint a seven-member board from certified operators to function with the commission to establish qualifications of operators, classify public water supply systems and public wastewater facilities, adopt rules and advise the department on the administration of the Utility Operators Certification Act. Two board members selected by the board shall sit as commission members on matters to which that act is applicable;

D. adopt and file under the State Rules Act [14-4-1 NMSA 1978] rules necessary to carry out the provisions of the Utility Operators Certification Act; and

E. adopt rules providing criteria for identifying the minimum number of certified operators needed to operate the various classifications of public water supply systems or public wastewater facilities in order to protect human health, public welfare or the environment.

History: 1953 Comp., 67-40-4, enacted by Laws 1973, ch. 394, 4; 1979, ch. 147, 1; recompiled 61-33-4; Laws 1992, ch. 44, 4; 2005, ch. 285, 3.



Section 61-33-5 - Application requirements; fees; fund created; endorsement.

61-33-5. Application requirements; fees; fund created; endorsement.

A. An applicant for certification as a certified operator shall:

(1) make application on forms furnished by the department;

(2) submit evidence satisfactory to the department that the applicant has reached the age of majority; and

(3) pay in advance to the department fees set by rule not to exceed:

(a) for examination for certification in each classification $100;

(b) for renewal of a certificate after a period set by rule $40; and

(c) for issuance of a certificate by endorsement $100.

B. Fees collected pursuant to Subsection A of this section shall be deposited with the state treasurer in the "public water supply system operator and public wastewater facility operator fund", hereby created. The fund shall be used solely for the purpose of administering and enforcing the Utility Operators Certification Act [61-33-1 NMSA 1978]. The fund shall be administered by the department. Money in the fund shall be retained by the department for use, subject to appropriation by the legislature. Balances in the fund at the end of any fiscal year shall not revert to the general fund, but shall accrue to the credit of the fund. Earnings on the fund shall be credited to the fund.

C. The department may, in its discretion, endorse for certification without examination an operator who submits evidence satisfactory to the department that the applicant has reached the age of majority and holds a valid license or certification in any state, territory or foreign jurisdiction having standards equal to or exceeding those of New Mexico.

D. Fees shall not be increased more than once per calendar year. The first increase of the fees shall not result in any fee greater than thirty dollars ($30.00). Any subsequent increase of the fees shall not be more than five percent of the existing fee.

History: 1953 Comp., 67-40-5, enacted by Laws 1973, ch. 394, 5; recompiled as 1978 Comp., 61-33-5; Laws 1992, ch. 44, 5; 2005, ch. 285, 4.



Section 61-33-6 - Certification required; prohibition.

61-33-6. Certification required; prohibition.

It is unlawful to operate or allow the operation of a public water supply system or public wastewater facility unless the system or facility is operated by or under the supervision of a certified operator who meets or exceeds the appropriate certification level.

History: 1953 Comp., 67-40-6, enacted by Laws 1973, ch. 394, 6; recompiled as 1978 Comp., 61-33-6; Laws 1992, ch. 44, 6; 2005, ch. 285, 5.



Section 61-33-7 - Suspension and revocation.

61-33-7. Suspension and revocation.

The department, in accordance with the provisions of the Uniform Licensing Act [61-1-1 NMSA 1978] relating to notice and hearing, may suspend or revoke a certification upon the grounds that the certified operator:

A. committed fraud or deceit in procuring the certification;

B. committed gross incompetence in the operation of a public water supply system or public wastewater facility;

C. was derelict in the performance of a duty as a certified operator;

D. performed in the capacity of a higher classification of certified operator than that in which the operator is certified, except under the direct supervision of a certified operator who meets or exceeds the appropriate certification level for that classification of public water supply system or public wastewater facility; or

E. is convicted of any violation of Section 61-33-8 NMSA 1978 or any state or federal water quality statutes.

History: 1953 Comp., 67-40-7, enacted by Laws 1973, ch. 394, 7; recompiled as 1978 Comp., 61-33-7; Laws 1992, ch. 44, 7; 2005, ch. 285, 6.



Section 61-33-8 - Prohibitions; penalty.

61-33-8. Prohibitions; penalty.

A. It is unlawful for any person not certified as an operator to:

(1) use the title "certified operator" or words of similar import in connection with the person's employment;

(2) represent himself as a certified operator; or

(3) perform the duties of a certified operator, except under the direct supervision of a certified operator who meets or exceeds the appropriate certification level for that classification of public water supply system or public wastewater facility.

B. Any violation of the provisions of this section is a misdemeanor.

History: 1953 Comp., 67-40-8, enacted by Laws 1973, ch. 394, 8; recompiled as 1978 Comp., 61-33-8; Laws 1992, ch. 44, 8; 2005, ch. 285, 7.



Section 61-33-9 - Variance procedures.

61-33-9. Variance procedures.

A. The commission shall establish by regulation a variance procedure for public water supply system and public wastewater facility operating authorities.

B. Any variance procedure established by the commission shall not allow an operating authority more than six months to obtain the service of a certified operator, except the commission may give a variance not to exceed eighteen months if the operator in charge is involved in a training course that will bring his level of competency to the level required within the eighteen-month period.

History: 1953 Comp., 67-40-9, enacted by Laws 1973, ch. 394, 9; recompiled as 1978 Comp., 61-33-9; Laws 1992, ch. 44, 9.



Section 61-33-10 - Enforcement; compliance orders.

61-33-10. Enforcement; compliance orders.

A. Whenever, on the basis of any information, the department determines that a person has violated, is violating or threatens to violate any requirement of the Utility Operators Certification Act [61-33-1 NMSA 1978], any rule adopted pursuant to that act or any condition of a certification issued under that act, the department may:

(1) issue a compliance order stating with reasonable specificity the nature of the violation or threatened violation and either requiring compliance immediately or within a specified time period or assessing a civil penalty for any past or current violation, or both; or

(2) commence a civil action in district court for appropriate relief, including a temporary or permanent injunction.

B. Any penalty assessed in the compliance order shall not exceed two thousand five hundred dollars ($2,500) per day for each violation of any provision of the Utility Operators Certification Act, any rule adopted pursuant to the provisions of that act or any condition of a certification issued under that act.

C. In assessing any penalty authorized by this section, the department shall take into account the seriousness of the violation, any good faith efforts to comply with the applicable requirements and other relevant factors.

D. if a violator fails to take corrective actions within the time specified in a compliance order, the department may assess a civil penalty of not more than five thousand dollars ($5,000) for each day of continued noncompliance with the compliance order.

E. Any compliance order issued by the department pursuant to this section shall become final unless, no later than thirty days after the compliance order is served, any person named in the compliance order submits a written request to the department for a public hearing. Upon receiving a request, the department shall promptly conduct a public hearing. A complete record of the proceedings shall be made and preserved.

F. The department may appoint a hearing officer to preside over the public hearing held pursuant to this section. If a hearing officer is appointed, the hearing officer shall forward a recommendation based upon the record to the secretary of environment, who shall make the final decision.

G. In connection with any proceeding pursuant to the provisions of this section, the department may:

(1) adopt rules for discovery procedures; and

(2) issue subpoenas for the attendance and testimony of witnesses and the production of relevant papers, books and documents.

H. A person aggrieved by an adverse final decision of the secretary may appeal the decision to the commission. The appeal shall be on the record. The commission may, upon motion by a party, receive either oral or written arguments by the parties limited to the evidence contained in the record.

I. All penalties collected pursuant to this section shall be deposited in the general fund to the credit of the current school fund.

History: Laws 1992, ch. 44, 10; 2005, ch. 285, 8.






Article 34 - Signed Language Interpreting Practices

Section 61-34-1 - Short title.

61-34-1. Short title.

Chapter 61, Article 34 NMSA 1978 may be cited as the "Signed Language Interpreting Practices Act".

History: Laws 2007, ch. 248, 1; 2013, ch. 166, 6.



Section 61-34-2 - Definitions.

61-34-2. Definitions.

As used in the Signed Language Interpreting Practices Act:

A. "board" means the signed language interpreting practices board;

B. "consumer" means a person using the services of a signed language interpreter;

C. "deaf, hard-of-hearing or deaf-blind person" means a person who has either no hearing or who has significant hearing loss;

D. "department" means the regulation and licensing department;

E. "interpreter" means a person who practices interpreting;

F. "interpreter education program" or "interpreter preparation program" means:

(1) a post-secondary degree program of at least two year's duration accredited by the state or similar accreditation by another state, district or territory; or

(2) a substantially equivalent education program approved by the board; and

G. "interpreting" means the process of providing accessible communication between deaf, hard-of-hearing or deaf-blind persons and hearing persons, including;

(1) communication between signed language and spoken language; or

(2) other modalities such as visual, gestural and tactile methods, not to include written communication.

History: Laws 2007, ch. 248, 2.



Section 61-34-3 - Scope of practice.

61-34-3. Scope of practice.

For the purposes of the Signed Language Practices Act, a person is interpreting if the person advertises, offers to practice, is employed in a position described as interpreting or holds out to the public or represents in any manner that the person is an interpreter in this state.

History: Laws 2007, ch. 248, 3.



Section 61-34-4 - License required.

61-34-4. License required.

Unless licensed pursuant to the Signed Language Interpreting Practices Act, a person shall not:

A. practice as an interpreter or perform interpreting services:

(1) for compensation or where compensation could be reasonably expected; or

(2) where effective communication is mandated by state or federal law;

B. use the title of interpreter or make any representation as being an interpreter, or use any other title, abbreviation, letters, figures, signs or devices that indicate the person is licensed to practice interpreting; or

C. advertise or make any representation to the public or in any manner that the person is licensed to provide interpreting services.

History: Laws 2007, ch. 248, 4.



Section 61-34-5 - Exemptions.

61-34-5. Exemptions.

The Signed Language Interpreting Practices Act does not apply to:

A. nonresident interpreters working in New Mexico less than thirty calendar days per year;

B. interpreting in religious or spiritual settings;

C. interpreting in informal settings for friends, families or guests;

D. interpreting in emergency situations where the deaf, hard-of-hearing or deaf-blind person or that person's legal representative decides that the delay necessary to obtain a licensed interpreter is likely to cause injury or loss to the consumer;

E. the activities or services of a supervised interpreter intern or student in training who is enrolled in an interpreter education program, interpreter preparation program, or a program of study in signed language interpreting at an accredited institution of higher learning approved by the board; or

F. multilingual interpreting in order to accommodate the personal choice of the consumer.

History: Laws 2007, ch. 248, 5.



Section 61-34-6 - Confidential communication.

61-34-6. Confidential communication.

A. A communication is confidential when it is not intended to be disclosed to third persons other than those present to further the interest of the person requiring the interpreting.

B. A licensed signed language interpreter shall not disclose confidential information obtained in the course of professional services.

History: Laws 2007, ch. 248, 6.



Section 61-34-7 - Board created.

61-34-7. Board created.

A. The "signed language interpreting practices board" is created.

B. The board is administratively attached to the department with administrative staff provided by the department.

C. The governor shall appoint the members to serve on the board.

D. The board shall consist of seven members, at least two of whom are from each congressional district, as follows:

(1) two licensed community interpreters and two licensed educational interpreters, at least one of whom is a deaf or hard-of-hearing person;

(2) two deaf, hard-of-hearing, deaf-blind persons who are regular consumers of signed language interpreting services; and

(3) one person representing the general public who has never been a licensed signed language interpreter and has no financial interest in the profession of signed language interpreting.

E. Members shall serve for staggered terms of three years each, except that the initial board shall be appointed so that the terms of three members expire June 30, 2009 and the terms of four members expire June 30, 2010.

F. Vacancies shall be filled by appointment by the governor for the unexpired term within ninety days of the vacancy. Board members shall serve until their successors have been appointed and qualified.

G. Members shall be paid per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

H. No member shall serve more than two consecutive terms. A member failing to attend three meetings, after proper notice, shall be recommended for removal as a board member unless excused for reasons set forth in board rules.

I. The board shall elect a chair and other officers as it deems necessary to administer its duties.

J. The board shall hold at least two meetings annually and additional meetings as the board deems necessary. The additional meetings may be held upon call of the chair or upon written request of four members. Four members of the board, including the public member, constitutes a quorum to conduct business.

History: Laws 2007, ch. 248, 7.



Section 61-34-8 - Board powers and duties.

61-34-8. Board powers and duties.

A. The board shall:

(1) administer and enforce provisions of the Signed Language Interpreting Practices Act [61-34-1 NMSA 1978];

(2) promulgate rules setting forth the qualifications of applicants for licensure and the provisions for the administration of examinations and the issuance, renewal, suspension or revocation of licenses;

(3) evaluate the qualifications of applicants for licensure and issue licenses;

(4) promulgate rules pursuant to the State Rules Act [14-4-1 NMSA 1978] to effectively carry out and enforce the provisions of the Signed Language Interpreting Practices Act;

(5) submit an annual budget for each fiscal year to the department;

(6) maintain a record of all proceedings; and

(7) provide an annual report to the governor.

B. The board may refuse, suspend or revoke a license of an interpreter, conduct investigations, issue subpoenas and hold hearings as provided in the Uniform Licensing Act [61-1-1 NMSA 1978].

History: Laws 2007, ch. 248, 8.



Section 61-34-9 - Requirements for licensure.

61-34-9. Requirements for licensure.

A. The board shall issue a license as a community signed language interpreter to a person who:

(1) files a completed application that is accompanied by the required fees; and

(2) submits satisfactory evidence that the person:

(a) has reached the age of majority;

(b) is of good moral character;

(c) has completed all educational requirements established by the board; and

(d) holds certification under a nationally recognized signed language interpreters organization or by an equivalent organization as defined by rule of the board.

B. The board shall issue a license as an educational signed language interpreter to a person who:

(1) files a completed application that is accompanied by the required fees; and

(2) submits satisfactory evidence that the person:

(a) has reached the age of majority;

(b) is of good moral character;

(c) has completed all educational requirements established by the board; and

(d) provides evidence of passing a skill assessment exam as established by rule.

C. The board shall issue a one-time, five-year provisional license to a person not meeting the community signed language interpreter or educational signed language interpreter requirements for licensure as a signed language interpreter pursuant to the Signed Language Interpreting Practices Act [61-34-1 NMSA 1978] if the person:

(1) has completed an interpreter education program or interpreter preparation program; or

(2) is employed as a community signed language interpreter or an educational signed language interpreter at the time that act becomes effective.

History: Laws 2007, ch. 248, 9.



Section 61-34-10 - License renewal.

61-34-10. License renewal.

A. Notwithstanding Subsection B of Section 8 [61-34-8 NMSA 1978] of the Signed Language Interpreting Practices Act, a licensee may renew a license every two years by submitting a completed renewal application provided by the board.

B. The board may require continuing education for license renewal as established by rule.

C. If a license is not renewed by the expiration date, the license shall be considered expired, and the licensee shall refrain from practicing. The licensee may renew within a sixty-day grace period, which begins the first day the license expires, by submitting payment of the renewal fee and a late fee and complying with all renewal requirements. Upon renewal of the license, the licensee may resume practice.

D. The board may issue rules providing for the inactive status of licenses.

History: Laws 2007, ch. 248, 10.



Section 61-34-11 - Fees.

61-34-11. Fees.

The board may, by rule, establish a schedule of fees as follows:

A. an initial nonrefundable biennial licensure fee not to exceed two hundred fifty dollars ($250);

B. a nonrefundable biennial license renewal fee not to exceed two hundred dollars ($200);

C. an initial nonrefundable annual provisional licensure fee not to exceed two hundred dollars ($200); and

D. an annual nonrefundable provisional licensure renewal fee not to exceed one hundred dollars ($100) limited to five years that the licensee may renew.

History: Laws 2007, ch. 248, 11.



Section 61-34-12 - Uniform licensing act.

61-34-12. Uniform licensing act.

The Signed Language Interpreting Practices Act is enforceable according to the procedures set forth in the Uniform Licensing Act [61-1-1 NMSA 1978].

History: Laws 2007, ch. 248, 12.



Section 61-34-13 - Fund created.

61-34-13. Fund created.

A. The "signed language interpreting practices fund" is created in the state treasury.

B. All money received by the board under the Signed Language Interpreting Practices Act shall be deposited with the state treasurer for credit to the signed language interpreting practices fund. The fund consists of fees as provided in the Signed Language Interpreting Practices Act and money received from the telecommunications access fund. The state treasurer shall invest the fund as other state funds are invested. Earnings from investment of the fund shall be credited to the fund. Any unexpended or unencumbered balance remaining at the end of a fiscal year shall not revert.

C. Money in the fund is subject to appropriation by the legislature to be used only for purposes of carrying out the provisions of the Signed Language Interpreting Practices Act.

D. Disbursements from the fund shall be made upon warrants drawn by the secretary of finance and administration pursuant to vouchers signed by the superintendent of regulation and licensing.

History: Laws 2007, ch. 248, 13.



Section 61-34-14 - License denial, suspension or revocation.

61-34-14. License denial, suspension or revocation.

A. In accordance with procedures contained in the Uniform Licensing Act [61-1-1 NMSA 1978], the board may deny, revoke or suspend a license held or applied for under the Signed Language Interpreting Practices Act, upon grounds that the licensee or applicant:

(1) is guilty of fraud or deceit in procuring or attempting to procure a license;

(2) is guilty of gross incompetence;

(3) is guilty of unprofessional or unethical conduct as defined by rule of the board;

(4) uses untruthful or misleading advertising;

(5) is habitually or excessively using controlled substances or alcohol to such a degree the licensee or applicant is rendered unfit to practice as a signed language interpreter pursuant to the Signed Language Interpreting Practices Act;

(6) has violated the Signed Language Interpreting Practices Act;

(7) is guilty of aiding and abetting a person not licensed to practice signed language interpreting pursuant to the Signed Language Interpreting Practices Act; or

(8) as evidenced by a certified copy of the record of jurisdiction, has had a license, certificate or registration to practice signed language interpreting revoked, suspended or denied in any state or territory of the United States for actions pursuant to this section.

B. Disciplinary proceedings may be initiated by a complaint of a person, including members of the board, and shall conform with the provisions of the Uniform Licensing Act.

C. A person filing a complaint shall be immune from liability arising out of civil action if the complaint is filed in good faith and without actual malice.

History: Laws 2007, ch. 248, 14.



Section 61-34-15 - Penalties.

61-34-15. Penalties.

A person who violates a provision of the Signed Language Interpreting Practices Act is guilty of a misdemeanor and upon conviction shall be sentenced pursuant to Section 31-19-1 NMSA 1978.

History: Laws 2007, ch. 248, 15.



Section 61-34-16 - Criminal Offender Employment Act.

61-34-16. Criminal Offender Employment Act.

The provisions of the Criminal Offender Employment Act [28-2-1 NMSA 1978] shall govern any consideration of criminal records required or permitted by the Signed Language Interpreting Practices Act.

History: Laws 2007, ch. 248, 16.






Article 35 - Unlicensed Health Care Practice

Section 61-35-1 - Short title.

61-35-1. Short title.

This act may be cited as the "Unlicensed Health Care Practice Act".

History: Laws 2009, ch. 141, 1.



Section 61-35-2 - Definitions.

61-35-2. Definitions.

As used in the Unlicensed Health Care Practice Act:

A. "complementary and alternative health care practitioner" means an individual who provides complementary and alternative health care services;

B. "complementary and alternative health care service" means the broad domain of complementary and alternative healing methods and treatments including:

(1) anthroposophy;

(2) aromatherapy;

(3) ayurveda;

(4) culturally traditional healing practices, including practices by a curandera, sobadora, partera, medica and arbolaira, and healing traditions, including plant medicines and foods, prayer, ceremony and song;

(5) detoxification practices and therapies;

(6) energetic healing;

(7) folk practices;

(8) Gerson therapy and colostrum therapy;

(9) healing practices utilizing food, dietary supplements, nutrients and the physical forces of heat, cold, water, touch and light;

(10) healing touch;

(11) herbology or herbalism;

(12) homeopathy;

(13) meditation;

(14) mind-body healing practices;

(15) naturopathy;

(16) nondiagnostic iridology;

(17) noninvasive instrumentalities;

(18) polarity therapy; and

(19) holistic kinesiology and other muscle testing techniques;

C. "controlled substance" means a drug or substance listed in Schedules I through V of the Controlled Substances Act [30-31-1 NMSA 1978] or rules adopted pursuant to that act;

D. "conventional medical diagnosis" means a medical term that is commonly used and understood in conventional western medicine;

E. "dangerous drug" means a drug that is required by an applicable federal or state law or rule to be dispensed pursuant to a prescription; that is restricted to use by licensed practitioners; or that is required by federal law to be labeled with any of the following statements prior to being dispensed or delivered:

(1) "Caution: federal law prohibits dispensing without prescription.";

(2) "Caution: federal law restricts this drug to use by or on the order of a licensed veterinarian."; or

(3) "Rx only";

F. "department" means the regulation and licensing department;

G. "health care practitioner" means an individual who provides health care services;

H. "health care service" means any service relating to the physical and mental health and wellness of an individual; and

I. "sexual contact" means touching the primary genital area, groin, anus, buttocks or breast of a patient or allowing a patient to touch another's primary genital area, groin, anus, buttocks or breast and includes sexual intercourse, cunnilingus, fellatio or anal intercourse, whether or not there is any emission, or introducing any object into the genital or anal openings of another.

History: Laws 2009, ch. 141, 2.



Section 61-35-3 - Licensing exemption.

61-35-3. Licensing exemption.

A complementary and alternative health care practitioner who is not licensed, certified or registered in New Mexico as a health care practitioner shall not be in violation of any licensing law relating to health care services pursuant to Chapter 61 NMSA 1978 unless that individual:

A. engages in any activity prohibited in Section 4 [61-35-4 NMSA 1978] of the Unlicensed Health Care Practice Act; or

B. fails to fulfill the duties set forth in Section 5 [61-35-5 NMSA 1978] of the Unlicensed Health Care Practice Act.

History: Laws 2009, ch. 141, 3.



Section 61-35-4 - Prohibited acts.

61-35-4. Prohibited acts.

A complementary and alternative health care practitioner shall not:

A. perform surgery on an individual;

B. set fractures on an individual;

C. administer x-ray radiation to an individual;

D. prescribe or dispense dangerous drugs or controlled substances to an individual;

E. directly manipulate the joints or spine of an individual;

F. physically invade the body except for the use of non-prescription topical creams, oils, salves, ointments, tinctures or any other preparations that may penetrate the skin without causing harm;

G. make a recommendation to discontinue current medical treatment prescribed by a licensed health care practitioner;

H. make a specific conventional medical diagnosis;

I. have sexual contact with a current patient or former patient within one year of rendering service;

J. falsely advertise or provide false information in documents described in Subsection A of Section 5 [61-35-5 NMSA 1978] of the Unlicensed Health Care Practice Act;

K. illegally use dangerous drugs or controlled substances;

L. reveal confidential information of a patient without the patient's written consent;

M. engage in fee splitting or kickbacks for referrals;

N. refer to the practitioner's self as a licensed doctor or physician or other occupational title pursuant to Chapter 61 NMSA 1978; or

O. perform massage therapy on an individual pursuant to the Massage Therapy Practice Act [61-12C-1 NMSA 1978].

History: Laws 2009, ch. 141, 4.



Section 61-35-5 - Complementary and alternative health care practitioner; duties.

61-35-5. Complementary and alternative health care practitioner; duties.

Except for persons providing health care services pursuant to Section 61-6-17 NMSA 1978 or to employees or persons acting pursuant to the direction of licensed health care facilities or licensed health care providers while working within the scope of their employment or direction, a complementary and alternative health care practitioner shall:

A. provide to a patient prior to rendering services a patient information document, either in writing in plain language that the patient understands or, if the patient cannot read, orally in a language the patient understands, containing the following:

(1) the complementary and alternative health care practitioner's name, title and business address and telephone number;

(2) a statement that the complementary and alternative health care practitioner is not a health care practitioner licensed by the state of New Mexico;

(3) a statement that the treatment to be provided by the complementary and alternative health care practitioner is complementary or alternative to health care services provided by health care practitioners licensed by the state of New Mexico;

(4) the nature and expected results of the complementary and alternative health care services to be provided;

(5) the complementary and alternative health care practitioner's degrees, education, training, experience or other qualifications regarding the complementary and alternative health care services to be provided;

(6) the complementary and alternative health care practitioner's fees per unit of service and method of billing for such fees and a statement that the patient has a right to reasonable notice of changes in complementary and alternative health care services or charges for complementary and alternative health care services;

(7) a notice that the patient has a right to complete and current information concerning the complementary and alternative health care practitioner's assessment and recommended complementary and alternative health care services that are to be provided, including the expected duration of the complementary and alternative health care services to be provided and the patient's right to be allowed access to the patient's records and written information from the patient's records;

(8) a statement that patient records and transactions with the complementary and alternative health care practitioner are confidential unless the release of these records is authorized in writing by the patient or otherwise provided by law;

(9) a statement that the patient has a right to coordinated transfer when there will be a change in the provider of complementary and alternative health care services; and

(10) the name, address and telephone number of the department and notice that a patient may file complaints with the department; and

B. obtain a written acknowledgment from a patient, or if the patient cannot write an oral acknowledgment witnessed by a third party, stating that the patient has been provided with a copy of the information document. The patient shall be provided with a copy of the written acknowledgment, which shall be maintained for three years by the complementary and alternative health care practitioner providing the complementary and alternative health care service.

History: Laws 2009, ch. 141, 5.



Section 61-35-6 - Applicability.

61-35-6. Applicability.

The following individuals shall not provide complementary and alternative health care services pursuant to the Unlicensed Health Care Practice Act [61-35-1 NMSA 1978]:

A. former health care practitioners whose license, certification or registration has been revoked or suspended by any health care board and not reinstated;

B. individuals convicted of a felony for a crime against a person who have not satisfied the terms of the person's sentence as provided by law;

C. individuals convicted of a felony related to health care who have not satisfied the terms of the person's sentence as provided by law; and

D. individuals who have been deemed mentally incompetent by a court of law.

History: Laws 2009, ch. 141, 6.



Section 61-35-7 - Disciplinary actions.

61-35-7. Disciplinary actions.

If the department determines that a complementary and alternative health care practitioner practicing pursuant to the Unlicensed Health Care Practice Act [61-35-1 NMSA 1978] may have violated a provision of that act, it may take one or more of the following actions pursuant to the Uniform Licensing Act [61-1-1 NMSA 1978] against the complementary and alternative health care practitioner if that practitioner is found to have violated a provision of the Unlicensed Health Care Practice Act:

A. provide written notice to the complementary and alternative health care practitioner requesting the practitioner to correct the activity that is a violation of the Unlicensed Health Care Practice Act; this action shall be the first option if the offense is a violation of the disclosure requirements of the Unlicensed Health Care Practice Act;

B. issue a cease and desist order against the complementary and alternative health care practitioner pertaining to the provision of complementary and alternative health care services that are not in compliance with the provisions of the Unlicensed Health Care Practitioner [Practice] Act; or

C. impose a civil penalty in an amount not to exceed ten thousand dollars ($10,000) for each violation.

History: Laws 2009, ch. 141, 7.



Section 61-35-8 - Duties of the superintendent.

61-35-8. Duties of the superintendent.

The superintendent of regulation and licensing is expressly authorized to promulgate rules as necessary to implement the provisions of the Unlicensed Health Care Practice Act [61-35-1 NMSA 1978].

History: Laws 2009, ch. 141, 8.






Article 36 - Lactation Consultant Practice

Section 61-36-1 - Short title.

61-36-1. Short title.

Sections 1 through 6 of this act [61-36-1 through 61-36-6 NMSA 1978] may be cited as the "Lactation Care Provider Act".

History: Laws 2017, ch. 136, 1.



Section 61-36-2 - Definitions.

61-36-2. Definitions.

As used in the Lactation Care Provider Act:

A. "applicant" means an individual seeking a license to provide lactation care and services as a licensee pursuant to the Lactation Care Provider Act;

B. "approved certification" means certification as a lactation care provider conferred by a certification program accredited by any nationally or internationally recognized accrediting agency that is approved by the board and that establishes continuing education requirements;

C. "board" means the board of nursing;

D. "lactation care and services" means the clinical application of scientific principles and a multidisciplinary body of evidence for the evaluation, problem identification, treatment, education and consultation for the provision of lactation care and services to families, including:

(1) clinical lactation assessment through the systematic collection of subjective and objective data;

(2) analysis of data and creation of a plan of care;

(3) implementation of a lactation care plan with demonstration and instruction to parents and communication to primary health care providers;

(4) evaluation of outcomes;

(5) provision of lactation education to parents and health care providers; and

(6) recommendation and use of assistive devices;

E. "license" means a license to practice as a lactation care provider that the board issues pursuant to the Lactation Care Provider Act;

F. "licensee" means a lactation care provider licensed as a licensed lactation care provider pursuant to the Lactation Care Provider Act;

G. "member" means a member of the board; and

H. "practice" means a course of business in which lactation care and services are rendered or offered to any individual, family or group of two or more individuals.

History: Laws 2017, ch. 136, 2.



Section 61-36-3 - Board powers.

61-36-3. Board powers.

The board may:

A. enforce the provisions of the Lactation Care Provider Act and adopt and promulgate rules to execute the provisions of that act;

B. license qualified applicants;

C. discipline licensees;

D. enforce qualification for licensure;

E. establish standards for licensee competence for continuing in or returning to practice based on approved certification;

F. issue orders relating to the practice of lactation care and services in accordance with the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978];

G. regulate licensee advertising and prohibit false, misleading or deceptive practices;

H. establish a code of conduct for licensees;

I. prepare information for the public that describes the regulatory functions of the board and the procedures by which complaints are filed with and resolved by the board; and

J. appoint a lactation care provider advisory committee consisting of at least one member who is a board member and at least two members who are experts in lactation to assist in the performance of the board's duties.

History: Laws 2017, ch. 136, 3.



Section 61-36-4 - Licensure requirement; qualifications; exemptions from licensure.

61-36-4. Licensure requirement; qualifications; exemptions from licensure.

A. An individual shall not use the title "licensed lactation care provider" unless that individual is a licensee.

B. An applicant for a license as a licensee shall:

(1) be at least eighteen years of age;

(2) submit an application completed upon a form that the board prescribes and in accordance with board rules, accompanied by fees required by board rules;

(3) possess current approved certification; and

(4) assist the board in obtaining the applicant's criminal history background check by:

(a) providing fingerprints on two fingerprint cards or other biometric data for the purpose of obtaining criminal history record information from the federal bureau of investigation or the department of public safety; and

(b) paying the cost of obtaining the fingerprints and criminal history background checks. An applicant shall have the right to inspect or challenge the validity of the record development by the background check if the applicant is denied licensure as established by board rule.

C. Nothing in the Lactation Care Provider Act shall be construed to affect or prevent the practice of lactation care and services by licensed care providers or other persons; provided that a person who is not a licensee shall not hold that person out or represent that person's self to be a licensed lactation care provider.

History: Laws 2017, ch. 136, 4.



Section 61-36-5 - License fees; term; renewal.

61-36-5. License fees; term; renewal.

A. The board shall require each applicant for initial licensure or renewal of a license to pay a nonrefundable licensure fee that shall not exceed one hundred dollars ($100).

B. A license shall expire biennially from the date of initial licensure.

C. The board shall renew licenses only upon receipt of renewal of licensure fees and evidence of compliance with continuing education requirements.

History: Laws 2017, ch. 136, 5.



Section 61-36-6 - Disciplinary proceedings.

61-36-6. Disciplinary proceedings.

A. In accordance with the procedures contained in the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978], the board may deny, revoke or suspend any license held or applied for pursuant to the Lactation Care Provider Act, reprimand or place a licensee on probation or deny, limit or revoke a privilege of a licensee desiring to practice or practicing lactation care and services upon grounds that the licensee or applicant:

(1) is guilty of fraud or deceit in procuring or attempting to procure a license;

(2) is convicted of a felony;

(3) is unfit or incompetent;

(4) is intemperate or is addicted to the use of habit-forming drugs;

(5) is guilty of unprofessional conduct as defined by board rules;

(6) has willfully or repeatedly violated any provisions of the Lactation Care Provider Act, including any board rule adopted pursuant to that act; or

(7) was certified or licensed to provide lactation care and services in any jurisdiction, territory or possession of the United States or another country and was the subject of disciplinary action for acts similar to acts described in this subsection. A certified copy of the record of the certification or licensure board disciplinary action taken by another jurisdiction, territory or possession of the United States or another country is conclusive evidence of the action.

B. The board may summarily suspend or restrict a license issued by the board without a hearing, simultaneously with or at any time after the initiation of proceedings for a hearing provided under the Uniform Licensing Act, if the board finds that evidence in its possession indicates that the licensee:

(1) poses a clear and immediate danger to the public health and safety if the licensee continues to practice;

(2) has been adjudged mentally incompetent by a final order or adjudication by a court of competent jurisdiction; or

(3) has pled guilty to or been found guilty of any offense related to the practice of medicine or for any violent criminal offense in this state or a substantially equivalent criminal offense in another jurisdiction.

C. A licensee is not required to comply with a summary action taken pursuant to Subsection B of this section until service has been made or the licensee has actual knowledge of the order, whichever occurs first.

D. A person whose license is suspended or restricted under this section is entitled to a hearing by the board pursuant to the Uniform Licensing Act within fifteen days from the date that the licensee requests a hearing.

E. Disciplinary proceedings may be instituted by any person, shall be by complaint and shall conform with the provisions of the Uniform Licensing Act. Any party to a hearing may obtain a copy of the hearing record upon payment of costs for the copy.

F. Any person filing a complaint shall be immune from liability arising out of civil action if the complaint is filed in good faith and without actual malice.

G. All written and oral communication made by any person to the board relating to actual or potential disciplinary action, including complaints made to the board, shall be confidential communications and are not public records for the purposes of the Inspection of Public Records Act [Chapter 14, Article 2 NMSA 1978]. All data, communications and information acquired, prepared or disseminated by the board relating to actual or potential disciplinary action or its investigation of complaints shall not be disclosed, except to the extent necessary to carry out the purposes of the board or in a judicial appeal from the actions of the board or in a referral of cases made to law enforcement agencies, national database clearinghouses or other licensing boards.

H. The board shall not initiate a disciplinary action more than two years after the date that it receives a complaint.

I. The time limitation contained in Subsection D of this section shall not be tolled by any civil or criminal litigation in which the licensee or applicant is a party, arising substantially from the same facts, conduct, transactions or occurrences that would be the basis for the board's disciplinary action.

J. The board may recover the costs associated with the investigation and disposition of a disciplinary proceeding from the person who is the subject of the proceeding.

History: Laws 2017, ch. 136, 6.









Chapter 62 - Electric, Gas and Water Utilities

Article 1 - Incorporation and Powers of Utilities

Section 62-1-1 - Incorporation.

62-1-1. [Incorporation.]

Corporations for the generation, production, transmission, distribution, sale or utilization of gas, electricity or steam for lighting, heating, power, manufacturing or other purposes may be organized under the general incorporation laws of this state.

History: Laws 1909, ch. 141, 1; 1912, ch. 50, 1; Code 1915, 1021; C.S. 1929, 32-401; 1941 Comp., 72-101; 1953 Comp., 68-1-1.



Section 62-1-1.1 - Foreign corporations; powers.

62-1-1.1. Foreign corporations; powers.

Foreign corporations for the generation, production, transmission, distribution, sale or utilization of gas, electricity or steam for lighting, heating, power, manufacturing or other purposes, which are duly qualified to do business in this state and are public utilities under the New Mexico Public Utility Act, Section 62-3-1, et seq., 1978, Annotated [62-13-1 NMSA 1978], shall have the same rights and privileges including the power of eminent domain as domestic corporations of like character.

History: Laws 1979, ch. 259, 1.



Section 62-1-2 - Acquisition of water rights; placing of equipment over roads, highways and waters.

62-1-2. [Acquisition of water rights; placing of equipment over roads, highways and waters.]

Such corporations may acquire water rights for power plants or other purposes either by purchase, by appropriation under the laws of this state or of the United States or by acquiring rights of persons or corporations having made such appropriations or filed applications therefor, and are authorized to place their pipes, poles, wires, cables, conduits, towers, piers, abutments, stations and other necessary fixtures, appliances and structures, upon or across any of the public roads, streets, alleys, highways and waters in this state subject to the regulation of the county commissioners and local municipal authorities.

History: Laws 1909, ch. 141, 2; Code 1915, 1022; C.S. 1929, 32-402; 1941 Comp., 72-102; 1953 Comp., 68-1-2.



Section 62-1-3 - Use of highways and streets; power of county commissioners.

62-1-3. Use of highways and streets; power of county commissioners.

The boards of county commissioners of the several counties are authorized to permit corporations organized pursuant to Section 62-1-1 NMSA 1978, public utilities under the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978] and companies that provide public telecommunications service pursuant to the New Mexico Telecommunications Act [Chapter 63, Article 9A NMSA 1978] to use the public highways and the streets and alleys of unincorporated towns for their pipes, poles, wires, cables, conduits, towers, transformer stations and other fixtures, appliances and structures; provided that such use shall not unnecessarily obstruct public travel and provided further that the boards of county commissioners and municipal authorities of incorporated cities and towns are authorized to grant franchises not exceeding twenty-five years' duration to corporations for such purposes within their respective jurisdictions. A board of commissioners is authorized to impose charges for reasonable actual expenses incurred in the granting of any franchise pursuant to this section.

History: Laws 1909, ch. 141, 3; Code 1915, 1023; C.S. 1929, 32-403; 1941 Comp., 72-103; Laws 1949, ch. 8, 1; 1953 Comp., 68-1-3; Laws 1987, ch. 155, 1.



Section 62-1-4 - Eminent domain; surveys; entry on property; crossing right-of-way of another corporation.

62-1-4. Eminent domain; surveys; entry on property; crossing right-of-way of another corporation.

A. Corporations organized pursuant to Section 62-1-1 NMSA 1978 are authorized to enter upon any property belonging to the state or to persons, firms or corporations for the purpose of making surveys and from time to time to appropriate so much of such property, not exceeding a strip one hundred feet wide in any one place, as may be necessary for their purpose. The corporations have the right of access to such property to construct and place their lines, pipes, poles, cables, conduits, towers, stations, fixtures, appliances and other structures and to repair them. If a corporation cannot agree with the owners as to a right-of-way or the compensation for a right-of-way, the corporation may proceed to obtain the right-of-way in the manner provided by law for condemnation of such property. Where it is necessary to cross the right-of-way of another corporation, the crossing shall be effected either by mutual agreement or in the manner now provided by law for the crossing of one railroad by another railroad; provided that the construction of any electric transmission lines crossing the right-of-way of a railroad shall comply with the minimum standards of the national electric safety code. When it is necessary for a corporation to construct any transmission line and associated facilities for the transmission of electrical power requiring a width for right-of-way of greater than one hundred feet, unless that width is agreed to by the parties, the applicant for the right-of-way shall apply to the New Mexico public utility commission as provided in Section 62-9-3.2 NMSA 1978 for a determination of the width necessary for the right-of-way for the transmission line.

B. For the purposes of this section, "corporation" means individuals, firms, partnerships, companies, municipalities, rural electric cooperatives organized under Laws 1937, Chapter 100 or the Rural Electric Cooperative Act [Chapter 62, Article 15 NMSA 1978], lessees, trustees or receivers appointed by any court.

History: Laws 1909, ch. 141, 4; Code 1915, 1024; C.S. 1929, 32-404; 1941 Comp., 72-104; 1953 Comp., 68-1-4; Laws 1980, ch. 20, 17; 1993, ch. 282, 19.



Section 62-1-5 - General powers.

62-1-5. [General powers.]

In addition to the powers conferred by the general incorporation laws of the state, any corporation for one or more of the purposes mentioned in Section 62-1-1 NMSA 1978 organized under the laws of New Mexico may construct, maintain, extend, own, purchase or lease any plant, line or lines whether wholly within or wholly or partly without this state, and shall have the power to connect with or attach to the line or lines of other corporations or individuals, to join with other corporations or individuals in constructing, maintaining or operating such line or lines upon such terms as may be agreed upon, and to consolidate with other corporations organized for similar purposes under the laws of this state or of any other territory, state or country and to purchase, hold, own and vote the stock or securities of other corporations.

History: Laws 1909, ch. 141, 5; Code 1915, 1025; C.S. 1929, 32-405; 1941 Comp., 72-105; 1953 Comp., 68-1-5.



Section 62-1-6 - Foreign municipal corporation; ownership; supervision.

62-1-6. Foreign municipal corporation; ownership; supervision.

A. Any municipal corporation located in another state and within twenty-five miles of the boundary of the state of New Mexico that has heretofore acquired or hereafter acquires property and facilities for the production, transmission and distribution of electricity, a part of which property and facilities is located in New Mexico, has full rights to own the property and facilities in New Mexico and to enjoy and use the property and facilities in all respects as might a private owner situated in New Mexico. The New Mexico public utility commission shall have general and exclusive power and jurisdiction to regulate and supervise the rates charged and service regulations made by such municipal corporations for electricity supplied by them to consumers in New Mexico in the manner provided for regulation and supervision of rates and service regulations for private corporations under the provisions of the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978] to the same extent that it has now or hereafter may have jurisdiction over private utility corporations, and to do all things necessary and convenient in the exercise of that power and jurisdiction. The municipal corporation shall be subject to the laws of the state of New Mexico now existing or hereafter amended or enacted as to foreign corporations, shall designate a statutory agent resident in New Mexico upon whom process against the municipal corporation may be served and may sue and be sued in this state as a foreign corporation.

B. The state and its political subdivisions, notwithstanding any provisions contained in Chapter 62, Article 1 NMSA 1978, shall assess for taxation the property of any such foreign municipal corporation and shall levy taxes against its property and facilities in New Mexico in the same manner and to the same extent as electric properties owned by private corporations are now or may hereafter be taxed in this state.

C. The provisions of this section shall not operate to prevent a municipal corporation located in another state and further than twenty-five miles from the boundary of the state of New Mexico from owning any interest in a jointly owned generating facility.

History: 1941 Comp., 72-106, enacted by Laws 1943, ch. 100, 1; 1953 Comp., 68-1-6; Laws 1979, ch. 260, 16; 1993, ch. 282, 20.



Section 62-1-7 - Applicability.

62-1-7. [Applicability.]

That nothing in this act [62-1-6, 62-1-7 NMSA 1978] shall be construed to grant permission to any municipal corporation located outside the state of New Mexico to own or operate distribution facilities in New Mexico for the purpose of selling electricity to consumers in New Mexico who reside more than two (2) miles from the boundary of the state of New Mexico.

History: 1941 Comp., 72-107, enacted by Laws 1943, ch. 100, 2; 1953 Comp., 68-1-7.






Article 2 - Incorporation and Powers of Waterworks

Section 62-2-1 - Companies for supplying water; articles of incorporation.

62-2-1. Companies for supplying water; articles of incorporation.

Any five persons who desire to form a company for the purpose of constructing and maintaining reservoirs and canals or ditches and pipelines for supplying water for irrigation, mining, manufacturing, domestic and other public uses, including cities and towns, and for the improvement of lands in connection therewith shall make and sign articles of incorporation that shall be acknowledged before the secretary of state or some person authorized by law to take the acknowledgment of conveyances of real estate. When so acknowledged, the articles shall be filed with the secretary of state.

History: Laws 1887, ch. 12, 1; C.L. 1897, 468; Code 1915, 1026; C.S. 1929, 32-406; 1941 Comp., 72-201; 1953 Comp., 68-2-1; 2013, ch. 75, 23.



Section 62-2-2 - Contents of articles of incorporation.

62-2-2. [Contents of articles of incorporation.]

Such articles shall set forth:

A. the full names of the incorporators, and the corporate name of such company;

B. the purpose or purposes for which such company is formed, and if the object be to construct reservoirs and canals, or ditches and pipelines for any of the purposes herein specified, the beginning point and terminus of the main line of such canals and ditches and pipelines, and the general course, direction and length thereof shall be stated;

C. the amount of the capital stock and the number of shares as definitely as practicable;

D. the term of existence of the company, which shall not exceed fifty years;

E. the number of directors, and the names of those who shall manage the business of the company for the first year;

F. the name of the city or town and county in which the principal place of business of the company is to be located.

History: Laws 1887, ch. 12, 2; C.L. 1897, 469; Code 1915, 1027; C.S. 1929, 32-407; 1941 Comp., 72-202; 1953 Comp., 68-2-2.



Section 62-2-3 - Filing of articles; certified copies.

62-2-3. Filing of articles; certified copies.

A duly certified copy of the articles of incorporation executed by the secretary of state shall be filed in the office of the county clerk of each county through or into which any canal, ditch or pipeline may run or any reservoir may be established or in which the company may desire to transact business. Duly certified copies of the articles of incorporation shall be given by the secretary of state or county clerks, on the payment of the fees allowed by law, and shall be received as evidence in any of the courts of this state.

History: Laws 1887, ch. 12, 3; C.L. 1897, 470; Code 1915, 1028; C.S. 1929, 32-408; 1941 Comp., 72-203; 1953 Comp., 68-2-3; 2013, ch. 75, 24.



Section 62-2-4 - General powers.

62-2-4. [General powers.]

When articles of incorporation shall have been executed, acknowledged and filed, as herein required, the persons therein named shall, with their associates and successors, be deemed a body politic and corporate, by the name stated in such articles, for and during the period named therein, and shall have power to sue and be sued, in any court; to adopt and use a common seal and alter the same at pleasure; to purchase, acquire, hold, sell, mortgage and convey such real and personal estate as such corporation may require to successfully carry on and transact the objects for which it was formed; to appoint such officers, agents and servants as the business of the corporation may require, and exact of them such security as may be thought proper, and remove them at will; except, no director shall be removed from office unless by a two-third vote of the whole number of directors; and to adopt bylaws, not inconsistent with the laws of this state for the organization of the company, the management of its business and property, the regulation of its affairs, the transfer of its stock and for carrying on all kinds of business within the objects and purposes of the corporation.

History: Laws 1887, ch. 12, 4; C.L. 1897, 471; Code 1915, 1029; C.S. 1929, 32-409; 1941 Comp., 72-204; 1953 Comp., 68-2-4.



Section 62-2-5 - Additional powers.

62-2-5. [Additional powers.]

Corporations formed under this article for the purpose of furnishing and supplying water for any of the purposes mentioned in Section 62-2-1 NMSA 1978, shall have, in addition to the powers hereinbefore mentioned, rights as follows:

A. to cause such examinations and surveys for their proposed reservoirs, canals, pipelines and ditches to be made, as may be necessary to the selection of the most eligible locations and advantageous routes, and for such purpose, by their officers, agents and servants, to enter upon the lands or water of any person, or of this state;

B. to take and hold such voluntary grant of real estate and other property, as shall be made to them in furtherance of the purposes of such corporation;

C. to construct their canals, pipelines or ditches upon or along any stream of water;

D. to take and divert from any stream, lake or spring the surplus water, for the purpose of supplying the same to persons, to be used for the objects mentioned in Section 62-2-1 NMSA 1978, but such corporations shall have no right to interfere with the rights of, or appropriate the property of any persons except upon the payment of the assessed value thereof, to be ascertained as in this article provided: and provided, further, that no water shall be diverted, if it will interfere with the reasonable requirements of any person or persons using or requiring the same, when so diverted;

E. to furnish water for the purposes mentioned in Section 62-2-1 NMSA 1978, at such rates as the bylaws may prescribe; but equal rates shall be conceded to each class of consumers;

F. to enter upon and condemn and appropriate any lands, timber, stone, gravel or other material that may be necessary for the uses and purposes of said companies.

History: Laws 1887, ch. 12, 17; C.L. 1897, 484; Code 1915, 1042; C.S. 1929, 32-422; 1941 Comp., 72-205; 1953 Comp., 68-2-5.



Section 62-2-6 - Directors; qualifications; election.

62-2-6. [Directors; qualifications; election.]

The corporate powers of any corporation formed under this article shall be exercised by a board of not less than three directors who shall be stockholders of the company, and a majority of them citizens of the United States, and at least one-third of whom shall be residents of this state. Such directors shall be elected annually, after the expiration of the term of the directors named in the articles of incorporation, at such time and place, and upon such notice, and in such mode as the bylaws of the company may provide; but all such elections shall be by ballot, and each stockholder, either in person or by proxy, shall be entitled to as many votes as he owns shares of stock, and the persons receiving the greatest number of votes shall be declared elected. When a vacancy occurs in the office of director by death, resignation or otherwise, such vacancy shall be filled for the remainder of the year in such manner as the bylaws shall prescribe. Should there be no election of directors, on the day fixed in the bylaws for such election, such election may be held at such other time as the bylaws may designate, and the directors in office may continue to act until their successors are elected.

History: Laws 1887, ch. 12, 5; C.L. 1897, 472; Code 1915, 1030; C.S. 1929, 32-410; 1941 Comp., 72-206; 1953 Comp., 68-2-6.



Section 62-2-7 - Quorum in directors' meeting.

62-2-7. [Quorum in directors' meeting.]

A majority of the whole number of directors shall form a board for the transaction of business, and a decision of a majority of the directors assembled as a board shall be valid as a corporate act.

History: Laws 1887, ch. 12, 6; C.L. 1897, 473; Code 1915, 1031; C.S. 1929, 32-411; 1941 Comp., 72-207; 1953 Comp., 68-2-7.



Section 62-2-8 - Meetings of directors.

62-2-8. [Meetings of directors.]

The first meeting of the board of directors shall be held at such time and place as may be agreed upon by a majority of the persons named as such in the articles of incorporation, and all subsequent meetings shall be at such times and places as the bylaws may designate.

History: Laws 1887, ch. 12, 7; C.L. 1897, 474; Code 1915, 1032; C.S. 1929, 32-412; 1941 Comp., 72-208; 1953 Comp., 68-2-8.



Section 62-2-9 - Transfer of shares.

62-2-9. [Transfer of shares.]

The stock of the company shall be deemed personal estate, and shall be transferable in such manner as shall be prescribed by the bylaws of the company; but no transfer shall be valid except between the parties thereto, until the same shall be so entered on the books of the company as to show the names of the parties by and to whom transferred, the number and designation of the shares and the date of transfer.

History: Laws 1887, ch. 12, 8; C.L. 1897, 475; Code 1915, 1033; C.S. 1929, 32-413; 1941 Comp., 72-209; 1953 Comp., 68-2-9.



Section 62-2-10 - Subscriptions to stock; payment; notice of assessment; sale of stock.

62-2-10. [Subscriptions to stock; payment; notice of assessment; sale of stock.]

The directors shall have power to call in and demand from the stockholders the sum by them subscribed, at such times and in such payments as they may deem proper; notice of such assessment shall be given to the stockholders personally, or shall be published once a week for at least four weeks, in some newspaper published at the place designated as the principal place of business of the corporation, or if none be published there, then by posting such notice for that period, in at least six of the most public places in the county in which said principal place of business of the corporation is located. If, after such notice has been given, any stockholder shall make default in the payment of the assessment upon the shares held by him, so many of such shares may be sold as will be necessary for the payment of the assessment on all shares held by him. The sale of said shares shall be made as prescribed in the bylaws of the company, but all such sales shall be made at public auction, to the highest bidder, after notice thereof shall have been given as in this section provided for notice to stockholders of assessments; and the person who will agree to pay the assessment due, together with the expense of advertising, and other costs of such sale, for the smallest number of whole shares, shall be deemed the highest bidder. A complete record shall be kept of all assessments and sales of stock.

History: Laws 1887, ch. 12, 9; C.L. 1897, 476; Code 1915, 1034; C.S. 1929, 32-414; 1941 Comp., 72-210; 1953 Comp., 68-2-10.



Section 62-2-11 - Increase or decrease of capital stock.

62-2-11. [Increase or decrease of capital stock.]

The capital stock of any such corporation may be increased or diminished at any meeting of the stockholders, but may only be done by a two-thirds vote of all the shares of stock, but in no case shall the capital stock be reduced below the outstanding indebtedness and liabilities of the corporation.

History: Laws 1887, ch. 12, 12; C.L. 1897, 479; Code 1915, 1037; C.S. 1929, 32-417; 1941 Comp., 72-212; 1953 Comp., 68-2-12.



Section 62-2-12 - Commencement of business within one year.

62-2-12. [Commencement of business within one year.]

If any corporation formed under this article shall not organize and commence the transaction of its business within one year from the time of filing its articles of incorporation, its corporate powers shall cease.

History: Laws 1887, ch. 12, 13; C.L. 1897, 480; Code 1915, 1038; C.S. 1929, 32-418; 1941 Comp., 72-213; 1953 Comp., 68-2-13.



Section 62-2-13 - Voluntary dissolution.

62-2-13. [Voluntary dissolution.]

Any corporation formed under this article or formed under any general law of this state, the principal business of which has been the construction and maintenance of dams, reservoirs, ditches and canals, and the distribution of water there-through for public use, may be disincorporated by a two-thirds vote of all the stockholders, and when such vote shall have been taken, notice thereof shall be given as required, by which notice shall state when and at what place application will be made to the district court or the judge thereof to have such corporation judicially declared dissolved, and at such time and place or at such other time and place to which said matter may be adjourned by the court or judge, such court or judge may hear evidence touching the matter, and if satisfied that all debts and liabilities of such corporation have been paid or that the same can be paid, settled, satisfied or compromised by the sale of the tangible assets of such corporation, and that the requisite vote in favor of dissolution has been duly given, such court or judge shall enter an order declaring the corporation dissolved, and thereafter the directors or trustees of such corporation shall sell and dispose of the tangible property thereof or such portion of the same as may be necessary to liquidate the indebtedness of the company, and apply the proceeds realized from such sale to the payment, satisfaction or compromise of the indebtedness of such corporation, the balance remaining to be distributed to the stockholders thereof in accordance with Section 62-2-14 NMSA 1978.

History: Laws 1887, ch. 12, 14; C.L. 1897, 481; Laws 1905, ch. 92, 1; Code 1915, 1039; C.S. 1929, 32-419; 1941 Comp., 72-214; 1953 Comp., 68-2-14.



Section 62-2-14 - Powers of directors after dissolution.

62-2-14. [Powers of directors after dissolution.]

Upon the dissolution of any corporation, the directors at the time of dissolution shall be directors and agents of the creditors and stockholders of the corporation dissolved, and shall have full power to sue for and recover the debts and property of the corporation, by the name of the directors of such corporation, collect and pay any outstanding debts, settle its affairs and divide amongst the stockholders the money and property remaining after the payment of all debts, liabilities and necessary expenses.

History: Laws 1887, ch. 12, 15; C.L. 1897, 482; Code 1915, 1040; C.S. 1929, 32-420; 1941 Comp., 72-215; 1953 Comp., 68-2-15.



Section 62-2-15 - Borrowing money; bonds; mortgages.

62-2-15. [Borrowing money; bonds; mortgages.]

Corporations formed under this article shall have power to borrow such sums of money as may be necessary for the construction, completion or operation of their reservoirs, canals and ditches, or pipelines, or the purchase of any lands, water rights or other property necessary, in order to carry out the objects for which they were incorporated; and to issue and dispose of their bonds for any amount so borrowed, and to mortgage their corporate property and franchises to secure the payment of any debt contracted for the purpose aforesaid.

History: Laws 1887, ch. 12, 16; C.L. 1897, 483; Code 1915, 1041; C.S. 1929, 32-421; Laws 1941, ch. 15, 2; 1941 Comp., 72-216; 1953 Comp., 68-2-16.



Section 62-2-16 - Eminent domain.

62-2-16. Eminent domain.

Corporations formed pursuant to Sections 62-2-1 through 62-2-22 NMSA 1978 have the power of eminent domain for the purpose of carrying out the provisions of Sections 62-2-1 through 62-2-22 NMSA 1978, and in the manner provided by the Eminent Domain Code [42A-1-1 through 42A-1-33 NMSA 1978].

History: Laws 1981, ch. 125, 50.



Section 62-2-17 - Construction of works; eminent domain.

62-2-17. [Construction of works; eminent domain.]

Such corporations shall be authorized to construct such branch, lateral or side canals, pipelines or ditches, as may be necessary to successfully accomplish the objects and purposes for which they shall be organized, and shall have the same rights and powers as to the taking and appropriating of land and other property, to be used therefor, as is given and conferred by the next preceding section [62-2-16 NMSA 1978], or other sections of this article.

History: Laws 1887, ch. 12, 19; C.L. 1897, 486; Code 1915, 1044; C.S. 1929, 32-424; 1941 Comp., 72-218; 1953 Comp., 68-2-18.



Section 62-2-18 - Acquiring land of minors and incapacitated persons.

62-2-18. Acquiring land of minors and incapacitated persons.

Should it become necessary for any such corporation to acquire the title to any land or other property belonging to any minor or incapacitated person, or which may belong to the estate of any deceased person, the title to any such property may be obtained in such manner as may be provided by law for the conveyance, sale or disposal of the land or other property belonging to minors or incapacitated persons or the estates of deceased persons.

History: Laws 1887, ch. 12, 20; C.L. 1897, 487; Code 1915, 1045; C.S. 1929, 32-425; 1941 Comp., 72-219; 1953 Comp., 68-2-19; Laws 1975, ch. 257, 8-124.



Section 62-2-19 - Use of materials on state lands.

62-2-19. [Use of materials on state lands.]

Corporations formed under this article for the purpose of furnishing or supplying water for any of the purposes mentioned in Section 62-2-1 NMSA 1978, shall have the right to use any timber, stone or other materials upon lands belonging to the state, and along the line of their canals or ditches, or in the vicinity of such reservoirs as may be necessary in the construction thereof.

History: Laws 1887, ch. 12, 21; C.L. 1897, 488; Code 1915, 1046; C.S. 1929, 32-426; 1941 Comp., 72-220; 1953 Comp., 68-2-20.



Section 62-2-20 - Corporations for serving cities and towns; rights and privileges.

62-2-20. [Corporations for serving cities and towns; rights and privileges.]

All corporations which have been heretofore or may hereafter be formed under the laws of New Mexico for the purpose of supplying water for domestic, irrigating or manufacturing purposes, for cities or towns, with a population of three thousand persons or more, shall have all the powers and shall be entitled to all the rights and privileges so far as they may be necessary for the transaction of the business of any and all such corporations as are conferred on railroad companies.

History: Laws 1884, ch. 41, 1; C.L. 1884, 231; C.L. 1897, 467; Code 1915, 1047; C.S. 1929, 32-427; 1941 Comp., 72-221; 1953 Comp., 68-2-21.



Section 62-2-21 - Corporations for serving cities and towns; laying mains in streets; service.

62-2-21. [Corporations for serving cities and towns; laying mains in streets; service.]

Corporations formed under this article for the purpose of supplying water to any city, town or the inhabitants thereof for any purpose, may lay their mains or pipes in, along and upon any of the public streets or alleys of such city or town, subject to such regulations as may be provided by the corporate authorities of such city or town; and may furnish and supply such city or town or the inhabitants thereof, with water, upon such conditions and terms as may be fixed by such corporations, or as may be agreed to by the consumers and such corporations.

History: Laws 1887, ch. 12, 24; C.L. 1897, 491; Code 1915, 1048; C.S. 1929, 32-428; 1941 Comp., 72-222; 1953 Comp., 68-2-22.



Section 62-2-22 - Irrigation companies; restrictions on use of water.

62-2-22. [Irrigation companies; restrictions on use of water.]

That no incorporation of any company or companies to supply water for the purposes of irrigation and other purposes, shall have any right to divert the usual and natural flow of water of any stream which by Section 73-2-9 NMSA 1978 has been declared a public acequia for any use whatever, between the fifteenth day of February and the fifteenth day of October of each year, unless it be with the unanimous consent of all and every person holding agricultural and cultivated lands under such stream or public acequia, and to be irrigated by the water furnished by said stream or public acequia, and that no incorporation of any company or companies shall interfere with the water rights of any individual or company, acquired prior to February 24, 1887.

History: Laws 1887, ch. 12, 25; C.L. 1897, 492; Code 1915, 1049; C.S. 1929, 32-429; 1941 Comp., 72-223; 1953 Comp., 68-2-23.






Article 3 - Public Utility Act; Preamble and Definitions

Section 62-3-1 - Declaration of policy.

62-3-1. Declaration of policy.

A. Public utilities, as defined in Section 62-3-3 NMSA 1978, are affected with the public interest in that, among other things:

(1) a substantial portion of public utilities' business and activities involves the rendition of essential public services to a large number of the general public;

(2) public utilities' financing involves the investment of large sums of money, including capital obtained from many members of the general public; and

(3) the development and extension of public utilities' business directly affects the development, growth and expansion of the general welfare, business and industry of the state.

B. It is the declared policy of the state that the public interest, the interest of consumers and the interest of investors require the regulation and supervision of public utilities to the end that reasonable and proper services shall be available at fair, just and reasonable rates and to the end that capital and investment may be encouraged and attracted so as to provide for the construction, development and extension, without unnecessary duplication and economic waste, of proper plants and facilities and demand-side resources for the rendition of service to the general public and to industry.

History: 1953 Comp., 68-3-1, enacted by Laws 1967, ch. 96, 2; 2008, ch. 24, 1.



Section 62-3-2 - Objects and purposes; liberal interpretation; repeal of inconsistent statutory provisions.

62-3-2. Objects and purposes; liberal interpretation; repeal of inconsistent statutory provisions.

A. The following are the objects and purposes of this act.

(1) Experience has proven that electric service by rural electric cooperatives must be furnished under the regulation of the commission in order to effectuate the purposes of both the Rural Electric Cooperative Act [Chapter 62, Article 15 NMSA 1978], as amended, and the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978], as amended, and that without extending the coverage of the Public Utility Act, as amended, to rural electric cooperatives, the declared policy of the Public Utility Act, as amended, and the general welfare, business and industry of the state may be frustrated.

(2) It is the declared policy of the state that preservation of the public health, safety and welfare, the interest of consumers and the interest of investor-members require that the construction, development and extension of utility plants and facilities be without unnecessary duplication and economic waste. Experience has proven that this purpose cannot be accomplished without bringing the rural electric cooperatives and persons heretofore recognized as public utilities into parity of treatment with respect to the commission's independent jurisdiction and power to prevent unreasonable interference between proposed and existing plants, lines and systems.

(3) Experience has also proven that rural electric cooperatives are substantially different from investor-owned utilities, particularly relative to setting rates. Under the Rural Electric Cooperative Act, rural electric cooperatives are nonprofit membership corporations whose members have direct control over the cooperative's rates through an elected board of trustees. Generally, consumers of the cooperative's power are members. In contrast, consumers of power from investor-owned utilities have no control over the setting of rates by such utilities which are profit motivated. Experience has proven that the costs to rural electric cooperatives and the public at large in complete government regulation of their rates is greatly disproportionate to the need and benefits of complete rate regulation and interferes with the setting of fair, just and reasonable rates to all utilities. Experience has shown that a rational basis exists to provide procedures for setting rates of rural electric cooperatives different from and more limited than those for setting rates of investor-owned utilities. Without limiting government regulation of rate setting by rural electric cooperatives as provided by Section 62-8-7 NMSA 1978, the declared policy of the Public Utility Act, the provision of reasonable and proper utility services at fair, just and reasonable rates, and the general welfare, business and industry of the state may be frustrated.

(4) It is the intent of the legislature in enacting this statute to bring up to date the laws pertaining to public utilities and rural electric cooperatives so that the rural electric cooperative which is a public utility is subject to reasonable burdens and entitled to reasonable benefits which apply to public utilities generally, to insure more reasonable public regulation and supervision of public utilities, to facilitate the prevention of unnecessary duplication and economic waste between utility systems and to establish a system which will more adequately provide for the development and extension of reasonable and proper utility services at fair, just and reasonable rates. The accomplishment of this intent is necessary and vital to the preservation of the public health, safety and welfare.

B. This act shall be liberally construed to carry out its purposes.

C. Nothing contained in any other act governing the creation and operation of rural electric cooperatives which are public utilities, including Laws 1937, Chapter 100 and the Rural Electric Cooperative Act, as amended, shall be construed to conflict with any duty to which such a utility may be subject or with any benefit to which such a utility may be entitled under the Public Utility Act, as now or hereafter amended. In the event any provision of such other act, including Laws 1937, Chapter 100 or the Rural Electric Cooperative Act, as now or hereafter amended, is held to be repugnant to any provision of the Public Utility Act, as now or hereafter amended, the latter shall be controlling and the former is repealed to the extent of the repugnancy.

History: 1953 Comp., 68-3-1.1, enacted by Laws 1967, ch. 96, 9; 1985, ch. 176, 1.



Section 62-3-2.1 - Objects and purposes; liberal interpretation.

62-3-2.1. Objects and purposes; liberal interpretation.

A. The following are declared to be the objects and purposes of this 1985 act. Experience has proven that the costs to ratepayers of small water utilities with annual revenues of less than five hundred thousand dollars ($500,000) and the public at large in complete government regulation of their rates is greatly disproportionate to the need and benefits of complete rate regulation and interferes with setting of fair, just and reasonable rates to all utilities. A rational basis exists to provide procedures for setting rates of such small water utilities different from and more limited than those for setting rates of other utilities. Without limiting government regulation of rate setting by small water utilities as provided by Section 62-8-7.1 NMSA 1978, the declared policy of the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978], as amended, the provision of reasonable and proper utility services at fair, just and reasonable rates, and the general welfare, business and industry of the state may be frustrated.

B. The following are hereby declared to be the objects and purposes of these 1987 amendments to the Public Utility Act. Because small sewer utilities are similar to small water utilities, the costs to ratepayers of small sewer utilities with annual revenues of less than five hundred thousand dollars ($500,000) and the public at large in complete government regulation of their rates is greatly disproportionate to the need and benefits of complete rate regulation and interferes with setting of fair, just and reasonable rates to all utilities. A rational basis exists to provide procedures for setting rates of such small sewer utilities different from and more limited than those for setting rates of other utilities. Without limiting government regulation of rate setting by small sewer utilities as provided by Section 62-8-7.1 NMSA 1978, the declared policy of the Public Utility Act, the provision of reasonable and proper utility services at fair, just and reasonable rates, and the general welfare, business and industry of the state may be frustrated.

C. The following are declared to be the objects and purposes of this 1991 act. Experience has proven that the construction, development and extension of proper plants and facilities cannot be accomplished without unnecessary duplication and economic waste within areas certificated to water and sewer utilities without controls against duplicative intrusions into certificated areas by municipal utilities. A rational basis exists to prohibit intrusion of municipal water or sewer facilities or service into areas in which a public utility furnishes regulated services until that municipality elects to come within the terms of the Public Utility Act, in which event both systems will be brought into parity of treatment with respect to the commission's independent jurisdiction and power to prevent unreasonable interference between competing plants, lines and systems. Without such controls as provided by Section 62-9-1.1 NMSA 1978, the declared policy of the Public Utility Act, the provision of reasonable and proper utility services at fair, just and reasonable rates and the general welfare, business and industry of the state may be frustrated.

D. The provisions of the 1985 and 1987 acts and of this 1991 act shall be liberally construed to carry out their purposes.

History: Laws 1985, ch. 221, 1; 1987, ch. 52, 1; 1991, ch. 143, 1.



Section 62-3-3 - Definitions.

62-3-3. Definitions.

Unless otherwise specified, when used in the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978]:

A. "affiliated interest" means a person who directly or indirectly, through one or more intermediaries, controls or is controlled by or is under common control with a public utility. Control includes instances when:

(1) a person is an officer, director, partner, trustee or person of similar status or function;

(2) a person owns directly or indirectly or has a beneficial interest in ten percent or more of voting securities of a person;

(3) a person has a level of ownership of securities other than voting securities that the commission establishes as creating a presumption of control; and

(4) the possession of the power to direct or cause the direction of the management and policies of a person exists in fact, notwithstanding the lack of ownership of ten percent or more of the person's voting securities;

B. "commission" means the public regulation commission;

C. "commissioner" means a member of the commission;

D. "municipality" means a municipal corporation organized under the laws of the state, and H-class counties;

E. "person" means an individual, firm, partnership, company, rural electric cooperative organized under Laws 1937, Chapter 100 or the Rural Electric Cooperative Act [Chapter 62, Article 15 NMSA 1978], corporation or lessee, trustee or receiver appointed by any court. "Person" does not mean a class A county as described in Section 4-36-10 NMSA 1978 or a class B county as described in Section 4-36-8 NMSA 1978. "Person" does not mean a municipality as defined in this section unless the municipality has elected to come within the terms of the Public Utility Act as provided in Section 62-6-5 NMSA 1978. In the absence of voluntary election by a municipality to come within the provisions of the Public Utility Act, the municipality shall be expressly excluded from the operation of that act and from the operation of all its provisions, and no such municipality shall for any purpose be considered a public utility;

F. "securities" means stock, stock certificates, bonds, notes, debentures, mortgages or deeds of trust or similar evidences of indebtedness issued, executed or assumed by a utility;

G. "public utility" or "utility" means every person not engaged solely in interstate business and, except as stated in Sections 62-3-4 and 62-3-4.1 NMSA 1978, that may own, operate, lease or control:

(1) any plant, property or facility for the generation, transmission or distribution, sale or furnishing to or for the public of electricity for light, heat or power or other uses;

(2) any plant, property or facility for the manufacture, storage, distribution, sale or furnishing to or for the public of natural or manufactured gas or mixed or liquefied petroleum gas for light, heat or power or other uses; but "public utility" or "utility" shall not include any plant, property or facility used for or in connection with the business of the manufacture, storage, distribution, sale or furnishing of liquefied petroleum gas in enclosed containers or tank truck for use by others than consumers who receive their supply through any pipeline system operating under municipal authority or franchise and distributing to the public;

(3) any plant, property or facility for the supplying, storage, distribution or furnishing to or for the public of water for manufacturing, municipal, domestic or other uses; provided, however, that nothing contained in this paragraph shall be construed to apply to irrigation systems, the chief or principal business of which is to supply water for the purpose of irrigation;

(4) any plant, property or facility for the production, transmission, conveyance, delivery or furnishing to or for the public of steam for heat or power or other uses;

(5) any plant, property or facility for the supplying and furnishing to or for the public of sanitary sewers for transmission and disposal of sewage produced by manufacturing, municipal, domestic or other uses; provided that "public utility" or "utility" as used in the Public Utility Act does not include any utility owned or operated by a class A county as described in Section 4-36-10 NMSA 1978 either directly or through a corporation owned by or under contract with such a county; or

(6) any plant, property or facility for the sale or furnishing to or for the public of goods or services to reduce the consumption of or demand for electricity or natural gas, and is either a public utility under the definitions found in Paragraph (1) or (2) of this subsection, or is an alternative energy efficiency provider as described in Section 62-17-7 NMSA 1978;

H. "rate" means every rate, tariff, charge or other compensation for utility service rendered or to be rendered by a utility and every rule, regulation, practice, act, requirement or privilege in any way relating to such rate, tariff, charge or other compensation and any schedule or tariff or part of a schedule or tariff thereof;

I. "renewable energy" means electrical energy generated by means of a low- or zero-emission generation technology that has substantial long-term production potential and may include, without limitation, the following energy sources: solar, wind, hydropower, geothermal, landfill gas, anaerobically digested waste biomass or fuel cells that are not fossil fueled. "Renewable energy" does not include fossil fuel or nuclear energy;

J. "service" or "service regulation" means every rule, regulation, practice, act or requirement relating to the service or facility of a utility;

K. "Class I transaction" means the sale, lease or provision of real property, water rights or other goods or services by an affiliated interest to a public utility with which it is affiliated or by a public utility to its affiliated interest;

L. "Class II transaction" means:

(1) the formation after May 19, 1982 of a corporate subsidiary by a public utility or a public utility holding company by a public utility or its affiliated interest;

(2) the direct acquisition of the voting securities or other direct ownership interests of a person by a public utility if such acquisition would make the utility the owner of ten percent or more of the voting securities or other direct ownership interests of that person;

(3) the agreement by a public utility to purchase securities or other ownership interest of a person other than a nonprofit corporation, contribute additional equity to, acquire additional equity interest in or pay or guarantee any bonds, notes, debentures, deeds of trust or other evidence of indebtedness of any such person; provided, however, that a public utility may honor all agreements entered into by such utility prior to May 19, 1982; or

(4) the divestiture by a public utility of any affiliated interest that is a corporate subsidiary of the public utility;

M. "corporate subsidiary" means any person ten percent or more of whose voting securities or other ownership interests are directly owned by a public utility;

N. "public utility holding company" means an affiliated interest that controls a public utility through the direct or indirect ownership of voting securities of that public utility;

O. "voting securities" means securities that carry the present right to vote for the election of directors or other members of the governing body ultimately responsible for the management of the organization; and

P. "future test period" means a twelve-month period beginning no later than the date a proposed rate change is expected to take effect.

History: 1953 Comp., 68-3-2, enacted by Laws 1967, ch. 96, 3; 1980, ch. 85, 1; 1982, ch. 109, 7; 1987, ch. 52, 2; 1993, ch. 282, 21; 1993, ch. 308, 3; 1993, ch. 351, 2; 1996, ch. 83, 3; 1998, ch. 108, 45; 2003, ch. 336, 6; 2005, ch. 339, 2; 2005, ch. 341, 12; 2009, ch. 113, 1.



Section 62-3-4 - Limitations and exceptions.

62-3-4. Limitations and exceptions.

A. The term "public utility" or "utility", when used in the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978], shall not include:

(1) any person not otherwise a public utility who furnishes the service or commodity only to himself, his employees or tenants, when such service or commodity is not resold to or used by others, or who engages in the retail distribution of natural gas for vehicular fuel; or

(2) a corporation engaged in the business of operating a railroad and that does not primarily engage in the business of selling the service or commodity but that only incidentally to its railroad business or occasionally furnishes the service or commodity to another under a separate limited or revocable agreement or sells to a utility or municipality for resale, or that sells the service or commodity to another railroad, the state or federal government or a governmental agency, or that sells or gives for a consideration under revocable agreements or permits quantities of water out of any surplus of water supply acquired and held by it primarily for railroad purposes; and such railroad corporation shall not be subject to any of the provisions of the Public Utility Act.

B. The business of any public utility other than of the character defined in Subsection G of Section 62-3-3 NMSA 1978 is not subject to provisions of the Public Utility Act.

History: 1953 Comp., 68-3-3, enacted by Laws 1967, ch. 96, 4; 1992, ch. 58, 9; 1998, ch. 108, 46.



Section 62-3-4.1 - Certain persons not public utility.

62-3-4.1. Certain persons not public utility.

A. Notwithstanding anything in the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978] to the contrary, no person not otherwise a public utility shall be deemed to be a public utility subject to the jurisdiction, control or regulation of the commission and the provisions of the Public Utility Act solely because such person owns or controls all or any part of any plant, property or facility described in Paragraph (1) of Subsection G of Section 62-3-3 NMSA 1978:

(1) which is leased or held for lease or sale to any public utility or other lessee; or

(2) the operation and use of which is vested by lease or other contract in a public utility or other lessee; or

(3) for a period of not more than ninety days after termination of any lease or contract described in Paragraph (1) or (2) of this subsection or after such person gains possession of such property following a breach of such lease or contract.

B. The commission may upon application by a public utility issue its order approving the terms of any lease or contract described in Paragraph (1) or (2) of Subsection A of this section for the purpose of qualifying any party thereto for an exemption by the United States securities and exchange commission from the federal Public Utility Holding Company Act of 1935, as amended (Chapter 2C of Title 15 of the United States Code).

C. A public utility leasing all or any part of any plant, property or facility described in Paragraph (1) of Subsection G of Section 62-3-3 NMSA 1978 which is subject to any lease or contract described in this section shall comply with Section 62-9-1 NMSA 1978 with respect to such plant, property or facility.

D. Nothing in this section shall alter or modify the authority of the commission to regulate the rates and services of a person that is a public utility subject to the provisions of the Public Utility Act.

History: Laws 1981, ch. 345, 1.



Section 62-3-5 - Collection of fees by public utilities.

62-3-5. Collection of fees by public utilities.

Any public utility that owns or operates a public water supply system upon whom a fee is imposed pursuant to Section 74-1-7 or 74-1-8 NMSA 1978 shall be entitled immediately to collect the fee from its ratepayers, without a request for a change in rates. The utility shall notify the New Mexico public utility commission in writing of the imposition of the fee and, if practicable, shall show the fee as a separate line item on its bill.

History: Laws 1989, ch. 223, 5; 1993, ch. 282, 22.






Article 3A - Electric Utility Industry Restructuring Act of 1999



Article 4 - Joint Hearings and Orders

Section 62-4-1 - Joint hearings and orders.

62-4-1. Joint hearings and orders.

The commission, in the discharge of its duties under the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978], may make joint investigations, hold joint hearings within or without the state and issue joint or concurrent orders in conjunction or concurrence with any official or agency of any state, the United States or any New Mexico Indian nation, tribe or pueblo. In the holding of such investigations or hearings or in the making of such order, the commission may function under agreements or compacts between states to regulate interstate commerce. The commission, in the discharge of its duties under the Public Utility Act, may also negotiate and enter into agreements or compacts with agencies of other states, pursuant to any consent of congress, for cooperative efforts in certificating the construction, operation and maintenance of major utility facilities in accord with the purposes of the Public Utility Act and for the enforcement of the respective state laws regarding same.

History: 1953 Comp., 68-8-2.1, enacted by Laws 1977, ch. 191, 1; 1993, ch. 282, 44; 1998, ch. 108, 47.






Article 5 - New Mexico Public Utility Commission



Article 6 - Powers and Duties of Commission

Section 62-6-4 - Supervision and regulation of utilities.

62-6-4. Supervision and regulation of utilities.

A. The commission shall have general and exclusive power and jurisdiction to regulate and supervise every public utility in respect to its rates and service regulations and in respect to its securities, all in accordance with the provisions and subject to the reservations of the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978], and to do all things necessary and convenient in the exercise of its power and jurisdiction. Nothing in this section, however, shall be deemed to confer upon the commission power or jurisdiction to regulate or supervise the rates or service of any utility owned and operated by any municipal corporation either directly or through a municipally owned corporation or owned and operated by any H class county, by a class B county as defined in Section 4-36-8 NMSA 1978 or by a class A county as described by Section 4-36-10 NMSA 1978 either directly or through a corporation owned by or under contract with an H class county, by a class B county as defined in Section 4-36-8 NMSA 1978 or by a class A county as described by Section 4-36-10 NMSA 1978 or the rates, service, securities or class I or class II transactions of a generation and transmission cooperative. No inspection or supervision fees shall be paid by generation and transmission cooperatives, or by such municipalities or municipally owned corporations, a class B county as defined in Section 4-36-8 NMSA 1978, a class A county as described by Section 4-36-10 NMSA 1978 or H class counties or such corporation owned by or under contract with a class B county as defined in Section 4-36-8 NMSA 1978, a class A county as described by Section 4-36-10 NMSA 1978 or an H class county with respect to operations conducted in a class B county as defined in Section 4-36-8 NMSA 1978, in a class A county as described by Section 4-36-10 NMSA 1978 or in H class counties.

B. The sale, furnishing or delivery of gas, water or electricity by any person to a utility for resale to or for the public shall be subject to regulation by the commission but only to the extent necessary to enable the commission to determine that the cost to the utility of the gas, water or electricity at the place where the major distribution to the public begins is reasonable and that the methods of delivery of the gas, water or electricity are adequate; provided, however, that nothing in this subsection shall be construed to permit regulation by the commission with respect to a generation and transmission cooperative, except location control pursuant to Section 62-9-3 NMSA 1978 and limited rate regulation to the extent provided in Subsection D of this section, or of production or sale price at the wellhead of gas or petroleum.

C. The sale, furnishing or delivery of coal, uranium or other fuels by any affiliated interest to a utility for the generation of electricity for the public shall be subject to regulation by the commission but only to the extent necessary to enable the commission to determine that the cost to the utility of the coal, uranium or other fuels at the point of sale is reasonable and that the methods of delivery of the electricity are adequate; provided, however, that nothing in this subsection shall be construed to permit regulation by the commission of production or sale price at the wellhead of gas or petroleum. Nothing in this section shall be construed to permit regulation by the commission of production or sale price at the point of production of coal, uranium or other fuels.

D. New Mexico rates proposed by a generation and transmission cooperative shall be filed with the commission in the form of an advice notice, a copy of which shall be simultaneously served on all member utilities. Any member utility may file a protest of the proposed rates no later than twenty days after the generation and transmission cooperative files the advice notice. If three or more New Mexico member utilities file protests and the commission determines there is just cause in at least three of the protests for reviewing the proposed rates, the commission shall suspend the rates, conduct a hearing concerning reasonableness of the proposed rates and establish reasonable rates. Each protest must contain a clear and concise statement of the specific grounds upon which the protestant believes the proposed rates are unreasonable or otherwise unlawful; a brief description of the protestant's efforts to resolve its objections directly with the generation and transmission cooperative; a clear and concise statement of the relief the protestant seeks from the commission; and a formal resolution of the board of trustees of the protesting member utility authorizing the filing of the protest. In order to determine whether just cause may exist for review, the commission shall consider whether each protestant has exhausted remedies with the generation and transmission cooperative or whether the generation and transmission cooperative has unreasonably rejected the protestant's objections to the proposed rates. A member utility shall present its objections to the generation and transmission cooperative in writing and allow a reasonable period for the generation and transmission cooperative to attempt resolution of, or otherwise respond to, those objections. A period of seven days after receipt of written objections will be deemed reasonable for the generation and transmission cooperative to provide a written response to the member utility, but a written response is not required if such time period extends beyond twenty days after the date on which the generation and transmission cooperative filed the advice notice. The generation and transmission cooperative and its members are expected to make a good faith effort to resolve the member utility's objections to the proposed rates during that period of time.

E. As used in this section, "generation and transmission cooperative" means a person with generation or transmission facilities either organized as a rural electric cooperative pursuant to Laws 1937, Chapter 100 or the Rural Electric Cooperative Act [Chapter 62, Article 15 NMSA 1978] or organized in another state and providing sales of electric power to member cooperatives in this state.

History: Laws 1941, ch. 84, 17; 1941 Comp., 72-504; 1953 Comp., 68-5-4; Laws 1963, ch. 55, 1; 1977, ch. 73, 1; 1980, ch. 85, 2; 1993, ch. 308, 4; 1996, ch. 83, 4; 2000, ch. 85, 1; 2003, ch. 277, 1.



Section 62-6-4.1 - Contract carriage of natural gas.

62-6-4.1. Contract carriage of natural gas.

A. The intent and purpose of this section is to encourage lower costs of natural gas for New Mexico consumers by providing competition in natural gas markets through contract carriage. Lower fuel costs are an integral part of New Mexico's economic development efforts because they preserve existing jobs, facilitate expansion of the state's businesses and provide incentives for new industry to locate in New Mexico.

B. The commission shall, by rule or order, authorize and require the nondiscriminatory and nonpreferential transportation of natural gas by any person subject to the jurisdiction of the commission for a seller or purchaser of natural gas to the extent of available capacity and subject to Subsections C and D of this section.

C. The commission may, in its discretion, impose such terms and conditions on the transportation of natural gas as may be necessary to safeguard deliverability and operational efficiency and to prevent undue hardship and anticompetitive conduct by a public utility.

D. The rates and charges for the transportation of natural gas under this section shall be just, reasonable, nondiscriminatory and subject to approval by the commission.

E. For purposes of this section, "transportation" means exchange, backhaul, displacement or any other means of transporting and includes gathering.

F. A public utility shall be prohibited from the marketing and brokering of natural gas for delivery within New Mexico under this section. This prohibition shall not exclude a public utility from transporting natural gas for an affiliated corporation. Any contract to transport natural gas for an affiliate shall be an arms-length agreement containing no terms that are unavailable to other-end users, gas brokers or marketers.

G. The commission, upon a finding that a public utility is in violation of this section, may impose upon the utility a civil penalty not to exceed an amount three times the damages established by the complainant in the commission proceeding and issue such orders, including but not limited to a cease and desist order, to assure the nondiscriminatory and nonpreferential transportation of natural gas.

History: Laws 1985, ch. 8, 1; 1987, ch. 93, 1; 1993, ch. 282, 29.



Section 62-6-4.2 - Transition cost recovery.

62-6-4.2. Transition cost recovery.

A. Notwithstanding repeal of the Electric Utility Industry Restructuring Act of 1999, unless otherwise waived, a public utility shall be entitled to an opportunity to recover its transition costs. Utilities may retain these transition costs as a regulatory asset on their books pending recovery, which shall be completed by January 1, 2010.

B. For purposes of this section, "transition costs" means the prudent, reasonable and unmitigable costs other than stranded costs, not recoverable elsewhere under either federally approved rates or rates approved by the commission, that a public utility would not have incurred but for its compliance with the requirements of the Electric Utility Industry Restructuring Act of 1999 and rules promulgated pursuant to that act relating to the transition to open access, and the prudent cost of severance, early and enhanced retirement benefits, retraining, placement services, unemployment benefits and health care coverage to public utility nonmanagerial employees who are laid off on or before January 1, 2003, that are not otherwise recovered as a stranded salary and benefits cost. Transition costs shall not include costs that the public utility would have incurred notwithstanding the Electric Utility Industry Restructuring Act of 1999.

History: Laws 2003, ch. 336, 1.



Section 62-6-4.3 - Public utilities; generating plant investment, construction, acquisition and operation.

62-6-4.3. Public utilities; generating plant investment, construction, acquisition and operation.

A. A public utility may invest in, construct, acquire or operate a generating plant that is not intended to provide retail electric service to New Mexico customers, the cost of which is not included in retail rates and which business activities shall not be subject to regulation by the commission pursuant to the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978], except as provided by Section 62-9-3 NMSA 1978. This section shall not diminish a public utility's obligation, by the prudent acquisition of resources, to serve its retail load at a cost of service no higher than the average book cost plus fuel, other operating and maintenance costs and the utility's authorized rate of return on investment of the utility's unregulated generation constructed or acquired after January 1, 2001; provided that this provision does not apply to a public utility that does not acquire unregulated generation after January 1, 2001. The commission shall assure that the regulated business is appropriately credited for any off-system sales made from regulated assets.

B. This section shall apply only to a public utility that began investing in, constructing or acquiring generating plant pursuant to this section before July 1, 2004. This section shall continue to apply until the latest of:

(1) January 1, 2015;

(2) the date the public utility divests its interest in [a] generating plant acquired or constructed pursuant to the provisions of this section; or

(3) the date the plant receives a certificate of convenience and necessity in accordance with Section 62-9-1 NMSA 1978.

History: Laws 2003, ch. 336, 2.



Section 62-6-4.4 - Gas and electric utilities; combined service.

62-6-4.4. Gas and electric utilities; combined service.

A public utility that provides both electricity and natural gas distribution services shall not be required to functionally separate its electric and gas transmission, transportation and distribution operations from each other. Any rule or order to the contrary is void. Nothing in this section shall prevent a combined gas and electric distribution company from selling the natural gas commodity to customers pursuant to tariffs approved by the commission.

History: Laws 2003, ch. 336, 3.



Section 62-6-4.5 - Billing; franchise fees; gross receipts taxes.

62-6-4.5. Billing; franchise fees; gross receipts taxes.

A. A franchise fee charge shall be stated as a separate line entry on a bill sent by a public utility or a distribution cooperative utility to a customer and shall only be recovered from a customer located within the jurisdiction of the government authority imposing the franchise fee.

B. Any gross receipts taxes collected on electric services received by a retail customer in the state shall be stated as a separate line entry on a bill for electric service sent to the customer by a public utility or distribution cooperative utility.

History: Laws 2003, ch. 336, 4.



Section 62-6-5 - Local option.

62-6-5. Local option.

Notwithstanding any of the provisions in Section 62-6-4 NMSA 1978, any municipality desiring to avail itself of all the benefits of the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978] and of the regulatory services of the commission may elect to come within the provisions of that act and to have the utilities owned and operated by it, either directly or through a municipally owned corporation, regulated and supervised under the provisions of that act. When a municipality so elects, in the manner provided in this section, it shall be subject to all the provisions of the Public Utility Act. The election shall be held as follows:

A. at any time after the effective date of the Public Utility Act, the legal voters of any municipality may petition in writing the governing body of the municipality by filing a petition in the office of the municipal clerk to hold an election for the purpose of determining whether the municipality shall be subject to the provisions of that act. If the aggregate of the names signed to the petition equals or exceeds twenty-five percent of the number of legal votes cast in the municipality for governor at the last preceding general election, the governing body of the municipality shall call an election to be held within sixty days of the filing of the petition. Provided, however, that if a general municipal election is to be held for any other purpose within six months of the filing of the petition, the election provided for in this section shall be held at the same time as and through the election machinery used at that election;

B. the election shall be held in the same manner as and with the same registration books as for other municipal elections. The ballots to be submitted to the voters at the election shall present the following questions:

"For regulation of municipally owned utilities by the New Mexico public utility commission ............

"Against regulation of municipally owned utilities by the New Mexico public utility commission ............"

The votes at the election shall be counted, returned and canvassed as provided for in general municipal elections. If the majority of all the votes are in favor of regulation of municipally owned utilities, the governing body of the municipality shall declare, by order entered upon the records of the municipality, that it is subject to all the provisions of the Public Utility Act. If the majority of all the votes are against such regulation, the result of the election shall be declared and entered in the same manner; and

C. no elections for the same purpose shall be held within two years of each other.

History: Laws 1941, ch. 84, 17A; 1941 Comp., 72-505; 1953 Comp., 68-5-5; 1993, ch. 282, 30.



Section 62-6-6 - Issuance, assumption or guarantee of securities.

62-6-6. Issuance, assumption or guarantee of securities.

A. The power of a public utility to issue, assume or guarantee securities and to create liens on its property situated within this state is a special privilege subject to the supervision and control of the commission as set forth in the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978].

B. Except as provided in Subsection E of this section, a public utility, when authorized by order of the commission and not otherwise, may issue stocks and stock certificates and may issue, assume or guarantee other securities payable at periods of more than eighteen months after the date thereof for the following purposes only:

(1) making loans or grants from the proceeds of federal loans for economic development projects benefiting its service area;

(2) the acquisition of property;

(3) the construction, completion, extension or improvement of its facilities;

(4) the improvement or maintenance of its service;

(5) the discharge or lawful refunding of its obligations; or

(6) the reimbursement of money actually expended for purposes set forth in this subsection from income or from any other money in the treasury not secured by or obtained from the issue, assumption or guarantee of securities, within five years next prior to the filing of an application with the commission for the required authorization.

C. Notwithstanding the provisions of Subsection B of this section, the commission may authorize issuance by a public utility of shares of stock of any class as a dividend on outstanding shares of stock of the public utility of any class and may authorize the issuance of the same or a different number of shares of stock of any class in exchange for outstanding shares of stock of any class of the public utility, and the public utility may issue the stock so authorized.

D. The commission shall not authorize a borrowing under the provisions of Paragraph (1) of Subsection B of this section unless the governing board has approved the borrowing by a two-thirds' majority vote of the members present at a special meeting called for that purpose. The commission shall review the terms of the economic development loan or grant to ascertain the adequacy of any collateral, to have the right to inspect books and review the level of co-participation by the borrower or grantee.

E. Commission approval is not required for the issuance, assumption or guarantee of any security of a public utility whose securities are subject to oversight and approval by the federal government pursuant to the Rural Electrification Act of 1936, as amended, or any successor law to that act.

History: Laws 1941, ch. 84, 18; 1941 Comp., 72-506; Laws 1947, ch. 5, 1; 1953 Comp., 68-5-6; 1991, ch. 110, 1; 2003, ch. 416, 2.



Section 62-6-7 - Application to commission; order of commission.

62-6-7. Application to commission; order of commission.

Such public utility shall, by written petition filed with the commission and setting forth the pertinent facts involved, make application to the commission for an order authorizing the proposed issue, assumption or guarantee of securities, and the application of the proceeds therefrom to the purposes specified. The commission shall, after such hearing and upon such notice as the commission may prescribe, enter its written order approving the petition and authorizing the proposed securities transactions, unless the commission shall find: that such transactions are inconsistent with the public interest; or that the purpose or purposes thereof are not permitted by this act; or that the aggregate amount of the securities outstanding and proposed to be outstanding will exceed the fair value of the properties and business of the public utility.

History: Laws 1941, ch. 84, 19; 1941 Comp., 72-507; 1953 Comp., 68-5-7.



Section 62-6-8 - Exempted securities.

62-6-8. Exempted securities.

A. A public utility may issue securities, other than stock or stock certificates, payable at periods of not more than eighteen months after the date of issuance of same, and secured or unsecured, without application to or order of the commission, but no such securities so issued shall in whole or in part be refunded by any issue of stocks, stock certificates or other securities having a maturity of more than eighteen months, except on application to and approval of the commission.

B. If a utility proposes to accomplish proposed financing by the issuance and delivery of notes, bonds or other evidences of indebtedness and of mortgages, deeds of trust or other security instruments therefor to the United States of America or any agency or instrumentality thereof, acting solely as the lender or with the participation of one or more other lenders, the application to the commission shall set forth the facts involved, the proposed application of the proceeds therefrom and any approval or expected approval thereof by the United States of America or its agency or instrumentality. No hearing by the commission shall be required for approval of the issuance and delivery of the evidences of indebtedness and security instruments to such lender or lenders and the commission shall approve the issuance and delivery thereof within the time provided in Section 62-6-9 NMSA 1978; provided that for good cause shown, the commission may order that a hearing shall be held with respect to the proposed financing. The order of approval of the commission may be conditioned on the approval of the issuance of the evidences of indebtedness or security by the United States of America or the agency or instrumentality thereof as may be appropriate.

History: 1953 Comp., 68-5-8, enacted by Laws 1967, ch. 96, 5; 1971, ch. 9, 1.



Section 62-6-8.1 - Additional jurisdiction.

62-6-8.1. Additional jurisdiction.

Except as provided in Subsection E of Section 62-6-6 NMSA 1978 and notwithstanding any other provision of Sections 62-6-1 through 62-6-11 NMSA 1978, the commission shall have jurisdiction over and may regulate, by general order or regulation, securities of a public utility incorporated under the laws of this state that would otherwise be exempt from regulation by the commission pursuant to Section 62-6-6 NMSA 1978 or Subsection A of Section 62-6-8 NMSA 1978 and that is subject to regulation pursuant to 16 USC 824.

History: Laws 1979, ch. 50, 1; 2003, ch. 416, 3.



Section 62-6-9 - Applications disposed of promptly.

62-6-9. Applications disposed of promptly.

All applications for the issuance, assumption or guarantee of securities shall be placed at the head of the commission's docket and shall be disposed of promptly, and within thirty days after petition is filed with the commission unless it is necessary for good cause to continue same for a longer period. Whenever such application is continued beyond thirty days after the time it is filed, the commission shall enter an order making such continuance and stating fully the facts necessitating same.

History: Laws 1941, ch. 84, 21; 1941 Comp., 72-509; 1953 Comp., 68-5-9.



Section 62-6-10 - No obligation on state.

62-6-10. No obligation on state.

No provision of this act, nor any act or deed done or performed in connection therewith, shall be construed to obligate the state of New Mexico to pay or guarantee in any manner whatsoever any security authorized, issued, assumed or guaranteed under the provisions of this act.

History: Laws 1941, ch. 84, 22; 1941 Comp., 72-510; 1953 Comp., 68-5-10.



Section 62-6-11 - Securities voidable unless approved.

62-6-11. Securities voidable unless approved.

All securities issued, assumed or guaranteed without application to and approval of the commission, except the securities mentioned in Sections 62-6-8 and 62-6-8.1 NMSA 1978, are voidable with the consent of the commission.

History: Laws 1941, ch. 84, 23; 1941 Comp., 72-511; 1953 Comp., 68-5-11; Laws 1979, ch. 50, 2; 2005, ch. 339, 3.



Section 62-6-12 - Acquisitions, consolidations, etc.; consent of commission.

62-6-12. Acquisitions, consolidations, etc.; consent of commission.

A. With the prior express authorization of the commission, but not otherwise:

(1) any two or more public utilities may consolidate or merge with each other so as to form a new concern;

(2) any person and a public utility or public utility holding company may consolidate or merge with each other so as to form a new concern;

(3) stock of a public utility or public utility holding company may be acquired by:

(a) any person who prior to the acquisition of any such stock or part thereof is a person subject to regulation or classified as a public utility or public utility holding company in any jurisdiction;

(b) any person who is or during the course of an acquisition covered by this section becomes subject to regulation or is classified as a public utility or public utility holding company in any jurisdiction based on reasons other than solely the acquisition described in this paragraph;

(c) any person associated, affiliated or acting in concert with any person subject to regulation or classified as a public utility or public utility holding company in any jurisdiction for the purposes of any acquisition subject to the provisions of this section;

(d) any person associated, affiliated or acting in concert with any person described in Subparagraphs [Subparagraph] (a), (b) or (c) of this paragraph; or

(e) any person who, during the course of an acquisition covered by this section, merges or consolidates with a person described in Subparagraphs [Subparagraph] (a), (b), (c) or (d) of this paragraph.

(4) any public utility may sell, lease, rent, purchase or acquire any public utility plant or property constituting an operating unit or system or any substantial part thereof; provided, however, that this paragraph shall not be construed to require authorization for transactions in the ordinary course of business.

B. Any consolidation, merger, acquisition, transaction resulting in control or exercise of control, or other transaction in contravention of this section without prior authorization of the commission shall be void and of no effect.

C. Nothing in this section shall limit or expand the authority of the commission with respect to Class II transactions as provided in the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978].

History: Laws 1941, ch. 84, 24; 1941 Comp., 72-512; 1953 Comp., 68-5-12; Laws 1983, ch. 250, 1; 1989, ch. 33, 1.



Section 62-6-13 - Application; approval of commission.

62-6-13. Application; approval of commission.

Application shall be made by the interested public utility by written petition containing a concise statement of the proposed transaction, the reason therefor and such other information as may reasonably be required by the commission. Upon the filing of such application, the commission shall promptly investigate the same, with such hearing and upon such notice as the commission may prescribe, and unless the commission shall find that the proposed transaction is unlawful or is inconsistent with the public interest, it shall give its consent and approval in writing.

History: Laws 1941, ch. 84, 25; 1941 Comp., 72-513; 1953 Comp., 68-5-13.



Section 62-6-14 - Valuation by the commission.

62-6-14. Valuation by the commission.

A. When in the exercise of its powers and jurisdiction it is necessary for the commission to consider or ascertain the valuation of the properties or business of a public utility, or make any other determination involved in the fixing or setting of rates for a utility, the commission shall give due consideration to the history and development of the property and business of the particular public utility, to the original cost thereof, to the cost of reproduction as a going concern, to the revenues, investment and expenses of the utility in this state and otherwise subject to the commission's jurisdiction, to construction work in progress and to other elements of value and rate-making formulae and methods recognized by the laws of the land for rate-making purposes.

B. For the purpose of making such valuation or determinations, the members of the commission and its duly authorized agents and employees shall at all reasonable times have free access to the property, accounts, records and memoranda of the utility whose property and rights are being valued, and the utility shall aid and cooperate with the commission and its duly authorized agents and employees to the fullest degree for the purpose of facilitating the investigation.

C. In making any determination involving the rates or service of a utility, the commission may change its past practices or procedures, provided that substantial evidence on the record justifies such a change.

D. The commission shall set rates based on a test period that the commission determines best reflects the conditions to be experienced during the period when the rates determined by the commission take effect. If a future test period is proposed, the commission shall give due consideration that the future test period may best reflect those conditions.

E. Upon a request to include construction work in progress in the rate base, the commission shall grant the request only upon a finding that a project's costs are reasonable. The commission shall not include the associated allowance for funds used during construction in income. The projects for which the commission shall grant a request include environmental improvement projects and generation and transmission investments for which the utility has obtained a certificate of public convenience and necessity; provided that the projects are anticipated to be in service no later than five months after the end of a utility's test period, but in no event later than twenty-four months after the filing date of a utility's rate proceeding.

History: Laws 1941, ch. 84, 26; 1941 Comp., 72-514; 1953 Comp., 68-5-14; Laws 1983, ch. 250, 2; 2009, ch. 113, 2.



Section 62-6-15 - Contract rate with the municipality and utilities; how established.

62-6-15. Contract rate with the municipality and utilities; how established.

Rates and service regulations may be established by contract between the municipality and the utility for a specified term not exceeding twenty-five years, but only by and with the approval of the commission to be expressed by its order. Whenever any such contract shall be made, it shall, before becoming effective, be submitted to the commission. Unless the commission shall find the provisions of any such contract inconsistent with the public interest, the interest of the consumers and the interest of investors, it shall approve the same, otherwise it shall disapprove the same, and, unless and until so approved, such contract shall be of no effect, but if it be approved, it shall be in all respects lawful. Any such new contract shall provide for a redetermination by the commission of the reasonableness of the rates at such intervals as the commission may prescribe not longer than five years and every order made by the commission approving any contract shall expressly state the intervals at which redetermination of rates shall be made. For the purpose of determining whether any such contract hereafter made is consistent with public interest, the commission shall hold such hearings, after notice, as may be necessary to its determination. This act is intended to make rates in existing franchises and contracts subject to the control of the commission only to the extent that the legislature may lawfully do so. The provisions of this section shall not apply to any contract between a municipality and a utility relating to electric power and energy sales between such entities if the electric power and energy which is the subject of such contract is generated by such municipality's generating facility or its interest in a jointly owned generating facility.

History: Laws 1941, ch. 84, 27; 1941 Comp., 72-515; 1953 Comp., 68-5-15; Laws 1979, ch. 260, 17.



Section 62-6-16 - Commission may prescribe uniform accounts.

62-6-16. Commission may prescribe uniform accounts.

The commission may, when it deems it advisable to do so, upon notice and hearing, establish a uniform system of accounts for each utility, which system shall be uniform for all utilities of the same kind and class, and may make such regulations regarding the accounts of each utility for the purpose of ensuring uniform and correct books of account and record as in the judgment of the commission may be necessary to carry out any of the provisions of this act.

History: Laws 1941, ch. 84, 28; 1941 Comp., 72-516; 1953 Comp., 68-5-16.



Section 62-6-17 - Office, books and records; sanction; penalty.

62-6-17. Office, books and records; sanction; penalty.

A. Every utility furnishing service within the state shall maintain an office located in the state. The commission by order may require any utility or any officer or agent of any utility to produce within the state or provide access to, at such reasonable time and place as the commission may designate, any books, records, accounts or documents kept in any office or place within or without the state, or certified copies thereof, whenever the production thereof is reasonably required and pertinent to any matter under investigation before the commission.

B. Whenever the production of books, records, accounts or documents is reasonably required by the commission and pertinent to any matter under investigation before the commission, the commission may require the utility or any affiliated interest participating in a Class I or II transaction to produce or provide access to, at such reasonable time and place as the commission may designate, such books, records, accounts or documents.

C. Any person whose interest may be adversely affected by the production of any books, records, accounts or documents may petition the commission for a protective order for confidential or proprietary information. The commission shall determine the materiality and relevancy of the books, records, accounts or documents to any matter before the commission and determine whether such books, records, accounts or documents contain confidential or proprietary information. If the commission determines such books, records, accounts or documents contain confidential or proprietary information that is material and relevant to the proceeding, it shall determine whether the public interest requires that such books, records, accounts or documents be produced in any hearing or investigation held under the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978] or that an abstract of or the extraction of specific information from such books, records, accounts or documents be produced for use in any such hearing or investigation. Any books, records, accounts or documents determined under this section to contain confidential or proprietary information are not subject to the Public Records Act [Chapter 14, Article 3 NMSA 1978].

D. For so long as such information determined by the commission to contain confidential or proprietary information retains its confidential or proprietary character, any person who intentionally discloses such confidential or proprietary information is guilty of a misdemeanor and upon conviction shall be fined not less than five hundred dollars ($500) nor more than five thousand dollars ($5,000).

History: Laws 1941, ch. 84, 29; 1941 Comp., 72-517; 1953 Comp., 68-5-17; Laws 1980, ch. 85, 3; 1982, ch. 109, 8; 1993, ch. 351, 3.



Section 62-6-18 - Utilities required to report to commission.

62-6-18. Utilities required to report to commission.

Every utility[,] when and as required by the commission, shall file with the commission such annual report and such other information as the commission may reasonably require. The commission shall prepare and distribute to every utility blank forms for the reports required under this section.

History: Laws 1941, ch. 84, 30; 1941 Comp., 72-518; 1953 Comp., 68-5-18.



Section 62-6-19 - Standard of service.

62-6-19. Standard of service.

A. The commission may prescribe reasonable and adequate service regulations and standards of service rendered or to be rendered by any utility and may prescribe such regulations for the examination and testing of such service and for the measurement thereof.

B. In order to assure reasonable and proper utility service at fair, just and reasonable rates, the commission may investigate:

(1) Class I transactions to determine the reasonableness of the cost and contract conditions to the utility in any such transaction; and

(2) Class II transactions or the resulting effect of such Class II transactions on the financial performance of the public utility to determine whether such transactions or such performance have an adverse and material effect on such service and rates.

C. A public utility engaging in any Class I or Class II transaction shall have the burden to produce such evidence and information as is sufficient to demonstrate:

(1) that such Class I transaction has resulted in reasonable cost and contract conditions to the utility; and

(2) that such Class II transaction or the resulting effect of such Class II transaction on the financial performance of the public utility has not materially and adversely affected the utility's ability to provide reasonable and proper utility service at fair, just and reasonable rates.

If the commission finds that the utility has failed to meet its burden, the commission may issue orders consistent with the authority granted to the commission under the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978] to assure the provision of such service at such rates. Any such order that explicitly and directly requires the production of information shall be in accordance with Section 62-6-17 NMSA 1978.

D. The commission may issue such orders in connection with an evidentiary proceeding involving a public utility as it finds appropriate and necessary to assure that appropriate cost allocations are made and that no cross-subsidization occurs between the utility and an affiliated interest.

E. The commission shall, by November 30, 1982, promulgate rules and may amend such rules thereafter, to implement the provisions of Subsections B, C and D of this section, including the manner of conducting such investigations and making such determinations, and the specification of such reporting requirements as may be reasonably necessary and as are consistent with the provisions of this 1982 act.

F. For a period of thirteen months from the effective date of this subsection, no utility or affiliated interest shall engage in a new Class II transaction described in Paragraph (1) or (2) of Subsection K of Section 62-3-3 NMSA 1978, nor during that period shall any utility or affiliated interest controlled by a utility engage in any nonutility activity not carried on prior to that effective date except as is necessary to protect or dispose of an asset, unless such nonutility activity had been the subject of substantial negotiations and had been publicly announced prior to the effective date of this section.

F. For a period of fifteen months from the effective date of this subsection, no utility or affiliated interest shall engage in a Class II transaction described in Paragraph (1) or (2) of Subsection K of Section 62-3-3 NMSA 1978, nor during that period shall any utility or affiliated interest controlled by a utility engage in any nonutility activity not carried on prior to that effective date except as is necessary to protect or dispose of an asset.

History: Laws 1941, ch. 84, 31; 1941 Comp., 72-519; 1953 Comp., 68-5-19; Laws 1982, ch. 109, 9.



Section 62-6-20 - Meter accuracy.

62-6-20. Meter accuracy.

The commission may prescribe reasonable rules, regulations and standards to secure the substantial accuracy of all meters and other devices for measurement of utility service or products which shall be complied with by the utility and consumer.

History: Laws 1941, ch. 84, 32; 1941 Comp., 72-520; 1953 Comp., 68-5-20; Laws 1965, ch. 289, 5.



Section 62-6-21 - Inspection of meters and other devices for measuring public utility service.

62-6-21. Inspection of meters and other devices for measuring public utility service.

The commission shall adopt rules, regulations and standards to secure the accuracy of all meters and other devices for measurement of utility service or products, and the commission may examine and test any and all such meters and other devices under such rules and regulations as it may prescribe. At all inspections and tests made on complaints of consumers, representatives of the utility complained of and of the complainant may be present.

History: Laws 1941, ch. 84, 33; 1941 Comp., 72-521; 1953 Comp., 68-5-21; Laws 1965, ch. 289, 6.



Section 62-6-22 - Meters and other measuring devices; testing; fees.

62-6-22. Meters and other measuring devices; testing; fees.

Any consumer or user may have any meter or measuring device tested by the utility once without charge after a reasonable period to be fixed by the commission by rule, and at shorter intervals upon payment of reasonable fees fixed by the commission. The commission shall declare and establish reasonable fees to be paid for other examining and testing [of] such meters and other measuring devices on the request of the consumer. If the test is requested to be made within the period of presumed accuracy as fixed by the commission since the last such test of the same meter or other measuring device, the fee to be paid by the consumer or user at the time of his request shall be refunded to the consumer or user if the meter or measuring device be found unreasonably defective or incorrect to the substantial disadvantage of the consumer or user. If the consumer's request is made at a time beyond the period of presumed accuracy fixed by the commission since the last such test of the same meter or measuring device, the utility shall make the test without charge to the consumer or user.

History: Laws 1941, ch. 84, 34; 1941 Comp., 72-522; 1953 Comp., 68-5-22; Laws 1965, ch. 289, 7.



Section 62-6-23 - Authority to enter premises.

62-6-23. Authority to enter premises.

The commission and its officers and employees of the commission may during all reasonable hours, after reasonable notice to the utility, enter upon any premises occupied by any utility for the purpose of making examinations and tests and exercising any power provided for in this act, and may set up and use on such premises any apparatus and appliances necessary therefor. Such public utility shall have the right to be represented at the making of such examination, tests and inspections, and shall be given sufficient time before the making thereof to secure the presence of a representative of its selection.

History: Laws 1941, ch. 84, 35; 1941 Comp., 72-523; 1953 Comp., 68-5-23.



Section 62-6-24 - Safety rules and regulations.

62-6-24. Safety rules and regulations.

The commission shall have the right and is hereby empowered to adopt, promulgate and enforce such reasonable rules and regulations as may be required to protect users of gas or electricity from damage to their persons or property through the use of defective gas or electrical appliances or equipment, or improper installation thereof; and to require discontinuance by a consumer of the use of any defective appliance or equipment or the removal forthwith of any unsafe condition incident to the distribution of gas or electricity.

History: Laws 1941, ch. 84, 36; 1941 Comp., 72-524; 1953 Comp., 68-5-24.



Section 62-6-25 - Electrical power grids reports; transmission of electrical power; complaint procedures.

62-6-25. Electrical power grids reports; transmission of electrical power; complaint procedures.

A. The commission may require electric utilities and rural electric cooperatives to furnish the commission with available information material to the reliability of electrical power grids within the state.

B. To ensure efficient and reliable operation of New Mexico electrical power grids and upon complaint of an interested electric utility or rural electric cooperative, and after notice and hearing, the commission may, to the extent permitted by federal law and consistent with the standards prescribed by law for compulsory wheeling service ordered by the federal energy regulatory commission, require another electric utility to provide transmission services to the complainant, subject to arrangements for compensation therefor by agreement between the utilities or pursuant to a rate schedule filed with the federal energy regulatory commission.

History: 1978 Comp., 62-6-25, enacted by Laws 1983, ch. 104, 1.



Section 62-6-26 - Economic development rates for gas and electric utilities; authorization.

62-6-26. Economic development rates for gas and electric utilities; authorization.

A. The commission may approve or otherwise allow to become effective, as provided in Subsection B of this section, applications from utilities or persons subject to regulation pursuant to Subsection B of Section 62-6-4 NMSA 1978 or filings by cooperative utilities pursuant to Section 62-8-7 NMSA 1978, as appropriate, for special rates or tariffs in order to prevent the loss of customers, to encourage customers to expand present facilities and operations in New Mexico and to attract new customers where necessary or appropriate to promote economic development in New Mexico. Any such special rates or tariffs shall be designed so as to recover at least the incremental cost of providing service to such customers.

B. The commission may approve or otherwise allow to become effective applications from utilities or persons subject to regulation pursuant to Subsection B of Section 62-6-4 NMSA 1978 and filings by cooperative utilities pursuant to Section 62-8-7 NMSA 1978 for economic development rates and rates designed to retain load for gas and electric utility customers. For purposes of this section and Section 62-8-6 NMSA 1978, economic development rates and rates designed to retain load are rates set at a level lower than the corresponding service rate for which a customer would otherwise qualify.

C. Except as provided in Subsection D of this section, economic development rates shall be approved or otherwise allowed to become effective for an electric utility or persons subject to regulation pursuant to Subsection B of Section 62-6-4 NMSA 1978 or filings by cooperative utilities pursuant to Section 62-8-7 NMSA 1978 only when the utility or the substantially full requirements supplier of the utility has excess capacity. For purposes of this section, "excess capacity" means the amount of electric generating and purchased power capacity available to the utility or such supplier that is greater than the utility's or such supplier's peak load plus a fixed percentage reserve margin set by the commission.

D. Economic development rates may be approved or otherwise allowed to become effective for electric utilities or persons subject to regulation pursuant to Subsection B of Section 62-6-4 NMSA 1978 or filings by cooperative utilities pursuant to Section 62-8-7 NMSA 1978 that do not meet the qualifications of Subsection C of this section; provided that the following conditions are met:

(1) economic development rates approved under this subsection shall not be lower than the incremental cost of providing service to the economic development rate customer as determined by the commission. As used in this subsection, "economic development rate customer" means a customer that directly benefits from the economic development rate established pursuant to this subsection; and

(2) an economic development rate approved for any customer under this subsection shall last no longer than four years, except that the commission may approve the rate for up to twelve additional months if it finds that the additional period is necessary to attract a particular economic development rate customer to New Mexico.

E. For purposes of this section, "incremental cost" at a minimum shall include all additional costs incurred to serve the economic development rate customer that would not otherwise have been incurred to serve other customers, fuel and purchased power costs, costs recoverable from customers pursuant to the Renewable Energy Act and the Efficient Use of Energy Act and the direct costs of facilities necessary to provide service to the customer. The commission shall not impute to the electric utility revenues that would have been received from the economic development rate or load retention customer if they had been provided service under the corresponding rate for which they would have otherwise qualified.

History: Laws 1989, ch. 5, 1; 1993, ch. 282, 31; 2015, ch. 72, 1.



Section 62-6-26.1 - Rates for clean fuels used as vehicular fuels; authorization.

62-6-26.1. Rates for clean fuels used as vehicular fuels; authorization.

The commission may approve or otherwise allow to become effective applications from public utilities, subject to the commission's jurisdiction under the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978], for clean fuel rates, tariffs or other programs in order to encourage, develop or promote the development and use of natural gas and other clean fuels used as vehicular fuels. For the purposes of this section, clean fuel rates or tariffs are rates or tariffs set at a lower level than the corresponding service rate or tariff for which a customer would otherwise qualify.

History: Laws 1992, ch. 58, 10; 1993, ch. 282, 32.



Section 62-6-28 - Clean energy investments; authorization; department of environment certification.

62-6-28. Clean energy investments; authorization; department of environment certification.

A. The commission shall adopt rules to allow public utilities a reasonable opportunity to recover costs incurred by a public utility for the development and ongoing construction of a clean energy project. Such costs must not exceed the level authorized by the commission in a proceeding to establish a reasonable level of expenditure that the public utility may undertake to develop and construct a clean energy project. The public utility shall recover approved costs reasonably incurred up to the time it files a general rate case whether or not the project is in service. This section does not relieve a public utility of its duty to act reasonably and prudently as circumstances indicate once development and construction of a clean energy project begins.

B. A public utility that incurs costs to reduce harmful air emissions at new or existing power plants may seek recovery of those costs in a general rate case, regardless of whether the technology or method used qualifies as a clean energy project or advanced coal technology. If a public utility seeks cost recovery for expenditures to reduce harmful air emissions beyond levels required by law or rule, the commission may find that such expenditures are reasonable.

C. The commission, upon petition or its own motion, shall open a docket to consider appropriate performance-based financial or other incentives to encourage public utilities to develop and construct clean energy projects.

D. As used in this section:

(1) "advanced coal technology" means new coal-based generation, coal gasification or other technology using coal as a fuel source that is certified by the department of environment to meet the following specifications:

(a) emits the lesser of: 1) what is achievable with the best available control technology; or 2) thirty-five thousandths pound per million British thermal units of sulfur dioxide, twenty-five thousandths pound per million British thermal units of oxides of nitrogen and one hundredth pound per million British thermal units of total particulates in the flue gas;

(b) removes the greater of: 1) what is achievable with the best available control technology; or 2) ninety percent or more of the mercury from the input fuel;

(c) captures and sequesters or controls carbon dioxide emissions such that by the later of January 1, 2017, or eighteen months after the commercial operation date, no more than one thousand one hundred pounds per megawatt-hour of carbon dioxide is emitted into the atmosphere;

(d) all infrastructure required for sequestration is in place by the later of January 1, 2017, or eighteen months after the commercial operation date of the qualified generating facility;

(e) includes methods and procedures to monitor the disposition of the carbon dioxide captured and sequestered from the facility; and

(f) does not exceed seven hundred net megawatts nameplate capacity;

(2) "clean energy project" means the construction or modification of a new or existing electric generation facility in a manner that employs a technology that has additional financial risk because it is not commercially established or because it employs an established technology that is not commercially proven under the altitude, geographic or resource availability conditions under which it is proposed to operate and may include associated renewable energy storage facilities, recycled energy and, for the limited purposes of this section, advanced coal technology, or other technology as deemed appropriate by the commission; a "clean energy project" shall achieve emission levels no greater than those specified for advanced coal technology and shall not include nuclear power;

(3) "development" means the study, plan, design, site, permit, engineering, assessment and determination of the economic and operational feasibility at one or more locations and may include small-scale demonstration projects, if approved by the commission, as a reasonable expenditure;

(4) "recycled energy" means energy produced by a generation unit with a name-plate capacity of not more than fifteen megawatts that converts the otherwise lost energy from exhaust stacks or pipes to electricity without combustion of additional fossil fuel; and

(5) "sequester" means to store, or chemically convert, carbon dioxide in a manner that prevents its release into the atmosphere and may include the use of geologic formations and enhanced oil, coalbed methane or natural gas recovery techniques.

E The department of environment may issue rules governing the procedure for administering the certification provisions of this section.

History: Laws 2007, ch. 229, 2.






Article 7 - Natural Gas Price Protection

Section 62-7-11 to 62-7-23 - Terminated.

62-7-11 to 62-7-23. Terminated.






Article 8 - Duties and Restrictions Imposed Upon Public Utilities

Section 62-8-1 - Rates.

62-8-1. Rates.

Every rate made, demanded or received by any public utility shall be just and reasonable.

History: Laws 1941, ch. 84, 37; 1941 Comp., 72-601; 1953 Comp., 68-6-1.



Section 62-8-2 - Service.

62-8-2. Service.

Every public utility shall furnish adequate, efficient and reasonable service.

History: Laws 1941, ch. 84, 38; 1941 Comp., 72-602; 1953 Comp., 68-6-2.



Section 62-8-3 - Schedules.

62-8-3. Schedules.

Under such rules and regulations as the commission may prescribe, every public utility subject to the jurisdiction of the commission, shall file with the commission, within such time and in such form as the commission may designate, schedules showing all rates established by it and collected or enforced, or to be collected or enforced, within the jurisdiction of the commission. The utility shall keep a copy of such schedules open to public inspection under such rules and regulations as the commission may prescribe.

History: Laws 1941, ch. 84, 39; 1941 Comp., 72-603; 1953 Comp., 68-6-3.



Section 62-8-4 - Schedules to show classifications.

62-8-4. Schedules to show classifications.

Such schedules filed by every public utility shall set forth the classification of users and the rates to be charged as to each classification; and every utility shall have the right to make reasonable classifications of its users.

History: Laws 1941, ch. 84, 40; 1941 Comp., 72-604; 1953 Comp., 68-6-4.



Section 62-8-5 - Adherence to schedules.

62-8-5. Adherence to schedules.

No public utility shall directly or indirectly, by any device whatsoever, or in anywise, charge, demand, collect or receive from any person a greater or less compensation for any service rendered or to be rendered by such public utility than that prescribed in the schedules of such public utility applicable thereto then filed in the manner provided in this act, nor shall any person receive or accept any service from a public utility for a compensation greater or less than that prescribed in such schedules.

History: Laws 1941, ch. 84, 41; 1941 Comp., 72-605; 1953 Comp., 68-6-5.



Section 62-8-6 - Discrimination.

62-8-6. Discrimination.

No public utility shall, as to rates or services, make or grant any unreasonable preference or advantage to any corporation or person within any classification or subject any corporation or person within any classification to any unreasonable prejudice or disadvantage. No public utility shall establish and maintain any unreasonable differences as to rates of service either as between localities or as between classes of service. Nothing shall prohibit, however, the commission from approving economic development rates and rates designed to retain load or from approving energy efficiency programs designed to reduce the burden of energy costs on low-income customers pursuant to the Efficient Use of Energy Act [Chapter 62, Article 17 NMSA 1978].

History: Laws 1941, ch. 84, 42; 1941 Comp., 72-606; 1953 Comp., 68-6-6; Laws 1989, ch. 5, 2; 1993, ch. 282, 33; 2008, ch. 24, 2.



Section 62-8-7 - Change in rates.

62-8-7. Change in rates.

A. At any hearing involving an increase in rates or charges sought by a public utility, the burden of proof to show that the increased rate or charge is just and reasonable shall be upon the utility.

B. Unless the commission otherwise orders, no public utility shall make any change in any rate that has been duly established except after thirty days' notice to the commission, which notice shall plainly state the changes proposed to be made in the rates then in force and the time when the changed rates will go into effect and other information as the commission by rule requires. The utility shall also give notice of the proposed changes to other interested persons as the commission may direct. All proposed changes shall be shown by filing new schedules that shall be kept open to public inspection. The commission for good cause shown may allow changes in rates without requiring the thirty days' notice, under conditions that it may prescribe.

C. Whenever there is filed with the commission by any public utility a complete application as prescribed by commission rule proposing new rates, the commission may, upon complaint or upon its own initiative, except as otherwise provided by law, upon reasonable notice, enter upon a hearing concerning the reasonableness of the proposed rates. If the commission determines a hearing is necessary, it shall suspend the operation of the proposed rates before they become effective but not for a longer initial period than nine months beyond the time when the rates would otherwise go into effect, unless the commission finds that a longer time will be required, in which case the commission may extend the period for an additional three months. The commission shall hear and decide cases with reasonable promptness. The commission shall adopt rules identifying criteria for various rate and tariff filings to be eligible for suspension periods shorter than what is allowed by this subsection and to be eligible for summary approval without hearing.

D. If after a hearing the commission finds the proposed rates to be unjust, unreasonable or in any way in violation of law, the commission shall determine the just and reasonable rates to be charged or applied by the utility for the service in question and shall fix the rates by order to be served upon the utility or the commission by its order shall direct the utility to file new rates respecting such service that are designed to produce annual revenues no greater than those determined by the commission in its order to be just and reasonable. Those rates shall thereafter be observed until changed, as provided by the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978].

E. Except as otherwise provided by law, any increase in rates or charges for the utility commodity based upon cost factors other than taxes or cost of fuel, gas or purchased power, filed for after April 4, 1991, shall be permitted only after notice and hearing as provided by this section. The commission shall enact rules governing the use of tax, fuel, gas or purchased power adjustment clauses by utilities that enable the commission to consider periodically at least the following:

(1) whether the existence of a particular adjustment clause is consistent with the purposes of the Public Utility Act, including serving the goal of providing reasonable and proper service at fair, just and reasonable rates to all customer classes;

(2) the specific adjustment mechanism to recover tax, gas, fuel or purchased power costs;

(3) which costs should be included in an adjustment clause, procedures to avoid the inclusion of costs in an adjustment clause that should not be included and methods by which the propriety of costs that are included may be determined by the commission in a timely manner, including what informational filings are required to enable the commission to make such a determination; and

(4) the proper adjustment period to be employed.

F. Except as otherwise provided by law, any increase in rates or charges for a public utility as defined in Paragraph (3) of Subsection G of Section 62-3-3 NMSA 1978 based upon cost factors other than taxes or cost of fuel, gas, purchased power or acquisition of water resources shall be permitted only after notice and hearing as provided by this section. For the purposes of this subsection, "acquisition of water resources" does not include the purchase or other permanent acquisition of water rights. The commission shall enact rules governing the use of tax, fuel, gas, purchased power or water resource acquisition adjustment clauses by such utilities that enable the commission to consider periodically at least the following:

(1) whether the existence of a particular adjustment clause is consistent with the purposes of the Public Utility Act, including serving the goal of providing reasonable and proper service at fair, just and reasonable rates to all customer classes;

(2) the specific adjustment mechanism to recover tax, gas, fuel, purchased power or acquisition of water resource costs;

(3) which costs should be included in an adjustment clause, procedures to avoid the inclusion of costs in an adjustment clause that should not be included and methods by which the propriety of costs that are included may be determined by the commission in a timely manner, including what informational filings are required to enable the commission to make such a determination; and

(4) the proper adjustment period to be employed.

G. The commission may eliminate or condition a particular adjustment clause if it finds such elimination or condition is consistent with the purposes of the Public Utility Act, including serving the goal of providing reasonable and proper service at fair, just and reasonable rates to all customer classes; provided, however, that no such elimination or condition shall be ordered unless such elimination or condition will not place the affected utility at a competitive disadvantage. The commission rules shall also provide for variances and may provide for separate examination of a utility's adjustment clause based upon that utility's particular operating characteristics.

H. Whenever there is filed with the commission a schedule proposing new rates by a rural electric cooperative organized under the Rural Electric Cooperative Act [Chapter 62, Article 15 NMSA 1978] or by a foreign distribution cooperative, the rates shall become effective as proposed by the rural electric cooperative or the foreign distribution cooperative without a hearing, except as provided in this subsection. The rural electric cooperative or the foreign distribution cooperative shall give written notice of the proposed rates to its affected patrons in New Mexico at least thirty days prior to the filing with the commission. Upon the filing with the commission of a protest setting forth grounds for review of the proposed rates signed by the lesser of one percent of or twenty-five members of a customer rate class of the rural electric cooperative or foreign distribution cooperative and if the commission determines that there is just cause for reviewing the proposed rates on one or more of the grounds of the protest, the commission shall suspend the rates and conduct a hearing concerning the reasonableness of any proposed rates filed by a rural electric cooperative or a foreign distribution cooperative pursuant to Subsections C and D of this section. The protest shall be filed no later than twenty days after the filing with the commission of the schedule proposing the new rates. The hearing and review shall be limited to the issues set forth in the protest and for which the commission may find just cause for the review, which issues shall be contained in the notice of hearing. The provisions of this subsection shall not be construed to affect commission authority or procedure to regulate the sale, furnishing or delivery by wholesale suppliers of electricity to rural electric cooperatives or foreign distribution cooperatives pursuant to Section 62-6-4 NMSA 1978. In addition to the adjustments permitted by Subsections E and G of this section, the commission may authorize rate schedules of rural electric cooperatives and foreign distribution cooperatives to recover, without notice and hearing, changes in the cost of debt capital incurred pursuant to securities that are lawfully issued. This subsection shall not apply to any foreign distribution cooperative that proposes rates for any of its customer rate classes in the state that are higher than the rates it charges to the same or substantially similar customer rate class in the state under the laws of which the foreign distribution cooperative is organized. For the purposes of this subsection:

(1) "foreign distribution cooperative" means a rural electric distribution cooperative corporation serving its members at retail and transacting business in New Mexico pursuant to the authority granted under Section 62-15-26 NMSA 1978;

(2) "member of a foreign distribution cooperative" means a retail customer in New Mexico serviced by a foreign distribution cooperative; and

(3) "member of a rural electric cooperative" means a member as defined by the Rural Electric Cooperative Act.

History: 1978 Comp., 62-8-7, enacted by Laws 1991, ch. 251, 1; 1998, ch. 108, 48; 2003, ch. 416, 4; 2007, ch. 186, 1; 2011, ch. 155, 1; 2011, ch. 170, 1.



Section 62-8-7.1 - Hearing procedures for change of rates of small water and sewer utilities.

62-8-7.1. Hearing procedures for change of rates of small water and sewer utilities.

A. Whenever there is filed with the commission any schedule proposing any new rates pursuant to Section 62-8-7 NMSA 1978 by any public utility as defined in Paragraph (3) or (5) of Subsection G of Section 62-3-3 NMSA 1978 with equal to or fewer than an aggregate of one thousand five hundred service connections in any utility operating district or division in New Mexico averaged over the previous three consecutive years, the rates shall become effective as proposed by the utility without a hearing; provided that the utility shall be required to give written notice of the proposed rates to the ratepayers receiving service from the utility at least sixty days prior to filing the proposed rate change with the commission; and provided further that the commission shall enter upon a hearing concerning the reasonableness of any proposed rates filed by such a utility pursuant to Subsections C and D of Section 62-8-7 NMSA 1978 when a rate increase would have the effect of increasing the rates fifty percent or more in a twelve-month period or upon the filing with the commission of a protest seeking review of the proposed rates signed by ten percent or more of the ratepayers or twenty-five ratepayers, whichever is more, receiving service from such a utility if the commission determines there is just cause for reviewing the proposed rates. For purposes of this section, a "service connection" means a metered hookup to the utility's water system or a sewer tap to the utility's wastewater system, and each person who receives a separate bill equals one ratepayer and each person who receives multiple bills equals one ratepayer. The petition shall be signed by the person in whose name service is carried. The petition shall be filed no later than twenty days after the filing with the commission of the schedule proposing the new rates. In all other respects, Section 62-8-7 NMSA 1978 shall apply to such water utilities. If a utility provides both water and sewer service, the service connection revenues attributable to the provision of water service only shall determine whether the procedures specified in this subsection shall apply to a schedule proposing new rates for water service, and the service connection revenues attributable to the provision of sewer service shall determine whether the procedures specified in this subsection shall apply to a schedule proposing new rates for sewer service. Nothing in this subsection shall prevent a utility from filing for a rate change pursuant to any other rule or procedure of the commission.

B. Whenever there is filed with the commission a schedule proposing new rates pursuant to Section 62-8-7 NMSA 1978 by a public utility as defined in Paragraph (3) or (5) of Subsection G of Section 62-3-3 NMSA 1978, with more than an aggregate of one thousand five hundred service connections and fewer than an aggregate of five thousand service connections in any utility operating district or division in New Mexico averaged over the previous three consecutive years, the rates shall become effective as proposed by the public utility without a hearing; provided that the public utility shall be required to give written notice of the proposed rates to the ratepayers receiving service from the public utility at least sixty days prior to filing the proposed rate change with the commission; and provided further that the commission shall enter upon a hearing concerning the reasonableness of proposed rates filed by such a public utility pursuant to Subsections C and D of Section 62-8-7 NMSA 1978 when a rate increase would have the effect of increasing rates more than eight percent in a twelve-month period, or upon the commission staff's motion or upon the filing with the commission of a protest seeking review of the proposed rates signed by ten percent or more of the ratepayers receiving service from the public utility, if the commission determines there is just cause for reviewing the proposed rates. The petition shall be signed by the person in whose name service is carried. The petition shall be filed no later than twenty days after the filing with the commission of the schedule proposing the new rates. In all other respects, Section 62-8-7 NMSA 1978 shall apply to such water utilities. If a public utility provides both water and sewer service, the service connection revenues attributable to the provision of water service only shall determine whether the procedure specified in this subsection shall apply to a schedule proposing new rates for water service, and the service connection revenues attributable to the provision of sewer service shall determine whether the procedures specified in this subsection shall apply to a schedule proposing new rates for sewer service. Nothing in this subsection shall prevent a public utility from filing for a rate change pursuant to any other rule or procedure of the commission.

C. Notwithstanding the provisions of Subsections A and B of this section, a public utility as defined in Paragraph (3) or (5) of Subsection G of Section 62-3-3 NMSA 1978, with fewer than an aggregate of five thousand service connections in any utility operating district or division in New Mexico averaged over the previous three consecutive years, that is currently in good standing with all applicable requirements of the commission, may adjust its charges for commodity and service by up to two percent in any calendar year without a hearing; provided that the public utility shall not have changed its rates in the prior twelve-month period; and provided further that the public utility shall be required to give written notice of the proposed rate adjustments to the ratepayers receiving service from the public utility prior to its effective date. The increased rates shall not become effective until at least thirty days after notice and filing with the commission. If a public utility provides both water and sewer service, the service connection revenues attributable to the provision of water service only shall determine whether the procedure specified in this subsection shall apply to any schedule proposing any new rate or rates for water service, and the service connection revenues attributable to the provision of sewer service shall determine whether the procedures specified in this subsection shall apply to any schedule proposing any new rate or rates for sewer service. Nothing in this subsection shall prevent a public utility from filing for a rate change pursuant to any other rule or procedure of the commission.

History: Laws 1985, ch. 221, 3; 1987, ch. 52, 3; 2005, ch. 339, 4.



Section 62-8-8 - Inspection and supervision fee.

62-8-8. Inspection and supervision fee.

Each utility doing business in this state and subject to the control and jurisdiction of the commission with respect to its rates or service regulations shall pay annually to the state a fee for the inspection and supervision of such business in an amount equal to five hundred six thousandths percent of its gross receipts from business transacted in New Mexico for the preceding calendar year. That sum shall be payable on or before the first day of April in each year. An inspection and supervision fee shall be paid by utilities in addition to all property, franchise, license, intangible and other taxes, fees and charges provided by law. No similar inspection and supervision fee shall be measured by the amount of the gross receipts of such utility for the calendar year next preceding the date fixed in this section for the payment of the fee. In the case of utilities engaged in interstate business, the inspection and supervision fee shall be measured by the gross receipts of those utilities from intrastate business only for that preceding calendar year and not in any respect upon receipts derived wholly or in part from interstate business. No inspection and supervision fee shall be charged on the gross receipts from the sale of gas, water or electricity to a utility regulated by the commission for resale to the public.

History: 1953 Comp., 68-6-8, enacted by Laws 1967, ch. 96, 6; 1992, ch. 22, 1; 2003, ch. 14, 21; 2005, ch. 339, 5.



Section 62-8-9 - Disposition of funds; interest and penalty on late payments.

62-8-9. Disposition of funds; interest and penalty on late payments.

A. All fees and money collected under the provisions of the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978], including fees provided for in Section 62-13-2 NMSA 1978 and including fees and charges for inspection and supervision, for stenographic services and for transcripts of evidence, shall be remitted by the commission to the state treasurer not later than the day following receipt. Payments provided for in the Public Utility Act shall be obligatory upon all utilities subject to the Public Utility Act.

B. When a fee is not paid on the date it is due, interest shall be paid to the state on the amount due. The interest on the amount due shall start to accrue on the day following the due date and will continue to accrue until the total amount due is paid. The rate of interest on a late fee payment shall be fifteen percent per year, computed at the rate of one and one-fourth percent per month.

C. In addition to any interest due on a late fee payment, a penalty shall be paid to the state for failure to pay the fee when it was due. The penalty imposed shall be two percent of the amount of the fee due.

D. The attorney general, in the name of the state, shall bring suit to collect fees, interest and penalties that remain unpaid.

History: 1953 Comp., 68-6-9.1, enacted by Laws 1957, ch. 25, 1; 1992, ch. 23, 1.



Section 62-8-10 - Utility service; seriously ill individuals.

62-8-10. Utility service; seriously ill individuals.

Utility service shall not be discontinued to any residence where a seriously or chronically ill person is residing if the person responsible for the utility service charges does not have the financial resources to pay the charges and if a licensed physician, physician assistant, osteopathic physician, osteopathic physician's assistant or certified nurse practitioner certifies that discontinuance of service might endanger that person's health or life and the certificate is delivered to a manager or officer of the provider of the utility service at least two days prior to the due date of a billing for service. The commission shall provide by rule the procedure necessary to carry out this section.

History: 1978 Comp., 62-8-10, enacted by Laws 2000, ch. 88, 2.



Section 62-8-11 - Consumer information; disclosure prohibited.

62-8-11. Consumer information; disclosure prohibited.

A. A public utility, as defined pursuant to Section 62-3-3 NMSA 1978, or its employees or agents shall not sell or disclose consumers' nonpublic personal information without the customer's permission or unless it is in accordance with standardized credit reporting practices, pursuant to the provisions of Chapter 56, Article 3 NMSA 1978 or the federal Fair Credit Reporting Act or other reporting requirements imposed on the public utility.

B. Exempted from the provisions of this section are:

(1) the public regulation commission pursuant to the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978] and the Public Regulation Commission Act [8-8-1 NMSA 1978] and rules adopted pursuant to those acts; or

(2) an action by a government agency or an officer, employee or agent of an agency acting on behalf of the agency to obtain telephone records in connection with the performance of the official duties of the agency.

History: Laws 2007, ch. 90, 1.






Article 9 - The Utility Franchise

Section 62-9-1 - New construction; ratemaking principles.

62-9-1. New construction; ratemaking principles.

A. No public utility shall begin the construction or operation of any public utility plant or system or of any extension of any plant or system without first obtaining from the commission a certificate that public convenience and necessity require or will require such construction or operation. This section does not require a public utility to secure a certificate for an extension within any municipality or district within which it lawfully commenced operations before June 13, 1941 or for an extension within or to territory already served by it, necessary in the ordinary course of its business, or for an extension into territory contiguous to that already occupied by it and that is not receiving similar service from another utility. If any public utility or mutual domestic water consumer association in constructing or extending its line, plant or system unreasonably interferes or is about to unreasonably interfere with the service or system of any other public utility or mutual domestic water consumer association rendering the same type of service, the commission, on complaint of the public utility or mutual domestic water consumer association claiming to be injuriously affected, may, upon and pursuant to the applicable procedure provided in Chapter 62, Article 10 NMSA 1978, and after giving due regard to public convenience and necessity, including reasonable service agreements between the utilities, make an order and prescribe just and reasonable terms and conditions in harmony with the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978] to provide for the construction, development and extension, without unnecessary duplication and economic waste.

B. If a certificate of public convenience and necessity is required pursuant to this section for the construction or extension of a generating plant or transmission lines and associated facilities, a public utility may include in the application for the certificate a request that the commission determine the ratemaking principles and treatment that will be applicable for the facilities that are the subject of the application for the certificate. If such a request is made, the commission shall, in the order granting the certificate, set forth the ratemaking principles and treatment that will be applicable to the public utility's stake in the certified facilities in all ratemaking proceedings on and after such time as the facilities are placed in service. The commission shall use the ratemaking principles and treatment specified in the order in all proceedings in which the cost of the public utility's stake in the certified facilities is considered. If the commission later decertifies the facilities, the commission shall apply the ratemaking principles and treatment specified in the original certification order to the costs associated with the facilities that were incurred by the public utility prior to decertification.

C. The commission may approve the application for the certificate without a formal hearing if no protest is filed within sixty days of the date that notice is given, pursuant to commission order, that the application has been filed. The commission shall issue its order granting or denying the application within nine months from the date the application is filed with the commission. Failure to issue its order within nine months is deemed to be approval and final disposition of the application; provided, however, that the commission may extend the time for granting approval for an additional six months for good cause shown.

D. As used in this section, "mutual domestic water consumer association" means an association created and organized pursuant to the provisions of:

(1) Laws 1947, Chapter 206; Laws 1949, Chapter 79; or Laws 1951, Chapter 52; or

(2) the Sanitary Projects Act [Chapter 3, Article 29 NMSA 1978].

History: Laws 1941, ch. 84, 46; 1941 Comp., 72-701; 1953 Comp., 68-7-1; Laws 1965, ch. 289, 10; 1967, ch. 96, 1; 1990, ch. 95, 1; 2000, ch. 51, 1; 2005, ch. 340, 1.



Section 62-9-1.1 - Additional authority with respect to water and sewer utilities.

62-9-1.1. Additional authority with respect to water and sewer utilities.

A. Notwithstanding any other provision of the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978], or any provision of the Municipal Code [Chapter 3 NMSA 1978, except Article 66], or any privilege granted under either act, if any municipality that has not elected to come within the terms of the Public Utility Act, as provided in Section 62-6-5 NMSA 1978, constructs or extends or proposes to construct or extend its water or sewer line or system or water pumping station or reservoir into a geographical area described in a certificate of public convenience and necessity granted by the commission to a public utility rendering the same type of service, the commission, on complaint of the public utility claiming to be injuriously affected thereby, shall, after giving notice to the municipality and affording the municipality an opportunity for a hearing with respect to the issue of whether its water or sewer line, plant or system actually intrudes or will intrude into the area certificated to the public utility, determine whether such intrusion has occurred or will occur. If the commission determines such an intrusion has occurred or will occur, the municipality owning or operating the water or sewer utility shall cease and desist from making such construction or extension in the absence of written consent of the public utility involved and approval of the commission.

B. The authority and jurisdiction conferred by Subsection A of this section shall be in addition and cumulative to the independent authority of the commission to determine territorial disputes between public utilities and between mutual domestic water consumer associations and public utilities as provided in Section 62-9-1 NMSA 1978, which provisions shall govern the resolution of a territorial dispute between a municipality that has elected to come within the terms of the Public Utility Act, as provided in Section 62-6-5 NMSA 1978, and any other public utility rendering the same type of service. Provided, however, in the event that a certificate of public convenience and necessity granted to such a municipality overlaps, or conflicts with, a valid certificate previously issued by the commission and exercised within the term required under Section 62-9-4 NMSA 1978, the municipal utility shall be permitted to continue operation of its plant, line and system in existence upon the effective date of this 1991 act and the other public utility may continue service in the area covered by its certificate, subject to the other provisions of the Public Utility Act.

C. For purposes of this section, "municipality" means any municipality that has a population of more than two hundred thousand as determined in the most recent federal decennial census and is located in a class A county.

History: Laws 1991, ch. 143, 2.



Section 62-9-2 - Applications by utilities brought under the Public Utility Act.

62-9-2. Applications by utilities brought under the Public Utility Act.

A. Within sixty days after the effective date of this 1967 act, each utility brought within the jurisdiction of the commission by virtue of this 1967 act shall file with the commission an application, in such form as may be prescribed by the commission, for a certificate of public convenience and necessity covering its present plant, lines and system. Upon proof of the existence and operation of the plant, lines and system upon the effective date of this 1967 act, the commission shall grant the certificate to the utility.

B. In the event the certificate granted a utility under Subsection A of this section overlaps or conflicts with a valid certificate heretofore issued by the commission and exercised within the time required under Section 62-9-4 NMSA 1978, both certificates shall be valid and both utilities shall be permitted to continue service subject to the other provisions of the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978], as amended.

History: 1953 Comp., 68-7-1.1, enacted by Laws 1967, ch. 96, 7; 1993, ch. 282, 35.



Section 62-9-2.1 - Applications by sewer utilities brought under the Public Utility Act.

62-9-2.1. Applications by sewer utilities brought under the Public Utility Act.

Within six months after the effective date of these 1987 amendments to the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978], each sewer utility brought within the jurisdiction of the commission by virtue of these 1987 amendments to the Public Utility Act shall file with the commission an application, in such form as may be prescribed by the commission, for a certificate of public convenience and necessity covering its present plant, lines and system. Upon proof of the existence and operation thereof upon the effective date of these 1987 amendments to the Public Utility Act, the commission shall grant to the utility such certificate. The commission shall enter upon a hearing to determine whether the rate or rates of such a sewer utility in effect on the effective date of these amendments to the Public Utility Act are just and reasonable pursuant to Subsection D of Section 62-8-7 NMSA 1978 upon the filing with the commission of protests signed by ten percent or more of the ratepayers receiving sewer service from such a sewer utility. For purposes of this section, each person who receives a separate bill equals one ratepayer and each person who receives multiple bills equals one ratepayer. The protest shall be signed by the person in whose name service is carried. The protests shall be filed no later than sixty days after the filing with the commission of an application by the sewer utility for a certificate of public convenience and necessity as prescribed by this section. Each sewer utility filing an application for a certificate of public convenience and necessity under this section shall be required at the time of filing to give written notice to its ratepayers of the filing of its application and the ratepayers' rights to protest its rates under this section.

History: Laws 1987, ch. 52, 4; 1993, ch. 282, 36.



Section 62-9-3 - Location control; limitations.

62-9-3. Location control; limitations.

A. The legislature finds that it is in the public interest to consider any adverse effect upon the environment and upon the quality of life of the people of the state that may occur due to plants, facilities and transmission lines needed to supply present and future electrical services. It is recognized that such plants, lines and facilities will be needed to meet growing demands for electric services and cannot be built without in some way affecting the physical environment where these plants, facilities and transmission lines are located. The legislature therefore declares that it is the purpose of this section to provide for the supervision and control by the commission of the location within this state of new plants, facilities and transmission lines for the generation and transmission of electricity for sale to the public.

B. No person, including any municipality, shall begin the construction of any plant designed for or capable of operation at a capacity of three hundred thousand kilowatts or more for the generation of electricity for sale to the public within or without this state, whether or not owned or operated by a person that is a public utility subject to regulation by the commission, or of transmission lines in connection with such a plant, on a location within this state unless the location has been approved by the commission. For the purposes of this section, "transmission line" means any electric transmission line and associated facilities designed for or capable of operations at a nominal voltage of two hundred thirty kilovolts or more, to be constructed in connection with and to transmit electricity from a new plant for which approval is required.

C. Application for approval shall contain all information required by the commission to make its determination, be made in writing setting forth the facts involved and be filed with the commission. The commission shall, after a public hearing and upon notice as the commission may prescribe, act upon the application. The commission may condition its approval upon a demonstration by the applicant that it has received all necessary air and water quality permits. A public utility regulated by the commission may submit an application pursuant to Section 62-9-1 NMSA 1978 for a certificate of public convenience and necessity prior to filing an application for location approval pursuant to this section in order to determine the need for the generating plant or transmission line prior to determination of the appropriate location.

D. No approval shall be required for additions to or modifications of an existing plant or transmission line.

E. The commission shall approve the application for the location of the generating plant unless the commission finds that the operations of the facilities for which approval is sought will not be in compliance with all applicable air and water pollution control standards and regulations existing. The commission shall not require compliance with performance standards other than those established by the agency of this state having jurisdiction over a particular pollution source.

F. The commission shall approve the application for the location of the transmission lines unless the commission finds that the location will unduly impair important environmental values.

G. No application shall be approved pursuant to this section that violates an existing state, county or municipal land use statutory or administrative regulation unless the commission finds that the regulation is unreasonably restrictive and compliance with the regulation is not in the interest of the public convenience and necessity, in which event and to the extent found by the commission the regulation shall be inapplicable and void as to the siting. When it becomes apparent to the commission that an issue exists with respect to whether a regulation is unreasonably restrictive and compliance with the regulation is not in the interest of public convenience and necessity, it shall promptly serve notice of that fact by certified mail upon the agency, board or commission having jurisdiction for land use of the area affected and shall make the agency, board or commission a party to the proceedings upon its request and shall give it an opportunity to respond to the issue. The judgment of the commission shall be conclusive on all questions of siting, land use, aesthetics and any other state or local requirements affecting the siting.

H. A public utility subject to the jurisdiction of the commission may elect to file an application pursuant to this section with the commission for location approval of an electric transmission line or associated facilities designed for or capable of operation at a nominal voltage of one hundred fifteen kilovolts or more but less than two hundred thirty kilovolts if:

(1) the public utility files an application for construction, extension, rebuilding or improvement of the electric transmission line or associated equipment under any applicable county or municipal land use statute, ordinance or administrative regulation; and

(2) the agency, board or commission of the county or municipality disapproves the application. For purposes of this subsection, "disapprove" means the failure of the county or municipal agency, board or commission to issue a final order approving the application within two hundred forty days of the public utility's filing of a complete application with the agency, board or commission. An application shall be deemed complete if within fifteen working days of the public utility's filing of the application, or a supplement or amendment thereto, the agency, board or commission fails to send written notice to the public utility enumerating the specific requirements under the applicable county or municipal land use statute, ordinance or administrative regulation that the application fails to satisfy.

I. Upon consideration of the application and the standards set forth in Subsection G of this section, the commission may authorize construction, extension, rebuilding or improvement of the transmission line or facilities notwithstanding the prior disapproval of the county or municipal agency, board or commission. The judgment of the commission shall be conclusive on all questions of siting, land use, aesthetics and any other state or local requirements affecting the siting.

J. Nothing in this section shall be deemed to confer upon the commission power or jurisdiction to regulate or supervise any person, including a municipality, that is not otherwise a public utility regulated and supervised by the commission, with respect to its rates and service and with respect to its securities, nor shall any other provision of the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978] be applicable with respect to such a person, including a municipality.

K. The commission may approve an application filed pursuant to this section without a formal hearing if no protest is filed within sixty days of the date that notice is given that the application has been filed. The commission shall issue its order granting or denying the application within six months from the date the application is filed with the commission; provided, however, that:

(1) if a public utility simultaneously files an application for approval of location of a transmission line pursuant to this section and an application for a certificate of public convenience and necessity pursuant to Subsection B of Section 62-9-1 NMSA 1978, the commission shall issue its order granting or denying the applications within nine months from the date the applications are filed with the commission; provided, however, that the commission may extend the time for granting approval an additional six months for good cause shown;

(2) if a public utility files an application for approval of location of a transmission line pursuant to this section after its application for a certificate of public convenience and necessity has been approved pursuant to Subsection B of Section 62-9-1 NMSA 1978, the commission shall issue its order granting or denying the application for approval of location of a transmission line within ninety days from the date the application is filed with the commission; and

(3) if a public utility files an application for approval of location of a transmission line pursuant to this section while its application for a certificate of public convenience and necessity is pending pursuant to Subsection B of Section 62-9-1 NMSA 1978, and the application for a certificate is subsequently approved, the commission shall issue its order granting or denying the application for approval of location of a transmission line within ninety days from the date the application for certificate of public convenience and necessity is approved.

L. Failure to issue its order approving or denying an application filed pursuant to this section within the time periods set forth in Subsection J of this section is deemed to be approval of the application; provided, however, that the commission may extend the time for granting approval for a transmission line that is subject to this section for an additional nine months upon finding that the additional time is necessary to determine if the proposed location of the line will unduly impair important environmental values.

M. In determining if the proposed location of the transmission line will unduly impair important environmental values, the commission may consider the following factors;

(1) existing plans of the state, local government and private entities for other developments at or in the vicinity of the proposed location;

(2) fish, wildlife and plant life;

(3) noise emission levels and interference with communication signals;

(4) the proposed availability of the location to the public for recreational purposes, consistent with safety considerations and regulations;

(5) existing scenic areas, historic, cultural or religious sites and structures or archaeological sites at or in the vicinity of the proposed location; and

(6) additional factors that require consideration under applicable federal and state laws pertaining to the location.

History: 1953 Comp., 68-7-1.2, enacted by Laws 1971, ch. 248, 1; 2001, ch. 303, 1; 2005, ch. 339, 6; 2005, ch. 340, 2.



Section 62-9-3.1 - Limited regulation of certain jointly owned generation facilities.

62-9-3.1. Limited regulation of certain jointly owned generation facilities.

No municipality or H class county shall hereafter begin construction or operation of any jointly owned generating facility within this state without first obtaining from the commission a certificate that public convenience and necessity require or will require such construction or operation; provided, however, that the commission's regulation shall be limited to such determination unless the municipality or H class county has elected to come under the general supervision of the commission as provided by law.

History: Laws 1979, ch. 260, 18.



Section 62-9-3.2 - Application for determination of right-of-way width.

62-9-3.2. Application for determination of right-of-way width.

A. Unless otherwise agreed to by the parties, no person shall begin the construction of any transmission line requiring a width for right of way of greater than one hundred feet without first obtaining from the commission a determination of the necessary right-of-way width to construct and maintain the transmission line. For the purposes of this subsection, "construction" does not include acquisition of rights of way, preparation of surveys or ordering of equipment.

B. For the purposes of this section, "transmission line" means any electric transmission line and associated facilities requiring a width for right of way of greater than one hundred feet.

C. Application for the right-of-way width determination shall contain all information required by the commission to make its determination, be made in writing, setting forth the facts involved, and be filed with the commission.

D. The applicant shall cause notice of the time and place of hearing on the application for the right-of-way determination to be given to any owner of property proposed to be taken and, if applicable, to the person in actual occupancy of the property. Notice shall be given by mailing a copy by ordinary first class mail at least twenty days before the time set for hearing. Proof of the giving of notice shall be made on or before the hearing and filed in the proceeding.

E. The commission shall, after public hearing, act upon the application.

F. The commission shall issue its order granting or denying the application within six months from the date the application is filed with the commission. Failure to issue its order within six months is deemed to be approval of the application.

History: Laws 1980, ch. 20, 18; 1993, ch. 282, 37; 2001, ch. 303, 2.



Section 62-9-4 - Authority exercised.

62-9-4. Authority exercised.

A certificate of convenience and necessity shall remain in full force and effect for the period designated by the commission unless such authority is modified or becomes void because the authority has not been exercised within such period.

History: 1978 Comp., 62-9-4, enacted by Laws 1980, ch. 20, 19.



Section 62-9-5 - Abandonment of service.

62-9-5. Abandonment of service.

No utility shall abandon all or any portion of its facilities subject to the jurisdiction of the commission, or any service rendered by means of such facilities, without first obtaining the permission and approval of the commission. The commission shall grant such permission and approval, after notice and hearing, upon finding that the continuation of service is unwarranted or that the present and future public convenience and necessity do not otherwise require the continuation of the service or use of the facility; provided, however, that ordinary discontinuance of service or use of facilities for nonpayment of charges, nonuser or other reasons in the usual course of business shall not be considered as abandonment. In considering the present and future public convenience and necessity, the commission shall specifically consider the impact of the proposed abandonment of service on all consumers served in this state, directly or indirectly, by the facilities sought to be abandoned.

History: Laws 1941, ch. 84, 48; 1941 Comp., 72-703; 1953 Comp., 68-7-3; Laws 1983, ch. 250, 3; 2005, ch. 276, 1.



Section 62-9-6 - Certificates; application; issuance.

62-9-6. Certificates; application; issuance.

Before any certificate may be issued under Sections 62-9-1 through 62-9-6 New Mexico Statutes Annotated, 1978 Compilation, a certified copy of its articles of incorporation or charter, if the applicant be a corporation, shall be on file in the office of the commission. Every applicant for a certificate shall give such reasonable notice of its application as the commission may require and shall file in the office of the commission such evidence as shall be required by the commission to show that such applicant has received the consent and franchise from the municipality wherein construction and operation is proposed. The commission shall have power, after hearing, to issue said certificate, as prayed for, or to refuse to issue the same, or to issue it for the construction or operation of a portion only of the contemplated facility, line, plant or system, or extension thereof, or for the partial exercise only of said rights or privilege, and may attach to the exercise of the rights granted by said certificates such terms and conditions in harmony with the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978], as amended, as in its judgment the public convenience and necessity may require. Except as otherwise provided in Section 62-9-2 New Mexico Statutes Annotated, 1978 Compilation, in determining whether any certificate shall issue as prayed for, the commission shall give due regard to public convenience and necessity including, but not limited to, any reasonable service agreement between the applicant and another utility and unnecessary duplication and economic waste. Whenever a public utility is engaged or is about to engage in construction or operation without having secured a certificate of public convenience and necessity as required by the provisions of the Public Utility Act, as amended, any interested person may file a complaint with the commission. The commission may, with or without notice, make its order requiring the public utility complained of to cease and desist from such construction or operation until the commission makes and files its decision on said complaint or until the further order of the commission. The commission may after hearing, after reasonable notice, make such order and prescribe such terms and conditions in harmony with the Public Utility Act, as amended, as are just and reasonable.

History: 1953 Comp., 68-7-4, enacted by Laws 1967, ch. 96, 8.



Section 62-9-7 - Legislative declaration; voluntary service agreements.

62-9-7. Legislative declaration; voluntary service agreements.

A. The legislature declares that the existing scheme of public utility regulation is adequate to exempt voluntary service agreements, as approved and regulated pursuant to the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978], from the antitrust laws.

B. In exercising its authority pursuant to Chapter 62, Article 9 NMSA 1978, the commission may, after public hearing upon at least twenty days notice, approve voluntary service agreements between utilities providing similar service proposing the delineation between themselves of one or more service areas in which each shall be entitled to furnish service, if the commission first determines that the proposed delineation of service areas is consistent with the public convenience and necessity and otherwise conforms to the Public Utility Act.

C. Voluntary service agreements that the commission, after public notice and hearing, has previously approved are deemed to comply with Subsection A of this section and to have the same effect as if approved pursuant to Subsection B of this section.

D. Approval of a voluntary service agreement shall not affect the duties and restrictions imposed upon a public utility pursuant to Chapter 62, Article 8 NMSA 1978.

History: Laws 1991, ch. 121, 1.






Article 10 - Hearings Before the Commission

Section 62-10-1 - Complaints as to rates, etc.; hearing by commission.

62-10-1. Complaints as to rates, etc.; hearing by commission.

Upon a complaint made and filed by any municipality, or by any person or party affected, that any rate, service regulation, classification, practice or service in effect or proposed to be made effective is in any respect unfair, unreasonable, unjust or inadequate, the commission may proceed, if the commission finds probable cause for said complaint, and without such complaint, the commission, whenever it deems that the public interest or the interest of consumers and investors so requires, may proceed, to hold such hearing as it may deem necessary or appropriate; but no such hearing shall be had without notice, and no order affecting such rates, service regulations, classifications, practice or service complained of shall be entered by the commission without a hearing and notice thereof. Any utility may make complaint as to any matter within the provisions of this act affecting it.

History: Laws 1941, ch. 84, 50; 1941 Comp., 72-801; 1953 Comp., 68-8-1.



Section 62-10-2 - Other hearings by commission.

62-10-2. Other hearings by commission.

The commission may in addition to the hearings specifically provided by this act, conduct such other hearings as may be required in the administration of the powers and duties conferred upon it by this act, after notice as hereafter provided shall be given to the persons interested therein.

History: Laws 1941, ch. 84, 51; 1941 Comp., 72-802; 1953 Comp., 68-8-2.



Section 62-10-3 - Complaint to be filed and become commission record.

62-10-3. Complaint to be filed and become commission record.

Whenever any complaint shall be made as herein provided, the same shall be filed and shall become a part of the permanent records of said commission; and whenever the commission without complaint shall determine that a hearing or investigation is necessary or appropriate, it shall make written specifications of the matters to be considered upon such hearing or investigation, and the same shall be filed and become a part of the permanent records of said commission.

History: Laws 1941, ch. 84, 52; 1941 Comp., 72-803; 1953 Comp., 68-8-3.



Section 62-10-4 - Complaint and specifications, served on utility.

62-10-4. Complaint and specifications, served on utility.

Whenever the commission shall determine to hold a hearing or conduct an investigation upon a complaint made and filed as in this article provided, it shall fix a time and place for public hearings thereupon; and whenever the commission shall determine to conduct a hearing or investigation upon specifications filed by it, it shall fix a time for public hearings of the matter [matters] under investigation; and a copy of the complaint or a copy of the specifications filed by the commission as basis for said hearings shall be served upon the person or utility interested. All hearings shall be held at the offices of the commission in Santa Fe, or at such place in the state as the commission may designate.

History: Laws 1941, ch. 84, 53; 1941 Comp., 72-804; 1953 Comp., 68-8-4.



Section 62-10-5 - Hearings to be public and notice of hearing to be given.

62-10-5. Hearings to be public and notice of hearing to be given.

All hearings, and investigations, held or made by the commission, shall be public; and before proceeding to hold any such hearing or make any such investigation, the commission shall give the utility and the complainant at least twenty days' notice of the time and place when and where such matters will be considered and determined, and all parties shall be entitled to be heard, through themselves or their counsel, and shall have process to enforce the attendance of witnesses. At the hearing held pursuant to such notice, the commission may take such testimony as may be offered or as it may desire.

History: Laws 1941, ch. 84, 54; 1941 Comp., 72-805; 1953 Comp., 68-8-5.



Section 62-10-6 - Separate hearings of several complaints.

62-10-6. Separate hearings of several complaints.

When complaint is made of more than one matter or thing, the commission may, when convenience so requires, order separate hearings thereon, and may thereupon hear and determine the several matters complained of separately and at such times as it may prescribe. In any hearing, proceeding or investigation conducted by the commission, any party may be heard in person or by attorney.

History: Laws 1941, ch. 84, 55; 1941 Comp., 72-806; 1953 Comp., 68-8-6.



Section 62-10-8 - Process.

62-10-8. Process.

The commission, and each commissioner, may issue subpoenas, subpoenas duces tecum and all necessary process in proceedings pending before it, and such processes shall extend to all parts of the state and may be served by any person authorized to serve process out of the district courts of New Mexico.

History: Laws 1941, ch. 84, 57; 1941 Comp., 72-808; 1953 Comp., 68-8-8.



Section 62-10-9 - Witnesses.

62-10-9. Witnesses.

The commission and each of the commissioners, for the purposes mentioned in this act, may administer oaths, examine witnesses at any hearing and certify official acts. In case of failure on the part of any person or persons to comply with any lawful order of the commission, or with any subpoena or subpoena duces tecum, or in the case of the refusal of any witness to testify concerning any matter on which he may be interrogated lawfully, any court of record of general jurisdiction or a judge thereof, may on application of the commission or of a commissioner compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from such a court or a refusal to testify therein.

History: Laws 1941, ch. 84, 58; 1941 Comp., 72-809; 1953 Comp., 68-8-9.



Section 62-10-10 - Depositions.

62-10-10. Depositions.

The commission or any commissioner or any party to the proceedings may, in any investigation or hearing before the commission, cause the deposition of witnesses residing within or without the state to be taken in the manner prescribed by law for taking depositions in civil actions, and any party as provided by law in civil actions may be required to answer written interrogatories propounded by the commission or any commissioner or any other party to the proceedings.

History: Laws 1941, ch. 84, 59; 1941 Comp., 72-810; 1953 Comp., 68-8-10; Laws 1965, ch. 289, 12.



Section 62-10-11 - Certified copies; evidence.

62-10-11. Certified copies; evidence.

Copies of official documents and orders filed or deposited according to law in the office of the commission, certified by a commissioner or by the secretary under the official seal of the commission to be true copies of the original shall be evidence in like manner as the originals, in all matters before the commission and in the courts of this state.

History: Laws 1941, ch. 84, 60; 1941 Comp., 72-811; 1953 Comp., 68-8-11.



Section 62-10-12 - Recording orders.

62-10-12. Recording orders.

Every order, finding, authorization or certificate issued or approved by the commission under any provisions of this act shall be in writing and entered on the records of the commission. A certificate under the seal of the commission that any such order, finding, authorization or certificate has not been stayed, suspended or revoked shall be received as evidence in any proceedings as to the facts therein stated.

History: Laws 1941, ch. 84, 61; 1941 Comp., 72-812; 1953 Comp., 68-8-12.



Section 62-10-13 - Fees.

62-10-13. Fees.

Witnesses who are summoned before the commission shall be paid the same fees and mileage as are paid to witnesses in the courts of record of general jurisdiction. Witnesses whose depositions are taken pursuant to the provisions of this act, and the officer taking the same, shall be entitled to the same fees as are paid for like services in such courts.

History: Laws 1941, ch. 84, 62; 1941 Comp., 72-813; 1953 Comp., 68-8-13.



Section 62-10-14 - Decisions.

62-10-14. Decisions.

After the conclusion of any hearing the commission shall make and file its findings and order. The findings of fact shall consist only of such ultimate facts as are necessary to determine the controverted questions presented by the proceeding. Such findings shall be separately stated and numbered, and each thereof shall state briefly and plainly an ultimate fact necessary to determine a controverted question; and there shall be such a finding of fact as to each of the controverted questions presented by the proceeding. The order of the commission shall be based upon said findings of fact, and a copy of the findings of fact and of the order, certified under the seal of the commission, shall be served upon the person against whom it runs, or his attorney, and notice thereof shall be given to the other parties to the proceeding or their attorneys. Said order shall take effect and become operative thirty days after the service thereof, unless otherwise provided. If an order cannot in the judgment of the commission be complied with within thirty days, the commission may grant and prescribe such additional time as in its judgment is reasonably necessary to comply therewith, and may, on application and for good cause shown, extend the time for compliance fixed in its order.

History: Laws 1941, ch. 84, 63; 1941 Comp., 72-814; 1953 Comp., 68-8-14.



Section 62-10-16 - Rehearing.

62-10-16. Rehearing.

After an order or decision has been made by the commission, any party to the proceedings, may within thirty days after the entry of the order or decision apply for a rehearing in respect of any matters determined in said proceedings and specified in the application for rehearing, and the commission may grant and hold such rehearing on said matters. The commission shall either grant or refuse an application for rehearing within twenty days after the application therefor is filed in the office of the commission; and a failure by the commission to act upon such application within that period shall be deemed a refusal thereof. If the application be granted, the commission's order shall be deemed vacated, and the commission shall enter a new order after the rehearing shall have been concluded.

History: Laws 1941, ch. 84, 65; 1941 Comp., 72-816; 1953 Comp., 68-8-16.






Article 11 - Review of Commission Orders

Section 62-11-1 - Right of appeal.

62-11-1. Right of appeal.

Any party to any proceeding before the commission may file a notice of appeal in the supreme court asking for a review of the commission's final orders. If an application for rehearing has been filed, a notice of appeal must be filed within thirty days after the application for rehearing has been refused or deemed refused because of the commission's failure to act within the time specified in Section 62-10-16 NMSA 1978. If an application for rehearing has not been filed, a notice of appeal must be filed within thirty days after the entry of the commission's final order. Every notice of appeal shall name the commission as appellee and shall identify the order from which the appeal is taken. Any person whose rights may be directly affected by the appeal may appear and become a party, or the supreme court may, upon proper notice, order any person to be joined as a party.

History: Laws 1941, ch. 84, 66; 1941 Comp., 72-901; 1953 Comp., 68-9-1; Laws 1965, ch. 289, 14; 1982, ch. 109, 11; 1993, ch. 282, 38.



Section 62-11-2 - Notice to the commission.

62-11-2. Notice to the commission.

Upon the filing of a notice of appeal, the appellant shall cause a copy thereof to be served upon the commission and parties of record in the proceeding before the commission in the manner prescribed by the Rules of Appellate Procedure for Civil Cases. Within thirty days after service of the notice of appeal or such further time as the supreme court for good cause may specify, the commission shall certify to the supreme court the record of the testimony taken before the commission and all exhibits offered or received in evidence at the hearing before the commission, and all pleadings, findings, conclusions, orders and opinions, or certified copies thereof, made and entered in, or in connection with, the hearing before the commission; provided, however, that the parties and the commission may stipulate that a specified portion only of the testimony taken at the hearing before the commission shall be certified to the supreme court for review on appeal.

History: Laws 1941, ch. 84, 67; 1941 Comp., 72-902; 1953 Comp., 68-9-2; Laws 1965, ch. 289, 15; 1982, ch. 109, 12.



Section 62-11-3 - Appeal on the record.

62-11-3. Appeal on the record.

The appeal shall be heard on the record made before the commission, and the supreme court shall not permit the introduction of new evidence addressed to any of the issues presented at the hearing before the commission.

History: Laws 1941, ch. 84, 68; 1941 Comp., 72-903; 1953 Comp., 68-9-3; Laws 1965, ch. 289, 16; 1982, ch. 109, 13.



Section 62-11-4 - Burden of showing that the order is unreasonable or unlawful.

62-11-4. Burden of showing that the order is unreasonable or unlawful.

The burden shall be on the party appealing to show that the order appealed from is unreasonable, or unlawful.

History: Laws 1941, ch. 84, 69; 1941 Comp., 72-904; 1953 Comp., 68-9-4; Laws 1965, ch. 289, 17.



Section 62-11-5 - Decision on appeal.

62-11-5. Decision on appeal.

The supreme court shall have no power to modify the action or order appealed from, but shall either affirm or annul and vacate the same. The supreme court shall vacate and annul the order complained of if it is made to appear to the satisfaction of the court that the order is unreasonable or unlawful. Proceedings in the supreme court shall be governed by the provisions of this act and by the Rules of Appellate Procedure for Civil Cases promulgated by the supreme court of New Mexico.

History: Laws 1941, ch. 84, 70; 1941 Comp., 72-905; 1953 Comp., 68-9-5; Laws 1982, ch. 109, 14.



Section 62-11-6 - Appeals; supreme court may stay or suspend commission's order.

62-11-6. Appeals; supreme court may stay or suspend commission's order.

The pendency of an appeal shall not of itself stay or suspend the operation of the order of the commission, but, during the pendency of such proceedings, the supreme court in its discretion may stay or suspend, in whole or in part, the operation of the commission's order on such terms as it deems just and in accordance with the practice of courts exercising equity jurisdiction. If the supreme court stays or suspends the operation of an order of the commission, pending a review of the order, the court may require the party seeking the stay or suspension to secure the other parties against loss due to the delay in the enforcement of the order, in case the order on appeal is affirmed, in such amount and in such form as the supreme court shall direct.

History: Laws 1941, ch. 84, 71; 1941 Comp., 72-906; 1953 Comp., 68-9-6; Laws 1982, ch. 109, 15; 1983, ch. 250, 4.






Article 12 - Enforcement of Orders and Duties

Section 62-12-1 - Mandamus; injunction; utilities.

62-12-1. Mandamus; injunction; utilities.

Whenever the commission shall be of the opinion that any person or utility is failing or omitting or about to fail or omit to do anything required of it by this act or by any order of the commission, or is doing anything or about to do anything, or permitting anything or about to permit anything to be done, contrary to or in violation of this act or of any order of the commission, it may direct the attorney general of New Mexico to commence an action or proceeding in the district court in and for the county of Santa Fe, or in the district court of the county in which the complaint or controversy arose, in the name of the state of New Mexico for the purpose of having such violations or threatened violations stopped and prevented either by mandamus or injunction. The attorney general of New Mexico shall thereupon begin such action or proceeding by petition to such court, alleging the violation or threatened violation complained of, and praying for appropriate relief by way of mandamus or injunction. It shall thereupon be the duty of the court to specify a time, not exceeding thirty days after the service of the copy of the petition, within which the public utility or person complained of must plead, and in the meantime said public utility or person may for good cause shown be restrained. In case of default, the court shall immediately inquire into the facts and circumstances of the case. Such corporations or persons as the court may deem necessary or proper to be joined as parties, in order to make its judgment, order or writ effective, may be joined as parties. The final judgment in any such action or proceeding shall either dismiss the action or proceeding or direct that the writ of mandamus or injunction issue or be made permanent as prayed for in the petition, or in such modified or other form as will afford appropriate relief. An appeal may be taken as in other civil actions.

History: Laws 1941, ch. 84, 73; 1941 Comp., 72-1001; 1953 Comp., 68-10-1.



Section 62-12-2 - Actions against commission.

62-12-2. Actions against commission.

In case the commission or its members shall undertake to act in excess of its jurisdiction and authority conferred under this act, or without jurisdiction; or in case the said commission or its members shall undertake to exercise rights or privileges not conferred upon it by this act or by law; or in case the said commission or its members shall fail or refuse in the performance of any duties or obligations imposed upon it by the terms of this act, then the person interested or whose rights are affected may bring suit by mandamus, prohibition, injunction or other appropriate remedy against the said commission in its statutory name in this act provided, to compel performance of the duties and obligations imposed upon said commission by this act, or to restrain said commission and its members from the exercise of jurisdiction not by this act conferred. Consent of the state is hereby expressly given to the maintenance of such suits against said commission. Any such action shall be brought against said commission in the district court of Santa Fe county, New Mexico, or in the district court of the county in which the complaint or controversy arose. Any judgment or decree entered against the commission shall be binding upon the commission and each and every member thereof.

History: Laws 1941, ch. 84, 74; 1941 Comp., 72-1002; 1953 Comp., 68-10-2.



Section 62-12-3 - Actions preferred.

62-12-3. Actions preferred.

All actions and proceedings under this act, and all actions or proceedings to which the commission or the state of New Mexico may be a party, and in which any question arises under this act, or under or concerning any order or decision of the commission, may be preferred over all other civil causes except election causes, irrespective of position on the calendar.

History: Laws 1941, ch. 84, 75; 1941 Comp., 72-1003; 1953 Comp., 68-10-3.



Section 62-12-4 - Violation of orders.

62-12-4. Violation of orders.

Any person or corporation which violates any provision of the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978] or which fails, omits or neglects to obey, observe or comply with any lawful order, or any part or provision thereof, of the commission is subject to a penalty of not less than one hundred dollars ($100) nor more than one hundred thousand dollars ($100,000) for each offense.

History: Laws 1941, ch. 84, 76; 1941 Comp., 72-1004; 1953 Comp., 68-10-4; Laws 1983, ch. 250, 5; 1993, ch. 220, 2.



Section 62-12-5 - Separate offenses.

62-12-5. Separate offenses.

Every violation of the provisions of this act or of any lawful order of the commission, or any part or portion thereof by any corporation or person is a separate and distinct offense, and in case of a continuing violation after a first conviction each day's continuance thereof shall be deemed to be a separate and distinct offense.

History: Laws 1941, ch. 84, 77; 1941 Comp., 72-1005; 1953 Comp., 68-10-5.



Section 62-12-6 - Penalties cumulative.

62-12-6. Penalties cumulative.

All penalties accruing under this act shall be cumulative, and a suit for the recovery of one penalty shall not be a bar to or affect the recovery of any other penalty or forfeiture or be a bar to any criminal prosecution against any public utility or any officer, director, agent or employee thereof or any other corporation or person.

History: Laws 1941, ch. 84, 78; 1941 Comp., 72-1006; 1953 Comp., 68-10-6.



Section 62-12-7 - Action to recover penalties.

62-12-7. Action to recover penalties.

Actions to recover penalties under this act shall be brought in the name of the state of New Mexico in the district court of Santa Fe county.

History: Laws 1941, ch. 84, 79; 1941 Comp., 72-1007; 1953 Comp., 68-10-7.






Article 13 - Public Utility Act Miscellaneous Provisions

Section 62-13-1 - Short title.

62-13-1. Short title.

Articles 1 through 6 and 8 through 13 of Chapter 62 NMSA 1978 may be cited as the "Public Utility Act".

History: Laws 1941, ch. 84, 80; 1941 Comp., 72-1101; 1953 Comp., 68-11-1; 1993, ch. 220, 1; 1993, ch. 282, 39; 1993, ch. 351, 1.



Section 62-13-2 - Fees.

62-13-2. Fees.

The commission shall collect the following fees, which shall be remitted to the state treasurer not later than the day following receipt:

A. for filing any rate schedule, service rule or regulation or sample form, or amendment thereto, one dollar ($1.00);

B. for filing each application, petition or complaint, twenty-five dollars ($25.00);

C. for copies of papers, testimony and records, the reasonable cost of such copies as the commission may provide from time to time by rule; and

D. for certifying any copy of any paper, testimony or record, two dollars ($2.00).

History: 1953 Comp., 68-11-2.1, enacted by Laws 1957, ch. 25, 2; 1965, ch. 289, 19; 1993, ch. 282, 40.



Section 62-13-2.1 - Refund of fees.

62-13-2.1. Refund of fees.

If the commission dismisses a complaint for lack of probable cause, the commission may refund a fee paid pursuant to Subsection B of Section 62-13-2 NMSA 1978 if the commission determines that the dismissed complaint was filed in good faith.

History: Laws 2007, ch. 223, 1.



Section 62-13-3 - Costs.

62-13-3. Costs.

A. Except as otherwise provided by law, in all proceedings before the commission and in the courts, each party to the controversy shall bear his own costs and no costs shall be taxed against either party.

B. In any commission rate proceeding in which the utility seeks rates to recover adjusted test-year litigation expenses there shall be no presumption that the litigation expenses are prudent. Nothing in this section shall be construed to create or imply a presumption of prudence for any utility expenditures not addressed in this section.

C. As used in this section, "litigation expenses" means all attorneys' fees, consulting fees and other costs of litigation, including in-house expenditures.

History: Laws 1941, ch. 84, 82; 1941 Comp., 72-1103; 1953 Comp., 68-11-3; Laws 1983, ch. 250, 6; 1993, ch. 265, 1.



Section 62-13-4 - Interstate commerce not affected.

62-13-4. Interstate commerce not affected.

Neither this act nor any provision thereof shall apply to or be construed to apply to commerce with foreign nations or commerce among the several states of this Union, except insofar as the same may be permitted under the provisions of the constitution of the United States and the acts of congress.

History: Laws 1941, ch. 84, 83; 1941 Comp., 72-1104; 1953 Comp., 68-11-4.



Section 62-13-5 - Mortgages and deeds of trust; execution by corporations distributing electric energy, natural gas and providing telephone and telegraph services.

62-13-5. Mortgages and deeds of trust; execution by corporations distributing electric energy, natural gas and providing telephone and telegraph services.

The provisions of Sections 62-13-5 through 62-13-7 NMSA 1978 shall apply to mortgages, deeds of trust and other security instruments hereafter executed by, and to secure the payment of bonds, notes or other obligations of:

A. corporations engaged in this state in the generation, manufacture, transmission, distribution and sale of electric energy and power to the public;

B. corporations engaged in this state in the transportation, distribution and sale through local distribution system or systems of natural gas to the public for domestic, commercial, industrial or any other use;

C. corporations owning or operating in this state any gas pipeline or lines for the transportation and sale of natural gas to other pipeline companies or to local distributing systems, or to municipalities, or to industrial consumers for their own use; and

D. corporations engaged in this state in providing telephone or telegraph service to the public.

History: 1953 Comp., 68-11-6, enacted by Laws 1961, ch. 76, 1; 1973, ch. 253, 1.



Section 62-13-6 - Mortgages and deeds of trust; notice of lien; after-acquired property.

62-13-6. [Mortgages and deeds of trust; notice of lien; after-acquired property.]

Any mortgage, deed of trust or other security instrument hereafter executed by any corporation referred to in Section 1 [62-13-5 NMSA 1978] of this act, which by its terms subjects to the lien thereof property then owned, and any property to be acquired by the corporation subsequent to the execution by it of such mortgage, deed of trust or other security instrument, upon the deposit thereof for record, and the payment of the proper recordation and filing fees, in the proper recording office of any county in this state shall constitute notice of the lien of such mortgage as to the property situated in such county and specifically described in such mortgage, deed of trust or other security instrument and shall also constitute notice of the lien of such mortgage, deed of trust or other security instrument as to the property in such county acquired by the corporation subsequent to the execution and deposit for record as aforesaid. Every mortgage, deed of trust or other security instrument of the class to which the provisions of the act [62-13-5 to 62-13-7 NMSA 1978] are applicable shall have typed or printed on the title page, or the first page thereof, substantially the following: "This instrument contains after-acquired property provisions."

History: 1953 Comp., 68-11-7, enacted by Laws 1961, ch. 76, 2.



Section 62-13-7 - Prior mortgages and deeds of trust not impaired.

62-13-7. [Prior mortgages and deeds of trust not impaired.]

The provisions of the act [62-13-5 to 62-13-7 NMSA 1978] shall be applicable only to mortgages, deeds of trust and other security instruments that are executed after the effective date of this act by a corporation of the class referred to in Section 1 [62-13-5 NMSA 1978] of this act and which comply with the provisions of this act with respect to the filing thereof for record. No mortgage, deed of trust or other security instrument executed and filed for record prior to the effective date of this act, regardless of whether the same was executed by a corporation of the class referred to in Section 1 of this act, or otherwise, shall be impaired, invalidated or otherwise affected by any of the provisions of this act. The provisions of this act are cumulative of existing statutes, including statutes enacted by this twenty-fifth legislature, and nothing herein shall be so construed as to modify or affect existing statutes relating to the execution or recording or filing of mortgages, deeds of trust or other security instruments.

History: 1953 Comp., 68-11-8, enacted by Laws 1961, ch. 76, 3.



Section 62-13-8 - Filing with the secretary of state.

62-13-8. Filing with the secretary of state.

Any mortgage, deed of trust, security agreement or similar security instrument, or instrument supplemental thereto, or amendatory or in satisfaction thereof, covering any real or personal property situate in more than one county in this state, which is made to secure the payment of bonds, notes or other obligations issued, or to be issued, by any public utility, rural electric cooperative, telephone company or railroads shall be executed and acknowledged in the same manner as are conveyances of real estate and shall be filed in the office of the secretary of state. The secretary of state shall endorse his certificate upon the filed instrument, specifying thereon the day and hour of the instrument's receipt, and the file number assigned to it, which shall be evidence of such facts. The secretary of state shall retain the instrument in his office, and filing the instrument in his office shall be notice to all the world of its existence and contents from the time of filing.

History: 1953 Comp., 68-11-9, enacted by Laws 1965, ch. 112, 1; 1973, ch. 253, 2; 1979, ch. 78, 1.



Section 62-13-9 - Refiling instruments with any county clerk.

62-13-9. Refiling instruments with any county clerk.

Any mortgage, deed of trust, security agreement or similar security instrument, or instrument supplementary thereto, or amendatory or in satisfaction thereof, covering any real or personal property situate in more than one county in this state, which was heretofore made to secure the payment of bonds, notes or obligations issued, or to be issued, by any public utility, rural electric cooperative, telephone company or railroads, and which was heretofore filed or recorded in the office of the county clerk of any county of this state, or a copy thereof was certified to by any county clerk of this state, may be refiled in the office of the secretary of state as provided in Section 62-13-8 NMSA 1978. Refiling shall thereafter, as to any real or personal property covered thereby and not previously released, be of the same effect as if the instrument had been originally filed in the office of the secretary of state in conformity with the provisions of Section 62-13-8 NMSA 1978. Nothing herein contained, however, shall require refiling of any instrument.

History: 1953 Comp., 68-11-10, enacted by Laws 1965, ch. 112, 2; 1973, ch. 253, 3; 1979, ch. 78, 2.



Section 62-13-10 - Fees.

62-13-10. Fees.

A uniform fee for filing, indexing and furnishing filing data for any instrument filed under the provisions of Sections 62-13-8 and 62-13-9 New Mexico Statutes Annotated, 1978 Compilation, shall be one dollar ($1.00). Upon request of any person, the secretary of state shall furnish a copy of such instrument, and shall, upon request, certify the copy as being a true and correct copy of the instrument on file in his office. A uniform fee for each copy shall be seventy-five cents ($.75) per page, and the uniform fee for each certification shall be fifty cents ($.50). The secretary of state shall further certify as a true and correct copy of any instrument filed in his office pursuant to the provisions of Sections 62-13-8 and 62-13-9 New Mexico Statutes Annotated, 1978 Compilation, any typed, printed or photocopied instrument furnished to him by any person if he shall find the copy to be a true and correct copy. The uniform fee for each certification shall be fifty cents ($.50).

History: 1953 Comp., 68-11-11, enacted by Laws 1965, ch. 112, 3.



Section 62-13-11 - Recording notice in office of county clerk.

62-13-11. Recording notice in office of county clerk.

If any instrument filed with the secretary of state under the provisions of Sections 62-13-8 or 62-13-9, New Mexico Statutes Annotated, 1978 Compilation, covers any real property, a notice shall be recorded in each county where any part of such real property is situate setting forth the nature of such instrument, the date thereof, the names of the parties thereto and the date such instrument was filed with the secretary of state. The notice shall be signed and acknowledged in the same manner as other instruments relating to real estate and entitled to recording.

History: 1953 Comp., 68-11-12, enacted by Laws 1965, ch. 112, 4.



Section 62-13-12 - Effect of filing with the secretary of state; duration of filing.

62-13-12. Effect of filing with the secretary of state; duration of filing.

The filing of an instrument with the secretary of state under the provisions of Sections 62-13-8 and 62-13-9 NMSA 1978 together with the recording of the notice under the provisions of Section 62-13-11 NMSA 1978 in the office of the county clerk in each county where any real property is situate shall for all intents and purposes be equivalent to recording the same instrument in the office of the county clerk in each county where any part of the real or personal property is situate, as contemplated by Sections 14-9-1 through 14-9-9 NMSA 1978, and equivalent to filing the instrument as contemplated by Sections 55-9-401 through 55-9-407 NMSA 1978, which filed instrument shall remain effective until a termination statement is filed.

History: 1953 Comp., 68-11-13, enacted by Laws 1965, ch. 112, 5; 1979, ch. 78, 3; 1981, ch. 301, 1; 1982, ch. 15, 1.



Section 62-13-12.1 - Effect of instruments previously filed.

62-13-12.1. Effect of instruments previously filed.

All instruments on file with the secretary of state, the filing of which, pursuant to Section 62-13-12 NMSA 1978, is equivalent to filing as contemplated by Sections 55-9-401 through 55-9-407 NMSA 1978, which instruments were filed prior to, and in effect on, July 1, 1981, shall remain effective until a termination statement is filed, and the refiling thereof or the filing of a continuation statement with respect thereto shall not be required.

History: Laws 1981, ch. 301, 2.



Section 62-13-13 - Deposits; interest.

62-13-13. Deposits; interest.

Interest on deposits shall be set annually at a rate equal to the federal five-year treasury note rate as reported on the first day of the calendar year by the federal reserve board of governors and shall be paid on any deposit required of a consumer by any public utility as defined in Section 62-3-3 NMSA 1978 or by any telephone company as defined in Section 63-9-2 NMSA 1978 or by any waterworks organized under Chapter 62, Article 2 NMSA 1978.

History: Laws 1979, ch. 292, 1; 2004, ch. 100, 1; 2005, ch. 336, 1.



Section 62-13-13.1 - Renewable energy distributed generation facilities; owners and operators not public utilities.

62-13-13.1. Renewable energy distributed generation facilities; owners and operators not public utilities.

A. Notwithstanding any other provision of the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978] to the contrary, a person not otherwise a public utility shall not be deemed to be a public utility subject to the jurisdiction, control or regulation of the commission and the provisions of the Public Utility Act solely because the person owns or controls all or any part of any renewable energy distributed generation facility that:

(1) is located on the host's site;

(2) produces electric energy used at the host's site and sold to the host or the host's tenants or employees located at the host's site; and

(3) shares a common point of connection with the electric utility serving the area and the host or the host's tenants and employees served by the renewable energy distributed generation facility.

B. Nothing contained in this section shall be interpreted to prohibit the sale of energy produced by the renewable energy distributed generation facility to the electric utility serving the area in which the renewable energy distributed generation facility is located.

C. As used in this section:

(1) "host" means the customer of a public utility who uses the electric energy produced by a renewable energy distributed generation facility and occupies the site upon which the renewable energy distributed generation facility is located;

(2) "renewable energy distributed generation facility" means a facility that produces electric energy by the use of renewable energy and that is sized to supply no more than one hundred twenty percent of the average annual consumption of electricity by the host at the site of the renewable energy distributed generation facility in accordance with applicable interconnection rules; and

(3) "site" means all the contiguous property owned or leased by the host, without regard to interruptions in contiguity caused by easements, public thoroughfares, transportation rights of way or utility rights of way.

History: Laws 2010, ch. 102, 1 and Laws 2010, ch. 103, 1.



Section 62-13-13.2 - Interconnected customers; utility cost recovery.

62-13-13.2. Interconnected customers; utility cost recovery.

A. Upon request of an investor-owned utility in any general rate case, the commission shall approve interconnected customer rate riders to recover the costs of ancillary and standby services pursuant to this section only for new interconnected customers, except that a utility may seek approval of interconnected customer rate riders in the utility's renewable energy procurement plan filing before January 1, 2011, to be in effect until the conclusion of the utility's next general rate case. In establishing interconnected customer rate riders, the commission shall assure that costs to be recovered through the rate riders are not duplicative of costs to be recovered in underlying rates and shall give due consideration to the reasonably determinable embedded and incremental costs of the utility to serve new interconnected customers and the reasonably determinable benefits to the utility system provided by new interconnected customers during each three-year period after which new interconnected customer rate riders go into effect. The benefits to the utility system, as applicable, include avoided renewable energy certificate procurement costs, reduced capital investment costs resulting from the avoidance or deferral of capital expenditures, reduced energy and capacity costs and line loss reductions.

B. In a filing made pursuant to Subsection G of Section 62-8-7 NMSA 1978, a rural electric cooperative may implement rates or rate riders by customer class, giving due consideration to reasonably determinable costs and benefits of interconnected systems, that are specifically designed to recover from interconnected customers the fixed costs of providing electric services to those customers.

C. Nothing in this section shall be interpreted as preventing the utility from charging rates designed to recover all of its reasonable costs of providing service to customers.

D. As used in this section:

(1) "ancillary and standby services" means services that are essential to maintain electric system reliability and are required by or are a consequence of interconnecting distributed generation facilities to a utility's system and may include, among other services, regulation and frequency response, regulation and voltage support, spinning reserves and supplemental reserves;

(2) "interconnected customer" means a utility customer that is also interconnected to non-utility distributed generation facilities; and

(3) "new interconnected customer" means a customer that became an interconnected customer after December 31, 2010 or a customer whose renewable energy certificate purchase agreement entered into prior to January 1, 2011 is no longer in effect.

History: Laws 2010, ch. 102, 2 and Laws 2010, ch. 103, 2.



Section 62-13-13.3 - Renewable energy-related services; powers and duties of commission.

62-13-13.3. Renewable energy-related services; powers and duties of commission.

A. No later than July 1, 2011, the commission shall approve any new application for creation of a holding company filed by a public utility prior to January 1, 2011, as part of that utility's plan to offer renewable energy-related services for the residents of New Mexico; provided that the creation of the holding company shall be subject to such terms and conditions as are in the public interest. The creation of a holding company under this subsection shall not result in any loss of the commission's jurisdiction over corporate allocations to the utility or over costs that are charged to ratepayers.

B. Any order of the commission entered prior to January 1, 2011 declaring the public utility status of a person who owns or controls all or any part of any distributed generation facility and sells the electricity produced by the facility to other persons shall have no force or effect on or after May 19, 2010.

C. By December 31, 2012, the commission shall submit a report to the legislature that describes the effectiveness of the state's renewable energy distributed generation program in supporting the development of new renewable energy resources and that identifies any recommended changes to improve the program's effectiveness, consistent with the public policies declared in the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978]. This report shall be no more than ten pages in length.

History: Laws 2010, ch. 102, 3 and Laws 2010, ch. 103, 3.



Section 62-13-14 - Prohibition against water utilities imposing additional standby charges on owners of structures containing automatic fire protection sprinkler systems.

62-13-14. Prohibition against water utilities imposing additional standby charges on owners of structures containing automatic fire protection sprinkler systems.

No water utility defined as a public utility under the provisions of Section 62-3-3 NMSA 1978 shall impose sprinkler standby charges on the owners of structures that contain automatic fire protection sprinkler systems. As used in this section, "sprinkler standby charges" means additional charges imposed by a water utility on owners of structures because the structures are equipped with automatic fire protection sprinkler systems.

History: Laws 1987, ch. 294, 1.



Section 62-13-15 - Appointment of receiver.

62-13-15. Appointment of receiver.

Whenever the commission determines, after notice and hearing, that a public utility is unable or unwilling to adequately service its customers or has been actually or effectively abandoned by its owners or operator, or consistently violates the rules or orders of the commission, the commission may commence an action in the district court of the county where the utility has its principal office or place of business for the appointment of a receiver to assume possession of its property and to operate its system upon terms and conditions in accordance with the provisions of the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978], commission rules and orders of the court. Upon the order of the court, the receiver may issue receiver's certificates to provide funds to operate, repair, improve or enlarge the public utility. Unless otherwise provided in the court order, payment of the receiver's certificates is a first lien on the real and personal property of the public utility. The court shall prescribe the certificate's form, term and rate of interest. Receiver's certificates are exempt from the operation of any law that regulates the issuance or sale of securities of public utilities.

History: Laws 2005, ch. 339, 1.






Article 14 - Excavation Damage to Pipelines and Underground Utility Lines

Section 62-14-1 - Purpose and intent.

62-14-1. Purpose and intent.

The purpose of Chapter 62, Article 14 NMSA 1978 is to prevent injury to persons and damage to property from accidents resulting from damage to pipelines, underground utility lines, cable television lines and related facilities by excavating and blasting.

History: 1953 Comp., 12-32-1, enacted by Laws 1973, ch. 252, 1; 1987, ch. 156, 1.



Section 62-14-2 - Definitions.

62-14-2. Definitions.

As used in Chapter 62, Article 14 NMSA 1978:

A. "advance notice" means two working days;

B. "blasting" means the use of an explosive to excavate;

C. "cable television lines and related facilities" means the facilities of any cable television system or closed-circuit coaxial cable communications system or other similar transmission service used in connection with any cable television system or other similar closed-circuit coaxial cable communications system;

D. "commission" means the public regulation commission;

E. "emergency excavation" means an excavation that must be performed due to circumstances beyond the excavator's control and that affects public safety, health or welfare;

F. "excavate" means the movement or removal of earth using mechanical excavating equipment or blasting and includes augering, backfilling, digging, ditching, drilling, grading, plowing in, pulling in, ripping, scraping, trenching, tunneling and directional boring;

G. "excavator" means a person that excavates;

H. "master meter system and operators" means a pipeline system that distributes natural gas or liquid propane gas within a public place, such as a mobile home park, housing project, apartment complex, school, university or hospital where the operator of the master meter system purchases gas from a distributor through a single large meter and resells the gas through a gas distribution pipeline system. The resale may occur as a payment included in a rental payment or association dues or as a separately metered system;

I. "means of location" means a mark such as a stake, a flag, whiskers or paint that is conspicuous in nature and that is designed to last at least ten working days if not disturbed;

J. "mechanical excavating equipment" means all equipment powered by any motor, engine or hydraulic or pneumatic device used for excavating and includes trenchers, bulldozers, backhoes, power shovels, scrapers, draglines, clam shells, augers, drills, cable and pipe plows or other plowing-in or pulling-in equipment;

K. "one-call notification system" means a communication system in which an operation center provides telephone services or other reliable means of communication for the purpose of receiving excavation notice and damage reporting information and distributing that information to owners and operators of pipelines and other underground facilities;

L. "person" means the legal representative of or an individual, partnership, corporation, joint venture, state, subdivision or instrumentality of the state or an association;

M. "pipeline" means a pipeline or system of pipelines and appurtenances for the transportation or movement of any oil or gas, or oil or gas products and their byproducts subject to the jurisdiction of federal law or regulation, with the exception of master meter systems and operators;

N. "positive response" means a response, within the advance notice period, initiated by owners or operators of pipelines and underground facilities by reliable means of communication, to the one-call notification system's positive response registry system. A positive response allows the excavator to verify whether all affected pipeline and underground facility owners or operators have marked their underground facilities pursuant to Section 62-14-5 NMSA 1978 prior to commuting to the excavation site and commencing excavation;

O. "reasonable efforts" means notifying the appropriate one-call notification center or underground facility owner or operator of planned excavation;

P. "underground facility" means any tangible property described in Subsections C, M and Q of this section that is underground, but does not include residential sprinklers or low-voltage lighting; and

Q. "underground utility line" means an underground conduit or cable, including fiber optics, and related facilities for transportation and delivery of electricity, telephonic or telegraphic communications or water, sewer and fire protection lines, with the exception of master meter systems and operators.

History: 1953 Comp., 12-32-2, enacted by Laws 1973, ch. 252, 2; 1987, ch. 156, 2; 1997, ch. 30, 4; 2001, ch. 150, 1 2007, ch. 177, 1; 2011, ch. 103, 1; 2013, ch. 90, 1.



Section 62-14-3 - Excavation.

62-14-3. Excavation.

A person who prepares engineering plans for excavation or who engages in excavation shall:

A. determine the location of any underground facility in or near the area where the excavation is to be conducted, including a request to the owner or operator of the underground facility to locate the underground facility pursuant to Section 62-14-5 NMSA 1978;

B. plan the excavation to avoid or minimize interference or damage to underground facilities in or near the excavation area;

C. provide telephonic advance notice of the commencement, extent and duration of the excavation work to the one-call notification system operating in the intended excavation area, and to the owners or operators of any existing underground facility in and near the excavation area that are not members of the local one-call notification center, in order to allow the owners to locate and mark the location of the underground facility as described in Section 62-14-5 NMSA 1978 prior to the commencement of work in the excavation area, and shall request reaffirmation of line location every ten working days after the initial request to locate;

D. prior to initial exposure of the underground facility, maintain at least an estimated clearance of eighteen inches between existing underground facilities for which the owners or operators have previously identified the location and the cutting edge or point of any mechanical excavating equipment utilized in the excavation and continue excavation in a manner necessary to prevent damage;

E. provide such support for existing underground facilities in or near the excavation area necessary to prevent damage to them;

F. backfill all excavations in a manner and with materials as may be necessary to prevent damage to and provide reliable support during and following backfilling activities for preexisting underground facilities in or near the excavation area;

G. immediately notify the one-call notification system operating in the area in the form and format required by the commission and by telephone the owner of any underground facilities that may have been damaged or dislocated during the excavation work; and

H. not move or obliterate markings made pursuant to Chapter 62, Article 14 NMSA 1978 or fabricate markings in an unmarked location for the purpose of concealing or avoiding liability for a violation of or noncompliance with the provisions of Chapter 62, Article 14 NMSA 1978.

History: 1953 Comp., 12-32-3, enacted by Laws 1973, ch. 252, 3; 1987, ch. 156, 3; 2001, ch. 150, 2; 2011, ch. 103, 2.



Section 62-14-4 - Emergency excavation.

62-14-4. Emergency excavation.

Every person who engages in emergency excavation shall take all necessary and reasonable precaution to avoid or minimize interference with or damage to existing underground facilities in and near the excavation area and shall notify as promptly as possible the owners of underground facilities located in and near the emergency excavation area and the one-call notification system operating in the area in the form and format required by the commission. In the event of any damage to or dislocation of any underground facility caused by the emergency excavation work, the person responsible for the excavation shall immediately notify the owner of the underground facility and the one-call notification system operating in the area in the form and format required by the commission.

History: 1953 Comp., 12-32-4, enacted by Laws 1973, ch. 252, 4; 1987, ch. 156, 4; 2011, ch. 103, 3.



Section 62-14-5 - Marking of facilities.

62-14-5. Marking of facilities.

A. A person owning or operating an underground facility shall, upon the request of a person intending to commence an excavation and upon advance notice, locate and mark on the surface the actual horizontal location, within eighteen inches by some means of location, of the underground facilities in or near the area of the excavation so as to enable the person engaged in excavation work to locate the facilities in advance of and during the excavation work.

B. If the owner or operator of the underground facility finds that the owner or operator has no underground facilities in the proposed area of excavation, the owner or operator shall provide a positive response and, at the option of the owner or operator of the underground facility mark the area as "Clear" or "No Underground Facilities" in the appropriate color code as specified in Section 62-14-5.1 NMSA 1978.

C. If the owner or operator fails to correctly mark the underground facility after being given advance notice and such failure to correctly mark the facility results in additional costs to the person doing the excavating, then the owner or operator shall reimburse the person engaging in the excavation for the reasonable costs incurred.

D. An owner of an underground facility shall not move or obliterate markings made pursuant to Chapter 62, Article 14 NMSA 1978 or fabricate markings in an unmarked location for the purpose of concealing or avoiding liability for a violation of or noncompliance with the provisions of Chapter 62, Article 14 NMSA 1978.

History: 1953 Comp., 12-32-5, enacted by Laws 1973, ch. 252, 5; 1987, ch. 156, 5; 2001, ch. 150, 3; 2011, ch. 103, 4; 2013, ch. 90, 2.



Section 62-14-5.1 - Uniform color code for location of underground facilities.

62-14-5.1. Uniform color code for location of underground facilities.

In marking an excavation site and the location of underground facilities, both the excavator and the owner or operator shall use the following uniform color code:

A. blue for water;

B. green for sewer;

C. orange for communications or coaxial cable;

D. pink for survey;

E. purple for reclaimed water;

F. red for electric;

G. white for proposed excavation area; and

H. yellow for gas.

History: Laws 2001, ch. 150, 4; 2011, ch. 103, 5.



Section 62-14-6 - Liability for damage to underground facilities.

62-14-6. Liability for damage to underground facilities.

A. If any underground facility is damaged by any person who failed to make reasonable efforts to determine its location as provided in Chapter 62, Article 14 NMSA 1978, that person shall reimburse the owner of the underground facility for the actual cost of the damage to the underground facility, including the cost of restoration of services. The person engaging in the excavation may also be liable to the owner or operator of the underground facility for the comparative negligence of the person engaging in the excavation which results in damage to the facility for an additional amount not to exceed three hundred thousand dollars ($300,000) for each occurrence.

B. If any underground facility is damaged by any person who has made reasonable efforts to determine its location and the damaged underground facility was correctly located by the owner or operator of the underground facility as provided in Section 62-14-5 NMSA 1978, then that person causing the damage shall be liable to the owner or operator of the underground facility for only the actual cost of damage to the underground facility, including the cost of restoration of service.

C. If any underground facility is damaged by any person who has made reasonable efforts to determine its location and damage to the underground facility is caused by the failure of the owner or operator to correctly locate that underground facility as provided in Section 62-14-5 NMSA 1978, then the person engaging in the excavation shall have no liability for the damage to that facility.

D. It is not the intent of Chapter 62, Article 14 NMSA 1978 to impose civil liability to any person beyond that provided in this section.

History: 1953 Comp., 12-32-6, enacted by Laws 1973, ch. 252, 6; 1987, ch. 156, 6; 2001, ch. 150, 5.



Section 62-14-7 - Liability for negligence notwithstanding information obtained.

62-14-7. Liability for negligence notwithstanding information obtained.

The act of obtaining or making reasonable efforts to obtain information as required by Chapter 62, Article 14 NMSA 1978 shall not excuse any person making any excavation from doing so in a careful and prudent manner, nor shall it excuse such person from liability for any damage or injury resulting from his negligence as limited in Section 62-14-6 NMSA 1978.

History: 1953 Comp., 12-32-7, enacted by Laws 1973, ch. 252, 7; 1987, ch. 156, 7.



Section 62-14-7.1 - One-call notification system.

62-14-7.1. One-call notification system.

A. An owner or operator of an underground facility subject to Chapter 62, Article 14 NMSA 1978 shall be a member of a one-call notification system operating in the region with the exception of private underground facilities owned by a homeowner and operated and located on residential property. A one-call notification system may be for a region of the state or statewide in scope, unless federal law provides otherwise.

B. Each one-call notification system shall be operated by:

(1) an owner or operator of pipeline facilities;

(2) a private contractor;

(3) a state or local government agency; or

(4) a person who is otherwise eligible under state law to operate a one-call notification system.

C. If the one-call notification system is operated by owners or operators of pipeline facilities, it shall be established as a nonprofit entity governed by a board of directors that shall establish the operating processes, procedures and technology needed for a one-call notification system. The board shall further establish a procedure or formula to determine the equitable share of each member for the costs of the one-call notification system. The board may include representatives of excavators or other persons deemed eligible to participate in the system who are not owners or operators.

D. Excavators shall give advance notice to the one-call notification system operating in the intended excavation area and provide information established by rule of the commission, except when excavations are by or for a person that:

(1) owns or leases or owns a mineral leasehold interest in the real property on which the excavation occurs; and

(2) operates all underground facilities located in the intended excavation area.

E. The one-call notification system shall promptly transmit excavation notice information to owners or operators of pipeline facilities and other underground facilities in the intended excavation area.

F. After receiving advance notice, owners and operators of pipeline facilities and other underground facilities shall locate and mark their facilities in the intended excavation area and shall provide a positive response. The one-call notification center shall make available to the commission appropriate positive response records for investigations of alleged violations of Chapter 62, Article 14 NMSA 1978.

G. The one-call notification system shall provide a toll-free telephone number or another comparable and reliable means of communication to receive advance notice of excavation. Means of communication to distribute excavation notice to owners or operators of pipeline facilities and other underground facilities shall be reliable and capable of coordination with one-call notification systems operating in other regions of the state.

H. Operators of one-call notification systems shall notify the commission of its members and the name and telephone number of the contact person for each member and make available to the commission appropriate records in investigations of alleged violations of Chapter 62, Article 14 NMSA 1978.

I. One-call notification systems and owners and operators of pipeline facilities shall promote public awareness of the availability and operation of one-call notification systems and work with state and local governmental agencies charged with issuing excavation permits to provide information concerning and promoting awareness by excavators of one-call notification systems.

J. The commission may prescribe reasonable maximum rates for the provision of one-call services in New Mexico, provided that if the reasonableness of such rates is contested in the manner provided by commission rule, the burden of proof to show the unreasonableness of such rates shall be upon the person contesting their reasonableness.

History: Laws 1997, ch. 30, 1; 2001, ch. 150, 6; 2007, ch. 177, 2; 2011, ch. 103, 6; 2013, ch. 90, 3.



Section 62-14-8 - Penalties.

62-14-8. Penalties.

In addition to any other liability imposed by law, an excavator, after a formal hearing and upon a finding, who has failed to comply with Subsection C of Section 62-14-3 NMSA 1978 is subject to an administrative penalty of up to five thousand dollars ($5,000) for a first offense as assessed by the commission. Thereafter, the commission may assess an administrative penalty of up to a maximum of twenty-five thousand dollars ($25,000) for subsequent violations of Subsection C of Section 62-14-3 NMSA 1978. In addition to any other penalty imposed by law, an operator of underground pipeline facilities or underground utilities, excavator or operator of a one-call notification system, after formal hearing and upon a finding, who has willfully failed to comply with Chapter 62, Article 14 NMSA 1978 shall be subject to an administrative penalty of up to five thousand dollars ($5,000) for a first offense as assessed by the commission. Thereafter, upon finding that a violation of Chapter 62, Article 14 NMSA 1978 has occurred, the commission may, upon consideration of the nature, circumstances, gravity of the violation, history of prior violations, effect on public health, safety or welfare and good faith on the part of the person in attempting to remedy the cause of the violation, assess an administrative penalty up to a maximum of twenty-five thousand dollars ($25,000) per violation consistent with federal law. No offense occurring more than five years prior to the current offense charged shall be considered for any purpose. All actions to recover the penalties provided for in this section shall be brought by the commission. All penalties recovered in any such action shall be paid into the state general fund.

History: 1953 Comp., 12-32-8, enacted by Laws 1973, ch. 252, 8; 1993, ch. 282, 41; 1997, ch. 30, 5; 2001, ch. 150, 7; 2011, ch. 103, 7.



Section 62-14-9 - Enforcement.

62-14-9. Enforcement.

If any person excavates or intends to excavate in violation of Chapter 62, Article 14 NMSA 1978, the commission or any interested or affected owner or operator of an underground facility may file, in the district court of the county in which the excavation is occurring or intended, an action seeking to enjoin the excavation.

History: Laws 1997, ch. 30, 2.



Section 62-14-9.1 - Alternative dispute resolution.

62-14-9.1. Alternative dispute resolution.

The commission shall promulgate rules for voluntary alternative dispute resolution procedures available to owners or operators, excavators and other interested parties regarding disputes that cannot be resolved through consultation and negotiation arising from damage to underground facilities, including any cost or damage incurred by the owner or operator or the excavator as a result of any delay in an excavation project while an underground facility is restored, repaired or replaced. The alternative dispute resolution procedure shall not affect civil penalties levied pursuant to Section 62-14-8 NMSA 1978 or change the basis for civil liability for damages.

History: Laws 2001, ch. 150, 8.



Section 62-14-10 - Rule-making.

62-14-10. Rule-making.

The commission shall promulgate rules and regulations to implement the provisions of Chapter 62, Article 14 NMSA 1978.

History: Laws 1997, ch. 30, 3.






Article 15 - Rural Electric Cooperatives

Section 62-15-1 - Short title.

62-15-1. Short title.

Chapter 62, Article 15 NMSA 1978 may be cited as the "Rural Electric Cooperative Act".

History: Laws 1939, ch. 47, 1; 1941 Comp., 48-401; 1953 Comp., 45-4-1; Laws 1998, ch. 108, 49.



Section 62-15-2 - Purpose; definition.

62-15-2. Purpose; definition.

Cooperative nonprofit membership corporations may be organized under the Rural Electric Cooperative Act for the primary purpose of supplying electric power and energy and promoting and extending the use of electricity in rural areas. Corporations organized under that act and corporations which become subject to that act in the manner provided in that act and for the purposes of Sections 62-15-13, 62-15-14, 62-15-15 and 62-15-19 NMSA 1978, corporations organized on a nonprofit or cooperative basis under the laws of another state for the primary purpose of supplying electric power or energy are referred to in the Rural Electric Cooperative Act as "cooperatives".

History: Laws 1939, ch. 47, 2; 1941 Comp., 48-402; 1953 Comp., 45-4-2; Laws 1987, ch. 36, 1; 1998, ch. 46, 1.



Section 62-15-3 - Powers.

62-15-3. Powers.

A cooperative shall have power to:

A. sue and be sued, complain and defend, in its corporate name;

B. have perpetual existence by its corporate name;

C. adopt a corporate seal and alter the same at pleasure, and to use the seal by causing it or a facsimile of it to be impressed or affixed or in any other manner reproduced; but failure to have or to affix a corporate seal does not affect the validity of any instrument or any action taken in pursuance of or in reliance on any instrument;

D. own, operate, lease or control plant, property and facilities for the generation, transmission or distribution, sale or furnishing of electricity for light, heat or power or other uses; and to generate, manufacture, purchase, acquire, accumulate and transmit electric energy; and to distribute, sell, supply and dispose of electric energy in rural areas to or for its members, governmental agencies and political subdivisions and the general public;

E. make loans to persons to whom electric energy is or will be supplied by the cooperative for the purpose of, and otherwise to assist such persons in, wiring their premises and installing electric and plumbing fixtures, appliances, apparatus and equipment of any kind and character; and in connection therewith to purchase, acquire, lease, sell, distribute, install and repair such electric and plumbing fixtures, appliances, apparatus and equipment; and to accept or otherwise acquire and to sell, assign, transfer, endorse, pledge, hypothecate and otherwise dispose of notes, bonds and other evidences of indebtedness and any type of security therefor; and to lend money for its corporate purposes, invest and reinvest its funds; and to take and hold real and personal property as security for the payment of funds so loaned or invested;

F. make loans to persons to whom electric energy is or will be supplied by the cooperative for the purpose of, and otherwise to assist such persons in, constructing, maintaining and operating electric refrigeration plants;

G. purchase, take, receive, subscribe for or otherwise acquire, own, hold, vote, exercise rights arising out of the ownership or possession thereof, use, employ, sell, assign, transfer, convey, mortgage, lend, pledge, hypothecate or otherwise dispose of and otherwise use and deal in and with shares, rights, memberships or other interests in, or notes, bonds, debentures, mortgages, passbooks, certificates of deposit or other obligations of, other domestic or foreign corporations, associations, partnerships, limited partnerships or individuals, or direct or indirect obligations or securities of individuals, associations, cooperatives, partnerships, corporations or of the United States or of any other government, state, territory, governmental district or municipality or of any instrumentality thereof;

H. construct, purchase, take, receive, lease as lessee or otherwise acquire, and to own, hold, improve, use, equip, maintain and operate, and to sell, assign, transfer, convey, exchange, lease as lessor, mortgage, pledge or otherwise dispose of or encumber electric transmission and distribution lines or systems, electric generating plants, electric refrigeration plants, property, buildings, structures, dams, plants and equipment and any kind and class of real or personal property which shall be deemed necessary, convenient or appropriate to accomplish the purpose for which the cooperative is organized;

I. purchase or otherwise acquire, and to own, hold, use and exercise, and to sell, assign, transfer, convey, mortgage, pledge, hypothecate or otherwise dispose of or encumber franchises, rights, privileges, licenses, rights-of-way and easements;

J. make contracts and guarantees and incur liabilities, borrow money at such rates of interest as the board of trustees shall determine and otherwise contract indebtedness, and to issue its notes, bonds and other evidences of indebtedness therefor, and to secure the payment of any thereof by mortgage, pledge, deed of trust, assignment, security agreement or any other hypothecation or encumbrance upon any or all of its then-owned or after-acquired real or personal property, assets, franchises, revenues or income;

K. construct, maintain and operate electric transmission and distribution lines along, upon, under and across all public thoroughfares, including without limitation all roads, highways, streets, alleys and bridges, and upon, under and across all publicly owned property;

L. exercise the power of eminent domain in the manner provided by the Eminent Domain Code [42A-1-1 NMSA 1978] for the exercise of that power by corporations constructing or operating electric transmission and distribution lines or systems;

M. conduct its business, carry on its operations, have offices and exercise the powers granted by the Rural Electric Cooperative Act in any state, territory, district or possession of the United States or in any foreign country;

N. adopt, amend and repeal bylaws consistent with the Rural Electric Cooperative Act and the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978];

O. make donations for the public welfare or for charitable, scientific or educational purposes, and in time of war to make donations in aid of war activities;

P. transact any lawful business in aid of governmental policy;

Q. subject to any limitations set forth in the articles of incorporation or bylaws, do such other and further acts and undertake such other and further activities and transactions for the mutual benefit of its members and patrons as may be done and undertaken by a corporation organized under the Business Corporation Act [Chapter 53, Articles 11 through 18 NMSA 1978] for the same or any additional lawful purpose, including the indemnification of and the procurement of insurance for present and former trustees, officers, employees and agents of the cooperative as if trustees and members were directors and shareholders respectively;

R. pay pensions and establish pension plans, pension trusts, bonus plans, health insurance plans, savings plans and any other incentive plans or employee relation plans customarily used by broadly held corporations for its trustees, officers and employees, or for its employees alone;

S. cease its corporate activities and surrender its corporate franchise; and

T. do and perform all other acts and things and have and exercise all other powers which may be necessary, convenient or appropriate to accomplish the purpose for which the cooperative is organized, to effectuate the powers set forth in this section and to accept all the burdens and exercise all the benefits which apply to public utilities under the laws of New Mexico.

History: Laws 1939, ch. 47, 3; 1941 Comp., 48-403; 1953 Comp., 45-4-3; Laws 1967, ch. 102, 2; 1971, ch. 8, 1; 1981, ch. 125, 51; 1987, ch. 36, 2.



Section 62-15-3.1 - Subsidiary business activities.

62-15-3.1. Subsidiary business activities.

A. Cooperatives may form, organize, acquire, hold, dispose of and operate any interest up to and including full controlling interest in separate business entities that provide energy services and products and telecommunications and communications services and products, including cable and satellite television and water and wastewater collection and treatment, without prior approval from the public regulation commission so long as those other business entities meet all of the following conditions:

(1) the subsidiary is not financed with loans from the federal rural utilities service of the United States department of agriculture or the United States department of agriculture or with similar financing from any successor agency. This limitation shall not apply to rural utilities service loans or United States department of agriculture loans, or loans from successor agencies, to the extent the loan is to be used for a purpose authorized by the lending agency;

(2) the subsidiary fully compensates the cooperative for the use of personnel, services, equipment, tangible property and the cooperative's fully distributed costs, including all direct and indirect costs and the cost of capital incurred in providing the personnel, services, equipment or tangible property in question;

(3) the total investments, loans, guarantees and pledges of assets of a cooperative in all of its subsidiaries shall not exceed twenty percent of the cooperative's assets; and

(4) the subsidiary agrees to not offer any service or product to the public until it has obtained federal and state regulatory approvals, if any, required to provide the service or product to the public.

B. A director, or spouse of a director, of a cooperative may not be employed or have any financial interest in a separate business entity formed, organized, acquired, held or operated by that cooperative pursuant to the provisions of this section.

C. Should the public regulation commission, upon complaint showing reasonable grounds for investigation, find after investigation and public hearing that the charges for the transactions between the cooperative and other business entity do not conform with the provisions of this section, the public regulation commission is authorized to direct the cooperative to adjust those charges to comply with the provisions of this section. If the cooperative does not comply with the public regulation commission's directive, the public regulation commission is authorized to direct the cooperative to divest its interest in the other business entity. For purposes of enforcing this section, members of the public regulation commission, and the public regulation commission staff, are authorized to inspect the books and records of such other business entities and the cooperatives, provided that proprietary or confidential data or information of the separate business entities shall not be disclosed to a third party. The public regulation commission shall adopt rules and reporting requirements to enforce the provisions of this section.

D. Nothing in this section grants the public regulation commission the power to regulate a generation and transmission cooperative referred to in Section 62-6-4 NMSA 1978.

History: Laws 2003, ch. 416, 1.



Section 62-15-4 - Name.

62-15-4. Name.

The name of each cooperative shall include the words "electric" and "cooperative" and the abbreviation "inc."; provided that limitation shall not apply if, in an affidavit made by the president or vice president of a cooperative and filed with the secretary of state, it appears that the cooperative desires to transact business in another state and is precluded therefrom by reason of its name. The name of a cooperative shall distinguish it from the name of any other corporation organized under the laws of, or authorized to transact business in, this state. The words "electric" and "cooperative" shall not both be used in the name of any corporation organized under the laws of, or authorized to transact business in, this state, except a cooperative or a corporation transacting business in this state pursuant to the provisions of the Rural Electric Cooperative Act.

History: Laws 1939, ch. 47, 4; 1941 Comp., 48-404; 1953 Comp., 45-4-4; 2013, ch. 75, 25.



Section 62-15-5 - Incorporators.

62-15-5. Incorporators.

Five or more natural persons, or two or more cooperatives, may organize a cooperative in the manner hereinafter provided.

History: Laws 1939, ch. 47, 5; 1941 Comp., 48-405; 1953 Comp., 45-4-5.



Section 62-15-6 - Articles of incorporation.

62-15-6. Articles of incorporation.

A. The articles of incorporation of a cooperative shall recite in the caption that they are executed pursuant to the Rural Electric Cooperative Act, shall be signed and acknowledged by each of the incorporators and shall state:

(1) the name of the cooperative;

(2) the address of its principal office;

(3) the names and addresses of the incorporators;

(4) the names and addresses of the persons who constitute its first board of trustees; and

(5) any provisions not inconsistent with the Rural Electric Cooperative Act deemed necessary or advisable for the conduct of its business and affairs.

B. The articles of incorporation shall be submitted to the secretary of state for filing as provided in the Rural Electric Cooperative Act.

C. It shall not be necessary to set forth in the articles of incorporation of a cooperative the purpose for which it is organized or any of the corporate powers vested in a cooperative under the Rural Electric Cooperative Act.

History: Laws 1939, ch. 47, 6; 1941 Comp., 48-406; 1953 Comp., 45-4-6; 2013, ch. 75, 26.



Section 62-15-7 - Bylaws.

62-15-7. Bylaws.

The original bylaws of a cooperative shall be adopted by its board of trustees. Thereafter bylaws shall be adopted, amended or repealed by the majority of the members present at any regular annual meeting or special meeting called for that purpose, a quorum being present. The bylaws shall set forth the rights and duties of members and trustees and may contain other provisions for the regulation and management of the affairs of the cooperative not inconsistent with this act [62-15-1 to 62-15-32 NMSA 1978] or with its articles of incorporation.

History: Laws 1939, ch. 47, 7; 1941 Comp., 48-407; 1953 Comp., 45-4-7; Laws 1957, ch. 97, 1.



Section 62-15-8 - Members.

62-15-8. Members.

A. No person who is not an incorporator shall become a member of a cooperative unless he agrees to use electric energy furnished by the cooperative when electric energy is available through its facilities. The bylaws of a cooperative may provide that any person, including an incorporator, shall cease to be a member of a cooperative if he fails or refuses to use electric energy made available by the cooperative or if the electric energy is not made available to that person by the cooperative within a specified time after he becomes a member of the cooperative. Membership in the cooperative shall not be transferable except as provided in the bylaws. The bylaws may prescribe additional qualifications and limitations in respect of membership.

B. An annual meeting of the members shall be held at such time as shall be provided in the bylaws or, if not contrary to the bylaws, by the board of trustees.

C. Special meetings of the members may be called by the board of trustees, by any three trustees, by petition signed by not less than ten percent of the members or by the president.

D. Annual and special meetings of members whether general or by voting districts established pursuant to the Rural Electric Cooperative Act, shall be held at such place as may be provided in the bylaws. In the absence of any such provision, all general meetings shall be held in the city or town in which the principal office of the cooperative is located and all meetings by voting districts shall be held at a location set by the board of trustees within the boundaries of each district.

E. Except as otherwise provided in the Rural Electric Cooperative Act, written or printed notice stating the time and place of each meeting of members and, in the case of a special meeting, the purpose for which the meeting is called shall be given to each member by the board of trustees or the secretary, or their legal representatives, either personally or by mail not less than ten or more than twenty-five days before the date of the meeting. Failure to receive notice deposited in the mail addressed to a member at the member's address shown on the cooperative's books and records shall not affect the validity of any business conducted at a meeting.

F. Five percent of all members present in person constitutes a quorum for the transaction of business at all meetings of the members, unless the bylaws prescribe the presence of a greater or lesser number of members for a quorum. If less than a quorum is present at any meeting, a majority of those present in person may adjourn the meeting from time to time without further notice. The failure to hold a meeting of members due to the absence of a quorum shall not affect the validity of any business conducted by the board of trustees.

G. Each member shall be entitled to one vote on each matter submitted to a vote at a meeting. Voting shall be in person; provided that if the bylaws provide for voting by proxy or by mail, the bylaws shall prescribe the conditions under which proxy or mail voting shall be exercised. No person shall vote as proxy for more than three members at any meeting of the members.

H. All actions required by the Rural Electric Cooperative Act to be adopted or approved by a simple majority or greater number of members voting on the action at an annual or special meeting may be acted upon by voting at a general meeting or, to the extent and in the manner that the board of trustees may authorize, by voting by the voting districts established pursuant to that act, so long as the requisite majority of members voting on the action is obtained regardless of whether such a majority is obtained in any particular voting district. Action by voting by the voting districts shall be valid if a quorum exists as a result of a series of voting district meetings regardless of whether a quorum is present in any particular voting district.

History: Laws 1939, ch. 47, 8; 1941 Comp., 48-408; 1953 Comp., 45-4-8; Laws 1961, ch. 210, 1; 1983, ch. 273, 1.



Section 62-15-9 - Board of trustees; suits.

62-15-9. Board of trustees; suits.

A. The business and affairs of a cooperative shall be managed by a board of not less than five trustees, each of whom shall be a member of the cooperative or of another cooperative which shall be a member thereof. The bylaws shall prescribe the number of trustees, the terms of the trustees and the manner of their election by the members, their qualifications, other than those provided for in the Rural Electric Cooperative Act, the manner of holding meetings of the board of trustees and of the election of successors to trustees who resign, die or otherwise are incapable of acting. The bylaws may provide for the removal of trustees from office and for the election of their successors and for the classification of trustees by terms of office. Without approval of the members, trustees shall not receive any salaries for their services as trustees and, except in emergencies, shall not be employed by the cooperative in any capacity involving compensation. The bylaws may, however, provide that a fixed per diem fee and advancement, reimbursement or a per diem amount in lieu of reasonably incurred expenses may be allowed to each trustee for attendance at each meeting of the board of trustees and of a committee thereof and for the performance of other cooperative business when such has had prior approval of the board of trustees.

B. The trustees of a cooperative named in any articles of incorporation, consolidation, merger or conversion shall hold office until the next following annual meeting of the members or until their successors have been elected and qualified.

C. A majority of the board of trustees constitutes a quorum.

D. If a husband and wife hold joint membership in a cooperative, either one, but not both, may be elected a trustee.

E. If the bylaws so provide, the board of trustees, by resolution adopted by a majority of the full board of trustees, may designate from among its members an executive committee and one or more other committees, except no such committee shall have authority to take any action on behalf of the board of trustees to distribute patronage refunds or in any matter which, under the articles of incorporation, bylaws or the Rural Electric Cooperative Act, requires the approval of the cooperative's members. Neither the designation of any such committee, the delegation thereto of authority nor action by such committee pursuant to such authority shall alone constitute compliance by any trustee not a member of the committee in question with the trustee's responsibility to act in accordance with the standard of conduct prescribed by Subsection E of this section.

F. Unless otherwise provided in the bylaws, any action required by the Rural Electric Cooperative Act to be taken at a meeting of the board of trustees, or any action which may be taken at a meeting of the board of trustees or of a committee, may be taken without a meeting if a consent in writing, setting forth the action so taken, shall be signed by all of the trustees or all of the committee members, as the case may be. The consent shall have the same effect as a unanimous vote.

G. The board of trustees may exercise all of the powers of a cooperative except such as are conferred upon the members by the Rural Electric Cooperative Act or its articles of incorporation or bylaws.

H. No action shall be brought against a trustee as such or against the cooperative in its right unless the plaintiff was a member of record at the time of the transaction complained of and the complaint is verified and alleges with particularity the efforts, if any, made by the plaintiff to obtain the action the plaintiff desires from the board of trustees and the reasons for the plaintiff's failure to obtain the action or for not making the effort. If the cooperative undertakes an investigation upon receipt of a demand by plaintiff for action, or following commencement of suit, the court may stay an action commenced as the circumstances reasonably require. If the court finds the action was brought without reasonable cause, it may require the plaintiff to pay defendants the reasonable expenses, including counsel fees, incurred by them in the defense of such action or to reimburse the cooperative for any indemnification provided a defendant pursuant to the Rural Electric Cooperative Act or the cooperative's bylaws.

History: Laws 1939, ch. 47, 9; 1941 Comp., 48-409; 1953 Comp., 45-4-9; Laws 1957, ch. 200, 1; 1987, ch. 36, 3.



Section 62-15-9.1 - Duties of trustees.

62-15-9.1. Duties of trustees.

A trustee shall perform his duties as a trustee, including his duties as a member of any committee of the board upon which the trustee may serve, in good faith, in a manner the trustee believes to be in or not opposed to the best interests of the cooperative and with such care as an ordinarily prudent person would use under similar circumstances in a like position. In performing such duties, a trustee shall be entitled to rely on factual information, opinions, reports or statements including financial statements and other financial data in each case prepared or presented by:

A. one or more officers or employees of the cooperative whom the trustee reasonably believes to be reliable and competent in the matters presented;

B. counsel, public accountants or other persons as to matters which the trustee reasonably believes to be within such persons' professional or expert competence;

C. a committee of the board upon which the trustee does not serve, duly designated in accordance with a provision of the articles of incorporation or the bylaws as to matters within its designated authority, which committee the trustee reasonably believes to merit confidence, but the trustee shall not be considered to be acting in good faith if the trustee has knowledge concerning the matter in question that would cause such reliance to be unwarranted; or

D. any bulletin or other directive of the rural electrification administration, or successor agency, material to the matter in question.

A person who so performs such duties shall have no liability to the cooperative or to its members by reason of being or having been a trustee of the cooperative.

History: Laws 1987, ch. 238, 13.



Section 62-15-9.2 - Limitation on liability and indemnification of officers and trustees.

62-15-9.2. Limitation on liability and indemnification of officers and trustees.

A. Cumulative to any other provision of the Rural Electric Cooperative Act as now or hereafter enacted, the bylaws of a cooperative may provide that a trustee shall not be personally liable to the cooperative or to its members for monetary damages for breach of fiduciary duty as a trustee unless:

(1) the trustee has breached or failed to perform the duties of his office in compliance with Section 62-15-9.1 NMSA 1978; and

(2) the breach or failure to perform constitutes willful misconduct or recklessness; or in the case of a trustee of a cooperative actively engaged in the generation and transmission of electric power, negligence, willful misconduct or recklessness. Such a provision in the bylaws shall, however, only eliminate the liability of a trustee for action taken as a trustee or any failure to take action as a trustee at meetings of the board of trustees or of a committee of the board of trustees, or by virtue of action of the trustees without a meeting as may be permitted by the Rural Electric Cooperative Act as now or hereafter enacted, on or after the date when such provision in the bylaws becomes effective.

B. Cumulative to any other power granted by the Rural Electric Cooperative Act as now or hereafter enacted, each cooperative shall have the power to indemnify any trustee or officer or former trustee or officer of the cooperative or any person serving or having served at the request of the cooperative as a director, trustee, officer, partner, trustee, employee or agent of any cooperative, corporation, nonprofit corporation, partnership, joint venture, trust, unincorporated association, other incorporated or unincorporated enterprise or employee benefit plan or trust against reasonable expenses, costs and attorneys' fees actually and reasonably incurred by him in connection with the defense of any action, suit or proceeding, civil or criminal, in which he is made a party by reason of holding or having held such an office or position. The indemnification may include any amounts paid to satisfy a judgment or to compromise or settle a claim. The trustee, officer or other person shall not be indemnified if he shall be adjudged to be liable on the basis that he breached or failed to perform the duties of his office or position and the breach or failure to perform constitutes willful misconduct or recklessness. Advance indemnification to such persons may be allowed for reasonable expenses to be incurred in connection with the defense of the action, suit or proceeding, provided that the trustee, officer or other person shall reimburse the cooperative if it is subsequently determined that he was not entitled to indemnification. Each cooperative may make any other indemnification as authorized by the articles of incorporation or bylaws or by resolution adopted by the members after notice.

History: Laws 1987, ch. 238, 14.



Section 62-15-10 - Voting districts.

62-15-10. Voting districts.

A. Notwithstanding any other provision of the Rural Electric Cooperative Act, the bylaws may provide that the territory in which a cooperative supplies electric energy to its members shall be divided into two or more voting districts and that, in respect of each such voting district:

(1) a designated number of trustees shall be elected by the members residing in that district;

(2) a designated number of delegates shall be elected by the members residing in that district; or

(3) both trustees and delegates shall be elected by the members residing in that district.

B. The bylaws shall prescribe the manner in which voting districts, and the members, delegates and trustees thereof, if any, elected therefrom, shall function. The bylaws shall also set forth the powers of the delegates, which may include the power to elect trustees. No delegate at any meeting shall vote by proxy or by mail.

C. Voting by members at voting district meetings shall be in person, unless otherwise provided in the bylaws. The bylaws shall prescribe the conditions under which voting by mail shall be exercised.

History: Laws 1939, ch. 47, 10; 1941 Comp., 48-410; 1953 Comp., 45-4-10; 2011, ch. 38, 1.



Section 62-15-11 - Officers.

62-15-11. Officers.

The officers of a cooperative shall consist of a president, vice president, secretary and treasurer, who shall be elected annually by and from the board of trustees. No person shall continue to hold any of the above offices after he shall have ceased to be a trustee. The offices of secretary and of treasurer may be held by the same person. The board of trustees may also elect or appoint such other officers, agents or employees as it shall deem necessary or advisable and shall prescribe the powers and duties thereof. Any officer may be removed from office and his successor elected in the manner prescribed in the bylaws.

History: Laws 1939, ch. 47, 11; 1941 Comp., 48-411; 1953 Comp., 45-4-11.



Section 62-15-12 - Amendment of articles of incorporation.

62-15-12. Amendment of articles of incorporation.

A. A cooperative may amend its articles of incorporation by complying with the following requirements:

(1) the proposed amendment shall be first approved by the board of trustees and shall then be submitted to a vote of the members at any annual or special meeting , the notice of which shall set forth the proposed amendment. The proposed amendment, with such changes as the members shall choose to make, shall be deemed to be approved on the affirmative vote of not less than two-thirds of those members voting on the amendment at that meeting; and

(2) upon approval by the members, articles of amendment shall be executed and acknowledged on behalf of the cooperative by its president or vice president, and its corporate seal shall be affixed thereto and attested by its secretary. The articles of amendment shall recite in the caption that they are executed pursuant to the Rural Electric Cooperative Act and shall state:

(a) the name of the cooperative;

(b) the address of its principal office;

(c) the date of the filing of its articles of incorporation in the office of the secretary of state; and

(d) the amendment to its articles of incorporation.

The president or vice president executing the articles of amendment shall make and annex thereto an affidavit stating that the provisions of this section were duly complied with. The articles of amendment and affidavit shall be submitted to the secretary of state for filing as provided in the Rural Electric Cooperative Act.

B. A cooperative may, without amending its articles of incorporation, upon authorization of its board of trustees, change the location of its principal office by filing a certificate of change of principal office, executed and acknowledged by its president or vice president under its seal attested by its secretary, in the office of the secretary of state and in the office of the county clerk in each county in this state in which its articles of incorporation or any prior certificate of change of principal office was filed. The cooperative shall, within thirty days after the filing of the certificate of change of principal office in the office of the county clerk, file in the county clerk's office certified copies of its articles of incorporation and all amendments thereto, if they are not already on file in the county clerk's office.

History: Laws 1939, ch. 47, 12; 1941 Comp., 48-412; 1953 Comp., 45-4-12; 2013, ch. 75, 27.



Section 62-15-13 - Consolidation.

62-15-13. Consolidation.

Any two or more cooperatives, each of which is designated a "consolidating cooperative" in this section, may consolidate into a new cooperative, designated the "new cooperative" in this section, by complying with the following requirements:

A. the proposition for the consolidation of the consolidating cooperatives into the new cooperative and proposed articles of consolidation to give effect to the consolidation shall be first approved by the board of trustees of each consolidating cooperative. The proposed articles of consolidation shall recite in the caption that they are executed pursuant to the Rural Electric Cooperative Act and shall state:

(1) the name of each consolidating cooperative, the address of its principal office and the date of the filing of its articles of incorporation in the office of the secretary of state;

(2) the name of the new cooperative and the address of its principal office;

(3) the names and addresses of the persons who shall constitute the first board of trustees of the new cooperative;

(4) the terms and conditions of the consolidation and the mode of carrying it into effect, including the manner and basis of converting memberships in each consolidating cooperative into memberships in the new cooperative and the issuance of certificates of membership in respect of the converted memberships; and

(5) any provisions not inconsistent with the Rural Electric Cooperative Act deemed necessary or advisable for the conduct of the business and affairs of the new cooperative;

B. the proposition for the consolidation of the consolidating cooperatives into the new cooperative and the proposed articles of consolidation approved by the board of trustees of each consolidating cooperative shall then be submitted to a vote of the members of each consolidating cooperative at any annual or special meeting, the notice of which shall set forth full particulars concerning the proposed consolidation. The proposed consolidation and the proposed articles of consolidation shall be deemed to be approved upon the affirmative vote of a simple majority of those members of each consolidating cooperative voting thereon at that meeting; and

C. upon approval by the members of the respective consolidating cooperatives, articles of consolidation in the form approved shall be executed and acknowledged on behalf of each consolidating cooperative by its president or vice president, and its seal shall be affixed thereto and attested by its secretary. The president or vice president of each consolidating cooperative executing the articles of consolidation shall make and annex to the articles of incorporation an affidavit stating that the provisions of this section were duly complied with by that cooperative. The articles of consolidation and affidavits shall be submitted to the secretary of state for filing as provided in Section 62-15-19 NMSA 1978.

History: Laws 1939, ch. 47, 13; 1941 Comp., 48-413; 1953 Comp., 45-4-13; Laws 1979, ch. 64, 1; 2013, ch. 75, 28.



Section 62-15-14 - Merger.

62-15-14. Merger.

Any one or more cooperatives, each of which is designated a "merging cooperative" in this section, may merge into another cooperative, designated the "surviving cooperative" in this section, by complying with the following requirements:

A. the proposition for the merger of the merging cooperatives into the surviving cooperative and proposed articles of merger to give effect to the merger shall be first approved by the board of trustees of each merging cooperative and by the board of trustees of the surviving cooperative. The proposed articles of merger shall recite in the caption that they are executed pursuant to the Rural Electric Cooperative Act and shall state:

(1) the name of each merging cooperative, the address of its principal office and the date of the filing of its articles of incorporation in the office of the secretary of state;

(2) the name of the surviving cooperative and the address of its principal office;

(3) a statement that the merging cooperatives elect to be merged into the surviving cooperative;

(4) the terms and conditions of the merger and the mode of carrying it into effect, including the manner and basis of converting the memberships in the merging cooperatives into memberships in the surviving cooperative and the issuance of certificates of membership in respect of the converted memberships; and

(5) any provisions not inconsistent with the Rural Electric Cooperative Act deemed necessary or advisable for the conduct of the business and affairs of the surviving cooperative;

B. the proposition for the merger of the merging cooperatives into the surviving cooperative and the proposed articles of merger approved by the board of trustees of the respective cooperatives, parties to the proposed merger, shall then be submitted to a vote of the members of each such cooperative at any annual or special meeting, the notice of which shall set forth full particulars concerning the proposed merger. The proposed merger and the proposed articles of merger shall be deemed to be approved upon the affirmative vote of a simple majority of those members of each cooperative voting thereon at that meeting; and

C. upon approval by the members of the respective cooperatives, parties to the proposed merger, articles of merger in the form approved shall be executed and acknowledged on behalf of each such cooperative by its president or vice president, and its seal shall be affixed thereto and attested by its secretary. The president or vice president of each cooperative executing the articles of merger shall make and annex to the articles of merger an affidavit stating that the provisions of this section were duly complied with by such cooperative. The articles of merger and affidavits shall be submitted to the secretary of state for filing as provided in Section 62-15-19 NMSA 1978.

History: Laws 1939, ch. 47, 14; 1941 Comp., 48-414; 1953 Comp., 45-4-14; Laws 1979, ch. 64, 2; 2013, ch. 75, 29.



Section 62-15-15 - Effect of consolidation or merger.

62-15-15. Effect of consolidation or merger.

The effect of consolidation or merger shall be as follows:

A. the several cooperatives, parties to the consolidation or merger, shall be a single cooperative, which in the case of a consolidation shall be the new cooperative provided for in the articles of consolidation and in the case of a merger shall be that cooperative designated in the articles of merger as the surviving cooperative, and the separate existence of all cooperatives, parties to the consolidation or merger, except the new or surviving cooperative shall cease;

B. the new or surviving cooperative shall have all the rights, privileges, immunities and powers and shall be subject to all the duties and liabilities of a cooperative organized under the provisions of the Rural Electric Cooperative Act. It shall possess all the rights, privileges, immunities and franchises, of a public as well as of a private nature, and all property, real and personal, applications for membership, all debts due on whatever account and all other choses in action of each of the consolidating or merging cooperatives, and every interest of or belonging or due to each of the cooperatives consolidated or merged shall be deemed to be transferred to and vested in the new or surviving cooperative without further act or deed. The title to any real estate, or any interest therein, under the laws of this state vested in any such cooperatives shall not revert or be in any way impaired by reason of the consolidation or merger;

C. the new or surviving cooperative shall thenceforth be responsible and liable for all of the liabilities and obligations of each of the cooperatives consolidated or merged, and any claim existing, or action or proceeding pending, by or against any of such cooperatives may be prosecuted as if the consolidation or merger had not taken place, but the new or surviving cooperative may be substituted in its place;

D. neither the rights of creditors nor any liens upon the property of any of such cooperatives shall be impaired by the consolidation or merger; and

E. in the case of a consolidation, the articles of consolidation shall be deemed to be the articles of incorporation of the new cooperative; and in the case of a merger, the articles of incorporation of the surviving cooperative shall be deemed to be amended to the extent, if any, that changes in the articles of incorporation are provided for in the articles of merger.

History: Laws 1939, ch. 47, 15; 1941 Comp., 48-415; 1953 Comp., 45-4-15; 1998, ch. 46, 2.



Section 62-15-16 - Conversion of existing corporations.

62-15-16. Conversion of existing corporations.

Any corporation organized under the laws of this state for the purpose, among others, of supplying electric energy in rural areas may be converted into a cooperative and become subject to the Rural Electric Cooperative Act with the same effect as if originally organized under that act by complying with the following requirements:

A. the proposition for the conversion of the corporation into a cooperative and proposed articles of conversion to give effect to the conversion shall be first approved by the board of trustees or the board of directors of the corporation. The proposed articles of conversion shall recite in the caption that they are executed pursuant to the Rural Electric Cooperative Act and shall state:

(1) the name of the corporation prior to its conversion into a cooperative;

(2) the address of the principal office of the corporation;

(3) the date of the filing of articles of incorporation of the corporation in the office of the secretary of state;

(4) the statute under which the corporation was organized;

(5) the name assumed by the corporation in compliance with the provisions of the Rural Electric Cooperative Act;

(6) a statement that the corporation elects to become a cooperative nonprofit membership corporation subject to the Rural Electric Cooperative Act;

(7) the manner and basis of converting either memberships in or shares of stock of the corporation into membership in the converted corporation; and

(8) any provisions not inconsistent with the Rural Electric Cooperative Act deemed necessary or advisable for the conduct of the business and affairs of the corporation;

B. the proposition for the conversion of the corporation into a cooperative and the proposed articles of conversion approved by the board of trustees or board of directors of the corporation shall then be submitted to a vote of the members or stockholders of the corporation at any duly held annual or special meeting, the notice of which shall set forth full particulars concerning the proposed conversion. The proposition for the conversion of the corporation into a cooperative and the proposed articles of conversion, with such amendments thereto as the members or stockholders of the corporation choose to make, shall be deemed to be approved upon the affirmative vote of not less than two-thirds of those members of the corporation voting thereon at that meeting or, if the corporation is a stock corporation, upon the affirmative vote of the holders of not less than two-thirds of the capital stock of the corporation represented at that meeting;

C. upon approval by the members or stockholders of the corporation, articles of conversion in the form approved by the members or stockholders shall be executed and acknowledged on behalf of the corporation by its president or vice president, and its corporate seal shall be affixed thereto and attested by its secretary. The president or vice president executing the articles of conversion on behalf of the corporation shall make and annex to the articles of conversion an affidavit stating that the provisions of this section with respect to the approval of its trustees or directors and its members or stockholders of the proposition for the conversion of the corporation into a cooperative and the articles of conversion were duly complied with. The articles of conversion and affidavit shall be submitted to the secretary of state for filing as provided in the Rural Electric Cooperative Act; and

D. the term "articles of incorporation" as used in the Rural Electric Cooperative Act shall be deemed to include the articles of conversion of a converted corporation.

History: Laws 1939, ch. 47, 16; 1941 Comp., 48-416; 1953 Comp., 45-4-16; 2013, ch. 75, 30.



Section 62-15-17 - Initiative by members.

62-15-17. Initiative by members.

Notwithstanding any other provision of this act [62-15-1 to 62-15-32 NMSA 1978], any proposition embodied in a petition signed by not less than 10 per centum (10%) of all members of the cooperative, together with any document submitted with such petition to give effect to the proposition, shall be submitted to the members of a cooperative either at a special meeting of the members held within forty-five (45) days after the presentation of such petition or, if the date of the next annual meeting of members falls within ninety (90) days after such presentation or if the petition so requests, at such annual meeting. The approval of the board of trustees shall not be required in respect of any proposition or document submitted to the members pursuant to this section and approved by them, but such proposition or document shall be subject to all other applicable provisions of this act. Any affidavit or affidavits required to be filed with any such document pursuant to applicable provisions of this act shall, in such case, be modified to show compliance with the provisions of this section.

History: Laws 1939, ch. 47, 17; 1941 Comp., 48-417; 1953 Comp., 45-4-17.



Section 62-15-18 - Dissolution.

62-15-18. Dissolution.

A. A cooperative that has not commenced business may dissolve voluntarily by delivering to the secretary of state articles of dissolution, executed and acknowledged on behalf of the cooperative by a majority of the incorporators, which state:

(1) the name of the cooperative;

(2) the address of its principal office;

(3) the date of its incorporation;

(4) that the cooperative has not commenced business;

(5) that the amount, if any, actually paid in on account of membership fees, less any part of that money disbursed for necessary expenses, has been returned to those entitled to it and that all easements have been released to the grantors;

(6) that no debt of the cooperative remains unpaid; and

(7) that a majority of the incorporators elect that the cooperative be dissolved.

The articles of dissolution shall be submitted to the secretary of state for filing as provided in the Rural Electric Cooperative Act.

B. A cooperative that has commenced business may dissolve voluntarily and wind up its affairs in the following manner:

(1) the board of trustees shall first recommend that the cooperative be dissolved voluntarily, and the proposition that the cooperative be dissolved shall be submitted to the members of the cooperative at any annual or special meeting, the notice of which shall set forth that proposition. The proposed voluntary dissolution shall be deemed to be approved upon the affirmative vote of not less than two-thirds of all of the members of the cooperative;

(2) upon such approval, a certificate of election to dissolve, designated the "certificate" in this section, shall be executed and acknowledged on behalf of the cooperative by its president or vice president, and its corporate seal shall be affixed thereto and attested by its secretary. The certificate shall state:

(a) the name of the cooperative;

(b) the address of its principal office;

(c) the names and addresses of its trustees; and

(d) the total number of members of the cooperative and the number of members who voted for and against the voluntary dissolution of the cooperative.

The president or vice president executing the certificate shall make and annex to it an affidavit stating that the provisions of this subsection were duly complied with. The certificate and affidavit shall be submitted to the secretary of state for filing as provided in the Rural Electric Cooperative Act;

(3) upon the filing of the certificate and affidavit with the secretary of state, the cooperative shall cease to carry on its business except insofar as may be necessary for the winding up thereof, but its corporate existence shall continue until articles of dissolution have been filed by the secretary of state;

(4) after the filing of the certificate and affidavit with the secretary of state, the board of trustees shall immediately cause notice of the winding up of proceedings to be mailed to each known creditor and claimant and to be published once a week for two successive weeks in a newspaper of general circulation in the county in which the principal office of the cooperative is located;

(5) the board of trustees shall have full power to wind up and settle the affairs of the cooperative and shall proceed to collect the debts owing to the cooperative, convey and dispose of its property and assets, pay, satisfy and discharge its debts, obligations and liabilities and do all other things required to liquidate its business and affairs. After paying or adequately providing for the payment of all its debts, obligations and liabilities, the board of trustees shall distribute the remainder of its property and assets among its members in proportion to the aggregate patronage of each member during the seven years next preceding the date of filing of the certificate or, if the cooperative was not in existence for that period, during the period of its existence; and

(6) when all debts, liabilities and obligations of the cooperative have been paid and discharged or adequate provision has been made therefor and all of the remaining property and assets of the cooperative have been distributed to the members pursuant to the provisions of this section, the board of trustees shall authorize the execution of articles of dissolution that shall thereupon be executed and acknowledged on behalf of the cooperative by its president or vice president, and its corporate seal shall be affixed thereto and attested by its secretary. The articles of dissolution shall recite in the caption that they are executed pursuant to the Rural Electric Cooperative Act and shall state:

(a) the name of the cooperative;

(b) the address of the principal office of the cooperative;

(c) that the cooperative has delivered to the secretary of state a certificate of election to dissolve and the date on which the certificate was filed by the secretary of state in the records of that office;

(d) that all debts, obligations and liabilities of the cooperative have been paid and discharged or that adequate provision has been made therefor;

(e) that all the remaining property and assets of the cooperative have been distributed among the members in accordance with the provisions of this section; and

(f) that there are no actions or suits pending against the cooperative. The president or vice president executing the articles of dissolution shall make and annex thereto an affidavit stating that the provisions of this subsection were duly complied with.

The articles of dissolution and affidavit, accompanied by proof of the publication required in this subsection, shall be submitted to the secretary of state for filing as provided in the Rural Electric Cooperative Act.

History: Laws 1939, ch. 47, 18; 1941 Comp., 48-418; 1953 Comp., 45-4-18; 1987, ch. 36, 4; 2013, ch. 75, 31.



Section 62-15-19 - Filing of articles.

62-15-19. Filing of articles.

Articles of incorporation, amendment, consolidation, merger, conversion or dissolution, when executed and acknowledged and accompanied by such affidavits as may be required by applicable provisions of the Rural Electric Cooperative Act, shall be presented to the secretary of state for filing in the records of that office. If the secretary of state finds that the articles presented conform to the requirements of that act, the secretary of state shall, upon the payment of the fees as provided in that act, file the articles in the records of the secretary of state's office, and upon such filing the incorporation, amendment, consolidation, merger, conversion or dissolution provided for in those articles shall be in effect. The secretary of state, immediately upon the filing in the secretary of state's office of any articles pursuant to the Rural Electric Cooperative Act, shall transmit a certified copy of the articles to the county clerk of the county in which the principal office of each cooperative or corporation affected by the incorporation, amendment, consolidation, merger, conversion or dissolution is located. The clerk of any county, upon receipt of any such certified copy, shall file and index it in the records of the clerk's office, but the failure of the secretary of state or of a clerk of a county to comply with the provisions of this section shall not invalidate the articles. The provisions of this section shall apply to certificates of election to dissolve and affidavits of compliance executed pursuant to Paragraph (2) of Subsection B of Section 62-15-18 NMSA 1978.

History: Laws 1939, ch. 47, 19; 1941 Comp., 48-419; 1953 Comp., 45-4-19; 2013, ch. 75, 32.



Section 62-15-20 - Refunds to members.

62-15-20. Refunds to members.

Revenues of a cooperative for any fiscal year in excess of the amount thereof necessary:

A. to defray expenses of the cooperative and of the operation and maintenance of its facilities during such fiscal year;

B. to pay interest and principal obligation of the cooperative coming due in such fiscal year;

C. to finance, or to provide a reserve for the financing of, the construction or acquisition by the cooperative of additional facilities to the extent determined by the board of trustees;

D. to provide a reasonable reserve for working capital;

E. to provide a reserve for the payment of indebtedness of the cooperative maturing more than one (1) year after the date of the incurrence of such indebtedness in an amount not less than the total of the interest and principal payments in respect thereof required to be made during the next following fiscal year; and

F. to provide a fund for education in cooperation and for the dissemination of information concerning the effective use of electric energy and other services made available by the cooperative, shall, unless otherwise determined by a vote of the members, be distributed by the cooperative to its members as patronage refunds prorated in accordance with the patronage of the cooperative by the respective members paid for during such fiscal year. Nothing herein contained shall be construed to prohibit the payment by a cooperative of all or any part of its indebtedness prior to the date when the same shall become due.

History: Laws 1939, ch. 47, 20; 1941 Comp., 48-420; 1953 Comp., 45-4-20.



Section 62-15-21 - Disposition of property.

62-15-21. Disposition of property.

A cooperative may not sell, convey, lease, exchange, transfer or otherwise dispose of all or any substantial portion of its property unless such sale, conveyance, lease, exchange, transfer or other disposition is authorized at a duly held meeting of the members thereof by the affirmative vote of not less than two-thirds of all of the members of the cooperative, and unless the notice of such proposed sale, lease or other disposition shall have been contained in the notice of the meeting; provided, however, that notwithstanding anything herein contained, or any other provisions of law, the board of trustees of a cooperative, without authorization by the members thereof, shall have full power and authority to authorize the execution and delivery of a mortgage or mortgages or a deed or deeds of trust upon, or the pledging, assignment for security purposes or encumbering of, any or all of the property, assets, rights, privileges, licenses, franchises and permits of the cooperative, whether acquired or to be acquired, and wherever situated, as well as the revenues and income therefrom, all upon such terms and conditions as the board of trustees shall determine, to secure any indebtedness of the cooperative.

History: Laws 1939, ch. 47, 21; 1941 Comp., 48-421; 1953 Comp., 45-4-21; Laws 1971, ch. 8, 2.



Section 62-15-22 - Nonliability of members for debts of cooperative.

62-15-22. Nonliability of members for debts of cooperative.

The private property of the members of a cooperative shall be exempt from execution for the debts of the cooperative and no member shall be liable or responsible for any debts of the cooperative.

History: Laws 1939, ch. 47, 22; 1941 Comp., 48-422; 1953 Comp., 45-4-22.



Section 62-15-23 - Recordation of mortgages.

62-15-23. Recordation of mortgages.

Any mortgage, deed of trust or other instrument executed by a cooperative or foreign corporation transacting business in this state, pursuant to this act [62-15-1 to 62-15-32 NMSA 1978], which, by its terms, creates a lien upon real and personal property then owned or after-acquired, and which is recorded as a mortgage of real property in any county in which such property is located or is to be located, shall have the same force and effect as if the mortgage, deed of trust or other instrument were also recorded or filed in the proper office in such county as a mortgage of personal property. Recordation of any such mortgage, deed of trust or other instrument shall cause the lien thereof to attach to all after-acquired property of the mortgagor of the nature herein described as being mortgaged or pledged thereby immediately upon the acquisition thereof by the mortgagor, and such lien shall be superior to all claims of creditors of the mortgagor and purchasers of such property and to all other liens, except liens of prior record, affecting such property.

History: Laws 1939, ch. 47, 23; 1941 Comp., 48-423; 1953 Comp., 45-4-23.



Section 62-15-24 - Waiver of notice.

62-15-24. Waiver of notice.

Whenever any notice is required to be given under the provisions of this act [62-15-1 to 62-15-32 NMSA 1978] or under the provisions of the articles of incorporation or bylaws of a cooperative, waiver thereof in writing, signed by the person or persons entitled to such notice, whether before or after the time fixed for the giving of such notice, shall be deemed equivalent to such notice. If a person or persons entitled to notice of a meeting shall attend such meeting, such attendance shall constitute a waiver of notice of the meeting, except in case the attendance is for the express purpose of objecting to the transaction of any business because the meeting shall not have been lawfully called or convened.

History: Laws 1939, ch. 47, 24; 1941 Comp., 48-424; 1953 Comp., 45-4-24.



Section 62-15-25 - Trustees, officers or members; notaries.

62-15-25. Trustees, officers or members; notaries.

No person who is authorized to take acknowledgments under the laws of this state shall be disqualified from taking acknowledgments of instruments executed in favor of a cooperative or to which it is a party, by reason of being an officer, director or member of such cooperative.

History: Laws 1939, ch. 47, 25; 1941 Comp., 48-425; 1953 Comp., 45-4-25.



Section 62-15-26 - Foreign corporations.

62-15-26. Foreign corporations.

Any corporation organized on a nonprofit or a cooperative basis for the purpose of supplying electric energy in rural areas and owning and operating electric transmission or distribution lines in a state adjacent to this state shall be permitted to extend its lines into and to transact business in this state without complying with any statute of this state pertaining to the qualification of foreign corporations for the transaction of business in this state. Any such foreign corporation, as a prerequisite to the extension of its lines into and the transaction of business in this state, shall, by an instrument executed and acknowledged in its behalf by its president or vice president under its corporate seal attested by its secretary, designate the secretary of state as its agent to accept service of process in its behalf. If any process is served upon the secretary of state, the secretary of state shall forthwith forward the process by registered mail to the corporation at the address specified in such instrument. Any such corporation may sue and be sued in the courts of this state to the same extent that a cooperative may sue or be sued in such courts. Any such foreign corporation may secure its notes, bonds or other evidences of indebtedness by mortgage, pledge, deed of trust or other encumbrance upon any or all of its then-owned or after-acquired real or personal property, assets or franchises located or to be located in this state and upon the revenues and income.

History: Laws 1939, ch. 47, 26; 1941 Comp., 48-426; 1953 Comp., 45-4-26; 2013, ch. 75, 33.



Section 62-15-26.1 - Distribution cooperative utilities organized in other states; application.

62-15-26.1. Distribution cooperative utilities organized in other states; application.

A distribution cooperative utility organized pursuant to the laws of another state and providing bundled services in this state on April 1, 1999 to not more than twenty percent of its total customers may file an application with the commission seeking approval of its election to be governed by the laws related to electric restructuring of the state where the utility was organized. The commission shall approve the application if the distribution cooperative utility:

A. does not provide supply service to other than its service customers in this state; and

B. remains subject to the jurisdiction and authority of the commission for bundled service provided in this state.

History: Laws 2003, ch. 336, 5.



Section 62-15-27 - Fees.

62-15-27. Fees.

The secretary of state shall charge and collect for:

A. filing articles of incorporation, five dollars ($5.00);

B. filing articles of amendment, three dollars ($3.00);

C. filing articles of consolidation or merger, five dollars ($5.00);

D. filing articles of conversion, five dollars ($5.00);

E. filing certificate of election to dissolve, two dollars ($2.00);

F. filing articles of dissolution, three dollars ($3.00); and

G. filing certificate of change of principal office, one dollar ($1.00).

History: Laws 1939, ch. 47, 27; 1941 Comp., 48-427; 1953 Comp., 45-4-27; 2013, ch. 75, 34.



Section 62-15-28 - Taxation.

62-15-28. Taxation.

Cooperative and foreign corporations transacting business in this state pursuant to the provisions of the Rural Electric Cooperative Act shall pay annually, on or before July 1, to the state corporation commission [public regulation commission] a tax of ten dollars ($10.00) for each one hundred persons or fraction thereof to whom electricity is supplied within this state, which tax shall be in lieu of all other taxes except those provided in the Gross Receipts and Compensating Tax Act [Chapter 7, Article 9 NMSA 1978]; provided, however, that in the event a contract has been entered into by a rural electric cooperative and a power consumer prior to February 1, 1961 and such contract does not contain an escalator clause providing for an increase for added tax liability on the cooperative, then the sale to such power consumer shall be exempt until the expiration, extension or renewal of the contract.

History: Laws 1939, ch. 47, 28; 1941, ch. 195, 1; 1941 Comp., 48-428; 1953 Comp., 45-4-28; Laws 1961, ch. 236, 1; 1966, ch. 58, 1; 1975, ch. 263, 7; 1982, ch. 18, 24.



Section 62-15-30 - Securities Act exemption.

62-15-30. Securities Act exemption.

The provisions of the Securities Act, Chapter 44, Session Laws of New Mexico, 1921, shall not apply to the issuance of any note, bond or other evidence of indebtedness issued, executed and delivered by any cooperative to the United States of America or any agency or instrumentality thereof. The provisions of said Securities Act shall not apply to the issuance of membership certificates by any cooperative.

History: Laws 1939, ch. 47, 30; 1941 Comp., 48-430; 1953 Comp., 45-4-30.



Section 62-15-31 - "Rural area," "person" and "member" defined.

62-15-31. "Rural area," "person" and "member" defined.

A. "Rural area" means any area not included within the boundaries of any municipality having a population in excess of five thousand persons; provided that a municipality having a population of more than five thousand persons shall not cease to be included within the term "rural area" if at the time of the commencement of the cooperative's or its predecessor's operation therein the population of the municipality was less than five thousand persons and the municipality has been and continues to be served by a cooperative; provided, however, that the population of any municipality shall not be included in any rural area if said municipality has a municipally owned plant or other operating noncooperative utility; and, provided further, that any cooperative shall not be permitted to operate in any municipality without first having obtained a franchise from the governing authorities.

B. "Person" includes any natural person, firm, association, corporation, business trust, partnership, federal agency, state or political subdivision or agency thereof or any body politic.

C. "Member" means each incorporator of a cooperative and each person admitted to and retaining membership therein, and shall include a husband and wife admitted to a joint membership.

History: Laws 1939, ch. 47, 31; 1941 Comp., 48-431; Laws 1945, ch. 9, 1; 1947, ch. 182, 1; 1953 Comp., 45-4-31; Laws 1967, ch. 102, 3.



Section 62-15-32 - Construction of act; inconsistency.

62-15-32. Construction of act; inconsistency.

The Rural Electric Cooperative Act shall be construed liberally. The enumeration of any object, purpose, power, manner, method or thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods or things. Nothing contained in the Rural Electric Cooperative Act shall be construed, however, to conflict with any duty to which a cooperative is subject or with any benefit to which a cooperative is entitled under the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978]. In the event any provision of the Rural Electric Cooperative Act is held to be repugnant to any provision of the Public Utility Act or to a cooperative's inclusion as a public utility thereunder, the latter shall be controlling and the former shall be held repealed to the extent of the repugnancy. Nothing in the Public Utility Act shall be deemed to authorize interference with, abrogation or change of the rights or obligations of a party under a wholesale power supply agreement, mortgage or financing agreement to which a distribution cooperative utility is a party.

History: Laws 1939, ch. 47, 32; 1941 Comp., 48-432; 1953 Comp., 45-4-32; Laws 1967, ch. 102, 4; 2003, ch. 336, 7.



Section 62-15-33 - Conversion of corporations organized under Laws 1937, Chapter 100, into cooperatives under the Rural Electric Cooperative Act, as amended.

62-15-33. Conversion of corporations organized under Laws 1937, Chapter 100, into cooperatives under the Rural Electric Cooperative Act, as amended.

A corporation created under Laws 1937, Chapter 100 shall be converted into a cooperative authorized to do business and entitled to all privileges and immunities of a cooperative under the Rural Electric Cooperative Act, as amended, being Laws 1939, Chapter 47, as amended, upon the adoption of a resolution to such effect by its board of directors.

History: 1953 Comp., 45-4-33, enacted by Laws 1967, ch. 102, 1.



Section 62-15-34 - Renewable portfolio standard.

62-15-34. Renewable portfolio standard.

A. Each distribution cooperative organized under the Rural Electric Cooperative Act shall meet the renewable portfolio standard requirements, as provided in this section, to include renewable energy in its electric energy supply portfolio. Requirements of the renewable portfolio standard are:

(1) no later than January 1, 2015, renewable energy shall comprise no less than five percent of each distribution cooperative's total retail sales to New Mexico customers;

(2) the renewable portfolio standard shall increase by one percent per year thereafter until January 1, 2020, at which time the renewable portfolio standard shall be ten percent of the distribution cooperative's total retail sales to New Mexico customers;

(3) the renewable portfolio standard of each distribution cooperative shall be diversified as to the type of renewable energy resource, taking into consideration the overall reliability, availability and dispatch flexibility and the cost of the various renewable energy resources made available to the distribution cooperative by its suppliers of electric power; and

(4) renewable energy resources that are in a distribution cooperative's energy supply portfolio on January 1, 2008, shall be counted in determining compliance with this section.

B. If a distribution cooperative determines that, in any given year, the cost of renewable energy that would need to be procured or generated for purposes of compliance with the renewable portfolio standard would be greater than the reasonable cost threshold, the distribution cooperative shall not be required to incur that cost; provided that the existence of this condition excusing performance in any given year shall not operate to delay any renewable portfolio standard in subsequent years. For purposes of the Rural Electric Cooperative Act, "reasonable cost threshold" means an amount that shall be no greater than one percent of the distribution cooperative's gross receipts from business transacted in New Mexico for the preceding calendar year.

C. By April 30 of each year, a distribution cooperative shall file with the public regulation commission a report on its purchases and generation of renewable energy during the preceding calendar year. The report shall include the cost of the renewable energy resources purchased and generated by the distribution cooperative to meet the renewable portfolio standard.

D. A distribution cooperative shall report to its membership a summary of its purchases and generation of renewable energy during the preceding calendar year.

History: Laws 2007, ch. 4, 1; 2014, ch. 24, 1; 2014, ch. 25, 1.



Section 62-15-35 - Renewable energy certificates; commission duties.

62-15-35. Renewable energy certificates; commission duties.

The public regulation commission shall establish:

A. a system of renewable energy certificates that can be used by a distribution cooperative to establish compliance with the renewable portfolio standard and that may include certificates that are monitored, accounted for or transferred by or through a regional system or trading program for any region in which a rural electric cooperative is located. The kilowatt-hour value of renewable energy certificates may be varied by renewable energy resource or technology; provided that:

(1) each renewable energy certificate shall have a minimum value of one kilowatt-hour for purposes of compliance with the renewable portfolio standard;

(2) three thousand four hundred twelve British thermal units of useful thermal energy is equivalent to one kilowatt-hour for purposes of compliance with the renewable portfolio standard; and

(3) the following equation shall be used to calculate the annual renewable energy certificate value for a geothermal heat pump system: (coefficient of performance of heat pump unit 1) X (ton rating of heat pump unit/.9) = number of megawatt-hours of renewable energy certificates; and

B. requirements and procedures concerning renewable energy certificates that include the provisions that:

(1) renewable energy certificates:

(a) are owned by the generator of the renewable energy unless: 1) the renewable energy certificates are transferred to the purchaser of the energy through specific agreement with the generator; 2) the generator is a qualifying facility, as defined by the federal Public Utility Regulatory Policies Act of 1978, in which case the renewable energy certificates are owned by the distribution cooperative purchaser of the renewable energy unless retained by the generator through specific agreement with the distribution cooperative purchaser of the energy; or 3) a contract for the purchase of renewable energy is in effect prior to January 1, 2004, in which case the renewable energy certificates are owned by the purchaser of the energy for the term of such contract;

(b) may be traded, sold or otherwise transferred by their owner to any other party; provided that the transfers and use of the certificate by a distribution cooperative for compliance with the renewable energy portfolio standard shall require the electric or useful thermal energy represented by the certificate to be contracted for delivery or consumed, or generated by an end-use customer of the distribution cooperative in New Mexico unless the commission determines that the distribution cooperative is participating in a national or regional market for exchanging renewable energy certificates;

(c) that are used for the purpose of meeting the renewable portfolio standard shall be registered, beginning January 1, 2008, with a renewable energy generation information system that is designed to create and track ownership of renewable energy certificates and that, through the use of independently audited generation data, verifies the generation and delivery of electricity or useful thermal energy associated with each renewable energy certificate and protects against multiple counting of the same renewable energy certificate;

(d) that are used once by a distribution cooperative to satisfy the renewable portfolio standard and are retired or that are traded, sold or otherwise transferred by the distribution cooperative shall not be further used by the distribution cooperative; and

(e) that are not used by a distribution cooperative to satisfy the renewable portfolio standard or that are not traded, sold or otherwise transferred by the distribution cooperative may be carried forward for up to four years from the date of issuance and, if not used by that time, shall be retired by the distribution cooperative; and

(2) a distribution cooperative shall be responsible for demonstrating that a renewable energy certificate used for compliance with the renewable portfolio standard is derived from eligible renewable energy resources and has not been retired, traded, sold or otherwise transferred to another party.

History: Laws 2007, ch. 4, 2; 2015, ch. 64, 1; 2015, ch. 71, 1.



Section 62-15-36 - Renewable energy and conservation fee.

62-15-36. Renewable energy and conservation fee.

A. A distribution cooperative may collect from its customers a renewable energy and conservation fee of no more than one percent of the customer's bill. In no event shall a distribution cooperative collect more than seventy-five thousand dollars ($75,000) annually through the renewable energy and conservation fee from any single customer. Money collected through the renewable energy and conservation fee shall be segregated in a separate renewable energy and conservation account from other distribution cooperative funds and shall be expended only on programs or projects to promote the use of renewable energy, load management or energy efficiency. A distribution cooperative that collects a renewable energy and conservation fee from its customers shall report to the public regulation commission by March 1 of the following year the following information:

(1) the amount of money collected through the renewable energy and conservation fee in the previous calendar year;

(2) the programs or projects on which the funds collected were expended; and

(3) the determination of the distribution cooperative as to whether and in what amount to assess a renewable energy and conservation fee in the next calendar year.

B. Each distribution cooperative that collects a renewable energy and conservation fee from its customers shall deduct from the fees paid to the state pursuant to Section 62-8-8 NMSA 1978 an amount equal to fifty percent of the amount of money collected through the renewable energy and conservation fee during the preceding calendar year. The money shall be included in the account with other money from the renewable energy and conservation fee and expended only on programs or projects to promote the use of renewable energy, load management or energy efficiency.

History: Laws 2007, ch. 4, 3.



Section 62-15-37 - Definitions; energy efficiency; renewable energy.

62-15-37. Definitions; energy efficiency; renewable energy.

As used in the Rural Electric Cooperative Act:

A. "energy efficiency" means measures, including energy conservation measures, or programs that target consumer behavior, equipment or devices to result in a decrease in consumption of electricity without reducing the amount or quality of energy services;

B. "renewable energy" means electric or useful thermal energy:

(1) generated by use of low- or zero-emissions generation technology with substantial long-term production potential; and

(2) generated by use of renewable energy resources that may include:

(a) solar, wind and geothermal resources;

(b) hydropower facilities brought in service after July 1, 2007;

(c) fuel cells that are not fossil fueled; and

(d) biomass resources, such as agriculture or animal waste, small diameter timber, salt cedar and other phreatophyte or woody vegetation removed from river basins or watersheds in New Mexico, landfill gas and anaerobically digested waste biomass; but

(3) does not include electric energy generated by use of fossil fuel or nuclear energy; and

C. "useful thermal energy" means renewable energy delivered from a source that can be metered and that is delivered in the state to an end user in the form of direct heat, steam or hot water or other thermal form that is used for heating, cooling, humidity control, process use or other valid end-use energy requirements and for which fossil fuel or electricity would otherwise be consumed.

History: Laws 2007, ch. 4, 4; 2015, ch. 64, 2; 2015, ch. 71, 2.






Article 16 - Renewable Energy Act

Section 62-16-1 - Short title.

62-16-1. Short title.

Chapter 62, Article 16 NMSA 1978 may be cited as the "Renewable Energy Act".

History: Laws 2004, ch. 65, 1; 2007, ch. 4, 5.



Section 62-16-2 - Findings and purposes.

62-16-2. Findings and purposes.

A. The legislature finds that:

(1) the generation of electricity through the use of renewable energy presents opportunities to promote energy self-sufficiency, preserve the state's natural resources and pursue an improved environment in New Mexico;

(2) the use of renewable energy by public utilities subject to commission oversight in accordance with the Renewable Energy Act can bring significant economic benefits to New Mexico;

(3) public utilities should be required to include prescribed amounts of renewable energy in their electric energy supply portfolios for sales to retail customers in New Mexico by prescribed dates;

(4) public utilities should be able to recover their reasonable costs incurred to procure or generate energy from renewable energy resources used to meet the requirements of the Renewable Energy Act;

(5) a public utility should have incentives to go beyond the minimum requirements of the renewable portfolio standard;

(6) public utilities should not be required to acquire energy generated from renewable energy resources that could result in costs above a reasonable cost threshold; and

(7) it may serve the public interest for public utilities to participate in national or regional renewable energy trading.

B. The purposes of the Renewable Energy Act are to:

(1) prescribe the amounts of renewable energy resources that public utilities shall include in their electric energy supply portfolios for sales to retail customers in New Mexico by prescribed dates;

(2) allow public utilities to recover costs through the rate-making process incurred for procuring or generating renewable energy used to comply with the prescribed amount; and

(3) protect public utilities and their ratepayers from renewable energy costs that are above a reasonable cost threshold.

History: Laws 2004, ch. 65, 2; 2007, ch. 4, 6.



Section 62-16-3 - Definitions.

62-16-3. Definitions.

As used in the Renewable Energy Act:

A. "commission" means the public regulation commission;

B. "municipality" means a municipal corporation, organized under the laws of the state, and H class counties;

C. "public utility" means an entity certified by the commission to provide retail electric service in New Mexico pursuant to the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978] but does not include rural electric cooperatives;

D. "reasonable cost threshold" means the cost established by the commission above which a public utility shall not be required to add renewable energy to its electric energy supply portfolio pursuant to the renewable portfolio standard;

E. "renewable energy" means electric energy:

(1) generated by use of low- or zero-emissions generation technology with substantial long-term production potential; and

(2) generated by use of renewable energy resources that may include:

(a) solar, wind and geothermal resources;

(b) hydropower facilities brought in service after July 1, 2007;

(c) fuel cells that are not fossil fueled; and

(d) biomass resources, such as agriculture or animal waste, small diameter timber, salt cedar and other phreatophyte or woody vegetation removed from river basins or watersheds in New Mexico, landfill gas and anaerobically digested waste biomass; but

(3) does not include electric energy generated by use of fossil fuel or nuclear energy;

F. "renewable energy certificate" means a certificate or other record, in a format approved by the commission, that represents all the environmental attributes from one kilowatt-hour of electricity generation from a renewable energy resource;

G. "renewable portfolio standard" means the percentage of retail sales by a public utility to electric consumers in New Mexico that is required by the Renewable Energy Act to be supplied by renewable energy; and

H. "renewable purchased power agreement" means an agreement that binds an entity generating power from renewable energy resources to provide power at a specified price and binds a public utility to purchase the power at that price.

History: Laws 2004, ch. 65, 3; 2007, ch. 4, 7.



Section 62-16-4 - Renewable portfolio standard.

62-16-4. Renewable portfolio standard.

A. A public utility shall meet the renewable portfolio standard requirements, as provided in this section, to include renewable energy in its electric energy supply portfolio. Requirements of the renewable portfolio standard are:

(1) for public utilities other than rural electric cooperatives and municipalities:

(a) no later than January 1, 2006, renewable energy shall comprise no less than five percent of each public utility's total retail sales to New Mexico customers;

(b) no later than January 1, 2011, renewable energy shall comprise no less than ten percent of each public utility's total retail sales to New Mexico customers;

(c) no later than January 1, 2015, renewable energy shall comprise no less than fifteen percent of each public utility's total retail sales to New Mexico customers; and

(d) no later than January 1, 2020, renewable energy shall comprise no less than twenty percent of each public utility's total retail sales to New Mexico customers;

(2) the renewable portfolio standard established by this section shall be reduced, as necessary, to provide for the following specific procurement requirements for nongovernmental customers at a single location or facility, regardless of the number of meters at that location or facility, with consumption exceeding ten million kilowatt-hours per year. On and after January 1, 2006, the kilowatt-hours of renewable energy procured for these customers shall be limited so that the additional cost of the renewable portfolio standard to each customer does not exceed the lower of one percent of that customer's annual electric charges or forty-nine thousand dollars ($49,000). This procurement limit criterion shall increase by one-fifth percent or ten thousand dollars ($10,000) per year until January 1, 2011, when the procurement limit criterion shall remain fixed at the lower of two percent of that customer's annual electric charges or ninety-nine thousand dollars ($99,000). After January 1, 2012, the commission may adjust the ninety-nine-thousand-dollar ($99,000) limit for inflation. Nothing contained in this paragraph shall be construed as affecting a public utility's right to recover all reasonable costs of complying with the renewable portfolio standard, pursuant to Section 62-16-6 NMSA 1978. The commission may authorize deferred recovery of the costs of complying with the renewable portfolio standard, including carrying charges;

(3) any customer that is a political subdivision of the state or any educational institution designated in Article 12, Section 11 of the constitution of New Mexico, with an enrollment of twenty-four thousand students or more during the fall semester on its main campus, with consumption exceeding twenty million kilowatt-hours per year at any single location or facility, and that owns renewable energy generation is exempt from all charges by the utility for renewable energy procurements in a year, regardless of the number of customer locations or meters on the system, if that customer certifies to the state auditor and notifies the commission and its serving electric utility that it will expend two and one-half percent of that year's annual electricity charges to continue to develop within twenty-four months customer-owned renewable energy generation. That customer shall also certify that it will retire all renewable energy certificates associated with the energy produced from that expenditure;

(4) the renewable portfolio shall be diversified as to the type of renewable energy resource, taking into consideration the overall reliability, availability, dispatch flexibility and cost of the various renewable energy resources made available by suppliers and generators;

(5) upon a commission motion or application by a public utility, the commission shall open a docket to provide appropriate performance-based financial or other incentives to encourage public utilities to acquire renewable energy supplies that exceed the applicable annual renewable portfolio standard set forth in this section. The commission shall initiate rules by June 1, 2008 to implement this subsection; and

(6) renewable energy resources that are in a public utility's electric energy supply portfolio on July 1, 2004 shall be counted in determining compliance with this section.

B. If a public utility finds that, in any given year, the cost of renewable energy that would need to be procured or generated for purposes of compliance with the renewable portfolio standard would be greater than the reasonable cost threshold as established by the commission pursuant to this section, the public utility shall not be required to incur that cost; provided that the existence of this condition excusing performance in any given year shall not operate to delay the annual increases in the renewable portfolio standard in subsequent years. When a public utility can generate or procure renewable energy at or below the reasonable cost threshold, it shall be required to add renewable energy resources to meet the renewable portfolio standard applicable in the year when the renewable energy resources are being added.

C. By December 31, 2004, the commission shall establish, after notice and hearing, the reasonable cost threshold above which level a public utility shall not be required to add renewable energy to its electric energy supply portfolio pursuant to the renewable portfolio standard. The commission may thereafter modify the reasonable cost threshold as changing circumstances warrant, after notice and hearing. In establishing and modifying the reasonable cost threshold, the commission shall take into account:

(1) the price of renewable energy at the point of sale to the public utility;

(2) the transmission and interconnection costs required for the delivery of renewable energy to retail customers;

(3) the impact of the cost for renewable energy on overall retail customer rates;

(4) the overall diversity, reliability, availability, dispatch flexibility, cost per kilowatt-hour and life-cycle cost on a net present value basis of renewable energy resources available from suppliers; and

(5) other factors, including public benefits, that the commission deems relevant; provided that nothing in the Renewable Energy Act shall be construed to permit regulation by the commission of the production or sale price at the point of production of the renewable energy.

D. By September 1, 2007 and July 1 of each year thereafter until 2022, and thereafter as determined necessary by the commission, a public utility shall file a report to the commission on its procurement and generation of renewable energy during the prior calendar year and a procurement plan that includes:

(1) the cost of procurement for any new renewable energy resource in the next calendar year required to comply with the renewable portfolio standard; and

(2) testimony and exhibits that demonstrate that the proposed procurement is reasonable as to its terms and conditions considering price, availability, dispatchability, any renewable energy certificate values and diversity of the renewable energy resource; or

(3) demonstration that the plan is otherwise in the public interest.

E. The commission shall approve or modify a public utility's procurement or transitional procurement plan within ninety days and may approve the plan without a hearing, unless a protest is filed that demonstrates to the commission's reasonable satisfaction that a hearing is necessary. The commission may modify a plan after notice and hearing. The commission may, for good cause, extend the time to approve a procurement plan for an additional ninety days. If the commission does not act within the ninety-day period, the procurement plan is deemed approved.

F. The commission may reject a procurement or transitional procurement plan if it finds that the plan does not contain the required information and, upon the rejection, may suspend the public utility's obligation to procure additional resources for the time necessary to file a revised plan; provided that the total amount of renewable energy to be procured by the public utility shall not change.

G. A public utility may file a transitional procurement plan requesting that the commission determine that the costs of renewable energy resources that the public utility has committed to, or may commit to, prior to the commission's establishing a reasonable cost threshold, are reasonable and recoverable pursuant to Section 62-16-6 NMSA 1978. The requirements of annual procurement plan filings shall be applicable to any transitional procurement plan filing pursuant to this section.

H. The commission shall determine if it is in the public interest for the commission to provide appropriate performance-based financial or other incentives to encourage public utilities to acquire renewable energy supplies in amounts that exceed the requirements of the renewable portfolio standard.

History: Laws 2004, ch. 65, 4; 2007, ch. 4, 8; 2011, ch. 93, 1; 2014, ch. 41, 1.



Section 62-16-5 - Renewable energy certificates; commission duties.

62-16-5. Renewable energy certificates; commission duties.

The commission shall establish:

A. a system of renewable energy certificates that can be used by a public utility to establish compliance with the renewable portfolio standard and that may include certificates that are monitored, accounted for or transferred by or through a regional system or trading program for any region in which a public utility is located. The kilowatt-hour value of renewable energy certificates may be varied by renewable energy resource or technology; provided that each renewable energy certificate shall have a minimum value of one kilowatt-hour of renewable energy represented by the certificate for purposes of compliance with the renewable portfolio standard; and

B. requirements and procedures concerning renewable energy certificates that include the provisions that:

(1) renewable energy certificates:

(a) are owned by the generator of the renewable energy unless: 1) the renewable energy certificates are transferred to the purchaser of the energy through specific agreement with the generator; 2) the generator is a qualifying facility, as defined by the federal Public Utility Regulatory Policies Act of 1978, in which case the renewable energy certificates are owned by the public utility purchaser of the renewable energy unless retained by the generator through specific agreement with the public utility purchaser of the energy; or 3) a contract for the purchase of renewable energy is in effect prior to January 1, 2004, in which case the renewable energy certificates are owned by the purchaser of the energy for the term of such contract;

(b) may be traded, sold or otherwise transferred by their owner to any other party; provided that the transfers and use of the certificate by a public utility for compliance with the renewable energy portfolio standard shall require the electric energy represented by the certificate to be contracted for delivery, or consumed or generated by an end-use customer of the public utility in New Mexico unless the commission determines that there is a national or regional market for exchanging renewable energy certificates;

(c) that are used for the purpose of meeting the renewable portfolio standard shall be registered, beginning January 1, 2009, with a renewable energy generation information system that is designed to create and track ownership of renewable energy certificates and that, through the use of independently audited generation data, verifies the generation and delivery of electricity associated with each renewable energy certificate and protects against multiple counting of the same renewable energy certificate;

(d) that are used once by a public utility to satisfy the renewable portfolio standard and are retired or that are traded, sold or otherwise transferred by the public utility shall not be further used by the public utility; and

(e) that are not used by a public utility to satisfy the renewable portfolio standard or that are not traded, sold or otherwise transferred by the public utility may be carried forward for up to four years from the date of issuance and, if not used by that time, shall be retired by the public utility; and

(2) a public utility shall be responsible for demonstrating that a renewable energy certificate used for compliance with the renewable portfolio standard is derived from eligible renewable energy resources and has not been retired, traded, sold or otherwise transferred to another party.

History: Laws 2004, ch. 65, 5; 2007, ch. 4, 9.



Section 62-16-6 - Cost recovery for renewable energy.

62-16-6. Cost recovery for renewable energy.

A. A public utility that procures or generates renewable energy shall recover, through the rate-making process, the reasonable costs of complying with the renewable portfolio standard. Costs that are consistent with commission approval of procurement plans or transitional procurement plans shall be deemed to be reasonable.

B. The commission shall not exclude from such recovery reasonable interconnection and transmission costs incurred by the public utility in order to deliver renewable energy to retail New Mexico customers.

C. Upon a commission motion or application by a public utility, the commission shall open a docket to provide appropriate performance-based financial or other incentives to encourage public utilities to acquire renewable energy supplies that exceed the applicable annual renewable portfolio standard pursuant to the Renewable Energy Act. The commission shall initiate rules by June 1, 2008 to implement this subsection.

History: Laws 2004, ch. 65, 6; 2007, ch. 4, 10.



Section 62-16-7 - Commission; additional powers and duties.

62-16-7. Commission; additional powers and duties.

The commission:

A. shall adopt rules regarding the renewable portfolio standard, including a provision for public utility records and reports;

B. may require that a public utility offer its retail customers a voluntary program for purchasing renewable energy that is in addition to energy provided by the public utility pursuant to the renewable portfolio standard, under rates and terms that are approved by the commission; and

C. may exempt from compliance with the renewable portfolio standard a public utility that has an all-requirements electric supply contract on July 1, 2004, and the contract would not reasonably permit it to procure renewable energy for purposes of meeting the renewable portfolio standard. When the electricity supply contract is amended or renegotiated, the commission may require that a renewable portfolio standard become applicable.

History: Laws 2004, ch. 65, 7.



Section 62-16-8 - Rural electric cooperative; voluntary tariffs.

62-16-8. Rural electric cooperative; voluntary tariffs.

A. The commission may require that a rural electric cooperative:

(1) offer its retail customers a voluntary program for purchasing renewable energy under rates and terms that are approved by the commission, but only to the extent that the cooperative's suppliers make renewable energy available under wholesale power contracts;

(2) report to the commission the demand for renewable energy pursuant to a voluntary program; and

(3) comply with the requirements for the procurement of renewable energy set forth in the Rural Electric Cooperative Act [Chapter 62, Article 15 NMSA 1978].

B. The commission shall establish and amend rules and regulations for the implementation of renewable portfolio standards consistent with the Rural Electric Cooperative Act.

History: Laws 2004, ch. 65, 8; 2007, ch. 4, 11.



Section 62-16-9 - Existing rules.

62-16-9. Existing rules.

The commission shall establish and amend rules and regulations for the implementation of renewable portfolio standards consistent with the Renewable Energy Act.

History: Laws 2004, ch. 65, 9.



Section 62-16-10 - Federal requirements.

62-16-10. Federal requirements.

Renewable energy procured or generated by a public utility to meet a federal renewable portfolio standard may be used to satisfy the required procurements of the Renewable Energy Act.

History: Laws 2004, ch. 65, 10.






Article 16A - New Mexico Renewable Energy Transmission Authority Act

Section 62-16A-1 - Short title.

62-16A-1. Short title.

Chapter 62, Article 16A NMSA 1978 may be cited as the "New Mexico Renewable Energy Transmission Authority Act".

History: Laws 2007, ch. 3, 1; 2011, ch. 33, 1.



Section 62-16A-2 - Definitions.

62-16A-2. Definitions.

As used in the New Mexico Renewable Energy Transmission Authority Act:

A. "acquire" means to obtain eligible facilities by lease, construction, reconstruction or purchase;

B. "authority" means the New Mexico renewable energy transmission authority;

C. "bonds" means renewable energy transmission bonds and includes notes, warrants, bonds, temporary bonds and anticipation notes issued by the authority;

D. "eligible facilities" means facilities to be financed or acquired by the authority, in which, within one year after beginning the transmission or storage of any electricity, and thereafter, at least thirty percent of the electric energy, as estimated by the authority, originates from renewable energy sources;

E. "facilities" means electric transmission and interconnected storage facilities and all related structures, properties and supporting infrastructure, including any interests therein;

F. "finance" or "financing" means the lending of bond proceeds by the authority to a public utility or other private person for the purpose of planning, acquiring, operating and maintaining eligible facilities in whole or in part by that public utility or other private person;

G. "project" means an undertaking by the authority to finance or plan, acquire, maintain and operate eligible facilities located in part or in whole within the state of New Mexico;

H. "public utility" means a public electric utility regulated by the public regulation commission pursuant to the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978] and municipal utilities exempt from public regulation commission regulation pursuant to Section 62-6-4 NMSA 1978 that own or operate facilities;

I. "renewable energy" means electric energy:

(1) generated by use of low- or zero-emissions generation technology with substantial long-term production potential; and

(2) generated by use of renewable energy resources that may include:

(a) solar, wind, hydropower and geothermal resources;

(b) fuel cells that are not fossil fueled; or

(c) biomass resources, such as agriculture or animal waste, small diameter timber, salt cedar and other phreatophyte or woody vegetation removed from river basins or watersheds in New Mexico, landfill gas and anaerobically digested waste biomass; but

(3) does not include electric energy generated by use of fossil fuel or nuclear energy; and

J. "storage" means energy storage technologies that convert, store and return electricity to help alleviate disparities between electricity supply and demand, to facilitate the dispatching of electricity or to increase economic return on the sale of electricity.

History: Laws 2007, ch. 3, 2.



Section 62-16A-3 - New Mexico renewable energy transmission authority created; organization.

62-16A-3. New Mexico renewable energy transmission authority created; organization.

A. The "New Mexico renewable energy transmission authority" is created as a public body, politic and corporate, separate and apart from the state, constituting a governmental instrumentality for the performance of essential public functions.

B. The authority shall be composed of six members as follows:

(1) three members appointed by the governor with the advice and consent of the senate. The initial appointees shall be appointed for staggered terms of one, two and three years; thereafter, the members shall be appointed for three-year terms;

(2) the state treasurer or the state treasurer's designee;

(3) one member appointed by the speaker of the house of representatives who shall serve at the pleasure of the speaker of the house; and

(4) one member appointed by the president pro tempore of the senate who shall serve at the pleasure of the president pro tempore.

C. The qualifications of the members shall be as follows:

(1) one member appointed by the governor shall have expertise in financial matters involving the financing of major electrical transmission projects;

(2) the other four appointed members shall have:

(a) special knowledge of the public utility industry, as evidenced by college degrees or by experience, at least five years of which must be with the public utility industry; and

(b) knowledge of renewable energy development; and

(3) no member shall represent a person that owns or operates facilities.

D. The members initially appointed by the speaker of the house and the president pro tempore of the senate shall, by lot, determine one to have an initial term of two years and one to have an initial term of four years; thereafter, the appointments will be for staggered terms of four years.

E. In addition to the six voting members, the secretary of energy, minerals and natural resources shall serve as an ex-officio nonvoting member of the authority.

F. The governor shall designate an appointed member of the authority to serve as chair, and the authority may elect annually such other officers as it deems necessary.

G. The authority shall meet at the call of the chair or whenever four members shall so request in writing. A majority of members then serving constitutes a quorum for the transaction of business, but the affirmative vote of at least four members is necessary for any action to be taken by the authority.

H. The authority is not created or organized, and its operations are not conducted, for the purpose of making a profit, but it is expected to recover the costs of operating the authority. No part of the revenues or assets of the authority shall benefit or be distributable to its members, officers or other private persons. The members of the authority shall receive no compensation for their services, but the public members shall be reimbursed for actual and necessary expenses at the same rate and on the same basis as provided for public officers in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978].

I. The authority is not subject to the supervision or control of any other board, bureau, department or agency of the state except as specifically provided in the New Mexico Renewable Energy Transmission Authority Act. No use of the terms "state agency" or "instrumentality" in any other law of the state shall be deemed to refer to the authority unless the authority is specifically referred to in the law.

J. The authority is a governmental instrumentality for purposes of the Tort Claims Act [41-4-1 through 41-4-27 NMSA 1978].

History: Laws 2007, ch. 3, 3; 2011, ch. 51, 4.



Section 62-16A-4 - Authority; duties and powers.

62-16A-4. Authority; duties and powers.

A. The authority shall:

(1) do any and all things necessary or proper to accomplish the purposes of the New Mexico Renewable Energy Transmission Authority Act;

(2) hire an executive director and such other employees or other agents as it deems necessary for the performance of its powers and duties, including consultants, financial advisors and legal advisors, and prescribe the powers and duties and fix the compensation of the employees and agents. The executive director of the authority shall direct the affairs and business of the authority, subject to the policies, control and direction of the authority; and

(3) maintain such records and accounts of revenues and expenditures as required by the state auditor. The state auditor or the state auditor's designee shall conduct an annual financial and legal compliance audit of the accounts of the authority and file copies with the governor and the legislature.

B. The authority may:

(1) make and execute agreements, contracts and other instruments necessary or convenient in the exercise of its powers and functions with any person or governmental agency;

(2) enter into contractual agreements with respect to one or more projects upon the terms and conditions the authority considers advisable;

(3) utilize the services of executive departments of the state upon mutually agreeable terms and conditions;

(4) enter into partnerships with public or private entities;

(5) identify and establish corridors for the transmission of electricity within the state;

(6) through participation in appropriate regional transmission forums, coordinate, investigate, plan, prioritize and negotiate with entities within and outside the state for the establishment of interstate transmission corridors;

(7) pursuant to Subsection C of this section, finance or plan, acquire, maintain and operate eligible facilities necessary or useful for the accomplishment of the purposes of the New Mexico Renewable Energy Transmission Authority Act;

(8) pursuant to the provisions of the Eminent Domain Code [42A-1-1 through 42A-1-33 NMSA 1978], exercise the power of eminent domain for acquiring property or rights of way for public use if needed for projects if such action does not involve taking utility property or does not materially diminish electric service reliability of the transmission system in New Mexico, as determined by the public regulation commission;

(9) receive by gift, grant, donation or otherwise, any sum of money, aid or assistance from the United States, the state of New Mexico, any other state, any political subdivision or any other public or private entity;

(10) for any project, provide information and training to employees of the project regarding any unique hazards that may be posed by the project, as well as training in safety work practices and emergency procedures;

(11) issue bonds pursuant to the New Mexico Renewable Energy Transmission Authority Act as necessary to undertake a project;

(12) enter into contracts for the lease and operation by the authority of eligible facilities owned by a public utility or other private person;

(13) enter into contracts for leasing eligible facilities owned by the authority, provided that any revenue derived pursuant to the lease shall be deposited in the renewable energy transmission bonding fund;

(14) collect payments of reasonable rates, fees, interest or other charges from persons using eligible facilities to finance eligible facilities and for other services rendered by the authority, provided that any revenue derived from payments made to the authority shall be deposited in the renewable energy transmission bonding fund;

(15) borrow money necessary to carry out the purposes of the New Mexico Renewable Energy Transmission Authority Act and mortgage and pledge any leases, loans or contracts executed and delivered by the authority;

(16) sue and be sued; and

(17) adopt such reasonable administrative and procedural rules as may be necessary or appropriate to carry out its powers and duties.

C. Except as provided in this subsection, the authority shall not enter into any project if public utilities or other private persons are performing the acts, are constructing or have constructed the facilities, or are providing the services contemplated by the authority, and are willing to provide funds for and own new infrastructure to meet an identified need and market. Before entering into a project, the following procedures shall be implemented:

(1) the authority shall provide to each public utility and the public regulation commission and publish one time in a newspaper of general circulation in New Mexico and one time in a newspaper in the area where the eligible facilities are contemplated and on a publicly accessible web page maintained by the authority, an initial notice describing the project that the authority is contemplating, including a detailed description of the existing or anticipated renewable energy sources that justify the determination by the authority that the project facilities are eligible facilities. The description shall contain, at a minimum, the names of all persons that already are or will develop the renewable energy sources, all persons that will own the renewable energy sources and the peak output capacity, source type, location and anticipated connection date of the renewable energy sources;

(2) any person with an interest that may be affected by the proposed project shall have thirty days from the date of the last publication of the initial notice to challenge, in writing, the determination by the authority that the facilities are eligible facilities. If a challenge is received by the authority within the thirty days, the authority shall hold a public hearing no sooner than thirty days after receiving the challenge and after a minimum of two weeks notice in the same newspapers and web page in which the initial notice was given. Following the public hearing, the authority shall make a final determination of eligibility and give notice of the determination pursuant to Section 39-3-1.1 NMSA 1978. Any person or governmental entity participating in the hearing may appeal the final determination by filing a notice of appeal with the district court pursuant to Section 39-3-1.1 NMSA 1978;

(3) public utilities and other persons willing and able to provide money for, acquire, maintain and operate the eligible facilities described in the notice shall have the following time period to notify the authority of intention and ability to provide money for, acquire, maintain and operate the eligible facilities described in the notice:

(a) within ninety days of the date of the last publication of the initial notice if no challenge is received pursuant to Paragraph (2) of this subsection; or

(b) within ninety days of the date of the notice of determination if a challenge is received pursuant to Paragraph (2) of this subsection; and

(4) in the absence of notification by a public utility or other person pursuant to Paragraph (3) of this subsection, or if a person, having given notice of intention to provide money for, acquire, maintain and operate the eligible facilities contemplated by the authority, fails to make a good faith effort to commence the same within twelve months from the date of notification by the authority of its intention, the authority may proceed to finance or plan, acquire, maintain and operate the eligible facilities originally contemplated, provided that a person that, within the time required, has made necessary applications to acquire federal, state, local or private permits, certificates or other approvals necessary to acquire the eligible facilities shall be deemed to have commenced the same as long as the person diligently pursues the permits, certificates or other approvals.

D. In soliciting and entering into contracts for the transmission or storage of electricity, the authority and any person leasing or operating eligible facilities financed or acquired by the authority shall, if practical, give priority to those contracts that will transmit or store electricity to be sold and consumed in New Mexico.

E. The authority and any eligible facilities acquired by the authority are not subject to the supervision, regulation, control or jurisdiction of the public regulation commission; provided that nothing in this subsection shall be interpreted to allow a public utility to include the cost of using eligible facilities in its rate base without the approval of the public regulation commission.

F. In exercising its powers and duties, the authority shall not own or control facilities unless:

(1) the facilities are leased to or held for lease or sale to a public utility or such other person approved by the public regulation commission;

(2) the operation, maintenance and use of the facilities are vested by lease or other contract in a public utility or such other person approved by the public regulation commission;

(3) the facilities are owned or controlled for a period of not more than one hundred eighty days after termination of a lease or contract described in Paragraph (1) or (2) of this subsection or after the authority gains possession of the facilities following a breach of such a lease or contract or as a result of bankruptcy proceedings; or

(4) the facilities do not affect in-state retail rates or electric service reliability.

G. A public utility subject to regulation of the public regulation commission pursuant to the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978] may recover the capital cost of a project undertaken pursuant to the New Mexico Renewable Energy Transmission Authority Act from its retail customers only if the project has received a certificate of public convenience and necessity from the public regulation commission. A municipal utility exempt from regulation of the public regulation commission may recover such costs only if the project has been approved by the governing body of the municipality. Costs associated with a project undertaken pursuant to the New Mexico Renewable Energy Transmission Authority Act are not recoverable from retail utility customers except to the extent the costs are prudently incurred and the project is used and useful in serving those customers as determined by the public regulation commission.

History: Laws 2007, ch. 3, 4.



Section 62-16A-5 - Renewable energy transmission bonds; appropriation of proceeds.

62-16A-5. Renewable energy transmission bonds; appropriation of proceeds.

A. The authority is authorized to issue and sell revenue bonds, known as "renewable energy transmission bonds", payable solely from the renewable energy transmission bonding fund, in compliance with the New Mexico Renewable Energy Transmission Authority Act, for the purpose of entering into a project when the authority determines that the project is needed.

B. The net proceeds from the bonds are appropriated to the authority for the purpose of financing or acquiring eligible facilities.

History: Laws 2007, ch. 3, 5.



Section 62-16A-6 - Renewable energy transmission bonding fund created; money in the fund pledged.

62-16A-6. Renewable energy transmission bonding fund created; money in the fund pledged.

A. The "renewable energy transmission bonding fund" is created in the authority. The fund shall consist of revenues received by the authority from operating or leasing eligible facilities, fees and service charges collected and, if the authority has provided financing for eligible facilities, money from payments of principal and interest on loans. The authority may create separate accounts within the fund in connection with any issuance of renewable energy transmission bonds and may deposit in such separate accounts revenues received by the authority derived from the financing or leasing of eligible facilities. Any such separate account shall be held by a trustee acting under a trust indenture relating to those bonds. Earnings of the fund or any separate account shall be credited to the fund or the applicable separate account. Balances in the fund at the end of any fiscal year shall remain in the fund, except as provided in this section.

B. Money in the fund shall be deposited in a bank designated by the authority in an account or accounts as the authority may establish. Money in accounts shall be withdrawn on the order of persons whom the authority may authorize. All deposits of money shall be secured in such manner as the authority may determine. The state auditor and the state auditor's legally authorized representatives shall periodically examine the accounts and books of the authority, including its receipts, disbursements, contracts, leases, sinking funds, investments and any other records and papers relating to its financial standing. The authority shall pay a reasonable fee for the examination as determined by the state auditor.

C. Money in the renewable energy transmission bonding fund is pledged for the payment of principal and interest on bonds issued pursuant to the New Mexico Renewable Energy Transmission Authority Act. Money in any separate account may be pledged solely to payment of bonds for which the separate account was created. Money in the fund or any separate account is appropriated to the authority for the purpose of paying debt service, including redemption premiums, on the bonds and the expenses incurred in the issuance, payment and administration of the bonds.

D. On the last day of January and the last day of July of each year, the authority shall estimate the amount needed to make debt service and other payments during the next twelve months from the renewable energy transmission bonding fund or any separate account created in the bond fund on the bonds plus the amount that may be needed for any required reserves or other requirements as may be set forth in the trust indenture related to the bonds. The authority shall transfer to the renewable energy transmission authority operational fund any balance in the renewable energy transmission bonding fund or any separate account created in the bond fund above the estimated amounts. Payments for administrative costs shall be deposited in the renewable energy transmission authority operational fund.

E. Bonds issued pursuant to the New Mexico Renewable Energy Transmission Authority Act shall be payable solely from the renewable energy transmission bonding fund or from any separate account, created within the bond fund or, with the approval of the bondholders, such other special funds as may be provided by law and do not create an obligation or indebtedness of the state within the meaning of any constitutional provision. No breach of any contractual obligation incurred pursuant to that act shall impose a pecuniary liability or a charge upon the general credit or taxing power of the state, and the bonds are not general obligations for which the state's full faith and credit is pledged.

F. The state does hereby pledge that the renewable energy transmission bonding fund, including any separate account within the fund, shall be used only for the purposes specified in this section and pledged first to pay the debt service on the bonds issued pursuant to the New Mexico Renewable Energy Transmission Authority Act. The state further pledges that any law requiring the deposit of revenues in the renewable energy transmission bonding fund or authorizing expenditures from the fund shall not be amended or repealed or otherwise modified so as to impair the bonds to which the renewable energy transmission bonding fund is dedicated as provided in this section.

History: Laws 2007, ch. 3, 6; 2011, ch. 33, 2.



Section 62-16A-7 - Authority to refund bonds.

62-16A-7. Authority to refund bonds.

The authority may issue and sell at public or private sale bonds to refund outstanding renewable energy transmission bonds by exchange, immediate or prospective redemption, cancellation or escrow, including the escrow of debt service funds accumulated for payment of outstanding bonds, or any combination thereof, when, in its opinion, such action will be beneficial to the state.

History: Laws 2007, ch. 3, 7.



Section 62-16A-8 - Renewable energy transmission bonds; form; execution.

62-16A-8. Renewable energy transmission bonds; form; execution.

A. The authority, except as otherwise specifically provided in the New Mexico Renewable Energy Transmission Authority Act, shall determine at its discretion the terms, covenants and conditions of the bonds, including, but not limited to, date of issue, denominations, maturities, rate or rates of interest, call features, call premiums, registration, refundability and other covenants covering the general and technical aspects of the issuance of the bonds.

B. The bonds shall be in such form as the authority may determine, and successive issues shall be identified by alphabetical, numerical or other proper series designation.

C. Bonds shall be signed and attested by the executive director of the authority and shall be executed with the facsimile signature of the chair of the authority and the facsimile seal of the authority, except for bonds issued in book entry or similar form without the delivery of physical securities. Any interest coupons attached to the bonds shall bear the facsimile signature of the executive director of the authority, which officer, by the execution of the bonds, shall adopt as the executive director's own signature the facsimile thereof appearing on the coupons. Except for bonds issued in book entry or similar form without the delivery of physical securities, the Uniform Facsimile Signature of Public Officials Act [6-9-6 through 6-9-6 NMSA 1978] shall apply, and the authority shall determine the manual signature to be affixed on the bonds.

History: Laws 2007, ch. 3, 8.



Section 62-16A-9 - Procedure for sale of renewable energy transmission bonds.

62-16A-9. Procedure for sale of renewable energy transmission bonds.

A. Bonds shall be sold by the authority at such times and in such manner as the authority may elect, either at private sale for a negotiated price or to the highest bidder at public sale for cash at par, above par or below par and accrued interest.

B. In connection with any public sale of the bonds, the authority shall publish a notice of the time and place of sale in a newspaper of general circulation in the state and also in a recognized financial journal outside the state. The publication shall be made once each week for two consecutive weeks prior to the date fixed for such sale, the last publication to be two business days prior to the date of sale. The notice shall specify the amount, denomination, maturity and description of the bonds to be offered for sale and the place, day and hour at which sealed bids therefor shall be received. All bids, except those of the state, shall be accompanied by a deposit of two percent of the principal amount of the bonds. Deposits of unsuccessful bidders shall be returned upon rejection of the bid. At the time and place specified in such notice, the authority shall open the bids in public and shall award the bonds, or any part thereof, to the bidder or bidders offering the best price. The authority may reject any or all bids and readvertise.

C. The authority may sell a bond issue, or any part thereof, to the state or to one or more investment bankers or institutional investors at private sale.

History: Laws 2007, ch. 3, 9; 2011, ch. 33, 3.



Section 62-16A-10 - New Mexico renewable energy transmission authority act is full authority for issuance of bonds; bonds are legal investments.

62-16A-10. New Mexico renewable energy transmission authority act is full authority for issuance of bonds; bonds are legal investments.

A. The New Mexico Renewable Energy Transmission Authority Act is, without reference to any other act of the legislature, full authority for the issuance and sale of renewable energy transmission bonds, which bonds shall have all the qualities of investment securities under the Uniform Commercial Code [Chapter 55 NMSA 1978] and shall not be invalid for any irregularity or defect or be contestable in the hands of bona fide purchasers or holders thereof for value.

B. The bonds are legal investments for any person or board charged with the investment of any public funds and are acceptable as security for any deposit of public money.

History: Laws 2007, ch. 3, 10.



Section 62-16A-11 - Suit may be brought to compel performance of officers.

62-16A-11. Suit may be brought to compel performance of officers.

Any holder of bonds or any person or officer being a party in interest may sue to enforce and compel the performance of the provisions of the New Mexico Renewable Energy Transmission Authority Act.

History: Laws 2007, ch. 3, 11.



Section 62-16A-12 - Renewable energy transmission bonds tax exempt.

62-16A-12. Renewable energy transmission bonds tax exempt.

All renewable energy transmission bonds are exempt from taxation by the state or any of its political subdivisions.

History: Laws 2007, ch. 3, 12.



Section 62-16A-13 - Renewable energy transmission authority operational fund.

62-16A-13. Renewable energy transmission authority operational fund.

The "renewable energy transmission authority operational fund" is created in the authority. The fund shall consist of money appropriated and transferred to the fund. Earnings from investment of the fund shall be credited to the fund. Money in the fund is appropriated to the authority for the purpose of carrying out the provisions of the New Mexico Renewable Energy Transmission Authority Act. Any unexpended or unencumbered balance remaining at the end of a fiscal year shall not revert. The authority is authorized to establish procedures required to administer the fund in accordance with the New Mexico Renewable Energy Transmission Authority Act and state law.

History: Laws 2007, ch. 3, 13; 2011, ch. 33, 4.



Section 62-16A-14 - Report to legislature.

62-16A-14. Report to legislature.

The authority shall submit a report of its activities to the governor and to the legislature not later than December 1 of each year. Each report shall set forth a complete operating and financial statement covering its operations for the previous fiscal year.

History: Laws 2007, ch. 3, 14.



Section 62-16A-15 - Legislative oversight.

62-16A-15. Legislative oversight.

A. In addition to its other duties, the New Mexico finance authority oversight committee [6-21-30 NMSA 1978] shall:

(1) monitor and oversee the operation of the authority;

(2) meet on a regular basis to receive and review reports from the authority on implementation of the provisions of the New Mexico Renewable Energy Transmission Authority Act and to review rules proposed for adoption pursuant to that act;

(3) review and provide assistance and advice to the authority before the authority enters into a project;

(4) undertake an ongoing examination of the statutes, constitutional provisions, regulations and court decisions governing energy transmission and renewable energy development; and

(5) report its findings and recommendations, including recommended legislation or necessary changes, to the governor, to the public regulation commission and to each session of the legislature. The report and proposed legislation shall be made available on or before December 15 of each year.

B. Once each calendar quarter, the authority shall report to the legislative finance committee on all expenditures made and activities conducted in the fiscal year to date pursuant to the provisions of the New Mexico Renewable Energy Transmission Authority Act.

History: Laws 2007, ch. 3, 15.



Section 62-16A-16 - Proprietary information.

62-16A-16. Proprietary information.

Information obtained by the authority that is proprietary technical or business information shall be confidential and not subject to inspection pursuant to the Inspection of Public Records Act [Chapter 14, Article 3 NMSA 1978]. Proprietary confidential information includes power purchase agreements, costs of production, costs of transmission, transmission service agreements, credit reviews, detailed power models and financing statements.

History: Laws 2011, ch. 33, 5.






Article 17 - Efficient Use of Energy

Section 62-17-1 - Short title.

62-17-1. Short title.

Chapter 62, Article 17 NMSA 1978 may be cited as the "Efficient Use of Energy Act".

History: Laws 2005, ch. 341, 1; 2007, ch. 4, 12.



Section 62-17-2 - Findings.

62-17-2. Findings.

The legislature finds that:

A. energy efficiency and load management are cost-effective resources that are an essential component of the balanced resource portfolio that public utilities must achieve to provide affordable and reliable energy to public utility consumers;

B. energy efficiency and load management in New Mexico are resources that are currently underutilized, and it is necessary and appropriate to provide rate treatment and financial incentives to public utilities to develop all cost-effective and achievable energy efficiency and load management resources;

C. public and municipal utility energy efficiency and load management programs present opportunities to increase New Mexico's energy security, protect New Mexico energy consumers from price increases, preserve the state's natural resources and pursue an improved environment in New Mexico;

D. energy efficiency and load management programs by public utilities in accordance with the Efficient Use of Energy Act can bring significant economic benefits to New Mexico;

E. it serves the public interest to support public utility development of all cost-effective energy efficiency and load management by removing, to the extent possible, regulatory disincentives and allowing recovery of costs for reasonable and prudently incurred expenses of energy efficiency and load management programs and also allowing public utilities the opportunity to earn a profit on cost-effective energy efficiency and load management resource development that, with satisfactory program performance, is financially more attractive than developing supply-side resources, while at the same time ensuring it is done in a manner that balances the public interest, consumers' interests and investors' interests;

F. utility energy efficiency and load management programs for economically disadvantaged New Mexicans, in conjunction with low-income weatherization programs managed by the state of New Mexico, will reduce the burden of utility costs on low-income customers;

G. cost-effective energy efficiency and load management programs undertaken by public utilities can provide significant reductions in greenhouse gas emissions, regulated air emissions, water consumption and natural resource depletion, and can avoid or delay the need for more expensive generation, transmission and distribution infrastructure;

H. New Mexico should participate in regional efforts to reduce energy consumption by twenty percent by 2020 through programs to reduce energy consumption;

I. public utility resource planning to meet New Mexico's energy service needs should be identified and evaluated on an ongoing basis in accordance with the principles of integrated resource planning; and

J. it is necessary and appropriate to allow distribution cooperative utilities to participate in the implementation of energy efficiency programs in ways that differ from rules applicable to public utilities that are not customer owned.

History: Laws 2005, ch. 341, 2; 2008, ch. 24, 3.



Section 62-17-3 - Policy.

62-17-3. Policy.

It is the policy of the Efficient Use of Energy Act that public utilities, distribution cooperative utilities and municipal utilities include all cost-effective energy efficiency and load management programs in their energy resource portfolios, that regulatory disincentives to public utility development of cost-effective energy efficiency and load management be removed in a manner that balances the public interest, consumers' interests and investors' interests and that the commission provide public utilities an opportunity to earn a profit on cost-effective energy efficiency and load management resources that, with satisfactory program performance, is financially more attractive to the utility than supply-side resources.

History: Laws 2005, ch. 341, 3; 2008, ch. 24, 4.



Section 62-17-4 - Definitions.

62-17-4. Definitions.

As used in the Efficient Use of Energy Act:

A. "achievable" means those energy efficiency or load management resources available to the utility using its best efforts;

B. "commission" means the public regulation commission;

C. "cost-effective" means that the energy efficiency or load management program meets the utility cost test;

D. "customer" means a utility customer at a single, contiguous field, location or facility, regardless of the number of meters at that field, location or facility;

E. "distribution cooperative utility" means a utility with distribution facilities organized as a rural electric cooperative pursuant to Laws 1937, Chapter 100 or the Rural Electric Cooperative Act [Chapter 62, Article 15 NMSA 1978] or similarly organized in other states;

F. "energy efficiency" means measures, including energy conservation measures, or programs that target consumer behavior, equipment or devices to result in a decrease in consumption of electricity and natural gas without reducing the amount or quality of energy services;

G. "large customer" means a customer with electricity consumption greater than seven thousand megawatt-hours per year or natural gas use greater than three hundred sixty thousand decatherms per year;

H. "load management" means measures or programs that target equipment or devices to result in decreased peak electricity demand or shift demand from peak to off-peak periods;

I. "program costs" means the prudent and reasonable costs of developing and implementing energy efficiency and load management programs, but "program costs" does not include charges for incentives or the removal of regulatory disincentives;

J. "public utility" means a public utility that is not also a distribution cooperative utility; and

K. "utility cost test" means a standard that is met if the monetary costs that are borne by the public utility and that are incurred to develop, acquire and operate energy efficiency or load management resources on a life-cycle basis are less than the avoided monetary costs associated with developing, acquiring and operating the associated supply-side resources. In developing this test for energy efficiency and load management programs directed to low-income customers, the commission shall either quantify or assign a reasonable value to reductions in working capital, reduced collection costs, lower bad-debt expense, improved customer service effectiveness and other appropriate factors as utility system economic benefits.

History: Laws 2005, ch. 341, 4; 2008, ch. 24, 5; 2013, ch. 124, 1; 2013, ch. 220, 1.



Section 62-17-5 - Commission approval; energy efficiency and load management programs; disincentives.

62-17-5. Commission approval; energy efficiency and load management programs; disincentives.

A. Pursuant to the findings and purpose of the Efficient Use of Energy Act, the commission shall consider public utility acquisition of cost-effective energy efficiency and load management resources to be in the public interest.

B. The commission shall direct public utilities to evaluate and implement cost-effective programs that reduce energy demand and consumption.

C. Before the commission approves an energy efficiency and load management program for a public utility, it must find that the portfolio of programs is cost-effective and designed to provide every affected customer class with the opportunity to participate and benefit economically. The commission shall determine the cost-effectiveness of energy efficiency and load management measures using the utility cost test.

D. The commission shall act expeditiously on public utility requests for approval of energy efficiency or load management programs.

E. Public utilities shall obtain commission approval of energy efficiency and load management programs before they are implemented. Public utilities proposing new energy efficiency and load management programs shall, before seeking commission approval, solicit nonbinding recommendations on the design, implementation and use of third-party energy service contractors through competitive bidding on the programs from commission staff, the attorney general, the energy, minerals and natural resources department and other interested parties. The commission may for good cause require public utilities to solicit competitive bids for energy efficiency and load management resources.

F. The commission shall, upon petition or its own motion, identify regulatory disincentives or barriers for public utility expenditures on energy efficiency and load management measures and ensure that they are removed in a manner that balances the public interest, consumers' interests and investors' interests. The commission shall also provide public utilities an opportunity to earn a profit on cost-effective energy efficiency and load management resource development that, with satisfactory program performance, is financially more attractive to the utility than supply-side utility resources.

G. Public utilities providing electricity and natural gas service to New Mexico customers shall, subject to commission approval, acquire cost-effective and achievable energy efficiency and load management resources available in their service territories. This requirement, however, for public utilities providing electricity service, shall not be less than savings of five percent of 2005 total retail kilowatt-hour sales to New Mexico customers in calendar year 2014 and eight percent of 2005 total retail kilowatt-hour sales to New Mexico customers in 2020 as a result of energy efficiency and load management programs implemented starting in 2007.

H. A public utility that determines it cannot achieve the minimum requirements established in Subsection G of this section shall report to the commission on why it cannot meet those requirements and shall propose alternative requirements based on acquiring cost-effective and achievable energy efficiency and load management resources. If the commission determines, after hearing, that the minimum requirements of Subsection G of this section exceed the achievable amount of energy efficiency and load management available to the public utility or that the program costs of energy efficiency and load management to achieve the minimum requirements of Subsection G of this section exceed the program costs funding established in Subsection A of Section 62-17-6 NMSA 1978, the commission shall establish lower minimum energy savings requirements for the utility based on the maximum amount of energy efficiency and load management that it determines can be achieved.

History: Laws 2005, ch. 341, 5; 2007, ch. 4, 13; 2008, ch. 24, 6; 2013, ch. 124, 2; 2013, ch. 220, 2.



Section 62-17-6 - Cost recovery.

62-17-6. Cost recovery.

A. A public utility that undertakes cost-effective energy efficiency and load management programs shall have the option of recovering its prudent and reasonable costs along with commission-approved incentives for demand-side resources and load management programs implemented after the effective date of the Efficient Use of Energy Act through an approved tariff rider or in base rates, or by a combination of the two. Program costs and incentives may be deferred for future recovery through creation of a regulatory asset. Funding for program costs for investor-owned electric utilities shall be three percent of customer bills, excluding gross receipts taxes and franchise and right-of-way access fees, or seventy-five thousand dollars ($75,000) per customer per calendar year, whichever is less, for customer classes with the opportunity to participate. Funding for annual program costs for gas utilities shall not exceed three percent of total annual revenues, nor shall charges exceed seventy-five thousand dollars ($75,000) per customer per calendar year. Provided that the public utility's total portfolio of programs remains cost-effective, no less than five percent of the amount received by the public utility for program costs shall be specifically directed to energy-efficiency programs for low-income customers. Unless otherwise ordered by the commission, a tariff rider approved by the commission shall require language on customer bills explaining program benefits.

B. The tariff rider shall be applied on a monthly basis, unless otherwise allowed by the commission.

C. A tariff rider proposed by a public utility to fund approved energy efficiency and load management programs shall go into effect thirty days after filing, unless suspended by the commission for a period not to exceed one hundred eighty days. If the tariff rider is not approved or suspended within thirty days after filing, it shall be deemed approved as a matter of law. If the commission has not acted to approve or disapprove the tariff rider by the end of an ordered suspension period, it shall be deemed approved as a matter of law. The commission shall approve utility reconciliations of the tariff rider annually.

History: Laws 2005, ch. 341, 6; 2007, ch. 4, 14; 2008, ch. 24, 7; 2013, ch. 124, 3; 2013, ch. 220, 3.



Section 62-17-7 - Alternative energy efficiency provider.

62-17-7. Alternative energy efficiency provider.

With a public utility's consent, the commission may allow for an alternative entity to provide ratepayer-funded energy efficiency and load management to customers of that public utility.

History: Laws 2005, ch. 341, 7.



Section 62-17-8 - Measurement and verification.

62-17-8. Measurement and verification.

A. A public utility shall submit to the commission an annual report that provides information relating to the actions taken by the public utility to comply with the standards of the Efficient Use of Energy Act. The report shall include documentation of program expenditures, customer participation levels, estimated energy savings, demand reductions and customer monetary savings resulting from programs, evaluation of the cost-effectiveness of expenditures, evaluation of the cost-effectiveness of self-directed programs, a qualitative assessment of program effectiveness and any other information the commission may require pursuant to its rulemaking authority.

B. At least every three years, a public utility shall submit to the commission a comprehensive measurement, verification and program evaluation report prepared by an independent program evaluator. In preparing the report, the independent program evaluator shall measure and verify energy and demand savings, determine cost-effectiveness of the programs, assess the performance of the public utility in implementing energy efficiency and load management programs and, as appropriate, provide recommendations on how program performance can be improved.

C. The commission may direct a public utility to modify or terminate a particular energy efficiency or load management program if, after an adequate period for implementation of the program, the commission determines the program is not sufficiently meeting its goals and purposes. Termination of a program or programs shall be accomplished in a manner that allows the utility to fully recover its reasonable and prudent program costs.

History: Laws 2005, ch. 341, 8; 2008, ch. 24, 8.



Section 62-17-9 - Self-directed programs for customers; exemptions.

62-17-9. Self-directed programs for customers; exemptions.

A. A large customer shall receive approval for a credit for and equal to the expenditures that customer has made at its facilities on and after January 1, 2005 toward cost-effective energy efficiency and load management. To receive approval, the large customer must demonstrate to the reasonable satisfaction of the utility or self-direct program administrator that its expenditures are cost-effective. Once approved, the credit may be used to offset up to seventy percent of the tariff rider authorized by the Efficient Use of Energy Act until the credit is exhausted. Eligible expenditures shall have a simple payback period of more than one year but less than seven years. Projects that have received rebates, financial support or other substantial program support from a utility are not eligible for a credit.

B. A large customer shall receive approval for an exemption to paying seventy percent of the tariff rider if the customer demonstrates to the reasonable satisfaction of the utility or self-direct program administrator that it has exhausted all cost-effective energy efficiency measures at its facility. As used in this section, "cost-effective" means all measures with a simple payback period of more than one year but less than seven years.

C. Large customers shall seek and receive approval for credits and exemptions under this provision from the utility or a commission-approved self-direct program administrator. Approvals or disapprovals by the utility or administrator shall be subject to commission review. Any credit not fully utilized in the year it is received shall carry over to subsequent years. Implementation of credits shall be designed to minimize utility administrative costs.

D. Except as otherwise provided in this section, projects, expenditures and exemptions under this section shall be evaluated by an independent program evaluator using the same measurement and verification standards applying to utility programs, subject to appropriate protections for confidentiality, by the utility or a commission-approved self-direct program administrator and reported in the annual report to the commission pursuant to the Efficient Use of Energy Act.

History: Laws 2005, ch. 341, 9.



Section 62-17-10 - Integrated resource planning.

62-17-10. Integrated resource planning.

Pursuant to the commission's rulemaking authority, public utilities supplying electric or natural gas service to customers shall periodically file an integrated resource plan with the commission. Utility integrated resource plans shall evaluate renewable energy, energy efficiency, load management, distributed generation and conventional supply-side resources on a consistent and comparable basis and take into consideration risk and uncertainty of fuel supply, price volatility and costs of anticipated environmental regulations in order to identify the most cost-effective portfolio of resources to supply the energy needs of customers. The preparation of resource plans shall incorporate a public advisory process. Nothing in this section shall prohibit public utilities from implementing cost-effective energy efficiency and load management programs and the commission from approving public utility expenditures on energy efficiency programs and load management programs prior to the commission establishing rules and guidelines for integrated resource planning. The commission may exempt public utilities with fewer than five thousand customers and distribution-only public utilities from the requirements of this section. The commission shall take into account a public utility's resource planning requirements in other states and shall authorize utilities that operate in multiple states to implement plans that coordinate the applicable state resource planning requirements. The requirements of this section shall take effect one year following the commission's adoption of rules implementing the provisions of this section.

History: Laws 2005, ch. 341, 10.



Section 62-17-11 - Distribution cooperative utilities.

62-17-11. Distribution cooperative utilities.

A. Distribution cooperative utilities shall periodically examine the potential to assist their customers in reducing energy consumption or peak electricity demand in a cost-effective manner. Based on these studies, by January 1, 2009, distribution cooperative utilities shall establish energy efficiency and load management targets and begin to implement cost-effective energy efficiency and load management programs that are economically feasible and practical for their members and customers. Approval for such programs shall reside with the governing body of each distribution cooperative utility and not with the commission.

B. Each distribution cooperative utility shall file with the commission concurrently with its annual report, a report that describes all of the distribution cooperative utility's programs or measures that promote energy efficiency, conservation or load management. The report shall set forth the costs of each of the programs or measures for the previous calendar year and the resulting effect on the consumption of electricity. In offering or implementing energy efficiency, conservation or load management programs, a distribution cooperative utility shall attempt to minimize any cross-subsidies between customer classes.

C. Each distribution cooperative utility shall include in the report required by Subsection B of this section a description of all programs or measures to promote energy efficiency, conservation or load management that are planned and the anticipated date for implementation.

D. Costs resulting from programs or measures to promote energy efficiency, conservation or load management may be recovered by the distribution cooperative utility through its general rates. In requesting approval to recover such costs in general rates, the distribution cooperative utility may elect to use the procedure set forth in Subsection G of Section 62-8-7 NMSA 1978.

History: Laws 2005, ch. 341, 11; 2008, ch. 24, 9.









Chapter 63 - Railroads and Communications

Article 1 - Organization and Management of Railroads

Section 63-1-1 - Formation of corporations.

63-1-1. [Formation of corporations.]

Railroad corporations may be formed by the voluntary association of any five or more persons, in the manner prescribed in this chapter. Such persons must be citizens of the United States.

History: Laws 1878, ch. 1, ch. [tit.] 1, 1; C.L. 1884, 2622; C.L. 1897, 3804; Code 1915, 4653; C.S. 1929, 116-101; 1941 Comp., 74-101; 1953 Comp., 69-1-1.



Section 63-1-2 - Articles of incorporation.

63-1-2. [Articles of incorporation.]

Articles of incorporation must be prepared, setting forth:

A. the name of the corporation;

B. the purpose for which it is formed;

C. the place where its principal business is to be transacted;

D. the term for which it is to exist, not exceeding fifty years;

E. the number of its directors, which shall not be less than five, nor more than eleven; and the names and residences of the persons who are appointed to act as such, until their successors are elected and qualified;

F. the amount of its capital stock, which shall not exceed the amount actually required for the purposes of the corporation, as estimated by competent engineers, and the number of shares into which it is divided;

G. the amount of capital stock actually subscribed, and by whom;

H. the termini of its road and intermediate branches;

I. the estimated length of its road and of each of its branches;

J. that at least ten percent of its capital stock subscribed, has been paid to the treasurer of the intended corporation, giving his name and residence.

History: Laws 1878, ch. 1, ch. [tit.] 1, 2; C.L. 1884, 2623; C.L. 1897, 3805; Code 1915, 4654; C.S. 1929, 116-102; 1941 Comp., 74-102; 1953 Comp., 69-1-2.



Section 63-1-3 - Execution of articles of incorporation.

63-1-3. [Execution of articles of incorporation.]

The articles of incorporation must be subscribed by five or more persons, who must be citizens of the United States, and acknowledged by each of them before some officer authorized by the laws of this state to take and certify acknowledgments of conveyances of real property situate within this state. Each subscriber may subscribe said articles personally or by an attorney-in-fact, thereunto duly authorized in writing signed by said subscriber and acknowledged before some officer authorized by the laws of this state to take and certify acknowledgments of conveyances of real property situated within this state. All such powers of attorney must be securely attached to said articles of incorporation, and be filed therewith, as hereinafter provided.

History: Laws 1878, ch. 1, ch. [tit.] 1, 3; C.L. 1884, 2624; C.L. 1897, 3806; Code 1915, 4655; C.S. 1929, 116-103; 1941 Comp., 74-103; 1953 Comp., 69-1-3.



Section 63-1-4 - Subscriptions to capital stock; minimum amount paid in.

63-1-4. [Subscriptions to capital stock; minimum amount paid in.]

The corporators of each intended corporation, before filing articles of incorporation, must have actually subscribed to the capital stock of the corporation at least one thousand dollars [($1,000)] for each mile of its road and branches, and at least ten percent thereof must have been paid for the benefit of the corporation, to a treasurer appointed by the subscribers in its articles of incorporation, or their attorneys-in-fact as aforesaid.

History: Laws 1878, ch. 1, ch. [tit.] 1, 4; C.L. 1884, 2625; C.L. 1897, 3807; Code 1915, 4656; C.S. 1929, 116-104; 1941 Comp., 74-104; 1953 Comp., 69-1-4.



Section 63-1-5 - Affidavit stating amount of stock subscribed and amount paid.

63-1-5. [Affidavit stating amount of stock subscribed and amount paid.]

There must be securely attached to said articles of incorporation, an affidavit of the treasurer named therein, that the requisite amount of the capital stock of the intended corporation has been actually subscribed, and that ten percent thereof has been actually paid to him for the benefit of said corporation, stating the amount of stock subscribed, and the amount actually paid in.

History: Laws 1878, ch. 1, ch. [tit.] 1, 5; C.L. 1884, 2626; C.L. 1897, 3808; Code 1915, 4657; C.S. 1929, 116-105; 1941 Comp., 74-105; 1953 Comp., 69-1-5.



Section 63-1-6 - Filing; effect.

63-1-6. Filing; effect.

Articles of incorporation, with the powers of attorney mentioned in Section 63-1-3 NMSA 1978, if any such there be, and the affidavit mentioned in Section 63-1-5 NMSA 1978 shall be filed in the office of the secretary of state, and thereupon, the persons who have signed the articles, and their associates and successors, shall be a body politic and corporate, by the name stated in the articles, for the term of years therein specified.

History: Laws 1878, ch. 1, ch. [tit.] 1, 6; C.L. 1884, 2627; C.L. 1897, 3809; Code 1915, 4667; C.S. 1929, 116-115; 1941 Comp., 74-106; 1953 Comp., 69-1-6; 2013, ch. 75, 35.



Section 63-1-7 - Articles of incorporation; certified copies.

63-1-7. Articles of incorporation; certified copies.

A copy of any articles of incorporation filed in pursuance of the provisions of this chapter, certified by the secretary of state, or heretofore certified by the secretary of the territory of New Mexico, must be received in all courts and other places as prima facie evidence of the facts therein stated.

History: Laws 1878, ch. 1, ch. [tit.] 1, 8; C.L. 1884, 2629; C.L. 1897, 3811; Code 1915, 4669; C.S. 1929, 116-117; 1941 Comp., 74-107; 1953 Comp., 69-1-7; 2013, ch. 75, 36.



Section 63-1-8 - Owners of capital stock are stockholders.

63-1-8. [Owners of capital stock are stockholders.]

The owners of shares of the capital stock of corporations formed under this chapter shall be called stockholders.

History: Laws 1878, ch. 1, ch. [tit.] 1, 7; C.L. 1884, 2628; C.L. 1897, 3810; Code 1915, 4668; C.S. 1929, 116-116; 1941 Comp., 74-108; 1953 Comp., 69-1-8.



Section 63-1-9 - Bylaws; adoption.

63-1-9. [Bylaws; adoption.]

Every corporation formed under this chapter must, within three months after filing articles of incorporation, adopt a code of bylaws for its government, not inconsistent with the laws of this state. Bylaws may be adopted by stockholders representing a majority of all the subscribed capital stock, at a meeting of stockholders called for that purpose by order of the acting president, served upon them personally in writing, or by advertisement in some newspaper published in the county in which the principal place of business of the corporation is located, if there be one published therein, but if not, then in some paper published in some adjoining county. The time specified in said order for such meeting shall not be less than two weeks from the date thereof: provided, that the written assent of the holders of two-thirds of the subscribed capital stock shall be effectual to adopt a code of bylaws without a meeting of the stockholders for that purpose.

History: Laws 1878, ch. 1, ch. [tit.] 2, 1; C.L. 1884, 2630; C.L. 1897, 3812; Code 1915, 4670; C.S. 1929, 116-118; 1941 Comp., 74-109; 1953 Comp., 69-1-9.



Section 63-1-10 - Contents of bylaws.

63-1-10. [Contents of bylaws.]

Where no other provision is especially made by this chapter, a railroad corporation may, by its bylaws, provide for:

A. the time, place and manner of calling and conducting the meetings of its directors and stockholders;

B. the number of stockholders constituting a quorum at meetings of stockholders;

C. the mode of voting by proxy at meetings of stockholders;

D. the time for holding annual elections for directors and the mode and manner of giving notice thereof;

E. the compensation and duties of officers;

F. the manner of election and the tenure of office of all officers other than the directors;

G. suitable fines for violation of bylaws, not exceeding in any case one hundred dollars [($100)] for any one offense; and

H. the mode and manner of collecting assessments, except as otherwise provided in this chapter.

History: Laws 1878, ch. 1, ch. [tit.] 2, 2; C.L. 1884, 2631; C.L. 1897, 3813; Code 1915, 4671; C.S. 1929, 116-119; 1941 Comp., 74-110; 1953 Comp., 69-1-10.



Section 63-1-11 - Book of bylaws; public inspection; amendment and repeal of bylaws.

63-1-11. [Book of bylaws; public inspection; amendment and repeal of bylaws.]

All bylaws must be certified by a majority of the directors and the secretary of the corporation, and copied in a legible hand in a book to be kept in the office of the secretary of the corporation, to be known as the book of bylaws, which shall be open to public inspection during office hours of each day, except holidays. When recorded, as aforesaid, the bylaws shall take effect, unless otherwise therein provided. Bylaws may be amended or repealed, or new bylaws may be adopted at an annual meeting, or any other meeting of the stockholders, called by the directors for that purpose, by a vote representing two-thirds of the subscribed capital stock; or the power to amend or repeal or adopt new bylaws may, by a similar vote, at any such meeting, be delegated to the board of directors. Such power, when delegated, may be revoked by a similar vote at any regular meeting of the stockholders. Whenever an amendment or new bylaw is adopted, it shall be copied in the book of bylaws, immediately after the previous bylaws and shall not take effect until so recorded. If any bylaw be repealed, the fact and date of repeal shall be noted in the book of bylaws, and until so noted the repeal shall not take effect.

History: Laws 1878, ch. 1, ch. [tit.] 2, 3; C.L. 1884, 2632; C.L. 1897, 3814; Code 1915, 4672; C.S. 1929, 116-120; 1941 Comp., 74-111; 1953 Comp., 69-1-11.



Section 63-1-12 - Management by board of directors; number; quorum; vacancies.

63-1-12. [Management by board of directors; number; quorum; vacancies.]

The corporate powers, business and property of all railroad corporations must be exercised, conducted, controlled and managed by a board of not less than five nor more than eleven directors, to be elected from among the stockholders, who are citizens of the United States. Unless a quorum be present and acting, no business performed or act done, shall be valid or binding as against the corporation. Vacancies in the board of directors shall be filled by appointment by the board, unless otherwise provided by the bylaws of the corporation. Within the limits above specified, the number of directors may be increased or diminished by a vote of stockholders representing two-thirds of the subscribed capital stock, at any annual meeting of the stockholders.

History: Laws 1878, ch. 1, ch. [tit.] 3, 1; C.L. 1884, 2633; C.L. 1897, 3815; Code 1915, 4673; C.S. 1929, 116-121; 1941 Comp., 74-112; 1953 Comp., 69-1-12.



Section 63-1-13 - Election and term of directors.

63-1-13. [Election and term of directors.]

The directors named in the articles of incorporation shall hold their offices for one year from and after the date of the filing of said articles as provided in Section 63-1-6 NMSA 1978, or until their successors are elected and qualified; thereafter, directors must be elected annually by the stockholders at such time as may be provided in the bylaws of the corporation: provided, that, if no time be fixed in the bylaws, such elections shall be had on the first Wednesday in July of each year.

History: Laws 1878, ch. 1, ch. [tit.] 3, 2; C.L. 1884, 2634; C.L. 1897, 3816; Code 1915, 4674; C.S. 1929, 116-122; 1941 Comp., 74-113; 1953 Comp., 69-1-13.



Section 63-1-14 - Ballots; majority required; voting rights.

63-1-14. [Ballots; majority required; voting rights.]

All elections of directors must be by ballot, and a vote of stockholders representing a majority of the subscribed capital stock shall be necessary to a choice. At all such elections, and at all other elections, and at all meetings of stockholders, each stockholder shall be entitled to one vote for each share of the capital stock owned by him.

History: Laws 1878, ch. 1, ch. [tit.] 3, 3; C.L. 1884, 2635; C.L. 1897, 3817; Code 1915, 4675; C.S. 1929, 116-123; 1941 Comp., 74-114; 1953 Comp., 69-1-14.



Section 63-1-15 - Directors' organization meeting; officers; majority.

63-1-15. [Directors' organization meeting; officers; majority.]

The directors named in the articles of incorporation must meet within one week after the filing of said articles and organize by the election of the president, who shall be one of their number, a secretary and a treasurer; and their successors must so meet and organize immediately after their election. Directors must perform the duties enjoined upon them by law and the bylaws of the corporation. A majority of the directors shall constitute a board for the transaction of business, and every decision of a majority of the directors forming such board, made when duly assembled and in session as such board, shall be valid as a corporate act.

History: Laws 1878, ch. 1, ch. [tit.] 3, 4; C.L. 1884, 2636; C.L. 1897, 3818; Laws 1899, ch. 29, 1; Code 1915, 4676; C.S. 1929, 116-124; 1941 Comp., 74-115; 1953 Comp., 69-1-15.



Section 63-1-16 - Meetings of directors; call; notice.

63-1-16. [Meetings of directors; call; notice.]

When no provision is made in the bylaws for regular meetings of the directors and the mode of calling special meetings, all meetings of the directors must be called by special notice in writing, to be given to each director by the secretary, on the order of the president, or if there be no president, on the order of any two directors. Such orders and notice shall be recorded in the journal of the proceedings of the board of directors.

History: Laws 1878, ch. 1, ch. [tit.] 3, 16; C.L. 1884, 2648; C.L. 1897, 3830; Code 1915, 4688; C.S. 1929, 116-136; 1941 Comp., 74-116; 1953 Comp., 69-1-16.



Section 63-1-17 - Removal of directors; call and notice of meetings; filling vacancy.

63-1-17. [Removal of directors; call and notice of meetings; filling vacancy.]

Directors may be removed from office by a vote of stockholders holding two-thirds of the subscribed capital stock, at a general meeting held after previous notice of the time and place and of the intention to propose such removal. Meetings of stockholders for this purpose may be called by the president or by a majority of the directors, or by stockholders holding at least one-half of the subscribed capital stock. Such calls must be in writing and addressed to the secretary who must thereupon give notice of the time, place and object of the meeting, and by whose order it is called. If the secretary refuses to give such notice, or if there be no secretary, the call may be addressed directly to the stockholders, and be served as a notice, in which case it must specify the time and place of meeting. The notice must be given in the manner prescribed in the bylaws. If, however, no provision has been made in the bylaws, then it shall be served in the manner prescribed in Section 63-1-9 NMSA 1978. In case of removal, the vacancy may be immediately filled by election at the same meeting.

History: Laws 1878, ch. 1, ch. [tit.] 3, 6; C.L. 1884, 2638; C.L. 1897, 3820; Code 1915, 4677; C.S. 1929, 116-125; 1941 Comp., 74-117; 1953 Comp., 69-1-17.



Section 63-1-18 - Declaring dividends; restrictions; liability of directors.

63-1-18. [Declaring dividends; restrictions; liability of directors.]

The directors must not make or declare dividends, except from the surplus profits arising from the business of the corporation; nor must they withdraw, divide or pay to the stockholders, or any of them, any part of the capital stock, nor must they create debts beyond their subscribed capital stock, or reduce or increase the capital stock, except as hereinafter specially provided. For a violation of the provisions of this section, the directors under whose administration the same may have happened, except those who may have caused their dissent therefrom to be entered at large on the minutes of the proceedings of the directors at the time, or were not present when the same did happen, shall be, in their individual and private capacity, jointly and severally liable to the corporation, and to the creditors thereof in the event of its dissolution, to the full amount of the capital stock so divided, withdrawn, paid out or reduced or debt contracted; and no statute of limitations shall be a bar to any suit against such directors for any sums for which they are made liable by this section. There may, however, be a division and distribution of the capital stock and property of the corporation which may remain after the payment of all its debts, upon the dissolution of the corporation or the expiration of its term of existence.

History: Laws 1878, ch. 1, ch. [tit.] 3, 5; C.L. 1884, 2637; C.L. 1897, 3819; Code 1915, 4678; C.S. 1929, 116-126; 1941 Comp., 74-118; 1953 Comp., 69-1-18.



Section 63-1-19 - Calls for installment payment of subscriptions; notice of assessment; publication; form; default; suit or sale of shares.

63-1-19. [Calls for installment payment of subscriptions; notice of assessment; publication; form; default; suit or sale of shares.]

The directors may call in and demand from the stockholders the sums by them subscribed, in installments of not more than ten percent per month: provided, that if the whole capital stock has not been paid in, and the corporation is unable to meet its liabilities, or to satisfy the claims of its creditors, the assessment may be for the full amount unpaid; or if a less amount is sufficient, then it may be for such a percentage as will raise that amount. Notice of each assessment shall be given to the stockholders personally, or shall be published once a week for at least four weeks in a newspaper published at the place designated as the principal place of business of the corporation, or if none be published there, in some newspaper nearest to such place, which notice shall be substantially in the following form:

Notice is hereby given that an assessment of ... dollars per share on the capital stock of .... corporation is due and payable at the office of the corporation in ..... (and at such other places as the directors may designate, naming them), within thirty days from date. All stockholders are requested to make payment on or before that time, or such assessments will be promptly collected in the manner prescribed by law, and the bylaws of said corporation.

(Signed)

Secretary.

If after such notice shall have been given, any stockholder shall make default in the payment of the assessment upon the shares held by him, the same may be collected by suit in any court of competent jurisdiction, in the name of the corporation; or so many of such shares may be sold as may be necessary for the payment of the assessment on all the shares held by him. The sale of said shares shall be made as prescribed in the bylaws of the corporation: provided, that no sale shall be made except at public auction, to the highest bidder; and at such sale the person who will agree to pay the assessment so due, together with the expenses of advertisement and all other expenses of the sale, for the smallest number of whole shares, shall be deemed to be the highest bidder. All stock shall be liable to such sale, and all stockholders shall be liable to recovery by action at law, as aforesaid.

History: Laws 1878, ch. 1, ch. [tit.] 5, 1; C.L. 1884, 2655; C.L. 1897, 3837; Code 1915, 4658; C.S. 1929, 116-106; 1941 Comp., 74-119; 1953 Comp., 69-1-19.



Section 63-1-20 - Assessment remaining unpaid; requirements for new levy.

63-1-20. [Assessment remaining unpaid; requirements for new levy.]

No assessment shall be levied while any portion of a previous one remains unpaid, unless:

A. the power of the corporation has been exercised in accordance with the provisions of this chapter, for the purpose of collecting such previous assessment;

B. the collection of the previous assessment has been enjoined; or

C. the assessment falls within the first proviso contained in the preceding section [63-1-19 NMSA 1978].

History: Laws 1878, ch. 1, ch. [tit.] 5, 2; C.L. 1884, 2656; C.L. 1897, 3838; Code 1915, 4659; C.S. 1929, 116-107; 1941 Comp., 74-120; 1953 Comp., 69-1-20.



Section 63-1-21 - Transfer of shares sold for assessment.

63-1-21. [Transfer of shares sold for assessment.]

All shares sold for assessments, as provided in Section 63-1-19 NMSA 1978 shall be transferred to the purchaser on the transfer book of the corporation on payment of the assessment and costs.

History: Laws 1878, ch. 1, ch. [tit.] 5, 3; C.L. 1884, 2657; C.L. 1897, 3839; Code 1915, 4660; C.S. 1929, 116-108; 1941 Comp., 74-121; 1953 Comp., 69-1-21.



Section 63-1-22 - Purchase by corporation of stock sold for assessments; procedure.

63-1-22. [Purchase by corporation of stock sold for assessments; procedure.]

If, at the sale, no bidder offers the amount of the assessments, costs and charges due, the stock may be bid in and purchased by the corporation, through the secretary, president or any director thereof, at the amount of the assessments, costs and charges due; and the amount of the assessments, costs and charges shall be credited, as paid in full, on the books of the corporation, and an entry of the transfer of the stock to the corporation, must be made on the transfer book thereof. While the stock remains the property of the corporation, it shall not be assessable, nor shall any dividends be declared thereon; but all assessments and dividends shall be apportioned upon the stock held by the stockholders of the corporation.

History: Laws 1878, ch. 1, ch. [tit.] 5, 4; C.L. 1884, 2658; C.L. 1897, 3840; Code 1915, 4661; C.S. 1929, 116-109; 1941 Comp., 74-122; 1953 Comp., 69-1-22.



Section 63-1-23 - Effect of corporation purchase.

63-1-23. [Effect of corporation purchase.]

All purchases of its own stock made by any corporation, as provided in the last section [63-1-22 NMSA 1978], shall vest the legal title to the same in the corporation; and the stock so purchased shall be held subject to the control of the stockholders, who may make such disposition of the same as they may deem proper, in accordance with the bylaws of the corporation, or by vote of the stockholders representing a majority of all the remaining shares. Whenever any portion of the capital stock of a corporation is held by the corporation by purchase, as aforesaid, a majority of the remaining shares shall be a majority of the stock for all purposes of election, or voting on any question at the meeting of the stockholders.

History: Laws 1878, ch. 1, ch. [tit.] 5, 5; C.L. 1884, 2659; C.L. 1897, 3841; Code 1915, 4662; C.S. 1929, 116-110; 1941 Comp., 74-123; 1953 Comp., 69-1-23.



Section 63-1-24 - Extension of time for assessment payment or stock sale; restrictions.

63-1-24. [Extension of time for assessment payment or stock sale; restrictions.]

The dates fixed in any notice of assessment, or notice of delinquent sale, may be extended from time to time for not more than thirty days, by order of the directors, entered in the journal of their proceedings; but no order extending the time for the performance of any act specified in any notice shall be effectual unless notice of such extension or postponement is appended to and published with the notice to which the order relates.

History: Laws 1878, ch. 1, ch. [tit.] 5, 6; C.L. 1884, 2660; C.L. 1897, 3842; Code 1915, 4663; C.S. 1929, 116-111; 1941 Comp., 74-124; 1953 Comp., 69-1-24.



Section 63-1-25 - Errors in proceedings; effect.

63-1-25. [Errors in proceedings; effect.]

No assessment shall be invalidated by a failure to make publication of the notice thereof, hereinbefore provided for, or any notice required by the bylaws of the corporation, nor by the nonperformance of any act required in order to enforce the payment of the same; but in case of any substantial error or omission in the course of proceedings for collection, all previous proceedings, except the levying of the assessment, shall be void, and publication shall be begun anew.

History: Laws 1878, ch. 1, ch. [tit.] 5, 7; C.L. 1884, 2661; C.L. 1897, 3843; Code 1915, 4664; C.S. 1929, 116-112; 1941 Comp., 74-125; 1953 Comp., 69-1-25.



Section 63-1-26 - Actions to recover stock sold for assessments; restrictions.

63-1-26. [Actions to recover stock sold for assessments; restrictions.]

No action shall be sustained to recover stock sold for delinquent assessments, upon the ground of irregularity in the assessment, irregularity or defect in the notice of sale, or in the sale, unless the party seeking to maintain such action first pays or tenders to the corporation, or the party holding the stock sold as the case may be, the sum for which the same was sold, together with all subsequent assessments which may have been paid thereon, and interest on such sums from the time they were paid; and no such action shall be sustained unless the same shall be commenced by the filing of a complaint and the issuing of a summons thereon within six months after such sale shall have been made.

History: Laws 1878, ch. 1, ch. [tit.] 5, 8; C.L. 1884, 2662; C.L. 1897, 3844; Code 1915, 4665; C.S. 1929, 116-113; 1941 Comp., 74-126; 1953 Comp., 69-1-26.



Section 63-1-27 - Proof of publication of assessment or stock sale for default in payment.

63-1-27. [Proof of publication of assessment or stock sale for default in payment.]

The publication of notices required by Section 63-1-19 NMSA 1978 or by the bylaws of the corporation may be proved by the affidavit of the printer, foreman or principal clerk of the newspaper in which the same shall have been published; and the affidavit of the secretary or auctioneer shall be prima facie evidence of the time and place of sale, of the quantity and particular description of the stock sold, and to whom and for what price and of the fact of the purchase money being paid. The affidavits must be filed in the office of the corporation, and copies of the same, certified by the secretary under the corporate seal shall be prima facie evidence of the facts therein stated, in all courts and other places.

History: Laws 1878, ch. 1, ch. [tit.] 5, 9; C.L. 1884, 2663; C.L. 1897, 3845; Code 1915, 4666; C.S. 1929, 116-114; 1941 Comp., 74-127; 1953 Comp., 69-1-27.



Section 63-1-28 - Stock shares; nature; transfer; restrictions.

63-1-28. [Stock shares; nature; transfer; restrictions.]

Shares of the capital stock of any railroad corporation shall be personal property, and may be transferred, by endorsement, by the signature of the proprietor, or his attorney, or legal representative and delivery of the certificate; but such transfer shall not be valid, except between the parties thereto, until the same shall have been entered upon the transfer book of the corporation so as to show the names of the parties by, and to whom, transferred, the number or designation of the shares and the date of transfer: provided, no stock shall be transferred upon the transfer book of the corporation until all previous assessments thereon shall have been fully paid in, nor shall any such transfer be valid except as between the parties thereto, unless at least twenty percent shall have been paid thereon, and certificates issued therefor, and the transfer approved by the board of directors, except by consent of the board of directors.

History: Laws 1878, ch. 1, ch. [tit.] 4, 1; C.L. 1884, 2651; C.L. 1897, 3833; Code 1915, 4691; C.S. 1929, 116-139; 1941 Comp., 74-128; 1953 Comp., 69-1-28.



Section 63-1-29 - Issuance of stock certificates.

63-1-29. [Issuance of stock certificates.]

Certificates for stock, when fully paid up, signed by the president and secretary, shall be issued to the owners thereof, and provision may be made in the bylaws for issuing certificates prior to full payment, under such restrictions, and for such purposes, as the bylaws may provide.

History: Laws 1878, ch. 1, ch. [tit.] 4, 2; C.L. 1884, 2652; C.L. 1897, 3834; Code 1915, 4692; C.S. 1929, 116-140; 1941 Comp., 74-129; 1953 Comp., 69-1-29.



Section 63-1-30 - Transfer of nonresident's shares of stock.

63-1-30. [Transfer of nonresident's shares of stock.]

When shares of stock are owned by persons residing out of the state, the president, secretary or directors of the corporation, before entering any transfer thereof on the books, or issuing a certificate therefor to the transferee, may require from the attorney or agent of the nonresident owner, or from the person claiming under the transfer, an affidavit or other evidence that the nonresident owner was alive at the date of the transfer, and that his signature to the transfer is genuine; and if such affidavit or other satisfactory evidence be not furnished, may require from the attorney, agent or claimant, a bond of indemnity with two sureties, satisfactory to the board of directors; or if not so satisfactory, then one approved by a district or county judge of the county in which the principal office of the corporation is situated, conditioned to protect and indemnify the corporation against any liability to the nonresident owner or his or her legal representatives, in case of his or her death before the transfer, and if such affidavit or other evidence, or bond, be not furnished when required as herein provided, neither the corporation, nor any officer thereof, shall be liable for refusing to enter the transfer on the books of the corporation.

No person holding stock as executor, guardian or trustee, or holding it as collateral security or in pledge, shall be personally subject to any liability as a stockholder of the company; but the person pledging the stock shall be considered as holding the same and shall be liable as a stockholder accordingly; and the estate and funds in the hands of the executor, administrator, guardian or trustee, shall be liable in like manner to the same extent as testator or intestate, or as the ward or person interested in the trust fund would have been if he had been living and competent to act and hold the stock in his own name.

History: Laws 1878, ch. 1, ch. [tit.] 4, 4; C.L. 1884, 2654; C.L. 1897, 3836; Laws 1899, ch. 29, 4; Code 1915, 4694; C.S. 1929, 116-142; 1941 Comp., 74-131; 1953 Comp., 69-1-31.



Section 63-1-31 - Call for stockholders' meeting when authority is lacking; warrant of magistrate.

63-1-31. [Call for stockholders' meeting when authority is lacking; warrant of magistrate.]

Whenever, from any cause, there is no person authorized to call or preside at a meeting of the stockholders, any justice of the peace [magistrate] of the county where the principal place of business of the corporation is established, may, on written application of three or more of the stockholders, issue a warrant to one of the stockholders directing him to call a meeting of the stockholders, by giving the notice required in other cases; and said justice [magistrate] may in the same warrant direct such stockholder to preside at such meeting until a clerk is chosen and qualified, if there is no other officer present legally authorized to preside thereat.

History: Laws 1878, ch. 1, ch. [tit.] 3, 7; C.L. 1884, 2639; C.L. 1897, 3821; Code 1915, 4679; C.S. 1929, 116-127; 1941 Comp., 74-132; 1953 Comp., 69-1-32.



Section 63-1-32 - Quorum for stockholders' meeting; adjournment; record.

63-1-32. [Quorum for stockholders' meeting; adjournment; record.]

At all meetings of the stockholders for any purpose, a majority of the subscribed capital stock must be represented by the holders thereof, in person or by proxy, in writing. Every person acting thereat, in person, or by proxy, or by representative, must be a bona fide stockholder, having stock in his own name on the stock books of the corporation, at least ten days prior to the meeting. Any election or vote had, other than in accordance with the provisions of this chapter, shall be voidable at the instance of absent stockholders, and may be set aside upon petition to the district court for the county where the same was had. Any regular or called meeting of the stockholders may be adjourned from day to day, or from time to time, if, for any cause, there are not present stockholders representing a majority of the subscribed stock, or no election or majority vote had. Such adjournments, and the reasons therefor, shall be noted in the minutes of the proceedings of the meeting, which shall be recorded in the journal of proceedings of the board of directors.

History: Laws 1878, ch. 1, ch. [tit.] 3, 8; C.L. 1884, 2640; C.L. 1897, 3822; Code 1915, 4680; C.S. 1929, 116-128; 1941 Comp., 74-133; 1953 Comp., 69-1-33.



Section 63-1-33 - Postponement of election.

63-1-33. [Postponement of election.]

If from any cause an election does not take place on the day appointed in the bylaws, or if no day be appointed in the bylaws, then on the day appointed in Section 63-1-13 NMSA 1978, it may be held on any day thereafter as is provided for in such bylaws, or to which such election may be adjourned or ordered by the directors. If an election has not been held at the appointed time, and no adjourned or other meeting for the purpose has been ordered by the directors, a meeting may be called by the stockholders, as provided in Section 63-1-17 NMSA 1978.

History: Laws 1878, ch. 1, ch. [tit.] 3, 10; C.L. 1884, 2642; C.L. 1897, 3824; Code 1915, 4682; C.S. 1929, 116-130; 1941 Comp., 74-135; 1953 Comp., 69-1-35.



Section 63-1-34 - Court review of elections; notice.

63-1-34. [Court review of elections; notice.]

Upon the application of any person or body corporate aggrieved by any election held by any railroad corporation, or any proceedings thereof, the district judge of the district in which such election has been held must proceed forthwith, summarily to hear the allegations and proofs of the parties, or otherwise inquire into the matters complained of; and thereupon confirm the election, order a new one or direct such other relief in the premises as accords with right and justice. Before any proceedings are had under this section, five days' notice thereof must be given to the adverse party, or those to be affected thereby.

History: Laws 1878, ch. 1, ch. [tit.] 3, 11; C.L. 1884, 2643; C.L. 1897, 3825; Code 1915, 4683; C.S. 1929, 116-131; 1941 Comp., 74-136; 1953 Comp., 69-1-36.



Section 63-1-35 - Waiver of notice of stockholders' meeting.

63-1-35. [Waiver of notice of stockholders' meeting.]

When all the stockholders are present at any meeting, however called or notified, and sign a written consent thereto, on the record of such meeting, the doings of such meeting shall be as valid as if had at a meeting otherwise legally called and noticed.

History: Laws 1878, ch. 1, ch. [tit.] 3, 13; C.L. 1884, 2645; C.L. 1897, 3827; Code 1915, 4685; C.S. 1929, 116-133; 1941 Comp., 74-137; 1953 Comp., 69-1-37.



Section 63-1-36 - Validity of proceedings where notice of meeting is waived.

63-1-36. [Validity of proceedings where notice of meeting is waived.]

The stockholders, when assembled, as provided in the last section [63-1-35 NMSA 1978], may elect officers to fill all vacancies then existing, and may act upon such other business as may lawfully be transacted at regular meetings of the stockholders.

History: Laws 1878, ch. 1, ch. [tit.] 3, 14; C.L. 1884, 2646; C.L. 1897, 3828; Code 1915, 4686; C.S. 1929, 116-134; 1941 Comp., 74-138; 1953 Comp., 69-1-38.



Section 63-1-37 - Place for stockholders' meeting.

63-1-37. [Place for stockholders' meeting.]

The meetings of stockholders must be held at the office or principal place of business of the corporation: provided, that nothing in this chapter shall be construed to prevent or prohibit any railroad corporation from holding the meetings of its stockholders or board of directors at the principal place of business of such corporation in any other state or territory where a majority of the stock of such corporation is held or owned therein.

History: Laws 1878, ch. 1, ch. [tit.] 3, 15; C.L. 1884, 2647; C.L. 1897, 3829; Laws 1899, ch. 29, 2; Code 1915, 4687; C.S. 1929, 116-135; 1941 Comp., 74-139; 1953 Comp., 69-1-39.



Section 63-1-38 - Change of principal place of business.

63-1-38. [Change of principal place of business.]

Every railroad corporation may change its principal place of business from one place to another in the same county, or from one city or county to another city or county within this state. Before such change is made, the assent, in writing, of the holders of two-thirds of the subscribed capital stock must be obtained and filed in the office of the secretary of the corporation. When such consent is obtained and filed, notice of the intended removal or change must be published at least once a week for three successive weeks, in some newspaper published in the county wherein said principal place of business is situated, if there is one published therein; if not, in a newspaper published in an adjoning [adjoining] county, gving [giving] the name of the county or city or town where it is situated, and that to which it is intended to remove it.

History: Laws 1878, ch. 1, ch. [tit.] 3, 17; C.L. 1884, 2649; C.L. 1897, 3831; Code 1915, 4689; C.S. 1929, 116-137; 1941 Comp., 74-140; 1953 Comp., 69-1-40.



Section 63-1-39 - Corporate records; debts of corporation; minutes of all meetings; list of stockholders; stock transfer book.

63-1-39. [Corporate records; debts of corporation; minutes of all meetings; list of stockholders; stock transfer book.]

The directors must cause a book to be kept by the secretary to be called, record of corporation debts, in which the secretary shall record all written contracts of the directors, and a succinct statement of the debts of the corporation, the amount thereof and to whom contracted, which book shall at all times be open to inspection by any stockholder or other party in interest. When any contract or debt shall be paid or discharged, the secretary shall make a memorandum thereof in the margin, or in some other convenient place in the record where the same is recorded. They must also cause a complete record to be kept by the secretary, of the proceedings of all meetings of the board of directors and of the stockholders, in a book provided specially for that purpose. Such record must show the name of each director present at the opening of each meeting of the board and at what stage of the proceedings any director not present at the opening appeared, and also at what stage of the proceedings any director may absent himself on leave or otherwise. The record must also show the name of each director voting against any proposition, whenever any director may require the same to be placed upon the record. Prior to the adjournment of each meeting of the board or of the stockholders, as the case may be, the record of the proceedings of such meeting must be read and approved. The directors must also cause such other books to [be] kept by the secretary as may be deemed necessary, or prescribed by the directors, in which all the business transactions of the corporation must be plainly and accurately entered and kept; also a book to be labeled, book of stockholders, which shall contain the names of all persons alphabetically arranged, who are, or shall have been, stockholders of the corporation, showing their places of residence, if known, the number of shares of stock held by them respectively, the time when they, respectively, became the owners of such shares, the amount of cash actually paid to the company by them respectively for their stock and also the time when they may have ceased to be stockholders. Said book of stockholders, during the office hours of the secretary, shall be open to the inspection of stockholders and creditors of the corporation and their personal representatives. The directors must also cause to be kept by the secretary a book to be labeled, transfer book, in which all transfers of stock must be entered. Said transfer book, shall be received in all courts and places as prima facie evidence of the facts therein stated.

History: Laws 1878, ch. 1, ch. [tit.] 3, 18; C.L. 1884, 2650; C.L. 1897, 3832; Code 1915, 4690; C.S. 1929, 116-138; 1941 Comp., 74-141; 1953 Comp., 69-1-41.



Section 63-1-40 - False entries or reports; liability.

63-1-40. [False entries or reports; liability.]

Any officer of a railroad corporation who wilfully gives a certificate, or wilfully makes an official report, or gives public notice, or makes an entry in any of the records or books of the corporation concerning the corporation or its business, which is false in any material representation, shall be liable for all the damages resulting therefrom, to any person injured thereby; and if two or more officers unite or participate in the commission of any of the acts herein designated, they shall be jointly and severally liable for such damages.

History: Laws 1878, ch. 1, ch. [tit.] 3, 12; C.L. 1884, 2664; C.L. 1897, 3826; Code 1915, 4684; C.S. 1929, 116-132; 1941 Comp., 74-142; 1953 Comp., 69-1-42.



Section 63-1-41 - Annual report to public regulation commission.

63-1-41. [Annual report to public regulation commission.]

Every railroad corporation must make an annual report to the state corporation commission [public regulation commission] of the operations of the year ending on the thirty-first day of December, which report shall be verified by the president or general superintendent, and the secretary and treasurer of the corporation. Such report must be filed in the office of said commission on or before the first day of March next ensuing, and shall state:

A. the capital stock, and the amount thereof actually paid in;

B. the amount paid for the purchase of lands for the construction of the road, for buildings, engines and cars, respectively;

C. the amount and nature of the indebtedness of the corporation, and the amount due to it;

D. the amount received for the transportation of passengers, property, mails, express matter, respectively, and the amount received from any other sources;

E. the amount of freight transported, specifying the quantity in tons;

F. the amount paid for the repair of engines, cars, buildings and other expenses, in gross, showing the current expense of running its road;

G. the number and amount of dividends, and when paid;

H. the number of engine houses and shops, of engines and cars and their character.

History: Laws 1878, ch. 1, ch. [tit.] 8, 22; C.L. 1884, 2686; C.L. 1897, 3875; Code 1915, 4695; C.S. 1929, 116-143; 1941 Comp., 74-143; 1953 Comp., 69-1-43.



Section 63-1-42 - Change of name.

63-1-42. Change of name.

Any corporation formed under the laws of this state may at any time by resolution of its stockholders, at a regular or special meeting, change its corporate name. After the resolution has been adopted, the president of the company or corporation seeking to change its name, and the secretary thereof, shall sign a certificate, attested with the seal of the company, which shall state, substantially, that the company or corporation, by resolution duly adopted, agreed to change the original corporate name of the corporation, to whatever name has been agreed on, and under the new corporate name the corporation proposes, from and after the date of the certificate, to do, carry on and transact all business pertaining to the corporation, which shall be filed in the office of the secretary of state, and immediately upon the filing of the certificate, the name of the corporation shall be changed to the name set forth in the certificate.

History: Laws 1871-1872, ch. 13, 8; C.L. 1884, 2708; C.L. 1897, 3897; Code 1915, 4732; C.S. 1929, 116-701; 1941 Comp., 74-144; 1953 Comp., 69-1-44; 2013, ch. 75, 37.






Article 2 - Powers and Construction of Roads

Section 63-2-1 - Corporate powers.

63-2-1. [Corporate powers.]

Every railroad corporation as such shall have power:

A. of succession by its corporate name for the period limited in its articles of incorporation;

B. to sue and be sued in any court;

C. to make and use a common seal, and alter the same at pleasure;

D. to acquire, purchase, hold and convey such real and personal estate as the purposes of the corporation may require;

E. to appoint such subordinate officers or agents as the business of the corporation may require, and to allow them suitable compensation;

F. to make bylaws, not inconsistent with any existing law, for the management of its business and property, the regulation of its affairs and for the transfer of its stock;

G. to admit stockholders and to sell their stock or shares for the payment of assessments or installments;

H. to construct, maintain and operate telegraph lines in connection with its railroad and branches;

I. to enter into any obligations or contracts necessary or convenient to the transaction of its ordinary affairs, or for carrying out the purposes of the corporation; and generally, such corporation shall have and possess, for the purpose of construction, maintaining and operating its railroads and telegraph lines, and carrying on its business, all the rights, powers and privileges which are enjoyed by natural persons;

J. to construct such branches from its main line or intermediate branches as it may from time to time deem necessary to increase its business and accommodate the trade or travel of the public.

History: Laws 1878, ch. 1, ch. [tit.] 6, 1; C.L. 1884, 2664; C.L. 1897, 3846; Laws 1899, ch. 29, 3; Code 1915, 4696; C.S. 1929, 116-201; 1941 Comp., 74-201; 1953 Comp., 69-2-1.



Section 63-2-2 - Additional powers.

63-2-2. Additional powers.

In addition to those powers enumerated in Section 63-2-1 NMSA 1978, every railroad corporation shall have the following powers:

A. to cause such examinations and surveys to be made as may be necessary to the selection of the most suitable routes for its railroad and telegraph lines, and for that purpose, by its officers and agents, to enter upon the lands and waters of the state, of private persons and of private and public corporations, subject, however, to responsibility for all damages that it may do thereto;

B. to take, hold and convey, by deed or otherwise, the same as a natural person, such voluntary grants and donations of real and personal property as may be made to aid the construction and maintenance and to provide for the accommodation of its railroad and telegraph lines, or either thereof;

C. to purchase and, by voluntary grants and donations, to receive and take and, by its officers, engineers, surveyors and agents, to enter upon, possess, hold and use in any manner it may deem proper all such lands and other property as its directors may deem necessary, proper and convenient for the construction, maintenance and operation of its railroad and telegraph lines, or either thereof, and for the erection of stations, depots, water tanks, side tracks, turnouts, turntables, yards, workshops, warehouses and for all other purposes necessary or convenient to the corporation in the transaction of its business;

D. to lay out its railroad and branches, not exceeding two hundred feet wide, and to construct and maintain the same, with single or double track, with such appendages as its directors may deem necessary for the convenient use thereof. For the purpose of making embankments, excavations, ditches, drains, culverts and the like and of procuring timber, stone, gravel and other materials for the proper construction and security of its railroad and branches, the corporation may take and occupy as much more land as its directors may deem necessary or convenient for the purposes aforesaid;

E. to construct its railroads and telegraphs across, along or upon any stream of water, water course, street, avenue or highway or across any railway, canal, ditch or flume that its railroad and telegraph, or either thereof, shall intersect, cross or run along; but the corporation shall restore such stream, water courses, streets, avenues, highways, railways, canals, ditches and flumes, so intersected, to their former state, as near as may be, so as not to unnecessarily impair their use or injure their franchises. Wherever its road crosses a navigable stream or body of water, the bridge shall be constructed with a draw, if a draw is necessary, to avoid obstructing the navigation of such stream or body of water;

F. to cross, intersect, join and unite its railroad with any other railroads that have been constructed or that may be constructed at any point on the routes thereof, and upon the grounds of such other railroad companies, with the necessary turnouts, sidings and switches and such other conveniences and appliances as may be necessary to make and complete the crossings, intersections and connections. Such other railroad companies shall unite with the directors of the corporation in making the crossings, intersections and connections and shall grant the facilities therefor upon such terms and conditions as may be agreed upon between them; but if they are unable to agree upon the compensation to be made therefor or the points at which or the manner in which such crossings, intersections and connections shall be made, the same shall be ascertained, determined and declared in the manner and by the proceedings hereinafter provided for the taking of private property for the use of the corporation;

G. to purchase or take by donation or otherwise, land, timber, stone, gravel or other materials to be used in the construction and maintenance of its railroads and telegraphs, or either thereof, and if the same cannot be obtained by agreement with the owners thereof, to take the same by the proceedings and in the manner hereinafter provided for the taking of private property for the use of the corporation;

H. to take, transport, carry and convey persons and property on its railroads by the force and power of steam, of animals or any other mechanical power, or by any combination thereof, and to collect and receive tolls or compensation therefor;

I. to erect and maintain all necessary and convenient buildings, stations, depots, watering places, fixtures and machinery for the accommodation of its passengers, freight and business and to obtain and hold, by purchase, donation or condemnation as hereinafter provided, lands and other property necessary therefor;

J. to take, possess and enjoy, by purchase, donation or condemnation, such natural springs and streams of water, or so much thereof as may be necessary for its uses and purposes in operating its railroad, together with the right of way thereto for pipes, ditches, canals or aqueducts for the conveyance thereof;

K. to regulate the time and manner in which passengers and property shall be transported over its roads and the tolls or compensation to be paid therefor; provided that it shall be unlawful for such corporation to charge more than six cents ($.06) per mile for each passenger and fifteen cents ($.15) per mile for each ton of two thousand pounds, or forty cubic feet, of freight transported on its roads; provided, further, that in no case shall such corporation be required to receive less than twenty-five cents ($.25) for any one lot of freight for any distance; provided, further, that such corporation shall not be required to transport domestic animals, nitroglycerine compounds, gunpowder, acids, phosphorous and other explosive or destructive combustible materials except upon such terms, conditions and rates of freightage as its board of directors may from time to time prescribe and establish;

L. to regulate the force and speed of its locomotives, cars, trains or other machinery used on its roads and to establish, execute and enforce all needful and proper rules and regulations for the management of its trains, the conduct of its business and to secure the safety, comfort and good behavior of its passengers and employees and agents and for the prevention and suppression of gambling of every kind and description on its cars or within its depots or station grounds;

M. to expel from its cars at any stopping place, using no more force than may be necessary, any passenger who, upon demand, refuses to pay the passenger's fare or behaves in a rude, riotous or disorderly manner toward other passengers or the employees of such corporations in charge of such cars or, upon the passenger's attention being called thereto, persists in violating the rules of the corporation against gambling upon its cars;

N. to borrow on the credit of the corporation and under authority of its board of directors or in such manner as the board may prescribe under regulation, resolution or otherwise such sums of money as may be necessary for constructing and equipping its railroad and telegraph lines or for making extensions or additions thereto or betterments or improvements thereof or for funding or refunding its outstanding indebtedness or retiring its obligations and for such other purposes as may be deemed proper in the conduct of its business or in the execution of its powers and to issue and dispose of its bonds and promissory notes or obligations therefor in denominations of not less than one hundred dollars ($100) or any multiple thereof and at a rate of interest not exceeding ten percent per year and for such amounts as the board of directors may deem proper, although in excess of its capital stock. To secure the payment of such bonds, notes or obligations or the bonds or obligations of any other corporation that may be issued in its interest, or for any of the above purposes or to raise funds therefor, it may mortgage or convey in trust its corporate property or any part thereof and the rights, privileges, powers and franchises in connection therewith or appurtenant thereto;

O. to grant to any railroad corporation the right to use in common with it its railroad and telegraph lines or any part thereof. In making such grants and in agreeing upon and prescribing the terms and conditions thereof and the amount and nature of the consideration therefor, such corporation shall have all the rights, powers, capacities and abilities that are enjoyed by natural persons;

P. to take grants of the right to use in common railroad and telegraph lines of other railroad corporations and, in taking and receiving such grants, to have and enjoy the same rights, powers, capacities and abilities that are granted in Subsection O of this section;

Q. to change the line of its road, in whole or in part, whenever a majority of its directors may so determine; provided no such change shall vary the general route of such road as described in its articles of incorporation. The land required for such new line may be acquired by contract with the owners thereof or by condemnation, as provided by law, as in the case of the original line;

R. to increase or diminish its capital stock if at any time it appears that the amount thereof, as fixed in its articles of incorporation, is either more or less than is actually required for constructing, equipping, operating and maintaining its road and telegraph lines. Such increase or decrease shall not be made except by a vote of stockholders representing at least two-thirds of the subscribed capital stock. A certified copy of the proceedings of the meeting and its action in the premises, under the seal of the corporation, shall be filed in the office of the secretary of state and be, by the secretary of state, attached to the articles of incorporation on file in the secretary of state's office; and

S. to consolidate with one or more railroad corporations or under the laws of any other state or territory, its capital stock, properties, roads, equipments, adjuncts, franchises, claims, demands, contracts, agreements, obligations, debts, liabilities and assets of every kind and description upon such terms and in such manner as may be agreed upon by the respective boards of directors; provided no such consolidation shall take effect until it has been ratified and confirmed in writing by stockholders of the respective corporations representing three-fourths of the subscribed capital stock of their respective corporations. In case of such consolidation, articles of incorporation and consolidation shall be prepared setting forth:

(1) the name of the new corporation;

(2) the purpose for which it is formed;

(3) the place where its principal business is to be transacted;

(4) the term for which it is to exist, which shall not exceed fifty years;

(5) the number of its directors, which shall not be less than five nor more than eleven, and the names and residences of the persons appointed to act as such until their successors are elected and qualified;

(6) the amount of its capital stock, which shall not exceed the amount actually required for the purposes of the new corporation, as estimated by competent engineers, and the number of shares into which it is divided;

(7) the amount of stock actually subscribed and by whom;

(8) the termini of its road and branches;

(9) the estimated length of its road and branches;

(10) that at least ten percent of its subscribed capital stock has been paid in;

(11) the names of the constituent corporations and the terms and conditions of consolidation in full. The articles of incorporation and consolidation shall be signed and countersigned by the presidents and secretaries of the several constituent corporations and sealed with their corporate seals. There shall be annexed thereto memoranda of the ratification and confirmation thereof by the stockholders of each constituent corporation, which must be respectively signed by stockholders representing at least three-fourths of the capital stock of their respective corporations. When completed, the articles shall be filed in the office of the secretary of state, and thereupon the constituent corporations named therein must be deemed and held to have become extinct in all courts and places and the new corporation shall be deemed and held in all courts and places to have succeeded to all their several capital stocks, properties, roads, equipments, adjuncts, franchises, claims, demands, contracts, agreements, assets, choses and rights in action, of every kind and description, both at law and in equity, and to be entitled to possess, enjoy and enforce the same and every thereof, as fully and completely as either and every of its constituents might have done had no consolidation taken place. The consolidated or new corporation shall also, in all courts and places, be deemed and held to have become subrogated to its several constituents and each thereof in respect to all their contracts and agreements with other parties and all their debts, obligations and liabilities of every kind and nature to any persons, corporations or bodies politic. The new corporation shall sue and be sued in its own name in any and every case in which any or either of its constituents might have sued or might have been sued, at law or in equity, had no such consolidation been made. Such consolidated or new corporation shall possess, enjoy and exercise all its franchises, properties, powers, privileges, abilities, rights and immunities under the provisions of this chapter, and shall conduct its business according to its provisions and be subject to all its pains and penalties. Nothing in this paragraph shall be construed to impair the obligation of any contract to which any of such constituents were parties at the date of consolidation. All such contracts may be enforced by action or suit, as the case may be, against the consolidated corporation and satisfaction obtained out of the property that, at the date of the consolidation, belonged to the constituent, that was a party to the contract in action or suit, as well as out of any other property belonging to the consolidated corporation; and

(12) every railroad corporation, in addition to the foregoing, shall have such further powers as may be necessary or convenient to enable it to exercise and enjoy, fully and completely, all the powers granted by this chapter and, generally all such powers as are usually conferred upon, required and exercised by railroad corporations and, in the exercise of its powers and every thereof, shall have and enjoy all the rights, privileges, abilities and capacities that are enjoyed by natural persons.

History: Laws 1878, ch. 1, ch. [tit.] 6, 2; C.L. 1884, 2665; C.L. 1897, 3847; Laws 1913, ch. 31, 1; Code 1915, 4697; Laws 1915, ch. 20, 1; C.S. 1929, 116-202; 1941 Comp., 74-202; 1953 Comp., 69-2-2; 2013, ch. 75, 38.



Section 63-2-3 - Sale to railroad of property of infant or insane person; approval by probate court.

63-2-3. [Sale to railroad of property of infant or insane person; approval by probate court.]

If it shall become necessary, for any of the aforesaid purposes of such corporation, to acquire any land, or any right, title, interest or estate therein, which is the property of an infant, idiot or insane person, the guardian, executor or administrator, as the case may be, may sell and convey the same to such corporation, but such sale and conveyance shall not be valid, unless approved by the probate court, or the judge thereof, within whose jurisdiction such lands shall be situated; and the judge of such court is hereby authorized to examine into the terms and conditions of such sales and conveyances, and if he finds them to be just, fair and proper, he shall enter his approval upon the records of said court, and endorse the same upon such conveyances, and thereupon, such conveyances shall have the same force and effect as conveyances made by persons competent to convey in their own names. Should there be no guardian, executor or administrator competent to make such sale and conveyance, it shall be the duty of such judge, upon the petition of any relative or friend acting for the benefit and in the interest of such infant, idiot or insane person, to appoint a guardian for the purpose of making such sale and conveyance, who shall be required to give a bond, with sureties, to be approved by said judge, for the faithful performance of his trust. For the purpose of transacting the business provided for in this section, said court shall be deemed to be always open, and a complete record of its proceedings therein shall be kept as in other cases.

History: Laws 1878, ch. 1, ch. [tit.] 6, 3; C.L. 1884, 2666; C.L. 1897, 3848; Code 1915, 4698; C.S. 1929, 116-203; 1941 Comp., 74-203; 1953 Comp., 69-2-3.



Section 63-2-4 - Power to use highway, air and water transports; limitations.

63-2-4. [Power to use highway, air and water transports; limitations.]

Every corporation now or hereafter incorporated under the laws of the state of New Mexico, or under the laws of any other state and lawfully authorized and admitted to do business in the state of New Mexico, which is now or may hereafter be authorized by law to own and/or operate railroads in the state of New Mexico, shall, in addition to the powers now conferred by the statutes of the state of New Mexico, have power and authority to engage in the transportation of persons, property and mail by highway transport, air transport and water transport; provided, that any such corporation so engaged in the transportation of persons, property and mail by highway transport, air transport and water transport, shall, in the exercise of any and all of such rights and powers, be subject to all lawful regulations and requirements as are now or may hereafter be prescribed by the statutes of the state of New Mexico relating to certificates of convenience and necessity, permits, registration and public regulations governing the operation of like transportation service and facilities by any person or corporation; and, provided further, than any such corporation organized under the laws of the state of New Mexico for the purpose of owning and/or operating railroads, may exercise in any other state any power hereby granted only in conformity with and to the extent permitted by the laws of such other state.

History: Laws 1933, ch. 183, 1; 1941 Comp., 74-204; 1953 Comp., 69-2-4.



Section 63-2-5 - Methods of exercising rights and powers.

63-2-5. [Methods of exercising rights and powers.]

Any corporation so authorized by law to own or operate railroads in the state of New Mexico, may exercise the rights and powers hereby granted by one or more of the following methods:

A. by direct operation of equipment and facilities owned, leased and/or otherwise held or controlled by it;

B. through operations conducted by a corporation owned or controlled in whole or in part by such corporation authorized by law to own and/or operate railroads in the state of New Mexico, either through stock ownership or otherwise, with equipment and facilities owned, leased and/or otherwise held by either or both of such corporations;

C. by operations conducted under contract with such corporation authorized by law to own and/or operate railroads in the state of New Mexico, by a corporation independently owned or controlled, or by an individual or association of individuals, with equipment owned, leased and/or otherwise held or controlled by either or both of the parties to such contract.

History: Laws 1933, ch. 183, 2; 1941 Comp., 74-205; 1953 Comp., 69-2-5.



Section 63-2-6 - Power to borrow, purchase and mortgage.

63-2-6. [Power to borrow, purchase and mortgage.]

Any railroad company heretofore or hereafter organized under the laws of New Mexico, shall have power to borrow money and purchase property, real and personal, for the use of the corporation, and to mortgage and pledge all or any part of its corporate franchises and property in possession or subsequently to be acquired, as security for the payment of the money so borrowed and for the payment of the purchase money for the property so purchased.

History: Laws 1871-1872, ch. 13, 1; C.L. 1884, 2700; C.L. 1897, 3890; Code 1915, 4733; C.S. 1929, 116-702; 1941 Comp., 74-206; 1953 Comp., 69-2-6.



Section 63-2-7 - State lands; granting right-of-way over and right to appropriate water thereon.

63-2-7. [State lands; granting right-of-way over and right to appropriate water thereon.]

There is hereby granted to every railroad corporation formed under the laws of New Mexico a right-of-way for its railroads and telegraphs to the width of one hundred feet on each side of the center line of the track over and through any of the swamp or overflowed lands or other lands, which belonged to the territory of New Mexico, and in cases where deep excavations, or heavy embankments, or other cuttings, ditches, drains, canals, culverts or structures to protect the road beds and to facilitate the use and enjoyment of the same, is or may be required for the grade or other uses of said roads, then, at such places, a greater width of such lands may be taken by such corporation, and the same is hereby further granted to such corporation, not exceeding, in addition, five hundred feet wide. And the right is hereby further granted to such corporation to locate, occupy and hold so much of said lands as may be necessary for sites and grounds for watering places, depots, stations or other buildings or structures, along the line of said railroads necessary for the accommodation of the public, the operating of said roads and the transaction of the business of such corporation. And the further right is hereby granted to such corporation to appropriate to its use, by means of pipes, ditches, aqueducts or other conduits, so much of the waters of any springs or streams on said lands as may be necessary to the operating of the roads and the transaction of the business of such corporation, together with the right-of-way over said lands to such springs or streams for such pipes, ditches, aqueducts or other conduits.

History: Laws 1878, ch. 1, ch. [tit.] 9, 1; C.L. 1884, 2689; C.L. 1897, 3878; Code 1915, 4700; C.S. 1929, 116-301; 1941 Comp., 74-209; 1953 Comp., 69-2-9.



Section 63-2-8 - Municipalities may grant use of streets.

63-2-8. [Municipalities may grant use of streets.]

Any county, city or town in this state is empowered, by vote of its governing body, to give, grant or donate to any such railroad corporation, the use of any of the streets or highways which may be necessary or convenient to enable such corporation to reach an accessible point for a depot or station in such county, city or town, or to pass through the same on as direct a route as possible so as to accommodate the traveling and commercial interests of such county, city or town.

History: Laws 1878, ch. 1, ch. [tit.] 9, 2; C.L. 1884, 2690; C.L. 1897, 3879; Code 1915, 4701; C.S. 1929, 116-302; 1941 Comp., 74-210; 1953 Comp., 69-2-10.



Section 63-2-9 - Location maps to be filed.

63-2-9. Location maps to be filed.

Every corporation formed under this chapter within a reasonable time after its road has been finally located shall cause a map and profile thereof and of the land required and taken for the use thereof and the boundaries of the several counties through which the same may run to be made and file the same in the office of the secretary of state and also similar maps of the parts thereof located in different counties and file the same in the office of the county clerk of the county in which such parts of the road shall be situated, there to remain on record forever. In case the line of the road is changed at any time, as in this chapter provided, similar maps of the new line must be made and filed. The maps and profiles shall be certified by the chief engineer of the corporation and copies so filed and certified shall be kept in the office of the secretary of the corporation, subject to examination by all persons interested. Copies of the maps and profiles certified by any secretary of the territory of New Mexico or by the secretary of state shall be received as prima facie evidence of what they contain in all courts and places within this state.

History: Laws 1878, ch. 1, ch. [tit.] 8, 19; C.L. 1884, 2683; C.L. 1897, 3874; Code 1915, 4702; C.S. 1929, 116-303; 1941 Comp., 74-211; 1953 Comp., 69-2-11; 2013, ch. 75, 39.



Section 63-2-10 - Commencement and completion of road.

63-2-10. Commencement and completion of road.

Every corporation formed under this chapter shall commence the construction of its road within two years after the date of the filing of its articles of incorporation in the office of the secretary of state and shall finish and put the same in full operation within six years thereafter or its right to further complete the same, in the discretion of the legislature of this state, may be forfeited.

History: Laws 1878, ch. 1, ch. [tit.] 8, 24; C.L. 1884, 2688; C.L. 1897, 3877; Code 1915, 4703; C.S. 1929, 116-304; 1941 Comp., 74-212; 1953 Comp., 69-2-12; 2013, ch. 75, 40.



Section 63-2-12 - Aiding other roads; operating jointly; assent of stockholders.

63-2-12. [Aiding other roads; operating jointly; assent of stockholders.]

Any railroad company organized under the laws of this state, may at any time by means of subscription to the capital of any other company or otherwise aid such company in the construction of its railroad within or without the state, for the purpose of forming a connection with the said last mentioned road with the road owned by the company furnishing such aid, or any railroad organized in pursuance of law, either within this state or any other state or territory, may lease or purchase any part or all of any railroad constructed, owned or leased by any other company, upon such terms and conditions as may be agreed on between such companies respectively, or any two or more railroad companies may enter into any arrangement for their common benefit consistent with, and calculated to promote the objects for which they were created: provided, that no such aid shall be furnished, nor any purchase, lease, subletting or arrangements be perfected until a meeting of stockholders of such company of this state, party to such agreement, shall have been called by the directors thereof, at such time and place and in such manner as they shall designate, and the holders of at least two-thirds of the stock of such company represented at such meeting, in person or by proxy, and voting thereat, shall have assented thereto.

History: Laws 1871-1872, ch. 13, 2; C.L. 1884, 2701; C.L. 1897, 3891; Code 1915, 4699; C.S. 1929, 116-204; 1941 Comp., 74-214; 1953 Comp., 69-2-14.



Section 63-2-13 - Corporate power under former acts.

63-2-13. Corporate power under former acts.

All the powers, privileges and exemptions conferred upon corporations organized under the preceding sections of this chapter are conferred upon all corporations incorporated under the laws of this state for the purpose of constructing railroads and also upon all corporations organized for railroad purposes that have registered in the office of the secretary of state the original, or a certified copy, of their articles of incorporation, in accordance with an act entitled, "An act to amend an act entitled an act to create a general incorporation law, permitting persons to associate themselves together as bodies corporate, for mining, manufacturing and other industrial pursuits, and to repeal the sixteenth section of said act, approved January 30th, 1868".

History: Laws 1878, ch. 3, 1; C.L. 1884, 2727; C.L. 1897, 3908; Code 1915, 4734; C.S. 1929, 116-703; 1941 Comp., 74-215; 1953 Comp., 69-2-15; 2013, ch. 75, 41.



Section 63-2-14 - Extensions into other states; power to purchase, lease and sell.

63-2-14. [Extensions into other states; power to purchase, lease and sell.]

Any railroad company may construct and extend its line of railroad into or through any other state, territory or foreign country upon such terms and regulations as may be prescribed by the laws of such other state, territory or foreign country, and such railroad company may purchase or lease the railroad constructed or to be constructed, and other property of any railroad company now or hereafter existing under the laws of this, or of any other state, territory, or of the United States or of any foreign country, with all rights, powers and franchises thereto in anywise appertaining or belonging, or may buy the stock and bonds or either of them, of any such company, and any railroad company now or hereafter existing under the laws of this state may, with the consent of the holders of two-thirds of its entire capital stock, given by a vote at a meeting, or in writing without a meeting, sell or lease its railroad, lands, rights, franchises, powers and appurtenances to any railroad corporation organized under the laws of New Mexico, or of any other state, territory or foreign country, subject to the restrictions and limitations imposed by law upon railroad corporations in this state.

History: Laws 1897, ch. 18, 1; C.L. 1897, 3921; Laws 1909, ch. 35, 1; Code 1915, 4736; C.S. 1929, 116-705; 1941 Comp., 74-216; 1953 Comp., 69-2-16.



Section 63-2-15 - Extensions, branches, sidings and switches of foreign companies; eminent domain.

63-2-15. [Extensions, branches, sidings and switches of foreign companies; eminent domain.]

Any railroad company organized under the laws of another state or territory, which, by a compliance with the laws of this state relating to foreign railroad companies, has purchased or may purchase a line of railroad constructed by another company within this state, may extend such line of railroad, and project and build branches to the same, and sidetracks and switches connecting therewith, and otherwise improve the same, and for such purpose exercise the right of eminent domain to the same extent and in like manner as may be done by a domestic railroad corporation. And any railroad company organized under the laws of this state shall also have the right to extend its line of railroad, to project and build branches, sidetracks and switches, to improve the same and to exercise the right of eminent domain in acquiring lands, right-of-way and other privileges therefor to the same extent as provided by law for the main line of such railroad.

History: Laws 1901, ch. 9, 1; 1907, ch. 27, 1; Code 1915, 4737; C.S. 1929, 116-706; 1941 Comp., 74-217; 1953 Comp., 69-2-17.



Section 63-2-16 - Foreign roads; extensions; certificate to be filed; time for commencement and completion.

63-2-16. Foreign roads; extensions; certificate to be filed; time for commencement and completion.

Any such railroad corporation owning or operating a line of railroad in this state and projecting one or more extensions or branches of such line of railroad in this state shall file in the office of the secretary of state and in the office of the county clerk of each county through or in which the line of any such extension or branch shall be located a declaration, subscribed by its president or vice president and attested under its corporate seal, of its intention to construct such extension or branch line, stating the places from and to which it is intended to build the same, together with a map or plat showing the surveyed line or route thereof. The filing of such declaration and map or plat shall entitle such railroad corporation to a prior right to construct such extension or branch line along the line or route described therein; provided such corporation shall commence construction within four years after date of filing in the office of the secretary of state and complete the same within six years, and provided further, that it shall comply with the laws of this state for acquiring lands for right of way. Nothing in this section or Section 63-2-15 NMSA 1978 shall be deemed to exclude the jurisdiction of this state over the control of all railroads or parts thereof situate within the boundaries of this state.

History: Laws 1901, ch. 9, 2; 1907, ch. 94, 1; 1909, ch. 44, 1; Code 1915, 4738; C.S. 1929, 116-707; 1941 Comp., 74-218; 1953 Comp., 69-2-18; 2013, ch. 75, 42.



Section 63-2-18 - Peace officers; appointment; bond; no authority in labor troubles.

63-2-18. [Peace officers; appointment; bond; no authority in labor troubles.]

The governor of this state is hereby authorized and empowered, upon the application of any railroad company, to appoint, and to commission to serve, during his pleasure, one or more persons designated by such company, to serve at the sole expense of such company, as peace officers with all the powers of regular peace officers, and to give a good and sufficient bond to the state of New Mexico in the penal sum of five thousand dollars ($5,000.00) for the faithful performance of their duties. The company designating such person or persons shall be responsible civilly for any abuse of his or their authority; provided, that such peace officers so appointed shall not have authority as such to act or perform any service or to be used as peace officers with reference to strikes or labor troubles.

History: Laws 1921, ch. 141, 1; C.S. 1929, 116-901; 1941 Comp., 74-220; 1953 Comp., 69-2-20.






Article 3 - Operation and Regulations Generally

Section 63-3-1 - Schedules; accommodations; persons who may be refused transportation.

63-3-1. [Schedules; accommodations; persons who may be refused transportation.]

Every railroad corporation shall start and run its cars for the transportation of persons and property at such regular times as it shall fix by public notice, and shall furnish sufficient accommodations for all such persons and property as shall, within a reasonable time previous thereto, offer or be offered for transportation at the place of starting and the junction of other railroads and stopping places established for taking and leaving persons and property, and shall transport between such places all such persons and property on the payment of its lawful charges therefor: provided, such corporation may decline to receive any person afflicted with any contagious disease, or otherwise unfit to be admitted into its cars.

History: Laws 1878, ch. 1, ch. [tit.] 8, 4; C.L. 1884, 2671; C.L. 1897, 3862; Code 1915, 4708; C.S. 1929, 116-309; 1941 Comp., 74-301; 1953 Comp., 69-3-1.



Section 63-3-2 - Damages in case of refusal of transportation.

63-3-2. [Damages in case of refusal of transportation.]

In case any railroad corporation shall refuse to transport persons or property as provided in the preceding section [63-3-1 NMSA 1978], or to leave the same at the place of destination, it shall pay to the party aggrieved all damages he or she shall sustain thereby.

History: Laws 1878, ch. 1, ch. [tit.] 8, 5; C.L. 1884, 2672; C.L. 1897, 3863; Code 1915, 4709; C.S. 1929, 116-310; 1941 Comp., 74-302; 1953 Comp., 69-3-2.



Section 63-3-6 - Injury to passenger; contributory negligence; insufficient room.

63-3-6. [Injury to passenger; contributory negligence; insufficient room.]

If a passenger be injured while on the platform of any car, or while in any mail, express, baggage or freight car, or on the locomotive, or while his or her head, limbs or body is projected outside the window or door of any passenger car, in violation of the printed regulations of said corporation posted up at the time, in a conspicuous place inside of the passenger cars then in the train, or in violation of any verbal instructions given by any officer of the train, such passenger shall be deemed guilty of contributory negligence, and such corporation shall not be liable for such injury: provided, that there was, at the time, inside of its passenger cars, room sufficient for the accommodation of such passenger.

History: Laws 1878, ch. 1, ch. [tit.] 8, 7; C.L. 1884, 2674; C.L. 1897, 3865; Code 1915, 4711; C.S. 1929, 116-312; 1941 Comp., 74-304; 1953 Comp., 69-3-6.



Section 63-3-7 - Baggage checks; refusal to furnish; nondelivery of baggage; damages.

63-3-7. [Baggage checks; refusal to furnish; nondelivery of baggage; damages.]

A check shall be affixed to every package or parcel of baggage when taken for transportation by such corporation, and a duplicate thereof shall be given to the passenger delivering the same for transportation, and, if such check be refused on demand, such corporation shall pay to such passenger the sum of twenty dollars [($20.00)], to be recovered by action in any court of competent jurisdiction and in addition to the foregoing, no fare or toll shall be collected from such passenger; and if such passenger shall have paid his or her fare, he or she shall be entitled, upon demand, to a return thereof. Upon the production of such check at his or her place of destination, such passenger shall be entitled to receive his or her baggage, and if the same be not delivered within a reasonable time, he or she may be a witness in any action brought on account of such nondelivery, to prove the contents and value thereof: provided, that all actions to recover such baggage, or the value thereof, shall be barred at the expiration of three months after the same shall have accrued.

History: Laws 1878, ch. 1, ch. [tit.] 8, 2; C.L. 1884, 2669; C.L. 1897, 3860; Code 1915, 4706; C.S. 1929, 116-307; 1941 Comp., 74-305; 1953 Comp., 69-3-7.



Section 63-3-8 - Unclaimed baggage; sale after three months' period; proceeds of sale.

63-3-8. [Unclaimed baggage; sale after three months' period; proceeds of sale.]

Every railroad corporation shall safely and securely keep, as warehouseman, all unclaimed baggage for the space of three months, at the expiration of which time it may sell the same, if not previously called for, at public auction, after ten days' public notice by publication in some newspaper of general circulation; or if there be no such paper in the vicinity, then by posting written or printed notices in three conspicuous places in the neighborhood in which such sale is to be made. For the purpose of making such sale, it shall be lawful to open each trunk, package or parcel, and make known the contents thereof. A true account of the sale shall be kept, showing the price at which each parcel was sold, and the number thereof, which shall be the same as the number stamped upon the check thereto attached; and if there be any name, initial letters or other marks upon such parcel, the same shall also be noted in said account. The proceeds of such sale shall be paid, less expenses of the sale, to the owner, upon demand and proof of ownership, at any time within sixty days after the sale, after which date all right of action therefor shall be barred.

History: Laws 1878, ch. 1, ch. [tit.] 8, 3; C.L. 1884, 2670; C.L. 1897, 3861; Code 1915, 4707; C.S. 1929, 116-308; 1941 Comp., 74-306; 1953 Comp., 69-3-8.



Section 63-3-23 - Injury to employees from defective equipment; report of defects; contributory negligence.

63-3-23. [Injury to employees from defective equipment; report of defects; contributory negligence.]

It shall be unlawful for any railroad corporation knowingly and willfully to use or operate any car or locomotive that is defective, or any car or locomotive upon which the machinery or attachments thereto belonging are in any manner defective, or shops or machinery and attachments thereof which are in any manner defective, which defects might have been previously ascertained by ordinary care and diligence by said corporation.

If the employe [employee] of any such corporation shall receive any injury by reason of such defect in any car or locomotive or machinery or attachments thereto belonging, or shops or machinery and attachments thereof, owned and operated, or being run and operated by such corporation, through no fault of his own, such corporation shall be liable for such injury, and upon proof of the same in an action brought by such employe [employee] or his legal representatives, in any court of proper jurisdiction, against such railroad corporation for damages on account of such injury so received, shall be entitled to recover against such corporation any sum commensurate with the injuries sustained: provided, that it shall be the duty of all the employes [employees] of railroad corporations to promptly report all defects coming to their knowledge in any such car or locomotive or shops or machinery and attachments thereof to the proper officer or agent of such corporation and after such report the doctrine of contributory negligence shall not apply to such employe [employee].

History: Laws 1893, ch. 28, 2; C.L. 1897, 3217; Code 1915, 1824; C.S. 1929, 36-105; 1941 Comp., 74-324; 1953 Comp., 69-3-26.



Section 63-3-25 - Fireguards; plowing; burning of vegetation; notice.

63-3-25. [Fireguards; plowing; burning of vegetation; notice.]

The board of county commissioners of each county in this state, through which any line of railroad is operated or may hereafter be operated, shall have power, subject to the limitations in the three succeeding sections [63-3-26 to 63-3-28 NMSA 1978] contained, by an order to be entered of record, to require every railroad corporation oprating [operating] a line of railroad in their respective counties, to plow as a fireguard through such portions of said counties as shall be specially designated in such order, a continuous strip of no more than six feet in width, which said strip of land shall run parallel with said line of railroad, and be plowed in such good and workmanlike manner as to effectually destroy and cover the vegetation thereon, and be sufficient to prevent the spreading of fires; and the outer line of said strip of plowed land shall be upon the outer line of the rights of way of such railroad corporation, not to exceed however, one hundred feet from the center of the track of the railroad. And such railroad corporations shall, in addition to the plowing of such strip, in each and every year burn off, or remove all dry grass or dead and dry vegetation, as soon as the same becomes sufficiently dry to burn, between said plowed strip and the track of such road or roads: provided, however, that such plowing and burning be done between the fifteenth of July and the first day of October, in each and every year: provided, further, that the board of county commissioners shall each year serve said railroad corporations with a duly certified copy of the order, designating the particular localities where such plowing and burning shall be done, in each of said counties, at least thirty days before the said fifteenth day of July; and such fireguards need not be constructed, or burning done within the limits of any city or town, nor along the line of railroads running through mountains or other lands impracticable to plow, nor where such plowing and burning, as aforesaid, would be of no practical utility.

History: Laws 1884, ch. 34, 1; C.L. 1884, 2723; C.L. 1897, 3904; Code 1915, 4744; C.S. 1929, 116-713; 1941 Comp., 74-326; 1953 Comp., 69-3-28.



Section 63-3-26 - Failure to maintain fireguard; penalty; enforcement.

63-3-26. [Failure to maintain fireguard; penalty; enforcement.]

Any railroad corporation failing to comply with the provision [provisions] of the preceding section [63-3-25 NMSA 1978] shall be liable to pay a penalty of two hundred dollars [($200)] for each and every mile, or fractional part thereof, of such strip as it neglects to plow, as aforesaid, in each and every year as aforesaid, or neglects to burn and remove the dry grass and vegetation from, as provided above, the same to be collected by an action of debt in any court of competent jurisdiction, by the attorney general, or district attorney of the district, in the name of the state, provided, such action shall be brought within two years after the cause of action accrues.

History: Laws 1884, ch. 34, 2; C.L. 1884, 2724; C.L. 1897, 3905; Code 1915, 4745; C.S. 1929, 116-714; 1941 Comp., 74-327; 1953 Comp., 69-3-29.



Section 63-3-27 - Fireguard made under direction of county commissioners; expenses.

63-3-27. [Fireguard made under direction of county commissioners; expenses.]

Should any railroad corporation, operating a railroad in this state, not do the plowing and burning required to be done by the preceding two sections [63-3-25, 63-3-26 NMSA 1978], the board of county commissioners of such county may hire the same to be done and charge the expenses thereof to the railroad company so failing to do such plowing and burning, and such company shall be obliged to pay the same and all costs and attorneys' fees for the collection thereof.

History: Laws 1884, ch. 34, 3; C.L. 1884, 2725; C.L. 1897, 3906; Code 1915, 4746; C.S. 1929, 116-715; 1941 Comp., 74-328; 1953 Comp., 69-3-30.



Section 63-3-28 - Actions for damages by fire; limitation.

63-3-28. [Actions for damages by fire; limitation.]

All actions against railroad corporations for damages by fire, that may have been or shall be set out, or caused by operating any line of railroad in this state, shall be commenced by the parties injured within two years after the cause of action accrues.

History: Laws 1884, ch. 34, 4; C.L. 1884, 2726; C.L. 1897, 3907; Code 1915, 4747; C.S. 1929, 116-716; 1941 Comp., 74-329; 1953 Comp., 69-3-31.



Section 63-3-33 - Failure of district attorney to act; prosecution by attorney general.

63-3-33. [Failure of district attorney to act; prosecution by attorney general.]

In case of the failure of any district attorney to bring such suit within a reasonable time after information shall have been lodged with him, by the state corporation commission [public regulation commission] or any other person, of any violation of this act [63-3-29 to 63-3-33 NMSA 1978], it shall be the duty of the attorney general upon being informed of such fact to cause such prosecution to be commenced.

History: Laws 1915, ch. 37, 5; C.S. 1929, 116-325; 1941 Comp., 74-334; 1953 Comp., 69-3-36.



Section 63-3-34 - Bell to be rung at highway crossings.

63-3-34. Bell to be rung at highway crossings.

A. Except as provided in Subsection B of this section, every railroad corporation shall cause a bell to be attached to each of its locomotives and shall cause the bell to be rung at a distance of not less than eighty rods from the crossing of any public street, road or highway.

B. For a railroad, owned by the state or one of its political subdivisions, if the crossing is within a designated quiet zone pursuant to federal railroad administration rules and the maximum allowed speed for a train using the crossing is equal to or less than forty miles per hour, the bell shall be rung not less than three hundred feet from the crossing.

C. A railroad corporation violating a provision of Subsection A or B of this section shall be subject to a penalty of one hundred dollars ($100) to be recovered by action in the name of the state in any court of competent jurisdiction, one-half of which shall go to the informer and the other half of which shall go to the state. The corporation shall also be liable for all damages that may be sustained by any person by reason of noncompliance with the provisions of this section.

History: Laws 1878, ch. 1, ch. [tit.] 8, 1; C.L. 1884, 2668; C.L. 1897, 3859; Code 1915, 4705; C.S. 1929, 116-306; 1941 Comp., 74-335; 1953 Comp., 69-3-37; 1978 Comp., 63-3-34, Laws 2009, ch. 229, 1.



Section 63-3-35 - Highway crossings; definitions.

63-3-35. [Highway crossings; definitions.]

The following words and phrases when used in this act [63-3-35 through 63-3-38 NMSA 1978] shall, for the purpose of this act, have the meanings respectively ascribed to them in this section, except in those instances where the context clearly indicates a different meaning.

A. "Public highways": every place or way of whatever nature open to the use of the public as a matter of right for purposes of vehicular travel.

B. "Grade crossing" or "crossing at grade": a crossing so constructed that a highway crosses railroad tracks upon the same grade as is occupied by such tracks.

C. "Grade separation": a separation of the grade of railroad tracks from that of a highway at a railroad crossing, so constructed that the highway will either pass under the tracks of the railroad or over such tracks, at a sufficient height above the same to permit railroad trains to pass under such highway.

D. "Grade separation limits": all that portion of a highway at or near a railroad crossing between the points where the grade line of such highway leaves its natural grade on one side of a railroad track and where it returns to its natural grade on the other side of such track.

History: Laws 1929, ch. 97, 1; C.S. 1929, 116-1201; 1941 Comp., 74-336; 1953 Comp., 69-3-38.



Section 63-3-36 - Construction and maintenance of highway crossings.

63-3-36. Construction and maintenance of highway crossings.

A. Subject to the provisions of Subsection B hereof, every railroad company in this state shall construct and maintain in good condition, at its own expense, good and sufficient crossings at all places in this state where its railroad crosses public highways, city, town or village streets at grade, now or hereafter to be opened for public use. Such crossings shall be constructed of planks, macadam, concrete or other suitable material in such manner as to be level with the top of the rails for a reasonable distance on each side of each rail.

B. Any highway-railroad crossing at grade that may hereafter be constructed or reconstructed by the state highway department will be a full plank crossing of a material approved by the state highway department and railroad, to be installed by the railroad company at the state highway department's expense. If a joint investigation of railroad and highway engineers shows that a highway-railroad crossing at grade should be reconstructed, then the highway department shall pay the railroad for the initial full plank crossing. Said constructed or reconstructed crossing will be maintained in good condition at the railroad company's own expense.

History: Laws 1929, ch. 97, 2; C.S. 1929, 116-1202; 1941 Comp., 74-337; 1953 Comp., 69-3-39; Laws 1963, ch. 133, 1.



Section 63-3-37 - Separation of grade crossing; determination; cost.

63-3-37. Separation of grade crossing; determination; cost.

Whenever a state, county, municipal or other street or highway, including a highway that may be designated as a part of the federal aid highway system, which may be constructed or reconstructed in such manner that it crosses or intersects any railroad, the state transportation commission, or other governing body, may, if in its opinion it is practicable and reasonably necessary for the protection of the traveling public, separate the grades at such crossing and, if unable to agree with the railroad as to the grade separation and the method of accomplishing the separation, may apply to the district court of the county in which the separation is located by verified petition praying for the separation of grades at the crossing and shall accompany the petition with plans and specifications of the proposed grade separation. The procedure on the petition shall be the same as in ordinary civil action. If the court determines in such proceeding that the grade separation is practicable and reasonably necessary for the protection of the traveling public over the highway, it shall order the grade separation to be made, either in accordance with the plans and specifications filed with the petition or in accordance with such modification of the plans and specifications as the court determines to be proper, and upon condition that the then existing grade crossing shall be closed to all forms of street or highway traffic upon the completion of the grade separation. The orders of court in such proceedings shall be enforced in the same manner as decrees in equity. When any separation of grades is made either by agreement or by court order, the railroad company shall pay not to exceed ten percent of the cost between the grade separation limits, provided that the then existing grade crossing shall be closed to all forms of street or highway traffic upon the completion of the grade separation and provided that where funds are made available for such purposes under the provisions of the act of congress known as 23 USCA 101 et seq., as amended and supplemented, the participation of the railroad company in the cost of construction and maintenance of any grade separation structure and the approaches thereto shall be in conformity with and subject to the provisions of that act. In cases where two or more railroads are located in such proximity to each other as to be involved in any single separation of grades, the portion of the cost of the grade separation shall be apportioned between the railroads either by agreement or in such manner as may be just by order of court in such proceeding. Whenever the plans and specifications for a grade separation, as finally fixed by agreement or order of court, provide for raising or lowering the grade of the railroad tracks, the cost shall be included in the cost of the grade separation.

History: Laws 1929, ch. 97, 3; C.S. 1929, 116-1203; 1941 Comp., 74-338; Laws 1945, ch. 112, 1; 1949, ch. 118, 1; 1953 Comp., 69-3-40; 2003, ch. 142, 5.



Section 63-3-38 - Maintenance of grade crossing.

63-3-38. Maintenance of grade crossing.

After construction of every grade separation, the state transportation commission shall maintain the highway roadbed and the structures supporting it and the railroad shall maintain its roadway and track and the structures supporting them.

History: Laws 1929, ch. 97, 4; C.S. 1929, 116-1204; 1941 Comp., 74-339; 1953 Comp., 69-3-41; 2003, ch. 142, 6.



Section 63-3-39 - Industrial railroads; hauling for others; not considered common carrier.

63-3-39. [Industrial railroads; hauling for others; not considered common carrier.]

No person or persons, and no industrial corporation not incorporated as a common carrier under the laws of this or some other state, and not holding himself, or itself, out as such common carrier, owning or operating industrial railroad tracks in connection with any industry in this state, shall be held or construed to be a common carrier by virtue of, or because of, the hauling of materials or supplies for others upon such industrial tracks, either free or under private contract for compensation for such service, and any and all contracts made for such service shall be lawful.

History: Laws 1921, ch. 191, 1; C.S. 1929, 116-801; 1941 Comp., 74-340; 1953 Comp., 69-3-42.






Article 3A - Railroad Planning and Projects

Section 63-3A-1 - Short title.

63-3A-1. Short title.

This act [63-3A-1 through 63-3A-3 NMSA 1978] may be cited as the "Railroad Planning and Projects Act".

History: Laws 1985, ch. 36, 1.



Section 63-3A-2 - Purpose.

63-3A-2. Purpose.

It is the intent of the legislature to assign to the state highway and transportation department the functions of planning necessary to develop a coordinated program with the United States department of transportation in the fields of rail freight and passenger transportation. In order to accomplish this purpose and to obtain all possible funds available to implement this activity, the Railroad Planning and Projects Act shall be liberally construed.

History: Laws 1985, ch. 36, 2; 1987, ch. 268, 5.



Section 63-3A-3 - State highway and transportation department; additional powers.

63-3A-3. State highway and transportation department; additional powers.

A. The state highway and transportation department is authorized to enter into agreements with any bureau, department or agency of the United States government dealing with or concerning the planning of any railroad freight or passenger system for operation in New Mexico.

B. The state highway and transportation department shall have the authority to plan and promote efficient rail transportation services and shall:

(1) maintain adequate programs of research, promotion and development with provision for public participation; and

(2) take all practical steps to improve the quality of rail freight and passenger services in New Mexico.

History: Laws 1985, ch. 36, 3; 1987, ch. 268, 6.



Section 63-3A-4 - Rail passenger study.

63-3A-4. Rail passenger study.

A. The alliance for transportation research institute at the university of New Mexico shall conduct a feasibility study regarding the potential for passenger rail service linking the El Paso-Juarez metropolitan area with New Mexico towns and cities along the Rio Grande corridor and continuing on to Denver, Colorado. The study shall:

(1) identify the alignment, condition and ownership of tracks;

(2) define an integrated network for intercity rail travel; and

(3) provide alternatives for intermodal connections between the affected airports and passenger rail services.

B. The study shall investigate the potential for New Mexico passenger rail service links to the national intermodal transportation initiative, "Reconnecting America".

C. The study shall be conducted in collaboration with the state highway and transportation department.

D. The alliance for transportation research institute shall report to the governor and the legislature on study recommendations for potential intermodal links to regional and national transportation strategies and interstate rail travel.

History: Laws 2003, ch. 106, 1.






Article 4 - Discontinuance of Operations

Section 63-4-9 - Railroads constructed for special industry; private contracts without liability as common carriers.

63-4-9. [Railroads constructed for special industry; private contracts without liability as common carriers.]

The owner or owners of any line of railroad, not exceeding 60 miles in length, in the state of New Mexico, which has been or shall be constructed primarily for the purpose of carrying coal, lumber or the products of some other particular industry, may enter into private contracts for the carriage of persons or freight over such line of railroad without thereby becoming liable to control as common carriers or becoming subject to the obligations and duties of common carriers.

History: Laws 1921, ch. 200, 9; C.S. 1929, 116-409; 1941 Comp., 74-409; 1953 Comp., 69-4-9.






Article 5 - Foreclosure of Mortgage on Railroad Property

Section 63-5-1 - Foreclosure; rights of purchases; new corporation; organization.

63-5-1. Foreclosure; rights of purchases; new corporation; organization.

Whenever the railroad lands or other property of any railroad corporation created by or under any law of the United States or of the state or the part of the railroad, lands or other property of any such corporation situated in the state is sold by virtue of a mortgage or deed of trust or pursuant to the judgment or decree of any court of competent jurisdiction or by virtue of any execution issued thereon, the purchasers at any such sale may acquire and become vested with the property sold and may acquire any other property and franchises, rights and powers of the corporation in this state or elsewhere. Purchasers may associate with themselves any number of persons and with their associates may become a corporation with power to own, operate, exercise and enjoy the properties, franchises, rights and powers acquired by the purchasers upon making, acknowledging and filing in the office of the secretary of state a certificate in which the purchasers describe by name and by reference to the charter or law under which it was organized, the corporation whose property or part of whose property the purchasers have acquired, the court by whose authority the sale was made, with the date of the judgment or decree authorizing or directing the sale, a brief description of the property sold and also the following particulars:

A. the name of the new corporation intended to be formed by the filing of the certificate;

B. the maximum amount of its capital stock and the number of shares into which it is divided, and specifying the classes thereof, whether common or preferred, and the amount of and rights pertaining to each class; and

C. the number of directors, not less than three nor more than fifteen, who shall manage the affairs of the new corporation and the names and post office addresses of the directors for the first year.

History: Laws 1897, ch. 19, 1; C.L. 1897, 3922; Code 1915, 4720; C.S. 1929, 116-501; 1941 Comp., 74-501; 1953 Comp., 69-5-1; 2013, ch. 75, 43.



Section 63-5-2 - Powers of new corporation.

63-5-2. [Powers of new corporation.]

Such new corporation shall thereupon be vested with, and shall be entitled to exercise and enjoy, all the rights, franchises and powers, which belong to or could be exercised by the corporation whose property, or part of whose property, was acquired by such purchasers, as aforesaid, and may acquire and enjoy all or any part of the railroad, lands or other property of such corporation in the state of New Mexico, or elsewhere, and may conduct its business generally, under and in the manner provided in the charter of such last mentioned corporation, or under the laws relating thereto, with such variations in manner and form of organization as such purchasers and their associates may deem necessary and set forth in such certificates, subject to the restrictions and limitations imposed by law upon railroad corporations in this state, and any such corporation shall have the power to issue and dispose of its capital stock, of the kind and character, and of the amount specified in said certificate; and such new corporation shall, in no manner, be deemed or held liable for the debts, obligations or liabilities of the corporation whose property, or a part thereof, it may have acquired, except state and county taxes.

History: Laws 1897, ch. 19, 2; C.L. 1897, 3923; Code 1915, 4721; C.S. 1929, 116-502; 1941 Comp., 74-502; 1953 Comp., 69-5-2.



Section 63-5-3 - Rights of new corporation.

63-5-3. [Rights of new corporation.]

Such corporation shall be vested with and be entitled to possess, exercise and enjoy any and all rights, franchises and powers which are given or may hereafter be given to any railroad company organized under the general laws of this state, and that such new corporation, when organized to purchase, acquire or take the property of any railroad company sold as aforesaid, may lease or purchase the railroad and other property and franchises of any railroad company organized under the laws of the United States or any state or territory thereof, and thereafter operate and maintain the same, or may lease or sell its railroad and other property to any railroad company organized under the laws of any state or territory subject to the restrictions and limitations imposed by law upon railroad corporations in this state.

History: Laws 1897, ch. 19, 3; C.L. 1897, 3924; Code 1915, 4722; C.S. 1929, 116-503; 1941 Comp., 74-503; 1953 Comp., 69-5-3.



Section 63-5-4 - Sale of foreclosed railroad.

63-5-4. [Sale of foreclosed railroad.]

The purchasers at any such sale as aforesaid, may, if they choose, sell, transfer or assign all the railroads, lands, properties, rights, franchises and powers so purchased or acquired by them or belonging to the corporation whose property or a part of whose property was so purchased, to a corporation of any state or territory which may be authorized by the laws of such state or territory, or by its charter, to purchase or acquire such or similar property, and upon such sale, transfer or assignment being made, such corporation to whom the same shall be made shall become vested with all of said property, together with all the rights, franchises and powers thereto belonging or in anywise appertaining or [sic] to the corporation whose property or a part thereof was sold, subject to the restrictions and limitations imposed by law upon railroad corporations in this state, but shall not be deemed or held liable in any manner for the debts, obligations or liabilities, or any of them, of the corporation whose property or a part thereof may have been sold, except state and county taxes.

History: Laws 1897, ch. 19, 4; C.L. 1897, 3925; Code 1915, 4723; C.S. 1929, 116-504; 1941 Comp., 74-504; 1953 Comp., 69-5-4.






Article 6 - Dissolution of Railroad Companies



Article 7 - Public Regulation Commission; Complaints, Hearings and Reports

Section 63-7-1 - Public regulation commission; term defined; office.

63-7-1. Public regulation commission; term defined; office.

The term "commission", as used in Chapter 63, Article 7 NMSA 1978, means the public regulation commission. The office of the commission shall be located in the city of Santa Fe, New Mexico.

History: Laws 1912, ch. 78, 1; Code 1915, 5373; C.S. 1929, 134-1106; 1941 Comp., 74-701; 1953 Comp., 69-7-1; Laws 1998, ch. 108, 50; 2001, ch. 245, 2.



Section 63-7-1.1 - Commission powers and duties; transportation and transmission companies and common carriers; telephone and telegraph companies.

63-7-1.1. Commission powers and duties; transportation and transmission companies and common carriers; telephone and telegraph companies.

A. With respect to transportation and transmission companies and common carriers, the commission shall:

(1) fix, determine, supervise, regulate and control all charges and rates of railway, express, telegraph, telephone, sleeping car and other transportation and transmission companies and common carriers within the state;

(2) determine any matters of public convenience and necessity with respect to matters subject to its regulatory authority as provided by law;

(3) require railway companies and other common carriers to provide and maintain adequate equipment, depots, stockpens, station buildings, agents and facilities for the accommodation of shippers and passengers and for receiving and delivering freight and express and to provide and maintain necessary crossings, culverts, sidings and other facilities for convenience and safety whenever in the commission's judgment the public interest demands;

(4) require railway companies, transportation companies and common carriers to provide such reasonable safety appliances and use such reasonable safety practices as may be necessary and proper for the safety of employees and the public as required by federal or state laws and rules;

(5) change, amend and rescind rates;

(6) enforce its rules through administrative sanctions and in the courts; and

(7) carry out all other duties and have all other powers provided by law.

B. In fixing rates of telephone and telegraph companies, due consideration shall be given to the earnings, investments and expenditures as a whole within the state. The commission shall include in that consideration the earnings, investments and expenditures derived from or related to the sale of directory advertising and other directory listing services.

C. The commission may subpoena witnesses and documents, enforce its subpoenas through any court and, through the court, punish for contempt.

D. The commission has the power, after notice and hearing of record, to determine and decide any question and to issue orders relating to its powers and duties.

E. An interested party may appeal from a final order of the commission by filing a notice of appeal with the supreme court asking for review of the order within thirty days of the final order. The appellant shall pay to the commission any costs of preparing and transmitting the record to the court.

F. The pendency of an appeal shall not automatically stay the order appealed from. The appellant may seek to obtain a stay from the commission or the supreme court.

G. The appeal shall be on the record of the hearing before the commission and shall be governed by the appellate rules applicable to administrative appeals. The supreme court shall affirm the commission's order unless it is:

(1) arbitrary, capricious or an abuse of discretion;

(2) not supported by substantial evidence in the record; or

(3) otherwise not in accordance with law.

H. In the case of a failure or refusal of any person to comply with an order of the commission within the time prescribed in the order or within thirty days after the order is entered, whichever is later, unless a stay has been granted, the commission shall seek enforcement of the order in the district court. The enforcement hearing shall be held on an expedited basis. At the hearing, the sole question shall be whether the person has failed to comply with or violated the order.

History: Laws 1998, ch. 108, 52.



Section 63-7-10 - Inspection of books and records.

63-7-10. [Inspection of books and records.]

The commission or any commissioner or person authorized by the commission in writing, under its seal to make such examination, shall have the right at all times to inspect the books, papers and records of all such companies and common carriers doing business in this state relating to any matter pending before, or being investigated by, the commission. Any officer, agent or employe [employee] of any such company or corporation, or any person, in charge of such books, papers and records, who shall refuse to permit such examination, or who shall conceal, destroy or mutilate, or attempt to conceal, destroy or mutilate any such books, papers or records, or remove the same beyond the limits of the state for the purpose of preventing such examination shall be deemed guilty of a misdemeanor and upon conviction thereof may be fined not to exceed five hundred dollars [($500)] or imprisoned in the county jail not more than six months.

History: Laws 1912, ch. 78, 9; Code 1915, 5381; C.S. 1929, 134-1114; 1941 Comp., 74-710; 1953 Comp., 69-7-10.



Section 63-7-20 - Utility and carrier inspection; fee.

63-7-20. Utility and carrier inspection; fee.

A. Each utility and carrier doing business in this state which is subject to the control and jurisdiction of the commission by virtue of the provisions of Article 11 of the constitution of New Mexico with respect to its rates and service shall pay annually to the commission a fee in performance of its duties as now provided by law. The fee for carriers shall not exceed two hundred fifty-six thousandths percent of its gross receipts from business transacted in New Mexico for the preceding calendar year. The fee for utilities shall not exceed five hundred eleven thousandths percent of its gross receipts from business transacted in New Mexico for the preceding calendar year. This sum shall be payable annually on or before April 1 in each year. No similar fee shall be imposed upon the utility or carrier. In the case of utilities or carriers engaged in interstate business, the fees shall be measured by the gross receipts of the utilities or carriers from intrastate business only for the preceding calendar year and not in any respect upon receipts derived wholly or in part from interstate business. As used in this section, "utility" includes telephone companies and transmission companies but does not include public utilities subject to the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978].

B. When a fee is not paid on the date it is due, interest shall be paid to the state on the amount due. The interest on the amount due shall start to accrue on the day following the due date and shall continue to accrue until the total amount due is paid. The rate of interest on a late fee payment shall be fifteen percent per year, computed at the rate of one and one-fourth percent per month.

C. In addition to any interest due on a late fee payment, a penalty shall be paid to the state for failure to pay the fee when it is due. The penalty imposed shall be two percent of the amount of the fee due.

D. The attorney general, in the name of the state, shall bring suit to collect fees, interest and penalties that remain unpaid.

History: 1941 Comp., 74-722, enacted by Laws 1951, ch. 194, 1; 1953 Comp., 69-7-22; Laws 1989, ch. 233, 1; 1993, ch. 311, 11; 2003, ch. 14, 20; 2005, ch. 339, 7.



Section 63-7-21 - Disposition of fees.

63-7-21. [Disposition of fees.]

All moneys collected under the provisions of Chapter 194, Laws of 1951 [63-7-20 through 63-7-22 NMSA 1978], shall be deposited with the state treasurer and by him credited to the general fund.

History: 1941 Comp., 74-723, enacted by Laws 1951, ch. 194, 2; 1953 Comp., 69-7-23; Laws 1957, ch. 10, 1.



Section 63-7-22 - Exemptions from act.

63-7-22. [Exemptions from act.]

The provisions of this act [63-7-20 through 63-7-22 NMSA 1978] shall not apply to pipelines which are used for the transportation of oil, natural gas or the products thereof; neither shall the provisions of this act apply to common or contract motor carriers or aircraft carriers transporting passengers or property for hire.

History: 1941 Comp., 74-724, enacted by Laws 1951, ch. 194, 3; 1953 Comp., 69-7-24.



Section 63-7-23 - Telecommunications; administrative fines.

63-7-23. Telecommunications; administrative fines.

A. For purposes of this section:

(1) "commission" means the public regulation commission; and

(2) "telecommunications provider" means any telegraph company, telephone company, transmission company, telecommunications common carrier, telecommunications company, cellular service company or pay telephone provider regulated in whole or in part by the commission under law, including the Telephone and Telegraph Company Certification Act [Chapter 63, Article 9 NMSA 1978], the New Mexico Telecommunications Act [Chapter 63, Article 9A NMSA 1978], the Cellular Telephone Services Act [Chapter 63, Article 9B NMSA 1978] and Sections 63-9E-1 and 63-9E-3 NMSA 1978.

B. The commission may impose an administrative fine on a telecommunications provider for any act or omission that the provider knew or should have known was a violation of any applicable law or rule or order of the commission.

C. Except in the case of disputes between telecommunications providers, an administrative fine of not more than one thousand dollars ($1,000) may be imposed for each violation or each of multiple violations arising out of the same facts up to a maximum of twenty-five thousand dollars ($25,000); or an administrative fine of not more than one thousand dollars ($1,000) may be imposed for each day of a continuing violation arising out of the same facts up to a maximum of twenty-five thousand dollars ($25,000). Notwithstanding any other provision of this subsection, the commission may impose an administrative fine not to exceed twenty-five thousand dollars ($25,000) for a single violation:

(1) that results in substantial harm to the customers of the telecommunications provider or substantial harm to the public interest; or

(2) for failure to obtain a certificate of public convenience and necessity required by law or for operation outside the scope of that certificate.

D. In the case of disputes between telecommunications providers, an administrative fine of not more than one hundred thousand dollars ($100,000) may be imposed for the violation of a telecommunications provider interconnection agreement, telecommunications provider wholesale tariff, or commission regulation or order otherwise relating to the provision of services between telecommunications providers. An administrative fine of not more than one hundred thousand dollars ($100,000) may be imposed for each day of a continuing violation.

E. The amount of the fine should bear a reasonable relationship to the nature and severity of the violation.

F. The commission shall initiate a proceeding to impose an administrative fine by giving written notice to the provider that the commission has facts as set forth in the notice that, if not rebutted, may lead to the imposition of an administrative fine under this section and that the telecommunications provider has an opportunity for a hearing. The commission may only impose an administrative fine by written order that, in the case of contested proceedings, shall be supported by a preponderance of the evidence.

G. The commission may initiate a proceeding to impose an administrative fine within two years from the date of the commission's discovery of the violation, but in no event shall a proceeding be initiated more than five years after the date of the violation. This limitation shall not run against any act or omission constituting a violation under this section for any period during which the telecommunications provider has fraudulently concealed the violation.

H. The commission shall consider mitigating and aggravating circumstances in determining the amount of administrative fine imposed.

I. For purposes of establishing a violation, the act or omission of any officer, agent or employee of a telecommunications provider, within the scope of such person's authority, duties or employment, shall be deemed the act or omission of the telecommunications provider.

J. Any telecommunications provider or other person aggrieved by an order assessing an administrative fine may appeal the order to the supreme court of New Mexico. A notice of appeal shall be filed within thirty days after the entry of the commission's order. Notice of appeal shall name the commission as appellee and shall identify the order from which the appeal is taken.

K. The commission shall promulgate procedural rules for the implementation of this section.

History: Laws 1995, ch. 175, 1; 1998, ch. 108, 51; 2000, ch. 100, 2; 2000, ch. 102, 2.






Article 8 - Health and Safety of Railroad Employees



Article 9 - Telephone and Telegraph Companies

Section 63-9-1 - Short title.

63-9-1. Short title.

Chapter 63, Article 9 NMSA 1978 may be cited as the "Telephone and Telegraph Company Certification Act".

History: 1953 Comp., 69-10-1, enacted by Laws 1965, ch. 292, 1; 1998, ch. 108, 53.



Section 63-9-2 - Definitions.

63-9-2. Definitions.

As used in the Telephone and Telegraph Company Certification Act:

A. "commission" means the public regulation commission;

B. "telephone company" means a company, corporation, partnership, individual or others, not engaged solely in interstate business, furnishing mobile telephone service or radio paging;

C. "public utility telephone service" means making and offering mobile telephone or radio paging service to or for the public generally and being ready, willing and able to furnish such service with adequate equipment; and

D. "certificated area" means the geographical area that a telephone company is authorized to serve by a certificate of public convenience and necessity and that is defined on the map as part of the certificate.

History: 1953 Comp., 69-10-2, enacted by Laws 1965, ch. 292, 2; 1975, ch. 59, 1; 1985, ch. 242, 22; 1998, ch. 108, 54.



Section 63-9-3 - Certificate required for operation.

63-9-3. Certificate required for operation.

No telephone company shall hereafter begin the construction or operation of any telephone plant or system or of any extension thereof, for the purpose of furnishing public utility telephone service, without first obtaining from the commission a certificate that public convenience and necessity requires or will require such construction or operation of the plant or system; provided, that this section shall not apply to:

A. construction of plant or system within a certificated area which such telephone company already lawfully serves, where such construction is necessary in the ordinary course of business;

B. extension of plant or system to area contiguous to the certificated area of such telephone company, if such contiguous areas are not certificated and are not receiving public utility telephone service from another telephone company; provided that the commission shall be notified, in such manner as it may prescribe by rule, of any such extension into contiguous area; and

C. such construction or extension occurring when a proper application is being made pursuant to Section 4 [63-9-4 NMSA 1978] of this act.

History: 1953 Comp., 69-10-3, enacted by Laws 1965, ch. 292, 3.



Section 63-9-4 - Certificate for operations.

63-9-4. Certificate for operations.

A telephone company furnishing public telephone or telegraph service, including any telephone cooperative operating in the state, shall file with the commission an application for a certificate of public convenience and necessity. The commission shall grant a certificate only to the extent of territory served and shall define such area on a map. Operations for which no application has been made are unlawful.

History: 1953 Comp., 69-10-4, enacted by Laws 1965, ch. 292, 4; 1998, ch. 108, 55.



Section 63-9-5 - Application for certificate.

63-9-5. Application for certificate.

A. If the applicant for a certificate of convenience and necessity is a corporation, a certified copy of its articles of incorporation shall be filed in the office of the commission before any certificate may issue.

B. The commission, upon the filing of an application, shall fix a time and place for hearing thereon, which shall be no sooner than ten days after the filing. The commission shall cause notice of the hearing to be served at least ten days before the hearing on all known interested parties. The commission may allow any interested party to intervene at the hearing.

C. The commission shall prescribe forms for use by applicants and make regulations relating to the manner of filing and filing fees.

History: 1953 Comp., 69-10-5, enacted by Laws 1965, ch. 292, 5.



Section 63-9-6 - Issuance of certificate; territory on map.

63-9-6. Issuance of certificate; territory on map.

A. After conclusion of a hearing on an application for a certificate of convenience and necessity the commission shall make and file an order containing its findings of fact and decision. The order shall become operative twenty days after issuance, except as the commission may otherwise provide.

B. The commission shall grant all certificates as required by Section 4 [63-9-4 NMSA 1978] of this act.

C. As to all applications other than those based upon Section 4 of this act, the commission has the power, after having determined public convenience and necessity, to grant a certificate as applied for, or to refuse to grant it, or to grant it for the construction or operation of only a portion of the contemplated plant or system or extension thereof, or for the partial exercise only of the rights and privilege sought, and may attach to the exercise of the rights and privilege granted by a certificate such terms and conditions as in its judgment the public convenience and necessity may require.

D. The geographical field or area that a telephone company is authorized and required to serve by a certificate shall be defined on a map which will be part of the certificate. The commission shall prescribe the form of the map to be used.

History: 1953 Comp., 69-10-6, enacted by Laws 1965, ch. 292, 6.



Section 63-9-7 - Duty to exercise authority; discontinuance.

63-9-7. Duty to exercise authority; discontinuance.

A. Unless exercised within a period designated by the commission, exclusive of any delay due to the order of any court, authority conferred by a certificate of convenience and necessity issued by the commission shall be void. The beginning of the construction of a plant or system, in good faith, within the time prescribed by the commission and the prosecution of the same with reasonable diligence in proportion to the magnitude of the undertaking, shall constitute an exercise of the authority.

B. The holder of a certificate shall render continuous and adequate service to the public and shall not discontinue, reduce or impair service to a certificated area, or part of a certificated area, except ordinary discontinuance of service for nonpayment of charges, nonuse and similar reasons in the usual course of business, unless and until there shall first have been obtained from the commission a certificate that neither the present nor future public convenience and necessity will be adversely affected thereby; except that the commission may, upon appropriate request being made, authorize temporary or emergency discontinuance, reduction or impairment of service, without regard to the provisions of this section; provided, however, that nothing in this section shall be construed as requiring a certificate from the commission for any installation, replacement or other changes in plant, operation or equipment which will not impair the adequacy or quality of service provided.

History: 1953 Comp., 69-10-7, enacted by Laws 1965, ch. 292, 7.



Section 63-9-8 - Assignability.

63-9-8. Assignability.

Any certificate of public convenience and necessity, or rights obtained under any such certificate held, owned or obtained by any telephone company, may be sold, assigned or leased as other property, only after determination by the commission that the purchaser, assignee or lessee is capable of rendering adequate public utility telephone service.

History: 1953 Comp., 69-10-8, enacted by Laws 1965, ch. 292, 8.



Section 63-9-9 - Nonduplication in certificated areas.

63-9-9. Nonduplication in certificated areas.

A. It is unlawful to construct, own, operate, manage, lease or control any plant or equipment for the furnishing of telephone or telegraph service in any certificated area granted to another telephone company unless public convenience and necessity require the second plant or equipment.

B. Any person, corporation, municipal corporation, partnership or association proposing to construct or operate the second plant or equipment shall first file an application with the commission, to which application the authority proposing to authorize the construction of the second plant or equipment and the owner, manager or operator of the plant or equipment then in operation shall be made parties. The applications shall set up the reasons why public convenience and necessity require the second plant or equipment. In determining whether the public convenience and necessity require the second plant or equipment, the commission shall consider and determine upon substantial evidence whether the following conditions existed at the time of the filing of the application:

(1) the existing telephone or telegraph service is inadequate to meet the reasonable needs and convenience of the public;

(2) the proposed second plant or equipment would eliminate such inadequacy;

(3) it is economically feasible to operate the proposed second plant or equipment successfully and continuously for the furnishing of telephone or telegraph service;

(4) the applicant for the second plant or equipment has sufficient financial resources to provide the proposed telephone or telegraph service properly and continuously;

(5) the applicant for the second plant or equipment has competent and experienced management and personnel to provide the proposed telephone or telegraph service;

(6) the applicant for the second plant or equipment is willing and able to conform to the constitution and law of New Mexico and the rules of the commission; and

(7) the applicant for the second plant or equipment is in every respect willing and able to provide the proposed telephone or telegraph service properly.

C. If the commission finds upon substantial evidence that each of the conditions enumerated in Subsection B of this section existed at the time of filing the application and after determining that the public convenience and necessity require that an additional plant or equipment is necessary, the commission shall issue an order in the alternative directing the owner, manager or operator of the plant or equipment then in operation to make such changes and additions in plant as may be reasonably necessary to meet the public convenience and necessity within not less than ninety days or such other additional time as the commission finds from the testimony would be reasonably required to expeditiously make the changes and additions specified and required by the commission. The order shall specifically direct what changes or additions in plant shall be made or what services shall be provided. If such changes or additions are not made within the time ordered by the commission or such additional time as may be ordered, then a certificate of public convenience and necessity for the second plant or equipment may issue.

History: 1953 Comp., 69-10-9, enacted by Laws 1965, ch. 292, 9; 1998, ch. 108, 56.



Section 63-9-10 - Conflict in noncertificated contiguous areas.

63-9-10. Conflict in noncertificated contiguous areas.

If any telephone company in constructing or extending its plant or system in a noncertificated area contiguous to its certificated area shall interfere with the plant or system constructed or extended by another telephone company in such noncertificated area contiguous also to that company's certificated area, the commission, on its own motion, or on complaint of the telephone company injured, may, after a hearing on reasonable notice, make an order prohibiting the construction or extension, or prescribing conditions and location of such construction or extension, or granting a certificate or certificates of public convenience and necessity assigning specific portions of such noncertificated area to one or each of the telephone companies, all after having given due regard to the rights of the respective parties and to the public convenience and necessity.

History: 1953 Comp., 69-10-10, enacted by Laws 1965, ch. 292, 10.



Section 63-9-11 - Complaint alleging violation by telephone company.

63-9-11. Complaint alleging violation by telephone company.

A. Complaint may be made by any interested party setting forth any act or omission by a telephone company alleged to be in violation of any provision of this act [63-9-1 through 63-9-19 NMSA 1978] or any order or rule of the commission relating to the issuance or nonissuance of a certificate of public convenience and necessity.

B. Upon filing of the complaint the commission shall set the time and place of hearing and at least ten days' notice thereof shall be given to the party complained of. Service of notice of the hearing shall be made in any manner giving actual notice.

C. All matters upon which complaint may be founded may be joined in one hearing and a complaint is not defective for misjoinder or nonjoinder of parties or causes, either before the commission or on review by the courts. The persons the commission allows to intervene shall be joined and heard, along with the complainant and the party complained of.

D. After conclusion of the hearing the commission shall make and file an order containing its findings of fact and decision. A copy of the order shall be served upon the party complained of or his attorney.

E. Conduct of the hearings and rendering of decisions shall be governed by the rules of practice and procedure heretofore or hereafter promulgated by the commission.

History: 1953 Comp., 69-10-11, enacted by Laws 1965, ch. 292, 11.



Section 63-9-15 - Validity of orders; substantial compliance with act sufficient.

63-9-15. Validity of orders; substantial compliance with act sufficient.

A substantial compliance by the commission with the requirements of this act [63-9-1 through 63-9-19 NMSA 1978] shall be sufficient to give effect to all rules, orders, acts and regulations of the commission, and they shall not be declared inoperative, illegal or void for any omission of a technical nature, in respect thereto.

History: 1953 Comp., 69-10-15, enacted by Laws 1965, ch. 292, 15.



Section 63-9-16 - Appeal to supreme court.

63-9-16. Appeal to supreme court.

A. A telephone company or other party in interest being aggrieved by a final order or determination of the commission pursuant to Sections 63-9-1 through 63-9-19 NMSA 1978 may appeal to the supreme court within thirty days.

B. The appeal shall be on the record of the hearing before the commission and shall be governed by the appellate rules applicable to administrative appeals. The supreme court shall affirm the commission's order unless it is:

(1) arbitrary, capricious or an abuse of discretion;

(2) not supported by substantial evidence in the record; or

(3) otherwise not in accordance with law.

History: 1978 Comp., 63-9-16, enacted by Laws 1998, ch. 108, 57.



Section 63-9-19 - Injunctions; contempt.

63-9-19. Injunctions; contempt.

The commission may apply to the district court for injunctions to prevent violations of any provision of the Telephone and Telegraph Company Certification Act or of any rule or order of the commission in connection with the issuance or nonissuance of certificates of public convenience and necessity pursuant to that act, and the court has the power to grant injunctions and to enforce injunctions by contempt procedure.

History: 1953 Comp., 69-10-19, enacted by Laws 1965, ch. 292, 19; 1998, ch. 108, 58.






Article 9A - Telecommunications Services

Section 63-9A-1 - Short title.

63-9A-1. Short title.

Chapter 63, Article 9A NMSA 1978 may be cited as the "New Mexico Telecommunications Act".

History: Laws 1985, ch. 242, 1; 1998, ch. 108, 59.



Section 63-9A-2 - Purpose.

63-9A-2. Purpose.

The legislature declares that it remains the policy of the state of New Mexico to maintain the availability of access to telecommunications services at affordable rates. Furthermore, it is the policy of this state to have comparable telecommunications service rates, as established by the commission, for comparable markets or market areas. To the extent that it is consistent with maintaining availability of access to service at affordable rates and comparable telecommunications service rates, it is further the policy of this state to encourage competition in the provision of public telecommunications services, thereby allowing access by the public to resulting rapid advances in telecommunications technology. It is the purpose of the New Mexico Telecommunications Act to permit a regulatory framework that will allow an orderly transition from a regulated telecommunications industry to a competitive market environment. It is further the intent of the legislature that the encouragement of competition in the provision of public telecommunications services will result in greater investment in the telecommunications infrastructure in the state, improved service quality and operations and lower prices for such services.

History: Laws 1985, ch. 242, 2; 1987, ch. 21, 1; 2000, ch. 100, 3; 2000, ch. 102, 3.



Section 63-9A-3 - Definitions.

63-9A-3. Definitions.

As used in the New Mexico Telecommunications Act:

A. "affordable rates" means local exchange service rates that promote universal service within a local exchange area, giving consideration to the economic conditions and costs to provide service in such area;

B. "cable television service" means the one-way transmission to subscribers of video programming or other programming service and subscriber interaction, if any, that is required for the selection of such video programming or other programming service;

C. "commission" means the public regulation commission;

D. "competitive telecommunications service" means a service that has been determined to be subject to effective competition pursuant to Section 63-9A-8 NMSA 1978;

E. "competitive telecommunications service provider" includes competitive carriers holding certificates of public convenience and necessity issued by the commission pursuant to laws and regulations, including, without limitation, Section 63-9A-6 NMSA 1978;

F. "effective competition" means the competition that results from the customers of the service having reasonably available and comparable alternatives to the service, consistent with the standards set forth in Section 63-9A-8 NMSA 1978;

G. "fund" means the state rural universal service fund;

H. "incumbent local exchange carrier" means a person that:

(1) was designated as an eligible telecommunications carrier by the state corporation commission in Docket #97-93-TC by order dated October 23, 1997 or that provided local exchange service in New Mexico on February 8, 1996; or

(2) became a successor or assignee of an incumbent local exchange carrier;

I. "incumbent rural telecommunications carrier" means an incumbent local exchange carrier that serves fewer than fifty thousand access lines within the state and has been designated as an eligible telecommunications company by the state corporation commission or the public regulation commission;

J. "local exchange area" means a geographic area encompassing one or more local communities, as described in maps, tariffs or rate schedules filed with the commission, where local exchange rates apply;

K. "local exchange service" means the transmission of two-way interactive switched voice communications furnished by a telecommunications company within a local exchange area;

L. "message telecommunications service" means telecommunications service between local exchange areas within the state for which charges are made on a per-unit basis, not including wide-area telecommunications service, or its equivalent, or individually negotiated contracts for telecommunications services;

M. "noncompetitive telecommunications service" means a service that has not been determined to be subject to effective competition pursuant to Section 63-9A-8 NMSA 1978;

N. "private telecommunications service" means a system, including the construction, maintenance or operation thereof, for the provision of telecommunications service, or any portion of that service, by a person for the sole and exclusive use of that person and not for resale, directly or indirectly. For purposes of this definition, the person that may use such service includes any affiliates of the person if at least eighty percent of the assets or voting stock of the affiliates is owned by the person. If any other person uses the telecommunications service, whether for hire or not, the private telecommunications service is a public telecommunications service;

O. "public telecommunications service" means the transmission of signs, signals, writings, images, sounds, messages, data or other information of any nature by wire, radio, lightwaves or other electromagnetic means originating and terminating in this state regardless of actual call routing. "Public telecommunications service" does not include the provision of terminal equipment used to originate or terminate such service; private telecommunications service; broadcast transmissions by radio, television and satellite broadcast stations regulated by the federal communications commission; radio common carrier services, including mobile telephone service and radio paging; or one-way cable television service;

P. "telecommunications company" means a person that provides public telecommunications service;

Q. "wire center" means a facility where local exchange access lines converge and are connected to a switching device that provides access to the public switched network and includes remote switching units and host switching units; and

R. "wire center serving area" means the geographic area of a local exchange area served by a single wire center.

History: Laws 1985, ch. 242, 3; 1987, ch. 21, 2; 1998, ch. 108, 60; 2004, ch. 3, 1; 2017, ch. 71, 1.



Section 63-9A-4 - Exemption for private service.

63-9A-4. Exemption for private service.

Construction, maintenance or operation of a private telecommunications service does not constitute the provision of public telecommunications service, and a private telecommunications service shall not be subject to regulation by the commission under the New Mexico Telecommunications Act.

History: Laws 1985, ch. 242, 4.



Section 63-9A-5 - Regulation by commission.

63-9A-5. Regulation by commission.

A. Except as otherwise provided in the New Mexico Telecommunications Act, each public telecommunications service is declared to be affected with the public interest and, as such, subject to the provisions of that act, including the regulation thereof as provided in that act.

B. The commission has exclusive jurisdiction to regulate incumbent local exchange carriers that serve fifty thousand or more access lines within the state only in the manner and to the extent authorized by the New Mexico Telecommunications Act, and Subsection B of Section 63-7-1.1 NMSA 1978 does not apply; provided, however, that the commission's jurisdiction includes the regulation of wholesale rates, including access charges and interconnection agreements consistent with federal law and its enforcement and determinations of participation in low-income telephone service assistance programs pursuant to the Low Income Telephone Service Assistance Act [Chapter 63, Article 9C NMSA 1978]. The New Mexico Telecommunications Act expressly preserves and does not diminish or expand:

(1) the rights and obligations of any entity, including the commission, established pursuant to federal law, including 47 U.S.C. Sections 251 and 252, or established pursuant to any state law, rule, procedure, regulation or order related to interconnection, intercarrier compensation, intercarrier complaints, wholesale rights and obligations or any wholesale rate or schedule that is filed with and maintained by the commission;

(2) the rights and obligations of any competitive telecommunications service provider holding a certificate of public convenience and necessity, or the rights and obligations of any competitive local exchange carrier to obtain such a certificate;

(3) the authority of the commission to resolve consumer complaints regarding basic local exchange service; provided, however, that the commission's authority to resolve such complaints shall be limited to resolving issues of consumer protection and shall not include the authority to determine or fix rates, provider of last resort obligations or service quality standards except as expressly set forth in the New Mexico Telecommunications Act;

(4) the authority of the commission to establish reasonable quality of service standards; provided, however, that the enforcement of such standards shall be limited to the commission's fining authority set forth in Section 63-7-23 NMSA 1978 and the authority to seek an injunction set forth in Section 63-9-19 NMSA 1978;

(5) the rights and obligations of any entity, including the commission, regarding the fund;

(6) the rights and obligations of any entity, including the commission, regarding access to emergency service to the extent consistent with the Enhanced 911 Act; or

(7) the rights and obligations of any entity, including the commission, regarding the administration of slamming and cramming rules, telecommunications relay service and numbering resources to the extent permitted by and consistent with federal law.

C. For incumbent local exchange carriers that serve fifty thousand or more access lines within the state, the commission shall adopt relaxed regulations that provide for:

(1) reduced filing requirements for applicants in rate increase proceedings under the New Mexico Telecommunications Act; and

(2) expedited consideration in all proceedings initiated pursuant to the New Mexico Telecommunications Act in order to reduce the cost and burden for incumbent local exchange carriers and other applicants.

D. The regulatory requirements and the commission's regulation of competitive local exchange carriers, competitive access providers and interexchange carriers shall be no greater than, and no more extensive than, that of incumbent local exchange carriers that serve fifty thousand or more access lines.

E. The provisions of the New Mexico Telecommunications Act do not apply to incumbent rural telecommunications carriers.

History: Laws 1985, ch. 242, 5; 2017, ch. 71, 2.



Section 63-9A-6 - Certificate required.

63-9A-6. Certificate required.

A. No public telecommunications service shall be offered in this state except in accordance with the provisions of the New Mexico Telecommunications Act.

B. No public telecommunications service shall be offered within this state without the telecommunications company first having obtained from the commission a certificate declaring that the operation is in the present or future public convenience and necessity, unless the operation is otherwise authorized by the New Mexico Telecommunications Act.

C. The commission shall have full power and authority to determine matters of public convenience and necessity relating to the issuance of a certificate of public convenience and necessity to a provider of public telecommunications service; provided, however, that in keeping with the purposes of the New Mexico Telecommunications Act, the commission shall not deny an applicant a certificate on the grounds of need if it is shown that the applicant possesses adequate financial resources and technical competency to provide the service. It shall be within the discretion of the commission to determine when and upon what conditions plant, equipment or services may be provided under certificates of public convenience and necessity, by more than one person, and the commission may attach to the exercise of rights granted by the certificate such terms and conditions as, in its judgment, the public convenience and necessity may require or as otherwise authorized.

D. All certificates of public convenience and necessity shall:

(1) continue in force, notwithstanding the provisions of this section; and

(2) remain subject to all terms and conditions imposed by statute or commission order at the time of issuance or in connection with any subsequent amendment, notwithstanding the provisions of this section.

History: Laws 1985, ch. 242, 6; 1987, ch. 21, 3; 2001, ch. 107, 1.



Section 63-9A-6.2 - Carrier of last resort.

63-9A-6.2. Carrier of last resort.

Any telecommunications company which has a certificate of public convenience and necessity permitting it to provide message telecommunications service between or among local exchange areas shall not be allowed to terminate or withdraw from providing message telecommunications service between or among local exchange areas without an order of the commission upon a finding that there is another telecommunications company in place capable of providing service without interruption.

History: Laws 1987, ch. 21, 5.



Section 63-9A-7 - Manner of regulation.

63-9A-7. Manner of regulation.

The granting of any certificate of public convenience and necessity to provide a public telecommunications service shall not be deemed to require the holder thereof to provide other telecommunications services under regulation which are otherwise subject to competition.

History: Laws 1985, ch. 242, 7.



Section 63-9A-8 - Regulation of rates and charges; effective competition.

63-9A-8. Regulation of rates and charges; effective competition.

A. In accordance with the policy established in the New Mexico Telecommunications Act, the commission shall, by its own motion or upon petition by any interested party, hold hearings to determine if any public telecommunications service is subject to effective competition in the relevant market area. When the commission has made a determination that a service or part of a service is subject to effective competition, the commission shall, consistent with the purposes of the New Mexico Telecommunications Act, modify, reduce or eliminate rules, regulations and other requirements applicable to the provision of such service, including the fixing and determining of specific rates, tariffs or fares for the service. The commission's action may include the detariffing of service or the establishment of minimum rates that will cover the costs for the service. Such modification shall be consistent with the maintenance of the availability of access to local exchange service at affordable rates and comparable message telecommunications service rates, as established by the commission, for comparable markets or market areas, except that volume discounts or other discounts based on reasonable business purposes shall be permitted. Upon petition or request of an affected telecommunications company, the commission, upon a finding that the requirements of Subsection B of this section are met, shall modify the same or similar retail regulatory requirements for those providers of comparable public telecommunications services in the same relevant markets so that there shall be parity of retail regulatory standards and requirements for all such providers; provided, however, that this subsection shall not be construed to permit the adoption of any new regulatory requirements or standards for providers of comparable telecommunications services.

B. In determining whether a service is subject to effective competition, the commission shall consider the following on a wire center serving area basis for each wire center serving area and service for which a determination of effective competition is requested, and separate determinations shall be made for residential and business services in each wire center serving area:

(1) the extent to which services are reasonably available from alternate providers;

(2) the ability of alternate providers to make functionally equivalent or substitute services readily available at competitive rates, terms and conditions;

(3) existing economic, technological, regulatory or other barriers to market entry and exit;

(4) the number of other providers offering the same or reasonably comparable services;

(5) the presence of at least two facilities-based competitors, including without limitation facilities-based providers of wireless or voice over internet protocol services, operating in all or part of the wire center for which a determination of effective competition is requested that are unaffiliated with the petitioning carrier and provide the same or reasonably comparable service of the type for which the finding of effective competition is sought;

(6) the ability of the petitioning provider to affect prices or deter competition; and

(7) such other factors as the commission deems appropriate.

C. If, in the wire center serving area for which a determination of effective competition is requested, the incumbent local exchange carrier provides basic local exchange service either separately or bundled to less than one-half of the customer locations where such service is available at the time the petition is filed, the public interest requires that effective competition be presumed for all regulated telecommunications services provided by the incumbent provider in that wire center serving area; provided, however, that findings and presumptions applied pursuant to this section shall be made separately for residential and business services and customer locations.

D. No provider of public telecommunications service may use current revenues earned or expenses incurred in conjunction with any noncompetitive service to subsidize competitive public telecommunications services. In order to avoid cross-subsidization of competitive services by noncompetitive telecommunications services, prices or rates charged for a competitive telecommunications service shall cover the cost for the provision of the service consistent with the provisions of Subsection G of Section 63-9A-8.1 NMSA 1978. In any proceeding held pursuant to this section, the party claiming that the price for a competitive telecommunications service does not cover the cost shall bear the burden of proving that the prices charged for competitive telecommunications services do not cover cost; provided, however, that the commission may require the telecommunications company against whom the complaint is filed to submit a cost study for the service that is the subject of the complaint as part of its examination and determination of the complaint.

E. The commission may, upon its own motion or on the petition of an interested party and after notice to all interested parties and customers and a hearing, reclassify any service previously determined to be a competitive telecommunications service if after a hearing the commission finds that a service is not subject to effective competition.

F. If a wire center service area is deregulated pursuant to a determination of effective competition, for those wire center service areas where that service is deregulated, the petitioning telecommunications company shall no longer be eligible to claim an exemption from the application of the Unfair Practices Act [Chapter 57, Article 12 NMSA 1978] or the Antitrust Act [57-1-1 through 57-1-15 NMSA 1978].

History: Laws 1985, ch. 242, 8; 1987, ch. 21, 6; 2017, ch. 71, 3.



Section 63-9A-8.1 - Change in rates.

63-9A-8.1. Change in rates.

A. Rates for retail public telecommunications services provided by an incumbent local exchange carrier that serves fifty thousand or more access lines within the state shall be subject to regulation by the commission only in the manner and to the extent authorized by this section.

B. An incumbent local exchange carrier that serves fifty thousand or more access lines within the state shall file tariffs for all retail public telecommunications services that, other than residential local exchange service, shall be effective after ten days' notice to its customers and the commission. An incumbent local exchange carrier that serves fifty thousand or more access lines within the state shall remain subject to complaint by an interested party subject to Section 63-9A-11 NMSA 1978.

C. An incumbent local exchange carrier that serves fifty thousand or more access lines within the state may increase its rates for residential local exchange service in the manner provided in Subsection B of this section to comply with requirements imposed by any federal or state law or rule. The procedures of Subsections D, E and F of this section shall not apply to increases under this subsection.

D. Except as provided in Subsection C of this section, rates for residential local exchange service may be increased by an incumbent local exchange carrier that serves fifty thousand or more access lines within the state only after sixty days' notice to all affected subscribers. The notice of increase shall include:

(1) the reasons for the rate increase;

(2) a description of the affected service;

(3) an explanation of the right of the subscriber to petition the commission for a public hearing on the rate increase;

(4) a list of local exchange areas that are affected by the proposed rate increase; and

(5) the dates, times and places for the public informational meetings required by this section.

E. An incumbent local exchange carrier that serves fifty thousand or more access lines within the state that proposes to increase its rates for residential local exchange service pursuant to Subsection D of this section shall hold at least one public informational meeting in each public regulation commission district as established by the Public Regulation Commission Apportionment Act [8-7-1 through 8-7-10 NMSA 1978] in which there is a local exchange area affected by the rate change.

F. Residential local exchange service rates increased by an incumbent local exchange carrier that serves fifty thousand or more access lines within the state pursuant to Subsections D and E of this section shall be reviewed by the commission only upon written protest signed by at least one hundred affected subscribers or upon the commission staff's own motion for good cause. The protest shall specifically set forth the particular rate or charge as to which review is requested, the reasons for the requested review and the relief that the persons protesting desire. If a proper protest is presented to the commission within sixty days from the date that notice of the rate change was sent to affected subscribers of an incumbent local exchange carrier, the commission may accept and file the complaint and, upon proper notice, may suspend the rates at issue during the pendency of the proceedings and reinstate the rates previously in effect and shall hold and complete a hearing thereon within ninety days after filing to determine if the rates as proposed are fair, just and reasonable. The commission may, within sixty days after close of the hearing, enter an order adjusting the rates at issue, except that the commission shall not set any rate below the intrastate cost of providing the service. In the order, the commission may order a refund of amounts collected in excess of the rates and charges as approved at the hearing, which may be paid as a credit against billings for future services. If the complaint is denied, the commission shall enter an order denying the complaint within sixty days after the close of the hearing, and the rates shall be deemed approved. For purposes of this section, cost shall also include a reasonable amount of joint and common costs incurred by the incumbent local exchange carrier that serves fifty thousand or more access lines within the state in its operations and may include other accounting adjustments authorized by the commission.

G. Rates for local exchange, vertical and long-distance service to retail residential and business end-user customers charged by incumbent local exchange carriers that serve fifty thousand or more access lines may be reduced to a level equal to, but not below, the intrastate cost. The rate for a service, excluding basic service, must cover the cost of the service, including the imputed rate of wholesale service elements as may be required by the commission. The cost of long-distance service shall also include any interexchange access rates charged to another telecommunications company for the service.

H. An incumbent local exchange carrier that serves fifty thousand or more access lines within the state may offer or discontinue offering retail special incentives, discounts, packaged offerings, temporary rate waivers or other promotions and may offer individual contracts.

History: Laws 1998, ch. 108, 61; 2004, ch. 3, 2; 2017, ch. 71, 4.



Section 63-9A-8.3 - Telephone service; seriously ill individuals.

63-9A-8.3. Telephone service; seriously ill individuals.

Basic local exchange telephone service shall not be discontinued to any residence where a seriously or chronically ill person is residing if the person responsible for the telephone service charges does not have the financial resources to pay the charges and if a licensed physician, physician assistant, osteopathic physician, osteopathic physician's assistant or certified nurse practitioner certifies that discontinuance of service might endanger that person's health or life and the certificate is delivered to a manager or officer of the provider of the local exchange service at least two days prior to the due date of a billing for telephone service. The commission shall provide by rule the procedure necessary to carry out this section.

History: Laws 2000, ch. 100, 5 and Laws 2000, ch. 102, 5.



Section 63-9A-9 - Regulation of individual contracts to facilitate competition.

63-9A-9. Regulation of individual contracts to facilitate competition.

A. In accordance with the provisions of this section, the commission shall regulate the rates, charges and service conditions for individual contracts for public telecommunications services in a manner that facilitates effective competition and shall authorize the provision of all or any portion of a public telecommunications service under stated or negotiated terms to any person or entity that has acquired or is preparing to acquire, through construction, lease or any other form of acquisition, similar public telecommunications services from an alternate source.

B. At any time, the provider of public telecommunications services may file a verified application with the commission for authorization to provide a public telecommunications service on an individual contract basis. The application shall describe the telecommunications services to be offered, the party to be served and the parties offering the service, together with such other information and in such form as the commission may prescribe. Such additional information shall be reasonably related to the determination of the existence of a competitive offer. A determination of effective competition pursuant to Section 63-9A-8 NMSA 1978 shall not be necessary to file an application or to have an application granted by the commission pursuant to this section.

C. The commission shall approve or deny any such application within ten days or such other period as shall be established by the commission, not to exceed sixty days, giving consideration to the requirements of any contract negotiations. If the commission has not acted on any application within the time period established, the application shall be deemed granted. The commission shall deny the application only upon a finding that the application fails to set forth prescribed information or that the subject or comparable services are not being offered to the customer by parties other than the applicant or that the contract fails to cover the costs of the service, as provided in Subsection G of Section 63-9A-8.1 NMSA 1978.

D. The telecommunications company shall file with the commission the final contract or other evidence of the service to be provided, together with the charges and other conditions of service, upon request by the commission. If such contract or evidence is requested, it shall be maintained by the commission on a confidential basis subject to an appropriate protective order. Any interested party may receive copies of filings made pursuant to this section upon request to the commission and execution of an appropriate confidentiality agreement, if applicable.

History: Laws 1985, ch. 242, 9; 1987, ch. 21, 7; 2017, ch. 71, 5.



Section 63-9A-10 - Examination of books and records.

63-9A-10. Examination of books and records.

Nothing in the New Mexico Telecommunications Act shall preclude the commission from exercising its authority to require such accounting or reporting systems as are necessary to allow a proper allocation of investments, costs or expenses that are joint or common to both public telecommunications services and other services.

History: Laws 1985, ch. 242, 10.



Section 63-9A-11 - Complaint alleging violation by provider of telecommunications services.

63-9A-11. Complaint alleging violation by provider of telecommunications services.

A. Complaint may be made by any interested party setting forth any act or omission by a provider of telecommunications services alleged to be in violation of any provision of the New Mexico Telecommunications Act or any order or rule of the commission issued pursuant to that act.

B. Upon filing of the complaint, the commission shall set the time and place of hearing, if a hearing is required, and at least ten days' notice of the hearing shall be given to the party complained of. Service of notice of the hearing shall be made in any manner giving actual notice.

C. All matters upon which complaint may be founded may be joined in one hearing and a complaint is not defective for misjoinder or nonjoinder of parties or causes, either before the commission or on review by the courts. The persons the commission allows to intervene shall be joined and heard, along with the complainant and the party complained of.

D. The burden shall be on the party complaining to show a violation of a provision of the New Mexico Telecommunications Act or an order or rule of the commission issued pursuant to that act.

E. After conclusion of the hearing, the commission shall make and file an order containing its findings of fact and decision. A copy of the order shall be served upon the party complained of or that party's attorney.

F. Conduct of the hearings and rendering of decisions shall be governed by the rules of practice and procedure promulgated by the commission.

History: Laws 1985, ch. 242, 11; 2017, ch. 71, 6.



Section 63-9A-12 - Validity of orders; substantial compliance with act sufficient.

63-9A-12. Validity of orders; substantial compliance with act sufficient.

A substantial compliance by the commission with the requirements of the New Mexico Telecommunications Act shall be sufficient to give effect to all rules, orders, acts and regulations of the commission, and they shall not be declared inoperative, illegal or void for any omission of a technical nature, in respect thereto.

History: Laws 1985, ch. 242, 12.



Section 63-9A-14 - Appeal of orders of the commission.

63-9A-14. Appeal of orders of the commission.

Any provider of telecommunications services and any other person in interest being aggrieved by a final order or determination of the commission under the New Mexico Telecommunications Act may file a notice of appeal in the supreme court asking for a review of the commission's final orders. A notice of appeal shall be filed within thirty days after the entry of the commission's final order. Every notice of appeal shall name the commission as appellee and shall identify the order from which the appeal is taken. Any person whose rights may be directly affected by the appeal may appear and become a party, or the supreme court may upon proper notice order any person to be joined as a party.

History: Laws 1985, ch. 242, 14; 1998, ch. 108, 62.



Section 63-9A-16 - Appeal on the record.

63-9A-16. Appeal on the record.

A. The appeal shall be on the record made before the commission and shall be governed by the appellate rules applicable to administrative appeals.

B. The supreme court shall affirm the commission's order unless it is:

(1) arbitrary, capricious or an abuse of discretion;

(2) not supported by substantial evidence in the record; or

(3) otherwise not in accordance with law.

History: Laws 1985, ch. 242, 16; 1998, ch. 108, 63.



Section 63-9A-20 - Injunctions; contempt.

63-9A-20. Injunctions; contempt.

The commission may apply to the district court for injunctions to prevent violations of any provision of the New Mexico Telecommunications Act or of any rule or order of the commission issued pursuant to that act, and the court has the power to grant such injunctions and to enforce such injunctions by contempt procedure.

History: Laws 1985, ch. 242, 20; 1998, ch. 108, 64.



Section 63-9A-21 - Commission review of impacts.

63-9A-21. Commission review of impacts.

The commission shall review the impact of provisions of the New Mexico Telecommunications Act on residential and business consumers in urban and rural areas of the state every three years, the first review to be completed by July 31, 2019, and shall report its findings to the legislature. The review shall investigate the impact on rates, service quality, incumbent local exchange carrier employment, investment in telecommunications infrastructure and the availability and deployment of high speed data services. The review shall also include a report on those wire center serving areas that have been deemed to have effective competition and any wire centers no longer subject to carrier of last resort obligations. For any wire center serving an area deregulated pursuant to the provisions of Section 63-9A-8 NMSA 1978, if the commission finds that reregulation of basic local exchange service is necessary to protect the public interest following a hearing and findings of fact and conclusions of law, after July 31, 2021, the commission shall regulate basic local exchange service pursuant to the New Mexico Telecommunications Act.

History: Laws 2017, ch. 71, 7.






Article 9B - Cellular Telephone Services

Section 63-9B-1 - Short title.

63-9B-1. Short title.

Chapter 63, Article 9B NMSA 1978 may be cited as the "Cellular Telephone Services Act".

History: Laws 1987, ch. 296, 1; 1998, ch. 108, 65.



Section 63-9B-2 - Purpose.

63-9B-2. Purpose.

The legislature declares that it is the policy of the state of New Mexico to permit cellular telephone service to operate in this state as authorized by the federal communications commission. It is the purpose of the Cellular Telephone Services Act to permit a regulatory framework that will allow modification and detariffing of cellular telephone services as may be justified by the existence of competition in cellular telephone services in New Mexico.

History: Laws 1987 ch. 296, 2.



Section 63-9B-3 - Definitions.

63-9B-3. Definitions.

As used in the Cellular Telephone Services Act:

A. "commission" means the public regulation commission;

B. "cellular service company" means a cellular telephone company that uses cellular telephone equipment and is a radio common carrier or telephone or telecommunications company licensed by the federal communications commission. A cellular service company operates a cellular system that is a high capacity land mobile system in which assigned spectrum is divided into discrete channels that are assigned in groups to geographic cells covering a cellular geographic area, as defined by the federal communications commission. "Cellular service company" does not include noncellular radio common carrier service, including noncellular mobile telephone service, radio-paging service or one-way cable television service; and

C. "certificated area" means the geographical area that a cellular service company is authorized to serve by a certificate of public convenience and necessity and that is defined on the map as part of the certificate issued under such law authorizing the issuance of a certificate of public convenience and necessity for such purpose.

History: Laws 1987, ch. 296, 3; 1998, ch. 108, 66.



Section 63-9B-4 - Operation, regulation and tariffs.

63-9B-4. Operation, regulation and tariffs.

A. A cellular service company may provide cellular telephone services in a certificated area as authorized by law and the commission, subject to reasonable rules and regulations of the commission or as otherwise provided by law. The provisions of Section 63-9A-6 NMSA 1978 shall not be construed to prevent a certificated cellular service company from providing cellular services in the certificated service territory of a telecommunications company having an exclusive right to provide local exchange service.

B. If the commission finds after holding hearings requested by any interested party or by its own motion that more than one cellular service company licensed by the federal communications commission is operating in all or part of a certificated area, then the commission may determine that competition in cellular telephone services exists in such area.

C. When the commission has made a determination that cellular telephone services are subject to competition, the commission shall, consistent with the purposes of the Cellular Telephone Services Act, modify, reduce or eliminate rules, regulations and other requirements applicable to the provision for such service including the fixing and determining of specific rates, tariffs or fares for the service. The commission's action may include the detariffing of service or the establishment of minimum rates which will cover the costs for the service.

History: Laws 1987, ch. 296, 4.



Section 63-9B-4.1 - Wireless emergency alerts; AMBER alert notification.

63-9B-4.1. Wireless emergency alerts; AMBER alert notification.

A. Each commercial mobile radio service provider that is authorized to conduct business in New Mexico shall submit to the authorized requester, designated by the chief of the New Mexico state police pursuant to the AMBER Alert Law [29-15A-1 through 29-15A-5 NMSA 1978], the provider's procedure for receiving a wireless emergency alert, including an AMBER alert, and for disseminating those alerts to the provider's customers as provided in this section.

B. Every alerting authority that has the necessary computer software or other infrastructure shall use the federal emergency management agency's integrated public alert and warning system or its successor federal public alert system to communicate wireless emergency alerts.

C. Upon receipt of a wireless emergency alert initiated by an alerting authority, every commercial mobile radio service provider shall disseminate the wireless emergency alert to the provider's customers in the geographic area identified in the wireless emergency alert. Dissemination of a wireless emergency alert as provided in this section shall be undertaken in the most technically efficient manner possible, using standard network sharing protocol from authorized agencies or their respective communication contractors.

D. A wireless emergency alert disseminated pursuant to this section shall be disseminated at no additional expense to a provider's customer.

E. As used in this section:

(1) "alerting authority" means a state, local or tribal government that is authorized to use the federal emergency management agency's integrated public alert and warning system to communicate a wireless emergency alert;

(2) "commercial mobile radio service provider" means a federal communications commission licensee that provides commercial radio communication service for profit and that makes interconnected service available to the public in the state;

(3) "integrated public alert and warning system" means an internet-based system that provides for the dissemination of a wireless emergency alert; and

(4) "wireless emergency alert" means a public alert disseminated pursuant to the integrated public alert and warning system by an alerting authority through a commercial mobile radio service provider and includes:

(a) an extreme weather or other emergency alert;

(b) an AMBER alert; and

(c) an alert issued by the president during a national emergency.

History: Laws 2005, ch. 142, 2; 2015, ch. 14, 1.



Section 63-9B-5 - Complaint alleging violation by provider of telecommunications services.

63-9B-5. Complaint alleging violation by provider of telecommunications services.

A. Complaint may be made by any interested party setting forth any act or omission by a cellular service company alleged to be in violation of any provision of the Cellular Telephone Services Act or any order or rule of the commission issued pursuant to that act.

B. Upon filing of the complaint, the commission shall set the time and place of hearing and at least ten days' notice of the hearing shall be given to the party complained of. Service of notice of the hearing shall be made in any manner giving actual notice.

C. All matters upon which complaint may be founded may be joined in one hearing and a complaint is not defective for misjoinder or nonjoinder of parties or causes, either before the commission or on review by the courts. The persons the commission allows to intervene shall be joined and heard, along with the complainant and the party complained of.

D. The burden shall be on the party complaining to show a violation of a provision of the Cellular Telephone Services Act or an order or rule of the commission issued pursuant to that act.

E. After conclusion of the hearing, the commission shall make and file an order containing its findings of fact and decision. A copy of the order shall be served upon the party complained of or his attorney.

F. Conduct of the hearings and rendering of decisions shall be governed by the rules of practice and procedure promulgated by the commission.

History: Laws 1987, ch. 296, 5.



Section 63-9B-6 - Validity of orders; substantial compliance with act sufficient.

63-9B-6. Validity of orders; substantial compliance with act sufficient.

A substantial compliance by the commission with the requirements of the Cellular Telephone Services Act shall be sufficient to give effect to all rules, orders, acts and regulations of the commission, and they shall not be declared inoperative, illegal or void for any omission of a technical nature.

History: Laws 1987, ch. 296, 6.



Section 63-9B-8 - Appeal of orders of the commission.

63-9B-8. Appeal of orders of the commission.

A cellular service company or other person in interest being aggrieved by an order or determination of the commission under the Cellular Telephone Services Act may file a notice of appeal in the supreme court asking for a review of the commission's final orders. A notice of appeal shall be filed within thirty days after the entry of the commission's final order. Every notice of appeal shall name the commission as appellee and shall identify the order from which the appeal is taken. Any person whose rights may be directly affected by the appeal may appear and become a party, or the supreme court may upon proper notice order any person to be joined as a party.

History: Laws 1987, ch. 296, 8; 1998, ch. 108, 67.



Section 63-9B-9 - Notice to the commission.

63-9B-9. Notice to the commission.

Upon the filing of a notice of appeal, the appellant shall cause a copy to be served upon the commission and parties of record in the proceeding before the commission in the manner prescribed by the Rules of Appellate Procedure for Civil Cases. Within thirty days after service of the notice of appeal or such further time as the supreme court for good cause may specify, the commission shall certify to the supreme court the record of the testimony taken before the commission and all exhibits offered or received in evidence at the hearing before the commission and all pleadings, findings, conclusions, orders and opinions, or certified copies thereof, made and entered in, or in connection with, the hearing before the commission; provided, however, that the parties and the commission may stipulate that a specified portion only of the testimony taken at the hearing before the commission shall be certified to the supreme court for review on appeal.

History: Laws 1987, ch. 296, 9.



Section 63-9B-10 - Appeal on the record.

63-9B-10. Appeal on the record.

A. The appeal shall be on the record made before the commission and shall be governed by the appellate rules applicable to administrative appeals.

B. The supreme court shall affirm the commission's order unless it is:

(1) arbitrary, capricious or an abuse of discretion;

(2) not supported by substantial evidence in the record; or

(3) otherwise not in accordance with law.

History: Laws 1987, ch. 296, 10; 1998, ch. 108, 68.



Section 63-9B-14 - Injunctions; contempt.

63-9B-14. Injunctions; contempt.

The commission may apply to the district court for injunctions to prevent violations of any provision of the Cellular Telephone Services Act or of any rule or order of the commission issued pursuant to that act, and the court has the power to grant injunctions and to enforce injunctions by contempt procedure.

History: Laws 1987, ch. 296, 14; 1998, ch. 108, 69.






Article 9C - Low Income Telephone Service Assistance

Section 63-9C-1 - Short title.

63-9C-1. Short title.

Chapter 63, Article 9C NMSA 1978 may be cited as the "Low Income Telephone Service Assistance Act".

History: Laws 1987, ch. 197, 1; 1998, ch. 108, 70.



Section 63-9C-2 - Purpose.

63-9C-2. Purpose.

It is the purpose of the Low Income Telephone Service Assistance Act to assure that telephone rate increases do not force many low-income New Mexicans to discontinue necessary telephone service and to increase the availability of basic telephone service to low-income New Mexicans by providing assistance to meet the cost of basic telephone service.

History: Laws 1987, ch. 197, 2.



Section 63-9C-3 - Definitions.

63-9C-3. Definitions.

As used in the Low Income Telephone Service Assistance Act:

A. "commission" means the public regulation commission;

B. "department" means the human services department; and

C. "local exchange company" means a person not engaged solely in interstate business that provides services or facilities for the transmission of two-way interactive switched voice communications over a telephone line within a local exchange area for single-line customers.

History: Laws 1987, ch. 197, 3; 1998, ch. 108, 71.



Section 63-9C-4 - Low income assistance rates; commission authority.

63-9C-4. Low income assistance rates; commission authority.

A. A local exchange company may provide assistance in the form of reduced rates to those persons who meet the eligibility criteria of one or more need-based assistance programs administered by the department.

B. The commission shall promulgate rules and regulations for the implementation of the Low Income Telephone Assistance Act for those exchange companies who provide such assistance.

History: Laws 1987, ch. 197, 4.



Section 63-9C-5 - Federal waiver.

63-9C-5. Federal waiver.

In addition to any reduced rates provided by local exchange companies on behalf of low-income New Mexicans, the commission shall apply to the federal communications commission for a waiver of the federal end user common line charges. Upon receipt of the waiver, the commission shall notify the local exchange companies providing low income telephone service assistance and the monthly telephone bill shall reflect the waiver of the federal end user common line charges.

History: Laws 1987, ch. 197, 5.



Section 63-9C-6 - Department cooperation.

63-9C-6. Department cooperation.

Subject to state and federal statutes and regulations governing the sharing of confidential information, the department shall cooperate with the commission and the local exchange companies in identifying those persons eligible for assistance pursuant to the Low Income Telephone Service Assistance Act.

History: Laws 1987, ch. 197, 6.






Article 9D - Enhanced 911

Section 63-9D-1 - Short title.

63-9D-1. Short title.

Sections 63-9D-1 through 63-9D-11.1 NMSA 1978 may be cited as the "Enhanced 911 Act".

History: Laws 1989, ch. 25, 1; 1993, ch. 48, 2; 1998, ch. 108, 72.



Section 63-9D-2 - Findings and purpose.

63-9D-2. Findings and purpose.

A. The legislature finds that:

(1) isolated people, the elderly, the young and victims of crime are often at risk and without help;

(2) children, elderly persons and victims of crime are frequently unable to explain directions to the location of an emergency situation;

(3) life-threatening accidents, fires, crimes and natural disasters occur in the state each year;

(4) an enhanced 911 telephone emergency system provides:

(a) expansion of the benefits of the basic 911 emergency telephone number;

(b) faster response time which minimizes the loss of life and property;

(c) automatic routing to the appropriate emergency response unit;

(d) immediate visual display of the location and telephone number of the caller; and

(e) curtailment of abuses of the emergency system by documenting callers; and

(5) New Mexico communities could make efficient use of the enhanced 911 telephone emergency system if the communities had adequate funding available.

B. It is the purpose of the Enhanced 911 Act [63-9D-1 through 63-9D-11.1 NMSA 1978] to further the public interest and protect the safety, health and welfare of the people of New Mexico by enabling the development, installation and operation of enhanced 911 emergency reporting systems to be operated under shared state and local governmental management and control.

History: Laws 1989, ch. 25, 2; 1993, ch. 48, 3.



Section 63-9D-3 - Definitions.

63-9D-3. Definitions.

As used in the Enhanced 911 Act:

A. "911 call" means any real-time communication, message, signal or transmission between a person needing assistance and a public safety answering point call-taker by dialing 9-1-1 or its equivalent;

B. "911 service area" means the area designated by the fiscal agent, local governing body or the division to receive enhanced 911 service;

C. "access line" means a telecommunications company's line that has the capability to reach local public safety agencies by dialing 911, but does not include a line used for the provision of interexchange services or commercial mobile radio service;

D. "commercial mobile radio service" means service provided by a wireless real-time two-way voice communication device, including:

(1) radio-telephone communications used in cellular telephone service;

(2) the functional or competitive equivalent of radio-telephone communications used in cellular telephone service;

(3) a personal communications service; or

(4) a network radio access line;

E. "commercial mobile radio service provider" means a person who provides commercial mobile radio services, including a person who purchases commercial mobile radio service from a provider and resells that service;

F. "commission" means the public regulation commission;

G. "communication service" means any service that:

(1) is capable of and required by law to access, connect with or interface with the enhanced 911 system by directly dialing, initializing or otherwise activating the enhanced 911 system regardless of the transmission medium or technology employed; and

(2) provides or enables real-time or interactive communication;

H. "communications service provider" means any entity that provides communication services;

I. "database" means information that is collected, formatted and disseminated and that is necessary for the functioning of the enhanced 911 system, including geographic information system (GIS) addressing and digital mapping information;

J. "department" means the taxation and revenue department;

K. "division" means the local government division of the department of finance and administration;

L. "enhanced 911 surcharge" means the monthly uniform charge assessed on each access line in the state, on each active number for a commercial mobile radio service subscriber and on the number of VoIP lines for which the VoIP service provider enables the capacity for simultaneous calls, regardless of actual usage, to be connected to the public switched telephone network during the period for which the fixed charge is imposed for a VoIP service subscriber in New Mexico and the charge assessed on any other consumer purchase of communication service provided by a communications service provider that enables communication between a person needing assistance and a public safety answering point call-taker by dialing 9-1-1 or its equivalent; provided that an enhanced 911 surcharge shall not be assessed on the provision of broadband internet access service;

M. "enhanced 911 system" means, regardless of the technology used, a landline, wireless, NG-911 or ESInet system consisting of network switching equipment, database, mapping and on-premises equipment, or the functional equivalent thereof, that uses the single three-digit number 911 for reporting police, fire, medical or other emergency situations, thereby enabling a caller to reach a public safety answering point to report emergencies by dialing 911, and includes the capability to:

(1) selectively route incoming 911 calls to the appropriate public safety answering point operating in a 911 service area;

(2) automatically display the name, address and telephone number of an incoming 911 call on a video monitor at the appropriate public safety answering point;

(3) provide one or more access paths for communications between users at different geographic locations through a network system that may be designed for voice, text or data, or any combination of these, and may feature limited or open access and may employ appropriate analog, digital switching or transmission technologies;

(4) relay to a designated public safety answering point a 911 caller's number and base station or cell site location and the latitude and longitude of the 911 caller's location in relation to the designated public safety answering point; and

(5) manage or administer the functions listed in Paragraphs (1) through (4) of this subsection;

N. "enhanced 911 equipment" means the public safety answering point equipment directly related to the operation of an enhanced 911 system, including automatic number identification or automatic location identification controllers and display units, printers, logging recorders and software associated with call detail recording, call center work stations, training, latitude and longitude base station or cell site location data and GIS equipment necessary to obtain and process locational map and emergency service zone data for landline and wireless callers;

O. "equipment supplier" means a person who provides or offers to provide communications equipment necessary for the establishment of enhanced 911 services;

P. "ESInet" means emergency services internet protocol network, an internet-protocol-based, multipurpose inter-network supporting local, regional, state and national public safety communications services in addition to 911;

Q. "fiscal agent" means the local governing body that administers grants from the fund for a given locality or region by agreement;

R. "fund" means the enhanced 911 fund;

S. "local governing body" means the board of county commissioners of a county or the governing body of a municipality as defined in the Municipal Code [Chapter 3 NMSA 1978, except Article 66];

T. "NG-911" means a next generation 911 system consisting of network, hardware, software, data and operational policies and procedures that:

(1) provides standardized interfaces from call and message services;

(2) processes all types of emergency calls, including non-voice (multimedia) messages;

(3) acquires and integrates additional data useful to call routing and handling;

(4) delivers the calls, messages and data to appropriate public safety answering points and other appropriate emergency entities;

(5) supports data and communications needs for coordinated incident response and management; and

(6) provides a secure environment for emergency communications;

U. "proprietary information" means customer lists, customer counts, technology descriptions or trade secrets, including the actual or development costs of individual components of an enhanced 911 system; provided that such information is designated as proprietary by the communications service provider; and provided further that "proprietary information" does not include individual payments made by the division or any list of names and identifying information of subscribers who have not paid the surcharge;

V. "public safety answering point" means a twenty-four-hour local communications facility that receives 911 service communications and directly dispatches emergency response services or that relays communications to the appropriate public or private safety agency;

W. "subscriber" means a person who purchases communication services at retail from a communications service provider that are capable of originating a 911 communication;

X. "surcharge" means the 911 emergency surcharge;

Y. "surcharge collected" means the amount of enhanced 911 surcharge billed or received or deemed to have been received by the seller or provider, consistent with the seller's or provider's method of accounting, including accrual or cash;

Z. "telecommunications company" means a person who provides wire telecommunications services that are capable of originating a 911 communication;

AA. "vendor" means a person that provides 911 equipment, service or network support;

BB. "VoIP" means "interconnected voice-over- internet protocol service" as defined in the Code of Federal Regulations, Title 47, Part 9, Section 9.3, as amended; and

CC. "VoIP service provider" or "interconnected voice-over-internet protocol service provider" means an entity that provides interconnected voice-over-internet protocol service to end users.

History: Laws 1989, ch. 25, 3; 1993, ch. 48, 4; 1998, ch. 108, 73; 2001, ch. 110, 1; 2005, ch. 203, 1; 2017, ch. 122, 1.



Section 63-9D-4 - Provision for enhanced 911 services by local governing bodies; enhanced 911 system costs; payment of costs; joint powers agreements; aid outside jurisdictional boundaries.

63-9D-4. Provision for enhanced 911 services by local governing bodies; enhanced 911 system costs; payment of costs; joint powers agreements; aid outside jurisdictional boundaries.

A. A local governing body or a consortium of local governing bodies may incur costs for the purchase, lease, installation or maintenance of enhanced 911 equipment and training necessary for the establishment of an enhanced 911 system and may pay such costs through disbursements from the fund; provided that the local governing body has employed properly trained staff in its public safety answering point pursuant to the Public Safety Telecommunicator Training Act [29-7C-1 through 29-7C-9 NMSA 1978].

B. If the enhanced 911 system is to be provided for territory that is included in whole or in part in the jurisdiction of the local governing bodies of two or more public agencies that are the primary providers of emergency firefighting, law enforcement, ambulance, emergency medical or other emergency services, the agreement for the procurement of the enhanced 911 system shall be entered into by the fiscal agent designated by the local governing bodies. A local governing body may expressly exclude itself from the agreement. Nothing in this subsection shall be construed to prevent two or more local governing bodies from entering into a joint powers agreement pursuant to the Joint Powers Agreements Act [11-1-1 through 11-1-7 NMSA 1978] to establish a separate legal entity that can enter into an agreement as the enhanced 911 system customer.

C. A public agency in an enhanced 911 service area shall provide that, once an emergency unit is dispatched in response to a request for aid through the enhanced 911 system, the emergency unit shall render services to the requester without regard to whether the unit is operating outside its normal jurisdictional boundaries.

D. A local governing body in an enhanced 911 service area shall provide GIS addressing and digital mapping data to the public safety answering point that provides the enhanced 911 service to the local governing body.

History: Laws 1989, ch. 25, 4; 1993, ch. 48, 5; 2001, ch. 110, 2; 2005, ch. 203, 2.



Section 63-9D-5 - Imposition of surcharge.

63-9D-5. Imposition of surcharge.

A. There is imposed a 911 emergency surcharge in the amount of fifty-one cents ($.51) to be billed to each subscriber access line by a communications service provider, on each active number for a commercial mobile radio service subscriber and on the number of VoIP lines for which the VoIP service provider enables the capacity for simultaneous calls, regardless of actual usage, to be connected to the public switched telephone network during the period for which the fixed charge is imposed. The surcharge is imposed on all subscribers whose place of primary use, as defined in the federal Mobile Telecommunications Sourcing Act, is in New Mexico; provided, however, that the surcharge shall not be imposed upon subscribers receiving reduced rates pursuant to the Low Income Telephone Service Assistance Act [Chapter 63, Article 9C NMSA 1978]; and provided further that the surcharge shall not apply to prepaid wireless communication service; and provided further that a 911 emergency surcharge shall not be assessed on the provision of broadband internet access service.

B. All communications service providers shall be required to bill and collect the surcharge from their subscribers whose places of primary use, as defined in the federal Mobile Telecommunications Sourcing Act, are in New Mexico. The surcharge required to be collected by the communications service provider shall be added to and stated clearly and separately in the billings to the subscriber. The surcharge collected by the communications service provider shall not be considered revenue of the communications service provider.

C. A billed subscriber is liable for payment of the 911 emergency surcharge until it has been paid to the communications service provider.

D. A communications service provider has no obligation to take legal action to enforce the collection of the surcharge; an action may be brought by or on behalf of the department. A communications service provider, upon request and not more than once a year, shall provide to the department a list of the surcharge amounts uncollected, along with the names and addresses of subscribers who carry a balance that can be determined by the communications service provider to be nonpayment of the surcharge. The communications service provider shall not be held liable for uncollected surcharge amounts.

History: Laws 1989, ch. 25, 5; 1993, ch. 48, 6; 2001, ch. 110, 3; 2005, ch. 203, 3; 2017, ch. 122, 2.



Section 63-9D-5.1 - Prepaid wireless enhanced 911 surcharge; collection and administration of surcharge; liability of sellers; exclusivity of surcharge.

63-9D-5.1. Prepaid wireless enhanced 911 surcharge; collection and administration of surcharge; liability of sellers; exclusivity of surcharge.

A. As used in this section:

(1) "consumer" means a person who purchases prepaid wireless communication service in a retail transaction;

(2) "prepaid wireless communication service" means a wireless communication service that allows a caller to dial 911 to access the 911 system, which service must be paid for in advance and is sold in predetermined units or dollars of which the number declines with use in a known amount;

(3) "prepaid wireless enhanced 911 surcharge" means the charge that is required to be collected by a seller from a consumer in the amount established under Subsection B of this section;

(4) "provider" means a person that provides prepaid wireless communication service pursuant to a license issued by the federal communications commission;

(5) "retail transaction" means the purchase of prepaid wireless communication service from a seller for any purpose other than resale;

(6) "seller" means a person who sells prepaid wireless communication service to another person; and

(7) "wireless communication service" means commercial mobile radio service as defined by Section 20.3 of Title 47 of the Code of Federal Regulations, as amended.

B. A prepaid wireless enhanced 911 surcharge of one and thirty-eight hundredths percent is imposed on the gross value of each retail transaction. The prepaid wireless enhanced 911 surcharge shall be collected by the seller from the consumer with respect to each retail transaction occurring in this state. The amount of the prepaid wireless enhanced 911 surcharge shall be either separately stated on an invoice, receipt or other similar document that is provided to the consumer by the seller, or otherwise disclosed to the consumer.

C. For purposes of Subsection B of this section, a retail transaction that is effected in person by a consumer at a business location of the seller shall be treated as occurring in this state if that business location is in this state, and any other retail transaction shall be treated as occurring in this state if the retail transaction is treated as occurring in this state for purposes of the Gross Receipts and Compensating Tax Act [Chapter 7, Article 9 NMSA 1978].

D. The prepaid wireless enhanced 911 surcharge is the liability of the consumer and not of the seller or of any provider, except that the seller shall be liable to remit all prepaid wireless enhanced 911 surcharges that the seller collects from consumers as provided in this section, including all such surcharges that the seller is deemed to collect where the amount of the surcharge has not been separately stated on an invoice, receipt or other similar document provided to the consumer by the seller.

E. The amount of the prepaid wireless enhanced 911 surcharge that is collected by a seller from a consumer, if such amount is separately stated on an invoice, receipt or other similar document provided to the consumer by the seller, shall not be included in the base for measuring any tax, fee, surcharge or other charge that is imposed by this state, any political subdivision of this state or any intergovernmental agency.

F. When prepaid wireless communication service is sold with one or more other products or services for a single, non-itemized price, the percentage specified in Subsection B of this section shall apply to the entire non-itemized price unless the seller elects to apply such percentage to:

(1) if the amount of the prepaid wireless communication service is disclosed to the consumer as a dollar amount, such dollar amount; or

(2) if the seller can identify the portion of the price that is attributable to the prepaid wireless communication service by reasonable and verifiable standards from its books and records that are kept in the regular course of business for other purposes, including non-tax purposes, such portion.

G. However, if a minimal amount of prepaid wireless communication service is sold with a prepaid wireless device for a single, non-itemized price, the seller may elect not to apply the percentage specified in Subsection B of this section to such transaction. For purposes of this subsection, an amount of service denominated as ten minutes or less, or five dollars ($5.00) or less, is minimal.

H. Prepaid wireless enhanced 911 surcharges collected by sellers shall be remitted to the department at the times and in the manner provided with respect to the Gross Receipts and Compensating Tax Act. The department shall establish registration and payment procedures that substantially coincide with the registration and payment procedures that apply to the Gross Receipts and Compensating Tax Act. A seller shall be permitted to deduct and retain three percent of prepaid wireless enhanced 911 surcharges that are collected by the seller from the consumer.

I. The audit and appeal procedures applicable to the Gross Receipts and Compensating Tax Act shall apply to prepaid wireless enhanced 911 surcharges.

J. The department shall establish procedures by which a seller of prepaid wireless communication services may document that a sale is not a retail transaction, which procedures shall substantially coincide with the procedures for documenting sale for resale transactions for the Gross Receipts and Compensating Tax Act.

K. No provider or seller of prepaid wireless communication services shall be liable for damages to any person resulting from or incurred in connection with the provision of, or failure to provide, 911 or enhanced 911 service, or for identifying, or failing to identify, the telephone number, address, location or name associated with any person or device that is accessing or attempting to access 911 or enhanced 911 service.

L. No provider or seller of prepaid wireless communication services shall be liable for damages to any person resulting from or incurred in connection with the provision of any assistance to any investigative or law enforcement officer of the United States, this or any other state, or any political subdivision of this or any other state, in connection with any investigation or other law enforcement activity by such law enforcement officer.

M. In addition to the protection from liability provided by Subsections K and L of this section, each provider and seller shall be entitled to the further protection from liability as provided pursuant to Section 63-9D-10 NMSA 1978.

N. The prepaid wireless enhanced 911 surcharge applies to retail transactions occurring on or after July 1, 2017.

History: Laws 2017, ch. 122, 10.



Section 63-9D-7 - Remittance of charges; administrative fee.

63-9D-7. Remittance of charges; administrative fee.

A. The surcharge collected shall be remitted monthly to the department, which shall administer and enforce collection of the surcharge in accordance with the Tax Administration Act [Chapter 7, Article 1 NMSA 1978]. The surcharge shall be remitted to the department no later than the twenty-fifth day of the month following the month in which the surcharge was imposed. At that time, a return for the preceding month shall be filed with the department in such form as the department and communications service provider shall agree upon. A communications service provider required to file a return shall deliver the return together with a remittance of the amount of the surcharge payable to the department. The communications service provider shall maintain a record of the amount of each surcharge collected pursuant to the Enhanced 911 Act. The record shall be maintained for a period of three years after the time the surcharges were collected.

B. From a remittance to the department made on or before the date it becomes due, a telecommunications company or commercial mobile radio service provider required to make a remittance shall be entitled to deduct and retain one percent of the collected amount or fifty dollars ($50.00), whichever is greater, as the administrative cost for collecting the surcharge.

History: Laws 1989, ch. 25, 7; 1993, ch. 48, 8; 2001, ch. 110, 5; 2005, ch. 203, 4; 2017, ch. 122, 3.



Section 63-9D-8 - Enhanced 911 fund; creation; administration; disbursement; reports to legislature.

63-9D-8. Enhanced 911 fund; creation; administration; disbursement; reports to legislature.

A. There is created in the state treasury a fund that shall be known as the "enhanced 911 fund". The fund shall be administered by the division.

B. All surcharges collected and remitted to the department shall be deposited in the fund.

C. Money deposited in the fund and income earned by investment of the fund are appropriated for expenditure in accordance with the Enhanced 911 Act and shall not revert to the general fund.

D. Payments shall be made from the fund to, or on behalf of, participating local governing bodies or their fiscal agents upon vouchers signed by the director of the division solely for the purpose of reimbursing local governing bodies or their fiscal agents and communications service providers for their costs of providing enhanced 911 service. A person who purchases communication services from a communications service provider for the purpose of reselling that service is not eligible for reimbursement from the fund. Money in the fund may be used for the payment of bonds issued pursuant to the Enhanced 911 Bond Act [63-9D-12 through 63-9D-20 NMSA 1978].

E. Annually, the division may expend no more than five percent of all money deposited annually in the fund for administering and coordinating activities associated with implementation of the Enhanced 911 Act.

F. Money in the fund may be awarded as grant assistance to provide enhanced 911 service and equipment upon application of local governing bodies or their fiscal agents to the division and upon approval by the state board of finance. If it is anticipated that the funds available to pay all requests for grants will be insufficient, the state board of finance may reduce the percentage of assistance to be awarded. In the event of such reduction, the state board of finance may award supplemental grants to local governing bodies that demonstrate financial hardship.

G. After requesting enhanced 911 service from a communications service provider, a local governing body may, by ordinance or resolution, recover from the fund an amount necessary to recover the costs of providing the enhanced 911 system in its designated 911 service area. The division, on behalf of local governing bodies, shall directly pay or reimburse communications service providers for their costs of providing enhanced 911 service. If a communications service provider does not receive payment or reimbursement for the costs of providing enhanced 911 service, the provider is not obligated to provide that service.

H. The division shall report to the legislature each session the status of the fund and whether the current level of the 911 emergency surcharge is sufficient, excessive or insufficient to fund the anticipated needs for the next year.

History: Laws 1989, ch. 25, 8; 1990, ch. 86, 10; 1990, ch. 87, 2; 1993, ch. 48, 9; 2001, ch. 110, 6; 2005, ch. 203, 5; 2017, ch. 122, 4.



Section 63-9D-8.1 - Division powers.

63-9D-8.1. Division powers.

A. The division may adopt reasonable rules necessary to carry out the provisions of the Enhanced 911 Act.

B. The division may fund enhanced 911 systems pursuant to the provisions of the Enhanced 911 Act.

C. Division powers are limited and do not include power to intervene between two vendors or restrict marketing efforts of vendors.

D. The division and the local governing body may establish 911 service areas.

E. Unless otherwise provided by law, no rule affecting any person, agency, local governing body or communications service provider shall be adopted, amended or repealed without a public hearing on the proposed action before the director of the division or a hearing officer designated by the director. The public hearing shall be held in Santa Fe unless otherwise permitted by statute. Notice of the subject matter of the rule, the action proposed to be taken, the time and place of the hearing, the manner in which interested persons may present their views and the method by which copies of the proposed rule or proposed amendment or repeal of an existing rule may be obtained shall be published once at least thirty days prior to the hearing in a newspaper of general circulation and mailed at least thirty days prior to the hearing date to all persons or agencies who have made a written request for advance notice of the hearing and to all local governing bodies and communications service providers.

F. All rules shall be filed in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978].

History: 1978 Comp., 63-9D-8.1, enacted by Laws 1990, ch. 87, 3; 1993, ch. 48, 10; 2001, ch. 110, 7; 2005, ch. 203, 6; 2017, ch. 122, 5.



Section 63-9D-10 - Immunity.

63-9D-10. Immunity.

Enhanced 911 systems are within the governmental powers and authorities of the local governing body or state agency in the provision of services for the public health, welfare and safety. In contracting for such services or the provisioning of an enhanced 911 system, except for intentional acts, the local governing body, public agency, equipment supplier, communications service provider and their officers, directors, vendors, employees and agents are not liable for damages resulting from installing, maintaining or providing enhanced 911 systems or transmitting 911 calls.

History: Laws 1989, ch. 25, 10; 2001, ch. 110, 10; 2005, ch. 203, 7; 2017, ch. 122, 6.



Section 63-9D-11 - Private listing subscribers and 911 service.

63-9D-11. Private listing subscribers and 911 service.

A. Private listing subscribers waive the privacy afforded by nonlisted or nonpublished numbers only to the extent that the name and address associated with the telephone number may be furnished to the enhanced 911 system for call routing or for automatic retrieval of location information in response to a call initiated to 911.

B. Information regarding the identity of private listing subscribers provided by a communications service provider, including names, addresses, telephone numbers or other identifying information, is not a public record and is not available for inspection.

C. Proprietary information provided by a communications service provider is not public information and may not be released to any person without the express permission of the submitting provider, except that information may be released or published as aggregated data that does not identify the number of subscribers or identify enhanced 911 system costs attributable to an individual communications service provider.

History: Laws 1989, ch. 25, 11; 2001, ch. 110, 11; 2005, ch. 203, 8; 2017, ch. 122, 7.



Section 63-9D-11.1 - Violation; penalties.

63-9D-11.1. Violation; penalties.

A. Any person who knowingly dials 911 for the purpose of reporting a false alarm, making a false complaint or reporting false information that results in an emergency response by any public safety agency is guilty of a petty misdemeanor and shall be punished by a fine of not more than five hundred dollars ($500) or imprisonment for a term not to exceed six months, or both.

B. A municipality or a county may adopt an ordinance making it a violation for any person to knowingly dial 911 for the purpose of reporting a false alarm, making a false complaint or reporting false information that results in an emergency response by any public safety agency. The municipality may adopt and enforce the ordinance pursuant to the authority provided in Section 3-17-1 NMSA 1978. The county may adopt and enforce the ordinance pursuant to the authority provided in Section 4-37-1 NMSA 1978.

History: Laws 1993, ch. 48, 13; 2017, ch. 122, 8.



Section 63-9D-12 - Short title.

63-9D-12. Short title.

Sections 63-9D-12 through 63-9D-20 NMSA 1978 may be cited as the "Enhanced 911 Bond Act".

History: Laws 1990, ch. 61, 1; 1992, ch. 102, 1.



Section 63-9D-13 - Definitions.

63-9D-13. Definitions.

As used in the Enhanced 911 Bond Act [63-9D-12 through 63-9D-20 NMSA 1978]:

A. "board" means the state board of finance;

B. "division" means the local government division of the department of finance and administration;

C. "enhanced 911 bonds" means the bonds authorized in the Enhanced 911 Bond Act;

D. "enhanced 911 project" means actions authorized under Section 63-9D-14 NMSA 1978 that pertain to a specific component of the enhanced 911 system; and

E. "enhanced 911 revenue" means the revenue to and the income of the enhanced 911 fund that are pledged to the payment of enhanced 911 bonds under the Enhanced 911 Bond Act.

History: Laws 1990, ch. 61, 2; 1992, ch. 102, 2; 2001, ch. 110, 15; 2005, ch. 203, 9.



Section 63-9D-14 - Enhanced 911 bonds; authority to issue; pledge of revenues; limitation on issuance.

63-9D-14. Enhanced 911 bonds; authority to issue; pledge of revenues; limitation on issuance.

A. In addition to any other law authorizing the board to issue revenue bonds, the board may issue enhanced 911 bonds pursuant to the Enhanced 911 Bond Act for the purposes specified in this section.

B. Enhanced 911 bonds may be issued for:

(1) acquiring, extending, enlarging, bettering, repairing, improving, constructing, purchasing, furnishing, equipping or rehabilitating the enhanced 911 system, the payment of which shall be secured by enhanced 911 revenues;

(2) reimbursing a communications service provider for its reasonable costs of providing enhanced 911 service, the payment of which shall be secured by enhanced 911 revenues; or

(3) reimbursing a local governing body or its fiscal agent for its reasonable costs of providing the enhanced 911 system, the payment of which shall be secured by enhanced 911 revenues.

C. The board may pledge irrevocably enhanced 911 revenues in the manner set forth in Subsection B of this section to the payment of the interest on and principal of enhanced 911 bonds. Any general determination by the board that expenditures are reasonably related to and constitute a part of a specified enhanced 911 project shall be conclusive if set forth in the proceedings authorizing the enhanced 911 bonds.

History: Laws 1990, ch. 61, 3; 1992, ch. 102, 3; 2001, ch. 110, 16; 2005, ch. 203, 10; 2017, ch. 122, 9.



Section 63-9D-15 - Use of proceeds of bond issue.

63-9D-15. Use of proceeds of bond issue.

It is unlawful to divert, use or expend any money received from the issuance of enhanced 911 bonds for any purpose other than the purposes for which the bonds were issued.

History: Laws 1990, ch. 61, 4.



Section 63-9D-16 - Enhanced 911 bonds; terms.

63-9D-16. Enhanced 911 bonds; terms.

Enhanced 911 bonds:

A. shall bear interest at a coupon rate or coupon rates not exceeding the maximum coupon rate which is permitted by the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978]; provided that interest shall be payable annually or semiannually and may or may not be evidenced by coupons; and provided further that the first interest payment date may be for interest accruing for any period not exceeding one year;

B. may be subject to a prior redemption at the board's option at such time or times and upon such terms and conditions, with or without the payment of such premium or premiums, as may be provided by action of the board;

C. may mature at any time or times not exceeding twenty years after the date of issuance;

D. may be serial in form and maturity or may consist of one bond payable at one time or in installments;

E. shall be sold for cash at, above or below par and at a price which results in a net effective interest rate which does not exceed the maximum permitted by the Public Securities Act; and

F. may be sold at public or private sale.

History: Laws 1990, ch. 61, 5.



Section 63-9D-17 - Bond authorization.

63-9D-17. Bond authorization.

The board may issue and sell enhanced 911 bonds in compliance with the Enhanced 911 Bond Act [63-9D-12 through 63-9D-20 NMSA 1978]. The board shall schedule the issuance and sale of the bonds in the most expeditious and economical manner upon a finding by the board that the division has certified that the need exists for the issuance of bonds and upon an action by the board designating the enhanced 911 fund to be the source of pledged revenues.

History: Laws 1990, ch. 61, 6; 2001, ch. 110, 17; 2005, ch. 203, 11.



Section 63-9D-18 - Authority to refund bonds.

63-9D-18. Authority to refund bonds.

The board may issue and sell at public or private sale enhanced 911 bonds to refund outstanding enhanced 911 bonds and other bonds payable from the enhanced 911 fund by exchange, immediate or prospective redemption, cancellation or escrow, including the escrow of debt service funds accumulated for payment of outstanding bonds, or any combination thereof, when, in its opinion, such action will be beneficial to the state.

History: Laws 1990, ch. 61, 7; 1992, ch. 102, 4; 2001, ch. 110, 18; 2005, ch. 203, 12.



Section 63-9D-19 - Enhanced 911 bonds not general obligations; authentication.

63-9D-19. Enhanced 911 bonds not general obligations; authentication.

A. Enhanced 911 bonds or refunding bonds issued as authorized by the Enhanced 911 Bond Act [63-9D-12 through 63-9D-20 NMSA 1978] are:

(1) not general obligations of the state; and

(2) collectible only from the proper pledged revenues, and each bond shall state that it is payable solely from the pledged revenues, and that the bondholders may not look to any other state fund for the payment of the interest and principal of the bonds.

B. The bonds and coupons shall be signed and sealed as provided by the resolution of the board issuing the bond, and the Uniform Facsimile Signature of Public Officials Act [6-9-1 through 6-9-6 NMSA 1978] shall be applicable.

History: Laws 1990, ch. 61, 8.



Section 63-9D-20 - Amount of surcharge; security for bonds.

63-9D-20. Amount of surcharge; security for bonds.

A. The legislature shall provide for the continued imposition, collection and deposit of the 911 emergency surcharge into the enhanced 911 fund in amounts that, together with other amounts deposited into the fund, will be sufficient to produce an amount necessary to meet annual debt service charges on all respective outstanding enhanced 911 bonds.

B. The legislature shall not repeal, amend or otherwise modify any law that affects the 911 emergency surcharge in a manner that impairs any outstanding enhanced 911 bonds secured by a pledge of the 911 emergency surcharge unless:

(1) the outstanding enhanced 911 bonds to which the revenues from the surcharge are pledged have been discharged in full; or

(2) provision has been made to discharge fully the outstanding enhanced 911 bonds to which the revenues from the surcharge are pledged.

C. Nothing in this section shall require any increase in the 911 emergency surcharge.

History: 1978 Comp., 63-9D-20, enacted by Laws 1992, ch. 102, 5; 2001, ch. 110, 19; 2005, ch. 203, 13.






Article 9E - Private Pay Telephone Services

Section 63-9E-1 - Pay telephones; credit cards for intrastate telephone calls.

63-9E-1. Pay telephones; credit cards for intrastate telephone calls.

Every privately owned, instrument implemented coin or coinless telephone capable of reselling public telecommunications services in New Mexico must be able to accept for intrastate telephone calls the same credit card accounts accepted for such calls at any pay telephone owned by a local exchange company operating in the same area.

History: Laws 1989, ch. 229, 1.



Section 63-9E-3 - Calls to operator at no charge.

63-9E-3. [Calls to operator at no charge.]

The caller using a pay phone shall be allowed to reach the operator at no charge.

History: Laws 1989, ch. 229, 3.






Article 9F - Telecommunications Access Act

Section 63-9F-1 - Short title.

63-9F-1. Short title.

Chapter 63, Article 9F NMSA 1978 may be cited as the "Telecommunications Access Act".

History: Laws 1993, ch. 54, 1; 2004, ch. 106, 1.



Section 63-9F-2 - Findings and purpose.

63-9F-2. Findings and purpose.

A. The legislature finds that:

(1) it supports those provisions of the federal Americans with Disabilities Act of 1990 that address the need to provide telecommunications access to all citizens;

(2) many New Mexicans are hearing or speech impaired and because of their impairment are unable to use traditional telecommunications equipment and services without assistance; and

(3) the state's hearing or speech impaired citizens are a substantial and valuable resource and their participation as contributing and productive members of our society would be enhanced substantially if full access to telecommunications service were made available to them.

B. It is the purpose of the Telecommunications Access Act to provide a statutory framework and funding under which the opportunity for full access to telecommunications services is made available to hearing or speech impaired New Mexicans.

History: Laws 1993, ch. 54, 2.



Section 63-9F-3 - Definitions.

63-9F-3. Definitions.

As used in the Telecommunications Access Act:

A. "commission" means the commission for deaf and hard-of-hearing persons;

B. "communications assistant" means an individual who translates conversation from text to voice and from voice to text between two end users of a telecommunications service;

C. "home service provider" means a facilities-based carrier or reseller with which a customer contracts for the provision of wireless communications services;

D. "impaired" means having an impairment of or deficit in the ability to hear or speak, or both;

E. "interconnected voice over internet protocol service" means a service that:

(1) enables real-time, two-way voice communications;

(2) requires a broadband connection from the user's location;

(3) requires internet protocol-compatible customer premises equipment; and

(4) permits users generally to receive calls that originate on the public-switched telephone network and to terminate calls to the public-switched telephone network;

F. "intrastate telecommunications service":

(1) means the provision of access lines, special services and intrastate toll services, including for telephone calls originating and terminating in the state; and

(2) does not include interconnected voice over internet protocol service or wireless communications service;

G. "place of primary use" means the street address representative of where a customer's use of a wireless communications service primarily occurs and that is:

(1) the residential street address or the primary business street address of the customer; and

(2) within the licensed service area of the home service provider;

H. "prepaid consumer" means a person who purchases prepaid wireless communications service in a retail transaction;

I. "prepaid wireless communications service" means a wireless communications service that must be paid for in advance and is sold in predetermined units or dollars of which the number declines with use in a known amount;

J. "retail transaction" means the purchase of prepaid wireless communications service from a seller for any purpose other than for resale;

K. "seller" means a person who sells prepaid wireless communications service to another person;

L. "specialized telecommunications equipment" means devices that enable or assist an impaired individual to communicate with another individual using the telephone network;

M. "telecommunications company" means an individual, corporation, partnership, joint venture, company, firm, association, proprietorship or other entity that provides public telecommunications services, and includes cellular service companies as defined in Subsection B of Section 63-9B-3 NMSA 1978;

N. "telecommunications relay system" means a statewide telecommunications system through which an impaired individual using specialized telecommunications equipment is able to send or receive messages to and from an individual who is not impaired and whose telephone is not equipped with specialized telecommunications equipment and through which the unimpaired individual is able, by using voice communications, to send and receive messages to and from an impaired person; and

O. "wireless communications service" means a commercial mobile radio service as defined by Section 20.3 of Title 47 of the Code of Federal Regulations, as amended, but excludes internet access service.

History: Laws 1993, ch. 54, 3; 1996, ch. 48, 1; 1997, ch. 65, 1; 2004, ch. 106, 2; 2017, ch. 96, 1.



Section 63-9F-4 - Specialized telecommunications equipment program established.

63-9F-4. Specialized telecommunications equipment program established.

The commission shall design, establish and administer a program for providing specialized telecommunications equipment to impaired individuals. The commission shall adopt regulations for the program that:

A. shall include eligibility requirements for participation in the program, which requirements:

(1) shall provide financial eligibility conditions; and

(2) shall include provisions for determining eligibility thresholds based on:

(a) the quality and severity of the individual's impairment;

(b) the availability of current telecommunications services at the individual's place of residence;

(c) New Mexico residency; and

(d) minimum age;

B. establish detailed procedures and forms to be used by impaired individuals wishing to apply for participation in the program;

C. establish minimum training requirements for all applicants receiving telecommunications equipment regarding etiquette and use of telecommunications equipment;

D. include a statewide survey and information gathering component to identify the extent of the hearing and speech impairment problem in the state, the number of impaired individuals in the state and the existence and availability of any specialized telecommunications equipment; and

E. include an outreach component designed to provide information about and facilitate access to the program for impaired individuals.

History: Laws 1993, ch. 54, 4; 1995, ch. 39, 1.



Section 63-9F-6 - Telecommunications relay system.

63-9F-6. Telecommunications relay system.

A. The commission shall administer a telecommunications relay system that enables impaired individuals to communicate with unimpaired individuals.

B. The commission shall invite proposals or bids, or both, from telecommunications companies to design and implement a telecommunications relay system. The commission shall comply with the provisions of the Procurement Code [13-1-28 through 13-1-199 NMSA 1978] in contracting for the services and property required. The commission shall consider the factors of price and the interest of the community of impaired individuals in having access to a high quality and technologically advanced system. New Mexico residency shall be given a weight of five percent of the total weight of all evaluation factors in a proposal evaluation. Any business that qualifies as a "resident business" as defined in Section 13-1-21 NMSA 1978 shall receive a five percent preference. In the procurement process, the commission shall request and consider the recommendations of the communications assistants who have provided the voice relay service used in the state.

C. If the commission determines that no proposal or bid is acceptable after review, the commission may provide the telecommunications relay system.

D. The telecommunications relay system shall:

(1) be available statewide for operation twenty-four hours a day every day of the year;

(2) relay all messages promptly and accurately;

(3) protect and maintain the privacy of individuals using the system;

(4) preserve the confidentiality of all telephone communications; and

(5) conform to all applicable standards established by state and federal laws and regulations adopted pursuant to those laws.

History: Laws 1993, ch. 54, 6; 2004, ch. 106, 3.



Section 63-9F-8 - Commission duties; power to audit.

63-9F-8. Commission duties; power to audit.

A. The commission shall perform all actions necessary to carry out the provisions of the Telecommunications Access Act, including;

(1) promulgating and administering such policies, procedures and rules as are necessary to comply with the purpose of that act and to ensure that the specialized telecommunications equipment program and the relay system are in compliance with the applicable state and federal laws and rules adopted pursuant to those laws;

(2) obtaining certification from the federal communications commission that the telecommunications relay system is in compliance with applicable federal rules;

(3) making expenditures for the specialized telecommunications equipment program and the telecommunications relay system;

(4) ensuring the quality of the telecommunications relay system and the satisfaction of its users;

(5) identifying the need for specialized telecommunications equipment by impaired individuals;

(6) identifying the problems that impaired individuals have in acquiring specialized telecommunications equipment; and

(7) providing funding for the specialized telecommunications equipment program.

B. The commission may require an annual audit of each telecommunications company participating in the telecommunications relay system to account for all surcharges billed and collected pursuant to the Telecommunications Access Act. Audits conducted pursuant to this subsection shall be at the expense of the requesting agency.

History: Laws 1993, ch. 54, 8; 1995, ch. 39, 3; 2004, ch. 106, 4.



Section 63-9F-9 - Limit on liability.

63-9F-9. Limit on liability.

The commission and the provider of the telecommunications relay system and their employees shall not be liable for any claims, actions, damages or causes of action arising out of or resulting from the establishment, participation in or operation of the telecommunications relay system except for gross negligence or intentional acts.

History: Laws 1993, ch. 54, 9; 2004, ch. 106, 5.



Section 63-9F-10 - Complaints.

63-9F-10. Complaints.

All complaints, including complaints about the service provided by the telecommunications relay system, the provider of the telecommunications relay system or the operation and administration of the telecommunications relay system, shall be made directly to the commission.

History: Laws 1993, ch. 54, 10.



Section 63-9F-11 - Imposition of surcharge.

63-9F-11. Imposition of surcharge.

A. A telecommunications relay service surcharge of thirty-three hundredths percent is imposed on the gross amount paid:

(1) by customers, except customers whose telephone service rates are reduced as authorized by the Low Income Telephone Service Assistance Act [Chapter 63, Article 9C NMSA 1978], for intrastate telecommunications services provided in this state;

(2) by customers for the intrastate portion of interconnected voice over internet protocol service;

(3) by customers for intrastate mobile telecommunications services that originate and terminate in the same state, regardless of where the mobile telecommunications services originate, terminate or pass through, provided by home service providers to customers whose place of primary use is in New Mexico; and

(4) by a prepaid consumer in a retail transaction.

B. The telecommunications relay service surcharge shall be included on the monthly bill of each customer of a local exchange company or other telecommunications company providing intrastate telecommunications services, interconnected voice over internet protocol services or intrastate mobile telecommunications services and paid at the time of payment of the monthly bill. Receipts from selling those services to any other telecommunications company or provider for resale are not subject to the surcharge. The customer is liable for the payment of the surcharge to the provider of intrastate mobile telecommunications services, the provider of interconnected voice over internet protocol services or the local exchange company or other telecommunications company providing intrastate telecommunications services to the customer.

C. For the purposes of the surcharge imposed on a retail transaction pursuant to Paragraph (4) of Subsection A of this section:

(1) the surcharge shall be collected by the seller from the prepaid consumer with respect to each retail transaction occurring in this state. The amount of the surcharge shall be either separately stated on an invoice, receipt or other similar document that is provided to the prepaid consumer by the seller or otherwise disclosed to the prepaid consumer;

(2) for the purposes of Paragraph (1) of this subsection, a retail transaction that is effected in person by a prepaid consumer at a business location of the seller shall be treated as occurring in this state if that business location is in this state, and any other retail transaction is treated as occurring in this state if the retail transaction is treated as occurring in this state for purposes of the Gross Receipts and Compensating Tax Act [Chapter 7, Article 9 NMSA 1978];

(3) the surcharge is the liability of the prepaid consumer and not of the seller or any provider, except that the seller shall be liable to remit all surcharges collected from the prepaid consumer as provided in this subsection, including all such surcharges that the seller is deemed to collect where the amount of the surcharge has not been separately stated on an invoice, receipt or other similar document provided to the prepaid consumer by the seller;

(4) the amount of the surcharge that is collected by a seller from a prepaid consumer, if such amount is separately stated on an invoice, receipt or other similar document provided to the prepaid consumer by the seller, shall not be included in the base for measuring any tax, fee, surcharge or other charge that is imposed by this state, any political subdivision of this state or any intergovernmental agency;

(5) when prepaid wireless communications service is sold with one or more other products or services for a single, non-itemized price, the percentage specified in Subsection A of this section shall apply to the entire non-itemized price unless the seller elects to apply such percentage to:

(a) if the amount of the prepaid wireless communications service is disclosed to the prepaid consumer as a dollar amount, such dollar amount; or

(b) if the seller can identify the portion of the price that is attributable to the prepaid wireless communications service by reasonable and verifiable standards from its books and records that are kept in the regular course of business for other purposes, including non-tax purposes, such portion;

(6) if a minimal amount of prepaid wireless communications service is sold with a prepaid wireless device for a single, non-itemized price, the seller may elect not to apply the percentage specified in Subsection A of this section to such transaction. For the purposes of this paragraph, an amount of service denominated as ten minutes or less, or five dollars ($5.00) or less, is minimal;

(7) surcharges collected by sellers shall be remitted to the taxation and revenue department at the times and in the manner provided with respect to the Gross Receipts and Compensating Tax Act. The department shall establish registration and payment procedures that substantially coincide with the registration and payment procedures that apply to the Gross Receipts and Compensating Tax Act. A seller shall be permitted to deduct and retain three percent of surcharges that are collected by the seller from the prepaid consumer;

(8) the audit and appeal procedures applicable to the Gross Receipts and Compensating Tax Act shall apply to the surcharge;

(9) the taxation and revenue department shall establish procedures by which a seller of prepaid wireless communications services may document that a sale is not a retail transaction, which procedures shall substantially coincide with the procedures for documenting sale for resale transactions for the Gross Receipts and Compensating Tax Act; and

(10) notwithstanding Paragraph (1) of this subsection, if a 911 surcharge is imposed on prepaid wireless communications service pursuant to the Enhanced 911 Act, the taxation and revenue department shall promulgate rules to permit sellers to combine the surcharge imposed pursuant to this section and the surcharge imposed pursuant the Enhanced 911 Act into a single surcharge on the invoice, receipt or other similar document that is provided to the prepaid consumer. The department shall ensure that appropriate surcharge revenues are directed proportionately to the respective 911 and telecommunications relay service funds.

D. A telecommunications company providing intrastate telecommunications services, a home service provider providing intrastate mobile telecommunications services and a seller of interconnected voice over internet protocol services shall, on sales subject to the telecommunications relay service surcharge, assess and collect the surcharge and remit the surcharge collected monthly to the taxation and revenue department on or before the twenty-fifth day of the month following collection. The department shall administer and enforce the collection of the surcharge in accordance with the Tax Administration Act [Chapter 7, Article 1 NMSA 1978].

E. The taxation and revenue department shall transfer to the telecommunications access fund the amount of the telecommunications relay service surcharge collected less any amount deducted in accordance with Subsection F of this section. Transfer of the net receipts from the surcharge to the telecommunications access fund shall be made within the month following the month in which the surcharge is collected.

F. The taxation and revenue department may deduct an amount not to exceed three percent of the telecommunications relay service surcharge collected as a charge for the administrative costs of collection and shall remit that amount to the state treasurer for deposit in the general fund each month.

G. The commission shall report to the revenue stabilization and tax policy committee annually by September 30 the following information with respect to the prior fiscal year:

(1) the amount and source of revenue received by the telecommunications access fund;

(2) the amount and category of expenditures from the fund; and

(3) the balance of the fund on that June 30.

History: Laws 1993, ch. 54, 11; 1996, ch. 48, 2; 2002, ch. 18, 7; 2004, ch. 106, 6; 2017, ch. 96, 2.



Section 63-9F-12 - Telecommunications access fund; established.

63-9F-12. Telecommunications access fund; established.

There is created in the state treasury the "telecommunications access fund". Money appropriated to the fund or accruing to it through gifts, grants, fees, surcharges, penalties or bequests shall be delivered to the state treasurer for deposit in the fund. The fund shall be invested as other state funds are invested. Disbursements from the fund shall be made upon warrants drawn by the secretary of finance and administration pursuant to vouchers signed by the executive director of the commission. The commission shall administer the fund. Money in the fund is appropriated to the commission for the purpose of carrying out the provisions of the Telecommunications Access Act. The commission may request the state budget division of the department of finance and administration to approve the expenditure of funds deposited in the telecommunications access fund for the purpose of defraying salary and other necessary expenses incurred by the commission in the administration of the provisions of the Telecommunications Access Act. The state budget division may approve the expenditure of not more than ten percent of the amount deposited in the telecommunications access fund during any fiscal year for expenses incurred by the commission in administering that act. In addition, money in the fund is subject to appropriation by the legislature to the commission for the performance of its duties pursuant to Chapter 28, Article 11B NMSA 1978 and to the signed language interpreting practices fund for the purpose of defraying salary and other necessary expenses incurred by the signed language interpreting practices board. Any unexpended or unencumbered balance remaining in the fund at the end of any fiscal year shall not revert.

History: Laws 1993, ch. 54, 12; 2004, ch. 106, 7; 2007, ch. 248, 18.



Section 63-9F-13 - Confidentiality of translated or relayed conversations; penalty for breach of confidentiality.

63-9F-13. Confidentiality of translated or relayed conversations; penalty for breach of confidentiality.

A. A communications assistant who is employed to translate or relay a conversation to or from an impaired individual is a conduit for the conversation and shall not disclose, or be compelled to disclose in any nonjudicial proceeding, the contents of the conversation.

B. A person who violates the provisions of Subsection A of this section is guilty of a misdemeanor and upon conviction shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978.

History: Laws 1993, ch. 54, 13.






Article 9G - Cramming and Slamming

Section 63-9G-1 - Short title.

63-9G-1. Short title.

Sections 1 through 9 [63-9G-1 through 63-9G-9 NMSA 1978] of this act may be cited as the "Cramming and Slamming Act".

History: Laws 1999, ch. 138, 1.



Section 63-9G-2 - Definitions.

63-9G-2. Definitions.

As used in the Cramming and Slamming Act:

A. "billing aggregator" means a person that bills customers for goods or services provided by others and that uses a local exchange company as a billing agent;

B. "commission" means the public regulation commission;

C. "cramming" means:

(1) charging a customer for telecommunications services that were not authorized by the customer;

(2) charging a customer for goods or services that are not telecommunications services; or

(3) using a sweepstakes, contest or drawing entry form as authorization to change or add telecommunications services to a customer's telephone bill;

D. "customer" means the person whose name appears on the telephone bill or the person responsible for payment of the telephone bill;

E. "local exchange company" means a provider that provides local exchange services;

F. "local exchange services" means the transmission of two-way interactive communications within a local exchange area described in maps, tariffs or rate schedules filed with the commission where local exchange rates apply;

G. "provider" means a telephone company, transmission company, telecommunications common carrier, telecommunications company, cellular or other wireless telecommunications service company, cable television service, telecommunications reseller, billing aggregator or other person that bills directly or has a billing contract with a local exchange company;

H. "slamming" means:

(1) changing a customer's provider without the customer's authorization; or

(2) using a sweepstakes, contest or drawing entry form as authorization to change a customer's provider; and

I. "telecommunications service" means the transmission of signs, signals, writings, images, sounds, messages, data or other information of any nature by wire, radio, lightwaves or other electromagnetic means or goods and services related to the transmission of information that are provided by the provider; provided that a good or service that does not meet the definition of "telecommunications service" does not become a telecommunications service merely because it is bundled with a telecommunications service for marketing or billing purposes.

History: Laws 1999, ch. 138, 2.



Section 63-9G-3 - Commission powers and duties.

63-9G-3. Commission powers and duties.

A. The commission has jurisdiction over a billing aggregator to the extent of the billing aggregator's participation in billing for telecommunications services or other goods or services through a customer's telephone bill. Billing aggregators are subject to the provisions of the Cramming and Slamming Act.

B. The commission shall enforce the provisions of the Cramming and Slamming Act against anyone regulated in whole or in part by the commission or over whom the commission is given regulatory authority by state or federal law.

C. The commission may hold a provider liable for the actions of its employees, officers, affiliates and agents.

History: Laws 1999, ch. 138, 3.



Section 63-9G-4 - Rules to implement act.

63-9G-4. Rules to implement act.

The commission shall promulgate:

A. rules on what constitutes authorization of a change or addition to telecommunications services or change in provider for the purposes of determining cramming or slamming, including consideration of the rules on authorization adopted by the federal communications commission;

B. rules and standards on responsibilities of parties in cramming and slamming;

C. rules to establish an expedited consideration process for resolution of complaints filed with the commission, including the filing and investigation of complaints; and

D. other rules needed to implement the provisions of the Cramming and Slamming Act.

History: Laws 1999, ch. 138, 4.



Section 63-9G-5 - Complaints filed with commission; rules; administrative penalties.

63-9G-5. Complaints filed with commission; rules; administrative penalties.

A. The following acts are prohibited:

(1) cramming or slamming; and

(2) disconnecting or threatening to disconnect a customer's local exchange service because the customer refuses to pay charges resulting from cramming or slamming and the local exchange company has been notified of the cramming or slamming.

B. A customer or provider may file a complaint with the commission alleging cramming or slamming. A customer may file a complaint alleging disconnection or threats of disconnection to local exchange service. The commission may combine complaints.

C. If the commission finds after investigation and hearing that a provider engaged in cramming or slamming or disconnected or threatened to disconnect a customer's local exchange service, it may:

(1) assess an administrative penalty not to exceed ten thousand dollars ($10,000) for each occurrence of cramming or slamming or for each disconnection or threat to disconnect; or

(2) after other sanctions have failed, suspend or revoke the provider's certificate of authority or certificate of public convenience and necessity for a deliberate pattern of cramming or slamming or disconnection or threat of disconnection.

D. A person aggrieved by an order of the commission pursuant to this section may appeal to the district court as provided in Section 39-3-1.1 NMSA 1978.

E. The remedies and penalties provided for in the Cramming and Slamming Act are in addition to any other penalties that may be imposed pursuant to any other state law or any other remedies available to consumers.

History: Laws 1999, ch. 138, 5.



Section 63-9G-6 - Cramming or slamming; customer absolution.

63-9G-6. Cramming or slamming; customer absolution.

A. A customer who is crammed or slammed is absolved of liability for charges resulting from the cramming or slamming during the first ninety days after the cramming or slamming appeared on the customer's telephone bill. Nothing in this subsection affects the local exchange company or other billing agent from collecting credited amounts from the provider that crammed or slammed.

B. The customer may contact his local exchange company, his authorized provider or the unauthorized provider to report a cramming or slamming. The contacted provider shall notify the local exchange company promptly about the customer's allegation of cramming or slamming.

C. The commission shall promulgate rules that govern procedures for how disputed charges or changes are investigated and paid to the proper provider.

History: Laws 1999, ch. 138, 6.



Section 63-9G-7 - Change in service or provider; telephone bills.

63-9G-7. Change in service or provider; telephone bills.

A. A new charge for telecommunications service or a change in telecommunications provider shall be conspicuously indicated on the customer's telephone bill in clear, unambiguous language and easily legible type. Charges for local exchange service shall be itemized separately from charges for other telecommunications services.

B. The local exchange company that serves as the billing agent shall not allocate a customer's payment to a disputed charge or change until the charge or change has been verified.

History: Laws 1999, ch. 138, 7.



Section 63-9G-8 - Sales to be in clear language; false or misleading information; verification; unauthorized charge or change; written notification.

63-9G-8. Sales to be in clear language; false or misleading information; verification; unauthorized charge or change; written notification.

A. As used in this section, "seller" means a provider or other person that sells telecommunications services.

B. The provider shall approve all sales scripts and written materials used by its sellers, including contract sellers.

C. A seller that attempts to persuade a customer to purchase telecommunications services or change his provider shall make adequate inquiry to reasonably ensure that he is talking to the customer. The seller shall also, at a minimum, clearly and unambiguously:

(1) identify himself and the company for which he works;

(2) identify the provider that he is asking the customer to use or the telecommunications service he is asking the customer to purchase; and

(3) explain the material terms and price of the purchase or change in provider.

D. A seller shall not use false or misleading information or tactics that would be considered by a prudent person to be pressure tactics to convince the customer to purchase a telecommunications service or change a provider.

E. The commission shall prescribe by rule the requirements for clearly and unambiguously selling and verifying the sale of telecommunications services or providers.

History: Laws 1999, ch. 138, 8.



Section 63-9G-9 - Cramming or slamming; damage to credit; penalty; civil action barred.

63-9G-9. Cramming or slamming; damage to credit; penalty; civil action barred.

A. A person shall not injure or threaten to injure a customer's credit because the customer refuses to pay charges resulting from cramming or slamming. A person who violates the provisions of this section is guilty of a fourth degree felony and shall be sentenced as follows:

(1) for threatening to injure a customer's credit, a fine not to exceed one thousand dollars ($1,000) per occurrence; and

(2) for injuring a customer's credit by providing a false, misleading or negative report about the customer to a credit reporting agency, a fine not to exceed ten thousand dollars ($10,000) per occurrence.

B. A person is barred from bringing a civil action against a customer to collect for charges resulting from cramming or slamming.

History: Laws 1999, ch. 138, 9.






Article 9H - Rural Telecommunications

Section 63-9H-1 - Short title.

63-9H-1. Short title.

Chapter 63, Article 9H NMSA 1978 may be cited as the "Rural Telecommunications Act of New Mexico".

History: Laws 1999, ch. 295, 1, 2013, ch. 194, 1.



Section 63-9H-2 - Purpose.

63-9H-2. Purpose.

The legislature declares that it remains the policy of the state of New Mexico to maintain for rural customers availability of access to telecommunications services at affordable rates. Furthermore, it is the policy of this state to have comparable long distance service rates, as established by the commission, for comparable markets or market areas. To the extent that it is consistent with maintaining availability of access to service at affordable rates for rural customers, it is further the policy of this state to encourage competition and reduce regulation in the telecommunications industry, thereby allowing access by the public to resulting rapid advances in telecommunications technology. It is the purpose of the Rural Telecommunications Act of New Mexico to permit a regulatory framework that will allow an orderly transition for rural telephone carriers from a regulated telecommunications industry to a competitive market environment consistent with the federal act. Further, the legislature finds that as part of such regulatory framework, it is necessary to provide disparate regulatory treatment between rural telephone carriers and non-rural telephone carriers in order to assist with accomplishing the goals established by the above declared policies. Disparate regulatory treatment is particularly necessary for those citizens who reside in rural New Mexico, because those rural areas constitute the bulk of the surface area within the boundaries of the state. Disparate regulatory treatment for rural telephone carriers requires relaxed regulation for rural telephone carriers with the objective of reducing the cost of regulation as well as the regulatory burden, permitting pricing flexibility and expediting required rate approvals, all in a manner consistent with both the purpose of an orderly transition from regulation to a competitive market environment and the federal act.

History: Laws 1999, ch. 295, 2.



Section 63-9H-3 - Definitions.

63-9H-3. Definitions.

As used in the Rural Telecommunications Act of New Mexico:

A. "affordable rates" means rates for basic service that promote universal service within a local exchange service area, giving consideration to the economic conditions and costs to provide service in the area in which service is provided;

B. "basic service" means service that is provided to a rural end-user customer that is consistent with the federal act;

C. "cable service" means the transmission to subscribers of video programming or other programming service and subscriber interaction, if any, that is required for the selection or use of the video programming or other programming service;

D. "commission" means the public regulation commission;

E. "eligible telecommunications carrier" means an eligible telecommunications carrier as defined in the federal act;

F. "federal act" means the federal Telecommunications Act of 1996;

G. "fund" means the state rural universal service fund;

H. "incumbent local exchange carrier" means a person that:

(1) was designated as an eligible telecommunications carrier by the state corporation commission in Docket #97-93-TC by order dated October 23, 1997, or that provided local exchange service in this state on February 8, 1996; or

(2) became a successor or assignee of an incumbent local exchange carrier;

I. "incumbent rural telecommunications carrier" means an incumbent local exchange carrier that serves fewer than fifty thousand access lines within the state and has been designated as an eligible telecommunications carrier by the state corporation commission or the public regulations [regulation] commission;

J. "local exchange area" means a geographic area encompassing one or more local communities, as described in maps, tariffs or rate schedules filed with the commission, where local exchange rates apply;

K. "local exchange service" means the transmission of two-way interactive switched voice communications furnished by a telecommunications carrier within a local exchange area;

L. "long distance service" means telecommunications service between local exchange areas that originate and terminate within the state;

M. "private telecommunications service" means a system, including its construction, maintenance or operation for the provision of telecommunications service, or any portion of that service, by a person for the sole and exclusive use of that person and not for resale, directly or indirectly. For purposes of this definition, the person that may use the service includes any affiliates of the person if at least eighty percent of the assets or voting stock of the affiliates is owned by the person. If any other person uses the telecommunications service, whether for hire or not, the private telecommunications service is a public telecommunications service;

N. "public telecommunications service" means the transmission of signs, signals, writings, images, sounds, messages, data or other information of any nature by wire, radio, lightwaves or other electromagnetic means originating and terminating in this state regardless of actual call routing. "Public telecommunications service" does not include the provision of terminal equipment used to originate or terminate the service; private telecommunications service; broadcast transmissions by radio, television and satellite broadcast stations regulated by the federal communications commission; radio common carrier services, including mobile telephone service and radio paging; or cable service; and

O. "telecommunications carrier" means a person that provides public telecommunications service.

History: Laws 1999, ch. 295, 3; 2013, ch. 194, 2.



Section 63-9H-4 - Regulation by commission.

63-9H-4. Regulation by commission.

A. Except as otherwise provided in the Rural Telecommunications Act of New Mexico or the federal act, each public telecommunications service is declared to be affected with the public interest and, as such, subject to the provisions of those acts, including the regulation thereof as provided in those acts.

B. The commission has exclusive jurisdiction to regulate incumbent rural telecommunications carriers only in the manner and to the extent authorized by the Rural Telecommunications Act of New Mexico, and Section 63-7-1.1 NMSA 1978 does not apply; provided, however, that the commission's jurisdiction includes the regulation of wholesale rates, including access charges and interconnection agreements consistent with federal law and its enforcement and a determination of participation in low-income telephone service assistance programs pursuant to the Low Income Telephone Service Assistance Act [Chapter 63, Article 9C NMSA 1978].

C. The commission shall adopt rules consistent with the requirement for relaxed regulation for incumbent rural telecommunications carriers set forth in the Rural Telecommunications Act of New Mexico that provide for:

(1) reduced filing requirements for applicants in rate increase proceedings under the Rural Telecommunications Act of New Mexico and proceedings under that act seeking payments from the fund; and

(2) expedited consideration in all proceedings initiated pursuant to the Rural Telecommunications Act of New Mexico in order to reduce the cost and burden for incumbent rural telecommunications carriers and other applicants.

History: Laws 1999, ch. 295, 4; 2013, ch. 194, 3.



Section 63-9H-5 - Certificate required.

63-9H-5. Certificate required.

A. No rural public telecommunications service shall be offered in this state except in accordance with the provisions of the Rural Telecommunications Act of New Mexico.

B. No rural public telecommunications service shall be offered within this state without the telecommunications carrier first having obtained from the commission a certificate declaring that the operation is in the present or future public convenience and necessity, unless the operation is otherwise authorized by the Rural Telecommunications Act of New Mexico.

C. The commission has full power and authority to determine matters of public convenience and necessity relating to the issuance of a certificate of public convenience and necessity to a provider of rural public telecommunications service, but in keeping with the purposes of the Rural Telecommunications Act of New Mexico and the federal act, the commission shall not deny an applicant a certificate on the grounds of need if it is shown that the applicant possesses adequate financial resources and technical competency to provide the service.

D. For purposes of considering and acting upon applications for certificates pursuant to this section, the commission may adopt rules on a competitively neutral basis and consistent with the provisions of the Rural Telecommunications Act of New Mexico and the federal act, necessary to preserve and advance universal service, protect the public safety and welfare, ensure the continued quality of rural public telecommunications services and safeguard the rights of the consumers.

E. In determining whether to issue a certificate to provide rural public telecommunications service, the commission shall consider the following:

(1) whether the applicant has sufficient financial resources to provide the proposed telecommunications service properly and continuously;

(2) whether the applicant has competent and experienced management and personnel to provide the proposed telecommunications service;

(3) whether the applicant is willing and able to conform to all applicable laws and the rules of the commission applicable generally to providers of telecommunications; and

(4) if any exemption, suspension or modification is available to any provider of the subject service in the subject area.

F. All certificates of public convenience and necessity shall:

(1) continue in force, notwithstanding the provisions of this section; and

(2) remain subject to all terms and conditions imposed by statute or commission order at the time of issuance or in connection with any subsequent amendment, notwithstanding the provisions of this section.

History: Laws 1999, ch. 295, 5.



Section 63-9H-6 - State rural universal service fund; establishment.

63-9H-6. State rural universal service fund; establishment.

A. The commission shall implement and maintain a "state rural universal service fund" to maintain and support universal service that is provided by eligible telecommunications carriers, including commercial mobile radio services carriers, as are determined by the commission. As used in this section, "universal service" means basic local exchange service, comparable retail alternative services at affordable rates, service pursuant to a low-income telephone assistance plan and broadband internet access service to unserved and underserved areas as determined by the commission.

B. The fund shall be financed by a surcharge on intrastate retail public telecommunications services to be determined by the commission, excluding services provided pursuant to a low-income telephone assistance plan billed to end-user customers by a telecommunications carrier, and excluding all amounts from surcharges, gross receipts taxes, excise taxes, franchise fees and similar charges. For the purpose of funding the fund, the commission has the authority to apply the surcharge on intrastate retail public telecommunications services provided by telecommunications carriers, including commercial mobile radio services and voice over internet protocol services, at a competitively and technologically neutral rate or rates to be determined by the commission. The commission may establish the surcharge as a percentage of intrastate retail public telecommunications services revenue or as a fixed amount applicable to each communication connection. For purposes of this section, a "communication connection" means a voice-enabled telephone access line, wireless voice connection, unique voice over internet protocol service connection or other uniquely identifiable functional equivalent as determined by the commission. Such surcharges shall be competitively and technologically neutral. Money deposited in the fund is not public money, and the administration of the fund is not subject to the provisions of law regulating public funds. The commission shall not apply this surcharge to a private telecommunications network; to the state, a county, a municipality or other governmental entity; to a public school district; to a public institution of higher education; to an Indian nation, tribe or pueblo; or to Native American customers who reside on tribal or pueblo land.

C. The fund shall be competitively and technologically neutral, equitable and nondiscriminatory in its collection and distribution of funds, portable between eligible telecommunications carriers and additionally shall provide a specific, predictable and sufficient support mechanism as determined by the commission that ensures universal service in the state.

D. The commission shall:

(1) establish eligibility criteria for participation in the fund consistent with federal law that ensure the availability of universal service at affordable rates. The eligibility criteria shall not restrict or limit an eligible telecommunications carrier from receiving federal universal service support;

(2) provide for the collection of the surcharge on a competitively neutral basis and for the administration and disbursement of money from the fund;

(3) determine those services and areas requiring support from the fund;

(4) provide for the separate administration and disbursement of federal universal service funds consistent with federal law; and

(5) establish affordability benchmark rates for local residential and business services that shall be utilized in determining the level of support from the fund. The process for determining subsequent adjustments to the benchmark shall be established through a rulemaking.

E. All incumbent telecommunications carriers and competitive carriers already designated as eligible telecommunications carriers for the fund shall be eligible for participation in the fund. All other carriers that choose to become eligible to receive support from the fund may petition the commission to be designated as an eligible telecommunications carrier for the fund. The commission may grant eligible carrier status to a competitive carrier in a rural area upon a finding that granting the application is in the public interest. In making a public interest finding, the commission may consider at least the following items:

(1) the impact of designation of an additional eligible carrier on the size of the fund;

(2) the unique advantages and disadvantages of the competitor's service offering; and

(3) any commitments made regarding the quality of telephone service.

F. The commission shall adopt rules, including a provision for variances, for the implementation and administration of the fund in accordance with the provisions of this section. The rules shall enumerate the appropriate uses of fund support and any restrictions on the use of fund support by eligible telecommunications carriers. The rules shall require that an eligible telecommunications carrier receiving support from the fund pursuant to Subsection K, L or M of this section must expend no less than sixty percent of the support it receives to deploy and maintain broadband internet access services in rural areas of the state. The rules also shall provide for annual reporting by eligible telecommunications carriers verifying that the reporting carrier continues to meet the requirements for designation as an eligible telecommunications carrier for purposes of the fund and is in compliance with the commission's rules, including the provisions regarding use of support from the fund.

G. The commission shall, upon implementation of the fund, select a neutral third-party administrator to collect, administer and disburse money from the fund under the supervision and control of the commission pursuant to established criteria and rules promulgated by the commission. The administrator may be reasonably compensated for the specified services from the surcharge proceeds to be received by the fund pursuant to Subsection B of this section. For purposes of this subsection, the commission shall not be a neutral third-party administrator.

H. The fund established by the commission shall ensure the availability of universal service as determined by the commission at affordable rates in rural areas of the state; provided, however, that nothing in this section shall be construed as granting any authority to the commission to impose the surcharge on or otherwise regulate broadband internet access services.

I. The commission shall ensure that intrastate switched access charges are equal to interstate switched access charges established by the federal communications commission as of January 1, 2006. Nothing in this section shall preclude the commission from considering further adjustments to intrastate switched access charges based on changes to interstate switched access charges.

J. To ensure that providers of intrastate retail communications service contribute to the fund and to further ensure that the surcharge determined pursuant to Subsection B of this section to be paid by the end-user customer will be held to a minimum, the commission shall adopt rules, or take other appropriate action, to require all such providers to participate in a plan to ensure accurate reporting.

K. The commission shall authorize payments from the fund to incumbent local exchange carriers, in combination with revenue-neutral rate rebalancing up to the affordability benchmark rates. Beginning in 2018, the commission shall make access reduction support payments in the amount made from the fund in base year 2014, adjusted each year thereafter by:

(1) the annual percentage change in the number of access lines served by the incumbent local exchange carriers receiving such support for the prior calendar year, as compared to base year 2014; and

(2) changes in the affordability benchmark rates that have occurred since 2014.

L. The commission shall determine the methodology to be used to authorize payments to all other carriers that apply for and receive eligible carrier status; provided, however, that nothing in this section shall limit the commission's authority to adopt rules pursuant to Subsection F of this section regarding appropriate uses of fund support and any restrictions on the use of the fund support by eligible telecommunications carriers.

M. The commission may also authorize payments from the fund to incumbent rural telecommunications carriers or to telecommunications carriers providing comparable retail alternative services that have been designated as eligible telecommunications carriers serving in rural areas of the state upon a finding, based on factors that may include a carrier's regulated revenues, expenses or investment, by the commission that such payments are needed to ensure the widespread availability and affordability of universal service. The commission shall decide cases filed pursuant to this subsection with reasonable promptness, with or without a hearing, but no later than six months following the filing of an application seeking payments from the fund, unless the commission finds that a longer time will be required, in which case the commission may extend the period for an additional three months.

N. The commission shall adopt rules that establish and implement a broadband program to provide funding to eligible telecommunications carriers for the construction and maintenance of facilities capable of providing broadband internet access service. Such rules shall require that the commission consider applications for funding on a technology-neutral basis and shall require that the awards of support be consistent with federal universal service support programs and be based on the best use of the fund for rural areas of the state. Each year, a minimum of five million dollars ($5,000,000) of the fund shall be dedicated to the broadband program.

O. The total obligations of the fund determined by the commission pursuant to this section, plus administrative expenses and a prudent fund balance, shall not exceed a cap of thirty million dollars ($30,000,000) per year. The commission shall evaluate the amount of the cap in an appropriate proceeding to be completed by June 30, 2019 and consider whether, based on the then-current status of the fund, the cap should be modified, maintained or eliminated.

P. By December 31, 2019, the commission shall make a report to the legislature regarding the status of the fund, including relevant data relating to implementation of the broadband program and expansion of broadband internet access services in rural areas of the state. The report shall also make recommendations for any changes to the structure, size and purposes of the fund and whether the cap on the fund provided for in Subsection O of this section should be modified, maintained or eliminated.

History: Laws 1999, ch. 295, 6; 2005, ch. 335, 1; 2013, ch. 194, 4; 2017, ch. 89, 1.



Section 63-9H-7 - Regulation of retail rates of incumbent rural telecommunications carrier.

63-9H-7. Regulation of retail rates of incumbent rural telecommunications carrier.

A. Rates for retail rural public telecommunications services provided by an incumbent rural telecommunications carrier shall be subject to regulation by the commission only in the manner and to the extent authorized by this section.

B. An incumbent rural telecommunications carrier shall file tariffs for all retail public telecommunications services that, other than residential local exchange service, shall be effective after ten days' notice to its customers and the commission. An incumbent rural telecommunications carrier shall remain subject to complaint by an interested party subject to Section 63-9H-10 NMSA 1978.

C. An incumbent rural telecommunications carrier may increase its rates for residential local exchange service in the manner provided in Subsection B of this section to comply with requirements imposed by any federal or state law or rule. The procedures of Subsections D, E and F of this section shall not apply to increases under this subsection.

D. Except as provided in Subsection C of this section, rates for residential local exchange service may be increased by an incumbent rural telecommunications carrier only after sixty days' notice to all affected subscribers. The notice of increase shall include:

(1) the reasons for the rate increase;

(2) a description of the affected service;

(3) an explanation of the right of the subscriber to petition the commission for a public hearing on the rate increase;

(4) a list of local exchange areas that are affected by the proposed rate increase; and

(5) the dates, times and places for the public informational meetings required by this section.

E. An incumbent rural telecommunications carrier that proposes to increase its rates for residential local exchange service pursuant to Subsection D of this section shall hold at least one public informational meeting in each public regulation commissioner's district as established by the Public Regulation Commission Apportionment Act [Chapter 8, Article 7 NMSA 1978] in which there is a local exchange area affected by the rate change.

F. Residential local exchange service rates increased by an incumbent rural telecommunications carrier pursuant to Subsections D and E of this section shall be reviewed by the commission only upon written protest signed by two and one-half percent of all affected subscribers or upon the commission staff's own motion for good cause. The protest shall specifically set forth the particular rate or charge as to which review is requested, the reasons for the requested review and the relief that the persons protesting desire. If a proper protest is presented to the commission within sixty days from the date notice of the rate change was sent to affected subscribers of an incumbent rural telecommunications carrier, the commission may accept and file the complaint and, upon proper notice, may suspend the rates at issue during the pendency of the proceedings and reinstate the rates previously in effect and shall hold and complete a hearing thereon within ninety days after filing to determine if the rates as proposed are fair, just and reasonable. The commission may, within sixty days after close of the hearing, enter an order adjusting the rates at issue, except that the commission shall not set any rate below the intrastate cost of providing the service, which shall include the cost methodology and rate of return authorized by the federal communications commission. In the order, the commission may order a refund of amounts collected in excess of the rates and charges as approved at the hearing, which may be paid as a credit against billings for future services. If the complaint is denied, the commission shall enter an order denying the complaint within sixty days after the close of the hearing, and the rates shall be deemed approved. For purposes of this section, cost shall also include a reasonable amount of joint and common costs incurred by the telecommunications carrier in its operations and may include other accounting adjustments authorized by the commission.

G. An incumbent rural telecommunications carrier may at any time elect to file an application with the commission requesting the commission to prescribe fair, just and reasonable rates for the carrier, based on the carrier's revenue, expenses and investment in accordance with traditional rate-making principles factors that may include the carrier's revenues, expenses or investment, in a manner consistent with the policy calling for relaxed regulation of incumbent rural telecommunications carriers expressed in Section 63-9H-2 NMSA 1978 and Subsection C of Section 63-9H-4 NMSA 1978. The commission shall decide cases filed under this subsection with reasonable promptness but no later than nine months following the filing of an application, unless the commission finds that a longer time will be required, in which case the commission may extend the period for an additional three months.

H. Rates for local exchange, vertical and long distance service to retail end-user customers may be reduced to a level equal to, but not below, the intrastate cost, which shall include the cost methodology and rate of return authorized by the federal communications commission. If an incumbent rural telecommunications carrier loses its exemption pursuant to Section 251 of the federal act, the rate for a service, excluding basic service, must cover the cost of the service, including the imputed rate of wholesale service elements as may be required by the commission. The cost of long distance service must also include any interexchange access rates charged to another telecommunications carrier for the service.

I. An incumbent rural telecommunications carrier operating pursuant to this section shall have the ability to offer or discontinue offering special incentives, discounts, packaged offerings, temporary rate waivers or other promotions, or to offer individual contracts.

History: Laws 1999, ch. 295, 7; 2005, ch. 335, 2; 2013, ch. 194, 5.



Section 63-9H-8 - Exemption for private service.

63-9H-8. Exemption for private service.

Construction, maintenance or operation of a private telecommunications service does not constitute the provision of rural public telecommunications service, and a private telecommunications service shall not be subject to regulation by the commission pursuant to the Rural Telecommunications Act of New Mexico.

History: Laws 1999, ch. 295, 8.



Section 63-9H-9 - Regulation of individual contracts to facilitate competition.

63-9H-9. Regulation of individual contracts to facilitate competition.

A. In accordance with the provisions of this section, the commission shall regulate the rates, charges and service conditions for individual contracts for rural public telecommunications services in a manner that authorizes the provision of all or any portion of a public telecommunications service under stated or negotiated terms to any person or entity that has acquired or is preparing to acquire, through construction, lease or any other form of acquisition, similar public telecommunications services from an alternate source.

B. At any time, the provider of rural public telecommunications services may file a verified application with the commission for authorization to provide a public telecommunications service on an individual contract basis. The application shall describe the telecommunications services to be offered, the party to be served and the parties offering the service, together with other information and in a form that the commission may prescribe. Such additional information shall be reasonably related to the determination of the existence of a competitive offer.

C. An application is deemed approved when filed unless the commission denies it. The commission shall approve or deny any such application within ten days after filing or a different period established by the commission, not to exceed sixty days, giving consideration to the requirements of any contract negotiations. If the commission has not acted on any application within the time period established, the application is deemed granted. The commission shall deny the application only upon a finding that the application fails to set forth prescribed information or that the subject or comparable services are not being offered to the customer by parties other than the applicant or that the contract fails to cover the costs of the service.

D. Within ten days after the conclusion of negotiations, the provider of rural public telecommunications services shall file with the commission the final contract or other evidence of the service to be provided, together with the charges and other conditions of the service, which shall be maintained by the commission on a confidential basis subject to an appropriate protective order.

History: Laws 1999, ch. 295, 9.



Section 63-9H-10 - Complaint alleging violation by provider of rural public telecommunications services.

63-9H-10. Complaint alleging violation by provider of rural public telecommunications services.

A. Complaint may be made by any interested party setting forth any act or omission by a provider of rural public telecommunications services alleged to be in violation of any provision of the Rural Telecommunications Act of New Mexico or any order or rule of the commission issued pursuant to that act.

B. Upon filing of the complaint, the commission shall set the time and place of hearing and at least ten days' notice of the hearing shall be given to the party complained of. Service of notice of the hearing shall be made in any manner giving actual notice.

C. All matters upon which complaint may be founded may be joined in one hearing and a complaint is not defective for misjoinder or nonjoinder of parties or causes, either before the commission or on review by the courts. The persons the commission allows to intervene shall be joined and heard, along with the complainant and the party complained of.

D. The burden shall be on the party complaining to show a violation of a provision of the Rural Telecommunications Act of New Mexico or an order or rule of the commission issued pursuant to that act.

E. After conclusion of the hearing, the commission shall make and file an order containing its findings of fact and decision. A copy of the order shall be served upon the party complained of or his attorney.

F. Conduct of the hearings and rendering of decisions shall be governed by the rules of practice and procedure promulgated by the commission.

History: Laws 1999, ch. 295, 10.



Section 63-9H-11 - Validity of orders; substantial compliance with act sufficient.

63-9H-11. Validity of orders; substantial compliance with act sufficient.

A substantial compliance by the commission with the requirements of the Rural Telecommunications Act of New Mexico shall be sufficient to give effect to all rules, orders and acts of the commission, and they shall not be declared inoperative, illegal or void for any omission of a technical nature, in respect thereto.

History: Laws 1999, ch. 295, 11.



Section 63-9H-12 - Appeal of orders of the commission.

63-9H-12. Appeal of orders of the commission.

Any provider of rural public telecommunications services and any other person in interest being aggrieved by a final order or determination of the commission under the Rural Telecommunications Act of New Mexico may file a notice of appeal in the supreme court asking for a review of the commission's final orders. A notice of appeal shall be filed within thirty days after the entry of the commission's final order. Every notice of appeal shall name the commission as appellee and shall identify the order from which the appeal is taken. Any person whose rights may be directly affected by the appeal may appear and become a party, or the supreme court may upon proper notice order any person to be joined as a party.

History: Laws 1999, ch. 295, 12.



Section 63-9H-13 - Appeal on the record.

63-9H-13. Appeal on the record.

A. An appeal shall be on the record made before the commission and shall be governed by the appellate rules applicable to administrative appeals.

B. The supreme court shall affirm the commission's order unless it is:

(1) arbitrary, capricious or an abuse of discretion;

(2) not supported by substantial evidence in the record; or

(3) otherwise not in accordance with law.

History: Laws 1999, ch. 295, 13.



Section 63-9H-14 - Injunctions; contempt.

63-9H-14. Injunctions; contempt.

The commission may apply to the district court for injunctions to prevent violations of any provision of the Rural Telecommunications Act of New Mexico or of any rule or order of the commission issued pursuant to that act, and the court has the power to grant such injunctions and to enforce such injunctions by contempt procedure.

History: Laws 1999, ch. 295, 14.






Article 10 - Cable Television Service Facilities



Article 11 - Excavation Damage to Cable Television Lines

Section 63-11-1 - Purpose and intent.

63-11-1. Purpose and intent.

The purpose of this act [63-11-1 through 63-11-8 NMSA 1978] is to prevent injury to persons and damage to property from accidents resulting from damage to cable television lines and related facilities by excavating and blasting.

History: 1953 Comp., 69-14-1, enacted by Laws 1977, ch. 328, 1.



Section 63-11-2 - Definitions.

63-11-2. Definitions.

For the purposes of this act [63-11-1 through 63-11-8 NMSA 1978]:

A. "blasting" means the use of an explosive to excavate;

B. "excavate" means the movement or removal of earth using mechanical excavating equipment or blasting and includes augering, backfilling, digging, ditching, drilling, grading, plowing-in, pulling-in, ripping, scraping, trenching and tunneling;

C. "mechanical excavating equipment" means all equipment powered by any motor, engine or hydraulic or pneumatic device used for excavating and shall include trenchers, bulldozers, back hoes, power shovels, scrapers, draglines, clam shells, augers, drills, cable and pipe plows or other plowing-in or pulling-in equipment;

D. "cable television lines and related facilities" means the facilities of any cable television system or closed circuit coaxial cable communications system or similar 1 transmission service used in connection with any cable television system or other similar closed circuit coaxial cable communications system; and

E. "person" means any individual, partnership, corporation, joint venture, state, subdivision or instrumentality of the state, association or any legal representative thereof.

History: 1953 Comp., 69-14-2, enacted by Laws 1977, ch. 328, 2.



Section 63-11-3 - Excavation.

63-11-3. Excavation.

Every person who prepares engineering plans for excavation or who engages in excavation shall:

A. make reasonable efforts to inform himself of the location of any cable television lines and related facilities in or near the area where the excavation is to be conducted;

B. plan the excavation to avoid or minimize interference or damage to any cable television lines and related facilities in or near the excavation area;

C. provide reasonable advance notice of the commencement, extent and duration of the excavation work to the owners of the cable television lines and related facilities in and near the excavation area, so that such owners may locate and mark the location of the cable television lines and related facilities in the excavation area;

D. maintain at least an estimated clearance of eighteen inches between any non-exposed cable television lines and related facilities and the cutting edge or point of any mechanical excavating equipment utilized in such excavation;

E. provide such support for existing cable television lines and related facilities in or near the excavation area as may be reasonably necessary to prevent damage to such cable television lines and related facilities;

F. backfill all excavations in a manner and with materials as may be necessary to prevent damage to and provide reliable support during and following backfilling activities for preexisting cable television lines and related facilities in or near the excavation area; and

G. notify as promptly as possible the owner of any cable television lines and related facilities which may have been damaged or dislocated during the excavation work.

History: 1953 Comp., 69-14-3, enacted by Laws 1977, ch. 328, 3.



Section 63-11-4 - Emergency excavation.

63-11-4. Emergency excavation.

Every person who shall engage in emergency excavation shall take all necessary and reasonable precaution to avoid or minimize interference with or damage to existing cable television lines and related facilities in and near the construction area and shall notify as promptly as possible the owners of the cable television lines and related facilities located in or near the emergency excavation area. In the event of any damage to or dislocation of any cable television lines and related facilities caused by the emergency excavation work, the person responsible for the excavation shall immediately notify the owner thereof.

History: 1953 Comp., 69-14-4, enacted by Laws 1977, ch. 328, 4.



Section 63-11-5 - Marking of facilities.

63-11-5. Marking of facilities.

Every person owning or operating cable television lines and related facilities shall upon the request of a person intending to commence an excavation and upon reasonable advance notice, mark by some reasonable and customary means the location and, if known, the depth of cable television lines and related facilities in or near the area of the excavation so as to enable the person engaged in excavation work to locate the cable television lines and related facilities in advance of and during the excavation work.

History: 1953 Comp., 69-14-5, enacted by Laws 1977, ch. 328, 5.



Section 63-11-6 - Liability for damage from failure to make reasonable efforts to obtain information.

63-11-6. Liability for damage from failure to make reasonable efforts to obtain information.

A. If any cable television lines and related facilities are damaged by any person who has failed to make reasonable efforts to inform himself as to their location as provided in Chapter 63, Article 11 NMSA 1978 then such person shall be liable to the owner of the cable television lines and related facilities for the entire cost of the repair of the cable television lines and related facilities plus reasonable attorney's fees. It is not the intent of Chapter 63, Article 11 NMSA 1978 to impose civil liability to any person beyond that provided in this section.

B. If any utility or homeowner improvements are damaged by the cable television service, who has failed to make reasonable efforts to inform himself as to their location as provided in Chapter 63, Article 11 NMSA 1978 then such person shall be liable to the homeowner for the entire cost of the utilities or improvements plus reasonable attorney's fees.

History: 1953 Comp., 69-14-6, enacted by Laws 1977, ch. 328, 6; 1985, ch. 74, 4.



Section 63-11-7 - Liability for negligence notwithstanding information obtained.

63-11-7. Liability for negligence notwithstanding information obtained.

The act of obtaining or making reasonable efforts to obtain information as required by this act [63-11-1 through 63-11-8 NMSA 1978] shall not excuse any person making any excavation from doing so in a careful and prudent manner nor shall it excuse such person from liability for any damage or injury resulting from his negligence.

History: 1953 Comp., 69-14-7, enacted by Laws 1977, ch. 328, 7.



Section 63-11-8 - Penalties.

63-11-8. Penalties.

In addition to any other liability imposed by law, any person who willfully fails to comply with this act [63-11-1 through 63-11-8 NMSA 1978] and whose failure proximately contributes to the damage of any cable television lines and related facilities shall be subject to damages not to exceed triple the actual amount of damages to the cable television lines and related facilities.

History: 1953 Comp., 69-14-8, enacted by Laws 1977, ch. 328, 8.









Chapter 64 - Aeronautics

Article 1 - Aviation Generally

Section 64-1-1 - Definition of terms.

64-1-1. Definition of terms.

In this act [64-1-1 through 64-1-10 NMSA 1978] "aircraft" means any contrivance now known or hereafter invented, used or designed for navigation of or flight in the air, except a parachute or other contrivance designed for such navigation but used primarily as safety equipment. "Operating aircraft" means performing the services of aircraft pilot.

History: Laws 1929, ch. 71, 1; C.S. 1929, 12-101; 1941 Comp., 47-101; 1953 Comp., 44-1-1.



Section 64-1-2 - Aircraft; construction, design and airworthiness; federal license.

64-1-2. Aircraft; construction, design and airworthiness; federal license.

The public safety requiring and the advantages of uniform regulation making it desirable in the interest of aeronautical progress that aircraft operating within this state should conform with respect to design, construction and airworthiness to the standards prescribed by the United States government with respect to navigation of aircraft subject to its jurisdiction, it shall be unlawful for any person to navigate an aircraft within the state unless it is licensed and registered by the department of commerce of the United States in the manner prescribed by the lawful rules and regulations of the United States government then in force.

History: Laws 1929, ch. 71, 2; C.S. 1929, 12-102; 1941 Comp., 47-102; 1953 Comp., 44-1-2.



Section 64-1-3 - Qualifications of operators; federal license.

64-1-3. Qualifications of operators; federal license.

The public safety requiring and the advantages of uniform regulations making it desirable in the interest of aeronautical progress that a person engaging within this state in navigating the aircraft described in Section 2 [64-1-2 NMSA 1978] hereof in any form of navigation for which license to operate such aircraft would be required by the United States government shall have the qualifications necessary for obtaining and holding the class of license required by the United States government. It shall be unlawful for any person to engage in operating such aircraft within this state in any form of navigation unless he have such a license.

History: Laws 1929, ch. 71, 3; C.S. 1929, 12-103; 1941 Comp., 47-103; 1953 Comp., 44-1-3.



Section 64-1-4 - Possession and display of license.

64-1-4. Possession and display of license.

The certificates of the license in Sections 2 and 3 [64-1-2 and 64-1-3 NMSA 1978] hereof required shall be kept in the personal possession of the licensee when he is operating aircraft within this state, and must be presented for inspection upon the demand of any passenger, any peace officer of this state or any official, manager or person in charge of any airport or landing field in this state upon which he shall land.

History: Laws 1929, ch. 71, 4; C.S. 1929, 12-104; 1941 Comp., 47-104; 1953 Comp., 44-1-4.



Section 64-1-5 - Must observe air traffic rules.

64-1-5. Must observe air traffic rules.

The public safety requiring and the advantages of uniform regulation making it desirable, it shall be unlawful for any person to operate any aircraft within this state, in any form of navigation whatsoever, in violation of the air traffic rules adopted by the state corporation commission [public regulation commission] as hereinafter authorized.

History: Laws 1929, ch. 71, 5; C.S. 1929, 12-105; 1941 Comp., 47-105; 1953 Comp., 44-1-5.



Section 64-1-6 - Common carriers.

64-1-6. Common carriers.

That every person, firm, corporation, association or company at any time engaged, either regularly or for the time being only, in the transportation of persons or property for hire between points within this state or from a point within this state and return thereto, is hereby declared to be a common carrier within the meaning and purview of Section 7 of Article XI [repealed] of the constitution of the state of New Mexico.

History: Laws 1929, ch. 71, 6; C.S. 1929, 12-106; 1941 Comp., 47-106; 1953 Comp., 44-1-6.



Section 64-1-7 - State corporation commission public regulation commission may make rules and regulations.

64-1-7. State corporation commission [public regulation commission] may make rules and regulations.

The public safety requiring and the advantages of uniform regulation making it desirable in the interest of aeronautical progress, the state corporation commission [public regulation commission] is hereby authorized to make, from time to time, regulations concerning such common carriers, and air traffic rules applicable to the operation of all aircraft within this state: provided, however, that such regulations and air traffic rules shall conform to and coincide with the provisions of the Air Commerce Act of May 20th, 1926, and all amendments thereto passed by the congress of the United States and the air commerce regulations and the air traffic rules adopted by the secretary of commerce pursuant thereto, as nearly as may be and insofar as the same are applicable: which said regulations and air traffic rules, so to be made by the state corporation commission [public regulation commission], are hereby declared to be necessarily incident to the exercise of its jurisdiction over the common carriers mentioned in Section 6 [64-1-6 NMSA 1978] of this act.

History: Laws 1929, ch. 71, 7; C.S. 1929, 12-107; 1941 Comp., 47-107; 1953 Comp., 44-1-7.



Section 64-1-8 - Air common carrier must be licensed.

64-1-8. Air common carrier must be licensed.

It shall be unlawful for any common carrier, in Section 6 [64-1-6 NMSA 1978] of this act mentioned and defined, to transport any person or property for hire between any points within this state or from any point within this state and return thereto, unless licensed so to do by the state corporation commission [public regulation commission], which license shall be issued and shall expire and may be suspended or revoked in accordance with the regulations made by the state corporation commission [public regulation commission] from time to time as in this act [64-1-1 through 64-1-10 NMSA 1978] contemplated. The state corporation commission [public regulation commission] may charge a fee of five dollars ($5.00) for each license and each renewal thereof by it issued under the provisions of this act.

History: Laws 1929, ch. 71, 8; C.S. 1929, 12-108; 1941 Comp., 47-108; 1953 Comp., 44-1-8.



Section 64-1-9 - Penalties.

64-1-9. Penalties.

A person who violates any provision of this act [64-1-1 through 64-1-10 NMSA 1978] shall be guilty of a misdemeanor and punishable by a fine of not more than one hundred dollars [($100)], or by imprisonment for not more than ninety days, or both; provided, however, that acts or omissions made unlawful by this article [64-1-1 through 64-1-10 NMSA 1978] shall not be deemed to include any act or omission which violates the laws or lawful regulations of the United States; but it shall not be necessary to allege or prove, as part of the case for the state, that the defendant is not amenable, on account of the alleged violation, to prosecution under the laws of the United States. That he is amenable to such prosecution shall be matter of defense, unless it affirmatively appear from the evidence adduced by the state.

History: Laws 1929, ch. 71, 10; C.S. 1929, 12-110; 1941 Comp., 47-109; 1953 Comp., 44-1-9.



Section 64-1-10 - Fees; disposition.

64-1-10. Fees; disposition.

The corporation commission [public regulation commission] shall charge and collect the following miscellaneous fees in connection with the administration of this act [64-1-1 through 64-1-10 NMSA 1978]:

for filing aircraft common carrier application for authority to transport persons or property for hire $10.00;

for filing application for transfer of authority to operate aircraft $10.00;

for furnishing copy of any record or order, 15 cents [($.15)] per one hundred words, or fraction thereof;

for furnishing any other certificates not specifically provided for $2.00.

All fees collected under the terms of this act by the corporation commission [public regulation commission] shall be remitted to the state treasurer and by him credited to the general fund.

History: Laws 1929, ch. 71, 11 as added by Laws 1941, ch. 115, 1; 1941 Comp., 47-110; 1953 Comp., 44-1-10; Laws 1957, ch. 15, 1.



Section 64-1-11 - Aviation Act; short title.

64-1-11. Aviation Act; short title.

Sections 64-1-11 through 64-1-17 NMSA 1978 may be cited as the "Aviation Act."

History: 1953 Comp., 44-1-10.1, enacted by Laws 1963, ch. 314, 1; 1977, ch. 250, 12.



Section 64-1-12 - Definitions.

64-1-12. Definitions.

As used in the Aviation Act:

A. "aircraft" means airplane and helicopter;

B. "pilot" means any person participating in the operation of an aircraft while it is in flight;

C. "passenger" means any person riding in an aircraft except a pilot;

D. "department" means the state highway and transportation department;

E. "division" means the aviation division of the department;

F. "director" means the executive head of the division; and

G. "secretary" means the executive head of the department.

History: 1953 Comp., 44-1-10.2, enacted by Laws 1963, ch. 314, 2; 1977, ch. 250, 13; 1987, ch. 268, 7.



Section 64-1-13 - Aviation division; powers and duties.

64-1-13. Aviation division; powers and duties.

The division shall:

A. cooperate with all public and private agencies and organizations, state, local and federal, to encourage and advance aviation in this state;

B. assemble and distribute to the public information relating to aviation, landing fields, beacons and other matters pertaining to aviation and may accept federal money made available for the advancement of aviation;

C. authorize expenditures of money from the state aviation fund for construction, development and maintenance of public-use airport facilities, except airports serving regularly scheduled interstate airlines using aircraft with a maximum passenger capacity of more than one hundred seats or a maximum payload capacity of more than twenty-five thousand pounds, including rural landing fields and airstrips. Expenditures shall be made according to the need for airport facilities as determined by the division;

D. operate under a director, appointed by the secretary, with the approval of the governor, who shall have an aviation background and meet other qualifications prescribed by the secretary;

E. establish policies for operation of the division;

F. promulgate rules for proper enforcement of aviation laws, except for those relating to common carriers;

G. provide for a surety bond, paid from the state aviation fund, issued by a corporate surety company licensed to do business in New Mexico, in an amount set by the state board of finance, on a form approved by the attorney general, conditioned upon the faithful performance of the duties of the personnel of the division who expend or authorize the expenditure of state funds;

H. have the following powers with respect to state airports:

(1) the division may, on behalf of and in the name of the state, out of appropriations and other money made available for such purposes, plan, construct, enlarge, improve, maintain, equip and operate airports and air navigation facilities, including the construction, equipment, maintenance and operation at such airports of buildings and other facilities for the servicing of aircraft or for the comfort and accommodation of air travelers. For such purposes, the division may, in the name of the state, by purchase, gift, devise, lease or otherwise, acquire property, real or personal, or any interest in property, including easements in airport hazards or land outside the boundaries of an airport or airport site, as are necessary to permit safe and efficient operation of the airports or air navigation facilities. The division may enter into any contracts necessary to the execution of the powers granted it by this paragraph; and

(2) the division may accept, receive, receipt for, disburse and expend federal money and other money, public or private, made available to accomplish, in whole or in part, any of the purposes of this subsection. All federal money accepted under this subsection shall be accepted and expended by the division upon such terms and conditions as are prescribed by the United States. The division, on behalf of the state, may enter into contracts with the United States or with any person that may be required in connection with a grant or loan of federal money for airport or air navigation facility purposes. All money received by the division pursuant to this subsection is appropriated for the purpose for which the money was made available, to be disbursed or expended in accordance with the terms and conditions upon which the money was made available; provided that nothing contained in this section shall affect the power of a local government to contract with the United States or any person in connection with a grant or loan of money for airports or air navigation facilities in accordance with the terms and conditions upon which the funds were made available; and

I. have the power to engage in planning for the development of a system of public airports within the state.

History: 1953 Comp., 44-1-10.5, enacted by Laws 1963, ch. 314, 5; 1966, ch. 39, 1; 1970, ch. 49, 1; 1975, ch. 197, 1; 1976, ch. 23, 1; 1977, ch. 250, 16; 1987, ch. 268, 8; 2001, ch. 154, 1; 2009, ch. 164, 1.



Section 64-1-13.1 - Air service assistance program created.

64-1-13.1. Air service assistance program created.

An air service assistance program is created to provide assistance to airlines in the establishment of regional air service for small communities to and from hub airports in the southwest United States. The division shall administer the air service assistance program and shall establish regulations for eligibility for assistance, including the maximum amount a recipient may receive.

History: Laws 1999, ch. 184, 1.



Section 64-1-14 - Director; powers and duties.

64-1-14. Director; powers and duties.

The director shall:

A. be the executive officer of the division;

B. with the consent of the secretary, employ necessary personnel; and

C. administer the aviation laws of this state, except those relating to common carriers, and enforce the policies, rules and regulations of the division.

History: 1953 Comp., 44-1-10.6, enacted by Laws 1963, ch. 314, 6; 1977, ch. 250, 17; 1987, ch. 268, 9.



Section 64-1-15 - State aviation fund.

64-1-15. State aviation fund.

A. There is created in the state treasury the "state aviation fund". All income to the state aviation fund is appropriated to the division. Earnings from investment of the fund shall be credited to the fund.

B. The amounts distributed to the state aviation fund pursuant to Subsection C of Section 7-1-6.7 NMSA 1978 shall be used for the air service assistance program, including planning, program administration, construction, equipment, materials and maintenance of a system of airports, navigation aids and related facilities. All other amounts distributed to the state aviation fund, including collections by the division for aircraft registration pursuant to the Aircraft Registration Act [64-4-1 through 64-4-15 NMSA 1978], payments to the division pursuant to Sections 64-1-13 and 64-1-19 NMSA 1978 and reimbursements to the division from federal aviation administration funds or from any other source shall be used for planning and program administration, construction, equipment, materials and maintenance of a system of airports, navigation aids and related facilities. All expenditures shall be made in accordance with budgets approved by the department. Balances in the state aviation fund shall not be transferred and shall not revert to any other fund.

History: 1953 Comp., 44-1-10.7, enacted by Laws 1963, ch. 314, 7; 1977, ch. 250, 18; 1983, ch. 211, 39; 1989, ch. 158, 1; 2001, ch. 198, 2; 2007, ch. 297, 2; 2007, ch. 298, 2; 2013, ch. 19, 2.



Section 64-1-16 - Landing fees.

64-1-16. Landing fees.

An airport facility that receives funds under the Aviation Act shall not charge landing fees for aircraft, except for aircraft used in commercial activities for compensation.

History: 1953 Comp., 44-1-10.8, enacted by Laws 1963, ch. 314, 8; 1979, ch. 336, 1; 2003, ch. 43, 1.



Section 64-1-17 - Airport facilities on private land.

64-1-17. Airport facilities on private land.

No money shall be expended under the Aviation Act for construction, development or maintenance of an airport facility located on private land, unless the landowner files a written agreement with the director permitting public use of the facility without limit as to time.

History: 1953 Comp., 44-1-10.9, enacted by Laws 1963, ch. 314, 9; 1977, ch. 250, 19.



Section 64-1-18 - Transfer of powers.

64-1-18. Transfer of powers.

All of the powers granted by law to the state corporation commission [public regulation commission] with regard to regulation and control of aircraft other than aircraft engaged as common carriers, are transferred to the division.

History: Laws 1939, ch. 199, 5; 1941 Comp., 47-115; 1953 Comp., 44-1-15; Laws 1963, ch. 314, 10; 1977, ch. 250, 20.



Section 64-1-19 - Aviation division; additional powers and duties.

64-1-19. Aviation division; additional powers and duties.

The division may:

A. contract with any agency of the federal government to perform specified aviation services;

B. accept federal grants for the administration and performance of such aviation services;

C. employ necessary personnel and pay other administrative costs from federal grant funds in accordance with a budget approved by the department of finance and administration without regard to other restrictions or limitations imposed on the division's budget.

History: 1953 Comp., 44-1-15.1, enacted by Laws 1975, ch. 197, 2; 1977, ch. 250, 21.



Section 64-1-20 - Guests in aircraft; right of action for damages for injury, death or loss.

64-1-20. [Guests in aircraft; right of action for damages for injury, death or loss.]

No person riding in an aircraft as a guest, without payment for the ride or transportation, nor his personal representative in the event of the death of such guest, shall have a cause of action against any pilot or crewman of such aircraft or its owner or his employee or agent for injury, death or loss which occurs as a result of an accident unless such accident shall have been intentional on the part of said owner or operator or caused by his heedlessness or his reckless disregard of the rights of others.

History: 1953 Comp., 44-1-16, enacted by Laws 1963, ch. 196, 1.



Section 64-1-21 - Definition.

64-1-21. Definition.

In this act [64-1-21 through 64-1-23 NMSA 1978], "aircraft" means any contrivance now known or hereafter invented, used or designed for navigation of or flight in the air, including a parachute or other contrivance designed for such navigation.

History: 1953 Comp., 44-1-17, enacted by Laws 1965, ch. 34, 1.



Section 64-1-22 - Unlawful interference with the flight of aircraft.

64-1-22. Unlawful interference with the flight of aircraft.

Any person discharging a firearm or setting in flight any missile, projectile or object intended to strike or collide with any flying aircraft shall be guilty of unlawful interference with the flight of an aircraft.

History: 1953 Comp., 44-1-18, enacted by Laws 1965, ch. 34, 2.



Section 64-1-23 - Penalty.

64-1-23. Penalty.

Whoever is convicted of unlawful interference with the flight of an aircraft shall be guilty of a fourth degree felony.

History: 1953 Comp., 44-1-19, enacted by Laws 1965, ch. 34, 3.






Article 2 - Airports

Section 64-2-1 - Joint airport zoning board.

64-2-1. Joint airport zoning board.

A. Whenever any political subdivision of the state owns and operates an airport which is located within the jurisdiction of any other political subdivision or whose approach plan area is within the jurisdiction of any other political subdivision, the political subdivision owning and operating the airport may create a joint airport zoning board composed of two members appointed by the political subdivision owning and operating the airport, two members appointed by any political subdivision within whose jurisdiction the airport lies or the approach plan extends and one member selected by the other members within thirty days after the joint airport zoning board is created.

B. Within sixty days of being requested in writing by the political subdivision which owns and operates an airport to appoint members to the joint airport zoning board, any political subdivision which has jurisdiction over the area where the airport is located or the approach plan area for the airport shall appoint the required two members to the joint airport zoning board. After the sixty day period has passed and until the required appointment is made, the failure of any political subdivision within whose jurisdiction the airport lies or the approach plan extends to appoint any members to the joint airport zoning board shall not invalidate any action taken by the joint airport zoning board to implement and enforce the municipal airport zoning laws.

History: 1953 Comp., 44-2-11, enacted by Laws 1965, ch. 308, 1; 1989, ch. 365, 1.



Section 64-2-2 - Powers and duties of board.

64-2-2. Powers and duties of board.

To protect the lives and property of the users of the airport and the occupants of the territory adjacent to the airport, the joint airport zoning board may exercise those powers and duties granted legislative bodies under the Municipal Airport Zoning Law [3-39-16 through 3-39-26 NMSA 1978] in conformity with the provisions of the Municipal Airport Zoning Law or Sections 3-21-1, 3-21-2 and 3-21-5 through 3-21-11 NMSA 1978 insofar as it relates to compatible land use zoning around the airport. The area eligible for height, hazard and compatible land use zoning around the airport may not extend more than fifty thousand feet beyond any point on the perimeter of the area of land for the airport which is owned by the political subdivision which operates the airport.

History: 1953 Comp., 44-2-12, enacted by Laws 1965, ch. 308, 2; 1979, ch. 324, 1; 1989, ch. 365, 2.






Article 3 - Civil Air Patrol Division



Article 4 - Registration of Aircraft

Section 64-4-1 - Short title.

64-4-1. Short title.

Sections 64-4-1 through 64-4-15 NMSA 1978 may be cited as the "Aircraft Registration Act."

History: 1953 Comp., 44-5-1, enacted by Laws 1965, ch. 122, 1; 1977, ch. 250, 22.



Section 64-4-2 - Purpose of act.

64-4-2. Purpose of act.

The purpose of this act [64-4-1 through 64-4-15 NMSA 1978] is to provide for registration and uniform taxation of aircraft based or hangared in New Mexico.

History: 1953 Comp., 44-5-2, enacted by Laws 1965, ch. 122, 2.



Section 64-4-3 - Definitions.

64-4-3. Definitions.

As used in the Aircraft Registration Act:

A. "division" means the aviation division of the state highway and transportation department;

B. "director" means the executive head of the division;

C. "maximum gross weight" means the manufacturer's gross weight according to the operating limitations placard of the aircraft, furnished by the federal aviation administration; and

D. "specialized use" means use for commercial operations other than passenger carriage, including cargo hauling, crop dusting or spraying and forest fire-fighting use.

History: 1953 Comp., 44-5-3, enacted by Laws 1965, ch. 122, 3; 1970, ch. 50, 1; 1971, ch. 150, 1; 1977, ch. 250, 23; 1987, ch. 268, 10.



Section 64-4-4 - Aircraft registration.

64-4-4. Aircraft registration.

A. All aircraft based or hangared within this state shall be registered annually with the division, and a registration fee shall be paid as approved in the Aircraft Registration Act.

B. Aircraft that are within the state for maintenance, overhaul, storage or repair, but that are habitually or permanently based in another state, may be registered pursuant to the provisions of the Aircraft Registration Act.

History: 1953 Comp., 44-5-4, enacted by Laws 1965, ch. 122, 4; 1970, ch. 50, 2; 1977, ch. 250, 24; 2003, ch. 224, 1.



Section 64-4-5 - Time of registration; penalty.

64-4-5. Time of registration; penalty.

A. The owner or lessee of an aircraft, whichever is in possession, shall register the aircraft prior to March 1 of each year.

B. Any person who purchases, leases or otherwise acquires an aircraft or brings one into the state after March 1 shall register the aircraft within fifteen days after purchase, lease, acquisition or entering the state.

C. Any owner or lessee who fails to comply with Subsection A or any person who fails to comply with Subsection B shall pay a fine equal to ten percent of the regular registration fee times each month or portion of a month the registration fee is past due.

History: 1953 Comp., 44-5-5, enacted by Laws 1970, ch. 50, 3.



Section 64-4-5.1 - Unpaid registration fees; lien; hearing; seizure.

64-4-5.1. Unpaid registration fees; lien; hearing; seizure.

A. The registration fee and any penalties that have accrued under the Aircraft Registration Act constitute a lien on the aircraft from the date the registration fee was due. The division shall notify the registered owner of any aircraft required to be registered under that act by mailing a notice of intent to file a lien on any aircraft subject to a lien for nonpayment of aircraft registration fees. The registered owner shall have thirty days from the date of the mailing of such notice to pay all outstanding fees, interest and penalties. The division may thereafter perfect the lien by filing a notice of lien in the office of the secretary of state and the federal aviation administration aircraft records center. The notice of lien shall be on a form prepared by the division and shall indicate the amount of the registration fee that was due, the date the fee was due and the fact that penalties will accrue monthly from that date. The lien shall have priority over any other lien or encumbrance perfected subsequent to the date the notice of lien was filed, except for liens for state taxes having a priority established by law. A copy of the notice of lien shall be filed with the division. The lien shall continue until the registration fee and accrued penalties are paid. Upon satisfaction of the lien, the division shall notify the registered owner of the release of lien and shall file a copy of such release in the office of the secretary of state in which the notice of lien was recorded.

B. After due notice and hearing to the registered owner, the division may bring an action in the magistrate court in the county in which the aircraft is found to collect the registration fee and accrued penalties by seizure of the aircraft from the person in possession and by sale as provided in Section 39-5-1 NMSA 1978. Prior to the hearing, the division shall notify all lienholders of record of the impending action. The costs of identifying these lienholders and of bringing such action in magistrate court may be added to the amount owed by the owner. The division shall promulgate rules and regulations to provide a hearing to any delinquent owner prior to seizure of any aircraft under this subsection.

History: 1978 Comp., 64-4-5.1, enacted by Laws 1983, ch. 52, 1; 1985, ch. 71, 1.



Section 64-4-6 - Action on application.

64-4-6. Action on application.

Upon receipt of an application for registration of any aircraft and payment of the required fee, the division shall file the application, assign to the application and the aircraft to be registered a distinct number and register the application and the number in an index to be kept for that purpose. A number plate and certificate of registration bearing the same number assigned to the application shall be delivered to the owner or lessee of the aircraft without further expense to such applicant. The certificate of registration shall be carried in the aircraft at all times and the registration number shall be conspicuously displayed on the aircraft as may be required by appropriate rule of the director.

History: 1953 Comp., 44-5-6, enacted by Laws 1965, ch. 122, 6; 1970, ch. 50, 4; 1977, ch. 250, 25.



Section 64-4-7 - Division duties.

64-4-7. Division duties.

The division shall prepare the applications for registration certificate [certificates] and registration numbers to provide for a uniform, statewide registration of aircraft and shall keep in the office of the division in Santa Fe a current index of aircraft registration.

History: 1953 Comp., 44-5-7, enacted by Laws 1965, ch. 122, 7; 1970, ch. 50, 5; 1977, ch. 250, 26.



Section 64-4-8 - Rules and regulations.

64-4-8. Rules and regulations.

The director has the power to adopt reasonable rules and regulations for the purpose of implementing the Aircraft Registration Act.

History: 1953 Comp., 44-5-8, enacted by Laws 1965, ch. 122, 8; 1970, ch. 50, 6; 1977, ch. 250, 27.



Section 64-4-9 - Duplicate certificates.

64-4-9. Duplicate certificates.

Duplicate certificates of registration may be obtained upon proof of loss or destruction of the original by application therefor to the division and a payment of one dollar fifty cents ($1.50) for each additional certificate.

History: 1953 Comp., 44-5-9, enacted by Laws 1965, ch. 122, 9; 1970, ch. 50, 7; 1977, ch. 250, 28.



Section 64-4-10 - Transfer of registration.

64-4-10. Transfer of registration.

Whenever the owner or lessee of a registered aircraft transfers his title or interest thereto, the registration certificate and number issued for such aircraft shall remain with said aircraft. Upon a transfer or assignment of title or interest the owner or lessee shall endorse such assignment upon his certificate of registration, which statement shall be verified under oath by such owner or lessee. The owner or lessee shall deliver the certificate of registration and registration number to the purchaser or transferee at the time of delivery of the aircraft. If an aircraft is not registered at the time of purchase or lease, even though the aircraft may have been purchased within the state, new or used, the purchaser shall register it as provided herein.

History: 1953 Comp., 44-5-10, enacted by Laws 1965, ch. 122, 10.



Section 64-4-11 - Registration fees.

64-4-11. Registration fees.

A. The division shall collect the following registration fees:

(1) when the model of the aircraft is one year or less old immediately prior to the year for which it is being registered, two cents ($.02) a pound of manufacturer's maximum gross weight;

(2) when the model of the aircraft is two years old immediately prior to the year for which it is being registered, one and three-fourths cents ($.0175) a pound of manufacturer's maximum gross weight;

(3) when the model of the aircraft is three years old immediately prior to the year for which it is being registered, one and one-half cents ($.0150) a pound of manufacturer's maximum gross weight;

(4) when the model of the aircraft is four years old immediately prior to the year for which it is being registered, one and one-fourth cents ($.0125) a pound of manufacturer's maximum gross weight;

(5) when the model of the aircraft is five years or more old immediately prior to the year for which it is being registered, one cent ($.01) a pound of manufacturer's maximum gross weight;

(6) surplus military aircraft over five years old from date of manufacture, one cent ($.01) a pound of military placarded or certificated gross weight; and

(7) hot air balloons, a flat fee of ten dollars ($10.00) regardless of the age and weight of aircraft.

B. The fees charged in Subsection A of this section shall not exceed three hundred dollars ($300) per engine regardless of the weight or age of the aircraft.

C. The fees set by this section are in lieu of all personal property taxes on aircraft authorized by any law of this state. Registration certificates for part of the year issued after July 1 shall be issued at the rate of fifty percent of the annual fee.

History: 1953 Comp., 44-5-11, enacted by Laws 1978, ch. 43, 1; 2003, ch. 224, 2.



Section 64-4-12 - Aircraft dealer's and specialized-use license.

64-4-12. Aircraft dealer's and specialized-use license.

Any dealer in new or used aircraft, or both, who holds such aircraft for resale and operates them primarily for purposes incident to a resale, or owner or lessee of specialized-use aircraft, may apply to the division for a dealer's or a specialized-use license. Upon such application, the division shall issue an aircraft dealer's or a specialized-use license to the applicant for an annual fee of fifty dollars ($50.00). The dealer's or the specialized-use license shall be in lieu of all other licenses and personal property taxes upon such aircraft owned or held for resale by the dealer or specialized-use operator within this state so long as they are kept for specialized use or for resale. This does not prohibit the registering of all such aircraft as otherwise provided in the Aircraft Registration Act.

History: 1953 Comp., 44-5-12, enacted by Laws 1965, ch. 122, 12; 1970, ch. 50, 9; 1977, ch. 250, 30.



Section 64-4-13 - Fraudulent applications.

64-4-13. Fraudulent applications.

Any person who fraudulently uses a false or fictitious name in any application for aircraft registration or knowingly makes a false statement or knowingly conceals a material fact or otherwise commits a fraud in any such application shall upon conviction, be guilty of a misdemeanor.

History: 1953 Comp., 44-5-13, enacted by Laws 1965, ch. 122, 13.



Section 64-4-14 - Disposition of fees.

64-4-14. Disposition of fees.

A. Except as provided in Subsection B of this section, all fees collected under the provisions of the Aircraft Registration Act shall be remitted to the state treasurer by the division for credit to the state aviation fund.

B. Eighty percent of registration fees collected with respect to aircraft registered pursuant to Subsection B of Section 64-4-4 NMSA 1978 and that are located on airports owned by a local government shall be distributed to the local government. The fees so distributed shall be used by the local government for airport upgrades, including repair, reconstruction and maintenance of runways and related facilities. Local government funding to the airport shall not be replaced in whole or in part by this distribution.

History: 1953 Comp., 44-5-14, enacted by Laws 1965, ch. 122, 14; 1970, ch. 50, 10; 1977, ch. 250, 31; 2003, ch. 224, 3.



Section 64-4-15 - Exemptions.

64-4-15. Exemptions.

The provisions of this act [64-4-1 through 64-4-15 NMSA 1978] shall not apply to the following:

A. Public aircraft. Any aircraft owned by the state or any political subdivision thereof, or any aircraft of the United States government.

B. Nonresident aircraft. Any aircraft having a habitual situs or permanent base in another state, provided the registration requirements of such state, if any, have been complied with, with respect to such aircraft.

History: 1953 Comp., 44-5-15, enacted by Laws 1965, ch. 122, 15.






Article 5 - Salvage of Crashed Aircraft

Section 64-5-1 - Abandonment of crashed aircraft.

64-5-1. Abandonment of crashed aircraft.

Any aircraft which has crashed and which has not been removed from the site of the crash is conclusively presumed to be abandoned by the owner if:

A. one year has elapsed from the time that the aircraft was released to the owner by the federal agency responsible for investigating the crash; and

B. the owner is not currently and actively engaged in the removal of the aircraft.

History: 1953 Comp., 44-6-1, enacted by Laws 1975, ch. 18, 1.



Section 64-5-2 - Issuance of salvage permits.

64-5-2. Issuance of salvage permits.

A. The aviation division of the transportation department [department of transportation] may issue a salvage permit for the salvaging and removal of any crashed aircraft which it finds to be abandoned. The permit shall be issued pursuant to rules and regulations promulgated by the aviation division; provided that:

(1) no permit shall be issued if the owner or the lessee of the land on which the crashed aircraft is located has already removed the aircraft or is currently and actively engaged in such removal;

(2) no permit shall be issued until thirty days after notice has been given to the owner of the aircraft and the owner or the lessee of the land on which the aircraft is located and if either requests a hearing within thirty days after such notification, then no permit shall be issued until a hearing has been held by the aviation division, at which all parties shall have a full and adequate opportunity to be heard, a finding of fact made and a determination that such permit should be issued or denied;

(3) no permit shall be issued until a bond is filed with the division, in the name of the owner or the lessee of the land on which the crashed aircraft is located, in an amount and on a form approved by the aviation division, issued by a corporate surety company licensed to do business in New Mexico and conditioned upon the salvaging and removing of the crashed aircraft without damage to property, unless the necessity of the bond is waived, in writing, by the owner or lessee of the land; and

(4) no permit shall be issued to a holder of a prior terminated salvage permit for the same crashed aircraft.

B. The holder of a valid permit has title to the crashed aircraft specified therein free from all claims of the owner, of any holders of a prior terminated permit, of the owner or lessee of the land on which the aircraft is located and of all persons claiming through or under them.

History: 1953 Comp., 44-6-2, enacted by Laws 1975, ch. 18, 2; 1977, ch. 250, 32.



Section 64-5-3 - Salvage of crashed aircraft; liability for damage to land; termination of permits.

64-5-3. Salvage of crashed aircraft; liability for damage to land; termination of permits.

A. Any person who has been issued a valid salvage permit by the aviation division may, within sixty days after the date of issuance of the permit, enter any land specified therein for the specific purpose of salvaging and removing the crashed aircraft specified therein.

B. Any person entering land under Subsection A of this section shall be strictly liable to the owner or lessee of the land, whichever is in possession, for any damages caused by the entry or removal.

C. After removing the aircraft within six months from the date the permit was issued, the permit holder has title to the aircraft free from all claims of the previous owner, of any holders of a prior terminated permit, of the owner or lessee of the land on which the aircraft was located and of all persons claiming through or under them. The salvage permit and a notarized statement certifying that the terms and conditions under which the permit was issued have been fulfilled shall constitute valid evidence of title.

D. If the crashed aircraft, specified in any salvage permit issued by the aviation division, is not removed within six months from the date of the issuance of the permit, then the permit shall be automatically terminated and invalid.

History: 1953 Comp., 44-6-3, enacted by Laws 1975, ch. 18, 3; 1977, ch. 250, 33.



Section 64-5-4 - Authority to contract with the United States.

64-5-4. Authority to contract with the United States.

The aviation division may enter into contracts and agreements with the United States government relating to the salvaging and removal of crashed aircraft which are owned by the United States government.

History: 1953 Comp., 44-6-4, enacted by Laws 1975, ch. 18, 4; 1977, ch. 250, 34.









Chapter 65 - Motor Carriers

Article 1 - Motor Transportation

Section 65-1-1 - Short title.

65-1-1. Short title.

Chapter 65, Articles 1, 3 and 5 NMSA 1978 may be cited as the Motor Transportation Act.

History: 1978 Comp., 65-1-1, enacted by Laws 1989, ch. 201, 1.



Section 65-1-2 - Definitions.

65-1-2. Definitions.

As used in the Motor Transportation Act:

A. "combination" means any connected assemblage of a motor vehicle and one or more semitrailers, trailers or semitrailers converted to trailers by means of a converter gear;

B. "combination gross vehicle weight" means the sum total of the gross vehicle weights of all units of a combination;

C. "commercial motor carrier vehicle" means a self-propelled or towed vehicle, other than special mobile equipment, used on public highways in commerce to transport passengers or property when the vehicle:

(1) is operated interstate and has a gross vehicle weight rating or gross combination weight rating, or gross vehicle weight or gross combination weight, of four thousand five hundred thirty-six kilograms, or ten thousand one pounds or more; or is operated only in intrastate commerce and has a gross vehicle weight rating or gross combination weight rating, or gross vehicle weight or gross combination weight, of twenty-six thousand one or more pounds;

(2) is designed or used to transport more than eight passengers, including the driver, and is used to transport passengers for compensation;

(3) is designed or used to transport more than fifteen passengers, including the driver, and is not used to transport passengers for compensation; or

(4) is used to transport hazardous materials of the type or quantity requiring placarding under rules prescribed by applicable federal or state law;

D. "converter gear" means any assemblage of one or more axles with a fifth wheel mounted thereon, designed for use in a combination to support the front end of a semitrailer but not permanently attached thereto. A "converter gear" shall not be considered a vehicle as that term is used in Chapter 66 NMSA 1978, but its weight shall be included in declared gross weight;

E. "declared gross weight" means maximum gross vehicle weight or combination gross vehicle weight at which a vehicle or combination will be operated during the registration period as declared by the registrant for registration and fee purposes. The vehicle or combination shall have only one "declared gross weight" for all operating considerations;

F. "department", without modification, means the department of public safety, the secretary of public safety or any employee of the department exercising authority lawfully delegated to that employee by the secretary;

G. "director" means the secretary;

H. "division" means the New Mexico state police division of the department;

I. "evidence of registration" means documentation issued by the taxation and revenue department identifying a motor carrier vehicle as being registered with New Mexico or documentation issued by another state pursuant to the terms of a multistate agreement on registration of vehicles to which this state is a party identifying a motor carrier vehicle as being registered with that state; provided that evidence of payment of the weight distance tax and permits obtained under either the Special Fuels Supplier Tax Act [Chapter 7, Article 16A NMSA 1978] or Trip Tax Act [Chapter 7, Article 15 NMSA 1978] are not "evidence of registration";

J. "field enforcement" or "in the field" means patrolling of the highway, stopping of commercial motor carrier vehicles or establishing ports of entry and roadblocks for the purpose of checking motor carriers and includes similar activities;

K. "freight trailer" means any trailer, semitrailer or pole trailer drawn by a truck tractor or road tractor and any trailer, semitrailer or pole trailer drawn by a truck that has a gross vehicle weight of more than twenty-six thousand pounds, but the term does not include house trailers, trailers of less than one-ton carrying capacity used to transport animals or fertilizer trailers of less than three thousand five hundred pounds empty weight;

L. "gross vehicle weight" means the weight of a vehicle without load plus the weight of any load thereon;

M. "motor carrier" means any person that owns, controls, operates or manages any motor vehicle with gross vehicle weight of twelve thousand pounds or more that is used to transport persons or property on the public highways of this state;

N. "motor vehicle" means any vehicle or device that is propelled by an internal combustion engine or electric motor power that is used or may be used on the public highways for the purpose of transporting persons or property and includes any connected trailer or semitrailer;

O. "one-way rental fleet" means two or more vehicles each having a gross vehicle weight of under twenty-six thousand one pounds and rented to the public without a driver;

P. "person" means any individual, estate, trust, receiver, cooperative association, club, corporation, company, firm, partnership, joint venture, syndicate or other association; "person" also means, to the extent permitted by law, any federal, state or other governmental unit or subdivision or an agency, department or instrumentality; "person" also includes an officer or employee of a corporation, a member or employee of a partnership or any individual who, as such, is under a duty to perform any act in respect of which a violation occurs;

Q. "properly registered" means bearing the lawfully issued and currently valid evidence of registration of this or another jurisdiction, regardless of the owner's residence, except in those cases where the evidence has been procured by misrepresentation or fraud;

R. "public highway" means every way or place generally open to the use of the public as a matter of right for the purpose of vehicular travel, even though it may be temporarily closed or restricted for the purpose of construction, maintenance, repair or reconstruction;

S. "secretary" means the secretary of public safety and, except for the purposes of Section 65-1-33 NMSA 1978, also includes a deputy secretary and any division director delegated by the secretary;

T. "state" or "jurisdiction" means a state, territory or possession of the United States, the District of Columbia, the commonwealth of Puerto Rico, a foreign country or a state or province of a foreign country; and

U. "utility trailer" means any trailer, semitrailer or pole trailer and includes house trailers that exceed neither eight feet in width nor forty feet in length, but does not include freight trailers, trailers of less than one-ton carrying capacity used to transport animals or fertilizer trailers of less than three thousand five hundred pounds empty weight.

History: 1953 Comp., 64-34-2, enacted by Laws 1978, ch. 19, 1; 1987, ch. 268, 11; 1992, ch. 106, 1; 1993, ch. 294, 1; 1998 (1st S.S.), ch. 10, 4; 2003, ch. 10, 1; 2015, ch. 3, 31.



Section 65-1-3 - Public policy.

65-1-3. Public policy.

It is the public policy of New Mexico to provide for fair and impartial enforcement of the motor transportation regulation and taxation laws of this state, and to promote safe, adequate, economical and efficient motor carrier service for the public benefit, without discrimination, preference, advantage or unfair competitive practices between carriers.

History: 1953 Comp., 64-34-4, enacted by Laws 1967, ch. 97, 4.



Section 65-1-6 - Field enforcement of Motor Transportation Act and Motor Carrier Act and rules.

65-1-6. Field enforcement of Motor Transportation Act and Motor Carrier Act and rules.

The department shall:

A. enforce in the field the provisions of the Motor Transportation Act and the Motor Carrier Act [65-2A-1 through 65-2A-41 NMSA 1978] and the rules promulgated by the public regulation commission pursuant to the Motor Carrier Act; and

B. maintain sufficient personnel in the field to enforce the provisions of the Motor Transportation Act and the Motor Carrier Act and the rules promulgated by the public regulation commission pursuant to the Motor Carrier Act.

History: 1953 Comp., 64-34-8, enacted by Laws 1967, ch. 97, 8; 1977, ch. 250, 104; 1989, ch. 319, 1; 1992, ch. 106, 2; 1998 (1st S.S.), ch. 10, 5; 2003, ch. 359, 41; 2011, ch. 101, 1.



Section 65-1-9 - Department to enforce laws.

65-1-9. Department to enforce laws.

The department shall enforce and collect all excise taxes, license fees and other fees and charges of every nature and perform all inspections and collect all information considered necessary to enforce the laws of all departments, commissions and other agencies of state government, in addition to those specifically assigned to the department, whenever the department is so requested and agrees and the agreement is in writing containing all reasonable detail concerning the responsibilities of the parties to the agreement. The department shall also assist, as far as practicable and in accordance with a proper written agreement, in the enforcement of statutory, administrative and judicial provisions of the federal Motor Carrier Act.

History: 1953 Comp., 64-34-11, enacted by Laws 1967, ch. 97, 11; 1977, ch. 250, 107; 1992, ch. 106, 4; 1998 (1st S.S.), ch. 10, 7.



Section 65-1-11 - Ports of entry.

65-1-11. Ports of entry.

The department shall designate the main highways upon which motor carriers shall enter and leave the state and shall designate stations or establish places, either temporary or permanent, where inspection, registration and permit services shall be maintained. The state highway and transportation department shall provide the necessary right-of-way, approach roads, ramps and other road facilities required by the department for places established after June 17, 1967.

History: 1953 Comp., 64-34-13, enacted by Laws 1967, ch. 97, 13; 1977, ch. 250, 109; 1987, ch. 268, 15; 1992, ch. 106, 5.



Section 65-1-12 - Recompiled.

65-1-12. Recompiled.



Section 65-1-12.1 - Recompiled.

65-1-12.1. Recompiled.



Section 65-1-13 to 65-1-22 - Recompiled.

65-1-13 to 65-1-22. Recompiled.



Section 65-1-24 - Recompiled.

65-1-24. Recompiled.



Section 65-1-25.1 - Reserved.

65-1-25.1. Reserved.



Section 65-1-25.2 - Recompiled.

65-1-25.2. Recompiled.



Section 65-1-26 - Documents; required in each commercial motor carrier vehicle; detention of vehicles.

65-1-26. Documents; required in each commercial motor carrier vehicle; detention of vehicles.

A. A commercial motor carrier vehicle operated on a New Mexico public highway by a motor carrier required to be registered with the department shall have in it at all times:

(1) proof of payment of the trip tax; or

(2) both evidence of registration and a tax identification permit issued by the department.

B. The driver of the vehicle shall be able to display either proof of payment of the trip tax or both the evidence of registration and the tax identification permit upon request by any law enforcement officer or any employee of the department.

C. Upon failure of the driver to display either proof of payment of the trip tax or evidence of registration, it shall be presumed that the vehicle is subject to registration under the laws of New Mexico unless it can be demonstrated that the vehicle is exempt from registration requirements of the Motor Vehicle Code [Chapter 66, Articles 1 through 8 NMSA 1978]. A vehicle presumed subject to registration may be detained until registration, including payment of all required fees, is completed.

D. Upon failure of the driver to display either proof of payment of the trip tax or a tax identification permit issued by the department, the trip tax shall be presumed due. A vehicle presumed subject to the trip tax may be detained until the trip tax is paid.

E. A commercial motor carrier vehicle subject to and not in compliance with the weight distance requirements of the Weight Distance Tax Act [Chapter 7, Article 15A NMSA 1978] may be detained until the tax is paid. A nonfiler or zero-filer status or an inactive weight distance account is proof of failure to pay the weight distance tax.

History: 1953 Comp., 64-34-16, enacted by Laws 1967, ch. 97, 16; 1969, ch. 19, 2; 1972, ch. 7, 45; 1977, ch. 250, 119; 1988, ch. 24, 8; 1990, ch. 21, 1; 1992, ch. 106, 9; 2007, ch. 209, 1.



Section 65-1-27 - Hearings; attendance.

65-1-27. Hearings; attendance.

The secretary or the secretary's representative may attend all hearings held by the state corporation commission [public regulation commission] concerning motor transportation. The state corporation commission [public regulation commission] shall notify the secretary of all such hearings, and the department is declared to be an interested party and as such may present any evidence pertaining to matters under consideration by the commission. The state corporation commission [public regulation commission] shall send copies of all orders entered by the commission in motor transportation matters to the department.

History: 1953 Comp., 64-34-17, enacted by Laws 1967, ch. 97, 17; 1977, ch. 250, 120; 1992, ch. 106, 10.



Section 65-1-28 - Payment by credit card; optional services; fees; appropriations.

65-1-28. Payment by credit card; optional services; fees; appropriations.

A. Notwithstanding any other provision of law, the department is authorized to enter into agreements with financial institutions and credit card companies under which the department may accept payment by credit card from motor carriers of the taxes, fees or other charges due pursuant to the Motor Transportation Act, Motor Vehicle Code [Chapter 66, Articles 1 through 8 NMSA 1978], Trip Tax Act [Chapter 7, Article 15 NMSA 1978], Special Fuels Tax Act [repealed] or Weight Distance Tax Act [Chapter 7, Article 15A NMSA 1978]. Any fee payable to the financial institution or credit card company for a payment by credit card authorized under this section may be deducted from the proceeds of the taxes, fees or other charges paid on a pro-rata basis prior to any other distribution of the proceeds required by law. The necessary portion of the proceeds of the taxes, fees and other charges collected under this subsection is hereby appropriated for the purpose of paying the fee payable to the financial institution or credit card company.

B. The secretary is authorized to establish by regulation fees to cover the expense of providing additional services for the convenience of the motoring public. Any service established for which a fee is adopted under this section shall be optional, with the fee not being charged to any person not taking advantage of the service. Amounts collected pursuant to this subsection are appropriated to the department for the purpose of defraying the expense of providing the service.

History: 1978 Comp., 65-1-28, enacted by Laws 1987, ch. 128, 1; 1992, ch. 106, 11.



Section 65-1-28.1 - Special methods of payment.

65-1-28.1. Special methods of payment.

The department may require the motor carriers specified in this section to make payment of taxes, fees and other charges due under the Motor Transportation Act, Motor Vehicle Code [Chapter 66, Articles 1 through 8 NMSA 1978], Trip Tax Act [Chapter 7, Article 15 NMSA 1978], Special Fuels Tax Act [repealed] or Weight Distance Tax Act [Chapter 7, Article 15A NMSA 1978] by credit card, certified check or other method of guaranteed payment. The provisions of this section apply to any motor carrier whose check in payment of any amount due under any act administered by the department has been dishonored upon presentment on two or more occasions within the previous two years.

History: 1978 Comp., 65-1-28.1, enacted by Laws 1992, ch. 106, 12.



Section 65-1-29 - Disposition of certain money collected.

65-1-29. Disposition of certain money collected.

All money collected by the department as agent for any other department, commission or agency of state government shall forthwith be remitted to them and by them distributed in the same manner as all other collections for the same items under their respective laws.

All money collected by the department for other jurisdictions shall forthwith be remitted to them.

History: 1953 Comp., 64-34-19, enacted by Laws 1967, ch. 97, 19; 1969, ch. 17, 3; 1976, ch. 13, 1; 1977, ch. 250, 122; 1992, ch. 106, 13.



Section 65-1-29.1 - Receipts; disbursements.

65-1-29.1. Receipts; disbursements.

Money collected under the Motor Transportation Act shall be paid to the state treasurer for the credit of the motor vehicle suspense fund not later than the close of the second business day after their [its] receipt. At the same time, the department shall deliver to the taxation and revenue department documentation sufficient to make refunds, distributions and other disbursements of the money paid into the fund by the department.

History: Laws 1998 (1st S.S.), ch. 10, 8.



Section 65-1-30 - Reciprocity commission; saving clause; transfer of records.

65-1-30. Reciprocity commission; saving clause; transfer of records.

All current valid agreements entered into with other states by the commission created for the purpose of representing New Mexico in the matter of making reciprocal agreements relating to the operation of motor vehicles shall continue in effect according to their terms until such time as they are otherwise acted upon by the reciprocity commission created by the Motor Transportation Act. All records and property of the commission are transferred to the reciprocity commission.

History: 1953 Comp., 64-34-21, enacted by Laws 1967, ch. 97, 40.



Section 65-1-32 - Reciprocity policy.

65-1-32. Reciprocity policy.

It is the policy of New Mexico to grant to vehicles properly registered or licensed in another jurisdiction, while engaged in interstate commerce in New Mexico, exemption from all or part of the fees, taxes or compensation required for unusual use of the highways and exemption from all or part of the requirements for the display of registration numbers, compensation permits or other numbers or permits. As a condition for application of this policy, however, it is required that vehicles properly registered in New Mexico, while engaged in interstate commerce in the other jurisdictions, be granted like privileges or exemptions to those which New Mexico extends to vehicles properly registered or licensed in the other jurisdiction.

History: 1953 Comp., 64-34-21.2, enacted by Laws 1972, ch. 7, 47; 1989, ch. 319, 2.



Section 65-1-32.1 - Reciprocity.

65-1-32.1. Reciprocity.

The director shall extend to qualified motor vehicle fleets from states with which New Mexico has reciprocal agreements the privilege of either full reciprocity or proportional registration, as appropriate, of such motor vehicles engaged in interstate commerce in this state.

History: 1978 Comp., 65-1-32.1, enacted by Laws 1989, ch. 319, 3.



Section 65-1-33 - Negotiation of reciprocal agreements; proportional registration rules.

65-1-33. Negotiation of reciprocal agreements; proportional registration rules.

A. The secretary shall enter into agreements with the authorities of other jurisdictions to carry out the policy stated in Section 65-1-32 NMSA 1978. The secretary shall negotiate and perfect such agreements.

B. The secretary may enter into agreements with other jurisdictions on behalf of this state relating to proportional registration under the Motor Transportation Act for the purpose of facilitating the administration of that act, including arrangements or agreements with other jurisdictions for exchange of information for audit and enforcement activities in connection with proportional registration.

C. The director, in accordance with the provisions of Section 65-1-10 NMSA 1978 [repealed], may prescribe rules and regulations necessary to effectuate and administer the proportional registration of vehicles, which registration is subject to the rights, terms and conditions granted or contained in any applicable agreement made under the authority of Subsection B of this section.

D. In the absence of an agreement or arrangement with an other jurisdiction, the director, with the approval of the secretary, may examine the laws and requirements of such jurisdiction and declare the extent and nature of exemptions, benefits and privileges to be extended to vehicles properly registered or licensed in the other jurisdiction or to the owners of the vehicles which, in the judgment of the director, are in the best interest of this state and its citizens, and all of the same shall be determined on the basis and recognition of the benefits which accrue to the economy of this state from the uninterrupted flow of commerce.

E. Reciprocity shall not exist for fleet vehicles between this state and another jurisdiction which has adopted proportional registration for vehicles subject to this section.

History: 1953 Comp., 64-34-21.3, enacted by Laws 1972, ch. 7, 48; 1977, ch. 250, 124; 1989, ch. 319, 4.



Section 65-1-35 - Duplicate records.

65-1-35. Duplicate records.

If the New Mexico state police division in carrying out any of the powers and duties granted or imposed on it by the Motor Transportation Act needs duplicates of any records not transferred to it by that act, all departments, agencies and commissions of this state shall, upon request, make the records available to the division for copying.

History: 1953 Comp., 64-34-25, enacted by Laws 1967, ch. 97, 44; 1977, ch. 250, 128; 2015, ch. 3, 32.



Section 65-1-36 - Penalty for violations of act.

65-1-36. Penalty for violations of act.

A. Violation of Section 65-5-1, 65-5-2 or 66-3-1.1 NMSA 1978 is a misdemeanor punishable by a fine of not less than one hundred dollars ($100) or more than five hundred dollars ($500) or imprisonment not exceeding ninety days or by both the fine and imprisonment.

B. Violation of any section of the Motor Transportation Act other than a violation of Section 65-1-26, 65-1-36.1, 66-5-1, 65-5-2 or 66-3-1.1 NMSA 1978 or of the Motor Carrier Safety Act [65-3-1 through 65-3-14 NMSA 1978] is a misdemeanor punishable by a fine of not more than one hundred dollars ($100) or by imprisonment not exceeding thirty days or by both the fine and imprisonment or is subject to the penalty assessment and fee provisions pursuant to Sections 66-8-116 through 66-8-116.3 NMSA 1978.

C. The payment of a fine under the provisions of any act under the jurisdiction of the department pursuant to the Motor Transportation Act shall not relieve the offender from the payment of any fees or taxes or from any other of the provisions of the Motor Transportation Act.

D. The department may, for the proper enforcement of the duties imposed upon the department pursuant to the Motor Transportation Act, detain any motor vehicle whose operator or owner is in violation of any law the department is empowered under the Motor Transportation Act to administer or enforce.

History: 1953 Comp., 64-34-27, enacted by Laws 1978, ch. 16, 1; 1989, ch. 319, 5; 1992, ch. 106, 14; 2007, ch. 209, 2.



Section 65-1-36.1 - Civil penalty for bad checks.

65-1-36.1. Civil penalty for bad checks.

If any payment required pursuant to the Motor Transportation Act is attempted to be made by check that is not paid upon presentment, such dishonor is presumptive of negligence. The penalty for such dishonor shall be not less than ten dollars ($10.00). This penalty is in addition to any other penalty imposed under any other law.

History: 1978 Comp., 65-1-36.1, enacted by Laws 1992, ch. 106, 15.



Section 65-1-37 - Recompiled.

65-1-37. Recompiled.






Article 2 - Motor Carrier Regulation



Article 2A - Motor Carrier Act

Section 65-2A-1 - Short title.

65-2A-1. Short title.

Sections 1 through 40 [41] [65-2A-1 through 65-2A-41 NMSA 1978] of this act may be cited as the "Motor Carrier Act".

History: Laws 2003, ch. 359, 1.



Section 65-2A-2 - Transportation policy.

65-2A-2. Transportation policy.

It is the policy of this state to foster the development, coordination and preservation of a safe, sound and adequate motor carrier system, requiring financial responsibility and accountability on the part of motor carriers through state licensing and regulation of motor carriers.

History: Laws 2003, ch. 359, 2; 2013, ch. 73, 1; 2013, ch. 77, 1.



Section 65-2A-3 - Definitions.

65-2A-3. Definitions.

As used in the Motor Carrier Act:

A. "ability to provide certificated service" means that an applicant or carrier can provide reasonably continuous and adequate transportation service of the type required by its application or its operating authority in the territory authorized or sought to be authorized;

B. "ambulance service" means the intrastate transportation of sick or injured persons in an ambulance meeting the standards established by the commission under the Ambulance Standards Act [65-6-1 through 65-6-6 NMSA 1978];

C. "amendment of a certificate or permit" means a permanent change in the type or nature of service, territory or terms of service authorized by an existing certificate or permit;

D. "antitrust laws" means the laws of this state relating to combinations in restraint of trade;

E. "base state" means the registration state for an interstate motor carrier that either is subject to regulation or is transporting commodities exempt from regulation by the federal motor carrier safety administration pursuant to the unified carrier registration system;

F. "cancellation of an operating authority" means the voluntary, permanent termination of all or part of an operating authority;

G. "certificate" means the authority issued by the commission to a person that authorizes the person to offer and provide a certificated service as a motor carrier;

H. "certificated service" means one of the following transportation services:

(1) an ambulance service;

(2) a household goods service;

(3) a shuttle service;

(4) a specialized passenger service; or

(5) a taxicab service;

I. "change in a certificate or permit" means the voluntary amendment, cancellation, change in form of legal entity of the holder, lease, reinstatement, transfer or voluntary suspension of a certificate or permit;

J. "charter service" means the compensated transportation of a group of persons in a motor vehicle who, pursuant to a common purpose, under a single contract, at a fixed charge for the motor vehicle and driver, have acquired the exclusive use of the motor vehicle to travel together under an itinerary either specified in advance or modified after having left the place of origin;

K. "commission" means the public regulation commission;

L. "commuter service" means the intrastate transportation of passengers in motor vehicles having a capacity of seven to fifteen persons, including the driver, provided to a volunteer-driver commuter group that shares rides to and from the workplace or training site, where participation is incidental to the primary work or training-related purposes of the commuter group, and where the fees paid by the particiants do not exceed the costs for transportation, including gas and other trip-related expenses;

M. "continuous and adequate service" means:

(1) for full-service carriers, reasonably continuous availability, offering and provision of transportation services through motor vehicles, equipment and resources satisfying safety and financial responsibility requirements under the Motor Carrier Act and commission rule, that are reasonably adequate to serve the entire full-service territory authorized in the certificate, with reasonable response to all requests for service for the nature of passenger service authorized, based on the nature of public need, expense and volume of demand for the type of service authorized during seasonal periods; and

(2) for general-service carriers, reasonably continuous availability and offering of transportation services through motor vehicles, equipment and resources satisfying safety and financial responsibility requirements under the Motor Carrier Act and commission rule for the nature of the transportation service authorized in the certificate;

N. "contract driver" means a person who contracts with a motor carrier as an independent contractor to drive a vehicle pursuant to an operating authority issued to the motor carrier;

O. "endorsement" means the specification in a certificate of the territory in which the carrier is authorized to operate, the nature of service to be provided by a certificated passenger service and any additional terms of service that may be reasonably granted or required by the commission for the particular authority granted;

P. "fare" means the full compensation charged for transportation by a tariffed passenger service;

Q. "financial responsibility" means the ability to respond in damages for liability arising out of the ownership, maintenance or use of a motor vehicle in the provision of transportation services;

R. "fitness to provide a transportation service" means that an applicant or carrier complies with state law as provided in the Motor Carrier Act or by rule of the commission;

S. "for hire" means that transportation is offered or provided to the public for remuneration, compensation or reward of any kind, paid or promised, either directly or indirectly;

T. "full service" means one of the following certificated passenger services that are endorsed and required to meet specific standards for the provision of service to or throughout a community:

(1) an ambulance service;

(2) a scheduled shuttle service; or

(3) a municipal taxicab service;

U. "general service" means one of the following certificated services that provides transportation services of the type authorized, but is not required to provide unprofitable or marginally profitable carriage:

(1) a general shuttle service;

(2) a general taxicab service;

(3) a specialized passenger service; or

(4) a household goods service;

V. "highway" means a way or place generally open to the use of the public as a matter of right for the purpose of vehicular travel, even though it may be temporarily closed or restricted for the purpose of construction, maintenance, repair or reconstruction;

W. "holder of an operating authority" means the grantee of the operating authority or a person that currently holds all or part of the right to exercise the authority through a transfer by operation of law;

X. "household goods" means personal effects and property used or to be used in a dwelling when a part of the equipment or supply of the dwelling and other similar property as the federal motor carrier safety administration may provide by regulation, but shall not include property moving to or from a factory or store, other than property the householder has purchased to use in the householder's dwelling that is transported at the request of, and the transportation charges are paid to the carrier by, the householder;

Y. "household goods service" means the intrastate transportation, packing and storage of household goods for hire;

Z. "interested person" means a motor carrier operating in the territory involved in an application or grant of temporary authority, a person affected by an order of the commission or a rule proposed for adoption by the commission or a person the commission may deem interested in a particular matter;

AA. "interstate motor carrier" means a person providing compensated transportation in interstate commerce, whether or not the person is subject to regulation by the federal motor carrier safety administration;

BB. "intrastate motor carrier" means a motor carrier offering or providing transportation for hire by motor vehicle between points and places in the state;

CC. "involuntary suspension" means the temporary cessation of use of all or part of an operating authority ordered by the commission for cause for a stated period of time or pending compliance with certain conditions;

DD. "lease of a certificate or permit" means an agreement by which the holder of a certificate or permit grants to another person the exclusive right to use all or part of the certificate or permit for a specified period of time in exchange for consideration, but does not include an agreement between a motor carrier and its contract driver;

EE. "lease of equipment" means an agreement whereby a motor carrier obtains equipment owned by another person for use by the motor carrier in the exercise of its operating authority, but does not include an agreement between a motor carrier and its contract driver;

FF. "motor carrier" or "carrier" means a person offering or providing transportation of persons, property or household goods for hire by motor vehicle, whether in intrastate or interstate commerce;

GG. "motor carrier organization" means an organization approved by the commission to represent motor carriers and to discuss and propose industry interests and matters other than rates, as well as discussing and proposing rates and other matters pertaining to statewide tariffs;

HH. "motor vehicle" or "vehicle" means a vehicle, machine, tractor, trailer or semitrailer propelled or drawn by mechanical power and used on a highway in the transportation of property, household goods or persons, but does not include a vehicle, locomotive or car operated exclusively on rails;

II. "nature of service" means the type of transportation service to be provided by a certificated passenger service as set forth in Subsection A of Section 65-2A-8 NMSA 1978;

JJ. "nonconsensual tow" means the compensated transportation of a motor vehicle by a towing service, if such transportation is performed at the request of a law enforcement officer or without the prior consent or authorization of the owner or operator of the motor vehicle;

KK. "notice period" means the period of time specified in Section 65-2A-6 NMSA 1978 following publication of notice during which the commission may not act;

LL. "objection" means a document filed with the commission by an interested person or a member of the public during the notice period for an application for a certificate or a permit, or for amendment, lease or transfer of a certificate or permit, that expresses an objection to, or provides information concerning, the matter before the commission;

MM. "operating authority" means a certificate, permit, warrant, unified carrier registration or temporary authority issued by the commission to a motor carrier;

NN. "passenger" means a person other than the driver of a motor vehicle transported in a motor vehicle;

OO. "passenger service" means a transportation service offered or provided for the transportation of passengers by motor vehicle;

PP. "permit" means the authority issued by the commission to a person that authorizes the person to offer and provide a permitted service as a motor carrier;

QQ. "permitted service" means the intrastate transportation of passengers or household goods for hire pursuant to a contract between the motor carrier and another person;

RR. "predatory rate or practice" means the knowing and willful requirement by a carrier that a passenger or shipper pay a rate, fare or other charge in excess of the rates and charges or in a manner other than in accordance with terms of service as provided by law, as provided in a tariff governing the carrier or as provided in a preexisting written contract regarding the carriage, when such charge is made:

(1) by a passenger carrier as a prior condition for the provision of transportation or continued transportation of a passenger; or

(2) as a prior condition by a towing service carrier performing nonconsensual tows or a household goods service carrier for delivery of, release of or access to vehicles or household goods by the shipper or registered owner;

SS. "process" means, in the context of legal process, an order, subpoena or notice issued by the commission or an order, subpoena, notice, writ or summons issued by a court;

TT. "property" means movable articles of value, including cadavers, hazardous matter, farm products, livestock feed, stock salt, manure, wire, posts, dairy products, livestock hauled in lots of twenty-five thousand pounds or more, farm or ranch machinery and the items transported by a towing service, but does not include household goods or unprocessed farm products transported by a farmer from the place of harvesting to market, storage or a processing plant;

UU. "protest" means a document in the form of a pleading filed with the commission by a full-service carrier that expresses an objection to an application before the commission for a certificate for passenger service or for a permit for ambulance service or for passenger service pursuant to a public-charge contract or for amendment, lease or transfer of such a certificate or permit:

(1) when the territory involved in the application includes all or a portion of the full-service territory of the protesting carrier; and

(2) for a carrier other than an ambulance service carrier, when the grant of the application will, or presents a reasonable potential to, impair, diminish or otherwise adversely affect its existing provision of full-service passenger service to the public within its full-service territory;

VV. "public-charge contract" means a contract or contractual arrangement between a motor carrier and a third party for passenger service that requires or allows the motor carrier to charge passengers a fare for the transportation service to be provided pursuant to the contract;

WW. "rate" means a form of compensation charged, whether directly or indirectly, by a person for a transportation service subject to the jurisdiction of the commission;

XX. "record of a motor carrier" means an account, correspondence, memorandum, tape, disc, paper, book or transcribed information, or electronic data information, including the electronic hardware or software necessary to access the electronic data information in its document form, regarding the operation of a motor carrier;

YY. "registration year" means a calendar year;

ZZ. "revocation" means the involuntary, permanent termination of all or part of an operating authority ordered by the commission for cause;

AAA. "shipper" means a person who consigns or receives property or household goods for transportation;

BBB. "shuttle service" means the intrastate transportation of passengers for hire pursuant to a set fare for each passenger between two or more specified terminal points or areas and includes both scheduled shuttle service and general shuttle service as follows:

(1) "scheduled shuttle service" means a shuttle service that transports passengers to and from an airport both through prior arrangement and through presentment at terminal locations, on the basis of a daily time schedule filed with the commission, that must be met in a timely fashion with a vehicle present at the terminal location regardless of the number of passengers carried on any run, if any, and that includes general shuttle service; and

(2) "general shuttle service" means a shuttle service that is not required to operate on a set schedule, that may optionally use a grid map to specify distant or adjacent terminal areas and that is not required to accept passengers other than pre-arranged passengers;

CCC. "specialized passenger service" means the intrastate transportation for hire of passengers with special physical needs by specialized types of vehicles, or for specialized types of service to the public or community, as the commission may by rule provide;

DDD. "tariff" means a document filed by a tariffed service carrier that has been approved by the commission and sets forth the transportation services offered by the motor carrier to the general public, including the rates, terms of service and applicable time schedules relating to those services;

EEE. "tariffed service" means one of the following transportation services authorized by the commission for the provision of service on the basis of rates and terms of service contained in a tariff approved by the commission:

(1) an ambulance service;

(2) a household goods service;

(3) a shuttle service;

(4) a specialized passenger service;

(5) a taxicab service; or

(6) a towing service performing nonconsensual tows;

FFF. "taxicab association" means an association, cooperative or other legal entity whose members are taxicab drivers, which shall be treated in the same manner as any other applicant with regard to applications for a certificate for general taxicab service or for full-service municipal taxicab service and which shall be subject in the same manner to all other provisions, requirements and limitations of the Motor Carrier Act;

GGG. "taxicab service" means intrastate transportation of passengers for hire in a motor vehicle having a capacity of not more than eight persons, including the driver, for which the passenger or other person engaging the vehicle is allowed to specify not only the origin and destination points of the trip but also, within reason, the route taken by the vehicle, any intermediate stop, any optional waiting at a stop and any other passengers transported during the trip and that charges a fare for use of the vehicle primarily on the basis of a drop-flag fee, cumulative mileage and cumulative wait time through a taxicab meter used to cumulate and display the fare to the passenger and includes both municipal taxicab service and general taxicab service, as follows:

(1) "municipal taxicab service" means a taxicab service that deploys vehicles at all times of the day and year, is centrally dispatched and reasonably responds to all calls for service within its endorsed full-service territory regardless of profitability of the individual trip, in addition to the transportation service provided by a general taxicab service; and

(2) "general taxicab service" means a taxicab service that need not be dispatched, that may pick up on-demand passengers through flagging or at a taxicab stand or queue, that need not deploy vehicles in any particular manner and that may charge for trips to destination points or places outside of the taxicab service's certificated territories on the basis of a set fare;

HHH. "terms of service" means all terms, aspects, practices, limitations, conditions and schedules of service other than specific rate amounts pertaining to a tariffed service;

III. "towing service" means the use of specialized equipment, including repossession services using towing equipment, to transport or store:

(1) a damaged, disabled or abandoned motor vehicle and its cargo;

(2) a motor vehicle to replace a damaged, disabled or abandoned motor vehicle;

(3) parts and equipment to repair a damaged, disabled or abandoned motor vehicle;

(4) a motor vehicle whose driver has been declared unable to drive by a law enforcement officer;

(5) a motor vehicle whose driver has been removed from the scene or is unable to drive; or

(6) a motor vehicle repossessed or seized pursuant to lawful authority;

JJJ. "transfer of a certificate or permit" means a permanent conveyance of all or part of a certificate or permit;

KKK. "transfer by operation of law" means that all or a part of a grantee's interest in an operating authority passes to a fiduciary or other person by application of established rules of law;

LLL. "transportation service" means transportation subject to the jurisdiction of the commission, offered or provided by a motor carrier, that requires the carrier to obtain an operating authority from the commission under the Motor Carrier Act, regardless of whether the motor carrier has obtained appropriate operating authority from the commission;

MMM. "verification" means a notarized signature verifying the contents of the document or other filing or a signature verifying the contents of the document or other filing under penalty of perjury, expressly providing that the signatory swears or affirms the contents under penalty of perjury as provided in Subsection A of Section 65-2A-33 NMSA 1978;

NNN. "voluntary suspension" means the commission-authorized cessation of use of all or part of a certificate or permit at the request of the holder for a specified period of time, not to exceed twelve consecutive months;

OOO. "warrant" means the authority issued by the commission to a person that authorizes the person to offer and provide a warranted service as a motor carrier;

PPP. "warranted service" means one of the following intrastate transportation services offered or provided for hire:

(1) a charter service;

(2) a property transportation service; or

(3) a towing service; and

QQQ. "weight-bumping" means the knowing and willful statement of a fraudulent weight on a shipment of household goods.

History: Laws 2003, ch. 359, 3; 2005, ch. 288, 1; 2007, ch. 188, 1; 2013, ch. 73, 2; 2013, ch. 77, 2; 2017, ch. 109, 1.



Section 65-2A-4 - Powers and duties of the commission.

65-2A-4. Powers and duties of the commission.

A. In accordance with the Motor Carrier Act, the commission shall:

(1) issue operating authorities for a motor carrier operating in New Mexico;

(2) establish minimum requirements for financial responsibility for motor carriers; provided that the financial responsibility standards required shall not be inconsistent with applicable federal standards;

(3) establish safety requirements for intrastate motor carrier motor vehicles and drivers subject to the jurisdiction of the commission, provided that the safety requirements shall not be inconsistent with or more stringent than applicable federal safety standards;

(4) establish reasonable requirements with respect to continuous and adequate service to be provided under an operating authority;

(5) regulate the rates of tariffed service carriers to the extent provided in the Motor Carrier Act, including rates and terms of service for storing household goods and motor vehicles;

(6) determine matters of public interest and other matters relating to authorities, rates, territories, nature of service and other terms of service of motor carriers;

(7) have jurisdiction to determine any matter under the Motor Carrier Act relating to any transportation service carrier that has not obtained an appropriate operating authority from the commission;

(8) subpoena witnesses and records, enforce its subpoenas through a court and, through the court, seek a remedy for contempt;

(9) hold a public hearing specific to a protest or a request by the transportation division of the commission that has been filed within the notice period in opposition to or in consideration of an application;

(10) create a statewide tariff for household goods service carriers establishing maximum rates that may be charged by carriers; and

(11) adopt rules, issue orders and conduct activities necessary to implement and enforce the Motor Carrier Act.

B. The commission may:

(1) designate inspectors who may inspect the records of a motor carrier subject to the Motor Carrier Act and who shall have the powers of peace officers in the state's political subdivisions with respect to a law or rule that the commission is empowered to enforce pursuant to Section 65-1-6 NMSA 1978, excluding the enforcement authority granted to the motor transportation division of the department of public safety;

(2) institute civil actions in the district court of Santa Fe county in its own name to enforce the Motor Carrier Act, its orders and rules, and in the name of the state to recover assessments of administrative fines;

(3) from time to time, modify the type and nature of service, territory and terms of service of operating authorities previously issued, and change or rescind rates previously approved;

(4) establish statewide tariffs as needed for voluntary and optional use by tariffed service carriers; and

(5) adopt rules to implement these powers.

History: Laws 2003, ch. 359, 4; 2013, ch. 73, 3; 2013, ch. 77, 3.



Section 65-2A-5 - Applications in general; ministerial grants of authority; when public hearings required.

65-2A-5. Applications in general; ministerial grants of authority; when public hearings required.

A. A person shall file an application for any matter for which commission approval is required. An application shall be made in writing, verified and in a form that contains information and is accompanied by proof of service upon interested persons as required by the commission.

B. The commission shall simplify to the extent possible the process for approving applications. The commission may hold a public hearing on its own initiative or specific to an objection that has been filed within the notice period in opposition to or in consideration of an application.

C. The commission shall hold a public hearing on an application whenever a protest is filed concerning the application during the notice period or the transportation division of the commission requests a hearing during the notice period.

D. The commission may approve or deny an application in whole or in part, or allow or require particular terms of service as it may find reasonable and appropriate. If no objection, protest or request for hearing by the transportation division of the commission is filed during the notice period, the commission may grant the application by ministerial action, if the application complies with the provisions of the Motor Carrier Act and the rules of the commission regarding fitness, ability, financial responsibility and safety.

History: Laws 2003, ch. 359, 5; 2013, ch. 73, 4; 2013, ch. 77, 4.



Section 65-2A-6 - Notice.

65-2A-6. Notice.

A. The commission shall electronically publish notice regarding an application before the commission for a certificate or permit or for a change in a certificate or permit, regarding proposed rulemaking, or regarding other orders of the commission of general application, by posting a copy of the notice or document on the commission's internet web site and sending electronic mail to all motor carriers, public officials or agencies, or other persons or entities who have previously supplied electronic mail addresses to the commission for the purpose of publication, advising such persons of the filing and posting. If the commission in its discretion should also require publication by newspaper, the requirement is met if notice is published once in a newspaper of general circulation in the state. The commission shall not act on an application for a certificate or permit or for an amendment, lease or transfer of a certificate or permit less than twenty days after the date notice was published.

B. Whenever the Motor Carrier Act requires publication of notice regarding any other matter, the requirement is met if notice is published once in a newspaper of general circulation in the state. The commission shall not act on a matter less than ten days after the date notice was published.

History: Laws 2003, ch. 359, 6; 2013, ch. 73, 5; 2013, ch. 77, 5.



Section 65-2A-7 - Operating authorities in general.

65-2A-7. Operating authorities in general.

A. Other than an entity receiving funding to supplement transportation services through Title III B of the federal Older Americans Act of 1965, no person shall offer or provide a transportation service for hire within the state without first obtaining an appropriate operating authority from the commission. Every motor carrier providing a transportation service shall meet and comply with the requirements of the Motor Carrier Act and the lawfully adopted rules and orders of the commission.

B. A certificate, permit or warrant, or a change in a certificate or permit, shall be effective from the date issued by the commission and shall remain in effect until canceled, revoked, suspended or amended.

C. A motor carrier shall carry a copy of its operating authority in each motor vehicle it operates in New Mexico.

D. A certificated service carrier shall render reasonably continuous and adequate service as the commission may by rule prescribe.

History: Laws 2003, ch. 359, 7; 2013, ch. 73, 6; 2013, ch. 77, 6; 2016, ch. 58, 2.



Section 65-2A-7.1 - Findings.

65-2A-7.1. Findings.

The legislature finds that:

A. the federal Older Americans Act of 1965 was enacted in part to allow older Americans to continue "meaningful activity within the widest range of civic, cultural, education and training and recreational opportunities";

B. federal funding through Title III B of the Older Americans Act of 1965 supplements, but does not supplant, funding for transportation services for older Americans; and

C. the Older Americans Act of 1965 specifically authorizes the solicitation of voluntary contributions for services supplemented by Title III B funding as long as the solicitation is not coercive.

History: Laws 2016, ch. 58, 1.



Section 65-2A-8 - Certificates for passenger service.

65-2A-8. Certificates for passenger service.

A. The commission may issue a certificate for a passenger service as follows:

(1) a certificate for an ambulance service;

(2) a certificate for a shuttle service shall be endorsed for nature of service as a scheduled shuttle service or as a general shuttle service;

(3) a certificate for a specialized passenger service shall be endorsed for nature of service as provided by commission rule; and

(4) a certificate for a taxicab service shall be endorsed for nature of service as a municipal taxicab service or as a general taxicab service.

B. Except as provided in this section and in Section 65-2A-13 NMSA 1978, the commission shall issue a certificate allowing a person to provide passenger service after notice and public hearing requirements are met, if:

(1) the applicant is fit and able to provide the transportation service to be authorized by the certificate;

(2) the applicant is in compliance with the safety and financial responsibility requirements of the Motor Carrier Act, the rules of the commission and other applicable federal and state laws and rules;

(3) for an application for ambulance service, the transportation service to be provided under the certificate is or will serve a useful public purpose that is responsive to a public demand or need; and

(4) the applicant has filed a tariff as provided in Section 65-2A-20 NMSA 1978.

C. Before granting a certificate for passenger service, the commission shall consider any objections or protests that were filed within the notice period.

D. Before granting a certificate for ambulance service, the commission shall also consider the effect that issuance of the certificate would have on existing ambulance service in the territory.

E. A certificate issued by the commission for provision of passenger service shall contain one or more endorsements, each of which shall specify the:

(1) nature of service to be rendered;

(2) territory authorized to be served; and

(3) reasonable terms of service as the commission may allow or require for the particular certificate.

F. Territorial endorsements to a certificate for passenger service shall:

(1) be limited to territory sought in the application that will be served in a reasonably continuous and adequate manner beginning within thirty days of the issuance of the certificate or such other definite period or date as the commission may provide for a particular application and shall generally be authorized on the basis of county or incorporated municipal boundaries, subject to other specification reasonably allowed or required by the commission;

(2) except for shuttle services, authorize transportation between points and places within the specified territory, and from points and places within the specified territory to all points and places in the state and return, unless otherwise expressly allowed or specified in the terms of service in the endorsement to the certificate; and

(3) for shuttle services, provide for transportation between two or more specified end or intermediate terminal points or areas, and authorize pick-up or drop-off of passengers throughout a terminal area, but shall not authorize transportation between points and places within a single terminal area or the provision of transportation services in any other areas of the state.

History: Laws 2003, ch. 359, 8; 2013, ch. 73, 7; 2013, ch. 77, 7.



Section 65-2A-9 - Certificates for household goods service.

65-2A-9. Certificates for household goods service.

A. Except as provided in this section and in Section 65-2A-13 NMSA 1978, the commission shall issue a certificate allowing a person to provide household goods service after notice and public hearing requirements are met, if the applicant:

(1) is fit and able to provide the transportation to be authorized by the certificate;

(2) has a place of business and stations equipment within the state and is in compliance with the safety and financial responsibility requirements of the Motor Carrier Act, the rules of the commission and other applicable federal and state laws and rules; and

(3) has filed a tariff as provided in Section 65-2A-20 NMSA 1978.

B. Before granting a certificate for household goods service to an applicant, the commission shall consider any objections that were filed within the notice period.

C. A certificate issued by the commission for provision of household goods service shall contain one or more endorsements, each of which shall specify:

(1) the territory to be served, which shall be limited to territory sought in the application that will be served in a reasonably continuous and adequate manner beginning within thirty days of the issuance of the certificate or such other definite period or date as the commission may provide for a particular application, and shall generally be specified on the basis of county boundaries, subject to other or further specification by the commission by rule or in regard to a particular application; and

(2) any reasonable terms of service that the commission may allow or require for the particular certificate.

History: Laws 2003, ch. 359, 9; 2013, ch. 73, 8; 2013, ch. 77, 8.



Section 65-2A-10 - Permits

65-2A-10. Permits

A. Except as provided in this section and in Section 65-2A-13 NMSA 1978, the commission shall issue a permit allowing a person to provide permitted service for transportation of passengers or household goods pursuant to contract after notice and public hearing requirements are met, if the applicant is:

(1) fit to provide the transportation to be authorized by the permit; and

(2) in compliance with the safety and financial responsibility requirements of the Motor Carrier Act, the rules of the commission and other applicable federal and state laws and rules.

B. Before granting a permit to an applicant, the commission shall consider any objections or protests that were filed within the notice period.

C. The commission shall not grant a permit for ambulance or household goods service, or for provision of passenger service pursuant to a public-charge contract, or for a lease or transfer of such a permit, unless the applicant holds a certificate for provision of the appropriate certificated service in the territory to be served under contract. A carrier's operations pursuant to permits for contracts for ambulance service or household goods service, or for public-charge contracts for passenger service, shall be held to the same standards as are the carrier's certificated service operations. If the transportation to be provided under the contract is passenger service other than ambulance service, the contractual rates and terms of service affecting passengers shall be provided in the carrier's tariff.

D. The commission shall not issue a permit for passenger service if the contract or arrangement between the carrier and the other contracting party effectively excludes or otherwise impairs a certificated carrier's access to public places or the public's access to certificated carriers for the provision of transportation services by a certificated passenger service carrier then serving the same territory, and no permit issued may be used to effect such exclusion or impairment of certificated passenger service.

E. A permit issued by the commission shall specify the business of the carrier, the scope of the authority granted to it and the terms, conditions and limitations of the authority.

F. An applicant for a permit shall file with the commission each contract under which it intends to operate.

History: Laws 2003, ch. 359, 10; 2005, ch. 229, 1; 2013, ch. 73, 9; 2013, ch. 77, 9.



Section 65-2A-11 - Temporary authority.

65-2A-11. Temporary authority.

A. The commission may without notice grant temporary authority to an applicant for a certificate or permit or for amendment, lease or transfer of all or part of a certificate or permit for a period not to exceed the duration of the application process, if it finds that:

(1) the notice period for such application has not yet expired, the application is one directly involving public safety, a governmental program or a specific public event, there is an urgent and immediate public need for such service and the public may be harmed by waiting for the notice period to expire;

(2) the applicant for temporary authority has a complete application for a certificate or permit or for amendment, lease or transfer of all or part of a certificate or permit, pending before the commission;

(3) the applicant is fit to provide the transportation service requested, is able to provide any certificated service requested and is in compliance with the safety and financial responsibility requirements of the Motor Carrier Act and the rules of the commission; and

(4) satisfactory proof of urgent and immediate need has been made by verified proof as the commission shall by rule prescribe.

B. An applicant for temporary authority as a tariffed service carrier shall file tariffs covering the transportation services for which temporary authority is being sought.

C. If a hearing is held before a hearing examiner for any reason on an application for a certificate or permit or for amendment, lease or transfer of all or part of a certificate or permit or for a tariff rate increase, the applicant may move in such proceeding for a grant of temporary authority or rate approval for a period not to exceed the duration of the application process, and any protesting carrier or the transportation division of the commission may move in such proceeding for reconsideration or modification of any grant of temporary authority previously granted by the commission or the hearing examiner. The hearing examiner in the proceeding shall hold an expedited preliminary public hearing on the grant of temporary authority on the issues in the proceeding and the testimony evidence presented in the hearing on such procedural basis as the commission shall by rule prescribe.

D. Motor carriers operating under temporary authority shall comply with the requirements of the Motor Carrier Act and the rules of the commission.

E. A grant of temporary authority shall not create a presumption that permanent authority will be granted.

History: Laws 2003, ch. 359, 11; 2013, ch. 73, 10; 2013, ch. 77, 10.



Section 65-2A-12 - Warrants.

65-2A-12. Warrants.

A. The commission shall issue a warrant that allows a person to provide warranted service as a charter service, towing service or motor carrier of property if the commission finds that the applicant is in compliance with the financial responsibility and safety requirements of the Motor Carrier Act and the rules of the commission.

B. A towing service carrier performing nonconsensual tows is subject to tariff rates and terms of service. A towing service carrier performing nonconsensual tows shall not use the same motor vehicles, equipment and facilities used by another warranted towing service carrier performing nonconsensual tows.

C. A warrant shall not be transferred or leased to another person.

D. The commission may without notice or a public hearing cancel a warrant if the owner fails to operate under the warrant for twelve consecutive months or fails to provide proof of financial responsibility as required by the commission for four consecutive months.

History: Laws 2003, ch. 359, 12; 2013, ch. 73, 11; 2013, ch. 77, 11; 2017, ch. 109, 2.



Section 65-2A-13 - Protests, objections and hearings.

65-2A-13. Protests, objections and hearings.

A. Any interested person or any member of the public may provide information to the commission or express an objection to any application for a certificate or permit, or for amendment, lease or transfer of a certificate or permit, during the notice period for the application by filing a written objection in regard to the application. The commission shall consider any objections filed in regard to determining whether to hold a hearing on the application. The commission is not required to hold a hearing pursuant to any objection but may, in its discretion or on its own motion for any reason, hold a hearing on any application for a certificate or permit or for an amendment, lease or transfer of a certificate or permit.

B. The commission shall hold a hearing on an application whenever a protest is filed within the notice period or the transportation division of the commission files a request for a hearing relative to an application within the notice period. The commission shall allow a protesting carrier to proceed as an intervenor in the application proceeding.

C. In any hearing held on an application:

(1) the applicant has the burden of proving that the applicant meets the requirements of the Motor Carrier Act and the rules of the commission for the application at issue, the burden of demonstrating with reasonable specificity the nature and scope of its proposed transportation service, the burden of proving any particular factual matters that the commission or the transportation division of the commission may identify and require, the burden of proving any additional allegations and matters of public interest that it may raise and, if the application pertains to ambulance service, the burden of proving that the ambulance service that currently exists in the territory sought in the application is inadequate and that the proposed service is directly responsive to a public need and demand for the service proposed;

(2) a protesting carrier has the burden of proving all matters of fact pertaining to its full-service operation within its certificated full-service territory, the burden of proving the potential impairment or adverse impact on its existing full-service operation by the transportation service proposed by the applicant and the burden of proving all other allegations and matters of public interest that it may raise. The protesting carrier's proof should include, without limitation, a demonstration with reasonable specificity of the nature of the existing full service being provided, the volume of passengers transported, economic analysis related to expenses and revenues of the full-service operation and the anticipated economic, business or functional effect of the proposed service on the existing provision of, or rates for, full-service transportation within the full-service territory;

(3) the commission may allow other interested persons to intervene, either generally or on the basis of specific facts or issues. A permissive intervenor has the burden of proof for its position on all factual matters and legal issues that it alleges and on which it is permitted to intervene; and

(4) all parties to a hearing may base their demonstration and proof on business data, experienced persons and mathematical calculations. Expert testimony shall not be required of any party but may be provided at the option of a party.

D. The commission shall not grant an application:

(1) for a certificate or permit for ambulance service, or for amendment, lease or transfer of such a certificate or permit, if it finds after hearing that the existing ambulance service is provided on a reasonably continuous and adequate basis in the territory in which the new service is sought or that the holder of the certificate or lessee providing the existing ambulance service in such territory is willing and able to provide, and does subsequently provide, reasonably continuous and adequate service within such territory, as specified by commission order;

(2) for a new certificate for general taxicab service within the full-service territory of a protesting municipal taxicab service carrier; or

(3) for a certificate for any passenger service other than those identified in Paragraphs (1) and (2) of this subsection, or for a permit for passenger service other than for an ambulance service pursuant to a public-charge contract, or for amendment, lease or transfer of such a certificate or permit, within a protesting full-service carrier's full-service territory, if it finds after hearing that the grant of the application presents a reasonable potential to impair, diminish or otherwise adversely affect the existing provision of full-service passenger service to the public in the full-service territory or if the application is otherwise contrary to the public interest in the full-service territory. In considering the potential effect on provision of transportation services to the public in regard to such an application, the commission shall consider all evidence presented pertaining to such potential effect, including evidence of the effect that diversion of revenue or traffic may have on the provision of full-service passenger service to the community. Diversion of revenue or traffic from an existing motor carrier shall not, however, be sufficient grounds for denying the application without a showing that the diversion presents a reasonable potential to affect the provision of full-service passenger service to the community.

History: Laws 2003, ch. 359, 13; 2013, ch. 73, 12; 2013, ch. 77, 12.



Section 65-2A-14 - Changes in certificates or permits.

65-2A-14. Changes in certificates or permits.

A. A change in a certificate or permit shall not be valid or effective without the approval of the commission.

B. The commission may, for good cause and after notice and public hearing requirements are met, authorize the following changes in all or part of a certificate or permit at the request of the holder if the commission finds:

(1) that the applicant for amendment, lease or transfer of a certificate for passenger service meets the requirements pursuant to Section 65-2A-8 NMSA 1978 for a certificate for such passenger service;

(2) that the applicant for amendment, lease or a transfer of a certificate for household goods service meets the requirements pursuant to Section 65-2A-9 NMSA 1978 for a certificate for such household goods service;

(3) that the applicant for amendment, lease or a transfer of a permit meets the requirements pursuant to Section 65-2A-10 NMSA 1978 for such a permit; and

(4) in addition, that:

(a) for transfer or lease of all or part of a certificate or permit, the transferor-applicant has rendered reasonably continuous and adequate service in the territory to be transferred or leased prior to the application for lease or transfer; and

(b) for transfer of all or a part of a certificate or permit, accrued taxes, rents, wages of employees and other indebtedness pertaining to all or part of a certificate or permit proposed to be transferred have been paid by the transferor-applicant or assumed by the transferee-applicant.

C. The commission may, without notice or a public hearing, authorize the following changes in all or part of a certificate or permit at the request of the holder:

(1) voluntary cancellation of the certificate or permit;

(2) voluntary suspension of the certificate or permit for a period not to exceed twelve consecutive months;

(3) change in the form of legal entity or name of the holder of the certificate or permit;

(4) reinstatement of the certificate or permit following voluntary suspension of a period not exceeding twelve consecutive months;

(5) change in control of a holder of the certificate or permit through issuance or transfer of stock or other legal interest in a holder that is a corporation, partnership, trust or other legal business entity; and

(6) matters pertaining to transfers by operation of law.

History: Laws 2003, ch. 359, 14; 2013, ch. 73, 13; 2013, ch. 77, 13.



Section 65-2A-15 - Multiple operating authorities and business trade names allowed.

65-2A-15. Multiple operating authorities and business trade names allowed.

A. A person may simultaneously hold certificates for different kinds of certificated services, permits for different contracts and warrants for different kinds of warranted service within the same territory.

B. Any motor carrier that holds more than one certificate for the same kind and nature of certificated service in the same territory or more than one permit for the same contract shall file an application with the commission to consolidate such operating authorities.

C. The commission shall not grant any new operating authority to a motor carrier that duplicates the operating authority of the same kind and for the same territory already held by that motor carrier.

D. Certificated service carriers holding both a certificate and permit or warrant for related services may use the same vehicles and may transport passengers and property, or mixed loads of household goods and property, pursuant to those authorities in the same vehicles and on the same trip.

E. Every certificated, permitted or warranted service carrier shall file with the transportation division of the commission all business trade names under which the carrier operates its service or services authorized and shall provide the transportation division of the commission with proof of financial responsibility for all business trade names in addition to its legal name. The commission shall accept business trade names as submitted by a carrier. Filing with the transportation division of the commission shall not, by itself, establish or otherwise affect the ownership or right to use a business trade name under the intellectual property laws of the state of New Mexico.

History: Laws 2003, ch. 359, 15; 2013, ch. 73, 14; 2013, ch. 77, 14.



Section 65-2A-16 - Interstate motor carriers.

65-2A-16. Interstate motor carriers.

A. Foreign and domestic motor carriers, motor private carriers, leasing companies, brokers and freight forwarders shall not operate in interstate commerce in this state without first registering with a base state and paying all fees as required under the federal Unified Carrier Registration Act of 2005. The commission is authorized to register applicants and collect all fees without notice or a public hearing.

B. The commission is authorized to follow rules and collect fee assessments set by the federal secretary of transportation from foreign and domestic motor carriers, motor private carriers, leasing companies, brokers and freight forwarders, and do all things necessary to enable New Mexico to participate in the federal unified carrier registration system pursuant to the federal Unified Carrier Registration Act of 2005, including the collection of an equal amount of revenue as was collected by the commission in the last registration year under Section 4005 of the federal Intermodal Surface Transportation Efficiency Act of 1991 and the collection of an equal amount of revenue annually from all other sources allowed under the federal Unified Carrier Registration Act of 2005 in the last year that such collections were not prohibited by federal law.

C. The commission is the state agency in New Mexico responsible for operation of the federal Unified Carrier Registration Act of 2005, including participating in the development, implementation and administration of the unified carrier registration agreement. The commission is authorized to follow rules governing the unified carrier registration agreement issued under the unified carrier registration plan by its board of directors.

D. Compliance by an interstate motor carrier with the provisions of the federal Unified Carrier Registration Act of 2005 shall not authorize a carrier to provide intrastate transportation services in New Mexico. An interstate motor carrier wishing to provide compensated transportation in intrastate commerce shall apply for the appropriate intrastate operating authority from the commission. A taxicab service or shuttle service traveling to or from a federally licensed airport terminal facility located in the state of New Mexico is engaged in nonexempt intrastate business within the state regardless of a prior exemption if its service provides, with regard to any service run, for both:

(1) initiation of the transportation of one or more passengers within this state; and

(2) delivery to a departure point within this state of one or more passengers whose transportation on that service run was initiated at a point within this state.

History: Laws 2003, ch. 359, 16; 2006, ch. 71, 1; 2013, ch. 73, 15; 2013, ch. 77, 15.



Section 65-2A-18 - Financial responsibility.

65-2A-18. Financial responsibility.

A. The commission shall prescribe minimum requirements for financial responsibility for all motor carriers.

B. A motor carrier shall not operate on the highways of this state without having filed with the commission proof of financial responsibility in the form and amount as the commission shall by rule prescribe.

C. In prescribing minimum requirements for financial responsibility for motor carriers, the commission shall adopt the same minimum liability insurance requirements as those required by the federal motor carrier safety administration for interstate motor carriers for all motor vehicles for carriage of property or household goods and for all passenger motor vehicles with such capacities. The commission shall adopt reasonable minimum liability insurance requirements for the use of passenger motor vehicles with capacities less than those regulated by the federal motor carrier safety administration and in doing so shall consider the number of passengers being transported and the nature of the transportation services provided by the motor carriers using vehicles of those capacities.

D. The commission may authorize a motor carrier to carry its own insurance in lieu of filing a policy of insurance, certificate showing the issuance of a policy of insurance or a surety bond. In approving an application to be self-insured, the commission shall consider:

(1) the financial stability of the carrier;

(2) previous loss history of the carrier;

(3) the safety record of the carrier;

(4) the size, nature of operations and other operating characteristics of the carrier; and

(5) other factors necessary for the protection of passengers, shippers and the public.

E. Notwithstanding any requirement of the New Mexico Insurance Code [Chapter 59A, except Articles 30A and 42A NMSA 1978] to the contrary, the commission may accept proof of public liability insurance from an insurer not authorized in New Mexico if:

(1) the insurance is for an interstate motor carrier transporting commodities exempt from regulation by the federal motor carrier safety administration participating in the unified carrier registration system for those motor carriers; and

(2) the insurer is authorized to write public liability insurance in at least one other state.

F. All motor carriers shall carry proof of financial responsibility in each motor vehicle they operate in this state.

History: Laws 2003, ch. 359, 18; 2005, ch. 288, 2; 2013, ch. 73, 16; 2013, ch. 77, 16.



Section 65-2A-19 - Safety requirements for motor vehicles and drivers.

65-2A-19. Safety requirements for motor vehicles and drivers.

A. A motor carrier shall provide safe and adequate service, equipment and facilities for the rendition of transportation services in this state.

B. The commission shall prescribe safety requirements for drivers and for motor vehicles weighing twenty-six thousand pounds or less or carrying fifteen or fewer persons, including the driver, used by intrastate motor carriers operating in this state. The commission may prescribe additional requirements related to safety, including driver safety training programs, vehicle preventive maintenance programs, inquiries regarding the safety of the motor vehicles and drivers employed by a motor carrier, and the appropriateness of the motor vehicles and equipment for the transportation services to be provided by the motor carrier.

C. The New Mexico state police division of the department of public safety may immediately order, without notice or a public hearing, a motor vehicle to be taken out of service for violation of a federal or state law or rule relating to safety if the violation would endanger the public health or safety.

D. The commission shall implement rules requiring carriers to obtain criminal background reports for all employed or contract drivers of certificated service carriers and for all other persons employed by certificated household goods service carriers who enter private dwellings in the course of household goods service.

History: Laws 2003, ch. 359, 19; 2013, ch. 73, 17; 2013, ch. 77, 17; 2017, ch. 109, 3.



Section 65-2A-20 - Tariffs.

65-2A-20. Tariffs.

A. A tariffed service carrier shall not commence operations or perform a new service under its operating authority without having an approved tariff on file with the commission.

B. A tariffed service carrier shall file with the commission proposed tariffs showing the rates for transportation and all related activities and containing a description of the type and nature of the service, territory and all terms of service for transportation and related services. The rates shall be stated in terms of United States currency. Tariffs for individual carriers shall also include the carrier's legal name, all business trade names used by the carrier, contact information, information for service of process, the territory authorized for each transportation service listed in the tariff and any terms of service contained in the operating authorities for that particular carrier. Each tariffed service carrier operating pursuant to a statewide tariff shall file with the commission a tariff statement referencing the statewide tariff being used and include the carrier's legal name, all business trade names used by the carrier, contact information, information for service of process, the territory authorized for that carrier and any terms of service contained in the operating authority for that particular carrier.

C. A tariffed service carrier shall not charge, or permit its agents, employees or contract drivers to charge, a different or additional rate, or to use different or additional practices or terms of service, for transportation or for a service rendered to or for the user of the service other than the rates and terms of service specified in approved tariffs in effect at the time, except:

(1) for ambulance and household goods service carriers, in accordance with rates and terms of service established by federal or state law for federal or state governmental programs or operations; and

(2) for tariffed passenger service carriers other than ambulance service carriers, in accordance with the rates and terms of service established by governmental programs or operations in which they voluntarily participate.

D. A tariffed service carrier shall not pay or refund, directly or indirectly to any person, a portion of the rate specified in its approved tariff, offer to a person privileges or facilities, perform a service or remit anything of value, except:

(1) in accordance with tariffs approved by the commission;

(2) for ambulance and household goods service carriers, in accordance with rates and terms of service established by federal and state law for federal and state governmental entities, programs or operations;

(3) for tariffed passenger service carriers other than ambulance service carriers, in accordance with the rates and terms of service established by governmental programs or operations in which they voluntarily participate; or

(4) in settling or resolving a claim by a customer.

E. The commission shall post on its internet web site electronic copies of all currently approved individual and statewide tariffs, and all tariff statements filed by carriers using statewide tariffs, in a manner to facilitate public access, review and comparison of rates and terms of service. A certificated passenger service carrier other than an ambulance service carrier shall post its tariff rates in each vehicle used in the provision of its transportation service.

F. A tariffed service carrier shall file an application with the commission for any change in the tariff, accompanied by the proposed tariff, at least twenty days prior to implementation of the amended rates and terms of service contained in the tariff. Except as provided in this section, an amended tariff shall be approved and become effective twenty days after filing of the application for a change in the tariff. The commission shall post notice of each application for a change in a tariff along with a copy of the proposed tariff on the commission web site.

G. No changes in terms of service disapproved by the transportation division of the commission as inconsistent with the Motor Carrier Act, rule of the commission, the individual operating authority of the carrier or otherwise in violation of law shall become effective or be part of the approved tariff. The following terms of service contained in a tariff shall not be considered inconsistent with, or predatory or discriminatory in nature under the Motor Carrier Act or commission rule:

(1) a carrier may decline or terminate service under circumstances that reasonably appear to present a physical danger to the driver, to another employee of the carrier or to passengers or, for carriers other than ambulance service carriers, a danger to the condition of the motor vehicle or cargo;

(2) a carrier is not responsible for cancellations or delays due to weather or road conditions when reasonably required for safety or when due to road construction, road closures, law enforcement stops or similar matters beyond the control of the carrier;

(3) a passenger service carrier may require that all firearms carried by any passenger other than an authorized law enforcement officer be unloaded and placed in a locked area of the vehicle during transport, along with all ammunition and any other weapons; or

(4) a passenger service carrier other than an ambulance service carrier may decline or terminate service when the passenger cannot give an adequate description of, or direction to, the destination or cannot transfer into or out of the motor vehicle without requiring physical assistance from the driver.

H. An application for amendment of tariff rates that increases any tariff rate to a level greater than that previously approved by the commission for a full-service carrier or a towing service providing nonconsensual tows shall not become effective until approved by the commission as reasonable under Section 65-2A-21 NMSA 1978. The commission shall hold a hearing appropriate to the type of transportation service provided by the carrier for any such application, if requested by the applicant or by the transportation division of the commission, or if ordered in the discretion of the commission.The commission may provide for reasonable periodic rate increases for full-service carriers or towing services providing nonconsensual tows pursuant to a rate escalator or adjustment clause for any or all rates of a carrier on such basis as the commission finds reasonable.

I. A person may make a complaint in writing to the commission that a rate or term of service contained in a tariff, or a rate otherwise charged or practice otherwise effected, is inconsistent with or in violation of the Motor Carrier Act, commission rule or the operating authority or current tariff of the motor carrier. The commission may suspend the operation of a rate, term of service or practice for a period not to exceed sixty days to investigate its reasonableness. If the commission finds that a rate charged by a tariffed carrier, or a term of service or practice effected by a tariffed carrier, is unauthorized, predatory or discriminatory, the commission shall prescribe the rate or the maximum or minimum rate to be observed or the terms of service to be made effective.

History: Laws 2003, ch. 359, 20; 2013, ch. 73, 18; 2013, ch. 77, 18.



Section 65-2A-21 - Rates.

65-2A-21. Rates.

A. Tariffed service carriers shall observe nonpredatory and nondiscriminatory rates and terms of service for the transportation services they provide. A predatory or discriminatory charge for service is unlawful.

B. Reduced rates for minor children accompanied by an adult, for students traveling between their homes and their schools and for persons sixty-five years of age or older shall not be considered discriminatory. A motor carrier shall not furnish free transportation to persons except to bona fide owners, officers, employees or other business personnel of the motor carrier and their dependents.

C. Towing services performing nonconsensual tows may charge rates lower than the rates in their approved tariff to members of not-for-profit motor clubs after those rates have been filed with the commission.

D. A household goods service carrier shall establish and observe nonpredatory and nondiscriminatory rates and practices relating to the manner and method of presenting, marking, packing and delivering household goods for transportation and other matters relating to the transportation of household goods.

E. In proceedings to determine the reasonableness of rates, the commission shall authorize revenue levels that are adequate under honest, economical and efficient management to cover total operating expenses, including the operation of leased motor vehicles, and depreciation, plus a reasonable profit. The rules adopted by the commission to implement this section shall allow a carrier to achieve revenue levels that will provide a flow of net income, plus depreciation, adequate to support prudent capital outlays, ensure the repayment of a reasonable level of debt, permit the raising of needed equity capital and attract and retain capital in amounts adequate to provide a sound motor carrier transportation system in the state.

History: Laws 2003, ch. 359, 21; 2013, ch. 73, 19; 2013, ch. 77, 19.



Section 65-2A-22 - Time schedules.

65-2A-22. Time schedules.

A. A scheduled shuttle service carrier shall file a proposed time schedule with its tariff and shall file any change in its schedule through an amended tariff.

B. Failure by a scheduled shuttle service carrier to operate the service on each day pursuant to commission rule as scheduled in its tariff shall result in an appropriate penalty as the commission, in its discretion, shall determine.

C. A time schedule shall not be designed to require the operation of a motor vehicle between given terminals or terminal areas at a rate of speed greater than the maximum speed allowed.

History: Laws 2003, ch. 359, 22; 2013, ch. 73, 20; 2013, ch. 77, 20.



Section 65-2A-23 - Motor carrier organizations.

65-2A-23. Motor carrier organizations.

A. A tariffed service carrier may enter into discussions with another tariffed service carrier to establish a motor carrier organization. The organization shall obtain authorization from the commission before its members enter into any discussions concerning the rates contained in a statewide tariff. The commission may authorize the creation of a motor carrier organization to discuss and promote industry matters, other than the rates of individual carriers, if the organization:

(1) allows any intrastate motor carrier authorized to provide the same type of service to become a member of the organization, and allows a member carrier to discuss matters before the organization and to vote upon any proposal;

(2) does not interfere with a member carrier's right to establish its own tariff and does not change or cancel an independently established tariff;

(3) does not file an objection, protest or complaint with the commission against a tariff item independently published by or for the account of a member carrier;

(4) does not permit its employees or an employee committee to file or act upon a proposal effecting a change in a tariff item published by or for the account of a member carrier; and

(5) proposes matters concerning statewide tariffs for approval by the commission.

B. A member carrier of the organization shall file with the commission information as the commission may by rule prescribe.

C. A motor carrier organization approved by the commission pursuant to this section shall be subject to accounting, record-keeping, reporting and inspection requirements as the commission may by rule prescribe.

D. The commission may, upon complaint or upon its own initiative, investigate and determine whether a motor carrier organization previously authorized by it is not in conformity with the requirements of this section or with the terms and conditions upon which the motor carrier organization was granted authorization. The commission may modify or terminate its authorization of a motor carrier organization found to be noncompliant with the requirements of this rule.

E. The antitrust laws of the state shall not apply to discussions concerning general industry matters, terms of service or any matters concerning a statewide tariff, including the rates contained in a statewide tariff, by member carriers of a motor carrier organization authorized by the commission.

History: Laws 2003, ch. 359, 23; 2013, ch. 73, 21; 2013, ch. 77, 21.



Section 65-2A-24 - Motor vehicle leases; driver contracts.

65-2A-24. Motor vehicle leases; driver contracts.

A. An intrastate motor carrier shall not lease a motor vehicle or operate a leased motor vehicle in the course of its transportation service except as provided by commission rule. The commission may approve a motor vehicle lease without notice or a public hearing.

B. A motor carrier may use employed or contract drivers or taxicab association member drivers in the provision of a transportation service. Regardless of the provisions of any written or oral agreement between a motor carrier and a contract driver or taxicab association member driver, motor carriers providing transportation services that use contract drivers or taxicab association member drivers remain fully responsible to the commission for complying with all provisions of the Motor Carrier Act and commission rules applicable to transportation service carriers.

C. Motor carriers providing intrastate transportation services that use contract drivers or taxicab association member drivers shall maintain, at their principal places of business within the state, a current written agreement with each such driver. No agreement with any contract driver or taxicab association member driver shall contain any provision contrary to a provision of the Motor Carrier Act or a rule of the commission. Each written agreement shall contain a clause that requires the contract driver or taxicab association member driver to adhere to all provisions of the Motor Carrier Act and to all commission rules applicable to transportation service carriers.

History: Laws 2003, ch. 359, 24; 2013, ch. 73, 22; 2013, ch. 77, 22.



Section 65-2A-25 - Household goods operations.

65-2A-25. Household goods operations.

A. The commission shall establish a statewide tariff for household goods services, containing terms of service and maximum rates that household goods service carriers may charge the public.

B. A certificated household goods service carrier shall be responsible for acts or omissions of its agents that relate to the performance of household goods transportation services, including accessorial or terminal services, that are within the actual or apparent authority of the agent derived from or ratified by the certificated household goods service carrier.

C. A certificated household goods service carrier shall use reasonable care in selecting and retaining household goods agents who are sufficiently knowledgeable, fit, willing and able to provide adequate household goods transportation services, including accessorial and terminal services, and to fulfill the obligations imposed upon them by the Motor Carrier Act and by the certificated household goods service carrier.

D. If the commission has reason to believe from a complaint or investigation that a household goods agent has violated Subsection G or H of Section 65-2A-33 NMSA 1978, or is consistently unfit, unwilling or unable to provide adequate household goods transportation services, including accessorial and terminal services, the commission may issue to that household goods agent notice of the complaint, specific charges and the time and place for a hearing on the complaint. The hearing shall be held no later than sixty days after service of the complaint to the household goods agent. The household goods agent has the right to appear at the hearing and rebut the charges contained in the complaint.

E. If the household goods agent does not appear at the complaint hearing, or if the commission finds that the household goods agent has violated Subsection G or H of Section 65-2A-33 NMSA 1978, or is consistently unfit, unwilling or unable to provide adequate household goods transportation services, including accessorial and terminal services, the commission shall issue an order to compel compliance by the household goods agent. Thereafter, the commission may issue an order to limit or prohibit the household goods agent from any involvement in the provision of household goods transportation services if, after notice and an opportunity to be heard, it finds that the household goods agent has failed to comply with the order within a reasonable time after the date of its issuance, but in no event less than thirty days after its issuance. A household goods agent may file a petition with the commission seeking reconsideration of an order entered by the commission pursuant to this section.

F. The commission shall adopt rules for the following elements of household goods transportation services:

(1) methods of determining shipping charges;

(2) cost estimates, for which charges shall be subject to the antitrust laws of this state;

(3) inventory;

(4) weighing;

(5) receipts and bills of lading;

(6) liability based on value established between the motor carrier and the shipper;

(7) equipment stationing by, and joint transportation between, household goods service carriers;

(8) household goods agents; and

(9) service standards.

G. In adopting reasonable rules for intrastate household goods service carriers, the commission shall balance the interests of shippers and carriers and consider and observe industry standards.

H. The antitrust laws shall not apply to discussions or agreements between a household goods service carrier and its authorized agents, whether or not an agent is also a household goods service carrier when related solely to:

(1) rates for the transportation of household goods under the authority of the principal carrier;

(2) accessorial, terminal, storage or other charges for transportation services incidental to the transportation of household goods transported under the authority of the principal carrier;

(3) allowances relating to transportation of household goods under the authority of the principal carrier; or

(4) ownership of a household goods service carrier by an agent or membership on the board of directors of any household goods service carrier by an agent.

History: Laws 2003, ch. 359, 25; 2013, ch. 73, 23; 2013, ch. 77, 23.



Section 65-2A-26 - Household goods voluntary dispute settlement program.

65-2A-26. Household goods voluntary dispute settlement program.

A. The commission shall establish a program to settle disputes, at the voluntary option of the shipper, between shippers and all household goods service carriers concerning the transportation of household goods, which shall be a fair and expeditious method for settling disputes and complies with each of the following requirements and rules the commission may prescribe:

(1) the program is designed to prevent a household goods service carrier from having any special advantage in a case in which the shipper resides or does business at a place distant from the motor carrier's place of business;

(2) the program provides adequate notice of its availability, including a concise, understandable and accurate summary of the program and disclosure of the legal effects of using the program. The notice shall be given to the shipper before the shipper tenders the household goods to the motor carrier for transportation;

(3) upon request of a shipper, the motor carrier shall promptly provide forms and other information necessary to initiate an action to resolve a dispute under the program;

(4) a person authorized pursuant to the program to settle disputes shall be independent of the parties to the dispute and shall be capable, as determined by rules prescribed by the commission, to resolve disputes fairly and expeditiously. The program shall ensure that a person chosen to settle a dispute is authorized and able to obtain from the shipper or motor carrier any material and relevant information necessary to carry out a fair and expeditious decision-making process;

(5) the person settling the dispute may charge the shipper a fee of not more than twenty-five dollars ($25.00) for instituting a proceeding under the program if the program is binding solely on the carrier, but shall not charge the shipper a fee otherwise. The person settling the dispute shall refund the fee to the shipper in a case in which the dispute is settled in favor of the shipper, unless the person settling the dispute determines that the refund is inappropriate;

(6) the program shall not require the shipper to agree to use the dispute settlement program prior to the time that a dispute arises;

(7) the program may provide for an oral presentation of a dispute concerning transportation of household goods by a party to the dispute or a party's representative, but an oral presentation shall not be made unless the parties to the dispute expressly agree to the presentation and the date, time and location of the presentation; and

(8) a person settling a dispute under the program shall, as expeditiously as possible, but no later than sixty days after receipt of written notification of the dispute, render a decision based on the information gathered; except that, in a case in which a party to the dispute fails to timely provide information that the person settling the dispute may reasonably require, the person settling the dispute may extend the sixty-day period for a reasonable period of time. A decision resolving a dispute may include remedies appropriate under the circumstances, including repair, replacement, refund or reimbursement for expenses and compensation for damages.

B. The commission may investigate at any time the functioning of the program approved under this section and may, after notice and an opportunity to be heard, take appropriate action against any household goods service carrier for failure to meet the requirements of this section and rules as the commission may prescribe.

C. In a court action to resolve a dispute between a shipper and a household goods service carrier, concerning the transportation of household goods by the carrier, the shipper shall be awarded reasonable attorney fees if:

(1) the shipper submits a claim to the carrier within one hundred twenty days after the date the shipment is delivered or the date delivery is scheduled, whichever is later;

(2) the shipper prevails in the court action; and

(3) a decision resolving the dispute was not rendered under the dispute settlement program within sixty days or an extension of the sixty-day period; or

(4) the court proceeding is to enforce a decision rendered under the dispute settlement program and is instituted after the period for performance under the decision has elapsed.

D. In a court action to resolve a dispute between a shipper and a household goods service carrier concerning the transportation of household goods by the carrier, the carrier shall be awarded reasonable attorney fees by the court only if the shipper brought the action in bad faith:

(1) after resolution of the dispute under the dispute settlement program; or

(2) after institution of a proceeding by the shipper to resolve the dispute under the dispute settlement program and before:

(a) the expiration of the sixty-day period or extension of the sixty-day period for resolution of the dispute; and

(b) a decision resolving the dispute is rendered under the program.

History: Laws 2003, ch. 359, 26; 2013, ch. 73, 24; 2013, ch. 77, 24.



Section 65-2A-26.1 - Indemnity provisions in motor carrier transportation contracts void.

65-2A-26.1. Indemnity provisions in motor carrier transportation contracts void.

A. A provision or agreement contained in, collateral to or affecting a motor carrier transportation contract that requires the motor carrier to indemnify or hold harmless, or that has the effect of indemnifying or holding harmless, the shipper from liability for loss or damage resulting from the negligence or intentional acts or omissions of the shipper, or agents, employees or independent contractors that are directly responsible to the shipper, is against the public policy of this state and is void and unenforceable.

B. As used in this section, "motor carrier transportation contract":

(1) means a contract, agreement or understanding covering:

(a) the transportation of property for compensation or hire by the motor carrier;

(b) the entrance on real property by the motor carrier for the purpose of loading, unloading or transporting property for compensation or hire; or

(c) a service incidental to an activity described in Paragraph (1) or (2) of this subsection, including storage of property; and

(2) does not include the Uniform Intermodal Interchange and Facilities Access Agreement administered by the intermodal association of North America or other agreements providing for the interchange, use or possession of intermodal chassis or other intermodal equipment.

History: Laws 2009, ch. 183, 1.



Section 65-2A-27 - Involuntary suspension, revocation or amendment of operating authorities; reinstatement.

65-2A-27. Involuntary suspension, revocation or amendment of operating authorities; reinstatement.

A. The commission shall immediately suspend, without notice or a public hearing, the operating authority of a motor carrier for failure to continuously maintain the forms and amounts of financial responsibility prescribed by commission rule.

B. The commission may immediately suspend, without notice or a public hearing, the operating authority of a motor carrier for violation of a safety requirement of the Motor Carrier Act, the commission's rules or the rules of the motor transportation division of the department of public safety, if the violation endangers the public health or safety.

C. The commission may, upon complaint or the commission's own initiative and after notice and a public hearing, if required, order involuntary suspension, revocation or amendment, in whole or in part, of an operating authority for failure to:

(1) comply with a provision of the Motor Carrier Act;

(2) comply with a lawful order or rule of the commission;

(3) comply with a term of service of an operating authority or tariff; or

(4) render reasonably continuous and adequate service under a certificate.

D. The commission may approve an application for reinstatement of an operating authority following involuntary suspension if it finds, after notice and public hearing requirements are met, that:

(1) the reasons for the involuntary suspension no longer pertain; and

(2) the holder of the operating authority is fit, and a certificate holder is able, to provide the authorized transportation services, and the holder will comply with the Motor Carrier Act and the rules of the commission.

History: Laws 2003, ch. 359, 27; 2013, ch. 73, 25; 2013, ch. 77, 25.



Section 65-2A-28 - Designation of an agent for service of process.

65-2A-28. Designation of an agent for service of process.

A. An applicant for an operating authority shall file with the commission an appointment in writing of a resident agent for service of process. The appointment shall specify the address of the agent and shall stipulate that service upon the appointed agent of process of the commission or of a court shall have the same force and effect as if service had been made personally upon the motor carrier within this state. The appointment shall continue in force until the motor carrier files an appointment of a substitute agent or until liability against the motor carrier growing out of its operations in the state has terminated. A copy of the appointment, duly certified by the commission, shall be accepted as sufficient evidence of appointment of an agent in a court of the state.

B. If the holder of an operating authority from the commission operates without appointing a resident agent for service of process, or the commission has unsuccessfully attempted to serve process upon the designated resident agent, the holder shall be deemed to have appointed the secretary of state as its resident agent for service of process in an action or proceeding against the motor carrier growing out of an accident, collision or transaction in which the motor carrier may be involved by operating in this state.

C. If the secretary of state is served with process directed to the holder of an operating authority from the commission, the secretary of state shall forward the process by certified mail to the motor carrier at the address shown on its last change of address report, annual report or application with respect to its operating authority, whichever is most recent. The secretary of state shall file a certificate of service with the commission, which shall be accepted as prima facie proof of service.

D. The secretary of state shall assess to the motor carrier the fee prescribed in Section 65-2A-36 NMSA 1978 for a process from a court served upon the secretary of state but shall not charge a fee for service of commission process.

E. The principal motor carrier of a household goods agent shall be deemed to be the agent for service of process of the household goods agent unless the household goods agent notifies the commission in writing of the substitution of another agent for service of process.

History: Laws 2003, ch. 359, 28; 2013, ch. 73, 26; 2013, ch. 77, 26.



Section 65-2A-29 - Reports and records.

65-2A-29. Reports and records.

A. The commission shall establish reasonable requirements with respect to reports, records and uniform systems of accounts and preservation of records for motor carriers.

B. The commission may require any holder of an operating authority from the commission or any lessee of an authority to prepare and transmit to the commission an annual report of its operations. The report shall be in the form, contain specific information, including financial information, and be due on a date as the commission may by rule require. Financial data filed by motor carriers in annual reports shall not be made available for inspection by the public.

C. The commission or its employees or duly authorized agents shall, at all times, have access to:

(1) land, buildings, improvements to real property and equipment of motor carriers used in connection with their operations; and

(2) records kept by motor carriers.

D. The commission may, by order, require a motor carrier subject to the Motor Carrier Act, or its officers or agents, to produce within this state at such reasonable time and place as it may designate, original or certified copies of records regardless of where they are kept by the motor carrier when their production is pertinent to a matter before the commission, in order that the commission may examine them. No trade secret or business confidentiality immunity or privilege may be asserted by the motor carrier in response to such an order or request; provided that nothing in this provision shall prevent a carrier from moving for, or the commission from entering, an appropriate protective order to preserve the carrier's trade secrets or business confidentiality from further disclosure, nor shall this provision or any production required under this provision waive or diminish the carrier's trade secret or business confidentiality immunity or privilege as to persons other than the commission.

E. The motor transportation division of the department of public safety shall furnish to the commission all information needed or required by the commission to carry out its responsibilities when the information is obtainable only through field enforcement.

F. All applications, protests, objections, amendments to filings, operating authorities, tariffs, pleadings or any other documents filed in docketed proceedings not subject to confidentiality orders are public records and shall, as soon as practical, be made electronically available to the public.

History: Laws 2003, ch. 359, 29; 2013, ch. 73, 27; 2013, ch. 77, 27.



Section 65-2A-30 - Unauthorized carrying of persons prohibited.

65-2A-30. Unauthorized carrying of persons prohibited.

Except in the case of an emergency, a transportation service carrier not authorized to transport passengers shall not carry a passenger, including a hitchhiker, except on-duty employees of the motor carrier or commission representatives on official business in a vehicle used in the provision of transportation service under its operating authority.

History: Laws 2003, ch. 359, 30; 2013, ch. 73, 28; 2013, ch. 77, 28.



Section 65-2A-31 - Witnesses; subpoenas; service of process.

65-2A-31. Witnesses; subpoenas; service of process.

A. If the commission orders a person to appear before it, the commission shall compensate the witness one full day's per diem plus mileage as provided for employees in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978]. The state shall pay such compensation out of the motor transportation fee fund pursuant to rules of the department of finance and administration. Witnesses subpoenaed by parties other than the commission shall be paid the same compensation by the party issuing the subpoena.

B. A person shall not be excused from testifying or producing documentary evidence before the commission or a court in obedience to a subpoena of the commission issued pursuant to the Motor Carrier Act on the ground that the testimony or documentary evidence required of the person may tend to incriminate him or subject him to a penalty. A person shall not be prosecuted or subjected to a penalty for a transaction or matter about which he may be required to testify or produce documentary evidence; provided that a person testifying shall not be exempt from prosecution and punishment for perjury committed in testifying. A person shall not be required to testify or produce documentary evidence in response to an inquiry not pertinent to a question lawfully before the commission or court for determination.

C. Upon request of a member of the commission, a district court may issue a writ of attachment to a person who fails to comply with a subpoena issued by the commission compelling the person to comply with the subpoena. The court shall have the power to punish for contempt in the same manner as for disobedience of a subpoena issued by the court.

D. A member of the commission may administer an oath, certify to an official act, issue a subpoena and compel the attendance of a witness and the production of evidence in hearings before the commission for the purposes provided in the Motor Carrier Act.

E. The commission may issue and serve process on the person affected by delivering a copy of the process, signed by a member of the commission, to the person or to an officer or agent of the person. An employee of the commission, a duly authorized law enforcement officer or a person over the age of eighteen who is not a party to the proceeding may serve process and shall return a copy of the process served, with an endorsement of service, to the commission. The endorsed process shall be entered into the record of the proceeding and shall be prima facie evidence that the process was duly served.

F. The commission may in writing authorize a commissioner, the chief of staff or other person to investigate and take testimony regarding a matter pending before the commission.

History: Laws 2003, ch. 359, 31.



Section 65-2A-32 - Administrative penalties.

65-2A-32. Administrative penalties.

A. If the commission finds after investigation that a provision of the Motor Carrier Act or an order or rule of the commission is being, has been or is about to be violated, it may issue an order specifying the actual or proposed acts or omissions to act that constitute a violation and require that the violation be discontinued, rectified or prevented.

B. Notwithstanding the existence of any other penalties, the commission may assess an administrative fine of not more than ten thousand dollars ($10,000) for each violation of a provision of the Motor Carrier Act or of a lawful rule or order of the commission. In case of a continuing violation, each day's violation shall be deemed to be a separate and distinct offense.

C. Notwithstanding the existence of other penalties, the commission may assess an administrative fine of not more than ten thousand dollars ($10,000) against a person knowingly using a motor carrier not properly authorized by the commission.

D. All penalties accruing under the Motor Carrier Act shall be cumulative, and a suit for recovery of one penalty shall not be a bar to or affect the recovery of any other penalty or be a bar to any criminal prosecution under the Motor Carrier Act.

History: Laws 2003, ch. 359, 32.



Section 65-2A-33 - Criminal and civil penalties; unfair trade practices.

65-2A-33. Criminal and civil penalties; unfair trade practices.

A. A person who knowingly makes a false statement of material fact under oath or penalty of perjury in a commission proceeding, whether orally or in writing, shall be guilty of perjury.

B. A person who willfully makes a false return of process or report to the commission or a member or employee of the commission, and a person who knowingly aids or abets a person who willfully makes a false return of process or report to the commission or a member or employee of the commission, shall be guilty of a felony, and upon conviction shall be imprisoned for not more than five years.

C. A person who willfully makes a false entry in records required by the Motor Carrier Act or the rules of the commission, willfully destroys, mutilates or by other means willfully falsifies the records or willfully neglects or fails to make full, true and correct entries of all facts, shall be guilty of a felony and upon conviction shall be imprisoned for not more than five years.

D. An employee of the commission who divulges information about an inspection, examination or investigation of a record or of the property and facilities of a motor carrier, except insofar as may be authorized by the commission or a court of competent jurisdiction, shall be guilty of a misdemeanor and upon conviction shall be fined not more than one thousand dollars ($1,000).

E. A person who violates or who procures, aids or abets in the violation of a provision of the Motor Carrier Act or a rule or order of the commission shall be guilty of a misdemeanor and upon conviction shall be fined not more than one thousand dollars ($1,000), imprisoned for not more than ninety days, or both.

F. A motor carrier shall be guilty of a misdemeanor and upon conviction shall be fined not more than five hundred dollars ($500), imprisoned for not more than six months, or both, if the motor carrier:

(1) refuses to permit examination of its records;

(2) conceals, destroys or mutilates its records;

(3) attempts to conceal, destroy or mutilate its records; or

(4) removes its records beyond the limits of the state for the purpose of preventing examination.

G. A person who commits weight-bumping shall be guilty of a felony and upon conviction shall be fined not less than one thousand dollars ($1,000) nor more than ten thousand dollars ($10,000), imprisoned for not more than two years, or both.

H. A person shall be assessed a civil penalty of not more than two thousand dollars ($2,000) for each violation and not more than five thousand dollars ($5,000) for each subsequent violation if the person knowingly engages in or authorizes an agent or other person to:

(1) falsify the documents used in the transportation of household goods that evidence the weight of shipment; or

(2) charge for accessorial services that are not performed, or for which the carrier is not entitled to be compensated, in a case in which such services are not reasonably necessary for the safe and adequate transportation of the shipment.

I. A law enforcement officer of the state shall arrest and the district attorney and attorney general shall prosecute a violation of the Motor Carrier Act.

J. It is an unfair and deceptive trade practice under the Unfair Practices Act [Chapter 57, Article 12 NMSA 1978] for any transportation service carrier to offer or provide transportation services of a type for which, or in any territory in which, it is not authorized to do so by the commission. The attorney general or a person who has been damaged or who is likely to be damaged as the result of such unauthorized service, including a shipper, a passenger or an authorized transportation service carrier, may bring an action pursuant to the Unfair Practices Act against the transportation service carrier regarding such unauthorized service. Any such civil action shall be in addition to, and shall not bar, any investigation or civil or criminal enforcement action regarding the unauthorized service available to the attorney general or a district attorney, or available to the commission under the Motor Carrier Act.

K. It is an unfair and deceptive trade practice under the Unfair Practices Act for any transportation service carrier or its agent, employee or contract driver to charge or collect a predatory rate or to undertake a predatory practice in the provision of transportation services. The attorney general or a person who has been damaged or who is likely to be damaged as the result of a predatory rate or practice may bring an action pursuant to the Unfair Practices Act against the transportation service carrier regarding such predatory rate or practice. Any such civil action shall be in addition to, and shall not bar, any investigation or civil or criminal enforcement action regarding the predatory rate or practice available to the attorney general or a district attorney, or available to the commission under the Motor Carrier Act.

History: Laws 2003, ch. 359, 33; 2013, ch. 73, 29; 2013, ch. 77, 29.



Section 65-2A-34 - Actions to enforce commission orders.

65-2A-34. Actions to enforce commission orders.

If a person fails to comply with an order of the commission within the time prescribed in the order or within thirty days after the order is entered, whichever is later, unless a stay has been granted, the commission shall seek enforcement of the order in the district court for Santa Fe county. The enforcement hearing shall be held on an expedited basis. At the hearing, the sole question shall be whether the person has failed to comply with the order.

History: Laws 2003, ch. 359, 34.



Section 65-2A-35 - Appeal to supreme court.

65-2A-35. Appeal to supreme court.

A. A motor carrier or other interested person aggrieved by a final order or determination of the commission issued pursuant to the Motor Carrier Act may appeal to the supreme court within thirty days. The appellant shall pay to the commission the costs of preparing and transmitting the record to the court.

B. The pendency of an appeal shall not automatically stay the order appealed from. The appellant may petition the commission or the supreme court for a stay of the order.

C. The appeal shall be on the record of the hearing before the commission and shall be governed by the appellate rules applicable to administrative appeals. The supreme court shall affirm the commission's order unless it is:

(1) arbitrary, capricious or an abuse of discretion;

(2) not supported by substantial evidence in the record; or

(3) otherwise not in accordance with law.

History: Laws 2003, ch. 359, 35.



Section 65-2A-36 - Fees.

65-2A-36. Fees.

A. The commission shall charge and collect the following fees:

(1) for filing an application for a certificate or an application for an amendment of a certificate, or for any protest or permissive intervention in regard to such application, two hundred fifty dollars ($250);

(2) for filing an application for a permit or an application for amendment of a permit, or for any protest or permissive intervention in regard to such application, two hundred fifty dollars ($250);

(3) for filing an application for a warrant, twenty-five dollars ($25.00);

(4) for filing an application or motion for temporary authority, one hundred dollars ($100);

(5) for filing an application for a change in a tariff for a tariffed service carrier, two hundred dollars ($200);

(6) for filing an application for lease or transfer of a certificate or permit, or for any protest or permissive intervention in regard to such application, two hundred dollars ($200);

(7) for filing an application for reinstatement of a certificate or permit following voluntary or involuntary suspension, one hundred dollars ($100);

(8) for filing an application for voluntary suspension of a certificate or permit, fifteen dollars ($15.00);

(9) for filing an application for a single trip ticket, five dollars ($5.00) per vehicle per trip;

(10) for filing a change in the legal name of any holder of an operating authority, or a change of business trade name or the addition or deletion of a business trade name of any holder or lessee of an operating authority, ten dollars ($10.00);

(11) for filing an equipment lease, five dollars ($5.00) per vehicle leased;

(12) for a miscellaneous filing, five dollars ($5.00) per document;

(13) for certifying copies of a record, order or operating authority, the charge per page provided by law for governmental agencies;

(14) for copies of written commission documents or records, the charge per page provided by law for governmental agencies, in addition to any applicable certification charge; and

(15) for copies of other commission records, including electronic media, an amount set by the commission, in addition to any applicable certification charge.

B. The secretary of state shall charge and collect a fee of four dollars ($4.00) for each process from a court served upon the secretary of state as the designated agent for service of process by operation of law.

C. The "motor transportation fee fund" is created in the state treasury. The commission shall collect all fees at the time an application is filed or service is provided, and shall remit them to the state treasurer, who shall deposit them in the fund. At the end of each month, the state treasurer shall transfer the unencumbered balance in the fund to the state road fund.

D. If a fee has been erroneously paid, the person having paid the fee may apply for a refund in writing to the commission no later than sixty days after the erroneous payment. Upon approval of the application by the commission, the amount erroneously paid shall be refunded from the motor transportation fee fund to the person who made the payment.

E. An application shall be fully completed within sixty days or the fee submitted with the application shall be forfeited to the state. If the applicant renews the application, the applicant shall pay the applicable fee.

History: Laws 2003, ch. 359, 36; 2013, ch. 73, 30; 2013, ch. 77, 30.



Section 65-2A-37 - Electronic filing and certification of documents; electronic payment of fees.

65-2A-37. Electronic filing and certification of documents; electronic payment of fees.

A. The commission may adopt rules permitting the electronic filing, submission and service of documents by facsimile, electronic mail or other electronic transmission, including original documents, and the certification of electronically filed documents when filing or certification is required or permitted pursuant to the Motor Carrier Act. The rules shall provide for the appropriate treatment of electronic filings to satisfy requirements for original documents or copies and shall provide the requirements for signature with respect to electronic filings. If the commission accepts electronic filing of a document, it may accept for filing a document containing a signature line, however made.

B. The commission may accept a credit or debit card or other means of payment, in lieu of cash or check, as payment of a fee pursuant to the Motor Carrier Act. The commission shall determine those credit or debit cards or other means of payment that may be accepted for payment.

History: Laws 2003, ch. 359, 37; 2013, ch. 73, 31; 2013, ch. 77, 31.



Section 65-2A-38 - Exemptions.

65-2A-38. Exemptions.

The Motor Carrier Act shall not apply to:

A. school buses, provided that school buses shall be subject to applicable school bus safety provisions established by the state transportation director;

B. United States mail carriers, unless they are engaged in other business as motor carriers of persons or household goods;

C. hearses, funeral coaches or other motor vehicles belonging to or operated in connection with the business of a funeral service practitioner licensed by the state;

D. a county or municipal public bus transportation system;

E. private carriers; or

F. commuter services.

History: Laws 2003, ch. 359, 38; 2013, ch. 73, 32; 2013, ch. 77, 32; 2017, ch. 109, 4.



Section 65-2A-39 - Effect on municipal powers.

65-2A-39. Effect on municipal powers.

Nothing contained in the Motor Carrier Act shall be construed:

A. to limit or restrict the police jurisdiction or power of a municipality over its streets, highways and public places except as otherwise provided by law;

B. in respect to matters other than rates and service regulations, to repeal a power of a municipality:

(1) to adopt and enforce reasonable police regulations and ordinances in the interest of the public safety, morals and convenience; or

(2) to protect the public against fraud, imposition or oppression by motor carriers within their respective jurisdiction.

History: Laws 2003, ch. 359, 39.



Section 65-2A-41 - Transition.

65-2A-41. Transition.

A. Except as provided in this section, certificates, permits and warrants issued to a motor carrier by the commission prior to July 1, 2013 shall remain in effect, subject to the provisions of the Motor Carrier Act, the Ambulance Standards Act [65-6-1 through 65-6-6 NMSA 1978] and the commission's rules.

B. Certificates for limousine service and for tour and sightseeing service issued prior to July 1, 2013 shall, on and after that date, become certificates for specialized passenger service endorsed for the same territory and with the same additional terms of service as in the preexisting certificate, and for nature of service as provided by commission rule. The commission may require holders of such certificates to exchange their certificates for newly issued certificates.

C. Each certificate for terminal shuttle service, shared-ride service and bingo bus service issued prior to July 1, 2013 shall, on and after that date, become a certificate for shuttle service endorsed for the same territory and with the same additional terms of service as in the preexisting certificate, and for nature of service as general shuttle service. The commission may require holders of such certificates to exchange their certificates for newly issued certificates.

D. Each certificate for taxicab service issued prior to July 1, 2013 shall become void on and after that date and shall be replaced by a certificate for taxicab service endorsed for the same territory and with the same additional terms of service as in the preexisting certificate, but endorsed also for nature of service as a municipal taxicab service or a general taxicab service or both, depending on the actual nature of service provided by the holder within the certificated territory directly or under lease of the certificate continuously for the immediately prior twelve-month period. The commission may provide for reasonable procedures regarding replacement of certificates and shall issue new certificates effective on July 1, 2013.

E. Each certificate for shuttle service issued prior to July 1, 2013 shall become void on and after that date and shall be replaced by a certificate for shuttle service endorsed for the same terminals or terminal areas and with the same additional terms of service as in the preexisting certificate, but endorsed also for nature of service as a scheduled shuttle service or a general shuttle service or both, depending on the actual nature of service provided by the holder directly or under lease of the certificate continuously for the immediately prior twelve-month period. The commission may provide by order for reasonable procedures regarding replacement of certificates and shall issue new certificates effective on July 1, 2013.

F. The common tariff of the New Mexico movers and warehousemen's association shall, on July 1, 2013, become the individual tariff of each of the individual member carriers of the New Mexico movers and warehousemen's association using that common tariff on June 30, 2013.

G. The commission shall not deny the application of a person applying for a new household goods service certificate during the period from July 1, 2013 through June 30, 2015 solely on the grounds that the applicant has provided household goods service without an appropriate operating authority. The commission may consider the nature of the applicant's unauthorized operations or the applicant's response to prior notices or efforts of the commission directed to the applicant, as well as any matters of public safety, financial liability and consumer issues involved in the applicant's unauthorized transportation service, in determining the applicant's fitness for the grant of a certificate.

History: Laws 2013, ch. 73, 33 and Laws 2013, ch. 77, 33.






Article 3 - Motor Carrier Safety

Section 65-3-1 - Short title.

65-3-1. Short title.

Sections 65-3-1 through 65-3-13 [65-3-14] NMSA 1978 may be cited as the "Motor Carrier Safety Act".

History: 1978 Comp., 65-3-1, enacted by Laws 1989, ch. 201, 2.



Section 65-3-2 - Purpose.

65-3-2. Purpose.

The legislature finds that highway safety is of utmost public concern. The purpose of the Motor Carrier Safety Act is to protect the New Mexico traveling public by ensuring the safe operation of commercial motor carrier vehicles on New Mexico's highways.

History: 1978 Comp., 65-3-2, enacted by Laws 1989, ch. 201, 3.



Section 65-3-3 - Applicability.

65-3-3. Applicability.

A. Notwithstanding any provision of the Motor Vehicle Code [Chapter 66, Articles 1 through 8 NMSA 1978] to the contrary, the provisions of the Motor Carrier Safety Act and the regulations promulgated under that act shall apply to a commercial motor carrier vehicle operating on the public highways of New Mexico of a type that:

(1) is operated interstate and has a gross vehicle weight rating or gross combination weight rating, or gross vehicle weight or gross combination weight, of four thousand five hundred thirty-six kilograms, or ten thousand one pounds or more; or is operated only in intrastate commerce and has a gross vehicle weight rating or gross combination weight rating, or gross vehicle weight or gross combination weight, of twenty-six thousand one or more pounds;

(2) is designed or used to transport more than eight passengers, including the driver, and is used to transport passengers for compensation;

(3) is designed or used to transport more than fifteen passengers, including the driver, and is not used to transport passengers for compensation; or

(4) is used to transport hazardous materials of the type or quantity requiring placarding under rules prescribed by applicable federal or state law.

B. Whenever a commercial motor carrier vehicle of one type is used to perform the functions normally performed by a motor vehicle of another type, the requirements of the Motor Carrier Safety Act shall apply to that motor vehicle and to its operation as if that motor vehicle were actually a motor vehicle of the latter type.

C. Whenever a duty is prescribed for a driver or a prohibition is imposed upon the driver pursuant to the provisions of the Motor Carrier Safety Act, it shall be the duty of the motor carrier to require observance of such prescription or prohibition. If the motor carrier is also the driver, the motor carrier shall likewise be bound.

History: 1978 Comp., 65-3-3, enacted by Laws 1989, ch. 201, 4; 1992, ch. 106, 17; 2003, ch. 10, 2.



Section 65-3-4 - Regulations; inspections.

65-3-4. Regulations; inspections.

A. The secretary is directed to adopt in accordance with Section 65-1-10 NMSA 1978 [repealed] necessary rules and regulations under the Motor Carrier Safety Act as they apply to motor carrier safety. Such rules and regulations shall not be inconsistent with or more stringent than applicable federal safety standards.

B. The department is authorized to inspect at the motor carrier's place of business those safety records required to be retained by the motor carrier pursuant to the provisions of the Motor Carrier Safety Act.

History: 1978 Comp., 65-3-4, enacted by Laws 1989, ch. 201, 5; 1992, ch. 106, 18.



Section 65-3-5 - Violation of act; penalty.

65-3-5. Violation of act; penalty.

A. Any person who violates the provisions of the Motor Carrier Safety Act is guilty of a misdemeanor and shall be punished by a fine not exceeding five hundred dollars ($500) or thirty days in jail, or both.

B. The director may, by regulation, authorize a penalty assessment program to impose penalties under the provisions of the Motor Carrier Safety Act.

History: 1978 Comp., 65-3-4, enacted by Laws 1989, ch. 201, 6.



Section 65-3-7 - Qualifications of drivers.

65-3-7. Qualifications of drivers.

A. A person shall not drive a motor vehicle unless the person is qualified to drive a motor vehicle, and a motor carrier shall not require or permit a person to drive a motor vehicle unless that person is qualified to drive a motor vehicle.

B. A person is qualified to drive a commercial motor carrier vehicle if the person:

(1) is at least:

(a) twenty-one years old; or

(b) eighteen years old if involved only in intrastate commerce and drives only within the boundaries of the state of New Mexico;

(2) is physically qualified to drive a motor vehicle;

(3) is not disqualified from driving a motor vehicle;

(4) has been issued a currently valid motor vehicle operator's license or permit of the proper class for the vehicle that the person is driving;

(5) can, by reason of experience, training or both, safely operate the type of motor vehicle that the person drives; and

(6) can, by reason of experience, training or both, determine whether the cargo that the person transports is properly located, distributed and secured in or on the motor vehicle that the person drives.

C. The director shall adopt regulations requiring motor carriers to maintain appropriate records pertaining to the qualifications of every commercial motor carrier vehicle driver in its employ, either regularly or casually. Such regulations shall not be inconsistent with or more stringent than applicable federal safety standards.

D. The director is authorized to adopt specific exceptions for the qualifications of drivers under the Motor Carrier Safety Act for drivers of articulated farm vehicles and intrastate drivers of motor vehicles transporting combustible liquids.

History: 1978 Comp., 65-3-7, enacted by Laws 1989, ch. 201, 7; 2009, ch. 200, 1.



Section 65-3-8 - Equipment; loading; driving; unsafe practices.

65-3-8. Equipment; loading; driving; unsafe practices.

A. No person shall drive a motor vehicle, and no motor carrier shall be required or permit a person to drive a motor vehicle, unless the driver has satisfied himself that:

(1) all safety-related parts and accessories are in good working order;

(2) the cargo and equipment are properly distributed and secured; and

(3) the cargo and equipment do not obscure the driver's vision or range of motion.

B. The director shall adopt regulations, not inconsistent with nor more stringent than applicable federal safety standards concerning:

(1) the care and safety of stopped and disabled vehicles and the use of emergency signals;

(2) restrictions on and eliminations of unsafe practices pertaining to the operation of vehicles;

(3) the transportation of unauthorized persons and the driving of a vehicle by an unauthorized driver;

(4) the use and operation of a vehicle in which carbon monoxide has been detected in the cab or sleeper berth;

(5) procedures and precautions required for safe fueling of motor vehicles;

(6) requirements for wearing corrective lenses and hearing aids when needed to meet physical qualifications; and

(7) requirements for and use of lighted lamps on the highway.

History: 1978 Comp., 65-3-8, enacted by Laws 1989, ch. 201, 8.



Section 65-3-9 - Commercial motor vehicles; equipment; regulations.

65-3-9. Commercial motor vehicles; equipment; regulations.

The director shall adopt regulations not inconsistent with or more stringent than applicable federal safety standards concerning the following parts and accessories necessary for the safe operation of a commercial motor carrier:

A. lighting devices, reflectors and electrical equipment;

B. brake systems and performance;

C. glazing and window obstructions;

D. fuel systems;

E. coupling devices and towing methods;

F. tires and wheels;

G. heaters;

H. exhaust systems;

I. frames and body components;

J. suspension systems;

K. steering systems;

L. cargo securement;

M. emergency safety equipment; and

N. any other miscellaneous parts and accessories he deems necessary.

History: 1978 Comp., 65-3-9, enacted by Laws 1989, ch. 201, 9.



Section 65-3-10 - Notification, reporting and recording of accidents.

65-3-10. Notification, reporting and recording of accidents.

The director shall adopt rules and regulations not inconsistent with or more stringent than applicable federal safety standards concerning records and reports required to be made and kept by motor carriers of accidents which occur during their operations. Nothing in this section shall alter the requirements that drivers of commercial motor carrier vehicles report accidents under Section 66-7-201 NMSA 1978.

History: 1978 Comp., 65-3-10, enacted by Laws 1989, ch. 201, 10.



Section 65-3-11 - Hours of service of drivers.

65-3-11. Hours of service of drivers.

The director shall adopt rules and regulations not inconsistent with nor more stringent than applicable federal safety standards concerning the hours of service of drivers.

A. These regulations shall include but not be limited to maximum driving and on-duty time, travel time, maintenance of a driver's log or record of duty status, adverse driving conditions, emergency conditions and emergency transportation.

B. These regulations shall authorize a driver to be placed out-of-service for driving or working too many hours or any other conditions identified in federal safety standards and found by the director to contribute to unsafe operations. The out-of-service conditions shall preclude a driver from driving until the condition for placing the driver out-of-service is remedied.

History: 1978 Comp., 65-3-11, enacted by Laws 1989, ch. 201, 11.



Section 65-3-12 - Repair and maintenance.

65-3-12. Repair and maintenance.

The director shall adopt rules and regulations concerning the systematic inspection, repair and maintenance of all commercial motor carrier vehicles. The regulations shall not be inconsistent with or more stringent than applicable federal safety standards.

A. The regulations shall provide for:

(1) proper lubrication and absence of oil and grease leaks;

(2) inspection of motor vehicles in operation by certified inspectors of the division at ports of entry, at suitable locations along the highway and at a carrier's place of business;

(3) driver's vehicle inspection reports;

(4) periodic vehicle inspection by the motor carrier, by a certified inspector of the division or by another inspector authorized by the director;

(5) inspector qualifications;

(6) minimum periodic inspection standards; and

(7) record-keeping associated with these requirements.

B. These regulations shall authorize a vehicle to be placed out-of-service because of mechanical or operational dysfunction causing a vehicle to be unsafe. The out-of-service condition shall preclude the use of the vehicle until the condition for placing the vehicle out-of-service is remedied.

C. Motor carriers shall make safety-related records available to division enforcement personnel upon request.

History: 1978 Comp., 65-3-12, enacted by Laws 1989, ch. 201, 12.



Section 65-3-13 - Transportation of hazardous materials.

65-3-13. Transportation of hazardous materials.

The director shall adopt regulations not inconsistent with or more stringent than applicable federal safety standards concerning the safe transportation of hazardous materials, including hazardous substances and waste.

A. These regulations shall include but not be limited to:

(1) marking;

(2) labeling;

(3) placarding;

(4) shipping documents;

(5) hazardous material packaging;

(6) driving;

(7) parking;

(8) attendance and surveillance of motor vehicles;

(9) smoking;

(10) fueling;

(11) checking tires;

(12) loading and securement;

(13) cargo tanks;

(14) damaged and leaking packagings and containers;

(15) maintenance of emergency instructions and documents; and

(16) avoidance of heavily populated areas and open fires.

B. These regulations shall authorize a vehicle to be placed out-of-service because of an unsafe condition relating to the hazardous materials being transported. The out-of-service condition shall preclude the movement of the vehicle until the unsafe condition is remedied.

History: 1978 Comp., 65-3-13, enacted by Laws 1989, ch. 201, 13.



Section 65-3-14 - Drug and alcohol testing program; report of positive test.

65-3-14. Drug and alcohol testing program; report of positive test.

A. A motor carrier shall have an in-house drug and alcohol testing program that meets the requirements of 49 C.F.R. part 382 or be a member of a consortium, as defined in 49 C.F.R. part 382.107, that provides testing that meets the requirements of C.F.R. part 382.

B. A person or entity specified in 49 C.F.R. part 382.103, who is not explicitly excepted by New Mexico law, is subject to the provisions of this section and shall report positive test results or a refusal to submit to a test pursuant to provisions in this section. A refusal to submit to a pre-employment test shall not be considered a violation of this section.

C. When a person or entity specified in 49 C.F.R. part 382.103 determines that a positive test result is valid, the person or entity shall report the findings to the motor vehicle division of the taxation and revenue department. The motor vehicle division shall enter the report of a positive test result or refusal to submit to a test on the reported person's motor vehicle record so that it can be contained in the commercial driver's license information system pursuant to the New Mexico Commercial Driver's License Act [66-5-52 through 66-5-72 NMSA 1978].

D. The division shall keep the report of a positive test result or the refusal to submit to a test in the motor vehicle record of the driver for five years from the time the report was received by the motor vehicle division.

History: Laws 2007, ch. 151, 1; 2009, ch. 200, 2.






Article 4 - Motor Carrier Transportation Agents



Article 5 - Procedures for Vehicles Entering or Leaving State

Section 65-5-1 - Vehicles to stop at ports of entry; field enforcement; information; inspection.

65-5-1. Vehicles to stop at ports of entry; field enforcement; information; inspection.

A. All commercial motor carrier vehicles shall enter, leave or travel through the state on designated highways and shall stop at every port of entry as designated by the division for manifesting and clearance stickers, except as provided in Subsection H of this section.

B. An officer may enforce in the field the provisions of the Motor Transportation Act and the Motor Carrier Act [65-2A-1 through 65-2A-41 NMSA 1978] and perform inspections as provided in this section whenever the officer stops a commercial motor carrier vehicle after observing that the vehicle is in, or is being operated in, violation of those acts, the Motor Vehicle Code [Chapter 66, Articles 1 through 8 NMSA 1978] or the Criminal Code [Chapter 30 NMSA 1978].

C. The operator of a commercial motor carrier vehicle shall:

(1) upon request, make out and deliver to the agent of the division at a port of entry or to an officer conducting field enforcement a manifest showing that part of the following information requested:

(a) the point of origin of the shipment;

(b) the ultimate destination of the shipment; and

(c) the gross vehicle weight of the vehicle and cargo;

(2) sign the manifest and present it to the agent at the port of entry or to the officer conducting field enforcement; and

(3) present for inspection to the agent at the port of entry or the officer conducting field enforcement a copy of the billing or invoice describing the contents of the cargo and the weight of the cargo.

D. The agent at the port of entry or the officer conducting field enforcement may verify the information contained upon the billing or invoice and shall:

(1) check the license, permit, engine and serial numbers, weight and description of the vehicle; and

(2) inspect the vehicle and ascertain whether it is in safe and road-worthy condition and properly equipped with all lights, brakes and other appliances required by law.

E. The agent at the port of entry or officer conducting field enforcement may confirm the contents and weight of the cargo of a commercial motor carrier vehicle and interview the operator about the cargo and, if in doubt as to the declared gross weight, may order the cargo weighed before issuing any clearance certificate for the vehicle.

F. The agent at the port of entry or the officer conducting field enforcement may inspect the contents of a commercial motor carrier vehicle to determine whether all taxes on gasoline and motor fuel and excise taxes on alcoholic liquors and all taxes on any other property have been fully paid.

G. The agent at the port of entry or the officer conducting field enforcement may inspect a commercial motor carrier vehicle and its contents to determine whether they are in compliance with laws and rules regarding public safety, health, welfare and comfort.

H. An agricultural product transport vehicle is excluded from the requirements of Subsection A of this section if the agricultural product transport vehicle has cleared the port of entry at least once and has successfully passed a commercial vehicle safety alliance level 1 inspection during the current harvest season.

I. As used in this section, "agricultural product transport vehicle" means a motor vehicle, freight trailer or utility trailer or a combination thereof used exclusively for hauling agricultural products harvested by a farmer from the place of harvesting to market, storage or a processing plant.

History: 1941 Comp., 68-1527, enacted by Laws 1943, ch. 125, 8; 1953 Comp., 64-30-8; Laws 1967, ch. 97, 37; 1977, ch. 250, 96; 1983, ch. 142, 1; 2008, ch. 63, 1; 2011, ch. 101, 2.



Section 65-5-1.1 - Joint ports of entry; intent; bilateral agreements.

65-5-1.1. Joint ports of entry; intent; bilateral agreements.

A. It is the intent of the legislature to promote economic development and to streamline the collection of revenues and the regulation of the trucking industry by authorizing the secretary to enter into bilateral agreements for the location, erecting, staffing and operation of ports of entry jointly with contiguous jurisdictions. Because of the many cost efficiencies that can be achieved, the legislature intends that the secretary explore the possibility of entering into bilateral agreements for the joint operation of ports of entry with all neighboring states. The legislature recognizes that officials of the state of Arizona have offered to negotiate an arrangement by which two joint Arizona-New Mexico ports would be established, the first in New Mexico near Gallup and the second on interstate 10 in Arizona; the legislature intends that the secretary and the secretary of highway and transportation use the authority granted in this section to explore this opportunity to serve the public interest. The legislature recognizes that expenditures by the state highway and transportation department will be necessary to contribute New Mexico's share of the total cost for the construction of such facilities and finds that such expenditures are appropriate and in the public interest.

B. The secretary may negotiate and enter into bilateral agreements with designated representatives of contiguous states to provide for the staffing and operation of jointly occupied ports of entry located within the boundaries of this state or an adjoining state. An agreement may allow employees of either state to collect fees, taxes, interest and penalties imposed by the rules, regulations or laws of either state for the operation of vehicles on the highways of either state and for the issuance of required permits. The secretary or the secretary's delegate may appoint employees of the adjoining state as peace officers of the department for the enforcement of tax, weight, size and load, equipment, safety and financial responsibility laws and regulations of this state relating to vehicles entering or exiting this state and may allow employees of the department to accept similar appointments with the adjoining states. Any agreement entered into under the authority of this section shall provide that an employee of the adjoining state appointed pursuant to this section shall not be compensated by this state or for the purpose of employment rights and benefits to be considered an employee of this state. An employee of the adjoining state must agree that he shall not be compensated by this state or for purposes of employment rights or benefits be considered an employee of this state. Employees of this state accepting appointments from the adjoining state shall not be by virtue of the appointment be considered employees of that state nor be compensated by that state or for purposes of employment rights or benefits be considered an employee of that state.

History: 1978 Comp., 65-5-1.1, enacted by Laws 1988, ch. 69, 1.



Section 65-5-1.2 - Joint ports of entry; enforcement authority.

65-5-1.2. Joint ports of entry; enforcement authority.

The department may require commercial motor carrier vehicles to stop at a joint port of entry in an adjoining state. The joint port of entry shall be established pursuant to an agreement entered into between the department and another state pursuant to Section 9-11-12 NMSA 1978.

History: 1978 Comp., 65-5-1.2, enacted by Laws 1989, ch. 319, 7.



Section 65-5-2 - Proof of compliance; schedule of penalties.

65-5-2. Proof of compliance; schedule of penalties.

Except as otherwise provided in this section, a commercial motor carrier vehicle having a gross vehicle weight or combination gross vehicle weight of over twenty-six thousand pounds shall not travel on New Mexico highways without either proof that the trip tax has been paid for the movement of the vehicle or both evidence of registration and a tax identification permit issued by the department, unless that vehicle is exempt from the weight distance tax. The department may, by regulation, exempt portions of a highway from the requirements of this section if those portions are prior to reaching a port of entry where the trip tax may be paid.

History: 1941 Comp., 68-1528, enacted by Laws 1943, ch. 125, 9; 1953 Comp., 64-30-9; Laws 1967, ch. 97, 38; 1977, ch. 250, 97; 1983, ch. 142, 2; 1987, ch. 272, 1; 1992, ch. 106, 19; 2007, ch. 209, 3.



Section 65-5-3 - Clearance certificates; types of carriers.

65-5-3. Clearance certificates; types of carriers.

After inspection of the vehicle and related documentation and any necessary registration, clearance certificates or special permits may be issued by the department for:

A. commercial motor carrier vehicles operating in compliance with the provisions of the Motor Carrier Act [65-2A-1 through 65-2A-41 NMSA 1978] when:

(1) all taxes and registration fees required by the laws of this state upon the vehicles and contents of the vehicles have been paid and all other laws and rules and regulations of departments of this state applicable to the vehicles and contents have been complied with; and

(2) the operator or owner of the vehicle is not in default or delinquent in the payment of any tax, the filing of any report or the observance of any requirements of the Motor Carrier Act;

B. commercial motor carrier vehicles classified and designated in law as exempt when:

(1) all taxes required by the laws of this state upon the contents of the vehicles have been paid and all other laws and rules and regulations of departments of this state applicable to the contents have been complied with; and

(2) the vehicles have been registered in this state or another state and evidence of registration, including proper display of registration plates, required by the laws of this state is provided;

C. commercial motor carrier vehicles not registered or licensed in this state that are transporting passengers for hire or property for hire or resale when:

(1) all taxes and registration fees required by the laws of this state upon the vehicles and contents of the vehicles have been paid and all other laws and rules and regulations of departments of this state applicable to the vehicles and contents have been complied with;

(2) the vehicle is properly covered by liability insurance in accordance with the provisions of the Motor Carrier Act and the regulations of the state corporation commission [public regulation commission]; and

(3) the trip tax has been fully paid; and

D. commercial motor carrier vehicles not registered or licensed in this state that are transporting property not for hire or resale when:

(1) all taxes required by the laws of this state upon the contents of the vehicles have been paid and all other laws, rules and regulations applicable to such contents have been complied with; and

(2) the trip tax has been fully paid.

History: 1941 Comp., 68-1529, enacted by Laws 1943, ch. 125, 10; 1953 Comp., 64-30-10; Laws 1967, ch. 97, 39; 1992, ch. 106, 20.



Section 65-5-4 - Recompiled.

65-5-4. Recompiled.



Section 65-5-5 - Mexican commercial motor vehicles; movement through border commercial zone; registration exemption; financial responsibility; domestic transportation.

65-5-5. Mexican commercial motor vehicles; movement through border commercial zone; registration exemption; financial responsibility; domestic transportation.

A. A Mexican commercial motor vehicle is exempt from requirements for motor vehicle registration in this state, including temporary registration, if the motor vehicle is engaged solely in movement across the international border between New Mexico and the United Mexican States into or from an international border commercial zone, and the motor vehicle is registered and licensed as required by the law of another country. A Mexican commercial motor vehicle and its driver operating pursuant to the exemption under this section may be considered unregistered if the motor vehicle is operated in this state outside the border commercial zone or in violation of United States law.

B. The department shall adopt rules that conform with federal law requiring motor carriers operating Mexican commercial motor vehicles in this state to maintain financial responsibility.

C. A Mexican commercial motor vehicle shall not transport persons or cargo in intrastate commerce in this state unless the motor vehicle is authorized to conduct operations in interstate and foreign commerce domestically between points in the United States under federal law or international agreement.

D. As used in this section:

(1) "border commercial zone" means a commercial zone established pursuant to federal law or regulations, any portion of which is contiguous to the border between this state and the United Mexican States; and

(2) "Mexican commercial motor vehicle" means a commercial motor carrier vehicle that is registered or titled in the United Mexican States.

History: Laws 2003, ch. 24, 1.






Article 6 - Ambulance Standards

Section 65-6-1 - Short title.

65-6-1. Short title.

Sections 1 through 6 [65-6-1 through 65-6-6 NMSA 1978] of this act may be cited as the "Ambulance Standards Act".

History: 1953 Comp., 64-40-1, enacted by Laws 1974, ch. 82, 1.



Section 65-6-2 - Definitions.

65-6-2. Definitions.

As used in the Ambulance Standards Act:

A. "ambulance" means a vehicle, including motor vehicles or watercraft, designed and used or intended to be used for the transportation of sick or injured persons;

B. "driver" means a person who, on a regular or irregular basis, either paid or voluntary, serves as the operator of an ambulance;

C. "attendant" means a person who, on a regular or irregular basis, either paid or voluntary, serves as an assistant to the driver in the operation of the ambulance; and

D. "commission" means the public regulation commission.

History: 1953 Comp., 64-40-2, enacted by Laws 1974, ch. 82, 2; 1977, ch. 156, 1; 1998, ch. 108, 78.



Section 65-6-3 - Legislative purpose.

65-6-3. Legislative purpose.

The purpose of the Ambulance Standards Act is to provide uniform standards of design, equipment and operation of ambulances used in the transportation of the sick and injured, and to ensure the highest standards of competence in the ambulance drivers and attendants providing service to the public.

History: 1953 Comp., 64-40-3, enacted by Laws 1974, ch. 82, 3.



Section 65-6-4 - Corporation commission public regulation commission; duties.

65-6-4. Corporation commission [public regulation commission]; duties.

The corporation commission [public regulation commission], in accordance with its responsibilities to regulate common carriers, shall, within one year of the effective date of this act, hold public hearings, as prescribed in Article 2 of Chapter 65 NMSA 1978 [repealed], and adopt regulations:

A. for the establishment of reasonable, flexible standards for ambulances, including but not limited to:

(1) vehicle design;

(2) health and safety equipment to be maintained and used in ambulances;

(3) procedures for the operation of ambulances; and

(4) at least annual inspection of ambulances; and

B. for the licensure of all ambulance drivers and attendants, to include:

(1) minimum training requirements to include basic and advanced red cross and such other available training as the commission finds reasonable and in the best interests of the public; and

(2) a written and practical examination of competence limited to that material, information and training required of ambulance drivers and attendants, respectively, in the regulations adopted by the corporation commission [public regulation commission].

In establishing standards for ambulances, the commission shall give serious consideration to the vehicle needs and limitations imposed by the topography and road and weather conditions of various localities. Further, the commission shall take into consideration the resources of the various communities, institutions and sponsoring organizations providing ambulance service to the public.

History: 1953 Comp., 64-40-4, enacted by Laws 1974, ch. 82, 4.



Section 65-6-5 - Applicability of act.

65-6-5. Applicability of act.

Upon the effective date of the Ambulance Standards Act all ambulances operating in New Mexico, except those excluded in Section 6 [65-6-6 NMSA 1978], shall be issued a three-year certificate of public convenience and necessity by the state corporation commission [public regulation commission].

History: 1953 Comp., 64-40-5, enacted by Laws 1974, ch. 82, 5.



Section 65-6-6 - Exceptions.

65-6-6. Exceptions.

The Ambulance Standards Act does not apply to:

A. gratuitous assistance by any individual in the case of an emergency;

B. law enforcement officials in the pursuit of their duties; and

C. ambulances owned by a private company, corporation or business used primarily for the transportation of sick or injured employees from the place of business to a hospital or other facility for treatment; however, no such ambulance may be used to transport any person from one hospital to another hospital or similar facility, or from a hospital to the sick or injured person's home.

History: 1953 Comp., 64-40-6, enacted by Laws 1974, ch. 82, 6.






Article 7 - Transportation Network Company Services

Section 65-7-1 - Short title.

65-7-1. Short title.

Sections 1 through 22 [65-7-1 through 65-7-22 NMSA 1978] of this act may be cited as the "Transportation Network Company Services Act".

History: Laws 2016, ch. 80, 1.



Section 65-7-2 - Definitions.

65-7-2. Definitions.

As used in the Transportation Network Company Services Act:

A. "digital network" means an internet-supported application, software, program, website or system offered or utilized by a transportation network company that enables the prearrangement of transportation by passengers with transportation network company drivers;

B. "personal vehicle" means a vehicle that is used by a transportation network company driver and is:

(1) owned, leased or otherwise authorized for use by a transportation network company driver; and

(2) not a taxicab or other vehicle for hire;

C. "prearranged ride" means transportation provided by a transportation network company driver, which shall be deemed to commence when a driver accepts a transportation request through a digital network and continue until all passengers have exited from the personal vehicle at the destination requested by the rider. "Prearranged ride" does not include shared-expense vanpool or carpool arrangements or transportation provided using a taxicab, limousine or other vehicle for hire pursuant to the Motor Carrier Act [65-2A-1 through 65-2A-41 NMSA 1978];

D. "transportation network company" means a corporation, partnership, sole proprietorship or other entity that is licensed pursuant to the Transportation Network Company Services Act and lawfully operating in New Mexico that uses a digital network, but which shall not:

(1) be deemed to control, direct or manage the personal vehicles or transportation network company drivers that connect to its digital network except where agreed to by written contract; or

(2) include any entity receiving funding to supplement transportation services through Title III B of the federal Older Americans Act of 1965, including any driver for such an entity, but only when the driver is providing those services;

E. "transportation network company driver" or "driver" means an individual who:

(1) accepts a prearranged ride requested through a digital network and for a fee paid by a transportation network company rider to the transportation network company; and

(2) uses a personal vehicle to provide a prearranged ride through a digital network;

F. "transportation network company insurance" means a liability insurance policy that specifically covers a transportation network company driver's use of a transportation network company digital network; and

G. "transportation network company rider" or "rider" means a person who uses a digital network for a prearranged ride.

History: Laws 2016, ch. 80, 2; 2017, ch. 13, 1.



Section 65-7-3 - Not other carriers.

65-7-3. Not other carriers.

Transportation network companies and transportation network company drivers shall not be subject to the Motor Carrier Act [65-2A-1 through 65-2A-41 NMSA 1978] or deemed to provide any transportation service as defined in the Motor Carrier Act. A transportation network company driver shall not be required to register a personal vehicle as a commercial vehicle or vehicle for hire.

History: Laws 2016, ch. 80, 3.



Section 65-7-4 - Transportation network company permit required.

65-7-4. Transportation network company permit required.

A. A person shall not operate a transportation network company in New Mexico without first having obtained a permit from the public regulation commission.

B. A permit issued to a transportation network company by the public regulation commission shall be effective for one year.

C. The public regulation commission shall issue a permit to a transportation network company that meets the requirements set forth in the Transportation Network Company Services Act and any rules adopted by the commission pursuant to that act. The transportation network company shall pay an annual permit fee of ten thousand dollars ($10,000) to the commission.

History: Laws 2016, ch. 80, 4.



Section 65-7-5 - Fare collected for services.

65-7-5. Fare collected for services.

On behalf of a transportation network company driver, a transportation network company may charge a fare for the services provided to riders; provided that, if a fare is collected from a rider, the transportation network company shall disclose to the rider the fare calculation method, including the applicable rates and any fees, and shall provide an estimated fare before the rider enters a personal vehicle for a prearranged ride.

History: Laws 2016, ch. 80, 5.



Section 65-7-6 - Identification of transportation network company vehicles and drivers.

65-7-6. Identification of transportation network company vehicles and drivers.

A digital network shall display a current photograph of the transportation network company driver, and the license plate number, state of vehicle registration and make and model of the personal vehicle for a prearranged ride.

History: Laws 2016, ch. 80, 6.



Section 65-7-7 - Electronic receipt.

65-7-7. Electronic receipt.

Within twenty-four hours after the completion of a prearranged ride, a transportation network company shall electronically transmit a receipt to the rider that includes:

A. the origin and destination addresses of the prearranged ride;

B. the total time elapsed of and distance of the prearranged ride; and

C. an itemization of the total fare paid, if any.

History: Laws 2016, ch. 80, 7.



Section 65-7-8 - Financial responsibility of transportation network companies.

65-7-8. Financial responsibility of transportation network companies.

A. Either the transportation network company driver, or the transportation network company on the driver's behalf, shall maintain primary automobile insurance that acknowledges that the driver is a transportation network company driver or otherwise uses a vehicle to transport riders for compensation and covers the driver:

(1) while the driver is logged on to the transportation network company's digital network; or

(2) while the driver is engaged in a prearranged ride.

B. While a transportation network company driver is logged on to the transportation network company's digital network, but is not engaged in a prearranged ride, the following minimum automobile insurance requirements shall apply: primary automobile liability insurance in the amount of at least fifty thousand dollars ($50,000) for death and bodily injury per person, one hundred thousand dollars ($100,000) for death and bodily injury per incident and twenty-five thousand dollars ($25,000) for property damage and uninsured and underinsured motorist coverage to the extent required by Section 66-5-301 NMSA 1978.

C. While a transportation network company driver is engaged in a prearranged ride, the following minimum automobile insurance requirements shall apply:

(1) insurance of at least one million dollars ($1,000,000) primary automobile liability for death, bodily injury and property damage; and

(2) uninsured and underinsured motorist coverage to the extent required by Section 66-5-301 NMSA 1978.

D. If insurance maintained by a transportation network company driver has lapsed or does not provide the minimum coverage required by this section, insurance maintained by a transportation network company shall provide the coverage required as the primary coverage.

E. Insurance required by this section shall be obtained from an insurer authorized to do business in the state or with a surplus lines insurer eligible pursuant to the New Mexico Insurance Code [Chapter 59A NMSA 1978].

F. Insurance satisfying the requirements of this section shall be deemed to satisfy the insurance requirements of the Mandatory Financial Responsibility Act [66-5-201 through 66-5-239 NMSA 1978] for a transportation network company driver while engaged in a prearranged ride or logged onto a digital network.

G. At all times while a transportation network company driver is logged onto a digital network, the driver shall possess digital and physical proof of coverage required by this section.

H. In the event of a motor vehicle accident involving a transportation network company driver, which occurs while the driver is logged on to a digital network or engaged in a prearranged ride, the driver shall provide the required proof of insurance coverage to all passengers, other drivers, injured persons, automobile insurers and investigating law enforcement officers. A transportation network company driver shall also disclose whether the driver was logged on to a digital network, or on a prearranged ride, at the time of an accident.

History: Laws 2016, ch. 80, 8.



Section 65-7-9 - Insurance coverage disclosures.

65-7-9. Insurance coverage disclosures.

A transportation network company shall disclose in writing to its transportation network company drivers:

A. the insurance coverage that the transportation network company provides the transportation network company driver while the driver is logged on to a digital network, including the types of coverage and the limits for each coverage; and

B. that the transportation network company driver's insurance policy might exclude coverage while the driver is logged on to the transportation network company's digital network or while engaged in a prearranged ride.

History: Laws 2016, ch. 80, 9.



Section 65-7-10 - Automobile insurance provisions.

65-7-10. Automobile insurance provisions.

A. Insurers that write automobile insurance in New Mexico may exclude any part or all coverage of and the duty to defend and indemnify an owner or operator of a personal vehicle for any loss or injury that occurs while a driver is logged on to a digital network or while engaged in a prearranged ride. Such exclusions shall apply notwithstanding requirements of the Mandatory Financial Responsibility Act [66-5-201 through 66-5-239 NMSA 1978].

B. In a claims coverage investigation, a transportation network company and any insurer providing coverage for the transportation network company driver shall disclose the precise times that a transportation network company driver logged on and off of the transportation network company's digital network in the twelve-hour period immediately preceding an accident, and in the twelve-hour period immediately following the accident, and disclose all coverage, exclusions and policy limits provided for all insurance maintained under the Transportation Network Company Services Act.

C. If a transportation network company's insurer makes a payment for a claim covered under comprehensive coverage or collision coverage, and for property damage to a vehicle subject to a finance lien, the transportation network company shall cause its insurer to issue the payment directly to the business repairing the vehicle or jointly to the owner of the vehicle and any lienholder.

History: Laws 2016, ch. 80, 10.



Section 65-7-11 - Zero tolerance for drug or alcohol use.

65-7-11. Zero tolerance for drug or alcohol use.

A. A transportation network company shall implement and enforce a zero-tolerance policy regarding drug and alcohol use by transportation network company drivers. The zero-tolerance policy shall prohibit any use or impairment due to intoxicating drugs or liquor while a transportation network company driver is providing prearranged rides or is logged on to the transportation network company's digital network.

B. A transportation network company shall publish on its website notice of its zero-tolerance policy, as well as procedures for a rider to report a complaint about a driver suspected to have been under the influence of illegal drugs or alcohol during a prearranged ride.

C. A transportation network company shall immediately conduct an investigation into every reported complaint of violation of its zero-tolerance policy, and the policy shall include procedures for suspension or termination of transportation network company drivers.

D. A transportation network company shall maintain records relevant to the enforcement of the requirements of this section for a period of at least four years from the date that a rider complaint is received by the transportation network company.

History: Laws 2016, ch. 80, 11.



Section 65-7-12 - Transportation network company driver requirements.

65-7-12. Transportation network company driver requirements.

A. Before allowing a transportation network company driver to accept prearranged ride requests through a transportation network company's digital network:

(1) the prospective driver shall submit an application to the transportation network company that includes the individual's address, age, driver's license number and state, driving history, motor vehicle registration and proof of the insurance required;

(2) the transportation network company shall obtain a local and national criminal background check for the prospective driver that shall include:

(a) multistate or multi-jurisdiction criminal records locator or other similar commercial nationwide database with validation and primary source search; and

(b) a national sex offender registry; and

(3) the transportation network company shall obtain and review a driving history research report for the prospective driver.

B. A transportation network company shall not permit a person to act as a transportation network company driver who:

(1) has had more than three moving violations in the preceding three-year period or one violation in the preceding three-year period involving any attempt to evade law enforcement, reckless driving or driving on a suspended or revoked license;

(2) has been convicted within the past seven years of:

(a) a felony;

(b) misdemeanor driving under the influence, reckless driving, leaving the scene of an accident or any other driving-related offense or any misdemeanor violent offense or sexual offense; or

(c) more than three misdemeanors of any kind;

(3) is identified by a national sex offender registry;

(4) does not possess a valid license;

(5) does not possess proof of registration for the motor vehicle used to provide prearranged rides;

(6) does not possess proof of automobile liability insurance for the motor vehicle used to provide prearranged rides; or

(7) is not at least twenty-one years old.

C. A transportation network company driver shall not provide prearranged rides for more than twelve hours out of any twenty-four-hour period.

History: Laws 2016, ch. 80, 12.



Section 65-7-13 - Vehicle safety.

65-7-13. Vehicle safety.

A. A transportation network company shall not allow a driver to be connected to potential passengers using the digital network or software application service of the transportation network company if the motor vehicle operated by the driver to provide transportation services:

(1) is not in compliance with all federal, state and local laws concerning the operation and maintenance of the motor vehicle;

(2) has fewer than four doors; or

(3) is designed to carry more than eight passengers, including the driver.

B. A transportation network company shall inspect or cause to be inspected every motor vehicle used by a driver to provide transportation services before allowing the driver to use the motor vehicle to provide prearranged rides and not less than once each year thereafter.

C. The public regulation commission shall promulgate rules and regulations setting forth the requirements of annual inspection of a vehicle used by a transportation network company driver while logged on to a digital network or engaged in a prearranged ride.

History: Laws 2016, ch. 80, 13.



Section 65-7-14 - No street hails.

65-7-14. No street hails.

A transportation network company driver shall not solicit or accept street hails.

History: Laws 2016, ch. 80, 14.



Section 65-7-15 - No cash trips.

65-7-15. No cash trips.

A transportation network company shall adopt and enforce a policy prohibiting solicitation or acceptance of cash payments from riders. Any payment for prearranged rides shall be made only electronically by a digital network.

History: Laws 2016, ch. 80, 15.



Section 65-7-16 - Nondiscrimination; accessibility.

65-7-16. Nondiscrimination; accessibility.

A. A transportation network company shall adopt a written policy of nondiscrimination on the basis of destination, race, color, national origin, religious belief or affiliation, sex, disability, age, sexual orientation or gender identity with respect to transportation network company drivers, riders and potential riders and shall notify transportation network company drivers of the policy.

B. Transportation network company drivers shall comply with all applicable laws regarding nondiscrimination against transportation network company drivers, riders or potential riders on the basis of destination, race, color, national origin, religious belief or affiliation, sex, disability, age, sexual orientation or gender identity.

C. Transportation network company drivers shall comply with all applicable laws relating to accommodation of service animals.

D. A transportation network company shall not impose additional charges for providing services to persons with physical disabilities.

E. A transportation network company shall provide riders an opportunity to indicate whether they require a wheelchair-accessible vehicle. If a transportation network company cannot arrange a wheelchair-accessible prearranged ride in any instance, it shall direct the rider to an alternate provider of wheelchair-accessible service, if available.

History: Laws 2016, ch. 80, 16.



Section 65-7-17 - Records.

65-7-17. Records.

A. A transportation network company shall maintain:

(1) individual prearranged ride records for at least four years from the date each ride was provided; and

(2) individual records of transportation network company drivers for at least four years after the driver's relationship with the transportation network company has ended.

B. A transportation network company and a transportation network company driver shall not use or disclose a transportation network company rider's personal identifiable information to a third party unless the rider consents; disclosure is required by court order; or disclosure is required to investigate violations of the Transportation Network Company Services Act.

History: Laws 2016, ch. 80, 17.



Section 65-7-18 - Controlling authority.

65-7-18. Controlling authority.

A. No municipality or other local entity may impose a tax on or require a license for a transportation network company, a transportation network company driver or a vehicle used by a transportation network company driver where a tax or license relates to providing prearranged rides or subjects a transportation network company to the municipality's or other local entity's rate, tax, license, entry, operational or other requirements, except for generally applicable business licenses or taxes.

B. Nothing in this section prohibits an airport with more than one million annual enplanements, as reported by the federal aviation administration in the previous calendar year, from requiring a transportation network company to establish fees and other requirements to operate at that airport.

History: Laws 2016, ch. 80, 18.



Section 65-7-19 - Transportation division fund created; assessment and collection of fees.

65-7-19. Transportation division fund created; assessment and collection of fees.

A. The "transportation division fund" is created in the state treasury for the purpose of ensuring the safety and financial responsibility of transportation network companies and transportation network company drivers. The fund shall consist of fees collected pursuant to the Transportation Network Company Services Act, administrative fines collected under that act, appropriations, gifts, grants, donations and earnings on investment of the fund. Balances in the fund shall not revert to the general fund or any other fund at the end of any fiscal year.

B. The transportation division fund shall be administered by the public regulation commission. Money in the fund is appropriated to the commission to carry out its duties pursuant to the provisions of the Transportation Network Company Services Act. Not more than five percent of the fees collected pursuant to this section shall be used by the commission for administrative purposes.

C. Payments from the transportation division fund shall be made upon vouchers issued and signed by the director of the administrative services division of the public regulation commission or the director's authorized representative upon warrants drawn by the secretary of finance and administration.

History: Laws 2016, ch. 80, 19.



Section 65-7-20 - Records pursuant to rules of the public regulation commission.

65-7-20. Records pursuant to rules of the public regulation commission.

A. A transportation network company holding a permit issued by the public regulation commission shall maintain the records required pursuant to the Transportation Network Company Services Act to be collected by the transportation network company, including records regarding transportation network company drivers.

B. In response to a specific complaint, the public regulation commission, its employees or its duly authorized agents may inspect those records held by a transportation network company for the investigation and resolution of the complaint.

C. No more than semiannually and as determined by the public regulation commission, the commission, its employees or its duly authorized agents may, in a mutually agreed setting, inspect those records held by a transportation network company whose review is necessary to ensure public safety; provided that such review shall be on an audit rather than a comprehensive basis.

D. Any proprietary records obtained by the public regulation commission pursuant to this section shall not be subject to disclosure by the commission.

History: Laws 2016, ch. 80, 20.



Section 65-7-21 - Administrative penalties.

65-7-21. Administrative penalties.

A. If the public regulation commission finds after investigation that a provision of the Transportation Network Company Services Act or an order or rule of the commission is being, has been or is about to be violated, it may issue an order specifying the actual or proposed acts or omissions to act that constitute a violation and require that the violation be discontinued, rectified or prevented.

B. Notwithstanding the existence of any other penalties, the public regulation commission may assess an administrative fine of not more than one thousand dollars ($1,000) for each violation of a provision of the Transportation Network Company Services Act or of a lawful rule or order of the commission. In the case of a continuing violation, each day's violation shall be deemed to be a separate and distinct offense.

C. All penalties accruing under the Transportation Network Company Services Act shall be cumulative, and a suit for recovery of one penalty shall not be a bar to or affect the recovery of any other penalty or be a bar to any criminal prosecution.

History: Laws 2016, ch. 80, 21.



Section 65-7-22 - Involuntary suspension and revocation.

65-7-22. Involuntary suspension and revocation.

A. The public regulation commission shall immediately suspend, without notice or a hearing, the permit of a transportation network company that:

(1) does not continuously maintain the insurance coverage prescribed by the Transportation Network Company Services Act;

(2) does not pay the fees owed by the transportation network company and the transportation network company's drivers; or

(3) operates in a manner that poses an immediate or imminent threat to public safety.

B. Once suspended, the transportation network company may apply for reinstatement by requesting a public hearing before the public regulation commission and shall establish that the basis for the suspension has been corrected.

History: Laws 2016, ch. 80, 22.









Chapter 66 - Motor Vehicles

Article 1 - General Provisions

Section 66-1-1 - Short title.

66-1-1. Short title.

Articles 1 through 8 of Chapter 66 NMSA 1978 [except 66-7-102.1 NMSA 1978] may be cited as the "Motor Vehicle Code".

History: 1953 Comp., 64-1-1, enacted by Laws 1978, ch. 35, 1.



Section 66-1-2 - Severability.

66-1-2. Severability.

If any part or application of the Motor Vehicle Code is held invalid, the remainder, or its application to other situations or persons, shall not be affected.

History: 1953 Comp., 64-1-2, enacted by Laws 1978, ch. 35, 2.



Section 66-1-3 - Savings clauses.

66-1-3. Savings clauses.

A. All valid certificates of title issued under the provisions of previously existing laws shall continue in effect and shall be considered as having been issued under the provisions of the Motor Vehicle Code.

B. All registration cards and registration plates issued under the provisions of previously existing laws shall continue to be valid until their expiration or termination as determined by the prior law.

C. All liens and bonds filed under the provisions of previously existing laws shall continue to be valid until their expiration or termination as determined by the prior law.

D. All licenses and all demonstration numbers, special plates and special permits issued under the provisions of previously existing law shall continue to be valid until their expiration or termination as determined by the prior law.

E. The division is directed to administer the provisions of previously existing laws to effect the provisions of this section.

History: 1953 Comp., 64-1-3, enacted by Laws 1978, ch. 35, 3; 1987, ch. 268, 16.



Section 66-1-4 - Definitions.

66-1-4. Definitions.

A. Sections 66-1-4.1 through 66-1-4.20 NMSA 1978 define terms for general purposes of the Motor Vehicle Code. When in a specific section of the Motor Vehicle Code a different meaning is given for a term defined for general purposes in Sections 66-1-4.1 through 66-1-4.20 NMSA 1978, the specific section's meaning and application of the term shall control.

B. All references in the Motor Vehicle Code and elsewhere in the NMSA 1978 to Section 66-1-4 NMSA 1978 shall be construed to include Sections 66-1-4.1 through 66-1-4.20 NMSA 1978.

C. All references in the NMSA 1978 to the "department of motor vehicles" or "department" shall, whenever appropriate, mean the taxation and revenue department.

D. All references in the NMSA 1978 to the "commissioner of motor vehicles" or "commissioner" shall, whenever appropriate, mean the secretary.

History: 1953 Comp., 64-1-4, enacted by Laws 1978, ch. 35, 4; 1979, ch. 71, 1; 1981, ch. 361, 2; 1983, ch. 295, 27; 1987, ch. 250, 1; 1987, ch. 268, 17; 1988, ch. 56, 2; 1989, ch. 318, 1; 1990, ch. 120, 1; 1991, ch. 160, 1.



Section 66-1-4.1 - Definitions.

66-1-4.1. Definitions.

As used in the Motor Vehicle Code:

A. "abandoned vehicle" means a vehicle or motor vehicle that has been determined by a New Mexico law enforcement agency:

(1) to have been left unattended on either public or private property for at least thirty days;

(2) not to have been reported stolen;

(3) not to have been claimed by any person asserting ownership; and

(4) not to have been shown by normal record-checking procedures to be owned by any person;

B. "access aisle" means a space designed to allow a person with a significant mobility limitation to safely exit and enter a motor vehicle that is immediately adjacent to a designated parking space for persons with significant mobility limitation and that may be common to two such parking spaces of at least sixty inches in width or, if the parking space is designed for van accessibility, ninety-six inches in width, and clearly marked and maintained with blue striping and, after January 1, 2011, the words "NO PARKING" in capital letters, each of which shall be at least one foot high and at least two inches wide, placed at the rear of the access aisle so as to be close to where an adjacent vehicle's rear tires would be placed;

C. "actual empty weight" means the weight of a vehicle without a load;

D. "additional place of business", for dealers and auto recyclers, means locations in addition to an established place of business as defined in Section 66-1-4.5 NMSA 1978 and meeting all the requirements of an established place of business, except Paragraph (5) of Subsection C of Section 66-1-4.5 NMSA 1978, but "additional place of business" does not mean a location used solely for storage and that is not used for wrecking, dismantling, sale or resale of vehicles;

E. "alcoholic beverages" means any and all distilled or rectified spirits, potable alcohol, brandy, whiskey, rum, gin, aromatic bitters or any similar alcoholic beverage, including all blended or fermented beverages, dilutions or mixtures of one or more of the foregoing containing more than one-half percent alcohol but excluding medicinal bitters;

F. "authorized emergency vehicle" means any fire department vehicle, police vehicle and ambulance and any emergency vehicles of municipal departments or public utilities that are designated or authorized as emergency vehicles by the director of the New Mexico state police division of the department of public safety or local authorities;

G. "autocycle" means a three-wheeled motorcycle on which the driver and all passengers ride in a completely or partially enclosed seating area and that is manufactured to comply with all applicable federal standards, regulations and laws and is equipped with:

(1) non-straddle seating;

(2) rollover protection;

(3) safety belts for all occupants;

(4) antilock brakes;

(5) a steering wheel; and

(6) pedals; and

H. "auto recycler" means a person engaged in this state in an established business that includes acquiring vehicles that are required to be registered under the Motor Vehicle Code for the purpose of dismantling, wrecking, shredding, compacting, crushing or otherwise destroying vehicles for reclaimable parts or scrap material to sell.

History: 1978 Comp., 66-1-4.1, enacted by Laws 1990, ch. 120, 2; 1999, ch. 297, 4; 2005, ch. 324, 1; 2007, ch. 319, 2; 2010, ch. 74, 2; 2011, ch. 78, 1; 2015, ch. 53, 2; 2017, ch. 54, 1.



Section 66-1-4.2 - Definitions.

66-1-4.2. Definitions.

As used in the Motor Vehicle Code:

A. "bicycle" means every device propelled by human power upon which any person may ride, having two tandem wheels, except scooters and similar devices;

B. "bureau" means the traffic safety bureau of the department of transportation;

C. "bus" means every motor vehicle designed and used for the transportation of persons and every motor vehicle, other than a taxicab, designed and used for the transportation of persons for compensation; and

D. "business district" means the territory contiguous to and including a highway when within any three hundred feet along the highway there are buildings in use for business or industrial purposes, including but not limited to hotels, banks or office buildings, railroad stations and public buildings that occupy at least fifty percent of the frontage on one side or fifty percent of the frontage collectively on both sides of the highway.

History: 1978 Comp., 66-1-4.2, enacted by Laws 1990, ch. 120, 3; 1993, ch. 68, 38; 2015, ch. 3, 33.



Section 66-1-4.3 - Definitions.

66-1-4.3. Definitions.

As used in the Motor Vehicle Code:

A. "camping body" means a vehicle body primarily designed or converted for use as temporary living quarters for recreational, camping or travel activities excluding recreational vehicles unless used in commerce;

B. "camping trailer" means a camping body, mounted on a chassis, or frame with wheels, designed to be drawn by another vehicle and that has collapsible partial side walls that fold for towing and unfold at the campsite;

C. "cancellation" means that a driver's license is annulled and terminated because of some error or defect or because the licensee is no longer entitled to the license, but cancellation of a license is without prejudice, and application for a new license may be made at any time after cancellation;

D. "casual sale" means the sale of a motor vehicle by the registered owner of the vehicle if the owner has not sold more than four vehicles in that calendar year;

E. "chassis" means the complete motor vehicle, including standard factory equipment, exclusive of the body and cab;

F. "collector" means a person who is the owner of one or more vehicles of historic or special interest who collects, purchases, acquires, trades or disposes of these vehicles or parts thereof for the person's own use in order to preserve, restore and maintain a similar vehicle for hobby purposes;

G. "combination" means any connected assemblage of a motor vehicle and one or more semitrailers, trailers or semitrailers converted to trailers by means of a converter gear;

H. "combination gross vehicle weight" means the sum total of the gross vehicle weights of all units of a combination;

I. "commerce" means the transportation of persons, property or merchandise for hire, compensation, profit or in the furtherance of a commercial enterprise in this state or between New Mexico and a place outside New Mexico, including a place outside the United States;

J. "commercial motor vehicle" means a self-propelled or towed vehicle, other than special mobile equipment, used on public highways in commerce to transport passengers or property when the vehicle:

(1) is operated interstate and has a gross vehicle weight rating or gross combination weight rating, or gross vehicle weight or gross combination weight, of four thousand five hundred thirty-six kilograms, or ten thousand one pounds or more; or is operated only in intrastate commerce and has a gross vehicle weight rating or gross combination weight rating, or gross vehicle weight or gross combination weight, of twenty-six thousand one or more pounds;

(2) is designed or used to transport more than eight passengers, including the driver, and is used to transport passengers for compensation;

(3) is designed or used to transport sixteen or more passengers, including the driver, and is not used to transport passengers for compensation; or

(4) is used to transport hazardous materials of the type or quantity requiring placarding under rules prescribed by applicable federal or state law;

K. "controlled-access highway" means every highway, street or roadway in respect to which owners or occupants of abutting lands and other persons have no legal right of access to or from the highway, street or roadway except at those points only and in the manner as may be determined by the public authority having jurisdiction over the highway, street or roadway;

L. "controlled substance" means any substance defined in Section 30-31-2 NMSA 1978 as a controlled substance;

M. "converter gear" means any assemblage of one or more axles with a fifth wheel mounted thereon, designed for use in a combination to support the front end of a semitrailer but not permanently attached thereto. A converter gear shall not be considered a vehicle, as that term is defined in Section 66-1-4.19 NMSA 1978, but weight attributable thereto shall be included in declared gross weight;

N. "conviction":

(1) means:

(a) a finding of guilt in the trial court in regard to which the violator has waived or exhausted all rights to appeal;

(b) a plea of guilty or nolo contendere accepted by the court;

(c) an unvacated forfeiture of bail or collateral deposited to secure a person's appearance in court; or

(d) the promise to mail a payment on a penalty assessment; and

(2) does not include a conditional discharge as provided in Section 31-20-13 NMSA 1978 or a deferred sentence when the terms of the deferred sentence are met;

O. "crosswalk" means:

(1) that part of a roadway at an intersection included within the connections of the lateral lines of the sidewalks on opposite sides of the highway measured from the curbs or, in the absence of curbs, from the edges of the traversable roadway; and

(2) any portion of a roadway at an intersection or elsewhere distinctly indicated for pedestrian crossing by lines or other markings on the surface; and

P. "curb cut" means a short ramp through a curb or built up to the curb.

History: 1978 Comp., 66-1-4.3, enacted by Laws 1990, ch. 120, 4; 1998, ch. 34, 1; 2001, ch. 127, 1; 2003, ch. 10, 3; 2005, ch. 312, 1; 2007, ch. 321, 1; 2009, ch. 200, 3.



Section 66-1-4.4 - Definitions.

66-1-4.4. Definitions.

As used in the Motor Vehicle Code:

A. "day" means calendar day, unless otherwise provided in the Motor Vehicle Code;

B. "dealer", except as specifically excluded, means any person who sells or solicits or advertises the sale of new or used motor vehicles, manufactured homes or trailers subject to registration in this state; "dealer" does not include:

(1) receivers, trustees, administrators, executors, guardians or other persons appointed by or acting under judgment, decree or order of any court;

(2) public officers while performing their duties as such officers;

(3) persons making casual sales of their own vehicles;

(4) finance companies, banks and other lending institutions making sales of repossessed vehicles; or

(5) licensed brokers under the Manufactured Housing Act [Chapter 60, Article 14 NMSA 1978] who, for a fee, commission or other valuable consideration, engage in brokerage activities related to the sale, exchange or lease purchase of pre-owned manufactured homes on a site installed for a consumer;

C. "declared gross weight" means the maximum gross vehicle weight or gross combination vehicle weight at which a vehicle or combination will be operated during the registration period, as declared by the registrant for registration and fee purposes; the vehicle or combination shall have only one declared gross weight for all operating considerations;

D. "department" means the taxation and revenue department, the secretary of taxation and revenue or any employee of the department exercising authority lawfully delegated to that employee by the secretary;

E. "designated accessible parking space for persons with significant mobility limitation" means any space, including an access aisle, that is marked and reserved for the parking of a passenger vehicle that carries registration plates or a parking placard with the international symbol of access issued in accordance with Section 66-3-16 NMSA 1978 and that is designated by a conspicuously posted sign bearing the international symbol of access and, if the parking space is paved, by a clearly visible depiction of this symbol painted in blue on the pavement of the space;

F. "director" means the secretary;

G. "disqualification" means a prohibition against driving a commercial motor vehicle;

H. "distinguishing number" means the number assigned by the department to a vehicle whose identifying number has been destroyed or obliterated or the number assigned by the department to a vehicle that has never had an identifying number;

I. "distributor" means a person who distributes or sells new or used motor vehicles to dealers and who is not a manufacturer;

J. "division", without further specification, "division of motor vehicles" or "motor vehicle division" means the department;

K. "driver" means every person who drives or is in actual physical control of a motor vehicle, including a motorcycle, upon a highway, who is exercising control over or steering a vehicle being towed by a motor vehicle or who operates or is in actual physical control of an off-highway motor vehicle;

L. "driver's license" means a license or a class of license issued by a state or other jurisdiction pertaining to the authorizing of persons to operate motor vehicles and that meets federal requirements to be accepted by federal agencies for official federal purposes;

M. "driveaway-towaway operation" means an operation in which any motor vehicle, new or used, is the item being transported when one set or more of wheels of any such motor vehicle is on the roadway during the course of transportation, whether or not the motor vehicle furnishes the motive power; and

N. "driving authorization card" means a card issued or recognized under the laws of New Mexico pertaining to the authorizing of persons to operate motor vehicles and not intended to be accepted by federal agencies for official federal purposes.

History: 1978 Comp., 66-1-4.4, enacted by Laws 1990, ch. 120, 5; 1991, ch. 160, 2; 1999, ch. 297, 5; 2007, ch. 319, 3; 2016, ch. 79, 1.



Section 66-1-4.5 - Definitions.

66-1-4.5. Definitions.

As used in the Motor Vehicle Code:

A. "electric personal assistive mobility device" means a self-balancing device having two nontandem wheels designed to transport a single person by means of an electric propulsion system with an average power of one horsepower and with a maximum speed on a paved level surface of less than twenty miles per hour when powered solely by its propulsion system and while being ridden by an operator who weighs one hundred seventy pounds;

B. "essential parts" means all integral and body parts of a vehicle of a type required to be registered by the provisions of the Motor Vehicle Code, the removal, alteration or substitution of which would tend to conceal the identity of the vehicle or substantially alter its appearance, model, type or mode of operation;

C. "established place of business", for a dealer or auto recycler, means a place:

(1) devoted exclusively to the business for which the dealer or auto recycler is licensed and related business;

(2) identified by a prominently displayed sign giving the dealer's or auto recycler's trade name used by the business;

(3) of sufficient size or space to permit the display of one or more vehicles or to permit the parking or storing of vehicles to be dismantled or wrecked for recycling;

(4) on which there is located an enclosed building on a permanent foundation, which building meets the building requirements of the community and is large enough to accommodate the office or offices of the dealer or auto recycler and large enough to provide a safe place to keep the books and records of the dealer or auto recycler;

(5) where the principal portion of the business of the dealer or auto recycler is conducted and where the books and records of the business are kept and maintained; and

(6) where vehicle sales are of new vehicles only, such as a department store or a franchisee of a department store, as long as the department store or franchisee keeps the books and records of its vehicle business in a general office location at its place of business; as used in this paragraph, "department store" means a business that offers a variety of merchandise other than vehicles, and sales of the merchandise other than vehicles constitute at least eighty percent of the gross sales of the business; and

D. "explosives" means any chemical compound or mechanical mixture that is commonly used or intended for the purpose of producing an explosion and that contains any oxidizing and combustive units or other ingredients in such proportions, quantities or packing that an ignition by fire, friction, concussion, percussion or detonator of any part of the compound or mixture may cause such a sudden generation of highly heated gases that the resultant gaseous pressures are capable of producing destructive effects on contiguous objects or of destroying life or limb.

History: 1978 Comp., 66-1-4.5, enacted by Laws 1990, ch. 120, 6; 2005, ch. 324, 2; 2007, ch. 319, 4.



Section 66-1-4.6 - Definitions.

66-1-4.6. Definitions.

As used in the Motor Vehicle Code:

A. "farm tractor" means every motor vehicle designed and used primarily as a farm implement for drawing plows, mowing machines and other implements of husbandry;

B. "financial responsibility" means the ability to respond in damages for liability resulting from traffic accidents arising out of the ownership, maintenance or use of a motor vehicle of a type subject to registration under the laws of New Mexico, in amounts not less than specified in the Mandatory Financial Responsibility Act [66-5-201 NMSA 1978] or having in effect a motor vehicle insurance policy. "Financial responsibility" includes a motor vehicle insurance policy, a surety bond or evidence of a sufficient cash deposit with the state treasurer;

C. "first offender" means a person who for the first time under state or federal law or a municipal ordinance or a tribal law has been adjudicated guilty of the charge of driving a motor vehicle while under the influence of intoxicating liquor or any other drug that renders the person incapable of safely driving a motor vehicle, regardless of whether the person's sentence was suspended or deferred;

D. "flammable liquid" means any liquid that has a flash point of seventy degrees fahrenheit or less, as determined by a tagliabue or equivalent closed-cup test device;

E. "foreign jurisdiction" means any jurisdiction other than a state of the United States or the District of Columbia;

F. "foreign vehicle" means every vehicle of a type required to be registered under the provisions of the Motor Vehicle Code brought into this state from another state, territory or country; and

G. "freight trailer" means any trailer, semitrailer or pole trailer drawn by a truck tractor or road tractor, and any trailer, semitrailer or pole trailer drawn by a truck that has a gross vehicle weight of more than twenty-six thousand pounds, but "freight trailer" does not include manufactured homes, trailers of less than one-ton carrying capacity used to transport animals or fertilizer trailers of less than three thousand five hundred pounds empty weight.

History: 1978 Comp., 66-1-4.6, enacted by Laws 1990, ch. 120, 7; 1998, ch. 34, 2; 2003, ch. 164, 1.



Section 66-1-4.7 - Definitions.

66-1-4.7. Definitions.

As used in the Motor Vehicle Code:

A. "gross combination vehicle weight" means the total of the gross vehicle weights of all units of a combination;

B. "gross combination weight rating" means the value specified by the manufacturer as the loaded weight of a combination; however, in the absence of a value specified by the manufacturer, the gross combination weight rating shall be determined by adding the gross vehicle weight rating of the power unit and the total weight of the towed unit or units and the load on those units;

C. "gross factory shipping weight" means the weight indicated on the manufacturer's certificate of origin;

D. "gross vehicle weight" means the weight of a loaded vehicle; and

E. "gross vehicle weight rating" means the value specified by the manufacturer as the loaded weight of a single vehicle.

History: 1978 Comp., 66-1-4.7, enacted by Laws 1990, ch. 120, 8; 2007, ch. 319, 5.



Section 66-1-4.8 - Definitions.

66-1-4.8. Definitions.

As used in the Motor Vehicle Code:

A. "hazardous material" means a substance or material in a quantity and form that may pose an unreasonable risk to health, safety or property when transported in commerce;

B. "highway" or "street" means every way or place generally open to the use of the public as a matter of right for the purpose of vehicular travel, even though it may be temporarily closed or restricted for the purpose of construction, maintenance, repair or reconstruction;

C. "historic or special interest vehicle" means a vehicle of any age that, because of its significance, is being collected, preserved, restored or maintained by a collector as a leisure pursuit;

D. "horseless carriage" means a motor vehicle at least thirty-five years old that is owned as a collector's item and used solely for exhibition and educational purposes; and

E. "house trailer" means a manufactured home.

History: 1978 Comp., 66-1-4.8, enacted by Laws 1990, ch. 120, 9; 1991, ch. 160, 3.



Section 66-1-4.9 - Definitions.

66-1-4.9. Definitions.

As used in the Motor Vehicle Code:

A. "implement of husbandry" means every vehicle that is designed for agricultural purposes and exclusively used by the owner in the conduct of agricultural operations;

B. "international registration plan" means the registration reciprocity agreement among the contiguous states of the United States, the District of Columbia and provinces of Canada providing for payment of apportionable fees on the basis of total distance operated in all jurisdictions. The international registration plan is a method of registering fleets of vehicles that travel in two or more member jurisdictions and complies with the federal Intermodal Surface Transportation and Efficiency Act of 1991;

C. "intersection" means:

(1) the area embraced within the prolongation or connection of the lateral curb lines or, if none, then the lateral boundary lines of the roadways of two highways that join one another at, or approximately at, right angles, or the area within which vehicles traveling upon different highways joining at any other angle may come in conflict; and

(2) where a highway includes two roadways thirty feet or more apart, every crossing of each roadway of that divided highway by an intersecting highway shall be regarded as a separate intersection; in the event that the intersecting highway also includes two roadways thirty feet or more apart, every crossing of two roadways of those highways shall be regarded as a separate intersection;

D. "inventory", when referring to a vehicle dealer, means a vehicle held for sale or lease in the ordinary course of business, the cost of which is used in calculating the dealer's cost of goods sold for federal income tax purposes; and

E. "jurisdiction", without modification, means "state".

History: 1978 Comp., 66-1-4.9, enacted by Laws 1990, ch. 120, 10; 1998, ch. 48, 1; 2015, ch. 9, 1.



Section 66-1-4.10 - Definitions.

66-1-4.10. Definitions.

As used in the Motor Vehicle Code:

A. "laned roadway" means a roadway that is divided into two or more clearly marked lanes for vehicular traffic;

B. "law enforcement agency designated by the division" means the law enforcement agency indicated on the dismantler's notification form as the appropriate agency for the receipt of the appropriate copy of that form;

C. "lawful status" means the legal right to be present in the United States, as that phrase is used in the federal REAL ID Act of 2005;

D. "license", without modification, means any license, permit or driving authorization card recognized under the laws of New Mexico pertaining to the authorizing of persons to operate motor vehicles;

E. "lien" or "encumbrance" means every chattel mortgage, conditional sales contract, lease, purchase lease, sales lease, contract, security interest under the Uniform Commercial Code [Chapter 55 NMSA 1978] or other instrument in writing having the effect of a mortgage or lien or encumbrance upon, or intended to hold, the title to any vehicle in the former owner, possessor or grantor; and

F. "local authorities" means every county, municipality and any local board or body having authority to enact laws relating to traffic under the constitution and laws of this state.

History: 1978 Comp., 66-1-4.10, enacted by Laws 1990, ch. 120, 11; 2016, ch. 79, 2.



Section 66-1-4.11 - Definitions.

66-1-4.11. Definitions.

As used in the Motor Vehicle Code:

A. "mail" means any item properly addressed with postage prepaid delivered by the United States postal service or any other public or private enterprise primarily engaged in the transport and delivery of letters, packages and other parcels;

B. "manufactured home" means a movable or portable housing structure that exceeds either a width of eight feet or a length of forty feet, constructed to be towed on its own chassis and designed to be installed with or without a permanent foundation for human occupancy;

C. "manufacturer" means every person engaged in the business of constructing or assembling vehicles of a type required to be registered under the Motor Vehicle Code;

D. "manufacturer's certificate of origin" means a certification, on a form supplied by or approved by the department, signed by the manufacturer that the new vehicle or boat described in the certificate has been transferred to the New Mexico dealer or distributor named in the certificate or to a dealer duly licensed or recognized as such in another state, territory or possession of the United States and that such transfer is the first transfer of the vehicle or boat in ordinary trade and commerce;

E. "moped" means a two-wheeled or three-wheeled vehicle with an automatic transmission and a motor having a piston displacement of less than fifty cubic centimeters, that is capable of propelling the vehicle at a maximum speed of not more than thirty miles an hour on level ground, at sea level;

F. "motorcycle" means every motor vehicle having a seat or saddle for the use of the rider and designed to travel on not more than three wheels in contact with the ground, including autocycles and excluding a tractor;

G. "motor home" means a camping body built on a self-propelled motor vehicle chassis so designed that seating for driver and passengers is within the body itself;

H. "motor vehicle" means every vehicle that is self-propelled and every vehicle that is propelled by electric power obtained from batteries or from overhead trolley wires, but not operated upon rails; but for the purposes of the Mandatory Financial Responsibility Act [66-5-201 through 66-5-239 NMSA 1978], "motor vehicle" does not include "special mobile equipment"; and

I. "motor vehicle insurance policy" means a policy of vehicle insurance that covers self-propelled vehicles of a kind required to be registered pursuant to New Mexico law for use on the public streets and highways. A "motor vehicle insurance policy":

(1) shall include:

(a) motor vehicle bodily injury and property damage liability coverages in compliance with the Mandatory Financial Responsibility Act; and

(b) uninsured motorist coverage, subject to the provisions of Section 66-5-301 NMSA 1978 permitting the insured to reject such coverage; and

(2) may include:

(a) physical damage coverage;

(b) medical payments coverage; and

(c) other coverages that the insured and the insurer agree to include within the policy.

History: 1978 Comp., 66-1-4.11, enacted by Laws 1990, ch. 120, 12; 1998, ch. 34, 3; 2007, ch. 319, 6; 2015, ch. 53, 3.



Section 66-1-4.12 - Definitions.

66-1-4.12. Definitions.

As used in the Motor Vehicle Code:

A. "natural gas vehicle" means a vehicle operated by an engine that primarily uses natural gas;

B. "neighborhood electric car" means a four-wheeled electric motor vehicle that has a maximum speed of more than twenty miles per hour but less than twenty-five miles per hour and complies with the federal requirements specified in 49 CFR 571.500;

C. "nonrepairable vehicle" means a vehicle of a type otherwise subject to registration that:

(1) has no resale value except as a source of parts or scrap metal or that the owner irreversibly designates as a source of parts or scrap metal or for destruction;

(2) has been substantially stripped as a result of theft or is missing all of the bolts on sheet metal body panels, all of the doors and hatches, substantially all of the interior components and substantially all of the grill and light assemblies and has little or no resale value other than its worth as a source of a vehicle identification number that could be used illegally; or

(3) is a substantially burned vehicle that has burned to the extent that there are no more usable or repairable body or interior components, tires and wheels or drive train components or that the owner irreversibly designates for destruction or as having little or no resale value other than its worth as a source of scrap metal or as a source of a vehicle identification number that could be used illegally;

D. "nonrepairable vehicle certificate" means a vehicle ownership document conspicuously labeled "NONREPAIRABLE" issued to the owner of the nonrepairable vehicle;

E. "nonresident" means every person who is not a resident of this state;

F. "nonresident commercial driver's license" means a commercial driver's license issued by another state to a person domiciled in that state or by a foreign country to a person domiciled in that country; and

G. "nonresident's operating privilege" means the privilege conferred upon a nonresident by the laws of this state pertaining to the operation by the nonresident of a motor vehicle, or the use of a motor vehicle owned by the nonresident, in this state.

History: 1978 Comp., 66-1-4.12, enacted by Laws 1990, ch. 120, 13; 2005, ch. 324, 3; 2007, ch. 319, 7; 2016, ch. 70, 1.



Section 66-1-4.13 - Definitions.

66-1-4.13. Definitions.

As used in the Motor Vehicle Code:

A. "odometer" means a device for recording the total mileage traveled by a vehicle from the vehicle's manufacture and for so long as the vehicle is operable on the highways;

B. "off-highway motor vehicle" means any motor vehicle operated or used exclusively off the highways of this state and that is not legally equipped for operation on the highways of this state;

C. "official printout" means any record supplied by the division or a similar agency or government entity that indicates the lienholders of record or owners of record of a vehicle or motor vehicle registered within that government's jurisdiction or indicates information about a driver's license or identification card, including traffic violation history or status;

D. "official traffic-control devices" means all signs, signals, markings and devices not inconsistent with the Motor Vehicle Code placed or erected, by authority of a public body or official having jurisdiction, for the purpose of regulating, warning or guiding traffic;

E. "operator" means driver, as defined in Section 66-1-4.4 NMSA 1978; and

F. "owner" means a person who holds the legal title of a vehicle and may include a conservator, guardian, personal representative, executor or similar fiduciary, or, in the event that a vehicle is the subject of an agreement for conditional sale or lease with the right of purchase upon performance of the conditions stated in the agreement and with an immediate right of possession vested in the conditional vendee or lessee, or, in the event that a mortgagor of a vehicle is entitled to possession, then such conditional vendee or lessee or mortgagor.

History: 1978 Comp., 66-1-4.13, enacted by Laws 1990, ch. 120, 14.



Section 66-1-4.14 - Definitions.

66-1-4.14. Definitions.

As used in the Motor Vehicle Code:

A. "park" or "parking" means the standing of a vehicle, whether occupied or not, other than temporarily for the purpose of and while actually engaged in loading and unloading;

B. "parking lot" means a parking area provided for the use of patrons of any office of state or local government or of any public accommodation, retail or commercial establishment;

C. "parts car" means a motor vehicle generally in nonoperable condition that is owned by a collector to furnish parts that are usually nonobtainable from normal sources, thus enabling a collector to preserve, restore and maintain a motor vehicle of historic or special interest;

D. "pedestrian" means any natural person on foot;

E. "person" means every natural person, firm, copartnership, association, corporation or other legal entity;

F. "personal information" means information that identifies an individual, including an individual's photograph, social security number, driver identification number, name, address other than zip code, telephone number and medical or disability information, but "personal information" does not include information on vehicles, vehicle ownership, vehicular accidents, driving violations or driver status;

G. "placard" or "parking placard" means a card-like device that identifies the vehicle as being currently in use to transport a person with severe mobility impairment and issued pursuant to Section 66-3-16 NMSA 1978 to be displayed inside a motor vehicle so as to be readily visible to an observer outside the vehicle;

H. "pneumatic tire" means every tire in which compressed air is designed to support the load;

I. "pole trailer" means any vehicle without motive power, designed to be drawn by another vehicle and attached to the towing vehicle by means of a reach or pole or by being boomed or otherwise secured to the towing vehicle and ordinarily used for transporting long or irregularly shaped loads such as poles, structures, pipes and structural members capable, generally, of sustaining themselves as beams between the supporting connections;

J. "police or peace officer" means every officer authorized to direct or regulate traffic or to make arrests for violations of the Motor Vehicle Code;

K. "private road or driveway" means every way or place in private ownership used for vehicular travel by the owner and those having express or implied permission from the owner, but not other persons; and

L. "property owner" means the owner of a piece of land or the agent of that property owner.

History: 1978 Comp., 66-1-4.14, enacted by Laws 1990, ch. 120, 15; 1995, ch. 135, 1; 1999, ch. 297, 6.



Section 66-1-4.15 - Definitions.

66-1-4.15. Definitions.

As used in the Motor Vehicle Code:

A. "railroad" means a carrier of persons or property upon cars operated upon stationary rails;

B. "railroad sign or signal" means any sign, signal or device erected by authority of a public body or official or by a railroad and intended to give notice of the presence of railroad tracks or the approach of a railroad train;

C. "railroad train" means a steam engine, electric or other motor, with or without cars coupled thereto, operated upon rails;

D. "reconstructed vehicle" means any vehicle assembled or constructed largely by means of essential parts, new or used, derived from other vehicles or which, if originally otherwise assembled or constructed, has been materially altered by the removal of essential parts, new or used;

E. "recreational travel trailer" means a camping body designed to be drawn by another vehicle;

F. "recreational vehicle" means a vehicle with a camping body that has its own motive power, is affixed to or is drawn by another vehicle and includes motor homes, travel trailers and truck campers;

G. "registration" means registration certificates and registration plates issued under the laws of New Mexico pertaining to the registration of vehicles;

H. "registration number" means the number assigned upon registration by the division to the owner of a vehicle or motor vehicle required to be registered by the Motor Vehicle Code;

I. "registration plate" means the plate, marker, sticker or tag assigned by the division for the identification of the registered vehicle;

J. "residence district" means the territory contiguous to and including a highway not comprising a business district when the property on the highway for a distance of three hundred feet or more is in the main improved with residences or residences and buildings in use for business;

K. "revocation" means that the driver's license and privilege to drive a motor vehicle on the public highways are terminated and shall not be renewed or restored, except that an application for a new license may be presented to and acted upon by the division after the expiration of at least one year after date of revocation;

L. "right of way" means the privilege of the immediate use of the roadway;

M. "road tractor" means every motor vehicle designed and used primarily for drawing other vehicles and constructed not to carry a significant load on the road tractor, either independently or as any part of the weight of a vehicle or load drawn; and

N. "roadway" means that portion of a street or highway improved, designed or ordinarily used for vehicular travel, exclusive of the berm or shoulder; when a highway includes two or more separate roadways, the term "roadway" refers to each roadway separately but not to all of the roadways collectively.

History: 1978 Comp., 66-1-4.15, enacted by Laws 1990, ch. 120, 16; 2001, ch. 127, 2; 2007, ch. 319, 8.



Section 66-1-4.16 - Definitions.

66-1-4.16. Definitions.

As used in the Motor Vehicle Code:

A. "safety glazing materials" means glazing materials constructed, treated or combined with other materials to reduce substantially, in comparison with ordinary sheet glass or plate glass, the likelihood of injury to persons by objects from exterior sources or by these safety glazing materials when they are cracked and broken;

B. "safety zone" means the area or space that is officially set apart within a highway for the exclusive use of pedestrians and that is protected or is so marked or indicated by adequate signs as to be plainly visible at all times while set apart as a safety zone;

C. "salvage vehicle" means a vehicle:

(1) other than a nonrepairable vehicle, of a type subject to registration that has been wrecked, destroyed or damaged excluding, pursuant to rules issued by the department, hail damage, to the extent that the owner, leasing company, financial institution or the insurance company that insured or is responsible for repair of the vehicle considers it uneconomical to repair the vehicle and that is subsequently not repaired by or for the person who owned the vehicle at the time of the event resulting in damage; or

(2) that was determined to be uneconomical to repair and for which a total loss payment is made by an insurer, whether or not the vehicle is subsequently repaired, if, prior to or upon making payment to the claimant, the insurer obtained the agreement of the claimant to the amount of the total loss settlement and informed the claimant that, pursuant to rules of the department, the title must be branded and submitted to the department for issuance of a salvage certificate of title for the vehicle;

D. "school bus" means a commercial motor vehicle used to transport preprimary, primary or secondary school students from home to school, from school to home or to and from school-sponsored events, but not including a vehicle:

(1) operated by a common carrier, subject to and meeting all requirements of the public regulation commission but not used exclusively for the transportation of students;

(2) operated solely by a government-owned transit authority, if the transit authority meets all safety requirements of the public regulation commission but is not used exclusively for the transportation of students;

(3) operated as a per capita feeder as provided in Section 22-16-6 NMSA 1978; or

(4) that is a minimum six-passenger, full-size, extended-length, sport utility vehicle operated by a school district employee pursuant to Subsection D of Section 22-16-4 NMSA 1978;

E. "seal" means the official seal of the taxation and revenue department as designated by the secretary;

F. "secretary" means the secretary of taxation and revenue, and, except for the purposes of Sections 66-2-3 and 66-2-12 NMSA 1978, also includes the deputy secretary and any division director delegated by the secretary;

G. "semitrailer" means a vehicle without motive power, other than a pole trailer, designed for carrying persons or property and for being drawn by a motor vehicle and so constructed that some significant part of its weight and that of its load rests upon or is carried by another vehicle;

H. "sidewalk" means a portion of street between the curb lines, or the lateral lines of a roadway, and the adjacent property lines, intended for the use of pedestrians;

I. "slow-moving vehicle" means a vehicle that is ordinarily moved, operated or driven at a speed less than twenty-five miles per hour;

J. "solid tire" means every tire of rubber or other resilient material that does not depend upon compressed air for the support of the load;

K. "special mobile equipment" means a vehicle not designed or used primarily for the transportation of persons or property and incidentally operated or moved over the highways, including but not limited to farm tractors, road construction or maintenance machinery, ditch-digging apparatus, well-boring apparatus and concrete mixers;

L. "specially constructed vehicle" means a vehicle of a type required to be registered under the Motor Vehicle Code not originally constructed under a distinctive name, make, model or type by a generally recognized manufacturer of vehicles and not materially altered from its original construction;

M. "state" means a state, territory or possession of the United States, the District of Columbia or any state of the Republic of Mexico or the Federal District of Mexico or a province of the Dominion of Canada;

N. "state highway" means a public highway that has been designated as a state highway by the legislature, the state transportation commission or the secretary of transportation;

O. "stop", when required, means complete cessation from movement;

P. "stop, stopping or standing", when prohibited, means any stopping or standing of a vehicle, whether occupied or not, except when necessary to avoid conflict with other traffic or in compliance with the directions of a police officer or traffic-control sign or signal;

Q. "street" or "highway" means a way or place generally open to the use of the public as a matter of right for the purpose of vehicular travel, even though it may be temporarily closed or restricted for the purpose of construction, maintenance, repair or reconstruction;

R. "subsequent offender" means a person who was previously a first offender and who again, under state law, federal law or a municipal ordinance or a tribal law, has been adjudicated guilty of the charge of driving a motor vehicle while under the influence of intoxicating liquor or any drug that rendered the person incapable of safely driving a motor vehicle, regardless of whether the person's sentence was suspended or deferred; and

S. "suspension" means that a person's driver's license and privilege to drive a motor vehicle on the public highways are temporarily withdrawn.

History: 1978 Comp., 66-1-4.16, enacted by Laws 1990, ch. 120, 17; 1991, ch. 160, 4; 2003, ch. 142, 7; 2003, ch. 164, 2; 2004, ch. 59, 3; 2005, ch. 324, 4; 2007, ch. 321, 2; 2017, ch. 94, 2.



Section 66-1-4.17 - Definitions.

66-1-4.17. Definitions.

As used in the Motor Vehicle Code:

A. "tank vehicle" means a motor vehicle that is designed to transport any liquid or gaseous material within a tank that is either permanently or temporarily attached to the vehicle or the chassis and that has either a gross vehicle weight rating of twenty-six thousand one or more pounds or is used in the transportation of hazardous materials requiring placarding of the vehicle under applicable law;

B. "taxicab" means a motor vehicle used for hire in the transportation of persons, having a normal seating capacity of not more than seven persons;

C. "temporary off-site location" means a location other than a dealer's established or additional place of business that is used exclusively for the display of vehicles or vessels for sale or resale and for related business;

D. "through highway" means every highway or portion of a highway at the entrance to which vehicular traffic from intersecting highways is required by law to stop before entering or crossing it when stop signs are erected as provided in the Motor Vehicle Code;

E. "title service company" means a person, other than the department, an agent of the department, a licensed dealer or the motor transportation division of the department of public safety, who for consideration issues temporary registration plates or prepares and submits to the department on behalf of others applications for registration of or title to motor vehicles;

F. "traffic" means pedestrians, ridden or herded animals, vehicles and other conveyances either singly or together using any highway for purposes of travel;

G. "traffic-control signal" means any device, whether manually, electrically or mechanically operated, by which traffic is alternately directed to stop and to proceed;

H. "traffic safety bureau" means the traffic safety bureau of the department of transportation;

I. "trailer" means any vehicle without motive power, designed for carrying persons or property and for being drawn by a motor vehicle, and so constructed that no significant part of its weight rests upon the towing vehicle;

J. "transaction" means all operations necessary at one time with respect to one identification card, one driver, one vessel or one vehicle;

K. "transportation inspector" means an employee of the motor transportation division of the department of public safety who has been certified by the director of the division to enter upon and perform inspections of motor carriers' vehicles in operation;

L. "transporter of manufactured homes" means a commercial motor vehicle operation engaged in the business of transporting manufactured homes from the manufacturer's location to the first dealer's location. A "transporter of manufactured homes" may or may not be associated with or affiliated with a particular manufacturer or dealer;

M. "travel trailer" means a trailer with a camping body and includes recreational travel trailers and camping trailers;

N. "trial court" means the magistrate, municipal or district court that tries the case concerning an alleged violation of a provision of the Motor Vehicle Code;

O. "tribal court" means a court created by a tribe or a court of Indian offense created by the United States secretary of the interior;

P. "tribe" means an Indian nation, tribe or pueblo located wholly or partially in New Mexico;

Q. "truck" means every motor vehicle designed, used or maintained primarily for the transportation of property;

R. "truck camper" means a camping body designed to be loaded onto, or affixed to, the bed or chassis of a truck. A camping body, when combined with a truck or truck cab and chassis, even though not attached permanently, becomes a part of the motor vehicle, and together they are a recreational unit to be known as a "truck camper"; there are three general types of truck campers:

(1) "slide-in camper" means a camping body designed to be loaded onto and unloaded from the bed of a pickup truck;

(2) "chassis-mount camper" means a camping body designed to be affixed to a truck cab and chassis; and

(3) "pickup cover" or "camper shell" means a camping body designed to provide an all-weather protective enclosure over the bed of a pickup truck and to be affixed to the pickup truck; and

S. "truck tractor" means every motor vehicle designed and used primarily for drawing other vehicles and constructed to carry a part of the weight of the vehicle and load drawn.

History: 1978 Comp., 66-1-4.17, enacted by Laws 1990, ch. 120, 18; 1998, ch. 48, 2; 1999, ch. 122, 1; 2001, ch. 127, 3; 2003, ch. 141, 1; 2003, ch. 164, 3; 2007, ch. 319, 9.



Section 66-1-4.18 - Definitions.

66-1-4.18. Definitions.

As used in the Motor Vehicle Code:

A. "unclaimed vehicle or motor vehicle" means a vehicle or motor vehicle that has been placed in an impound lot by a law enforcement agency or removed to any storage lot by a property owner, and to which no owner or lienholder of record has asserted a valid claim; and

B. "utility trailer" means any trailer, semitrailer or pole trailer, but does not include freight trailers, manufactured homes, trailers of less than one-ton carrying capacity used to transport animals or fertilizer trailers of less than three thousand five hundred pounds empty weight.

History: 1978 Comp., 66-1-4.18, enacted by Laws 1990, ch. 120, 19.



Section 66-1-4.19 - Definitions.

66-1-4.19. Definitions.

As used in the Motor Vehicle Code:

A. "validating sticker" means the tab or sticker issued by the division to signify, upon a registration plate, renewed registration;

B. "vehicle" means every device in, upon or by which any person or property is or may be transported or drawn upon a highway, including any frame, chassis, body or unitized frame and body of any vehicle or motor vehicle, except devices moved exclusively by human power or used exclusively upon stationary rails or tracks;

C. "vehicle-business number" means the distinctive registration number given by the division to any manufacturer, auto recycler or dealer; and

D. "vehicle plate" means a plate, marker, sticker or tag similar to a registration plate, but that is issued by the department for vehicles that are exempted from registration under the Motor Vehicle Code.

History: 1978 Comp., 66-1-4.19, enacted by Laws 1990, ch. 120, 20; 2005, ch. 324, 5; 2017, ch. 70, 1.



Section 66-1-4.20 - Definitions.

66-1-4.20. Definitions.

As used in the Motor Vehicle Code:

A. "wholesaler" means any person, except a person making a casual sale of the person's own vehicle, who sells or offers for sale vehicles of a type subject to registration in this state, to a vehicle dealer who is licensed under the Motor Vehicle Code or who is franchised by a manufacturer, distributor or vehicle dealer; provided, however, that if any person except a person making a casual sale of the person's own vehicle also sells a vehicle at retail, that person shall be deemed to be a dealer and is subject to the dealer-licensing provisions of the Motor Vehicle Code; and

B. "written clearance from a law enforcement agency" means any written statement signed by a full-time, salaried law enforcement officer stating that a check has been made of the law enforcement agency's records and the computerized records of the national crime information center and that the check of records indicates that the vehicle or motor vehicle in question has not been reported stolen.

History: 1978 Comp., 66-1-4.20, enacted by Laws 1990, ch. 120, 21; 2005, ch. 324, 6.



Section 66-1-4.21 - Additional definitions.

66-1-4.21. Additional definitions.

As used in the Motor Vehicle Code:

A. "evidence of registration" means any documentation issued by the department identifying a motor carrier vehicle as being registered with New Mexico or documentation issued by another state pursuant to the terms of a multistate agreement on registration of vehicles to which this state is a party identifying a motor carrier vehicle as being registered with that state; provided that evidence of payment of the weight distance tax and permits obtained under either the Special Fuels Supplier Tax Act [7-16A-1 NMSA 1978] or Trip Tax Act [7-15-1.1 NMSA 1978] are not "evidence of registration";

B. "fleet" means one or more motor carrier vehicles, either commercial or noncommercial but not mixed, that are operated in this and at least one other jurisdiction;

C. "motor carrier" means any person or firm that owns, controls, operates or manages any motor vehicle with gross vehicle weight of twelve thousand pounds or more that is used to transport persons or property on the public highways of this state;

D. "one-way rental fleet" means two or more vehicles each having a gross vehicle weight of under twenty-six thousand one pounds and rented to the public without a driver;

E. "preceding year" means a period of twelve consecutive months fixed by the department, which period is within the sixteen months immediately preceding the commencement of the registration or license year for which proportional registration is sought. The department, in fixing that period, shall make it conform to the terms, conditions and requirements of any applicable agreement or arrangement for the proportional registration of vehicles;

F. "properly registered" means bearing the lawfully issued and currently valid evidence of registration of this or another jurisdiction, regardless of the owner's residence, except in those cases where the evidence has been procured by misrepresentation or fraud; and

G. "public highway" means every way or place generally open to the use of the public as a matter of right for the purpose of vehicular travel, even though it may be temporarily closed or restricted for the purpose of construction, maintenance, repair or reconstruction.

History: 1978 Comp., 66-1-4.21, enacted by Laws 1998 (1st S.S.), ch. 10, 9.



Section 66-1-5 - Measurements.

66-1-5. Measurements.

Whenever any provision of the Motor Vehicle Code or regulations promulgated thereunder refers to weight, height, length, width or speed in English units of measurement, it also refers to the metric equivalent of those units or, when adopted, to the metric substitutes for those units adopted by the state highway and transportation department.

History: 1978 Comp., 66-1-5, enacted by Laws 1995, ch. 135, 2; 1996, ch. 81, 1.






Article 2 - Motor Vehicle Division of Taxation and Revenue Department

Section 66-2-3 - Powers and duties of department.

66-2-3. Powers and duties of department.

A. The department is vested with the power and is charged with the duty of observing, administering and enforcing the Motor Vehicle Code [66-1-1 NMSA 1978] in cooperation with state and local agencies as provided by law and the provisions of law now existing or hereinafter enacted.

B. The secretary may seek an injunction in any district court to require compliance with or prohibit violation of the Motor Vehicle Code.

C. A person authorized to carry out the duties imposed on the department by law is authorized to copy a record or document, including a birth certificate, necessary to establish that an applicant has met the requirements for issuance of a document issued by the department.

History: 1953 Comp., 64-2-3, enacted by Laws 1978, ch. 35, 7; 1991, ch. 160, 5; 1995, ch. 31, 6; 2007, ch. 319, 10.



Section 66-2-5 - Director to prescribe forms.

66-2-5. Director to prescribe forms.

The director shall prescribe and provide suitable forms of applications, certificates of title, evidences of registration, drivers' licenses and all other forms requisite or deemed necessary to carry out the provisions of the Motor Vehicle Code [66-1-1 NMSA 1978], and any other laws, the enforcement and administration of which are vested in the division.

History: 1953 Comp., 64-2-5, enacted by Laws 1978, ch. 35, 9.



Section 66-2-6 - Authority to administer oaths.

66-2-6. Authority to administer oaths.

Officers and employees of the department designated by the secretary or secretary's delegate are, for the purpose of administering the motor vehicle laws, authorized to administer oaths and acknowledge signatures.

History: 1953 Comp., 64-2-6, enacted by Laws 1978, ch. 35, 10; 1999, ch. 49, 1.



Section 66-2-7 - Records of the department.

66-2-7. Records of the department.

A. All records of the department relating to the administration and enforcement of the Motor Vehicle Code [66-1-1 NMSA 1978] and any other law relating to motor vehicles, the administration and enforcement of which is charged to the department, other than those declared by law to be confidential for the use of the department, shall be open to public inspection during office hours.

B. Disposition of obsolete records of the department relating to the administration and enforcement of the Motor Vehicle Code and any other law relating to motor vehicles, the administration and enforcement of which is charged to the department, shall be made in accordance with the provisions of the Public Records Act [14-3-1 NMSA 1978].

C. The department may copy or abstract records of the department relating to the administration and enforcement of the Motor Vehicle Code and any other law relating to motor vehicles, the administration and enforcement of which is charged to the department, to the extent permitted by law. The copies or abstracts may be made in paper, electronic, microfilm, optical or other formats. Duly certified copies of official records shall be deemed valid and given the same weight and consideration as original records.

D. Any person may purchase copies, printouts or abstracts of records of the department described in Subsection A of this section. The copies, printouts or abstracts may be made in paper, electronic, microfilm, optical or other formats. The department may make a reasonable charge for the furnishing of copies, printouts or abstracts and for certifying any such copy.

History: 1953 Comp., 64-2-7, enacted by Laws 1978, ch. 35, 11; 1981, ch. 361, 3; 1985, ch. 26, 1; 1991, ch. 160, 7; 1995, ch. 135, 3; 1999, ch. 49, 2.



Section 66-2-7.1 - Motor vehicle-related records; confidential.

66-2-7.1. Motor vehicle-related records; confidential.

A. It is unlawful for any department or bureau employee or contractor or for any former department or bureau employee or contractor to disclose to any person other than another employee of the department or bureau any personal information about an individual obtained by the department or bureau in connection with a driver's license or permit, the titling or registration of a vehicle, the administration of the Ignition Interlock Licensing Act [66-5-501 to 66-5-504 NMSA 1978] and the interlock device fund or an identification card issued by the department pursuant to the Motor Vehicle Code except:

(1) to the individual or the individual's authorized representative;

(2) for use by any governmental agency, including any court, in carrying out its functions or by any private person acting on behalf of the government;

(3) for use in connection with matters of motor vehicle and driver safety or theft; motor vehicle emissions; performance monitoring of motor vehicles, motor vehicle parts and dealers; motor vehicle market research activities, including survey research; motor vehicle production alterations, recalls or advisories; and removal of non-owner records from original owner records of motor vehicle manufacturers;

(4) for use in research activities and for use in producing statistical reports, so long as the personal information is not published, redisclosed or used to contact individuals;

(5) for use by any insurer or insurance support organization or by a self-insured entity or its agents, employees or contractors in connection with claims investigation activities, antifraud activities, rating or underwriting;

(6) for providing notice to owners of towed or impounded vehicles;

(7) for use by an employer or its agent or insurer in obtaining or verifying information relating to a holder of a commercial driver's license;

(8) for use by any requester if the requester demonstrates that it has obtained the written consent of the individual to whom the information pertains;

(9) for use by an insured state-chartered or federally chartered credit union; an insured state or national bank; an insured state or federal savings and loan association; or an insured savings bank, but only:

(a) to verify the accuracy of personal information submitted by an individual to the credit union, bank, savings and loan association or savings bank; and

(b) if the information as submitted is not correct or is no longer correct, to obtain the correct information, but only for the purpose of preventing fraud by pursuing legal remedies against or recovering on a debt or security interest from the individual;

(10) for providing organ donor information as provided in the Jonathan Spradling Revised Uniform Anatomical Gift Act [24-6B-1 through 24-6B-25 NMSA 1978] or Section 66-5-10 NMSA 1978; or

(11) for providing the names and addresses of all lienholders and owners of record of abandoned vehicles to storage facilities or wrecker yards for the purpose of providing notice as required in Section 66-3-121 NMSA 1978.

B. Any person who violates the provisions of this section is guilty of a misdemeanor and upon conviction shall be sentenced in accordance with the provisions of Section 31-19-1 NMSA 1978.

History: 1978 Comp., 66-2-7.1, enacted by Laws 1995, ch. 135, 4; 1998, ch. 13, 1; 1999, ch. 53, 1; 2000, ch. 29, 1; 2007, ch. 323, 31; 2007, ch. 324, 1.



Section 66-2-7.2 - Royalties; commercial users of motor vehicle-related databases; distribution to motor vehicle suspense fund.

66-2-7.2. Royalties; commercial users of motor vehicle-related databases; distribution to motor vehicle suspense fund.

The department shall remit royalties and other consideration paid by commercial users of databases of motor vehicle-related records of the department pursuant to Subsection C of Section 14-3-15.1 NMSA 1978 to the motor vehicle suspense fund to be distributed in accordance with Section 66-6-23 NMSA 1978 and Subsection F of Section 66-6-13 NMSA 1978. Royalties and other consideration paid to the department pursuant to this section are appropriated to the department for expenditure in fiscal year 2010 and subsequent fiscal years pursuant to this section. Unexpended and unencumbered balances of the amounts received pursuant to Subsection C of Section 14-3-15.1 NMSA 1978 shall not revert to the general fund at the end of any fiscal year.

History: Laws 2005, ch. 20, 2; 2009, ch. 156, 1.



Section 66-2-8 - Authority to grant or refuse applications.

66-2-8. Authority to grant or refuse applications.

The division shall examine and determine the genuineness, regularity and legality of every application for registration of a vehicle, for a certificate of title therefor and for a driver's license, and of any other application lawfully made to the division. The division in all cases may make investigation as may be deemed necessary, may require additional information and shall reject any such application if not satisifed [satisfied] of the genuineness, regularity or legality thereof, or the truth of any statement contained therein, or for any other reason, when authorized by law.

History: 1953 Comp., 64-2-8, enacted by Laws 1978, ch. 35, 12.



Section 66-2-9 - Seizure of documents and plates.

66-2-9. Seizure of documents and plates.

A. The division may take possession of any documents issued by it, including but not limited to any certificate of title, evidence of registration, permit, license or registration plate, upon expiration, revocation, cancellation or suspension thereof or that is fictitious or that has been unlawfully or erroneously issued.

B. If the division determines that any documents purporting to be of a type described in Subsection A of this section are fictitious, the division shall turn them over to the proper law enforcement agency for use in prosecution.

C. The division may retrieve a registration plate from a motor carrier that is prohibited from operating a motor vehicle by order of a state or federal agency.

History: 1953 Comp., 64-2-9, enacted by Laws 1978, ch. 35, 13; 1989, ch. 318, 2; 2004, ch. 59, 4.



Section 66-2-10 - Division may summon witnesses and take testimony.

66-2-10. Division may summon witnesses and take testimony.

A. The director and officers of the division designated by him shall have authority to summon witnesses to give testimony under oath or to give written deposition upon any matter under the jurisdiction of the division. Such summons may require the production of relevant books, papers or records.

B. Every such summons shall be served at least five days before the return date, either by personal service made by any person over eighteen years of age or by registered mail, but return acknowledgement is required to prove such letter service. Failure to obey such a summons so served shall constitute a misdemeanor. The fees for the attendance and travel of witnesses shall be the same as for witnesses before the district court.

C. The district court shall have jurisdiction, upon application by the director, to enforce all lawful orders of the director under this section.

History: 1953 Comp., 64-2-10, enacted by Laws 1978, ch. 35, 14.



Section 66-2-11 - Giving of notice.

66-2-11. Giving of notice.

Whenever the department or the administrative hearings office is authorized or required to give any notice under the Motor Vehicle Code or any other law regulating the operation of vehicles, unless a different method of giving notice is otherwise expressly prescribed, notice shall be given either by personal delivery to the person to be notified or by deposit in the United States mail of the notice in an envelope with postage prepaid, addressed to the person at the person's address as shown by the records of the department. The giving of notice by mail is complete upon the expiration of seven days after deposit of the notice. Proof of the giving of notice in either manner may be made by the certificate of any officer or employee of the department or affidavit of any person over eighteen years of age, naming the person to whom the notice was given and specifying the time, place and manner of the giving of the notice. Notice is given when a person refuses to accept notice.

History: 1953 Comp., 64-2-11, enacted by Laws 1978, ch. 35, 15; 1995, ch. 135, 5; 2015, ch. 73, 27.



Section 66-2-12 - Police authority of division.

66-2-12. Police authority of division.

A. The director and such officers, deputies and inspectors of the division as he shall designate by the issuance of credentials shall have the powers:

(1) of peace officers for the purpose of enforcing the provisions of the Motor Vehicle Code [66-1-1 NMSA 1978];

(2) to make arrests upon view and without warrant for any violation committed in their presence of any of the provisions of the Motor Vehicle Code;

(3) when on duty, upon reasonable belief that any vehicle is being operated in violation of any provision of the Motor Vehicle Code, to require the driver thereof to stop and exhibit his driver's license and the registration evidence issued for the vehicle and submit to an inspection of such vehicle, the registration plate and registration evidence thereon or to an inspection and test of the equipment of such vehicle;

(4) [to] inspect any vehicle of a type required to be registered hereunder in any public garage or repair shop or in any place where such vehicles are held for sale or wrecking, for the purpose of locating stolen vehicles and investigating the title and registration thereof; and

(5) to determine by inspection that all dealers and wreckers of vehicles are in compliance with the provisions of the Motor Vehicle Code with particular reference to but not limited to the requirements for an established place of business and for records.

B. The director may issue credentials to officers of state and local law enforcement agencies as evidence of the division's intent to fully implement the enforcement of the provisions of the Motor Vehicle Code.

History: 1953 Comp., 64-2-12, enacted by Laws 1978, ch. 35, 16.



Section 66-2-13 - Legal services rendered director.

66-2-13. Legal services rendered director.

It is the duty of the attorney general to render to the director such legal services as he requires in the discharge of his duties under the Motor Vehicle Code [66-1-1 NMSA 1978].

History: 1953 Comp., 64-2-13, enacted by Laws 1978, ch. 35, 17.



Section 66-2-14 - Appointment of agents; termination.

66-2-14. Appointment of agents; termination.

A. Whenever the secretary deems it necessary for the purpose of effecting economy in carrying out the functions of the department and for the purpose of providing necessary service to the people of this state, the secretary may appoint agents to receive applications for registration, to collect fees and revenues, to issue all licenses or permits and to act for the department in carrying out the duties imposed by law.

B. The department may specify the functions or services to be performed by agents pursuant to Subsection A of this section and may limit the amount to be paid to such agent by contract. The department may terminate the designation of any agent for failure of the agent to perform to the secretary's satisfaction the agent's duties by notifying the agent of the termination. Agency agreements may provide for the form of notice and the length of the period, if any, between the notice and the effective date of the termination.

History: 1953 Comp., 64-2-14, enacted by Laws 1978, ch. 35, 18; 1987, ch. 185, 1; 1989, ch. 318, 3; 1995, ch. 135, 6.



Section 66-2-14.1 - Fee agent designation; termination.

66-2-14.1. Fee agent designation; termination.

A. Any class A county or municipality within a class A county that has adopted an ordinance for a vehicle emission inspection and maintenance program pursuant to Subsection C of Section 74-2-4 NMSA 1978 may be designated by the department as an agent for the registration and re-registration of motor vehicles whose registered owner's address, as shown in the records of the department, is within the class A county or municipality within the class A county.

B. A military installation in New Mexico that has entered into an agency agreement with the department to operate a motor vehicle field office may be designated by the department as a fee agent for purposes of this section.

C. When designated as an agent or fee agent pursuant to this section, the county, municipality or military installation shall provide for effective enforcement to ensure compliance with the state motor vehicle registration laws and the vehicle emission inspection and maintenance program. Enforcement shall include but not be limited to denial of motor vehicle registration to any vehicle that fails to pass the vehicle emission inspection.

D. When designated as an agent or fee agent pursuant to this section, the county, municipality or military installation shall reimburse the department for any additional costs incurred by the department as a result of the designation of the county, municipality or military installation as an agent or fee agent. Money reimbursed to the department is appropriated to the department for administration and enforcement of the Motor Vehicle Code.

E. The department may terminate the designation of an agent or fee agent for failure of the agent to perform to the secretary's satisfaction the agent's duties by notifying the agent of the termination. Agency agreements may provide for the form of notice and the length of the period, if any, between the notice and the effective date of the termination.

History: 1978 Comp., 66-2-14.1, enacted by Laws 1985, ch. 95, 2; 1987, ch. 268, 20; 1995, ch. 135, 7; 2012, ch. 47, 1.



Section 66-2-15 - Agents or department employees to remit money received; bonds for agents or department employees.

66-2-15. Agents or department employees to remit money received; bonds for agents or department employees.

Agents or department employees shall remit all money received by them in the carrying out of the duty imposed upon them by the Motor Vehicle Code [66-1-1 NMSA 1978], including administrative fees. The agents' reports are subject to audit and acceptance by the department. Before undertaking a duty on behalf of the director, the agents shall execute a surety bond, in an amount required by the director and in the form required of public officials by law. The department shall designate those employees required to be covered by a bond.

History: 1953 Comp., 64-2-15, enacted by Laws 1978, ch. 35, 19; 1990, ch. 120, 22; 2007, ch. 319, 11.



Section 66-2-16 - Administrative fees; collection; remittance; payment; optional fees; appropriation.

66-2-16. Administrative fees; collection; remittance; payment; optional fees; appropriation.

A. The department and its agents shall collect an administrative fee to defray the department's costs of operation and of rendering service to the public. The fee shall be two dollars ($2.00) for each transaction performed by an agent or the department and shall be collected in addition to all other fees and taxes imposed.

B. All sums collected by an agent or the department as administrative fees shall be remitted as provided in Section 66-2-15 NMSA 1978.

C. Administrative fees remitted by department employees shall be deposited by the state treasurer into the motor vehicle suspense fund and distributed in accordance with Section 66-6-23 NMSA 1978.

D. Notwithstanding the provisions of Subsections A through C of this section, a class A county with a population exceeding three hundred thousand or municipality with a population exceeding three hundred thousand within a class A county designated as an agent pursuant to Section 66-2-14.1 NMSA 1978 shall not be paid the fee provided in Subparagraph (b) of Paragraph (1) of Subsection A of Section 66-6-23 NMSA 1978.

E. The secretary is authorized to establish by rule fees to cover the expense of providing additional services for the convenience of the motoring public. Any service established for which a fee is adopted pursuant to this subsection shall be optional, with the fee not being charged to any person not taking advantage of the service. Amounts collected pursuant to this subsection are appropriated to the department for the purpose of defraying the expense of providing the service and for the purposes set forth in Subsection F of Section 66-6-13 NMSA 1978. At the end of a fiscal year the unexpended and unencumbered balances of the fees collected pursuant to this subsection shall not revert to the general fund but shall be expended by the department in fiscal year 2010 and subsequent fiscal years.

F. The secretary shall review, at the end of each fiscal year, the aggregate total of motor vehicle transactions performed by each municipality, county or fee agent operating a motor vehicle field office, and identify each office exceeding ten thousand aggregate transactions per year.

History: 1953 Comp., 64-2-16, enacted by Laws 1978, ch. 35, 20; 1981, ch. 378, 1; 1985, ch. 95, 3; 1987, ch. 128, 2; 1990, ch. 120, 23; 1993, ch. 361, 1; 1999, ch. 49, 3; 2005, ch. 20, 1; 2007, ch. 319, 12; 2009, ch. 156, 2.



Section 66-2-16.1 - Veterans' enterprise fund option.

66-2-16.1. Veterans' enterprise fund option.

The vehicle registration form in use as of January 1, 2013 shall include a check-off option for a driver who wishes to contribute to the veterans' enterprise fund for a one-dollar ($1.00) or a five-dollar ($5.00) fee in addition to the registration fees required by the division. All fees collected from the check-off option shall be paid to the state treasurer to the credit of the veterans' enterprise fund within two months of receipt.

History: Laws 2012, ch. 8, 1.



Section 66-2-17 - Administrative hearing; procedure.

66-2-17. Administrative hearing; procedure.

A. Unless a more specific provision for review exists, any person may dispute the denial of, or failure to either allow or deny, any license, permit, placard or registration provided for under the Motor Vehicle Code by filing with the secretary a written protest against the action or inaction by the department. Every protest shall identify the person and the action or inaction that is in dispute, the grounds for the protest and the affirmative relief requested. The statement of grounds for protest shall specify individual grounds upon which the protest is based and a summary statement of the evidence expected to be produced supporting each ground asserted, if any; provided that the person may supplement the statement at any time prior to a hearing conducted on the protest pursuant to the provisions of the Administrative Hearings Office Act [Chapter 7, Article 1B NMSA 1978]. The secretary may, in appropriate cases, provide for an informal conference before the administrative hearings office sets a hearing of the protest.

B. Any protest by a person shall be filed within thirty days of the date of the mailing or verbal notification of the action proposed to be taken by the department. If a protest is not filed within the time required for filing a protest, the secretary may proceed with the action proposed by the department.

History: Laws 1995, ch. 129, 3; 2015, ch. 73, 28.






Article 3 - Registration Laws; Security Interests; Anti-Theft Provisions; Bicycles; Equipment; Unsafe Vehicles; Off-Highway Motor Vehicles; Other Vehicles

Part 1 - REGISTRATION, CERTIFICATES OF TITLE AND REGISTRATION PLATES GENERALLY

Section 66-3-1 - Vehicles subject to registration; exceptions.

66-3-1. Vehicles subject to registration; exceptions.

A. With the exception of vehicles identified in Subsection B of this section, every motor vehicle, manufactured home, trailer, semitrailer and pole trailer when driven or moved upon a highway and every off-highway motor vehicle is subject to the registration and certificate of title provisions of the Motor Vehicle Code except:

(1) any such vehicle driven or moved upon a highway in conformance with the provisions of the Motor Vehicle Code relating to manufacturers, dealers, lien-holders or nonresidents;

(2) any such vehicle that is driven or moved upon a highway only for the purpose of crossing the highway from one property to another;

(3) an implement of husbandry that is only incidentally operated or moved upon a highway;

(4) special mobile equipment;

(5) a vehicle that is propelled exclusively by electric power obtained from overhead trolley wires though not operated upon rails;

(6) a freight trailer if it is:

(a) properly registered in another state;

(b) identified by a proper base registration plate that is properly displayed; and

(c) identified by other registration documents that are in the possession of the operator and exhibited at the request of a police officer;

(7) a freight trailer or utility trailer owned and used by:

(a) a nonresident solely for the transportation of farm products purchased by the nonresident from growers or producers of the farm products and transported in the trailer out of the state;

(b) a farmer or a rancher who transports to market only the produce, animals or fowl produced by that farmer or rancher or who transports back to the farm or ranch supplies for use thereon; or

(c) a person who transports animals to and from fairs, rodeos or other places, except racetracks, where the animals are exhibited or otherwise take part in performances, in trailers drawn by a motor vehicle or truck of less than ten thousand pounds gross vehicle weight rating bearing a proper registration plate, but in no case shall the owner of an unregistered trailer described in this paragraph perform such uses for hire;

(8) a moped;

(9) an electric personal assistive mobility device;

(10) a vehicle moved on a highway by a towing service as defined in Section 59A-50-2 NMSA 1978; and

(11) an off-highway motor vehicle exempted pursuant to Section 66-3-1005 NMSA 1978.

B. A certificate of title required pursuant to Subsection A of this section is not required for a vehicle of a type subject to registration owned by:

(1) the government of the United States; or

(2) a carrier that is from a jurisdiction that is not a participant in the International Fuel Tax Agreement, that is authorized by the United States government or an agency of the United States government to conduct cross-border operations beyond the commercial border zone pursuant to the provisions of the North American Free Trade Agreement and that identifies New Mexico as the carrier's base jurisdiction.

C. A person who violates the provisions of this section is guilty of a misdemeanor as provided in Section 66-8-7 NMSA 1978. A person charged with violating this section shall not be convicted if the person produces, in court, evidence of compliance valid at the time of issuance of the citation.

History: 1953 Comp., 64-3-1, enacted by Laws 1978, ch. 35, 21; 1999, ch. 227, 1; 2001, ch. 158, 1; 2007, ch. 319, 13; 2007, ch. 320, 1; 2013, ch. 204, 1.



Section 66-3-1.1 - Motor carriers required to register with the department.

66-3-1.1. Motor carriers required to register with the department.

A. All motor carriers desiring and eligible for annual registration provisions relating to the international registration plan shall register their vehicles with the department. The department shall register all motor carriers who satisfy all New Mexico requirements relating to motor carriers, but may refuse to register any vehicle subject to the federal heavy vehicle use tax imposed by Section 4481 of the United States Internal Revenue Code of 1986 without proof of payment of such tax in the form prescribed by the secretary of the treasury of the United States. Registration of motor carrier vehicles with the department shall remain in force during the calendar registration year as specified in Section 66-3-2.1 NMSA 1978 unless suspended or canceled by the department for noncompliance with any New Mexico motor vehicle or motor carrier requirements.

B. In addition to the provisions of Subsection A of this section, motor carriers operating vehicles subject to the weight distance tax pursuant to the Weight Distance Tax Act [Chapter 7, Article 15A NMSA 1978] or vehicles subject to special fuel user permit requirements pursuant to the Special Fuels Supplier Tax Act [Chapter 7, Article 16A NMSA 1978] shall apply for a tax identification permit.

History: 1953 Comp., 64-34-14, enacted by Laws 1978, ch. 18, 1; 1984 (1st S.S.), ch. 9, 1; 1992, ch. 106, 6; 1993, ch. 294, 4; 1978 Comp., 65-1-12, recompiled as 1978 Comp., 66-3-1.1 by Laws 1998 (1st S.S.), ch. 10, 10; 2007, ch. 209, 4; 2015, ch. 9, 2.



Section 66-3-1.2 - Registration; declared gross weight.

66-3-1.2. Registration; declared gross weight.

Except as otherwise provided by law, the division shall register each truck, truck tractor, road tractor and bus required to be registered under the international registration plan or reciprocal agreements with other jurisdictions for a declared gross weight not to exceed the legal limitation established by this state.

History: 1953 Comp., 64-34-28, enacted by Laws 1972, ch. 7, 50; 1977, ch. 250, 131; 1978 Comp., 65-1-37, recompiled as 1978 Comp., 66-3-1.2 by Laws 1998 (1st S.S.), ch. 10, 10; 2015, ch. 9, 3.



Section 66-3-1.3 - Unregistered foreign commercial motor carrier vehicle operations.

66-3-1.3. Unregistered foreign commercial motor carrier vehicle operations.

A. As used in this section:

(1) "foreign commercial motor carrier vehicle" means a commercial motor carrier vehicle as defined in Subsection C of Section 65-1-2 NMSA 1978 that is titled and licensed in a jurisdiction other than New Mexico;

(2) "registrant" means the person accepting financial responsibility for payment of all fees and taxes that become due as a result of vehicle operations. Financial responsibility is assigned to the person named on the registration application;

(3) "short-term" means for a period of more than forty-eight hours and less than one hundred eighty days;

(4) "short-term registration" means meeting all registration, licensing, posting of security and taxation requirements as provided in this section; and

(5) "unregistered" means a foreign commercial motor carrier vehicle not registered with the department under the provisions of Section 65-1-12 NMSA 1978, Subsection B of Section 66-3-5 NMSA 1978 and, if applicable, the tax-excluded user permit provisions of Section 7-16-6 NMSA 1978.

B. The owner of a foreign commercial motor carrier vehicle that is to be operated within the state on a short-term basis shall comply with the short-term registration provisions as provided in this section before operating the vehicle upon the highways of New Mexico. If an owner or operator of a foreign commercial motor carrier vehicle does not comply with the short-term registration provisions as provided in this section, the owner or operator shall:

(1) stop at a port of entry and pay all applicable fees and taxes on a trip basis in accordance with normal fee and tax schedules applicable to unregistered vehicles; or

(2) register with the department in accordance with all registration and permit requirements as specified by this section.

C. Any owner or operator electing to register a foreign commercial motor carrier vehicle with the department on a short-term basis shall meet the following requirements before operating that vehicle upon the highways of New Mexico:

(1) file with the department a short-term registration application that provides the following information for each commercial motor carrier vehicle to be operated under this section:

(a) base state;

(b) unit number;

(c) year and make of vehicle;

(d) vehicle serial number;

(e) declared gross weight;

(f) type of fuel;

(g) name and complete address of the registrant;

(h) individual vehicle highway miles and miles per gallon for each vehicle registered under this section; and

(i) proof of financial responsibility as required in the Motor Transportation Act [65-1-1 NMSA 1978];

(2) remit with the application the registration fees as specified in Subsection B of 66-6-4 NMSA 1978; and

(3) file with the application cash security in the amount of three times the estimated use fee and special fuels tax due at the current tax rates.

D. Upon receipt of an application, fees and security pursuant to Subsection C of this section, the department shall issue to the applicant a short-term registration plate and registration document for each foreign commercial motor carrier vehicle. The registration plate shall display the expiration date of the short-term registration period and shall be affixed to the front passenger windshield of the foreign commercial motor carrier vehicle, and the registration document shall be carried in the vehicle during the period of operation in New Mexico. The department shall provide to the applicant weight distance and special fuels tax reporting forms on which the applicant shall report and pursuant to which the applicant shall pay weight distance and special fuels taxes upon actual miles operated and gallons consumed, at the rates and in the manner established by the Weight Distance Tax Act [7-15A-1 NMSA 1978] and the Special Fuels Tax Act [7-16A-1 NMSA 1978]. The department may assign the one-way haul-use fee rate pursuant to Section 7-15A-6 NMSA 1978 provided the conditions of that section are met by the applicant.

E. The failure of any owner to comply with the requirements of this section is a misdemeanor, and the department or its authorized agent may detain any vehicle until all fees and taxes are paid and all requirements of this section are met.

F. Within twenty days after the conclusion of the short-term registration period, the registrant shall file with the department the required tax report along with payment of all weight distance tax and special fuels tax due. Upon verification of accurate reporting and payment, the department shall refund the security previously filed by the registrant.

G. In the event the registrant fails to submit the required tax report within twenty days as specified in Subsection F of this section, the registrant shall forfeit the full amount of security required under this section.

H. Any foreign commercial motor carrier vehicle to be operated in excess of one hundred eighty days shall comply with all registration requirements for commercial motor carrier vehicles titled and licensed in New Mexico.

History: 1978 Comp., 65-5-4, enacted by Laws 1983, ch. 142, 3; 1992, ch. 106, 21; recompiled as 1978 Comp., 66-3-1.3 by Laws 1998 (1st S.S.), ch. 10, 10.



Section 66-3-1.4 - Motorcycle endorsement not required for autocycle operation.

66-3-1.4. Motorcycle endorsement not required for autocycle operation.

Autocycles shall be registered as motorcycles and proof of financial responsibility may characterize them as motorcycles, but a driver shall not be required to have a motorcycle endorsement to operate an autocycle.

History: Laws 2015, ch. 53, 1.



Section 66-3-2 - Registration; trailers, semitrailers, pole trailers and freight trailers.

66-3-2. Registration; trailers, semitrailers, pole trailers and freight trailers.

A. The motor transportation division of the department of public safety and the motor vehicle division of the taxation and revenue department, according to their appropriate jurisdictions, shall grant permanent registration to freight trailers subject to registration and may grant permanent registration to utility trailers not used in commerce whose gross vehicle weight is less than six thousand one pounds upon application and payment of the fee required by Section 66-6-3 NMSA 1978. The registration shall expire, however, upon the transfer of title or interest in the vehicle, at which time the vehicle shall be reregistered.

B. In registering trailers, semitrailers and pole trailers, the motor transportation division and the motor vehicle division may require such information and documents and may make such tests and investigations as they deem necessary and practicable to determine or to verify the empty weights and gross vehicle weights and to ensure that the vehicles may be safely and legally operated upon the highways of this state.

History: 1953 Comp., 64-3-2, enacted by Laws 1978, ch. 35, 22; 1999, ch. 227, 2; 2007, ch. 319, 14.



Section 66-3-2.1 - Full reciprocity registration; application; fee; formula; payment.

66-3-2.1. Full reciprocity registration; application; fee; formula; payment.

A. Any owner, except an owner of a one-way rental fleet, may, in lieu of registration of vehicles under the provisions of Sections 66-6-3 and 66-6-4 NMSA 1978, register for operation in this state by filing an application with the division that shall contain the following information and such other information pertinent to vehicle registration as the division may require:

(1) total miles, which is the total number of miles operated in all jurisdictions during the required reporting period by the motor vehicles in the fleet during that year; and

(2) a description and identification of each motor vehicle of the fleet that is to be operated in this state during the registration year for which international registration plan registration is requested.

B. The application for each carrier shall be supported, at the time and in the manner required by the division, by a fee payment computed as follows:

(1) divide the sum of in-state miles by total international registration plan registered vehicle miles;

(2) determine the total amount necessary under Sections 66-6-3 and 66-6-4 NMSA 1978 to register each vehicle for which international registration plan registration is requested, based on the regular annual fees or applicable fees for the unexpired portion of the registration year; and

(3) multiply the sum obtained under Paragraph (2) of this subsection by the fraction obtained under Paragraph (1) of this subsection.

History: 1953 Comp., 64-34-14.1, enacted by Laws 1978, ch. 17, 1; 1988, ch. 24, 2; 1978 Comp., 65-1-13, recompiled as 1978 Comp., 66-3-2.1 by Laws 1998 (1st S.S.), ch. 10, 10; 2015, ch. 9, 4.



Section 66-3-2.2 - Registration and identification of vehicles registered under the international registration plan; fee; effect of registration.

66-3-2.2. Registration and identification of vehicles registered under the international registration plan; fee; effect of registration.

A. The division shall register the vehicles so described and identified in an application and may issue a registration plate or a distinctive sticker or other suitable identification device for each vehicle described in the application upon payment of the appropriate fees for the application. The registration card shall bear upon its face information required by the division to identify it as a qualified registered vehicle under the international registration plan and other information required by law and regulation and shall be carried in the vehicle at all times.

B. Vehicles so registered and identified shall be deemed to be fully registered in this state for any type of movement or operation, provided that all other state requirements have been met.

History: 1953 Comp., 64-34-14.2, enacted by Laws 1972, ch. 7, 34; 1977, ch. 250, 112; 1988, ch. 24, 3; 1978 Comp., 65-1-14, recompiled as 1978 Comp., 66-3-2.2 by Laws 1998 (1st S.S.), ch. 10, 10; 2015, ch. 9, 5.



Section 66-3-2.3 - Full reciprocity registration; jurisdictions.

66-3-2.3. Full reciprocity registration; jurisdictions.

The right to the privileges and benefits of registration under the international registration plan extended by Sections 66-3-2.1 through 66-3-2.10 NMSA 1978 or by any contract, agreement or declaration made accordingly shall be subject to the condition that each vehicle registered in this state shall also be properly registered in all other jurisdictions during the registration period.

History: 1953 Comp., 64-34-14.3, enacted by Laws 1972, ch. 7, 35; 1988, ch. 24, 4; 1978 Comp., 65-1-15, recompiled as 1978 Comp., 66-3-2.3 by Laws 1998 (1st S.S.), ch. 10, 10; 2015, ch. 9, 6.



Section 66-3-2.4 - Registration of additional motor vehicles.

66-3-2.4. Registration of additional motor vehicles.

Motor vehicles acquired by the owner after the commencement of the registration year shall be proportionally registered by applying the "New Mexico mileage percentage", which is the figure resulting from the division of in-state miles by total fleet miles used in the original application, for all of the fleet vehicles for the registration period to the regular registration fees due with respect to the added motor vehicles for the remainder of the registration year. The registration fee for additional motor vehicles shall be prorated on a quarterly basis.

History: 1953 Comp., 64-34-14.4, enacted by Laws 1972, ch. 7, 36; 1978 Comp., 65-1-16, recompiled as 1978 Comp., 66-3-2.4 by Laws 1998 (1st S.S.), ch. 10, 10; 2015, ch. 9, 7.



Section 66-3-2.5 - Withdrawal of fleet motor vehicles; notification; surrender of documents.

66-3-2.5. Withdrawal of fleet motor vehicles; notification; surrender of documents.

If any motor vehicle is withdrawn from a full reciprocity registered fleet during the period for which it is registered in this state, the owner of the fleet shall notify the division on forms it has prescribed. The division shall require the owner to surrender registration cards and other identification devices that have been issued with respect to the motor vehicle.

History: 1953 Comp., 64-34-14.5, enacted by Laws 1972, ch. 7, 37; 1977, ch. 250, 113; 1978 Comp., 65-1-17, recompiled as 1978 Comp., 66-3-2.5 by Laws 1998 (1st S.S.), ch. 10, 10; 2015, ch. 9, 8.



Section 66-3-2.6 - Preservation of international registration plan records; audit.

66-3-2.6. Preservation of international registration plan records; audit.

Any owner whose application for registration under the international registration plan has been accepted shall preserve the records on which the application is based either for a period of four years following the year or period upon which the application is based or for any other period required by the state that is considered to be the base state of the vehicle under the terms of a multistate agreement on registration of vehicles to which this state is a party. Upon request of the division, the owner shall make the records available to the division at the owner's office for audit as to accuracy of computation and payments. If the owner maintains and keeps the owner's records, books or papers at any place outside of the state, the director or the director's authorized agent may examine them at the place where they are kept. The division may make arrangements with agencies of other jurisdictions administering motor vehicle laws for joint audits of any such owners.

History: 1953 Comp., 64-34-14.6, enacted by Laws 1972, ch. 7, 38; 1977, ch. 250, 114; 1988, ch. 24, 5; 1989, ch. 148, 2; 1978 Comp., 65-1-18, recompiled as 1978 Comp., 66-3-2.6 by Laws 1998 (1st S.S.), ch. 10, 10; 2015, ch. 9, 9.



Section 66-3-2.7 - New registrant; estimated mileage.

66-3-2.7. New registrant; estimated mileage.

When a registrant's fleet is considered new under the international registration plan, fees shall be calculated using New Mexico's average per vehicle distance chart. A new registrant shall be registered in all international registration plan jurisdictions.

History: 1953 Comp., 64-34-14.7, enacted by Laws 1972, ch. 7, 39; 1977, ch. 250, 115; 1978 Comp., 65-1-19, recompiled as 1978 Comp., 66-3-2.7 by Laws 1998 (1st S.S.), ch. 10, 10; 2015, ch. 9, 10.



Section 66-3-2.8 - Fleet registration; denial.

66-3-2.8. Fleet registration; denial.

The division may refuse to accept full reciprocity registration applications for the registration of vehicles based in another jurisdiction if the division finds that the other jurisdiction does not grant similar registration privileges to fleet vehicles based in or owned by residents of this state.

History: 1953 Comp., 64-34-14.8, enacted by Laws 1972, ch. 7, 40; 1977, ch. 250, 116; 1978 Comp., 65-1-20, recompiled as 1978 Comp., 66-3-2.8 by Laws 1998 (1st S.S.), ch. 10, 10; 2015, ch. 9, 11.



Section 66-3-2.9 - Relationship to other state laws.

66-3-2.9. Relationship to other state laws.

The provisions of Sections 66-3-2.1 through 66-3-2.10 NMSA 1978 constitute complete authority for the registration of fleet vehicles without reference to or application of any other statutes of this state except as expressly provided in the Motor Transportation Act [Chapter 65, Articles 1, 3 and 5 NMSA 1978].

History: 1953 Comp., 64-34-14.9, enacted by Laws 1972, ch. 7, 41; 1978 Comp., 65-1-21, recompiled as 1978 Comp., 66-3-2.9 by Laws 1998 (1st S.S.), ch. 10, 10; 2015, ch. 9, 12.



Section 66-3-2.10 - Registration under the international registration plan not exclusive.

66-3-2.10. Registration under the international registration plan not exclusive.

Nothing contained in the Motor Transportation Act [Chapter 65, Articles 1, 3 and 5 NMSA 1978] relating to the full reciprocity registration of fleet vehicles shall be construed as requiring any vehicle to be registered pursuant to the international registration plan if it is otherwise registered in this state for the operation in which it is engaged, including, but not by way of limitation, registration, temporary registration permit or trip permit.

History: 1953 Comp., 64-34-14.10, enacted by Laws 1972, ch. 7, 42; 1978 Comp., 65-1-22, recompiled as 1978 Comp., 66-3-2.10 by Laws 1998 (1st S.S.), ch. 10, 10; 2007, ch. 319, 15; 2015, ch. 9, 13.



Section 66-3-2.11 - Allocation registration; one-way rental fleet vehicles; allocation of vehicles; fee; identification.

66-3-2.11. Allocation registration; one-way rental fleet vehicles; allocation of vehicles; fee; identification.

A. Any owner of a one-way rental fleet may, in lieu of registration under Sections 66-6-3 and 66-6-4 NMSA 1978, register each fleet for operation in this state by filing with the division an application which contains total fleet miles, in-state miles, a description of each motor vehicle as required in Subsection A of Section 65-1-13 NMSA 1978 and any other information pertinent to vehicle registration as the division may require.

B. The owner of the one-way rental fleet shall designate those vehicles which are to be allocated for registration in New Mexico. The number of vehicles must be equal to or larger than the result of multiplying the total number of vehicles by the ratio of in-state miles to total fleet miles.

C. The fee for one-way rental fleet registration shall be the amount necessary to register each of the vehicles allocated for registration in New Mexico under Sections 66-6-3 and 66-6-4 NMSA 1978.

D. A registration plate and registration card shall be issued by the division for each vehicle allocated for registration in New Mexico. The plate shall be displayed upon the vehicle and the registration card shall be in the vehicle at all times.

E. All vehicles of the one-way rental fleet listed on the application, whether allocated for registration in New Mexico or not, shall be deemed registered for any type of movement or operation, provided that all other state requirements have been met.

F. The provisions of Section 65-1-18 NMSA 1978 pertaining to records and audits shall apply to any owner of a one-way rental fleet who has chosen to allocate vehicles in New Mexico.

History: 1953 Comp., 64-34-14.12, enacted by Laws 1978, ch. 75, 1; 1988, ch. 24, 7; 1978 Comp., 65-1-24, recompiled as 1978 Comp., 66-3-2.11 by Laws 1998 (1st S.S.), ch. 10, 10.



Section 66-3-3 - Registration card; special plate or sticker; declared gross weight.

66-3-3. Registration card; special plate or sticker; declared gross weight.

A. Each registration card issued for a truck, truck tractor, road tractor or bus shall show the declared gross weight of the vehicle.

B. A special plate or sticker may be issued displaying the declared gross weight. When issued, the special plate or sticker shall be attached to the motive power unit and shall remain attached in such place and manner as is specified by the department.

History: 1953 Comp., 64-3-3, enacted by Laws 1978, ch. 35, 23; 1995, ch. 135, 8.



Section 66-3-3.1 - Tax identification permit.

66-3-3.1. Tax identification permit.

The department shall implement a system for identifying motor carriers subject to the weight distance tax and special fuel user permit requirements, including an identifying number for each motor carrier covered by the system. Annually, the department shall issue one or more original tax identification permits sufficient for the number of vehicles specified by each motor carrier who applies for a tax identification permit; provided that the motor carrier continues to be subject to and in compliance with the weight distance tax and special fuel user permit requirements. The tax identification permit shall contain the department's identifying number for the motor carrier and other information that the department deems necessary. A tax identification permit shall be issued within fourteen days of the date on the form of payment for the permit, including cashier's checks and money orders, submitted with the application for the permit.

History: 1978 Comp., 65-1-12.1, enacted by Laws 1992, ch. 106, 7; recompiled as 1978 Comp., 66-3-3.1 by Laws 1998 (1st S.S.), ch. 10, 10; 2003 (1st S.S.), ch. 3, 10; 2007, ch. 209, 5.



Section 66-3-4 - Application for registration and certificate of title; nonrepairable vehicle certificate.

66-3-4. Application for registration and certificate of title; nonrepairable vehicle certificate.

A. Except for a vehicle owned by a carrier that is from a jurisdiction that is not a participant in the International Fuel Tax Agreement, that is authorized by the United States government or an agency of the United States government to conduct cross-border operations beyond the commercial border zone pursuant to the provisions of the North American Free Trade Agreement and that identifies New Mexico as the carrier's base jurisdiction, every owner of a vehicle of a type required to be registered in this state shall make application to the division for the registration and issuance of a certificate of title for the vehicle. Applications shall be upon the appropriate forms furnished by the division and shall bear the signature of the owner written with pen and ink. All applications presented to the division shall contain:

(1) for a vehicle other than a recreational vehicle, the name, bona fide New Mexico residence address and mail address of the owner or, if the owner is a firm, association or corporation, the name, bona fide New Mexico business address and mail address of the firm, association or corporation and for a recreational vehicle, the name, bona fide residence address and mail address of the owner and proof of delivery in New Mexico;

(2) a description of the vehicle including, to the extent that the following specified data may exist with respect to a given vehicle, the make, model, type of body, number of cylinders, type of fuel used, serial number of the vehicle, odometer reading, engine or other identification number provided by the manufacturer of the vehicle, whether new or used and, if a vehicle not previously registered, date of sale by the manufacturer or dealer to the person intending to operate the vehicle. In the event a vehicle is designed, constructed, converted or rebuilt for the transportation of property, the application shall include a statement of its rated capacity as established by the manufacturer of the chassis or the complete vehicle;

(3) a statement of the applicant's title and of all liens or encumbrances upon the vehicle and the names and addresses of all persons having an interest in the vehicle, the nature of each interest and the name and address of the person to whom the certificate of title shall be delivered by the division;

(4) if the vehicle required to be registered is a house trailer, as defined in the Motor Vehicle Code, a certificate from the treasurer or assessor of the county in which the house trailer is located showing that either:

(a) all property taxes due or to become due on the house trailer for the current tax year or any past tax years have been paid; or

(b) no liability for property taxes on the house trailer exists for the current year or any past tax years; and

(5) further information as may reasonably be required by the division to enable it to determine whether the vehicle is lawfully entitled to registration and the owner entitled to a certificate of title.

B. The owner of a vehicle subject to registration that has never been registered in this state and that has been registered in another state, except manufactured homes, shall have the vehicle examined and inspected for its identification number or engine number by the division or an officer or a designated agent of the division incident to securing registration, reregistration or a certificate of title from the division.

C. When an application refers to a vehicle not previously registered and the vehicle is purchased from a dealer licensed in this state or a dealer licensed or recognized as such in any other state, territory or possession of the United States, the application shall be accompanied by a manufacturer's certificate of origin duly assigned by the dealer to the purchaser. In the event that a vehicle not previously registered is sold by the manufacturer to a dealer in a state not requiring a manufacturer's certificate of origin and in the event that the vehicle is subsequently purchased by a dealer or any person in this state, the application for title shall be accompanied by the evidence of title accepted by the state in which the vehicle was sold by the manufacturer to a dealer in that state together with evidence of subsequent transfers.

D. Prior to the sale or disposal of a nonrepairable vehicle, the owner, owner's agent or salvage pool shall obtain a properly endorsed nonrepairable vehicle certificate from the department and deliver it to the purchaser within twenty days after payment in full for the nonrepairable vehicle and shall also comply with Section 66-3-10.1 NMSA 1978. The department shall accept the endorsed nonrepairable vehicle certificate in lieu of the certificate of ownership or other evidence of ownership when accompanied by an application and other documents and fees as may be required by the department. A vehicle for which a nonrepairable vehicle certificate has been issued shall not be titled or registered for use on the highways of this state.

E. If an insurance company makes a total loss settlement on a nonrepairable vehicle and takes possession of that vehicle, either itself or through an agent or salvage pool, the insurance company or an authorized agent of the insurance company shall:

(1) stamp the face of the title or manufacturer's certificate of origin with the word "NONREPAIRABLE", in letters no less than one-half inch high, at an angle of approximately forty-five degrees to the text of the title or manufacturer's certificate of origin; and

(2) within twenty days after receipt of title by the insurer, free and clear of all liens, submit a copy of the branded title or manufacturer's certificate of title to the department together with documents explaining the reason for branding, and shall forward a properly endorsed certificate of title or manufacturer's certificate of origin or other evidence of ownership acceptable to the department together with the proper fee to the department. The department, upon receipt of the title or manufacturer's certificate of origin or other evidence of ownership, shall issue a nonrepairable vehicle certificate for the vehicle.

F. If an owner of a nonrepairable vehicle elects to retain possession of the vehicle, the insurance company shall notify the department of the retention on a form prescribed by the department. The insurance company shall also notify the insured or owner of the insured's or owner's responsibility to comply with this section. The owner shall, within twenty days from the date of settlement of the loss, forward a properly endorsed certificate of title or manufacturer's certificate of origin or other evidence of ownership acceptable to the department together with the proper fee to the department. The department, upon receipt of the title or manufacturer's certificate of origin or other evidence of ownership, shall issue a nonrepairable vehicle certificate for the vehicle.

G. If a nonrepairable vehicle is not the subject of an insurance settlement, the owner shall, within twenty days from the date of the loss, forward a properly endorsed certificate of title or manufacturer's certificate of origin or other evidence of ownership acceptable to the department together with the proper fee to the department. The department, upon receipt of the title or manufacturer's certificate of origin or other evidence of ownership, shall issue a nonrepairable vehicle certificate for the vehicle.

H. The department shall not issue a new registration card and certificate of ownership pursuant to Subsection A, B or C of this section on a vehicle that has been issued a nonrepairable vehicle certificate pursuant to Subsections E, F and G of this section.

History: 1953 Comp., 64-3-4, enacted by Laws 1978, ch. 35, 24; 1981, ch. 361, 4; 2001, ch. 9, 1; 2005, ch. 324, 7; 2007, ch. 319, 16; 2007, ch. 320, 2.



Section 66-3-5 - Application for specially constructed, reconstructed or foreign vehicles.

66-3-5. Application for specially constructed, reconstructed or foreign vehicles.

A. In the event the vehicle to be registered is a specially constructed, reconstructed or foreign vehicle, such fact shall be stated in the application and, with reference to every foreign vehicle which has been registered heretofore outside of this state, the owner shall surrender to the division all registration cards and certificates of title, or other evidence of such foreign registration as may be in his possession or under his control, except as provided in Subsection B of this section.

B. Where in the course of interstate operation of a vehicle registered in another state it is desirable to retain registration of said vehicle in such other state, such applicant need not surrender but shall submit for inspection evidence of such foreign registration and the division, upon a proper showing, shall register said vehicle in this state but shall not issue a certificate of title for such vehicle.

History: 1953 Comp., 64-3-5, enacted by Laws 1978, ch. 35, 25.



Section 66-3-6 - Temporary registration permits, demonstration permits and transport permits.

66-3-6. Temporary registration permits, demonstration permits and transport permits.

A. The department may issue a temporary registration permit to individuals to operate a vehicle pending action by the department upon an application for registration and certificate of title or renewal of registration when the application is accompanied by the proper fees and taxes. The temporary registration permit shall be valid for a period not to exceed thirty business days from the day it is validated by the department. Temporary registration permits shall not be extended nor another issued except for good cause shown.

B. The department may issue a demonstration permit to individuals and financing institutions to operate a vehicle for the purpose of demonstrating the vehicle for resale. The demonstration permit shall be valid for a period not to exceed five business days from the day it is validated by the department. Demonstration permits shall not be extended nor another issued except for good cause shown.

C. The department may issue a transport permit to a manufacturer of vehicles or transporter of manufactured homes for the purpose of demonstrating or transporting the vehicle to a dealer's location. The transport permit shall be valid for a period not to exceed ten business days, shall state the number of days for which the transport permit is valid and shall be validated by the signature of the manufacturer or transporter. Transport permits shall not be extended nor another issued except for good cause shown.

D. The department shall issue transport permits to dealers licensed pursuant to Section 66-4-1 NMSA 1978. Transport permits shall be used only on vehicles held in the inventory of the dealer to whom the transport permits are issued. The transport permits shall be used only for importing vehicles into this state or for transporting vehicles between dealers intrastate. Use of transport permits pursuant to this section shall be deemed compliance with the requirements of Section 66-3-4 NMSA 1978. The transport permits shall be valid for not more than five business days from the date of validation. Transport permits shall:

(1) name the dealer to whom the transport permits are issued;

(2) name the authorized driver of the vehicle;

(3) show the point of origin and termination of the trip covered by the transport permit; and

(4) be signed and dated by the dealer who executed the transport permit.

E. The department shall issue temporary registration permits to dealers licensed pursuant to Section 66-4-1 NMSA 1978. Temporary registration permits shall be used only on vehicles sold at retail by the dealer to whom the temporary registration permits are issued and shall not be extended nor another issued for the same vehicle except for good cause shown. Use of the temporary registration permits pursuant to this section shall be deemed compliance with the provisions of Section 66-3-4 NMSA 1978. The temporary registration permits shall be valid for not more than thirty days from the date of validation. Temporary registration permits shall:

(1) name the dealer to whom the temporary registration permits are issued;

(2) name the person to whom the vehicle has been sold; and

(3) be signed and dated by the dealer who executed the temporary registration permit.

F. The department shall issue demonstration permits to dealers licensed pursuant to Section 66-4-1 NMSA 1978. Demonstration permits shall be used only on vehicles included in the inventory of the dealer to whom the demonstration permits are issued. The demonstration permits shall be used to allow the operation of vehicles for the limited purposes of testing, demonstrating or preparing a vehicle for sale or lease. Demonstration permits may not be used on work or service vehicles, as that term is defined in Section 66-3-401 NMSA 1978, that are owned, used or held in inventory by a dealer. Use of the demonstration permits pursuant to this section shall be deemed compliance with the provisions of Section 66-3-4 NMSA 1978. A demonstration permit, after being affixed to a specific vehicle, shall be valid for as long as the vehicle is held in the dealer's inventory. A dealer who uses demonstration permits is required to maintain a list showing the date on which the dealer assigned the permit to a vehicle and the name and a description of the vehicle, including its make, model, model year and vehicle identification number. A dealer shall maintain the list for three years from the end of the year in which the dealer issued the permit and must make it available to the department or its agents and to law enforcement officers during reasonable business hours. When a vehicle is sold, the dealer shall keep demonstration permits with other records of the sale. A demonstration permit shall:

(1) name the dealer to whom the demonstration permit is issued; and

(2) display a unique identification number assigned by the department.

G. The department may authorize in writing dealers licensed pursuant to Section 66-4-1 NMSA 1978 to print and use at their own cost demonstration permits in conformance with the provisions of Subsection F of this section, subject to reasonable requirements established by the department.

H. The department may authorize agents of the division, in writing, to print and issue demonstration permits to be used by dealers in conformance with the provisions of Subsection F of this section, subject to reasonable requirements established by the department. Agents who issue demonstration permits shall maintain a list showing the date on which the permit was issued and the name of the dealer to whom it was issued. Agents shall maintain the list for three years from the end of the year in which they issued the permit and shall make it available to the department or its agents, and to law enforcement officers, during reasonable business hours. A demonstration permit shall:

(1) name the dealer to whom the permit is issued; and

(2) display a unique identification number assigned by the department.

I. The department shall prescribe the size, shape and content of all temporary registration permits, demonstration permits and transport permits authorized by this section. A temporary registration permit, demonstration permit or transport permit is not valid until affixed to the vehicle for which it is validated in a manner prescribed by the department.

J. For the misuse of a temporary registration permit, demonstration permit or transport permit authorized by this section by an individual, financing institution, manufacturer of vehicles, transporter of manufactured homes, dealer or auto recycler, the secretary may revoke or suspend the use of that type of permit after a hearing as provided in Section 66-2-17 NMSA 1978.

K. The department shall collect the administrative fee imposed in Section 66-2-16 NMSA 1978 in addition to the actual cost of the temporary registration permit, demonstration permit or transport permit for each permit issued by the department pursuant to this section to individuals, financial institutions, manufacturers, transporters or auto recyclers.

L. The department may issue temporary registration permits, demonstration permits and transport permits to dealers in units of not less than one hundred at a fee established by the department to cover the actual cost of the permits. An administrative fee shall not be charged by the department when permits are issued by the department pursuant to the provisions of this subsection.

M. The fees authorized by Subsections K and L of this section to cover the actual cost of the permits are appropriated to the department to defray the costs of administering the permits program. The department shall remit the administrative fee revenues of this section to the motor vehicle suspense fund to be distributed in accordance with Section 66-6-23 NMSA 1978.

History: 1953 Comp., 64-3-6, enacted by Laws 1978, ch. 35, 26; 1989, ch. 318, 4; 1998, ch. 48, 3; 2007, ch. 319, 17.



Section 66-3-7 - Grounds for refusing, suspending or revoking registration or certificate of title.

66-3-7. Grounds for refusing, suspending or revoking registration or certificate of title.

The division may refuse, suspend or revoke registration or issuance of a certificate of title or a transfer of registration upon the ground that:

A. the application contains a false or fraudulent statement or that the applicant failed to furnish the required information or reasonable additional information requested by the division or that the applicant is not entitled to the issuance of a certificate of title or registration of the vehicle under the Motor Vehicle Code [66-1-1 NMSA 1978];

B. the vehicle is mechanically unfit or unsafe to be operated or moved upon the highways;

C. a commercial motor vehicle is operated by a commercial motor carrier that is prohibited from operating the vehicle by order of a state or federal agency;

D. the division has a reasonable ground to believe that the vehicle is a stolen or embezzled vehicle or the granting of registration or the issuance of a certificate of title would constitute a fraud against the rightful owner or other person having valid lien upon the vehicle;

E. the registration of the vehicle stands suspended or revoked for any reason as provided in the motor vehicle laws of this state;

F. the required fee has not been paid;

G. the motor vehicle excise tax has not been paid;

H. the weight distance tax has not been paid;

I. international fuel tax agreement taxes have not been paid;

J. if the vehicle is a mobile home, the property tax has not been paid;

K. the owner's address, as shown in the records of the division, is within a class A county or within a municipality that has a vehicle emission inspection and maintenance program and the applicant has applied at an office outside the designated county or municipality; or

L. the owner is required to but has failed to provide proof of compliance with a vehicle emission inspection and maintenance program, if required in the county or municipality in which the owner resides.

History: 1953 Comp., 64-3-7, enacted by Laws 1978, ch. 35, 27; 1985, ch. 95, 4; 1986, ch. 75, 1; 1995, ch. 127, 1; 2004, ch. 59, 5.



Section 66-3-7.1 - Registration if vehicle emission inspection test required; requiring a certificate; registration in Class A counties.

66-3-7.1. Registration if vehicle emission inspection test required; requiring a certificate; registration in Class A counties.

A. No vehicle required by county or municipal ordinance to pass a vehicle emission inspection test shall be registered with the division until such time as a valid vehicle emission inspection certificate is presented, unless the ordinance of the municipality or county specifically excludes enforcement by the division. The provisions of this section shall apply to a class A county or municipality within a class A county that has a vehicle emission inspection program, and the provisions of this section may apply to a municipality in an adjoining or contiguous county to a class A county that adopts a vehicle emission inspection program. Any municipality may adopt a voluntary or mandatory vehicle emission inspection program by ordinance. The ordinance may exempt or exclude certain categories or classifications of vehicles and may exempt or exclude a vehicle because of age or type of vehicle.

B. It shall be a misdemeanor for any person to register a vehicle in a county or municipality which does not conduct a vehicle emission testing program if the registered owner of that vehicle resides in a county or municipality conducting a vehicle emissions inspection program and the person registering the vehicle does so for the purpose of evading a vehicle emissions inspection program.

History: Laws 1988, ch. 103, 1; 1995, ch. 127, 2.



Section 66-3-8 - Examination of registration records and index of stolen and recovered vehicles.

66-3-8. Examination of registration records and index of stolen and recovered vehicles.

The department, upon receiving application for original registration of a vehicle or a certificate of title, except a title issued on a manufactured home, shall first check the engine or other standard identification number provided by the manufacturer of the vehicle shown in the application against its own records, the records of the national crime information center and other records as appropriate.

History: 1953 Comp., 64-3-8, enacted by Laws 1978, ch. 35, 28; 1995, ch. 135, 9; 2004, ch. 59, 6.



Section 66-3-9 - Registration indexes.

66-3-9. Registration indexes.

The department shall file each application received for registration of a vehicle. When satisfied as to the genuineness and regularity of the application and that the applicant is entitled to register the vehicle and to the issuance of a certificate of title, the department shall register the vehicle described and keep a suitable record thereof.

History: 1953 Comp., 64-3-9, enacted by Laws 1978, ch. 35, 29; 1995, ch. 135, 10.



Section 66-3-10 - Division to issue certificate of title and evidence of registration; release of lien; odometer statement.

66-3-10. Division to issue certificate of title and evidence of registration; release of lien; odometer statement.

A. The division upon registration of a vehicle shall issue a certificate of title and evidence of registration; an odometer statement may appear on one or both of these documents.

B. The registration evidence shall be delivered to the owner and shall contain upon its face the date issued, the name and address of the owner, the registration number assigned to the owner and such description of the vehicle registered to the owner as determined by the director.

C. The certificate of title shall contain the identical information required on the registration evidence and in addition a statement of the owner's title and of all liens and encumbrances upon the vehicle.

D. The certificate of title shall contain a space for the release of any lien, space for assignment of title or interest and warranty by the owner, and space for notation of liens and encumbrances upon the vehicle at the time of transfer.

E. The certificate of title shall be delivered to the owner in the event no lien or encumbrances appear thereon, otherwise the certificate of title shall be delivered to the person named to receive it in the application for certificate.

F. Whenever the owner of a vehicle subject to registration transfers his title or interest in the vehicle to a nonresident who desires to title the vehicle in the state of his residence, the division upon receiving application and the payment of the proper fee shall issue a certificate of title only and record on the certificate all liens and encumbrances.

History: 1953 Comp., 64-3-10, enacted by Laws 1978, ch. 35, 30; 1981, ch. 361, 5; 1989, ch. 318, 5.



Section 66-3-10.1 - Salvage vehicles; nonrepairable vehicles; certificate of title; transfer of ownership.

66-3-10.1. Salvage vehicles; nonrepairable vehicles; certificate of title; transfer of ownership.

A. It is unlawful for a person to sell or otherwise convey ownership of a salvage or nonrepairable vehicle unless the certificate of title or ownership is branded or a comparable title, certificate or ownership document has been issued by another state or jurisdiction.

B. An owner of a nonrepairable vehicle shall sell or otherwise convey that vehicle only to a licensed wrecker of vehicles or a person licensed by a jurisdiction outside of this state to process vehicles by dismantling, wrecking, shredding, crushing or selling motor vehicle parts or scrap material or otherwise disposing of motor vehicles.

C. A nonrepairable vehicle shall not be repaired, reconstructed or restored for operation on the roads or highways of this state.

D. This section does not apply to:

(1) a person whose motor vehicle has been stolen or taken without that person's consent unless, if the motor vehicle is recovered, it is a salvage or nonrepairable vehicle; or

(2) a person conveying ownership of a motor vehicle to an insurance company as a result of a total loss insurance settlement. For the purpose of this paragraph, "total loss insurance settlement" means the transfer of ownership of a motor vehicle by a person to an insurance company as a result of a settlement in which the motor vehicle is determined to be salvage or nonrepairable.

History: 1978 Comp., 66-3-10.1, enacted by Laws 1990, ch. 120, 24; 2005, ch. 324, 8.



Section 66-3-11 - Director may authorize issuance of nonnegotiable certificates of title.

66-3-11. Director may authorize issuance of nonnegotiable certificates of title.

Any owner of a vehicle required to be registered under the provisions of Section 66-3-1 NMSA 1978, who is unable to comply with the registration requirements of Section 66-3-4 NMSA 1978 for the reason that the vehicle is registered and titled in another state, territory or possession of the United States, subject to a lien, and the original title thereof cannot be obtained from the lien holder, shall make application to the division for the registration and issuance of a nonnegotiable certificate of title. Application for a nonnegotiable certificate of title shall be made upon written forms prescribed by the director and upon the approval of the director a nonnegotiable certificate of title shall be issued by the division with the words "NONNEGOTIABLE AND NONTRANSFERABLE" clearly marked in bold letters on its face.

History: 1953 Comp., 64-3-11, enacted by Laws 1978, ch. 35, 31.



Section 66-3-12 - Evidential value of certificate.

66-3-12. Evidential value of certificate.

A certificate of title issued by the division shall be received in evidence as prima facie evidence of the ownership of the vehicle named in the certificate and as prima facie evidence of all liens and encumbrances against said vehicle appearing on the certificate.

History: 1953 Comp., 64-3-12, enacted by Laws 1978, ch. 35, 32.



Section 66-3-13 - Evidence of registration to be signed and exhibited on demand.

66-3-13. Evidence of registration to be signed and exhibited on demand.

A. Every owner, upon receipt of registration evidence, shall write that owner's signature thereon in a space provided. Every such registration evidence or duplicate of registration evidence validated by the division shall be exhibited upon demand of any police officer.

B. A person charged with violating the provisions of this section shall not be convicted if the person produces, in court, evidence of a signed registration valid at the time of issuance of the citation.

History: 1953 Comp., 64-3-13, enacted by Laws 1978, ch. 35, 33; 2013, ch. 204, 2.



Section 66-3-14 - Registration plates or validating stickers to be furnished by department; reflective material.

66-3-14. Registration plates or validating stickers to be furnished by department; reflective material.

A. The department upon registering a vehicle shall issue a registration plate or a validating sticker to the owner of the vehicle. The validating sticker may be designed and required to be placed on the registration plate or elsewhere on the vehicle as prescribed by the department.

B. Each registration plate shall have a background of reflective material such that the registration number assigned to the vehicle is plainly legible from a distance of one hundred feet at night. The colors shall include those of the state flag, except prestige and special plates.

C. Each registration plate shall have displayed upon it:

(1) the registration number assigned to the person to whom it was issued; and

(2) the name of this state.

D. The department shall issue no registration plates for privately owned vehicles that contain the words "staff officer" or any other title except as otherwise provided by law.

E. All registration plates for private vehicles shall be alike in form except for the owner's registration number. The department shall adopt registration number systems for registration plates.

F. In lieu of or in addition to a registration plate or sticker for commercial motor vehicles, the department may issue an electronic identifying device.

History: 1953 Comp., 64-3-14, enacted by Laws 1978, ch. 35, 34; 1981, ch. 361, 6; 1990, ch. 107, 1; 1995, ch. 135, 11.



Section 66-3-14.1 - County name stickers.

66-3-14.1. County name stickers.

The department shall make available, upon request, county name stickers or decals for purchase at a reasonable charge to be set by the secretary. The stickers or decals shall be designed and prescribed by the department to fit on a registration plate without obscuring the registration number or validating sticker.

History: Laws 2005, ch. 13, 1.



Section 66-3-15 - Special registration plates; procedures; fee.

66-3-15. Special registration plates; procedures; fee.

A. The division shall establish and issue special registration plates, including motorcycle prestige registration plates and shall establish and promulgate procedures for applications for and issuance of special registration plates.

B. For a fee of fifteen dollars ($15.00), which fee shall be in addition to the regular motor vehicle registration fees, any owner of a motor vehicle may apply for the issuance of a special registration plate as defined in Subsection A of this section. No two owners will be issued identically lettered or numbered plates.

C. An owner must make a new application and pay a new fee each year he desires to obtain a special registration plate; however, he will have first priority on that plate for each subsequent year that he makes timely and appropriate application.

D. All fees collected shall be paid to the state treasurer to the credit of the motor vehicle suspense fund with distribution in accordance with Section 66-6-23 NMSA 1978.

History: 1953 Comp., 64-3-15, enacted by Laws 1978, ch. 35, 35; 1985, ch. 148, 1; 1986, ch. 45, 1.



Section 66-3-16 - Distinctive registration plates; persons with significant mobility limitation; parking placard.

66-3-16. Distinctive registration plates; persons with significant mobility limitation; parking placard.

A. The division shall issue distinctive registration plates for use on motor vehicles and motorcycles owned by a person with a significant mobility limitation who requests a distinctive registration plate and who proves satisfactorily to the division that the person meets the standard provided in Subsection J of this section. No fee in addition to the regular registration fee, if any, applicable to the motor vehicle or motorcycle shall be collected for issuance of distinctive registration plates pursuant to this section.

B. No person shall falsely claim to have a significant mobility limitation so as to be eligible to be issued a distinctive registration plate or a parking placard pursuant to this section when the person does not in fact have a significant mobility limitation. Upon notice and opportunity to be heard, the division may revoke and demand return of any placard when:

(1) it was issued in error or with false information;

(2) the person receiving the placard is no longer eligible; or

(3) the placard is being used by ineligible persons.

C. Upon written application to the division accompanied by a medical statement by a licensed physician or a physician assistant, advanced practice registered nurse or certified nurse-midwife working within that person's scope of practice attesting to the permanent significant mobility limitation, a resident of the state who has a significant mobility limitation, as provided in this section, may apply for and be issued no more than two parking placards for display upon a motor vehicle registered to the person or motor vehicle owned by another person who is transporting the person with a significant mobility limitation. The physician or the physician assistant, advanced practice registered nurse or certified nurse-midwife working within that person's scope of practice shall provide the division all information and records necessary to issue a permanent parking placard. Once approved for use of a permanent parking placard, a person with a significant mobility limitation shall not be required to furnish further medical information.

D. A parking placard issued pursuant to this section shall expire four years from the date it was issued.

E. The division shall issue two-sided hanger-style parking placards with the following characteristics:

(1) a picture of the international symbol of access;

(2) a hologram to make duplication difficult;

(3) an imprinted expiration date; and

(4) a full-face photograph of the holder on the inside of the placard covered by a flap.

F. The division shall consult with the governor's commission on disability for continued issuance and format of the placard.

G. The division may issue an identification card containing a full-face photograph of the holder of the registration plate or parking placard and the number of the registration plate or parking placard issued to that person.

H. Upon written application to the division accompanied by a medical statement from a licensed physician or a physician assistant, advanced practice registered nurse or certified nurse-midwife working within that person's scope of practice attesting to a temporary significant mobility limitation, a person may be issued a temporary placard for no more than one year. The physician or the physician assistant, advanced practice registered nurse or certified nurse-midwife working within that person's scope of practice shall provide the division all information and records necessary to issue a temporary placard.

I. Registration plates or parking placards issued to a person with a significant mobility limitation by another state or foreign jurisdiction shall be honored until the motor vehicle or motorcycle is registered or the parking placard holder establishes residency in this state.

J. A "person with a significant mobility limitation" means a person who:

(1) cannot walk one hundred feet without stopping to rest;

(2) cannot walk without the use of a brace, cane or crutch or without assistance from another person, a prosthetic device, a wheelchair or other assistive device;

(3) is restricted by lung disease to such an extent that the person's forced respiratory volume, when exhaling for one second, when measured by spirometry, is less than one liter or the arterial oxygen tension is less than sixty millimeters on room air at rest;

(4) uses portable oxygen;

(5) has a severe cardiac condition; or

(6) is so severely limited in the ability to walk due to an arthritic, neurologic or orthopedic condition that the person cannot ascend or descend more than ten stair steps.

History: 1953 Comp., 64-3-16, enacted by Laws 1978, ch. 35, 36; 1989, ch. 318, 6; 1995, ch. 129, 1; 1999, ch. 297, 7; 2007, ch. 319, 1; 2010, ch. 74, 3; 2015, ch. 116, 15.



Section 66-3-16.1 - Prohibited acts; penalties.

66-3-16.1. Prohibited acts; penalties.

A. Any person who provides false information in order to acquire, or who assists an unqualified person to acquire, a special registration plate or parking placard as provided in Section 66-3-16 NMSA 1978 is guilty of a misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978.

B. Any person, other than the person to whom a special registration plate or a parking placard was issued, who in the absence of the holder of the plate or placard, parks in a designated accessible parking space for persons with significant mobility limitation while displaying the plate or placard, is guilty of a misdemeanor and upon conviction shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978.

C. A special registration plate or parking placard displayed on a vehicle parked in a designated accessible parking space for persons with significant mobility limitation in the absence of the holder of that plate or placard is subject to immediate seizure by a law enforcement official and if seized shall be delivered to the division within seventy-two hours. Failure to surrender the parking placard on demand of a law enforcement officer is a petty misdemeanor and punishable by a fine not to exceed one hundred dollars ($100).

History: 1978 Comp., 66-3-16.1, enacted by Laws 1995, ch. 129, 2; 1999, ch. 297, 8; 2007, ch. 319, 19.



Section 66-3-17 - Registration plate; replacement of plate.

66-3-17. Registration plate; replacement of plate.

A. Succeeding registration renewals of the registration plate issued under Section 66-3-14 NMSA 1978 shall cause the division to issue a validating sticker only, except as provided in Subsections B and C of this section.

B. The person to whom the plate is issued may, at any time, apply for the issuance of a duplicate or replacement plate, and upon the surrender of the registration plate he then has, along with the payment of a reasonable fee set by the director that will cover the cost of the production and distribution of the plate, the applicant shall be issued a duplicate or replacement plate.

C. Any peace officer may, upon discovering that the registration plate of any vehicle is illegible because of wear or damage or other cause, issue a citation to the owner or operator of the vehicle. The citation shall provide that the owner shall, within thirty days from the date of the citation, apply for and obtain a duplicate or replacement plate from the division.

History: 1953 Comp., 64-3-17, enacted by Laws 1978, ch. 35, 37; 1981, ch. 361, 7; 1995, ch. 44, 1.



Section 66-3-18 - Display of registration plates and temporary registration permits; displays prohibited and allowed.

66-3-18. Display of registration plates and temporary registration permits; displays prohibited and allowed.

A. The registration plate shall be attached to the rear of the vehicle for which it is issued; however, the registration plate shall be attached to the front of a road tractor or truck tractor. The plate shall be securely fastened at all times in a fixed horizontal position at a height of not less than twelve inches from the ground, measuring from the bottom of the plate. It shall be in a place and position so as to be clearly visible, and it shall be maintained free from foreign material and in a condition to be clearly legible.

B. A demonstration or temporary registration permit shall be firmly affixed to the inside left rear window of the vehicle to which it is issued, unless such display presents a safety hazard or the demonstration or temporary registration permit is not visible or readable from that position, in which case, the demonstration or temporary registration permit shall be displayed in such a manner that it is clearly visible from the rear or left side of the vehicle.

C. No vehicle while being operated on the highways of this state shall have displayed either on the front or the rear of the vehicle any registration plate, including validating sticker, other than one issued or validated for the current registration period by the department or any other licensing authority having jurisdiction over the vehicle. No expired registration plate or validating sticker shall be displayed on the vehicle other than an expired special registration plate, which may be exhibited on the front of the vehicle.

D. Nothing contained in this section shall be construed as prohibiting the use of a promotional or advertising plate on the front of the vehicle.

History: 1953 Comp., 64-3-18, enacted by Laws 1978, ch. 35, 38; 1985, ch. 51, 1; 1998, ch. 48, 4; 2005, ch. 16, 1; 2007, ch. 319, 20.



Section 66-3-19 - Renewal of registration; staggered period for vehicles; exception for manufactured homes and freight trailers; late registration.

66-3-19. Renewal of registration; staggered period for vehicles; exception for manufactured homes and freight trailers; late registration.

A. The department, in order to operate a more uniform system of vehicle registration, is authorized for certain or all vehicles to:

(1) prorate registration fees by monthly increments, but after the initial registration adjustment period, renewals of registration shall be for a full twelve-month period;

(2) determine the specific registered vehicle owners and the numbers of these to be assigned to each registration period in order to maintain the system;

(3) notify each registered vehicle owner by mail at the last known address within an appropriate period prior to the beginning of the registration period to which the owner has been assigned. The notice shall include a renewal-of-registration application form specifying the amount of registration fees due and the specific dates of the registration period covered by the renewal application;

(4) provide for the retention of registration plates;

(5) provide for the issuance of validating stickers to be affixed either to retained registration plates or elsewhere on the vehicles as prescribed by the department to signify the registration of the vehicles for the current registration period; and

(6) provide for identification purposes clearly recognizable distinctions between current and expired registration plates. To this end, the department, by whatever system or device the secretary may direct and which is approved by the chief of the New Mexico state police division of the department of public safety, shall ensure a practicable display of the proper and current registration of vehicles.

B. Certificates of title need not be renewed annually but shall remain valid until canceled by the department for cause or upon transfer of any interest shown in the certificate of title.

C. The vehicle registration of vehicles registered under the provisions of Subsection A of this section expires on the last day of the twelve-month period for which the vehicle has been registered. Every vehicle registration other than vehicles registered in accordance with Subsection A of this section, manufactured homes and freight trailers expires December 31. The department may receive applications for renewal of registration and may issue new registration evidence and registration plates or validating stickers at any time prior to expiration of registration.

D. The registration of a manufactured home or freight trailer need not be renewed annually, and the initial registration shall be effective and considered a current registration for the purpose of the Motor Vehicle Code [66-1-1 NMSA 1978] as long as the ownership of the vehicle is not transferred. The transfer of title provisions of the Motor Vehicle Code do apply to manufactured homes and freight trailers, and the transferee is required to register the vehicle in accordance with Section 66-3-103 NMSA 1978. The department is authorized and directed to issue distinctive registration plates for manufactured homes and freight trailers that identify the plates as permanent registration plates.

E. It is unlawful to operate or transport or cause to be transported upon any highways in this state any vehicle, except a commercial motor vehicle registered in another state or a manufactured home, subject to registration under the provisions of the Motor Vehicle Code without having paid the registration fee or without having secured and constantly displayed the registration plate required by the Motor Vehicle Code. If a vehicle, other than a manufactured home, is operated or transported after the expiration of the vehicle registration, the owner of the vehicle is subject to a penalty of the greater of ten dollars ($10.00) or, if the vehicle is operated or transported thirty-one or more days after the expiration of the registration, an amount equal to seventy-five percent of the registration fee. Any duly appointed deputy or agent of the department has the authority to seize the vehicle and hold it until the fee, penalty and any fine that may be imposed for violation of law are paid and may sell the vehicle in the manner provided by law for the distraint and sale of personal property.

F. It is unlawful to operate, transport or cause to be transported upon any highways in this state or to maintain in any place in this state a manufactured home subject to registration under the provisions of the Motor Vehicle Code without having paid the registration fee or without having secured and constantly displayed the registration plate required by the Motor Vehicle Code. Violation of this subsection subjects the owner to a penalty of five dollars ($5.00), and no other administrative penalty for failure to register under the Motor Vehicle Code shall be imposed upon manufactured homes that are subject to the provisions of Section 66-6-10 NMSA 1978. Any duly appointed deputy or agent of the department has authority to seize the manufactured home and hold it until the fee, penalties and any fine that may be imposed for violation of law are paid and may sell the manufactured home in the manner provided by law for the distraint and sale of personal property.

G. This section authorizes a staggered system of registration of vehicles.

History: 1953 Comp., 64-3-19, enacted by Laws 1978, ch. 35, 39; 1981, ch. 361, 8; 1989, ch. 318, 7; 1990, ch. 120, 25; 1993, ch. 328, 1; 1995, ch. 44, 2; 1995, ch. 135, 12.



Section 66-3-20 - Renewal of registration; vehicles registered by declared gross weight.

66-3-20. Renewal of registration; vehicles registered by declared gross weight.

All motor vehicles registered by declared gross weight, including vehicles subject to the international registration plan or registration under reciprocal agreement with another state, shall be registered with the department on a staggered basis and that registration shall expire at the end of the twelve-month registration period.

History: 1953 Comp., 64-3-20, enacted by Laws 1978, ch. 35, 40; 1993, ch. 328, 2; 2015, ch. 9, 14.



Section 66-3-20.1 - Providing for extended registration periods for certain motor vehicles; credit for unexpired portion of fee.

66-3-20.1. Providing for extended registration periods for certain motor vehicles; credit for unexpired portion of fee.

A. All vehicles, motorcycles or trucks with a declared gross weight of twenty-six thousand pounds or less may be registered for a period of two years; provided the two-year registration period shall begin on the first day of any month and expire on the last day of any month.

B. The fee for a two-year registration shall be twice the fee for a one-year registration.

C. If the owner of a vehicle that is registered for two years sells, transfers or assigns title to or interest in the vehicle within the first year of registration and applies to have the registration number assigned to another vehicle pursuant to Section 66-3-101 NMSA 1978, upon assignment, the person may apply for a refund of one-half of the two-year registration fee.

History: Laws 1988, ch. 94, 1; 1995, ch. 44, 3; 2001, ch. 141, 1; 2004, ch. 59, 7; 2007, ch. 319, 21.



Section 66-3-21 - Vehicle exceeding declared gross weight.

66-3-21. Vehicle exceeding declared gross weight.

A. Except as otherwise provided by law, a vehicle or combination shall not be operated upon the public highways of this state when the gross vehicle weight or gross combination vehicle weight exceeds the declared gross weight. Any person violating the provisions of this section shall be:

(1) assessed a penalty for the lapsed portion of the registration period in an amount equal to the difference between the fee for the declared gross weight and the fee for the gross vehicle weight or gross combination vehicle weight at which the vehicle or combination was weighed; and

(2) required to register the vehicle or combination at the higher declared gross weight in accordance with the weight at the time of the violation for the remainder of the registration period and to pay that fee.

B. Such registration shall not be construed to authorize the movement of loads in violation of the state's size and weight laws.

History: 1953 Comp., 64-3-21, enacted by Laws 1978, ch. 35, 41; 2007, ch. 319, 22.



Section 66-3-22 - Re-registration; change in declared gross weight.

66-3-22. Re-registration; change in declared gross weight.

A. Any vehicle or combination registered at a declared gross weight may be re-registered at a higher weight upon payment of the difference between the paid registration fee and the new registration fee. The amount shall be prorated on a quarterly basis, with any fraction of a quarter-year to be considered a full quarter. In no event shall the amount be less than five dollars ($5.00).

B. When a vehicle or combination has been altered, or from which equipment has been removed to meet legal requirements, and thus will not operate at the current declared gross weight, the registrant may apply for a lowering of the declared gross weight. Upon approval, the registrant shall be refunded a sum equal to the difference between the fee paid for the current registration period and the revised registration fee for the same period, multiplied by the fraction of the whole period remaining, calculated on the basis of the number of complete quarter-years remaining after the date of the application for changed registration.

History: 1953 Comp., 64-3-22, enacted by Laws 1978, ch. 35, 42.



Section 66-3-23 - Notice of change of address or name.

66-3-23. Notice of change of address or name.

A. Whenever any person after making application for or obtaining the registration of a vehicle or a certificate of title moves from the address named in the application or shown upon a registration card or certificate of title, he shall, within ten days thereafter, excluding Saturdays, Sundays and legal holidays, notify the division in writing of his old and new addresses or by electronic media pursuant to department regulations.

B. Whenever the name of any person who has made application for or obtained the registration of a vehicle or a certificate of title is changed by marriage or otherwise, the person shall, within ten days, excluding Saturdays, Sundays and legal holidays, make application for a new certificate of title and registration to the division. The division may require such evidence as it deems satisfactory regarding the change of name.

History: 1953 Comp., 64-3-23, enacted by Laws 1978, ch. 35, 43; 2004, ch. 59, 8.



Section 66-3-24 - Lost or damaged certificates, registration evidence or plates.

66-3-24. Lost or damaged certificates, registration evidence or plates.

A. In the event any registration evidence or registration plate is lost, mutilated or becomes illegible, the owner or legal representative or successor in interest of the owner of the vehicle for which the registration evidence or registration plate was issued as shown by the records of the division shall immediately make application for and may obtain a duplicate or a new registration under a new registration number as determined to be the most advisable by the division upon the applicant furnishing information satisfactory to the division.

B. In the event any certificate of title is lost, mutilated or becomes illegible, the owner or legal representative or successor in interest of the owner of the boat required to be titled under the provisions of the Boat Act [66-12-1 NMSA 1978] or the vehicle for which the certificate of title was issued as shown by the records of the division shall immediately make application for and may obtain a duplicate upon the applicant furnishing information satisfactory to the division. In the event a lien or encumbrance is filed of record with the division, the division shall require the application for the duplicate certificate of title to be signed by the holder of the lien or encumbrance. Upon issuance of any duplicate certificate of title, the previous certificate last issued is void.

C. In the absence of the regularly required supporting evidence of ownership upon application for certificate of title, registration or transfer of a boat required to be titled under the provisions of the Boat Act or a vehicle, the division may accept an undertaking or surety bond, in an amount double the value of the boat or vehicle, which shall be conditioned to protect the department and all officers and employees of the department and any subsequent purchaser of the boat or vehicle, any person holding or acquiring a lien or security interest on the boat or vehicle or the successor in interest of the purchaser or person against any loss or damage on account of any defect in or undisclosed claim upon the right, title and interest of the applicant or other person in and to the boat or vehicle. The bond shall run to the true owner or the lienholder. The bond shall expire three years after the date it became effective.

History: 1953 Comp., 64-3-24, enacted by Laws 1978, ch. 35, 44; 1990, ch. 120, 26; 2007, ch. 319, 23.



Section 66-3-25 - Division may assign new identifying number.

66-3-25. Division may assign new identifying number.

The division is authorized to assign a "distinguishing number" to a vehicle, required to be registered under the provisions of the Motor Vehicle Code [66-1-1 NMSA 1978], whenever the identifying number thereon is destroyed or obliterated. The distinguishing number shall be affixed to the vehicle in a position to be determined by the director. Such vehicle shall be registered under such distinguishing number in lieu of the former identifying number.

History: 1953 Comp., 64-3-25, enacted by Laws 1978, ch. 35, 45.



Section 66-3-27 - Horseless carriage registration.

66-3-27. Horseless carriage registration.

A. A motor vehicle at least thirty-five years old, owned as a collector's item and used solely for exhibition and educational purposes is a "horseless carriage". On application to the director of motor vehicles, the owner of a horseless carriage may receive a certificate of title and permanent registration upon:

(1) payment of a ten-dollar ($10.00) fee; and

(2) submission of a witnessed bill of sale on the horseless carriage or an affidavit that the vehicle was assembled by the owner from parts of automobiles at least thirty-five years old.

B. Upon approval of the application, the director shall issue one five-year registration plate with registration numbers and the words "Horseless Carriage", "Land of Enchantment" and "New Mexico". The plate, bearing no date, shall be attached to the rear of the vehicle.

C. Upon transfer of ownership of a horseless carriage, the new owner shall apply to the director for a transfer of title as provided in, and subject to, the penalties contained in Section 66-3-103 NMSA 1978. The registration plates shall remain with the transferred vehicle.

D. Beginning in 1968, and each five-year period thereafter, every plate shall be revalidated upon application approved by the director, accompanied by a fee of five dollars ($5.00). Upon loss of the original registration plate, a duplicate plate may be obtained by the owner upon payment of a fee of ten dollars ($10.00).

E. Any person violating this section is guilty of a misdemeanor.

History: 1953 Comp., 64-3-27, enacted by Laws 1978, ch. 35, 47.



Section 66-3-28 - State government registration plates; issuance approved.

66-3-28. State government registration plates; issuance approved.

State government registration plates shall be provided to a state agency by the transportation services division of the general services department. As used in this section, "state agency" means a state department, agency, board or commission, including the legislative and judicial branches, but not including public schools and institutions of higher education.

History: Laws 1994, ch. 119, 14; 1995, ch. 161, 8; 2007, ch. 29, 9.



Section 66-3-29 - Intrastate livestock haulers.

66-3-29. Intrastate livestock haulers.

Intrastate livestock haulers shall be subject to all provisions of Chapter 65 NMSA 1978, except for the provisions relating to certificates of convenience and necessity in Sections 65-2-84 through 65-2-86 NMSA 1978 and those relating to rate regulation in Section 65-2-96 NMSA 1978.

History: 1978 Comp., 65-1-25.2, enacted by Laws 1979, ch. 283, 1; 1992, ch. 106, 8; recompiled as 1978 Comp., 66-3-29 by Laws 1998 (1st S.S.), ch. 10, 10.



Section 66-3-30 - School bus registration; renewal.

66-3-30. School bus registration; renewal.

A. A school district, another public entity or a school bus contractor may register a school bus that it owns on a permanent basis, without the requirement of renewal, at the time the school bus is initially registered with the department and issued a certificate of title or subsequent to initial registration at the next registration renewal date. The registrant shall pay the registration fee provided in Section 66-6-12 NMSA 1978. To implement this subsection, the department shall:

(1) promulgate a rule setting out the information and procedures the department may require to permanently register a school bus; and

(2) create a permanent registration validation sticker and permanent registration certificate for school buses registered pursuant to this subsection.

B. If a school district, another public entity or a school bus contractor does not register a school bus that it owns as provided in Subsection A of this section, it may renew the registration of two or more school buses it owns on a common date of its choosing on an annual basis, with the registration of those buses expiring and requiring renewal on that date. The fee for the registration of school buses is provided in Section 66-6-12 NMSA 1978. To implement this subsection the department shall:

(1) promulgate a rule setting out the information and procedures the department may require to achieve the registration renewal of two or more school buses on a common date; and

(2) prorate the fee for registration of school buses as necessary to achieve the common registration renewal date.

C. Nothing in this section shall prevent a school district or a school bus contractor from registering a school bus that it owns pursuant to another applicable provision of law.

History: Laws 2007, ch. 116, 1.






Part 2 - TRANSFER OF TITLE OR INTEREST

Section 66-3-101 - Transfer by owner; recordation of mileage of vehicle; use of the plate and registration number on another vehicle.

66-3-101. Transfer by owner; recordation of mileage of vehicle; use of the plate and registration number on another vehicle.

A. When the owner of a registered vehicle sells, transfers or assigns the owner's title to or interest in, and delivers the possession of, the vehicle to another, the registration of the vehicle shall expire. The previous owner shall notify the division of the sale or transfer giving the date thereof, the name and address of the new owner and such description of the vehicle as may be required in the appropriate form provided for such purpose by the division. In the case of any transfer, including but not limited to a transfer resulting from a sale, lease, gift or auction of any vehicle, the person making the transfer shall sign and shall record on the document evidencing the transfer of the vehicle the actual mileage of the vehicle as indicated by the vehicle's odometer at the time of the transfer.

B. When the owner of a registered vehicle sells, transfers or assigns title to or interest in the vehicle, the owner shall remove the registration plates from the vehicle, except as provided in Subsection C of this section, and either forward the registration plates to the division or its authorized agent to be destroyed or apply to have the plate and the registration number assigned to another vehicle of the same class. The division may assign the plate and registration number to the newly acquired vehicle of the same class only upon payment of the registration fee, if applicable, and only if the application is made in the name of the original registered owner, unless the owner's name has been changed by marriage, divorce or court order.

C. When the owner of a vehicle bearing a current registration plate of a foreign state, territory or country transfers or assigns the owner's title or interest in the vehicle, the foreign registration plate shall be delivered, together with the title to the vehicle and evidence of registration, to the division or its authorized agent at the time application is made for a New Mexico registration plate, except when the assignment or transfer of the title is to a bona fide resident of the foreign state, territory or country in which the vehicle is registered.

D. The registration plate shall not be displayed on the newly acquired vehicle until the registration of the vehicle has been completed and a new registration certificate issued. However, the temporary registration permit issued for the vehicle by the dealer pursuant to the provisions of Section 66-3-6 NMSA 1978 shall be displayed in accordance with Subsection B of Section 66-3-18 NMSA 1978.

History: 1953 Comp., 64-3-101, enacted by Laws 1978, ch. 35, 48; 1981, ch. 361, 9; 1995, ch. 44, 4; 2001, ch. 141, 2; 2007, ch. 319, 24.



Section 66-3-101.1 - Terminal rental adjustment clauses; vehicle leases that are not sales nor create security interests.

66-3-101.1. Terminal rental adjustment clauses; vehicle leases that are not sales nor create security interests.

Notwithstanding any other provision of law, in the case of motor vehicles or trailers that are leased, except for those motor vehicles or trailers leased for personal, family or household purposes, a lease transaction does not create a sale of or security interest in a motor vehicle or trailer, or transfer ownership to the lessee, merely because the lease contains a terminal rental adjustment clause that provides that the rental price is permitted or required to be adjusted up or down in respect to the amount of money realized upon the sale of the motor vehicle or trailer. Nothing in this section exempts a leaseholder of a motor vehicle or trailer from payment of fees or taxes otherwise required pursuant to New Mexico law.

History: Laws 2013, ch. 52, 1.



Section 66-3-102 - Endorsement of assignment and warranty of title.

66-3-102. Endorsement of assignment and warranty of title.

The owner shall endorse an assignment and warranty of title upon the certificate of title for such vehicle with a statement of all liens or encumbrances thereto, and he shall deliver the certificate of title to the purchaser or transferee at the time of delivering the vehicle.

History: 1953 Comp., 64-3-102, enacted by Laws 1978, ch. 35, 49.



Section 66-3-103 - New owner to secure transfer of registration and new certificate of title; time period; penalty.

66-3-103. New owner to secure transfer of registration and new certificate of title; time period; penalty.

A. Except as otherwise provided by law, the transferee before operating or permitting the operation of the vehicle or boat on a highway or waterway shall present to the division the certificate of registration and the properly assigned certificate of title and shall apply for and obtain a new certificate of title and a new registration for the vehicle.

B. Failure to apply for transfer of registration and issuance of a new certificate of title within thirty days from the date of transfer subjects the transferee to a penalty of twenty dollars ($20.00). The penalty shall be collected by the division and shall be in addition to other fees and penalties provided by law.

History: 1953 Comp., 64-3-103, enacted by Laws 1978, ch. 35, 50; 1989, ch. 318, 8.



Section 66-3-104 - Use of plate and registration number on another vehicle; transfer of registration.

66-3-104. Use of plate and registration number on another vehicle; transfer of registration.

A. When the owner of a registered vehicle assigns title or interest to the vehicle, the registration of that vehicle expires, unless the vehicle is registered for an extended registration period and the owner applies to have the registration number assigned to another vehicle as provided in Subsection B of this section.

B. When the owner of a registered vehicle assigns title or interest to the vehicle, he shall remove and retain the registration plate from the vehicle and, within thirty days of the transfer, either make application to have the registration number assigned to another vehicle of the same class or forward the plate to the department or its authorized agent to be destroyed. The transfer of the registration plate shall be permitted only if the application for transfer is made in the name of the original registered owner unless the owner's name has been changed by marriage, divorce or court order.

C. The registration plate shall not be displayed upon the newly acquired vehicle until the registration of the vehicle has been completed and a new registration certificate issued. However, the temporary retail-sale permit issued for the vehicle by the dealer pursuant to the provisions of Section 66-3-6 NMSA 1978 may be securely attached to the plate to be transferred and displayed in accordance with Subsection A of Section 66-3-18 NMSA 1978.

History: 1953 Comp., 64-3-104, enacted by Laws 1978, ch. 35, 51; 1981, ch. 361, 10; 1995, ch. 44, 5; 1998, ch. 48, 5; 2001, ch. 141, 3.



Section 66-3-105 - Transfer by operation of law.

66-3-105. Transfer by operation of law.

A. Whenever the title or interest of an owner in or to a registered vehicle shall pass to another by operation of law, as upon inheritance, bequest, order in bankruptcy or insolvency, execution sale, repossession upon default in performance in the terms of a lease or executory sales contract, or otherwise than by voluntary transfer, the transferee shall be subject to the provisions of this section.

B. Notice of transfer by operation of law shall be signed by the executor, administrator, receiver, trustee, sheriff or other representative or successor in interest of the owner of the vehicle. The registration certificate and plate shall be delivered to the registered owner upon such notification or shall be removed by the transferee upon repossession, and submitted to the division for cancellation.

C. The transferee, except as provided in Subsection D of this section, shall secure a transfer of registration to himself and a new certificate of title upon proper application and upon presentation of the last certificate of title, if available, and such instruments or documents of authority, or certified copies thereof, as may be sufficient or required by law to evidence or effect a transfer of title or interest in or to chattels in such case.

D. When the transferee does not operate or permit the operation of such vehicle upon the highways, or when the transferee operates such vehicle only for the purposes of immediate delivery, demonstration or resale to another person, the transferee shall display upon such vehicle a temporary permit issued to such vehicle by the division. The transferee shall not be required to secure a transfer of registration or a new certificate of title, but upon his transfer of title or interest to another person, he shall execute an assignment and warranty of title upon the certificate of title previously issued, if available, and deliver the same, along with the documents of authority or certified copies thereof as may be sufficient or required by law to evidence the rights of such person, to the person to whom such transfer is made.

History: 1953 Comp., 64-3-105, enacted by Laws 1978, ch. 35, 52.



Section 66-3-106 - Owner after transfer not liable for negligent operation.

66-3-106. Owner after transfer not liable for negligent operation.

The owner of a vehicle who has made a bona fide sale or transfer of his title or interest, and who has delivered possession of such vehicle and the certificate of title properly assigned to the purchaser or transferee, shall not be liable for any damages thereafter resulting from negligent operation of such vehicle by another.

History: 1953 Comp., 64-3-106, enacted by Laws 1978, ch. 35, 53.



Section 66-3-107 - Duties of seller or transferor; additional duties of dealers; application for registration; penalty; mileage of vehicle.

66-3-107. Duties of seller or transferor; additional duties of dealers; application for registration; penalty; mileage of vehicle.

A. Any seller or transferor, including a dealer, of a vehicle required to be registered pursuant to the Motor Vehicle Code [66-1-1 NMSA 1978] shall furnish to the purchaser upon delivery the necessary title properly assigned and shall inform the purchaser that application for registration must be filed with the department within thirty days of the date of sale. When a dealer licensed pursuant to Section 66-4-1 NMSA 1978 allows a vehicle to be purchased over a period of time pursuant to an expressed or implied contract and elects to retain a security interest in the vehicle, the dealer shall collect the necessary registration fees from the purchaser upon delivery of the vehicle and shall, within thirty days, pay all registration fees due on the vehicle to the department and shall give to the new purchaser the new registration certificate in the purchaser's name.

B. Every dealer, upon transferring by sale, lease or otherwise any vehicle, whether new or used, of a type subject to registration pursuant to the Motor Vehicle Code shall give written notice of the transfer to the department upon an appropriate form provided by the department.

C. Except as otherwise provided in this section, the dealer shall indicate on the form the actual mileage of the vehicle as indicated by the vehicle's odometer at the time of the transfer.

D. A sale shall be deemed completed and consummated when the purchaser of that vehicle has paid the purchase price or, in lieu thereof, has signed a purchase contract or security agreement and taken physical possession or delivery of that vehicle.

E. Failure to apply for assignment of registration and issuance of a new certificate of title within thirty days from the date of sale, transfer or assignment of a vehicle subjects the owner of the newly acquired vehicle to a penalty of twenty dollars ($20.00), which shall be collected by the department and shall be in addition to other fees and penalties provided by law.

History: 1953 Comp., 64-3-107, enacted by Laws 1978, ch. 35, 54; 1981, ch. 361, 11; 1998, ch. 48, 6; 2007, ch. 319, 25.



Section 66-3-108 - Transfer to dealers.

66-3-108. Transfer to dealers.

When the transferee of a vehicle is a dealer who holds the vehicle for resale and does not drive the vehicle or permit it to be driven upon the highways, the dealer shall not be required to obtain transfer of registration of the vehicle or forward the certificate of title to the department. However, the dealer, upon transferring his title or interest to another person, shall execute an assignment and warrant of title upon the certificate of title and deliver the same to the person to whom the transfer is made.

History: 1953 Comp., 64-3-108, enacted by Laws 1978, ch. 35, 55; 1998, ch. 48, 7.



Section 66-3-109 - Dealer's guarantee of title.

66-3-109. Dealer's guarantee of title.

A dealer licensed under the Motor Vehicle Code [66-1-1 NMSA 1978] may guarantee the title to a specially constructed or reconstructed vehicle for which no title exists, and may guarantee the title of any vehicle for which the certificate of title cannot be obtained. Such guarantee shall be in the form of an affidavit filed with the division. Upon receipt of such affidavit, together with such other information as the division may require, and upon payment of the proper fees, the division, in its discretion, may issue a certificate of title for the vehicle named in the affidavit.

History: 1953 Comp., 64-3-109, enacted by Laws 1978, ch. 35, 56.



Section 66-3-110 - When division to reregister vehicle and issue new certificate.

66-3-110. When division to reregister vehicle and issue new certificate.

A. The division upon receipt of a properly endorsed certificate of title, current registration evidence and proper application for registration or transfer of registration accompanied by the required fee and when satisfied as to the genuineness and regularity of the transfer and of the right of the transferee to a certificate of title shall reregister the vehicle as upon a new registration in the name of the new owner and issue a new certificate of title as upon an original application.

B. If the vehicle is a manufactured home, the division shall require in addition to those conditions set out in Subsection A of this section a certificate from the treasurer or assessor of the county in which the manufactured home is located showing that either:

(1) all property taxes due or to become due on the manufactured home for the current tax year or any past tax years have been paid; or

(2) no liability for property taxes on the manufactured home exists for the current year or any past tax years.

C. The division shall retain and appropriately file every surrendered certificate of title. The file shall be so maintained as to permit the tracing of title of the vehicles designated therein.

History: 1953 Comp., 64-3-110, enacted by Laws 1978, ch. 35, 57; 1983, ch. 295, 28.



Section 66-3-111 - Assignment by person holding lien.

66-3-111. Assignment by person holding lien.

Any person holding a lien or encumbrance upon a vehicle, other than a lien dependent solely upon possession, may assign his title or interest in or to such vehicle to a person other than the owner without the consent of, and without affecting the interest of such owner or the registration of such vehicle, but in such event, he shall give to the owner a written notice of such assignment. The division, upon receiving a certificate of title assigned by the holder of the lien or encumbrance shown thereon and showing the name and address of the assignee, shall issue a new certificate of title as upon an original application.

History: 1953 Comp., 64-3-111, enacted by Laws 1978, ch. 35, 58.



Section 66-3-112 - Release by lienholder to owner.

66-3-112. Release by lienholder to owner.

A person holding a lien or encumbrance as shown upon a certificate of title for a vehicle may release such lien or encumbrance or assign his interest to the owner without affecting the registration of said vehicle. The division, upon receiving a certificate of title upon which a lienholder has released or assigned his interest to the owner, or upon receipt of a certificate of title not so endorsed but accompanied by a legal release from a lienholder of interest in or to a vehicle, shall issue a new certificate of title as upon an original application.

History: 1953 Comp., 64-3-112, enacted by Laws 1978, ch. 35, 59.



Section 66-3-113 - Failure to deliver certificate; penalty.

66-3-113. Failure to deliver certificate; penalty.

A. Except as provided in Section 66-3-24B NMSA 1978, it is a misdemeanor for any person to fail or neglect to properly endorse and deliver a certificate of title to a transferee or owner lawfully entitled thereto.

B. Upon conviction of a second such offense, the offender is guilty of a misdemeanor but shall be punished by a fine of not more than one thousand dollars ($1,000) or by imprisonment for not more than three hundred sixty-four days, or both.

History: 1953 Comp., 64-3-113, enacted by Laws 1978, ch. 35, 60.



Section 66-3-115 - Notification forms; copies; resale of salvaged vehicle or motor vehicle.

66-3-115. Notification forms; copies; resale of salvaged vehicle or motor vehicle.

A. No person licensed under Section 66-4-1 NMSA 1978 shall sell, give away or otherwise dispose of any vehicle or motor vehicle obtained in the course of business unless he has properly filled out a dismantler's notification form and mailed one copy of that form to the division of motor vehicles and one copy of the form to the law enforcement agency designated by the division of motor vehicles for that purpose. If the licensee has a certificate of title for the vehicle or motor vehicle, it must be mailed to the division of motor vehicles together with one copy of the dismantler's notification form.

B. The licensee shall furnish the new purchaser or recipient of any such salvaged vehicle or motor vehicle with a bill of sale and one copy of the dismantler's notification form which shall serve as proof of ownership only for dismantling, transporting or rebuilding purposes.

C. The purchaser of such vehicle or motor vehicle may obtain a new certificate of title authorizing him to use the vehicle or motor vehicle for transportation purposes, provided:

(1) he furnishes the division of motor vehicles with a bill of sale and a copy of the dismantler's notification form for the vehicle or motor vehicle to be retitled;

(2) the vehicle or motor vehicle is in satisfactory repair and is fully roadworthy; and

(3) the vehicle identification number can be verified and corresponds to the vehicle identification number stated on the dismantler's notification form.

D. The division of motor vehicles shall make or cause to be made all necessary inspections and verifications pursuant to this section and, if satisfied that all conditions have been met, shall issue a title. Such title shall indicate the vehicle identification number and the assigned New Mexico numbers, if any.

History: 1953 Comp., 64-3-115, enacted by Laws 1978, ch. 35, 62.



Section 66-3-116 - Title cancellation.

66-3-116. Title cancellation.

The division of motor vehicles shall, upon receipt of a properly completed dismantler's notification form from a person licensed under Section 66-4-1 NMSA 1978, cancel the title of the vehicle in their records.

History: 1953 Comp., 64-3-116, enacted by Laws 1978, ch. 35, 63.



Section 66-3-118 - Manufacturer's certificate of origin; transfer of vehicle not previously registered.

66-3-118. Manufacturer's certificate of origin; transfer of vehicle not previously registered.

A. Whenever a manufacturer or the agent or distributor of a manufacturer transfers a vehicle, not previously registered, to a dealer in this state, the manufacturer, agent or distributor at the time of transfer of the vehicle shall deliver to the dealer a manufacturer's certificate of origin. The certificate shall be signed by the manufacturer and shall specify that the vehicle described has been transferred to the dealer named and that the transfer is the first transfer of the vehicle in ordinary trade and commerce.

B. The certificate shall contain a description of the vehicle, number of cylinders, type of body, engine number, serial number or other standard identification number provided by the manufacturer of the vehicle and space for proper reassignment to a New Mexico dealer or to a dealer duly licensed or recognized as such in another state, territory or possession of the United States.

C. Any dealer when transferring a vehicle, not previously registered, to another dealer shall, at the time of transfer, give the transferee the proper manufacturer's certificate of origin fully assigned to the transferee.

D. When a vehicle not previously registered is transferred to a dealer who does not hold a franchise granted by the manufacturer of the vehicle to sell that type or model of vehicle, the transferee must obtain a registration of the vehicle and certificate of title but shall not be required to pay the excise tax imposed by Section 7-14-3 NMSA 1978.

History: 1953 Comp., 64-3-118, enacted by Laws 1978, ch. 35, 65; 2007, ch. 319, 26.



Section 66-3-119 - Vehicle or motor vehicle to be dismantled.

66-3-119. Vehicle or motor vehicle to be dismantled.

A. Except as provided in Sections 66-3-114 through 66-3-121 NMSA 1978, any person who sells, gives away, trades or disposes of any vehicle or motor vehicle as scrap or to be dismantled or destroyed by any person required to be licensed under Section 66-4-1 NMSA 1978, shall assign the certificate of title of such vehicle or motor vehicle to the recipient and shall deliver the same to the recipient. A licensed dismantler receiving any registration plates shall either return them to the owner upon demand or surrender them, within five days of receiving the plates, to the division.

B. Except as provided in Sections 66-3-114 through 66-3-121 NMSA 1978, no person shall dismantle or destroy a vehicle or motor vehicle unless he possesses a certificate of title or other proof of ownership of the vehicle or motor vehicle and completes and sends in the dismantler's notification form to the motor vehicle division and any law enforcement agency designated by the motor vehicle division for that purpose.

C. Any person licensed under Section 66-4-1 NMSA 1978 may take possession of an abandoned motor vehicle provided:

(1) he obtains at the time of acquisition a written clearance form from a law enforcement agency mentioned in Section 66-3-121 NMSA 1978;

(2) he, within five days after acquisition of said vehicle or motor vehicle, requests from the motor vehicle division an official printout indicating the names and addresses of all lienholders and owners of record. If the vehicle or motor vehicle has out-of-state license plates or the licensee has some other reason to believe that the vehicle or motor vehicle is registered in a state other than New Mexico, he must request the same information from the appropriate agency of that state;

(3) he, within five days after receiving the names and addresses of all lienholders and owners of record, informs them by certified mail, return receipt requested, of his possession of the vehicle or motor vehicle and all charges against the vehicle or motor vehicle, if any, and of his intent to dispose of said vehicle if no claim be made within thirty days after the delivery of the letter;

(4) in those cases where neither the motor vehicle division, nor the appropriate state agency specified in this section, is able to furnish the names of any lienholders or owners of record, the vehicle shall then be deemed as abandoned; and a licensed dismantler may dispose of the vehicle or motor vehicle once he has properly completed a dismantler's notification form for the vehicle or motor vehicle and has mailed one copy of the form to the motor vehicle division, and one copy of the form to the law enforcement agency designated by the motor vehicle division for that purpose, together with a copy of the correspondence with either the motor vehicle division or the state agency specified in this section indicating that there are no lienholders or owners of record;

(5) when a lienholder or owner of record is known and the required notice has been sent, and the dismantler has waited the required thirty days and has not received a valid claim, he shall properly complete a dismantler's notification form for the vehicle or motor vehicle and send one copy of the form together with any correspondence with the motor vehicle division or appropriate state agency specified in this subsection, indicating the names and addresses of lienholders and owners of record plus proof of notification, together with an affidavit signed by the dismantler stating under oath or affirmation that he has complied with provisions of this section and he has not received during the thirty-day period following notification any valid claim against the vehicle or motor vehicle in question, or while a valid claim has been made, he has not received within sixty days following such notification payment for fees connected with towing and storage of the vehicle or motor vehicle in question. One copy of the dismantler's notification form shall be sent to the law enforcement agency designated by the motor vehicle division for that purpose;

(6) any person who fails to give notice required in this subsection within the time limit specified shall forfeit all liens, interest and claims to the vehicle or motor vehicle in question if claimed by an owner or lienholder;

(7) failure of an owner or lienholder to assert a claim or to pay all legal storage or towing fees, if any, within the specified period of time shall result in that person's forfeiture of liens, interest or claims to the vehicle or motor vehicle; and

(8) upon complying with the above conditions and waiting the required period of time, such a vehicle or motor vehicle shall be deemed the property of the dismantler for dismantling or salvage purposes and he shall not be required to take further action under the lien laws of this state unless the vehicle or motor vehicle is used for other than dismantling or salvage purposes, and any person licensed under Section 66-4-1 NMSA 1978, may dismantle or destroy such a vehicle or motor vehicle.

History: 1953 Comp., 64-3-119, enacted by Laws 1978, ch. 35, 66.



Section 66-3-120 - Transportation of certain vehicles; proof of ownership.

66-3-120. Transportation of certain vehicles; proof of ownership.

A. Any person transporting any crushed or inoperable vehicle or motor vehicle on any public way, street or highway in any manner whatsoever shall have in his possession proof of ownership of such vehicle, or:

(1) an affidavit from the property owner upon whose property the vehicle or motor vehicle was abandoned authorizing the vehicle's removal from the property owner's land; and

(2) a police clearance indicating the vehicle has not been reported stolen.

B. Any person who possesses either a New Mexico dismantler's or wrecker's license, a New Mexico auto dealer's license, a state corporation commission [public regulation commission] license or a vehicle contract or common carrier license issued by the federal interstate commerce commission, shall be exempt from the provisions of this section while transporting vehicles which are not abandoned, provided he prominently displays a dealer's license plate or a dismantler's plate on the vehicle in tow, or has a New Mexico state corporation commission [public regulation commission] vehicle contract or common carrier permit number or a federal interstate commerce commission vehicle contract or common carrier permit number prominently displayed on the towing vehicle.

C. Any person failing to have such documentation in his possession while transporting such a vehicle or motor vehicle is subject to the penalties produced in Section 66-4-9 NMSA 1978 and any vehicle or motor vehicle being transported by such a person shall be subject to immediate confiscation. Said vehicle or motor vehicle shall be towed to an authorized police impound lot until proof of ownership is presented or until the documentation described in this section is provided by either the owner of the vehicle or the person in possession. Failure to provide such documentation within thirty days shall result in the vehicle or motor vehicle being deemed unclaimed and thus subject to claim by the person or firm in possession.

History: 1953 Comp., 64-3-120, enacted by Laws 1978, ch. 35, 67.



Section 66-3-121 - Disposal of abandoned vehicle or motor vehicle.

66-3-121. Disposal of abandoned vehicle or motor vehicle.

A. Any person upon whose property or in whose possession is found an abandoned vehicle or motor vehicle shall have authority to sell, retain, give away or dispose of the abandoned vehicle or motor vehicle to any person licensed under Sections 66-4-1 through 66-4-9 NMSA 1978 provided that he notifies a law enforcement agency prior to the disposal and obtains from that agency a written clearance stating that neither the agency's records nor the computerized records of the national crime information center indicate that the abandoned vehicle or motor vehicle has been reported as stolen and either:

(1) the vehicle or motor vehicle in question regardless of its age is either totally wrecked or in such a state of disrepair that it is suitable only for dismantling purposes;

(2) the vehicle or motor vehicle in question is at least eight years of age or older; or

(3) the vehicle or motor vehicle in question has been placed in any storage or wrecker yard at the request of a law enforcement agency or a property owner upon whose property the vehicle or motor vehicle was abandoned and has remained unclaimed in that yard for a period of thirty days, in which case the owner of the storage yard may proceed to make a claim against the motor vehicle or vehicle, as specified in Subsection C of Section 66-3-119 NMSA 1978 as though it were abandoned. Any person wishing to obtain the vehicle may not charge more than fifty cents ($.50) per day for storage unless he is licensed as a vehicle storage yard, and he must notify owners and lienholders within thirty days or lose all rights to claim the vehicle.

B. In the case of any vehicle or motor vehicle which is less than eight years of age or in such a state of repair that it will be placed back into service or which is not to be used for dismantling purposes or which a property owner wishes to retain for his own use or to sell to anyone other than a licensed dismantler, the person shall proceed to make claim for the vehicle or motor vehicle through a lien process and obtain a new certificate of title prior to disposal.

History: 1953 Comp., 64-3-121, enacted by Laws 1978, ch. 35, 68; 1989, ch. 318, 9.



Section 66-3-122 - Registration effective after death of owner.

66-3-122. Registration effective after death of owner.

Upon the death of an owner of a vehicle subject to registration, its registration shall continue in force as a valid registration until the end of the registration period for which the license plate or sticker was issued, or until the ownership of the vehicle is transferred before the end of such registration period by the executor or administrator of the estate of the deceased owner or by a legatee or distributee of the estate, or until the ownership thereof is transferred to a new owner before the end of such registration period by the survivor of two joint owners thereof.

History: 1953 Comp., 64-3-122, enacted by Laws 1978, ch. 35, 69.



Section 66-3-123 - Requirements of purchaser; forms; distribution.

66-3-123. Requirements of purchaser; forms; distribution.

Purchasers licensed under the provisions of Section 66-4-1 NMSA 1978 shall, upon purchase of a vehicle to be dismantled, crushed or otherwise destroyed, send copies of the dismantler's notification form as provided for in Section 66-3-124 NMSA 1978 to the following persons:

A. one copy to the department as required by Section 66-3-121 NMSA 1978 along with the actual title or proof of ownership required in the state in which the vehicle is registered or licensed, provided that, with the prior approval of the department, the required information may be transmitted electronically to the department in lieu of submitting a copy of the form;

B. one copy by certified mail within thirty days of acquisition to the local law enforcement agency designated by the department. The agency must process the form through the files of stolen or embezzled vehicles within five days of receipt of the form;

C. one copy to be retained by the purchaser for as long as the vehicle remains in the purchaser's possession or until the vehicle is destroyed; and

D. one copy to be retained and provided to any subsequent purchaser of the vehicle. The purchaser shall retain the copy for as long as the vehicle remains in his possession or until the vehicle is destroyed.

History: 1953 Comp., 64-3-123, enacted by Laws 1978, ch. 35, 70; 1991, ch. 160, 8.



Section 66-3-124 - Department to provide forms.

66-3-124. Department to provide forms.

The department shall issue a dismantler's notification form to be used by any persons licensed under the provisions of Section 66-4-1 NMSA 1978 for all vehicles purchased to be dismantled, crushed or otherwise destroyed. The form shall require such information as is determined by the department to be necessary.

History: 1953 Comp., 64-3-124, enacted by Laws 1978, ch. 35, 71; 1991, ch. 160, 9.



Section 66-3-125 - Restrictions upon licensees.

66-3-125. Restrictions upon licensees.

A person licensed under the provisions of Sections 66-4-1 through 66-4-9 NMSA 1978 may, no earlier than thirty days after mailing the dismantler's notification form as required by Section 66-3-123 NMSA 1978, proceed with the business of shredding, compacting, crushing or otherwise disposing of a vehicle or motor vehicle purchased in accordance with the provisions of Sections 66-4-1 through 66-4-9 NMSA 1978; provided, however, dismantling of the vehicle or motor vehicle may proceed immediately upon the mailing of the dismantler's notification form.

History: 1953 Comp., 64-3-125, enacted by Laws 1978, ch. 35, 72; 1989, ch. 318, 10.



Section 66-3-126 - Casual sales; place of sale; advertising; penalty.

66-3-126. Casual sales; place of sale; advertising; penalty.

A. No person not a dealer making a casual sale of his own motor vehicle duly registered to him shall sell the vehicle or offer or display the motor vehicle for sale at any location other than his current residence, place of employment, or at any site where the seller of the motor vehicle has obtained prior written permission from the land owner.

B. Any person who violates any provision of this section is guilty of a misdemeanor and shall be punished by a fine of three hundred dollars ($300) or by imprisonment for not less than thirty days, or both.

History: Laws 1987, ch. 250, 2.



Section 66-3-127 - Warning of violation; removal of vehicle.

66-3-127. Warning of violation; removal of vehicle.

A. A law enforcement officer is authorized to place a warning sticker on any motor vehicle displayed at a location in violation of Section 2 [66-3-126 NMSA 1978] of this act and to provide for removal of the vehicle if it is at the same location twenty-four hours after the warning sticker is placed on the motor vehicle.

B. The warning sticker shall contain the following information:

(1) the date and time the warning sticker was affixed to the motor vehicle;

(2) a statement that pursuant to this violation, if the motor vehicle is not removed within twenty-four hours after the sticker is affixed, the motor vehicle shall be towed away and stored at the owner's expense and if the motor vehicle is moved to another unlawful location, it will be subject to immediate removal without warning; and

(3) the location and telephone number where additional information may be obtained.

C. If a motor vehicle on which a warning sticker has once been issued and affixed is found in another unlawful location, the law enforcement officer may immediately without warning provide that the motor vehicle be towed away and stored at the owner's expense.

D. Within forty-eight hours after a motor vehicle is towed away and stored pursuant to this section, the towing and storage facility so designated by the law enforcement agency shall give written notice by certified mail to the registered owner of the motor vehicle, if known, that the motor vehicle has been towed away and shall give the address of the storage facility where the motor vehicle is stored.

History: Laws 1987, ch. 250, 3.






Part 3 - SECURITY INTERESTS

Section 66-3-201 - Filing security interests.

66-3-201. Filing security interests.

A. A security interest in a vehicle of a type required to be titled and registered in New Mexico is not valid against attaching creditors, subsequent transferees or lienholders unless perfected as provided by this section. This provision does not apply to liens dependent upon possession nor to property tax liens on manufactured homes perfected under Section 66-3-204 NMSA 1978.

B. Title applications may be submitted electronically to the department but all title applications shall be accompanied by the certificate of title last issued for the vehicle and shall contain the name and address of any lienholder, the date the security agreement was executed and the maturity date of the agreement.

C. Upon receipt of a title application, the department shall record the date it was received. When satisfied as to the genuineness of the application, the department shall file it and issue a new certificate of title showing the owner's name and all liens existing against the vehicle.

D. No security interest filed in any state which does not show all liens on the certificate of title shall be valid against any person in this state other than the parties to the security agreement or those persons who take with actual notice of the agreement.

History: 1953 Comp., 64-3-201, enacted by Laws 1978, ch. 35, 73; 1995, ch. 135, 13.



Section 66-3-202 - Filing effective to give notice.

66-3-202. Filing effective to give notice.

A. On or after June 1, 1996, the filing of an application with the division and the issuance of a new certificate of title by the division as provided in Section 66-3-201 NMSA 1978 constitute constructive notice of all security interests in the vehicle described in the application. Except for a manufactured home or recreational vehicle, if the application is received by the division within ten days after the date the security agreement was executed, constructive notice shall be effective as of the date of the execution of the security agreement, and the security interest shall be deemed to have been filed and perfected as of that date and shall have priority over other liens attached or filed subsequent to that date, except for tax liens filed by the state, county or federal governments. In the case of a manufactured home or recreational vehicle, if the application is received by the division within sixty days after the date the security agreement was executed, constructive notice shall be effective as of the date of the execution of the security agreement, and the security agreement shall be deemed to have been filed and perfected as of that date and shall have priority over other liens attached or filed subsequent to that date, except for tax liens filed by the state, county or federal governments. In all other cases, constructive notice shall be effective as of the date of receipt noted on the title application.

B. The method provided in this article for perfecting a security interest shall be exclusive except as to liens dependent upon possession and property tax liens on manufactured homes perfected under Section 66-3-204 NMSA 1978.

C. The constructive notice provided for in this section terminates twelve months after the maturity date of the debt. Unless refiled in a manner prescribed by the division within twelve months after the maturity date, the division may ignore the security interest in the issuance of all subsequent certificates of title.

History: 1953 Comp., 64-3-202, enacted by Laws 1978, ch. 35, 74; 1996, ch. 78, 1.



Section 66-3-203 - Report of stored, unclaimed and unidentified motor vehicles.

66-3-203. Report of stored, unclaimed and unidentified motor vehicles.

An operator of a place of business for garaging, repairing, parking or storing vehicles for the public, in which a vehicle remains unclaimed for a period of thirty days, shall, within five days after the expiration of that period, report in writing to the New Mexico state police at Santa Fe and the sheriff of the county in which the unit is stored, setting forth the make of car, model-year, [and] engine, serial and vehicle numbers of the vehicle unclaimed. A person who fails to report a vehicle as unclaimed in accord with this subsection forfeits all claims and liens for its parking or storing and is guilty of a misdemeanor punishable by a fine of not more than twenty-five dollars ($25.00).

History: 1953 Comp., 64-3-203, enacted by Laws 1978, ch. 35, 75.



Section 66-3-204 - Property tax liens on manufactured homes; filing; effect.

66-3-204. Property tax liens on manufactured homes; filing; effect.

A. Upon receipt of a notification of unpaid taxes on a manufactured home required by Section 7-38-52 NMSA 1978, the division shall file the notification and indicate on it the date and time of receipt. It shall maintain an index and file of the notifications by vehicle registration number.

B. From the date and time of receipt of a notification, the unpaid taxes, penalty and interest certified by the county treasurer constitute a lien on and a security interest in the manufactured home on behalf of the state until paid. The lien is valid against holders of prior perfected security interests, attaching creditors and subsequent transferees and when perfected by filing in accordance with this section constitutes constructive notice of the lien claimed. When a lien is perfected under this section, the division shall send written notification of the lien to all holders of prior perfected security interests as shown on the vehicle's certificate of title. The notice shall be sent no later than ten days after the filing of the lien.

C. Upon receipt of a certified notice from a county treasurer showing that the taxes, penalty and interest for which a lien is claimed have been paid, the division shall indicate in writing on the filed notification the fact of payment, shall attach the notice of payment to the original notification, shall remove both documents from its lien file to a separate file and shall make a written entry in its index indicating the satisfaction of the lien. At the same time, it shall send written notification to the registered owner of the manufactured home of the action it has taken.

History: 1953 Comp., 64-3-204, enacted by Laws 1978, ch. 35, 76; 1983, ch. 295, 29.






Part 4 - NONRESIDENT OWNERS OF VEHICLES

Section 66-3-301 - Registration by nonresidents.

66-3-301. Registration by nonresidents.

A. Any nonresident owner of a vehicle of a type otherwise subject to registration may use or permit the use of the vehicle within the state for a period of one hundred eighty days without registering his vehicle, but any vehicle so used must display current registration plates issued for the vehicle in the state where the owner resides.

B. Any person gainfully employed within the boundaries of this state for a period of thirty days or more within a sixty-day period shall be presumed to be a resident of this state.

C. Notwithstanding the fact of their employment, the following are not required to register their vehicles if they display current registration plates issued for the vehicle in the state where the owner resides:

(1) nonresident students engaged in a full-time course of study at an institution of higher learning located within this state, and the vehicle displays a valid nonresident student sticker issued by the institution which they attend; or

(2) a nonresident owner gainfully employed within the boundaries of this state who uses his vehicle to commute daily from his home in another state to and from his place of employment within this state. The provisions of this paragraph apply only if the state in which the owner resides extends like privileges to New Mexico residents gainfully employed within the boundaries of that state.

D. A nonresident owner of a foreign vehicle operated within this state for the transportation of persons or property for compensation or for the transportation of merchandise either regularly according to a schedule or for a consecutive period exceeding thirty days shall register the vehicle and pay the same fees as required with reference to like vehicles owned by residents of this state. This subsection shall not be construed as limiting the effect of validly entered reciprocal agreements between New Mexico and other states or of proportional registration provided for in Section 66-3-4 NMSA 1978.

E. Every nonresident including any foreign corporation carrying on business within this state and owning and regularly operating in that business any vehicle, trailer, semitrailer, house trailer or pole trailer within the state shall register each vehicle and pay the same fees as required with reference to like vehicles owned by residents of this state.

History: 1953 Comp., 64-3-301, enacted by Laws 1978, ch. 35, 77; 1991, ch. 41, 1.



Section 66-3-302 - Caravan fee.

66-3-302. Caravan fee.

A. A person or an employee, agent or representative of that person shall not use the highways of New Mexico for the transportation of any vehicle, regardless of whether the vehicle is registered in another state or whether the vehicle is transported on its own wheels or on another vehicle or by being drawn or towed behind another, if the vehicle is transported by any person or the agents or employees of that person engaged in the business of transporting vehicles or if the vehicle is being transported for the purpose of delivery to any purchaser of the vehicle on a sale or contract of sale previously made, unless the vehicle carries:

(1) a valid New Mexico registration plate;

(2) a valid dealer's plate issued by the department;

(3) a special permit for the use of the highways of this state for the transportation of the vehicle in the manner in which the vehicle is being transported, which has first been obtained and the fee paid as specified in this section; or

(4) a valid temporary transportation permit issued under Subsection B of Section 66-3-6 NMSA 1978.

B. Special permits for the use of the highways of this state for the transportation of such vehicles shall be issued by the department of public safety upon application on the form prescribed by the department of public safety and upon payment of a fee of ten dollars ($10.00) for each vehicle transported by use of its own power and a fee of seven dollars ($7.00) for each vehicle carried in or on another vehicle or towed or drawn by another vehicle and not transported in whole or in part by the use of its own power. A fee imposed pursuant to this section may be referred to as a "caravan fee". Every permit shall show upon its face the registration number assigned to each vehicle, the name and address of the owner, the manner of transportation authorized and a description of the vehicle registered, including the engine number. The permit shall be carried at all times by the person in charge of the vehicle. A suitable tag or placard for each vehicle may be issued by the department of public safety and, if issued, shall be at all times displayed on each vehicle being transported. The permit, tag or placard shall not be used upon or in connection with the transportation of any vehicle other than the one for which the permit, tag or placard is issued.

C. A caravan fee shall not apply to the transportation of vehicles carried on another vehicle for the operation of which a weight distance tax is paid, nor shall the vehicle transported be required to carry a registration plate or temporary transportation permits. The New Mexico state police division of the department of public safety is authorized to impound any vehicle transported in violation of the Motor Transportation Act [Chapter 65, Articles 1, 3 and 5 NMSA 1978] until a proper permit has been secured and any fine levied has been paid.

History: 1953 Comp., 64-3-302, enacted by Laws 1978, ch. 35, 78; 1995, ch. 135, 14; 2005, ch. 258, 2; 2007, ch. 319, 27; 2015, ch. 3, 34.



Section 66-3-303 - Registration by military personnel.

66-3-303. Registration by military personnel.

Officers and enlisted personnel of the United States army, navy, marine corps, coast guard and air force may operate their personal passenger vehicles in this state subject to the provisions of Section 66-3-301 NMSA 1978.

History: 1953 Comp., 64-3-303, enacted by Laws 1978, ch. 35, 79.






Part 5 - SPECIAL REGISTRATION PLATES

Section 66-3-401 - Operation of vehicles under dealer plates.

66-3-401. Operation of vehicles under dealer plates.

A. Any vehicle that is required to be registered pursuant to the Motor Vehicle Code [66-1-1 NMSA 1978] and that is included in the inventory of a dealer may be operated or moved upon the highways for any purpose, provided that the vehicle display in the manner prescribed in Section 66-3-18 NMSA 1978 a unique plate issued to the dealer as provided in Section 66-3-402 NMSA 1978. This subsection shall not be construed as limiting the use of temporary registration permits issued to dealers pursuant to Section 66-3-6 NMSA 1978. Each dealer plate shall be issued for a specific vehicle in a dealer's inventory. If a dealer wishes to use the plate on a different vehicle, the dealer must reregister that plate to the different vehicle.

B. The provisions of this section do not apply to work or service vehicles used by a dealer. For the purposes of this subsection, "work or service vehicle" includes any vehicle used substantially as a:

(1) parts or delivery vehicle;

(2) vehicle used to tow another vehicle;

(3) courtesy shuttle; or

(4) vehicle loaned to customers for their convenience.

C. Each vehicle included in a dealer's inventory required to be registered pursuant to the provisions of Subsection A of this section must conform to the registration provisions of the Motor Vehicle Code, but is not required to be titled pursuant to the provisions of that code. When a vehicle is no longer included in a dealer's inventory, and is not sold or leased to an unrelated entity, the dealer must title the vehicle and pay the motor vehicle excise tax that would have been due when the vehicle was first registered by the dealer.

D. In lieu of the use of dealer plates pursuant to this section, a dealer may register and title a vehicle included in a dealer's inventory in the name of the dealer upon payment of the registration fee applicable to that vehicle, but without payment of the motor vehicle excise tax, provided the vehicle is subsequently sold or leased in the ordinary course of business in a transaction subject to the motor vehicle excise tax or the leased vehicle gross receipts tax.

History: 1953 Comp., 64-3-401, enacted by Laws 1978, ch. 35, 80; 1998, ch. 48, 8; 2005, ch. 324, 9; 2007, ch. 319, 28.



Section 66-3-401.1 - Use of vehicles with dealer plates by coaches and athletic directors.

66-3-401.1. Use of vehicles with dealer plates by coaches and athletic directors.

A. Pursuant to Section 66-3-401 NMSA 1978, a dealer may register a vehicle in the name of the dealer for the purpose of providing the use of a vehicle from the inventory of the dealer to a full-time coach or athletic director at any state-supported four-year institution of higher education in New Mexico.

B. A vehicle that a dealer elects to register pursuant to Subsection A of this section is not required to be titled pursuant to the provisions of the Motor Vehicle Code [66-1-1 NMSA 1978], but the vehicle must be included in the driver's inventory for Internal Revenue Code of 1986 purposes and transferred to the full-time coach or athletic director under conditions that require the dealer to report the value of the use of the vehicle as income to the full-time coach or athletic director.

C. The number of vehicles registered and used pursuant to the provisions of this section shall be excluded when determining compliance with the maximum number of dealer plates allowed pursuant to Subsection B of Section 66-3-402 NMSA 1978.

History: 1978 Comp., 66-3-401.1, enacted by Laws 1998, ch. 48, 9; 1999, ch. 129, 1; 2007, ch. 319, 29.



Section 66-3-402 - Application for dealer plates.

66-3-402. Application for dealer plates.

A. A dealer may apply to the department on the appropriate form for one or more dealer plates. The applicant shall submit proof of being a bona fide dealer as may reasonably be required by the department.

B. The maximum number of dealer plates for which a dealer of new or used motor vehicles or motorcycles may apply pursuant to this section shall be:

(1) for a dealer who sold in the previous calendar year five or more but fewer than fifty vehicles, one plate;

(2) for a dealer who sold in the previous calendar year more than fifty but fewer than one hundred vehicles, three plates;

(3) for a dealer who sold in the previous calendar year more than one hundred but fewer than five hundred vehicles, five plates; and

(4) for a dealer who sold in the previous calendar year five hundred or more vehicles, ten plates.

C. A dealer shall be entitled to five plates in the first calendar year in which it begins business. A dealer who is licensed pursuant to the provisions of Section 66-4-1 NMSA 1978 on or after August 1 of any calendar year shall also be entitled to five plates in the calendar year following the year in which it is first licensed to do business.

D. The department upon granting application shall issue to the applicant a certificate containing the applicant's name and address and the numbers of the dealer plates assigned to the applicant.

History: 1953 Comp., 64-3-402, enacted by Laws 1978, ch. 35, 81; 1998, ch. 48, 10; 2005, ch. 324, 10; 2007, ch. 319, 30.



Section 66-3-403 - Expiration of dealer plates.

66-3-403. Expiration of dealer plates.

Every dealer plate issued pursuant to Section 66-3-402 NMSA 1978 expires at midnight on December 31 of each year. Upon payment of the proper fee, the person to whom the dealer plate was issued may apply to the department for a new plate or validating sticker for the ensuing year. Renewal of all dealer plates shall be on or before December 31. It is a misdemeanor pursuant to the Motor Vehicle Code [66-1-1 NMSA 1978] to operate a vehicle with a dealer plate that has expired.

History: 1953 Comp., 64-3-403, enacted by Laws 1978, ch. 35, 82; 1998, ch. 48, 11; 2007, ch. 319, 31.



Section 66-3-404 - Dealer plates not transferable.

66-3-404. Dealer plates not transferable.

A. Dealer plates are not transferable between dealers.

B. Whenever a dealer ceases operation for any reason, the dealer shall surrender to the division any dealer plates issued to the dealer.

History: 1953 Comp., 64-3-404, enacted by Laws 1978, ch. 35, 83; 1989, ch. 318, 11; 2005, ch. 324, 11; 2007, ch. 319, 32.



Section 66-3-405 - Special plates for members of congress.

66-3-405. Special plates for members of congress.

A. Upon compliance with all laws of this state relating to registration and licensing of motor vehicles, and upon application, any delegate from New Mexico to the congress of the United States shall be furnished with license plates for such passenger cars as are required to be registered in this state. Upon each plate, in lieu of the registration number of the vehicle owner, shall be the name of the house of the United States congress in which he serves, followed by the number which indicates his seniority as compared with the other member, or members, of the same house of congress from New Mexico.

B. At the time of delivery of a special plate, the applicant shall surrender the current license plate issued for such motor vehicle, if any have been issued.

C. When the ownership of the motor vehicle for which a special plate has been furnished by the director changes from one person to another, or the owner ceases to be a member of congress, the special license plate herein authorized shall be promptly removed from the vehicle by the holder of the special plate and returned to the director, at which time the person so removing the special plate is entitled to receive a regular license plate for such motor vehicle.

D. The holder of a special plate is entitled to transfer such a special plate from one automobile to another during the year in which the plate is valid, upon application to the director for the transfer. In the event such a transfer is made, the owner of the vehicle from which the special plate is removed is not entitled to receive a regular license plate except upon payment of the fees established by law.

History: 1953 Comp., 64-3-405, enacted by Laws 1978, ch. 35, 84.



Section 66-3-406 - Special registration plates for private vehicles.

66-3-406. Special registration plates for private vehicles.

A. Upon compliance with all laws relating to registration and licensing of motor vehicles and upon application to the division, special registration plates shall be furnished for vehicles owned by:

(1) elected state officials;

(2) members of the legislature;

(3) the chief clerks of the house of representatives and of the senate;

(4) the sergeants at arms of the house of representatives and of the senate; and

(5) disabled persons, pursuant to Section 66-3-16 NMSA 1978.

B. Special registration plates furnished under this section shall identify the officials, members and disabled persons as such. If legislators, the special registration plates shall indicate whether they are members of the house of representatives or of the senate.

C. When the ownership of the vehicle for which a special registration plate has been furnished by the division changes or the holder ceases to qualify, the special registration plate shall immediately be removed from the vehicle by the holder of the special registration plate and returned to the director, at which time the person removing the special registration plate shall receive a regular registration plate for the vehicle.

D. The holder of a special registration plate may transfer his special registration plate from one vehicle to another during the year in which the plate is valid upon application to the director for the transfer. If a transfer is made, the owner of the vehicle from which the special registration plate is removed may receive a regular registration plate upon payment of the fees established by law.

E. The holder of a special registration plate pursuant to Paragraph (2) of Subsection A of this section may simultaneously hold a regular registration for the same vehicle. The division shall, by rule, provide for maintenance of simultaneous registration records.

History: 1953 Comp., 64-3-406, enacted by Laws 1978, ch. 35, 85; 1979, ch. 327, 2; 1993, ch. 180, 1; 1994, ch. 122, 1.



Section 66-3-407 - Special plates for private vehicles used in public service.

66-3-407. Special plates for private vehicles used in public service.

A. Upon compliance with all laws relating to registration and licensing of motor vehicles, and upon application to the division, and the payment of necessary fees, special registration plates shall be furnished for motor vehicles owned by members of an organized group, committed under its charter or bylaws to perform such services as are reasonably related to the public safety or welfare.

B. Special license plates furnished under this section shall identify the members as belonging to the particular unit and shall be of such design and cost such additional fee of not less than fifteen dollars ($15.00) as the division, in its discretion, may provide.

C. At the time of delivery of the special plate, the member shall surrender his current registration plate issued for the motor vehicle, if any has been issued.

D. Each member shall only be entitled to one special plate, and when the ownership of the motor vehicle, for which the plate has been furnished by the division changes, or the owner ceases to be a member of the organization, the special plate shall immediately be removed from the vehicle by the holder of the special plate and returned to the director, at which time it shall be exchanged for a regular registration plate.

E. The holder of a special plate may transfer his special plate from one vehicle to another during the year in which the plate is valid upon application to the director for transfer. If such a transfer is made, the owner of the vehicle from which the plate is removed may not receive a regular registration plate except upon payment of the fees established by law.

History: 1953 Comp., 64-3-407, enacted by Laws 1978, ch. 35, 86.



Section 66-3-407.1 - Special registration plates.

66-3-407.1. Special registration plates.

Any person who is entitled to a special registration plate, as provided for in Sections 66-3-405 through 66-3-407 NMSA 1978, and subsequently fails to qualify for such a special registration plate shall remove the special registration plate no later than January 1 of the year following the year in which the person failed to qualify for the special registration plate.

History: Laws 1989, ch. 87, 1.



Section 66-3-408 - Special registration plates for recreational vehicles.

66-3-408. Special registration plates for recreational vehicles.

All recreational vehicles registered in New Mexico shall carry a special registration plate, including any armed forces veteran plate, disabled veteran plate, purple heart plate, medal of honor plate, ex-prisoner of war plate, Pearl Harbor survivor plate or patriot plate. The color and design of the plates shall be at the discretion of the director.

History: 1953 Comp., 64-3-408, enacted by Laws 1978, ch. 35, 87; 2007, ch. 319, 33.



Section 66-3-409 - Special registration plates; medal of honor recipients.

66-3-409. Special registration plates; medal of honor recipients.

A. The division shall issue distinctive pale blue, white and gold registration plates to any person who has been awarded the medal of honor and who so requests and submits proof satisfactory to the division that he has been awarded that medal. The plates shall each bear the inscription "Medal of Honor Recipient". No fee, including the regular registration fee applicable to the passenger motor vehicle, if any, shall be collected for the issuance of a special registration plate pursuant to this section.

B. No person shall falsely represent himself to be a medal of honor recipient in order to be eligible to be issued special registration plates pursuant to this section when he is in fact not such a recipient. Any person who violates the provisions of this subsection is guilty of a petty misdemeanor.

History: 1953 Comp., 64-3-12.4, enacted by Laws 1978, ch. 199, 1; 1988, ch. 10, 1; 1993, ch. 180, 2; 1995, ch. 8, 1.



Section 66-3-411 - Special registration plates; prisoners of war and surviving spouses; submission of proof; penalty.

66-3-411. Special registration plates; prisoners of war and surviving spouses; submission of proof; penalty.

A. The division shall issue distinctive registration plates to any person, or to the surviving spouse of any deceased person, who was held as a prisoner of war by an enemy of the United States during any armed conflict, upon the submission by the person or surviving spouse of proof satisfactory to the division that he was held as a prisoner of war by an enemy of the United States during a period of armed conflict or that he is the surviving spouse of such a person. No fee, including the regular registration fee applicable to the passenger motor vehicle, if any, shall be collected for issuance of a special registration plate pursuant to this section.

B. No person shall falsely represent himself to have been held as a prisoner of war or to be the surviving spouse of a prisoner of war so as to be eligible to be issued special registration plates pursuant to this section when he in fact was not held as a prisoner of war or when he in fact is not the surviving spouse of a prisoner of war.

C. Any person who violates the provisions of Subsection B of this section is guilty of a misdemeanor.

History: 1978 Comp., 66-3-411, enacted by Laws 1978, ch. 99, 2; 1979, ch. 375, 1; 1987, ch. 268, 21; 1989, ch. 282, 1; 1993, ch. 180, 3; 1995, ch. 8, 2.



Section 66-3-412 - Special registration plates; fifty percent or more disabled veterans; submission of proof; penalty.

66-3-412. Special registration plates; fifty percent or more disabled veterans; submission of proof; penalty.

A. The department shall issue distinctive registration plates for up to two vehicles, including motorcycles, to a person who is a veteran of the armed forces of the United States and was fifty percent or more disabled while serving in the armed forces of the United States, upon the submission by the person of proof satisfactory to the department that the person was fifty percent or more disabled while serving in the armed forces of the United States. No fee, including the regular registration fee applicable to the passenger motor vehicle or regular motorcycle registration fees, if any, shall be collected for issuance of a special registration plate pursuant to this section. A person eligible for a special registration plate pursuant to this section and also eligible for one or more special registration plates pursuant to Sections 66-3-406, 66-3-409, 66-3-411 and 66-3-412.1 NMSA 1978 shall be issued only one special registration plate of the person's choice.

B. No person shall falsely make any representation as having been fifty percent or more disabled while serving in the armed forces of the United States so as to be eligible to be issued special registration plates pursuant to this section when the person in fact was not fifty percent or more disabled while serving in the armed forces of the United States.

C. A person who violates the provisions of Subsection B of this section is guilty of a misdemeanor.

D. As used in this section, "veteran" means an individual who was regularly enlisted, drafted, inducted or commissioned, who was accepted for and assigned to active duty in the armed forces of the United States and who was not separated from such service under circumstances amounting to dishonorable discharge.

History: Laws 1979, ch. 299, 2; 1980, ch. 44, 1; 1987, ch. 268, 22; 1993, ch. 180, 4; 1994, ch. 125, 1; 1995, ch. 8, 3; 1999, ch. 174, 1; 2003, ch. 204, 1; 2011, ch. 147, 1; 2016, ch. 4, 3.



Section 66-3-412.1 - Special motorcycle registration plates for armed forces veterans.

66-3-412.1. Special motorcycle registration plates for armed forces veterans.

A. The department shall issue distinctive motorcycle registration plates indicating that the recipient is a veteran of the armed forces of the United States, as defined in Section 28-13-7 NMSA 1978, or is retired from the national guard or military reserves, if that person submits proof satisfactory to the department of honorable discharge from the armed forces or of retirement from the national guard or military reserves.

B. For a fee of seven dollars ($7.00), which shall be in addition to the regular motorcycle registration fees, any motorcycle owner who is a veteran of the armed forces of the United States or is retired from the national guard or military reserves may apply for the issuance of a special motorcycle registration plate as defined in Subsection A of this section. No two owners shall be issued identically lettered or numbered plates.

C. An owner shall make a new application and pay a new fee each year he desires to obtain a special motorcycle registration plate. He will have first priority on that plate for each subsequent year that he makes a timely and appropriate application.

D. Each armed forces veteran may elect to receive a veteran-designation decal to be placed across the top of the special motorcycle registration plate, centered above the registration number. Replacement or different veteran-designation decals shall be available for purchase from the department at a reasonable charge to be set by the secretary. The department shall furnish the following veteran-designation decals with the armed forces veteran motorcycle registration plate to a:

(1) medal of honor recipient;

(2) silver star recipient;

(3) bronze star recipient;

(4) navy cross recipient;

(5) distinguished service cross recipient;

(6) air force cross recipient;

(7) ex-prisoner of war;

(8) disabled veteran;

(9) purple heart veteran;

(10) atomic veteran;

(11) Pearl Harbor survivor;

(12) Navajo code talker;

(13) Vietnam veteran;

(14) Korean veteran;

(15) disabled Korean veteran;

(16) World War II veteran;

(17) World War I veteran;

(18) Grenada veteran;

(19) Panama veteran; or

(20) Desert Storm veteran.

E. The revenue from the fee imposed pursuant to Subsection B of this section shall be retained by the department and is appropriated to the department for the manufacture and issuance of the special motorcycle registration plates for armed forces veterans.

History: Laws 2001, ch. 243, 1.



Section 66-3-413 - Special registration plates.

66-3-413. Special registration plates.

A. The division shall issue distinctive registration plates to any person who is a member of the New Mexico national guard, upon the submission by the person of proof satisfactory to the division that the person is currently a member of the guard. No fee, including the regular registration fee applicable to passenger motor vehicles, shall be collected for issuance of a special registration plate pursuant to this section.

B. No person shall falsely represent that the person is an active member of the New Mexico national guard so as to be eligible to be issued special registration plates pursuant to this section when the person in fact is not a current member of the New Mexico national guard.

C. Any person who violates the provisions of Subsection B of this section is guilty of a misdemeanor.

History: Laws 1980, ch. 45, 1; 1987, ch. 268, 23; 2007, ch. 176, 1.



Section 66-3-414 - Special registration plates for purple heart veterans.

66-3-414. Special registration plates for purple heart veterans.

A. The division shall issue special registration plates for up to two vehicles to any person who is a veteran and a bona fide purple heart medal recipient and who submits proof satisfactory to the division that the person has been awarded that medal, except that if a veteran is the recipient of more than two purple heart medals, the veteran shall be entitled to an additional special registration plate for each additional award of the purple heart medal. The plates shall have a distinctive design, different from the plates issued pursuant to Section 66-3-419 NMSA 1978, that emphasizes that the veteran is a purple heart recipient. No fee, including the regular registration fee applicable to the passenger motor vehicle, if any, shall be collected for the issuance of the special registration plates pursuant to this section. A person who is eligible for special registration plates pursuant to this section and also eligible for one or more special registration plates pursuant to Sections 66-3-406, 66-3-409, 66-3-411 and 66-3-412 NMSA 1978 shall be issued special registration plates pursuant to only one of those sections, the choice of which shall be made by the veteran.

B. No person shall falsely make any representation as being a purple heart veteran so as to be eligible to be issued special plates pursuant to this section when the person in fact is not a purple heart veteran.

C. Any person who violates the provisions of Subsection B of this section is guilty of a misdemeanor.

History: 1978 Comp., 66-3-414, enacted by Laws 1987, ch. 23, 1; 1989, ch. 77, 1; 1993, ch. 180, 5; 1995, ch. 8, 4; 1997, ch. 158, 1; 2008, ch. 32, 1; 2014, ch. 42, 1.



Section 66-3-415 - Special registration plates for Pearl Harbor survivors.

66-3-415. Special registration plates for Pearl Harbor survivors.

A. The division shall issue distinctive registration plates indicating that the recipient is a survivor of the attack on Pearl Harbor if that person submits satisfactory proof to the division indicating that the person:

(1) was a member of the United States armed forces on December 7, 1941;

(2) received an honorable discharge from the United States armed forces; and

(3) was on station on December 7, 1941 during the hours of 7:55 a.m. to 9:45 a.m. Hawaii time at Pearl Harbor, the island of Oahu, or offshore at a distance not exceeding three miles.

B. The division shall confirm satisfactory proof with the New Mexico chapter of the Pearl Harbor survivors association.

C. No fee other than the registration fee applicable to the passenger motor vehicle, if any, shall be collected for the issuance of the distinctive registration plate pursuant to this section.

D. The recipient of a distinctive plate issued pursuant to this section shall be issued replacement plates upon request and without charge if the plate is lost, stolen or mutilated.

E. Any person eligible for a distinctive registration plate pursuant to this section and also eligible for one or more special or distinctive registration plates pursuant to Sections 66-3-406, 66-3-409, 66-3-411, 66-3-412 and 66-3-414 NMSA 1978 shall be issued only one special or distinctive registration plate of the person's choice.

F. No person shall falsely represent himself to be a survivor of the attack on Pearl Harbor so as to be eligible to be issued distinctive plates pursuant to this section when that person in fact is not a survivor of the attack on Pearl Harbor.

G. Any person who violates the provisions of Subsection F of this section is guilty of a misdemeanor and shall be punished by a fine of not less than one hundred dollars ($100) or more than one thousand dollars ($1,000) or by imprisonment for a definite term less than one year or both.

History: 1978 Comp., 66-3-415, enacted by Laws 1989, ch. 162, 1; 1993, ch. 180, 6; 1995, ch. 8, 5.



Section 66-3-416 - Special collegiate registration plate; procedures; fee.

66-3-416. Special collegiate registration plate; procedures; fee.

A. The division shall establish and issue special collegiate registration plates in accordance with the provisions of this section and shall adopt and promulgate procedures for application for and issuance of such special collegiate registration plates.

B. Any state-supported higher educational institution in New Mexico may request that the division issue a special collegiate registration plate for that institution. Upon that request, the division, with the advice and consultation of the higher educational institution, shall determine the color and design of the registration plate and provide for its issuance.

C. For a fee of thirty-five dollars ($35.00), which fee shall be in addition to the regular motor vehicle registration fees, any owner of a motor vehicle may apply for the issuance of a special collegiate registration plate. The owner of a motor vehicle shall apply and pay a fee each year that he wishes to retain and renew his special collegiate registration plate.

D. The revenue from the special collegiate registration plates shall be distributed as follows:

(1) ten dollars ($10.00) of the fee collected for each registration plate shall be retained by the division in the seventy-eighth and seventy-ninth fiscal years and is appropriated to the division for the manufacture and issuance of the registration plates. Thereafter, that amount of each fee shall be paid to the state treasurer for credit to the motor vehicle suspense fund for distribution in accordance with Section 66-6-23 NMSA 1978; and

(2) twenty-five dollars ($25.00) of the fee collected for each registration plate shall be distributed to the higher educational institution for which the registration plate is issued.

E. Revenues received by each higher educational institution from special collegiate registration plate fees are appropriated to the higher educational institutions to carry out any purpose of that institution.

History: Laws 1989, ch. 360, 1.



Section 66-3-417 - Radio station licensees; special registration plates; fee.

66-3-417. Radio station licensees; special registration plates; fee.

A. Any applicant who is a resident of this state who holds an official commercial or amateur radio station license in good standing issued by the federal communications commission or who is a bona fide employee of such license holder shall, upon compliance with all laws of this state relating to registration and the licensing of motor vehicles and drivers, be furnished with a registration plate for the motor vehicle as prescribed by law, upon which:

(1) in lieu of the numbers required for identification, shall be inscribed the official call letters of the applicant as assigned by the federal communications commission;

(2) the official call letters shall be inscribed as internationally recognized call letters, including the number zero with a diagonal line drawn across the number from the upper right of the number down to the lower left of the number; and

(3) the words "amateur radio operator" shall be inscribed on the registration plate upon request of the applicant.

B. The licensee of the commercial or amateur radio station shall certify to the director the names of bona fide personnel eligible to receive such special registration plates. The applicant shall pay, in addition to the registration tax required by law, the sum of three dollars ($3.00) for the special registration plate, which additional sum shall be deposited by the director with the state treasurer to be credited to the state road fund. At the time of delivery of the special registration plate, the applicant shall surrender the current registration plate issued for the motor vehicle. This provision for the issuance of a special registration plate shall apply only if the applicant's motor vehicle is already registered in New Mexico so that the applicant has a valid regular New Mexico registration plate issued for that motor vehicle under which to operate during the time it will take to have the necessary special registration plate made. The director may make such reasonable regulations governing the use of the special registration plate as will assure the full compliance by the owner and holder of the special plate with all existing laws governing the registration, transfer and use of motor vehicles. When the ownership of the motor vehicle for which the special registration plate has been furnished by the director changes from one person to another, the special registration plate authorized in this section shall be promptly removed from the motor vehicle by the seller and returned to the director, at which time the seller or the buyer of the motor vehicle is entitled to receive a registration plate for the motor vehicle. The purpose for the issuance of the special registration plate is to readily identify personnel in aid of the performance of necessary duties for civil defense in the communications field.

History: 1978 Comp., 66-3-604, enacted by Laws 1986, ch. 45, 2; 1989, ch. 100, 1; recompiled as 66-3-417 by Laws 1990, ch. 120, 43.



Section 66-3-418 - Purpose.

66-3-418. Purpose.

The purpose of providing special registration plates for veterans of the armed forces is to allow veterans to be publicly recognized and to enable veterans to support the activities of the veterans' services department by annually purchasing such license plates in addition to paying the regular motor vehicle registration fees.

History: Laws 1990, ch. 46, 1; 2004, ch. 19, 28.



Section 66-3-419 - Special registration plates for armed forces veterans.

66-3-419. Special registration plates for armed forces veterans.

A. The department shall issue distinctive registration plates indicating that the recipient is a veteran of the armed forces of the United States, as defined in Section 28-13-7 NMSA 1978, or is retired from the national guard or military reserves, if that person submits proof satisfactory to the department of honorable discharge from the armed forces or of retirement from the national guard or military reserves.

B. For a fee of fifteen dollars ($15.00), which shall be in addition to the regular motor vehicle registration fees, any motor vehicle owner who is a veteran of the armed forces of the United States or is retired from the national guard or military reserves may apply for the issuance of a special registration plate as defined in Subsection A of this section. No two owners shall be issued identically lettered or numbered plates.

C. The fifteen-dollar ($15.00) fee provided in Subsection B of this section shall be waived for each registration period in which a validating sticker is issued under the provisions of Section 66-3-17 NMSA 1978, in lieu of the issuance of a special armed forces veteran plate.

D. Each armed forces veteran may elect to receive a veteran-designation decal to be placed across the top of the plate, centered above the registration number. Replacement or different veteran-designation decals shall be available for purchase from the department at a reasonable charge to be set by the secretary. The department shall furnish the following veteran-designation decals with the armed forces veteran plate to a:

(1) medal of honor recipient;

(2) silver star recipient;

(3) bronze star recipient;

(4) navy cross recipient;

(5) distinguished service cross recipient;

(6) air force cross recipient;

(7) ex-prisoner of war;

(8) disabled veteran;

(9) purple heart veteran;

(10) atomic veteran;

(11) Pearl Harbor survivor;

(12) Navajo code talker;

(13) Vietnam veteran;

(14) Korean veteran;

(15) disabled Korean veteran;

(16) World War II veteran;

(17) World War I veteran;

(18) Grenada veteran;

(19) Panama veteran;

(20) Desert Storm veteran; or

(21) Iraqi Freedom veteran.

E. The revenue from the special registration plates for the armed forces veterans fee imposed by Subsection B of this section shall be distributed as follows:

(1) seven dollars ($7.00) of the fee collected for each registration plate shall be retained by the department and is appropriated to the department for the manufacture and issuance of the registration plates; and

(2) eight dollars ($8.00) of the fee collected for each registration plate shall be transferred pursuant to the provisions of Subsection F of this section.

F. There is created in the state treasury the "armed forces veterans license fund". A portion of the fee collected for each special registration plate for armed forces veterans, as provided in Subsection E of this section, shall be transferred to the state treasurer for the credit of the fund. Expenditures from the fund shall be made on vouchers issued and signed by the secretary of veterans' services or his authorized representative upon warrants drawn by the department of finance and administration for the purpose of expanding services to rural areas of the state, including Native American communities and senior citizen centers. Any unexpended or unencumbered balance remaining at the end of any fiscal year in the armed forces veterans license fund shall not revert to the general fund.

History: Laws 1990, ch. 46, 2; 1993, ch. 180, 7; 1995, ch. 32, 1; 1999, ch. 23, 1; 2004, ch. 19, 29.



Section 66-3-420 - Special children's artwork registration plate; procedures; fee.

66-3-420. Special children's artwork registration plate; procedures; fee.

A. The division shall establish and issue special registration plates featuring artwork of the children of New Mexico in accordance with the provisions of this section and shall adopt procedures for application for and issuance of the special children's artwork registration plates.

B. The children's trust fund board of trustees shall determine the color and design of the special children's artwork registration plate and shall request that the division provide for its issuance.

C. For a fee of forty dollars ($40.00), which shall be in addition to the regular motor vehicle registration fees, any owner of a motor vehicle may apply for the issuance of a special children's artwork registration plate. The owner of a motor vehicle shall apply and pay a fee each year that he wishes to retain and renew his special children's artwork registration plate.

D. The revenue from the special children's artwork registration plates shall be distributed as follows:

(1) fifteen dollars ($15.00) of the fee collected for each registration plate shall be retained by the division in the eighty-second and eighty-third fiscal years and is appropriated to the division for the manufacture and issuance of the registration plates. Thereafter, that amount of each fee shall be paid to the state treasurer for credit to the motor vehicle suspense fund for distribution in accordance with Section 66-6-23 NMSA 1978; and

(2) twenty-five dollars ($25.00) of the fee collected for each registration plate shall be distributed to the children's trust fund, for use in accordance with the provisions of Section 24-19-2 NMSA 1978.

History: Laws 1993, ch. 80, 1.



Section 66-3-420.1 - Motorcycle registration plates to benefit the children's trust fund; procedures; fee.

66-3-420.1. Motorcycle registration plates to benefit the children's trust fund; procedures; fee.

A. The division shall establish and issue special motorcycle registration plates featuring artwork of the children of New Mexico and shall adopt procedures for application for and issuance of the special children's artwork motorcycle registration plates.

B. The children's trust fund board of trustees shall determine the color and design of the special children's artwork motorcycle registration plate and shall request that the division provide for its issuance.

C. For a fee of twenty dollars ($20.00), which shall be in addition to the regular motorcycle registration fees, an owner of a motorcycle may apply for the issuance of a special children's artwork motorcycle registration plate. The owner of a motorcycle shall apply and pay a fee each year to retain and renew a special children's artwork registration plate.

D. The revenue from the special children's artwork registration plates shall be distributed as follows:

(1) five dollars ($5.00) of the fee collected for each special children's artwork motorcycle registration plate shall be retained by the division in the first year of the issuance of each special children's artwork motorcycle registration plate and is appropriated to the division for the manufacture and issuance of the special children's artwork motorcycle registration plate. Thereafter, that amount of each fee shall be paid to the state treasurer for credit to the motor vehicle suspense fund for distribution in accordance with Section 66-6-23 NMSA 1978; and

(2) fifteen dollars ($15.00) of the fee collected for each special children's artwork motorcycle registration plate shall be distributed to the children's trust fund for use in accordance with the provisions of Section 24-19-2 NMSA 1978.

History: Laws 2005, ch. 123, 1.



Section 66-3-421 - Special registration plates; New Mexico rangers and New Mexico mounted patrol; submission of proof; penalty.

66-3-421. Special registration plates; New Mexico rangers and New Mexico mounted patrol; submission of proof; penalty.

A. The division shall issue special registration plates to any person who is a New Mexico ranger or a member of the New Mexico mounted patrol, upon the submission by the person of proof satisfactory to the division that he is currently a New Mexico ranger or a member of the New Mexico mounted patrol. No fee, including the regular registration fee applicable to the passenger motor vehicle, if any, shall be collected for the issuance of the special registration plates pursuant to this section.

B. No person shall falsely represent himself to be a New Mexico ranger or a member of the New Mexico mounted patrol so as to be eligible to be issued special registration plates pursuant to this section when he in fact is not a New Mexico ranger or a member of the New Mexico mounted patrol.

C. Any person eligible for a special registration plate under this section shall only be eligible for one such plate.

D. Any person who violates the provisions of Subsection B of this section is guilty of a misdemeanor.

History: Laws 1993, ch. 180, 8.



Section 66-3-422 - Special registration plates for firefighters and volunteer firefighters.

66-3-422. Special registration plates for firefighters and volunteer firefighters.

A. The department shall issue special registration plates to a person employed as a New Mexico firefighter, upon the submission by the person of proof satisfactory to the department that the person is currently employed as a New Mexico firefighter, including submission of a signed consent form from the fire chief.

B. The department shall issue special registration plates to a person who is an active volunteer firefighter with a volunteer fire department recognized by the state fire marshal upon the submission by the person of proof satisfactory to the department that the person is currently an active member of a recognized volunteer fire department. Such proof shall include the submission of a signed consent form from the fire chief.

C. A person shall not make any representation as being a New Mexico firefighter or volunteer firefighter if the person is not, in fact, a New Mexico firefighter or volunteer firefighter. The secretary shall determine what constitutes satisfactory proof of employment as a New Mexico firefighter or status as a volunteer firefighter.

D. A person who violates the provisions of Subsection C of this section is guilty of a petty misdemeanor and shall be sentenced pursuant to Section 31-19-1 NMSA 1978.

E. A fee of twenty-five dollars ($25.00), which is in addition to the regular motor vehicle registration fee, shall be collected by the department for the original issuance of the special registration plate for New Mexico firefighters and volunteer firefighters.

F. Ten dollars ($10.00) of the fee collected pursuant to Subsection E of this section shall be retained by the department and is appropriated to the department to defray the cost of making and issuing special registration plates for New Mexico firefighters and volunteer firefighters.

G. The amount of the fee collected pursuant to this section less any amount distributed pursuant to Subsection F of this section shall be deposited in the firefighters' survivors fund.

H. The secretary shall approve the final plate design for the special registration plates for New Mexico firefighters in accordance with New Mexico law. The secretary shall approve and issue a separate and distinctive plate clearly marked as "volunteer" for issuance to volunteer firefighters.

I. When a person holding a special plate pursuant to this section ceases to be employed as a firefighter or serve as an active volunteer firefighter, the person shall immediately remove the plate from the vehicle and return it to the secretary, at which time it shall be exchanged for a regular registration plate. A firefighter who holds a special plate and retires may retain the special plate.

History: Laws 1998, ch. 21, 1; 2000, ch. 70, 1; 2007, ch. 154, 1.



Section 66-3-423 - Year-of-manufacture license plates; procedures; fees.

66-3-423. Year-of-manufacture license plates; procedures; fees.

A. The division may specially register and permit the use of year-of-manufacture license plates on motor vehicles thirty or more years old notwithstanding the provisions of Subsection B of Section 66-3-14 NMSA 1978.

B. The division shall inspect the year-of-manufacture license plate to ensure the plate is in good condition and the number on the plate is not already assigned or in use. To qualify for use, the year-of-manufacture plate shall be an authentic plate issued in New Mexico during the motor vehicle's model year.

C. For a one-time fee of twenty-five dollars ($25.00), which shall be in addition to the regular motor vehicle registration fees, any owner of a motor vehicle that is thirty or more years old may apply to the division to use a year-of-manufacture plate on his vehicle.

D. Upon the sale or transfer of a motor vehicle bearing a year-of-manufacture plate, the plate may remain with the vehicle and be transferred to the new owner upon payment of a ten dollar ($10.00) fee in addition to the regular motor vehicle registration fees.

E. Ten dollars ($10.00) of the fee collected pursuant to Subsection C of this section shall be retained by the department and is appropriated to the department to defray the cost of processing the special year-of-manufacture registration plates.

History: Laws 1998, ch. 25, 1.



Section 66-3-424 - Standardized special registration plates with logos.

66-3-424. Standardized special registration plates with logos.

A. Standardized special registration plates with logos may be authorized by statute to show state support for worthy public purposes. The authorizing statute shall provide for collection of fees that, at a minimum, will cover the costs to the division of development, manufacture and issuance of the special registration plates and logos.

B. Standardized special registration plates, on the standardized areas, shall:

(1) display the colors of the state flag, red lettering on a yellow background;

(2) display the phrases "New Mexico USA" and "Land of Enchantment";

(3) provide a space for applying the special registration logo, centered at the left edge of the plate, between the attachment holes, beginning one-fourth inch in from the edge of the plate and having the following dimensions: four and one-eighth inches in height and three and one-eighth inches in width; and

(4) provide a vehicle registration number, to be assigned by the division, that consists of five alphanumeric characters displayed to the right of the special logo area.

C. Special registration logos, except for the standard dimension specified in Paragraph (3) of Subsection B of this section, shall be left to the design discretion of the division, in consultation with the public purpose interest group that requests the special registration plate.

D. Standardized special registration plates with logos, when authorized by statute for a particular public purpose interest group, shall meet the requirements specified in this subsection prior to plate issuance by the division. The public purpose interest group, no later than the effective date of the authorizing statute:

(1) shall provide evidence acceptable to the division that it will generate a minimum number of prepaid applications as determined by the division for the special registration plate with logo;

(2) shall provide a prepayment to the division in an amount sufficient to cover the plate and logo cost of the initial order;

(3) shall provide a sample of the requested artwork design in a format specified by the plate manufacturer for the specialized logo; and

(4) in cases where the authorizing statute includes revenue-sharing with distribution directed to a particular group or fund, shall show that the recipient is a governmental entity or a fund authorized for the use of a governmental entity.

E. The division may promulgate rules for implementation of the provisions of this section.

History: 1978 Comp., 66-3-424, enacted by Laws 2003, ch. 172, 1; 2003, ch. 174, 1; 2003, ch. 175, 1; 2003, ch. 176, 1; 2003, ch. 177, 1; 2003, ch. 178, 1; 2003, ch. 179, 1; 2003, ch. 180, 1; 2003, ch. 181, 1; 2003, ch. 197, 1; 2003, ch. 198, 1; 2003, ch. 201, 1; 2003, ch. 211, 1; 2003, ch. 212, 1.



Section 66-3-424.1 - Special registration plates for retired New Mexico letter carriers.

66-3-424.1. Special registration plates for retired New Mexico letter carriers.

A. The department shall issue a standardized special registration plate with a logo specified in Section 66-3-424 NMSA 1978 indicating that the recipient who is a retired letter carrier from the United States postal service upon the submission by the person of proof satisfactory to the department that he is a retired letter carrier. Such proof shall include the submission of a signed consent form from a postmaster.

B. A person shall not represent himself to be a retired letter carrier if that person is, in fact, not a retired letter carrier. The secretary shall determine what constitutes satisfactory proof that a person is a retired letter carrier from the United States postal service.

C. A person who violates the provisions of Subsection B of this section is guilty of a petty misdemeanor and shall be sentenced pursuant to Section 31-19-1 NMSA 1978.

D. A fee of twenty-five dollars ($25.00), which shall be in addition to the regular motor vehicle registration fee, shall be collected by the department for the original issuance of the special registration plate for retired letter carriers.

E. Ten dollars ($10.00) of the fee collected pursuant to Subsection D of this section shall be retained by the department and is appropriated to the department to defray the cost of making and issuing special registration plates for retired letter carriers. The remaining fifteen dollars ($15.00) shall be deposited in the motor vehicle suspense fund for distribution in accordance with Section 66-6-23 NMSA 1978.

F. The secretary shall approve the final logo design for the special registration plates for retired letter carriers in accordance with New Mexico law. The secretary shall approve and issue a separate and distinctive logo clearly marked as "retired letter carrier" for issuance to retired letter carriers.

History: Laws 2003, ch. 172, 2.



Section 66-3-424.2 - Standardized special registration plate for retired New Mexico state police officers.

66-3-424.2. Standardized special registration plate for retired New Mexico state police officers.

A. The division shall issue a standardized special registration plate with a logo specified in Section 66-3-424 NMSA 1978 indicating that the recipient is a person who is a retired New Mexico state police officer upon submission by the person of proof satisfactory to the division that the person is a retired New Mexico state police officer. The proof shall include the submission of a retirement commission from the New Mexico state police.

B. A person shall not represent himself to be a retired New Mexico state police officer if that person is not in fact a retired New Mexico state police officer. The secretary shall determine what constitutes satisfactory proof that a person is a retired New Mexico state police officer.

C. A person who violates the provisions of Subsection B of this section is guilty of a petty misdemeanor and shall be sentenced pursuant to Section 31-19-1 NMSA 1978.

D. A fee of twenty-five dollars ($25.00), which is in addition to the regular motor vehicle registration fee, shall be collected by the division for the original issuance of the special registration plate for retired New Mexico state police officers.

E. Ten dollars ($10.00) of the fee collected pursuant to Subsection D of this section shall be retained by the division and shall be appropriated to the division to defray the cost of making and issuing special registration plates for retired New Mexico state police officers. The remaining fifteen dollars ($15.00) shall be deposited in the motor vehicle suspense fund for distribution pursuant to Section 66-6-23 NMSA 1978.

F. The secretary shall approve the final logo design for the special registration plates for retired New Mexico state police officers. The secretary shall approve and issue a separate and distinctive logo clearly marked as "retired New Mexico state police" for issuance to retired New Mexico state police officers.

History: Laws 2003, ch. 174, 2.



Section 66-3-424.3 - Special pet care registration plates.

66-3-424.3. Special pet care registration plates.

A. The division shall issue a standardized pet care special registration plate with a logo specified in Section 66-3-424 NMSA 1978 indicating that the recipient supports pet care.

B. The division, with the advice and consultation of animal control offices and animal shelters in communities around the state, shall determine the color and design of the pet care special registration logo and provide for its issuance.

C. For a fee of thirty-five dollars ($35.00) in addition to the regular motor vehicle registration fees, an owner of a motor vehicle may apply for the issuance of a pet care special registration plate. The owner of a motor vehicle shall apply and pay the fee each year that the owner wishes to retain and renew a pet care special registration plate.

D. The revenue from the pet care special registration plates shall be distributed as follows:

(1) ten dollars ($10.00) of the fee collected for each pet care special registration plate shall be retained by and is appropriated to the division for the manufacture and issuance of the registration plates; and

(2) twenty-five dollars ($25.00) of the fee collected for each pet care special registration plate shall be paid to the state treasurer for credit to the animal care and facility fund, statewide spay and neuter subaccount.

History: Laws 2003, ch. 175, 2; 2009, ch. 192, 1; 2015, ch. 82, 2.



Section 66-3-424.4 - Standardized special registration plate for retired members of the New Mexico national guard.

66-3-424.4. Standardized special registration plate for retired members of the New Mexico national guard.

A. The division shall issue a standardized special registration plate with a logo specified in Section 66-3-424 NMSA 1978 indicating that the recipient is a person who is a retired member of the New Mexico national guard upon submission by the person of proof satisfactory to the division that the person is a retired member of the guard.

B. A person shall not represent himself to be a retired member of the New Mexico national guard if that person is not in fact a retired member of the guard.

C. A person who violates the provisions of Subsection B of this section is guilty of a misdemeanor and shall be sentenced pursuant to Section 31-19-1 NMSA 1978.

D. A fee of twenty-five dollars ($25.00), which shall be in addition to the regular motor vehicle registration fee, shall be collected by the division for the original issuance of the special registration plate for retired members of the New Mexico national guard.

E. Ten dollars ($10.00) of the fee collected pursuant to Subsection D of this section shall be retained by the division and is appropriated to the division to defray the cost of making and issuing special registration plates for retired members of the New Mexico national guard.

F. The amount of the fee collected pursuant to Subsection D of this section less any amount distributed pursuant to Subsection E of this section shall be deposited in the motor vehicle suspense fund for distribution pursuant to Section 66-6-23 NMSA 1978.

G. The secretary shall approve the final logo design for the special registration plate for retired members of the New Mexico national guard.

History: Laws 2003, ch. 176, 2.



Section 66-3-424.5 - Special registration plates for New Mexico members of the fraternal order of police.

66-3-424.5. Special registration plates for New Mexico members of the fraternal order of police.

A. The department shall issue a standardized special registration plate with a logo specified in Section 66-3-424 NMSA 1978 indicating that the recipient is a New Mexico member of the fraternal order of police.

B. No person shall represent himself to be a New Mexico member of the fraternal order of police if he is, in fact, not a New Mexico member of the fraternal order of police. The secretary shall determine what constitutes satisfactory proof.

C. A person who violates the provisions of Subsection B of this section is guilty of a petty misdemeanor and shall be sentenced pursuant to Section 31-19-1 NMSA 1978.

D. A fee of twenty-five dollars ($25.00), which shall be in addition to the regular motor vehicle registration fee, shall be collected by the department for the original issuance of the special registration plate for a New Mexico member of the fraternal order of police.

E. Ten dollars ($10.00) of the fee collected pursuant to Subsection D of this section shall be retained by the department and is appropriated to the department to defray the cost of making and issuing a special registration plate for a New Mexico member of the fraternal order of police.

F. The amount of the fee collected pursuant to this section less any amount distributed pursuant to Subsection E of this section shall be deposited in the motor vehicle suspense fund for distribution in accordance with Section 66-6-23 NMSA 1978.

G. The secretary shall approve the final logo design for the special registration plates for New Mexico members of the fraternal order of police.

H. When a person holding a special plate ceases to be a New Mexico member of the fraternal order of police, he shall immediately remove the plate from the vehicle and return it to the secretary, at which time it shall be exchanged for a regular registration plate.

History: Laws 2003, ch. 177, 2.



Section 66-3-424.6 - Special wildlife artwork registration plates; procedures; fee.

66-3-424.6. Special wildlife artwork registration plates; procedures; fee.

A. The department shall establish and issue a standardized special registration plate with a logo specified in Section 66-3-424 NMSA 1978 featuring artwork of New Mexico wildlife for any private motor vehicle except a motorcycle. The department shall adopt procedures for application for and issuance of the special wildlife artwork registration plates.

B. The director of the department of game and fish shall designate a "share with wildlife" logo design committee that shall recommend to the director the color and design of the special wildlife artwork logo. The director in cooperation with the secretary shall determine the design of the special wildlife artwork logo. No personalized or vanity design variation of the special wildlife artwork registration plates shall be issued.

C. For a fee of twenty-five dollars ($25.00), which shall be in addition to the regular motor vehicle registration fees, an owner of a motor vehicle may apply for the issuance of a special wildlife artwork registration plate. The owner of a motor vehicle shall apply for the plate and pay the twenty-five-dollar ($25.00) fee for the first year and ten dollars ($10.00) for each subsequent year if he wishes to retain and renew the special wildlife artwork registration plate.

D. The revenue from the additional fee for a special wildlife artwork registration plate shall be distributed as follows:

(1) ten dollars ($10.00) of the initial fee collected shall be retained by the division and is appropriated to the division to defray the cost of making and issuing special registration plates for wildlife artwork; and

(2) fifteen dollars ($15.00) of the initial fee and the entire renewal fee collected shall be distributed to the share with wildlife program of the game protection fund.

History: 1978 Comp., 66-3-424.1, enacted by Laws 2003, ch. 178 2; 2004, ch. 59, 9.



Section 66-3-424.7 - Registration plates for members of the civil air patrol, New Mexico wing.

66-3-424.7. Registration plates for members of the civil air patrol, New Mexico wing.

A. The department shall issue a standardized special registration plate with a logo specified in Section 66-3-424 NMSA 1978 indicating that the recipient is a member of the civil air patrol, New Mexico wing upon the submission by the person of proof satisfactory to the department that he is a member of the civil air patrol, New Mexico wing. Such proof shall include the submission of a signed consent form from the civil air patrol, New Mexico wing.

B. A person shall not represent himself to be a member of the civil air patrol, New Mexico wing if that person is, in fact, not a member of the civil air patrol, New Mexico wing. The secretary shall determine what constitutes satisfactory proof that a person is a member of the civil air patrol, New Mexico wing.

C. A person who violates the provisions of Subsection B of this section is guilty of a petty misdemeanor and shall be sentenced pursuant to Section 31-19-1 NMSA 1978.

D. A fee of twenty-five dollars ($25.00), which shall be in addition to the regular motor vehicle registration fee, shall be collected by the department for the original issuance of the special registration plate for a member of the civil air patrol, New Mexico wing.

E. Ten dollars ($10.00) of the fee collected pursuant to Subsection D of this section shall be retained by the department and is appropriated to the department to defray the cost of making and issuing special registration plates for members of the civil air patrol, New Mexico wing. The remaining fifteen dollars ($15.00) shall be deposited in the motor vehicle suspense fund for distribution in accordance with Section 66-6-23 NMSA 1978.

F. The secretary shall approve the final logo design for the special registration plates for members of the civil air patrol, New Mexico wing in accordance with New Mexico law. The secretary shall approve and issue a separate and distinctive logo clearly marked as "civil air patrol" for issuance to members of the civil air patrol, New Mexico wing.

History: Laws 2003, ch. 179, 2.



Section 66-3-424.8 - Special route 66 commemorative registration plate.

66-3-424.8. Special route 66 commemorative registration plate.

A. The division shall issue a standardized special registration plate with a logo specified in Section 66-3-424 NMSA 1978 commemorating route 66.

B. For a fee of thirty-five dollars ($35.00), which shall be in addition to the regular motor vehicle registration fees, the owner of a vehicle may apply for issuance of a special route 66 commemorative registration plate. The owner shall apply and pay the fee each year to retain and renew the special route 66 commemorative registration plate.

C. Revenue from the additional fee for a special route 66 commemorative registration plate shall be distributed as follows:

(1) ten dollars ($10.00) of the additional fee collected shall be retained by and is appropriated to the department to defray the cost of making and issuing the special registration plate with route 66 logo; and

(2) twenty-five dollars ($25.00) of the additional fee shall be distributed to and is appropriated to the state highway and transportation department for the purpose of funding the revitalization and preservation of historic route 66 in New Mexico pursuant to the national scenic byways program.

History: Laws 2003, ch. 180, 2.



Section 66-3-424.9 - Standardized special registration plate for retired firefighters.

66-3-424.9. Standardized special registration plate for retired firefighters.

A. The division shall issue a standardized special registration plate with a logo specified in Section 66-3-424 NMSA 1978 indicating that the recipient is a person who is a retired New Mexico firefighter upon submission by the person of proof satisfactory to the division that the person has retired from active employment as a firefighter.

B. A person shall not represent himself to be a retired New Mexico firefighter if he is not in fact a retired New Mexico firefighter. The secretary shall determine what constitutes proof of previous active employment as a firefighter and proof of retirement.

C. A person who violates the provisions of Subsection B of this section is guilty of a petty misdemeanor and shall be sentenced pursuant to Section 31-19-1 NMSA 1978.

D. A fee of twenty-five dollars ($25.00), which is in addition to the regular motor vehicle registration fee, shall be collected by the department for the original issuance of the special registration plate for retired New Mexico firefighters.

E. Ten dollars ($10.00) of the fee collected pursuant to Subsection D of this section shall be retained by the department and shall be appropriated to the department to defray the cost of making and issuing special registration plates for retired New Mexico firefighters.

F. The amount of the fee collected pursuant to this section less any amount distributed pursuant to Subsection E of this section shall be deposited in the motor vehicle suspense fund for distribution in accordance with Section 66-6-23 NMSA 1978.

G. The secretary shall approve the final logo design for the special registration plates for retired New Mexico firefighters.

History: Laws 2003, ch. 181, 2.



Section 66-3-424.10 - Special registration plates for armed forces retirees.

66-3-424.10. Special registration plates for armed forces retirees.

A. The department shall issue a standardized special registration plate with a logo specified in Section 66-3-424 NMSA 1978 indicating that the recipient is a retiree of the armed forces of the United States, if that person submits proof satisfactory to the department of retirement from the armed forces.

B. For a fee of fifteen dollars ($15.00), which shall be in addition to the regular motor vehicle registration fees, any motor vehicle owner who is a retiree of the armed forces of the United States may apply for the issuance of a special registration plate as defined in Subsection A of this section. No two owners shall be issued identically lettered or numbered plates.

C. The fifteen-dollar ($15.00) fee provided for in Subsection B of this section shall be waived for each registration period in which a validating sticker is issued under the provisions of Section 66-3-17 NMSA 1978, in lieu of the issuance of a special armed forces retiree plate.

D. The revenue from the special registration plates for the armed forces retirees' fee imposed by Subsection B of this section shall be distributed as follows:

(1) seven dollars ($7.00) of the fee collected for each registration plate shall be retained by the department and is appropriated to the department for the manufacture and issuance of the registration plates; and

(2) eight dollars ($8.00) of the fee collected for each registration plate shall be paid to the state treasurer for credit to the motor vehicle suspense fund for distribution in accordance with Section 66-6-23 NMSA 1978.

History: Laws 2003, ch. 197, 2.



Section 66-3-424.11 - Special registration plates for active duty uniform service members.

66-3-424.11. Special registration plates for active duty uniform service members.

A. The department shall issue a standardized special registration plate with a logo specified in Section 66-3-424 NMSA 1978 indicating that the recipient is an active duty uniform service member.

B. For a fee of twenty-five dollars ($25.00), which shall be in addition to the regular motor vehicle registration fees, a motor vehicle owner who is an active duty uniform service member may apply for the issuance of a special registration plate as defined in Subsection A of this section. No two owners shall be issued identically lettered or numbered plates.

C. The twenty-five dollar ($25.00) fee provided in Subsection B of this section shall be waived for each registration period in which a validating sticker is issued under the provisions of Section 66-3-17 NMSA 1978, in lieu of the issuance of a special active duty uniform service member plate.

D. The revenue from the special active duty uniform service member registration plate fee imposed by Subsection B of this section shall be distributed as follows:

(1) ten dollars ($10.00) of the fee collected for each registration plate shall be retained by the department and is appropriated to the department for the manufacture and issuance of the registration plates; and

(2) fifteen dollars ($15.00) of the fee collected for each registration plate shall be paid to the state treasurer for credit to the motor vehicle suspense fund for distribution in accordance with Section 66-6-23 NMSA 1978.

History: Laws 2003, ch. 198, 2.



Section 66-3-424.12 - Special registration plates for search and rescue members.

66-3-424.12. Special registration plates for search and rescue members.

A. The department shall issue a standardized special registration plate with a logo specified in Section 66-3-424 NMSA 1978 indicating that the recipient is a search and rescue member.

B. For a fee of twenty-five dollars ($25.00), which shall be in addition to the regular motor vehicle registration fees, a motor vehicle owner who is a search and rescue member may apply for the issuance of a special registration plate as defined in Subsection A of this section. No two owners shall be issued identically lettered or numbered plates.

C. The twenty-five dollars ($25.00) fee provided in Subsection B of this section shall be waived for each registration period in which a validating sticker is issued under the provisions of Section 66-3-17 NMSA 1978, in lieu of the issuance of a special search and rescue member plate.

D. The revenue from the special search and rescue member registration plate fee imposed by Subsection B of this section shall be distributed as follows:

(1) ten dollars ($10.00) of the fee collected for each registration plate shall be retained by the department and is appropriated to the department for the manufacture and issuance of the registration plates; and

(2) fifteen dollars ($15.00) of the fee collected for each registration plate shall be paid to the state treasurer for credit to the motor vehicle suspense fund for distribution in accordance with Section 66-6-23 NMSA 1978.

History: Laws 2003, ch. 201, 2.



Section 66-3-424.13 - Standardized special registration plate for retired New Mexico state police officers.

66-3-424.13. Standardized special registration plate for retired New Mexico state police officers.

A. The division shall issue a standardized special registration plate with a logo specified in Section 66-3-424 NMSA 1978 indicating that the recipient is a person who is a retired New Mexico state police officer upon submission by the person of proof satisfactory to the division that the person is a retired New Mexico state police officer. The proof shall include the submission of a retirement commission from the New Mexico state police.

B. No person shall represent himself to be a retired New Mexico state police officer if that person is, in fact, not a retired New Mexico state police officer. The secretary shall determine what constitutes satisfactory proof that a person is a retired New Mexico state police officer.

C. A person who violates the provisions of Subsection B of this section is guilty of a petty misdemeanor and shall be sentenced pursuant to Section 31-19-1 NMSA 1978.

D. A fee of twenty-five dollars ($25.00), which is in addition to the regular motor vehicle registration fee, shall be collected by the division for the original issuance of the special registration plate for retired New Mexico state police officers.

E. Ten dollars ($10.00) of the fee collected pursuant to Subsection D of this section shall be retained by the division and is appropriated to the division to defray the cost of making and issuing special registration plates for retired New Mexico state police officers. The remaining fifteen dollars ($15.00) shall be deposited in the motor vehicle suspense fund for distribution pursuant to Section 66-6-23 NMSA 1978.

F. The secretary shall approve the final logo design for the special registration plate for retired New Mexico state police officers. The logo shall be clearly marked as "retired New Mexico state police".

History: Laws 2003, ch. 211, 2.



Section 66-3-424.14 - Special registration plates; New Mexico high school rodeo association.

66-3-424.14. Special registration plates; New Mexico high school rodeo association.

A. The division shall issue a standardized special registration plate with a logo specified in Section 66-3-424 NMSA 1978 indicating support for the New Mexico high school rodeo association.

B. The owner of a motor vehicle may apply for the issuance of a standardized special New Mexico high school rodeo association registration plate with a logo pursuant to the procedures of the division. The owner shall pay a fee of thirty-five dollars ($35.00) for initial issuance and the same fee for each subsequent year in which he wishes to retain and renew his special plate. The fee is in addition to regular applicable motor vehicle registration fees.

C. The revenue from issuance of special New Mexico high school rodeo association registration plates shall be distributed as follows:

(1) ten dollars ($10.00) of the fee collected for each registration plate shall be retained by the division and is appropriated to the division for the manufacture and issuance of the registration plates; and

(2) twenty-five dollars ($25.00) of the fee collected for each registration plate shall be distributed to the New Mexico high school rodeo association to be used in its scholarship program.

History: Laws 2003, ch. 212, 2.



Section 66-3-424.15 - Special organ donation awareness registration plate; procedures; fee.

66-3-424.15. Special organ donation awareness registration plate; procedures; fee.

A. The division shall establish and issue special registration plates pursuant to Section 66-3-424 NMSA 1978 with a logo promoting awareness about the urgent need for organ and tissue donation in New Mexico and shall adopt procedures for application for and issuance of the special organ donation awareness registration plates.

B. The division shall determine the design of the logo for the organ donation awareness registration plate in consultation with New Mexico donor services and other organizations with the purpose of promoting organ and tissue donation and education.

C. For a one-time fee of ten dollars ($10.00), which shall be in addition to the regular motor vehicle registration fees, an owner of a motor vehicle may apply for the issuance of a special organ donation awareness registration plate. Thereafter, the owner of the motor vehicle shall pay the regular motor vehicle registration fees each year to retain and renew the special organ donation awareness registration plate.

D. Of the revenue from the special organ donation awareness registration plates, the ten-dollar ($10.00) fee collected for each registration plate shall be retained by the division and is appropriated to the division for the manufacture and issuance of the registration plates.

History: Laws 2005, ch. 112, 1.



Section 66-3-424.16 - Special registration plates for emergency medical technicians.

66-3-424.16. Special registration plates for emergency medical technicians.

A. The department shall issue a standardized special registration plate with a logo specified in Section 66-3-424 NMSA 1978 indicating that the recipient is an emergency medical technician.

B. No person shall represent himself to be an emergency medical technician if he is, in fact, not an emergency medical technician licensed in New Mexico. The secretary shall determine what constitutes satisfactory proof.

C. A person who violates the provisions of Subsection B of this section is guilty of a petty misdemeanor and shall be sentenced pursuant to Section 31-19-1 NMSA 1978.

D. A fee of twenty-five dollars ($25.00), which shall be in addition to the regular motor vehicle registration fee, shall be collected by the department for the original issuance of the special registration plate for an emergency medical technician.

E. Ten dollars ($10.00) of the fee collected pursuant to Subsection D of this section shall be retained by the department and is appropriated to the department to defray the cost of making and issuing a special registration plate for emergency medical technicians.

F. The amount of the fee collected pursuant to this section less any amount distributed pursuant to Subsection E of this section shall be deposited in the motor vehicle suspense fund for distribution in accordance with Section 66-6-23 NMSA 1978.

G. The secretary shall approve the final logo design for the special registration plate for emergency medical technicians.

H. When a person holding a special registration plate ceases to be an emergency medical technician, he shall immediately remove the plate from the vehicle and return it to the department, at which time it shall be exchanged for a regular registration plate.

History: Laws 2005, ch. 344, 1.



Section 66-3-424.17 - Special patriot registration plate.

66-3-424.17. Special patriot registration plate.

A. The department shall issue a standardized special patriot registration plate with a logo specified in Section 66-3-424 NMSA 1978 indicating that the recipient is a patriot.

B. For a fee of twenty-five dollars ($25.00), which shall be in addition to the regular motor vehicle registration fees, a motor vehicle owner who is a patriot may apply for the issuance of a special registration plate as provided in Subsection A of this section. No two owners shall be issued identically lettered or numbered registration plates.

C. The twenty-five-dollar ($25.00) fee provided in Subsection B of this section shall be waived for each registration period in which a validating sticker is issued under the provisions of Section 66-3-17 NMSA 1978, in lieu of the issuance of a special patriot registration plate.

D. The revenue from the special patriot registration plate fee imposed by Subsection B of this section shall be distributed as follows:

(1) ten dollars ($10.00) of the fee collected for each registration plate shall be retained by the department and is appropriated to the department for the manufacture and issuance of the registration plates;

(2) seven dollars ($7.00) of the fee collected for each registration plate shall be paid to the state treasurer for credit to the motor vehicle suspense fund for distribution in accordance with Section 66-6-23 NMSA 1978; and

(3) eight dollars ($8.00) of the fee collected for each registration plate shall be paid to the state treasurer for credit to the armed forces veterans license fund for distribution pursuant to Section 66-3-419 NMSA 1978.

History: Laws 2006, ch. 76, 1.



Section 66-3-424.18 - Special registration plates for adoption awareness.

66-3-424.18. Special registration plates for adoption awareness.

A. The department shall establish and issue a special registration plate pursuant to Section 66-3-424 NMSA 1978 with a logo promoting awareness of the need for adoption of children in New Mexico.

B. The department shall determine the design of the logo for the child adoption awareness special registration plate in consultation with the children, youth and families department and child adoption interest groups with the purpose of promoting child adoption.

C. A person may apply for the original issuance of a child adoption awareness special registration plate for a motor vehicle the person owns for a fee of ten dollars ($10.00) in addition to the regular motor vehicle registration fee. A person may renew a child adoption awareness special registration plate by paying only the regular motor vehicle annual registration fee.

D. The ten-dollar ($10.00) original issuance fee for a child adoption awareness special registration plate shall be retained by the department and is appropriated to the department to defray the costs of making and issuing the child adoption awareness special registration plate.

History: Laws 2007, ch. 87, 1.



Section 66-3-424.19 - Cumbres and Toltec scenic railroad special registration plate; procedures; fee.

66-3-424.19. Cumbres and Toltec scenic railroad special registration plate; procedures; fee.

A. The division shall establish and issue a standardized special registration plate with a logo specified in Section 66-3-424 NMSA 1978, featuring artwork related to the Cumbres and Toltec scenic railroad. The division shall adopt procedures for application for and issuance of the special Cumbres and Toltec scenic railroad registration plate with a logo.

B. The division, in consultation with the Cumbres and Toltec scenic railroad commission, shall determine the color and design of the special Cumbres and Toltec scenic railroad registration logo, and the division shall provide for its issuance.

C. For a fee of forty dollars ($40.00), which shall be in addition to the regular motor vehicle registration fees, any owner of a motor vehicle may apply for the issuance of a Cumbres and Toltec scenic railroad registration plate. The owner of a motor vehicle shall apply and pay a fee each year that the owner wishes to retain and renew the Cumbres and Toltec scenic railroad registration plate.

D. The revenue from the special Cumbres and Toltec scenic railroad registration plates shall be distributed as follows:

(1) fifteen dollars ($15.00) of the fee collected the first year a special Cumbres and Toltec scenic railroad registration plate is issued shall be retained by the division and is appropriated to the division for the manufacture and issuance of the registration plates. Thereafter, that amount of each fee shall be paid to the state treasurer for credit to the motor vehicle suspense fund for distribution in accordance with Section 66-6-23 NMSA 1978; and

(2) twenty-five dollars ($25.00) of the fee collected for each registration plate shall be distributed to the Cumbres and Toltec scenic railroad commission.

History: Laws 2007, ch. 136, 1.



Section 66-3-424.20 - Special registration plates for women armed forces veterans.

66-3-424.20. Special registration plates for women armed forces veterans.

A. The department shall issue the distinctive registration plate, "Women Veterans Serve Proudly", indicating that the recipient is a woman veteran of the armed forces of the United States, as defined in Section 9-22-3 NMSA 1978, or is retired from the national guard or military reserves, if that person submits proof satisfactory to the department of honorable discharge from the armed forces or of retirement from the national guard or military reserves.

B. For a fee of fifteen dollars ($15.00), which shall be in addition to the regular motor vehicle registration fees, any motor vehicle owner who is a woman veteran of the armed forces of the United States or is retired from the national guard or military reserves may apply for the issuance of a special registration plate as defined in Subsection A of this section. No two owners shall be issued identically lettered or numbered plates.

C. The fifteen-dollar ($15.00) fee provided in Subsection B of this section shall be waived for each registration period in which a validating sticker is issued under the provisions of Section 66-3-17 NMSA 1978, in lieu of the issuance of a special woman armed forces veteran plate.

D. The revenue from the special registration plates for the women armed forces veteran fee imposed by Subsection B of this section shall be distributed as follows:

(1) seven dollars ($7.00) of the fee collected for each registration plate shall be retained by the department and is appropriated to the department for the manufacture and issuance of the registration plates; and

(2) eight dollars ($8.00) of the fee collected for each registration plate shall be transferred to the state treasurer for credit to the armed forces veterans license fund.

History: Laws 2007, ch. 48, 1.



Section 66-3-424.21 - Special motorcycle registration plates for women armed forces veterans.

66-3-424.21. Special motorcycle registration plates for women armed forces veterans.

A. The department shall issue distinctive motorcycle registration plates indicating that the recipient is a woman veteran of the armed forces of the United States, as defined in Section 9-22-3 NMSA 1978, or is retired from the national guard or military reserves, if that person submits proof satisfactory to the department of honorable discharge from the armed forces or of retirement from the national guard or military reserves.

B. For a fee of seven dollars ($7.00), which shall be in addition to the regular motorcycle registration fees, any motorcycle owner who is a woman veteran of the armed forces of the United States or is retired from the national guard or military reserves may apply for the issuance of a special motorcycle registration plate as defined in Subsection A of this section. No two owners shall be issued identically lettered or numbered plates.

C. An owner shall make a new application and pay a new fee for each year the owner desires to obtain a special motorcycle registration plate. The owner will have first priority on that plate for each subsequent year that the owner makes a timely and appropriate application.

History: Laws 2007, ch. 48, 2.



Section 66-3-424.22 - Special breast cancer awareness registration plate.

66-3-424.22. Special breast cancer awareness registration plate.

A. The division shall issue a standardized special registration plate with a logo as specified in Section 66-3-424 NMSA 1978 commemorating breast cancer awareness.

B. For a fee of thirty-five dollars ($35.00), which is in addition to the regular motor vehicle registration fees, the owner of a vehicle may apply for issuance of a special breast cancer awareness registration plate. The owner shall apply for and pay the fee each year to retain and renew the special breast cancer awareness registration plate.

C. Revenue from the additional fee for a special breast cancer awareness registration plate shall be distributed as follows:

(1) ten dollars ($10.00) of the additional fee collected shall be retained by and is appropriated to the department to defray the cost of making and issuing the special registration plate with a breast cancer awareness logo; and

(2) twenty-five dollars ($25.00) of the additional fee shall be distributed to and is appropriated to the department of health for the purpose of funding breast cancer screening, outreach and education.

History: Laws 2008, ch. 34, 1.



Section 66-3-424.23 - Special city of Las Cruces registration plate; procedures; fee; appropriation.

66-3-424.23. Special city of Las Cruces registration plate; procedures; fee; appropriation.

A. The department shall issue standardized special "City of Las Cruces" registration plates with a logo pursuant to Section 66-3-424 NMSA 1978 indicating that the recipient is a resident of the city of Las Cruces and shall adopt procedures for application for and issuance of the special City of Las Cruces registration plate. The secretary shall approve the final logo design for the special City of Las Cruces registration plate.

B. The owner of a motor vehicle who is a resident of the city of Las Cruces may apply for the issuance of a special registration plate as provided in Subsection A of this section. The owner shall pay a fee of thirty-five dollars ($35.00) for the initial issuance of a special City of Las Cruces registration plate and the same fee for each subsequent year in which the owner wishes to retain and renew the special City of Las Cruces registration plate. The fee specified in this section is in addition to regular applicable motor vehicle registration fees. No two owners shall be issued identically lettered or numbered plates.

C. The revenue from the special City of Las Cruces registration plate fee imposed by Subsection B of this section shall be distributed as follows:

(1) ten dollars ($10.00) of the fee collected for each registration plate shall be retained by the department and is appropriated to the department for the manufacture and issuance of the registration plates; and

(2) twenty-five dollars ($25.00) of the fee collected for each registration plate shall be paid to the state treasurer and is appropriated to the city of Las Cruces recreation fund 2130.

D. When a person holding a special City of Las Cruces registration plate ceases to reside in Las Cruces, that person shall immediately remove the special City of Las Cruces registration plate from the vehicle and return it to the department, at which time it shall be exchanged for a regular registration plate.

History: Laws 2008, ch. 85, 1.



Section 66-3-424.24 - Registration plates; gold star families; submission of proof; penalty.

66-3-424.24. Registration plates; gold star families; submission of proof; penalty.

A. Except as provided in Subsection B of this section, the division shall issue distinctive registration plates to the surviving mother, father, stepparent or spouse of a service member killed in an armed conflict with an enemy of the United States upon the submission by the person of proof satisfactory to the division that the person's son, daughter, stepchild or spouse was a service member killed in an armed conflict with an enemy of the United States.

B. For each family of a service member described in Subsection A of this section, the division shall issue special registration plates for no more than four vehicles.

C. No fee, including the regular registration fee applicable to the passenger motor vehicle, if any, shall be collected for issuance of the first special registration plate issued to the mother or spouse of a service member described in Subsection A of this section. No fee other than the regular registration fee applicable to the passenger motor vehicle, if any, shall be collected for issuance of the three additional special registration plates issued to the family of a service member described in Subsection A of this section.

D. The special registration plate issued pursuant to this section shall be known as the "gold star families" special registration plate.

E. The division, with the advice and consultation of the gold star mothers, shall determine the color and design of the gold star families registration plate and provide for its issuance.

F. No person shall falsely claim to be a surviving mother, father, stepparent or spouse of a service member killed in an armed conflict with an enemy of the United States so as to be eligible to be issued special registration plates pursuant to this section.

G. Any person who violates the provisions of Subsection F of this section is guilty of a misdemeanor.

History: Laws 2009, ch. 88, 1.



Section 66-3-424.25 - Special commemorative scouting registration plate; procedures; fee.

66-3-424.25. Special commemorative scouting registration plate; procedures; fee.

A. The division shall develop, establish and issue a special commemorative scouting registration plate celebrating the centennial of the boy scouts of America in consultation with the boy scouts of America and in accordance with the provisions of this section and shall adopt and promulgate rules and procedures for application for and issuance of the special commemorative scouting registration plate.

B. For a fee of ten dollars ($10.00), which fee shall be in addition to the regular motor vehicle registration fees, any owner of a motor vehicle may apply for the issuance of a special commemorative scouting registration plate. The owner of a motor vehicle shall apply and pay a fee for a special commemorative scouting registration plate each year that the owner wishes to retain and renew the plate.

C. The revenue from the special commemorative scouting registration plates shall be distributed so that ten dollars ($10.00) of the fee collected for each registration plate shall be retained by and is appropriated to the division for the manufacture and issuance of the special commemorative scouting registration plate.

History: Laws 2009, ch. 89, 1.



Section 66-3-424.26 - Special Santa Fe four hundredth anniversary registration plate.

66-3-424.26. Special Santa Fe four hundredth anniversary registration plate.

A. Except as provided in Subsection E of this section, the department shall issue a special registration plate commemorating the four hundredth anniversary of the city of Santa Fe.

B. For a fee of thirty-five dollars ($35.00), which is in addition to the regular motor vehicle registration fee, the owner of a vehicle may apply for issuance of a special Santa Fe four hundredth anniversary registration plate. Until July 1, 2012, the owner shall apply for and pay the fee each year to retain and renew the special Santa Fe four hundredth anniversary registration plate. After June 30, 2012, a person may renew a special Santa Fe four hundredth anniversary registration plate by paying only the regular motor vehicle registration fee.

C. The revenue from the additional fee for the special Santa Fe four hundredth anniversary registration plate shall be distributed as follows:

(1) ten dollars ($10.00) of the additional fee shall be retained by and is appropriated to the department to defray the cost of making and issuing the special Santa Fe four hundredth anniversary registration plate; and

(2) twenty-five dollars ($25.00) of the additional fee collected is appropriated to the local government division of the department of finance and administration to be distributed to the city of Santa Fe to commemorate the four hundredth anniversary of the city of Santa Fe.

D. The design of the special Santa Fe four hundredth anniversary registration plate shall be left to the discretion of the department in consultation with the public purpose interest group requesting the plate.

E. The department shall only issue special Santa Fe four hundredth anniversary registration plates for applications received on or before June 30, 2012.

History: Laws 2009, ch. 120, 1.



Section 66-3-424.27 - Special bass fishing registration plates; procedures; fee.

66-3-424.27. Special bass fishing registration plates; procedures; fee.

A. The department shall establish and issue a standardized special registration plate with a logo specified in Section 66-3-424 NMSA 1978 featuring bass fishing for any private motor vehicle except a motorcycle. The department shall adopt procedures for application for and issuance of the special bass fishing registration plates.

B. The director of the department of game and fish shall designate a "bass fishing" logo design committee that includes a bass fishing federation representative and that shall determine the design of the special wildlife artwork logo. No personalized or vanity design variation of the special bass fishing registration plates shall be issued.

C. For a fee of twenty-five dollars ($25.00), which shall be in addition to the regular motor vehicle registration fees, an owner of a motor vehicle may apply for the issuance of a special bass fishing registration plate. The owner of a motor vehicle shall apply for the plate and pay the twenty-five-dollar ($25.00) fee for the first year and ten dollars ($10.00) for each subsequent year if the owner wishes to retain and renew the special bass fishing registration plate.

D. The revenue from the additional fee for a special bass fishing registration plate shall be distributed as follows:

(1) ten dollars ($10.00) of the initial fee collected shall be retained by the division and is appropriated to the division to defray the cost of making and issuing special registration plates for bass fishing; and

(2) fifteen dollars ($15.00) of the initial fee and the entire renewal fee collected shall be distributed to the bass habitat management program of the game protection fund.

History: Laws 2009, ch. 85, 1.



Section 66-3-424.28 - Standardized special registration plate for retired New Mexico law enforcement officers.

66-3-424.28. Standardized special registration plate for retired New Mexico law enforcement officers.

A. The division shall issue a standardized special registration plate with a logo specified in Section 66-3-424 NMSA 1978 indicating that the recipient is a person who is a retired New Mexico law enforcement officer upon submission by the person of proof satisfactory to the division that the person is a retired New Mexico law enforcement officer. The proof shall include the submission of a retirement commission from a New Mexico law enforcement agency.

B. A person shall not make any representation as being a retired New Mexico law enforcement officer if that person is, in fact, not a retired New Mexico law enforcement officer. The secretary shall determine what constitutes satisfactory proof that a person is a retired New Mexico law enforcement officer.

C. A person who violates the provisions of Subsection B of this section is guilty of a petty misdemeanor and shall be sentenced pursuant to Section 31-19-1 NMSA 1978.

D. A fee of twenty-five dollars ($25.00), which is in addition to the regular motor vehicle registration fee, shall be collected by the division for the original issuance of the special registration plate for retired New Mexico law enforcement officers.

E. Ten dollars ($10.00) of the fee collected pursuant to Subsection D of this section shall be retained by the division and is appropriated to the division to defray the cost of making and issuing special registration plates for retired New Mexico law enforcement officers. The remaining fifteen dollars ($15.00) shall be deposited in the motor vehicle suspense fund for distribution pursuant to Section 66-6-23 NMSA 1978.

F. The secretary shall approve the final logo design for the special registration plate for retired New Mexico law enforcement officers. The logo shall be clearly marked as "retired New Mexico law enforcement officer" for issuance to retired New Mexico law enforcement officers.

History: Laws 2009, ch. 86, 1.



Section 66-3-424.29 - Special New Mexico state 4-H registration plate.

66-3-424.29. Special New Mexico state 4-H registration plate.

A. The division shall issue a standardized special registration plate with a logo specified in Section 66-3-424 NMSA 1978 indicating support for 4-H.

B. For a fee of thirty-five dollars ($35.00), which shall be in addition to the regular motor vehicle registration fees, the owner of a vehicle may apply for issuance of a special 4-H registration plate. The owner shall apply and pay the fee each year to retain and renew the special 4-H registration plate.

C. Revenue from the additional fee for a special 4-H registration plate shall be distributed as follows:

(1) ten dollars ($10.00) of the additional fee collected shall be retained by and is appropriated to the department to defray the cost of making and issuing the special registration plate with the 4-H logo; and

(2) twenty-five dollars ($25.00) of the additional fee shall be distributed to and is appropriated to the board of regents of New Mexico state university for the New Mexico state 4-H office and for 4-H youth programs in the state.

D. The 4-H logo shall be in accordance with federal laws or regulations of the United States department of agriculture.

History: Laws 2009, ch. 87, 1.



Section 66-3-424.30 - Special farm and ranch community registration plate.

66-3-424.30. Special farm and ranch community registration plate.

A. The department shall issue a standardized special registration plate with a logo as specified in Section 66-3-424 NMSA 1978 indicating support for the New Mexico farm and ranch community.

B. For a fee of thirty-five dollars ($35.00), which is in addition to the regular motor vehicle registration fees, the owner of a vehicle may apply for issuance of a special farm and ranch community registration plate. The owner shall apply for and pay the fee each year to retain and renew the special farm and ranch community registration plate.

C. The revenue from the additional fee for the special farm and ranch community registration plate shall be distributed as follows:

(1) ten dollars ($10.00) of the additional fee shall be retained by and is appropriated to the department to defray the cost of making and issuing the special farm and ranch community registration plate; and

(2) twenty-five dollars ($25.00) of the additional fee collected shall be distributed to and is appropriated to the farm and ranch heritage museum for educational programs.

History: Laws 2009, ch. 90, 1.



Section 66-3-424.31 - Special blood donor recognition registration plate.

66-3-424.31. Special blood donor recognition registration plate.

A. The department shall issue a standardized special registration plate with a logo as specified in Section 66-3-424 NMSA 1978 recognizing blood donors.

B. For a fee of thirty-five dollars ($35.00), which is in addition to the regular motor vehicle registration fees, the owner of a vehicle may apply for issuance of a special blood donor recognition registration plate. The owner shall apply for and pay the fee each year to retain and renew the special blood donor recognition plate.

C. The revenue from the additional fee for the special blood donor recognition registration plate shall be distributed as follows:

(1) ten dollars ($10.00) of the additional fee collected shall be retained by and is appropriated to the department to defray the cost of making and issuing the special blood donor recognition registration plate; and

(2) twenty-five dollars ($25.00) of the additional fee collected shall be distributed to and is appropriated to the department of health for the purpose of funding blood donation outreach and education.

History: Laws 2011, ch. 7, 1.



Section 66-3-424.32 - Special New Mexico Amigos registration plate.

66-3-424.32. Special New Mexico Amigos registration plate.

A. The division shall issue a standardized special registration plate with a logo designed in accordance with Subsection C of Section 66-3-424 NMSA 1978 that indicates that the owner of a vehicle is a member of New Mexico Amigos.

B. The division shall issue the special registration plate designed pursuant to this section to a person who submits proof satisfactory to the division that the person is currently a member of New Mexico Amigos. Such proof shall include the submission of a signed consent form from the president of New Mexico Amigos.

C. No person shall falsely claim to be a member of New Mexico Amigos so as to be eligible to be issued a special registration plate pursuant to this section.

D. The division may revoke the special license plate of any person who violates the provision of Subsection C of this section.

E. A fee of ten dollars ($10.00), which is in addition to the regular motor vehicle registration fee, shall be collected by the division for the original issuance of the special registration plate for members of New Mexico Amigos. The fee shall be retained by the division and is appropriated to the division to defray the cost of making and issuing special registration plates pursuant to this section.

F. When a person holding a special New Mexico Amigos registration plate ceases to be a member of New Mexico Amigos, that person shall immediately remove the special registration plate from the person's vehicle and return it to the department; at which time, it shall be exchanged for a regular registration plate.

History: Laws 2015, ch. 4, 1.



Section 66-3-424.33 - Special autism awareness registration plate.

66-3-424.33. Special autism awareness registration plate.

A. The division shall issue a standardized special registration plate with a logo as specified in Section 66-3-424 NMSA 1978 commemorating autism awareness.

B. For a fee of thirty-five dollars ($35.00), which is in addition to the regular motor vehicle registration fees, the owner of a vehicle may apply for issuance of a special autism awareness registration plate. The owner shall apply for and pay the fee each year to retain and renew the special autism awareness registration plate.

C. Revenue from the additional fee for a special autism awareness registration plate shall be distributed as follows:

(1) ten dollars ($10.00) of the additional fee collected shall be retained by and is appropriated to the department to defray the cost of making and issuing the special registration plate with an autism awareness logo; and

(2) twenty-five dollars ($25.00) of the additional fee shall be distributed to and is appropriated to the department of health for the purpose of funding autism research, outreach and education.

History: Laws 2015, ch. 55, 1.



Section 66-3-424.34 - Special New Mexico junior college registration plate.

66-3-424.34. Special New Mexico junior college registration plate.

A. The division shall issue a standardized special registration plate with a logo as specified in Section 66-3-424 NMSA 1978 commemorating New Mexico junior college.

B. For a fee of thirty-five dollars ($35.00), which is in addition to the regular motor vehicle registration fees, the owner of a vehicle may apply for issuance of a special New Mexico junior college registration plate. The owner shall apply for and pay the fee each year to retain and renew the special New Mexico junior college registration plate.

C. Revenue from the additional fee for a special New Mexico junior college registration plate shall be distributed as follows:

(1) ten dollars ($10.00) of the additional fee collected shall be retained by and is appropriated to the department to defray the cost of making and issuing the special registration plate with the New Mexico junior college logo; and

(2) twenty-five dollars ($25.00) of the additional fee shall be distributed to and is appropriated to the higher education department to support education and instruction programs at New Mexico junior college.

History: Laws 2015, ch. 154, 1.



Section 66-3-424.35 - Honoring fallen officers special registration plate.

66-3-424.35. Honoring fallen officers special registration plate.

A. The division shall issue a standardized special registration plate with a logo designed in accordance with Subsection C of Section 66-3-424 NMSA 1978 to commemorate police officers who have died in the line of duty. The plate shall include the words "Honoring Fallen Officers".

B. A fee of ten dollars ($10.00), which is in addition to the regular motor vehicle registration fee, shall be collected by the division for the original issuance of the "Honoring Fallen Officers" special registration plate. The fee shall be retained by the division and is appropriated to the division to defray the cost of making and issuing special registration plates pursuant to this section.

History: Laws 2017, ch. 23, 1.






Part 6 - ANTI-THEFT PROVISIONS

Section 66-3-501 - Report of stolen and recovered vehicles or motor vehicles.

66-3-501. Report of stolen and recovered vehicles or motor vehicles.

A. Every sheriff, chief of police or peace officer upon receiving reliable information that any vehicle or motor vehicle has been stolen shall immediately, but in no case later than one week after receiving the information, report the theft to the New Mexico state police or other appropriate law enforcement agency unless, prior thereto, information has been received of the recovery of the vehicle or motor vehicle. Any officer, upon receiving information that any vehicle or motor vehicle that the officer has previously reported as stolen has been recovered, shall immediately report the fact of recovery to the local sheriff's office or police department and to the New Mexico state police.

B. The requirement that the theft or recovery of a vehicle or motor vehicle be reported to the New Mexico state police is satisfied if the report is made to the national crime information center.

History: 1953 Comp., 64-3-501, enacted by Laws 1978, ch. 35, 88; 1995, ch. 135, 15; 2009, ch. 253, 8; 2009, ch. 261, 8.



Section 66-3-502 - Reports by owners of stolen and recovered vehicles or motor vehicles.

66-3-502. Reports by owners of stolen and recovered vehicles or motor vehicles.

A. The owner or person having a lien or encumbrance upon a vehicle or motor vehicle that has been stolen or embezzled may notify the New Mexico state police or other appropriate law enforcement agency of the theft or embezzlement but, in the event of an embezzlement, may make a report only after having procured the issuance of a warrant for the arrest of the person charged with the embezzlement.

B. Every owner or other person who has given any such notice shall immediately notify the New Mexico state police or the law enforcement agency that took the report of a recovery of the vehicle.

History: 1953 Comp., 64-3-502, enacted by Laws 1978, ch. 35, 89; 2009, ch. 253, 9; 2009, ch. 261, 9.



Section 66-3-504 - Recompiled.

66-3-504. Recompiled.



Section 66-3-505 - Recompiled.

66-3-505. Recompiled.



Section 66-3-506 - Recompiled.

66-3-506. Recompiled.



Section 66-3-507 - Altered vehicle identification numbers; contraband.

66-3-507. Altered vehicle identification numbers; contraband.

A. Any person receiving, disposing of, offering to dispose of or having in the person's possession any vehicle, motor vehicle or motor vehicle engine or component shall make adequate inquiry and inspection to determine that no manufacturer's serial number, engine or component number or other distinguishing number or mark or identification mark or number placed under assignment of the division has been removed, defaced, covered, altered or destroyed.

B. When the inspection of a vehicle, motor vehicle or motor vehicle engine or component by any law enforcement officer indicates that the manufacturer's serial number or decal, engine or component number or other distinguishing number or mark or identification mark or number placed under assignment of the division has been removed, defaced, covered, altered or destroyed, that vehicle, motor vehicle or motor vehicle engine or component may be impounded for a period of time not to exceed ninety-six hours unless part of that time falls upon a Saturday, Sunday or a legal holiday, in which case the vehicle, motor vehicle or motor vehicle engine or component may be impounded for a period of time not to exceed six days. At the expiration of the stated time period, the vehicle, motor vehicle or motor vehicle engine or component shall be returned to the person from whom it was taken at no cost unless an ex parte order allowing continued impoundment is issued by a magistrate or district court judge after finding that probable cause exists to believe that the manufacturer's serial number, engine or component number or other distinguishing number or mark or identification mark or number placed under assignment of the division has been removed, defaced, covered, altered or destroyed. Within ten days of the issuance of the order, the law enforcement agency shall cause to have the matter of the vehicle, motor vehicle or motor vehicle engine or component brought before a district court by filing in that court a petition requesting that the vehicle or item be declared contraband unless the court grants an extension of time for the filing based on some reasonable requirement for extension of the filing by the law enforcement agency. If at the time of the hearing on that petition the court finds that the manufacturer's serial number, engine or component number or other distinguishing number or mark or identification mark or number placed under assignment of the division has been removed, defaced, covered, altered or destroyed, the court shall declare the vehicle, motor vehicle or motor vehicle engine or component to be contraband unless one of the exceptions enumerated in this section applies. At the time the vehicle, motor vehicle or motor vehicle engine or component is declared to be contraband, the court shall order that it be disposed of according to Subsection D of this section. Any vehicle, motor vehicle or motor vehicle engine or component in such condition shall not be subject to replevin except by an owner who can trace the owner's ownership of that vehicle, motor vehicle or motor vehicle engine or component from the manufacturer by furnishing the court records indicating the identity of all intermediate owners. The law enforcement agency seizing the vehicle, motor vehicle or motor vehicle engine or component shall provide the person from whom it was taken a receipt for the vehicle, motor vehicle or motor vehicle engine or component.

C. The vehicle, motor vehicle or motor vehicle engine or component shall not be considered contraband when:

(1) it has been determined that the vehicle, motor vehicle or motor vehicle engine or component has been reported as stolen;

(2) the vehicle, motor vehicle or motor vehicle engine or component is recovered in the condition described in Subsection B of this section;

(3) it clearly appears that the true owner is not responsible for the altering, concealing, defacing or destroying of the vehicle, motor vehicle or motor vehicle engine or component;

(4) the true owner obtains an assigned number issued by the division for the vehicle, motor vehicle or motor vehicle engine or component;

(5) the new assigned numbers have been issued for and placed upon the vehicle, motor vehicle or motor vehicle engine or component by the division utilizing a unique numbering system for that purpose; or

(6) a person licensed under the provisions of Sections 66-4-1 through 66-4-9 NMSA 1978, when in the course of the person's business and consistent with the provisions of Section 30-16D-6 NMSA 1978 and the rules and regulations promulgated by the division, removes, defaces, covers, alters or destroys the manufacturer's serial or engine or component number or other distinguishing number or identification mark or number placed under assignment of the division of a vehicle required to be registered under the Motor Vehicle Code.

D. If it is impossible to locate a true owner who meets the provisions of Subsection C of this section to claim the vehicle, motor vehicle or motor vehicle engine or component, it may be retained as long as it is used for police purposes, after which time, or if not suitable for police use, it shall be destroyed.

History: 1953 Comp., 64-3-507, enacted by Laws 1978, ch. 35, 94; 2009, ch. 253, 10; 2009, ch. 261, 10.



Section 66-3-508 - Recompiled.

66-3-508. Recompiled.






Part 7 - MISCELLANEOUS PROVISIONS

Section 66-3-604 - Recompiled.

66-3-604. Recompiled.






Part 8 - BICYCLES

Section 66-3-701 - Bicycles; effect of regulations.

66-3-701. Bicycles; effect of regulations.

A. It is a misdemeanor for any person to do any act forbidden, or fail to perform any act required by Sections 66-3-701 through 66-3-707 NMSA 1978.

B. The parent of any child and the guardian of any ward shall not authorize or permit any such child or ward to violate any of the provisions of the Motor Vehicle Code [66-1-1 NMSA 1978].

C. These regulations applicable to bicycles shall apply whenever a bicycle is operated upon any highway or upon any path set aside for the exclusive use of bicycles subject to those exceptions stated herein.

History: 1953 Comp., 64-3-701, enacted by Laws 1978, ch. 35, 100.



Section 66-3-702 - Traffic laws apply to persons riding bicycles.

66-3-702. Traffic laws apply to persons riding bicycles.

Every person riding a bicycle upon a roadway shall be granted all of the rights and shall be subject to all of the duties applicable to the driver of a vehicle, except as to the special regulations within Sections 66-3-701 through 66-3-707 NMSA 1978.

History: 1953 Comp., 64-3-702, enacted by Laws 1978, ch. 35, 101.



Section 66-3-703 - Riding on bicycles.

66-3-703. Riding on bicycles.

A. A person propelling a bicycle shall not ride other than upon or astride a permanent and regular seat attached thereto.

B. No bicycle shall be used to carry more persons at one time than the number for which it is designed and equipped.

History: 1953 Comp., 64-3-703, enacted by Laws 1978, ch. 35, 102.



Section 66-3-704 - Clinging to vehicles.

66-3-704. Clinging to vehicles.

No person riding upon any bicycle, coaster, roller skates, sled or toy vehicle shall attach the same or himself to any vehicle upon a roadway.

History: 1941 Comp., 68-2443, enacted by Laws 1953, ch. 139, 96; 1953 Comp., 64-19-4; recompiled as 1953 Comp., 64-3-704, by Laws 1978, ch. 35, 103.



Section 66-3-705 - Riding on roadways and bicycle paths.

66-3-705. Riding on roadways and bicycle paths.

A. Every person operating a bicycle upon a roadway shall ride as near to the right side of the roadway as practicable, exercising due care when passing a standing vehicle or one proceeding in the same direction.

B. Persons riding bicycles upon a roadway shall not ride more than two abreast except on paths or parts of roadways set aside for the exclusive use of bicycles.

C. Notwithstanding any provision of this section, no bicycle shall be operated on any roadway in a manner that would create a public safety hazard.

History: 1953 Comp., 64-3-705, enacted by Laws 1978, ch. 35, 104; 1997, ch. 47, 1.



Section 66-3-706 - Carrying articles.

66-3-706. Carrying articles.

No person operating a bicycle shall carry any package, bundle or article which prevents the driver from keeping at least one hand upon the handlebar.

History: 1953 Comp., 64-3-706, enacted by Laws 1978, ch. 35, 105.



Section 66-3-707 - Lamps and other equipment on bicycles.

66-3-707. Lamps and other equipment on bicycles.

A. Every bicycle when in use at nighttime shall be equipped with a lamp on the front which shall emit a white light visible from a distance of at least five hundred feet to the front and with a red reflector on the rear of a type approved by the division which shall be visible from all distances from fifty feet to three hundred feet to the rear when directly in front of lawful upper beams of head lamps on a motor vehicle. A lamp emitting a red light visible from a distance of five hundred feet to the rear may be used in addition to the red reflector.

B. No person shall operate a bicycle unless it is equipped with a bell or other device capable of giving a signal audible for a distance of at least one hundred feet, except that a bicycle shall not be equipped with, nor shall any person use upon a bicycle any siren or whistle.

C. Every bicycle shall be equipped with a brake which will enable the operator to make the brake wheels skid on dry, level, clean pavement.

History: 1953 Comp., 64-3-707, enacted by Laws 1978, ch. 35, 106.






Part 9 - EQUIPMENT

Section 66-3-801 - Equipment; prohibited acts.

66-3-801. Equipment; prohibited acts.

A. Except as otherwise provided in this section, it is a misdemeanor for any person to drive or move or for the owner to cause or permit to be driven or moved on any highway any vehicle or combination of vehicles which is in such unsafe condition as to endanger any person or which does not contain those parts or is not at all times equipped with such lamps and other equipment in proper condition and adjustment as is required by Sections 66-3-801 through 66-3-887 NMSA 1978 or which is equipped in any manner that is in violation of those sections or for any person to do any act forbidden or fail to perform any act required under those sections.

B. Nothing contained in Sections 66-3-801 through 66-3-887 NMSA 1978 shall be construed to prohibit the use of additional parts and accessories on any vehicle which are not inconsistent with the provisions of those sections.

C. The provisions of Sections 66-3-801 through 66-3-887 NMSA 1978 with respect to equipment on vehicles shall not apply to implements of husbandry, road machinery, road rollers or farm tractors except as made applicable in those sections.

D. The provisions of Sections 66-3-801 through 66-3-887 NMSA 1978 apply to vehicles subject to the provisions of the Motor Carrier Safety Act [65-3-1 NMSA 1978] only to the extent that the provisions of Sections 66-3-801 through 66-3-887 NMSA 1978 do not conflict with the provisions of the Motor Carrier Safety Act and regulations promulgated under that act.

History: 1953 Comp., 64-3-801, enacted by Laws 1978, ch. 35, 107; 1991, ch. 160, 10.



Section 66-3-802 - When lighted lamps are required.

66-3-802. When lighted lamps are required.

Every vehicle upon a highway within this state at any time from a half-hour after sunset to a half-hour before sunrise and at any other time when there is not sufficient light to render clearly discernible persons and vehicles on the highway at a distance of five hundred feet ahead shall display lighted lamps and illuminating devices as hereinafter respectively required for different classes of vehicles, subject to exceptions with respect to parked vehicles as hereinafter stated.

History: 1953 Comp., 64-3-802, enacted by Laws 1978, ch. 35, 108.



Section 66-3-803 - Visibility distance and mounted height of lamps.

66-3-803. Visibility distance and mounted height of lamps.

A. Whenever requirement is hereinafter declared as to the distance from which certain lamps and devices shall render objects visible or within which such lamps or devices shall be visible, said provisions shall apply during the times stated in Section 66-3-802 NMSA 1978 in respect to a vehicle without load when upon a straight, level, unlighted highway under normal atmospheric conditions unless a different time or condition is expressly stated.

B. Whenever requirement is hereinafter declared as to the mounted height of lamps or devices it shall mean from the center of such lamp or device to the level ground upon which the vehicle stands when such vehicle is without a load.

History: 1953 Comp., 64-3-803, enacted by Laws 1978, ch. 35, 109.



Section 66-3-804 - Headlamps on motor vehicles.

66-3-804. Headlamps on motor vehicles.

A. Every motor vehicle other than a motorcycle shall be equipped with at least two headlamps with at least one on each side of the front of the motor vehicle, which headlamps shall comply with the requirements and limitations set forth in Sections 66-3-801 through 66-3-887 NMSA 1978.

B. Every motorcycle shall be equipped with at least one and not more than two headlamps which shall comply with the requirements and limitations of Sections 66-3-801 through 66-3-887 NMSA 1978.

C. Every headlamp upon every motor vehicle, including every motorcycle, shall be located at a height measured from the center of the headlamp of not more than fifty-four inches nor less than twenty inches to be measured as set forth in Subsection B of Section 66-3-803 NMSA 1978. The provisions of this subsection shall apply only to new motor vehicles sold after July 1, 1953.

History: 1953 Comp., 64-3-804, enacted by Laws 1978, ch. 35, 110; 1981, ch. 361, 12.



Section 66-3-805 - Tail lamps.

66-3-805. Tail lamps.

A. Every motor vehicle, trailer, semitrailer, and pole trailer, and any other vehicle which is being drawn at the end of a train of vehicles, shall be equipped with at least one tail lamp mounted on the rear, which, when lighted as hereinbefore required, shall emit a red light plainly visible from a distance of five hundred feet to the rear; provided that in the case of a train of vehicles only the tail lamp on the rearmost vehicle need actually be seen from the distance specified. And further, every such above-mentioned vehicle, other than a truck tractor, registered in this state and manufactured or assembled after July 1, 1953, shall be equipped with at least two tail lamps mounted on the rear, which when lighted as herein required shall comply with the provisions of this section.

B. Every tail lamp upon every vehicle shall be located at at [a] height of not more than seventy-two inches nor less than twenty inches.

C. Either a tail lamp or a separate lamp shall be so constructed and placed as to illuminate with a white light the rear registration plate and render it clearly legible from a distance of fifty feet to the rear. Any tail lamp or tail lamps, together with any separate lamp for illuminating the rear registration plate, shall be so wired as to be lighted whenever the headlamps or auxiliary driving lamps are lighted.

History: 1953 Comp., 64-3-805, enacted by Laws 1978, ch. 35, 111.



Section 66-3-806 - New motor vehicles to be equipped with reflectors.

66-3-806. New motor vehicles to be equipped with reflectors.

A. Every new motor vehicle hereafter sold and operated upon a highway, other than a truck tractor, shall carry on the rear, either as a part of the tail lamps or separately, two red reflectors, except that every motorcycle shall carry at least one reflector, meeting the requirements of this section, and except that vehicles of the type mentioned in Section 66-3-809 NMSA 1978 shall be equipped with reflectors as required in those sections applicable thereto.

B. Every such reflector shall be mounted on the vehicle at a height not less than twenty inches nor more than sixty inches measured as set forth in Subsection B of Section 66-3-803 NMSA 1978, and shall be of such size and characteristics and so mounted as to be visible at night from all distances within three hundred feet to fifty feet from such vehicle when directly in front of lawful upper beams of headlamps, except that visibility from a greater distance is hereinafter required of reflectors on certain types of vehicles.

History: 1953 Comp., 64-3-806, enacted by Laws 1978, ch. 35, 112; 1981, ch. 361, 13.



Section 66-3-807 - Stop lamps and turn signals required on designated vehicles.

66-3-807. Stop lamps and turn signals required on designated vehicles.

A. From and after January 1, 1954, it shall be unlawful for any person to sell any new motor vehicle, including any motorcycle, in this state or for any person to drive such vehicle on the highways unless it is equipped with at least one stop lamp meeting the requirements of Section 66-3-828 NMSA 1978.

B. No person shall sell or offer for sale or operate on the highways any motor vehicle, trailer, semitrailer or house trailer registered in this state which was manufactured or assembled after January 1, 1954, unless it is equipped with mechanical or electric turn signals meeting the requirements of Section 66-3-828 NMSA 1978. This subsection shall not apply to any motorcycle.

History: 1953 Comp., 64-3-807, enacted by Laws 1978, ch. 35, 113; 1981, ch. 361, 14.



Section 66-3-808 - Application of succeeding sections.

66-3-808. Application of succeeding sections.

Sections 66-3-809, 66-3-810, 66-3-816, 66-3-822 and 66-3-823 NMSA 1978 shall apply in lieu of Sections 66-3-804 through 66-3-806 NMSA 1978 as to passenger buses, trucks, truck tractors, road tractors, and such trailers, semitrailers and pole trailers provided for therein, when operated upon any highway, and said vehicles shall be equipped as required. All lamp equipment required shall be lighted at the times mentioned in Section 66-3-802 NMSA 1978.

History: 1953 Comp., 64-3-808, enacted by Laws 1978, ch. 35, 114.



Section 66-3-809 - Additional equipment required on certain vehicles.

66-3-809. Additional equipment required on certain vehicles.

Every bus or truck less than eighty inches in overall width shall be equipped as follows:

A. on the front: two headlamps; and

B. on the rear: one red tail lamp; one red or amber stop lamp; two red reflectors, one at each side.

History: 1953 Comp., 64-3-809, enacted by Laws 1978, ch. 35, 115.



Section 66-3-810 - Color of clearance lamps, side-marker lamps and reflectors.

66-3-810. Color of clearance lamps, side-marker lamps and reflectors.

Every bus or truck eighty inches or more in overall width shall be equipped as follows:

A. on the front: two headlamps; two amber clearance lamps, one at each side;

B. on the rear: one red tail lamp; one red or amber stop lamp; two red clearance lamps, one at each side; two red reflectors, one at each side;

C. all lighting devices and reflectors mounted on the rear of any vehicle shall display or reflect a red color, except the stop light or other signal device, which may be red, amber or yellow, and except that the light illuminating the license plate shall be white and the light emitted by a back-up lamp shall be white or amber; and

D. on each side: one amber side-marker lamp, located at or near the front; one red side-marker lamp, located at or near the rear; one amber reflector, located at or near the front; one red reflector, located at or near the rear.

History: 1953 Comp., 64-3-810, enacted by Laws 1978, ch. 35, 116.



Section 66-3-811 - Lamps and reflectors; truck tractors and road tractors.

66-3-811. Lamps and reflectors; truck tractors and road tractors.

Every truck tractor and road tractor shall be equipped as follows:

A. on the front: two headlamps; two amber clearance lamps, one at each side; and

B. on the rear: one red tail lamp; one red or amber stop lamp.

History: 1953 Comp., 64-3-811, enacted by Laws 1978, ch. 35, 117.



Section 66-3-812 - Lamps and reflectors; large semitrailers, full trailers and house trailers.

66-3-812. Lamps and reflectors; large semitrailers, full trailers and house trailers.

A. Every semitrailer, full trailer or house trailer eighty inches or more in overall width shall be equipped as follows:

(1) on the front: two amber clearance lamps, one at each side;

(2) on the rear: one red tail lamp; one red or amber stop lamp; two red clearance lamps, one at each side; two red reflectors, one at each side; and

(3) on each side: one amber side-marker lamp, located at or near the front; one red side-marker lamp, located at or near the rear; one amber reflector, located at or near the front; one red reflector, located at or near the rear.

B. Side-marker lamps may be in combination with clearance lamps and may use the same light source.

History: 1953 Comp., 64-3-812, enacted by Laws 1978, ch. 35, 118.



Section 66-3-813 - Lamps and reflectors, small semitrailers, house trailers and trailers.

66-3-813. Lamps and reflectors, small semitrailers, house trailers and trailers.

Every semitrailer, house trailer or trailer less than eighty inches in overall width shall be equipped as follows: on the rear: one red tail lamp; two red reflectors, one at each side; one red or amber stop lamp, if the semitrailer, house trailer or trailer obscures the stop lamp on the towing vehicle.

History: 1953 Comp., 64-3-813, enacted by Laws 1978, ch. 35, 119.



Section 66-3-814 - Lamps and reflectors, pole trailers.

66-3-814. Lamps and reflectors, pole trailers.

Every pole trailer shall be equipped as follows:

A. on the rear: one red tail lamp, two red reflectors, one at each side; placed to indicate extreme width of the pole trailer; and

B. on each side, on the rearmost support for the load: one combination marker lamp showing amber to the front and red to the side and rear, mounted to indicate the maximum width of the pole trailer; and red reflector, located at or near the rear; and on pole trailers thirty feet or more in overall length, an amber marker lamp on each side near the center.

History: 1953 Comp., 64-3-814, enacted by Laws 1978, ch. 35, 120.



Section 66-3-815 - Lamps and reflectors, combinations in driveaway-towaway operations.

66-3-815. Lamps and reflectors, combinations in driveaway-towaway operations.

Combinations of motor vehicles, as enumerated in Section 66-3-808 NMSA 1978, engaged in driveway-towaway [driveaway-towaway] operations shall be equipped as follows:

A. on the towing vehicle:

(1) on the front, two head lamps and two amber clearance lamps, one at each side;

(2) on each side and near the front, one amber side-marker lamp;

(3) on the rear, one red tail lamp; one red or amber stop lamp; and

(4) provided, however, that vehicles of less than eighty inches in width shall be equipped as provided in Section 66-3-809 NMSA 1978;

B. on the towed vehicle of a tow-bar combination, the towed vehicle of a single saddle-mount combination and on the rearmost towed vehicle of a double saddle-mount combination:

(1) on each side, and near the rear, one red side-marker lamp; and

(2) on the rear, one red tail lamp; two red clearance lamps, one at each side; one red or amber stop lamp; two red reflectors, one at each side;

C. on the first saddle-mounted of a double saddle-mount combination: on each side, and near the rear, one amber side-marker lamp; and

D. combinations of vehicles less than eighty inches in width in driveaway-towaway operations shall carry lamp and reflectors as required in Section 66-3-809 NMSA 1978.

History: 1953 Comp., 64-3-815, enacted by Laws 1978, ch. 35, 121.



Section 66-3-816 - Mounting of reflectors, clearance lamps and side-marker lamps.

66-3-816. Mounting of reflectors, clearance lamps and side-marker lamps.

A. Reflectors required by Sections 66-3-809 and 66-3-810 NMSA 1978 shall be mounted upon the motor vehicle at a height of not less than twenty-four inches nor more than sixty inches above the ground on which the motor vehicle stands, except that reflectors shall be mounted as high as practicable on motor vehicles which are so constructed as to make compliance with the twenty-four-inch requirements impractical. They shall be so installed as to perform their function adequately and reliably and, except for temporary reflectors required for vehicles in driveaway-towaway operations, all reflectors shall be permanently and securely mounted in workmanlike manner so as to provide the maximum of stability, and the minimum likelihood of damage. Required reflectors otherwise properly mounted may be securely installed on flexible strapping or belting provided that under conditions of normal operation they reflect light in the required directions. Required temporary reflectors mounted on motor vehicles during the time they are in transit in any driveaway-towaway operation must be firmly attached.

B. All reflectors on the rear and those nearest to the rear on the sides, except those referred to in Subsection C of this section, shall reflect a red color; all other reflectors, except those referred to in Subsection C of this section, shall reflect an amber color; provided that this requirement shall not be construed to prohibit the use of motor vehicles in combination if such motor vehicles are severally equipped with reflectors as required by Sections 66-3-809 through 66-3-815 NMSA 1978.

C. Retroreflective surfaces, other than required reflectors, may be used, provided:

(1) designs do not resemble traffic control signs, lights or devices, except that straight edge stripping resembling a barricade pattern may be used;

(2) designs do not tend to distort the length or width of the motor vehicle;

(3) such surfaces shall be at least three inches from any required lamp or reflector unless of the same color as such lamp or reflector;

(4) no red color shall be used on the front of any motor vehicle; and

(5) no provision of this subsection shall be so construed as to prohibit the use of retroreflective registration plates required by any state or local authorities.

History: 1953 Comp., 64-3-816, enacted by Laws 1978, ch. 35, 122.



Section 66-3-817 - Clearance lamps to indicate extreme width, height and length.

66-3-817. Clearance lamps to indicate extreme width, height and length.

Clearance lamps shall, so far as is practicable, be mounted as to indicate the extreme width, height and length of the motor vehicle; except that clearance lamps on truck tractors shall be so located as to indicate the extreme width of the truck-tractor cab.

History: 1941 Comp., 68-2517, enacted by Laws 1953, ch. 139, 131.1; 1953 Comp., 64-20-17; recompiled as 1953 Comp., 64-3-817, by Laws 1978, ch. 35, 123.



Section 66-3-818 - Side-marker lamps combined with clearance lamps.

66-3-818. Side-marker lamps combined with clearance lamps.

Side-marker lamps may be combined with clearance lamps and may use the same light source.

History: 1941 Comp., 68-2518, enacted by Laws 1953, ch. 139, 131.2; 1953 Comp., 64-20-18; recompiled as 1953 Comp., 64-3-818, by Laws 1978, ch. 35, 124.



Section 66-3-819 - Combining tail and stop lamps.

66-3-819. Combining tail and stop lamps.

Except as required by Section 66-3-817 NMSA 1978 tail lamps may be incorporated in the same housing with stop lamps so long as the requirements for each are fulfilled.

History: 1953 Comp., 64-3-819, enacted by Laws 1978, ch. 35, 125.



Section 66-3-820 - Lighting devices to be electric.

66-3-820. Lighting devices to be electric.

Lighting devices shall be electric, except that red liquid burning lanterns may be used on the end of load in the nature of poles, pipes and ladders projecting to the rear of the vehicle.

History: 1941 Comp., 68-2520, enacted by Laws 1953, ch. 139, 131.4; 1953 Comp., 64-20-20; recompiled as 1953 Comp., 64-3-820, by Laws 1978, ch. 35, 126.



Section 66-3-821 - Requirements for headlamps and auxiliary road-lighting lamps.

66-3-821. Requirements for headlamps and auxiliary road-lighting lamps.

A. Headlamps and lamps or auxiliary road-lighting lamps shall be mounted so that the beams are readily adjustable, both vertically and horizontally, and the mounting shall be such that the aim is not readily disturbed by ordinary conditions of service.

B. Every bus, truck or truck tractor shall be equipped with two single-beam headlamps supplemented by two auxiliary single-beam headlamps furnishing, respectively, an upper and lower distribution of light, also selectable at the driver's will.

C. Headlamps shall be constructed and installed so as to comply with the provisions of Sections 66-3-830 through 66-3-832 NMSA 1978.

History: 1953 Comp., 64-3-821, enacted by Laws 1978, ch. 35, 127.



Section 66-3-822 - Requirements for clearance, side-marker and other lamps.

66-3-822. Requirements for clearance, side-marker and other lamps.

A. Except for temporary side-marker and clearance lamps on motor vehicles, as enumerated in Section 66-3-808 NMSA 1978, being transported in driveaway-towaway operations, temporary electric lamps on projecting loads, and temporary marker lamps on pole trailers, all lamps shall be permanently and securely mounted in workmanlike manner on a permanent part of the motor vehicle. All clearance lamps and side-marker lamps must be firmly attached.

B. Clearance, side-marker, tail and projecting load-marker lamps shall be so mounted as to be capable of being seen from a distance of at least five hundred feet under clear atmospheric conditions during the time lamps are required to be lighted. The light from front clearance lamps shall be visible to the front and that from side-marker lamps to the side, that from rear clearance and tail lamps to the rear. This section shall not be construed to apply to lamps which are obscured by another unit of a combination of vehicles.

C. Clearance, side-marker, tail and projecting-load marker lamps shall be constructed and installed so as to provide an adequate and reliable warning signal.

History: 1953 Comp., 64-3-822, enacted by Laws 1978, ch. 35, 128.



Section 66-3-823 - Obstructed lights not required.

66-3-823. Obstructed lights not required.

Whenever motor and other vehicles are operated in combination during the time that lights are required, any lamp, except tail lamps, need not be lighted which, by reason of its location on a vehicle of the combination, would be obscured by another vehicle of the combination; but, this shall not affect the requirement that lighted clearance lamps be displayed on the front of the foremost vehicle required to have clearance lamps, nor that all lights required on the rear of the rearmost vehicle of any combination shall be lighted.

History: 1953 Comp., 64-3-823, enacted by Laws 1978, ch. 35, 129.



Section 66-3-824 - Lamp or flag on projecting load.

66-3-824. Lamp or flag on projecting load.

A. Whenever the load upon any vehicle extends to the rear four feet or more beyond the bed or body of such vehicle there shall be displayed at the extreme rear end of the load, at the times specified in Section 66-3-802 NMSA 1978 hereof, a red light or lantern plainly visible from a distance of at least five hundred feet to the sides and rear. The red light or lantern required under this section shall be in addition to the red rear light required upon every vehicle. At any other time there shall be displayed at the extreme rear end of such load a red flag or cloth not less than twelve inches square and so hung that the entire area is visible to the driver of a vehicle approaching from the rear.

B. If any part of a vehicle, or any load thereon, or any mechanical device, whether a temporary or permanent part of the vehicle, extends beyond the front bumpers thereof the extreme front corners of such projection shall at the times specified in Section 66-3-802 NMSA 1978 be indicated by amber lights or lanterns visible from a distance of at least five hundred feet to the sides and front.

History: 1953 Comp., 64-3-824, enacted by Laws 1978, ch. 35, 130.



Section 66-3-825 - Lamps on parked vehicles.

66-3-825. Lamps on parked vehicles.

A. Whenever a vehicle is lawfully parked upon a street or highway during the hours between a half-hour after sunset and a half-hour before sunrise and in the event there is sufficient light to reveal any person or object within a distance of five hundred feet upon such street or highway no lights need be displayed upon such parked vehicle.

B. Whenever a vehicle is parked or stopped upon a roadway or shoulder adjacent thereto, whether attended or unattended, during the hours between a half-hour after sunset and a half-hour before sunrise and there is not sufficient light to reveal any person or object within a distance of five hundred feet upon such highway, such vehicle so parked or stopped shall be equipped with one or more lamps meeting the following requirements:

(1) at least one lamp shall display a white or amber light visible from a distance of five hundred feet to the front of the vehicle; and

(2) the same lamp or at least one other lamp shall display a red light visible from a distance of five hundred feet to the rear of the vehicle, and the location of said lamp or lamps shall always be such that at least one lamp or combination of lamps meeting the requirements of this section is installed as near as practicable to the side of the vehicle which is closest to passing traffic. The foregoing provisions shall not apply to a motorcycle.

C. Any lighted headlamps upon a parked vehicle shall be depressed or dimmed.

History: 1953 Comp., 64-3-825, enacted by Laws 1978, ch. 35, 131; 1981, ch. 361, 15.



Section 66-3-826 - Lamps on other vehicles and equipment.

66-3-826. Lamps on other vehicles and equipment.

A. All vehicles, including animal-drawn vehicles and including those referred to in Section 66-3-801C NMSA 1978 not specifically required by the provisions of Sections 66-3-801 through 66-3-887 NMSA 1978, to be equipped with lamps, shall at the times specified in Section 66-3-802 NMSA 1978 hereof be equipped with at least one lighted lamp or lantern exhibiting a white light visible from a distance of five hundred feet to the front of such vehicle and with a lamp or lantern exhibiting a red light visible from a distance of five hundred feet to the rear.

B. Every farm tractor not equipped with an electric lighting system shall at all times mentioned in Section 66-3-802 NMSA 1978 be equipped with lamps or lanterns meeting the requirements of Subsection A above. Every farm tractor equipped with an electric lighting system shall at all times mentioned in Section 66-3-802 NMSA 1978 display a red tail lamp and either multiple-beam or single-beam headlamps meeting the requirements of Sections 66-3-805, 66-3-830 and 66-3-832 NMSA 1978, respectively.

C. All combinations of tractors and towed farm equipment shall, in addition to the lighting equipment required by Subsection B above, be equipped with a lamp or lamps displaying a white or amber light visible from a distance of five hundred feet to the front and red light visible from a distance of five hundred feet to the rear, and said lamp or lamps shall be installed or capable of being positioned so that visibility from the rear is not obstructed by the towed equipment and so as to indicate the furthest projection of said towed equipment on the side of the road used by other vehicles in passing such combinations. And further, all such towed farm equipment shall be equipped either with two tail lamps displaying a red light visible from a distance of five hundred feet to the rear or two red reflectors visible from a distance of fifty to five hundred feet to the rear when illuminated by the upper beam of headlamps, and the location of such lamps or reflectors shall be such as to indicate as nearly as practicable the extreme left and right rear projections of said towed equipment on the highway.

History: 1953 Comp., 64-3-826, enacted by Laws 1978, ch. 35, 132.



Section 66-3-827 - Spot lamps and auxiliary lamps.

66-3-827. Spot lamps and auxiliary lamps.

A. Any motor vehicle may be equipped with not to exceed two spot lamps and every lighted spot lamp shall be so aimed and used that no part of the high-intensity portion of the beam will be directed to the left of the prolongation of the extreme left side of the vehicle nor more than one hundred feet ahead of the vehicle; provided, however, that lighted spot lamps shall be turned off at least five hundred feet from approaching motor vehicles.

B. Any motor vehicle may be equipped with not to exceed two fog lamps mounted on the front at a height not less than twelve inches nor more than thirty inches above the level surface upon which the vehicle stands and so aimed, when the vehicle is not loaded, that none of the high-intensity portion of the light to the left of the center of the vehicle shall, at a distance of twenty-five feet ahead, project higher than a level of four inches below the level of the center of the lamp from which it comes. Lighted fog lamps meeting the above requirements may be used with lower headlamp beams as specified in Section 66-3-830B NMSA 1978.

C. Any motor vehicle may be equipped with not to exceed one auxiliary passing lamp mounted on the front at a height not less than twenty-four inches nor more than forty-two inches above the level surface upon which the vehicle stands. The provisions of Section 66-3-830 NMSA 1978 shall apply to any combination of headlamps and auxiliary passing lamps.

D. Any motor vehicle may be equipped with not to exceed one auxiliary driving lamp mounted on the front at a height not less than sixteen inches nor more than forty-two inches above the level surface upon which the vehile [vehicle] stands. Any lighted auxiliary driving lamp shall be turned off at least five hundred feet from approaching motor vehicles. The provisions of Section 66-3-830 NMSA 1978 shall apply to any combination of headlamps and auxiliary driving lamp.

History: 1953 Comp., 64-3-827, enacted by Laws 1978, ch. 35, 133.



Section 66-3-828 - Signal lamps and signal devices.

66-3-828. Signal lamps and signal devices.

A. Any motor vehicle, trailer, semitrailer and house trailer may be equipped and when required under Sections 66-3-801 through 66-3-887 NMSA 1978 shall be equipped with the following signal lamps or devices:

(1) stop lamp or stop lamps on the rear which shall emit a red, amber or yellow light and which shall be actuated upon application of the service brakes and which may but need not be incorporated with one or more other rear lamps; and

(2) lamp or lamps or mechanical signal device capable of clearly indicating any intention to turn either to the right or to the left and which shall be visible both from the front and rear.

B. Every stop lamp shall be plainly visible and understandable from a distance of one hundred feet to the rear both during normal sunlight and at nighttime and a signal lamp or lamps indicating intention to turn shall be visible and understandable during daytime and nighttime from a distance of one hundred feet both to the front and rear. When a vehicle is equipped with a stop lamp or other signal lamps, such lamp or lamps shall at all times be maintained in good working condition. No stop lamp or signal lamp shall project a glaring or dazzling light.

C. All mechanical signal devices shall be self-illuminated when in use at the times mentioned in Section 66-3-802 NMSA 1978.

History: 1953 Comp., 64-3-828, enacted by Laws 1978, ch. 35, 134.



Section 66-3-829 - Additional lighting equipment.

66-3-829. Additional lighting equipment.

A. Any motor vehicle may be equipped with not more than two side cowl or fender lamps which shall emit an amber or white light without glare.

B. Any motor vehicle may be equipped with not more than one running-board courtesy lamp on each side thereof which shall emit a white or amber light without glare.

C. Any motor vehicle may be equipped with not more than two back-up lamps either separately or in combination with other lamps, but any such back-up lamp shall not be lighted when the motor vehicle is in forward motion.

History: 1953 Comp., 64-3-829, enacted by Laws 1978, ch. 35, 135.



Section 66-3-830 - Multiple-beam road-lighting equipment.

66-3-830. Multiple-beam road-lighting equipment.

Except as hereinafter provided, the headlamps or the auxiliary driving lamps or the auxiliary passing lamp, or combinations thereof, on motor vehicles shall be so arranged that the driver may select at will between distributions of light projected to different elevations and such lamps may, in addition, be so arranged that such selection can be made automatically, subject to the following limitations:

A. there shall be an uppermost distribution of light, or composite beam, so aimed and of such intensity as to reveal persons and vehicles at a distance of at least three hundred fifty feet ahead for all conditions of loading;

B. there shall be a lowermost distribution of light, or composite beam, so aimed and of sufficient intensity to reveal persons and vehicles at a distance of at least one hundred feet ahead; and on a straight level road under any condition of loading none of the high-intensity portion of the beam shall be directed to strike the eyes of an approaching driver; and

C. every new motor vehicle registered in this state after July 1, 1953, which has multiple-beam road-lighting equipment shall be equipped with a beam indicator, which shall be lighted whenever the uppermost distribution of light from the headlamps is in use, and shall not otherwise be lighted. The indicator shall be so designed and located that when lighted it will be readily visible without glare to the driver of the vehicle so equipped.

History: 1953 Comp., 64-3-830, enacted by Laws 1978, ch. 35, 136.



Section 66-3-831 - Use of multiple-beam road-lighting equipment.

66-3-831. Use of multiple-beam road-lighting equipment.

Whenever a motor vehicle is being operated on a roadway or shoulder adjacent thereto during the times specified in Section 66-3-802 NMSA 1978, the driver shall use a distribution of light, or composite beam, directed high enough and of sufficient intensity to reveal persons and vehicles at a safe distance in advance of the vehicle, subject to the following requirements and limitations:

A. whenever the driver of a vehicle approaches an oncoming vehicle within five hundred feet, such driver shall use a distribution of light or composite beam so aimed that the glaring rays are not projected into the eyes of the oncoming driver;

B. the lowermost distribution of light specified in Section 66-3-830B NMSA 1978 shall be deemed to avoid glare at all times, regardless of road contour and loading; and

C. whenever the driver of a vehicle overtakes another vehicle proceeding in the same direction and within two hundred feet, such driver shall use a distribution of light or composite beam so aimed that the glaring rays are not projected through the rear window of the overtaken vehicle.

History: 1953 Comp., 64-3-831, enacted by Laws 1978, ch. 35, 137.



Section 66-3-832 - Single-beam road-lighting equipment.

66-3-832. Single-beam road-lighting equipment.

Headlamps arranged to provide a single distribution of light shall be permitted on motor vehicles manufactured and sold prior to July 1, 1953, in lieu of multiple-beam road-lighting equipment herein specified if the single distribution of light complies with the following requirements and limitations:

A. the headlamps shall be so aimed that when the vehicle is not loaded none of the high-intensity portion of the light shall at a distance of twenty-five feet ahead project higher than a level of five inches below the level of the center of the lamp from which it comes, and in no case higher than forty-two inches above the level on which the vehicle stands at a distance of seventy-five feet ahead; and

B. the intensity shall be sufficient to reveal persons and vehicles at a distance of at least two hundred feet.

History: 1953 Comp., 64-3-832, enacted by Laws 1978, ch. 35, 138.



Section 66-3-833 - Alternate road-lighting equipment.

66-3-833. Alternate road-lighting equipment.

Any motor vehicle may be operated under the conditions specified in Section 66-3-802 NMSA 1978 when equipped with the two lighted lamps upon the front thereof capable of revealing persons and objects seventy-five feet ahead in lieu of lamps required in Section 66-3-830 NMSA 1978 or Section 66-3-832 NMSA 1978; provided, however, that at no time shall it be operated at a speed in excess of twenty miles an hour.

History: 1953 Comp., 64-3-833, enacted by Laws 1978, ch. 35, 139.



Section 66-3-834 - Number of driving lamps required or permitted.

66-3-834. Number of driving lamps required or permitted.

A. At all times specified in Section 66-3-802 NMSA 1978, at least two lighted lamps shall be displayed, one on each side at the front of every motor vehicle other than a motorcycle, except when such vehicle is parked subject to the regulations governing lights on parked vehicles.

B. Whenever a motor vehicle equipped with headlamps as herein required is also equipped with any auxiliary lamp or spot lamps or any other lamp on the front thereof projecting a beam of intensity greater than three hundred candle power, not more than a total of four of any such lamps on the front of a vehicle shall be lighted at any one time when upon a highway.

History: 1953 Comp., 64-3-834, enacted by Laws 1978, ch. 35, 140; 1981, ch. 361, 16.



Section 66-3-835 - Special restrictions on lamps.

66-3-835. Special restrictions on lamps.

A. Lighted lamps or illuminating devices upon a motor vehicle, other than headlamps, spot lamps, auxiliary lamps, flashing turn signals, emergency vehicle warning lamps and school bus warning lamps, that project a beam of light of an intensity greater than three hundred candle power shall be directed so that no part of the high-intensity portion of the beam strikes the level of the roadway on which the vehicle stands at a distance of more than seventy-five feet from the vehicle.

B. A person shall not drive or move upon a highway a vehicle or equipment with a lamp or device displaying a red light visible from directly in front of the center of the vehicle or equipment, except as expressly authorized or required by the Motor Vehicle Code.

C. Flashing lights are prohibited except as provided in this section and except on authorized emergency vehicles, school buses, snow-removal equipment and highway-marking equipment. Except as otherwise provided in this section, flashing red lights may be used as warning lights on disabled or parked vehicles and on any vehicle as a means of indicating a turn.

D. A recovery or repair vehicle standing on a highway for the purpose of removing, and actually engaged in removing, a disabled vehicle and while engaged in towing a disabled vehicle may display flashing lights in any color except red. This provision shall not be construed as permitting the use of flashing lights by recovery or repair vehicles in going to or returning from the location of disabled vehicles unless actually engaged in towing a disabled vehicle.

E. Only fire department vehicles, law enforcement agency vehicles, ambulances and school buses may display flashing red lights visible from the front of the vehicle. All other vehicles authorized by the Motor Vehicle Code to display flashing lights visible from the front of the vehicle may use any other color of light that is visible.

History: 1953 Comp., 64-3-835, enacted by Laws 1978, ch. 35, 141; 2017, ch. 75, 1.



Section 66-3-836 - Standards for lights on snow-removal equipment.

66-3-836. Standards for lights on snow-removal equipment.

A. The state transportation commission shall adopt standards and specifications applicable to headlamps, clearance lamps, identification and other lamps on snow-removal equipment when operated on the highways of this state in lieu of the lamps otherwise required on motor vehicles by Sections 66-3-801 through 66-3-887 NMSA 1978. The standards and specifications may permit the use of flashing lights for purposes of identifications on snow-removal equipment when in service upon the highways. The standards and specifications for lamps referred to in this section shall correlate with and, so far as possible, conform with those approved by the American association of state highway officials.

B. It is unlawful to operate any snow-removal equipment on any highway unless the lamps on the equipment comply with and are lighted when and as required by the standards and specifications adopted as provided in this section.

History: 1953 Comp., 64-3-836, enacted by Laws 1978, ch. 35, 142; 2003, ch. 142, 8.



Section 66-3-837 - Selling or using lamps or equipment.

66-3-837. Selling or using lamps or equipment.

A. On and after January 1, 1954, no person shall have for sale, sell or offer for sale for use upon or as a part of the equipment of a motor vehicle, trailer or semitrailer, or use upon any such vehicle any headlamp, auxiliary, or fog lamp, or reflector which reflector is required hereunder, or parts of any of the foregoing which tend to change the original design or performance, unless of a type which has been submitted to the director and approved by him. The foregoing provisions of this section shall not apply to equipment in actual use when this section is adopted or replacement parts therefor.

B. No person shall have for sale, sell or offer for sale for use upon or as a part of the equipment of a motor vehicle, trailer or semitrailer any lamp or device mentioned in this section which has been approved by the director unless such lamp or device bears thereon the trademark or name under which it is approved so as to be legible when installed.

C. No person shall use upon any motor vehicle, trailer or semitrailer any lamps mentioned in this section unless said lamps are mounted, adjusted and aimed in accordance with instructions of the director.

History: 1953 Comp., 64-3-837, enacted by Laws 1978, ch. 35, 143.



Section 66-3-838 - Authority of director with reference to safety and lighting devices.

66-3-838. Authority of director with reference to safety and lighting devices.

A. The director is hereby required to approve or disapprove lighting and other safety devices mentioned in Sections 66-3-801 through 66-3-887 NMSA 1978 and shall be guided in doing so by national authorities including the Society of Automotive Engineers. In approving lighting devices, the director shall also be guided by the headlamp standards established by the United Nations' agreement concerning the adoption of approval and reciprocal recognition of approval for motor vehicle equipment and parts done at Geneva on March 20, 1958, as amended and adopted by Canadian Standards Association (CSA Standard D106.2).

B. The director is hereby required to approve or disapprove any lighting and safety device of a type on which approval is required in Sections 66-3-801 through 66-3-887 NMSA 1978 within a reasonable time after such device has been submitted.

C. The director is further authorized to set up the procedure which shall be followed when any device is submitted for approval.

D. The director upon approving any such lamp or device shall issue to the applicant a certificate of approval together with any instructions determined by him.

E. The director shall publish lists of all lamps and devices by name and type which have been approved by him, together with instructions as to the permissible candle power rating of the bulbs which he has determined for use therein and such other instructions as to adjustment as the director may deem necessary.

History: 1953 Comp., 64-3-838, enacted by Laws 1978, ch. 35, 144; 1981, ch. 43, 1.



Section 66-3-839 - Revocation of certificate of approval on safety and lighting devices.

66-3-839. Revocation of certificate of approval on safety and lighting devices.

A. When the director has reason to believe that an approved device as being sold commercially does not comply with the requirements of Sections 66-3-801 through 66-3-887 NMSA 1978, he may, after giving thirty days' previous notice to the person holding the certificate of approval for such device in this state, conduct a hearing upon the question of compliance of said approved device. After said hearing the director shall determine whether said approved device meets such requirements. If said device does not meet the requirements, he shall give notice to the person holding the certificate of approval for such device in this state.

B. If at the expiration of ninety days after such notice the person holding the certificate of approval for such device has failed to satisfy the director that said approved device as thereafter to be sold meets the requirements, the director shall suspend or revoke the approval issued therefor until or unless such device is resubmitted to and retested by an authorized testing agency and is found to meet the requirements, and may require that all said devices sold since the notification following the hearing be replaced with devices that do comply with the requirements. The director may at the time of the retest purchase in the open market and submit to the testing agency one or more sets of such approved devices, and if such device upon such retest fails to meet the requirements, the director may refuse to renew the certificate of approval of such device.

History: 1953 Comp., 64-3-839, enacted by Laws 1978, ch. 35, 145.



Section 66-3-840 - Brakes.

66-3-840. Brakes.

A. Brake equipment is required as follows:

(1) every motor vehicle other than a motorcycle when operated upon a highway shall be equipped with brakes adequate to control the movement of and to stop and hold the vehicle, including two separate means of applying the brakes, each of which is effective to apply the brakes to at least two wheels. If these two separate means of applying the brakes are connected in any way, they shall be so constructed that failure of any one part of the operating mechanism does not leave the motor vehicle without brakes on at least two wheels;

(2) every motorcycle when operated upon a highway shall be equipped with at least two brakes that may be operated by hand or foot;

(3) every bus, truck, truck tractor, road tractor, trailer and semitrailer and pole trailer shall be equipped with brakes on all wheels in contact with road surfaces except:

(a) trailers, semitrailers and pole trailers of a gross vehicle weight of less than three thousand pounds;

(b) any vehicle being towed in a driveaway-towaway operation; provided, the combination of vehicles is capable of complying with the performance requirements of Subsection B of this section;

(c) trucks, truck tractors and road tractors having three or more axles need not have brakes on the front wheels except when the vehicles are equipped with at least two steerable axles, the wheels of one axle need not be equipped with brakes;

(d) house-moving dollies subject to regulations adopted by the secretary of transportation under the Motor Transportation Act [65-1-1 NMSA 1978]; and

(e) motor vehicles of the types named in Paragraphs (1) through (3) of this subsection manufactured prior to July 1, 1963;

(4) every house trailer of a gross vehicle weight in excess of three thousand pounds registered in this state shall be equipped with brakes on at least two wheels in contact with road surfaces. Every house trailer of a gross vehicle weight of three thousand pounds or more when operated upon a highway or roadway shall be equipped with brakes adequate to control the movement of and to stop and to hold the vehicle and so designed as to be applied by the driver of the towing motor vehicle;

(5) every bus, truck, road tractor or truck tractor shall be equipped with parking brakes capable of locking the rear driving wheels and adequate under any condition of loading to hold, to the limit of traction of the braked wheels, the vehicle or combination of vehicles to which the motor vehicle may be attached. The operating controls of the parking brakes shall be independent of the operating controls of the service brakes;

(6) in any combination of motor-drawn vehicles, means shall be provided for applying the rearmost trailer brakes of any trailer equipped with brakes in approximate synchronism with the brakes on the towing vehicle and developing the required braking effort on the rearmost wheels at the fastest rate, or means shall be provided for applying braking effort first on the rearmost trailer equipped with brakes, or both of the above means capable of being used alternatively may be employed; and

(7) the brake shoes operating within or upon the drums on the vehicle wheels of any motor vehicle may be used for both service and hand operation.

B. Every motor vehicle or combination of motor-drawn vehicles shall be capable at all times, and under all conditions of loading, of being stopped on a dry, smooth, level road, free from loose material, upon application of the service brake within the distance specified in this subsection or shall be capable of being decelerated at a sustained rate corresponding to these distances:

Feet to stop from

20 miles per

hour

Deceleration

in feet per

second

Vehicles or combinations

of vehicles having brakes

on all wheels......................

30

14

Vehicles or combinations

of vehicles not having

brakes on all wheels............

40

10.7.

C. All brakes shall be maintained in good working order and shall be so adjusted as to operate as equally as practicable with respect to the wheels on opposite sides of the vehicle.

History: 1953 Comp., 64-3-840, enacted by Laws 1978, ch. 35, 146; 2007, ch. 319, 34.



Section 66-3-842 - Motorcycle maneuverability.

66-3-842. Motorcycle maneuverability.

A. No motorcycle shall be equipped in a manner such that it is incapable of turning a ninety-degree angle within a circle having a radius of not more than fourteen feet. Evidence of a motorcycle's being unable to turn a ninety-degree angle within a circle having a radius of not more than fourteen feet shall be prima facie evidence of an unsafe vehicle as described in Section 66-3-801 NMSA 1978.

B. For the purposes of this section, a peace officer may require the driver of a motorcycle to demonstrate the ability of any motorcycle to be ridden as described in Subsection A of this seciton [section]. Failure or refusal of any operator to demonstrate the ability of any motorcycle being operated upon the highways shall be prima facie evidence of an unsafe vehicle as described in Section 66-3-801 NMSA 1978.

History: 1953 Comp., 64-3-842, enacted by Laws 1978, ch. 35, 148.



Section 66-3-843 - Horns and warning devices.

66-3-843. Horns and warning devices.

A. Every motor vehicle when operated upon a highway shall be equipped with a horn in good working order and capable of emitting sound audible under normal conditions from a distance of not less than two hundred feet, but no horn or other warning device shall be used which does not produce a harmonious sound. The driver of a motor vehicle shall when reasonably necessary to ensure safe operation give audible warning with his horn but shall not otherwise use such horn when upon a highway.

B. No vehicle shall be equipped with nor shall any person use upon a vehicle any siren, whistle or bell except as otherwise permitted in this section.

C. It is permissible, but not required, that any commercial vehicle be equipped with a theft-alarm signal device which is so arranged that it cannot be used by the driver as an ordinary warning signal.

D. Any authorized emergency vehicle may be equipped with a siren, whistle or bell, capable of emitting sound audible under normal conditions from a distance of not less than five hundred feet and of a type approved by the division, but such siren shall not be used except when such vehicle is operated in response to an emergency call or in the immediate pursuit of an actual or suspected violator of the law, in which said latter events the driver of such vehicle shall sound said siren when reasonably necessary to warn pedestrians and other drivers of the approach thereof.

History: 1953 Comp., 64-3-843, enacted by Laws 1978, ch. 35, 149.



Section 66-3-844 - Mufflers; prevention of noise; emission control devices.

66-3-844. Mufflers; prevention of noise; emission control devices.

A. Every motor vehicle shall at all times be equipped with a muffler in good working order and in constant operation to prevent excessive or unusual noise, and no person shall use a muffler cutout, bypass or similar device upon a motor vehicle on a highway.

B. The muffler, emission control equipment or device, engine and power mechanism of every motor vehicle shall be so equipped and adjusted as to prevent the escape of excessive fumes or smoke.

C. Every registered gasoline-fueled motor vehicle manufactured or assembled, commencing with the 1968 models, shall at all times be equipped and maintained in good working order with the factory-installed devices and equipment or their replacements designed to prevent, reduce or control exhaust emissions or air pollution.

History: 1941 Comp., 68-2544, enacted by Laws 1953, ch. 139, 152; 1953 Comp., 64-20-44; Laws 1970, ch. 59, 1; recompiled as 1953 Comp., 64-3-844, by Laws 1978, ch. 35, 150.



Section 66-3-845 - Mirrors.

66-3-845. Mirrors.

Every motor vehicle shall be equipped with a mirror so located as to reflect to the driver a view of the highway for a distance of at least two hundred feet to the rear of such vehicle.

History: 1953 Comp., 64-3-845, enacted by Laws 1978, ch. 35, 151.



Section 66-3-846 - Windshields must be unobstructed and equipped with wipers; windows must be transparent; exception.

66-3-846. Windshields must be unobstructed and equipped with wipers; windows must be transparent; exception.

A. No person shall drive any motor vehicle with any sign, poster or other nontransparent material upon or in the front windshield, windows to the immediate right and left of the driver or in the rearmost window if the latter is used for driving visibility, except as provided in Section 66-3-846.1 NMSA 1978. The rearmost window is not necessary for driving visibility where outside rearview mirrors are attached to the vehicle.

B. The windshield on every motor vehicle except a motorcycle shall be equipped with a device for cleaning rain, snow or other moisture from the windshield, which device shall be so constructed as to be controlled or operated by the driver of the vehicle.

C. Every windshield wiper upon a motor vehicle shall be maintained in good working order.

History: 1953 Comp., 64-3-846, enacted by Laws 1978, ch. 35, 152; 1997, ch. 151, 1.



Section 66-3-846.1 - Sun screening material on windshields and windows; requirements; violation; penalty.

66-3-846.1. Sun screening material on windshields and windows; requirements; violation; penalty.

A. A person shall not operate on any street or highway a motor vehicle that is registered or required to be registered in this state if that motor vehicle has a sun screening material on the windshield or any window that does not comply with the requirements of this section.

B. Except as otherwise provided in this section, a sun screening material:

(1) when used in conjunction with the windshield, shall be nonreflective, shall not be red, yellow or amber in color and shall be used only along the top of the windshield, not extending downward beyond the ASI line or more than five inches from the top of the windshield, whichever is closer to the top of the windshield; and

(2) when used in conjunction with the safety glazing materials of the side wings or side windows located at the immediate right and left of the driver, the side windows behind the driver and the rearmost window shall be nonreflective, shall have a light transmission of not less than twenty percent and shall be used only on the windows of a motor vehicle equipped with one right and one left outside rearview mirror.

C. Each manufacturer shall:

(1) certify to the division that a sun screening material used by that manufacturer is in compliance with the nonreflectivity and light transmission requirements of this section;

(2) provide a label not to exceed one and one-half square inches in size that:

(a) is installed permanently and legibly between the sun screening material and each glazing surface to which it is applied;

(b) contains the manufacturer's name, the date that the sun screening material was manufactured and the percentage of light transmission; and

(c) is placed in the left lower corner of each glazing surface when facing the motor vehicle from the outside; and

(3) include instructions with the sun screening material for proper installation, including the affixing of the label specified in this subsection.

D. No person shall:

(1) offer for sale or for use any sun screening material for motor vehicle use not in compliance with this section; or

(2) install any sun screening material on motor vehicles intended for operation on any street or highway without permanently affixing the label specified in Subsection C of this section.

E. The provisions of this section do not apply to a motor vehicle registered in this state in the name of a person, or the person's legal guardian, who has an affidavit signed by a physician or an optometrist licensed to practice in this state that states that the person has a physical condition that makes it necessary to equip the motor vehicle with sun screening material that is in violation of this section. The affidavit shall be in the possession of the person with such a physical condition, or the person's legal guardian, at all times while being transported in the motor vehicle.

F. The light transmission requirement of this section does not apply to windows behind the driver on truck tractors, buses, recreational vehicles multipurpose passenger vehicles and motor homes. The provisions of this section shall not apply to motor vehicle glazing which complies with federal motor vehicle standards.

G. The provisions of this section do not apply to motor vehicles that have sun screening material on the windshield or any window prior to the effective date of this section.

H. As used in this section:

(1) "light transmission" means the ratio of the amount of total light that passes through a product or material, expressed in percentages, to the amount of the total light falling on the product or material;

(2) "manufacturer" means any person engaged in the manufacturing or assembling of sun screening products or materials designed to be used in conjunction with motor vehicle glazing materials for the purpose of reducing the effects of the sun;

(3) "nonreflective" means designed to absorb light rather that [than] to reflect it; and

(4) "sun screening material" means any film material, substance, device or product that is designed to be used in conjunction with motor vehicle safety glazing materials for reducing the effects of the sun.

I. Any person who violates any provision of this section is guilty of a petty misdemeanor and upon conviction shall be punished by a fine of not more than seventy-five dollars ($75.00).

History: 1978 Comp., 66-3-846.1, enacted by Laws 1997, ch. 151, 2.



Section 66-3-847 - Restrictions as to tire equipment.

66-3-847. Restrictions as to tire equipment.

A. When use is permitted, every solid rubber tire on a vehicle shall have rubber on its entire traction surface at least one-inch thick above the edge of the flange of the entire periphery.

B. A person shall not operate or move on a highway a motor vehicle, trailer or semitrailer having any tire surface in contact with the roadway that is wholly or partly of metal or other hard nonresilient material, except a snow tire with metal studs designed to increase traction on ice or snow.

C. No tire on a vehicle moved on a highway shall have on its periphery a block, flange, cleat or spike or any other protuberance of any material other than rubber that projects beyond the tread of the traction surface of the tire. However, it shall be permissible to use farm machinery with tires having protuberances that will not injure the highway and tire chains of reasonable proportions or snow tires with metal studs designed to increase traction on ice or snow upon any vehicle when required for safety because of snow, ice or other conditions tending to cause a vehicle to skid.

D. The state transportation commission and local authorities, in their respective jurisdictions, may, in their discretion, issue special permits authorizing the operation upon a highway of traction engines or tractors having movable tracks with transverse corrugations upon the periphery of the movable tracks or farm tractors or other farm machinery that would otherwise be prohibited under the Motor Vehicle Code [66-1-1 NMSA 1978].

E. A vehicle equipped with solid rubber or cushion tires shall not be permitted upon any highway of this state without special permission from the state transportation commission or the local authority having jurisdiction over the highway affected, and in no event may any such vehicle be operated at a speed in excess of that specified by law.

History: 1953 Comp., 64-3-847, enacted by Laws 1978, ch. 35, 153; 2003, ch. 142, 9; 2007, ch. 319, 35.



Section 66-3-848 - Safety glazing materials in motor vehicles.

66-3-848. Safety glazing materials in motor vehicles.

A. No motor vehicle sold as new on or after January 1, 1954, shall be registered in this state on or after that date unless it is equipped with safety glazing material of a type approved by the director wherever glazing material is used in doors, windows or windshields; nor shall any new motor vehicle be sold in this state after such date unless it complies with this requirement. The foregoing provisions shall apply to all passenger-type motor vehicles including passenger buses and school buses, but in respect to trucks, including truck tractors, the requirements as to safety glazing material shall apply to all glazing material used in doors, windows and windshields in the driver's compartments of such vehicles.

B. The term "safety glazing materials" means glazing materials so constructed, treated or combined with other materials as to reduce substantially, in comparison with ordinary sheet glass or plate glass, the likelihood of injury to persons by objects from exterior sources or by these safety glazing materials when they may be cracked or broken.

C. The director shall compile and publish a list of types of glazing material by name approved by him as meeting the requirements of this section and the director shall not register after January 1, 1954, any motor vehicle which is subject to the provisions of this section unless it is equipped with an approved type of safety glazing material, and he shall thereafter suspend the registration of any motor vehicle so subject to this section which he finds is not so equipped until it is made to conform to the requirements of this section.

D. On and after January 1, 1954, it shall be unlawful for any person to replace any glass in any vehicle or portion thereof, which under the provisions of Subsection A of this section must be equipped with safety glazing material, with any material other than safety glazing material of a type approved by the director.

History: 1953 Comp., 64-3-848, enacted by Laws 1978, ch. 35, 154.



Section 66-3-849 - Certain vehicles to carry flares or other warning devices.

66-3-849. Certain vehicles to carry flares or other warning devices.

On every bus, truck, truck tractor, road tractor and every driven vehicle in driveaway-towaway operation, of a width greater than eighty inches, except buses operating wholly within a municipality, there shall be:

A. one of the following combinations of warning devices:

(1) three flares or liquid-burning pot torches and three fusees and two red cloth flags; or

(2) three red electric lanterns, two red cloth flags and three fusees; or

(3) three red emergency reflectors, two red cloth flags and three fusees;

(4) flares or pot torches, fusees, oil lanterns or any signal produced by a flame, shall not be carried on motor vehicles used in the transportation of explosives, flammable liquids or flammable compressed gases in cargo tanks, or in any motor vehicle using flammable compressed gases as a motor fuel; but in lieu of such flares and fusees, three electrical lanterns or three red emergency reflectors shall be carried; and

(5) the protective devices used shall comply with the requirements of Subsections A through F of this section;

B. flares or pot torches which shall be adequate and reliable and shall comply with the requirements approved by the director;

C. red electric lanterns which shall be adequate, reliable, equipped with a battery or batteries within each unit, and shall comply with the requirements approved by the director;

D. red emergency reflectors, each of which shall conform in all respects with the following requirements:

(1) each reflector shall be composed of at least two reflecting elements or surfaces, front and back; the reflecting elements, front and back, shall be approximately parallel;

(2) if the reflector or the reflecting elements are so designed or constructed that the reflecting surfaces would be adversely affected by dust, soot, or other foreign matter, or contact with other parts of the reflector or its container, then such reflecting surfaces shall be adequately sealed within the body of the reflector;

(3) every reflector shall be so constructed that, when the reflector is properly placed, every reflecting element or surface is in a plane perpendicular to the plane of the roadway surface. Reflectors which are collapsible shall be provided with means for locking the reflector elements or surfaces in the required position; such locking means shall be readily capable of adjustment without the use of tools or special equipment;

(4) every reflector shall be of such weight and dimensions as to remain stationary when subjected to a forty mile-per-hour wind when properly placed on any clean, dry, paved road surface. The reflector shall be so constructed as to withstand reasonable shocks without breakage; and

(5) each set of reflectors and the reflecting elements or surfaces incorporated therein shall be adequately protected by enclosure in a box, or other adequate container especially designed and constructed so that the reflectors may be readily extracted for use;

E. fusees which shall be adequate, reliable, capable of burning at least fifteen minutes, and shall be equal to the specifications of the Bureau of Explosives, 30 Vesey Street, New York 7, New York, dated December 15, 1944, and be so marked; and

F. red cloth flags which shall be not less than twelve inches square, with standards adequate to maintain the flags in an upright position.

History: 1953 Comp., 64-3-849, enacted by Laws 1978, ch. 35, 155.



Section 66-3-850 - Buses; additional emergency equipment.

66-3-850. Buses; additional emergency equipment.

On every bus, except buses engaged in driveaway-towaway operations, school buses and buses operating wholly within a municipality, there shall be:

A. at least one fire extinguisher with physical characteristics and fire extinguishing ability equivalent to or better than fire extinguishers which qualify under Classification B of the standards of the Underwriters' Laboratories, Incorporated. The extinguisher shall utilize an extinguishing agent which does not need protection from freezing and shall be properly filled and securely mounted in a bracket. The minimum size shall be one and one-half quart carbon tetrachloride type, four-pound carbon dioxide type, four-pound dry chemical type or extinguishing capacity equivalent to any of these types. Two extinguishers may be carried to obtain the capacity required. This requirement does not apply to any bus having a seating capacity of eight or less persons;

B. one hand axe, except for buses having a seating capacity of eight or less persons; and

C. one first-aid kit complying with the following requirements:

(1) the kit shall be of a heavy-duty ten-unit type or larger, or have contents at least equivalent in quality and number to its contents;

(2) the case and the cover shall be substantially constructed of sheet steel, wood, fiber or other durable material. If made of sheet steel, the case and cover shall be of metal at least number twenty-four U.S. gauge, nominal;

(3) the case and cover shall be constructed, including corners, covers and closure means, so that it is reasonably dust and weather proof when the cover is closed, or the kit shall be mounted in a protected location within the passenger compartment of the bus so as to be reasonably dust and weather proof;

(4) if made of sheet metal or other metals, the case shall be designed and constructed so that the cover can be easily opened to an angle of ninety degrees to one hundred degrees of arc with the case, and a substantial stop shall be provided at the angle of full opening without interfering with the smooth operation of the cover;

(5) if made of metal, the cover shall be attached to the case by at least two substantial hinges or by a continuous piano-type hinge. If nonmetallic, the cover shall be attached by either a sliding or a hinged joint; if hinged, it shall be as prescribed for metallic construction;

(6) the dimensions of the case shall permit the contents to be easily extracted and yet maintain the contents in a relatively fixed position; and

(7) the kit shall contain at least the contents specified, in not less than the quantities shown, in either of the two following types of kits:

UNIT-TYPE KIT

4-inch bandage compress

1 package

2-inch bandage compress

1 package

1-inch bandage compress

1 package

40-inch triangular bandage with 2 safety pins

1 package

burn ointment

1 package

iodine applicator, or applicator of other antiseptic solutions of at least equivalent antibacterial properties

1 package

wire splint

1 package

tourniquet

1 package

COMMERCIAL-TYPE KIT

3-inch by 2-inch sterile gauze pads

packages of 12

4-inch by 10 yards roller gauze bandage (must be replaced by unopened package after being opened)

1 package

3/4-inch adhesive compress

packages of 24

1-inch triangular bandage with 2 safety pins

1 package

burn ointment

1-ounce tube

iodine applicator or applicator of other antiseptic solution of at least equivalent antibacterial properties

1 package

wire splint

1 package

tourniquet

1 package

scissors

1.

History: 1953 Comp., 64-3-850, enacted by Laws 1978, ch. 35, 156.



Section 66-3-851 - Meaning of term "motor vehicle" as used in Sections 66-3-852 through 66-3-857 NMSA 1978; unattended vehicles.

66-3-851. Meaning of term "motor vehicle" as used in Sections 66-3-852 through 66-3-857 NMSA 1978; unattended vehicles.

A. For the purposes of Sections 66-3-852 through 66-3-857 NMSA 1978 "motor vehicle" means every bus, truck, truck tractor, road tractor and every driven vehicle in driveaway-towaway operations, required by Section 66-3-859 [66-3-849] NMSA 1978 to have emergency equipment thereon.

B. No motor vehicle shall be left unattended until the parking brake has been securely set. All reasonable precautions shall be taken to prevent the movement of any vehicle left unattended.

History: 1953 Comp., 64-3-851, enacted by Laws 1978, ch. 35, 157.



Section 66-3-852 - Stopped vehicles not to interfere with other traffic.

66-3-852. Stopped vehicles not to interfere with other traffic.

No motor vehicle shall be stopped, parked or left standing, whether attended or unattended, upon the traveled portion of any highway outside of a business or residence district, when it is practicable to stop, park or leave such vehicle off the traveled portion of the highway. In the event that conditions make it impracticable to move such motor vehicle from the traveled portion of the highway, the driver shall make every effort to leave all possible width of the highway opposite the standing vehicle for the free passage of other vehicles and he shall take care to provide a clear view of the standing vehicle as far as possible to the front and rear.

History: 1941 Comp., 68-2552, enacted by Laws 1953, ch. 139, 158.1; 1953 Comp., 64-20-52; recompiled as 1953 Comp., 64-3-852, by Laws 1978, ch. 35, 158.



Section 66-3-853 - Emergency signals; disabled vehicle.

66-3-853. Emergency signals; disabled vehicle.

Whenever any motor vehicle is disabled upon the traveled portion of any highway or the shoulder thereof, when lighted lamps are required, except in cities, towns and villages where there is sufficient highway lighting to make it clearly discernible to persons and vehicles on the highway at a distance of five hundred feet, the following requirements shall be observed:

A. the driver of such vehicle shall immediately place on the traveled portion of the highway at the traffic side of the disabled vehicle, a lighted fusee and a lighted red electric lantern, or a red emergency reflector;

B. except as provided in Subsections C and D of this section, as soon thereafter as possible, but in any event within the burning period of the fusee, the driver shall place three liquid-burning flares or pot torches, or three red emergency reflectors on the traveled portion of the highway in the following order:

(1) one at a distance of approximately one hundred feet from the disabled vehicle in the center of the traffic lane occupied by such vehicle and toward traffic approaching in that lane;

(2) one at a distance of approximately one hundred feet in the opposite direction from the disabled vehicle in the center of the traffic lane occupied by such vehicle; and

(3) one at the traffic side of the disabled vehicle, not less than ten feet to the front or rear thereof. If a red electric lantern or red emergency reflector has been placed on the traffic side of the vehicle in accordance with Subsection A of this section, it may be used for this purpose;

C. if disablement of any motor vehicle shall occur within five hundred feet of a curve, crest of a hill or other obstruction to view, the driver shall so place the warning signal in that direction as to afford ample warning to other users of the highway, but in no case less than one hundred feet nor more than five hundred feet from the disabled vehicle; and

D. if gasoline or any other flammable or combustible liquid or gas seeps or leaks from a fuel container of a motor vehicle disabled or otherwise stopped upon a highway, no emergency warning signal producing a flame shall be lighted or placed except at such a distance from any such liquid or gas as will assure the prevention of a fire or explosion.

History: 1953 Comp., 64-3-853, enacted by Laws 1978, ch. 35, 159.



Section 66-3-854 - Emergency signals; stopped or parked vehicles.

66-3-854. Emergency signals; stopped or parked vehicles.

Whenever for any cause other than disablement or necessary traffic stops, any motor vehicle is stopped upon the traveled portion of any highway, or shoulder thereof, during the time lights are required, except within cities, towns and villages where there is sufficient highway lighting to make clearly discernible persons and vehicles on the highway at a distance of five hundred feet, the following requirements shall be observed:

A. the driver of such vehicle shall immediately place on the traveled portion of the highway at the traffic side of the vehicle, a lighted fusee and a lighted red electric lantern, or a red emergency reflector; and

B. if the stop is to exceed ten minutes, the driver shall place emergency signals as required and in the manner prescribed by Section 66-3-853B, C and D NMSA 1978.

History: 1953 Comp., 64-3-854, enacted by Laws 1978, ch. 35, 160.



Section 66-3-855 - Emergency signals; flame producing.

66-3-855. Emergency signals; flame producing.

No driver shall attach or permit any person to attach a lighted fusee or other flame-producing emergency signal to any part of a motor vehicle.

History: 1941 Comp., 68-2555, enacted by Laws 1953, ch. 139, 158.4; 1953 Comp., 64-20-55; recompiled as 1953 Comp., 64-3-855, by Laws 1978, ch. 35, 161.



Section 66-3-856 - Emergency signals; dangerous cargoes.

66-3-856. Emergency signals; dangerous cargoes.

No driver shall use or permit the use of any flame-producing emergency signal for protecting any motor vehicle transporting explosives, any cargo tank motor vehicle used for the transportation of any flammable liquid or flammable compressed gas, whether loaded or empty; or any motor vehicle using compressed gas as a motor fuel. In lieu thereof, red electric lanterns or red emergency reflectors shall be used, the placement of which shall be in the same manner as prescribed in Section 66-3-853B and C NMSA 1978.

History: 1953 Comp., 64-3-856, enacted by Laws 1978, ch. 35, 162.



Section 66-3-857 - Red flags; stopped vehicles.

66-3-857. Red flags; stopped vehicles.

During the time when lighted lamps are not required, whenever a motor vehicle is disabled, stopped or parked upon the traveled portion of any highway or shoulder thereof, except within the business or residence district of cities, towns and villages, the driver of such vehicle shall place red flags as follows:

A. one at a distance of approximately one hundred feet from the vehicle in the center of the traffic lane occupied by such vehicle toward traffic approaching in that lane; and

B. one at a distance of approximately one hundred feet in the opposite direction from the vehicle in the center of the traffic lane occupied by such vehicle.

History: 1953 Comp., 64-3-857, enacted by Laws 1978, ch. 35, 163.



Section 66-3-873 - Formulation of rules and regulations governing transportation of compressed gases and corrosive liquids.

66-3-873. Formulation of rules and regulations governing transportation of compressed gases and corrosive liquids.

A. The director is empowered and directed to formulate, adopt and promulgate rules and regulations containing reasonable standards of safety, having uniform force and effect throughout this state for the transportation of compressed gases and corrosive liquids by tank vehicle upon the public highways, including standards covering safety and the safe operation thereof. Of the aforesaid standards, those applicable to compressed gases and those applicable to corrosive liquids shall each be separately formulated and distinguished. The director shall, and local authorities may, enforce such rules and regulations.

B. Standards of safety incorporated in any rule or regulation adopted pursuant to this section shall be consistent with recognized good practice for tank vehicle transportation of each of the aforementioned products as evidenced by standards therefor promulgated by nationally recognized authorities on the subject, except that suitable and reasonable exceptions may be provided under which the continued operation of tank vehicles in service prior to the adoption of the rules and regulations authorized by this section may be permitted.

C. No rule or regulation shall be adopted under the provisions of this section or made effective until after a public hearing thereon, of which at least twenty days' written notice shall have been given by registered mail to each motor carrier, producer, refiner, distributor or other person who or which shall have registered his or its name and mailing address with the director as a party interested in such proceedings, and at which any such interested party may appear and present testimony. Every such notice shall contain a copy of each rule and regulation proposed for adoption pursuant to such hearing.

History: 1953 Comp., 64-3-873, enacted by Laws 1978, ch. 35, 179.



Section 66-3-874 - Safety belts required.

66-3-874. Safety belts required.

It is unlawful for any person to buy, sell, lease, trade or transfer from or to New Mexico residents at retail an automobile, which is manufactured or assembled commencing with the 1964 models, unless the vehicle is equipped with safety belts installed for use in the left front and right front seats.

History: 1953 Comp., 64-20-75, enacted by Laws 1963, ch. 30, 1; recompiled as 1953 Comp., 64-3-874, by Laws 1978, ch. 35, 180.



Section 66-3-875 - Safety belts; type and manner of installation.

66-3-875. Safety belts; type and manner of installation.

All safety belts required in Section 66-3-874 NMSA 1978 shall be of a type and shall be installed in a manner approved by the division of motor vehicles. The division shall establish specifications and requirements for approved types of safety belts and attachments thereto. The division shall accept, as approved, all seat belt installations and the belts and anchors meeting the Society of Automotive Engineers' specifications.

History: 1953 Comp., 64-3-875, enacted by Laws 1978, ch. 35, 181.



Section 66-3-887 - Slow-moving vehicle identification.

66-3-887. Slow-moving vehicle identification.

A. As used in this section, "slow-moving vehicle" means any vehicle which is ordinarily moved, operated or driven at a speed less than twenty-five miles an hour.

B. Each slow-moving vehicle moved, operated or driven on a highway which is open for vehicular travel shall display a slow-moving vehicle emblem or flashing amber light. The emblem is a flourescent [fluorescent] yellow-orange triangle measuring approximately sixteen and one-fourth inches horizontally and fourteen inches vertically, with truncated corners. Part of the area of the emblem shall be a reflective border, one and three-fourths inches wide. The flourescent [fluorescent] yellow-orange triangle is for daylight identification and the reflective border appears as a hollow red triangle when illuminated by headlights at night. Specifications for the emblem shall be approved by the director pursuant to Sections [Section] 66-3-838 NMSA 1978, and the director shall be guided by American Society of Automotive Engineers standards.

C. The emblem shall be mounted on the center rear of each slow-moving vehicle, broad base down, at the height of not less than two feet and not more than five feet above ground level, and in a plane parallel to the rear axle. The emblem shall be positioned so as to be entirely visible from a distance of five hundred feet or more, day or night. The emblem shall be kept clean and free from any material which might obscure its visibility.

D. Use of the emblem is confined to slow-moving vehicles, and its use on any other type of vehicle or on any stationary object is prohibited. This section does not prohibit the use on slow-moving vehicles of red flags or lawful lighting devices in addition to the slow-moving vehicle emblem.

E. No person shall sell, lease, rent or operate any slow-moving vehicle unless the slow-moving vehicle is equipped with a slow-moving vehicle emblem.

F. Any person who violates any provision of this section is guilty of a misdemeanor.

History: 1953 Comp., 64-3-887, enacted by Laws 1978, ch. 35, 193.



Section 66-3-888 - Airbag violations.

66-3-888. Airbag violations.

A. It is unlawful for a person to knowingly:

(1) fail to install an airbag in a motor vehicle after representing to another person that the person will install an airbag in the motor vehicle;

(2) install or reinstall a counterfeit or nonfunctional airbag in a motor vehicle;

(3) import, manufacture or sell or offer for sale a counterfeit or nonfunctional airbag to be installed in a motor vehicle;

(4) sell any device, install or reinstall in any vehicle any device or take any action that causes the vehicle's diagnostic system to inaccurately indicate that the vehicle is equipped with a functional airbag when a counterfeit airbag, nonfunctional airbag or no airbag is installed;

(5) represent to another that a counterfeit or nonfunctional airbag is an original equipment manufacturer part;

(6) intentionally alter an airbag in a manner that causes the airbag to become a counterfeit or nonfunctional airbag or otherwise defective;

(7) sell, lease or rent a motor vehicle that at the time of the sale, lease or rental has a counterfeit or nonfunctional airbag installed;

(8) rent or offer for hire a motor vehicle that is not equipped with airbags required to be in the motor vehicle by the applicable federal safety regulations for the make, model and year of the vehicle; or

(9) assist another in violating the provisions of this subsection with the intent that the crime be committed.

B. Whoever violates this section is guilty of a misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978.

C. A violation of the provisions of this section that results in great bodily harm or death is a fourth degree felony, and the offender shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

D. This section shall not apply to airbags, counterfeit airbags or nonfunctional airbags in a motor vehicle operated solely on a closed course or track.

E. As used in this section:

(1) "airbag" means a motor vehicle inflatable occupant restraint system or any component thereof that:

(a) operates in the event of a crash; and

(b) is designed in accordance with federal motor vehicle safety standards for the specific make, model and year of the motor vehicle in which it is or will be installed;

(2) "counterfeit airbag" means a replacement airbag or any component thereof displaying a mark identical or similar to the genuine mark of a motor vehicle manufacturer without authorization of the motor vehicle manufacturer;

(3) "great bodily harm" means an injury to a person that creates a high probability of death, that causes serious disfigurement or that results in permanent or protracted loss or impairment of the function of any member or organ of the body;

(4) "knowingly" or "known" means having actual knowledge of the violation; and

(5) "nonfunctional airbag" means a replacement airbag or any component thereof that:

(a) was previously deployed or damaged;

(b) has a fault that was detected by the vehicle diagnostic system after the installation procedure was completed; or

(c) includes any part or object, such as a repaired airbag cover, that is installed in a motor vehicle in order to mislead the owner or operator of the motor vehicle into believing that a functional airbag has been installed.

History: Laws 2015, ch. 43, 1.






Part 10 - UNSAFE VEHICLES

Section 66-3-901 - Vehicles without required equipment or in unsafe condition.

66-3-901. Vehicles without required equipment or in unsafe condition.

No person shall drive or move on any highway any motor vehicle, trailer, semitrailer or pole trailer or any combination thereof unless the equipment upon every vehicle is in good working order and adjustment as required in the Motor Vehicle Code [66-1-1 NMSA 1978], and the vehicle is in such safe mechanical condition as not to endanger the driver or other occupant or any person upon the highway.

History: 1953 Comp., 64-3-901, enacted by Laws 1978, ch. 35, 194; 1985, ch. 46, 1.






Part 11 - OFF-HIGHWAY MOTOR VEHICLES

Section 66-3-1001 - Short title.

66-3-1001. Short title.

Sections 66-3-1001 through 66-3-1016 [and 66-3-1017 through 66-3-1020] NMSA 1978 may be cited as the "Off-Highway Motor Vehicle Act".

History: 1953 Comp., 64-3-1001, enacted by Laws 1978, ch. 35, 197; 1985, ch. 189, 1.



Section 66-3-1001.1 - Definitions.

66-3-1001.1. Definitions.

As used in the Off-Highway Motor Vehicle Act:

A. "board" means the off-highway motor vehicle advisory board;

B. "department" means the department of game and fish;

C. "division" means the motor vehicle division of the taxation and revenue department;

D. "fund" means the trail safety fund;

E. "off-highway motor vehicle" means a motor vehicle designed by the manufacturer for operation exclusively off the highway or road and includes:

(1) "all-terrain vehicle", which means a motor vehicle fifty inches or less in width, having an unladen dry weight of one thousand pounds or less, traveling on three or more low-pressure tires and having a seat designed to be straddled by the operator and handlebar-type steering control;

(2) "off-highway motorcycle", which means a motor vehicle traveling on not more than two tires and having a seat designed to be straddled by the operator and that has handlebar-type steering control;

(3) "snowmobile", which means a motor vehicle designed for travel on snow or ice and steered and supported in whole or in part by skis, belts, cleats, runners or low-pressure tires;

(4) "recreational off-highway vehicle", which means a motor vehicle designed for travel on four or more non-highway tires, for recreational use by one or more persons, and having:

(a) a steering wheel for steering control;

(b) non-straddle seating;

(c) maximum speed capability greater than thirty-five miles per hour;

(d) gross vehicle weight rating no greater than one thousand seven hundred fifty pounds;

(e) less than eighty inches in overall width, exclusive of accessories;

(f) engine displacement of less than one thousand cubic centimeters; and

(g) identification by means of a seventeen-character vehicle identification number; or

(5) by rule of the department, any other vehicles that may enter the market that fit the general profile of vehicles operated off the highway for recreational purposes;

F. "staging area" means a parking lot, trailhead or other location to or from which an off-highway motor vehicle is transported so that it may be placed into operation or removed from operation; and

G. "unpaved public roadway" means a dirt graveled street or road that is constructed, signed and maintained for regular passenger-car use by the general public.

History: Laws 2005, ch. 325, 1; 2009, ch. 53, 1.



Section 66-3-1003 - Off-highway motor vehicles; registration.

66-3-1003. Off-highway motor vehicles; registration.

Unless exempted from the provisions of the Off-Highway Motor Vehicle Act, a person shall not operate an off-highway motor vehicle unless the off-highway motor vehicle has been registered in accordance with Chapter 66, Article 3 NMSA 1978. The owner shall affix the validating sticker as provided in Chapter 66, Article 3 NMSA 1978.

History: 1953 Comp., 64-3-1003, enacted by Laws 1978, ch. 35, 199; 1985, ch. 189, 3; 1987, ch. 17, 1; 2005, ch. 325, 2.



Section 66-3-1003.1 - Off-highway motor vehicle paved road use vehicle plate.

66-3-1003.1. Off-highway motor vehicle paved road use vehicle plate.

A. The department shall issue a standardized special off-highway motor vehicle paved road use vehicle plate with a logo specified in Section 66-3-424 NMSA 1978 indicating that the recipient intends to operate an off-highway motor vehicle on paved streets or highways in accordance with the provisions of the Off-Highway Motor Vehicle Act.

B. For a fee of seven dollars ($7.00), an off-highway motor vehicle owner who wishes to indicate an intent to operate an off-highway motor vehicle on paved streets or highways in accordance with the provisions of the Off-Highway Motor Vehicle Act may apply for the issuance of a special vehicle plate as provided in Subsection A of this section. No two owners shall be issued identically lettered or numbered vehicle plates.

C. The revenue from the special off-highway motor vehicle paved road use vehicle plate fee imposed by Subsection B of this section shall be retained by the department and is appropriated to the department for the manufacture and issuance of the vehicle plates.

History: Laws 2017, ch. 70, 2.



Section 66-3-1004 - Registration certificate and nonresident permit fees; renewal; distribution of fees.

66-3-1004. Registration certificate and nonresident permit fees; renewal; distribution of fees.

Fees shall be collected and distributed as follows:

A. the fees for registering an off-highway motor vehicle are:

(1) seventeen dollars ($17.00) for each off-highway motor vehicle, of which five dollars ($5.00) is appropriated to the division to defray the cost of making and issuing registration certificates, validating stickers and nonresident permits for off-highway motor vehicles. The remaining twelve dollars ($12.00) shall be deposited in the motor vehicle suspense fund for distribution pursuant to Section 66-6-23 NMSA 1978; and

(2) an amount determined by rule of the department not to exceed forty dollars ($40.00) for an off-highway user fee for each off-highway motor vehicle, which shall be distributed to the fund;

B. upon a change of ownership, the new owner shall make application and pay registration fees of:

(1) seventeen dollars ($17.00) in the same manner as provided by rules of the division for original registration; and

(2) an amount determined by rule of the department not to exceed forty dollars ($40.00) for an off-highway user fee for each off-highway motor vehicle, which shall be distributed to the fund;

C. except for an off-highway vehicle that is currently in compliance with another state's off-highway vehicle registration, user fee or similar law or rule demonstrated by certificate of registration, permit or similar evidence, the fees for a nonresident permit of an off-highway motor vehicle are either:

(1) seventeen dollars ($17.00), of which five dollars ($5.00) is appropriated to the division to defray the cost of making and issuing registration certificates, validating stickers and nonresident permits for off-highway motor vehicles. The remaining twelve dollars ($12.00) shall be deposited in the motor vehicle suspense fund for distribution pursuant to Section 66-6-23 NMSA 1978, and an amount determined by rule of the department not to exceed forty dollars ($40.00) for each off-highway motor vehicle, which shall be distributed to the fund; or

(2) seventeen dollars ($17.00) for a ninety-day permit, of which five dollars ($5.00) is appropriated to the division to defray the cost of making and issuing registration certificates, validating stickers and nonresident permits for off-highway motor vehicles. The remaining twelve dollars ($12.00) shall be deposited in the motor vehicle suspense fund for distribution pursuant to Section 66-6-23 NMSA 1978;

D. except as provided in Paragraph (2) of Subsection C of this section, each nonresident permit shall be:

(1) good for two years after the month in which the off-highway motor vehicle nonresident permit is issued; and

(2) renewed every two years;

E. the off-highway user fee for each off-highway motor vehicle shall be paid upon obtaining and renewing each registration certificate or nonresident permit;

F. duplicate registration certificates and nonresident permits shall be issued upon payment of a seven-dollar-fifty-cent ($7.50) fee, which is appropriated to the division to defray the cost of making and issuing duplicate registration certificates and nonresident permits for off-highway motor vehicles;

G. a fee of one dollar ($1.00) on registration certificates and nonresident permits shall be collected for the litter control and beautification fund; and

H. the department, in conjunction with other agencies and departments, may establish and maintain sites to collect fees and issue permits for residents and nonresidents.

History: 1953 Comp., 64-3-1004, enacted by Laws 1978, ch. 35, 200; 1985, ch. 189, 4; 1987, ch. 17, 2; 2005, ch. 325, 3; 2007, ch. 319, 36; 2009, ch. 53, 2.



Section 66-3-1005 - Exemptions.

66-3-1005. Exemptions.

The provisions of the Off-Highway Motor Vehicle Act shall not apply to persons who operate off-highway motor vehicles on privately held lands or to off-highway motor vehicles that are:

A. owned and operated by an agency or department of the United States, this state or a political subdivision of this state;

B. operated exclusively on lands privately held; provided that the appropriate tax or fee has been paid in lieu of the motor vehicle registration fees;

C. owned by nonresidents and used in this state only for organized and endorsed competition purposes; provided that the use is not on a rental basis;

D. brought into this state by manufacturers or distributors for wholesale purposes and not used for demonstrations;

E. in the possession of dealers as stock-in-trade and not used for demonstration purposes;

F. farm tractors, as defined in Section 66-1-4.6 NMSA 1978, special mobile equipment, as defined in Section 66-1-4.16 NMSA 1978, or off-highway motor vehicles being used for agricultural operations; or

G. used exclusively on private closed courses, whether owned by the rider or another person; provided that, if applicable, the excise tax and registration fees have been paid and are current.

History: 1953 Comp., 64-3-1005, enacted by Laws 1978, ch. 35, 201; 1985, ch. 189, 5; 2005, ch. 325, 5.



Section 66-3-1006 - Grounds for refusing registration or certificate of title.

66-3-1006. Grounds for refusing registration or certificate of title.

The division may refuse registration or issuance of a certificate of title or any transfer of a registration certificate if:

A. the division has reasonable grounds to believe that the application contains any false or fraudulent statement or that the applicant has failed to furnish the required information or reasonable additional information requested by the division or that the applicant is not entitled to the issuance of a certificate of title or registration certificate of the off-highway motor vehicle under the Motor Vehicle Code [66-1-1 NMSA 1978] or laws of this state;

B. the division has reasonable grounds to believe that the off-highway motor vehicle is stolen or embezzled or that the granting of a registration certificate or the issuance of a certificate of title would constitute a fraud against the rightful owner or other person having a valid lien upon the off-highway motor vehicle;

C. the division has reasonable grounds to believe that a nonresident applicant is not entitled to registration issuance under the laws of the nonresident applicant's state of residence;

D. the required fees have not been paid; or

E. the motor vehicle excise tax has not been paid pursuant to Chapter 7, Article 14 NMSA 1978.

History: 1953 Comp., 64-3-1006, enacted by Laws 1978, ch. 35, 202; 1985, ch. 189, 6; 2005, ch. 325, 6.



Section 66-3-1007 - Evidentiary value of certificate of title.

66-3-1007. Evidentiary value of certificate of title.

A certificate of title issued by the division for an off-highway motor vehicle shall be received as prima facie evidence of the ownership of the off-highway motor vehicle named in the certificate and as prima facie evidence of all liens and encumbrances against the off-highway motor vehicle appearing on the certificate.

History: 1953 Comp., 64-3-1007, enacted by Laws 1978, ch. 35, 203; 1985, ch. 189, 7; 2005, ch. 325, 7.



Section 66-3-1008 - Validating stickers to be furnished by division.

66-3-1008. Validating stickers to be furnished by division.

The division, upon registering an off-highway motor vehicle, shall issue to the owner validating stickers as provided in Section 66-3-14 NMSA 1978.

History: 1953 Comp., 64-3-1008, enacted by Laws 1978, ch. 35, 204; 1985, ch. 189, 8; 2005, ch. 325, 8.



Section 66-3-1010 - Licensing.

66-3-1010. Licensing.

Drivers of off-highway motor vehicles are not required to be licensed.

History: 1953 Comp., 64-3-1010, enacted by Laws 1978, ch. 35, 206; 1985, ch. 189, 10.



Section 66-3-1010.1 - Off-highway motor vehicle safety training organization; approval and certification.

66-3-1010.1. Off-highway motor vehicle safety training organization; approval and certification.

A. An off-highway motor vehicle safety training organization that offers and conducts an off-highway motor vehicle safety training course shall be approved and certified by the department. Applicants for approval and certification shall submit an application to the department for consideration.

B. The department may approve and certify an organization that meets the minimum criteria established by the department for an off-highway motor vehicle safety training organization. Each approval and certification shall be renewed annually.

History: Laws 2005, ch. 325, 9; 2009, ch. 53, 3.



Section 66-3-1010.2 - Off-highway motor vehicle safety permit; requirements; issuance.

66-3-1010.2. Off-highway motor vehicle safety permit; requirements; issuance.

A person under the age of eighteen shall be required to successfully complete an off-highway motor vehicle safety training course for which the person shall have parental permission. The course shall be conducted by an off-highway motor vehicle safety training organization that is approved and certified by the department. Upon successful completion of the course, the person shall receive an off-highway motor vehicle safety permit issued by the organization.

History: Laws 2005, ch. 325, 10; Laws 2009, ch. 53, 4.



Section 66-3-1010.3 - Operation and equipment; safety requirements.

66-3-1010.3. Operation and equipment; safety requirements.

A. A person shall not operate an off-highway motor vehicle:

(1) in a careless, reckless or negligent manner so as to endanger the person or property of another;

(2) while under the influence of intoxicating liquor or drugs as provided by Section 66-8-102 NMSA 1978;

(3) while in pursuit of and with intent to hunt or take a species of animal or bird protected by law unless otherwise authorized by the state game commission;

(4) in pursuit of or harassment of livestock in any manner that negatively affects the livestock's condition;

(5) on or within an earthen tank or other structure meant to water livestock or wildlife, unless the off-highway motor vehicle is on a route designated by the landowner or land management agency as an off-highway motor vehicle route;

(6) in a manner that has a direct negative effect on or interferes with persons engaged in agricultural practices;

(7) in excess of ten miles per hour within two hundred feet of a business, animal shelter, horseback rider, bicyclist, pedestrian, livestock or occupied dwelling, unless the person operates the vehicle on a closed course or track or a public roadway;

(8) unless in possession of the person's registration certificate or nonresident permit;

(9) unless the vehicle is equipped with a spark arrester approved by the United States forest service; provided that a snowmobile is exempt from this provision;

(10) when conditions such as darkness limit visibility to five hundred feet or less, unless the vehicle is equipped with:

(a) one or more headlights of sufficient candlepower to light objects at a distance of one hundred fifty feet; and

(b) at least one taillight of sufficient intensity to exhibit a red or amber light at a distance of two hundred feet under normal atmospheric conditions;

(11) that produces noise that exceeds ninety-six decibels when measured using test procedures established by the society of automotive engineers pursuant to standard J-1287; or

(12) where off-highway motor vehicle traffic is prohibited under local, state or federal rules or regulations.

B. A person under the age of eighteen shall not operate an off-highway motor vehicle:

(1) or ride upon an off-highway motor vehicle without wearing eye protection and a safety helmet that is securely fastened in a normal manner as headgear and that meets the standards established by the department;

(2) without an off-highway motor vehicle safety permit; or

(3) while carrying a passenger.

C. A person under the age of eighteen but at least ten years of age shall not operate an off-highway motor vehicle unless the person is visually supervised at all times by a parent, legal guardian or a person over the age of eighteen who has a valid driver's license. This subsection shall not apply to a person who is at least:

(1) thirteen years of age and has a valid motorcycle license and off-highway motor vehicle safety permit; or

(2) fifteen years of age and has a valid driver's license, instructional permit or provisional license and off-highway motor vehicle safety permit.

D. A person under the age of ten shall not operate an off-highway motor vehicle unless:

(1) the all-terrain vehicle or recreational off-highway vehicle is an age-appropriate size-fit vehicle established by rule of the department; and

(2) the person is visually supervised at all times by a parent, legal guardian or instructor of a safety training course certified by the department.

E. An off-highway motor vehicle shall not be sold or offered for sale if the vehicle produces noise that exceeds ninety-six decibels when measured using test procedures established by the society of automotive engineers pursuant to standard J-1287. This subsection shall not apply to an off-highway motor vehicle that is sold or offered for sale only for organized competition.

History: Laws 2005, ch. 325, 11; 2009, ch. 53, 5; 2017, ch. 70, 3.



Section 66-3-1010.4 - Safety helmet; civil liability.

66-3-1010.4. Safety helmet; civil liability.

Failure by a passenger or driver to use a safety helmet while on an off-highway motor vehicle shall not in any instance constitute fault or negligence and shall not limit or apportion damages.

History: Laws 2005, ch. 325, 12.



Section 66-3-1010.5 - Requirements of dealers to distribute safety information.

66-3-1010.5. Requirements of dealers to distribute safety information.

A dealer selling off-highway motor vehicles shall distribute information provided by the department to off-highway motor vehicle purchasers on state laws, environmental and cultural considerations, customs, safety requirements, training programs, operating characteristics and potential risk of injury associated with off-highway motor vehicles.

History: Laws 2005, ch. 325, 13; 2009, ch. 53, 6.



Section 66-3-1011 - Operation on streets or highways; prohibited areas.

66-3-1011. Operation on streets or highways; prohibited areas.

A. A person shall not operate an off-highway motor vehicle on any:

(1) limited access highway or freeway at any time; or

(2) paved street or highway except as provided in Subsection B, C, D or E of this section.

B. Off-highway motor vehicles may cross streets or highways, except limited access highways or freeways, if the crossings are made after coming to a complete stop prior to entering the roadway. Off-highway motor vehicles shall yield the right of way to oncoming traffic and shall begin a crossing only when it can be executed safely and then cross in the most direct manner as close to a perpendicular angle as possible.

C. If authorized by ordinance or resolution of a local authority or the state transportation commission, a recreational off-highway vehicle or an all-terrain vehicle may be operated on a paved street or highway owned and controlled by the authorizing entity if:

(1) the vehicle has one or more headlights and one or more taillights that comply with the Off-Highway Motor Vehicle Act;

(2) the vehicle has brakes, mirrors and mufflers;

(3) the operator has valid driver's licenses or permits as required under the Motor Vehicle Code and off-highway motor vehicle safety permits as required under the Off-Highway Motor Vehicle Act;

(4) the operator is insured in compliance with the provisions of the Mandatory Financial Responsibility Act [Sections 66-5-201 through 66-5-239 NMSA 1978];

(5) the operator of the vehicle is using eye protection that complies with the Off-Highway Motor Vehicle Act; and

(6) if the operator is under eighteen years of age, the operator is wearing a safety helmet that complies with the Off-Highway Motor Vehicle Act.

D. Except for sections of the Motor Vehicle Code that are in conflict with the licensing and equipment requirements of the Off-Highway Motor Vehicle Act, any operator using an off-highway motor vehicle on a paved street or highway shall be subject to the requirements and penalties for operators of moving and parked vehicles under the Motor Vehicle Code.

E. By ordinance or resolution, a local authority or state transportation commission may establish separate speed limits and operating restrictions for off-highway vehicles where they are authorized to operate on paved streets or highways pursuant to Subsection C of this section.

F. A person shall not operate an off-highway motor vehicle on state game commission-owned, -controlled or -administered land except as specifically allowed pursuant to Chapter 17, Article 6 NMSA 1978.

G. A person shall not operate an off-highway motor vehicle on land owned, controlled or administered by the state parks division of the energy, minerals and natural resources department, pursuant to Chapter 16, Article 2 NMSA 1978, except in areas designated by and permitted by rules adopted by the secretary of energy, minerals and natural resources.

H. Unless authorized, a person shall not:

(1) remove, deface or destroy any official sign installed by a state, federal, local or private land management agency; or

(2) install any off-highway motor vehicle-related sign.

History: 1953 Comp., 64-42-11, enacted by Laws 1975, ch. 240, 11; recompiled as 1953 Comp., 64-3-1011, by Laws 1978, ch. 35, 207; 1985, ch. 189, 11; 2005, ch. 325, 14; 2009, ch. 53, 7; 2016, ch. 91, 1; 2017, ch. 70, 4.



Section 66-3-1012 - Driving of off-highway motor vehicles adjacent to highway.

66-3-1012. Driving of off-highway motor vehicles adjacent to highway.

A. Off-highway motor vehicles issued a validating sticker or nonresident permit may be driven adjacent to a highway, yielding to all vehicles entering or exiting the highway, in a manner so as not to interfere with traffic upon the highway, only for the purpose of gaining access to or returning from areas designed for the operation of off-highway motor vehicles by the shortest possible route and when no other route is available or when the area adjacent to a highway is being used as a staging area. Such use must occur between the highway and fencing that separates the highway from private or public lands.

B. When snow conditions permit, an off-highway motor vehicle may be operated on the right-hand side of a highway, parallel, but not closer than ten feet, to the inside of the plow bank.

History: 1953 Comp., 64-3-1012, enacted by Laws 1978, ch. 35, 208; 1985, ch. 189, 12; 2005, ch. 325, 15.



Section 66-3-1013 - Liability; local registration prohibited.

66-3-1013. Liability; local registration prohibited.

A. A landowner shall not be held liable for damages arising out of off-highway motor vehicle-related accidents or injuries occurring on the landowner's lands in which the landowner is not directly involved unless the entry on the lands is subject to payment of a fee.

B. It is unlawful to operate an off-highway motor vehicle on private lands or roads except with the express permission of the landowner or leaseholder of the lands.

History: 1953 Comp., 64-42-13, enacted by Laws 1975, ch. 240, 13; recompiled as 1953 Comp., 64-3-1013, by Laws 1978, ch. 35, 209; 1985, ch. 189, 13; 2005, ch. 325, 16.



Section 66-3-1014 - Accidents and accident reports.

66-3-1014. Accidents and accident reports.

The driver of an off-highway motor vehicle involved in an accident resulting in injuries to or the death of a person or resulting in damage to public or private property to the extent of five hundred dollars ($500) or more shall immediately notify a law enforcement agency of the accident and the facts relating to the accident. If the driver is under the age of eighteen, the driver's parent or legal guardian shall immediately notify a law enforcement agency of the accident and the facts relating to the accident.

History: 1953 Comp., 64-42-14, enacted by Laws 1975, ch. 240, 14; recompiled as 1953 Comp., 64-3-1014, by Laws 1978, ch. 35, 210; 1985, ch. 189, 14; 2005, ch. 325, 17.



Section 66-3-1015 - Enforcement.

66-3-1015. Enforcement.

A wildlife conservation officer, state police officer or peace officer of this state or any of its political subdivisions, upon displaying the officer's badge of office, has the authority to enforce the provisions of the Off-Highway Motor Vehicle Act and may:

A. require an off-highway motor vehicle operator to produce:

(1) the registration certificate or nonresident permit;

(2) proof of successful completion of an off-highway motor vehicle training course conducted by an off-highway safety training organization approved and certified by the department, when required by Section 66-3-1010.2 NMSA 1978; and

(3) the personal identification of the operator; and

B. issue citations for violations of the provisions of the Off-Highway Motor Vehicle Act.

History: 1953 Comp., 64-3-1015, enacted by Laws 1978, ch. 35, 211; 1985, ch. 189, 15; 2005, ch. 325, 18; 2009, ch. 53, 8.



Section 66-3-1017 - Off-highway motor vehicle advisory board created; members; compensation.

66-3-1017. Off-highway motor vehicle advisory board created; members; compensation.

A. The "off-highway motor vehicle advisory board" is created to advise the department on matters related to administration of the Off-Highway Motor Vehicle Act. The board shall consist of the following seven members appointed by the governor:

(1) one landowner living near a national forest or bureau of land management property that is used extensively for recreational off-highway vehicle activity;

(2) one producer or one grazing permittee on public lands from the farming or livestock industry;

(3) one person from the off-highway motor vehicle industry;

(4) one off-highway motor vehicle user;

(5) one hunter or angler;

(6) one quiet recreationalist, such as a hiker, backpacker, birdwatcher, equestrian, mountain biker, rock climber or archaeological enthusiast; and

(7) one member with expertise in injury prevention or treatment.

B. The board shall select a chair and a vice chair.

C. The board shall meet at the call of the chair but not less than twice annually.

D. Members shall be appointed to staggered terms of two years each; provided that no more than four terms expire in any one year. The board members shall select by lot four members to serve initial terms of three years each. A vacancy shall be filled by appointment of the governor for the remainder of the unexpired term. Members of the board shall be entitled to reimbursement pursuant to the Per Diem and Mileage Act [10-8-1 NMSA 1978].

History: Laws 2005, ch. 325, 19; 2009, ch. 53, 9.



Section 66-3-1018 - Department; powers and duties.

66-3-1018. Department; powers and duties.

A. The department shall cooperate with appropriate federal agencies, public and private organizations and corporations and local government units to implement the provisions of the Off-Highway Motor Vehicle Act.

B. The department:

(1) shall accept and evaluate all applications for approval and certification of an off-highway motor vehicle safety training organization and approve and certify those that meet the minimum criteria;

(2) shall notify the division of the off-highway motor vehicle safety training organizations that have received approval and certification;

(3) shall establish and revise as appropriate minimum criteria to approve and certify an off-highway motor vehicle safety training organization. The criteria shall include requirements for curriculum and materials for:

(a) training instructors to teach off-highway motor vehicle safety;

(b) training the public about off-highway motor vehicle safety and age-appropriate size-fit use of off-highway motor vehicles; and

(c) teaching responsible use of off-highway motor vehicles with respect to environmental considerations, private property restrictions, agricultural and rural lifestyles and cultural considerations, off-highway motor vehicle operating laws and prohibitions against operating off-highway motor vehicles under the influence of alcohol or drugs;

(4) shall implement a state off-highway motor vehicle safety training and certification program;

(5) shall adopt and promulgate rules regarding the:

(a) age-appropriate size-fit use of all-terrain vehicles or recreational off-highway motor vehicles;

(b) acceptance or accreditation of instruction or safety courses provided by other states; and

(c) standards covering the specifications of eye protection and safety helmets;

(6) may recommend, with public participation and input, off-highway motor vehicle park, facility and trail locations to the state, county, tribal or local governing body or private entity that owns or administers the land upon which the park, facility or trail is located. The department shall establish criteria to recommend locations that include consideration of off-highway motor vehicle operating laws and effects on:

(a) wildlife and the environment;

(b) adjacent state, county, federal, tribal and private property;

(c) other recreational and nonrecreational uses on the same or adjacent lands; and

(d) archaeological, cultural and historic resources and customs;

(7) shall recommend restoration or, if deemed necessary, closure of off-highway motor vehicle tracks or trails to the state, county, tribal or local governing body or private entity that owns or administers the land upon which the tracks or trails are located if they pose significant or irreversible environmental damage, a danger to users or a public nuisance as determined by the department. The department shall consider the construction of alternative tracks or trails as part of the closure process;

(8) shall accept and evaluate all applications for grants from the fund for implementation of the provisions of the Off-Highway Motor Vehicle Act. The department shall establish criteria for grants from the fund that include consideration of the:

(a) applicant's financial and legal status;

(b) applicant's management plan, including specific measures to avoid or minimize environmental damage to public and private lands and danger to users and spectators;

(c) operating budget for the park, trail, facility or staging area;

(d) availability of matching funds; and

(e) public participation and input;

(9) shall certify tour guides;

(10) shall prepare a management plan that accomplishes the purposes of the Off-Highway Motor Vehicle Act in a cost-effective manner and relies on existing agencies' available funding with specific qualifications for program implementation, which shall include joint powers agreements with the department of public safety and other law enforcement agencies for law enforcement and other agencies as appropriate for carrying out the provisions of the Off-Highway Motor Vehicle Act;

(11) shall develop and implement an overall enforcement strategy for the entire state that includes:

(a) cooperation with federal, state and local law enforcement agencies to provide training and educational materials related to off-highway motor vehicle use;

(b) coordination efforts related to off-highway motor vehicle use with participating law enforcement agencies;

(c) developing strategies for addressing and mininizing impacts on farmers and ranchers in rural agricultural areas, on hunters and anglers and on non-motorized recreationalists by off-highway motor vehicle use; and

(d) using law enforcement DUI-type "blitzes" in heavily used areas, staging areas or other problem areas;

(12) shall develop and implement an overall educational strategy for the entire state that:

(a) incorporates materials developed by the United States department of agriculture forest service program that teaches trail etiquette and respect for natural resources;

(b) includes the development of New Mexico-specific written, video or other educational materials and educational programs that address the impact of off-highway motor vehicles on traditional living culture, agricultural land and private property; and

(c) includes the development and maintenance of a web site containing rules and regulations, safety information and educational material relating to resource protection and the impact of off-highway motor vehicles on traditional living culture, agricultural land and historical sites;

(13) shall develop an overall strategy for phased implementation of an information system to track information, such as use patterns, injury data, ecological data, natural resource data and data relating to the impact of off-highway motor vehicles on traditional living culture and on agricultural land. The strategy shall include:

(a) identification and implementation of appropriate data collecting mechanisms, such as a toll-free number or a web-based data collecting process; and

(b) development of an information system program capable of interfacing with existing government and private databases or other information systems;

(14) may implement noise enforcement by the testing of sound levels of off-highway motor vehicles at the time of registration and equip law enforcement officers with sound meters for field testing of sound levels;

(15) may contract with government or quasi-government agencies to conduct analysis of the impact of off-highway motor vehicle use on forests, rangeland and other natural resources and use the data obtained to make recommendations to the appropriate land management agency;

(16) shall review the definition of "off-highway motor vehicle" as needed to include new classes of off-highway motor vehicles as they become available in the marketplace;

(17) shall, in cooperation with the division, determine the size, composition, attachment mechanism, letter or number height and other properties of off-highway motor vehicle identification. This identification may be a traditional license plate, stick-on lettering as used for boat identification or another form of identification that is visible and readable;

(18) shall present its semiannual plans and progress to the advisory board for the board's input and response; and

(19) may collaborate with the appropriate land agencies to develop criteria for signage relating to off-road motor vehicle use, including the size, visibility, graphics and frequency of signage.

History: Laws 2005, ch. 325, 20; 2009, ch. 53, 10.



Section 66-3-1019 - Fund created; disposition.

66-3-1019. Fund created; disposition.

A. The "trail safety fund" is created in the state treasury. The fund is a nonreverting fund and consists of revenues from off-highway motor vehicle registration and user fees, grants and donations. No more than thirty percent of the fund may be used for administrative overhead, and at least fifty percent shall be devoted to law enforcement and education. Income from investment of the fund shall be credited to the fund. The fund shall be administered by the department, and money in the fund is appropriated to the department to carry out the purposes of the Off-Highway Motor Vehicle Act. Expenditures from the fund shall be by warrant of the secretary of finance and administration upon vouchers signed by the director of the department of game and fish or the director's authorized representative.

B. The department shall make annual distributions from the fund for the following purposes:

(1) administrative;

(2) law enforcement;

(3) education and training;

(4) information system development and management;

(5) resource monitoring and protection and trail building, maintenance and restoration; and

(6) implementation of other provisions of the Off-Highway Motor Vehicle Act.

History: Laws 2005, ch. 325, 21; 2009, ch. 53, 11.



Section 66-3-1020 - Penalties.

66-3-1020. Penalties.

A. A person who violates the provisions of the Off-Highway Motor Vehicle Act is guilty of a penalty assessment misdemeanor. A parent, guardian or custodian who causes or knowingly permits a child under the age of eighteen years to operate an off-highway motor vehicle in violation of the provisions of the Off-Highway Motor Vehicle Act is in violation of that act and subject to the same penalty as the child operating the off-highway motor vehicle in violation of that act.

B. As used in the Off-Highway Motor Vehicle Act, "penalty assessment misdemeanor" means violation of any provision of the Off-Highway Motor Vehicle Act for which a violator may be subject to the following:

CLASS 1 VIOLATIONS

SECTION

VIOLATED

PENALTY

ASSESSMENT

failure to possess a registration

certificate or nonresident permit

66-3-1010.3

$10.00

violations involving

headlights or taillights

66-3-1010.3

10.00

failure to possess an off-highway

motor vehicle safety permit

66-3-1010.3

10.00

selling a vehicle that produces

noise in excess of

ninety-six decibels

66-3-1010.3

10.00

any violation of the Off-Highway

Motor Vehicle Act not

otherwise specifically defined

elsewhere in this section

66-3-1010.3

10.00

CLASS 2 VIOLATIONS

SECTION

VIOLATED

PENALTY

ASSESSMENT

failure to complete a required

off-highway motor vehicle

safety training course

66-3-1010.2

$50.00

operating a vehicle in excess

of ten miles per hour within

two hundred feet of a business,

animal shelter, horseback

rider, bicyclist, pedestrian,

livestock or occupied dwelling

66-3-1010.3

50.00

a person under the age of

eighteen but at least

fifteen years of age who

operates an off-highway

motor vehicle in violation

of the supervision requirements

of the Off-Highway Motor

Vehicle Act

66-3-1010.3

50.00

operating an off-highway motor

vehicle that produces noise

that exceeds ninety-six

decibels

66-3-1010.3

50.00

unauthorized installation,

removal, destruction or defacing

of a motor vehicle sign

66-3-1011

50.00

CLASS 3 VIOLATIONS

SECTION

VIOLATED

PENALTY

ASSESSMENT

operating a vehicle that is

not equipped with an approved

spark arrester

66-3-1010.3

$100.00

operating an off-highway

motor vehicle while in

pursuit of and with

intent to hunt or take

a species of animal or bird

protected by law, unless

otherwise authorized by

the state game commission

66-3-1010.3

100.00

operating an off-highway

motor vehicle in pursuit of

or harassment of livestock

in any manner that negatively

affects the livestock's

condition

66-3-1010.3

100.00

operating an off-highway

motor vehicle on or within

an earthen tank or other

structure meant to water

livestock or wildlife

66-3-1010.3

100.00

operating a motor vehicle

in a manner that has a

direct negative effect on

or interferes with persons

engaged in agricultural

practices

66-3-1010.3

100.00

a person under the age of

eighteen operating an

off-highway motor vehicle

without wearing eye

protection and a safety

helmet

66-3-1010.3

100.00

a person under the age of

eighteen operating an

off-highway motor vehicle

while carrying a passenger

66-3-1010.3

100.00

a person under the age of

fifteen but at least ten

years of age who operates

an off-highway motor vehicle

in violation of the supervision

requirements of the Off-Highway

Motor Vehicle Act

66-3-1010.3

100.00

a person under the age of

ten operating an all-terrain

vehicle or recreational off-highway

motor vehicle that is not an

age-appropriate size-fit or

who operates an off-highway

motor vehicle in violation

of the supervision requirements

of this section

66-3-1010.3

100.00

CLASS 4 VIOLATIONS

SECTION

VIOLATED

PENALTY

ASSESSMENT

operating an off-highway

motor vehicle in a

careless, reckless or

negligent manner so as

to endanger the person

or property of another

66-3-1010.3

$200.00

operating an off-highway

motor vehicle on any road

or area closed to off- highway

motor vehicle traffic under

local, state or federal regulations

66-3-1010.3

200.00

operating an off-highway

motor vehicle on a

limited-access highway

or freeway

66-3-1011

200.00.

C. The penalty for second, third and subsequent violations within a three-year time period shall be increased as follows:

(1) a second violation in a class 1 penalty category involving failure to possess a registration certificate or nonresident permit shall be increased to a class 2 penalty category;

(2) any class 2 or class 3 violation for a second or greater infraction within a three-year period shall be increased to the next-highest penalty assessment category; and

(3) each subsequent violation in a class 4 penalty category will result in an additional penalty of two hundred dollars ($200).

D. Multiple violations for the same incident shall be treated as a single event and shall not result in graduated penalties.

E. The term "penalty assessment misdemeanor" does not include a violation that has caused or contributed to the cause of an accident resulting in injury or death to a person.

F. When an alleged violator of a penalty assessment misdemeanor elects to accept a notice to appear in lieu of a notice of penalty assessment, a fine imposed upon later conviction shall not exceed the penalty assessment established for the particular penalty assessment misdemeanor, and probation imposed upon a suspended or deferred sentence shall not exceed ninety days.

History: Laws 2005, ch. 325, 22; 2009, ch. 53, 12.



Section 66-3-1021 - Legislative oversight.

66-3-1021. Legislative oversight.

In addition to reporting to the legislative finance committee pursuant to the performance review and budgeting process, the department shall report to the appropriate interim committee appointed by the New Mexico legislative council on the status of implementation of the Off-Highway Motor Vehicle Act. The department shall report to the appropriate committee of the legislature on the status of existing and proposed rules and relevant enforcement issues.

History: Laws 2009, ch. 53, 13.






Part 12 - OTHER VEHICLES

Section 66-3-1101 - Mopeds; standards; operator requirements; application of Motor Vehicle Code.

66-3-1101. Mopeds; standards; operator requirements; application of Motor Vehicle Code.

A. Mopeds shall comply with those motor vehicle safety standards deemed necessary and prescribed by the director of motor vehicles.

B. Operators of mopeds shall have in their possession while operating a moped a valid driver's license of any class or permit, issued to them.

C. Except as provided in Subsections A and B of this section, none of the provisions of the Motor Vehicle Code [66-1-1 NMSA 1978] relating to motor vehicles or motorcycles as defined in that code shall apply to a moped.

D. As used in this section, "moped" means a two-wheeled or three-wheeled vehicle with an automatic transmission and a motor having a piston displacement of less than fifty cubic centimeters, which is capable of propelling the vehicle at a maximum speed of not more than thirty miles per hour on level ground at sea level.

History: 1953 Comp., 64-3-1101, enacted by Laws 1978, ch. 35, 213; 1981, ch. 361, 17.



Section 66-3-1102 - Electric personal assistive mobility devices; standards; operator requirements; applicability; penalties.

66-3-1102. Electric personal assistive mobility devices; standards; operator requirements; applicability; penalties.

A. An electric personal assistive mobility device shall be equipped with:

(1) front, rear and side reflectors;

(2) a braking system that enables the operator to bring the device to a controlled stop; and

(3) if operated at any time from one-half hour after sunset to one-half hour before sunrise, a lamp that emits a white light that sufficiently illuminates the area in front of the device.

B. The secretary shall by rule prescribe motor vehicle safety standards applicable to electric personal assistive mobility devices.

C. An operator of an electric personal assistive mobility device traveling on a sidewalk, roadway or bicycle path shall have the rights and duties of a pedestrian and shall exercise due care to avoid colliding with pedestrians. An operator shall yield the right of way to pedestrians.

D. Except as provided in this section, no other provisions of the Motor Vehicle Code [66-1-1 NMSA 1978] shall apply to electric personal assistive mobility devices.

E. An operator who violates a provision of this section shall receive a warning for the first offense. For a second offense, the operator shall be punished by a fine of ten dollars ($10.00). For a third or subsequent offense, in addition to the fine, the electric personal assistive mobility device shall be impounded for up to thirty days.

F. This section does not apply to personal assistive mobility devices used by persons with disabilities.

History: Laws 2002, ch. 38, 1; 2007, ch. 319, 38.



Section 66-3-1103 - Neighborhood electric cars.

66-3-1103. Neighborhood electric cars.

A. A neighborhood electric car shall be equipped with head lamps, stop lamps, front and rear turn signal lamps, tail lamps, reflex reflectors, a parking brake, at least one interior and one exterior rear view mirror, a windshield, windshield wipers, a speedometer, an odometer, braking for each wheel, seat belts and a vehicle identification number.

B. Except as provided in Subsection C or D of this section, a neighborhood electric car, properly registered pursuant to the provisions of the Motor Vehicle Code [66-1-1 NMSA 1978], in compliance with the Mandatory Financial Responsibility Act [66-5-201 through 66-5-239 NMSA 1978] and driven by an individual with a valid driver's license, may be operated on any street, roadway or highway under the jurisdiction of either the state or a local authority if the posted maximum speed limit is thirty-five miles per hour or less; provided, a neighborhood electric car may cross at an intersection or permitted crossing point at any street, roadway or highway that has a posted maximum speed limit higher than thirty-five miles per hour.

C. A local authority may prohibit the operation of neighborhood electric cars on any road under its jurisdiction if the governing body of the local authority determines that the prohibition is necessary in the interest of safety.

D. The department of transportation may prohibit the operation of neighborhood electric cars on any road under its jurisdiction if it determines that the prohibition is necessary in the interest of safety.

E. Neighborhood electric cars are exempt from the following provisions:

(1) the emblems or flashing lights requirement for slow-moving vehicles in Section 66-3-887 NMSA 1978;

(2) any requirement for vehicle emission inspections adopted by a local authority pursuant to Subsection C of Section 74-2-4 NMSA 1978; and

(3) the minimum motor displacement requirement of Paragraph (2) of Subsection A of Section 66-7-405 NMSA 1978.

History: Laws 2004, ch. 7, 1; 2004, ch. 96, 1; 2007, ch. 319, 39.









Article 4 - Licensing of Dealers and Wreckers

Section 66-4-1 - Dealers, wholesalers and distributors of vehicles and title service companies must be licensed; presumption of conducting business.

66-4-1. Dealers, wholesalers and distributors of vehicles and title service companies must be licensed; presumption of conducting business.

A. A person, unless licensed to do so by the department, shall not carry on or conduct the active trade or business of:

(1) a dealer in motor vehicles of a type subject to registration pursuant to the Motor Vehicle Code, including:

(a) trailers, but not trailers sold as kits;

(b) recreational vehicles designed to be towed;

(c) motorcycles over fifty-five cubic centimeters; and

(d) off-highway motor vehicles pursuant to the Off-Highway Motor Vehicle Act [66-3-1001 to 66-3-1016 and 66-3-1017 to 66-3-1020 NMSA 1978];

(2) wholesaling of vehicles. Any person who sells or offers for sale vehicles of a type subject to registration in this state, to a vehicle dealer licensed pursuant to the Motor Vehicle Code or who is franchised by a manufacturer, distributor or vehicle dealer to sell or promote the sale of vehicles dealt in by such manufacturer, distributor or vehicle dealer shall be presumed to be conducting the business of wholesaling;

(3) distributing of vehicles. Any person who distributes or sells new or used motor vehicles to dealers and who is not a manufacturer shall be presumed to be conducting the business of distributing vehicles; or

(4) a title service company. Any person who for consideration prepares or submits applications for the registration of or title to vehicles shall be presumed to be engaging in the business of a title service company.

B. Application for a dealer, wholesaler, distributor or title service company license shall be made upon the form prescribed by the department and shall contain the name and address of the applicant and, when the applicant is a partnership, the name and address of each partner or, when the applicant is a corporation, the names of the principal officers of the corporation and the state in which incorporated and the place where the business is to be conducted and the nature of the business and such other information as may be required by the department. Every application shall be verified by the oath or affirmation of the applicant, if an individual, or, in the event an applicant is a partnership or corporation, by a partner or officer of the partnership or corporation. Every application shall be accompanied by the fee required by law.

C. To ensure that a dealer, wholesaler, distributor or title service company complies with this section, the secretary may apply to a district court of this state to have a person operating without a license as required by this section or operating without the bond required by Section 66-4-7 NMSA 1978 enjoined from engaging in business until that person complies with the requirements of licensing as provided by this section and the bonding requirements of Section 66-4-7 NMSA 1978.

History: 1953 Comp., 64-4-1, enacted by Laws 1978, ch. 35, 214; 1981, ch. 361, 18; 1989, ch. 318, 12; 1998, ch. 48, 12; 1999, ch. 122, 2; 2003, ch. 410, 1; 2005, ch. 324, 12; 2005, ch. 325, 23.



Section 66-4-1.1 - Auto recycler license; presumption of conducting business.

66-4-1.1. Auto recycler license; presumption of conducting business.

A. A person desiring to engage in the business of wrecking or dismantling vehicles for the purpose of reselling parts or scrap material shall apply to the department for an auto recycler license. A person possessing three or more wrecked, dismantled or partially wrecked or dismantled vehicles who regularly sells or offers for sale used vehicle parts or vehicle scrap material within the period of one year shall be presumed to be conducting business as an auto recycler.

B. An auto recycler licensee shall not sell motor vehicles of a type subject to registration pursuant to the Motor Vehicle Code [66-1-1 NMSA 1978].

C. Application for an auto recycler license shall be made upon the form prescribed by the department and shall contain the name and address of the applicant and, when the applicant is a partnership, the name and address of each partner or, when the applicant is a corporation, the names of the principal officers of the corporation and the state in which incorporated and the place where the business is to be conducted and the nature of the business and such other information as may be required by the department. Every application shall be verified by the oath or affirmation of the applicant, if an individual, or, in the event an applicant is a partnership or corporation, by a partner or officer of the partnership or corporation. Every application shall be accompanied by the fee required by law.

D. To ensure that an auto recycler complies with this section, the secretary may apply to a district court of this state to have a person operating without a license as required by this section or operating without the bond required by Section 66-4-7 NMSA 1978 enjoined from engaging in business until that person complies with the requirements of licensing as provided by this section and the bonding requirements of Section 66-4-7 NMSA 1978.

History: Laws 2005, ch. 324, 13.



Section 66-4-2 - Department to issue license.

66-4-2. Department to issue license.

A. Except for recreational vehicles, the department, upon receiving an initial nonfranchise dealership application accompanied by the required fee and when satisfied that the applicant is of good character, has completed eight hours of education training as approved by the department and complies with the laws of this state with reference to the registration of vehicles and certificates of title and the provisions of the Motor Vehicle Code [Chapter 66, Article 1 NMSA 1978], shall issue to the applicant a license that entitles the licensee to conduct the business of a dealer, auto recycler or title service company. The license may be renewed upon application, payment of the fee required by law and completion every two years of four hours of continuing education as approved by the department. A licensee shall not lease, loan, transfer or sell its license to another person, and no person shall use the license of another person for any purpose.

B. A dealer or auto recycler licensee, before moving any of the licensee's places of business or opening any additional place of business, shall apply to the department for and obtain a supplemental license for which no fee shall be charged. No supplemental license shall be issued to a dealer, other than a dealer in motorcycles only, for an additional place of business unless the business already has an established place of business.

C. A person to whom the department has issued a license to conduct the business of a dealer in motorcycles only is also deemed a recycler of motorcycles without additional license.

History: 1953 Comp., 64-4-2, enacted by Laws 1978, ch. 35, 215; 1991, ch. 196, 1; 1999, ch. 122, 3; 2005, ch. 15, 1; 2005, ch. 324, 14; 2007, ch. 318, 1; 2007, ch. 319, 40; 2012, ch. 59, 1.



Section 66-4-2.1 - Recreational vehicle dealers; licensure; special events.

66-4-2.1. Recreational vehicle dealers; licensure; special events.

A. A dealer, as defined in Section 66-1-4.4 NMSA 1978, shall apply to and be issued by the department a license to deal in recreational vehicles if the department finds the applicant is in compliance with department rules regarding registration of vehicles, certificates of title and all provisions of the Motor Vehicle Code [66-1-1 NMSA 1978]. Renewal of a license shall be according to rules of the department for a period of twelve months.

B. The department shall issue a "special event" license to a licensed New Mexico recreational vehicle dealer to conduct business at a location other than the dealer's listed primary place of business, upon forms issued by the department, provided:

(1) the special event is focused on the business of recreational vehicles as conducted at the applicant's primary place of business;

(2) the location of the special event is an established place of business; and

(3) the majority of recreational vehicle dealers in the county where the special event is to be held are notified, in a manner approved by the department, of the special event and offered the opportunity to participate and offer vehicles for sale under identical conditions established by and for the applicant and approved by the department. The applicant may charge other recreational vehicle dealers a participation fee sufficient to defray the actual expenses of the special event; or

(4) if the special event is sponsored by a national recreational vehicle organization and the applicant is not licensed to do business in New Mexico, the application is accompanied by an application and a certified letter from that New Mexico licensed dealer committing to serve as host dealer to the out-of-state applicant.

History: Laws 2005, ch. 15, 2.



Section 66-4-2.2 - Off-site sales.

66-4-2.2. Off-site sales.

A. A New Mexico licensed dealer, before offering a vehicle or vessel for sale at a temporary off-site location, shall apply to the department for and obtain an off-site permit. No off-site permit shall be issued to a New Mexico licensed dealer, other than a dealer in motorcycles only, for a temporary off-site location unless the dealer:

(1) documents to the satisfaction of the department that the dealer has offered the majority of dealers, other than dealers in motorcycles only, in the county in which the proposed temporary off-site location would be located, the opportunity to offer vehicles or vessels for sale at the proposed temporary off-site location; provided that the offer shall be for sale of vehicles or vessels at all times during which the applicant proposes to sell vehicles or vessels and shall not be conditioned upon the payment of a fee by a dealer to whom the off-site permit is addressed that is greater than a fair share of the actual expenses; and

(2) obtains either an original rider to the dealer's existing corporate surety bond or an original corporate surety bond in compliance with the provisions of Section 66-4-7 NMSA 1978 to cover the proposed temporary off-site location and dates of sale.

B. All temporary off-site locations shall be identified by prominently displayed signs identifying the names of the New Mexico licensed dealers selling vehicles or vessels at the temporary off-site location and shall be of sufficient size or space to permit the safe display of the vehicles or vessels offered for sale.

History: Laws 2007, ch. 319, 41.



Section 66-4-3 - Refusal to issue license; cancellation or suspension of license or use of temporary permits; hearing; appeal.

66-4-3. Refusal to issue license; cancellation or suspension of license or use of temporary permits; hearing; appeal.

A. The department may refuse to issue a license for just cause and may cancel or suspend a license or use of a temporary registration permit, demonstration permit or transport permit for violation of the Motor Vehicle Code. The action authorized in this section shall be taken only after a hearing before the administrative hearings office. Within ten days after completion of the hearing, the hearing officer designated to conduct the hearing shall cause to be served upon all parties, in the manner provided in Section 66-2-11 NMSA 1978, the hearing officer's findings and decision. The decision shall be:

(1) granting a license or refusing to grant a license;

(2) continuing a license, canceling a license or suspending a license for a time stated; or

(3) continuing use of dealer plates and temporary registration permits, demonstration permits or transport permits, canceling dealer plates and temporary registration permits, demonstration permits or transport permits or suspending use of temporary registration permits, demonstration permits or transport permits for a time stated.

B. A party aggrieved by the hearing officer's decision may file an appeal in the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: 1953 Comp., 64-4-3, enacted by Laws 1978, ch. 35, 216; 1998, ch. 55, 77; 1999, ch. 265, 78; 2007, ch. 319, 42; 2015, ch. 73, 29.



Section 66-4-4 - Criminal offender's character evaluation.

66-4-4. Criminal offender's character evaluation.

The provisions of the Criminal Offender Employment Act [28-2-1 to 28-2-6 NMSA 1978] govern any consideration of criminal records required or permitted by Sections 66-4-1 through 66-4-9 NMSA 1978.

History: 1953 Comp., 64-4-4, enacted by Laws 1978, ch. 35, 217; 1999, ch. 122, 4.



Section 66-4-5 - Records of purchases, of sales and of vehicles dismantled.

66-4-5. Records of purchases, of sales and of vehicles dismantled.

A. A dealer licensee shall maintain a record in a form prescribed by the department of every vehicle of a type subject to registration pursuant to the provisions of the Motor Vehicle Code [66-1-1 NMSA 1978] that is bought, sold or exchanged by the licensee or received by the licensee for sale or exchange.

B. An auto recycler licensee shall maintain a record in a form prescribed by the department of:

(1) every vehicle of a type subject to registration pursuant to the provisions of the Motor Vehicle Code that is bought, exchanged or received and dismantled or otherwise destroyed by the licensee; and

(2) every motor vehicle body, chassis or engine that is sold or otherwise disposed of by the licensee.

C. Every record required to be maintained pursuant to Subsection A or B of this section shall state the name and address of the person from whom the vehicle was purchased or acquired and the date of the purchase; the name and address of the person to whom the vehicle or the motor vehicle body, chassis or engine was sold or otherwise disposed of and the date of the sale or disposition; and a sufficient description of every vehicle or motor vehicle body, chassis or engine by name and identifying numbers sufficient to identify the vehicle or motor vehicle body, chassis or engine.

D. A title service company licensee shall maintain a record of:

(1) every temporary registration permit issued;

(2) every title and registration application accepted for processing; and

(3) any other information prescribed by the department.

E. Every record required to be maintained pursuant to the provisions of this section shall be retained for a period of three years from the end of the year in which the record was created and shall be open to inspection by any peace officer or officer of the department during reasonable business hours. If the licensee fails to maintain the records required or to permit their inspection during reasonable business hours, the license becomes invalid.

History: 1953 Comp., 64-4-5, enacted by Laws 1978, ch. 35, 218; 1999, ch. 122, 5; 2005, ch. 324, 15; 2007, ch. 319, 43.



Section 66-4-6 - Place of business.

66-4-6. Place of business.

A. No license shall be issued to a dealer or auto recycler unless an established place of business as defined in the Motor Vehicle Code [66-1-1 NMSA 1978] is maintained by the dealer or auto recycler. Each license to carry on or conduct the business of a dealer or auto recycler becomes invalid when the licensee fails to maintain an established place of business as defined in the Motor Vehicle Code.

B. No license shall be issued to a title service company unless that company maintains a physical place of business accessible to the public and provides the department with the physical address of that place of business. A place of business shall be open to inspection by a peace officer or the department during reasonable business hours. The license of the title service company may be suspended or canceled if the title service company fails to maintain a place of business accessible to the public or does not allow inspection during reasonable business hours by a peace officer or the department.

History: 1953 Comp., 64-4-6, enacted by Laws 1978, ch. 35, 219; 1999, ch. 122, 6; 2005, ch. 324, 16.



Section 66-4-7 - Dealers, wholesalers, distributors and auto recyclers; title service companies; dealers of motorcycles only; bond.

66-4-7. Dealers, wholesalers, distributors and auto recyclers; title service companies; dealers of motorcycles only; bond.

A. Before issuance of any dealer's license, wholesaler's license, distributor's license, auto recycler's license or title service company license, the applicant shall procure and file with the department a corporate surety bond in the amount of fifty thousand dollars ($50,000). An applicant for a dealer's license for motorcycles only shall procure and file with the department a corporate surety bond in the amount of twelve thousand five hundred dollars ($12,500). The corporate surety shall be licensed by the public regulation commission or a successor entity to do business in this state as a surety and the form of the bond shall be approved by the attorney general. The bond shall be payable to the state for the use and benefit of the purchaser and the purchaser's vendees, conditioned upon payment of any loss, damage and expense sustained by the purchaser or the purchaser's vendees, or both, by reason of failure of the title of the vendor, by any fraudulent misrepresentations or by any breach of warranty as to freedom from liens on the motor vehicle or motorcycle sold by the dealer, wholesaler, distributor, dealer of motorcycles only or auto recycler. The bond shall be continuous in form and limited to the payment of fifty thousand dollars ($50,000) in total aggregate liability on a dealer's license, wholesaler's license, distributor's license, auto recycler's license or a title service company license and twelve thousand five hundred dollars ($12,500) on a dealer's license for motorcycles only.

B. No applicant for a dealer's license, wholesaler's license, distributor's license or dealer's license for motorcycles only who files bond in the amount and form specified in Subsection A of this section shall be required to file any additional bond to conduct a business of wrecking or dismantling motor vehicles or motorcycles. Conversely, no applicant for an auto recycler's license who files bond in the amount and form specified in Subsection A of this section shall be required to file any additional bond to conduct a business of dealer, distributor, wholesaler or dealer of motorcycles only.

C. In lieu of the bond required in this section, the dealer, wholesaler, distributor, auto recycler or dealer of motorcycles only may elect to file with the department the equivalent amount of cash or bonds of the United States or New Mexico or of any political subdivision of the state.

D. The license of a dealer, wholesaler, distributor or auto recycler or of a title service company may be suspended or canceled if the dealer, wholesaler, distributor, auto recycler or title service company fails to have in effect the required bond or other security.

History: 1953 Comp., 64-4-7, enacted by Laws 1978, ch. 35, 220; 1981, ch. 361, 19; 1983, ch. 238, 1; 1998, ch. 48, 13; 1999, ch. 122, 7; 2005, ch. 324, 17.



Section 66-4-9 - Penalty for destroying or dismantling in violation of the act.

66-4-9. Penalty for destroying or dismantling in violation of the act.

A. Any person violating any provision of Sections 66-3-119 and 66-3-121, 66-3-123 through 66-3-125 and 66-4-1 through 66-4-9 NMSA 1978 is guilty of a misdemeanor and shall be punished by a fine of three hundred dollars ($300) or by imprisonment for not less than thirty days, or both.

B. The penalty upon second conviction of such offense shall be that provided for a fourth degree felony.

History: 1953 Comp., 64-4-9, enacted by Laws 1978, ch. 35, 222.






Article 5 - Licensing of Operators and Chauffeurs; Financial Responsibility; Uninsured Motorists' Insurance; Identification Cards

Part 1 - OPERATORS' AND CHAUFFEURS' LICENSES

Section 66-5-1.1 - Definition.

66-5-1.1. Definition.

As used in Sections 66-5-8 and 66-5-9 NMSA 1978, "traffic violation" means:

A. failure to obey traffic-control devices, as provided in Section 66-7-104 NMSA 1978;

B. failure to obey traffic-control signals, as provided in Section 66-7-105 NMSA 1978;

C. speeding, as provided in Section 66-7-301 NMSA 1978;

D. failure to yield, as provided in Sections 66-7-328 through 66-7-332.1 NMSA 1978;

E. child not in restraint device or seat belt, as provided in Section 66-7-369 NMSA 1978;

F. failure to properly fasten safety belt, as provided in Section 66-7-372 NMSA 1978;

G. homicide by vehicle, as provided in Section 66-8-101 NMSA 1978;

H. injury to pregnant woman by vehicle, as provided in Section 66-8-101.1 NMSA 1978;

I. driving while under the influence of intoxicating liquor or drugs, as provided in Section 66-8-102 NMSA 1978;

J. refusal to submit to chemical tests, as provided in Section 66-8-111 NMSA 1978;

K. reckless driving, as provided in Section 66-8-113 NMSA 1978;

L. careless driving, as provided in Section 66-8-114 NMSA 1978;

M. racing on highways, as provided in Section 66-8-115 NMSA 1978;

N. using a mobile communication device while driving a motor vehicle, unless the driver holds a valid amateur radio operator license issued by the federal communications commission and is operating an amateur radio. As used in this subsection:

(1) "driving" means being in actual physical control of a motor vehicle on a highway or street, except that "driving" does not include being lawfully parked; and

(2) "mobile communication device" means a wireless communication device that is designed to receive and transmit voice, text or image communication; or

O. buying, attempting to buy, receiving, possessing or permitting oneself to be served alcoholic beverages, as provided in Subsection C of Section 60-7B-1 NMSA 1978.

History: Laws 1999, ch. 175, 1; 2011, ch. 143, 1.



Section 66-5-1.2 - Definition; tribe.

66-5-1.2. Definition; tribe.

As used in Sections 66-5-25, 66-5-26, 66-5-30 and 66-8-102 NMSA 1978, "tribe" means an Indian nation, tribe or pueblo that is located wholly or partially in New Mexico and that has executed an intergovernmental agreement with the state pursuant to Section 66-5-27.1 NMSA 1978.

History: Laws 2003, ch. 164, 4.



Section 66-5-2 - Drivers must be licensed.

66-5-2. Drivers must be licensed.

A. Except those expressly exempted from the Motor Vehicle Code, no person shall drive any motor vehicle, neighborhood electric car or moped upon a highway in this state unless the person:

(1) holds a valid license issued under the provisions of the Motor Vehicle Code; and

(2) has surrendered to the division any other license previously issued to the person by this state or by another state or country or has filed an affidavit with the division that the person does not possess such other license; however, the applicant need not surrender a motorcycle license duly obtained under Paragraph (4) of Subsection A of Section 66-5-5 NMSA 1978.

B. Any person licensed under the provisions of the Motor Vehicle Code or expressly exempted from licensure may exercise the privilege granted upon all streets and highways in this state and shall not be required to obtain any other license to exercise the privilege by any county, municipality or any other local body having authority to adopt local police regulations.

C. A person charged with violating the provisions of this section shall not be convicted if the person produces, in court, a driver's license issued to the person that was valid at the time of the person's arrest.

History: 1953 Comp., 64-5-2, enacted by Laws 1978, ch. 35, 224; 1981, ch. 361, 20; 1989, ch. 318, 13; 2007, ch. 319, 44; 2013, ch. 204, 3.



Section 66-5-2.1 - Consent to registration with the selective service system; applicability.

66-5-2.1. Consent to registration with the selective service system; applicability.

A. Every male citizen of the state of New Mexico and every other male person residing in the state of New Mexico who, on the day or days fixed for the first or any subsequent Selective Service Act registration, is between the ages of eighteen and twenty-six shall consent to his registration in compliance with the requirements of the federal Military Selective Service Act, 50 U.S.C. App. 453 et seq., when applying to receive or renew a driver's license or identification card.

B. The division shall forward in an electronic format the necessary personal information required for registration of the applicants identified in Subsection A of this section to the selective service system. The applicant's submission of the application shall serve as an indication that the applicant has already registered with the selective service or that he is authorizing the division to forward to the selective service the necessary information for registration. The division shall notify the applicant on the application that his submission of the application will serve as his consent to be registered with the selective service system if he is required to do so by federal law.

C. The provisions of this section shall apply to every male citizen of the state of New Mexico and every other male person residing in the state of New Mexico who, on the day or days fixed for the first or any subsequent Selective Service Act registration, is between the ages of eighteen and twenty-six who are applying for issuance, renewal or duplication of an instruction permit, a driver's license, a provisional driver's license, a commercial driver's license or an identification card on or after the effective date of this act.

D. The provisions of this section shall not be applicable to any alien lawfully admitted to the United States as a nonimmigrant under Section 101(a)(15) of the Immigration and Nationality Act, as amended (66 Stat. 163; 8 U.S.C. 1101), for so long as he continues to maintain a lawful nonimmigrant status in the United States.

History: Laws 2003, ch. 425, 1.



Section 66-5-4 - Persons exempt from licensure.

66-5-4. Persons exempt from licensure.

The following persons are exempt from licensure under the Motor Vehicle Code [66-1-1 NMSA 1978]:

A. military personnel while driving a motor vehicle owned or leased by the United States department of defense;

B. a person who is at least fifteen years of age and who has in immediate possession a valid driver's license issued to the person in the person's home state or country may drive a motor vehicle in this state, except that the person shall obtain a license upon becoming a resident and before the person is employed for compensation by another for the purpose of driving a motor vehicle;

C. a nonresident who is at least eighteen years of age whose home state or country does not require the licensing of drivers may drive a motor vehicle for a period of not more than one hundred eighty days in any calendar year if the motor vehicle driven is duly registered in the home state or country of the nonresident;

D. a driver of a farm tractor or implement of husbandry temporarily drawn, moved or propelled on the highway; and

E. a driver of an off-highway motorcycle.

History: 1953 Comp., 64-5-4, enacted by Laws 1978, ch. 35, 226; 1989, ch. 318, 14; 2005, ch. 124, 2; 2007, ch. 321, 3.



Section 66-5-5 - Persons not to be licensed.

66-5-5. Persons not to be licensed.

The division shall not issue a driver's license under the Motor Vehicle Code to any person:

A. who is under the age of eighteen years, except the division may, in its discretion, issue:

(1) an instruction permit to a person fifteen years of age or older who is enrolled in and attending or has completed a driver education course approved by the bureau that includes a DWI education and prevention component;

(2) a provisional license to a person fifteen years and six months of age or older:

(a) who has completed a driver education course approved by the bureau or offered by a public school that includes a DWI education and prevention component and has had an instruction permit for at least six months as provided in Section 66-5-8 NMSA 1978; and

(b) who has successfully completed a practice driving component;

(3) a driver's license to a person sixteen years and six months of age or older:

(a) who has had a provisional license for at least a twelve-month period immediately preceding the date of the application for the driver's license as provided in Section 66-5-9 NMSA 1978;

(b) who has complied with restrictions on that license; and

(c) who has not been adjudicated for an offense involving the use of alcohol or drugs during the twelve-month period immediately preceding the application for the driver's license and who has no pending adjudications alleging an offense involving the use of alcohol or drugs at the time of application; and

(4) to a person thirteen years of age or older who passes an examination prescribed by the division, a license restricted to the operation of a motorcycle; provided that:

(a) the motorcycle is not in excess of one hundred cubic centimeters displacement;

(b) no holder of an initial license may carry any other passenger while driving a motorcycle; and

(c) the director approves and certifies motorcycles as not in excess of one hundred cubic centimeters displacement and by rule provides for a method of identification of such motorcycles by all law enforcement officers;

B. whose license or driving privilege has been suspended or denied, during the period of suspension or denial, or to any person whose license has been revoked, except as provided in Section 66-5-32 NMSA 1978 and the Ignition Interlock Licensing Act [66-5-501 through 66-5-504 NMSA 1978];

C. who is an habitual user of narcotic drugs or alcohol or an habitual user of any drug to a degree that renders the person incapable of safely driving a motor vehicle;

D. who is four or more times convicted of driving a motor vehicle while under the influence of intoxicating liquor or narcotic drug regardless of whether the convictions are under the laws or ordinances of this state or any municipality or county of this state or under the laws or ordinances of any other state, the District of Columbia or any governmental subdivision thereof, except as provided in the Ignition Interlock Licensing Act. Five years from the date of the fourth conviction and every five years thereafter, the person may apply to any district court of this state for restoration of the license, and the court, upon good cause being shown, may order restoration of the license applied for; provided that the person has not been subsequently convicted of driving a motor vehicle while under the influence of intoxicating liquor or drugs. Upon issuance of the order of restoration, a certified copy shall immediately be forwarded to the division, and if the person is otherwise qualified for the license applied for, the four previous convictions shall not prohibit issuance of the license;

E. who was convicted on or after June 17, 2005 of driving a motor vehicle while under the influence of intoxicating liquor or drugs pursuant to the laws or ordinances of any other state or any governmental subdivision thereof, unless the person obtains an ignition interlock license as provided in the Ignition Interlock Licensing Act for a period of one year for a first conviction; a period of two years for a second conviction; a period of three years for a third conviction; or the remainder of the offender's life for a fourth or subsequent conviction, subject to a five-year review as provided in Subsection D of this section. Upon presentation of proof satisfactory to the division, the division may credit time spent by a person operating a motor vehicle with an ignition interlock or comparable device, as a condition of the person's sentence for a conviction in another jurisdiction, against the ignition interlock time requirements imposed by this subsection. The division shall promulgate rules necessary for granting credit to persons who participate in comparable out-of-state programs following a conviction for driving a motor vehicle while under the influence of intoxicating liquor or drugs. The requirements of this subsection shall not apply to a person who:

(1) has only one conviction for driving a motor vehicle while under the influence of intoxicating liquor or drugs that did not result in great bodily harm or death, and that conviction is pursuant to the laws or ordinances of any other state or any governmental subdivision thereof and who presents proof satisfactory to the division that the person completed all conditions of the person's sentence for the conviction in the other jurisdiction, whether or not installation of an ignition interlock device was a condition of the sentence; provided, however, that at least twelve months have passed since the person's conviction; or

(2) applies for a driver's license ten years or more from the date of the person's last conviction, except for a person who is subject to lifetime driver's license revocation for a conviction in another jurisdiction pursuant to this subsection;

F. who has previously been afflicted with or who is suffering from any mental disability or disease that would render the person unable to drive a motor vehicle with safety upon the highways and who has not, at the time of application, been restored to health;

G. who is required by the Motor Vehicle Code to take an examination, unless the person has successfully passed the examination;

H. who is required under the laws of this state to deposit proof of financial responsibility and who has not deposited the proof;

I. when the director has good cause to believe that the operation of a motor vehicle on the highways by the person would be inimical to public safety or welfare; or

J. as a motorcycle driver who is less than eighteen years of age and who has not presented a certificate or other evidence of having successfully completed a motorcycle driver education program licensed or offered in conformance with rules of the bureau.

History: 1953 Comp., 64-5-5, enacted by Laws 1978, ch. 35, 227; 1979, ch. 329, 1; 1981, ch. 361, 21; 1984, ch. 72, 1; 1989, ch. 329, 4; 1993, ch. 68, 39; 1999, ch. 175, 2; 2003, ch. 239, 7; 2005, ch. 241, 1; 2005, ch. 269, 1; 2007, ch. 316, 1; 2007, ch. 317, 1; 2011, ch. 143, 2; 2017, ch. 17, 1; 2017, ch. 79, 1.



Section 66-5-6 - Health standards advisory board.

66-5-6. Health standards advisory board.

A. There shall be a "health standards advisory board" consisting of five members of the healing arts professions appointed by the secretary with the assistance of the secretary of health.

B. The health standards advisory board shall advise the secretary on physical and mental criteria and vision standards relating to the licensing of drivers under the provisions of the Motor Vehicle Code [66-1-1 NMSA 1978].

C. The department, having cause to believe that a licensed driver or applicant may not be physically, visually or mentally qualified to be licensed, may obtain the advice of the health standards advisory board. The board may formulate its advice from records and reports or may cause an examination and report to be made by one or more members of the board or any other qualified person it may designate. The licensed driver or applicant may cause a written report to be forwarded to the board by a healing arts practitioner of his choice, and it shall be given due consideration by the board only after the licensed driver or applicant has again undergone an on-the-road examination and any physical, visual or mental tests as recommended by the board. These examinations and tests may not be waived by the department.

D. Members of the health standards advisory board and other persons making examinations shall not be held liable for their opinions and recommendations presented pursuant to this section.

E. The secretary shall pay members of the health standards advisory board per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 NMSA 1978] and, in addition, may determine and pay an hourly rate for work performed not to exceed fifty dollars ($50.00) per hour and not to exceed twenty hours per month.

F. Reports received or made by the health standards advisory board or its members for the purpose of assisting the department in determining whether a person is qualified to be licensed are for the confidential use of the board or the department and may not be divulged to any person or used as evidence in any trial.

History: 1953 Comp., 64-5-6, enacted by Laws 1978, ch. 35, 228; 1989, ch. 318, 15; 1995, ch. 135, 16; 1995, ch. 136, 1; 2004, ch. 59, 10.



Section 66-5-7 - Driver's license; classification; examinations.

66-5-7. Driver's license; classification; examinations.

A. The division, upon issuing a driver's license, shall indicate on the license the type or general class of vehicles the licensee may drive. The division shall establish such qualifications, after public hearings, as it deems reasonably necessary for the safe operation of various types, sizes or combinations of vehicles and shall appropriately examine each applicant to determine his qualifications according to the type or general class of license for which he has applied.

B. The division, in issuing the driver's license for certain types or general classes of vehicles, may waive any on-the-road examination for applicants except as provided in Section 66-5-6 NMSA 1978. The division may certify certain employers, governmental agencies or other appropriate organizations to train and test all applicants for the type or general class of licenses if the training and testing meet the standards established by the director.

History: 1953 Comp., 64-5-7, enacted by Laws 1978, ch. 35, 229; 1995, ch. 136, 2.



Section 66-5-8 - Provisional licenses; instruction permits; driver education students; temporary licenses.

66-5-8. Provisional licenses; instruction permits; driver education students; temporary licenses.

A. A person fifteen years and six months of age or older may apply to the division for a provisional license if the person:

(1) has completed a driver education course approved by the bureau that includes a DWI prevention and education component;

(2) has had an instruction permit for at least six months; provided that thirty days shall be added to the six months for each adjudication or conviction of a traffic violation committed during the time the person was driving with an instruction permit;

(3) has not been cited for a traffic violation that is pending at the time of application; and

(4) has successfully completed a practice driving component.

B. Successful completion of a practice driving component shall include not less than fifty hours of actual driving by the applicant, including not less than ten hours of night driving. An applicant for a provisional license who cannot drive at night due to low nighttime vision may be exempted from the night driving requirement of this subsection; provided that the applicant submits to the division an ophthalmologic or optometric report from a licensed ophthalmologist or optometrist who attests to the applicant's visual condition and its effect on the applicant's driving ability. The applicant's parent or guardian shall certify that the applicant has completed the practice driving component.

C. When operating a motor vehicle, a provisional licensee may be accompanied by not more than one passenger under the age of twenty-one who is not a member of the licensee's immediate family. A provisional license entitles the licensee, while having the license in the licensee's immediate possession, to operate a motor vehicle upon the public highways between the hours of 5:00 a.m. and midnight unless the provisional licensee is eligible for a license restricting driving to daylight hours. A provisional licensee may drive at any hour unless otherwise restricted as provided in this subsection if:

(1) accompanied by a licensed driver who is twenty-one years of age or older;

(2) required by family necessity as evidenced by a signed statement of a parent or guardian;

(3) required by medical necessity as evidenced by a signed statement from medical personnel;

(4) driving to and from work as evidenced by a signed statement from the licensee's employer;

(5) driving to and from school or a religious activity as evidenced by a signed statement of a school or religious official or a parent or guardian; or

(6) required due to a medical emergency.

D. A provisional license shall be in such form as to be readily distinguishable from an unrestricted driver's license and shall contain an indication that the licensee may drive without supervision.

E. A person fifteen years of age or older who is enrolled in and attending or has completed a driver education course approved by the bureau that includes a DWI prevention and education component may apply to the division for an instruction permit. The division, in its discretion after the applicant has successfully passed all parts of the examination other than the driving test, may issue to the applicant an instruction permit. This permit entitles the applicant, while having the permit in the applicant's immediate possession, to drive a motor vehicle upon the public highways when accompanied by a licensed driver who is twenty-one years of age or older, who has been licensed for at least three years in this state or in another state and who is occupying a seat beside the driver except in the event the permittee is operating a motorcycle.

F. A person fifteen years of age or older who is a student enrolled in and attending a driver education course that is approved by the bureau and that includes both a DWI education and prevention component and practice driving component may drive a motor vehicle on the highways of this state even though the person has not reached the legal age to be eligible for a driver's license or a provisional license. In completing the practice driving component, a person may only operate a motor vehicle on a public highway if:

(1) an approved instructor is occupying a seat beside the person; or

(2) a licensed driver who is twenty-one years of age or older and who has been licensed for at least three years in this state or another state is occupying a seat beside the person.

G. The division in its discretion may issue a temporary driver's permit to an applicant for a driver's license permitting the applicant to operate a motor vehicle while the division is completing its investigation and determination of all facts relative to the applicant's right to receive a driver's license. The permit shall be in the applicant's immediate possession while operating a motor vehicle, and it shall be invalid when the applicant's license has been issued or for good cause has been refused.

H. A holder of an instruction permit for a motorcycle shall not carry any other passenger while operating a motorcycle.

History: 1953 Comp., 64-5-8, enacted by Laws 1978, ch. 35, 230; 1981, ch. 361, 22; 1993, ch. 68, 40; 1999, ch. 175, 3; 2005, ch. 29, 1; 2011, ch. 143, 3.



Section 66-5-9 - Application for license, temporary license, provisional license, instruction permit or driving authorization card or renewal.

66-5-9. Application for license, temporary license, provisional license, instruction permit or driving authorization card or renewal.

A. An application for an instruction permit, provisional license, driver's license or driving authorization card or a renewal of an instruction permit, provisional license, driver's license or driving authorization card shall be made upon a form furnished by the department. An application shall be accompanied by the proper fee. For permits, provisional licenses, driver's licenses or driving authorization cards other than those issued pursuant to the New Mexico Commercial Driver's License Act [66-5-52 through 66-5-72 NMSA 1978], submission of a complete application with payment of the fee entitles the applicant to not more than three attempts to pass the examination within a period of six months from the date of application.

B. An application shall contain the applicant's full legal name; date of birth; sex; and current New Mexico residence address and shall briefly describe the applicant and indicate whether the applicant has previously been licensed as a driver and, if so, when and by what state or country and whether any such license has ever been suspended or revoked or whether an application has ever been refused and, if so, the date of and reason for the suspension, revocation or refusal. The secretary shall establish by regulation documents that may be accepted as evidence of the residency of the applicant. A person applying for or renewing a driver's license shall provide documentation required by the federal government of the applicant's identity, date of birth, social security number, if applicable, address of current residence and lawful status. For an applicant for a driver's license or a renewal of a driver's license, the department shall verify the applicant's lawful status and social security number, if applicable, through a method approved by the federal government.

C. Pursuant to the federal REAL ID Act of 2005, the secretary shall establish a written, defined exception process to allow a person to demonstrate the person's identity, age and lawful status. The process shall allow a person to use a certified letter of enrollment or a valid identification card issued by a federally recognized Indian nation, tribe or pueblo to demonstrate the person's identity or age or to demonstrate the person's lawful status, if applicable.

D. A person with lawful status may apply for a driver's license or a driving authorization card.

E. An applicant shall indicate whether the applicant is applying for a driver's license or a driving authorization card. The department shall issue a driving authorization card to an applicant who is otherwise eligible for a driver's license but who does not provide proof of lawful status and who affirmatively acknowledges that the applicant understands that a driving authorization card is not valid for federal purposes. An applicant who does not provide proof of lawful status shall only apply for a driving authorization card. Except as otherwise provided in the Motor Vehicle Code, the department may treat driving authorization cards as driver's licenses.

F. An application by a foreign national with lawful status for a driver's license shall contain the unique identifying number and expiration date, if applicable, of the foreign national's valid passport, valid visa, employment authorization card issued under the applicant's approved deferred action status or other arrival-departure record or document issued by the federal government that conveys lawful status. The department may issue to an eligible foreign national applicant a driver's license that is valid for a period not to exceed the duration of the applicant's lawful status; provided that if that date cannot be determined by the department and the applicant is not a legal permanent resident, the license shall expire one year after the effective date of the license.

G. An application for a driving authorization card shall include proof of the applicant's identity and age as shown by:

(1) a social security number or an individual tax identification number;

(2) a passport from the applicant's country of citizenship or an identification card, issued by the consulate of Mexico in Albuquerque, New Mexico, the consulate general of Mexico in El Paso, Texas, or such other foreign consulate with which the department has established a reliable method of verifying the authenticity of the identification card;

(3) a valid New Mexico license or identification card;

(4) a certified letter of enrollment or a valid identification card issued by a federally recognized Indian nation, tribe or pueblo; or

(5) a document that the secretary has authorized.

H. An applicant shall indicate whether the applicant has been convicted of driving while under the influence of intoxicating liquor or drugs in this state or in any other jurisdiction. Failure to disclose any such conviction prevents the issuance of a driver's license, driving authorization card, provisional license, temporary license or instruction permit for a period of one year if the failure to disclose is discovered by the department prior to issuance. If the nondisclosure is discovered by the department subsequent to issuance, the department shall revoke the driver's license, driving authorization card, provisional license, temporary license or instruction permit for a period of one year. Intentional and willful failure to disclose, as required in this subsection, is a misdemeanor.

I. An applicant under eighteen years of age who is making an application for a first New Mexico driver's license or driving authorization card shall submit evidence that the applicant has:

(1) successfully completed a driver education course approved by the bureau that included a DWI prevention and education component. The bureau may accept verification of driver education course completion from another state if the driver education course substantially meets the requirements of the bureau for a course offered in New Mexico;

(2) had a provisional license for at least the twelve-month period immediately preceding the date of the application for the driver's license or driving authorization card; provided that thirty days shall be added to the twelve-month period for each adjudication or conviction of a traffic violation committed during the time the person was driving with a provisional license;

(3) complied with restrictions on that license;

(4) not been cited for a traffic violation that is pending at the time of application; and

(5) not been adjudicated for an offense involving the use of alcohol or drugs during the twelve-month period immediately preceding the date of the application for the driver's license or driving authorization card and that there are no pending adjudications alleging an offense involving the use of alcohol or drugs at the time of application.

J. An applicant eighteen years of age or over, but under twenty-five years of age, who is making an application to be granted a first New Mexico driver's license or driving authorization card shall submit evidence with the application that the applicant has successfully completed a bureau-approved DWI prevention and education program.

K. An applicant twenty-five years of age or over who has been convicted of driving under the influence of intoxicating liquor or drugs and who is making an application to be granted a first New Mexico driver's license or driving authorization card shall submit evidence with the application that the applicant has successfully completed a bureau-approved DWI prevention and education program.

L. Whenever an application is received from a person previously licensed in another jurisdiction, the department may request a copy of the driver's record from the other jurisdiction. When received, the driver's record may become a part of the driver's record in this state with the same effect as though entered on the driver's record in this state in the original instance.

M. Whenever the department receives a request for a driver's record from another licensing jurisdiction, the record shall be forwarded without charge.

N. This section does not apply to licenses issued pursuant to the New Mexico Commercial Driver's License Act.

History: 1953 Comp., 64-5-9, enacted by Laws 1978, ch. 35, 231; 1979, ch. 71, 2; 1991, ch. 160, 11; 1993, ch. 68, 41; 1995, ch. 45, 1; 1999, ch. 175, 4; 2002, ch. 3, 1; 2003, ch. 31, 1; 2011, ch. 143, 4; 2016, ch. 79, 3.



Section 66-5-10 - Application for license; information; transfer to license.

66-5-10. Application for license; information; transfer to license.

A. Within the forms prescribed by the department for applications and licenses of drivers of motor vehicles, a space shall be provided to show whether the applicant is a donor as provided in the Jonathan Spradling Revised Uniform Anatomical Gift Act [24-6B-1 NMSA 1978]. Anyone applying for a license may, if the applicant desires, indicate the applicant's donor status on the space provided on the application, and this information, if given by an applicant, shall be shown upon the license issued. The form and driver's license shall be signed by the donor in the presence of a witness who shall also sign the form in the donor's presence. The department shall, as soon as practicable, include the following donor statement on the application form:

"I,____________________________, hereby make

(Name of applicant/donor)

an anatomical gift effective upon my death. A

medical evaluation at the time of my death shall

determine the organs and tissues suitable for

donation.

____________________________________

(Signature of donor)

____________________________________

(Signature of parent or guardian is required

if the donor is under fifteen years of age.)".

End Form

B. The department shall mark the donor status on each person's driver's license record and shall retain each application form or its image of a person who wishes to be a donor. The department shall create and maintain a statewide donor registry and shall provide on-line computer terminal access to the donor registry to organ procurement organizations and procurement organizations, as defined in the Jonathan Spradling Revised Uniform Anatomical Gift Act. Authorized hospital or organ and tissue donor program personnel, immediately prior to or after a donor's death, may request verification of the donor's status from the department and may obtain a copy of the application from the department.

History: 1953 Comp., 64-5-10, enacted by Laws 1978, ch. 35, 232; 1987, ch. 69, 5; 1995, ch. 135, 17; 2002, ch. 42, 4; 2007, ch. 323, 32.



Section 66-5-11 - Application of minors.

66-5-11. Application of minors.

A. The application of any person under the age of eighteen years for an instruction permit, provisional license or driver's license shall be signed and verified by the father, mother or guardian or, in the event there is no parent or guardian, by another responsible adult who is willing to assume the obligation imposed under this article upon a person signing the application of a minor.

B. The application of a minor who is in the custody of the state may be signed and verified by a grandparent; a sibling over the age of eighteen years; an aunt; an uncle; a foster parent with whom the minor resides; or as authorized by the secretary of children, youth and families, a child protective services worker or juvenile probation officer; provided that the child protective services worker or juvenile probation officer first notifies a foster parent or other responsible party of the intent to sign.

C. Any negligence or willful misconduct of a minor under the age of eighteen years when driving a motor vehicle upon a highway shall be imputed to the person who has signed the application of the minor for a permit or license, which person shall be jointly and severally liable with the minor for damages caused by the negligence or willful misconduct except as otherwise provided in Subsection D of this section.

D. In the event a minor deposits or there is deposited upon the minor's behalf proof of financial responsibility in respect to the operation of a motor vehicle owned by the minor or, if not the owner of a motor vehicle, with respect to the operation of any motor vehicle, in form and in amounts as required under the motor vehicle financial responsibility laws of this state, the division may accept the application of the minor when signed by one parent or the guardian of the minor, and, while such proof is maintained, the parent or guardian is not subject to the liability imposed under Subsection C of this section. Liability shall not be imposed under this section or under the Mandatory Financial Responsibility Act [66-5-201 NMSA 1978] on the state or the secretary of children, youth and families or on a juvenile probation officer or child protective services worker for damages caused by the negligence or willful misconduct of a minor driver whose application for an instruction permit, provisional license or driver's license was signed by the child protective services worker or juvenile probation officer with the authorization of the children, youth and families department while the minor was in the custody of the state.

History: 1953 Comp., 64-5-11, enacted by Laws 1978, ch. 35, 233; 1999, ch. 175, 5; 2009, ch. 239, 69.



Section 66-5-12 - Release from liability.

66-5-12. Release from liability.

Any person who has signed the application of a minor for an instruction permit, a driver's license or provisional license may thereafter file with the division a verified written request that the license of the minor so granted be canceled. Thereupon, the division shall cancel the license of the minor, and the person who signed the application of the minor shall be relieved from the liability imposed under this article, by reason of having signed the application, on account of any subsequent negligence or willful misconduct of the minor in operating a motor vehicle.

History: 1953 Comp., 64-5-12, enacted by Laws 1978, ch. 35, 234; 1999, ch. 175, 6.



Section 66-5-13 - Cancellation of license upon death of person signing minor's application.

66-5-13. Cancellation of license upon death of person signing minor's application.

The division upon receipt of satisfactory evidence of the death of the person who signed the application of a minor for an instruction permit, a driver's license or provisional license shall cancel the license and shall not issue a new license until such time as a new application, duly signed and verified, is made as required by this article. This provision does not apply in the event the minor has attained the age of eighteen years.

History: 1953 Comp., 64-5-13, enacted by Laws 1978, ch. 35, 235; 1999, ch. 175, 7.



Section 66-5-14 - Examination of applicants.

66-5-14. Examination of applicants.

A. The department shall examine every first-time applicant for a driver's license or a motorcycle endorsement and may examine other applicants for a driver's license or motorcycle endorsement. The examination shall include a test of the applicant's ability to read and understand highway signs regulating, warning and directing traffic, the applicant's knowledge of the traffic laws of this state and an actual demonstration of ability to exercise ordinary and reasonable control in the operation of a motor vehicle except as provided in Section 66-5-7 NMSA 1978 and any further physical and mental examination as the department finds necessary to determine the applicant's fitness to operate a motor vehicle or motorcycle safely upon the highways.

B. Regardless of whether an applicant is examined under Subsection A of this section, the department shall test the eyesight of every applicant for a driver's license or motorcycle endorsement unless the application is for renewal of a license or endorsement and is made by mail or telephonic or electronic means.

C. The department is authorized to contract with other persons for conduct of tests of the applicant's ability to exercise ordinary and reasonable control of a motor vehicle. Any such contract may be terminated by the secretary upon written notice for failure of the contractor to perform the contractor's duties to the secretary's satisfaction. Contracts under this subsection may provide for the form of notice and the length of the period, if any, between the notice and the effective date of the termination.

D. For purposes of this section, a "first-time applicant" means an applicant other than a person who:

(1) holds a currently valid driver's license issued by New Mexico or any other jurisdiction at the time of application; or

(2) does not hold a currently valid driver's license issued by New Mexico or any other jurisdiction at the time of application but who held a valid driver's license issued by New Mexico or any other jurisdiction within one year prior to the date of application if that driver's license was not revoked under any provision of the Motor Vehicle Code or suspended, canceled or revoked under the laws of any other jurisdiction for reasons similar to those for which revocation is authorized under the Motor Vehicle Code.

History: 1953 Comp., 64-5-14, enacted by Laws 1978, ch. 35, 236; 1995, ch. 135, 18; 2010, ch. 42, 1; 2010, ch. 70, 1.



Section 66-5-15 - Licenses issued to applicants.

66-5-15. Licenses issued to applicants.

A. The department shall, upon payment of the required fee, issue to every qualified applicant a license as applied for. The license shall bear the applicant's full legal name; date of birth; sex; current New Mexico residence address; full-face or front-view digital photograph; a unique license number; a date of issuance; an expiration date; a brief description of the licensee; and the signature of the licensee. A license shall not be valid unless it bears the signature of the licensee.

B. The department shall ensure that driver's licenses and driving authorization cards are distinguishable in color or design.

C. A driver's license issued to a foreign national who fails to prove that the foreign national's lawful status will not expire prior to the date on which the license applied for would expire but for the person being a foreign national shall clearly indicate on its face and in the machine readable zone that it is temporary and shall bear the word "TEMPORARY".

D. A driving authorization card shall bear the statement: "NOT FOR FEDERAL PURPOSES".

History: 1953 Comp., 64-5-15, enacted by Laws 1978, ch. 35, 237; 1991, ch. 160, 12; 2004, ch. 59, 11; 2016, ch. 79, 4.



Section 66-5-15.1 - Notification by licensee.

66-5-15.1. Notification by licensee.

Every licensee shall, as a condition of holding a driver's license, agree to notify the director of any change in his physical or mental condition that would impair the licensee's ability to operate a vehicle.

History: 1978 Comp., 66-5-15.1, enacted by Laws 1989, ch. 318, 16.



Section 66-5-15.2 - Photograph; fingerprints.

66-5-15.2. Photograph; fingerprints.

A. The taxation and revenue department shall take a full-face or front-view photograph and the fingerprints of an applicant for a driving authorization card or an identification card not intended to be accepted by federal agencies for official federal purposes who does not provide proof of lawful status and who does not possess a valid New Mexico license or identification card. The taxation and revenue department is authorized to submit fingerprint data to the department of public safety and obtain the criminal history record of an applicant from the department of public safety. The department of public safety is authorized to submit the fingerprint data to the federal bureau of investigation to conduct a background check of the applicant's criminal history pursuant to the federal bureau of investigation appropriation in Title 42 of Public Law 92-544.

B. An applicant is ineligible for a driving authorization card or identification card not intended to be accepted by federal agencies for official federal purposes and shall not be issued a driving authorization card or identification card not intended to be accepted by federal agencies for official federal purposes if information provided pursuant to Subsection A of this section reveals that the:

(1) applicant has an outstanding valid criminal arrest warrant; or

(2) applicant's fingerprints are associated with any name, date of birth or social security number other than those provided by the applicant in the application for a driving authorization card or identification card not intended to be accepted by federal agencies for official federal purposes.

C. An applicant ineligible for a driving authorization card or identification card not intended to be accepted by federal agencies for official federal purposes pursuant to Subsection B of this section shall become eligible upon submission of satisfactory evidence that the basis for ineligibility has been resolved.

History: Laws 2016, ch. 79, 15.



Section 66-5-15.3 - Issuance of documents that meet federal requirements to be accepted by federal agencies for official federal purposes; reimbursement.

66-5-15.3. Issuance of documents that meet federal requirements to be accepted by federal agencies for official federal purposes; reimbursement.

A. No later than six months from the effective date of this 2016 act, the department shall establish and begin to issue to qualified applicants licenses and identification cards that meet federal requirements to be accepted by federal agencies for official federal purposes. The department shall adopt the general design marking known as gold star pursuant to the Department of Homeland Security REAL ID Security Plan Guidance Handbook to implement the provisions of this subsection.

B. Provided that a person whose license or identification card expires on or after July 1, 2020 provides the required documentation and qualifies for the license or identification card issued pursuant to Subsection A of this section, the person may:

(1) exchange that person's valid New Mexico-issued license or identification card for a license or identification card issued pursuant to Subsection A of this section with an identical expiration date at no cost; or

(2) apply for a new license or identification card issued pursuant to Subsection A of this section.

C. The secretary shall adopt rules providing for the proration of a:

(1) refund for the remaining period that a person's license or identification card would have been valid; or

(2) credit for the remaining period that a person's license or identification card would have been valid toward the cost of a new license or identification card.

History: Laws 2016, ch. 79, 16.



Section 66-5-16 - License to be carried and exhibited on demand.

66-5-16. License to be carried and exhibited on demand.

Every licensee shall have his driver's license in his immediate possession at all times when operating a motor vehicle and shall display the license upon demand of a magistrate, a peace officer or a field deputy or inspector of the division. However, no person charged with violating this section shall be convicted if he produces in court a driver's license theretofore issued to him and valid at the time of his arrest.

History: 1953 Comp., 64-5-16, enacted by Laws 1978, ch. 35, 238; 1985, ch. 186, 1.



Section 66-5-17 - Use of license for identification.

66-5-17. Use of license for identification.

In any criminal prosecution, civil action or administrative proceeding charging violation of a statute, ordinance or regulation concerning the sale, consumption or possession of alcoholic beverages involving minors, proof that the person charged, in good faith, demanded and was shown a valid driver's license shall be valid defense to such prosecution, civil action or administrative proceeding.

History: 1953 Comp., 64-5-17, enacted by Laws 1978, ch. 35, 239.



Section 66-5-18 - Altered, forged or fictitious license; penalty.

66-5-18. Altered, forged or fictitious license; penalty.

A. A person who uses or possesses an altered, forged or fictitious driver's license, permit or identification card is guilty of a misdemeanor.

B. A person who alters or forges a driver's license, permit or identification card or who makes a fictitious driver's license, permit or identification card is guilty of a fourth degree felony.

C. A person who possesses or uses a fraudulent, counterfeit or forged document to apply for or renew a driver's license, permit or identification card is guilty of a fourth degree felony.

History: 1953 Comp., 64-5-18, enacted by Laws 1978, ch. 35, 240; 2004, ch. 59, 12.



Section 66-5-19 - Restricted licenses.

66-5-19. Restricted licenses.

A. The division, upon issuing a license, may, whenever good cause appears, impose restrictions, including the shortening of the licensure period suitable to the licensee's driving ability with respect to the type of or special mechanical control devices required on a motor vehicle that the licensee may operate or such other restrictions applicable to the licensee as the division determines to be appropriate to ensure the safe operation of a motor vehicle by the licensee.

B. At age seventy-nine and thereafter, the applicant shall renew the applicant's license on a yearly basis at no cost to the applicant.

C. The division may either issue a special restricted license or may set forth such restrictions upon the usual license form.

D. The division may issue a restricted license or a restricted provisional license for driving during daylight hours only to some visually impaired persons who fail the usual eyesight test. The health standards advisory board created pursuant to the provisions of Section 66-5-6 NMSA 1978 shall evaluate the extent of the visual impairment and the impairment's effect on the driving ability of the applicant and, based on the board's recommendations, the director may issue a restricted license under the following conditions:

(1) the applicant has no record of moving violations;

(2) the necessity of the license is shown to the satisfaction of the director; and

(3) the applicant satisfies the provisions of Section 66-5-206 NMSA 1978 relating to proof of financial responsibility.

E. The division may, upon receiving satisfactory evidence of any violation of the restrictions of the license, suspend the license, but the licensee is entitled to a hearing as upon a suspension under Sections 66-5-1.1 through 66-5-47 NMSA 1978 and as provided in the Administrative Hearings Office Act [7-1B-1 through 7-1B-9 NMSA 1978].

F. It is a misdemeanor for any person to operate a motor vehicle in any manner in violation of the restrictions imposed in a restricted license issued to the person.

History: 1953 Comp., 64-5-19, enacted by Laws 1978, ch. 35, 241; 2005, ch. 29, 2; 2007, ch. 319, 45; 2015, ch. 73, 30; 2016, ch. 79, 5.



Section 66-5-20 - Replacement licenses.

66-5-20. Replacement licenses.

In the event that a permit or driver's license issued under the provisions of this article is lost, stolen, mutilated or destroyed, or in the event of a name or address change, the person to whom the permit or driver's license was issued may, upon payment of the required fee, obtain a replacement upon furnishing proof of age and identity satisfactory to the department. A person who loses a permit or driver's license and who, after obtaining a replacement, finds the original, shall immediately surrender the original to the department.

History: 1953 Comp., 64-5-20, enacted by Laws 1978, ch. 35, 242; 1999, ch. 76, 1.



Section 66-5-21 - Expiration of license; limited issuance period; four-year issuance period; eight-year issuance period; renewal.

66-5-21. Expiration of license; limited issuance period; four-year issuance period; eight-year issuance period; renewal.

A. Except as provided in Subsections B through I of this section, Section 66-5-19 NMSA 1978 and Section 66-5-67 NMSA 1978, all licenses shall be issued for a period of four years, and each license shall expire thirty days after the applicant's birthday in the fourth year after the effective date of the license or shall expire thirty days after the applicant's seventy-ninth birthday. A license issued pursuant to Section 66-5-19 NMSA 1978 shall expire thirty days after the applicant's birthday in the year in which the license expires. Each license is renewable within ninety days prior to its expiration or at an earlier date approved by the department. The fee for the license shall be as provided in Section 66-5-44 NMSA 1978. The department may provide for renewal by mail or telephonic or electronic means of a license issued pursuant to the provisions of this subsection, pursuant to regulations adopted by the department that ensure adequate security measures to safeguard personal information that is obtained in the issuance of a license, except the department shall not renew by mail or telephonic or electronic means a license if prohibited by federal law. The department may require an examination upon renewal of the license.

B. At the option of an applicant, a driver's license may be issued for a period of eight years, provided that the applicant:

(1) pays the amount required for a driver's license issued for a term of eight years;

(2) otherwise qualifies for a four-year driver's license; and

(3) will not reach the age of seventy-nine during the last four years of the eight-year license period or reach the age of twenty-one during any year within the term of the license.

C. A driver's license issued pursuant to the provisions of Subsection B of this section shall expire eight years after the effective date of the license.

D. A driver's license issued prior to an applicant's twenty-first birthday shall expire thirty days after the applicant's twenty-first birthday. A driver's license issued prior to an applicant's twenty-first birthday may be issued for a period of up to five years.

E. A driver's license issued to a foreign national shall expire on the earliest of:

(1) thirty days after the applicant's twenty-first birthday, if issued prior to the applicant's twenty-first birthday;

(2) thirty days after the applicant's seventy-ninth birthday;

(3) thirty days after the applicant's birthday in the fourth year after the effective date of the license or eight years after the effective date of the license if the applicant opted for a period of eight years pursuant to Subsection B of this section; or

(4) the expiration date of the applicant's lawful status; provided that if that date cannot be determined by the department and the applicant is not a legal permanent resident, the driver's license shall expire one year after the effective date of the license.

F. A driving authorization card issued to an applicant who provides proof of lawful status shall expire on the earliest of:

(1) thirty days after the applicant's twenty-first birthday, if issued prior to the applicant's twenty-first birthday;

(2) thirty days after the applicant's seventy-ninth birthday; or

(3) thirty days after the applicant's birthday in the fourth year after the effective date of the license.

G. A driving authorization card issued to an applicant who does not provide proof of lawful status shall expire on the earliest of:

(1) thirty days after the applicant's twenty-first birthday, if issued prior to the applicant's twenty-first birthday;

(2) thirty days after the applicant's seventy-ninth birthday; or

(3) two years after the effective date of the driving authorization card.

H. A driving authorization card that is valid for two years issued pursuant to Subsection G of this section shall, upon renewal and for subsequent renewals, be valid for four years.

I. The secretary shall adopt regulations providing for the proration of driver's license fees, driving authorization card fees and commercial driver's license fees due to shortened licensure periods permitted pursuant to Subsection A of Section 66-5-19 NMSA 1978 and for licensure periods authorized pursuant to the provisions of this section.

History: 1953 Comp., 64-5-21, enacted by Laws 1978, ch. 35, 243; 1981, ch. 360, 1; 1985, ch. 66, 1; 1992, ch. 13, 1; 1995, ch. 107, 1; 1997, ch. 26, 1; 1999, ch. 222, 1; 2004, ch. 59, 13; 2010, ch. 42, 2; 2010, ch. 70, 2; 2016, ch. 79, 6.



Section 66-5-21.1 - Effect of military service on driver's license.

66-5-21.1. Effect of military service on driver's license.

A. Unless the license is suspended, canceled or revoked as provided by law, a driver's license issued by this state that is held by a person who is on active duty in the armed forces of the United States and is absent from this state, or is in this state only on leave status, remains valid beyond the expiration date of the license.

B. If the person benefiting from this section is reassigned to this state or is discharged from military service, the driver's license remains valid until the thirty-first day after the person's return to this state or discharge.

C. A person benefiting from this section shall also show valid military identification or discharge documents when asked to show a driver's license.

D. The provisions of this section also apply to a spouse accompanying a person benefiting from this section.

History: Laws 2005, ch. 124, 1.



Section 66-5-22 - Notice of change of address or name.

66-5-22. Notice of change of address or name.

Whenever a person, after applying for or receiving a driver's license, moves from the address named in the application or in the issued license or when the name of a licensee is changed by marriage or otherwise, the person shall, within ten days, notify the division of the new address in writing or by electronic media pursuant to department regulations. In the event of a change of name, the license must be delivered by the licensee to the division and the change of name be accomplished on the license itself. The division may require such evidence as it deems satisfactory regarding the change of name.

History: 1953 Comp., 64-5-22, enacted by Laws 1978, ch. 35, 244; 2004, ch. 59, 14.



Section 66-5-23 - Records to be kept by the division.

66-5-23. Records to be kept by the division.

A. The division shall file every application for a driver's license or a commercial driver's license pursuant to the provisions of the New Mexico Commercial Driver's License Act [66-5-52 NMSA 1978] received by it and shall maintain suitable indexes containing:

(1) all applications denied and, on each, note the reasons for denial;

(2) all applications granted;

(3) the name of every licensee whose license has been suspended or revoked by the division and, after each, note the reasons for the action; and

(4) the name of every licensee who has violated his written promise to appear in court.

B. The division shall also file all abstracts of court records of conviction or reports that it receives from the trial courts of this state or from a tribal court, which show either that a driver is a first offender or a subsequent offender and whether that offender was represented by counsel or waived the right to counsel, with attention to Article III of the Driver License Compact [66-5-49 NMSA 1978], and in connection therewith maintain convenient records or make suitable notations in order that the individual record of each licensee showing the convictions of the licensee in which he has been involved shall be readily ascertainable and available for the consideration of the division upon any application for renewal of license and at other suitable times.

History: 1953 Comp., 64-5-23, enacted by Laws 1978, ch. 35, 245; 1979, ch. 71, 3; 1981, ch. 360, 2; 1988, ch. 56, 3; 1989, ch. 14, 20; 2003, ch. 164, 5.



Section 66-5-24 - Authority of division to cancel license.

66-5-24. Authority of division to cancel license.

A. The division is authorized to cancel any instruction permit, driver's license or provisional license upon determining that the licensee was not entitled to the issuance of the license or that the licensee failed to give the required or correct information in his application or committed any fraud in making the application.

B. Upon such cancellation, the licensee must surrender the license so canceled to the division.

History: 1953 Comp., 64-5-24, enacted by Laws 1978, ch. 35, 246; 1999, ch. 175, 8.



Section 66-5-25 - Suspending privileges of nonresidents; reporting convictions; failures to appear; failures to pay.

66-5-25. Suspending privileges of nonresidents; reporting convictions; failures to appear; failures to pay.

A. The privilege of driving a motor vehicle on the highways of this state given to a nonresident shall be subject to suspension or revocation by the division in like manner and for like cause as a driver's license may be suspended or revoked.

B. The division is further authorized, upon receiving a record of the conviction in this state of a nonresident driver of a motor vehicle of any offense under the motor vehicle laws of this state, or of notice of failure to appear or upon determination by the division of failure to pay a penalty assessment, to forward the record to the motor vehicle administrator in the state wherein the person so convicted is a resident.

C. Upon a request by a tribe, the division is authorized to forward to a tribal court or other authority, as specified in an applicable intergovernmental agreement, the record of the conviction in this state of a resident driver of a motor vehicle, who is subject to the jurisdiction of the tribe, of any offense under the Motor Vehicle Code [66-1-1 NMSA 1978] or of notice of failure to appear or upon determination by the division of a failure to pay a penalty assessment.

History: 1953 Comp., 64-5-25, enacted by Laws 1978, ch. 35, 247; 1981, ch. 360, 3; 2003, ch. 164, 6.



Section 66-5-26 - Suspending resident's license; conviction failure to appear, failure to pay in another state or tribal jurisdiction.

66-5-26. Suspending resident's license; conviction failure to appear, failure to pay in another state or tribal jurisdiction.

A. The division is authorized to suspend or revoke the license of a resident of this state or the privilege of a nonresident to drive a motor vehicle in this state upon receiving notice of the conviction of such person in another state or by a tribe of an offense that if committed within the jurisdiction of this state, would be grounds for the suspension or revocation of the license of a driver.

B. In addition, the division is authorized to suspend the license of a resident of this state, or the privilege of a nonresident to drive a motor vehicle in this state, upon receiving notice of failure to appear or pay a penalty assessment imposed by a tribe or imposed in another state that is a signatory of the Nonresident Violator Compact [66-8-137.1 NMSA 1978] with New Mexico.

History: 1953 Comp., 64-5-26, enacted by Laws 1978, ch. 35, 248; 1981, ch. 360, 4; 2003, ch. 164, 7.



Section 66-5-27 - Recognition of convictions for motor vehicle offenses committed on military installations; suspension or revocation.

66-5-27. Recognition of convictions for motor vehicle offenses committed on military installations; suspension or revocation.

The division is authorized to suspend or revoke the license of any resident of this state or the driving privilege of any member of the armed forces of the United States who is stationed at a federal military installation within this state, upon the receipt of a notice, from the authority having jurisdiction over offenses which occur on a federal military installation, of the conviction of such person for an offense committed on such federal military installation, which if committed in this state, would be grounds for the suspension or revocation of the license of a driver.

History: 1953 Comp., 64-5-27, enacted by Laws 1978, ch. 35, 249.



Section 66-5-27.1 - Recognition of convictions for motor vehicle offenses committed on tribal land; intergovernmental agreements; information sharing with tribal courts.

66-5-27.1. Recognition of convictions for motor vehicle offenses committed on tribal land; intergovernmental agreements; information sharing with tribal courts.

A. The department is authorized to enter into an intergovernmental agreement with the appropriate governmental entity of a tribe to permit the exchange of information between the tribal court and the division regarding persons who are adjudicated for a motor vehicle offense that occurred within the jurisdiction of the tribal court.

B. The division is authorized to suspend or revoke the driver's license or driving privilege of a person who has been convicted of a motor vehicle offense by a tribal court; provided that:

(1) the department has entered into an intergovernmental agreement with the tribe that permits the exchange of information on motor vehicle offense convictions between the tribal court and the division; and

(2) the division has received notice from the tribal court, or other authority as provided in the intergovernmental agreement, that the driver has been convicted of a motor vehicle offense that, if committed within the jurisdiction of the state, would be grounds for suspension or revocation of the driver's license or driving privilege of the offender.

History: Laws 2003, ch. 164, 8.



Section 66-5-29 - Mandatory revocation of license by division.

66-5-29. Mandatory revocation of license by division.

A. The division shall immediately revoke the driving privilege or driver's license of a driver upon receiving a record of the driver's adjudication as a delinquent for or conviction of any of the following offenses, whether the offense is under any state law or local ordinance, when the conviction or adjudication has become final:

(1) manslaughter or negligent homicide resulting from the operation of a motor vehicle;

(2) any offense rendering a person a "first offender" as defined in the Motor Vehicle Code [66-1-1 NMSA 1978];

(3) any offense rendering a person a "subsequent offender" as defined in the Motor Vehicle Code;

(4) any felony in the commission of which a motor vehicle is used;

(5) failure to stop and render aid as required under the laws of this state in the event of a motor vehicle accident resulting in the death or personal injury of another;

(6) perjury or the making of a false affidavit or statement under oath to the division under the Motor Vehicle Code or under any other law relating to the ownership or operation of motor vehicles; or

(7) conviction or forfeiture of bail not vacated upon three charges of reckless driving committed within a period of twelve months.

B. Except as provided in the Ignition Interlock Licensing Act [66-5-501 NMSA 1978] and in Subsection C, D, E or F of this section, a person whose driving privilege or driver's license has been revoked under this section shall not be entitled to apply for or receive a new license until one year from the date that the conviction is final and all rights to an appeal have been exhausted.

C. A person who upon adjudication as a delinquent for driving while under the influence of intoxicating liquor or drugs or a conviction pursuant to Section 66-8-102 NMSA 1978 is subject to revocation of the driving privilege or driver's license under this section for an offense pursuant to which the person was also subject to revocation of the driving privilege or driver's license pursuant to Section 66-8-111 NMSA 1978 shall have the person's driving privilege or driver's license revoked for that offense for a combined period of time equal to:

(1) one year for a first offender; or

(2) for a subsequent offender:

(a) two years for a second conviction;

(b) three years for a third conviction; or

(c) the remainder of the offender's life for a fourth or subsequent conviction, subject to a five-year review, as provided in Sections 66-5-5 and 66-8-102 NMSA 1978.

D. The division shall apply the license revocation provisions of Subsection C of this section and the provisions of Subsection D of Section 66-5-5 NMSA 1978 to a person who was three or more times convicted of driving a motor vehicle under the influence of intoxicating liquor or drugs and who has a driver's license revocation pursuant to the law in effect prior to June 17, 2005, upon the request of the person and if the person has had an ignition interlock license for three years or more and has proof from the ignition interlock vendor of no violations of the ignition interlock device in the previous six months.

E. Upon receipt of an order from a court pursuant to Section 32A-2-19 NMSA 1978 or Subsection G of Section 32A-2-22 NMSA 1978, the division shall revoke the driver's license or driving privileges for a period of time in accordance with these provisions.

F. Upon receipt from a district court of a record of conviction for the offense of shooting at or from a motor vehicle pursuant to Subsection B of Section 30-3-8 NMSA 1978 or of a conviction for a conspiracy or an attempt to commit that offense, the division shall revoke the driver's license or driving privileges of the convicted person. A person whose driver's license or driving privilege has been revoked pursuant to the provisions of this subsection shall not be entitled to apply for or receive any new driver's license or driving privilege until one year from the date that the conviction is final and all rights to an appeal have been exhausted.

History:1953 Comp., 64-5-29, enacted by Laws 1978, ch. 35, 251; 1979, ch. 71, 5; 1981, ch. 375, 1; 1984, ch. 72, 2; 1988, ch. 56, 4; 1989, ch. 329, 5; 1993, ch. 66, 4; 1993, ch. 78, 4; 1999, ch. 175, 9; 2003, ch. 239, 8; 2005, ch. 241, 2; 2005, ch. 269, 2; 2007, ch. 319, 46.



Section 66-5-30 - Authority of division to suspend or revoke license.

66-5-30. Authority of division to suspend or revoke license.

A. The division may suspend the instruction permit, driver's license or provisional license of a driver without preliminary hearing upon a showing by its records or other sufficient evidence, including information provided to the state pursuant to an intergovernmental agreement authorized by Section 66-5-27.1 NMSA 1978, that the licensee:

(1) has been convicted of an offense for which mandatory revocation of license is required upon conviction;

(2) has been convicted as a driver in an accident resulting in the death or personal injury of another or serious property damage;

(3) has been convicted with such frequency of offenses against traffic laws or rules governing motor vehicles as to indicate a disrespect for traffic laws and a disregard for the safety of other persons on the highways;

(4) is an habitually reckless or negligent driver of a motor vehicle;

(5) is incompetent to drive a motor vehicle;

(6) has permitted an unlawful or fraudulent use of the license;

(7) has been convicted of an offense in another state or tribal jurisdiction that if committed within this state's jurisdiction would be grounds for suspension or revocation of the license;

(8) has violated provisions stipulated by a district court in limitation of certain driving privileges;

(9) has failed to fulfill a signed promise to appear or notice to appear in court as evidenced by notice from a state court or tribal court, whenever appearance is required by law or by the court as a consequence of a charge or conviction under the Motor Vehicle Code or pursuant to the laws of the tribe;

(10) has failed to pay a penalty assessment within thirty days of the date of issuance by the state or a tribe; or

(11) has accumulated seven points, but less than eleven points, and when the division has received a recommendation from a municipal or magistrate judge that the license be suspended for a period not to exceed three months.

B. Upon suspending the license of a person as authorized in this section, the division shall immediately notify the licensee in writing of the licensee's right to a hearing before the administrative hearings office and, upon the licensee's request, shall notify the administrative hearings office. The administrative hearings office shall schedule the hearing to take place as early as practicable, but within no more than twenty days, not counting Saturdays, Sundays and legal holidays after receipt of the request. The hearing shall be held in the county in which the licensee resides unless the hearing officer and the licensee agree that the hearing may be held in some other county; provided that the hearing request is received within twenty days from the date that the suspension was deposited in the United States mail. The hearing officer may, in the hearing officer's discretion, extend the twenty-day period. The hearing shall be held as provided in the Administrative Hearings Office Act [Chapter 7, Article 1B NMSA 1978]. After the hearing, the hearing officer shall either rescind the order of suspension or continue, modify or extend the suspension of the license or revoke the license.

History: 1953 Comp., 64-5-30, enacted by Laws 1978, ch. 35, 252; 1979, ch. 71, 6; 1981, ch. 360, 5; 1981, ch. 380, 1; 1991, ch. 192, 1; 1999, ch. 175, 10; 2003, ch. 164, 9; 2015, ch. 73, 31.



Section 66-5-31 - Division may require reexamination.

66-5-31. Division may require reexamination.

The division, having good cause to believe that a licensed driver is incompetent or otherwise not qualified to be licensed, may request that, upon written notice of at least five days to the licensee, he submit to an examination. Upon the conclusion of such examination, the division shall take action as may be appropriate and may suspend the license of such person or permit him to retain such license, or may issue a license subject to restrictions as permitted under Section 66-5-19 NMSA 1978. Refusal or neglect of the licensee to submit to such examination shall be ground for suspension of his license.

History: 1953 Comp., 64-5-31, enacted by Laws 1978, ch. 35, 253.



Section 66-5-32 - Period of suspension or revocation.

66-5-32. Period of suspension or revocation.

A. The division shall not suspend a driver's license or privilege to drive a motor vehicle on the public highways for a period of more than one year except as permitted under Subsection C of this section and Sections 60-7B-1, 66-5-5, 66-5-39 and 66-5-39.1 NMSA 1978.

B. Except as provided in the Ignition Interlock Licensing Act [66-5-501 to 66-5-504 NMSA 1978], a person whose license or privilege to drive a motor vehicle on the public highways has been revoked shall not be entitled to have the license or privilege renewed or restored unless the revocation was for a cause that has been removed, except that after the expiration of the periods specified in Subsections B and C of Section 66-5-29 NMSA 1978 from the date on which the revoked license was surrendered to and received by the division, the person may make application for a new license as provided by law.

C. The suspension period for failure to appear or failure to remit the penalty assessment shall, at the discretion of the director, be extended indefinitely subject to the provisions of Subsection B of Section 66-5-30 NMSA 1978.

History: 1953 Comp., 64-5-32, enacted by Laws 1978, ch. 35, 254; 1981, ch. 360, 6; 1990, ch. 120, 27; 2003, ch. 239, 9; 2005, ch. 241, 3; 2005, ch. 269, 3; 2013, ch. 163, 1.



Section 66-5-33.1 - Reinstatement of driver's license or registration; ignition interlock; fee.

66-5-33.1. Reinstatement of driver's license or registration; ignition interlock; fee.

A. Whenever a driver's license or registration is suspended or revoked and an application has been made for its reinstatement, compliance with all appropriate provisions of the Motor Vehicle Code [66-1-1 NMSA 1978] and the payment of a fee of twenty-five dollars ($25.00) is a prerequisite to the reinstatement of any license or registration.

B. If a driver's license was revoked for driving while under the influence of intoxicating liquor or drugs, for aggravated driving while under the influence of intoxicating liquor or drugs or pursuant to the Implied Consent Act [66-8-105 NMSA 1978], the following are required to reinstate the driver's license:

(1) an additional fee of seventy-five dollars ($75.00);

(2) completion of the license revocation period;

(3) satisfaction of any court-ordered ignition interlock requirements; and

(4) a minimum of six months of driving with an ignition interlock license with no attempts to circumvent or tamper with the ignition interlock device.

C. The department may reinstate the driving privileges of an out-of-state resident without the requirement that the person obtain an ignition interlock license for a minimum of six months, if the following conditions are met:

(1) the license revocation period is completed;

(2) satisfactory proof is presented to the department that the person is no longer a resident of New Mexico; and

(3) the license reinstatement fee is paid.

D. Fees collected pursuant to Subsection B of this section are appropriated to the local governments road fund. The department shall maintain an accounting of the fees collected and shall report that amount upon request to the legislature.

History: 1978 Comp., 66-5-33.1, enacted by Laws 1985, ch. 47, 1; 1988, ch. 56, 6; 1989, ch. 224, 1; 1995, ch. 6, 12; 1999, ch. 49, 4; 2009, ch. 254, 1.



Section 66-5-34 - No operation under foreign license during suspension or revocation in this state.

66-5-34. No operation under foreign license during suspension or revocation in this state.

Any resident or nonresident whose driver's license or right or privilege to operate a motor vehicle in this state has been suspended or revoked as provided in this article shall not operate a motor vehicle in this state under a license, permit or registration certificate issued by any other jurisdiction or otherwise during such suspension or after such revocation until a new license is obtained, when and as permitted under this article.

History: 1953 Comp., 64-5-34, enacted by Laws 1978, ch. 35, 256.



Section 66-5-35 - Limited driving privilege upon suspension or revocation.

66-5-35. Limited driving privilege upon suspension or revocation.

A. Upon suspension or revocation of a person's driving privilege or driver's license following conviction or adjudication as a delinquent under any law, ordinance or rule relating to motor vehicles, the person may apply to the department for a driver's license, provisional license or instruction permit to drive, limited to use allowing the person to engage in gainful employment, to attend school or to attend a court-ordered treatment program, except that the person shall not be eligible to apply:

(1) for a limited commercial driver's license or an ignition interlock license in lieu of a revoked or suspended commercial driver's license;

(2) for a limited license when the person's driver's license was revoked pursuant to the provisions of the Implied Consent Act [66-8-105 through 66-8-112 NMSA 1978], except as provided in the Ignition Interlock Licensing Act [66-5-501 to 66-5-504 NMSA 1978];

(3) for a limited license when the person's driver's license was revoked pursuant to the provisions of Section 66-8-102 NMSA 1978, except as provided in the Ignition Interlock Licensing Act;

(4) for a limited license when the person's driver's license is denied pursuant to the provisions of Subsection D of Section 66-5-5 NMSA 1978, except as provided in the Ignition Interlock Licensing Act; or

(5) for a limited license when the person's driver's license was revoked pursuant to a conviction for committing homicide by vehicle, great bodily harm by vehicle, or homicide by vehicle or great bodily harm by vehicle while under the influence of intoxicating liquor or drugs, as provided in Section 66-8-101 NMSA 1978, except as provided in the Ignition Interlock Licensing Act.

B. Upon receipt of a fully completed application that complies with statutes and rules for a limited license or an ignition interlock license and payment of the fee specified in this subsection, the department shall issue a limited license, ignition interlock license or permit to the applicant showing the limitations specified in the approved application. For each limited license, ignition interlock license or permit to drive, the applicant shall pay to the department a fee of forty-five dollars ($45.00), which shall be transferred to the department of transportation. All money collected under this subsection shall be used for DWI prevention and education programs for elementary and secondary school students. The department of transportation shall coordinate with the department of health to ensure that there is no program duplication. The limited license or permit to drive may be suspended as provided in Section 66-5-30 NMSA 1978.

History: 1953 Comp., 64-5-35, enacted by Laws 1978, ch. 35, 257; 1983, ch. 257, 1; 1984, ch. 72, 3; 1985, ch. 178, 1; 1987, ch. 268, 24; 1989, ch. 164, 1; 1993, ch. 66, 5; 1999, ch. 62, 1; 2001, ch. 47, 1; 2001, ch. 242, 1; 2003, ch. 239, 10; 2005, ch. 241, 4; 2005, ch. 269, 4; 2007, ch. 319, 47; 2013, ch. 101, 1.



Section 66-5-36 - Right of appeal to court.

66-5-36. Right of appeal to court.

A person denied a license or whose license has been canceled, suspended or revoked by the department, except when the cancellation or revocation is mandatory under the provisions of Chapter 66, Article 5 NMSA 1978, may file an appeal in the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: 1953 Comp., 64-5-36, enacted by Laws 1978, ch. 35, 258; 1998, ch. 55, 78; 1999, ch. 265, 79.



Section 66-5-37 - Unlawful use of license.

66-5-37. Unlawful use of license.

A. It is a misdemeanor for any person to:

(1) display or cause or permit to be displayed or have in the person's possession any canceled, revoked or suspended driver's license or permit, commercial driver's license or permit or driving authorization card;

(2) lend the person's driver's license or permit, commercial driver's license or permit or driving authorization card to any other person or knowingly permit the use of the person's license, permit or driving authorization card by another;

(3) permit any unlawful use of the driver's license or permit, commercial driver's license or permit or driving authorization card issued to, or received by, the person;

(4) display or represent as one's own any driver's license or permit, commercial driver's license or permit or driving authorization card not issued to the person; or

(5) do any other act forbidden or fail to perform any other act required by Sections 66-5-1.1 through 66-5-47 NMSA 1978 or the provisions of the New Mexico Commercial Driver's License Act [66-5-52 through 66-5-72 NMSA 1978].

B. It is a felony for any person to:

(1) fail or refuse to surrender to the division upon its lawful demand any driver's license or permit, commercial driver's license or permit or driving authorization card that has been suspended, revoked or canceled;

(2) knowingly or willfully provide a false or fictitious name or document in any application for a driver's license or permit or commercial driver's license or permit or driving authorization card or knowingly make a false statement or knowingly conceal a material fact or otherwise commit a fraud in any such application; or

(3) induce or solicit another person or conspire with another person to violate this subsection.

History: 1953 Comp., 64-5-37, enacted by Laws 1978, ch. 35, 259; 1989, ch. 14, 22; 2016, ch. 79, 7.



Section 66-5-38 - Making false affidavit perjury.

66-5-38. Making false affidavit perjury.

Any person who makes any false affidavit, or knowingly swears or affirms falsely to any matter or thing required by the terms of the Motor Vehicle Code [66-1-1 NMSA 1978] to be sworn to or affirmed, is guilty of perjury and upon conviction shall be punishable by fine or imprisonment as other persons committing perjury are punishable.

History: 1953 Comp., 64-5-38, enacted by Laws 1978, ch. 35, 260.



Section 66-5-39 - Driving while license suspended; penalties.

66-5-39. Driving while license suspended; penalties.

A. Any person who drives a motor vehicle on any public highway of this state at a time when the person's privilege to do so is suspended and who knows or should have known that the person's license was suspended is guilty of a misdemeanor and shall be charged with a violation of this section. Upon conviction, the person shall be punished, notwithstanding the provisions of Section 31-18-13 NMSA 1978, by imprisonment for not less than four days or more than three hundred sixty-four days or participation for an equivalent period of time in a certified alternative sentencing program, and there may be imposed in addition a fine of not more than one thousand dollars ($1,000). When a person pays any or all of the cost of participating in a certified alternative sentencing program, the court may apply that payment as a deduction to any fine imposed by the court. Any municipal ordinance prohibiting driving with a suspended license shall provide penalties no less stringent than provided in this section.

B. In addition to any other penalties imposed pursuant to the provisions of this section, when a person is convicted pursuant to the provisions of this section or a municipal ordinance that prohibits driving on a suspended license, the motor vehicle the person was driving may be immobilized by an immobilization device for thirty days, unless immobilization of the motor vehicle poses an imminent danger to the health, safety or employment of the convicted person's immediate family or the family of the owner of the motor vehicle. The convicted person shall bear the cost of immobilizing the motor vehicle.

C. The division, upon receiving a record of the conviction of any person under this section, shall extend the period of suspension for an additional like period.

History: 1953 Comp., 64-5-39, enacted by Laws 1978, ch. 35, 261; 1985, ch. 186, 2; 1987, ch. 97, 1; 1988, ch. 56, 7; 1993, ch. 66, 6; 2013, ch. 163, 2.



Section 66-5-39.1 - Driving while license revoked; penalties.

66-5-39.1. Driving while license revoked; penalties.

A. A person who drives a motor vehicle on a public highway of this state at a time when the person's privilege to do so is revoked and who knows or should have known that the person's license was revoked is guilty of a misdemeanor and shall be charged with a violation of this section. Upon conviction, the person shall be punished, notwithstanding the provisions of Section 31-18-13 NMSA 1978, by imprisonment for not less than four days or more than three hundred sixty-four days or by participation for an equivalent period of time in a certified alternative sentencing program, and there may be imposed in addition a fine of not more than one thousand dollars ($1,000). When a person pays any or all of the cost of participating in a certified alternative sentencing program, the court may apply that payment as a deduction to any fine imposed by the court.

B. Notwithstanding any other provision of law for suspension or deferment of execution of a sentence, if the person's privilege to drive was revoked for driving under the influence of intoxicating liquor or drugs or a violation of the Implied Consent Act [Sections 66-8-105 through 66-8-112 NMSA 1978], upon conviction pursuant to this section, the person shall be punished by imprisonment for not less than seven consecutive days and shall be fined not less than three hundred dollars ($300) and not more than one thousand dollars ($1,000) and the fine and imprisonment shall not be suspended, deferred or taken under advisement. No other disposition by plea of guilty to any other charge in satisfaction of a charge under this section shall be authorized if the person's privilege to drive was revoked for driving under the influence of intoxicating liquor or drugs or a violation of the Implied Consent Act. Any municipal ordinance prohibiting driving with a revoked license shall provide penalties no less stringent than provided in this section.

C. In addition to any other penalties imposed pursuant to this section, when a person is convicted pursuant to the provisions of this section or a municipal ordinance that prohibits driving on a revoked license, the motor vehicle the person was driving shall be immobilized by an immobilization device for thirty days, unless immobilization of the motor vehicle poses an imminent danger to the health, safety or employment of the convicted person's immediate family or the family of the owner of the motor vehicle. The convicted person shall bear the cost of immobilizing the motor vehicle.

D. The division, upon receiving a record of the conviction of any person under this section, shall not issue a new license for an additional period of one year from the date the person would otherwise have been entitled to apply for a new license.

History: 1978 Comp., 66-5-39.1, enacted by Laws 2013, ch. 163, 3.



Section 66-5-40 - Permitting unauthorized minor to drive.

66-5-40. Permitting unauthorized minor to drive.

No person shall cause or knowingly permit his child or ward under the age of eighteen years to drive a motor vehicle upon any highway when such minor is not authorized hereunder or is in violation of any of the provisions of this article.

History: 1953 Comp., 64-5-40, enacted by Laws 1978, ch. 35, 262.



Section 66-5-41 - Permitting unauthorized person to drive.

66-5-41. Permitting unauthorized person to drive.

No person shall authorize or knowingly permit a motor vehicle owned by him or under his control to be driven upon any highway by any person who is not authorized hereunder or is in violation of any of the provisions of this article.

History: 1953 Comp., 64-5-41, enacted by Laws 1978, ch. 35, 263.



Section 66-5-42 - Employing unlicensed driver.

66-5-42. Employing unlicensed driver.

No person shall employ as a driver of a motor vehicle any person not licensed as provided in this article.

History: 1953 Comp., 64-5-42, enacted by Laws 1978, ch. 35, 264.



Section 66-5-43 - Renting motor vehicles to unlicensed drivers and minors; exception; record.

66-5-43. Renting motor vehicles to unlicensed drivers and minors; exception; record.

A. No person shall rent a motor vehicle to any other person unless the latter person is then duly licensed hereunder or, in the case of a nonresident, then duly licensed under the laws of the state or country of his residence except a nonresident whose home state or country does not require that a driver be licensed.

B. No person shall rent a motor vehicle to another until he has inspected the driver's license of the person to whom the vehicle is to be rented, and has compared and verified the signature thereon with the signature of such person written in his presence.

C. Every person renting a motor vehicle to another shall keep a record of the registration number of the motor vehicle so rented, the name and address of the person to whom the vehicle is rented, the number of the license of said latter person and the date and place when and where said license was issued. Such record shall be open to inspection by any police officer or officer or employee of the division.

D. It is unlawful to rent a motor vehicle to any person who is under the age of eighteen years unless such person shall furnish and leave with the person renting out the motor veicle [vehicle] a statement in writing showing the consent of the parent or guardian to the rent [rental] of a motor vehicle by the said owner [minor].

History: 1953 Comp., 64-5-43, enacted by Laws 1978, ch. 35, 265.



Section 66-5-44 - Licenses and permits; duration and fee; appropriation.

66-5-44. Licenses and permits; duration and fee; appropriation.

A. There shall be paid to the department a fee of ten dollars ($10.00) for each driver's license or duplicate driver's license, except that for a driver's license issued for an eight-year period, a fee of twenty dollars ($20.00) shall be paid to the department. Each license shall be for a term provided for in Section 66-5-21 NMSA 1978.

B. For each permit and instruction permit, there shall be paid to the department a fee of two dollars ($2.00). The term for each permit shall be as provided in Sections 66-5-8 and 66-5-9 NMSA 1978.

C. Except for fees charged pursuant to Subsection E of this section, the director with the approval of the governor may increase the amount of the fees provided for in this section by an amount not to exceed three dollars ($3.00) for the purpose of implementing an enhanced driver's license system; provided that for a driver's license issued for an eight-year period, the amount of the fees shall be twice the amount charged for other driver's licenses. The additional amounts collected pursuant to this subsection are appropriated to the department to defray the expense of the new system of licensing and for use as set forth in Subsection F of Section 66-6-13 NMSA 1978. Unexpended or unencumbered balances remaining from fees collected pursuant to the provisions of this subsection at the end of any fiscal year shall not revert to the general fund but shall be expended by the department in fiscal year 2010 and subsequent fiscal years.

D. There shall be paid to the department a driver safety fee of three dollars ($3.00) for each driver's license or duplicate driver's license, except that for a driver's license issued for an eight-year period, a fee of six dollars ($6.00) shall be paid to the department. The fee shall be distributed to each school district for the purpose of providing defensive driving instruction through the state equalization guarantee distribution made annually pursuant to the general appropriation act.

E. The department may charge a fee of no more than fifteen dollars ($15.00) to a person who holds a driver's license from another state and is applying for a New Mexico driver's license for the first time. The fee is appropriated to the department to defray the expense of determining whether the driver has been convicted of driving a motor vehicle while under the influence of intoxicating liquor or drugs, or equivalent crime, and determining if the person qualifies for a driver's license in this state. The fee provided in this subsection is not subject to the increase provided for in Subsection C of this section.

History: 1953 Comp., 64-5-44, enacted by Laws 1978, ch. 35, 266; 1984, ch. 83, 1; 1985, ch. 66, 2; 1987, ch. 278, 1; 1993, ch. 68, 42; 1999, ch. 222, 2; 2007, ch. 317, 2; 2009, ch. 156, 3.



Section 66-5-44.1 - Provisional licenses; duration and fee; appropriation.

66-5-44.1. Provisional licenses; duration and fee; appropriation.

A. There shall be paid to the division a fee of thirteen dollars ($13.00) for each provisional license or duplicate provisional license. Each provisional license shall be for a term provided for in Section 66-5-21 NMSA 1978.

B. The director with the approval of the governor may increase the amount of the fee provided for in this section by an amount not to exceed three dollars ($3.00) for the purpose of implementing an enhanced driver's license system. The additional amounts collected pursuant to this subsection are appropriated to the division to defray the expense of the new system of licensing.

C. The fees collected pursuant to the provisions of Subsection A of this section are appropriated to the division to defray the expense of implementing the new system of provisional licensing.

History: 1978 Comp., 66-5-44.1, enacted by Laws 1999, ch. 175, 11.



Section 66-5-47 - Photographs.

66-5-47. Photographs.

The department shall reproduce the likeness of drivers, subject to the following conditions:

A. photographs or other reproductions of the likeness of all persons shall be a full-face or front-view digital photograph; and

B. photographs or other reproductions of the likeness of all persons under the age of twenty-one years shall have a printed legend, indicating that the person is under twenty-one, which shall be displayed in such manner as to be easily read by any person inspecting the license.

History: 1953 Comp., 64-5-47, enacted by Laws 1978, ch. 35, 269; 1989, ch. 318, 17; 1990, ch. 120, 28; 1999, ch. 76, 2; 2016, ch. 79, 8.



Section 66-5-48 - Uniformity of interpretation.

66-5-48. Uniformity of interpretation.

This article shall be so interpreted and construed as to effectuate its general purpose to make uniform the laws of those states which enact it.

History: 1953 Comp., 64-5-48, enacted by Laws 1978, ch. 35, 270.



Section 66-5-49 - Driver License Compact enacted.

66-5-49. Driver License Compact enacted.

The Driver License Compact is entered into with all other jurisdictions legally joining therein in a form substantially as follows:

DRIVER LICENSE COMPACT

ARTICLE I

Findings and Declaration of Policy

A. The party states find that:

(1) the safety of their streets and highways is materially affected by the degree of compliance with state laws and local ordinances relating to the operation of motor vehicles;

(2) violation of state law or local ordinance is evidence that the violator engages in conduct which is likely to endanger the safety of persons and property; and

(3) continuance in force of a license to drive is predicated upon compliance with laws and ordinances relating to the operation of motor vehicles, in whichever jurisdiction the vehicle is operated.

B. It is the policy of each of the party states to:

(1) promote compliance with the laws, ordinances and administrative rules and regulations relating to the operation of motor vehicles by their operators in each of the jurisdictions where they drive motor vehicles; and

(2) make the reciprocal recognition of licenses to drive and eligibility therefor more just and equitable by considering the overall compliance with motor vehicle laws, ordinances and administrative rules and regulations as a condition precedent to the continuation or issuance of any license by reason of which the licensee is authorized or permitted to operate a motor vehicle in any of the party states.

ARTICLE II

Definitions

As used in the Driver License Compact:

A. "state" means a state, territory or possession of the United States, the District of Columbia or the commonwealth of Puerto Rico;

B. "home state" means the state which has issued, and has the power to suspend or revoke the use of, the license or permit to operate a motor vehicle; and

C. "conviction" means a conviction of any offense related to the use or operation of a motor vehicle which is prohibited by state law, municipal ordinance or administrative rule or regulation, or a forfeiture of bail, bond or other security deposited to secure appearance by a person charged with having committed any such offense, and which conviction or forfeiture is required to be reported to the licensing authority.

ARTICLE III

Reports of Conviction

The licensing authority of a party state shall report each conviction of a person from another party state occurring within its jurisdiction to the licensing authority of the home state of the licensee. The report shall:

A. clearly identify the person convicted;

B. describe the violation, specifying the section of the statute, code or ordinance violated;

C. identify the court in which action was taken;

D. indicate whether a plea of guilty or not guilty was entered, or the conviction was a result of the forfeiture of bail, bond or other security; and

E. include any special findings made in connection therewith.

ARTICLE IV

Effect of Conviction

A. The licensing authority in the home state, for the purposes of suspension, revocation or limitation of the license to operate a motor vehicle, shall give the same effect to the conduct reported pursuant to Article III of the Driver License Compact as it would if the conduct had occurred in the home state in the case of convictions for:

(1) manslaughter or negligent homicide resulting from the operation of a motor vehicle;

(2) driving a motor vehicle under the influence of intoxicating liquor or a narcotic drug, or under the influence of any other drug to a degree which renders the driver incapable of safely driving a motor vehicle;

(3) any felony in the commission of which a motor vehicle is used; and

(4) failure to stop and render aid in the event of a motor vehicle accident resulting in the death or personal injury to another.

B. As to other convictions reported pursuant to Article III, the licensing authority in the home state shall give the effect to the conduct as is provided by the laws of the home state.

C. If the laws of a party state do not provide for offenses or violations denominated or described in precisely the words employed in Subsection A of this article, that party state shall construe the denominations and descriptions appearing in Subsection A as being applicable to, and identifying, those offenses or violations of a substantially similar nature, and the laws of that party state shall contain provisions necessary to ensure that full effect is given to this article.

ARTICLE V

Applications for New Licenses

Upon application for a license to drive, the licensing authority in a party state shall ascertain whether the applicant has ever held, or is the holder of, a license to drive issued by any other party state. The licensing authority in the state where application is made shall not issue a license to drive to the applicant if:

A. the applicant has held a license, but it has been suspended by reason, in whole or in part, of a violation and if the suspension period has not terminated;

B. the applicant has held a license, but it has been revoked by reason, in whole or in part, of a violation and if the revocation has not terminated, except that after expiration of one year from the date the license was revoked, the person may make application for a new license if permitted by law. The licensing authority may refuse to issue a license to the applicant if, after investigation, it determines that it will not be safe to grant to the person the privilege of driving a motor vehicle on the public highways; or

C. the applicant is the holder of a license to drive issued by another party state and currently in force, unless he surrenders the license.

ARTICLE VI

Applicability of Other Laws

Except as expressly required by provisions of the Driver License Compact, nothing contained in the compact shall be construed to affect the right of any party state to apply any of its other laws relating to licenses to drive to any person or circumstances, or to invalidate or prevent any driver license agreement or other cooperative arrangement between a party state and a nonparty state.

ARTICLE VII

Compact Administrator and Interchange of Information

A. The head of the licensing authority of each party state shall be the administrator of the Driver License Compact for his state. The administrators, acting jointly, may formulate all necessary and proper procedures for the exchange of information under the Driver License Compact.

B. The administrator of each party state shall furnish to the administrator of each other party state any information or documents reasonably necessary to facilitate the administration of the Driver License Compact.

ARTICLE VIII

Entry into Force and Withdrawal

A. The Driver License Compact shall enter into force and become effective as to any state when it has enacted the compact into law.

B. Any party state may withdraw from the Driver License Compact by enacting a statute repealing the compact, but no withdrawal shall take effect until six months after the executive head of the withdrawing state has given notice of the withdrawal to the executive heads of all other party states. No withdrawal shall affect the validity or applicability by the licensing authorities of states remaining party to the compact of any report of conviction occurring prior to the withdrawal.

ARTICLE IX

Construction and Severability

The Driver License Compact shall be liberally construed to effectuate its purposes. The provisions of the compact are severable and if any phrase, clause, sentence or provision is declared to be contrary to the constitution of any party state, or of the United States, or its applicability to any government, agency, person or circumstance is held invalid, the validity or [of] the remainder of the compact and its applicability to any government, agency, person or circumstance shall not be affected. If the compact is held contrary to the constitution of any party state, it shall remain in full effect as to the state affected as to all severable matters.

History: 1953 Comp., 64-13-79, enacted by Laws 1963, ch. 302, 1; recompiled as 1953 Comp., 64-5-49, by Laws 1978, ch. 35, 271.



Section 66-5-50 - Driver License Compact; definitions; cooperation.

66-5-50. Driver License Compact; definitions; cooperation.

As used in the Driver License Compact with reference to this state:

A. "licensing authority" means the director. The director shall furnish to the appropriate authorities of any other party state any information or documents reasonably necessary to facilitate the administration of Articles III, IV and V of the compact; and

B. "executive head" means the governor.

History: 1953 Comp., 64-5-50, enacted by Laws 1978, ch. 35, 272; 1987, ch. 268, 25.



Section 66-5-51 - Compensation of compact administrator.

66-5-51. Compensation of compact administrator.

The director is not entitled to any additional compensation because of his services as compact administrator under Article VII of the Driver License Compact, Section 66-5-49 NMSA 1978 but may be reimbursed per diem and mileage expenses in accordance with the Per Diem and Mileage Act [10-8-1 NMSA 1978].

History: 1953 Comp., 64-5-51, enacted by Laws 1978, ch. 35, 273; 1987, ch. 268, 26.






Part 1A - COMMERCIAL DRIVERS' LICENSES

Section 66-5-52 - Short title.

66-5-52. Short title.

Sections 66-5-52 through 66-5-72 NMSA 1978 may be cited as the "New Mexico Commercial Driver's License Act".

History: Laws 1989, ch. 14, 1; 1992, ch. 13, 2; 2000, ch. 71, 1; 2003, ch. 51, 1.



Section 66-5-53 - Purpose.

66-5-53. Purpose.

The purpose of the New Mexico Commercial Driver's License Act is to:

A. improve commercial driver quality;

B. remove problem commercial drivers from New Mexico's highways; and

C. establish a system that will prevent operators of commercial motor vehicles from having more than one driver's license.

History: Laws 1989, ch. 14, 2.



Section 66-5-54 - Definitions.

66-5-54. Definitions.

As used in the New Mexico Commercial Driver's License Act:

A. "commerce" means:

(1) trade, traffic or transportation within the jurisdiction of the United States between a place in New Mexico and a place outside of New Mexico, including a place outside of the United States; and

(2) trade, traffic or transportation in the United States that affects any trade, traffic or transportation described in Paragraph (1) of this subsection;

B. "commercial driver's license holder" means an individual to whom a license has been issued by a state or other jurisdiction, in accordance with the standards found in 49 CFR Part 383, as amended or renumbered, that authorizes the individual to operate a commercial motor vehicle;

C. "commercial driver's license information system" means the information system created pursuant to the federal Commercial Motor Vehicle Safety Act of 1986 that contains information pertaining to operators of commercial motor vehicles;

D. "commercial motor vehicle" means a motor vehicle or combination of motor vehicles used in commerce to transport passengers or property if the motor vehicle:

(1) has a gross combination weight rating of more than twenty-six thousand pounds inclusive of a towed unit with a gross vehicle weight rating of more than ten thousand pounds;

(2) has a gross vehicle weight rating of more than twenty-six thousand pounds;

(3) is designed to transport sixteen or more passengers, including the driver; or

(4) is of any size and is used in the transportation of hazardous materials, as provided in 49 CFR Part 383.5;

E. "conviction" means:

(1) an unvacated adjudication of guilt or a determination that a person has violated or failed to comply with the law by:

(a) a court of original jurisdiction; or

(b) an authorized administrative tribunal;

(2) an unvacated forfeiture of bail or collateral deposited to secure a person's appearance in court;

(3) a plea of guilty or nolo contendere accepted by the court;

(4) the payment of a fine or court cost;

(5) a violation of a condition of release without bail, regardless of whether the payment is rebated, suspended or probated;

(6) an assignment to a diversion program or a driver improvement school; or

(7) a conditional discharge as provided in Section 31-20-13 NMSA 1978;

F. "director" means the director of the motor vehicle division of the department;

G. "disqualification" means:

(1) a suspension, revocation or cancellation of a commercial driver's license by the state or jurisdiction that issued the commercial driver's license;

(2) a withdrawal of a person's privileges to drive a commercial motor vehicle by a state or other jurisdiction as the result of a violation of state or local law relating to motor vehicle control other than a parking, vehicle weight or vehicle defect violation; and

(3) a determination by the federal motor carrier safety administration that a person is not qualified to operate a motor vehicle;

H. "division" means the motor vehicle division of the department;

I. "driving a commercial motor vehicle while under the influence of alcohol" means:

(1) driving a commercial motor vehicle while the driver has an alcohol concentration in the driver's blood or breath of four one hundredths or more;

(2) driving a commercial motor vehicle while the driver is under the influence of intoxicating liquor; or

(3) refusal to submit to chemical tests administered pursuant to Section 66-8-107 NMSA 1978;

J. "employee" means an operator of a commercial motor vehicle, including full-time, regularly employed drivers; casual, intermittent or occasional drivers; leased drivers; and independent owner-operator contractors, while in the course of operating a commercial motor vehicle, who is either directly employed by or under lease to an employer;

K. "employer" means a person, including the United States, a state and a political subdivision of a state or their agencies or instrumentalities, that owns or leases a commercial motor vehicle or assigns employees to operate such a vehicle;

L. "fatality" means the death of a person as a result of a motor vehicle accident;

M. "gross combination weight rating" means the value specified by the manufacturer as the loaded weight of a combination vehicle. In the absence of a value specified by the manufacturer, gross combination weight rating shall be determined by adding the gross vehicle weight rating of the power unit and the total weight of the towed unit or units and any load thereon;

N. "gross vehicle weight rating" means the value specified by the manufacturer as the loaded weight of a single vehicle;

O. "imminent hazard" means a condition that presents a substantial likelihood that death, serious illness, severe personal injury or a substantial endangerment to health, property or the environment will occur before the reasonable foreseeable completion date of a formal proceeding to lessen the risk of that death, illness, injury or endangerment;

P. "noncommercial motor vehicle" means a motor vehicle or combination of motor vehicles that is not a commercial motor vehicle;

Q. "nonresident commercial driver's license" means a commercial driver's license issued by another state to a person domiciled in that state or by a foreign country to a person domiciled in that country;

R. "out-of-service order" means a declaration by an authorized enforcement officer of a federal, state, Canadian, Mexican or local jurisdiction that a driver, a commercial motor vehicle or a motor carrier operation is temporarily prohibited from operating;

S. "railroad-highway grade crossing violation" means a violation of a provision of Section 66-7-341 or 66-7-343 NMSA 1978 or a violation of federal or local law, ordinance or rule pertaining to stopping at or crossing a railroad-highway grade crossing;

T. "serious traffic violation" means conviction of any of the following if committed when operating a motor vehicle:

(1) speed of fifteen miles or more per hour above the posted limits;

(2) reckless driving as defined by Section 66-8-113 NMSA 1978 or a municipal ordinance or the law of another state;

(3) homicide by vehicle, as defined in Section 66-8-101 NMSA 1978;

(4) injury to pregnant women by vehicle as defined in Section 66-8-101.1 NMSA 1978 or a municipal ordinance or the law of another state;

(5) any other violation of law relating to motor vehicle traffic control, other than a parking violation, that the secretary determines by regulation to be a serious traffic violation. "Serious traffic violation" does not include a vehicle weight or vehicle defect violation;

(6) improper or erratic lane changes in violation of Section 66-7-317 NMSA 1978;

(7) following another vehicle too closely in violation of Section 66-7-318 NMSA 1978;

(8) texting while driving in violation of Section 66-7-374 NMSA 1978 or a municipal ordinance;

(9) use of a handheld mobile communication device while driving a commercial motor vehicle in violation of Section 1 of this 2016 act or a municipal ordinance;

(10) directly or indirectly causing death or great bodily injury to a human being in the unlawful operation of a motor vehicle in violation of Section 66-8-101 NMSA 1978;

(11) driving a commercial motor vehicle without possession of a commercial driver's license in violation of Section 66-5-59 NMSA 1978;

(12) driving a commercial motor vehicle without the proper class of commercial driver's license and endorsements pursuant to Section 66-5-65 NMSA 1978 and the Motor Carrier Safety Act [65-3-1 through 65-3-14 NMSA 1978] for the specific vehicle group operated or for the passengers or type of cargo transported; or

(13) driving a commercial motor vehicle without obtaining a commercial driver's license in violation of Section 66-5-59 NMSA 1978; and

U. "state of domicile" means the state in which a person has a true, fixed and permanent home and principal residence and to which the person has the intention of returning whenever the person has been absent from that state.

History: Laws 1989, ch. 14, 3; 1990, ch. 120, 29; 1992, ch. 13, 3; 1998, ch. 17, 1; 2003, ch. 51, 2; 2004, ch. 59, 16; 2005, ch. 312, 2; 2007, ch. 321, 4; 2009, ch. 200, 4; 2016, ch. 63, 2.



Section 66-5-55 - Driver's licenses; limitation of number.

66-5-55. Driver's licenses; limitation of number.

As of the effective date of the New Mexico Commercial Driver's License Act, no person who drives a commercial motor vehicle may have more than one driver's license.

History: Laws 1989, ch. 14, 4.



Section 66-5-56 - Notification by driver to the division.

66-5-56. Notification by driver to the division.

Any driver of a commercial motor vehicle holding a New Mexico driver's license who is convicted of violating any state law or local ordinance relating to motor vehicle traffic control in any other state, other than parking violations, shall notify the division, in the manner specified in a regulation adopted by the secretary, within thirty days of the date of conviction.

History: Laws 1989, ch. 14, 5.



Section 66-5-57 - Notification by driver to employer.

66-5-57. Notification by driver to employer.

A. Any driver of a commercial motor vehicle holding a New Mexico driver's license who is convicted of violating any state law or local ordinance relating to motor vehicle traffic control in this or any other state, other than parking violations, shall notify in writing his employer of the conviction within thirty days of the date of conviction.

B. Any driver whose driver's license is suspended, revoked or canceled by any state, or who loses the privilege to drive a commercial motor vehicle in any state for any period, shall notify his employer of that fact before the end of the business day following the day the driver received notice of the fact.

History: Laws 1989, ch. 14, 6.



Section 66-5-58 - Employer responsibility.

66-5-58. Employer responsibility.

It is unlawful for an employer to knowingly allow, require, permit or authorize a driver to drive a commercial motor vehicle during a period in which:

A. the driver has a driver's license suspended, revoked or canceled by a state, has lost the privilege to drive a commercial motor vehicle in a state or has been disqualified from driving a commercial motor vehicle;

B. the driver has more than one driver's license as of the effective date of the provisions of the New Mexico Commercial Driver's License Act;

C. the driver, the commercial motor vehicle the driver is driving or the motor carrier operation of the employer is subject to an out-of-service order; or

D. the driver has been convicted of a railroad-highway grade crossing violation.

History: Laws 1989, ch. 14, 7; 1998, ch. 17, 2; 2003, ch. 51, 3; 2005, ch. 312, 3.



Section 66-5-59 - Commercial driver's license required.

66-5-59. Commercial driver's license required.

A. A person may not drive a commercial motor vehicle unless the person holds and is in immediate possession of a commercial driver's license and applicable endorsements valid for the vehicle the person is driving, except when driving under a commercial driver's instruction permit and accompanied by the holder of a commercial driver's license valid for the vehicle being driven.

B. A person may not drive a commercial motor vehicle while the person's driving privilege is suspended, revoked or canceled or while subject to a disqualification or in violation of an out-of-service order.

C. A person who is a resident of this state for at least thirty days may not drive a commercial motor vehicle under the authority of a commercial driver's license issued by another jurisdiction.

D. A person may not drive a commercial motor vehicle in violation of an out-of-service order.

History: Laws 1989, ch. 14, 8; 2003, ch. 51, 4.



Section 66-5-60 - Commercial driver's license; qualifications; standards.

66-5-60. Commercial driver's license; qualifications; standards.

A. The division shall not issue a commercial driver's license to a person unless that person can establish that New Mexico is the person's state of domicile and has passed a knowledge test and a skills test for driving a commercial motor vehicle and, for related endorsements, has passed a medical fitness test and has satisfied any other requirements of the New Mexico Commercial Driver's License Act [66-5-52 through 66-5-72 NMSA 1978].

B. The division may authorize a person, including an agency of this or another state, an employer, a private driver-training facility or other private institution or a department, agency or instrumentality of local government to administer the skills test or knowledge test specified by this section.

C. A commercial driver's license applicant who does not pass the skills test or knowledge test may repeat the:

(1) knowledge test no more than twice a week; and

(2) skills test no more than three times a year.

D. If the department determines that a commercial driver's license applicant has committed an offense in taking a test specified in this section, the division shall not issue a commercial driver's license to that applicant within one year of the department's determination.

History: Laws 1989, ch. 14, 9; 2005, ch. 312, 4; 2007, ch. 321, 5; 2008, ch. 72, 1; 2014, ch. 67, 1.



Section 66-5-61 - Commercial driver's license; limitations on issuance.

66-5-61. Commercial driver's license; limitations on issuance.

A commercial driver's license may not be issued to a person while the person is subject to a disqualification from driving a commercial motor vehicle or while the person's driver's license is suspended, revoked or canceled in any state, nor may a commercial driver's license be issued to a person who has a commercial driver's license issued by any other state unless the person first surrenders all such licenses to the division. The division shall return such licenses to the issuing state for cancellation.

History: Laws 1989, ch. 14, 10.



Section 66-5-62 - Commercial driver's license; instruction permit; application; duplicate.

66-5-62. Commercial driver's license; instruction permit; application; duplicate.

A. A commercial driver's instruction permit may be issued to an individual who holds a valid driver's license.

B. The commercial driver's instruction permit may be issued for a period not to exceed six months. Only one renewal or reissuance may be granted within a two-year period. The holder of a commercial driver's instruction permit may drive a commercial motor vehicle on a highway only when accompanied by the holder of a commercial driver's license valid for the type of vehicle driven, who occupies a seat beside the individual for the purpose of giving instruction in driving the commercial motor vehicle.

History: Laws 1989, ch. 14, 11.



Section 66-5-62.1 - Restricted commercial driver's license for certain farm-related service industries.

66-5-62.1. Restricted commercial driver's license for certain farm-related service industries.

A. The division shall waive the required knowledge and skills tests pursuant to Section 66-5-60 NMSA 1978 and issue a restricted commercial driver's license to an employee of the following farm-related service industries:

(1) agriculture-chemical businesses;

(2) custom harvesters;

(3) farm retail outlets and suppliers; and

(4) livestock feeders.

B. A restricted commercial driver's license issued pursuant to this section shall meet all the requirements of the New Mexico Commercial Driver's License Act, except for a knowledge and skills test. A restricted commercial driver's license issued pursuant to this section shall be accorded the same reciprocity as a commercial driver's license meeting all of the requirements of the New Mexico Commercial Driver's License Act. The restrictions imposed upon the issuance of the restricted commercial driver's license shall not limit a person's use of the restricted commercial driver's license in a noncommercial motor vehicle, nor shall the restricted commercial driver's license affect the division's authority to administer its driver licensing program for operators of vehicles other than commercial motor vehicles.

C. The division shall restrict a commercial driver's license issued pursuant to this section as follows:

(1) an applicant shall have a good driving record, as defined in this paragraph. Drivers who have not held a motor vehicle driver's license for at least one year shall not be eligible for the restricted commercial driver's license. Drivers who have been licensed between one and two years shall have a good driving record for their entire driving history. Drivers who have been licensed for more than two years shall have a good driving record for the two most recent years. For the purposes of this paragraph, "good driving record" means that an applicant:

(a) has not had more than one type of driver's license;

(b) has not had a license suspended, revoked or canceled;

(c) has not had a conviction, for any type of motor vehicle, for the disqualifying offenses contained in Section 66-5-68 NMSA 1978;

(d) has not had a conviction, for any type of motor vehicle, for a serious traffic violation; and

(e) has not had a conviction for a violation of state or local law relating to motor vehicle traffic control, other than a parking violation, arising in connection with any traffic accident and has no record of an accident in which the applicant was at fault;

(2) a restricted commercial driver's license shall have the same renewal cycle as an unrestricted commercial driver's license and shall be limited to a seasonal period or periods as determined by the division; provided that the total number of calendar days in any twelve-month period for which the restricted commercial driver's license is valid does not exceed one hundred eighty days. If the division elects to provide for more than one seasonal period, the restricted commercial driver's license is valid for commercial motor vehicle operation only during the currently approved season and must be revalidated for each successive season. Only one seasonal period of validity may appear on the license document at a time. The good driving record must be confirmed prior to any renewal or revalidation;

(3) the holder of a restricted commercial driver's license is limited to operating class B and class C vehicles, as described in Section 66-5-65 NMSA 1978;

(4) a restricted commercial driver's license shall not be issued with any endorsements on the license document. Only the limited tank vehicle and hazardous materials endorsement privileges that the restricted commercial driver's license automatically confers and that are described in Paragraph (5) of this subsection are permitted;

(5) a restricted commercial driver's license holder shall not drive a vehicle carrying any quantity of hazardous materials that require a placard on the vehicle, except for:

(a) diesel fuel in quantities of one thousand gallons or less;

(b) liquid fertilizers, such as plant nutrients, in vehicles or implements of husbandry in total quantities of three thousand gallons or less; and

(c) solid fertilizers, such as solid plant nutrients, that are not transported with any organic substance;

(6) a restricted commercial driver's license holder shall not hold an unrestricted commercial driver's license at the same time; and

(7) a restricted commercial driver's license holder shall not operate a commercial motor vehicle beyond one hundred fifty miles from the place of business or the farm currently being served.

D. The department, by rule, may provide for the means of designating the commercial driver's license allowed by this section as a restricted commercial driver's license.

History: Laws 2013, ch. 210, 1.



Section 66-5-63 - Commercial driver's license; permit; application; duplicate.

66-5-63. Commercial driver's license; permit; application; duplicate.

A. The application for a commercial driver's license or commercial driver's instruction permit shall include the following:

(1) the full name and current mailing and residential address of the person;

(2) a physical description of the person, including sex, height, weight and eye color;

(3) the person's date of birth;

(4) the person's social security number;

(5) the person's signature;

(6) a consent to release the person's driving record information;

(7) certification by the applicant that the commercial motor vehicle used for the knowledge and skills test for driving a motor vehicle is in the class of commercial motor vehicles for which the person has applied for a commercial motor vehicle license;

(8) certification by the applicant that the commercial motor vehicle used for the knowledge and skills test for driving a motor vehicle is representative of the endorsement for which the person has applied; and

(9) any other information required by the department.

B. When a licensee changes his name or residence or mailing address, an application for a duplicate license shall be made as provided in Section 66-5-20 NMSA 1978.

History: Laws 1989, ch. 14, 12; 1992, ch. 13, 4; 2005, ch. 312, 5.



Section 66-5-64 - Commercial driver's license; content.

66-5-64. Commercial driver's license; content.

The commercial driver's license shall be marked "commercial driver's license" or "CDL". It shall include, but not be limited to, the following information:

A. the person's name and current New Mexico physical or mailing address;

B. the person's full face or front-view color photograph;

C. a physical description of the person, including sex, height, weight and eye color;

D. the person's date of birth;

E. the person's signature;

F. the class or type of commercial motor vehicle that the person is authorized to drive, together with any endorsements or restrictions;

G. the name of this state; and

H. the dates between which the license is valid.

History: Laws 1989, ch. 14, 13; 1991, ch. 150, 1; 1992, ch. 13, 5; 2004, ch. 59, 17.



Section 66-5-65 - Classifications; endorsements; restrictions.

66-5-65. Classifications; endorsements; restrictions.

A. Commercial driver's licenses may be issued with the classifications, endorsements and restrictions enumerated in Subsections B, C and D of this section, provided that the applicant has passed the knowledge and skills test required by the department. The holder of a valid commercial driver's license may drive all vehicles in the class for which that license is issued and all lesser classes of vehicles except motorcycles and vehicles that require an endorsement, unless the proper endorsement appears on the license.

B. The following classifications shall apply to commercial driver's licenses:

(1) class A - any combination of vehicles with a gross combination weight rating of more than twenty-six thousand pounds, if the gross vehicle weight rating of the vehicle or vehicles being towed is in excess of ten thousand pounds;

(2) class B - any single vehicle with a gross vehicle weight rating of more than twenty-six thousand pounds and any such vehicle towing a vehicle with a gross vehicle weight rating of ten thousand pounds or less; and

(3) class C - any single vehicle or combination of vehicles that does not meet either the definition of Paragraph (1) or (2) of this subsection but is:

(a) designed to transport sixteen or more passengers, including the driver; or

(b) used in the transportation of hazardous materials, which requires the vehicle to be placarded under applicable law.

C. The secretary, by regulation, may provide for classifications in addition to those set forth in Subsection B of this section.

D. The following endorsements and restrictions shall apply to commercial driver's licenses:

(1) "H" - authorizes driving a vehicle transporting hazardous material;

(2) "L" - restricts the driver to vehicles not equipped with airbrakes;

(3) "T" - authorizes driving a vehicle towing more than one trailer;

(4) "P" - authorizes driving vehicles, other than school buses, carrying passengers;

(5) "N" - authorizes driving tank vehicles;

(6) "X" - represents a combination of the hazardous material ("H") and tank vehicle ("N") endorsements;

(7) "S" - authorizes driving a school bus; and

(8) "K" - restricts the driver to driving a commercial motor vehicle in intrastate commerce only.

E. The department shall require an applicant requesting a hazardous material ("H") endorsement to be subject to a background check pursuant to the federal Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001. Information received pursuant to a background check required by the federal transportation security administration of the department of homeland security shall be kept confidential and shall be released only to the subject of the background check and the division. Fees charged for the background check shall be borne by the subject of the background check or by the employer.

History: Laws 1989, ch. 14, 14; 1992, ch. 13, 6; 1995, ch. 135, 19; 1998, ch. 17, 3; 2004, ch. 78, 1; 2005, ch. 310, 1; 2007, ch. 321, 6.



Section 66-5-65.1 - License endorsement fees.

66-5-65.1. License endorsement fees.

The division shall establish a schedule of fees to be paid by a licensee for receipt or renewal of an "H" or "X" endorsement pursuant to Section 66-5-65 NMSA 1978. The fee for an endorsement shall be based on the actual cost of conducting federal and state required background checks not to exceed one hundred twenty-five dollars ($125). Money from fees collected shall be retained by the division to defray the costs of background checks.

History: Laws 2004, ch. 59, 15.



Section 66-5-66 - Applicant record information; information exchange.

66-5-66. Applicant record information; information exchange.

A. Before issuing a commercial driver's license, the department shall obtain pertinent driving record information from each state where the applicant has been licensed, through a multistate database, or from each state.

B. The department has the authority to exchange commercial driver's license information as it deems necessary to carry out the provisions of the New Mexico Commercial Driver's License Act [66-5-52 through 66-5-72 NMSA 1978], except that the results of a background check conducted pursuant to federal department of homeland security requirements shall be:

(1) confidential and not disseminated except to the subject of the background check and the division;

(2) used only for the purpose authorized by this section; and

(3) subject to protest, appeal or consideration of mitigating circumstances if used as a basis to disqualify a driver who held a commercial driver's license under rules promulgated by the transportation security administration of the department of homeland security.

C. The department shall provide to the commercial driver's license information system information on a conviction, disqualification, change in applicant status, change in the state of record or any other information concerning a holder of a commercial driver's license within ten days of receipt of that information. The secretary may adopt regulations to administer the requirement set forth pursuant to this subsection.

D. In determining whether a violation of law has occurred for the purpose of issuance, administration or revocation of a commercial driver's license, the department shall use information received from the commercial driver's license information system in the same manner as information received from the state or any of its agencies, instrumentalities or political subdivisions.

History: Laws 1989, ch. 14, 15; 2005, ch. 310, 2; 2005, ch. 312, 6.



Section 66-5-67 - Expiration and renewal; staggered licensing during implementation period.

66-5-67. Expiration and renewal; staggered licensing during implementation period.

A. Except as provided in Subsections C and E of this section, a commercial driver's license issued pursuant to the provisions of the New Mexico Commercial Driver's License Act shall expire thirty days after the applicant's birthday in the fourth year after the effective date of the license.

B. The license is renewable within ninety days prior to its expiration or at an earlier date as approved by the secretary.

C. At the option of an applicant, a commercial driver's license may be issued for a period of eight years, provided that the applicant:

(1) pays the amount required for a commercial driver's license issued for a term of eight years;

(2) otherwise qualifies for a four-year commercial driver's license; and

(3) will not reach the age of seventy-five during the last four years of the eight-year license period.

D. A driver's license issued pursuant to the provisions of Subsection C of this section shall expire thirty days after the applicant's birthday in the eighth year after the effective date of the license.

E. A commercial driver's license with a hazardous material endorsement shall expire:

(1) for an applicant transferring a commercial driver's license with the hazardous material endorsement, four years from the date of the last background check and testing for the hazardous material endorsement; or

(2) for an applicant adding endorsements or other changes to the commercial driver's license, no later than the expiration date of the commercial driver's license originally issued with the hazardous material endorsement.

History: Laws 1989, ch. 14, 16; 1992, ch. 13, 7; 1999, ch. 222, 3; 2007, ch. 321, 7.



Section 66-5-68 - Disqualification.

66-5-68. Disqualification.

A. The department shall disqualify a person from driving a commercial motor vehicle for at least thirty days if the federal motor carrier safety administration reports to the division that the person poses an imminent hazard.

B. The department shall disqualify a person who holds a commercial driver's license or who is required to hold a commercial driver's license from driving a commercial motor vehicle for a period of not less than one year, which shall run concurrently with any revocation or suspension action for the same offense, if the person:

(1) refuses to submit to a chemical test when requested pursuant to the provisions of the Implied Consent Act;

(2) is twenty-one years of age or more and submits to chemical testing pursuant to the Implied Consent Act [66-8-105 through 66-8-112 NMSA 1978] and the test results indicate an alcohol concentration of eight one hundredths or more;

(3) submits to chemical testing pursuant to the Implied Consent Act and the test results indicate an alcohol concentration of four one hundredths or more if the person is driving a commercial motor vehicle;

(4) is less than twenty-one years of age and submits to chemical testing pursuant to the Implied Consent Act and the test results indicate an alcohol concentration of two one hundredths or more; or

(5) is convicted of a violation of:

(a) driving a motor vehicle while under the influence of intoxicating liquor or drugs in violation of Section 66-8-102 NMSA 1978, an ordinance of a municipality of this state or the law of another state;

(b) leaving the scene of an accident involving a commercial motor vehicle driven by the person in violation of Section 66-7-201 NMSA 1978 or an ordinance of a municipality of this state or the law of another state;

(c) using a motor vehicle in the commission of a felony;

(d) driving a commercial motor vehicle after the driver's commercial driver's license is revoked, suspended, disqualified or canceled for violations while operating a commercial motor vehicle; or

(e) causing a fatality in the unlawful operation of a motor vehicle pursuant to Section 66-8-101 NMSA 1978.

C. The department shall disqualify a person from driving a commercial motor vehicle for a period of not less than three years if any of the violations specified in Subsection B of this section occur while transporting a hazardous material required to be placarded.

D. The department shall disqualify a person from driving a commercial motor vehicle for life if convicted of two or more violations of any of the offenses specified in Subsection B of this section, or any combination of those offenses, arising from two or more separate incidents, but the secretary may issue rules establishing guidelines, including conditions, under which a disqualification for life under this subsection may be reduced to a period of not less than ten years. This subsection applies only to those offenses committed after July 1, 1989.

E. The department shall disqualify a person from driving a commercial motor vehicle for life if the person is convicted of using a motor vehicle in the commission of any felony involving the manufacture, distribution or dispensing of a controlled substance.

F. The department shall disqualify a person from driving a commercial motor vehicle for a period of not less than sixty days if convicted of two serious traffic violations or one hundred twenty days if convicted of three serious traffic violations, if the violations were committed while driving a commercial motor vehicle, arising from separate incidents occurring within a three-year period.

G. The department shall disqualify a person from driving a commercial motor vehicle for a period of:

(1) not less than one hundred eighty days nor more than two years if the person is convicted of a first violation of an out-of-service order while transporting hazardous materials required to be placarded pursuant to the federal Hazardous Materials Transportation Act or while operating a motor vehicle designed to transport more than fifteen passengers, including the driver;

(2) not more than one year if the person is convicted of a first violation of an out-of-service order; or

(3) not less than three years nor more than five years if, during any ten-year period, the person is convicted of any subsequent violations of out-of-service orders, in separate incidents, while transporting hazardous materials required to be placarded pursuant to that act or while operating a motor vehicle designed to transport more than fifteen passengers, including the driver.

H. The department shall disqualify a person from driving a commercial motor vehicle for sixty days if:

(1) the person has been convicted of two serious traffic violations in separate incidents within a three-year period; and

(2) the second conviction results in revocation, cancellation or suspension of the person's commercial driver's license or noncommercial motor vehicle driving privileges for sixty days.

I. The department shall disqualify a person from driving a commercial motor vehicle for one hundred twenty days, in addition to any other period of disqualification, if:

(1) the person has been convicted of more than two serious traffic violations within a three-year period; and

(2) the third or a subsequent conviction results in the revocation, cancellation or suspension of the person's commercial driver's license or noncommercial motor vehicle driving privileges.

J. When a person is disqualified from driving a commercial motor vehicle, any commercial driver's license held by that person is invalidated without a separate proceeding of any kind and the driver is not eligible to apply for a commercial driver's license until the period of time for which the driver was disqualified has elapsed.

K. The department shall disqualify a person from driving a commercial motor vehicle for not less than:

(1) sixty days if the person is convicted of a first violation of a railroad-highway grade crossing violation;

(2) one hundred twenty days if, during any three-year period, the person is convicted of a second railroad-highway grade crossing violation in a separate incident; and

(3) one year if, during any three-year period, the person is convicted of a third or subsequent railroad-highway grade crossing violation in a separate incident.

L. After disqualifying, suspending, revoking or canceling a commercial driver's license, the department shall, within ten days, update its records to reflect that action. After disqualifying, suspending, revoking or canceling a nonresident commercial driver's privileges, the department shall, within ten days, notify the licensing authority of the state that issued the commercial driver's license.

M. When disqualifying, suspending, revoking or canceling a commercial driver's license, the department shall treat a conviction received in another state in the same manner as if it was received in this state.

N. The department shall post and enforce any disqualification sent by the federal motor carrier safety administration to the department that indicates that a commercial motor vehicle driver poses an imminent hazard.

O. The federal transportation security administration of the department of homeland security shall provide for an appeal of a disqualification for a commercial driver's license hazardous materials endorsement on the basis of a background check, and the department shall provide to a hazardous materials applicant a copy of the procedures established by the transportation security administration, on request, at the time of application.

P. New Mexico shall conform to the federal transportation security administration of the department of homeland security rules and shall "look back" or review a maximum of seven years for a background check.

History: Laws 1989, ch. 14, 17; 1990, ch. 120, 30; 1992, ch. 13, 8; 2000, ch. 71, 2; 2003, ch. 51, 5; 2003, ch. 90, 2; 2004, ch. 59, 18; 2005, ch. 310, 3; 2005, ch. 312, 7; 2007, ch. 321, 8; 2008, ch. 72, 2; 2009, ch. 200, 5; ; 2016, ch. 63, 3.



Section 66-5-69 - Notification of traffic convictions.

66-5-69. Notification of traffic convictions.

Within ten days after receiving a report of the conviction of a holder of a nonresident commercial driver's license for a violation of state law or local ordinance relating to motor vehicle traffic control other than a parking violation, committed in a commercial motor vehicle or a noncommercial motor vehicle, the division, after receipt of conviction information required pursuant to Section 66-5-28 NMSA 1978, shall forward the conviction information to the licensing authority that issued the commercial driver's license. A resident's conviction information shall be posted on the resident's motor vehicle record with the same speed used to post a nonresident's conviction information on the nonresident's motor vehicle record.

History: Laws 1989, ch. 14, 18; 2004, ch. 59, 19.



Section 66-5-69.1 - Violation convictions; actions to mask, defer or divert; prohibited.

66-5-69.1. Violation convictions; actions to mask, defer or divert; prohibited.

A. A person shall take no action to prevent a conviction of a traffic control law violation from appearing on the driving record of a commercial driver's license holder, regardless of the vehicle or state in which the violation occurred, including:

(1) masking or deferring imposition of a judgment of a traffic control law violation committed by a holder of a commercial driver's license; or

(2) allowing a holder of a commercial driver's license to enter a diversion program upon conviction of a traffic control law violation.

B. As used in this section, "traffic control law violation" does not include a parking violation.

History: Laws 2007, ch. 321, 9.



Section 66-5-70 - Reciprocity.

66-5-70. Reciprocity.

Notwithstanding any other provision of law, a person who is not a New Mexico resident may drive a commercial motor vehicle if that person has a commercial driver's license issued by any state in accordance with the minimum standards established by the federal highway administration for the issuance of commercial driver's licenses, if the license is not suspended, revoked or canceled and if the person is not disqualified from driving a commercial motor vehicle or subject to an out-of-service order.

History: Laws 1989, ch. 14, 19; 1998, ch. 17, 4.



Section 66-5-71 - Penalties for violation of out-of-service orders.

66-5-71. Penalties for violation of out-of-service orders.

A. A driver who is convicted of violating an out-of-service order shall be subject to a civil penalty of not less than two thousand five hundred dollars ($2,500) for a first violation and five thousand dollars ($5,000) for a second or subsequent violation, in addition to disqualification as provided in Subsection C of this section. The director shall collect the penalty upon conviction.

B. An employer who is convicted of a violation of Subsection C of Section 66-5-58 NMSA 1978 shall be subject to a civil penalty of not less than two thousand seven hundred fifty dollars ($2,750) or more than eleven thousand dollars ($11,000). The director shall collect the penalty upon conviction.

C. A driver who is convicted of violating an out-of-service order shall be disqualified for:

(1) not less than ninety days or more than one year if the driver is convicted of a first violation of an out-of-service order;

(2) not less than one year or more than five years if, during any ten-year period, the driver is convicted of two violations of out-of-service orders in separate incidents; and

(3) not less than three years or more than five years if, during any ten-year period, the driver is convicted of three or more violations of out-of-service orders in separate incidents.

History: Laws 1998, ch. 17, 5; 2000, ch. 71, 3; 2003, ch. 51, 6; 2005, ch. 312, 8; 2009, ch. 200, 6.



Section 66-5-72 - Employer penalties for railroad-highway grade crossing violations.

66-5-72. Employer penalties for railroad-highway grade crossing violations.

An employer who is convicted of a violation of Subsection D of Section 66-5-58 NMSA 1978 shall be subject to a civil penalty of not more than ten thousand dollars ($10,000) for each violation. The director shall collect the penalty upon conviction.

History: Laws 2003, ch. 51, 7; 2005, ch. 312, 9.






Part 2 - ACTIONS AGAINST NONRESIDENT OWNERS AND OPERATORS

Section 66-5-101, 66-5-102 - Reserved.

66-5-101, 66-5-102. Reserved.



Section 66-5-103 - Nonresident owners and operators; service of process on secretary of state in accident cases.

66-5-103. [Nonresident owners and operators; service of process on secretary of state in accident cases.]

That the acceptance by nonresidents of the rights and privileges conferred by existing laws to operate motor vehicles on the public highways of the state of New Mexico, or the operation by a nonresident, or his authorized chauffeur, or agent, of a motor vehicle on the said highways, other than under said laws, shall be deemed equivalent to an irrevocable appointment by such nonresident, binding upon his executor, administrator or personal representative, of the secretary of state of the state of New Mexico, or his successor in office, to be his true and lawful agent, upon whom may be served all lawful process in any action or proceeding against said nonresident, growing out of any accident or collision in which said motor vehicle may be involved, while same is operated in the state of New Mexico by said nonresident, or by his authorized chauffeur or agent; and said acceptance or operation of said vehicle shall be signification of his agreement that any such process against him, or his executor, administrator or personal representative, which is so served on the secretary of state shall be of the same legal force and validity as if served upon him personally, or his executor, administrator or personal representative, within the state.

History: Laws 1931, ch. 127, 1; 1941 Comp., 68-1003; Laws 1953, ch. 146, 1; 1953 Comp., 64-24-3; recompiled as 1953 Comp., 64-5-103, by Laws 1978, ch. 35, 275.



Section 66-5-104 - Procedure in action against nonresident owner or operator.

66-5-104. [Procedure in action against nonresident owner or operator.]

The manner of procuring and serving process in any cause, brought pursuant to the preceding section [66-5-103 NMSA 1978], shall be as follows, to wit:

The plaintiff shall file a verified complaint in one of the district courts of the state, showing a cause of action against the defendant, or his executor, administrator or personal representative, of the class contemplated in Section one (66-5-103 NMSA 1978) hereof; and shall further show in said complaint, or by affidavit, to the satisfaction of the judge of said court, that the defendant, or his executor, administrator or personal representative, is one of the persons contemplated in Section one (66-5-103 NMSA 1978), and the residence of said defendant, or his executor, administrator or personal representative, and a description of the car, or motor vehicle, claimed to have been operated by the said defendant, or his agent, as near as the same can reasonably be ascertained by the plaintiff; and the time, place and nature of such accident, or injury. Upon such showing being made, the judge shall make an order, directing that service of process be made on the defendant, or his executor, administrator or personal representative, as provided in Section one (66-5-103 NMSA 1978) hereof; and, also, that a copy of the process, and complaint, and of said order, and a notice that the same has been served upon the secretary of state, pursuant to this act [(66-5-103, 66-5-104 NMSA 1978)], be delivered to the defendant personally, or his executor, administrator or personal representative, without the state. Proof of such service shall be made by affidavit filed in said cause, and service shall be deemed complete thirty (30) days from the date such personal service is made on the defendant, or his executor, administrator or personal representative.

The court in which the action is pending shall, upon affidavit submitted upon behalf of the defendant, or his executor, administrator or personal representative, grant such additional time to answer, or continuances, as shall be reasonably necessary to allow defendant, or his executor, administrator or personal representative, full opportunity to plead and prepare for the trial of the said cause.

History: Laws 1931, ch. 127, 2; 1941 Comp., 68-1004; Laws 1953, ch. 146, 2; 1953 Comp., 64-24-4; recompiled as 1953 Comp., 64-5-104, by Laws 1978, ch. 35, 276.






Part 3 - FINANCIAL RESPONSIBILITY

Section 66-5-201 - Short title.

66-5-201. Short title.

Sections 66-5-201 through 66-5-239 NMSA 1978 may be cited as the "Mandatory Financial Responsibility Act".

History: 1953 Comp., 64-5-201, enacted by Laws 1978, ch. 35, 277; 1983, ch. 318, 1.



Section 66-5-201.1 - Purpose.

66-5-201.1. Purpose.

The legislature is aware that motor vehicle accidents in New Mexico can result in catastrophic financial hardship. The purpose of the Mandatory Financial Responsibility Act is to require residents of New Mexico who own and operate motor vehicles upon the highways of the state either to have the ability to respond in damages to accidents arising out of the use and operation of a motor vehicle or to obtain a motor vehicle insurance policy.

History: Laws 1983, ch. 318, 2; 1998, ch. 34, 4.



Section 66-5-203 - Director to administer act.

66-5-203. Director to administer act.

The director shall:

A. administer and enforce the provisions of the Mandatory Financial Responsibility Act and may make rules and regulations necessary for its administration;

B. receive and consider any pertinent information upon request of persons aggrieved by his orders or acts under any of the provisions of the Mandatory Financial Responsibility Act; and

C. prescribe and provide suitable forms requisite or deemed necessary for the purposes of the Mandatory Financial Responsibility Act.

History: 1953 Comp., 64-5-203, enacted by Laws 1978, ch. 35, 279; 1983, ch. 318, 4.



Section 66-5-204 - Administrative and court review.

66-5-204. Administrative and court review.

An owner of a motor vehicle registered in New Mexico who is aggrieved by the decision of the secretary made under the provisions of the Mandatory Financial Responsibility Act may appeal to the administrative hearings office for a hearing to be held within twenty days after the receipt by the administrative hearings office of the appeal. A person who continues to be aggrieved after the decision made by the hearing officer may appeal that decision in the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: 1978 Comp., 66-5-204, enacted by Laws 1983, ch. 318, 5; 1998, ch. 55, 79; 1999, ch. 265, 80; 2015, ch. 73, 32.



Section 66-5-205 - Vehicle must be insured or owner must have evidence of financial responsibility; penalties.

66-5-205. Vehicle must be insured or owner must have evidence of financial responsibility; penalties.

A. No owner shall permit the operation of an uninsured motor vehicle, or a motor vehicle for which evidence of financial responsibility as was affirmed to the department is not currently valid, upon the streets or highways of New Mexico unless the vehicle is specifically exempted from the provisions of the Mandatory Financial Responsibility Act.

B. No person shall drive an uninsured motor vehicle, or a motor vehicle for which evidence of financial responsibility as was affirmed to the department is not currently valid, upon the streets or highways of New Mexico unless the person is specifically exempted from the provisions of the Mandatory Financial Responsibility Act.

C. For the purposes of the Mandatory Financial Responsibility Act, "uninsured motor vehicle" means a motor vehicle for which a motor vehicle insurance policy meeting the requirements of the laws of New Mexico and of the secretary, or a surety bond or evidence of a sufficient cash deposit with the state treasurer, is not in effect.

D. The provisions of the Mandatory Financial Responsibility Act requiring the deposit of evidence of financial responsibility as provided in Section 66-5-218 NMSA 1978, subject to certain exemptions, may apply with respect to persons who have been convicted of or forfeited bail for certain offenses under motor vehicle laws or who have failed to pay judgments or written settlement agreements upon causes of action arising out of ownership, maintenance or use of vehicles of a type subject to registration under the laws of New Mexico.

E. Any person who violates the provisions of this section is guilty of a misdemeanor as provided in Section 66-8-7 NMSA 1978.

F. A person charged with violating the provisions of this section shall not be convicted if the person produces, in court, evidence of financial responsibility valid at the time of issuance of the citation.

History: 1978 Comp., 66-5-205, enacted by Laws 1983, ch. 318, 6; 1991, ch. 192, 2; 1998, ch. 34, 5; 2013, ch. 204, 4.



Section 66-5-205.1 - Uninsured motorist citation; requirements to be followed at time of accident; subsequent procedures; insurer notification requirements; suspension procedures.

66-5-205.1. Uninsured motorist citation; requirements to be followed at time of accident; subsequent procedures; insurer notification requirements; suspension procedures.

A. When a law enforcement officer issues a driver who is involved in an accident a citation for failure to comply with the provisions of the Mandatory Financial Responsibility Act [66-5-201 NMSA 1978], the law enforcement officer shall at the same time:

(1) issue to the driver cited a temporary operation sticker, valid for thirty days after the date the sticker is issued, and forward by mail or delivery to the department a duplicate of the issued sticker; and

(2) remove the license plate from the vehicle and send it with the duplicate of the sticker to the department or, if it cannot be removed, permanently deface the plate.

B. The department shall return or replace, in its discretion, a license plate removed under the provisions of Paragraph (2) of Subsection A of this section or replace a license plate defaced under that paragraph when the person cited for failure to comply with the provisions of the Mandatory Financial Responsibility Act furnishes proof of compliance to the department and pays to the division a reinstatement fee of twenty-five dollars ($25.00). If a person to whom the temporary operation sticker is issued furnishes to the department, within fifteen days after the issuance of the sticker, evidence of financial responsibility in compliance with the Mandatory Financial Responsibility Act and in effect on the date and at the time of the issuance of the sticker, the department shall replace or return the license plate and waive the twenty-five dollar ($25.00) reinstatement fee.

C. The secretary shall adopt and promulgate rules prescribing the form and use of the sticker required to be issued under Subsection A of this section.

D. The secretary shall adopt and promulgate rules requiring insurance carriers to report canceled, terminated and newly issued motor vehicle insurance policies each month to the department. Information pertaining to each motor vehicle shall be made a part of that vehicle file for one year.

E. Within ten days of notification by the insurance carrier of a termination or cancellation of a motor vehicle insurance policy, the department shall demand satisfactory evidence from the owner of the motor vehicle that he meets the requirements of the Mandatory Financial Responsibility Act. Failure to provide evidence of financial responsibility within twenty days after the department has mailed its demand for proof:

(1) constitutes reasonable grounds to believe that a person is operating a motor vehicle in violation of the provisions of Section 66-5-205 NMSA 1978; and

(2) requires the department to suspend the person's registration as provided in Section 66-5-236 NMSA 1978.

F. The department shall notify the superintendent of insurance if an insurance carrier fails to provide monthly reports to the department regarding motor vehicle insurance policy information as required by Subsection D of this section.

History: Laws 1989, ch. 214, 1; 1998, ch. 34, 6; 1999, ch. 145, 1; 2001, ch. 229, 1.



Section 66-5-205.3 - Motor vehicle insurance policy; procedures.

66-5-205.3. Motor vehicle insurance policy; procedures.

A. A motor vehicle insurance policy shall:

(1) designate by explicit description or by appropriate reference all motor vehicles to which coverage is to be granted; and

(2) insure the person named in the policy and a person using any such motor vehicle with the express or implied permission of the named insured against loss from the liability imposed by law for damages arising out of the ownership, maintenance or use of the motor vehicle within a jurisdiction, subject to the requirement to provide evidence of financial responsibility pursuant to the Mandatory Financial Responsibility Act [66-5-201 through 66-5-239 NMSA 1978].

B. A motor vehicle insurance policy shall insure a person named as insured against loss from the liability imposed upon the person by law for damages arising out of the use, with the express or implied permission of the owner or person in lawful possession, of a motor vehicle that the insured person does not own. The policy shall insure the person within the same territorial limits and in compliance with the requirement of evidence of financial responsibility as set forth in the Mandatory Financial Responsibility Act with respect to a motor vehicle insurance policy. A motor vehicle liability policy in which the described vehicle is a private passenger car is not required to provide liability insurance coverage for a non-owned truck tractor designed to pull a trailer or semitrailer.

C. Permitted exceptions to coverage otherwise required by Subsections A and B of this section may include the following if excluded by the motor vehicle insurance policy:

(1) an automobile business exclusion;

(2) a furnished for regular use exclusion;

(3) a vehicle rented for business use exclusion if the exclusion is contained in the motor vehicle insurance policy and is enforceable;

(4) an exclusion for any liability of the United States government or its agencies when the provisions of the Federal Tort Claims Act apply;

(5) an exclusion for liability of the insured under any workers' compensation law;

(6) an exclusion for damages to property owned by, rented to, in the charge of or transported by an insured; provided, however, that this exclusion shall not apply to damages to a residence or private garage rented by an insured; and

(7) an exclusion to apply when a vehicle is rented to others or used to carry persons for a charge, including when a vehicle is being used while logged on to a transportation network company's digital network or while a driver provides a prearranged ride; provided, however, that this exclusion shall not apply to use on a shared expense basis.

D. The motor vehicle insurance policy shall state the name and address of the insured, the coverage afforded by the policy, the premium charged, the policy period and the limits of liability. The policy shall also contain an agreement or endorsement that states that the insurance is:

(1) provided in accordance with the coverage defined in the Mandatory Financial Responsibility Act regarding bodily injury and death or property damage or both; and

(2) subject to all the provisions of that act.

E. Every motor vehicle insurance policy shall be subject to the following provisions, which may be contained in the policy:

(1) the policy may not be canceled or annulled as to the liability of the insurance carrier with respect to the insurance required by the Mandatory Financial Responsibility Act by an agreement between the insurance carrier and the insured after the occurrence of the injury or damage;

(2) the satisfaction by the insured of a judgment for injury or damage shall not be a condition precedent to the right or duty of the insurance carrier to pay on account of injury or damage;

(3) the insurance carrier has the right to settle a claim covered by the policy. If the settlement is made in good faith, the amount of the settlement is deductible from the limits of liability specified in the Mandatory Financial Responsibility Act; and

(4) the policy, the declarations page, the written application and a rider or an endorsement that does not conflict with the provisions of the Mandatory Financial Responsibility Act constitute the entire contract between the parties.

F. A binder issued pending the issuance of a motor vehicle insurance policy is deemed to fulfill the requirements for the policy.

History: Laws 2003, ch. 171, 1; 2016, ch. 80, 23.



Section 66-5-206 - Registration without insurance or evidence of financial responsibility prohibited; suspension required.

66-5-206. Registration without insurance or evidence of financial responsibility prohibited; suspension required.

A. The department shall not issue or renew the registration for any motor vehicle not covered by a motor vehicle insurance policy or by evidence of financial responsibility currently valid meeting the requirements of the laws of New Mexico and of the secretary, unless specifically exempted from the Mandatory Financial Responsibility Act.

B. Upon a showing by its records or other sufficient evidence that the required insurance or evidence of financial responsibility has not been provided or maintained for a motor vehicle, the department shall suspend its registration of the motor vehicle.

History: 1978 Comp., 66-5-206, enacted by Laws 1983, ch. 318, 7; 1998, ch. 34, 7.



Section 66-5-207 - Exempt motor vehicles.

66-5-207. Exempt motor vehicles.

The following motor vehicles are exempt from the Mandatory Financial Responsibility Act:

A. a motor vehicle owned by the United States government, any state or any political subdivision of a state;

B. an implement of husbandry or special mobile equipment that is only incidentally operated on a highway;

C. a motor vehicle operated upon a highway only for the purpose of crossing such highway from one property to another;

D. a commercial motor vehicle registered or proportionally registered in this and any other jurisdiction, provided such motor vehicle is covered by a motor vehicle insurance policy or equivalent coverage or other form of financial responsibility in compliance with the laws of any other jurisdiction in which it is registered;

E. a motor vehicle approved as self-insured by the superintendent of insurance pursuant to Section 66-5-207.1 NMSA 1978; and

F. any motor vehicle when the owner has submitted to the department a signed statement, in the form prescribed by the department, declaring that the vehicle will not be operated on the highways of New Mexico and explaining the reasons therefor.

History: 1978 Comp., 66-5-507, enacted by Laws 1983, ch. 318, 8; 1986, ch. 111, 1; 1998, ch. 34, 8.



Section 66-5-207.1 - Self-insurers.

66-5-207.1. Self-insurers.

A. The superintendent of insurance shall issue a certificate of self-insurance to any applicant with motor vehicles registered in his name in this state, provided that the applicant has met the same criteria for self-insurance as set by the superintendent of insurance for workmen's compensation liability.

B. Upon not less than five days' notice and a hearing pursuant to such notice, the superintendent upon reasonable grounds may cancel a certificate of self-insurance. Failure to pay any judgment within thirty days after the judgment is final constitutes a reasonable ground for the cancellation of a certificate of self-insurance.

History: 1978 Comp., 66-5-207.1, enacted by Laws 1986, ch. 111, 2.



Section 66-5-208 - Evidence of financial responsibility; amounts and conditions.

66-5-208. Evidence of financial responsibility; amounts and conditions.

"Evidence of financial responsibility," as used in the Mandatory Financial Responsibility Act, means evidence of the ability to respond in damages for liability, on account of accidents occurring subsequent to the effective date of the evidence, arising out of the ownership, maintenance or use of a vehicle of a type subject to registration under the laws of New Mexico, in the following amounts:

A. twenty-five thousand dollars ($25,000) because of bodily injury to or death of one person in any one accident;

B. subject to this limit for one person, fifty thousand dollars ($50,000) because of bodily injury to or death of two or more persons in any one accident;

C. ten thousand dollars ($10,000) because of injury to or destruction of property of others in any one accident; and

D. if evidence is in the form of a surety bond or a cash deposit, the total amount shall be sixty thousand dollars ($60,000).

History: 1953 Comp., 64-5-206, enacted by Laws 1978, ch. 35, 282; 1978 Comp., 66-5-206, recompiled as 1978 Comp., 66-5-208 by Laws 1983, ch. 318, 7, 9.



Section 66-5-209 - Meaning of "judgment".

66-5-209. Meaning of "judgment".

"Judgment," as used in the Mandatory Financial Responsibility Act, means any judgment which becomes final by expiration without appeal of the time within which an appeal might have been perfected or by final affirmation on appeal rendered by a court of competent jurisdiction of any state or of the United States, upon a cause of action arising out of the ownership, maintenance or use of any motor vehicle of a type subject to registration under the laws of New Mexico, for damages, including damages for care and loss of services, because of bodily injury to or death of any person or for damages because of injury to or destruction of property, including the loss of use thereof, or upon a cause of action on an agreement of settlement for such damages.

History: 1953 Comp., 64-5-207, enacted by Laws 1978, ch. 35, 283; 1978 Comp., 64-5-207, recompiled as 1978 Comp., 66-5-209 by Laws 1983, ch. 318, 8, 10.



Section 66-5-210 - Settlement agreements for payment of damages.

66-5-210. Settlement agreements for payment of damages.

A. Any two or more of the persons involved in or affected by a motor vehicle accident may at any time enter into a written settlement agreement for the payment of an agreed amount with respect to all claims of any of the persons because of bodily injury to or the death of any person or property damage arising from the accident, which agreement may provide for payment in installments, and may file a signed copy of the settlement agreement with the division.

B. In the event of a default in any payment under such settlement agreement and upon notice of default, the division shall take action suspending the license or registration, or both if the owner and driver are the same person, or any nonresident's operating privilege of the person in default.

C. The suspension shall remain in effect and the license or registration shall not be restored until:

(1) the person in default has paid the balance of the agreed amount; or

(2) one year has elapsed following the effective date of the suspension and evidence satisfactory to the division has been filed with it that during such period no action at law upon the settlement agreement has been instituted and is pending.

History: 1953 Comp., 64-24-70.1, enacted by Laws 1971, ch. 59, 2; recompiled as 1953 Comp., 64-5-212 by Laws 1978, ch. 35, 288; 1978 Comp., 66-5-212, recompiled as 1978 Comp., 66-5-210 by Laws 1983, ch. 318, 11.



Section 66-5-211 - When courts to report nonpayment of judgments.

66-5-211. When courts to report nonpayment of judgments.

Whenever any person fails within thirty days to satisfy any judgment, then upon the written request of the judgment creditor or his attorney it shall be the duty of the clerk of the court, or the judge of a court which has no clerk, in which any such judgment is rendered within this state to forward to the division immediately upon such request a certified copy of such judgment.

History: 1953 Comp., 64-5-213, enacted by Laws 1978, ch. 35, 289; 1978 Comp., 66-5-213, recompiled as 1978 Comp., 66-5-211 by Laws 1983, ch. 318, 41.



Section 66-5-212 - Application to nonresidents, unlicensed drivers, unregistered vehicles and accidents in other states.

66-5-212. Application to nonresidents, unlicensed drivers, unregistered vehicles and accidents in other states.

A. When a nonresident's operating privilege is suspended under the Mandatory Financial Responsibility Act and Sections 66-5-301 through 66-5-303 NMSA 1978, the division may transmit a certified copy of the record of such action to the official in charge of the issuance of licenses and registration certificates in the state in which the nonresident resides if the law of the other state provides for action in relation thereto similar to that provided for in Subsection B of this section.

B. Upon receipt of certification that the driving privilege of a resident of New Mexico has been suspended or revoked in any other state pursuant to a law providing for its suspension or revocation for failure to pay settlement agreements or judgments arising out of a motor vehicle accident or for failure to give and maintain evidence of financial responsibility under circumstances which would require the division to suspend a nonresident's operating privilege had the accident occurred in New Mexico, the division may suspend the license of the resident if he was the driver and all of his registrations if he was the owner of a motor vehicle involved in the accident. The suspension shall continue until the resident furnishes evidence of his compliance with the law of the other state.

History: 64-5-214 enacted by Laws 1978, ch. 35, 290; 1978 Comp., 66-5-214, recompiled as 1978 Comp., 66-5-212 by Laws 1983, ch. 318, 12.



Section 66-5-213 - Exception when consent granted by judgment creditor.

66-5-213. Exception when consent granted by judgment creditor.

If the judgment creditor or party to a settlement agreement consents in writing in such form as the division may prescribe that the judgment debtor or other party to a settlement agreement be allowed license and registration or nonresident's operating privilege, the same may be allowed by the division, in its discretion, for six months from the date of the consent and thereafter until the consent is revoked in writing, notwithstanding default in the payment of the judgment or of any installments thereof prescribed in Section 66-5-216 NMSA 1978 or default in payment of a settlement agreement, provided the judgment debtor or the released party to a settlement agreement furnishes evidence of financial responsibility.

History: 1953 Comp., 64-5-218, enacted by Laws 1978, ch. 35, 294; 1978 Comp., 66-5-218, recompiled as 1978 Comp., 66-5-213 by Laws 1983, ch. 318, 13.



Section 66-5-214 - Discharge in bankruptcy.

66-5-214. Discharge in bankruptcy.

A discharge in bankruptcy shall not relieve any person from any of the requirements of the Mandatory Financial Responsibility Act.

History: 1953 Comp., 64-24-78, enacted by Laws 1955, ch. 182, 315; recompiled as 1953 Comp., 64-5-221, by Laws 1978, ch. 35, 297; 1978 Comp., 66-5-221, recompiled as 1978 Comp., 66-5-214 by Laws 1983, ch. 318, 14.



Section 66-5-215 - Payments sufficient to satisfy requirements.

66-5-215. Payments sufficient to satisfy requirements.

A. Judgments herein referred to shall, for the purpose of the Mandatory Financial Responsibility Act only, be deemed satisfied when:

(1) twenty-five thousand dollars ($25,000) has been credited upon any judgment or judgments rendered in excess of that amount because of bodily injury to or death of one person as the result of any one accident;

(2) subject to the limit of twenty-five thousand dollars ($25,000) because of bodily injury to or death of one person, the sum of fifty thousand dollars ($50,000) has been credited upon any judgment or judgments rendered in excess of that amount because of bodily injury to or death of two or more persons as the result of any one accident; or

(3) ten thousand dollars ($10,000) has been credited upon any judgment or judgments rendered in excess of that amount because of injury to or destruction of property of others as a result of any one accident.

B. However, payments made in settlements of any claims because of bodily injury, death or property damage arising from the accident shall be credited in reduction of the amounts provided for in this section.

History: 1953 Comp., 64-5-222, enacted by Laws 1978, ch. 35, 298; 1978 Comp., 66-5-222, recompiled as 1978 Comp., 66-5-215 by Laws 1983, ch. 318, 15.



Section 66-5-216 - Installment payment of judgments; default.

66-5-216. Installment payment of judgments; default.

A. A judgment debtor, upon due notice to the judgment creditor, may apply to the court in which the judgment was rendered for the privilege of paying the judgment in installments, and the court in its discretion and without prejudice to any other legal remedies which the judgment creditor may have may so order and fix the amounts and times of payment of the installments.

B. The division shall not suspend a license, registration or nonresident's operating privilege and shall restore any license, registration or nonresident's operating privilege suspended following nonpayment of a judgment when the judgment debtor gives evidence of financial responsibility and obtains an order permitting the payment of the judgment in installments and while the payment of any installments is not in default.

History: 1953 Comp., 64-5-223, enacted by Laws 1978, ch. 35, 299; 1978 Comp., 66-5-223, recompiled as 1978 Comp., 66-5-216 by Laws 1983, ch. 318, 16.



Section 66-5-217 - Action if breach of agreement.

66-5-217. Action if breach of agreement.

In the event the judgment debtor fails to pay any installment as specified by the order, upon notice of the default the division shall forthwith suspend the license, registration or nonresident's operating privilege of the judgment debtor until the judgment is satisfied as provided in the Mandatory Financial Responsibility Act [66-5-201 NMSA 1978].

History: 1953 Comp., 64-5-224, enacted by Laws 1978, ch. 35, 300; 1978 Comp., 66-5-224, recompiled as 1978 Comp., 66-5-217 by Laws 1983, ch. 318, 17.



Section 66-5-218 - Alternate methods of giving evidence.

66-5-218. Alternate methods of giving evidence.

Evidence of financial responsibility, when required under the Mandatory Financial Responsibility Act, may be given by filing:

A. evidence of a motor vehicle insurance policy;

B. a surety bond as provided in Section 66-5-225 NMSA 1978; or

C. a certificate of deposit of money as provided in Section 66-5-226 NMSA 1978.

History: 1953 Comp., 64-5-226, enacted by Laws 1978, ch. 35, 302; 1978 Comp., 66-5-226, recompiled as 1978 Comp., 66-5-218 by Laws 1983, ch. 318, 18; 1998, ch. 34, 9.



Section 66-5-220 - Default by nonresident insurer.

66-5-220. Default by nonresident insurer.

If any insurance carrier not authorized to transact business in New Mexico that has qualified to furnish evidence of financial responsibility defaults in any undertakings or agreements, the department shall not thereafter accept evidence of financial responsibility of that carrier, whether previously filed or thereafter tendered as evidence, so long as the default continues.

History: 1953 Comp., 64-24-86, enacted by Laws 1955, ch. 182, 323; recompiled as 1953 Comp., 64-5-229, by Laws 1978, ch. 35, 305; 1978 Comp., 66-5-229, recompiled as 1978 Comp., 66-5-220 by Laws 1983, ch. 318, 20; 1998, ch. 34, 10.



Section 66-5-222 - Driver exclusion endorsement form.

66-5-222. Driver exclusion endorsement form.

Any motor vehicle insurance policy may be endorsed to exclude a named driver from coverage. The endorsement shall be signed by at least one named insured. Endorsements shall be substantially similar to the following form:

"DRIVER EXCLUSION ENDORSEMENT

Nothing herein contained shall be held to alter, vary, waive or extend any of the terms, conditions, agreements or limits of the undermentioned policy other than as stated herein below.

Effective - 12:01 a.m., standard time. Attached to and forming part of Policy No.

issued to by

(name of insured)

(insert name of insurance company)

In consideration of the premium for which the policy is written, it is agreed that the company shall not be liable and no liability or obligation of any kind shall be attached to the company for losses or damages sustained after the effective date of this endorsement while any motor vehicle insured hereinunder is driven or operated by .

(name of excluded driver(s))

Date: _____________________________ Name insured(s)

__________________________________________________

(signature)

________________________________________________".

(signature)

End Form

History: 1953 Comp., 64-24-87.1, enacted by Laws 1977, ch. 61, 2; recompiled as 1953 Comp., 64-5-231, by Laws 1978, ch. 35, 307; 1978 Comp., 66-5-231, recompiled as 1978 Comp., 66-5-222, by Laws 1983, ch. 318, 41; 1998, ch. 34, 11.



Section 66-5-224 - Act not to affect other policies.

66-5-224. Act not to affect other policies.

A. The Mandatory Financial Responsibility Act does not apply to or affect policies of motor vehicle insurance against liability which may now or hereafter be required by any other law of New Mexico, and such policies, if they contain an agreement or are endorsed to conform with the requirements of the Mandatory Financial Responsibility Act, may be considered as evidence of financial responsibility under that act.

B. The Mandatory Financial Responsibility Act does not apply to or affect policies insuring solely the insured named in the policy against liability resulting from the maintenance or use by persons in the insured's employ or on his behalf of motor vehicles not owned by the insured.

History: 1953 Comp., 64-5-233, enacted by Laws 1978, ch. 35, 309; 1978 Comp., 66-5-233, recompiled as 1978 Comp., 66-5-224 by Laws 1983, ch. 318, 23.



Section 66-5-225 - Bond as evidence.

66-5-225. Bond as evidence.

Evidence of financial responsibility may be demonstrated by a surety bond of a surety company authorized to transact business within New Mexico.

History: 1953 Comp., 64-5-234, enacted by Laws 1978, ch. 35, 310; 1978 Comp., 66-5-234, recompiled as 1978 Comp., 66-5-225 by Laws 1983, ch. 318, 24.



Section 66-5-226 - Cash deposit as evidence.

66-5-226. Cash deposit as evidence.

Evidence of financial responsibility may be demonstrated by the certificate of the state treasurer that the person named in the certificate has deposited with him sixty thousand dollars ($60,000) in cash.

History: 1953 Comp., 6A-24-93, enacted by Laws 1955, ch. 182, 330; 1965, ch. 13, 5; recompiled as 1953 Comp., 64-5-237 by Laws 1978, ch. 35, 313; 1978 Comp., 66-5-237, recompiled as 1978 Comp., 66-5-226 by Laws 1983, ch. 318, 25.



Section 66-5-227 - Application of cash deposit.

66-5-227. Application of cash deposit.

The cash deposit provided for in Section 66-5-226 NMSA 1978 shall be held by the state treasurer to satisfy, in accordance with the provisions of the Mandatory Financial Responsibility Act, any execution on a judgment issued against the person making the deposit, for damages, including damages for care and loss of services because of bodily injury to or death of any person or for damages because of injury to or destruction of property, including the loss of use thereof, resulting from the ownership, maintenance, use or operation of a motor vehicle of a type subject to registration under the laws of New Mexico after the deposit was made. Money so deposited shall not be subject to attachment or execution unless such attachment or execution arises out of a suit for damages as provided in this section.

History: 1953 Comp., 64-5-238, enacted by Laws 1978, ch. 35, 314; 1978 Comp., 66-5-238, recompiled as 1978 Comp., 66-5-227 by Laws 1983, ch. 318, 26.



Section 66-5-228 - Substitution of evidence.

66-5-228. Substitution of evidence.

The department shall consent to the cancellation of any bond or the department shall direct and the state treasurer shall return any money to the person entitled thereto upon the substitution and acceptance of any other adequate evidence of financial responsibility as set forth in Section 66-5-218 NMSA 1978.

History: 1953 Comp., 64-5-240, enacted by Laws 1978, ch. 35, 316; 1978 Comp., 66-5-240, recompiled as 1978 Comp., 66-5-228 by Laws 1983, ch. 318, 27; 1998, ch. 34, 12.



Section 66-5-229 - Duration of evidence; when filing of evidence may be waived.

66-5-229. Duration of evidence; when filing of evidence may be waived.

A. The department shall, upon request, consent to the immediate cancellation of any bond or the department shall direct and the state treasurer shall return to the person entitled thereto any money deposited pursuant to the Mandatory Financial Responsibility Act as evidence of financial responsibility or the department shall waive the requirement of filing evidence of financial responsibility in any of the following events:

(1) after one year of providing satisfactory evidence as specified in Section 66-5-218 NMSA 1978;

(2) the death of the person on whose behalf evidence was filed or the permanent incapacity of the person to operate a motor vehicle; or

(3) the person who has filed evidence surrenders his license and registration to the department.

B. Provided, however, that the department shall not consent to the cancellation of any bond or the return of any money or waive the requirement of filing evidence of financial responsibility in the event any action for damages upon a liability covered by the evidence is then pending or any judgment upon any such liability is then unsatisfied or in the event the person who has filed the bond or deposited the money has, within one year immediately preceding the request, been involved as a driver or owner in any motor vehicle accident resulting in injury or damage to the person or property of others. An affidavit of the applicant as to the nonexistence of such facts or that he has been released from all of his liability or has been finally adjudicated not to be liable for such injury or damage shall be sufficient evidence thereof in the absence of evidence to the contrary in the records of the department.

C. Every owner or operator of a vehicle subject to the requirements of the Mandatory Financial Responsibility Act shall carry evidence of financial responsibility as defined by that act in the vehicle at all times while the vehicle is in operation on the highways of this state. The failure to comply with this subsection shall be a misdemeanor and shall be punishable by the penalty set forth in Section 66-8-7 NMSA 1978; provided that no person charged with violating this section shall be convicted if he produces in court evidence of financial responsibility valid at the time of issuance of the citation.

History: 1953 Comp., 64-5-242, enacted by Laws 1978, ch. 35, 318; 1978 Comp., 66-5-242, recompiled as 1978 Comp., 66-5-229 by Laws 1983, ch. 318, 28; 1991, ch. 192, 3; 1998, ch. 34, 13.



Section 66-5-230 - Surrender of license and registration.

66-5-230. Surrender of license and registration.

A. Any person whose license or registration is suspended under any provision of the Mandatory Financial Responsibility Act or whose policy of insurance or bond, when required under the Mandatory Financial Responsibility Act, is canceled or terminated shall immediately return his license or registration to the division. If any person fails to return to the division the license or registration as provided in this section, the division shall forthwith notify the person by certified mail that within ten days after receipt of such notice he shall return to the division by mail his license or registration or shall be subject to the full penalty prescribed by law.

B. Any person willfully failing to return the license or registration as required in Subsection A of this section shall be fined not more than one thousand dollars ($1,000) or imprisoned not to exceed six months or both.

History: 1953 Comp., 64-5-244, enacted by Laws 1978, ch. 35, 320; 1978 Comp., 66-5-244, recompiled as 1978 Comp., 66-5-230 by Laws 1983, ch. 318, 29; 1985, ch. 47, 2.



Section 66-5-231 - Forged evidence.

66-5-231. Forged evidence.

Any person who forges or, without authority, signs any evidence of financial responsibility or who files or offers for filing any such evidence knowing or having reason to believe that it is forged or signed without authority shall be fined not more than one thousand dollars ($1,000) or imprisoned for not more than one year or both.

History: 1953 Comp., 64-5-245, enacted by Laws 1978, ch. 35, 321; 1978 Comp., 66-5-245, recompiled as 1978 Comp., 66-5-231 by Laws 1983, ch. 318, 30.



Section 66-5-232 - Sampling; letter to owner.

66-5-232. Sampling; letter to owner.

A. The department, at various times as it considers necessary or appropriate to assure compliance with the Mandatory Financial Responsibility Act, shall select for financial responsibility affirmation an appropriate sample number of the motor vehicles registered in New Mexico. The department is authorized to emphasize, in accordance with rules adopted by the department, for affirmation of financial responsibility, individuals whose affirmations of financial responsibility have previously been found to be incorrect.

B. When a motor vehicle is selected for financial responsibility affirmation under Subsection A of this section, the department shall mail an affirmation form to the registered owner of the motor vehicle notifying him that his motor vehicle has been selected for financial responsibility affirmation and requiring him to respond and to affirm, by at least one signature shown on the affirmation form, the existence of evidence satisfying the financial responsibility requirements of the Mandatory Financial Responsibility Act for the motor vehicle.

C. Failure by an owner to return the affirmation of financial responsibility to the department within fifteen days after mailing by the department or a determination by the department that an affirmation is not accurate constitutes reasonable grounds under Section 66-5-235 NMSA 1978 to believe that a person is operating a motor vehicle in violation of Section 66-5-205 NMSA 1978 or has falsely affirmed the existence of means of satisfying the financial responsibility requirements of the Mandatory Financial Responsibility Act.

D. The department may investigate all affirmations required by the Mandatory Financial Responsibility Act returned to the department. If the owner affirms the existence of a motor vehicle insurance policy covering the motor vehicle, the department may forward the affirmation to the listed insurer to determine whether the affirmation is correct. An insurer shall mail notification to the department within twenty working days of receipt of the affirmation inquiry in the event the affirmation is not correct. The notification shall be prima facie evidence of failure to satisfy the financial responsibility requirements of the Mandatory Financial Responsibility Act. The department may determine the correctness of affirmation of other means of satisfying the financial responsibility requirements of that act for the motor vehicle.

E. The department may use accident reports as basic material for the construction of its sampling procedure.

F. No civil liability shall accrue to the insurer or any of its employees for reports made to the department under this section when the reports are made in good faith based on the most recent information available to the insurer.

G. The affirmation form used when sampling shall require the report of the name of the company issuing the policy, the policy number or any other information that identifies the policy.

History: 1978 Comp., 66-5-232, enacted by Laws 1983, ch. 318, 31; 1998, ch. 34, 14.



Section 66-5-233 - Affirmation form.

66-5-233. Affirmation form.

The affirmation of financial responsibility required under Sections 66-5-208, 66-5-225 and 66-5-226 NMSA 1978 shall be in a form prescribed by the department and shall require an applicant to provide such information as may be required by the department. If a person affirms the existence of a motor vehicle insurance policy, the affirmation form shall require him to report at least the name of the insurer issuing the policy and the policy number.

History: 1978 Comp., 66-5-233, enacted by Laws 1983, ch. 318, 32; 1998, ch. 34, 15.



Section 66-5-234 - Registration; application and renewal.

66-5-234. Registration; application and renewal.

A. The department shall indicate in boldface print on every new application form for registration and every registration form that the owner of the motor vehicle affirms that he is financially responsible within the meaning of the Mandatory Financial Responsibility Act. The payment of the registration fee and acceptance by the department of the application for registration shall be affirmation by the owner of the registered vehicle that he has complied with the requirements of that act.

B. The department shall not renew the registration of a motor vehicle unless the owner of the motor vehicle affirms the existence of a motor vehicle insurance policy covering the motor vehicle or the existence of some other means of satisfying the financial responsibility requirements of the Mandatory Financial Responsibility Act for the motor vehicle.

History: 1978 Comp., 66-5-234, enacted by Laws 1983, ch. 318, 33; 1998, ch. 34, 16.



Section 66-5-235 - False affirmation; violation.

66-5-235. False affirmation; violation.

When the department has reasonable grounds to believe that a person is operating a motor vehicle in violation of Section 66-5-205 NMSA 1978 or has falsely affirmed the existence of a motor vehicle insurance policy or the existence of some other means of satisfying the financial responsibility requirements of the Mandatory Financial Responsibility Act, the department shall demand satisfactory evidence from the person that the person meets the requirements of that act as provided in Section 66-5-233 NMSA 1978. If the person cannot provide evidence of financial responsibility within twenty days after receipt of the department's demand for satisfactory proof of financial responsibility, the department may suspend the person's registration as provided in Section 66-5-236 NMSA 1978.

History: 1978 Comp., 66-5-235, enacted by Laws 1983, ch. 318, 34; 1989, ch. 235, 1; 1991, ch. 192, 4; 1998, ch. 34, 17.



Section 66-5-236 - Suspension for nonpayment of judgment or for false affirmation.

66-5-236. Suspension for nonpayment of judgment or for false affirmation.

A. Except as otherwise provided, the secretary shall suspend:

(1) the motor vehicle registration for all motor vehicles and the driver's license of any person against whom a judgment has been rendered, the department being in receipt of a certified copy of the judgment on a form provided by the department; or

(2) the registration for a period not to exceed one year of a person who is operating a motor vehicle in violation of Section 66-5-205 NMSA 1978 or falsely affirms the existence of a motor vehicle insurance policy or some other means of satisfying the financial responsibility requirements of the Mandatory Financial Responsibility Act, but only if evidence of financial responsibility is not submitted within twenty days after the date of the mailing of the department's demand for that evidence. The department shall notify the person that the person may request a hearing before the administrative hearings office within twenty days after the date of the mailing of the department's demand.

B. The registration shall remain suspended and shall not be renewed, nor shall any registration be issued thereafter in the name of that person, unless and until every judgment is stayed, satisfied in full or to the extent provided in the Mandatory Financial Responsibility Act and evidence of financial responsibility as required in Section 66-5-218 NMSA 1978 is provided to the department.

History: 1978 Comp., 66-5-236, enacted by Laws 1983, ch. 318, 35; 1998, ch. 34, 18; 2015, ch. 73, 33.



Section 66-5-237 - Past application of act.

66-5-237. Past application of act.

The Mandatory Financial Responsibility Act does not apply with respect to any accident or judgment arising therefrom or violation of the motor vehicle laws of New Mexico occurring prior to January 1, 1984.

History: 1953 Comp., 64-5-247, enacted by Laws 1978, ch. 35, 323; 1978 Comp., 66-5-247, recompiled as 1978 Comp., 66-5-237 by Laws 1983, ch. 318, 36.



Section 66-5-238 - Act not to prevent other process.

66-5-238. Act not to prevent other process.

Nothing in the Mandatory Financial Responsibility Act shall be construed to prevent the plaintiff in any action at law from relying for relief upon the other processes provided by law.

History: 1953 Comp., 64-5-248, enacted by Laws 1978, ch. 35, 324; 1978 Comp., 66-5-248, recompiled as 1978 Comp., 66-5-238 by Laws 1983, ch. 318, 37.



Section 66-5-239 - No civil liability.

66-5-239. No civil liability.

No civil liability shall accrue to the division or any of its employees for reports made in good faith based on the most recent information available to the division.

History: 1978 Comp., 66-5-239, enacted by Laws 1983, ch. 318, 38.



Section 66-5-240 - Recompiled.

66-5-240. Recompiled.



Section 66-5-242 - Recompiled.

66-5-242. Recompiled.



Section 66-5-244 - Recompiled.

66-5-244. Recompiled.



Section 66-5-245 - Recompiled.

66-5-245. Recompiled.



Section 66-5-247 - Recompiled.

66-5-247. Recompiled.



Section 66-5-248 - Recompiled.

66-5-248. Recompiled.






Part 4 - UNINSURED MOTORISTS' INSURANCE

Section 66-5-301 - Insurance against uninsured and unknown motorists; rejection of coverage by the insured.

66-5-301. Insurance against uninsured and unknown motorists; rejection of coverage by the insured.

A. No motor vehicle or automobile liability policy insuring against loss resulting from liability imposed by law for bodily injury or death suffered by any person and for injury to or destruction of property of others arising out of the ownership, maintenance or use of a motor vehicle shall be delivered or issued for delivery in New Mexico with respect to any motor vehicle registered or principally garaged in New Mexico unless coverage is provided therein or supplemental thereto in minimum limits for bodily injury or death and for injury to or destruction of property as set forth in Section 66-5-215 NMSA 1978 and such higher limits as may be desired by the insured, but up to the limits of liability specified in bodily injury and property damage liability provisions of the insured's policy, for the protection of persons insured thereunder who are legally entitled to recover damages from owners or operators of uninsured motor vehicles because of bodily injury, sickness or disease, including death, and for injury to or destruction of property resulting therefrom, according to the rules and regulations promulgated by, and under provisions filed with and approved by, the superintendent of insurance.

B. The uninsured motorist coverage described in Subsection A of this section shall include underinsured motorist coverage for persons protected by an insured's policy. For the purposes of this subsection, "underinsured motorist" means an operator of a motor vehicle with respect to the ownership, maintenance or use of which the sum of the limits of liability under all bodily injury liability insurance applicable at the time of the accident is less than the limits of liability under the insured's uninsured motorist coverage. No motor vehicle or automobile liability policy sold in New Mexico shall be required to include underinsured motorist coverage until January 1, 1980.

C. The uninsured motorist coverage shall provide an exclusion of not more than the first two hundred fifty dollars ($250) of loss resulting from injury to or destruction of property of the insured in any one accident. The named insured shall have the right to reject uninsured motorist coverage as described in Subsections A and B of this section; provided that unless the named insured requests such coverage in writing, such coverage need not be provided in or supplemental to a renewal policy where the named insured has rejected the coverage in connection with a policy previously issued to him by the same insurer.

History: 1953 Comp., 64-5-301, enacted by Laws 1978, ch. 35, 325; 1979, ch. 96, 1; 1981, ch. 356, 30; 1983, ch. 318, 39.



Section 66-5-302 - Uninsured motorist; payment of arbitration fee.

66-5-302. Uninsured motorist; payment of arbitration fee.

No arbitrator shall require the payment of a fee in advance of the arbitration of any controversy arising under an uninsured motorist provision of a motor vehicle or automobile liability insurance policy. The arbitrator may award the costs of arbitration to the prevailing party.

History: 1953 Comp., 64-24-106, enacted by Laws 1969, ch. 18, 3; recompiled as 1953 Comp., 64-5-302, by Laws 1978, ch. 35, 326.



Section 66-5-303 - Uninsured motorist; judicial review of arbitration award.

66-5-303. Uninsured motorist; judicial review [of] arbitration award.

After a party to an arbitration proceeding involving an uninsured motorist receives notice of an award, the party may make a motion to the district court for an order confirming the award, at which time the court shall issue a confirming order unless the award is modified or corrected pursuant to Section 44-7A-21 or 44-7A-25 NMSA 1978 or is vacated pursuant to Section 44-7A-24 NMSA 1978.

History: 1978 Comp., 66-5-303, enacted by Laws 2003, ch. 427, 1.






Part 5 - IDENTIFICATION CARDS

Section 66-5-401 - Identification cards; application.

66-5-401. Identification cards; application.

A. A person who does not have a valid New Mexico driver's license or driving authorization card may be issued an identification card by the department. An application for an identification card or renewal of an identification card shall be made upon a form furnished by the department. An application for an identification card shall contain the applicant's full legal name; date of birth; sex; and current New Mexico residence address and shall briefly describe the applicant. The secretary shall establish by rule documents that may be accepted as evidence of the residency of the applicant. The department shall establish two distinct identification cards as provided in Section 66-5-405 NMSA 1978: an identification card that meets federal requirements to be accepted by federal agencies for official federal purposes and an identification card not intended to be accepted by federal agencies for official federal purposes. A person applying for or renewing an identification card that meets federal requirements to be accepted by federal agencies for official federal purposes shall provide documentation required by the federal government of the applicant's identity, date of birth, social security number, if applicable, address of current residence and lawful status. The department shall verify the applicant's lawful status and social security number, if applicable, through a method approved by the federal government. Pursuant to the federal REAL ID Act of 2005, the secretary shall establish a written, defined exception process to allow a person to demonstrate the person's identity, age and lawful status. The process shall allow a person to use a certified letter of enrollment or a valid identification card issued by a federally recognized Indian nation, tribe or pueblo to demonstrate the person's identity or age or to demonstrate the person's lawful status, if applicable. A person with lawful status may apply for an identification card that meets federal requirements to be accepted by federal agencies for official federal purposes or an identification card not intended to be accepted by federal agencies for official federal purposes. Every application for an identification card shall be signed by the applicant or the applicant's parent or guardian. The secretary may, for good cause, revoke or deny the issuance of an identification card.

B. An application by a foreign national with lawful status for an identification card that meets federal requirements to be accepted by federal agencies for official federal purposes shall contain the unique identifying number and expiration date, if applicable, of the foreign national's valid passport, valid visa, employment authorization card issued under the applicant's approved deferred action status or other arrival-departure record or document issued by the federal government that conveys lawful status. The department may issue to an eligible foreign national applicant an identification card that meets federal requirements to be accepted by federal agencies for official federal purposes that is valid for a period not to exceed the duration of the applicant's lawful status; provided that if that date cannot be determined by the department and the applicant is not a legal permanent resident, the identification card shall expire one year after the effective date of the identification card.

C. The department shall issue an identification card not intended to be accepted by federal agencies for official federal purposes to an applicant who is otherwise eligible but who does not provide proof of lawful status and who affirmatively acknowledges that the applicant understands that an identification card not intended to be accepted by federal agencies for official federal purposes is not valid for federal purposes. An applicant who does not provide proof of lawful status shall only apply for an identification card not intended to be accepted by federal agencies for official federal purposes. For an application for an identification card not intended to be accepted by federal agencies for official federal purposes, the secretary shall accept as proof of the applicant's identity and age:

(1) a social security number or an individual tax identification number;

(2) a passport from the applicant's country of citizenship or an identification card, issued by the consulate of Mexico in Albuquerque, New Mexico, the consulate general of Mexico in El Paso, Texas, or such other foreign consulate with which the department has established a reliable method of verifying the authenticity of the identification card;

(3) a valid New Mexico license or identification card;

(4) a certified letter of enrollment or a valid identification card issued by a federally recognized Indian nation, tribe or pueblo; or

(5) a document that the secretary has authorized.

D. The secretary may adopt rules providing for the proration of fees due to shortened validity periods authorized pursuant to the provision of this section.

E. Within the forms prescribed by the department for identification card applications, a space shall be provided to show whether the applicant is a donor as provided in the Jonathan Spradling Revised Uniform Anatomical Gift Act [24-6B-1 through 24-6B-25 NMSA 1978]. A person applying for an identification card may indicate that person's status on the space provided on the application. The donor status indicated by the applicant shall be displayed on the identification card. The form and identification card shall be signed by the donor in the presence of a witness who shall also sign the form in the donor's presence.

History: 1953 Comp., 64-5-401, enacted by Laws 1978, ch. 35, 328; 1985, ch. 11, 1; 1989, ch. 318, 18; 1999, ch. 76, 3; 2004, ch. 59, 20; 2007, ch. 323, 33; 2016, ch. 79, 9.



Section 66-5-402 - Persons eligible for identification cards.

66-5-402. Persons eligible for identification cards.

The department may issue an identification card only to a person who is a New Mexico resident and who does not have a valid New Mexico license.

History: 1953 Comp., 64-5-402, enacted by Laws 1978, ch. 35, 329; 1987, ch. 10, 1; 1993, ch. 328, 3; 1999, ch. 76, 4; 2016, ch. 79, 10.



Section 66-5-403 - Expiration of identification cards; duration; renewal.

66-5-403. Expiration of identification cards; duration; renewal.

A. Except as provided in Subsections B through G of this section, every identification card shall be issued for a period not to exceed four years and shall expire on the last day of the month of the identified person's birth in the fourth year after the effective date of the identification card.

B. An identification card may be renewed within ninety days prior to its expiration or at an earlier date approved by the department. An identification card may be renewed by mail or telephonic or electronic means pursuant to regulations adopted by the department, except the department shall not renew by mail or telephonic or electronic means an identification card that meets federal requirements to be accepted by federal agencies for official federal purposes if prohibited by federal law. The regulations shall ensure adequate security measures to safeguard personal information that is obtained in the issuance of an identification card.

C. At the option of the applicant for an identification card, a card may be issued for a period of eight years, provided that the applicant pays the amount required for an identification card issued for a term of eight years. An identification card issued pursuant to the provisions of this subsection shall expire eight years after the effective date of the identification card. The identification card may be renewed within ninety days prior to its expiration.

D. An identification card that meets federal requirements to be accepted by federal agencies for official federal purposes issued to a foreign national with lawful status shall expire on the earlier of:

(1) the last day of the month of the applicant's birth in the fourth year after the effective date of the identification card or eight years after the effective date of the identification card if the applicant opted for a period of eight years pursuant to Subsection C of this section; or

(2) the expiration date of the applicant's lawful status; provided that if that date cannot be determined by the department and the applicant is not a legal permanent resident, the identification card shall expire one year after the effective date of the identification card.

E. An identification card not intended to be accepted by federal agencies for official federal purposes issued to an applicant who provides proof of lawful status shall expire on the last day of the month of the applicant's birth in the fourth year after the effective date of the identification card.

F. An identification card not intended to be accepted by federal agencies for official federal purposes issued to an applicant who does not provide proof of lawful status shall expire two years after the effective date of the identification card.

G. An identification card that is valid for two years issued pursuant to Subsection F of this section shall, upon renewal and for subsequent renewals, be valid for four years.

History: 1953 Comp., 64-38-3, enacted by Laws 1973, ch. 269, 3; recompiled as 1953 Comp., 64-5-403, by Laws 1978, ch. 35, 330; 1999, ch. 222, 4; 2010, ch. 42, 3; 2010, ch. 70, 3; 2016, ch. 79, 11.



Section 66-5-404 - Duplicate cards.

66-5-404. Duplicate cards.

In the event an identification card issued pursuant to Section 66-5-402 NMSA 1978 is lost, stolen, destroyed or mutilated or a name or address is changed, the person to whom the identification card was issued may obtain a replacement upon furnishing satisfactory proof of age and identity to the department and paying the required fee. Any person who loses an identification card and who after obtaining a replacement finds the original card shall immediately surrender the original card to the department. The same documentary evidence shall be furnished for a replacement as for an original identification card.

History: 1953 Comp., 64-5-404, enacted by Laws 1978, ch. 35, 331; 1999, ch. 76, 5.



Section 66-5-405 - Contents of card.

66-5-405. Contents of card.

A. An identification card shall bear the applicant's full legal name; date of birth; sex; current New Mexico residence address; full-face or front-view digital photograph of the identification card holder; a unique identification card number; a date of issuance; an expiration date; a brief description of the identification card holder and the signature of the holder, and the identification card shall indicate donor status. All identification cards of persons under the age of twenty-one years shall have a printed legend indicating that the person is under twenty-one.

B. An identification card not intended to be accepted by federal agencies for official federal purposes shall bear the statement:

"STATE OF NEW MEXICO IDENTIFICATION

CARD NO.____________

This card is provided solely for the purpose of establishing that the bearer described on the card was not the holder of a New Mexico driver's license as of the date of issuance of this card. This identification card is not a license. ISSUED FOR IDENTIFICATION PURPOSES ONLY. NOT FOR FEDERAL PURPOSES.".

C. An identification card that meets federal requirements to be accepted by federal agencies for official federal purposes shall be distinguishable in color or design from an identification card not intended to be accepted by federal agencies for official federal purposes and shall bear the statement:

"STATE OF NEW MEXICO IDENTIFICATION

CARD NO.____________________

This card is provided for the purpose of establishing that the bearer described on the card was not the holder of a New Mexico driver's license as of the date of issuance of this card. This identification card is not a license. ISSUED FOR IDENTIFICATION PURPOSES ONLY.".

D. An identification card that meets federal requirements to be accepted by federal agencies for official federal purposes issued to a foreign national with lawful status who fails to prove that the foreign national's lawful status will not expire prior to the date on which the identification card applied for would expire but for the person being a foreign national shall clearly indicate on its face and in the machine readable zone that it is temporary and shall bear the word "TEMPORARY".

History: 1953 Comp., 64-5-405, enacted by Laws 1978, ch. 35, 332; 1987, ch. 10, 2; 2004, ch. 59, 21; 2016, ch. 79, 12.



Section 66-5-406 - Public entities; no liability.

66-5-406. Public entities; no liability.

No public entity shall be liable for any loss or injury resulting directly or indirectly from false or inaccurate information contained in identification cards issued by the motor vehicle division.

History: 1953 Comp., 64-5-406, enacted by Laws 1978, ch. 35, 333.



Section 66-5-407 - Reliance upon information.

66-5-407. Reliance upon information.

No person shall be held responsible in a court of law for any act or failure to act which is directly attributable to his reliance upon the information contained in an identification card issued pursuant to Section [Sections] 66-5-401 through 66-5-408 NMSA 1978; provided he has made a reasonable attempt to ascertain that the information is correct, has not been altered and the card belongs to the person presenting it.

History: 1953 Comp., 64-5-407, enacted by Laws 1978, ch. 35, 334.



Section 66-5-408 - Fees.

66-5-408. Fees.

A. Upon application for an identification card with a four-year term, there shall be paid to the department a fee of five dollars ($5.00). Upon application for an identification card with an eight-year term, there shall be paid to the department a fee of ten dollars ($10.00). A fee shall not be charged to an applicant for an identification card if the applicant is at least seventy-five years of age.

B. The department with the approval of the governor may increase the amount of the identification card fee by an amount not to exceed three dollars ($3.00) for the purpose of implementing an enhanced licensing system; provided that for an identification card issued for an eight-year period, the amount of the fee shall be twice the amount charged for other identification cards. The additional amounts collected pursuant to this subsection are appropriated to the department to defray the expense of the new system of licensing and for use as set forth in the provisions of Subsection F of Section 66-6-13 NMSA 1978. Unexpended and unencumbered balances from fees collected pursuant to the provisions of this subsection at the end of any fiscal year shall not revert to the general fund but shall be expended by the department in fiscal year 2010 and subsequent fiscal years.

History: 1953 Comp., 64-5-408, enacted by Laws 1978, ch. 35, 335; 1985, ch. 66, 3; 1987, ch. 10, 3; 1987, ch. 278, 2; 1990, ch. 120, 31; 1999, ch. 222, 5; 2009, ch. 156, 4.



Section 66-5-409 - Unlawful use of identification card.

66-5-409. Unlawful use of identification card.

A. It is a misdemeanor for any person to:

(1) use or possess an altered, forged or fictitious identification card;

(2) alter or forge an identification card or make a fictitious identification card;

(3) lend the person's identification card to any other person or to knowingly permit the use of the person's identification card by another;

(4) display or represent as one's own any identification card not issued to the person; or

(5) make or permit any unlawful use of the identification card issued to, or received or obtained by, the person.

B. It is a felony for any person to:

(1) knowingly or willfully provide a false or fictitious name or document in any application for an identification card or knowingly make a false statement or conceal a material fact or otherwise commit a fraud in any such application; or

(2) induce or solicit another person, or conspire with another person, to violate this subsection.

C. For the purposes of this section, "identification card" means an identification card issued by the department pursuant to Section 66-5-401 or 66-5-404 NMSA 1978.

History: 1978 Comp., 66-5-409, enacted by Laws 1991, ch. 160, 13; 2016, ch. 79, 13.






Part 6 - IGNITION INTERLOCK LICENSES

Section 66-5-501 - Short title.

66-5-501. Short title.

Sections 1 through 4 of this act [66-5-501 to 66-5-504 NMSA 1978] may be cited as the "Ignition Interlock Licensing Act".

History: Laws 2003, ch. 239, 1.



Section 66-5-502 - Definitions.

66-5-502. Definitions.

As used in the Ignition Interlock Licensing Act:

A. "denied" means the division has refused to issue an instruction permit, driver's license or provisional license pursuant to the provisions of Subsection D or E of Section 66-5-5 NMSA 1978;

B. "ignition interlock device" means a device, approved by the traffic safety bureau, that prevents the operation of a motor vehicle by an intoxicated or impaired person;

C. "ignition interlock license" means a driver's license issued to a person by the division that allows that person to operate a motor vehicle with an ignition interlock device after that person's driving privilege or driver's license has been revoked or denied. The division shall clearly mark an ignition interlock license to distinguish it from other driver's licenses; and

D. "revoked" means the division, pursuant to the provisions of Section 66-5-29 or 66-8-111 NMSA 1978, has terminated a person's driving privilege or driver's license for:

(1) driving while under the influence of intoxicating liquor or drugs; or

(2) a conviction of homicide by vehicle or great bodily harm by vehicle while under the influence of intoxicating liquor or drugs.

History: Laws 2003, ch. 239, 2; 2005, ch. 268, 1; 2007, ch. 316, 2; 2007, ch. 317, 3; 2007, ch. 319, 48; 2013, ch. 101, 2.



Section 66-5-503 - Ignition interlock license; requirements.

66-5-503. Ignition interlock license; requirements.

A. A person whose driving privilege or driver's license has been revoked or denied or who has not met the ignition interlock license requirement as a condition of reinstatement pursuant to Section 66-5-33.1 NMSA 1978 may apply for an ignition interlock license from the division.

B. An applicant for an ignition interlock license shall:

(1) provide proof of installation of the ignition interlock device by a traffic safety bureau-approved ignition interlock installer on any vehicle the applicant drives; and

(2) sign an affidavit acknowledging that:

(a) operation by the applicant of any vehicle that is not equipped with an ignition interlock device is subject to penalties for driving with a revoked license;

(b) tampering or interfering with the proper and intended operation of an ignition interlock device may subject the applicant to penalties for driving with a license that was revoked for driving under the influence of intoxicating liquor or drugs or a violation of the Implied Consent Act [66-8-105 through 66-8-112 NMSA 1978]; and

(c) the applicant shall maintain the ignition interlock device and keep up-to-date records in the motor vehicle showing required service and calibrations and be able to provide the records upon request.

C. A person who has been convicted of homicide by vehicle or great bodily harm by vehicle while under the influence of intoxicating liquor or drugs, as provided in Section 66-8-101 NMSA 1978, shall not be issued an ignition interlock license unless the person has completed serving the sentence for that crime, including any period of probation and parole.

History: Laws 2003, ch. 239, 3; 2007, ch. 319, 49; 2008, ch. 67, 1; 2009, ch. 254, 2; 2013, ch. 101, 3.



Section 66-5-504 - Penalties.

66-5-504. Penalties.

A. A person who is issued an ignition interlock license and operates a vehicle that is not equipped with an ignition interlock device is driving with a license that was revoked for driving under the influence of intoxicating liquor or drugs or a violation of the Implied Consent Act [66-8-105 NMSA 1978] and may be subject to the penalties provided in Section 66-5-39 NMSA 1978.

B. A person who is issued an ignition interlock license and who knowingly and deliberately tampers or interferes or causes another to tamper or interfere with the proper and intended operation of an ignition interlock device may be subject to the penalties for driving with a license that was revoked for driving under the influence of intoxicating liquor or drugs or a violation of the Implied Consent Act as provided in Section 66-5-39 NMSA 1978.

History: Laws 2003, ch. 239, 4; 2008, ch. 67, 2.









Article 6 - Fees

Section 66-6-1 - Motorcycles; registration fees.

66-6-1. Motorcycles; registration fees.

A. For the registration of motorcycles, the department shall collect the following fees for a twelve-month registration period:

(1) for a motorcycle having not more than two wheels in contact with the ground, fifteen dollars ($15.00); and

(2) for a motorcycle having three wheels in contact with the ground or having a sidecar, fifteen dollars ($15.00).

B. In addition to other fees required by this section, the department shall collect for each motorcycle an annual tire recycling fee of one dollar ($1.00) for a twelve-month registration period.

History: 1953 Comp., 64-6-1, enacted by Laws 1978, ch. 35, 336; 1983, ch. 266, 2; 1987, ch. 347, 17; 1994, ch. 117, 18; 1994, ch. 126, 18; 1995, ch. 44, 6; 1999, ch. 49, 5; 2003, ch. 270, 1; 2003 (1st S.S.), ch. 3, 11.



Section 66-6-2 - Passenger vehicles; registration fees.

66-6-2. Passenger vehicles; registration fees.

For the registration of motor vehicles other than motorcycles, trucks, buses and tractors, the division shall collect the following fees for each twelve-month registration period:

A. for a vehicle whose gross factory shipping weight is not more than two thousand pounds, twenty-seven dollars ($27.00); provided, however, that after five years of registration, calculated from the date when the vehicle was first registered in this or another state, the fee is twenty-one dollars ($21.00);

B. for a vehicle whose gross factory shipping weight is more than two thousand but not more than three thousand pounds, thirty-nine dollars ($39.00); provided, however, that after five years of registration, calculated from the date when the vehicle was first registered in this or another state, the fee is thirty-one dollars ($31.00);

C. for a vehicle whose gross factory shipping weight is more than three thousand pounds, fifty-six dollars ($56.00); provided, however, that after five years of registration, calculated from the date when the vehicle was first registered in this or another state, the fee is forty-five dollars ($45.00); and

D. for a vehicle registered pursuant to the provisions of this section, a tire recycling fee of one dollar fifty cents ($1.50).

History: 1953 Comp., 64-6-2, enacted by Laws 1978, ch. 35, 337; 1987, ch. 347, 18; 1994, ch. 117, 19; 1994, ch. 126, 19; 1995, ch. 44, 7; 2003, ch. 270, 2; 2003 (1st S.S.), ch. 3, 12.



Section 66-6-3 - Trailers; registration fees.

66-6-3. Trailers; registration fees.

A. For freight trailers, the division shall collect thirteen dollars ($13.00) for permanent registration or re-registration after sale or transfer.

B. For utility trailers, the division shall collect:

(1) for the annual registration of each utility trailer not permanently registered, seven dollars ($7.00) plus one dollar ($1.00) for each one hundred pounds or major fraction thereof of actual empty weight over five hundred pounds;

(2) for the permanent registration of utility trailers not used in commerce that have a gross vehicle weight of less than six thousand one pounds, thirty-three dollars ($33.00) plus seven dollars ($7.00) for each one hundred pounds or major fraction thereof of actual empty weight over five hundred pounds; and

(3) for the re-registration of permanently registered utility trailers after sale or transfer, seven dollars ($7.00).

C. For travel trailers, the division shall collect:

(1) for the annual registration of each travel trailer that is not permanently registered, seven dollars ($7.00) plus fifty cents ($.50) for each one hundred pounds or major fraction thereof of gross factory shipping weight over five hundred pounds or, if gross factory shipping weight is not available, of actual empty weight over five hundred pounds;

(2) for the permanent registration of travel trailers, thirty-three dollars ($33.00) plus three dollars fifty cents ($3.50) for each one hundred pounds or major fraction thereof of gross factory shipping weight over five hundred pounds or, if the gross factory shipping weight is not available, of actual empty weight over five hundred pounds; and

(3) for the re-registration of permanently registered travel trailers after sale or transfer, seven dollars ($7.00).

D. At the option of the owner of a fleet of fifty or more utility trailers wishing to register them in New Mexico, the division shall issue a registration and registration plate for each trailer in the fleet, the registration and registration plate to expire on the last day of the final month of a five-year period. Registrations and registration plates shall be issued for five years only if the owner of the trailers meets the following requirements:

(1) application is made on forms prescribed by the division and payment of the proper fee is made;

(2) upon the option of the director, presentation is made at the time of registration of a surety bond, certificate of deposit or of other financial security; and

(3) payment is made by the fleet owner of all registration fees due each year prior to the expiration date. If such fees are not paid, all registrations and registration plates in the fleet shall be canceled.

History: 1953 Comp., 64-6-3, enacted by Laws 1978, ch. 35, 338; 1979, ch. 370, 1; 1999, ch. 227, 3; 2003 (1st S.S.), ch. 3, 13; 2007, ch. 319, 50.



Section 66-6-4 - Registration fees; trucks, truck tractors, road tractors and buses.

66-6-4. Registration fees; trucks, truck tractors, road tractors and buses.

A. Within their respective jurisdictions, the motor vehicle division and the motor transportation division of the department of public safety shall charge registration fees for trucks, truck tractors, road tractors and buses, except as otherwise provided by law, according to the schedule of Subsection B of this section.

B. Declared Gross Weight

Fee

001 to 4,000

$40

4,001 to 6,000

55

6,001 to 8,000

69

8,001 to 10,000

84

10,001 to 12,000

99

12,001 to 14,000

113

14,001 to 16,000

128

16,001 to 18,000

143

18,001 to 20,000

157

20,001 to 22,000

172

22,001 to 24,000

187

24,001 to 26,000

201

26,001 to 48,000

118

48,001 and over

172.

C. All trucks whose declared gross weight or whose gross vehicle weight is less than twenty-six thousand pounds, after five years of registration, calculated from the date when the vehicle was first registered in this or another state, shall be charged registration fees at eighty percent of the rate set out in Subsection B of this section.

D. All trucks with a gross vehicle weight of more than twenty-six thousand pounds and all truck tractors and road tractors used to tow freight trailers shall be registered on the basis of gross combination vehicle weight.

E. All trucks with a gross vehicle weight of twenty-six thousand pounds or less shall be registered on the basis of gross vehicle weight. A trailer, semitrailer or pole trailer towed by a truck of such gross vehicle weight shall be classified as a utility trailer for registration purposes unless otherwise provided by law.

F. All farm vehicles having a declared gross weight of more than six thousand pounds shall be charged registration fees of two-thirds of the rate of the respective fees provided in this section and shall be issued distinctive registration plates. "Farm vehicle" means a vehicle owned by a person whose principal occupation is farming or ranching and which vehicle is used principally in the transportation of farm and ranch products to market and farm and ranch supplies and livestock from the place of purchase to farms and ranches in this state; provided that the vehicle is not used for hire.

G. In addition to other registration fees imposed by this section, beginning July 1, 1994, an annual tire recycling fee of one dollar fifty cents ($1.50) is imposed at the time of registration on each vehicle subject to a registration fee pursuant to this section, except for vehicles with a declared gross weight of greater than twenty-six thousand pounds upon which registration fees are imposed by Subsection B of this section.

H. Three percent of registration fees of trucks having from twenty-six thousand one pounds to forty-eight thousand pounds declared gross vehicle weight is to be transferred to the recycling and illegal dumping fund pursuant to the provisions of Section 66-6-23 NMSA 1978.

I. Three and seventy-five hundredths percent of registration fees of trucks in excess of forty-eight thousand pounds declared gross vehicle weight is to be transferred to the recycling and illegal dumping fund pursuant to the provisions of Section 66-6-23 NMSA 1978.

History: 1953 Comp., 64-6-4, enacted by Laws 1978, ch. 35, 339; 1987, ch. 347, 19; 1994, ch. 117, 20; 1994, ch. 126, 20; 2003, ch. 270, 3; 2003 (1st S.S.), ch. 3, 14; 2007, ch. 319, 51.



Section 66-6-5 - Bus registration fees.

66-6-5. Bus registration fees.

All buses shall pay the registration fees provided in Section 66-6-4 NMSA 1978, except for school buses and buses operated by religious or nonprofit charitable organizations for the express purpose of the organization for which the annual registration fee is seven dollars ($7.00). In addition to other registration fees imposed by this section, beginning July 1, 1994, there is imposed at the time of registration an annual tire recycling fee of fifty cents ($.50) per wheel that is in contact with the ground on each vehicle subject to a registration fee pursuant to this section.

History: 1953 Comp., 64-6-5, enacted by Laws 1978, ch. 35, 340; 1987, ch. 347, 20; 1994, ch. 117, 21; 1994, ch. 126, 21; 2003, ch. 270, 4; 2003 (1st S.S.), ch. 3, 15.



Section 66-6-6 - Additional fees.

66-6-6. Additional fees.

For the registration of any vehicle having solid tires the division shall charge the following additional fees:

A. all vehicles having solid rubber tires, twenty-five percent additional; and

B. all vehicles having solid tires of material other than rubber, one hundred percent additional.

History: 1953 Comp., 64-6-6, enacted by Laws 1978, ch. 35, 341.



Section 66-6-6.1 - Additional registration fee.

66-6-6.1. Additional registration fee.

For registration of vehicles subject to the registration fees imposed by Sections 66-6-2 and 66-6-4 NMSA 1978, there is imposed an additional fee of two dollars ($2.00) for each twelve-month period for which a vehicle with a gross vehicle weight under twenty-six thousand pounds is registered. Amounts collected pursuant to this section are appropriated to the department and may be expended in fiscal year 2010 and subsequent fiscal years for the purposes of enforcing the provisions of the Mandatory Financial Responsibility Act [66-5-201 NMSA 1978] and for creating and maintaining a multilanguage noncommercial driver's license testing program. After those purposes are met, the balance of the registration fees collected pursuant to this section shall be used by the department to defray the costs of operating the motor vehicle division and for the purposes set forth in the provisions of Subsection F of Section 66-6-13 NMSA 1978. At the end of a fiscal year, unexpended and unencumbered balances of the amounts collected pursuant to this section shall not revert to the general fund.

History: 1978 Comp., 66-6-6.1, enacted by Laws 2001, ch. 282, 1; 2009, ch. 156, 5.



Section 66-6-6.2 - Registration fee; litter control and beautification fund.

66-6-6.2. Registration fee; litter control and beautification fund.

In addition to all other fees collected by registration of vehicles pursuant to Section 66-3-1 NMSA 1978 or by registration of vehicles pursuant to the Motor Transportation Act [65-1-1 NMSA 1978], there is imposed on each registration, for each year covered by the registration, a beautification fee of fifty cents ($.50) to be deposited in the litter control and beautification fund.

History: Laws 2002, ch. 16, 1.



Section 66-6-6.3 - Save our children's sight fund option.

66-6-6.3. Save our children's sight fund option.

The vehicle registration form in use as of January 1, 2008 shall include a check-off option for a driver who wishes to contribute to the save our children's sight fund for a one-dollar ($1.00) or a five-dollar ($5.00) fee in addition to the registration fees required by the division. All fees collected from the check-off option shall be paid to the state treasurer to the credit of the save our children's sight fund within two months of receipt.

History: Laws 2007, ch. 353, 4 and Laws 2007, ch. 357, 4.



Section 66-6-7 - Exemptions.

66-6-7. Exemptions.

A. Every person who, by the terms and provisions of Section 7-37-5 NMSA 1978, is entitled to a veteran exemption and who does not have sufficient real or personal property to claim the full exemption under that section may be eligible to pay motor vehicle registration fees at two-thirds the rates charged on vehicles which the veteran owns. The person claiming a reduced motor vehicle registration fee shall make an affidavit that in any claim of a veteran exemption thereafter during such year, he will set forth the amount of reductions so received which shall reduce the amount of benefits received from the real or personal property tax exemption to that extent. No person shall receive any reductions of registration fees in a greater sum during any one year than an amount equal to the property tax imposed on two thousand dollars ($2,000) of net taxable value of property in the school district in which he resides.

B. The director shall certify to the proper county assessor the amount of reduction received under the provisions of this section by any person, and the assessor shall note the reduction on his valuation records.

History: 1953 Comp., 64-6-7, enacted by Laws 1978, ch. 35, 342; 1983, ch. 331, 1.



Section 66-6-8 - Bus registration; agricultural labor fees.

66-6-8. Bus registration; agricultural labor fees.

A. A bus that has a normal seating capacity of forty passengers or less and that is used exclusively for the transportation of agricultural laborers may be registered upon payment to the division of a fee of thirty-three dollars ($33.00).

B. In addition to the registration fee imposed by this section, there is imposed at the time of registration an annual tire recycling fee of fifty cents ($.50) per wheel that is in contact with the ground on each vehicle subject to a registration fee pursuant to this section.

C. Application for registration of a bus pursuant to this section shall be made in the form prescribed by the division and shall be accompanied by an affidavit that the bus will be used exclusively for the transportation of agricultural laborers. Upon registration, the bus is exempt from tariff-filing requirements of the public regulation commission.

History: 1953 Comp., 64-6-8, enacted by Laws 1978, ch. 35, 343; 1994, ch. 117, 22; 1994, ch. 126, 22; 2003, ch. 270, 5; 2003 (1st S.S.), ch. 3, 16.



Section 66-6-9 - Fee for fertilizer trailers.

66-6-9. Fee for fertilizer trailers.

In lieu of the registration fee provided for in Section 66-6-3 NMSA 1978, the division shall collect a registration fee of seven dollars ($7.00) for each trailer used on the highways of this state by any commercial fertilizer company solely for the delivery or distribution of liquid fertilizer to a farmer; provided the trailer has an empty weight not in excess of three thousand five hundred pounds.

History: 1953 Comp., 64-6-9, enacted by Laws 1978, ch. 35, 344; 2003 (1st S.S.), ch. 3, 17.



Section 66-6-10 - Registration fees for manufactured homes and travel trailers; division to notify county assessor of manufactured home registration.

66-6-10. Registration fees for manufactured homes and travel trailers; division to notify county assessor of manufactured home registration.

A. For the registration of each manufactured home, the division shall collect a fee of seven dollars ($7.00).

B. The division shall compile and transmit to each county assessor each year a list of the manufactured homes that are registered with the division showing the assessor s county as the principal location of the manufactured home. The listing shall include all data pertinent to and necessary for the county assessor to value the manufactured homes in accordance with valuation rules promulgated by the property tax division pursuant to Section 7-36-26 NMSA 1978. The listing required by this subsection shall be transmitted no later than thirty days following the close of the annual registration process and shall be supplemented no less often than every thirty days to provide information to the appropriate county assessors on registrations occurring throughout the year.

C. At the time a person registers a manufactured home and pays the fee required by this section, the person shall be notified in writing by the division that the information required by Subsection B of this section will be furnished to the county assessor of the county of the principal location of the manufactured home and that the manufactured home is subject to property taxation under the Property Tax Code [7-35-1 NMSA 1978].

History: 1953 Comp., 64-6-10, enacted by Laws 1978, ch. 35, 345; 1983, ch. 295, 30; 2003 (1st S.S.), ch. 3, 18.



Section 66-6-11 - Computation of weight.

66-6-11. Computation of weight.

The weight for determining registration fees for all vehicles shall be the gross factory shipping weight, or if the gross factory shipping weight is unavailable, the actual empty weight of the vehicle, except as otherwise provided by law for trucks, truck tractors, road tractors, buses, freight trailers, utility trailers and travel trailers.

History: 1953 Comp., 64-6-11, enacted by Laws 1978, ch. 35, 346; 2007, ch. 319, 52.



Section 66-6-12 - Fees for school buses.

66-6-12. Fees for school buses.

A. Registration fees for school buses used solely for the purpose of transportation of school children and other school activities shall be seven dollars ($7.00) a year, except that the fee for a school bus permanently registered pursuant to Subsection A of Section 1 [66-3-30 MSA 1978] of this 2007 act is:

(1) for a school bus initially registered at the time an original certificate of title is issued for that school bus, a one-time fee of one hundred forty dollars ($140); or

(2) for a school bus permanently registered subsequent to the issuance of the original certificate of title for that school bus, a one-time fee of one hundred dollars ($100).

B. The application for registration of a school bus shall be accompanied by the certificate of the director of transportation of the public education department stating that the bus is used solely and exclusively as a school bus.

History: 1953 Comp., 64-6-12, enacted by Laws 1978, ch. 35, 347; 2003 (1st S.S.), ch. 3, 19; 2007, ch. 116, 2.



Section 66-6-13 - Reduced fees for portion of year; fee incentive for registration by alternative means; temporary permits; drive-out permit; fee.

66-6-13. Reduced fees for portion of year; fee incentive for registration by alternative means; temporary permits; drive-out permit; fee.

A. Upon a showing satisfactory to the division that a vehicle has not been operated on the highways of this state:

(1) prior to April 1 of the year in which registration is sought, the registration fee shall be three-fourths of the annual fee;

(2) prior to July 1 of the year in which registration is sought, the registration fee shall be one-half of the annual fee; and

(3) prior to October 1 of the year in which registration is sought, the registration fee shall be one-fourth of the annual fee.

B. Upon a showing satisfactory to the division that a nonresident who is the owner of a foreign vehicle is engaged in seasonal agricultural employment in the state, the division may issue a permit valid for thirty days upon payment of a temporary permit fee of one-tenth of the annual registration fee. This fee shall be in lieu of all other fees or taxes on the vehicle.

C. Upon a showing satisfactory to the division that an unlicensed vehicle has been purchased by a nonresident for transportation out of the state, the division may issue a two-day drive-out permit for a fee of five dollars ($5.00).

D. The provisions of Subsection A of this section shall not apply to house trailers, and the registration fees for house trailers shall be as provided in Sections 66-6-3 and 66-6-10 NMSA 1978 regardless of date of registration.

E. After the initial registration of a vehicle, if an owner of a vehicle renews the registration of the vehicle by internet or telephone, the registration fees shall be reduced by five percent. The secretary may establish by rule requirements for or limitations on renewal of registration by internet or telephone.

F. No later than January 31 of each year, the secretary shall determine the amount of the total reduction in registration fees that resulted from renewals by internet or telephone in the previous calendar year. The secretary may request approval from the department of finance and administration to transfer an amount no greater than that total reduction in registration fees determined by the secretary, by March 1 of each year to the motor vehicle suspense fund from the balances in the department's nonreverting other state funds. The amount transferred is appropriated to the department for the purpose of distributing an amount of no more than the reduction in registration fees, as determined by the secretary, to the state road fund, municipalities and counties pursuant to Section 66-6-23.1 NMSA 1978.

History: 1953 Comp., 64-6-13, enacted by Laws 1978, ch. 35, 348; 2005, ch. 258, 3; 2009, ch. 156, 6.



Section 66-6-14 - Vehicles of United States and other states.

66-6-14. Vehicles of United States and other states.

Vehicles or trailers owned by and used in the service of the United States or of any other state or political subdivision thereof, other than the state of New Mexico, need not be registered but must continually display plates or signs setting forth the fact that they are in the service of the United States or of such other state or political subdivision thereof.

History: 1953 Comp., 64-6-14, enacted by Laws 1978, ch. 35, 349.



Section 66-6-15 - Vehicles of the state, county or municipality.

66-6-15. Vehicles of the state, county or municipality.

A. Vehicles or trailers owned by and used in the service of an Indian nation, tribe or pueblo located wholly or partly in this state or of any county or municipality of this state need not be registered but must continually display plates furnished by the division.

B. Vehicles on loan from dealers and used in an approved driver-training program by the public schools need not be registered but must continually display plates furnished by the division.

C. Each Indian nation, tribe or pueblo, each county and each municipality shall apply to the division for a plate for each vehicle or trailer in its service and shall provide identifying information concerning each vehicle or trailer for which a plate is applied.

D. The division shall issue plates for vehicles and trailers in the service of an Indian nation, tribe or pueblo located wholly or partly in this state or of any county or municipality of this state and keep a record of plates issued and plates returned. The plates shall be permanent and need not be renewed from year to year. The plates shall be numbered to identify the Indian nation, tribe or pueblo, the county or the municipality to which the plates are issued. The plates shall be the same size as registration plates issued to private vehicles but shall be different in color from the registration plates issued to private vehicles.

E. A vehicle or trailer owned by and used in the service of the state need not be registered with the division but must continually display a plate furnished by the transportation services division of the general services department. A state agency shall apply to the transportation services division of the general services department for a plate for each vehicle or trailer in its service, including identifying information for each vehicle or trailer. The transportation services division of the general services department shall issue plates for state agency vehicles and trailers and shall keep a record of plates issued and plates returned. These plates shall be:

(1) permanent and shall not be renewed from year to year;

(2) numbered to identify the state agency to which they are issued; and

(3) the same size as but a different color from registration plates issued to private vehicles or trailers or from plates issued pursuant to Subsection D of this section.

F. The division may issue to an Indian nation, tribe or pueblo located wholly or partly in this state or any county or municipality of this state or an entity not subject to registration pursuant to Section 66-6-14 NMSA 1978:

(1) an undercover license plate when it is determined by the division that the issuance of such a license plate is necessary to protect legitimate undercover law enforcement activities; or

(2) a protective license plate when it is determined by the division that the issuance of such a license plate is necessary to protect the health, safety or welfare of an employee using a vehicle owned by the Indian nation, tribe or pueblo or the county, municipality or entity for sensitive activities.

G. The standards for the issuance of a protective license plate pursuant to Paragraph (2) of Subsection F of this section shall be determined by rule jointly promulgated by the transportation services division of the general services department and the motor vehicle division of the taxation and revenue department.

H. As used in this section:

(1) "protective license plate" means a regular passenger license plate issued to an Indian nation, tribe or pueblo located wholly or partly in this state or a government entity that can be traced to that Indian nation, tribe or pueblo or government entity for a vehicle that is being used for sensitive activities;

(2) "sensitive activity" means an activity performed by an employee of an Indian nation, tribe or pueblo located wholly or partly in this state, of any county or municipality of this state or of an entity not subject to registration pursuant to Section 66-6-14 NMSA 1978, which activity:

(a) is authorized by the employee's employer to be performed for a legitimate and appropriate purpose for the employer, other than a legitimate undercover law enforcement purpose; and

(b) would place the employee at a higher risk of personal injury if knowledge of the activity were made public, as determined in writing by an appropriate supervising authority of the employee;

(3) "state agency" means a state department, agency, board or commission, including the legislative and judicial branches of government, but not including public schools and institutions of higher education; and

(4) "undercover license plate" means a regular passenger license plate issued to an Indian nation, tribe or pueblo located wholly or partly in this state or a government entity that is registered in a fictitious name and address that cannot be traced to that Indian nation, tribe or pueblo or the county, municipality or entity for a vehicle that is being used for legitimate law enforcement purposes only.

History: 1953 Comp., 64-6-15, enacted by Laws 1978, ch. 35, 350; 2001, ch. 111, 1; 2007, ch. 29, 10; 2013, ch. 66, 3.



Section 66-6-16 - Exemption for armed forces amputees and those who have lost use of limbs.

66-6-16. Exemption for armed forces amputees and those who have lost use of limbs.

A person who is a bona fide resident of New Mexico, who served in the armed forces of the United States, who was honorably discharged and who suffered the loss or complete and total loss of use of one or both legs at or above the ankle or one or both arms at or above the wrist while so serving or from a service-connected cause shall be exempt from payment of any motor vehicle registration fees to the state on one vehicle a year owned by the person.

History: 1953 Comp., 64-6-16, enacted by Laws 1978, ch. 35, 351; 2007, ch. 319, 53.



Section 66-6-17 - Dealer plate fees.

66-6-17. Dealer plate fees.

A. Except as provided otherwise in Subsection C of this section, every dealer, except a dealer in motorcycles only, shall pay each license year fifty dollars ($50.00) for each dealer plate issued pursuant to Section 66-3-402 NMSA 1978 to the dealer for that license year.

B. Except as provided otherwise in Subsection C of this section, every dealer in motorcycles only shall pay each license year ten dollars ($10.00) for each dealer plate issued pursuant to Section 66-3-402 NMSA 1978 to the dealer for that license year.

C. In the event a dealer plate is lost, mutilated or becomes illegible, a dealer, including a dealer in motorcycles only, shall obtain a replacement plate pursuant to the provisions of Section 66-3-24 NMSA 1978. The fee for a replacement dealer plate shall be fifty dollars ($50.00) for a dealer or ten dollars ($10.00) for a dealer in motorcycles only.

History: 1953 Comp., 64-6-17, enacted by Laws 1978, ch. 35, 352; 1981, ch. 361, 23; 1990, ch. 120, 32; 1998, ch. 48, 15; 2005, ch. 324, 18; 2007, ch. 319, 54.



Section 66-6-18 - License fee for dealers, wholesalers, distributors, auto recyclers and title service companies.

66-6-18. License fee for dealers, wholesalers, distributors, auto recyclers and title service companies.

For a license to do business as a dealer, wholesaler, distributor or any combination of the foregoing or as an auto recycler or as a title service company, there shall be paid a fee of fifty dollars ($50.00) for each license year or portion thereof.

History: 1953 Comp., 64-6-18, enacted by Laws 1978, ch. 35, 353; 1981, ch. 361, 24; 1990, ch. 120, 33; 1999, ch. 122, 9; 2005, ch. 324, 19.



Section 66-6-19 - Vehicle transaction fees.

66-6-19. Vehicle transaction fees.

A. For any transaction concerning the initial issuance, transfer or revocation of a title or registration, including filing and recording documents, releasing liens and certifying copies, the division shall charge three dollars ($3.00). As used in this subsection, "transaction" means all operations necessary at one time with respect to one vehicle, including the inspection required by Section 66-3-4 NMSA 1978.

B. No fee shall be charged by the division for the correction of documents or the issuance of documents in cases in which the division made errors in the original issuance of the documents.

History: 1953 Comp., 64-6-19, enacted by Laws 1978, ch. 35, 354; 2007, ch. 319, 55.



Section 66-6-22 - When fees returnable; refunds.

66-6-22. When fees returnable; refunds.

A. Whenever any application to the department is accompanied by any fee as required by the Motor Vehicle Code [66-1-1 NMSA 1978] or the Motor Transportation Act [65-1-1 NMSA 1978] and the application is refused or rejected, the fee shall be returned to the applicant.

B. Any person who believes that any amount paid by that person to the department under any provision of the Motor Vehicle Code or the Motor Transportation Act exceeded the amount due may claim a refund by directing to the secretary a written claim for refund in accordance with the procedures set out in Subsection A of Section 7-1-26 NMSA 1978. To be timely, any claim for refund pursuant to this subsection must be made within one year of the date the payment was made.

C. When the department has discovered that a class of people has overpaid by at least one dollar ($1.00) any tax, fee or penalty due under the Motor Vehicle Code or the Motor Transportation Act for the same or similar reasons and the members of the class are identifiable from the department's records, the department may refund the overpayment to all members of the class without the requirement that each person in the class submit a claim for refund.

D. Any refund made pursuant to this section may be made, at the discretion of the department, in the form of credit against future payments due under the Motor Vehicle Code or the Motor Transportation Act if future liabilities in an amount at least equal to the credit amount reasonably may be expected to become due.

History: 1953 Comp., 64-6-22, enacted by Laws 1978, ch. 35, 357; 1995, ch. 135, 20.



Section 66-6-22.1 - Motor vehicle suspense fund created; receipts; disbursements.

66-6-22.1. Motor vehicle suspense fund created; receipts; disbursements.

A. There is created in the state treasury a fund to be known as the "motor vehicle suspense fund".

B. The fees collected under the provisions of Sections 66-1-1 through 66-6-19 NMSA 1978 shall be paid to the state treasurer for the credit of the motor vehicle suspense fund not later than the close of the second business day after their receipt, except as otherwise provided by the Off-Highway Motor Vehicle Act [66-3-1001 NMSA 1978].

C. Money deposited to the credit of or disbursed from the motor vehicle suspense fund by the department shall be accounted for as provided by law, rule or procedure of the secretary of finance and administration.

D. The balance of the motor vehicle suspense fund is appropriated for the purpose of making refunds, distributions and other disbursements authorized or required by law to be made from the motor vehicle suspense fund, provided that no distribution shall be made to a municipality, county or fee agent operating a motor vehicle field office with respect to money collected and remitted to the department by that municipality, county or fee agent until the report of the municipality, county or fee agent is audited and accepted by the department.

History: 1978 Comp., 66-6-22.1, enacted by Laws 1990, ch. 120, 34; 1999, ch. 49, 6; 2002, ch. 16, 3; 2005, ch. 325, 24; 2007, ch. 319, 56.



Section 66-6-22.2 - Adjustments of disbursements from the motor vehicle suspense fund.

66-6-22.2. Adjustments of disbursements from the motor vehicle suspense fund.

A. The provisions of this section apply to disbursements from the motor vehicle suspense fund.

B. If the secretary determines that a prior disbursement from the fund is erroneous, the secretary shall, pursuant to law, rules or procedures of the department of finance and administration, adjust future disbursements by the amount necessary to correct the error.

C. The secretary may, in lieu of recovering the entire erroneous amount from the next disbursement, recover an excess disbursement of one thousand dollars ($1,000) or more in installments from current and future disbursements pursuant to a written agreement whenever the amount of the disbursement decrease exceeds ten percent of the average disbursement amount for that recipient for the twelve months preceding the month in which the secretary's determination is made; provided that, for the purposes of this subsection, the "average disbursement amount" shall be the arithmetic mean of the disbursement amounts within the twelve months immediately preceding the month in which the determination is made.

D. Except for the provisions of this section, if the amount by which a disbursement would be adjusted pursuant to Subsection B of this section is one thousand dollars ($1,000) or less, no adjustment shall be made.

E. In the event an adjustment authorized by this section requires a disbursement for which there is no equal offsetting receipt, the general fund disbursement shall be reduced by the difference between the offsetting receipt and the adjustment.

History: Laws 2007, ch. 319, 57.



Section 66-6-23 - Disposition of fees.

66-6-23. Disposition of fees.

A. After the necessary disbursements for refunds and other purposes have been made, the money remaining in the motor vehicle suspense fund, except for remittances received within the previous two months that are unidentified as to source or disposition, shall be distributed as follows:

(1) to each municipality, county or fee agent operating a motor vehicle field office:

(a) an amount equal to six dollars ($6.00) per driver's license and five dollars ($5.00) per identification card or motor vehicle or motorboat registration or title transaction performed;

(b) for each such agent determined by the secretary pursuant to Section 66-2-16 NMSA 1978 to have performed ten thousand or more transactions in the preceding fiscal year, other than a class A county with a population exceeding three hundred thousand or a municipality with a population exceeding three hundred thousand that has been designated as an agent pursuant to Section 66-2-14.1 NMSA 1978, an amount equal to one dollar ($1.00) in addition to the amount distributed pursuant to Subparagraph (a) of this paragraph for each driver's license, identification card, motor vehicle registration, motorboat registration or title transaction performed; and

(c) to each military installation designated as a fee agent pursuant to Section 66-2-14.1 NMSA 1978, an amount equal to one dollar fifty cents ($1.50) in addition to the amount distributed pursuant to Subparagraph (a) of this paragraph for each administrative service fee remitted by the military installation to the department pursuant to Subsection A of Section 66-2-16 NMSA 1978;

(2) to each municipality or county, other than a class A county with a population exceeding three hundred thousand or a municipality with a population exceeding three hundred thousand that has been designated as an agent pursuant to Section 66-2-14.1 NMSA 1978, operating a motor vehicle field office, an amount equal to one dollar fifty cents ($1.50) for each administrative service fee remitted by that county or municipality to the department pursuant to the provisions of Subsection A of Section 66-2-16 NMSA 1978;

(3) to the state road fund:

(a) an amount equal to the fees collected pursuant to Sections 66-7-413 and 66-7-413.4 NMSA 1978;

(b) an amount equal to the fee collected pursuant to Section 66-3-417 NMSA 1978;

(c) the remainder of each driver's license fee collected by the department employees from an applicant to whom a license is granted after deducting from the driver's license fee the amount of the distribution authorized in Paragraph (1) of this subsection with respect to that collected driver's license fee; and

(d) an amount equal to fifty percent of the fees collected pursuant to Section 66-6-19 NMSA 1978;

(4) to the local governments road fund, the amount of the fees collected pursuant to Subsection B of Section 66-5-33.1 NMSA 1978 and the remainder of the fees collected pursuant to Subsection A of Section 66-5-408 NMSA 1978;

(5) to the department:

(a) any amounts reimbursed to the department pursuant to Subsection D of Section 66-2-14.1 NMSA 1978;

(b) an amount equal to two dollars ($2.00) of each motorcycle registration fee collected pursuant to Section 66-6-1 NMSA 1978;

(c) an amount equal to the fees provided for in Subsection D of Section 66-2-7 NMSA 1978, Subsection E of Section 66-2-16 NMSA 1978, Subsections K and L of Section 66-3-6 NMSA 1978 other than the administrative fee, Subsection C of Section 66-5-44 NMSA 1978 and Subsection B of Section 66-5-408 NMSA 1978;

(d) the amounts due to the department for the manufacture and issuance of a special registration plate collected pursuant to the section of law authorizing the issuance of the specialty plate;

(e) an amount equal to the registration fees collected pursuant to Section 66-6-6.1 NMSA 1978 for the purposes of enforcing the provisions of the Mandatory Financial Responsibility Act [Chapter 66, Article 5 NMSA 1978] and for creating and maintaining a multilanguage noncommercial driver's license testing program; and after those purposes are met, the balance of the registration fees shall be distributed to the department to defray the costs of operating the motor vehicle division;

(f) an amount equal to fifty cents ($.50) for each administrative fee remitted to the department by a county or municipality operating a motor vehicle field office pursuant to Subsection A of Section 66-2-16 NMSA 1978;

(g) an amount equal to one dollar twenty-five cents ($1.25) for each administrative fee collected by the department or any of its agents other than a county or municipality operating a motor vehicle field office pursuant to Subsection A of Section 66-2-16 NMSA 1978; and

(h) an amount equal to the royalties or other consideration paid by commercial users of databases of motor vehicle-related records of the department pursuant to Subsection C of Section 14-3-15.1 NMSA 1978 for the purpose of defraying the costs of maintaining databases of motor vehicle-related records of the department; and after that purpose is met, the balance of the royalties and other consideration shall be distributed to the department to defray the costs of operating the motor vehicle division or for use pursuant to Subsection F of Section 66-6-13 NMSA 1978;

(6) to each New Mexico institution of higher education, an amount equal to that part of the fees distributed pursuant to Paragraph (2) of Subsection D of Section 66-3-416 NMSA 1978 proportionate to the number of special registration plates issued in the name of the institution to all such special registration plates issued in the name of all institutions;

(7) to the armed forces veterans license fund, the amount to be distributed pursuant to Paragraph (2) of Subsection E of Section 66-3-419 NMSA 1978;

(8) to the children's trust fund, the amount to be distributed pursuant to Paragraph (2) of Subsection D of Section 66-3-420 NMSA 1978;

(9) to the department of transportation, an amount equal to the fees collected pursuant to Section 66-5-35 NMSA 1978;

(10) to the state equalization guarantee distribution made annually pursuant to the general appropriation act, an amount equal to one hundred percent of the driver safety fee collected pursuant to Subsection D of Section 66-5-44 NMSA 1978;

(11) to the motorcycle training fund, two dollars ($2.00) of each motorcycle registration fee collected pursuant to Section 66-6-1 NMSA 1978;

(12) to the recycling and illegal dumping fund:

(a) fifty cents ($.50) of the tire recycling fee collected pursuant to the provisions of Section 66-6-1 NMSA 1978;

(b) fifty cents ($.50) of each of the tire recycling fees collected pursuant to the provisions of Sections 66-6-2 and 66-6-4 NMSA 1978; and

(c) twenty-five cents ($.25) of each of the tire recycling fees collected pursuant to Sections 66-6-5 and 66-6-8 NMSA 1978;

(13) to the highway infrastructure fund:

(a) fifty cents ($.50) of the tire recycling fee collected pursuant to the provisions of Section 66-6-1 NMSA 1978;

(b) one dollar ($1.00) of each of the tire recycling fees collected pursuant to the provisions of Sections 66-6-2 and 66-6-4 NMSA 1978; and

(c) twenty-five cents ($.25) of each of the tire recycling fees collected pursuant to Sections 66-6-5 and 66-6-8 NMSA 1978;

(14) to each county, an amount equal to fifty percent of the fees collected pursuant to Section 66-6-19 NMSA 1978 multiplied by a fraction, the numerator of which is the total mileage of public roads maintained by the county and the denominator of which is the total mileage of public roads maintained by all counties in the state;

(15) to the litter control and beautification fund, an amount equal to the fees collected pursuant to Section 66-6-6.2 NMSA 1978;

(16) to the local government division of the department of finance and administration, an amount equal to the fees collected pursuant to Section 66-3-424.3 NMSA 1978 for distribution to each county to support animal control spaying and neutering programs in an amount proportionate to the number of residents of that county who have purchased pet care special registration plates pursuant to Section 66-3-424.3 NMSA 1978; and

(17) to the Cumbres and Toltec scenic railroad commission, twenty-five dollars ($25.00) collected pursuant to the Cumbres and Toltec scenic railroad special registration plate.

B. The balance, exclusive of unidentified remittances, shall be distributed in accordance with Section 66-6-23.1 NMSA 1978.

C. If any of the paragraphs, subsections or sections referred to in Subsection A of this section are recompiled or otherwise redesignated without a corresponding change to Subsection A of this section, the reference in Subsection A of this section shall be construed to be the recompiled or redesignated paragraph, subsection or section.

History: 1953 Comp., 64-6-23, enacted by Laws 1978, ch. 35, 358; 1985, ch. 41, 1; 1985 (1st S.S.), ch. 15, 20; 1986, ch. 20, 123; 1987, ch. 347, 21; 1988, ch. 106, 2; 1989, ch. 318, 19; 1990, ch. 120, 35; 1991, ch. 67, 1; 1993, ch. 68, 43; 1993, ch. 304, 1; 1993, ch. 361, 2; 1994, ch. 117, 23; 1994, ch. 126, 23; 1995, ch. 6, 13; 1997, ch. 204, 1; 1999, ch. 49, 7; 1999 (1st S.S.), ch. 9, 2; 2001, ch. 20, 1; 2001, ch. 282, 2; 2002, ch. 16, 4; 2003, ch. 175, 3; 2003, ch. 197, 3; 2003, ch. 198, 3; 2003, ch. 201, 3; 2003, ch. 270, 6; 2004, ch. 59, 22; 2005, ch. 20, 3; 2005, ch. 171, 21; 2007, ch. 136, 2; 2009, ch. 156, 7; 2012, ch. 47, 2.



Section 66-6-23.1 - Formulaic distribution.

66-6-23.1. Formulaic distribution.

A. The balance from Section 66-6-23 NMSA 1978 shall be transferred or distributed by the state treasurer on or before the last day of the month next after its receipt, as follows:

(1) seventy-four and sixty-five hundredths percent shall be distributed to the state road fund;

(2) seven and six-tenths percent shall be transferred to each county in the proportion, determined by the department in accordance with Subsection B of this section, that the registration fees for vehicles in that county are to the total registration fees for vehicles in all counties;

(3) seven and six-tenths percent shall be transferred to the counties, with each county receiving an amount equal to the proportion, determined by the secretary of transportation in accordance with Subsection D of this section, that the mileage of public roads maintained by the county is to the total mileage of public roads maintained by all counties of the state. Amounts distributed to each county in accordance with this paragraph shall be credited to the respective county road fund and be used for the improvement and maintenance of the public roads in the county and to pay for the acquisition of rights of way and material pits. For this purpose, the board of county commissioners of each of the respective counties shall certify by April 1 of each year to the secretary of transportation the total mileage as of April 1 of that year; provided that in their report, the boards of county commissioners shall identify each of the public roads maintained by them by name, route and location. By agreement and in cooperation with the department of transportation, the boards of county commissioners of the various counties may use or designate any of the funds provided in this paragraph for a federal aid program;

(4) four and six-hundredths percent shall be allocated among the counties in the proportion, determined by the department in accordance with Subsection B of this section, that the registration fees for vehicles in that county are to the total registration fees for vehicles in all counties. The amount allocated to each county shall be transferred to the incorporated municipalities within the county in the proportion, determined by the department of finance and administration in accordance with Subsection C of this section, that the sum of net taxable value, as that term is defined in the Property Tax Code [7-35-1 NMSA 1978], plus the assessed value, as that term is used in the Oil and Gas Ad Valorem Production Tax Act [7-32-1 NMSA 1978] and in the Oil and Gas Production Equipment Ad Valorem Tax Act [7-34-1 NMSA 1978], determined for the incorporated municipality is to the sum of net taxable value plus assessed value determined for all incorporated municipalities within the county. Amounts transferred to incorporated municipalities pursuant to the provisions of this paragraph shall be used for the construction, maintenance and repair of streets within the municipality and for payment of paving assessments against property owned by federal, county or municipal governments. In a county in which there are no incorporated municipalities, the amount allocated pursuant to this paragraph shall be transferred to the county government road fund and used in accordance with the provisions of Paragraph (3) of this subsection; and

(5) six and nine-hundredths percent shall be allocated among the counties in the proportion, determined by the department of finance and administration in accordance with Subsection C of this section, that the registration fees for vehicles in that county are to the total registration fees for vehicles in all counties. The amount allocated to each county shall be transferred to the county and incorporated municipalities within the county in the proportion, determined by the department of finance and administration in accordance with Subsection B of this section, that the computed taxes due for the county and each incorporated municipality within the county bear to the total computed taxes due for the county and incorporated municipalities within the county. For the purposes of this paragraph, the term "computed taxes due" for a jurisdiction means the sum of the net taxable value, as that term is defined in the Property Tax Code, plus the assessed value, as that term is used in the Oil and Gas Ad Valorem Production Tax Act and in the Oil and Gas Production Equipment Ad Valorem Tax Act, for that jurisdiction multiplied by an average of the rates for residential and nonresidential property imposed for that jurisdiction pursuant to Subsection B of Section 7-37-7 NMSA 1978.

B. To carry out the provisions of this section, during the month of June of each year:

(1) the department shall determine and certify to the department of finance and administration the proportions that the department is required to determine pursuant to Subsection A of this section using information for the preceding calendar year on the number of vehicles registered in each county based on the address of the owner or place where the vehicle is principally located, the registration fees for the vehicles registered in each county, the total number of vehicles registered in the state and the total registration fees for all vehicles registered in the state; and

(2) the department of finance and administration shall determine the proportions that the department of finance and administration is required to determine pursuant to this subsection based upon the net taxable value, as that term is defined in the Property Tax Code, and the assessed value, as that term is used in the Oil and Gas Ad Valorem Production Tax Act and the Oil and Gas Production Equipment Ad Valorem Tax Act, for the preceding tax year and the tax rates imposed pursuant to Subsection B of Section 7-37-7 NMSA 1978 in the preceding September.

C. By June 30 of each year, the department of finance and administration shall determine the appropriate percentage of money to be transferred to each county and municipality for each purpose in accordance with Subsection A of this section based upon the proportions determined by or certified to the department of finance and administration. The percentages determined shall be used to compute the amounts to be transferred to the counties and municipalities during the succeeding fiscal year.

D. The board of county commissioners of each of the respective counties shall, by April 1 of every year, certify reports to the secretary of transportation of the total mileage of public roads maintained by each county as of April 1 of every year; provided that in their reports, the boards of county commissioners shall identify each of the public roads maintained by them by name, route and location. By July 1 of every year, the secretary of transportation shall verify the reports of the counties and revise, if necessary, the total mileage of public roads maintained by each county. The mileage verified by the secretary of transportation shall be the official mileage of public roads maintained by each county. Distribution of amounts to a county for road purposes shall be made in accordance with this section.

E. If a county has not made the required mileage certification pursuant to Section 67-3-28.3 NMSA 1978 by April 1 of any year, the secretary of transportation shall estimate the mileage maintained by those counties for the purpose of making distribution to all counties, and the amount calculated to be distributed each month to those counties not certifying mileage shall be reduced by one-third each month for that fiscal year, and that amount not distributed to those counties shall be distributed equally to all counties that have certified mileages.

History: 1978 Comp., 66-6-23.1, enacted by Laws 1999, ch. 49, 8; 2003 (1st S.S.), ch. 3, 20.



Section 66-6-25 - Registration by county or municipality prohibited.

66-6-25. Registration by county or municipality prohibited.

A. No county or municipality shall require registration or charge fees for any vehicle subject to registration under the Motor Vehicle Code [66-1-1 NMSA 1978].

B. Notwithstanding the provisions of Subsection A of this section, a county or municipality designated as an agent pursuant to Section 66-2-14.1 NMSA 1978 may impose a fee in an amount not to exceed five dollars ($5.00) per year in addition to any other registration fee required. This fee shall not be imposed if the county or municipality has imposed a gasoline tax pursuant to the County and Municipal Gasoline Tax Act [7-24A-1 NMSA 1978], the proceeds of which are used to fund a vehicle emission inspection program. Any money collected as a result of the imposition of an additional fee pursuant to this subsection shall be used only to fund a vehicle emission inspection program.

History: 1953 Comp., 64-6-25, enacted by Laws 1978, ch. 35, 360; 1985, ch. 95, 5.



Section 66-6-26 - Registered vehicle exempt from property tax; exception.

66-6-26. Registered vehicle exempt from property tax; exception.

No vehicle upon which the registration fees provided for in the Motor Vehicle Code [66-1-1 NMSA 1978] have been paid shall be assessed or taxed upon any property assessment rolls in this state for the period for which the fees are paid, except that mobile homes shall be subject to assessment and property tax in addition to the vehicle registration fee.

History: 1953 Comp., 64-6-26, enacted by Laws 1978, ch. 35, 361.



Section 66-6-30 - Recompiled.

66-6-30. Recompiled.



Section 66-6-34 - Recompiled.

66-6-34. Recompiled.



Section 66-6-36 - Payment in foreign currency.

66-6-36. Payment in foreign currency.

To the extent permitted by the laws of the United States and by treaties entered into by the United States, the secretary may require all amounts due under the Motor Vehicle Code [66-1-1 NMSA 1978] or the Motor Transportation Act [65-1-1 NMSA 1978] to be paid in currency of the United States. To the extent the secretary permits or is required to permit payment of amounts due under the Motor Vehicle Code or the Motor Transportation Act to be made in foreign currency, the secretary after consultation with the secretary of finance and administration shall establish a procedure for selecting an appropriate exchange rate to be used in determining the amount due expressed in the foreign currency. The secretary may require, as a condition for accepting payment in a foreign currency, that any cost incurred or to be incurred by the department in converting the currency be added to the amount due. Amounts received by the department to defray the cost of converting currency are appropriated to the department for that purpose.

History: 1978 Comp., 66-6-36, enacted by Laws 1995, ch. 135, 21.






Article 7 - Traffic Laws; Signs, Signals and Markings; Accidents; Weight and Size; Traffic Safety

Part 1 - APPLICATION OF TRAFFIC LAWS

Section 66-7-2 - Reference to vehicles upon the highways; exceptions.

66-7-2. Reference to vehicles upon the highways; exceptions.

A. The provisions of Chapter 66, Article 7 NMSA 1978 relating to the operation of vehicles refer exclusively to the operation of vehicles upon highways, except where a different place is specifically referred to in a given section.

B. The provisions of Sections 66-7-201 through 66-7-215, 66-7-352.5, 66-8-102 and 66-8-113 NMSA 1978 apply upon highways and elsewhere throughout the state.

History: 1953 Comp., 64-7-2, enacted by Laws 1978, ch. 35, 372; 2001, ch. 124, 1.



Section 66-7-3 - Required obedience to traffic laws.

66-7-3. Required obedience to traffic laws.

It is unlawful and, unless otherwise declared in the Motor Vehicle Code [66-1-1 NMSA 1978] with respect to particular offenses, it is a misdemeanor for any person to do any act forbidden or fail to perform any act required in Article 7 of Chapter 66 NMSA 1978.

History: 1953 Comp., 64-7-3, enacted by Laws 1978, ch. 35, 373.



Section 66-7-4 - Obedience to police officers.

66-7-4. Obedience to police officers.

No person shall willfully fail or refuse to comply with any lawful order or direction of any police officer invested by law with authority to direct, control or regulate traffic.

History: 1941 Comp., 68-2126, enacted by Laws 1953, ch. 139, 24; 1953 Comp., 64-15-3; recompiled as 1953 Comp., 64-7-4, by Laws 1978, ch. 35, 374.



Section 66-7-5 - Public officers and employees to obey act; exceptions.

66-7-5. Public officers and employees to obey act; exceptions.

A. The provisions of Article 7, Chapter 66 NMSA 1978, applicable to the drivers of vehicles upon the highways, shall apply to the drivers of all vehicles owned or operated by the United States, this state or any county, city, town, district or any other political subdivision of the state, except as provided in this section and subject to such specific exceptions as are set forth in Article 7, Chapter 66 NMSA 1978 with reference to authorized emergency vehicles.

B. Unless specifically made applicable, the provisions of Article 7, Chapter 66 NMSA 1978 shall not apply to persons, teams, motor vehicles and other equipment while actually engaged in work upon the surface of a highway but shall apply to such persons and vehicles when traveling to or from such work.

History: 1953 Comp., 64-7-5, enacted by Laws 1978, ch. 35, 375.



Section 66-7-6 - Authorized emergency vehicles.

66-7-6. Authorized emergency vehicles.

A. The driver of an authorized emergency vehicle, when responding to an emergency call or when in pursuit of an actual or suspected violator of the law or when responding to but not upon returning from a fire alarm, may exercise the privileges set forth in this section subject to the conditions stated. The chief of the New Mexico state police or the appropriate local agency may designate emergency vehicles and revoke the designation. When vehicles are so designated, they are authorized emergency vehicles.

B. The driver of an authorized emergency vehicle may:

(1) park or stand, irrespective of the provisions of the Motor Vehicle Code [66-1-1 NMSA 1978];

(2) proceed past a red or stop signal or stop sign, but only after slowing down as necessary for safe operation;

(3) exceed the maximum speed limits so long as he does not endanger life or property; and

(4) disregard regulations governing direction of movement or turning in specified directions.

C. The exemptions granted to an authorized emergency vehicle apply only when the driver of the vehicle, while in motion, sounds an audible signal by bell, siren or exhaust whistle as reasonably necessary and when the vehicle is equipped with at least one lighted lamp displaying a red light visible under normal atmospheric conditions from a distance of five hundred feet to the front of the vehicle, except that an authorized emergency vehicle operated as a police vehicle need not be equipped with or display a red light visible from in front of the vehicle.

D. This section does not relieve the driver of an authorized emergency vehicle from the duty to drive with due regard for the safety of all persons nor does it protect the driver from the consequences of his reckless disregard for the safety of others.

History: 1953 Comp., 64-7-6, enacted by Laws 1978, ch. 35, 376; 1989, ch. 318, 22.



Section 66-7-7 - Traffic laws apply to persons riding animals or driving animal-drawn vehicles.

66-7-7. Traffic laws apply to persons riding animals or driving animal-drawn vehicles.

Every person riding an animal or driving any animal-drawn vehicle upon a roadway shall be granted all of the rights and shall be subject to all of the duties applicable to the driver of a vehicle by Article 7 of Chapter 66 NMSA 1978, except those provisions of Article 7 of Chapter 66 NMSA 1978 which by their very nature can have no application, and except where otherwise specifically provided in Aticle [Article] 7 of Chapter 66 NMSA 1978.

History: 1953 Comp., 64-7-7, enacted by Laws 1978, ch. 35, 377.



Section 66-7-8 - Provisions uniform throughout state.

66-7-8. Provisions uniform throughout state.

The provisions of Article 7 of Chapter 66 NMSA 1978 shall be applicable and uniform throughout this state and in all political subdivisions and municipalities therein and no local authority shall enact or enforce any ordinance, rule or regulation in conflict with such provisions unless expressly authorized herein. Local authorities may, however, adopt additional traffic regulations which are not in conflict with such provisions.

History: 1953 Comp., 64-7-8, enacted by Laws 1978, ch. 35, 378.



Section 66-7-9 - Powers of local authorities.

66-7-9. Powers of local authorities.

A. The provisions of the Motor Vehicle Code [66-1-1 NMSA 1978] shall not be deemed to prevent local authorities, with respect to streets and highways under their jurisdiction and within the reasonable exercise of the police power, from:

(1) regulating the standing or parking of vehicles;

(2) regulating traffic by means of police officers or traffic-control signals;

(3) regulating or prohibiting processions or assemblages on the highways;

(4) designating particular highways as one-way highways and requiring that all vehicles thereon be moved in one specific direction;

(5) regulating the speed of vehicles in public parks;

(6) designating any highway as a through highway and requiring that all vehicles stop before entering or crossing it or designating any intersection as a stop intersection or a yield intersection and requiring all vehicles to stop or yield at one or more entrances to the intersection;

(7) restricting the use of highways as authorized in the Motor Vehicle Code;

(8) regulating the operation of bicycles and requiring their registration and licensing, including the requirement of a registration fee;

(9) regulating or prohibiting the turning of vehicles, or specified types of vehicles, at intersections;

(10) altering the maximum speed limits as authorized in the Motor Vehicle Code;

(11) adopting other traffic regulations as specifically authorized by the Motor Vehicle Code;

(12) regulating the operation of snowmobiles on public lands, waters and property under their jurisdiction and on streets and highways within their boundaries by resolution or ordinance of their governing bodies and by giving appropriate notice, if such regulation is not inconsistent with the provisions of Sections 66-9-1 through 66-9-13 NMSA 1978; or

(13) regulating the operation of golf carts on public lands and property under their jurisdiction and on streets and roads within their boundaries by resolution or ordinance of their governing bodies and requiring their registration and licensing, including the payment of a registration fee; provided, the resolution or ordinance shall:

(a) not permit operation of a golf cart on any state highway;

(b) require that the golf cart be in compliance with Section 66-3-887 NMSA 1978; and

(c) not be inconsistent with the provisions of Sections 66-3-1001 through 66-3-1016 NMSA 1978.

B. No local authority shall erect or maintain any stop sign or traffic-control signal at any location so as to require the traffic on any state highway to stop or yield before entering or crossing any intersecting highway unless approval in writing has first been obtained from the state transportation commission.

C. No ordinance or regulation enacted under Paragraph (4), (5), (6), (7) or (10) of Subsection A of this section shall be effective until signs giving notice of the local traffic regulations are posted upon or at the entrances to the highway or part thereof affected as may be most appropriate.

History: 1953 Comp., 64-7-9, enacted by Laws 1978, ch. 35, 379; 1983, ch. 271, 1; 1995, ch. 172, 1; 2003, ch. 142, 10.



Section 66-7-10 - No interference with rights of owners of real property with reference thereto.

66-7-10. No interference with rights of owners of real property with reference thereto.

Nothing in Article 7 of Chapter 66 NMSA 1978 shall be construed to prevent the owner of real property, used by the public for purposes of vehicular travel by permission of the owner and not as matter of right, from prohibiting such use, or from requiring other or different or additional conditions than those so specified or otherwise regulating such use as may seem best to such owner.

History: 1953 Comp., 64-7-10, enacted by Laws 1978, ch. 35, 380.



Section 66-7-11 - New Mexico state police power to close certain highways in emergencies.

66-7-11. New Mexico state police power to close certain highways in emergencies.

Notwithstanding any rule or agreement of the department of transportation, the New Mexico state police, in cases of emergency where the condition of a state, United States or interstate highway presents a substantial danger to vehicular travel by reason of storm, fire, accident, spillage of hazardous materials or other unusual or dangerous conditions, may temporarily close such highway to vehicular travel; provided that the state police shall use all means necessary to reroute traffic around the accident or incident scene using lanes, shoulders, frontage roads or alternative routes that may be available and physically unaffected by the accident or incident. The department of transportation shall be notified of the highway closure as soon as practicable and assist the state police with traffic control. During the course of any investigation where evidence is present in the travel portion of the roadway, such evidence shall be documented and collected first so that the roadway can be cleared and traffic can be routed through the scene. Any other law enforcement agency that may be investigating an accident or incident where the investigating agency believes closure of the highway is necessary shall contact the state police immediately. The state police shall evaluate the emergency situation and determine if the closure is necessary and, with the assistance of the investigating agency, shall reroute traffic around the accident or incident scene. The state police shall make the final determination regarding the length of time it is necessary to have the highway closed and other law enforcement agencies shall adhere to the directions of the state police.

History: Laws 1987, ch. 280, 1; 2007, ch. 175, 1.






Part 2 - SIGNS, SIGNALS AND MARKINGS

Section 66-7-101 - State transportation commission to adopt sign manual.

66-7-101. State transportation commission to adopt sign manual.

The state transportation commission shall adopt a manual and specifications for a uniform system of traffic-control devices consistent with the provisions of Chapter 66, Article 7 NMSA 1978 for use upon highways within this state. The uniform system shall correlate with and so far as possible conform to the system then current as approved by the American association of state highway officials.

History: 1953 Comp., 64-7-101, enacted by Laws 1978, ch. 35, 381; 2003, ch. 142, 11.



Section 66-7-102 - State transportation commission to sign all state highways.

66-7-102. State transportation commission to sign all state highways.

A. The state transportation commission shall place and maintain such traffic-control devices, conforming to its manual and specifications, upon all state highways as it deems necessary to indicate and to carry out the provisions of Chapter 66, Article 7 NMSA 1978 or to regulate, warn or guide traffic.

B. No local authority shall place or maintain any traffic-control device upon any highway under the jurisdiction of the state transportation commission except by permission of the commission.

History: 1953 Comp., 64-7-102, enacted by Laws 1978, ch. 35, 382; 2003, ch. 142, 12.



Section 66-7-102.1 - State transportation commission; speed limit signs.

66-7-102.1. State transportation commission; speed limit signs.

The state transportation commission shall erect billboard-size signs at entry points into New Mexico on interstate and major state highways, warning and informing motorists of New Mexico speed limits, the fines for speeding in New Mexico and New Mexico's commitment to enforce its speed limits.

History: Laws 1989, ch. 320, 7; 2003, ch. 142, 13.



Section 66-7-103 - Local traffic-control devices.

66-7-103. Local traffic-control devices.

Local authorities in their respective jurisdiction [jurisdictions] shall place and maintain such traffic-control devices upon highways under their jurisdiction as they may deem necessary to indicate and to carry out the provisions of Article 7 of Chapter 66 NMSA 1978 or local traffic ordinances or to regulate, warn or guide traffic. All such traffic-control devices hereafter erected shall conform to the state manual and specifications.

History: 1953 Comp., 64-7-103, enacted by Laws 1978, ch. 35, 383.



Section 66-7-103.1 - Advance signal warning required.

66-7-103.1. Advance signal warning required.

A. As used in this section:

(1) "camera monitor" means a device or instrument that records a visual image of a motor vehicle being operated in violation of a traffic signal's red light directive to stop;

(2) "controller assembly" means a complete electrical device mounted in a cabinet for controlling the operation of a traffic signal;

(3) "rumble strips" means grooves in pavement or rows of raised pavement markers placed perpendicular to the direction of travel in a street or highway lane to alert inattentive drivers to a lane or traffic condition;

(4) "traffic signal" means a power-operated traffic control device by which traffic is alternately directed to stop and permitted to proceed; and

(5) "warning beacon" means a power-operated traffic control device with one or more signal sections that operates in a flashing mode.

B. When a county or municipality, including a home-rule municipality that has adopted a charter pursuant to Article 10, Section 6 of the constitution of New Mexico, uses a camera monitor in conjunction with a traffic signal at an intersection or other location to detect violation of the traffic signal's red light directive to stop, the county or municipality shall install, on streets or highways approaching the traffic signal from directions covered by the camera monitor, a warning sign or signs supplemented by a warning beacon or rumble strips.

C. The warning beacon described in Subsection B of this section shall be installed, together with the warning sign or signs, at a location and interconnected with the traffic signal controller assembly in a manner that will cause the beacon to flash yellow during the period when a person driving a motor vehicle passing the beacon at the legal speed for the street or highway will encounter a traffic signal red light, or a queue of motor vehicles resulting from the display of the red light, upon arrival at the signalized location.

D. If rumble strips described in Subsection B of this section are used, they shall be installed, together with warning signs, at a location in advance of a traffic signal so as to provide a driver, moving over the rumble strips at the legal speed for the street or highway, with warning that if the traffic signal is displaying a yellow signal, the driver will encounter a traffic signal red light, or a queue of motor vehicles resulting from the display of the red light, upon arrival at the signalized location.

E. Warning signs used with beacons or rumble strips shall warn a driver that the driver may encounter a traffic signal displaying a red light at an upcoming intersection and that the traffic signal is photo-enforced. When used with rumble strips, a warning sign shall be installed facing traffic approaching a signalized location on the near side of the street or highway and, if appropriate, a warning sign shall also be installed facing traffic approaching a signalized location on a median dividing opposite directions of traffic.

F. The warning sign and warning beacon described in Subsection B of this section shall comply with signs and beacons appropriate for the purposes of this section provided in the manual of uniform traffic control devices adopted by the state transportation commission pursuant to Section 66-7-101 NMSA 1978.

History: Laws 2007, ch. 368, 1.



Section 66-7-104 - Obedience to any required traffic-control devices.

66-7-104. Obedience to any required traffic-control devices.

A. The driver of any vehicle shall obey the instructions of any official traffic-control device applicable thereto placed in accordance with the provisions of Article 7 of Chapter 66 NMSA 1978, unless otherwise directed by a traffic or police officer, subject to the exceptions granted the driver of an authorized emergency vehicle in Article 7 of Chapter 66 NMSA 1978.

B. No provision of Article 7 of Chapter 66 NMSA 1978 for which signs are required shall be enforced against an alleged violator if at the time and place of the alleged violation an official sign is not in proper position and sufficiently legible to be seen by an ordinarily observant person. Whenever a particular section does not state that signs are required, such section shall be effective even though no signs are erected or in place.

History: 1953 Comp., 64-7-104, enacted by Laws 1978, ch. 35, 384.



Section 66-7-105 - Traffic-control signal legend.

66-7-105. Traffic-control signal legend.

Whenever traffic is controlled by traffic-control signals exhibiting different colored lights, or colored lighted arrows, succesively [successively], one at a time or in combination, only the colors green, yellow and red shall be used, except for special pedestrian control signals carrying a word legend, and the lights indicated [indicate] and apply to drivers of vehicles and pedestrians:

A. green alone:

(1) vehicular traffic facing the signal may proceed straight through or turn right or left unless a sign at the place prohibits either turn. Vehicular traffic, including vehicles turning right or left, shall yield the right-of-way to other vehicles and to pedestrians lawfully within the intersection or an adjacent crosswalk at the time the signal is exhibited; and

(2) pedestrians facing the signal may proceed across the roadway within any marked or unmarked crosswalk;

B. yellow alone when shown following the green signal:

(1) vehicular traffic facing the signal is warned that the red signal will be exhibited immediately thereafter and the vehicular traffic shall not enter the intersection when the red signal is exhibited except to turn as hereinafter provided; and

(2) no pedestrian facing the signal shall enter the roadway until the green is shown alone unless authorized to do so by a pedestrian "walk" signal;

C. red alone:

(1) vehicular traffic facing the signal shall stop before entering the crosswalk on the near side of the intersection or, if there is no crosswalk, then before entering the intersection, and may turn right after standing until the intersection may be entered safely, provided that such vehicular traffic shall yield the right-of-way to all pedestrians and vehicles lawfully in or approaching the intersection. Whenever the local authorities in their respective jurisdictions determine on the basis of an engineering and traffic investigation that a turn as hereinabove provided should be prohibited at a particular intersection, such turn may be prohibited by the posting of signs at the intersection indicating that such a turn is prohibited;

(2) vehicular traffic on a one-way street facing the signal shall stop before entering the crosswalk on the near side of the intersection or if there is no crosswalk, then before entering the intersection, and if a left turn onto a one-way street in the proper direction is intended, may turn left after stopping until the intersection may be entered safely, provided that such vehicular traffic shall yield the right-of-way to all pedestrains [pedestrians] and vehicles lawfully in or approaching the intersection;

(3) whenever the local authorities in their respective jurisdictions determine on the basis of an engineering and traffic investigation that a turn as hereinabove provided should be prohibited at a particular intersection, such turn may be prohibited by the posting of signs at the intersection indicating that such a turn is prohibited; and

(4) no pedestrian facing the signal shall enter the roadway until the green is shown alone unless authorized to do so by a pedestrian "walk" signal;

D. red with green arrow:

(1) vehicular traffic facing the signal may cautiously enter the intersection only to make the movement indicated by the arrow, but shall yield the right-of-way to pedestrians lawfully within a crosswalk and to other traffic lawfully using the intersection; and

(2) no pedestrian facing the signal shall enter the roadway unless he can do so safely and without interfering with any vehicular traffic;

E. if an official traffic-control signal is erected and maintained at a place other than an intersection, the provisions of this section apply except as to those provisions which by their nature can have no application. Any stop required shall be made at a sign or marking on the pavement indicating where the stop shall be made, but in the absence of any such sign or marking, the stop shall be made at the signal; and

F. when a sign is in place permitting a turn, vehicular traffic facing a steady red signal may cautiously enter the intersection to make the turn indicated by the sign after stopping as required by Paragraphs (1) and (2) of Subsection C of this section. Vehicular traffic shall yield the right-of-way to pedestrians lawfully within an adjacent crosswalk and to other traffic lawfully using the intersection.

History: 1941 Comp., 68-2205, enacted by Laws 1953, ch. 139, 34; 1953 Comp., 64-16-5; Laws 1969, ch. 169, 3; 1971, ch. 37, 1; 1973, ch. 158, 1; 1977, ch. 72, 1; recompiled as 1953 Comp., 64-7-105, by Laws 1978, ch. 35, 385.



Section 66-7-106 - Pedestrian-control signals.

66-7-106. Pedestrian-control signals.

Whenever special pedestrian-control signals exhibiting the words "walk" or "don't walk" are in place:

A. "walk" indicates that pedestrians facing the signal may proceed across the roadway in the direction of the signal and shall be given the right-of-way by drivers of all vehicles; and

B. "don't walk" indicates that no pedestrian shall start to cross the roadway in the direction of the signal, but any pedestrian who has partially completed his crossing on the "walk" signal shall proceed to a sidewalk or safety island while the "don't walk" signal is showing.

History: 1941 Comp., 68-2206, enacted by Laws 1953, ch. 139, 35; 1953 Comp., 64-16-6; Laws 1969, ch. 169, 4; recompiled as 1953 Comp., 64-7-106, by Laws 1978, ch. 35, 386.



Section 66-7-107 - Flashing signals.

66-7-107. Flashing signals.

A. Whenever an illuminated flashing red or yellow signal is used in a traffic sign or signal it shall require obedience by vehicular traffic as follows:

(1) flashing red (stop signal). When a red lens is illuminated with rapid intermittent flashes, drivers of vehicles shall stop before entering the nearest crosswalk at an intersection or at a limit line when marked, or, if none, then before entering the intersection, and the right to proceed shall be subject to the rules applicable after making a stop at a stop sign; or

(2) flashing yellow (caution signal). When a yellow lens is illuminated with rapid intermittent flashes, drivers of vehicles may proceed through the intersection or past such signal only with caution.

B. This section shall not apply at railroad grade crossings. Conduct of drivers of vehicles approaching railroad grade cossings [crossings] shall be governed by the rules as set forth in Section 66-7-341 NMSA 1978.

History: 1953 Comp., 64-7-107, enacted by Laws 1978, ch. 35, 387.



Section 66-7-108 - Display of unauthorized signs, signals or markings.

66-7-108. Display of unauthorized signs, signals or markings.

A. No person shall place, maintain or display upon or in view of any highway any unauthorized sign, signal, marking or device which purports to be or is an imitation of or resembles an official traffic-control device or railroad sign or signal, or which attempts to direct the movements of traffic, or which hides from view or interferes with the effectiveness of any official traffic-control device or any railroad sign or signal, and no person shall place or maintain nor shall any public authority permit upon any highway any traffic sign or signal bearing thereon any commercial advertising.

B. Every such prohibited sign, signal or marking is hereby declared to be a public nuisance and the authority having jurisdiction over the highway is hereby empowered to remove the same or cause it to be removed without notice.

History: 1953 Comp., 64-7-108, enacted by Laws 1978, ch. 35, 388.



Section 66-7-109 - Interference with official traffic-control devices or railroad signs or signals.

66-7-109. Interference with official traffic-control devices or railroad signs or signals.

No person shall without lawful authority attempt to or in fact alter, deface, injure, knock down or remove any official traffic-control device or any railroad sign or signal or any inscription, shield or insignia thereon, or any part thereof.

History: 1941 Comp., 68-2209, enacted by Laws 1953, ch. 139, 38; 1953 Comp., 64-16-9; recompiled as 1953 Comp., 64-7-109, by Laws 1978, ch. 35, 389.






Part 3 - ACCIDENTS

Section 66-7-201 - Accidents involving death or personal injuries.

66-7-201. Accidents involving death or personal injuries.

A. The driver of any vehicle involved in an accident resulting in injury to or death of any person shall immediately stop the vehicle at the scene of the accident or as close thereto as possible, but shall then immediately return to and in every event shall remain at the scene of the accident until he has fulfilled the requirements of Section 66-7-203 NMSA 1978. Every such stop shall be made without obstructing traffic more than is necessary.

B. Any person failing to stop or to comply with the requirements of Section 66-7-203 NMSA 1978 where the accident results in great bodily harm or death is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

C. Any person who knowingly fails to stop or to comply with the requirements of Section 66-7-203 NMSA 1978 where the accident results in great bodily harm or death is guilty of a third degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

D. Any person failing to stop or comply with the requirements of Section 66-7-203 NMSA 1978 where the accident does not result in great bodily harm or death is guilty of a misdemeanor and shall be sentenced pursuant to the provisions of Subsection A of Section 31-19-1 NMSA 1978.

E. The director shall revoke the license or permit to drive and any nonresident operating privilege of the person so convicted.

History: 1953 Comp., 64-7-201, enacted by Laws 1978, ch. 35, 390; 1987, ch. 97, 2; 1987 ch. 101, 1; 1989, ch. 383, 1.



Section 66-7-202 - Accidents involving damage to vehicle.

66-7-202. Accidents involving damage to vehicle.

The driver of any vehicle involved in an accident resulting only in damage to a vehicle which is driven or attended by any person shall immediately stop such vehicle at the scene of such accident or as close thereto as possible but shall forthwith return to and in every event shall remain at the scene of such accident until he has fulfilled the requirements of Section 66-7-203 NMSA 1978. Every such stop shall be made without obstructing traffic more than is necessary. Any person failing to stop or comply with said requirements under such circumstances shall be guilty of a misdemeanor.

History: 1953 Comp., 64-7-202, enacted by Laws 1978, ch. 35, 391.



Section 66-7-203 - Duty to give information and render aid.

66-7-203. Duty to give information and render aid.

The driver of any vehicle involved in an accident resulting in injury to or death of any person or damage to any vehicle which is driven or attended by any person shall give his name, address and the registration number of the vehicle he is driving and shall upon request exhibit his driver's license to the person struck or the driver or occupant of or person attending any vehicle collided with and shall render to any person injured in such accident reasonable assistance, including the carrying, or the making of arrangements for the carrying, of such person to a physician, surgeon or hospital for medical or surgical treatment if it is apparent that such treatment is necessary or if such carrying is requested by the injured person.

History: 1953 Comp., 64-7-203, enacted by Laws 1978, ch. 35, 392.



Section 66-7-204 - Duty upon striking unattended vehicle.

66-7-204. Duty upon striking unattended vehicle.

The driver of any vehicle which collides with any vehicle which is unattended shall immediately stop and shall then and there either locate and notify the operator or owner of such vehicle of the name and address of the driver and owner of the vehicle striking the unattended vehicle or shall leave in a conspicuous place in the vehicle struck a written notice giving the name and address of the driver and of the owner of the vehicle doing the striking and a statement of the circumstances thereof.

History: 1941 Comp., 68-2304, enacted by Laws 1953, ch. 139, 42; 1953 Comp., 64-17-4; recompiled as 1953 Comp., 64-7-204, by Laws 1978, ch. 35, 393.



Section 66-7-205 - Duty upon striking fixtures or other property upon a highway.

66-7-205. Duty upon striking fixtures or other property upon a highway.

The driver of any vehicle involved in an accident resulting only in damage to fixtures or other property legally upon or adjacent to a highway shall take reasonable steps to locate and notify the owner or person in charge of such property of such fact and of his name and address and of the registration number of the vehicle he is driving and shall upon request exhibit his driver's license and shall make report of such accident when and as required in Section 66-7-207 NMSA 1978.

History: 1953 Comp., 64-7-205, enacted by Laws 1978, ch. 35, 394.



Section 66-7-206 - Immediate notice of accidents.

66-7-206. Immediate notice of accidents.

The driver of a vehicle involved in an accident resulting in bodily injury to or death of any person or property damage to an apparent extent of five hundred dollars ($500) or more shall immediately, by the quickest means of communication, give notice of the accident to the police department if the accident occurs within a municipality; otherwise to the office of the county sheriff or the nearest office of the New Mexico state police.

History: 1941 Comp., 68-2306, enacted by Laws 1953, ch. 139, 44; 1953 Comp., 64-17-6; Laws 1967, ch. 12, 1; recompiled as 1953 Comp., 64-7-206, by Laws 1978, ch. 35, 395; 1991, ch. 160, 15.



Section 66-7-207 - Written reports of accidents.

66-7-207. Written reports of accidents.

A. The driver of a vehicle involved in an accident resulting in bodily injury to or death of any person or total property damage to an apparent extent of five hundred dollars ($500) or more shall, within five days after the accident, forward a written report of the accident to the department of transportation.

B. The department of transportation may require any driver of a vehicle involved in an accident of which report must be made as provided in this section to file supplemental reports whenever the original report is insufficient in the opinion of the department of transportation and may require witnesses of accidents to render reports concerning the accidents to the department of transportation.

C. Every law enforcement officer who, in the regular course of duty, investigates a motor vehicle accident of which report must be made as required in this section, either at the time of and at the scene of the accident or thereafter by interviewing participants or witnesses, shall, within twenty-four hours after completing the investigation, forward a written report of the accident to the department of transportation. A law enforcement officer shall also, within twenty-four hours after completing the investigation, forward the written report of the accident to the motor transportation division of the department of public safety if the accident involves a commercial motor vehicle and results in:

(1) bodily injury to any person and the person is transported to a medical facility for immediate medical attention;

(2) the death of any person; or

(3) any vehicle involved in the accident being towed from the scene due to disabling damage caused by the accident.

History: 1953 Comp., 64-7-207, enacted by Laws 1978, ch. 35, 396; 1985, ch. 125, 1; 1989, ch. 318, 23; 1991, ch. 160, 16; 2007, ch. 209, 6.



Section 66-7-207.1 - Motor vehicle accidents involving a school bus; investigation by a law enforcement officer certified as an accident reconstructionist.

66-7-207.1. Motor vehicle accidents involving a school bus; investigation by a law enforcement officer certified as an accident reconstructionist.

All motor vehicle accidents involving a school bus that result in a fatality or life threatening injury shall be investigated by a law enforcement officer certified as an accident reconstructionist.

History: Laws 2001, ch. 232, 1.



Section 66-7-208 - When driver unable to report.

66-7-208. When driver unable to report.

A. Whenever the driver of a vehicle is physically incapable of giving an immediate notice of an accident as required in Section 66-7-206 NMSA 1978 and there was another occupant in the vehicle at the time of the accident capable of doing so, such occupant shall give or cause to be given the notice not given by the driver.

B. Whenever the driver is physically incapable of making a written report of an accident as required in Section 66-7-207 NMSA 1978 and such driver is not the owner of the vehicle, then the owner of the vehicle involved in such accident shall within five days after learning of the accident make such report not made by the driver.

History: 1953 Comp., 64-7-208, enacted by Laws 1978, ch. 35, 397.



Section 66-7-209 - Accident report form.

66-7-209. Accident report form.

A. The state highway and transportation department shall prepare and, upon request, supply to police departments, district medical investigators, sheriffs, garages and other suitable agencies or individuals forms for accident reports required under Section 66-7-207 NMSA 1978 appropriate with respect to the persons required to make the reports and the purposes to be served. The written reports to be made by persons involved in accidents and by investigating officers shall call for sufficiently detailed information to disclose with reference to a traffic accident the cause, conditions then existing and the persons and vehicles involved. The report of the investigating officer shall also state whether the persons involved in the accident have motor vehicle or automobile liability insurance and the name and address of each insurance carrier.

B. Every accident report required to be made in writing shall be made on an appropriate form approved by the state highway and transportation department in conjunction with the state police division of the public safety department and shall contain all of the information required on the form unless not available.

C. Every accident report shall also contain information sufficient to enable the state highway and transportation department to determine whether the requirements for the deposit of security under any of the laws of this state are inapplicable by reason of the existence of insurance or other exceptions specified therein.

History: 1953 Comp., 64-7-209, enacted by Laws 1978, ch. 35, 398; 1989, ch. 318, 24.



Section 66-7-211 - District medical investigators to report.

66-7-211. District medical investigators to report.

Every district medical investigator or other official performing like functions shall, on or before the tenth day of each month, report in writing to the state highway and transportation department the death of any person within his jurisdiction during the preceding calendar month as the result of a traffic accident, giving the time and place of the accident and the circumstances relating to the accident.

History: 1953 Comp., 64-7-211, enacted by Laws 1978, ch. 35, 400; 1989, ch. 318, 25.



Section 66-7-212 - Garages, dealers and wreckers of vehicles to report.

66-7-212. Garages, dealers and wreckers of vehicles to report.

The person in charge of any garage or repair shop and dealers or wreckers of vehicles to whom is brought any motor vehicle which shows evidence of having been involved in an accident of which report must be made as provided in Section 66-7-207 NMSA 1978 or struck by any bullet shall report to the state highway and transportation department within twenty-four hours after the motor vehicle is received, giving the engine number, registration number and the name and address of the owner or operator of the vehicle.

History: 1953 Comp., 64-7-212, enacted by Laws 1978, ch. 35, 401; 1989, ch. 318, 26.



Section 66-7-213 - Accident reports confidential; exceptions.

66-7-213. Accident reports confidential; exceptions.

A. All accident reports made by persons involved in accidents or by persons in charge of garages shall be without prejudice to the individual so reporting and shall be for the confidential use of the state highway and transportation department or other state agencies having use for the records for accident prevention purposes or for the administration of the laws of this state relating to the deposits of security and proof of financial responsibility by persons driving or the owners of motor vehicles, except that the state highway and transportation department may disclose:

(1) the identity of a person involved in an accident when his identity is not otherwise known or when the person denies his presence at the accident; or

(2) the fact that the owner or operator of a motor vehicle involved in the accident is or is not insured and if he is insured the name and address of his insurance carrier.

B. Except as otherwise provided in this section, no accident report shall be used as evidence in any trial, civil or criminal, arising out of an accident.

C. The state highway and transportation department shall furnish upon demand of any person who has or claims to have made a report or upon demand of any court a certificate showing that a specified accident report has or has not been made to the state highway and transportation department solely to prove a compliance or a failure to comply with the requirement that a report be made to the state highway and transportation department.

D. A certified copy of the investigating officer's accident report may be introduced into evidence in any arbitration or civil action involving the insurer's liability under a motor vehicle or automobile liability policy containing uninsured motorist coverage as required by Section 66-5-301 NMSA 1978 to prove that the owner or operator of the other motor vehicle involved in the accident is either insured or uninsured. The investigating agency shall furnish a certified copy of the investigating officer's accident report to either party to the arbitration or civil action or to the court on request. The certified copy of the investigating officer's report is prima facie evidence that the owner or operator of the other motor vehicle is either insured or uninsured.

History: 1953 Comp., 64-7-213, enacted by Laws 1978, ch. 35, 402; 1989, ch. 318, 27.



Section 66-7-214 - Agency to tabulate and analyze accident reports.

66-7-214. Agency to tabulate and analyze accident reports.

The state highway and transportation department shall tabulate and may analyze all accident reports and shall publish annually or at more frequent intervals statistical information based thereon as to the number and circumstances of traffic accidents.

History: 1941 Comp., 68-2314, enacted by Laws 1953, ch. 139, 51; 1953 Comp., 64-17-14; recompiled as 1953 Comp., 64-7-214, by Laws 1978, ch. 35, 403; 1989, ch. 318, 28.



Section 66-7-215 - Any incorporated city may require accident reports.

66-7-215. Any incorporated city may require accident reports.

Any incorporated city, town, village or other municipality may by ordinance require that the driver of a vehicle involved in an accident shall also file with a designated city department a report of such accident or a copy of any report herein required to be filed with the division. All such reports shall be for the confidential use of the city department and subject to the provisions of Section 66-7-213 NMSA 1978.

History: 1953 Comp., 64-7-215, enacted by Laws 1978, ch. 35, 404.






Part 4 - TRAFFIC LAWS GENERALLY

Section 66-7-301 - Speed regulation.

66-7-301. Speed regulation.

A. No person shall drive a vehicle on a highway at a speed greater than:

(1) fifteen miles per hour on all highways when passing a school while children are going to or leaving school and when the school zone is properly posted;

(2) thirty miles per hour in a business or residence district;

(3) fifty-five miles per hour on a county road, as defined in Section 66-7-304 NMSA 1978, without a posted speed limit;

(4) seventy-five miles per hour; and

(5) the posted speed limit in construction zones posted as double fine zones or other safety zones posted as double fine zones as designated by the department of transportation; provided that the posted speed limit shall be determined by an engineering study performed by the department of transportation.

B. In every event, speed shall be so controlled by the driver as may be necessary:

(1) to avoid colliding with a person, vehicle or other conveyance on or entering the highway;

(2) to comply with legal requirements as may be established by the department of transportation or the New Mexico state police division of the department of public safety and the duty of all persons to use due care; and

(3) to protect workers in construction zones posted as double fine zones or other safety zones posted as double fine zones as designated by the department of transportation.

C. The speed limits set forth in Subsection A of this section may be altered as authorized in Section 66-7-303 NMSA 1978.

History: 1953 Comp., 64-7-301, enacted by Laws 1978, ch. 35, 405; 1985, ch. 188, 1; 1989, ch. 318, 29; 1989, ch. 320, 1; 1996, ch. 81, 2; 2002, ch. 71, 1; 2015, ch. 45, 1.



Section 66-7-302.1 - Speed limit; conviction; use limited.

66-7-302.1. Speed limit; conviction; use limited.

A. The division shall not use a violation of Section 66-7-301 NMSA 1978, where the posted speed limit is designated as fifty-five or sixty-five miles an hour, for the purpose of suspending or revoking a driver's license unless the driver was exceeding the speed of seventy-five miles an hour.

B. An insurer shall not consider a violation of Section 66-7-301 NMSA 1978, where the posted speed limit is designated as fifty-five or sixty-five miles an hour, as a moving traffic violation against a person unless the person was exceeding the speed of seventy-five miles an hour for the purpose of establishing rates of motor vehicle insurance charged by the insurer, and the insurer shall not cancel or refuse to renew any policy of insurance for such a violation.

History: 1978 Comp., 66-7-302.1, enacted by Laws 1989, ch. 318, 30 and Laws 1989, ch. 319, 8; 1991, ch. 55, 1; 2013, ch. 31, 1.



Section 66-7-302.2 - Certain speeding convictions to be disregarded in the development or application of a point system.

66-7-302.2. Certain speeding convictions to be disregarded in the development or application of a point system.

A. Except as provided in Subsection B of this section, in developing and applying a point system that is used as a basis for suspension or revocation of driving privileges, the division shall not assign points for convictions for speeding on rural highways of the state. As used in this section, "rural highway" means that part of a highway that is located at least two miles outside of the boundaries of an incorporated city, town or village. The two-mile distance shall be measured:

(1) from the point where the highway crosses the boundary, and if there is more than one such intersection, from the intersection most distant from the geographic center of the city, town or village; or

(2) if there are milepost markers on the highway, to the first milepost marker indicating two or more miles.

B. The provisions of this section do not apply to:

(1) rural highways in Bernalillo county;

(2) a conviction for speeding if the citation out of which the conviction arises indicated that excessive speed of the motorist cited was a factor in the accident; or

(3) motor vehicles weighing twelve thousand pounds or more.

History: Laws 2002, ch. 71, 3.



Section 66-7-303 - Establishment of speed zones.

66-7-303. Establishment of speed zones.

A. Whenever the secretary of highway and transportation determines upon the basis of an engineering survey and traffic investigation, a detailed report of which is filed with the traffic safety bureau of the state highway and transportation department, that any speed established by law is greater or less than is reasonable or safe under the conditions found to exist upon any part of a state highway, the secretary of highway and transportation may declare the speed limit for that part, and that speed limit shall be authorized and effective when appropriate signs giving notice thereof are erected at that particular part of the highway; provided that no speed limit shall be declared greater than seventy-five miles per hour. The declaration of speed limits by the secretary of highway and transportation shall not be considered rules for purposes of the State Rules Act [14-4-1 NMSA 1978].

B. Whenever a local authority determines upon the basis of an engineering survey and traffic investigation that any speed limit permitted under state law or local ordinance is greater or less than is reasonable or safe under the conditions found to exist upon any part of a highway within its jurisdiction, it may declare a speed limit for that part, and that speed limit shall be authorized and effective when appropriate signs giving notice thereof are erected at that particular part of the highway; provided that no speed limit shall be declared greater than seventy-five miles per hour.

C. Engineering surveys and traffic investigations made by local authorities shall be on a form approved by the secretary of highway and transportation. If engineers are not available to the local authorities, the state highway and transportation department may make the surveys and investigations for the local authorities.

D. Speed zones may be marked by a sign containing a flashing yellow light and, when the light is in operation, the speed limit, instructions or regulations on the sign are in effect.

E. Alteration of speed limits on state highways by local authorities is not effective until approved by the secretary of highway and transportation.

F. The provisions of Subsections A and B of this section shall not apply to changes of speed limit in construction zones authorized pursuant to Section 66-7-303.1 NMSA 1978.

History: 1953 Comp., 64-18-2.1, enacted by Laws 1957, ch. 73, 2; 1963, ch. 145, 2; recompiled as 1953 Comp., 64-7-303, by Laws 1978, ch. 35, 407; 1985, ch. 188, 2; 1996, ch. 81, 3.



Section 66-7-303.1 - Construction zones; traffic control devices; penalty.

66-7-303.1. Construction zones; traffic control devices; penalty.

A. When construction, repair or reconstruction of any street or highway is being done, the state highway department or the local authority with jurisdiction over that street or highway is authorized to designate as a construction zone that portion of the street or highway where construction, reconstruction or repair is being done and to close the construction zone to traffic or to provide for a single lane of traffic on any two-lane or four-lane highway in the construction zone.

B. The state highway department or any local authority closing all or a portion of a street or highway or providing for a single lane of traffic on any two-lane or four-lane street or highway pursuant to Subsection A of this section shall erect or cause to be erected traffic-control devices or barricades to warn and notify the public of any change in speed limit and that such street or highway is closed or limited to a single lane of traffic.

C. Every pedestrian or person who operates a vehicle on any street or highway shall obey all signs, signals, markings, flagmen or other traffic-control devices that are placed to regulate, control and guide traffic through a construction zone.

D. No person shall remove, change, modify, deface or alter any traffic-control device or barricade which has been erected on any street or highway pursuant to this section.

E. Any person who violates any provision of Subsection C or D of this section is guilty of a misdemeanor and upon conviction shall be sentenced in accordance with Section 66-8-7 NMSA 1978.

History: Laws 1985, ch. 188, 3; 1991, ch. 192, 5.



Section 66-7-304 - County roads; authority to regulate speed limits.

66-7-304. County roads; authority to regulate speed limits.

A. The board of county commissioners of a county may alter and establish speed limits lower than those established by law on county roads within its county, provided that:

(1) the speed limit is deemed to be reasonable and safe under local conditions on the basis of an engineering survey and traffic investigation;

(2) the alteration of a speed limit is approved by the state transportation commission; and

(3) the county posts speed limit signs that conform to the specifications as set forth in the manual adopted by the state transportation commission before enforcing the speed limit.

B. As used in this section, "county roads" means any streets, roads or highways built and maintained by the county or the control of which has been given to the county by the state transportation commission.

History: 1953 Comp., 64-7-304, enacted by Laws 1978, ch. 35, 408; 2003, ch. 142, 14.



Section 66-7-305 - Minimum speed regulation.

66-7-305. Minimum speed regulation.

A. A person shall not drive a motor vehicle at such a slow speed as to impede the normal and reasonable movement of traffic except when reduced speed is necessary for safe operation or to be in compliance with law.

B. Whenever the state transportation commission or local authorities within their respective jurisdictions determine on the basis of an engineering and traffic investigation that slow speeds on any part of a highway consistently impede the normal and reasonable movement of traffic, the commission or the local authority may determine and declare a minimum speed limit below which no person shall drive a vehicle except when necessary for safe operation or to be in compliance with law; provided that local authorities in municipalities of more than one hundred thousand population may prohibit vehicles that by virtue of weight or design are slow moving on local arterials during peak hours of traffic.

History: 1953 Comp., 64-7-305, enacted by Laws 1978, ch. 35, 409; 2003, ch. 142, 15.



Section 66-7-306 - Special speed limitations.

66-7-306. Special speed limitations.

A. Subject to the requirements of Section 66-3-847 NMSA 1978, no person shall drive any vehicle equipped with solid rubber or cushion tires at a speed greater than ten miles per hour.

B. A person shall not drive a vehicle over any bridge or other elevated structure constituting a part of a highway at a speed that is greater than the maximum speed that can be maintained with safety to the bridge or structure when such structure is signposted as provided in this section.

C. The state transportation commission upon request from a local authority shall, or upon its own initiative may, conduct an investigation of any bridge or other elevated structure constituting a part of a highway, and if it finds that the structure cannot with safety to itself withstand vehicles traveling at the speed otherwise permissible under the Motor Vehicle Code, the commission shall determine and declare the maximum speed of vehicles that the structure can withstand and shall cause or permit suitable signs stating the maximum speed to be erected and maintained at a minimum distance of three hundred feet before each end of the structure.

D. Upon the trial of a person charged with a violation of this section, proof of determination of the maximum speed by the state transportation commission and the existence of suitable signs constitutes conclusive evidence of the maximum speed that can be maintained with safety to the bridge or structure.

History: 1953 Comp., 64-7-306, enacted by Laws 1978, ch. 35, 410; 2003, ch. 142, 16.



Section 66-7-307 - Charging violations; rule in civil actions.

66-7-307. Charging violations; rule in civil actions.

A. In every charge of violation of any speed regulation under the Motor Vehicle Code [66-1-1 NMSA 1978], the complaint and the uniform traffic citation shall specify the speed at which the defendant is alleged to have driven and the maximum speed applicable within the district or at the location.

B. Provisions of the Motor Vehicle Code for maximum speed limitations shall not be construed to relieve the plaintiff in any civil action from the burden of proving negligence on the part of the defendant as the proximate cause of an accident.

History: 1941 Comp., 68-2407, enacted by Laws 1953, ch. 139, 62; 1953 Comp., 64-18-7; Laws 1969, ch. 169, 5; recompiled as 1953 Comp., 64-7-307, by Laws 1978, ch. 35, 411.



Section 66-7-308 - Drive on right side of roadway; exceptions.

66-7-308. Drive on right side of roadway; exceptions.

A. Upon all roadways of sufficient width a vehicle shall be driven upon the right half of the roadway, and where practicable, entirely to the right of the center thereof, except as follows:

(1) when overtaking and passing another vehicle proceeding in the same direction under the rules governing such movement;

(2) when the right half of a roadway is closed to traffic while under construction or repair;

(3) upon a roadway divided into three marked lanes for traffic under the rules applicable thereon; or

(4) upon a roadway designated and signposted for one-way traffic.

B. Upon all roadways any vehicle proceeding at less than the normal speed of traffic at the time and place and under the conditions then existing shall be driven in the right-hand lane then available for traffic, or as close as practicable to the right-hand curb or edge of the roadway, except when overtaking and passing another car proceeding in the same direction or when preparing for a left turn at an intersection or into a private road or driveway.

History: 1953 Comp., 64-7-308, enacted by Laws 1978, ch. 35, 412.



Section 66-7-309 - Passing vehicles proceeding in opposite direction directions.

66-7-309. Passing vehicles proceeding in opposite direction [directions].

Drivers of vehicles proceeding in opposite directions shall pass each other to the right, and upon roadways having width for not more than one line of traffic in each direction each driver shall give to the other at least one-half of the main-traveled portion of the roadway as nearly as possible.

History: 1941 Comp., 68-2409, enacted by Laws 1953, ch. 139, 64; 1953 Comp., 64-18-9; recompiled as 1953 Comp., 64-7-309, by Laws 1978, ch. 35, 413.



Section 66-7-310 - Overtaking a vehicle on the left.

66-7-310. Overtaking a vehicle on the left.

The following rules shall govern the overtaking and passing of vehicles proceeding in the same direction, subject to those limitations, exceptions and special rules hereinafter stated:

A. the driver of a vehicle overtaking another vehicle proceeding in the same direction shall pass to the left thereof at a safe distance and shall not again drive to the right side of the roadway until safely clear of the overtaken vehicle; and

B. except when overtaking and passing on the right is permitted, the driver of an overtaken vehicle shall give way to the right in favor of the overtaking vehicle on audible signal and shall not increase the speed of his vehicle until completely passed by the overtaking vehicle.

History: 1953 Comp., 64-7-310, enacted by Laws 1978, ch. 35, 414.



Section 66-7-311 - When overtaking on the right is permitted.

66-7-311. When overtaking on the right is permitted.

A. The driver of a vehicle may overtake and pass upon the right of another vehicle only under the following conditions:

(1) when the vehicle overtaken is making or about to make a left turn;

(2) upon a street or highway with unobstructed pavement not occupied by parked vehicles of sufficient width for two or more lines of moving vehicles in each direction; or

(3) upon a one-way street, or upon any roadway on which traffic is restricted to one direction of movement, where the roadway is free from obstructions and of sufficient width for two or more lines of moving vehicles.

B. The driver of a vehicle may overtake and pass another vehicle upon the right only under conditions permitting such movement in safety. In no event shall such movement be made by driving off the pavement or main-traveled portion of the roadway.

History: 1953 Comp., 64-7-311, enacted by Laws 1978, ch. 35, 415.



Section 66-7-312 - Limitations on overtaking on the left.

66-7-312. Limitations on overtaking on the left.

No vehicle shall be driven to the left side of the center of the roadway in overtaking and passing another vehicle proceeding in the same direction unless such left side is clearly visible and free of oncoming traffic for a sufficient distance ahead to permit such overtaking and passing to be completely made without interfering with the safe operation of any vehicle approaching from the opposite direction or any vehicle overtaken. In every event the overtaking vehicle must return to the right-hand side of the roadway before coming within one hundred feet of any vehicle approaching from the opposite direction.

History: 1953 Comp., 64-7-312, enacted by Laws 1978, ch. 35, 416.



Section 66-7-313 - Further limitations on driving to left of center of roadway.

66-7-313. Further limitations on driving to left of center of roadway.

A. No vehicle shall at any time be driven to the left side of the roadway under the following conditions:

(1) when approaching the crest of a grade or upon a curve in the highway where the driver's view is obstructed within such distance as to create a hazard in the event another vehicle might approach from the opposite direction;

(2) when approaching within one hundred feet of or traversing any intersection or railroad grade crossing; or

(3) when the view is obstructed upon approaching within one hundred feet of any bridge, viaduct or tunnel.

B. The foregoing limitations shall not apply upon a one-way roadway.

History: 1953 Comp., 64-7-313, enacted by Laws 1978, ch. 35, 417.



Section 66-7-314 - Movement of hazardous vehicle; escort may be required.

66-7-314. Movement of hazardous vehicle; escort may be required.

When, in the judgment of the New Mexico state police division of the department of public safety or local authorities with respect to highways under their jurisdiction, the movement of any vehicle is deemed a hazard to traffic upon a highway over which the vehicle is to travel, the granting of permission for the movement of the vehicle may be conditioned upon a special escort accompanying the hazardous vehicle.

History: 1953 Comp., 64-7-314, enacted by Laws 1978, ch. 35, 418; 1988, ch. 14, 7; 2007, ch. 209, 7; 2015, ch. 3, 35.



Section 66-7-315 - No-passing zones.

66-7-315. No-passing zones.

A. The state transportation commission and local authorities may determine those portions of any highway under their respective jurisdictions where overtaking and passing or driving on the left of the roadway would be especially hazardous and may, by appropriate signs or markings on the roadway, indicate the beginning and end of such zones. When the signs or markings are in place and clearly visible to an ordinarily observant person, every driver of a vehicle shall obey the directions of the signs or markings.

B. Where signs or markings are in place to define a no-passing zone as set forth in Subsection A of this section, no driver shall at any time drive on the left side of the roadway within the no-passing zone or on the left side of any pavement striping designed to mark the no-passing zone throughout its length.

C. This section does not apply under the conditions described in Paragraph (2) of Subsection A of Section 66-7-308 NMSA 1978 or to the driver of a vehicle turning left into or from an alley, private road or driveway.

History: 1953 Comp., 64-7-315, enacted by Laws 1978, ch. 35, 419; 2003, ch. 142, 17.



Section 66-7-316 - One-way roadways and rotary traffic islands.

66-7-316. One-way roadways and rotary traffic islands.

A. The state transportation commission may designate any highway or any separate roadway under its jurisdiction for one-way traffic and shall erect appropriate signs giving notice of that designation.

B. Upon a roadway designated and signposted for one-way traffic, a vehicle shall be driven only in the direction designated.

C. A vehicle passing around a rotary traffic island shall be driven only to the right of the island.

History: 1953 Comp., 64-7-316, enacted by Laws 1978, ch. 35, 420; 2003, ch. 142, 18.



Section 66-7-317 - Driving on roadways laned for traffic.

66-7-317. Driving on roadways laned for traffic.

Whenever any roadway has been divided into two or more clearly marked lanes for traffic the following rules in addition to all others consistent herewith shall apply:

A. a vehicle shall be driven as nearly as practicable entirely within a single lane and shall not be moved from such lane until the driver has first ascertained that such movement can be made with safety;

B. upon a roadway which is divided into three lanes a vehicle shall not be driven in the center lane except when overtaking a [and] passing another vehicle where the roadway is clearly visible and such center lane is clear of traffic within a safe distance, or in preparation for a left turn or where such center lane is at the time allocated exclusively to traffic moving in the direction the vehicle is proceeding and is signposted to given [give] notice of such allocation; and

C. official signs may be erected directing slow-moving traffic to use a designated lane or designating those lanes to be used by traffic moving in a particular direction regardless of the center of the roadway and drivers of vehicles shall obey the directions of every such sign.

History: 1953 Comp., 64-7-317, enacted by Laws 1978, ch. 35, 421.



Section 66-7-318 - Following too closely.

66-7-318. Following too closely.

A. The driver of a motor vehicle shall not follow another vehicle more closely than is reasonable and prudent, having due regard for the speed of such vehicles and the traffic upon and the condition of the highway.

B. The driver of any motor truck or motor vehicle drawing another vehicle when traveling upon a roadway outside of a business or residence district shall not follow another motor truck or motor vehicle drawing another vehicle within three hundred feet, except that this shall not prevent a motor truck or motor vehicle drawing another vehicle from overtaking and passing by any like vehicle or other vehicle.

C. Motor vehicles being driven upon any roadway outside of a business or residence district in a caravan or motorcade whether or not towing other vehicles shall not follow the preceding vehicle closer than three hundred feet. This provision shall not apply to funeral processions, nor shall it apply within or outside of a business or residence district to motor vehicle escort vehicles of a motor vehicle escort service, which may, if necessary to maintain the continuity of the escorted unit or units, precede or follow at a distance closer than three hundred feet to the escorted unit or units.

History: 1941 Comp., 68-2417, enacted by Laws 1953, ch. 139, 72; 1953 Comp., 64-18-17; Laws 1971, ch. 255, 2; recompiled as 1953 Comp., 64-7-318, by Laws 1978, ch. 35, 422.



Section 66-7-319 - Driving on divided highways.

66-7-319. Driving on divided highways.

Whenever any highway has been divided into two roadways by leaving an intervening space or by a physical barrier or clearly indicated dividing section so constructed as to impede vehicular traffic, every vehicle shall be driven only upon the right-hand roadway and no vehicle shall be driven over, across or within any such dividing space, barrier or section, except through an opening in such physical barrier or dividing section or space or at a crossover or intersection established by public authority.

History: 1941 Comp., 68-2418, enacted by Laws 1953, ch. 139, 73; 1953 Comp., 64-18-18; recompiled as 1953 Comp., 64-7-319, by Laws 1978, ch. 35, 423.



Section 66-7-320 - Restricted access.

66-7-320. Restricted access.

No person shall drive a vehicle onto or from any controlled-access roadway except at such entrances and exits as are established by public authority.

History: 1941 Comp., 68-2419, enacted by Laws 1953, ch. 139, 74; 1953 Comp., 64-18-19; recompiled as 1953 Comp., 64-7-320, by Laws 1978, ch. 35, 424.



Section 66-7-321 - Restrictions on use of controlled-access roadway.

66-7-321. Restrictions on use of controlled-access roadway.

A. The state transportation commission, by resolution or order entered in its minutes, and local authorities, by ordinance, may regulate or prohibit the use of any controlled-access roadway within their respective jurisdictions by any class or kind of traffic that is found to be incompatible with the normal and safe movement of traffic.

B. The state transportation commission or the local authority adopting any such prohibition shall erect and maintain official traffic-control devices on the controlled-access roadway on which the prohibitions are applicable, and, when in place, no person shall disobey the restrictions stated on the devices.

History: 1941 Comp., 68-2420, enacted by Laws 1953, ch. 139, 75; 1953 Comp., 64-18-20; Laws 1969, ch. 169, 7; recompiled as 1953 Comp., 64-7-321, by Laws 1978, ch. 35, 425; 2003, ch. 142, 19.



Section 66-7-322 - Required position and method of turning at intersections.

66-7-322. Required position and method of turning at intersections.

The driver of a vehicle intending to turn at an intersection shall do so as follows:

A. both the approach for a right turn and a right turn shall be made as close as practicable to the right-hand curb or edge of the roadway;

B. at any intersection where traffic is permitted to move in both directions on each roadway entering the intersection, an approach for a left turn, except where left-turn provisions are made, shall be made in that portion of the right half of the roadway nearest the center line thereof and by passing to the right of such center line where it enters the intersection and after entering the intersection the left turn shall be made so as to leave the intersection to the right of the center line of the roadway being entered. Whenever practicable the left turn shall be made in that portion of the intersection to the left of the center of the intersection;

C. upon a roadway with two or more lanes for through traffic in each direction, where a center lane has been provided by distinctive pavement markings for the use of vehicles turning left from both directions, no vehicle shall turn left from any other lane. A vehicle shall not be driven in this center lane for the purpose of overtaking or passing another vehicle proceeding in the same direction. Any maneuver other than a left turn from this center lane will be deemed a violation of this section;

D. at any intersection where traffic is restricted to one direction on one or more of the roadways, the driver of a vehicle intending to turn left at any such intersection shall approach the intersection in the extreme left-hand lane lawfully available to traffic moving in the direction of travel of such vehicle and after entering the intersection the left turn shall be made so as to leave the intersection, as nearly as practicable, in the left-hand lane lawfully available to traffic moving in such direction upon the roadway being entered; and

E. local authorities in their respective jurisdictions may cause markers, buttons or signs to be placed within or adjacent to intersections and thereby require and direct that a different course from that specified in this section be traveled by vehicles turning at an intersection, and when markers, buttons or signs are so placed no driver of a vehicle shall turn a vehicle at an intersection other than as directed and required by the markers, buttons or signs.

History: 1941 Comp., 68-2421, enacted by Laws 1953, ch. 139, 76; 1953 Comp., 64-18-21; Laws 1965, ch. 108, 1; recompiled as 1953 Comp., 64-7-322, by Laws 1978, ch. 35, 426.



Section 66-7-323 - Turning on curve or crest or of grade prohibited.

66-7-323. Turning on curve or crest or [of] grade prohibited.

No vehicle shall be turned so as to proceed in the opposite direction upon any curve, or upon the approach to, or near the crest of a grade, where such vehicle cannot be seen by the driver of any other vehicle approaching from either direction within one thousand feet.

History: 1953 Comp., 64-7-323, enacted by Laws 1978, ch. 35, 427.



Section 66-7-324 - Starting parked vehicle.

66-7-324. Starting parked vehicle.

No person shall start a vehicle which is stopped, standing or parked unless and until such movement can be made with reasonable safety.

History: 1941 Comp., 68-2423, enacted by Laws 1953, ch. 139, 78; 1953 Comp., 64-18-23; recompiled as 1953 Comp., 64-7-324, by Laws 1978, ch. 35, 428.



Section 66-7-325 - Turning movements and required signals.

66-7-325. Turning movements and required signals.

A. No person shall turn a vehicle at an intersection unless the vehicle is in proper position upon the roadway as required in Section 66-7-322 NMSA 1978, or turn a vehicle to enter a private road or driveway or otherwise turn a vehicle from a direct course or move right or left upon a roadway unless and until such movement can be made with reasonable safety. No person shall so turn any vehicle without giving an appropriate signal in the manner hereinafter provided in the event any other traffic may be affected by such movement.

B. A signal of intention to turn right or left when required shall be given continuously during not less than the last one hundred feet traveled by the vehicle before turning.

C. No person shall stop or suddenly decrease the speed of a vehicle without first giving an appropriate signal in the manner provided herein to the driver of any vehicle immediately to the rear when there is opportunity to give such signal.

History: 1953 Comp., 64-7-325, enacted by Laws 1978, ch. 35, 429.



Section 66-7-326 - Signals by hand and arm or signal device.

66-7-326. Signals by hand and arm or signal device.

A. Any stop or turn signal when required herein shall be given either by means of the hand and arm or by a signal lamp or lamps or mechanical signal device except as otherwise provided in Subsection B.

B. Any motor vehicle in use on a highway shall be equipped with, and required signal shall be given by, a signal lamp or lamps or mechanical signal device when the distance from the center of the top of the steering post to the left outside limit of the body, cab or load of such motor vehicle exceeds twenty-four inches, or when the distance from the center of the top of the steering post to the rear limit of the body or load thereof exceeds fourteen feet. The latter measurement shall apply to any single vehicle, also to any combination of vehicles.

History: 1953 Comp., 64-7-326, enacted by Laws 1978, ch. 35, 430.



Section 66-7-327 - Method of giving hand and arm signals.

66-7-327. Method of giving hand and arm signals.

All signals herein required given by hand and arm shall be given from the left side of the vehicle in the following manner and such signal shall indicate as follows:

A. left turn: hand and arm extended horizontally;

B. right turn: hand and arm extended upward; and

C. stop or decrease speed: hand and arm extended downward.

History: 1953 Comp., 64-7-327, enacted by Laws 1978, ch. 35, 431.



Section 66-7-328 - Vehicle approaching or entering intersection.

66-7-328. Vehicle approaching or entering intersection.

A. The driver of a vehicle approaching an intersection shall yield the right-of-way to a vehicle which has entered the intersection from a different highway.

B. When two vehicles enter an intersection from different highways at approximately the same time the driver of the vehicle on the left shall yield the right-of-way to the vehicle on the right.

C. The right-of-way rules declared in Subsections A and B are modified at through highways and otherwise as hereinafter stated in Sections 66-7-328 through 66-7-332 NMSA 1978.

History: 1953 Comp., 64-7-328, enacted by Laws 1978, ch. 35, 432.



Section 66-7-329 - Vehicles turning left at intersection.

66-7-329. Vehicles turning left at intersection.

The driver of a vehicle within an intersection intending to turn to the left shall yield the right-of-way to any vehicle approaching from the opposite direction which is within the intersection or so close thereto as to constitute an immediate hazard, but said driver, having so yielded and having given a signal when and as required by the Motor Vehicle Code [66-1-1 NMSA 1978], may make such left turn and the drivers of all other vehicles approaching the intersection from said opposite direction shall yield the right-of-way to the vehicle making the left turn.

History: 1953 Comp., 64-7-329, enacted by Laws 1978, ch. 35, 433.



Section 66-7-330 - Vehicles entering stop or yield intersection.

66-7-330. Vehicles entering stop or yield intersection.

A. Preferential right-of-way at an intersection may be indicated by stop signs or yield signs as authorized in the Motor Vehicle Code [66-1-1 NMSA 1978].

B. Except when directed to proceed by a police officer or traffic-control signal, every driver of a vehicle approaching a stop intersection indicated by a stop sign shall stop as required by Section 66-7-345 C [NMSA 1978] and after having stopped shall yield the right-of-way to any vehicle which has entered the intersection from another highway or which is approaching so closely on the highway as to constitute an immediate hazard during the time when the driver is moving across or within the intersection.

C. The driver of a vehicle approaching a yield sign shall, in obedience to the sign, slow down to a speed reasonable for the existing conditions, and shall yield the right-of-way to any vehicle in the intersection or approaching on another highway so closely as to constitute an immediate hazard during the time the driver is moving across or within the intersection. If the driver is involved in a collision with a vehicle in the intersection, after driving past a yield sign without stopping, the collision shall be deemed prima facie evidence of his failure to yield right-of-way.

History: 1953 Comp., 64-7-330, enacted by Laws 1978, ch. 35, 434.



Section 66-7-331 - Vehicle entering highway from private road or driveway.

66-7-331. Vehicle entering highway from private road or driveway.

The driver of a vehicle about to enter of [or] cross a highway from a private road or driveway shall yield the right-of-way to all vehicles approaching on said highway.

History: 1953 Comp., 64-7-331, enacted by Laws 1978, ch. 35, 435.



Section 66-7-332 - Operation of vehicles on approach of moving authorized emergency vehicles; operation of vehicles on approach of certain stationary vehicles.

66-7-332. Operation of vehicles on approach of moving authorized emergency vehicles; operation of vehicles on approach of certain stationary vehicles.

A. Upon the immediate approach of an authorized emergency vehicle displaying flashing emergency lights or when the driver is giving audible signal by siren, the driver of every other vehicle shall yield the right of way and shall immediately drive to a position parallel to, and as close as possible to, the right-hand edge or curb of the roadway clear of any intersection and shall stop and remain in that position until the authorized emergency vehicle has passed, except when otherwise directed by a police officer.

B. Upon approaching a stationary authorized emergency vehicle or a recovery or repair vehicle displaying flashing emergency or hazard lights, unless otherwise directed, the driver of a vehicle shall:

(1) if reasonably safe to do so, drive in a lane not adjacent to the stationary vehicle, decrease the speed of the vehicle to a speed that is reasonable and prudent under the circumstances and proceed with caution; or

(2) if it is not reasonably safe to drive in a lane not adjacent to the stationary vehicle, decrease the speed of the vehicle to a speed that is reasonable and prudent under the circumstances, proceed with caution and be prepared to stop.

C. This section shall not operate to relieve the driver of an authorized emergency vehicle or the driver of any other vehicle from the duty to drive and park with due regard for the safety of all persons using the highway.

History: 1953 Comp., 64-7-332, enacted by Laws 1978, ch. 35, 436; 2001, ch. 59, 1; 2005, ch. 10, 1; 2017, ch. 75, 2.



Section 66-7-332.1 - Approach of oncoming vehicle; yield right of way.

66-7-332.1. Approach of oncoming vehicle; yield right of way.

A. Notwithstanding any other provision of law, on all roadways, upon the immediate approach of an oncoming vehicle overtaking or attempting to overtake a vehicle proceeding in the same direction, the driver of that vehicle shall yield the right of way and shall drive to a position parallel to and as close as possible to the right hand edge or curb of the roadway and shall remain as close as possible to the right hand edge or curb of the roadway until the oncoming vehicle has passed.

B. This section shall not operate to relieve the driver of an oncoming vehicle from the duty to drive with due regard for the safety of all persons using the highway.

History: Laws 1987, ch. 332, 1.



Section 66-7-333 - Pedestrians subject to traffic regulations.

66-7-333. Pedestrians subject to traffic regulations.

A. Pedestrians shall be subject to traffic-control signals at intersections as provided in Section 66-7-105 NMSA 1978 unless required by local ordinance to comply strictly with such signals, but at all other places pedestrians shall be accorded the privileges and shall be subject to the restrictions stated in Sections 66-7-333 through 66-7-340 NMSA 1978.

B. Local authorities are hereby empowered by ordinance to require that pedestrians shall srictly [strictly] comply with the directions of any official traffic-control signal and may by ordinance prohibit pedestrians from crossing any roadway in a business district or any designated highways except in a crosswalk.

History: 1953 Comp., 64-7-333, enacted by Laws 1978, ch. 35, 437.



Section 66-7-334 - Pedestrians' right of way in crosswalks.

66-7-334. Pedestrians' right of way in crosswalks.

A. When traffic-control signals are not in place or not in operation, the driver of a vehicle shall yield the right of way, slowing down or stopping if need be to so yield, to a pedestrian crossing the roadway within a crosswalk when the pedestrian is in the crosswalk.

B. No pedestrian shall suddenly leave a curb or other place of safety and walk or run into the path of a vehicle that is so close that it is impossible for the driver to yield.

C. Subsection A of this section shall not apply under the conditions stated in Subsection B of Section 66-7-335 NMSA 1978.

D. Whenever a vehicle is stopped at a marked crosswalk or at an unmarked crosswalk at an intersection to permit a pedestrian to cross the roadway, the driver of another vehicle approaching from the rear shall not overtake and pass the stopped vehicle.

History: 1953 Comp., 64-7-334, enacted by Laws 1978, ch. 35, 438; 2007, ch. 92, 1.



Section 66-7-335 - Crossing at other than crosswalks.

66-7-335. Crossing at other than crosswalks.

A. Every pedestrian crossing a roadway at any point other than within a marked crosswalk or within an unmarked crosswalk at an intersection shall yield the right-of-way to all vehicles upon the roadway.

B. Any pedestrian crossing a roadway at a point where a pedestrian tunnel or overhead pedestrian crossing has been provided shall yield the right-of-way to all vehicles upon the roadway.

C. Between adjacent intersections at which traffic-control signals are in operation pedestrians shall not cross at any place except in a marked crosswalk.

History: 1953 Comp., 64-7-335, enacted by Laws 1978, ch. 35, 439.



Section 66-7-336 - School crossings.

66-7-336. School crossings.

A. Crosswalks may be established over highways abutting a school or the grounds adjacent to a school, and all children crossing the highways shall be required to do so within the marked crosswalks. The state transportation commission, with respect to state highways, and local authorities, with respect to streets under their jurisdiction, with advice of the local superintendent of schools, shall establish and mark or cause to be marked these highway crossings.

B. Crosswalks over highways not abutting school grounds may be established by the state transportation commission, with respect to state highways, and by local authorities, with respect to streets under their jurisdiction, with advice of the local superintendent of schools and after adequate assurance has been given that proper safety precautions will be maintained pursuant to regulations of the state transportation commission and of the local authorities. Responsibility for maintaining the crossing will be with the appropriate county or municipality wherein the school is located.

C. At all school crossings except as provided in this section, appropriate signs shall be provided as prescribed by the state transportation commission or local authorities within their respective jurisdictions, indicating the crossings and regulating traffic movement within the school zones.

D. School crossings are not required to be specially posted when they are located at:

(1) a signalized intersection;

(2) an intersection where traffic is controlled by a stop sign; or

(3) a point where a pedestrian tunnel or overhead crossing is provided.

History: 1941 Comp., 68-2435, enacted by Laws 1953, ch. 139, 89.1; 1953 Comp., 64-18-35; Laws 1955, ch. 93, 1; 1963, ch. 83, 1; 1975, ch. 6, 1; recompiled as 1953 Comp., 64-7-336, by Laws 1978, ch. 35, 440; 2003, ch. 142, 20.



Section 66-7-337 - Drivers to exercise due care.

66-7-337. Drivers to exercise due care.

Notwithstanding the foregoing provisions of Sections 66-7-333 through 66-7-340 NMSA 1978 every driver of a vehicle shall exercise due care to avoid colliding with any pedestrian upon any roadway and shall give warning by sounding the horn when necessary and shall exercise proper precaution upon observing any child or any confused or incapacitated person upon a roadway.

History: 1953 Comp., 64-7-337, enacted by Laws 1978, ch. 35, 441.



Section 66-7-338 - Pedestrians to use right half of crosswalk.

66-7-338. Pedestrians to use right half of crosswalk.

Pedestrians shall move, whenever practicable, upon the right half of crosswalks.

History: 1941 Comp., 68-2437, enacted by Laws 1953, ch. 139, 91; 1953 Comp., 64-18-37; recompiled as 1953 Comp., 64-7-338, by Laws 1978, ch. 35, 442.



Section 66-7-339 - Pedestrians on roadways.

66-7-339. Pedestrians on roadways.

A. Where sidewalks are provided it shall be unlawful for any pedestrian to walk along and upon an adjacent roadway.

B. Where sidewalks are not provided any pedestrian walking along and upon a highway shall when practicable walk only on the left side of the roadway or its shoulder facing traffic which may approach from the opposite direction.

History: 1953 Comp., 64-7-339, enacted by Laws 1978, ch. 35, 443.



Section 66-7-340 - Pedestrians soliciting rides or business.

66-7-340. Pedestrians soliciting rides or business.

A. No person shall stand in a roadway for the purpose of soliciting a ride, employment or business from the occupant of any vehicle.

B. No person shall stand on or in proximity to a street or highway for the purpose of soliciting the watching or guardng [guarding] of any vehicle while parked or about to be parked on a street or highway.

History: 1953 Comp., 64-7-340, enacted by Laws 1978, ch. 35, 444.



Section 66-7-341 - Railroad-highway grade crossing violations; all drivers.

66-7-341. Railroad-highway grade crossing violations; all drivers.

A. A person driving a vehicle approaching a railroad-highway grade crossing shall:

(1) obey traffic control devices, crossing gates or barriers or the directions of an enforcement official at the crossing;

(2) stop not more than fifty feet and not less than fifteen feet from the nearest rail of a crossing if:

(a) a train is moving through or blocking the crossing;

(b) a train is plainly visible and approaching the crossing within hazardous proximity to the crossing;

(c) the sound of a train's warning signal can be heard; or

(d) a traffic control device, crossing gate, barrier or light or an enforcement official signals the driver to stop; and

(3) proceed through the railroad-highway grade crossing only if it is safe to completely pass through the entire railroad-highway grade crossing without stopping.

B. A person shall not:

(1) drive a vehicle through, around or under a crossing gate or barrier at a railroad-highway grade crossing while the gate or barrier is closed or being opened or closed;

(2) drive onto the railroad-highway grade crossing and stop; or

(3) enter a crossing if the vehicle being driven has insufficient undercarriage clearance to pass over the crossing.

C. The penalty assessment for violation of this section is included in Section 66-8-116 NMSA 1978.

History: 1978 Comp., 66-7-341, enacted by Laws 2003, ch. 51, 8.



Section 66-7-342 - All vehicles must stop at certain railroad grade crossings.

66-7-342. All vehicles must stop at certain railroad grade crossings.

The state transportation commission and local authorities with the approval of the state transportation commission are hereby authorized to designate particularly dangerous highway grade crossings of railroads and to erect stop signs at those crossings. When such stop signs are erected, the driver of any vehicle shall stop within fifty feet but not less than fifteen feet from the nearest rail of the railroad and shall proceed only upon exercising due care.

History: 1953 Comp., 64-7-342, enacted by Laws 1978, ch. 35, 446; 2003, ch. 142, 21.



Section 66-7-343 - Railroad-highway grade crossing violations; certain vehicles required to always stop; exceptions.

66-7-343. Railroad-highway grade crossing violations; certain vehicles required to always stop; exceptions.

A. Except as set forth in Subsection D of this section, a driver of a vehicle carrying passengers for hire, a school bus carrying school children or a vehicle carrying hazardous materials, radioactive or explosive substances or flammable liquids as cargo or as part of its cargo, before entering a railroad-highway grade crossing, is required to stop no more than fifty feet and no less than fifteen feet from the nearest rail of the railroad.

B. While stopped, the driver shall:

(1) look and listen in both directions along the track for an approaching train and for signals indicating that a train is approaching;

(2) determine it is safe to proceed completely through the railroad-highway grade crossing before entering it; and

(3) set the vehicle in a gear sufficiently low that gears will not need to be shifted before exiting the railroad-highway grade crossing.

C. A driver shall not shift gears while in a railroad-highway grade crossing.

D. A driver of a vehicle carrying passengers for hire, a school bus carrying school children or a vehicle carrying hazardous materials, radioactive or explosive substances or flammable liquids as cargo or as part of its cargo is not required to stop at:

(1) a railroad-highway grade crossing where a police officer directs traffic to proceed;

(2) a railroad-highway grade crossing where a stop-and-go traffic light controls movement of traffic;

(3) a railroad-highway grade crossing used exclusively for industrial switching purposes, within a business district as defined in Section 66-1-4.2 NMSA 1978;

(4) a railroad-highway grade crossing where use of the railroad has been abandoned and there is a sign indicating that the railroad has been abandoned; or

(5) an industrial or spur line railroad-highway grade crossing marked with a sign reading "exempt crossing" that has been designated as exempt by appropriate state or local authorities.

E. Penalties for violation of this section are included in Section 66-8-116 NMSA 1978.

History: Laws 2003, ch. 51, 9.



Section 66-7-344 - Moving heavy equipment at railroad grade crossings.

66-7-344. Moving heavy equipment at railroad grade crossings.

A. No person shall operate or move any crawler-type tractor, steam shovel, derrick, roller or any equipment or structure having a normal operating speed of ten or less miles per hour or a vertical body or load clearance of less than one-half inch per foot of the distance between any two adjacent axles or in any event of less than nine inches, measured above the level surface of a roadway, upon or across any tracks at a railroad grade crossing without first complying with this section.

B. Notice of any such intended crossing shall be given to a station agent of such railroad and a reasonable time be given to such railroad to provide proper protection at such crossing.

C. Before making any such crossing the person operating or moving any such vehicle or equipment shall first stop the same not less than fifteen feet nor more than fifty feet from the nearest rail of such railroad and while so stopped shall listen and look in both directions along such track for any approaching train and for signals indicating the approach of a train, and shall not proceed until the crossing can be made safely.

D. No such crossing shall be made when warning is given by automatic signal or crossing gates or a flagman or otherwise of the immediate approach of a railroad train or car. If a flagman is provided by the railroad, movement over the crossing shall be under his direction.

E. This section shall not apply to the normal movement of farm equipment in the regular course of farm operation.

History: 1953 Comp., 64-7-344, enacted by Laws 1978, ch. 35, 448.



Section 66-7-345 - Authority to designate through highways and stop and yield intersections.

66-7-345. Authority to designate through highways and stop and yield intersections.

A. The state transportation commission, with reference to state and county highways, and local authorities, with reference to other highways under their jurisdiction, may designate through highways and erect stop signs or yield signs at specified entrances thereto or may designate any intersection as a stop intersection or as a yield intersection and erect stop signs or yield signs at one or more entrances to the intersection.

B. Preferential right of way at an intersection may be indicated by stop signs or yield signs as authorized in the Motor Vehicle Code [66-1-1 NMSA 1978].

C. Except when directed to proceed by a police officer or traffic-control signal, every driver of a vehicle approaching a stop intersection indicated by a stop sign shall stop before entering the crosswalk on the near side of the intersection or, in the event there is no crosswalk, shall stop at a clearly marked stop line, but if none, then at the point nearest the intersecting roadway before entering the intersection.

D. The driver of a vehicle approaching a yield sign, if required for safety to stop, shall stop before entering the crosswalk on the near side of the intersection or, in the event there is no crosswalk, at a clearly marked stop line, but if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway.

History: 1953 Comp., 64-18-44, enacted by Laws 1965, ch. 91, 3; recompiled as 1953 Comp., 64-7-345, by Laws 1978, ch. 35, 449; 2003, ch. 142, 22.



Section 66-7-346 - Stop before emerging from alley or private driveway.

66-7-346. Stop before emerging from alley or private driveway.

The driver of a vehicle within a business or residence district emerging from an alley, driveway or building shall stop such vehicle immediately prior to driving onto a sidewalk or the sidewalk area extending across any alleyway or driveway, and shall yield the right-of-way to any pedestrian as may be necessary to avoid collision, and upon entering the roadway shall yield the right-of-way to all vehicles approaching on said roadway.

History: 1953 Comp., 64-7-346, enacted by Laws 1978, ch. 35, 450.



Section 66-7-347 - Overtaking and passing school bus.

66-7-347. Overtaking and passing school bus.

A. The driver of a vehicle upon approaching or overtaking from either direction any school bus which has stopped on the roadway, with special school bus signals in operation, for the purpose of receiving or discharging any school children, shall stop the vehicle at least ten feet before reaching the school bus and shall not proceed until the special school bus signals are turned off, the school bus resumes motion or until signaled by the driver to proceed.

B. Every bus used for the transportation of school children shall bear upon the front and rear thereof a plainly visible sign containing the words "School Bus" in letters not less than eight inches in height.

C. The driver of a vehicle upon a highway with separate roadways need not stop upon meeting or passing a school bus which is on a different roadway or when upon a controlled-access highway and the school bus is stopped in a loading zone which is a part of or adjacent to such highway and where pedestrians are not permitted to cross the roadway.

History: 1953 Comp., 64-7-347, enacted by Laws 1978, ch. 35, 451.



Section 66-7-348 - Special lighting equipment on school buses.

66-7-348. Special lighting equipment on school buses.

A. The director is authorized to adopt standards and specifications applicable to lighting equipment on and special warning devices to be carried by school buses consistent with the provisions of the Motor Vehicle Code [66-1-1 NMSA 1978] and supplemental thereto, except that the standards and specifications may designate and permit the use of flashing warning signal lights on school buses for the purpose of indicating when children are boarding or alighting from any school bus. Such standards and specifications shall correlate with and, so far as possible, conform to specifications approved by the society of automotive engineers.

B. It is unlawful to operate any flashing warning signal light on any school bus except when the school bus is stopped or is about to stop on a roadway for the purpose of permitting school children to board or alight from the school bus.

History: 1953 Comp., 64-7-348, enacted by Laws 1978, ch. 35, 452.



Section 66-7-349 - Stopping, standing or parking outside of business or residence districts.

66-7-349. Stopping, standing or parking outside of business or residence districts.

A. Upon any highway outside of a business or residence district, no person shall stop, park or leave standing a vehicle, whether attended or unattended, upon the paved or main-traveled part of the highway when it is practicable to stop, park or leave the vehicle off such part of the highway, but in every event an unobstructed width of the highway opposite a standing vehicle shall be left for the free passage of other vehicles and a clear view of such stopped vehicles shall be available from a distance of two hundred feet in each direction upon the highway.

B. Subsection A of this section does not apply to the driver of a vehicle that is disabled while on the paved or main-traveled portion of a highway in such manner and to such extent that it is impossible to avoid stopping and temporarily leaving the disabled vehicle in that position.

C. The state highway and transportation department, unless otherwise directed by an investigating police officer, or a police officer may remove or cause to be removed a vehicle or other obstruction from the paved or main-traveled part of a highway to the nearest place of safety if the vehicle or other obstruction obstructs traffic or poses a traffic hazard.

History: 1953 Comp., 64-7-349, enacted by Laws 1978, ch. 35, 453; 1999, ch. 96, 1.



Section 66-7-350 - Officers authorized to remove illegally stopped vehicles.

66-7-350. Officers authorized to remove illegally stopped vehicles.

A. Whenever any police officer finds a vehicle standing upon a highway in violation of any of the foregoing provisions of Sections 66-7-349 through 66-7-352 NMSA 1978, such officer is hereby authorized to move such vehicle, or require the driver or other person in charge of the vehicle to move the same, to a position off the paved or main-traveled part of such highway.

B. Whenever any police officer finds a vehicle unattended upon any bridge or causeway or in any tunnel where such vehicle constitutes an obstruction to traffic, such officer is hereby authorized to provide for the removal of such vehicle to the nearest garage or other place of safety.

C. No driver of any vehicle shall permit said vehicle to remain unattended on or adjacent to any public road, highway or highway right-of-way of the state for a longer period than twenty-four hours without notifying the state police or sheriff's office of the county where said vehicle is parked or said vehicle shall be deemed abandoned. The state police or sheriff's officer may cause all such abandoned vehicles to be removed and the owner of the vehicle shall be required to pay all costs incident to the removal of said vehicle, provided that wrecked vehicles may be removed at any time and without regard to the twenty-four hour period hereinbefore provided.

D. Whenever an officer shall order a dealer or wrecker to remove from a highway, or territory adjacent thereto, any damaged or abandoned vehicle the officer shall at the time issue signed and dated instructions in writing to the dealer or wrecker specifically stating if the vehicle is to be "held for investigation" or if it may be released to the owner.

History: 1953 Comp., 64-7-350, enacted by Laws 1978, ch. 35, 454.



Section 66-7-351 - Stopping, standing or parking prohibited in specified places.

66-7-351. Stopping, standing or parking prohibited in specified places.

A. No person shall stop, stand or park a vehicle, except when necessary to avoid conflict with other traffic or in compliance with law or the directions of a police officer or traffic-control device, in any of the following places:

(1) on a sidewalk;

(2) in front of a public or private driveway;

(3) within an intersection;

(4) within fifteen feet of a fire hydrant;

(5) on a crosswalk;

(6) within twenty feet of a crosswalk at an intersection;

(7) within thirty feet upon the approach to any flashing beacon, stop sign or traffic-control signal located at the side of a roadway;

(8) between a safety zone and the adjacent curb or within thirty feet of points on the curb immediately opposite the end [ends] of a safety zone, unless the traffic authority indicates a different length by signs or markings;

(9) within fifty feet of the nearest rail of a railroad crossing;

(10) within twenty feet of the driveway entrance to any fire station and on the side of a street opposite the entrance to any fire station within seventy-five feet of said entrance, when properly signposted;

(11) alongside or opposite any street excavation or obstruction when stopping, standing or parking would obstruct traffic;

(12) on the roadway side of any vehicle stopped or parked at the edge or curb of a street;

(13) upon any bridge or other elevated structure upon a highway or within a highway tunnel; or

(14) at any place where official signs prohibit stopping.

B. No person shall move a vehicle not lawfully under his control into any such prohibited area or away from a curb such distance as is unlawful.

History: 1953 Comp., 64-7-351, enacted by Laws 1978, ch. 35, 455.



Section 66-7-352 - Additional parking regulations.

66-7-352. Additional parking regulations.

A. Except as otherwise provided in this section, every vehicle stopped or parked upon a roadway where there are adjacent curbs shall be so stopped or parked with the right-hand wheels of such vehicle parallel to and within eighteen inches of the right-hand curb.

B. Local authorities may by ordinance permit parking of vehicles within [with] the left-hand wheels adjacent to and within eighteen inches of the left-hand curb of a one-way roadway.

C. Local authorities may by ordinance permit angle parking on any roadway, except that angle parking shall not be permitted on any federal-aid or state highway unless the state highway commission has determined by resolution or ordered entered in its minutes that the roadway is of sufficient width to permit angle parking without interfering with the free movement of traffic.

D. The state highway commission with respect to highways under its jurisdiction may place signs prohibiting or restricting the stopping, standing or parking of vehicles on any highway where in its opinion, as evidenced by resolution or order entered in its minutes, such stopping, standing or parking is dangerous to those using the highway or where the stopping, standing or parking of vehicles would unduly interfere with the free movement of traffic thereon. Such signs shall be official signs and no person shall stop, stand or park any vehicle in violation of the restrictions stated on such signs.

History: 1953 Comp., 64-7-352, enacted by Laws 1978, ch. 35, 456.



Section 66-7-352.1 - Short title.

66-7-352.1. Short title.

Sections 66-7-352.1 through 66-7-352.6 NMSA 1978 may be cited as the "Accessible Parking Standards and Enforcement Act".

History: Laws 1983, ch. 45, 1; 1990, ch. 120, 36; 2001, ch. 124, 2; 2007, ch. 319, 58.



Section 66-7-352.2 - Legislative intent.

66-7-352.2. Legislative intent.

The policy and intent of this legislature is declared to be as follows:

A. that this legislature finds there is a significant safety hazard for persons with significant mobility limitation crossing through parking lots and that this hazard is greatly reduced when parking is provided adjacent to a building entrance;

B. that commercial and governmental establishments provide reserved parking for persons with significant mobility limitation, thus ensuring full and equal opportunity for those persons to maintain independence and self-respect; and

C. that ultimately society will benefit from the increased interaction of persons with significant mobility limitation with the mainstream that these parking spaces will provide.

History: Laws 1983, ch. 45, 2; 2007, ch. 46, 49; 2007, ch. 319, 59.



Section 66-7-352.4 - Parking lots; standards.

66-7-352.4. Parking lots; standards.

A. Every parking lot coming under the provisions of the Accessible Parking Standards and Enforcement Act shall have designated and maintained accessible parking spaces for persons with significant mobility limitation as provided in Subsection B of this section. No building permit shall be issued by any local government for the construction or substantial renovation of a commercial building inviting public access unless the parking lot has designated accessible parking spaces for persons with significant mobility limitation as delineated in Subsection B of this section.

B. The minimum numbers of designated accessible parking spaces for persons with significant mobility limitation are as follows:

TOTAL PARKING SPACES IN LOT

REQUIRED MINIMUM NUMBER OF PARKING SPACES FOR PERSONS WITH SIGNIFICANT MOBILITY LIMITATION

1 to 25

1

26 to 35

2

36 to 50

3

51 to 100

4

101 to 300

8

301 to 500

12

501 to 800

16

801 to 1,000

20

more than 1,000

20, plus 1 for each 100 over 1,000.

The designated accessible parking spaces for persons with significant mobility limitation shall be located so as to provide the most convenient access to entranceways or to the nearest curb cut. Every parking lot shall have at least one designated accessible parking space for persons with significant mobility limitation designed to accommodate a motor vehicle passenger van, and there shall be a minimum of one such space for every eight designated accessible parking spaces for persons with significant mobility limitation.

C. A sign or other designation posted after July 1, 2010 at an accessible parking space pursuant to this section shall include the language "Violators are subject to a fine and/or towing.".

History: Laws 1983, ch. 45, 4; 1999, ch. 297, 9; 2007, ch. 319, 60; 2010, ch. 74, 4.



Section 66-7-352.5 - Unauthorized use; penalties.

66-7-352.5. Unauthorized use; penalties.

A. It is unlawful for any person to park a motor vehicle not displaying a special registration plate or a parking placard issued pursuant to Section 66-3-16 NMSA 1978 in a designated accessible parking space for persons with significant mobility limitation.

B. It is unlawful for any person to park a motor vehicle in such a manner so as to block access to any part of a curb cut designed for access by persons with significant mobility limitation.

C. A person convicted of violating Subsection A or B of this section is subject to a fine of not less than two hundred fifty dollars ($250) or more than five hundred dollars ($500). Failure to properly display a parking placard or special registration plate issued pursuant to Section 66-3-16 NMSA 1978 is not a defense against a charge of violation of Subsection A or B of this section.

D. A vehicle parked in violation of Subsection A or B of this section is subject to being towed at the expense of the vehicle owner upon authorization by law enforcement personnel or by the property owner or manager of a parking lot.

E. A law enforcement officer may issue a citation or authorize towing of a vehicle for a violation of Subsection A or B of this section regardless of the presence of the driver.

History: Laws 1983, ch. 45, 5; 1993, ch. 187, 1; 1999, ch. 297, 10; 2006, ch. 48, 1; 2007, ch. 319, 61; 2010, ch. 74, 5.



Section 66-7-352.6 - Enforcement.

66-7-352.6. Enforcement.

A. State, county and municipal law enforcement personnel may issue citations for violations of Section 66-7-352.5 NMSA 1978 in their respective jurisdictions, whether the violation occurs on public property or private property.

B. Parking enforcement personnel of each of the state educational institutions designated in Article 12, Section 11 of the constitution of New Mexico may issue citations for violations of Section 66-7-352.5 NMSA 1978 within the exterior boundaries of lands under the control of their respective institutions, except portions of those lands that are public highways or streets.

History: Laws 2001, ch. 124, 3; 2006, ch. 48, 2.



Section 66-7-353 - Unattended motor vehicle.

66-7-353. Unattended motor vehicle.

No person driving or in charge of a motor vehicle shall permit it to stand unattended without first stopping the engine, locking the ignition, removing the key and effectively setting the brake, or placing the transmission in parking position, thereon and, when standing upon any grade, turning the front wheels in such manner that the vehicle will be held by the curb or will leave the highway if the brake fails. A violation of this section shall not mitigate the offense of stealing a motor vehicle, nor shall the provisions of this section or any violation thereof be admissible as evidence in a civil action for the recovery of a stolen motor vehicle, or in any other civil action arising out of the theft of a motor vehicle.

History: 1941 Comp., 68-2460, enacted by Laws 1953, ch. 139, 114; 1953 Comp., 64-18-53; Laws 1965, ch. 164, 1; recompiled as 1953 Comp., 64-7-353, by Laws 1978, ch. 35, 457.



Section 66-7-354 - Limitation on backing.

66-7-354. Limitation on backing.

The driver of a vehicle shall not back it:

A. unless the movement can be made with reasonable safety and without interfering with other traffic; or

B. upon any shoulder or roadway of any controlled-access highway, or upon the exit or entry road of any controlled-access highway.

History: 1941 Comp., 68-2461, enacted by Laws 1953, ch. 139, 114.5; 1953 Comp., 64-18-54; Laws 1969, ch. 169, 8; recompiled as 1953 Comp., 64-7-354, by Laws 1978, ch. 35, 458.



Section 66-7-355 - Riding on motorcycles.

66-7-355. Riding on motorcycles.

A. A person operating a motorcycle, other than an autocycle, shall ride only upon the permanent and regular seat attached thereto, shall have the person's feet upon the footrests provided on the machine and shall not carry any other person nor shall any other person ride on the motorcycle unless it is designed to carry more than one person. If a motorcycle, other than an autocycle, is designed to carry more than one person, the passenger may ride upon the permanent and regular seat if designed for two persons or upon another seat firmly attached to the rear or side of the motorcycle. The passenger shall have the passenger's feet upon the footrests attached for passenger use.

B. Any person operating a motorcycle not having a fixed windshield of a type approved by regulation of the secretary shall wear an eye protective device, which may be a faceshield attached to a safety helmet, goggles or safety eyeglasses. All eye protective devices shall be of a type approved by regulations promulgated by the secretary.

History: 1953 Comp., 64-7-355, enacted by Laws 1978, ch. 35, 459; 1981, ch. 361, 25; 1991, ch. 160, 17; 2015, ch. 53, 4.



Section 66-7-356 - Mandatory use of protective helmets.

66-7-356. Mandatory use of protective helmets.

A. No person under the age of eighteen shall operate a motorcycle unless the person is wearing a safety helmet that is securely fastened on the person's head in a normal manner as headgear and that meets the standards specified by the secretary. The secretary shall adopt rules and regulations establishing standards covering the types of helmets and the specifications therefor and shall establish and maintain a list of approved helmets meeting the standards and specifications of the secretary. No dealer or person who leases or rents motorcycles shall lease or rent a motorcycle to a person under the age of eighteen unless the lessee or renter shows such person a valid driver's license or permit and possesses the safety equipment required of an operator who is under the age of eighteen. No person shall carry any passenger under the age of eighteen on any motorcycle unless the passenger is wearing a securely fastened safety helmet, as specified in this section, meeting the standards specified by the secretary.

B. Failure to wear a safety helmet as required in this section shall not constitute contributory negligence.

C. Autocycles are exempted from the helmet provisions of this section.

History: 1953 Comp., 64-7-356, enacted by Laws 1978, ch. 35, 460; 1981, ch. 361, 26; 1991, ch. 192, 6; 2015, ch. 53, 5.



Section 66-7-357 - Obstruction to driver's view or driving mechanism.

66-7-357. Obstruction to driver's view or driving mechanism.

A. No person shall drive a vehicle when it is so loaded or when there are in the front seat such number of persons, exceeding three, as to obstruct the view of the driver to the front or sides of the vehicle or as to interfere with the driver's control over the driving mechanism of the vehicle.

B. No passenger in a vehicle shall ride in such position as to interfere with the driver's view ahead or to the sides, or to interfere with his control over the driving mechanism of the vehicle.

History: 1953 Comp., 64-7-357, enacted by Laws 1978, ch. 35, 461.



Section 66-7-358 - Restriction on use of television in motor vehicles.

66-7-358. Restriction on use of television in motor vehicles.

It is unlawful to operate in this state any motor vehicle equipped with a television screen upon which images may be projected or shown if the screen is within the normal view of the driver of the motor vehicle unless the television is used solely as an aid to the driver in the operation of the vehicle. As used in this section "television screen" does not include closed circuit monitors or computer terminal monitors used by law enforcement agencies in law enforcement motor vehicles.

History: 1953 Comp., 64-7-358, enacted by Laws 1978, ch. 35, 462; 1989, ch. 318, 31; 1989, ch. 321, 1.



Section 66-7-359 - Driving on mountain highways.

66-7-359. Driving on mountain highways.

The driver of a motor vehicle traveling through defiles or canyons or on mountain highways shall hold the motor vehicle under control and as near the right-hand edge of the highway as reasonably possible.

History: 1953 Comp., 64-7-359, enacted by Laws 1978, ch. 35, 463; 1989, ch. 318, 32.



Section 66-7-360 - Coasting prohibited.

66-7-360. Coasting prohibited.

The driver of any motor vehicle when traveling upon a down grade shall not coast with the clutch disengaged.

History: 1941 Comp., 68-2466, enacted by Laws 1953, ch. 139, 117; 1953 Comp., 64-18-59; recompiled as 1953 Comp., 64-7-360, by Laws 1978, ch. 35, 464.



Section 66-7-361 - Following fire apparatus and driving through safety zone prohibited.

66-7-361. Following fire apparatus and driving through safety zone prohibited.

A. The driver of any vehicle other than one on official business shall not follow any fire apparatus traveling in response to a fire alarm closer than five hundred feet, or drive into or park such vehicle within the block where fire apparatus has stopped in answer to a fire alarm.

B. No vehicle shall at any time be driven through or within a safety zone.

History: 1953 Comp., 64-7-361, enacted by Laws 1978, ch. 35, 465.



Section 66-7-362 - Crossing fire hose.

66-7-362. Crossing fire hose.

No vehicle shall be driven over any unprotected hose of a fire department when laid down on any street or private driveway, to be used at any fire or alarm of fire, without the consent of the fire department official in command.

History: 1941 Comp., 68-2468, enacted by Laws 1953, ch. 139, 119; 1953 Comp., 64-18-61; recompiled as 1953 Comp., 64-7-362, by Laws 1978, ch. 35, 466.



Section 66-7-363 - Animals on highway.

66-7-363. Animals on highway.

A. It is unlawful for any person, during the hours of darkness, to ride a horse or other animal upon the traveled portion of any highway which is normally used by motor vehicles.

B. It is unlawful for any person negligently to permit livestock to wander or graze upon any fenced highway at any time or, during the hours of darkness, to drive livestock along or upon any highway which is normally used by motor vehicles.

C. Owners of livestock ranging in pastures through which unfenced roads or highways pass shall not be liable for damages by reason of injury or damage to persons or property occasioned by collisions of vehicles using said roads and highways and livestock or animals ranging in said pastures unless such owner of livestock is guilty of specific negligence other than allowing his animals to range in said pasture.

History: 1941 Comp., 68-2469, enacted by Laws 1953, ch. 139, 119.1; 1953 Comp., 64-18-62; Laws 1965, ch. 221, 1; 1966, ch. 44, 2; recompiled as 1953 Comp., 64-7-363, by Laws 1978, ch. 35, 467.



Section 66-7-364 - Putting injurious material or trash on highway prohibited.

66-7-364. Putting injurious material or trash on highway prohibited.

A. No person shall throw or deposit upon a highway any trash, glass bottles, glass, nails, tacks, wire or cans.

B. A person who drops or permits to be dropped or thrown upon any highway any destructive or injurious material or trash shall immediately remove the same or cause it to be removed.

C. A person removing a wrecked or damaged vehicle from a highway shall remove any glass or other injurious substance dropped upon the highway from the vehicle.

D. As used in this section, "trash" means any article or substance that when discarded creates or contributes to an unsanitary, offensive or unsightly condition. "Trash" includes waste food; paper products; cans, bottles and other containers; household furnishings and equipment; parts or bodies of vehicles and other metallic junk or scrap; and collections of ashes, dirt, yard trimmings and other rubbish.

History: 1953 Comp., 64-7-364, enacted by Laws 1978, ch. 35, 468; 2000, ch. 22, 1.



Section 66-7-365 - Recompiled.

66-7-365. Recompiled.



Section 66-7-366 - Occupied moving house trailer.

66-7-366. Occupied moving house trailer.

It is a misdemeanor for any person to:

A. occupy a house trailer while it is being towed upon a highway; or

B. tow a house trailer on any highway when the house trailer is occupied by any person.

History: 1953 Comp., 64-18-65, enacted by Laws 1969, ch. 169, 9; recompiled as 1953 Comp., 64-7-366, by Laws 1978, ch. 35, 470.



Section 66-7-367 - Improper opening of doors.

66-7-367. Improper opening of doors.

It is a misdemeanor for any person to:

A. open the door of a vehicle on the side near moving traffic unless:

(1) it is reasonably safe to do so; and

(2) the door can be opened without interfering with the movement of traffic; or

B. leave a door of a vehicle open on the side of the vehicle near moving traffic for a period of time longer than necessary to load or unload passengers.

History: 1953 Comp., 64-18-66, enacted by Laws 1969, ch. 169, 10; recompiled as 1953 Comp., 64-7-367, by Laws 1978, ch. 35, 471.



Section 66-7-368 - Purpose of child restraint device provisions.

66-7-368. Purpose [of child restraint device provisions].

The purpose of this act [66-7-368, 66-7-369 NMSA 1978] is to minimize the likelihood of injury or death to young children riding in certain vehicles.

History: Laws 1983, ch. 252, 1.



Section 66-7-369 - Child passenger restraint; enforcement.

66-7-369. Child passenger restraint; enforcement.

A. A person shall not operate a passenger car, van or pickup truck in this state, except for an authorized emergency vehicle, public transportation or a school bus, unless all passengers less than eighteen years of age are properly restrained.

B. Each person less than eighteen years of age shall be properly secured in a child passenger restraint device or by a safety belt, unless all seating positions equipped with safety belts are occupied, as follows:

(1) children less than one year of age shall be properly secured in a rear-facing child passenger restraint device that meets federal standards, in the rear seat of a vehicle that is equipped with a rear seat. If the vehicle is not equipped with a rear seat, the child may ride in the front seat of the vehicle if the passenger-side air bag is deactivated or if the vehicle is not equipped with a deactivation switch for the passenger-side air bag;

(2) children one year of age through four years of age, regardless of weight, or children who weigh less than forty pounds, regardless of age, shall be properly secured in a child passenger restraint device that meets federal standards;

(3) children five years of age through six years of age, regardless of weight, or children who weigh less than sixty pounds, regardless of age, shall be properly secured in either a child booster seat or an appropriate child passenger restraint device that meets federal standards; and

(4) children seven years of age through twelve years of age shall be properly secured in a child passenger restraint device or by a seat belt.

C. A child is properly secured in an adult seat belt when the lap belt properly fits across the child's thighs and hips and not the abdomen. The shoulder strap shall cross the center of the child's chest and not the neck, allowing the child to sit all the way back against the vehicle seat with knees bent over the seat edge.

D. Failure to be secured by a child passenger restraint device, by a child booster seat or by a safety belt as required by this section shall not in any instance constitute fault or negligence and shall not limit or apportion damages.

History: Laws 1983, ch. 252, 2; 1985, ch. 129, 1; 1991, ch. 192, 7; 2001, ch. 212, 1; 2005, ch. 298, 1.



Section 66-7-370 - Short title.

66-7-370. Short title.

This act [66-7-370 to 66-7-373 NMSA 1978] may be cited as the "Safety Belt Use Act".

History: Laws 1985, ch. 131, 1.



Section 66-7-372 - Safety belt use required; exception.

66-7-372. Safety belt use required; exception.

A. Except as provided by Section 66-7-369 NMSA 1978 and in Subsection B of this section, each occupant of a motor vehicle having a gross vehicle weight of ten thousand pounds or less manufactured with safety belts in compliance with federal motor vehicle safety standard number 208 shall have a safety belt properly fastened about his body at all times when the vehicle is in motion on any street or highway.

B. This section shall not apply to an occupant of a motor vehicle having a gross vehicle weight of ten thousand pounds or less who possesses a written statement from a licensed physician that he is unable for medical reasons to wear a safety belt or to a rural letter carrier of the United States postal service while performing the duties of a rural letter carrier.

History: Laws 1985, ch. 131, 3; 1989, ch. 317, 1; 2001, ch. 191, 1.



Section 66-7-373 - Enforcement programs.

66-7-373. Enforcement programs.

A. Failure to be secured by a child passenger restraint device or by a safety belt as required by the Safety Belt Use Act [66-7-370 NMSA 1978] shall not in any instance constitute fault or negligence and shall not limit or apportion damages.

B. The bureau in cooperation with the state department of public education and the department of health shall, to the extent that funding allows, provide education to encourage compliance with the use of restraint devices in reducing the risk of harm to their users as well as to others.

C. The bureau shall evaluate the effectiveness of the Safety Belt Use Act and shall include a report of its findings in the annual evaluation report on its highway safety plan that it submits to the national highway traffic safety administration and the federal highway administration under 23 U.S.C. 402.

D. The provisions of the Safety Belt Use Act shall be enforced whether or not associated with the enforcement of any other statute.

History: Laws 1985, ch. 131, 4; 1989, ch. 317, 2; 1991, ch. 192, 8; 1993, ch. 349, 1; 2001, ch. 191, 2.



Section 66-7-374 - Texting while driving.

66-7-374. Texting while driving.

A. A person shall not read or view a text message or manually type on a handheld mobile communication device for any purpose while driving a motor vehicle, except to summon medical or other emergency help or unless that device is an amateur radio and the driver holds a valid amateur radio operator license issued by the federal communications commission.

B. The provisions of this section shall not be construed as authorizing the seizure or forfeiture of a handheld mobile communication device. Unless otherwise provided by law, the handheld mobile communication device used in the violation of the provisions of this section is not subject to search by a law enforcement officer during a traffic stop made pursuant to the provisions of this section.

C. As used in this section:

(1) "driving" means being in actual physical control of a motor vehicle on a highway or street and includes being temporarily stopped because of traffic, a traffic light or stop sign or otherwise, but "driving" excludes operating a motor vehicle when the vehicle has pulled over to the side of or off of an active roadway and has stopped at a location in which it can safely remain stationary;

(2) "handheld mobile communication device" means a wireless communication device that is designed to receive and transmit text or image messages, but "handheld mobile communication device" excludes global positioning or navigation systems, devices that are physically or electronically integrated into a motor vehicle and voice-operated or hands-free devices that allow the user to compose, send or read a text message without the use of a hand except to activate, deactivate or initiate a feature or function; and

(3) "text message" means a digital communication transmitted or intended to be transmitted between communication devices and includes electronic mail, an instant message, a text or image communication and a command or request to an internet site; but "text message" excludes communications through the use of a computer-aided dispatch service by law enforcement or rescue personnel.

History: Laws 2014, ch. 5, 1.



Section 66-7-375 - Use of a handheld mobile communication device while driving a commercial motor vehicle.

66-7-375. Use of a handheld mobile communication device while driving a commercial motor vehicle.

A. A person shall not use a handheld mobile communication device for any purpose while driving a commercial motor vehicle except to summon medical or other emergency help or unless that device is an amateur radio and the driver holds a valid amateur radio operator license issued by the federal communications commission. This prohibition is a separate prohibition from the prohibition on texting while driving pursuant to Section 66-7-374 NMSA 1978.

B. The provisions of this section shall not be construed as authorizing the seizure or forfeiture of a handheld mobile communication device. Unless otherwise provided by law, the handheld mobile communication device used in the violation of the provisions of this section is not subject to search by a law enforcement officer during a traffic stop made pursuant to the provisions of this section.

C. As used in this section:

(1) "commercial motor vehicle" means a motor vehicle or combination of motor vehicles used in commerce to transport passengers or property if the motor vehicle:

(a) has a gross combination weight rating of more than twenty-six thousand pounds inclusive of a towed unit with a gross vehicle weight rating of more than ten thousand pounds;

(b) has a gross vehicle weight rating of more than twenty-six thousand pounds;

(c) is designed to transport sixteen or more passengers, including the driver; or

(d) is of any size and is used in the transportation of hazardous materials as provided in 49 CFR Part 383.5;

(2) "driving" means being in actual physical control of a commercial motor vehicle on a highway or street and includes being temporarily stopped because of traffic, a traffic light or stop sign or otherwise; but "driving" excludes a commercial motor vehicle when the vehicle has pulled over to the side of or off of an active roadway and has stopped at a location in which it can safely remain stationary;

(3) "handheld mobile communication device" means a wireless communication device that is designed to receive and transmit text, voice or image messages; provided, however, that "handheld mobile communication device" excludes global positioning or navigation systems; citizen band radios with a handheld microphone operated by a single button or lever; devices that are physically or electronically integrated into a commercial motor vehicle; and voice-operated or hands-free devices that allow the user to compose, send or read a text message or talk without the use of a hand, except to activate, deactivate or initiate a feature or function; and

(4) "text message" means a digital communication transmitted or intended to be transmitted between communication devices and includes electronic mail, an instant message, a text or image communication and a command or request to an internet site; but "text message" excludes communications through the use of a computer-aided dispatch service by law enforcement or rescue personnel.

History: Laws 2016, ch. 63, 1.






Part 5 - WEIGHT AND SIZE LIMITATIONS

Section 66-7-401 - Scope and effect of article part.

66-7-401. Scope and effect of article [part].

A. It is a misdemeanor for any person to drive or move, or for the owner, lessee or other person directing the operation to cause or permit to be driven or moved, on any highway any vehicle or vehicles of a size or weight exceeding the limitations stated in Sections 66-7-401 through 66-7-416 NMSA 1978 or otherwise in violation of said sections, and the maximum size and weight of vehicles herein specified shall be lawful throughout this state, and local authorities shall have no power or authority to alter said limitations except as express authority may be granted in said sections.

B. The provisions of Sections 66-7-401 through 66-7-416 NMSA 1978 governing size, weight and load shall not apply to fire apparatus, road machinery engaged in highway construction or maintenance or to implements of husbandry, including farm tractors, temporarily moved upon a highway, or to a vehicle operated under the terms of a special permit issued as herein provided.

History: 1953 Comp., 64-7-401, enacted by Laws 1978, ch. 35, 472.



Section 66-7-402 - Width of vehicles.

66-7-402. Width of vehicles.

The total outside width of any vehicle or its load, excepting mirrors, shall not exceed eight feet six inches. Safety devices up to three inches on either side of the vehicle and recreational vehicle appurtenances, including retracting awnings, up to six inches on either side of the vehicle are also excepted.

History: 1953 Comp., 64-7-402, enacted by Laws 1978, ch. 35, 473; 1981, ch. 53, 1; 1983, ch. 30, 1; 1991, ch. 160, 18; 2001, ch. 127, 4.



Section 66-7-403 - Projecting loads on passenger vehicles.

66-7-403. Projecting loads on passenger vehicles.

No passenger-type vehicle, except a motorcycle or recreational vehicle shall be operated on any highway with any load carried thereon extending beyond the line of the fenders on the left side of the vehicle nor extending more than six inches beyond the line of the fenders on the right side of the vehicle.

History: 1953 Comp., 64-23-14, enacted by Laws 1955, ch. 37, 3; 1971, ch. 279, 8; recompiled as 1953 Comp., 64-7-403, by Laws 1978, ch. 37, 474; 2001, ch. 127, 5.



Section 66-7-404 - Height and length of vehicles and loads.

66-7-404. Height and length of vehicles and loads.

A. A vehicle shall not exceed a height of fourteen feet.

B. A vehicle shall not exceed a length of forty feet extreme overall dimension and no motor home shall exceed a length of forty-five feet extreme overall dimension, exclusive of front and rear bumpers, except when operated in combination with another vehicle as provided in this section. A bus may exceed a length of forty-five feet when operating on national network highways. A combination of vehicles, unless otherwise exempted in this section, shall not exceed an overall length of sixty-five feet, exclusive of front and rear bumpers.

C. A combination of vehicles coupled together shall not consist of more than two units, except:

(1) a truck tractor and semitrailer shall be permitted to pull one trailer;

(2) a vehicle shall be permitted to pull two units, provided that the middle unit is equipped with brakes and has a weight equal to or greater than the last unit and the total combined gross weight of the towed units does not exceed the manufacturer's stated gross weight of the towing units;

(3) a double or triple saddle-mount or fifth wheel mount of vehicles in transit by driveaway-towaway methods shall be permitted;

(4) vehicles and trailers operated by or under contract for municipal refuse systems;

(5) farm trailers, implements of husbandry and fertilizer trailers operated by or under contract to a farmer or rancher in farming or ranching operations; and

(6) as provided in Subsections D through G of this section.

D. Exclusive of safety and energy conservation devices, refrigeration units and other devices such as coupling devices, vehicles operating a truck tractor semitrailer or truck tractor semitrailer-trailer combinations on the interstate highway system and those qualifying federal aid primary system highways designated by the secretary of the United States department of transportation, pursuant to the federal Surface Transportation Assistance Act of 1982, Public Law 97-424, Section 411, and on those highways designated by the department by rule or regulation with the concurrence of the New Mexico department of transportation may exceed an overall length limitation of sixty-five feet, provided that the length of the semitrailer in a truck tractor semitrailer combination does not exceed fifty-seven feet six inches and the length of the semitrailer or trailer in a truck tractor semitrailer-trailer combination does not exceed twenty-eight feet six inches. The department of public safety shall adopt rules and regulations granting reasonable access to terminals, facilities for food, fuel, repairs and rest and points of loading and unloading for household goods carriers to vehicles operating in combination pursuant to this subsection. As used in this subsection, "truck tractor" means a non-cargo carrying power unit designed to operate in combination with a semitrailer or trailer, except that a truck tractor and semitrailer engaged in the transportation of automobiles may transport motor vehicles on part of the truck tractor.

E. The following combination vehicles are specialized equipment and may exceed an overall length of sixty-five feet pursuant to the Code of Federal Regulations, Title 23, Section 658.13:

(1) automobile transporters;

(2) boat transporters;

(3) beverage semitrailers; and

(4) munitions carriers using dromedary equipment.

F. A saddle-mount vehicle is specialized equipment and may not exceed an overall length of ninety-seven feet pursuant to the Code of Federal Regulations, Title 23, Section 658.13.

G. Notwithstanding any other subsection of this section, a trailer or semitrailer combination of such dimensions as those that were in actual and lawful use in this state on December 1, 1982 may be lawfully operated on the highways of this state.

History: 1953 Comp., 64-7-404, enacted by Laws 1978, ch. 35, 475; 1979, ch. 323, 1; 1983, ch. 256, 1; 1984 (1st S.S.), ch. 9, 2; 1989, ch. 52, 1; 1989, ch. 318, 33; 1991, ch. 160, 19; 1993, ch. 328, 4; 2001, ch. 127, 6 2007, ch. 209, 8.



Section 66-7-405 - Minimum vehicle size.

66-7-405. Minimum vehicle size.

A. It is unlawful to operate on the highways of this state any motor vehicle:

(1) with a wheelbase, between two axles, of less than three feet four inches;

(2) with a motor displacement of less than forty-five cubic centimeters; or

(3) any motorcycle with less than a twenty-five inch seat height measured from the ground to the lowest point on the top of the seat cushion, without a rider.

B. For the purpose of this section, wheelbase shall be measured upon a straight line from center to center of the vehicle axles.

History: 1953 Comp., 64-23-15.1, enacted by Laws 1973, ch. 20, 1; recompiled as 1953 Comp., 64-7-405, by Laws 1978, ch. 35, 476.



Section 66-7-406 - Special load limits.

66-7-406. Special load limits.

A. Subject to the provisions of Sections 66-7-401 through 66-7-416 NMSA 1978 limiting the length of vehicles and loads, the load upon any vehicle operated alone or the load upon the front vehicle of a combination of vehicles shall not extend more than three feet beyond the foremost part of the vehicle, and the load upon any vehicle operated alone or the load upon the rear vehicle of a combination of vehicles shall not extend more than seven feet beyond the rear of the bed or body of the vehicle. For the purposes of this section, the foremost part of a front-end loading solid waste collection vehicle shall include the front-end loading equipment attached to the vehicle.

B. If a vehicle combination consists of a tractor, semitrailer and a trailer, the rear overhang is limited to a maximum of two feet on the trailer and semitrailer and no front overhang.

History: 1953 Comp., 64-7-406, enacted by Laws 1978, ch. 35, 477; 1989, ch. 319, 9; 1997, ch. 94, 1.



Section 66-7-407 - Loads on vehicles.

66-7-407. Loads on vehicles.

A. No vehicle shall be driven or moved on any highway unless the vehicle is so constructed, loaded, secured or covered as to prevent any of its load from dropping, sifting, leaking or otherwise escaping, except that sand may be dropped for the purpose of securing traction or water or other substance may be sprinkled on a roadway in cleaning or maintaining the roadway.

B. No person shall operate on any highway any vehicle or combination of vehicles with any load unless the load and any covering thereon are securely fastened so as to prevent the covering or load from becoming loose, detached or in any manner a hazard to other users of the highway.

History: 1953 Comp., 64-7-407, enacted by Laws 1978, ch. 35, 478; 1989, ch. 319, 10.



Section 66-7-408 - Trailers and towed vehicles.

66-7-408. Trailers and towed vehicles.

A. When one vehicle is towing another the drawbar or other connection shall be of sufficient strength to pull all weight towed thereby. When a combination of vehicles are engaged in transporting poles, pipe, machinery or other objects of structural nature which cannot readily be dismembered, the load shall be distributed so as to equalize the weights on the axle of each vehicle insofar as possible.

B. When one vehicle is towing another and the connection consists of a chain, rope or cable, there shall be displayed upon such connection a white flag or cloth not less than twelve inches square.

History: 1953 Comp., 64-7-408, enacted by Laws 1978, ch. 35, 479.



Section 66-7-409 - Load limits on single axles, wheels and tires.

66-7-409. Load limits on single axles, wheels and tires.

A. Except as provided by Subsection D of this section, the gross weight imposed on the highway by the wheels of any one axle of a vehicle shall not exceed twenty-one thousand six hundred pounds nor shall any one wheel carry a load in excess of eleven thousand pounds.

B. For the purposes of Sections 66-7-401 through 66-7-416 NMSA 1978, a single-axle load is defined as the total load transmitted to the road by all wheels whose centers are included between two parallel transverse vertical planes forty inches or less apart extending across the full width of the vehicle. A tandem axle load is defined as the total load transmitted to the road by all wheels whose centers are included between two parallel transverse vertical planes more than forty inches apart but less than one hundred twenty inches apart, extending across the full width of the vehicle. The allowed load on tandem axles shall not exceed the gross weight given in Section 66-7-410 NMSA 1978 for the respective distance between the axles.

C. No wheel equipped with pneumatic, solid rubber or cushion tires shall carry a load in excess of six hundred pounds for each inch of tire width. The width of pneumatic tires shall be taken at the manufacturer's rating. The width of solid rubber and cushion tires shall be measured at the flange of the rim.

D. The division shall by rule establish standard weight limits for the wheels of any one vehicle axle and any one wheel that allow for the gross weight limitation increases authorized for natural gas vehicles.

History: 1953 Comp., 64-7-409, enacted by Laws 1978, ch. 35, 480; 1993, ch. 328, 5; 2016, ch. 70, 2.



Section 66-7-410 - Gross weight of vehicles and loads.

66-7-410. Gross weight of vehicles and loads.

A. Subject to the limit upon the weight imposed upon the highway through any one axle as set forth in Section 66-7-409 NMSA 1978 and except as provided in Subsection D of this section, the total gross weight with load imposed upon the highway by any one group of two or more consecutive axles of a vehicle or combination of vehicles shall not exceed the gross weight given for the respective distance between the first and last axle of the group of axles measured longitudinally to the nearest foot as set forth in the following table:

Distance in feet between first

and last axles of group

Allowed load in pounds

on group of axles

4

34,320

5

35,100

6

35,880

7

36,660

8

37,440

9

38,220

10

39,000

11

39,780

12

40,560

13

41,340

14

42,120

15

42,900

16

43,680

17

44,460

18

45,240.

B. Except as provided in Subsection D of this section, the total gross weight with load imposed on the highway by any vehicle or combination of vehicles where the distance between the first and last axles is more than eighteen feet shall not exceed that given for the respective distances in the following table:

Distance in feet between first

and last axles of group

Allowed load in pounds

on group of axles

19

53,100

20

54,000

21

54,900

22

55,800

23

56,700

24

57,600

25

58,500

26

59,400

27

60,300

28

61,200

29

62,100

30

63,000

31

63,900

32

64,800

33

65,700

34

66,600

35

67,500

36

68,400

37

69,300

38

70,200

39

71,100

40

72,000

41

72,900

42

73,800

43

74,700

44

75,600

45

76,500

46

77,400

47

78,300

48

79,200

49

80,100

50

81,000

51

81,900

52

82,800

53

83,700

54

84,600

55

85,500

56 or over

86,400.

C. The distance between the centers of the axles shall be measured to the nearest even foot. When a fraction is exactly one-half, the next larger whole number shall be used.

D. The total gross weight with load limitations imposed by this section for any vehicle or combination of vehicles shall be increased by:

(1) four hundred pounds if the vehicle or combination of vehicles uses idle reduction technology; or

(2) if the vehicle is a natural gas vehicle, a standard gross weight limit increase for each axle distance category in this section, established by the division by rule, by an amount equal to the difference between the average weight of the vehicle attributable to its natural gas tank and fuel system and the average weight of a comparable diesel tank and fuel system.

History: 1953 Comp., 64-7-410, enacted by Laws 1978, ch. 35, 481; 2007, ch. 209, 9; 2016, ch. 70, 3.



Section 66-7-411 - Authorized representative may weigh vehicles and require removal of excess loads; graduated penalties.

66-7-411. Authorized representative may weigh vehicles and require removal of excess loads; graduated penalties.

A. A police officer with the New Mexico state police division of the department of public safety, having reason to believe that the weight of a vehicle and load is unlawful, may require the driver to stop and submit to weighing of the vehicle and load by means of either portable or stationary scales and may require the vehicle to be driven to the nearest scales approved by the department of public safety if the scales are within five miles. A police officer shall not require a driver to weigh a vehicle on a private scale.

B. When a police officer with the New Mexico state police division of the department of public safety or a transportation inspector, upon weighing a vehicle or combination, determines that the gross vehicle weight or combination gross vehicle weight exceeds the maximum authorized by Sections 66-7-409 and 66-7-410 NMSA 1978, the officer or inspector shall require the driver or owner of the vehicle or combination to unload that portion of the load necessary to decrease the gross vehicle weight or combination gross vehicle weight to the authorized maximum.

C. A driver of a vehicle who fails or refuses to stop and submit the vehicle and load to weighing or who fails or refuses, when directed by a duly authorized police officer with the New Mexico state police division of the department of public safety or a transportation inspector, upon a weighing of the vehicle, to unload the vehicle and otherwise comply with the provisions of this section is guilty of a misdemeanor.

D. A shipper or a person loading the vehicle who intentionally overloads a vehicle that the shipper or person has reason to believe will travel in that condition upon a public highway is guilty of a misdemeanor and shall be fined in accordance with Section 66-8-116.1 NMSA 1978.

E. In all cases of violations of weight limitations, the penalties shall be assessed and imposed in accordance with Section 66-8-116.1 NMSA 1978.

History: 1953 Comp., 64-7-411, enacted by Laws 1978, ch. 35, 482; 1980, ch. 56, 1; 1991, ch. 160, 20; 2003, ch. 141, 2; 2007, ch. 209, 10; 2015, ch. 3, 36.



Section 66-7-412 - Special farm permits.

66-7-412. Special farm permits.

The New Mexico state police division of the department of public safety shall have the authority to issue special permits at all ports of entry where registration stations or places where inspection and registration services are maintained by the New Mexico state police division to all implements of husbandry using the highways, including farm tractors, and to the instrumentalities or vehicles that may be carrying the implements of husbandry, including farm tractors, when the securing of these permits is required by law.

History: 1953 Comp., 64-23-21.1, enacted by Laws 1959, ch. 247, 1; 1967, ch. 97, 25; 1977, ch. 250, 68; recompiled as 1953 Comp., 64-7-412, by Laws 1978, ch. 35, 483; 2003, ch. 141, 3; 2015, ch. 3, 37.



Section 66-7-413 - Permits for excessive size and weight; special notification required on movement of manufactured homes.

66-7-413. Permits for excessive size and weight; special notification required on movement of manufactured homes.

A. The department of public safety and local highway authorities may, in their discretion, upon application in writing and good cause being shown, issue a special permit in writing authorizing the applicant to operate or move a vehicle or load of a size or weight exceeding the maximum specified in Sections 66-7-401 through 66-7-416 NMSA 1978 on a highway under the jurisdiction of the state transportation commission or local authorities. Except for the movement of manufactured homes, a permit may be granted, in cases of emergency, for the transportation of loads on a certain unit or combination of equipment for a specified period of time not to exceed one year, and the permit shall contain the route to be traversed, the type of load to be transported and any other restrictions or conditions deemed necessary by the body granting the permit. In every other case, the permit shall be issued for a single trip and may designate the route to be traversed and contain any other restrictions or conditions deemed necessary by the body granting the permit. Every permit shall be carried in the vehicle to which it refers and shall be opened for inspection to any peace officer. It is a misdemeanor for a person to violate a condition or term of the special permit.

B. The department of public safety shall promulgate rules in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978] pertaining to safety practices, liability insurance and equipment for escort vehicles provided by the motor carrier and for escort vehicles provided by a private business in this state.

(1) The department of public safety shall provide the escort personnel with a copy of applicable rules and shall inspect the escort vehicles for the safety equipment required by the rules. If the escort vehicles and personnel meet the requirements set forth in the rules, the department of public safety shall issue the special permit.

(2) The movement of vehicles upon the highways of this state requiring a special permit and required to use an escort of the type noted in Paragraph (1) of this subsection is subject to department of public safety authority and inspection at all times.

(3) The department of transportation shall conduct engineering investigations and engineering inspections to determine which four-lane highways are safe for the operation or movement of manufactured homes without an escort. After making that determination, the department of transportation shall hold public hearings in the area of the state affected by the determination, after which it may adopt rules designating those four-lane highways as being safe for the operation or movement of manufactured homes without an escort. If a portion of such a four-lane highway lies within the boundaries of a municipality, the department of transportation, after obtaining the approval of the municipal governing body, shall include such portions in its rules.

C. Except for the movement of manufactured homes, special permits may be issued for a single vehicle or combination of vehicles by the department of public safety for a period not to exceed one year for a fee of two hundred fifty dollars ($250). The special permits may allow excessive height, length and width for a vehicle or combination of vehicles or load thereon and may include a provision for excessive weight if the weight of the vehicle or combination of vehicles is not greater than one hundred forty thousand pounds. Utility service vehicles, operating with special permits pursuant to this subsection, shall be exempt from prohibitions or restrictions relating to hours or days of operation or restrictions on movement because of poor weather conditions.

D. Special permits for a single trip for a vehicle or combination of vehicles or load thereon of excessive weight, width, length and height may be issued by the department of public safety for a single vehicle for a fee of twenty-five dollars ($25.00) plus the product of two and one-half cents ($.025) for each two thousand pounds in excess of eighty-six thousand four hundred pounds or major fraction thereof multiplied by the number of miles to be traveled by the vehicle or combination of vehicles on the highways of this state.

E. If a vehicle for which a permit is issued pursuant to this section is a manufactured home, the department of public safety or local highway authority issuing the permit shall furnish the following information to the property tax division of the taxation and revenue department, which shall forward the information:

(1) to the county assessor of a county from which a manufactured home is being moved, the date the permit was issued, the location being moved from, the location being moved to if within the same county, the name of the owner of the manufactured home and the identification and registration numbers of the manufactured home;

(2) to the county assessor of any county in this state to which a manufactured home is being moved, the date the permit was issued, the location being moved from, the location being moved to, the name of the owner of the manufactured home and the registration and identification numbers of the manufactured home; and

(3) to the owner of a manufactured home having a destination in this state, notification that the information required in Paragraphs (1) and (2) of this subsection is being given to the respective county assessors and that manufactured homes are subject to property taxation.

F. Except as provided in Subsection G of this section, if the movement of a manufactured home originates in this state, a permit shall not be issued pursuant to Subsection E of this section until the owner of the manufactured home or the authorized agent of the owner obtains and presents to the department of public safety proof that a certificate has been issued by the county assessor or treasurer of the county in which the manufactured home movement originates showing that either:

(1) all property taxes due or to become due on the manufactured home for the current tax year or any past tax years have been paid, except for manufactured homes located on an Indian reservation; or

(2) liability for property taxes on the manufactured home does not exist for the current tax year or a past tax year, except for manufactured homes located on an Indian reservation.

G. The movement of a manufactured home from the lot or business location of a manufactured home dealer to its destination designated by an owner-purchaser is not subject to the requirements of Subsection F of this section if the manufactured home movement originates from the lot or business location of the dealer and the manufactured home was part of the dealer's inventory prior to the sale to the owner-purchaser; however, the movement of a manufactured home by a dealer or the dealer's authorized agent as a result of a sale or trade-in from a nondealer-owner is subject to the requirements of Subsection F of this section whether the destination is the business location of a dealer or some other destination.

H. A permit shall not be issued pursuant to this section for movement of a manufactured home whose width exceeds eighteen feet with no more than a six-inch roof overhang on the left side or twelve inches on the right side in addition to the eighteen-foot width of the manufactured home. Manufactured homes exceeding the limitations of this section shall only be moved on dollies placed on the front and the rear of the structure.

I. The secretary of public safety may by rule provide for movers of manufactured homes to self-issue permits for certain sizes of manufactured homes over specific routes. The cost of a permit shall not be less than twenty-five dollars ($25.00).

J. The secretary of public safety may provide by rule for dealers of implements of husbandry to self-issue permits for the movement of certain sizes of implements of husbandry from the lot or business location of the dealer over specific routes with specific escort requirements, if necessary, to a destination designated by an owner-purchaser or for purposes of a working demonstration on the property of a proposed owner-purchaser. The department of public safety shall charge a fee for each self-issued permit not to exceed fifteen dollars ($15.00).

K. A private motor carrier requesting an oversize or overweight permit shall provide proof of insurance in at least the following amounts:

(1) bodily injury liability, providing:

(a) fifty thousand dollars ($50,000) for each person; and

(b) one hundred thousand dollars ($100,000) for each accident; and

(2) property damage liability, providing twenty-five thousand dollars ($25,000) for each accident.

L. A motor carrier requesting an oversize permit shall produce a copy of a warrant or a single state registration receipt as evidence that the motor carrier maintains the insurance minimums prescribed by the public regulation commission.

M. The department of public safety may provide by rule the time periods during which a vehicle or load of a size or weight exceeding the maximum specified in Sections 66-7-401 through 66-7-416 NMSA 1978 may be operated or moved by a motor carrier on a highway under the jurisdiction of the state transportation commission or local authorities.

N. An applicant for a special permit to operate a vehicle or combination of vehicles with a gross weight not exceeding ninety-six thousand pounds within six miles of the port of entry at the border with Mexico at Santa Teresa or within a circular quadrant starting at that port of entry with an east boundary line running due north twelve miles from the Santa Teresa port of entry to a point, then along an arc to the west with a twelve-mile radius and central angle of approximately ninety degrees to a point on the international boundary with Mexico, then returning due east twelve miles to the starting point at that port of entry, and twelve miles of other ports of entry on the border with Mexico shall not be required to demonstrate to the department of public safety that the load cannot be reduced as a condition of the issuance of the permit.

O. Revenue from fees for special permits authorizing vehicles and loads of excessive size or weight to operate or move upon a highway under the jurisdiction of the state transportation commission or local authorities shall be collected for the department of transportation and transferred to the state road fund.

History: 1953 Comp., 64-7-413, enacted by Laws 1978, ch. 35, 484; 1980, ch. 61, 1; 1983, ch. 295, 31; 1986, ch. 82, 1; 1990, ch. 21, 3; 1993, ch. 104, 1; 1995, ch. 135, 22; 2003, ch. 141, 4; 2003, ch. 142, 23; 2003, ch. 359, 42; 2003, ch. 361, 1; 2003 (1st S.S.), ch. 3, 21; 2005, ch. 258, 4; 2007, ch. 209, 11; 2011, ch. 58, 1; 2015, ch. 48, 2.



Section 66-7-413.1 - Hay transportation; excessive size; special permit allowance.

66-7-413.1. Hay transportation; excessive size; special permit allowance.

A vehicle used to transport loads of hay greater than one hundred two inches wide may be issued a special permit to transport loads pursuant to Section 66-7-413 NMSA 1978; provided that the vehicle is marked on the front and the rear with "OVERSIZED LOAD" signs. The area covered by the special permit shall be specified on the permit.

History: 1978 Comp., 66-7-413.1, enacted by Laws 1985, ch. 4, 1; 1993, ch. 328, 6; 1995, ch. 28, 1; 1995, ch. 135, 23; 2012, ch. 2, 1.



Section 66-7-413.2 - Engineering investigations for vehicles in excess of one hundred seventy thousand pounds.

66-7-413.2. Engineering investigations for vehicles in excess of one hundred seventy thousand pounds.

A. All vehicles with a gross vehicle weight in excess of one hundred seventy thousand pounds shall require a special permit as provided for in Section 66-7-413 NMSA 1978, and no such permit shall be issued unless:

(1) an engineering investigation and review have been conducted to:

(a) establish whether the move could be made without visible or documented damages to the portion of road or bridges upon which the move is to be made;

(b) establish whether the move could be made without visible or documented damages to any private facilities along the road upon which the move is to be made; and

(c) estimate the cost for any necessary modifications the move may cause; and

(2) when required, the applicant has submitted to the New Mexico state police division of the department of public safety and the local highway authorities all pertinent information requested of the applicant by the New Mexico state police division. If the submitted data are not acceptable to the department of transportation, the applicant will be advised by the New Mexico state police division that engineering investigations will be conducted by the department of transportation, and the cost incurred by the department of transportation will be paid by the applicant as an added cost to the permit fee.

B. The New Mexico state police division shall adopt the necessary rules and regulations for the development of data for an investigation to determine whether to issue any special permit pursuant to Section 66-7-413 NMSA 1978.

C. The applicant or the applicant's employer shall pay the costs for any modifications to the road, bridges or private facilities along the road that the New Mexico state police division has determined are necessary for the issuance of the special permit and the costs for any damages to the road or bridges that are the result of the move and the fault of the mover and not the New Mexico state police division.

D. Any person who violates the provisions of Subsection A of this section is guilty of a misdemeanor and shall be punished by a fine of not more than one thousand dollars ($1,000) or imprisonment for a definite term not to exceed six months, or both.

E. Nothing contained in this section shall limit in any manner the authority of the state, a county, a municipality or a political subdivision to collect damages for any unlawful use of highways as provided by law.

History: Laws 1989, ch. 291, 1; 2003, ch. 141, 5; 2015, ch. 3, 38.



Section 66-7-413.4 - Permits for excessive weight.

66-7-413.4. Permits for excessive weight.

A. In addition to the authority granted in Section 66-7-413 NMSA 1978, the New Mexico state police division of the department of public safety may issue special permits authorizing an increase of up to twenty-five percent in axle weight for liquid hauling tank vehicles whenever the liquid hauling tank vehicles would have to haul less than a full tank under the maximum weights authorized in Sections 66-7-409 and 66-7-410 NMSA 1978. A special permit under this section may be issued for a single trip or for a year. The fee for the permits shall be thirty-five dollars ($35.00) for a single-trip permit and one hundred twenty dollars ($120) for an annual permit. Revenue from the permit fee shall be used to build, maintain, repair or reconstruct the highways and bridges of this state. Revenue from the permit shall be collected for the department of transportation and transferred to the state road fund.

B. The special permits authorized by this section shall not be valid for transportation of excessive weights on the interstate system as currently defined in federal law or as that system may be defined in the future. A special permit issued pursuant to this section shall not be valid for gross vehicle weights in excess of eighty-six thousand four hundred pounds or for a combination vehicle.

C. If the federal highway administration of the United States department of transportation gives official notice that money will be withheld or that this section violates the grandfather provision of 23 USCA 127, the secretary may withdraw all special permits and discontinue issuance of all special permits authorized in this section until such time that final determination is made. If the final determination allows the state to issue the special permits without sanction of funds or weight tables, the secretary shall reissue the special permits previously withdrawn and make the special permits available pursuant to this section.

History: Laws 2001, ch. 20, 2; 2003 (1st S.S.), ch. 3, 22; 2015, ch. 3, 39.



Section 66-7-413.5 - Exemption; vehicles used to transport seed cotton modules; limitations.

66-7-413.5. Exemption; vehicles used to transport seed cotton modules; limitations.

A. A seed cotton module transport vehicle may transport loads without securing a permit or escort if:

(1) the vehicle is:

(a) no wider than nine feet;

(b) no longer than forty-eight feet; and

(c) no higher than fourteen feet six inches;

(2) the load is not transported for a distance greater than one hundred miles;

(3) the gross vehicle weight of the vehicle is less than fifty-nine thousand four hundred pounds;

(4) the vehicle is marked on the front and the rear with "OVERSIZED LOAD" signs; and

(5) the vehicle is not operated on highways for which a more strict size or weight limitation is required by federal law.

B. If the owner of a seed cotton module transport vehicle transports a load of more than fifty-nine thousand four hundred pounds, the owner is liable to the state, county or municipality for damage to a highway, street, road or bridge caused by the weight of the load and transport.

C. If the seed cotton module transport vehicle is not operated on routes identified by the state highway and transportation department as having deficient bridge structures, the owner or operator shall obtain and have in possession the deficient bridge information from the department on an annual basis.

D. As used in this section, "seed cotton module transport vehicle" means a motor vehicle, trailer or combination of motor vehicle with trailer used exclusively to transport a seed cotton module.

History: Laws 2003, ch. 333, 1.



Section 66-7-413.6 - Multiple trip special permit allowance; vehicles used to transport oilfield equipment; limitations.

66-7-413.6. Multiple trip special permit allowance; vehicles used to transport oilfield equipment; limitations.

A. An oilfield equipment transport vehicle may be issued a special permit to transport loads for multiple trips pursuant to Section 66-7-413 NMSA 1978. The area covered by the special permit shall be specified on the permit.

B. The multiple trip special permits for oilfield equipment transport vehicles may be issued for a load with a maximum width not to exceed twenty-two feet, a maximum height not to exceed twenty feet and a maximum length not to exceed one hundred ten feet; provided that:

(1) any load wider than twenty feet and higher than eighteen feet requires:

(a) a private escort; and

(b) a survey of the route for clearance of any overhead structures and width clearances prior to undertaking the move;

(2) the gross vehicle weight of the loaded vehicle is less than one hundred forty thousand pounds;

(3) the vehicle is marked on the front and the rear with "OVERSIZED LOAD" signs; and

(4) the vehicle is not operated on highways for which a more strict size or weight limitation is required by federal law.

C. The oilfield equipment transport vehicle shall not be operated on routes identified by the department of transportation as having deficient bridge structures. The owner or operator of the oilfield equipment transport vehicle shall obtain and have in its possession the deficient bridge information from the department, which shall be updated annually.

D. As used in this section, "oilfield equipment transport vehicle" means a motor vehicle, trailer or combination of a motor vehicle with a trailer used exclusively for hauling equipment or materials used in the production of oil or gas.

History: Laws 2007, ch. 43, 1.



Section 66-7-413.7 - Multiple trip special permit allowance; fee; vehicles used to transport agricultural products; limitations.

66-7-413.7. Multiple trip special permit allowance; fee; vehicles used to transport agricultural products; limitations.

A. An agricultural product transport vehicle may be issued a special permit for an annual fee of two hundred fifty dollars ($250) to transport loads for multiple trips pursuant to Section 66-7-413 NMSA 1978. The area covered by the special permit shall be specified on the permit.

B. The multiple trip special permits for agricultural product transport vehicles may be issued for up to five thousand pounds over the gross vehicle weight pursuant to Section 66-7-410 NMSA 1978.

C. An agricultural product transport vehicle shall not be operated on highways for which a more strict size or weight limitation is required by federal law.

D. An agricultural product transport vehicle shall not be operated on routes identified by the department as having deficient bridge structures. The owner or operator of the agricultural product transport vehicle shall obtain and have in the owner's or operator's possession a copy of the restrictions imposed by the state transportation commission pursuant to Section 66-7-415 NMSA 1978 regarding the size and weight of vehicles operated on a highway under the jurisdiction of that commission.

E. As used in this section, "agricultural product transport vehicle" means a motor vehicle, freight trailer or utility trailer or a combination thereof used exclusively for hauling agricultural products harvested in an agricultural area that lies within New Mexico or within New Mexico and in an adjacent state.

History: Laws 2008, ch. 63, 2.



Section 66-7-413.8 - Multiple-trip permit for specialized haul vehicles.

66-7-413.8. Multiple-trip permit for specialized haul vehicles.

A special multiple-trip permit may be issued for a single vehicle with a load in excess of the weight allowed in Section 66-7-410 NMSA 1978 if:

A. the vehicle has an overall length of not more than forty feet and contains a group of four to seven axles having a distance in feet between the first and last axle of at least twenty feet but not greater than thirty-six feet;

B. the weight imposed upon the highway through any one axle of the vehicle does not exceed that allowed in Section 66-7-409 NMSA 1978;

C. the weight imposed upon the highway through a tandem axle of the vehicle does not exceed thirty-four thousand pounds. For the purpose of this subsection, "tandem axle" means two or more consecutive axles whose centers may be included between parallel transverse vertical planes spaced more than forty inches and not more than ninety-six inches apart, extending across the full width of the vehicle;

D. the total gross weight imposed upon the highway on a group of two or more consecutive axles of the vehicle shall not exceed the weight computed using and listed in the following formula and table, but in no case greater than eighty thousand pounds:

(1) W = 500(LN/(N-1) + 12N + 36), where:

W = maximum overall gross

weight on the group;

L = distance in feet between

the extremes of any group of

two or more consecutive axles

measured longitudinally to the

nearest foot; and

N = number of axles in the

group under consideration; and

(2)

L (feet)

W (pounds)

4 axles

5 axles

6 axles

7 axles

20

21

22

23

24

25

26

27

28

29

30

31

32

33

34

35

36

55,500

56,000

56,500

57,500

58,000

58,500

59,500

60,000

60,500

61,500

62,000

62,500

63,500

64,000

64,500

65,500

66,000

60,500

61,000

61,500

62,500

63,000

63,500

64,000

65,000

65,500

66,000

66,500

67,500

68,000

68,500

69,000

70,000

70,500

66,000

66,500

67,000

68,000

68,500

69,000

69,500

70,000

71,000

71,500

72,000

72,500

73,000

74,000

74,500

75,000

75,500

74,000

74,500

75,000

75,500

76,500

77,000

77,500

78,000

78,500

79,000

80,000

80,000

80,000;

and

E. other requirements are met as established by rule of the secretary of public safety, including the payment of a reasonable permit fee.

History: Laws 2015, ch. 49, 1.



Section 66-7-414 - Exemptions; implements of husbandry.

66-7-414. Exemptions; implements of husbandry.

A. No permit or fee required under Section 66-7-413 NMSA 1978 is necessary for implements of husbandry, including farm tractors and farm trailers when not more than two such farm trailers are towed in tandem, being moved during daylight hours within a county or an adjacent county for a total distance, one way, of not more than fifty miles on any highway:

(1) crossing the farm property of the owner; or

(2) running between separate farm property of the owner.

B. Any person responsible for the movement of implements of husbandry under the provisions of this section shall comply with all safety precautions set forth in the Motor Vehicle Code [66-1-1 NMSA 1978] and in regulations of the state highway commission.

History: 1953 Comp., 64-7-414, enacted by Laws 1978, ch. 35, 485; 1979, ch. 323, 2.



Section 66-7-415 - When the state transportation commission or local authorities may restrict right to use streets.

66-7-415. When the state transportation commission or local authorities may restrict right to use streets.

A. Local authorities, with respect to streets under their jurisdiction, may also, by ordinance or resolution, prohibit the operation of trucks or other commercial vehicles or may impose limitations as to size or weight, on designated streets in areas that are primarily residential or that pass by educational or medical facilities or on streets that are not designed or constructed for heavy weight vehicles, which prohibitions and limitations shall be designated by appropriate signs placed on the street.

B. The local authority enacting an ordinance or resolution shall erect or cause to be erected and maintained signs designating the provisions of the ordinance or resolution at each end of that portion of the street affected, and the ordinance or resolution shall not be effective until signs are erected and maintained and notice given in writing to the nearest officer or employee of the New Mexico state police division of the department of public safety authorized to issue special permits.

C. The state transportation commission shall likewise have authority, as granted to local authorities in Subsections A and B of this section, to determine by resolution and to impose restrictions as to the size and weight of vehicles operated upon any highways under the jurisdiction of the commission, and such restrictions shall be effective upon the passage of a resolution and when signs giving notice thereof are erected upon the highway or portion of any highway affected by the resolution. The commission shall deliver a copy of all restrictions adopted by it to the New Mexico state police division of the department of public safety.

History: 1953 Comp., 64-23-23, enacted by Laws 1955, ch. 37, 12; 1967, ch. 97, 27; 1977, ch. 250, 70; recompiled as 1953 Comp., 64-7-415, by Laws 1978, ch. 35, 486; 2003, ch. 142, 24; 2015, ch. 3, 40; 2015, ch. 48, 1.



Section 66-7-416 - Liability for damage; unlawful use of highways; penalties.

66-7-416. Liability for damage; unlawful use of highways; penalties.

A. The public highways in the state are dedicated to the reasonable use thereof by the public.

B. It shall be unlawful for any person to injure or damage any public highway or street or any bridge, culvert, sign, signpost or structure upon or used or constructed in connection with any public highway or street for the protection thereof or for protection or regulation of traffic thereon by any unsual [unusual], improper or unreasonable use thereof, or by the careless driving or use of any vehicle thereon, or by willful mutilation, defacing or destruction thereof.

C. It shall be considered unreasonable use of any bridge or structure to operate or conduct upon or over the same any vehicle, tractor or engine, not in accordance with Sections 66-7-401 through 66-7-416 NMSA 1978.

D. It shall be considered unreasonable use of any improved highway, roadway or street, to operate, drive or haul thereon any truck, tractor or engine in such manner or at times when the surface thereof is in a soft or plastic condition and the road or portion thereof has been closed pursuant to law, or by order of the state highway department.

E. It shall be unlawful to erect or maintain any fence or any other structure across any street, highway or roadway without written permit from the authorities having control thereof.

F. Any person violating any provision of this section shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100), or by imprisonment in the county jail not less than five days nor more than thirty days or by both such fine and imprisonment, and the operator and the owner of such vehicle, truck, tractor or engine from whom the driver or operator has permitted possession at the time thereof shall be jointly and severally liable to the state, county or municipality as the case may be for the actual damage caused by the operation, conducting or hauling thereof over any public highway, street, bridge, culvert or structure in violation of any provision of this act to be collected by suit brought in the name of the state, county or municipality having control of such highway or street; and such vehicle, truck, tractor or engine may be attached and held to satisfy and [any] judgment for such damages.

G. The proceeds of any such judgment shall be paid to the treasurer of the state, or of such county or municipality and placed to the credit of a fund for the construction and improvement of roads or streets.

History: 1953 Comp., 64-7-416, enacted by Laws 1978, ch. 35, 487.






Part 6 - TRAFFIC SAFETY

Section 66-7-501 - Short title.

66-7-501. Short title.

Sections 66-7-501 through 66-7-513 NMSA 1978 may be cited as the "Traffic Safety Act".

History: 1953 Comp., 64-7-501, enacted by Laws 1978, ch. 35, 488; 2003, ch. 148, 1.



Section 66-7-502 - Legislative intent.

66-7-502. Legislative intent.

A. The legislature declares that there should be accurate information about the causes of traffic accidents which result in fatalities and in serious injuries on the highways of this state.

B. Special accident-investigation units have made valuable discoveries of the incidence of driver intoxication and of mechanical defects in motor vehicle accidents. The legislature intends to promote and encourage the work of accident-investigation units.

History: 1953 Comp., 64-33-2, enacted by Laws 1976 (S.S.), ch. 8, 2; recompiled as 1953 Comp., 64-7-502, by Laws 1978, ch. 35, 489.



Section 66-7-503 - Definitions.

66-7-503. Definitions.

As used in the Traffic Safety Act:

A. "bureau" means the traffic safety bureau of the department;

B. "chief" means the administrative head of the bureau;

C. "committee" means the advisory committee to the bureau; and

D. "department" means the state highway and transportation department.

History: 1953 Comp., 64-7-503, enacted by Laws 1978, ch. 35, 490; 1987, ch. 268, 28.



Section 66-7-504 - Bureau; creation; administrative head.

66-7-504. Bureau; creation; administrative head.

A. There is created within the department the "traffic safety bureau". The chief shall receive no additional salary because of his activity as chief of the bureau.

B. The department shall employ such personnel and hire such consultants as are required to carry out the provisions of the Traffic Safety Act.

History: 1953 Comp., 64-7-504, enacted by Laws 1978, ch. 35, 491; 1987, ch. 268, 29.



Section 66-7-505 - Advisory committee; creation; members; terms.

66-7-505. Advisory committee; creation; members; terms.

A. There is created a five-member advisory committee to the bureau. The chief is, ex officio, the chair and a voting member of the committee. The governor shall appoint three members, to terms coterminous with the governor's tenure, who shall have the following qualifications:

(1) one member who is representative of the law enforcement agencies of this state;

(2) one member who is representative of the school bus transportation function of the public education department; and

(3) one member who is representative of the New Mexico state police division of the department of public safety.

B. Appointees who are public officers or public employees shall be compensated for attendance at meetings according to the Per Diem and Mileage Act. Appointees who are not public officers or employees shall be compensated for attendance at meetings in commensurate amount.

History: 1953 Comp., 64-7-505, enacted by Laws 1978, ch. 35, 492; 1987, ch. 268, 30; 2007, ch. 319, 62; 2015, ch. 3, 41.



Section 66-7-506 - Bureau; functions; powers; duties.

66-7-506. Bureau; functions; powers; duties.

The bureau shall have the following powers and duties:

A. organize, plan and conduct a statewide program of activities designed to prevent accidents and to reduce the incidence of DWI in New Mexico;

B. coordinate activities and programs of the departments, divisions and agencies of this state now engaged in promoting traffic safety;

C. provide accident prevention information and publicity to all appropriate media of information and develop other means of public information;

D. cooperate with all public and private agencies and organizations interested in the promotion of traffic safety and accident prevention;

E. serve as a clearinghouse for all traffic safety materials and information used throughout this state;

F. cooperate in promoting research, special studies and analysis of problems concerning the safety and welfare of the citizens of New Mexico;

G. cooperate fully with national safety organizations in bringing about greater effectiveness in nationwide accident prevention activities and programs;

H. make studies and suitable recommendations, through the chief and the secretary of transportation, to the legislature concerning safety regulations and laws;

I. prepare and submit each year a written report to the governor concerning the activities of the bureau and activities concerning assistance to local organizations and officials;

J. institute and administer a statewide motorcycle training program funded as provided for in Section 66-10-10 NMSA 1978;

K. institute and administer an accident prevention course for elderly drivers as provided for in Section 59A-32-14 NMSA 1978;

L. cooperate with the public education department to develop a regulatory framework for instructional and administrative processes, including licensure requirements for instructors, and a curriculum for instruction in defensive driving with a DWI education and prevention component to be offered statewide in secondary schools as an elective;

M. institute and administer a DWI prevention and education program for elementary and secondary school students, funded as provided for in Section 66-5-35 NMSA 1978;

N. include at least two hours of DWI prevention and education training in all driver education courses approved by the bureau; and

O. include a DWI recidivism prevention component in all driver rehabilitation programs for alcohol or drugs approved by the bureau.

History: 1953 Comp., 64-7-506, enacted by Laws 1978, ch. 35, 493; 1987, ch. 268, 31; 1989, ch. 164, 2; 1993, ch. 68, 44; 2007, ch. 201, 1.



Section 66-7-506.1 - DWI prevention and education program; organ donation.

66-7-506.1. DWI prevention and education program; organ donation.

DWI prevention and education programs for instruction permits and driver's licenses shall include information on organ donation and the provisions of the Jonathan Spradling Revised Uniform Anatomical Gift Act [24-6B-1 NMSA 1978].

History: Laws 2000, ch. 54, 11; 2007, ch. 323, 34.



Section 66-7-507 - Approval of accident-investigation programs; privacy of victims.

66-7-507. Approval of accident-investigation programs; privacy of victims.

A. The bureau is authorized to conduct a study into the practices and procedures of accident-investigation units functioning in this state to determine whether such practices and procedures are aiding the citizens of this state in the discovery of the causes of motor vehicle accidents. If, at the conclusion of a study made of a particular unit, the bureau determines that the practices and procedures of such unit are of a beneficial nature, it shall designate the unit as an "approved accident-investigation unit" and shall send notice of this designation to such public agencies as it may determine.

B. Any unit designated as an approved accident-investigation unit shall receive, upon its request, assistance and data from any department, division, board, bureau, commission or other agency of the state, or of any political subdivision of the state, or any public or private hospital, which will enable the unit to carry out its investigation relating to accidents and accident causes. The privacy of accident victims shall be protected in any disclosure to the unit, by using the method of case numbers rather than identification by name.

History: 1953 Comp., 64-7-507, enacted by Laws 1978, ch. 35, 494.



Section 66-7-508 - Confidentiality of records.

66-7-508. Confidentiality of records.

All records of an approved accident-investigation unit shall be confidential and shall not be available to any person other than a member or employee of the unit. A member or employee of the approved unit charged with the custody of the records and reports shall not be required to produce these records or reports or evidence of anything contained in them in any legal action or other proceedings.

History: 1953 Comp., 64-33-8, enacted by Laws 1976 (S.S.), ch. 8, 8; recompiled as 1953 Comp., 64-7-508, by Laws 1978, ch. 35, 495.



Section 66-7-509 - Annual reports.

66-7-509. Annual reports.

An approved accident-investigation unit shall make an annual report to the bureau, the governor and the legislature not later than January 1 of the calendar year following such designation of approval, and this report shall contain the unit's findings and recommendations as to the formulation of effective methods and means to reduce motor vehicle accidents within New Mexico.

History: 1953 Comp., 64-7-509, enacted by Laws 1978, ch. 35, 496.



Section 66-7-510 - Bureau; information request.

66-7-510. Bureau; information request.

The chief, with the approval of the director, may request all information pertinent to the traffic safety program of the bureau in the performance of its duties and functions, and this information shall be furnished by any officer, agent or employee of the state.

History: 1953 Comp., 64-7-510, enacted by Laws 1978, ch. 35, 497.



Section 66-7-511 - Acceptance of gifts; function of advisory committee.

66-7-511. Acceptance of gifts; function of advisory committee.

A. The bureau, with the approval of the governor, may accept on behalf of the state any gift, grant or money given to the bureau for any and all purposes specified in the Traffic Safety Act. Any special grant shall be held by the state treasurer in a special fund and shall be expended in accordance with the terms of the gift or grant upon proper voucher and warrant drawn by the director of [or] his designated agent.

B. The advisory committee, upon the call of the chairman, shall convene and shall undertake the study and evaluation of all applications for federal grants pertaining to traffic safety programs or affairs. The advisory committee shall make its findings and recommendations available to the chief in the form of minutes or written report. Whereupon the committee shall adjourn, awaiting the call of the chair.

History: 1953 Comp., 64-7-511, enacted by Laws 1978, ch. 35, 498.



Section 66-7-512 - Traffic safety education and enforcement fund created.

66-7-512. Traffic safety education and enforcement fund created.

A. There is created in the state treasury the "traffic safety education and enforcement fund". The fund shall be invested in accordance with the provisions of Section 6-10-10 NMSA 1978 and all income earned on the fund shall be credited to the fund.

B. The traffic safety education and enforcement fund shall be used to institute and promote a statewide program of traffic safety through education and enforcement to reduce serious and fatal traffic accidents and to provide for the purchase of equipment and support services as are necessary to establish and maintain the program.

C. No less than fifty percent of the money deposited in the traffic safety education and enforcement fund shall be allocated to the law enforcement agency that issued the citation, provided the agency has submitted a traffic safety program plan that is approved by the traffic safety bureau of the state highway and transportation department. Law enforcement agencies shall use the money allocated from the fund to purchase equipment, including equipment for making fingerprint impressions of all persons arrested for or convicted of driving while under the influence of intoxicating liquor or drugs, and support services as are necessary to establish and maintain a traffic safety program.

D. No less than twenty percent of the money deposited in the traffic safety education and enforcement fund shall be allocated to institute and promote traffic safety education programs.

E. The balance of the money deposited in the traffic safety education and enforcement fund shall be allocated to existing traffic safety programs.

F. The traffic safety bureau of the state highway and transportation department shall adopt all rules, regulations and policies necessary to administer a statewide traffic program.

G. All money credited to the traffic safety education and enforcement fund shall be appropriated to the traffic safety bureau of the state highway and transportation department for the purpose of carrying out the provisions of this section and shall not revert to the general fund.

History: Laws 1990, ch. 57, 1; 1997, ch. 242, 4.



Section 66-7-513 - Safe routes to school program.

66-7-513. Safe routes to school program.

A. The "safe routes to school program" is created within the department to increase and make safer a student's ability to walk or ride a bicycle to school.

B. The program may be established to:

(1) provide assistance to the state, counties and municipalities to identify school route hazards and implement engineering improvements, including:

(a) installing sidewalks;

(b) painting crosswalks and other street and sidewalk areas;

(c) installing traffic signals;

(d) making street improvements;

(e) providing lighting;

(f) providing bus shelters, particularly in isolated or rural areas;

(g) cutting curbs for access for persons with significant mobility limitation; and

(h) other safety improvements;

(2) develop criteria, in conjunction with the department's bicycle, pedestrian and equestrian committee, school districts and law enforcement agencies and with input from parents, teachers and school administrators, to be used in evaluating the applications of the program; and

(3) include information about the safe routes to school program in public awareness campaigns about traffic safety.

History: Laws 2003, ch. 148, 2; 2007, ch. 319, 63.









Article 8 - Crimes, Penalties and Procedure

Part 1 - OFFENSES RELATING TO REGISTRATION

Section 66-8-1 - Fraudulent applications.

66-8-1. Fraudulent applications.

Any person who fraudulently uses a false or fictitious name in any application for the registration of a vehicle or a certificate of title, or knowingly makes a false statement, or knowingly conceals a material fact or otherwise commits a fraud in any such application shall upon conviction be punished by a fine of not more than one thousand dollars ($1,000) or by imprisonment for not more than one year or both.

History: 1953 Comp., 64-8-1, enacted by Laws 1978, ch. 35, 499.



Section 66-8-1.1 - Fraud related to the issuance of documents by the department; penalties.

66-8-1.1. Fraud related to the issuance of documents by the department; penalties.

A. It is a felony for a department employee or private retail agent or other contractor of the department to:

(1) knowingly issue an identification card, driver's license, driving authorization card, vehicle or vessel registration or vehicle or vessel title to a person who is not lawfully entitled to issuance of that document;

(2) knowingly accept and use fraudulent documents as a basis for issuing an identification card, driver's license, driving authorization card, vehicle or vessel registration or vehicle or vessel title;

(3) knowingly alter a record of an identification card, driver's license, driving authorization card, vehicle or vessel registration or vehicle or vessel title without legal justification; or

(4) solicit or accept, directly or indirectly, anything of value with the intent to influence a decision or action on an identification card, a driver's license, a driving authorization card, a vehicle or vessel registration or a vehicle or vessel title.

B. A person convicted of violating this section is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

History: Laws 2007, ch. 319, 65; 2016, ch. 79, 14.



Section 66-8-2 - Improper use of evidences of registration.

66-8-2. Improper use of evidences of registration.

No person shall lend to another any certificate of title, registration evidence, registration plate, special plate, validating sticker or permit issued to him if the person desiring to borrow the same would not be entitled to the use thereof, nor shall any person knowingly permit the use of any of the same by one not entitled thereto, nor shall any person display upon a vehicle any registration evidence, registration plate, validating sticker or permit not issued for such vehicle or not otherwise lawfully used thereon under the Motor Vehicle Code [66-1-1 NMSA 1978].

History: 1953 Comp., 64-8-2, enacted by Laws 1978, ch. 35, 500.



Section 66-8-3 - False evidences of title and registration.

66-8-3. False evidences of title and registration.

It is a felony for any person to commit any of the following acts:

A. to alter with fraudulent intent any certificate of title, registration evidence, registration plate, validating sticker or permit issued by the division;

B. to forge or counterfeit any such document or plate purporting to have been issued by the division;

C. to alter or falsify with fraudulent intent or to forge any assignment upon a certificate of title; or

D. to hold or use any such document or plate, knowing the same to have been so altered, forged or falsified.

History: 1953 Comp., 64-8-3, enacted by Laws 1978, ch. 35, 501.



Section 66-8-3.1 - Motor vehicle brokering; exceptions.

66-8-3.1. Motor vehicle brokering; exceptions.

A. No person shall broker a motor vehicle unless:

(1) the manufacturer's certificate of origin has been surrendered to the appropriate registration authority prior to brokering;

(2) the person has an enforceable contractual right of delivery with the manufacturer of the vehicle or his representative; or

(3) the manufacturer's certificate of origin is or will be assigned to a person described in Paragraph (2) of this subsection as the result of the transaction.

B. The provision of Subsection A of this section shall not apply to a person holding a dealer's license on January 1, 1991 if:

(1) the ownership of the business for which the person holds the license remains the same as the ownership was on January 1, 1991;

(2) any change in ownership is the result of devise, bequest, intestate succession or a transfer between persons related within the fourth degree of consanguinity or affinity;

(3) any change in ownership is the result of a corporate or other business reorganization and at least fifty-one percent of the beneficial ownership or voting control remains in the same person; or

(4) after all stock transfers, fifty-one percent of the beneficial ownership or voting control remains in any person or persons owning stock on January 1, 1991.

C. For the purpose of this section, the change in ownership of any corporation shall be deemed a change in ownership of any subsidiary corporation pro rata to the extent of the ownership of the subsidiary.

D. Nothing in this section shall prohibit the activities of:

(1) receivers, trustees, administrators, executors, guardians or other persons appointed by or acting under judgment, decree or order or any court;

(2) public officers while performing their duties as such officers;

(3) persons making casual sales of their own vehicles;

(4) finance companies, banks and other lending institutions making sales of repossessed vehicles;

(5) licensed brokers under the Manufactured Housing Act [60-14-1 NMSA 1978] who, for a fee, commission or other valuable consideration, engage in brokerage activities related to the sale, exchange or lease purchase of pre-owned manufactured homes on a site installed for a consumer;

(6) persons who receive no compensation, profit or other valuable consideration as a result of the transaction; or

(7) persons providing advertising services through newspapers, magazines, television, radio or other advertising media if they are only disseminating an advertisement paid for by another.

E. For the purposes of this section, "broker" means selling, offering for sale, advertising for sale, negotiating or acting as agent in the sale of, or advertising to negotiate or act as agent in the sale of a motor vehicle.

History: Laws 1991, ch. 179, 1.



Section 66-8-4 - Authority of division to suspend or revoke a registration.

66-8-4. Authority of division to suspend or revoke a registration.

The division may suspend or revoke the registration of a vehicle or a certificate of title, registration evidence, or registration plate or any nonresident permit or other permit in any of the following events:

A. when the division is satisfied that such registration or that such certificate, card, plate or permit was fraudulently or erroneously issued;

B. when the division determines that a registered vehicle is mechanically unfit or unsafe to be operated or moved upon the highways;

C. when a registered vehicle has been dismantled or wrecked;

D. when the division determines that the required fee has not been paid and the same is not paid upon reasonable notice and demand;

E. when a registration evidence, registration plate, or permit is knowingly displayed upon a vehicle other than the one for which issued;

F. when the division determines that the owner has committed any offense under the Motor Vehicle Code [66-1-1 NMSA 1978] involving the registration, or the certificate, registration evidence, plate or permit; or

G. when the division is so authorized under any other provision of law.

History: 1953 Comp., 64-8-4, enacted by Laws 1978, ch. 35, 502.



Section 66-8-5 - Suspending or revoking certificate or special plates of a manufacturer, dealer or auto recycler.

66-8-5. Suspending or revoking certificate or special plates of a manufacturer, dealer or auto recycler.

The division may suspend or revoke a certificate or the special plate issued to a manufacturer, dealer or auto recycler upon determining that the person is not lawfully entitled thereto or has made or knowingly permitted any illegal use of such plate or has committed fraud in the registration of vehicles.

History: 1953 Comp., 64-8-5, enacted by Laws 1978, ch. 35, 503; 2005, ch. 324, 20.



Section 66-8-6 - Owner to return evidences of registration upon cancellation, suspension or revocation.

66-8-6. Owner to return evidences of registration upon cancellation, suspension or revocation.

Whenever the division cancels, suspends or revokes the registration of a vehicle, or a certificate of title, registration evidence, or registration plate, or any nonresident permit or other permit, or the license of any dealer or wrecker, the owner or person in possession of the same shall immediately return all evidences of registration, title or license so cancelled, suspended or revoked to the division.

History: 1953 Comp., 64-8-6, enacted by Laws 1978, ch. 35, 504.



Section 66-8-7 - Penalty for misdemeanor.

66-8-7. Penalty for misdemeanor.

A. It is a misdemeanor for any person to violate any provision of the Motor Vehicle Code [66-1-1 NMSA 1978] unless the violation is declared a felony.

B. Unless another penalty is specified in the Motor Vehicle Code, every person convicted of a misdemeanor for violation of any provision of the Motor Vehicle Code shall be punished by a fine of not more than three hundred dollars ($300) or by imprisonment for not more than ninety days or both.

History: 1953 Comp., 64-8-7, enacted by Laws 1978, ch. 35, 505; 1989, ch. 320, 3.



Section 66-8-8 - Sunday actions.

66-8-8. Sunday actions.

Judicial proceedings under any provision of the Motor Vehicle Code [66-1-1 NMSA 1978] are valid when performed on Sunday, the same as on other days of the week.

History: 1953 Comp., 64-8-8, enacted by Laws 1978, ch. 35, 506.



Section 66-8-9 - Penalty for felony.

66-8-9. Penalty for felony.

Any person convicted of violating any provision of the Motor Vehicle Code [66-1-1 NMSA 1978] declared a felony, and punishment is not specified, is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

History: Laws 1978, ch. 35, 507; 1981, ch. 12, 1.



Section 66-8-10 - Duplicate or replacement registration plate; citation; failure to comply.

66-8-10. Duplicate or replacement registration plate; citation; failure to comply.

Any motor vehicle owner who has been issued a citation for an illegible registration plate and who fails to comply with the terms of the citation requiring the acquisition of a duplicate or replacement plate within thirty days of the date of the citation is guilty of a misdemeanor.

History: 1953 Comp., 64-8-10, enacted by Laws 1978, ch. 35, 508.






Part 2 - TRAFFIC OFFENSES

Section 66-8-101 - Homicide by vehicle; great bodily harm by vehicle.

66-8-101. Homicide by vehicle; great bodily harm by vehicle.

A. Homicide by vehicle is the killing of a human being in the unlawful operation of a motor vehicle.

B. Great bodily harm by vehicle is the injuring of a human being, to the extent defined in Section 30-1-12 NMSA 1978, in the unlawful operation of a motor vehicle.

C. A person who commits homicide by vehicle while under the influence of intoxicating liquor or while under the influence of any drug is guilty of a second degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

D. A person who commits homicide by vehicle while violating Section 66-8-113 NMSA 1978 is guilty of a third degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978, provided that violation of speeding laws as set forth in the Motor Vehicle Code [Chapter 66, Articles 1 through 8 NMSA 1978] shall not per se be a basis for violation of Section 66-8-113 NMSA 1978.

E. A person who commits great bodily harm by vehicle while under the influence of intoxicating liquor, while under the influence of any drug or while violating Section 66-8-113 NMSA 1978 is guilty of a third degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978, provided that violation of speeding laws as set forth in the Motor Vehicle Code shall not per se be a basis for violation of Section 66-8-113 NMSA 1978.

F. A person who commits homicide by vehicle or great bodily harm by vehicle while under the influence of intoxicating liquor or while under the influence of any drug, as provided in Subsection C or E of this section, and who has incurred a prior DWI conviction within ten years of the occurrence for which the person is being sentenced under this section shall have the person's basic sentence increased by four years for each prior DWI conviction.

G. For the purposes of this section, "prior DWI conviction" means:

(1) a prior conviction under Section 66-8-102 NMSA 1978; or

(2) a prior conviction in New Mexico or any other jurisdiction, territory or possession of the United States, including a tribal jurisdiction, when the criminal act is driving under the influence of alcohol or drugs.

H. A person who willfully operates a motor vehicle in violation of Subsection C of Section 30-22-1 NMSA 1978 and directly or indirectly causes the death of or great bodily harm to a human being is guilty of a third degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

History: 1953 Comp., 64-8-101, enacted by Laws 1978, ch. 35, 509; 1981, ch. 370, 1; 1983, ch. 76, 1; 1989, ch. 226, 1; 1991, ch. 114, 1; 2004, ch. 42, 2; 2016, ch. 16, 1.



Section 66-8-101.1 - Injury to pregnant woman by vehicle.

66-8-101.1. Injury to pregnant woman by vehicle.

A. Injury to pregnant woman by vehicle is injury to a pregnant woman by a person other than the woman in the unlawful operation of a motor vehicle causing her to suffer a miscarriage or stillbirth as a result of that injury.

B. As used in this section:

(1) "miscarriage" means the interruption of the normal development of the fetus, other than by a live birth and which is not an induced abortion, resulting in the complete expulsion or extraction from a pregnant woman of a product of human conception; and

(2) "stillbirth" means the death of a fetus prior to the complete expulsion or extraction from its mother, irrespective of the duration of pregnancy and which is not an induced abortion; and death is manifested by the fact that after the expulsion or extraction the fetus does not breathe spontaneously or show any other evidence of life such as heartbeat, pulsation of the umbilical cord or definite movement of voluntary muscles.

C. Any person who commits injury to pregnant woman by vehicle while under the influence of intoxicating liquor or while under the influence of any drug or while violating Section 66-8-113 NMSA 1978 is guilty of a third degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978, provided that violation of speeding laws as set forth in the Motor Vehicle Code [66-1-1 NMSA 1978] shall not per se be a basis for violation of Section 66-8-113 NMSA 1978.

History: Laws 1985, ch. 239, 2.



Section 66-8-102 - Driving under the influence of intoxicating liquor or drugs; aggravated driving under the influence of intoxicating liquor or drugs; penalties.

66-8-102. Driving under the influence of intoxicating liquor or drugs; aggravated driving under the influence of intoxicating liquor or drugs; penalties.

A. It is unlawful for a person who is under the influence of intoxicating liquor to drive a vehicle within this state.

B. It is unlawful for a person who is under the influence of any drug to a degree that renders the person incapable of safely driving a vehicle to drive a vehicle within this state.

C. It is unlawful for:

(1) a person to drive a vehicle in this state if the person has an alcohol concentration of eight one hundredths or more in the person's blood or breath within three hours of driving the vehicle and the alcohol concentration results from alcohol consumed before or while driving the vehicle; or

(2) a person to drive a commercial motor vehicle in this state if the person has an alcohol concentration of four one hundredths or more in the person's blood or breath within three hours of driving the commercial motor vehicle and the alcohol concentration results from alcohol consumed before or while driving the vehicle.

D. Aggravated driving under the influence of intoxicating liquor or drugs consists of:

(1) driving a vehicle in this state with an alcohol concentration of sixteen one hundredths or more in the driver's blood or breath within three hours of driving the vehicle and the alcohol concentration results from alcohol consumed before or while driving the vehicle;

(2) causing bodily injury to a human being as a result of the unlawful operation of a motor vehicle while driving under the influence of intoxicating liquor or drugs; or

(3) refusing to submit to chemical testing, as provided for in the Implied Consent Act [66-8-105 through 66-8-112 NMSA 1978], and in the judgment of the court, based upon evidence of intoxication presented to the court, the driver was under the influence of intoxicating liquor or drugs.

E. A first conviction pursuant to this section shall be punished, notwithstanding the provisions of Section 31-18-13 NMSA 1978, by imprisonment for not more than ninety days or by a fine of not more than five hundred dollars ($500), or both; provided that if the sentence is suspended in whole or in part or deferred, the period of probation may extend beyond ninety days but shall not exceed one year. Upon a first conviction pursuant to this section, an offender shall be sentenced to not less than twenty-four hours of community service. In addition, the offender may be required to pay a fine of three hundred dollars ($300). The offender shall be ordered by the court to participate in and complete a screening program described in Subsection L of this section and to attend a driver rehabilitation program for alcohol or drugs, also known as a "DWI school", approved by the bureau and also may be required to participate in other rehabilitative services as the court shall determine to be necessary. In addition to those penalties, when an offender commits aggravated driving under the influence of intoxicating liquor or drugs, the offender shall be sentenced to not less than forty-eight consecutive hours in jail. If an offender fails to complete, within a time specified by the court, any community service, screening program, treatment program or DWI school ordered by the court or fails to comply with any other condition of probation, the offender shall be sentenced to not less than an additional forty-eight consecutive hours in jail. Any jail sentence imposed pursuant to this subsection for failure to complete, within a time specified by the court, any community service, screening program, treatment program or DWI school ordered by the court or for aggravated driving under the influence of intoxicating liquor or drugs shall not be suspended, deferred or taken under advisement. On a first conviction pursuant to this section, any time spent in jail for the offense prior to the conviction for that offense shall be credited to any term of imprisonment fixed by the court. A deferred sentence pursuant to this subsection shall be considered a first conviction for the purpose of determining subsequent convictions.

F. A second or third conviction pursuant to this section shall be punished, notwithstanding the provisions of Section 31-18-13 NMSA 1978, by imprisonment for not more than three hundred sixty-four days or by a fine of not more than one thousand dollars ($1,000), or both; provided that if the sentence is suspended in whole or in part, the period of probation may extend beyond one year but shall not exceed five years. Notwithstanding any provision of law to the contrary for suspension or deferment of execution of a sentence:

(1) upon a second conviction, an offender shall be sentenced to a jail term of not less than ninety-six consecutive hours, not less than forty-eight hours of community service and a fine of five hundred dollars ($500). In addition to those penalties, when an offender commits aggravated driving under the influence of intoxicating liquor or drugs, the offender shall be sentenced to a jail term of not less than ninety-six consecutive hours. If an offender fails to complete, within a time specified by the court, any community service, screening program or treatment program ordered by the court, the offender shall be sentenced to not less than an additional seven consecutive days in jail. A penalty imposed pursuant to this paragraph shall not be suspended or deferred or taken under advisement; and

(2) upon a third conviction, an offender shall be sentenced to a jail term of not less than thirty consecutive days, not less than ninety-six hours of community service and a fine of seven hundred fifty dollars ($750). In addition to those penalties, when an offender commits aggravated driving under the influence of intoxicating liquor or drugs, the offender shall be sentenced to a jail term of not less than sixty consecutive days. If an offender fails to complete, within a time specified by the court, any community service, screening program or treatment program ordered by the court, the offender shall be sentenced to not less than an additional sixty consecutive days in jail. A penalty imposed pursuant to this paragraph shall not be suspended or deferred or taken under advisement.

G. Upon a fourth conviction pursuant to this section, an offender is guilty of a fourth degree felony and, notwithstanding the provisions of Section 31-18-15 NMSA 1978, shall be sentenced to a term of imprisonment of eighteen months, six months of which shall not be suspended, deferred or taken under advisement.

H. Upon a fifth conviction pursuant to this section, an offender is guilty of a fourth degree felony and, notwithstanding the provisions of Section 31-18-15 NMSA 1978, shall be sentenced to a term of imprisonment of two years, one year of which shall not be suspended, deferred or taken under advisement.

I. Upon a sixth conviction pursuant to this section, an offender is guilty of a third degree felony and, notwithstanding the provisions of Section 31-18-15 NMSA 1978, shall be sentenced to a term of imprisonment of thirty months, eighteen months of which shall not be suspended, deferred or taken under advisement.

J. Upon a seventh conviction pursuant to this section, an offender is guilty of a third degree felony and, notwithstanding the provisions of Section 31-18-15 NMSA 1978, shall be sentenced to a term of imprisonment of three years, two years of which shall not be suspended, deferred or taken under advisement.

K. Upon an eighth or subsequent conviction pursuant to this section, an offender is guilty of a second degree felony and, notwithstanding the provisions of Section 31-18-15 NMSA 1978, shall be sentenced to a term of imprisonment of twelve years, ten years of which shall not be suspended, deferred or taken under advisement.

L. Upon any conviction pursuant to this section, an offender shall be required to participate in and complete, within a time specified by the court, an alcohol or drug abuse screening program approved by the department of finance and administration and, if necessary, a treatment program approved by the court. The requirement imposed pursuant to this subsection shall not be suspended, deferred or taken under advisement.

M. Upon a second or third conviction pursuant to this section, an offender shall be required to participate in and complete, within a time specified by the court:

(1) not less than a twenty-eight-day inpatient, residential or in-custody substance abuse treatment program approved by the court;

(2) not less than a ninety-day outpatient treatment program approved by the court;

(3) a drug court program approved by the court; or

(4) any other substance abuse treatment program approved by the court.

The requirement imposed pursuant to this subsection shall not be suspended, deferred or taken under advisement.

N. Upon a felony conviction pursuant to this section, the corrections department shall provide substance abuse counseling and treatment to the offender in its custody. While the offender is on probation or parole under its supervision, the corrections department shall also provide substance abuse counseling and treatment to the offender or shall require the offender to obtain substance abuse counseling and treatment.

O. Upon a conviction pursuant to this section, an offender shall be required to obtain an ignition interlock license and have an ignition interlock device installed and operating on all motor vehicles driven by the offender, pursuant to rules adopted by the bureau. Unless determined by the bureau to be indigent, the offender shall pay all costs associated with having an ignition interlock device installed on the appropriate motor vehicles. The offender shall operate only those vehicles equipped with ignition interlock devices for:

(1) a period of one year, for a first offender;

(2) a period of two years, for a second conviction pursuant to this section;

(3) a period of three years, for a third conviction pursuant to this section; or

(4) the remainder of the offender's life, for a fourth or subsequent conviction pursuant to this section.

P. Five years from the date of conviction and every five years thereafter, a fourth or subsequent offender may apply to a district court for removal of the ignition interlock device requirement provided in this section and for restoration of a driver's license. A district court may, for good cause shown, remove the ignition interlock device requirement and order restoration of the license; provided that the offender has not been subsequently convicted of driving a motor vehicle under the influence of intoxicating liquor or drugs. Good cause may include an alcohol screening and proof from the interlock vendor that the person has not had violations of the interlock device.

Q. An offender who obtains an ignition interlock license and installs an ignition interlock device prior to conviction shall be given credit at sentencing for the time period the ignition interlock device has been in use.

R. In the case of a first, second or third offense under this section, the magistrate court has concurrent jurisdiction with district courts to try the offender.

S. A conviction pursuant to a municipal or county ordinance in New Mexico or a law of any other jurisdiction, territory or possession of the United States or of a tribe, when that ordinance or law is equivalent to New Mexico law for driving under the influence of intoxicating liquor or drugs, and prescribes penalties for driving under the influence of intoxicating liquor or drugs, shall be deemed to be a conviction pursuant to this section for purposes of determining whether a conviction is a second or subsequent conviction.

T. In addition to any other fine or fee that may be imposed pursuant to the conviction or other disposition of the offense under this section, the court may order the offender to pay the costs of any court-ordered screening and treatment programs.

U. With respect to this section and notwithstanding any provision of law to the contrary, if an offender's sentence was suspended or deferred in whole or in part and the offender violates any condition of probation, the court may impose any sentence that the court could have originally imposed and credit shall not be given for time served by the offender on probation.

V. As used in this section:

(1) "bodily injury" means an injury to a person that is not likely to cause death or great bodily harm to the person, but does cause painful temporary disfigurement or temporary loss or impairment of the functions of any member or organ of the person's body; and

(2) "commercial motor vehicle" means a motor vehicle or combination of motor vehicles used in commerce to transport passengers or property if the motor vehicle:

(a) has a gross combination weight rating of more than twenty-six thousand pounds inclusive of a towed unit with a gross vehicle weight rating of more than ten thousand pounds;

(b) has a gross vehicle weight rating of more than twenty-six thousand pounds;

(c) is designed to transport sixteen or more passengers, including the driver; or

(d) is of any size and is used in the transportation of hazardous materials, which requires the motor vehicle to be placarded under applicable law.

History: 1941 Comp., 68-2317, enacted by Laws 1953, ch. 139, 54; 1953 Comp., 64-22-2; Laws 1955, ch. 184, 8; 1965, ch. 251, 1; 1969, ch. 210, 2; recompiled as 1953 Comp., 64-8-102, by Laws 1978, ch. 35, 510; 1979, ch. 71, 7; 1981, ch. 370, 2; 1982, ch. 102, 1; 1983, ch. 76, 2; 1985, ch. 178, 2; 1987, ch. 97, 3; 1988, ch. 56, 8; 1993, ch. 66, 7; 1997, ch. 43, 1; 1997, ch. 205, 1; 1999, ch. 61, 1; 2002, ch. 82, 1; 2003, ch. 51, 10; 2003, ch. 90, 3; 2003, ch. 164, 10; 2004, ch. 42, 1; 2005, ch. 241, 5; 2005, ch. 269, 5; 2007, ch. 321, 10; 2007, ch. 322, 1; 2008, ch. 72, 3; 2010, ch. 29, 1; 2016, ch. 16, 2.



Section 66-8-102.1 - Guilty pleas; limitations.

66-8-102.1. Guilty pleas; limitations.

Where the complaint or information alleges a violation of Section 66-8-102 NMSA 1978, any plea of guilty thereafter entered in satisfaction of the charges shall include at least a plea of guilty to the violation of one of the subsections of Section 66-8-102 NMSA 1978, and no other disposition by plea of guilty to any other charge in satisfaction of the charge shall be authorized if the results of a test performed pursuant to the Implied Consent Act [66-8-105 NMSA 1978] disclose that the blood or breath of the person charged contains an alcohol concentration of:

A. eight one hundredths or more; or

B. four one hundredths or more if the person charged is driving a commercial motor vehicle.

History: Laws 1982, ch. 102, 2; 1984, ch. 72, 4; 1993, ch. 66, 8; 2003, ch. 51, 11; 2003, ch. 90, 4.



Section 66-8-102.2 - Municipal and county ordinances; unlawful alcohol concentration level for driving while under the influence of intoxicating liquor or drugs.

66-8-102.2. Municipal and county ordinances; unlawful alcohol concentration level for driving while under the influence of intoxicating liquor or drugs.

No municipal or county ordinance prohibiting driving while under the influence of intoxicating liquor or drugs shall be enacted that provides for an unlawful alcohol concentration level that is different than the alcohol concentration levels provided in Subsections C and D of Section 66-8-102 NMSA 1978.

History: Laws 1993, ch. 66, 16.



Section 66-8-102.3 - Imposing a fee; interlock device fund created.

66-8-102.3. Imposing a fee; interlock device fund created.

A. A fee is imposed on a person convicted of driving under the influence of intoxicating liquor or drugs in violation of Section 66-8-102 NMSA 1978 or adjudicated as a delinquent on the basis of Subparagraph (a) of Paragraph (1) of Subsection A of Section 32A-2-3 NMSA 1978 or a person whose driver's license is revoked pursuant to the provisions of the Implied Consent Act [66-8-105 NMSA 1978], in an amount determined by rule of the traffic safety bureau of the department of transportation not to exceed one hundred dollars ($100) but not less than fifty dollars ($50.00) for each year the person is required to operate only vehicles equipped with an ignition interlock device in order to ensure the solvency of the interlock device fund. The fee shall not be imposed on an indigent person.

B. The "interlock device fund" is created in the state treasury. The fee imposed pursuant to Subsection A of this section shall be collected by the motor vehicle division of the taxation and revenue department and deposited in the interlock device fund.

C. All money in the interlock device fund is appropriated to the traffic safety bureau of the department of transportation to cover part of the costs of installing, removing and leasing ignition interlock devices for indigent people who are required, pursuant to convictions under Section 66-8-102 NMSA 1978 or adjudications on the basis of Subparagraph (a) of Paragraph (1) of Subsection A of Section 32A-2-3 NMSA 1978 or driver's license revocations pursuant to the provisions of the Implied Consent Act or as a condition of parole, to install those devices in their vehicles. Provided that money is available in the interlock device fund, the traffic safety bureau shall pay, for one vehicle per offender, up to fifty dollars ($50.00) for the cost of installation, up to fifty dollars ($50.00) for the cost of removal and up to thirty dollars ($30.00) monthly for verified active usage of the interlock device. The traffic safety bureau shall not pay any amount above what an offender would be required to pay for the installation, removal or usage of an interlock device.

D. Indigency shall be determined by the traffic safety bureau based on proof of enrollment in one or more of the following types of public assistance:

(1) temporary assistance for needy families;

(2) general assistance;

(3) the supplemental nutritional assistance program, also known as "food stamps";

(4) supplemental security income;

(5) the federal food distribution program on Indian reservations; or

(6) other criteria approved by the traffic safety bureau.

E. Any balance remaining in the interlock device fund shall not revert to the general fund at the end of any fiscal year.

F. The interlock device fund shall be administered by the traffic safety bureau of the department of transportation. No more than ten percent of the money in the interlock device fund in any fiscal year shall be expended by the traffic safety bureau of the department of transportation for the purpose of administering the fund.

History: Laws 2002, ch. 82, 2; 2003, ch. 92, 1; 2005, ch. 269, 6; 2006, ch. 20, 1; 2007, ch. 324, 2; 2010, ch. 29, 2.



Section 66-8-102.4 - Uniform police reports and procedures for DWI arrests.

66-8-102.4. Uniform police reports and procedures for DWI arrests.

A. The department of public safety, in collaboration with the motor vehicle division of the taxation and revenue department and the traffic safety bureau of the department of transportation, shall develop and periodically review and update standard arrest reports and procedures to be used by law enforcement officers when making an arrest for a violation of the provisions of Section 66-8-102 NMSA 1978 or similar municipal or county ordinances.

B. A law enforcement officer making an arrest for a violation of the provisions of Section 66-8-102 NMSA 1978 or of similar municipal or county ordinances shall use the standard arrest reports and procedures developed and approved by the department of public safety in accordance with the provisions of Subsection A of this section.

History: Laws 2005, ch. 269, 8.



Section 66-8-103 - Blood-alcohol tests directed by police, judicial or probation officer; persons qualified to perform tests; relief from civil and criminal liability.

66-8-103. [Blood-alcohol tests directed by police, judicial or probation officer; persons qualified to perform tests; relief from civil and criminal liability.]

Only a physician, licensed professional or practical nurse or laboratory technician or technologist employed by a hospital or physician shall withdraw blood from any person in the performance of a blood-alcohol test. No such physician, nurse, technician or technologist who withdraws blood from any person in the performance of a blood-alcohol test that has been directed by any police officer, or by any judicial or probation officer, shall be held liable in any civil or criminal action for assault, battery, false imprisonment or any conduct of any police officer, except for negligence, nor shall any person assisting in the performance of such a test, or any hospital wherein blood is withdrawn in the performance of such a test, be subject to civil or criminal liability for assault, battery, false imprisonment or any conduct of any police officer, except for negligence.

History: 1953 Comp., 64-22-2.1, enacted by Laws 1967, ch. 160, 1; recompiled as 1953 Comp., 64-8-103, by Laws 1978, ch. 35, 511.



Section 66-8-104 - Blood-alcohol tests; police, judicial or probation officer unauthorized to make arrest or direct test except in performance of official duties authorized by law.

66-8-104. Blood-alcohol tests; police, judicial or probation officer unauthorized to make arrest or direct test except in performance of official duties authorized by law.

Nothing in Sections 66-8-103 or 66-8-104 NMSA 1978 is intended to authorize any police officer, or any judicial or probation officer, to make any arrest or to direct the performance of a blood-alcohol test, except in the performance of his official duties and as otherwise authorized by law.

History: 1953 Comp., 64-8-104, enacted by Laws 1978, ch. 35, 512.



Section 66-8-105 - Implied Consent Act; short title.

66-8-105. Implied Consent Act; short title.

Sections 66-8-105 through 66-8-112 NMSA 1978 may be cited as the "Implied Consent Act."

History: 1953 Comp., 64-8-105, enacted by Laws 1978, ch. 35, 513.



Section 66-8-107 - Implied consent to submit to chemical test.

66-8-107. Implied consent to submit to chemical test.

A. Any person who operates a motor vehicle within this state shall be deemed to have given consent, subject to the provisions of the Implied Consent Act [66-8-105 NMSA 1978], to chemical tests of his breath or blood or both, approved by the scientific laboratory division of the department of health pursuant to the provisions of Section 24-1-22 NMSA 1978 as determined by a law enforcement officer, or for the purpose of determining the drug or alcohol content of his blood if arrested for any offense arising out of the acts alleged to have been committed while the person was driving a motor vehicle while under the influence of an intoxicating liquor or drug.

B. A test of blood or breath or both, approved by the scientific laboratory division of the department of health pursuant to the provisions of Section 24-1-22 NMSA 1978, shall be administered at the direction of a law enforcement officer having reasonable grounds to believe the person to have been driving a motor vehicle within this state while under the influence of intoxicating liquor or drug.

History: 1953 Comp., 64-8-107, enacted by Laws 1978, ch. 35, 515; 1979, ch. 71, 8; 1985, ch. 178, 3; 1985, ch. 187, 1; 1993, ch. 66, 9.



Section 66-8-108 - Consent of person incapable of refusal not withdrawn.

66-8-108. Consent of person incapable of refusal not withdrawn.

Any person who is dead, unconscious or otherwise in a condition rendering him incapable of refusal, shall be deemed not to have withdrawn the consent provided by Section 66-8-107 NMSA 1978, and the test or tests designated by the law enforcement officer may be administered.

History: 1953 Comp., 64-8-108, enacted by Laws 1978, ch. 35, 516.



Section 66-8-109 - Administration of chemical test; payment of costs; additional tests.

66-8-109. Administration of chemical test; payment of costs; additional tests.

A. Only the persons authorized by Section 66-8-103 NMSA 1978 shall withdraw blood from any person for the purpose of determining its alcohol or drug content. This limitation does not apply to the taking of samples of breath.

B. The person tested shall be advised by the law enforcement officer of the person's right to be given an opportunity to arrange for a physician, licensed professional or practical nurse or laboratory technician or technologist who is employed by a hospital or physician of his own choosing to perform a chemical test in addition to any test performed at the direction of a law enforcement officer.

C. Upon the request of the person tested, full information concerning the test performed at the direction of the law enforcement officer shall be made available to him as soon as it is available from the person performing the test.

D. The law enforcement agency represented by the law enforcement officer at whose direction the chemical test is performed shall pay for the chemical test.

E. If a person exercises his right under Subsection B of this section to have a chemical test performed upon him by a person of his own choosing, the cost of that test shall be paid by the law enforcement agency represented by the law enforcement officer at whose direction a chemical test was administered under Section 66-8-107 NMSA 1978.

History: 1953 Comp., 64-8-109, enacted by Laws 1978, ch. 35, 517; 1993, ch. 66, 10.



Section 66-8-110 - Use of tests in criminal actions or civil actions; levels of intoxication; mandatory charging.

66-8-110. Use of tests in criminal actions or civil actions; levels of intoxication; mandatory charging.

A. The results of a test performed pursuant to the Implied Consent Act may be introduced into evidence in any civil action or criminal action arising out of the acts alleged to have been committed by the person tested for driving a motor vehicle while under the influence of intoxicating liquor or drugs.

B. When the blood or breath of the person tested contains:

(1) an alcohol concentration of less than four one hundredths, it shall be presumed that the person was not under the influence of intoxicating liquor;

(2) an alcohol concentration of at least four one hundredths but less than eight one hundredths:

(a) no presumption shall be made that the person either was or was not under the influence of intoxicating liquor, unless the person is driving a commercial motor vehicle; and

(b) the amount of alcohol in the person's blood or breath may be considered with other competent evidence in determining whether the person was under the influence of intoxicating liquor; or

(3) an alcohol concentration of four one hundredths or more and the person is driving a commercial vehicle, it shall be presumed that the person is under the influence of intoxicating liquor.

C. The arresting officer shall charge the person tested with a violation of Section 66-8-102 NMSA 1978 when the blood or breath of the person contains an alcohol concentration of:

(1) eight one hundredths or more; or

(2) four one hundredths or more if the person is driving a commercial motor vehicle.

D. When a person is less than twenty-one years of age and the blood or breath of the person contains an alcohol concentration of two one hundredths or more, the person's driving privileges shall be revoked pursuant to the provisions of the Implied Consent Act.

E. If the test performed pursuant to the Implied Consent Act is administered more than three hours after the person was driving a vehicle, the test result may be introduced as evidence of the alcohol concentration in the person's blood or breath at the time of the test and the trier of fact shall determine what weight to give the test result for the purpose of determining a violation of Section 66-8-102 NMSA 1978.

F. The determination of alcohol concentration shall be based on the grams of alcohol in one hundred milliliters of blood or the grams of alcohol in two hundred ten liters of breath.

G. The presumptions in Subsection B of this section do not limit the introduction of other competent evidence concerning whether the person was under the influence of intoxicating liquor.

H. If a person is convicted of driving a motor vehicle while under the influence of intoxicating liquor, the trial judge shall inquire into the past driving record of the person before sentence is entered in the matter.

History: 1953 Comp., 64-8-110, enacted by Laws 1978, ch. 35, 518; 1979, ch. 71, 9; 1982, ch. 102, 3; 1983, ch. 76, 3; 1984, ch. 72, 5; 1993, ch. 66, 11; 2003, ch. 51, 12; 2003, ch. 90, 5; 2007, ch. 322, 2.



Section 66-8-111 - Refusal to submit to chemical tests; testing; grounds for revocation of license or privilege to drive.

66-8-111. Refusal to submit to chemical tests; testing; grounds for revocation of license or privilege to drive.

A. If a person under arrest for violation of an offense enumerated in the Motor Vehicle Code [66-1-1 NMSA 1978] refuses upon request of a law enforcement officer to submit to chemical tests designated by the law enforcement agency as provided in Section 66-8-107 NMSA 1978, none shall be administered except when a municipal judge, magistrate or district judge issues a search warrant authorizing chemical tests as provided in Section 66-8-107 NMSA 1978 upon finding in a law enforcement officer's written affidavit that there is probable cause to believe that the person has driven a motor vehicle while under the influence of alcohol or a controlled substance, thereby causing the death or great bodily injury of another person, or there is probable cause to believe that the person has committed a felony while under the influence of alcohol or a controlled substance and that chemical tests as provided in Section 66-8-107 NMSA 1978 will produce material evidence in a felony prosecution.

B. The department, upon receipt of a statement signed under penalty of perjury from a law enforcement officer stating the officer's reasonable grounds to believe the arrested person had been driving a motor vehicle within this state while under the influence of intoxicating liquor or drugs and that, upon request, the person refused to submit to a chemical test after being advised that failure to submit could result in revocation of the person's privilege to drive, shall revoke the person's New Mexico driver's license or any nonresident operating privilege for a period of one year or until all conditions for license reinstatement are met, whichever is later.

C. The department, upon receipt of a statement signed under penalty of perjury from a law enforcement officer stating the officer's reasonable grounds to believe the arrested person had been driving a motor vehicle within this state while under the influence of intoxicating liquor and that the person submitted to chemical testing pursuant to Section 66-8-107 NMSA 1978 and the test results indicated an alcohol concentration in the person's blood or breath of eight one hundredths or more if the person is twenty-one years of age or older, four one hundredths or more if the person is driving a commercial motor vehicle or two one hundredths or more if the person is less than twenty-one years of age, shall revoke the person's license or permit to drive or his nonresident operating privilege for a period of:

(1) six months or until all conditions for license reinstatement are met, whichever is later, if the person is twenty-one years of age or older;

(2) one year or until all conditions for license reinstatement are met, whichever is later, if the person was less than twenty-one years of age at the time of the arrest, notwithstanding any provision of the Children's Code [32A-1-1NMSA 1978]; or

(3) one year or until all conditions for license reinstatement are met, whichever is later, if the person has previously had his license revoked pursuant to the provisions of this section, notwithstanding the provisions of Paragraph (1) of this subsection.

D. The determination of alcohol concentration shall be based on the grams of alcohol in one hundred milliliters of blood or the grams of alcohol in two hundred ten liters of breath.

E. If the person subject to the revocation provisions of this section is a resident or will become a resident within one year and is without a license to operate a motor vehicle in this state, the department shall deny the issuance of a license to him for the appropriate period of time as provided in Subsections B and C of this section.

F. A statement signed by a law enforcement officer, pursuant to the provisions of Subsection B or C of this section, shall be sworn to by the officer or shall contain a declaration substantially to the effect: "I hereby declare under penalty of perjury that the information given in this statement is true and correct to the best of my knowledge." The statement may be signed and submitted electronically in a manner and form approved by the department. A law enforcement officer who signs a statement, knowing that the statement is untrue in any material issue or matter, is guilty of perjury as provided in Section 66-5-38 NMSA 1978.

History: 1953 Comp., 64-8-111, enacted by Laws 1978, ch. 35, 519; 1979, ch. 71, 10; 1979, ch. 73, 1; 1984, ch. 72, 6; 1985, ch. 178, 4; 1985, ch. 187, 2; 1991, ch. 245, 3; 1993, ch. 66, 12; 2003, ch. 51, 13; 2003, ch. 90, 6; 2005, ch. 269, 7.



Section 66-8-111.1 - Law enforcement officer agent for department; written notice of revocation and right to hearing.

66-8-111.1. Law enforcement officer agent for department; written notice of revocation and right to hearing.

On behalf of the department, a law enforcement officer requesting a chemical test or directing the administration of a chemical test pursuant to Section 66-8-107 NMSA 1978 shall serve immediate written notice of revocation and of right to a hearing before the administrative hearings office pursuant to the Implied Consent Act on a person who refuses to permit chemical testing or on a person who submits to a chemical test the results of which indicate an alcohol concentration in the person's blood or breath of eight one hundredths or more if the person is twenty-one years of age or older, four one hundredths or more if the person is driving a commercial motor vehicle or two one hundredths or more if the person is less than twenty-one years of age. Upon serving notice of revocation, the law enforcement officer shall take the license or permit of the driver, if any, and issue a temporary license valid for twenty days or, if the driver requests a hearing pursuant to Section 66-8-112 NMSA 1978, valid until the date the administrative hearings office issues the order following that hearing; provided that a temporary license shall not be issued to a driver without a valid license or permit. The law enforcement officer shall send the person's driver's license to the department along with the signed statement required pursuant to Section 66-8-111 NMSA 1978.

History: 1978 Comp., 66-8-111.1, enacted by Laws 1984, ch. 72, 7; 1985, ch. 178, 5; 1985, ch. 187, 3; 1991, ch. 245, 4; 1993, ch. 66, 13; 2003, ch. 51, 14; 2003, ch. 90, 7; 2015, ch. 73, 34.



Section 66-8-112 - Revocation of license or privilege to drive; notice; effective date; hearing; hearing costs; review.

66-8-112. Revocation of license or privilege to drive; notice; effective date; hearing; hearing costs; review.

A. The effective date of revocation pursuant to Section 66-8-111 NMSA 1978 is twenty days after notice of revocation or, if the person whose driver's license or privilege to drive is being revoked or denied requests a hearing pursuant to the Administrative Hearings Office Act [Chapter 7, Article 1B NMSA 1978], the date that the administrative hearings office issues the order following that hearing. The date of notice of revocation is:

(1) the date the law enforcement officer serves written notice of revocation and of right to a hearing pursuant to Section 66-8-111.1 NMSA 1978; or

(2) in the event the results of a chemical test cannot be obtained immediately, the date notice of revocation is served by mail by the department. This notice of revocation and of right to a hearing shall be sent by certified mail and shall be deemed to have been served on the date borne by the return receipt showing delivery, refusal of the addressee to accept delivery or attempted delivery of the notice at the address obtained by the arresting law enforcement officer or on file with the department.

B. Within ten days after receipt of notice of revocation pursuant to Subsection A of this section, a person whose license or privilege to drive is revoked or denied or the person's agent may request a hearing. The hearing request shall be made in writing and shall be accompanied by a payment of twenty-five dollars ($25.00) or a sworn statement of indigency on a form provided by the department. A standard for indigency shall be established pursuant to rules adopted by the department. Failure to request a hearing within ten days shall result in forfeiture of the person's right to a hearing. Any person less than eighteen years of age who fails to request a hearing within ten days shall have notice of revocation sent to the person's parent, guardian or custodian by the department. A date for the hearing shall be set by the administrative hearings office, if practical, within thirty days after receipt of notice of revocation. The hearing shall be held in the county in which the offense for which the person was arrested took place.

C. The administrative hearings office may postpone or continue any hearing on its own motion or upon application from the person and for good cause shown for a period not to exceed ninety days from the date of notice of revocation and, provided that, upon a continuance, the department shall extend the validity of the temporary license for the period of the postponement or continuation.

D. At the hearing, the administrative hearings office may administer oaths and may issue subpoenas for the attendance of witnesses and the production of relevant books and papers.

E. The hearing shall be limited to the following issues:

(1) whether the law enforcement officer had reasonable grounds to believe that the person had been driving a motor vehicle within this state while under the influence of intoxicating liquor or drugs;

(2) whether the person was arrested;

(3) whether this hearing is held no later than ninety days after notice of revocation; and either

(4) whether:

(a) the person refused to submit to a test upon request of the law enforcement officer; and

(b) the law enforcement officer advised that the failure to submit to a test could result in revocation of the person's privilege to drive; or

(5) whether:

(a) the chemical test was administered pursuant to the provisions of the Implied Consent Act; and

(b) the test results indicated an alcohol concentration in the person's blood or breath of eight one hundredths or more if the person is twenty-one years of age or older, four one hundredths or more if the person is driving a commercial motor vehicle or two one hundredths or more if the person is less than twenty-one years of age.

F. The administrative hearings office shall enter an order sustaining the revocation or denial of the person's license or privilege to drive if the hearing officer from the administrative hearings office finds that:

(1) the law enforcement officer had reasonable grounds to believe the driver was driving a motor vehicle while under the influence of intoxicating liquor or drugs;

(2) the person was arrested;

(3) this hearing is held no later than ninety days after notice of revocation; and

(4) either:

(a) the person refused to submit to the test upon request of the law enforcement officer after the law enforcement officer advised the person that the person's failure to submit to the test could result in the revocation of the person's privilege to drive; or

(b) that a chemical test was administered pursuant to the provisions of the Implied Consent Act and the test results indicated an alcohol concentration in the person's blood or breath of eight one hundredths or more if the person is twenty-one years of age or older, four one hundredths or more if the person is driving a commercial motor vehicle or two one hundredths or more if the person is less than twenty-one years of age.

G. If one or more of the elements set forth in Paragraphs (1) through (4) of Subsection F of this section are not found by the hearing officer, the person's license shall not be revoked.

H. A person adversely affected by an order of the administrative hearings office may seek review within thirty days in the district court in the county in which the offense for which the person was arrested took place. The district court, upon thirty days' written notice to the department, shall hear the case. On review, it is for the court to determine only whether reasonable grounds exist for revocation or denial of the person's license or privilege to drive based on the record of the administrative proceeding.

I. Any person less than eighteen years of age shall have results of the person's hearing forwarded by the administrative hearings office to the person's parent, guardian or custodian.

History: 1953 Comp., 64-8-112, enacted by Laws 1978, ch. 35, 520; 1979, ch. 71, 11; 1984, ch. 72, 8; 1985, ch. 178, 6; 1985, ch. 187, 4; 1991, ch. 245, 5; 1993, ch. 66, 14; 2003, ch. 51, 15; 2003, ch. 90, 8; 2015, ch. 73, 35.



Section 66-8-113 - Reckless driving.

66-8-113. Reckless driving.

A. Any person who drives any vehicle carelessly and heedlessly in willful or wanton disregard of the rights or safety of others and without due caution and circumspection and at a speed or in a manner so as to endanger or be likely to endanger any person or property is guilty of reckless driving.

B. Every person convicted of reckless driving shall be punished, notwithstanding the provisions of Section 31-18-13 NMSA 1978, upon a first conviction by imprisonment for not less than five days nor more than ninety days, or by a fine of not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100), or both and on a second or subsequent conviction by imprisonment for not less than ten days nor more than six months, or by a fine of not less than fifty dollars ($50.00) nor more than one thousand dollars ($1,000), or both.

C. Upon conviction of violation of this section, the director may suspend the license or permit to drive and any nonresident operating privilege for not to exceed ninety days.

History: 1953 Comp., 64-8-113, enacted by Laws 1978, ch. 35, 521; 1987, ch. 97, 4.



Section 66-8-114 - Careless driving.

66-8-114. Careless driving.

A. Any person operating a vehicle on the highway shall give his full time and entire attention to the operation of the vehicle.

B. Any person who operates a vehicle in a careless, inattentive or imprudent manner, without due regard for the width, grade, curves, corners, traffic, weather and road conditions and all other attendant circumstances is guilty of a misdemeanor.

History: 1953 Comp., 64-22-3.1, enacted by Laws 1969, ch. 169, 12; recompiled as 1953 Comp., 64-8-114, by Laws 1978, ch. 35, 522.



Section 66-8-115 - Racing on highways; exception.

66-8-115. Racing on highways; exception.

A. Unless written permission setting out pertinent conditions is obtained from the chief of the New Mexico state police, and then only in accordance with such conditions, no person shall drive a vehicle on a highway in any race, speed competition or contest, drag race or acceleration contest, test of physical endurance, exhibition of speed or acceleration or for the purpose of making a speed record, whether or not the speed is in excess of the maximum speed prescribed by law, and no person shall in any manner participate in any such race, drag race, competition, contest, test or exhibition.

B. As used in this section:

(1) "drag race" means the operation of two or more vehicles from a point side by side at accelerating speeds in a competitive attempt to outdistance each other, or the operation of one or more vehicles over a common selected course from the same point to the same point for the purpose of comparing the relative speeds or power of acceleration of the vehicle or vehicles within a certain distance or time limit; and

(2) "race" means the use of one or more vehicles in a manner to outgain or outdistance another vehicle, prevent another vehicle from passing, arrive at a given destination ahead of another vehicle or test the physical stamina or endurance of drivers over long-distance routes.

C. No official or agency of the state of New Mexico shall be held liable in any civil action in connection with the permission which is authorized in this section.

D. Any person who violates any provision of this section is guilty of a misdemeanor.

History: 1953 Comp., 64-22-3.2, enacted by Laws 1969, ch. 169, 13; 1973, ch. 172, 1; recompiled as 1953 Comp., 64-8-115, by Laws 1978, ch. 35, 523.



Section 66-8-116 - Penalty assessment misdemeanors; definition; schedule of assessments.

66-8-116. Penalty assessment misdemeanors; definition; schedule of assessments.

A. As used in the Motor Vehicle Code, "penalty assessment misdemeanor" means violation of any of the following listed sections of the NMSA 1978 for which, except as provided in Subsections D and E of this section, the listed penalty assessment is established:

COMMON NAME

SECTION

PENALTY

OF OFFENSE

VIOLATED

ASSESSMENT

Improper display of registration

plate

66-3-18

$ 25.00

Failure to notify of change of name or address

66-3-23

25.00

Lost or damaged registration, plate or title

66-3-24

20.00

Permitting unauthorized minor to drive

66-5-40

50.00

Permitting unauthorized person to drive

66-5-41

25.00

Failure to obey sign

66-7-104

10.00

Failure to obey signal

66-7-105

10.00

Speeding

66-7-301

(1) up to and including ten miles an hour over the speed limit

15.00

(2) from eleven up to and including fifteen miles an hour over the speed limit

30.00

(3) from sixteen up to and including twenty miles an hour over the speed limit

65.00

(4) from twenty-one up to and including twenty-five miles an hour over the speed limit

100.00

(5) from twenty-six up to and including thirty miles an hour over the speed limit

125.00

(6) from thirty-one up to and including thirty-five miles an hour over the speed limit

150.00

(7) more than thirty-five miles an hour over the speed limit

200.00

Unfastened safety belt

66-7-372

25.00

Child not in restraint device

or seat belt

66-7-369

25.00

Minimum speed

66-7-305

10.00

Speeding

66-7-306

15.00

Improper starting

66-7-324

10.00

Improper backing

66-7-354

10.00

Improper lane

66-7-308

10.00

Improper lane

66-7-313

10.00

Improper lane

66-7-316

10.00

Improper lane

66-7-317

10.00

Improper lane

66-7-319

10.00

Improper passing

66-7-309 through 66-7-312

10.00

Improper passing

66-7-315

10.00

Controlled access violation

66-7-320

10.00

Controlled access violation

66-7-321

10.00

Improper turning

66-7-322

10.00

Improper turning

66-7-323

10.00

Improper turning

66-7-325

10.00

Following too closely

66-7-318

10.00

Failure to yield

66-7-328 through 66-7-331

10.00

Failure to yield

66-7-332

50.00

Failure to yield

66-7-332.1

25.00

Pedestrian violation

66-7-333

10.00

Pedestrian violation

66-7-340

10.00

Failure to stop

66-7-342 and 66-7-344 through 66-7-346

10.00

Railroad-highway grade crossing violation

66-7-341 and 66-7-343

150.00

Passing school bus

66-7-347

100.00

Failure to signal

66-7-325 through 66-7-327

10.00

Failure to secure load

66-7-407

100.00

Operation without oversize-overweight permit

66-7-413

50.00

Transport of reducible load with special permit more than six miles from a border crossing

66-7-413

100.00

Improper equipment

66-3-801 through 66-3-851

25.00

Improper equipment

66-3-901

20.00

Improper emergency signal

66-3-853 through 66-3-857

10.00

Minor on motorcycle without helmet

66-7-356

300.00

Operation interference

66-7-357

50.00

Littering

66-7-364

300.00

Improper parking

66-7-349 through 66-7-352 and 66-7-353

5.00

Improper parking

66-3-852

5.00

Failure to dim lights

66-3-831

10.00

Riding in or towing occupied house trailer

66-7-366

5.00

Improper opening of doors

66-7-367

5.00

No slow-moving vehicle emblem or flashing amber light

66-3-887

5.00

Open container - first violation

66-8-138

25.00

Texting while driving first violation

66-7-374

25.00

Texting while driving subsequent violation

66-7-374

50.00

Using a handheld mobile communication device while driving a commercial motor vehicle

Section 1 of this 2016 act

[66-7-375 NMSA 1978]

25.00

Using a handheld mobile communication device while driving a commercial motor vehicle subsequent violation

Section 1 of this 2016 act

[66-7-375 NMSA 1978]

50.00.

B. The term "penalty assessment misdemeanor" does not include a violation that has caused or contributed to the cause of an accident resulting in injury or death to a person.

C. When an alleged violator of a penalty assessment misdemeanor elects to accept a notice to appear in lieu of a notice of penalty assessment, a fine imposed upon later conviction shall not exceed the penalty assessment established for the particular penalty assessment misdemeanor and probation imposed upon a suspended or deferred sentence shall not exceed ninety days.

D. The penalty assessment for speeding in violation of Paragraph (4) of Subsection A of Section 66-7-301 NMSA 1978 is twice the penalty assessment established in Subsection A of this section for the equivalent miles per hour over the speed limit.

E. Upon a second conviction for operation without a permit for excessive size or weight pursuant to Section 66-7-413 NMSA 1978, the penalty assessment shall be two hundred fifty dollars ($250). Upon a third or subsequent conviction, the penalty assessment shall be five hundred dollars ($500).

F. Upon a second conviction for transport of a reducible load with a permit for excessive size or weight pursuant to Subsection N of Section 66-7-413 NMSA 1978 more than six miles from a port-of-entry facility on the border with Mexico, the penalty assessment shall be five hundred dollars ($500). Upon a third or subsequent conviction, the penalty assessment shall be one thousand dollars ($1,000).

History: 1953 Comp., 64-8-116, enacted by Laws 1978, ch. 35, 524; 1981, ch. 360, 8; 1983, ch. 134, 7; 1985, ch. 131, 5; 1987, ch. 332, 2; 1988, ch. 121, 5; 1989, ch. 316, 1; 1989, ch. 317, 3; 1989, ch. 318, 34; 1989, ch. 319, 11; 1989, ch. 320, 4; 1990, ch. 120, 37; 1991, ch. 192, 9; 1995, ch. 135, 24; 2000, ch. 22, 2; 2002, ch. 71, 2; 2003, ch. 51, 16; 2005, ch. 10, 2; 2006, ch. 48, 3; 2007, ch. 209, 12; 2009, ch. 208, 1; 2011, ch. 58, 2; 2013, ch. 205, 1; 2014, ch. 5, 2; 2016, ch. 63, 4.



Section 66-8-116.1 - Penalty assessment misdemeanors; oversize load.

66-8-116.1. Penalty assessment misdemeanors; oversize load.

As used in the Motor Vehicle Code [66-1-1 NMSA 1978] and the Motor Carrier Act [65-2A-1 NMSA 1978], "penalty assessment misdemeanor" means, in addition to the definition of that term in Section 66-8-116 NMSA 1978, violation of the following listed sections of the NMSA 1978 for which the listed penalty is established:

COMMON

NAME OF

OFFENSE

SECTION

VIOLATED

PENALTY

ASSESSMENT

Oversize load 1,000

to 3,000 pounds

66-7-411

$ 50.00

Oversize load 3,001

to 4,000 pounds

66-7-411

80.00

Oversize load 4,001

to 5,000 pounds

66-7-411

150.00

Oversize load 5,001

to 6,000 pounds

66-7-411

250.00

Oversize load 6,001

to 7,000 pounds

66-7-411

400.00

Oversize load 7,001

to 8,000 pounds

66-7-411

550.00

Oversize load 8,001

to 9,000 pounds

66-7-411

700.00

Oversize load 9,001

to 10,000 pounds

66-7-411

850.00

Oversize load over

10,000 pounds

66-7-411

1,000.00.

History: Laws 1989, ch. 319, 12; 2007, ch. 209, 13.



Section 66-8-116.2 - Penalty assessment misdemeanors; Motor Carrier Act.

66-8-116.2. Penalty assessment misdemeanors; Motor Carrier Act.

As used in the Motor Vehicle Code [66-1-1 NMSA 1978] and the Motor Carrier Act [65-2A-1 NMSA 1978], "penalty assessment misdemeanor" means, in addition to the definitions of that term in Sections 66-8-116 and 66-8-116.1 NMSA 1978, violation of the following listed sections of the NMSA 1978 for which, except as provided in Subsection E of this section, the listed penalty is established:

A. GENERAL

COMMON

NAME OF

OFFENSE

SECTION

VIOLATED

PENALTY

ASSESSMENT

Failure to register

motor carrier

66-3-1.1

$300.00

Failure to carry tax

identification

permit

65-1-26

300.00

Failure of motor carrier

to comply with weight distance

requirements of the Weight

Distance Tax Act

65-1-26

(1) first conviction

300.00

(2) second conviction, within ten years of the first conviction

500.00

(3) third or subsequent conviction, within ten years of the first conviction

1,000.00

Failure to comply with

public regulation

commission rules and

regulations

65-2A-7

50.00

Failure to

carry single state

registration receipt issued

by a base state

65-2A-7

50.00

Failure to register with

a base state under the Federal

Unified Carrier Registration Act

of 2005

65-2A-16

50.00

Failure to stop at

designated

registration place

65-5-1

100.00

Failure to obtain

proper clearance

certificates

65-5-3

100.00.

B. VEHICLE OUT-OF-SERVICE VIOLATIONS

COMMON

NAME OF

OFFENSE

SECTION

VIOLATED

PENALTY

ASSESSMENT

Absence of braking action

65-3-9

$100.00

Damaged brake lining or pads

65-3-9

50.00

Loose or missing brake

components

65-3-12

100.00

Inoperable breakaway braking

system

65-3-12

50.00

Defective or damaged brake

tubing

65-3-12

50.00

Inoperative low pressure

warning device

65-3-9

50.00

Reservoir pressure not

maintained

65-3-12

100.00

Inoperative tractor

protection valve

65-3-9

100.00

Damaged or loose air

compressor

65-3-12

100.00

Audible air leak at brake

chamber

65-3-12

50.00

Defective safety devices--

chains or hooks

65-3-9

100.00

Defective towing or coupling

devices

65-3-9

100.00

Defective exhaust systems

65-3-9

30.00

Frame defects--trailers

65-3-12

100.00

Frame defects--other

65-3-9

100.00

Defective fuel systems

65-3-9

50.00

Missing or inoperative

lamps

65-3-9

25.00

Missing lamps on projecting

loads

65-3-9

50.00

Missing or inoperative

turn signal

65-3-9

25.00

Unsafe loading

65-3-8

100.00

Possession of radar detector

in commercial motor carrier

vehicle

65-3-8

100.00

Possession of alcoholic

beverage in commercial

motor carrier vehicle

65-3-8

200.00

Excessive steering wheel

play

65-3-9

100.00

Steering column defects

65-3-9

100.00

Steering box or steering

system defects

65-3-9

100.00

Suspension system defects

65-3-9

50.00

Defective springs or spring

assembly

65-3-9

50.00

Defective tires--steering

axle

65-3-9

100.00

Defective tires--other axles

65-3-9

30.00

Defective wheels and rims

65-3-9

50.00

Defective or missing

windshield wipers

65-3-9

30.00

Defective or inoperative

emergency exit--bus

65-3-9

100.00.

C. DRIVER OUT-OF-SERVICE VIOLATIONS

COMMON

NAME OF

OFFENSE

SECTION

VIOLATED

PENALTY

ASSESSMENT

Driver's age

65-3-7

$30.00

Driver not licensed for

type of vehicle being

operated

65-3-7

30.00

Failure to have valid

commercial driver's license

in possession

66-5-59

30.00

No waiver of physical

disqualification

in possession

65-3-7

30.00

Sickness or fatigue

65-3-8

100.00

Driver disqualification

65-3-7

500.00

Exceeding the 10-hour

driving rule for

passenger carrier

transportation

65-3-11

100.00

Exceeding the 11-hour

driving rule for property

carrier transportation

65-3-11

100.00

Exceeding the 14-hour on

duty rule for property

carrier transportation

65-3-11

100.00

Exceeding the 15-hour on

duty rule for passenger

carrier transportation

65-3-11

100.00

Exceeding the 60 hours in 7

days on duty rule

65-3-11

100.00

Exceeding the 70 hours in 8

days on duty rule

65-3-11

100.00

False log book

65-3-11

100.00

No log book

65-3-11

100.00

No record for previous

7 days

65-3-11

100.00.

D. HAZARDOUS MATERIALS OUT-OF-SERVICE VIOLATIONS

COMMON

NAME OF

OFFENSE

SECTION

VIOLATED

PENALTY

ASSESSMENT

Placarding violations

65-3-13

$250.00

Cargo tank not meeting

specifications

65-3-13

250.00

Internal valve operation

violations

65-3-13

250.00

Hazardous materials

packaging violations

65-3-13

250.00

Insecure load--hazardous

materials

65-3-13

250.00

Shipping papers violations

65-3-13

30.00

Shipment of forbidden

combination of hazardous

materials

65-3-13

250.00

No hazardous waste manifest

65-3-13

30.00

Bulk packaging marking

violations

65-3-13

30.00

Cargo tank marking violations

65-3-13

30.00.

E. Upon a second conviction for failure to stop at a port of entry or inspection station pursuant to Section 65-5-1 NMSA 1978, the penalty assessment shall be two hundred fifty dollars ($250). Upon a third or subsequent conviction, the penalty assessment shall be five hundred dollars ($500).

History: 1978 Comp., 66-8-116.2, enacted by Laws 1989, ch. 319, 13; 1991, ch. 160, 21; 1995, ch. 135, 25; 2003, ch. 359, 43; 2006, ch. 71, 2; 2007, ch. 209, 14; 2008, ch. 31, 1.



Section 66-8-116.3 - Penalty assessment misdemeanors; additional fees.

66-8-116.3. Penalty assessment misdemeanors; additional fees.

In addition to the penalty assessment established for each penalty assessment misdemeanor, there shall be assessed:

A. in a county without a metropolitan court, twenty dollars ($20.00) to help defray the costs of local government corrections;

B. a court automation fee of ten dollars ($10.00);

C. a traffic safety fee of three dollars ($3.00), which shall be credited to the traffic safety education and enforcement fund;

D. a judicial education fee of three dollars ($3.00), which shall be credited to the judicial education fund;

E. a jury and witness fee of five dollars ($5.00), which shall be credited to the jury and witness fee fund;

F. a juvenile adjudication fee of one dollar ($1.00), which shall be credited to the juvenile adjudication fund;

G. a brain injury services fee of five dollars ($5.00), which shall be credited to the brain injury services fund;

H. a court facilities fee as follows:

in a county with a metropolitan court $24.00;

in any other county 10.00;

and

I. until May 31, 2014, a magistrate courts operations fee of four dollars ($4.00), which shall be credited to the magistrate courts operations fund.

History: 1978 Comp., 66-8-116.3, enacted by Laws 1989, ch. 318, 35, Laws 1989, ch. 319, 14 and Laws 1989, ch. 320, 5; 1990, ch. 57, 2; 1993, ch. 273, 6; 1996, ch. 41, 8; 1997, ch. 242, 5; 1997, ch. 247, 2; 1998 (1st S.S.), ch. 6, 4; 2000, ch. 5, 7; 2003, ch. 424, 4; 2009, ch. 244, 1; 2009, ch. 245, 5; 2010, ch. 7, 2; 2011, ch. 173, 3.



Section 66-8-117 - Penalty assessment misdemeanors; option; effect.

66-8-117. Penalty assessment misdemeanors; option; effect.

A. Unless a warning notice is given, at the time of making an arrest for any penalty assessment misdemeanor the arresting officer shall offer the alleged violator the option of accepting a penalty assessment. The violator's signature on the penalty assessment notice constitutes an acknowledgment of guilt of the offense stated in the notice.

B. Except for penalty assessments made under a municipal program authorized by Section 66-8-130 NMSA 1978, payment of any penalty assessment must be made by mail to the division within thirty days from the date of arrest. Payments of penalty assessments are timely if postmarked within thirty days from the date of arrest. The division may issue a receipt when a penalty assessment is paid by currency, but checks tendered by the violator upon which payment is received are sufficient receipt.

C. No record of any penalty assessment payment is admissible as evidence in any court in any civil action.

History: 1953 Comp., 64-8-117, enacted by Laws 1978, ch. 35, 525; 1981, ch. 360, 9; 1990, ch. 120, 38.



Section 66-8-119 - Penalty assessment revenue; disposition.

66-8-119. Penalty assessment revenue; disposition.

A. The division shall remit all penalty assessment receipts, except receipts collected pursuant to Subsections A through I of Section 66-8-116.3 NMSA 1978, to the state treasurer for credit to the general fund.

B. The division shall remit all penalty assessment fee receipts collected pursuant to:

(1) Subsection A of Section 66-8-116.3 NMSA 1978 to the state treasurer for credit to the local government corrections fund;

(2) Subsection B of Section 66-8-116.3 NMSA 1978 to the state treasurer for credit to the court automation fund;

(3) Subsection C of Section 66-8-116.3 NMSA 1978 to the state treasurer for credit to the traffic safety education and enforcement fund;

(4) Subsection D of Section 66-8-116.3 NMSA 1978 to the state treasurer for credit to the judicial education fund;

(5) Subsection E of Section 66-8-116.3 NMSA 1978 to the state treasurer for credit to the jury and witness fee fund;

(6) Subsection F of Section 66-8-116.3 NMSA 1978 to the state treasurer for credit to the juvenile adjudication fund;

(7) Subsection G of Section 66-8-116.3 NMSA 1978 to the state treasurer for credit to the brain injury services fund;

(8) Subsection H of Section 66-8-116.3 NMSA 1978 to the state treasurer for credit to the court facilities fund; and

(9) Subsection I of Section 66-8-116.3 NMSA 1978 to the state treasurer for credit to the magistrate courts operations fund.

History: 1953 Comp., 64-22-4.3, enacted by Laws 1968, ch. 62, 159; recompiled as 1953 Comp., 64-8-119, by Laws 1978, ch. 35, 527; 1981, ch. 360, 10; 1983, ch. 134, 8; 1988, ch. 121, 6; 1990, ch. 57, 3; 1993, ch. 273, 7; 1997, ch. 242, 6; 1997, ch. 247, 3; 1998 (1st S.S.), ch. 6, 5; 2009, ch. 245, 6; 2010, ch. 7, 3.



Section 66-8-120 - Parties to a crime.

66-8-120. Parties to a crime.

Every person who commits, attempts to commit, conspires to commit or aids or abets in the commission of any act declared herein to be a crime, whether individually or in connection with one or more other persons or as a principal, agent or accessory, shall be guilty of such offense, and every person who falsely, fraudulently, forcibly or willfully induces, causes, coerces, requires, permits or directs another to violate any provision of the Motor Vehicle Code [66-1-1 NMSA 1978] or any other law of this state pertaining to motor vehicles is likewise guilty of such offense.

History: 1953 Comp., 64-8-120, enacted by Laws 1978, ch. 35, 528.



Section 66-8-121 - Offenses by persons owning or controlling vehicles.

66-8-121. Offenses by persons owning or controlling vehicles.

It is unlawful for the owner, or any other person, employing or otherwise directing the driver of any vehicle to require or to permit the operation of such vehicle upon a highway in any manner contrary to law.

History: 1941 Comp., 68-2603, enacted by Laws 1953, ch. 139, 184; 1953 Comp., 64-22-6; recompiled as 1953 Comp., 64-8-121, by Laws 1978, ch. 35, 529.



Section 66-8-122 - Immediate appearance before magistrate.

66-8-122. Immediate appearance before magistrate.

Whenever any person is arrested for any violation of the Motor Vehicle Code [66-1-1 NMSA 1978] or other law relating to motor vehicles punishable as a misdemeanor, he shall be immediately taken before an available magistrate who has jurisdiction of the offense when the:

A. person requests immediate appearance;

B. person is charged with driving while under the influence of intoxicating liquor or narcotic drugs;

C. person is charged with failure to stop in the event of an accident causing death, personal injuries or damage to property;

D. person is charged with reckless driving;

E. arresting officer has good cause to believe the person arrested has committed a felony;

F. person refuses to give his written promise to appear in court or acknowledge receipt of a warning notice; or

G. person is charged with driving when his privilege to do so was suspended or revoked pursuant to Section 66-8-111 NMSA 1978 or pursuant to a conviction for driving while under the influence of intoxicating liquor or drugs.

History: 1941 Comp., 68-2604, enacted by Laws 1953, ch. 139, 185; 1953 Comp., 64-22-7; Laws 1968, ch. 62, 160; 1977, ch. 376, 2; recompiled as 1953 Comp., 64-8-122, by Laws 1978, ch. 35, 530; 1978, ch. 162, 1; 1978, ch. 212, 1; 1985, ch. 186, 3.



Section 66-8-123 - Conduct of arresting officer; notices by citation.

66-8-123. Conduct of arresting officer; notices by citation.

A. Except as provided in Section 66-8-122 NMSA 1978, unless a penalty assessment or warning notice is given, whenever a person is arrested for any violation of the Motor Vehicle Code or other law relating to motor vehicles punishable as a misdemeanor, the arresting officer, using the uniform traffic citation in paper or electronic form, shall complete the information section and prepare a notice to appear in court, specifying the time and place to appear, have the arrested person sign the agreement to appear as specified, give a copy of the citation to the arrested person and release the person from custody.

B. Whenever a person is arrested for violation of a penalty assessment misdemeanor and elects to pay the penalty assessment, the arresting officer, using the uniform traffic citation in paper or electronic form, shall complete the information section and prepare the penalty assessment notice indicating the amount of the penalty assessment, have the arrested person sign the agreement to pay the amount prescribed, give a copy of the citation along with a business reply envelope addressed to the motor vehicle division in Santa Fe to the arrested person and release the person from custody. No officer shall accept custody or payment of any penalty assessment. If the arrested person declines to accept a penalty assessment notice, the officer shall issue a notice to appear.

C. The arresting officer may issue a warning notice, but shall fill in the information section of the uniform traffic citation in paper or electronic form and give a copy to the arrested person after requiring the person's signature on the warning notice as an acknowledgment of receipt. No warning notice issued under this section shall be used as evidence of conviction for purposes of suspension or revocation of license under Section 66-5-30 NMSA 1978.

D. In order to secure release, the arrested person must give the person's written promise to appear in court or to pay the penalty assessment prescribed or acknowledge receipt of a warning notice.

E. Any officer violating this section is guilty of a misconduct in office and is subject to removal.

F. A law enforcement officer who arrests a person without a warrant for a misdemeanor violation of the Motor Carrier Act [65-2A-1 to 65-2A-40 NMSA 1978], the Criminal Code [Chapter 30, Article 1 NMSA 1978], the Liquor Control Act [Chapter 60, Articles 3A, 5A, 6A, 6B, 6C, 6E, 7A, 7B and 8A NMSA 1978] or other New Mexico law may use the uniform traffic citation in paper or electronic form, issued pursuant to procedures outlined in Subsections B through F of Section 31-1-6 NMSA 1978, in lieu of taking the person to jail.

G. An electronic traffic citation, prescribed by Section 66-8-128 NMSA 1978, is an electronic version of the uniform traffic citation. For the purposes of this section, an electronic citation may be completed instead of a uniform traffic citation; provided, however, that where this section requires a copy of a citation to be given to an arrested person, a physical copy of the citation shall be provided whether a uniform traffic citation or an electronic form of the uniform traffic citation was used. An electronic form of the uniform traffic citation may be signed electronically.

History: 1953 Comp., 64-8-123, enacted by Laws 1978, ch. 35, 531; 1981, ch. 360, 11; 1989, ch. 320, 6; 2013, ch. 197, 2.



Section 66-8-124 - Arresting officer to be in uniform.

66-8-124. Arresting officer to be in uniform.

A. No person shall be arrested for violating the Motor Vehicle Code [66-1-1 NMSA 1978] or other law relating to motor vehicles punishable as a misdemeanor except by a commissioned, salaried peace officer who, at the time of arrest, is wearing a uniform clearly indicating the peace officer's official status.

B. Notwithstanding the provisions of Subsection A of this section, a municipality may provide by ordinance that uniformed private security guards may be commissioned by the local police agency to issue parking citations for violations of clearly and properly marked fire zones and access zones for persons with significant mobility limitation. Prior to the commissioning of any security guard, the employer of the security guard shall agree in writing with the local police agency to the commissioning of the employer's security guard. The employer of any security guard commissioned under the provisions of this section shall be liable for the actions of that security guard in carrying out the security guard's duties pursuant to that commission. Notwithstanding the provisions of the Tort Claims Act [41-4-1 NMSA 1978], private security guards commissioned under this section shall not be deemed public employees under that act.

History: 1953 Comp., 64-22-8.1, enacted by Laws 1961, ch. 213, 3; 1968, ch. 62, 162; recompiled as 1953 Comp., 64-8-124, by Laws 1978, ch. 35, 532; 1989, ch. 127, 1; 2007, ch. 319, 64.



Section 66-8-125 - Arrest without warrant.

66-8-125. Arrest without warrant.

A. Members of the New Mexico state police, sheriffs and their salaried deputies and members of any municipal police force, may arrest without warrant any person:

(1) present at the scene of a motor vehicle accident;

(2) on a highway when charged with theft of a motor vehicle; or

(3) charged with crime in another jurisdiction, upon receipt of a message giving the name or a reasonably accurate description of the person wanted, the crime alleged and a statement he is likely to flee the jurisdiction of the state.

B. To arrest without warrant, the arresting officer must have reasonable grounds, based on personal investigation which may include information from eyewitnesses, to believe the person arrested has committed a crime.

C. Members of the New Mexico state police, sheriffs, and their salaried deputies and members of any municipal police force may not make arrest for traffic violations if not in uniform; however, nothing in this section shall be construed to prohibit the arrest, without warrant, by a peace officer of any person when probable cause exists to believe that a felony crime has been committed or in nontraffic cases.

History: 1953 Comp., 64-8-125, enacted by Laws 1978, ch. 35, 533.



Section 66-8-126 - Failure to obey notice to appear.

66-8-126. Failure to obey notice to appear.

A. It is a misdemeanor for any person to violate his written promise to appear in court, given to an officer upon issuance of a uniform traffic citation, regardless of the disposition of the charge for which the citation was issued.

B. A written promise to appear in court may be complied with by appearance of counsel.

History: 1953 Comp., 64-8-126, enacted by Laws 1978, ch. 35, 534.



Section 66-8-127 - Procedure not exclusive.

66-8-127. Procedure not exclusive.

Sections 66-8-122 through 66-8-125 NMSA 1978 govern all police officers in making arrests without warrant for violations of the Motor Vehicle Code [66-1-1 NMSA 1978] and other laws relating to motor vehicles, but the procedure prescribed is not exclusive of any other method prescribed by law for the arrest and prosecution of a person violating these laws.

History: 1953 Comp., 64-8-127, enacted by Laws 1978, ch. 35, 535.



Section 66-8-128 - Uniform traffic citation.

66-8-128. Uniform traffic citation.

A. The department shall prepare a uniform traffic citation containing at least the following information:

(1) an information section, serially numbered and containing spaces for the name, physical address and mailing address, city and state of the individual charged; the individual's physical description, age and sex; the registration number, year and state of the vehicle involved and its make and type; the state and number of the individual's driver's license; the specific section number and common name of the offense charged under the NMSA 1978 or local law; the date and time of arrest; the arresting officer's signature and identification number; and the conditions existing at the time of the violation;

(2) a notice to appear; and

(3) a penalty assessment notice with a place for the signature of the violator agreeing to pay the penalty assessment prescribed.

B. The department shall prescribe how the uniform traffic citation form may be used as a warning notice.

C. The department shall prescribe the size and number of copies of the paper version of the uniform traffic citation and the disposition of each copy. The department may also prescribe one or more electronic versions of the uniform traffic citation, which may be used in the issuance of citations instead of or with paper uniform traffic citations.

D. Any entity that wishes to submit electronic traffic citations instead of or with paper uniform traffic citations required to be submitted to the department shall secure the prior permission of the department.

E. An electronic version of a uniform traffic citation shall include the same information required to be included in a uniform traffic citation. An electronic version of a uniform traffic citation may be signed electronically and a law enforcement officer may submit or file with a court an electronic version of a uniform traffic citation if prior permission of the department has been secured. Where the law requires a law enforcement officer to provide a copy of a citation to a person cited or arrested, a physical copy of the citation shall be provided regardless of whether a paper uniform traffic citation or an electronic version of a uniform traffic citation was used.

History: 1953 Comp., 64-8-128, enacted by Laws 1978, ch. 35, 536; 1981, ch. 360, 12; 1990, ch. 120, 39; 1995, ch. 135, 26; 2011, ch. 47, 1; 2013, ch. 197, 3.



Section 66-8-130 - All traffic citations to conform; municipalities may pass ordinance to establish similar program.

66-8-130. All traffic citations to conform; municipalities may pass ordinance to establish similar program.

A. The uniform traffic citation, in paper or electronic form, shall be used by all state and local agencies enforcing laws and ordinances relating to motor vehicles. A municipality may, by passage of an ordinance, establish a municipal penalty assessment program similar to that established in Sections 66-8-116 through 66-8-117 NMSA 1978 for violations of provisions of the Motor Vehicle Code. Every municipality that has adopted an ordinance to establish a penalty assessment program shall assess on all penalty assessment misdemeanors after January 1, 1984, in addition to the penalty assessment, a penalty assessment fee of ten dollars ($10.00) to be deposited in a special fund in the municipal treasury for use by the municipality only for municipal jailer training; for the construction planning, construction, operation and maintenance of the municipal jail; for paying the costs of housing that municipality's prisoners in other detention facilities in the state; or for complying with match or contribution requirements for the receipt of federal funds relating to jails. Such a municipal program shall be limited to violations of municipal traffic ordinances.

B. If a municipality with a population less than three thousand according to the most recent federal decennial census has a balance in its special fund pursuant to Subsection A of this section that is over the amount projected to be needed for the next fiscal year for the purposes set forth in that subsection, the municipality may transfer the unneeded balance to the municipality's general fund.

C. All penalty assessments under a municipal program authorized by this section shall be processed by the municipal court, and all fines and fees collected shall be deposited in the treasury of the municipality. A copy of each penalty assessment processed shall be forwarded to the division within ten days of completion of local processing for posting to the driver's record. With the prior approval of the director, the required information may be submitted to the division by electronic means in lieu of forwarding copies of the penalty assessments.

D. Each agency shall provide itself with copies conforming exactly in size and format with the uniform traffic citation and the electronic version of the uniform traffic citation if applicable, prescribed by the director, and any alterations to the format to conform with local conditions must be approved by the director.

History: 1953 Comp., 64-8-130, enacted by Laws 1978, ch. 35, 538; 1979, ch. 322, 1; 1983, ch. 134, 9; 1987, ch. 251, 4; 1990, ch. 120, 40; 2013, ch. 192, 2; 2013, ch. 197, 4.



Section 66-8-131 - Uniform traffic citation is complaint.

66-8-131. Uniform traffic citation is complaint.

The uniform traffic citation used as a notice to appear is a valid complaint, though not verified.

History: 1953 Comp., 64-22-11.3, enacted by Laws 1961, ch. 213, 10; recompiled as 1953 Comp., 64-8-131, by Laws 1978, ch. 35, 539; 1990, ch. 120, 41.



Section 66-8-132 - Records of citations issued.

66-8-132. Records of citations issued.

The chief administrative officer of every state and local traffic-enforcement agency shall issue, keep a record and require a receipt for each serially numbered citation issued to individual officers.

History: 1953 Comp., 64-22-11.4, enacted by Laws 1961, ch. 213, 11; recompiled as 1953 Comp., 64-8-132, by Laws 1978, ch. 35, 540.



Section 66-8-133 - Disposition of citations.

66-8-133. Disposition of citations.

A. Every state and local traffic-enforcement officer issuing a uniform traffic citation to an alleged violator of the Motor Vehicle Code [66-1-1 NMSA 1978] or other law or ordinance relating to motor vehicles shall dispose of the citation as indicated on the back of each copy.

B. Citations spoiled or issued in error shall be marked "void" in large letters on the face, signed by the officer, and the copies disposed of as a valid warning notice.

C. It is a misdemeanor and official misconduct for any officer or other public official or employee to dispose of a uniform traffic citation except as provided in this section.

History: 1953 Comp., 64-22-12, enacted by Laws 1961, ch. 213, 12; 1965, ch. 103, 1; recompiled as 1953 Comp., 64-8-133, by Laws 1978, ch. 35, 541.



Section 66-8-134 - Illegal cancellation; audit of citation records.

66-8-134. Illegal cancellation; audit of citation records.

A. Any person who cancels or solicits the cancellation of any uniform traffic citation other than as provided in the Motor Vehicle Code [66-1-1 NMSA 1978] is guilty of a misdemeanor.

B. Every record of uniform traffic citations required in the Motor Vehicle Code shall be audited monthly by the appropriate fiscal officer of the governmental agency to which the traffic-enforcement agency is responsible.

C. Each fiscal officer shall publish an annual summary of all traffic violation notices issued by the traffic-enforcement agency.

History: 1941 Comp., 68-2610, enacted by Laws 1953, ch. 139, 190.3; 1953 Comp., 64-22-13; Laws 1961, ch. 213, 13; recompiled as 1953 Comp., 64-8-134, by Laws 1978, ch. 35, 542.



Section 66-8-135 - Record of traffic cases.

66-8-135. Record of traffic cases.

A. Every trial court judge shall keep a record of every traffic complaint, uniform traffic citation and other form of traffic charge filed in the judge's court or its traffic violations bureau and every official action and disposition of the charge by that court.

B. The court shall notify the department if a defendant fails to appear on a charge of violating the Motor Vehicle Code or other law or ordinance relating to motor vehicles.

C. Within ten days of the later of entry of a final disposition on a conviction for violation of the Motor Vehicle Code or other law or ordinance relating to motor vehicles or the final decision of any higher court that reviews the matter and from which no appeal or review is successfully taken, every trial court judge, including children's court judges, or the clerk of the court in which the entry of the final disposition occurred shall prepare and forward to the department an abstract of the record containing:

(1) the name and address of the defendant;

(2) the specific section number and common name of the provision of the NMSA 1978 or local law, ordinance or regulation under which the defendant was tried;

(3) the plea, finding of the court and disposition of the charge, including a fine or jail sentence or both;

(4) total costs assessed to the defendant;

(5) the date of the hearing;

(6) the court's name and address;

(7) whether the defendant was a first or subsequent offender; and

(8) whether the defendant was represented by counsel or waived the right to counsel and, if represented, the name and address of counsel.

D. The abstract of record prepared and forwarded under Subsection C of this section shall be certified as correct by the person required to prepare it. With the prior approval of the department, the information required by Subsection C of this section may be transmitted electronically to the department. A report need not be made of any disposition of a charge of illegal parking or standing of a vehicle except when the uniform traffic citation is used.

E. When the uniform traffic citation is used, the court shall provide the information required by Subsection C of this section in the manner prescribed by the department.

F. Every court of record shall also forward a like report to the department upon conviction of any person of any felony if a motor vehicle was used in the commission. With the prior approval of the department, the information required by this subsection may be submitted electronically to the department. The report shall be forwarded to the department within ten days of the final decision of the court or of any higher court that reviews the matter and from which the decision of no appeal or review is successfully taken.

G. The willful failure or refusal of any judicial officer to comply with this section is misconduct in office and grounds for removal.

H. Except as set forth in Subsection I of this section for records of a person holding a commercial driver's license, the department shall keep records received on motorists licensed in this state at its main office. Records showing a record of conviction by a court of law shall be open to public inspection during business hours for three years from the date of their receipt, after which they shall be destroyed by the department except for records of convictions under Sections 66-8-101 through 66-8-112 NMSA 1978, which may not be destroyed until fifty-five years from the date of their receipt. Any record received on a motorist licensed in another state or country shall be forwarded to the licensing authority of that state or country.

I. The department shall keep records received on a person holding a commercial driver's license or an individual driving a commercial motor vehicle who was required to have a commercial driver's license but was driving a commercial motor vehicle without the appropriate license in its main office. Records showing a record of conviction by a court of law shall be open to public inspection during business hours for fifty-five years from the date of their receipt. Any record received on a person holding a commercial driver's license licensed in another state or country shall be forwarded to the licensing authority of that state or country.

History: 1953 Comp., 64-8-135, enacted by Laws 1978, ch. 35, 543; 1979, ch. 71, 12; 1984, ch. 72, 9; 1988, ch. 56, 9; 1990, ch. 120, 42; 1993, ch. 66, 15; 1995, ch. 135, 27; 2005, ch. 312, 10; 2007, ch. 321, 11; 2009, ch. 200, 7; 2013, ch. 205, 2.



Section 66-8-137 - Compensation of judges and officers; defenses to prosecution.

66-8-137. Compensation of judges and officers; defenses to prosecution.

A. No municipality or other political subdivision of this state shall employ any municipal judge, officer, agent or other person whose compensation in any way depends upon the apprehension, arrest or conviction of any person for violating the Motor Vehicle Code [66-1-1 NMSA 1978] or other state or local law, ordinance or regulation.

B. If any person is arrested or brought to trial for violation of the Motor Vehicle Code or other law, ordinance or regulation relating to motor vehicles punishable as a misdemeanor by any officer, agent or employee of any political subdivision, or before any municipal judge, whose compensation depends in any way upon the arrest or conviction of persons violating these laws, ordinances or regulations, the fact of such compensation or that the person making the arrest was not in uniform at the time is a defense to the charge.

History: 1941 Comp., 68-2613, enacted by Laws 1953, ch. 139, 191.1; 1953 Comp., 64-22-16; Laws 1968, ch. 62, 167; recompiled as 1953 Comp., 64-8-137, by Laws 1978, ch. 35, 545.



Section 66-8-137.1 - Nonresident Violator Compact; form.

66-8-137.1. Nonresident Violator Compact; form.

The "Nonresident Violator Compact" is enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

NONRESIDENT VIOLATOR COMPACT

ARTICLE I. FINDINGS, DECLARATION OF POLICY AND PURPOSE.

A. The party jurisdictions find that:

(1) In most instances, a motorist who is cited for a traffic violation in a jurisdiction other than his home jurisdiction:

(a) must post collateral or bond to secure appearance for trial at a later date; or

(b) if unable to post collateral or bond, is taken into custody until the collateral or bond is posted; or

(c) is taken directly to court for his trial to be held.

(2) In some instances, the motorist's driver's license is deposited as collateral to be returned after he has complied with the terms of the citation.

(3) The purpose of the practices described in Paragraphs (1) and (2) above is to ensure compliance with the terms of a traffic citation by the motorist who, if permitted to continue on his way after receiving the traffic citation, could return to his home jurisdiction and disregard his duty under the terms of the traffic citation.

(4) A motorist receiving a traffic citation in his home jurisdiction is permitted, except for certain violations, to accept the citation from the officer at the scene of the violation and to immediately continue on his way after promising or being instructed to comply with the terms of the citation.

(5) The practice described in Paragraph (1) above causes unnecessary inconvenience and, at times, a hardship for the motorist who is unable at the time to post collateral, furnish a bond, stand trial or pay the fine and thus is compelled to remain in custody until some arrangement can be made.

(6) The deposit of a driver's license as a bail bond, as described in Paragraph (2) above, is viewed with disfavor.

(7) The practices described herein consume an undue amount of law enforcement time.

B. It is the policy of the party jurisdictions to:

(1) Seek compliance with the laws, ordinances and administrative rules and regulations relating to the operation of motor vehicles in each of the jurisdictions.

(2) Allow motorists to accept a traffic citation for certain violations and proceed on their way without delay whether or not the motorist is a resident of the jurisdiction in which the citation was issued.

(3) Extend cooperation to its fullest extent among the jurisdictions, each as to the other, for obtaining compliance with the terms of a traffic citation issued in one jurisdiction to a resident of another jurisdiction.

(4) Maximize effective utilization of law enforcement personnel and assist court systems in the efficient disposition of traffic violations.

C. The purpose of this compact is to:

(1) Provide a means through which jurisdictions may participate in a reciprocal program to effectuate the policies enumerated in Paragraph B above, in a uniform and orderly manner.

(2) Provide for the fair and impartial treatment of traffic violators operating within party jurisdiction in recognition of the motorist's right of due process and the sovereign status of a party jurisdiction.

ARTICLE II. DEFINITIONS.

In the Nonresident Violator Compact, the following words have the meaning indicated.

(1) "Citation" means any summons, ticket or other official document issued by a police officer for a traffic violation containing an order which requires the motorist to respond.

(2) "Collateral" means any cash or other security deposited to secure an appearance for trial, following the issuance by a police officer of a citation for a traffic violation.

(3) "Court" means a court of law or traffic tribunal.

(4) "Driver's license" means any license or privilege to operate a motor vehicle issued under the laws of the home jurisdiction.

(5) "Home jurisdiction" means the jurisdiction that issued the driver's license of the traffic violator.

(6) "Issuing jurisdiction" means the jurisdiction in which the traffic citation was issued to the motorist.

(7) "Jurisdiction" means a state, territory or possession of the United States, the District of Columbia or the commonwealth of Puerto Rico.

(8) "Motorist" means a driver of a motor vehicle operating in a party jurisdiction other than the home jurisdiction.

(9) "Personal recognizance" means an agreement by a motorist made at the time of issuance of the traffic citation that he will comply with the terms of that traffic citation.

(10) "Police officer" means any individual authorized by the party jurisdiction to issue a citation for a traffic violation.

(11) "Terms of the citation" means those options expressly stated upon the citation.

ARTICLE III. PROCEDURE FOR ISSUING JURISDICTION.

A. When issuing a citation for a traffic violation, a police officer shall issue the citation to a motorist who possesses a driver's license issued by a party jurisdiction and shall not, subject to the exceptions noted in Paragraph B of this article, require the motorist to post collateral to secure appearance, if the officer receives the motorist's signed personal recognizance that he will comply with the terms of the citation.

B. Personal recognizance is acceptable only if not prohibited by law. If mandatory appearance is required, it must take place immediately following issuance of the citation.

C. Upon failure of a motorist to comply with the terms of a traffic citation, the appropriate official shall report the failure to comply to the licensing authority of the jurisdiction in which the traffic citation was issued. The report shall be made in accordance with procedures specified by the issuing jurisdiction and shall contain information as specified in the compact manual as minimum requirements for effective processing by the recipient jurisdiction.

D. Upon receipt of the report, the licensing authority of the issuing jurisdiction shall transmit to the licensing authority in the home jurisdiction of the motorist the information in a form and content as contained in the compact manual.

E. The licensing authority of the issuing jurisdiction may not suspend the privilege of a motorist for whom a report has been transmitted.

F. The licensing authority of the issuing jurisdiction shall not transmit a report on any violation if the date of transmission is more than six months after the date on which the traffic citation was issued.

G. The licensing authority of the issuing jurisdiction shall not transmit a report on any violation where the date of issuance of the citation predates the most recent of the effective dates of entry for the two jurisdictions affected.

ARTICLE IV. PROCEDURE FOR HOME JURISDICTION.

A. Upon receipt of a report of a failure to comply from the licensing authority of the issuing jurisdiction, the licensing authority of the home jurisdiction shall notify the motorist and initiate a suspension action, in accordance with the home jurisdiction's procedures, to suspend the motorist's driver's license until satisfactory evidence of compliance with the terms of the traffic citation has been furnished to the home jurisdiction licensing authority. Due process safeguards will be afforded.

B. The licensing authority of the home jurisdiction shall maintain a record of actions taken and make reports to issuing jurisdictions as provided in the compact manual.

ARTICLE V. APPLICABILITY OF OTHER LAWS.

Except as expressly required by provisions of this compact, nothing contained herein shall be construed to affect the right of any party jurisdiction to apply any of its other laws relating to licenses to drive to any person or circumstance, or to invalidate or prevent any driver license agreement or other cooperative arrangement between a party jurisdiction and a nonparty jurisdiction.

ARTICLE VI. COMPACT ADMINISTRATOR PROCEDURES.

A. For the purpose of administering the provisions of this compact and to serve as a governing body for the resolution of all matters relating to the operation of this compact, a board of compact administrators is created. The board shall be composed of one representative from each party jurisdiction to be known as the compact administrator. The compact administrator shall be appointed by the jurisdiction executive and will serve and be subject to removal in accordance with the laws of the jurisdiction he represents. A compact administrator may provide for the discharge of his duties and the performance of his functions as a board member by an alternate. An alternate may not be entitled to serve unless written notification of his identity has been given to the board.

B. Compact administrators shall be entitled to one vote each on the board of directors. No action of the board shall be binding unless taken at a meeting at which a majority of the total number of votes on the board are cast in favor. Action by the board shall be only at a meeting at which a majority of the party jurisdictions are represented.

C. The board shall elect annually, from its membership, a chairman and a vice chairman.

D. The board shall adopt bylaws, not inconsistent with the provisions of this compact or the laws of a party jurisdiction, for the conduct of its business and shall have the power to amend and rescind its bylaws.

E. The board may accept for any of its purposes and functions under this compact any and all donations and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any jurisdiction, the United States or any other governmental agency and may receive, utilize and dispose of the same.

F. The board may contract with, or accept services or personnel from, any government or intergovernmental agency, person, firm or corporation, or any private nonprofit organization or institution.

G. The board shall formulate all necessary procedures and develop uniform forms and documents for administering the provisions of this compact. All procedures and forms adopted pursuant to board action shall be contained in the compact manual.

ARTICLE VII. ENTRY INTO COMPACT AND WITHDRAWAL.

A. This compact shall become effective when it has been adopted by at least two jurisdictions.

B. (1) Entry into the compact shall be made by a resolution of ratification executed by the authorized officials of the applying jurisdiction and submitted to the chairman of the board.

(2) The resolution shall be in a form and content as provided in the compact manual and shall include statements that in substance are as follows:

(a) A citation of the authority by which the jurisdiction is empowered to become a party to this compact.

(b) Agreement to comply with the terms and provisions of the compact.

(c) That compact entry is with all jurisdictions then party to the compact and with any jurisdiction that legally becomes a party to the compact.

(3) The effective date of entry shall be specified by the applying jurisdiction, but it shall not be less than sixty days after notice has been given by the chairman of the board of compact administrators or by the secretariat of the board to each party jurisdiction that the resolution from the applying jurisdiction has been received.

C. A party jurisdiction may withdraw from this compact by official written notice to the other party jurisdictions, but a withdrawal shall not take effect until ninety days after notice of withdrawal is given. The notice shall be directed to the compact administrator of each member jurisdiction. No withdrawal shall affect the validity of this compact as to the remaining party jurisdictions.

ARTICLE VIII. EXCEPTIONS.

The provisions of this compact shall not apply to parking or standing violations, highway weight and size limitations and violations of law governing the transportation of hazardous materials.

ARTICLE IX. AMENDMENTS TO THE COMPACT.

A. This compact may be amended from time to time. Amendments shall be presented in resolution form to the chairman of the board of compact administrators and may be initiated by one or more party jurisdictions.

B. Adoption of an amendment shall require endorsement of all party jurisdictions and shall become effective thirty days after the date of the last endorsement.

C. Failure of a party jurisdiction to respond to the compact chairman within one hundred twenty days after receipt of the proposed amendment shall constitute endorsement.

ARTICLE X. CONSTRUCTION AND SEVERABILITY.

This compact shall be liberally construed so as to effectuate the purposes stated herein. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party jurisdiction or of the United States or the applicability thereof to any government, agency, person or circumstance, the compact shall not be affected thereby. If this compact shall be held contrary to the constitution of any jurisdiction party thereto, the compact shall remain in full force and effect as to the remaining jurisdictions and in full force and effect as to the jurisdiction affected as to all severable matters.

ARTICLE XI.

This compact shall be known as the "Nonresident Violator Compact".

History: Laws 1981, ch. 360, 14.



Section 66-8-137.2 - Nonresident Violator Compact; definitions.

66-8-137.2. Nonresident Violator Compact; definitions.

As used in the Nonresident Violator Compact:

A. "jurisdiction executive" means the governor; and

B. "licensing authority" means the director. The director shall furnish to the appropriate authorities of any other party state any information or documents reasonably necessary to facilitate the administration of the Nonresident Violator Compact.

History: Laws 1981, ch. 360, 15; 1987, ch. 268, 32.



Section 66-8-137.3 - Compact administrator; compensation.

66-8-137.3. Compact administrator; compensation.

The compact administrator for New Mexico, appointed by the governor, is not entitled to any compensation for his duties as administrator, but he may be reimbursed in accordance with the Per Diem and Mileage Act [10-8-1 NMSA 1978].

History: Laws 1981, ch. 360, 16.



Section 66-8-137.4 - Bilateral agreements; noncompact jurisdictions; authority.

66-8-137.4. Bilateral agreements; noncompact jurisdictions; authority.

A. In addition to the Nonresident Violator Compact, it is the intent of the legislature that bilateral agreements be made with noncompact states; in particular, with those neighboring states which provide much of the traffic on New Mexico's highways and have not yet joined with the compact states. The purpose of such bilateral agreement is to accomplish the same reciprocal services and procedures that are provided in the Nonresident Violator Compact. If, in the judgment of the secretary of taxation and revenue of New Mexico, a bilateral agreement is in the best interest of the citizens of New Mexico, is fair and equitable and provides comparable benefits, privileges and exemptions to each state, the secretary is authorized to pledge New Mexico to the bilateral agreement and is signatory for this state.

B. It is the intent of the legislature that bilateral agreements be made with Indian tribes and pueblos. The purpose of such bilateral agreements is to provide for the administrative adjudication of motor vehicle offenses committed by Indians on Indian land.

History: Laws 1981, ch. 360, 17; 1987, ch. 268, 33.



Section 66-8-138 - Consumption or possession of alcoholic beverages in open containers in a motor vehicle prohibited; exceptions.

66-8-138. Consumption or possession of alcoholic beverages in open containers in a motor vehicle prohibited; exceptions.

A. No person shall knowingly drink any alcoholic beverage while in a motor vehicle upon any public highway within this state.

B. No person shall knowingly have in the person's possession on the person's body, while in a motor vehicle upon any public highway within this state, any bottle, can or other receptacle containing any alcoholic beverage that has been opened or had its seal broken or the contents of which have been partially removed.

C. It is unlawful for the registered owner of any motor vehicle to knowingly keep or allow to be kept in a motor vehicle, when the vehicle is upon any public highway within this state, any bottle, can or other receptacle containing any alcoholic beverage that has been opened or had its seal broken or the contents of which have been partially removed, unless the container is kept in:

(1) the trunk of the vehicle or in some other area of the vehicle not normally occupied by the driver or passengers if the vehicle is not equipped with a trunk. A utility or glove compartment shall be deemed to be within the area occupied by the driver and passengers;

(2) the living quarters of a motor home or recreational vehicle;

(3) a truck camper; or

(4) the bed of a pick-up truck when the bed is not occupied by passengers.

D. This section does not apply to any passenger in a bus, taxicab or limousine for hire licensed to transport passengers pursuant to the Motor Carrier Act [65-2A-1 to 65-2A-40 NMSA 1978] or proper legal authority.

History: 1978 Comp., 66-8-138, enacted by Laws 1989, ch. 316, 2; 1999, ch. 143, 1; 2001, ch. 28, 1; 2001, ch. 120, 1; 2013, ch. 172, 1.



Section 66-8-139 - Penalties.

66-8-139. Penalties.

A. Whoever is guilty of a second or subsequent violation of any provision of Section 66-8-138 NMSA 1978 is guilty of a misdemeanor and shall be sentenced pursuant to the provisions of Section 66-8-7 NMSA 1978.

B. In addition to any other penalty or disposition ordered pursuant to law, upon conviction for a second or subsequent violation of the provisions of Section 66-8-138 NMSA 1978, the convicted person shall have his driver's license revoked for a period of three months upon a second violation and for one year upon a third or subsequent violation.

C. This section does not affect the authority of a municipality under a proper ordinance to prescribe penalties for possession or consumption of alcoholic beverages while driving a motor vehicle. A violation under a municipal ordinance prescribing penalties for possession or consumption of alcoholic beverages while driving a motor vehicle shall be deemed to be a violation under this section for purposes of determining second, third and subsequent violations of this section.

History: 1978 Comp., 66-8-139, enacted by Laws 1989, ch. 316, 3; 1991, ch. 192, 10.



Section 66-8-141 - Dishonored checks; civil penalty.

66-8-141. Dishonored checks; civil penalty.

A. Any person who pays any fee pursuant to the Motor Vehicle Code [66-1-1 NMSA 1978] by check to the department and which check is dishonored upon presentation is liable to the department for the fees together with a penalty of not less than ten dollars ($10.00) for each such check.

B. Any identification card, license, permit, registration, plate, title or other document issued by the department pursuant to the Motor Vehicle Code that requires payment and the payment is not made because the check offered in payment is dishonored upon presentation shall be canceled, suspended or revoked for failure to make payment. Any reinstatement fee due pursuant to Section 66-5-33.1 NMSA 1978 shall be in addition to the penalty provided for in Subsection A of this section.

History: 1953 Comp., 64-6-34, enacted by Laws 1978, ch. 35, 369; 1989, ch. 318, 20; 1991, ch. 160, 14; 1978 Comp., 66-6-34, recompiled as 1978 Comp., 66-8-141 by Laws 1995, ch. 135, 28.









Article 9 - Snowmobiles



Article 10 - Driver Education Schools

Section 66-10-1 - Short title.

66-10-1. Short title.

Chapter 66, Article 10 NMSA 1978 may be cited as the "Driving School Licensing Act".

History: 1953 Comp., 64-35-1, enacted by Laws 1967, ch. 185, 1; 1993, ch. 68, 45.



Section 66-10-2 - Driver education schools; driver education instructors; license required.

66-10-2. Driver education schools; driver education instructors; license required.

No person, firm, association or corporation shall operate a driver education school or engage in the business of giving instruction for hire in the driving of motor vehicles or in the preparation of an applicant for examination for a Class D, E or M driver's license unless a license has been secured from the bureau.

History: 1953 Comp., 64-35-2, enacted by Laws 1967, ch. 185, 2; 1993, ch. 68, 46.



Section 66-10-3 - Qualifications of driver education schools; fees.

66-10-3. Qualifications of driver education schools; fees.

Every applicant in order to qualify to operate a driver education school shall meet the following requirements:

A. maintain bodily injury and public damage liability insurance on all motor vehicles used in driving instruction in the amounts and form as prescribed by law or regulation of the bureau;

B. have the equipment necessary to the giving of proper instruction in the operation of motor vehicles; and

C. pay to the bureau an annual license fee to be set by regulation of the bureau.

History: 1953 Comp., 64-35-3, enacted by Laws 1967, ch. 185, 3; 1993, ch. 68, 47.



Section 66-10-4 - Qualifications of driver education instructors.

66-10-4. Qualifications of driver education instructors.

Every person in order to qualify as an instructor for a driver education school shall meet the following requirements:

A. possess qualifications as prescribed by the bureau;

B. be physically able to operate safely a motor vehicle and to train others in the operation of motor vehicles;

C. hold a valid operator's or chauffeur's license; and

D. pay to the bureau an annual license fee to be set by regulation of the bureau.

History: 1953 Comp., 64-35-4, enacted by Laws 1967, ch. 185, 4; 1993, ch. 68, 48; 2013, ch. 212, 1.



Section 66-10-5 - Issuance of licenses to driver education schools and to driver education instructors.

66-10-5. Issuance of licenses to driver education schools and to driver education instructors.

A. The bureau shall issue a license certificate to each applicant to conduct a driver education school or to each driver education instructor when it is satisfied that the person has met the qualifications required under the Driving School Licensing Act and if a school complies with the minimum driver education program standards established by the bureau.

B. The bureau shall prescribe minimum driver training program standards.

C. All licenses issued pursuant to the provisions of the Driving School Licensing Act shall expire annually, unless canceled, suspended or revoked sooner. The bureau shall establish annual expiration dates for the licenses by rule, and each category of driving school may have a different license expiration date. Licenses shall be renewed subject to application and payment of the required fee.

History: 1953 Comp., 64-35-5, enacted by Laws 1967, ch. 185, 5; 1993, ch. 68, 49; 2007, ch. 187, 1.



Section 66-10-6 - Powers of bureau.

66-10-6. Powers of bureau.

The bureau shall:

A. prescribe the forms and procedures necessary for the making of applications and the licensing of driver education schools and driver education instructors pursuant to the provisions of the Driving School Licensing Act;

B. require periodic and annual reports from the licensed schools on the number and types of pupils enrolled and trained and such other matters as it deems necessary;

C. require the licensed schools to keep and maintain certain records;

D. prescribe forms for and supply serially numbered uniform certificates of course completion to owners, primary consignees or operators of courses approved by the bureau and charge a fee not to exceed one dollar ($1.00) per certificate. The uniform certificates of course completion shall be printed on copy resistant paper in not less than two self-copying parts so as to provide a control copy of the certificate that shall be retained by the course provider. Each certificate shall include an identifying number that will allow the court or bureau to verify its authenticity with the course provider. Upon successful completion of a course, licensed schools shall issue to each pupil a certificate of completion;

E. require each driver education school to post a surety bond with the bureau in the amount of five thousand dollars ($5,000);

F. suspend or revoke, subject to the procedures prescribed in the Uniform Licensing Act [61-1-1 NMSA 1978], any license issued to a driver education school or to a driver education instructor when it is found that the licensee has failed to maintain the qualifications or standards required by the Driving School Licensing Act for the issuance of the initial license;

G. develop and adopt rules and regulations needed to administer the Driving School Licensing Act and to license driver education schools and instructors;

H. set annual licensure fees for:

(1) driver education schools, not to exceed five hundred dollars ($500) per year;

(2) driver education instructors, not to exceed one hundred dollars ($100) per year; and

(3) driver education school extension locations, not to exceed thirty-five dollars ($35.00) per year; and

I. set by regulation the enrollment fees that may be charged to a student by a private driver education school.

History: 1953 Comp., 64-35-6, enacted by Laws 1967, ch. 185, 6; 1993, ch. 68, 50.



Section 66-10-7 - Disposition of fees.

66-10-7. Disposition of fees.

All fees received by the bureau for licenses or certificates issued pursuant to the Driving School Licensing Act [66-10-1 NMSA 1978] shall be deposited with the state treasurer and placed in the general fund.

History: 1953 Comp., 64-35-7, enacted by Laws 1967, ch. 185, 7; 1993, ch. 68, 51.



Section 66-10-8 - Application.

66-10-8. Application.

The provisions of the Driving School Licensing Act shall not apply to authorized driver training programs conducted by any public, parochial, or other schools providing the curriculum and grade sequence that allows a student to secure a high school education. Other exemptions include state and federal agencies, or local political subdivisions, and the provisions shall not apply to any person giving driver instruction to another person without charge.

History: 1953 Comp., 64-35-8, enacted by Laws 1967, ch. 185, 8.



Section 66-10-9 - Motorcycle driver education programs.

66-10-9. Motorcycle driver education programs.

A. Any driver education school licensed under the Driving School Licensing Act may offer a motorcycle driver education program in accordance with regulations promulgated by the bureau.

B. The bureau shall prescribe minimum motorcycle driver education program standards.

C. The Driving School Licensing Act applies to any program offered under this section.

History: 1953 Comp., 64-35-9, enacted by Laws 1973, ch. 381, 3; 1993, ch. 68, 52.



Section 66-10-10 - Motorcycle training fund created; purpose.

66-10-10. Motorcycle training fund created; purpose.

A. There is created in the state treasury the "motorcycle training fund". The fund shall be invested in accordance with the provisions of Section 6-10-10 NMSA 1978, and all income earned on the fund shall be credited to the fund.

B. The motorcycle training fund shall be used to institute and provide a statewide system of motorcycle training and driver awareness and education in the dangers of driving while under the influence of alcohol or drugs for first-time license applicants and to provide for the purchase of necessary equipment and provide for such support services as are necessary for the establishment and maintenance of the system.

C. First-time applicants for a motorcycle license or an endorsement on their New Mexico driver's license may be required to complete a motorcycle driver education program as prescribed by the rules and regulations of the bureau.

D. The bureau shall adopt rules and regulations as prescribed in the State Rules Act [14-4-1 NMSA 1978] for the administration of a statewide motorcycle driver education program to be administered by the bureau. The program shall include, but not be limited to:

(1) helmet use and effectiveness;

(2) motorcycle accident and fatality statistics;

(3) drug and alcohol abuse information, laws and statistics;

(4) street and highway safe driving habits; and

(5) defensive driving.

E. The bureau shall cooperate with the state department of public education to distribute information through the public school systems.

F. All money in the motorcycle training fund is appropriated to the bureau for the purpose of carrying out the provisions of Subsection B of this section; provided that at the end of the seventy-second fiscal year and all subsequent fiscal years, all money in the motorcycle training fund in excess of the amount budgeted for the purposes delineated in Subsection B of this section shall revert to the state road fund.

History: Laws 1983, ch. 266, 1; 1989, ch. 164, 3; 1993, ch. 68, 53.



Section 66-10-11 - Driving safety training considered by the court.

66-10-11. Driving safety training considered by the court.

In addition to other sentencing or penalty provisions of law, when a person is convicted of a penalty assessment misdemeanor or other misdemeanor committed while operating a motor vehicle, each court is authorized to and shall consider ordering that offender to take any driving safety course certified by the bureau but shall not specify a particular provider.

History: Laws 1993, ch. 68, 54.



Section 66-10-12 - Exempt providers.

66-10-12. Exempt providers.

The Driving School Licensing Act shall not apply to nonprofit corporations that provide motor vehicle accident prevention courses approved by the traffic safety bureau of the department of transportation and that are engaged in providing courses exclusively for drivers who are fifty years of age or older.

History: Laws 1993, ch. 68, 55; 2015, ch. 6, 1.






Article 11 - Vehicles of Historic and Special Significance

Section 66-11-1 - Purpose.

66-11-1. Purpose.

Recognizing the importance of constructive leisure pursuits by New Mexico citizens, this act [66-11-1 to 66-11-5 NMSA 1978] is intended to encourage responsible participation in the hobby of collecting, preserving, restoring and maintaining motor vehicles of historic and special interest. Further, New Mexico, recognizing that the current pattern of resource recycling leads to an ever-shortening period of existence for vehicles of historic or special interest establishes this act to ensure the preservation of our American heritage as it relates to the motor vehicle manufacturing industry. Further, this act recognizes that a vehicle representative of this heritage, being held by a hobbyist, finds significance as an historic or special interest vehicle through a personal relevance to the life of the collector holding it and through a general relevance as an example-artifact of the transportation history of New Mexico.

History: 1953 Comp., 64-41-1, enacted by Laws 1975, ch. 35, 1.



Section 66-11-2 - Definitions.

66-11-2. Definitions.

For the purposes of this act [66-11-1 to 66-11-5 NMSA 1978]:

A. "collector" means the owner of one or more vehicles of historic or special interest who collects, purchases, acquires, trades or disposes of these vehicles or parts thereof for his own use in order to preserve, restore and maintain a vehicle for hobby purposes;

B. "parts car" means a motor vehicle generally in nonoperable condition which is owned by a collector to furnish parts that are usually nonobtainable from normal sources, thus enabling a collector to preserve, restore and maintain a motor vehicle of historic or special interest; and

C. "historic or special interest vehicle" means a vehicle of any age which, because of its significance, is being collected, preserved, restored or maintained by a hobbyist as a leisure pursuit.

History: 1953 Comp., 64-41-2, enacted by Laws 1975, ch. 35, 2.



Section 66-11-3 - Storage provisions.

66-11-3. Storage provisions.

A collector may store motor vehicles or parts thereof on his private property provided such vehicles and parts cars, and the outdoor storage areas, are maintained in such a manner that they do not constitute a health, safety or fire hazard and are effectively screened from ordinary public view by means of a solid fence, trees, shrubbery or other appropriate means. Such storage areas shall be kept free of weeds, trash and other objectional [objectionable] items.

History: 1953 Comp., 64-41-3, enacted by Laws 1975, ch. 35, 3.



Section 66-11-4 - Special equipment.

66-11-4. Special equipment.

A. Unless the presence of equipment named by the Motor Vehicle Code [66-1-1 NMSA 1978] was a prior condition for legal sale within New Mexico at the time the historic or special interest vehicle was manufactured for first use, the presence of such equipment shall not be required as a condition for current legal use.

B. Any motor vehicle of historic or special interest, manufactured prior to the date when any emission controls were standard equipment on that particular make or model of vehicle is exempted from the laws requiring any inspection and use of such controls.

C. Any safety equipment that was manufactured as a part of the vehicle's original equipment must be in proper operating condition when the vehicle is operated for highway purposes.

History: 1953 Comp., 64-41-4, enacted by Laws 1975, ch. 35, 4.



Section 66-11-5 - Sale or trade.

66-11-5. Sale or trade.

The sale or trade and subsequent legal transfer of a motor vehicle or parts car of historic or special interest shall not be contingent upon any condition that would require the vehicle or parts car to be in operating condition at the time of sale or transfer of ownership.

History: 1953 Comp., 64-41-5, enacted by Laws 1975, ch. 35, 5.






Article 12 - Boating

Section 66-12-1 - Short title.

66-12-1. Short title.

Chapter 66, Article 12 NMSA 1978 may be cited as the "Boat Act".

History: 1953 Comp., 75-35-1, enacted by Laws 1959, ch. 338, 1; 1987, ch. 247, 4.



Section 66-12-2 - Purpose of act.

66-12-2. Purpose of act.

The purpose of the Boat Act is to promote safety for persons and property in and connected with the use, operation and equipment of vessels and to promote the uniformity of laws relating thereto.

History: 1953 Comp., 75-35-2, enacted by Laws 1959, ch. 338, 2.



Section 66-12-3 - Definitions.

66-12-3. Definitions.

As used in the Boat Act:

A. "vessel" means every description of watercraft, other than a seaplane on the water, used or capable of being used as a means of transportation on water;

B. "motorboat" means any vessel propelled by machinery, whether or not machinery is the principal source of propulsion, but does not include a vessel that has a valid marine document issued by the bureau of customs of the United States government or any federal agency successor thereto; "motorboat" includes any vessel propelled or designed to be propelled by sail and that does not have a valid document issued by a federal agency, but does not include a sailboard or windsurf board;

C. "owner" means a person, other than a lienholder, having the property in or title to a motorboat; "owner" includes a person entitled to the use or possession of a motorboat subject to an interest in another person, reserved or created by agreement and securing payment or performance of an obligation, but excludes a lessee under a lease not intended as security;

D. "waters of this state" means waters within the territorial limits of this state;

E. "person" means an individual, partnership, firm, corporation, association or other entity;

F. "operate" means to navigate or otherwise use a motorboat or a vessel;

G. "state agency" means any department, institution, board, bureau, commission, district or committee of the government of this state and means every office or officer of any state agency;

H. "subdivision of the state" means every county, county institution, board, bureau or commission, incorporated city, town or village, drainage, conservancy, irrigation or other district and every office or officer of any subdivision of this state;

I. "division" means the state parks division of the energy, minerals and natural resources department;

J. "boat" means a motorboat that is ten feet in length or longer;

K. "dealer" means any person who engages in whole or in part in the business of buying, selling or exchanging new and unused motorboats or used motorboats, or both, either outright or on conditional sale, bailment, lease, chattel mortgage or otherwise and who has an established place of business for sale, trade and display of motorboats; "dealer" includes a yacht broker;

L. "lien" means every chattel mortgage, conditional sales contract, lease, purchase lease, sales lease, contract, security interest under the Uniform Commercial Code [55-1-101 NMSA 1978] or other instrument in writing having the effect of a mortgage or lien or encumbrance upon, or intended to hold the title to any boat in the former owner, possessor or grantor;

M. "manufacturer" means any person engaged in the business of manufacturing or importing new and unused motorboats for the purpose of sale or trade;

N. "demonstration" means:

(1) the operation of a motorboat on the waters of this state for the purpose of selling, transferring, bartering, trading, negotiating or attempting to negotiate the sale or exchange of an interest in a motor boat; or

(2) the operation of a motorboat by a manufacturer for the purpose of testing the motorboat; and

O. "established place of business" means a salesroom in an enclosed building or structure that the dealer owns or leases, where the business of bartering, trading and selling of motorboats is conducted and where the books, records and files necessary to conduct the business are maintained.

History: 1953 Comp., 75-35-3, enacted by Laws 1959, ch. 338, 3; 1965, ch. 16, 1; 1977, ch. 254, 96; 1985, ch. 117, 1; 1987, ch. 234, 43; 1987, ch. 245, 1; 1987, ch. 247, 5; 1991, ch. 240, 1; 2003, ch. 410, 2.



Section 66-12-4 - Operation of unnumbered motorboats prohibited.

66-12-4. Operation of unnumbered motorboats prohibited.

A. Every motorboat which is propelled by sail or machinery operating on the waters of this state shall be numbered. No person shall operate or give permission for the operation of any motorboat on the waters of this state unless the motorboat is numbered in accordance with the Boat Act or in accordance with applicable federal law or in accordance with a federally approved numbering system of another state and unless the certificate of number awarded to the motorboat is in force and the identifying number set forth in the certificate of number is displayed on each side of the bow of the motorboat.

B. Every boat operating on the waters of this state and owned by a person who is domiciled in this state shall be titled. No person shall operate or give permission for the operation of any boat on the waters of this state unless the boat is titled as provided in the Boat Act.

C. A person who is not domiciled in this state but who operates a boat on the waters of this state may, pursuant to the provisions of the Boat Act, elect to register the boat in this state.

History: 1953 Comp., 75-35-4, enacted by Laws 1959, ch. 338, 4; 1963, ch. 45, 1; 1965, ch. 16, 2; 1987, ch. 247, 6; 2000, ch. 34, 1.



Section 66-12-5 - Identification number.

66-12-5. Identification number.

A. The owner of each motorboat requiring numbering and inspection by this state shall file an application for number with the division on forms approved by it. The application shall be signed by the owner of the motorboat and shall be accompanied by a three year registration fee as required in Section 66-12-5.1 NMSA 1978. Upon receipt of the application in approved form, the division shall file it and issue to the applicant a certificate of number stating the number awarded to the motorboat and the name and address of the owner. The owner shall paint on or attach to each side of the bow of the motorboat the identification number in the manner prescribed by regulations of the division in order that it is clearly visible but in no case less than three inches in height and of a contrasting color to the boat color. The number shall be maintained in legible condition. The certificate of number shall be pocket size and shall be available at all times for inspection on the motorboat for which it is issued whenever the motorboat is in operation.

B. Should the ownership of a motorboat change, prior to operating it on the waters of this state the new owner shall file with the division an application for a new certificate of number in the same manner required for the award of a number under Subsection A of this section.

C. If an agency of the United States has in force an overall system of identification numbering for motorboats within the United States, the numbering system employed by the division pursuant to the Boat Act shall be in conformity with that system.

D. The division may award any certificate of number directly or may authorize any person to act as agent for the awarding. If a person accepts such authorization, he may be assigned a block of numbers and certificates which, upon award in conformity with the Boat Act and with any regulations of the division, are valid as if awarded directly by the division.

E. Every certificate of number awarded pursuant to the Boat Act shall continue in force through December 31 of the third calendar year of registration unless sooner terminated in accordance with the provisions of the Boat Act. A certificate of number may be renewed in the same manner provided for in the initial securing of the certificate and upon payment of the three year registration fee. Each application for renewal of a certificate of number shall be made by the owner on an application form which must be received by the division within sixty days after the expiration date of the certificate.

F. The owner shall notify the division of transfer, destruction or abandonment of the motorboat within fifteen days thereof. The transfer, destruction or abandonment terminates the certificate of number for the motorboat except in the case of a transfer of a part interest which does not affect the owner's right to operate the motorboat. Whenever the certificate of number is terminated, the owner shall return it to the division within fifteen days and state the reason for termination.

G. If there is a change of address, the holder of a certificate of number shall provide to the division the new address, existing certificate of number and a reasonable administrative fee. Upon receipt, the division will issue a new certificate of number.

H. Only the assigned registration number shall be painted, attached or otherwise displayed on either side of the bow of a motorboat.

I. The registration number assigned to the motorboat shall remain the assigned number for the life of the boat, except when a boat is transferred out of state, destroyed or abandoned.

History: 1953 Comp., 75-35-5, enacted by Laws 1959, ch. 338, 5; 1963, ch. 45, 2; 1969, ch. 44, 1; 1977, ch. 254, 97; 1983, ch. 41, 1; 1987, ch. 245, 2.



Section 66-12-5.1 - Fees.

66-12-5.1. Fees.

The division shall establish and impose reasonable registration fees for the purposes of the Boat Act.

History: Laws 1983, ch. 41, 2; 1987, ch. 245, 3.



Section 66-12-5.2 - Owner's certificate of title; fees; duplicates.

66-12-5.2. Owner's certificate of title; fees; duplicates.

A. Except as provided in Subsection C of this section, every owner of a boat subject to titling under the provisions of the Boat Act shall apply to the division for issuance of a certificate of title for the boat within thirty days after acquisition. The application shall be on forms the division prescribes and accompanied by the required fee. The application shall be signed and sworn to before a notary public or other person who administers oaths, or a certification signed in writing containing substantially the representation that statements made are true and correct to the best of the applicant's knowledge, information and belief, under penalty of perjury. The application shall contain the date of sale and gross price of the boat or the fair market value if no sale immediately preceded the transfer and any additional information the division requires. If the application is made for a boat last previously registered or titled in another state or foreign country, it shall contain this information and any other information the division requires.

B. The division shall not issue or renew a certificate of number to any boat required to be registered and numbered in the state unless the division has issued a certificate of title to the owner, if the boat is required to be titled.

C. Any person who, on July 1, 1987, is the owner of a boat with a valid certificate of number issued by the state is not required to file an application for a certificate of title for the boat until he transfers any part of his interest in the boat or he renews the certificate of number for the boat.

D. If a dealer buys or acquires a used boat for resale, he shall report the acquisition to the division on forms the division provides, or he may apply for and obtain a certificate of title as provided in this section. If a dealer buys or acquires a used unnumbered boat, he shall apply for a certificate of title in his name within thirty days. If a dealer buys or acquires a new boat for resale, he may apply for a certificate of title in his name.

E. Every dealer transferring a boat requiring titling under this section shall assign the title to the new owner or, in the case of a new boat, assign the certificate of origin. Within thirty days, the dealer or purchaser, as applicable, shall file with the division the necessary application and fee required under this section.

F. The division shall maintain a record of any certificate of title it issues.

G. No person shall sell, assign or transfer a boat titled by the state without delivering to the purchaser or transferee a certificate of title with an assignment on it showing title in the purchaser or transferee and with a statement of all liens upon the title. No person may purchase or otherwise acquire a boat required to be titled by the state without obtaining a certificate of title for it in his name.

H. The division shall charge a ten dollar ($10.00) fee to issue a certificate of title, a transfer of title, a duplicate or corrected certificate of title.

I. If a certificate of title is lost, stolen, mutilated, destroyed or becomes illegible, the first lienholder or, if there is none, the owner named in the certificate, as shown by the division's records, shall within thirty days obtain a duplicate by applying to the division. The applicant shall furnish information concerning the original certificate and the circumstances of its loss, mutilation or destruction as the division requires. Mutilated or illegible certificates shall be returned to the division with the application for a duplicate. Issuance of a duplicate certificate of title is not subject to the excise tax imposed under Section 66-12-6.1 NMSA 1978.

J. The duplicate certificate of title shall be plainly marked "duplicate" across its face and mailed or delivered to the applicant.

K. If a lost or stolen original certificate of title for which a duplicate has been issued is recovered, the original shall be surrendered promptly to the division for cancellation.

History: Laws 1987, ch. 247, 7.



Section 66-12-5.3 - Prohibited acts.

66-12-5.3. Prohibited acts.

A. It is unlawful for any person to take, receive or transfer a vessel without the consent of the owner.

B. It is unlawful for any person to damage, tamper with, alter or change hull identification numbers or serial numbers.

History: Laws 1987, ch. 245, 4.



Section 66-12-6 - Dealer and manufacturer numbers; fee; certificates of origin; records.

66-12-6. Dealer and manufacturer numbers; fee; certificates of origin; records.

A. A dealer or manufacturer that demonstrates motorboats on the public waters of this state shall file an application for a dealer or manufacturer number. The number shall be in lieu of a certificate of number for each motorboat intended or offered for sale.

B. Application for a dealer or manufacturer number shall be in the form prescribed by the division. The application shall state that the applicant is a motorboat dealer or manufacturer and that the applicant will operate a motorboat upon the waters of this state only for test or demonstration purposes. The statement shall be verified before a state officer who is authorized to administer an oath. The fee for a dealer or manufacturer number is ten dollars ($10.00) annually as prescribed by the division.

C. The division shall issue a certificate of a dealer or manufacturer number to an applicant who submits a complete application and full payment of the dealer or manufacturer number fee to the division. The certificate shall be issued after the applicant obtains a dealer license from the motor vehicle division of the taxation and revenue department and shall contain the following:

(1) a dealer or manufacturer number that contains two state identification letters, followed by four numbers and two additional letters that are unique to dealers or manufacturers;

(2) the expiration date of the certificate;

(3) the name and business address of the applicant;

(4) the address of the principal place of business of the applicant; and

(5) a conspicuous statement that the division has certified the applicant as a dealer or manufacturer.

D. The dealer or manufacturer number shall be painted on or attached to plates that are firmly attached to each side of the front of a motorboat of the dealer or manufacturer while it is afloat upon the waters of this state.

E. A dealer or manufacturer who operates more than one motorboat for test or demonstration purposes on the waters of this state at the same time shall obtain and display a separate dealer or manufacturer number for each motorboat tested or demonstrated.

F. A manufacturer or dealer shall not transfer ownership of a new boat without supplying the transferee with the manufacturer's certificate of origin signed by the manufacturer's authorized agent. The certificate shall contain information the division requires.

G. Every dealer shall maintain for three years a record of any boat he bought, sold, exchanged or received for sale or exchange. This record shall be open to inspection by division representatives during reasonable business hours.

History: 1953 Comp., 75-35-5.1, enacted by Laws 1965, ch. 48, 1; 1977, ch. 254, 98; 1987, ch. 247, 8; 2003, ch. 410, 3.



Section 66-12-6.1 - Excise tax on issuance of certificates of title; appropriation.

66-12-6.1. Excise tax on issuance of certificates of title; appropriation.

A. An excise tax is imposed upon the sale of every boat required to be registered in the state. To prevent evasion of the excise tax imposed by this section and the duty to collect it, it is presumed that the issuance of every original and subsequent certificate of title, other than a duplicate, for boats of a type required to be registered under the provisions of the Boat Act constitutes a sale for tax purposes unless specifically exempted by this section or unless there is shown satisfactory proof that the boat for which the certificate of title is sought came into the possession of the applicant as a voluntary transfer without consideration or as a transfer by operation of law. The division shall collect the tax at the time application is made for issuance of a certificate of title at the rate of five percent of the sale price of the boat. If the sale price does not represent the value of the boat in the condition that existed at the time it was acquired, the excise tax shall then be imposed at the rate of five percent of the reasonable value of the boat in such condition at such time. However, allowances granted for trade-ins may be deducted from the sale price or the reasonable value of the boat purchased. The tax shall be paid by the applicant, and the division may require all information which it deems necessary to establish the amount of the tax.

B. A penalty of fifty percent of the tax due on the issuance of a certificate of title is imposed on any person who, domiciled in this state and accepting transfer in this state, fails to apply for a certificate within ninety days of the date on which ownership was transferred to him or who is domiciled in this state but accepts transfer outside this state and who fails to apply for a certificate within ninety days of the date on which the boat is brought into this state.

C. If a boat has been acquired through an out-of-state transaction upon which a gross receipts, sales, compensating or similar tax was levied by another state or political subdivision thereof, the amount of the tax paid may be credited against the excise tax due this state on the same boat.

D. Persons domiciled outside this state and on active duty in the military service of the United States or on active duty as officers of the public health service detailed for duty with any branch of the military service are exempt from the tax imposed by this section.

E. Persons who acquire a boat out of state thirty or more days before establishing a domicile in this state are exempt from the tax imposed by this section if the boat was acquired for personal use.

F. Persons applying for a certificate of title for a boat registered in another state are exempt from the tax imposed by this section if they have previously registered and titled the boat in New Mexico and have owned the boat continuously since that time.

G. Certificates of title for all boats owned by this state or any political subdivision are exempt from the tax imposed by this section.

H. All taxes collected under the provisions of this section shall be paid to the state treasurer for credit to the "boat suspense fund", hereby created. At the end of each month, the state treasurer shall transfer fifty percent of the excise tax collections in the boat suspense fund to the division, and the balance to the general fund. The amounts transferred to the division are appropriated for use by the division for improvements and maintenance of lakes and boating facilities owned or leased by the state and for administration and enforcement of the Boat Act.

I. The director shall prescribe forms he deems necessary to account properly for the taxes collected under this section.

History: Laws 1987, ch. 247, 9.



Section 66-12-6.2 - Security interest in boats; filing; perfection.

66-12-6.2. Security interest in boats; filing; perfection.

A. A security interest in a boat required to be titled and registered in New Mexico is not valid against attaching creditors, subsequent transferees or lienholders unless perfected as provided by this section. This provision does not apply to liens dependent upon possession.

B. All title applications shall be accompanied by the certificate of title last issued for the boat and shall contain the name and address of any lienholder, the date the security agreement was executed and the maturity date of the agreement.

C. Upon receipt of a title application, the division shall enter upon the application the date it was received. When satisfied as to the genuineness of the application, the division shall file it and issue a new certificate of title showing the owner's name and all liens existing against the boat.

D. No security interest filed in any state which does not show all liens on the certificate of title shall be valid against any person in this state other than the parties to the security agreement or those persons who take with actual notice of the agreement.

History: Laws 1987, ch. 247, 10.



Section 66-12-6.3 - Security interest in boats; filing effective to give notice.

66-12-6.3. Security interest in boats; filing effective to give notice.

A. The filing of an application with the division and the issuance of a new certificate of title by the division as provided in Section 66-12-5.2 NMSA 1978 constitutes constructive notice of all security interests in the boat described in the application. If the application is received by the division within ten days after the date the security agreement was executed, constructive notice dates from the time of the execution of the security agreement. Otherwise, constructive notice dates from the time of receipt noted on the title application.

B. The method provided in this article for perfecting a security interest shall be exclusive except as to liens dependent upon possession.

C. The constructive notice provided for in this section terminates twelve months after the maturity date of the debt. Unless refiled in a manner prescribed by the division within twelve months after the maturity date, the division may ignore the security interest in the issuance of all subsequent certificates of title.

History: Laws 1987, ch. 247, 11.



Section 66-12-6.4 - Forms; investigations.

66-12-6.4. Forms; investigations.

A. The division shall prescribe and provide suitable forms of applications, certificate of title and all other forms necessary to carry out the provisions of this act.

B. The division may make necessary investigations to procure information required to carry out the provisions of the Boat Act.

History: Laws 1987, ch. 247, 12.



Section 66-12-6.5 - Prohibited display of dealer or manufacturer numbers.

66-12-6.5. Prohibited display of dealer or manufacturer numbers.

A dealer or manufacturer shall not display a dealer or manufacturer number on a motorboat that is not being operated for test or demonstration purposes.

History: Laws 2003, ch. 410, 4.



Section 66-12-6.6 - Dealer license.

66-12-6.6. Dealer license.

A. A person shall not engage in business as a dealer or manufacturer without obtaining a valid dealer license from the motor vehicle division of the taxation and revenue department, unless the person has a valid motor vehicle dealer license. A dealer or manufacturer shall annually file an application with the motor vehicle division for a dealer license for each established place of business of the dealer or manufacturer.

B. A person shall file an application for a dealer license with the motor vehicle division of the taxation and revenue department on a form prescribed by the motor vehicle division. The application shall contain the name, address and telephone number of the applicant, the signature of the applicant or the signatures of all of the officers of a corporate applicant, the address of the established place of business, the federal taxpayer identification number of the applicant and other information that the motor vehicle division may require. The application shall state that the applicant will engage in business as a dealer. The statement shall be verified before a state officer authorized to administer an oath. The fee for a dealer license shall be prescribed by the motor vehicle division but shall not exceed fifty dollars ($50.00) annually.

C. The motor vehicle division of the taxation and revenue department shall issue a dealer license to an applicant who submits a complete application and full payment of the dealer license fee to the motor vehicle division. The license shall contain the following:

(1) the license number;

(2) the expiration date of the license;

(3) the name and business address of the licensee;

(4) the address of the location for which the license was issued; and

(5) a statement requiring that the license be conspicuously displayed at the location for which the license was issued.

D. A dealer license shall specify the location of each place of business in which the licensee engages in business as a dealer. The dealer shall notify the motor vehicle division of the taxation and revenue department of a change of ownership, location or name of the place of business within ten days of the change.

E. A dealer license shall authorize the licensed activity at only one business establishment. A dealer shall obtain a supplemental license from the motor vehicle division of the taxation and revenue department for each additional establishment owned or operated by the dealer. The application for a supplemental license shall be in a form prescribed by the motor vehicle division. The motor vehicle division shall issue a supplemental license to an applicant who possesses a valid dealer license, submits a complete application and meets all other requirements of the motor vehicle division.

F. A dealer license or supplemental license shall be conspicuously displayed at the location of the established place of business for which it was issued.

History: Laws 2003, ch. 410, 5.



Section 66-12-6.7 - Dealer license denial, suspension and revocation.

66-12-6.7. Dealer license denial, suspension and revocation.

The motor vehicle division of the taxation and revenue department may deny, suspend or revoke a dealer license for:

A. a material misrepresentation communicated by a dealer to the motor vehicle division;

B. a lack of fitness as proscribed by rule of the motor vehicle division; or

C. a willful violation of a federal or state law relating to the sale, distribution, financing, registration, taxing or insuring of motorboats.

History: Laws 2003, ch. 410, 6.



Section 66-12-6.8 - Dealer bonds; required insurance.

66-12-6.8. Dealer bonds; required insurance.

A person licensed as a dealer pursuant to the Boat Act shall file with the state parks division a bond in the amount of fifty thousand dollars ($50,000) unless there is a bond on file with the motor vehicle division of the taxation and revenue department for a motor vehicle dealer's license and such proof is submitted to the state parks division. The bond shall be issued by a corporate surety licensed to conduct business within the state. The bond shall be issued under the condition that the applicant shall not practice fraud or violate any provision of the Boat Act. A person who has obtained a dealer license shall furnish evidence that the person has liability insurance for the established place of business for which the license was obtained.

History: Laws 2003, ch. 410, 7.



Section 66-12-7 - Equipment.

66-12-7. Equipment.

A. Every vessel shall have aboard:

(1) one life preserver, buoyant vest, ring buoy or buoyant cushion bearing the mark of approval of the United States coast guard and in serviceable condition for each person on board;

(2) one oar or paddle;

(3) one bailing bucket with a capacity of at least one gallon, or hand-operated bilge pump; and

(4) a length of stout rope at least equal to the length of the vessel.

B. Every motorboat, during the hours of darkness, shall carry:

(1) a bright white light aft to show around the horizon; and

(2) a combined light on the fore part of the vessel and lower than the white light and showing green to the starboard and red to the port, and so fixed as to throw the light from right ahead to two points abaft the beam on their respective sides. No other light shall be shown except as specifically prescribed by the United States coast guard for the particular class of boats.

C. If carrying or using any inflammable or toxic fluid in any enclosure for any purpose, and if not entirely open, every vessel shall have an efficient natural or mechanical ventilation system capable of removing resulting gases prior to, and during, the time the vessel is occupied by any person.

D. No privately owned vessel shall carry a siren unless specifically authorized in writing by the director of the division.

E. No person shall operate or give permission for the operation of a vessel which is not equipped as required by this section.

History: 1953 Comp., 75-35-6, enacted by Laws 1959, ch. 338, 6; 1963, ch. 45, 3; 1977, ch. 254, 99.



Section 66-12-7.1 - Personal flotation devices required.

66-12-7.1. Personal flotation devices required.

The operator of a vessel being used for recreational purposes shall require a child age twelve or under who is aboard the vessel to wear a personal flotation device approved by the United States coast guard while the vessel is underway, unless the child is below deck or in an enclosed cabin.

History: Laws 2006, ch. 46, 2.



Section 66-12-8 - Exemptions from numbering provisions of the Boat Act.

66-12-8. Exemptions from numbering provisions of the Boat Act.

A motorboat shall not be required to be numbered under the Boat Act if it is:

A. already covered by a number in force which has been awarded to it pursuant to federal law or a federally approved numbering system of another state; provided that the boat shall not have been within this state for a period in excess of ninety consecutive days;

B. a motorboat from a country other than the United States temporarily using the waters of this state;

C. a motorboat whose owner is the United States, a state or a subdivision thereof;

D. a ship's lifeboat; or

E. a motorboat belonging to a class of boats which has been exempted from numbering by the division after it has found that the numbering of motorboats of that class will not materially aid in their identification; and, if an agency of the federal government has a numbering system applicable to the class of motorboats to which the motorboat in question belongs, after the division has further found that the motorboat would also be exempt from numbering if it were subject to the federal law.

History: 1953 Comp., 75-35-7, enacted by Laws 1959, ch. 338, 7; 1977, ch. 254, 100.



Section 66-12-9 - Boat liveries.

66-12-9. Boat liveries.

A. The owner of a boat livery shall cause to be kept a record of the name and address of the person or persons hiring any vessel which is designed or permitted by him to be operated as a motorboat, the identification number thereof, and the departure date and time, and the expected time of return. The record shall be preserved for at least six months.

B. Neither the owner of a boat livery, nor his agent or employee shall permit any motorboat or any vessel designed or permitted by him to be operated as a motorboat to depart from his premises unless it shall have been provided with the equipment required pursuant to Section 66-12-7 NMSA 1978, and any rules and regulations made pursuant thereto by the division.

History: 1953 Comp., 75-35-8, enacted by Laws 1959, ch. 338, 8; 1977, ch. 254, 101.



Section 66-12-10 - Muffling devices.

66-12-10. Muffling devices.

The exhaust of every internal combustion engine used on any motorboat shall be effectively muffled by equipment so constructed and used as to muffle the noise of the exhaust in a reasonable manner. This may include but is not limited to such devices as mufflers, exhaust restricters and water-injected exhaust headers. The use of cut-outs or non-muffled headers is prohibited except for motorboats competing in a regatta or boat race approved as provided in Section 66-2-15 NMSA 1978 and for such motorboats while on trial runs during a period not to exceed forty-eight hours immediately preceding the regatta or race and for such motorboats while competing in official trials for speed records during a period not to exceed forty-eight hours immediately following the regatta or race.

History: 1953 Comp., 75-35-9, enacted by Laws 1959, ch. 338, 9; 1991, ch. 240, 2.



Section 66-12-11 - Prohibited operation.

66-12-11. Prohibited operation.

A. A person shall not operate any motorboat or vessel or manipulate any water skis, surfboard or similar device in a reckless or negligent manner so as to endanger the life or property of any person.

B. A person shall not operate any vessel, not defined as a motorboat pursuant to the provisions of the Boating While Intoxicated Act [66-13-1 NMSA 1978], or manipulate any water skis, surfboard or similar device while intoxicated or under the influence of any narcotic drug, barbiturate or marijuana.

History: 1953 Comp., 75-35-10, enacted by Laws 1959, ch. 338, 10; 1987, ch. 245, 5; 1991, ch. 240, 3; 2003, ch. 241, 15.



Section 66-12-12 - Collisions; assistance and reports.

66-12-12. Collisions; assistance and reports.

A. The operator of a vessel involved in a collision, accident or other casualty, so far as he can do so without serious danger to his own vessel, crew and passengers, shall:

(1) render to other persons affected by the collision, accident or other casualty such assistance as practicable and necessary in order to save them from, or minimize, any danger caused by the collision, accident or other casualty; and

(2) give his name, address and identification of his vessel in writing to any person injured and to the owner of any property damaged in the collision, accident or other casualty.

B. In case of collision, accident or other casualty involving a vessel, and resulting in death or injury to a person or damage to property in excess of one hundred dollars ($100), the operator of the vessel or his legal representative shall, within forty-eight hours, file with the division a full description of the collision, accident or other casualty, including all information that the division may require by regulation.

C. All collision, accident or other casualty reports filed as required by this section shall be without prejudice to the individual making the report, and are solely for the confidential use of the division except that the division may disclose the identity of a person involved in an accident when the identity is not otherwise known or when the person denies his presence at the accident. The report is inadmissible as evidence in any trial, civil or criminal, arising out of an accident, except that the division may furnish, upon request, a certificate showing that a specified accident report has or has not been made as required by this section.

History: 1953 Comp., 75-35-11, enacted by Laws 1959, ch. 338, 11; 1963, ch. 45, 4; 1977, ch. 254, 102.



Section 66-12-13 - Transmittal of information.

66-12-13. Transmittal of information.

In accordance with any request duly made by an authorized official or agency of the United States, any information compiled or otherwise available to the division pursuant to Section 66-12-12B NMSA 1978 shall be transmitted to the official or agency of the United States.

History: 1953 Comp., 75-35-12, enacted by Laws 1959, ch. 338, 12; 1977, ch. 254, 103.



Section 66-12-14 - Water skis and surfboards.

66-12-14. Water skis and surfboards.

A. No person shall operate a vessel on any waters of this state for towing a person on water skis, a surfboard or similar device unless there is in the vessel a person in addition to the operator or a device capable of letting the oprator [operator] have an unobstructed view of the person or object being towed. All skiers must wear ski belts or jackets.

B. No person shall operate a vessel on any waters of this state, towing a person on water skis, a surfboard or similar device, nor shall any person engage in water skiing, surfboarding or similar activity, at any time between the hours from one hour after sunset to one hour before sunrise.

C. The provisions of Subsections A and B of this section do not apply to a performer engaged in a professional exhibition or to a person engaged in an activity authorized under Section 66-12-15 NMSA 1978.

D. No person shall negligently operate or manipulate any vessel, tow rope or other device by which the direction or location of water skis, a surfboard or similar device may be affected or controlled, in such a way as to cause the water skis, surfboard or similar device, or any person thereon, to strike any object or person.

History: 1953 Comp., 75-35-13, enacted by Laws 1959, ch. 338, 13; 1963, ch. 45, 5.



Section 66-12-15 - Regattas; races; marine parades; tournaments or exhibitions.

66-12-15. Regattas; races; marine parades; tournaments or exhibitions.

A. The division may authorize the holding of regattas, motorboat or other boat races, marine parades, tournaments or exhibitions on any waters of this state. It shall adopt and may, from time to time, amend regulations concerning the safety of motorboats and other vessels and persons thereon, either observers or participants. Whenever a regatta, motorboat or other boat race, marine parade, tournament or exhibition is proposed to be held, the person in charge thereof shall, at least thirty days prior thereto, file an application with the division to hold the regatta, motorboat or other boat race, marine parade, tournament or exhibition. The application shall set forth the date, time and location where it is proposed to hold the regatta, motorboat or other boat race, marine parade, tournament or exhibition, and it shall not be conducted without authorization of the division in writing.

B. The provisions of this section shall not exempt any person from compliance with applicable federal law or regulation, but nothing contained herein shall be construed to require the securing of a state permit pursuant to this section if a permit therefor has been obtained from an authorized agency of the United States.

History: 1953 Comp., 75-35-14, enacted by Laws 1959, ch. 338, 14; 1977, ch. 254, 104.



Section 66-12-16 - Local regulations; restrictions; special rules and regulations.

66-12-16. Local regulations; restrictions; special rules and regulations.

A. The provisions of the Boat Act and of other applicable laws of this state shall govern the operation, equipment, numbering and all other matters relating thereto whenever any vessel shall be operated on the waters of this state, or when any activity regulated by the Boat Act shall take place thereon, but nothing in the Boat Act shall be construed to prevent the adoption of any ordinance or local law relating to the operation and equipment of vessels where the provisions of the ordinance or local law are identical to the provisions of the Boat Act, amendments thereto, or regulations issued thereunder; provided that the ordinance or local law shall be operative only so long as, and to the extent that, they continue to be identical to the provisions of the Boat Act, amendments thereto, or regulations issued thereunder.

B. Any subdivision of this state may, at any time, but only after public notice, make formal application to the division for special rules and regulations with reference to the operation of vessels on any waters within its territorial limits and shall set forth therein the reasons which make the special rules or regulations necessary or appropriate.

C. The division is authorized to make special rules and regulations with reference to the operation of vessels on any waters within the territorial limits of any subdivision of this state.

History: 1953 Comp., 75-35-15, enacted by Laws 1959, ch. 338, 15; 1977, ch. 254, 105.



Section 66-12-17 - Owner's civil liability.

66-12-17. Owner's civil liability.

The owner of a vessel shall be liable for any injury or damage occasioned by the negligent operation of the vessel, whether the negligence consists of a violation of the provisions of the statutes of this state, or neglecting to observe the ordinary care and operation that the rules of the common law require. The owner shall not be liable unless the vessel is being used with his express or implied consent. It shall be presumed that the vessel is being operated with the knowledge and consent of the owner, if at any time of the injury or damage, it is under the control of the spouse, father, mother, brother, sister, son, daughter, or other immediate member of the owner's family. Nothing contained herein shall be construed to relieve any other person from any liability which he would otherwise have, but nothing contained herein shall be construed to authorize or permit any recovery in excess of injury or damage actually incurred.

History: 1953 Comp., 75-35-16, enacted by Laws 1959, ch. 338, 16.



Section 66-12-18 - Power to regulate.

66-12-18. Power to regulate.

The state park and recreation division [state parks division] may promulgate regulations to carry into effect the provisions of the Boat Act.

History: 1953 Comp., 75-35-17, enacted by Laws 1959, ch. 338, 17; 1963, ch. 45, 6; 1977, ch. 254, 106.



Section 66-12-18.1 - Safe boating rules.

66-12-18.1. Safe boating rules.

The division shall adopt safe boating education rules that require that:

A. a person born after January 1, 1989 who operates a motorboat on the waters of this state shall:

(1) have completed a safe boating education course that is approved by the national association of state boating law administrators and certified by the division or passed an equivalency examination that was proctored and that tested the knowledge of information included in the curriculum of the course and have received a certificate of completion of the certified course or passage of the equivalency examination;

(2) possess a valid license to operate a vessel issued for maritime personnel by the United States coast guard pursuant to 46 CFR Part 10 or a marine certificate issued by the Canadian government; or

(3) have received, as an authorized operator of a rented or leased motorboat, instructions regarding the safe operation of the motorboat and a summary of the statutes and rules governing the operation of a motorboat from a person in the business of renting or leasing motorboats. The instructions shall be valid only for the period of the rental agreement not to exceed thirty days; and

B. a person in the business of renting or leasing motorboats for a period not exceeding thirty days shall:

(1) not rent or lease a motorboat to a person for operation on the waters of this state unless the person meets the provisions of Subsection A of this section;

(2) maintain rental or lease records that include the name and age of each person who is authorized to operate the rented or leased motorboat; and

(3) provide each authorized operator of a rented or leased motorboat with instructions regarding the safe operation of the motorboat and a summary of the statutes and regulations governing the operation of a motorboat.

History: Laws 2006, ch. 46, 1.



Section 66-12-19 - Filing of regulations.

66-12-19. Filing of regulations.

Regulations adopted by the state park and recreation division [state parks division] pursuant to the Boat Act shall be filed as provided by law.

History: 1953 Comp., 75-35-18, enacted by Laws 1959, ch. 338, 18; 1963, ch. 45, 7; 1977, ch. 254, 107.



Section 66-12-20 - Disposition of fees.

66-12-20. Disposition of fees.

The fees collected pursuant to the provisions of the Boat Act, less the administrative fee withheld pursuant to Section 1 [7-1-6.41 NMSA 1978] of this 1997 act, shall be covered [deposited] into the state park and recreation fund.

History: 1953 Comp., 75-35-19, enacted by Laws 1959, ch. 338, 19; 1983, ch. 41, 3; 1997, ch. 125, 10.



Section 66-12-21 - Disposition of fines.

66-12-21. Disposition of fines.

All money collected as fines for the violation of the provisions of the Boat Act [66-12-1 NMSA 1978], and regulations of the state park and recreation division [state parks division] made pursuant thereto, shall be paid for credit to the current school fund of the state.

History: 1953 Comp., 75-35-20, enacted by Laws 1959, ch. 338, 20; 1965, ch. 102, 1; 1977, ch. 254, 108.



Section 66-12-22 - Enforcement.

66-12-22. Enforcement.

The director, park custodians and other employees of the division designated in writing by the director, every sheriff in his respective county and every member of the state police has [have] full authority of a peace officer to enforce the provisions of the Boat Act and the regulations issued pursuant thereto, and in its exercise may stop and board any vessel subject to the Boat Act.

History: 1953 Comp., 75-35-21, enacted by Laws 1959, ch. 338, 21; 1963, ch. 45, 8; 1977, ch. 254, 109.



Section 66-12-23 - Penalties.

66-12-23. Penalties.

A. Except for penalty provisions provided in Subsections B through M of this section, a person who violates a provision of the Boat Act or a rule of the state parks division of the energy, minerals and natural resources department promulgated pursuant to that act is guilty of a petty misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978.

B. As used in Chapter 66, Article 12 NMSA 1978, "penalty assessment misdemeanor" means a violation of Section 66-12-7, 66-12-7.1, 66-12-10 or 66-12-14 NMSA 1978 or a rule of the division promulgated pursuant to those sections.

C. The term "penalty assessment misdemeanor" does not include a violation that has caused or contributed to the cause of an accident resulting in injury or death to a person or disappearance of a person.

D. Whenever a person is arrested for violation of a penalty assessment misdemeanor, the arresting officer shall advise the person of the option either to accept the penalty assessment and pay it to the court or to appear in court. The arresting officer, using a uniform non-traffic citation, shall complete the information section, prepare the penalty assessment and prepare a notice to appear in court specifying the time and place to appear. The arresting officer shall have the person sign the citation as a promise either to pay the penalty assessment as prescribed or to appear in court as specified, give a copy of the citation to the person and release the person from custody. An officer shall not accept custody of payment of any penalty assessment.

E. The arresting officer may issue a warning notice, but shall fill in the information section of the citation and give a copy to the arrested person after requiring a signature on the warning notice as an acknowledgment of receipt. No warning notice issued under this section shall be used as evidence of conviction for purposes of Subsection M of this section.

F. In order to secure release, the arrested person must give a written promise to appear in court or to pay the penalty assessment prescribed or to acknowledge receipt of a warning notice.

G. The magistrate court or metropolitan court in the county where the alleged violation occurred has jurisdiction for any case arising from a penalty assessment misdemeanor issued for violation of Section 66-12-7, 66-12-7.1, 66-12-10 or 66-12-14 NMSA 1978 or a rule of the division promulgated pursuant to those sections.

H. A penalty assessment citation issued by a law enforcement officer shall be submitted to the appropriate magistrate or metropolitan court within three business days of issuance. If the citation is not submitted within three business days, it may be dismissed with prejudice.

I. It is a misdemeanor for any person to violate a written promise to pay the penalty assessment or to appear in court given to an officer upon issuance of a citation regardless of the disposition of the charge for which the citation was issued.

J. A citation with a written promise to appear in court or to pay the penalty assessment is a summons. If a person fails to appear or to pay the penalty assessment by the appearance date, a warrant for failure to appear may be issued.

K. A written promise to appear in court may be complied with by appearance of counsel.

L. When an alleged violator of a penalty assessment misdemeanor elects to appear in court rather than to pay the penalty assessment to the court, no fine imposed upon later conviction shall exceed the penalty assessment established for the particular penalty assessment misdemeanor.

M. The penalty assessment for a first violation of Section 66-12-7, 66-12-7.1, 66-12-10 or 66-12-14 NMSA 1978 or any rule of the division promulgated pursuant to those sections is thirty dollars ($30.00). This penalty assessment is in addition to any magistrate or metropolitan court costs as provided in Subsection B of Section 35-6-4 NMSA 1978. Upon a second conviction or acceptance of a notice of penalty assessment for violation of Section 66-12-7, 66-12-7.1, 66-12-10 or 66-12-14 NMSA 1978 or any rule of the division promulgated pursuant to those sections, the penalty assessment shall be fifty dollars ($50.00). Upon a third or subsequent conviction or acceptance of a notice of penalty assessment, the penalty assessment shall be one hundred fifty dollars ($150).

History: 1953 Comp., 75-35-22, enacted by Laws 1963, ch. 45, 9; 1983, ch. 41, 4; 1987, ch. 234, 44; 2004, ch. 76, 1; 2013, ch. 136, 3.






Article 13 - Boating While Intoxicated

Section 66-13-1 - Short title.

66-13-1. Short title.

Sections 1 through 13 [66-13-1 through 66-13-13 NMSA 1978] of this act may be cited as the "Boating While Intoxicated Act".

History: Laws 2003, ch. 241, 1.



Section 66-13-2 - Definitions.

66-13-2. Definitions.

As used in the Boating While Intoxicated Act:

A. "bodily injury" means an injury to a person that is not likely to cause death or great bodily harm to the person, but does cause painful temporary disfigurement or temporary loss or impairment of the functions of any member or organ of the person's body;

B. "conviction" means an adjudication of guilt and does not include imposition of a sentence;

C. "motorboat" means any boat, personal watercraft or other type of vessel propelled by machinery, whether or not machinery is the principle source of propulsion. "Motorboat" includes a vessel propelled or designed to be propelled by a sail, but does not include a sailboard or a windsurf board. "Motorboat" does not include a houseboat or any other vessel that is moored on the water, but not moving on the water; and

D. "operate" means to physically handle the controls of a motorboat that is moving on the water.

History: Laws 2003, ch. 241, 2.



Section 66-13-3 - Operating a motorboat while under the influence of intoxicating liquor or drugs.

66-13-3. Operating a motorboat while under the influence of intoxicating liquor or drugs.

A. It is unlawful for a person who is under the influence of intoxicating liquor to operate a motorboat.

B. It is unlawful for a person who is under the influence of any drug to a degree that renders him incapable of safely operating a motorboat to operate a motorboat.

C. It is unlawful for a person who has an alcohol concentration of eight one hundredths or more in his blood or breath to operate a motorboat.

D. Aggravated boating while under the influence of intoxicating liquor or drugs consists of a person who:

(1) has an alcohol concentration of sixteen one hundredths or more in his blood or breath while operating a motorboat;

(2) has caused bodily injury to a human being as a result of the unlawful operation of a motorboat while under the influence of intoxicating liquor or drugs; or

(3) refused to submit to chemical testing, as provided for in the Boating While Intoxicated Act, and in the judgment of the court, based upon evidence of intoxication presented to the court, was under the influence of intoxicating liquor or drugs.

E. Every person under first conviction pursuant to this section shall be punished, notwithstanding the provisions of Section 31-18-13 NMSA 1978, by imprisonment for not more than ninety days or by a fine of not more than five hundred dollars ($500), or both; provided that if the sentence is suspended in whole or in part or deferred, the period of probation may extend beyond ninety days but shall not exceed one year. The offender shall be ordered by the court to attend a boating safety course approved by the national association of state boating law administrators. An offender ordered by the court to attend a boating safety course shall provide the court with proof that the offender successfully completed the course within seven months of his conviction or prior to completion of his probation, whichever period of time is less. In addition to those penalties, when an offender commits aggravated boating while under the influence of intoxicating liquor or drugs, the offender shall be sentenced to not less than forty-eight consecutive hours in jail and may be fined not more than seven hundred fifty dollars ($750). On a first conviction under this section, any time spent in jail for the offense prior to the conviction for that offense shall be credited to any term of imprisonment fixed by the court. A deferred sentence pursuant to this subsection shall be considered a first conviction for the purpose of determining subsequent convictions.

F. A second or subsequent conviction pursuant to this section shall be punished, notwithstanding the provisions of Section 31-18-13 NMSA 1978, by imprisonment for not more than three hundred sixty-four days or by a fine of not more than seven hundred fifty dollars ($750), or both; provided that if the sentence is suspended in whole or in part, the period of probation shall not exceed one year. In addition to those penalties, when an offender commits aggravated boating while under the influence of intoxicating liquor or drugs, the offender shall be sentenced to not less than forty-eight consecutive hours in jail and may be fined not more than one thousand dollars ($1,000).

History: Laws 2003, ch. 241, 3.



Section 66-13-4 - Guilty pleas; limitations.

66-13-4. Guilty pleas; limitations.

When a complaint or information alleges a violation of Section 3 [66-13-3 NMSA 1978] of the Boating While Intoxicated Act, any plea of guilty thereafter entered in satisfaction of the charges shall include at least a plea of guilty to the violation of one of the subsections of Section 3 of that act, and no other disposition by plea of guilty to any other charge in satisfaction of the charge shall be authorized if the results of a test performed pursuant to that act disclose that the blood or breath of the person charged contains an alcohol concentration of eight one hundredths or more.

History: Laws 2003, ch. 241, 4.



Section 66-13-5 - Municipal and county ordinances; unlawful alcohol concentration level for boating while under the influence of intoxicating liquor or drugs.

66-13-5. Municipal and county ordinances; unlawful alcohol concentration level for boating while under the influence of intoxicating liquor or drugs.

No municipal or county ordinance prohibiting the operation of a motorboat while under the influence of intoxicating liquor or drugs shall be enacted that provides for an unlawful alcohol concentration level that is different than the alcohol concentration levels provided in Section 3 [66-13-3 NMSA] of the Boating While Intoxicated Act.

History: Laws 2003, ch. 241, 5.



Section 66-13-6 - Blood-alcohol tests; persons qualified to perform tests; relief from civil and criminal liability.

66-13-6. Blood-alcohol tests; persons qualified to perform tests; relief from civil and criminal liability.

Only a physician, licensed professional or practical nurse or laboratory technician or technologist employed by a hospital or physician shall withdraw blood from a person in the performance of a blood-alcohol or drug test. A physician, nurse, technician or technologist who withdraws blood from a person in the performance of a blood-alcohol or drug test that has been directed by a law enforcement officer, or by a judicial or probation officer, shall not be held liable in a civil or criminal action for assault, battery, false imprisonment or any conduct of a law enforcement officer, except for negligence, nor shall a person assisting in the performance of the test, or a hospital wherein blood is withdrawn in the performance of the test, be subject to civil or criminal liability for assault, battery, false imprisonment or any conduct of a law enforcement officer, except for negligence.

History: Laws 2003, ch. 241, 6.



Section 66-13-7 - Blood-alcohol test; law enforcement, judicial or probation officer unauthorized to make arrest or direct test except in performance of official duties authorized by law.

66-13-7. Blood-alcohol test; law enforcement, judicial or probation officer unauthorized to make arrest or direct test except in performance of official duties authorized by law.

Nothing in the Boating While Intoxicated Act is intended to authorize a law enforcement officer, or a judicial or probation officer, to make an arrest or direct the performance of a blood-alcohol or drug test, except in the performance of his official duties or as otherwise authorized by law.

History: Laws 2003, ch. 241, 7.



Section 66-13-8 - Implied consent to submit to chemical test.

66-13-8. Implied consent to submit to chemical test.

A. A person who operates a motorboat within this state shall be deemed to have given consent, subject to the provisions of the Boating While Intoxicated Act, to chemical tests of his blood or breath or both, approved by the scientific laboratory division of the department of health pursuant to the provisions of Section 24-1-22 NMSA 1978 as determined by a law enforcement officer, or for the purposes of determining the drug or alcohol content of his blood if arrested for any offense arising out of acts alleged to have been committed while the person was operating a motorboat while under the influence of an intoxicating liquor or drug.

B. The arrested person shall be advised by a law enforcement officer that failure to submit to a chemical test may be introduced into evidence in court and that the court, upon conviction, may impose increased penalties for the person's failure to submit to a chemical test.

C. A test of blood or breath or both, approved by the scientific laboratory division of the department of health pursuant to the provisions of Section 24-1-22 NMSA 1978, shall be administered at the direction of a law enforcement officer having reasonable grounds to believe the person to have been operating a motorboat while under the influence of an intoxicating liquor or drug.

D. A person who operates a motorboat in this state and who is involved in a fatal boating incident shall be deemed to have given consent, subject to the provisions of the Boating While Intoxicated Act, to mandatory chemical tests of his blood or breath or both, as determined by a law enforcement officer and approved by the scientific laboratory division of the department of health pursuant to the provisions of Section 24-1-22 NMSA 1978.

History: Laws 2003, ch. 241, 8.



Section 66-13-9 - Consent of person incapable of refusal not withdrawn.

66-13-9. Consent of person incapable of refusal not withdrawn.

A person who is dead, unconscious or otherwise in a condition rendering him incapable of refusal shall be deemed not to have withdrawn the consent provided by the Boating While Intoxicated Act, and the test designated by the law enforcement officer may be administered.

History: Laws 2003, ch. 241, 9.



Section 66-13-10 - Administration of chemical test; payment of costs; additional tests.

66-13-10. Administration of chemical test; payment of costs; additional tests.

A. Only the persons authorized by the Boating While Intoxicated Act shall withdraw blood from a person for the purpose of determining its alcohol or drug content. This limitation does not apply to the taking of samples of breath.

B. The person tested shall be advised by the law enforcement officer of the person's right to be given an opportunity to arrange for a physician, licensed professional or practical nurse or laboratory technician or technologist who is employed by a hospital or physician of his own choosing to perform a chemical test in addition to a test performed at the direction of a law enforcement officer.

C. Upon the request of the person tested, full information concerning the test performed at the direction of the law enforcement officer shall be made available to him as soon as it is available from the person performing the test.

D. The agency represented by the law enforcement officer at whose direction the chemical test is performed shall pay for the chemical test.

E. If a person exercises his right under Subsection B of this section to have a chemical test performed upon him by a person of his own choosing, the cost of that test shall be paid by the agency represented by the law enforcement officer at whose direction a chemical test was administered pursuant to Section 8 [66-13-8 NMSA 1978] of the Boating While Intoxicated Act .

History: Laws 2003, ch. 241, 10.



Section 66-13-11 - Use of tests in criminal or civil actions; levels of intoxication; mandatory charging.

66-13-11. Use of tests in criminal or civil actions; levels of intoxication; mandatory charging.

A. The results of a test performed pursuant to the Boating While Intoxicated Act may be introduced into evidence in a civil action or criminal action arising out of the acts alleged to have been committed by the person tested for operating a motorboat while under the influence of intoxicating liquor or drugs.

B. When the blood or breath of the person tested contains:

(1) an alcohol concentration of five one hundredths or less, it shall be presumed that the person was not under the influence of intoxicating liquor; or

(2) an alcohol concentration of more than five one hundredths but less than eight one hundredths, no presumption shall be made that the person either was or was not under the influence of intoxicating liquor. However, the amount of alcohol in the person's blood or breath may be considered with other competent evidence in determining whether the person was under the influence of intoxicating liquor.

C. When the blood or breath of the person tested contains an alcohol concentration of eight one hundredths or more, the arresting officer shall charge him with a violation of Section 3 [66-13-3 NMSA 1978] of the Boating While Intoxicated Act.

D. The determination of alcohol concentration shall be based on the grams of alcohol in one hundred milliliters of blood or the grams of alcohol in two hundred ten liters of breath.

E. The alcohol concentration in a person's blood or breath shall be determined by a chemical test administered to the person within three hours of the alleged boating while under the influence of intoxicating liquor. In a prosecution pursuant to the provisions of the Boating While Intoxicated Act, it is a rebuttable presumption that a person is in violation of the provisions of that act if he has an alcohol concentration of eight one hundredths or more in his blood or breath as determined by a chemical test administered to the person within three hours of the alleged boating while under the influence of intoxicating liquor. If the chemical test is administered more than three hours after the alleged boating while under the influence of intoxicating liquor, the test result is admissible as evidence of the alcohol concentration in the person's blood or breath at the time of the alleged boating and the trier of fact shall determine what weight to give the test result.

F. The presumptions in Subsection B of this section do not limit the introduction of other competent evidence concerning whether the person was under the influence of intoxicating liquor.

G. If a person is convicted of operating a motorboat while under the influence of intoxicating liquor or drugs, the trial judge shall be required to inquire into past convictions of the person for operating a motorboat while under the influence of intoxicating liquor or drugs before sentence is entered in the matter.

History: Laws 2003, ch. 241, 11.



Section 66-13-12 - Motorboats; influence of intoxicating liquor or drugs; fee upon conviction.

66-13-12. Motorboats; influence of intoxicating liquor or drugs; fee upon conviction.

A. A person convicted of a violation of the Boating While Intoxicated Act shall be assessed by the court, in addition to any other fee or fine, a fee of sixty-five dollars ($65.00) to defray the costs of chemical and other tests used to determine the influence of intoxicating liquor or drugs.

B. All fees collected pursuant to the provisions of this section shall be transmitted monthly to the crime laboratory fund. All balances in the crime laboratory fund collected pursuant to this section are appropriated to the administrative office of the courts for payment upon invoice to the scientific laboratory division of the department of health for the costs of chemical and other tests used to determine the influence of intoxicating liquor or drugs.

C. Payment of funds out of the crime laboratory fund of fees collected pursuant to this section shall be made upon vouchers issued and signed by the director of the administrative office of the courts upon warrants drawn by the department of finance and administration.

History: Laws 2003, ch. 241, 12.



Section 66-13-13 - Educational program.

66-13-13. Educational program.

The state parks division of the energy, minerals and natural resources department shall develop and implement a program to advertise and further educate the boating public about the dangers of boating while under the influence of alcohol or drugs and the penalties associated with a conviction pursuant to the provisions of the Boating While Intoxicated Act.

History: Laws 2003, ch. 241, 13.









Chapter 67 - Highways

Article 1 - Highway Department Organization

Section 67-1-1 - Short title.

67-1-1. Short title.

This act [67-1-1 to 67-1-3 NMSA 1978] may be cited as the "Highway Department Organization Act."

History: Laws 1977, ch. 251, 1.



Section 67-1-3 - Effective date.

67-1-3. Effective date.

The effective date of the provisions of the Highway Department Organization Act [67-1-1 NMSA 1978] is March 31, 1978.

History: Laws 1977, ch. 251, 7.






Article 2 - General Provisions

Section 67-2-1 - Public highways; definition.

67-2-1. [Public highways; definition.]

All roads and highways, except private roads, established in pursuance of any law of New Mexico, and roads dedicated to public use, that have not been vacated or abandoned, and such other roads as are recognized and maintained by the corporate authorities of any county in New Mexico, are hereby declared to be public highways.

History: Laws 1905, ch. 124, 1; Code 1915, 2626; C.S. 1929, 64-101; 1941 Comp., 58-101; 1953 Comp., 55-1-1.



Section 67-2-2 - Maintenance and repair by counties.

67-2-2. [Maintenance and repair by counties.]

All public highways, except such as are owned and operated by private corporations, and highways within the corporate limits of any incorporated city or town, shall be maintained and kept in repair by the respective counties in which they are located.

History: Laws 1905, ch. 124, 2; Code 1915, 2627; C.S. 1929, 64-102; 1941 Comp., 58-102; 1953 Comp., 55-1-2.



Section 67-2-3 - Post roads and mail routes declared to be public roads.

67-2-3. Post roads and mail routes declared to be public roads.

Where as the congress of the United States has declared all post roads over which the mails of the United States are carried to be public roads. It is likewise declared by this section that all such roads are public roads; provided, however, that discontinuance of mail service, and nonuser [nonuse] by the public for three years shall constitute abandonment and vacation of such roads for such roads for such public purpose.

History: Laws 1903, ch. 58, 1; Code 1915, 2628; C.S. 1929, 64-103; 1941 Comp., 58-103; Laws 1945, ch. 31, 1; 1953 Comp., 55-1-3.



Section 67-2-4 - Definitions.

67-2-4. Definitions.

As used in Chapter 67 NMSA 1978:

A. "state highway" shall include any highway declared to be a state highway by an act of the legislature or designated as such by the state highway engineer;

B. "department" means the department of transportation; and

C. "secretary" means the secretary of transportation.

History: Laws 1929, ch. 77, 1; C.S. 1929, 64-1901; 1941 Comp., 58-104; 1953 Comp., 55-1-4; Laws 1977, ch. 251, 2; 1987, ch. 268, 34; 2003, ch. 142, 25.



Section 67-2-5 - Rights-of-way vest in state after use as highway for a year.

67-2-5. [Rights-of-way vest in state after use as highway for a year.]

When any state highway in the state of New Mexico, is continuously used by, or open for use to the public, as such, for a period of one year from and after the time this act [67-2-4, 67-2-5 NMSA 1978] goes into effect, or for a period of one year at any time thereafter, and the same has not been so used or occupied under any lease, contract or agreement recognizing the ownership of the right-of-way thereof in any person, firm or corporation, other than the state, such right-of-way shall be and become the property of and fee thereto shall vest in the state of New Mexico for such highway purposes, and the title thereto shall not thereafter be divested by adverse possession or in any other manner except with the consent of the state of New Mexico, so long as such right-of-way is so used for highway purposes.

History: Laws 1929, ch. 77, 2; C.S. 1929, 64-1902; 1941 Comp., 58-105; 1953 Comp., 55-1-5.



Section 67-2-6 - Abandonment, vacation and reverter of public roads, streets and highways.

67-2-6. Abandonment, vacation and reverter of public roads, streets and highways.

Property or property rights acquired by purchase or condemnation by the state or any commission, department, bureau, agency or political subdivision of the state for public road, street or highway purposes shall not revert until such property or property rights are vacated or abandoned by formal written declaration of vacation or abandonment which has been duly declared by the state or any commission, department, institution, bureau, agency or political subdivision of the state in whom the property or property right has vested. The right to abandon and vacate shall exist regardless of whether the public road, street or highway was created by the legislature or otherwise.

History: 1953 Comp., 55-1-6, enacted by Laws 1959, ch. 192, 1; 1975, ch. 192, 1.



Section 67-2-7 - Petition for determination of abandonment or vacation.

67-2-7. Petition for determination of abandonment or vacation.

Any owner of lands abutting any highway, street or road, his heirs or assigns may petition the state or any commission, department, bureau, agency or political subdivision thereof, who believes a section of any public road, street or highway is not [no] longer needed for public purposes, [and] may petition the state or any commission, department, bureau, agency or political subdivision thereof for a formal determination of abandonment or vacation.

History: 1953 Comp., 55-1-7, enacted by Laws 1959, ch. 192, 2.






Article 3 - State Transportation Commission

Section 67-3-1 - Reimbursement of state transportation commissioners.

67-3-1. Reimbursement of state transportation commissioners.

The members of the state transportation commission shall receive per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

History: Laws 1935, ch. 44, 1; 1941 Comp., 58-201; 1953 Comp., 55-2-1; Laws 1961, ch. 178, 1; 1963, ch. 43, 5; 2003, ch. 142, 26.



Section 67-3-2 - State transportation commissioners; number; appointment; powers; term of office; bond.

67-3-2. State transportation commissioners; number; appointment; powers; term of office; bond.

A. The state transportation commission shall consist of six members to be appointed by the governor with the advice and consent of the senate.

B. State transportation commissioners shall be appointed for staggered terms of six years each commencing on January 1 so that the terms of not more than two commissioners expire on December 31 of each even-numbered year. Any vacancy shall be filled by appointment by the governor with the approval of the senate for the remainder of the unexpired term.

C. Each of the members, in order to qualify as such, shall take the usual oath and execute in favor of the state a surety company bond in a form approved by the attorney general in the amount of twenty-five thousand dollars ($25,000) conditioned upon the faithful performance of his duties. No more than four of the appointed commissioners shall belong to the same political party.

D. The state transportation commission shall have the power to determine all matters of policy for the department.

History: 1953 Comp., 55-2-1.1, enacted by Laws 1967, ch. 266, 1; 1983, ch. 305, 1; 1989, ch. 67, 1; 2003, ch. 142, 27.



Section 67-3-3 - State transportation commission districts; one member appointed from each district; residence requirements.

67-3-3. State transportation commission districts; one member appointed from each district; residence requirements.

A. There are created six state transportation commission districts as follows:

(1) district 1, which shall be composed of the counties of Socorro, Grant, Sierra, Dona Ana, Luna and Hidalgo;

(2) district 2, which shall be composed of the counties of Lea, Eddy, Chaves, Roosevelt, Curry, DeBaca, Lincoln and Otero;

(3) district 3, which shall be composed of the counties of Bernalillo and Valencia and, in Sandoval county, all of townships twelve and thirteen north, ranges one, two, three, four, five and six east and all of townships fourteen, fifteen and sixteen north, ranges four, five and six east;

(4) district 4, which shall be composed of the counties of Colfax, Union, Mora, Harding, San Miguel, Quay and Guadalupe;

(5) district 5, which shall be composed of the counties of San Juan, Rio Arriba, Taos, Santa Fe, Torrance and Los Alamos; and

(6) district 6, which shall be composed of the counties of Catron, Cibola, McKinley and all of Sandoval county excluding all of townships twelve and thirteen north, ranges one, two, three, four, five and six east and all of townships fourteen, fifteen and sixteen north, ranges four, five and six east.

B. The legislature, in the event of the creation of any new county, shall attach the new county to any of the above districts to which the new county may be contiguous.

C. One member of the state transportation commission shall be appointed from each of the six state transportation commission districts, and the member shall reside in the district from which he is appointed. Change of residence of a state transportation commissioner to a place outside the highway district from which he was appointed shall automatically terminate the term of that commissioner.

History: 1953 Comp., 55-2-1.2, enacted by Laws 1967, ch. 266, 2; 1968, ch. 39, 1; 1983, ch. 305, 2; 1991, ch. 115, 1; 2003, ch. 142, 28.



Section 67-3-4 - Method and time of appointment of commissioners.

67-3-4. Method and time of appointment of commissioners.

A. The governor shall submit the names of the commissioners to be appointed to the state senate for confirmation not later than the thirtieth day of each regular session of the legislature. A three-fifths vote of the senate shall be required for confirmation. The appointment of such commissioners shall become effective on the day of confirmation by the senate. No commissioner shall be appointed without confirmation by the senate except that, in the case of a vacancy, the governor may appoint a commissioner to fill a vacancy until the next regular session of the legislature, at which time an appointment shall be made for the balance of the unexpired term.

B. In the event the governor should refuse or fail to submit the names of the highway commissioners to the senate for confirmation in the manner above provided, the senate shall appoint and confirm the highway commissioners.

History: 1953 Comp., 55-2-1.3, enacted by Laws 1967, ch. 266, 3.



Section 67-3-5 - Removal of commissioners.

67-3-5. Removal of commissioners.

The state transportation commission, appointed by the governor and confirmed by the senate, shall serve at the pleasure of the governor. Transportation commissioners, appointed and confirmed by the senate pursuant to Subsection B of Section 67-3-4 NMSA 1978, shall not be removed without prior approval of the senate.

History: 1953 Comp., 55-2-1.4, enacted by Laws 1967, ch. 266, 4; 1978, ch. 1, 1; 2003, ch. 55, 1.



Section 67-3-6 - Creation of department of transportation.

67-3-6. Creation of department of transportation.

A department of government within the executive branch to be known as the "department of transportation" is established. Except for the powers expressly granted to the state transportation commissioners in Chapter 67, Article 3 NMSA 1978, the department shall exercise all the power, authority and duty granted to the state transportation commission in Chapter 67 NMSA 1978. All references contained in the NMSA 1978, as amended, and which refer to the "state transportation commission" or "commissioners" shall, wherever appropriate, be construed to refer to or to mean the department as designated in this section.

History: 1953 Comp., 55-2-1.5, enacted by Laws 1967, ch. 266, 5; 1987, ch. 268, 35; 2003, ch. 142, 29.



Section 67-3-7 - Secretary of transportation; appointment; qualifications; bond.

67-3-7. Secretary of transportation; appointment; qualifications; bond.

A. The department shall be under the control of an executive officer to be known as the "secretary". The secretary shall have all powers necessary for the efficient management of the department. Except for the powers expressly granted to the state transportation commission by Sections 67-3-5, 67-3-7 and 67-3-23 NMSA 1978 and by Section 67-3-2 NMSA 1978, the secretary shall have all powers granted by law to the state transportation commission or the state transportation commissioners.

B. The secretary shall devote his entire time to his duties and shall receive an annual salary set by the commission. A secretary, during his period of service, shall not hold any other office under the laws of this state or of the United States.

History: 1953 Comp., 55-2-1.6, enacted by Laws 1967, ch. 266, 6; 1977, ch. 251, 3; 1978, ch. 1, 2; 2003, ch. 142, 30.



Section 67-3-8 - Powers and duties of secretary.

67-3-8. Powers and duties of secretary.

The secretary shall:

A. serve as the chief staff officer of the state transportation commission and shall be responsible to the commission for the operations and management of the work of the department;

B. organize the department in such a manner as to properly conduct the work of the department;

C. establish six highway construction districts with the approval of the state transportation commission. The secretary shall designate a district engineer in each construction district to supervise and manage the operations of the district. The district engineer shall be a professional engineer. The authority and responsibility for the actual construction for all construction projects within the district shall be delegated to the district engineer. District engineers shall attend state transportation commission meetings;

D. in accordance with the provisions of the Personnel Act [10-9-1 NMSA 1978], employ such assistants and employees as may be required for the efficient operation of the department, each of whom shall possess all the qualifications that may be prescribed for such position; provided that, notwithstanding the provisions of the Personnel Act, no more than five division directors shall be covered by and subject to the Personnel Act;

E. observe, administer and enforce the provisions of law now existing or hereafter enacted that pertain to the state highways, the state transportation commission or the department; and

F. ensure that any behavioral health services, including mental health and substance abuse services, provided, contracted for or approved are in compliance with the requirements of Section 9-7-6.4 NMSA 1978.

History: 1953 Comp., 55-2-1.7, enacted by Laws 1967, ch. 266, 7; 1977, ch. 251, 4; 1983, ch. 305, 3; 1987, ch. 344, 1; 1987, ch. 345, 1; 2003, ch. 142, 31; 2004, ch. 46, 14.



Section 67-3-8.1 - Secretary; authority to enter into intergovernmental agreement; gasoline tax sharing agreement; qualified tribe.

67-3-8.1. Secretary; authority to enter into intergovernmental agreement; gasoline tax sharing agreement; qualified tribe.

A. The secretary may enter into an intergovernmental agreement that may be referred to as a "gasoline tax sharing agreement" with a qualified tribe to receive forty percent of the gasoline tax revenue paid on two million five hundred thousand gallons of gasoline each month in exchange for the qualified tribe's agreement that the qualified tribe or a registered Indian tribal distributor owned by the qualified tribe shall not:

(1) distribute gasoline for resale outside of the boundaries of that registered Indian tribal distributor's Indian reservation, pueblo grant or trust land located in New Mexico; and

(2) claim all or part of the deduction authorized in Subsection F of Section 7-13-4 NMSA 1978.

B. The term of a gasoline tax sharing agreement entered into pursuant to this section shall be for a period of up to twenty years. The secretary and a qualified tribe with a gasoline tax sharing agreement shall report, at the midpoint of the term of the agreement, to the legislative finance committee and to the revenue stabilization and tax policy committee on the status of the agreement.

C. A gasoline tax sharing agreement entered into pursuant to this section shall be construed solely as an agreement between the two party governments and shall not alter or affect the government-to-government relations between the state and any other tribe.

D. Nothing in this section or in a gasoline tax sharing agreement entered into pursuant to this section shall be construed as creating rights in a third party.

E. Copies of gasoline tax sharing agreements shall be promptly transmitted to the secretary upon signing by the representatives of the governments that are parties to the agreement.

F. As used in this section:

(1) "qualified tribe" means the Pueblo of Nambe or the Pueblo of Santo Domingo, as long as it owns one hundred percent of a registered Indian tribal distributor pursuant to the Gasoline Tax Act [7-13-1 NMSA 1978], that qualifies for a deduction pursuant to Subsection F of Section 7-13-4 NMSA 1978; and

(2) "tribe" means an Indian nation, tribe or pueblo located in New Mexico.

History: 1978 Comp., 67-3-8.1, enacted by Laws 2003, ch. 150, 3; 2004, ch. 109, 3; 2010, ch. 15, 1.



Section 67-3-8.2 - Secretary; authority to sell or otherwise dispose of property or property interest.

67-3-8.2. Secretary; authority to sell or otherwise dispose of property or property interest.

A. In the event the department acquires by condemnation or other means property or a property interest, including water, mineral and oil and gas rights in excess of the dimensions or amount necessary for public use, as determined by the department if the determination occurs within five years of the date of the acquisition, the prior owner from whom the property or property interest was acquired or the prior owner's personal representative or heirs shall have the option to purchase the property or property interest determined to be in excess. The persons may purchase the property or property interest at a price equal to the price paid for the excess property or property interest by the department to the prior owner at the time of acquisition, plus interest at the rate of six percent per year, for the period beginning with the date the prior owner received final payment for the property or property interest taken and ending when the notice of intent to dispose is mailed, less the amount of any liens attached against the property or property interest while it was held by the department.

B. The notice of intent to dispose shall be mailed to the last known address of the prior owner by certified mail with a return receipt requested. The notice shall notify the prior owner of the prior owner's right to purchase, specify which portion of the property or property interest of the prior owner is available for purchase by the prior owner, the amount of money, both the principal and interest, required to repurchase it and the amount of any liens that may be deducted from the purchase price. If within thirty days after mailing the notice of intent to dispose, the prior owner or the prior owner's personal representative or heirs elect to exercise the option to purchase, the department shall enter into an agreement prepared and approved by the appropriate legal officer for the sale of the excess property or property interest to the prior owner or the prior owner's personal representative or heirs.

C. If the prior owner or the prior owner's personal representative or heirs have not elected to exercise the option within thirty days from the date of mailing the notice of intent to dispose, the department may sell the property or the property interest on the open market in a commercially reasonable manner. The proceeds from the sale of the property or property interest shall be deposited in the state road fund.

History: Laws 2004, ch. 77, 1.



Section 67-3-8.3 - Disposition of surplus personal property or materials.

67-3-8.3. Disposition of surplus personal property or materials.

A. The department may donate available surplus personal property or materials to a local government entity to repair damage to public roads, highways and bridges in New Mexico resulting from natural or man-made causes if:

(1) the request is made by a local government entity, including a municipality, county, public school or tribal government, that certifies to the department that the local government entity does not have the financial or physical resources to repair sudden and unforeseen damage to a public road, highway or bridge within its jurisdiction;

(2) the local government entity certifies that the damage was due to unforeseen natural or man-made causes, including bad weather, an accident or other catastrophic event, and that the damage creates a risk to public safety that requires immediate action;

(3) the local government entity certifies that it will use the donated property or materials only for the purpose of making the repairs needed to address the emergency; and

(4) the department determines that donation of the personal property or materials will not affect the department's ability to carry out its statutory obligations.

B. Upon receipt of a request for aid under this section, the department shall direct the highway district closest to the requesting local government entity to review the district's stores of construction and road maintenance materials to determine whether there is any surplus personal property or materials available to donate to the local government entity to address the emergency.

C. If a determination is made that surplus personal property or materials may be donated, the department shall prepare documentation that:

(1) describes the property or materials donated;

(2) identifies the amount of property or materials donated; and

(3) provides an estimate of the fair market value of the property or materials donated.

D. Upon delivery of the property or materials, the department shall obtain a receipt from the representative of the local government entity that evidences delivery pursuant to this section of law.

E. Within thirty days of a donation pursuant to this section, the department shall provide a report to the department of finance and administration that includes all certifications and representations made by the local government entity to request a donation of surplus materials, an estimate of the fair market value of the property donated and evidence that the donated property was delivered to and accepted by the requesting local government entity.

F. Within thirty days of acceptance of property or materials donated pursuant to this section, a local government entity shall submit a report to the department of finance and administration that certifies that the property was used in conformity with the requirements of this section.

History: Laws 2009, ch. 171, 1.



Section 67-3-9 - Office.

67-3-9. [Office.]

That the said state highway commission and the state highway engineer shall be provided with suitable offices in the state capitol by the superintendent of public buildings and property, which offices shall be under the charge of the said state highway engineer and shall be kept open at such times as the business of the commission and the convenience of the public shall require. Such offices shall be conveniently and properly furnished and shall be the repository for all records of the commission.

History: Laws 1917, ch. 38, 4; C.S. 1929, 64-305; 1941 Comp., 58-204; 1953 Comp., 55-2-4.



Section 67-3-10 - Meetings; oaths; seal; policy.

67-3-10. Meetings; oaths; seal; policy.

It is the duty of the state transportation commission to hold meetings at such times and for such periods as it deems essential to the proper carrying out of the provisions of Chapter 67 NMSA 1978. The members shall have power to administer oaths, and the commission shall have a common seal. It is the duty of the commission to consider and determine at its meetings all questions relating to the general policy of the commission and the conduct of the work in general; to receive and consider, at such times as it may elect, the annual report of the secretary; and to act in all matters relating to the recommendations, reports and such other matters as it finds advisable to submit to the governor or to the legislature; provided, however, that any reports or information shall be furnished to the governor by the commission upon his request.

History: Laws 1917, ch. 38, 6; C.S. 1929, 64-307; 1941 Comp., 58-205; 1953 Comp., 55-2-5; 2003, ch. 142, 32.



Section 67-3-11 - Rule-making power.

67-3-11. Rule-making power.

The state transportation commission is hereby authorized to make all rules and regulations as may be necessary to carry out the provisions of Chapter 67 NMSA 1978.

History: Laws 1917, ch. 38, 20; C.S. 1929, 64-321; 1941 Comp., 58-206; 1953 Comp., 55-2-6; 2003, ch. 142, 33.



Section 67-3-12 - Powers and duties.

67-3-12. Powers and duties.

In addition to the powers now conferred upon it by law, the state transportation commission:

A. may declare abandoned and close to public traffic all grade crossings of railroads by state highways in cases where grade separations or other adequate crossings are substituted therefor or where such grade crossings become unnecessary to the public convenience by reason of changes in highway locations;

B. may offer and, upon compliance with the conditions of such offer, pay rewards for information leading to the arrest and conviction of offenders in cases of theft, defacement or destruction of markers or highway signs, lights or other warning devices placed upon or along highways of this state under the supervision of the state transportation commission and for information leading to the arrest and conviction of offenders or for the return of property in case of theft or unlawful damaging of property under the control of the commission. All such rewards when paid shall be paid from the state road fund upon voucher drawn by the secretary or other authorized officer or agent of the department;

C. shall prescribe by rule the conditions under which pipelines, telephone, telegraph and electric transmission lines and ditches may be placed along, across, over or under public highways in this state and shall forcibly remove or cause to be removed pipelines, telephone, telegraph or electric transmission lines or ditches that may be placed along, across, over or under such public highways in violation of such rules and regulations;

D. shall employ an attorney to assist and advise the state transportation commission and the department in the discharge of their duties and to appear and represent the interests of the commission or department in any case before any court or tribunal in which the official duties, powers, rights or privileges of the commission or department may be involved or affected and to pay that attorney the reasonable value of the attorney's services out of the state road fund;

E. shall bring and maintain in the name of the state actions and proceedings deemed necessary by the state transportation commission for the condemnation of rights of way for public highways or for the removal or condemnation of buildings or other improvements that encroach in whole or part upon the rights of way of public highways or for the condemnation of gravel pits or other deposits of materials or supplies suitable for the construction of public highways. The attorney general of New Mexico shall appear in and prosecute all such cases on behalf of the state upon request of the state transportation commission. All such proceedings shall be conducted in the same manner as other cases for the condemnation of real property. The damages assessed in proceedings brought under the provisions of this section shall be paid out of the state road fund from money furnished for that purpose by cooperative agreement between the state, federal government and the county within which the condemned property is situate or any such governmental bodies or out of money furnished for the construction of the highway in connection with which the condemnation is had, by the county in which the condemned property is situate; provided, however, that if no such money is available, the damages shall be advanced on behalf of said counties out of their money in the state road fund and the state treasurer shall thereafter reimburse the state road fund for the money advanced out of the next installment of money from motor vehicle license fees accruing to the road fund of the county for which such funds were so advanced;

F. shall designate in its discretion one of its employees as acting secretary to act at all times when the secretary is absent from the state capital. The acting secretary, when designated, has the right and is hereby given authority at all times when the secretary is absent from the state capital to sign all federal project statements, federal project agreements and federal vouchers with the same force and effect as if signed by the secretary in person, and the certificate of the acting secretary attached to any federal project statement, federal project agreement or federal voucher to the effect that the secretary was absent from the state capital at the time that the same was so signed by the acting secretary shall be conclusive evidence of the truth of such fact. The acting secretary may also be vested by the state transportation commission with power and authority to act for the secretary in such other matters as the state transportation commission may determine;

G. subject to the provisions of Subsection H of this section, may conduct, permit or authorize commercial enterprises or activities on department- or commission-owned land or land leased to or from the department for the purpose of providing goods and services to the users of the property or facilities on the land, including commercial enterprises or activities, other than commercial enterprises or activities on a controlled-access facility conducted, permitted or authorized pursuant to Section 67-11-9 NMSA 1978. In furtherance of these commercial enterprises or activities, the commission may:

(1) authorize the lease of department- or commission-owned land as it deems necessary, in which case consideration for the lease shall be payments in cash or cash equivalent that shall be deposited into the state road fund; or

(2) authorize the sale or exchange or lease with in-lieu value consideration of department- or commission-owned land; provided that the sale or exchange or lease with in-lieu value shall be subject to the ratification and approval by joint resolution of the state legislature prior to the sale or exchange or lease with in-lieu value becoming effective; and

H. for the purposes of Subsection G of this section shall:

(1) adopt rules necessary to carry out the provisions of Subsection G of this section;

(2) prior to initiating any action to conduct, permit or authorize commercial enterprises or activities, adopt a rule providing a procedure to involve residents of the municipality or county in which the commercial enterprises or activities are proposed to occur in the department's planning and decision-making process for the sole purpose of advising the commission and department on the feasibility and suitability of the proposed commercial enterprises or activities;

(3) comply with the Procurement Code in the acquisition process whenever commercial enterprises or activities result in the commission or department acquiring construction, services or tangible personal property, as those terms are defined in the Procurement Code;

(4) if the commercial enterprises or activities are to be developed or operated by a private entity, direct that private entity to:

(a) create its plans to be not necessarily in compliance but generally compatible with local zoning and land use policies, including affordable housing and historic and architectural standards, if any, and, to the extent the private entity will obtain water or other services from a local authority, negotiate an agreement between relevant parties for those services, the terms and conditions of which shall be no more stringent than the local authority's then current laws, rules and policies; and

(b) submit its plans to the local zoning and land use authority for comment. The local authority shall communicate its recommendations and comments in writing to the department and private entity within thirty days of receiving the plans. The department, commission and private entity shall take no action on the project in reliance on those plans until they have received the local authority's recommendations and comments or until the thirty-day comment period has expired, whichever comes first; provided that the local authority's approval is not required under this section, and this section does not delegate to the local authority power that it does not otherwise have; and

(5) not use the power of eminent domain to acquire land to be developed or operated by a private entity.

History: Laws 1929, ch. 110, 1; C.S. 1929, 64-303; Laws 1933, ch. 21, 8; 1941 Comp., 58-207; 1953 Comp., 55-2-7; 2003, ch. 142, 34; 2005, ch. 122, 1 ; 2006, ch. 34, 3.



Section 67-3-14 - State transportation commission; powers and duties; road funds.

67-3-14. State transportation commission; powers and duties; road funds.

A. The state transportation commission has charge of all policy matters pertaining to the expenditure of the state road fund in the construction, improvement and maintenance of state highways and bridges in the state.

B. The state transportation commission may also make rules and regulations governing the method of construction, improvement and maintenance of state highways and bridges and compel compliance with the laws, rules and regulations relating to state highways and bridges. The commission shall have no duty to maintain or supervise the maintenance of roads that are not designated state highways or bridges.

C. The secretary shall have authority to expend state road funds and use state forces and equipment in an amount not to exceed ten thousand dollars ($10,000) for the purpose of restoring and preserving the public safety and welfare in any emergency involving a threat of injury to lives or property within areas under the control of the state or local governmental bodies.

History: Laws 1912, ch. 54, 2; Code 1915, 2632; C.S. 1929, 64-326; 1941 Comp., 58-209; 1953 Comp., 55-2-9; 1981, ch. 359, 1; 1989, ch. 117, 1; 2003, ch. 142, 35.



Section 67-3-15 - Duty to advise towns, villages and counties; highway system for state.

67-3-15. [Duty to advise towns, villages and counties; highway system for state.]

The commission shall, when requested, advise towns, villages and counties with regard to the construction and maintenance of any road or bridge, and shall select, lay out and construct a system of prospective state highways.

History: Laws 1912, ch. 54, 3; Code 1915, 2633; C.S. 1929, 64-327; 1941 Comp., 58-210; 1953 Comp., 55-2-10.



Section 67-3-16 - General duty to construct, repair and maintain highways.

67-3-16. [General duty to construct, repair and maintain highways.]

It shall be the duty of such commission to construct, repair and maintain, at the expense of the state either wholly or in part, such public roads and highways, within the state, as in their judgment will best subserve the interest of the general public, looking to the construction and maintenance of a complete system of highways in the state.

History: Laws 1909, ch. 42, 4; Code 1915, 2638; C.S. 1929, 64-331; 1941 Comp., 58-211; 1953 Comp., 55-2-11.



Section 67-3-17 - Snow removal from designated skiing area parking facilities.

67-3-17. Snow removal from designated skiing area parking facilities.

The state transportation commission is hereby authorized and empowered to remove any snow that it deems to be an obstacle to the parking of motor vehicles at any parking area that serves a skiing area. If the parking area is on lands owned by or leased from the state, municipal, county or federal government, the cost of snow removal shall be borne by the state as in the case of road maintenance. If the parking facilities are on private lands, the person in control of the skiing area shall be liable for the payment of such sum, not less than actual cost, as the state transportation commission decides to be the reasonable value of such snow removal. For the purposes of this section, the phrase "skiing area" shall mean any lands or areas used for the sport of skiing and recognized by the tourism department as a tourist attraction.

History: 1953 Comp., 55-2-11.1, enacted by Laws 1967, ch. 20, 2; 2003, ch. 142, 36.



Section 67-3-18 - Skiing area with parking facilities; rejection of snow removal services.

67-3-18. [Skiing area with parking facilities; rejection of snow removal services.]

The person in control of the skiing area, with parking facilities on private land, shall have the right to reject this service.

History: 1953 Comp., 55-2-11.2, enacted by Laws 1967, ch. 20, 3.



Section 67-3-19 - Duty to repair and maintain state park roads, bridges and parking areas.

67-3-19. Duty to repair and maintain state park roads, bridges and parking areas.

It is the duty of the state transportation commission to repair and maintain the public roads and highways that provide access to state park and recreation areas and to repair and maintain all roads, bridges and parking areas within the boundaries of the state park and recreation areas that will best serve the needs of the general public.

History: 1953 Comp., 55-2-11.3, enacted by Laws 1967, ch. 165, 1; 2003, ch. 142, 37.



Section 67-3-20 - El Camino Real; supervision and control.

67-3-20. El Camino Real; supervision and control.

The system of highways established by Sections 67-9-2 through 67-9-5 NMSA 1978 shall be under the supervision and control of the state transportation commission, and it shall carry out the provisions at such time as in its judgment is proper.

History: Laws 1909, ch. 42, 5; Code 1915, 2639; C.S. 1929, 64-332; 1941 Comp., 58-212; 1953 Comp., 55-2-12; 2003, ch. 142, 38.



Section 67-3-21 - Investigations and experiments; reports; cooperation of state educational institutions; costs; publications.

67-3-21. [Investigations and experiments; reports; cooperation of state educational institutions; costs; publications.]

The commission shall conduct such investigations and experiments as in its judgment may tend to the benefit of highway construction in the state, and make reports thereof to the governor, and may cooperate with state or national organizations in experiments and work for the advancement of highway construction. It shall cause investigations and tests of road materials to be made within the various counties of the state until a sufficient knowledge is obtained of the location and availability of all materials suitable for road building, and in such investigations and tests may call upon and utilize any of the officers, employes [employees], equipment or resources of any of the state educational institutions. Provided, however, that the actual cost of such tests or investigations made by any institution shall be borne by the state and paid from the state road fund. The commission may issue and circulate such bulletins, pamphlets and literature as it may deem necessary.

History: Laws 1912, ch. 54, 4; Code 1915, 2634; C.S. 1929, 64-328; 1941 Comp., 58-213; 1953 Comp., 55-2-13.



Section 67-3-22 - State transportation commission; annual report.

67-3-22. State transportation commission; annual report.

The state transportation commission shall, on or before the first day of January of each year, make a report to the governor of all business transacted by the commission up to and including the thirtieth day of November, showing an itemized statement of money received and disbursed.

History: Laws 1909, ch. 42, 9; Code 1915, 2643; C.S. 1929, 64-337; 1941 Comp., 58-214; 1953 Comp., 55-2-14; 2003, ch. 142, 39.



Section 67-3-23 - Secretary of transportation; appointment.

67-3-23. Secretary of transportation; appointment.

The governor shall appoint a secretary of transportation, with the approval of the state transportation commission and subject to the advice and consent of the senate. The secretary shall be in general charge of the work of the commission and be its active executive representative and shall serve as the representative of the department on the executive cabinet as provided for in the Executive Reorganization Act [9-1-1 NMSA 1978]. The secretary shall take the usual oath and execute in favor of the state a bond in the sum of fifty thousand dollars ($50,000), of like character, with like sureties and for like purposes, to be approved and filed as prescribed in the Surety Bond Act [10-2-13 NMSA 1978]. The premium of the bond shall be paid out of the state road fund.

History: 1953 Comp., 55-2-15, enacted by Laws 1977, ch. 251, 5; 1978, ch. 1, 3; 1987, ch. 268, 36; 2003, ch. 142, 40.



Section 67-3-24 - Employees; appointment; compensation.

67-3-24. Employees; appointment; compensation.

The secretary, with the consent and approval of the state transportation commission, may appoint and fix the compensation of assistant engineers and clerks and employ such other help as may be necessary to the proper conduct of the work of the commission under the provisions of Chapter 67 NMSA 1978. All appointees on entering upon their duties shall first take the prescribed oath of office if so required by the commission.

History: Laws 1917, ch. 38, 5; C.S. 1929, 64-306; 1941 Comp., 58-216; 1953 Comp., 55-2-16; 2003, ch. 142, 41.



Section 67-3-26 - Duties of secretary; disbursement of state road fund.

67-3-26. Duties of secretary; disbursement of state road fund.

The secretary shall have charge of all records of the state transportation commission; shall keep a record of all proceedings and orders pertaining to the business of the secretary's office and of the state transportation commission; and shall keep on file copies of all plans, specifications and estimates prepared by the secretary's office. The secretary shall cause to be made and kept in the secretary's office a general highway plan of the state. The secretary shall prepare or cause to be prepared or call upon the county highway superintendent to furnish a map showing all of the main highways of the several counties of the state and shall, under the direction of the state transportation commission, select and designate the highways that should comprise a system of state roads, which shall, as nearly as practicable, be such as will best serve the traffic needs and develop the resources of the state. Upon its adoption by the state transportation commission, the system of state roads so designated shall be improved as soon thereafter as practicable under the provisions of Chapter 67 NMSA 1978 and such other provisions as the legislature may enact therefor. The system of state roads so designated may be changed or added to from time to time by the secretary subject to the approval of the state transportation commission. The secretary shall collect information with reference to the mileage, character and condition of the highways and bridges in the several counties of the state and shall investigate and determine the methods of road construction and maintenance best adapted to the various sections of the state, having due regard to topography, natural conditions, the availability of road building materials, the prevailing traffic conditions and the ability of the counties to meet the cost of building and maintaining roads and bridges therein. The secretary may, at all reasonable times, be consulted by county and other officials having authority over highways and bridges relative to any question affecting such highways and bridges, and the secretary may in like manner call on county road officials for any information or maps relative to the location, character and condition of the highways and bridges within their jurisdiction or control. Any such official who fails to supply such information when so called upon is guilty of a misdemeanor and upon conviction thereof shall be subject to a fine of not less than ten dollars ($10.00) nor more than one hundred dollars ($100). The secretary shall determine the character of and have supervision over the construction, repair and maintenance of all state roads and bridges improved under the provisions of Chapter 67 NMSA 1978 and shall prepare or approve all plans and specifications and estimates therefor. The secretary shall report the proceedings of the secretary's office annually to the state transportation commission at such time as it may designate. All money in the state road fund shall be expended only upon itemized vouchers approved by the secretary, filed with the department of finance and administration, and warrants drawn by the secretary of finance and administration upon the state treasurer.

History: Laws 1917, ch. 38, 7; C.S. 1929, 64-308; 1941 Comp., 58-218; 1953 Comp., 55-2-18; Laws 1977, ch. 247, 164; 2003, ch. 142, 42; 2011, ch. 56, 27.



Section 67-3-28 - Cooperation with the state, municipalities, counties, school districts, adjoining states and federal agencies.

67-3-28. Cooperation with the state, municipalities, counties, school districts, adjoining states and federal agencies.

The department may enter into cooperative agreements with any branch, agency, department, board, instrumentality or institution of the state or United States government; with the respective municipalities, school districts and counties in this state; or with any adjoining state for the construction or improvement of public highways and streets within the control of a branch, agency, department, board, instrumentality or institution of the state or United States government or within a municipality, county, school district or adjoining state for the division between the department and the branch, agency, department, board, instrumentality or institution of the state or United States government, county, school district, municipality or adjoining state of the expense of the project development, construction, reconstruction, improvement, maintenance or repair of public highways, streets and public school parking lots, or for the acquisition of rights-of-way therefor or for materials for the construction or improvement thereof. The department shall bear all costs of the acquisition of rights-of-way for federal-aid interstate roads, both rural and urban.

History: Laws 1929, ch. 100, 1; C.S. 1929, 64-601; Laws 1935, ch. 13, 1; 1937, ch. 164, 1; 1941 Comp., 58-220; 1953 Comp., 55-2-20; Laws 1955, ch. 278, 1; 1957, ch. 244, 1; 1971, ch. 193, 1; 1983, ch. 68, 1; 1986, ch. 20, 127; 1993, ch. 277, 1.



Section 67-3-28.2 - Local governments road fund created; uses.

67-3-28.2. Local governments road fund created; uses.

A. There is created in the state treasury the "local governments road fund" to be administered by the department. All income received from investment of the fund shall be credited to the fund. No money in the fund shall be used by the department to administer any program, and except as provided in Subsection E of this section, no entity receiving a distribution pursuant to a program requiring matching funds shall use another distribution made pursuant to this section to meet the match required.

B. No more than five hundred thousand dollars ($500,000) annually from the local governments road fund shall be used by the department to purchase at fair market value, for municipalities and counties that can demonstrate financial hardship as determined by the department, automotive, major road and miscellaneous equipment that would otherwise be sold at auction by the department as unusable for department purposes. The department shall adopt rules setting the procedure to carry out the purposes of this subsection.

C. Except for the amounts in Subsections B and E of this section, money in the local governments road fund shall be distributed in the following amounts for the specified purposes:

(1) forty-two percent for the cooperative agreements program, to be used solely for the cooperative agreements entered into pursuant to Section 67-3-28 NMSA 1978 and in accordance with the match authorized pursuant to Section 67-3-32 NMSA 1978; provided, however, that distribution amounts made pursuant to this paragraph in each year shall be based on the following allocations:

(a) thirty-three percent for agreements entered into with counties;

(b) forty-nine percent for agreements entered into with municipalities;

(c) fourteen percent for agreements entered into with school districts; and

(d) four percent for agreements entered into with other entities;

(2) sixteen percent for the municipal arterial program, to be used solely for the necessary project development, construction, reconstruction, improvement, maintenance, repair and right-of-way and material acquisition of and for those streets that are principal extensions of rural state highways and of other streets not on the state highway system but that qualify under the designated criteria established by the department. In entering into agreements with municipalities to provide funds for any project qualifying for the municipal arterial program, the department shall give preference to municipalities that contribute an amount equal to at least twenty-five percent of the project cost, including a contribution made through funding received pursuant to Subsection E of this section;

(3) sixteen percent for school bus routes, to be used solely for cooperative agreements entered into pursuant to Section 67-3-28 NMSA 1978 and in accordance with the match authorized pursuant to Section 67-3-32 NMSA 1978 for acquiring rights of way and constructing, maintaining, repairing, improving and paving school bus routes and public school parking lots; and

(4) twenty-six percent for the county arterial program, to be used for project development, construction, reconstruction, improvement, maintenance, repair and right-of-way and material acquisition of and for county roads for which individual counties have prioritized road projects. Prior to entering into any agreements for projects with the counties for the following fiscal year, in June of each year the department shall determine and certify the amount to which each county is entitled pursuant to the following schedule:

Road Mileage Category Based on

Number of Miles Maintained

By a County:

Entitlement to County:

400 miles or under

$250 for each mile

401 to 800 miles

$100,000 plus $200 for each

mile over 400 miles

801 to 1,200 miles

$180,000 plus $150 for each

mile over 800 miles

1,201 to 1,600 miles

$240,000 plus $100 for each

mile over 1,200 miles

Over 1,600 miles

$300,000 plus $50 for each

mile over 1,600 miles.

If in any year there is an insufficient amount in the fund of the county arterial program to certify the total amount to which all counties are entitled, the department shall decrease the entitlement amount due to each county in the same proportion as the insufficiency is to the total entitlements to all counties. Distribution of an entitlement amount and an agreement entered into with a county for any of the purposes for which the money may be spent requires an amount from the county equal to at least twenty-five percent of the entitlement. The county contribution may be made through funds received pursuant to Subsection E of this section. Any uncommitted or unencumbered balance remaining in the county arterial program fund at the end of a fiscal year shall be transferred to the cooperative agreements program specified in Paragraph (1) of this subsection for additional funding of that program in the next fiscal year.

D. The department may transfer funds from the state road fund to the local governments road fund to facilitate cash flow for the funding of these local governments road projects. The administrator of the local governments road fund shall reimburse the state road fund in a timely manner for any such transfers.

E. The department may distribute up to one million dollars ($1,000,000) per calendar year of the money in the local governments road fund to municipalities and counties that can demonstrate financial hardship, for use as all or a portion of the municipality's or county's matching fund requirements pursuant to this section. In order to qualify for matching funds under this subsection, a county or municipality shall provide the department with a financial hardship qualification certificate issued by the department of finance and administration.

History: Laws 1986, ch. 20, 125; 1989, ch. 117, 2; 1993, ch. 277, 2; 1993, ch. 312, 1; 1995, ch. 6, 14; 2009, ch. 167, 1.



Section 67-3-28.3 - Secretary of highway and transportation; counties; public roads maintained by counties; duties.

67-3-28.3. Secretary of highway and transportation; counties; public roads maintained by counties; duties.

A. The board of county commissioners of each of the respective counties shall by May 1, 1988 and by April 1 of every year thereafter certify reports to the secretary of highway and transportation of the total mileage of public roads maintained by each county as of May 1, 1988, and by [as of] April 1 of every year thereafter [, of that year]; provided that in their reports the boards of county commissioners shall identify each of the public roads maintained by them by name, route and location. By July 1 of every year, the secretary of highway and transportation shall verify the reports of the counties and revise, if necessary, the total mileage of public roads maintained by each county and the mileage verified by the secretary of highway and transportation shall be the official mileage of public roads maintained by each county. After August 1, 1988, no distribution of amounts to any county for road purposes shall be made until that county has certified mileages to the secretary of highway and transportation in accordance with this section.

B. If a county has not made the required mileage certification pursuant to this section by May 1, 1988 and by April 1 of every year thereafter, the secretary of highway and transportation shall estimate the mileage maintained by those counties for the purpose of making distribution to all counties, and the amount calculated to be distributed each month to those counties not certifying mileage shall be reduced by one-third each month for that fiscal year and that amount not distributed to those counties shall be distributed equally to all counties which have certified mileages.

History: 1978 Comp., 67-3-28.3, enacted by Laws 1987, ch. 347, 22; 1988, ch. 106, 3.



Section 67-3-29 - Department personnel; county and municipal road technical assistance.

67-3-29. Department personnel; county and municipal road technical assistance.

The state transportation commission may establish and maintain within the department qualified technical personnel including engineers, designers and survey crews to assist counties and municipalities in the engineering, design and other technical aspects of county and municipal road projects.

History: 1953 Comp., 55-2-20.1, enacted by Laws 1973, ch. 143, 1; 2003, ch. 142, 43.



Section 67-3-30 - Counties authorized to contract with commission; insufficient funds; exemption from Bateman Act.

67-3-30. Counties authorized to contract with commission; insufficient funds; exemption from Bateman Act.

The boards of county commissioners of the respective counties of this state are hereby authorized to enter into cooperative agreements with the state transportation commission in accordance with the provisions of Sections 67-3-28 and 67-3-30 NMSA 1978. An agreement shall bind the state and a county becoming a party thereto and shall not be invalidated by reason of the fact that a participating county may not have or collect during the current year sufficient money to pay the indebtedness of said county incurred under such contract for said current year. A contract shall be exempted from the provisions of Section 6-6-11 NMSA 1978.

History: Laws 1929, ch. 100, 3; C.S. 1929, 64-603; 1941 Comp., 58-222; 1953 Comp., 55-2-22; 2003, ch. 142, 44.



Section 67-3-31 - County roads; improvement or construction; state aid; duties of state highway engineer.

67-3-31. County roads; improvement or construction; state aid; duties of state highway engineer.

Whenever the board of county commissioners of any county desires that any main traveled road or roads in such county included among those adopted by the state transportation commission as a system of state roads shall be improved or constructed under the provisions of Chapter 67 NMSA 1978, written application shall be made by the board of county commissioners to the secretary for such improvement or construction and for state aid therefor. If the board of county commissioners of any county fails to apply for state aid during the year for which such aid is available, that county shall thereby forfeit its right to its portion of state aid for that year, and the funds apportioned to that county for the year shall remain in and be a part of the state road fund for the succeeding year. If upon receipt of such application the state transportation commission is satisfied, after investigation, that the proposed improvement should be made or undertaken and that the county will be able to pay its portion of the cost and that state funds will be available to pay the state's portion of the cost, it may approve the same and undertake such work of improvement in accordance with the provisions of Chapter 67 NMSA 1978. The secretary or one of his assistants shall proceed to view the road or part thereof proposed to be improved and make all surveys, plans, specifications and estimates of cost for its construction out of such materials as may be decided upon by the secretary; provided, that whenever in the judgment of the state transportation commission it is desirable to proceed with the improvement of any road in the system of state roads, for the improvement of which the county commissioners of the county in which the same is located shall have failed or declined to make application as provided in this section, it is lawful for the secretary to proceed with the improvement of any such road without application from the board of county commissioners and to pay the entire cost of such improvement from the portion of the state road fund made available under the provisions of Chapter 67 NMSA 1978 for expenditure wholly within the discretion of the state transportation commission and from the state apportionment of funds under the act of congress referred to in Section 67-3-33 NMSA 1978.

History: Laws 1917, ch. 38, 8; C.S. 1929, 64-309; 1941 Comp., 58-223; 1953 Comp., 55-2-23; 2003, ch. 142, 45.



Section 67-3-32 - Cooperative agreements; preference.

67-3-32. Cooperative agreements; preference.

In entering into cooperative agreements pursuant to Section 67-3-28 NMSA 1978, the state transportation commission shall give preference to political subdivisions of this state if the subdivision contributes an amount equal to at least twenty-five percent of the project cost.

History: 1978 Comp., 67-3-32, enacted by Laws 1983, ch. 38, 1; 1999, ch. 212, 4; 2003, ch. 142, 46.



Section 67-3-33 - Assent to federal rural post road acts; pledge of state's good faith; expenditures.

67-3-33. Assent to federal rural post road acts; pledge of state's good faith; expenditures.

The legislature of New Mexico hereby assents to the provisions of the act of congress approved July 11, 1916 entitled "an act to provide that the United States shall aid the states in the construction of rural post roads, and for other purposes", 39 U. S. Statutes at Large, page three hundred fifty-five, and all acts amendatory thereof and supplementary thereto, and the legislature of New Mexico hereby assents to the provisions of the act of congress approved November 9, 1921 entitled "an act to amend the act entitled 'an act to provide that the United States shall aid the states in the construction of rural post roads and for other purposes', approved July eleven, nineteen hundred and sixteen as amended and supplemented and for all other purposes", 42 U. S. Statutes at Large, page two hundred twelve and all acts amendatory thereof and supplementary thereto. The state transportation commission is hereby authorized to enter into all contracts and agreements with the United States government relating to the construction and maintenance of rural post roads under the provisions of the said acts of congress, to submit such scheme or program of construction and maintenance as may be required by the secretary of agriculture and to do all other things necessary fully to carry out the cooperation contemplated and provided by the acts. The good faith of the state is hereby pledged to make available funds sufficient to equal the sum apportioned to the state by or under the United States government during each of the five years for which federal funds are appropriated by the acts, to maintain the roads constructed under the provision of the acts and to make adequate provision for carrying out such maintenance. All money accruing to the state road fund and available for expenditure in the construction and maintenance of highways and all federal funds apportioned to this state under the acts of congress shall be expended upon the highways comprising the system of state roads provided for by Chapter 67 NMSA 1978.

History: Laws 1917, ch. 38, 19; C.S. 1929, 64-320; Laws 1937, ch. 195, 1; 1941 Comp., 58-225; 1953 Comp., 55-2-25; 2003, ch. 142, 47.



Section 67-3-34 - Federal aid road project; document execution.

67-3-34. Federal aid road project; document execution.

Whenever a federal aid road project has been approved by the state transportation commission, the secretary is hereby authorized to execute and sign for and on behalf of the commission the project agreement and modifications thereof and all required documents in connection with such project. The agreements, modifications and documents so executed and signed shall be binding upon the state and upon the department to the same extent as if they had been signed by every member of the commission.

History: Laws 1925, ch. 18, 1; C.S. 1929, 64-401; 1941 Comp., 58-226; 1953 Comp., 55-2-26; 2003, ch. 142, 48.



Section 67-3-35 - Auditor; appointment; duties; bond.

67-3-35. Auditor; appointment; duties; bond.

The secretary, by and with the approval of the state transportation commission, may appoint some suitable person who shall be authorized to sign the name of said engineer to all vouchers as he designates from time to time in writing for the disbursement of funds. The appointee shall take the oath of office required of other employees of the department and shall execute in favor of the state a surety company bond in the sum of fifty thousand dollars ($50,000), subject to approval of the state transportation commission, conditional for the faithful performance of his duties, the premium of the bond to be paid out of the state road fund.

History: Laws 1925, ch. 18, 2; C.S. 1929, 64-402; 1941 Comp., 58-227; 1953 Comp., 55-2-27; 2003, ch. 142, 49.



Section 67-3-36 - Acquisition of rights of way; duty of county and district attorney.

67-3-36. Acquisition of rights of way; duty of county and district attorney.

Except as provided in Section 67-3-37 NMSA 1978, the rights of way deemed necessary by the state transportation commission for highways constructed or reconstructed under the supervision of the state transportation commission shall be acquired by the county through which such highways shall or do pass by donation, agreement, exchange, by the exercise of the power of eminent domain or otherwise, in the manner provided by law for acquiring property or property rights for public uses. It is the duty of the district attorney for the county wherein such property or property rights are situate to commence and prosecute an action to acquire all such property or property rights upon request of the board of county commissioners or the state transportation commission.

History: 1953 Comp., 55-2-28.1, enacted by Laws 1963, ch. 249, 1; 2003, ch. 142, 50.



Section 67-3-37 - Acquisition of rights of way for interstate system; primary system; secondary system; payment.

67-3-37. Acquisition of rights of way for interstate system; primary system; secondary system; payment.

A. In the acquisition of property or property rights deemed necessary by the state transportation commission for construction or reconstruction of the national system of interstate and defense highways, more commonly known as the "federal aid interstate system", the "federal aid primary system" and the "federal aid secondary system", the state transportation commission shall, at its costs, acquire the property or property rights directly, by either donation, agreement, exchange, condemnation or otherwise, without recourse to the county.

B. The secretary is authorized to make full payment directly to the owner or party having an interest in the property or property interests involved, in the manner prescribed by law, or may reimburse the county for the actual costs.

History: 1953 Comp., 55-2-28.2, enacted by Laws 1963, ch. 249, 2; 2003, ch. 142, 51.



Section 67-3-38 - Action by state transportation commission.

67-3-38. Action by state transportation commission.

When the state transportation commission secures property or property rights required for the construction or reconstruction of the federal aid interstate system, the federal aid primary system or the federal aid secondary system, it is the duty of the district attorney for the county wherein such property or property rights are situate to aid and assist the state transportation commission in all matters pertaining thereto and to be present and assist at any trial involving the property or property rights required upon written request of the secretary or the head of the legal section of the department.

History: 1953 Comp., 55-2-28.3, enacted by Laws 1963, ch. 249, 3; 2003, ch. 142, 52.



Section 67-3-39 - Waiver of immunity.

67-3-39. Waiver of immunity.

Nothing contained herein shall be construed as waiving the state's immunity to suit without its consent.

History: 1953 Comp., 55-2-28.4, enacted by Laws 1963, ch. 249, 4.



Section 67-3-40 - Control of state highways; maintenance costs.

67-3-40. Control of state highways; maintenance costs.

The state transportation commission shall have full control over all roads designated by the commission as state highways or created as state highways by acts of the legislature. The costs of maintenance thereof shall be paid by the state, provided, that if at any time the money in the state road fund available for improvement or maintenance of all such state highways in the state shall not be sufficient for such purposes, the state transportation commission shall certify to the respective boards of county commissioners the certain sections of the highways in the counties, proportionately to such deficiency, which shall be improved and maintained wholly by the respective counties until sufficient funds are provided in the state road fund to enable the state to take over and maintain them as state highways.

History: Laws 1919, ch. 99, 13; C.S. 1929, 64-333; 1941 Comp., 58-229; 1953 Comp., 55-2-29; 2003, ch. 142, 53.



Section 67-3-41 - Highway maintenance contracts with counties; failure of county to maintain; utility lines.

67-3-41. Highway maintenance contracts with counties; failure of county to maintain; utility lines.

All state highways constructed and improved under the provisions of Chapter 67 NMSA 1978 shall be maintained by the state transportation commission, but not more than fifty percent of the cost of such maintenance shall be paid by the state and not less than fifty percent shall be paid by the counties. The state transportation commission may, however, contract with the board of county commissioners of any county to maintain any state highway or highways therein in accordance with standards prescribed by the secretary and subject to supervision and inspection by him, and if the board of county commissioners of any county so contracting to maintain such highways shall fail, neglect or refuse properly to execute such work of maintenance, the secretary, after reasonable notice, may have such work of maintenance done and charge the county's portion of the cost to the allotment due the county from the state road fund for the year in which work is done. No pipelines, poles or telephone or electric transmission lines or railways, authorized to be placed on or along roads constructed or improved under the provisions of Chapter 67 NMSA 1978 shall be located except in accordance with rules and regulations prescribed therefor by the state transportation commission.

History: Laws 1917, ch. 38, 14; C.S. 1929, 64-315; 1941 Comp., 58-230; 1953 Comp., 55-2-30; 2003, ch. 142, 54.



Section 67-3-42 - Bridges considered part of highway.

67-3-42. Bridges considered part of highway.

For the purposes of Chapter 67 NMSA 1978, necessary bridges, culverts and other appertaining structures on any highway shall be considered a part of such highway. Not more than fifty percent of the cost of all construction or improvement of highways, under the provisions of Chapter 67 NMSA 1978, shall be paid by the state and not less than fifty percent by the county in which such work is done, except where such work is done by the state transportation commission without the use of county funds.

History: Laws 1917, ch. 38, 13; C.S. 1929, 64-314; 1941 Comp., 58-231; 1953 Comp., 55-2-31; 2003, ch. 142, 55.



Section 67-3-43 - Road work; bid advertising; restrictions; rejection; bond.

67-3-43. Road work; bid advertising; restrictions; rejection; bond.

The state highway department may construct, reconstruct and maintain all state highways by work done with its own forces or let the work on contract after advertising for bids subject to the approval of the state highway commission. Such advertisement for bids shall be in accordance with the rules and regulations adopted therefor by the commission, and bids shall be received at such places and shall be made on such forms and in such manner and accompanied by such guarantee as may be prescribed by the commission. The chief highway administrator may reject any or all bids if they are unbalanced or for any other good reason, but otherwise he shall award the contract to the lowest responsible bidder allowing for such preference as may be provided by law. The successful bidder is required to furnish satisfactory bond in such amount as may be determined by the commission. The commission may adopt rules and regulations providing for the exclusion of contractors from bidding and for the determination of a responsible bidder pursuant to the provisions of the Public Purchases Act.

History: Laws 1917, ch. 38, 9; 1929, ch. 110, 2; C.S. 1929, 64-310; Laws 1939, ch. 92, 1; 1941 Comp., 58-232; 1953 Comp., 55-2-32; Laws 1983, ch. 72, 1.



Section 67-3-46 - Rental of equipment; bids not required in emergencies; bid procedure; restrictions.

67-3-46. Rental of equipment; bids not required in emergencies; bid procedure; restrictions.

In cases of emergency where a state highway is rendered impassable for vehicular traffic by reason of fire, flood, storm or any other unusual condition and when it is necessary to take emergency action to reestablish the highway to a condition to render it passable to traffic, and equipment owned by the state transportation commission suitable for such purpose is not immediately available, the secretary, subject to approval of the state transportation commission, may rent equipment for such purpose at a reasonable rental rate without advertising for bids. In all other cases, the secretary shall advertise for bids before renting equipment and shall rent such equipment from the party submitting the lowest satisfactory bid. Such advertisement for bids shall be in accordance with such rules as may be adopted therefor by the state transportation commission, and bids shall be on such forms and in such manner and accompanied by such guarantee as may be prescribed by the commission.

History: Laws 1939, ch. 91, 1; 1941 Comp., 58-235; 1953 Comp., 55-2-35; 2003, ch. 142, 56.



Section 67-3-47 - Contracts for state aid roads; execution; restrictions.

67-3-47. [Contracts for state aid roads; execution; restrictions.]

That every contract for highway improvement upon state roads or roads improved, maintained or constructed with state aid, under the provisions of this act, shall be made in the name of the state of New Mexico and signed by the state highway engineer, together with the board of county commissioners or other proper officer or officers of a participating county, and by the contracting party, and no such contract shall be entered into, nor shall any such work be authorized, in any county which will create a liability on the part of the state in excess of the funds apportioned to or otherwise available for expenditures in such county under the terms of this act.

History: Laws 1917, ch. 38, 10; C.S. 1929, 64-311; 1941 Comp., 58-236; 1953 Comp., 55-2-36.



Section 67-3-48 - Partial payments on road contracts; progress estimates; limitation; division of amounts.

67-3-48. Partial payments on road contracts; progress estimates; limitation; division of amounts.

Partial payments may be made on any contract for highway improvement under the provisions of this act, as the work progresses. Progress estimates shall be based on materials in place and labor expended thereon, but no more than ninety-five percent of the contract price of the work shall be paid in advance of the full completion of such contract and its acceptance by the state highway engineer. The state and county shall each pay its proportionate share of such partial payments on the certification of the amount thereof by the state highway engineer.

History: Laws 1917, ch. 38, 11; C.S. 1929, 64-312; 1941 Comp., 58-237; 1953 Comp., 55-2-37; Laws 1975, ch. 266, 1.



Section 67-3-49 - Claims of highway contractor's creditors; state highway suspense fund.

67-3-49. Claims of highway contractor's creditors; state highway suspense fund.

Whenever, after the completion of any contract for the construction, repair or maintenance of any public highway under the supervision of the state transportation commission and the final acceptance of the work done thereunder, there now is or hereafter may be funds in a sum of less than five hundred dollars ($500) remaining in the hands of the state treasurer, properly payable under said contract, and claims of alleged creditors of such contractor have been filed with the state transportation commission against such funds, then, and at the election of the state transportation commission and upon an appropriate voucher issued by the proper officer of said commission specifying the project number of such contract and the name of such contractor and the names of all creditors who have filed such claims with said commission and the amounts of all claims so filed, the secretary of finance and administration shall issue a warrant for the transfer of the full amount of said fund to a special account to be known as the "state highway suspense fund" and shall specify upon his records the amount of money so transferred, the project number of said contract, the name of said contractor and the names and amounts of the claims of such creditors. Upon receipt of such warrant, the state treasurer shall transfer such funds to the state highway suspense fund in accordance with said warrant.

History: Laws 1929, ch. 108, 1; C.S. 1929, 64-342; 1941 Comp., 58-238; 1953 Comp., 55-2-38; Laws 1977, ch. 247, 165; 2003, ch. 142, 57.



Section 67-3-50 - Account closing; nonliability.

67-3-50. Account closing; nonliability.

Upon transfer of the funds as provided in Section 67-3-49 NMSA 1978, the state transportation commission shall close its book of account upon such project and shall have no further responsibility in connection with such fund or with the payment of the balance of money remaining to the credit of said contractor upon said contract.

History: Laws 1929, ch. 108, 2; C.S. 1929, 64-343; 1941 Comp., 58-239; 1953 Comp., 55-2-39; 2003, ch. 142, 58.



Section 67-3-51 - Restrictions on disbursements from suspense fund.

67-3-51. [Restrictions on disbursements from suspense fund.]

The monies in said "state highway suspense fund" shall be paid to such contractor or his creditors, as the case may be, only upon the determination of the respective rights of such contractor and said creditors who have filed such claims, by a court of competent jurisdiction in some action by or against the contractor or the sureties upon his bond.

History: Laws 1929, ch. 108, 3; C.S. 1929, 64-344; 1941 Comp., 58-240; 1953 Comp., 55-2-40.



Section 67-3-52 - Payment from state highway suspense fund.

67-3-52. Payment from state highway suspense fund.

Upon the delivery to the department of finance and administration of a certified copy of any such decree determining the respective rights of said contractor or sureties, and all of said creditors to said fund, the secretary of finance and administration shall issue a warrant for the payment thereof in accordance with such decree, and the state treasurer shall pay the same in accordance therewith.

History: Laws 1929, ch. 108, 4; C.S. 1929, 64-345; 1941 Comp., 58-241; 1953 Comp., 55-2-41; Laws 1977, ch. 247, 166.



Section 67-3-53 - Reversion of suspense fund balances.

67-3-53. [Reversion of suspense fund balances.]

If any monies remain in said "state highway suspense fund" for a period of five years without such a determination of the respective rights of said contractor and creditors thereto, the same shall revert to the state of New Mexico and be covered back into the state road fund.

History: Laws 1929, ch. 108, 5; C.S. 1929, 64-346; 1941 Comp., 58-242; 1953 Comp., 55-2-42.



Section 67-3-54 - Flight strips, airport and access roads; contracts with federal government; secretary.

67-3-54. Flight strips, airport and access roads; contracts with federal government; secretary.

The state transportation commission is hereby authorized to enter into and make agreements with the federal government, or any agency, bureau or commission thereof, providing for the construction and maintenance of flight strips for the landing and launching of aircraft adjacent to or in the vicinity of public highways, for the construction and maintenance of airports or the construction and maintenance of access roads to flight strips, airports, bombing ranges, target ranges, federal reservations or to any industry or location deemed necessary to the war effort. Whenever a project for the construction and maintenance of a flight strip, an airport or an access road has been approved by the state transportation commission, the secretary is hereby authorized to execute and sign on behalf of the commission the project agreement and modifications thereof and all other documents in connection with such project. Such agreements, modifications thereof and documents, when so executed and signed, shall be binding upon the state to the same extent as if they had been signed by every member of the state transportation commission.

History: 1941 Comp., 58-254, enacted by Laws 1943, ch. 7, 1; 1953 Comp., 55-2-44; 2003, ch. 142, 59.



Section 67-3-55 - Flight strips, airports and access roads; bidding procedures; bond.

67-3-55. Flight strips, airports and access roads; bidding procedures; bond.

The state transportation commission may construct, reconstruct or maintain any flight strips, any airport or access road by work done with its own forces. In all other cases, it is the duty of the secretary to let the work on contract, after taking bids therefor, subject to the approval of the state transportation commission. The taking of bids therefor shall be in accordance with such rules as may be adopted by the commission. The secretary may reject any or all bids if they are unbalanced or for any other good cause, but otherwise he shall award the contract to the lowest responsible bidder. The successful bidder shall be required to furnish satisfactory bond in such amount as may be determined by the state transportation commission pledged to the faithful performance by the bidder of the terms of his contract.

History: 1941 Comp., 58-255, enacted by Laws 1943, ch. 7, 2; 1953 Comp., 55-2-45; 2003, ch. 142, 60.



Section 67-3-56 - State transportation commission; power to acquire land for flight strip, airport or access thereto.

67-3-56. State transportation commission; power to acquire land for flight strip, airport or access thereto.

The state transportation commission is hereby authorized and empowered to acquire by purchase, condemnation, gift or easement any and all lands or property necessary for the construction, maintenance and use of a flight strip for the landing or launching of aircraft adjacent to or in the vicinity of a public highway, for the construction, maintenance and use of an airport, or any access road. The secretary is authorized to issue his voucher for the payment to the owner of any or all lands required for such purpose in the sum agreed upon with such owners or as may be determined by appraisement and, when presented with such voucher by the secretary, it is the duty of the secretary of finance and administration to issue a warrant in such amount, and the state treasurer shall pay the same out of the state road fund.

History: 1941 Comp., 58-256, enacted by Laws 1943, ch. 7, 3; 1953 Comp., 55-2-46; Laws 1977, ch. 247, 167; 2003, ch. 142, 61.



Section 67-3-57 - Annual appropriation; purposes.

67-3-57. Annual appropriation; purposes.

There is hereby appropriated for each of the thirty-fifth and thirty-sixth fiscal years the sum of nineteen million dollars ($19,000,000) or so much thereof as is necessary for the purpose of carrying out the provisions of the laws relating to the issue, sale and payment of state highway debentures and the interest thereon; for the construction, maintenance and improvement of public highways under the direction of the state transportation commission; for the purchase of equipment therefor; for cooperation with the United States in the construction of roads under the federal aid road law and other laws; and for the payment of salaries and other expenses incurred by the state transportation commission pursuant to law.

The appropriations shall be paid only out of the money in the state treasury to the credit of the state road fund and that may be placed to the credit of said fund, special road funds and funds from time to time set aside for the payment of the principal of and interest on state highway debentures and money received by the state treasurer from allotments of appropriations by congress for road construction or other purposes, from sales of state highway debentures, from special road tax levies and other money provided by law to be expended under the direction of the state transportation commission.

History: 1941 Comp., 58-264, enacted by Laws 1947, ch. 118, 1; 1953 Comp., 55-2-47; 2003, ch. 142, 62.



Section 67-3-58 - Allotment of appropriation.

67-3-58. Allotment of appropriation.

From the money appropriated in Section 67-3-57 NMSA 1978, the state treasurer shall set aside each month out of the funds prescribed by law for the payment thereof a sufficient sum to pay the interest accrued each month on each series of state highway debentures then outstanding and, during the twelve months next preceding the maturity of each series of such debentures, he shall set aside from said funds sufficient money to provide for the payment of the principal thereof at maturity. The money so set aside shall be disbursed by the state treasurer only for the payment of the principal and interest of the series of the state highway debentures for which the money is set aside. The remainder of the money appropriated in Section 67-3-57 NMSA 1978 shall be disbursed upon the order of the state transportation commission or its duly authorized agent in the manner provided by law for disbursement of money in the state road fund.

History: 1941 Comp., 58-265, enacted by Laws 1947, ch. 118, 2; 1953 Comp., 55-2-48; 2003, ch. 142, 63.



Section 67-3-59 - Balances; continuation of appropriation.

67-3-59. [Balances; continuation of appropriation.]

All monies hereby appropriated for any fiscal year or any part thereof which are not expended at the end of such fiscal year shall be added to the appropriation hereby made for the succeeding fiscal year.

The same appropriation with the same provisions and limitations as is made by this act [67-3-57 to 67-3-59 NMSA 1978] for the thirty-sixth fiscal year is hereby declared to apply and be continued to and in every fiscal year subsequent to the thirty-sixth fiscal year, unless otherwise provided by law.

History: 1941 Comp., 58-266, enacted by Laws 1947, ch. 118, 3; 1953 Comp., 55-2-49.



Section 67-3-59.1 - State highway debentures; issuance; limits; approval; coupons.

67-3-59.1. State highway debentures; issuance; limits; approval; coupons.

A. In order to provide funds to finance state highway projects, including state highway projects that are required for the waste isolation pilot project and are eligible for federal reimbursement or payment as authorized by federal legislation, the state transportation commission is authorized, subject to the limitations of this section, to issue bonds from time to time, payable from federal funds not otherwise obligated that are paid into the state road fund and the proceeds of the collection of taxes and fees that are required by law to be paid into the state road fund and not otherwise pledged solely to the payment of outstanding bonds and debentures.

B. Except as provided in Subsections C and D of this section, the total aggregate outstanding principal amount of bonds issued from time to time pursuant to this section, secured by or payable from federal funds not otherwise obligated that are paid into the state road fund and the proceeds from the collection of taxes and fees required by law to be paid into the state road fund, shall not, without additional authorization of the state legislature, exceed one hundred fifty million dollars ($150,000,000) at any given time, subject to the following provisions:

(1) the total aggregate outstanding principal amount of bonds issued for state highway projects that are required for the waste isolation pilot project and are eligible for federal reimbursement or payment as authorized by federal legislation shall not exceed one hundred million dollars ($100,000,000); and

(2) the total aggregate outstanding principal amount of bonds issued for state highway projects other than state highway projects that are required for the waste isolation pilot project and are eligible for federal reimbursement or payment as authorized by federal legislation shall not exceed fifty million dollars ($50,000,000).

C. Upon specific authorization and appropriation by the legislature, and subject to the limitations of Subsection D of this section, an additional amount of bonds may be issued pursuant to this section for state highway projects, to be secured by or payable from taxes or fees required by law to be paid into the state road fund and federal funds not otherwise obligated that are paid into the state road fund, and, as applicable, taxes or fees required by law to be paid into the highway infrastructure fund, as follows:

(1) an aggregate outstanding principal amount of bonds, not to exceed six hundred twenty-four million dollars ($624,000,000), for major highway infrastructure projects for which the department has, prior to January 1, 1998, submitted or initiated the process of submitting a plan to the federal highway administration for innovative financing pursuant to 23 USCA Sections 122 and 307;

(2) an aggregate outstanding principal amount of bonds, not to exceed one hundred million dollars ($100,000,000), for state highway projects that are required for the waste isolation pilot project and are eligible for federal reimbursement; and

(3) an aggregate outstanding principal amount of bonds, not to exceed four hundred million dollars ($400,000,000), for other state highway projects.

D. The total amount of bonds that may be issued by the state transportation commission for state highway projects pursuant to Subsection C of this section shall not exceed a total aggregate outstanding principal amount of:

(1) three hundred million dollars ($300,000,000) prior to July 1, 1999;

(2) six hundred million dollars ($600,000,000) from July 1, 1999 through June 30, 2000;

(3) nine hundred million dollars ($900,000,000) from July 1, 2000 through June 30, 2001; and

(4) one billion one hundred twenty-four million dollars ($1,124,000,000) after June 30, 2001.

E. The state transportation commission may issue bonds to refund other bonds issued pursuant to this section by exchange or current or advance refunding.

F. Each series of bonds shall have a maturity of no more than twenty-five years from the date of issuance. The state transportation commission shall determine all other terms, covenants and conditions of the bonds; provided that the bonds shall not be issued pursuant to this section unless the state board of finance approves the issuance of the bonds and the principal amount of and interest rate or maximum net effective interest rate on the bonds.

G. The bonds shall be executed with the manual or facsimile signature of the chairman of the state transportation commission, countersigned by the state treasurer and attested to by the secretary of the state transportation commission, with the seal of the state transportation commission imprinted or otherwise affixed to the bonds.

H. Proceeds of the bonds may be used to pay expenses incurred in the preparation, issuance and sale of the bonds and, together with the earnings on the proceeds of the bonds, may be used to pay rebate, penalty, interest and other obligations relating to the bonds and the proceeds of the bonds under the Internal Revenue Code of 1986, as amended.

I. The bonds may be sold at a public or negotiated sale at, above or below par or through the New Mexico finance authority. A negotiated sale shall be made with one or more investment bankers whose services are obtained through a competitive proposal process. For any sale, the state transportation commission or the New Mexico finance authority shall also procure the services of any financial advisor or bond counsel through a competitive proposal process. If sold at public sale, a notice of the time and place of sale shall be published in a newspaper of general circulation in the state, and in any other newspaper determined in the resolution authorizing the issuance of the bonds, once each week for two consecutive weeks prior to the date of sale. The bonds may be purchased by the state treasurer or state investment officer.

J. This section is full authority for the issuance and sale of the bonds, and the bonds shall not be invalid for any irregularity or defect in the proceedings for their issuance and sale and shall be incontestable in the hands of bona fide purchasers or holders of the bond for value.

K. The bonds shall be legal investments for a person or board charged with the investment of public funds and may be accepted as security for a deposit of public money and, with the interest thereon, are exempt from taxation by the state and a political subdivision or agency of the state.

L. Any law authorizing the imposition or distribution of taxes or fees paid into the state road fund or the highway infrastructure fund or that affects those taxes and fees shall not be amended or repealed or otherwise directly or indirectly modified so as to impair outstanding bonds secured by a pledge of revenues from those taxes and fees paid into the state road fund or the highway infrastructure fund, unless the bonds have been discharged in full or provisions have been made for a full discharge. In addition, while any bonds issued by the state transportation commission pursuant to the provisions of this section remain outstanding, the powers or duties of the commission shall not be diminished or impaired in any manner that will affect adversely the interests and rights of the holder of such bonds.

M. In contracting for state highway projects to be paid in whole or in part with proceeds of bonds authorized by this section, the department shall require that any sand, gravel, caliche or similar material needed for the project shall, if practicable, be mined from state lands. Each contract shall provide that the contractor notify the commissioner of public lands of the need for the material and that, through lease or purchase, the material shall be mined from state lands if:

(1) the material needed is available from state lands in the vicinity of the project;

(2) the commissioner determines that the lease or purchase is in the best interest of the state land trust beneficiaries; and

(3) the cost to the contractor for the material, including the costs of transportation, is competitive with other available material from non-state lands.

N. Bonds issued pursuant to this section shall be paid solely from federal funds not otherwise obligated and taxes and fees deposited into the state road fund and, as applicable, the highway infrastructure fund, and shall not constitute a general obligation of the state.

History: 1978 Comp., 67-3-59.1, enacted by Laws 1989, ch. 157, 1; 1991, ch. 9, 41; 1998, ch. 86, 1; 1999 (1st S.S.), ch. 9, 4; 2003, ch. 142, 64.



Section 67-3-59.2 - Highway infrastructure fund created; purpose.

67-3-59.2. Highway infrastructure fund created; purpose.

A. The highway infrastructure fund is created in the state treasury and shall be administered by the department. The fund shall consist of money from various fees and taxes distributed to the fund. Earnings on investment of the fund shall be credited to the fund. Balances in the fund at the end of any fiscal year shall not revert and shall remain in the fund for the purposes authorized in this section.

B. Money in the fund shall be used solely for acquisition of rights of way or planning, design, engineering, construction or improvement of state highway projects authorized pursuant to the provisions of Laws 1998, Chapter 84, Subsections C through H of Section 1 of Chapter 85 of Laws 1998 and Sections 27 and 28 of this 2003 act [Laws 2003 (1st S.S.), ch. 3, 27, 28] and is appropriated to the department for expenditure for those purposes.

C. The taxes and fees required by law to be distributed to the highway infrastructure fund may be pledged for the payment of state highway bonds issued pursuant to Sections 67-3-59.1 and 67-3-59.3 NMSA 1978 and Section 26 of this 2003 act [Section 67-3-59.4 NMSA 1978] for the highway projects authorized in the laws specified in Subsection B of this section.

History: Laws 1999 (1st S.S.), ch. 9, 3; 2003 (1st S.S.), ch. 3, 23.



Section 67-3-59.3 - State transportation project bonds; issuance; procedures; approval.

67-3-59.3. State transportation project bonds; issuance; procedures; approval.

A. In order to provide funds to finance state transportation projects, the New Mexico finance authority, when directed by the state transportation commission, is authorized, subject to the limitations of this section and Section 26 of this 2003 act [Section 67-3-59.4 NMSA 1978], to issue bonds from time to time, payable from:

(1) federal funds not otherwise obligated that are paid into the state road fund;

(2) proceeds of the collection of taxes and fees that are required to be paid into the state road fund and not otherwise pledged exclusively to the payment of outstanding bonds and debentures; and

(3) taxes and fees required by law to be paid into the highway infrastructure fund.

B. The New Mexico finance authority, when directed by the state transportation commission, may issue bonds to refund other bonds issued by or at the direction of the state transportation commission pursuant to this section or Section 67-3-59.1 NMSA 1978 by exchange or current or advance refunding.

C. In consultation with the state transportation commission, the New Mexico finance authority shall determine all terms, covenants and conditions of the bonds; provided that the project design life of a project meets or exceeds the life of the bond issued for that project, and each series of bonds shall be sold, executed and delivered in accordance with the provisions of the New Mexico Finance Authority Act [6-21-1 NMSA 1978]. The New Mexico finance authority may enter into interest rate exchange agreements, interest rate swap contracts, insurance agreements, remarketing agreements and any other agreements deemed necessary in connection with the issuance of the bonds.

D. Proceeds of the bonds and amounts on deposit in the state road fund and the highway infrastructure fund may be used to pay expenses incurred in the preparation, administration, issuance and sale of the bonds and, together with the earnings on the proceeds of the bonds, may be used to pay rebate, penalty, interest and other obligations relating to the bonds and the proceeds of the bonds under the Internal Revenue Code of 1986, as amended.

E. This section is full authority for the issuance and sale of the bonds, and the bonds shall not be invalid for any irregularity or defect in the proceedings for their issuance and sale and shall be incontestable in the hands of bona fide purchasers or holders of the bond for value.

F. The bonds shall be legal investments for a person or board charged with the investment of public funds and may be accepted as security for a deposit of public money and, with the interest thereon, are exempt from taxation by the state and a political subdivision or agency of the state.

G. Any law authorizing the imposition or distribution of taxes or fees paid into the state road fund or the highway infrastructure fund or that affects those taxes and fees shall not be amended or repealed or otherwise directly or indirectly modified so as to impair outstanding bonds secured by a pledge of revenues from those taxes and fees paid into the state road fund or the highway infrastructure fund, unless the bonds have been discharged in full or provisions have been made for a full discharge. In addition, while any bonds issued by the New Mexico finance authority pursuant to the provisions of this section remain outstanding, the powers or duties of the state transportation commission or the authority shall not be diminished or impaired in any manner that will affect adversely the interests and rights of the holder of such bonds.

H. In contracting for state transportation projects to be paid in whole or in part with proceeds of bonds authorized by this section, the department shall require that any sand, gravel, caliche or similar material needed for the project shall, if practicable, be mined from state lands. Each contract shall provide that the contractor notify the commissioner of public lands of the need for the material and that, through lease or purchase, the material shall be mined from state lands if:

(1) the material needed is available from state lands in the vicinity of the project;

(2) the commissioner determines that the lease or purchase is in the best interest of the state land trust beneficiaries; and

(3) the cost to the contractor for the material, including the costs of transportation, is competitive with other available material from nonstate lands.

I. Bonds issued pursuant to this section shall be paid solely from federal funds not otherwise obligated and taxes and fees deposited into the state road fund and the highway infrastructure fund and shall not constitute a general obligation of the state.

J. For purposes of this section, state transportation project bonds includes only those bonds issued pursuant to this section and excludes transportation bonds as defined in Section 67-3-72 NMSA 1978.

History: Laws 2003 (1st S.S.), ch. 3, 24.



Section 67-3-59.4 - State transportation project bonds; authorization and appropriation; priorities; criteria; reports.

67-3-59.4. State transportation project bonds; authorization and appropriation; priorities; criteria; reports.

A. It is the intent of the legislature to authorize the New Mexico finance authority to issue state transportation bonds for projects specified in Sections 27 and 28 of this 2003 act in the total aggregate principal amount of one billion five hundred eighty-five million dollars ($1,585,000,000) in annual increments of three hundred fifty million dollars ($350,000,000), beginning with the appropriation for 2003 provided for in Subsection B of this section.

B. After the effective date of this act, the state transporation [transportation] commission may authorize the New Mexico finance authority to issue and sell state transportation bonds. The proceeds of the bonds are appropriated to the department of transportation for projects listed in Sections 27 and 28 of this 2003 act.

C. The department of transportation shall provide to the legislature and the governor a report on transportation priorities and progress. The report shall include:

(1) justification of priority ranking of projects, including the following for each highway project enumerated in Sections 27 and 28 of this 2003 act:

(a) traffic counts and accident rates and the expected improvements to traffic flow, health and safety;

(b) the ranking of the pavement and substructure conditions;

(c) an assessment of economic development impacts; and

(d) other information deemed significant by the department;

(2) the expected life of the proposed improvement;

(3) sufficiency of revenue to pay the principal and interest of all outstanding and proposed bonds based on a five- and twenty-year financial forecast for the state road fund and the effect of the bond program on the department s construction and maintenance program;

(4) status report of ongoing major construction;

(5) the relationship between the requested projects and the statewide transportation improvement program; and

(6) any other information requested by the legislature or the executive.

D. The department of transportation shall provide quarterly progress reports to the department of finance and administration and the legislative finance committee.

E. The department of transportation shall adopt and enforce rules with the goal that no less than seventy percent of the work force of an exclusively state-funded project authorized in Sections 27 and 28 of this 2003 act shall be residents of New Mexico.

History: Laws 2003 (1st S.S.), ch. 3, 26.



Section 67-3-60 - Bypasses and relocation projects; expenditure of highway funds; purpose.

67-3-60. Bypasses and relocation projects; expenditure of highway funds; purpose.

The purpose of Sections 67-3-60 and 67-3-61 NMSA 1978 is to foster and insure the correlation of state highway construction programs closely affecting smaller municipalities and unincorporated communities with the future economic growth, livelihood, development, safety and general welfare of the communities by limiting the use of public funds for the construction of highway bypasses or relocation projects diverting traffic and commerce from existing state highway routes through the communities in accordance with the provisions of all existing agreements between a municipality or county and the state transportation commission relating to obtaining the consent of the municipality or county pursuant to the provisions of Section 67-3-61 NMSA 1978.

History: 1953 Comp., 55-2-50, enacted by Laws 1963, ch. 114, 1; 1966, ch. 16, 1; 2003, ch. 142, 65.



Section 67-3-61 - Limitation of expenditures of highway funds for construction of highway bypasses.

67-3-61. Limitation of expenditures of highway funds for construction of highway bypasses.

No expenditure or contract for the expenditure of state public funds for purposes of construction of highway bypasses or highway relocation projects diverting public motor vehicle travel from a previously existing highway route shall be made that violates the provisions of an existing agreement between a municipality or county and the state transportation commission relating to obtaining the consent of the municipality or county pursuant to the provisions of this section. An existing agreement between a municipality or county and the state transportation commission may be amended or revised by mutual consent of the parties to the agreement. Once authority is given by the governing authority and the state transportation commission has affirmatively acted in reliance upon the expressed approval, public funds may be expended and contracts executed despite subsequent withdrawal of approval by the governing authority.

History: 1953 Comp., 55-2-51, enacted by Laws 1963, ch. 114, 2; 1965, ch. 188, 1; 1966, ch. 16, 2; 2003, ch. 142, 66.



Section 67-3-62 - Provisions for pedestrian, bicycle and equestrian traffic required.

67-3-62. Provisions for pedestrian, bicycle and equestrian traffic required.

A. No expenditure or contract for the expenditure of state public funds for purposes of constructing highways along new alignments or for purposes of substantially widening highways along the existing alignments shall be made or entered into by the state highway department unless the design and construction of such highways makes provision for pedestrian, bicycle and equestrian traffic along and across such highway, except when the state highway department, after notice and a public hearing, determines, pursuant to its published regulations as provided in Section 67-3-63 NMSA 1978, that:

(1) such provisions for pedestrian, bicycle and equestrian traffic would be contrary to the public safety; or

(2) the cost of such provision would be disproportionate to the need or probable usage.

B. Notice of public hearings shall be required only when:

(1) project plans require acquisition of additional right-of-way for purposes of constructing the project along a new alignment;

(2) the project plans require a substantial widening of the travel lanes for highway reconstruction along an existing alignment; or

(3) the highway department is petitioned by authorized officials of affected pedestrian, bicycle or equestrian associations. If such petition is filed, public hearing shall be held.

For purposes of Paragraphs (1) and (2) of this subsection, the requirement for notice and public hearing may be satisfied by publishing two notices of opportunity for a public hearing and holding a public hearing if written request for such a hearing is received within the time specified in the published notice.

History: 1953 Comp., 55-2-52, enacted by Laws 1972, ch. 78, 1; 1973, ch. 21, 1; 1975, ch. 51, 1; 1979, ch. 93, 1.



Section 67-3-63 - Construction and maintenance of footpaths, bicycle lanes and bridle paths; expenditure of funds authorized.

67-3-63. Construction and maintenance of footpaths, bicycle lanes and bridle paths; expenditure of funds authorized.

A. The state transportation commission is authorized to expend as necessary matching state road funds and federal aid highway funds administered by the department for the construction and maintenance of footpaths, bridle paths or bicycle lanes along and across state, county and municipal roads, streets or highways.

B. In administering Sections 67-3-62 and 67-3-63 NMSA 1978, the state transportation commission shall promulgate regulations setting forth guidelines by which the state transportation commission shall determine whether the establishment of any proposed bicycle lanes, footpaths or bridle paths is contrary to public safety or the cost thereof is disproportionate to the need or probable usage within the meaning of Section 67-3-62 NMSA 1978. The commission shall recommend construction standards for footpaths, bicycle lanes and bridle paths and shall provide a uniform system of signs that shall apply to all such paths or lanes under the jurisdiction of the commission and all counties and municipalities. The commission may restrict the use of footpaths, bicycle lanes or bridle paths under its jurisdiction to pedestrian, equestrian or nonmotorized vehicle use.

C. As used in this section, "bicycle lane" means a publicly owned and maintained paved path, way or trail designated and signed as a bicycle route, and "bridle path" includes equestrian trails or ways.

D. In the event that any of the provisions of this section or of Section 67-3-62 NMSA 1978 conflict with provisions of federal law or regulations relating to highway construction funds and such conflict jeopardizes the receipt of funds by the state, then the conflicting provisions of the specified sections of state law shall be suspended and not effective.

History: 1953 Comp., 55-2-52.1, enacted by Laws 1973, ch. 21, 2; 2003, ch. 142, 67.



Section 67-3-64 - Ramps for handicapped required.

67-3-64. Ramps for handicapped required.

Whenever any curbing on a public street, road or highway is constructed, repaired or remodeled to a major degree by the state highway department or the road department of any county or municipality, ramps shall be installed at any intersection having curbs or other barriers to entry onto the street or road from a sidewalk.

History: 1953 Comp., 55-2-53, enacted by Laws 1973, ch. 151, 1.



Section 67-3-65 - State road fund created.

67-3-65. State road fund created.

The "state road fund" is created within the state treasury, to which shall be credited all receipts authorized by law to be paid into it. No income earned on the fund shall be transferred to another fund.

History: 1953 Comp., 55-2-54, enacted by Laws 1973, ch. 145, 1; 1980, ch. 54, 1.



Section 67-3-65.1 - State road fund distribution.

67-3-65.1. State road fund distribution.

The amounts distributed to the state road fund pursuant to Sections 7-1-6.10, 66-6-23 and 66-6-23.1 NMSA 1978 shall be used for maintenance, construction and improvement of state transportation projects and to meet federal allotments under the federal-aid road laws, but sufficient money from the state road fund shall be set aside each year by the state treasurer to pay the principal and interest due each year on state transportation revenue bonds issued to anticipate the collection of this revenue.

History: 1978 Comp., 67-3-65.1, enacted by Laws 1983, ch. 211, 40; 2003 (1st S.S.), ch. 3, 25.



Section 67-3-66 - Motor vehicle department division fees imposed by regulation; revenue disposition.

67-3-66. Motor vehicle department [division] fees imposed by regulation; revenue disposition.

All revenues from all fees imposed by the motor vehicle department [motor vehicle division of the taxation and revenue department] solely by regulation, without statutory authority, shall be paid to the state treasurer for credit to the state road fund.

History: 1953 Comp., 55-2-54.1, enacted by Laws 1975, ch. 339, 9.



Section 67-3-67 - Name.

67-3-67. Name.

This act [67-3-67 to 67-3-70 NMSA 1978] may be cited as the "Public Mass Transportation Act."

History: 1953 Comp., 55-2-55, enacted by Laws 1975, ch. 343, 1.



Section 67-3-68 - Purpose and interpretation.

67-3-68. Purpose and interpretation.

It is the intent of the legislature to assign to the state highway and transportation department all functions and powers necessary to develop a coordinated program with the United States government, and others, in the field of public mass transportation. In order to accomplish this purpose and obtain all possible funds available to implement this program, the Public Mass Transportation Act [67-3-67 NMSA 1978] shall be liberally construed.

History: 1953 Comp., 55-2-56, enacted by Laws 1975, ch. 343, 2; 1977, ch. 250, 35; 1987, ch. 268, 37.



Section 67-3-69 - Power to state highway and transportation department.

67-3-69. Power to state highway and transportation department.

In addition to the power and authority elsewhere granted to the state highway and transportation department to enter into cooperative agreements, the department is authorized to enter into agreements with any bureau, department or agency of the United States government dealing with or concerning the planning, design, construction, maintenance or supervision of any public mass transportation program or system, or the operation thereof, in this state. The department may additionally enter into agreements with any other bureau, agency or department of this state; any city, county school district or other political entity of this state; or any individual, firm, partnership, corporation, association or other organization, to carry out the foregoing.

History: 1953 Comp., 55-2-57, enacted by Laws 1975, ch. 343, 3; 1977, ch. 250, 36; 1987, ch. 268, 38.



Section 67-3-70 - Use of appropriated funds.

67-3-70. Use of appropriated funds.

The department may expend such portion of its appropriated funds as it deems necessary to effectuate the purposes of the Public Mass Transportation Act [67-3-67 NMSA 1978].

History: 1953 Comp., 55-2-58, enacted by Laws 1975, ch. 343, 4; 1977, ch. 250, 37; 1987, ch. 268, 39; 2003, ch. 68, 1; 2003, ch. 142, 68.



Section 67-3-71 - State highway and transportation department; power to acquire property for transportation systems; power of eminent domain.

67-3-71. State highway and transportation department; power to acquire property for transportation systems; power of eminent domain.

The state highway and transportation department may:

A. acquire property by purchase, lease, donation, gift, bequest, devise or eminent domain for the purpose of construction and operation of a transportation system; and

B. negotiate for the acquisition of property from any person, governmental entity, Indian tribe or Indian pueblo for the construction and operation of a transportation system.

History: Laws 1997, ch. 52, 1.



Section 67-3-71.1 - Right-of-way agreements; Navajo Nation; terms.

67-3-71.1. Right-of-way agreements; Navajo Nation; terms.

A. When acquiring a right of way for a public highway from the Navajo Nation, the secretary or his designee shall negotiate the terms and conditions of the grant with a person designated by the Navajo Nation. New Mexico and the Navajo Nation, as sovereign governments, are primarily interested in cooperating with one another and coordinating services and functions so that resources of the state and the Navajo Nation are used efficiently and to the greatest benefit of all persons traveling on the state and federal highways crossing the Navajo Nation. Right-of-way agreements shall be developed from negotiations between the Navajo Nation and the state, and shall include the following:

(1) the term of a right of way, which in no case shall be construed to be a perpetual easement or a grant in fee simple but may be a term that does not extend beyond the life of the state highway, as long as the right of way is used by the state highway and transportation department for constructing, maintaining, rehabilitating, operating or administering the public highway;

(2) the terms and conditions for closing the public highway in the event of emergency, for public safety purposes or for religious, ceremonial or cultural purposes;

(3) the authority of the state highway and transportation department regarding the assignment or grant of easements through the right of way;

(4) the manner and timeliness required of notice from either the state highway and transportation department or the Navajo Nation regarding the initiation of negotiations to grant an easement to third parties or the initiation of construction, expansion or removal of facilities by or belonging to third parties within the easement;

(5) the terms and conditions regarding consideration for the right-of-way grant;

(6) the method of dispute resolution that will be used to resolve disputes arising between the state and the Navajo Nation regarding the agreement or issues arising from the implementation of the agreement;

(7) the areas of shared jurisdiction between the state highway and transportation department and the Navajo Nation, and the areas of jurisdiction that will be the sole responsibility of the state highway and transportation department or the Navajo Nation; and

(8) any other rights or responsibilities that the state or the Navajo Nation believe should be appurtenant to a grant of right of way by the Navajo Nation to the state highway and transportation department.

B. The state highway and transportation department shall negotiate the terms of the right-of-way agreement in good faith with the Navajo Nation and shall make all attempts to conclude the negotiations in a timely manner. If the state highway and transportation department and the Navajo Nation are unable to complete a right-of-way agreement within twelve months from the date of first contact between the state highway and transportation department and the Navajo Nation requesting negotiations regarding a right-of-way agreement as evidenced by the date of a letter sent by either the Navajo Nation or the state highway and transportation department requesting negotiation regarding a particular right of way, the parties, unless they agree otherwise, shall engage mediators to help facilitate the process of reconciling the issues in dispute, at the shared expense of both parties.

C. Nothing in a grant of right of way shall operate to diminish or be construed to operate to diminish the jurisdiction of the Navajo Nation over the right of way except as expressly provided in the grant of right of way to the department.

D. Nothing in a right-of-way agreement between the state highway and transportation department and the Navajo Nation shall be construed to be a waiver of the sovereign immunity of either the state or the Navajo Nation.

History: Laws 2001, ch. 210, 3.



Section 67-3-72 - Transportation bonds.

67-3-72. Transportation bonds.

A. The state transportation commission may determine that interest or necessity demands the issuance of revenue bonds to finance the development and construction of transportation systems and may by resolution make and issue revenue bonds that shall be known as "transportation bonds". The bonds shall be payable solely out of the net income to be derived from the operation of the project, and the commission shall pledge irrevocably such income to the payment of those bonds. The bonds shall not become a general obligation of the state or a political subdivision of the state.

B. The proceeds from the sale of transportation bonds shall be used solely for the purpose for which the bonds were issued.

C. Transportation bonds shall not be issued pursuant to this section unless the state board of finance approves the issuance of the bonds, the principal amount of the bonds and the maximum net effective interest rate on the bonds.

History: Laws 1997, ch. 52, 2; 2003, ch. 142, 69.



Section 67-3-73 - Transportation bonds; terms.

67-3-73. Transportation bonds; terms.

Transportation bonds issued by the state transportation commission:

A. shall be payable at such times as the commission may provide;

B. may be subject to prior redemption at the commission's option at such time and upon such terms and conditions, with or without payment of premiums, as may be provided in the resolution of the commission;

C. may mature at any time not exceeding fifty years after the date of issuance;

D. may be serial in form and maturity and may consist of one bond payable at one time or in installments or may be in such other form as may be determined by the commission;

E. shall be sold for cash at, above or below par and at the effective interest rate approved by the state board of finance; and

F. may be sold at a public or private sale.

History: Laws 1997, ch. 52, 3; 2003, ch. 142, 70.



Section 67-3-74 - Refunding bonds.

67-3-74. Refunding bonds.

A. Transportation bonds issued pursuant to the provisions of Section 67-3-72 NMSA 1978 that are outstanding may be refunded at any time by the state transportation commission upon:

(1) the adoption of a resolution providing for the issuance of refunding bonds; and

(2) the issuance of the refunding bonds in an amount the commission determines is necessary to refund:

(a) the principal of the transportation bonds;

(b) all unpaid accrued and unaccrued interest on transportation bonds to the normal maturity date or to selected prior redemption dates of the bonds;

(c) any redemption premiums; and

(d) all estimated costs, including any commission cost, incidental to the issuance of the refunding bonds, as may be determined by the commission.

B. The principal amount of the refunding bonds may be equal to, less than or greater than the principal amount of the bonds so refunded.

C. A refunding may be effected, whether the bonds to be refunded have then matured or thereafter mature, either by sale of the refunding bonds and the application of the proceeds thereof for the payment of the bonds to be refunded or by exchange of the refunding bonds for the bonds to be refunded; provided that the bonds to be refunded shall not be canceled without the consent of the holders to surrender their bonds for payment or exchange prior to the date on which they are payable or if they are called for redemption prior to the date on which they are by their terms subject to redemption.

D. The refunding bonds issued pursuant to this section shall be payable solely from the revenues out of which transportation bonds may be payable or solely from those amounts derived from an escrow as provided in this section, including amounts derived from the investment of refunding bond proceeds and other legally available amounts also provided in this section or from any combination of those sources.

E. Proceeds of refunding bonds shall either be applied immediately to the retirement of the bonds being refunded or be placed in escrow in a commercial bank or trust company that possesses and exercises trust powers. The escrowed proceeds may be invested in short-term securities, long-term securities or both.

History: Laws 1997, ch. 52, 4; 2003, ch. 142, 71.



Section 67-3-75 - Transportation bonds eligible for investment.

67-3-75. Transportation bonds eligible for investment.

Transportation bonds issued by the state transportation commission are securities in which public officers and public bodies of this state and its political subdivisions and insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. The bonds are securities that may properly and legally be deposited with and be received by a state or political subdivision officer for which the deposit of bonds or obligations of the state is authorized by law. Bonds shall not be eligible for investment or deposit by or with the state or its political subdivisions unless they have been rated AA or higher by an independent nationally recognized bond rating service based solely on the security of the bonds as an investment without resort to a collateral guarantee.

History: Laws 1997, ch. 52, 5; 2003, ch. 142, 72.



Section 67-3-76 - Transportation bonds; exemption from taxation.

67-3-76. Transportation bonds; exemption from taxation.

The construction, operation and maintenance of a transportation project by the state transportation commission shall constitute the performance of an essential governmental function. As such, the income from the transportation bonds issued pursuant to Chapter 67, Article 3 NMSA 1978 shall at all times be free from taxation by the state and by its political subdivisions.

History: Laws 1997, ch. 52, 6; 2003, ch. 142, 73.



Section 67-3-77 - Definition.

67-3-77. Definition.

As used in Chapter 67, Article 3 NMSA 1978, "transportation system" means facilities used for the transportation of natural resources, manufactured products or passengers and includes communication and transportation structures and other facilities necessary for the operation of the transportation facilities.

History: Laws 1997, ch. 52, 7.



Appendix to - Article 3

Appendix to Article 3

State Highway Bonds

The following laws have authorized the issuance of bonds or debentures in the specified amounts for the state road fund or construction or improvement of state highways.

Laws 1937, ch. 8 (as amended by Laws 1937, ch. 128): $10,000,000, state highway debentures for state road fund.

Laws 1939, ch. 93: $6,000,000, state highway debentures for state road fund.

Laws 1941, ch. 12: $4,000,000, state highway debentures for state road fund.

Laws 1943, ch. 85: $2,500,000, state highway refunding debentures to refund and retire state highway debentures which may become due in 1943 and 1944.

Laws 1945, ch. 29: $2,000,000, state highway debentures for state road fund.

Laws 1947, ch. 35: $6,000,000, state highway debentures for state road fund.

Laws 1955, ch. 269: $20,000,000, state highway debentures for state road fund.

Laws 1965, ch. 93: $20,000,000, state highway debentures for highway construction and improvement.

Laws 1968, ch. 54: $1,125,000, state highway debentures for construction and improvement of state highways.

Laws 1969, ch. 230, 1: $2,000,000, state highway debentures for construction and improvement of state highways.

Laws 1980, ch. 57, 1: $31,000,000, state highway debentures for state road fund.

Laws 2003 (1st S.S.), ch. 3, 26: $1,585,000,000, state transportation bonds for authorized transportation projects.

Laws 2005, ch. 347, 63, effective April 8, 2005, appropriates funds from the state road fund to the department of transportation for 3 fiscal year 2005 through 2010 projects.






Article 4 - County Highways in General

Section 67-4-2 - County commissioners succeed to powers and duties of county road superintendents.

67-4-2. [County commissioners succeed to powers and duties of county road superintendents.]

Until the legislature shall otherwise provide the several boards of county commissioners shall succeed to all the powers and duties of the county road superintendents, and all public property in the possession of or under the control of said county road superintendents shall, within fifteen days after the approval of this act [this section], be turned over and delivered to the several boards of county commissioners, and said county road superintendents shall within fifteen days after the approval of this act, make a correct and detailed report to said boards of county commissioners of all pending work, contracts and unpaid accounts or claims due on account of any unfinished work or pending contract or contracts. Nothing herein contained shall be construed to invalidate or repudiate any obligations, contracts or indebtedness lawfully made or created under the provisions of said Chapter 99 of the Session Laws of 1919, but any such contracts or obligations shall be fulfilled and any such indebtedness shall be paid and the payment thereof shall be provided for by the levy of taxes at the time and in the manner contemplated by the laws under which such contracts or obligations were made and such indebtedness created.

History: Laws 1921, ch. 11, 2; C.S. 1929, 64-501; 1941 Comp., 58-301a; 1953 Comp., 55-3-2.



Section 67-4-3 - County road superintendent; employment; powers.

67-4-3. [County road superintendent; employment; powers.]

The board of county commissioners of any county in this state may employ a county road superintendent and by resolution provide that such county road superintendent, subject to supervisory powers in the board of county commissioners, shall have charge of all work of construction and maintenance of county roads and bridges, and the purchasing of equipment, materials and supplies therefor.

History: Laws 1921, ch. 135, 1; C.S. 1929, 64-201; 1941 Comp., 58-302; 1953 Comp., 55-3-3.



Section 67-4-4 - County road contracts with state transportation commission.

67-4-4. County road contracts with state transportation commission.

The board of county commissioners of any county in this state may enter into a contract with the state transportation commission by which all or any part of the work of construction and maintenance of county roads and bridges and the purchasing of equipment, materials and supplies shall be under the direction and control of the state transportation commission and subject to the limitations of Sections 67-4-3 through 67-4-16 NMSA 1978, and such board of county commissioners shall draw warrants payable out of the county road and bridge fund to pay for the same, upon itemized vouchers or estimates certified by the secretary.

In the event a county has inadequate equipment and machinery to grade and maintain county roads, upon request by the board of county commissioners and at such times as state equipment and machinery are available in the vicinity and not in use for state purposes, the state transportation commission is authorized to furnish the required equipment and machinery with the operators and personnel required to perform such work in consideration of the actual cost of the gasoline, oil and wages of such operators and personnel involved in the work performed.

History: Laws 1921, ch. 135, 2; C.S. 1929, 64-202; 1941 Comp., 58-303; Laws 1945, ch. 102, 1; 1953 Comp., 55-3-4; 2003, ch. 142, 74.



Section 67-4-5 - Road districts; establishment; road supervisor; appointment; powers.

67-4-5. [Road districts; establishment; road supervisor; appointment; powers.]

A. The board of county commissioners of any county in this state may by resolution duly adopted at any regular meeting of such board, divide their county into road districts composed of two or more contiguous school districts and may appoint a district road supervisor (hereinafter called road supervisor) for each of such road districts, provided that no person shall be appointed to the office of road supervisor for any road district unless his name has been proposed by a petition signed by at least twenty-five percent of the residents of such road district, who have paid a road tax in such road district during the preceding year, and the work of construction and maintenance of county roads and bridges in such road district shall be under the direction and control of the road supervisor of such district, and such road supervisor, subject to the approval of the board of county commissioners of his county, shall purchase the road equipment, materials and supplies for his district.

B. Such road supervisor shall hold office until the first day of January next after his appointment and qualifications [qualification].

C. Such road supervisor, before assuming the duties of his office, shall enter into a good and sufficient bond with two or more sureties, in the penal sum of one thousand dollars [($1,000)], conditioned for the honest and faithful performance of the duties of his office. Such bond shall be approved in the same manner as bonds for county officers.

D. Each road supervisor shall receive compensation for the actual time he shall be employed in work on county roads and bridges in his road district, at the rate of four dollars ($4.00) per day. Such compensation shall be paid by warrant of the board of county commissioners of the county upon itemized and verified voucher, showing in detail the actual amount and character of work done, and the actual place where done during the day or fraction of day such road supervisor has been engaged.

History: Laws 1921, ch. 135, 3; C.S. 1929, 64-203; 1941 Comp., 58-304; 1953 Comp., 55-3-5.



Section 67-4-6 - Disbursements from road and bridge fund; county road superintendent's plan.

67-4-6. [Disbursements from road and bridge fund; county road superintendent's plan.]

In those counties where the county road superintendent's plan is adopted, the county road and bridge fund shall only be paid out upon itemized bills or estimates rendered and approved by the county road superintendent, showing in detail the time, place and character of work done, or in detail the supplies or materials purchased and received for county road and bridge purposes, by warrants drawn by the board of county commissioners on the county road and bridge fund.

History: Laws 1921, ch. 135, 4; C.S. 1929, 64-204; 1941 Comp., 58-305; 1953 Comp., 55-3-6.



Section 67-4-7 - Disbursements from road fund; state transportation commission plan.

67-4-7. Disbursements from road fund; state transportation commission plan.

In those counties where the state transportation commission plan is adopted, the county road and bridge funds shall only be paid out upon itemized bills or estimates rendered and approved by the secretary or his assistant showing in detail the time, place and character of work done or the supplies or materials purchased and received for county road and bridge purposes by warrants drawn by the board of county commissioners on the county road and bridge fund.

History: Laws 1921, ch. 135, 5; C.S. 1929, 64-205; 1941 Comp., 58-306; 1953 Comp., 55-3-7; 2003, ch. 142, 75.



Section 67-4-8 - Disbursements from road and bridge fund; road supervisor's plan.

67-4-8. [Disbursements from road and bridge fund; road supervisor's plan.]

In those counties where the road supervisor's plan is adopted, county road and bridge funds shall only be paid out upon itemized bills or estimates showing in detail the time, place and character of work done, or in detail the supplies or materials purchased and received for county road and bridge purposes, duly rendered and approved by the road supervisor of the road district in which such work is done or for which such supplies of materials are purchased and received, by warrant drawn by the board of county commissioners on the county road and bridge fund.

History: Laws 1921, ch. 135, 6; C.S. 1929, 64-206; 1941 Comp., 58-307; 1953 Comp., 55-3-8.



Section 67-4-10 - Budget contents; limitations.

67-4-10. Budget contents; limitations.

The budget provided for in Section 67-4-9 NMSA 1978 shall provide for engineering, supervision, superintending, automobile travel expenses and other overhead expenses and for the compensation of county road superintendents in counties where the county road superintendent plan is adopted, for such overhead and other expenses of the state transportation commission in counties where the state transportation commission contract plan is adopted and for the compensation of road supervisors where the road supervisor plan is adopted. The total expenditures for all the foregoing purposes in any one fiscal year shall not exceed ten percent of the total county road and bridge budget up to and including fifty thousand dollars ($50,000) and five percent of the budget in excess of fifty thousand dollars ($50,000) and up to and including seventy-five thousand dollars ($75,000) and two and one-half percent of the budget in excess of seventy-five thousand dollars ($75,000).

History: Laws 1921, ch. 135, 9; C.S. 1929, 64-209; 1941 Comp., 58-309; 1953 Comp., 55-3-10; 2003, ch. 142, 76.



Section 67-4-11 - Unlawful to transfer money from county road and bridge fund to any other county fund.

67-4-11. Unlawful to transfer money from county road and bridge fund to any other county fund.

It shall be unlawful to transfer any moneys from the county road and bridge fund to any other county fund. The county treasurer shall be liable on his official bond for any such transfer or transfers.

History: Laws 1921, ch. 135, 10; C.S. 1929, 64-210; 1941 Comp., 58-310; 1953 Comp., 55-3-11; Laws 1973, ch. 258, 145.



Section 67-4-12 - Rights of way; road location changes.

67-4-12. Rights of way; road location changes.

A. Rights of way deemed necessary by the board of county commissioners for new roads or changes in location in roads shall be acquired by the board of county commissioners by donation by the owner, by payment of a price agreed upon by the owner and the board of county commissioners or by the exercise of the power of eminent domain in the manner provided by law for acquiring property for public use. No change of location of any portion of a state highway or road construction with federal or state aid shall be made without the approval of the state transportation commission.

B. Future rights of way may be designated without immediate acquisition if:

(1) the changes in the county highway map due to designation of a future right of way are posted at the county courthouse of the respective county;

(2) persons who may be adversely affected are notified of the future right of way designation and the estimated period of time that may elapse before acquisition;

(3) a hearing is provided for all interested persons; and

(4) the county highway map, as amended, is filed with the state transportation commission.

History: Laws 1921, ch. 135, 11; C.S. 1929, 64-211; 1941 Comp., 58-311; 1953 Comp., 55-3-12; Laws 1971, ch. 197, 1; 2003, ch. 142, 77.



Section 67-4-13 - Road maintenance; insufficiency of state funds.

67-4-13. Road maintenance; insufficiency of state funds.

All county roads and bridges shall be maintained at the expense of the respective counties. All roads, and bridges upon roads, that have been declared to be a state highway by acts of the legislature or resolution of the state transportation commission shall be maintained at the expense of the state, provided, that whenever there are not sufficient funds available in the state road fund for maintenance of all state highway mileage in any county, the state transportation commission shall certify to the board of county commissioners of the county the sections of highways that it is unable to maintain at state expense, and these sections shall thereafter be maintained at the expense of the county until such time as there are state funds available to maintain them.

History: Laws 1921, ch. 135, 12; C.S. 1929, 64-212; 1941 Comp., 58-312; 1953 Comp., 55-3-13; 2003, ch. 142, 78.



Section 67-4-15 - Violation of 67-4-3 to 67-4-16 NMSA 1978; penalty; disposition of fines.

67-4-15. [Violation of 67-4-3 to 67-4-16 NMSA 1978; penalty; disposition of fines.]

Any person or officer refusing to comply with the provisions of this act [67-4-3 to 67-4-16 NMSA 1978], or violating any of the provisions thereof, shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than twenty-five [($25.00)] nor more than one hundred dollars [($100)] and the costs of prosecution, which fine and costs shall be paid to the county treasurer and by such county treasurer credited to the county road and bridge fund of the precinct or district within such county where the defendant or person liable for the payment of said road tax resides.

History: Laws 1921, ch. 135, 16; C.S. 1929, 64-215; 1941 Comp., 58-314; 1953 Comp., 55-3-15.



Section 67-4-16 - Misuse of funds and other violations; liability on bond; removal from office.

67-4-16. [Misuse of funds and other violations; liability on bond; removal from office.]

Any public official who shall divert or misuse any county road and bridge funds or who shall violate or fail to carry out any of the provisions of this act [67-4-3 to 67-4-16 NMSA 1978] shall be liable on his official bond therefor, and shall be subject to removal from office on account thereof.

History: Laws 1921, ch. 135, 17; C.S. 1929, 64-216; 1941 Comp., 58-315; 1953 Comp., 55-3-16.



Section 67-4-17 - Cooperative agreements with federal government.

67-4-17. [Cooperative agreements with federal government.]

The boards of county commissioners of the several counties are hereby authorized to enter into cooperative agreements with the secretary of agriculture for the survey, construction and maintenance of roads and trails within their counties as provided by Section 8 of the act of congress of the United States, approved July eleven, 1916, entitled "An act to provide that the United States shall aid the states in the construction of rural post roads, and for other purposes."

History: Laws 1917, ch. 38, 22; C.S. 1929, 64-323; 1941 Comp., 58-318; 1953 Comp., 55-3-19.



Section 67-4-18 - Portion of proceeds of tax levies paid to municipalities.

67-4-18. [Portion of proceeds of tax levies paid to municipalities.]

From and after the time this act shall take effect, the treasurer of each county shall immediately as the same are received, pay over to the treasurer of any city, town or village situate within such county thirty per centum of all moneys coming into the hands of such county treasurer and collected from or under any road tax levied for county roads under general laws on the taxable property within the corporate limits of such city, town or village, the proceeds of which tax are not pledged for the payment of certificates of indebtedness or bonds already issued, or not levied to meet the assent of the state of New Mexico to the provisions of the act of congress, approved July 11, 1916, entitled, "An act to provide that the United States shall aid the states in the construction of rural post roads and for other purposes," under Chapter 38 of the Session Laws of the third state legislative assembly of New Mexico.

History: Laws 1919, ch. 90, 1; C.S. 1929, 64-802; 1941 Comp., 58-321; 1953 Comp., 55-3-22.



Section 67-4-19 - Municipal "street paving and improvement fund"; purposes for which used.

67-4-19. [Municipal "street paving and improvement fund"; purposes for which used.]

All moneys received by treasurers of cities, towns and villages under this act [67-4-18, 67-4-19 NMSA 1978] shall be held and expended as "street paving and improvements funds," and for no other purposes, providing that all funds received hereunder shall be expended for street maintenance and improvement of streets in such cities, towns and villages which are extensions of the public roads and highways through or into such cities, towns and villages and that paving shall not be considered as improvements for the purposes of this act.

And provided further that such funds may be expended upon roads within the county outside of the limits of and leading into such cities, towns and villages.

History: Laws 1919, ch. 90, 2; C.S. 1929, 64-803; 1941 Comp., 58-322; 1953 Comp., 55-3-23.



Section 67-4-20 - Local county roads; assessment for maintenance; lien.

67-4-20. Local county roads; assessment for maintenance; lien.

A. Any board of county commissioners may adopt a resolution determining that any streets totally within a subdivided area approved by the county commission, outside the corporate limits of any municipality, and which the board determines to have such a prospective population density as to require extraordinary street maintenance shall be maintained in part at the expense of the owner of any property which abuts upon the streets. The resolution shall only be adopted after a public hearing, notice of which has been advertised in a newspaper of general circulation within the county for two consecutive weeks, the first such advertisement being at least ten days prior to the date of hearing. In the resolution, the board of county commissioners shall determine:

(1) the expense of maintaining the streets;

(2) the proportion of the expense to be borne by the property which abuts the streets;

(3) the charge to be assessed against each lineal foot of frontage of the abutting property which shall not exceed one-half of the average cost per lineal foot of county road maintenance for the prior fiscal year nor be less than one dollar ($1.00) for each assessment billing; and

(4) the assessment, on an equitable basis, of each parcel or tract within the subdivided area according to its proportionate share of the expense of maintaining the streets. As used in this paragraph, "equitable basis" includes an assessment based on a front-foot, improved or unimproved property, zone or area basis or an assessed valuation basis where each tract or parcel bears the same percentage of total costs as the percentage that the tract's or parcel's assessed value bears to the total assessed value of the property included in the improvement district.

B. The assessment for the expense of maintaining the streets shall be billed and collected by the county treasurer at the same time as the property taxes and shall become delinquent thirty days after the date of billing. All delinquent assessments shall be a lien against the tract or parcel of property abutting the street, and the lien shall be enforced as provided in Section 67-4-21 NMSA 1978.

C. As used in this section, the term "streets" shall include both improved and unimproved streets, roads, thoroughfares, curbs, divider strips and median strips or any combination of the foregoing.

History: 1953 Comp., 55-3-24, enacted by Laws 1969, ch. 167, 1; 1975, ch. 125, 1; 2001, ch. 342, 2.



Section 67-4-21 - County lien; filing; contents; interest.

67-4-21. County lien; filing; contents; interest.

A. The county treasurer shall file in the office of the county clerk a notice of lien covering each delinquent assessment for street maintenance. The notice of lien shall include:

(1) the fact that a lien for a street maintenance assessment is established;

(2) the name and address of the owner of the property against which the lien is established as determined from the records of the county assessor;

(3) a description of the property against which the lien is established;

(4) the amount of the lien; and

(5) if the lien is for more than one assessment, the dates for which the lien is established.

B. All assessment liens may be included in the same notice of lien and it shall not be necessary to file separate liens against the separate properties. The lien shall be attested in the name of the county treasurer under the seal of the county.

C. The principal amount of any lien imposed for a street maintenance assessment shall bear interest at the same rate as delinquent property taxes and shall be collected at the same time as the property taxes.

History: 1953 Comp., 55-3-25, enacted by Laws 1969, ch. 167, 2; 1975, ch. 125, 2.



Section 67-4-22 - Effect of filing notice of lien.

67-4-22. Effect of filing notice of lien.

After the filing of the notice of the lien in the office of the county clerk, the county shall have a lien upon the property described in the notice of lien. The filing of the notice of the lien shall be notice to all the world of the existence of the lien and of the contents of the notice of lien.

History: 1953 Comp., 55-3-26, enacted by Laws 1969, ch. 167, 3.



Section 67-4-23 - Manner of releasing lien.

67-4-23. Manner of releasing lien.

The county treasurer may release a lien against any specific property by:

A. entering and signing a receipt of payment upon the notice of lien filed in the office of the county clerk; or

B. issuing a separate receipt which recites that payment of the lien, with any accrued interest and penalty, has been made.

History: 1953 Comp., 55-3-27, enacted by Laws 1969, ch. 167, 4.



Section 67-4-24 - County lien; foreclosure; joinder of defendants; complaint; several judgment; lien recitals as prima facie evidence; attorney fee.

67-4-24. County lien; foreclosure; joinder of defendants; complaint; several judgment; lien recitals as prima facie evidence; attorney fee.

A. The county may, in a single suit, foreclose the liens against all of the persons named in a notice of liens or against the property if the owners are unknown. The complaint filed by the county shall:

(1) expressly state the name and address of each defendant, if known;

(2) describe the property against which the lien is established; and

(3) set forth the amount of the lien and the date from which any interest has accrued.

B. The judgment or decree rendered in said cause shall be several against the named defendants and against the several properties for the amounts decreed to be due by each. Liens shall be foreclosed in the same manner that mortgages or other liens against real estate are foreclosed, with like rights of redemption. At the trial foreclosing the lien, the recitals of the liens or the notices of lien shall be received in evidence as prima facie true. In any foreclosure of a lien for street maintenance assessments under this act [67-4-20 to 67-4-24 NMSA 1978], a reasonable attorney's fee shall be taxed by the court as part of the costs.

History: 1953 Comp., 55-3-28, enacted by Laws 1969, ch. 167, 5.






Article 5 - Vacation, Alteration and Establishment of County Roads and Bridges

Section 67-5-1 - County bridges, township and section lines are parts of public highways; width.

67-5-1. [County bridges, township and section lines are parts of public highways; width.]

County bridges are parts of public highways and must not be less than sixteen feet in width; when practicable the county commissioners shall declare all township and section lines, public highways of not less than forty feet in width, and where there is no improvement, no compensation shall be paid for such highways.

History: Laws 1891, ch. 89, 2; C.L. 1897, 1829; Code 1915, 2653; C.S. 1929, 64-702; 1941 Comp., 58-401; 1953 Comp., 55-4-1.



Section 67-5-2 - Width of public highways.

67-5-2. [Width of public highways.]

All public highways laid out in this state shall be sixty feet in width unless otherwise ordered by the board of county commissioners.

History: Laws 1905, ch. 124, 18; Code 1915, 2670; C.S. 1929, 64-719; 1941 Comp., 58-402; 1953 Comp., 55-4-2.



Section 67-5-4 - Discontinuance; procedure; viewers; county-line roads.

67-5-4. [Discontinuance; procedure; viewers; county-line roads.]

Whenever, in the opinion of the board of county commissioners of any county, any road or part of road then established and maintained as a public highway is not needed, or the repairs of the same are burdensome and in excess of the benefits therefrom, they may at a regular meeting appoint a board of commissioners of three freeholders of the county as viewers, to view such road or part of road, and make report thereof to the board of county commissioners at their next regular meeting, setting forth fully their finding, and if they recommend a discontinuance of such road or part of road, then the board of county commissioners may order the same vacated: provided, that if such road runs on the county line between two counties, the county commissioners of both the counties interested shall appoint viewers and the concurrence of the county commissioners of both counties shall be necessary to vacate it.

History: Laws 1905, ch. 124, 3; Code 1915, 2655; C.S. 1929, 64-704; 1941 Comp., 58-404; 1953 Comp., 55-4-4.



Section 67-5-5 - Alteration or establishment; petition; contents.

67-5-5. [Alteration or establishment; petition; contents.]

The board of county commissioners may alter, widen or change any established road or lay out any new road in their respective counties, when petitioned by ten freeholders residing within two miles of the road sought to be altered, widened, changed or laid out. Said petition shall set forth a description of the road sought to be altered, widened or changed and if the petition be for a new road it shall set forth the points where it is to terminate.

History: Laws 1905, ch. 124, 4; Code 1915, 2656; C.S. 1929, 64-705; 1941 Comp., 58-405; 1953 Comp., 55-4-5.



Section 67-5-6 - Establish rights-of-way.

67-5-6. Establish rights-of-way.

The board of county commissioners, in their respective counties, may establish township and section lines as rights-of-way of not less than thirty feet in width for the purpose of constructing gas lines or drainage ditches when petitioned by ten freeholders residing within five miles of any proposed right-of-way; provided that each petition shall apply to rights-of-way not exceeding two (2) miles in length.

History: 1953 Comp., 55-4-5.1, enacted by Laws 1965, ch. 200, 1.



Section 67-5-7 - Petitioners' deposit or bond covering viewing expense.

67-5-7. [Petitioners' deposit or bond covering viewing expense.]

The petitioners shall deposit with the county clerk of the county in which any road is sought to be altered, widened, changed or laid out and established, a sufficient sum of money, which shall be fixed by the board of county commissioners, to defray the expense of viewing the proposed road, which sum shall be paid into the county road fund in case the prayer of the petitioner is refused, but if the board of county commissioners alter, widen, change or lay out such road, then such sum shall be returned to the person or persons depositing the same. The petitioners in lieu of such deposit may file with the county clerk aforesaid, a good and sufficient bond conditioned for the payment of the expenses of viewing such road should the prayer of the petitioner be refused.

History: Laws 1905, ch. 124, 5; Code 1915, 2657; C.S. 1929, 64-706; 1941 Comp., 58-406; 1953 Comp., 55-4-6.



Section 67-5-8 - Proposed county-line roads; petitions; viewers; opening and maintaining.

67-5-8. [Proposed county-line roads; petitions; viewers; opening and maintaining.]

If any proposed highway be on the county line between two counties, the board of county commissioners of each county interested shall be petitioned, and each of such boards shall appoint three viewers, qualified as in other cases, who, or a majority of whom, shall meet at a time and place named by the board of county commissioners first interested and proceed to view and mark out the road, and report to the board of county commissioners of both counties, as in other cases, and the concurrence of the county commissioners of both such counties shall be necessary to establish it. And, if any such road be established, each of such counties shall open and maintain a definite part thereof, which the board of county commissioners of such counties shall apportion by mutual agreement between the two counties, and if the board of county commissioners cannot agree upon their apportionment, they may refer the matter to three disinterested freeholders as arbitrators, whose duty it shall be to apportion the same and report thereon to the boards of county commissioners of both counties.

History: Laws 1905, ch. 124, 6; Code 1915, 2658; C.S. 1929, 64-707; 1941 Comp., 58-407; 1953 Comp., 55-4-7.



Section 67-5-9 - Viewers for proposed alteration or establishment; appointment; notice of time and place for viewing; posting.

67-5-9. [Viewers for proposed alteration or establishment; appointment; notice of time and place for viewing; posting.]

It shall be the duty of the board of county commissioners of any county in the state at their next meeting, after a petition as required in Section 67-5-5 NMSA 1978 is received, to appoint a board of commissioners of three freeholders of the county to view and mark out the road prayed for in the petition, and to fix a time for such view and to cause notices to be posted in three of the most public places, along the new proposed road, at least five days previous to the day fixed for the view thereof, giving parties in interest notice that at the time fixed by the board of county commissioners the viewers so appointed will meet at the point designated in the petition as the starting point of such road, to attend to their duties as viewers.

History: Laws 1905, ch. 124, 7; Code 1915, 2659; C.S. 1929, 64-708; 1941 Comp., 58-408; 1953 Comp., 55-4-8.



Section 67-5-10 - Warrants to viewers; contents.

67-5-10. [Warrants to viewers; contents.]

The county clerk shall issue a warrant directed to the viewers appointed, setting forth their appointment, and requiring them to meet at the time and place named by the board of county commissioners, and to proceed to view and mark out such road and to assess the damages and benefits accruing to the owner or owners of any of the lands over which the same may pass, by reason of the alteration, changing, widening or location thereof, and the proper cost of opening such road for travel.

History: Laws 1905, ch. 124, 8; Code 1915, 2660; C.S. 1929, 64-709; 1941 Comp., 58-409; 1953 Comp., 55-4-9.



Section 67-5-11 - Service of warrants; return; refusal of viewer to serve; forfeiture.

67-5-11. [Service of warrants; return; refusal of viewer to serve; forfeiture.]

The sheriff of the proper county shall serve the warrant mentioned in the preceding section [67-5-10 NMSA 1978] by delivering a copy to each of the viewers named therein, and the original shall be returned to the county clerk with his endorsement of service made thereon. Any person appointed road viewer and duly served with a warrant, who shall willfully neglect or refuse to act, shall forfeit the sum of twenty-five dollars ($25) to the county.

History: Laws 1905, ch. 124, 9; Code 1915, 2661; C.S. 1929, 64-710; 1941 Comp., 58-410; 1953 Comp., 55-4-10.



Section 67-5-12 - Laying out road; assessment for damages; survey.

67-5-12. Laying out road; assessment for damages; survey.

The viewers shall meet at the time and place specified in the warrant and commence at the place designated in the petition as the starting point of the road sought to be altered, widened, changed or laid out and established. The viewers shall proceed to view and mark out the road by setting stakes, blazing trees, turning a furrow or other appropriate monuments to the terminus named in the petition by the most practicable and convenient route that they in their judgment can find. They shall assess the benefits and damages accruing to all persons by reason of the alteration, widening, changing or laying out of the road and award to any person damages in excess of the benefits accruing to the person a sum equal to such excess. If the viewers or a majority of them are of the opinion that the road should be altered, widened, changed or laid out and established, they shall cause a survey and plat of the road to be made by a licensed professional surveyor or other competent person giving the courses and distances and specifying the land over which the road extends.

History: Laws 1905, ch. 124, 10; Code 1915, 2662; C.S. 1929, 64-711; 1941 Comp., 58-411; 1953 Comp., 55-4-11; 2011, ch. 56, 28.



Section 67-5-13 - Replacing road viewers.

67-5-13. [Replacing road viewers.]

If any viewer duly appointed and served with warrant refuses to act or is disqualified or does not appear, the other two viewers may fill such vacancy, or if but one of the viewers appears who is qualified and consents to act, he shall appoint two others who shall be freeholders to assist him and they shall proceed to view such road.

History: Laws 1905, ch. 124, 11; Code 1915, 2663; C.S. 1929, 64-712; 1941 Comp., 58-412; 1953 Comp., 55-4-12.



Section 67-5-14 - Report of viewers; contents; compensation.

67-5-14. [Report of viewers; contents; compensation.]

The viewers shall file a report of the view in the office of the county clerk of the county in which such view was made, ten days before the next regular meeting of the board of county commissioners held after the same is completed, which shall be signed by a majority of the viewers and shall contain a full statement of their proceedings, a description of the land over which such road extends, an estimate of the cost of opening it for travel, an assessment of the damages and benefits accruing to any person or persons by reason of the alteration, widening, changing or laying out of such road and the sum awarded any person or persons for damages in excess of the benefits assessed to him or them, and if such road be practicable, and the establishment of it be recommended by them. To this report the viewers shall annex the plat, survey and report of the surveyor. For their services the viewers shall receive a warrant on the county treasurer for a sum to be fixed by the county commissioners, not exceeding five dollars [($5.00)] per day.

History: Laws 1905, ch. 124, 12; Code 1915, 2664; C.S. 1929, 64-713; 1941 Comp., 58-413; 1953 Comp., 55-4-13.



Section 67-5-15 - Consideration of viewer's report by county commissioners; additional data.

67-5-15. [Consideration of viewer's report by county commissioners; additional data.]

The board of county commissioners at their next regular meeting, after the filing of such report, shall proceed to consider the same and all objections that there may be made thereto, and they shall determine whether or not such road shall be established and opened for travel. And they may refer the matter of viewing to the same or other viewers with instructions to report in like manner, as herein required, or specially upon some particular matter.

History: Laws 1905, ch. 124, 13; Code 1915, 2665; C.S. 1929, 64-714; 1941 Comp., 58-414; 1953 Comp., 55-4-14.



Section 67-5-16 - Approval of road opening; recording viewers' report.

67-5-16. [Approval of road opening; recording viewers' report.]

If the board of county commissioners determine [determines] to open any such road, they shall cause the full and final report of the viewers including the plat and report of the surveyor to be recorded in the office of the county clerk and recorded, in a book kept for that purpose.

History: Laws 1905, ch. 124, 14; Code 1915, 2666; C.S. 1929, 64-715; 1941 Comp., 58-415; 1953 Comp., 55-4-15.



Section 67-5-17 - Notice of road opening; prerequisites; posting.

67-5-17. [Notice of road opening; prerequisites; posting.]

The board of county commissioners having considered the report of any road review, and the compensation to which any person or persons damaged having been ascertained and paid to the owner or owners or into court for him or them, may order the road to be open for travel and declared a public highway. And if they do so, or order, they shall cause notices to be posted at three public places along the line of such road, giving all parties notice that they have or will direct their proper officers to open and work the same from and after sixty days from the date of such notice: provided, no such road shall be ordered opened through fields of growing crops or along a line where growing crops would thereby be exposed to stock until the owner or owners of such crops shall have sufficient time to harvest and take care of the same.

History: Laws 1905, ch. 124, 15; Code 1915, 2667; C.S. 1929, 64-716; 1941 Comp., 58-416; 1953 Comp., 55-4-16.



Section 67-5-18 - Damages exceeding benefits; persons under disability.

67-5-18. [Damages exceeding benefits; persons under disability.]

If the damages assessed to any person or persons by reason of the alteration, widening, changing or laying out of any road, shall exceed the benefits, the excess shall be paid to such person or persons by warrant on the county treasurer for the amount. If any person or persons to whom damages are awarded, be under disability or cannot be found, the same shall be set apart to such person or persons in the county treasury.

History: Laws 1905, ch. 124, 16; Code 1915, 2668; C.S. 1929, 64-717; 1941 Comp., 58-417; 1953 Comp., 55-4-17.



Section 67-5-19 - Determination of damages on appeal to district court.

67-5-19. [Determination of damages on appeal to district court.]

If any person or persons be of the opinion that the damages awarded him or them by the viewers are inadequate and insufficient, the board of county commissioners may agree with such person or persons upon the measure of the same, and should they fail to so agree such person or persons may appeal from the decision of the viewers to the district court of the county and evidence shall be taken before the court or a referee as in other cases and the court shall determine the amount of damages and render judgment accordingly.

History: Laws 1905, ch. 124, 17; Code 1915, 2669; C.S. 1929, 64-718; 1941 Comp., 58-418; 1953 Comp., 55-4-18.



Section 67-5-20 - Establishment on petition of all owners.

67-5-20. [Establishment on petition of all owners.]

Whenever a petition shall be presented to the board of county commissioners of any county of this state praying for a public highway, and the names of all the owners of all the land through which said road is to be laid out, shall be signed by the owners thereof to said petition, giving the right-of-way through the land, and accompanied by a plat of the road, it shall be the duty of the board of county commissioners, if in their opinion, the public good requires it, to declare the same a public highway, and thereupon a plat shall be filed and recorded and the said road shall become a public highway from and after that date.

History: Laws 1905, ch. 124, 19; Code 1915, 2671; C.S. 1929, 64-720; 1941 Comp., 58-419; 1953 Comp., 55-4-19.



Section 67-5-21 - Private roads; procedure for establishment.

67-5-21. [Private roads; procedure for establishment.]

The matter of laying out any private wagon road from the dwelling of any person to any public road and of condemning the lands necessary therefor shall be the same as hereinbefore provided, excepting that the viewers of the same shall only receive compensation for one day's service, and mileage to and from their respective residence; and the petition in such cases need only be signed by such person, and the expense of viewing and surveying such road and the damages that may accrue, to any person by reason of laying out the same, and the expense of opening such road shall be paid by such petitioner.

History: Laws 1905, ch. 124, 20; Code 1915, 2672; C.S. 1929, 64-721; 1941 Comp., 58-420; 1953 Comp., 55-4-20.






Article 6 - County Highways and Bridge Bonds

Section 67-6-1 - Bond issue by county commissioners; limitation.

67-6-1. [Bond issue by county commissioners; limitation.]

Subject to the provisions of this article the boards of county commissioners of the several counties in this state are hereby authorized to issue bonds for the construction and repair of roads and bridges within the limits of their respective counties to an amount, which including the existing indebtedness of said counties, shall not exceed four per centum on the value of the taxable property within any such county, as shown by the last preceding assessment for state and county taxes.

History: Laws 1912, ch. 79, 1; Code 1915, 2683; C.S. 1929, 64-901; 1941 Comp., 58-501; 1953 Comp., 55-5-1.



Section 67-6-2 - Aggregate amount; denominations; interest; date of maturity; prior redemption.

67-6-2. [Aggregate amount; denominations; interest; date of maturity; prior redemption.]

Said bonds may be issued in the aggregate amount to be determined by the board of county commissioners, and in denominations of one hundred dollars [($100)] each or some multiple thereof, and shall bear interest at a rate not exceeding five per centum per annum, payable semiannually, and shall become due within a period of not exceeding thirty years, but same may be made redeemable prior to their date of maturity as may be provided by order of the said board of county commissioners.

History: Laws 1912, ch. 79, 2; Code 1915, 2684; C.S. 1929, 64-902; 1941 Comp., 58-502; 1953 Comp., 55-5-2.



Section 67-6-3 - Petition for bond issue; election call; ballots.

67-6-3. [Petition for bond issue; election call; ballots.]

Whenever there shall be filed with the board of county commissioners a petition signed by not less than ten per centum of the qualified electors in any county in the state who are taxpayers therein, asking for the issuance of bonds for the purposes above specified in an amount to be designated in such petition, subject to the limitations of Section 67-6-1 NMSA 1978, said county commissioners, within thirty days after the filing of such petition, shall call a special election for the purpose of submitting to the people of the county the proposition of the issuance of bonds in accordance with such petition, and shall fix a date not less than sixty nor more than ninety days thereafter upon which a vote shall be taken thereon. Such call shall be published in at least one newspaper of general circulation in the county, once a week for four successive weeks, the last publication to be at least three days preceding the date fixed for said election. Ballots at said election shall have printed thereon the words "for the $. . . . . . . . bond issue for roads and bridges," inserting the amount of the proposed bond issue; and in a separate line under the same words "against the $. . . . . . bond issue for roads and bridges," inserting the amount of the proposed bond issue. Opposite said lines there shall be a square in which the voters may make or stamp a cross to indicate whether they vote for or against said bond issue, and those voting for said bond issue shall do so by placing a cross in the square opposite the words "for the $. . . . . . . . bond issue for roads and bridges," and those voting against said bond issue shall do so by placing a cross in the square opposite, "against the $. . . . . . . . bond issue for roads and bridges."

History: Laws 1912, ch. 79, 3; Code 1915, 2685; C.S. 1929, 64-903; 1941 Comp., 58-503; 1953 Comp., 55-5-3.



Section 67-6-4 - Election on bond issue; conduct; returns; limitation on frequency.

67-6-4. [Election on bond issue; conduct; returns; limitation on frequency.]

The election herein provided for shall be held under the same substantial provisions, and the votes cast for or against such bond issue shall be counted, returned and canvassed and declared, in the same manner and subject to the same rules as votes cast for county officers, and if it appears that said proposed bond issue shall have received a majority of all the votes cast at such election as aforesaid, then the same shall have the effect of authorizing the board of county commissioners to proceed to the issuance of said bonds; but if a majority of the votes cast as aforesaid shall be against the proposed bond issue, then said bonds shall not be issued. Provided, however, that an election for the issuance of bond shall not be held in any county oftener than once in any calendar year.

History: Laws 1912, ch. 79, 4; Code 1915, 2686; C.S. 1929, 64-904; 1941 Comp., 58-504; 1953 Comp., 55-5-4.



Section 67-6-5 - Taxation; general fund; interest fund.

67-6-5. [Taxation; general fund; interest fund.]

There shall be collected annually, in the same manner and at the same time as other county taxes are collected, such a sum in addition to the ordinary revenue of the county as shall be required to pay the principal and interest on said bonds as herein provided; and it is hereby made the duty of all officers charged by law with any duty in regard to the collection of said revenue to do and perform each and every act which shall be necessary to collect such additional sum. Such sum when collected shall be covered into the general fund, and the treasurer of any county issuing bonds as provided herein, shall transfer from such general fund to the interest fund thereof such an amount of money as shall be required to pay the accrued interest on the bonds theretofore sold, until the interest on all of said bonds so sold shall have been paid or shall have become due in accordance with the provisions of this article.

History: Laws 1912, ch. 79, 5; Code 1915, 2687; C.S. 1929, 64-905; 1941 Comp., 58-505; 1953 Comp., 55-5-5.



Section 67-6-6 - County highway sinking fund; payment of bond principal and interest.

67-6-6. [County highway sinking fund; payment of bond principal and interest.]

The treasurer of any county issuing bonds as aforesaid shall create a fund to be known and designated as the county highway sinking fund, and on the first day of July of each and every year in which a parcel of the bonds sold pursuant to the provisions of this article shall become due, shall transfer from said general fund to said county highway sinking fund such amount of money as may be required to pay the principal of the bonds so becoming due and payable in such years. As the same becomes due, the principal of all such bonds sold shall be paid from such county highway sinking fund, and as the same becomes due the interest on all bonds sold shall be paid from said interest fund. Both principal and interest shall be paid upon warrants drawn by the board of county commissioners upon the county treasurer, and the faith of the county issuing any such bonds shall be pledged for the payment of the principal of said bonds so sold and the interest accruing thereon.

History: Laws 1912, ch. 79, 6; Code 1915, 2688; C.S. 1929, 64-906; 1941 Comp., 58-506; 1953 Comp., 55-5-6.



Section 67-6-7 - Proceeds of bonds; payment into county road fund.

67-6-7. [Proceeds of bonds; payment into county road fund.]

Immediately after the sale of bonds, as in this article provided, the county treasurer shall pay into the county treasury and cause to be placed in the county road fund the total amount received for said bonds, and the moneys placed in the said county road fund pursuant to the provisions of this article shall be used exclusively for the construction and repair of roads and bridges within the limits of the county.

History: Laws 1912, ch. 79, 7; Code 1915, 2689; C.S. 1929, 64-907; 1941 Comp., 58-507; 1953 Comp., 55-5-7.






Article 7 - Obstructions and Injuries to Highways

Section 67-7-1 - Obstructing roads; penalties.

67-7-1. [Obstructing roads; penalties.]

It shall hereafter be unlawful for any person or persons to in any manner obstruct any public road in this state, by putting therein or thereon any obstruction whatsoever, and all persons convicted of a violation of this section shall upon conviction before any court of competent jurisdiction be fined in any sum not to exceed fifty dollars ($50.00) or be imprisoned in the county jail for a period not to exceed thirty days, and pay all the costs of prosecution, or both such fine and imprisonment at the discretion of the court trying the cause.

History: Laws 1903, ch. 58, 2; Code 1915, 2698; C.S. 1929, 64-1307; 1941 Comp., 58-602; 1953 Comp., 55-6-2.



Section 67-7-2 - Obstructions and damage to highways and bridges prohibited.

67-7-2. [Obstructions and damage to highways and bridges prohibited.]

No person or persons shall erect any fence, house or other structure, or dig pits or holes in or upon any highway or place thereon any stone, timber, trees or any obstruction whatsoever; and no person or persons shall tear down, burn or otherwise damage any bridge of any highway, or cause waste water or the water from any ditch, road, drain or flume to flow in or upon any road or highway so as to damage the same.

History: Laws 1905, ch. 124, 36; Code 1915, 2701; C.S. 1929, 64-1310; 1941 Comp., 58-603; 1953 Comp., 55-6-3.



Section 67-7-3 - Fords; obstructions and damage; penalties; toll bridges prohibited.

67-7-3. [Fords; obstructions and damage; penalties; toll bridges prohibited.]

When any public road heretofore laid out or traveled as such or hereafter to be laid out or traveled, crosses any creek or stream of water, and such stream during any part of the year is usually fordable where such road passes the same, the said ford and the banks of the stream adjacent thereto, and the roadway or tract usually traveled leading thereto, from such highway, shall be deemed and be taken to be part of such highway, and any person who shall obstruct such ford, or the road leading thereto, or shall dig down the banks of such ford, or who shall erect any dam, or any embankment or other obstruction in such stream, or wingdam or other obstruction on the banks of such stream, for the purposes of raising the water of such stream upon the said ford, so as to render the said ford impassable, or more difficult of passage than heretofore, or who shall maintain any such dam, wingdam, embankment or obstruction heretofore erected, after being by the county road board of district notified to remove or abate the same, shall be liable to the penalties prescribed in the following section [67-7-4 NMSA 1978] for obstructing the public highway, and no person or corporation upon any pretense or authority, shall be permitted to erect a toll bridge over any stream at or upon a public ford, or road crossing, or so near thereto, as by the abutments, embankments or piers of such bridge, to obstruct or render impassable the said ford, or roadway leading thereto.

History: Laws 1905, ch. 124, 22; Code 1915, 2699; C.S. 1929, 64-1308; 1941 Comp., 58-604; 1953 Comp., 55-6-4.



Section 67-7-4 - Dams causing overflow or injuring bridges prohibited; damages; penalty.

67-7-4. [Dams causing overflow or injuring bridges prohibited; damages; penalty.]

No person or persons, corporation or company, shall dam the waters of any stream so as to cause the same to overflow any road, or damage or weaken the abutments, walls or embankments of any bridge or any highway. Any person or persons, corporation or company, violating any of the provisions of this section shall forfeit the sum of fifty dollars [($50.00)] to the county as a penalty, and shall be liable to the county and to any person or persons, corporation or company for any damages resulting therefrom.

History: Laws 1905, ch. 124, 37; Code 1915, 2700; C.S. 1929, 64-1309; 1941 Comp., 58-605; 1953 Comp., 55-6-5.



Section 67-7-5 - Fines; penalties; forfeitures; action of debt to recover.

67-7-5. [Fines; penalties; forfeitures; action of debt to recover.]

All fines, penalties and forfeitures incurred under any provisions of Sections 67-7-3, 67-7-4 and 67-7-2 NMSA 1978, except as otherwise provided, shall be recoverable by an action of debt in the name of the people of the state of New Mexico in any court of competent jurisdiction.

History: Laws 1905, ch. 124, 40; Code 1915, 2702; C.S. 1929, 64-1311; 1941 Comp., 58-606; 1953 Comp., 55-6-6.



Section 67-7-6 - Irrigation or drainage water overflowing highway; penalty.

67-7-6. [Irrigation or drainage water overflowing highway; penalty.]

Any farmer, mayordomo of acequia or other person having charge of irrigation or drainage waters, who, through neglect, oversight, carelessness or design, shall allow irrigation or drainage waters to flow upon any public highway so as to hinder, delay or obstruct travel, or any person, who, through neglect, oversight, carelessness or design, shall allow water to flow from any reservoir, tank or watering trough upon any public highway, so as to hinder, delay or obstruct travel, shall be deemed guilty of a misdemeanor and upon conviction shall be fined in any sum not to exceed twenty-five dollars ($25.00).

History: Laws 1917, ch. 100, 1; C.S. 1929, 64-1305; 1941 Comp., 58-607; 1953 Comp., 55-6-7.



Section 67-7-7 - Water overflowing highway; liability for damages.

67-7-7. [Water overflowing highway; liability for damages.]

Any farmer, mayordomo of acequia or other person having charge of irrigation or drainage waters, who, through neglect, oversight, carelessness or design, shall allow irrigation or drainage waters to flow upon any public highway, so as to hinder, delay or obstruct travel, or any person who, through neglect, oversight, carelessness or design shall allow water to flow from any reservoir, tank or watering trough upon any public highway, so as to hinder, delay or obstruct travel, shall be liable to any person, corporation or copartnership for any delay, deterioration or damage to any field, beast of burden, freight or commodity caused by reason of such water flowing upon the public highway.

History: Laws 1917, ch. 100, 2; C.S. 1929, 64-1306; 1941 Comp., 58-608; 1953 Comp., 55-6-8.



Section 67-7-8 - Irrigation ditches crossing roads; bridges.

67-7-8. [Irrigation ditches crossing roads; bridges.]

If any person or persons, or mayordomos of acequias, should have to make ditches across the roads to pass the water to their fields, gardens or mills, they shall construct a bridge sufficiently wide and strong for loaded wagons or carts to pass over, so that no obstruction will be placed in the way of the mail or any other passenger, nor any of those that may have to travel over said roads with their crops or other affairs of their houses.

History: Laws 1860-1861, p. 82; C.L. 1865, ch. 96, 8; C.L. 1884, 1293; C.L. 1897, 1860; Code 1915, 2692; C.S. 1929, 64-1303; 1941 Comp., 58-609; 1953 Comp., 55-6-9.



Section 67-7-9 - Ditches; drains; flumes; bridges required; penalty.

67-7-9. [Ditches; drains; flumes; bridges required; penalty.]

Any person or persons, corporation or company, owning or constructing any ditch, raise, drain, flume, in, upon or across any highway shall keep the highway open for safe and convenient travel, by constructing bridges over such ditch, raise, drain or flume, or by providing other safe and convenient way across or around the said ditch; and within five days after any ditch is constructed across, in or upon any highway, at any point thereof, so as to interfere with or obstruct such highway, the person or persons owning or constructing such ditch shall erect a good and substantial bridge across the same, which shall thereafter be maintained by the county. Any person or persons, corporation or company constructing any ditch, raise, drain, flume, in, upon or across any highway, and failing to keep the highway open for safe and convenient travel, shall forfeit the sum of twenty-five dollars [($25.00)] to the county. And any person or persons, corporation or company, who shall fail to erect a good, substantial bridge across any ditch, raise, drain or flume within five days after the same is constructed in, upon or across any highway, shall forfeit the sum of twenty-five dollars [($25.00)] to the county, together with the cost of constructing there a good and substantial bridge which the county road board shall at once proceed to build, and shall also be liable in damages to any person or persons damaged by such neglect.

History: Laws 1905, ch. 124, 38; Code 1915, 2693; C.S. 1929, 64-1304; 1941 Comp., 58-610; 1953 Comp., 55-6-10.



Section 67-7-10 - Unlawful use of highways; penalties.

67-7-10. Unlawful use of highways; penalties.

The public highways in the state are dedicated to the reasonable use thereof by the public.

It shall be unlawful for any person to injure or damage any public highway or street or any bridge, culvert, sign, signpost or structure upon or used or constructed in connection with any public highway or street for the protection thereof or for protection or regulation of traffic thereon by any unusual, improper or unreasonable use thereof, or by the careless driving or use of any vehicle thereon, or by wilful mutilation, defacing or destruction thereof.

It shall be considered unreasonable use of any bridge or structure to operate or conduct upon or over the same any vehicle, tractor, engine or load of greater weight than that specified by the state, county or municipal authorities having control of such bridge or structure in a notice posted at or near each end of such bridge or structure.

It shall be considered unreasonable use of any improved highway or street to operate, drive or haul thereon any truck, tractor or engine in such manner or at times when the surface thereof is in a soft or plastic condition from moisture, so as to cause excessive ruts or excessive deterioration or displacement of the surfacing thereof.

It shall be unlawful to operate, haul or conduct over any public highway or street any vehicle, tractor, engine, truck, load, building or other object, more than eight feet in width except loads of hay, straw or other farm products without a permit from the state, county or municipal authority in control of such highway or street, which permit shall specify the manner of operation thereof so as not [sic] to prevent as far as possible inconvenience and danger to the traveling public and damage to the surface.

It shall be unlawful to maintain any fence across any public road unless the owner or person in control of such fence shall construct and maintain in good condition a gate and a cattle-guard passageway for motor vehicles in accordance with the specifications of the authorities having control of such road. And no fence shall be maintained across any public road without a written permit from the authorities having control of such road.

Any person violating any provision of this section shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than twenty-five dollars [($25.00)] nor more than five hundred dollars [($500)], or by imprisonment in the county jail not less than five days nor more than thirty days or by both such fine and imprisonment, and the owner and the operator of such vehicle, truck, tractor or engine, shall be jointly and severally liable to the state, county or municipality as the case may be for the actual damage caused by the operation, conducting or hauling thereof over any public highway, street, bridge, culvert or structure in violation of any provision of this act [67-7-10, 67-7-11 NMSA 1978] to be collected by suit brought in the name of the state, county or municipality having control of such highway or street; and such vehicle, truck, tractor or engine may be attached and held to satisfy any judgment for such damages.

The proceeds of any such judgment shall be paid to the treasurer of the state, or of such county or municipality, and placed to the credit of a fund for the construction and improvement of roads or streets.

History: Laws 1921, ch. 94, 10; C.S. 1929, 11-710; 1941 Comp., 58-611; 1953 Comp., 55-6-11.



Section 67-7-11 - Arrest for violation; seizure of vehicle; fee.

67-7-11. [Arrest for violation; seizure of vehicle; fee.]

Sheriffs, deputy sheriffs, constables, marshals, police officers and all peace officers shall have power to arrest any person violating any provision of this act [67-7-10, 67-7-11 NMSA 1978] on view or upon warrant issued by any justice of the peace [magistrate court] or magistrate. Such officers are also authorized and directed to take into custody any vehicle involved in the violation of any provision of this act and hold the same until all fees, fines, costs and damages therefor shall be paid; provided that the owner or person in control of such vehicle may secure its release by furnishing a good and sufficient bond as required by the officer or magistrate before whom the case is prosecuted.

The fee for making the arrest of any person violating any provision of this act shall upon conviction of the person or persons arrested be assessed as part of the costs and paid to the officer making such arrest, but shall not exceed one ($1.00) dollar in any case.

History: Laws 1921, ch. 94, 11; 1927, ch. 82, 1; C.S. 1929, 11-711; 1941 Comp., 58-612; 1953 Comp., 55-6-12.






Article 8 - Miscellaneous Provisions

Section 67-8-1 - Danger signals or lights for roads or bridges under construction.

67-8-1. [Danger signals or lights for roads or bridges under construction.]

Hereafter any person, firm, association, copartnership, contractor or corporation engaged in the alteration, repair or construction of any bridge, road or public highway in this state shall maintain at all times proper danger signals, or lights, posted conspicuously at or near the place where such work, alteration, repair or construction is being done.

History: Laws 1923, ch. 34, 1; C.S. 1929, 64-1401; 1941 Comp., 58-701; 1953 Comp., 55-7-1.



Section 67-8-2 - Failure to install warnings; penalty.

67-8-2. [Failure to install warnings; penalty.]

Any person found guilty of violating the provisions of this act [67-8-1, 67-8-2 NMSA 1978] shall be fined in a sum not less than $50.00, and shall be liable for the damages sustained to any person injured by reason of the failure to comply with the provisions of this act.

History: Laws 1923, ch. 34, 2; C.S. 1929, 64-1402; 1941 Comp., 58-702; 1953 Comp., 55-7-2.



Section 67-8-3 - Fencing of roads on public lands; cost.

67-8-3. [Fencing of roads on public lands; cost.]

Where any public road in this state passes over the public lands it shall be lawful for the board of county commissioners to permit the sides of such road to be fenced whenever a majority of the legal voters of the precinct through which said public road passes so desire: provided, however, that said fencing shall not be at the expense of the county in which the road is located.

History: Laws 1903, ch. 58, 3; Code 1915, 2629; C.S. 1929, 64-104; 1941 Comp., 58-703; 1953 Comp., 55-7-3.



Section 67-8-4 - Direction signboards at road intersections; duty of county commissioners.

67-8-4. [Direction signboards at road intersections; duty of county commissioners.]

It shall be the duty of the board of county commissioners of each county in this state to cause to be placed conspicuously and permanently at the forks of all public and main-traveled roads in their respective counties, and at all such roads crossing or leading away from such public and main-traveled road, metal index boards attached to metal posts; such metal index boards shall have printed thereon in letters of sufficient size to be easily read by travelers, with directions plainly marked thereon designating the most noted places to which each of such roads leads.

History: Laws 1912, ch. 30, 1; Code 1915, 2703; C.S. 1929, 64-1501; 1941 Comp., 58-704; 1953 Comp., 55-7-4.



Section 67-8-5 - Replacement of direction signs.

67-8-5. [Replacement of direction signs.]

When an index board shall be removed or defaced the commissioners shall cause same to be immediately replaced.

History: Laws 1912, ch. 30, 2; Code 1915, 2704; C.S. 1929, 64-1502; 1941 Comp., 58-705; 1953 Comp., 55-7-5.



Section 67-8-6 - Payment of direction sign expenses.

67-8-6. [Payment of direction sign expenses.]

The expenses of erecting and replacing such index boards shall be paid out of the road fund.

History: Laws 1912, ch. 30, 3; Code 1915, 2705; C.S. 1929, 64-1503; 1941 Comp., 58-706; 1953 Comp., 55-7-6.



Section 67-8-7 - Defacing, disfiguring or destroying direction signs; penalty.

67-8-7. [Defacing, disfiguring or destroying direction signs; penalty.]

It shall be unlawful to deface, disfigure, destroy or otherwise in any manner interfere with any such index board, whether same be placed by public authority or by any citizen of the state. Any person violating any of the provisions of this section shall be guilty of a misdemeanor and upon conviction thereof shall be fined in any sum not less than five dollars [($5.00)] nor more than twenty-five dollars [($25.00)], and in default of payment thereof shall be imprisoned for not less than five nor more than twenty-five days.

History: Laws 1912, ch. 30, 4; Code 1915, 2706; C.S. 1929, 64-1504; 1941 Comp., 58-707; 1953 Comp., 55-7-7.



Section 67-8-8 - Advertising signs adjoining public highways; definitions.

67-8-8. [Advertising signs adjoining public highways; definitions.]

The following words and phrases as used in this act [67-8-8 to 67-8-10 NMSA 1978] shall for the purpose of this act have the meanings respectively ascribed to them in this section, except in those instances where the context clearly indicates a different meaning:

A. "public highway." Every public street, road, highway or thoroughfare of any kind in this state used by the public whether actually dedicated to the public and accepted by proper authority or otherwise;

B. "state highway." Every public highway which has been designated a state highway either by the legislature or by the state highway engineer;

C. "person." Any person, firm or corporation whatsoever.

History: Laws 1929, ch. 123, 1; C.S. 1929, 64-2001; 1941 Comp., 58-708; 1953 Comp., 55-7-8.



Section 67-8-9 - Advertising signs on or over public highway right-of-way outside incorporated cities prohibited.

67-8-9. [Advertising signs on or over public highway right-of-way outside incorporated cities prohibited.]

No person shall place, erect or maintain any advertising sign, signboard or device of any character upon or over the right-of-way or right-of-way fences of any public highway within this state outside of the limits of any incorporated city, town or village.

History: Laws 1929, ch. 123, 2; C.S. 1929, 64-2002; 1941 Comp., 58-709; Laws 1953, ch. 92, 1; 1953 Comp., 55-7-9.



Section 67-8-10 - Restrictions on placing signs upon or over highway rights-of-way.

67-8-10. [Restrictions on placing signs upon or over highway rights-of-way.]

No person shall place, erect or maintain any advertising sign, signboard or device of any character upon or over the right-of-way of or upon any land adjacent to any public highway, outside of an incorporated city, town or village under any of the following conditions:

A. within 300 feet of an intersection of a highway with another highway, at a point where such sign, signboard or device would obstruct the line of sight between vehicles on either of said intersecting highways when such vehicles are at any point within a distance of 300 feet from such intersection;

B. where such sign, signboard or device is so located that it obstructs the line of sight, not otherwise obstructed, of a train at any point within 1,200 feet of an intersection of a highway with a railroad from any point on such highway within 500 feet of such intersection;

C. in or near any stream or arroyo where such sign might be deluged by freshet and swept on to the roadway or spillway of such public highway or under a highway structure crossing the stream or arroyo or against the supports of any highway structure;

D. if placed upon a hill above a highway in such manner that there is a reasonable danger that such sign, signboard or device might fall or be blown or propelled by the forces of erosion upon such highway;

E. if such sign carries a directional warning or light or reflector information legend of a type which is carried by standard highway marker system signs;

F. if such sign is in the general shape of a railroad crossing sign or in imitation of any warning or danger sign;

G. if such sign, signboard or device is on the inside of a curve of a highway at such location as to obstruct the line of sight from one vehicle on such highway to another vehicle on such highway when such vehicles are within a distance of 1,200 feet of each other;

H. if such sign, signboard or device, together with one or more other advertising signs, signboards or devices in a series advertising the same business, place of business or establishment, or advertising products, commodities, exhibits or services, sold or exhibited at the same place or places of business, and are in such proximity to each other, and are of such continuity of context, distinctive copy catchlines (not trademarks), art or shape as to naturally direct the attention of the traveling public from one such sign to another;

None of the provisions of Subparagraphs A, B, C or G of this section shall apply to any sign or other device which is erected upon or is attached to a building.

History: Laws 1929, ch. 123, 3; C.S. 1929, 64-2003; 1941 Comp., 58-710; Laws 1953, ch. 92, 2; 1953 Comp., 55-7-10.



Section 67-8-11 - Signs placed in violation of act declared public nuisances.

67-8-11. Signs placed in violation of act declared public nuisances.

Any sign, signboard or device erected, placed or maintained in violation of the provisions of this act is hereby declared to be a public nuisance.

History: 1941 Comp., 58-712a, enacted by Laws 1953, ch. 92, 5; 1953 Comp., 55-7-13; Laws 1961, ch. 73, 1.



Section 67-8-12 - Officers charged with enforcement of act.

67-8-12. [Officers charged with enforcement of act.]

The provisions of this act shall be enforced by the attorney general or by the several district attorneys of the state in their respective districts by any appropriate remedy.

History: 1941 Comp., 58-712c, enacted by Laws 1953, ch. 92, 7; 1953 Comp., 55-7-15.



Section 67-8-13 - Wiring adjoining highway structures; permit required; application.

67-8-13. Wiring adjoining highway structures; permit required; application.

It is unlawful for any person, company or corporation to place or cause to be placed any conduit, wires or cables across, upon, attached to or upon the highway right of way parallel to and within twenty-five feet of any state highway bridge or structure except pursuant to a permit obtained from the state transportation commission and upon compliance with reasonable conditions and requirements specified in such permit. The state transportation commission is authorized and empowered to prepare application and permit forms for such purposes.

History: Laws 1939, ch. 30, 2; 1941 Comp., 58-715; 1953 Comp., 55-7-19; 2003, ch. 142, 79.



Section 67-8-14 - Violation of wiring requirements; penalty.

67-8-14. [Violation of wiring requirements; penalty.]

A violation of the above statute [67-8-13 NMSA 1978] shall constitute a misdemeanor, and shall be punishable by fine of not less than fifty dollars [($50.00)], and not more than two hundred dollars [($200)], or by imprisonment in the county jail for not less than three months, and not more than six months, or both such fine and imprisonment at the discretion of the court.

History: Laws 1939, ch. 30, 3; 1941 Comp., 58-716; 1953 Comp., 55-7-20.



Section 67-8-15 - Declaration of policy.

67-8-15. Declaration of policy.

A. The construction of modern highways is necessary to promote public safety, facilitate the movement of present-day motor traffic, both interstate and intrastate in character, and to promote the national defense, and in the construction of such highways it is also in the public interest to provide for the orderly and economical relocation of utilities when made necessary by such highway improvements, including extensions thereof within urban areas, without occasioning utility service interruptions or unnecessary hazards to the health, safety and welfare of the traveling or utility consuming public.

B. Utilities have been authorized by statute for many years to locate their facilities within the boundaries of public roads and streets in this state; because utilities are subject to extensive regulation by state agencies and they are affected with the public interest in that, among other things:

(1) the business and activities of utilities involve the rendition of essential public services to large numbers of the general public, and no cessation of utility service is permitted without authority of law;

(2) the financing of utilities involves the investment of large sums of money, including capital obtained from many members of the general public;

(3) the development and extension of utilities directly affects the development, growth and expansion of the general welfare, business and industry of this state; and

(4) all persons in this state are actual or potential consumers of one or more utility services, and all consumers will be affected by the cost of relocation of their utilities as necessary to accommodate highway improvements.

Public highways are intended principally for public travel and transportation; but they are also intended for proper utility uses in serving the public, as authorized pursuant to the laws of this state, and such utility uses are for the benefit of the public served. Without making use of public ways utility lines could not reach or economically service the adjacent public, particularly in urban areas.

C. Federal-aid highways of the interstate system and other modern highway improvements serve the need of nonlocal and long distance traffic.

D. The burden of such utility relocations is a burden on the public in this state, whether initially borne by the state or the utility or in part by both, and it is, therefore, in the public interest that such burden be minimized to the extent that same can be done consistently with the principal purpose of such highways for vehicular movement of persons and property; therefore, it is the intent of the legislature to insure that the state's police power in requiring relocation of utilities shall be exercised in a reasonable manner.

E. Utility relocations necessitated by construction of public highways or improvements thereto are a public governmental function, properly a part of such construction and to the extent in this act [67-8-15 to 67-8-21 NMSA 1978] provided such relocations shall be made at state expense; however, although made in obedience to the commission's orders in exercise of the police power under this act, relocations hereunder for which compensation is not provided by this act or otherwise by law are declared to be damnum absque injuria and no claim therefor shall be enforceable against the state. Utility relocations to which this act is applicable shall be made only in pursuance hereof.

F. The statements in this Section 1 [this section] are legislative determinations and declarations of public policy, and this act shall be liberally construed in conformity with its declarations and purposes to promote the public interest.

History: 1953 Comp., 55-7-23, enacted by Laws 1959, ch. 310, 1.



Section 67-8-16 - Definitions.

67-8-16. Definitions.

As used in Sections 67-8-15 through 67-8-21 NMSA 1978:

A. "utility" means publicly, privately and cooperatively owned utilities, without distinction, for the rendition of water, electric power, sanitary sewer, storm sewer, steam, fuel gas, telephone or telegraph service through a system of pipes or wires devoted to public utility service;

B. "cost of relocation" means the entire amount paid properly attributable to such relocation after deducting therefrom any increase in the value of the new facility and any salvage value derived from the old facility;

C. "commission" means the state transportation commission;

D. "public highway" means any state highway or other public way in this state, including extensions thereof within urban areas, constructed in whole or in part with state aid and shall include any incorporated or related physical facilities for the handling of traffic and the right of way;

E. "relocation" means any horizontal or vertical movement of utility facilities intact and any protective measures taken or, where found by the commission to be necessary, the construction of new or additional facilities, with or without contemporaneous removal and salvage of old facilities, in this state including in any case adjustment or protection of connecting off-highway utility lines to the extent necessary;

F. "federal-aid highways" means all roads constructed in whole or in part with federal aid and includes the "interstate system", the "primary system" and the "secondary system" in this state as designated by the commission; and

G. "urban area" means an area in this state including and adjacent to a municipality or other urban place having a population of five thousand or more, as determined by the latest available federal census, within reasonable boundaries fixed by the commission.

History: 1953 Comp., 55-7-24, enacted by Laws 1959, ch. 310, 2; 2003, ch. 142, 80.



Section 67-8-17 - Relocation of utility facilities authorized.

67-8-17. Relocation of utility facilities authorized.

A. The commission may, after notice and hearing, by order provide for the relocation of utility facilities within a public highway (including, if required, the entire removal therefrom of certain facilities except as necessary to serve abutting premises or as necessary to cross the highway) and may require any utility to make or suffer any such specified relocation, upon a finding that the action provided for is necessitated by highway improvement determined upon by the commission as a matter of policy relating to the design, construction, location and maintenance of public highways; and the commission shall direct and control the reasonable manner and time of effecting any such relocation so as to promote the public interest in the highway improvement without undue cost or risk and without impairment of utility service, whether the commission undertakes the relocation on behalf of the state or requires the utility to perform such relocation. If undertaken by the commission, it may contract such relocation work.

B. The obligation of the utility shall be to make or suffer relocation as so required by the commission, and to do so cooperatively and in the reasonable manner and time as may be prescribed by the commission, and to advance and pay all costs incurred in effecting relocation which the state is not authorized to pay hereunder or otherwise by law. It shall not be grounds for delay in relocation that a dispute exists over the cost of relocation or the method of paying or sharing same.

C. The commission is authorized to enter into an agreement with a utility with respect to any relocation, the time and manner of its accomplishment and the payment and sharing of the cost incurred in effecting relocation, all upon such reasonable terms and conditions as the commission shall approve as necessary or appropriate in the interest of a public highway program in this state; and in such event no notice, hearing or other proceedings under this act [67-8-15 to 67-8-21 NMSA 1978] shall be required.

History: 1953 Comp., 55-7-25, enacted by Laws 1959, ch. 310, 3.



Section 67-8-18 - State pays certain relocation costs.

67-8-18. State pays certain relocation costs.

A. In the following types of utility relocation ordered by the commission pursuant to Section 3 A [67-8-17A NMSA 1978] it shall either, as it elects, undertake the relocation work on behalf of the state, paying the cost of relocation, or reimburse the utility for the cost of relocation:

(1) relocations necessitated by improvements of public highways in the interstate system, including extensions thereof within urban areas; and

(2) relocations by complete removal and construction of facilities off the public highway.

The commission is authorized upon notice and opportunity for hearing to find and determine in relocations hereunder the cost of relocation, and the same shall, to the extent authorized herein, be borne by the state as other highway construction costs.

The commission is authorized to make rules and regulations with respect to the advancement and/or payment from time to time of funds by utilities to insure that the state shall never advance nor pay any costs which it is not authorized by law to pay, including rules and regulation [regulations] with respect to the proper determination of cost of relocation payable or reimbursable by the state, to aid the commission in carrying out the intention of this act [67-8-15 to 67-8-21 NMSA 1978]; and this provisions [provision] shall be cumulative of other authority possessed by the commission to promulgate rules and regulations.

B. Exceptions:

(1) the cost of relocation from which a utility would be otherwise relieved pursuant to Subparagraph A (1) above shall nevertheless be borne in full by the utility in any of the following cases, without reimbursement from the state:

(a) in case of a privately owned utility which is obligated, or to the extent it is obligated by valid, written contract with the state to make such relocation when called for by the state without cost to the latter;

(b) in case the utility line was initially installed, or for the distance to which it was installed, under a valid statute or regulation applicable thereto and providing that relocation should be effected by the owner thereof at the latter's expense;

(c) in case of relocation of a utility facility not municipally owned for which local municipal or county government authorization, if required by law, had not been granted;

(d) in case the utility shall after effectiveness of this act agree for a valid consideration to effect the relocation at its expense under the terms of such agreement; or

(e) in case of any required relocation with respect to which the commission shall determine that the utility failed without just cause to make or suffer such relocation in the reasonable manner and time as prescribed by the commission.

C. The commission shall make no reimbursement payment to a utility to which it is otherwise entitled pursuant to Subsection A above unless and until the commission is satisfied that relocation has been fully completed in accordance with the commission's requirements; and the commission shall in no event make reimbursement of any cost otherwise due under Subsection A above which it finds, after notice and hearing, to have been unnecessarily, negligently or improvidently incurred by the utility.

D. To insure that the state shall never pay any cost of relocation necessitated by improvement in the interstate system for which it cannot receive proportionate reimbursement under the 1956 Federal Aid Highway Act, as amended, if upon final determination by the United States bureau of public roads of the cost of relocation of a utility relocation necessitated by the construction or improvement of a public highway in the interstate system, the bureau of public roads shall finally determine the cost of relocation to be not reimbursable to the state from federal funds or to be less than the amount reimbursed to the utility by the commission, the utility so reimbursed shall repay to the commission the difference between the amount so reimbursed to the utility and the cost of relocation finally determined by the bureau of public roads.

History: 1953 Comp., 55-7-26, enacted by Laws 1959, ch. 310, 4.



Section 67-8-19 - Procedure; appeal.

67-8-19. Procedure; appeal.

A. All hearings held pursuant to this section shall be public and upon not less than fifteen days' written notice of the time, place and purpose of the hearing to each utility whose services or facilities may be affected and to each municipality in which any part of the proposed highway improvement is to be located. Hearings may be held before the commission, any member or any representative designated by it and at the place as is designated in the notice.

B. A record of the testimony shall be taken at the hearing and a transcript furnished to anyone upon request and payment of the cost.

C. The findings and orders shall be in writing and a copy served upon each party.

D. The commission may promulgate rules to govern its proceedings pursuant to this section.

E. A party aggrieved by an order may appeal to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: 1953 Comp., 55-7-27, enacted by Laws 1959, ch. 310, 5; 1998, ch. 55, 80; 1999, ch. 265, 81.



Section 67-8-20 - Nonapplicability of act.

67-8-20. Nonapplicability of act.

A. This act [67-8-15 to 67-8-21 NMSA 1978] shall not apply to any relocation of facilities for a public highway project which is sufficiently advanced that prior to the effective date hereof a relocation in specific terms shall have been required by a relocation notice given to or otherwise formally required of a utility by the commission or under its authority.

B. This act shall not apply to any taking or damaging of property for which the utility is entitled to compensation pursuant to the constitution of this state or the United States or pursuant to any binding agreement inuring to the utility's benefit.

History: 1953 Comp., 55-7-28, enacted by Laws 1959, ch. 310, 6.



Section 67-8-21 - Municipally or county owned utilities; special districts; reimbursement for cost of relocation.

67-8-21. Municipally or county owned utilities; special districts; reimbursement for cost of relocation.

A. Under the provisions of this section, the commission shall reimburse cities, towns, villages and counties for cost of relocation of municipally or county owned utility facilities where relocation is required because of the construction or repair of any public state highway or interstate system in the city or county, town or village, provided only that the governing body of the municipality or county shall have adopted and filed with the commission its resolution electing to receive reimbursement of its costs of relocation pursuant to this section in lieu of Section 67-8-18 NMSA 1978 and of any other statute of this state that may provide the same or similar reimbursement relief to cities, towns, villages and counties with respect to relocations in the interstate system.

B. Notwithstanding any other provision of Sections 67-8-15 through 67-8-21 NMSA 1978, the commission may pay the cost of relocation of utilities owned by special districts, counties or municipalities located within the right of way of public highways on the state highway system when the relocation is required by the state highway and transportation department, provided that the special district, county or municipality can demonstrate, pursuant to rules promulgated by the commission, that the special district, county or municipality is financially unable to pay the cost of relocation. As used in this section, "special district" means any single or multipurpose district organized or that may be organized as a local public body of this state for the purpose of constructing and furnishing any urban-oriented service that another political subdivision of the state is authorized to perform, including but not limited to the services of water for domestic, commercial or industrial uses, sewage, garbage, refuse collection and recreation, but excluding the functions or services of drainage, irrigation, reclamation, soil and water conservation or flood control.

History: 1953 Comp., 55-7-29, enacted by Laws 1959, ch. 310, 7; 1994, ch. 103, 1; 1995, ch. 217, 1.



Section 67-8-22 - Remaining in rest areas and similar facilities; penalty.

67-8-22. Remaining in rest areas and similar facilities; penalty.

A. No person shall remain, or willfully allow any property under his control to remain, in any publicly owned and controlled rest and recreation area or sanitary or tourist information facility, which area or facility is located immediately adjacent to a public highway and is intended for use by persons travelling the highway, for more than twenty-four hours in any three-day period, unless otherwise provided by law.

B. The state highway department shall provide for posting of all areas and facilities to which Subsection A of this section applies. The notice to be posted shall read:

"NOTICE

Remaining in this area or facility for more than twenty-four hours is a violation of law subject to a fine of not more than one hundred dollars ($100)."

C. Any person violating any provision of Subsection A of this section is guilty of a misdemeanor and shall be punished by a fine of not more than one hundred dollars ($100).

History: 1953 Comp., 55-7-30, enacted by Laws 1973, ch. 121, 1.



Section 67-8-23 - Additional cooperative agreements funding.

67-8-23. Additional cooperative agreements funding.

The department shall expend an additional two million dollars ($2,000,000) in the sixty-eighth and subsequent fiscal years, over and above amounts expended in the sixty-seventh fiscal year, to assist municipalities, school districts and counties through cooperative agreements for the construction or improvement of public highways and public school parking areas.

History: 1978 Comp., 67-8-28, enacted by Laws 1979, ch. 166, 14.






Article 9 - Scenic, Historical and Other State Highways

Section 67-9-1 - Scenic highway from Santa Fe to Las Vegas; establishment; route.

67-9-1. [Scenic highway from Santa Fe to Las Vegas; establishment; route.]

There is hereby established a public wagon road from the city limits of Santa Fe, in the county of Santa Fe, to the city limits of Las Vegas, county of San Miguel, which said road shall be constructed over the most feasible route through or near the canon of the Santa Fe river from the courthouse in the city of Santa Fe, county of Santa Fe, state of New Mexico, over the mountain range at the most practicable place to the east of said city and from thence on the route which may be most practicable, as well as most direct, to the courthouse in Las Vegas, in the county of San Miguel in the state of New Mexico.

History: Laws 1903, ch. 56, 1; Code 1915, 2716; C.S. 1929, 64-1610; 1941 Comp., 58-801; 1953 Comp., 55-8-1.



Section 67-9-2 - El Camino Real; establishment; route.

67-9-2. [El Camino Real; establishment; route.]

There is hereby established a public highway through the state of New Mexico, to be known as "El Camino Real," which said highway shall have for its northern terminus a point in the Raton mountains on the state line between Colorado and New Mexico, where the old Barlow and Sanderson stage road, known as the "Santa Fe Trail" crossed the state line, running thence in a southerly direction and following the old Santa Fe Trail as nearly as practicable through the city of Raton, the town of Cimarron, to the village of Rayado; thence to the town of Ocate; thence to the town of Mora; thence to the city of Las Vegas; thence following the route of the highway established by Chapter 56 of the Session Laws of 1903, and known as the Scenic Route to Santa Fe, the capital of the state of New Mexico; thence in a southerly direction via the town of Cerrillos to San Pedro; thence to the city of Albuquerque by the most feasible and picturesque route; thence south, crossing the Rio Grande at the town of Barelas, through the counties of Bernalillo, Valencia and Socorro, through the towns of Los Lunas, Belen, Socorro, San Antonio, San Marcial, to Engle; thence in a southerly direction across the Jornado del Muerto to a point near old Fort Selden; thence in a southerly direction, upon the high lands adjacent to the valley of the lower Rio Grande, reaching the towns of Dona Ana, Las Cruces and Mesilla Park, to the place known as Anthony, on the state line between the state of New Mexico and the state of Texas.

History: Laws 1905, ch. 7, 1; Code 1915, 2707; C.S. 1929, 64-1601; 1941 Comp., 58-802; 1953 Comp., 55-8-2.



Section 67-9-3 - Construction and maintenance by cities and towns.

67-9-3. [Construction and maintenance by cities and towns.]

In incorporated cities and towns along said public highway, the municipal authorities shall construct and maintain said public highway.

History: Laws 1905, ch. 7, 7; Code 1915, 2713; C.S. 1929, 64-1607; 1941 Comp., 58-803; 1953 Comp., 55-8-3.



Section 67-9-4 - Bridges and culverts; timber, stone or concrete.

67-9-4. [Bridges and culverts; timber, stone or concrete.]

So far as practicable all bridges and culverts along said public highway shall be constructed of timber, stone or concrete, and no structural iron shall be used in the construction of any bridge except where absolutely necessary.

History: Laws 1905, ch. 7, 8; Code 1915, 2714; C.S. 1929, 64-1608; 1941 Comp., 58-804; 1953 Comp., 55-8-4.



Section 67-9-5 - Monuments; convict labor.

67-9-5. [Monuments; convict labor.]

At suitable points along said public highway, and at places of historic interest, there shall be erected stone monuments commemorative thereof, which said monuments shall be erected by labor of penitentiary convicts.

History: Laws 1905, ch. 7, 9; Code 1915, 2715; C.S. 1929, 64-1609; 1941 Comp., 58-805; 1953 Comp., 55-8-5.



Section 67-9-6 - Survey for western extension of El Camino Real.

67-9-6. Survey for western extension of [El] Camino Real.

The state transportation commission is hereby authorized to cause a survey to be made for the purpose of determining the most feasible route for the establishment and location of a western extension of El Camino Real from a point at or near the town of Los Lunas in the county of Valencia, running thence in a northwesterly direction to the Indian town of Laguna; thence passing through or near the towns of Cubero, Grants, or San Rafael and Blue Water, in the county of Valencia and Fort Wingate and Gallup in the county of McKinley to a point on the boundary line between New Mexico and Arizona near the town of St. Michaels.

The commission is further authorized and directed to select, locate and lay out the western extension.

History: Laws 1913, ch. 25, 1; Code 1915, 2717; C.S. 1929, 64-1611; 1941 Comp., 58-806; 1953 Comp., 55-8-6; 2003, ch. 142, 81.



Section 67-9-7 - Highways; United States route 66; dual designation.

67-9-7. Highways; United States route 66; dual designation.

All remaining portions of former United States route 66 under state highway and transportation department jurisdiction that are currently used in New Mexico shall be designated as "New Mexico Route 66".

History: Laws 1999, ch. 194, 1.



Section 67-9-8 - Temporary provision; highways; United States route 66; signs.

67-9-8. Temporary provision; highways; United States route 66; signs.

The state highway and transportation department shall conduct an inventory of all current New Mexico state highway designation signs on former United States route 66 and add a second designation sign reading "New Mexico Route 66", contingent upon funding pursuant to the federal Transportation Equity Act for the 21st Century, the National Scenic Byways Program and other sources. The state highway and transportation department, working with the New Mexico route 66 association and the New Mexico route 66 scenic byway coordinator in the economic development department, shall add the secondary designation "New Mexico Route 66" to all official maps of the state of New Mexico and shall complete its survey and addition of all signs prior to January 1, 2001 in celebration of the seventy-fifth anniversary of United States route 66.

History: Laws 1999, ch. 194, 2.






Article 10 - Toll Roads, Bridges and Ferries

Section 67-10-1 - Construction and operating corporations; certificate and plat; franchise; extension.

67-10-1. [Construction and operating corporations; certificate and plat; franchise; extension.]

That whenever any three or more persons, residents of this state, shall associate themselves together for the construction, operation and maintenance of any wagon road, wagon bridge or ferry in this state, under the provisions of this article, they shall file a certificate in addition to the articles and certificate now required by law, stating as near as possible the line or route and termini of such proposed toll wagon road, the name and place of the stream proposed to be crossed by such toll bridge or ferry, and with such certificate, must be filed by such corporation a plat or profile, with the county clerk of the county or counties in or through which such proposed toll road or ferry is to be built, constructed and maintained, which plat or profile shall show as near as possible the route of such proposed road and the place of constructing such bridge or ferry, showing in such certificate and plat or profile the distance along the stream on either side from said proposed bridge or ferry, proposed to be claimed as a franchise for such purposes, and from and after the time such certificate and plat or profile shall be filed as aforesaid, and after the same shall be presented to the board of county commissioners of any county in or through which the toll road, bridge or ferry is to be constructed, kept and maintained and the franchise therein claimed and allowed by the board of county commissioners as aforesaid, such corporation shall have the exclusive right, privilege and franchise so allowed by said board of commissioners, for the period of six months, and no longer, unless the board of county commissioners shall extend the time on petition in writing by the corporation so interested.

History: Laws 1891, ch. 44, 1; C.L. 1897, 1865; Code 1915, 2719; C.S. 1929, 64-1701; 1941 Comp., 58-901; 1953 Comp., 55-9-1.



Section 67-10-2 - Rates and tolls; appeals.

67-10-2. Rates and tolls; appeals.

A corporation may, after the completion of a wagon road or any part thereof and after the completion of a bridge or ferry for and by the traveling public, apply by petition in writing to the board of county commissioners of the county in or through which the road, bridge or ferry is or has been constructed, for rates, prices and tolls to be charged and collected from the traveling public using and traveling on the toll road, bridge or ferry, which petition shall state facts in reference to a road, bridge or ferry as will be sufficient to inform the board of county commissioners as to enable the board of county commissioners to fix the rates, tolls and charges, equal and just between the corporation owning the road, bridge or ferry and the traveling public using the same, and the rates, tolls and charges so fixed shall remain the same for two years. At the expiration of each two years, the corporation shall petition as aforesaid for the fixing of the rates, tolls and charges by the board of county commissioners. In case the corporation is dissatisfied with the rates, tolls and charges fixed by the board, it may appeal to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: Laws 1891, ch. 44, 2; C.L. 1897, 1866; Code 1915, 2720; C.S. 1929, 64-1702; 1941 Comp., 58-902; 1953 Comp., 55-9-2; Laws 1998, ch. 55, 81; 1999, ch. 265, 82.



Section 67-10-3 - Receipt of rates, tolls and charges; using tollway without payment; penalty.

67-10-3. [Receipt of rates, tolls and charges; using tollway without payment; penalty.]

That any such corporation so constructing, keeping and maintaining any such wagon road, bridge or ferry shall have power and authority to charge, receive and collect the rates, tolls and charges fixed, as aforesaid, from any person or persons, companies or corporations so using such road, bridge or ferry, and to prohibit any such persons from using the same until the rates, tolls and charges are paid or tendered; and any such persons using or attempting to use the same until the rates, tolls and charges are so paid or tendered shall be deemed guilty of a misdemeanor, and on conviction thereof before any justice of the peace [magistrate] having jurisdiction shall be fined in any sum, for each offense, not less than five dollars [($5.00)], nor more than ten dollars [($10.00)], said fine to go to the public school fund of the county.

History: Laws 1891, ch. 44, 3; C.L. 1897, 1867; Code 1915, 2721; C.S. 1929, 64-1703; 1941 Comp., 58-903; 1953 Comp., 55-9-3.



Section 67-10-4 - Owners of toll road, bridge or ferry; liability in damages.

67-10-4. [Owners of toll road, bridge or ferry; liability in damages.]

That the corporation and the individual owners of any such wagon road, bridge or ferry shall be liable in damages to any person so using the same, for any injuries to person or property caused by the neglect, fault or omission to keep said road, bridge or ferry in good and safe condition, which damages may be recovered by law by any court having jurisdiction of the amount in controversy.

History: Laws 1891, ch. 44, 4; C.L. 1897, 1868; Code 1915, 2722; C.S. 1929, 64-1704; 1941 Comp., 58-904; 1953 Comp., 55-9-4.






Article 11 - Controlled-Access Facilities

Section 67-11-1 - Definition of a controlled-access facility.

67-11-1. Definition of a controlled-access facility.

As used in this act [67-11-1 to 67-11-10 NMSA 1978], "controlled-access facility" means a highway or street especially designed for through traffic and over, from or to which owners or occupants of abutting land or other persons have no right or easement or only a controlled right or easement of access, light, air or view by reason of the fact that their property abuts upon such controlled-access facility or for any other reason. Such highways or streets may be freeways open to use by all customary forms of street and highway traffic or they may be parkways from which trucks, busses and other commercial vehicles shall be excluded.

History: 1953 Comp., 55-10-1, enacted by Laws 1957, ch. 234, 1.



Section 67-11-2 - Authority of state transportation commission.

67-11-2. Authority of state transportation commission.

The state transportation commission is authorized and directed to do those things essential to plan, acquire by reasonable purchase or condemnation and construct a section or a part of a state or federally designated highway as a freeway or controlled access highway or to make any existing state or federally designated highway a freeway or a controlled-access highway.

History: 1953 Comp., 55-10-2, enacted by Laws 1957, ch. 234, 2; 2003, ch. 142, 82.



Section 67-11-3 - Agreement to reroute streets or county highways.

67-11-3. Agreement to reroute streets or county highways.

The state transportation commission is authorized and directed to enter into an agreement with the authority exercising jurisdiction over the street or highway and, in accordance with the terms of this agreement, when essential, to close any street or highway or to reroute such street or highway over and under or to reroute to a connection with the freeway or controlled-access highway.

History: 1953 Comp., 55-10-3, enacted by Laws 1957, ch. 234, 3; 2003, ch. 142, 83.



Section 67-11-4 - Design of controlled-access facility.

67-11-4. Design of controlled-access facility.

The highway authorities of the state or of any county, city, town or village are authorized to so design any controlled-access facility and to so regulate, restrict or prohibit access as to best serve the traffic for which such facility is intended. In this connection such highway authorities are authorized to divide and separate any controlled-access facility into separate roadways by the construction of raised curbings, central dividing sections or other physical separations, or by designating such separate roadways by signs, markers, stripes and the proper lane for such traffic by appropriate signs, markers, stripes and other devices. No person shall have right of ingress or egress to, from or across controlled-access facilities to or from abutting lands except at such designated points at which access may be specified.

History: 1953 Comp., 55-10-4, enacted by Laws 1957, ch. 234, 4.



Section 67-11-5 - Acquisition of property and property rights.

67-11-5. Acquisition of property and property rights.

For the purposes of Chapter 67, Article 11 NMSA 1978, the state transportation commission alone or in agreement with any county, city, town or village may acquire private or public property and property rights for controlled-access facilities and service roads, including rights of access, air, view and light, by purchase or condemnation in the same manner as such units are authorized by law to acquire such property or property rights in connection with highways and streets within their respective jurisdictions. All property rights acquired under the provisions of Chapter 67, Article 11 NMSA 1978 shall be in fee simple except, in circumstances where fee simple cannot be obtained, an appropriate easement in perpetuity shall be acceptable. In connection with the acquisition of property or property rights for any controlled-access facility or portion thereof or service road in connection therewith, the state transportation commission, alone or in agreement with any county, city, town or village highway authority may, in its discretion, acquire an entire lot, block or tract of land if, by so doing, the interests of the public will be best served even though the entire lot, block or tract is not immediately needed for the right of way proper.

History: 1953 Comp., 55-10-5, enacted by Laws 1957, ch. 234, 5; 2003, ch. 142, 84.



Section 67-11-6 - Preference of condemnation cases.

67-11-6. Preference of condemnation cases.

Court proceedings necessary to acquire property or property rights for purposes of this act [67-11-1 to 67-11-10 NMSA 1978] shall take precedence over all other causes not involving the public interest in all courts, to the end that the provision of controlled-access facilities may be expedited.

History: 1953 Comp., 55-10-6, enacted by Laws 1957, ch. 234, 6.



Section 67-11-7 - New or existing facilities; elimination of grade crossings.

67-11-7. New or existing facilities; elimination of grade crossings.

The state highway commission, alone, or in agreement with any county, city, town or village may designate and establish controlled-access highways as new and additional facilities or may designate and establish existing streets or highways as included within a controlled-access facility. The state or any of its subdivisions shall have authority to provide for the elimination of intersections at grade or controlled-access facilities with existing state and county roads and city or town or village streets, by grade separation or service road, or by closing off such roads and streets at the right-of-way boundary line of such controlled-access facility; and after the establishment of any controlled-access facility, no highway or street which is not part of said facility shall intersect the same at grade. No city, town or village street, county or state highway or other public way shall be opened into or connected with any such controlled-access facility without the consent and previous approval of the state highway commission. Such consent and approval shall be given only if the public interest shall be served thereby.

History: 1953 Comp., 55-10-7, enacted by Laws 1957, ch. 234, 7.



Section 67-11-8 - Authority of local units to enter into agreements.

67-11-8. Authority of local units to enter into agreements.

The highway authorities of the state, city, county, town or village are authorized to enter into agreements with each other, or with the federal government, respecting the financing, planning, establishment, improvement, maintenance, use, regulation or vacation of controlled-access facilities or other public ways in their respective jurisdictions, to facilitate the purposes of this act [67-11-1 to 67-11-10 NMSA 1978].

History: 1953 Comp., 55-10-8, enacted by Laws 1957, ch. 234, 8.



Section 67-11-9 - Commercial enterprises or activities.

67-11-9. Commercial enterprises or activities.

Commercial enterprises or activities may be conducted, permitted or authorized on department-owned land or land leased to or from the department, not including interstate highway rights of way, but including controlled-access facilities; or land owned or leased to or from the state, a county, city, town or village highway authority or by any other governmental agency for the purpose of providing goods and services to the public, including gasoline service stations or other commercial establishments that may be built on department-owned land or the property acquired for or in connection with the controlled-access facilities. In connection with the development of any department-owned land, including a controlled-access facility, the state, county, city, town or village highway authorities are authorized to plan, designate, establish, use, regulate, alter, improve, maintain and vacate local service roads and streets or to designate as local service roads and streets any existing road or street in such manner as to facilitate the establishment and operation of competitive gasoline service stations and other commercial enterprises on private property abutting the service roads and streets. The state transportation commission is authorized to exercise jurisdiction over service roads and streets in the same manner as is authorized over controlled-access facilities under the terms of Chapter 67, Article 11 NMSA 1978. The local service roads and streets shall be of appropriate design and shall be separated from the controlled-access facility proper by means of all devices designated as necessary or desirable by the proper authority.

History: 1953 Comp., 55-10-9, enacted by Laws 1957, ch. 234, 9; 2003, ch. 142, 85; 2005, ch. 122, 2.



Section 67-11-10 - Unlawful use of controlled-access facilities; penalties.

67-11-10. Unlawful use of controlled-access facilities; penalties.

A. It is unlawful for any person:

(1) to drive a vehicle over, upon or across any curb, central dividing section or other separation or dividing line on controlled-access facilities; or

(2) to make a left turn or a semicircular or u-turn except through an opening provided for that purpose in the dividing curb section, separation or line; or

(3) to drive any vehicle except in the proper lane provided for that purpose and in the proper direction and to the right of the central dividing curb, separation, section or line; or

(4) to drive any vehicle into the controlled-access facility from a local service road except through an opening provided for that purpose in the dividing curb or dividing section or dividing line which separates such service road from the controlled-access facility proper.

B. Any person who violates any of the provisions of this section is guilty of a misdemeanor, and upon conviction shall be punished by a fine of not more than one hundred dollars ($100) nor less than five dollars ($5.00) or by imprisonment in the county jail for not more than ninety days nor less than five days, or by both fine and imprisonment in the discretion of the judge.

History: 1953 Comp., 55-10-10, enacted by Laws 1957, ch. 234, 10.






Article 12 - Highway Beautification

Section 67-12-1 - Short title.

67-12-1. Short title.

This act [67-12-1 to 67-12-14 NMSA 1978] may be cited as the "Highway Beautification Act."

History: 1953 Comp., 55-11-1, enacted by Laws 1966, ch. 65, 1.



Section 67-12-2 - Definitions.

67-12-2. Definitions.

As used in the Highway Beautification Act [67-12-1 NMSA 1978]:

A. "interstate system" means that portion of the national system of interstate and defense highways located within this state as may now or hereafter be officially so designated by the commission and approved pursuant to Title 23, United States Code;

B. "primary system" means that portion of connected main highways located within this state as may now or hereafter be officially so designated by the commission and approved pursuant to Title 23, United States Code;

C. "commission" means the state transportation commission;

D. "outdoor advertising" means any outdoor sign, display, light, device, figure, painting, drawing, message, plaque, poster, billboard or other object that is designed, intended or used to advertise or inform, any part of which is located within six hundred sixty feet of the nearest edge of the right of way and is visible from the main-traveled way of the interstate or primary systems or those located beyond six hundred sixty feet of the right of way, located outside of urban areas, visible from the main-traveled way of the system and erected with the purpose of their message being read from such main-traveled way;

E. "safety rest area" means a site established and maintained by or under public supervision or control for the convenience of the traveling public within or adjacent to the right of way of the interstate or primary systems;

F. "information center" means a site established and maintained at a safety rest area for the purpose of informing the public of places of interest within the state and providing other information the commission considers desirable;

G. "junk" means old or scrap copper, brass, rope, rags, batteries, paper, trash, rubber, debris, waste or junked, dismantled or wrecked automobiles or parts thereof, iron, steel and other old or scrap ferrous or nonferrous material;

H. "automobile graveyard" means any establishment or place of business maintained, used or operated for storing, keeping, buying or selling wrecked, scrapped, ruined or dismantled motor vehicles or motor vehicle parts;

I. "junkyard" means any establishment or place of business maintained, used or operated for storing, keeping, buying or selling junk or for the maintenance or operation of an automobile graveyard, any portion of which is located within one thousand feet of the nearest edge of the right of way of the interstate or primary systems, and it includes garbage dumps and sanitary fills; and

J. "urban area" means an area including and adjacent to a municipality or other urban place having a population of five thousand or more, as determined by the latest available federal census, within boundaries to be fixed by the commission, subject to any necessary approval by any federal agency, department or personnel.

History: 1953 Comp., 55-11-2, enacted by Laws 1966, ch. 65, 2; 1971, ch. 108, 1; 1975, ch. 193, 1; 2003, ch. 142, 86.



Section 67-12-3 - Public policy.

67-12-3. Public policy.

In order to promote public safety, health, welfare, convenience and enjoyment of public travel, to protect the public investment in public highways and to preserve and enhance the scenic beauty of lands bordering public highways, it is the public policy of this state to regulate the erection and maintenance of outdoor advertising and the establishment, operation and maintenance of junkyards in areas adjacent to the interstate and primary systems in accordance with the Highway Beautification Act [67-12-1 NMSA 1978]. The legislature finds that regulation of outdoor advertising and junkyards is for a highway purpose.

History: 1953 Comp., 55-11-3, enacted by Laws 1966, ch. 65, 3.



Section 67-12-4 - Outdoor advertising prohibited; exceptions.

67-12-4. Outdoor advertising prohibited; exceptions.

A. Outdoor advertising shall not be erected or maintained except:

(1) directional and other official signs and notices authorized or required by law, including, but not limited to, signs and notices pertaining to houses of worship, natural wonders and scenic and historic attractions;

(2) signs, displays and devices advertising the sale or lease of property upon which they are located;

(3) signs, displays and devices advertising activities conducted on the property upon which they are located, provided that the bisection of a parcel of land by a highway right-of-way acquisition shall not in itself be construed as converting the property into more than one parcel;

(4) signs, displays and devices located in areas which are zoned as industrial or commercial under authority of law;

(5) signs, displays and devices located within six hundred sixty feet of the nearest edge of the right of way, in unzoned industrial or commercial areas as defined by regulations promulgated by the commission, provided that no area shall be considered to be an unzoned commercial or industrial area unless and until a regulation defining the area as unzoned commercial or industrial is promulgated by the commission; and

(6) signs lawfully in existence on October 22, 1965, determined by the commission, subject to any necessary federal approval, to be landmark signs of historic or artistic significance worthy of preservation including signs on farm structures or natural surfaces.

B. All outdoor advertising shall conform with standards and specifications, shall bear permits and have paid therefor permit fees, as required by the Highway Beautification Act [67-12-1 NMSA 1978] and regulations promulgated pursuant thereto or authorized thereby, except that permits shall not be required or fees paid for outdoor advertising included in Paragraphs (1), (2) and (3) of Subsection A of this section.

C. Notwithstanding this section, any outdoor advertising that was lawfully in existence on the effective date of the Highway Beautification Act and has continued to so exist may remain in place until the outdoor advertising is acquired by the commission or condemnation in relation thereto is commenced by the commission, whichever first occurs, but only if and so long as all provisions of Subsection B of this section are complied with.

History: 1953 Comp., 55-11-4, enacted by Laws 1966, ch. 65, 4; 1967, ch. 140, 1; 1971, ch. 108, 2; 1975, ch. 174, 1; 1975, ch. 193, 2; 2003, ch. 142, 87.



Section 67-12-5 - Outdoor advertising; regulations; permits.

67-12-5. Outdoor advertising; regulations; permits.

A. The commission may promulgate regulations concerning:

(1) the definition of unzoned industrial or commercial areas adjacent to the interstate and primary systems;

(2) the removal of outdoor advertising so required or authorized under the Highway Beautification Act [67-12-1 NMSA 1978];

(3) permits for the erection and maintenance of outdoor advertising; and

(4) standards and specifications pertaining to outdoor advertising, including, but not limited to, construction, maintenance, spacing, lighting, size and location.

B. Regulations promulgated by the commission under this section shall be consistent with the public policy of this state as declared in the Highway Beautification Act and national standards promulgated pursuant to Title 23, United States Code.

C. The commission shall establish and collect uniform fees for the issuance of permits for outdoor advertising. The fees shall not be more than the actual cost to the commission of enforcement and administration of this act, or five dollars ($5.00) per year, whichever is greater, for each sign, display and device. All fees so collected shall be paid to the state treasurer for credit to the state road fund.

D. Any permit fee payable for the years 1966 through 1971 inclusive shall be deemed timely paid if, but only if, the fee is received by the commission prior to July 1, 1971. For the year 1972 and every year thereafter, the permit fee shall be deemed timely paid if, said fee is received by the commission on or before the first day of the year for which said fee is being paid. Failure of timely payment of the permit fee for any outdoor advertising except those included in Subsections A (1), A (2) and A (3) of Section 67-12-4 NMSA 1978 shall render the outdoor advertising subject to removal by the commission without any compensation whatsoever and at the expense of the owner of the outdoor advertising.

History: 1953 Comp., 55-11-5, enacted by Laws 1966, ch. 65, 5; 1967, ch. 140, 2; 1971, ch. 108, 3.



Section 67-12-6 - Outdoor advertising; acquisition; compensation; removal.

67-12-6. Outdoor advertising; acquisition; compensation; removal.

A. The commission may acquire by agreement or condemnation all outdoor advertising and property rights pertaining thereto. The commission may so remove the outdoor advertising if at the time of the acquisition:

(1) the outdoor advertising bears the requisite permit, if any;

(2) the owner of the outdoor advertising has timely paid all permit fees, past and present, if any, required in connection with the erection and maintenance thereof;

(3) the outdoor advertising conforms with standards, specifications and requirements contained in regulations promulgated by the commission; and

(4) the outdoor advertising was lawfully in existence on the effective date of the Highway Beautification Act and has continued to so exist, or was lawfully erected subsequent to the effective date. For the purpose of this paragraph, any outdoor advertising in existence on or after November 6, 1978, that was erected prior to November 18, 1971 under any permit or conditional permit issued by the state highway department shall be considered to be lawfully erected. For all purposes the effective date of the New Mexico Highway Beautification Act shall be March 15, 1971.

The condemnation shall be exercised by eminent domain in the manner provided by law, and each interested party shall have the right to a separate trial as to the respective interests involved.

B. Whenever outdoor advertising and property rights pertaining thereto are acquired by the commission pursuant to Subsection A of this section:

(1) the owner of the outdoor advertising shall be paid just compensation by the commission equal to the fair market value of the outdoor advertising which is to be deemed a trade fixture; and

(2) the owner of the land upon which the outdoor advertising is located shall be paid just compensation equal to the value of his right to have the outdoor advertising erected and maintained on the land.

C. The right to compensation as provided in Subsection B of this section shall not be affected solely by the failure of any outdoor advertising to conform to standards, specifications and requirements contained in regulations promulgated by the commission relating to any subject other than permits or permit fees unless the commission has given notice by certified mail to the owner of the land upon which the outdoor advertising is located, and to the owner of the outdoor advertising if his name appears thereon, advising of the failure to conform and ordering that the outdoor advertising be made to so conform or be removed within thirty days from the date of such notice. If the failure to conform is corrected within the thirty days, then the failure to conform shall be deemed cured for all purposes; if, however, the defect is not corrected within the thirty days, the commission may thereafter remove the outdoor advertising at the expense of the owner of the outdoor advertising without any compensation whatsoever. This subsection specifically does not apply in any manner to permit fees, and no notice whatsoever shall be required in connection with the permit fees.

D. Compensation shall not include any element of damages which is not subject to federal aid participation under the federal Highway Beautification Act of 1965, as has been or may be hereafter amended or superseded, or otherwise.

E. In any case where outdoor advertising has been removed under the Highway Beautification Act [67-12-1 NMSA 1978], and the removal is compensable under that act, but the commission has not paid just compensation or instituted condemnation proceedings therefor, the owner of the outdoor advertising, or the owner of the land upon which it is located, or both, may bring actions against the commission as provided in Section 42-1-23 NMSA 1978, for recovery of such compensation.

F. All outdoor advertising other than that meeting all the requirements of Subsection A of this section is declared to be a public nuisance and in contravention of law. Therefore and otherwise, the commission may remove or cause the removal of all outdoor advertising other than that meeting all the requirements of Subsection A of this section which removal shall be without any compensation whatsoever and at the expense of the owner of the outdoor advertising.

G. Removal of outdoor advertising by or at the request of the commission, its agents or employees in compliance with the Highway Beautification Act does not subject such removal or the persons performing it to criminal prosecution or give rise to any liability to any person or entity for the injury, loss or destruction of any property which occurs in connection with the removal.

History: 1953 Comp., 55-11-6, enacted by Laws 1966, ch. 65, 6; 1967, ch. 140, 3; 1971, ch. 108, 4; 1975, ch. 193, 3; 1981, ch. 371, 1.



Section 67-12-7 - Outdoor advertising; safety rest areas; information centers.

67-12-7. Outdoor advertising; safety rest areas; information centers.

In order to provide information in the specific interest of the traveling public, the commission may authorize outdoor advertising at safety rest areas and at information centers.

History: 1953 Comp., 55-11-7, enacted by Laws 1966, ch. 65, 7.



Section 67-12-8 - Leases, franchises or concessions to individuals for private commercial operation of tourist information centers prohibited; penalty.

67-12-8. Leases, franchises or concessions to individuals for private commercial operation of tourist information centers prohibited; penalty.

A. The state highway department or any lessee of highway department property shall not grant any lease, sublease, franchise or concession to any private person, corporation, association, partnership or firm for the purpose of operating any commercial tourist information center or similar tourist facility on lands owned or controlled by the state, without prior approval of the legislative finance committee.

B. Any lease, sublease, franchise or concession in violation of this section is void, and any person authorizing or executing such lease, sublease, franchise or concession on behalf of the state highway department or its lessee is guilty of a petty misdemeanor and, in addition to any 1 other penalty prescribed by law, shall be removed from public office.

History: 1953 Comp., 55-11-7.1, enacted by Laws 1969, ch. 60, 1.



Section 67-12-9 - Junkyards; license required.

67-12-9. Junkyards; license required.

A. No person shall establish, operate or maintain a junkyard, without first obtaining a junkyard license from the commission. The commission shall establish and collect uniform fees for the issuance of junkyard licenses. The fee shall not be more than the actual cost to the commission of enforcement and administration of the Highway Beautification Act [67-12-1 NMSA 1978], or ten dollars ($10.00) per year per junkyard, whichever is greater. The fees shall be paid to the state treasurer for credit to the state road fund.

B. No junkyard license shall be issued for the establishment, operation or maintenance of a junkyard except for junkyards:

(1) screened by natural objects, plantings, fences or other appropriate means so as not to be visible from the main-traveled way of the interstate or primary systems, or otherwise removed from sight, all in conformity with regulations relating thereto promulgated by the commission, if any; or

(2) located within areas zoned for industrial use under authority of law; or

(3) located within unzoned industrial areas as determined by actual land uses and defined by regulations promulgated by the commission; provided that no area shall be deemed to be an unzoned industrial area unless and until the commission has promulgated regulations defining same.

C. Nothing herein to the contrary withstanding, no junkyard lawfully in existence on the effective date of the Highway Beautification Act, which has continued to so exist and has had timely paid therefor all license fees required by the Highway Beautification Act shall be denied a junkyard license, if proper application is made and the requisite fee tendered therefor, until such junkyard has been screened or otherwise removed from sight by the commission at its expense.

D. Any fee for a junkyard license payable for the years 1966 through 1971 inclusive, shall be deemed timely paid if, but only if, the fee is received by the commission prior to July 1, 1971. For the year 1972 and every year thereafter, the license fee shall be deemed timely paid if, but only if, said fee is received by the commission on or before the first day of the year for which said fee is being paid. Failure of timely payment of said fee shall render the junkyard subject to removal, disposal and abatement by the commission without any compensation whatsoever, and at the cost of the owner thereof.

History: 1953 Comp., 55-11-8, enacted by Laws 1966, ch. 65, 8; 1971, ch. 108, 5.



Section 67-12-10 - Junkyards; screening; acquisition; removal; compensation.

67-12-10. Junkyards; screening; acquisition; removal; compensation.

A. The commission may screen, at its expense, any junkyard located within one thousand feet of the nearest edge of the right-of-way of the interstate and primary systems and visible from the main-traveled way thereof, if the commission considers such screening feasible and the junkyard:

(1) was lawfully in existence on the effective date of the Highway Beautification Act [67-12-1 NMSA 1978], and has continued to so exist, or the junkyard lawfully came 1 into existence subsequent thereto under circumstances whereby screening or removal from sight were not required by law; and

(2) has had timely paid therefor all license fees, past and present, required in connection with the establishment, operation and maintenance thereof.

B. If the commission does not consider such screening economical or feasible due to the topography of the land or otherwise, it may require the relocation, removal or disposal of the junkyard or junk thereon located by negotiation or condemnation, if the junkyard meets the requirements of Paragraphs (1) and (2) of Subsection A.

C. Whenever relocation, removal or disposal is required by the commission pursuant to Subsection B:

(1) the owner of the junkyard shall be paid just compensation therefor by the commission, which shall include, but not be limited to, acquisition costs, leasehold value and moving costs; and

(2) the owner of the land upon which the junkyard is located shall be paid just compensation equal to the value of his right to have the junkyard established, operated and maintained on the land.

D. Compensation shall not include any element of damages which is not subject to federal aid participation by virtue of the federal Highway Beautification Act of 1965, as has been or may hereafter be amended or superseded, or otherwise.

E. In any case where a junkyard has been removed, relocated or disposed of, pursuant to the Highway Beautification Act, and such removal is compensable under it, but the commission has not paid just compensation or instituted condemnation proceedings therefor, the owner of the junkyard or the owner of the land upon which it is located, or both, may bring action against the commission as provided in Section 42-1-23 NMSA 1978, for recovery of such compensation.

F. The commission may remove, relocate or dispose of, or cause the removal, relocation or disposal of all junkyards other than those described in Subsections A and B hereof, without any compensation whatsoever and at the expense of the owner of the junkyard.

G. Removal, relocation or disposal of junkyards by or at the request of the commission, its agents or employees in compliance with the Highway Beautification Act does not subject such removal or the persons performing same to criminal prosecution or give rise to any liability to any person or entity for the injury, loss or destruction of any property which occurs in connection with the said removal.

H. When the commission determines that it is in the best interest of the state, it may acquire such land or interest in land as is necessary to provide adequate screening for junkyards.

History: 1953 Comp., 55-11-9, enacted by Laws 1966, ch. 65, 9; 1967, ch. 140, 4; 1971, ch. 108, 6.



Section 67-12-11 - Junkyards; abatement of nuisance.

67-12-11. Junkyards; abatement of nuisance.

The establishment, operation or maintenance of any junkyard contrary to the provisions of the Highway Beautification Act [67-12-1 NMSA 1978] is a public nuisance. In addition to all other remedies and powers granted to the commission by the Highway Beautification Act, the commission may cause the public nuisance to be abated, by application to the district court of the county in which the subject junkyard is located, or otherwise as provided by law.

History: 1953 Comp., 55-11-10, enacted by Laws 1966, ch. 65, 10; 1971, ch. 108, 7.



Section 67-12-12 - Powers of commission.

67-12-12. Powers of commission.

The commission may:

A. promulgate regulations it deems necessary to implement and enforce the Highway Beautification Act [67-12-1 NMSA 1978]; and

B. enter into agreements with the secretary of commerce pursuant to Title 23, United States Code, relating to the control of outdoor advertising and junkyards in areas adjacent to the interstate and primary systems, and to take action in the name of the state to comply with the terms of the agreements.

History: 1953 Comp., 55-11-11, enacted by Laws 1966, ch. 65, 11.



Section 67-12-13 - Construction of act.

67-12-13. Construction of act.

Nothing in the Highway Beautification Act [67-12-1 NMSA 1978] affects the provisions of any lawful ordinance or regulation which is more restrictive than the Highway Beautification Act.

History: 1953 Comp., 55-11-12, enacted by Laws 1966, ch. 65, 12; 1971, ch. 108, 8.



Section 67-12-14 - Acquisition of land for scenic beauty.

67-12-14. Acquisition of land for scenic beauty.

A. The commission may acquire and improve land necessary for the restoration, preservation and enhancement of scenic beauty within and adjacent to the interstate and primary systems, including acquisition for publicly owned and controlled rest and recreation areas and sanitary and other facilities within or adjacent to the right-of-way and reasonably necessary to accommodate the traveling public.

B. The interest in land acquired and maintained under this section may be the fee simple or any lesser interest determined by the commission to be reasonably necessary to accomplish the purposes of the Highway Beautification Act [67-12-1 NMSA 1978]. The acquisition may be by gift, agreement, purchase, exchange, condemnation or otherwise. Acquisition through condemnation shall be in accordance with Sections 42-2-1 through 42-2-21 NMSA 1978.

C. Acquisition of any land under this section is for highway purpose.

History: 1953 Comp., 55-11-14, enacted by Laws 1966, ch. 65, 14.



Section 67-12-15 - Tree plantings along medians and public rights-of-way.

67-12-15. Tree plantings along medians and public rights-of-way.

The commission shall, to the maximum extent practicable and with due consideration for safety, seek to arrange for tree plantings along all medians and public rights-of-way. The commission and the director of the forestry division of the energy, minerals and natural resources department shall coordinate efforts to arrange for tree plantings funded from the conservation planting revolving fund along medians and public rights-of-way.

History: Laws 1991, ch. 18, 1.






Article 13 - Scenic Highway Zoning

Section 67-13-1 - Short title.

67-13-1. Short title.

This act [67-13-1 to 67-13-16 NMSA 1978] may be cited as the "Scenic Highway Zoning Act."

History: 1953 Comp., 55-14-1, enacted by Laws 1973, ch. 17, 1.



Section 67-13-2 - Legislative declaration.

67-13-2. Legislative declaration.

It is declared as a matter of legislative determination that:

A. the powers and duties provided in the Scenic Highway Zoning Act [67-13-1 NMSA 1978] will serve a public use and will promote the health, safety, prosperity, security and general welfare of the inhabitants of New Mexico;

B. the operation of zoning ordinances and agreements authorized in the Scenic Highway Zoning Act is in the public interest and constitutes a part of the established and permanent policy of the state;

C. the scenic highway zones hereby authorized will be a special benefit to the property within and adjacent to them;

D. the notice provided in the Scenic Highway Zoning Act for each hearing and action to be taken is reasonably calculated to inform any person of interest in any proceedings hereunder which may directly and adversely affect his legally protected interests; and

E. for the accomplishment of these purposes, the provisions of the Scenic Highway Zoning Act shall be broadly construed.

History: 1953 Comp., 55-14-2, enacted by Laws 1973, ch. 17, 2.



Section 67-13-3 - Definitions.

67-13-3. Definitions.

As used in the Scenic Highway Zoning Act [67-13-1 NMSA 1978]:

A. "board" means a board of county commissioners;

B. "highway" means any United States highway, state highway or any combination of such highways used for vehicular traffic;

C. "person" means any human being, association, partnership, firm or corporation, excluding a public body and excluding the federal government;

D. "public body" means the state of New Mexico or any agency, instrumentality or corporation thereof, or any municipality, school district or other district or any other political subdivision of the state, excluding the federal government; and

E. "real property" means:

(1) land, including land under water;

(2) buildings, structures, fixtures and improvements on land;

(3) any property appurtenant to or used in connection with land; and

(4) every estate, interest, privilege, easement, franchise and right in land, legal or equitable, including without limiting the generality of the foregoing, rights-of-way, terms for years and liens and charges or encumbrances by way of judgment or otherwise, and the indebtedness secured by such liens.

History: 1953 Comp., 55-14-3, enacted by Laws 1973, ch. 17, 3.



Section 67-13-4 - Creation of scenic highway zones.

67-13-4. Creation of scenic highway zones.

The board of county commissioners of any county, through which any highways extend, which highways have been designated by a joint memorial of both houses of the legislature as being a scenic road, may establish or amend by ordinance a scenic highway zone, provided such ordinance is enacted or amended by the unanimous vote of the entire board of county commissioners.

History: 1953 Comp., 55-14-4, enacted by Laws 1973, ch. 17, 4.



Section 67-13-5 - Boundaries of scenic highway zones.

67-13-5. Boundaries of scenic highway zones.

The boundaries of a scenic highway zone are limited to a strip of real property five hundred feet wide on each side of the right-of-way of any highways established as a scenic highway zone by ordinance of the county.

History: 1953 Comp., 55-14-5, enacted by Laws 1973, ch. 17, 5.



Section 67-13-6 - Board powers; delegation allowed.

67-13-6. Board powers; delegation allowed.

All powers, rights, privileges and duties vested in or imposed upon county commissioners shall be exercised and performed by the board; provided, that the exercise of any and all executive, administrative and ministerial powers may be, by the board, delegated and redelegated to officers and employees of the county.

History: 1953 Comp., 55-14-6, enacted by Laws 1973, ch. 17, 6.



Section 67-13-7 - Decision of board final.

67-13-7. Decision of board final.

The action and decision of the board as to all matters passed upon it in relation to any action, matter or thing provided herein shall be final.

History: 1953 Comp., 55-14-7, enacted by Laws 1973, ch. 17, 7.



Section 67-13-8 - Administrative powers of board.

67-13-8. Administrative powers of board.

The board may make and pass resolutions, regulations, ordinances and orders not repugnant to the provisions of the Scenic Highway Zoning Act [67-13-1 NMSA 1978], necessary or proper for the government and management of the affairs of a scenic highway zone, for the execution of the powers vested in the board and for carrying into effect the provisions of the Scenic Highway Zoning Act.

History: 1953 Comp., 55-14-8, enacted by Laws 1973, ch. 17, 8.



Section 67-13-9 - Zoning authority.

67-13-9. Zoning authority.

A. For the purpose of promoting the health, safety and the general welfare, and for the purpose of historic preservation, a county commission is a scenic highway zoning authority, with all of the powers provided for a municipal zoning authority under Sections 3-21-1 through 3-21-26 NMSA 1978 of the Municipal Code as modified by the provisions of the Scenic Highway Zoning Act [67-13-1 NMSA 1978], which provisions shall control, within a scenic highway zone and may through its ordinance power regulate the reasonable location and use of buildings, structures and real property.

B. The scenic highway regulations and restrictions must be in accordance with a comprehensive plan and be designed to achieve the purposes stated in Subsection A of this section, and encourage the most appropriate use of real property within the area of a scenic highway zone.

History: 1953 Comp., 55-14-9, enacted by Laws 1973, ch. 17, 9.



Section 67-13-10 - Zoning; regulations and restrictions; public hearings required; notice.

67-13-10. Zoning; regulations and restrictions; public hearings required; notice.

A. A county, within its jurisdiction, shall provide for the manner in which scenic highway zoning regulations and restrictions are determined, established, enforced, amended, supplemented and repealed.

B. No proposed scenic highway zoning regulation or restriction shall become effective, be amended, supplemented or repealed until after a public hearing at which all parties in interest and citizens shall have an opportunity to be heard. Bilingual notice of the date, time and place of the public hearing shall be published for two consecutive weeks at least fifteen days prior to the date of the hearing, in a newspaper of general circulation within the respective county. The notice shall contain, in addition to the date, time and place of the hearing, the title of the ordinance, a summary of its contents and a statement as to the time and place where copies of the ordinance may be obtained and where a display of zoning maps may be studied.

C. Whenever a change in zoning is proposed, notice of the public hearing on the ordinance shall be published as required by the preceding subsection and in addition, notice of the public hearing shall be mailed by certified mail, return receipt requested, to the owners, as shown by the records of the county assessor, of lands or lots within the area proposed to be changed and which are within three hundred feet, excluding right-of-way, of the area proposed to be changed.

D. If any owner of real property included in the area proposed for a change in zoning, protests in writing the proposed change, the proposed change in zoning will not become effective unless the change is approved by the unanimous vote of the entire board of county commissioners.

History: 1953 Comp., 55-14-10, enacted by Laws 1973, ch. 17, 10.



Section 67-13-11 - Appeals; grounds; stay of proceedings.

67-13-11. Appeals; grounds; stay of proceedings.

A. The board shall provide, by resolution, the procedure to be followed in considering appeals allowed by this section. A record shall be made of all proceedings.

B. Any aggrieved person or any public body affected by a decision of an administrative officer, in the enforcement of the Scenic Highway Zoning Act [67-13-1 NMSA 1978], or any ordinance, resolution, rule or regulation adopted pursuant to these sections may appeal to the board. An appeal shall stay all proceedings in furtherance of the action appealed unless the officer from whom the appeal is taken certifies that by reason of facts stated in the certificate, a stay would cause imminent peril of life or property. Upon certification, the proceedings shall not be stayed except by order of the board.

C. When an appeal alleges that there is an error in any order, requirement, decision or determination by an administrative official or any board in the enforcement of the Scenic Highway Zoning Act or any ordinance, resolution, rule or regulation adopted pursuant to these sections, the board, by a majority vote of the quorum present, may:

(1) authorize, in appropriate cases and subject to appropriate conditions and safeguards, special exceptions to the terms of the zoning ordinance or resolution:

(a) which are not contrary to the public interest;

(b) where, owing to special conditions, a literal enforcement of the zoning ordinance will result in unnecessary hardship; and

(c) so that the spirit of the zoning ordinance is observed and substantial justice done; or

(2) in conformity with the Scenic Highway Zoning Act:

(a) reverse any order, requirement, decision or determination of an administrative official;

(b) decide in favor of the appellant; or

(c) make any change in any order, requirement, decision or determination of an administrative official.

History: 1953 Comp., 55-14-11, enacted by Laws 1973, ch. 17, 11.



Section 67-13-12 - Zoning; petition for review; restraining order.

67-13-12. Zoning; petition for review; restraining order.

A. A person aggrieved by a decision of the board may appeal to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

B. The appeal shall not stay the decision appealed from, but the court may, on application, grant a restraining order.

History: 1953 Comp., 55-14-12, enacted by Laws 1973, ch. 17, 12; 1998, ch. 55, 82; 1999, ch. 265, 83.



Section 67-13-13 - Zoning enforcement.

67-13-13. Zoning enforcement.

A. The Scenic Highway Zoning Act [67-13-1 NMSA 1978], and any ordinance adopted pursuant to it, shall be enforced by the board in the same manner as municipal ordinances are enforced under Sections 3-21-8 through 3-21-11 NMSA 1978 of the Municipal Code.

B. In addition, if any building or structure is erected, constructed, reconstructed, altered, extensively repaired or converted, or any structure, building or real property is used in violation of the Scenic Highway Zoning Act, or any ordinance adopted pursuant thereto, the board may institute any appropriate action or proceedings to:

(1) prevent such unlawful erection, construction, reconstruction, alteration, extensive repair, conversion or use;

(2) restrain, correct or abate the violation;

(3) prevent the occupancy of such building, structure or real property; or

(4) prevent any illegal act, conduct, business or use in or about such premises.

C. The ordinances, rules and regulations, together with any officially adopted zoning map of the scenic highway zone, shall be filed in the office of the county clerk and shall be made available for examination by any citizen.

History: 1953 Comp., 55-14-13, enacted by Laws 1973, ch. 17, 13.



Section 67-13-14 - Conflicts between zoning regulations and other laws.

67-13-14. Conflicts between zoning regulations and other laws.

If any other statute or regulation or any local ordinance of any county or municipality is applicable to any premises within the boundaries of the scenic highway zone, the provisions of the existing statute, regulation or local ordinance shall govern within the geographical boundaries of the county or municipality. If any other statute or regulation or any local county or municipal ordinance is applicable to any real property within the boundaries of the scenic highway zone, the provisions shall govern which require:

A. the lower height of buildings or a lessor number of stories;

B. the greater percentage of land to be left unoccupied;

C. the greater size of open space or use not requiring a structure or building; or

D. higher standards for scenic and historic values.

History: 1953 Comp., 55-14-14, enacted by Laws 1973, ch. 17, 14.



Section 67-13-15 - Authority to contract.

67-13-15. Authority to contract.

A board may contract for staff assistance and the service of another body, if the other body is a:

A. state agency;

B. federal agency; or

C. planning or zoning commission of a county or municipality within the boundaries of the scenic highway zone.

History: 1953 Comp., 55-14-15, enacted by Laws 1973, ch. 17, 15.



Section 67-13-16 - Application of act.

67-13-16. Application of act.

Nothing in the Scenic Highway Zoning Act [67-13-1 NMSA 1978] shall be construed to derogate from any powers of the state transportation commission under the Highway Beautification Act [67-12-1 NMSA 1978] or the powers of the commission relating to the construction, repair or maintenance of highways or to require any act or omission on the part of the commission that is inconsistent with federal or state laws, regulations or policies. Nothing in the Scenic Highway Zoning Act shall be construed so as to affect or limit in any way any nonconforming use in existence on the effective date of the Scenic Highway Zoning Act or any ordinance adopted pursuant thereto.

History: 1953 Comp., 55-14-16, enacted by Laws 1973, ch. 17, 16; 2003, ch. 142, 88.






Article 14 - Federal Exemptions from Removal of Signs on Federal-Aid Highways

Section 67-14-1 - Declaration of policy.

67-14-1. Declaration of policy.

Notwithstanding any other provision of law, the state of New Mexico hereby finds and declares that the removal of certain directional signs, displays and devices, in certain specified areas, lawfully erected under state law in force at the time of their erection, which do not conform to the requirements of Subsection (c) of 23 U.S.C. 131, which provide directional information about goods and services in the interest of the traveling public, and which were in existence on May 6, 1976, may work a substantial economic hardship in such defined areas.

History: 1953 Comp., 55-7-7.1, enacted by Laws 1977, ch. 66, 1.



Section 67-14-2 - Definitions.

67-14-2. Definitions.

As used in this act [67-14-1 to 67-14-3 NMSA 1978], "motorist services directional signs" means signs giving directional information about goods and services in the interest of the traveling public, including but not limited to:

A. places of public lodging;

B. places where food is served to the public on a regular basis;

C. places where automotive fuel or emergency automotive repair services, including truck stops, are regularly available to the public;

D. educational institutions;

E. places of religious worship;

F. public or private recreation areas, including campgrounds, resorts and attractions, natural wonders, wildlife and waterfowl refuges and nature trails;

G. plays, concerts and fairs;

H. antique shops and curio shops; and

I. agricultural products in a natural state, including vegetables and fruit.

History: 1953 Comp., 55-7-7.2, enacted by Laws 1977, ch. 66, 2.



Section 67-14-3 - Exemption procedures.

67-14-3. Exemption procedures.

The state transportation commission, upon receipt of a declaration, petition, resolution, certified copy of an ordinance or other clear direction from a board of county commissioners or governing body of a municipality, provided that such resolution is not in conflict with an existing statute or ordinance, that removal of motorist services directional signs would cause an economic hardship in a defined area, shall forward such declaration, resolution or finding to the secretary for inclusion as a defined hardship area qualifying for exemption pursuant to 23 U.S.C. 131(o). Any such declaration or resolution submitted to the state transportation commission shall further find that such motorist services directional signs provide directional information about goods and services in the interest of the traveling public and shall request the retention in such specified areas by the state of such directional motorist services signs as defined in Sections 67-14-1 through 67-14-3 NMSA 1978. The state transportation commission shall thereupon comply with all regulations issued by the federal highway administration necessary for application for the exemption provided in 23 U.S.C. 131(o), provided such motorist services directional signs were lawfully erected under state law at the time of their erection and were in existence on May 5, 1976. Any costs incurred by the state transportation commission in complying with the requirements of this section may be passed on to the appropriate petitioners or the owners of the signs seeking exemption.

History: 1953 Comp., 55-7-7.3, enacted by Laws 1977, ch. 66, 3; 2003, ch. 142, 89.






Article 15 - Clean Highways

Section 67-15-1 - Short title.

67-15-1. Short title.

This act [67-15-1 to 67-15-4 NMSA 1978] may be cited as the "Clean Highways Act."

History: 1953 Comp., 55-11A-1, enacted by Laws 1977, ch. 271, 1.



Section 67-15-2 - Purpose of act; legislative findings.

67-15-2. Purpose of act; legislative findings.

A. The purpose of the Clean Highways Act [67-15-1 NMSA 1978] is to accomplish litter control throughout this state by delegating to the state highway department, and providing funds therefor, the authority to conduct a permanent and continuous program to control and remove litter from the roads and highways of this state to the maximum extent possible.

B. The legislature finds that the rapid population growth of New Mexico, the ever-increasing mobility of its people and the large number of annual visitors using the public roads and highways of this state have created a litter problem of major proportions along the roads and highways, constituting a hazard to the safety and health of the citizens of this state and constituting a blight upon the natural beauty of this land.

C. The legislature further finds that there is urgent need to initiate and carry out some form of effective litter control that in its implementation does not place excessive burdens upon the consumers or businesses of this state.

History: 1953 Comp., 55-11A-2, enacted by Laws 1977, ch. 271, 2.



Section 67-15-3 - State highway department; enforcement and administration duties.

67-15-3. State highway department; enforcement and administration duties.

The state highway department shall:

A. establish within the department an office of highway litter control. Such office shall be charged with the administration and enforcement of the Clean Highways Act [67-15-1 NMSA 1978] and shall supervise designated personnel within each of the highway district offices who shall implement litter control programs within that district; and

B. institute through the office of highway litter control a continuous and aggressive litter control program on the roads and highways of this state which shall include:

(1) the hiring of special litter removal crews composed of unemployed, underemployed and young persons to regularly police litter from the roads and highways of this state and the rights-of-way of such roads and highways; provided, that in employing such persons the department shall give strong consideration to the unemployed and underemployed levels in each highway district;

(2) initiate and supervise litter removal and collection programs by civic groups, youth organizations and summer vacation students and to provide a method of reimbursement to such groups and persons based on the number of pounds of such litter removed from the roads and highways, and to assist such removal whenever possible by the use of available highway department vehicles;

(3) the design and installation of appropriate signs along the roads and highways urging the traveling public to observe proper litter control;

(4) the design and furnishing of litter control bags for the traveling public bearing a statewide litter symbol and a statement of the penalties provided by law for littering; such bags to be distributed at rest stops, ports of entry and other suitable places where the traveling public has access; and

(5) the providing of additional litter control receptacles at appropriate places along the roads and highways of this state and for the regular and periodic removal and collection of litter from such receptacles.

History: 1953 Comp., 55-11A-3, enacted by Laws 1977, ch. 271, 3.



Section 67-15-4 - State highway department; additional powers.

67-15-4. State highway department; additional powers.

The state highway department may:

A. enter into agreements with counties, municipalities and communities of this state and provide a program of grants on a matching basis to carry out appropriate litter control programs along state highways within such county, municipality or community; and

B. adopt rules and regulations necessary to carry out the provisions of the Clean Highways Act [67-15-1 NMSA 1978].

History: 1953 Comp., 55-11A-4, enacted by Laws 1977, ch. 271, 4.






Article 16 - Litter Control and Beautification

Section 67-16-1 - Short title.

67-16-1. Short title.

This act [67-16-1 to 67-16-14 and 31-20-6 NMSA 1978] may be cited as the "Litter Control and Beautification Act".

History: Laws 1985, ch. 23, 1.



Section 67-16-2 - Legislative findings; purpose; intent.

67-16-2. Legislative findings; purpose; intent.

A. The legislature finds that the proliferation and accumulation of litter discarded throughout the state constitutes a public nuisance and damages the economy of the state by making it less attractive to tourists and newcomers. There is a need to anticipate, plan for and accomplish effective litter control through a state-coordinated plan of education, control, prevention, recycling and elimination.

B. The purpose of the Litter Control and Beautification Act [67-16-1 NMSA 1978] is to accomplish litter control by vesting in the department authority to eliminate litter from the state to the maximum practical extent. The department shall aid in establishing a statewide keep America beautiful system program. The department shall cooperate with cities, counties and other departments of state government in developing a statewide litter and solid waste reduction program.

C. The Litter Control and Beautification Act is intended to add to and coordinate existing litter control and removal efforts, except as specifically stated in that act.

History: Laws 1985, ch. 23, 2; 1989, ch. 10, 1.



Section 67-16-3 - Definitions.

67-16-3. Definitions.

As used in the Litter Control and Beautification Act:

A. "keep America beautiful system" means a comprehensive program to improve waste handling practices and the control of litter;

B. "keep New Mexico beautiful, incorporated" is the statewide organization that is the official clearinghouse for beautification projects in the state;

C. "committee" means the New Mexico clean and beautiful advisory committee;

D. "department" means the tourism department;

E. "litter" means weeds, graffiti and all waste material, including disposable packages or containers, but not including the waste of the primary processes of mining, logging, sawmilling or farming;

F. "person" means an individual, corporation, partnership, association, firm, receiver, guardian, trustee, executor, administrator, fiduciary or representative or group of individuals or entities of any kind;

G. "public place" means an area that is used or held out for use by the public, whether owned or operated by public or private interests;

H. "recycling" means the collection, separation or processing and return to the economic mainstream of raw materials or products that would otherwise become solid waste; and

I. "regional tourism district" means one of the following:

(a) the central region consisting of Bernalillo, Sandoval, Torrance and Valencia counties;

(b) the north-central region consisting of Los Alamos, Rio Arriba, Santa Fe and Taos counties;

(c) the northeast region consisting of Colfax, Guadalupe, Harding, Mora, Quay, San Miguel and Union counties;

(d) the northwest region consisting of Cibola, McKinley and San Juan counties;

(e) the southeast region consisting of Chaves, Curry, De Baca, Eddy, Lea, Lincoln, Otero and Roosevelt counties; and

(f) the southwest region consisting of Catron, Dona Ana, Grant, Hidalgo, Luna, Sierra and Socorro counties.

History: Laws 1985, ch. 23, 3; 1989, ch. 10, 2; 1993, ch. 275, 1; 2001, ch. 140, 1; 2017, ch. 30, 1.



Section 67-16-4 - New Mexico clean and beautiful advisory committee.

67-16-4. New Mexico clean and beautiful advisory committee.

A. The "New Mexico clean and beautiful advisory committee" is created, consisting of eleven members appointed by the tourism commission. No two members shall be residents of the same county. The tourism commission shall appoint members to the committee who are knowledgeable in the areas of beautification, blight reduction, litter eradication, waste diversion and modification of human behavior patterns; provided that no member shall be an employee of the state. One member of the committee shall be appointed from each of the six regional tourism districts, and five members shall be appointed from the state at large; provided that at least two of the members shall have experience in tourism, economic development, community beautification or recycling initiatives; provided further that at least two members shall be affiliates in good standing of keep America beautiful.

B. The committee shall select a person from its membership to serve as chair, and the committee shall meet at least quarterly to conduct its business.

C. Notwithstanding the provisions of the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978], the members of the committee shall not receive any compensation, perquisite or allowance in connection with their duties.

History: Laws 1985, ch. 23, 4; 1989, ch. 10, 3; 1991, ch. 21, 40; repealed and reenacted by Laws 2017, ch. 30, 2.



Section 67-16-5 - Litter control coordinator.

67-16-5. Litter control coordinator.

The department shall appoint a litter control coordinator to coordinate the activities of the committee.

History: Laws 1985, ch. 23, 5; 2017, ch. 30, 3.



Section 67-16-6 - Rules and regulations.

67-16-6. Rules and regulations.

In addition to its other powers and duties, the department shall adopt rules and regulations necessary to carry out the provisions of the Litter Control and Beautification Act pursuant to the State Rules Act [14-4-1 NMSA 1978].

History: Laws 1985, ch. 23, 6.



Section 67-16-7 - Measurement and evaluation.

67-16-7. Measurement and evaluation.

The committee shall document and report on an annual basis the effectiveness and impact of department-sponsored litter control and beautification programs through the following:

A. evaluate and report on all governmental entities and keep New Mexico beautiful, incorporated projects and activities funded by the department. The community appearance index technique shall be a part of this report in communities where appropriate and available; and

B. investigate and report on the feasibility, appropriateness and cost of a statewide community appearance index or other technique for the evaluation of highway litter.

History: 1978 Comp., 67-16-7, enacted by Laws 1989, ch. 10, 4; 2017, ch. 30, 4.



Section 67-16-8 - Contracting with other agencies.

67-16-8. Contracting with other agencies.

The department shall have authority to contract with other state and local government agencies for services and personnel reasonably necessary to carry out the provisions of the Litter Control and Beautification Act [67-16-1 NMSA 1978].

History: Laws 1985, ch. 23, 8; 1989, ch. 10, 5; 2001, ch. 140, 2.



Section 67-16-9 - Litter receptacles; placement.

67-16-9. Litter receptacles; placement.

The department shall establish reasonable guidelines for the number, placement and maintenance of receptacles in cooperation with the persons in control of any property that is open to the public. The department shall consider, among other public places, the public highways of the state, all parks, campgrounds, trailer parks, drive-in restaurants, construction sites, gasoline service stations, shopping centers, retail store parking lots, parking lots of industrial and business firms, marinas, boating areas, public and private piers, beaches and bathing areas. Litter receptacles shall be maintained in a manner to prevent overflow or spillage from the receptacles.

History: Laws 1985, ch. 23, 9; 2001, ch. 140, 3.



Section 67-16-11 - Responsibility for removal of litter from receptacles.

67-16-11. Responsibility for removal of litter from receptacles.

The responsibility for removal of litter from receptacles placed at parks, beaches, campgrounds, trailer parks and other public places shall remain upon those state and local agencies now performing litter removal services. The removal of litter on private property used by the public shall remain the duty of the owner or operator of the private property.

History: Laws 1985, ch. 23, 11.



Section 67-16-12 - Further duties of department.

67-16-12. Further duties of department.

A. The department shall:

(1) serve as the coordinating agency between various industry and business organizations seeking to aid in the anti-litter effort;

(2) cooperate with all local governments to accomplish coordination of local anti-litter efforts;

(3) encourage voluntary local anti-litter campaigns seeking to focus the attention of the public on programs to control and remove litter;

(4) encourage voluntary recycling programs and aid in identifying programs and available markets for recycled materials;

(5) apply for funds available from any other source for use in the administration of the Litter Control and Beautification Act;

(6) adopt rules to enter into contracts for making either direct or matching grants with other state agencies, cities or counties or with an Indian nation, tribe or pueblo government for the purpose of promoting local keep America beautiful system programs; and

(7) aid in the adoption and enforcement of model anti-litter statutes and ordinances and improve state and local litter control programs.

B. The department shall also allocate funds appropriated to it from the litter control and beautification fund according to the following formula:

(1) no more than fifteen percent of the fees received in a year for operating expenses directly related to the administration of the committee, including:

(a) research, development and implementation of a statewide evaluation system;

(b) professional services provided to the state by representatives of keep America beautiful, incorporated; and

(c) the promotion of and encouragement of private recycling efforts for all recyclable items;

(2) no more than twenty percent of the fees received in a year to purchase litter bags and receptacles and to conduct a public awareness and media campaign to include brochures, literature and educational materials, production of public service announcements and other expenses relating to public relations;

(3) no more than fifty percent of the fees received in a year to local governments to establish and help continue local keep America beautiful system programs;

(4) no more than sixty percent of the fees received in a year to local governments to establish a summer youth employment program to aid in litter control and beautification projects; and

(5) no more than ten percent of fees received in a year to keep New Mexico beautiful, incorporated to further beautification and educational programs.

History: Laws 1985, ch. 23, 12; 1989, ch. 10, 6; 1993, ch. 275, 2; 2001, ch. 140, 5; 2017, ch. 30, 5.



Section 67-16-14 - Litter control and beautification fund; created; beautification fee.

67-16-14. Litter control and beautification fund; created; beautification fee.

The "litter control and beautification fund" is created in the state treasury. The beautification fee of fifty cents ($.50) per registration year imposed pursuant to Section 66-6-6.2 NMSA 1978, collected from the registration fee of vehicles registered pursuant to Section 66-3-1 NMSA 1978 or the Motor Transportation Act [65-1-1 NMSA 1978], shall be deposited in the fund. All income earned on the fund shall be credited to the fund. The fund is appropriated to the department for the purpose of carrying out the provisions of the Litter Control and Beautification Act [67-16-1 NMSA 1978]. The money in the fund shall not revert at the end of any fiscal year.

History: Laws 1985, ch. 23, 14; 1993, ch. 275, 3; 2002, ch. 16, 2.









Chapter 68 - Timber

Article 1 - Restrictions and Regulations

Section 68-1-1 - Protection of growing timber; public policy.

68-1-1. [Protection of growing timber; public policy.]

That the protection of growing timber and young growth from fire hazard and the prevention of logging practices which will increase fire hazard and prevent the maintaining of favorable conditions of water flows are hereby declared to be a public policy of the state of New Mexico.

History: Laws 1939, ch. 141, 1; 1941 Comp., 64-101; 1953 Comp., 62-1-1.



Section 68-1-2 - Logging operations; fire prevention; reserving young trees and seed trees; fire lines.

68-1-2. Logging operations; fire prevention; reserving young trees and seed trees; fire lines.

Any person, firm, association or corporation cutting sawtimber species from lands within the state shall:

A. take all reasonable precaution to prevent the starting of fires, and promptly suppress all fires that may be started on timberlands before, during or after cutting;

B. take all reasonable precaution in felling trees on the area being cut and to reserve uncut sufficient trees of seed-bearing size on the land being cut over to insure natural reforestation, as follows:

C. reserve and leave uncut, in operations cutting logs for lumber and timber manufacturing purposes, all trees measuring twelve inches or less in diameter outside bark, at a point four and one-half feet from the ground an in addition, leave not less than two live wind firm seed trees per acre measuring seventeen inches or more in diameter outside bark, at a point four and one-half feet from the ground; provided that in operations removing trees twelve inches or less in diameter outside bark at a point four and one-half feet from the ground, for nonlumber manufacturing purposes, such as railroad ties, mine props, stulls, poles or wood for products manufactured from pulp, or any combination thereof, trees required to produce said items may be cut to a minimum diameter of five inches outside bark at a point four and one-half feet from the ground, but in such cuttings there shall be reserved and left uncut not less than four live, wind firm seed trees per acre measuring seventeen inches or more in diameter outside bark, at a point four and one-half feet from the ground; provided, further, however, that in the event that no live, wind firm trees measuring seventeen inches or more in diameter outside bark at a point four and one-half feet from the ground exist on said area at the time of cutting, then the largest live, wind firm trees available on said area shall be left for seed trees in the number prescribed above for operations cutting logs for lumber and timber manufacturing purposes and for operations removing trees twelve inches or less in diameter for nonlumber manufacturing purposes respectively; provided, however, on spruce-type areas or mixed spruce and fir-type areas, an adequate stand of young growth shall be reserved and left uncut or, if such young growth is not present, there shall be reserved and left uncut not less than five percent of the coniferous trees, a substantial portion of which shall be of seed-bearing size; such trees may be reserved in long corners of creeks, across valleys, along ridges or natural firebreaks or in isolated settings of timber;

D. construct fire lines by piling and burning slash on a strip fifty feet wide on each side of main hauling roads.

History: Laws 1939, ch. 141, 2; 1941 Comp., 64-102; 1953 Comp., 62-1-2; Laws 1961, ch. 221, 1.



Section 68-1-2.1 - Restriction.

68-1-2.1. Restriction.

Sections 68-1-1 and 68-1-2 NMSA 1978 (being Laws 1939, Chapter 141, Sections 1 and 2, as amended) shall apply only to logging operations and timber cutting pursuant to contracts or agreements entered into prior to January 1, 1979.

History: Laws 1979, ch. 395, 12.



Section 68-1-3 - Violations; penalties.

68-1-3. Violations; penalties.

Any person, firm, association or corporation violating any of the provisions of Section 68-1-2 NMSA 1978 shall be required by the secretary of natural resources to pay a civil penalty in an amount not to exceed two hundred dollars ($200). The secretary of natural resources may cause suit to be filed for the collection of this penalty upon the failure of the violator to remit the penalty assessed against him. Each violation shall be a separate offense.

History: 1978 Comp., 68-1-3, enacted by Laws 1981, ch. 298, 1.



Section 68-1-5 - Timber subject to mortgage on February 1, 1939; partial exemption from cutting restrictions.

68-1-5. [Timber subject to mortgage on February 1, 1939; partial exemption from cutting restrictions.]

That it is not the intention of this act [68-1-1, 68-1-2, 68-1-5 NMSA 1978] to abrogate any existing mortgage or encumbrance upon timber, or contract for the sale, cutting or logging of timber, and it is therefore provided that any timber included in and described in a bona fide mortgage, encumbrance or contract entered into prior to February 1, 1939 shall be and the same is hereby exempted and excepted from all of the provisions of Section 2, Subparagraph C [68-1-2C NMSA 1978], of this act for the term and duration of such mortgage or contract; provided that in any event no trees shall be harvested less than ten inches in diameter outside bark, at a point twelve inches above the ground.

History: Laws 1939, ch. 141, 5; 1941 Comp., 64-105; 1953 Comp., 62-1-5.



Section 68-1-10 - Recompiled.

68-1-10. Recompiled.



Section 68-1-11 - Wildland firefighters not subject to criminal liability.

68-1-11. Wildland firefighters not subject to criminal liability.

Employees or agents of governmental entities who authorize volunteer firefighters not certified according to national wildland firefighting standards to respond to wildland fires shall not be subject to criminal liability solely for allowing those volunteer firefighters to engage in firefighting activities.

History: Laws 2007, ch. 16, 1.






Article 2 - Forest Conservation

Section 68-2-1 - Short title.

68-2-1. Short title.

Sections 68-2-1 through 68-2-25 NMSA 1978 may be cited as the "Forest Conservation Act".

History: 1953 Comp., 62-3-1, enacted by Laws 1959, ch. 122, 1; 1979, ch. 395, 2.



Section 68-2-2 - Acceptance of federal laws.

68-2-2. [Acceptance of federal laws.]

The state of New Mexico is authorized to accept the provisions of the act of congress dated June 7, 1924 (43 Stat. 653), commonly known as the Clarke-McNary Act, and the act of congress dated August 25, 1950, commonly known as the Cooperative Forest Management Act and the act of congress dated June 25, 1947 (61 Stat. 177), commonly known as the Forest Pest Control Act.

History: 1953 Comp., 62-3-2, enacted by Laws 1959, ch. 122, 2.



Section 68-2-3 - State forester; compensation; seal; qualifications.

68-2-3. State forester; compensation; seal; qualifications.

A. The director of the forestry division of the energy, minerals and natural resources department is the "state forester" and shall be paid a salary, set by the secretary of energy, minerals and natural resources, to be paid from the forest conservation fund. The division shall adopt a seal and such seal affixed to any paper signed by the state forester shall be prima facie evidence of the due execution thereof.

B. No individual may be appointed as the state forester unless he is, by reason of scientific education and experience, knowledgeable in the principles of forest management.

History: 1953 Comp., 62-3-3, enacted by Laws 1959, ch. 122, 3; 1977, ch. 254, 76; 1987, ch. 234, 45.



Section 68-2-4 - Forestry division office; state forester in charge; executive officer.

68-2-4. Forestry division office; state forester in charge; executive officer.

The forestry division shall establish an office in the city of Santa Fe, with the state forester in charge as executive officer of the division.

History: 1953 Comp., 62-3-4, enacted by Laws 1959, ch. 122, 4; 1977, ch. 254, 77.



Section 68-2-5 - State forester; employment of personnel; state fire chief; office clerk.

68-2-5. State forester; employment of personnel; state fire chief; office clerk.

The state forester, with the approval of the secretary of energy, minerals and natural resources, shall employ, at salaries in accordance with the Personnel Act [Chapter 10, Article 9 NMSA 1978], those employees necessary to carry out the responsibilities of the forestry division.

History: 1953 Comp., 62-3-5, enacted by Laws 1959, ch. 122, 5; 1977, ch. 254, 78; 1987, ch. 234, 46.



Section 68-2-6 - Division to serve as contracting agency for state.

68-2-6. Division to serve as contracting agency for state.

For the purposes of the Forest Conservation Act [68-2-1 through 68-2-25 NMSA 1978], the division is designated as the agent of the state and is authorized to enter into contracts and cooperative agreements with the secretary of agriculture of the United States of America, private landowners, the commissioner of public lands of the state, individuals, corporations or other state, federal and private agencies or organizations to prevent and suppress forest fires, brush fires, grass fires or other wild fires, to do research, establish nurseries and furnish technical advice to the people of the state, and to do all other acts necessary to take advantage of, and carry out the provisions of the acts of congress hereinbefore set out, and all other acts of congress which are promulgated for forest conservation or rural fire defense purposes.

History: 1953 Comp., 62-3-6, enacted by Laws 1959, ch. 122, 6; 1963, ch. 24, 1; 1977, ch. 254, 79.



Section 68-2-7 - Forest fire defined.

68-2-7. Forest fire defined.

As used in the Forest Conservation Act [68-2-1 through 68-2-25 NMSA 1978], "forest fire" means a fire burning uncontrolled on lands covered wholly or in part by timber, brush, grass, grain or other inflammable vegetation.

History: 1953 Comp., 62-3-6.1, enacted by Laws 1967, ch. 208, 1.



Section 68-2-8 - Statewide responsibility for forest fire protection.

68-2-8. Statewide responsibility for forest fire protection.

The state shall have the responsibility for prevention and suppression of forest fires on all nonfederal, nonmunicipal lands in the state. Activities authorized under this section shall include, but not be limited to, cooperation with federal, state and local agencies in the development of systems and methods for the prevention, control, suppression and prescribed use of fires on rural lands and within rural communities; and providing financial, technical and related assistance to others to organize, train and equip local fire-fighting forces to prevent, control and suppress fires threatening the natural resources of rural forest areas. For such purposes:

A. the police power of the state shall extend to such control of private forest lands as shall be necessary for the prevention and suppression of forest fires;

B. the state forester and his agents shall have unrestricted access to private and state lands, including the use of roads and trails, in order to carry out forest fire prevention and suppression work;

C. the state forester and his agents shall not be liable to civil action for trespass or for damages for acts done in the course of their official duties unless otherwise expressly provided by contract or agreement with the landowner, which contract or agreement is made pursuant to the provisions of the Forest Conservation Act [68-2-1 through 68-2-25 NMSA 1978]; and

D. the state forester and his agents may, in the event of a forest fire, summon and deputize any able-bodied man to assist in suppressing the forest fire and may request tools and equipment under the control of or owned by the landowner or timber operator upon whose lands the forest fire is burning or whose lands are threatened by the forest fire.

History: 1953 Comp., 62-3-6.2, enacted by Laws 1967, ch. 208, 2; 1979, ch. 395, 3.



Section 68-2-9 - Penalty for obstruction.

68-2-9. Penalty for obstruction.

Any person obstructing the access of the state forester or his agents to lands, failing to obey any summons to appear and assist in the suppression of a forest fire or refusing to furnish tools and equipment, as provided in Section 68-2-8 NMSA 1978, is guilty of a misdemeanor and upon conviction may be sentenced to not less than thirty days or more than ninety days in the county jail, or fined not less than one hundred dollars ($100) or more than one thousand dollars ($1,000), or both such imprisonment and fine.

History: 1953 Comp., 62-3-6.3, enacted by Laws 1967, ch. 208, 3.



Section 68-2-10 - Administrative districts.

68-2-10. Administrative districts.

The state forester shall divide the state into [a] suitable and convenient number of administrative districts and shall appoint a supervising forest officer for each district.

History: 1953 Comp., 62-3-6.3, enacted by Laws 1967, ch. 208, 4.



Section 68-2-11 - Contracts for protection of forest areas.

68-2-11. Contracts for protection of forest areas.

The commissioner of public lands is authorized to enter into contracts and cooperative agreements with the division for the protection and conservation of forest and denuded forest areas under his jurisdiction and control and is authorized to pay the assessments thereunder from the state land office maintenance fund, provided that such contracts and agreements do not commit the use of the lands in a manner and do not entail expenditures of the maintenance fund contrary to the provisions of the act of congress dated June 20, 1910, entitled Enabling Act for New Mexico.

History: 1953 Comp., 62-3-7, enacted by Laws 1959, ch. 122, 7; 1977, ch. 254, 80.



Section 68-2-12 - Acquisition and disposition of land by division.

68-2-12. Acquisition and disposition of land by division.

The division is authorized, with the approval of the commissioner of public lands, to acquire land or interest in land, either by gift or by purchase, title to which shall be taken in the name of the state of New Mexico. Land or interest in land no longer needed may be disposed of as provided by law.

History: 1953 Comp., 62-3-8, enacted by Laws 1959, ch. 122, 8; 1977, ch. 254, 81.



Section 68-2-14 - Enforcement of laws; investigation of violations.

68-2-14. Enforcement of laws; investigation of violations.

The division is authorized to enforce all laws, rules and regulations relating to all forested, cutover or brushlands lying within the state under the following circumstances:

A. prevention and suppression of fires;

B. logging and timber operations and practices;

C. trespass, waste and littering; and

D. conservation of commercial forest lands and products.

In addition, the state forester and all persons designated by him are authorized to go upon such lands to make investigations concerning violations of the laws, rules and regulations and are given the necessary police powers to apprehend and arrest on warrant issued by any magistrate of the state for violation of the laws, rules and regulations, or without warrant for violations thereof committed in their presence, and shall not be liable to civil actions in trespass for acts done in discharge of their duties.

History: 1953 Comp., 62-3-9, enacted by Laws 1959, ch. 122, 9; 1977, ch. 254, 83; 1979, ch. 395, 4.



Section 68-2-16 - Rules and regulations of division.

68-2-16. Rules and regulations of division.

The division is authorized to make and enforce rules and regulations not in conflict with any law now in force as it deems necessary for the prevention and suppression of forest or brush fires, and for the control of forest pests and for the application of commercial forest practices within the state. The rule-making power includes but is not limited to the requiring of registration of sawmills, declaring of designated areas to be high-hazard fire areas and closing them to entry by the general public for reasonable periods and requiring commercial forest vegetative types to be harvested in such manner as to support forest practices that maintain and enhance the economic benefits of forests and forest resources to New Mexico. Rules and regulations shall be provided to all interested parties upon request. Nothing in the Forest Conservation Act [68-2-1 through 68-2-25 NMSA 1978] shall prevent a landowner hereafter from converting forest vegetative types to nonforest vegetative types for such purposes as range, wildlife habitat, farming, surface mining or subdivision development; provided, however, any slash resulting from such conversion shall be treated in a manner that will minimize the spread of forest fires and the possibility of insect epidemic.

History: 1953 Comp., 62-3-11, enacted by Laws 1959, ch. 122, 11; 1961, ch. 113, 1; 1977, ch. 254, 85; 1979, ch. 395, 5.



Section 68-2-17 - Laws; rules and regulations; violations; penalties.

68-2-17. Laws; rules and regulations; violations; penalties.

It is unlawful for any person to violate any provision of the Forest Conservation Act [68-2-1 through 68-2-25 NMSA 1978] or any provision of a rule or regulation adopted pursuant thereto. Such violation is a misdemeanor and upon conviction thereof such person shall be punished for each violation by a fine of not more than one thousand dollars ($1,000) or by imprisonment in the county jail not to exceed one year or both.

History: 1953 Comp., 62-3-12, enacted by Laws 1959, ch. 122, 12; 1977, ch. 254, 86; 1979, ch. 395, 6; 1980, ch. 84, 1; 1987, ch. 143, 1.



Section 68-2-19 - Fire protection cooperative contract receipts; special suspense fund; general forest conservation fund.

68-2-19. Fire protection cooperative contract receipts; special suspense fund; general forest conservation fund.

Any moneys received by the division from private, state or forest-owner fire protection cooperators prior to July 1 of any year, which moneys are to be applied to cooperative contracts which are to be effective on or after that date, shall not revert to the general fund but shall be placed in a special suspense fund with the state treasurer and immediately after that date the money shall be transferred to the general forest conservation funds [fund].

History: 1953 Comp., 62-3-14, enacted by Laws 1959, ch. 122, 14; 1977, ch. 254, 88.



Section 68-2-21 - Revolving fund created.

68-2-21. Revolving fund created.

There is created in the state treasury a revolving fund to be known as the "conservation planting revolving fund". The conservation planting revolving fund shall consist of money appropriated to the fund by the legislature, all receipts from the sale of trees for conservation plantings and any other revenues directed to the fund. Expenditures may be made from the conservation planting revolving fund upon vouchers signed by the state forester and warrants issued by the secretary of finance and administration for the purpose of purchasing, selling or distributing trees to New Mexico landowners, schools, civic or community groups or other organizations for conservation plantings or generally to protect or enhance the state's environment. Money in the conservation planting revolving fund shall not revert to the state general fund.

History: 1978 Comp., 68-2-21, enacted by Laws 1979, ch. 221, 2; 1979, ch. 395, 7; 1990, ch. 96, 6; 1991, ch. 3, 1.



Section 68-2-22 - Cutting and removing woody material without written consent.

68-2-22. Cutting and removing woody material without written consent.

No person shall cut, remove, transport or sell any woody material without written consent of the owner or proof of ownership, whether the land is publicly or privately owned. The written consent shall contain a legal description of the land where the woody material is removed, the name and address of the legal owner, the volume or amount of material to be removed, the date of execution and the expiration date of the consent. In addition, any person purchasing woody material from another for the purpose of resale must possess a valid bill of sale containing the date of sale, the amount of material purchased and the name, address and signature of the seller. The written consent, bill of sale or a true copy shall be carried by every person in charge of cutting, removing, transporting or selling the woody material and shall be exhibited to any officer of the law, forestry agent, forest ranger, forest patrolman or conservation officer at his request at any time. This provision shall not apply to campers, picnickers, hunters and fishermen who gather woody material for use in the immediate vicinity of their campsite or private landowners removing woody material from their own land for their personal use.

History: 1953 Comp., 62-1-13, enacted by Laws 1961, ch. 200, 1; 1963, ch. 316, 1; 1967, ch. 15, 1; 1977, ch. 254, 75; 1979, ch. 395, 1; 1978 Comp., 68-1-10 NMSA 1978, recompiled by Laws 1979, ch. 395, 13; 1987, ch. 143, 2.



Section 68-2-23 - Definitions.

68-2-23. Definitions.

As used in Section 68-2-22 NMSA 1978:

A. "woody material" includes any live or dead evergreen, coniferous or deciduous tree, branch, bough, bush, sapling or shrub in its national condition, trimmed or untrimmed, and with or without roots;

B. "owner" means any public agency, state or federal, person, partnership, firm, corporation and recognized agents thereof owning or having legal control to the surface rights of the land upon which the woody material is located and having legal authority to issue permits or enter into agreements for the disposal thereof;

C. "commercial forest" means forest land which is producing or capable of producing crops of industrial wood. This includes areas suitable for management to grow crops of industrial wood of a site quality capable of producing in excess of twenty cubic feet per acre of annual growth; and

D. "prevention" involves the manpower, equipment and training and the public programs designed to reduce the potential of accidental or malicious fire starts.

History: 1978 Comp., 68-2-23, enacted by Laws 1979, ch. 395, 8.



Section 68-2-24 - Forest land policy.

68-2-24. Forest land policy.

Recognizing that the forest makes a vital contribution to New Mexico by providing wood products, jobs, grazing, quality water, wildlife habitat, young trees, taxes and other economic benefits, it is hereby declared to be the public policy of the state to adopt forest practices that maintain and enhance such benefits and such resources, and to recognize varying forest resources by employing silvicultural planning including fire prevention which provides for the removal of trees in a manner that provides reasonable assurance for the natural or artificial regeneration of commercial trees species; provided, however, nothing in this section shall be in conflict with any law now in force.

History: 1978 Comp., 68-2-24, enacted by Laws 1979, ch. 395, 9.



Section 68-2-25 - Forest owner assistance.

68-2-25. Forest owner assistance.

Upon the request of any landowner, the state forester shall advise and encourage the use of good management practices through an educational program and by providing technical forestry assistance to any landowner for specific sites prior to and during harvesting activities.

History: 1978 Comp., 68-2-25, enacted by Laws 1979, ch. 395, 10.



Section 68-2-26 - Enforcement; Forest Conservation Act.

68-2-26. Enforcement; Forest Conservation Act.

Any officer of the law, forestry agent, forest ranger, forest patrolman or conservation officer enforcing the provisions of the Forest Conservation Act [68-2-1 through 68-2-25 NMSA 1978] may:

A. stop any vehicle or means of conveyance containing any woody material for the purpose of making an inspection and investigation;

B. inspect the woody material in any vehicle or other means of conveyance, including common carrier; and

C. seize and hold any woody material cut, removed, piled, transported or offered for sale in violation of this section. Upon determination by the appropriate court that a section of the Forest Conservation Act has been violated, the forestry division shall sell the woody material and all money collected is to be deposited into the forest land protection revolving fund. [; and]

D. seize and hold any property used in violation of this section and, upon determination of the appropriate court that a section of the Forest Conservation Act has been violated, keep or dispose of the property upon order of the district court. All money collected, if any, shall be deposited into the forest land protection revolving fund.

History: 1978 Comp., 68-2-26, enacted by Laws 1987, ch. 143, 4.



Section 68-2-27 - Using false information to comply with the Forest Conservation Act.

68-2-27. Using false information to comply with the Forest Conservation Act.

It is unlawful for any person to use false information or documentation to obtain any permit, license or other benefit under the Forest Conservation Act [68-2-1 through 68-2-25 NMSA 1978]. Any person who is found guilty of violating the provisions of this section shall be sentenced according to Section 68-2-17 NMSA 1978.

History: 1978 Comp., 68-2-27, enacted by Laws 1987, ch. 143, 5.



Section 68-2-28 - Forest land protection revolving fund created.

68-2-28. Forest land protection revolving fund created.

There is created in the state treasury a revolving fund to be known as the "forest land protection revolving fund". The forest land protection revolving fund shall consist of all receipts as provided by Section 68-2-26 NMSA 1978 and from revenue received by the forestry division of the energy, minerals and natural resources department from the federal government or other state agencies and other sources for conducting forest and watershed management projects. Subject to legislative appropriation, expenditures may be made from the forest land protection revolving fund upon vouchers signed by the state forester and warrants issued by the secretary of finance and administration for the administration and enforcement of the Forest Conservation Act [68-2-1 through 68-2-25 NMSA 1978] and to administer forest and watershed management projects, including acquisition of tools and equipment and expenses incurred by the forestry division in planning and supervising forest and watershed management projects. Money in the forest land protection revolving fund shall not revert to the general fund.

History: 1978 Comp., 68-2-28, enacted by Laws 1987, ch. 143, 6; 1996, ch. 74, 1; 2016, ch. 65, 1.



Section 68-2-29 - Short title.

68-2-29. Short title.

Sections 1 through 5 [68-2-29 through 68-2-33 NMSA 1978] of this act may be cited as the "New Mexico Forest Re-Leaf Act".

History: Laws 1990, ch. 96, 1.



Section 68-2-30 - Findings and purpose of act.

68-2-30. Findings and purpose of act.

A. The legislature finds that the health and safety of our increasingly fragile environment is threatened daily by increased emissions of carbon dioxide. These emissions deplete the stratospheric ozone and cause dangerous greenhouse and global warming effects. Trees naturally synthesize carbon dioxide into oxygen as a byproduct of photosynthesis and thereby reduce the harmful environmental effects caused by carbon dioxide.

B. Trees protect and promote soil, energy and water conservation and generally enhance the state's environment.

C. The purpose of the New Mexico Forest Re-Leaf Act [68-2-29 through 68-2-33 NMSA 1978] is to help protect the environment and to improve the quality of life by encouraging and arranging for the planting of trees throughout the state by children, students, parents, schools, civic and community groups and all residents of New Mexico.

History: Laws 1990, ch. 96, 2.



Section 68-2-31 - Definitions.

68-2-31. Definition[s].

As used in the New Mexico Forest Re-Leaf Act [68-2-29 through 68-2-33 NMSA 1978]:

A. "division" means the forestry division of the energy, minerals and natural resources department; and

B. "tree" means any living single-stemmed or multi-stemmed woody material.

History: Laws 1990, ch. 96, 3; 1993, ch. 76, 1.



Section 68-2-32 - Tree plantings; promotions and programs; duties of the division and the state forester; authorizing regulations; tree planting program applications.

68-2-32. Tree plantings; promotions and programs; duties of the division and the state forester; authorizing regulations; tree planting program applications.

A. The division shall promote the importance of planting trees for soil, energy and water conservation, to enhance the state's beauty and generally to protect and improve the quality of the environment. The division shall attempt, through the promotion of tree planting campaigns and other efforts, including public education, to grant or sell trees to individuals and groups to provide for effective planting of trees throughout the state.

B. To promote tree planting, the division shall implement, in harmony, the New Mexico Forest Re-Leaf Act [68-2-29 through 68-2-33 NMSA 1978] and the conservation planting revolving fund provided for in Section 68-2-21 NMSA 1978. The division is authorized to adopt regulations necessary or appropriate to administer and achieve the purposes of the New Mexico Forest Re-Leaf Act and the conservation planting revolving fund.

C. Persons may apply to the division, on forms and in accordance with rules and procedures the division may adopt, for grants or purchases of trees to plant in the state. The division shall encourage applications from schools and universities, environmental education programs and civic and community groups. Each application shall indicate whether any applicable local soil and water conservation district has reviewed and approved the application.

D. Applications to receive and plant trees shall be granted or denied by the division in accordance with criteria the division shall establish. In granting applications, the division shall ensure that no less than twenty percent of the balance of the conservation planting revolving fund shall be granted free to groups or individuals in any fiscal year for the purpose of planting trees.

History: Laws 1990, ch. 96, 4; 1993, ch. 76, 2.



Section 68-2-33 - Tree planting advisory committee created; purpose of committee; composition.

68-2-33. Tree planting advisory committee created; purpose of committee; composition.

A. The state forester shall appoint a tree planting advisory committee. The committee shall meet at least twice a year to review the division's tree planting programs. The committee shall seek public input on the division's programs and may recommend to the division and the state forester how best to achieve the purposes of the New Mexico Forest Re-Leaf Act [68-2-29 through 68-2-33 NMSA 1978] and the conservation planting revolving fund.

B. The committee shall include at least one member from the soil and water conservation commission, one member from the state association of soil and water conservation districts, two members from nonprofit environmental organizations dedicated primarily to protecting the environment and two members from the New Mexico association of nursery industries. Other committee members may include representatives from the state department of public education, state universities, the commission on higher education, the local government division of the department of finance and administration and other persons whom the state forester determines will assist the committee in performing its functions.

C. A majority of the members of the committee constitutes a quorum for the transaction of business. The committee shall elect a chairman from among its membership.

D. Staff for the committee shall be provided by the division.

History: Laws 1990, ch. 96, 5.



Section 68-2-34 - Fire planning task force; duties.

68-2-34. Fire planning task force; duties.

A. The "fire planning task force" is created. The task force shall consist of twelve members as follows:

(1) the state fire marshal;

(2) the director of the local government division of the department of finance and administration;

(3) a representative of the commissioner of public lands;

(4) a representative of the federal bureau of land management on behalf of the United States department of the interior, appointed by the governor after consulting with the department of the interior;

(5) a representative of the United States forest service, appointed by the governor, after consulting with the forest service;

(6) a member of a local fire department, appointed by the governor;

(7) a member of a volunteer fire department;

(8) a representative of the New Mexico association of counties;

(9) a representative of the New Mexico municipal league;

(10) the director of the construction industries division of the regulation and licensing department;

(11) the state forester; and

(12) a representative of an Indian nation, tribe or pueblo, appointed by the governor.

B. The chair of the task force shall be elected by the task force. The task force shall meet at the call of the chair.

C. The public members of the task force shall receive per diem and mileage pursuant to the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978].

D. The forestry division of the energy, minerals and natural resources department, with assistance from the department of finance and administration, shall provide staff for the task force.

E. The task force shall:

(1) identify those areas within the state that, because of the interface between forests and urban buildings, are the most vulnerable to danger from forest fires;

(2) develop standards for building codes and ordinances that will reduce the threat of forest fires. In developing the standards, the task force shall:

(a) recognize the distinction between altering existing situations and establishing standards for new construction;

(b) consider the benefits of thinning overgrown forests, conducting controlled burns, clearing spaces around homes and other structures, using noncombustible roofing materials and double-pane windows and taking other fire suppression or prevention measures;

(c) consider the impact of fire mitigation measures on wildlife; and

(d) solicit comments from affected landowners, land users and local governments;

(3) work with communities in the affected areas in adopting and implementing the building codes and ordinances; and

(4) report its progress and any recommendations for legislation to the governor and the legislature by December 15 of each year.

History: Laws 2003, ch. 115, 1; 2003, ch. 303, 1.






Article 3 - Interstate Compact for the Prevention and Control of Forest Fires

Section 68-3-1 - Interstate Compact for the Prevention and Control of Forest Fires.

68-3-1. Interstate Compact for the Prevention and Control of Forest Fires.

The Interstate Compact for the Prevention and Control of Forest Fires is enacted into law, and New Mexico hereby enters into the compact as a member state with all other jurisdictions legally joining therein in the form substantially as follows:

INTERSTATE COMPACT FOR THE PREVENTION AND CONTROL

OF FOREST FIRES

ARTICLE I

Purpose

The purpose of this compact is to promote effective prevention and control of forest fires in the great plains region of the United States by the maintenance of adequate forest firefighting services by the member states, and providing for reciprocal aid in fighting forest fires among the compacting states of the region, including South Dakota, North Dakota, Wyoming, Colorado and any adjoining state of a current member state.

ARTICLE II

Operative Date

This compact is operative immediately as to those states ratifying it if any two or more of the member states have ratified it.

ARTICLE III

State Compact Administrator; Forest Fire Plan

(a) In each state, the state forester or officer holding the equivalent position who is responsible for forest fire control may act as compact administrator for that state, consult with like officials of the other member states and implement cooperation between the states in forest fire prevention and control. The compact administrators of the member states may organize to coordinate the services of the member states and provide administrative integration in carrying out the purposes of this compact.

(b) Each member state may formulate and put in effect a forest fire plan for that state.

ARTICLE IV

Aid to Other Member States

If the state forest fire control agency of a member state requests aid from the state forest fire control agency of another state in combating, controlling or preventing forest fires, the state forest fire control agency of that state may render all possible aid to the requesting agency, consonant with the maintenance of protection at home.

ARTICLE V

Claims and Reimbursement

(a) Any member state rendering outside aid pursuant to this compact shall be reimbursed by the member state receiving the aid for any loss or damage to, or expense incurred in the operation of, any equipment used in answering a request for aid, and for the cost of all materials, transportation, wages, salaries and maintenance of employees and equipment incurred in connection with the request. However, nothing in this compact prevents any assisting member state from assuming the loss, damage, expense or other cost, from loaning the equipment or from donating the services to the receiving member state without charge or cost.

(b) Each member state shall assure that workers compensation benefits in conformity with the minimum legal requirements of the state are available to all employees and contract firefighters sent to a requesting state pursuant to this compact.

(c) For the purposes of this compact, the term "employee" includes any volunteer or auxiliary legally included within the forest firefighting forces of the aiding state under the laws of the aiding state.

(d) The compact administrators may formulate procedures for claims and reimbursement under the provisions of this article in accordance with the laws of the member state.

ARTICLE VI

Effect of Compact on Existing Statutes; Duties

(a) Ratification of this compact does not affect any existing statute so as to authorize or permit curtailment or diminution of the forest firefighting forces, equipment, services or facilities of any member state.

(b) Nothing in this compact authorizes or permits any member state to curtail or diminish its firefighting forces, equipment, services or facilities. Each member state shall maintain adequate forest firefighting forces and equipment to meet the demands for forest fire protection within its borders in the same manner and to the same extent as if the compact were not operative.

(c) Nothing in this compact limits or restricts the powers of any state ratifying the compact to provide for the prevention, control and extinguishment of forest fires, or to prohibit the enactment or enforcement of state laws, rules or regulations intended to aid in the prevention, control and extinguishment of forest fires in the state.

(d) Nothing in this compact affects any existing or future cooperative relationship or arrangement between the United States forest service and a member state or states.

ARTICLE VII

Representatives of the United States Forest Service

Representatives of the United States forest service may attend meetings of the compact administrators.

ARTICLE VIII

Operation of Articles IV and V

The provisions of Articles IV and V of this compact that relate to reciprocal aid in combating, controlling or preventing forest fires are operative as between any state party to this compact and any other state which is party to this compact in another region if the legislature of the other state has given its assent to the mutual aid provisions of this compact.

ARTICLE IX

Withdrawal from Compact

This compact shall continue in force and remain binding on each state ratifying it until the legislature or the governor of the state takes action to withdraw from the compact. Such action is not effective until six months after notice of the withdrawal has been sent by the chief executive of the state desiring to withdraw to the chief executive of all states then party to the compact.

History: Laws 2016, ch. 66, 1.









Chapter 69 - Mines

Article 1 - Creation of Bureaus Relating to Geology and Mines

Section 69-1-1 - Bureau of geology and mineral resources; creation; director.

69-1-1. Bureau of geology and mineral resources; creation; director.

A. There is established a "bureau of geology and mineral resources" of the state that is a division of the New Mexico institute of mining and technology and under the direction of its board of regents. The board shall appoint, as a director, a suitable person to be known as the director of the bureau of geology and mineral resources and, upon his nomination, such assistants and employees as the board deems necessary. The board may also determine the compensation of all persons employed by the bureau of geology and mineral resources, including the director, and may remove them in accordance with established personnel procedures.

B. The director of the bureau of geology and mineral resources shall be known as the state geologist.

History: Laws 1927, ch. 115, 1; C.S. 1929, 88-501; 1941 Comp., 67-101; 1953 Comp., 63-1-1; Laws 1989, ch. 17, 1; 2001, ch. 246, 3.



Section 69-1-2 - Purposes and functions.

69-1-2. Purposes and functions.

The objects and duties of the bureau of geology and mineral resources are as follows:

A. to collect, compile and publish information relative to New Mexico, geology, mining, milling, metallurgy and oil and natural gas and the refining thereof;

B. to collect typical geological and mineral specimens and samples of products; to collect photographs, models and drawings related to mines, mills, smelters, oil wells, natural gas wells and the refineries of oil and natural gas in New Mexico;

C. to collect a library and bibliography of literature pertaining to the progress of geology, hydrogeology, mining, milling, smelting and oil and natural gas production and refining in New Mexico;

D. to map and study the geological formations of the state with special reference to their economic mineral resources, both metallic and nonmetallic, and to their location and physical and chemical characteristics pertinent to ground water resources;

E. to examine the topography and physical features of the state with reference to their practical bearing upon the citizens of New Mexico, as well as potential risks to them, including geologic hazards such as landslides, soil instabilities, earthquakes and volcanic eruptions;

F. to study the mining, milling, smelting operations and oil and natural gas production and the refining of the same carried on in the state with special reference to their improvement;

G. to prepare and publish bulletins and reports with the necessary illustrations and maps, which shall embrace both a general and detailed description of the natural resources and geology, mines, mineral deposits, both metallic and nonmetallic, ground water resources, oil wells, natural gas wells, smelters, mills, oil refineries and natural gas refineries;

H. to make qualitative and quantitative examinations of rocks and mineral samples and specimens;

I. to assist in the education of miners, industries and the general public through lectures, publications and other means of information dissemination;

J. to consider such other scientific and economic problems and questions as in the judgment of the board of regents of New Mexico institute of mining and technology shall be deemed of value to the people of the state;

K. to communicate special information on New Mexico geology, ground water hydrology, mining, both metallic and nonmetallic, oil and natural gas and to serve as a bureau of exchange and information on the mineral, oil and natural gas and ground water resources of New Mexico;

L. to cooperate with other universities in New Mexico, the state mine inspector, the state engineer and other departments of state government as may be mutually beneficial and to cooperate with the United States geological survey and with other federal agencies in accordance with the regulations of those institutions;

M. to coordinate with the mining and minerals division and the secretary of energy, minerals and natural resources in the formulation of overall policy in the area of mining and minerals;

N. to assist the secretary of energy, minerals and natural resources with those projects that come within the expertise and jurisdiction of the bureau of geology and mineral resources; and

O. to assist the state engineer in refining understanding of the stratigraphy, structure and aquifer characteristics of geological formations in ground water basins.

History: Laws 1927, ch. 115, 2; C.S. 1929, 88-502; 1941 Comp., 67-102; 1953 Comp., 63-1-2; Laws 1977, ch. 255, 17; 1987, ch. 234, 47; 2001, ch. 246, 4.



Section 69-1-6 - State mine inspector duties; status.

69-1-6. State mine inspector duties; status.

A. The state mine inspector is assigned to the New Mexico institute of mining and technology.

B. The board of regents of the New Mexico institute of mining and technology and the mining safety board may recommend the names of qualified individuals to the governor for appointment as the state mine inspector.

C. In addition to those duties assigned to the state mine inspector by the board of regents of the New Mexico institute of mining and technology, by the mining safety board and by statute, the state mine inspector shall cooperate with the director of the mining and minerals division of the energy, minerals and natural resources department to assist the director in the performance of the director's duties.

History: 1978 Comp., 69-1-6, enacted by Laws 1979, ch. 68, 3; 1987, ch. 234, 48; 1989, ch. 193, 1; 2007, ch. 301, 1; 2007, ch. 302, 1.






Article 2 - Other Functions of the Bureau of Geology and Mineral Resources

Section 69-2-1 - Annual reports of progress and condition.

69-2-1. Annual reports of progress and condition.

A. The board of regents of the New Mexico institute of mining and technology shall prepare an annual report showing the progress and condition of the bureau of geology and mineral resources, together with such other information as it deems necessary or useful or as the board may require.

B. The board of regents of the New Mexico institute of mining and technology shall provide the secretary of energy, minerals and natural resources with a copy of the annual report.

History: Laws 1927, ch. 115, 3; C.S. 1929, 88-503; 1941 Comp., 67-103; 1953 Comp., 63-1-3; Laws 1977, ch. 255, 18; 1987, ch. 234, 49; 2001, ch. 246, 5.



Section 69-2-2 - Publication of mining laws and regulations.

69-2-2. Publication of mining laws and regulations.

The board may, in its discretion, cause to be prepared and published a compilation of the mining laws and regulations of the state and is authorized to update and reprint the same at such intervals as it deems advisable to reflect any substantial changes in the law or regulations. The book shall be sold at such price as the board may determine.

History: 1953 Comp., 63-1-3.1, enacted by Laws 1967, ch. 171, 1.



Section 69-2-3 - Bureau reports; printing and sale.

69-2-3. Bureau reports; printing and sale.

The regular and special reports of the bureau of geology and mineral resources shall be printed as the board of regents of the New Mexico institute of mining and technology may direct, and the reports may be distributed or sold by the board as the interests of the state or science may demand. The money now in the possession of the bureau that has been obtained and that is hereafter obtained from the sale of the reports shall be used in such manner as the board may direct.

History: Laws 1927, ch. 115, 4; C.S. 1929, 88-504; Laws 1935, ch. 19, 1; 1941 Comp., 67-104; 1953 Comp., 63-1-4; 2001, ch. 246, 6.



Section 69-2-4 - Materials distributed to educational institutions.

69-2-4. [Materials distributed to educational institutions.]

All materials collected after having served the purpose of the bureau shall be distributed by the board to such educational institutions of the state as the board may direct.

History: Laws 1927, ch. 115, 5; C.S. 1929, 88-505; 1941 Comp., 67-105; 1953 Comp., 63-1-5.



Section 69-2-5 - Funds for maintenance of bureau.

69-2-5. [Funds for maintenance of bureau.]

The board may use of the funds appropriated for the maintenance of the New Mexico school of mines [New Mexico institute of mining and technology] such sums as may be necessary for the maintenance of the bureau hereby created, not to exceed, however, such sums as may be appropriated for the New Mexico school of mines [New Mexico institute of mining and technology] from the fund provided by Section 35 of Senate Bill No. 2775 United States congress. (Public - No. 146 - 66th congress.)

History: Laws 1927, ch. 115, 6; C.S. 1929, 88-506; 1941 Comp., 67-106; 1953 Comp., 63-1-6.



Section 69-2-6 - Appropriation; cooperative survey.

69-2-6. Appropriation; cooperative survey.

There is appropriated for the bureau of geology and mineral resources twenty thousand dollars ($20,000) annually of the money received by the state from the mineral leasing land act fund, pursuant to Title 30 U.S.C., Section 191. The money appropriated hereunder shall be used to pay the expenses incurred in matching federal funds in connection with a cooperative geologic and ground water survey of the state.

History: Laws 1947, ch. 218, 1; 1941 Comp., 67-107; 1953 Comp., 63-1-7; 2001, ch. 246, 7.



Section 69-2-7 - Geothermal energy source; reports.

69-2-7. Geothermal energy source; reports.

A. Any person drilling a hole on state lands to a depth of ten feet or more who encounters or whose drill cuts into a geothermal energy source of one hundred degrees centigrade or more shall, within ninety days from the date of the penetration, report in writing to the director the depth, location and nature of the geothermal energy source.

B. As used in this section:

(1) "geothermal energy" means the natural heat of the earth or the energy, in whatever form, below the surface of the earth present in, resulting from or created by or that may be extracted from, this natural heat;

(2) "state lands" includes all land owned by the state, all land owned by school districts, beds of navigable rivers and lakes, submerged lands and lands in which mineral rights or geothermal resources have been reserved to the state; and

(3) "director" means the director of the bureau of geology and mineral resources.

History: 1953 Comp., 63-1-8, enacted by Laws 1967, ch. 143, 1; 2001, ch. 246, 8.






Article 3 - Mining Locations and Operations

Section 69-3-1 - Mining claim location and posting notice.

69-3-1. Mining claim location and posting notice.

A. Any person or persons desiring to locate a mining claim upon a vein or lode of quartz or other rock in place bearing gold, silver, cinnabar, lead, tin, copper or other valuable deposit must distinctly mark the location on the ground by four substantial posts or monuments, one at each corner of the claim, so that its boundaries may be readily traced, and post in some conspicuous place on such location, a notice in writing stating thereon the name or names of the locator or locators and his or their intention to locate the mining claim, giving a description thereof by reference to some natural object or permanent monument as will identify the claim.

B. The locator shall, at the time of making location of any placer mining claim, cause a notice of the location to be placed at a designated corner of the claim so located, stating the name of the claim, the purpose and the kind of material for which the claim is located, the name of the person locating same, and, if located upon surveyed lands, the notice shall contain a description of the claim by its legal subdivision. If upon unsurveyed lands, the notice shall contain a description of the claim by metes and bounds, with reference to some known object or monument. And whether upon surveyed or unsurveyed lands, each corner of the claim shall be marked by a post at least four feet high, securely set in the ground, or by a substantial stone monument.

C. The date of posting of written notice on the location pursuant to Subsection A or B of this section is deemed to be the date of location. Within ninety days after the date of location, the locator of a lode or placer claim shall file for record in the office of the clerk of the county in which the claim is located, a written notice of location for the claim containing:

(1) the name of the claim;

(2) the name and current mailing address of the owner of the claim;

(3) an identification of the claim as either lode or placer;

(4) the date of location;

(5) a description reciting, to the extent possible, the section in which the claim is located and the approximate location of all or any part of the claim by quarter section. In addition, there shall be furnished the section, township and range; and

(6) either a topographic map published by the U.S. geological survey or copy of such map on which there shall be depicted the location of the claim, or a narrative or sketch describing the claim with reference by appropriate tie to some topographic, hydrographic or man-made feature. Such map, narrative description or sketch shall set forth the boundaries and positions of the individual claim with such accuracy as will allow the claim to be identified and located on the ground and shall be no larger than eight and one-half inches by fourteen inches. More than one claim may be shown on a single map or described in a single narrative or sketch if they are located in the same general area, so long as the individual claims are clearly identified.

D. Nothing in the requirement for a map or description found in this section shall require the locator or locators of a claim to employ a professional surveyor or engineer.

History: Laws 1876, ch. 38, 1; C.L. 1884, 1566; C.L. 1897, 2286; Code 1915, 3445; C.S. 1929, 88-101; 1941 Comp., 67-201; 1953 Comp., 63-2-1; Laws 1981, ch. 310, 1.



Section 69-3-5 - Penalty.

69-3-5. Penalty.

Any person who shall make or cause the making of a material misrepresentation of fact with the intent to defraud in a notice of claim shall forfeit his right to the claim to which the material misrepresentation relates, is guilty of a misdemeanor, and upon conviction shall be punished by a fine of not more than one thousand dollars ($1,000) nor less than two hundred dollars ($200) or by imprisonment in the county jail for not more than three hundred sixty days nor less than thirty days, or by both fine and imprisonment in the discretion of the court.

History: 1953 Comp., 63-2-3.2, enacted by Laws 1957, ch. 61, 2; 1981, ch. 310, 3.



Section 69-3-6 - Penetration of water stratum by mine discovery or drill hole; plugging; reports; exceptions.

69-3-6. Penetration of water stratum by mine discovery or drill hole; plugging; reports; exceptions.

Any person drilling a mine lode discovery or mine drill hole to a depth of ten feet or more who encounters or whose drill cuts into a water body or water-bearing stratum shall:

A. plug at a horizon and in the manner provided by the rules of the state engineer; and

B. within ninety days from the date of the discovery, report in writing the depth, location and manner of plugging the water body or water-bearing stratum to the state engineer at the state capitol and to the director of the bureau of geology and mineral resources at Socorro, New Mexico.

History: 1953 Comp., 63-2-3.3, enacted by Laws 1957, ch. 108, 1; 1967, ch. 128, 1; 2001, ch. 246, 9.



Section 69-3-7 - Discovery of natural gas or hydrocarbons.

69-3-7. Discovery of natural gas or hydrocarbons.

Any person drilling a mine lode discovery or mine drill hole to a depth of ten feet or more, who shall encounter natural gas or hydrocarbons in any form shall within ten days from the date of encountering natural gas or hydrocarbons report in writing to the state oil conservation commission the depth and location of the natural gas or hydrocarbons and thereafter within a reasonable time shall plug in accordance with the rules and regulations of the New Mexico oil conservation commission.

History: 1953 Comp., 63-2-3.4, enacted by Laws 1957, ch. 108, 2.



Section 69-3-8 - Exceptions.

69-3-8. [Exceptions.]

The provisions of this act [69-3-6 to 69-3-9 NMSA 1978] shall not include or be applicable to seismic, core or other exploratory holes or wells drilled in search of, or for the production of, natural gas or hydrocarbons in any form.

History: 1953 Comp., 63-2-3.5, enacted by Laws 1957, ch. 108, 3.



Section 69-3-9 - Penalty.

69-3-9. Penalty.

Any person who fails or refuses to make any report required by this act [69-3-6 to 69-3-9 NMSA 1978] or who knowingly makes a false report of any information required by this act is guilty of a misdemeanor, and upon conviction, shall be punished by a fine of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000).

History: 1953 Comp., 63-2-3.6, enacted by Laws 1957, ch. 108, 4.



Section 69-3-10 - Boundary posts.

69-3-10. [Boundary posts.]

The surface boundaries of mining claims heerafter [hereafter] located shall be marked by four substantial posts or monuments, one at each corner of such claim, so as to distinctly mark the claim on the ground, so that its boundaries can be readily traced, and shall otherwise conform to Section 69-3-1 NMSA 1978.

History: Laws 1889, ch. 25, 2; 1897, ch. 58, 6; C.L. 1897, 2299; Laws 1899, ch. 57, 1; Code 1915, 3448; C.S. 1929, 88-104; 1941 Comp., 67-204; 1953 Comp., 63-2-4.



Section 69-3-11 - Relocation.

69-3-11. Relocation.

The relocation of any mining ground, which is subject to relocation, shall be made in the same way as an original location is required by law to be made.

History: Laws 1889, ch. 25, 3; C.L. 1897, 2300; Code 1915, 3449; C.S. 1929, 88-105; 1941 Comp., 67-205; 1953 Comp., 63-2-5; Laws 1981, ch. 310, 4.



Section 69-3-12 - Amended and additional location notices.

69-3-12. Amended and additional location notices.

A. If at any time the owner of any mining claim heretofore or hereafter located, or his assigns, shall apprehend that the original notice of location is defective, erroneous or the requirement of law has not been complied with before filing, or shall be desirous of changing his surface boundaries or to take in any part of an overlapping claim which has been abandoned, such owner may file in the office where notices of location are by law required to be filed, an amended or additional notice of location, subject to the provisions of this article. Provided, that such additional or amended notice of location does not interfere with the existing right of others at the time of filing such notice; and no such amended or additional location, or record thereof, shall, by itself, preclude the claimant or his assigns from proving any such title as they may have held under the previous location.

B. The owner of an unpatented lode or placer claim existing on June 20, 1981 may file with the county clerk's office in the county in which the mining claim is located, a written notice of location containing the information required by Subsection C of Section 69-3-1 NMSA 1978 or a map conforming to the requirements of Paragraph (6) of Subsection C of Section 69-3-1 NMSA 1978. Such notice shall also recite the book and page of the recording of the original location notice and any additional or amended location notices, and such map shall state the name of the owner of the claims and the claim names for the claims referenced on the map.

History: Laws 1889, ch. 25, 4; C.L. 1897, 2301; Code 1915, 3450; C.S. 1929, 88-106; 1941 Comp., 67-206; 1953 Comp., 63-2-6; Laws 1981, ch. 310, 5.



Section 69-3-12.1 - Annual labor and annual filings.

69-3-12.1. Annual labor and annual filings.

The owner of an unpatented lode or placer mining claim shall, prior to December 31 of each year following the calendar year in which such claim was located, file for record in the office of the clerk of the county in which the mining claim is located either a notice of intention to hold the mining claim (including but not limited to such notices as are provided by law to be filed when there has been a suspension or deferment of annual assessment work), an affidavit of assessment work performed thereon or for the benefit thereof, (stating, among other facts, that the assessment work was performed before 12:00 noon of September 1 of that calendar year) or a detailed report relating to geological, geophysical or geochemical surveys. An affidavit of assessment work shall set forth the time when such work was done and the amount, character and cost thereof, together with the name of the person who performed such work. The affidavit, when made and filed as herein provided, shall be prima facie evidence of the facts therein stated. The failure to make and file the affidavit as herein provided, shall, in any contest, suit or proceeding touching the title to such claim, place the burden of proof upon the owner of the claim to show that the work has been done according to law.

History: 1978 Comp., 69-3-12.1, enacted by Laws 1981, ch. 310, 6.



Section 69-3-13 - Alteration, removal or destruction of location marks or notice; penalty.

69-3-13. [Alteration, removal or destruction of location marks or notice; penalty.]

Any person who shall take down, remove, alter or destroy any stake, post, monument or notice of location upon any mining claim without the consent of the owner or owners thereof shall be deemed guilty of a misdemeanor, and on conviction, shall be punished by a fine not exceeding one hundred dollars [($100)] or by imprisonment in the county jail not exceeding six months, or by both such fine and imprisonment.

History: Laws 1889, ch. 25, 5; C.L. 1897, 2302; Code 1915, 3451; C.S. 1929, 88-107; 1941 Comp., 67-207; 1953 Comp., 63-2-7.



Section 69-3-14 - Defacing or changing location notice; penalty; correction of errors.

69-3-14. [Defacing or changing location notice; penalty; correction of errors.]

Any person or persons, or the manager, officer, agent or employe [employee] of any person, firm, corporation or association, who shall in any manner alter, deface or change the location notice of any mining claim in this state, located under the laws of the United States and of this state, or any local regulations in force in the district wherein such claim is situated, thereby in any manner affecting the rights of any person, firm or corporation, to such claim or location, or the land covered thereby, shall be deemed guilty of a misdemeanor, and upon conviction thereof before any court of competent jurisdiction, shall be fined in a sum not less than one hundred dollars [($100)], nor more than five hundred dollars [($500)], or imprisoned in the county jail for not less than sixty days, nor more than one year, or by both such fine and imprisonment, in the discretion of the court trying the case. Nothing herein contained shall affect the rights of such locator or locators, and his or their assigns, to correct errors in such notice and file amended location notices as provided in Section 69-3-12 NMSA 1978, and the laws of the United States: provided, such change shall not affect or change the date of such location notice, or affect the rights of any other person.

History: Laws 1897, ch. 58, 3; C.L. 1897, 2311; Code 1915, 3452; C.S. 1929, 88-108; 1941 Comp., 67-208; 1953 Comp., 63-2-8.



Section 69-3-18 - Abandonment of mining claims; methods; encumbered claims.

69-3-18. [Abandonment of mining claims; methods; encumbered claims.]

In addition to the provision of law now in force in respect to the abandonment of mining claims, they may be abandoned in the following manner: the owner or owners of any mining claim, wishing to abandon the same, may sign and acknowledge in the same manner provided by law for the acknowledgment of deeds, and file for record in the office of the county clerk, a certificate describing the same, stating when and by whom located, the name of the claim, the book and page where the notice of location of such claim is recorded; that he or they give up and abandon such claim, and that the same is open and subject to relocation. Upon the filing of such certificate, the mining claim therein described shall be considered abandoned and open to relocation as if the same had never been located, and the owner or owners thereof forever estopped from claiming any right or interest therein under the location mentioned in said certificate; provided, that this provision for abandonment shall not apply to any claim or location upon which any mortgage, lien or other encumbrance exists.

History: Laws 1889, ch. 25, 6; C.L. 1897, 2303; Code 1915, 3458; C.S. 1929, 88-114; 1941 Comp., 67-212; 1953 Comp., 63-2-12.



Section 69-3-22 - Size of placer mining claims.

69-3-22. [Size of placer mining claims.]

The size of the claim or claims to be located under Sections 69-3-19 to 69-3-21 NMSA 1978 [repealed], and the amount of annual assessment work to be done thereon in order to hold possession of and secure patent to the same shall be the same as provided by Revised Statutes of the United States.

History: Laws 1909, ch. 65, 4; Code 1915, 3462; C.S. 1929, 88-118; 1941 Comp., 67-216; 1953 Comp., 63-2-16.



Section 69-3-23 - Regulations by private landowners as to mining locations; recording; amending.

69-3-23. [Regulations by private landowners as to mining locations; recording; amending.]

The owner or owners of lands within this state, the title to which has been vested by letters patent from the United States government, may make and file in the office of the county clerk of the county in which such lands are situated, such rules and regulations, not inconsistent with the laws of the United States and of this state, as they may see fit, governing the location and acquisition of mining claims thereon, which rules and regulations when so filed shall be binding upon all parties, and a copy thereof duly certified by the county clerk shall be received and admitted as evidence in any suit or proceedings relating to such mining claims; such rules and regulations may be changed and supplemented from time to time by other rules and regulations filed in like manner, providing that such change shall not affect rights acquired prior thereto.

History: Laws 1897, ch. 58, 7; C.L. 1897, 2314; Code 1915, 3514; C.S. 1929, 88-701; 1941 Comp., 67-217; 1953 Comp., 63-2-17.



Section 69-3-24 - No trespassing notices.

69-3-24. [No trespassing notices.]

Whenever the owner or lessee of any mining property in the state of New Mexico shall desire to operate the same and to prevent trespassers from entering thereon, such owner or lessees [lessee] may post notices in English and Spanish in at least three public places upon said premises, warning all persons from entering upon said property without permission of the owner or lessee or his or their authorized agent or superintendent, which notices shall describe the boundaries of said property.

History: Laws 1905, ch. 28, 1; Code 1915, 3516; C.S. 1929, 88-703; 1941 Comp., 67-218; 1953 Comp., 63-2-18.



Section 69-3-25 - Penalty for trespass; exceptions.

69-3-25. [Penalty for trespass; exceptions.]

After the posting of such notices, it shall be unlawful for any person to enter upon said premises without such permission, and any person violating the provisions of the proceding [preceding] section [69-3-24 NMSA 1978] shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished by fine not exceeding fifty dollars [($50.00)] or imprisonment in the county jail for a period not exceeding thirty days, or both such fine and imprisonment, in the discretion of the court: provided, that this section shall not apply to any person or persons entering said premises in good faith for the purpose of ascertaining whether assessment work has been done, or for the purpose of making a location on government land.

History: Laws 1905, ch. 28, 2; Code 1915, 3517; C.S. 1929, 88-704; 1941 Comp., 67-219; 1953 Comp., 63-2-19.



Section 69-3-26 - Trespass against person rightfully in possession.

69-3-26. [Trespass against person rightfully in possession.]

When any person, firm or corporation shall be lawfully and peaceably in possession of any mining claim in this state and shall have complied with all the requirements of law and regulations in force in the district in which said mining claim is situated, such persons, firm or corporation shall be deemed to be the rightful possessor of such mining claim and of the land included therein; and any person or the officer, agent or employe [employee] of any corporation who shall by force, intimidation, fraud or stealth, or in the temporary absence of the rightful possessor, enter upon such mining claim with intent to hold the same, or any part thereof, against the rightful possessor shall be considered a trespasser, and the judge of the district court for the district in which such claim is situated shall, upon the proper showing of such facts made by affidavit or by oral testimony upon a hearing ordered for that purpose, and upon the filing with the clerk of said district court of a good and sufficient bond, grant an order to show cause why a writ of injunction should not issue, enjoining and restraining such trespasser, his servants, agents and employes [employees] and any person associated with him, from in any manner interfering with the rightful possessor in the possession of such claim until the final disposition of such cause.

History: Laws 1897, ch. 58, 5; C.L. 1897, 2313; Code 1915, 3475; C.S. 1929, 88-213; 1941 Comp., 67-220; 1953 Comp., 63-2-20.



Section 69-3-27 - Trespass by livestock; liability of owner.

69-3-27. [Trespass by livestock; liability of owner.]

The owner of any livestock in this state shall not be liable to the owner or his agent or [of] any mining or mineral claim or millsite for damages done by way of trespass upon the same by said livestock other than for actual damage done to buildings, tents, mining supplies or other personal property situated thereon: provided, that nothing in this section shall be construed as abridging or curtailing any of the existing rights of any such owner whenever any such mining or mineral claim or millsite may be used by the owners thereof, his tenant or lessee, as a livestock ranch.

History: Laws 1889, ch. 105, 1; C.L. 1897, 2327; Code 1915, 3515; C.S. 1929, 88-702; 1941 Comp., 67-221; 1953 Comp., 63-2-21.



Section 69-3-28 - Termination of lease; thirty days' notice.

69-3-28. [Termination of lease; thirty days' notice.]

Hereafter any lease upon any mine, or portion of a mine, not given in writing, for a specified time, shall not be terminated until after notice of the date of such termination, given by the lessor to the lessee, not less than thirty days prior to such date of termination.

History: Laws 1891, ch. 73, 1; C.L. 1897, 2358; Code 1915, 3519; C.S. 1929, 88-706; 1941 Comp., 67-222; 1953 Comp., 63-2-22.



Section 69-3-29 - Terminating lease without notice; liability in damages; forfeiture of lease.

69-3-29. [Terminating lease without notice; liability in damages; forfeiture of lease.]

The lessor and the mine upon which any lease is terminated without such thirty days' notice, shall be liable to the lessee for all damages resulting from such termination: provided, that nothing in this or the preceding section [69-3-28 NMSA 1978] shall prevent the forfeiture and termination of any such lease without such notice when the lessee is working the leased ground in such manner as to damage the property.

History: Laws 1891, ch. 73, 2; C.L. 1897, 2359; Code 1915, 3520; C.S. 1929, 88-707; 1941 Comp., 67-223; 1953 Comp., 63-2-23.



Section 69-3-30 - Stockholders; right of entry and examination of mines.

69-3-30. [Stockholders; right of entry and examination of mines.]

Any person owning stock in any corporation or company owning or operating mines in this state, shall at any time during the business hours of the day, have the right to enter in and upon any and all mines of such corporation or company, and all underground workings connected therewith for the purpose of examining the same.

History: Laws 1882, ch. 33, 1; C.L. 1884, 1572; C.L. 1897, 2306; Code 1915, 3472; C.S. 1929, 88-210; 1941 Comp., 67-224; 1953 Comp., 63-2-24.



Section 69-3-31 - Denial to stockholders of right of entry; penalty.

69-3-31. [Denial to stockholders of right of entry; penalty.]

Every corporation or company or officer or agent of such corporation or company who shall refuse to allow upon demand, any person owning stock in such corporation or company, to enter such mines, as in the preceding section [69-3-30 NMSA 1978] provided, shall be guilty of a misdemeanor, and the corporation or company shall forfeit and pay to the party injured a penalty of one hundred dollars [($100)] for every such refusal, and all damages resulting therefrom.

History: Laws 1882, ch. 33, 2; C.L. 1884, 1573; C.L. 1897, 2307; Code 1915, 3473; C.S. 1929, 88-211; 1941 Comp., 67-225; 1953 Comp., 63-2-25.



Section 69-3-32 - "Stockholders" defined.

69-3-32. ["Stockholders" defined.]

The words "any person owning stock" as used in the preceding sections [69-3-30, 69-3-31 NMSA 1978] shall be taken and considered to mean stockholders, whose names appear on the stock book of the company as owners of stock, and none others.

History: Laws 1884, ch. 45, 1; C.L. 1884, 1574; C.L. 1897, 2308; Code 1915, 3474; C.S. 1929, 88-212; 1941 Comp., 67-226; 1953 Comp., 63-2-26.






Article 4 - Mining Regulation Law; Definitions



Article 5 - State Inspector of Mines

Section 69-5-7 - Duties; state mine inspector; director of mining and minerals.

69-5-7. Duties; state mine inspector; director of mining and minerals.

A. The state mine inspector shall:

(1) develop and maintain mine safety and health training programs;

(2) upon notification of any explosion or other catastrophic event at a mine in which the lives of mine workers are jeopardized or in which fatalities have occurred, allocate available resources within a twenty-four-hour time period to assist the mine operator in the rescue of persons and the subsequent accident investigation;

(3) upon request from any operator, provide compliance assistance to include on-site audits to any mine or mine operator within the state to aid in the health and safety of mine workers and mine operators;

(4) if a mine is found to be unsafe during an inspection, give written notice that the mine is unsafe to the owner, operator or manager of the mine with an explanation for the notice;

(5) support and maintain a uniform system of mine bell signals and furnish a copy of the signal system to each underground mine operator within the state. Automated hoists shall be exempt from compliance with the bell signal requirements;

(6) implement a program of certifying mine personnel as provided by law; and

(7) make a report to the governor on or before June 1 of each year, which report covers the preceding calendar year and contains a review of the official acts of the inspector.

B. The director of the mining and minerals division of the energy, minerals and natural resources department shall:

(1) cooperate with the state mine inspector to assist the state mine inspector in the performance of the state mine inspector's duties, including providing the state mine inspector with mine registration and other information collected by the department;

(2) provide an annual resources report to the governor that shall include statistics of the number of persons employed in mining, the production and value thereof; and

(3) have right of entry to the mines as may be required to fulfill the director's statutory duties.

History: Laws 1933, ch. 153, 14; 1941 Comp., 67-404; 1941, ch. 28, 1; 1947, ch. 210, 2; 1953, ch. 46, 1; 1953 Comp., 63-4-5; Laws 1963, ch. 229, 1; 1973, ch. 218, 2; 1987, ch. 234, 50; 1989, ch. 193, 2; 2007, ch. 301, 2; 2007, ch. 302, 2.



Section 69-5-9 - Inspections; right of entry; operator's representative.

69-5-9. Inspections; right of entry; operator's representative.

The state mine inspector is given authority at all reasonable times to:

A. enter and inspect any mine in the state in such manner as not to impede or obstruct the workings of the mine; and

B. require that the mine owner, operator or manager at all times furnish means necessary for such entry, inspection, examination and inquiry."

History: Laws 1933, ch. 153, 15; 1941 Comp., 67-405; 1953 Comp., 63-4-7; 2007, ch. 301, 3; 2007, ch. 302, 3.



Section 69-5-10 - Compliance assistance visit record; operator's copy.

69-5-10. Compliance assistance visit record; operator's copy.

The state mine inspector shall make an entry of record in the state mine inspector's office of each compliance assistance visit and shall furnish the operator a copy thereof.

History: Laws 1933, ch. 153, 16; 1941 Comp., 67-406; 1953 Comp., 63-4-8.; 2007, ch. 301, 4; 2007, ch. 302, 4.



Section 69-5-14 - Ordering dangerous conditions in mines removed or removal of workers from danger zones.

69-5-14. Ordering dangerous conditions in mines removed or removal of workers from danger zones.

When any mine or portion of a mine or machine, device, apparatus or equipment pertaining to a mine, in the judgment of the state mine inspector, is in so dangerous a condition from any cause or creates such a hazard as to jeopardize life or health, the state mine inspector shall at once direct the management or operator of the mine to remove the dangerous condition or safeguard the equipment. Should the state mine inspector find during inspection of the mine a dangerous condition existing in the mine that might cause loss of life or serious personal injury to the employees, the state mine inspector has the right to require the operator to immediately withdraw all persons from the dangerous places or from the entire mine. In the event the operator fails or refuses to immediately comply with the requirements or instructions of the state mine inspector, the state mine inspector shall issue an order closing all or any portion of the mine to regular operations and notify a representative of the miners and the mine safety and health administration immediately.

History: Laws 1933, ch. 153, 20; 1941 Comp., 67-410; 1953 Comp., 63-4-12; Laws 1961, ch. 108, 1; 1973, ch. 218, 3; 1989, ch. 193, 3; 2007, ch. 301, 5; 2007, ch. 302, 5.



Section 69-5-16 - Operator's compliance.

69-5-16. Operator's compliance.

The operator of every mine shall observe and comply with all orders, regulations and written notices issued by the state mine inspector or the director of the division of mining and minerals of the energy, minerals and natural resources department in accordance with their respective statutory duties.

History: Laws 1933, ch. 153, 22; 1941 Comp., 67-412; 1953 Comp., 63-4-14; Laws 1989, ch. 193, 4.



Section 69-5-17 - Fatal and serious mine accidents; assistance; investigation; notification; civil penalty.

69-5-17. Fatal and serious mine accidents; assistance; investigation; notification; civil penalty.

A. The state mine inspector shall proceed immediately upon notification to the site of any mine accident causing the loss of life or requiring activation of a mine rescue team and shall assist in the rescue of persons within the mine. The state mine inspector shall participate in the accident investigation with any other federal, state and local agency and company representatives.

B. Whenever an accident occurs in or about a mine or the machinery connected to a mine, the operator of the mine shall give notice within thirty minutes of ascertaining the occurrence of the accident to the mine accident emergency operations center at the statewide telephone number established by the state mine inspector stating the particulars of the accident.

C. Nothing in this section shall be construed to relieve the operator of the mine from any reporting or notification requirement under federal law.

D. As used in this section, "accident" means "accident" as provided in Section 69-8-2 NMSA 1978.

E. The state mine inspector shall impose a civil penalty of up to one hundred thousand dollars ($100,000) on the operator of the mine if it is determined that the operator failed to give immediate notice as required in this section. The inspector may waive imposition of the civil penalty at any time if the inspector finds that the failure to give immediate notice was caused by circumstances outside the control of the operator.

F. The penalties imposed by the state mine inspector for violations of this section shall be derived from criteria-based penalty points. A penalty conversion table developed by the state mine inspector shall serve as a guide for determining penalty assessments.

G. A person who receives a notice of violation that includes a penalty assessment under this section may, within twenty days after receipt of the notice, submit a written petition to the state mine inspector to review the notice. Within sixty days after receipt of the petition, the state mine inspector shall issue a final order upholding, amending or rescinding the notice. Within twenty days after the date of notice of the final order by the state mine inspector, a person who is the subject of the notice may file a written appeal of the order with the mining safety board. The mining safety board shall adopt rules to govern the appeal process.

History: Laws 1933, ch. 153, 23; 1941 Comp., 67-413; 1953 Comp., 63-4-15; Laws 1985, ch. 68, 1; 2006, ch. 102, 2; 2006, ch. 106, 2; 2007, ch. 301, 6; 2007, ch. 302, 6; 2010, ch. 20, 1; 2015, ch. 107, 1.



Section 69-5-22 - Mine accident rapid response system.

69-5-22. Mine accident rapid response system.

A. The state mine inspector shall:

(1) adopt rules requiring each mine operator to prepare an emergency notification plan for its operations and, upon the inspector's approval of the plan, shall retain a copy of each mine operator's emergency notification plan at the emergency operations center; and

(2) establish and maintain the mine accident emergency operations center as the primary state government communications center for dealing with mine accidents that:

(a) provides emergency assistance and response coordination for mine accidents or emergencies; and

(b) is accessible twenty-four hours a day, seven days a week, at a statewide telephone number established and designated by the inspector.

B. Upon receipt of an emergency call regarding an accident, as defined in Section 69-5-17 NMSA 1978, the mine accident emergency operations center shall immediately notify the state mine inspector, who will ensure that the emergency notification plan for the appropriate mine is complied with.

C. In the event of an accident or recovery operation in or about a mine, the state mine inspector may coordinate the assignment of mine rescue teams to assist with needed rescues.

History: Laws 2006, ch. 102, 1 and Laws 2006, ch. 106, 1.



Section 69-5-23 - Attorney general.

69-5-23. Attorney general.

The attorney general shall appoint a counsel as needed to support the enforcement of the state mine inspector's office and the duties of the state mine inspector and the bureau of mine safety.

History: Laws 2007, ch. 301, 7 and Laws 2007, ch. 302, 7.






Article 6 - Penalties and General Provisions Relating to All Mines

Section 69-6-1 - Penalties for violations by operator, official or employee of a mine, mill or smelter; injunctions.

69-6-1. Penalties for violations by operator, official or employee of a mine, mill or smelter; injunctions.

Unless otherwise provided by law, any violation of any provision of Chapter 69 NMSA 1978 by any operator, official, miner or other employee of a mine, mill or smelter is a misdemeanor and shall be punishable by a fine of not more than two hundred dollars ($200) or by imprisonment for three months in the county jail or by both such fine and imprisonment. The district attorney may initiate action in the district court as he deems appropriate to bring about compliance with the statutes, rules, regulations or orders. The district court has jurisdiction to issue temporary or permanent restraining orders, including orders closing all or any portion of a mine to regular operations, or grant other appropriate equitable relief to assure compliance with the provisions of Chapter 69 NMSA 1978 or any applicable rule, regulation or order.

History: Laws 1933, ch. 153, 307; 1941 Comp., 67-2901; 1953 Comp., 63-29-1; Laws 1961, ch. 108, 2; 1989, ch. 193, 5.



Section 69-6-2 - Right of appeal.

69-6-2. Right of appeal.

Every owner, operator or employee of a mine has a right of appeal to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: Laws 1933, ch. 153, 308; 1941 Comp., 67-2902; 1953 Comp., 63-29-2; Laws 1998, ch. 55, 83; 1999, ch. 265, 84.






Article 7 - Ore; Mills and Smelters



Article 8 - Mining Safety

Section 69-8-1 - Short title.

69-8-1. Short title.

Chapter 69, Article 8 NMSA 1978 may be cited as the "Mining Safety Act".

History: 1953 Comp., 63-31-1, enacted by Laws 1961, ch. 136, 1; 2006, ch. 102, 3; 2006, ch. 106, 3.



Section 69-8-2 - Definitions.

69-8-2. Definitions.

As used in the Mining Safety Act:

A. "accident" means:

(1) in the case of a surface mine:

(a) a death of an individual at a mine;

(b) an injury that has a reasonable potential to cause death to an individual at a mine;

(c) an entrapment of an individual that has a reasonable potential to cause death;

(d) an unplanned ignition or explosion of a blasting agent or an explosive;

(e) an unstable condition at an impoundment, refuse pile or culm bank that requires emergency action in order to prevent failure or that causes individuals to evacuate an area or failure of an impoundment, refuse pile or culm bank; or

(f) an event at a mine that causes death or bodily injury to an individual not at the mine at the time the event occurs; or

(2) in the case of an underground mine or the surface areas of an underground mine:

(a) a death of an individual at a mine;

(b) an injury that has a reasonable potential to cause death to an individual at a mine;

(c) an entrapment of an individual that has a reasonable potential to cause death;

(d) an unplanned inundation of a mine by a liquid or gas;

(e) an unplanned ignition or explosion of gas or dust;

(f) an unplanned mine fire in an underground mine that is not extinguished within ten minutes of discovery or an unplanned mine fire within the surface area of an underground mine that is not extinguished within thirty minutes;

(g) an unplanned ignition or explosion of a blasting agent or an explosive;

(h) an unplanned roof fall at or above the anchorage zone in active workings where roof bolts are in use or an unplanned roof or rib fall in active workings that impairs ventilation or impedes passage;

(i) a coal or rock outburst that causes withdrawal of miners or that disrupts regular mining activity for more than one hour;

(j) an unstable condition at an impoundment, refuse pile or culm bank that requires emergency action in order to prevent failure or that causes individuals to evacuate an area or failure of an impoundment, refuse pile or culm bank;

(k) damage to hoisting equipment in a shaft or slope that endangers an individual; or

(l) an event at a mine that causes death or bodily injury to an individual not at the mine at the time the event occurs;

B. "employee" means any person suffered or permitted to work in a mining occupation or pursuit by an employer;

C. "employer" includes any person acting directly or indirectly in the interest of an employer in relation to an employee to a place of employment;

D. "inspector" means the state mine inspector;

E. "mine" means:

(1) an area of land from which minerals are extracted in nonliquid form or, if in liquid form, are extracted with workers underground;

(2) private ways and roads appurtenant to an area described in Paragraph (1) of this subsection; and

(3) lands, excavations, underground passageways, shafts, slopes, tunnels and workings, structures, facilities, equipment, machines, tools or other property, including impoundments, retention dams and tailings ponds, on the surface or underground, used in, to be used in or resulting from, the work of extracting such minerals from their natural deposits in nonliquid form, or if in liquid form, with workers underground, or used in, or to be used in, the milling of such minerals, or the work of preparing coal or other minerals, and includes custom coal preparation facilities;

F. "mining occupations or pursuits" includes mining, smelting and the operation of a mill, ore house or treatment plant in which ore or rock is processed;

G. "operator" means:

(1) any owner, lessee or other person that operates, controls or supervises a coal mine; or

(2) the person, partnership, association or corporation, or subsidiary of a corporation, operating a metal or nonmetal mine and owning the right to do so, including any agent thereof charged with responsibility for the operation of such mine;

H. "person" means an individual, partnership, association, corporation, business trust, receiver, trustee, legal representative or successor to any of the foregoing; and

I. "place of employment" means any place in or about which the employee is suffered or permitted to work.

History: 1953 Comp., 63-31-2, enacted by Laws 1961, ch. 136, 2; 2007, ch. 301, 8; 2007, ch. 302, 8; 2015, ch. 107, 2.



Section 69-8-3 - Mining safety board.

69-8-3. Mining safety board.

A. There is created a "mining safety board", referred to in Chapter 69, Article 8 NMSA 1978 as the "board", consisting of thirteen members. The members of the board shall represent and balance management and non-management employees at coal, metal-nonmetal and sand and gravel operations throughout New Mexico. The members of the board shall be appointed by the governor for terms of six years or until their successors are appointed and qualified. Vacancies shall be filled by appointment for the unexpired term by the governor in the same manner as the original appointments. Members absent for three or more consecutive meetings shall be considered inactive. The chair of the board shall ask the governor's office to appoint a new member to the board if a current member becomes inactive. The inspector and the secretary of energy, minerals and natural resources shall be ex-officio members of the board but shall have no vote.

B. Voting members of the board shall receive compensation pursuant to the Per Diem and Mileage Act [10-8-1 NMSA 1978]. The inspector is authorized and directed to provide the board with such clerical, technical, legal and other assistance as shall be necessary to permit the board to perform its duties as provided in the Mining Safety Act [69-8-1 NMSA 1978].

History: 1953 Comp., 63-31-3, enacted by Laws 1961, ch. 136, 3; 1967, ch. 21, 1; 1971, ch. 62, 1; 1985, ch. 68, 2; 1987, ch. 234, 51; 2001, ch. 246, 10; 2007, ch. 301, 9; 2007, ch. 302, 9.



Section 69-8-4 - Duties of the board; rulemaking.

69-8-4. Duties of the board; rulemaking.

A. The board shall, after public hearing, adopt rules for the protection of the life and safety of employees and to carry out the intent of the Mining Safety Act. The board may appoint a special committee of employers, employees and experts to assist in the development of proposed rules. The inspector may make recommendations to the board as necessary to carry out the intent of the Mining Safety Act.

B. Notice of the subject, time and place of the hearing, the manner in which interested persons may present their views and the method by which copies of the proposed rule may be obtained shall be:

(1) published at least thirty days prior to the hearing date in a newspaper of general circulation in the state and in the New Mexico register, if published; and

(2) mailed at least thirty days prior to the hearing date to all persons that have made a written request to the board or the inspector for advance notice of hearings.

C. The board shall allow all interested persons reasonable opportunity to submit data, views or arguments orally or in writing. The board may designate a hearing officer to take evidence in the hearing. Any person that provides comments shall be given written notice of the action of the board.

D. All rules and regulations shall be filed in accordance with the State Rules Act [14-4-1 NMSA 1978].

History: 1978 Comp., 69-8-4, enacted by Laws 1985, ch. 68, 3; 2007, ch. 301, 10; 2007, ch. 302, 10.



Section 69-8-4.1 - Duties of the board; appeal of certification actions by inspector.

69-8-4.1. Duties of the board; appeal of certification actions by inspector.

A. A person who is the subject of an action of the inspector pursuant to Subsection D of Section 69-14-4 NMSA 1978 may file a written petition for review before the board within twenty days after service of the notice provided in Subsection E of Section 69-14-4 NMSA 1978. Unless a timely petition for review is made, the decision of the inspector shall be final and not subject to judicial review.

B. If a timely petition for review is made, the board shall consider the petition within ninety days after receipt of the petition. The board shall notify the petitioner and the inspector of the date, time and place of the review.

C. The board shall review the record compiled before the inspector and shall allow any party to submit arguments. Prior to the date set for review, if a party shows to the satisfaction of the board that there is good reason to allow additional evidence on an issue being challenged, the board shall allow additional evidence to be taken. Based on the review of the evidence and the arguments of the parties, the board shall sustain, modify or reverse the action of the inspector.

D. The board shall notify the parties of the action taken by the board and the reasons for that action. A person who is adversely affected by a decision of the board pursuant to this section may appeal to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: Laws 2007, ch. 301, 11 and Laws 2007, ch. 302, 11.



Section 69-8-5.1 - Training fees.

69-8-5.1. Training fees.

The inspector is authorized to charge fees to mining companies for mine safety training given to their personnel. The amount of the training fees shall be arrived at by the inspector after consultation with the board. Fees collected shall be deposited in the state mine inspector fund to assist in the funding of the inspector.

History: Laws 1986, ch. 54, 1; 1989, ch. 193, 6; 2010, ch. 20, 2.



Section 69-8-5.2 - State mine inspector fund.

69-8-5.2. State mine inspector fund.

There is created in the state treasury the "state mine inspector fund". All income and interest earned from the fund shall be credited to the general fund.

History: 1978 Comp., 69-8-5.2, enacted by Laws 1989, ch. 193, 7.



Section 69-8-9.1 - Standard of evaluation of variances; effect of variances granted.

69-8-9.1. Standard of evaluation of variances; effect of variances granted.

A. A person affected by a rule adopted under the Mining Safety Act [69-8-1 NMSA 1978] may petition the inspector for a variance.

B. A variance of a mandatory safety standard may be granted upon a determination that:

(1) an alternative method of achieving the result of the standard or rule exists that will at all times guarantee no less than the same measure of protection afforded by the standard or rule; or

(2) application of the standard or rule would diminish the safety of the affected miners.

C. All variances granted pursuant to this section shall have only future effect.

D. The inspector shall fully investigate any proposed variance with the requesting mine operator and the respective representative of miners, or a reasonable number of miners that will be affected by the proposed variance. The proposed variance shall be posted at the mine when submitted to the inspector to ensure that all miners have the opportunity to review and make comments to the inspector. Investigation shall begin within ninety days of receipt of the proposed petition, and the inspector shall make a final determination no longer than one hundred eighty days from the receipt of the proposed petition.

E. A person affected by the final decision of the inspector may appeal to the board within thirty days of the inspector's final decision. The appeal shall be in writing and sent to the board's chair. The board shall review the appeal within ninety days and may hold a hearing. The board shall make a final decision regarding the variance request.

F. A person who is adversely affected by a decision of the board pursuant to this section may appeal to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: Laws 2007, ch. 301, 12 and Laws 2007, ch. 302, 12.



Section 69-8-11 - Right of entry and investigation.

69-8-11. Right of entry and investigation.

The state mine inspector or his authorized representative shall have the power and authority to enter and inspect such places, question such employees and investigate such facts, conditions, practices or matters as he may deem appropriate to determine whether any person has violated any provisions of the Mining Safety Act, or any rule or regulation issued thereunder.

History: 1953 Comp., 63-31-11, enacted by Laws 1961, ch. 136, 11.



Section 69-8-15 - Construction of act.

69-8-15. Construction of act.

Rules and regulations promulgated under the Mining Safety Act shall be construed as "statutory regulations" and any safety devices required by such rules and regulations shall be construed as "safety devices required by law" as such terms are used in the Workmen's Compensation Act [Chapter 52, Article 1 NMSA 1978].

History: 1953 Comp., 63-31-15, enacted by Laws 1961, ch. 136, 15.



Section 69-8-16 - Underground mine safety requirements; penalties.

69-8-16. Underground mine safety requirements; penalties.

In addition to requirements pursuant to federal law for underground mines:

A. a self-contained self-rescue device approved by the state mine inspector shall be worn by each person while underground in a coal mine or kept within the person's immediate reach while underground in a coal mine. The device shall be provided by the employer. The self-contained self-rescue device shall be adequate to protect a miner for one hour or longer or, alternatively, sufficient to allow the employee time to reach an additional self-contained self-rescue device. Each employer shall train each miner in the use of the device, and refresher training courses for all underground employees shall be held during each calendar year;

B. the employer shall provide caches of self-contained self-rescue devices throughout any underground mine in accordance with a plan approved by the state mine inspector. Each self-contained self-rescue device shall be adequate to protect a miner for one hour or longer. Battery-powered strobe lights or permanently activated strobe lights shall be affixed to each cache. A luminescent sign with the words "SELF-CONTAINED SELF-RESCUER" or "SELF-CONTAINED SELF-RESCUERS" shall be conspicuously posted at each cache, and luminescent direction signs shall be posted leading to each cache. The employer shall conduct weekly inspections of each cache and the affixed strobe lights to ensure operability;

C. a wireless emergency communication device or a two-way radio system approved by the state mine inspector and provided by the employer shall be available to each person in the active working section of an underground mine. Each employer shall train each miner in the use of the device and provide refresher training courses for all underground employees during each calendar year. The employer shall install in or around the mine any and all equipment necessary to transmit emergency communications from the surface to each wireless emergency communication device or two-way radio system in active working sections of the underground mine;

D. a wireless tracking device approved by the state mine inspector and provided by the employer shall be worn by each person in an underground coal mine. In the event of an accident or other emergency, the tracking device shall be capable of providing the approximate physical location of each person who is underground. Each employer shall train each employee in the use of the device and provide refresher training courses for all underground employees during each calendar year. The employer shall install in or around the mine all equipment necessary to provide the approximate physical location of each person who is underground;

E. a person who, without the authorization of the employer or the state mine inspector, knowingly removes or attempts to remove any device or related equipment, required by this section and approved by the inspector, from a mine or mine site with the intent to permanently deprive the employer of the device or equipment or knowingly tampers with or attempts to tamper with the device or equipment shall be guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978; and

F. the state mine inspector shall, within ninety days of the effective date of this section, approve an implementation plan for each mine covered by this section that includes a schedule for meeting the requirements of this section.

History: Laws 2006, ch. 102, 4; 2006, ch. 106, 4; 2008, ch. 12, 1.



Section 69-8-17 - Employee rights.

69-8-17. Employee rights.

An employer shall not discharge or in any manner discriminate against, cause to be discharged or cause discrimination against an employee, representative of employees or applicant for employment in a mine subject to the Mining Safety Act [69-8-1 NMSA 1978] because the employee, representative of employees or applicant for employment has filed or made a complaint under or related to that act or Chapter 69, Article 5 NMSA 1978, including a complaint notifying the operator, the operator's agent or the state mine inspector of an alleged danger or a safety or health violation in a mine, or because the employee, representative of employees or applicant for employment has instituted or caused to be instituted a proceeding under or related to the Mining Safety Act or has testified or is about to testify in any such proceeding.

History: Laws 2006, ch. 102, 5 and Laws 2006, ch. 106, 5.






Article 9 - Consolidation of Small Tracts for Mineral Development

Section 69-9-1 - Declaration of policy.

69-9-1. Declaration of policy.

It is hereby declared to be in the public interest to provide a method whereby small tracts of land, which cannot economically be separately explored and mined, may be consolidated for the purposes of exploring, mining and conserving the natural resources of this state under those circumstances where the mineral development of such tracts and the recovery and conservation of the natural resources of this state therein contained cannot otherwise be practically accomplished.

History: 1953 Comp., 63-32-1, enacted by Laws 1967, ch. 33, 1.



Section 69-9-2 - Excluded lands and minerals.

69-9-2. Excluded lands and minerals.

No lands owned by the United States of America or the state of New Mexico or lying within the corporate limits of an incorporated village, city or town or held under patented or unpatented mining claim, and no allotted or tribal Indian lands shall be subject to the provisions of this act [69-9-1 to 69-9-10 NMSA 1978]. Neither shall this act be applicable to or affect rights to produce, mine or remove from the land oil, gas, coal or other hydrocarbons, or other materials mined primarily for their nonmetallic constituents such as potassium, phosphate, sodium or salt.

History: 1953 Comp., 63-32-2, enacted by Laws 1967, ch. 33, 2.



Section 69-9-3 - Definitions.

69-9-3. Definitions.

As used in Chapter 69, Article 9 NMSA 1978:

A. "small tract" means a tract of land comprising two acres or less. Where contiguous tracts of two acres or less are owned in common, as for example common ownership of contiguous lots created by platting, each tract is nevertheless a small tract within this definition;

B. "ore" means uranium exclusively with the exception of associated minerals mined therewith;

C. "owner" means a person having an interest in or right to ore in place, or the mining and removal thereof, in or on a small tract included in the area covered by an application for consolidation under Chapter 69, Article 9 NMSA 1978;

D. "mining rights" means the right to explore for, mine, remove, own and dispose of ore; and

E. "secretary" means the secretary of energy, minerals and natural resources.

History: 1953 Comp., 63-32-3, enacted by Laws 1967, ch. 33, 3; 1977, ch. 255, 20; 1987, ch. 234, 52.



Section 69-9-4 - Administration.

69-9-4. Administration.

The secretary shall be vested with jurisdiction over the administration of this act [69-9-1 to 69-9-10 NMSA 1978] and shall have the power and the duty to make such rules, regulations and orders as may be necessary or proper to effectuate its purposes.

History: 1953 Comp., 63-32-4, enacted by Laws 1967, ch. 33, 4; 1977, ch. 255, 21.



Section 69-9-5 - Application for consolidation.

69-9-5. Application for consolidation.

Any person, corporation or other legal entity seeking consolidation of an area comprised wholly of small tracts and holding mining rights with respect to interests equal in the aggregate to at least sixty percent of the entire mineral estate (insofar as it pertains to ore) in such area, may make written application for such consolidation to the secretary, which application shall include the following:

A. a plat of the area to be consolidated, which area shall consist of contiguous small tracts and shall not comprise more than a total of 660 acres;

B. a designation (which may be by showing such information on aforesaid plat) of the small tracts or interest therein, within the area with respect to which applicant holds mining rights and the terms and conditions of such rights; a copy of the form of mining lease on which applicant has obtained its leases or a majority thereof within the area to be attached as an exhibit to the application;

C. a designation respectively of the small tracts, or interests therein, within the area with respect to which:

(1) the owners' names are known but their addresses are unknown;

(2) the owners are unknown; and

(3) the owners' names and addresses are known but on whose interests applicant has not obtained mining rights; stating such owners' names and addresses so far as known to applicant;

D. an affidavit by the applicant or by an officer of the applicant if it be a corporation setting forth the following particulars:

(1) the efforts made to locate the owners within the area whose names or addresses are alleged to be unknown; and

(2) the efforts made to obtain mining rights with respect to the interest of each owner in the area whose name and address is known but from whom the applicant has not obtained such rights;

E. a statement concerning the proposed operations, their objects and the methods to be utilized;

F. a statement concerning the need for the proposed consolidation.

History: 1953 Comp., 63-32-5, enacted by Laws 1967, ch. 33, 5; 1977, ch. 255, 22.



Section 69-9-6 - Hearing; notice; expenses.

69-9-6. Hearing; notice; expenses.

Upon receiving an application for consolidation under this act [69-9-1 to 69-9-10 NMSA 1978], the secretary shall set a date for hearing evidence with respect to such application. Notice of the hearing shall be given to all owners by publication once a week for four consecutive weeks in a newspaper of general circulation published in the county where the area to be consolidated is situated and, as to those owners for whom applicant has an address, by mailing by certified mail return receipt requested within five days after the date of first publication a copy of the notice as published to such owners at their respective addresses reflected in applicant's records. The last publication shall be at least ten days prior to the date set for the hearing. The notice shall describe the area sought to be consolidated, giving the section and the township, range and county and shall state generally the nature of the proceeding and the objects thereof.

In the event there is no newspaper of general circulation published in the county where the area to be consolidated is situated, notice shall be given in such manner as the secretary shall direct. The applicant shall pay all expenses incurred by the secretary in connection with an application for consolidation under this act.

History: 1953 Comp., 63-32-6, enacted by Laws 1967, ch. 33, 6; 1977, ch. 255, 23.



Section 69-9-7 - Findings prerequisite to consolidation.

69-9-7. Findings prerequisite to consolidation.

The secretary shall order consolidation of an area comprised of small tracts pursuant to application filed under this act [69-9-1 to 69-9-10 NMSA 1978] if he finds that:

A. proper notice of said hearing has been given as required by this act;

B. mineral development of the small tracts in the area to be consolidated on a separate and individual basis would be uneconomic and impractical;

C. the area set out in the application or such other area as determined by the secretary comprises an appropriate unit for the purposes set out herein;

D. consolidation of the area is needed to induce mineral exploration and potential mineral development of the area, will avoid waste of natural resources and will protect the correlative rights of all who have interests in the area;

E. the proposed operations are feasible and in accord with good industry practices;

F. the applicant has made diligent and good faith effort to locate all owners in the area and to obtain mining rights as to their interests but despite the applicant's efforts, there remain owners in the area who are unknown or whose addresses are unknown or from whom applicant has not obtained mining rights; and

G. the applicant holds mining rights with respect to interests equal in the aggregate to at least sixty percent of the entire mineral estate (so far as it pertains to ore) in the area.

History: 1953 Comp., 63-32-7, enacted by Laws 1967, ch. 33, 7; 1977, ch. 255, 24.



Section 69-9-8 - Effect of order.

69-9-8. Effect of order.

An order of consolidation entered by the secretary pursuant to this act [69-9-1 to 69-9-10 NMSA 1978] shall, as to each small tract or interest therein, within the consolidated area on which applicant does not otherwise hold the mining rights, effectuate a mining lease to applicant from the owner of such tract, or interest therein, granting applicant mining rights thereon effective as of the date of the first publication of the notice of hearing on the application for consolidation.

The terms and provisions of the leases so granted to applicant shall be stated in the order and shall correspond to those contained in the form of mining lease attached to the application, except for such changes therefrom as the secretary may in his order determine to be required in order to effectuate the intents and purposes of this act, and provided that for purposes of such leases:

A. if operations are being conducted anywhere on the consolidated area, it shall be considered that operations are being conducted on each tract within the consolidated area;

B. if ore is produced from any part of the consolidated area (ore produced, saved and removed from the consolidated area being hereinbelow called "area production"), it shall be considered as though production of ore is had from each tract within the consolidated area and there shall be allocated to each such tract, as its share of area production, that part of the area production which bears the same ratio to the whole amount of such area production as the ratio that the number of surface acres in said tract bears to the total number of surface acres in the consolidated area; and unless the secretary shall determine and make another allocation which is more equitable in the protection of the correlative rights of the interested parties; and

C. each owner in a small tract within the consolidated area whose interest is under lease granted pursuant to this act shall receive in lieu of any other royalties a royalty as the same shall be fixed by the terms of the lease.

History: 1953 Comp., 63-32-8, enacted by Laws 1967, ch. 33, 8; 1977, ch. 255, 25.



Section 69-9-9 - Approval by district court.

69-9-9. Approval by district court.

The order of the secretary shall be effective when approved by the district court for the county in which the consolidated area is located. Notice of hearing in the district court shall be given in the same manner as required for notice of hearing before the secretary, as specified in Section 69-9-6 NMSA 1978.

History: 1953 Comp., 63-32-9, enacted by Laws 1967, ch. 33, 9; 1977, ch. 255, 26.



Section 69-9-10 - Money placed in suspense; escheat.

69-9-10. Money placed in suspense; escheat.

Any money payable to unknown owners or to owners whose addresses are unknown under leases effectuated by an order of consolidation pursuant to this act [69-9-1 to 69-9-10 NMSA 1978] shall be placed in suspense with the state treasurer who shall hold said money for payment upon demand and proof of ownership. Any money held in suspense for a period of ten years or longer shall be handled pursuant to the Uniform Disposition of Unclaimed Property Act [repealed].

History: 1953 Comp., 63-32-10, enacted by Laws 1967, ch. 33, 10.






Article 10 - Mineral Resources Development

Section 69-10-1 - Short title.

69-10-1. Short title.

This act [69-10-1 to 69-10-4 NMSA 1978] may be cited as the "Mineral Resources Development Act."

History: 1953 Comp., 63-33-1, enacted by Laws 1967, ch. 254, 1.



Section 69-10-2 - Public policy.

69-10-2. Public policy.

The legislature finds and declares that:

A. the exploitation of New Mexico's mineral resources provides an opportunity for highly paid jobs for New Mexicans;

B. the successful exploitation of minerals shall be encouraged by the state of New Mexico;

C. New Mexico has been very successful in the past in exploiting minerals with visual observational methods applied to the surface of the ground; and

D. New Mexico has now reached the stage where future exploitation of minerals must proceed on the basis of the intensive application of modern technology. The immediate need is for the assembly of known data on mineral resources by mineral resource economists in order to make it possible to point to the areas offering the highest probability of successful exploitation of these resources.

History: 1953 Comp., 63-33-2, enacted by Laws 1967, ch. 254, 2.



Section 69-10-3 - Technological studies; economist.

69-10-3. Technological studies; economist.

New Mexico institute of mining and technology is directed to use its mineral resource economist to undertake studies aimed at developing technology which will make possible the profitable exploitation of New Mexico's mineral resources. This effort should be aimed initially at those minerals development opportunities which offer the best hope of successful exploitation and the creation of the greatest number of jobs. When a profit opportunity has been developed, the mineral resource economist shall make this information available to the secretary of the economic development department.

History: 1953 Comp., 63-33-3, enacted by Laws 1967, ch. 254, 3; 1977, ch. 247, 168; 1983, ch. 296, 26; 1991, ch. 21, 41.



Section 69-10-4 - Development.

69-10-4. Development.

It shall be the responsibility of the department of development [economic development division] to locate suitable private enterprises and interest them in the development of the profit opportunity uncovered by the minerals [mineral] resource economist.

History: 1953 Comp., 63-33-4, enacted by Laws 1967, ch. 254, 5.






Article 11 - Coal Mines; Registration and Statistical Information

Section 69-11-1 - Registration of coal mines and statistics required.

69-11-1. Registration of coal mines and statistics required.

A. Each coal mining operation in the state shall register with the mining and minerals division of the energy, minerals and natural resources department annually and upon start of operations. The registration shall include:

(1) the name of the operation;

(2) post office address;

(3) the name of the operator or person in charge; and

(4) the character of operation such as the mineral produced or sought.

B. The mining and minerals division shall provide a copy of the registration to the state mine inspector.

History: Laws 1933, ch. 153, 25; 1941 Comp., 67-501; 1953 Comp., 63-5-1; Laws 1989, ch. 193, 8.



Section 69-11-2 - Annual information to be furnished; confidential data.

69-11-2. Annual information to be furnished; confidential data.

A. Each mine or mining operation shall furnish to the mining and minerals division of the energy, minerals and natural resources department each year information regarding production and value of production, persons employed, mining equipment and methods and any other information as may be reasonably required for the previous calendar year on blank forms to be furnished the operator for this purpose.

B. Any information regarding production and value of production of individual mines is to be held confidential and not published unless agreed to by the operator, except that the mining and minerals division may reveal such information to:

(1) the taxation and revenue department for use in auditing or assessing taxpayers. The taxation and revenue department and its employees are subject to the provisions of this section with respect to any information acquired from the inspector; and

(2) the state mine inspector; provided that concerning any information so obtained, the state mine inspector shall be subject to the provisions of Section 71-2-8 NMSA 1978.

History: Laws 1933, ch. 153, 26; 1941 Comp., 67-502; 1953, ch. 47, 1; 1953 Comp., 63-5-2; Laws 1963, ch. 229, 2; 1971, ch. 276, 1; 1973, ch. 218, 4; 1979, ch. 325, 1; 1987, ch. 234, 53; 1989, ch. 193, 9.



Section 69-11-3 - Furnishing requested data.

69-11-3. Furnishing requested data.

The mine operator shall, at any time upon written request, furnish any reasonable information or data desired by the mining and minerals division of the energy, minerals and natural resources department.

History: Laws 1933, ch. 153, 27; 1941 Comp., 67-503; 1953 Comp., 63-5-3; Laws 1989, ch. 193, 10.






Article 12 - General Duties of Coal Mine Operators

Section 69-12-3 - Mine maps; scale and contents; distribution; final survey required.

69-12-3. Mine maps; scale and contents; distribution; final survey required.

A. The owner of every underground coal mine shall have made by a competent surveyor a clear and accurate map showing the surface plant and the underground workings of the mine. The map shall be on a scale of not more than two hundred feet to the inch and shall bear the name of the mine, its location as to county, township and section, the name of the company, owner, the north point, the scale to which the map is drawn and the certificate of the surveyor as to the accuracy and date of the survey. The mine map shall be extended and corrected every year. True copies of the map and extensions and corrections thereof shall be provided, as follows: one copy of each map and plan shall be kept in the office of the mine; and one copy of each map shall be delivered to the mining and minerals division of the energy, minerals and natural resources department and shall become the property of the state and shall be kept at the office of the mining and minerals division. Unless the owner of the property gives written authorization, mine maps shall not be available to any person other than the state mine inspector or his clerks and the director of the mining and minerals division.

B. Whenever an underground mine is about to be closed or abandoned for an indefinite period, the owner shall have made a complete final survey of all workings not represented on the map of the mine and shall properly enter the results upon the map of the mine so as to show the exact relations of the most advanced workings to the boundary of the property and shall file a copy of same with the director of the mining and minerals division.

History: Laws 1933, ch. 153, 30; 1941 Comp., 67-603; 1953 Comp., 63-6-3; Laws 1989, ch. 193, 11.



Section 69-12-4 - Mine abandonment; fencing; warning notices.

69-12-4. Mine abandonment; fencing; warning notices.

Upon abandonment of a mine and thereafter, the owner or operator must effectively close or fence off all surface openings down which persons could fall or through which persons could enter. Upon or near all such safeguards, trespass warnings and appropriate danger notices shall be posted. The director of the mining and minerals division of the energy, minerals and natural resources department may bring an action in the district court in which the mine is located to compel the safeguarding of an abandoned mine. In the event of an immediate danger to public health and safety, the director of the mining and minerals division may take all action necessary to safeguard the abandoned mine and recover reasonable costs for such work from the owner of the mine.

History: Laws 1933, ch. 153, 31; 1941 Comp., 67-604; 1953 Comp., 63-6-4; Laws 1989, ch. 193, 12.



Section 69-12-7 - Accidents; written report.

69-12-7. Accidents; written report.

A report in writing shall be made to the state mine inspector of each mine accident. The report shall be made within one month of the date of the accident. Submitting a copy of the report required under the Federal Mine Safety and Health Act of 1977 to the inspector shall satisfy the requirements of Chapter 69 NMSA 1978.

History: Laws 1933, ch. 153, 34; 1941 Comp., 67-607; 1953 Comp., 63-6-7; 2007, ch. 301, 13; 2007, ch. 302, 13.






Article 13 - Duties of Coal Mine Employees



Article 14 - Qualifications and Duties of Coal Mine Officials

Section 69-14-1 - Mine foremen; mine examiners; certification by state mine inspector.

69-14-1. Mine foremen; mine examiners; certification by state mine inspector.

The state mine inspector shall certify, recertify or discipline persons to act as mine foremen and mine examiners. No mine operator shall employ any person as underground mine foreman, mine examiner or surface mine foreman unless that person has been certified by the state mine inspector for such position.

History: Laws 1933, ch. 153, 38; 1941 Comp., 67-801; 1953 Comp., 63-8-1; Laws 1973, ch. 218, 5; 2007, ch. 301, 14; 2007, ch. 302, 14.



Section 69-14-2 - Methods of certification; certificates from other states; permits; examinations.

69-14-2. Methods of certification; certificates from other states; permits; examinations.

The state mine inspector shall certify persons for the positions of mine foreman and mine examiner and issue certificates accordingly as follows:

A. the state mine inspector may recognize the foreman's or mine examiner's certificate issued by any other state and issue certificates accordingly;

B. the state mine inspector shall hold written examinations, at times and places to be given out at least thirty days in advance, to all persons desiring to secure mine foreman certificates or mine examiner certificates; and

C. the state mine inspector shall require that any applicant for examination to the position of mine foreman or mine examiner shall submit a completed application at least thirty days prior to the examination date and shall meet the experience requirements of this section. Every person desiring to secure a mine foreman's certificate and not already in such position or not holding such certificate from another state shall first serve as a mine examiner for six months and shall have at least four years' coal mine experience to participate in the foreman's examination. A person who holds a certificate for surface mine foreman who wishes to take the underground foreman test must have a minimum of four years' experience in underground mine workings. A person who holds an underground mine foreman certificate and who wishes to participate in the surface mine foreman examination must have at least two years' surface mine experience.

History: Laws 1933, ch. 153, 40; 1941 Comp., 67-803; 1953 Comp., 63-8-3; Laws 1973, ch. 218, 6; 2007, ch. 301, 15; 2007, ch. 302, 15.



Section 69-14-3 - Qualifications for certain positions.

69-14-3. Qualifications for certain positions.

The mining safety board may, by rule, enact requirements, including requirements for applications, examinations and qualifications, for the certification of any mine personnel required to be qualified by state or federal law.

History: Laws 1933, ch. 153, 41; 1941 Comp., 67-804; 1953 Comp., 63-8-4; Laws 1973, ch. 36, 2; 2007, ch. 301, 16; 2007, ch. 302, 16.



Section 69-14-4 - Certification period; recertification; discipline; appeal.

69-14-4. Certification period; recertification; discipline; appeal.

A. Certification for mine personnel shall be issued for a period of five years. All mine personnel certified by the state mine inspector prior to June 15, 2007 shall have their certification period extended five years. Each certified person has the responsibility to notify the state mine inspector of any change in address or change in mine employment within thirty days of the change. Failure to provide current information may result in suspension of certification.

B. Certified persons may apply for recertification within twelve months prior to the end of the certification period. Every certification shall automatically expire on the last day of the certification period if the official has not recertified prior to that date. Recertification will require the applicant to submit an application and appropriate documentation as required by the state mine inspector. The mining safety board shall adopt rules for requirements for recertification.

C. The state mine inspector may refuse to certify or recertify or may suspend or revoke any certification held or applied for under Chapter 69 NMSA 1978 upon grounds that the applicant or certified person:

(1) gave false or forged evidence to the state mine inspector to obtain certification;

(2) is grossly negligent or incompetent in duties as a certified person;

(3) has failed to maintain certification;

(4) has violated or aided or abetted any person in a violation of the Federal Mine Safety and Health Act of 1977 or the state mine safety laws; or

(5) has been disciplined in another state that certifies mine personnel.

D. If the state mine inspector contemplates taking any of the actions in Subsection C of this section for any of the reasons provided in that subsection, the state mine inspector shall provide written notice to the applicant or certified person. The notice shall include a statement that the state mine inspector has sufficient evidence that, if not rebutted or explained, will justify the state mine inspector in taking the contemplated action, that indicates the general nature of the evidence and that provides the applicant or person at least twenty days to submit written evidence to rebut or explain the allegations.

E. If, after the response period ends, the state mine inspector takes any action of a type specified in Subsection C of this section, the state mine inspector shall serve upon the applicant or certified person a written notice of the action containing a statement that the applicant or certified person may file a petition for review with the mining safety board pursuant to the Mining Safety Act [69-8-1 NMSA 1978].

History: Laws 1933, ch. 153, 42; 1941 Comp., 67-805; 1953 Comp., 63-8-5; Laws 1989, ch. 193, 13; 2007, ch. 301, 17; 2007, ch. 302, 17; 2010, ch. 20, 3.






Article 15 - Safety Regulations, Escapeways, Fire Control and Boiler Inspection in Coal Mines



Article 16 - Ladderways in Coal Mines



Article 17 - Underground Haulage in Coal Mines



Article 18 - Hoisting Equipment in Coal Mines



Article 19 - Explosives in Coal Mines



Article 20 - Ventilation and Gases in Coal Mines



Article 21 - Timbering in Coal Mines



Article 22 - Rock Dust in Coal Mines



Article 23 - Electrical Equipment in Coal Mines



Article 24 - Coal Mines; General Provisions

Section 69-24-15 - Setting fire at or within mine; penalty.

69-24-15. [Setting fire at or within mine; penalty.]

Any person who shall willfully set on fire or ignite or cause to be set on fire or ignited any building equipment or anything whatsoever at or within any mine when any person is present in such mine at the time, shall be deemed guilty of a felony, and upon conviction thereof, shall be imprisoned for not less than five years nor more than twenty-five years, provided, however, that if the life of any person be lost through the ignition or causing to be ignited of any such building, equipment or other thing as in this section provided, the person setting or causing to be set such fire shall be deemed guilty of murder in the first degree, and shall be dealt with according to the law at the time in force prescribing the penalty for such offense.

History: Laws 1912, ch. 80, 12; Code 1915, 3513; C.S. 1929, 88-626; 1941 Comp., 67-1815; 1953 Comp., 63-18-15.






Article 25 - Coal Surfacemining



Article 25A - Surface Mining

Section 69-25A-1 - Short title.

69-25A-1. Short title.

Chapter 69, Article 25A NMSA 1978 may be cited as the "Surface Mining Act".

History: Laws 1979, ch. 291, 1; 2000, ch. 4, 19.



Section 69-25A-2 - Purpose of act.

69-25A-2. Purpose of act.

It is the purpose of the Surface Mining Act to:

A. establish a program to protect society and the environment from the adverse effects of surface coal mining operations;

B. assure that the rights of surface landowners and other persons with a legal interest in the land or appurtenances thereto are fully protected against losses resulting from the improper conduct of such operations;

C. assure that surface mining operations are not conducted where reclamation as required by the Surface Mining Act is not feasible;

D. assure that surface coal mining operations are conducted in a manner which will protect the environment;

E. assure that adequate procedures are undertaken to reclaim surface areas as contemporaneously as possible with the surface coal mining operations;

F. assure that the coal supply essential to the nation's energy requirements and to its economic and social well-being is provided, and to strike a balance between protection of the environment and agricultural productivity and the nation's need for coal as an essential source of energy;

G. assure that appropriate procedures are provided for public participation in the development, revision and enforcement of regulations, standards, reclamation plans or programs established under the Surface Mining Act; and

H. establish a regulatory program appropriate to the terrain, climate, biologic, chemical and other physical conditions in areas subject to mining operations within New Mexico so that the primary governmental responsibility for developing, authorizing, issuing and enforcing regulations for surface mining and reclamation operations shall rest with the state, and so that New Mexico may assume exclusive jurisdiction over the regulation of surface coal mining and reclamation operations within this state, as contemplated by the federal Surface Mining Control and Reclamation Act of 1977, 30 U.S.C. Sections 1201 - 1328 (1977).

History: Laws 1979, ch. 291, 2.



Section 69-25A-3 - Definitions.

69-25A-3. Definitions.

As used in the Surface Mining Act:

A. "commission" means the coal surface mining commission;

B. "director", when used without further qualification, means the director of the mining and minerals division of the energy, minerals and natural resources department or his designee;

C. "alluvial valley floors" means the unconsolidated stream-laid deposits holding streams where water availability is sufficient for subirrigation or flood irrigation agricultural activities, but does not include upland areas which are generally overlain by a thin veneer of colluvial deposits composed chiefly of debris from sheet erosion, deposits by unconcentrated runoff or slope wash, together with talus, other mass movement accumulation and windblown deposits;

D. "approximate original contour" means that surface configuration achieved by backfilling and grading of the mined area so that the reclaimed area, including any terracing or access roads, closely resembles the general surface configuration of the land prior to mining and blends into and complements the drainage pattern of the surrounding terrain with all highwalls and spoil piles eliminated; water impoundments may be permitted where the director determines that they are in compliance with Paragraph (8) of Subsection B of Section 69-25A-19 NMSA 1978;

E. "imminent danger to the health and safety of the public" means the existence of any condition or practice, or any violation of a permit or other requirement of the Surface Mining Act, in a surface coal mining and reclamation operation, which condition, practice or violation could reasonably be expected to cause substantial physical harm to persons outside the permit area before the condition, practice or violation can be abated. A reasonable expectation of death or serious injury before abatement exists if a rational person, subjected to the same conditions or practices giving rise to the peril, would not expose himself to the danger during the time necessary for abatement;

F. "operator" means any person engaged in coal mining who removes or intends to remove more than two hundred fifty tons of coal from the earth by coal mining within twelve consecutive calendar months in any one location;

G. "other minerals" means clay, stone, sand, gravel, metalliferous and nonmetalliferous ores and any other solid material or substances of commercial value excavated in solid form from natural deposits on or in the earth, exclusive of coal, and those minerals which occur naturally in liquid or gaseous form;

H. "permit" means a permit to conduct surface coal mining and reclamation operations issued by the director pursuant to the Surface Mining Act;

I. "permit applicant" or "applicant" means a person applying for a permit;

J. "permit area" means the area of land indicated on the approved map submitted by the operator with his application, which area of land is to be covered by the operator's bond as required by Section 69-25A-13 NMSA 1978 and shall be readily identifiable by appropriate markers on the site;

K. "permittee" means a person holding a permit;

L. "person" means an individual, partnership, association, society, joint stock company, firm, company, corporation or other business organization;

M. the term "prime farmland" is to be defined by regulation of the commission after considering such factors as moisture availability, temperature regime, chemical balance, permeability, surface layer composition, susceptibility to flooding, erosion characteristics, history of use for intensive agricultural purposes and regulations issued by the United States secretary of agriculture;

N. "reclamation plan" means a plan submitted by an applicant for a permit which sets forth a plan for reclamation of the proposed surface coal mining operations pursuant to Section 69-25A-12 NMSA 1978;

O. "surface coal mining and reclamation operations" means surface coal mining operations and all activities necessary and incident to the reclamation of those operations after the date of enactment of the Surface Mining Act;

P. "surface coal mining operations" means:

(1) activities conducted on the surface of lands in connection with a surface coal mine or activities subject to the requirements of Section 69-25A-20 NMSA 1978 relating to surface operations and surface impacts incident to an underground coal mine. The activities include excavation for the purpose of obtaining coal, including such common methods as contour, strip, auger, mountaintop removal, box cut, open pit and area mining. These activities also include uses of explosives and blasting and in situ distillation or retorting, leaching or other chemical or physical processing and the cleaning, concentrating or other processing or preparation, including loading of coal at or near the mine site. Provided, however, that such activities do not include the extraction of coal incidental to the extraction of other minerals where coal does not exceed sixteen and two-thirds percent of the tonnage of minerals removed for purposes of commercial use or sale or coal exploration subject to Section 69-25A-16 NMSA 1978; and

(2) the areas upon which these activities occur or where the activities disturb the natural land surface. These areas also include any adjacent land, the use of which is incidental to any of the activities, all lands affected by the construction of new roads or the improvement or use of existing roads to gain access to the site of these activities and for haulage and excavations, workings, impoundments, dams, ventilation shafts, entryways, refuse banks, dumps, stockpiles, overburden piles, spoil banks, culm banks, tailings, holes or depressions, repair areas, storage areas, processing areas, shipping areas and other areas upon which are sited structures, facilities or other property or materials on the surface, resulting from or incident to these activities;

Q. "unwarranted failure to comply" means the failure of a permittee to prevent the occurrence of any violation of his permit or any requirement of the Surface Mining Act due to indifference, lack of diligence or lack of reasonable care, or the failure to abate any violation of the permit or the Surface Mining Act due to indifference, lack of diligence or lack of reasonable care; and

R. "lignite coal" means consolidated lignitic coal having less than eight thousand three hundred BTUs per pound, moisture- and mineral-matter free.

History: Laws 1979, ch. 291, 3; 1987, ch. 234, 54.



Section 69-25A-4 - Coal surface mining commission; duties. (Repealed effective July 1, 2020.)

69-25A-4. Coal surface mining commission; duties. (Repealed effective July 1, 2020.)

A. The "coal surface mining commission" is created. The commission shall consist of:

(1) the director of the bureau of geology and mineral resources of the New Mexico institute of mining and technology or his designee;

(2) the director of the department of game and fish or his designee;

(3) the secretary of environment or his designee;

(4) the chairman of the soil and water conservation commission or his designee;

(5) the director of the agricultural experiment station of New Mexico state university or his designee;

(6) the state engineer or his designee;

(7) the commissioner of public lands or his designee; and

(8) two public members who shall be appointed by the governor with the advice and consent of the senate. The public members shall have, by education, training or experience, expertise related to mining or mine reclamation.

B. The commission shall elect a chairman and other necessary officers and keep records of its proceedings.

C. The commission shall convene upon the call of the chairman or a majority of its members.

D. A majority of the commission is a quorum for the transaction of business. However, no action of the commission is valid unless concurred in by at least three of the members present.

E. The commission shall perform those duties as specified in the Surface Mining Act relating to the promulgation of regulations and as specified in Section 69-25A-29 NMSA 1978 relating to appeals from the decisions of the director.

F. No member of the commission who performs a function or duty under the Surface Mining Act may have a direct or indirect financial interest in any activity undertaken by the commission.

G. The public members shall receive per diem and mileage pursuant to the Per Diem and Mileage Act [10-8-1 to 10-8-8 NMSA 1978].

History: Laws 1979, ch. 291, 4; 1993, ch. 157, 1; 2001, ch. 246, 11.



Section 69-25A-5 - Regulations.

69-25A-5. Regulations.

A. The commission shall adopt and file such reasonable regulations as are necessary to implement the Surface Mining Act and as are consistent with that act. Such regulations shall be concise and written in plain, understandable language and shall include regulations governing surface coal mining and the issuance of permits during the interim period following the effective date of that act and preceding the date which occurs eight months following the date upon which that act is approved as a part of a state program within the meaning of Section 503 of the federal Surface Mining Control and Reclamation Act of 1977, 30 U.S.C., Section 1253 (1977). In promulgating the interim regulations, the commission shall consider existing federal law relating to surface coal mining operations. The interim regulations shall govern surface coal mining operations of applicants and permittees during the interim period or until a permittee receives a permit issued pursuant to the Surface Mining Act which shall be valid beyond the interim period. Such regulations shall provide that permits issued during such interim period may be permits either as defined in Section 3 [69-25A-3 NMSA 1978] of the Surface Mining Act or as were previously issued pursuant to Laws 1972, Chapter 68 [repealed], as amended, and regulations issued pursuant to such laws. Such permits shall be subject to performance standard regulations promulgated pursuant to the Surface Mining Act.

B. Except for the persons having a permit to which Section 9 [69-25A-9 NMSA 1978] of the Surface Mining Act is applicable, no person shall engage in or carry out any surface coal mining operations during the interim period unless such person has first obtained a permit issued by the director pursuant to regulations promulgated for the interim period under Subsection A of this section.

History: Laws 1979, ch. 291, 5.



Section 69-25A-6 - Procedure for adopting regulations.

69-25A-6. Procedure for adopting regulations.

A. No regulation may be adopted, amended or repealed without a public hearing before the commission or a hearing officer designated by the commission.

B. The public hearing shall be held in Santa Fe and a verbatim record shall be maintained of all proceedings. Notice of the subject, time and place of the hearing, the manner in which interested persons may present their views, and the method by which copies of the proposed regulation or amendment may be obtained shall be:

(1) published at least thirty days prior to the hearing date in a newspaper of general circulation in the state; and

(2) mailed at least thirty days prior to the hearing date to all persons who have made a written request for advance notice of hearings.

C. The commission shall allow all interested persons a reasonable opportunity to submit arguments and to examine witnesses testifying at the hearing.

D. The commission may designate a hearing officer to take evidence at the hearing.

E. Any person appearing or represented at the hearing shall, upon written request, be given written notice of the commission's action on the proposed adoption, amendment or repeal of a regulation.

F. No regulation, its amendment or repeal shall be effective until thirty days after it is filed, as required under the State Rules Act [Chapter 14, Article 4 NMSA 1978].

History: Laws 1979, ch. 291, 6.



Section 69-25A-7 - Petition to initiate regulations.

69-25A-7. Petition to initiate regulations.

A. After the commission has adopted the regulations required by the Surface Mining Act , any person may petition the commission to initiate a proceeding for the issuance, amendment or repeal of a rule under that act.

B. Such petitions shall be filed with the chairman of the commission and shall set forth the facts which it is claimed establish that it is necessary to issue, amend or repeal a regulation under the Surface Mining Act.

C. The commission may hold a public hearing or may conduct such investigation or proceeding as the commission deems appropriate in order to determine whether or not such petition should be granted.

D. Within ninety days after the filing of a petition described in Subsection A of this section, the commission shall either grant or deny the petition. If the commission grants such petition, the commission shall promptly commence an appropriate proceeding in accordance with the provisions of the Surface Mining Act. If the commission denies such petition, the commission shall so notify the petitioner in writing setting forth the reasons for such denial.

History: Laws 1979, ch. 291, 7.



Section 69-25A-8 - Director; duties.

69-25A-8. Director; duties.

The director shall perform all duties specified in the Surface Mining Act to be performed by the director and shall exercise all powers of enforcement and administration arising under that act not otherwise expressly delegated to the commission. The director shall execute and administer the commission's regulations. The director shall coordinate his review and issuance of permits for surface coal mining and reclamation with any other state or federal permit process applicable to the proposed operations. Provided, that nothing in that act shall be construed to supersede the authority which any state department or agency has with respect to the management, protection and utilization of the state lands and resources under its jurisdiction.

History: Laws 1979, ch. 291, 8.



Section 69-25A-9 - General provisions pertaining to permits.

69-25A-9. General provisions pertaining to permits.

A. No later than eight months from the date on which the Surface Mining Act is approved as part of a state program within the meaning of Section 503 of the federal Surface Mining Control and Reclamation Act of 1977, 30 U.S.C. Section 1253 (1977), no person shall engage in or carry out any surface coal mining operations unless such person has first obtained a permit issued by the director pursuant to Section 14 [69-25A-14 NMSA 1978] of the Surface Mining Act; provided, that a person conducting surface coal mining operations under a permit issued pursuant to Laws 1972, Chapter 68, as amended in effect upon the effective date of the Surface Mining Act or issued prior to the approval of a state program may conduct such operations beyond such period if an application for a permit has been filed in accordance with the provisions of that act, and the initial administrative decision has not been rendered.

B. All permits issued pursuant to the requirements of the Surface Mining Act shall be issued for a term not to exceed five years; provided, that if the applicant demonstrates that a specified longer term is reasonably needed to allow the applicant to obtain necessary financing for equipment and the opening of the operation and if the application is full and complete for such specified longer term, the director may grant a permit for the longer term. A successor in interest to a permittee who applies for a new permit within thirty days of succeeding to such interest and who is able to obtain the bond coverage of the original permittee may continue surface coal mining and reclamation operations according to the approved mining and reclamation plan of the original permittee until the successor's application is granted or denied.

C. A permit shall terminate if the permittee has not commenced the surface coal mining operations covered by such permit within three years of the issuance of the permit; provided, that the director may grant reasonable extensions of time upon a showing that such extensions are necessary by reason of litigation precluding such commencement or threatening substantial economic loss to the permittee, or by reason of conditions beyond the control and without the fault or negligence of the permittee. Provided further, that with respect to coal to be mined for use in a synthetic fuel facility or specific major electric generating facility, the permittee shall be deemed to have commenced surface coal mining operations at such time as the construction of the synthetic fuel or generating facility is initiated.

D. Any valid permit issued pursuant to the Surface Mining Act shall carry with it the right of successive renewal upon expiration with respect to areas within the boundaries of the existing permit. The permittee may apply for renewal and the renewal shall be issued (provided that on application for renewal the burden shall be on the opponents of renewal), subsequent to fulfillment of the public notice requirements of Sections 17 and 18 [69-25A-17 and 69-25A-18 NMSA 1978] of that act unless it is established that and [any] written findings by the director are made that:

(1) the terms and conditions of the existing permit are not being satisfactorily met;

(2) the present surface coal mining and reclamation operation is not in compliance with the environmental protection standards of the Surface Mining Act or regulations promulgated thereunder;

(3) the renewal requested substantially jeopardizes the operator's continuing responsibility on existing permit areas;

(4) the operator has not provided evidence that the performance bond in effect for the operation will continue in full force and effect for any renewal requested in the application as well as any additional bond the director might require pursuant to Section 13 [69-25A-13 NMSA 1978] of the Surface Mining Act; or

(5) any additional revised or updated information required by the director has not been provided. Prior to the approval of any renewal of permit, the director shall provide notice to the appropriate public authorities.

E. If an application for renewal of a valid permit includes a proposal to extend the mining operation beyond the boundaries authorized in the existing permit, the portion of the application for renewal of a valid permit which addresses any new land areas shall be subject to the full standards applicable to new applications under the Surface Mining Act. Provided, that if the surface coal mining operations authorized by a permit issued pursuant to that act were not subject to the standards contained in Subparagraphs (a) and (b) of Paragraph (5) of Subsection B of Section 14 [69-25A-14 NMSA 1978] of that act by reason of complying with the proviso of Paragraph (5) of Subsection B of Section 14 [69-25A-14 NMSA 1978] of that act, then the portion of the application for renewal of the permit which addresses any new land areas previously identified in the reclamation plan submitted pursuant to Section 12 [69-25A-12 NMSA 1978] of that act shall not be subject to the standards contained in such subparagraphs.

F. Any permit renewal shall be for a term not to exceed the period of the original permit established by the Surface Mining Act. Application for permit renewal shall be made at least one hundred twenty days prior to the expiration of the valid permit.

History: Laws 1979, ch. 291, 9.



Section 69-25A-10 - Permit application requirements.

69-25A-10. Permit application requirements.

A. Each application for a surface coal mining and reclamation permit pursuant to the Surface Mining Act shall be accompanied by a fee as determined by regulation of the commission. Such fee may be less than but shall not exceed the actual or anticipated cost of reviewing, administering and enforcing the permit. All fees collected by the director shall be deposited with the state treasurer to be placed in a special fund and are appropriated for expenditure by the director in administering that act. The director may develop procedures so as to enable the cost of the fee to be paid over the term of the permit.

B. The permit application shall be submitted in a manner satisfactory to the director and shall contain, among other things:

(1) the names and addresses of the permit applicant, every legal owner of record of the property (surface and mineral) to be mined, the holders of record of any leasehold interest in the property, any purchaser of record of the property under a real estate contract, the operator, if he is a person different from the applicant, and, if any of these are business entities other than a single proprietor, the names and addresses of the principals, officers and resident agent;

(2) the names and addresses of the owners of record of all surface and subsurface areas adjacent to any part of the permit area;

(3) a statement of any current or previous surface coal mining permits in the United States held by the applicant and the permit identification and each pending application;

(4) if the applicant is a partnership, corporation, association or other business entity, the following where applicable: the names and addresses of every officer, partner, director or person performing a function similar to a director of the applicant, together with the name and address of any person owning, of record, ten percent or more of any class of voting stock of the applicant, and a list of all names under which the applicant, partner or principal shareholder previously operated a surface coal mining operation within the United States within the five-year period preceding the date of submission of the application;

(5) a statement of whether the applicant, any subsidiary, affiliate or persons controlled by or under common control with the applicant, has ever held a federal or state mining permit which, in the five-year period prior to the date of submission of the application, has been superseded or revoked or has had a mining bond or similar security deposited in lieu of bond forfeited and, if so, a brief explanation of the facts involved;

(6) a copy of the applicant's advertisement to be published in a newspaper of general circulation in the locality of the proposed site at least once a week for four successive weeks, and which includes the ownership, a description of the exact location and boundaries of the proposed site sufficient so that the proposed operation is readily locatable by local residents, and the location of where the application is available for public inspection;

(7) a description of the type and method of coal mining operation that exists or is proposed, the engineering techniques proposed or used and the equipment used or proposed to be used;

(8) the anticipated or actual starting and termination dates of each phase of the mining operation and number of acres of land to be affected;

(9) an accurate map or plan, to an appropriate scale, clearly showing the land to be affected as of the date of the application, the area of land within the permit area upon which the application has the legal right to enter and commence surface mining operations, and a statement of those documents upon which the applicant bases his legal right to enter and commence surface mining operations on the area affected and whether that right is the subject of pending court litigation. Provided, that nothing in the Surface Mining Act shall be construed as vesting in the director or the commission the jurisdiction to adjudicate property title disputes;

(10) the name of the watershed and location of any surface stream or tributary into which surface and pit drainage will be discharged;

(11) a determination of the probable hydrologic consequences of the mining and reclamation operations, both on and off the mine site, with respect to the hydrologic regime, quantity and quality of water in surface and ground water systems, including the dissolved and suspended solids under seasonal flow conditions, and the collection of sufficient data for the mine site and surrounding areas so that an assessment can be made by the director of the probable cumulative impacts of all anticipated mining in the area upon the hydrology of the area and particularly upon water availability. Provided, that this determination shall not be required until such time as hydrologic information on the general area prior to mining is made available from an appropriate federal or state agency. Provided, that the permit shall not be approved until such information or comparable information developed by either a professional engineer registered in New Mexico or a professional hydrologist is available and is incorporated into the application;

(12) when requested by the director, the climatological factors that are peculiar to the locality of the land to be affected, including the average seasonal precipitation, the average direction and velocity of prevailing winds and the seasonal temperature ranges;

(13) accurate maps to an appropriate scale clearly showing the land to be affected as of the date of application and all types of information set forth on topographical maps of the United States geological survey of a scale of 1:24,000 or 1:25,000 or larger, including all manmade features and significant known archaeological sites existing on the date of application. Such a map or plan shall, among other things specified by the director, show all boundaries of the land to be affected, the boundary lines and names of present owners of record of all surface areas abutting the permit area, and the location of all buildings within one thousand feet of the permit area;

(14) cross-section maps or plans of the land to be affected, including the actual area to be mined, prepared by or under the direction of and certified by a qualified professional engineer registered in New Mexico, with assistance from experts in related fields such as geology, land surveying and landscape architecture, showing pertinent elevation and location of test borings or core samplings and depicting the following information:

(a) the nature and depth of the various strata of overburden;

(b) the location of subsurface water, if encountered, and its quality;

(c) the nature and thickness of any coal or rider seam above the coal seam to be mined;

(d) the nature of stratum immediately beneath the coal seam to be mined;

(e) all mineral crop lines and the strike and dip of the coal to be mined within the area of land to be affected;

(f) existing or previous surface mining limits;

(g) the location and extent of known workings of any underground mines, including mine openings to the surface;

(h) the location of aquifers;

(i) the estimated elevation of the water table;

(j) the location of spoil, waste or refuse areas and topsoil preservation areas;

(k) the location of all impoundments for waste or erosion control;

(l) any settling or water treatment facility; constructed or natural drainways and the location of any discharges to any surface body of water on the area of land to be affected or adjacent thereto; and

(m) profiles at appropriate cross sections of the anticipated final surface configuration that will be achieved pursuant to the operator's proposed reclamation plan;

(15) a statement of the result of test borings or core samplings from the permit area, including logs of the drill holes; the thickness of the coal seam found and analysis of the chemical properties of such coal; the sulfur content of any coal seam; chemical analysis of potentially acid or toxic forming sections of the overburden; and chemical analysis of the stratum lying immediately underneath the coal to be mined, except that the provisions of this paragraph may be waived by the director with respect to the specific application by a written determination that such requirements are unnecessary;

(16) for those lands in the permit application which a reconnaissance inspection suggests may be prime farmlands, a soil survey shall be made or obtained according to regulations of the commission promulgated after consideration of standards established by the United States secretary of agriculture in order to confirm the exact location of such prime farmlands, if any; and

(17) information pertaining to coal seams, test borings, core samplings or soil samples as required by this section shall be made available to any person with an interest which is or may be adversely affected. Provided, that information which pertains only to the analysis of the chemical and physical properties of the coal (excepting information regarding such mineral or elemental content which is potentially toxic in the environment) shall kept confidential and not made a matter of public record.

C. Upon a determination by the director that the anticipated annual production from all coal mining activities of an applicant will not exceed one hundred thousand tons, the determination of probable hydrologic consequences required by Paragraph (11) of Subsection B of this section and the statement of the result of test borings or core samplings required by Paragraph (15) of Subsection B of this section shall, upon the written request of the applicant, be performed by a qualified public or private laboratory designated by the director and the cost of the preparation of the determination and statement shall be paid for by [the] energy and minerals department.

D. Each applicant for a permit shall submit to the director as part of the permit application a reclamation plan which shall meet the requirements of Section 12 [69-25A-12 NMSA 1978] of the Surface Mining Act.

E. Each applicant for a permit shall file a copy of his application for public inspection with the county clerk of the county or an appropriate public office approved by the director where the mining is proposed to occur, except for that information pertaining to the coal seam itself.

F. Each applicant for a permit shall submit to the director as part of the permit application a blasting plan which shall outline the procedures and standards by which the operator will meet the provisions of Paragraph (15) of Subsection B of Section 19 [69-25A-19 NMSA 1978] of the Surface Mining Act.

G. Each applicant for a permit shall submit to the director a certificate of insurance or evidence of self-insurance as required by Section 11 [69-25A-11 NMSA 1978] of the Surface Mining Act.

History: Laws 1979, ch. 291, 10.



Section 69-25A-11 - Public liability and self-insurance requirements.

69-25A-11. Public liability and self-insurance requirements.

A. Each applicant for a permit shall submit to the director as part of the permit application a certificate issued by an insurance company authorized to do business in the United States certifying that the applicant has a public liability policy in force for the surface coal mining and reclamation operations for which the permit is sought. The policy shall provide for personal injury and property damage protection in the amount required by Subsection C of this section.

B. The director may waive the requirement of Subsection A of this section, or may reduce the amount of such insurance, if the applicant demonstrates to the satisfaction of the director the existence of a suitable agent to receive service of process in New Mexico and a history of financial solvency and continuous operation, within or without New Mexico, sufficient for authorization to self-insure all or part of the amount required by Subsection C of this section; or the existence of other insurance maintained by the applicant and arising from an insurance exchange such as Lloyd's of London, a mutual insurance association or a reciprocal insurance association, provided that such other insurance coverage be legally enforceable within New Mexico, notwithstanding that some or all member companies of such associations or exchanges may not be companies authorized to do business in the United States within the meaning of Subsection A of this section. The director may require periodic review of the coverage maintained by the applicant pursuant to this subsection following issuance of a permit involving a waiver of the requirements of Subsection A of this section.

C. The policy or undertaking of self-insurance or other coverage, or the total of such coverage, shall be in an amount determined by the director to be an amount adequate to compensate any persons damaged as a result of surface coal mining and reclamation operations, including use of explosives, and entitled to compensation under state law. In determining such amount, the director shall take into account the liability record of the applicant, the nature and size of the applicant's proposed operation and the location of the permit area relative to areas of public access. Such coverage shall be maintained in full force and effect during the terms of the permit and any renewal, including the length of all reclamation operations. A certificate of such insurance, if any, shall be submitted to the director with the application.

D. This section shall have no effect upon the New Mexico Occupational Disease Disablement Law and the Workmen's Compensation Act [Chapter 52, Article 1 NMSA 1978] and shall not be construed to give to workmen any cause of action barred by such laws, it being the intent of this section to compensate persons not employed by the applicant.

History: Laws 1979, ch. 291, 11.



Section 69-25A-12 - Reclamation plan requirements.

69-25A-12. Reclamation plan requirements.

A. Each reclamation plan submitted as part of a permit application shall include, in the degree of detail necessary to demonstrate that reclamation required by the Surface Mining Act can be accomplished, a statement of:

(1) the identification of the lands subject to surface coal mining operations over the estimated life of those operations and the size, sequence and timing of the subareas for which it is anticipated that individual permits for mining will be sought;

(2) the condition of the land to be covered by the permit prior to any mining including:

(a) the uses existing at the time of the application, and if the land has a history of previous mining, the uses which preceded any mining;

(b) the capability of the land prior to any mining to support a variety of uses giving consideration to soil and foundation characteristics, topography and vegetative cover, and, if applicable, a soil survey prepared pursuant to Section 10 [69-25A-10 NMSA 1978] of the Surface Mining Act; and

(c) the productivity of the land prior to mining, including appropriate classification as prime farmlands, as well as the average yield of food, fiber, forage or wood products from such lands obtained under high levels of management;

(3) the use which is proposed to be made of the land following reclamation, including a discussion of the utility and capacity of the reclaimed land to support a variety of alternative uses and the relationship of such use to existing land use policies and plans, and the comments of any owner of the surface, state and local governments or agencies thereof which would have to initiate, implement, approve or authorize the proposed use of the land following reclamation;

(4) a detailed description of how the proposed post-mining land use is to be achieved and the necessary support activities which may be needed to achieve the proposed land use;

(5) the engineering techniques proposed to be used in mining and reclamation and a description of the major equipment; a plan for the control of surface water drainage and a water accumulation; a plan, where appropriate, for backfilling, soil stabilization and compacting, grading and appropriate revegetation; a plan for soil reconstruction, replacement and stabilization, pursuant to the performance standards in Section 19 [69-25A-19 NMSA 1978] of the Surface Mining Act, for those food, forage and forest lands identified in Section 19 [69-25A-19 NMSA 1978] of the Surface Mining Act; an estimate of the cost per acre of the reclamation, including a statement as to how the permittee plans to comply with each of the requirements set out in Section 19 [69-25A-19 NMSA 1978] of the Surface Mining Act;

(6) the consideration which has been given to maximize the utilization and conservation of the solid fuel resource being recovered so that reaffecting the land in the future can be minimized;

(7) a detailed estimated timetable for the accomplishment of each major step in the reclamation plan;

(8) the consideration which has been given to making the surface mining and reclamation operations consistent with surface owner plans and applicable state and local land use plans and programs;

(9) the steps to be taken to comply with applicable air and water quality laws and regulations and any applicable health and safety standards;

(10) the consideration which has been given to developing the reclamation plan in a manner consistent with local physical environmental and climatological conditions;

(11) all lands, interests in lands or options on such interests held by the applicant or pending bids on interests in lands by the applicant, which lands are contiguous to the area to be covered by the permit;

(12) the results of test boring which the applicant has made at the area to be covered by the permit, or other equivalent information and data in a form satisfactory to the director, including the location of subsurface water and an analysis of the chemical properties, including acid forming properties of the mineral and overburden. Provided, that information which pertains only to the analysis of the chemical and physical properties of the coal (excepting information regarding such mineral or elemental contents which are potentially toxic in the environment) shall be kept confidential and not made a matter of public record;

(13) a detailed description of the measures to be taken during the mining and reclamation process to assure the protection of:

(a) the quality of surface and ground water systems, both on- and off-site, from adverse effects of the mining and reclamation process;

(b) the rights of present users to such water; and

(c) the quantity of surface and ground water systems, both on- and off-site, from adverse effects of the mining and reclamation process or to provide alternative sources of water where such protection of quantity cannot be assured; and

(14) such other requirements as the commission shall prescribe by regulations.

B. Any information required by this section which is not on public file pursuant to state law shall be held in confidence by the director.

History: Laws 1979, ch. 291, 12.



Section 69-25A-13 - Performance bonds.

69-25A-13. Performance bonds.

A. After a surface coal mining and reclamation permit application has been approved but before the permit is issued, the applicant shall file with the director, on a form prescribed and furnished by the director, a bond for performance payable to the state, and conditioned upon faithful performance of all the requirements of the Surface Mining Act and the permit. The bond shall cover that area of land within the permit area upon which the operator will initiate and conduct surface coal mining and reclamation operations within the initial term of the permit. As succeeding increments of surface coal mining and reclamation operations are to be initiated and conducted within the permit area, the permittee shall file with the director an additional bond or bonds to cover such increments in accordance with this section. The amount of the bond required for each bonded area shall depend upon the reclamation requirements of the approved permit; shall reflect the probable difficulty of reclamation giving consideration of such factors as topography, geology of the site, hydrology and revegetation potential, and shall be determined by the director. The amount of the bond shall be sufficient to assure the completion of the reclamation plan if the work had to be performed by the director in the event of forfeiture, and in no case shall the bond for the entire area under one permit be less than ten thousand dollars ($10,000).

B. Liability under the bond shall be for the duration of the surface coal mining and reclamation operation and for a period coincident with the operator's responsibility for revegetation requirements in Section 19 [69-25A-19 NMSA 1978] of the Surface Mining Act. The bond shall be executed by the operator and a corporate surety licensed to do business in the state, except that the operator may elect to deposit cash, negotiable bonds of the United States government or the state or negotiable certificates of deposit of any bank organized or transacting business in the United States. The cash deposit or market value of such securities shall be equal to or greater than the amount of the bond required for the bonded area.

C. The director may accept the bond of the applicant itself without separate surety when the applicant demonstrates to the satisfaction of the director the existence of a suitable agent to receive service of process in New Mexico, and:

(1) a history of financial solvency and continuous operation within or without New Mexico sufficient for authorization to self-insure such amount;

(2) the existence of other corporate bond coverage maintained by the applicant and arising from an insurance exchange such as Lloyd's of London, a mutual insurance association or a reciprocal insurance association, provided that such other corporate coverage be legally enforceable within New Mexico, notwithstanding that some or all member companies of such associations or exchanges may not be companies authorized to do business in the United States, provided that the director may require periodic review of the coverage maintained by the applicant pursuant to this provision following the issuance of a permit; or

(3) the existence of a letter of credit constituting a binding commitment to extend credit in such amount, issued by a national or state bank chartered to do business within the United States or within any one of the states. The letter of credit shall provide for payment to the state upon such conditions as the director shall make at the time of the granting of the permit, provided that no payment pursuant to such letter of credit shall be required prior to a hearing before the commission at which the operator shall have an opportunity to contest the requirement of payment, which hearing shall be held pursuant to the requirements of Section 29 [69-25A-29 NMSA 1978] of the Surface Mining Act.

D. Cash or securities so deposited shall be deposited upon the same terms as the terms upon which surety bonds may be deposited.

E. The amount of the bond or deposit required and the terms of each acceptance of the applicant's bond shall be adjusted by the director from time to time as affected land acreages are increased or decreased or where the cost of future reclamation changes.

History: Laws 1979, ch. 291, 13.



Section 69-25A-14 - Permit approval or denial.

69-25A-14. Permit approval or denial.

A. Upon the basis of a complete mining application and reclamation plan or a revision or a renewal thereof, as required by the Surface Mining Act, including public notification and an opportunity for a public hearing as required by Section 17 [69-25A-17 NMSA 1978] of that act, the director shall grant, require modification of or deny the application for a permit in a reasonable time not to exceed the time limitations set forth in Section 18 [69-25A-18 NMSA 1978] of that act and notify the applicant in writing. The applicant for a permit, or revision of a permit, shall have the burden of establishing that his application is in compliance with all the requirements of that act. Within ten days after the granting of a permit, the director shall notify the local governmental officials in the municipality, if any, and county, in which the area of land to be affected is located that a permit has been issued and shall describe the location of the land.

B. No permit or revision application shall be approved unless the application affirmatively demonstrates and the director finds in writing on the basis of the information set forth in the application or from information otherwise available which will be documented in the approval, and made available to the applicant, that:

(1) the permit application is accurate and complete and that all the requirements of the Surface Mining Act have been complied with;

(2) the applicant has demonstrated that reclamation as required by the Surface Mining Act can be accomplished under the reclamation plan contained in the permit application;

(3) the assessment of the probable cumulative impact of all anticipated mining in the area on the hydrologic regime specified in Subsection B of Section 10 [69-25A-10 B NMSA 1978] of the Surface Mining Act has been made by the director and the proposed operation thereof has been designed to prevent material damage to the water supply outside the permit area;

(4) the area proposed to be mined is not included within an area designated unsuitable for surface coal mining pursuant to Section 26 [69-25A-26 NMSA 1978] of the Surface Mining Act or is not within an area under study for such designation in an administrative proceeding commenced pursuant to that section (unless in such an area as to which an administrative proceeding has commenced pursuant to Section 26 [69-25A-26 NMSA 1978] of that act, the operator making the permit application demonstrates that prior to January 1, 1977, he has made substantial legal and financial commitments in relation to the operation for which he is applying for a permit);

(5) the proposed surface coal mining operation would:

(a) not interrupt, discontinue or preclude farming on alluvial valley floors that are irrigated or naturally subirrigated, but, excluding undeveloped range lands which are not significant to farming on such alluvial valley floors and those lands as to which the director finds that if the farming that will be interrupted, discontinued or precluded is of such small acreage as to be of negligible impact on the farm's agricultural production; or

(b) not materially damage the quantity or quality of water in surface or underground water systems that supply these valley floors in Subparagraph (a) of this paragraph. Provided, that this paragraph shall not affect those surface coal mining operations which, in the twelve-month period immediately preceding August 3, 1977: (1) produced coal in commercial quantities, and were located within or adjacent to alluvial valley floors; or (2) had obtained specific permit approval to conduct surface coal mining operations within the alluvial valley floors; and

(6) in cases where the private mineral estate has been severed from the private surface estate, the applicant has submitted to the director:

(a) the written consent of the surface owner to the extraction of coal by surface mining methods; or

(b) a conveyance that expressly grants or reserves the right to extract the coal by surface mining methods; or if the conveyance does not expressly grant the right to extract coal by surface mining methods, the surface-subsurface legal relationship shall be determined in accordance with state law. Provided, that nothing in the Surface Mining Act shall be construed to authorize the director or the commission to adjudicate property rights disputes.

C. The applicant shall file with his permit application a schedule listing any and all notices of violations of the Surface Mining Act and any law, rule or regulation of the United States, or of any department or agency in the United States, pertaining to air or water environmental protection incurred by the applicant in connection with any surface coal mining operation during the three-year period prior to the date of application. The schedule shall also indicate the final resolution of any such notice of violation. Where the schedule or other information available to the director indicates that any surface coal mining operation owned or controlled by the applicant is currently in violation of that act or such other laws, rules or regulations referred to in this subsection, the permit shall not be issued until the applicant submits proof that such violation has been corrected or is in the process of being corrected to the satisfaction of the director, department or agency which has jurisdiction over such violation and no permit shall be issued to an applicant after finding by the director, after opportunity for hearing, that the applicant, or the operator specified in the application, controls or has controlled mining operations with a demonstrated pattern of willful violations of the Surface Mining Act of such nature and duration with such resulting irreparable damage to the environment as to indicate an intent not to comply with the provisions of that act.

D. In addition to finding the application in compliance with Subsection B of this section, if the area proposed to be mined contains prime farmland pursuant to Section 10 [69-25A-10 NMSA 1978] of the Surface Mining Act, the director shall, after consultation with the United States secretary of interior with the concurrence of the United States secretary of agriculture, grant a permit to mine on prime farmland if the director finds in writing that the operator has the technological capability to restore such mined area, within a reasonable time, to equivalent or higher levels of yield as nonmined prime farmland in the surrounding area under equivalent levels of management and can meet the soil reconstruction standards in Section 19 [69-25A-19 NMSA 1978] of that act. Except for compliance with Subsection B of this section, the requirements of this subsection shall apply to all permits issued after August 3, 1977. Nothing in this subsection shall apply to any permit issued prior to August 3, 1977, or to any revisions or renewals thereof, or to any existing surface coal mining operations for which a permit was issued prior to August 3, 1977.

History: Laws 1979, ch. 291, 14.



Section 69-25A-15 - Revision of permits.

69-25A-15. Revision of permits.

A. During the term of the permit the permittee may submit an application for a revision of the permit, together with a revised reclamation plan, to the director. An application for a revision of a permit shall not be approved unless the director finds that reclamation as required by the Surface Mining Act can be accomplished under the revised reclamation plan. The revision shall be approved or disapproved within the period of time established in Section 14 [69-25A-14 NMSA 1978] of that act. The director shall establish guidelines for a determination of the scale or extent of a revision request for which all permit application information requirements and procedures, including notice and hearings, shall apply. Provided, that any revisions which propose significant alterations in the reclamation plan shall, at a minimum, be subject to notice and hearing requirements. Any extensions to the area covered by the permit, except incidental boundary revisions, must be made by application for another permit.

B. No transfer, assignment or sale of the rights granted under any permit issued pursuant to the Surface Mining Act shall be made without the written approval of the director.

C. The director shall, within a time limit prescribed in regulations promulgated by the commission, review outstanding permits and may require reasonable revision or modification of the permit provisions during the term of such permit. Provided, that such revision or modification shall be based upon a written finding and subject to notice and hearing requirements established by the Surface Mining Act.

History: Laws 1979, ch. 291, 15.



Section 69-25A-16 - Coal exploration.

69-25A-16. Coal exploration.

A. Coal exploration operations which substantially disturb the natural land surface shall be conducted in accordance with exploration regulations issued by the commission. Such regulations shall include, at a minimum: the requirement that prior to conducting any exploration under this section, any person must file with the director notice of intention to explore and such notice shall include a description of the exploration area and the period of supposed exploration; and provisions for reclamation in accordance with the performance standards in Section 19 [69-25A-19 NMSA 1978] of the Surface Mining Act of all lands disturbed in exploration, including excavations, roads, drill holes and the removal of necessary facilities and equipment.

B. Information submitted to the director pursuant to this section as confidential concerning trade secrets or privileged commercial or financial information which relates to the competitive rights of the person or entity intended to explore the described area shall not be available for public examination.

C. Any person who conducts any coal exploration activities which substantially disturb the natural land surface in violation of this section or regulations issued pursuant thereto shall be subject to the provisions of Section 22 [69-25A-22 NMSA 1978] of the Surface Mining Act.

D. No operator shall remove more than two hundred fifty tons of coal without the specific written approval of the director.

History: Laws 1979, ch. 291, 16.



Section 69-25A-17 - Public notice and public hearings.

69-25A-17. Public notice and public hearings.

A. At the time of submission of an application for a surface coal mining and reclamation permit, or revision of an existing permit, pursuant to the provisions of the Surface Mining Act, the applicant shall submit to the director a copy of his advertisement of the ownership, precise location and boundaries of the land to be affected. At the time of submission, such advertisement shall be placed by the applicant in a local newspaper of general circulation in the county of the proposed surface mine at least once a week for four consecutive weeks. The director shall notify various local governmental bodies, planning agencies and sewage and water treatment authorities, and water companies in the locality in which the proposed surface mining will take place, of the operator's intention to surface mine a particularly described tract of land and indicating the application number, if any, and where a copy of the proposed mining and reclamation plan may be inspected. These local bodies, agencies, authorities or companies may submit written comments with respect to the effects of the proposed operation on the environment which are within their area of responsibility within thirty days following the last publication of the above notice. Such comments shall immediately be transmitted to the applicant by the director and shall be made available to the public at the same locations as are the mining applications.

B. Any person having an interest which is or may be adversely affected or the officer or head of any federal, state or local governmental agency or authority may file written objections to the proposed initial or revised application for a permit for surface coal mining and reclamation operations with the director within thirty days after the last publication of the notice as provided in Subsection A of this section. Such objections shall immediately be transmitted to the applicant by the director and shall be made available to the public. If written objections are filed and an informal conference requested by the objector within the thirty-day period, the director shall then designate a hearing officer who shall preside at an informal conference in the locality of the proposed mining within a reasonable time after the receipt of such objections and request. The informal conference shall also be held if requested at any time by the applicant, or upon the director's own motion. The date, time and location of the informal conference shall be advertised by the director in a newspaper of general circulation in the locality at least two weeks prior to the scheduled conference date. The hearing officer may arrange with the applicant, upon request by any party to the administrative proceeding, access to the proposed mining area for the purpose of gathering information relevant to the proceeding. An electronic or stenographic record shall be made of the conference proceeding, unless waived by all parties. Such record shall be maintained and shall be accessible to the parties until final release of the applicant's performance bond. In the event all parties requesting the informal conference stipulate agreement prior to the requested informal conference and withdraw their request, the informal conference need not be held.

History: Laws 1979, ch. 291, 17.



Section 69-25A-18 - Decisions of director and appeals.

69-25A-18. Decisions of director and appeals.

A. If an informal conference has been held pursuant to Section 69-25A-17 NMSA 1978, the director, after receiving the recommendation of the hearing officer, shall issue and furnish the applicant for a permit and persons who are parties to the administrative proceedings with the written finding of the director, granting or denying the permit in whole or in part and stating the reasons therefor, within sixty days of the informal conference.

B. If there has been no informal conference held pursuant to Section 69-25A-17 NMSA 1978, the director shall notify the applicant for a permit within ninety days of the last publication required by Subsection A of Section 69-25A-17 NMSA 1978, whether the application has been approved or disapproved in whole or in part. Upon good cause shown, the time may be extended an additional ninety days.

C. If the application is approved, the permit shall be issued. If the application is disapproved, specific reasons for the disapproval shall be set forth in the notification. Within thirty days after the applicant is notified of the final decision of the director on the permit application, the applicant or any person, with an interest that is or may be adversely affected, may request a hearing on the reasons for the final determination. The director shall hold a hearing within thirty days of the request and provide notification to all interested parties at the time that the applicant is notified. The hearing shall be of record, adjudicatory in nature, and a person who presided at a conference under Section 69-25A-17 NMSA 1978 shall not preside at the hearing or participate in the decision or in any administrative appeal from the decision. Within thirty days after the hearing, the director shall issue and furnish the applicant, and all persons who participated in the hearing, with the written decision of the director granting or denying the permit in whole or in part and stating the reasons therefor.

D. Where a hearing is requested pursuant to Subsection C of this section, the director may, under such conditions as the director may prescribe, grant such temporary relief as the director deems appropriate pending final determination of the proceeding if:

(1) all parties to the proceeding have been notified and given an opportunity to be heard on a request for temporary relief;

(2) the person requesting such relief shows that there is a substantial likelihood that the person will prevail on the merits of the final determination of the proceeding; and

(3) the relief will not adversely affect the public health or safety or cause significant imminent environmental harm to land, air or water resources.

E. For the purpose of the hearing, the director may administer oaths, subpoena witnesses or written or printed materials, compel attendance of the witnesses or production of the materials and take evidence, including but not limited to site inspections of the land to be affected and other surface coal mining operations carried on by the applicant in the general vicinity of the proposed operation. A verbatim record of each public hearing required by the Surface Mining Act shall be made and a transcript made available on the motion of any party or by order of the director.

F. Any applicant or any person with an interest that is or may be adversely affected, who has participated in the administrative proceedings as an objector and who is aggrieved by the decision of the director or the director's failure to act within the time limits specified in the Surface Mining Act has the right to seek judicial review in accordance with Section 69-25A-30 NMSA 1978.

History: Laws 1979, ch. 291, 18; 2005, ch. 209, 1.



Section 69-25A-19 - Environmental protection performance standards; surface coal mining operations.

69-25A-19. Environmental protection performance standards; surface coal mining operations.

A. Any permit issued under the Surface Mining Act to conduct surface coal mining operations shall require that the surface coal mining operations meet all applicable performance standards of that act, and such other requirements as the commission shall promulgate by regulation.

B. General performance standards shall be promulgated by regulation of the commission and shall be applicable to all surface coal mining and reclamation operations and shall require the operator as a minimum to:

(1) conduct surface coal mining operations so as to maximize the utilization and conservation of the solid fuel resource being recovered so that reaffecting the land in the future through surface coal mining can be minimized;

(2) restore the land affected to a condition capable of supporting the uses which it was capable of supporting prior to any mining, or higher or better uses of which there is reasonable likelihood, so long as such use or uses do not present any actual or probable hazard to public health or safety or pose any actual or probable threat of water dimunition or pollution, and the permit applicant's declared proposed land use following reclamation is not deemed to be impractical and unreasonable, to be inconsistent with applicable land use policies and plans promulgated by the legislature or any political subdivision, or planning districts established by the legislature, to involve unreasonable delay in implementation, or to be violative of federal, state or local law;

(3) except as provided in Subsection C of this section with respect to all surface coal mining operations, backfill compact (where advisable to insure stability or to prevent leaching of toxic materials), and grade in order to restore the approximate original contour of the land with all highwalls, spoil piles and depressions eliminated (unless small depressions are needed in order to retain moisture to assist revegetation or as otherwise authorized pursuant to the Surface Mining Act). Provided, that in surface coal mining which is carried out at the same location over a substantial period of time where the operation transects the coal deposit, and the thickness of the coal deposits relative to the volume of the overburden is large and where the operator demonstrates that the overburden and other spoil and waste materials at a particular point in the permit area or otherwise available from the entire permit area is insufficient, giving due consideration to volumetric expansion, to restore the approximate original contour, the operator, at a minimum, shall backfill, grade and compact, where advisable, using all available overburden and other spoil and waste materials to attain the lowest practicable grade but not more than the angle of repose, to provide adequate drainage and to cover all acid-forming and other toxic materials, in order to achieve an ecologically sound land use compatible with the surrounding region; and provided further, that in surface coal mining where the volume of overburden is large relative to the thickness of the coal deposit and where the operator demonstrates that due to volumetric expansion the amount of overburden and other spoil and waste materials removed in the course of the mining operation is more than sufficient to restore the approximate original contour, the operator shall, after restoring the approximate contour, backfill, grade and compact, where advisable, the excess overburden and other spoil and waste materials to attain the lowest grade but not more than the angle of repose, and to cover all acid-forming and other toxic materials, in order to achieve an ecologically sound land use compatible with the surrounding region. Such overburden or spoil shall be shaped and graded in such a way as to prevent slides, erosion and water pollution and shall be revegetated in accordance with the requirements of the Surface Mining Act;

(4) stabilize and protect all surface areas including spoil piles affected by the surface coal mining and reclamation operation to effectively control erosion and attendant air and water pollution;

(5) remove the topsoil from the land in a separate layer, replace it on the backfill area, or, if not utilized immediately, segregate it in a separate pile from other spoil and when the topsoil is not replaced on a backfill area within a time short enough to avoid deterioration of the topsoil, maintain a successful cover by quick growing plant or other means thereafter so that the topsoil is preserved from wind and water erosion, remains free of any contamination by other acid or toxic material and is in a usable condition for sustaining vegetation when restored during reclamation, except if topsoil is of insufficient quantity or of poor quality for sustaining vegetation, or if other strata can be shown to be more suitable for vegetation requirements, then the operator shall remove, segregate and preserve in a like manner such other strata which are best able to support vegetation;

(6) restore the topsoil or the best available subsoil which is best able to support vegetation;

(7) for all prime farmlands to be mined and reclaimed, specifications for soil removal, storage, replacement and reconstruction shall be established by regulation of the commission after considering specifications established by the secretary of the United States department of agriculture, and the operator shall, as a minimum be required to:

(a) segregate the A horizon of the natural soil, except where it can be shown that other available soil materials will create a final soil having a greater productive capacity; and if not utilized immediately, stockpile this material separately from other soil and provide needed protection from wind and water erosion contamination by other acid or toxic material;

(b) segregate the B horizon of the natural soil, or underlying C horizons or other strata, or a combination of such horizons or other strata that are shown to be both texturally and chemically suitable for plant growth and that can be shown to be equally or more favorable for plant growth than the B horizon, in sufficient quantities to create in the regraded final soil a root zone of comparable depth and quality to that which existed in the natural soil; and if not utilized immediately, stockpile this material separately from other spoil and provide needed protection from wind and water erosion or contamination by other acid or toxic material;

(c) replace and regrade the root zone material described in Subparagraph (b) of this paragraph with proper compaction and uniform depth over the regraded spoil material; and

(d) redistribute and grade in a uniform manner the surface soil horizon described in Subparagraph (a) of this paragraph;

(8) create, if authorized in the approved mining and reclamation plan and permit and by the state engineer, permanent impoundments of water on mining sites as part of reclamation activities only when it is adequately demonstrated that:

(a) the size of the impoundment is adequate for its intended purposes;

(b) the impoundment dam construction will be so designed as to achieve necessary stability with an adequate margin of safety compatible with that of structures constructed under 16 U.S.C. 1006;

(c) the quality of impounded water will be suitable on a permanent basis for its intended use and that discharges from the impoundment will not degrade the water quality below water quality standards established pursuant to applicable federal and state law in the receiving stream;

(d) the level of water will be reasonably stable if necessary for the intended use;

(e) final grading will provide adequate safety and access for proposed water users; and

(f) such water impoundments will not result in the diminution of the quality or quantity of water utilized by adjacent or surrounding landowners for agricultural, industrial, recreational or domestic uses;

(9) conduct any augering operation associated with surface mining in a manner to maximize recoverability of mineral reserves remaining after the operation and reclamation are complete, and seal all auger holes with an impervious and noncombustible material in order to prevent drainage, unless the director determines that the resulting impoundment of water in such auger holes may create a hazard to the environment or the public health or safety. Provided, that the director may prohibit augering if necessary to maximize the utilization, recoverability or conservation of the solid fuel resources or to protect against adverse water quality impacts;

(10) minimize the disturbances to the prevailing hydrologic regime specified in Subsection B of Section 14 [69-25A-14 NMSA 1978] of the Surface Mining Act at the mine site and in associated off-site areas and to the quality and quantity of water in surface and ground water systems both during and after surface coal mining operations and during reclamation by:

(a) avoiding acid or other toxic mine drainage by such measures as, but not limited to: 1) preventing or removing water from contact with toxic producing deposits; 2) treating drainage to reduce toxic content which adversely affects downstream water upon being released to water courses; and 3) casing, sealing or otherwise managing boreholes, shafts and wells to keep acid or other toxic drainage from entering ground and surface waters;

(b) conducting surface coal mining operations so as to prevent, to the extent possible using the best technology currently available, additional contributions of suspended solids to streamflow, or runoff outside the permit area, but in no event shall contributions be in excess of requirements set by state or federal law;

(c) constructing any siltation structures pursuant to Subparagraph (b) of this paragraph prior to commencement of surface coal mining operations, such structures to be certified by a qualified professional engineer registered in New Mexico, to be constructed as designed and as approved in the reclamation plan; provided that such siltation structure shall, if otherwise required by state law, be approved by the state engineer;

(d) cleaning out and removing temporary or large settling ponds or other siltation structures from drainways after disturbed areas are revegetated and stabilized, and depositing the silt and debris at a site and in a manner approved by the director;

(e) restoring recharge capacity of the mined area to approximate premining conditions;

(f) avoiding channel deepening or enlargement the discharge of water from mines;

(g) preserving throughout the mining and reclamation process in operations requiring the essential hydrologic functions of alluvial valley floors in the arid and semiarid areas of New Mexico; and

(h) such other actions as promulgated by regulation of the commission;

(11) with respect to surface disposal of mine wastes, tailings, coal processing wastes and other wastes in areas other than the mine workings or excavations, stabilize all waste piles in designated areas through construction in compacted layers including the use of incombustible and impervious materials if necessary and assure that the final contour of the waste pile will be compatible with natural surroundings and that the site can and will be stabilized and revegetated according to the provisions of the Surface Mining Act;

(12) refrain from surface coal mining within five hundred feet from active and abandoned underground mines in order to prevent breakthroughs and to protect health and safety of miners. Provided, that the director shall permit an operator to mine near, through or partially through an abandoned underground mine or closer to an active underground mine if: the nature, timing and sequencing of the approximate coincidence of specific surface mine activities with specific underground mine activities are jointly approved by the director and the state mine inspector; and such operations will result in improved resource recovery, abatement of water pollution or elimination of hazards to the health and safety of the public;

(13) design, locate, construct, operate, maintain, enlarge, modify and remove or abandon, in accordance with the standard and criteria established by regulation of the commission, all existing and new coal mine waste piles consisting of mine wastes, tailings, coal processing wastes or other liquid and solid wastes, and used either temporarily or permanently as dams or embankments;

(14) insure that all debris, acid-forming materials, toxic materials, or materials constituting a fire hazard are treated or buried and compacted or otherwise disposed of in a manner designed to prevent contamination of ground or surface waters and that contingency plans are developed to prevent sustained combustion;

(15) insure that explosives are used only in accordance with existing state and federal law and the regulations promulgated by the commission, which shall include provisions to:

(a) provide adequate advance written notice to local governments and residents who might be affected by the use of such explosives by publication of the planned blasting schedule in a newspaper of general circulation in the locality and by mailing a copy of the proposed blasting schedule to every resident living within one-half mile of the proposed blasting site and by providing daily notice to resident/occupiers in such area prior to any blasting;

(b) maintain for a period of at least three years and make available for public inspection upon request a log detailing the location of the blasts, the pattern and depth of the drill holes, the amount of explosives used per hole, and the order and length of delay in the blasts;

(c) limit the type of explosives and detonating equipment and the size, timing and frequency of blasts based upon the physical conditions of the site so as to prevent: injury to persons; damage to public and private property outside the permit area; adverse impacts on any underground mine; and change in the course, channel or availability of ground or surface water outside the permit area;

(d) require that all blasting operations be conducted by trained and competent persons as certified and examined by the director pursuant to regulations promulgated by the commission with the written concurrence of the state mine inspector;

(e) provide that upon the request of a resident or owner of a man-made dwelling or structure within one-half mile of any portion of the permitted area the applicant or permittee shall conduct a preblasting survey of such structures and submit the survey to the director and a copy to the resident or owner making the request. The area of the survey shall be decided by the director;

(16) insure that all reclamation efforts proceed in an environmentally sound manner and as contemporaneously as practicable with the surface coal mining operations. Provided, that where the applicant proposes to combine surface mining operations with underground mining operations to assure maximum practical recovery of the mineral resource, the director may grant a variance for specific areas within the reclamation plan from the requirement that reclamation efforts proceed as contemporaneously as practicable to permit underground mining operations prior to reclamation:

(a) if the director finds in writing that: 1) the applicant has presented, as a part of the permit application, specific, feasible plans for the proposed underground mining operations; 2) the proposed underground mining operations are necessary or desirable to assure maximum practical recovery of the mineral resource and will avoid multiple disturbance of the surface; 3) the applicant has satisfactorily demonstrated that the plan for the underground mining operation conforms to requirements for underground mining in New Mexico and that permits necessary for the underground mining operations have been or will be issued by the director as a condition precedent to commencement of underground mining; 4) the areas proposed for the variance have been shown by the applicant to be necessary for the implementing of the proposed underground mining operations; 5) no substantial adverse environmental damage, either on-site or off-site, will result from the delay in completion of reclamation as required by the Surface Mining Act; and 6) provisions for the off-site storage of spoil will comply with Paragraph (22) of this subsection;

(b) if the commission has promulgated specific regulations to govern the granting of such variances in accordance with the provisions of this paragraph and the director has imposed such additional requirements as he deems necessary;

(c) if variances granted under the provisions of this subsection are to be reviewed by the director not more than three years from either the date of issuance of the permit or the date of approval of the variance; and

(d) if liability under the bond filed by the applicant with the director pursuant to Section 13 [69-25A-13 NMSA 1978] of the Surface Mining Act shall be for the duration of the underground mining operations and until the requirements of Paragraph (13) of this subsection and Section 23 [69-25A-23 NMSA 1978] of the Surface Mining Act have been fully complied with;

(17) insure that the construction, maintenance and postmining conditions of access roads into and across the site of operations will control or prevent erosion and siltation, pollution of water or damage to fish or wildlife or their habitat or public or private property;

(18) refrain from the construction of roads or other access ways up a stream bed or drainage channel or in such proximity to such channel so as to seriously alter the normal flow of water;

(19) establish on the regraded areas, and all other lands affected, a diverse, effective and permanent vegetative cover of the same seasonal variety native to the area of land to be affected and capable of self-regeneration and plant succession at least equal in extent of cover to the natural vegetation of the area; except that introduced species may be used in the revegetation process where desirable and necessary to achieve the approved postmining land use plan;

(20) assume the responsibility for successful revegetation as required by Paragraph (19) of this subsection, for a period of five full years after the last year of augmented seeding, fertilizing, irrigation or other work in order to assure compliance with Paragraph (19) of this subsection, except in those areas or regions of New Mexico where the annual average precipitation is twenty-six inches or less, then the operator's assumption of responsibility and liability will extend for a period of ten full years after the last year of augmented seeding, fertilizing, irrigation or other work. Provided, that when the director approves a long-term intensive agricultural postmining land use, the applicable five- or ten-year period of responsibility for revegetation shall commence at the date of initial planting for such long-term intensive agricultural postmining land use. Provided further, that when the director issues a written finding approving a long-term, intensive, agricultural postmining land use as part of the mining and reclamation plan, the director may grant exception to the provisions of Paragraph (19) of this subsection;

(21) protect off-site areas from slides or damage occurring during the surface coal mining and reclamation operations, and not deposit spoil material or locate any part of the operations or waste accumulations outside the permit area;

(22) place all excess spoil material resulting from surface coal mining and reclamation activities in such a manner that:

(a) spoil is transported and placed in a controlled manner in position for concurrent compaction and in such a way to assure mass stability and to prevent mass movement;

(b) the areas of disposal are within the bonded permit areas and all organic matter shall be removed immediately prior to spoil placement;

(c) appropriate surface and internal drainage systems and diversion ditches are used so as to prevent spoil erosion and movement;

(d) the disposal area does not contain springs, natural water courses or wet weather seeps unless lateral drains are constructed from the wet areas to the main underdrains in such a manner that filtration of the water into the spoil pile will be prevented;

(e) if placed on a slope, the spoil is placed upon the most moderate slope among those upon which, in the judgment of the director, the spoil could be placed in compliance with all the requirements of the Surface Mining Act, and shall be placed, where possible, upon, or above, a natural terrace, bench or berm, if such placement provides additional stability and prevents mass movement;

(f) where the toe of the spoil rests on a downslope, a rock toe buttress, of sufficient size to prevent mass movement, is constructed;

(g) the final configuration is compatible with the natural drainage pattern and surroundings and suitable for intended uses;

(h) design of the spoil disposal area is certified by a qualified professional engineer registered in New Mexico to be in conformance with professional standards; and

(i) all other provisions of the Surface Mining Act are met;

(23) meet such other criteria as are necessary to achieve reclamation in accordance with the purposes of the Surface Mining Act, taking into consideration the physical, climatological and other characteristics of the site;

(24) to the extent possible using the best technology currently available, minimize disturbances and adverse impacts of the operation on fish, wildlife and related environmental values, and achieve enhancement of such resources where practicable; and

(25) provide for an undisturbed natural barrier beginning at the elevation of the lowest coal seam to be mined and extending from the outslope for such distance as the director shall determine to be necessary to be retained in place as a barrier to slides and erosion.

C. (1) Where an applicant meets the requirements of Paragraphs (2) and (3) of this subsection a permit without regard to the requirement to restore to approximate original contour set forth in Paragraph (3) of Subsection B or Paragraphs (2) and (3) of Subsection D of this section may be granted for the surface mining of coal where the mining operation will remove an entire coal seam or seams running through the upper fraction of a mountain, ridge or hill (except as provided in Subparagraph (a) of Paragraph (3) of this subsection) by removing all of the overburden and creating a level plateau or a gently rolling contour with no highwalls remaining, and capable of supporting postmining uses in accord with the requirements of this subsection.

(2) In cases where an industrial, commercial, agricultural, residential or public facility (including recreational facilities) use is proposed for the postmining use of the affected land, the director may grant a permit for a surface mining operation of the nature described in Paragraph (1) of this subsection where:

(a) after consultation with the appropriate land use planning agencies, if any, the proposed postmining land use is deemed to constitute an equal or better economic or public use of the affected land, as compared with premining use;

(b) the applicant presents specific plans for the proposed postmining land use and appropriate assurances that such use will be: 1) compatible with adjacent land uses; 2) obtainable according to data regarding expected need and market; 3) assured of investment in necessary public facilities; 4) supported by commitments from public agencies where appropriate; 5) practicable with respect to private financial capability for completion of the proposed use; 6) planned pursuant to a schedule attached to the reclamation plan so as to integrate the mining operation and reclamation with the postmining land use; and 7) designed by a professional engineer registered in New Mexico in conformance with professional standards established to assure the stability, drainage and configuration necessary for the intended use of the site;

(c) the proposed use would be consistent with adjacent land uses, and existing state and local land use plans and programs promulgated by the legislature or any political subdivision, or planning districts established by the legislature;

(d) the director provides the governing bodies of the municipality and county in which the land is located and any state or federal agency which the director, in his discretion, determines to have an interest in the proposed use, an opportunity of not more than sixty days to review and comment on the proposed use; and

(e) all other requirements of the Surface Mining Act will be met.

(3) In granting any permit pursuant to this subsection the director shall require that:

(a) the toe of the lowest coal seam and the overburden associated with it are retained in place as a barrier to slides and erosion;

(b) the reclaimed area is stable;

(c) the resulting plateau or rolling contour drains inward from the outslopes except as specified points;

(d) no damage will be done to natural water courses;

(e) spoil will be placed on the mountaintop bench as is necessary to achieve the planned postmining land use. Provided, that all excess spoil material not retained on the mountaintop shall be placed in accordance with the provisions of Paragraph (22) of Subsection B of this section; and

(f) insure stability of the spoil retained on the mountaintop and meet the other requirements of the Surface Mining Act.

(4) The commission shall promulgate specific regulations to govern the granting of permits in accord with the provisions of this subsection, and may impose such additional requirements as it deems necessary consistent with the purposes of [the] Surface Mining Act.

(5) All permits granted under the provisions of this subsection shall be reviewed not more than three years from the date of issuance of the permit, unless the applicant affirmatively demonstrates that the proposed development is proceeding in accordance with the terms of the approved schedule and reclamation plan.

D. The following performance standards shall be applicable to steep-slope surface coal mining and shall be in addition to those general performance standards required by this section. Provided, that the provisions of this subsection shall not apply to those situations in which an operator is mining on flat or gently rolling terrain, on which an occasional steep slope is encountered through which the mining operation is to proceed, leaving a plain or predominantly flat area or where an operator is in compliance with provisions of Subsection C of this section:

(1) insure that when performing surface coal mining on steep slopes, no debris, abandoned or disabled equipment, spoil material or waste mineral matter be placed on the downslope below the bench or mining cut. Provided, that the spoil material in excess of that required for the reconstruction of the approximate original contour under the provisions of Paragraph (3) of Subsection B of this section or Paragraph (2) of this subsection shall be permanently stored pursuant to Paragraph (22) of Subsection B of this section;

(2) complete backfilling with spoil material shall be required to cover completely the highwall and return the site to the approximate original contour, which material will maintain stability following mining and reclamation;

(3) the operator may not disturb land above the top of the highwall unless the director finds that such disturbance will facilitate compliance with the environmental protection standards of this section. Provided, that the land disturbed above the highwall shall be limited to that amount necessary to facilitate the compliance;

(4) for the purposes of this subsection, the term "steep slope" is any slope above twenty degrees or such lesser slope as may be defined by the director after consideration of soil, climate and other characteristics of the region or the state.

E. (1) The director may permit variances for the purposes set forth in Paragraph (3) of this subsection, provided that the watershed control of the area is improved; and further provided complete backfilling with spoil material shall be required to cover completely the highwall which material will maintain stability following mining and reclamation.

(2) Where an applicant meets the requirements of Paragraphs (3) and (4) of this subsection a variance from the requirement to restore to approximate original contour set forth in Paragraph (2) of Subsection D of this section may be granted for the surface mining of coal where the owner of the surface knowingly requests in writing, as a part of the permit application that such a variance be granted so as to render the land, after reclamation, suitable for an industrial commercial, residential or public use, including recreational facilities, in accord with the further provisions of Paragraphs (3) and (4) of this subsection.

(3) (a) After consultation with the appropriate land use planning agencies of the municipality, if any, and the country in which mining is to occur, the potential use of the affected land is deemed to constitute an equal or better economic or public use;

(b) is designed and certified by a qualified professional engineer registered in New Mexico in conformance with professional standards established to assure the stability, drainage and configuration necessary for the intended use of the site; and

(c) after approval of the soil and water conservation division of the natural resources department the watershed of the affected land is deemed to be improved.

(4) In granting a variance pursuant to this subsection, the director shall require that only such amount of spoil will be placed off the mine bench as is necessary to achieve the planned postmining land use, insure stability of the spoil retained on the bench, meet all other requirements of the Surface Mining Act, and all spoil placement off the mine bench must comply with Paragraph (22) of Subsection B of this section.

(5) The commission shall promulgate specific regulations to govern the granting of variances in accord with the provisions of this subsection, and may impose such additional requirements as it deems necessary.

(6) All exceptions granted under the provisions of this subsection shall be reviewed not more than three years from the date of issuance of the permit, unless the permittee affirmatively demonstrates that the proposed development is proceeding in accordance with the terms of the reclamation plan.

History: Laws 1979, ch. 291, 19.



Section 69-25A-20 - Environmental protection performance standards; surface effects of underground coal mining operations.

69-25A-20. Environmental protection performance standards; surface effects of underground coal mining operations.

A. The commission shall promulgate rules and regulations directed toward the surface effects of underground coal mining operations, embodying the following requirements and in accordance with the procedures established under Section 6 [69-25A-6 NMSA 1978] of the Surface Mining Act. Provided, that in adopting any rules and regulations, the commission shall consider the distinct difference between surface coal mining and underground coal mining.

B. Each permit issued pursuant to the Surface Mining Act and relating to underground coal mining shall require the operator to:

(1) adopt measures consistent with known technology in order to prevent subsidence causing material damage to the extent technologically and economically feasible; maximize mine stability; and maintain the value and reasonably foreseeable use of such surface lands, except in those instances where the mining technology used requires planned subsidence in a predictable and controlled manner. Provided, that nothing in this subsection shall be construed to prohibit the standard method of room and pillar mining;

(2) seal all portals, entryways, drifts, shafts or other openings between the surface and underground mine working when no longer needed for the conduct of the mining operations;

(3) fill or seal exploratory holes no longer necessary for mining, maximizing to the extent technologically and economically feasible return of mine and processing waste, tailings and any other waste incident to the mining operation, to the mine workings or excavations;

(4) with respect to surface disposal of mine wastes, tailings, coal processing wastes and other wastes in areas other than the mine workings or excavations, stabilize all waste piles created by the permittee from current operations through construction in compacted layers including the use of incombustible and impervious materials if necessary and assure that any leachate will not degrade surface or ground waters below water quality standards established pursuant to applicable federal and state law, and that the final contour of the waste accumulation will be compatible with natural surroundings and that the site is stabilized and revegetated according to the provisions of this section;

(5) design, locate, construct, operate, maintain, enlarge, modify and remove or abandon, in accordance with the standards and criteria established by regulation pursuant to Section 19 [69-25A-19 NMSA 1978] of the Surface Mining Act, all existing and new coal mine waste piles consisting of mine wastes, tailings, coal processing wastes or other liquid and solid wastes and used either temporarily or permanently as dams or embankments;

(6) establish on regraded areas and all other lands affected, a diverse and permanent vegetative cover capable of self-regeneration and plant succession and at least equal in extent of cover to the natural vegetation of the area;

(7) protect off-site areas from damages which may result from such mining operations;

(8) eliminate fire hazards and otherwise eliminate conditions which constitute a hazard to health and safety of the public;

(9) minimize the disturbances of the prevailing hydrologic regime at the mine site and in associated off-site areas and to the quantity of water in surface and ground water systems both during and after coal mining operations and during reclamation by:

(a) avoiding acid or other toxic mine drainage by such measures as, but not limited to: 1) preventing or removing water from contact with toxic producing deposits; 2) treating drainage to reduce toxic content which adversely affects downstream water upon being released to water courses; and 3) casing, sealing or otherwise managing boreholes, shafts and wells to keep acid or other toxic drainage from entering ground and surface waters; and

(b) conducting surface coal mining operations so as to prevent to the extent possible, using the best technology currently available, additional contributions of suspended solids to streamflow or runoff outside the permit area (but in no event shall such contributions be in excess of limits set by applicable state or federal law), and avoiding channel deepening or enlargement in operations requiring the discharge of water from mines;

(10) with respect to other surface impacts not specified in this subsection including the construction of new roads or the improvement or use of existing roads to gain access to the site of such activities and for haulage, repair areas, storage areas, processing areas, shipping areas and other areas upon which are sited structures, facilities or other property or materials on the surface, resulting from or incident to such activities, operate in accordance with the standards established under Section 19 [69-25A-19 NMSA 1978] of the Surface Mining Act for such effects which result from surface coal mining operations. Provided that the commission shall make such modifications in the requirements imposed by this paragraph as are necessary to accommodate the distinct difference between surface and underground coal mining;

(11) to the extent possible using the best technology currently available, minimize disturbances and adverse impacts of the operation on fish, wildlife and related environmental values, and achieve enhancement of such resources where practicable; and

(12) locate openings for all new drift mines working acid-producing or iron-producing coal seams in such a manner as to prevent a gravity discharge of water from the mine.

C. In order to protect the stability of the land, the director shall suspend underground coal mining under urbanized areas, cities, towns and communities and adjacent to industrial or commercial buildings, major impoundments or permanent streams if he finds imminent danger to inhabitants of the urbanized areas, cities, towns and communities.

D. The provisions of the Surface Mining Act relating to permits, bonds, inspections and enforcement, public review and administrative and judicial review shall be applicable to surface operations and surface impacts incident to an underground coal mine with such modifications to the permit application requirements, permit approval or denial procedures and bond requirements as are necessary to accommodate the distinct difference between surface and underground coal mining. The commission shall promulgate such modifications in accordance with the rule-making procedure established in Section 6 [69-25A-6 NMSA 1978] of the Surface Mining Act.

History: Laws 1979, ch. 291, 20.



Section 69-25A-21 - Inspection and monitoring.

69-25A-21. Inspection and monitoring.

A. The commission, by regulation, shall require any permittee to:

(1) establish and maintain appropriate records;

(2) make monthly reports to the director;

(3) install, use and maintain any necessary monitoring equipment or methods;

(4) evaluate results in accordance with such manner as the commission shall prescribe by regulation; and

(5) provide such other information relative to surface coal mining and reclamation operations as the commission, by regulation, deems reasonable and necessary.

B. For those surface coal mining and reclamation operations which remove or disturb strata that serve as aquifers which significantly insure the water supply for water users either on or off the mining site, the director shall specify:

(1) monitoring sites to record the quantity and quality of surface drainage above and below the mine site as well as in the potential zone of influence;

(2) monitoring sites to record level, amount and samples of ground water and aquifers potentially affected by the mining and also directly below the lowermost (deepest) coal seam to be mined;

(3) records of well logs and borehole data to be maintained; and

(4) monitoring sites to record precipitation.

C. The monitoring data collection and analysis required by this section shall be conducted according to standards and procedures set forth by regulation of the commission in order to assure their reliability and validity.

D. The authorized representatives of the director without advance notice and upon presentation of appropriate credentials:

(1) shall have the right of entry to, upon or through any surface coal mining and reclamation operations or any premises in which any records required to be maintained under Subsection A of this section are located; and

(2) may at reasonable times, and without delay, have access to and copy any records, inspect any monitoring equipment or method of operation required under the Surface Mining Act.

E. The inspections by the director shall:

(1) occur on an irregular basis averaging not less than one partial inspection per month and one complete inspection per calendar quarter for the surface coal mining and reclamation operation covered by each permit;

(2) occur without prior notice to the permittee or his agents or employees except for necessary on-site meetings with the permittee; and

(3) include the filing of inspection reports adequate to enforce the requirements of and to carry out the terms and purposes of the Surface Mining Act.

F. Each permittee shall conspicuously maintain at the entrances to the surface coal mining and reclamation operations a clearly visible sign which sets forth the name, business address and phone number of the permittee and the permit number of the surface coal mining and reclamation operation.

G. Each inspector, upon detection of each violation of any requirement of the Surface Mining Act, or regulation issued thereunder, shall forthwith inform the operator in writing, and shall report in writing any such violation to the director.

H. Copies of any records, reports, inspection materials or information obtained under the Surface Mining Act by the director, except for material required by law to be kept confidential, shall be made immediately available to the public at central and sufficient locations in the county, multicounty and state area of mining so that they are conveniently available to residents in the areas of mining.

History: Laws 1979, ch. 291, 21.



Section 69-25A-22 - Penalties and sanctions.

69-25A-22. Penalties and sanctions.

A. Any permittee who violates any permit condition or any person who violates any provision of the Surface Mining Act may be assessed a civil penalty by the director, except that if such violation leads to the issuance of a cessation order under Section 25 [69-25A-25 NMSA 1978] of the Surface Mining Act, the civil penalty shall be assessed. Such penalty shall not exceed five thousand dollars ($5,000) for each violation. Each day of continuing violation may be deemed a separate violation for purposes of penalty assessments. In determining the amount of the penalty, consideration shall be given to:

(1) the permittee's history of previous violations at the particular surface coal mining operation;

(2) the seriousness of the violation, including any irreparable harm to the environment and any hazard to the health or safety of the public;

(3) whether the permittee was negligent; and

(4) the demonstrated good faith of the permittee charged in attempting to achieve rapid compliance after notification of the violation.

B. A civil penalty shall be assessed by the director only after the person charged with a violation described under Subsection A of this section has been given an opportunity for a public hearing. Where such a public hearing has been held, the director shall make findings of fact, and shall issue a written decision as to the occurrence of the violation and the amount of the penalty which is warranted, incorporating, when appropriate, an order therein requiring that the penalty be paid. When appropriate, the director shall consolidate such hearings with other proceedings under Section 25 [69-25A-25 NMSA 1978] of the Surface Mining Act. Any hearing under this section shall be of record and adjudicatory in accordance with commission regulations. Where the person charged with such a violation fails to avail himself of the opportunity for a public hearing, a civil penalty shall be assessed by the director after the director has determined that a violation did occur, and the amount of the penalty which is warranted, and has issued an order requiring that the penalty be paid.

C. Upon the issuance of a notice or order charging that a violation of the Surface Mining Act has occurred, the director shall inform the operator within thirty days of the proposed amount of the penalty. The person charged with the penalty shall then have thirty days to pay the proposed penalty in full or, if the person wishes to contest either the amount of the penalty or the fact of the violation, forward the proposed amount to the director for placement in an escrow account. If through administrative or judicial review of the proposed penalty, it is determined that no violation occurred, or that the amount to the director for placement in an escrow account. If through administrative or judicial review of the proposed penalty, it is determined that no violation occurred, or that the amount of the penalty should be reduced, the director shall within thirty days remit the appropriate amount to the person, with interest at the rate of six percent per annum, or at the prevailing United States department of the treasury rate, whichever is greater. Failure to forward the money to the director within thirty days shall result in a waiver of all legal rights to contest the violation or the amount of the penalty.

D. Civil penalties owed under the Surface Mining Act may be recovered in a civil action brought by the attorney general at the request of the director in the district court of the county where the violation occurred.

E. Any person who willfully and knowingly violates a condition of a permit issued pursuant to the Surface Mining Act or fails or refuses to comply with any order issued, under Section 25 [69-25A-25 NMSA 1978] or Section 30 [69-25A-30 NMSA 1979] of that act, or any order incorporated in a final decision issued by the director or the commission with respect to which the time for appeal has expired or with respect to which the right of appeal has been exhausted, except an order incorporated in a decision issued under Subsection B of this section, shall, upon conviction, be punished by a fine of not more than ten thousand dollars ($10,000) or by imprisonment for not more than one year, or both.

F. Whenever a corporate permittee commits a violation as specified in Subsection E of this section, any director, officer or agent or [of] such corporation who willfully and knowingly authorized, ordered or carried out such violation, failure or refusal shall be subject to the same civil penalties, fines and imprisonment that may be imposed upon a person under Subsections A and E of this section.

G. Whoever knowingly makes any false statement, representation or certification or knowingly fails to make any statement, representation or certification in any application, record, report, plan or other document filed or required to be maintained pursuant to the Surface Mining Act or any final order or decision issued by the director or the commission, with respect to which the time for appeal has expired or with respect to which the right of appeal has been exhausted shall upon conviction, be punished by a fine of not more than ten thousand dollars ($10,000), or by imprisonment for not more than one year or both.

H. Any operator who fails to correct a violation for which a citation has been issued under Section 25 [69-25A-25 NMSA 1978] of the Surface Mining Act within the period permitted for its correction, (which period shall not end until the last to occur of :

(1) the entry of a final order by the director, in the case of any review proceedings under Section 29 [69-25A-29 NMSA 1978] of that act initiated by the operator wherein the director orders, after an expedited hearing, the suspension of the abatement requirements of the citation after determining that the operator will suffer irreparable loss or damage from the application of those requirements;

(2) the commission's decision, in the case of an appeal initiated by the operator pursuant to Subsection G of Section 29 [69-25A-29 NMSA 1978] of the Surface Mining Act; or

(3) until the entry of an order of the court, in the case of any review proceedings under Section 30 [69-25A-30 NMSA 1978] of that act initiated by the operator wherein the court orders the suspension of the abatement requirements of the citation)

shall be assessed a civil penalty of not less than seven hundred fifty dollars ($750) for each day during which such failure or violation continues.

History: Laws 1979, ch. 291, 22.



Section 69-25A-23 - Release of performance bonds.

69-25A-23. Release of performance bonds.

A. The permittee may file a request with the director for the release of all or part of a performance bond or deposit. Within thirty days after any application for bond or deposit release has been filed with the director, the operator shall submit a copy of an advertisement placed at least once a week for four successive weeks in a newspaper of general circulation in the locality of the surface coal mining operation. Such advertisement shall be considered part of any bond release application and shall contain a notification of the precise location of the land affected, the number of acres, the permit and the date approved, the amount of the bond filed and the portion sought to be released, and the type and appropriate dates of reclamation work performed, and a description of the results achieved as they relate to the operator's approved reclamation plan. In addition, as part of any bond release application, the applicant shall submit copies of letters which he has sent to adjoining property owners, local governmental bodies, planning agencies and sewage and water treatment authorities or water companies in the locality in which the surface coal mining and reclamation activities took place, notifying them of his intention to seek release from the bond.

B. Upon receipt of the notification and request, the director shall within thirty days conduct an inspection an evaluation of the reclamation work involved. Such evaluation shall consider, among other things, the degree of difficulty to complete any remaining reclamation, whether pollution of surface and subsurface water is occurring, the probability of continuance or future occurrence of such pollution and the estimated cost of abating such pollution. The director shall notify the permittee in writing of his decision to release or not to release all or part of the performance bond or deposit within sixty days from the filing of the request, if no public hearing is held pursuant to Subsection F of this section, and if there has been a public hearing held pursuant thereto, within thirty days thereafter.

C. The director may release in whole or in part the bond or deposit if he is satisfied the reclamation covered by the bond or deposit or portion thereof has been accomplished as required by the Surface Mining Act according to the following schedule:

(1) when the operator completes the backfilling, regrading and drainage control of a bonded area in accordance with his approved reclamation plan, the release of sixty percent of the bond or collateral for the applicable permit area;

(2) after revegetation has been established on the regraded mined lands in accordance with the approved reclamation plan. When determining the amount of bond to be released after successful revegetation has been established, the director shall retain that amount of the bond for the revegetated area which would be sufficient for a third party to cover the cost of reestablishing revegetation and for the period specified for operator responsibility in Section 19 [69-25A-19 NMSA 1978] of the Surface Mining Act for reestablishing revegetation. No part of the bond or deposit shall be released under this paragraph so long as the lands to which the release would be applicable are contributing suspended solids to streamflow or runoff outside the permit area in excess of the requirements set by Section 19 of that act or until soil productivity for prime farmlands has returned to equivalent levels of yield as non-minded land of the same soil type in the surrounding area under equivalent management practices as determined from the soil survey performed pursuant to Section 10 [69-25A-10 NMSA 1978] of that act. Where a silt dam is to be retained as a permanent impoundment pursuant to Section 19 of that act, the portion of bond which relates to reclamation of the silt dam may be released under this section so long as provisions for sound future maintenance by the operator or the landowner have been made with the director;

(3) when the operator has completed successfully all surface coal mining and reclamation activities, the release of the remaining portion of the bond, but not before the expiration of the period specified for operator responsibility in Section 19 of the Surface Mining Act. Provided, that no bond shall be fully released until all reclamation requirements of that act are fully met.

D. If the director disapproves the application for release of the bond or portion thereof, the director shall notify the permittee, in writing, stating the reasons for disapproval and recommending corrective actions necessary to secure the release and allowing opportunity for a public hearing.

E. When any application for total or partial bond release is filed with the director, the director shall notify the municipality, if any, in which the surface coal mining operation is located by certified mail at least thirty days prior to the release of all or a portion of the bond.

F. Any person with a valid legal interest which might be adversely affected by release of the bond or the responsible officer or head of any federal, state and local governmental agency which has jurisdiction by law or special expertise with respect to any environmental, social or economic impact involved in the operation, or is authorized to develop and enforce environmental standards with respect to such operations shall have the right to file written objections to the proposed release from bond to the director within thirty days after the last publication of the notice pursuant to Subsection A of this section. If written objections are filed and a hearing is requested, the director shall inform all the interested parties of the time and place of the hearing, and hold a public hearing in the locality of the surface coal mining operation proposed for bond release within thirty days of the request for such hearing. The date, time and location of such public hearing shall be advertised by the director in a newspaper of general circulation in the locality for two consecutive weeks, and shall hold a public hearing in the locality of the surface coal mining operation proposed for bond release or at Santa Fe at the option of the objector, within thirty days of the request for such hearing.

G. Without prejudice to the rights of the objectors, the applicant or the responsibilities of the director pursuant to this section, the director may establish an informal conference as provided in Section 17 [69-25A-17 NMSA 1978] of the Surface Mining Act to resolve such written objections.

H. For the purpose of such hearing, the director shall have the authority and is hereby empowered to administer oaths, subpoena witnesses or written or printed materials, compel the attendance of witnesses or production of the materials and take evidence including but not limited to inspections of the land affected and other surface coal mining operations carried on by the applicant in the general vicinity. A verbatim record of each public hearing required by the Surface Mining Act shall be made, and a transcript made available on the motion of any party or by order of the director.

History: Laws 1979, ch. 291, 23.



Section 69-25A-24 - Citizen suits.

69-25A-24. Citizen suits.

A. Any person having an interest which is or may be adversely affected may commence a civil action on his own behalf to compel compliance with the Surface Mining Act. Such action may be brought against:

(1) the director or the commission alleging a violation of the Surface Mining Act or of any rule, regulation, order or permit issued pursuant thereto;

(2) any person who is alleged to be in violation of any rule, regulation, order or permit issued pursuant to the Surface Mining Act; or

(3) the director or commission alleging a failure to perform any nondiscretionary act or duty under the Surface Mining Act. Provided, however, that no action may be commenced if the director or the commission has commenced and is diligently prosecuting a civil action in a court of this state to require compliance with that act, but in any such action any person whose interest may be adversely affected may intervene as a matter of right.

B. No action may be commenced under this section prior to sixty days after the plaintiff has given written notice to the director, the commission, the attorney general and to any alleged violator of the Surface Mining Act. However, where the violation or order complained of constitutes an immediate threat to the health or safety of the plaintiff or would immediately and irreversibly impair a legal interest of the plaintiff, an action under this section may be brought immediately after notification of the proper parties.

C. Any action brought under this section alleging a violation of the Surface Mining Act or the regulations thereunder other than suits against the director or the commission shall be brought in the judicial district in which the surface mining operation complained of is located. Suits against the director or the commission shall be brought in the district court of Santa Fe.

D. In any action under this section, the director or commission, if not a party, may intervene as a matter of right.

E. The court in issuing any final order in any action brought pursuant to this section, may award costs of litigation, including attorney and expert witness fees, to any party, whenever the court determines such award is appropriate. The court may, if a temporary injunction or preliminary injunction is sought, require the filing of a bond or equivalent security in accordance with the rules of civil procedure.

F. Any person who is injured in his person or property through a violation, by any operator, of any rule, regulation, order or permit under the Surface Mining Act may bring an action for damages, including reasonable attorney and expert witness fees, only in the judicial district in which the surface mining operation complained of is located. Nothing in this subsection shall affect the rights established by or limits imposed under the New Mexico Occupational Disease Disablement Law and the Workmen's Compensation Act [Chapter 52, Article 1 NMSA 1978].

G. Nothing in this section shall restrict any right which any person or class of persons may have under any statute or common law to seek enforcement of the Surface Mining Act and the regulations thereunder, or to seek any other relief.

History: Laws 1979, ch. 291, 24.



Section 69-25A-25 - Enforcement.

69-25A-25. Enforcement.

A. When the director determines that any condition or practices exist, or that any permittee is in violation of any requirements of the Surface Mining Act or any permit condition required by that act, which condition, practice or violation also creates an imminent danger to the health or safety of the public, or is causing or can reasonably be expected to cause significant, imminent environmental harm to land, air or water resources, the director shall immediately order a cessation of surface coal mining and reclamation operations or the portion thereof relevant to the condition, practice or violation. Such cessation order shall remain in effect until the director determines that the condition, practice or violation has been abated or until modified, vacated or terminated by the director, pursuant to Subsection D of this section. Where the director finds that the ordered cessation of surface coal mining and reclamation operations, or any portion thereof, will not completely abate the imminent danger to the health or safety of the public or the significant imminent environmental harm to land, air or water resources, the director shall, in addition to the cessation order, impose affirmative obligations on the operator requiring him to take whatever steps the director deems necessary to abate the imminent danger or the significant, imminent environmental harm.

B. When, on the basis of an inspection, the director determines that any permittee is in violation of any requirement of the Surface Mining Act or any permit condition required by that act, but such violation does not create an imminent danger to the health or safety of the public, or cannot be reasonably expected to cause significant, imminent environmental harm to land, air or water resources, the director shall issue a notice to the permittee or his agent fixing a reasonable time but not more than ninety days for the abatement of the violation and providing opportunity for public hearing. If, upon expiration of the period of time as originally fixed or subsequently extended for good cause shown and upon the written finding of the director, the director finds that the violation has not been abated, he shall immediately order a cessation of surface coal mining and reclamation operations or the portion thereof relevant to the violation. Such cessation order shall remain in effect until the director determines that the violation has been abated or until modified, vacated or terminated by the director pursuant to Subsection D of this section. In the order of cessation issued by the director under this subsection, the director shall determine the steps necessary to abate the violation in the most expeditious manner possible, and shall include the necessary measures in the order.

C. When, on the basis of an inspection, the director determines that a pattern of violations of any requirements of the Surface Mining Act or any permit conditions required by that act exists or has existed, and if the director also finds that such violations are caused by the unwarranted failure of the permittee to comply with any requirements of that act or any permit conditions, or that such violations are willfully caused by the permittee, the director shall forthwith issue an order to the permittee to show cause as to why the permit should not be suspended or revoked and shall hold a public hearing pursuant to the provisions of Subsection E of Section 29 [69-25A-29E NMSA 1978] of that act.

D. Notices and orders issued pursuant to this section shall set forth with reasonable specificity, the nature of the violation and the remedial action required, the period of time established for abatement and a reasonable description of the portion of the surface coal mining and reclamation operation to which the notice or order applies. Each notice or order issued under this section shall be given promptly to the permittee or his agent by the director who issues such notice or order, and all such notices and orders shall be in writing and shall be signed by the director. Any notice or order issued pursuant to this section may be modified, vacated or terminated by the director. Any notice or order issued pursuant to this section which requires cessation of mining by the operator shall expire within thirty days of actual notice to the operator unless a public hearing is held at the site or within such reasonable proximity to the site that any viewings of the site can be conducted during the course of the public hearing.

E. The director may request the attorney general to institute a civil action for relief, including a permanent or temporary injunction, restraining order or any other appropriate order in the district court for the county in which the surface coal mining and reclamation operation is located or in which the permittee thereof has his principal New Mexico office, whenever such permittee or his agent:

(1) violates or fails or refuses to comply with any order or decision issued by the director under the Surfacing [Surface] Mining Act;

(2) interferes with, hinders or delays the director or his authorized representatives in carrying out the provisions of that act;

(3) refuses to admit such authorized representative to the mine;

(4) refuses to permit inspection of the mine by such authorized representative;

(5) refuses to furnish any information or report requested by the director in furtherance of the provisions of that act; or

(6) refuses to permit access to, and copying of, such records as the director determines necessary in carrying out the provisions of that act. The court shall have jurisdiction to provide such relief as may be appropriate. Temporary restraining orders shall be issued in accordance with the New Mexico Rules of Civil Procedure, as amended. Any relief granted by the court to enforce an order under Paragraph (1) of this subsection shall continue in effect until the completion or final termination of all proceedings for review of such order unless, prior thereto, the district court granting such relief sets it aside or modifies it.

History: Laws 1979, ch. 291, 25.



Section 69-25A-26 - Areas unsuitable for surface coal mining; petitions; exclusions.

69-25A-26. Areas unsuitable for surface coal mining; petitions; exclusions.

A. Subject to valid existing rights, no surface coal mining operations except those which existed on August 3, 1977, shall be permitted:

(1) which will adversely affect any publicly owned park or place included in the national register of historic sites unless approved jointly by the director and the federal, state or local agency with jurisdiction over the part or the historic site;

(2) within one hundred feet of the outside right-of-way line of any public road, except where mine access roads or haulage roads join such right-of-wayline and except that the director may permit such roads to be relocated or the area affected to lie within one hundred feet of such road if, after public notice and opportunity for public hearing in the locality, a written finding is made that the interests of the public and the landowners affected thereby will be protected;

(3) within three hundred feet from any occupied dwelling, unless waived by the owner thereof;

(4) within three hundred feet of any public building, school, church, community or institutional building or public park; or

(5) within one hundred feet of a cemetery as defined in Section 58-17-3 NMSA 1978.

B. By regulation, the commission shall establish a planning process for objectively determining which, if any, additional land areas are unsuitable for all or certain types of surface coal mining, based upon competent and scientifically sound data and information. The process shall include:

(1) a data base and an inventory system which will permit proper evaluation of the capacity of different land areas of the state to support and permit reclamation of surface coal mining operations;

(2) a method for implementing land use planning decisions concerning surface coal mining operations so that determinations of the unsuitability of land for surface coal mining will be integrated as closely as possible with present and future land use planning and regulation processes at the federal, state and local levels; and

(3) proper notice and opportunities for public participation, including a public hearing prior to making any designation or redesignation.

C. Any person having an interest which is or may be adversely affected may petition the director to have an area designated as unsuitable for surface coal mining operations, or to have such a designation terminated. The petition shall contain allegations of facts with supporting evidence which would tend to establish the allegations. Within ten months after receipt of the petition, the director shall hold a public hearing in the locality of the affected area, after appropriate notice and publication of the date, time and location of the hearing. After an interested person has filed a petition and before the hearing, any person may intervene by filing allegations of facts with supporting evidence which would tend to establish the allegations. Within sixty days after the hearing, the director shall issue and furnish to the petitioner and any other party to the hearing, a written decision regarding the petition, and the reasons therefor. In the event that all the petitioners stipulate agreement prior to the requested hearing and withdraw their request, the hearing need not be held.

D. Prior to designating any land areas as unsuitable for surface coal mining operations, the director shall prepare a detailed statement on:

(1) the potential coal resources of the area;

(2) the demand for coal resources; and

(3) the impact of such designation on the environment, the economy and the supply of coal.

E. Upon petition pursuant to Subsection C of this section, the director, pursuant to the commission's regulations:

(1) shall designate an area as unsuitable for all or certain types of surface coal mining operations if he determines that reclamation pursuant to the requirements of the Surface Mining Act is not technologically and economically feasible; and

(2) may designate an area as unsuitable for certain types of surface coal mining operations if he determines that such operations will:

(a) be incompatible with existing state or local land use plans or programs;

(b) affect fragile or historic lands in which such operations could result in significant damage to important historic, cultural, scientific and esthetic values and natural systems;

(c) affect renewable resource lands in which such operations could result in a substantial loss or reduction of long-range productivity of water supply or of food or fiber products, and such lands to include aquifers and aquifer recharge areas; or

(d) affect natural hazard lands in which such operations could substantially endanger life and property, such lands to include areas subject to frequent flooding and areas of unstable geology.

F. The requirements of this section do not apply:

(1) to lands on which surface coal mining operations were being conducted on August 3, 1977;

(2) to lands on which surface coal mining operations are being conducted under a permit issued pursuant to the Surface Mining Act; or

(3) where substantial legal and financial commitments in surface coal mining operations were in existence prior to January 4, 1977.

G. The designation of lands as unsuitable for mining pursuant to this section shall not prevent the mineral exploration pursuant to the Surface Mining Act of any area so designated.

History: Laws 1979, ch. 291, 26.



Section 69-25A-27 - Cooperative agreement between the state of New Mexico and the United States.

69-25A-27. Cooperative agreement between the state of New Mexico and the United States.

The governor is authorized to enter into a cooperative agreement with the secretary of the United States department of the interior for regulation by New Mexico of surface coal mining and reclamation operations on federal lands within New Mexico. Such cooperative agreement shall be on such terms as the governor deems appropriate, consistent with applicable state and federal law.

History: Laws 1979, ch. 291, 27.



Section 69-25A-28 - Applicability to public agencies, public utilities and public corporations.

69-25A-28. Applicability to public agencies, public utilities and public corporations.

Any agency, unit or instrumentality of federal, state or local government, including any publicly owned utility or publicly owned corporation of federal, state or local government, which proposes to engage in surface coal mining operations which are subject to the requirements of the Surface Mining Act shall comply with the provisions of that act.

History: Laws 1979, ch. 291, 28.



Section 69-25A-29 - Administrative review.

69-25A-29. Administrative review.

A. A permittee issued a notice or order by the director pursuant to the provisions of Section 69-25A-25 NMSA 1978, or any person having an interest that is or may be adversely affected by the notice or order or by any modification, vacation or termination of the notice or order, may apply to the director for review of the notice or order within thirty days of receipt thereof or within thirty days of its modification, vacation or termination. Upon receipt of the application, the director shall cause such investigation to be made as the director deems appropriate. The investigation shall provide an opportunity for a public hearing, at the request of the permittee or the person having an interest that is or may be adversely affected, to enable the permittee or the person to present information relating to the issuance and continuance of the notice or order or the modification, vacation or termination of the notice or order. The filing of an application for review under this subsection shall not operate as a stay of any order or notice.

B. The permittee and other interested persons shall be given written notice of the time and place of the hearing at least five days prior to the hearing. Any hearing shall be of record and adjudicatory in nature in accordance with the commission's rules.

C. Upon receiving the report of the investigation, the director shall make findings of fact and shall issue a written decision, incorporating an order vacating, affirming, modifying or terminating the notice or order or the modification, vacation or termination of the notice or order complained of and incorporate the director's findings in the decision. Where the application for review concerns an order for cessation of surface coal mining and reclamation operations issued pursuant to the provisions of Section 69-25A-25 NMSA 1978, the director shall issue the written decision within thirty days of the receipt of the application for review, unless temporary relief has been granted by the director pursuant to Subsection D of this section or by the court pursuant to Section 69-25A-30 NMSA 1978.

D. Pending completion of the investigation and hearing required by this section, the applicant may file with the director a written request that the director grant temporary relief from any notice or order issued under Section 69-25A-25 NMSA 1978, together with a detailed statement giving reasons for granting the relief. The director shall issue an order or decision granting or denying the relief expeditiously. If the applicant requests relief from an order for cessation of coal mining and reclamation operations issued pursuant to Section 69-25A-25 NMSA 1978, the order or decision on the request shall be issued within five days of its receipt. The director may grant the relief, under such conditions as the director may prescribe, if:

(1) a hearing has been held in the locality of the permit area on the request for temporary relief in which all parties were given an opportunity to be heard;

(2) the applicant shows that there is substantial likelihood that the findings of the director will be favorable to the applicant; and

(3) the relief will not adversely affect the health or safety of the public or cause significant imminent environmental harm to land, air or water resources.

E. Following the issuance of an order to show cause as to why a permit should not be suspended or revoked pursuant to Section 69-25A-25 NMSA 1978, the director shall hold a public hearing after giving written notice of the time, place and date of the hearing. Any hearing shall be of record and adjudicatory in nature in accordance with the commission's rules. Within sixty days following the public hearing, the director shall issue and furnish to the permittee and all other parties to the hearing a written decision, and the reasons for the decision, concerning suspension or revocation of the permit. If the director revokes the permit, the permittee shall immediately cease surface coal mining operations on the permit area and complete reclamation within a period specified by the director, or the director shall declare as forfeited the performance bonds for the operation. Any order issued pursuant to this subsection shall be appealable directly to the court pursuant to Section 69-25A-30 NMSA 1978 without further review by the director.

F. Whenever an order is issued under this section or as a result of any administrative proceeding under the Surface Mining Act, at the request of any person a sum equal to the aggregate amount of all costs and expenses, including attorney fees, as determined by the director to have been reasonably incurred by the person for or in connection with the person's participation in the proceedings, including any judicial review of agency actions, may be assessed against either party as the director or the court deems proper.

History: Laws 1979, ch. 291, 29; 2005, ch. 209, 2.



Section 69-25A-30 - Judicial review.

69-25A-30. Judicial review.

A. A party to a proceeding before the director who is aggrieved by a decision of the director issued after a hearing may obtain a review of that decision, other than a promulgation of a rule, by appeal to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

B. A person who is or may be aggrieved by any rule, or any amendment or repeal of a rule, adopted by the commission may appeal to the court of appeals for relief. All appeals shall be based upon the record made at the hearing before the commission and shall be filed with the court of appeals within thirty days after filing of the rule under the State Rules Act [Chapter 14, Article 4 NMSA 1978]. An appeal to the court of appeals under this subsection is perfected by the timely filing of a notice of appeal with the court of appeals with a copy attached of the rule from which the appeal is taken. The appellant shall certify in the appellant's notice of appeal that satisfactory arrangements have been made with the commission for preparation of transcripts of the record of the hearing at the expense of the appellant for filing with the court. Upon appeal, the court of appeals shall set aside the rule only if determined to be:

(1) arbitrary, capricious or an abuse of discretion;

(2) contrary to law; or

(3) unsupported by substantial evidence on the entire record as submitted.

History: Laws 1979, ch. 291, 30; 1999, ch. 265, 85; 2005, ch. 209, 3.



Section 69-25A-31 - Exclusions.

69-25A-31. Exclusions.

The provisions of the Surface Mining Act do not apply to the extraction of coal:

A. by a landowner for his own noncommercial use from land owned or leased by him; or

B. as an incidental part of federal, state or local government-financed highway or other construction under regulations established by the commission.

History: Laws 1979, ch. 291, 31; 1992, ch. 18, 1.



Section 69-25A-32 - Conflict of interest; penalty; disclosure.

69-25A-32. Conflict of interest; penalty; disclosure.

A. It is unlawful for a state employee who performs any function or duty under the Surface Mining Act to have a direct or indirect financial interest in any underground or surface coal mining operation.

B. Whoever knowingly violates the provisions of Subsection A of this section shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than two thousand five hundred dollars ($2,500) or by imprisonment of not more than one year, or both.

C. The commission shall promulgate regulations to establish methods by which the provisions of this section shall be monitored and enforced, including appropriate provisions for the filing by such employees and the review of statements and supplements thereto concerning any financial interest which may be affected by this section.

History: Laws 1979, ch. 291, 32.



Section 69-25A-33 - Experimental practices or other use.

69-25A-33. Experimental practices or other use.

To encourage advances in mining and reclamation practices or to allow post-mining land use for industrial, commercial, residential or public use, including recreational facilities, the director may, with the approval by the secretary of the United States department of the interior, authorize departures in individual cases on an experimental basis from the environmental protection standards established under Sections 19 and 20 [69-25A-19 and 69-25A-20 NMSA 1978] of the Surface Mining Act. Such departures may be authorized if :

A. the experimental practices are potentially at least as environmentally protective, during and after mining operations, as the performance standards of Sections 19 and 20 of the Surface Mining Act;

B. the mining operations approved for particular land use or other purposes are not larger or more numerous than necessary to determine the effectiveness and economic feasibility of the experimental practices; and

C. the experimental practices do not reduce the protection afforded public health and safety below that provided by the performance standards of Sections 19 and 20 of the Surface Mining Act.

History: Laws 1979, ch. 291, 33.



Section 69-25A-35 - Administrative procedures; applicability.

69-25A-35. Administrative procedures; applicability.

The administrative procedures provided in the Surface Mining Act are exclusive. The director and commission, when performing any function under the Surface Mining Act, are exempt from the provisions of the Administrative Procedures Act [12-8-1 through 12-8-25 NMSA 1978].

History: Laws 1979, ch. 291, 35.



Section 69-25A-36 - Termination of agency life; delayed repeal.

69-25A-36. Termination of agency life; delayed repeal.

The coal surface mining commission is terminated on July 1, 2019 pursuant to the Sunset Act [12-9-11 to 12-9-21 NMSA 1978]. The commission shall continue to operate according to the provisions of the Surface Mining Act until July 1, 2020. Effective July 1, 2020, Section 69-25A-4 NMSA 1978 is repealed.

History: 1978 Comp., 69-25A-34.1, enacted by Laws 1987, ch. 333, 14; 1993, ch. 157, 2; 2000, ch. 4, 20; 2005, ch. 208, 25; 2013, ch. 166, 7.






Article 25B - Abandoned Mine Reclamation

Section 69-25B-1 - Short title.

69-25B-1. Short title.

This act [69-25B-1 to 69-25B-11 NMSA 1978] may be cited as the "Abandoned Mine Reclamation Act."

History: Laws 1980, ch. 87, 1.



Section 69-25B-2 - Purpose.

69-25B-2. Purpose.

The purpose of the Abandoned Mine Reclamation Act [69-25B-1 to 69-25B-11 NMSA 1978] is to provide a means whereby New Mexico may develop and implement a state program pursuant to Title 4 of the Surface Mining Control and Reclamation Act of 1977, as amended, and thereby to enable New Mexico to receive federal assistance to promote the reclamation of mined areas left without adequate reclamation that continue, in their unreclaimed condition, to substantially degrade the quality of the environment, prevent or damage the beneficial use of land or water resources or endanger the health or safety of the public.

History: Laws 1980, ch. 87, 2; 1992, ch. 18, 2.



Section 69-25B-3 - Definitions.

69-25B-3. Definitions.

As used in the Abandoned Mine Reclamation Act:

A. "director" means the director of the mining and minerals division of the energy, minerals and natural resources department;

B. "eligible lands and water" means all lands and water eligible for expenditures pursuant to the federal Surface Mining Control and Reclamation Act of 1977, as amended;

C. "emergency" means a sudden danger or impairment that presents a high probability of substantial physical harm to health, safety or general welfare of people before the danger can be abated under normal program procedures; and

D. "fund" means the abandoned mine reclamation fund.

History: Laws 1980, ch. 87, 3; 1985, ch. 42, 1; 1987, ch. 234, 55; 1992, ch. 18, 3; 2011, ch. 65, 1.



Section 69-25B-4 - Abandoned mine reclamation fund; created.

69-25B-4. Abandoned mine reclamation fund; created.

There is created within the state treasury the "abandoned mine reclamation fund". All money received by the state pursuant to Title 4 of the Surface Mining Control and Reclamation Act of 1977, as amended, shall be delivered to the state treasurer and be deposited in the fund. Disbursements from the fund shall be made only upon warrant drawn by the secretary of finance and administration pursuant to vouchers signed by the secretary of energy, minerals and natural resources in order to carry out the purposes of the Abandoned Mine Reclamation Act [69-25B-1 to 69-25B-11 NMSA 1978].

History: Laws 1980, ch. 87, 4; 1987, ch. 234, 56; 1992, ch. 18, 4.



Section 69-25B-5 - State reclamation plan; application for support.

69-25B-5. State reclamation plan; application for support.

A. The director shall develop and submit to the United States secretary of the interior a state reclamation plan. The plan shall generally identify the areas to be reclaimed, the purposes for which the reclamation is proposed, the relationship of the lands to be reclaimed and the proposed reclamation to surrounding areas, the specific criteria for ranking and identifying projects to be funded and the legal authority and programmatic capability to perform such work in conformance with the provisions of federal law and regulations.

B. After approval by the United States secretary of the interior of the state plan, the director shall submit, on an annual basis, an application for the support of the state program and implementation of specific reclamation projects. The annual applications shall include such information as may be requested by the United States secretary of the interior.

History: Laws 1980, ch. 87, 5.



Section 69-25B-6 - Objectives of the fund; duties of the director.

69-25B-6. Objectives of the fund; duties of the director.

A. Pursuant to the state reclamation plan, expenditures from the fund shall be used by the director on eligible lands and water and shall reflect the priorities and objectives in the federal Surface Mining Control and Reclamation Act of 1977, as amended.

B. The legislature declares that voids and open and abandoned tunnels, shafts and entryways resulting from any previous mining operation constitute a hazard to the public health or safety and that surface impacts of any underground or surface mining operations may degrade the environment. Notwithstanding the provisions of Subsection A of this section, the director, with the prior approval of the governor and the United States secretary of the interior, may use expenditures from the fund to fill the voids, seal the abandoned tunnels, shafts and entryways and reclaim surface impacts of underground or surface mines that could endanger life and property, constitute a hazard to the public health and safety or degrade the environment. In those instances where mine waste piles are being reworked for conservation purposes, expenditures from the fund may be used to pay the incremental costs of disposing of the wastes from those operations by filling voids and sealing tunnels if the disposal of these wastes meets the purposes of this subsection.

History: Laws 1980, ch. 87, 6; 1992, ch. 18, 5; 2011, ch. 65, 2.



Section 69-25B-7 - Acquisition and reclamation of land adversely affected by past mining practices; powers of the director.

69-25B-7. Acquisition and reclamation of land adversely affected by past mining practices; powers of the director.

A. If the director, pursuant to the state reclamation plan, makes a finding of fact that:

(1) land or water resources have been adversely affected by past mining practices;

(2) the adverse effects are at a stage where, in the public interest, action to restore, reclaim, abate, control or prevent should be taken; and

(3) the owners of the land or water resources where entry must be made to restore, reclaim, abate, control or prevent the adverse effects of past mining practices are not known or readily available; or

(4) the owners will not give permission for the director, his agents, employees or contractors to enter upon the property to restore, reclaim, abate, control or prevent the adverse effects of past mining practices; then, upon giving notice by mail to the owners if known, or, if not known, by posting notice upon the premises and advertising once in a newspaper of general circulation in the county in which the land lies, the director, his agents, employees or contractors may enter upon the property adversely affected by past mining practices and any other property to have access to that property to do all things necessary or expedient to restore, reclaim, abate, control or prevent the adverse effects. The entry shall be construed as an exercise of the police power for the protection of public health, safety and general welfare and shall not be construed as an act of condemnation of property nor of trespass thereon. The money expended for the work and the benefits accruing to any premises so entered upon shall be chargeable against that land and shall mitigate or offset any claim in or any action brought by any owner of any interest in the premises for any alleged damages by virtue of the entry. Provided that this provision is not intended to create new rights of action or eliminate existing immunities.

B. The director, pursuant to the state reclamation plan, may enter upon any property for the purpose of conducting studies or exploratory work to determine the existence of adverse effects of past mining practices and to determine the feasibility of restoration, reclamation, abatement, control or prevention of the adverse effects. The entry shall be construed as an exercise of the police power for the protection of public health, safety and general welfare and shall not be construed as an act of condemnation of property nor of trespass thereon.

C. The director, pursuant to the state reclamation plan, may acquire any land, by purchase or donation, that is adversely affected by past mining practices if he determines that acquisition of the land is necessary to successful reclamation and that:

(1) the acquired land, after restoration, reclamation, abatement, control or prevention of the adverse effects of past mining practices, will serve recreation and historic purposes, conservation and reclamation purposes or provide open space benefits; and

(2) permanent facilities such as a treatment plant or a relocated stream channel will be constructed on the land for the restoration, reclamation, abatement, control or prevention of the adverse effects of past mining practices; or

(3) acquisition of refuse disposal sites and all refuse thereon will serve the purposes of the Abandoned Mine Reclamation Act [69-25B-1 to 69-25B-11 NMSA 1978] or that public ownership is desirable to meet emergency situations and prevent recurrences of the adverse effects of past mining practices.

D. Title to all lands acquired pursuant to this section shall be in the name of the state. The price paid for land acquired under this section shall reflect the market value of the land as adversely affected by past mining practices.

E. The director may transfer any lands acquired under this section to the United States secretary of the interior and, after reclamation, may purchase the lands in the name of the state pursuant to regulations promulgated by the United States secretary of the interior.

F. Where land acquired pursuant to this section is deemed to be suitable for industrial, commercial, residential or recreational development, the director, with the prior authorization of the United States secretary of the interior, may sell the land by public sale under a system of competitive bidding at not less than fair market value.

G. The director, pursuant to the state reclamation plan, when requested after appropriate public notice shall hold a public hearing, with the appropriate notice, in the counties or the appropriate subdivisions of the state in which lands acquired pursuant to this section are located. The hearings shall be held at a time which shall afford local citizens and governments the maximum opportunity to participate in the decision concerning the use or disposition of the lands after restoration, reclamation, abatement, control or prevention of the adverse effects of past mining practices.

History: Laws 1980, ch. 87, 7; 1992, ch. 18, 6.



Section 69-25B-8 - Liens.

69-25B-8. Liens.

A. Within six months after the completion of projects to restore, reclaim, abate, control or prevent adverse effects of past mining practices on privately owned land, the director shall itemize the money so expended and may file a statement thereof in the office of the county clerk of the county in which the land lies, together with a notarized appraisal by an independent appraiser of the value of the land before the restoration, reclamation, abatement, control or prevention of adverse effects of past mining practices if the money so expended results in a significant increase in property value. The statement shall constitute a lien upon the land. The lien shall not exceed the amount determined by the appraisal to be the increase in the market value of the land as a result of the restoration, reclamation, abatement, control or prevention of the adverse effects of past mining practices. No lien shall be filed against the property of any person in accordance with this subsection who neither consented to nor participated in nor exercised control over the mining operation that necessitated the reclamation performed pursuant to the provisions of the Abandoned Mine Reclamation Act.

B. The landowner may proceed to petition the district court for the county in which the land lies within sixty days of the filing of the lien to determine the increase in the market value of the land as a result of the restoration, reclamation, abatement, control or prevention of the adverse effects of past mining practices. The amount found by the court to be the increase in value of the premises shall constitute the amount of the lien and be recorded with the statement provided for in this section. Any party aggrieved by the decision of the district court may appeal to the supreme court.

C. The lien provided in this section shall be entered in the office of the county clerk of the county in which the land lies. The statement shall constitute a lien upon the land as of the date of the expenditure of the money and have priority as a lien second only to the lien of ad valorem taxes imposed upon the land.

History: Laws 1980, ch. 87, 8; 1992, ch. 18, 7; 2011, ch. 65, 3.



Section 69-25B-9 - Reports.

69-25B-9. Reports.

The director shall report annually to the United States congress and to the United States secretary of the interior on operations under the fund together with his recommendations as to future uses of the fund.

History: Laws 1980, ch. 87, 9.



Section 69-25B-10 - Additional powers.

69-25B-10. Additional powers.

A. The director may engage in any work and do all things necessary or expedient to implement and administer the provisions of the Abandoned Mine Reclamation Act [69-25B-1 to 69-25B-11 NMSA 1978].

B. The director may adopt rules and regulations which are necessary to effectuate the provisions of the Abandoned Mine Reclamation Act, taking into account appropriate federal rules and regulations.

C. If necessary, the director may engage in cooperative projects under the Abandoned Mine Reclamation Act with any agency of the United States and with any other agency of the state or its political subdivisions.

D. The director may request the attorney general who is hereby authorized to initiate an action in equity for an injunction to restrain any interference with the exercise of the right to enter or to conduct any work provided in the Abandoned Mine Reclamation Act.

E. The director may construct and operate a plant or plants for the control and treatment of water pollution resulting from mine drainage. The construction of a plant or plants may include major interceptors and other facilities appurtenant to the plant.

History: Laws 1980, ch. 87, 10.



Section 69-25B-11 - Appeal of director's decision.

69-25B-11. Appeal of director's decision.

Except as provided in Subsection B of Section 8 [69-25B-8 NMSA 1978] of the Abandoned Mine Reclamation Act, any party aggrieved by a decision of the director may file a petition for review of the director's decision with the district court of Santa Fe county within thirty days of the date of the decision appealed from. Appeals from the decision of the district court may be taken in the same manner as is provided by law for appeals in civil cases.

History: Laws 1980, ch. 87, 11.



Section 69-25B-12 - Emergency powers.

69-25B-12. Emergency powers.

A. The director is authorized to expend money from the fund for the emergency restoration, reclamation, abatement, control or prevention of adverse effects of mining practices on eligible lands if the director makes a finding of fact that:

(1) the land upon which the emergency is situated is eligible land;

(2) an emergency exists that is an imminent danger to the public health, safety or general welfare;

(3) no other person or agency will act expeditiously to restore, reclaim, abate, control or prevent the adverse effects of mining practices; and

(4) sufficient funds are available to abate the emergency.

B. The director, his agents, employees and contractors shall have the right to enter upon any land where an emergency exists and any other land providing access to the land where the emergency exists to restore, reclaim, abate, control or prevent the adverse effects of mining practices and to do all things necessary or expedient to protect the public health, safety or general welfare. Such entry shall be an exercise of state police power and shall not be construed as an act of condemnation or trespass of property.

C. The money expended for work to abate an emergency shall be chargeable through the lien procedure provided in the Abandoned Mine Reclamation Act [69-25B-1 to 69-25B-11 NMSA 1978] against the land upon which the emergency was abated.

D. The money charged against the land shall mitigate or offset any claim in any action brought by any owner claiming any interest in the property for any damage alleged to result from emergency entry under this section. This provision does not create any new right of action or eliminate any existing state immunity.

History: 1978 Comp., 69-25B-12, enacted by Laws 1985, ch. 42, 2; 1992, ch. 18, 8.






Article 26 - Mines Other Than Coal - Registration and Statistical Information

Section 69-26-1 - Annual registration; data required; operations; notice of suspension; reactivation to state mine inspector.

69-26-1. Annual registration; data required; operations; notice of suspension; reactivation to state mine inspector.

A. Each operation in New Mexico shall register with the mining and minerals division of the energy minerals and natural resources department annually and upon the start of operations. The registration shall include:

(1) the name of the operations;

(2) post office address;

(3) the name of the operator or person in charge; and

(4) the character of operation such as the mineral produced or sought.

B. It is the duty of every mine operator to notify the mining and minerals division in writing of the suspension of operations, whether of a temporary or permanent nature. Upon reactivating the mine, or any mine which may have been shut down three months or more, the operator, ten days prior to the reactivation, shall notify the mining and minerals division in writing of intention to reactivate the mine, giving information as to the name and location of the property and the name and address of the party who will be in charge of the work.

C. The mining and minerals division shall provide a copy of the registration to the state mine inspector.

History: Laws 1933, ch. 153, 191; 1941 Comp., 67-1901; 1953 Comp., 63-19-1; Laws 1955, ch. 133, 1; 1957, ch. 45, 1; 1963, ch. 229, 3; 1989, ch. 193, 14.



Section 69-26-2 - Production information; confidential nature.

69-26-2. Production information; confidential nature.

Each mining, milling or smelting operation shall furnish each year to the mining and minerals division of the energy, minerals and natural resources department information regarding production and value of production, persons employed, mining equipment and methods and any other information as may be reasonably required for the previous calendar year on blank forms to be furnished the operator for that purpose. Any information regarding production of individual mines is to be held confidential and not published unless agreed to by the operator; except that the information may be provided to the state mine inspector. Concerning any information so provided, the secretary and employees of the energy and minerals department and the state mine inspector are subject to the provisions of Section 71-2-8 NMSA 1978.

History: Laws 1933, ch. 153, 192; 1941 Comp., 67-1902; Laws 1951, ch. 231, 1; 1953 Comp., 63-19-2; Laws 1963, ch. 229, 4; 1973, ch. 218, 48; 1979, ch. 325, 2; 1987, ch. 234, 57; 1989, ch. 193, 15.



Section 69-26-3 - Request for information.

69-26-3. Request for information.

The mine operator shall at any time, upon written request, furnish any reasonable information or data desired by the director of the mining and minerals division of the energy, minerals and natural resources department.

History: Laws 1933, ch. 153, 193; 1941 Comp., 67-1903; 1953 Comp., 63-19-3; Laws 1989, ch. 193, 16.






Article 27 - General Duties of Operators and Employees in Other Than Coal Mines

Section 69-27-1 - Safety measures required of operators.

69-27-1. [Safety measures required of operators.]

Every mine employer shall furnish such employment and such place of employment as shall be reasonably safe for the employees therein, and shall furnish and use safety devices and safeguards, adopt and use methods and processes reasonably adequate to render such employment and place of employment safe and shall do every other thing reasonably necessary to protect the life, health, safety and welfare of such employees.

History: Laws 1933, ch. 153, 194; 1941 Comp., 67-2001; 1953 Comp., 63-20-1.



Section 69-27-2 - Presence of official with complete authority required.

69-27-2. [Presence of official with complete authority required.]

The mine operator shall at all times during the operation of the mine have a person on the ground with authority over all branches and phases of the operation of the mine during the time he is on duty. Provided, however, that nothing herein contained shall prevent the owner or operator from personally having such charge of the mine, provided he can qualify under all other provisions of this act.

History: Laws 1933, ch. 153, 195; 1941 Comp., 67-2002; 1953 Comp., 63-20-2.



Section 69-27-3 - Mine abandonment; precautions.

69-27-3. Mine abandonment; precautions.

Upon abandonment of a mine and thereafter, the owner or operator must effectively close or fence off all surface openings down which persons could fall or through which persons could enter. Upon or near all those safeguards, trespass warnings and appropriate danger notices shall be posted. The director of the mining and minerals division of the energy, minerals and natural resources department may bring an action in district court to compel the safeguarding of an abandoned mine. In the event of immediate danger to public health and safety, the director of the mining and minerals division may take all action necessary to safeguard the abandoned mine and recover reasonable costs for such work from the owner of the mine.

History: Laws 1933, ch. 153, 196; 1941 Comp., 67-2003; 1953 Comp., 63-20-3; Laws 1989, ch. 193, 17.



Section 69-27-4 - Gas or other serious condition; operator to report promptly to mine inspector.

69-27-4. [Gas or other serious condition; operator to report promptly to mine inspector.]

The operator shall report promptly to the mine inspector by telegraph or telephone the occurrence in and about the mines of serious outbursts of gas or other serious conditions threatening to cause the loss of lives.

History: Laws 1933, ch. 153, 197; 1941 Comp., 67-2004; 1953 Comp., 63-20-4.



Section 69-27-5 - Operator's report of compensable mine accidents; contents.

69-27-5. [Operator's report of compensable mine accidents; contents.]

A report in writing shall be made to the mine inspector of each compensable mine accident. Such reports shall give the name, age and occupation of the injured person, the date of accident, name and location of mine, the cause of accident, actual work being performed when injured, nature or result of injury, probable length of disability; this report shall be made within one month of the date of injury.

History: Laws 1933, ch. 153, 198; 1941 Comp., 67-2005; 1953 Comp., 63-20-5.



Section 69-27-6 - Safety devices and orders; employees' duty.

69-27-6. [Safety devices and orders; employees' duty.]

No mine employee or other person shall remove, displace, damage, destroy, carry off or fail to use any safety device, safeguard notice or warning provided for use in any mine employment or place of mine employment, or interfere in any way with the use thereof by any other person, or interfere with the use of any method or process adopted for the protection of any mine employee, in such employment or place of employment, or fail or neglect to follow and obey safety orders promulgated by the mine operator or the mine inspector, and to do every other thing reasonably necessary to protect the life, health, safety and welfare of employees, including himself.

History: Laws 1933, ch. 153, 199; 1941 Comp., 67-2006; 1953 Comp., 63-20-6.



Section 69-27-7 - Misdemeanors, punishment; intoxicants, damage to equipment, violation of danger signs and unauthorized travel prohibited.

69-27-7. [Misdemeanors, punishment; intoxicants, damage to equipment, violation of danger signs and unauthorized travel prohibited.]

Any employee violating the provisions of Section 199 of Article 34 [69-27-6 NMSA 1978] shall be deemed guilty of a misdemeanor punishable by fine or imprisonment or both as set forth in another section of this act. No miner or other person shall carry into a mine intoxicating liquors or alcoholic beverages or enter the mine under the influence of intoxicating liquor; he shall not destroy any part of the machinery or equipment of the mine; no unauthorized person shall enter any part of the mine against a danger sign nor travel any haulageway in a mine where a manway is provided.

History: Laws 1933, ch. 153, 200; 1941 Comp., 67-2007; 1953 Comp., 63-20-7.






Article 28 - Safety and Fire Regulations in Other Than Coal Mines



Article 29 - Ladderways in Other Than Coal Mines



Article 30 - Underground Haulage for Mines Other Than Coal



Article 31 - Hoisting Equipment in Mines Other Than Coal



Article 32 - Explosives for Mines Other Than Coal



Article 33 - Ventilation of Gases in Mines Other Than Coal



Article 34 - Electrical Equipment in Mines Other Than Coal



Article 35 - General Regulatory Provisions in Mines Other Than Coal



Article 36 - Mining

Section 69-36-1 - Short title.

69-36-1. Short title.

Chapter 69, Article 36 NMSA 1978 may be cited as the "New Mexico Mining Act".

History: Laws 1993, ch. 315, 1; 2014, ch. 32, 1.



Section 69-36-2 - Purposes.

69-36-2. Purposes.

The purposes of the New Mexico Mining Act [69-36-1 to 69-36-20 NMSA 1978] include promoting responsible utilization and reclamation of lands affected by exploration, mining or the extraction of minerals that are vital to the welfare of New Mexico.

History: Laws 1993, ch. 315, 2.



Section 69-36-3 - Definitions.

69-36-3. Definitions.

As used in the New Mexico Mining Act [69-36-1 to 69-36-20 NMSA 1978]:

A. "affected area" means the area outside of the permit area where the land surface, surface water, ground water and air resources are impacted by mining operations within the permit area;

B. "commission" means the mining commission established in the New Mexico Mining Act;

C. "director" means the director of the division or his designee;

D. "division" means the mining and minerals division of the energy, minerals and natural resources department;

E. "existing mining operation" means an extraction operation that produced marketable minerals for a total of at least two years between January 1, 1970 and the effective date of the New Mexico Mining Act;

F. "exploration" means the act of searching for or investigating a mineral deposit, including sinking shafts, tunneling, drilling core and bore holes, digging pits, making cuts and other works for the purpose of extracting samples prior to commencement of development or extraction operations and the building of roads, access ways and other facilities related to such work; however, activities that cause no, or very little, surface disturbance, such as airborne surveys and photographs, use of instruments or devices that are hand carried or otherwise transported over the surface to perform magnetic, radioactive or other tests and measurements, boundary or claim surveying, location work or other work that causes no greater disturbance than is caused by ordinary lawful use of the area by persons not engaged in exploration are excluded from the meaning of "exploration";

G. "mineral" means a nonliving commodity that is extracted from the earth for use or conversion into a saleable or usable product, but does not include clays, adobe, flagstone, potash, sand, gravel, caliche, borrow dirt, quarry rock used as aggregate for construction, coal, surfacewater or subsurfacewater, geothermal resources, oil and natural gas together with other chemicals recovered with them, commodities, byproduct materials and wastes that are regulated by the nuclear regulatory commission or waste regulated under Subtitle C of the federal Resource Conservation and Recovery Act;

H. "mining" means the process of obtaining useful minerals from the earth's crust or from previously disposed or abandoned mining wastes, including exploration, open-cut mining and surface operation, the disposal of refuse from underground and in situ mining, mineral transportation, concentrating, milling, evaporation, leaching and other processing. "Mining" does not mean the exploration and extraction of potash, sand, gravel, caliche, borrow dirt and quarry rock used as aggregate in construction, the exploration and extraction of natural petroleum in a liquid or gaseous state by means of wells or pipes, the development or extraction of coal, the extraction of geothermal resources, smelting, refining, cleaning, preparation, transportation or other off-site operations not conducted on permit areas or the extraction, processing or disposal of commodities, byproduct materials or wastes or other activities regulated by the federal nuclear regulatory commission;

I. "new mining operation" means a mining operation that engages in a development or extraction operation after the effective date of the New Mexico Mining Act and that is not an existing mining operation;

J. "permit area" means the geographical area defined in the permit for a new mining operation or for an existing mining operation on which mining operations are conducted or cause disturbance; and

K. "reclamation" means the employment during and after a mining operation of measures designed to mitigate the disturbance of affected areas and permit areas and to the extent practicable, provide for the stabilization of a permit area following closure that will minimize future impact to the environment from the mining operation and protect air and water resources.

History: Laws 1993, ch. 315, 3.



Section 69-36-4 - Interim program; limitations.

69-36-4. Interim program; limitations.

A. Nothing in the New Mexico Mining Act [69-36-1 to 69-36-20 NMSA 1978] shall supersede current or future requirements and standards of any other applicable federal or state law.

B. After the effective date of the New Mexico Mining Act and until the commission adopts regulations necessary to carry out the provisions of the New Mexico Mining Act, county mining laws or ordinances shall apply to mining within their jurisdictions in New Mexico.

History: Laws 1993, ch. 315, 4.



Section 69-36-5 - Mining operation site assessment.

69-36-5. Mining operation site assessment.

A. After the effective date of the New Mexico Mining Act, the operator of a new mining operation may operate that new mining operation until the operator is either granted or denied a permit for a new mining operation provided that the operator submits to the director on or before June 30, 1994 a site assessment pursuant to the New Mexico Mining Act [69-36-1 to 69-36-20 NMSA 1978] or a notice of intent to close. On or before June 30, 1994, an existing mining operation shall submit to the director a site assessment pursuant to the New Mexico Mining Act.

B. The mining operation site assessment for new and existing mining operations shall describe in detail the mining operation's existing permits and regulatory requirements pursuant to the standards for mining operations pursuant to existing state and federal environmental standards and regulations. To the extent that they are applicable, the permit applicant may incorporate documents on file with state agencies. The mining operation site assessment shall include:

(1) identification of a proposed permit area for the mining operation;

(2) a description of the location and quality of surface and ground water at or adjacent to the mining operation and an analysis of the mining operation's impact on that surface and ground water;

(3) a description of the geologic regime beneath and adjacent to the mining operation;

(4) a description of the piles and other accumulations of waste, tailings and other materials and an analysis of their impact on the hydrologic balance, drainages and air quality;

(5) an analysis of the mining operation's impact on local communities;

(6) a description of wildlife and wildlife habitat at and surrounding the mining operation and an analysis of the mining operation's impact on that wildlife and wildlife habitat; and

(7) for existing mining operations, a description of the design limits for each unit, including waste units, impoundments and stockpiles and leach piles.

C. A new mining operation that files a notice of intent to close shall comply with the requirements for reclamation of new mining operations established in the New Mexico Mining Act and regulations adopted pursuant to that act.

D. The operator or owner of a new or existing mining operation or exploration shall submit to the director, within thirty days of the effective date of the New Mexico Mining Act, written information stating the name and business address of the operator and owner of the new or existing mining operation or exploration, the address where official notices and other documents may be served and an agent for service of process. The operator or owner shall provide notification to the director of any change in the information required by this subsection. Updated information shall be provided promptly by the operator or owner to the director.

E. In lieu of a site assessment under this section, following adoption of the regulations, the operator or owner of an existing mining operation that has completed all reclamation measures may apply to the director for an inspection of the reclaimed areas to determine whether the completed reclamation satisfies the requirements of the New Mexico Mining Act and the substantive requirements for reclamation pursuant to the applicable regulatory standards. If the director determines that those requirements are met, the operator or owner shall be released from further requirements under the New Mexico Mining Act.

History: Laws 1993, ch. 315, 5.



Section 69-36-6 - Mining commission; created; members.

69-36-6. Mining commission; created; members.

A. The "mining commission" is created. The commission shall consist of seven voting members, including:

(1) the director of the bureau of geology and mineral resources of the New Mexico institute of mining and technology or his designee;

(2) the secretary of environment or his designee;

(3) the state engineer or his designee;

(4) the commissioner of public lands or his designee;

(5) the director of the department of game and fish or his designee; and

(6) two members of the public and an alternate for each, all to be appointed by the governor with the advice and consent of the senate. The public members shall be chosen to represent and to balance environmental and mining interests while minimizing conflicts of interest. No more than one of the public members and one of the alternates appointed may belong to the same political party. When the initial appointments are made, one of the public members and his alternate will be designated to serve for two-year terms, after which all public members shall serve for four years. An alternate member may vote only in the absence of the public member for whom he is the alternate.

B. The chairman of the soil and water conservation commission and the director of the agricultural experiment station of New Mexico state university or their designees shall be nonvoting members of the commission.

C. The commission shall elect a chairman and other necessary officers and keep records of its proceedings.

D. The commission shall convene upon the call of the chairman or a majority of its members.

E. A majority of the voting members of the commission shall be a quorum for the transaction of business. However, no action of the commission shall be valid unless concurred upon by at least four of the members present.

F. No member of the commission, with the exception of one of the public members and his alternate, shall receive, or shall have received during the previous two years, more than ten percent of his income directly or indirectly from permit holders or applicants for permits. Each member of the commission shall, upon acceptance of his appointment and prior to the performance of any of his duties, file a statement of disclosure with the secretary of state stating:

(1) the amount of money or other valuable consideration received, whether provided directly or indirectly, from persons subject to or who appear before the commission;

(2) the identity of the source of money or other valuable consideration; and

(3) whether the money or other valuable consideration was in excess of ten percent of his gross personal income in either of the preceding two years.

G. No commissioner with any financial interest affected or potentially affected by a permit action may participate in proceedings related to that permit action.

History: Laws 1993, ch. 315, 6; 1997, ch. 88, 1; 2001, ch. 246, 12.



Section 69-36-7 - Commission; duties.

69-36-7. Commission; duties.

The commission shall:

A. before June 18, 1994, adopt and file reasonable regulations consistent with the purposes and intent of the New Mexico Mining Act necessary to implement the provisions of the New Mexico Mining Act, including regulations that:

(1) consider the economic and environmental effects of their implementation;

(2) require permitting of all new and existing mining operations and exploration; and

(3) require annual reporting of production information to the commission, which shall be kept confidential if otherwise required by law;

B. adopt regulations for new mining operations that allow the director to select a qualified expert who may:

(1) review and comment to the director on the adequacy of baseline data gathered prior to submission of the permit application for use in the permit application process;

(2) recommend to the director additional baseline data that may be necessary in the review of the proposed mining activity;

(3) recommend to the director methodology guidelines to be followed in the collection of all baseline data; and

(4) review and comment on the permit application;

C. adopt regulations that require and provide for the issuance and renewal of permits for new and existing mining operations and exploration and that establish schedules to bring existing mining operations into compliance with the requirements of the New Mexico Mining Act; provided that the term of a permit for a new mining operation shall not exceed twenty years and the term of renewals of permits for new mining operations shall not exceed ten years;

D. adopt regulations that provide for permit modifications. The commission shall establish criteria to determine which permit modifications may have significant environmental impact. Modifications that the director determines will have significant environmental impact shall require public notice and an opportunity for public hearing pursuant to Subsection K of this section. A permit modification to the permit for an existing mining operation shall be obtained for each new discrete processing, leaching, excavation, storage or stockpile unit located within the permit area of an existing mining operation and not identified in the permit of an existing mining operation and for each expansion of such a unit identified in the permit for an existing mining operation that exceeds the design limits specified in the permit. The regulations shall require that permit modifications for such units be approved if the director determines that the unit will:

(1) comply with the regulations regarding permit modifications;

(2) incorporate the requirements of Paragraphs (1), (2), (4), (5) and (6) of Subsection H of this section; and

(3) be sited and constructed in a manner that facilitates, to the maximum extent practicable, contemporaneous reclamation consistent with the closeout plan;

E. adopt regulations that require new and existing mining operations to obtain and maintain permits for standby status. A permit for standby status shall be issued for a maximum term of five years; provided that, upon application, the director may renew a permit for standby status for no more than three additional five-year terms. The regulations shall require that, before a permit for standby status is issued or renewed, an owner or operator shall:

(1) identify the projected term of standby status for each unit of the new or existing mining operation;

(2) take measures that reduce, to the extent practicable, the formation of acid and other toxic drainage to prevent releases that cause federal or state environmental standards to be exceeded;

(3) meet applicable federal and state environmental standards and regulations during the period of standby status;

(4) stabilize waste and storage units, leach piles, impoundments and pits during the term of standby status;

(5) comply with applicable requirements of the New Mexico Mining Act and the regulations adopted pursuant to that act; and

(6) provide an analysis of the economic viability of each unit proposed for standby status;

F. establish by regulation closeout plan requirements for existing mining operations that incorporate site-specific characteristics, including consideration of disturbances from previous mining operations, and that take into account the mining method utilized;

G. establish by regulation a procedure for the issuance of a permit for an existing mining operation and for modifications of that permit to incorporate approved closeout plans or portions of closeout plans and financial assurance requirements for performance of the closeout plans. The permit shall describe the permit area of the existing mining operation and the design limits of units of the existing mining operation based upon the site assessment submitted by the operator. The permit shall contain a schedule for completion of a closeout plan. The permit shall thereafter be modified to incorporate the approved closeout plan or portions of the closeout plan once financial assurance has been provided for completion of the closeout plan or the approved portions of the closeout plan. The permit may be modified for new mining units, expansions beyond the design limits of a unit at an existing mining operation or standby status;

H. establish by regulation permit and reclamation requirements for new mining operations that incorporate site-specific characteristics. These requirements shall, at a minimum:

(1) require that new mining operations be designed and operated using the most appropriate technology and the best management practices;

(2) ensure protection of human health and safety, the environment, wildlife and domestic animals;

(3) include backfilling or partial backfilling only when necessary to achieve reclamation objectives that cannot be accomplished through other mitigation measures;

(4) require approval by the director that the permit area will achieve a self-sustaining ecosystem appropriate for the life zone of the surrounding areas following closure unless conflicting with the approved post-mining land use;

(5) require that new mining operations be designed in a manner that incorporates measures to reduce, to the extent practicable, the formation of acid and other toxic drainage that may otherwise occur following closure to prevent releases that cause federal or state standards to be exceeded;

(6) require that nonpoint source surface releases of acid or other toxic substances shall be contained within the permit area;

(7) require that all waste, waste management units, pits, heaps, pads and any other storage piles are designed, sited and constructed in a manner that facilitates, to the maximum extent practicable, contemporaneous reclamation and are consistent with the new mining operation's approved reclamation plan; and

(8) where sufficient topsoil is present, take measures to preserve it from erosion or contamination and ensure that it is in a usable condition for sustaining vegetation when needed;

I. adopt regulations that establish a permit application process for new mining operations that includes:

(1) disclosure of ownership and controlling interests in the new mining operation or submission of the applicant's most recent form 10K required by the federal securities and exchange commission;

(2) a statement of all mining operations within the United States owned, operated or directly controlled by the applicant, owner or operator and by persons or entities that directly control the applicant and the names and the addresses of regulatory agencies with jurisdiction over the environmental aspects of those operations and that could provide a compliance history for those operations over the preceding ten years. The operator shall assist the applicant in obtaining compliance history information;

(3) a description of the type and method of mining and the engineering techniques proposed;

(4) the anticipated starting and termination dates of each phase of the new mining operation and the number of acres of land to be affected;

(5) the names of all affected watersheds, the location of any perennial, ephemeral or intermittent surface stream or tributary into which surface or pit drainage will be discharged or may possibly be expected to reach and the location of any spring within the permit area and the affected area;

(6) a determination of the probable hydrologic consequences of the new mining operation and reclamation, both on and off the permit area, with respect to the hydrologic regime, quantity and quality of surface and ground water systems, including the dissolved and suspended solids under seasonal flow conditions;

(7) cross-sections or plans of the permit area depicting:

(a) the nature and depth of the various formations of overburden;

(b) the location of subsurface water, if encountered, and its quality;

(c) the nature and location of any ore body to be mined;

(d) the location of aquifers and springs;

(e) the estimated position and flow of the water table;

(f) the proposed location of waste rock, tailings, stockpiles, heaps, pads and topsoil preservation areas; and

(g) pre-mining vegetation and wildlife habitat features present at the site;

(8) the potential for geochemical alteration of overburden, the ore body and other materials present within the permit area;

(9) a reclamation plan that includes a detailed description of the proposed post-mining land use and how that use is to be achieved; and

(10) pre-mining baseline data as required by regulations adopted by the commission;

J. adopt regulations to coordinate the roles of permitting agencies involved in regulating activities related to new and existing mining operations and exploration, including regulatory requirements, to avoid duplicative and conflicting administration of the permitting process and other requirements;

K. except for regulations enacted pursuant to Subsection L of this section, adopt regulations that ensure that the public and permitting agencies receive notice of each application for issuance, renewal or revision of a permit for a new or existing mining operation, for standby status, or exploration, a variance or an application for release of financial assurance and any inspection prior to the release of financial assurance, including a provision that no action shall be taken on any application until an opportunity for a public hearing, held in the locality of the operation, is provided and that all interested persons shall be given a reasonable chance to submit data, views or arguments orally or in writing and to examine witnesses testifying at the hearing. An additional opportunity for a public hearing may be provided if the applicant makes substantial changes in the proposed action, if there are significant new circumstances or information bearing on the proposed action or if the applicant proposes to substantially increase the scale or substantially change the nature of the proposed action and there is public interest and a request for a public hearing. These regulations shall require at a minimum that the applicant for issuance, renewal or revisions of a permit or a variance or an application for release of financial assurance and any inspection prior to release of financial assurance shall provide to the director at the time of filing the application with the director proof that notice of the application and of the procedure for requesting a public hearing has been:

(1) provided by certified mail to the owners of record, as shown by the most recent property tax schedule, of all properties within one-half mile of the property on which the mining operation is located or is proposed to be located;

(2) provided by certified mail to all municipalities and counties within a ten-mile radius of the property on which the mining operation is or will be located;

(3) published once in a newspaper of general circulation in each county in which the property on which the mining operation is or will be located; provided that this notice shall appear in either the classified or legal advertisements section of the newspaper and at one other place in the newspaper calculated to give the general public the most effective notice and, when appropriate, shall be printed in both English and Spanish;

(4) posted in at least four publicly accessible and conspicuous places, including the entrance to the new or existing mining operation if that entrance is publicly accessible and conspicuous;

(5) mailed to all persons who have made a written request to the director for notice of this application; and

(6) mailed by certified mail to all persons on a list maintained by the director of individuals and organizations who have requested notice of applications under the New Mexico Mining Act. If the application is determined to be administratively complete by the director, the applicant shall provide to the director timely proof that notice of that determination has been provided by first class mail to everyone who has indicated to the applicant in writing that they desire information regarding the application and to a list maintained by the director of individuals and organizations who have requested notice of applications under the New Mexico Mining Act;

L. adopt regulations to provide for permits, without notice and hearing, to address mining operations that have minimal impact on the environment; provided that such permits shall require general plans and shall otherwise reduce the permitting requirements of the New Mexico Mining Act;

M. establish by regulation a schedule of annual administrative and permit fees, which shall equal and not exceed the estimated costs of administration, implementation, enforcement, investigation and permitting pursuant to the provisions of the New Mexico Mining Act. The size of the operation, anticipated inspection frequency and other factors deemed relevant by the commission shall be considered in the determination of the fees. The fees established pursuant to this subsection shall be deposited in the mining act fund;

N. establish by regulation a continuing process of review of mining and reclamation practices in New Mexico that provides for periodic review and amendment of regulations and procedures to provide for the protection of the environment and consider the economic effects of the regulations;

O. adopt regulations governing the provision of variances issued by the director, stating the procedures for seeking a variance, including provisions for public notice and an opportunity for a hearing in the locality where the variance will be operative, the limitations on provision of variances, requiring the petitioner to present sufficient evidence to prove that failure to grant a variance will impose an undue economic burden and that granting the variance will not result in a significant threat to human health, safety or the environment;

P. provide by regulation that, prior to the issuance of any permit for a new mining operation pursuant to the provisions of the New Mexico Mining Act, the permit applicant or operator:

(1) shall provide evidence to the director that other applicable state and federal permits required to be obtained by the new or existing mining operation either have been or will be issued before the activities subject to those permits begin; and

(2) shall provide to the director a written determination from the secretary of environment stating that the permit applicant has demonstrated that the activities to be permitted or authorized will be expected to achieve compliance with all applicable air and water quality and other environmental standards if carried out as described;

Q. require by regulation that the applicant file with the director, prior to the issuance of a permit, financial assurance. The amount of the financial assurance shall be sufficient to assure the completion of the performance requirements of the permit, including closure and reclamation, if the work has to be performed by the director or a third-party contractor and shall include periodic review to account for any inflationary increases and anticipated changes in reclamation or closure costs. The regulations shall specify that financial requirements shall neither duplicate nor be less comprehensive than the federal financial requirements. The form and amount of the financial assurance shall be subject to the approval of the director as part of the permit application; provided that financial assurance does not include any type or variety of self-guarantee or self-insurance;

R. require by regulation that the permittee may file an application with the director for the release of all or part of the permittee's financial assurance. The application shall describe the reclamation measures completed and shall contain an estimate of the costs of reclamation measures that have not been completed. Prior to release of any portion of the permittee's financial assurance, the director shall conduct an inspection and evaluation of the reclamation work involved. The director shall notify persons who have requested advance notice of the inspection. Interested members of the public shall be allowed to be present at the inspection of the reclamation work by the director.

(1) The director may release in whole or in part the financial assurance if the reclamation covered by the financial assurance has been accomplished as required by the New Mexico Mining Act; provided that the director shall retain financial assurance at least equal to the approved estimated costs of completing reclamation measures that have not been completed; and provided further that for revegetated areas, the director shall retain the amount of financial assurance necessary for a third party to reestablish vegetation for a period of twelve years after the last year of augmented seeding, fertilizing, irrigation or other work, unless a post-mining land use is achieved that is inconsistent with the further need for revegetation. For new mining operations only, no part of the financial assurance necessary for a third party to reestablish vegetation shall be released so long as the lands to which the release would be applicable are contributing suspended solids above background levels to streamflow of intermittent and perennial streams.

(2) A person with an interest that is or will be adversely affected by release of the financial assurance may file, with the director within thirty days of the date of the inspection, written objections to the proposed release from financial assurance. If written objections are filed and a hearing is requested, the director shall inform all the interested parties of the time and place of the hearing at least thirty days in advance of the public hearing, and hold a public hearing in the locality of the new or existing mining operation or exploration operation proposed for release from financial assurance. The date, time and location of the public hearing shall be advertised by the director in a newspaper of general circulation in the locality for two consecutive weeks, and all persons who have submitted a written request in advance to the director to receive notices of hearings shall be provided notice at least thirty days prior to the hearing;

S. establish coordinated procedures that avoid duplication for the inspection, monitoring and sampling of air, soil and water and enforcement of applicable requirements of the New Mexico Mining Act, regulations adopted pursuant to that act and permit conditions for new and existing mining operations and exploration. The regulations shall require, at a minimum:

(1) inspections by the director occurring on an irregular basis according to the following schedule:

(a) at least one inspection per month when the mining operation is conducting significant reclamation activities;

(b) at least two inspections per year for active mining operations;

(c) at least one inspection per year on inactive sites;

(d) at least one inspection per year following completion of all significant reclamation activities, but prior to release of financial assurance; and

(e) mining operations having a minimal impact on the environment and exploration operations will be inspected on a schedule to be established by the commission;

(2) that inspections shall occur without prior notice to the permittee or the permittee's agents or employees except for necessary on-site meetings with the permittee;

(3) when the director determines that a condition or practice exists that violates a requirement of the New Mexico Mining Act, a regulation adopted pursuant to that act or a permit issued under that act, which condition, practice or violation also creates an imminent danger to the health or safety of the public or will cause significant imminent environmental harm, that the director shall immediately order a cessation of the new or existing mining operation or the exploration operation or the portion of that operation relevant to the condition, practice or violation. The cessation order shall remain in effect until the director determines that the condition, practice or violation has been abated or until modified, vacated or terminated by the director or the commission;

(4) when the director determines that an owner or operator is in violation of a requirement of the New Mexico Mining Act, a regulation adopted pursuant to that act or a permit issued pursuant to that act but the violation does not create an imminent danger to the health or safety of the public or will not cause significant imminent environmental harm, that the director shall issue a notice to the owner or operator fixing a reasonable time, not to exceed sixty days, for the abatement of the violation. If, upon expiration of the period of time as originally fixed or subsequently extended for good cause shown, the director finds that the violation has not been abated, the director shall immediately order a cessation of new or existing mining operations or exploration operations or the portion thereof relevant to the violation. The cessation order shall remain in effect until the director determines that the violation has been abated; and

(5) when the director determines that a pattern of violations of the requirements of the New Mexico Mining Act or of the regulations adopted pursuant to that act or the permit required by that act exists or has existed and, if the director also finds that such violations are caused by the unwarranted failure of the owner or operator to comply with the requirements of that act, regulation or permit or that such violations are willfully caused by the owner or operator, that the director shall immediately issue an order to the owner or operator to show cause as to why the permit should not be suspended or revoked;

T. provide for the transfer of a permit to a successor operator, providing for release of the first operator from obligations under the permit, including financial assurance, following the approved assumption of such obligations and financial assurance by the successor operator;

U. adopt regulations providing that the owner or operator of an existing mining operation or a new mining operation who has completed some reclamation measures prior to the effective date of the regulations adopted pursuant to the New Mexico Mining Act may apply for an inspection of those reclamation measures and a release from further requirements pursuant to that act for the reclaimed areas if, after an inspection, the director determines that the reclamation measures satisfy the requirements of that act and the substantive requirements for reclamation pursuant to the applicable regulatory standards; and

V. develop and adopt other regulations necessary and appropriate to carry out the purposes and provisions of the New Mexico Mining Act.

History: Laws 1993, ch. 315, 7; 1997, ch. 88, 2; 2014, ch. 32, 2.



Section 69-36-8 - Regulations; adoption process.

69-36-8. Regulations; adoption process.

A. No regulation shall be adopted, amended or repealed without a public hearing before the commission or a hearing officer appointed by the commission.

B. Any person may recommend or propose regulations to the commission for adoption, amendment or repeal. The commission shall determine within sixty days of submission of a proposed regulation whether to hold a hearing. If the commission determines not to hold a hearing, the determination shall be subject to review under Section 16 of the New Mexico Mining Act [69-36-16 NMSA 1978].

C. The public hearing shall be held in Santa Fe, and a verbatim record shall be maintained of all proceedings. Notice of the subject, time and place of the hearing, the manner in which interested persons may present their views and the method by which copies of the proposed regulation or amendment may be obtained shall be:

(1) published at least thirty days prior to the hearing date in a newspaper of general circulation in the state and in the New Mexico register, if published; and

(2) mailed at least thirty days prior to the hearing date to all persons who have made a written request to the commission for advance notice of hearings.

D. The commission shall allow all interested persons a reasonable opportunity to submit arguments and to examine witnesses testifying at the hearing.

E. A person appearing or represented at the hearing shall, upon a written request, be given written notice of the commission's action on the proposed adoption, amendment or repeal of regulation.

F. No regulation, its amendment or repeal shall be effective except as provided by the Public Records Act [Chapter 14, Article 3 NMSA 1978].

History: Laws 1993, ch. 315, 8.



Section 69-36-9 - Director; duties.

69-36-9. Director; duties.

The director shall:

A. exercise all powers of enforcement and administration arising under the New Mexico Mining Act [69-36-1 to 69-36-20 NMSA 1978] not otherwise expressly delegated to the commission, execute and administer the commission's regulations and coordinate the review and issuance of permits for new and existing mining operations and exploration with all other state or federal permit processes applicable to the proposed operations;

B. enter into agreements with appropriate federal and state agencies for coordinating the review and issuance of all necessary permits to conduct new and existing mining operations and exploration in New Mexico;

C. create an advisory committee, the membership of which shall balance the interests of affected government entities, the mining industry, environmental groups, regulatory agencies and other persons as determined by the director to represent a constituency that will be affected by the provisions of the New Mexico Mining Act;

D. confer and cooperate with the secretary of environment in administering the New Mexico Mining Act, in developing proposed regulations and obtain the concurrence of the secretary of environment regarding areas of the regulations that have an impact upon programs administered by the department of environment;

E. approve a permit area and design limits for new and existing mining operations and exploration following submission of the site assessment, where applicable and prior to issuing a permit. The director shall incorporate the permit area and design limits into the permit issued;

F. review at least twelve months of baseline data and other information submitted by the applicant for a permit for a new mining operation, before the permit is approved or denied; and

G. prepare an environmental evaluation, before a permit for a new mining operation is approved or denied, which shall include an analysis of the reasonably foreseeable impacts of proposed activities on the premining and post-mining environment and the local community, including other past, present and reasonably foreseeable future actions, regardless of the agency or persons that undertake the other action or whether the actions are on private, state or federal land. The director may contract with, and the applicant shall pay for, a third party to prepare the analysis and assessment.

History: Laws 1993, ch. 315, 9.



Section 69-36-10 - Confidentiality.

69-36-10. Confidentiality.

If the operator designates as confidential an exploration map, financial information, information concerning the grade or location of ore reserves or trade secret information, the director shall maintain the information as confidential and not subject to public records or disclosure laws; provided that if a request is made for public review of the information, the director shall notify the operator and provide a reasonable opportunity for substantiation of the claim that public disclosure of the information could harm the competitive position of the operator. If the claim of confidentiality is not substantiated to the satisfaction of the director, the information shall be released.

History: Laws 1993, ch. 315, 10.



Section 69-36-11 - Existing mining operations; closeout plan required.

69-36-11. Existing mining operations; closeout plan required.

A. An owner or operator of an existing mining operation shall submit a permit application to the director by December 31, 1994. The permit application shall contain all information required by regulation of the commission, including a proposed compliance schedule for submission of a closeout plan within the shortest time practicable. The director shall approve or deny the permit application within six months after it has been deemed complete.

B. The owner or operator of an existing mining operation shall submit a closeout plan in accordance with the compliance schedule in the permit. The compliance schedule in the permit shall require submission of a closeout plan by December 31, 1995 unless the operator shows good cause for a further extension of time. The director shall approve a modification of a permit for an existing mining operation incorporating a closeout plan or portion of a closeout plan if:

(1) the closeout plan and permit application is complete;

(2) the closeout plan permit fee has been paid and the financial assurance is adequate and has been provided;

(3) the closeout plan specifies incremental work to be done within specific time frames that, if followed, will reclaim the physical environment of the permit area to a condition that allows for the reestablishment of a self-sustaining ecosystem on the permit area following closure, appropriate for the life zone of the surrounding areas unless conflicting with the approved post-mining land use; provided that for purposes of this section, upon a showing that achieving a post-mining land use or self-sustaining ecosystem is not technically or economically feasible or is environmentally unsound, the director may waive the requirement to achieve a self-sustaining ecosystem or post-mining land use for an open pit or waste unit if measures will be taken to ensure that the open pit or waste unit will meet all applicable federal and state laws, regulations and standards for air, surfacewater and ground water protection following closure and will not pose a current or future hazard to public health or safety; and

(4) the secretary of environment has provided a written determination in the form prescribed in Paragraph (2) of Subsection P of Section 7 of the New Mexico Mining Act [69-36-7 NMSA 1978].

C. An approval granted pursuant to this section may be revoked or suspended by order of the director for violation of a provision of the approved closeout plan or permit for the existing mining operation, an approval condition, a regulation of the commission or a provision of the New Mexico Mining Act [69-36-1 to 69-36-20 NMSA 1978].

History: Laws 1993, ch. 315, 11.



Section 69-36-12 - New mining operations; mining operation permit required.

69-36-12. New mining operations; mining operation permit required.

A. After the effective date of the New Mexico Mining Act, except as provided in Section 5 [69-36-5 NMSA 1978] of that act, no person shall conduct a new mining operation without a permit issued by the director. Applications for permits for new mining operations operating pursuant to Section 5 of the New Mexico Mining Act shall be received by the director by December 31, 1995. The director may grant one extension for the submission of a permit application for a new mining operation for six months for good cause shown. Prior to receiving a permit for a new mining operation, an applicant shall submit an application that complies with the New Mexico Mining Act [69-36-1 to 69-36-20 NMSA 1978] and regulation of the commission, including at a minimum, one year of baseline data as required by regulation.

B. The director shall issue the permit for a new mining operation if the director finds that:

(1) the permit application is complete;

(2) the permit application fee has been paid and the financial assurance is adequate and has been provided;

(3) reclamation in accordance with the proposed reclamation plan is economically and technically feasible;

(4) the mining operation is designed to meet without perpetual care all applicable environmental requirements imposed by the New Mexico Mining Act and regulations adopted pursuant to that act and other laws following closure; and

(5) the applicant, the operator or owner or any persons or entities directly controlled by the applicant, operator, owner or any persons or entities that directly control the applicant, operator or owner:

(a) are not currently in violation of the terms of another permit issued by the division or in violation of any substantial environmental law or substantive environmental regulation at a mining operation in the United States, which violation is unabated and is not the subject of appeal, and have not forfeited or had forfeited financial assurance required for any mining, reclamation or exploration permit in the United States; provided that a violation that occurred prior to the initiation of a legal relationship between the permit applicant and the violator shall not be considered for purposes of this paragraph; and

(b) have not demonstrated a pattern of willful violations of the New Mexico Mining Act or other New Mexico environmental statutes; provided that a violation that occurred prior to the initiation of a legal relationship between the permit applicant and the violator shall not be considered for purposes of this paragraph.

C. The permit for a new mining operation may be revoked or suspended by order of the director for violation of its terms or conditions, a regulation of the commission or a provision of the New Mexico Mining Act.

History: Laws 1993, ch. 315, 12.



Section 69-36-13 - Exploration permit.

69-36-13. Exploration permit.

A. After December 31, 1994, a person shall not engage in exploration operations in New Mexico without first obtaining a permit to conduct exploration from the director. In order to be approved by December 31, 1994, the application for a permit to conduct exploration shall be submitted by September 1, 1994. A permit to conduct exploration shall not be issued for a period of more than one year from the date of issue and is renewable from year to year upon application. An application for renewal of a permit to conduct exploration shall be filed within thirty days preceding the expiration of the current permit. A permit to conduct exploration shall not be renewed if the applicant for renewal is in violation of any provision of the New Mexico Mining Act [69-36-1 to 69-36-20 NMSA 1978].

B. A person shall not be issued a permit to conduct exploration if that person's failure to comply with the provisions of the New Mexico Mining Act, the regulations adopted pursuant to that act or a permit issued under that act has resulted in the forfeiture of financial assurance.

C. An applicant for a permit to conduct exploration shall not be issued a permit to conduct exploration until he:

(1) pays a permit fee for exploration;

(2) agrees to reclaim any surface area damaged by the applicant during exploration operations in accordance with a reclamation plan submitted to and approved by the director; and

(3) certifies that he is not in violation of any other obligation under the New Mexico Mining Act or the regulations adopted pursuant to that act.

D. The application for a permit to conduct exploration shall include an exploration map in sufficient detail to locate the area to be explored and to determine whether environmental problems would be encountered. The commission shall establish regulations to determine the precise nature of and requirements for the exploration map. The application shall state what type of exploration and excavation techniques will be employed in disturbing the land during exploration operations.

E. Prior to the issuance of a permit to conduct exploration, the applicant shall provide to the division financial assurance in a form and amount as determined by the director pursuant to Section 7 [69-36-7 NMSA 1978] of the New Mexico Mining Act. The financial assurance shall be released only in accordance with the provisions of that act.

F. In the event that the holder of a permit to conduct exploration desires to mine the permit area to conduct exploration and he has fulfilled all of the requirements for a permit for new mining operations, the director shall allow postponement of the reclamation of the acreage explored if that acreage is incorporated into the complete reclamation plan submitted with the application for a permit for a new mining operation. Land affected by exploration or excavation under a permit for exploration and not covered by the reclamation plan shall be reclaimed in a manner acceptable to the director within two years after the completion of exploration or abandonment of the site.

History: Laws 1993, ch. 315, 13.



Section 69-36-14 - Citizens suits.

69-36-14. Citizens suits.

A. A person having an interest that is or may be adversely affected may commence a civil action on his own behalf to compel compliance with the New Mexico Mining Act [69-36-1 to 69-36-20 NMSA 1978]. Such action may be brought against:

(1) the department of environment, the energy, minerals and natural resources department or the commission alleging a violation of the New Mexico Mining Act or of a rule, regulation, order or permit issued pursuant to that act;

(2) a person who is alleged to be in violation of a rule, regulation, order or permit issued pursuant to the New Mexico Mining Act; or

(3) the department of environment, the energy, minerals and natural resources department or the commission alleging a failure to perform any nondiscretionary act or duty required by the New Mexico Mining Act; provided, however, that no action pursuant to this section shall be commenced if the department of environment, the energy, minerals and natural resources department or the commission has commenced and is diligently prosecuting a civil action in a court of this state or an administrative enforcement proceeding to require compliance with that act. In an administrative or court action commenced by the department of environment, the energy, minerals and natural resources department or the commission, a person whose interest may be adversely affected and who has provided notice pursuant to Subsection B of this section prior to the initiation of the action may intervene as a matter of right.

B. No action shall be commenced pursuant to this section prior to sixty days after the plaintiff has given written notice to the department of environment, the energy, minerals and natural resources department, the commission, the attorney general and the alleged violator of the New Mexico Mining Act; provided, however, when the violation or order complained of constitutes an immediate threat to the health or safety of the plaintiff or would immediately and irreversibly impair a legal interest of the plaintiff, an action pursuant to this section may be brought immediately after notification of the proper parties.

C. Except as otherwise provided herein, suits against the department of environment, the energy, minerals and natural resources department or the commission shall be brought in the district court of Santa Fe county. Suits only against one or more owners or operators of one or more mining operations shall be brought in the district court where one of the mining operations is located. If an action is brought against the department of environment, the energy, minerals and natural resources department or the commission and the owner or operator of a mining operation, such owner or operator may apply for a change of venue to the judicial district in which the mining operation is located. If not already a party, an owner or operator may intervene, upon a showing that the action relates primarily to a dispute regarding the single mining operation and apply for such a change of venue. The district court shall grant a change of venue upon a showing that the action relates primarily to a dispute regarding the subject single mining operation and a showing that a forum non conveniens analysis suggests that the location of the mining operation is a superior venue.

D. In an action brought pursuant to this section, the department of environment, the energy, minerals and natural resources department or the commission, if not a party, may intervene.

E. The court, in issuing a final order in an action brought pursuant to this section, may award costs of litigation, including attorney and expert witness fees, to a party whenever the court determines such award is appropriate. The court may, if a temporary injunction or preliminary injunction is sought, require the filing of a bond or equivalent security in accordance with the rules of civil procedure.

History: Laws 1993, ch. 315, 14; 1997, ch. 88, 3.



Section 69-36-15 - Administrative review.

69-36-15. Administrative review.

A. Any order, penalty assessment or issuance or denial of a permit by the director pursuant to the New Mexico Mining Act [69-36-1 to 69-36-20 NMSA 1978] shall become final unless a person who is or may be adversely affected by the order, penalty assessment or issuance or denial of a permit files, within sixty days from the date of notice of the order, penalty assessment or issuance or denial of a permit, a written petition to the commission for review of the order, penalty assessment or issuance or denial of a permit by the director.

B. The commission shall set a hearing no sooner than thirty days and no later than sixty days from the date of receipt of the petition.

C. Evidence in support of, or to challenge, the action of the director shall be heard by the commission or by a hearing officer appointed by the commission.

D. A verbatim record of the hearing shall be made and preserved by the commission or the hearing officer.

E. A recommendation based on the record shall be made by the hearing officer and presented to the commission. The commission shall issue findings of fact and a final decision in the proceedings.

F. The chairman of the commission may issue subpoenas to compel attendance of witnesses and for documents relevant to the action to be heard before the commission. The Rules of Civil Procedure for the District Courts shall govern discovery procedures in commission hearings.

History: Laws 1993, ch. 315, 15.



Section 69-36-16 - Judicial review.

69-36-16. Judicial review.

A. A person who is or may be affected by a rule of the commission may appeal the action of the commission by filing a notice of appeal with the court of appeals within thirty days from the filing date of the rule with the state records center. All appeals of rules shall be taken on the record made at the public hearing on the rule.

B. A party, intervenor or any other person upon a showing of good cause for not appearing at the public hearing on a rule may appeal a decision of the commission adopting, amending or repealing the rule by filing a written notice of appeal with the court of appeals within forty-five days after entry of the commission's decision. Copies of the notice of appeal shall be served at the time of filing, either personally or by certified mail, upon all parties to the proceeding before the commission.

C. A person who is or may be affected by a final action of the commission other than a rule may appeal the action of the commission by filing a notice of appeal with the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: Laws 1993, ch. 315, 16; 1998, ch. 55, 84; 1999, ch. 265, 86.



Section 69-36-17 - Civil penalties.

69-36-17. Civil penalties.

A. Civil penalties may be assessed by the director or the commission for violations of the New Mexico Mining Act [69-36-1 to 69-36-20 NMSA 1978], including a violation of a regulation of the commission, an order of the director, a permit condition and the order resulting from a hearing.

B. Civil penalties assessed by the director or the commission shall be imposed pursuant to regulations adopted by the commission. Any penalty assessed shall not exceed ten thousand dollars ($10,000) per day of noncompliance for each violation.

C. Circumstances to be considered by the commission or the director in determining the amount of the penalty to be assessed shall be the seriousness of the violation, efforts to comply with the requirements of the New Mexico Mining Act, recent history of violations and other relevant factors as determined by the commission and regulations adopted by the commission.

D. Any penalty imposed by the director may be appealed to the commission, and any order of the commission concerning a penalty may be appealed de novo to the district court within thirty days from issuance of the order imposing the penalty.

History: Laws 1993, ch. 315, 17.



Section 69-36-18 - Criminal penalties.

69-36-18. Criminal penalties.

A. Any person who knowingly or willfully violates the New Mexico Mining Act, regulations adopted by the commission or a condition of a permit issued pursuant to the New Mexico Mining Act [69-36-1 to 69-36-20 NMSA 1978] or fails or refuses to comply with a final decision or order of the commission or the director is guilty of a misdemeanor and is subject to a fine not to exceed ten thousand dollars ($10,000) per day of violation or imprisonment of up to one year, or both.

B. Cases seeking criminal penalties shall be brought in the district court in Santa Fe.

C. Circumstances to be considered by the district court in determining the sentence shall be the seriousness of the violation, the efforts taken to comply with the requirements of the New Mexico Mining Act and the recent history of violations of the defendant.

History: Laws 1993, ch. 315, 18.



Section 69-36-19 - Funds created.

69-36-19. Funds created.

A. There is created within the state treasury the "mining act fund". All money received by the state from permit applicants, permit holders, the federal government, other state agencies or legislative appropriations shall be delivered to the state treasurer and deposited in the fund. Disbursements from the fund shall be made upon warrants drawn by the secretary of finance and administration pursuant to vouchers signed by the secretary of energy, minerals and natural resources. Money in the fund is appropriated to the energy, minerals and natural resources department to carry out the purposes of the New Mexico Mining Act [69-36-1 to 69-36-20 NMSA 1978]. Any unexpended or unencumbered balance remaining in the mining act fund at the end of a fiscal year shall not revert to the general fund but shall remain and accrue to the benefit of the mining act fund.

B. There is created within the state treasury the "inactive or abandoned non-coal mine reclamation fund". All money received from administrative or court-imposed penalties shall be delivered to the state treasurer and deposited in the fund. Disbursements from the fund shall be made upon warrants drawn by the secretary of finance and administration pursuant to vouchers signed by the secretary of energy, minerals and natural resources. Money in the fund is appropriated to the energy, minerals and natural resources department to conduct reclamation activities on abandoned or inactive non-coal mining areas. Any unexpended or unencumbered balance remaining in the inactive or abandoned non-coal mine reclamation fund at the end of a fiscal year shall not revert to the general fund but shall remain and accrue to the benefit of the inactive or abandoned non-coal mine reclamation fund.

History: Laws 1993, ch. 315, 19.



Section 69-36-20 - Remedy.

69-36-20. Remedy.

Nothing in the New Mexico Mining Act [69-36-1 to 69-36-20 NMSA 1978] shall limit any right that any person or class of persons may have pursuant to any statute or common law to seek enforcement of the New Mexico Mining Act and the regulations adopted pursuant to that act, or to seek any other relief.

History: Laws 1993, ch. 315, 20.









Chapter 70 - Oil and Gas

Article 1 - Assignments and Leases

Section 70-1-1 - Production of oil, gas or other minerals; assignments of royalties to be recorded.

70-1-1. [Production of oil, gas or other minerals; assignments of royalties to be recorded.]

That all assignments and other instruments of transfer of royalties in the production of oil, gas or other minerals on any lands in this state, including lands operated under lease or contract from the United States and from the state of New Mexico, shall be recorded in the office of the county clerk of the county where the lands are situated.

History: Laws 1927, ch. 76, 1; C.S. 1929, 97-501; 1941 Comp., 69-101; 1953 Comp., 65-2-1.



Section 70-1-2 - Effect of recording or failure to record.

70-1-2. [Effect of recording or failure to record.]

Such records shall be notice to all persons of the existence and contents of such assignments and other instruments so recorded from the time of filing the same for record, and no assignment or other instrument of transfer affecting the title to such royalties not recorded as herein provided shall affect the title or right to such royalties of any purchaser or transferee in good faith, without knowledge of the existence of such unrecorded instrument.

History: Laws 1927, ch. 76, 2; C.S. 1929, 97-502; 1941 Comp., 69-102; 1953 Comp., 65-2-2.



Section 70-1-3 - Forfeiture of oil, gas or mineral lease; release from record.

70-1-3. [Forfeiture of oil, gas or mineral lease; release from record.]

Whenever any oil, gas or other mineral lease heretofore or hereafter executed shall become forfeited, it shall be the duty of the lessee, his, or its heirs, executors, administrators, successors or assigns, within thirty days from the date this act [70-1-3 to 70-1-5 NMSA 1978] shall take effect, if the forfeiture occurred prior thereto, and within thirty days from the date of the forfeiture of any and all other leases, to have such lease released from record in the county where the leased land is situated, without cost to the owner thereof.

History: Laws 1925, ch. 118, 1; C.S. 1929, 97-301; 1941 Comp., 69-103; 1953 Comp., 65-2-3.



Section 70-1-4 - Failure to execute release; action to obtain release; damages; attachment.

70-1-4. [Failure to execute release; action to obtain release; damages; attachment.]

Should the owner of such lease neglect or refuse to execute a release as provided by this act [70-1-3 to 70-1-5 NMSA 1978], then the owner of the leased premises may sue in any court of competent jurisdiction to obtain such release, and he may also recover in such action of the lessee, his, or its heirs, executors, administrators, successors or assigns, the sum of one hundred dollars ($100.00) as damages, and all costs, together with a reasonable attorney's fee for preparing and prosecuting the suit, and he may also recover any additional damages that the evidence in the case will warrant. In all such actions, writs of attachment may issue as in other cases.

History: Laws 1925, ch. 118, 2; C.S. 1929, 97-302; 1941 Comp., 69-104; 1953 Comp., 65-2-4.



Section 70-1-5 - Demand for release must precede action.

70-1-5. [Demand for release must precede action.]

At least twenty days before bringing the action provided for in this act [70-1-3 to 70-1-5 NMSA 1978], the owner of the leased land, either by himself or by his agent or attorney, shall demand of the holder of the lease (if such demand by ordinary diligence can be made in this state) that said lease be released of record. Such demand may be either written or oral. When written, a letterpress or carbon or written copy thereof, when shown to be such, may be used as evidence in any court with the same force and effect as the original.

History: Laws 1925, ch. 118, 3; C.S. 1929, 97-303; 1941 Comp., 69-105; 1953 Comp., 65-2-5.






Article 2 - Oil Conservation Commission; Division; Regulation of Wells

Section 70-2-1 - Short title.

70-2-1. Short title.

Chapter 70, Article 2 NMSA 1978 may be cited as the "Oil and Gas Act".

History: 1953 Comp., 65-3-1.1, enacted by Laws 1977, ch. 237, 1; 1989, ch. 130, 13.



Section 70-2-2 - Waste prohibited.

70-2-2. [Waste prohibited.]

The production or handling of crude petroleum oil or natural gas of any type or in any form, or the handling of products thereof, in such manner or under such conditions or in such amounts as to constitute or result in waste is each hereby prohibited.

History: Laws 1935, ch. 72, 1; 1941 Comp., 69-202; Laws 1949, ch. 168, 1; 1953 Comp., 65-3-2.



Section 70-2-3 - Waste; definitions.

70-2-3. Waste; definitions.

As used in this act the term "waste," in addition to its ordinary meaning, shall include:

A. "underground waste" as those words are generally understood in the oil and gas business, and in any event to embrace the inefficient, excessive or improper, use or dissipation of the reservoir energy, including gas energy and water drive, of any pool, and the locating, spacing, drilling, equipping, operating or producing, of any well or wells in a manner to reduce or tend to reduce the total quantity of crude petroleum oil or natural gas ultimately recovered from any pool, and the use of inefficient underground storage of natural gas;

B. "surface waste" as those words are generally understood in the oil and gas business, and in any event to embrace the unnecessary or excessive surface loss or destruction without beneficial use, however caused, of natural gas of any type or in any form or crude petroleum oil, or any product thereof, but including the loss or destruction, without beneficial use, resulting from evaporation, seepage, leakage or fire, especially such loss or destruction incident to or resulting from the manner of spacing, equipping, operating or producing, well or wells, or incident to or resulting from the use of inefficient storage or from the production of crude petroleum oil or natural gas in excess of the reasonable market demand;

C. the production of crude petroleum oil in this state in excess of the reasonable market demand for such crude petroleum oil. Such excess production causes or results in waste which is prohibited by this act. The words "reasonable market demand," as used herein with respect to crude petroleum oil, shall be construed to mean the demand for such crude petroleum oil for reasonable current requirements for current consumption and use within or outside the state, together with the demand for such amounts as are reasonably necessary for building up or maintaining reasonable storage reserves of crude petroleum oil or the products thereof, or both such crude petroleum oil and products;

D. the nonratable purchase or taking of crude petroleum oil in this state. Such nonratable taking and purchasing causes or results in waste, as defined in the Subsections A, B, C of this section and causes waste by violating Section 12(a) [70-2-16A NMSA 1978] of this act;

E. the production in this state of natural gas from any gas well or wells, or from any gas pool, in excess of the reasonable market demand from such source for natural gas of the type produced or in excess of the capacity of gas transportation facilities for such type of natural gas. The words "reasonable market demand," as used herein with respect to natural gas, shall be construed to mean the demand for natural gas for reasonable current requirements, for current consumption and for use within or outside the state, together with the demand for such amounts as are necessary for building up or maintaining reasonable storage reserves of natural gas or products thereof, or both such natural gas and products;

F. drilling or producing operations for oil or gas within any area containing commercial deposits of potash where such operations would have the effect unduly to reduce the total quantity of such commercial deposits of potash which may reasonably be recovered in commercial quantities or where such operations would interfere unduly with the orderly commercial development of such potash deposits.

History: Laws 1935, ch. 72, 2; 1941, ch. 166, 1; 1941 Comp., 69-203; Laws 1949, ch. 168, 2; 1953 Comp., 65-3-3; Laws 1965, ch. 58, 1.



Section 70-2-4 - Oil conservation commission; members; term; officers; quorum; power to administer oaths.

70-2-4. Oil conservation commission; members; term; officers; quorum; power to administer oaths.

There is created an "oil conservation commission", hereinafter in the Oil and Gas Act [this article] called the "commission", to be composed of a designee of the commissioner of public lands, a designee of the secretary of energy, minerals and natural resources and the director of the oil conservation division. The designees of the commissioner of public lands and the secretary of energy, minerals and natural resources shall be persons who have expertise in the regulation of petroleum production by virtue of education or training. No salary or compensation shall be paid any member of the commission for his services as a member of the commission. The term of office of each member of the commission shall be concurrent with the other office held by him. The commission shall organize by electing a chairman from its membership. Two members of the commission shall constitute a quorum for all purposes. The commission shall adopt a seal and the seal affixed to any paper signed by the director of the oil conservation division shall be prima facie evidence of due execution. The attorney general shall be the attorney for the commission. Any member of the commission or the director of the oil conservation division or any employee of the commission or division shall have power to administer oaths to any witness in any hearing, investigation or proceeding contemplated by the Oil and Gas Act or by any other law of this state relating to the conservation of oil and gas.

History: Laws 1935, ch. 72, 3; 1941 Comp., 69-204; Laws 1949, ch. 168, 3; 1953 Comp., 65-3-4; Laws 1975, ch. 289, 13; 1977, ch. 255, 39; 1987, ch. 234, 58.



Section 70-2-5 - Oil conservation division; director; state petroleum engineer.

70-2-5. Oil conservation division; director; state petroleum engineer.

A. The director of the oil conservation division of the energy, minerals and natural resources department shall be known as the "state petroleum engineer".

B. The director shall be appointed by the secretary of energy, minerals and natural resources and shall:

(1) be a resident of this state; and

(2) be registered by the state board of registration for professional engineers and land surveyors as a petroleum engineer; or

(3) by virtue of education and experience have expertise in the field of petroleum engineering.

History: 1953 Comp., 65-3-4.1, enacted by Laws 1977, ch. 255, 40; 1987, ch. 234, 59.



Section 70-2-6 - Commission's and division's powers and duties.

70-2-6. Commission's and division's powers and duties.

A. The division shall have, and is hereby given, jurisdiction and authority over all matters relating to the conservation of oil and gas and the prevention of waste of potash as a result of oil or gas operations in this state. It shall have jurisdiction, authority and control of and over all persons, matters or things necessary or proper to enforce effectively the provisions of this act or any other law of this state relating to the conservation of oil or gas and the prevention of waste of potash as a result of oil or gas operations.

B. The commission shall have concurrent jurisdiction and authority with the division to the extent necessary for the commission to perform its duties as required by law. In addition, any hearing on any matter may be held before the commission if the division director, in his discretion, determines that the commission shall hear the matter.

History: Laws 1935, ch. 72, 4; 1941 Comp., 69-205; Laws 1949, ch. 168, 4; 1953 Comp., 65-3-5; Laws 1965, ch. 58, 2; 1977, ch. 255, 41; 1979, ch. 175, 1.



Section 70-2-7 - Rules of procedure in hearings; manner of giving notice; record of rules, regulations and orders.

70-2-7. Rules of procedure in hearings; manner of giving notice; record of rules, regulations and orders.

The oil conservation division of the energy, minerals and natural resources department shall prescribe by rule its rules of order or procedure in hearings or other proceedings before it under the Oil and Gas Act [this article].

History: Laws 1935, ch. 72, 5; 1941 Comp., 69-206; Laws 1949, ch. 168, 5; 1953 Comp., 65-3-6; Laws 1977, ch. 255, 42; 1987, ch. 234, 60.



Section 70-2-8 - Subpoena power; immunity of natural persons required to testify.

70-2-8. Subpoena power; immunity of natural persons required to testify.

The commission, or any member thereof, or the director of the division or his authorized representative, is hereby empowered to subpoena witnesses, to require their attendance and giving of testimony before it, and to require the production of books, papers and records in any proceeding before the commission or the division. No person shall be excused from attending and testifying or from producing books, papers and records before the commission or the division, or from obedience to the subpoena of the said commission or division, whether such subpoena be signed or issued by one or more of the members of the said commission, or the director of the division, in any hearing, investigation or proceeding held by or before the said commission or division or in any cause or proceeding in any court by or against the said commission or division, relative to matters within the jurisdiction of said commission or division, on the ground or for the reason that the testimony or evidence, documentary or otherwise, required of him may tend to incriminate him or subject him to a penalty or forfeiture; provided that nothing herein contained shall be construed as requiring any person to produce any books, papers or records, or to testify in response to any inquiry, not pertinent to some question lawfully before such commission or division or court for determination. No natural person shall be subjected to criminal prosecution, or to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which he may be required to testify, or produce evidence, documentary or otherwise before said commission or division, or in obedience to its subpoena, or in any cause or proceeding, provided, that no person testifying shall be exempted from prosecution and punishment for perjury committed in so testifying.

History: Laws 1935, ch. 72, 6; 1941 Comp., 69-207; Laws 1949, ch. 168, 6; 1953 Comp., 65-3-7; Laws 1977, ch. 255, 43.



Section 70-2-9 - Failure or refusal to comply with subpoena; refusal to testify; body attachment; contempt.

70-2-9. Failure or refusal to comply with subpoena; refusal to testify; body attachment; contempt.

In case of failure or refusal on the part of any person to comply with any subpoena issued by said commission or any member thereof, or the director of the division or his authorized representative, or on the refusal of any witness to testify or answer as to any matters regarding which he may be lawfully interrogated, any district court in this state, or any judge thereof, on application of said commission or division, may issue an attachment for such person and compel him to comply with such subpoena and to attend before the commission or division and produce such documents and give his testimony upon such matters as may be lawfully required, and such court or judge shall have the power to punish for contempt as in case of disobedience of a like subpoena issued by or from such court, or a refusal to testify therein.

History: Laws 1935, ch. 72, 7; 1941 Comp., 69-208; Laws 1949, ch. 168, 7; 1953 Comp., 65-3-8; Laws 1977, ch. 255, 44.



Section 70-2-10 - Perjury; punishment.

70-2-10. Perjury; punishment.

If any person of whom an oath shall be required under the provisions of this act, or by any rule, regulation or order of the commission or division, shall willfully swear falsely in regard to any matter or thing respecting which such oath is required, or shall willfully make any false report or affidavit required or authorized by the provisions of this act, or by any rule, regulation or order of the commission or division, such person shall be deemed guilty of perjury and shall be punished by imprisonment in the state penitentiary for not more than five years nor less than six months.

History: Laws 1935, ch. 72, 8; 1941 Comp., 69-209; Laws 1949, ch. 168, 8; 1953 Comp., 65-3-9; Laws 1977, ch. 255, 45.



Section 70-2-11 - Power of commission and division to prevent waste and protect correlative rights.

70-2-11. Power of commission and division to prevent waste and protect correlative rights.

A. The division is hereby empowered, and it is its duty, to prevent waste prohibited by this act and to protect correlative rights, as in this act provided. To that end, the division is empowered to make and enforce rules, regulations and orders, and to do whatever may be reasonably necessary to carry out the purpose of this act, whether or not indicated or specified in any section hereof.

B. The commission shall have concurrent jurisdiction and authority with the division to the extent necessary for the commission to perform its duties as required by law.

History: Laws 1935, ch. 72, 9; 1941 Comp., 69-210; Laws 1949, ch. 168, 9; 1953 Comp., 65-3-10; Laws 1977, ch. 255, 46.



Section 70-2-12 - Enumeration of powers.

70-2-12. Enumeration of powers.

A. Included in the power given to the oil conservation division of the energy, minerals and natural resources department is the authority to collect data; to make investigations and inspections; to examine properties, leases, papers, books and records; to examine, check, test and gauge oil and gas wells, tanks, plants, refineries and all means and modes of transportation and equipment; to hold hearings; to provide for the keeping of records and the making of reports and for the checking of the accuracy of the records and reports; to limit and prorate production of crude petroleum oil or natural gas or both as provided in the Oil and Gas Act; and to require either generally or in particular areas certificates of clearance or tenders in connection with the transportation of crude petroleum oil or natural gas or any products of either or both oil and products or both natural gas and products.

B. Apart from any authority, express or implied, elsewhere given to or existing in the oil conservation division by virtue of the Oil and Gas Act or the statutes of this state, the division is authorized to make rules, regulations and orders for the purposes and with respect to the subject matter stated in this subsection:

(1) to require dry or abandoned wells to be plugged in a way to confine the crude petroleum oil, natural gas or water in the strata in which it is found and to prevent it from escaping into other strata; the division shall require a cash or surety bond in a sum not to exceed fifty thousand dollars ($50,000) conditioned for the performance of such regulations;

(2) to prevent crude petroleum oil, natural gas or water from escaping from strata in which it is found into other strata;

(3) to require reports showing locations of all oil or gas wells and for the filing of logs and drilling records or reports;

(4) to prevent the drowning by water of any stratum or part thereof capable of producing oil or gas or both oil and gas in paying quantities and to prevent the premature and irregular encroachment of water or any other kind of water encroachment that reduces or tends to reduce the total ultimate recovery of crude petroleum oil or gas or both oil and gas from any pool;

(5) to prevent fires;

(6) to prevent "blow-ups" and "caving" in the sense that the conditions indicated by such terms are generally understood in the oil and gas business;

(7) to require wells to be drilled, operated and produced in such manner as to prevent injury to neighboring leases or properties;

(8) to identify the ownership of oil or gas producing leases, properties, wells, tanks, refineries, pipelines, plants, structures and all transportation equipment and facilities;

(9) to require the operation of wells with efficient gas-oil ratios and to fix such ratios;

(10) to fix the spacing of wells;

(11) to determine whether a particular well or pool is a gas or oil well or a gas or oil pool, as the case may be, and from time to time to classify and reclassify wells and pools accordingly;

(12) to determine the limits of any pool producing crude petroleum oil or natural gas or both and from time to time redetermine the limits;

(13) to regulate the methods and devices employed for storage in this state of oil or natural gas or any product of either, including subsurface storage;

(14) to permit the injection of natural gas or of any other substance into any pool in this state for the purpose of repressuring, cycling, pressure maintenance, secondary or any other enhanced recovery operations;

(15) to regulate the disposition of water produced or used in connection with the drilling for or producing of oil or gas or both and to direct surface or subsurface disposal of the water, including disposition by use in drilling for or production of oil or gas, in road construction or maintenance or other construction, in the generation of electricity or in other industrial processes, in a manner that will afford reasonable protection against contamination of fresh water supplies designated by the state engineer;

(16) to determine the limits of any area containing commercial potash deposits and from time to time redetermine the limits;

(17) to regulate and, where necessary, prohibit drilling or producing operations for oil or gas within any area containing commercial deposits of potash where the operations would have the effect unduly to reduce the total quantity of the commercial deposits of potash that may reasonably be recovered in commercial quantities or where the operations would interfere unduly with the orderly commercial development of the potash deposits;

(18) to spend the oil and gas reclamation fund and do all acts necessary and proper to plug dry and abandoned oil and gas wells and to restore and remediate abandoned well sites and associated production facilities in accordance with the provisions of the Oil and Gas Act, the rules and regulations adopted under that act and the Procurement Code [13-1-28 NMSA 1978], including disposing of salvageable equipment and material removed from oil and gas wells being plugged by the state;

(19) to make well price category determinations pursuant to the provisions of the federal Natural Gas Policy Act of 1978 or any successor act and, by regulation, to adopt fees for such determinations, which fees shall not exceed twenty-five dollars ($25.00) per filing. Such fees shall be credited to the account of the oil conservation division by the state treasurer and may be expended as authorized by the legislature;

(20) to regulate the construction and operation of oil treating plants and to require the posting of bonds for the reclamation of treating plant sites after cessation of operations;

(21) to regulate the disposition of nondomestic wastes resulting from the exploration, development, production or storage of crude oil or natural gas to protect public health and the environment; and

(22) to regulate the disposition of nondomestic wastes resulting from the oil field service industry, the transportation of crude oil or natural gas, the treatment of natural gas or the refinement of crude oil to protect public health and the environment, including administering the Water Quality Act [74-6-1 NMSA 1978] as provided in Subsection E of Section 74-6-4 NMSA 1978.

History: 1953 Comp., 65-3-11, enacted by Laws 1978, ch. 71, 1; 1986, ch. 76, 1; 1987, ch. 234, 61; 1989, ch. 289, 1; 1996, ch. 72, 2; 2004, ch. 87, 2.



Section 70-2-12.1 - Disposition of produced water; no permit required.

70-2-12.1. Disposition of produced water; no permit required.

No permit shall be required from the state engineer for the disposition of produced water in accordance with rules promulgated pursuant to Section 70-2-12 NMSA 1978 by the oil conservation division of the energy, minerals and natural resources department.

History: Laws 2004, ch. 87, 1.



Section 70-2-12.2 - Adoption of rules; appeals.

70-2-12.2. Adoption of rules; appeals.

A. No rule shall be adopted pursuant to the Oil and Gas Act until after a hearing by the commission.

B. Any rule adopted under the Oil and Gas Act shall be filed and published in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978]. No rule shall be filed until the latter of twenty days after the commission has entered an order or has refused a rehearing application pursuant to Section 70-2-25 NMSA 1978.

C. Any party of record to the proceeding before the commission or any person adversely affected by a rule adopted under the Oil and Gas Act may appeal to the court of appeals within thirty days after filing of the rule under the State Rules Act. All such appeals shall be upon the record made by the commission. Upon appeal, the court of appeals shall set aside the rule only if found to be:

(1) arbitrary, capricious or an abuse of discretion;

(2) not supported by substantial evidence in the record; or

(3) otherwise not in accordance with law.

D. As used in this section, "rule" includes an amendment or repeal of a rule.

History: Laws 2015, ch. 133, 1.



Section 70-2-13 - Additional powers of commission or division; hearings before examiner; hearings de novo.

70-2-13. Additional powers of commission or division; hearings before examiner; hearings de novo.

In addition to the powers and authority, either express or implied, granted to the oil conservation commission or division by virtue of the statutes of the state of New Mexico, the division is hereby authorized and empowered in prescribing its rules of order or procedure in connection with hearings or other proceedings before the division to provide for the appointment of one or more examiners to be members of the staff of the division to conduct hearings with respect to matters properly coming before the division and to make reports and recommendations to the director of the division with respect thereto. Any member of the commission or the director of the division or his authorized representative may serve as an examiner as provided herein. The division shall promulgate rules and regulations with regard to hearings to be conducted before examiners, and the powers and duties of the examiners in any particular case may be limited by order of the division to particular issues or to the performance of particular acts. In the absence of any limiting order, an examiner appointed to hear any particular case shall have the power to regulate all proceedings before him and to perform all acts and take all measures necessary or proper for the efficient and orderly conduct of such hearing, including the swearing of witnesses, receiving of testimony and exhibits offered in evidence subject to such objections as may be imposed, and shall cause a complete record of the proceeding to be made and transcribed and shall certify the same to the director of the division for consideration together with the report of the examiner and his recommendations in connection therewith. The director of the division shall base the decision rendered in any matter or proceeding heard by an examiner upon the transcript of testimony and record made by or under the supervision of the examiner in connection with such proceeding, and such decision shall have the same force and effect as if the hearing had been conducted before the director of the division. When any matter or proceeding is referred to an examiner and a decision is rendered thereon, any party of record adversely affected shall have the right to have the matter heard de novo before the commission upon application filed with the division within thirty days from the time any such decision is rendered.

History: 1953 Comp., 65-3-11.1, enacted by Laws 1955, ch. 235, 1; 1961, ch. 62, 1; 1977, ch. 255, 48; 1981, ch. 63, 1.



Section 70-2-14 - Requirement for financial assurance.

70-2-14. Requirement for financial assurance.

A. Each person, firm, corporation or association who operates any oil, gas or service well within the state shall, as a condition precedent to drilling or producing the well, furnish financial assurance in the form of an irrevocable letter of credit or a cash or surety bond or a well-specific plugging insurance policy pursuant to the provisions of this section to the oil conservation division of the energy, minerals and natural resources department running to the benefit of the state and conditioned that the well be plugged and abandoned in compliance with the rules of the oil conservation division. The oil conservation division shall establish categories of financial assurance after notice and hearing. Such categories shall include a blanket plugging financial assurance in an amount not to exceed fifty thousand dollars ($50,000), except for a blanket plugging financial assurance for temporarily abandoned status wells, which shall be set by rule at amounts greater than fifty thousand dollars ($50,000), and one-well plugging financial assurance in amounts determined sufficient to reasonably pay the cost of plugging the wells covered by the financial assurance. In establishing categories of financial assurance, the oil conservation division shall consider the depth of the well involved, the length of time since the well was produced, the cost of plugging similar wells and such other factors as the oil conservation division deems relevant. The oil conservation division shall require a one-well financial assurance on any well that has been held in a temporarily abandoned status for more than two years or, at the election of the operator, may allow an operator to increase its blanket plugging financial assurance to cover wells held in temporarily abandoned status. All financial assurance shall remain in force until released by the oil conservation division. The oil conservation division shall release financial assurance when it is satisfied the conditions of the financial assurance have been fully performed.

B. If any of the requirements of the Oil and Gas Act or the rules promulgated pursuant to that act have not been complied with, the oil conservation division, after notice and hearing, may order any well plugged and abandoned by the operator or surety or both in accordance with division rules. If the order is not complied with in the time period set out in the order, the financial assurance shall be forfeited.

C. When any financial assurance is forfeited pursuant to the provisions of the Oil and Gas Act or rules promulgated pursuant to that act, the director of the oil conservation division shall give notice to the attorney general, who shall collect the forfeiture without delay.

D. All forfeitures shall be deposited in the state treasury in the oil and gas reclamation fund.

E. When the financial assurance proves insufficient to cover the cost of plugging oil and gas wells on land other than federal land and funds must be expended from the oil and gas reclamation fund to meet the additional expenses, the oil conservation division is authorized to bring suit against the operator in the district court of the county in which the well is located for indemnification for all costs incurred by the oil conservation division in plugging the well. All funds collected pursuant to a judgment in a suit for indemnification brought under the provisions of this section shall be deposited in the oil and gas reclamation fund.

F. An operator required to file financial assurance for a well pursuant to this section is considered to have met that requirement if the operator obtains a plugging insurance policy that includes the specific well and that:

(1) is approved by the office of superintendent of insurance;

(2) names the state of New Mexico as owner of the policy and contingent beneficiary;

(3) names a primary beneficiary who agrees to plug the specified wellbore;

(4) is fully prepaid and cannot be canceled or surrendered;

(5) provides that the policy continues in effect until the specified wellbore has been plugged;

(6) provides that benefits will be paid when, but not before, the specified wellbore has been plugged in accordance with rules of the oil conservation division in effect at the time of plugging; and

(7) provides benefits that are not less than an amount equal to the one-well financial assurance required by oil conservation division rules.

G. If, subsequent to an operator obtaining an insurance policy as provided in this section, the one-well financial assurance requirement applicable to the operator's well is increased, either because the well is deepened or the rules of the oil conservation division are amended, the operator is considered to have met the revised requirement if:

(1) the existing policy benefit equals or exceeds the revised requirement;

(2) the operator obtains an amendment increasing the policy benefit by the amount of the increase in the applicable financial assurance requirement; or

(3) the operator obtains financial assurance equal to the amount, if any, by which the revised requirement exceeds the policy benefit.

History: 1953 Comp., 65-3-11.2, enacted by Laws 1977, ch. 237, 3; 1978, ch. 117, 1; 1986, ch. 76, 2; 2000, ch. 12, 1; 2006, ch. 59, 1; 2015, ch. 79, 1; 2015, ch. 99, 1.



Section 70-2-15 - Allocation of allowable production among fields when division limits total amount of production.

70-2-15. Allocation of allowable production among fields when division limits total amount of production.

Whenever, to prevent waste, the division limits the total amount of crude petroleum oil to be produced in this state, it shall allocate or distribute the allowable productions among the fields of the state. Such allocation or distribution among the fields of the state shall be made on a reasonable basis, giving, if reasonable under all circumstances, to each pool with small wells of settled production, an allowable production which will prevent a general premature abandonment of the wells in the field.

History: Laws 1935, ch. 72, 11; 1941 Comp., 69-212; Laws 1949, ch. 168, 11; 1953 Comp., 65-3-12; Laws 1977, ch. 255, 49.



Section 70-2-16 - Allocation of allowable production in field or pool.

70-2-16. Allocation of allowable production in field or pool.

A. Whenever, to prevent waste, the total allowable production of crude petroleum oil for any field or pool in the state is fixed by the oil conservation division in an amount less than that which the field or pool could produce if no restriction were imposed, the division shall prorate or distribute the allowable production among the producers in the field or pool upon a reasonable basis and recognizing correlative rights.

B. Crude petroleum oil produced within the allowable as fixed by the oil conservation division shall herein be referred to as "legal oil" and crude petroleum oil produced in excess of the allowable shall be "illegal oil".

C. Whenever, to prevent waste, the total allowable natural gas production from gas wells producing from any pool in this state is fixed by the oil conservation division in an amount less than that which the pool could produce if no restrictions were imposed, the division shall allocate the allowable production among the gas wells in the pool delivering to a gas transportation facility upon a reasonable basis and recognizing correlative rights and shall include in the proration schedule of the pool any well which it finds is being unreasonably discriminated against through denial of access to a gas transportation facility which is reasonably capable of handling the type of gas produced by that well. In protecting correlative rights, the division may give equitable consideration to acreage, pressure, open flow, porosity, permeability, deliverability and quality of the gas and to such other pertinent factors as may from time to time exist and, insofar as is practicable, shall prevent drainage between producing tracts in a pool which is not equalized by counter-drainage. In allocating production pursuant to the provisions of this subsection, the division shall fix proration periods of not less than six months. It shall, upon notice and hearing, determine reasonable market demand and make allocations of production during each proration period. Insofar as is feasible and practicable, gas wells having an allowable in a pool shall be regularly produced in proportion to their allowables in effect for the current proration period. Without approval of the division or one of its duly authorized agents, no natural gas well or pool shall be allowed to produce natural gas in excess of the allowable assigned to such source during any proration period; provided that during an emergency affecting a gas transportation facility, a gas well or pool having high deliverability into the facility under prevailing conditions may produce and deliver in excess of its allowable for the period of emergency, not exceeding ten days, without penalty. The division may order subsequent changes in allowables for wells and pools to make fair and reasonable adjustment for overage resulting from the emergency. The provisions of this subsection shall not apply to any wells or pools used for storage and withdrawal from storage of natural gas originally produced not in violation of the Oil and Gas Act [this article] or the rules, regulations or orders of the division.

D. In fixing the allowable of a pool under Subsection C of this section, the oil conservation division shall consider nominations of purchasers but shall not be bound thereby and shall fix pool allowables to prevent unreasonable discrimination between pools served by the same gas transportation facility by a purchaser purchasing in more than one pool.

E. Natural gas produced from gas wells within the allowable as determined as provided in Subsection C of this section shall be referred to in the Oil and Gas Act as "legal gas" and natural gas produced in excess of the allowable shall be referred to as "illegal gas".

History: Laws 1935, ch. 72, 12; 1941 Comp., 69-213; Laws 1949, ch. 168, 12; 1953 Comp., 65-3-13; Laws 1977, ch. 255, 50; 1985, ch. 6, 1.



Section 70-2-17 - Equitable allocation of allowable production; pooling; spacing.

70-2-17. Equitable allocation of allowable production; pooling; spacing.

A. The rules, regulations or orders of the division shall, so far as it is practicable to do so, afford to the owner of each property in a pool the opportunity to produce his just and equitable share of the oil or gas, or both, in the pool, being an amount, so far as can be practically determined, and so far as such can be practicably obtained without waste, substantially in the proportion that the quantity of the recoverable oil or gas, or both, under such property bears to the total recoverable oil or gas, or both, in the pool, and for this purpose to use his just and equitable share of the reservoir energy.

B. The division may establish a proration unit for each pool, such being the area that can be efficiently and economically drained and developed by one well, and in so doing the division shall consider the economic loss caused by the drilling of unnecessary wells, the protection of correlative rights, including those of royalty owners, the prevention of waste, the avoidance of the augmentation of risks arising from the drilling of an excessive number of wells, and the prevention of reduced recovery which might result from the drilling of too few wells.

C. When two or more separately owned tracts of land are embraced within a spacing or proration unit, or where there are owners of royalty interests or undivided interests in oil and gas minerals which are separately owned or any combination thereof, embraced within such spacing or proration unit, the owner or owners thereof may validly pool their interests and develop their lands as a unit. Where, however, such owner or owners have not agreed to pool their interests, and where one such separate owner, or owners, who has the right to drill has drilled or proposes to drill a well on said unit to a common source of supply, the division, to avoid the drilling of unnecessary wells or to protect correlative rights, or to prevent waste, shall pool all or any part of such lands or interests or both in the spacing or proration unit as a unit.

All orders effecting such pooling shall be made after notice and hearing, and shall be upon such terms and conditions as are just and reasonable and will afford to the owner or owners of each tract or interest in the unit the opportunity to recover or receive without unnecessary expense his just and fair share of the oil or gas, or both. Each order shall describe the lands included in the unit designated thereby, identify the pool or pools to which it applies and designate an operator for the unit. All operations for the pooled oil or gas, or both, which are conducted on any portion of the unit shall be deemed for all purposes to have been conducted upon each tract within the unit by the owner or owners of such tract. For the purpose of determining the portions of production owned by the persons owning interests in the pooled oil or gas, or both, such production shall be allocated to the respective tracts within the unit in the proportion that the number of surface acres included within each tract bears to the number of surface acres included in the entire unit. The portion of the production allocated to the owner or owners of each tract or interest included in a well spacing or proration unit formed by a pooling order shall, when produced, be considered as if produced from the separately owned tract or interest by a well drilled thereon. Such pooling order of the division shall make definite provision as to any owner, or owners, who elects not to pay his proportionate share in advance for the prorata reimbursement solely out of production to the parties advancing the costs of the development and operation, which shall be limited to the actual expenditures required for such purpose not in excess of what are reasonable, but which shall include a reasonable charge for supervision and may include a charge for the risk involved in the drilling of such well, which charge for risk shall not exceed two hundred percent of the nonconsenting working interest owner's or owners' prorata share of the cost of drilling and completing the well.

In the event of any dispute relative to such costs, the division shall determine the proper costs after due notice to interested parties and a hearing thereon. The division is specifically authorized to provide that the owner or owners drilling, or paying for the drilling, or for the operation of a well for the benefit of all shall be entitled to all production from such well which would be received by the owner, or owners, for whose benefit the well was drilled or operated, after payment of royalty as provided in the lease, if any, applicable to each tract or interest, and obligations payable out of production, until the owner or owners drilling or operating the well or both have been paid the amount due under the terms of the pooling order or order settling such dispute. No part of the production or proceeds accruing to any owner or owners of a separate interest in such unit shall be applied toward the payment of any cost properly chargeable to any other interest in said unit.

If the interest of any owner or owners of any unleased mineral interest is pooled by virtue of this act, seven-eighths of such interest shall be considered as a working interest and one-eighth shall be considered a royalty interest, and he shall in all events be paid one-eighth of all production from the unit and creditable to his interest.

D. Minimum allowable for some wells may be advisable from time to time, especially with respect to wells already drilled when this act takes effect, to the end that the production will repay reasonable lifting cost and thus prevent premature abandonment and resulting waste.

E. Whenever it appears that the owners in any pool have agreed upon a plan for the spacing of wells, or upon a plan or method of distribution of any allowable fixed by the division for the pool, or upon any other plan for the development or operation of such pool, which plan, in the judgment of the division, has the effect of preventing waste as prohibited by this act and is fair to the royalty owners in such pool, then such plan shall be adopted by the division with respect to such pool; however, the division, upon hearing and after notice, may subsequently modify any such plan to the extent necessary to prevent waste as prohibited by this act.

F. After the effective date of any rule, regulation or order fixing the allowable production, no person shall produce more than the allowable production applicable to him, his wells, leases or properties determined as in this act provided, and the allowable production shall be produced in accordance with the applicable rules, regulations or orders.

History: Laws 1935, ch. 72, 12; 1941 Comp., 69-2131/2; Laws 1949, ch. 168, 13; 1953, ch. 76, 1; 1953 Comp., 65-3-14; Laws 1961, ch. 65, 1; 1973, ch. 250, 1; 1977, ch. 255, 51.



Section 70-2-18 - Spacing or proration unit with divided mineral ownership.

70-2-18. Spacing or proration unit with divided mineral ownership.

A. Whenever the operator of any oil or gas well shall dedicate lands comprising a standard spacing or proration unit to an oil or gas well, it shall be the obligation of the operator, if two or more separately owned tracts of land are embraced within the spacing or proration unit, or where there are owners of royalty interests or undivided interests in oil or gas minerals which are separately owned or any combination thereof, embraced within such spacing or proration unit, to obtain voluntary agreements pooling said lands or interests or an order of the division pooling said lands, which agreement or order shall be effective from the first production. Any division order that increases the size of a standard spacing or proration unit for a pool, or extends the boundaries of such a pool, shall require dedication of acreage to existing wells in the pool in accordance with the acreage dedication requirements for said pool, and all interests in the spacing or proration units that are dedicated to the affected wells shall share in production from the effective date of the said order.

B. Any operator failing to obtain voluntary pooling agreements, or failing to apply for an order of the division pooling the lands dedicated to the spacing or proration unit as required by this section, shall nevertheless be liable to account to and pay each owner of minerals or leasehold interest, including owners of overriding royalty interests and other payments out of production, either the amount to which each interest would be entitled if pooling had occurred or the amount to which each interest is entitled in the absence of pooling, whichever is greater.

C. Nonstandard spacing or proration units may be established by the division and all mineral and leasehold interests in any such nonstandard unit shall share in production from that unit from the date of the order establishing the said nonstandard unit.

History: 1953 Comp., 65-3-14.5, enacted by Laws 1969, ch. 271, 1; 1977, ch. 255, 52.



Section 70-2-19 - Common purchasers; discrimination in purchasing prohibited.

70-2-19. Common purchasers; discrimination in purchasing prohibited.

A. Every person now engaged or hereafter engaging in the business of purchasing oil to be transported through pipelines shall be a common purchaser thereof and shall, without discrimination in favor of one producer as against another in the same field, purchase all oil tendered to it which has been lawfully produced in the vicinity of, or which may be reasonably reached by pipelines through which it is transporting oil, or the gathering branches thereof, or which may be delivered to the pipeline or gathering branches thereof by truck or otherwise, and shall fully perform all the duties of a common purchaser. If any common purchaser shall not have need for all such oil lawfully produced within a field or if for any reason it shall be unable to purchase all such oil, then it shall purchase from each producer in a field ratably, taking and purchasing the same quantity of oil from each well to the extent that each well is capable of producing its ratable portions; provided, however, nothing herein contained shall be construed to require more than one pipeline connection for each producing well. In the event any such common purchaser of oil is likewise a producer or is affiliated with a producer, directly or indirectly, it is hereby expressly prohibited from discriminating in favor of its own production or in favor of the production of an affiliated producer as against that of others, and the oil produced by such common purchaser or by the affiliate of such common purchaser shall be treated as that of any other producer for the purposes of ratable taking.

B. It shall be unlawful for any common purchaser to unjustly or unreasonably discriminate as to the relative quantities of oil purchased by it in the various fields of the state; the question of the justice or reasonableness to be determined by the division, taking into consideration the production and age of wells in the respective fields and all other factors. It is the intent of the Oil and Gas Act [this article] that all fields shall be allowed to produce and market a just and equitable share of the oil produced and marketed in the state, insofar as the same can be effected economically and without waste.

C. It shall be the duty of the division to enforce the provisions of the Oil and Gas Act, and it shall have the power, after notice and hearing as provided in Section 70-2-23 NMSA 1978, to make rules, regulations and orders defining the distance that extension of the pipeline system shall be made to all wells not served; provided that no such authorization or order shall be made unless the division finds, as to such extension, that it is reasonably required and economically justified or, as to such extension of facilities, that the expenditures involved therein and the expense incident thereto are justified in relation to the volume of oil available for transportation through said extension; and such other rules, regulations and orders as may be necessary to carry out the provisions of the Oil and Gas Act, and in making such rules, regulations and orders, the division shall give due consideration to the economic factors involved. The division shall have authority to relieve such common purchaser, after due notice and hearing as herein provided, from the duty of purchasing crude petroleum oil of inferior quality or grade or that is not reasonably suitable for the requirements of such common purchaser.

D. Any person now or hereafter engaged in purchasing from one or more producers gas produced from gas wells or casing-head gas produced from oil wells shall be a common purchaser thereof within each common source of supply from which it purchases, and as such it shall purchase gas lawfully produced from gas wells or casing-head gas produced from oil wells with which its gas transportation facilities are connected in the pool and other gas lawfully produced within the pool and tendered to a point on its gas transportation facilities. Such purchases shall be made without unreasonable discrimination in favor of one producer against another in the price paid, the quantities purchased, the bases of measurement or the gas transportation facilities afforded for gas of like quantity, quality and pressure available from such wells. In the event any such person is likewise a producer, he is prohibited to the same extent from discriminating in favor of himself on production from gas wells or casing-head gas produced from oil wells in which he has an interest, direct or indirect, as against other production from gas wells or casing-head gas produced from oil wells in the same pool. For the purposes of the Oil and Gas Act, reasonable differences in prices paid or facilities afforded, or both, shall not constitute unreasonable discrimination if such differences bear a fair relationship to differences in quality, quantity or pressure of the gas available or to the relative lengths of time during which such gas will be available to the purchaser. The provisions of this subsection shall not apply:

(1) to any wells or pools used for storage and withdrawal from storage of natural gas originally produced not in violation of the Oil and Gas Act or of the rules, regulations or orders of the division; or

(2) to persons purchasing gas principally for use in the recovery or production of oil or gas.

E. Any common purchaser taking gas produced from gas wells or casing-head gas produced from oil wells from a common source of supply shall take ratably under such rules, regulations and orders, concerning quantity, as may be promulgated by the division consistent with the Oil and Gas Act. The division, in promulgating such rules, regulations and orders, may consider the quality and the deliverability of the gas, the pressure of the gas at the point of delivery, acreage attributable to the well, market requirements in the case of unprorated pools, and other pertinent factors.

F. Nothing in the Oil and Gas Act shall be construed or applied to require, directly or indirectly, any person to purchase gas of a quality or under a pressure or under any other condition by reason of which such gas cannot be economically and satisfactorily used by such purchaser by means of his gas transportation facilities then in service.

History: Laws 1935, ch. 72, 12a, 12b, and 12c, added by 1941, ch. 166, 2; 1941 Comp., 69-214, 69-215 and 69-216; Laws 1949, ch. 168, 14; 1953 Comp., 65-3-15; Laws 1977, ch. 255, 53; 1983, ch. 94, 1.



Section 70-2-21 - Purchase, sale or handling of excess oil, natural gas or products prohibited.

70-2-21. Purchase, sale or handling of excess oil, natural gas or products prohibited.

A. The sale or purchase or acquisition, or the transportation, refining, processing or handling in any other way, of crude petroleum oil or natural gas in whole or in part produced in excess of the amount allowed by any statute of this state, or by any provision of this act, or by any rule, regulation or order of the commission or division made thereunder, is hereby prohibited, and such oil or commodity is hereby referred to as "illegal oil" or "illegal gas," as the case may be.

B. The sale or purchase or acquisition, or the transportation, refining, processing or the handling in any other way, of any product of crude petroleum or any product of natural gas, which product is derived in whole or in part from crude petroleum oil or natural gas produced in whole or in part in excess of the amount allowed by any statute of this state, or by any provisions of this act, or by any rule, regulation or order of the commission or division made thereunder, is hereby prohibited, and each such commodity or product is herein referred to as "illegal oil product" to distinguish it from "legal oil product," or "illegal gas product" to distinguish it from "legal gas product."

History: Laws 1935, ch. 72, 13; 1941 Comp., 69-219; Laws 1949, ch. 168, 15; 1953 Comp., 65-3-18; Laws 1977, ch. 255, 56.



Section 70-2-22 - Rules and regulations to effectuate prohibitions against purchase or handling of excess oil or natural gas; penalties.

70-2-22. Rules and regulations to effectuate prohibitions against purchase or handling of excess oil or natural gas; penalties.

A. The division is specifically authorized and directed to make such rules, regulations and orders, and may provide for such certificates of clearance or tenders, as may be necessary to make effective the prohibitions contained in Section 70-2-21 NMSA 1978.

B. Unless and until the division provides for certificates of clearance or tenders, or some other method, so that any person may have an opportunity to determine whether any contemplated transaction of sale or purchase or acquisition, or of transportation, refining, processing or handling in any other way, involves illegal oil or illegal oil product, or illegal gas or illegal gas product, no penalty shall be imposed for the sale or purchase or acquisition, or the transportation, refining, processing or handling in any other way, of illegal oil or illegal oil product, or illegal gas or illegal gas product, except under circumstances stated in the succeeding provisions of this paragraph. Penalties shall be imposed for the commission of each transaction prohibited in Section 70-2-21 NMSA 1978 when the person committing the same knows that illegal oil or illegal oil product, or illegal gas or illegal gas product, is involved in such transaction, or when such person could have known or determined such fact by the exercise of reasonable diligence or from facts within his knowledge. However, regardless of lack of actual notice or knowledge, penalties as provided in this act shall apply to any sale or purchase or acquisition, and to the transportation, refining, processing or handling in any other way, of illegal oil or illegal oil product, or illegal gas or illegal gas product where administrative provision is made for identifying the character of the commodity as to its legality. It shall likewise be a violation for which penalties shall be imposed for any person to sell or purchase or acquire, or to transport, refine, process or handle in any way any crude petroleum oil or natural gas or any product thereof without complying with the rule, regulation or order of the commission or division relating thereto.

History: Laws 1935, ch. 72, 14; 1941 Comp., 69-220; Laws 1949, ch. 168, 16; 1953 Comp., 65-3-19; Laws 1977, ch. 255, 57.



Section 70-2-23 - Hearings on rules, regulations and orders; notice; emergency rules.

70-2-23. Hearings on rules, regulations and orders; notice; emergency rules.

Except as provided for herein, before any rule, regulation or order, including revocation, change, renewal or extension thereof, shall be made under the provisions of this act, a public hearing shall be held at such time, place and manner as may be prescribed by the division. The division shall first give reasonable notice of such hearing (in no case less than ten days, except in an emergency) and at any such hearing any person having an interest in the subject matter of the hearing shall be entitled to be heard. In case an emergency is found to exist by the division which in its judgment requires the making of a rule, regulation or order without first having a hearing, such emergency rule, regulation or order shall have the same validity as if a hearing with respect to the same had been held after due notice. The emergency rule, regulation or order permitted by this section shall remain in force no longer than fifteen days from its effective date, and, in any event, it shall expire when the rule, regulation or order made after due notice and hearing with respect to the subject matter of such emergency rule, regulation or order becomes effective.

History: Laws 1935, ch. 72, 15; 1941 Comp., 69-221; Laws 1949, ch. 168, 17; 1953 Comp., 65-3-20; Laws 1977, ch. 255, 58.



Section 70-2-24 - Reports of governmental departments or agencies as to market demand to be deemed prima facie correct.

70-2-24. Reports of governmental departments or agencies as to market demand to be deemed prima facie correct.

The reports, estimates, findings of fact or similar documents or findings of the United States bureau of mines, or of any other department or agency of the United States government, or of any bureau or agency under an interstate compact to which the state of New Mexico is a party made with respect to the reasonable market demand for crude petroleum oil, may be considered by the division or by any court and taken as being prima facie correct.

History: Laws 1935, ch. 72, 16; 1941 Comp., 69-222; Laws 1949, ch. 168, 18; 1953 Comp., 65-3-21; Laws 1977, ch. 255, 59.



Section 70-2-25 - Rehearings; appeals.

70-2-25. Rehearings; appeals.

A. Within twenty days after entry of an order or decision of the commission, a party of record adversely affected may file with the commission an application for rehearing in respect of any matter determined by the order or decision, setting forth the respect in which the order or decision is believed to be erroneous. The commission shall grant or refuse the application in whole or in part within ten days after the application is filed, and failure to act on the application within that period shall be deemed a refusal and final disposition of that application. In the event the rehearing is granted, the commission may enter a new order or decision after rehearing as may be required under the circumstances.

B. A party of record to the rehearing proceeding dissatisfied with the disposition of the application for rehearing may appeal to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: Laws 1935, ch. 72, 17; 1941 Comp., 69-223; Laws 1949, ch. 168, 19; 1953 Comp., 65-3-22; Laws 1979, ch. 133, 1; 1981, ch. 63, 2; 1998, ch. 55, 85; 1999, ch. 265, 87.



Section 70-2-26 - Review of oil conservation commission decision; appeals.

70-2-26. Review of oil conservation commission decision; appeals.

The secretary of energy, minerals and natural resources may hold a public hearing to determine whether an order or decision issued by the commission contravenes the public interest. The hearing shall be held within twenty days after the entry of the commission order or decision following a rehearing or after the order refusing a rehearing. The hearing shall be a de novo proceeding, and the secretary shall enter such order or decision as may be required under the circumstances, having due regard for the conservation of the state's oil, gas and mineral resources, and the commission shall modify its own order or decision to comply therewith. If a rehearing before the commission was granted, the record of the rehearing shall be made part of the record of the hearing before the secretary. If the application for rehearing was denied, the record of the hearing before the commission or the oil conservation division shall be made part of the record of the hearing before the secretary. Orders and decisions of the secretary may be appealed by any party to the original hearing or the rehearing before the commission or by any party to the hearing before the secretary held pursuant to this section, in accordance with the procedure of Subsections B, C and D of Section 70-2-25 NMSA 1978, except that the appeal shall not be a de novo proceeding and shall be limited to a review of the record of the hearing held pursuant to the provisions of this section.

History: 1953 Comp., 65-3-22.1, enacted by Laws 1977, ch. 255, 60; 1987, ch. 234, 62.



Section 70-2-27 - Temporary restraining order or injuction injunction; grounds; hearing; bond.

70-2-27. Temporary restraining order or injuction [injunction]; grounds; hearing; bond.

A. No temporary restraining order or injunction of any kind shall be granted against the commission or the members thereof, or against the attorney general, or against any agent, employee or representative of the division, restraining the commission, or any of its members, or the division or any of its agents, employees or representatives, or the attorney general, from enforcing any statute of this state relating to conservation of oil or gas, or any of the provisions of this act, or any rule, regulation or order made thereunder, except after due notice to the director of the division, and to all other defendants, and after a hearing at which it shall be clearly shown to the court that the act done or threatened is without sanction of law, or that the provision of this act, or the rule, regulation or order complained of, is invalid, and that, if enforced against the complaining party, will cause an irreparable injury. With respect to an order to [or] decree granting temporary injunctive relief, the nature and extent of the probable invalidity of the state, or of any provision of this act, or of any rule, regulation or order thereunder involved in such suit, must be recited in the order or decree granting the temporary relief, as well as a clear statement of the probable damage relied upon by the court as justifying temporary injunctive relief.

B. No temporary injunction of any kind, including a temporary restraining order against the commission or the members thereof, or the division or its agents, employees or representatives, or the attorney general, shall become effective until the plaintiff shall execute a bond to the state with sufficient surety in an amount to be fixed by the court reasonably sufficient to indemnify all persons who may suffer damage by reason of the violation pendente lite by the complaining party of the statute or the provisions of this act or of any rule, regulation or order complained of. Any person so suffering damage may bring suit thereon before the expiration of six months after the statute, provision, rule, regulation or order complained of shall be finally held to be valid, in whole or in part, or such suit against the commission, or the members thereof, or the division, shall be finally dismissed. Such bond shall be approved by the judge of the court in which the suit is pending, and shall be for the use and benefit of all persons who may suffer damage by reason of the violation pendente lite of the statute, provision, rule, regulation or order complained of in such suit, and who may bring suit within the time prescribed by this section; and such bond shall be so conditioned. From time to time, on motion and with notice to the parties, the court may increase or decrease the amount of the bond and may require new or additional sureties, as the facts may warrant.

History: Laws 1935, ch. 72, 18; 1941 Comp., 69-224; Laws 1949, ch. 168, 20; 1953 Comp., 65-3-23; Laws 1977, ch. 255, 61.



Section 70-2-28 - Actions for violations.

70-2-28. Actions for violations.

Whenever it shall appear that any person is violating, or threatening to violate, any statute of this state with respect to the conservation of oil or gas, or both, or any provision of this act, or any rule, regulation or order made thereunder, the division through the attorney general shall bring suit against such person in the county of the residence of the defendant, or in the county of the residence of any defendant if there be more than one defendant, or in the county where the violation is alleged to have occurred, for penalties, if any are applicable, and to restrain such person from continuing such violation or from carrying out the threat of violation. In such suit the division may obtain injunctions, prohibitory and mandatory, including temporary restraining orders and temporary injunctions, as the facts may warrant, including, when appropriate, an injunction restraining any person from moving or disposing of illegal oil or illegal oil product, or illegal gas or illegal gas product, and any or all such commodities, or funds derived from the sale thereof, may be ordered to be impounded or placed under the control of an agent appointed by the court if, in the judgment of the court, such action is advisable.

History: Laws 1935, ch. 72, 19; 1941 Comp., 69-225; Laws 1949, ch. 168, 21; 1953 Comp., 65-3-24; Laws 1977, ch. 255, 62.



Section 70-2-29 - Actions for damages; institution of actions for injunctions by private parties.

70-2-29. Actions for damages; institution of actions for injunctions by private parties.

Nothing in this act contained or authorized, and no suit by or against the commission or the division, and no penalties imposed or claimed against any person for violating any statute of this state with respect to conservation of oil and gas, or any provision of this act, or any rule, regulation or order issued thereunder, shall impair or abridge or delay any cause of action for damages which any person may have or assert against any person violating any statute of the state with respect to conservation of oil and gas, or any provision of this act, or any rule, regulation or order issued thereunder. Any person so damaged by the violation may sue for and recover such damages as he may be entitled to receive. In the event the division should fail to bring suit to enjoin any actual or threatened violation of any statute of this state with respect to the conservation of oil and gas, or of any provision of this act, or of any rule, regulation or order made thereunder, then any person or party in interest adversely affected by such violation, and who has notified the division in writing of such violation or threat thereof and has requested the division to sue, may, to prevent any or further violation, bring suit for that purpose in the district court of any county in which the division could have brought suit. If, in such suit, the court holds that injunctive relief should be granted, then the division shall be made a party and shall be substituted for the person who brought the suit, and the injunction shall be issued as if the division had at all times been the complaining party.

History: Laws 1935, ch. 72, 20; 1941 Comp., 69-226; Laws 1949, ch. 168, 22; 1953 Comp., 65-3-25; Laws 1977, ch. 255, 63.



Section 70-2-30 - Violation of court order grounds for appointment of receiver.

70-2-30. [Violation of court order grounds for appointment of receiver.]

The violation by any person of an order of the court relating to the operation of a well or wells, or of a pipeline or other transportation, equipment or facility, or of a refinery, or of a plant of any kind, shall be sufficient ground for the appointment of a receiver with power to conduct operations in accordance with the order of the court.

History: Laws 1935, ch. 72, 21; 1941 Comp., 69-227; Laws 1949, ch. 168, 23; 1953 Comp., 65-3-26.



Section 70-2-31 - Violations of the Oil and Gas Act; penalties.

70-2-31. Violations of the Oil and Gas Act; penalties.

A. Any person who knowingly and willfully violates any provision of the Oil and Gas Act [this article] or any provision of any rule or order issued pursuant to that act shall be subject to a civil penalty of not more than one thousand dollars ($1,000) for each violation. For purposes of this subsection, in the case of a continuing violation, each day of violation shall constitute a separate violation. The penalties provided in this subsection shall be recoverable by a civil suit filed by the attorney general in the name and on behalf of the commission or the division in the district court of the county in which the defendant resides or in which any defendant resides if there be more than one defendant or in the district court of any county in which the violation occurred. The payment of such penalty shall not operate to legalize any illegal oil, illegal gas or illegal product involved in the violation for which the penalty is imposed or relieve a person on whom the penalty is imposed from liability to any other person for damages arising out of such violation.

B. It is unlawful, subject to a criminal penalty of a fine of not more than five thousand dollars ($5,000) or imprisonment for a term not exceeding three years or both such fine and imprisonment, for any person to knowingly and willfully:

(1) violate any provision of the Oil and Gas Act or any rule, regulation or order of the commission or the division issued pursuant to that act; or

(2) do any of the following for the purpose of evading or violating the Oil and Gas Act or any rule, regulation or order of the commission or the division issued pursuant to that act:

(a) make any false entry or statement in a report required by the Oil and Gas Act or by any rule, regulation or order of the commission or division issued pursuant to that act;

(b) make or cause to be made any false entry in any record, account or memorandum required by the Oil and Gas Act or by any rule, regulation or order of the commission or division issued pursuant to that act;

(c) omit or cause to be omitted from any such record, account or memorandum full, true and correct entries; or

(d) remove from this state or destroy, mutilate, alter or falsify any such record, account or memorandum.

C. For the purposes of Subsection B of this section, each day of violation shall constitute a separate offense.

D. Any person who knowingly and willfully procures, counsels, aids or abets the commission of any act described in Subsection A or B of this section shall be subject to the same penalties as are prescribed therein.

History: 1978 Comp., 70-2-31, enacted by Laws 1981, ch. 362, 1.



Section 70-2-32 - Seizure and sale of illegal oil or gas or products; procedure.

70-2-32. Seizure and sale of illegal oil or gas or products; procedure.

A. Apart from, and in addition to, any other remedy or procedure which may be available to the commission or the division, or any penalty which may be sought against or imposed upon any person, with respect to violations relating to illegal oil or illegal gas or illegal products thereof, all such oil or gas or products thereof shall, except under such circumstances as are stated herein, be contraband and shall be seized and sold, and the proceeds applied as herein provided. The sale shall not take place unless the court finds in the proceeding provided in this section that the owner of such illegal oil or illegal gas or product thereof is liable, or in some proceeding authorized by Sections 70-2-1 through 70-2-34 NMSA 1978, such owner has already been held to be liable, for penalty for having produced the illegal oil or illegal gas, or for having purchased or acquired the illegal oil or illegal gas or product thereof. Whenever the division believes that illegal oil or illegal gas or product thereof is subject to seizure and sale, as provided herein, it shall, through the attorney general, bring a civil action in rem for that purpose in the district court of the county where the commodity is found, or the action may be maintained in connection with any suit or cross-action for injunction or for penalty relating to any prohibited transaction involving the illegal oil or illegal gas or product thereof. Notice of the action in rem shall be given in conformity with the law or rule applicable to such proceeding. Any person or party in interest who may show himself to be adversely affected by any such seizure and sale shall have the right to intervene in the suit to protect his rights.

B. Whenever the pleading with respect to the forfeiture of illegal oil or illegal gas or product thereof shows ground for seizure and sale, and the pleading is verified or is supported by affidavit or affidavits, or by testimony under oath, the court shall order such commodity to be impounded or placed under the control, actual or constructive, of the court through an agent appointed by the court.

C. The judgment affecting the forfeiture shall provide that the commodity be seized, if not already under the control of the court, and that a sale be had in similar manner and with similar notice as provided by law or rule with respect to the sale of personal property under execution; provided, however, the court may order that the commodity be sold in specified lots or portions, and at specified intervals, instead of being sold at one time. Title to the amount sold shall pass as of the date of the seizure. The judgment shall provide for payment of the proceeds of the sale into the common school fund, after first deducting the costs in connection with the proceedings and the sale. The amount sold shall be treated as legal oil or legal gas or product thereof, as the case may be, in the hands of the purchaser, but the purchaser and the commodity shall be subject to all applicable laws and rules, regulations and orders with respect to further sale or purchase or acquisition, and with respect to the transportation, refining, processing or handling in any other way, of the commodity purchased.

D. Nothing in this section shall deny or abridge any cause of action a royalty owner, or any lienholder, or any other claimant, may have, because of the forfeiture of the illegal oil or illegal gas or product thereof, against the person whose act resulted in such forfeiture.

History: 1953 Comp., 65-3-28, enacted by Laws 1978, ch. 58, 1.



Section 70-2-33 - Definitions.

70-2-33. Definitions.

As used in the Oil and Gas Act [70-2-1 NMSA 1978]:

A. "person" means:

(1) any individual, estate, trust, receiver, cooperative association, club, corporation, company, firm, partnership, joint venture, syndicate or other entity; or

(2) the United States or any agency or instrumentality thereof or the state or any political subdivision thereof;

B. "pool" means an underground reservoir containing a common accumulation of crude petroleum oil or natural gas or both. Each zone of a general structure, which zone is completely separate from any other zone in the structure, is covered by the word pool as used in the Oil and Gas Act. Pool is synonymous with "common source of supply" and with "common reservoir";

C. "field" means the general area that is underlaid or appears to be underlaid by at least one pool and also includes the underground reservoir or reservoirs containing the crude petroleum oil or natural gas or both. The words field and pool mean the same thing when only one underground reservoir is involved; however, field, unlike pool, may relate to two or more pools;

D. "product" means any commodity or thing made or manufactured from crude petroleum oil or natural gas and all derivatives of crude petroleum oil or natural gas, including refined crude oil, crude tops, topped crude, processed crude petroleum, residue from crude petroleum, cracking stock, uncracked fuel oil, treated crude oil, fuel oil, residuum, gas oil, naphtha, distillate, gasoline, kerosene, benzine, wash oil, waste oil, lubricating oil and blends or mixtures of crude petroleum oil or natural gas or any derivative thereof;

E. "owner" means the person who has the right to drill into and to produce from any pool and to appropriate the production either for himself or for himself and another;

F. "producer" means the owner of a well capable of producing oil or natural gas or both in paying quantities;

G. "gas transportation facility" means a pipeline in operation serving gas wells for the transportation of natural gas or some other device or equipment in like operation whereby natural gas produced from gas wells connected therewith can be transported or used for consumption;

H. "correlative rights" means the opportunity afforded, so far as it is practicable to do so, to the owner of each property in a pool to produce without waste his just and equitable share of the oil or gas or both in the pool, being an amount, so far as can be practicably determined and so far as can be practicably obtained without waste, substantially in the proportion that the quantity of recoverable oil or gas or both under the property bears to the total recoverable oil or gas or both in the pool and, for such purpose, to use his just and equitable share of the reservoir energy;

I. "potash" means the naturally occurring bedded deposits of the salts of the element potassium;

J. "casinghead gas" means any gas or vapor or both indigenous to an oil stratum and produced from such stratum with oil, including any residue gas remaining after the processing of casinghead gas to remove its liquid components; and

K. "produced water" means water that is an incidental byproduct from drilling for or the production of oil and gas.

History: Laws 1935, ch. 72, 24; 1941 Comp., 69-230; Laws 1949, ch. 168, 26; 1953 Comp., 65-3-29; Laws 1965, ch. 58, 4; 1982, ch. 51, 1; 1986, ch. 56, 1; 2004, ch. 87, 2.



Section 70-2-34 - Regulation, conservation and prevention of waste of carbon dioxide, helium and other non-hydrocarbon gases.

70-2-34. Regulation, conservation and prevention of waste of carbon dioxide, helium and other non-hydrocarbon gases.

A. The oil conservation division shall adopt and administer rules on the conservation, the production and the prevention of waste of carbon dioxide, helium and other non-hydrocarbon gases in the same manner as it regulates, conserves and prevents waste of natural or hydrocarbon gas. Where applicable, the provisions of the Oil and Gas Act relating to gas or natural gas shall also apply to carbon dioxide, helium and other non-hydrocarbon gases.

B. The commission shall have concurrent jurisdiction and authority with the oil conservation division to the extent necessary for the commission to perform its duties as required by law.

C. As used in this section:

(1) "carbon dioxide" means a noncombustible gas composed chiefly of carbon dioxide occurring naturally in underground rocks;

(2) "helium" means a gas composed of the elemental gas helium and found in underground rocks, often along with other gases; and

(3) "other non-hydrocarbon gases" means noncombustible gases found in underground rocks, often along with other gases.

History: Laws 1935, ch. 72, 28, enacted by Laws 1937, ch. 193, 1; 1941 Comp., 69-232; Laws 1949, ch. 168, 28; 1953 Comp., 65-3-31; Laws 1977, ch. 255, 66; 2003, ch. 12, 1.



Section 70-2-35 - Legal representation before the federal energy regulatory commission.

70-2-35. Legal representation before the federal energy regulatory commission.

There may be a special assistant attorney general employed by the energy, minerals and natural resources department who shall represent the interests of this state before the federal energy regulatory commission. In addition, this attorney shall work closely with other agencies having responsibilities relating to oil and gas matters and shall carry out such additional responsibilities as are delegated to him by the energy, minerals and natural resources department. All costs incurred in employing such counsel shall be paid out of the oil conservation fund in accordance with provisions of the State Budgets Act.

History: 1953 Comp., 65-3-35, enacted by Laws 1973, ch. 347, 1; 1977, ch. 255, 67; 1987, ch. 234, 63.



Section 70-2-36 - Removing or altering marks of identification; penalty.

70-2-36. Removing or altering marks of identification; penalty.

A. No person shall remove, alter or attempt to remove or alter, any serial number, brand name, trademark or any other mark of identification from any tool or any other item of construction or oil field equipment by grinding, filing, welding or any other method with the intent to deprive its lawful owner of positive identification.

B. Any person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, shall be fined not more than one thousand dollars ($1,000) or imprisoned for a definite term of not more than one year or both.

History: 1953 Comp., 65-3-36, enacted by Laws 1975, ch. 73, 1.



Section 70-2-37 - Oil and gas reclamation fund created; disposition of fund.

70-2-37. Oil and gas reclamation fund created; disposition of fund.

There is created the "oil and gas reclamation fund". In addition to other sources, money in the fund may consist of donations. All funds in the oil and gas reclamation fund are appropriated to the energy, minerals and natural resources department for use by the oil conservation division in carrying out the provisions of the Oil and Gas Act [7-30-1 NMSA 1978].

History: 1953 Comp., 65-3-37, enacted by Laws 1977, ch. 237, 4; 1978, ch. 117, 2; 1987, ch. 234, 64; 1989, ch. 324, 33; 2010, ch. 98, 3.



Section 70-2-38 - Oil and gas reclamation fund administered; plugging wells on federal land; right of indemnification; annual report; contractors selling equipment for salvage.

70-2-38. Oil and gas reclamation fund administered; plugging wells on federal land; right of indemnification; annual report; contractors selling equipment for salvage.

A. The oil and gas reclamation fund shall be administered by the oil conservation division of the energy, minerals and natural resources department. Expenditures from the fund may be used by the director of the division for the purposes of:

(1) employing the necessary personnel to survey abandoned wells, well sites and associated production facilities and preparing plans for administering and performing the plugging of abandoned wells that have not been plugged or that have been improperly plugged and for the restoration and remediation of abandoned well sites and associated production facilities that have not been properly restored and remediated; and

(2) supporting energy education throughout the state in an amount not to exceed one hundred fifty thousand dollars ($150,000) annually.

B. The director of the oil conservation division of the energy, minerals and natural resources department, as funds become available in the oil and gas reclamation fund, shall reclaim and properly plug all abandoned wells and shall restore and remediate abandoned well sites and associated production facilities in accordance with the provisions of the Oil and Gas Act and the rules and regulations promulgated pursuant to that act. The division may order wells plugged and well sites and associated production facilities restored and remediated on federal lands on which there are no bonds running to the benefit of the state in the same manner and in accordance with the same procedure as with wells drilled on state and fee land, including using funds from the oil and gas reclamation fund to pay the cost of plugging. When the costs of plugging a well or restoring and remediating well sites and associated production facilities are paid from the oil and gas reclamation fund, the division is authorized to bring a suit against the operator or district court of the county in which the well is located for indemnification for all costs incurred by the division in plugging the well or restoring and remediating the well site and associated production facilities. Any funds collected pursuant to a judgment in a suit for indemnification brought under the Oil and Gas Act shall be deposited in the oil and gas reclamation fund.

C. The director of the oil conservation division of the energy, minerals and natural resources department shall make an annual report to the secretary of energy, minerals and natural resources, the governor and the legislature on the use of the oil and gas reclamation fund.

D. Contracts for plugging, reclamation and energy education pursuant to this section shall be entered into in accordance with the provisions of the Procurement Code [13-1-28 NMSA 1978]. A contractor employed by the oil conservation division of the energy, minerals and natural resources department to plug a well or restore or remediate a well site or associated production facility is authorized to sell the equipment and material or product that is removed from the well, site or facility and to deduct the proceeds of the sales from the costs of plugging, restoring or remediating.

E. As used in this section, "associated production facilities" means those facilities used for, intended to be used for or that have been used for the production, treatment, transportation, storage or disposal of oil, gas, brine, product or waste generated during oil and gas operations or used in the production of oil and gas if that facility is, has been or would have been subject to regulation by the oil conservation division of the energy, minerals and natural resources department or the oil conservation commission pursuant to the Oil and Gas Act or the Water Quality Act [74-6-1 NMSA 1978].

History: 1953 Comp., 65-3-38, enacted by Laws 1977, ch. 237, 5; 1978, ch. 117, 3; 1981, ch. 372, 1; 1987, ch. 234, 65; 1996, ch. 72, 3; 2003, ch. 433, 3; 2010, ch. 98, 4.






Article 3 - Pipelines

Section 70-3-1 - Rates for pipeline common carriers transporting oil or products between points in New Mexico.

70-3-1. [Rates for pipeline common carriers transporting oil or products between points in New Mexico.]

The corporation commission [public regulation commission] may prescribe reasonable maximum rates for the transportation of oil and the products derived therefrom, where such products are transported by a pipeline common carrier from any point in New Mexico to an ultimate destination in New Mexico, provided, in the event the reasonableness of such rates are [is] contested in the manner provided by law, the burden of proof to show the unreasonableness of such rates shall be upon the person, firm, association or corporation contesting the same.

History: 1941 Comp., 69-315, enacted by Laws 1953, ch. 42, 2; 1953 Comp., 65-4-2.



Section 70-3-2 - License; fees; disposition.

70-3-2. License; fees; disposition.

Each operator of a pipeline or pipelines operated in the state of New Mexico for the transportation of crude oil, natural gas or the products derived therefrom shall, during the month of July, obtain a license for the operation of such pipeline. Application for such license shall be made upon a form to be provided by the corporation commission [public regulation commission] and shall be accompanied by the license fee determined as hereinafter provided. On receipt of such application and license fee, the corporation commission [public regulation commission] shall issue a license to the applicant for the current fiscal year. All license fees so collected shall be paid to the state treasurer, and by him credited to the general fund.

SCHEDULE OF ANNUAL LICENSE FEES

A. Each person, firm, association or corporation transporting natural gas or the products derived therefrom by pipeline or pipelines in New Mexico, and operating a pipeline or pipelines and appurtenant facilities within New Mexico, shall pay an annual license fee of five hundred dollars ($500) at the time of making the application required by this section. An additional fee shall be paid, measured by the aggregate installed rated horsepower of compression facilities located within New Mexico, and operated by the licensee in accordance with the following schedule:

(1) not exceeding 10,000 horsepower, the minimum fee with no additional fee;

(2) more than 10,000 horsepower and not more than 30,000 horsepower, the minimum fee plus $2,275.00;

(3) more than 30,000 horsepower and not more than 50,000 horsepower, the minimum fee plus $4,000.00;

(4) more than 50,000 horsepower and not more than 75,000 horsepower, the minimum fee plus $5,000.00;

(5) more than 75,000 horsepower and not more than 100,000 horsepower, the minimum fee plus $5,500.00;

(6) more than 100,000 horsepower, the minimum fee plus $5,925.00 and plus $75.00 additional for each 10,000 horsepower or fraction thereof in excess of 100,000 horsepower.

B. Each operator of a pipeline or pipelines for the transportation of oil or the products derived therefrom shall pay the following fees, based on the number of miles of such line operated in New Mexico:

A basic fee of five hundred dollars ($500) and in addition fees computed in accordance with the following schedule:

(1) for all lines up to and including eight inches in diameter:

$13.00 per mile for the first 50 miles;

$7.00 per mile for the next 25 miles;

$4.00 per mile for the next 25 miles;

$1.00 per mile for each mile in excess of 100 miles;

(2) for all lines more than eight inches in diameter:

$18.00 per mile for the first 25 miles;

$13.00 per mile for the next 25 miles;

$9.00 per mile for the next 25 miles;

$6.00 per mile for the next 25 miles;

$2.00 per mile for each mile in excess of 100 miles.

For purposes of determining the license fees payable under the provisions of this Subsection B, any pipeline owned by two or more persons, firms or corporations shall be considered to be a separate pipeline operation to be licensed as such in the name of the operator or owners thereof. The basic fee to be paid in the licensing of such lines under the foregoing fee schedule shall be:

$500 on lines less than twenty inches in diameter;

$850 on lines twenty inches or more in diameter.

History: 1941 Comp., 69-316, enacted by Laws 1953, ch. 42, 3; 1953 Comp., 65-4-3; Laws 1957, ch. 64, 1.



Section 70-3-3 - Exceptions.

70-3-3. Exceptions.

The foregoing provisions of Section 70-3-2 NMSA 1978 shall not apply to gathering lines or systems operated exclusively for the gathering of oil or gas in any field or area; to any gas distribution system; or to pipelines constituting a part of any tank farm, plant facilities of any processing plant, gasoline plant, refinery, carbon-black plant, pressure maintenance, underground storage projects, recycling system or other similar operations and such lines and systems shall not be included in computing the fees payable under the licensing provision of Section 70-3-2 NMSA 1978.

History: 1941 Comp., 69-317, enacted by Laws 1953, ch. 42, 4; 1953 Comp., 65-4-4; Laws 1969, ch. 71, 11.



Section 70-3-4 - Pipelines; crossing of railroads and highways.

70-3-4. Pipelines; crossing of railroads and highways.

The crossing of any pipeline operated for the conveyance of oil, natural gas, carbon dioxide gas or the products derived therefrom under any railroad or public road or highway in this state, outside of the confines of any municipal corporation, shall be constructed and maintained according to reasonable rules and regulations adopted by the corporation commission [public regulation commission] of New Mexico, not inconsistent, however, with the applicable requirements of the state highway department.

History: 1941 Comp., 69-319, enacted by Laws 1953, ch. 42, 6; 1953 Comp., 65-4-6; Laws 1980, ch. 20, 20.



Section 70-3-5 - Eminent domain power.

70-3-5. Eminent domain power.

A. Any person, firm, association or corporation may exercise the right of eminent domain to take and acquire the necessary right-of-way for the construction, maintenance and operation of pipelines, including microwave systems and structures and other necessary facilities for the purpose of conveyance of petroleum, natural gas, carbon dioxide gas and the products derived therefrom, but any such right-of-way shall in all cases be so located as to do the least damage to private or public property consistent with proper use and economical construction. Such land and right-of-way shall be acquired in the manner provided by the Eminent Domain Code [42A-1-1 to 42A-1-33 NMSA 1978]. Pursuant to the requirements of Sections 42A-1-8 through 42A-1-12 NMSA 1978, the engineers, surveyors and other employees of such person, firm, association or corporation shall have the right to enter upon the lands and property of the state and of private persons and of private and public corporations for the purpose of making necessary surveys and examinations for selecting and locating suitable routes for such pipelines, microwave systems, structures and other necessary facilities, subject to responsibility for any damage done to such property in making surveys and examinations.

B. The authorization provided for pursuant to Subsection A of this section for pipelines conveying petroleum, natural gas, carbon dioxide gas and products derived therefrom shall apply to trunk lines, including lines owned or operated by public utilities or interstate pipelines connecting a well or wells under a purchase or conveying contract, and shall not apply to gathering lines other than pipelines owned or operated by public utilities or their affiliates or interstate pipelines or to operators of pipelines whose rates are prescribed or whose operations are licensed by the state corporation commission [public regulation commission] pursuant to Section 70-3-1 or 70-3-2 NMSA 1978. For the purposes of this subsection, the term "trunk line" is defined as the main transmission line which transports petroleum, natural gas, carbon dioxide gas and the products derived therefrom from a producing area to the area where the petroleum, natural gas, carbon dioxide gas and the products derived therefrom are to be used. All other pipelines used in connection with such transportation of petroleum, natural gas, carbon dioxide gas and the products derived therefrom are defined as "gathering lines".

History: 1941 Comp., 69-321, enacted by Laws 1953, ch. 42, 8; 1953 Comp., 65-4-8; Laws 1980, ch. 20, 21; 1981, ch. 125, 52; 1987, ch. 310, 1; 1993, ch. 338, 1.



Section 70-3-6 - Private telegraph or telephone line along right-of-way of pipeline.

70-3-6. [Private telegraph or telephone line along right-of-way of pipeline.]

The owners or operators of any pipelines for which any right-of-way is obtained under the provisions of this act shall be entitled to erect and construct a telephone or telegraph line upon and along such right-of-way for use in the operation of such pipeline, and shall not be required to operate said telegraph or telephone line as a toll line, or to open same to the use of the public; provided, that the construction and maintenance of said telephone or telegraph line shall not unduly interfere with the cultivation of any agricultural land.

History: 1941 Comp., 69-322, enacted by Laws 1953, ch. 42, 9; 1953 Comp., 65-4-9.



Section 70-3-7 - Use of public highways by pipeline; grant of right by county commissioners.

70-3-7. [Use of public highways by pipeline; grant of right by county commissioners.]

The county commissioners of the various counties in the state are hereby empowered and authorized to grant rights-of-way for laying and maintaining pipelines for oil and gas transportation in, on or over public highways in their respective counties to all applicants upon such terms and conditions as such county commissioners deem to be for the best interests of their respective counties, and as prescribed by the terms of this act [70-3-7 to 70-3-9 NMSA 1978].

History: Laws 1921, ch. 22, 1; C.S. 1929, 33-4249; 1941 Comp., 69-310; 1953 Comp., 65-4-11.



Section 70-3-8 - Application for use of highway for pipeline; investigation; rejection; appeal; permit; bond.

70-3-8. [Application for use of highway for pipeline; investigation; rejection; appeal; permit; bond.]

Applicants for any such right-of-way shall present to the county commissioners of the county in which such right is desired an application in writing giving the name and address of both the applicant and the person, or persons, who will own said pipeline or lines when installed, the highway or highways where it is desired to locate such pipeline or lines, and whether the same will be in, on or over such highway or highways, the place of beginning and ending of such line or lines; the purposes for which the same are to be used; and such further information as the county commissioners may deem to be necessary to enable them to take proper action on said application. The application shall contain an agreement by the applicant to pay all expenses which may be incurred by the county commissioners in making such examination as they shall deem necessary to determine whether the right-of-way applied for should be granted. Upon receipt of such application by the county commissioners, they shall determine the probable expense which it will be necessary for them to incur to enable them to properly pass upon such application, and shall require the applicant to deposit for their use the amount of such probable expenses before taking further action on said application. After such deposit has been made, the county commissioners shall take such action and make such investigation as they may deem necessary to enable them to properly pass upon such application, and they shall, without unnecessary delay, pass upon such application and allow the same upon such reasonable requirements as they find will adequately safeguard and protect the highway or highways where such pipeline or lines are to be located, and that will fairly compensate the county for the use and occupancy of such highway or highways by said pipeline or lines, unless the county commissioners find that said application cannot be granted without impairing the usefulness of such highway or highways for purposes of travel by the public. In the event that such application is rejected, the county commissioners shall enter of record their reasons for such action, and such action shall be subject to review, reversal or modification by the district courts of this state on appeal by the aggrieved party in the same manner as provided for appeals from orders of the board of county commissioners by Sections 4-45-5 and 4-45-6 NMSA 1978.

Where an application is allowed, the county commissioners shall, before the issuance of a permit, require the applicant to enter into an undertaking with adequate sureties conditioned that the applicant, his, her or its successors or assigns will pay all extra expense which the county shall incur by reason of the location of said pipeline or lines in, on or over such highway or highways, and that applicant will save the county harmless from any and all damage it may be caused to pay, or sustain by reason of the laying or maintaining of such pipeline or lines upon said highway or highways, and that the applicant will pay all sums due, or to become due, the county, for the use of said highway or highways, and such other conditions as may be found necessary to fully protect the interests of the county issuing the permit. Upon the presentation of such undertaking and the approval thereof by the county commissioners, they shall issue to the applicant a permit to lay and maintain a pipeline or lines in, on or over the highways and for such period of time, not to exceed ten years, as shall be designated in said permit, and such permit so issued shall operate to give the one to whom it shall be issued, or assigned, with the consent of the county commissioners, full right and authority to use the highway or highways in the manner and for the purpose designated in such permit.

History: Laws 1921, ch. 22, 2; C.S. 1929, 33-4250; 1941 Comp., 69-311; 1953 Comp., 65-4-12.



Section 70-3-9 - Pipeline highway use forms.

70-3-9. Pipeline highway use forms.

The state transportation commission shall cause to be prepared the necessary blank forms for carrying out the provisions of Sections 70-3-7 through 70-3-9 NMSA 1978.

History: Laws 1921, ch. 22, 3; C.S. 1929, 33-4251; 1941 Comp., 69-312; 1953 Comp., 65-4-13; Laws 2003, ch. 142, 90.



Section 70-3-10 - Attachment of articles to pipeline which may cause leakage or loss; disturbance of pipeline; penalty.

70-3-10. [Attachment of articles to pipeline which may cause leakage or loss; disturbance of pipeline; penalty.]

Any person who shall wilfully or maliciously affix, attach to or connect with any natural or artificial gas or liquefied petroleum pipeline in the state of New Mexico any article or thing whereby leakage or loss of gas from said line shall or may be affected [effected], and any person who shall wilfully or maliciously by any means disturb a natural or artificial gas or liquefied petroleum pipeline or cause leakage or loss of gas from any such gas pipeline shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not less than $100.00 or by imprisonment in the county jail not more than 60 days, or by both such fine and imprisonment.

History: 1941 Comp., 69-313, enacted by Laws 1951, ch. 134, 1; 1953 Comp., 65-4-14.



Section 70-3-11 - Short title.

70-3-11. Short title.

This act [70-3-11 to 70-3-20 NMSA 1978] may be cited as the "Pipeline Safety Act."

History: 1953 Comp., 65-4-15, enacted by Laws 1969, ch. 71, 1.



Section 70-3-12 - Definitions.

70-3-12. Definitions.

As used in the Pipeline Safety Act [70-3-11 NMSA 1978]:

A. "person" means an individual, firm, joint venture, partnership, corporation, association, state, municipality, political subdivision, cooperative association, joint stock association or any combination thereof and includes any receiver, trustee, assignee or personal representative thereof;

B. "commission" means the public regulation commission;

C. "gas" means natural gas, flammable gas or gas that is toxic or corrosive;

D. "oil" means crude oil and liquid hydrocarbons and manufactured products derived from either;

E. "transportation of gas" means the gathering, transmission or distribution of gas by pipeline or its storage, except that it shall not include the gathering of gas in those rural locations that lie outside the limits of any municipality or unincorporated city, town or village or any residential or commercial area such as a subdivision, a business or shopping center, a community development or any similar populated area that the commission may define by order as a nonrural area;

F. "transportation of oil" means the transmission of oil by pipeline, except pipelines operated exclusively for the gathering of oil in any field or area or pipelines constituting a part of any tank farm, plant facilities of any processing plant, gasoline plant, refinery, carbon-black plant, recycling system or similar operations;

G. "gas pipeline facilities" means new and existing pipeline rights of way and any equipment, facility or structure used in the transportation of gas or the treatment of gas during the course of transportation;

H. "oil pipeline facilities" means new and existing pipeline rights of way and any equipment, facility or structure used in the transportation of oil;

I. "intrastate pipeline facilities" means oil pipeline facilities or gas pipeline facilities within the state that are not gas pipeline facilities subject to the jurisdiction of the federal energy regulatory commission pursuant to the federal Natural Gas Act or oil pipeline facilities used in the transportation of oil in interstate or foreign commerce, except that it shall include pipeline facilities within the state that transport gas from an interstate gas pipeline to a direct sales customer within the state purchasing gas for its own consumption;

J. "distribution main" means a pipeline other than a gathering or transmission line that serves as a common source of supply for more than one service line;

K. "master meter" means a pipeline system for distributing gas within, but not limited to, a definable area, such as a mobile home park, housing project or apartment complex, where the operator purchases metered gas from an outside source for resale through a gas distribution pipeline system. The master meter system supplies the ultimate consumer who either purchases the gas directly through a meter or by other means such as by rents, as more fully set forth in federal laws and regulations; and

L. "service line" means a pipeline that transports gas from a common source of supply, such as a distribution main, to:

(1) a customer meter or the connection to a customer's piping, whichever is further downstream; or

(2) the connection to a customer's piping if there is no customer meter. A "customer meter" is the meter that measures the transfer of gas from an operator to a consumer.

History: 1953 Comp., 65-4-16, enacted by Laws 1969, ch. 71, 2; 1993, ch. 185, 1; 1998, ch. 108, 79; 2004, ch. 80, 3.



Section 70-3-13 - Powers and duties of commission.

70-3-13. Powers and duties of commission.

The commission:

A. shall promulgate, amend, enforce and repeal reasonable regulations establishing minimum safety standards for the transportation of oil, hazardous liquids as defined in 49 CFR 195.2 and gas and for the design, installation, inspection, testing, construction, extension, operation, replacement and maintenance, including internal and external surveillance for pipe integrity and installation of emergency flow restricting devices, of oil, hazardous liquid and gas pipeline facilities as may be required by federal law. Safety standards shall not be applicable to oil, hazardous liquid or gas pipeline facilities in existence on the date the safety standards are adopted; provided, however, that whenever the commission upon investigation and hearing determines that an oil, hazardous liquid or gas pipeline facility is hazardous to life or property, it may require the person operating the oil, hazardous liquid or gas pipeline facility to take the steps necessary to remove the hazards. Safety regulations shall be practicable and designed to meet the need for pipeline safety. Safety rules promulgated for oil, hazardous liquid and gas pipeline facilities or the transportation of oil, hazardous liquids and gas shall be consistent with federal law and rules. Safety rules adopted hereunder shall not apply to any transportation of oil or oil pipeline facilities regulated by the federal department of transportation. Rules adopted pursuant to the Pipeline Safety Act [70-3-11 NMSA 1978] shall substantially conform to federal pipeline safety rules;

B. may advise, consult, contract and cooperate with any agency of the federal government or any other state in projects of common interest in the regulation of safety of oil, hazardous liquid and gas pipeline facilities and the transportation of oil, hazardous liquids and gas and administer the authority delegated to the commission by any contract with the federal government or any agency thereof;

C. may accept, receive, apply for or administer grants or other funds or gifts from public or private agencies, including the federal government, or from any other person;

D. may make investigations consistent with the Pipeline Safety Act and, in connection therewith, enter private or public property at all reasonable times. The results of investigations shall be reduced to writing if any enforcement action is contemplated and a copy thereof furnished to the operator of the oil, hazardous liquid or gas pipeline facilities investigated before any enforcement action is initiated; and

E. may require persons subject to the Pipeline Safety Act to maintain the records, file the reports and develop the plans for inspection and maintenance of oil, hazardous liquid or gas pipeline facilities as the commission may, by rule, require for proper administration of the Pipeline Safety Act; provided, however, that the use of the term "rights of way" does not authorize the commission to prescribe the location or routing of any oil, hazardous liquid or gas pipeline facility.

History: 1953 Comp., 65-4-17, enacted by Laws 1969, ch. 71, 3; 2001, ch. 298, 2.



Section 70-3-13.1 - Master meter outreach and education.

70-3-13.1. Master meter outreach and education.

On the effective date of this legislation, the commission shall:

A. commence a continuing industry outreach to coordinate and conduct education and certification programs concerning pipeline safety laws and regulations with respect to master meters;

B. develop agreements with the building and construction oversight divisions of the state and of local governments with the intent of minimizing dual jurisdiction of master meters; and

C. apply the waiver provisions of Section 70-3-16 NMSA 1978 to violations of safety regulations pertaining to master meters occurring prior to July 1, 2004.

History: Laws 2004, ch. 80, 2.



Section 70-3-14 - Adoption of regulations; notice and hearing.

70-3-14. Adoption of regulations; notice and hearing.

No regulation or amendment or repeal of any regulation shall be adopted by the commission under the Pipeline Safety Act [70-3-11 NMSA 1978] until after a public hearing by the commission. Hearings on regulations shall be held at Santa Fe. Notice of hearing shall:

A. be given at least thirty days prior to the hearing date;

B. state the subject of the hearing;

C. indicate the time and place of the hearing;

D. state the manner in which interested persons may present their views; and

E. state where interested persons may secure copies of any proposed regulation.

The notice shall be published in a newspaper of general circulation in the state. Reasonable efforts shall be made to give notice to all persons who have made a written request to the commission for advance notice of hearings conducted under the Pipeline Safety Act. At any hearing, the commission shall give all interested persons reasonable opportunity to submit data, views or arguments orally or in writing and to examine witnesses testifying at the hearing. A complete record of the proceedings at any hearing shall be made and preserved by the commission. A copy of the transcript shall be furnished upon demand of any party to the hearing, upon payment of a reasonable charge for reproducing the record. The fee shall be fixed by regulation of the commission. After the conclusion of any hearing, the commission shall make and file its findings of fact and order. Any person heard or represented at the hearing shall be given written notice of the findings and order of the commission. No regulation adopted by the commission shall become effective until thirty days after its filing according to the provisions of the State Rules Act [14-4-1 NMSA 1978] or any later date as set forth in the commission's order adopting the regulation.

History: 1953 Comp., 65-4-18, enacted by Laws 1969, ch. 71, 4.



Section 70-3-15 - Validity of regulation; judicial review.

70-3-15. Validity of regulation; judicial review.

A. Any person who is a party to any proceeding before the commission and who is or may be adversely affected by a regulation adopted by the commission, or by any order of the commission, may appeal by petition to the court of appeals for such relief as may be granted by the court, charging in the petition that the regulation or order is unreasonable, unlawful, capricious, arbitrary, inappropriate for the particular type of pipeline transportation or fails to contribute to the public safety. The petition shall name the New Mexico corporation commission [public regulation commission] as the appellee therein and shall state briefly the nature of the proceeding before the commission and shall set forth the regulation or order complained of and the grounds upon which the petitioner will rely. Appeals shall be upon the record made at the commission hearing on the regulation or order, and shall be taken:

(1) within thirty days after the regulation is filed in accordance with the provisions of the State Rules Act [14-4-1 NMSA 1978]; or

(2) within thirty days after the effective date of the commission's order, whichever is the later date.

B. An appeal does not stay the operation of the commission's order or regulation, unless the court of appeals orders a stay of the operation of the order or regulation on such terms as it deems just and in accordance with the practice of the courts exercising equity jurisdiction.

History: 1953 Comp., 65-4-19, enacted by Laws 1969, ch. 71, 5.



Section 70-3-16 - Waiver of regulations.

70-3-16. Waiver of regulations.

Upon application by any person engaged in the transportation of gas or oil or owning or operating gas or oil pipeline facilities, the commission may, after notice and opportunity for hearing, and under such terms and conditions, and to such extent as the commission deems appropriate, waive compliance with any regulation established under the Pipeline Safety Act [70-3-11 NMSA 1978], if the commission determines that a waiver of compliance with the regulation is not inconsistent with pipeline safety. Any waiver for the transportation of gas or for gas pipeline facilities shall be subject to approval by the federal agency having jurisdiction as provided in Section 3(e) of the Natural Gas Pipeline Safety Act of 1968, being Public Law 90-481.

History: 1953 Comp., 65-4-20, enacted by Laws 1969, ch. 71, 6.



Section 70-3-17 - Continuity of service.

70-3-17. Continuity of service.

When a proposed regulation or commission order will, or may, affect continuity of any gas service, the commission shall consult with any other state or federal agency having jurisdiction over the affected transportation of gas or gas pipeline facility before adopting the regulation or order and shall defer the effective date of the regulation or order until the other state or federal agency has had reasonable opportunity to take such action as it shall deem necessary.

History: 1953 Comp., 65-4-21, enacted by Laws 1969, ch. 71, 7.



Section 70-3-18 - Compliance.

70-3-18. Compliance.

A. Each person who engages in the transportation of oil or gas or who owns or operates oil or gas pipeline facilities shall:

(1) at all times after the effective date of any regulation, comply with the requirements of the regulation;

(2) comply with any plan of inspection and maintenance required to be filed with the commission by the person; and

(3) permit the commission access to or the copying of pertinent records, and make reports or provide information to the commission as may be reasonably required, and permit entry to or inspection of its gas or oil pipeline facilities by the commission.

B. Nothing in the Pipeline Safety Act [70-3-11 NMSA 1978] shall affect the common law or statutory tort liability of any person.

History: 1953 Comp., 65-4-22, enacted by Laws 1969, ch. 71, 8.



Section 70-3-19 - Enforcement; penalties.

70-3-19. Enforcement; penalties.

A. If as a result of investigation the commission has good cause to believe that any person is violating any provision of Subsection A of Section 70-3-18 NMSA 1978 or any regulation adopted by the commission under the Pipeline Safety Act, the commission shall, when practicable and except in the case of a knowing and willful violation, give the person notice of the violation and an opportunity to comply. If the commission is unable within a reasonable time to obtain voluntary cooperation to prevent the continuing violation, the commission may apply for an injunction in the district court of the county in which the violation occurs to secure compliance. The failure to give notice and afford an opportunity to comply shall not preclude the granting of injunctive relief.

B. The trial before the district court shall be before the court without jury, and the court shall enter judgment and orders enforcing the judgment as the public interest and equities of the case may require.

C. Any person owning or operating gas pipeline facilities or engaged in the transportation of gas or owning or operating oil pipeline facilities or engaged in the transportation of oil who has been determined by order of the commission after hearing to have violated any provision of Subsection A of Section 70-3-18 NMSA 1978 or any regulation promulgated under the Pipeline Safety Act applicable to intrastate pipeline facilities shall be subject to a civil penalty in an amount not to exceed one hundred thousand dollars ($100,000) for each violation for each day that the violation persists, except that the maximum civil penalty shall not exceed one million dollars ($1,000,000) for any related series of violations.

D. In determining the amount of the penalty, the commission shall consider the nature, circumstances and gravity of the violation and, with respect to the person found to have committed the violation, the degree of culpability, any history of prior violations, the effect on ability to continue to do business, any good faith in attempting to achieve compliance, ability to pay the penalty and other matters as justice may require.

E. Judicial review of any provision of this section may be accomplished in the same manner as is found in Section 70-3-15 NMSA 1978.

F. Any person who willfully and knowingly injures or destroys or attempts to injure or destroy an intrastate pipeline facility shall upon conviction be subject for each offense to a fine not to exceed twenty-five thousand dollars ($25,000) or imprisonment for a term not to exceed fifteen years, or both.

G. Any person who willfully and knowingly damages, removes or destroys any pipeline sign, right-of-way marker required by the Pipeline Safety Act or any regulation or order issued pursuant to that act shall upon conviction be subject for each offense to a fine of not more than five thousand dollars ($5,000) or imprisonment for a term not to exceed one year, or both.

History: 1953 Comp., 65-4-23, enacted by Laws 1969, ch. 71, 9; 1971, ch. 89, 1; 1993, ch. 185, 2; 2007, ch. 223, 2; 2017, ch. 128, 1.



Section 70-3-20 - Pipeline safety engineer and staff.

70-3-20. Pipeline safety engineer and staff.

The commission shall appoint a professional engineer who shall have at least five years' actual experience in the design, construction, maintenance and operation of oil or gas pipeline facilities and who shall be designated "pipeline safety engineer." The commission shall retain such other personnel as may be necessary to carry out the provisions of the Pipeline Safety Act [70-3-11 NMSA 1978], and the commission shall, subject to state laws and regulations covering classification and compensation of state employees, be empowered and authorized to fix the compensation to be paid the pipeline safety engineer, and the compensation of other personnel employed under the authority of this section shall be subject to the state Personnel Act [10-9-1 NMSA 1978].

History: 1953 Comp., 65-4-24, enacted by Laws 1969, ch. 71, 10.



Section 70-3-21 - Pipeline safety fund; created; assessment and collection of fees.

70-3-21. Pipeline safety fund; created; assessment and collection of fees.

A. The "pipeline safety fund" is created in the state treasury for the purpose of enhancing the staffing and training of the pipeline safety bureau of the commission with the goal of assuming the function of inspection of interstate as well as intrastate pipelines. The fund shall consist of fees collected pursuant to Subsection D of this section, appropriations, gifts, grants, donations and earnings from investment of the fund. Balances in the fund shall not be transferred to the general fund at the end of any fiscal year.

B. The pipeline safety fund shall be administered by the commission. Money in the fund is appropriated to the commission to carry out its duties pursuant to the provisions of the Pipeline Safety Act [70-3-11 NMSA 1978] and Chapter 62, Article 14 NMSA 1978. Not more than five percent of the fees collected pursuant to Subsection D of this section shall be used by the commission for administrative purposes.

C. Payments from the pipeline safety fund shall be made upon vouchers issued and signed by the director of the administrative services division of the commission or the director's authorized representative upon warrants drawn by the secretary of finance and administration.

D. The commission shall collect annual pipeline safety fees for the duties relating to inspection of intrastate pipelines from persons subject to the Pipeline Safety Act in accordance with and not to exceed the following amounts:

(1) for the transportation of gas:

(a) two dollars ($2.00) per domestic service line;

(b) thirty-five dollars ($35.00) per commercial service line;

(c) thirty-five dollars ($35.00) per mile of line for the transportation of gas subject to inspection by the pipeline safety bureau, with a minimum assessment of four hundred dollars ($400); and

(d) one hundred dollars ($100) per master meter, direct sales lateral or liquified petroleum gas system; and

(2) for the transportation of oil, thirty-five dollars ($35.00) per mile of transmission line subject to inspection by the pipeline safety bureau, with a minimum assessment of four hundred dollars ($400). A fee shall not be assessed on mileage under the jurisdiction of or inspected by the federal department of transportation.

E. The commission shall annually conduct a public review of the fees collected and payments made from the fund and provide a summary to the legislative finance committee and the department of finance and administration. Based upon its findings, the commission shall adjust the annual fee rates authorized by Subsection D of this section in order to collect only that amount estimated to be necessary to carry out the provisions of the Pipeline Safety Act and Chapter 62, Article 14 NMSA 1978; provided that the fees shall not be greater than the amounts set forth in Subsection D of this section.

History: Laws 2004, ch. 80, 1.



Section 70-3-22 - Pipeline safety fee.

70-3-22. Pipeline safety fee.

A public utility that is assessed a pipeline safety fee shall be entitled to collect the fee from its rate payers without the requirement of a request for a change in rates. The utility shall notify the commission in writing of the imposition and amount of the fee and, if practicable, shall show the fee as a separate line item on its bill statements to consumers.

History: Laws 2004, ch. 80, 4.






Article 3A - Gathering Line Land Acquisition

Section 70-3A-1 - Short title.

70-3A-1. Short title.

Sections 1 through 7 [70-3A-1 to 70-3A-7 NMSA 1978] of this act may be cited as the "Gathering Line Land Acquisition Act".

History: Laws 1988, ch. 26, 1.



Section 70-3A-2 - Definitions.

70-3A-2. Definitions.

As used in the Gathering Line Land Acquisition Act:

A. "mineral developer" means a mineral owner, operator, lessee or natural gas or petroleum pipeline company that is engaged in the production or conveyance by pipeline of natural gas or petroleum; and

B. "property owner" means the person who holds an ownership interest in the property to be acquired for the purpose of constructing a natural gas or petroleum gathering line or an associated disposal line, other than the property on which the well to be connected to a natural gas or petroleum gathering line or to be connected to an associated disposal line is to be located.

History: Laws 1988, ch. 26, 2; 1993, ch. 338, 2.



Section 70-3A-3 - Easement; offer and counterproposal.

70-3A-3. Easement; offer and counterproposal.

A. If an easement is sought to be acquired by a mineral developer for the purpose of constructing a natural gas or petroleum gathering line as defined in Subsection B of Section 70-3-5 NMSA 1978 or an associated disposal line and the mineral developer and the property owner cannot agree concerning the terms, including locations, conditions or compensation for that acquisition, the mineral developer may make a written offer to the property owner to include proposed terms, locations, conditions and compensation for the easement. The offer shall be made by mailing a copy thereof by certified mail, return receipt requested, or by service of a copy thereof in the manner provided by the Rules of Civil Procedure for the District Courts for service of summons and complaint. The offer submitted by the mineral developer shall also include notice of the property owner's duty to submit a counterproposal as provided in Subsection B of this section.

B. Within twenty days after receipt of the mineral developer's offer, the property owner shall submit either a notice of acceptance or a counterproposal to each term, including locations, conditions or compensation, in the offer of the mineral developer. The acceptance or counterproposal shall be made in the same manner as set forth in Subsection A of this section for the delivery of the mineral developer's offer.

C. Except as provided in Subsection D of this section, if the parties are unable to negotiate a settlement, the mineral developer may, after ten days from the date of receipt of the counterproposal by the property owner, petition the district court in the county in which the property is located or any part lies to appoint a hearing officer to review the matters relating to the proposed property acquisition and to have the hearing officer submit a report to the district court.

D. If the property owner does not submit an acceptance or a counterproposal to the mineral developer within the time period specified in Subsection B of this section and the mineral developer has complied with all other provisions of the Gathering Line Land Acquisition Act [70-3A-1 to 70-3A-7 NMSA 1978], the mineral developer may file a copy of the offer submitted to the property owner with the district court and that offer shall be binding on all parties.

History: Laws 1988, ch. 26, 3.



Section 70-3A-4 - Petition; appointment of hearing officer.

70-3A-4. Petition; appointment of hearing officer.

A. The petition filed by the mineral developer pursuant to Subsection C of Section 3 [70-3A-3] of the Gathering Line Land Acquisition Act shall include:

(1) a designation as petitioner, the person on whose behalf the easement is sought to be acquired;

(2) a statement by the petitioner of his authority to petition the court;

(3) an allegation that the petitioner has been unable to negotiate a settlement in good faith with the property owner;

(4) a map, plat or plan included with or attached to the petition showing the proposed route of the easement;

(5) a request for the appointment of a hearing officer;

(6) a copy of the offer submitted to the property owner by the petitioner;

(7) a copy of the counterproposal, if any, submitted to the petitioner by the property owner; and

(8) the name of the property owner and his address.

B. Upon the filing of the petition, if the route of easement is not an issue, the court shall grant, upon the request of the petitioner, an order of immediate possession of the easement sought to be acquired by the mineral developer.

C. Within fifteen days of receipt of the petition, the district court shall issue and give notice of the action which shall contain a demand that the property owner and the mineral developer submit to the court, within ten days, the names of any persons which the parties jointly agree to have the court select from in its appointment of a hearing officer.

D. Within fifteen days after providing notice of the action to the parties the district court shall appoint a hearing officer from the list of names provided pursuant to Subsection C of this section. If the parties are unable to agree on the selection of a hearing officer, the court shall appoint a hearing officer who is knowledgeable in property valuation techniques and administrative hearing procedures.

E. Subject to any limitations in the order of appointment, the hearing officer has and shall exercise the power to regulate all proceedings in any hearing before him and to do all acts and take all measures necessary and proper for the efficient performance of his duties under the order, including requiring the production of all books, papers, vouchers, documents and writing applicable thereto, the swearing of witnesses and receiving testimony and exhibits offered in evidence subject to such objections as may be imposed.

F. Upon receipt of the order of appointment, the hearing officer shall set a time and place for a hearing of parties or their attorneys to be held within twenty days after the date of the order of appointment and shall notify the parties or their attorneys. If a party fails to appear at the time and place appointed, the hearing officer may proceed ex parte or, in his discretion, adjourn the proceedings for a future date, giving notice to the absent party of the adjournment.

G. The parties may procure the attendance of witnesses before the hearing officer by the issuance and service of subpoenas as provided in the Rules of Civil Procedure for the District Courts. If without adequate reason a witness fails to appear or give evidence, he may be cited by the district judge for contempt or be subject to other court sanctions.

H. The compensation to be allowed to a hearing officer shall be fixed by the court and shall be apportioned equally among the parties.

History: Laws 1988, ch. 26, 4.



Section 70-3A-5 - Scope of review by the hearing officer.

70-3A-5. Scope of review by the hearing officer.

The report of the hearing officer shall include findings concerning the following:

A. when the route of easement is in issue, a full consideration of all other access available to the mineral developer, including the cost of construction for alternative routes, safety, obstructions and any other economic and noneconomic factors;

B. the cost of acquisition or any contract to acquire comparable easements if the transaction or contract was freely made in good faith within a reasonable time before or after the date the petition was filed or other credible evidence of the market value of the easement to be acquired; and

C. amount of damages sustained by the property owner for:

(1) loss of agricultural production and income;

(2) lost value of improvements;

(3) cost for surface reclamation including revegetation, soil treatment, reshaping of topography, drainage systemizing, waste disposal, removal of any equipment, structures and obstacles and the return of the property to its approximate original contour;

(4) inconvenience to the property owner in use of his property; and

(5) burden on the property owner of continued inspection and repair of the gathering line by the mineral developer.

In no case shall the total amount of compensation or damages awarded pursuant to Subsections B and C of this section be greater than one-half of the sum of the reasonable cost of surface reclamation plus twice the market value of the easement to be acquired as determined in Subsection B of this section.

History: Laws 1988, ch. 26, 5.



Section 70-3A-6 - Report; appeal.

70-3A-6. Report; appeal.

A. Within forty-five days after the appointment of the hearing officer:

(1) the hearing officer shall prepare a report upon the matters submitted to him by the order of his appointment and shall make findings of fact and conclusions of law. He shall file the report with the clerk of the court and unless waived by the parties he shall file with it a transcript or other authorized recording of any proceedings and of the evidence and the original exhibits. The clerk shall mail notice of the filing to all parties; and

(2) the district court shall accept the hearing officer's findings of fact unless clearly erroneous. Within ten days after being served with notice of the filing of the report, either party may appeal the decision of the hearing officer to the district court. The court, after review, may adopt or modify the report.

B. If the appealing party does not prevail in his appeal, the court shall award the other party reasonable attorneys' fees and court costs incurred on appeal.

C. If an appeal is not filed within ten days of the parties being served with notice of the filing of the report or at the conclusion of any appeal, the district court shall enter a final judgment granting or modifying the easement sought to be acquired including the terms and compensation of the easement.

History: Laws 1988, ch. 26, 6.



Section 70-3A-7 - Abandonment of easement.

70-3A-7. Abandonment of easement.

When an easement is acquired pursuant to the Gathering Line Land Acquisition Act [70-3A-1 to 70-3A-7 NMSA 1978] and the use for which the easement is acquired is subsequently abandoned, the easement is extinguished and the property interest reverts to the landowner or his successor in interest of the fee, free from any rights in the mineral developer.

History: Laws 1988, ch. 26, 7.






Article 4 - Liens on Wells and Pipelines

Section 70-4-1 - Liens for labor and material furnished or hauled for use of oil and gas wells or pipelines.

70-4-1. Liens for labor and material furnished or hauled for use of oil and gas wells or pipelines.

Every person who shall, by contract, express or implied, or partly expressed or implied, with the owner of any land, oil and gas permit, leasehold, lease for oil and gas purposes, or with the owner of any gas, oil, or gasoline pipeline, or with a purchaser under executory contract, or with the trustee or agent of the owner, or with one whom the owner has authorized or knowingly permitted to contract, or with a receiver appointed for any of the property of the owner, perform labor or furnish or haul material, equipment, tools, machinery or oil well or gas well supplies, used or employed, or to be used, or to be employed in the digging, drilling, torpedoing, completing, maintaining, equipping, operating or repairing any oil or gas well, or in the construction, operation, maintenance or repairing any gas, oil, or gasoline pipeline, or who shall furnish or haul any oil or gas well supplies, or perform any labor in constructing or putting together any of the equipment or machinery used or employed, or to be used or to be employed, in drilling, torpedoing, completing, maintaining, equipping, operating, or repairing any oil or gas well, shall have a lien upon the whole of that land, oil and gas permit, leasehold, lease for oil and gas purposes, oil pipeline, gas pipeline, or gasoline pipeline, and right-of-way therefor, the buildings and equipment thereon, and the appurtenances thereto, the proceeds from the sale of oil and gas produced therefrom inuring to the working interest, and upon the materials, tools, machinery, equipment and supplies so furnished or hauled, and upon the oil and gas well for which they were furnished or hauled, and upon all the other oil and gas wells, fixtures, machinery, tools, equipment and appliances, used or employed in operating or developing, for oil and gas purposes, upon the land, oil and gas permit, leasehold, or lease for oil and gas purposes, for which the material, tools, machinery, equipment or supplies were furnished or hauled, or labor performed, for the amount due to him for the materials, tools, machinery, equipment, oil and gas well supplies, hauling, or labor, and interest from the date the amount is due; provided, however, the lien herein created shall not extend to the underlying fee or royalty interest unless expressly provided by contract, nor shall it extend to the property, leasehold, or working interest of any owner who does not have a working interest in the well upon which the labor was performed or for which the materials were furnished or hauled.

The lien shall be preferred to all other liens or incumbrances which may attach to or upon the land, oil and gas permit, leasehold, lease for oil and gas purposes, and the buildings, machinery, equipment and appurtenances, or upon any oil pipeline, gas pipeline, or gasoline pipeline, and the right-of-way therefor, or such oil or gas wells, the proceeds from the sale of oil and gas produced therefrom inuring to the working interest, and the material, tools, machinery, equipment and supplies so furnished or hauled and the fixtures and appliances thereon, subsequent to the commencement of the labor performed, or the furnishing, or hauling, or putting up of the material, tools, machinery, equipment or supplies; and the lien shall follow the property and each part thereof, and be enforceable against the property wherever it may be found. The taking of any note or additional security by the contractor or subcontractor, or the person having the lien shall not effect, or be a waiver of, any lien he may have by virtue of the Oil and Gas Lien Act [70-4-1 to 70-4-15 NMSA 1978], unless made a waiver by express agreement in writing of the parties; and the lien hereby given shall attach as of the date on which the first of the material, tools, machinery, equipment or supplies is furnished or hauled, or the first of the labor is performed. Any purchaser of oil or gas in the ordinary course of business without actual knowledge of the filing of a lien covering the proceeds from the sale of oil or gas shall take the oil or gas free of the lien.

History: Laws 1931, ch. 11, 1; 1941 Comp., 69-401; 1953 Comp., 65-5-1; Laws 1961, ch. 199, 1; 1963, ch. 12, 1; 1987, ch. 147, 1.



Section 70-4-2 - Labor, hauling and materials considered under continuous contract.

70-4-2. Labor, hauling and materials considered under continuous contract.

Any labor performed, or materials, machinery, tools, equipment or supplies so furnished or hauled by any person entitled to a lien under the provisions of the Oil and Gas Lien Act [70-4-1 to 70-4-15 NMSA 1978] for the land, oil and gas permit, leasehold, lease for oil and gas purposes, or oil pipeline, gas pipeline or gasoline pipeline, shall be considered as having been furnished under a single contract regardless of whether or not the same was performed or furnished at different times or on separate orders, provided no more than one hundred twenty days shall have elapsed between the date of performance of the labor or the date of the furnishing or hauling of any part or parts of the material, tools, equipment, machinery or supplies and the date on which labor or materials, tools, equipment, machinery or supplies are next performed, hauled or finished [furnished].

History: Laws 1931, ch. 11, 2; 1941 Comp., 69-402; 1953 Comp., 65-5-2; Laws 1963, ch. 12, 2.



Section 70-4-3 - Liens of subcontractors.

70-4-3. Liens of subcontractors.

Any person who furnishes or hauls the material, tools, equipment, machinery or supplies as, or to, a subcontractor, or any person who performs the labor for, or under, a subcontract with a contractor or subcontractor shall have a lien upon the whole of the land, oil and gas permit, leasehold, lease for oil and gas purposes, or oil pipeline, gas pipeline or gasoline pipeline, and the right-of-way therefor, buildings and equipment thereon, and the appurtenances thereto, and upon the materials, tools, machinery, equipment and supplies so furnished or hauled, and upon the oil and gas well for which they were furnished or hauled, and upon all the other oil and gas wells, fixtures, machinery, tools, equipment and appliances used in operating or developing for oil and gas purposes upon the land, oil and gas permit, leasehold, or lease for oil and gas purposes, for which the material, tools, machinery, equipment or supplies were furnished or hauled, or labor performed, to the same extent, with the same preferences and priorities, and on an equality with the lien of an original contractor as provided in Sections 70-4-1 and 70-4-2 NMSA 1978, for the amount due him for the labor, hauling or materials, tools, machinery, equipment or supplies.

History: Laws 1931, ch. 11, 3; 1941 Comp., 69-403; 1953 Comp., 65-5-3; Laws 1963, ch. 12, 3.



Section 70-4-4 - Claim of lien; contents and filing.

70-4-4. Claim of lien; contents and filing.

Every original contractor, within two hundred ten days after the performance of the last labor or the furnishing or hauling of the last item of material, tools, machinery, equipment or supplies, and every person, except the original contractor, claiming the benefits of the Oil and Gas Lien Act [70-4-1 to 70-4-15 NMSA 1978] within one hundred eighty days after the performance of the last labor or the furnishing or hauling of the last item or material, tools, machinery, equipment or supplies shall file for record with the county clerk of the county in which the property upon which the lien is claimed or situated, a claim setting forth the name and residence of the claimant, the amount and the items claimed, the name of the person to whom the materials, tools, machinery, equipment or supplies were furnished or hauled or for whom the labor was performed, the name of the owner and a description of the property upon which the lien is claimed, verified by affidavit.

History: Laws 1931, ch. 11, 4; 1941 Comp., 69-404; 1953 Comp., 65-5-4; Laws 1963, ch. 12, 4; 1993, ch. 6, 1.



Section 70-4-5 - Recording; index; fees.

70-4-5. Recording; index; fees.

The county clerk shall record the claim in a book kept by him for that purpose, and shall index such record as deeds and other conveyances are required by law to be indexed, and for which he may receive the same fees as are allowed by law for recording deeds and other conveyances.

History: Laws 1931, ch. 11, 5; 1941 Comp., 69-405; 1953 Comp., 65-5-5.



Section 70-4-6 - Liability of owner limited to contract price.

70-4-6. Liability of owner limited to contract price.

Nothing in the Oil and Gas Lien Act [70-4-1 to 70-4-15 NMSA 1978] shall be deemed to fix a greater liability upon an owner than the amount contracted by the owner to be paid the original contractor; provided that the risk of all payments made to the original contractor shall be upon the owner until the expiration of the one hundred eighty days specified in Section 70-4-4 NMSA 1978 within which persons other than the original contractor may fix their liens by the filing of the claim as provided in that section, and no owner shall be liable to an action by the contractor until the expiration of the one hundred eighty day period. Owners may pay subcontractors the specific contract or agreed upon charge due them from the original contractor for work, labor, material, tools, machinery, equipment and supplies, and the amount so paid shall be held and deemed a payment of that amount to the original contractor.

History: Laws 1931, ch. 11, 6; 1941 Comp., 69-406; 1953 Comp., 65-5-6; Laws 1963, ch. 12, 5; 1965, ch. 184, 2; 1993, ch. 6, 2.



Section 70-4-7 - Limitation of action to enforce.

70-4-7. Limitation of action to enforce.

No lien provided for in this act [70-4-1 to 70-4-15 NMSA 1978] shall bind any property subject thereto for a longer period than one year after the date on which the same is filed, unless proceedings be commenced in the district court within that time to enforce the same, or, if a credit be given, then one year after the expiration of such credit, but no such lien shall continue in force for a longer time than two years from the time the lien is filed by any agreement to give credit unless action to enforce the same shall have been commenced within that time.

History: Laws 1931, ch. 11, 7; 1941 Comp., 69-407; 1953 Comp., 65-5-7.



Section 70-4-8 - Enforcement of lien.

70-4-8. Enforcement of lien.

The liens herein created may be enforced by proper action in the district court in the county in which the property is situate to which the lien attaches, provided that if the property to which the lien attaches is situate in more than one county the action may be brought in any county where a part of the property is situate. If the lien is foreclosed there shall be no redemption, and the sheriff or other officer shall make a formal conveyance of the property sold under foreclosure to the purchaser as provided by law.

History: Laws 1931, ch. 11, 8; 1941 Comp., 69-408; 1953 Comp., 65-5-8.



Section 70-4-9 - Joinder of actions; attorney's fees; costs.

70-4-9. Joinder of actions; attorney's fees; costs.

Any number of persons claiming liens may join in the same action, and when separate actions are commenced the court may consolidate them. The court may also allow as a part of the costs the moneys paid for filing and recording the lien, and reasonable attorney's fees in the trial and appellate courts.

History: Laws 1931, ch. 11, 9; 1941 Comp., 69-409; 1953 Comp., 65-5-9.



Section 70-4-10 - Definition of words "person" and "subcontractor".

70-4-10. Definition of words "person" and "subcontractor".

The word "person" as used in this act [70-4-1 to 70-4-15 NMSA 1978] shall include one or more individuals and corporations and copartnerships.

The word "subcontractor" as used in this act shall include every person entitled to the benefits thereof other than an original contractor.

History: Laws 1931, ch. 11, 10; 1941 Comp., 69-410; 1953 Comp., 65-5-10.



Section 70-4-11 - Preference to laborers; no preference to first contractors.

70-4-11. Preference to laborers; no preference to first contractors.

Upon all questions arising between different persons having liens under the Oil and Gas Lien Act [70-4-1 to 70-4-15 NMSA 1978], no preference shall be given to him who first performed labor or furnished, or hauled, materials, tools, machinery, equipment or supplies, except that the claim of any person for labor by him personally performed is a preferred lien.

History: Laws 1931, ch. 11, 11; 1941 Comp., 69-411; 1953 Comp., 65-5-11; Laws 1963, ch. 12, 6.



Section 70-4-12 - Materials exempt from attachment.

70-4-12. Materials exempt from attachment.

Whenever materials, tools, machinery, equipment or oil and gas supplies shall have been furnished for use or employment in the digging, drilling, torpedoing, completing, operating or repairing of any oil or gas well, or in the construction, operation or repairing of any gas pipeline, oil pipeline or gasoline pipeline, such materials, machinery, equipment or oil and gas supplies shall not be subject to attachment, execution or other legal process to enforce any debt due by the purchaser of such materials, machinery, tools, equipment or supplies, except a debt due for the purchase price thereof so long as such purchase price, or any part thereof, remains unpaid, and such materials, tools, machinery, equipment or supplies are in good faith about to be used for the purposes for which they were so furnished, until after the expiration of the time for filing a lien for such purchase price under the provisions of this act [70-4-1 to 70-4-15 NMSA 1978].

History: Laws 1931, ch. 11, 12; 1941 Comp., 69-412; 1953 Comp., 65-5-12.



Section 70-4-13 - Personal liability.

70-4-13. Personal liability.

Nothing in the Oil and Gas Lien Act [70-4-1 to 70-4-15 NMSA 1978] shall be construed to impair or affect the right of any person, to whom any debt may be due for work done or materials, tools, machinery, equipment or supplies furnished or hauled, to maintain a personal action to recover the debt against the person liable therefor.

History: Laws 1931, ch. 11, 13; 1941 Comp., 69-413; 1953 Comp., 65-5-13; Laws 1963, ch. 12, 7.



Section 70-4-14 - Name of act.

70-4-14. Name of act.

This act [70-4-1 to 70-4-15 NMSA 1978] shall be known as the Oil and Gas Lien Act.

History: Laws 1931, ch. 11, 15; 1941 Comp., 69-414; 1953 Comp., 65-5-14.



Section 70-4-15 - Conflicting laws repealed, Chapter 82, "1929 New Mexico Statutes Annotated" excepted.

70-4-15. Conflicting laws repealed, Chapter 82, "1929 New Mexico Statutes Annotated" excepted.

This act [70-4-1 to 70-4-15 NMSA 1978] shall not in any way affect, modify or repeal Chapter 82 of the "1929 New Mexico Statutes Annotated." All other laws in conflict with the provisions of this act are hereby repealed.

History: Laws 1931, ch. 11, 16; 1941 Comp., 69-415; 1953 Comp., 65-5-15.






Article 5 - Liquefied and Compressed Gases

Section 70-5-1 - Definitions.

70-5-1. Definitions.

As used in the LPG and CNG Act:

A. "liquefied petroleum gases", "LPG" or "LP gas" means any material that is composed predominantly of any of the following hydrocarbons or mixtures of them: propane, propylene, butanes (normal butane or iso-butane) and butylenes;

B. "compressed natural gases", "CNG", "liquefied natural gases" and "LNG" means mixtures of hydrocarbon gases, vapors or liquids consisting principally of methane that has been compressed for vehicular fuel;

C. "product" or "products" of liquefied petroleum gases or compressed natural gases are considered to be liquefied petroleum gases or compressed natural gases, respectively;

D. "qualified instructor" means an employee, owner or other qualified individual who has passed the required examination and performed for at least one year the work being taught;

E. "inspector" means a person hired by the bureau to enforce under administrative direction the laws and safety rules and regulations of the bureau with respect to the LP gas industry and the use of CNG and LNG in motor vehicles;

F. "division" means the construction industries division of the regulation and licensing department;

G. "bureau" means the liquefied petroleum and compressed gas bureau of the division; and

H. "commission" means the construction industries commission.

History: 1941 Comp., 71-804, enacted by Laws 1947, ch. 214, 1; 1953 Comp., 65-7-1; Laws 1955, ch. 97, 1; 1973, ch. 362, 1; 1977, ch. 245, 124; 1989, ch. 6, 50; 1993, ch. 186, 1; 2017, ch. 57, 1.



Section 70-5-2 - Short title.

70-5-2. Short title.

Chapter 70, Article 5 NMSA 1978 may be cited as the "LPG and CNG Act".

History: 1953 Comp., 65-7-1.1, enacted by Laws 1973, ch. 362, 2; 1993, ch. 186, 2.



Section 70-5-3 - Rules and regulations for design, construction, assembling, equipping and installing of containers and equipment.

70-5-3. Rules and regulations for design, construction, assembling, equipping and installing of containers and equipment.

All containers and pertinent equipment used or to be used in this state for CNG equipment when attached to motor vehicles or for the storage, transporting or dispensing of LP gases or CNG by industrial, commercial or domestic users, together with appliances used or to be used in this state with LP gases as fuel, shall be designed, constructed, assembled, equipped and installed as specified by the rules and regulations of the commission, adopted and promulgated as provided in the LPG and CNG Act [this article].

History: 1941 Comp., 71-805, enacted by Laws 1947, ch. 214, 2; 1953 Comp., 65-7-2; Laws 1955, ch. 97, 2; 1973, ch. 362, 3; 1977, ch. 245, 125; 1989, ch. 6, 51; 1993, ch. 186, 3.



Section 70-5-4 - Acts concerning LP gas or CNG subject to commission rules and regulations.

70-5-4. Acts concerning LP gas or CNG subject to commission rules and regulations.

The selling, offering for sale, constructing, assembling, repairing, equipping, installing, filling with fuel, storage of fuel within, dispensing of fuel from or transporting fuel within containers described in Section 70-5-3 NMSA 1978 without the containers having been designed, constructed, assembled, equipped, maintained, tested and inspected as specified by the rules and regulations of the commission pursuant to the LPG and CNG Act [this article] shall be a violation of the LPG and CNG Act and shall be subject to the fines, penalties and restrictions provided.

History: 1941 Comp., 71-806, enacted by Laws 1947, ch. 214, 3; 1953 Comp., 65-7-3; Laws 1973, ch. 362, 4; 1977, ch. 245, 126; 1989, ch. 6, 52; 1993, ch. 186, 4.



Section 70-5-5 - Power to adopt and promulgate rules and regulations; exceptions to act.

70-5-5. Power to adopt and promulgate rules and regulations; exceptions to act.

A. The commission may adopt and promulgate rules and regulations as are necessary to carry out the purpose of the LPG and CNG Act [this article] and for the public peace, health and safety as affected by the use of such materials. The regulations made shall substantially conform with the standards as published by the national fire protection association covering the same subject matter. Nothing contained in this section is intended to alter the specifications for manufacturing or testing of containers established by the interstate commerce commission or the U.S. department of transportation or of containers installed in refineries, gas processing plants, underground storage terminals, natural gas distributing plants and pipeline terminals.

B. The bureau may adopt a schedule of reasonable fees to be charged for furnishing any printed matter or forms, for filing or recording any data sheets, blueprints, drawings, plans, specifications, reports and any other instrument or document and for making and furnishing copies of any record, report, regulation, rule, law or any other matter on file with the bureau.

History: 1941 Comp., 71-807, enacted by Laws 1947, ch. 214, 4; 1953 Comp., 65-7-4; Laws 1957, ch. 221, 1; 1973, ch. 362, 5; 1977, ch. 245, 127; 1989, ch. 6, 53; 1993, ch. 186, 5.



Section 70-5-6 - License; exceptions.

70-5-6. License; exceptions.

A. No person, firm or corporation shall engage in this state in the manufacturing, assembling, repairing, selling or installing of containers or appliances or of equipment for CNG attached or to be attached to motor vehicles to be used with LP gases as a fuel, nor shall any person, firm or corporation engage in the manufacture, sale, transportation, dispensing or storage of LP gases within this state, except where stored by the ultimate consumer for consumption only, without having first obtained from the bureau a license to do so for each main and branch office or business operated within the state pursuant to the LPG and CNG Act [this article]. No license shall be issued until the bureau has determined that the applicant meets all safety requirements provided for in that act and required by the rules and regulations of the commission and the bureau finds that the applicant is fit and able to perform the work for which a license is requested. Provided that household appliances and any other appliance, container or equipment being fed from a reservoir less than five pounds shall not be subject to the LPG and CNG Act. Provided, further, that retail sale of LP gas appliances, including factory installed LP gas appliances and equipment on campers, mobile homes and recreational vehicles, shall be exempt from this section.

B. When LP gas or CNG is to be the source of fuel, the installation of piping, appliances and equipment shall be made by installers qualified by the bureau. Property-owner installed systems, when certified by qualified installers or inspectors of the bureau, are exempt from the provisions of this subsection.

History: 1941 Comp., 71-808, enacted by Laws 1947, ch. 214, 5; 1949, ch. 122, 1; 1953 Comp., 65-7-5; Laws 1955, ch. 97, 3; 1973, ch. 362, 6; 1977, ch. 245, 128; 1989, ch. 6, 54; 1993, ch. 186, 6.



Section 70-5-7 - Requiring competent employees in transporting, dispensing, installation, service or repair.

70-5-7. Requiring competent employees in transporting, dispensing, installation, service or repair.

A. The bureau may require each person, firm or corporation that transports or dispenses LP gas or that installs, repairs or services appliances, containers, equipment or piping for the use of LP gas to have all persons who perform these activities pass an appropriate examination based on the safety requirements of the commission.

B. A trainee employee shall be exempt from such examination for a period of forty-five working days and until examined by a representative of the bureau. A trainee employee, during the forty-five day period, shall be under supervision of a qualified instructor. Any LP or CNG gas licensee hiring a trainee shall, within forty-five days of the commencement of employment, notify the bureau of this fact so that an examination may be scheduled. If the trainee fails to pass the examination, he may retake it after additional instruction.

C. The bureau shall set a reasonable fee for administering an examination.

History: 1953 Comp., 65-7-6, enacted by Laws 1970, ch. 65, 1; 1973, ch. 362, 7; 1977, ch. 245, 129; 1989, ch. 6, 55; 1993, ch. 186, 7.



Section 70-5-8 - Authority of inspectors.

70-5-8. Authority of inspectors.

A. An inspector of the bureau may enter any building or proceed on to any premises at any reasonable time in the discharge of his official duties for the purpose of making an inspection of work performed or of testing any installation within the jurisdiction of the bureau.

B. An inspector may cause immediate discontinuance of service to any installation or device, appliance or equipment found to be dangerous to life or property because it is defective, of faulty design, not properly qualified or incorrectly installed, until the installation, device, appliance or equipment is made safe. Any device, appliance or equipment that is dangerous to life or property and cannot be made safe shall be removed by the bureau and properly disposed of.

C. The inspector shall order the correction of any defects or of any incorrect installation and shall issue a notice to the owner, lessee or renter outlining the corrections to be made in order to meet bureau requirements.

D. Any authorized representative of the bureau may enter any building or proceed on to any premises for investigation where an accident has occurred in which LP gas may have been a factor. The representative may remove any item which may have been a factor in the accident, and the item shall be retained by the bureau until all questions regarding the accident are resolved.

History: 1953 Comp., 65-7-7, enacted by Laws 1973, ch. 362, 8; 1977, ch. 245, 130; 1993, ch. 186, 8.



Section 70-5-9 - Annual license fees; inspection fees.

70-5-9. Annual license fees; inspection fees.

A. For the purpose of defraying the expenses of administering the laws relating to the use of CNG in motor vehicles or the LP gas industry, each person, firm or corporation, at the time of application for a license and annually thereafter on or before December 31 of each calendar year, shall pay to the bureau reasonable license fees as set, classified and defined by the bureau for each operating location. Provided, the total annual fees charged any one licensee for a combination of LP gas activities at one location and subject to licensure under this section shall not exceed three hundred fifty dollars ($350), and the fee charged for any single activity or operation as set, classified and defined by the bureau shall not exceed one hundred fifty dollars ($150).

B. Nothing in the LPG and CNG Act [this article] is intended to alter the jurisdiction of the state corporation commission [public regulation commission], pipeline safety department.

C. In addition, there shall be paid a reasonable fee for the safety inspection, made by a representative of the bureau, of each LP gas bulk storage plant, LP gas liquid transfer facility and of the LP gas equipment on each vehicular unit used for transportation of LP gas in bulk quantities. The fee shall be set by the bureau and shall not be assessed more frequently than once in each twelve months. The bureau may also charge a reasonable fee for late payment of any fees.

D. No annual license fee fixed by the bureau as provided in this section shall become effective until after notice to each licensee has been made and hearing held on the proposed annual license fees in the manner provided by Section 70-5-14 NMSA 1978. At the conclusion of any hearing, the bureau shall enter its findings and decision in writing as a regulation, and the regulation shall be filed as provided by the State Rules Act [Chapter 14, Article 4 NMSA 1978].

History: 1953 Comp., 65-7-8, enacted by Laws 1970, ch. 65, 2; 1973, ch. 362, 9; 1977, ch. 245, 131; 1993, ch. 186, 9.



Section 70-5-10 - Revenue; suspense fund.

70-5-10. Revenue; suspense fund.

All fees and money collected under the provisions of the LPG and CNG Act [this article] shall be remitted by the bureau to the director of the division to be deposited in the general fund of the state. The bureau may maintain a "special suspense fund" with the division in an amount of one thousand dollars ($1,000) budgeted by the bureau for the purpose of making any necessary refunds. The bureau shall, with the advice and consent of the director of the division, employ inspectors, assistants and other necessary help as may be required to carry out its lawful duties.

History: 1941 Comp., 71-812, enacted by Laws 1947, ch. 214, 9; 1953 Comp., 65-7-9; Laws 1957, ch. 221, 4; 1973, ch. 362, 10; 1977, ch. 245, 132; 1993, ch. 186, 10.



Section 70-5-11 - Proof of responsibility.

70-5-11. Proof of responsibility.

A. The bureau shall require each licensee to have combined single limit public liability insurance of a reasonable amount determined by the commission. Such coverage shall be filed on a certificate to be prescribed by the commission, and the coverage shall be effective until canceled by either the carrier or the licensee. The provisions of this subsection do not apply to manufacturers of LP gas.

B. The licensee may file as an alternative to insurance described in Subsection A of this section a corporate surety bond of a reasonable amount determined by the commission.

C. The insurance or the surety bond shall be purchased from a company licensed to do business in New Mexico.

D. The certificate of insurance or the surety bond filed with the bureau shall continue to be effective until thirty days after the date the bureau is notified in writing of the cancellation of the insurance or surety bond.

History: 1953 Comp., 65-7-11, enacted by Laws 1973, ch. 362, 11; 1977, ch. 245, 133; 1989, ch. 6, 56.



Section 70-5-12 - Power of bureau and commission to refuse to grant, suspend or cancel a license.

70-5-12. Power of bureau and commission to refuse to grant, suspend or cancel a license.

The bureau may refuse to grant a license to any applicant and may request the commission to suspend or cancel the license of any licensee if it appears to the bureau upon hearing, as provided in the LPG and CNG Act [this article], that an applicant or licensee has violated or failed to comply with any provision of law relating to LP gas or CNG or with any rule, regulation or order of the bureau or commission or that any licensee has demonstrated that he is incompetent or lacks knowledge in matters relevant to a license to such an extent that, in the judgment of the bureau, it would endanger the public safety to allow the licensee to continue to engage in LP gas or CNG activities or operations.

History: 1941 Comp., 71-815, enacted by Laws 1947, ch. 214, 12; 1953 Comp., 65-7-12; Laws 1957, ch. 221, 7; 1973, ch. 362, 12; 1977, ch. 245, 134; 1989, ch. 6, 57; 1993, ch. 186, 11.



Section 70-5-13 - Provisions for hearings.

70-5-13. Provisions for hearings.

Upon receipt of written complaint from one of its representatives or by any person or party affected, the bureau may, if it finds probable cause for such complaint, request the commission to hold a hearing to consider the complaint under the provisions of the LPG and CNG Act [this article] and under such rules and regulations not inconsistent with that act. If at the hearing the commission finds that the licensee has violated or failed to comply with any of the provisions of the LPG and CNG Act or the rules and regulations of the bureau or commission, then the commission may revoke or suspend the license of the licensee. The bureau may investigate on its own motion any matters pertaining to the subject of the LPG and CNG Act and may hold such hearings as it deems necessary. The bureau may also summon and compel the attendance of witnesses, require the production of any records or documents deemed by it to be pertinent to the subject matter of any investigation and provide for the taking of depositions of witnesses under such rules as it may prescribe.

History: 1941 Comp., 71-816, enacted by Laws 1947, ch. 214, 13; 1953 Comp., 65-7-13; Laws 1973, ch. 362, 13; 1977, ch. 245, 135; 1989, ch. 6, 58; 1993, ch. 186, 12.



Section 70-5-14 - Notice; hearing.

70-5-14. Notice; hearing.

Notice of any hearing and of its time and place shall be given by certified mail not less than ten days, exclusive of the day of mailing, before the hearing. The notice shall be sent to the licensee and all persons involved. Any licensee against whom a complaint has been filed shall have the right to file answer, appear at the hearing, introduce evidence and be heard both in person and by counsel. In the hearing before the commission, the rules of civil procedure and the technical rules of evidence shall not apply, but the hearing shall be conducted so that both complaints and defenses are amply and fairly presented.

History: 1941 Comp., 71-817, enacted by Laws 1947, ch. 214, 14; 1953 Comp., 65-7-14; Laws 1973, ch. 362, 14; 1977, ch. 245, 136; 1989, ch. 6, 59.



Section 70-5-15 - Finding; record.

70-5-15. Finding; record.

At the conclusion of any hearing held to consider a complaint filed against any licensee under the LPG and CNG Act [this article], the commission shall enter its finding and order in writing, and the finding and order shall be recorded in a permanent record to be kept by the division. A copy of the commission's finding and order shall be furnished to the licensee complained of.

History: 1953 Comp., 65-7-15, enacted by Laws 1973, ch. 362, 15; 1977, ch. 245, 137; 1989, ch. 6, 60; 1993, ch. 186, 13.



Section 70-5-16 - Appeal.

70-5-16. Appeal.

A licensee whose license is canceled or suspended by order of the commission may appeal the decision by filing an appeal with the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: 1953 Comp., 65-7-16, enacted by Laws 1973, ch. 362, 16; 1977, ch. 245, 138; 1989, ch. 6, 61; 1998, ch. 55, 86; 1999, ch. 265, 88.



Section 70-5-17 - No formal notice required of hearing on application for license; appeal.

70-5-17. No formal notice required of hearing on application for license; appeal.

The same procedure, rights and penalties as specified in the LPG and CNG Act in the cases of revocation or suspension of licenses are available, where applicable, in cases where the bureau refused to grant a license, except that no formal notice of hearing on an application for license need be given an applicant, other than that he is given a reasonable opportunity to appear in support of his application before the bureau renders its order refusing him a license. Appeal shall be to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: 1941 Comp., 71-820, enacted by Laws 1947, ch. 214, 17; 1953 Comp., 65-7-17; Laws 1973, ch. 362, 17; 1977, ch. 245, 139; 1993, ch. 186, 14; 1998, ch. 55, 87; 1999, ch. 265, 89.



Section 70-5-18 - Civil penalty for failure to comply with act or any order, rule or regulation.

70-5-18. Civil penalty for failure to comply with act or any order, rule or regulation.

The failure of any person, firm or corporation or any association engaged in any LP gas or CNG activity or operation requiring a license by the bureau to comply, within forty-eight hours after the receipt of any certified order of the bureau or commission requiring compliance, with the laws relating to LP gases or CNG or any order, rule or regulation of the bureau or commission shall subject the person or the officers of the corporation to a civil penalty of one hundred dollars ($100) for each day the violation continues, and the attorney general may institute civil actions in the district court of the county in which the violation occurs to recover penalties in the name and on behalf of the state.

History: 1941 Comp., 71-821, enacted by Laws 1947, ch. 214, 18; 1953 Comp., 65-7-18; Laws 1957, ch. 221, 8; 1973, ch. 362, 18; 1977, ch. 245, 140; 1989, ch. 6, 62; 1993, ch. 186, 15.



Section 70-5-19 - Municipalities; taxes; license fees.

70-5-19. Municipalities; taxes; license fees.

Nothing contained in the LPG and CNG Act [this article] shall be construed as preventing any municipality from collecting local occupation taxes or license fees under the provisions of any local ordinance, but licensees under the LPG and CNG Act are specifically exempted from application of the Construction Industries Licensing Act [Chapter 60, Article 13 NMSA 1978], the Uniform Licensing Act [61-1-1 NMSA 1978] and the Manufactured Housing Act [Chapter 60, Article 14 NMSA 1978] insofar as their LP gas operations or CNG equipment attached to or to be attached to motor vehicles are concerned.

History: 1941 Comp., 71-823, enacted by Laws 1947, ch. 214, 20; 1953 Comp., 65-7-20; Laws 1973, ch. 362, 19; 1993, ch. 186, 16.



Section 70-5-20 - Enforcement.

70-5-20. Enforcement.

The bureau may enforce the laws relating to LP gases and CNG and any rules, regulations or orders adopted by it or the commission pursuant to those laws by injunction in the district courts, which remedy shall be in addition to the civil and criminal penalties provided in the LPG and CNG Act [this article]. The chief and the inspectors of the bureau may issue citations for violation of the LPG and CNG Act.

History: 1941 Comp., 71-824, enacted by Laws 1947, ch. 214, 21; 1953 Comp., 65-7-21; Laws 1957, ch. 221, 9; 1973, ch. 362, 20; 1977, ch. 245, 141; 1989, ch. 6, 63; 1993, ch. 186, 17.



Section 70-5-21 - Misdemeanor.

70-5-21. Misdemeanor.

Any person violating any provision of the LPG and CNG Act or the rules, regulations or orders of the bureau or the commission issued pursuant to that act is guilty of a misdemeanor and shall be punished pursuant to Subsection A of Section 31-19-1 NMSA 1978.

History: 1941 Comp., 71-825, enacted by Laws 1947, ch. 214, 22; 1953 Comp., 65-7-22; Laws 1957, ch. 221, 10; 1963, ch. 7, 1; 1973, ch. 362, 21; 1977, ch. 245, 142; 1989, ch. 6, 64; 1993, ch. 186, 18; 2017, ch. 57, 2.



Section 70-5-22 - Administrative penalty assessments.

70-5-22. Administrative penalty assessments.

The bureau may charge an administrative penalty for any violation of the LPG and CNG Act [this article] or the rules, regulations, codes or orders of the bureau.

History: 1953 Comp., 65-7-23, enacted by Laws 1973, ch. 362, 22; 1977, ch. 245, 143; 1993, ch. 186, 19.



Section 70-5-23 - Containers to be filled only by owner or upon the owner's authorization.

70-5-23. Containers to be filled only by owner or upon the owner's authorization.

Any LP gas container shall be filled only by the owner or upon the owner's authorization.

History: 1978 Comp., 70-5-23, enacted by Laws 1993, ch. 186, 20.






Article 6 - Underground Storage of Natural Gas

Section 70-6-1 - Public interest and welfare.

70-6-1. Public interest and welfare.

The underground storage of natural gas which promotes conservation thereof, which permits the building of reserves for orderly withdrawal in periods of peak demand, which makes more readily available our natural gas resources to the domestic, commercial and industrial consumers of this state, and which provides a better year-round market to the various gas fields, is hereby declared to be in the public interest and welfare of this state and the citizens hereof.

History: 1953 Comp., 65-9-1, enacted by Laws 1963, ch. 139, 1.



Section 70-6-2 - Definitions.

70-6-2. Definitions.

As used in Chapter 70, Article 6 NMSA 1978:

A. "underground storage" means storage of natural gas in a subsurface stratum or formation of the earth;

B. "natural gas" means natural gas either while in its original state after withdrawal from the earth or after it has been processed by removal of component parts not essential to its use for light and fuel;

C. "native gas" means gas that has not been previously withdrawn from the earth;

D. "division" means the oil conservation division of the energy, minerals and natural resources department;

E. "commission" means the oil conservation commission;

F. "natural gas company" means any person, firm or corporation engaged in the distribution, sale or furnishing of natural gas to or for the public and subject to regulation by the New Mexico public utility commission under the Public Utility Act or any person, firm or corporation engaged in the business of transporting natural gas and subject to regulation by the federal energy regulatory commission under the Natural Gas Act; and

G. "public body" means the state or any department, board, commission, bureau, institution, public agency, county or political subdivision thereof, including bodies corporate, bodies politic, municipal corporations, school districts, conservancy districts and quasi-municipal corporations of all kinds.

History: 1953 Comp., 65-9-2, enacted by Laws 1963, ch. 139, 2; 1977, ch. 255, 68; 1987, ch. 234, 66; 1993, ch. 282, 42.



Section 70-6-3 - Acquisition of lands for purposes of underground natural gas storage; lands controlled by public body, executor, administrator, guardian, receiver or trustee.

70-6-3. Acquisition of lands for purposes of underground natural gas storage; lands controlled by public body, executor, administrator, guardian, receiver or trustee.

Any natural gas company desiring to make use of a formation or stratum as a reservoir for the underground storage of natural gas shall attempt to acquire by option, lease, conveyance or other negotiated means, such formation or stratum prior to resorting to the exercise of the power of eminent domain as hereinafter granted. Any public body and any executor, administrator, guardian, receiver or trustee shall be authorized to grant to any such natural gas company rights for underground storage of natural gas in lands subject to its or his control in the same manner as provided by law for entering into oil and gas leases, or if any such public body, executor, administrator, guardian, receiver or trustee shall not be specifically authorized by law to make oil and gas leases, then in the manner provided by law for lease by such public body, executor, administrator, guardian, receiver or trustee of interests in land, or if any such public body, executor, administrator, guardian, receiver or trustee shall not be specifically authorized by law to make oil and gas leases or leases for interests in land, then in the manner provided by law for the sale by such public body, executor, administrator, guardian, receiver or trustee of interests in land.

History: 1953 Comp., 65-9-3, enacted by Laws 1963, ch. 139, 3.



Section 70-6-4 - Appropriation of underground storage facilities; limitations.

70-6-4. Appropriation of underground storage facilities; limitations.

By eminent domain proceedings, any natural gas company may appropriate for underground storage of natural gas any subsurface stratum or formation in any land which the division shall have found to be suitable for the underground storage of natural gas, and in connection therewith may appropriate such other interests in the land as may be required to maintain and operate facilities for such underground storage; provided, however, that the right to appropriate underground formations and strata shall be limited as follows:

A. no formation or stratum which is producing or which is capable of producing oil in paying quantities, through any known recovery method, shall be subject to appropriation hereunder;

B. no formation or stratum that contained native gas producible in paying quantities shall be subject to appropriation hereunder, unless the recoverable volumes of native gas originally in place therein shall be substantially depleted, and unless such formation or stratum has a greater value or utility as a gas storage reservoir for the purpose of insuring an adequate supply of natural gas, or for the conservation of natural gas, than for the production of the relatively small volumes of native gas which remain therein;

C. no formation or stratum underlying lands which contain known commercial deposits of potash shall be subject to appropriation hereunder;

D. no formation or stratum shall be subject to appropriation hereunder if its use for underground storage purposes would cause injury to surface or underground water resources;

E. no rights or interest in existing underground gas reservoirs, being used for the injection, storage and withdrawal of natural gas, owned or operated by others than the condemner, shall be subject to appropriation;

F. no dwelling, barn, store, warehouse or other building shall be subject to appropriation hereunder; and

G. the right of appropriation hereby granted shall be without prejudice to the rights of the owner of said lands or of other rights or interests therein to drill through the underground stratum or formation so appropriated in such manner as shall comply with orders, rules and regulations of the division issued for the purpose of protecting underground storage strata or formations against pollution and against the escape of natural gas therefrom and shall be without prejudice to the rights of the owner of said lands or other rights or interests therein as to all other uses thereof.

History: 1953 Comp., 65-9-4, enacted by Laws 1978, ch. 59, 1.



Section 70-6-5 - Findings of oil conservation division.

70-6-5. Findings of oil conservation division.

Any natural gas company desiring to exercise the right of eminent domain as to any land for underground storage of natural gas shall, as a conditional [condition] precedent to the filing of its petition in the district court, obtain from the division a decision finding:

A. that the underground stratum or formation sought to be acquired is suitable for the underground storage of natural gas;

B. that the underground stratum or formation sought to be acquired is incapable of producing oil in paying quantities through any known recovery method;

C. that the formation or stratum sought to be acquired is not underlying lands which contain known commercial deposits of potash;

D. that injury will not be caused to surface or underground water resources;

E. that the underground stratum or formation sought to be acquired, if it contained native gas capable of production in paying quantities, is substantially depleted of recoverable native gas, and that such formation or stratum has a greater value or utility as a gas storage reservoir than for the production of the remaining volumes of native gas therein;

F. the extent of the horizontal limits of the reservoir expected to be penetrated by displaced or injected gas; and

G. that no portion of the formation or stratum sought to be acquired has been appropriated or is being utilized for the injection, storage and withdrawal of natural gas by others.

History: 1953 Comp., 65-9-5, enacted by Laws 1963, ch. 139, 5; 1977, ch. 255, 70.



Section 70-6-6 - Commission or division procedure.

70-6-6. Commission or division procedure.

The laws, rules and regulations relating to commission or division action in matters pertaining to conservation of oil and gas shall be applicable to commission or division proceedings under this act [70-6-1 to 70-6-8 NMSA 1978].

History: 1953 Comp., 65-9-6, enacted by Laws 1963, ch. 139, 6; 1977, ch. 255, 71.



Section 70-6-7 - Exercise of right of eminent domain.

70-6-7. Exercise of right of eminent domain.

Any natural gas company having first obtained a decision from the division may proceed to appropriate for underground storage of natural gas subsurface strata or formations and such other interests in the property as may be required to maintain and operate facilities for such underground storage in the manner provided by the Eminent Domain Code [42A-1-1 to 42A-1-33 NMSA 1978].

History: 1953 Comp., 65-9-7, enacted by Laws 1963, ch. 139, 7; 1977, ch. 255, 72; 1981, ch. 125, 53.



Section 70-6-8 - Ownership of injected gas.

70-6-8. Ownership of injected gas.

All natural gas which has previously been reduced to possession, and which is subsequently injected into underground storage in any strata or formation shall at all times be deemed the property of the injector, his heirs, successors or assigns; and in no event shall such gas be subject to the right of the owner of the surface of said lands or of any mineral interest therein, under which said strata or formation lie, or of any person other than the injector, his heirs, successors and assigns, to produce, take, reduce to possession, waste or otherwise interfere with or exercise any control thereover, provided that the injector, his heirs, successors and assigns shall have no right to gas in any stratum, formation or portion thereof, in which storage rights have not been acquired pursuant to this act [70-6-1 to 70-6-8 NMSA 1978], or otherwise purchased.

History: 1953 Comp., 65-9-8, enacted by Laws 1963, ch. 139, 8.






Article 7 - Statutory Unitization Act

Section 70-7-1 - Purpose of act.

70-7-1. Purpose of act.

The legislature finds and determines that it is desirable and necessary under the circumstances and for the purposes hereinafter set out to authorize and provide for the unitized management, operation and further development of the oil and gas properties to which the Statutory Unitization Act [70-7-1 to 70-7-21 NMSA 1978] is applicable, to the end that greater ultimate recovery may be had therefrom, waste prevented, and correlative rights protected of all owners of mineral interests in each unitized area. It is the intention of the legislature that the Statutory Unitization Act apply to any type of operation that will substantially increase the recovery of oil above the amount that would be recovered by primary recovery alone and not to what the industry understands as exploratory units.

History: 1953 Comp., 65-14-1, enacted by Laws 1975, ch. 293, 1.



Section 70-7-2 - Short title.

70-7-2. Short title.

This act [70-7-1 to 70-7-21 NMSA 1978] may be cited as the "Statutory Unitization Act."

History: 1953 Comp., 65-14-2, enacted by Laws 1975, ch. 293, 2.



Section 70-7-3 - Additional powers and duties of the oil conservation division.

70-7-3. Additional powers and duties of the oil conservation division.

Subject to the limitations of the Statutory Unitization Act [70-7-1 to 70-7-21 NMSA 1978], the oil conservation division of the energy, minerals and natural resources department, hereinafter referred to as the "division", is vested with jurisdiction, power and authority and it shall be its duty to make and enforce such orders and do such things as may be necessary or proper to carry out and effectuate the purposes of the Statutory Unitization Act.

History: 1953 Comp., 65-14-3, enacted by Laws 1975, ch. 293, 3; 1977, ch. 255, 109; 1987, ch. 234, 67.



Section 70-7-4 - Definitions.

70-7-4. Definitions.

For the purposes of the Statutory Unitization Act [70-7-1 to 70-7-21 NMSA 1978], unless the context otherwise requires:

A. "pool" means an underground reservoir containing a common accumulation of crude petroleum oil or natural gas or both. Each zone of a general structure, which zone is completely separate from any other zone in the structure, is covered by the word pool as used herein. Pool is synonymous with "common source of supply" and with "common reservoir";

B. "oil and gas" means crude oil, natural gas, casinghead gas, condensate or any combination thereof;

C. "waste," in addition to its meaning in Section 70-2-3 NMSA 1978, shall include both economic and physical waste resulting, or that could reasonably be expected to result, from the development and operation separately of tracts that can best be developed and operated as a unit;

D. "working interest" means an interest in unitized substances by virtue of a lease, operating agreement, fee title or otherwise, excluding royalty owners, owners of overriding royalties, oil and gas payments, carried interests, mortgages and lien claimants but including a carried interest, the owner of which is primarily obligated to pay, either in cash or out of production or otherwise, a portion of the unit expense; however, oil and gas rights that are free of lease or other instrument creating a working interest shall be regarded as a working interest to the extent of seven-eighths thereof and a royalty interest to the extent of the remaining one-eighth thereof;

E. "working interest owner" or "lessee" means a person who owns a working interest;

F. "royalty interest" means a right to or interest in any portion of the unitized substances or proceeds thereof other than a working interest;

G. "royalty owner" means a person who owns a royalty interest;

H. "unit operator" means the working interest owner, designated by working interest owners under the unit operating agreement or the division to conduct unit operations, acting as operator and not as a working interest owner;

I. "basic royalty" means the royalty reserved in the lease but in no event exceeding one-eighth; and

J. "relative value" means the value of each separately owned tract for oil and gas purposes and its contributing value to the unit in relation to like values of other tracts in the unit, taking into account acreage, the quantity of oil and gas recoverable therefrom, location on structure, its probable productivity of oil and gas in the absence of unit operations, the burden of operation to which the tract will or is likely to be subjected, or so many of said factors, or such other pertinent engineering, geological, operating or pricing factors, as may be reasonably susceptible of determination.

History: 1953 Comp., 65-14-4, enacted by Laws 1975, ch. 293, 4; 1977, ch. 255, 110.



Section 70-7-5 - Requisites of application for unitization.

70-7-5. Requisites of application for unitization.

Any working interest owner may file an application with the division requesting an order for the unit operation of a pool or any part thereof. The application shall contain:

A. a description of the proposed unit area and the vertical limits to be included therein with a map or plat thereof attached;

B. a statement that the reservoir or portion thereof involved in the application has been reasonably defined by development;

C. a statement of the type of operations contemplated for the unit area;

D. a copy of a proposed plan of unitization which the applicant considers fair, reasonable and equitable;

E. a copy of a proposed operating plan covering the manner in which the unit will be supervised and managed and costs allocated and paid; and

F. an allegation of the facts required to be found by the division under Section 70-7-6 NMSA 1978.

History: 1953 Comp., 65-14-5, enacted by Laws 1975, ch. 293, 5; 1977, ch. 255, 111.



Section 70-7-6 - Matters to be found by the division precedent to issuance of unitization order.

70-7-6. Matters to be found by the division precedent to issuance of unitization order.

A. After an application for unitization has been filed with the division and after notice and hearing, all in the form and manner and in accordance with the procedural requirements of the division, and prior to reaching a decision on the petition, the division shall determine whether or not each of the following conditions exists:

(1) that the unitized management, operation and further development of the oil or gas pool or a portion thereof is reasonably necessary in order to effectively carry on pressure maintenance or secondary or tertiary recovery operations, to substantially increase the ultimate recovery of oil and gas from the pool or the unitized portion thereof;

(2) that one or more of the said unitized methods of operations as applied to such pool or portion thereof is feasible, will prevent waste and will result with reasonable probability in the increased recovery of substantially more oil and gas from the pool or unitized portion thereof than would otherwise be recovered;

(3) that the estimated additional costs, if any, of conducting such operations will not exceed the estimated value of the additional oil and gas so recovered plus a reasonable profit;

(4) that such unitization and adoption of one or more of such unitized methods of operation will benefit the working interest owners and royalty owners of the oil and gas rights within the pool or portion thereof directly affected;

(5) that the operator has made a good faith effort to secure voluntary unitization within the pool or portion thereof directly affected; and

(6) that the participation formula contained in the unitization agreement allocates the produced and saved unitized hydrocarbons to the separately owned tracts in the unit area on a fair, reasonable and equitable basis.

B. If the division determines that the participation formula contained in the unitization agreement does not allocate unitized hydrocarbons on a fair, reasonable and equitable basis, the division shall determine the relative value, from evidence introduced at the hearing, taking into account the separately owned tracts in the unit area, exclusive of physical equipment, for development of oil and gas by unit operations, and the production allocated to each tract shall be the proportion that the relative value of each tract so determined bears to the relative value of all tracts in the unit area.

C. When the division determines that the preceding conditions exist, it shall make findings to that effect and make an order creating the unit and providing for the unitization and unitized operation of the pool or portion thereof described in the order, all upon such terms and conditions as may be shown by the evidence to be fair, reasonable, equitable and which are necessary or proper to protect and safeguard the respective rights and obligations of the working interest owners and royalty owners.

History: 1953 Comp., 65-14-6, enacted by Laws 1975, ch. 293, 6; 1977, ch. 255, 112.



Section 70-7-7 - Division orders.

70-7-7. Division orders.

The order providing for unitization and unit operation of a pool or part of a pool shall be upon terms and conditions that are fair, reasonable and equitable and shall approve or prescribe a plan or unit agreement for unit operation which shall include:

A. a legal description in terms of surface area of the pool or part of the pool to be operated as a unit and the vertical limits to be included, termed "the unit area";

B. a statement of the nature of the operations contemplated;

C. an allocation to the separately owned tracts in the unit area of all the oil and gas that is produced from the unit area and is saved, being the production that is not used in the conduct of operations on the unit area or not unavoidably lost;

D. a provision for the credits and charges to be made in the adjustment among the owners in the unit area for their respective investments in wells, tanks, pumps, machinery, materials and equipment contributed to the unit operations;

E. a provision governing how the costs of unit operations, including capital investments, shall be determined and charged to the separately owned tracts and how the costs shall be paid, including a provision providing when, how and by whom the unit production allocated to an owner who does not pay the share of the costs of unit operations charged to that owner or the interest of that owner may be sold and the proceeds applied to the payment of costs;

F. a provision for carrying any working interest owner on a limited, carried or net-profits basis, payable out of production, upon such terms and conditions determined by the division to be just and reasonable and allowing an appropriate charge for interest for such service payable out of the owner's share of production; provided that any nonconsenting working interest owner being so carried shall be deemed to have relinquished to the unit operator all of its operating rights and working interest in and to the unit until his share of the costs are repaid, plus an amount not to exceed two hundred percent of such costs as a nonconsent penalty, with maximum penalty amount in each case to be determined by the division;

G. a provision designating the unit operator and providing for the supervision and conduct of the unit operations, including the selection, removal or substitution of an operator from among the working interest owners to conduct the unit operations;

H. a provision for a voting procedure for the decision of matters to be decided by the working interest owners in respect to which each working interest owner shall have a voting interest equal to its unit participation;

I. the time when the unit operation shall commence and the manner in which and the circumstances under which the operations shall terminate and for the settlement of accounts upon termination; and

J. such additional provisions as are found to be appropriate for carrying on the unit operations and for the protection of correlative rights and the prevention of waste.

History: 1953 Comp., 65-14-7, enacted by Laws 1975, ch. 293, 7; 1977, ch. 255, 113; 1986, ch. 55, 1.



Section 70-7-8 - Ratification or approval of plan by owners.

70-7-8. Ratification or approval of plan by owners.

A. No order of the division providing for unit operations shall become effective unless and until the plan for unit operations prescribed by the division has been approved in writing by those persons who, under the division's order, will be required initially to pay at least seventy-five percent of the costs of the unit operations, and also by the owners of at least seventy-five percent of the production or proceeds thereof that will be credited to interests which are free of cost such as royalties, overriding royalties and production payments, and the division has made a finding either in the order providing for unit operations or in a supplemental order that the plan for unit operations has been so approved. Notwithstanding any other provisions of this section, if seventy-five percent or more of the unit area is owned, as to working interest, by one working interest owner, such working interest owner must be joined by at least one other working interest owner in ratifying and approving the plan of unit operations, unless such working interest owner is the owner of one hundred percent of the working interest in said unit area; provided, however, if a single owner is one who, under the division's order will be required initially to pay at least twenty-five percent, but not more than fifty percent, of the costs of unit operation, such owner must be joined by at least one other owner of the same type interest in disapproving, or failure to approve, the plan of unit operations to defeat the plan.

B. If one owner is the owner of at least twenty-five percent, but not more than fifty percent, of the production or proceeds thereof that will be credited to interests which are free of costs, such owner must be joined by at least one other owner of the same type interest in disapproving, or failure to approve, the plan of unit operations to defeat the plan.

C. If the persons owning the required percentage of interest in the unit area do not approve the plan for unit operations within a period of six months from the date on which the order providing for unit operations is made, such order shall cease to be of further force and effect and shall be revoked by the division, unless the division shall extend the time for ratification for good cause shown.

D. When the persons owning the required percentage of interest in the unit area have approved the plan for unit operations, the interests of all persons in the unit are unitized whether or not such persons have approved the plan of unitization in writing.

History: 1953 Comp., 65-14-8, enacted by Laws 1975, ch. 293, 8; 1977, ch. 255, 114.



Section 70-7-9 - Amendment of plan of unitization.

70-7-9. Amendment of plan of unitization.

An order providing for unit operations may be amended by an order made by the division in the same manner and subject to the same conditions as an original order providing for unit operations, provided:

A. if such an amendment affects only the rights and interests of the working interest owners, the approval of the amendment by the royalty owners shall not be required; and

B. no such amendment shall change the percentage for the allocation of oil and gas as established for any separately owned tract by the original order, except with the consent of all working interest owners and royalty owners in such tract, or change the percentage for the allocation of costs as established for any separately owned tract by the original order, except with the consent of all working interest owners in such tract.

History: 1953 Comp., 65-14-9, enacted by Laws 1975, ch. 293, 9; 1977, ch. 255, 115.



Section 70-7-10 - Previously established units.

70-7-10. Previously established units.

The division, by order, may provide for the unit operation of a pool or parts thereof that embrace a unit area established by a previous order of the division. Such order, in providing for the allocation of unit production, shall first treat the unit area previously established as a single tract, and the portion of the unit production allocated thereto shall then be allocated among the separately owned tracts included in such previously established unit area in the same proportions as those specified in the previous order.

History: 1953 Comp., 65-14-10, enacted by Laws 1975, ch. 293, 10; 1977, ch. 255, 116.



Section 70-7-11 - Unit operations of less than an entire pool.

70-7-11. Unit operations of less than an entire pool.

An order may provide for unit operation on less than the whole of a pool where the unit area is of such size and shape as may be reasonably suitable for that purpose, and the conduct thereof will have no adverse effect upon other portions of the pool.

History: 1953 Comp., 65-14-11, enacted by Laws 1975, ch. 293, 11.



Section 70-7-12 - Operation; expressed or implied covenants.

70-7-12. Operation; expressed or implied covenants.

All operations, including but not limited to, the commencement, drilling or operation of a well upon any portion of the unit area shall be deemed for all purposes the conduct of such operations upon each separately owned tract in the unit area by the several owners thereof. The portions of the unit production allocated to a separately owned tract in a unit area shall, when produced, be deemed, for all purposes, to have been actually produced from such tract by a well drilled thereon. Operations conducted pursuant to an order of the division providing for unit operations shall constitute a fulfillment of all the express or implied obligations for each lease or contract covering lands in the unit area to the extent that compliance with such obligations cannot be had because of the order of the division.

History: 1953 Comp., 65-14-12, enacted by Laws 1975, ch. 293, 12; 1977, ch. 255, 117.



Section 70-7-13 - Income from unitized substances.

70-7-13. Income from unitized substances.

The portion of the unit production allocated to any tract, and the proceeds from the sale thereof, shall be the property and income of the several persons to whom, or to whose credit, the same are allocated or payable under the order providing for unit operations.

History: 1953 Comp., 65-14-13, enacted by Laws 1975, ch. 293, 13.



Section 70-7-14 - Lien for costs.

70-7-14. Lien for costs.

Subject to such reasonable limitations as may be set out in the plan of unitization, the unit shall have a first and prior lien upon the leasehold estate and other oil and gas rights (exclusive of a one-eighth royalty interest or exclusive of the interest provided in the unit operating plan which allocates costs, if it is different than one-eighth) in and to each separately owned tract, the interest of the owners thereof in and to the unit production and all equipment in the possession of the unit, to secure the payment of the amount of the unit expense charged to and assessed against such separately owned tract.

History: 1953 Comp., 65-14-14, enacted by Laws 1975, ch. 293, 14.



Section 70-7-15 - Liability for expenses.

70-7-15. Liability for expenses.

The obligation or liability of each working interest owner in the several separately owned tracts in the unit for the payment of unit expense at all times shall be several and not joint or collective, and a working interest owner shall not be chargeable with, obligated or liable for, directly or indirectly, more than the amount apportioned, assessed or otherwise charged to his interest in the separately owned tract pursuant to the order of unitization.

History: 1953 Comp., 65-14-15, enacted by Laws 1975, ch. 293, 15.



Section 70-7-16 - Division orders.

70-7-16. Division orders.

A. No division order or other contract relating to the sale or purchase of production from a separately owned tract shall be terminated by the order providing for unit operations, but shall remain in force and apply to oil and gas allocated to such tract until terminated in accordance with the provisions thereof.

B. For purposes of this section, "division order" shall mean a contract of sale to the purchaser of oil and gas.

History: 1953 Comp., 65-14-16, enacted by Laws 1975, ch. 293, 16; 1977, ch. 255, 118.



Section 70-7-17 - Property rights.

70-7-17. Property rights.

Except to the extent that the parties affected so agree, no order providing for unit operations shall be construed to result in a transfer of all or any part of the title of any person to the oil and gas rights in any tract in the unit area. All property, whether real or personal, that may be acquired in the conduct of unit operations hereunder shall be acquired for the account of the working interest owners within the unit area, and shall be the property of such working interest owners in the proportion that the costs of unit operations are charged.

History: 1953 Comp., 65-14-17, enacted by Laws 1975, ch. 293, 17.



Section 70-7-18 - Existing rights, rights in unleased land and royalties and lease burdens.

70-7-18. Existing rights, rights in unleased land and royalties and lease burdens.

Property rights, leases, contracts and other rights or obligations shall be regarded as amended and modified only to the extent necessary to conform to the provisions and requirements of the Statutory Unitization Act [70-7-1 to 70-7-21 NMSA 1978] and to any valid order of the division providing for the unit operation of a pool or a part thereof, but otherwise shall remain in full force and effect. A one-eighth part of the production allocated to each tract under an order providing for the unit operation of a pool or a part thereof shall in all events be and remain free and clear of any cost or expense of developing or operating the unit and of any lien therefor as an encumbered [unencumbered] source from which to pay the royalties or other cost-free obligations due or payable with respect to the production from such tract. If a lease or other contract pertaining to a tract or interest stipulates a royalty, overriding royalty, production payment or other obligation in excess of one-eighth of the production or proceeds therefrom, then the working interest owner subject to such excess payment or other obligation shall bear and pay the same.

History: 1953 Comp., 65-14-18, enacted by Laws 1975, ch. 293, 18; 1977, ch. 255, 119.



Section 70-7-19 - Agreements not violative of laws governing monopolies or restraint of trade.

70-7-19. Agreements not violative of laws governing monopolies or restraint of trade.

No agreement between or among lessees or other owners of oil and gas rights in oil and gas properties entered into pursuant hereto or with a view or for the purpose of bringing about the unitized development or operation of such properties shall be held to violate any of the statutes of this state prohibiting monopolies or acts, arrangements, agreements, contracts, combinations or conspiracies in restraint of trade or commerce.

History: 1953 Comp., 65-14-19, enacted by Laws 1975, ch. 293, 19.



Section 70-7-20 - Evidence of unit to be recorded.

70-7-20. Evidence of unit to be recorded.

A copy of each unit agreement shall be recorded in the office of the county clerk of the county or counties in which the unit is situated.

History: 1953 Comp., 65-14-20, enacted by Laws 1975, ch. 293, 20.



Section 70-7-21 - Unlawful operation.

70-7-21. Unlawful operation.

From and after the date designated by the division that a unit plan shall become effective, the operation of any well producing from the pool within the area subject to said unit plan, by persons other than persons acting under the authority of the unit plan, or except in the manner and to the extent provided in such unit plan, shall be unlawful and is hereby prohibited.

History: 1953 Comp., 65-14-21, enacted by Laws 1975, ch. 293, 21; 1977, ch. 255, 120.






Article 8 - Emergency Petroleum Products Supplies

Section 70-8-1 - Recompiled.

70-8-1. Recompiled.



Section 70-8-2 - Recompiled.

70-8-2. Recompiled.



Section 70-8-3 - Recompiled.

70-8-3. Recompiled.



Section 70-8-4 - Recompiled.

70-8-4. Recompiled.



Section 70-8-5 - Recompiled.

70-8-5. Recompiled.



Section 70-8-5.1 - Recompiled.

70-8-5.1. Recompiled.



Section 70-8-6 - Recompiled.

70-8-6. Recompiled.






Article 9 - Petroleum Recovery Research Center

Section 70-9-1 - New Mexico petroleum recovery research center.

70-9-1. New Mexico petroleum recovery research center.

There is hereby established a "New Mexico petroleum recovery research center" which shall be a division of the New Mexico institute of mining and technology and under the direction of its board of regents.

History: 1953 Comp., 73-27-28, enacted by Laws 1977, ch. 143, 1.



Section 70-9-2 - New Mexico petroleum recovery research center; duties.

70-9-2. New Mexico petroleum recovery research center; duties.

The objectives and duties of the New Mexico petroleum recovery research center shall be as follows:

A. to engage in theoretical and practical research into the recovery of petroleum and other energy resources;

B. to disseminate the knowledge acquired;

C. to assist, in all legal ways, persons and entities in the state in their efforts to effect additional recovery of petroleum and other energy resources from the state;

D. to perform any and all tasks in the area of petroleum recovery and other energy research as directed by the board of regents of the New Mexico institute of mining and technology; and

E. to cooperate with all other state and federal agencies as may be beneficial in carrying out the work of the New Mexico petroleum recovery research center.

History: 1953 Comp., 73-27-29, enacted by Laws 1977, ch. 143, 2.



Section 70-9-3 - Reports.

70-9-3. Reports.

A. The board of regents shall cause to be prepared such reports showing the progress and condition of the center as the board may deem necessary or useful.

B. The reports of the center shall be printed as the board of regents may direct and the reports may be distributed or sold by the board as the interest of the state or science may demand and the money obtained by the sale of the reports shall be paid into the account of the New Mexico institute of mining and technology.

History: 1953 Comp., 73-27-30, enacted by Laws 1977, ch. 143, 3.



Section 70-9-4 - Sources of income.

70-9-4. Sources of income.

The center may receive appropriations from the state directly or through the board of regents and may receive any or other items of value from public or private sources.

History: 1953 Comp., 73-27-31, enacted by Laws 1977, ch. 143, 4.






Article 10 - Oil and Gas Proceeds Payments

Section 70-10-1 - Short title.

70-10-1. Short title.

This act [70-10-1 to 70-10-3, 70-10-4, 70-10-5 NMSA 1978] may be cited as the "Oil and Gas Proceeds Payment Act".

History: Laws 1985, ch. 55, 1.



Section 70-10-2 - Definitions.

70-10-2. Definitions.

As used in the Oil and Gas Proceeds Payment Act [70-10-1 to 70-10-3, 70-10-4, 70-10-5 NMSA 1978]:

A. "oil and gas" means crude oil, natural gas, casinghead gas, condensate or any other related hydrocarbons;

B. "oil and gas proceeds" means all payments derived from oil and gas production from any well located in New Mexico, whether royalty interest, overriding royalty interest, production payment interest or working interest, expressed as a right to a specified interest in the cash proceeds received from the sale of oil and gas produced thereunder or the cash value thereof, subject to all taxes withheld therefrom pursuant to law, but excluding "net profits interests", and other types of interest the extent of which cannot be determined with reference to a specified share of such proceeds; and

C. "payor" means the party who undertakes to distribute oil and gas proceeds to the parties entitled thereto, including, but not limited to, the first purchaser of such production or as operator of the well from which such production was obtained or as lessee under the lease on which royalty is due.

History: Laws 1985, ch. 55, 2; 1991, ch. 235, 1.



Section 70-10-3 - Payment of oil and gas proceeds; time for payment.

70-10-3. Payment of oil and gas proceeds; time for payment.

The oil and gas proceeds derived from the sale of production from any well producing oil, gas or related hydrocarbons in New Mexico shall be paid to all persons legally entitled to such payments, commencing not later than six months after the first day of the month following the date of first sale and thereafter not later than forty-five days after the end of the calendar month within which payment is received by payor for production unless other periods or arrangements are provided for in a valid contract with the person entitled to such proceeds.

Payment shall be made directly to the person or persons entitled thereto by the payor and payment shall be deemed to have been made upon deposit in the United States mail.

History: Laws 1985, ch. 55, 3.



Section 70-10-3.1 - Duty to locate.

70-10-3.1. Duty to locate.

A. The operator or lessee arranging for the sale of oil and gas shall furnish the payor with the name, the address and the percentage of interest of each person to whom payment is to be made, as well as proof of marketable title to all of the oil and gas to be sold.

B. The payor shall make a diligent effort to furnish each interest owner with a reasonable division or transfer order that will set forth the proper interest to which the interest owner is entitled, as well as the mailing address to which payment may be directed.

C. If the purchaser or payor is unable to locate any person listed by the operator or lessee then the purchaser or payor shall notify the operator or lessee that he has been unable to locate or obtain the address of the person entitled to payment.

History: 1978 Comp., 70-10-3.1, enacted by Laws 1991, ch. 235, 2.



Section 70-10-4 - Interest on late payments.

70-10-4. Interest on late payments.

A. Any delay in determining any person legally entitled to an interest in the proceeds from production shall not affect payments to all other persons entitled to payments. In instances where payments cannot be made within the time period provided in Section 70-10-3 NMSA 1978, the payor shall create a suspense account on his books for such interest or may interplead the suspended funds into court.

B. The person entitled to payment from the suspended funds shall be entitled to interest on the suspended funds from the date payment is due under Section 70-10-3 NMSA 1978. The interest awarded shall be the discount rate charged by the federal reserve bank of Dallas to member banks plus one and one-half percent on the date payment is due. Payment of principal and interest on the suspended funds shall be made to all persons legally entitled to the funds within thirty days from the date that the persons are determined to be entitled to the suspended funds by a final legal determination.

History: 1978 Comp., 70-10-4, enacted by Laws 1991, ch. 235, 3.



Section 70-10-5 - Application; penalty.

70-10-5. Application; penalty.

If a payor fails to make payment to the person entitled to payment within the period provided in Section 70-10-3 NMSA 1978 and after the payor has been furnished with the information required by Section 70-10-3.1 NMSA 1978, the payor shall pay the person the unpaid amount of the payment and in lieu of the interest provided in Section 70-10-4 NMSA 1978 shall pay interest at the rate of eighteen percent per year on the unpaid balance due, unless payment is excused by the happening of one or more of the following:

A. the payor fails to make payment in good-faith reliance upon a title opinion by a licensed New Mexico attorney making objection to the lack of good and marketable title of record in the party claiming entitlement to payment and furnishes a copy thereof to such party for curative action required thereby;

B. the payor receives information that in his good-faith judgment brings into question the entitlement of the person claiming the right to the payment to receive the payment or that has rendered the marketable title of record unmarketable or that may expose the payor to the risk of multiple liability or liability to third parties if the payment is made;

C. the total amount of oil and gas proceeds in the possession of the payor owed to the owner of the oil and gas proceeds making claim to payment is less than one hundred dollars ($100) at the end of any month; or

D. the party entitled to payment has failed or refused to execute a reasonable division or transfer order acknowledging the proper interest to which he claims to be entitled and setting forth a mailing address to which payment may be directed.

History: 1978 Comp., 70-10-5, enacted by Laws 1991, ch. 235, 4.



Section 70-10-6 - Attorneys' fees.

70-10-6. Attorneys' fees.

The prevailing party in any proceedings brought pursuant to the Oil and Gas Proceeds Payment Act [70-10-1 to 70-10-3, 70-10-4, 70-10-5 NMSA 1978] shall be entitled to recover all court costs and reasonable attorneys' fees.

History: 1978 Comp., 70-10-6, enacted by Laws 1991, ch. 235, 5.






Article 11 - Office of Interstate Natural Gas Markets

Section 70-11-1 - Purpose.

70-11-1. Purpose.

The purpose of this act [70-11-1 to 70-11-6 NMSA 1978] is to protect the economic well-being of New Mexico's interstate natural gas markets and revenues derived from those markets by conducting economic and legal studies of the federal energy regulatory commission and regulatory agencies and local distributing companies lying outside New Mexico and by authorizing the newly created office of interstate natural gas markets to take steps to protect those interests.

History: Laws 1989, ch. 189, 1.



Section 70-11-2 - Office created; duties.

70-11-2. Office created; duties.

There is created the "office of interstate natural gas markets" to be located in the energy, minerals and natural resources department. The office shall:

A. conduct economic and legal studies of the interstate natural gas markets, of the trade policies and practices of the federal energy regulatory commission and regulatory agencies and local distributing companies lying outside New Mexico;

B. determine the impact of those practices on the economic well-being of New Mexico, especially as it relates to severance tax, royalty and general fund income of the state;

C. develop and implement marketing strategies and, if applicable, prepare legislation to promote the use of natural gas produced in New Mexico by markets in other states;

D. employ legal counsel and initiate or enter lawsuits as appropriate for the purpose of protecting and promoting the public interest in matters involving interstate natural gas markets;

E. initiate or intervene in cases before the federal energy regulatory commission, the California public utility commission and other regulatory agencies lying outside New Mexico to protect and promote the public interest of the state;

F. present two progress reports to the legislative finance committee each year; and

G. contract with state agencies and other appropriate entities and persons as may be required to carry out the purposes of this act [70-11-1 to 70-11-6 NMSA 1978] and those purposes outlined in Laws 1988, Chapter 27, Section 3.

History: Laws 1989, ch. 189, 2.



Section 70-11-3 - Director.

70-11-3. Director.

There shall be a director for the office of interstate natural gas markets. The director shall be experienced in the areas of natural gas resources and marketing and may be the director of natural gas programs.

History: Laws 1989, ch. 189, 3.



Section 70-11-4 - Duties and general powers.

70-11-4. Duties and general powers.

The director is responsible for the operation of the office of interstate natural gas markets. It is the director's duty to manage all operations of the office and to administer and enforce the provisions of Section 2 [70-11-2 NMSA 1978] of this act and the purposes outlined in Laws 1988, Chapter 27, Section 3.

History: Laws 1989, ch. 189, 4.



Section 70-11-5 - Technical advisory committee; composition; duties.

70-11-5. Technical advisory committee; composition; duties.

A. A "technical advisory committee" to the office of interstate natural gas markets is created. The committee shall consist of four members as follows:

(1) the secretary of energy, minerals and natural resources or his designee;

(2) the director of natural gas programs or his designee;

(3) the commissioner of public lands or his designee; and

(4) the director of the oil conservation division of the energy, minerals and natural resources department or his designee.

B. The secretary of energy, minerals and natural resources, the director of natural gas and the commissioner of public lands shall be voting members. The director of the oil conservation division shall be an ex-officio advisory member of the committee. The committee shall select a chairman and meet at the call of the chairman.

C. The committee shall review and make recommendations to the director on how the office of interstate natural gas markets can perform the duties assigned to the office in Section 2 [70-11-2 NMSA 1978] of this act.

History: Laws 1989, ch. 189, 5.



Section 70-11-7 - Findings and purpose.

70-11-7. Findings and purpose.

A. The legislature finds that:

(1) the natural gas industry is an important contributor to the New Mexico economy, as a significant source of both employment and direct state revenues;

(2) New Mexico ranks second among the states in onshore natural gas reserves and will likely continue to be a major producer of natural gas for the foreseeable future;

(3) a study funded by Laws 1996, Chapter 7 concluded that an additional pipeline capable of transporting New Mexico natural gas to additional markets was, at that time, not economically feasible; and

(4) the study should be updated on a regular basis and the results reported to the legislature.

B. The purpose of this act is to provide a mechanism for monitoring the need for an additional natural gas pipeline in New Mexico.

History: Laws 2003, ch. 196, 1.



Section 70-11-8 - Natural gas pipeline study; additional duties.

70-11-8. Natural gas pipeline study; additional duties.

A. The energy, minerals and natural resources department and the economic development department shall jointly study the need for additional natural gas pipelines to transport natural gas produced in New Mexico to additional markets. The study shall include:

(1) the economic feasibility of the proposed pipeline;

(2) the necessity of the proposed pipeline; and

(3) alternatives to the proposed pipeline and the environmental or economic benefit of the alternatives.

B. If, at any time, the study concludes that an additional natural gas pipeline is necessary, the energy, minerals and natural resources department shall give notice to all persons the department finds, in its sole discretion, to be interested in or affected by the pipeline. If, after six months from the notice, the department finds that the need still exists and persons capable of meeting the need for the pipeline have not acted or proposed to act in a manner capable of meeting the need, the energy, minerals and natural resources department and the economic development department shall report to the legislature on funding alternatives for the pipeline.

C. The energy, minerals and natural resources department and the economic development department shall annually report to the legislature on the results of the study required by Subsection A of this section and on any activities conducted pursuant to this section.

History: Laws 2003, ch. 196, 2.






Article 12 - Surface Owners Protection Act

Section 70-12-1 - Short title.

70-12-1. Short title.

This act [70-12-1 to 70-12-10 NMSA 1978] may be cited as the "Surface Owners Protection Act".

History: Laws 2007, ch. 5, 1.



Section 70-12-2 - Applicability.

70-12-2. Applicability.

The Surface Owners Protection Act applies to:

A. private fee surface land; and

B. leasehold interests in any land on which oil and gas operations are conducted when the tenant incurs damages to leasehold improvements as a result of oil and gas operations.

History: Laws 2007, ch. 5, 2.



Section 70-12-3 - Definitions.

70-12-3. Definitions.

As used in the Surface Owners Protection Act:

A. "oil and gas operations" means all activities affecting the surface owner's land that are associated with exploration, drilling or production of oil or gas, through final reclamation of the affected surface;

B. "operator" means a person with the legal right to conduct oil and gas operations and includes the agents, employees and contractors of that person;

C. "reclaim" means to substantially restore the surface affected by oil and gas operations to the condition that existed prior to oil and gas operations, or as otherwise agreed to in writing by the operator and surface owner;

D. "surface owner" means a person who holds legal or equitable title, as shown in the records of the county clerk, to the surface of the real property on which the operator has the legal right to conduct oil and gas operations;

E. "surface use and compensation agreement" means an agreement between an operator and a surface owner specifying the rights and obligations of the surface owner and the operator concerning oil and gas operations; and

F. "tenant" means a person who occupies land or premises belonging to another in subordination to the owner's title and with the owner's assent, express or implied.

History: Laws 2007, ch. 5, 3.



Section 70-12-4 - Compensation for oil and gas operations.

70-12-4. Compensation for oil and gas operations.

A. An operator shall compensate the surface owner for damages sustained by the surface owner, as applicable, for loss of agricultural production and income, lost land value, lost use of and lost access to the surface owner's land and lost value of improvements caused by oil and gas operations. The payments contemplated by this section only cover land affected by oil and gas operations.

B. An operator shall not be responsible for allocating compensation between the surface owner and any tenant, except that an operator shall compensate a tenant of the surface owner for any leasehold improvements damaged as a result of the operator's oil and gas operations if the improvements are approved and authorized by the surface owner. The compensation shall equal the cost of repairing or replacing the improvements.

C. An operator shall reclaim all the surface affected by the operator's oil and gas operations.

History: Laws 2007, ch. 5, 4.



Section 70-12-5 - Notice of operations; proposed surface use and compensation agreement.

70-12-5. Notice of operations; proposed surface use and compensation agreement.

A. Prior to initial entry upon the land for activities that do not disturb the surface, including inspections, staking, surveys, measurements and general evaluation of proposed routes and sites for oil and gas operations, the operator shall provide at least five business days' notice by certified mail or hand delivery to the surface owner.

B. No less than thirty days before first entering the surface of the land to conduct oil and gas operations, an operator shall, by certified mail or hand delivery, give the surface owner notice of the planned oil and gas operations. The notice shall include:

(1) sufficient disclosure of the planned oil and gas operations to enable the surface owner to evaluate the effect of the operations on the property;

(2) a copy of the Surface Owners Protection Act;

(3) the name, address, telephone number and, if available, facsimile number and electronic mail address of the operator and the operator's authorized representative; and

(4) a proposed surface use and compensation agreement addressing, at a minimum and to the extent known, the following issues:

(a) placement, specifications, maintenance and design of well pads, gathering pipelines and roads to be constructed for oil and gas operations;

(b) terms of ingress and egress upon the surface of the land for oil and gas operations;

(c) construction, maintenance and placement of all pits and equipment used or planned for oil and gas operations;

(d) use and impoundment of water on the surface of the land;

(e) removal and restoration of plant life;

(f) surface water drainage changes;

(g) actions to limit and effectively control precipitation runoff and erosion;

(h) control and management of noise, weeds, dust, traffic, trespass, litter and interference with the surface owner's use;

(i) interim and final reclamation;

(j) actions to minimize surface damages to the property;

(k) operator indemnification for injury to persons caused by the operator; and

(l) an offer of compensation for damages to the surface affected by oil and gas operations.

C. The notices required by this section shall be given to the surface owner at the address shown by the records of the county clerk at the time the notice is given. If legal title and equitable title are not held by the same person, notice shall be given to both the holder of legal title and to the holder of equitable title at the addresses shown by the records of the county clerk at the time the notice is given.

D. Upon receipt of the notice required by Subsection B of this section, the surface owner may:

(1) accept the proposed surface use and compensation agreement within twenty days; or

(2) reject the proposed surface use and compensation agreement; provided that, failure to accept the proposed agreement within twenty days shall be deemed to be a rejection by the surface owner. If the proposed agreement is rejected, the surface owner may enter into negotiations with the operator, including, if the parties agree, binding arbitration or mediation.

E. Notices required by the Surface Owners Protection Act shall be deemed to have been received five days after mailing by certified mail or immediately upon hand delivery.

F. The operator and the surface owner may enter into a mutually acceptable agreement that sets forth the rights and obligations of the parties with respect to the surface activities conducted by the operator.

History: Laws 2007, ch. 5, 5.



Section 70-12-6 - Entry without agreement; bond.

70-12-6. Entry without agreement; bond.

If, after thirty days from a surface owner receiving notice pursuant to Subsection B of Section 4 of the Surface Owners Protection Act [70-12-5 NMSA 1978], no surface use and compensation agreement has been entered into, the operator may enter the surface owner's property and conduct oil and gas operations:

A. after depositing a surety bond, letter of credit from a banking institution, cash or a certificate of deposit with a New Mexico surety company or financial institution for the benefit of the surface owner in the amount of ten thousand dollars ($10,000) per well location. The surety bond, letter of credit, cash or certificate of deposit shall only be released by the surety company or financial institution if:

(1) the surface owner provides notice that compensation for damages has been paid;

(2) the surface owner and the operator have executed a surface use and compensation agreement or otherwise agreed that the security should be released;

(3) there has been a final resolution of the judicial appeal in any action for damages and any awarded damages have been paid; or

(4) all wells have been plugged and abandoned and the operator has not conducted oil and gas operations on the surface owner's property for a period of six years; or

B. after posting a blanket surety bond, letter of credit from a banking institution, cash or a certificate of deposit with a New Mexico surety company or financial institution in the sum of twenty-five thousand dollars ($25,000) subject to the following criteria:

(1) the surety company or financial institution shall hold the corporate surety bond, letter of credit, cash or certificate of deposit for the benefit of the surface owners of this state and shall ensure that such security is in a form readily payable to a surface owner awarded damages in an action brought pursuant to the Surface Owners Protection Act;

(2) the bond, letter of credit, cash or certificate of deposit shall remain in full force and effect as long as the operator continues oil and gas operations in New Mexico;

(3) the bond, letter of credit, cash or certificate of deposit shall not be released until six years after the operator has deposited with the surety company or financial institution a certified statement from the oil conservation division of the energy, minerals and natural resources department that, according to the records of the division, the operator is not the operator of record of any well in New Mexico and does not hold any outstanding drilling permits in New Mexico; and

(4) in the event that, pursuant to a judgment, all or a portion of the bond, letter of credit, cash or certificate of deposit has been used to pay a surface owner, the operator shall immediately post additional security so that the total amount posted equals twenty-five thousand dollars ($25,000) and, if the operator does not post the additional security, the surety or financial institution shall publish notice to that effect in a paper of general circulation in each county of the state in which oil or gas is produced.

History: Laws 2007, ch. 5, 6.



Section 70-12-7 - Damages.

70-12-7. Damages.

In an action brought pursuant to the Surface Owners Protection Act, if the court finds that compensation is owed under Section 3 of the Surface Owners Protection Act [70-12-4 NMSA 1978] the court may also award the prevailing party:

A. attorney fees and costs if:

(1) the operator conducted oil and gas operations without providing notice as required by Subsection B of Section 4 of the Surface Owners Protection Act [70-12-5 NMSA 1978];

(2) the operator conducted oil and gas operations without a surface use and compensation agreement and before depositing a bond or other surety as required by Section 5 of the Surface Owners Protection Act [70-12-6 NMSA 1978];

(3) the operator conducted oil and gas operations outside the scope of a surface use and compensation agreement and, when entering into the agreement, knew or should have known that oil and gas operations would be conducted outside the scope of the agreement; or

(4) the surface owner failed to exercise good faith in complying with the provisions of the Surface Owners Protection Act or the terms of a surface use and compensation agreement; or

B. attorney fees, costs and treble damages if the court finds, by clear and convincing evidence, that:

(1) the operator willfully and knowingly entered upon the premises for the purpose of commencing the drilling of a well:

(a) without giving notice of the entry as required by Subsection B of Section 4 of the Surface Owners Protection Act; or

(b) without a surface use and compensation agreement with the surface owner and before depositing a bond or other surety pursuant to Section 5 of the Surface Owners Protection Act; or

(2) either the surface owner or the operator willfully and knowingly violated the surface use and compensation agreement.

History: Laws 2007, ch. 5, 7.



Section 70-12-8 - Remedies not exclusive.

70-12-8. Remedies not exclusive.

The remedies provided by the Surface Owners Protection Act are not exclusive and do not preclude a person from seeking other remedies allowed by law.

History: Laws 2007, ch. 5, 8.



Section 70-12-9 - Emergency situations.

70-12-9. Emergency situations.

Notwithstanding any provisions of the Surface Owners Protection Act to the contrary, no notice, surface use and compensation agreement or bond shall be required in emergency situations for activities to protect health, safety or the environment.

History: Laws 2007, ch. 5, 9.



Section 70-12-10 - Temporary provision; applicability.

70-12-10. Temporary provision; applicability.

The provisions of the Surface Owners Protection Act apply to all oil and gas operations commenced on or after July 1, 2007 except:

A. maintenance and ongoing production activities related to an oil or gas well producing or capable of producing oil or gas on June 30, 2007 for which the operator has a valid permit from the oil conservation division of the energy, minerals and natural resources department, provided that:

(1) reentries, workovers and other oil or gas operations are subject to that act if the activities disturb additional surface; and

(2) the duty to reclaim, as stated in Subsection C of Section 3 [70-12-4 NMSA 1978] of that act, is applicable to such a well that is not plugged and abandoned on July 1, 2007; and

B. oil and gas operations conducted within the scope of an agreement, entered into prior to July 1, 2007, between a surface owner and an operator that sets forth the rights and obligations of the parties with respect to surface activities conducted by the operator.

History: Laws 2007, ch. 5, 10.









Chapter 71 - Energy and Minerals

Article 1 - Solar Power Loans



Article 2 - Energy Resources

Section 71-2-8 - Confidentiality; penalty.

71-2-8. Confidentiality; penalty.

The provisions of any confidential contract or any other confidential information required or possessed by the energy, minerals and natural resources department shall be held confidential by the department upon written request of the party supplying it, and any employee of the department, whether temporary or permanent, who willfully violates the provisions of this section shall be guilty of a misdemeanor. Nothing in this section shall be construed to prevent statistical information from being derived from the information in the hands of the department or its use in public hearings before the department or in appeals from decisions of the department for which such information is essential. Notwithstanding the provisions of Sections 10-15-1 through 10-15-4 NMSA 1978 or any other act requiring meetings of public bodies to be open, the department may close that part of any meeting where confidential information covered by this section is discussed by the department.

History: 1953 Comp., 65-13-13, enacted by Laws 1975, ch. 289, 18; 1977, ch. 255, 105; 1987, ch. 234, 68.



Section 71-2-9 - Notification of contract or production.

71-2-9. Notification of contract or production.

Every producer shall notify the energy, minerals and natural resources department of:

A. the completion of a well capable of producing oil, natural gas or liquid hydrocarbon individually, or any combination thereof, or geothermal energy in commercial quantities within five days after completion of the well and not less than five days before the producer enters into a binding agreement for or otherwise provides for the disposition of the products or geothermal energy of the well under an agreement or disposition which covers any period longer than six months; or

B. his intent to enter into a binding agreement covering the disposition of the products or geothermal energy of a potential well or series of wells at least five days before he enters into the agreement.

History: 1953 Comp., 65-13-14, enacted by Laws 1975, ch. 289, 19; 1977, ch. 255, 106; 1987, ch. 234, 69.






Article 3 - Federal Lands Action Group



Article 4 - Energy Research and Development



Article 5 - Geothermal Resources Conservation



Article 6 - Solar Energy Development

Section 71-6-1 - Short title.

71-6-1. Short title.

This act [71-6-1 to 71-6-3 NMSA 1978] may be cited as the "Solar Energy Development Act."

History: 1953 Comp., 4-37-1, enacted by Laws 1975, ch. 83, 1.



Section 71-6-2 - Purpose.

71-6-2. Purpose.

The purpose of the Solar Energy Development Act [71-6-1 NMSA 1978] is to promote development and use of solar energy in New Mexico, by both industry and government for the benefit of New Mexico citizens and for the citizens of the United States. It is proposed to accomplish this purpose through active measures to encourage the location within this state of the proposed national solar institute, research to discover practical and feasible methods to harness solar energy to supplement existing but limited present sources of energy and development of a vigorous and productive solar energy industrial complex.

History: 1953 Comp., 4-37-2, enacted by Laws 1975, ch. 83, 2.



Section 71-6-3 - Duties.

71-6-3. Duties.

The commerce and industry department shall:

A. establish and operate a program of promotion to encourage investment in the research and application of solar energy within New Mexico;

B. promote and develop in New Mexico a vigorous and productive solar energy industrial complex;

C. actively seek and promote the state of New Mexico as the proper and ideal site, because of geographical location, climate, research facilities and plentiful supply of scientific and technical expertise, for the location of the proposed national solar institute;

D. develop necessary promotional material to be used in the process of attracting new investment capital within the solar energy field;

E. employ sufficient staff to carry out the purpose of the Solar Energy Development Act [71-6-1 NMSA 1978]; and

F. cooperate with private firms and all agencies of the state and federal government in furthering research and investment in solar energy use in New Mexico.

History: 1953 Comp., 4-37-3, enacted by Laws 1975, ch. 83, 3; 1977, ch. 245, 17.



Section 71-6-4 - Short title.

71-6-4. Short title.

Sections 71-6-4 through 71-6-10 NMSA 1978 may be cited as the "Solar Collector Standards Act".

History: Laws 1981, ch. 379, 14; 2007, ch. 38, 1.



Section 71-6-5 - Purpose.

71-6-5. Purpose.

The purpose of the Solar Collector Standards Act [71-6-4 to 71-6-10 NMSA 1978] is to develop and implement a program to promote solar industry and stimulate a demand for high quality solar components and systems.

History: Laws 1981, ch. 379, 15.



Section 71-6-6 - Definitions.

71-6-6. Definitions.

As used in the Solar Collector Standards Act [71-6-4 NMSA 1978]:

A. "department" means the energy, minerals and natural resources department; and

B. "solar collector" means a component that provides for the collection and transfer of incident solar energy, such transfer to be effected through a liquid or air medium primarily by mechanical means for use in water heating, space heating or cooling or other applications that normally require or would require a conventional source of energy such as petroleum products, natural gas or electricity; but does not include a passive system that uses structural elements of a building to provide for the collection, storage and distribution of solar energy for heating or cooling without the use of a motor-driven fan or pump.

History: Laws 1981, ch. 379, 16; 2007, ch. 38, 2.



Section 71-6-7 - Department; duties relating to solar collector standards.

71-6-7. Department; duties relating to solar collector standards.

A. The department shall promulgate rules to:

(1) define minimum standards for the durability and reliability of solar collectors; and

(2) establish criteria for testing the durability, reliability and thermal efficiency of solar collectors.

B. In promulgating the rules required by Subsection A of this section, the department shall:

(1) consult with scientists, engineers and individuals in research centers and professional societies such as the American society of testing and materials who are engaged in the construction of, experimentation with and research of solar energy systems in order to make changes, modifications and improvements to the standards and certification program;

(2) consider compliance costs to industry and, insofar as practicable, make efforts to reduce such costs; and

(3) consider similar standards and testing criteria adopted by other states or included in nationally recognized and accepted testing methodologies.

C. The department shall approve testing facilities that meet the criteria established by Paragraph (2) of Subsection A of this section and that have no financial interest in the manufacture, distribution or sale of solar collectors. An approved testing facility that is partially or wholly supported by state funds may collect a reasonable testing fee sufficient to cover the costs of testing.

History: Laws 1981, ch. 379, 17; 1987, ch. 234, 71; 2007, ch. 38, 3.



Section 71-6-8 - Certification.

71-6-8. Certification.

A. A person who manufactures, distributes or sells solar collectors may apply to the department for certification of the collectors. The department shall certify the solar collectors if:

(1) the applicant submits test results performed by an approved testing facility that show that the collectors meet the minimum standards of durability and reliability and that indicate the thermal efficiency of the collectors; or

(2) the applicant submits test results that show that the collectors meet the minimum standards of durability and reliability and that indicate the thermal efficiency of the collectors and the applicant submits proof that the collectors have been certified or approved by another state or the federal government and, in the opinion of the secretary of energy, minerals and natural resources, the minimum standards and testing criteria of the other state or the federal government are at least as stringent as those established pursuant to the Solar Collector Standards Act [71-6-4 NMSA 1978].

B. The department shall maintain accurate records of all solar collectors that have been certified pursuant to Subsection A of this section, including the test results submitted to the department. The records shall be available for public inspection.

C. Not more than once every two years, the department may require any applicant for which solar collectors have been previously certified pursuant to this section to submit additional or more recent test results. If the applicant continues to meet the requirements of Subsection A of this section, the certification of the solar collectors shall be continued. If the applicant fails to submit the additional or more recent test results or if the applicant fails to continue to meet the requirements of Subsection A of this section, the department shall withdraw the certification previously issued and shall so notify the applicant.

D. The department shall promulgate rules necessary to implement the provisions of this section.

History: Laws 1981, ch. 379, 18; 1987, ch. 234, 72; 2007, ch. 38, 4.



Section 71-6-9 - Repeal.

71-6-9. Repeal.



Section 71-6-10 - Liability.

71-6-10. Liability.

Nothing in the Solar Collector Standards Act [71-6-4 NMSA 1978] shall be construed to create any liability of malfeasance, misfeasance or nonfeasance in the performance of any duty required of the state, any of its agencies or political subdivisions or any institution controlled by the state.

History: Laws 1981, ch. 379, 20.






Article 7 - Advanced Energy Technologies Economic Development Act

Section 71-7-1 - Short title.

71-7-1. Short title.

This act [71-7-1 to 71-7-7 NMSA 1978] may be cited as the "Advanced Energy Technologies Economic Development Act".

History: Laws 2004, ch. 55, 1.



Section 71-7-2 - Findings.

71-7-2. Findings.

The legislature finds that advancing the development of hydrogen, fuel cell, renewable energy and energy efficiency technologies is important for the state's economic future and energy stability, and to protect the public health of its citizens and the state's environment. The legislature further finds that there is a need to assist in the development of early market demand that will advance the commercialization and widespread application of these emerging energy technologies. The legislature further finds that New Mexico is ideally positioned to stimulate advanced energy technology economic development due to its abundance of natural and renewable energy sources, a successful research and development track record, an ability to attract significant research and development federal dollars and the establishment of a variety of entrepreneurial support programs.

History: Laws 2004, ch. 55, 2.



Section 71-7-3 - Purpose.

71-7-3. Purpose.

The Advanced Energy Technologies Economic Development Act [71-7-1 NMSA 1978] provides funds to stimulate the market for and promote the statewide utilization of advanced energy technologies. That act further provides for a targeted program that advances the creation of a hydrogen and fuel cell industry cluster.

History: Laws 2004, ch. 55, 3.



Section 71-7-4 - Definitions.

71-7-4. Definitions.

As used in the Advanced Energy Technologies Economic Development Act [71-7-1 NMSA 1978]:

A. "alternative fuel" means natural gas, liquefied petroleum gas, electricity, hydrogen, a fuel mixture containing not less than eighty-five percent ethanol or methanol, a fuel mixture containing not less than twenty percent vegetable oil or a water-phased hydrocarbon fuel emulsion consisting of a hydrocarbon base and water in an amount not less than twenty percent by volume of the total water-phased fuel emulsion;

B. "clean energy" means alternative fuels, energy efficiency, renewable energy and fuel cells;

C. "department" means the energy, minerals and natural resources department;

D. "energy efficiency" means the application of technology resulting in the reduced or improved use of energy;

E. "fuel cell" means equipment using an electrochemical process to generate electricity and heat;

F. "fund" means the clean energy grants fund;

G. "renewable energy" means thermal or electrical energy generated by means of a low- or zero-emissions generation technology that has substantial long-term production potential, including solar, wind, geothermal, landfill gas or biomass, but does not include fossil fuel or nuclear power; and

H. "secretary" means the secretary of energy, minerals and natural resources.

History: Laws 2004, ch. 55, 4.



Section 71-7-5 - Clean energy grants fund.

71-7-5. Clean energy grants fund.

The "clean energy grants fund" is created in the state treasury. The fund shall consist of money appropriated and transferred to the fund and tax revenues distributed to the fund by law. Earnings from investment of the fund shall be credited to the fund. Money in the fund is subject to appropriation by the legislature to the department for the purpose of administering the clean energy grants program pursuant to the Advanced Energy Technologies Economic Development Act [71-7-1 NMSA 1978]. Any unexpended or unencumbered balance remaining at the end of a fiscal year shall not revert. Disbursements from the fund shall be made upon warrants drawn by the secretary of finance and administration pursuant to vouchers signed by the secretary of energy, minerals and natural resources.

History: Laws 2004, ch. 55, 5.



Section 71-7-6 - Clean energy grants program.

71-7-6. Clean energy grants program.

A. The secretary shall establish the clean energy grants program to provide clean energy grants to:

(1) municipalities and county governments;

(2) state agencies;

(3) state universities;

(4) public schools;

(5) post-secondary educational institutions; and

(6) Indian nations, tribes and pueblos.

B. The secretary may make grants from the fund for physical projects utilizing clean energy technologies and clean energy education, technical assistance and training programs. The department may use no more than one hundred thousand dollars ($100,000) from the fund for the administration of the grants program and to conduct research or studies directly related to the Advanced Energy Technologies Economic Development Act [71-7-1 NMSA 1978].

C. The department may adopt rules establishing the application procedure and required qualifications of projects. No single entity shall receive greater than one hundred thousand dollars ($100,000) from the fund. Factors that may be considered in approving or denying disbursements from the fund are:

(1) the geographic area of the state in which the project is to be conducted in relation to other projects;

(2) percentage of cash or in-kind contributions applied to the total project;

(3) the extent to which the project incorporates an innovative new technology or an innovative application of an existing technology;

(4) the degree to which the project will reduce the entity's energy-related expenditures;

(5) the degree to which the project fosters the general public's, students' or a specific government or industry sector's overall understanding and appreciation of clean energy technologies; and

(6) the extent to which the project stimulates in-state economic development, including jobs creation, and further development of a commercial market for clean energy technologies.

D. Except as provided otherwise in this section, the department shall disburse:

(1) no less than three hundred thousand dollars ($300,000) to municipalities and county governments;

(2) no less than three hundred thousand dollars ($300,000) to state universities and post-secondary educational institutions;

(3) no less than three hundred thousand dollars ($300,000) to Indian nations, tribes and pueblos; and

(4) no more than two hundred thousand dollars ($200,000) to state agencies and public schools.

E. The minimum disbursements designated in this section may be amended by the department if an insufficient number of qualified projects are applied for by entities seeking grant funding within a particular category or categories.

F. The department shall report on disbursements made from the fund to the legislative finance committee prior to each regular legislative session. The report shall include:

(1) a list of recipients receiving disbursements;

(2) the amount of each disbursement;

(3) the date of each disbursement;

(4) a description of each project or expansion funded with a disbursement;

(5) a description of each project's contribution to the state's knowledge and use of clean energy technologies; and

(6) a description of the extent to which the grants program is benefitting the state's environment, public health and economic development.

History: Laws 2004, ch. 55, 6.



Section 71-7-7 - Hydrogen and fuel cell technologies development program.

71-7-7. Hydrogen and fuel cell technologies development program.

A. The secretary of economic development, in collaboration with the department, shall establish a hydrogen and fuel cell technologies development program for the purpose of fostering the development of hydrogen and fuel cell-related commercialization and economic development in the state. The program shall include:

(1) establishing a public-private partnership between the state, national laboratories, nonprofit organizations and the hydrogen and fuel cell technologies industry sector to provide guidance and support for hydrogen and fuel cell initiatives;

(2) supporting activities to adopt uniform hydrogen safety codes and standards and provide education and training to communicate these codes and standards to the appropriate fire and regulatory entities;

(3) developing demonstration projects by pursuing federal funds and other available funds to augment state resources, advancing public education about hydrogen and fuel cell technology and building the necessary infrastructure to support commercial use and adoption of hydrogen and fuel cell technologies; and

(4) coordinating and supporting research and education activities in hydrogen and fuel cells between state universities and federally funded research and development organizations in the state to promote closer cooperation and advance the state's overall capabilities and programs in hydrogen and fuel cell technologies.

B. The economic development department shall report on the status and progress of the hydrogen and fuel cell technologies development program to the legislative finance committee prior to each regular legislative session. The report shall include the type and amount of expenditures made pursuant to the appropriation in this section.

History: Laws 2004, ch. 55, 7.






Article 8 - Sustainable Development Testing Site Act

Section 71-8-1 - Short title.

71-8-1. Short title.

This act [71-8-1 to 71-8-8 NMSA 1978] may be cited as the "Sustainable Development Testing Site Act".

History: Laws 2007, ch. 34, 1.



Section 71-8-2 - Definitions.

71-8-2. Definitions.

As used in the Sustainable Development Testing Site Act [71-8-1 NMSA 1978]:

A. "permittee" means a person who holds a testing site permit;

B. "planning commission" means a county planning commission appointed pursuant to Section 4-57-1 NMSA 1978; provided that, if no county planning commission has been appointed pursuant to that section, "planning commission" means the board of county commissioners;

C. "sustainable development" means a live-in environment composed of structures and systems that inherently produce utilities and life-support systems free of existing conventional grids and disposal systems. "Sustainable development" includes:

(1) the inherent provision of on-site energy needs via renewable resources;

(2) the inherent provision of water needs while minimizing the withdrawals from ground water and surface water systems in accordance with state water law and the rules and policies of the state engineer;

(3) the inherent provision of sewage treatment needs with zero discharge;

(4) the reuse of materials discarded by modern society; and

(5) the development of organic foods and fuel;

D. "sustainable development research" means activities conducted at a sustainable development testing site that test ideas, concepts or inventions designed to lead ultimately to sustainable development;

E. "sustainable development testing site" means an area that is:

(1) two acres or less in size;

(2) situated wholly outside the planning and platting jurisdiction of a municipality; and

(3) subject to a testing site permit and existing federal laws and regulations; and

F. "testing site permit" means a permit, issued by a planning commission, that designates an area as a sustainable development testing site and specifies:

(1) the sustainable development research that can be conducted within the site by the permittee; and

(2) the county codes, ordinances, rules or permits that are not applicable to the permittee and the research.

History: Laws 2007, ch. 34, 2.



Section 71-8-3 - Application for testing site permit; evaluation; notice of public hearing.

71-8-3. Application for testing site permit; evaluation; notice of public hearing.

A. A person desiring a testing site permit shall submit an application to the planning commission for the county in which the proposed sustainable development testing site is located. The application shall include:

(1) a detailed description of the sustainable development research that will be conducted on the sustainable development testing site, including an explanation of the ideas, concepts and inventions that will be tested;

(2) a schematic layout of the sustainable development testing site;

(3) the number of inhabitants and employees that are expected to occupy the sustainable development testing site;

(4) a water budget detailing the anticipated indoor and outdoor water use for the sustainable development testing site;

(5) an assessment of the county codes, ordinances, rules or permits relating to construction or building requirements, occupancy, zoning or subdivisions that are not practicable for the specific sustainable development testing site and that may inhibit the proposed sustainable development research and an explanation of how the sustainable development testing site will not be damaged if the proposed sustainable development research at the site is allowed;

(6) an application fee, set by the planning commission, equal to the estimated costs of evaluating the application, holding the public hearing and administering the permit;

(7) other information as may be required by rules adopted pursuant to Section 8 of the Sustainable Development Testing Site Act [71-8-8 NMSA 1978] or by rule of the planning commission or ordinance of the county; and

(8) copies of all required state permits, including the approval of the wastewater treatment and disposal technology on an experimental basis.

B. Upon receipt of a complete application, the planning commission shall:

(1) forward a copy of the application to the office of the state engineer and to the department of environment;

(2) set a date for a public hearing on the application; and

(3) publish in a newspaper of general circulation in the county an announcement of its receipt of the application, a notice of the public hearing and information concerning where an interested person can obtain a copy of the application.

C. The department of environment and the office of the state engineer shall, prior to the hearing, evaluate the application and the proposed sustainable development research to be performed at the proposed sustainable development testing site and submit comments to the planning commission.

History: Laws 2007, ch. 34, 3.



Section 71-8-4 - Application for testing site permit; public hearing; decision.

71-8-4. Application for testing site permit; public hearing; decision.

A. At the public hearing for a testing site permit application pursuant to Section 3 of the Sustainable Development Testing Site Act [71-8-3 NMSA 1978], the planning commission shall hear comments from all interested persons, federal, state or local agencies and, if appropriate, responses from the applicant.

B. Following the hearing, the planning commission shall, in writing, make its decision. The planning commission may issue a testing site permit if:

(1) the state engineer and the department of environment have determined that the sustainable development testing site or sustainable development research proposed to be conducted at the site will not damage land, water or air adjacent to the site or will not permanently damage the area of the site;

(2) no existing county codes, ordinances, rules or permits, other than those identified in the permit, will be violated by the proposed sustainable development research at the sustainable development testing site;

(3) the applicant has complied with rules adopted pursuant to Section 8 of the Sustainable Development Testing Site Act [71-8-8 NMSA 1978];

(4) the proposed sustainable development research at the sustainable development testing site is beneficial to sustainable development;

(5) the sustainable development testing site and proposed sustainable development research are otherwise beneficial to the county and to the state; and

(6) the applicant has provided a cash bond, an irrevocable letter of credit or any other surety, including insurance, satisfactory to the planning commission, in the amount of one hundred thousand dollars ($100,000), to secure payment for damage caused by the sustainable development testing site.

C. A testing site permit shall include:

(1) the specific sustainable development research that may be conducted at the sustainable development testing site;

(2) the maximum number of structures that may be constructed;

(3) the maximum number of individuals that may inhabit the sustainable development testing site;

(4) the specific county codes, ordinances, rules and permits relating to construction or building requirements, occupancy, zoning or subdivisions otherwise applicable to the permittee and the permittee's sustainable development research on the sustainable development testing site but that do not apply to the permittee and research conducted pursuant to the permit; and

(5) other restrictions on the sustainable development testing site and the permittee's activities as required by rules adopted pursuant to Section 8 of the Sustainable Development Testing Site Act or as determined by the planning commission.

D. For each testing site permit issued, the board of county commissioners shall designate a nonelected member of the planning commission or a member of the planning commission's staff to monitor the activities conducted pursuant to the permit, share information with appropriate state agencies and represent the county in interpreting the terms and conditions of the permit. The designee or a successor shall serve during the life of the permit and any renewal thereof.

E. The permit shall be filed and recorded in the records of the county clerk for the county in which the sustainable development testing site is located in the same manner as deeds of real estate are filed and recorded.

F. A testing site permit shall be issued for a term specified by the planning commission, not to exceed five years, subject to renewal for a second five-year period with no renewal after the second five-year period.

History: Laws 2007, ch. 34, 4.



Section 71-8-5 - Testing site permit; effect.

71-8-5. Testing site permit; effect.

As long as a testing site permit is in effect:

A. the permittee, when conducting sustainable development research that is specified in the testing site permit, shall comply with all applicable laws and rules except those county codes, ordinances, rules or permits specified in the permit as inapplicable to the permittee and the research;

B. nothing in the Sustainable Development Testing Site Act [71-8-1 NMSA 1978] or the testing site permit shall be deemed to allow the permittee to appropriate or otherwise use underground or surface water without first obtaining a water rights permit or approval from the state engineer. New appropriations of water and water rights transfers shall in no event be exempted from state water law and the rules of the state engineer;

C. employees and agents of the state or the county may, at all reasonable times, enter the sustainable development testing site for the purpose of inspecting the site and activities conducted on the site to ensure that conditions specified in the testing site permit are being met;

D. the permittee shall annually, no later than the anniversary date of the testing site permit, submit a report to the planning commission, the department of environment, the state engineer, the energy, minerals and natural resources department and the construction industries division of the regulation and licensing department describing the sustainable development research conducted during the preceding twelve months and summarizing the results. The report shall also include all required monitoring data for soil, water, including water quality and quantity, and air. All information contained in the report and all other information learned from activities pursuant to the testing site permit shall be made available to the public;

E. the planning commission may revoke the testing site permit if it finds, after a public hearing, that:

(1) the permittee has violated a testing site permit provision, a provision of the Sustainable Development Testing Site Act or a rule adopted pursuant to Section 8 [71-8-8 NMSA 1978] of that act; or

(2) the sustainable development testing site has not complied with a permit provision, ordinance, rule, regulatory policy or other associated administrative action of the state engineer, the department of environment or another state or federal agency; and

F. a permittee may apply to have a testing site permit amended by submitting a new application pursuant to Section 3 of the Sustainable Development Testing Site Act [71-8-3 NMSA 1978]; provided that, if the planning commission determines that the proposed amendment will not substantially alter the sustainable development research or other activities conducted at the sustainable development testing site, it may waive the requirements of that section for notice and public hearing.

History: Laws 2007, ch. 34, 5.



Section 71-8-6 - Expiration of testing site permits.

71-8-6. Expiration of testing site permits.

Upon the expiration of the term of a testing site permit or any renewal thereof:

A. all activities within the area of the sustainable development testing site shall comply with all applicable laws, ordinances or rules, including permitting requirements; and

B. the permittee may provide the wastewater treatment and disposal technologies to the wastewater technical advisory committee for review and, if appropriate, for listing by the department of environment as approved for use.

History: Laws 2007, ch. 34, 6.



Section 71-8-7 - Sale of land within a sustainable development testing site.

71-8-7. Sale of land within a sustainable development testing site.

Land within a sustainable development testing site shall not be sold in whole or in part unless:

A. the subsequent owner obtains a testing site permit pursuant to the provisions of the Sustainable Development Testing Site Act [71-8-1 NMSA 1978]; or

B. the owner or subsequent owner enters into an agreement with the planning commission to bring the land and improvements within the sustainable development testing site into compliance with all county codes, ordinances, rules or permits that would be applicable to the site in the absence of a testing site permit.

History: Laws 2007, ch. 34, 7.



Section 71-8-8 - Promulgation of rules.

71-8-8. Promulgation of rules.

A county or planning commission may define a new category of rules applicable to sustainable development testing sites and promulgate rules for the category. A county or a planning commission may also promulgate rules or permit conditions applicable to a specific sustainable development testing site.

History: Laws 2007, ch. 34, 8.






Article 9 - Geothermal Resources Development

Section 71-9-1 - Short title.

71-9-1. Short title.

Sections 1 through 11 [71-9-1 through 71-9-11 NMSA 1978] of this act may be cited as the "Geothermal Resources Development Act".

History: Laws 2016, ch. 71, 1 and Laws 2016, ch. 78, 1.



Section 71-9-2 - Findings and purpose.

71-9-2. Findings and purpose.

The legislature finds that the people of New Mexico have a direct interest in the development of geothermal resources and that the state should exercise its power and jurisdiction through the division to require that geothermal resources be explored, developed and produced in such a manner as to safeguard life, health, property, natural resources and the public welfare and to encourage maximum economic recovery.

History: Laws 2016, ch. 71, 2 and Laws 2016, ch. 78, 2.



Section 71-9-3 - Definitions.

71-9-3. Definitions.

As used in the Geothermal Resources Development Act:

A. "correlative rights" means the opportunity afforded, insofar as is practicable, to each owner or leaseholder in a geothermal reservoir to produce the owner's or leaseholder's just and equitable share of the geothermal resources within such reservoir, being an amount, so far as can be practicably determined and so far as can be practicably obtained without waste, substantially in the proportion that the recoverable geothermal resources of such ownership or lease interest bear to the total recoverable geothermal resources in the reservoir and, for such purpose, to use the owner's or leaseholder's just and equitable share of the natural heat or energy in the reservoir;

B. "division" means the energy conservation and management division of the energy, minerals and natural resources department;

C. "geothermal reservoir" means an underground reservoir containing geothermal resources, whether the fluids in the reservoir are native to the reservoir or flow into or are injected into the reservoir;

D. "geothermal resources" means the natural heat of the earth in excess of two hundred fifty degrees Fahrenheit, or the energy, in whatever form, below the surface of the earth present in, resulting from, created by or that may be extracted from this natural heat in excess of two hundred fifty degrees Fahrenheit, and all minerals in solution or other products obtained from naturally heated fluids, brines, associated gases and steam, in whatever form, found below the surface of the earth, but excluding oil, hydrocarbon gas and other hydrocarbon substances and excluding the heating and cooling capacity of the earth not resulting from the natural heat of the earth in excess of two hundred fifty degrees Fahrenheit, as may be used for the heating and cooling of buildings through an on-site geo-exchange heat pump or similar on-site system; and

E. "person" means an individual or other legal entity, including federal, state or local governments or their agents or instrumentalities.

History: Laws 2016, ch. 71, 3 and Laws 2016, ch. 78, 3.



Section 71-9-4 - Exclusion; incidental loss or extraction of heat; limited exception.

71-9-4. Exclusion; incidental loss or extraction of heat; limited exception.

A. A permit from the state engineer is not required for the use of ground water over two hundred fifty degrees Fahrenheit as incident to the development of geothermal resources permitted pursuant to the Geothermal Resources Development Act when:

(1) the use does not require any diversion of ground water; or

(2) all diverted ground water is reinjected as soon as practicable into the same ground water source from which it was diverted, resulting in no new depletions to the source; provided that:

(a) the division shall provide to the state engineer all information available to the division regarding the proposed diversion and reinjection and shall request the opinion of the state engineer as to whether existing ground water rights sharing the same ground water source may be impaired; and

(b) if the state engineer determines that the information provided is sufficient to render an opinion and it is the opinion of the state engineer that any existing ground water rights may be impaired, the division, upon receipt of the opinion of the state engineer, shall require the owner or operator to submit to the division a plan of replacement with regard to any existing ground water rights that are likely to be impaired.

B. In response to a request for opinion pursuant to Subsection A of this section, the determination by the state engineer as to whether the information provided is sufficient to render an opinion or the issuance by the state engineer of an opinion shall not constitute a decision, act or refusal to act under Section 72-2-16 NMSA 1978.

C. No ground water right is established through the use of ground water as allowed in Subsection A of this section.

D. As used in this section, "plan of replacement" means a detailed plan for the replacement of water, which may include:

(1) the furnishing of a substitute water supply;

(2) the modification of existing water supply facilities;

(3) the drilling of replacement wells;

(4) the assumption of additional operating costs;

(5) the procurement of documentation establishing a waiver of protection by owners of affected water rights;

(6) artificial recharge; or

(7) any other means to avoid impairment of water rights.

History: Laws 2016, ch. 71, 4 and Laws 2016, ch. 78, 4.



Section 71-9-5 - General duties, jurisdiction and authority of the division.

71-9-5. General duties, jurisdiction and authority of the division.

A. The division shall regulate the exploration, development and production of geothermal resources on public and private land for the purposes of conservation; protection of correlative rights; protection of life, health, property, natural resources, the environment and the public welfare; and encouraging maximum economic recovery of the geothermal resources. The division may require persons seeking to explore, develop or produce geothermal resources to obtain permits from the division.

B. The division has jurisdiction over all matters relating to the exploration, development and production of geothermal resources. It has jurisdiction, authority and control of all persons, matters and things necessary or proper to enforce effectively the provisions of the Geothermal Resources Development Act, including making investigations and inspections of geothermal projects, facilities and wells.

C. The division may limit and allocate production of geothermal resources as needed to prevent waste whenever the total amount of geothermal resources that may be produced from a geothermal reservoir is limited. The division shall allocate and distribute the allowable production, insofar as is practicable, to afford each ownership or lease interest in a geothermal reservoir the opportunity to produce its just and equitable share of the geothermal resources in the reservoir.

D. The division shall have exclusive authority to regulate injection into geothermal wells pursuant to the Geothermal Resources Development Act and shall have exclusive authority over matters related to the protection of natural resources, property, health and public welfare as they relate to geothermal injection wells.

History: Laws 2016, ch. 71, 5 and Laws 2016, ch. 78, 5.



Section 71-9-6 - Rules.

71-9-6. Rules.

A. The division shall promulgate and enforce rules providing for the exploration, development and production of geothermal resources and to accomplish the purposes of the Geothermal Resources Development Act and that are reasonably necessary to carry out the purposes of that act whether or not indicated or specified in any section of that act.

B. The rules shall include, at minimum, provisions to:

(1) protect the environment against damage resulting from the exploration, development or production of geothermal resources;

(2) prevent waste of natural resources, including geothermal resources, in connection with the exploration, development or production of geothermal resources;

(3) ensure proper casing to prevent geothermal resources, water or other fluids from escaping from the strata in which they are found into other strata;

(4) prevent the premature cooling of any geothermal reservoir from the exploration, development or production of geothermal resources;

(5) protect the general public against injury or damage resulting from the exploration, development or production of geothermal resources;

(6) protect correlative rights against infringement resulting from the exploration, development or production of geothermal resources;

(7) regulate disposal of geothermal resources or the residue of geothermal resources or the disposal of nondomestic waste from the exploration, development or production of geothermal resources and direct the surface or subsurface disposal of such in a manner that will afford reasonable protection against contamination of all fresh water and water of present or probable future value for domestic, commercial, agricultural or stock purposes and will afford reasonable protection to human life and health and to the environment;

(8) regulate the permitting of geothermal projects, facilities and wells and provide for public notice and comment and an opportunity for hearing;

(9) where sufficient information is available, define and, from time to time as is necessary, redefine the horizontal and vertical limits of geothermal reservoirs;

(10) permit and regulate the injection of fluids into geothermal reservoirs;

(11) require geothermal projects, facilities and wells to be drilled, installed, developed, operated or produced in a manner so as to prevent environmental injury to neighboring leases or properties and to afford reasonable protection to human life and health and to the environment;

(12) require persons applying for permits to explore, develop or produce geothermal resources to demonstrate that they have the right to produce the geothermal resources through ownership, leases, permits or other documentation;

(13) require geothermal projects, facilities and wells to be operated efficiently;

(14) require financial assurance in the form of a surety bond, cash bond or letter of credit for geothermal projects, facilities and wells, as may be applicable, in amounts to be established by the division;

(15) require owners or operators of geothermal projects, facilities or wells to keep or cause records to be maintained and submitted to the division;

(16) require abandoned geothermal projects, facilities and wells to be reclaimed, including requiring wells to be plugged in a manner to confine all fluids in the strata in which they are found and to prevent them from escaping into other strata; and

(17) govern the manner and procedures by which all hearings conducted pursuant to the Geothermal Resources Development Act shall be held.

History: Laws 2016, ch. 71, 6 and Laws 2016, ch. 78, 6.



Section 71-9-7 - Access to property.

71-9-7. Access to property.

Employees or agents of the division, on proper identification, may enter public or private property to inspect and investigate conditions in relation to the exploration, development or production of geothermal resources, to monitor compliance with the Geothermal Resources Development Act or a rule, permit or order of the division, or to examine and copy, during reasonable business hours, those records or memoranda of the business being investigated; provided, however, that any inspection or investigation on private property shall be at reasonable times and upon notice to the private landowner. Employees or agents acting under the authority of this section shall observe the business's safety, internal security and fire protection rules.

History: Laws 2016, ch. 71, 7 and Laws 2016, ch. 78, 7.



Section 71-9-8 - Administrative penalty.

71-9-8. Administrative penalty.

A. If a person violates the provisions of the Geothermal Resources Development Act or the rules promulgated pursuant to that act or an order or permit issued pursuant to that act, the division may assess the person a civil penalty of two thousand five hundred dollars ($2,500) for each violation. In the case of a continuing violation, each day of violation shall constitute a separate violation.

B. In determining the amount of the penalty, the division shall consider the person's history of previous violations of the Geothermal Resources Development Act or the Geothermal Resources Act [19-13-1 through 19-13-28 NMSA 1978] or the rules or permits issued pursuant to those acts, the seriousness of the violation, any hazard to the health or safety of the public or the environment and the demonstrated good faith of the person.

C. The division may assess a civil penalty only after the person charged with a violation has been given an opportunity for a public hearing.

D. After the public hearing is held, or the person has failed to participate in the public hearing, the division shall issue an order requiring that any penalty imposed be paid.

E. If the person fails to pay the civil penalty as ordered by the division, the division may file a civil suit to collect the penalty in the district court of the county in which the defendant resides or in which any defendant resides if there is more than one defendant or in the district court of any county in which the violation occurred.

History: Laws 2016, ch. 71, 8 and Laws 2016, ch. 78, 8.



Section 71-9-9 - Appeals.

71-9-9. Appeals.

A person subject to a final decision of the division may appeal to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: Laws 2016, ch. 71, 9 and Laws 2016, ch. 78, 9.



Section 71-9-10 - Water rights owner; action for impairment.

71-9-10. Water rights owner; action for impairment.

In addition to the appeal rights pursuant to Section 9 [71-9-9 NMSA 1978] of the Geothermal Resources Development Act, a water rights owner may bring a de novo action in the district court in which the water rights are located for damages or injunctive relief with respect to any claimed impairment of existing water rights due to the exploration, development or production of geothermal resources pursuant to Section 4 [71-9-4 NMSA 1978] of that act.

History: Laws 2016, ch. 71, 10 and Laws 2016, ch. 78, 10.



Section 71-9-11 - Transfer of administration of rules, orders and permits.

71-9-11. Transfer of administration of rules, orders and permits.

All rules, orders, permits and administrative determinations of the oil conservation division of the energy, minerals and natural resources department or oil conservation commission issued pursuant to the Geothermal Resources Conservation Act [Chapter 71, Article 5 NMSA 1978] that existed prior to the effective date of the Geothermal Resources Development Act shall be administered by the energy conservation and management division of the department and shall remain in full force and effect after that date until repealed or amended, unless in conflict with, prohibited by or inconsistent with the provisions of the Geothermal Resources Development Act.

History: Laws 2016, ch. 71, 11 and Laws 2016, ch. 78, 11.









Chapter 72 - Water Law

Article 1 - Water Rights in General

Section 72-1-1 - Natural waters; public.

72-1-1. Natural waters; public.

All natural waters flowing in streams and watercourses, whether such be perennial, or torrential, within the limits of the state of New Mexico, belong to the public and are subject to appropriation for beneficial use. A watercourse is hereby defined to be any river, creek, arroyo, canyon, draw or wash, or any other channel having definite banks and bed with visible evidence of the occasional flow of water.

History: Laws 1907, ch. 49, 1; Code 1915, 5654; C.S. 1929, 151-101; Laws 1941, ch. 126, 1; 1941 Comp., 77-101; 1953 Comp., 75-1-1.



Section 72-1-2 - Water rights; appurtenant to land; priorities.

72-1-2. [Water rights; appurtenant to land; priorities.]

Beneficial use shall be the basis, the measure and the limit of the right to the use of water, and all waters appropriated for irrigation purposes, except as otherwise provided by written contract between the owner of the land and the owner of any ditch, reservoir or other works for the storage or conveyance of water, shall be appurtenant to specified lands owned by the person, firm or corporation having the right to use the water, so long as the water can be beneficially used thereon, or until the severance of such right from the land in the manner hereinafter provided in this article. Priority in time shall give the better right. In all cases of claims to the use of water initiated prior to March 19, 1907, the right shall relate back to the initiation of the claim, upon the diligent prosecution to completion of the necessary surveys and construction for the application of the water to a beneficial use. All claims to the use of water initiated thereafter shall relate back to the date of the receipt of an application therefor in the office of the territorial or state engineer, subject to compliance with the provisions of this article, and the rules and regulations established thereunder.

History: Laws 1907, ch. 49, 2; Code 1915, 5655; C.S. 1929, 151-102; 1941 Comp., 77-102; 1953 Comp., 75-1-2.



Section 72-1-2.1 - Water rights; change in ownership; filing and recording; constructive notice.

72-1-2.1. Water rights; change in ownership; filing and recording; constructive notice.

In the event of any changes of ownership of a water right, whether by sale, gift or any other type of conveyance, affecting the title to a water right that has been permitted or licensed by the state engineer, has been declared with the state engineer or has been adjudicated and is evidenced by a subfile order, partial final decree, final decree or any other court order, the new owner of the water right shall file a change of ownership form with the state engineer. The form shall include all information conforming with water rights of record filed with the state engineer and shall be accompanied by a copy of a warranty deed or other instrument of conveyance. The new owner shall record a copy of the change of ownership form filed with the state engineer with the clerk of the county in which the water right will be located. The filing shall be public notice of the existence and contents of the instruments so recorded from the time of recording with the county clerk.

History: Laws 1991, ch. 34, 1; 1996, ch. 32, 1.



Section 72-1-2.2 - Legislative findings; declaration of purpose.

72-1-2.2. Legislative findings; declaration of purpose.

A. The legislature hereby finds and declares that there exists a potential water shortage crisis in the Pecos River basin as a result of the requirements and obligations of the Pecos River Compact and the United States supreme court's amended decree in Texas v. New Mexico, No. 65 original as well as the recent droughts and the demands on this water system.

B. The legislature hereby finds and declares that this shortage of water and the state's obligation to Texas pursuant to the compact and the decree is a statewide problem affecting all the citizens of the state. The state is obligated under the terms of the decree to fulfill an obligation to repay Texas in water for any shortages of water owed to Texas by the state of New Mexico.

C. The legislature hereby finds and declares that the state's obligations extend not only to Texas but also to the citizens of New Mexico and their future generations to ensure adequate water supply. If unfulfilled, the obligations of the state to Texas could cost the state millions of dollars in lost revenues, employment and economic productivity.

D. The legislature further finds and declares that to avoid the catastrophic consequences of failing to address immediately the problem of the Pecos river water shortage, the interstate stream commission is to purchase, and retire and place in a state water conservation program administered by the interstate stream commission, adequate water rights over a period of years to increase the flow of water in the Pecos River and diminish the impact of man-made depletions of the stream flow and therefore meet the state's future obligations under the Pecos River Compact and the United States supreme court's amended decree in Texas v. New Mexico, No. 65 original, pursuant to the appropriation and the conditions set forth in Section 2 of this act.

History: Laws 1991, ch. 99, 1.



Section 72-1-2.3 - Lower Pecos river basin below Sumner lake water bank; acequia and community ditch water banks; interstate stream commission.

72-1-2.3. Lower Pecos river basin below Sumner lake water bank; acequia and community ditch water banks; interstate stream commission.

A. The interstate stream commission may recognize a water bank established by an irrigation district, a conservancy district, an artesian conservancy district, a community ditch, an acequia or a water users association in the lower Pecos river basin below Sumner lake for purposes of compliance with the Pecos River Compact [72-15-19 NMSA 1978].

B. The interstate stream commission shall propose and recommend to the state engineer for adoption rules for recognition of a water bank that include:

(1) criteria, terms and conditions for deposit of a water right in the bank;

(2) terms and conditions for the accrual, pooling, exchange, assignment and conditions of the deposit of a water right;

(3) procedures for recording and annual reporting of all transactions to the interstate stream commission and the state engineer; and

(4) procedures for the water bank to temporarily transfer deposited water to new purposes and places of use and points of diversion without formal proceedings before the state engineer.

C. A lower Pecos river basin below Sumner lake water bank may contract with a person to accrue, pool, exchange, assign or lease water rights to facilitate compliance with the Pecos River Compact. A transaction and transfer of water by a water bank in the Pecos river basin shall:

(1) not impair other water rights;

(2) not deplete water in the system above that level that would have occurred in the absence of the transaction;

(3) comply with state law; and

(4) be within the same stream system or underground water source.

History: Laws 2002, ch. 77, 1; 2003, ch. 54, 2; 2003, ch. 132, 2.



Section 72-1-2.4 - Pecos river; purpose; conditions for expenditures.

72-1-2.4. Pecos river; purpose; conditions for expenditures.

A. The purpose of this section is to achieve compliance with the Pecos River Compact [72-15-19 NMSA 1978], establish a base flow of the Pecos river of fifty cubic feet per second at the Artesia bridge and provide a reliable annual irrigation supply of ninety thousand acre-feet of water for delivery of three acre-feet per acre of irrigated land in the Carlsbad irrigation district and for adequate water to fulfill delivery requirements to the Texas state line pursuant to the Pecos River Compact.

B. The interstate stream commission shall determine the need for projects to be funded with the appropriations for compliance with the Pecos River Compact and may expend funds for the purchase of land with appurtenant water rights or rights to the delivery of water and to take other appropriate actions that would effectively aid New Mexico in compliance with the United States supreme court amended decree in Texas v. New Mexico, No. 65 original.

C. The interstate stream commission shall not expend any funds for the purchase of land with appurtenant water rights or rights to the delivery of water unless the commission has entered into contracts with the governing bodies of the Carlsbad irrigation district, the Pecos valley artesian conservancy district and the Fort Sumner irrigation district that specify the actions the parties agree will be taken or avoided to ensure that the expenditures will be effective toward permanent compliance with New Mexico's obligations under the Pecos River Compact and amended decree.

D. Expenditures for the purchase of land with valid appurtenant water rights or rights to the delivery of water shall be made only from willing sellers within the lower Pecos river basin downstream from Sumner reservoir for projects that comply with the following criteria:

(1) land with appurtenant water rights or with rights to the delivery of water shall be purchased in each of the following areas of the lower Pecos river basin:

(a) from Sumner reservoir to Acme, to the extent that willing sellers elect to participate and any affected irrigation district agrees to change its operations, as necessary, so the acquired rights effectively increase downstream flows of the Pecos river;

(b) from Acme to Brantley dam; and

(c) with first priority placed in the area from Brantley dam to the state line contingent upon the adjudication or settlement of the surface water claims by or within the Carlsbad irrigation district;

(2) the interstate stream commission shall purchase with the first available funding six thousand acres of land having rights to the delivery of water by the [Carlsbad irrigation] district or valid appurtenant water rights in approximately equal purchase increments from:

(a) assessed land within the Carlsbad irrigation district; and

(b) irrigated land located between Brantley dam and Sumner reservoir; and

(3) subsequent to the purchase of the first six thousand acres of land, the interstate stream commission shall use all future appropriations that are available for the purchase of land with appurtenant water rights or rights to the delivery of water such that no more than one acre of land within the Carlsbad irrigation district may be purchased for every three acres of land purchased between Brantley dam and Sumner reservoir.

E. The interstate stream commission shall prepare a comprehensive request for bids from owners of land with appurtenant water rights or rights to the delivery of water, shall evaluate and compare the bids and shall make offers to contract in response to the bids. The request for bids shall:

(1) provide for competition among the owners of land from whom bids are requested to sell their land with appurtenant water rights or rights to the delivery of water;

(2) contain criteria to address the priority of the purchases based on the effectiveness of the purchased land with appurtenant water rights or rights to the delivery of water in increasing the flows of the Pecos river and to address the different value of water rights associated with the degree of seniority of the water rights;

(3) provide for the purchase of up to six thousand acres of land assessed by the Carlsbad irrigation district having rights for the delivery of water; and

(4) provide for the purchase of land upstream from the Carlsbad irrigation district in amounts necessary to comply with the requirements of this section.

F. The interstate stream commission shall evaluate all bids and shall offer to contract with all sellers whose offers to sell comply with the criteria required by this section, comply with the bid conditions and are determined by the interstate stream commission to be most advantageous to increase the flows of the Pecos river and comply with the Pecos River Compact and amended decree.

G. Contracts shall be contingent upon the interstate stream commission receiving sufficient appropriations to close the purchases.

H. In the event the interstate stream commission determines that the total Pecos river rights it has purchased with appropriations made by the legislature for that purpose are in excess of those rights permanently needed for compliance with New Mexico's obligations under the Pecos River Compact, then the commission shall offer the excess land with appurtenant water rights or rights to the delivery of water first to the original owner at the original point of diversion and for the original place and purpose of use. Lands shall be offered for sale in the order in which they were acquired by:

(1) sending a written offer to sell to the last known address of the owner by certified mail, which offer shall remain open for at least sixty days from the date of the mailing;

(2) including in the offer to sell a notice that if the offer is not accepted by the original owner within a stated time pursuant to this subsection, the offer will be deemed rejected and automatically withdrawn and made available for purchase at the current market price; and

(3) depositing the revenue from sales into the New Mexico irrigation works construction fund.

History: Laws 2002, ch. 94, 2.



Section 72-1-2.5 - Pecos river basin land management fund.

72-1-2.5. Pecos river basin land management fund.

The "Pecos river basin land management fund" is created in the state treasury. The fund shall consist of appropriations, grants, donations or bequests to the fund, income from land and water rights purchased pursuant to Chapter 72, Article 1 NMSA 1978, revenue from land sold pursuant to Chapter 72, Article 1 NMSA 1978 and income from investment of the fund or money otherwise accruing to the fund. Money in the fund shall be invested pursuant to Chapter 6, Article 10 NMSA 1978. The interstate stream commission shall adopt rules for managing the land, for depositing revenues from the land and to administer the fund, and money in the fund is appropriated to the commission to manage the land purchases pursuant to Section 72-1-2.4 NMSA 1978 and to manage augmentation well fields in the lower Pecos river basin. Money in the fund shall not revert to any other fund at the end of a fiscal year. Money in the fund shall be disbursed on warrants signed by the secretary of finance and administration pursuant to vouchers signed by the director of the interstate stream commission or the director's authorized representative."

History: Laws 2006, ch. 77, 1; 2008, ch. 22, 2.



Section 72-1-2.6 - Pecos river; purchase of additional water rights.

72-1-2.6. Pecos river; purchase of additional water rights.

A. In addition to the land with appurtenant water rights or rights to the delivery of water acquired pursuant to the provisions of Section 72-1-2.4 NMSA 1978, the interstate stream commission may expend funds for the purchase of water rights or rights to the delivery of water without acquiring the surface of the land to which the water rights or rights to the delivery of water are appurtenant. No such expenditure shall be made unless the commission has entered into contracts with the governing bodies of the Carlsbad irrigation district, the Pecos valley artesian conservancy district and the Fort Sumner irrigation district that specify the actions the parties agree will be taken or avoided to ensure that the expenditures will be effective toward permanent compliance with New Mexico's obligations under the Pecos River Compact pursuant to Section 72-15-19 NMSA 1978 and the amended decree.

B. Expenditures for the purchase of water rights or rights to the delivery of water pursuant to this section shall be made only from willing sellers in accordance with the following criteria:

(1) the water rights or rights to the delivery of water are located within the Carlsbad irrigation district, the Roswell artesian basin, the Pecos valley artesian conservancy district or between the Acme gauge to and including the Fort Sumner irrigation district;

(2) the transactions through which the commission purchases the water rights or rights to the delivery of water are conducted in compliance with procedures set forth in Subsections F and G of Section 72-1-2.4 NMSA 1978, except that the resulting contracts shall not require the commission to purchase the land to which the water rights or rights to the delivery of water are appurtenant; and

(3) land from which water rights or the rights to the delivery of water are severed shall be subject to deed restrictions to ensure that no new water development or use, including the drilling of domestic wells pursuant to Sections 72-12-1.1, 72-12-1.2 and 72-12-1.3 NMSA 1978, occurs on the land without transfer of valid, existing water rights and that notice of such deed restrictions shall be recorded in the real property records of the county in which the land is located and provided to the state engineer; provided that the commission shall not be responsible for the establishment of cover vegetation or the ongoing maintenance of the land.

C. Water rights or rights to the delivery of water purchased by the commission pursuant to this section shall be included in the calculation of the ratio mandated by Section 72-1-2.4 NMSA 1978.

D. If the interstate stream commission determines that ownership of all or any part of the surface of land acquired by the commission pursuant to Section 72-1-2.4 NMSA 1978 is not necessary or desirable, the commission may offer the land for sale, in accordance with state law. The land may be offered for sale by sending a written offer to sell, by certified mail, to the party from whom the commission purchased the land at the party's last known address. The offer shall remain open for at least sixty days from the date of mailing. The offer shall include a notice that, if the offer is not accepted by the prior owner within the time stated pursuant to this section, the offer will be deemed rejected and automatically withdrawn and the land may be made available for purchase by third parties in accordance with state law. Land sold pursuant to this section shall be subject to deed restrictions to ensure that no new water development or use, including the drilling of domestic wells pursuant to Sections 72-12-1.1, 72-12-1.2 and 72-12-1.3 NMSA 1978, occurs on the land without transfer of valid, existing water rights and that notice of such deed restrictions shall be recorded in the real property records of the county in which the land is located and provided to the state engineer. The revenue from the sale shall be deposited into the Pecos river basin land management fund.

E. If the interstate stream commission determines that the total water rights and the rights to the delivery of water purchased pursuant to Chapter 72, Article 1 NMSA 1978 are in excess of those rights permanently needed for New Mexico's obligations under the Pecos River Compact, the commission shall offer the excess water rights for sale in the manner set forth in Section 72-1-2.4 NMSA 1978.

History: Laws 2008, ch. 22, 1.



Section 72-1-3 - Declaration of water rights vested prior to 1907; form; contents; verification; filing; recording; presumption.

72-1-3. Declaration of water rights vested prior to 1907; form; contents; verification; filing; recording; presumption.

Any person, firm or corporation claiming to be an owner of a water right which was vested prior to the passage of Chapter 49, Laws 1907, from any surface water source by the applications of water therefrom to beneficial use, may make and file in the office of the state engineer a declaration in a form to be prescribed by the state engineer setting forth the beneficial use to which said water has been applied, the date of first application to beneficial use, the continuity thereof, the location of the source of said water and if such water has been used for irrigation purposes, the description of the land upon which such water has been so used and the name of the owner thereof. Such declaration shall be verified but if the declarant cannot verify the same of his own personal knowledge he may do so on information and belief. Such declarations so filed shall be recorded at length in the office of the state engineer and may also be recorded in the office of the county clerk of the county wherein the diversion works therein described are located. Such records or copies thereof officially certified shall be prima facie evidence of the truth of their contents.

History: 1953 Comp., 75-1-2.1, enacted by Laws 1959, ch. 222, 1; 1961, ch. 250, 1.



Section 72-1-4 - Declaration of water rights vested prior to 1907; force and effect of prior declarations.

72-1-4. [Declaration of water rights vested prior to 1907; force and effect of prior declarations.]

Declarations heretofore filed in substantial compliance with Section 1 [72-1-3 NMSA 1978] hereof shall be recognized as of the same force and effect as if filed after the taking effect of this act [72-1-3 and 72-1-4 NMSA 1978].

History: 1953 Comp., 75-1-2.2, enacted by Laws 1959, ch. 222, 2.



Section 72-1-5 - Eminent domain; entry on property.

72-1-5. Eminent domain; entry on property.

The United States, the state or any person, firm, association or corporation may exercise the right of eminent domain, to take and acquire property [and] right-of-way [rights-of-way] for the construction, maintenance and operation of reservoirs, canals, ditches, flumes, aqueducts, pipelines or other works for the storage or conveyance of water for beneficial uses, including the right to enlarge existing structures, and to use the same in common with the former owner; any such right-of-way for canal, ditch, pipeline or other means for the conveyance of water shall in all cases be so located as to do the least damage to private or public property consistent with proper use and economical construction. Such property and right-of-way shall be acquired in the manner provided by the Eminent Domain Code [42A-1-1 through 42A-1-33 NMSA 1978]. Subject to the provisions of Sections 42A-1-8 through 42A-1-12 NMSA 1978, the engineers and surveyors of the United States, the state and of any person, firm or corporation shall have the right to enter upon the lands and waters of the state and of private persons and of private and public corporations, for the purpose of making hydrographic surveys and examinations and surveys necessary for selecting and locating suitable sites and routes for reservoirs, canals, pipelines and other waterworks.

History: Laws 1907, ch. 49, 3; Code 1915, 5656; C.S. 1929, 151-103; 1941 Comp., 77-103; 1953 Comp., 75-1-3; Laws 1981, ch. 125, 54.



Section 72-1-6 - Traveler's use of water.

72-1-6. [Traveler's use of water.]

All currents and sources of water, such as springs, rivers, ditches and currents of water flowing from natural sources in the state of New Mexico, shall be and they are declared free; in order that all persons traveling in this state shall have the right to take water therefrom for their own use, and that of the animals under their charge: provided, that the word traveler, shall not in any manner extend to persons who travel with a large number of animals; for in that case they shall not use the water of any spring belonging to any individual, without having first obtained the express consent of the owner. And it is further understood, that if any person in transit or traveling, at the time of using any of the water mentioned, shall cause any injury to the fields, planted lands or private property of any person, he shall pay to the party injured all damages that may have been done: provided, further, that this article shall in no manner apply to wells in this state: provided, further, that this article shall not be applicable to ponds or reservoirs of water, that persons may construct for their own proper use and benefit, and no person under pretext of title to said sources, springs, rivers or ditches, shall have the right to embarrass and hinder, or molest any transient person or traveler in or at the time of taking the water for his proper use and giving water to his animals.

History: Laws 1876, ch. 41, 1; C.L. 1884, 49; C.L. 1897, 52; Code 1915, 5812; C.S. 1929, 151-1001; 1941 Comp., 77-104; 1953 Comp., 75-1-4.



Section 72-1-7 - Interfering with traveler's use of water; penalty.

72-1-7. [Interfering with traveler's use of water; penalty.]

Hereafter, if any person or persons, shall embarrass, hinder and molest any person or persons at the time they may wish to take the water for their animals, and shall claim or demand of the traveler any compensation for the use of the water, such person or persons on conviction thereof, before the court of a justice of the peace [magistrate] or district judge, shall be fined in a sum not less than twenty-five dollars [($25.00)], nor more than fifty dollars [($50.00)], and shall be liable to pay all the damages caused thereby to the person so hindered.

History: Laws 1876, ch. 41, 2; C.L. 1884, 50; C.L. 1897, 53; Code 1915, 5813; C.S. 1929, 151-1002; 1941 Comp., 77-105; 1953 Comp., 75-1-5.



Section 72-1-8 - Camping, trailer, recreational or motor vehicle parking prohibited.

72-1-8. Camping, trailer, recreational or motor vehicle parking prohibited.

It is unlawful for a person to camp, or to park a trailer, recreational vehicle or motor vehicle within three hundred yards of a manmade water hole, a water well or a watering tank used by wildlife or domestic stock, without the prior consent of the owner of the land, the person in lawful possession of the land or the authorized representatives of either. Any person violating the provisions of this section is guilty of a misdemeanor and upon conviction shall be fined in an amount not to exceed one hundred dollars ($100).

History: 1953 Comp., 75-1-6, enacted by Laws 1965, ch. 36, 1; 1975, ch. 47, 1; 1979, ch. 151, 1.



Section 72-1-9 - Municipal, county, member-owned community water systems, school district and state university water development plans; preservation of municipal, county and state university water supplies.

72-1-9. Municipal, county, member-owned community water systems, school district and state university water development plans; preservation of municipal, county and state university water supplies.

A. It is recognized by the state that it promotes the public welfare and the conservation of water within the state for municipalities, counties, school districts, state universities, member-owned community water systems, special water users' associations and public utilities supplying water to municipalities or counties to plan for the reasonable development and use of water resources. The state further recognizes the state engineer's administrative policy of not allowing municipalities, member-owned community water systems, counties and state universities to acquire and hold unused water rights in an amount greater than their reasonable needs within forty years.

B. Municipalities, counties, school districts, state universities, member-owned community water systems, special water users' associations and public utilities supplying water to municipalities or counties shall be allowed a water use planning period not to exceed forty years, and water rights for municipalities, counties, school districts, state universities, member-owned community water systems, special water users' associations and public utilities supplying water to such municipalities or counties shall be based upon a water development plan the implementation of which shall not exceed a forty-year period from the date of the application for an appropriation or a change of place or purpose of use pursuant to a water development plan or for preservation of a municipal, county, school district, member-owned community water system or state university water supply for reasonably projected additional needs within forty years.

History: 1978 Comp., 72-1-9, enacted by Laws 1985, ch. 198, 1; 1990, ch. 40, 1; 1999, ch. 40, 3; 2000, ch. 73, 2; 2003, ch. 369, 1; 2006, ch. 45, 1.



Section 72-1-10 - Water utility authority; created; membership; administration of utility.

72-1-10. Water utility authority; created; membership; administration of utility.

A. The "Albuquerque-Bernalillo county water utility authority" is created. The membership of the board of directors of the authority shall consist of seven members. The municipal members shall be the mayor and three city councilors appointed by the Albuquerque city council. The county members shall be three county commissioners appointed by the Bernalillo county board of county commissioners. A city councilor member shall designate another city councilor to serve in the member's absence. A county commissioner member shall designate another county commissioner to serve in the member's absence. The mayor shall designate the chief executive officer of the municipality, a city councilor or a county commissioner to serve in the mayor's absence. City councilors shall serve one-year terms at the city council president's discretion. County commissioners shall serve one-year terms at the county commission chairman's discretion. The authority is subject to the state Procurement Code and other applicable state laws. The authority is a public body politic and corporate, separate and apart from the city of Albuquerque and Bernalillo county. The authority is a political subdivision of the state.

B. The authority:

(1) shall set policy and regulate, supervise and administer the water and wastewater utility of Albuquerque and Bernalillo county, including the determination and imposition of rates for services;

(2) is granted all powers necessary and appropriate to carry out and effectuate its public and corporate purposes, including the authority to adopt procedural rules; and

(3) is authorized to use city or county procurement processes or to contract with the city or county to further its public and corporate purposes.

C. The authority may acquire, maintain, contract for, condemn or protect water and wastewater facilities. The city of Albuquerque and Bernalillo county may delegate any additional power or duty conferred by Sections 3-27-2 and 3-27-3 NMSA 1978 to the authority to exercise and administer.

D. In exercising its power to acquire, maintain, contract for or condemn water and wastewater facilities, the authority shall not act so as to physically isolate and make nonviable any portion of the water or wastewater facilities, within or outside of Bernalillo county.

E. The authority may adopt resolutions and rules necessary to exert the power conferred by this section.

F. For the purposes of acquiring, maintaining, contracting for, condemning or protecting water and wastewater facilities, the jurisdiction of the authority extends within and outside of the boundaries of Bernalillo county to the territory physically occupied by the water and wastewater facilities and to privately owned water and wastewater facilities interconnected to the utility system. The authority may:

(1) acquire, maintain, contract for or condemn facilities for the collection, treatment and disposal of wastewater;

(2) condemn private property for the construction, maintenance and operation of wastewater facilities; and

(3) acquire, maintain, contract for or condemn for use as part of the utility system privately owned water and wastewater facilities used for the collection, treatment and disposal of wastewater of the authority or its customers.

G. The authority is subject to:

(1) the limitations imposed by Section 72-1-9 NMSA 1978 regarding water rights obtained or water rights condemned pursuant to a water development plan;

(2) the provisions of the Eminent Domain Code [42A-1-1 through 42A-1-33 NMSA 1978]; and

(3) the provisions of Chapter 72 NMSA 1978 regarding any change to the point of diversion or the place or purpose of use of any water right to any place selected by the authority in order to make the water available to the authority.

H. The authority is liable to the condemnee pursuant to the provisions of the Eminent Domain Code for the value of a water right as well as the market value of real property to which the water right is appurtenant if:

(1) the authority condemns water rights, either within or outside of the boundaries of Bernalillo county that are appurtenant to real property that has been in active agricultural operation; and

(2) the condemnation of the water right by the authority requires the permanent retirement from agricultural operation of some or all of the real property to which the water rights are appurtenant.

I. The authority is not subject to the jurisdiction of or approval from the public regulation commission. The authority is not subject to the provisions of the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978]. The authority is granted a water use planning period not to exceed forty years as set forth in Section 72-1-9 NMSA 1978.

J. The city of Albuquerque or Bernalillo county may, by ordinance or resolution, grant the authority a franchise for the operation, construction and maintenance of the utility system and for the use and rental of rights of way in exchange for consideration.

K. The authority may issue utility system revenue bonds and obligations pursuant to the Public Securities Short-Term Interest Rate Act [6-18-1 through 6-18-16 NMSA 1978] for acquiring real and personal property needed for the utility system and for extending, enlarging, renovating, repairing or otherwise improving water facilities and wastewater facilities or for any combination of these purposes. The authority may issue revenue anticipation notes with maturities not exceeding thirteen months upon terms approved by the board of directors. The authority may pledge irrevocably net revenues from the operation of the utility system for payment of the principal, premiums and interest on the revenue bonds or other obligations. It is unlawful to divert, use or expend money received from the issuance of utility system revenue bonds for any purpose other than the purpose for which the utility system revenue bonds were issued. Obligations, including bond anticipation notes, issued pursuant to the Public Securities Short-Term Interest Rate Act shall be sold pursuant to the terms of that act. Utility system revenue bonds:

(1) may have interest, appreciated principal value or any part thereof payable at intervals or at maturity as the authority determines;

(2) may be subject to prior redemption at the authority's option at such time and upon such terms and conditions with or without the payment of a premium as determined by the authority;

(3) may mature at any time not exceeding fifty years after the date of issuance;

(4) may be serial in form and maturity or may consist of one bond payable at one time or in installments or may be in another form as determined by the authority;

(5) shall be sold for cash at above or below par and at a price that results in a net effective interest rate that does not exceed the maximum permitted by the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978]; and

(6) may be sold at a public or negotiated sale.

L. The bonds authorized by the authority and their income shall be exempt from all taxation by the state or its political subdivisions.

M. The members of the board of directors of the authority may adopt a resolution declaring the necessity for the issuance of utility system revenue bonds or other obligations and may authorize the issuance of utility system revenue bonds or other obligations by an affirmative vote of a majority of all members of the board of directors of the authority. Utility revenue bonds and the resolution authorizing their issuance shall not be subject to the approval of the public regulation commission pursuant to Section 3-23-3 NMSA 1978 or subject to voter approval pursuant to Section 3-23-2 NMSA 1978.

N. Except for the purpose of refunding previous utility system revenue bond issues, the authority may not sell utility system revenue bonds payable from pledged revenues after the expiration of three years from the date of the resolution authorizing their issuance. Any period of time during which a utility system revenue bond is in litigation shall not count toward the determination of the expiration date of that issue.

History: Laws 2003, ch. 437, 1; 2005, ch. 345, 1.



Section 72-1-11 - Indian water rights settlements; approval of settlements; reports.

72-1-11. Indian water rights settlements; approval of settlements; reports.

A. Upon congressional authorization of funding of the federal government's portion of the costs of an Indian water rights settlement, the state engineer shall notify the legislature of the amount of the state's portion of the costs necessary to implement the settlement. Upon joint resolution of the legislature, the interstate stream commission may expend money in the Indian water rights settlement fund to implement the terms of the approved settlement.

B. On or before November 15 of each year, the state engineer and the interstate stream commission shall report to the appropriate legislative interim committee dealing with Indian affairs and to the legislative finance committee on:

(1) the status of proposed Indian water rights settlements requiring state financing;

(2) the distribution of funds from the Indian water rights settlement fund to implement approved settlements; and

(3) recommendations on the level of funding for the Indian water rights settlement fund necessary to timely implement Indian water rights settlements.

C. As used in Sections 1 and 2 of this act:

(1) "Indian water rights settlement" means an agreement between the state and a tribe, but not exclusive of any other party as appropriate, that resolves all of the tribe's water rights claims and that has been approved by the United States congress; and

(2) "tribe" means a federally recognized Indian nation, tribe or pueblo.

History: Laws 2005, ch. 172, 1.



Section 72-1-12 - Indian water rights settlement fund.

72-1-12. Indian water rights settlement fund.

The "Indian water rights settlement fund" is created in the state treasury to facilitate the implementation of the state's portion of Indian water rights settlements. The fund consists of appropriations, gifts, grants, donations, income from investment of the fund and money otherwise accruing to the fund. Money in the fund shall not revert to any other fund at the end of a fiscal year. Money in the Indian water rights settlement fund shall be used to pay the state's portion of the costs necessary to implement Indian water rights settlements approved by the legislature and the United States congress. The interstate stream commission shall administer the fund and money in the fund is appropriated to the commission to carry out the purposes of the fund. Money in the fund shall be disbursed on warrants of the secretary of finance and administration pursuant to vouchers signed by an authorized representative of the interstate stream commission.

History: Laws 2005, ch. 172, 2.






Article 2 - State Engineer

Section 72-2-1 - Appointment; removal; qualifications; duties; office; private practice prohibited.

72-2-1. Appointment; removal; qualifications; duties; office; private practice prohibited.

There shall be a "state engineer" who shall be a technically qualified and registered professional engineer under the Engineering and Land Surveying Practice Act [Chapter 61, Article 23 NMSA 1978] and shall be appointed by the governor and confirmed by the senate. He shall hold office for the term of two years or until his successor has been appointed and has qualified. He is subject to removal only for cause. He has general supervision of waters of the state and of the measurement, appropriation, distribution thereof and such other duties as required. The salary of the state engineer shall be set by the governor, and he shall receive necessary traveling expenses while away from his office in the discharge of official duties pursuant to the provisions of the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978]. The office of the state engineer shall be located at the seat of government. He shall not engage in any private practice.

History: Laws 1907, ch. 49, 4; Code 1915, 5657; Laws 1919, ch. 46, 1; C.S. 1929, 151-104; Laws 1937, ch. 178, 1; 1947, ch. 142, 1; 1941 Comp., 77-201; 1953 Comp., 75-2-1; Laws 1971, ch. 234, 10; 1977, ch. 254, 92; 1982, ch. 10, 3.



Section 72-2-2 - Assistants; salary.

72-2-2. Assistants; salary.

The state engineer may employ assistants and purchase materials and supplies for the proper conduct and maintenance of his office in pursuance of appropriations as made from time to time for such purposes. The salaries and expenses of the office of the state engineer shall be paid at the same time and in the same manner as those of other officers of the state.

History: Laws 1907, ch. 49, 5; Code 1915, 5658; C.S. 1929, 151-105; 1941 Comp., 77-202; 1953 Comp., 75-2-2; Laws 1982, ch. 10, 4.



Section 72-2-3 - Oath of office; bond.

72-2-3. [Oath of office; bond.]

Before entering upon the duties of his office the state engineer shall take the oath as prescribed by law for state officials. He shall file with the secretary of the state, a bond, in the penal sum of ten thousand ($10,000) dollars, to be approved by the attorney general, and conditioned upon the faithful discharge of his duties and for delivery to his successor of all property belonging to the public then in his possession or control.

History: Laws 1907, ch. 49, 6; Code 1915, 5659; C.S. 1929, 151-106; 1941 Comp., 77-203; 1953 Comp., 75-2-3.



Section 72-2-4 - Payment of accounts.

72-2-4. Payment of accounts.

All claims for services rendered, expenses incurred or materials or supplies furnished under the direction of the state engineer and which are payable from the funds appropriated for the prosecution of the work under his direction and supervision, shall be approved by the state engineer and properly vouchered and filed with the secretary of finance and administration, who shall, if he finds the same to have been incurred in accordance with law, audit and allow such claims and issue his warrant on the treasurer in payment thereof.

History: Laws 1907, ch. 49, 7; Code 1915, 5660; C.S. 1929, 151-107; 1941 Comp., 77-204; 1953 Comp., 75-2-4; 1977, ch. 247, 196.



Section 72-2-5 - Annual report.

72-2-5. Annual report.

The state engineer shall prepare and deliver to the governor, on or before November 30 of each year, a full report of the work of his office, including a detailed statement of expenditures thereof to and including June 30 of that year, with such recommendations for legislation and appropriation as he deems advisable. He shall also prepare and submit special reports on the work and expenditures of his office at all other times when required by the governor.

History: Laws 1907, ch. 49, 8; Code 1915, 5661; C.S. 1929, 151-108; Laws 1941, ch. 126, 2; 1941 Comp., 77-205; 1953 Comp., 75-2-5; Laws 1977, ch. 254, 93; 1982, ch. 10, 5.



Section 72-2-6 - Fees; amount; disposition.

72-2-6. Fees; amount; disposition.

The state engineer shall receive the following fees to be paid by him into the general fund:

A. for filing notice of intention to make formal application for permit to appropriate surface water, twenty-five dollars ($25.00), which shall be paid at the time of filing notice of intention;

B. for filing a formal application for permit to appropriate water where the project is chiefly for diversion and direct use of the water, twenty-five dollars ($25.00) if the amount claimed does not exceed five cubic feet of water per second, and five dollars ($5.00) for each cubic foot per second in excess of five; or, if the project is chiefly for storage of excess and flood waters, ten dollars ($10.00) for each one thousand acre-feet or fraction thereof of storage capacity; or, if the project is for power purposes only, in which the water is returned to the river bed in substantially undiminished quantity, twenty-five dollars ($25.00), if the amount claimed does not exceed five cubic feet of water per second, and one dollar ($1.00) for each cubic foot per second of time in excess of five; provided, however, that if application for permit is preceded by a notice of intention, the fee accompanying the notice of intention shall be applied on the subsequent fees. Fees included under this subsection, which shall be paid to the state engineer at the time of filing formal application for permit, shall include the filing of maps, plans, specifications, field notes, proof of publication and all other papers relating to the application, up to the issuing of the permit to appropriate water, and shall include the examination and study of all data therein with the exception of plans and specifications, for the examination and study of which additional fees shall be collected as prescribed in this section;

C. for examining in connection with any water right application the plans and specifications for a dam, two dollars ($2.00) for each one thousand dollars ($1,000) or fraction thereof of the estimated cost of such dam; for examining the plans and specifications for canal or other water conduit, twenty-five dollars ($25.00), where the capacity does not exceed fifty cubic feet of water per second, and ten dollars ($10.00) for each additional fifty cubic feet per second or fraction thereof. The fees shall be paid to the state engineer before he issues the permit to appropriate water; provided that no fee shall be paid for examining plans and specifications submitted by the United States or any agency or department of the United States;

D. for issuing any certificate of construction or license to appropriate, twenty-five dollars ($25.00);

E. for issuing a permit for an extension of time, fifty dollars ($50.00);

F. for issuing any miscellaneous water right instrument or copy of any water right document filed in his office, one dollar ($1.00) for the first page thereof, and fifteen cents ($.15) for each additional page thereof;

G. for filing any other paper necessarily forming a part of the permanent record of the water right application, permit or license, one dollar ($1.00);

H. for a contact reproduction of any map or plan sheet accompanying an application for permit to appropriate water, three dollars ($3.00) for each sheet; for a negative of any map or plan sheet suitable to reproduce copies thereof, five dollars ($5.00) for each sheet;

I. for inspecting damsites, dams, irrigation systems or other construction work as required by law, one hundred dollars ($100) per day and actual and necessary traveling expenses. Fees for any inspection deemed necessary by the state engineer and not paid on demand shall be a lien on any land or other property of the owner of the works and may be recovered by the state engineer in any court of competent jurisdiction; and

J. for such other work as may be required of his office, such reasonable fees as in the judgment of the state engineer the character and extent of the work justifies.

History: Laws 1907, ch. 49, 9; 1913, ch. 62, 1; Code 1915, 5662; Laws 1921, ch. 55, 1; C.S. 1929, 151-109; Laws 1937, ch. 178, 2; 1941, ch. 126, 3; 1941 Comp., 77-206; 1953 Comp., 75-2-6; Laws 1965, ch. 124, 1; 1987, ch. 215, 1.



Section 72-2-7 - Records to be public; certified copies as evidence.

72-2-7. [Records to be public; certified copies as evidence.]

The records of the office of the state engineer are public records, shall remain on file in his office and shall be open to the inspection of the public at all times during business hours. Such records shall show all applications filed, with date of filing, and shall show in full all permits, certificates of completion of construction and licenses issued, together with all action thereon, and all action or decisions of the state engineer affecting any rights or claims to appropriate water. Certified copies of any records or papers on file in the office of the state engineer shall be evidence equally with the originals thereof; and when introduced as evidence shall be held as of the same validity as the originals.

History: Laws 1907, ch. 49, 10; Code 1915, 5663; C.S. 1929, 151-110; 1941 Comp., 77-207; 1953 Comp., 75-2-7.



Section 72-2-8 - Administrative regulations, codes, instructions, orders; presumption of correctness.

72-2-8. Administrative regulations, codes, instructions, orders; presumption of correctness.

A. The state engineer may adopt regulations and codes to implement and enforce any provision of any law administered by him and may issue orders necessary to implement his decisions and to aid him in the accomplishment of his duties. In order to accomplish its purpose, this provision is to be liberally construed.

B. Directives issued by the state engineer shall be in form substantially as follows:

(1) regulations are written statements of the state engineer of general application to the public, implementing statutes, prescribing procedures and interpreting and exemplifying the statutes to which they relate;

(2) codes are written standards and specifications governing design and construction of dams;

(3) orders are written statements of the state engineer to implement his decision;

(4) special orders are written statements defining the declared boundaries of underground streams, channels, artesian basins, reservoirs or lakes.

C. To be effective, a regulation, code or special order issued by the state engineer shall be reviewed by the attorney general or other legal counsel of the state engineer's office prior to being filed as required by law and the fact of his review shall be indicated thereon.

D. To be effective, a regulation or code shall first be issued as a proposed regulation or proposed code and filed for public inspection in the office of the state engineer along with the findings of fact that in the opinion of the state engineer justify the regulation or code. Distribution shall also be made to each district and field office for public inspection and to each of the persons on the file of interested persons hereinafter mentioned. After the proposed regulation or code has been on file for one month, he shall publish it, or if it is lengthy, a resume of it, in not less than five newspapers of general circulation in the state, once a week for two consecutive weeks, with the statement that there will be a hearing on the proposed regulation or code on a day set in the publication, which shall be not more than thirty days nor less than twenty days after the last publication. The hearing shall be held in Santa Fe, and any person who is or may be affected by the proposed regulation or code may appear and testify.

E. Special orders may be promulgated without prior notice and hearing, but the state engineer shall, within ten days of promulgation of a special order, set a date for a hearing on the special order, and publish notice of the public hearing in the same manner required above.

F. In addition to filing copies of regulations as required by law, the state engineer shall maintain in his office duplicate official sets of current regulations, codes and special orders, which sets shall be available for inspection by the public.

G. The state engineer shall develop and maintain a file of names and addresses of individuals, professional, agricultural and other groups having an interest in the promulgation of new, revised or proposed regulations and shall at convenient times distribute to these persons all such regulations, making such charges therefor as will defray the expense incurred in their physical preparation and mailing.

H. Any regulation, code or order issued by the state engineer is presumed to be in proper implementation of the provisions of the water laws administered by him.

I. The state engineer shall state the extent to which regulations, codes and orders will have retroactive effect and, if no such statement is made, they will be applied prospectively only.

History: 1953 Comp., 75-2-8, enacted by Laws 1967, ch. 246, 1.



Section 72-2-9 - Supervising apportionment of waters.

72-2-9. [Supervising apportionment of waters.]

The state engineer shall have the supervision of the apportionment of water in this state according to the licenses issued by him and his predecessors and the adjudications of the courts.

History: Laws 1907, ch. 49, 12; Code 1915, 5665; C.S. 1929, 151-112; 1941 Comp., 77-209; 1953 Comp., 75-2-9.



Section 72-2-9.1 - Priority administration; expedited water marketing and leasing; state engineer.

72-2-9.1. Priority administration; expedited water marketing and leasing; state engineer.

A. The legislature recognizes that the adjudication process is slow, the need for water administration is urgent, compliance with interstate compacts is imperative and the state engineer has authority to administer water allocations in accordance with the water right priorities recorded with or declared or otherwise available to the state engineer.

B. The state engineer shall adopt rules for priority administration to ensure that authority is exercised:

(1) so as not to interfere with a future or pending adjudication;

(2) so as to create no impairment of water rights, other than what is required to enforce priorities; and

(3) so as to create no increased depletions.

C. The state engineer shall adopt rules based on the appropriate hydrologic models to promote expedited marketing and leasing of water in those areas affected by priority administration. The rules shall be consistent with the rights, remedies and criteria established by law for proceedings for water use leasing and for changes in point of diversion, place of use and purpose of use of water rights. The rules shall not apply to acequias or community ditches or to water rights served by an acequia or community ditch.

D. Nothing in this section shall affect the partial final decree and settlement agreement as may be entered in the Carlsbad irrigation district project offer phase of State of New Mexico ex rel. State Engineer v. Lewis, et al., Nos. 20294 and 22600 (N.M. 5th Jud. Dist.).

History: Laws 2003, ch. 63, 1.



Section 72-2-9.2 - Office of the state engineer; devices to measure river water.

72-2-9.2. Office of the state engineer; devices to measure river water.

The office of the state engineer shall purchase, install and study prototypes of alternative devices that accurately measure the flow of river water on a real-time basis. In carrying out the purpose of this section, the office of the state engineer shall consult with and utilize the services of the Los Alamos national laboratory, the Sandia national laboratories and the United States geological survey.

History: Laws 2003, ch. 209, 1.



Section 72-2-10 - Legal advisers; duties.

72-2-10. [Legal advisers; duties.]

The attorney general and the district attorney of the county in which legal questions arise, shall be the legal advisers of the state engineer, and shall perform any and all legal duties necessary in connection with his work, without other compensation than their salaries as fixed by law, except when otherwise provided.

History: Laws 1907, ch. 49, 38; Code 1915, 5697; C.S. 1929, 151-150; 1941 Comp., 77-210; 1953 Comp., 75-2-10.



Section 72-2-11 - Board of water commissioners abolished; pending appeals.

72-2-11. [Board of water commissioners abolished; pending appeals.]

That the board of water commissioners be and the same is hereby abolished, and that any and all records of said board shall, when this act becomes effective, be placed for safekeeping into the custody of the state engineer, provided that appeals pending before said board, together with all papers and records of same shall be transferred to the district court of the county wherein the work or point of desired appropriation, referred to in any such pending appeal or appeals, is situated, to be considered and disposed of by such district court as an appeal, as hereinbefore provided for.

History: Laws 1923, ch. 28, 4; C.S. 1929, 151-176; 1941 Comp., 77-211; 1953 Comp., 75-2-11.



Section 72-2-12 - Hearing examiners.

72-2-12. Hearing examiners.

In addition to the powers and authority, either express or implied, granted to the state engineer by other statutes of the state of New Mexico, the state engineer is hereby given the authority and power in formulating rules and regulations, subject to the provisions of Section 5 [72-2-17 NMSA 1978], in connection with hearings, or other proceedings before him to provide for the appointment of one or more examiners to conduct hearings with respect to matters properly coming before the state engineer and to make reports and recommendations with respect thereto. The state engineer, subject to the provisions of Section 5, shall promulgate, print and make available in the state engineer's office rules and regulations with regard to hearings to be conducted before examiners and the powers and duties of the examiners in any particular case may be limited by order of the state engineer to particular issues or to the performance of particular actions. In the absence of any limiting order, an examiner appointed to hear any particular case shall have the power to regulate all proceedings before him and to perform acts and to take all measures necessary or proper for the efficient and orderly conduct of such hearing, including the swearing of witnesses, receiving of testimony and exhibits offered in evidence subject to such objections as may be imposed, and shall cause a complete record of the proceedings to be made and shall make his report and recommendations in connection therewith to the state engineer. The state engineer shall base his decision rendered in any matter heard by an examiner upon the record made by or under the supervision of the examiner in connection with such proceeding and the report and recommendation of the examiner; and his decision shall have the same force and effect as if said hearing had been conducted by the state engineer. Persons appointed by the state engineer as hearing examiners shall be knowledgeable in the water laws of this state, water engineering and administrative hearing procedures.

History: 1953 Comp., 75-2-12, enacted by Laws 1965, ch. 285, 1.



Section 72-2-13 - Depositions, written interrogatories and administrative conferences.

72-2-13. Depositions, written interrogatories and administrative conferences.

A. In matters pertaining to the public waters of this state which are pending before the state engineer for administrative action, a party may take the testimony, by deposition on oral examination or written interrogatories, of any person including a party and any personnel of the state engineer's office, except the state engineer or his designated hearing examiner, and may request that the pending matter be set for an administrative conference before the state engineer in the manner and for the purposes established for discovery and for pretrial conferences by the Rules of Civil Procedure for the district courts of New Mexico.

B. As used in this section, "party" means the applicant, the protestant and the state.

History: 1953 Comp., 75-2-12.1, enacted by Laws 1969, ch. 250, 1.



Section 72-2-14 - Subpoena power.

72-2-14. Subpoena power.

The state engineer or any examiner appointed by the state engineer to conduct hearings is hereby empowered to subpoena witnesses, to require their attendance and giving of testimony and to require the production of books, papers and records in any proceeding before the state engineer.

History: 1953 Comp., 75-2-13, enacted by Laws 1965, ch. 285, 2.



Section 72-2-15 - Failure or refusal to comply with subpoena; refusal to testify; body attachment; contempt.

72-2-15. Failure or refusal to comply with subpoena; refusal to testify; body attachment; contempt.

In case of failure or refusal on the part of any person to comply with any subpoena issued by said state engineer or his appointed examiner, or on the refusal of any witnesses to testify or to answer as to any matters regarding which he may be lawfully interogated [interrogated], the judge of any district court in this state, on application of the state engineer, may issue an attachment for such person and compel him to comply with such subpoena and to attend before the state engineer or his appointed examiner and produce such documents, and give his testimony upon such matters as may be lawfully required, and the judge shall have the power to punish for contempt as in the case of disobedience of a like subpoena issued by or from a district court or a refusal to testify therein.

History: 1953 Comp., 75-2-14, enacted by Laws 1965, ch. 285, 3.



Section 72-2-16 - Hearings required before appeal.

72-2-16. Hearings required before appeal.

The state engineer may order that a hearing be held before the state engineer enters a decision, acts or refuses to act. If, without holding a hearing, the state engineer enters a decision, acts or refuses to act, any person aggrieved by the decision, act or refusal to act is entitled to a hearing if a request for a hearing is made in writing within thirty days after receipt by certified mail of notice of the decision, act or refusal to act. Hearings shall be held before the state engineer or the state engineer's appointed examiner. Hearings shall be held in the county in which the water right at issue is adjudicated, licensed or permitted, unless the parties and the state engineer stipulate another site for the hearing. A record shall be made of all hearings. An appeal shall not be taken to the district court until the state engineer has held a hearing and entered a decision in the hearing.

History: 1953 Comp., 75-2-15, enacted by Laws 1965, ch. 285, 4; 1967, ch. 308, 1; 1971, ch. 134, 1; 1973, ch. 207, 1; 2015, ch. 37, 1.



Section 72-2-17 - Hearing; notice; conduct; record.

72-2-17. Hearing; notice; conduct; record.

A. After a written request for hearing has been filed, the state engineer shall notify the requestor, and all interested parties, by registered or certified mail, return receipt requested, of the hearing. The notice shall include:

(1) the time, place, date and nature of the hearing, which time shall be not less than five nor more than sixty days from the date of filing of the request for hearing, provided that the state engineer may for good cause or upon stipulation of the parties set the hearing for a later date; and

(2) the legal authority and jurisdiction under which the hearing will be held.

B. In the conduct of the hearing:

(1) opportunity shall be afforded all parties to appear and present evidence and argument on all issues involved;

(2) irrelevant, immaterial or unduly repetitious evidence shall be excluded. The rules of evidence as applied in nonjury civil cases in the district courts of this state shall be generally followed; however, when it is necessary to ascertain facts not reasonably susceptible of proof under these rules, evidence not admissible thereunder may be admitted if it is of a type commonly relied upon by reasonably prudent men in the conduct of their affairs. Objections to evidentiary offers may be made and shall be noted in the record. Subject to these requirements, when a hearing will be expedited and interests of the parties will not be prejudiced substantially, any part of the evidence may be received in written form;

(3) a party may have and be represented by counsel and may conduct cross-examinations required for a full and true disclosure of the facts;

(4) notice may be taken of judicially cognizable facts. In addition, notice may be taken of generally recognized technical or scientific facts within the state engineer's specialized knowledge;

(5) oral proceedings or any part thereof shall be transcribed on request of any party; and

(6) findings of fact shall be based exclusively on the evidence and on matters officially noticed.

C. The state engineer or his appointed hearing examiner shall make a record of the hearing, which shall include:

(1) all pleadings, motions, intermediate rulings;

(2) evidence received or considered;

(3) a statement of the matters officially noticed;

(4) questions and offers of proof, objections and rulings thereon;

(5) any proposed findings submitted; and

(6) any decision, opinion or report by the state engineer or hearing examiner conducting the hearing.

History: 1953 Comp., 75-2-16, enacted by Laws 1965, ch. 285, 5.



Section 72-2-18 - State engineer; enforcement; compliance orders; penalty.

72-2-18. State engineer; enforcement; compliance orders; penalty.

A. When a person, pursuant to a finding of fact, violates a requirement or prohibition of Chapter 72 NMSA 1978, a regulation, code, order or special order adopted by the state engineer pursuant to Section 72-2-8 NMSA 1978, a condition of a permit or license issued by the state engineer pursuant to law or an order entered by a court adjudicating a water right, the state engineer may, in addition to any other remedies available under law, issue a compliance order stating with reasonable specificity the nature of the violation and requiring compliance within a specified time period. A compliance order shall not be effective against any party other than the person against whom the compliance order is issued.

B. This section shall not be construed to affect or interfere with any jurisdiction of an irrigation district, conservancy district, a state court, a federal court or an Indian nation, tribe or pueblo to enforce its orders and decrees pertaining to water rights.

C. A compliance order may include an order to cease the violation of a requirement or prohibition of Chapter 72 NMSA 1978, a directive issued in accordance with the provisions of Section 72-2-8 NMSA 1978, a condition of a permit or license issued by the state engineer or an order entered by a court adjudicating a water right.

D. The state engineer shall provide an opportunity for the person named in the compliance order to have a hearing on the alleged violation pursuant to Section 72-2-16 NMSA 1978. A hearing shall be held if a written request is made to the state engineer within thirty days after receipt of the notice of the compliance order sent by certified mail. A compliance order issued pursuant to this section shall become final unless the person named in the order submits a written request for a hearing to the state engineer within thirty days of receipt of the order. A compliance order shall be enforceable only upon becoming final. Nothing in this section shall prohibit the person named in the order from pursuing an informal resolution of the matter after a timely request for hearing has been made.

E. A compliance order may require repayment of water that was overdiverted or illegally diverted. Repayment of water may be up to double the amount of the overdiversion or illegal diversion. In determining the repayment of water beyond the amount overdiverted or illegally diverted, the state engineer shall take into consideration the seriousness of the violation, any good faith efforts to comply with the applicable requirements and any other relevant factors. Any requirement to repay water shall not be enforceable until the compliance order becomes final. Installation of a measuring device may be required prior to any future diversion of water.

F. Any appeal to district court shall be conducted pursuant to Chapter 72, Article 7 NMSA 1978 and shall not stay enforcement of the compliance order unless ordered by the district court.

G. After a compliance order becomes final, the state engineer may assess a civil penalty of up to one hundred dollars ($100) per day for violation of the compliance order. Any civil penalty assessed shall accrue from the date of assessment of the penalty.

H. If a person does not comply with a compliance order, the state engineer may file a civil action to enforce the compliance order and receive any of the remedies provided in this section, including injunctive relief.

History: Laws 2001, ch. 143, 1; 2007, ch. 82, 1.






Article 3 - Water Districts and Water Masters

Section 72-3-1 - Water districts; creation; change; subdistricts.

72-3-1. [Water districts; creation; change; subdistricts.]

The state engineer shall, from time to time, as may be necessary for the economical and satisfactory apportionment of water, divide the state in conformity with the drainage areas into water districts to be designated by names, and to comprise as far as possible one or more distinct stream systems in each district. Districts may be changed from time to time as may, in his opinion, be necessary for the economical and satisfactory apportionment of water. Provided, that the state engineer may, when in his opinion it shall be for the best interests of the state and the owners of water rights upon any stream system within the state of New Mexico, divide said stream system into subdistricts, each of which said subdistricts shall be designated by a distinct name.

History: Laws 1907, ch. 49, 13; Code 1915, 5666; Laws 1919, ch. 131, 2; C.S. 1929, 151-113; 1941 Comp., 77-301; 1953 Comp., 75-3-1.



Section 72-3-2 - Water masters; appointment; removal; duties.

72-3-2. Water masters; appointment; removal; duties.

A. The state engineer shall, upon the written application of a majority of the water rights owners of any district in this state, appoint a water master for such district in the state, who may, for cause, be removed by the state engineer and shall be removed upon a petition of a majority of the water rights owners of the district. The water master shall have immediate charge of the apportionment of waters in the water master's district under the general supervision of the state engineer, and the water master shall so appropriate, regulate and control the waters of the district as will prevent waste. The state engineer may, if in the state engineer s opinion the public safety or interests of water users in any district in the state require it, appoint such water master for temporary or permanent service in such district in the absence of the application above provided for in this article.

B. In instances where the state engineer's appointment of a water master is not in response to a written application of a majority of the water rights owners of a district, the provisions of Section 72-3-4 NMSA 1978 shall not apply.

History: Laws 1907, ch. 49, 14; Code 1915, 5667; C.S. 1929, 151-114; 1941 Comp., 77-302; 1953 Comp., 75-3-2; 2007, ch. 157, 1.



Section 72-3-3 - Appeal from water master to state engineer authorized.

72-3-3. [Appeal from water master to state engineer authorized.]

Any person may appeal from the acts or decisions of the water master to the state engineer, who shall promptly and at a stated time and place to be fixed by him, upon due notice to the parties, hear and determine the matter in dispute, and his decision shall be final, unless an appeal is taken to the district court of the county, wherein the irrigation works or the irrigated lands involved in such dispute are situated, in conformity with the provisions of Sections 72-7-1 and 72-7-2 NMSA 1978.

History: Laws 1907, ch. 49, 15; Code 1915, 5668; C.S. 1929, 151-115; Laws 1935, ch. 78, 1; 1941 Comp., 77-303; 1953 Comp., 75-3-3.



Section 72-3-4 - Compensation of water master; assistants; budget; tax; administration fund.

72-3-4. Compensation of water master; assistants; budget; tax; administration fund.

The state engineer may employ such assistants to any water master by him appointed as he may deem necessary, and each water master and each assistant so employed shall be paid a compensation to be fixed by the state engineer and also such of his actual and necessary expenses incurred in the performance of his duties as shall be approved in writing by the state engineer. Provided, that such employment of assistants shall be only in cases of emergency and such employment shall continue only during the existence of such emergency.

As soon as possible after the appointment of any water master, the state engineer shall prepare a budget of estimated amounts required to pay the compensation and expenses of the water master and his assistants to the end of the then current fiscal year, and shall certify the same to the board of county commissioners of the county wherein the duties of the water master are to be performed, which budget shall specify the distribution of the amounts to be charged against and allotted to each water user or ditch owner, and which respective amounts shall be based upon the quantity of water received or to be received by each in proportion to the total quantities of water delivered or to be delivered under the water rights of all.

Thereafter, before the beginning of each succeeding fiscal year, the state engineer shall likewise prepare a similar budget for the ensuing fiscal year and shall likewise certify the same to the proper board of county commissioners.

If a water district for which a water master is appointed lies within more than one county, the budget shall be certified to the board of county commissioners of each county within which any portion of such district is situated, and shall set out the proportionate amount of the budget total to be paid by each county respectively.

When such budgets are received by the board of county commissioners, it shall immediately cause the county treasurer to extend upon the tax rolls of the county for the year contemplated in the budget, the amounts therein required to be raised and in accordance with the budget distribution thereof, and such respective amounts so distributed and entered upon said tax rolls shall be payable and shall be collected at the times and in the manner provided by law for the payment and collection of other taxes, and shall be a lien upon the property of the respective water users or ditch owners to the same extent other taxes levied are a lien thereon. When collected, the county treasurer shall place such monies into a special fund to be designated as "water masters administration fund for the district of . . . . . . . . . . (name of district)" and such fund shall be expended only for the purposes set out in said budget.

The salary and expenses of the water master and of his assistants shall be paid monthly by the board of county commissioners out of said special fund so created only upon the itemized voucher of the state engineer.

If for any reason there shall be a temporary insufficiency of moneys in said special fund for the payment of the accrued salaries and expenses of the water master and his assistants, the board of county commissioners may pay the same out of any available moneys in the general county fund, or the state engineer may pay the same out of any general fund money appropriated for the operation of his office; but in either event the general county fund or the state general fund, as the case may be, shall be reimbursed the amounts expended therefrom for such purposes, as soon as there may be moneys available therefor in the water masters administration fund hereinabove designated.

History: Laws 1907, ch. 49, 16; Code 1915, 5669; C.S. 1929, 151-116; Laws 1935, ch. 78, 2; 1941 Comp., 77-304; 1953 Comp., 75-3-4; Laws 1965, ch. 124, 2.



Section 72-3-5 - Reports by water master to state engineer.

72-3-5. [Reports by water master to state engineer.]

Each water master shall report to the state engineer, as often as may be deemed necessary by the engineer as to the amount of water needed to supply the requirements of his districts, the amount available, the works which are without their proper supply, the supply required during the period preceding his next regular report and such other information as the engineer may require. These reports shall, at the end of each irrigation season, be filed in the office of the state engineer. The state engineer shall give directions for correcting any errors of apportionments that may be shown by such reports.

History: Laws 1907, ch. 49, 17; Code 1915, 5670; C.S. 1929, 151-117; 1941 Comp., 77-305; 1953 Comp., 75-3-5.






Article 4 - Surveys, Investigations and Adjudication of Rights

Section 72-4-1 - County drains; duty of state engineer; preliminary surveys; eminent domain; surveys on private property; damage.

72-4-1. County drains; duty of state engineer; preliminary surveys; eminent domain; surveys on private property; damage.

When requested by any of the boards of county commissioners of any of the counties of the state, it is the duty of the state engineer, either himself or by an authorized assistant engineer, to cooperate with the county commissioners in the engineering work required to lay out, establish and construct any drain to be used by any county or counties or portions of the same, for the purpose of diverting flood waters, lakes, watercourses, and in general to aid and assist the counties of this state or their authorized officers in making preliminary surveys and establishing systems of drainage or any other engineering work; and whenever the board of county commissioners of any county shall by order determine to lay out, establish and construct any drain to be used by any county or counties or portions of the same, for the purpose of diverting flood waters, lakes or watercourses or to establish systems of drainage, which shall require that private property be taken or damaged, the county may exercise the right of eminent domain to take and acquire real or personal property, right-of-way and privilege within or without its corporate limits, necessary for its corporate purposes, in the manner provided by the Eminent Domain Code [42A-1-1 through 42A-1-33 NMSA 1978]. Subject to the provisions of Sections 42A-1-8 through 42A-1-12 NMSA 1978, the engineers and surveyors of the state and of the county shall have the right to enter upon the property of private persons and of private and public corporations for the purpose of making hydrographic surveys and examinations and surveys necessary for selecting and locating suitable sites and routes for any drain or drainage system.

History: Laws 1907, ch. 49, 18; 1909, ch. 129, 1; Code 1915, 5672; C.S. 1929, 151-119; 1941 Comp., 77-401; 1953 Comp., 75-4-1; Laws 1981, ch. 125, 55.



Section 72-4-2 - Authority to acquire water rights for development of county water supply system.

72-4-2. [Authority to acquire water rights for development of county water supply system.]

Each board of county commissioners of any of the several counties of the state, in addition to all other powers vested in it, is empowered to acquire, by purchase or exchange upon such terms and conditions and in such manner as a commission may deem proper and to acquire by condemnation in accordance with and subject to the provisions of any and all existing laws applicable to the condemnation of property for public use any water rights or any portion thereof within its county limits deemed necessary or proper for public use for the development of a county water supply system. Title to property so acquired or condemned shall be taken in the name of the county.

History: 1953 Comp., 75-4-1.1, enacted by Laws 1959, ch. 286, 1.



Section 72-4-3 - Authority to establish county water supply system; purpose.

72-4-3. [Authority to establish county water supply system; purpose.]

The board of county commissioners of any county may under the provisions of this 1959 act [72-4-2 through 72-4-12 NMSA 1978], establish a county water supply system, which shall be located within this state and within the county, for the purpose of supplying water to the inhabitants of unincorporated communities of the county for domestic and sanitary purposes.

History: 1953 Comp., 75-4-1.2, enacted by Laws 1959, ch. 286, 2.



Section 72-4-4 - Water revenue bonds; limitations; conditions of issuance.

72-4-4. Water revenue bonds; limitations; conditions of issuance.

The board of county commissioners in each county within the state is authorized to issue water revenue bonds of the county for the purpose of paying the cost of property acquired under the provisions of Sections 72-4-2 through 72-4-12 NMSA 1978 and for the construction of a water supply system. Bonds issued by a county under the authority of Sections 72-4-2 through 72-4-12 NMSA 1978 shall not be a general obligation of the county under the meaning of Article 9, Section 13 of the constitution of New Mexico. The bonds shall be payable solely out of the revenues derived from the projects financed by the bonds which are issued. Bond [Bonds] and coupons, if any, issued under the authority of Sections 72-4-2 through 72-4-12 NMSA 1978 shall never constitute an indebtedness of the county within the meaning of any state constitutional provision or statutory limitation and shall never constitute or give rise to a pecuniary liability of the county or a charge against its general credit or taxing powers, and that fact shall be plainly stated on the face of each bond. The bonds may be executed and delivered at any time and from time to time, may be in the form and denominations, may be of the tenor, may be in registered or bearer form either as to principal or principal and interest, may be payable in installments and at the time or times not exceeding thirty years from their date, may be payable at the place or places, may bear interest at the rate or rates payable at the place or places, and evidenced in the manner, and may contain the provisions not inconsistent therewith, all as shall be provided in the resolution and proceedings of the board of county commissioners whereunder the bonds are authorized to be issued. Any bonds issued under the authority of Sections 72-4-2 through 72-4-12 NMSA 1978 may be sold at public or private sale in the manner and from time to time as may be determined by the board of county commissioners to be most advantageous, and the county may pay all expenses, attorneys and engineering fees, premiums and commissions which the board of county commissioners may deem necessary or advantageous in connection with the authorization, sale and issuance thereof. All bonds issued under the authority of Sections 72-4-2 through 72-4-12 NMSA 1978 and all interest coupons, if any, applicable thereto shall be construed to be negotiable.

History: 1953 Comp., 75-4-1.3, enacted by Laws 1959, ch. 286, 3; 1983, ch. 265, 48.



Section 72-4-5 - Water revenue bonds; security; restrictions and limitations.

72-4-5. [Water revenue bonds; security; restrictions and limitations.]

The principal of and interest on any bonds issued under the authority of this 1959 act [72-4-2 through 72-4-12 NMSA 1978] shall be secured by a pledge of the revenues out of which such bonds shall be made payable, and may be secured by a mortgage covering all or any part of the system from which the revenues so pledged may be derived.

The resolution and proceedings under which such bonds are authorized to be issued or any such mortgage may contain any agreement and provisions customarily contained in instruments securing bonds, including, without limiting the generality of the foregoing, provisions respecting the fixing and collection of all revenues from any system covered by such proceedings or mortgage, the maintenance and insurance of such system, the creation and maintenance of special funds from the revenues from such system, and the rights and remedies available in event of default to the bondholders or to the trustee under a mortgage, all as the board of county commissioners shall deem advisable and as shall not be in conflict with the provisions of this 1959 act; provided, however, that in making any such agreements or provisions a county shall not have the power to obligate itself except with respect to the project and the application of the revenues therefrom, and shall not have the power to incur a pecuniary liability or a charge upon its general credit or against its taxing powers. The proceedings authorizing any bonds hereunder and any mortgage securing such bonds may provide the procedure and remedies in the event of default in payment of the principal of or the interest on such bonds or in the performance of any agreement. No breach of any such agreement shall impose any pecuniary liability upon a county or any charge upon its general credit or against its taxing powers.

History: 1953 Comp., 75-4-1.4, enacted by Laws 1959, ch. 286, 4.



Section 72-4-6 - Determinations and findings prior to supplying water.

72-4-6. [Determinations and findings prior to supplying water.]

Prior to supplying any water, the board of county commissioners must determine and find the following: the amount necessary in each year to pay the principal of and the interest on the water revenue bonds proposed to be issued to finance such system; the amount necessary to be paid each year into any reserve funds which the board of county commissioners may deem it advisable to establish in connection with the retirement of the proposed water revenue bonds and the maintenance of the system. The determinations and findings of the board of county commissioners required to be made in the preceding sentence shall be set forth in the proceedings under which the proposed water revenue bonds are to be issued and such findings shall be the basis for determining the cost of the water to the inhabitant consumers.

History: 1953 Comp., 75-4-1.5, enacted by Laws 1959, ch. 286, 5.



Section 72-4-7 - Sale of water revenue bonds; application of proceeds; cost of acquiring system.

72-4-7. [Sale of water revenue bonds; application of proceeds; cost of acquiring system.]

The proceeds from the sale of any water revenue bonds issued under authority of this 1959 act [72-4-2 through 72-4-12 NMSA 1978] shall be applied only for the purpose for which the bonds were issued; provided, however, that any accrued interest and premiums received in any such sale shall be applied to the payment of the principal of or the interest on the water revenue bonds sold; and provided, further, that if for any reason any portion of such proceeds shall not be needed for the purpose for which the water revenue bonds were issued, then such balance of said proceeds shall be applied to the payment of the principal of or the interest on said water revenue bonds and provided further, that any portion of the proceeds from the sale of the water revenue bonds or any accrued interest and premium received in any such sale, may, in the event the money will not be needed, or cannot be effectively used to the advantage of the county for the purposes herein provided, be invested in short term, interest-bearing securities if such investment will not interfere with the use of such funds for the primary purpose as herein provided. The cost of acquiring any system shall be deemed to include the following: the actual cost of the construction of any part of a system which may be constructed, including attorney's and engineer's fees; the purchase price of any part of a system that may be acquired by purchase or condemnation; and the interest on such bonds for a reasonable time prior to construction, during construction, and for not exceeding six months after completion of construction.

History: 1953 Comp., 75-4-1.6, enacted by Laws 1959, ch. 286, 6.



Section 72-4-8 - Water system cost paid from bond proceeds only.

72-4-8. Water system cost paid from bond proceeds only.

No county that undertakes to acquire or establish a water supply system under the authority of Sections 72-4-2 through 72-4-12 NMSA 1978 shall have the power to pay out of its general funds or otherwise contribute any part of the costs of acquiring a water supply system. The entire cost of acquiring the system shall be paid out of the proceeds from the sale of water revenue bonds issued under the authority of Sections 72-4-2 through 72-4-12 NMSA 1978.

History: 1953 Comp., 75-4-1.7, enacted by Laws 1959, ch. 286, 7; 1993, ch. 308, 5.



Section 72-4-9 - Water revenue bonds shall be legal investments.

72-4-9. [Water revenue bonds shall be legal investments.]

Water revenue bonds issued under the provisions of this 1959 act [72-4-2 through 72-4-12 NMSA 1978] shall be legal investments for savings banks and insurance companies organized under the laws of this state.

History: 1953 Comp., 75-4-1.8, enacted by Laws 1959, ch. 286, 8.



Section 72-4-10 - Water revenue bonds, income, security instruments, agreements and revenue exempt from taxation.

72-4-10. [Water revenue bonds, income, security instruments, agreements and revenue exempt from taxation.]

The water revenue bonds authorized by this 1959 act [72-4-2 through 72-4-12 NMSA 1978] and the income from the water revenue bonds, all mortgages or other security instrument executed as security for the water revenue bonds, all agreements made pursuant to the provisions hereof and revenue derived therefrom by the county shall be exempt from all taxation by the state of New Mexico, or any subdivision thereof.

History: 1953 Comp., 75-4-1.9, enacted by Laws 1959, ch. 286, 9.



Section 72-4-11 - Election by voters prior to issuance of bonds not required.

72-4-11. [Election by voters prior to issuance of bonds not required.]

This 1959 act [72-4-2 through 72-4-12 NMSA 1978] shall not be construed as requiring an election by the voters of a county prior to the issuance of water revenue bonds hereunder by such county.

History: 1953 Comp., 75-4-1.10, enacted by Laws 1959, ch. 286, 10.



Section 72-4-12 - Notice, consent or approval by governmental body or public officer not required prior to issuance of bonds.

72-4-12. [Notice, consent or approval by governmental body or public officer not required prior to issuance of bonds.]

No notice, consent or approval by any governmental body or public officer shall be required as a prerequisite to the sale or issuance of any water revenue bonds or the making of a mortgage under the authority of this 1959 act [72-4-2 through 72-4-12 NMSA 1978], except as provided in this 1959 act.

History: 1953 Comp., 75-4-1.11, enacted by Laws 1959, ch. 286, 11.



Section 72-4-13 - Hydrographic survey of state stream systems; duty of state engineer; dam and reservoir sites; cooperation with United States.

72-4-13. Hydrographic survey of state stream systems; duty of state engineer; dam and reservoir sites; cooperation with United States.

The state engineer shall make hydrographic surveys and investigations of each stream system and source of water supply in the state, beginning with those most used for irrigation, and obtaining and recording all available data for the determination, development and adjudication of water supply of the state including the location and survey of suitable sites for dams and reservoirs and the determination of the approximate water supply, capacity and cost of each. He is authorized to cooperate with the agencies of the United States engaged in similar surveys and investigations and in the construction of works for the development and use of the water supply of the state, expending for such purposes any money available for the work of his office, and may accept and use in connection with the operations of his office the results of the agencies of the United States.

History: Laws 1907, ch. 49, 19; Code 1915, 5671; C.S. 1929, 151-118; 1941 Comp., 77-402; 1953 Comp., 75-4-2; Laws 1977, ch. 254, 94; 1982, ch. 10, 6.



Section 72-4-14 - Cooperation with federal reclamation service; federal projects.

72-4-14. [Cooperation with federal reclamation service; federal projects.]

The state engineer is hereby authorized and empowered to cooperate with the federal reclamation service or any other federal agency, in the making of hydrographic surveys upon any stream system which includes a federal irrigation or drainage project.

History: Laws 1919, ch. 131, 4; C.S. 1929, 151-123; 1941 Comp., 77-403; 1953 Comp., 75-4-3.



Section 72-4-15 - Determination of water rights; copies of hydrographic surveys; suits to determine right of appropriation.

72-4-15. [Determination of water rights; copies of hydrographic surveys; suits to determine right of appropriation.]

Upon the completion of the hydrographic survey of any stream system, the state engineer shall deliver a copy of so much thereof as may be necessary for the determination of all rights to the use of the waters of such system together with all other data in his possession necessary for such determination, to the attorney general of the state who shall, at the request of the state engineer, enter suit on behalf of the state for the determination of all rights to the use of such water, in order that the amount of unappropriated water subject to disposition by the state under the terms of this chapter may become known, and shall diligently prosecute the same to a final adjudication: provided, that if suit for the adjudication of such rights shall have been begun by private parties, the attorney general shall not be required to bring suit: provided, however, that the attorney general shall intervene in any suit for the adjudication of rights to the use of water, on behalf of the state, if notified by the state engineer that in his opinion the public interest requires such action.

History: Laws 1907, ch. 49, 20; Code 1915, 5673; C.S. 1929, 151-120; 1941 Comp., 77-404; 1953 Comp., 75-4-4.



Section 72-4-16 - Reports of hydrographic surveys; filing with state engineer; copies as evidence.

72-4-16. [Reports of hydrographic surveys; filing with state engineer; copies as evidence.]

All reports of hydrographic surveys of the waters of any stream system, or parts thereof, and other surveys heretofore or hereafter made by the state engineer, or under his authority, or by any engineer of the United States, or any other engineer, in the opinion of the state engineer qualified to make the same, may, when made in writing and signed by the party making the same, be filed in the office of such state engineer, and the originals or certified copies thereof, made by such state engineer, shall be received and considered in evidence in the trial of all causes involving the data shown in such survey, the same as though testified to by the person making the same, subject to rebuttal, the same as in ordinary cases.

History: Laws 1919, ch. 124, 1; C.S. 1929, 151-121; 1941 Comp., 77-405; 1953 Comp., 75-4-5.



Section 72-4-17 - Suits for determination of water rights; parties; hydrographic survey; jurisdiction; unknown claimants.

72-4-17. Suits for determination of water rights; parties; hydrographic survey; jurisdiction; unknown claimants.

In any suit for the determination of a right to use the waters of any stream system, all those whose claim to the use of such waters are of record and all other claimants, so far as they can be ascertained, with reasonable diligence, shall be made parties. When any such suit has been filed the court shall, by its order duly entered, direct the state engineer to make or furnish a complete hydrographic survey of such stream system as hereinbefore provided in this article, in order to obtain all data necessary to the determination of the rights involved. Money heretofore spent on hydrographic surveys by the state engineer, but not assessed against the water users on the effective date of this act, shall not be assessed against the water users. The court in which any suit involving the adjudication of water rights may be properly brought shall have exclusive jurisdiction to hear and determine all questions necessary for the adjudication of all water rights within the stream system involved; and may submit any question of fact arising therein to a jury or to one or more referees, at its discretion; and the attorney general may bring suit as provided in Section 72-4-15 NMSA 1978 in any court having jurisdiction over any part of the stream system, which shall likewise have exclusive jurisdiction for such purposes, and all unknown persons who may claim any interest or right to the use of the waters of any such system, and the unknown heirs of any deceased person who made claim of any right or interest to the waters of such stream system in his lifetime, may be made parties in such suit by their names as near as the same can be ascertained, such unknown heirs by the style of unknown heirs of such deceased person and said unknown persons by the name and style of unknown claimants of interest to water in such stream system, and service of process on, and notice of such suit, against such parties may be made as in other cases by publication.

History: Laws 1907, ch. 49, 21; Code 1915, 5674; Laws 1917, ch. 31, 1; 1919, ch. 131, 3; C.S. 1929, 151-122; 1941 Comp., 77-406; 1953 Comp., 75-4-6; Laws 1965, ch. 124, 3.



Section 72-4-18 - Suits concerning water rights; submission of facts to jury or referee.

72-4-18. [Suits concerning water rights; submission of facts to jury or referee.]

In any suit concerning water rights, or in any suit or appeal provided for in this article, the court may in its discretion submit any question of fact arising therein to a jury, or may appoint a referee or referees to take testimony and report upon the rights of the parties.

History: Laws 1907, ch. 49, 37; Code 1915, 5696; C.S. 1929, 151-149; 1941 Comp., 77-407; 1953 Comp., 75-4-7.



Section 72-4-19 - Adjudication of rights; decree filed with state engineer; contents of decree.

72-4-19. [Adjudication of rights; decree filed with state engineer; contents of decree.]

Upon the adjudication of the rights to the use of the waters of a stream system, a certified copy of the decree shall be prepared and filed in the office of the state engineer by the clerk of the court, at the cost of the parties. Such decree shall in every case declare, as to the water right adjudged to each party, the priority, amount, purpose, periods and place of use, and as to water used for irrigation, except as otherwise provided in this article, the specific tracts of land to which it shall be appurtenant, together with such other conditions as may be necessary to define the right and its priority.

History: Laws 1907, ch. 49, 23; Code 1915, 5677; C.S. 1929, 151-128; 1941 Comp., 77-408; 1953 Comp., 75-4-8.



Section 72-4-20 - Water rights on interstate streams in litigation; duty of state engineer; exception.

72-4-20. [Water rights on interstate streams in litigation; duty of state engineer; exception.]

In all cases where the rights of owners of land in this state to which water rights on interstate streams are appurtenant have been the subject of litigation in the state or federal courts of an adjoining state, it shall be the duty of the state engineer to assume control of all or any part of such interstate stream and of the diversion and distribution of the waters thereof and to administer the same in the public interest; provided, however, that this section shall not apply to conservancy districts, irrigation districts or federal reclamation projects in this state.

History: Laws 1941, ch. 126, 26; 1941 Comp., 77-411; 1953 Comp., 75-4-11.






Article 4A - Water Project Finance

Section 72-4A-1 - Short title.

72-4A-1. Short title.

Chapter 72, Article 4A NMSA 1978 may be cited as the "Water Project Finance Act".

History: Laws 2001, ch. 164, 1; 2011, ch. 64, 1.



Section 72-4A-2 - Findings and purpose.

72-4A-2. Findings and purpose.

A. The legislature finds that:

(1) New Mexico is in a desert where water is a scarce resource;

(2) the economy depends on reasonable and fair allocation of water for all purposes;

(3) the public welfare depends on efficient use and conservation of water;

(4) New Mexico must comply with its delivery obligations under interstate compacts; and

(5) public confidence and support for water use efficiency and conservation is based on a reasonable balance of investments in water infrastructure and management.

B. The purpose of the Water Project Finance Act is to provide for water use efficiency, resource conservation and protection and fair distribution and allocation of New Mexico's scarce water resources for beneficial purposes of use within the state.

History: Laws 2001, ch. 164, 2; 2003, ch. 139, 1.



Section 72-4A-3 - Definitions.

72-4A-3. Definitions.

As used in the Water Project Finance Act:

A. "authority" means the New Mexico finance authority;

B. "board" means the water trust board;

C. "political subdivision" means a municipality, county, land grant-merced controlled and governed pursuant to Sections 49-1-1 through 49-1-18 or 49-4-1 through 49-4-21 NMSA 1978, regional or local public water utility authority created by statute, irrigation district, conservancy district, special district, acequia, soil and water conservation district, water and sanitation district or an association organized and existing pursuant to the Sanitary Projects Act [Chapter 3, Article 29 NMSA 1978];

D. "qualifying water project" means a water project recommended by the board for funding by the legislature; and

E. "qualifying entity" means a state agency, a political subdivision of the state, an intercommunity water or natural gas supply association or corporation organized under Chapter 3, Article 28 NMSA 1978, a recognized Indian nation, tribe or pueblo, the boundaries of which are located wholly or partially in New Mexico or an association of such entities created pursuant to the Joint Powers Agreements Act [11-1-1 through 11-1-7 NMSA 1978] or other authorizing legislation for the exercise of their common powers.

History: Laws 2001, ch. 164, 3; 2003, ch. 139, 2; 2011, ch. 64, 2.



Section 72-4A-4 - Water trust board created.

72-4A-4. Water trust board created.

A. The "water trust board" is created. The board is composed of the following sixteen members:

(1) the state engineer or the state engineer's designee;

(2) the secretary of finance and administration or the secretary's designee;

(3) the executive director of the New Mexico finance authority or the executive director's designee;

(4) the secretary of environment or the secretary's designee;

(5) the secretary of energy, minerals and natural resources or the secretary's designee;

(6) the director of the department of game and fish or the director's designee;

(7) the director of the New Mexico department of agriculture or the director's designee;

(8) the executive director of the New Mexico municipal league or the executive director's designee;

(9) the executive director of the New Mexico association of counties or the executive director's designee;

(10) five public members appointed by the governor and confirmed by the senate and who represent:

(a) the environmental community;

(b) an irrigation or conservancy district that uses surface water;

(c) an irrigation or conservancy district that uses ground water;

(d) acequia water users; and

(e) soil and water conservation districts;

(11) one public member appointed by the Indian affairs commission; and

(12) the president of the Navajo Nation or the president's designee.

B. The chair of the board shall be elected by a quorum of the board members. The board shall meet at the call of the chair or whenever three members submit a request in writing to the chair, but not less often than once each calendar year. A majority of members constitutes a quorum for the transaction of business. The affirmative vote of at least a majority of a quorum present shall be necessary for an action to be taken by the board.

C. Each public member of the board appointed by the governor shall be appointed to a four-year term. To provide for staggered terms, two of the initially governor-appointed public members shall be appointed for terms of two years and three members for terms of four years. Thereafter, all governor-appointed members shall be appointed for four-year terms. Vacancies shall be filled by appointment by the governor for the remainder of the unexpired term.

D. Public members of the board shall be reimbursed for attending meetings of the board as provided for nonsalaried public officers in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

E. Public members of the board are appointed public officials of the state while carrying out their duties and activities under the Water Project Finance Act.

History: Laws 2001, ch. 164, 4; 2007, ch. 7, 1.



Section 72-4A-5 - Board; duties.

72-4A-5. Board; duties.

The board shall:

A. adopt rules governing terms and conditions of grants or loans recommended by the board for appropriation by the legislature from the water project fund, giving priority to projects that have been identified as being urgent to meet the needs of a regional water planning area that has a completed regional water plan that has been accepted by the interstate stream commission; that have matching contributions from federal or local funding sources available; and that have obtained all requisite state and federal permits and authorizations necessary to initiate the project;

B. authorize qualifying water projects to the authority that are for:

(1) storage, conveyance or delivery of water to end users;

(2) implementation of federal Endangered Species Act of 1973 collaborative programs;

(3) restoration and management of watersheds;

(4) flood prevention; or

(5) water conservation or recycling, treatment or reuse of water as provided by law; and

C. create a drought strike team to coordinate responses to emergency water shortages caused by drought conditions.

History: Laws 2001, ch. 164, 5; 2003, ch. 139, 3; 2003, ch. 365, 1; 2011, ch. 64, 3.



Section 72-4A-5.1 - Implementation of state water plan.

72-4A-5.1. Implementation of state water plan.

A. The board, in conformance with the state water plan and pursuant to the provisions of the Water Project Finance Act, shall prioritize the planning and financing of water projects required to implement the plan.

B. The board shall identify opportunities to leverage federal and other funding.

C. The board shall utilize the resources of its member agencies and entities whenever possible in implementing the state water plan.

History: Laws 2003, ch. 131, 2 and Laws 2003, ch. 137, 2.



Section 72-4A-6 - Authority; duties.

72-4A-6. Authority; duties.

The authority shall:

A. provide staff support for the board;

B. develop application procedures and forms for qualifying entities to apply for grants and loans from the water project fund; and

C. make loans or grants to qualifying entities for qualifying water projects authorized by the legislature; provided that the service area for the project is wholly within the boundaries of the state or the project is an interstate project that directly benefits New Mexico.

History: Laws 2001, ch. 164, 6; 2003, ch. 139, 4; 2006, ch. 42, 1.



Section 72-4A-7 - Conditions for grants and loans.

72-4A-7. Conditions for grants and loans.

A. Grants and loans shall be made only to qualifying entities that:

(1) agree to operate and maintain a water project so that it will function properly over the structural and material design life, which shall not be less than twenty years;

(2) require the contractor of a construction project to post a performance and payment bond in accordance with the requirements of Section 13-4-18 NMSA 1978;

(3) provide written assurance signed by an attorney or provide a title insurance policy that the qualifying entity has proper title, easements and rights of way to the property upon or through which a water project proposed for funding is to be constructed or extended;

(4) meet the requirements of the financial capability set by the board to ensure sufficient revenues to operate and maintain a water project for its useful life and to repay the loan;

(5) agree to properly maintain financial records and to conduct an audit of a project's financial records;

(6) agree to pay costs of originating grants and loans as determined by rules adopted by the board; and

(7) except in the case of an emergency, submit a water conservation plan with its application if required to do so and one is not on file with the state engineer, pursuant to Section 72-14-3.2 NMSA 1978.

B. Plans and specifications for a water project shall be approved by the authority, after review and upon the recommendation of the state engineer and the department of environment, before grant or loan disbursements to pay for construction costs are made to a qualifying entity. Plans and specifications for a water project shall incorporate available technologies and operational design for water use efficiency.

C. Grants and loans shall be made only for eligible items, which include:

(1) to match federal and local cost shares;

(2) engineering feasibility reports;

(3) contracted engineering design;

(4) inspection of construction;

(5) special engineering services;

(6) environmental or archaeological surveys;

(7) construction;

(8) land acquisition;

(9) easements and rights of way; and

(10) legal costs and fiscal agent fees.

History: Laws 2001, ch. 164, 7; 2003, ch. 138, 5; 2003, ch. 139, 5; 2003, ch. 365, 2; 2011, ch. 64, 4.



Section 72-4A-8 - Water trust fund; created; investment; distribution.

72-4A-8. Water trust fund; created; investment; distribution.

A. The "water trust fund" is created in the state treasury. The fund shall consist of money appropriated, donated or otherwise accrued to the fund. Money in the fund shall be invested by the state investment officer as land grant permanent funds are invested pursuant to Chapter 6, Article 8 NMSA 1978. Earnings from investment of the fund shall be credited to the fund. Money in the fund shall not be expended for any purpose, but an annual distribution shall be made to the water project fund in accordance with Subsection B of this section.

B. On July 1 of fiscal year 2003 and on July 1 of each fiscal year thereafter, an annual distribution shall be made from the water trust fund to the water project fund in the amount of four million dollars ($4,000,000) until that amount is less than an amount equal to four and seven-tenths percent of the average of the year-end market values of the water trust fund for the immediately preceding five calendar years. Thereafter, the amount of the annual distribution shall be four and seven-tenths percent of the average of the year-end market values of the water trust fund for the immediately preceding five calendar years.

History: Laws 2001, ch. 164, 8.



Section 72-4A-9 - Water project fund; created; purpose.

72-4A-9. Water project fund; created; purpose.

A. The "water project fund" is created in the New Mexico finance authority and shall consist of distributions made to the fund from the water trust fund and payments of principal of and interest on loans for approved water projects. The fund shall also consist of any other money appropriated, distributed or otherwise allocated to the fund for the purpose of supporting water projects pursuant to provisions of the Water Project Finance Act. The fund shall be administered by the authority. Income from investment of the water project fund shall be credited to the fund. Balances in the fund at the end of any fiscal year shall not revert to the general fund. The water project fund may consist of such subaccounts as the authority deems necessary to carry out the purposes of the fund. The authority may establish procedures and adopt rules as required to administer the fund and to recover from the fund costs of administering the fund and originating grants and loans. Ten percent of all water project funds shall be dedicated to the state engineer for water rights adjudications, and twenty percent of the money dedicated for water rights adjudications shall be allocated to the administrative office of the courts for the courts costs associated with those adjudications.

B. Money in the water project fund may be used to make loans or grants to qualified entities for any project approved by the legislature and for water rights adjudications.

C. The authority is authorized to issue revenue bonds payable from the proceeds of loan repayments made into the water project fund upon a determination by the authority that issuance of the bonds is necessary to replenish the principal balance of the fund. The net proceeds from the sale of the bonds shall be deposited in the water project fund. The bonds shall be authorized and issued by the authority in accordance with the provisions of the New Mexico Finance Authority Act [Chapter 6, Article 21 NMSA 1978].

History: Laws 2001, ch. 164, 9; 2005, ch. 293, 1.



Section 72-4A-9.1 - Acequia project fund.

72-4A-9.1. Acequia project fund.

The "acequia project fund" is created in the state treasury. The fund shall consist of money appropriated, donated or otherwise accrued to the fund. The fund shall be administered by the authority. Income from investment of money in the acequia project fund shall be credited to the fund. Balances in the fund at the end of any fiscal year shall not revert to the general fund. The acequia project fund may consist of such subaccounts as the authority deems necessary to carry out the purposes of the fund. The authority may establish procedures and adopt rules as required to administer the fund and to recover from the fund costs of administering the fund. Money in the acequia project fund may be used to make grants to acequias for any project approved by the legislature.

History: Laws 2004, ch. 85, 1.



Section 72-4A-10 - Report to legislature.

72-4A-10. Report to legislature.

The board shall report to the legislature no later than October 1 of each calender year the total expenditures from the water project fund, their purposes, an analysis of the accomplishments of the expenditures and recommendations for legislative action.

History: Laws 2001, ch. 164, 10.



Section 72-4A-11 - Voiding of authorization.

72-4A-11. Voiding of authorization.

The legislative authorization for a qualifying entity to receive a grant or loan from the water project fund for a project is void three years after that authorization is given, but this provision does not prohibit the legislature from authorizing a project that was previously authorized.

History: Laws 2015, ch. 88, 2.






Article 5 - Appropriation and Use of Surface Water

Section 72-5-1 - Application for permit; rules; surveys, etc.

72-5-1. Application for permit; rules; surveys, etc.

Any person, association or corporation, public or private, the state of New Mexico or the United States of America, except as provided in Section 15 [72-5-33 NMSA 1978] of this act, hereafter intending to acquire the right to the beneficial use of any waters, shall, before commencing any construction for such purposes, make an application to the state engineer for a permit to appropriate, in the form required by the rules and regulations established by him. Such rules and regulations, shall, in addition to providing the form and manner of preparing and presenting the application, require the applicant to state the amount of water and period or periods of annual use, and all other data necessary for the proper description and limitation of the right applied for, together with such information, maps, field notes, plans and specifications as may be necessary to show the method of practicability of the construction and the ability of the applicant to complete the same. The state engineer may require additional information not provided for in the general rules and regulations, in any case involving the diversion of five hundred cubic feet of water per second, or more, or in the construction of a dam more than thirty feet high from the foundation. All such maps, field notes, plans and specifications, shall be made from actual surveys and measurements, and shall be duly filed in the office of the state engineer at the time of filing of formal application for permit to appropriate; provided, that upon the filing in the office of the state engineer of a notice of intention to make formal application for a permit to appropriate certain public waters the state engineer may allow a reasonable time, to be specified by him and noted upon his records, for making the surveys, measurements, maps, plans and specifications hereinbefore provided and required for a formal application, and if applicant shall file such formal application and map, plans and specifications and other necessary data within the time so specified, his priority of application shall date from the time of filing such notice of intention.

History: Laws 1907, ch. 49, 24; 1913, ch. 62, 2; Code 1915, 5678; C.S. 1929, 151-129; Laws 1941, ch. 126, 6; 1941 Comp., 77-501; 1953 Comp., 75-5-1.



Section 72-5-2 - Existing community ditches.

72-5-2. Existing community ditches.

None of the provisions of the preceding section [72-5-1 NMSA 1978] or Section 72-2-6 NMSA 1978 shall apply to community ditches which are already constructed.

History: Laws 1913, ch. 62, 3; Code 1915, 5679; C.S. 1929, 151-130; 1941 Comp., 77-502; 1953 Comp., 75-5-2.



Section 72-5-3 - Application; amendment; refiling.

72-5-3. Application; amendment; refiling.

The date of receipt of such formal application in the state engineer's office shall be endorsed thereon and noted in his record. If the application is defective as to form, or unsatisfactory as to feasibility or safety of plan, or as to the showing of ability of the applicant to carry the construction to completion, it shall be returned with a statement of the corrections, amendments or changes required, within thirty days after its receipt, and sixty days shall be allowed for the refiling thereof. If refiled, corrected as required within such time, the application shall, upon being accepted, take priority as of date of its original filing, subject to compliance with the further provisions of the law and the regulations thereunder. Any corrected application filed after the time allowed [shall] be treated in all respects, except as to filing fees, as an original application received on the date of its refiling; provided, that the plans of the construction may be amended at any time upon the approval of the state engineer, except that a change in the proposed point of diversion of water from a stream or watercourse shall be subject to the provisions of Section 72-5-24 NMSA 1978 as amended and the rules and regulations of the state engineer.

History: Laws 1907, ch. 49, 25; Code 1915, 5680; C.S. 1929, 151-131; Laws 1941, ch. 126, 7; 1941 Comp., 77-503; 1953 Comp., 75-5-3.



Section 72-5-4 - Notice; publication.

72-5-4. Notice; publication.

Upon the filing of an application that complies with the provisions of this article and the rules established thereunder, accompanied by the proper fees, the state engineer shall instruct the applicant to publish notice thereof, in a form and in a newspaper prescribed by the state engineer, in some newspaper that is published and distributed in each county affected by the diversion and in each county where the water will be or has been put to beneficial use, or if there is no such newspaper, then in some newspaper of general circulation in the stream system, once a week for three consecutive weeks. The notice shall give all essential facts as to the proposed appropriation; among them, the places of appropriation and of use, amount of water, the purpose for which it is to be used, name and address of applicant and the time when the application shall be taken up by the state engineer for consideration. Proof of publication as required shall be filed with the state engineer within sixty days of his instructions to make publication. In case of failure to file satisfactory proof of publication in accordance with the rules within the time required, the application shall be treated as an original application filed on the date of receipt of proofs of publication in proper form.

History: Laws 1907, ch. 49, 26; Code 1915, 5681; C.S. 1929, 151-132; Laws 1941, ch. 126, 8; 1941 Comp., 77-504; 1953 Comp., 75-5-4; 2001, ch. 26, 1.



Section 72-5-5 - Objections to applications; publication of notice; filing of protests; definition of standing.

72-5-5. Objections to applications; publication of notice; filing of protests; definition of standing.

A. Whenever an application is filed which requires advertisement by virtue of the provisions of Chapter 72, Article 5 NMSA 1978, the advertisement shall state that objections or protests to the granting of the application may be filed with the state engineer within ten days after the last publication of the notice. If objection or protest is timely filed, the state engineer shall advise interested parties, and a hearing shall be held as otherwise provided by statute.

B. Any person, firm or corporation or other entity objecting that the granting of the application will be detrimental to the objector's water right shall have standing to file objections or protests. Any person, firm or corporation or other entity objecting that the granting of the application will be contrary to the conservation of water within the state or detrimental to the public welfare of the state and showing that the objector will be substantially and specifically affected by the granting of the application shall have standing to file objections or protests. Provided, however, that the state of New Mexico or any of its branches, agencies, departments, boards, instrumentalities or institutions, and all political subdivisions of the state and their agencies, instrumentalities and institutions shall have standing to file objections or protests.

History: 1953 Comp., 75-5-4.1, enacted by Laws 1965, ch. 285, 6; 1985, ch. 201, 2.



Section 72-5-5.1 - Purposes.

72-5-5.1. Purposes.

The state of New Mexico recognizes the importance of public welfare and conservation of water in administering its public waters. This act affords standing for those asserting legitimate concerns involving public welfare and conservation of water in a manner which avoids unduly burdening the administrative and judicial processes.

History: Laws 1985, ch. 201, 1.



Section 72-5-6 - Hearing; approval; permit.

72-5-6. Hearing; approval; permit.

Upon the receipt of the proofs of publication, accompanied by any statutory fees required at this time, the state engineer shall determine, from the evidence presented by the parties interested, from such surveys of the water supply as may be available and from the records, whether there is unappropriated water available for the benefit of the applicant. If so, and if the proposed appropriation is not contrary to the conservation of water within the state and is not detrimental to the public welfare of the state, the state engineer shall endorse his approval on the application, which shall become a permit to appropriate water, and shall state in such approval the time within which the construction shall be completed and the time within which water shall be applied to a beneficial use; provided that the state engineer may, in his discretion, approve any application for a less amount of water or may vary the periods of annual use, and the permit to appropriate water shall be regarded as limited accordingly. The time allowed by the state engineer for completion of works or application of water to beneficial use shall be governed by the size and complexity of the project, but in no case shall exceed five years from the date of approval within which to complete construction, and four years in addition thereto within which to apply water to a beneficial use; provided that the state engineer shall have the power to grant extensions of time for completion of works or application of water to beneficial use as provided in Section 72-5-14 NMSA 1978.

History: Laws 1907, ch. 49, 27; Code 1915, 5682; C.S. 1929, 151-133; Laws 1941, ch. 126, 9; 1941 Comp., 77-505; 1953 Comp., 75-5-5; Laws 1985, ch. 201, 3.



Section 72-5-7 - Application; rejection; noncompliance with rules; conservation and public welfare.

72-5-7. Application; rejection; noncompliance with rules; conservation and public welfare.

If, in the opinion of the state engineer, there is no unappropriated water available, he shall reject such application. He shall decline to order the publication of notice of any application which does not comply with the requirements of the law and rules and regulations. He may also refuse to consider or approve any application or notice of intention to make application or to order the publication of notice of any application if, in his opinion, approval would be contrary to the conservation of water within the state or detrimental to the public welfare of the state.

History: Laws 1907, ch. 49, 28; Code 1915, 5683; C.S. 1929, 151-134; Laws 1941, ch. 126, 10; 1941 Comp., 77-506; 1953 Comp., 75-5-6; Laws 1985, ch. 201, 4.



Section 72-5-8 - Construction of works; additional time.

72-5-8. Construction of works; additional time.

Construction of works shall be diligently prosecuted in order that the project may be completed within the time limit set by the state engineer in the permit, provided that the state engineer may upon the request of the applicant allow additional time for the completion of works equal to the time during which work was prevented by acts of God, operation of law or other causes beyond the control of the applicant.

History: Laws 1907, ch. 49, 29; Code 1915, 5687; C.S. 1929, 151-138; Laws 1941, ch. 126, 11; 1941 Comp., 77-507; 1953 Comp., 75-5-7.



Section 72-5-9 - Supervision; inspection; completion of works; alterations.

72-5-9. Supervision; inspection; completion of works; alterations.

For the supervision of the construction of works for the storage, diversion or carriage of water there shall be in charge a registered professional engineer, whose qualifications have been approved by the state engineer. This engineer shall have full authority to carry out such inspections and instructions that are deemed necessary by the state engineer. On the date set for the completion of the work, or prior thereto, upon notice from the owner that the work has been completed, the state engineer shall cause the work to be inspected, after due notice to the owner of the permit. Such inspection shall be thorough and complete, in order to determine the actual capacity of the works, their safety and efficiency. If not properly and safely constructed, as plans approved, the state engineer may require the necessary changes to be made within a reasonable time, to be fixed by him and shall not issue his certificate of completion until such changes are made. If at or before the expiration of said time, good cause is shown why said change could not be made within said time, then additional time may be allowed in which to make said change. Failure to make such changes shall cause the postponement of the priority under the permit for such time as may elapse from the date for completing such changes until made to the satisfaction of the state engineer, and applications subsequent in time shall have the benefit of such postponement of priority: the state engineer, if he deems it necessary to the public safety, may bring in consulting engineers, geologists or other expert consultants, compensation for which will be paid for by the owner of the permit; provided, that for works involving the diversion of not exceeding twenty cubic feet of water per second or a dam not exceeding ten feet in height from the lowest natural ground surface elevation the state engineer may, in his discretion, waive the above provisions and accept the report of the inspection by a registered professional engineer.

History: Laws 1907, ch. 49, 30; Code 1915, 5688; C.S. 1929, 151-139; Laws 1937, ch. 178, 4; 1941, ch. 126, 12; 1941 Comp., 77-508; 1953 Comp., 75-5-8.



Section 72-5-10 - State engineer's certificate of construction.

72-5-10. [State engineer's certificate of construction.]

When the works are found in satisfactory condition, after inspection, the state engineer shall issue his certificate of construction, setting forth the actual capacity of the works and such limitations on the water right as shall be warranted by the condition of the works, but in no manner extending the rights described in the permit.

History: Laws 1907, ch. 49, 31; Code 1915, 5689; C.S. 1929, 151-140; 1941 Comp., 77-509; 1953 Comp., 75-5-9.



Section 72-5-11 - Inspection and correction of unsafe works.

72-5-11. Inspection and correction of unsafe works.

If the state engineer shall in the course of his duties find that any works constructed for the storage, diversion or carriage of water are unsafe and a menace to life or property, he shall at once notify the owner or agent, specifying the changes necessary and allowing a reasonable time for putting the works in safe condition. Upon the request of any party, accompanied by the estimated cost of inspection, the state engineer shall cause any alleged unsafe works to be inspected. If they shall be found unsafe by the state engineer, the money deposited by such party shall be refunded, and the fees for inspection shall be paid by the owner of such works; and, if not paid by him within thirty days after the decision of the state engineer, shall be a lien against the property of such owner, to be recovered by suit instituted by the district attorney of the county at the request of the state engineer. The state engineer may, when in his opinion necessary, inspect any works under construction for the storage, diversion or carriage of water and may require any changes necessary to secure their safety; and the fees for such inspection shall be a lien on any property of the owner and shall be subject to collection as provided herein; provided that nothing contained in this section shall be construed to make works being constructed or owned by the United States while under supervision of officers of the United States subject to inspection by the state engineer.

Nothing contained in this section and no action or failure to act under this section shall be construed:

A. to create any liability in the state or its officers or employees for the recovery of damages caused by such action or failure to act; or

B. to relieve the owner or operator of water impoundment works of the legal duties, obligations or liabilities incident to the ownership or operation of water impoundment works.

History: Laws 1907, ch. 49, 32; Code 1915, 5690; C.S. 1929, 151-141; 1941 Comp., 77-510; 1953 Comp., 75-5-10; Laws 1979, ch. 314, 1.



Section 72-5-12 - Failure to comply with state engineer order; penalty.

72-5-12. Failure to comply with state engineer order; penalty.

Any owner of works for the diversion, storage, carriage or impoundment of water, his agent or employees, who, following notice to place such works in a safe condition as provided in Section 72-5-11 NMSA 1978, fails to take action specified by the state engineer within the time allowed, shall be guilty of a misdemeanor. Any violation of this section shall be punishable by a fine of not more than two hundred fifty dollars ($250) for each offense or by imprisonment for a definite term not to exceed six months, or both. It is the duty of the state engineer to give prompt notice to the district attorney of the county in which the works are located in case of such violation. The district attorney shall at once proceed against the owner and all parties responsible therefor.

History: Laws 1907, ch. 49, 33; Code 1915, 5691; C.S. 1929, 151-142; 1941 Comp., 77-511; 1953 Comp., 75-5-11; Laws 1979, ch. 314, 2.



Section 72-5-13 - Issuance of license to appropriate water.

72-5-13. [Issuance of license to appropriate water.]

On or before the date set for the application of the water to a beneficial use, the state engineer shall cause the works to be inspected, after due notice to the owner of the permit. Upon the completion of such inspection, the state engineer shall issue a license to appropriate water to the extent and under the condition of the actual application thereof to beneficial use, but in no manner extending the rights described in the permit: provided, that the inspection to determine the amount of water applied to beneficial use shall be made at the same time as that of the constructed work, if requested by the owner, and if such action is deemed proper by the state engineer.

History: Laws 1907, ch. 49, 34; Code 1915, 5692; C.S. 1929, 151-143; 1941 Comp., 77-512; 1953 Comp., 75-5-12.



Section 72-5-14 - Time for construction; extension.

72-5-14. Time for construction; extension.

The state engineer shall have the power to grant extensions of time in which to complete construction of works, to apply water to beneficial use and for such other reasonable purpose as may in his opinion appear, under any water right application on file in his office, upon proper showing by the applicant of due diligence or reasonable cause for delay. Extensions of time not exceeding five years beyond the time for construction allowed in the original permit, and in no case exceeding a total of ten years after the date of approval of the application, may be granted by the state engineer for construction of works and application of water to beneficial use; provided, that if it shall be made to appear to the state engineer by affidavit of the applicant, his successors or assigns, or by any person for or on behalf of such applicant, and by such other evidence as the state engineer may require, that at least one-fourth of the actual construction work has been completed within such period as extended, the state engineer may, if he is satisfied of the good faith of the applicant and that the project will be to the interest of the development of the state, extend the time for completion of works and application of water to beneficial use for any additional periods he may deem necessary, but not exceeding two years for any one extension, upon such reasonable terms and conditions as he may prescribe; and at the time of granting such extension shall endorse his approval thereon and shall make the proper entry in his records.

History: Laws 1907, ch. 49, 35; 1913, ch. 43, 1; Code 1915, 5693; Laws 1917, ch. 95, 1; C.S. 1929, 151-144; Laws 1933, ch. 66, 1; Laws 1941, ch. 126, 13; 1941 Comp., 77-513; 1953 Comp., 75-5-13.



Section 72-5-15 - Common use; enlargement and maintenance of works; lien for costs.

72-5-15. [Common use; enlargement and maintenance of works; lien for costs.]

Whenever in accordance with the provisions of this article, any person, firm, association or corporation shall enlarge an existing canal, acequia, reservoir or other works, in order to use the same in common with the former owner, such person, firm, association or corporation, shall have and enjoy the right to the use and benefit of the quantity of water added to the capacity of such structure or work by such enlargement. Where two or more owners are using or have the right to use the same canal, acequia, reservoir or other waterworks, and one or more of such owners shall fail or neglect to do his or their proper share of the work or to furnish and pay for his or their proper share of the materials necessary for the maintenance, repair and operation thereof, any one or more of such owners may, after ten days' notice, proceed to perform such work, and furnish such materials, and may recover from each delinquent owner his proportionate share of the cost of such work and materials by a suit in any court of competent jurisdiction, and shall have a lien therefor upon such delinquent owner's share in said canal, acequia, reservoir or other works enforceable in the same manner as provided by law for the enforcement of mechanic's liens.

History: Laws 1907, ch. 49, 61; Code 1915, 5719; C.S. 1929, 151-172; 1941 Comp., 77-514; 1953 Comp., 75-5-14.



Section 72-5-16 - Priority of liens.

72-5-16. [Priority of liens.]

All liens on land, provided for in this article shall be superior in right to all mortgages or other encumbrances placed upon the land and the water appurtenant thereto or used in connection therewith.

History: Laws 1907, ch. 49, 52; Code 1915, 5711; C.S. 1929, 151-164; 1941 Comp., 77-515; 1953 Comp., 75-5-15.



Section 72-5-17 - Excess waters; sale.

72-5-17. Excess waters; sale.

The owner or owners of any works for the storage, diversion or carriage of water who may make application to store or carry water in excess of their needs for irrigation or other beneficial use, shall be required, as trustee of such right, to deliver such surplus at reasonable and uniform rates to parties entitled to use the same under like conditions and circumstances.

History: Laws 1907, ch. 49, 39; Code 1915, 5698; C.S. 1929, 151-151; Laws 1941, ch. 126, 14; 1941 Comp., 77-516; 1953 Comp. 75-5-16.



Section 72-5-18 - Water allowance.

72-5-18. Water allowance.

A. In the issuance of permits to appropriate water for irrigation or in the adjudication of the rights to the use of water for that purpose, the amount allowed shall be based upon beneficial use and in accordance with good agricultural practices and the amount allowed shall not exceed such amount. The state engineer shall permit the amount allowed to be diverted at a rate that is consistent with good agricultural practices and that will result in the most effective use of available water in order to prevent waste.

B. Improved irrigation methods or changes in agriculture practices resulting in conservation of water shall not diminish beneficial use or otherwise affect an owner's water rights or quantity of appurtenant acreage.

C. Any water rights owner who demonstrates that improved irrigation or changes in agricultural practices have resulted in the conservation of water shall be able to make an application to the state engineer for a change in the point of diversion or place or purpose of use of the quantity of conserved water, provided that:

(1) conservation of water shall not result in impairment or diminishment of other water rights; and

(2) priority and quality of right shall be assessed under the same standards as apply to transfers.

History: Laws 1907, ch. 49, 43; Code 1915, 5702; C.S. 1929, 151-155; 1941 Comp., 77-517; 1953 Comp., 75-5-17; Laws 1955, ch. 91, 1; 1969, ch. 254, 1; 2003, ch. 67, 1; 2007, ch. 24, 1.



Section 72-5-19 - Standards for measuring flow and volume of water.

72-5-19. [Standards for measuring flow and volume of water.]

The standard of measurement of the flow of water shall be the cubic foot per second of time; the standard of measurement of the volume of water shall be the acre-foot, being the amount of water upon an acre covered one foot deep, equivalent to forty-three thousand five hundred and sixty cubic feet. The miner's inch shall be regarded as one-fiftieth of a cubic foot per second in all cases, except when some other equivalent of the cubic foot per second has been specifically stated by contract, or has been established by actual measurement or use.

History: Laws 1907, ch. 49, 41; Code 1915, 5700; C.S. 1929, 151-153; 1941 Comp., 77-518; 1953 Comp., 75-5-18.



Section 72-5-20 - Headgates and measuring devices.

72-5-20. Headgates and measuring devices.

Every ditch owner shall, when requested to do so by the state engineer, construct and maintain a substantial headgate at the point where the water is diverted, and shall construct a measuring device, of a design approved by the state engineer, at the most practical point or points for measuring and apportioning the water as determined by the state engineer. The state engineer may order the construction of such device by the ditch owner and, if not completed within twenty days thereafter, refuse to deliver water to such owner. The taking of the water by such ditch owner, after refusal by the state engineer to deliver water to him until the construction of such device and the approval thereof by the state engineer, shall be a misdemeanor. Such devices shall be so arranged that they can be locked in place, and when locked by the state engineer or his authorized agent, for the measurement or apportionment of water, it shall be a misdemeanor for any unauthorized person to interfere with, disturb or change the same.

History: Laws 1907, ch. 49, 46; Code 1915, 5705; C.S. 1929, 151-158; Laws 1941, ch. 126, 19; 1941 Comp., 77-519; 1953 Comp., 75-5-19.



Section 72-5-21 - Recording of permits, decrees and documents; certified copies.

72-5-21. [Recording of permits, decrees and documents; certified copies.]

All permits, decrees and documents granting, defining or limiting water rights and rights of owners of canals, reservoirs and works for conducting, storing or appropriating water in this state shall be recorded in the office of the county clerk of the county in which the property, canal, reservoir or work is situated. When so recorded, copies of such permits, decrees and documents certified by the county clerk shall be admitted in evidence in any court of the state as of equal validity with the original.

History: Laws 1907, ch. 49, 71; Code 1915, 5728; C.S. 1929, 151-177; 1941 Comp., 77-520; 1953 Comp., 75-5-20.



Section 72-5-22 - Transfer of water rights.

72-5-22. [Transfer of water rights.]

Any permit or license to appropriate water may be assigned, but no such assignment shall be binding, except upon the parties thereto, unless filed for record in the office of the state engineer. The evidence of the right to use water from any works constructed by the United States, or its duly authorized agencies, shall in like manner be filed in the office of the state engineer, upon assignment; provided, that no right to appropriate water, except water for storage reservoirs, for irrigation purposes shall be assigned, or the ownership thereof in anywise transformed, apart from the land to which it is appurtenant, except in the manner specially provided by law: provided, further, that the transfer of title of land in any manner whatsoever shall carry with it all rights to the use of water appurtenant thereto for irrigation purposes, unless previously alienated in the manner provided by law.

History: Laws 1907, ch. 49, 36; Code 1915, 5695; C.S. 1929, 151-148; 1941 Comp., 77-521; 1953 Comp., 75-5-21.



Section 72-5-23 - Water appurtenant to land; change of place of use.

72-5-23. Water appurtenant to land; change of place of use.

All water used in this state for irrigation purposes, except as otherwise provided in this article, shall be considered appurtenant to the land upon which it is used, and the right to use it upon the land shall never be severed from the land without the consent of the owner of the land, but, by and with the consent of the owner of the land, all or any part of the right may be severed from the land, simultaneously transferred and become appurtenant to other land, or may be transferred for other purposes, without losing priority of right theretofore established, if such changes can be made without detriment to existing water rights and are not contrary to conservation of water within the state and not detrimental to the public welfare of the state, on the approval of an application of the owner by the state engineer. Publication of notice of application, opportunity for the filing of objections or protests and a hearing on the application shall be provided as required by Sections 72-5-4 and 72-5-5 NMSA 1978.

History: Laws 1907, ch. 49, 44; Code 1915, 5703; C.S. 1929, 151-156; Laws 1941, ch. 126, 17; 1941 Comp., 77-522; 1953 Comp., 75-5-22; Laws 1985, ch. 201, 5.



Section 72-5-24 - Change of purpose; change of point of diversion.

72-5-24. Change of purpose; change of point of diversion.

An appropriator of water may, with the approval of the state engineer, use the same for other than the purpose for which it was appropriated or may change the place of diversion, storage or use in the manner and under the conditions prescribed in Sections 72-5-3 and 72-5-23 NMSA 1978.

History: Laws 1907, ch. 49, 45; Code 1915, 5704; C.S. 1929, 151-157; Laws 1941, ch. 126, 18; 1941 Comp., 77-523; 1953 Comp., 75-5-23; Laws 1985, ch. 201, 6.



Section 72-5-24.1 - Acequias and community ditches; changes in point of diversion or place or purpose of use.

72-5-24.1. Acequias and community ditches; changes in point of diversion or place or purpose of use.

A. The state engineer shall not approve an application for a change, including an emergency change, in point of diversion or place or purpose of use of a water right into or out of an acequia or community ditch if the applicant has not complied with the applicable requirement adopted by an acequia or community ditch pursuant to Subsection E of Section 73-2-21 or Section 73-3-4.1 NMSA 1978.

B. The applicant for a change described in Subsection A of this section shall submit with the application to the state engineer documentary evidence provided by the commissioners of the acequia or community ditch of the applicant's compliance with any applicable requirement for the change adopted by the acequia or community ditch pursuant to Subsection E of Section 73-2-21 or Section 73-3-4.1 NMSA 1978.

C. If an acequia or community ditch has not adopted an applicable requirement, the applicant shall submit to the state engineer along with the application an affidavit provided by the commissioners of the acequia or community ditch stating this fact.

D. If an acequia fails to make a decision within one hundred twenty days in response to an applicant's request for approval pursuant to a [an] applicable requirement, the acequia or community ditch shall be deemed to have approved the applicant's request for approval and the state engineer shall proceed on the application as if the applicant had complied with any applicable acequia or community ditch requirement. The applicant's request shall be in writing and delivered by certified mail to the commissioners of the acequia or community ditch.

E. The provisions of this section do not apply to water rights or lands owned by or reserved for an Indian pueblo.

History: Laws 2003, ch. 82, 1 and Laws 2003, ch. 135, 1.



Section 72-5-25 - Emergency; change of point of diversion; procedure.

72-5-25. Emergency; change of point of diversion; procedure.

A. An appropriator of water may change the place of diversion, storage or use of water upon application to and approval of the state engineer without following the requirements of Section 72-5-23 NMSA 1978 relating to publication of notice if an emergency exists in which the delay caused by following the provisions of Section 72-5-23 NMSA 1978 would result in crop loss or other serious economic loss to the appropriator and if the state engineer determines that no foreseeable detriment exists to rights of others having valid and existing rights to the use of the waters of the stream system. An application under this section shall be in the form and manner prescribed by the state engineer and shall contain specific facts supporting the existence of the emergency.

B. An applicant for approval of a change of place of diversion, storage or use of water under this section shall, within thirty days of an approval granted under this section by the state engineer, comply with the requirements of Section 72-5-23 NMSA 1978.

C. The emergency approval provided under this section shall continue in effect only until the state engineer enters his final decision in accordance with Section 72-5-24 NMSA 1978.

History: 1953 Comp., 75-5-23.1, enacted by Laws 1971, ch. 162, 1.



Section 72-5-26 - Diversion from watershed or into another stream.

72-5-26. [Diversion from watershed or into another stream.]

Whenever the owner of a ditch, canal, pipeline, reservoir or other works shall turn or deliver water from one stream or drainage into another stream or drainage, such owner may take and use the same quantity of water, less a reasonable deduction for evaporation and seepage to be determined by the state engineer, and such owner may be required by the state engineer to construct and maintain suitable measuring flumes or devices at the point or points where said water leaves its natural stream or watershed, or is turned into another stream or watershed. Where the rights of others are not injured thereby, it shall be lawful for the owner of any reservoir, canal or other work, to deliver water into any ditch, stream or watercourse, to supply, appropriations therefrom and to take in exchange therefor, either above or below such point of delivery, a quantity of water equivalent to that so delivered, less a proper deduction for evaporation and seepage to be determined by the state engineer; provided, such owner shall, under the direction of the state engineer, construct and maintain suitable measuring devices at the points of delivery and diversion.

History: Laws 1907, ch. 49, 60; Code 1915, 5718; C.S. 1929, 151-171; 1941 Comp., 77-524; 1953 Comp., 75-5-24.



Section 72-5-27 - Artificial water; no right of continuance of supply.

72-5-27. Artificial water; no right of continuance of supply.

Artificial surface waters, as distinguished from natural surface waters, are hereby defined for the purpose of this act as waters whose appearance or accumulation is due to escape, seepage, loss, waste, drainage or percolation from constructed works, either directly or indirectly, and which depend for their continuance upon the acts of man. Such artificial waters are primarily private and subject to beneficial use by the owner or developer thereof; provided, that when such waters pass unused beyond the domain of the owner or developer and are deposited in a natural stream or watercourse and have not been applied to beneficial use by said owner or developer for a period of four years from the first appearance thereof, they shall be subject to appropriation and use; provided, that no appropriator can acquire a right, excepting by contract, grant, dedication or condemnation, as against the owner or developer compelling him to continue such water supply.

History: Laws 1907, ch. 49, 53; Code 1915, 5712; C.S. 1929, 151-165; Laws 1941, ch. 126, 21; 1941 Comp., 77-525; 1953 Comp., 75-5-25.



Section 72-5-28 - Failure to use water; forfeiture.

72-5-28. Failure to use water; forfeiture.

A. When the party entitled to the use of water fails to beneficially use all or any part of the water claimed by him, for which a right of use has vested for the purpose for which it was appropriated or adjudicated, except the waters for storage reservoirs, for a period of four years, such unused water shall, if the failure to beneficially use the water persists one year after notice and declaration of nonuser given by the state engineer, revert to the public and shall be regarded as unappropriated public water; provided, however, that forfeiture shall not necessarily occur if circumstances beyond the control of the owner have caused nonuse, such that the water could not be placed to beneficial use by diligent efforts of the owner; and provided that periods of nonuse when irrigated farm lands are placed under the acreage reserve program or conservation reserve program provided by the federal Food Security Act of 1985, P.L. 99-198, shall not be computed as part of the four-year forfeiture period; and provided, further, that the condition of notice and declaration of nonuser shall not apply to water that has reverted to the public by operation of law prior to June 1, 1965.

B. Upon application to the state engineer at any time and a proper showing of reasonable cause for delay or for nonuse or upon the state engineer finding that it is in the public interest, the state engineer may grant extensions of time, for a period not to exceed three years for each extension, in which to apply to beneficial use the water for which a permit to appropriate has been issued or a water right has vested, was appropriated or has been adjudicated.

C. Periods of nonuse when water rights are acquired by incorporated municipalities or counties for implementation of their water development plans or for preservation of municipal or county water supplies shall not be computed as part of the four-year forfeiture statute.

D. A lawful exemption from the requirements of beneficial use, either by an extension of time or other statutory exemption, stops the running of the four-year period for the period of the exemption, and the period of exemption shall not be included in computing the four-year period.

E. Periods of nonuse when the nonuser of acquired water rights is on active duty as a member of the armed forces of this country shall not be included in computing the four-year period.

F. The owner or holder of a valid water right or permit to appropriate waters for agricultural purposes appurtenant to designated or specified lands may apply the full amount of water covered by or included in the water right or permit to any part of the designated or specified tract without penalty or forfeiture.

G. Periods of nonuse when water rights are acquired and placed in a state engineer-approved water conservation program, by an individual or entity that owns water rights, a conservancy district organized pursuant to Chapter 73, Articles 14 through 19 NMSA 1978, a soil and water conservation district organized pursuant to Chapter 73, Article 20 NMSA 1978, an acequia or community ditch association organized pursuant to Chapter 73, Article 2 or 3 NMSA 1978, an irrigation district organized pursuant to Chapter 73, Articles 9 through 13 NMSA 1978 or the interstate stream commission shall not be computed as part of the four-year forfeiture period.

H. Water deposited in a lower Pecos river basin below Sumner lake water bank approved by the interstate stream commission or an acequia or community ditch water bank shall not be computed as part of the four-year forfeiture period.

History: Laws 1907, ch. 49, 42; Code 1915, 5701; C.S. 1929, 151-154; Laws 1941, ch. 126, 16; 1941 Comp., 77-526; 1953 Comp., 75-5-26; Laws 1957, ch. 91, 1; 1965, ch. 250, 1; 1967, ch. 182, 1; 1978, ch. 153, 1; 1987, ch. 113, 1; 1991, ch. 102, 1; 1996, ch. 36, 1; 1997, ch. 134, 1; 1998, ch. 37, 1; 2002, ch. 77, 2.



Section 72-5-29 - Rights of residents of upper valleys of stream systems.

72-5-29. [Rights of residents of upper valleys of stream systems.]

To the end that the waters of the several stream systems of the state may be conserved and utilized so as to prevent erosion, waste and damage caused by torrential floods, and in order that the benefits of the use of such waters may be distributed among the inhabitants and landowners of the country along said streams as equitably as possible without interfering with vested rights, the natural right of the people living in the upper valleys of the several stream systems to impound and utilize a reasonable share of the waters which are precipitated upon and have their source in such valleys and superadjacent mountains, is hereby recognized, the exercise of such right, however, to be subject to the provisions of this article.

History: Laws 1909, ch. 128, 1; Code 1915, 5684; C.S. 1929, 151-135; 1941 Comp., 77-527; 1953 Comp., 75-5-27.



Section 72-5-30 - Effect of return flow above diversion or storage works of other appropriators.

72-5-30. [Effect of return flow above diversion or storage works of other appropriators.]

In cases of applications for permits to impound and utilize waters of any stream of flood waters under conditions which would cause or permit a considerable return flow of such waters into their natural channel above the diversion or storage works of other appropriators or of others using or who have acquired the right to use water from said stream or stream system, the state engineer is authorized to approve such applications whenever such storage or use of water by the upper owner or owners would not result in depriving such lower users or appropriators of water to the extent of their reasonable requirements.

History: Laws 1909, ch. 128, 2; Code 1915, 5685; C.S. 1929, 151-136; 1941 Comp., 77-528; 1953 Comp., 75-5-28.



Section 72-5-31 - Appeal; prior rights not impaired.

72-5-31. [Appeal; prior rights not impaired.]

There shall be the same right of appeal from the action of the state engineer in approving or rejecting any such application as is provided in this article, Section 72-7-1 NMSA 1978, and nothing in this article shall be construed to impair prior vested rights or the rights of prior appropriators of public waters of this state, or the rights of those who have filed or may file applications to appropriate public waters in compliance with existing laws of the state of New Mexico.

History: Laws 1909, ch. 128, 3; Code 1915, 5686; C.S. 1929, 151-137; 1941 Comp., 77-529; 1953 Comp., 75-5-29.



Section 72-5-32 - Construction and operation of dams; state engineer authority.

72-5-32. Construction and operation of dams; state engineer authority.

A. Except as provided in Subsection D of this section, any person, association or corporation, public or private, the state or the United States intending to construct a dam shall file applications for appropriations and use of water pursuant to Section 72-5-1, 72-5-22, 72-5-23 or 72-5-24 NMSA 1978.

B. Any person, association or corporation, public or private, the state or the United States intending to construct or operate a dam shall submit detailed plans to the state engineer for approval before construction or operation of the dam, except for a dam that:

(1) is less than twenty-five feet in height from the lowest natural ground surface elevation at the downstream toe of the dam to the crest of the dam and has a storage capacity of less than fifty acre-feet of water;

(2) is less than six feet in height from the lowest natural ground surface elevation at the downstream toe of the dam to the crest of the dam, regardless of storage capacity; or

(3) has a storage capacity of fifteen acre-feet or less of water, regardless of height.

C. If the state engineer finds that the dam design and operational plan are safe, the state engineer shall approve the plans.

D. Filing an application for the appropriation and use of water is not required for the construction or operation of a flood or erosion control dam; provided that a flood or erosion control dam shall not store water for more than ninety-six hours unless a longer duration time is authorized by the state engineer and water stored shall not be placed to any beneficial use unless specifically authorized by the state engineer.

E. The state engineer shall determine how the height, storage capacity and storage duration for all dams are calculated or measured and shall prescribe the form in which dam design plans and operational plans are submitted.

History: Laws 1941, ch. 126, 25; 1941 Comp., 77-530; 1953 Comp., 75-5-30; Laws 1979, ch. 114, 1; 1997, ch. 66, 1; 2004, ch. 86, 1; 2009, ch. 36, 1.



Section 72-5-33 - Federal reclamation projects; appropriation for.

72-5-33. Federal reclamation projects; appropriation for.

A. Whenever the proper officers of the United States, authorized by the Federal Reclamation Law of June 17, 1902, 32 Statutes at Large 388, or acts amendatory thereof or supplementary thereto, to construct federal reclamation project works for the utilization of waters within the state, notify the state engineer that the United States intends to utilize certain specified waters, the waters so described and unappropriated, and not covered by applications or affidavits duly filed or permits as required by law, at the date of such notice shall not be subject to a further appropriation under the laws of the state for a period of three years from the date of the notice, within which time the proper officers of the United States shall file plans for the proposed works in the office of the state engineer for his information, and no adverse claim to the use of water required in connection with such plans, initiated subsequent to the date of such notice, shall be recognized under the laws of the state, except as to such amount of water described in such notice as may be formally released in writing by the secretary of the interior as the officer of the United States duly authorized; provided that:

(1) in case of failure to file plans of the proposed works within three years as required in this section, the waters specified in the notice given by the United States to the state engineer shall become public waters subject to general appropriations; and

(2) even if plans are filed within three years as required by this section, in the event the United States congress, the secretary of the interior or a court of competent jurisdiction, in a nonappealable final judgment, determines that the planned federal reclamation project will not be constructed, the water withheld under the provisions of this section for the federal reclamation project shall be released by operation of state law and shall become public water subject to general appropriations and the provisions of this section.

B. If it is determined pursuant to the provisions of this section that a planned federal reclamation project will not be constructed:

(1) upon receipt of an application, the state engineer shall give first preference for any appropriation of released water to water users who have contracted to receive such waters under a repayment contract with the United States or its agencies, provided the water users under the repayment contract apply to appropriate the water within one year of being released;

(2) the appropriation by the water users shall be presumed to be consistent with the public welfare of the state and the conservation of water within the state; and

(3) the appropriation of water under this section by water users under a repayment contract shall bear the priority date of the original notice to appropriate such water.

C. The provisions of this section apply to all pending notices, permits issued pursuant to such notices, prospective notices and permits issued pursuant to prospective notices filed under this section.

D. Nothing in this section shall affect the water rights of any senior appropriators in New Mexico or any Indian tribe.

History: Laws 1907, ch. 49, 40; Code 1915, 5699; C.S. 1929, 151-152; Laws 1941, ch. 126, 15; 1941 Comp., 77-531; 1953 Comp., 75-5-31; Laws 1995, ch. 188, 1.



Section 72-5-34 - State transportation commission; change of water use; application, notice and hearing.

72-5-34. State transportation commission; change of water use; application, notice and hearing.

Whenever the state transportation commission makes application to the state engineer for a change of location of use, a change of method of use, change of point of diversion, advance withdrawals or withdrawals of accrued unused waters of any water right, whether such water right be for surface, subsurface, artesian or underground waters and whether or not either the location of the changed use or the location of the point of diversion or both be within or without the boundaries of any declared underground water basin or irrigation or conservancy district, and whatever the manner of acquisition of such water right, and such water right is to be used for the construction, reconstruction, maintenance or repair of public roads, streets, highways and airports, the state engineer may authorize such change of location of use, change of method of use, change of point of diversion, advance withdrawals or withdrawals of accrued unused water after publication and hearing as provided in Section 72-12-3 NMSA 1978, when in the opinion of the state engineer such change of location of use, method of use, point of diversion, advance withdrawals or withdrawals of accrued unused water will not be detrimental to the other holders of valid water rights.

History: 1953 Comp., 75-5-32, enacted by Laws 1959, ch. 191, 1; 2003, ch. 142, 91.



Section 72-5-35 - State transportation commission; advance water withdrawal.

72-5-35. State transportation commission; advance water withdrawal.

The state engineer may authorize the state transportation commission, holding any artesian or underground water right for the construction, reconstruction, maintenance or repair of public roads, streets, highways and airports, to make withdrawals of water in advance of the accrual of such water in such amounts as the state engineer may determine will not be detrimental to the other holders of valid water rights, but in no case shall such advance withdrawals exceed an amount equal to five times the annual amount of the water right actually held by the withdrawing holder.

History: 1953 Comp., 75-5-33, enacted by Laws 1959, ch. 191, 2; 2003, ch. 142, 92.



Section 72-5-36 - State transportation commission; unused water accrual; withdrawal rate; accounting.

72-5-36. State transportation commission; unused water accrual; withdrawal rate; accounting.

The state engineer may permit the state transportation commission, when it is engaged in the construction, reconstruction, maintenance or repair of public roads, streets, highways and airports, to accrue unused water under one or more artesian or underground water rights for such length of time not to exceed five years as he may deem reasonable and permit the state transportation commission to withdraw such accrued water within such period of time as it may be required, but not at a rate that will be detrimental to the holders of other valid water rights. The state engineer shall require the state transportation commission holding any water right and desirous of proceeding under the authorization of Sections 72-5-34 through 72-5-38 NMSA 1978 to file periodic accountings of accruals and withdrawals by basins or districts in such form, on such dates and at such intervals as the state engineer shall designate.

History: 1953 Comp., 75-5-34, enacted by Laws 1959, ch. 191, 3; 2003, ch. 142, 93.



Section 72-5-37 - State transportation commission; transfer of water rights to unused water; reversion.

72-5-37. State transportation commission; transfer of water rights to unused water; reversion.

If the state transportation commission, holding any water rights to be used for the construction, reconstruction, maintenance or repair of public roads, streets, highways and airports, transfers ownership of all of its water rights in one basin under which there has been an accrual of unused water, any accrued unused water shall lapse and revert to unappropriated water and the right to such water shall not pass on such transfer. If a partial water right or one of several water rights within a declared underground basin or irrigation or conservancy district is transferred, the accrued unused water, if any, shall not pass to the transferee but may be moved in accordance with the provisions of Section 72-5-34 NMSA 1978 to the point of diversion of a water right retained by the state transportation commission within the same basin but not to exceed five times the annual amount of the water right retained.

History: 1953 Comp., 75-5-35, enacted by Laws 1959, ch. 191, 4; 2003, ch. 142, 94.



Section 72-5-38 - State water rights for highway purposes and airports; nonforfeiture for failure to use.

72-5-38. [State water rights for highway purposes and airports; nonforfeiture for failure to use.]

Neither the state nor any agency, department, bureau or commission thereof holding any water rights to be used for the construction, reconstruction, maintenance or repair of public roads, streets, highways and airports, whether surface, subsurface, artesian or underground and whatever the manner of acquisition, shall lose or forfeit such water right for failure to beneficially use all or any part of such water right.

History: 1953 Comp., 75-5-36, enacted by Laws 1959, ch. 191, 5.



Section 72-5-39 - Illegal application of water; injunction or other relief.

72-5-39. Illegal application of water; injunction or other relief.

No person shall use the public waters of the state of New Mexico except in accordance with the laws of the state of New Mexico. No person shall divert water or apply water to land without having a valid water right to do so, or apply it to purposes for which no valid water right exists. The state engineer may apply for and obtain an injunction in the district court of any county in which water is being diverted or the land affected is located, against any person, firm or corporation who shall divert water or commence the construction of works by which to divert water, in violation of statute, or who shall cause or permit the application of said water upon lands or to purposes for which no valid water right exists. This provision shall in no way be construed to affect the existing right of a court of equity in the exercise of its general equity powers to grant relief to the state of New Mexico by injunction or otherwise. This section shall not apply to waters within the benefited areas of a conservancy district unless the district refuses or fails to stop or correct the illegal use of water after notification by the state engineer.

History: 1953 Comp., 75-5-37, enacted by Laws 1965, ch. 285, 7.






Article 5A - Ground Water Storage and Recovery

Section 72-5A-1 - Short title.

72-5A-1. Short title.

This act [72-5A-1 through 72-5A-17 NMSA 1978] may be cited as the "Ground Water Storage and Recovery Act".

History: Laws 1999, ch. 285, 1.



Section 72-5A-2 - Legislative findings.

72-5A-2. Legislative findings.

The legislature finds that:

A. conjunctive use and administration of both surface and ground waters are essential to the effective and efficient use of the state's limited water supplies; and

B. ground water recharge, storage and recovery have the potential to:

(1) offer savings in the costs of capital investment, operation and maintenance and flood control and may improve water and environmental quality;

(2) reduce the rate at which ground water levels will decline and may prevent overstressing or dewatering aquifer systems;

(3) promote conservation of water within the state;

(4) serve the public welfare of the state; and

(5) may lead to more effective use of the state's water resources.

History: Laws 1999, ch. 285, 2.



Section 72-5A-3 - Definitions.

72-5A-3. Definitions.

As used in the Ground Water Storage and Recovery Act:

A. "aquifer" means a geologic formation that contains sufficient saturated material to be capable of storing and transmitting water in usable quantities to a well;

B. "area of hydrologic effect" means the underground area where the water is stored and located, hydrologically connected surface waters, adjacent underground areas in which water rights exist that may be impaired, the land surface above the underground areas and any additional land surface used for seepage or infiltration;

C. "governmental entity" means the interstate stream commission, an Indian nation, tribe or pueblo or state political subdivision, including a municipality, county, acequia, irrigation district or conservancy district;

D. "project" means a permitted, engineered facility designed specifically, constructed and operated pursuant to the Ground Water Storage and Recovery Act, to add measured volumes of water by injection or infiltration to an aquifer or system of aquifers, to store the water underground and to recover it for beneficial use pursuant to the Ground Water Storage and Recovery Act but shall not include in situ leach mining operations or water flood operations for petroleum recovery that require approval by the state engineer outside the Ground Water Storage and Recovery Act; and

E. "stored water" means water that has been stored underground for the purpose of recovery and permitted pursuant to the Ground Water Storage and Recovery Act.

History: Laws 1999, ch. 285, 3; 2003, ch. 206, 1.



Section 72-5A-4 - Permit required.

72-5A-4. Permit required.

A. No governmental entity may construct and operate a storage and recovery project in a declared ground water basin without a permit from the state engineer and other permits that may be required.

B. The state engineer shall prescribe application forms for a permit. The application shall include:

(1) an application fee in the amount of five thousand dollars ($5,000) plus five dollars ($5.00) per acre-foot of the annual capacity of the proposed storage and recovery project, not to exceed fifty thousand dollars ($50,000); an annual fee of fifty cents ($.50) per acre-foot of water stored, payable upon submission of the annual report required by the Ground Water Storage and Recovery Act;

(2) the name and mailing address of the applicant;

(3) the name and mailing address of the owner of the land on which the applicant proposes to operate the project;

(4) the name of the declared underground water basin in which the applicant proposes to operate the project;

(5) the legal description of the location of the proposed project;

(6) evidence of financial and technical capability;

(7) the source, annual quantity and quality of water proposed to be injected and the quality of water in the receiving aquifer;

(8) the identification, characteristics, capacity and location of each recharge and recovery well, including existing pre-basin wells, existing permitted wells and new wells sought to be drilled for recharge or recovery pursuant to the application and the identification of existing permitted and declared wells in the underground area effected [affected] by storage and recovery operations;

(9) a description of the proposed project, including its capacity, plan of operation and percentage of anticipated recoverable water;

(10) evidence that the applicant has a valid water right quantified by one of the following legal processes:

(a) a water rights adjudication;

(b) a consent decree;

(c) an act of congress, including a negotiated settlement ratified by congress;

(d) a contract pursuant to 43 USC 620 et seq.; or

(e) an agreement with an owner who has a valid water right subject to an application for a change in purpose, place of use or point of diversion;

(11) a project plan that:

(a) shows that the project will not cause harm to users of land and water within the area of hydrologic effect;

(b) demonstrates that the project is hydrologically feasible;

(c) demonstrates that the project will not impair existing water rights or the state's interstate obligations;

(d) demonstrates that the project will not be contrary to the conservation of water within the state; and

(e) demonstrates that the project will not be detrimental to the public welfare of the state;

(12) a sworn statement executed by the owner of the land that the applicant is granted an easement and authorization to construct and operate the project on the site, if project facilities are located on land not owned by the applicant;

(13) copies of completed applications for all other permits required under state and federal law;

(14) the proposed duration of the permit; and

(15) any additional information required by the state engineer.

History: Laws 1999, ch. 285, 4.



Section 72-5A-5 - Notice; protests; hearings; determinations; judicial review.

72-5A-5. Notice; protests; hearings; determinations; judicial review.

A. Upon receipt of an application for a permit to construct and operate a project, the state engineer shall endorse on the application the date it was received and shall keep a record of the application. The state engineer shall conduct an initial review of the application within sixty days of receipt. If the state engineer determines in the initial review that the application is incomplete, the state engineer shall notify the applicant of the application's deficiencies. The application shall remain incomplete until the applicant provides all information required by the Ground Water Storage and Recovery Act. The state engineer may request additional information from the applicant and shall conduct an investigation of the project.

B. Within thirty days after determining that an application is complete, unless an extension is requested by the applicant, the applicant shall publish a notice of the application in a newspaper of general circulation in the county in which persons reside who could reasonably be expected to be affected by the project. The notice shall be given once a week for three consecutive weeks and shall contain:

(1) the legal description of the location of the proposed project;

(2) a brief description of the proposed project, including its capacity;

(3) the name of the applicant;

(4) the date of the last publication;

(5) the requirements for an objection; and

(6) disclosure that objections to the application shall be filed within ten days after the last publication of the notice.

C. A person objecting that the granting of the application will impair the objector's water right, will be contrary to the conservation of water or will be detrimental to the public welfare and showing that the objector will be substantially and specifically affected by the granting of the application shall have standing to file objections or protests; provided, however, that the state or any of its branches, agencies, departments, boards, instrumentalities or institutions, and all political subdivisions of the state and their agencies, instrumentalities and institutions shall have standing to file objections or protests.

D. An objection shall be filed in writing, include the name and mailing address of the objector, identify the grounds for the objection and include the signature of the objector or his legal representative. The state engineer shall schedule a hearing on the application and provide at least thirty days' notice of the hearing, by certified mail, to the applicant and any objector.

E. After the expiration of the time for filing objections, if no objections have been filed, the state engineer shall, if he finds that the application meets the requirements of the Ground Water Storage and Recovery Act, issue a permit to the applicant to construct the project to store and recover all or a part of the waters applied for, as conditioned by the state engineer.

F. A person or governmental entity aggrieved by any decision of the state engineer may appeal that decision to the district court pursuant to Section 72-7-1 NMSA 1978.

History: Laws 1999, ch. 285, 5.



Section 72-5A-6 - State engineer; powers and duties; permit; monitoring requirements.

72-5A-6. State engineer; powers and duties; permit; monitoring requirements.

A. The state engineer shall issue a permit to construct and operate a project if the applicant has provided a reasonable demonstration that:

(1) the applicant has the technical and financial capability to construct and operate the project;

(2) the project is hydrologically feasible;

(3) the project will not impair existing water rights or the state's interstate obligations;

(4) the project will not be contrary to the conservation of water within the state;

(5) the project will not be detrimental to the public welfare of the state;

(6) the applicant has completed applications for all permits required by state and federal law;

(7) the applicant has a valid water right quantified by one of the following legal processes:

(a) a water rights adjudication;

(b) a consent decree;

(c) an act of congress, including a negotiated settlement ratified by congress;

(d) a contract pursuant to 43 USC 620 et seq.; or

(e) an agreement with an owner who has a valid water right subject to an application for a change in purpose, place of use or point of diversion; and

(8) that [sic] the project will not cause harm to users of land and water within the area of hydrologic effect;

B. A permit for a project shall include:

(1) the name and mailing address of the person to whom the permit is issued;

(2) the name of the declared underground water basin in which the project will be located;

(3) the capacity and plan of operation of the project;

(4) any monitoring program required;

(5) all conditions required by or regulations adopted pursuant to the Ground Water Storage and Recovery Act; and

(6) other information the state engineer determines to be necessary.

C. The permit shall not become effective until the applicant obtains all other required state and federal permits.

D. The state engineer shall adopt regulations to carry out the provisions of the Ground Water Storage and Recovery Act, including monitoring the operation of projects and their effects on other water users in the area of hydrologic effect, including an Indian nation, tribe or pueblo. In determining monitoring requirements, the state engineer shall cooperate with all government entities that regulate and monitor the quality of water, including the department of environment.

History: Laws 1999, ch. 285, 6.



Section 72-5A-7 - Modification and assignment of project permit.

72-5A-7. Modification and assignment of project permit.

A. The state engineer may modify the conditions of a permit if he finds that modifications are necessary and will not impair existing water rights or the water quality of the aquifer. The applicant shall provide notice of any proposed modifications as required by the Ground Water Storage and Recovery Act for new applications. Objections may be filed in the manner of objections to new applications.

B. The permittee may apply to the state engineer for approval to assign a permit to another person. The state engineer shall approve the assignment if the state engineer determines that all provisions of the Ground Water Storage and Recovery Act will be met.

History: Laws 1999, ch. 285, 7.



Section 72-5A-8 - Stored water not public; stored water not subject to forfeiture; use or exchange of recovered water.

72-5A-8. Stored water not public; stored water not subject to forfeiture; use or exchange of recovered water.

A. Water added to an aquifer or system of aquifers to be stored for subsequent diversion and application to beneficial use pursuant to a project permit is not public water and is not subject to forfeiture pursuant to Section 72-5-28 or 72-12-8 NMSA 1978.

B. A permittee may use water recovered only for the same purposes for which the water was authorized before it was stored, unless an application for a change in the purpose of use, place of use or point of diversion is filed and approved pursuant to Section 72-5-23, 72-5-24 or 72-12-7 NMSA 1978, as applicable.

History: Laws 1999, ch. 285, 8.



Section 72-5A-9 - Storage account to be established; limit on amount of water recovered.

72-5A-9. Storage account to be established; limit on amount of water recovered.

The state engineer shall establish a storage account for each project. If the project has stored water from more than one source, he shall establish subaccounts for each source of water. A permittee may recover only the recoverable amount of stored water from a well. For purposes of this section, "recoverable amount" means that amount of water, as determined by the state engineer, that has reached the aquifer, remained within the area of hydrologic effect and is conducive to recovery without impairment to existing uses.

History: Laws 1999, ch. 285, 9.



Section 72-5A-10 - Annual report to state engineer; penalty for failure to file.

72-5A-10. Annual report to state engineer; penalty for failure to file.

A. Each permittee shall file an annual report with the state engineer that includes:

(1) the total quantity of stored water and recovered water;

(2) the water quality of the stored water, the receiving aquifer and the recovered water;

(3) a sworn affidavit attesting to the truthfulness and accuracy of the report's data; and

(4) a measurement of the static level of the water table.

B. The annual report shall be maintained on a calendar year basis and shall be filed with the state engineer no later than March 31 for the preceding year. If a governmental entity required to file an annual report fails to do so when due, the state engineer may assess and impose a penalty of five hundred dollars ($500) for each month or portion of a month that the report is not filed. The total penalty assessed annually pursuant to this subsection shall not exceed five thousand dollars ($5,000).

C. All records and reports required to be maintained and filed pursuant to this section shall be in a form prescribed by the state engineer.

History: Laws 1999, ch. 285, 10.



Section 72-5A-11 - Revocation or suspension of permits; orders to cease and desist; injunction.

72-5A-11. Revocation or suspension of permits; orders to cease and desist; injunction.

A. The state engineer may periodically review a project to determine if the permittee is complying with the terms and conditions of the permit. The state engineer may permanently revoke or temporarily suspend a permit for good cause after an investigation and a hearing before the state engineer or a hearing officer appointed by him. Notice shall be sent, by certified mail, to the permittee at least thirty days before any hearing on a revocation or suspension disclosing the permittee's alleged failure to comply with the permit's terms and conditions.

B. Except as otherwise provided in this section, if the state engineer has reason to believe that a person or governmental entity has violated a provision of the Ground Water Storage and Recovery Act or a permit issued or regulation adopted pursuant to that act, the state engineer may issue a written notice that the person or governmental entity appear and show cause, at a hearing before the state engineer not less than fifteen days after the receipt of the notice, why the person or governmental entity should not be ordered to cease and desist from the violation. The notice shall inform the person or governmental entity of the date, time and place of the hearing and the consequences of the person's or governmental entity's failure to appear.

C. If the state engineer finds that a person or governmental entity is constructing or operating a project in violation of the Ground Water Storage and Recovery Act, the state engineer may issue a temporary order for the person or governmental entity to cease and desist the construction or operation pending final action by the state engineer pursuant to this section. The order shall include written notice to the person or governmental entity of the date, time and place where the person or governmental entity shall appear at a hearing before the state engineer to show cause why the temporary order should be vacated. The hearing shall be held not less than fifteen days after the date of the order.

D. After a hearing pursuant to this section, or after the expiration of the time to appear, the state engineer shall issue a decision and order. The decision and order shall be in a form as the state engineer determines to be reasonable and appropriate and may include a determination of violation, an order to cease and desist, the recommendation of a civil penalty and an order directing that positive steps be taken to abate or ameliorate any harm or damage arising from the violation. Any person or governmental entity affected may appeal the decision to the district court pursuant to Section 72-7-1 NMSA 1978.

E. If a person or governmental entity continues a violation after the state engineer has issued a decision and order pursuant to this section or a temporary order pursuant to this section, the state engineer may apply for a temporary restraining order or a preliminary or permanent injunction from the district court. A decision to seek injunctive relief does not preclude other forms of relief or enforcement against a violator.

History: Laws 1999, ch. 285, 11.



Section 72-5A-12 - Penalties.

72-5A-12. Penalties.

A. A person who or governmental entity that is determined to be in violation of the Ground Water Storage and Recovery Act or a permit issued or rules adopted pursuant to the act may be assessed a civil penalty in an amount not exceeding:

(1) one hundred dollars ($100) per day of violation not directly related to the illegal recovery or use of stored water; or

(2) ten thousand dollars ($10,000) per day of violation directly related to the illegal recovery or use of stored water.

B. An action to recover penalties pursuant to this section shall be brought by the state engineer in the district court in which the violation occurred.

History: Laws 1999, ch. 285, 12.



Section 72-5A-13 - Conservation fee exemptions.

72-5A-13. Conservation fee exemptions.

Conservation fees collected pursuant to Section 74-1-13 NMSA 1978 shall be charged only on water that is treated and stored underground and not on the same water subsequently recovered.

History: Laws 1999, ch. 285, 13.



Section 72-5A-14 - Obligations to Indian nations, tribes or pueblos.

72-5A-14. Obligations to Indian nations, tribes or pueblos.

Nothing in the Ground Water Storage and Recovery Act shall be construed to affect the obligations of the United States to Indian nations, tribes or pueblos or to impair the rights of Indian nations, tribes or pueblos.

History: Laws 1999, ch. 285, 14.



Section 72-5A-15 - Non-exemption from prior appropriation doctrine.

72-5A-15. Non-exemption from prior appropriation doctrine.

Unless required by interstate obligations, nothing in the Ground Water Storage and Recovery Act shall be construed to exempt stored water from the provision that priority in time shall give the better right pursuant to Chapter 72 NMSA 1978 or priority of appropriation shall give the better right pursuant to Article 16, Section 2 of the constitution of New Mexico.

History: Laws 1999, ch. 285, 15.



Section 72-5A-16 - Limitation of determination.

72-5A-16. Limitation of determination.

Any determination made by the state engineer for purposes of the Ground Water Storage and Recovery Act is not binding in any other proceeding.

History: Laws 1999, ch. 285, 16.



Section 72-5A-17 - Delayed implementation.

72-5A-17. Delayed implementation.

A governmental entity shall not submit an application pursuant to the Ground Water Storage and Recovery Act and the state engineer shall not process an application, issue a regulation pursuant to that act or implement any part of that act unless the state engineer has been appropriated enough money or has sufficient resources to carry out the provisions of that act.

History: Laws 1999, ch. 285, 17.






Article 6 - Water-Use Leasing

Section 72-6-1 - Short title.

72-6-1. Short title.

Chapter 72, Article 6 NMSA 1978 may be cited as the "Water-Use Leasing Act".

History: 1953 Comp., 75-40-1, enacted by Laws 1967, ch. 100, 1; 2014, ch. 45, 1; 2014, ch. 48, 1.



Section 72-6-2 - Definitions.

72-6-2. Definitions.

As used in the Water-Use Leasing Act:

A. "owner" means a person who owns a valid water right;

B. "lessee" means a person who leases the use of water from an owner;

C. "person" means the state or any agency, institution or political subdivision thereof, any public or private corporation, individual, partnership, association or other entity, and includes any officer or governing or managing body of any political subdivision or public or private corporation; and

D. "engineer" means the state engineer as appointed in Section 72-2-1 NMSA 1978.

History: 1953 Comp., 75-40-2, enacted by Laws 1967, ch. 100, 2.



Section 72-6-3 - Owner may lease use of water.

72-6-3. Owner may lease use of water.

A. An owner may lease to any person all or any part of the water use due the owner under the owner's water right, and the owner's water right shall not be affected by the lease of the use. The use to which the owner is entitled under the owner's right shall, during the exercise of the lease, be reduced by the amount of water so leased. Upon termination of the lease, the water use and location of use subject to the lease shall revert to the owner's original use and location of use.

B. The lease may be effective for immediate use of water or may be effective for future use of the water covered by the lease; however, the lease shall not be effective to cumulate water from year to year or to substantially enlarge the use of the water in such manner that it would injure other water users. The lease shall not toll any forfeiture of water rights for nonuse, and the owner shall not, by reason of the lease, escape the forfeiture for nonuse prescribed by law; provided, however, that the state engineer shall notify both the owner and the lessee of declaration of nonuser as provided in Sections 72-5-28 and 72-12-8 NMSA 1978. The initial or any renewal term of a lease of water use shall not exceed ten years, except as provided in Subsections C and D of this section.

C. A water use may be leased for forty years by municipalities, counties, state universities, special water users' associations, public utilities supplying water to municipalities or counties and member-owned community water systems as lessee and shall be entitled to the protection of the forty-year water use planning period as provided in Section 72-1-9 NMSA 1978. A water use deriving from an acequia or community ditch organized pursuant to Chapter 73, Article 2 or 3 NMSA 1978, whether owned by a water right owner under the acequia or community ditch or by the acequia or community ditch, may be leased for a term not to exceed ten years.

D. A water use due under an adjudicated water right secured to a pueblo pursuant to the settlement agreements approved in Title 5 and Title 6 of the federal Claims Resolution Act of 2010, P.L. No. 111-291, Sections 501-626, or in the partial final judgments and decrees entered pursuant to those settlement agreements, may be leased for a term, including all renewals, not to exceed the term specifically authorized in that act; provided that this subsection shall not apply to any water use due under any state-law based water rights acquired by a pueblo or by the United States on behalf of a pueblo.

History: 1953 Comp., 75-40-3, enacted by Laws 1967, ch. 100, 3; 1999, ch. 40, 1; 2003, ch. 369, 2; 2014, ch. 45, 2; 2014, ch. 48, 2.



Section 72-6-4 - Lessee's application.

72-6-4. Lessee's application.

Prior to his use of such water, the lessee shall apply to the state engineer requesting approval for the use and location of use to which such water will be put. The engineer shall prescribe the form of such application and may require any information pertinent to the matter.

History: 1953 Comp., 75-40-4, enacted by Laws 1967, ch. 100, 4.



Section 72-6-5 - Approval.

72-6-5. Approval.

A. The state engineer shall approve the application if the applicant has reasonably shown that his proposed use and location of use is a beneficial use and:

(1) will not impair any existing right to a greater degree than such right is, or would be, impaired by the continued use and location of use by the owner; and

(2) will not be contrary to the conservation of water within the state or detrimental to the public welfare of the state.

B. In the case of annual allotments of project water leased to a special water users' association from an irrigation district organized pursuant to Chapter 73, Article 10 NMSA 1978, if the state engineer determines that the proposed changes in place and purpose of use and point of diversion comply with the rules established pursuant to Subsection G of Section 73-10-48 NMSA 1978, the board of directors of the irrigation district may approve the application in accordance with the provisions of Section 73-10-48 NMSA 1978.

History: 1953 Comp., 75-40-5, enacted by Laws 1967, ch. 100, 5; 1999, ch. 40, 2; 2003, ch. 369, 3.



Section 72-6-6 - Application; notice; protest; hearing.

72-6-6. Application; notice; protest; hearing.

A. Upon the filing of an application by a lessee, the state engineer shall cause a notice of the filing to be published once a week for three consecutive weeks in a newspaper of general circulation in the county in which the water right is situated.

B. Any owner who believes his water rights will be adversely affected by the granting of the application may file a protest. The protest shall be specific as to how the granting of the application will adversely affect his water rights. The protest shall be filed in writing with the state engineer and a copy sent to the applicant by certified mail within ten days after the last publication of notice of application.

C. If a protest is filed, the state engineer shall hold a hearing on the granting of the application, and the applicant and protestants shall be notified by the state engineer as to the date and place of the hearing.

D. If no objections are filed, the state engineer may grant the application without hearing. If no objections are filed and the state engineer denies the application, the state engineer shall hold a hearing if requested to do so by the applicant. The request shall be filed with the state engineer within ten days after the denial of the application.

E. If the state engineer grants the application but allows the applicant to use less water than the amount of water the owner would be allowed to use, the state engineer shall hold a hearing on the matter if requested to do so by the applicant. The request shall be filed with the state engineer within ten days after the granting of the application.

F. In a hearing before the state engineer, a full record and transcript of the proceeding shall be kept by him.

G. The provisions of this section do not apply to leases approved pursuant to Section 73-10-48 NMSA 1978.

History: 1953 Comp., 75-40-6, enacted by Laws 1967, ch. 100, 6; 2003, ch. 369, 4.



Section 72-6-7 - Appeal.

72-6-7. Appeal.

The final ruling of the engineer on such hearing may be appealed by either the applicant or a protestant. Such appeal shall be governed by the provisions of Section 72-7-1 through Section 72-7-3 NMSA 1978.

History: 1953 Comp., 75-40-7, enacted by Laws 1967, ch. 100, 7.






Article 7 - Appeals from State Engineer

Section 72-7-1 - Appeal to district court; procedure.

72-7-1. Appeal to district court; procedure.

A. Any applicant or other party dissatisfied with any decision, act or refusal to act of the state engineer may appeal to the district court of the county in which the work or point of desired appropriation is situated.

B. Appeals to the district court shall be taken by serving a notice of appeal upon the state engineer and all parties interested within thirty days after receipt by certified mail of notice of the decision, act or refusal to act. If an appeal is not timely taken, the action of the state engineer is conclusive.

C. The notice of appeal may be served in the same manner as a summons in civil actions brought before the district court or by publication is [in] some newspaper printed in the county or water district in which the work or point of desired appropriation is situated, once a week for four consecutive weeks. The last publication shall be at least twenty days prior to the date the appeal may be heard. Proof of service of the notice of appeal shall be made in the same manner as in actions brought in the district court and shall be filed in the district court within thirty days after service is complete. At the time of filing the proof of service and upon payment by the appellant of the civil docket fee, the clerk of the district court shall docket the appeal.

D. Costs shall be taxed in the same manner as in cases brought in the district court and bond for costs may be required upon proper application.

E. The proceeding upon appeal shall be de novo as cases originally docketed in the district court. Evidence taken in a hearing before the state engineer may be considered as original evidence subject to legal objection, the same as if the evidence was originally offered in the district court. The court shall allow all amendments which may be necessary in furtherance of justice and may submit any question of fact arising therein to a jury or to one or more referees at its discretion.

History: Laws 1907, ch. 49, 63; Code 1915, 5721; Laws 1923, ch. 28, 1; C.S. 1929, 151-173; 1941 Comp., 77-601; 1953 Comp., 75-6-1; Laws 1971, ch. 134, 2.



Section 72-7-2 - Duty of state engineer to produce papers and data in case; certified copies.

72-7-2. [Duty of state engineer to produce papers and data in case; certified copies.]

It shall be the duty of the state engineer, upon being served with notice of appeal as aforesaid, to forthwith transmit or produce before the district court to which appeal may be taken the papers, maps, plats, field notes and other data in his possession affecting the matter in controversy, or certified copies thereof, which copies shall be admitted in evidence as of equal validity with the originals.

History: Laws 1907, ch. 49, 64; Code 1915, 5722; Laws 1923, ch. 28, 2; C.S. 1929, 151-174; 1941 Comp., 77-602; 1953 Comp., 75-6-2.



Section 72-7-3 - Decision of district court; compliance by state engineer; return of papers and data.

72-7-3. [Decision of district court; compliance by state engineer; return of papers and data.]

The decision of the district court shall be binding on the state engineer who shall thereafter act in accordance with such decision unless within sixty days after the entry of such decision or judgment of the district court, an appeal shall be taken from the decision of the said district court. Appeals so taken shall be governed by the provisions of Chapter 43 of the Session Laws of 1917 relating to appeals taken from final judgments of the district court. A certified copy of the decision of the court, together with all original papers, maps, plats, field notes and other data transmitted by the state engineer to such court after the final determination of said cause shall be forthwith returned to said state engineer.

History: Laws 1907, ch. 49, 65; Code 1915, 5723; Laws 1923, ch. 28, 3; C.S. 1929, 151-175; 1941 Comp., 77-603; 1953 Comp., 75-6-3.






Article 8 - Offenses and Penalties Under Water Act of 1907

Section 72-8-1 - Injuring works; interference; misdemeanor; liability for damages; arrest; state engineer and water masters; right to enter private property.

72-8-1. [Injuring works; interference; misdemeanor; liability for damages; arrest; state engineer and water masters; right to enter private property.]

Any person, association or corporation interfering with or injuring or destroying any dam, headgate, weir, benchmark or other appliance for the diversion, carriage, storage, apportionment or measurement of water, or for any hydrographic surveys, or who shall interfere with any person or persons engaged in the discharge of duties connected therewith, shall be guilty of a misdemeanor, and shall also be liable for the injury or damage resulting from such unlawful act. The state engineer or any authorized assistant shall have power to arrest any person offending against the provisions of this section, and deliver him to the nearest peace officer of the county. It shall be the duty of the person making the arrest to make complaint at once before the court having jurisdiction thereof. The state engineer, the water masters and their authorized assistants, and agents may enter upon private property for the performance of their respective duties, doing no unnecessary injury thereto.

History: Laws 1907, ch. 49, 47; Code 1915, 5706; C.S. 1929, 151-159; 1941 Comp., 77-701; 1953 Comp., 75-7-1.



Section 72-8-2 - Construction of bridges over ditches; failure of ditch owner to construct; misdemeanor; construction by county commissioners; liability of ditch owner; repair of ditches.

72-8-2. [Construction of bridges over ditches; failure of ditch owner to construct; misdemeanor; construction by county commissioners; liability of ditch owner; repair of ditches.]

The owner or owners of any ditch, canal or other structure for carrying or storing water, shall construct a substantial bridge where the same crosses any public road, with a passageway not less than fourteen feet wide; or reconstruct the road in a substantial manner and in a convenient location for public travel. Any violation of the provisions of this section shall be a misdemeanor. The county commissioners shall be authorized to construct such bridge or road, if not built by the owner of the work within three days after the obstruction of the road, and may recover the expense thereof and costs in a civil suit, unless the same shall be paid by the owner of the works within ten days after demand therefor. The county commissioners may make reasonable requirements as to the size and character of such bridges along public highways, or for the necessary reconstruction of roads, and upon failure to comply therewith, may do the necessary work and collect the expense thereof and costs as hereinbefore provided. After the construction of such bridge or road as part of a public highway, the same shall be maintained by the county commissioners. The owner or owners of any ditch, canal or other structure for carrying or storing water shall keep the same in good repair at the crossing of any highway or publicly traveled road or at other places where the water therefrom may flow over or in anywise injure any road or highway; and the commissioners shall require necessary repairs for the protection of the roads to be made or shall make them at the expense of the owners of such works and collect the expense thereof and costs as herein provided.

History: Laws 1907, ch. 49, 49; Code 1915, 5708; C.S. 1929, 151-161; 1941 Comp., 77-702; 1953 Comp., 75-7-2.



Section 72-8-3 - Interference with use of works; misdemeanor.

72-8-3. [Interference with use of works; misdemeanor.]

Whenever any appropriator of water has the right-of-way for the storage, diversion or carriage of water, it shall be unlawful to place or maintain any obstruction that shall interfere with the use of the works, or prevent convenient access thereto. Any violations of this section shall be a misdemeanor.

History: Laws 1907, ch. 49, 50; Code 1915, 5709; C.S. 1929, 151-162; 1941 Comp., 77-703; 1953 Comp., 75-7-3.



Section 72-8-4 - Unauthorized use or waste of water; constructing works without permit.

72-8-4. Unauthorized use or waste of water; constructing works without permit.

The unauthorized use of water to which another person is entitled, or the willful waste of surface or underground water to the detriment of another or the public, shall be a misdemeanor. It shall also be a misdemeanor to begin to carry on any construction of works for storing or carrying water until after the issuance of permit to appropriate such waters provided that management of water for beneficial use shall not be considered waste.

History: Laws 1907, ch. 49, 48; Code 1915, 5707; C.S. 1929, 151-160; Laws 1941, ch. 126, 20; 1941 Comp., 77-704; 1953 Comp., 75-7-4; Laws 1973, ch. 283, 1.



Section 72-8-5 - Diversion of water to other valleys; penalty.

72-8-5. [Diversion of water to other valleys; penalty.]

It shall be unlawful for any person, company or corporation to divert the waters of any public stream in New Mexico for use for reservoirs or other purposes in a valley other than that of any such stream, to the impairment of valid and subsisting prior appropriations of such waters.

Any violator of this section, shall upon conviction be punished by a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500) or imprisonment in the county jail for not less than one month nor more than three months, or both, in the discretion of the court.

History: Laws 1907, ch. 49, 72; Code 1915, 5729; C.S. 1929, 151-178; 1941 Comp., 77-705; 1953 Comp., 75-7-5.



Section 72-8-6 - General penalty.

72-8-6. [General penalty.]

All violations of the provisions of this article, declared to be misdemeanors, shall be punished by a fine not exceeding one hundred dollars ($100.00) nor less than ten dollars ($10.00), or by imprisonment in the county jail not exceeding six months, or by both such fine and imprisonment, and any justice [magistrate] court of the county in which such misdemeanor has been committed shall have jurisdiction thereof.

History: Laws 1907, ch. 49, 51; Code 1915, 5710; C.S. 1929, 151-163; 1941 Comp., 77-706; 1953 Comp., 75-7-6.






Article 9 - Application of Water Act of 1907

Section 72-9-1 - Vested and existing rights; protection.

72-9-1. Vested and existing rights; protection.

Nothing contained in this article shall be construed to impair existing vested rights or the rights and priority of any person, firm, corporation or association, who may have commenced the construction of reservoirs, canals, pipelines or other works, or who have filed affidavits, applications or notices thereof for the purpose of appropriating for beneficial use, any waters as defined in Section 72-1-1 NMSA 1978, in accordance with the laws of the territory of New Mexico, prior to March 19, 1907; provided, however, that all such reservoirs, canals, pipelines or other works and the rights of the owners thereof shall be subject to regulation, adjudication and forfeiture for nonuse as provided in this article.

History: Laws 1907, ch. 49, 59; Code 1915, 5717; C.S. 1929, 151-170; Laws 1941, ch. 126, 23; 1941 Comp., 77-801; 1953 Comp., 75-8-1.



Section 72-9-2 - Local or community rules and customs unaffected; authority of state engineer.

72-9-2. [Local or community rules and customs unaffected; authority of state engineer.]

In all cases where local or community customs, rules and regulations have been adopted and are in force and in all cases where such rules and regulations may be adopted from time to time by the majority of the users from a common canal, lateral or irrigation system, and have for their object the economical use of water and are not detrimental to the public welfare, such rules and regulations shall govern the distribution of water from such ditches, laterals and irrigation systems to the persons entitled to water therefrom, and such customs, rules and regulations shall not be molested or changed, unless so desired by the persons interested and using said custom or customs, but nothing in this section shall be taken to impair the authority of the state engineer and water master to regulate the distribution of water from the various stream systems of the state to the ditches and irrigation systems entitled to water therefrom under the provisions of this article.

History: Laws 1907, ch. 49, 57; Code 1915, 5715; C.S. 1929, 151-168; 1941 Comp., 77-802; 1953 Comp., 75-8-2.



Section 72-9-3 - Stock water.

72-9-3. Stock water.

A. Any stockmen or stock owners desiring to impound any of the surface waters of the state for watering of livestock shall apply to the state engineer on a form prescribed by the state engineer. If the capacity of the proposed impoundment is ten acre-feet or less, the applicant shall meet the requirements of this section. If the capacity of the proposed impoundment exceeds ten acre-feet, the applicant shall meet the requirements of filing applications for the appropriation and use of water pursuant to Section 72-5-1, 72-5-22, 72-5-23 or 72-5-24 NMSA 1978.

B. Upon the filing of an application pursuant to this section, if the state engineer finds that the capacity of the proposed impoundment is ten acre-feet or less, will not be on a perennial stream and will be used for watering of livestock as defined in Subsection D of this section, the state engineer shall issue a permit to the applicant to impound and use the waters applied for; provided that as part of an application for an impoundment on state or federal land, the applicant submits proof that the applicant is legally entitled to place livestock on the state or federal land where the water is to be impounded and has been granted access to the site and has permission to occupy the portion of the state or federal land as is necessary for the impoundment.

C. This section shall only apply to impoundments constructed for the watering of livestock after the effective date of this 2004 act.

D. As used in this section, "livestock" means "livestock" as defined in Section 77-2-1.1 NMSA 1978 and this section applies only to the impoundment of surface water for the purpose of watering livestock. Watering of livestock does not include an impoundment of surface or ground water in any amount for fishing, fish propagation, recreation or aesthetic purposes, which shall require a permit pursuant to Section 72-5-1 NMSA 1978. In determining whether an impoundment will be used for the watering of livestock, the state engineer may consider the maximum amount of water required per livestock unit and shall take into account regional and climatic conditions that affect consumption.

History: Laws 1907, ch. 49, 74, enacted by Laws 1909, ch. 54, 1; Code 1915, 5730; C.S. 1929, 151-179; Laws 1941, ch. 126, 24; 1941 Comp., 77-803; 1953 Comp., 75-8-3; 2004, ch. 86, 2.



Section 72-9-4 - Federal reclamation projects unaffected.

72-9-4. [Federal reclamation projects unaffected.]

Except as provided in Sections 15 and 22 [72-5-33 and 19-7-26 NMSA 1978] of this act nothing herein shall be construed as applying to or in any way affecting any federal reclamation project heretofore or hereafter constructed pursuant to the act of congress approved June 17, 1902, known as the Federal Reclamation Act, or acts amendatory thereof or supplementary thereto.

History: Laws 1941, ch. 126, 27; 1941 Comp., 77-804; 1953 Comp., 75-8-4.






Article 10 - Community Uses

Section 72-10-1 - Community springs or tanks; election of commissioners; duties.

72-10-1. [Community springs or tanks; election of commissioners; duties.]

In all cases where there are springs or tanks of water in this state which are the property of any community, and from which such community obtains water for the use of such community or any of the members thereof, it shall be lawful for the members of such community at such time and place and in such manner as acequia commissioners are elected in this state to elect three commissioners who shall be members of such community and partitioners of such water, whose duty it shall be to protect such springs and tanks and to provide for suitable dams and breakwaters for the same.

History: Laws 1889, ch. 14, 1; C.L. 1897, 59; Code 1915, 5802; C.S. 1929, 151-701; 1941 Comp., 77-901; 1953 Comp., 75-9-1.



Section 72-10-2 - Injuries or obstructions; powers of commissioners; penalty; civil liability.

72-10-2. [Injuries or obstructions; powers of commissioners; penalty; civil liability.]

The said commissioner [commissioners] shall have lawful power and authority to prevent any and all persons from placing any obstruction whatsoever in any of such community springs and from in any manner injuring or destroying any dam, breakwater or tank connected therewith, and shall have authority to enter complaint against any person who shall wilfully injure, break or obstruct any such spring, dam or breakwater, before any justice of the peace [magistrate] having jurisdiction and any person so accused upon conviction thereof before any justice of the peace [magistrate] having jurisdiction shall be fined in any sum not less than five dollars [($5.00)] nor more than twenty-five dollars [($25.00)], and shall also be liable to the community in a civil suit for damages to be brought by the said commissioners in the name and for the use of such community.

History: Laws 1889, ch. 14, 2; C.L. 1897, 60; Code 1915, 5803; C.S. 1929, 151-702; 1941 Comp., 77-902; 1953 Comp., 75-9-2.



Section 72-10-3 - Laws applicable to community springs and tanks.

72-10-3. [Laws applicable to community springs and tanks.]

All general laws and parts of such laws respecting the construction and management of public acequias shall be in force and applicable to the community springs and tanks mentioned in this article, and the commissioners provided for in this article shall have the same authority with reference to such springs as is conferred upon acequia commissioners by the laws of this state.

History: Laws 1889, ch. 14, 3; C.L. 1897, 61; Code 1915, 5804; C.S. 1929, 151-703; 1941 Comp., 77-903; 1953 Comp., 75-9-3.



Section 72-10-4 - Reservoirs; building authorized.

72-10-4. [Reservoirs; building authorized.]

The inhabitants of the different precincts in this state are hereby authorized to build reservoirs at such places where needed to deposit the water that shall run through tubes, so that the masses of the people may use the same for the use of families.

History: Laws 1891, ch. 54, 1; C.L. 1897, 700; Code 1915, 5805; C.S. 1929, 151-801; 1941 Comp., 77-904; 1953 Comp., 75-9-4.



Section 72-10-5 - Petition to county commissioners to build reservoirs; corporation.

72-10-5. [Petition to county commissioners to build reservoirs; corporation.]

Whenever said inhabitants shall have necessity to build such reservoirs or ponds of water they shall make a petition to the county commissioners of their county, with no less than one hundred signatures, which shall be constituted into a corporation to build such reservoir or pond.

History: Laws 1891, ch. 54, 2; C.L. 1897, 701; Code 1915, 5806; C.S. 1929, 151-802; 1941 Comp., 77-905; 1953 Comp., 75-9-5.



Section 72-10-6 - County to furnish tools; rock and mortar.

72-10-6. [County to furnish tools; rock and mortar.]

Said commissioners, in view of said petition, shall allow said reservoir to be made, and shall furnish, at the expense of the county, the necessary tools to do the work, which shall consist of rock and mortar.

History: Laws 1891, ch. 54, 3; C.L. 1897, 702; Code 1915, 5807; C.S. 1929, 151-803; 1941 Comp., 77-906; 1953 Comp., 75-9-6.



Section 72-10-7 - Work to be done by petitioners.

72-10-7. [Work to be done by petitioners.]

Every petitioner shall have to work on said reservoirs or ponds until the work is completed.

History: Laws 1891, ch. 54, 4; C.L. 1897, 703; Code 1915, 5808; C.S. 1929, 151-804; 1941 Comp., 77-907; 1953 Comp., 75-9-7.



Section 72-10-8 - Completion of reservoir; contract with county.

72-10-8. [Completion of reservoir; contract with county.]

When said reservoirs or ponds shall have been completed, the county commissioners shall enter into an annual contract with the owners of said water tubes for the permanent having of the water in said reservoirs.

History: Laws 1891, ch. 54, 5; C.L. 1897, 704; Code 1915, 5809; C.S. 1929, 151-805; 1941 Comp., 77-908; 1953 Comp., 75-9-8.



Section 72-10-9 - Term of contract.

72-10-9. [Term of contract.]

The said water company shall contract with the said commissioners, which contract shall be for the term of two years from the date of the contract, thus continuing from period to period, until this article is repealed.

History: Laws 1891, ch. 54, 6; C.L. 1897, 705; Code 1915, 5810; C.S. 1929, 151-806; 1941 Comp., 77-909; 1953 Comp., 75-9-9.



Section 72-10-10 - Warrants for payments under contract.

72-10-10. [Warrants for payments under contract.]

By virtue of said contract the commissioners shall issue warrants for the payment of the sum necessary to pay equitably, upon the county treasurer where said contract shall be made; and the treasurer shall pay from the funds of said county not appropriated for other purposes.

History: Laws 1891, ch. 54, 7; C.L. 1897, 706; Code 1915, 5811; C.S. 1929, 151-807; 1941 Comp., 77-910; 1953 Comp., 75-9-10.






Article 11 - Salt Lakes

Section 72-11-1 - Salt lakes free to citizens; interference with gathering of salt; penalty.

72-11-1. [Salt lakes free to citizens; interference with gathering of salt; penalty.]

All the salt lakes within this state, and the salt which has, or may accumulate on the shores thereof, is, and shall be free to the citizens, and each one shall have power to collect salt on any occasion free from molestation or disturbance. If any person or persons shall prevent any other person or persons, or shall attempt to prevent them from gathering salt, or going for, or returning with it, or shall arm or embody themselves for any or either of the above purposes, or shall molest or disturb, hinder or annoy any person or persons gathering salt, or going to, or returning from any salt lakes, or shall interfere with the salt gathered, or the animals, carts or wagons, or any other mode of conveyance or transportation, shall be deemed guilty of felony, and punished by confinement in the penitentiary, not less than two nor more than seven years, or by fine of not less than one thousand dollars [($1,000)].

History: Laws 1853-1854, p. 20, 1, 2; C.L. 1865, ch. 98, 1, 2; C.L. 1884, 53; C.L. 1897, 58; Code 1915, 5814; C.S. 1929, 151-1101; 1941 Comp., 77-1001; 1953 Comp., 75-10-1.






Article 12 - Underground Waters

Section 72-12-1 - Underground waters declared to be public; applications for livestock watering, domestic and temporary uses of water.

72-12-1. Underground waters declared to be public; applications for livestock watering, domestic and temporary uses of water.

The water of underground streams, channels, artesian basins, reservoirs or lakes, having reasonably ascertainable boundaries, is declared to belong to the public and is subject to appropriation for beneficial use. By reason of the varying amounts and time such water is used and the relatively small amounts of water consumed in the watering of livestock; in irrigation of not to exceed one acre of noncommercial trees, lawn or garden; in household or other domestic use; and in prospecting, mining or construction of public works, highways and roads or drilling operations designed to discover or develop the natural resources of the state, application for any such use shall be governed by the provisions of Sections 72-12-1.1 through 72-12-1.3 NMSA 1978.

History: Laws 1931, ch. 131, 1; 1941 Comp., 77-1101; 1953, ch. 61, 1; 1953 Comp., 75-11-1; Laws 1959, ch. 193, 1; 1998, ch. 50, 1; 2001, ch. 207, 2; 2003, ch. 298, 1.



Section 72-12-1.1 - Underground waters; domestic use; permit.

72-12-1.1. Underground waters; domestic use; permit.

A person, firm or corporation desiring to use public underground waters described in this section for irrigation of not to exceed one acre of noncommercial trees, lawn or garden or for household or other domestic use shall make application to the state engineer for a well on a form to be prescribed by the state engineer. Upon the filing of each application describing the use applied for, the state engineer shall issue a permit to the applicant to use the underground waters applied for; provided that permits for domestic water use within municipalities shall be conditioned to require the permittee to comply with all applicable municipal ordinances enacted pursuant to Chapter 3, Article 53 NMSA 1978.

History: 1978 Comp., 72-12-1.1, enacted by Laws 2003, ch. 298, 2.



Section 72-12-1.2 - Underground public waters; livestock well permits.

72-12-1.2. Underground public waters; livestock well permits.

A person, firm or corporation desiring to use public underground waters for watering livestock shall make an application to the state engineer on a form prescribed by the state engineer for a livestock well permit. Upon filing of the application, the state engineer shall issue a livestock well permit for the use of water for watering livestock to the applicant, provided that as part of an application for livestock watering use on state or federal land, the applicant submits proof that the applicant:

A. is legally entitled to place livestock on the state or federal land where the water is to be used; and

B. has been granted access to the drilling site and has permission to occupy the portion of the state or federal land as is necessary to drill and operate the well.

History: 1978 Comp., 72-12-1.2, enacted by Laws 2003, ch. 298, 3.



Section 72-12-1.3 - Underground public waters; temporary uses.

72-12-1.3. Underground public waters; temporary uses.

If a person, firm, corporation or the state desires to use underground public water in an amount not to exceed three acre-feet for a definite period of not to exceed one year in prospecting, mining or construction of public works, highways and roads or drilling operations designed to discover or develop the natural mineral resources of the state, only the application referred to in Section 72-12-3 NMSA 1978 shall be required. Separate application shall be made for each proposed use, whether in the same or in different basins. Upon the filing of an application, the state engineer shall make an examination of the facts and, if the proposed use will not permanently impair any existing rights of others, the state engineer shall grant the application. If the state engineer finds that the proposed use sought will permanently impair such rights, there shall be advertisement and hearing as provided in the case of applications made under Section 72-12-3 NMSA 1978.

History: 1978 Comp., 72-12-1.3, enacted by Laws 2003, ch. 298, 4.



Section 72-12-2 - Right to use waters.

72-12-2. [Right to use waters.]

Beneficial use is the basis, the measure and the limit to the right to the use of the waters described in this act [72-12-1 through 72-12-10 NMSA 1978].

History: Laws 1931, ch. 131, 2; 1941 Comp., 77-1102; 1953 Comp., 75-11-2.



Section 72-12-3 - Application for use of underground water; publication of notice; permit.

72-12-3. Application for use of underground water; publication of notice; permit.

A. Any person, firm or corporation or any other entity desiring to appropriate for beneficial use any of the waters described in Chapter 72, Article 12 NMSA 1978 shall apply to the state engineer in a form prescribed by him. In the application, the applicant shall designate:

(1) the particular underground stream, channel, artesian basin, reservoir or lake from which water will be appropriated;

(2) the beneficial use to which the water will be applied;

(3) the location of the proposed well;

(4) the name of the owner of the land on which the well will be located;

(5) the amount of water applied for;

(6) the place of the use for which the water is desired; and

(7) if the use is for irrigation, the description of the land to be irrigated and the name of the owner of the land.

B. If the well will be located on privately owned land and the applicant is not the owner of the land or the owner or the lessee of the mineral or oil and gas rights under the land, the application shall be accompanied by an acknowledged statement executed by the owner of the land that the applicant is granted access across the owner's land to the drilling site and has permission to occupy such portion of the owner's land as is necessary to drill and operate the well. This subsection does not apply to the state or any of its political subdivisions. If the application is approved, the applicant shall have the permit and statement, executed by the owner of the land, recorded in the office of the county clerk of the county in which the land is located.

C. No application shall be accepted by the state engineer unless it is accompanied by all the information required by Subsections A and B of this section.

D. Upon the filing of an application, the state engineer shall cause to be published in a newspaper that is published and distributed in the county where the well will be located and in each county where the water will be or has been put to beneficial use or where other water rights may be affected, or if there is no such newspaper, then in some newspaper of general circulation in the county in which the well will be located, at least once a week for three consecutive weeks, a notice that the application has been filed and that objections to the granting of the application may be filed within ten days after the last publication of the notice. Any person, firm or corporation or other entity objecting that the granting of the application will impair the objector's water right shall have standing to file objections or protests. Any person, firm or corporation or other entity objecting that the granting of the application will be contrary to the conservation of water within the state or detrimental to the public welfare of the state and showing that the objector will be substantially and specifically affected by the granting of the application shall have standing to file objections or protests; provided, however, that the state of New Mexico or any of its branches, agencies, departments, boards, instrumentalities or institutions, and all political subdivisions of the state and their agencies, instrumentalities and institutions shall have standing to file objections or protests.

E. After the expiration of the time for filing objections, if no objections have been filed, the state engineer shall, if he finds that there are in the underground stream, channel, artesian basin, reservoir or lake unappropriated waters or that the proposed appropriation would not impair existing water rights from the source, is not contrary to conservation of water within the state and is not detrimental to the public welfare of the state, grant the application and issue a permit to the applicant to appropriate all or a part of the waters applied for, subject to the rights of all prior appropriators from the source.

F. If objections or protests have been filed within the time prescribed in the notice or if the state engineer is of the opinion that the permit should not be issued, the state engineer may deny the application without a hearing or, before he acts on the application, may order that a hearing be held. He shall notify the applicant of his action by certified mail sent to the address shown in the application.

History: Laws 1931, ch. 131, 3; 1941 Comp., 77-1103; Laws 1943, ch. 70, 1; 1953 Comp., 75-11-3; Laws 1967, ch. 308, 2; 1971, ch. 134, 3; 1983, ch. 2, 2; 1985, ch. 201, 7; 2001, ch. 26, 2.



Section 72-12-3.1 - Certain ground water; finding; grant of permits; stay; exceptions.

72-12-3.1. Certain ground water; finding; grant of permits; stay; exceptions.

A. The state of New Mexico recognizes that with respect to ground water hydrologically related to the Rio Grande at or below Elephant Butte dam there is a deficiency of hydrologic information, the amount sought to be appropriated in pending applications far exceeds available supplies and the allocation of surface water between the states of New Mexico and Texas needs further clarification.

B. In the interest of ensuring competent administration of the ground water hydrologically related to the Rio Grande at or below Elephant Butte dam, a stay is declared on the granting of permits with respect to all pending and future applications to appropriate unappropriated ground water from aquifers hydrologically related to the Rio Grande at or below Elephant Butte dam. The stay shall be for a period of two years commencing on the effective date of this act.

C. Nothing in this section shall preclude the granting of permits:

(1) to appropriate unappropriated ground water for public health emergencies;

(2) to appropriate unappropriated ground water for domestic, stock water and other uses pursuant to Section 72-12-1 NMSA 1978; or

(3) to replace or change the location of existing wells.

History: Laws 1984, ch. 113, 1.



Section 72-12-4 - Existing water rights recognized.

72-12-4. [Existing water rights recognized.]

Existing water rights based upon application to beneficial use are hereby recognized. Nothing herein contained is intended to impair the same or to disturb the priorities thereof.

History: Laws 1931, ch. 131, 4; 1941 Comp., 77-1104; 1953 Comp., 75-11-4.



Section 72-12-5 - Declaration of beneficial use; verification; recording.

72-12-5. [Declaration of beneficial use; verification; recording.]

Any person, firm or corporation claiming to be the owner of a vested water right from any of the underground sources in this act [72-12-1 through 72-12-10 NMSA 1978] described, by application of waters therefrom to beneficial use, may make and file in the office of the state engineer a declaration in a form to be prescribed by the state engineer setting forth the beneficial use to which said water has been applied, the date of first application to beneficial use, the continuity thereof, the location of the well and if such water has been used for irrigation purposes, the description of the land upon which such water has been so used and the name of the owner thereof. Such declaration shall be verified but if the declarant cannot verify the same of his own personal knowledge he may do so on information and belief. Such declarations so filed shall be recorded at length in the office of the state engineer and may also be recorded in the office of the county clerk of the county wherein the well therein described is located. Such records or copies thereof officially certified shall be prima facie evidence of the truth of their contents.

History: Laws 1931, ch. 131, 5; 1941 Comp., 77-1105; 1953 Comp., 75-11-5.



Section 72-12-6 - Former declarations valid.

72-12-6. [Former declarations valid.]

Declarations heretofore filed in substantial compliance with Section 5 [72-12-5 NMSA 1978] hereof shall be recognized as of the same force and effect as if filed after the taking effect of this act [72-12-1 through 72-12-10 NMSA 1978].

History: Laws 1931, ch. 131, 6; 1941 Comp., 77-1106; 1953 Comp., 75-11-6.



Section 72-12-7 - Change of location of well; change in use on application; temporary change.

72-12-7. Change of location of well; change in use on application; temporary change.

A. The owner of a water right may change the location of his well or change the use of the water, but only upon application to the state engineer and upon showing that the change will not impair existing rights and will not be contrary to the conservation of water within the state and will not be detrimental to the public welfare of the state. The application may be granted only after such advertisement and hearing as are prescribed in the case of original applications.

B. When the owner of a water right applies for a temporary change of not to exceed one year for not more than three acre-feet of water to a different location or to a different use, or both, the state engineer shall make an investigation and, if the change does not permanently impair any vested rights of others, he shall enter an order authorizing the change. If he finds that the change sought might impair vested rights, he shall order advertisement and hearing as in other cases.

C. If objections or protests have been filed within the time prescribed in the notice or if the state engineer is of the opinion that the permit should not be issued, the state engineer may deny the application or, before he acts on the application, may order that a hearing be held. He shall notify the applicant of his action by certified mail sent to the address shown in the application.

History: Laws 1931, ch. 131, 7; 1941 Comp., 77-1107; Laws 1953, ch. 60, 1; 1953 Comp., 75-11-7; Laws 1967, ch. 308, 3; 1971, ch. 134, 4; 1985, ch. 201, 8.



Section 72-12-8 - Water right forfeiture.

72-12-8. Water right forfeiture.

A. When for a period of four years the owner of a water right in any of the waters described in Sections 72-12-1 through 72-12-28 NMSA 1978 or the holder of a permit from the state engineer to appropriate any such waters has failed to apply them to the use for which the permit was granted or the right has vested, was appropriated or has been adjudicated, the water rights shall be, if the failure to beneficially use the water persists one year after notice and declaration of nonuser given by the state engineer, forfeited and the water so unused shall revert to the public and be subject to further appropriation; provided that the condition of notice and declaration of nonuser shall not apply to water that has reverted to the public by operation of law prior to June 1, 1965.

B. Upon application to the state engineer at any time and a proper showing of reasonable cause for delay or for nonuse or upon the state engineer finding that it is in the public interest, the state engineer may grant extensions of time, for a period not to exceed three years for each extension, in which to apply to beneficial use the water for which a permit to appropriate has been issued or a water right has vested, was appropriated or has been adjudicated.

C. Periods of nonuse when irrigated farm lands are placed under the acreage reserve program or conservation reserve program provided by the federal Food Security Act of 1985, P.L. 99-198, shall not be computed as part of the four-year forfeiture period.

D. Periods of nonuse when water rights are acquired and placed in a state engineer-approved water conservation program by an individual or entity that owns water rights, an artesian conservancy district, a conservancy district, a soil and water conservation district organized pursuant to Chapter 73, Article 20 NMSA 1978, an acequia or community ditch association organized pursuant to Chapter 73, Article 2 or 3 NMSA 1978, an irrigation district organized pursuant to Chapter 73, Articles 9 through 13 NMSA 1978 or the interstate stream commission shall not be computed as part of the four-year forfeiture statute.

E. A lawful exemption from the requirements of beneficial use, either by an extension of time or other statutory exemption, stops the running of the four-year period for the period of the exemption, and the period of exemption shall not be included in computing the four-year period.

F. Periods of nonuse when water rights are acquired by incorporated municipalities or counties for implementation of their water development plans or for preservation of municipal or county water supplies shall not be computed as part of the four-year forfeiture statute.

G. Periods of nonuse when the nonuser of acquired water rights is on active duty as a member of the armed forces of this country shall not be included in computing the four-year period.

H. The owner or holder of a valid water right or permit to appropriate waters for agricultural purposes appurtenant to designated or specified lands may apply the full amount of water covered by or included in that water right or permit to any part of the designated or specified tract without penalty or forfeiture.

I. Water deposited in a lower Pecos river basin below Sumner lake water bank approved by the interstate stream commission or an acequia or community ditch water bank shall not be computed as part of the four-year forfeiture period.

History: Laws 1931, ch. 131, 8; 1941 Comp., 77-1108; 1953 Comp., 75-11-8; Laws 1957, ch. 118, 1; 1959, ch. 7, 1; 1961, ch. 32, 1; 1963, ch. 195, 1; 1965, ch. 250, 2; 1967, ch. 182, 2; 1978, ch. 153, 2; 1983, ch. 2, 3; 1985, ch. 198, 2; 1987, ch. 113, 2; 1991, ch. 102, 2; 1996, ch. 36, 2; 1997, ch. 134, 2; 1998, ch. 37, 2; 2002, ch. 77, 3.



Section 72-12-9 - Fees and costs.

72-12-9. Fees and costs.

The state engineer shall, by regulations, establish the fees to be paid by applicants and declarants, which fees shall not exceed the reasonable cost of the service to be performed by the state engineer, and the applicant shall pay to the publisher the cost of the necessary advertising.

History: Laws 1931, ch. 131, 9; 1933, ch. 122, 1; 1941 Comp., 77-1109; 1953 Comp., 75-11-9; Laws 1965, ch. 124, 4; 1967, ch. 308, 4.



Section 72-12-10 - Appeal to district court.

72-12-10. [Appeal to district court.]

The decision of the state engineer shall be final in all cases unless appeal be taken to the district court within thirty days after his decision as provided by Section 72-7-1 NMSA 1978.

History: Laws 1931, ch. 131, 10; 1941 Comp., 77-1110; 1953 Comp., 75-11-10.



Section 72-12-11 - Violations declared misdemeanors; penalty.

72-12-11. [Violations declared misdemeanors; penalty.]

That any person using or appropriating water without a permit, contrary to the provisions of Section 1 of Chapter 70, of the New Mexico Session Laws of 1943, designated as Section 72-12-3 NMSA 1978; or who changes the location of his well or use of the water except as provided and permitted by Section 72-12-7 NMSA 1978; or who appropriates to his own use without a permit from the state engineer forfeited water or water rights under the provisions of Section 72-12-8 NMSA 1978, shall be guilty of a misdemeanor and, on conviction thereof in any court of competent jurisdiction, shall be punished by a fine in a sum of not less than twenty-five dollars ($25.00) nor more than two hundred and fifty dollars ($250.00), for each offense; and each day of continued violation shall constitute a separate offense.

History: 1941 Comp., 77-1112, enacted by Laws 1943, ch. 70, 2; 1947, ch. 21, 1; 1953 Comp., 75-11-12.



Section 72-12-12 - License required to drill water well from "underground source.".

72-12-12. License required to drill water well from "underground source.".

It shall be unlawful for any person, firm or corporation to drill or to begin the drilling of a well for water from an underground stream, channel, artesian basin, reservoir or lake (hereinafter referred to as "underground source") the boundaries of which have been determined and proclaimed by the state engineer of New Mexico to be reasonably ascertainable, without a valid, existing license for the drilling of such wells issued by the state engineer of New Mexico in accordance with the provisions of this act [72-12-12 through 72-12-17 NMSA 1978], and the rules and regulations promulgated by him in pursuance hereof. Such licenses shall not be required for the construction of a driven well; provided, that the casing for such well shall not exceed two and three-eighths inches outside diameter.

History: 1941 Comp., 77-1116, enacted by Laws 1949, ch. 178, 1; 1953 Comp., 75-11-13; Laws 1957, ch. 144, 1.



Section 72-12-13 - Application; information required; fee; surety bond for drilling operation.

72-12-13. Application; information required; fee; surety bond for drilling operation.

Any person desiring to engage in the drilling of one or more wells for underground water within the boundaries of any underground source, as hereinabove defined, shall file an application with the state engineer for a driller's license, setting out his qualifications therefor, the equipment proposed to be used in the drilling of the wells and other information as may be required by the state engineer. A reasonable fee, not to exceed twenty-five dollars ($25.00) shall be imposed by the state engineer. All fees collected under the provisions of this section shall be deposited with the state treasurer, and placed in the general fund. A license shall be issued by the state engineer to any applicant who, in the opinion of the state engineer, having due regard for the interest of the state in the protection of its public waters, is qualified to conduct such drilling operations, but not otherwise. The state engineer shall require a bond in form and with adequate surety to be approved by him in the penal sum of five thousand dollars ($5,000) conditioned that the applicant will comply with the laws of New Mexico in the drilling of all wells to such underground sources, will comply with the rules and regulations of the state engineer and any requirements that may be made by him in connection with the drilling of any individual well for water from such sources.

History: 1941 Comp., 77-1117, enacted by Laws 1949, ch. 178, 2; 1953 Comp., 75-11-14; Laws 1965, ch. 124, 5.



Section 72-12-14 - Suspension or revocation of license; appeal; damage suits.

72-12-14. [Suspension or revocation of license; appeal; damage suits.]

Any license issued under the provisions of this act [72-12-12 through 72-12-17 NMSA 1978] may be suspended or revoked by the state engineer upon notice and hearing, in the event that the license shall have violated any condition of the bond maintained by him as a prerequisite for such license. Appeals from the decision of the state engineer may be taken to the district courts of the state in the same manner and with like effect as now provided for other appeals from action of the state engineer. In the event of such breach, the state engineer, on behalf of the state of New Mexico, and any other person injured thereby, is authorized to recover in a civil suit in the district court of the county where the well involved is located, judgment for such damages as may have been sustained by reason thereof. In addition, the state engineer is authorized to recover on behalf of the state of New Mexico a civil penalty in an amount to be determined by the district court in which the action is tried not to exceed $1,000 and judgment for both damages and penalty shall be against the principal and sureties upon said bond.

History: 1941 Comp., 77-1118, enacted by Laws 1949, ch. 178, 3; 1953 Comp., 75-11-15.



Section 72-12-15 - Unauthorized drilling; illegal application of water; injunction or other relief.

72-12-15. [Unauthorized drilling; illegal application of water; injunction or other relief.]

No person owning or controlling lands shall permit the drilling of a well thereon for water from an underground source, as herein defined, by any person other than a driller licensed under the provisions of this act [72-12-12 through 72-12-17 NMSA 1978]. No person shall produce water from an underground source through any well drilled in violation of this act. No person shall apply water from such underground source to land having no valid water right for the purpose to which applied. The state engineer may apply for and obtain an injunction, in the district court of the county in which any well or land affected is situated, against any person, firm or corporation who shall drill or begin the drilling of a well in violation of the provisions of this act, or who shall cause, allow or permit the drilling of a well by a person other than a licensed driller upon land owned or controlled by him, or who shall produce water from any well drilled in violation of this act, or who shall apply water from an underground source, as hereinabove defined, to lands having no valid water right for the purpose to which applied. This provision shall in no wise be construed to affect the existing right of a court of equity in the exercise of its general equity powers to grant relief to the state of New Mexico by injunction or otherwise.

History: 1941 Comp., 77-1119, enacted by Laws 1949, ch. 178, 4; 1953 Comp., 75-11-16.



Section 72-12-16 - Violation of act or rules and regulations; penalty.

72-12-16. [Violation of act or rules and regulations; penalty.]

Any person violating any provision of this act [72-12-12 through 72-12-17 NMSA 1978] or of the rules and regulations of the state engineer promulgated in pursuance hereof, shall be guilty of a misdemeanor, and upon conviction, shall be fined in a sum of not less than $25.00 nor more than $250.00 for each offense. Each and every day that any such violation shall continue, shall be construed a separate offense for the purpose of this section.

History: 1941 Comp., 77-1120, enacted by Laws 1949, ch. 178, 5; 1953 Comp., 75-11-17.



Section 72-12-17 - Repealing and saving clause; bond; maximum.

72-12-17. [Repealing and saving clause; bond; maximum.]

Chapter 149 of the 1947 New Mexico Session Laws, and all other acts and parts of acts in conflict herewith are hereby repealed; provided, however, that nothing, in this act [72-12-12 through 72-12-17 NMSA 1978] contained, shall be construed as changing or affecting, or intending to change or affect the right of the state engineer to require full compliance with the provisions of Section 72-13-4 NMSA 1978; and provided further, that in all cases where the application is for the purpose of drilling an artesian well, or to drill a well upon land where an artesian well is situated, the state engineer may elect to require the owner of the land or the driller of such well, as the case may be, to either comply with the provisions of this act, or the provisions of Section 72-13-4 NMSA 1978, as the best interest of the state of New Mexico may require, but in no event shall such owner of the land or the driller of such well, as the case may be, be required to give more than one $5,000 bond.

History: 1941 Comp., 77-1121, enacted by Laws 1949, ch. 178, 6; 1953 Comp., 75-11-18.



Section 72-12-18 - Underground waters declared to be public.

72-12-18. Underground waters declared to be public.

For the purposes of Sections 72-12-18 through 72-12-21 NMSA 1978, all underground waters of the state of New Mexico are hereby declared to be public waters and to belong to the public of the state of New Mexico and to be subject to appropriation for beneficial use. All existing rights to the beneficial use of such waters are hereby recognized.

History: 1941 Comp., 77-1122, enacted by Laws 1953, ch. 64, 1; 1953 Comp., 75-11-19; 1983, ch. 2, 4.



Section 72-12-20 - When appropriation without permit allowed.

72-12-20. When appropriation without permit allowed.

No permit and license to appropriate underground waters for in-state use shall be required except in basins declared by the state engineer to have reasonably ascertainable boundaries.

History: 1941 Comp., 75-1121, enacted by Laws 1953, ch. 64, 3; 1953 Comp., 75-11-21; 1983, ch. 2, 5.



Section 72-12-22 - Replacement well within one hundred feet.

72-12-22. Replacement well within one hundred feet.

A. The owner of a water right may drill and use a replacement well drilled within one hundred feet of the original well, prior to application to the state engineer, and the publication and hearing set out in Section 72-12-3 NMSA 1978, if:

(1) the well is drilled into the same and only the same underground stream, channel, artesian basin, reservoir or lake as the original well; and

(2) the appropriation is of the same amount of water allowed by his water right in the original well; and

(3) an emergency situation exists in which the delay caused by application, publication and hearing would result in crop loss or other serious economic loss; and

(4) he files application, or notifies the state engineer office of these facts and the location of the proposed replacement well by registered letter, prior to drilling; provided that he shall file application for a permit within thirty days after drilling begins.

B. The owners of other water rights who claim to be injured by the drilling of a replacement well under these circumstances, may not enjoin the drilling of such a well or the use of the water from the well, but are limited to an action at law to recover damages, and to their right to protest the granting of a permit.

History: 1953 Comp., 75-11-23, enacted by Laws 1959, ch. 41, 1.



Section 72-12-23 - Replacement well over one hundred feet from original well.

72-12-23. Replacement well over one hundred feet from original well.

A. The owner of a water right may drill and use a replacement well drilled over one hundred feet from his original well upon making application but without waiting for the completion of the publication and hearing set out in Section 72-12-3 NMSA 1978 if:

(1) the well is drilled into the same and only the same underground stream, channel, artesian basin, reservoir or lake as the original well; and

(2) the appropriation is of the same amount of water allowed by his water right in the original well; and

(3) an emergency situation exists in which the delay caused by publication and hearing would result in crop loss or other serious economic loss; and

(4) the state engineer, after a preliminary investigation, finds the change does not impair existing water rights, and grants him a permit authorizing the drilling and use of the replacement well prior to the publication and hearing.

B. When the preliminary investigation by the state engineer causes him to reasonably believe that the drilling and use of a replacement well may impair existing rights, then no permit shall be issued until after publication and hearing.

History: 1953 Comp., 75-11-24, enacted by Laws 1959, ch. 41, 2.



Section 72-12-24 - Supplemental well.

72-12-24. Supplemental well.

A. The owner of a water right may drill and use a supplemental well upon making application but prior to the publication and hearing set out in Section 72-12-3 NMSA 1978, if:

(1) the supplemental well is drilled into the same and only the same underground stream, channel, artesian basin, reservoir or lake as the well being supplemented; and

(2) the supplemental well does not increase the appropriation of water to an amount above the existing water rights; and

(3) an emergency situation exists in which the delay caused by publication and hearing would result in crop loss or other serious economic loss; and

(4) the state engineer, after a preliminary investigation, finds that the supplemental well does not impair existing water rights, and grants him a permit authorizing the drilling and use of the supplemental well prior to publication and hearing.

B. If the preliminary investigation by the state engineer causes him to reasonably believe that the drilling and use of a supplemental well may impair existing rights, then no permit shall be issued until after publication and hearing.

History: 1953 Comp., 75-11-25, enacted by Laws 1959, ch. 41, 3.



Section 72-12-25 - Declaration of basin; nonpotable deep aquifers.

72-12-25. Declaration of basin; nonpotable deep aquifers.

A. An undeclared underground water basin having reasonably ascertainable boundaries that consists of an aquifer, the top of which aquifer is at a depth of two thousand five hundred feet or more below the ground surface at any location at which a well is drilled and which aquifer contains only nonpotable water, is subject to state engineer administration in accordance with Sections 72-12-25 through 72-12-28 NMSA 1978.

B. If the state engineer declares the type of underground water basin described in Subsection A of this section, all appropriations of nonpotable water from that basin for:

(1) oil and gas exploration and production, prospecting, mining, road construction, agriculture, generation of electricity, use in an industrial process or geothermal use shall remain subject to Sections 72-12-25 through 72-12-28 NMSA 1978; and

(2) all other uses shall be subject to Sections 72-12-1 through 72-12-24 NMSA 1978.

C. "Nonpotable water", for the purpose of Sections 72-12-25 through 72-12-28 NMSA 1978, means water containing not less than one thousand parts per million of dissolved solids.

History: 1953 Comp., 75-11-37, enacted by Laws 1967, ch. 86, 1; 2009, ch. 35, 1.



Section 72-12-26 - Proposal to drill wells or recomplete existing wells; notice; depth and location.

72-12-26. [Proposal to drill wells or recomplete existing wells; notice; depth and location.]

Any person proposing to drill wells or recomplete existing wells to appropriate waters referred to in Section 1 [72-12-25 NMSA 1978] of this act shall file a notice of intention to drill or recomplete with the office of the state engineer in such form as the engineer shall prescribe, and shall publish a notice in a newspaper of general circulation in the county in which the proposed wells will be located, once a week for three consecutive weeks, stating the location and the proposed depth of such wells, the purpose for which the water shall be used and an estimate of the volume of water to be used. Said wells shall not be drilled or recompleted prior to ten days after the last publication of such notice.

History: 1953 Comp., 75-11-38, enacted by Laws 1967, ch. 86, 2.



Section 72-12-27 - Information required by state engineer; metering of water produced; quarterly analysis.

72-12-27. [Information required by state engineer; metering of water produced; quarterly analysis.]

The state engineer may require pertinent data to be filed with respect to each well, and may require water produced therefrom to be metered and the volume thereof reported, together with quarterly reports reflecting an analysis of the water so produced.

History: 1953 Comp., 75-11-39, enacted by Laws 1967, ch. 86, 3.



Section 72-12-28 - Relief from impairment of existing water rights due to nonpotable water; parties to action.

72-12-28. [Relief from impairment of existing water rights due to nonpotable water; parties to action.]

Any person may bring an action in the district court of the county in which any such well is situated for damages or for injunctive relief with respect to any claimed impairment of existing water rights due to an appropriation of nonpotable water under this act [72-12-25 through 72-12-28 NMSA 1978].

When such suit has been filed, the court shall order the joinder of the state engineer as a party thereto on the motion of any party, and if so joined the court shall direct the state engineer to present such evidence bearing upon the issues of the case as is reasonably available to him.

History: 1953 Comp., 75-11-40, enacted by Laws 1967, ch. 86, 4.






Article 12A - Mine Dewatering

Section 72-12A-1 - Short title.

72-12A-1. Short title.

This act [72-12A-1 through 72-12A-13 NMSA 1978] may be cited as the "Mine Dewatering Act."

History: Laws 1980, ch. 148, 1.



Section 72-12A-2 - Purpose of act.

72-12A-2. Purpose of act.

A. The legislature hereby determines that:

(1) the production of minerals in New Mexico at times requires the diversion and associated treatment of large quantities of water;

(2) the diversion of water to permit mineral production is affected with a public interest;

(3) existing principles of prior appropriation, beneficial use and impairment of water rights, when applied to the diversion of water to permit mineral production, may cause severe economic hardship and impact to persons engaged in mineral production, to the owners of water rights and to the citizens of New Mexico;

(4) such hardship and impact are threats to the public health, safety and welfare and can be averted or minimized through the operation of the Mine Dewatering Act; and

(5) state regulation in matters relating to the diversion of water to implement mineral production is necessary to avert or minimize such threats to the public health, safety and welfare.

B. The purpose of the Mine Dewatering Act is to promote maximum economic development of mineral resources while ensuring that such development does not impair existing water rights.

History: Laws 1980, ch. 148, 2.



Section 72-12A-3 - Definitions.

72-12A-3. Definitions.

As used in the Mine Dewatering Act:

A. "declared underground basin" means an underground stream, channel, artesian basin, reservoir or lake, the boundaries of which have been determined and proclaimed by the state engineer to be reasonably ascertainable;

B. "mine dewatering" means the diversion and discharge of ground water developed by mining activities by means of depressurizing wells, mine shaft pumping or by other means necessary to displace water from an area of mining operations or proposed mining operations, but does not include in situ leaching;

C. "plan of replacement" means a detailed plan for the replacement of water;

D. "replacement of water" means the furnishing of a substitute water supply, the modification of existing water supply facilities, the drilling of replacement wells, the assumption of additional operating costs, the procurement of documentation establishing a waiver of protection by owners of affected water rights, artificial recharge or any other reasonable means to avoid impairment of water rights; and

E. "substitute water supply" means a supply of water adequate in quality and made available at a point of diversion or use in a sufficient quantity to prevent impairment of an affected water right and may include water produced by mine dewatering.

History: Laws 1980, ch. 148, 3.



Section 72-12A-4 - Right of replacement.

72-12A-4. Right of replacement.

In all cases involving an appropriation of water for beneficial use or mine dewatering, the right of replacement is granted to any person whose appropriation or mine dewatering would otherwise impair existing water rights. Application for replacement of water shall be made to the state engineer. In all cases, replacement of water shall be at the sole expense of the applicant and subject to such rules, regulations and conditions as the state engineer may reasonably prescribe.

History: Laws 1980, ch. 148, 4.



Section 72-12A-5 - Mine dewatering; jurisdiction of the state engineer.

72-12A-5. Mine dewatering; jurisdiction of the state engineer.

A. Mine dewatering is neither an appropriation of water nor waste, but is governed by the provisions of the Mine Dewatering Act. No water rights may be established solely by mine dewatering.

B. The provisions of Sections 6 through 10 [72-12A-6 through 72-12A-10 NMSA 1978] of the Mine Dewatering Act shall not apply to mine dewatering initiated prior to the effective date of that act nor to dewatering occurring after the effective date of that act from a mine whose shaft construction was initiated prior to the effective date of that act with the intent to penetrate the aquifer from which the water is withdrawn.

C. Nothing in the Mine Dewatering Act shall prevent emergency mine dewatering necessary to avert or mitigate flooding situations.

History: Laws 1980, ch. 148, 5.



Section 72-12A-6 - Mine dewatering prohibited; exceptions.

72-12A-6. Mine dewatering prohibited; exceptions.

No person shall engage in mine dewatering in a declared underground basin without a valid, existing mine dewatering permit issued by the state engineer in accordance with the provisions of the Mine Dewatering Act and the rules and regulations that may be promulgated by him in pursuance hereof.

History: Laws 1980, ch. 148, 6.



Section 72-12A-7 - Application for permit; plan of replacement; approval.

72-12A-7. Application for permit; plan of replacement; approval.

A. Any person desiring to engage in mine dewatering in a declared underground basin shall apply to the state engineer for a permit on forms prescribed by him.

B. The state engineer shall require notice of the application and shall thereafter proceed to consider the application in accordance with existing administrative law and procedure governing the appropriation of ground water.

C. The state engineer shall, if he finds that the mine dewatering would not impair existing water rights, grant the application and issue a mine dewatering permit.

D. If the state engineer finds that the mine dewatering would impair existing water rights, he shall notify the applicant of the impaired right or rights. The applicant may appeal such determination or proceed to file a plan of replacement. If appeal results in a judicial determination of impairment, the applicant may thereafter proceed to file a plan of replacement.

E. The applicant may submit a plan of replacement to the state engineer upon application for a mine dewatering permit or at any time thereafter.

F. Upon submission of a plan of replacement, the state engineer shall require notice of the plan and shall thereafter proceed to consider the application in accordance with existing administrative law and procedure governing the appropriation of ground water. If the state engineer finds that the plan of replacement prevents impairment of affected water rights, he shall grant the application and issue a mine dewatering permit contingent upon implementation and maintenance of the plan of replacement provided that implementation and maintenance of the plan of replacement to provide a substitute water supply to the owner of land not subject to condemnation pursuant to Section 12 [72-12A-12 NMSA 1978] of the Mine Dewatering Act shall be required only insofar as permitted by the owner.

G. The approval of the plan of replacement may authorize the use of water produced by mine dewatering as a substitute water supply and, if so authorized, the applicant shall possess a water right in the amount and for the use specified. No additional permit shall be required for such use.

H. In the event the applicant fails to submit a plan of replacement after notification of impairment or if the state engineer finds that the plan of replacement does not provide protection against impairment of existing water rights, he shall deny the application without prejudicing the rights of the applicant to amend or supplement the plan of replacement.

I. The filing for or issuance of a mine dewatering permit shall not preclude the filing for or issuance of a permit to appropriate water.

History: Laws 1980, ch. 148, 7.



Section 72-12A-8 - Plan of replacement; standards for approval.

72-12A-8. Plan of replacement; standards for approval.

A. In reviewing a proposed plan of replacement and in considering terms and conditions which may be necessary to avoid impairment, the state engineer shall consider the characteristics of the aquifer in question, known withdrawals and their effects on water levels and water quality, the duration, quantity and area of impact of the proposed mine dewatering, the present and future discharge from, recharge to and storage of water in the aquifer, any artificial recharge to the aquifer and all other relevant facts.

B. The state engineer may adopt rules and regulations to implement and enforce the Mine Dewatering Act.

History: Laws 1980, ch. 148, 8.



Section 72-12A-9 - Plan of replacement; implementation and maintenance; amendment.

72-12A-9. Plan of replacement; implementation and maintenance; amendment.

A. Upon approval of replacement, the permittee shall implement the plan with all deliberate speed and within such time as will prevent impairment of existing water rights.

B. If the owner of a water right protected by a plan of replacement asserts that the permittee has failed or refused to implement or maintain the plan, such owner shall file a written notice with the state engineer specifying the manner or method by which the permittee has failed or refused to implement or maintain the plan. Upon the filing of such notice, the state engineer may require the permittee to show cause why the permit should not be suspended or terminated.

C. If the owner of a prior water right not previously protected by a plan of replacement asserts that his water right is or may be impaired by the permittee's mine dewatering, such owner shall file a written notice with the state engineer specifying the manner or method by which the permittee's mine dewatering is or may impair his water right. Upon the filing of such notice, the state engineer may require the permittee to show cause why the permit should not be suspended or terminated pending submission or amendment of a plan of replacement to provide protection against the claimed impairment.

History: Laws 1980, ch. 148, 9.



Section 72-12A-10 - Appeal to the district court; procedure.

72-12A-10. Appeal to the district court; procedure.

The decision, act or refusal to act of the state engineer shall be final in all cases unless appeal is taken to the district court within thirty days as provided by Section 72-7-1 NMSA 1978. In the event of appeal of a decision approving the application, no stay order shall issue; provided however, the court may, upon proper showing, require the giving of security by the applicant, in such sum as the court deems proper for the payment of such costs and damages as may be incurred or suffered by any person affected by the order, provided further, that for good cause shown to be recited in the order made, the court or judge may waive the furnishing of security.

History: Laws 1980, ch. 148, 10.



Section 72-12A-11 - Remedies.

72-12A-11. Remedies.

A. The state engineer, when he has reasonable cause to believe that mine dewatering is being or may be conducted contrary to the provisions of the Mine Dewatering Act, may seek injunctive relief to decrease or terminate such activity which relief may be granted or denied in accordance with existing legal and equitable principles.

B. No private cause of action for a temporary restraining order or preliminary or permanent injunction shall be available to any person whose water rights are affected or may be affected by mine dewatering conducted by persons subject to the provisions of Sections 6 through 10 [72-12A-6 through 72-12A-10 NMSA 1978] of this act. The procedures and remedies in the Mine Dewatering Act are exclusive for all such persons.

History: Laws 1980, ch. 148, 11.



Section 72-12A-12 - Eminent domain; entry on lands; purpose.

72-12A-12. Eminent domain; entry on lands; purpose.

A. The United States, the state of New Mexico or any person, firm, association or corporation, may exercise the right of eminent domain to take and acquire land and right-of-way for the construction, maintenance and operation of water wells, reservoirs, canals, ditches, flumes, aqueducts, pipelines or other works necessary for the replacement of water; any such right-of-way for canal, ditch, pipeline or other means for the conveyance of water shall in all cases be so located as to do the least damage to private or public property consistent with proper use and economical construction. Such land and right-of-way shall be acquired in the manner provided by law for the condemnation and taking of private property in the state of New Mexico for railroad, telegraph, telephone and other public uses and purposes. The engineers and surveyors of the United States, the state and any person, firm or corporation shall have the right to enter upon the lands and waters of the state and of private persons and of public and private and public corporations, for the purpose of making hydrographic surveys and examinations and surveys necessary for selecting and locating suitable sites and routes for reservoirs, canals, pipelines and other waterworks, subject to responsibility for any damage done to such property, in making such surveys.

B. The power of eminent domain for the replacement of water is necessary to accomplish maximum beneficial use of the waters of this state.

C. Nothing in this section shall be construed to authorize the taking of any state or federal land including land held in trust, except as may be provided by law.

History: Laws 1980, ch. 148, 12.



Section 72-12A-13 - Existing water rights recognized.

72-12A-13. Existing water rights recognized.

Existing water rights based upon application to beneficial use are hereby recognized. Nothing herein contained is intended to impair the same or to disturb the priorities thereof. Nothing in the Mine Dewatering Act shall be construed to permit condemnation of water rights and the owner of a water right shall not be considered to have forfeited or abandoned his rights under that act.

History: Laws 1980, ch. 148, 13.






Article 12B - Use of Waters Outside the State

Section 72-12B-1 - Applications for the transportation and use of public waters outside the state.

72-12B-1. Applications for the transportation and use of public waters outside the state.

A. The state of New Mexico has long recognized the importance of the conservation of its public waters and the necessity to maintain adequate water supplies for the state's water requirements. The state of New Mexico also recognizes that under appropriate conditions the out-of-state transportation and use of its public waters is not in conflict with the public welfare of its citizens or the conservation of its waters.

B. Any person, firm or corporation or any other entity intending to withdraw water from any surface or underground water source in the state of New Mexico and transport it for use outside the state or to change the place or purpose of use of a water right from a place in New Mexico to a place out of that state shall apply to the state engineer for a permit to do so. Upon the filing of an application, the state engineer shall cause to be published in a newspaper of general circulation in the county in which the well will be located or the stream system from which surface water will be taken, at least once a week for three consecutive weeks, a notice that the application has been filed and that objections to the granting of the application may be filed within ten days after the last publication of the notice. Any person, firm or corporation or other entity objecting that the granting of the application would impair or be detrimental to the objector's water right shall have standing to file objections or protests. Any person, firm or corporation or other entity objecting that the granting of the application will be contrary to the conservation of water within the state or detrimental to the public welfare of the state and showing that the objector will be substantially and specifically affected by the granting of the application shall have standing to file objections or protests. Provided, however, that the state of New Mexico or any of its branches, agencies, departments, boards, instrumentalities or institutions, and all political subdivisions of the state and their agencies, instrumentalities and institutions shall have standing to file objections or protests. The state engineer shall accept for filing and act upon all applications filed under this section in accordance with the provisions of this section. The state engineer shall require notice of the application and shall thereafter proceed to consider the application in accordance with existing administrative law and procedure governing the appropriation of surface or ground water.

C. In order to approve an application under this act, the state engineer must find that the applicant's withdrawal and transportation of water for use outside the state would not impair existing water rights, is not contrary to the conservation of water within the state and is not otherwise detrimental to the public welfare of the citizens of New Mexico.

D. In acting upon an application under this act, the state engineer shall consider, but not be limited to, the following factors:

(1) the supply of water available to the state of New Mexico;

(2) water demands of the state of New Mexico;

(3) whether there are water shortages within the state of New Mexico;

(4) whether the water that is the subject of the application could feasibly be transported to alleviate water shortages in the state of New Mexico;

(5) the supply and sources of water available to the applicant in the state where the applicant intends to use the water; and

(6) the demands placed on the applicant's supply in the state where the applicant intends to use the water.

E. By filing an application to withdraw and transport waters for use outside the state, the applicant shall submit to and comply with the laws of the state of New Mexico governing the appropriation and use of water.

F. The state engineer is empowered to condition the permit to insure that the use of water in another state is subject to the same regulations and restrictions that may be imposed upon water use in the state of New Mexico.

G. Upon approval of the application, the applicant shall designate an agent in New Mexico for reception of service of process and other legal notices.

History: Laws 1983, ch. 2, 1; 1985, ch. 201, 9.



Section 72-12B-2 - Applicability.

72-12B-2. Applicability.

The provisions of this act shall apply to applications pending before the state engineer under the surface water and ground water codes.

History: Laws 1983, ch. 2, 6.






Article 13 - Artesian Wells

Section 72-13-1 - Definition of artesian well.

72-13-1. Definition of artesian well.

An artesian well for the purposes of this act [72-13-1 through 72-13-12 NMSA 1978] is hereby defined to be an artificial well which derives its water supply from any artesian stratum or basin.

History: Laws 1935, ch. 43, 1; 1941 Comp., 77-1201; 1953 Comp., 75-12-1.



Section 72-13-2 - Supervision of artesian waters.

72-13-2. Supervision of artesian waters.

All artesian waters which have been declared to be public waters shall be under the supervision and control of the state engineer, as provided by this act [72-13-1 through 72-13-12 NMSA 1978], but where artesian conservancy districts have been duly organized pursuant to Chapter 97 of the New Mexico Session Laws of 1931 [73-1-1 through 73-1-13, 73-1-16 through 73-1-23 NMSA 1978] and acts amendatory thereof, such districts shall have concurrent power and authority with the state engineer to enforce the regulatory provisions, as herein provided, insofar as the waters to be conserved and controlled by the respective districts are affected.

This act shall not be construed to affect the provisions of Chapter 131 of the New Mexico Session Laws of 1931 [72-12-1 through 72-12-10 NMSA 1978], being "An act relating to underground waters, declaring certain underground waters to be public waters and relating to the beneficial appropriation thereof and repealing Article 2 of Chapter 151 of the New Mexico Statutes Annotated, 1929 Compilation," and the state engineer may intervene on behalf of the state in any proceeding brought by or against any artesian conservancy district where it is necessary for the proper protection or adjudication of rights to the public waters of the state.

History: Laws 1935, ch. 43, 2; 1941 Comp., 77-1202; 1953 Comp., 75-12-2.



Section 72-13-3 - Artesian well supervisor.

72-13-3. Artesian well supervisor.

The county commissioners of any county wherein an artesian basin is situated and wherein an artesian conservancy district has not been organized may employ with the consent and approval of the state engineer an artesian well supervisor and any assistants deemed necessary, who shall be under the supervision of the state engineer, and it shall be the duty of such well supervisor and his assistants, to enforce the regulatory provisions of Sections 72-13-1 through 72-13-12 NMSA 1978 and the rules and regulations promulgated by the state engineer pursuant hereto. The salaries of such well supervisor and his assistants shall be fixed by the board of county commissioners, who shall levy a special tax for such purpose upon all taxable property situated within the county wherein such artesian basin is situated, which levy shall be exclusive of the limit now provided by law; provided, however, that at no time shall such tax levy produce a revenue in any one year of more than seven thousand five hundred dollars ($7,500). All funds derived from such tax levies shall be transmitted by the county treasurer to the state treasurer on or before the last day of March, June, September and December of each year. The state treasurer shall deposit such funds to the credit of the artesian well fund of the county providing the same and shall disburse the same for expenses incurred by said county relative to the administration of the provisions of this section upon warrants of the secretary of finance and administration supported by proper itemized vouchers approved by the state engineer.

History: Laws 1935, ch. 43, 3; 1941 Comp., 77-1203; 1953 Comp., 75-12-3; Laws 1977, ch. 247, 197.



Section 72-13-4 - Rules and regulations.

72-13-4. Rules and regulations.

The state engineer shall prescribe and enforce reasonable rules and regulations consistent with the terms of this act [72-13-1 through 72-13-12 NMSA 1978] governing the drilling, casing, repairing, plugging and abandonment of artesian wells, and, where necessary, may vary such rules and regulations with the varying conditions in the different artesian basins; provided, however, that the state engineer shall first consult with the board of directors of the artesian conservancy district in any such artesian basin to the end that such rules and regulations shall properly meet the requirements of such artesian basin.

The owner of the lands upon which any artesian well is situated or is to be drilled or his or its agent or attorney shall make application to the state engineer for permit to drill, repair, plug or abandon an artesian well, setting forth the plan of operations to be performed, which shall conform with the provisions of this act and the rules and regulations promulgated pursuant thereto, and said application shall be approved by the state engineer before work thereon can proceed.

Before proceeding with any such work, the state engineer shall require, either of the owner of the land upon which the work is to be performed or of the contractor who is to perform the same, a bond approved by the state engineer in the sum of not to exceed five thousand ($5,000) dollars, conditioned upon the proper compliance with the provisions of this act and all rules and regulations promulgated pursuant thereto. Such bond shall be made payable to the state of New Mexico for the use and benefit of the state engineer. In the event of the breach of the conditions of the bond and upon the failure or refusal of the principal to comply with the provisions thereof, it shall be the duty of the state engineer to condition said artesian well to conform with the provisions of this act and the rules and regulations pursuant thereto and to recover on account of said bond the expense of such work, excepting that in no case shall the sum recovered exceed the amount of the bond. The state engineer and those authorized by him may go upon the land where the well is situated to perform such work as he shall deem necessary and the owner thereof shall be deemed to have consented thereto by his act of filing the application for permit to perform the work as above provided. The well shall be inspected by the state engineer or his representatives as soon as practicable and within ninety days after the receipt of notice that the work has been completed, and upon written acceptance of such work by the state engineer, said bond shall thereupon be of no further force or effect, and the bondsmen shall be relieved from further liability thereunder.

History: Laws 1935, ch. 43, 4; 1941 Comp., 77-1204; 1953 Comp., 75-12-4.



Section 72-13-5 - Drilling record.

72-13-5. Drilling record.

Any contractor drilling a well within any artesian basin where such well is drilled down to or through any artesian stratum shall keep a complete record and log of the well, recording the depth, thickness and character of the different strata penetrated, together with the dates when the work was begun and completed, and the amount, weight and size of casing set, and number of inches of flow from such well above the casing, all of which he shall verify under oath, and when the well is completed shall file the same with the state engineer or artesian well supervisor, and a duplicate thereof, if the well is situated within any artesian conservancy district, with the officials of such district.

History: Laws 1935, ch. 43, 5; 1941 Comp., 77-1205; 1953 Comp., 75-12-5.



Section 72-13-6 - Definition of waste.

72-13-6. Definition of waste.

For the purposes of this act [72-13-1 through 72-13-12 NMSA 1978], waste is defined as causing, suffering or permitting any artesian water to reach any pervious stratum above the artesian strata before coming to the surface of the earth, or causing, suffering or permitting any artesian well to discharge unnecessarily upon the surface of the ground, unless said waters are to be placed to a beneficial use under the constant supervision of the person using such water, or his employee, and through a constructed irrigation system: provided, however, that nothing herein contained shall be construed to prevent the use of such waters for ornamental ponds or fountains.

History: Laws 1935, ch. 43, 6; 1937, ch. 122, 1; 1941 Comp., 77-1206; 1953 Comp., 75-12-6.



Section 72-13-7 - Abandoned wells wasting water declared to be a public nuisance.

72-13-7. Abandoned wells wasting water declared to be a public nuisance.

Any artesian well which has been abandoned for more than four years, from which the right to the use of the waters has reverted to the state, and which is found to be wasting the waters from any artesian basin, is hereby declared to be a public nuisance, and the state engineer, his representatives or the artesian conservancy district in which the well is located, may abate such nuisance in a summary manner, without notice to the owner, by plugging or otherwise controlling the same.

History: Laws 1935, ch. 43, 7; 1941 Comp., 77-1207; 1953 Comp., 75-12-7.



Section 72-13-8 - Waste of water on surface.

72-13-8. Waste of water on surface.

The owner of any artesian well which is being beneficially used or which under existing water rights may be beneficially used, who causes, suffers or permits the waters therefrom after coming to the surface of the earth to waste as herein defined, shall be guilty of a misdemeanor. Such waste is also hereby declared to be a public nuisance, and in the event of the failure or refusal of the owner of the well to abate the same, within ten (10) days from receipt of notice by registered mail, return receipt requested, from the state engineer, artesian well supervisor or artesian conservancy district, if the well is situated therein, such officials having jurisdiction may abate such nuisance in a summary manner without further notice by properly fitting the well with necessary valves or other devices or or [by] doing whatever shall be necessary to control the flow of water therefrom and prevent such waste, and the cost thereof shall be a lien against the land upon which the well is situated, as well as any land the owner or owners of which have a legal right to the use thereon of all or a part of the water from such well insofar as the interests of the several owners may appear, together with all improvements thereon from the time the work is begun or labor and materials necessary to abate the nuisance are furnished, subject only to regularly assessed taxes and liens of record prior to the time of the commencement of the work; provided, however, a claim of lien therefor under oath of the state engineer, artesian well supervisor or an officer of an artesian conservancy district, as the case may be, is filed in the office of the county clerk of the county wherein such well is situated, within five days from the time of the completion of the work, said claim of lien to be addressed to the owner or owners of the land upon which the well is situated, and to whom it may concern, giving a description of the land to be charged with the lien, the nature of the work, the time commenced and the time completed, together with the cost thereof. Said lien may be foreclosed in the same manner as provided by law for the foreclosure of mortgages at any time after one year but not more than three years from the date of filing the same. The county clerk shall make no charge for filing the claim of lien, and no costs shall be taxed against the plaintiff in any foreclosure proceeding on account thereof.

History: Laws 1935, ch. 43, 8; 1941 Comp., 77-1208; 1953 Comp., 75-12-8.



Section 72-13-9 - Conducting water so as to prevent waste.

72-13-9. Conducting water so as to prevent waste.

It is unlawful for any owner, person or corporation using the waters from any artesian well to conduct the same through any ditch, channel or conduit such that more than twenty percent of the waters are lost between the point of appropriation and the point of beneficial use.

History: Laws 1935, ch. 43, 9; 1941 Comp., 77-1209; 1953 Comp., 75-12-9; Laws 1971, ch. 47, 1.



Section 72-13-10 - Reservoirs.

72-13-10. Reservoirs.

When reservoirs are constructed to be used for storage of water from artesian wells the capacity shall not be greater than that sufficient to hold the continuous maximum flow of the water from such wells for a period of more than forty-eight (48) hours, excepting that where the maximum discharge of such wells is less than three hundred (300) gallons per minute such reservoirs may be of sufficient capacity to hold the maximum continuous flow thereof for a period of ninety-six (96) hours. Such reservoirs shall be constructed and used only for irrigation purposes. It shall be the duty of the artesian well supervisor and officials of any artesian conservancy district or agents or employees designated for that purpose to inspect all reservoirs and main ditches and laterals connected therewith as to construction, both as to workmanship and materials used, and to determine the losses therefrom by seepage and evaporation. If any reservoir and distribution system shall show a loss of more than twenty (20) percent of the water from the artesian well to the place of beneficial use, the investigating official shall notify the owner thereof, or his agent or person using the same, that such reservoir and distributing system are in defective condition and that it shall be unlawful to make further use of the same until they are repaired or reconditioned so as to lose by reason of seepage and evaporation not more than twenty (20) percent of the waters appropriated. The use of such reservoir for storage purposes after the owner, his agent or the person using the same has received notice, shall be deemed a misdemeanor, punishable as provided in this act [72-13-1 through 72-13-12 NMSA 1978], and also a public nuisance, and the state engineer, artesian well supervisor or artesian conservancy district having jurisdiction, may abate such nuisance in a summary manner and claim a lien for the actual costs thereof as provided in Section 8 [72-13-8 NMSA 1978]. After repairs have been made pursuant to such notice, it shall again be inspected by such official and if found to be so repaired or reconstructed so as to conserve the waters therein, as herein provided, the official inspecting the same shall issue to the owner, or his agent or the person using the same, his written approval thereof.

History: Laws 1935, ch. 43, 10; 1941 Comp., 77-1210; 1953 Comp., 75-12-10.



Section 72-13-11 - Using water for stock purposes.

72-13-11. Using water for stock purposes.

It shall be unlawful to use water from any artesian well for the purpose of watering stock, except where such water shall be carried through pipes to watering troughs fitted with float feeds or other means of control to prevent waste therefrom.

History: Laws 1935, ch. 43, 11; 1941 Comp., 77-1211; 1953 Comp., 75-12-11.



Section 72-13-12 - Violations made misdemeanors.

72-13-12. Violations made misdemeanors.

Any person or corporation violating any of the provisions of Section [Sections] 4, 5, 8, 9, 10 and 11 [72-13-4, 72-13-5, 72-13-8 through 72-13-11 NMSA 1978] of this act or any of the rules and regulations promulgated by the state engineer in conformity therewith, and each day such violation shall continue shall constitute a separate offense, and upon conviction thereof, shall pay a fine of not less than twenty-five ($25.00) dollars nor more than two hundred fifty ($250) dollars for each offense. The state engineer, artesian well supervisor or any director of an artesian conservancy district or other officer charged with the enforcement of this act [72-13-1 through 72-13-12 NMSA 1978], may file a complaint with the proper official against anyone for the violation of any of the provisions hereof.

History: Laws 1935, ch. 43, 12; 1941 Comp., 77-1212; 1953 Comp., 75-12-12.






Article 14 - Interstate Stream Commission; Protection of Interstate Streams

Section 72-14-1 - Interstate stream commission; creation; membership; organization.

72-14-1. Interstate stream commission; creation; membership; organization.

There is created the "interstate stream commission" consisting of nine members, eight appointed by the governor for a term of six years and the ninth member to be the state engineer. The members appointed by the governor shall be representative of major irrigation districts or sections, and no two members shall be appointed from the same irrigation district or section. The governor shall appoint at least one member of a New Mexico Indian tribe or pueblo to the commission. The commission shall elect a chairman, and the state engineer shall be the secretary.

History: Laws 1935, ch. 25, 1; 1939, ch. 35, 1; 1941, ch. 111, 1; 1941 Comp., 77-3301; Laws 1943, ch. 26, 1; 1953 Comp., 75-34-1; Laws 1963, ch. 14, 1; 1977, ch. 254, 95; 1982, ch. 10, 7; 2003, ch. 165, 1.



Section 72-14-2 - Expenses.

72-14-2. Expenses.

The members of the commission shall serve without compensation, but shall receive necessary and actual expenses for sustenance, lodging and travel while actually engaged in the performance of their duties.

History: Laws 1935, ch. 25, 2; 1941, ch. 99, 1; 1941 Comp., 77-3302; 1953 Comp., 75-34-2; Laws 1971, ch. 234, 11.



Section 72-14-3 - General powers of commission; interstate compacts; employees; attorney general's duties.

72-14-3. [General powers of commission; interstate compacts; employees; attorney general's duties.]

That said commission is hereby authorized to negotiate compacts with other states to settle interstate controversies or looking toward an equitable distribution and division of waters in interstate stream systems, subject, in all cases, to final approval by the legislature of New Mexico; to match appropriations made by the congress of the United States for investigations looking to the development of interstate streams originating in or flowing through the state of New Mexico; to investigate water supply, to develop, to conserve, to protect and to do any and all other things necessary to protect, conserve and develop the waters and stream systems of this state, interstate or otherwise; to institute or cause to be instituted in the name of the state of New Mexico any and all negotiations and/or legal proceedings as in its judgment are necessary to carry out the provisions of this act [72-14-1 through 72-14-3 NMSA 1978]; to do all other things necessary to carry out the provisions of this act; to employ such attorneys, engineers and clerical help as, in its judgment, may be necessary to carry out the provisions of this act, and to fix their compensation and expenses; together with such other powers and duties, as may, from time to time, be given said commission by the legislature of New Mexico; the attorney general shall be the legal adviser of such commission and attorneys employed as above shall be subject to his approval and supervision and be designated as "special assistant attorneys general."

History: Laws 1935, ch. 25, 3; 1941 Comp., 77-3303; 1953 Comp., 75-34-3.



Section 72-14-3.1 - State water plan; purpose; contents.

72-14-3.1. State water plan; purpose; contents.

A. It is the intent of the legislature that the interstate stream commission, in collaboration with the office of the state engineer and the water trust board, prepare and implement a comprehensive state water plan.

B. The state water plan shall be a strategic management tool for the purposes of:

(1) promoting stewardship of the state's water resources;

(2) protecting and maintaining water rights and their priority status;

(3) protecting the diverse customs, culture, environment and economic stability of the state;

(4) protecting both the water supply and water quality;

(5) promoting cooperative strategies, based on concern for meeting the basic needs of all New Mexicans;

(6) meeting the state's interstate compact obligations;

(7) providing a basis for prioritizing infrastructure investment; and

(8) providing statewide continuity of policy and management relative to our water resources.

C. The interstate stream commission in collaboration with the office of the state engineer and in consultation with other government agencies as appropriate, shall develop a comprehensive, coordinated state water plan that shall:

(1) identify and reflect the common priorities, goals and objectives that will have a positive impact on the public welfare of the state;

(2) establish a clear vision and policy direction for active management of the state's waters;

(3) include an inventory of the quantity and quality of the state's water resources, population projections and other water resource demands under a range of conditions;

(4) include water budgets for the state and for all major river basins and aquifer systems in the state;

(5) develop water conservation strategies and policies; to maximize beneficial use, including reuse and recycling by conjunctive management of water resources and by doing so to promote nonforfeiture of water rights;

(6) include a drought management plan designed to address drought emergencies, promote strategies for prevention of drought-related emergencies in the future and coordinate drought planning statewide;

(7) recognize the relationship between water availability and land-use decisions;

(8) promote river riparian and watershed restoration that focuses on protecting the water supply, improving water quality and complying with federal Endangered Species Act of 1973 mandates;

(9) consider water rights transfer policies that balance the need to protect the customs, culture, environment and economic health and stability of the state's diverse communities while providing for timely and efficient transfers of water between uses to meet both short-term shortages and long-term economic development needs;

(10) promote strategies and mechanisms for achieving coordination with all levels of government;

(11) integrate regional water plans into the state water plan as appropriate and consistent with state water plan policies and strategies;

(12) integrate plans of water supply purveyors, including those of local governments, privately owned public utilities, associations, cooperatives, irrigation districts and acequias as appropriate and consistent with state water plan policies and strategies, as those plans are completed and submitted to the office of the state engineer;

(13) identify water-related infrastructure and management investment needs and opportunities to leverage federal and other funding; and

(14) promote collaboration with and strategic focusing of the research and development of the state's national laboratories and research institutions to address the state's water challenges and to bring to the state demonstration projects in desalination, conservation, watershed restoration, weather modification and other technological approaches to enhancing water supply and management.

D. Recognizing that complete water rights adjudication, measurement, well inventories and adequate databases are essential elements of an effective water management plan, and further recognizing that completion of these work elements will require substantial time and resources until such time as these elements are complete, the state water plan shall include work plans and strategies for:

(1) completion of water rights adjudications, with required supporting documentation, including hydrographic surveys, aquifer mapping and aerial mapping of irrigated land;

(2) creation and completion of a comprehensive database and an electronically accessible information system on the state's water resources and water rights, including file abstraction and imaging of paper files as well as information on pending adjudications;

(3) measuring of surface and ground water uses in the state as necessary for management of the state's water resources; and

(4) taking inventory of existing water wells and determining appropriate disposition of unused wells.

E. The interstate stream commission and the office of the state engineer shall consult directly with the governments of Indian nations, tribes and pueblos to formulate a statement of policy and process to guide:

(1) coordination or integration of the water plans of Indian nations, tribes and pueblos located wholly or partially within New Mexico with the state water plan; and

(2) final adjudication or settlement of all water rights claims by Indian nations, tribes and pueblos located wholly or partially within New Mexico.

F. The interstate stream commission shall ensure that public participation and public input are integrated throughout the planning process. The interstate stream commission shall convene water planners and stakeholders from diverse constituencies to advise it and the office of the state engineer on the state water plan, including statewide policies, priorities, goals and objectives for the plan, issues of statewide concern and strategies for implementation of the plan. The interstate stream commission shall also ensure that representatives of the stakeholder groups affected by various plan components will participate in the development of those plan components. Members of the interstate stream commission and water trust board shall be notified of and are welcome to participate in all aspects of the planning process.

G. After public review and comment, the state water plan developed in conformance with this section is subject to adoption by the interstate stream commission. Following its adoption, the state water plan shall be presented to the interim legislative committee that studies water and natural resources.

H. The state water plan shall be periodically reviewed, updated and amended in response to changing conditions. At a minimum a review shall be undertaken every five years.

I. Nothing in the state water plan shall be construed to permit the granting or the condemnation of water rights.

J. Nothing in the state water plan shall be construed to determine, abridge or affect the water rights of Indian nations, tribes or pueblos.

History: Laws 2003, ch. 131, 1 and Laws 2003, ch. 137, 1.



Section 72-14-3.2 - Water conservation plans; municipalities, counties and water suppliers.

72-14-3.2. Water conservation plans; municipalities, counties and water suppliers.

A. As used in this section, "covered entity" means municipalities, counties and any other person that supplies, distributes or otherwise provides at least five hundred acre-feet of water annually for domestic, commercial, industrial or government customers for other than agricultural purposes, but does not include Indian tribes, pueblos, nations, chapters or any entity of a tribe, pueblo, nation or chapter.

B. A covered entity may develop, adopt and submit to the state engineer by December 31, 2005 a comprehensive water conservation plan, including a drought management plan.

C. The manner in which the covered entity develops, adopts and implements a comprehensive water conservation plan shall be determined by the covered entity. The plan shall be accompanied by a program for its implementation.

D. In developing a water conservation plan pursuant to this section:

(1) municipalities and counties shall consider ordinances and codes to encourage conservation measures; covered entities without ordinance or code enforcement ability shall consider incentives to encourage voluntary compliance with a set of conservation guidelines. Covered entities shall identify and implement best practices in their operations to improve conservation of the resources; and

(2) the covered entity shall consider, and incorporate into its plan if appropriate, at least the following:

(a) water-efficient fixtures and appliances, including toilets, urinals, showerheads and faucets;

(b) low-water-use landscaping and efficient irrigation;

(c) water-efficient commercial and industrial water-use processes;

(d) water reuse systems for both potable and nonpotable water;

(e) distribution system leak repair;

(f) dissemination of information regarding water-use efficiency measures, including public education programs and demonstrations of water-saving techniques;

(g) water rate structures designed to encourage water-use efficiency and reuse in a fiscally responsible manner; and

(h) incentives to implement water-use efficiency techniques, including rebates to customers or others, to encourage the installation of water-use efficiency and reuse measures.

E. The water conservation plan shall contain a section that references the regional water plans in the area that have been accepted by the interstate stream commission. The section shall cite conservation guidelines mentioned in the regional plan that have been adopted into the covered entity's water conservation plan.

F. A covered entity may at any time adopt changes to its water conservation plan and shall submit changes to the state engineer.

G. After December 31, 2005, neither the water trust board nor the New Mexico finance authority shall accept an application from a covered entity for financial assistance in the construction of any water diversion, storage, conveyance, water treatment or wastewater treatment facility unless the covered entity includes a copy of its water conservation plan.

History: Laws 2003, ch. 138, 3.



Section 72-14-3.3 - Interstate stream commission; additional powers; strategic water reserve.

72-14-3.3. Interstate stream commission; additional powers; strategic water reserve.

A. The interstate stream commission shall establish a strategic water reserve and may purchase or lease from willing sellers or lessors or receive through donation surface water or water rights or storage rights to compose the reserve. The commission may also purchase or lease from willing sellers or lessors or receive by donation underground water or water rights for the strategic water reserve for cessation of pumping or limited short-term stream augmentation. At no time shall the use of water or water rights held by the strategic water reserve result in an increase in net depletions in any basin. The commission shall pay no more than the appraised market value to purchase or lease water or water rights and storage rights for the strategic water reserve. The commission may accept money or grants from federal or other governmental entities or other persons to purchase or lease water or water rights for the strategic water reserve, to pay administrative costs and to develop, construct, operate and maintain infrastructure for the delivery of water to the location of need. The commission shall not acquire water or water rights that are served by or owned by an acequia or community ditch established pursuant to Chapter 73, Articles 2 and 3 NMSA 1978 for inclusion in the strategic water reserve. The commission shall not acquire water or water rights that are served by an irrigation district established pursuant to Chapter 73, Article 10 NMSA 1978, except through contractual arrangement with the district board of directors or as a special water users association established pursuant to Chapter 73, Article 10 NMSA 1978, but nothing in this section shall be construed to authorize the interstate stream commission to acquire water rights contrary to Section 72-1-2.4 NMSA 1978. The commission shall acquire only water rights that have sufficient seniority and consistent, historic beneficial use to effectively contribute to the purpose of the strategic water reserve. The commission shall not acquire water or water rights for the strategic water reserve by condemnation and may only condemn real property when that property is needed for infrastructure related to the conveyance of water. Water in the strategic water reserve shall not be subject to forfeiture pursuant to Chapter 72 NMSA 1978. Water or water rights shall only be acquired with the explicit approval of the commission.

B. Water and water rights in the strategic water reserve shall be used to:

(1) assist the state in complying with interstate stream compacts and court decrees; or

(2) assist the state and water users in water management efforts for the benefit of threatened or endangered species or in a program intended to avoid additional listings of species. Management of water pursuant to this subsection shall be done in conjunction with collaborative programs or processes where they exist. Use of the strategic water reserve pursuant to this paragraph shall be limited to aquatic or obligate riparian species.

C. The interstate stream commission shall develop river reach or ground water basin priorities for the acquisition of water or water rights and storage rights for the strategic water reserve in consultation with the New Mexico interstate stream compact commissioners, the office of the state engineer and the attorney general's office. For each river reach or ground water basin, additional prioritization shall be developed in coordination with the governing bodies of the following organizations within the affected river reach or ground water basin:

(1) Indian nations, tribes and pueblos;

(2) boards of county commissioners;

(3) municipalities;

(4) special districts established pursuant to Chapter 73 NMSA 1978;

(5) soil and water conservation districts;

(6) water authorities; and

(7) water planning regions.

D. Nothing in this section shall modify or repeal any authority currently vested in any organization described in Subsection C of this section.

E. The interstate stream commission may sell or lease water or water rights from the strategic water reserve at no less than the appraised market value. The commission may sell water rights only if the rights are no longer necessary for the purposes for which they were acquired for the reserve; provided that water rights in the reserve shall not be sold to the United States. Pursuant to a sale of water rights from the strategic water reserve by the interstate stream commission, the commission shall first make the offer of sale for the original purpose of use. Proceeds of any sale are appropriated to the office of the state engineer to adjudicate water rights. Proceeds of any leases are appropriated to the interstate stream commission for carrying out the purposes of the strategic water reserve.

F. Water or water rights acquired for the strategic water reserve or water or water rights sold or leased from the reserve shall remain in their river reach or ground water basin of origin.

G. Transactions with members of an irrigation or conservancy district established pursuant to Chapter 73 NMSA 1978 shall provide for the strategic water reserve to pay the annual assessment to the district that would accrue to the district absent the transaction.

H. Cumulative impacts of the strategic water reserve acquisitions and uses shall not adversely affect existing water users or delivery systems.

I. The interstate stream commission shall adopt rules consistent with the terms of this section, including rules to ensure:

(1) that water and water rights acquired for the strategic water reserve are used only for the purposes of the reserve;

(2) adequate public notice in each affected area for the acquisition or disposal of water rights; and

(3) that the office of the state engineer transfer procedures shall be followed.

J. The interstate stream commission shall annually report to the appropriate committee of the legislature on the status of the strategic water reserve.

History: Laws 2005, ch. 175, 1; 2005, ch. 182, 1; 2007, ch. 31, 1.



Section 72-14-4 - Budget and plan submitted to governor annually.

72-14-4. Budget and plan submitted to governor annually.

The interstate stream commission shall annually prepare and submit a budget together with a complete and detailed plan looking toward the improvement of the Rio Grande in this state, and increasing the surface flow of water in the river, during the ensuing fiscal year. The plan and budget shall be submitted annually in accordance with the provisions of Sections 6-3-1 through 6-3-22 NMSA 1978.

History: Laws 1935, ch. 24, 1; 1941 Comp., 77-3304; Laws 1947, ch. 131, 1; 1953 Comp., 75-34-4; Laws 1973, ch. 201, 1; 1997, ch. 241, 1; 1997, ch. 246, 1.



Section 72-14-5 - Annual expenditures made under budget and plan.

72-14-5. Annual expenditures made under budget and plan.

The interstate stream commission shall annually expend from the money appropriated, within the money actually available and within the budget submitted and approved, in accordance with the provisions of Sections 6-3-1 through 6-3-22 NMSA 1978, such sum as may be necessary for the improvement of the Rio Grande in this state, and increasing the surface flow of water in the river, and in accordance with the plan submitted by the commission.

History: Laws 1935, ch. 24, 2; 1941 Comp., 77-3305; Laws 1947, ch. 131, 2; 1953 Comp., 75-34-5; Laws 1973, ch. 201, 2; 1997, ch. 241, 2; 1997, ch. 246, 2.



Section 72-14-6 - Appropriation; how disbursements are to be made.

72-14-6. Appropriation; how disbursements are to be made.

There is appropriated annually all money in the improvement of the Rio Grande income fund or as much thereof as may be necessary for the purpose of complying with Sections 72-14-4 through 72-14-6 and 72-14-9 through 72-14-28 NMSA 1978 and to fulfill and carry out their purposes and intentions. The appropriations authorized shall be paid, from time to time as may be necessary, upon vouchers approved by the interstate stream commission.

History: Laws 1935, ch. 24, 3; 1941 Comp., 77-3306; Laws 1947, ch. 131, 3; 1953 Comp., 75-34-6; Laws 1973, ch. 201, 3; 1997, ch. 241, 3; 1997, ch. 246, 3.



Section 72-14-7 - Governor authorized to protect water rights in interstate streams.

72-14-7. [Governor authorized to protect water rights in interstate streams.]

That the governor of the state of New Mexico is hereby authorized to take such steps, make such investigations and institute or cause to be instituted in the name of the state, such proceedings as in his judgment may be necessary for the protection of the rights to the waters of any and all the interstate streams of the state.

History: Laws 1927, ch. 120, 1; 1941 Comp., 77-3307; 1953 Comp., 75-34-7.



Section 72-14-8 - Governor may employ persons and fix their compensation.

72-14-8. [Governor may employ persons and fix their compensation.]

That the governor of New Mexico is authorized to employ such engineers, employees and attorneys as in his judgment may be necessary for the provisions of this act [72-14-7, 72-14-8 NMSA 1978], and to fix the compensation therefor.

History: Laws 1927, ch. 120, 2; 1941 Comp., 77-3308; 1953 Comp., 75-34-8.



Section 72-14-9 - Definitions.

72-14-9. Definitions.

As used in Sections 72-14-9 through 72-14-28 NMSA 1978:

A. "engineer" or "state engineer" means the state engineer of New Mexico;

B. "commission" means the interstate stream commission or other department or agency which may be created and charged with the duties and functions of the commission;

C. "works" includes all property, rights, easements and franchises relating thereto and deemed necessary or convenient for their operation, and all water rights acquired or exercised by the commission in connection with such works, and shall embrace all means of conserving and distributing water, including, without limiting the generality of the foregoing, reservoirs, dams, diversion canals, distributing canals, lateral ditches, pumping units, wells, mains, pipelines and waterworks systems and shall include all such works for the conservation, development, storage, distribution and utilization of water, including, without limiting the generality of the foregoing, works for the purpose of irrigation, development of power, watering of stock, supplying of water for public, domestic, industrial and other uses, for fire protection and for the purpose of obtaining hydrographic surveys used by the state engineer for determining water rights;

D. "cost of works" includes the cost of construction; the cost of all lands, property, rights, easements and franchises acquired which are deemed necessary for such construction; the cost of all water rights acquired or exercised by the commission in connection with a project; the cost of all machinery and equipment, financing charges, interest prior to and during construction and for a period not exceeding three years after the completion of construction; the cost of engineering and legal expenses, plans, specifications, surveys, estimates of cost and other expenses necessary or incident to determining the feasibility or practicability of any project; and administrative expense and such other expenses as may be necessary or incident to the financing and the completion of a project and the placing of the project in operation;

E. "owner" includes all individuals, irrigation districts, incorporated companies, societies or associations having any title or interest in any properties, rights, easements or franchises to be acquired; and

F. "project" means any one of the works defined in this section or any combination of such works which are jointly managed and operated as a single unit.

History: 1953 Comp., 75-34-9, enacted by Laws 1955, ch. 266, 1; 1997, ch. 241, 4; 1997, ch. 246, 4.



Section 72-14-10 - Power to purchase, exchange and condemn property.

72-14-10. [Power to purchase, exchange and condemn property.]

The interstate stream commission, in addition to all other powers now vested in it, shall have power to acquire, by purchase, or exchange upon such terms and conditions and in such manner as it may deem proper, and to acquire by condemnation in accordance with and subject to the provisions of any and all existing laws applicable to the condemnation of property for public use, any land, rights, water rights, easements, franchises and other property deemed necessary or proper for the construction, operation and maintenance of such works. Title to property purchased or condemned shall be taken in the name of the commission. The commission shall be under no obligation to accept and pay for any property condemned under this act [72-14-9 through 72-14-23, 72-14-25 through 72-14-28 NMSA 1978] except from the funds provided by this act, and in any proceedings to condemn, such orders may be made by the court having jurisdiction of the suit, action or proceedings as may be warranted by law and the facts.

The taking possession of the property sought to be condemned shall not be delayed by reason of any dispute between rival claimants or the failure to join any of them as a party to said proceedings in condemnation.

History: 1953 Comp., 75-34-10, enacted by Laws 1955, ch. 266, 2.



Section 72-14-11 - Projects using revenue bond proceeds authorized.

72-14-11. Projects using revenue bond proceeds authorized.

A. The commission is authorized to conduct, whenever it deems such project expedient, any project, the cost of which is to be paid wholly by means of or with the proceeds of revenue bonds authorized, or in connection with a grant to aid in financing such project from the United States or any instrumentality or agency thereof, or with other funds provided under the authority of Sections 72-14-9 through 72-14-28 NMSA 1978. If revenues from the project are intended to pay the cost of maintaining, repairing and operating the project and to pay the principal and interest of revenue bonds that may be issued for the cost of the project, before conducting any project, the commission shall make estimates of the cost of the project, of the cost of maintaining, repairing and operating the project and of the revenues to be derived from the project, and no such project shall be conducted unless, according to the estimates, the revenues to be derived will be sufficient to pay the cost of maintaining, repairing and operating the project and, if no other revenues are to be pledged to repayment of bonds that may be issued for the cost of the project, to pay the principal and interest of revenue bonds which may be issued for the cost of such project; provided, however, that in connection with the issuance of any of the bonds, the failure of the commission to make the estimates required by this section or to make the estimates in proper form shall in no way affect the validity or enforceability of any such bonds or of the trust indenture, resolution or other security for the bonds.

B. The purpose of Sections 72-14-9 through 72-14-28 NMSA 1978 is to meet a statewide need for the conservation and use of water through projects designed or intended for such purposes. The commission is empowered to make such investigations as may be necessary to plan and carry out a comprehensive statewide program of water conservation; provided, however, that those sections shall not be construed to repeal or amend by implication or otherwise the provisions of law enacted with respect to permits for the acquisition of water rights, permits for the change in place or method of use of water or permits for the construction of works. The projects to be finally conducted shall qualify as parts of such statewide program and, if applicable shall be approved by the commission upon the showing of their prospective ability to meet, through the sale of water or other services, the cost of operation, maintenance and repair and the amortization of the cost of the project; provided, however, that the failure of the commission to determine such prospective ability of a project shall in no way affect the validity or enforceability of any such bonds.

History: 1953 Comp., 75-34-11, enacted by Laws 1955, ch. 266, 3; 1997, ch. 241, 5; 1997, ch. 246, 5.



Section 72-14-12 - Power to cross watercourses and avenues of transportation.

72-14-12. [Power to cross watercourses and avenues of transportation.]

The interstate stream commission of the state of New Mexico shall have the power to construct irrigation works across any stream of water, watercourse, streets, avenues, highways, railways, canals, ditches or flumes which the route of said canal or canals may intersect or cross, in such manner as to afford security to life and property; but the board shall restore the same, when so crossed or intersected, to its former state, as near as may be, so as not to destroy its usefulness; and every company whose railroads shall be intersected or crossed by said works shall unite with said commission in forming said intersection and crossing; and if such railroad company and said commission, or the owners and controllers of said property, thing, or franchise so to be crossed cannot agree upon the amount to be paid therefor, on the points or the manner of said crossing of intersections, the same shall be ascertained and determined in all respects as herein provided in respect to taking of land for public use.

But nothing herein contained shall require the payment to the state or any subdivision thereof, of any sum for the right to cross any public highway with any such works. The right-of-way is hereby given, dedicated and set apart to locate, construct and maintain said works over and through any of the lands which are now or hereafter may be the property of this state.

History: 1953 Comp., 75-34-12, enacted by Laws 1955, ch. 266, 4.



Section 72-14-13 - Water conservation revenue bonds authorized; extent of state obligation.

72-14-13. Water conservation revenue bonds authorized; extent of state obligation.

A. The commission, with the approval of the state board of finance and in accordance with the state board of finance's adopted policies and procedures on financing approvals, is authorized to provide by resolution for the issuance of water conservation revenue bonds of the state for the purpose of paying the cost, as defined in Section 72-14-9 NMSA 1978, of any one or more projects subject to the conditions provided for in Subsection F of this section. The principal of and interest on revenue bonds shall be payable solely from the special fund to be provided for such payment. Revenue bonds shall mature at such time, not more than fifty years from their date, as may be fixed by the resolution, but may be made redeemable before maturity at the option of the state, to be exercised by the commission, at such price and under such terms and conditions as may be fixed by the commission prior to the issuance of the bonds. The commission shall determine the rate of interest not in excess of the maximum net effective interest rate permitted by the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978] or the Public Securities Short-Term Interest Rate Act [6-18-1 through 6-18-16 NMSA 1978] on such bonds, the time of payment of such interest, the form of the bonds and the manner of executing the bonds, and shall fix the denomination of the bonds and the place of payment of principal and interest thereof.

B. All bonds issued under Sections 72-14-9 through 72-14-28 NMSA 1978 shall contain a statement on their faces that the state shall not be obligated to pay the bonds or the interest on the bonds except from the "debt service fund" hereinafter set forth. In case any of the officers whose signatures appear on the bonds cease to be officers before the delivery of the bonds, the signatures shall nevertheless be valid and sufficient for all purposes, as if the officers had remained in office until delivery. All the bonds are declared to have all the qualities and incidents of negotiable instruments. The bonds shall not constitute or be a debt, liability or obligation of the state, and shall be secured only by the revenues of such works and the funds received from the sale or disposal of water and from the operation, lease, sale or other disposition of the works, property and facilities to be acquired out of the proceeds of such bonds and, if so pledged by the commission, from income credited to the permanent reservoirs for irrigation purposes income fund and the improvement of Rio Grande income fund.

C. Provisions may be made for the registration of any of the bonds in the resolution authorizing the bonds. The bonds authorized under the provisions of Sections 72-14-9 through 72-14-28 NMSA 1978 may be issued and sold from time to time at a public or private sale to any purchaser, including the New Mexico finance authority, and in such amounts as may be determined by the commission, and the commission may sell the bonds in such manner and for such price as it may determine to be for the best interests of the state. The state investment officer is authorized to invest the permanent funds of the state in the bonds. The proceeds of such bonds shall be used solely for the payment of the cost of a project and shall be used in such manner and under such restrictions, if any, as the commission may provide.

D. If the proceeds of the bonds, by error of calculation or otherwise, are less than the cost of the project, additional bonds may in like manner be issued to provide the amount of such deficit and, unless otherwise provided in the resolution authorizing the bonds, shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the bonds first issued for the same project. If the proceeds of bonds issued for any such project exceed the cost of the project, the surplus shall be paid into the debt service fund provided for the payment of principal and interest of such bonds. Prior to the preparation of definitive bonds, the commission may issue temporary bonds exchangeable for definitive bonds when such bonds have been executed and are available for delivery. Such bonds may be issued without any other proceedings or the happening of any other conditions or things than those proceedings, conditions and things which are specified and required by Sections 72-14-9 through 72-14-28 NMSA 1978 or by the constitution of New Mexico.

E. Each resolution providing for the issuance of bonds shall set forth a project for which the bonds are to be issued, and the bonds authorized by each such resolution shall constitute a separate series. The bonds of each series shall be identified by a series number or letter and may be sold and delivered at one time or from time to time.

F. Revenue bonds issued by the commission for obtaining hydrographic surveys used by the state engineer shall mature not later than ten years from their date of issuance. The commission shall issue bonds for hydrographic surveys in a total amount not exceeding four million dollars ($4,000,000) and in amounts not to exceed two million dollars ($2,000,000) in any fiscal year commencing July 1, 1998.

History: 1953 Comp., 75-34-13, enacted by Laws 1955, ch. 266, 5; 1957, ch. 63, 1; 1997, ch. 241, 6; 1997, ch. 246, 6.



Section 72-14-14 - Revenues from bonds to be applied to cost of projects and associated expenses.

72-14-14. Revenues from bonds to be applied to cost of projects and associated expenses.

All money received from any bonds issued pursuant to Sections 72-14-9 through 72-14-28 NMSA 1978 shall be applied solely to the payment of the cost of the project or to the appurtenant debt service fund, and there is created and granted a lien upon such money until so applied in favor of the holders of the bonds or the trustee provided for in respect of such bonds.

History: 1953 Comp., 75-34-14, enacted by Laws 1955, ch. 266, 6; 1997, ch. 241, 7; 1997, ch. 246, 7.



Section 72-14-15 - Funds established.

72-14-15. Funds established.

The commission shall create three separate funds in respect of the bonds of each series: one fund to be known as the "project fund, series ______________"; another fund to be known as the "income fund, series ______________"; and another fund to be known as the "debt service fund, series ______________"; each fund to be identified by the same series number or letter as the bonds of such series. The money in each fund shall be deposited in such depository and secured in such manner as may be determined by the commission. It is lawful for any bank or trust company incorporated under the laws of this state or of the United States to act as such depository and to furnish such indemnifying bonds or to pledge such securities as may be required by the commission. A separate account shall be kept in each project fund and in each income fund for each project. All expenditures not properly chargeable to the project fund account or to the income fund account of any one project shall be charged by the commission in such proportions as it determines to the project fund accounts or to the income fund accounts, as the case may be, of the projects in respect of which such expenditures were incurred.

History: 1953 Comp., 75-34-15, enacted by Laws 1955, ch. 266, 7; 1997, ch. 241, 8; 1997, ch. 246, 8.



Section 72-14-16 - Bond proceeds to be appropriately credited.

72-14-16. Bond proceeds to be appropriately credited.

The proceeds of the bonds of each series issued under the provisions of Sections 72-14-9 through 72-14-28 NMSA 1978 shall be placed to the credit of the appropriate project fund, which fund shall be kept segregated and set apart from all other funds. There shall be credited to the appropriate debt service fund all accrued interest received upon sale of the bonds and there shall also be credited to the appropriate project fund the interest received upon the deposits of money in the project fund and money received by way of grant from the United States or from any other source for the project. The money in each project fund shall be paid out or disbursed in such manner as may be determined by the commission, subject to the provisions of those sections, to pay the cost of the project and there is hereby appropriated annually the money in each project fund for the purposes intended by the commission.

History: 1953 Comp., 75-34-16, enacted by Laws 1955, ch. 266, 8; 1997, ch. 241, 9; 1997, ch. 246, 9.



Section 72-14-17 - Commission to set prices, rates or charges; contracts; disposition of property.

72-14-17. Commission to set prices, rates or charges; contracts; disposition of property.

A. The commission is authorized, subject to the provisions of Sections 72-14-9 through 72-14-28 NMSA 1978, to fix and establish the prices, rates and charges at which the resources and facilities made available under the provisions of those sections shall be sold and disposed of; to enter into contracts and agreements, and to do things which in its judgment are necessary, convenient or expedient for the accomplishment of the purposes and objects of those sections, under such general regulations and upon such terms, limitations and conditions as it shall prescribe. If no other revenues are pledged to repay the bonds, it is the duty of the commission to enter into such contracts and fix and establish such prices, rates and charges so as to provide funds that will be sufficient to pay costs of operation and maintenance of the works authorized by those sections, together with necessary repairs thereto, and that will provide sufficient funds to meet and pay the principal and interest of all bonds as they severally become due and payable; provided that nothing contained in Sections 72-14-9 through 72-14-28 NMSA 1978 shall authorize any change, alteration or revision of any such rates, prices or charges as established by any contract entered into under authority of those sections except as provided by any such contract.

B. Every contract made by the commission for the sale of water, use of water, water storage or other service or for the sale of any property or facilities shall provide that in the event of failure or default in the payment of money specified in the contract to be paid to the commission, the commission may, upon such notice as shall be prescribed in the contract, terminate the contract and all obligations under it. The act of the commission in ceasing on any default to furnish or deliver water, use of water, water storage or other service under the contract shall not deprive the commission of or limit any remedy provided by such contract or by law for the recovery of money due or which may become due under the contract.

C. The commission is empowered to sell or otherwise dispose of any rights of way, easements or property when it determines that the same is no longer needed for the purposes of Sections 72-14-9 through 72-14-28 NMSA 1978, or to lease or rent the same or to otherwise take and receive the income or profit and revenue therefrom. All income or profit and revenue of the works and all money received from the sale or disposal of water, use of water, water storage or other service and from the operation, lease, sale or other disposition of the works, property and facilities acquired under the provisions of those sections shall be paid to the credit of the appropriate income fund.

History: 1953 Comp., 75-34-17, enacted by Laws 1955, ch. 266, 9; 1997, ch. 241, 10; 1997, ch. 246, 10.



Section 72-14-18 - Debt service fund; payments into fund; fund pledged for payment of interest, fiscal charges and repayment of principal.

72-14-18. Debt service fund; payments into fund; fund pledged for payment of interest, fiscal charges and repayment of principal.

The commission shall provide, in the proceedings authorizing the issuance of each series of bonds, for the paying into the appropriate debt service funds at stated intervals money from other revenues pledged to repay the bonds or all money then remaining in the income fund, after paying all cost of operation, maintenance and repairs of the works. All money in each debt service fund shall be pledged for the payment of and used only for the purpose of paying:

A. interest upon the bonds as such interest falls due;

B. the necessary fiscal agency charges for paying bonds and interest;

C. the principal of the bonds as they fall due; and

D. any premiums upon bonds retired by call or purchase as herein provided.

Prior to the issuance of the bonds of each series, the commission may provide by resolution for using the debt service fund or any part thereof in the purchase of any of the outstanding bonds payable therefrom at the market price thereof. The money in each debt service fund, less such reserve as may be provided for in the resolution authorizing the bonds for the payment of interest, principal, or both, if not used within a reasonable time for the purchase of bonds as provided in this section, shall be applied to the redemption of bonds then subject to redemption at the redemption price then applicable.

History: 1953 Comp., 75-34-18, enacted by Laws 1955, ch. 266, 10; 1997, ch. 241, 11; 1997, ch. 246, 11.



Section 72-14-19 - Permanent reservoirs for irrigation purposes income fund; Rio Grande income fund; appropriation.

72-14-19. Permanent reservoirs for irrigation purposes income fund; Rio Grande income fund; appropriation.

Each year's income credited to the permanent reservoirs for irrigation purposes income fund and the improvement of Rio Grande income fund may be pledged irrevocably to the payment of the principal of and interest on revenue bonds by the commission with the approval of the state board of finance, and there are irrevocably appropriated to the commission amounts from the funds for such purposes. The commission shall provide in the proceedings authorizing the issuance of each series of bonds for the paying into the appropriate income and debt service funds all money received pursuant to this section.

History: 1953 Comp., 75-34-19, enacted by Laws 1955, ch. 266, 11; 1997, ch. 241, 12; 1997, ch. 246, 12.



Section 72-14-20 - Contracts and leases with agencies of United States authorized.

72-14-20. [Contracts and leases with agencies of United States authorized.]

Notwithstanding any provisions of this act [72-14-9 through 72-14-23, 72-14-25 through 72-14-28 NMSA 1978] to the contrary, the commission is empowered to enter into contracts and leases with the United States of America, its instrumentalities or agencies, or any thereof, for the purpose of financing the construction of any works authorized by this act, and may in such contracts or leases authorize the United States, its instrumentalities or agencies, to supervise and approve the construction, maintenance and operation of such works, or any project or portion thereof, until such times as any money expended, advanced or loaned by said United States, its instrumentalities or agencies and agreed to be repaid thereto by said commission, shall have been fully repaid. It is the purpose and intent of this act that the commission shall be authorized, and is hereby authorized and empowered, to accept cooperation from the United States of America, its instrumentalities and agencies, in the construction, maintenance and operation and in financing the construction, of any works authorized by this act, and the commission shall have full power to do any and all things necessary in order to avail itself of such aid, assistance and cooperation under federal legislation now or hereafter enacted by congress.

History: 1953 Comp., 75-34-20, enacted by Laws 1955, ch. 266, 12.



Section 72-14-21 - Accounts pertaining to works required; control of construction; collection of revenues; sale of water; suits.

72-14-21. [Accounts pertaining to works required; control of construction; collection of revenues; sale of water; suits.]

The commission shall keep full and complete accounts concerning all matters and things relating to the works and annually shall prepare balance sheets and income and profit and loss statements showing the financial condition of each project, and file copies thereof with the secretary of state. All books and papers pertaining to all matters provided for in this act [72-14-9 through 72-14-23, 72-14-25 through 72-14-28 NMSA 1978] shall at all reasonable times be open to the inspection of any party interested or any citizen of the state. Except as otherwise provided in this act, the commission shall have full charge and control of the construction, operation and maintenance of the works and the collection of all rates, charges and revenues of whatsoever character therefrom. The commission shall proceed immediately with the construction of the works upon funds being made available therefor and shall prosecute such works to completion as rapidly as possible. The commission shall have power to sell, lease and otherwise dispose of all waters which may be impounded under the provisions of this act, and such water may be sold for the purpose of irrigation, development of power, watering of stock or any other purpose. To the extent that it may be necessary to carry out the provisions of this act, and subject to a compliance with the other provisions of this act, the board may take full control of all the water of the state not under the exclusive control of the United States and not vested in private ownership, and it shall be its duty to take such steps as may be necessary to appropriate and conserve the same for the use of the people.

The commission shall have power to institute in any of the courts of this state, or in any other state, or in any of the federal courts of this state or any other state, any actions, suits and special proceedings necessary to enable it to acquire, own and hold title to lands for dam sites, reservoir sites, water rights, rights-of-way for diversion and distributing canals, and lateral ditches and other means of distribution of water, and may also in all said courts institute, maintain and prosecute to final determination any and all actions, suits and special proceedings necessary to have the water rights adjudicated upon any stream or source of water supply from which is derived the water for such reservoir, diversion and distributing canals, lateral ditches and other means of distribution of the water; and said commission may join any and all owners of waters heretofore appropriated by any person, association or corporation from any of the streams of the state of New Mexico so that adjudication may be had of all surplus water upon all the streams and sources of water supply of any project so constructed by said commission. All costs and expenses of such actions, suits or special proceedings shall be paid by said commission out of funds provided under the authority of this act.

History: 1953 Comp., 75-34-21, enacted by Laws 1955, ch. 266, 13.



Section 72-14-22 - Rights of bondholders; enforcement.

72-14-22. Rights of bondholders; enforcement.

Any holder of any bonds issued under the provisions of Sections 72-14-9 through 72-14-28 NMSA 1978 except to the extent the rights herein given may be restricted by resolution passed before the issuance of the bonds, may, either at law or in equity, by suit, action, mandamus or other proceeding, protect and enforce any rights granted hereunder or under such resolution and may enforce and compel performance of all duties required by those sections or by such resolution to be performed by the commission. The state pledges and agrees that while any bonds issued by the commission remain outstanding, the powers, duties or existence of the commission or any official or agency of the state and the distribution of revenues pledged to payment of the bonds to the commission shall not be diminished or impaired in any manner that will affect adversely the interests and rights of the holders of such bonds. The commission is authorized to include this pledge and agreement of the state in any agreement with the holders of the bonds.

History: 1953 Comp., 75-34-22, enacted by Laws 1955, ch. 266, 14; 1997, ch. 241, 13; 1997, ch. 246, 13.



Section 72-14-23 - New Mexico irrigation works construction fund created; limitation of liability under act; reparation of damages caused in carrying out powers granted; authority of commission to receive contributions.

72-14-23. New Mexico irrigation works construction fund created; limitation of liability under act; reparation of damages caused in carrying out powers granted; authority of commission to receive contributions.

There is (hereby) created a fund to be known as the "New Mexico irrigation works construction fund," which shall consist of the income creditable to the permanent reservoirs for irrigation purposes income fund not otherwise pledged under Section 72-14-19 NMSA 1978 (being Laws 1955, Chapter 266, Section 11) and all other moneys which may be appropriated by the state legislature to said construction fund. Such fund shall be a continuing fund and shall not revert to the general fund of the state or to any other fund of the state at the end of any biennium.

The cost of investigations and construction as authorized in Section 72-14-11 NMSA 1978 (being Laws 1955, Chapter 266, Section 3) shall be paid from said New Mexico irrigation works construction fund and also the cost of all preliminary work on any project and all expenses directly chargeable to such project, prior to the receipt of the proceeds of bonds, shall be paid from the construction fund. The amount of all such expenses on account of any project or projects and such part of the general administrative expenses of the commission and the cost of investigation or investigations as shall be properly chargeable, in the opinion of the commission, to such project or projects, shall be reimbursed to the construction fund upon the receipt of the proceeds of bonds issued for such project or projects. No liability or obligation shall be incurred under the provisions of Sections 72-14-9 to 72-14-23, 72-14-25 to 72-14-28 NMSA 1978 (being Laws 1955, Chapter 266, Sections 1 to 19) beyond the extent to which money shall have been provided under the authority of this act [72-14-9 through 72-14-23, 72-14-25 through 72-14-28 NMSA 1978]. All public and private property damaged or destroyed in carrying out the powers granted under this act shall be restored or repaired and placed in their [its] original condition, as nearly as practicable, or adequate compensation made therefor out of funds provided by this act.

The commission shall also have authority to pay the cost of such investigations and construction on any project from said construction fund when contracts in form satisfactory to it shall have been entered into whereby title to works shall have been mortgaged, deeded, assigned or transferred by the owner thereof to the commission, and a program for reimbursement of all amounts expended together with operation and maintenance charges shall have been agreed upon. Provided that no construction contract shall be entered into without the prior approval of the state board of finance. The commission shall also have authority to receive and accept appropriations and contributions from any source of either money or property or other things of value, to be held, used and applied for the purposes in this act provided.

History: 1953 Comp., 75-34-23, enacted by Laws 1955, ch. 266, 15; 1957, ch. 63, 2; 1959, ch. 276, 1.



Section 72-14-24 - Purpose of act.

72-14-24. Purpose of act.

This amendatory act [72-14-23, 72-14-24 NMSA 1978] is passed by the legislature knowing that the powers its [it] confers on the interstate stream commission are broad. It is therefore in order that the legislature declare that its policy is not that the state interstate stream commission should construct or repair irrigation works now owned or which will revert to private individuals or corporations, under the powers granted by this amendment, unless the individuals or stockholders of such corporations are also all owners of land under the irrigation works and users of water supplied by it for agricultural or domestic uses, and the works will result in a substantial conservation of water.

History: 1953 Comp., 75-34-23.1, enacted by Laws 1959, ch. 276, 2.



Section 72-14-25 - Adjustment of plans and operations to facilitate federal aid to project.

72-14-25. [Adjustment of plans and operations to facilitate federal aid to project.]

For the purpose of obtaining financial aid from the United States of America, the commission may adjust the plans and operation of any project, created under this act [72-14-9 through 72-14-23, 72-14-25 through 72-14-28 NMSA 1978], to conform to the laws and regulations of the federal government and the supervision of any board, bureau or commission constituted under such authority, and may exercise such powers whenever conferred.

History: 1953 Comp., 75-34-24, enacted by Laws 1955, ch. 266, 16.



Section 72-14-26 - Disposition of water for public, domestic, industrial and other uses; reconveyance to grantors.

72-14-26. Disposition of water for public, domestic, industrial and other uses; reconveyance to grantors.

In addition to the powers conferred upon the commission to sell, lease and otherwise dispose of waters for the purpose of irrigation, development of power, watering of stock or other purposes, the commission shall have power to sell, lease and otherwise dispose of waters from its waterworks systems for public, domestic, industrial and other uses and for fire protection. The commission, after the discharge of all of the bonds issued by the commission to finance the construction or acquisition of any works, except for hydrographic surveys used by the state engineer for determining water rights, and of all interest thereon and costs and expenses incurred in connection with any action or proceeding by or on behalf of the holders of such bonds, shall reconvey the same to the grantors thereof.

History: 1953 Comp., 75-34-25, enacted by Laws 1955, ch. 266, 17; 1997, ch. 241, 14; 1997, ch. 246, 14.



Section 72-14-27 - Liberal construction of act.

72-14-27. [Liberal construction of act.]

This act [72-14-9 through 72-14-23, 72-14-25 through 72-14-28 NMSA 1978], being necessary for the welfare of the state and its citizens, shall be liberally construed to effect the purposes hereof.

History: 1953 Comp., 75-34-26, enacted by Laws 1955, ch. 266, 18.



Section 72-14-28 - Powers of state agencies and subdivisions to contract with federal government respecting water projects.

72-14-28. [Powers of state agencies and subdivisions to contract with federal government respecting water projects.]

In addition to powers now vested by law in them, conservancy districts, water and sanitation districts, irrigation districts, departmental agencies or political subdivisions of the state, drainage districts and similar organizations, organized under the laws of New Mexico, are authorized to enter into agreements with the president of the United States, any department, board or agency thereof as may be prescribed and to accept grants for projects; execute and deliver such instruments in writing, to undertake a program of works which may include among other things the following:

A. drilling of wells, construction of reservoirs, irrigation and drainage systems or projects and flood control and waterworks projects and works;

B. the construction, maintenance and/or operation of any projects of any character eligible for loans under the provisions of the Acts of Congress, not otherwise provided with satisfactory agencies for cooperation with the federal government in such work;

C. to acquire land, construct, maintain and operate works and systems for the conservation and development of water resources;

D. to accept from any federal agency grants for and in aid of the carrying out of the purposes of this act [72-14-9 through 72-14-23, 72-14-25 through 72-14-28 NMSA 1978] and of any acts of congress;

E. to make contracts and execute instruments containing such terms, provisions and conditions as in the discretion of the governing board may be necessary, proper or advisable for the purpose of obtaining grants or loans, or both, from any federal agency pursuant to or by virtue of any and all acts of congress; to make all other contracts and execute all other instruments necessary, proper or advisable in or for the furtherance of any projects or works and to carry out and perform the terms and conditions of all such contracts or instruments;

F. to subscribe to and comply with any and all applicable acts of congress and regulations made by any federal agency with regard to any grants or loans, or both, from any federal agency;

G. to perform any acts authorized under this act through, or by means of its own officers, agents and employees, or by contracts with corporations, firms or individuals;

H. to construct any projects or works by contract or otherwise as prescribed by act of congress or by any rules or regulations thereunder;

I. to sell bonds at private sale to any federal agency or to the state of New Mexico without any public advertisement;

J. to issue interim receipts, certificates or other temporary obligations, in such form and containing such terms, conditions and provisions as the board may determine, pending the preparation or execution of definitive bonds for the purpose of financing the construction of projects provided by any of the acts of congress;

K. to issue bonds bearing the signatures of officers in office on the date of signing such bonds, notwithstanding that before delivery thereof any or all the persons whose signatures appear thereon shall have ceased to be the officers of the board;

L. to include in the cost of any project:

(1) all organization costs;

(2) engineering, plans, specifications, surveys, estimates of costs, inspection, accounting, fiscal and legal expense;

(3) the cost of issuance of the bonds, including engraving, printing, advertising and other similar expenses;

(4) any interest costs during the period of construction of projects, and for not exceeding three years thereafter on money borrowed or estimated to be borrowed;

(5) the proper proportionate amount of administrative costs of the board as may be determined;

M. to exercise any power conferred by this act for the purpose of obtaining grants or loans, or both, from any federal agency pursuant to or by virtue of any and all acts of congress, independently or in conjunction with any other power or powers conferred by this act or heretofore or hereafter conferred by any other law;

N. to contract debts for the construction and operation of any system or project, to borrow money and to issue its revenue bonds to finance such construction, and to provide for the rights of the holders of the bonds and to secure the bonds as herein provided;

O. to accept from private owners deeds or other instruments of trust relating to land and to subdivide, improve and sell such lands;

P. to investigate and select for settlement suitable areas of undeveloped lands in this state suitable for settlement;

Q. to make on any lands such improvements as may be necessary to render the same habitable and productive;

R. to purchase and acquire lands in cooperation with the United States under such conditions as may be deemed advisable for the purpose of this act, and to convey the same under such conditions, terms and restrictions as may be approved by the board and the federal government or any of its authorized agencies;

S. to purchase rights-of-way and pay construction costs in connection with any projects contemplated by this act either from its own funds or cooperatively with the federal government;

T. to make investigations and surveys of water resources and of opportunities for the conservation and development and pay the costs of the same either from its own funds or cooperatively with the federal government;

U. to fix, maintain and collect fees, rents, tolls and other charges for service rendered;

V. to appoint and fix salaries and duties of officers, experts, agents and employees as it deems necessary, to hold office during the pleasure of the board, as it may require;

W. to perform any and all of the foregoing acts and to do any and all of the foregoing things under, through or by means of its own officers, agents and employees or by contract with any person, federal agency or municipal political subdivision of this state;

X. to delegate to one or more of its members or its agents and employees such powers and duties as it may deem proper;

Y. to do any and all acts and things herein authorized or necessary to carry out the powers expressly given in this act, independently or in conjunction with any other power or powers conferred by this act or heretofore or hereafter conferred by any other law.

History: 1953 Comp., 75-34-27, enacted by Laws 1955, ch. 266, 19.



Section 72-14-29 - Loans from New Mexico irrigation works construction fund.

72-14-29. Loans from New Mexico irrigation works construction fund.

The interstate stream commission is authorized to make loans, on such terms and for such length of time not exceeding fifty years as it shall deem proper, to irrigation and similar districts organized under the laws of the state, to acequia and community ditch associations and to municipalities and other political subdivisions of the state, out of any unpledged funds in the New Mexico irrigation works construction fund for any of the following purposes:

A. doing all engineering and design work necessary for a project;

B. construction of a project; or

C. rehabilitation of any existing project.

History: 1953 Comp., 75-34-28, enacted by Laws 1957, ch. 80, 1; 2001, ch. 221, 1.



Section 72-14-30 - Expenditure of funds for feasibility studies.

72-14-30. [Expenditure of funds for feasibility studies.]

The interstate stream commission is authorized to spend out of any unpledged funds in [the] New Mexico irrigation works construction fund such sums as needed in order to have feasibility studies made regarding any project.

History: 1953 Comp., 75-34-29, enacted by Laws 1957, ch. 80, 2.



Section 72-14-31 - Loans to include sums for feasibility study.

72-14-31. [Loans to include sums for feasibility study.]

Any loan made for any project as provided shall include any sums which have been spent out of unpledged funds in the New Mexico irrigation works construction fund for a feasibility study on such project under the provisions of Section 2 [72-14-30 NMSA 1978].

History: 1953 Comp., 75-34-30, enacted by Laws 1957, ch. 80, 3.



Section 72-14-32 - Loans to supplement federal funds authorized.

72-14-32. [Loans to supplement federal funds authorized.]

Any loan made as provided may be used to supplement amounts granted or borrowed from the United States of America or any instrumentality, or agency thereof, or amounts granted or expended under the authority of Sections 72-14-9 to 72-14-28 NMSA 1978.

History: 1953 Comp., 75-34-31, enacted by Laws 1957, ch. 80, 4.



Section 72-14-33 - "Project" defined.

72-14-33. ["Project" defined.]

"Project" is defined to include and embrace all means of conserving and distributing water, including, without limiting the generality of the foregoing, reservoirs, dams, diversion canals, distributing canals, lateral ditches, pumping units, wells, mains, pipelines and waterworks systems and shall include all such works for the conservation, development, storage, distribution and utilization of water including, without limiting the generality of the foregoing projects for the purpose of irrigation, development of power, watering of stock, supplying of water for public, domestic, industrial and other uses and for fire protection.

History: 1953 Comp., 75-34-32, enacted by Laws 1957, ch. 80, 5.



Section 72-14-34 - Budgets required.

72-14-34. Budgets required.

The interstate stream commission shall annually prepare and submit a budget in accordance with the provisions of Sections 6-3-1 through 6-3-22 NMSA 1978 covering all funds created or held under the provisions of Sections 72-14-9 through 72-14-33 NMSA 1978.

History: 1953 Comp., 75-34-32.1, enacted by Laws 1973, ch. 201, 4.



Section 72-14-35 - Exemption from Bateman Act.

72-14-35. [Exemption from Bateman Act.]

The provisions of the Bateman Act [6-6-11 and 6-6-13 through 6-6-18 NMSA 1978] shall not apply to loans authorized herein.

History: 1953 Comp., 75-34-33, enacted by Laws 1957, ch. 80, 6.



Section 72-14-36 - Special water revenue bonds of interstate stream commission; purpose.

72-14-36. [Special water revenue bonds of interstate stream commission; purpose.]

A. For the purpose of building, operating and maintaining dams on the Canadian river or its tributaries between Conchas dam and the Texas border, the interstate stream commission of the state is hereby authorized to anticipate the proceeds of the collection of taxes imposed upon natural resources by Chapter 103, New Mexico Session Laws of 1937, as amended, to the extent hereinafter authorized by the issuance and sale of bonds not exceeding the aggregate of five million dollars ($5,000,000) at such time and bearing such rate or rates of interest, not exceeding six percent a year as the interstate stream commission may determine.

B. The interstate stream commission of the state shall not allow construction to commence until it has reasonable assurance that this project will produce sufficient income with which to pay the cost of operation and maintenance of the dams constructed.

History: 1953 Comp., 75-34-34, enacted by Laws 1957, ch. 190, 1; 1959, ch. 69, 1.



Section 72-14-37 - Special water revenue bonds of interstate stream commission; anticipation of tax proceeds.

72-14-37. [Special water revenue bonds of interstate stream commission; anticipation of tax proceeds.]

In the event House Bill No. 117 of the twenty-fourth legislature becomes law, the taxes collected, the proceeds of which are hereinafter anticipated, shall be those levied by that 1959 act.

History: 1953 Comp., 75-34-34.1, enacted by Laws 1959, ch. 69, 2.



Section 72-14-38 - Terms and conditions of bonds.

72-14-38. Terms and conditions of bonds.

The terms and conditions of the bonds including but not limited to: date of issue; maturities; coupon rate or rates; call features; call premiums; refundability; and other covenants covering the general and technical aspects of the bond issue, including provision for additional bonds if and as necessary, shall be as determined in the discretion of the interstate stream commission.

History: 1953 Comp., 75-34-35, enacted by Laws 1957, ch. 190, 2.



Section 72-14-39 - Funding.

72-14-39. Funding.

All revenue from sale of water shall go into a general fund from which the commission is authorized to transfer operating requirements, principal and interest requirements and such other funds as are practical in the sound financing of the dam.

History: 1953 Comp., 75-34-36, enacted by Laws 1957, ch. 190, 3.



Section 72-14-40 - Sale of bonds.

72-14-40. Sale of bonds.

The bonds provided for by this act [72-14-36, 72-14-38 through 72-14-42 NMSA 1978] may be sold at public or private sale, in the discretion of the commission, provided, however, that no sale may be made for less than the par value of the bonds, plus accrued interest from the date of issue to the date of delivery of the bonds.

The state treasurer may, with the approval of the state board of finance and any other officials whose approval may be required by law for the investment of public funds, purchase such bonds at par value, plus accrued interest to the date of delivery, or subsequently, in the open market, at a price not to exceed the call price, plus accrued interest. Such bonds shall be accepted at their par value by all public officials in this state as security for the repayment of all deposits of public money of this state, or of any county, municipality or public institution thereof, and as security for the faithful performance of any obligations or duty to guarantee the performance of which such officials are now authorized by law to accept a deposit of the bonds of this state or of the United States of America.

History: 1953 Comp., 75-34-37, enacted by Laws 1957, ch. 190, 4.



Section 72-14-41 - Guarantee by severance tax funds.

72-14-41. Guarantee by severance tax funds.

After the appropriations made for payment of the bonds authorized by the following acts:

Laws 1951, Chapter 24; Laws 1947, Chapter 46; Laws 1949, Chapter 111; Laws 1953, Chapter 99; Laws 1953, Chapter 149; Laws 1953, Chapter 169; Laws 1953, Chapter 170; Laws 1955, Chapter 122; Laws 1955, Chapter 123; Laws 1955, Chapter 124; Laws 1955, Chapter 125; Laws 1955, Chapter 203 there is hereby appropriated out of the proceeds from all taxes collected under the provisions of Laws 1937, Chapter 103, as amended, a sufficient amount of money each year to pay any interest and to retire the maturing principal of bonds issued under this act [72-14-36, 72-14-38 through 72-14-42 NMSA 1978] to the extent that water revenues are not sufficient to meet the interest and principal payments. In the event water revenues are not sufficient to meet the interest and principal payments, the severance taxes are used for that purpose, and thereafter water revenues are in excess of the amounts required to meet current liabilities, the excess water revenues shall be used to repay the amount of severance taxes used.

History: 1953 Comp., 75-34-38, enacted by Laws 1957, ch. 190, 5.



Section 72-14-42 - Approval of issue.

72-14-42. Approval of issue.

No bonds shall be finally issued and sold under this act [72-14-36, 72-14-38 through 72-14-42 NMSA 1978] until the issue shall have been approved by a majority of the state board of finance in a regular or called meeting.

History: 1953 Comp., 75-34-39, enacted by Laws 1957, ch. 190, 6.



Section 72-14-43 - Legislative findings; state appropriation of unappropriated water.

72-14-43. Legislative findings; state appropriation of unappropriated water.

Based upon the findings and recommendations of the report from New Mexico state university and the university of New Mexico on state appropriation of unappropriated water, the legislature finds that:

A. the future water needs of New Mexico can best be met by allowing each region of the state to plan for its water future;

B. the state can assist the regions in planning future water use by implementing a state appropriation program to ensure an adequate supply of water for each region, as reflected in each region's water use plan; and

C. the interstate stream commission is the appropriate agency to implement such a program.

History: Laws 1987, ch. 182, 1.



Section 72-14-44 - Interstate stream commission; groundwater appropriation; water rights purchase; water planning funding.

72-14-44. Interstate stream commission; groundwater appropriation; water rights purchase; water planning funding.

A. The interstate stream commission is authorized to appropriate groundwater or purchase water rights on behalf of any of the various regions of the state.

B. Nothing in this section shall be construed as permitting the condemnation of water rights or as determining, abridging or affecting in any way the water rights of Indian tribes.

C. The interstate stream commission is authorized to make grants or loans of funds for the purpose of regional water planning. Prior to approval of any proposal by a region for planning funds under this section, the commission shall develop criteria for evaluating such proposals. These criteria at a minimum shall provide for:

(1) identification of the region requesting planning funds and why it is hydrologically and politically an appropriate applicant;

(2) use of an appropriate planning process including opportunities for participation by those Indian tribes located within the various regions of the state;

(3) reasonable proposed costs and time tables for completion of the planning process;

(4) appropriate provisions for notice, review and comment where applicable;

(5) adequate review of potential conflict with laws relating to impact on existing water rights;

(6) adequate review of water conservation and the effect on the public welfare; and

(7) identification of sources other than the interstate stream commission for funding of the proposed regional planning process.

D. A water planning region eligible for funding under this section is an area within the state that contains sufficient hydrological and political interests in common to make water planning feasible. The state as a whole shall not be considered a water planning region for purposes of this section.

E. No entity shall be made a part of a proposal for planning funds under this section without its consent.

F. No funds shall be granted under this act to any party or parties that are not within a water planning region. Whether a proposal for funding falls within a water planning region shall be determined on a case by case basis by the interstate stream commission after consultation with the state engineer and consideration of the following:

(1) whether the source of water and the potential place of use of the water are located within the same hydrologic basin; and

(2) if there is more than one party and the parties are requesting funds on a joint basis, whether the parties have demonstrated political and economic interests in common by entering into a binding intergovernmental agreement for carrying out the planning process.

History: Laws 1987, ch. 182, 2.



Section 72-14-45 - New Mexico unit fund; purpose; appropriation.

72-14-45. New Mexico unit fund; purpose; appropriation.

A. The "New Mexico unit fund" is created in the state treasury. The fund shall consist of money distributed to the state pursuant to Paragraphs (2)(D)(i) and (ii) of Section 403(f) of the federal Colorado River Basin Project Act of 1968, as amended by Section 107(a) of the federal Arizona Water Settlements Act, Public Law 108-451, December 10, 2004; other money made available to the fund pursuant to Section 212 of the federal Arizona Water Settlements Act, Public Law 108-451, December 10, 2004; appropriations; grants; and donations or bequests to the fund.

B. Income from the fund shall be credited to the fund. Any unexpended or unencumbered balance remaining in the fund at the end of a fiscal year shall not revert to the general fund. Money in the fund shall not be transferred, other than through an intra-agency transfer, to any other fund.

C. Money in the fund shall be administered by the interstate stream commission and is appropriated to the interstate stream commission for expenditure in fiscal year 2012 and subsequent fiscal years to comply with the provisions of the federal laws cited in Subsection A of this section. Those provisions of federal law establish that the purpose of money in the fund is to pay the costs of the New Mexico unit or other water utilization alternatives to meet water supply demands in the southwest water planning region of New Mexico, as determined by the interstate stream commission in consultation with the southwest New Mexico water study group or its successor, including costs associated with planning and environmental compliance activities and environmental mitigation and restoration. Money in the fund shall not be expended for any purpose other than the purpose provided in this section. The interstate stream commission may adopt rules it deems necessary to carry out the purpose of this section.

D. On or before November 15 of each year, the interstate stream commission shall report to the appropriate legislative interim committee dealing with water and natural resources and to the legislative finance committee on:

(1) the status of the New Mexico unit fund;

(2) the distribution of money from the New Mexico unit fund to implement the purpose of the fund pursuant to Subsection C of this section; and

(3) proposed uses and levels of funding projected for the following fiscal year.

E. Expenditures from the fund shall be made on warrants signed by the secretary of finance and administration pursuant to vouchers signed by the director of the interstate stream commission upon the delegation of authority by the interstate stream commission.

History: Laws 2011, ch. 99, 1.






Article 15 - Interstate Compacts

Section 72-15-1 - Animas-La Plata Project Compact.

72-15-1. [Animas-La Plata Project Compact.]

The state of New Mexico does hereby ratify, approve and adopt the Animas-La Plata Project Compact, which is a [as] follows:

ANIMAS-LA PLATA PROJECT COMPACT

The state of Colorado and the state of New Mexico, in order to implement the operation of the Animas-La Plata federal reclamation project, Colorado-New Mexico, a proposed participating project under the Colorado River Storage Project Act (70 Stat. 105), and being moved by considerations of interstate comity, have resolved to conclude a compact for these purposes and have agreed upon the following articles:

ARTICLE I

A. The right to store and divert water in Colorado and New Mexico from the La Plata and Animas river systems, including return flow to the La Plata river from Animas river diversions, for uses in New Mexico under the Animas-La Plata federal reclamation project shall be valid and of equal priority with those rights granted by degree [decree] of the Colorado state courts for the uses of water in Colorado for that project, providing such uses in New Mexico are within the allocation of water made to that state by Articles III and XIV of the Upper Colorado River Basin Compact (63 Stat. 31).

B. The restrictions of the last sentence of Section (a) of Article IX of the Upper Colorado River Basin Compact shall not be construed to vitiate Paragraph A of this article.

ARTICLE II

This compact shall become binding and obligatory when it shall have been ratified by the legislatures of each of the signatory states.

History: 1978 Comp., 72-15-1, enacted by Laws 1969, ch. 57, 1.



Section 72-15-2 - Canadian River Compact.

72-15-2. [Canadian River Compact.]

The state of New Mexico does hereby ratify, approve and adopt the compact aforesaid, which is as follows:

CANADIAN RIVER COMPACT

The state of New Mexico, the state of Texas, and the state of Oklahoma, acting through their commissioners, John H. Bliss, for the state of New Mexico, E. V. Spence for the state of Texas, and Clarence Burch for the state of Oklahoma, after negotiations participated in by Berkeley Johnson, appointed by the president as the representative of the United States of America, have agreed respecting Canadian river as follows:

ARTICLE I

The major purposes of this compact [this section] are to promote interstate comity; to remove causes of present and future controversy; to make secure and protect present developments within the states; and to provide for the construction of additional works for the conservation of the waters of Canadian river.

ARTICLE II

As used in this compact:

(a) the term "Canadian river" means the tributary of Arkansas river which rises in northeastern New Mexico and flows in an easterly direction through New Mexico, Texas and Oklahoma and includes North Canadian river and all other tributaries of said Canadian river;

(b) the term "North Canadian river" means that major tributary of Canadian river officially known as North Canadian river from its source to its junction with Canadian river and includes all tributaries of North Canadian river;

(c) the term "commission" means the agency created by this compact for the administration thereof;

(d) the term "conservation storage" means that portion of the capacity of reservoirs available for the storage of water for subsequent release for domestic, municipal, irrigation and industrial uses, or any of them, and it excludes any portion of the capacity of reservoirs allocated solely to flood control, power production and sediment control, or any of them.

ARTICLE III

All rights to any of the waters of Canadian river which have been perfected by beneficial use are hereby recognized and affirmed.

ARTICLE IV

(a) New Mexico shall have free and unrestricted use of all waters originating in the drainage basin of Canadian river above Conchas dam.

(b) New Mexico shall have free and unrestricted use of all waters originating in the drainage basin of Canadian river in New Mexico below Conchas dam, provided that the amount of conservation storage in New Mexico available for impounding these waters which originate in the drainage basin of Canadian river below Conchas dam shall be limited to an aggregate of 200,000 acre-feet.

(c) The right of New Mexico to provide conservation storage in the drainage basin of North Canadian river shall be limited to the storage of such water as at the time may be unappropriated under the laws of New Mexico and of Oklahoma.

ARTICLE V

Texas shall have free and unrestricted use of all waters of Canadian river in Texas, subject to the limitations upon storage of water set forth below:

(a) the right of Texas to impound any of the waters of North Canadian river shall be limited to storage on tributaries of said river in Texas for municipal uses, for household and domestic uses, livestock watering, and the irrigation of lands which are cultivated solely for the purpose of providing food and feed for the householders and domestic livestock actually living or kept on the property;

(b) until more than 300,000 acre-feet of conservation storage shall be provided in Oklahoma, exclusive of reservoirs in the drainage basin of North Canadian river and exclusive of reservoirs in the drainage basin of Canadian river east of the 97th meridian, the right of Texas to retain water in conservation storage, exclusive of waters of North Canadian river, shall be limited to 500,000 acre-feet; thereafter the right of Texas to impound and retain such waters in storage shall be limited to an aggregate quantity equal to 200,000 acre-feet plus whatever amount of water shall be at the same time in conservation storage in reservoirs in the drainage basin of Canadian river in Oklahoma, exclusive of reservoirs in the drainage basin of North Canadian river and exclusive of reservoirs east of the 97th meridian; and for the purpose of determining the amount of water in conservation storage, the maximum quantity of water in storage following each flood or series of floods shall be used; provided, that the right of Texas to retain and use any quantity of water previously impounded shall not be reduced by any subsequent application of the provisions of this Paragraph (b);

(c) should Texas for any reason impound any amount of water greater than the aggregate quantity specified in Paragraph (b) of this article, such excess shall be retained in storage until under the provisions of said paragraph Texas shall become entitled to its use; provided, that, in event of spill from conservation storage, any such excess shall be reduced by the amount of such spill from the most easterly reservoir on Canadian river in Texas; provided further, that all such excess quantities in storage shall be reduced monthly to compensate for reservoir losses in proportion to the total amount of water in the reservoir or reservoirs in which such excess water is being held; and provided further that on demand by the commissioner for Oklahoma the remainder of any such excess quantity of water in storage shall be released into the channel of Canadian river at the greatest rate practicable.

ARTICLE VI

Oklahoma shall have free and unrestricted use of all waters of Canadian river in Oklahoma.

ARTICLE VII

The commission may permit New Mexico to impound more water than the amount set forth in Article IV and may permit Texas to impound more water than the amount set forth in Article V; provided, that no state shall thereby be deprived of water needed for beneficial use; provided further that each such permission shall be for a limited period not exceeding twelve months; and provided further that no state or user of water within any state shall thereby acquire any right to the continued use of any such quantity of water so permitted to be impounded.

ARTICLE VIII

Each state shall furnish to the commission at intervals designated by the commission accurate records of the quantities of water stored in reservoirs pertinent to the administration of this compact [this section].

ARTICLE IX

(a) There is hereby created an interstate administrative agency to be known as the "Canadian river commission." The commission shall be composed of three commissioners, one from each of the signatory states, designated or appointed in accordance with the laws of each such state, and if designated by the president an additional commissioner representing the United States. The president is hereby requested to designate such a commissioner. If so designated, the commissioner representing the United States shall be the presiding officer of the commission, but shall not have the right to vote in any of the deliberations of the commission. All members of the commission must be present to constitute a quorum. A unanimous vote of the commissioners for the three signatory states shall be necessary to all actions taken by the commission.

(b) The salaries and personal expenses of each commissioner shall be paid by the government which he represents. All other expenses which are incurred by the commission incident to the administration of this compact and which are not paid by the United States shall be borne equally by the three states and be paid by the commission out of a revolving fund hereby created to be known as the "Canadian river revolving fund." Such fund shall be initiated and maintained by equal payments of each state into the fund in such amounts as will be necessary for administration of this compact. Disbursements shall be made from said fund in such manner as may be authorized by the commission. Said fund shall not be subject to the audit and accounting procedures of the states. However, all receipts and disbursements of funds handled by the commission shall be audited by a qualified independent public accountant at regular intervals and the report of the audit shall be included in and become a part of the annual report of the commission.

(c) The commission may:

(1) employ such engineering, legal, clerical and other personnel as in its judgment may be necessary for the performance of its functions under this compact;

(2) enter into contracts with appropriate federal agencies for the collection, correlation and presentation of factual data, for the maintenance of records, and for the preparation of reports;

(3) perform all functions required of it by this compact and do all things necessary, proper or convenient in the performance of its duties hereunder, independently or in cooperation with appropriate governmental agencies.

(d) The commission shall:

(1) cause to be established, maintained and operated such stream and other gaging stations and evaporation stations as may from time to time be necessary for proper administration of the compact, independently or in cooperation with appropriate governmental agencies;

(2) make and transmit to the governors of the signatory states on or before the last day of March of each year, a report covering the activities of the commission for the preceding year;

(3) make available to the governor of any signatory state, on his request, any information within its possession at any time, and shall always provide access to its records by the governors of the states, or their representatives, or by authorized representatives of the United States.

ARTICLE X

Nothing in this compact shall be construed as:

(a) affecting the obligations of the United States to the Indian tribes;

(b) subjecting any property of the United States, its agencies or instrumentalities, to taxation by any state or subdivision thereof, or creating any obligation on the part of the United States, its agencies or instrumentalities, by reason of the acquisition, construction or operation of any property or works of whatever kind, to make any payment to any state or political subdivision thereof, state agency, municipality or entity whatsoever, in reimbursement for the loss of taxes;

(c) subjecting any property of the United States, its agencies or instrumentalities, to the laws of any state to an extent other than the extent to which such laws would apply without regard to this compact;

(d) applying to, or interfering with, the right or power of any signatory state to regulate within its boundaries the appropriation, use and control of water, not inconsistent with its obligations under this compact;

(e) establishing any general principle or precedent applicable to other interstate streams.

ARTICLE XI

This compact shall become binding and obligatory when it shall have been ratified by the legislature of each state and approved by the congress of the United States. Notice of ratification by the legislature of each state shall be given by the governor of that state to the governors of the other states and to the president of the United States. The president is hereby requested to give notice to the governor of each state of approval by the congress of the United States.

In witness whereof, the commissioners have executed four counterparts hereof, each of which shall be and constitute an original, one of which shall be deposited in the archives of the department of state of the United States, and one of which shall be forwarded to the governor of each state.

Done at the city of Santa Fe, state of New Mexico, this 6th day of December, 1950.

/s/ JOHN H. BLISS

John H. Bliss

Commissioner for the state of

New Mexico

/s/ E. V. SPENCE

E. V. Spence

Commissioner for the state of

Texas

/s/ CLARENCE BURCH

Clarence Burch

Commissioner for the state of

Oklahoma

APPROVED:

/s/ BERKELEY JOHNSON

Berkeley Johnson

Representative of the United

States of America

History: 1978 Comp., 72-15-2, enacted by Laws 1951, ch. 4, 1.



Section 72-15-3 - Notice of approval.

72-15-3. [Notice of approval.]

Notice of approval of said compact shall be given by the governor of New Mexico to the governor of Texas and to the governor of Oklahoma and to the president of the United States, as provided in Article XI of said compact.

History: 1978 Comp., 72-15-3, enacted by Laws 1951, ch. 4, 2.



Section 72-15-4 - Ratification and approval.

72-15-4. [Ratification and approval.]

The ratification and approval of said compact by this state shall not be binding or obligatory until it shall have been likewise approved by the legislature of the state of Texas and the legislature of the state of Oklahoma and consented to by the congress of the United States of America.

History: 1978 Comp., 72-15-4, enacted by Laws 1951, ch. 4, 3.



Section 72-15-5 - Colorado River Compact.

72-15-5. [Colorado River Compact.]

The state of New Mexico does hereby ratify, approve and adopt the compact aforesaid, which is as follows:

COLORADO RIVER COMPACT

Signed at Santa Fe, New Mexico, November 24, 1922.

________

COLORADO RIVER COMMISSION,

Herbert Hoover, chairman.

W.S. Norveil, commissioner for the state of Arizona.

W.F. McClure, commissioner for the state of California.

Delph E. Carpenter, commissioner for the state of Colorado.

J.G. Scrugham, commissioner for the state of Nevada.

Stephen B. Davis, Jr., commissioner for the state of New Mexico.

R.E. Caldwell, commissioner for the state of Utah.

Frank C. Emerson, commissioner for the state of Wyoming.

Clarence C. Stetson, executive secretary, department of commerce, Washington, D. C.

________

COLORADO RIVER COMPACT

The states of Arizona, California, Colorado, Nevada, New Mexico, Utah and Wyoming, having resolved to enter into a compact under the act of the congress of the United States of America, approved August 19, 1921 (42 Statutes at Large, page 171) and the acts of legislatures of the said states, have, through their governors, appointed as their commissioners:

W. S. Norveil for the state of Arizona,

W. F. McClure for the state of California,

Delph E. Carpenter for the state of Colorado,

J. G. Scrugham for the state of Nevada,

Stephen B. Davis, Jr., for the state of New Mexico,

R. E. Caldwell for the state of Utah,

Frank C. Emerson for the state of Wyoming,

who, after negotiations participated in by Herbert Hoover, appointed by the president as the representative of the United States of America, have agreed upon the following articles:

ARTICLE I

The major purposes of this compact [this section] are to provide for the equitable division and apportionment of the use of the waters of the Colorado river system; to establish the relative importance of different beneficial uses of water; to promote interstate comity; to remove causes of present and future controversies; and to secure the expeditious agricultural and industrial development of the Colorado river basin, the storage of its waters and the protection of life and property from floods. To these ends the Colorado river basin is divided into two basins, and an apportionment of the use of part of the water of the Colorado river system is made to each of them with the provision that further equitable apportionments may be made.

ARTICLE II

As used in this compact:

(a) the term "Colorado river system" means that portion of the Colorado river and its tributaries within the United States of America;

(b) the term "Colorado river basin" means all of the drainage area of the Colorado river system, and all other territory within the United States of America to which the waters of the Colorado river system shall be beneficially applied;

(c) the term "states of the upper division" means the states of Colorado, New Mexico, Utah and Wyoming;

(d) the term "states of the lower division" means the states of Arizona, California and Nevada;

(e) the term "Lee Ferry" means a point in the main stream of Colorado river one mile below the mouth of the Paria river;

(f) the term "upper basin" means those parts of the states of Arizona, Colorado, New Mexico, Utah and Wyoming within and from which waters naturally drain into the Colorado river system above Lee Ferry, and also all parts of said states located without the drainage area of the Colorado river system which are now or shall hereafter be beneficially served by waters diverted from the system above Lee Ferry;

(g) the term "lower basin" means those parts of the states of Arizona, California, Nevada, New Mexico and Utah within and from which waters naturally drain into the Colorado river system below Lee Ferry, and also all parts of said states located without the drainage area of the Colorado river system which are now or shall hereafter be beneficially served by waters diverted from the system below Lee Ferry;

(h) the term "domestic use" shall include the use of water for household, stock, municipal, mining, milling, industrial and other like purposes, but shall exclude the generation of electrical power.

ARTICLE III

(a) There is hereby apportioned from the Colorado river system in perpetuity to the upper basin and to the lower basin, respectively, the exclusive beneficial consumptive use of 7,500,000 acre-feet of water per annum, which shall include all water necessary for the supply of any rights which may now exist.

(b) In addition to the apportionment in Paragraph (a), the lower basin is hereby given the right to increase its beneficial consumptive use of such waters by one million acre-feet per annum.

(c) If, as a matter of international comity, the United States of America shall hereafter recognize in the United States of Mexico any right to the use of any waters of the Colorado river system, such waters shall be supplied first from the waters which are surplus over and above the aggregate of the quantities specified in Paragraphs (a) and (b); and if such surplus shall prove insufficient for this purpose, then, the burden of such deficiency shall be equally borne by the upper basin and the lower basin, and whenever necessary the states of the upper division shall deliver at Lee Ferry water to supply one-half of the deficiency so recognized in addition to that provided in Paragraph (d).

(d) The states of the upper division will not cause the flow of the river at Lee Ferry to be depleted below an aggregate of 75,000,000 acre-feet for any period of ten consecutive years reckoned in continuing progressive series, beginning with the first day of October next succeeding the ratification of this compact.

(e) The states of the upper division shall not withhold water, and the states of the lower division shall not require the delivery of water, which cannot reasonably be applied to domestic and agricultural uses.

(f) Further equitable apportionment of the beneficial uses of the waters of the Colorado river system unapportioned by Paragraphs (a), (b) and (c) may be made in the manner provided in Paragraph (g) at any time after October first, 1963, if and when either basin shall have reached its total beneficial consumptive use as set out in Paragraphs (a) and (b).

(g) In any event of a desire for a further apportionment as provided in Paragraph (f) any two signatory states, acting through their governors, may give joint notice of such desire to the governors of the other signatory states and to the president of the United States of America, and it shall be the duty of the governors of the signatory states and of the president of the United States of America forthwith to appoint representatives, whose duty it shall be to divide and apportion equitably between the upper basin and lower basin the beneficial use of the unapportioned water of the Colorado river system as mentioned in Paragraph (f), subject to the legislative ratification of the signatory states and the congress of the United States of America.

ARTICLE IV

(a) Inasmuch as the Colorado river has ceased to be navigable for commerce and the reservation of its waters for navigation would seriously limit the development of its basin, the use of its waters for purposes of navigation shall be subservient to the uses of such waters for domestic, agricultural and power purposes. If the congress shall not consent to this paragraph, the other provisions of this compact shall nevertheless remain binding.

(b) Subject to the provisions of this compact, water of the Colorado river system may be impounded and used for the generation of electrical power, but such impounding and use shall be subservient to the use and consumption of such water for agricultural and domestic purposes and shall not interfere with or prevent use for such dominant purposes.

(c) The provisions of this article shall not apply to or interfere with the regulation and control by any state within its boundaries of the appropriation, use and distribution of water.

ARTICLE V

The chief official of each signatory state charged with the administration of water rights, together with the director of the United States reclamation service and the director of the United States geological survey shall cooperate, ex officio:

(a) to promote the systematic determination and coordination of the facts as to flow, appropriation, consumption and use of water in the Colorado river basin, and the interchange of available information in such matters;

(b) to secure the ascertainment and publication of the annual flow of the Colorado river at Lee Ferry;

(c) to perform such other duties as may be assigned by mutual consent of the signatories from time to time.

ARTICLE VI

Should any claim or controversy arise between any two or more of the signatory states:

(a) with respect to the waters of the Colorado river system not covered by the terms of this compact [this section];

(b) over the meaning or performance of any of the terms of this compact;

(c) as to the allocation of the burdens incident to the performance of any article of this compact or the delivery of waters as herein provided;

(d) as to the construction or operation of works within the Colorado river basin to be situated in two or more states, or to be constructed in one state for the benefit of another state; or

(e) as to the diversion of water in one state for the benefit of another state;

the governors of the states affected, upon the request of one of them, shall forthwith appoint commissioners with power to consider and adjust such claim or controversy, subject to ratification by the legislatures of the states so affected.

Nothing herein contained shall prevent the adjustment of any such claim or controversy by any present method or by direct future legislative action of the interested states.

ARTICLE VII

Nothing in this compact shall be construed as affecting the obligations of the United States of America to Indian tribes.

ARTICLE VIII

Present perfected rights to the beneficial use of waters of the Colorado river system are unimpaired by this compact. Whenever storage capacity of 5,000,000 acre-feet shall have been provided on the main Colorado river within or for the benefit of the lower basin, then claims of such rights, if any, by appropriators or users of water in the lower basin against appropriators or users of water in the upper basin shall attach to and be satisfied from water that may be stored not in conflict with Article III.

All other rights to beneficial use of waters of the Colorado river system shall be satisfied solely from the water apportioned to that basin in which they are situate.

ARTICLE IX

Nothing in this compact shall be construed to limit or prevent any state from instituting or maintaining any action or proceeding, legal or equitable, for the protection of any right under this compact or the enforcement of any of its provisions.

ARTICLE X

This compact may be terminated at any time by the unanimous agreement of the signatory states. In the event of such termination all rights established under it shall continue unimpaired.

ARTICLE XI

This compact shall become binding and obligatory when it shall have been approved by the legislatures of each of the signatory states and by the congress of the United States. Notice of approval by the legislatures shall be given by the governor of each signatory state to the governors of the other signatory states and to the president of the United States, and the president of the United States is requested to give notice to the governors of the signatory states of approval by the congress of the United States.

In witness whereof, the commissioners have signed this compact in a single original, which shall be deposited in the archives of the department of state of the United States of America and of which a duly certified copy shall be forwarded to the governor of each of the signatory states.

Done at the city of Santa Fe, New Mexico, this twenty-fourth day of November, A. D. one thousand nine hundred and twenty-two.

W. S. NORVEIL.

W. F. McCLURE.

DELPH E. CARPENTER.

J. G. SCRUGHAM.

STEPHEN B. DAVIS, JR.

R. E. CALDWELL.

FRANK C. EMERSON.

Approved:

HERBERT HOOVER.

History: 1978 Comp., 72-15-5, enacted by Laws 1923, ch. 6, 1.



Section 72-15-6 - Notice of approval.

72-15-6. [Notice of approval.]

Notice of the approval of said compact shall be given by the governor of New Mexico to the governors of each of the other signatory states and to the president of the United States, as provided in Article II (11) [Article XI] of said compact.

History: 1978 Comp., 72-15-6, enacted by Laws 1923, ch. 6, 2.



Section 72-15-7 - Ratification and approval.

72-15-7. [Ratification and approval.]

The ratification and approval of said compact by this state shall not be binding or obligatory until it shall have been likewise approved by the legislatures of the other signatory states and by the congress of the United States.

History: 1978 Comp., 72-15-7, enacted by Laws 1923, ch. 6, 3.



Section 72-15-8 - Colorado River Compact; modified.

72-15-8. [Colorado River Compact; modified.]

That the provisions of the first paragraph of Article XI of the Colorado River Compact [72-15-5 NMSA 1978], making said compact effective when it shall have been approved by the legislature of each of the signatory states, are hereby waived and said compact shall become binding and obligatory upon the state of New Mexico and upon the other signatory states, which have ratified or may hereafter ratify it, whenever at least six of the signatory states shall have consented thereto and the congress of the United States shall have given its consent and approval, provided, however, that this act [72-15-8, 72-15-9 NMSA 1978] shall be of no force or effect until a similar act or resolution shall have been passed or adopted by the legislature [legislatures] of the states of California, Nevada, Colorado, Utah and Wyoming.

History: 1978 Comp., 72-15-8, enacted by Laws 1925, ch. 78, 1.



Section 72-15-9 - Certified copies.

72-15-9. [Certified copies.]

That certified copies of this act [72-15-8, 72-15-9 NMSA 1978] be forwarded by the governor of the state of New Mexico to the president of the United States, the secretary of state of the United States, and the governors of the states of Arizona, California, Nevada, Colorado, Utah and Wyoming.

History: 1978 Comp., 72-15-9, enacted by Laws 1925, ch. 78, 2.



Section 72-15-10 - Costilla Creek Compact.

72-15-10. [Costilla Creek Compact.]

The state of New Mexico does hereby ratify, approve and adopt the compact aforesaid, which is as follows:

COSTILLA CREEK COMPACT

Signed at Santa Fe, New Mexico, September 30, 1944

The state of Colorado and the state of New Mexico, parties signatory to this compact (hereinafter referred to as "Colorado" and "New Mexico," respectively, or individually as a "state," or collectively as the "states,") having resolved to conclude a compact with respect to the waters of Costilla creek, an interstate stream, having designated, pursuant to the acts of their respective legislatures and appointment by their respective governors, as their commissioners:

Clifford H. Stone, for Colorado

Thomas M. McClure, for New Mexico

who, after negotiations, have agreed upon these articles:

ARTICLE I

The major purposes of this compact [this section] are to provide for the equitable division and apportionment of the use of the waters of Costilla creek; to promote interstate comity; to remove causes of present and future interstate controversies; to assure the most efficient utilization of the waters of Costilla creek; to provide for the integrated operation of existing and prospective irrigation facilities on the stream in the two states; to adjust the conflicting jurisdictions of the two states over irrigation works and facilities diverting and storing water in one state for use in both states; to equalize the benefits of water from Costilla creek, used for the irrigation of contiguous lands lying on either side of the boundary, between the citizens and water users of one state and those of the other; and to place the beneficial application of water diverted from Costilla creek for irrigation by the water users of the two states on a common basis.

The physical and other conditions peculiar to the Costilla creek and its basin, and the nature and location of the irrigation development and the facilities in connection therewith, constitute the basis for this compact; and neither of the states hereby, nor the congress of the United States by its consent, concedes that this compact establishes any general principle or precedent with respect to any other interstate stream.

ARTICLE II

As used in this compact, the following names, terms and expressions are described, defined, applied and taken to mean as in this article set forth:

(a) "Costilla creek" is a tributary of the Rio Grande which rises on the west slope of the Sangre de Cristo range in the extreme southeastern corner of Costilla county in Colorado and flows in a general westerly direction crossing the boundary three times above its confluence with the Rio Grande in New Mexico;

(b) the "canyon mouth" is that point on Costilla creek in New Mexico where the stream leaves the mountains and emerges into the San Luis valley;

(c) the "Amalia area" is that irrigated area in New Mexico above the canyon mouth and below the Costilla reservoir which is served by decreed direct flow water rights;

(d) the "Costilla-Garcia area" is that area extending from the canyon mouth in New Mexico to a point in Colorado about four miles downstream from the boundary, being a compact body of irrigated land on either side of Costilla creek served by decreed direct flow water rights;

(e) the "Eastdale reservoir no. 1" is that off-channel reservoir located in Colorado in sections 7, 8 and 18, township 1 north, range 73 west, and sections 12 and 13, township 1 north, range 74 west of the Costilla Estates survey, with a nominal capacity of three thousand four hundred sixty-eight (3,468) acre-feet and a present usable capacity of two thousand (2,000) acre-feet;

(f) the "Eastdale reservoir no. 2" is that off-channel reservoir located in Colorado in sections 3, 4, 9 and 10, township 1 north, range 73 west, of the Costilla Estates survey, with a nominal capacity of three thousand forty-one (3,041) acre-feet;

(g) the "Costilla reservoir" is that channel reservoir, having a nominal capacity of fifteen thousand seven hundred (15,700) acre-feet, located in New Mexico near the headwaters of Costilla creek. The present usable capacity of the reservoir is eleven thousand (11,000) acre-feet, subject to future adjustment by the state engineer of New Mexico. The condition of Costilla dam may be such that the state engineer of New Mexico will not permit storage above a determined stage except for short periods of time;

(h) the "Cerro canal" is that irrigation canal which diverts water from the left bank of Costilla creek in New Mexico near the southwest corner of section 12, township 1 south, range 73 west, of the Costilla Estates survey, and runs in a northwesterly direction to the boundary near boundary monument no. 140;

(i) the "boundary" is the term used herein to describe the common boundary line between Colorado and New Mexico;

(j) the term "Costilla reservoir system" means and includes the Costilla reservoir and the Cerro canal, the permits for the storage of water in Costilla reservoir, the twenty-four and fifty-two hundredths (24.52) cubic feet per second of time of direct flow water rights transferred to the Cerro canal, and the permits for the diversion of direct flow water by the Cerro canal as adjusted herein to seventy-five and forty-eight hundredths (75.48) cubic feet per second of time;

(k) the term "Costilla reservoir system safe yield" means that quantity of usable water made available each year by the Costilla reservoir system. The safe yield represents the most beneficial operation of the Costilla reservoir system through the use, first, of the total usable portion of the yield of the twenty-four and fifty-two hundredths (24.52) cubic feet per second of time of direct flow rights transferred to the Cerro canal, second, of the total usable portion of the yield of the direct flow Cerro canal permits, and third, of that portion of the water stored in Costilla reservoir required to complete such safe yield;

(l) the term "usable capacity" is defined and means that capacity of Costilla reservoir at the stage above which the state engineer of New Mexico will not permit storage except for short periods of time;

(m) the term "temporary storage" is defined and means the water permitted by the state engineer of New Mexico to be stored in Costilla reservoir for short periods of time above the usable capacity of that reservoir;

(n) the term "additional storage facilities" is defined and means storage capacity which may be provided in either state to impound waters of Costilla creek and its tributaries in addition to the nominal capacity of Costilla reservoir and the Costilla creek complement of the Eastdale reservoir no. 1 capacity;

(o) the term "duty of water" is defined as the rate in cubic feet per second of time at which water may be diverted at the headgate to irrigate a specified acreage of land during the period of maximum requirement;

(p) the term "surplus water" is defined and means water which cannot be stored in operating reservoirs during the storage season or water during the irrigation season which cannot be stored in operating reservoirs and which is in excess of the aggregate direct flow rights and permits recognized by this compact;

(q) the term "irrigation season" is defined and means that period of each calendar year from May 16 to September 30, inclusive;

(r) the term "storage season" is defined and means that period of time extending from October 1 of one year to May 15 of the succeeding year, inclusive;

(s) the term "points of interstate delivery" means and includes:

(1) the Acequia Madre where it crosses the boundary;

(2) the Costilla creek where it crosses the boundary;

(3) the Cerro canal where it reaches the boundary; and

(4) any other interstate canals which might be constructed with the approval of the commission at the point or points where they cross the boundary;

(t) the term "water company" means the San Luis Power and Water Company, a Colorado corporation, or its successor;

(u) the word "commission" means the Costilla Creek Compact commission created by Article VIII of this compact for the administration thereof.

ARTICLE III

1. To accomplish the purposes of this compact, as set forth in Article I, the following adjustments in the operation of irrigation facilities on Costilla creek, and in the use of water diverted, stored and regulated thereby, are made:

(a) the quantity of water delivered for use in the two states by direct flow ditches in the Costilla-Garcia area and by the Cerro canal is based on a duty of water of one cubic foot per second of time for each eighty (80) acres, to be applied in the order of priority; provided, however, that this adjustment in each instance is based on the acreage as determined by the court in decreeing the water rights for the Costilla-Garcia area, and in the case of the Cerro canal such basis shall apply to eight thousand (8,000) acres of land; and provided further that, in order to maintain a usable head, any ditch supplying water for the Costilla-Garcia area in Colorado shall be permitted to divert for beneficial consumptive use not less than one cubic foot per second of time under its water right;

(b) there is transferred from certain ditches in the Costilla-Garcia area twenty-four and fifty-two hundredths (24.52) cubic feet per second of time of direct flow water rights, which rights of use are held by the water company or its successors in title, to the headgate of the Cerro canal. The twenty-four and fifty-two hundredths (24.52) cubic feet of water per second of time hereby transferred represents an evaluation of these rights after adjustment in the duty of water, pursuant to Subsection (a) of this article, and includes a reduction thereof to compensate for increased use of direct flow water which otherwise would have been possible under these rights by this transfer;

(c) except for the rights to store water from Costilla creek in Eastdale reservoir no. 1 as hereinafter provided, all diversion and storage rights from Costilla creek for Eastdale reservoirs no. 1 and no. 2 are relinquished and the water decreed thereunder is returned to the creek for use in accordance with the plan of integrated operation effectuated by this compact;

(d) the Cerro canal direct flow permit shall be seventy-five and forty-eight hundredths (75.48) cubic feet per second of time;

(e) there is transferred to and made available for the irrigation of lands in Colorado a portion of the Costilla reservoir complement of the Costilla reservoir system safe yield in order that the storage of water in that reservoir may be made for the benefit of water users in both Colorado and New Mexico under the provisions of this compact for the allocations of water and the operation of facilities.

2. Each state grants for the benefit of the other and its water users the rights to change the points of diversion of water from Costilla creek, to divert water from the stream in one state for use in the other and to store water in one state for the irrigation of lands in the other, insofar as the exercise of such rights may be necessary to effectuate the provisions of this article and to comply with the terms of this compact.

3. The water company has consented to and approved the adjustments contained in this article; and such consent and approval shall be evidenced in writing and filed with the commission.

ARTICLE IV

The apportionment and allocation of the use of Costilla creek water shall be as follows:

(a) there is allocated for diversion from the natural flow of Costilla creek and its tributaries sufficient water for beneficial use on meadow and pasture lands above Costilla reservoir in New Mexico to the extent and in the manner now prevailing in that area;

(b) there is allocated for diversion from the natural flow of Costilla creek and its tributaries thirteen and forty-two hundredths (13.42) cubic feet of water per second of time for beneficial use on lands in the Amalia area in New Mexico;

(c) in addition to allocations made in Subsections (c) [e], (f) and (g) of this article, there is allocated for diversion from the natural flow of Costilla creek fifty-one and forty-two hundredths (51.42) cubic feet of water per second of time for Colorado and eighty-eight and twenty-eight hundredths (88.28) cubic feet of water per second of time for New Mexico, subject to adjustment as provided in Article V (e), and such water shall be delivered for beneficial use in the two states in accordance with the schedules and under the conditions set forth in Article V;

(d) there is allocated for diversion from the natural flow of Costilla creek sufficient water to provide each year one thousand (1,000) acre-feet of stored water in Eastdale reservoir no. 1, such water to be delivered as provided in Article V;

(e) there is allocated for diversion to Colorado thirty-six and five-tenths percent (36.5%) and to New Mexico sixty-three and five-tenths percent (63.5%) of the water stored by Costilla reservoir for release therefrom for irrigation purposes each year, subject to adjustment as provided in Article V (e) and such water shall be delivered for beneficial use in the two states on a parity basis in accordance with the provisions of Article V. By "parity basis" is meant that neither state shall enjoy a priority of right of use;

(f) there is allocated for beneficial use in each of the states of Colorado and New Mexico one-half of the surplus water, as defined in Article II (p), to be delivered as provided in Article V;

(g) there is allocated for beneficial use in each of the states of Colorado and New Mexico one-half of any water made available and usable by additional storage facilities which may be constructed in the future.

ARTICLE V

The operation of the facilities of Costilla creek and the delivery of water for the irrigation of land in Colorado and New Mexico, in accordance with the allocations made in Article IV, shall be as follows:

(a) diversions of water for use on lands in the Amalia area shall be made as set forth in Article IV (b) in the order of decreed priorities in New Mexico and of relative priority dates in the two states, subject to the right of New Mexico to change the points of diversion and places of use of any of such water to other points of diversion and places of use; provided, however, that the rights so transferred shall be limited in each instance to the quantity of water actually consumed on the lands from which the right is transferred;

(b) deliveries to Colorado of direct flow water below the canyon mouth shall be made by New Mexico in accordance with the following schedule:

DELIVERIES OF DIRECT FLOW TO COLORADO DURING

IRRIGATION SEASON

Usable discharge

of creek at

canyon mouth

gaging station

(C.F.S.)

Incremental

allocations

to Colorado

(C.F.S.)

Point of

interstate

delivery

Cumulative

allocations

to

Colorado

(C.F.S.)

Remarks

_________________________________________________________________________________________

(1)

(2a)

2(b)

(3)

(4)

(5)

25.00

6.55

Acequia Madre

When the usable discharge of the creek is less than 25.00 C.F.S., deliver to Colorado 26.20 percent of usable discharge adjusted for transmission losses.

2.53

Cerro canal

9.08

When the usable discharge of the creek is less than 25.00 C.F.S., deliver to Colorado 10.13 percent of usable discharge adjusted for transmission losses.

36.88

.38

Acequia Madre

When the usable discharge of the creek is in excess of 25.38 C.F.S. and less than 36.88 C.F.S., deliver to Colorado 3.26 percent of usable discharge adjusted for transmission losses.

4.04

Cerro canal

13.50

When the usable discharge of the creek is in excess of 25.38 C.F.S. and less than 36.88 C.F.S., deliver to Colorado 35.11 percent of usable discharge adjusted for transmission losses.

38.62

1.00

Creek

14.50

When the usable discharge of the creek is in excess of 37.62 C.F.S. and less than 38.62 C.F.S., deliver to Colorado all of usable discharge adjusted for transmission losses.

44.91

2.24

Cerro canal

16.74

When the usable discharge of the creek is in excess of 38.62 C.F.S. and less than 44.76 C.F.S., deliver to Colorado 36.5 percent of usable discharge adjusted for transmission losses.

50.91

6.00

Creek

22.74

When the usable discharge of the creek is in excess of 44.91 C.F.S. and less than 50.91 C.F.S., deliver to Colorado all of usable discharge adjusted for transmission losses.

56.48

.13

Cerro canal

22.87

When the usable discharge of the creek is in excess of 55.35 C.F.S. and less than 56.48 C.F.S., deliver to Colorado 11.18 percent of usable discharge adjusted for transmission losses.

61.48

1.00

Creek

23.87

When the usable discharge of the creek is in excess of 60.48 C.F.S. and less than 61.48 C.F.S., deliver to Colorado all of usable discharge adjusted for transmission losses.

64.22

At usable creek discharge of 64.22 C.F.S. the Cerro canal direct flow permit becomes operative after 1,000 acre-feet has been stored in Eastdale reservoir no. 1.

139.70

27.55

Cerro canal

51.42

When the usable discharge of the creek is in excess of 64.22 C.F.S. and less than 139.70 C.F.S., deliver to Colorado 36.5 percent of usable discharge adjusted for transmission losses.

The actual discharges of Costilla creek at the canyon mouth gaging station at which the various blocks of direct flow water become effective shall equal the flows set forth in column (1) increased by the transmission losses necessary to deliver those flows to the headgates of the respective direct flow ditches.

The delivery of ditch water at the boundary shall equal the allocation set forth in column (2a) reduced by the transmission losses between the headgate of the ditch and the point where the ditch crosses the boundary. The allocations to be delivered to Colorado through the Cerro canal represent in each and all cases 36.5 percent of those blocks of direct flow water of the Costilla reservoir system which are subject to adjustment as provided in Subsection (e) of this article.

The delivery of water in the creek at the boundary shall equal the allocation set forth in column (2b) increased by the transmission losses between the boundary and the headgate of the Colorado ditch which is to receive the water.

The above table is compiled on the basis of the delivery to Colorado at the boundary of thirty-six and five-tenths percent (36.5%) of all direct flow water of the Costilla reservoir system diverted by the Cerro canal and the delivery at the boundary of all other direct flow water allocated to Colorado, in the order of priority, all such deliveries to be adjusted for transmission losses. In the event of change in the usable capacity of the Costilla reservoir, Colorado's share of Cerro canal diversions, to be delivered at the boundary and adjusted for transmission losses, shall be determined by the percentages set forth in column (4) of the table which appears in Subsection (e) of this article;

(c) during the storage season, no water shall be diverted under direct flow rights unless there is water in excess of the demand of all operating reservoirs for water from Costilla creek for storage;

(d) in order to assure the most efficient utilization of the available water supply, the filling of Eastdale reservoir no. 1 from Costilla creek shall be commenced as early in the spring as possible and shall be completed as soon thereafter as possible. The Cerro canal or any other ditch which may be provided for that purpose shall be used, insofar as practicable, to convey the water from the canyon mouth to Eastdale reservoir no. 1. During any season when the commission determines that there will be no surplus water, any diversions, waste or spill from any canal or canals supplying Eastdale reservoir no. 1 will be charged to the quantity of water diverted for delivery to said reservoir;

(e) the commission shall estimate each year the safe yield of Costilla reservoir system and its component parts as far in advance of the irrigation season as possible, and shall review and revise such estimates from time to time as may be necessary.

In the event the usable capacity of the Costilla reservoir changes, the average safe yield and the equitable division thereof between the states shall be determined in accordance with the following table:

Usable

Average

Division of Safe Yield

capacity

annual

Colorado

New Mexico

of Costilla

safe yield

_________________________

_________________________

reservoir

(acre-feet)

(acre-feet)

(percent)

(acre-feet)

(percent)

(1)

(2)

(3)

(4)

(5)

(6)

1,000

3,400

2,000

58.8

1,400

41.2

2,000

4,900

2,450

50.0

2,450

50.0

3,000

6,400

2,910

45.5

3,490

54.5

4,000

7,900

3,370

42.7

4,530

57.3

5,000

9,300

3,800

40.9

5,500

59.1

6,000

10,700

4,220

39.4

6,480

60.6

7,000

12,000

4,620

38.5

7,380

61.5

8,000

13,200

4,990

37.8

8,210

62.2

9,000

14,300

5,320

37.2

8,980

62.8

10,000

15,200

5,600

36.8

9,600

63.2

11,000

16,000

5,840

36.5

10,160

63.5

12,000

16,600

6,020

36.3

10,580

63.7

13,000

17,000

6,140

36.1

10,860

63.9

14,000

17,400

6,270

36.0

11,130

64.0

15,000

17,700

6,360

35.9

11,340

64.1

15,700

17,900

6,420

35.9

11,480

64.1

Intermediate quantities shall be computed by proportionate parts.

In the event of change in the usable capacity of the Costilla reservoir, the Costilla reservoir complement of the Costilla reservoir system safe yield shall be divided between Colorado and New Mexico in accordance with the percentages given in columns 4 and 6, respectively, of the above table.

Each state may draw from the reservoir in accordance with the allocations made herein, up to its proportion of the Costilla reservoir complement of the Costilla reservoir system safe yield and its proportion of temporary storage and no more. Colorado may call for the delivery of its share thereof at any of the specified points of interstate delivery.

Deliveries of water from Costilla reservoir to the canyon mouth shall be adjusted for transmission losses, if any, between the two points. Deliveries to Colorado at the boundary shall be further adjusted for transmission losses from the canyon mouth to the respective points of interstate delivery.

Water stored in Costilla reservoir and not released during the current season shall not be held over to the credit of either state but shall be apportioned when the safe yield is subsequently determined;

(f) the Colorado apportionment of surplus water, as allocated in Article IV (f), shall be delivered by New Mexico at such points of interstate delivery and in the respective quantities, subject to transmission losses, requested by the Colorado member of the commission;

(g) in the event that additional water becomes usable by the construction of additional storage facilities, such water shall be made available to each state in accordance with rules and regulations to be prescribed by the commission;

(h) when it appears to the commission that any part of the water allocated to one state for use in a particular year will not be used by that state, the commission may permit its use by the other state during that year, provided that a permanent right to the use of such water shall not thereby be established.

ARTICLE VI

The desirability of consolidating various of the direct flow ditches serving the Costilla-Garcia area, which are now or which would become interstate in character by consolidation, and diverting the water available to such ditches through a common headgate is recognized. Should the owners of any of such ditches, or a combination of them, desire to effectuate a consolidation and provide for a common headgate diversion, application therefor shall be made to the commission which, after review of the plans submitted, may grant permission to make such consolidation.

ARTICLE VII

The commission shall cause to be maintained and operated a stream-gaging station, equipped with an automatic water-stage recorder, at each of the following points, to wit:

(a) on Costilla creek immediately below Costilla reservoir;

(b) on Costilla creek at or near the canyon mouth above the headgate of Cerro canal and below the Amalia area;

(c) on Costilla creek at or near the boundary;

(d) on the Cerro canal immediately below its headgate;

(e) on the Cerro canal at or near the boundary;

(f) on the intake from Costilla creek to the Eastdale reservoir no. 1, immediately above the point where the intake discharges into the reservoir;

(g) on the Acequia Madre immediately below its headgate;

(h) on the Acequia Madre at the boundary;

(i) similar gaging stations shall be maintained and operated at such other points as may be necessary in the discretion of the commission for the securing of records required for the carrying out of the provisions of the compact.

Such gaging stations shall be equipped, maintained and operated by the commission directly or in cooperation with an appropriate federal or state agency, and the equipment, method and frequency of measurement at such stations shall be such as to produce reliable records at all times.

ARTICLE VIII

The two states shall administer this compact [this section] through the official in each state who is now or may hereafter be charged with the duty of administering the public water supplies, and such officials shall constitute the Costilla Creek Compact commission. In addition to the powers and duties hereinbefore specifically conferred upon such commission, the commission shall collect and correlate factual data and maintain records having a bearing upon the administration of this compact. In connection therewith, the commission may employ such engineering and other assistance as may be reasonably necessary within the limits of funds provided for that purpose by the states. The commission may, by unanimous action, adopt rules and regulations consistent with the provisions of this compact to govern its proceedings. The salaries and expenses of the members of the commission shall be paid by their respective states. Other expenses incident to the administration of the compact, including the employment of engineering or other assistance and the establishment and maintenance of compact gaging stations, not borne by the United States shall be assumed equally by the two states and paid directly to the commission upon vouchers submitted for that purpose.

The United States geological survey, or whatever federal agency may succeed to the functions and duties of that agency, shall collaborate with the commission in the correlation and publication of water facts necessary for the proper administration of this compact.

ARTICLE IX

This compact shall become operative when ratified by the legislatures of each of the signatory states and consented to by the congress of the United States.

In witness whereof, the commissioners have signed this compact in triplicate original, one copy of which shall be deposited in the archives of the department of state of the United States of America, and one copy of which shall be forwarded to the governor of each of the signatory states.

Done in the city of Santa Fe, New Mexico, on the 30th day of September, in the year of Our Lord, one thousand nine hundred and forty-four.

CLIFFORD H. STONE, Commissioner for Colorado

THOMAS M. McCLURE, Commissioner for New Mexico

History: 1978 Comp., 72-15-10, enacted by Laws 1945, ch. 51, 1.



Section 72-15-11 - Notice of approval.

72-15-11. [Notice of approval.]

Notice of approval of said compact shall be given by the governor of New Mexico to the governor of Colorado as provided in Article IX of said compact.

History: 1978 Comp., 72-15-11, enacted by Laws 1945, ch. 51, 2.



Section 72-15-12 - Ratification and approval.

72-15-12. [Ratification and approval.]

The ratification and approval of said compact by this state shall not be binding or obligatory until it shall have been likewise approved by the legislature of the state of Colorado and by the congress of the United States.

History: 1978 Comp., 72-15-12, enacted by Laws 1945, ch. 51, 3.



Section 72-15-13 - Amended Costilla Creek Compact.

72-15-13. [Amended Costilla Creek Compact.]

The state of New Mexico does hereby ratify, approve and adopt the Amended Costilla Creek Compact, amending the Costilla Creek Compact ratified and approved by this legislature by the Laws of 1945, Chapter 51, which is as follows:

AMENDED COSTILLA CREEK COMPACT

The state of Colorado and the state of New Mexico, parties signatory to this compact (hereinafter referred to as "Colorado" and "New Mexico," respectively, or individually as a "state," or collectively as the "states"), having on September 30, 1944, concluded, through their duly authorized commissioners, to wit: Clifford H. Stone for Colorado and Thomas M. McClure for New Mexico, a compact with respect to the waters of Costilla creek, an interstate stream, which compact was ratified by the states in 1945 and was approved by the congress of the United States in 1946; and

The states, having resolved to conclude an amended compact with respect to the waters of Costilla creek, have designated, pursuant to the acts of their respective legislatures and through their appropriate executive agencies, as their commissioners:

J. E. Whitten, for Colorado

S. E. Reynolds, for New Mexico

who, after negotiations, have agreed upon these articles:

ARTICLE I

The major purposes of this compact [this section] are to provide for the equitable division and apportionment of the use of the waters of Costilla creek; to promote interstate comity; to remove causes of present and future interstate controversies; to assure the most efficient utilization of the waters of Costilla creek; to provide for the integrated operation of existing and prospective irrigation facilities on the stream in the two states; to adjust the conflicting jurisdictions of the two states over irrigation works and facilities diverting and storing water in one state for use in both states; to equalize the benefits of water from Costilla creek, used for the irrigation of contiguous lands lying on either side of the boundary, between the citizens and water users of one state and those of the other; and to place the beneficial application of water diverted from Costilla creek for irrigation by the water users of the two states on a common basis.

The physical and other conditions peculiar to the Costilla creek and its basin, and the nature and location of the irrigation development and the facilities in connection therewith, constitute the basis for this compact; and neither of the states hereby, nor the congress of the United States by its consent, concedes that this compact establishes any general principle or precedent with respect to any other interstate stream.

ARTICLE II

As used in this compact, the following names, terms and expressions are described, defined, applied and taken to mean as in this article set forth:

(a) "Costilla creek" is a tributary of the Rio Grande which rises on the west slope of the Sangre de Cristo range in the extreme southeastern corner of Costilla county in Colorado and flows in a general westerly direction crossing the boundary three times above its confluence with the Rio Grande in New Mexico;

(b) the "canyon mouth" is that point on Costilla creek in New Mexico where the stream leaves the mountains and emerges into the San Luis valley;

(c) the "Amalia area" is that irrigated area in New Mexico above the canyon mouth and below the Costilla reservoir which is served by decreed direct flow water rights;

(d) the "Costilla-Garcia area" is that area extending from the canyon mouth in New Mexico to a point in Colorado about four miles downstream from the boundary, being a compact body of irrigated land on either side of Costilla creek served by decreed direct flow water rights;

(e) the "Eastdale reservoir no. 1" is that off-channel reservoir located in Colorado in sections 7, 8 and 18, township 1 north, range 73 west, and sections 12 and 13, township 1 north, range 74 west, of the Costilla Estates survey, with a nominal capacity of three thousand four hundred sixty-eight (3,468) acre-feet and a present usable capacity of two thousand (2,000) acre-feet;

(f) the "Eastdale reservoir no. 2" is that off-channel reservoir located in Colorado in sections 3, 4, 9 and 10, township 1 north, range 73 west, of the Costilla Estates survey, with a nominal capacity of three thousand forty-one (3,041) acre-feet;

(g) the "Costilla reservoir" is that channel reservoir, having a nominal capacity of fifteen thousand seven hundred (15,700) acre-feet, locatted [located] in New Mexico near the headwaters of Costilla creek. The present usable capacity of the reservoir is eleven thousand (11,000) acre-feet, subject to future adjustment by the state engineer of New Mexico. The condition of Costilla dam may be such that the state engineer of New Mexico will not permit storage above a determined stage except for short periods of time;

(h) the "Cerro canal" is that irrigation canal which diverts water from the left bank of Costilla creek in New Mexico near the southwest corner of section 12, township 1 south, range 73 west, of the Costilla Estates survey, and runs in a northwesterly direction to the boundary near boundary monument no. 140;

(i) the "boundary" is the term used herein to describe the common boundary line between Colorado and New Mexico;

(j) the term "Costilla reservoir system" means and includes the Costilla reservoir and the Cerro canal, the permits for the storage of water in Costilla reservoir, the twenty-four and fifty-two hundredths (24.52) cubic feet per second of time of direct flow water rights transferred to the Cerro canal, and the permits for the diversion of direct flow water by the Cerro canal as adjusted herein to seventy-five and forty-eight hundredths (75.48) cubic feet per second of time;

(k) the term "Costilla reservoir system safe yield" means that quantity of usable water made available each year by the Costilla reservoir system. The safe yield represents the most beneficial operation of the Costilla reservoir system through the use, first, of the total usable portion of the yield of the twenty-four and fifty-two hundredths (24.52) cubic feet per second of time of direct flow rights transferred to the Cerro canal, second, of the total usable portion of the yield of the direct flow Cerro canal permits, and third, of that portion of the water stored in Costilla reservoir required to complete such safe yield;

(l) the term "usable capacity" is defined and means that capacity of Costilla reservoir at the stage above which the state engineer of New Mexico will not permit storage except for short periods of time;

(m) the term "temporary storage" is defined and means the water permitted by the state engineer of New Mexico to be stored in Costilla reservoir for short periods of time above the usable capacity of that reservoir;

(n) the term "additional storage facilities" is defined and means storage capacity which may be provided in either state to impound waters of Costilla creek and its tributaries in addition to the nominal capacity of Costilla reservoir and the Costilla creek complement of the Eastdale reservoir no. 1 capacity;

(o) the term "duty of water" is defined as the rate in cubic feet per second of time at which water may be diverted at the headgate to irrigate a specified acreage of land during the period of maximum requirement;

(p) the term "surplus water" is defined and means water which cannot be stored in operating reservoirs during the storage season or water during the irrigation season which cannot be stored in operating reservoirs and which is in excess of the aggregate direct flow rights and permits recognized by this compact;

(q) the term "irrigation season" is defined and means that period of each calendar year from May 16 to September 30, inclusive;

(r) the term "storage season" is defined and means that period of time extending from October 1 of one year to May 15 of the succeeding year, inclusive;

(s) the term "points of interstate delivery" means and includes:

(1) the Acequia Madre where it crosses the boundary;

(2) the Costilla creek where it crosses the boundary;

(3) the Cerro canal where it reaches the boundary; and

(4) any other interstate canals which might be constructed with the approval of the commission at the point or points where they cross the boundary;

(t) the term "water company" means the San Luis Power and Water Company, a Colorado corporation, or its successor;

(u) the word "commission" means the Costilla Creek Compact commission created by Article VIII of this compact for the administration thereof.

ARTICLE III

1. To accomplish the purposes of this compact, as set forth in Article I, the following adjustments in the operation of irrigation facilities on Costilla creek, and in the use of water diverted, stored and regulated thereby, are made:

(a) the quantity of water delivered for use in the two states by direct flow ditches in the Costilla-Garcia area and by the Cerro canal is based on a duty of water of one cubic foot per second of time for each eighty (80) acres, to be applied in the order of priority; provided, however, that this adjustment in each instance is based on the acreage as determined by the court in decreeing the water rights for the Costilla-Garcia area, and in the case of Cerro canal such basis shall apply to eight thousand (8,000) acres of land. In order to better maintain a usable head for the diversion of water for beneficial consumptive use the adjusted maximum diversion rate under the water right of each of the ditches supplying water for the Costilla-Garcia area in Colorado is not less than one cubic foot per second of time;

(b) there is transferred from certain ditches in the Costilla-Garcia area twenty-four and fifty-two hundredths (24.52) cubic feet per second of time of direct flow water rights, which rights of use are held by the water company or its successors in title, to the headgate of the Cerro canal. The twenty-four and fifty-two hundredths (24.52) cubic feet of water per second of time hereby transferred represents an evaluation of these rights after adjustment in the duty of water, pursuant to Subsection (a) of this article, and includes a reduction thereof to compensate for increased use of direct flow water which otherwise would have been possible under these rights by this transfer;

(c) except for the rights to store water from Costilla creek in Eastdale reservoir no. 1 as hereinafter provided, all diversion and storage rights from Costilla creek for Eastdale reservoirs no. 1 and no. 2 are relinquished and the water decreed thereunder is returned to the creek for use in accordance with the plan of integrated operation effectuated by this compact;

(d) the Cerro canal direct flow permit shall be seventy-five and forty-eight hundredths (75.48) cubic feet per second of time;

(e) there is transferred to and made available for the irrigation of lands in Colorado a portion of the Costilla reservoir complement of the Costilla reservoir system safe yield in order that the storage of water in that reservoir may be made for the benefit of water users in both Colorado and New Mexico under the provisions of this compact for the allocations of water and the operation of facilities.

2. Each state grants for the benefit of the other and its water users the rights to change the points of diversion of water from Costilla creek, to divert water from the stream in one state for use in the other and to store water in one state for the irrigation of lands in the other, insofar as the exercise of such rights may be necessary to effectuate the provisions of this article and to comply with the terms of this compact.

3. The water company has consented to and approved the adjustments contained in this article; and such consent and approval shall be evidenced in writing and filed with the commission.

ARTICLE IV

The apportionment and allocation of the use of Costilla creek water shall be as follows:

(a) there is allocated for diversion from the natural flow of Costilla creek and its tributaries sufficient water for beneficial use on meadow and pasture lands above Costilla reservoir in New Mexico to the extent and in the manner now prevailing in that area;

(b) there is allocated for diversion from the natural flow of Costilla creek and its tributaries thirteen and forty-two hundredths (13.42) cubic feet of water per second of time for beneficial use on lands in the Amalia area in New Mexico;

(c) in addition to allocations made in Subsections (e), (f) and (g) of this article, there is allocated for diversion from the natural flow of Costilla creek fifty and sixty-two hundredths (50.62) cubic feet of water per second of time for Colorado and eighty-nine and eight hundredths (89.08) cubic feet of water per second of time for New Mexico, subject to adjustment as provided in Article V (e), and such water shall be delivered for beneficial use in the two states in accordance with the schedules and under the conditions set forth in Article V;

(d) there is allocated for diversion from the natural flow of Costilla creek sufficient water to provide each year one thousand (1,000) acre-feet of stored water in Eastdale reservoir no. 1, such water to be delivered as provided in Article V;

(e) there is allocated for diversion to Colorado thirty-six and five-tenths percent (36.5%) and to New Mexico sixty-three and five-tenths percent (63.5%) of the water stored by Costilla reservoir for release therefrom for irrigation purposes each year, subject to adjustment as provided in Article V (e) and such water shall be delivered for beneficial use in the two states on a parity basis in accordance with the provisions of Article V. By "parity basis" is meant that neither state shall enjoy a priority of right of use;

(f) there is allocated for beneficial use in each of the states of Colorado and New Mexico one-half of the surplus water, as defined in Article II (p), to be delivered as provided in Article V;

(g) there is allocated for beneficial use in each of the states of Colorado and New Mexico one-half of any water made available and usable by additional storage facilities which may be constructed in the future.

ARTICLE V

The operation of the facilities of Costilla creek and the delivery of water for the irrigation of land in Colorado and New Mexico, in accordance with the allocations made in Article IV, shall be as follows:

(a) diversions of water for use on lands in the Amalia area shall be made as set forth in Article IV (b) in the order of decreed priorities in New Mexico and of relative priority dates in the two states, subject to the right of New Mexico to change the points of diversion and places of use of any of such water to other points of diversion and places of use; provided, however, that the rights so transferred shall be limited in each instance to the quantity of water actually consumed on the lands from which the right is transferred;

(b) deliveries to Colorado of direct flow water below the canyon mouth shall be made by New Mexico in acocrdance [accordance] with the following schedule:

DELIVERIES OF DIRECT FLOW TO COLORADO DURING

IRRIGATION SEASON

Usable discharge

of creek at

canyon mouth

gaging station

(C.F.S.)

Incremental

allocations

to Colorado

(C.F.S.)

Point of

interstate

delivery

Cumulative

allocations

to

Colorado

(C.F.S.)

Remarks

_________________________________________________________________________________________

(1)

(2a)

2(b)

(3)

(4)

(5)

25.00

1.05

Acequia Madre

Incremental allocation is 4.2% of the usable discharge when usable discharge is less than 25.00 C.F.S.

2.53

Cerro canal

Incremental allocation is 10.13% of the usable discharge when usable discharge is less than 25.00 C.F.S.

4.70

Cerro canal

8.28

This 4.70 C.F.S. is not a part of the Colorado allocation of the direct flow water of the Costilla reservoir system and is not subject to adjustment in the event of a change in the usable capacity of Costilla reservoir. Incremental allocation is 18.8% of the usable discharge when usable discharge is less than 25.00 C.F.S. This 4.70 C.F.S. allocated to Colorado for delivery through the Cerro canal is 5.50 C.F.S. of the original 6.55 C.F.S. allcoated [allocated] to Colorado for delivery through the Acequia Madre less 0.8 C.F.S. correction for losses.

36.88

.38

Cerro canal

This 0.38 C.F.S. is not a part of the Colorado allocation of the direct flow water of the Costilla reservoir system [and is not subject to adjustment in the event] of a change in the usable capacity of Costilla reservoir. Incremental allocation is 3.26% of the usable discharge in excess of 25.38 C.F.S. and less than 36.88 C.F.S.

4.04

Cerro canal

12.70

Incremental allocation is 35.11% of the usable discharge in excess of 25.38 C.F.S. and less than 36.88 C.F.S.

38.62

1.00

Creek

13.70

Incremental allocation is 100% of the usable discharge in excess of 37.62 C.F.S. and less than 38.62 C.F.S.

44.76

2.24

Cerro canal

15.94

Incremental allocation is 36.5% of the usable discharge in excess of 38.62 C.F.S. and less than 44.76 C.F.S.

50.91

6.00

Creek

21.94

Incremental allocation is 100% of the usable discharge in excess of 44.91 C.F.S. and less than 50.91 C.F.S.

56.48

.13

Cerro canal

22.07

Incremental allocation is 11.18% of the usable discharge in excess of 55.35 C.F.S. and less than 56.48 C.F.S.

61.48

1.00

Creek

23.07

Incremental allocation is 100% of the usable discharge in excess of 60.48 C.F.S. and less than 61.48 C.F.S.

64.22

At usable creek discharge of 64.22 C.F.S. the Cerro canal direct flow permit becomes operative after 1,000 acre-feet has been stored in Eastdale reservoir no. 1.

139.70

27.55

Cerro canal

50.62

Incremental allocation is 36.5% of the usable discharge in excess of 64.22 C.F.S. and less than 139.70 C.F.S.

The actual discharges of Costilla creek at the canyon mouth gaging station at which the various blocks of direct flow water become effective shall equal the flow set forth in column (1) increased by the transmission losses necessary to deliver those flows to the headgates of the respective direct flow ditches diverting in New Mexico.

The delivery of ditch water at the boundary shall equal the allocation set forth in columns (2A) and (2B) reduced by the transmission losses between the headgate of the ditch and the point where the ditch crosses the boundary. The allocations to be delivered to Colorado through the Cerro canal represent, except as otherwise indicated in column (5) of the table above, 36.5 percent of those blocks of direct flow water of the Costilla reservoir system which are subject to adjustment as provided in Subsection (e) of this article.

The provisions of Article III 1.(a) shall not be applicable to the Colorado allocation of 5.08 C.F.S. which is transferred from the Acequia Madre to the Cerro canal by this amendment to the Costilla Creek Compact and shall not be applicable to the 0.8 C.F.S. which is transferred from Colorado to New Mexico by this amendment to the Costilla Creek Compact.

The above table is compiled on the basis of the delivery to Colorado at the boundary of thirty-six and five-tenths percent (36.5%) of all direct flow water of the Costilla reservoir system diverted by the Cerro canal and the delivery at the boundary of all other direct flow water allocated to Colorado, in the order of priority, all such deliveries to be adjusted for transmission losses. In the event of change in the usable capacity of the Costilla reservoir, Colorado's share of all direct flow water of the Costilla reservoir system diverted by the Cerro canal, to be delivered at the boundary and adjusted for transmission losses, shall be determined by the percentages set forth in column (4) of the table which appears in Subsection (e) of this article;

(c) during the storage season, no water shall be diverted under direct flow rights unless there is water in excess of the demand of all operating reservoirs for water from Costilla creek for storage;

(d) in order to assure the most efficient utilization of the available water supply, the filling of Eastdale reservoir no. 1 from Costilla creek shall be commenced as early in the spring as possible and shall be completed as soon thereafter as possible. The Cerro canal or any other ditch which may be provided for that purpose shall be used, insofar as practicable, to convey the water from the canyon mouth to Eastdale reservoir no. 1. During any season when the commission determines that there will be no surplus water, any diversions, waste or spill from any canal or canals supplying Eastdale reservoir no. 1 will be charged to the quantity of water diverted for delivery to said reservoir;

(e) the commission shall estimate each year the safe yield of Costilla reservoir system and its component parts as far in advance of the irrigation season as possible, and shall review and revise such estimates from time to time as may be necessary.

In the event the usable capacity of the Costilla reservoir changes, the average safe yield and the equitable division thereof between the states shall be determined in accordance with the following table:

Usable

Average

Division of Safe Yield

capacity

annual

Colorado

New Mexico

of Costilla

safe yield

_________________________

_________________________

reservoir

(acre-feet)

(acre-feet)

(percent)

(acre-feet)

(percent)

(1)

(2)

(3)

(4)

(5)

(6)

0

1,800

1,510

83.9

290

16.1

1,000

3,400

2,000

58.8

1,400

41.2

2,000

4,900

2,450

50.0

2,450

50.0

3,000

6,400

2,910

45.5

3,490

54.5

4,000

7,900

3,370

42.7

4,530

57.3

5,000

9,300

3,800

40.9

5,500

59.1

6,000

10,700

4,220

39.4

6,480

60.6

7,000

12,000

4,620

38.5

7,380

61.5

8,000

13,200

4,990

37.8

8,210

62.2

9,000

14,300

5,320

37.2

8,980

62.8

10,000

15,200

5,600

36.8

9,600

63.2

11,000

16,000

5,840

36.5

10,160

63.5

12,000

16,600

6,020

36.3

10,580

63.7

13,000

17,000

6,140

36.1

10,860

63.9

14,000

17,400

6,270

36.0

11,130

64.0

15,000

17,700

6,360

35.9

11,340

64.1

15,700

17,900

6,420

35.9

11,480

64.1

Intermediate quantities shall be computed by proportionate parts.

In the event of change in the usable capacity of the Costilla reservoir, the Costilla reservoir complement of the Costilla reservoir system safe yield shall be divided between Colorado and New Mexico in accordance with the percentages given in columns 4 and 6, respectively, of the above table.

Each state may draw from the reservoir in accordance with the allocations made herein, up to its proportion of the Costilla reservoir complement of the Costilla reservoir system safe yield and its proportion of temporary storage and no more. Colorado may call for the delivery of its share thereof at any of the specified points of interstate delivery.

Deliveries of water from Costilla reservoir to the canyon mouth shall be adjusted for transmission losses, if any, between the two points. Deliveries to Colorado at the boundary shall be further adjusted for transmission losses from the canyon mouth to the respective points of interstate delivery.

Water stored in Costilla reservoir and not released during the current season shall not be held over to the credit of either state but shall be apportioned when the safe yield is subsequently determined;

(f) the Colorado apportionment of surplus water, as allocated in Article IV (f), shall be delivered by New Mexico at such points of interstate delivery and in the respective quantities, subject to transmission losses, requested by the Colorado member of the commission;

(g) in the event that additional water becomes usable by the construction of additional storage facilities, such water shall be made available to each state in accordance with rules and regulations to be prescribed by the commission;

(h) when it appears to the commission that any part of the water allocated to one state for use in a particular year will not be used by that state, the commission may permit its use by the other state during that year, provided that a permanent right to the use of such water shall not thereby be established.

ARTICLE VI

The desirability of consolidating various of the direct flow ditches serving the Costilla-Garcia area, which are now or which would become interstate in character by consolidation, and diverting the water available to such ditches through a common headgate is recognized. Should the owners of any of such ditches, or a combination of them, desire to effectuate a consolidation and provide for a common headgate diversion, application therefor shall be made to the commission which, after review of the plans submitted, may grant permission to make such consolidation.

ARTICLE VII

The commission shall cause to be maintained and operated a stream-gaging station, equipped with an automatic water-stage recorder, at each of the following points, to wit:

(a) on Costilla creek immediately below Costilla reservoir;

(b) on Costilla creek at or near the canyon mouth above the headgate of Cerro canal and below the Amalia area;

(c) on Costilla creek at or near the boundary;

(d) on the Cerro canal immediately below its headgate;

(e) on the Cerro canal at or near the boundary;

(f) on the intake from Costilla creek to the Eastdale reservoir no. 1, immediately above the point where the intake discharges into the reservoir;

(g) on the Acequia Madre immediately below its headgate;

(h) on the Acequia Madre at the boundary;

(i) similar gaging stations shall be maintained and operated at such other points as may be necessary in the discretion of the commission for the securing of records required for the carrying out of the provisions of the compact.

Such gaging stations shall be equipped, maintained and operated by the commission directly or in cooperation with an appropriate federal or state agency, and the equipment, method and frequency of measurement at such stations shall be such as to produce reliable records at all times.

ARTICLE VIII

The two states shall administer this compact [this section] through the official in each state who is now or may hereafter be charged with the duty of administering the public water supplies, and such officials shall constitute the Costilla Creek Compact commission. In addition to the powers and duties hereinbefore specifically conferred upon such commission, the commission shall collect and correlate factual data and maintain records having a bearing upon the administration of this compact. In connection therewith, the commission may employ such engineering and other assistance as may be reasonably necessary within the limits of funds provided for that purpose by the states. The commission may, by unanimous action, adopt rules and regulations consistent with the provisions of this compact to govern its proceedings. The salaries and expenses of the members of the commission shall be paid by their respective states. Other expenses incident to the administration of the compact, including the employment of engineering or other assistance and the establishment and maintenance of compact gaging stations, not borne by the United States shall be assumed equally by the two states and paid directly to the commission upon vouchers submitted for that purpose.

The United States geological survey, or whatever federal agency may succeed to the functions and duties of that agency, shall collaborate with the commission in the correlation and publication of water facts necessary for the proper administration of this compact.

ARTICLE IX

This amended compact shall become operative when ratified by the legislatures of the signatory states and consented to by the congress of the United States; provided, that, except as changed herein, the provisions, terms, conditions and obligations of the Costilla Creek Compact executed on September 30, 1944, continue in full force and effect.

In witness whereof, the commissioners have signed this compact in triplicate original, one copy of which shall be deposited in the archives of the department of state of the United States of America, and one copy of which shall be forwarded to the governor of each of the signatory states.

Done in the city of Santa Fe, New Mexico, on the 7th day of February, in the year of our Lord, one thousand nine hundred and sixty-three.

J. E. Whitten Commissioner for Colorado

S. E. Reynolds Commissioner for New Mexico

History: 1978 Comp., 72-15-13, enacted by Laws 1963, ch. 256, 1.



Section 72-15-14 - Notice of approval.

72-15-14. [Notice of approval.]

Notice of approval of the Amended Costilla Creek Compact shall be given by the governor of New Mexico to the governor of Colorado and to the president of the United States of America.

History: 1978 Comp., 72-15-14, enacted by Laws 1963, ch. 256, 2.



Section 72-15-15 - Ratification and approval.

72-15-15. [Ratification and approval.]

The ratification, approval and adoption of the Amended Costilla Creek Compact by this state shall not be binding or obligatory until it shall be likewise approved by the legislature of the state of Colorado and by the congress of the United States.

History: 1978 Comp., 72-15-15, enacted by Laws 1963, ch. 256, 3.



Section 72-15-16 - La Plata River Compact.

72-15-16. [La Plata River Compact.]

The state of New Mexico does hereby ratify, approve and adopt the compact aforesaid which is as follows:

LA PLATA RIVER COMPACT

The state of Colorado and the state of New Mexico, desiring to provide for the equitable distribution of the waters of the La Plata river, and to remove all causes of present and future controversy between them with respect thereto and being moved by considerations of interstate comity, pursuant to acts of their respective legislatures, have resolved to conclude a compact for these purposes and have named as their commissioners:

Delph E. Carpenter, for the state of Colorado; and

Stephen B. Davis, Jr., for the state of New Mexico;

who have agreed upon the following articles:

ARTICLE I

The state of Colorado, at its own expense, shall establish and maintain two permanent stream-gaging stations upon the La Plata river for the purpose of measuring and recording its flow, which shall be known as the Hesperus station and the Interstate station, respectively.

The Hesperus station shall be located at some convenient place near the village of Hesperus, Colorado. Suitable devices for ascertaining and recording the volume of all diversions from the river above Hesperus station, shall be established and maintained (without expense to the state of New Mexico), and whenever in this compact [this section] reference is made to the flow of the river at Hesperus station, it shall be construed to include the amount of the concurrent diversions above said station.

The Interstate station shall be located at some convenient place within one mile of, and above or below, the interstate line. Suitable devices for ascertaining and recording the volume of water diverted by the Enterprise and Pioneer canals, now serving approximately equal areas in both states, shall be established and maintained (without expense to the state of New Mexico), and whenever in this compact reference is made to the flow of the river at the Interstate station, it shall be construed to include one-half the volume of the concurrent diversions by such canals, and also the volume of any other water which may hereafter be diverted from said river in Colorado for use in New Mexico.

Each of said stations shall be equipped with suitable devices for recording the flow of water in said river at all times between the 15th day of February and the 1st day of December of each year. The state engineers of the signatory states shall make provision for cooperative gaging at the two stations, for the details of the operation, exchange of records and data, and publication of the facts.

ARTICLE II

The waters of the La Plata river are hereby equitably apportioned between the signatory states, including the citizens thereof, as follows:

1. at all times between the 1st day of December and the 15th day of the succeeding February, each state shall have the unrestricted right to the use of all water which may flow within its boundaries;

2. by reason of the usual annual rise and fall, the flow of said river between the 15th day of February and the 1st day of December of each year, shall be apportioned between the states in the following manner:

(a) each state shall have the unrestricted right to use all the waters within its boundaries on each day when the mean daily flow at the Interstate station is one hundred cubic feet per second, or more;

(b) on all other days the state of Colorado shall deliver at the Interstate station a quantity of water equivalent to one-half of the mean flow at the Hesperus station for the preceding day, but not to exceed one hundred cubic feet per second;

3. whenever the flow of the river is so low that in the judgment of the state engineers of the states, the greatest beneficial use of its waters may be secured by distributing all of its waters successively to the lands in each state in alternating periods, in lieu of delivery of water as provided in the second paragraph of this article, the use of the waters may be so rotated between the two states in such manner, for such periods, and to continue for such time as the state engineers may jointly determine;

4. the state of New Mexico shall not at any time be entitled to receive nor shall the state of Colorado be required to deliver any water not then necessary for beneficial use in the state of New Mexico;

5. a substantial delivery of water under the terms of this article shall be deemed a compliance with its provisions and minor and compensating irregularities in flow or delivery shall be disregarded.

ARTICLE III

The state engineers of the states by agreements, from time to time, may formulate rules and regulations for carrying out the provisions of this compact, which, when signed and promulgated by them, shall be binding until amended by agreement between them or until terminated by written notice from one to the other.

ARTICLE IV

Whenever any official of either state is designated to perform any duty under this compact [this section], such designation shall be interpreted to include the state official or officials upon whom the duties now performed by such official may hereafter devolve.

ARTICLE V

The physical and other conditions peculiar to the La Plata river and the territory drained and served thereby constitute the basis for this compact, and neither of the signatory states concedes the establishment of any general principle or precedent by the concluding of this compact.

ARTICLE VI

This compact may be modified or terminated at any time by mutual consent of the signatory states and upon such termination all rights then established hereunder shall continue unimpaired.

ARTICLE VII

This compact shall become operative when approved by the legislature of each of the signatory states and by the congress of the United States. Notice of approval by the legislatures shall be given by the governor of each state to the governor of the other state and the president of the United States is requested to give notice to governors of the signatory states of approval by the congress of the United States.

In witness whereof, the commissioners have signed this compact in duplicate originals, one of which shall be deposited with the secretary of state of each of the signatory states.

Done at the city of Santa Fe, in the state of New Mexico, this twenty-seventh day of November, in the year of our Lord, one thousand nine hundred twenty-two.

DELPH E. CARPENTER

STEPHEN B. DAVIS, JR.

History: 1978 Comp., 72-15-16, enacted by Laws 1923, ch. 7, 1.



Section 72-15-17 - Notice of approval.

72-15-17. [Notice of approval.]

Notice of the approval of said compact shall be given by the governor of New Mexico to the governor of Colorado, as provided in Article VII of said compact.

History: 1978 Comp., 72-15-17, enacted by Laws 1923, ch. 7, 2.



Section 72-15-18 - Ratification and approval.

72-15-18. [Ratification and approval.]

The ratification and approval of said compact by this state shall not be binding or obligatory until it shall have been likewise approved by the legislature of the state of Colorado and by the congress of the United States.

History: 1978 Comp., 72-15-18, enacted by Laws 1923, ch. 7, 3.



Section 72-15-19 - Pecos River Compact.

72-15-19. [Pecos River Compact.]

That the state of New Mexico does hereby ratify, approve and adopt the compact aforesaid, which is as follows:

PECOS RIVER COMPACT

The state of New Mexico and the state of Texas, acting through their commissioners,

John H. Bliss for the state of New Mexico and

Charles H. Miller for the state of Texas,

after negotiations participated in by Berkeley Johnson, appointed by the president as the representative of the United States of America, have agreed respecting the uses, apportionment and deliveries of the water of the Pecos river as follows:

ARTICLE I

The major purposes of this compact [this section] are to provide for the equitable division and apportionment of the use of the waters of the Pecos river; to promote interstate comity; to remove causes of present and future controversies; to make secure and protect present development within the states; to facilitate the construction of works for:

(a) the salvage of water;

(b) the more efficient use of water; and

(c) the protection of life and property from floods.

ARTICLE II

As used in this compact:

(a) the term "Pecos river" means the tributary of the Rio Grande which rises in north-central New Mexico and flows in a southerly direction through New Mexico and Texas and joins the Rio Grande near the town of Langtry, Texas, and includes all tributaries of said Pecos river;

(b) the term "Pecos river basin" means all of the contributing drainage area of the Pecos river and its tributaries above its mouth near Langtry, Texas;

(c) "New Mexico" and "Texas" means the state of New Mexico and the state of Texas, respectively; "United States" means the United States of America;

(d) the term "commission" means the agency created by this compact for the administration thereof;

(e) the term "deplete by man's activities" means to diminish the stream flow of the Pecos river at any given point as a result of beneficial consumptive uses of water within the Pecos river basin above such point. For the purposes of this compact it does not include the diminution of such flow by encroachment of salt cedars or other like growth, or by deterioration of the channel of the stream;

(f) the term "report of the engineering advisory committee" means that certain report of the engineering advisory committee dated January, 1948, and all appendices thereto; including, basic data, processes and analyses utilized in preparing that report, all of which were reviewed, approved and adopted by the commissioners signing this compact at a meeting held in Santa Fe, New Mexico, on December 3, 1948, and which are included in the minutes of that meeting;

(g) the term "1947 condition" means that situation in the Pecos river basin as described and defined in the report of the engineering advisory committee. In determining any question of fact hereafter arising as to such situation, reference shall be made to, and decisions shall be based on, such report;

(h) the term "water salvaged" means that quantity of water which may be recovered and made available for beneficial use and which quantity of water under the 1947 condition was nonbeneficially consumed by natural processes;

(i) the term "unappropriated floodwaters" means water originating in the Pecos river basin above Red Bluff dam in Texas, the impoundment of which will not deplete the water usable by the storage and diversion facilities existing in either state under the 1947 condition and which if not impounded will flow past Girvin, Texas.

ARTICLE III

(a) Except as stated in Paragraph (f) of this article, New Mexico shall not deplete by man's activities the flow of the Pecos river at the New Mexico-Texas state line below an amount which will give to Texas a quantity of water equivalent to that available to Texas under the 1947 condition.

(b) Except as to the unappropriated floodwaters thereof, the apportionment of which is included in and provided for by Paragraph (f) of this article, the beneficial consumptive use of the waters of the Delaware river is hereby apportioned to Texas, and the quantity of such beneficial consumptive use shall be included in determining waters received under the provisions of Paragraph (a) of this article.

(c) The beneficial consumptive use of water salvaged in New Mexico through the construction and operation of a project or projects by the United States or by joint undertakings of Texas and New Mexico, is hereby apportioned forty-three percent (43%) to Texas and fifty-seven percent (57%) to New Mexico.

(d) Except as to water salvaged, apportioned in Paragraph (c) of this article, the beneficial consumptive use of water which shall be nonbeneficially consumed, and which is recovered, is hereby apportioned to New Mexico but not to have the effect of diminishing the quantity of water available to Texas under the 1947 condition.

(e) Any water salvaged in Texas is hereby apportioned to Texas.

(f) Beneficial consumptive use of unappropriated flood waters is hereby apportioned fifty percent (50%) to Texas and fifty percent (50%) to New Mexico.

ARTICLE IV

(a) New Mexico and Texas shall cooperate to support legislation for the authorization and construction of projects to eliminate nonbeneficial consumption of water.

(b) New Mexico and Texas shall cooperate with agencies of the United States to devise and effectuate means of alleviating the salinity conditions of the Pecos river.

(c) New Mexico and Texas each may:

(i) construct additional reservoir capacity to replace reservoir capacity made unusuable [unusable] by any cause;

(ii) construct additional reservoir capacity for utilization of water salvaged and appropriated floodwater apportioned by this compact to such state;

(iii) construct additional reservoir capacity for the purpose of making more efficient use of water apportioned by this compact to such state.

(d) Neither New Mexico nor Texas will oppose the construction of any facilities permitted by this compact, and New Mexico and Texas will cooperate to obtain the construction of facilities that will be of joint benefit to the two states.

(e) The commission may determine the conditions under which Texas may store water in works constructed in and operated by New Mexico.

(f) No reservoir shall be constructed and operated in New Mexico above Avalon dam for the sole benefit of Texas unless the commission shall so determine.

(g) New Mexico and Texas each has the right to construct and operate works for the purpose of preventing flood damage.

(h) All facilities shall be operated in such manner as to carry out the terms of this compact.

ARTICLE V

(a) There is hereby created an interstate administrative agency to be known as the "Pecos river commission." The commission shall be composed of one commissioner representing each of the states of New Mexico and Texas, designated or appointed in accordance with the laws of each such state, and, if designated by the president, one commissioner representing the United States. The president is hereby requested to designate such a commissioner. If so designated, the commissioner representing the United States shall be the presiding officer of the commission, but shall not have the right to vote in any of the deliberations of the commission. All members of the commission must be present to constitute a quorum.

(b) The salaries and personal expenses of each commissioner shall be paid by the government which he represents. All other expenses which are incurred by the commission incident to the administration of this compact and which are not paid by the United States shall be borne equally by the two states. On or before November 1 of each even-numbered year the commission shall adopt and transmit to the governors of the two states and to the president a budget covering an estimate of its expenses for the following two years. The payment of the expenses of the commission and of its employees shall not be subject to the audit and accounting procedures of either of the two states. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified independent public accountant and the report of the audit shall be included in, and become a part of, the annual report of the commission.

(c) The commission may appoint a secretary who, while so acting, shall not be an employee of either state. He shall serve for such term, receive such salary and perform such duties as the commission may direct. The commission may employ such engineering, legal, clerical and other personnel as in its judgment may be necessary for the performance of its functions under this compact. In the hiring of employees the commission shall not be bound by the civil service laws of either state.

(d) The commission, so far as consistent with this compact, shall have power to:

1. adopt rules and regulations;

2. locate, establish, construct, operate, maintain and abandon water-gaging stations, independently or in cooperation with appropriate governmental agencies;

3. engage in studies of water supplies of the Pecos river and its tributaries, independently or in cooperation with appropriate governmental agencies;

4. collect, analyze, correlate, preserve and report on data as to the stream flows, storage, diversions, salvage and use of the waters of the Pecos river and its tributaries, independently or in cooperation with appropriate governmental agencies;

5. make findings as to any change in depletion by man's activities in New Mexico, and on the Delaware river in Texas;

6. make findings as to the deliveries of water at the New Mexico-Texas state line;

7. make findings as to the quantities of water salvaged and the amount thereof delivered at the New Mexico-Texas state line;

8. make findings as to quantities of water nonbeneficially consumed in New Mexico;

9. make findings as to quantities of unappropriated flood waters;

10. make findings as to the quantities of reservoir losses from reservoirs constructed in New Mexico which may be used for the benefit of both states, and as to the share thereof charged under Article VI hereof to each of the states;

11. acquire and hold such personal and real property as may be necessary for the performance of its duties hereunder and to dispose of the same when no longer required;

12. perform all functions required of it by this compact and do all things necessary, proper or convenient in the performance of its duties hereunder, independently or in cooperation with appropriate governmental agencies;

13. make and transmit annually to the governors of the signatory states and to the president of the United States on or before the last day of February of each year, a report covering the activities of the commission for the preceding year.

(e) The commission shall make available to the governor of each of the signatory states any information within its possession at any time, and shall always provide free access to its records by the governors of each of the states, or their representatives, or authorized representatives of the United States.

(f) Findings of fact made by the commission shall not be conclusive in any court, or before any agency or tribunal, but shall constitute prima facie evidence of the facts found.

(g) The organization meeting of the commission shall be held within four months from the effective date of this compact.

ARTICLE VI

The following principles shall govern in regard to the apportionment made by Article III of this compact:

(a) the report of the engineering advisory committee, supplemented by additional data hereafter accumulated, shall be used by the commission in making administrative determinations;

(b) unless otherwise determined by the commission, depletions by man's activities, state-line flows, quantities of water salvaged and quantities of unappropriated floodwaters shall be determined on the basis of three-year periods reckoned in continuing progressive series beginning with the first day of January next succeeding the ratification of this compact;

(c) unless and until a more feasible method is devised and adopted by the commission the inflow-outflow method, as described in the report of the engineering advisory committee, shall be used to:

(i) determine the effect of the state-line flow of any change in depletions by man's activities or otherwise, of the waters of the Pecos river in New Mexico;

(ii) measure at or near the Avalon dam in New Mexico the quantities of waters salvaged;

(iii) measure at or near the state line any water released from storage for the benefit of Texas as provided for in Subparagraph (d) of this article;

(iv) measure the quantities of unappropriated floodwaters apportioned to Texas which have not been stored and regulated by reservoirs in New Mexico;

(v) measure any other quantities of water required to be measured under the terms of this compact which are susceptible of being measured by the inflow-outflow method;

(d) if unappropriated flood waters apportioned to Texas are stored in facilities constructed in New Mexico, the following principles shall apply:

(i) in case of spill from a reservoir constructed in and operated by New Mexico, the water stored to the credit of Texas will be considered as the first water to spill;

(ii) in case of spill from a reservoir jointly constructed and operated, the water stored to the credit of either state shall not be affected;

(iii) reservoir losses shall be charged to each state in proportion to the quantity of water belonging to that state in storage at the time the losses occur;

(iv) the water impounded to the credit of Texas shall be released by New Mexico on the demand of Texas;

(e) water salvaged shall be measured at or near the Avalon dam in New Mexico and to the quantity thereof shall be added a quantity equal to the quantity of salvaged water depleted by man's activities above Avalon dam. The quantity of water salvaged that is apportioned to Texas shall be delivered by New Mexico at the New Mexico-Texas state line. The quantity of unappropriated floodwaters impounded under Paragraph (d) of this article, when released shall be delivered by New Mexico at the New Mexico-Texas state line in the quantity released less channel losses. The unappropriated floodwaters apportioned to Texas by this compact that are not impounded in reservoirs in New Mexico shall be measured and delivered at the New Mexico-Texas state line;

(f) beneficial use shall be the basis, the measure and the limit of the right to use water.

ARTICLE VII

In the event of importation of water by man's activities to the Pecos river basin from any other river basin the state making the importation shall have the exclusive use of such imported water.

ARTICLE VIII

The provisions of this compact [this section] shall not apply to, or interfere with, the right or power of either signatory state to regulate within its boundaries the appropriation, use and control of water, not inconsistent with its obligations under this compact.

ARTICLE IX

In maintaining the flows at the New Mexico-Texas state line required by this compact, New Mexico shall in all instances apply the principle of prior appropriation within New Mexico.

ARTICLE X

The failure of either state to use the water, or any part thereof, the use of which is apportioned to it under the terms of this compact, shall not constitute a relinquishment of the right to such use, nor shall it constitute a forfeiture or abandonment of the right to such use.

ARTICLE XI

Nothing in this compact shall be construed as:

(a) affecting the obligations of the United States under the treaty with the United Mexican States (treaty series 994);

(b) affecting any rights or powers of the United States, its agencies or instrumentalities, in or to the waters of the Pecos river, or its capacity to acquire rights in and to the use of said waters;

(c) subjecting any property of the United States, its agencies or instrumentalities, to taxation by any state or subdivision thereof, or creating any obligation on the part of the United States, its agencies or instrumentalities, by reason of the acquisition, construction or operation of any property or works of whatever kind, to make any payment to any state or political subdivision thereof, state agency, municipality or entity whatsoever, in reimbursement for the loss of taxes;

(d) subjecting any property of the United States, its agencies or instrumentalities, to the laws of any state to an extent other than the extent to which such laws would apply without regard to this compact.

ARTICLE XII

The consumptive use of water by the United States or any of its agencies, instrumentalities or wards shall be charged as a use by the state in which the use is made; provided, that such consumptive use incident to the diversion, impounding or conveyance of water in one state for use in the other state shall be charged to such latter state.

ARTICLE XIII

This compact shall not be construed as establishing any general principle or precedent applicable to other interstate streams.

ARTICLE XIV

This compact may be terminated at any time by appropriate action of the legislatures of both of the signatory states. In the event of such termination, all rights established under it shall continue unimpaired.

ARTICLE XV

This compact shall become binding and obligatory when it shall have been ratified by the legislature of each state and approved by the congress of the United States. Notice of ratification by the legislature of each state shall be given by the governor of that state to the governor of the other state and to the president of the United States, and the president is hereby requested to give notice to the governor of each state of approval by the congress of the United States.

In witness whereof, the commissioners have executed three counterparts hereof each of which shall be and constitute an original, one of which shall be deposited in the archives of the department of state of the United States, and one of which shall be forwarded to the governor of each state.

Done at the city of Santa Fe, state of New Mexico, this 3rd day of December, 1948.

................................................................

JOHN H. BLISS

Commissioner for the state of

New Mexico

................................................................

CHARLES H. MILLER

Commissioner for the state of Texas

APPROVED

............

BERKELEY JOHNSON

Representative of the United States of America

History: 1978 Comp., 72-15-19, enacted by Laws 1949, ch. 6, 1.



Section 72-15-20 - Notice of approval.

72-15-20. [Notice of approval.]

Notice of approval of said compact shall be given by the governor of New Mexico to the governor of Texas and to the president of the United States as provided in Article XV of said compact.

History: 1978 Comp., 72-15-20, enacted by Laws 1949, ch. 6, 2.



Section 72-15-21 - Ratification and approval.

72-15-21. [Ratification and approval.]

The ratification and approval of said compact by this state shall not be binding or obligatory until it shall have been likewise approved by the legislature of the state of Texas and consented to by the congress of the United States of America.

History: 1978 Comp., 72-15-21, enacted by Laws 1949, ch. 6, 3.



Section 72-15-22 - Commissioner.

72-15-22. [Commissioner.]

The governor shall, within thirty days after this act [this section] becomes effective, appoint a commissioner who shall represent the state of New Mexico on the commission provided for by Article 5 of the Pecos River Compact [72-15-19 NMSA 1978] between the states of New Mexico and Texas. Such commissioner shall be charged with the administration of the provisions of said compact and shall have the power to discharge the duties prescribed by the terms of said compact. Such commissioner shall serve for a term of two years from and after the date of his appointment and until a successor, who shall serve for a like term, is appointed and qualified. Until otherwise provided by law, he shall receive a salary of $300.00 each month. He shall be allowed his actual expenses when travelling in the discharge of his duties. He shall have authority to meet and confer with the Texas member of the commission at such points within the states of New Mexico and Texas or elsewhere as the commission may see fit. He may make such investigations and appoint such engineering, legal and clerical aid as may be necessary to protect the state of New Mexico and to carry out and enforce the terms of said compact and may fix their salaries and necessary expenses. He may incur necessary office expenses and other expenses incident to the proper performance of his duties and the proper administration of the Pecos River Compact. Such commissioner shall not incur any financial obligation on behalf of the state of New Mexico until the legislature shall have provided and appropriated money therefor. The salary of the commissioner and all expenses incurred by him in the performance of his official duties including the salaries and expenses of the commission employees shall be paid by the state treasurer on vouchers submitted by the commissioner out of moneys appropriated for such purposes by the legislature.

History: 1978 Comp., 72-15-22, enacted by Laws 1949, ch. 128, 1.



Section 72-15-23 - Rio Grande Compact.

72-15-23. [Rio Grande Compact.]

The state of New Mexico does hereby ratify, approve and adopt the compact aforesaid, which is as follows:

RIO GRANDE COMPACT

Signed at Santa Fe, New Mexico, March 18, 1938.

The state of Colorado, the state of New Mexico and the state of Texas, desiring to remove all causes of present and future controversy among these states and between citizens of one of these states and citizens of another state with respect to the use of the waters of the Rio Grande above Fort Quitman, Texas, and being moved by considerations of interstate comity, and for the purpose of effecting an equitable apportionment of such waters, have resolved to conclude a compact for the attainment of these purposes, and to that end, through their respective governors, have named as their respective commissioners:

for the state of Colorado - M. C. Hinderlider

for the state of New Mexico - Thomas M. McClure

for the state of Texas - Frank B. Clayton

who, after negotiations participated in by S. O. Harper, appointed by the president as the representative of the United States of America, have agreed upon the following articles, to wit:

ARTICLE I

(a) The state of Colorado, the state of New Mexico, the state of Texas and the United States of America, are hereinafter designated "Colorado," "New Mexico," "Texas" and the "United States," respectively.

(b) "The commission" means the agency created by this compact [this section] for the administration thereof.

(c) The term "Rio Grande basin" means all of the territory drained by the Rio Grande and its tributaries in Colorado, in New Mexico and in Texas above Fort Quitman, including the closed basin in Colorado.

(d) The "closed basin" means that part of the Rio Grande basin in Colorado where the streams drain into the San Luis lakes and adjacent territory, and do not normally contribute to the flow of the Rio Grande.

(e) The term "tributary" means any stream which naturally contributes to the flow of the Rio Grande.

(f) "Transmountain diversion" is water imported into the drainage basin of the Rio Grande from any stream system outside of the Rio Grande basin, exclusive of the closed basin.

(g) "Annual debits" are the amounts by which actual deliveries in any calendar year fall below scheduled deliveries.

(h) "Annual credits" are the amounts by which actual deliveries in any calendar year exceed scheduled deliveries.

(i) "Accrued debits" are the amounts by which the sum of all annual debits exceeds the sum of all annual credits over any common period of time.

(j) "Accrued credits" are the amounts by which the sum of all annual credits exceeds the sum of all annual debits over any common period of time.

(k) "Project storage" is the combined capacity of Elephant Butte reservoir and all other reservoirs actually available for the storage of usable water below Elephant Butte and above the first diversion to lands of the Rio Grande project, but not more than a total of 2,638,860 acre-feet.

(l) "Usable water" is all water, exclusive of credit water, which is in project storage and which is available for release in accordance with irrigation demands, including deliveries in Mexico.

(m) "Credit water" is that amount of water in project storage which is equal to the accrued credit of Colorado, or New Mexico, or both.

(n) "Unfilled capacity" is the difference between the total physical capacity of project storage and the amount of usable water then in storage.

(o) "Actual release" is the amount of usable water released in any calendar year from the lowest reservoir comprising project storage.

(p) "Actual spill" is all water which is actually spilled from Elephant Butte reservoir, or is released therefrom for flood control, in excess of the current demand on project storage and which does not become usable water by storage in another reservoir; provided, that actual spill of usable water cannot occur until all credit water shall have been spilled.

(q) "Hypothetical spill" is the time in any year at which usable water would have spilled from project storage if 790,000 acre-feet had been released therefrom at rates proportional to the actual release in every year from the starting date to the end of the year in which hypothetical spill occurs; in computing hypothetical spill the initial condition shall be the amount of usable water in project storage at the beginning of the calendar year following the effective date of this compact, and thereafter the initial condition shall be the amount of usable water in project storage at the beginning of the calendar year following each actual spill.

ARTICLE II

The commission shall cause to be maintained and operated a stream-gaging station equipped with an automatic water-stage recorder at each of the following points, to wit:

(a) on the Rio Grande near Del Norte above the principal points of diversion to the San Luis valley;

(b) on the Conejos river near Mogote;

(c) on the Los Pinos river near Ortiz;

(d) on the San Antonio river at Ortiz;

(e) on the Conejos river at its mouth near Los Sauces;

(f) on the Rio Grande near Lobatos;

(g) on the Rio Chama below El Vado reservoir;

(h) on the Rio Grande at Otowi bridge near San Ildefonso;

(i) on the Rio Grande near San Acacio;

(j) on the Rio Grande at San Marcial;

(k) on the Rio Grande below Elephant Butte reservoir;

(l) on the Rio Grande below Caballo reservoir.

Similar gaging stations shall be maintained and operated below any other reservoir constructed after 1929, and at such other points as may be necessary for the securing of records required for the carrying out of the compact; and automatic water-stage recorders shall be maintained and operated on each of the reservoirs mentioned, and on all others constructed after 1929.

Such gaging stations shall be equipped, maintained and operated by the commission directly or in cooperation with an appropriate federal or state agency, and the equipment, method and frequency of measurement at such stations shall be such as to produce reliable records at all times.

ARTICLE III

The obligation of Colorado to deliver water in the Rio Grande at the Colorado-New Mexico state line, measured at or near Lobatos, in each calendar year, shall be ten thousand acre-feet less than the sum of those quantities set forth in the two following tabulations of relationship, which correspond to the quantities at the upper index stations:

DISCHARGE OF CONEJOS RIVER

Quantities in thousands of acre-feet

Conejos index supply (1)

Conejos river at mouths (2)

100

0

150

20

200

45

250

75

300

109

350

147

400

188

450

232

500

278

550

326

600

376

650

426

700

476

Intermediate quantities shall be computed by proportional parts.

(1) Conejos index supply is the natural flow of Conejos river at the U.S.G.S. gaging station near Mogote during the calendar year, plus the natural flow of Los Pinos river at the U.S.G.S. gaging station near Ortiz and the natural flow of San Antonio river at the U.S.G.S. gaging station at Ortiz, both during the months of April to October, inclusive.

(2) Conejos river at mouths is the combined discharge of branches of this river at the U.S.G.S. gaging stations near Los Sauces during the calendar year.

DISCHARGE OF RIO GRANDE EXCLUSIVE OF

CONEJOS RIVER

Quantities in thousands of acre-feet

Rio Grande at Del Norte (3)

Rio Grande at Lobatos

less Conejos at mouths (4)

200

60

250

65

300

75

350

86

400

98

450

112

500

127

550

144

600

162

650

182

700

204

750

229

800

257

850

292

900

335

950

380

1,000

430

1,100

540

1,200

640

1,300

740

1,400

840

Intermediate quantities shall be computed by proportional parts.

(3) Rio Grande at Del Norte is the recorded flow of the Rio Grande at the U.S.G.S. gaging station near Del Norte during the calendar year (measured above all principal points of diversion to San Luis valley) corrected for the operation of reservoirs constructed after 1937.

(4) Rio Grande at Lobatos less Conejos at mouths is the total flow of the Rio Grande at the U.S.G.S. gaging station near Lobatos, less the discharge of Conejos river at its mouths, during the calendar year.

The application of these schedules shall be subject to the provisions hereinafter set forth and appropriate adjustments shall be made for (a) any change in location of gaging stations; (b) any new or increased depletion of the runoff above inflow index gaging stations; and (c) any transmountain diversions into the drainage basin of the Rio Grande above Lobatos.

In event any works are constructed after 1937 for the purpose of delivering water into the Rio Grande from the closed basin, Colorado shall not be credited with the amount of such water delivered, unless the proportion of sodium ions shall be less than forty-five percent of the total positive ions in that water when the total dissolved solids in such water exceeds three hundred fifty parts per million.

ARTICLE IV

The obligation of New Mexico to deliver water in the Rio Grande at San Marcial, during each calendar year, exclusive of the months of July, August and September shall be that quantity set forth in the following tabulation of relationship, which corresponds to the quantity at the upper index station:

DISCHARGE OF RIO GRANDE AT OTOWI

BRIDGE AND AT SAN MARCIAL

EXCLUSIVE OF JULY, AUGUST AND SEPTEMBER

Quantities in thousands of acre feet

Otowi Index Supply (5)

San Marcial Index Supply (6)

100

0

200

65

300

141

400

219

500

300

600

383

700

469

800

557

900

648

1,000

742

1,100

839

1,200

939

1,300

1,042

1,400

1,148

1,500

1,257

1,600

1,370

1,700

1,489

1,800

1,608

1,900

1,730

2,000

1,856

2,100

1,985

2,200

2,117

2,300

2,253

Intermediate quantities shall be computed by proportional parts.

(5) The Otowi index supply is the recorded flow of the Rio Grande at the U.S.G.S. gaging station at Otowi bridge near San Ildefonso (formerly station near Buckman) during the calendar year, exclusive of the flow during the months of July, August and September, corrected for the operation of reservoirs constructed after 1929 in the drainage basin of the Rio Grande between Lobatos and Otowi bridge.

(6) San Marcial index supply is the recorded flow of the Rio Grande at the gaging station at San Marcial during the calendar year exclusive of the flow during the months of July, August and September.

The application of this schedule shall be subject to the provisions hereinafter set forth and appropriate adjustments shall be made for (a) any change in location of gaging stations; (b) depletion after 1929 in New Mexico at any time of the year of the natural runoff at Otowi bridge; (c) depletion of the runoff during July, August and September of tributaries between Otowi bridge and San Marcial, by works constructed after 1937; and (d) any transmountain diversions into the Rio Grande between Lobatos and San Marcial.

Concurrent records shall be kept of the flow of the Rio Grande at San Marcial, near San Acacio, and of the release from Elephant Butte reservoir, to the end that the records at these three stations may be correlated.

ARTICLE V

If at any time it should be the unanimous finding and determination of the commission that because of changed physical conditions, or for any other reasons, reliable records are not obtainable, or cannot be obtained, at any of the stream-gaging stations herein referred to, such stations may, with the unanimous approval of the commission, be abandoned, and with such approval another station, or other stations, shall be established and new measurements shall be substituted which, in the unanimous opinion of the commission, will result in substantially the same results, so far as the rights and obligations to deliver water are concerned, as would have existed if such substitution of stations and measurements had not been so made.

ARTICLE VI

Commencing with the year following the effective date of this compact, all credits and debits of Colorado and New Mexico shall be computed for each calendar year; provided, that in a year of actual spill no annual credits nor annual debits shall be computed for that year.

In the case of Colorado, no annual debit nor accrued debit shall exceed 100,000 acre-feet, except as either or both may be caused by holdover storage of water in reservoirs constructed after 1937 in the drainage basin of the Rio Grande above Lobatos. Within the physical limitations of storage capacity in such reservoirs, Colorado shall retain water in storage at all times to the extent of its accrued debit.

In the case of New Mexico, the accrued debit shall not exceed 200,000 acre-feet at any time, except as such debit may be caused by holdover storage of water in reservoirs constructed after 1929 in the drainage basin of the Rio Grande between Lobatos and San Marcial. Within the physical limitations of storage capacity in such reservoirs, New Mexico shall retain water in storage at all times to the extent of its accrued debit. In computing the magnitude of accrued credits or debits, New Mexico shall not be charged with any greater debit in any one year than the sum of 150,000 acre-feet and all gains in the quantity of water in storage in such year.

The commission by unanimous action may authorize the release from storage of any amount of water which is then being held in storage by reason of accrued debits of Colorado or New Mexico; provided, that such water shall be replaced at the first opportunity thereafter.

In computing the amount of accrued credits and accrued debits of Colorado or New Mexico, any annual credits in excess of 150,000 acre-feet shall be taken as equal to that amount.

In any year in which actual spill occurs, the accrued credits of Colorado, or New Mexico, or both, at the beginning of the year shall be reduced in proportion to their respective credits by the amount of such actual spill; provided, that the amount of actual spill shall be deemed to be increased by the aggregate gain in the amount of water in storage, prior to the time of spill, in reservoirs above San Marcial constructed after 1929; provided, further, that if the commissioners for the states having accrued credits authorized the release of part, or all, of such credits in advance of spill, the amount so released shall be deemed to constitute actual spill.

In any year in which there is actual spill of usable water, or at the time of hypothetical spill thereof, all accrued debits of Colorado, or New Mexico, or both, at the beginning of the year shall be canceled.

In any year in which the aggregate of accrued debits of Colorado and New Mexico exceeds the minimum unfilled capacity of project storage, such debits shall be reduced proportionally to an aggregate amount equal to such minimum unfilled capacity.

To the extent that accrued credits are impounded in reservoirs between San Marcial and Courchesne, and to the extent that accrued debits are impounded in reservoirs above San Marcial, such credits and debits shall be reduced annually to compensate for evaporation losses in the proportion that such credits or debits bore to the total amount of water in such reservoirs during the year.

ARTICLE VII

Neither Colorado nor New Mexico shall increase the amount of water in storage in reservoirs constructed after 1929 whenever there is less than 400,000 acre-feet of usable water in project storage; provided, that if the actual releases of usable water from the beginning of the calendar year following the effective date of this compact, or from the beginning of the calendar year following actual spill, have aggregated more than an average of 790,000 acre-feet per annum, the time at which such minimum stage is reached shall be adjusted to compensate for the difference between the total actual release and releases at such average rate; provided, further, that Colorado or New Mexico, or both, may relinquish accrued credits at any time, and Texas may accept such relinquished water, and in such event the state, or states, so relinquishing shall be entitled to store water in the amount of the water so relinquished.

ARTICLE VIII

During the month of January of any year the commissioner for Texas may demand of Colorado and New Mexico, and the commissioner for New Mexico may demand of Colorado, the release of water from storage reservoirs constructed after 1929 to the amount of the accrued debits of Colorado and New Mexico, respectively, and such releases shall be made by each at the greatest rate practicable under the conditions then prevailing, and in proportion to the total debit of each, and in amounts, limited by their accrued debits, sufficient to bring the quantity of usable water in project storage to 600,000 acre-feet by March first and to maintain this quantity in storage until April thirtieth, to the end that a normal release of 790,000 acre-feet may be made from project storage in that year.

ARTICLE IX

Colorado agrees with New Mexico that in event the United States or the state of New Mexico decides to construct the necessary works for diverting the waters of the San Juan river, or any of its tributaries, into the Rio Grande, Colorado hereby consents to the construction of said works and the diversion of waters from the San Juan river, or the tributaries thereof, into the Rio Grande in New Mexico, provided the present and prospective uses of water in Colorado by other diversions from the San Juan river, or its tributaries, are protected.

ARTICLE X

In the event water from another drainage basin shall be imported into the Rio Grande basin by the United States or Colorado or New Mexico, or any of them jointly, the state having the right to the use of such water shall be given proper credit therefor in the application of the schedules.

ARTICLE XI

New Mexico and Texas agree that upon the effective date of this compact [this section] all controversies between said states relative to the quantity or quality of the water of the Rio Grande are composed and settled; however, nothing herein shall be interpreted to prevent recourse by a signatory state to the supreme court of the United States for redress should the character or quality of the water, at the point of delivery, be changed hereafter by one signatory state to the injury of another. Nothing herein shall be construed as an admission by any signatory state that the use of water for irrigation causes increase of salinity for which the user is responsible in law.

ARTICLE XII

To administer the provisions of this compact there shall be constituted a commission composed of one representative from each state, to be known as the Rio Grande Compact commission. The state engineer of Colorado shall be ex-officio the Rio Grande Compact commissioner for Colorado. The state engineer of New Mexico shall be ex-officio the Rio Grande Compact commissioner for New Mexico. The Rio Grande Compact commissioner for Texas shall be appointed by the governor of Texas. The president of the United States shall be requested to designate a representative of the United States to sit with such commission, and such representative of the United States, if so designated by the president, shall act as chairman of the commission without vote.

The salaries and personal expenses of the Rio Grande Compact commissioners for the three states shall be paid by their respective states, and all other expenses incident to the administration of this compact, not borne by the United States, shall be borne equally by the three states.

There shall be established and maintained a fund, to be known as the Rio Grande Compact fund, and all expenses incident to the administration of the compact, other than the salaries and personal expenses of the commissioners, shall be paid out of this fund on order of the commission. Each of the three states shall deposit the sum of five thousand ($5,000.00) dollars in the Rio Grande Compact fund and each state shall reimburse this fund quarterly upon presentation of claims by the commission setting forth in reasonable detail the expenses paid by the commission from this fund.

In addition to the powers and duties hereinbefore specifically conferred upon such commission, and the members thereof, the jurisdiction of such commission shall extend only to the collection, correlation and presentation of factual data and the maintenance of records having a bearing upon the administration of this compact, and, by unanimous action, to the making of recommendations to the respective states upon matters connected with the administration of this compact. In connection therewith, the commission may employ such engineering and clerical aid as may be reasonably necessary within the limit of funds provided for that purpose by the respective states. Annual reports compiled for each calendar year shall be made by the commission and transmitted to the governors of the signatory states on or before March first following the year covered by the report. The commission may, by unanimous action, adopt rules and regulations consistent with the provisions of this compact to govern their proceedings.

The findings of the commission shall not be conclusive in any court or tribunal which may be called upon to interpret or enforce this compact.

ARTICLE XIII

At the expiration of every five-year period after the effective date of this compact, the commission may, by unanimous consent, review any provisions hereof which are not substantive in character and which do not affect the basic principles upon which the compact is founded, and shall meet for the consideration of such questions on the request of any member of the commission; provided, however, that the provisions hereof shall remain in full force and effect until changed and amended within the intent of the compact by unanimous action of the commissioners, and until any changes in this compact are ratified by the legislatures of the respective states and consented to by the congress, in the same manner as this compact is required to be ratified to become effective.

ARTICLE XIV

The schedules herein contained and the quantities of water herein allocated shall never be increased nor diminished by reason of any increase or diminution in the delivery or loss of water to Mexico.

ARTICLE XV

The physical and other conditions characteristic of the Rio Grande and peculiar to the territory drained and served thereby, and to the development thereof, have actuated this compact and none of the signatory states admits that any provisions herein contained establishes any general principle or precedent applicable to other interstate streams.

ARTICLE XVI

Nothing in this compact shall be construed as affecting the obligations of the United States of America to Mexico under existing treaties, or to the Indian tribes, or as impairing the rights of the Indian tribes.

ARTICLE XVII

This compact shall become effective when ratified by the legislatures of each of the signatory states and consented to by the congress of the United States. Notice of ratification shall be given by the governor of each state to the governors of the other states and to the president of the United States, and the president of the United States is requested to give notice to the governors of each of the signatory states of the consent of the congress of the United States.

In witness whereof, the commissioners have signed this compact in quadruplicate original, one of which shall be deposited in the archives of the department of state of the United States of America and shall be deemed the authoritative original, and of which a duly certified copy shall be forwarded to the governor of each of the signatory states.

Done at the city of Santa Fe, in the state of New Mexico, on the 18th day of March, in the year of Our Lord, one thousand nine hundred and thirty-eight.

(Sgd.) M. C. Hinderlider.

(Sgd.) Thomas M. McClure.

(Sgd.) Frank B. Clayton.

APPROVED:

(Sgd.) S. O. Harper.

History: 1978 Comp., 72-15-23, enacted by Laws 1939, ch. 33, 1; 1945, ch. 60, 1.



Section 72-15-24 - Notice of approval.

72-15-24. [Notice of approval.]

Notice of the approval of said compact shall be given by the governor of New Mexico to the governors of Colorado and Texas, as provided in Article XVIII [XVII] of said compact.

History: 1978 Comp., 72-15-24, enacted by Laws 1939, ch. 33, 2.



Section 72-15-25 - Ratification and approval.

72-15-25. [Ratification and approval.]

The ratification and approval of said compact by this state shall not be binding or obligatory until it shall have been likewise approved by the legislature of the state of Colorado and by the legislature of the state of Texas and by the congress of the United States.

History: 1978 Comp., 72-15-25, enacted by Laws 1939, ch. 33, 3.



Section 72-15-26 - Upper Colorado River Basin Compact.

72-15-26. [Upper Colorado River Basin Compact.]

That the state of New Mexico does hereby ratify, approve and adopt the compact aforesaid, which is as follows:

UPPER COLORADO RIVER BASIN COMPACT

The state of Arizona, the state of Colorado, the state of New Mexico, the state of Utah and the state of Wyoming, acting through their commissioners,

Charles A. Carson for the state of Arizona,

Clifford H. Stone for the state of Colorado,

Fred. E. Wilson for the state of New Mexico,

Edward H. Watson for the state of Utah and

L. C. Bishop for the state of Wyoming,

after negotiations participated in by Harry W. Bashore, appointed by the president as the representative of the United States of America, have agreed, subject to the provisions of the Colorado River Compact [72-15-5 through 72-15-9 NMSA 1978], to determine the rights and obligations of each signatory state respecting the uses and deliveries of the water of the upper basin of the Colorado river, as follows:

ARTICLE I

(a) The major purposes of this compact [this section] are to provide for the equitable division and apportionment of the use of the waters of the Colorado river system, the use of which was apportioned in perpetuity to the upper basin by the Colorado River Compact; to establish the obligations of each state of the upper division with respect to the deliveries of water required to be made at Lee Ferry by the Colorado River Compact; to promote interstate comity; to remove causes of present and future controversies; to secure the expeditious agricultural and industrial development of the upper basin, the storage of water and to protect life and property from floods.

(b) It is recognized that the Colorado River Compact is in full force and effect and all of the provisions hereof are subject thereto.

ARTICLE II

As used in this compact:

(a) the term "Colorado river system" means that portion of the Colorado river and its tributaries within the United States of America;

(b) the term "Colorado river basin" means all of the drainage area of the Colorado river system and all other territory within the United States of America to which the waters of the Colorado river system shall be beneficially applied;

(c) the term "states of the upper division" means the states of Colorado, New Mexico, Utah and Wyoming;

(d) the term "states of the lower division" means the states of Arizona, California and Nevada;

(e) the term "Lee Ferry" means a point in the main stream of the Colorado river one mile below the mouth of the Paria river;

(f) the term "upper basin" means those parts of the states of Arizona, Colorado, New Mexico, Utah and Wyoming within and from which waters naturally drain into the Colorado river system above Lee Ferry, and also all parts of said states located without the drainage area of the Colorado river system which are now or shall hereafter be beneficially served by waters diverted from the Colorado river system above Lee Ferry;

(g) the term "lower basin" means those parts of the states of Arizona, California, Nevada, New Mexico and Utah within and from which waters naturally drain into the Colorado river system below Lee Ferry and also all parts of said states located without the drainage area of the Colorado river system which are now or shall hereafter be beneficially served by waters diverted from the Colorado river system below Lee Ferry;

(h) the term "Colorado River Compact" means the agreement concerning the apportionment of the use of the waters of the Colorado river system dated November 24, 1922, executed by commissioners for the states of Arizona, California, Colorado, Nevada, New Mexico, Utah and Wyoming, approved by Herbert Hoover, representative of the United States of America, and proclaimed effective by the president of the United States of America, June 25, 1929;

(i) the term "upper Colorado river system" means that portion of the Colorado river system above Lee Ferry;

(j) the term "commission" means the administrative agency created by Article VIII of this compact;

(k) the term "water year" means that period of twelve months ending September 30 of each year;

(l) the term "acre-foot" means the quantity of water required to cover an acre to the depth of one foot and is equivalent to 43,560 cubic feet;

(m) the term "domestic use" shall include the use of water for household, stock, municipal, mining, milling, industrial and other like purposes, but shall exclude the generation of electrical power;

(n) the term "virgin flow" means the flow of any stream undepleted by the activities of man.

ARTICLE III

(a) Subject to the provisions and limitations contained in the Colorado River Compact and in this compact, there is hereby apportioned from the upper Colorado river system in perpetuity to the states of Arizona, Colorado, New Mexico, Utah and Wyoming, respectively, the consumptive use of water as follows:

(1) to the state of Arizona the consumptive use of 50,000 acre-feet of water per annum;

(2) to the states of Colorado, New Mexico, Utah and Wyoming, respectively, the consumptive use per annum of the quantities resulting from the application of the following percentages to the total quantity of consumptive use per annum apportioned in perpetuity to and available for use each year by upper basin under the Colorado River Compact and remaining after the deduction of the use, not to exceed 50,000 acre-feet per annum, made in the state of Arizona.

state of Colorado 51.75 percent.

state of New Mexico 11.25 percent.

state of Utah 23.00 percent.

state of Wyoming 14.00 percent.

(b) The apportionment made to the respective states by Paragraph (a) of this article is based upon, and shall be applied in conformity with, the following principles and each of them:

(1) the apportionment is of any and all man-made depletions;

(2) beneficial use is the basis, the measure and the limit of the right to use;

(3) no state shall exceed its apportioned use in any water year when the effect of such excess use, as determined by the commission, is to deprive another signatory state of its apportioned use during that water year; provided, that this Subparagraph (b) (3) shall not be construed as:

(i) altering the apportionment of use, or obligations to make deliveries as provided in Article XI, XII, XIII or XIV of this compact;

(ii) purporting to apportion among the signatory states such uses of water as the upper basin may be entitled to under Paragraphs (f) and (g) of Article III of the Colorado River Compact; or

(iii) countenancing average uses by any signatory state in excess of its apportionment;

(4) the apportionment to each state includes all water necessary for the supply of any rights which now exist.

(c) No apportionment is hereby made, or intended to be made, of such uses of water as the upper basin may be entitled to under Paragraphs (f) and (g) of Article III of the Colorado River Compact.

(d) The apportionment made by this article shall not be taken as any basis for the allocation among the signatory states of any benefits resulting from the generation of power.

ARTICLE IV

In the event curtailment of use of water by the states of the upper division at any time shall become necessary in order that the flow at Lee Ferry shall not be depleted below that required by Article III of the Colorado River Compact, the extent of curtailment by each state of the consumptive use of water apportioned to it by Article III of this compact shall be in such quantities and at such times as shall be determined by the commission upon the application of the following principles:

(a) the extent and times of curtailment shall be such as to assure full compliance with Article III of the Colorado River Compact;

(b) if any state or states of the upper division, in the ten years immediately preceding the water year in which curtailment is necessary, shall have consumptively used more water than it was or they were, as the case may be, entitled to use under the apportionment made by Article III of this compact, such state or states shall be required to supply at Lee Ferry a quantity of water equal to its, or the aggregate of their, overdraft or the proportionate part of such overdraft, as may be necessary to assure compliance with Article III of the Colorado River Compact, before demand is made on any other state of the upper division;

(c) except as provided in Subparagraph (b) of this article, the extent of curtailment by each state of the upper division of the consumptive use of water apportioned to it by Article III of this compact shall be such as to result in the delivery at Lee Ferry of a quantity of water which bears the same relation to the total required curtailment of use by the states of the upper division as the consumptive use of upper Colorado river system water which was made by each such state during the water year immediately preceding the year in which the curtailment becomes necessary bears to the total consumptive use of such water in the states of the upper division during the same water year; provided, that in determining such relation the uses of water under rights perfected prior to November 24, 1922, shall be excluded.

ARTICLE V

(a) All losses of water occurring from or as the result of the storage of water in reservoirs constructed prior to the signing of this compact shall be charged to the state in which such reservoir or reservoirs are located. Water stored in reservoirs covered by this Paragraph (a) shall be for the exclusive use of and shall be charged to the state in which the reservoir or reservoirs are located.

(b) All losses of water occurring from or as the result of the storage of water in reservoirs constructed after the signing of this compact shall be charged as follows:

(1) if the commission finds that the reservoir is used, in whole or in part, to assist the states of the upper division in meeting their obligations to deliver water at Lee Ferry imposed by Article III of the Colorado River Compact, the commission shall make findings, which in no event shall be contrary to the laws of the United States of America under which any reservoir is constructed, as to the reservoir capacity allocated for that purpose. The whole or that proportion, as the case may be, of reservoir losses as found by the commission to be reasonably and properly chargeable to the reservoir or reservoir capacity utilized to assure deliveries at Lee Ferry shall be charged to the states of the upper division in the proportion which the consumptive use of water in each state of the upper division during the water year in which the charge is made bears to the total consumptive use of water in all states of the upper division during the same water year. Water stored in reservoirs or in reservoir capacity covered by this Subparagraph (b) (1) shall be for the common benefit of all of the states of the upper division;

(2) if the commission finds that the reservoir is used, in whole or in part, to supply water for use in a state of the upper division, the commission shall make findings, which in no event shall be contrary to the laws of the United States of America under which any reservoir is constructed, as to the reservoir or reservoir capacity utilized to supply water for use and the state in which such water will be used. The whole or that proportion, as the case may be, of reservoir losses as found by the commission to be reasonably and properly chargeable to the state in which such water will be used shall be borne by that state. As determined by the commission, water stored in reservoirs covered by this Subparagraph (b) (2) shall be earmarked for and charged to the state in which the water will be used.

(c) In the event the commission finds that a reservoir site is available both to assure deliveries at Lee Ferry and to store water for consumptive use in a state of the upper division, the storage of water for consumptive use shall be given preference. Any reservoir or reservoir capacity hereafter used to assure deliveries at Lee Ferry shall by order of the commission be used to store water for consumptive use in a state, provided the commission finds that such storage is reasonably necessary to permit such state to make the use of the water apportioned to it by this compact.

ARTICLE VI

The commission shall determine the quantity of the consumptive use of water, which use is apportioned by Article III hereof, for the upper basin and for each state of the upper basin by the inflow-outflow method in terms of man-made depletions of the virgin flow at Lee Ferry, unless the commission, by unanimous action, shall adopt a different method of determination.

ARTICLE VII

The consumptive use of water by the United States of America or any of its agencies, instrumentalities or wards shall be charged as a use by the state in which the use is made; provided, that such consumptive use incident to the diversion, impounding or conveyance of water in one state for use in another shall be charged to such latter state.

ARTICLE VIII

(a) There is hereby created an interstate administrative agency to be known as the "upper Colorado river commission." The commission shall be composed of one commissioner representing each of the states of the upper division, namely, the states of Colorado, New Mexico, Utah and Wyoming, designated or appointed in accordance with the laws of each state and, if designated by the president, one commissioner representing the United States of America. The president is hereby requested to designate a commissioner. If so designated the commissioner representing the United States of America shall be the presiding officer of the commission and shall be entitled to the same powers and rights as the commissioner of any state. Any four members of the commission shall constitute a quorum.

(b) The salaries and personal expenses of each commissioner shall be paid by the government which he represents. All other expenses which are incurred by the commission incident to the administration of this compact, and which are not paid by the United States of America, shall be borne by the four states according to the percentage of consumptive use apportioned to each. On or before December 1 of each year, the commission shall adopt and transmit to the governors of the four states and to the president a budget covering an estimate of its expenses for the following year, and of the amount payable by each state. Each state shall pay the amount due by it to the commission on or before April 1 of the year following. The payment of the expenses of the commission and of its employees shall not be subject to the audit and accounting procedures of any of the four states; however, all receipts and disbursement of funds handled by the commission shall be audited yearly by a qualified independent public accountant and the report of the audit shall be included in and become a part of the annual report of the commission.

(c) The commission shall appoint a secretary, who shall not be a member of the commission, or an employee of any signatory state or of the United States of America while so acting. He shall serve for such term and receive such salary and perform such duties as the commission may direct. The commission may employ such engineering, legal, clerical and other personnel as, in its judgment, may be necessary for the performance of its functions under this compact. In the hiring of employees, the commission shall not be bound by the civil service laws of any state.

(d) The commission, so far as consistent with this compact, shall have the power to:

(1) adopt rules and regulations;

(2) locate, establish, construct, abandon, operate and maintain water-gaging stations;

(3) make estimates to forecast water run-off on the Colorado river and any of its tributaries;

(4) engage in cooperative studies of water supplies of the Colorado river and its tributaries;

(5) collect, analyze, correlate, preserve and report on data as to the stream flows, storage, diversions and use of the waters of the Colorado river, and any of its tributaries;

(6) make findings as to the quantity of water of the upper Colorado river system used each year in the upper Colorado river basin and in each state thereof;

(7) make findings as to the quantity of water deliveries at Lee Ferry during each water year;

(8) make findings as to the necessity for and the extent of the curtailment of use, required, if any, pursuant to Article IV hereof;

(9) make findings as to the quantity of reservoir losses and as to the share thereof chargeable under Article V hereof to each of the states;

(10) make findings of fact in the event of the occurrence of extraordinary drought or serious accident to the irrigation system in the upper basin, whereby deliveries by the upper basin of water which it may be required to deliver in order to aid in fulfilling obligations of the United States of America to the United Mexican States arising under the treaty between the United States of America and the United Mexican States, dated February 3, 1944 (treaty series 994) become difficult, and report such findings to the governors of the upper basin states, the president of the United States of America, the United States section of the international boundary and water commission, and such other federal officials and agencies as it may deem appropriate to the end that the water allotted to Mexico under Division III of such treaty may be reduced in accordance with the terms of such treaty;

(11) acquire and hold such personal and real property as may be necessary for the performance of its duties hereunder and to dispose of the same when no longer required;

(12) perform all functions required of it by this compact and do all things necessary, proper or convenient in the performance of its duties hereunder, either independently or in cooperation with any state or federal agency;

(13) make and transmit annually to the governors of the signatory states and the president of the United States of America, with the estimated budget, a report covering the activities of the commission for the preceding water year.

(e) Except as otherwise provided in this compact, the concurrence of four members of the commission shall be required in any action taken by it.

(f) The commission and its secretary shall make available to the governor of each of the signatory states any information within its possession at any time, and shall always provide free access to its records by the governors of each of the states, or their representatives, or authorized representatives of the United States of America.

(g) Findings of fact made by the commission shall not be conclusive in any court, or before any agency or tribunal, but shall constitute prima facie evidence of the facts found.

(h) The organization meetings of the commission shall be held within four months from the effective date of this compact.

ARTICLE IX

(a) No state shall deny the right of the United States of America and, subject to the conditions hereinafter contained, no state shall deny the right of another signatory state, any person or entity of any signatory state to acquire rights to the use of water, or to construct or participate in the construction and use of diversion works and storage reservoirs with appurtenant works, canals and conduits in one state for the purpose of diverting, conveying, storing, regulating and releasing water to satisfy the provisions of the Colorado River Compact relating to the obligation of the states of the upper division to make deliveries of water at Lee Ferry, or for the purpose of diverting, conveying, storing or regulating water in an upper signatory state for consumptive use in a lower signatory state, when such use is within the apportionment to such lower state made by this compact. Such rights shall be subject to the rights of water users, in a state in which such reservoir or works are located, to receive and use water, the use of which is within the apportionment to such state by this compact.

(b) Any signatory state, any person or any entity of any signatory state shall have the right to acquire such property rights as are necessary to the use of water in conformity with this compact in any other signatory state by donation, purchase or through the exercise of the power of eminent domain. Any signatory state, upon the written request of the governor of any other signatory state, for the benefit of whose water users property is to be acquired in the state to which such written request is made, shall proceed expeditiously to acquire the desired property either by purchase at a price satisfactory to the requesting state, or, if such purchase cannot be made, then through the exercise of its power of eminent domain and shall convey such property to the requesting state or such entity as may be designated by the requesting state; provided, that all costs of acquisition and expenses of every kind and nature whatsoever incurred in obtaining the requested property shall be paid by the requesting state at the time and in the manner prescribed by the state requested to acquire the property.

(c) Should any facility be constructed in a signatory state by and for the benefit of another signatory state or states or the water users thereof, as above provided, the construction, repair, replacement, maintenance and operation of such facility shall be subject to the laws of the state in which the facility is located, except that, in the case of a reservoir constructed in one state for the benefit of another state or states, the water administration officials of the state in which the facility is located shall permit the storage and release of any water which, as determined by findings of the commission, falls within the apportionment of the state or states for whose benefit the facility is constructed. In the case of a regulating reservoir for the joint benefit of all states in making Lee Ferry deliveries, the water administration officials of the state in which the facility is located, in permitting the storage and release of water, shall comply with the findings and orders of the commission.

(d) In the event property is acquired by a signatory state in another signatory state for the use and benefit of the former, the users of water made available by such facilities, as a condition precedent to the use thereof, shall pay to the political subdivisions of the state in which such works are located, each and every year during which such rights are enjoyed for such purposes, a sum of money equivalent to the average annual amount of taxes levied and assessed against the land and improvements thereon during the ten years preceding the acquisition of such land. Said payments shall be in full reimbursement for the loss of taxes in such political subdivisions of the state, and in lieu of any and all taxes on said property, improvements and rights. The signatory states recommended [recommend] to the president and the congress that, in the event the United States of America shall acquire property in one of the signatory states for the benefit of another signatory state, or its water users, provision be made for like payment in reimbursement of loss of taxes.

ARTICLE X

(a) The signatory states recognize La Plata River Compact [72-15-16 through 72-15-18 NMSA 1978] entered into between the states of Colorado and New Mexico, dated November 27, 1922, approved by the congress on January 29, 1925 (43 Stat. 796), and this compact [this section] shall not affect the apportionment therein made.

(b) All consumptive use of water of La Plata river and its tributaries shall be charged under the apportionment of Article III hereof to the state in which the use is made; provided, that consumptive use incident to the diversion, impounding or conveyance of water in one state for use in the other shall be charged to the latter state.

ARTICLE XI

Subject to the provisions of this compact, the consumptive use of the water of the Little Snake river and its tributaries is hereby apportioned between the states of Colorado and Wyoming in such quantities as shall result from the application of the following principles and procedures:

(a) water used under rights existing prior to the signing of this compact:

(1) water diverted from any tributary of the Little Snake river or from the main stem of the Little Snake river above a point one hundred feet below the confluence of Savery creek and the Little Snake river shall be administered without regard to rights covering the diversion of water from any downstream points;

(2) water diverted from the main stem of the Little Snake river below a point of one hundred feet below the confluence of Savery creek and the Little Snake river shall be administered on the basis of an interstate priority schedule prepared by the commission in conformity with priority dates established by laws of the respective states;

(b) water used under rights initiated subsequent to the signing of this compact:

(1) direct flow diversions shall be so administered that, in time of shortage, the curtailment of use on each acre of land irrigated thereunder shall be as nearly equal as may be possible in both of the states;

(2) the storage of water by projects located in either state, whether of supplemental supply or of water used to irrigate land not irrigated at the date of the signing of this compact, shall be so administered that in times of water shortage the curtailment of storage of water available for each acre of land irrigated thereunder shall be as nearly equal as may be possible in both states;

(c) water uses under the apportionment made by this article shall be in accordance with the principle that beneficial use shall be the basis, measure and limit of the right to use;

(d) the states of Colorado and Wyoming each assent to diversions and storage of water in one state for use in the other state, subject to compliance with Article IX of this compact;

(e) in the event of the importation of water to the Little Snake river basin from any other river basin, the state making the importation shall have the exclusive use of such imported water unless by written agreement, made by the representatives of the states of Colorado and Wyoming on the commission, it is otherwise provided;

(f) water use projects initiated after the signing of this compact, to the greatest extent possible, shall permit the full use within the basin in the most feasible manner of the waters of the Little Snake river and its tributaries, without regard to the state line; and, so far as is practicable, shall result in an equal division between the states of the use of water not used under rights existing prior to the signing of this compact;

(g) all consumptive use of the waters of the Little Snake river and its tributaries shall be charged under the apportionment of Article III hereof to the state in which the use is made; provided, that consumptive use incident to the diversion, impounding or conveyance of water in one state for use in the other shall be charged to the latter state.

ARTICLE XII

Subject to the provisions of this compact, the consumptive use of the waters of Henry's Fork, a tributary of Green river originating in the state of Utah and flowing into the state of Wyoming and thence into the Green river in the state of Utah; Beaver creek, originating in the state of Utah and flowing into Henry's Fork in the state of Wyoming; Burnt Fork, a tributary of Henry's Fork, originating in the state of Utah and flowing into Henry's Fork in the state of Wyoming; Birch creek, a tributary of Henry's Fork, originating in the state of Utah and flowing into Henry's Fork in the state of Wyoming; and Sheep creek, a tributary of Green river in the state of Utah, and their tributaries, are hereby apportioned between the states of Utah and Wyoming in such quantities as will result from the application of the following principles and procedures:

(a) waters used under rights existing prior to the signing of this compact:

waters diverted from Henry's Fork, Beaver creek, Burnt Fork, Birch creek and their tributaries, shall be administered without regard to the state line on the basis of an interstate priority schedule to be prepared by the states affected and approved by the commission in conformity with the actual priority of right of use, the water requirements of the land irrigated and the acreage irrigated in connection therewith;

(b) waters used under rights from Henry's Fork, Beaver creek, Burnt Fork, Birch creek and their tributaries, initiated after the signing of this compact shall be divided fifty percent to the state of Wyoming and fifty percent to the state of Utah and each state may use said waters as and where it deems advisable;

(c) the state of Wyoming assents to the exclusive use by the state of Utah of the water of Sheep creek, except that the lands, if any, presently irrigated in the state of Wyoming from the water of Sheep creek shall be supplied with water from Sheep creek in order of priority and in such quantities as are in conformity with the laws of the state of Utah;

(d) in the event of the importation of water to Henry's Fork, or any of its tributaries, from any other river basin, the state making the importation shall have the exclusive use of such imported water unless by written agreement made by the representatives of the states of Utah and Wyoming on the commission, it is otherwise provided;

(e) all consumptive use of waters of Henry's Fork, Beaver creek, Burnt Fork, Birch creek, Sheep creek, and their tributaries shall be charged under the apportionment of Article III hereof to the state in which the use is made; provided, that consumptive use incident to the diversion, impounding or conveyance of water in one state for use in the other shall be charged to the latter state;

(f) the states of Utah and Wyoming each assent to the diversion and storage of water in one state for use in the other state, subject to compliance with Article IX of this compact. It shall be the duty of the water administrative officials of the state where the water is stored to release said stored water to the other state upon demand. If either the state of Utah or the state of Wyoming shall construct a reservoir in the other state for use in its own state, the water users of the state in which said facilities are constructed may purchase at a cost a portion of the capacity of said reservoir sufficient for the irrigation of their lands thereunder;

(g) in order to measure the flow of water diverted, each state shall cause suitable measuring devices to be constructed, maintained and operated at or near the point of diversion into each ditch;

(h) the state engineers of the two states jointly shall appoint a special water commissioner who shall have authority to administer the water in both states in accordance with the terms of this article. The salary and expenses of such special water commissioner shall be paid, thirty percent by the state of Utah and seventy percent by the state of Wyoming.

ARTICLE XIII

Subject to the provisions of this compact, the rights to the consumptive use of the water of the Yampa river, a tributary entering the Green river in the state of Colorado, are hereby apportioned between the states of Colorado and Utah in accordance with the following principles:

(a) the state of Colorado will not cause the flow of the Yampa river at the Maybell gaging station to be depleted below an aggregate of 5,000,000 acre-feet for any period of ten consecutive years reckoned in continuing progressive series beginning with the first day of October next succeeding the ratification and approval of this compact. In the event any diversion is made from the Yampa river or from tributaries entering the Yampa river above the Maybell gaging station for the benefit of any water use project in the state of Utah, then the gross amount of all such diversions for use in the state of Utah, less any returns from such diversions to the river above Maybell, shall be added to the actual flow at the Maybell gaging station to determine the total flow at the Maybell gaging station;

(b) all consumptive use of the waters of the Yampa river and its tributaries shall be charged under the apportionment of Article III hereof to the state in which the use is made; provided, that consumptive use incident to the diversion, impounding or conveyance of water in one state for use in the other shall be charged to the latter state.

ARTICLE XIV

Subject to the provisions of this compact, the consumptive use of the waters of the San Juan river and its tributaries is hereby apportioned between the states of Colorado and New Mexico as follows:

The state of Colorado agrees to deliver to the state of New Mexico from the San Juan river and its tributaries which rise in the state of Colorado a quantity of water which shall be sufficient, together with water originating in the San Juan basin in the state of New Mexico, to enable the state of New Mexico to make full use of the water apportioned to the state of New Mexico by Article III of this compact, subject, however, to the following:

(a) a first and prior right shall be recognized as to:

(1) all uses of water made in either state at the time of the signing of this compact; and

(2) all uses of water contemplated by projects authorized, at the time of the signing of this compact, under the laws of the United States of America whether or not such projects are eventually constructed by the United States of America or by some other entity;

(b) the state of Colorado assents to diversions and storage of water in the state of Colorado for use in the state of New Mexico, subject to compliance with Article IX of this compact;

(c) the uses of the waters of the San Juan river and any of its tributaries within either state which are dependent upon a common source of water and which are not covered by (a) hereof, shall in times of water shortages be reduced in such quantity that the resulting consumptive use in each state will bear the same proportionate relation to the consumptive use made in each state during times of average water supply as determined by the commission; provided, that any preferential uses of water to which Indians are entitled under Article XIX shall be excluded in determining the amount of curtailment to be made under this paragraph;

(d) the curtailment of water use by either state in order to make deliveries at Lee Ferry as required by Article IV of this compact shall be independent of any and all conditions imposed by this article and shall be made by each state, as and when required, without regard to any provision of this article;

(e) all consumptive use of the waters of the San Juan river and its tributaries shall be charged under the apportionment of Article III hereof to the state in which the use is made; provided that consumptive use incident to the diversion, impounding or conveyance of water in one state for use in the other shall be charged to the latter state.

ARTICLE XV

(a) Subject to the provisions of the Colorado River Compact and of this compact, water of the upper Colorado river system may be impounded and used for the generation of electrical power, but such impounding and use shall be subservient to the use and consumption of such water for agricultural and domestic purposes and shall not interfere with or prevent use for such dominant purposes.

(b) The provisions of this compact shall not apply to or interfere with the right or power of any signatory state to regulate within its boundaries the appropriation, use and control of water, the consumptive use of which is apportioned and available to such state by this compact.

ARTICLE XVI

The failure of any state to use the water, or any part thereof, the use of which is apportioned to it under the terms of this compact, shall not constitute a relinquishment of the right to such use to the lower basin or to any other state, nor shall it constitute a forfeiture or abandonment of the right to such use.

ARTICLE XVII

The use of any water now or hereafter imported into the natural drainage basin of the upper Colorado river system shall not be charged to any state under the apportionment of consumptive use made by this compact.

ARTICLE XVIII

(a) The state of Arizona reserves its rights and interests under the Colorado River Compact as a state of the lower division and as a state of the lower basin.

(b) The state of New Mexico and the state of Utah reserve their respective rights and interests under the Colorado River Compact as states of the lower basin.

ARTICLE XIX

Nothing in this compact shall be construed as:

(a) affecting the obligations of the United States of America to Indian tribes;

(b) affecting the obligations of the United States of America under the treaty with the United Mexican States (treaty series 994);

(c) affecting any rights or powers of the United States of America, its agencies or instrumentalities, in or to the waters of the upper Colorado river system, or its capacity to acquire rights in and to the use of said waters;

(d) subjecting any property of the United States of America, its agencies or instrumentalities, to taxation by any state or subdivision thereof, or creating any obligation on the part of the United States of America, its agencies or instrumentalities, by reason of the acquisition, construction or operation of any property or works of whatever kind, to make any payment to any state or political subdivision thereof, state agency, municipality or entity whatsoever, in reimbursement for the loss of taxes;

(e) subjecting any property of the United States of America, its agencies or instrumentalities, to the laws of any state to an extent other than the extent to which such laws would apply without regard to this compact.

ARTICLE XX

This compact may be terminated at any time by the unanimous agreement of the signatory states. In the event of such termination, all rights established under it shall continue unimpaired.

ARTICLE XXI

This compact shall become binding and obligatory when it shall have been ratified by the legislatures of each of the signatory states and approved by the congress of the United States of America. Notice of ratification by the legislatures of the signatory states shall be given by the governor of each signatory state to the governor of each of the other signatory states and to the president of the United States of America, and the president is hereby requested to give notice to the governor of each of the signatory states of approval by the congress of the United States of America.

In witness whereof, the commissioners have executed six counterparts hereof each of which shall be and constitute an original, one of which shall be deposited in the archives of the department of state of the United States of America, and one of which shall be forwarded to the governor of each of the signatory states.

Done at the city of Santa Fe, state of New Mexico, this 11th day of October, 1948.

(s) CHARLES A. CARSON

Charles A. Carson

Commissioner for the state of Arizona.

(s) CLIFFORD H. STONE

Clifford H. Stone

Commissioner for the state of Colorado.

(s) FRED E. WILSON

Fred E. Wilson

Commissioner for the state of New Mexico.

(s) EDWARD H. WATSON

Edward H. Watson

Commissioner for the state of Utah.

(s) L. C. BISHOP

L. C. Bishop

Commissioner for the state of Wyoming.

(s) GROVER A. GILES

Grover A. Giles, Secretary.

APPROVED:

(s) HARRY W. BASHORE

Harry W. Bashore

Representative of the United States of America.

History: 1978 Comp., 72-15-26, enacted by Laws 1949, ch. 5, 1.



Section 72-15-27 - Notice of approval.

72-15-27. [Notice of approval.]

Notice of approval of said compact shall be given by the governor of New Mexico to the governors of Arizona, Colorado, Utah and Wyoming, and to the president of the United States of America, as provided in Article XXI of said compact.

History: 1978 Comp., 72-15-27, enacted by Laws 1949, ch. 5, 2.



Section 72-15-28 - Ratification and approval.

72-15-28. [Ratification and approval.]

The ratification and approval of said compact by this state shall not be binding or obligatory until it shall have been likewise approved by the legislatures of the states of Arizona, Colorado, Utah and Wyoming, and approved by the congress of the United States of America.

History: 1978 Comp., 72-15-28, enacted by Laws 1949, ch. 5, 3.






Article 16 - Albuquerque Metropolitan Arroyo Flood Control

Section 72-16-1 - Short title.

72-16-1. Short title.

This act [72-16-1 through 72-16-103 NMSA 1978] may be cited as the "Arroyo Flood Control Act."

History: 1953 Comp., 75-36-1, enacted by Laws 1963, ch. 311, 1.



Section 72-16-2 - Legislative declaration.

72-16-2. Legislative declaration.

It is hereby declared as a matter of legislative determination:

A. that the organization of the authority hereby created having the purposes, powers, duties, privileges, immunities, rights, liabilities and disabilities provided in this act [72-16-1 through 72-16-103 NMSA 1978] will serve a public use and will promote the health, safety, prosperity, security and general welfare of the inhabitants thereof and of the state of New Mexico;

B. that the acquisition, improvement, maintenance and operation of any project authorized in this act is in the public interest and constitutes a part of the established and permanent policy of the state;

C. that the authority hereby organized shall be a body corporate and politic, a quasi-municipal corporation, and a political subdivision of the state;

D. that the flood control system hereby authorized and directed to be acquired will be of special benefit to the property within the boundaries of the authority hereinafter organized and created;

E. that the notice provided for in this act for each hearing and action to be taken is reasonably calculated to inform any person of interest in any proceedings hereunder which may directly and adversely affect his legally protected interests;

F. that a general law cannot be made applicable to the designated flood control system and the provisions herein appertaining thereto because of a number of atypical and special conditions concerning them;

G. that for the accomplishment of these purposes, the provisions of this act shall be broadly construed.

History: 1953 Comp., 75-36-2, enacted by Laws 1963, ch. 311, 2.



Section 72-16-3 - Decision of board or governing body final.

72-16-3. Decision of board or governing body final.

The action and decision of the board as to all matters passed upon by it in relation to any action, matter or thing provided herein shall be final and conclusive unless arbitrary, capricious or fraudulent.

History: 1953 Comp., 75-36-3, enacted by Laws 1963, ch. 311, 3.



Section 72-16-4 - Definitions.

72-16-4. Definitions.

Except where the context otherwise requires, the definitions in this section govern the construction hereof:

A. "act" means this Arroyo Flood Control Act [72-16-1 trhough 72-16-103 NMSA 1978];

B. "acquisition" or "acquire" means the opening, laying out, establishment, purchase, construction, securing, installation, reconstruction, lease, gift, grant from the federal government, any public body or person, endowment, bequest, devise, condemnation, transfer, assignment, option to purchase, other contract, or other acquirement (or any combination thereof) of facilities, other property, any project or an interest therein, herein authorized;

C. "authority" means the Albuquerque metropolitan arroyo flood control authority hereby created;

D. "board" means the board of directors of the Albuquerque metropolitan arroyo flood control authority;

E. "chairman" means the chairman of the board and president of the authority;

F. "condemnation" or "condemn" means the acquisition by the exercise of the power of eminent domain of property for any facilities, other property, project, or an interest therein, herein authorized. The authority may exercise in the state the power of eminent domain, either within or without the authority, and in the manner provided by law for the condemnation of private property for public use, may take any property necessary to carry out any of the objects or purposes hereof. In the event the construction of any facility or project herein authorized, or any part thereof, shall make necessary the removal and relocation of any public utilities, whether on private or public right-of-way, the authority shall reimburse the owner of such public utility facility for the expense of such removal and relocation, including the cost of any necessary land or rights in land;

G. "cost" or "cost of the project," or words of similar import, means all or any part designated by the board of the cost of any facilities, project, or interest therein, being acquired, and of all or any property, rights, easements, privileges, agreements and franchises deemed by the authority to be necessary or useful and convenient thereof or in connection therewith, which cost, at the option of the board, may include all or any part of the incidental costs pertaining to the project, including, without limiting the generality of the foregoing, preliminary expenses advanced by any municipality from funds available for use therefor in the making of surveys, preliminary plans, estimates of cost, other preliminaries, the costs of appraising, printing, employing engineers, architects, fiscal agents, attorneys at law, clerical help, other agents or employees, the costs of capitalizing interest or any discount on securities, of inspection, of any administrative, operating and other expenses of the authority prior to the levy and collection of taxes, and of reserves for working capital, operation, maintenance or replacement expenses or for payment or security of principal of or interest on any securities, the costs of making, publishing, posting, mailing and otherwise giving any notice in connection with the project, the taking of options, the issuance of securities, the filing or recordation of instruments, the levy and collection of taxes and installments thereof, the costs of reimbursements by the authority to any public body, the federal government or any person of any moneys theretofore expended for or in connection with any facility or project, and all other expenses necessary or desirable and appertaining to any project, as estimated or otherwise ascertained by the board;

H. "director" means a member of the board;

I. "disposal" or "dispose" means the sale, destruction, razing, loan, lease, gift, grant, transfer, assignment, mortgage, option to sell, other contract or other disposition (or any combination thereof) of facilities, other property, any project or an interest therein, herein authorized;

J. "engineer" means any engineer in the permanent employ of the authority or any independent competent engineer or firm of such engineers employed by the authority in connection with any facility, property, project or power herein authorized;

K. "equipment" or "equip" means the furnishing of all necessary or desirable, related or appurtenant, facilities or any combination thereof, appertaining to any facilities, property, project or interest therein, herein authorized;

L. "facility" means any of the water facilities, sewer facilities or other property appertaining to the flood control system of the authority;

M. "federal government" means the United States of America or any agency, instrumentality or corporation thereof;

N. "federal securities" means the bills, certificates of indebtedness, notes or bonds which are direct obligations of, or the principal and interest of which obligations are unconditionally guaranteed by, the United States of America;

O. "governing body" means the city council, city commission, board of commissioners, board of trustees, board of directors or other legislative body of the public body proceeding hereunder in which body the legislative powers of the public body are vested;

P. "hereby," "herein," "hereinabove," "hereinafter," "hereinbefore," "hereof," "hereto" and "hereunder" refer to this act and not solely to the particular portion thereof in which such word is used;

Q. "improvement" or "improve" means the extension, widening, lengthening, betterment, alteration, reconstruction, repair or other improvement (or any combination thereof) of facilities, other property, project or any interest therein, herein authorized;

R. "mailed notice" or notice by "mail" means the giving by the engineer, secretary, or any deputy thereof, as determined by the board, of any designated written or printed notice addressed to the last-known owner or owners of each tract of real property in question or other designated person at his or their last-known address or addresses, by deposit, at least ten days prior to the designated hearing or other time or event, in the United States mails, postage prepaid, as first-class mail. In the absence of fraud, the failure to mail any such notice shall not invalidate any proceedings hereunder. The names and addresses of such property owners shall be obtained from the records of the county assessor or from such other source or sources as the secretary or the engineer deem reliable. Any list of such names and addresses may be revised from time to time, but such a list need not be revised more frequently than at twelve-month intervals. Any mailing of any notice herein required shall be verified by the affidavit or certificate of the engineer, secretary, the deputy or other person mailing the notice, which verification shall be retained in the records of the authority at least until all taxes and securities appertaining thereto have been paid in full, or any claim is barred by a statute of limitations;

S. "may" is permissive;

T. "municipality" means the city of Albuquerque, or any other incorporated city, town or village in the state, whether incorporated or governed under a general act, special legislative act or special charter of any type. "Municipal" pertains thereto;

U. "person" means any human being, association, partnership, firm or corporation, excluding a public body and excluding the federal government;

V. "president" means the president of the authority and the chairman of the board;

W. "project" means any structure, facility, undertaking or system which the authority is herein authorized to acquire, improve, equip, maintain or operate. A project may consist of all kinds of personal and real property. A project shall appertain to the flood control system which the authority is hereby authorized and directed to provide within and without the authority's boundaries;

X. "property" means real property and personal property;

Y. "publication" or "publish" means publication in at least the one newspaper designated as the authority's official newspaper and published in the authority in the English language at least once a week and of general circulation in the authority. Except as herein otherwise specifically provided or necessarily implied, "publication" or "publish" also means publication for at least once a week for three consecutive weeks by three weekly insertions, the first publication being at least fifteen days prior to the designated time or event, unless otherwise so stated. It is not necessary that publication be made on the same day of the week in each of the three calendar weeks, but not less than fourteen days shall intervene between the first publication and the last publication, and publication shall be complete on the day of the last publication. Any publication herein required shall be verified by the affidavit of the publisher and filed with the secretary;

Z. "public body" means the state of New Mexico or any agency, instrumentality or corporation thereof, or any municipality, school district, other type district or any other political subdivision of the state, excluding the authority and excluding the federal government;

AA. "qualified elector" means a person qualified to vote in general elections in the state of New Mexico, who is a resident of the authority at the time of any election held under the provisions of this act or at any other time in reference to which the term "qualified elector" is used;

BB. "real property" means:

(1) land, including land under water;

(2) buildings, structures, fixtures and improvements on land;

(3) any property appurtenant to or used in connection with land;

(4) every estate, interest, privilege, easement, franchise and right in land, legal or equitable, including without limiting the generality of the foregoing, rights-of-way, terms for years, and liens, charges or encumbrances by way of judgment, mortgage or otherwise, and the indebtedness secured by such liens;

CC. "secretary" means the secretary of the authority;

DD. "secretary of state" means the secretary of the state of New Mexico;

EE. "securities" means any notes, warrants, bonds, temporary bonds or interim debentures or other obligations of the authority or any public body appertaining to any project or interest therein, herein authorized;

FF. "sewer facilities" means any one or more of the various devices used in the collection, channelling, impounding or disposition of storm, flood or surface drainage waters, including al [all] inlets, collection, drainage or disposal lines, canals, intercepting sewers, outfall sewers, all pumping, power and other equipment and appurtenances, all extensions, improvements, remodeling, additions and alterations thereof, and any and all rights or interest in such sewer facilities;

GG. "sewer improvement" or "improve any sewer" means the acquisition, reacquisition, improvement, reimprovement, or repair of any storm sewer, or combination storm and sanitary sewer, including but not limited to collecting and intercepting sewer lines or mains, submains, trunks, laterals, outlets, ditches, ventilation stations, pumping facilities, ejector stations, and all other appurtenances and machinery necessary, useful or convenient for the collection, transportation and disposal of storm water;

HH. "shall" is mandatory;

II. "state" means the state of New Mexico, or any agency, instrumentality, or corporation thereof;

JJ. "street" means any street, avenue, boulevard, alley, highway or other public right-of-way used for any vehicular traffic;

KK. "taxes" means general (ad valorem) taxes pertaining to any project herein authorized;

LL. "taxpaying elector" means a qualified elector of the authority who is an owner of real or personal property within the boundaries of the authority, which property is subject to general (ad valorem) taxation at the time of any election held under the provisions of this act or at any other time in reference to which the term "taxpaying elector" is used. A person who is obligated to pay general (ad valorem) taxes under a contract to purchase real property in the authority shall be considered as such an owner. The ownership of any property subject to the payment of a specific ownership tax on a motor vehicle or trailer or of any other excise or property tax other than such general (ad valorem) taxes shall not constitute the ownership of property subject to taxation as herein provided;

MM. "treasurer" means the treasurer of the authority.

History: 1953 Comp., 75-36-4, enacted by Laws 1963, ch. 311, 4.



Section 72-16-5 - Creation of authority.

72-16-5. Creation of authority.

There is hereby created a flood control authority to be known and designated as the Albuquerque metropolitan arroyo flood control authority.

History: 1953 Comp., 75-36-5, enacted by Laws 1963, ch. 311, 5.



Section 72-16-6 - Boundaries of authority.

72-16-6. Boundaries of authority.

The boundaries of the authority are:

A portion of Bernalillo county bounded on the north by the Sandoval county line and the Sandia pueblo grant boundary, on the east by the Cibola national forest boundary, on the south by the Isleta Indian pueblo grant and land boundary, and on the west by the approximate location of the drainage divide between the Rio Grande and the Rio Puerco watersheds, which is more particularly described as follows:

Beginning at the northwest corner of the authority, which is the point of intersection of the boundary line common to Bernalillo and Sandoval counties and the west boundary of the town of Alameda grant; thence, in an easterly direction along the boundary line common to Bernalillo and Sandoval counties for a distance of approximately 15.0 miles to the point of intersection of this line with the east boundary of the town of Alameda grant, which is a point on the north boundary of the authority; thence, in a southwesterly direction along the east boundary of the town of Alameda grant for a distance of approximately 1.0 mile to its intersection with the south boundary of the Sandia pueblo grant, which is a point on the north boundary of the authority; thence, in a southeasterly direction along the south boundary of the Sandia pueblo grant for a distance of approximately 7.5 miles to the point of intersection of this line with the line common to the boundaries of the Cibola national forest and the Elena Gallegos grant, which point is on the north boundary of the authority; thence, in a southeasterly direction along the boundary line common to the Cibola national forest and the Elena Gallegos grant for a distance of approximately 3.2 miles to the northeast corner of the authority; thence, in a southerly direction along the boundary common to the Cibola national forest and the Elena Gallegos grant for a distance of approximately 3.3 miles to a point on the east boundary of the authority; thence, in a westerly direction along the boundary line common to the Cibola national forest and the Elena Gallegos grant for a distance of approximately 3.3 miles to the point of intersection of the west boundary line of the Cibola national forest and the south boundary line of the Elena Gallegos grant, which point is on the east boundary of the authority; thence, in a southerly direction along the west boundary of the Cibola national forest for a distance of approximately 13.4 miles to a point on the east boundary of the authority; thence, in a southerly direction along the boundary line dividing range 4 east and range 5 east, New Mexico principal meridian, for a distance of approximately 0.5 mile to the point of intersection of this line with the north boundary of the Isleta pueblo grant, which point is the southeast corner of the authority; thence, in a westerly direction along the north boundary of the Isleta pueblo grant for a distance of approximately 16.1 miles to its intersection with the boundary line common to sections 4 and 5, township 8 north, range 2 east, New Mexico principal meridian, which point is on the south boundary of the authority; thence, in a northerly direction along the boundary line common to sections 4 and 5, township 8 north, range 2 east, New Mexico principal meridian, for a distance of approximately 0.2 mile to the west quarter corner of section 4, township 8 north, range 2 east, New Mexico principal meridian, which point is on the south boundary of the authority; thence, in an easterly direction along the east-west center lines of sections 3 and 4, township 8 north, range 2 east, New Mexico principal meridian, for a distance of approximately 1.5 miles to the center of section 3, township 8 north, range 2 east, New Mexico principal meridian, which point is on the south boundary of the authority; thence, in a northerly direction along the north-south center line of section 3, township 8 north, range 2 east, New Mexico principal meridian, for a distance of 0.5 mile to the north quarter corner of section 3, township 8 north, range 2 east, New Mexico principal meridian, which is a point on the south boundary of the Pajarito grant and which point is on the south boundary of the authority; thence, in a westerly direction along the south boundary of the Pajarito grant for a distance of approximately 8.5 miles to a point 1800 feet east of mile post 4 on the Pajarito grant boundary, which point is the southwest corner of the authority; thence, bearing due north for a distance of 13.7 miles to the point of intersection with the north boundary of the town of Atrisco grant, which is a point on the west boundary of the authority; thence, in a northeasterly direction for a distance of approximately 1.6 miles to the southwest corner of the town of Alameda grant, which is a point on the west boundary of the authority; thence, in a northeasterly direction along the west boundary of the town of Alameda grant for a distance of 2.8 miles to its intersection with the boundary line common to Bernalillo and Sandoval counties, which point is the northwest corner and point of beginning of the authority; excepting therefrom, all lands owned by the United States and all pueblo lands included within these boundaries.

History: 1953 Comp., 75-36-6, enacted by Laws 1963, ch. 311, 6; 1985, ch. 190, 1.



Section 72-16-7 - Provision for remonstrances.

72-16-7. Provision for remonstrances.

Within sixty days from the time this act goes into effect, a written, signed and acknowledged remonstrance against the acquiring of the flood control system provided for in Section 19 [72-16-19 NMSA 1978] herein may be filed with the board hereinafter created by the owners of property of the value of at least thirty percent of the value of the property herein provided to be taxed, based upon the assessed valuation of said property for general taxes for the year preceding the year of making such remonstrance. If there is real estate in the authority that has not been separately assessed by the taxing authorities, the board shall value such real estate for the purpose of such remonstrance on the same basis of valuation as other real estate similarly situated that has been separately assessed. The board shall, as soon as possible, examine such remonstrance, if made, and canvass and pass upon and determine its sufficiency, and its action thereon shall be final. If the petition is found to contain the names of the owners of property of fifty percent of the total valuation of said real estate in the authority and is found to be sufficient, then the flood control system herein provided for shall not be acquired; provided, that no action under the terms of this act [72-16-1 through 72-16-103 NMSA 1978] shall be delayed during the period of sixty days, except that no bonds shall be issued during said time.

History: 1953 Comp., 75-36-7, enacted by Laws 1963, ch. 311, 7.



Section 72-16-8 - Board of directors.

72-16-8. Board of directors.

The governing body of the authority hereby created is a board of directors consisting of five qualified electors of the authority. All powers, rights, privileges and duties vested in or imposed upon the authority are exercised and performed by and through the board of directors; provided, that the exercise of any and all executive, administrative and ministerial powers may be, by the board, delegated and redelegated to officers and employees of the authority. Except for the first directors appointed as hereinafter provided and except for any director chosen to fill an unexpired term, the term of each director commences on the first day of January next following a general election in the state and runs for six years. Each director, subject to said exceptions, shall serve such a six-year term ending on the first day of January next following a general election; and each director shall serve until his successor has been duly chosen and qualified.

History: 1953 Comp., 75-36-8, enacted by Laws 1963, ch. 311, 8.



Section 72-16-9 - Appointment of first board.

72-16-9. Appointment of first board.

When this act goes into effect, the governor shall forthwith appoint five qualified electors of the authority as the directors comprising the first board. They shall serve until their successors have been elected and qualified. Immediately upon their appointment the five directors shall meet, qualify and choose officers, as provided for organizational meetings thereafter in Section 13 [72-16-13 NMSA 1978] hereof.

History: 1953 Comp., 75-36-9, enacted by Laws 1963, ch. 311, 9.



Section 72-16-10 - Election of directors.

72-16-10. Election of directors.

A. At each general election, directors shall be elected from single-member districts in which they reside. The board shall ensure that the districts remain contiguous, compact and as equal in population as is practicable, assessing the existing districts following each federal decennial census to accomplish that objective. A redistricting shall be effective at the following regular board election. Incumbent board members whose residences are redistricted out of their districts may serve out their term of office.

B. The qualified electors of the authority shall elect similarly one or two qualified electors as directors to serve six-year terms as directors and as successors to the directors whose terms end on the first day of January next following each election. Nothing herein may be construed as preventing a qualified elector of the authority from any single-member district from being elected or reelected as a director to succeed himself.

History: 1953 Comp., 75-36-10, enacted by Laws 1963, ch. 311, 10; 2001, ch. 19, 1.



Section 72-16-11 - Nomination of directors.

72-16-11. Nomination of directors.

Not later than forty-five days before a proposal to incur debt is first submitted to the taxpaying electors or at the first general election next following the effective date of the Arroyo Flood Control Act, whichever occurs first, written nominations of any candidate as director may be filed with the secretary of the board. Each nomination of any candidate shall be signed by not less than fifty taxpaying electors who reside within the district for which the candidate has been nominated, shall designate therein the name of the candidates thereby nominated and shall recite that the subscribers are taxpaying electors of the district for which the candidate is nominated and that the candidate or candidates designated therein are qualified electors of the authority and reside within the district for which they are nominated. No taxpaying elector may nominate more than one candidate for any vacancy. If a candidate does not withdraw his name before the time established by the county for purposes of absentee ballots or as set forth in the Election Code, whichever is earlier, his name shall be placed on the ballot. For any election held after November 6, 1984, nominations shall be made by qualified electors in accordance with the procedures and limitations of this section, except that such nominations shall be filed with the secretary of the board not later than the fourth Tuesday in June preceding the general election.

History: 1953 Comp., 75-36-11, enacted by Laws 1963, ch. 311, 11; 1985, ch. 190, 2; 2001, ch. 19, 2.



Section 72-16-12 - Filling vacancies on board.

72-16-12. Filling vacancies on board.

Upon a vacancy occurring in the board by reason of death, change of residence, resignation or for any other reason, the governor shall appoint a qualified elector of the authority who resides within the district where the vacancy exists as successor to serve the unexpired term.

History: 1953 Comp., 75-36-12, enacted by Laws 1963, ch. 311, 12; 2001, ch. 19, 3.



Section 72-16-13 - Organizational meetings.

72-16-13. Organizational meetings.

Except for the first board, each board shall meet on the first business day next following the first day of January in each odd-numbered year, at the office of the board within the authority. Each member of the board, before entering upon his official duties, shall take and subscribe an oath that he will support the constitution of the United States and the constitution and laws of New Mexico, and that he will faithfully and impartially discharge the duties of his office to the best of his ability, which oath shall be filed in the office of the secretary of state. Each director shall, before entering upon his official duties, give a bond to the authority in the sum of ten thousand dollars [($10,000)] with good and sufficient surety, conditioned for the faithful performance of each and all of the duties of his office, without fraud, deceit or oppression, and the accounting for all moneys and property coming into his hands, and the prompt and faithful payment of all moneys and the delivering of all property coming into his custody or control belonging to the authority to his successors in office. Premiums on all bonds provided for in this section shall be paid by the authority, and all such bonds shall be kept on file in the office of the secretary of state.

History: 1953 Comp., 75-36-13, enacted by Laws 1963, ch. 311, 13.



Section 72-16-14 - Board's administrative powers.

72-16-14. Board's administrative powers.

The board may exercise the following powers:

A. fix the time and place, at which its regular meetings will be held within the authority and provide for the calling and holding of special meetings;

B. adopt and amend or otherwise modify bylaws and rules for procedure;

C. select one director as chairman of the board and president of the authority, and another director as chairman pro tem of the board and president pro tem of the authority, and choose a secretary and a treasurer of the board and authority, each of which two positions may be filled by a person who is, or is not, a director, and both of which positions may or may not, be filled by one person;

D. prescribe by resolution a system of business administration and create all necessary offices, and establish and reestablish the powers, duties, and compensation of all officers and employees;

E. require and fix the amount of all official bonds necessary or desirable and convenient in the opinion of the board for the protection of the funds and property of the authority, subject to the provisions of Section 13 [72-16-13 NMSA 1978] hereof;

F. prescribe a method of auditing and allowing or rejecting claims and demands;

G. provide a method for the letting of contracts on a fair and competitive basis for the construction of works, any facility, or any project, or any interest therein, or the performance or furnishing of labor, materials or supplies as required herein;

H. designate an official newspaper published in the authority in the English language and direct additional publication in any newspaper where it deems that the public necessity may so require;

I. make and pass resolutions and orders on behalf of the authority not repugnant to the provisions of this act [72-16-1 through 72-16-103 NMSA 1978], necessary or proper for the government and management of the affairs of the authority, for the execution of the powers vested in the authority, and for carrying into effect the provisions of this act.

History: 1953 Comp., 75-36-14, enacted by Laws 1963, ch. 311, 14.



Section 72-16-15 - Records of board.

72-16-15. Records of board.

On all resolutions and orders, the roll shall be called, and the ayes and noes shall be recorded. All resolutions and orders, as soon as may be after their passage, shall be recorded in a book kept for that purpose and be authenticated by the signature of the presiding officer of the board and the secretary. Every legislative act of the board of a general or permanent nature shall be by resolution. The book of resolutions and orders is a public record. A record shall also be made of all other proceedings of the board, minutes of all meetings, certificates, contracts, bonds given by officers, employees, and any other agents of the authority, and all corporate acts, which record is also a public record. The treasurer shall keep strict and accurate accounts of all moneys received by and disbursed for and on behalf of the authority, in a permanent record, which is also a public record. Any permanent record of the authority shall be open for inspection by any qualified elector thereof, by any other interested person, or by any representative of the federal government or any public body. All records are subject to audit as provided by law for political subdivisions.

History: 1953 Comp., 75-36-15, enacted by Laws 1963, ch. 311, 15.



Section 72-16-16 - Meetings of board.

72-16-16. Meetings of board.

All meetings of the board shall be held within the authority and shall be open to the public. No business of the board shall be transacted except at a regular or special meeting at which a quorum consisting of at least three-fifths of the total membership of the board is present. Any action of the board requires the affirmative vote of a majority of the directors present and voting. A smaller number of directors than a quorum may adjourn from time to time and may compel the attendance of absent members in such manner and under such penalties as the board may provide.

History: 1953 Comp., 75-36-16, enacted by Laws 1963, ch. 311, 16.



Section 72-16-16.1 - Joint powers agreement authorized.

72-16-16.1. Joint powers agreement authorized.

A. The boundary of the authority shall be amended upon the signing of a binding joint powers agreement among the authority, the Sandia pueblo, the bureau of Indian affairs of the United States department of the interior, the United States department of the interior, if applicable, the state highway and transportation department and any other necessary entities which provides for a plan for one hundred year flood protection for the area described. The agreement shall address ingress and access to Sandia pueblo lands, responsibilities for study, planning, design, construction, operation, maintenance, repair and other project-related considerations, obligations for funding, legal and liability questions and other elements as may be appropriate.

B. Upon approval of the joint powers agreement described in Subsection A of this section, the authority boundaries shall be changed to include privately owned land within the Sandia pueblo along Edith boulevard north of Roy avenue, more specifically described as an irregular shaped tract of land beginning at Roy avenue and the Atchison, Topeka and Santa Fe railroad right-of-way extending along the railroad tracks in a northeast direction approximately one-half mile to the Sandia pueblo grant line, then along that grant line in a southeast direction approximately one-quarter mile to Edith boulevard, then in a southeasterly direction along the Sandia pueblo grant line to Roy avenue and then west along Roy avenue to the point of beginning at the railroad right-of-way.

History: 1978 Comp., 72-16-16.1, enacted by Laws 1989, ch. 361, 1.



Section 72-16-17 - Compensation of directors.

72-16-17. Compensation of directors.

Directors shall receive no compensation for their services as a director, officer, engineer, attorney, employee or other agent of the authority. Directors may be reimbursed for expenses incurred by them on authority business with approval of the board.

History: 1953 Comp., 75-36-17, enacted by Laws 1963, ch. 311, 17.



Section 72-16-18 - Interest in contracts and property disqualifications.

72-16-18. Interest in contracts and property disqualifications.

No director nor officer, employee or agent of the authority may be interested in any contract or transaction with the authority except in his official representative capacity or as provided, except for any contract of employment with the authority. Neither the holding of any office or employment in the government of any public body or the federal government nor the owning of any property within the state, within or without the authority, may be deemed a disqualification for membership on the board or employment by the authority, nor a disqualification for compensation for services as an officer, employee or agent of the authority, except as provided in Section 17 [72-16-17 NMSA 1978] hereof.

History: 1953 Comp., 75-36-18, enacted by Laws 1963, ch. 311, 18.



Section 72-16-19 - Flood control system; hearings thereon.

72-16-19. Flood control system; hearings thereon.

The authority is hereby authorized, empowered and directed, subject to the provisions of Section 7 [72-16-7 NMSA 1978] hereof, to acquire, equip, maintain and operate a flood control system for the benefit of the authority and the inhabitants thereof, after the board has made such preliminary studies and otherwise taken such action as it determines to be necessary or desirable as preliminaries thereto. The flood control system consists of such facilities as the board may determine. When a comprehensive program for the acquisition of the flood control system satisfactory to the board is available, it shall be tentatively adopted. The program need only describe the proposed flood control system in general terms and not in detail. A public hearing on the proposed program shall be scheduled, and notice of the hearing shall be given by publication. After the hearing and any adjournments thereof which may be ordered, the board may either require changes to be made in the program as the board may consider desirable, or the board may approve the program as prepared. If any substantial changes to the program are ordered at any time, a further hearing shall be held pursuant to notice which shall be given by publication.

History: 1953 Comp., 75-36-19, enacted by Laws 1963, ch. 311, 19.



Section 72-16-20 - Implementing powers.

72-16-20. Implementing powers.

The board may:

A. acquire, improve, equip, maintain and operate any project or facility for the control of flood and storm waters of the authority and the flood and storm waters of streams which have their sources outside of the authority but which streams and the flood waters thereof flow into the authority;

B. protect from such floods or storm waters the watercourses, watersheds, public highways, life and property in the authority;

C. exercise the right of eminent domain, either within or without the authority, in the manner provided by law for the condemnation of private property for public use.

History: 1953 Comp., 75-36-20, enacted by Laws 1963, ch. 311, 20.



Section 72-16-21 - Protection of property rights.

72-16-21. Protection of property rights.

It is hereby declared that the use of the property, lands, rights-of-way, easements or materials which may be condemned, taken or appropriated under the provisions of this act [72-16-1 through 72-16-103 NMSA 1978] is a public use subject to the regulation and control of the state in the manner prescribed by law; but nothing herein shall be deemed to authorize the authority or public body or person to divert the waters of any river, creek, stream, irrigation system, canal or ditch from its channel to the detriment of any person, any public body or the federal government having any interest in such river, creek, stream, irrigation system, canal or ditch, or the waters thereof or therein, unless compensation is ascertained and paid therefor under the laws authorizing the taking of private property for public use.

History: 1953 Comp., 75-36-21, enacted by Laws 1963, ch. 311, 21.



Section 72-16-22 - Additional powers of the authority.

72-16-22. Additional powers of the authority.

The authority may exercise the following duties, privileges, immunities, rights, liabilities and disabilities appertaining to a public body politic and corporate and constituting a quasi-municipal corporation and political subdivision of the state established as an instrumentality exercising public and essential governmental and proprietary functions to provide for the public health, safety and general welfare:

A. perpetual existence and succession;

B. adopt, have and use a corporate seal and alter the same at pleasure;

C. sue and be sued and be a party to suits, actions and proceedings;

D. commence, maintain, intervene in, defend, compromise, terminate by settlement or otherwise, and otherwise participate in, and assume the cost and expense of, any and all actions and proceedings now or hereafter begun and appertaining to the authority, its board, its officers, agents or employees, or any of the authority's duties, privileges, immunities, rights, liabilities and disabilities, or the authority's flood control system, other property of the authority or any project;

E. enter into contracts and agreements, including but not limited to contracts with the federal government, the state and any other public body;

F. borrow money and issue securities evidencing any loan to or amount due by the authority, provide for and secure the payment of any securities and the rights of the holders thereof, and purchase, hold and dispose of securities, as hereinafter provided;

G. refund any loan or obligation of the authority and issue refunding securities to evidence such loan or obligation without any election;

H. purchase, trade, exchange, encumber and otherwise acquire, maintain and dispose of property and interests therein;

I. levy and cause to be collected general (ad valorem) taxes on all property subject to property taxation within the authority; provided that the total tax levy, excluding any levy for the payment of any debt of the authority authorized pursuant to the Arroyo Flood Control Act [72-16-1 through 72-16-103 NMSA 1978], for any fiscal year shall not exceed an aggregate total of fifty cents ($.50), or any lower amount required by operation of the rate limitation provisions of Section 7-37-7.1 NMSA 1978 upon this tax levy, for each one thousand dollars ($1,000) of net taxable value, as that term is defined in the Property Tax Code [Chapter 7, Articles 35 through 38 NMSA 1978], by certifying, on or before the fifteenth day of July in each year in which the board determines to levy a tax, to the board of county commissioners of Bernalillo county, or by such other date as the laws of the state may prescribe to such other body having authority to levy taxes within each county wherein the authority has any territory, the rate so fixed, with directions that, at the time and in the manner required by law for levying taxes for other purposes, such body having authority to levy taxes shall levy the tax upon the net taxable value of all property subject to property taxation within the authority, in addition to such other taxes as may be levied by such body, as provided in Sections 72-16-23 through 72-16-27 NMSA 1978. No taxes may be levied and collected for any purpose, or any contract made, until a bond issue has been submitted to and approved by the taxpaying electors as hereinafter provided;

J. hire and retain officers, agents, employees, engineers, attorneys and any other persons, permanent or temporary, necessary or desirable to effect the purposes hereof, defray any expenses incurred thereby in connection with the authority, and acquire office space, equipment, services, supplies, fire and extended coverage insurance, use and occupancy insurance, workmen's compensation insurance, property damage insurance, public liability insurance for the authority and its officers, agents and employees, and other types of insurance, as the board may determine; provided, however, that no provision herein authorizing the acquisition of insurance shall be construed as waiving any immunity of the authority or any director, officer or agent thereof and otherwise existing under the laws of the state;

K. condemn property for public use;

L. acquire, improve, equip, hold, operate, maintain and dispose of a flood control system, storm sewer facilities, project and appurtenant works, or any interest therein, wholly within the authority, or partially within and partially without the authority, and wholly within, wholly without or partially within and partially without any public body all or any part of the area of which is situated within the authority;

M. pay or otherwise defray the cost of any project;

N. pay or otherwise defray and contract so to pay or defray, for any term not exceeding fifty years, without an election, except as hereinafter otherwise provided, the principal of, any interest on, and any other charges appertaining to, any securities or other obligations of the federal government, any public body or person incurred in connection with any such property so acquired by the authority;

O. establish and maintain facilities within or without the authority, across or along any public street, highway, bridge, viaduct or other public right-of-way, or in, upon, under or over any vacant public lands, which public lands are now, or may become, the property of the state, or across any stream of water or water course, without first obtaining a franchise from the municipality, county or other public body having jurisdiction over the same; provided that the authority shall cooperate with any public body having such jurisdiction, shall promptly restore any such street, highway, bridge, viaduct or other public right-of-way to its former state of usefulness as nearly as may be and shall not use the same in such manner as to impair completely or unnecessarily the usefulness thereof;

P. deposit any money of the authority, subject to the limitations in Article 8, Section 4 of the constitution of New Mexico, in any banking institution within or without the state and secured in such manner and subject to such terms and conditions as the board may determine, with or without the payment of any interest on any such deposit;

Q. invest any surplus money in the authority treasury, including such money in any sinking or reserve fund established for the purpose of retiring any securities of the authority, not required for the immediate necessities of the authority, in its own securities or in federal securities, by direct purchase of any issue of such securities, or part thereof, at the original sale of the same, or by the subsequent purchase of such securities;

R. sell any such securities thus purchased and held, from time to time;

S. reinvest the proceeds of any such sale in other securities of the authority or in federal securities, as provided in Subsection Q of this section;

T. sell in season from time to time such securities thus purchased and held, so that the proceeds may be applied to the purposes for which the money with which such securities were originally purchased was placed in the treasury of the authority;

U. accept contributions or loans from the federal government for the purpose of financing the planning, acquisition, improvement, equipment, maintenance and operation of any enterprise in which the authority is authorized to engage, and enter into contracts and cooperate with, and accept cooperation and participation from, the federal government for these purposes;

V. enter, without any election, into joint operating or service contracts and agreements, acquisition, improvement, equipment or disposal contracts or other arrangements, for any term not exceeding fifty years, with the federal government, any public body or any person concerning storm sewer facilities, or any project, whether acquired by the authority or by the federal government, any public body or any person, and accept grants and contributions from the federal government, any public body or any person in connection therewith;

W. enter into and perform, without any election, when determined by the board to be in the public interest and necessary for the protection of the public health, contracts and agreements, for any term not exceeding fifty years, with the federal government, any public body or any person for the provision and operation by the authority of storm sewer facilities;

X. enter into and perform, without any election, contracts and agreements with the federal government, any public body or any person for or concerning the planning, construction, lease or other acquisition, improvement, equipment, operation, maintenance, disposal, and the financing of any project, including but not necessarily limited to any contract or agreement for any term not exceeding fifty years;

Y. enter upon any land, make surveys, borings, soundings and examinations for the purposes of the authority, and locate the necessary works of any project and roadways and other rights-of-way appertaining to any project herein authorized; acquire all property necessary or convenient for the acquisition, improvement or equipment of such works;

Z. cooperate with and act in conjunction with the state, or any of its engineers, officers, boards, commissions or departments, or with the federal government or any of its engineers, officers, boards, commissions or departments, or with any other public body or any person in the acquisition, improvement or equipment of any project for the controlling of flood or storm waters of the authority, or for the protection of life or property therein, or for any other works, acts or purposes provided for herein, and adopt and carry out any definite plan or system of work for any such purpose;

AA. cooperate with the federal government or any public body by an agreement therewith by which the authority may:

(1) acquire and provide, without cost to the operating entity, the land, easements and rights-of-way necessary for the acquisition, improvement or equipment of the flood control system or any project;

(2) hold and save harmless the cooperating entity free from any claim for damages arising from the acquisition, improvement, equipment, maintenance and operation of the flood control system or any project;

(3) maintain and operate any project in accordance with regulations prescribed by the cooperating entity; and

(4) establish and enforce flood channel limits and regulations, if any, satisfactory to the cooperating entity;

BB. carry on technical and other investigations of all kinds, make measurements, collect data and make analyses, studies and inspections pertaining to control of floods, sewer facilities, and any project, both within and without the authority, and for this purpose the authority has the right of access through its authorized representative to all lands and premises within the state;

CC. have the right to provide from revenues or other available funds an adequate fund for the improvement and equipment of the authority's flood control system or of any parts of the works and properties of the authority;

DD. prescribe and enforce reasonable rules and regulations for the prevention of further encroachment upon existing defined waterways, by their enlargement or other modification, for additional waterway facilities to prevent flooding;

EE. require any person desiring to make a connection to any storm water drain or flood control facility of the authority or to cause storm waters to be emptied into any ditch, drain, canal, floodway or other appurtenant structure of the authority firstly to make application to the board to make the connection, to require the connection to be made in such manner as the board may direct;

FF. refuse, if reasonably justified by the circumstances, permission to make any connection designated in Subsection DD or Subsection EE of this section;

GG. make and keep records in connection with any project or otherwise concerning the authority;

HH. arbitrate any differences arising in connection with any project or otherwise concerning the authority;

II. have the management, control and supervision of all the business and affairs appertaining to any project herein authorized, or otherwise concerning the authority, and of the acquisition, improvement, equipment, operation and maintenance of any such project;

JJ. prescribe the duties of officers, agents, employees and other persons and fix their compensation; provided that the compensation of employees and officers shall be established at prevailing rates of pay for equivalent work;

KK. enter into contracts of indemnity and guaranty, in such form as may be approved by the board, relating to or connected with the performance of any contract or agreement which the authority is empowered to enter into under the provisions hereof or of any other law of the state;

LL. provide, by any contract for any term not exceeding fifty years, or otherwise, without an election:

(1) for the joint use of personnel, equipment and facilities of the authority and any public body, including without limitation public buildings constructed by or under the supervision of the board of the authority or the governing body of the public body concerned, upon such terms and agreements and within such areas within the authority as may be determined, for the promotion and protection of health, comfort, safety, life, welfare and property of the inhabitants of the authority and any such public body; and

(2) for the joint employment of clerks, stenographers and other employees appertaining to any project, now existing or hereafter established in the authority, upon such terms and conditions as may be determined for the equitable apportionment of the expenses therefrom resulting;

MM. obtain financial statements, appraisals, economic feasibility reports and valuations of any type appertaining to any project or any property pertaining thereto;

NN. adopt any resolution authorizing a project or the issuance of securities, or both, or otherwise appertaining thereto, or otherwise concerning the authority;

OO. make and execute a mortgage, deed of trust, indenture or other trust instrument appertaining to a project or to any securities herein authorized, or to both, except as provided in Subsection PPof this section and in Section 72-16-54 NMSA 1978;

PP. make all contracts, execute all instruments and do all things necessary or convenient in the exercise of the powers granted herein, or in the performance of the authority's covenants or duties, or in order to secure the payment of its securities; provided, no encumbrance, mortgage or other pledge of property, excluding any money, of the authority is created thereby and provided no property, excluding money, of the authority is liable to be forfeited or taken in payment of such securities;

QQ. have and exercise all rights and powers necessary or incidental to or implied from the specific powers granted herein, which specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes and intent hereof; and

RR. exercise all or any part or combination of the powers herein granted.

History: 1953 Comp., 75-36-22, enacted by Laws 1963, ch. 311, 22; 1985, ch. 190, 3; 1986, ch. 32, 30.



Section 72-16-23 - Levy and collection of taxes.

72-16-23. Levy and collection of taxes.

To levy and collect taxes, the board shall determine in each year the amount of money necessary to be raised by taxation, taking into consideration other sources of revenue of the authority, and shall fix a rate of levy, without limitation as to rate or amount, except for the limitation in Subsection I of Section 72-16-22 NMSA 1978 and for any constitutional limitation, which, when levied upon the net taxable value, as that term is defined in the Property Tax Code [Chapter 7, Articles 35 through 38 NMSA 1978], of all property subject to property taxation within the authority, and together with other revenues, will raise the amount required by the authority annually to supply funds for paying expenses of organization and the costs of acquiring, improving, equipping, operating and maintaining any project or facility of the authority, and promptly to pay in full, when due, all interest on and principal of bonds and other securities of the authority, and in the event of accruing defaults or deficiencies, an additional levy may be made as provided in Section 72-16-24 NMSA 1978.

History: 1953 Comp., 75-36-23, enacted by Laws 1963, ch. 311, 23; 1985, ch. 190, 4; 1986, ch. 32, 31.



Section 72-16-24 - Levies to cover deficiencies.

72-16-24. Levies to cover deficiencies.

The board, in certifying annual levies, shall take into account the maturing indebtedness for the ensuing year as provided in its contracts, maturing securities and interest on securities, and deficiencies and defaults of prior years and shall make ample provision for the payment thereof. In case the money produced from such levies, together with other revenues of the authority, is not sufficient punctually to pay the annual installments of its contracts or securities, and interest thereon, and to pay defaults and deficiencies, the board shall make such additional levies of taxes as may be necessary for such purposes, and notwithstanding any limitations, except the limitation in Subsection I of Section 72-16-22 NMSA 1978, and any constitutional limitation, such taxes shall be made and continue to be levied until the indebtedness of the authority is fully paid.

History: 1953 Comp., 75-36-24, enacted by Laws 1963, ch. 311, 24; 1986, ch. 32, 32.



Section 72-16-25 - Sinking fund.

72-16-25. Sinking fund.

Whenever any indebtedness has been incurred by the authority, it shall be lawful for the board to levy taxes and to collect revenue for the purpose of creating a reserve fund in such amount as the board may determine, which may be used to meet the obligations of the authority, for maintenance and operating charges and depreciation, and to provide improvements for the authority.

History: 1953 Comp., 75-36-25, enacted by Laws 1963, ch. 311, 25.



Section 72-16-26 - Manner of levying and collecting taxes.

72-16-26. Manner of levying and collecting taxes.

It is the duty of the body having authority to levy taxes within each county to levy the taxes provided in Subsection I of Section 72-16-22 NMSA 1978, and elsewhere in the Arroyo Flood Control Act [72-16-1 through 72-16-103 NMSA 1978]. It is the duty of all officials charged with collecting taxes to collect such taxes at the time and in the form and manner and with like interest and penalties as other general (ad valorem) taxes are collected, and when collected, to pay the same to the authority. The payment of such collection shall be made monthly to the treasurer of the authority and paid into the depository thereof to the credit of the authority. All general (ad valorem) taxes levied under that act, together with interest thereon and penalties for default in payment thereof, and all costs of collecting the same constitute until paid a perpetual lien on and against the property taxed, and such lien is on a parity with the tax lien of other general (ad valorem) taxes.

History: 1953 Comp., 75-36-26, enacted by Laws 1963, ch. 311, 26; 1985, ch. 190, 5.



Section 72-16-27 - Delinquent taxes.

72-16-27. Delinquent taxes.

If the general (ad valorem) taxes levied are not paid, then delinquent real property shall be sold at the regular tax sale for the payment of said taxes, interest and penalties, in the manner provided by the statutes of the state for selling real property for the nonpayment of general taxes. If there are no bids at said tax sale for the property so offered, said property shall be struck off to the county, and the county shall account to the authority in the same manner as provided by law for accounting for school, town and city taxes. Delinquent personal property shall be distrained and sold as provided by law.

History: 1953 Comp., 75-36-27, enacted by Laws 1963, ch. 311, 27.



Section 72-16-28 - Elections.

72-16-28. Elections.

Each biennial election of directors, each election proposition to issue bonds and all other elections shall be conducted at the time of the general election under the direction of the Bernalillo county clerk and in accordance with the election laws of New Mexico.

History: 1953 Comp., 75-36-28, enacted by Laws 1963, ch. 311, 28; 1985, ch. 190, 6.



Section 72-16-29 - Election resolution.

72-16-29. Election resolution.

The board shall call any election by resolution adopted at least one hundred eighty days prior to the election. Such resolution shall recite the objects and purposes of the election and the date upon which such election shall be held.

History: 1953 Comp., 75-36-29, enacted by Laws 1963, ch. 311, 29; 1985, ch. 190, 7.



Section 72-16-30 - Conduct of election.

72-16-30. Conduct of election.

An election held pursuant hereto shall be conducted in the manner provided by the laws of the state for the conduct of general elections.

History: 1953 Comp., 75-36-30, enacted by Laws 1963, ch. 311, 30; 1985, ch. 190, 8.



Section 72-16-31 - Notice of election.

72-16-31. Notice of election.

Notice of such election shall be given by publication. No other notice of an election held hereunder need be given unless otherwise provided by the board.

History: 1953 Comp., 75-36-31, enacted by Laws 1963, ch. 311, 31.



Section 72-16-32 - Polling places.

72-16-32. Polling places.

All polling places shall be within the area included within the authority.

History: 1953 Comp., 75-36-32, enacted by Laws 1963, ch. 311, 32; 1985, ch. 190, 9.



Section 72-16-33 - Election supplies.

72-16-33. Election supplies.

The secretary of the authority shall provide to the Bernalillo county clerk such supplies and assistance as necessary to conduct elections authorized by the Arroyo Flood Control Act [72-16-1 through 72-16-103 NMSA 1978].

History: 1953 Comp., 75-36-33, enacted by Laws 1963, ch. 311, 33; 1985, ch. 190, 10.



Section 72-16-34 - Election returns.

72-16-34. Election returns.

In those polling places where the county precincts coincide with the boundaries of the authority, the regular general election precinct board shall certify the results of the authority election to the county canvassing board. The county canvassing board shall certify directly to the secretary of the authority that portion of the returns pertaining to the authority election. In those polling places where the precincts are partly within and partly without the authority's district, the authority shall appoint a separate authority precinct board at the authority's expense, which shall be provided space in the polling places where the general election is being conducted. Paper ballots shall be used in the conduct of the election, and the authority precinct board shall conduct the election as provided in the Election Code [Chapter 1 NMSA 1978] where paper ballots are used. The separate authority precinct board shall certify the results of the election in that precinct to the secretary of the authority within twelve hours after the close of the polls. The secretary of the authority shall canvass the results of the authority election as certified by the county canvassing board and as certified by each of the separate authority precinct boards and shall declare the results of the election at any regular or special meeting held not less than five days following the date of the election. Except as herein otherwise provided, any proposal submitted at any election hereunder shall not carry unless the proposal has been approved by a majority of the qualified electors of the district voting thereon.

History: 1953 Comp., 75-36-34, enacted by Laws 1963, ch. 311, 34; 1985, ch. 190, 11.



Section 72-16-35 - Dissolution of authority.

72-16-35. Dissolution of authority.

If a remonstrance is received pursuant to Section 72-16-7 NMSA 1978 denying the board the power to acquire a flood control system or if the first proposal for the issuance of bonds fails to receive a favorable vote by a majority of the qualified electors voting thereon, the board shall proceed to dissolve the authority.

History: 1953 Comp., 75-36-35, enacted by Laws 1963, ch. 311, 35; 1985, ch. 190, 12.



Section 72-16-36 - Filing of dissolution resolution.

72-16-36. Filing of dissolution resolution.

Within thirty days after the effective date of any resolution dissolving the authority, the secretary shall file a copy of the resolution in the office of the county clerk and shall cause to be filed an additional copy of the resolution in the office of the secretary of state, which filings shall be without fee and be otherwise in the same manner as articles of incorporation are required to be filed under the laws of the state.

History: 1953 Comp., 75-36-36, enacted by Laws 1963, ch. 311, 36.



Section 72-16-37 - Disposition of property, funds and taxes of authority.

72-16-37. Disposition of property, funds and taxes of authority.

All property and all funds remaining in the treasury of the authority so dissolved shall be surrendered and transferred to the county in which the authority is located and shall become a part of the general fund of the county.

History: 1953 Comp., 75-36-37, enacted by Laws 1963, ch. 311, 37.



Section 72-16-38 - Powers of public bodies.

72-16-38. Powers of public bodies.

The governing body of any municipality, federally authorized Indian pueblo or tribe or other public body, upon its behalf and in its name, for the purpose of aiding and cooperating in the determination of any authority boundary or any project herein authorized, upon the terms and with or without consideration and with or without an election, as the governing body determines, may exercise the following powers:

A. sell, lease, loan, donate, grant, convey, assign, transfer and otherwise dispose to the authority, sewer facilities or any other property, or any interest therein, appertaining to a flood control system;

B. make available for temporary use or otherwise dispose to the authority of any machinery, equipment, facilities and other property, and any agents, employees, persons with professional training, and any other persons, to effect the purposes hereof. Any such property and persons owned or in the employ of any public body while engaged in performing for the authority any service, activity or undertaking herein authorized, pursuant to contract or otherwise, shall have and retain all of the powers, privileges, immunities, rights and duties of, and shall be deemed to be engaged in the service and employment of such public body, notwithstanding such service, activity or undertaking is being performed in or for the authority;

C. enter into any agreement or joint agreement between or among the federal government, the authority and any other public body, or any combination thereof, extending over any period not exceeding fifty years, which is mutually agreed [to] thereby, notwithstanding any law to the contrary, respecting action or proceedings appertaining to any power herein granted, and the use or joint use of any facilities, project or other property herein authorized;

D. sell, lease, loan, donate, grant, convey, assign, transfer or pay over to the authority any facilities or any project herein authorized, or any part thereof, or any interest in real or personal property, or any funds available for acquisition, improvement or equipment purposes, including the proceeds of any securities previously or hereafter issued for acquisition, improvement or equipment purposes which may be used by the authority in the acquisition, improvement, equipment, maintenance or operation of any facilities or project herein authorized;

E. transfer, grant, convey or assign and set over to the authority any contracts which may have been awarded by the public body for the acquisition, improvement or equipment of any project not begun or if begun, not completed;

F. budget and appropriate, and each municipality or other public body is hereby required and directed to budget and appropriate, from time to time, general (ad valorem) tax proceeds, and other revenues legally available therefor to pay all obligations arising from the exercise of any powers herein granted as such obligations shall accrue and become due;

G. provide for an agency, by any agreement herein authorized, to administer or execute that or any collateral agreement, which agency may be one of the parties to the agreement, or a commission or board constituted pursuant to the agreement;

H. provide that any such agency shall possess the common power specified in the agreement, and may exercise it in the manner or according to the method provided in the agreement. Such power is subject to the restrictions upon the manner of exercising the power of any one of the contracting parties, which party shall be designated by the agreement; and

I. continue any agreement herein authorized for a definite term not exceeding fifty years, or until rescinded or terminated, which agreement may provide for the method by which it may be rescinded or terminated by any party.

History: 1953 Comp., 75-36-38, enacted by Laws 1963, ch. 311, 38; 1989, ch. 361, 2.



Section 72-16-39 - Effect of extraterritorial functions.

72-16-39. Effect of extraterritorial functions.

All of the powers, privileges, immunities and rights, exemptions from laws, ordinances and rules, all pension, relief, disability, workmen's compensation, and other benefits which apply to the activity of officers, agents or employees of the authority or any such public body when performing their respective functions within the territorial limits of the respective public agencies apply to them to the same degree and extent while engaged in the performance of any of their functions and duties extraterritorially hereunder.

History: 1953 Comp., 75-36-39, enacted by Laws 1963, ch. 311, 39.



Section 72-16-40 - Forms of borrowing.

72-16-40. Forms of borrowing.

Upon the conditions and under the circumstances set forth in this act [72-16-1 through 72-16-103 NMSA 1978], the authority, to carry out the purposes hereof, from time to time may borrow money to defray the cost of any project, or any part thereof, as the board may determine, and issue the following securities to evidence such borrowing:

A. notes;

B. warrants;

C. bonds;

D. temporary bonds; and

E. interim debentures.

History: 1953 Comp., 75-36-40, enacted by Laws 1963, ch. 311, 40.



Section 72-16-41 - Issuance of notes.

72-16-41. Issuance of notes.

The authority is authorized to borrow money without an election in anticipation of taxes or other revenues, or both, and to issue notes to evidence the amount so borrowed.

History: 1953 Comp., 75-36-41, enacted by Laws 1963, ch. 311, 41.



Section 72-16-42 - Issuance of warrants.

72-16-42. Issuance of warrants.

The authority is authorized to defray the cost of any services, or supplies, equipment or other materials furnished to or for the benefit of the authority by the issuance of warrants to evidence the amount due therefor, without an election, in anticipation of taxes or other revenues, or both.

History: 1953 Comp., 75-36-42, enacted by Laws 1963, ch. 311, 42.



Section 72-16-43 - Maturities of notes and warrants.

72-16-43. Maturities of notes and warrants.

Notes and warrants may mature at such time or times not exceeding one year from the respective dates of their issuance as the board may determine. They shall not be extended or funded except by the issuance of bonds or interim debentures in compliance with Sections 44 or 46 [72-16-44 or 72-16-46 NMSA 1978] hereof.

History: 1953 Comp., 75-36-43, enacted by Laws 1963, ch. 311, 43.



Section 72-16-44 - Issuance of bonds and incurrence of debt.

72-16-44. Issuance of bonds and incurrence of debt.

The authority is authorized to borrow money in anticipation of taxes or other revenues, or both, and to issue bonds to evidence the amount so borrowed. No bonded indebtedness or any other indebtedness not payable in full within one year, except for interim debentures as provided in Sections 72-16-46 and 72-16-89 through 72-16-91 NMSA 1978, shall be created by the authority without first submitting a proposition of issuing the bonds to the qualified electors of the authority and being approved by a majority of electors voting at an election held for that purpose in accordance with Sections 72-16-28 through 72-16-34 NMSA 1978 and all laws amendatory thereof and supplemental thereto. Bonds so authorized may be issued in one series or more and may mature at such times not exceeding forty years from their issuance as the board may determine. The total of all outstanding indebtedness at any one time shall not exceed eighty million dollars ($80,000,000) without prior approval of the state legislature.

History: 1953 Comp., 75-36-44, enacted by Laws 1963, ch. 311, 44; 1973, ch. 171, 1; 1985, ch. 190, 13; 1997, ch. 87, 1; 2007, ch. 352, 1.



Section 72-16-45 - Issuance of temporary bonds.

72-16-45. Issuance of temporary bonds.

The authority is authorized to issue temporary bonds, pending preparation of definitive bond or bonds and exchangeable for the definitive bond or bonds when prepared, as the board may determine. Each temporary bond shall set forth substantially the same conditions, terms and provisions as the definitive bond for which it is exchanged. Each holder of any such temporary security shall have all the rights and remedies which he would have as a holder of the definitive bond or bonds.

History: 1953 Comp., 75-36-45, enacted by Laws 1963, ch. 311, 45.



Section 72-16-46 - Issuance of interim debentures.

72-16-46. Issuance of interim debentures.

The authority is authorized to borrow money and to issue interim debentures evidencing "construction" or short-term loans for the acquisition or improvement and equipment of the flood control system or any project in supplementation of long term financing and the issuance of bonds, as provided in Sections 89, 90, and 91 [72-16-89 through 72-16-91 NMSA 1978] hereof.

History: 1953 Comp., 75-36-46, enacted by Laws 1963, ch. 311, 46.



Section 72-16-47 - Payment of securities.

72-16-47. Payment of securities.

All securities issued by the authority shall be authorized by resolution. The authority may pledge its full faith and credit for the payment of any securities herein authorized, the interest thereon, any prior redemption premium or premiums, and any charges appertaining thereto. Securities may constitute the direct and general obligations of the authority. Their payment may be secured by a specific pledge of tax proceeds and other revenues of the authority (in this act [72-16-1 through 72-16-103 NMSA 1978] sometimes referred to as "revenues" of the authority) as the board may determine.

History: 1953 Comp., 75-36-47, enacted by Laws 1963, ch. 311, 47.



Section 72-16-48 - Additionally secured securities.

72-16-48. Additionally secured securities.

The board, in connection with such additionally secured securities, in the resolution authorizing their issuance or other instrument appertaining thereto, may pledge all or a portion of such revenues (subject to any prior pledges) as additional security for such payment of said securities, and at its option may deposit such revenues in a fund created to pay the securities or created to secure additionally their payment.

History: 1953 Comp., 75-36-48, enacted by Laws 1963, ch. 311, 48.



Section 72-16-49 - Pledge of revenues.

72-16-49. Pledge of revenues.

Any such revenues pledged directly or as additional security for the payment of securities of any one issue or series which revenues are not exclusively pledged therefor, may subsequently be pledged directly or as additional security for the payment of the securities of one or more issue or series subsequently authorized.

History: 1953 Comp., 75-36-49, enacted by Laws 1963, ch. 311, 49.



Section 72-16-50 - Ranking among different issues.

72-16-50. Ranking among different issues.

All securities of the same issue or series shall, subject to the prior and superior rights of outstanding securities, claims and other obligations, have a prior, paramount and superior lien on the revenues pledged for the payment of the securities over and ahead of any lien thereagainst subsequently incurred of any other securities; provided, however, the resolution authorizing, or other instrument appertaining to, the issuance of any securities may provide for the subsequent authorization of bonds or other securities the lien for the payment of which on such revenues is on a parity with the lien thereon of the subject securities upon such conditions and subject to such limitations as said resolution or other instrument may provide.

History: 1953 Comp., 75-36-50, enacted by Laws 1963, ch. 311, 50.



Section 72-16-51 - Ranking among securities of same issue.

72-16-51. Ranking among securities of same issue.

All securities of the same issue or series shall be equally and ratably secured without priority by reason of number, date of maturity, date of securities, of sale, of execution, or of delivery, by a lien on said revenues in accordance with the provisions of this act [72-16-1 through 72-16-103 NMSA 1978] and the resolution authorizing, or other instrument appertaining to, said securities, except to the extent such resolution or other instrument shall otherwise expressly provide.

History: 1953 Comp., 75-36-51, enacted by Laws 1963, ch. 311, 51.



Section 72-16-52 - Payment recital in securities.

72-16-52. Payment recital in securities.

Each security issued hereunder shall recite in substance that the security and the interest thereon are payable solely from the revenues or other moneys pledged to the payment thereof. Securities specifically pledging the full faith and credit of the authority for their payment shall so state.

History: 1953 Comp., 75-36-52, enacted by Laws 1963, ch. 311, 52.



Section 72-16-53 - Incontestable recital in securities.

72-16-53. Incontestable recital in securities.

Any resolution authorizing, or other instrument appertaining to, any securities hereunder may provide that each security therein authorized shall recite that it is issued under authority hereof. Such recital shall conclusively impart full compliance with all of the provisions hereof, and all securities issued containing such recital shall be incontestable for any cause whatsoever after their delivery for value.

History: 1953 Comp., 75-36-53, enacted by Laws 1963, ch. 311, 53.



Section 72-16-54 - Limitations upon payment of securities.

72-16-54. Limitations upon payment of securities.

The payment of securities shall not be secured by an encumbrance, mortgage, or other pledge of property of the authority, except for revenues, income, tax proceeds and other moneys pledged for the payment of securities. No property of the authority, subject to said exception, shall be liable to be forfeited or taken in payment of the securities.

History: 1953 Comp., 75-36-54, enacted by Laws 1963, ch. 311, 54.



Section 72-16-55 - Limitations upon incurring any debt.

72-16-55. Limitations upon incurring any debt.

Nothing in this act [72-16-1 through 72-16-103 NMSA 1978] contained shall be construed as creating or authorizing the creation of an indebtedness on the part of any municipality or other public body included in the authority, or elsewhere located.

History: 1953 Comp., 75-36-55, enacted by Laws 1963, ch. 311, 55.



Section 72-16-56 - Security details.

72-16-56. Security details.

Any securities herein authorized to be issued shall bear the date or dates, shall be in the denomination or denominations, shall mature at the time or times but in no event exceeding forty years from their date or any shorter limitation herein provided, shall bear interest which may be evidenced by one or two sets of coupons, payable annually or semiannually, except that the first coupon or coupons, if any, appertaining to any security may represent interest for any period not in excess of one year, as may be prescribed by resolution or other instrument; and the securities and any coupons shall be payable in the medium of payment at any banking institution or other place or places within or without the state, including but not limited to the office of the treasurer of the county in which the authority is located wholly or in part, as determined by the board, and the securities at the option of the board may be in one or more series, may be made subject to prior redemption in advance of maturity in the order or by lot or otherwise at the time or times without or with the payment of the premium or premiums not exceeding six percent of the principal amount of each security so redeemed, as determined by the board.

History: 1953 Comp., 75-36-56, enacted by Laws 1963, ch. 311, 56; 1983, ch. 265, 49.



Section 72-16-57 - Capitalization of costs.

72-16-57. Capitalization of costs.

Any resolution authorizing the issuance of securities or other instrument appertaining thereto may capitalize interest on any securities during any period of construction or other acquisition estimated by the board and one year thereafter and any other cost of any project, by providing for the payment of the amount capitalized from the proceeds of the securities.

History: 1953 Comp., 75-36-57, enacted by Laws 1963, ch. 311, 57.



Section 72-16-58 - Other security details.

72-16-58. Other security details.

Securities may be issued in such manner, in such form, with such recitals, terms, covenants and conditions and with such other details as may be provided by the board in the resolution authorizing the securities, or other instrument appertaining thereto, except as herein otherwise provided.

History: 1953 Comp., 75-36-58, enacted by Laws 1963, ch. 311, 58; 1983, ch. 265, 50.



Section 72-16-59 - Reissuance of securities.

72-16-59. Reissuance of securities.

Any resolution authorizing the issuance of securities or any other instrument appertaining thereto may provide for their reissuance in other denominations in negotiable or nonnegotiable form and otherwise in such manner and form as the board may determine.

History: 1953 Comp., 75-36-59, enacted by Laws 1963, ch. 311, 59.



Section 72-16-60 - Negotiability.

72-16-60. Negotiability.

Subject to the payment provisions herein specifically provided, said notes, warrants, bonds, any interest coupons thereto attached, temporary bonds, and interim debentures shall be fully negotiable within the meaning of and for all the purposes of the Uniform Commercial Code [Chapter 55 NMSA 1978], except as the board may otherwise provide; and each holder of such security, or of any coupon appertaining thereto, by accepting such security or coupon shall be conclusively deemed to have agreed that such security or coupon (except as otherwise provided) is and shall be fully negotiable within the meaning and for all purposes of said code.

History: 1953 Comp., 75-36-60, enacted by Laws 1963, ch. 311, 60.



Section 72-16-61 - Single bonds.

72-16-61. Single bonds.

Notwithstanding any other provision of law, the board in any proceedings authorizing securities hereunder:

A. may provide for the initial issuance of one or more securities (in this Section 61 called "bond") aggregating the amount of the entire issue, or a designated portion thereof;

B. may make such provisions for installment payments of the principal amount of any such bond as it may consider desirable;

C. may provide for the making of any such bond payable to bearer or otherwise, registrable as to principal or as to both principal and interest, and where interest accruing thereon is not represented by interest coupons, for the endorsing of payments of interest on such bonds;

D. may further make provision in any such proceedings for the manner and circumstances in and under which any such bond may in the future, at the request of the holder thereof, be converted into securities of smaller denominations, which securities of smaller denominations may in turn be either coupon bonds or bonds registrable as to principal, or principal and interest, or both.

History: 1953 Comp., 75-36-61, enacted by Laws 1963, ch. 311, 61.



Section 72-16-62 - Lost or destroyed securities.

72-16-62. Lost or destroyed securities.

If lost or completely destroyed, any security may be reissued in the form and tenor of the lost or destroyed security upon the owner furnishing, to the satisfaction of the board:

A. proof of ownership;

B. proof of loss or destruction;

C. a surety bond in twice the face amount of the security and any coupons; and

D. payment of the cost of preparing and issuing the new security.

History: 1953 Comp., 75-36-62, enacted by Laws 1963, ch. 311, 62.



Section 72-16-63 - Execution of securities.

72-16-63. Execution of securities.

Any security shall be executed in the name of and on behalf of the authority and signed by the chairman of the board, with the seal of the authority affixed thereto and attested by the secretary of the authority, except for securities issued in book entry or similar form without the delivery of physical securities.

History: 1953 Comp., 75-36-63, enacted by Laws 1963, ch. 311, 63; 1983, ch. 265, 51.



Section 72-16-64 - Interest coupons.

72-16-64. Interest coupons.

Except for any bonds which are registrable for payment of interest, interest coupons payable to bearer and appertaining to the bonds shall be issued and shall bear the original or facsimile signature of the chairman of the board.

History: 1953 Comp., 75-36-64, enacted by Laws 1963, ch. 311, 64.



Section 72-16-65 - Facsimile signatures.

72-16-65. Facsimile signatures.

Any of said officers, after filing with the secretary of state his manual signature certified by him under oath, may execute or cause to be executed with a facsimile signature in lieu of his manual signature any security herein authorized; provided, that such a filing is not a condition of execution with a facsimile signature of any interest coupon and provided that at least one signature required or permitted to be placed on each such security (excluding any interest coupon) shall be manually subscribed. An officer's facsimile signature has the same legal effect as his manual signature.

History: 1953 Comp., 75-36-65, enacted by Laws 1963, ch. 311, 65.



Section 72-16-66 - Facsimile seal.

72-16-66. Facsimile seal.

The secretary of the authority may cause the seal of the district to be printed, engraved, stamped or otherwise placed in facsimile on any security. The facsimile seal has the same legal effect as the impression of the seal.

History: 1953 Comp., 75-36-66, enacted by Laws 1963, ch. 311, 66.



Section 72-16-67 - Signatures of predecessors in office.

72-16-67. Signatures of predecessors in office.

The securities and any coupons bearing the signatures of the officers in office at the time of the signing thereof shall be the valid and binding obligations of the authority, notwithstanding that before the delivery thereof and payment therefor, any or all of the persons whose signatures appear thereon shall have ceased to fill their respective offices.

History: 1953 Comp., 75-36-67, enacted by Laws 1963, ch. 311, 67.



Section 72-16-68 - Facsimile signatures of predecessors.

72-16-68. Facsimile signatures of predecessors.

Any officer herein authorized or permitted to sign any security or interest coupon, at the time of its execution and of the execution of a signature certificate, may adopt as and for his own facsimile signature the facsimile signature of his predecessor in office in the event that such facsimile signature appears upon the security or coupons appertaining thereto, or upon both the ecurity [security] and such coupons.

History: 1953 Comp., 75-36-68, enacted by Laws 1963, ch. 311, 68.



Section 72-16-69 - Repurchase of securities.

72-16-69. Repurchase of securities.

The securities may be repurchased by the authority out of any funds available for such purpose from the project to which they pertain at a price of not more than the principal amount thereof and accrued interest, plus the amount of the premium, if any, which might on the next redemption date of such securities be paid to the holders thereof if such securities should be called for redemption on such date pursuant to their terms, and all securities so repurchased shall be cancelled.

History: 1953 Comp., 75-36-69, enacted by Laws 1963, ch. 311, 69.



Section 72-16-70 - Customary provisions.

72-16-70. Customary provisions.

The resolution authorizing the securities or other instrument appertaining thereto may contain any agreement or provision customarily contained in instruments securing securities, including without limiting the generality of the foregoing, covenants designated in Section 76 [72-16-76 NMSA 1978] hereof.

History: 1953 Comp., 75-36-70, enacted by Laws 1963, ch. 311, 70.



Section 72-16-71 - Sale of securities.

72-16-71. Sale of securities.

Any securities herein authorized, except for warrants not issued for cash and except for temporary bonds issued pending preparation of definitive bond or bonds, shall be sold at public or private sale at, above or below par at a net effective interest rate not exceeding the maximum net effective interest rate permitted by the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978], as hereafter amended and supplemented.

History: 1953 Comp., 75-36-71, enacted by Laws 1963, ch. 311, 71; 1983, ch. 265, 52.



Section 72-16-72 - Sale discount or commission prohibited.

72-16-72. Sale discount or commission prohibited.

No discount (except as hereinabove provided) or commission shall be allowed or paid on or for any security sale to any purchaser or bidder, directly or indirectly; but nothing herein contained shall be construed as prohibiting the board from employing legal, fiscal, engineering and other expert services in connection with any project or facilities herein authorized and with the authorization, issuance and sale of securities.

History: 1953 Comp., 75-36-72, enacted by Laws 1963, ch. 311, 72.



Section 72-16-73 - Application of proceeds.

72-16-73. Application of proceeds.

All moneys received from the issuance of any securities herein authorized shall be used solely for the purpose (or purposes) for which issued and the cost of any project thereby delineated. Any accrued interest and any premium shall be applied to the payment of the interest on or the principal of the securities, or both interest and principal, or shall be deposited in a reserve therefor, as the board may determine.

History: 1953 Comp., 75-36-73, enacted by Laws 1963, ch. 311, 73.



Section 72-16-74 - Use of unexpended proceeds.

72-16-74. Use of unexpended proceeds.

Any unexpended balance of such security proceeds remaining after the completion of the acquisition or improvement and equipment of the project or the completion of the purpose or purposes for which such securities were issued shall be paid immediately into the fund created for the payment of the principal of said securities and shall be used therefor, subject to the provisions as to the times and methods for their payment as stated in the securities and the proceedings authorizing or otherwise appertaining to their issuance, or so paid into a reserve therefor.

History: 1953 Comp., 75-36-74, enacted by Laws 1963, ch. 311, 74.



Section 72-16-75 - Validity unaffected by use of proceeds.

72-16-75. Validity unaffected by use of proceeds.

The validity of said securities shall not be dependent on nor affected by the validity or regularity of any proceedings relating to the acquisition or improvement and equipment of the project or the proper competion [completion] of any project for which the securities are issued. The purchaser or purchasers of the securities shall in no manner be responsible for the application of the proceeds of the securities by the authority or any of its officers, agents and employees.

History: 1953 Comp., 75-36-75, enacted by Laws 1963, ch. 311, 75.



Section 72-16-76 - Covenants in security proceedings.

72-16-76. Covenants in security proceedings.

Any resolution or trust indenture authorizing the issuance of securitiees [securities] or any other instrument appertaining thereto may contain covenants and other provisions (notwithstanding such covenants and provisions may limit the exercise of powers conferred hereby), in order to secure the payment of such securities, in agreement with the holders and owners of such securities, as the board may determine, including without limiting the generality of the foregoing, all such acts and things as may be necessary or convenient or desirable in order to secure the authority's securities, or in the discretion of the board tend to make the securities more marketable, notwithstanding that such covenant, act or thing may not be enumerated herein, it being the intention hereof to give the authority power to do all things in the issuance of securities and for their security except as herein specifically limited.

History: 1953 Comp., 75-36-76, enacted by Laws 1963, ch. 311, 76.



Section 72-16-77 - Remedies of security holders.

72-16-77. Remedies of security holders.

Subject to any contractual limitations binding upon the holders of any issue or series of securities, or trustee therefor, including but not limited to the restriction of the exercise of any remedy to a specified proportion, percentage or number of such holders, and subject to any prior or superior rights of others, any holder of securities, or trustee therefor, shall have the right and power, for the equal benefit and protection of all holders of securities similarly situated:

A. by mandamus or other suit, action or proceeding at law or in equity to enforce his rights against the authority and its board and any of its officers, agents and employees, and to require and compel the authority or its board or any such officers, agents or employees to perform and carry out its and their duties, obligations or other commitments hereunder and its and their covenants and agreements with the holder of any security;

B. by action or suit in equity to require the authority and its board to account as if they were the trustee of an express trust;

C. by action or suit in equity to have appointed a receiver, which receiver may enter and take possession of any system, or project or services revenues from which are pledged for the payment of the securities, prescribe sufficient fees derived from the operation thereof, and collect, receive and apply all revenues or other moneys pledged for the payment of the securities in the same manner as the authority itself might do in accordance with the obligations of the authority;

D. by action or suit in equity to enjoin any acts or things which may be unlawful or in violation of the rights of the holder of any security and to bring suit thereupon.

History: 1953 Comp., 75-36-77, enacted by Laws 1963, ch. 311, 77.



Section 72-16-78 - Limitations upon liabilities.

72-16-78. Limitations upon liabilities.

Neither the directors nor any person executing securities issued hereunder shall be liable personally on the securities by reason of the issuance thereof. Securities issued pursuant to this act [72-16-1 through 72-16-103 NMSA 1978] shall not be in any way a debt or liability of the state or of any municipality or other public body and shall not create or constitute any indebtedness, liability or obligation of the state or of any such municipality or other public body, either legal, moral or otherwise, and nothing in this act contained shall be construed to authorize the authority to incur any indebtedness on behalf of or in any way to obligate the state or any municipality or other public body, except the authority and except as herein otherwise expressly stated or necessarily implied.

History: 1953 Comp., 75-36-78, enacted by Laws 1963, ch. 311, 78.



Section 72-16-79 - Cancellation of paid securities.

72-16-79. Cancellation of paid securities.

Whenever the treasurer of the authority shall redeem and pay any of the securities issued under the provisions hereof, he shall cancel the same by writing across the face thereof or stamping thereon the word "paid," together with the date of its payment, sign his name thereto, and transmit the same to the secretary of the authority, taking his receipt therefor, which receipt shall be filed in the records of the authority. The secretary shall credit the treasurer on his books for the amount so paid.

History: 1953 Comp., 75-36-79, enacted by Laws 1963, ch. 311, 79.



Section 72-16-80 - Interest after maturity.

72-16-80. Interest after maturity.

No interest shall accrue on any security herein authorized after it becomes due and payable, provided funds for the payment of the principal of and the interest on the security and any prior redemption premium due are available to the paying agent for such payment without default.

History: 1953 Comp., 75-36-80, enacted by Laws 1963, ch. 311, 80.



Section 72-16-81 - Refunding bonds.

72-16-81. Refunding bonds.

Any bonds issued hereunder may be refunded, without an election, but subject to provisions concerning their payment and to any other contractual limitations in the proceedings authorizing their issuance or otherwise oppertaining [appertaining] thereto, pursuant to a resolution or resolutions to be adopted by the board in the manner herein provided for the issuance of other securities, to refund, pay or discharge all or any part of the authority's outstanding bonds, heretofore or hereafter issued, including any interest thereon in arrears or about to become due, or for the purpose of reducing interest costs or effecting other economies or of modifying or eliminating restrictive contractual limitations appertaining to the issuance of additional bonds or any project (or any combination thereof).

History: 1953 Comp., 75-36-81, enacted by Laws 1963, ch. 311, 81.



Section 72-16-82 - Method of issuance.

72-16-82. Method of issuance.

Any bonds issued for refunding purposes may either be delivered in exchange for the outstanding bonds authorized to be refunded or may be sold as provided in this act [72-16-1 through 72-16-103 NMSA 1978] for the sale of other bonds.

History: 1953 Comp., 75-36-82, enacted by Laws 1963, ch. 311, 82.



Section 72-16-83 - Limitations upon issuance.

72-16-83. Limitations upon issuance.

No bonds may be refunded hereunder unless the holders thereof voluntarily surrender them for exchange or payment, or unless they either mature or are callable for prior redemption under their terms within ten years from the date of issuance of the refunding bonds. Provision shall be made for paying the bonds within that period of time. No maturity of any bonds refunded may be extended over fifteen years nor may any interest thereon be increased to any coupon rate exceeding the maximum net effective interest rate permitted by the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978]. The principal amount of the refunding bonds may exceed the principal amount of the refunded bonds if the aggregate principal and interest costs of the refunding bonds do not exceed such unaccrued costs of the bonds refunded. The principal amount of the refunding bonds may also be less than or the same as the principal amount of the bonds refunded so long as provision is duly and sufficiently made for their payment.

History: 1953 Comp., 75-36-83, enacted by Laws 1963, ch. 311, 83; 1985, ch. 190, 14.



Section 72-16-84 - Use of refunding bond proceeds.

72-16-84. Use of refunding bond proceeds.

The proceeds of refunding bonds shall either be immediately applied to the retirement of the bonds to be refunded or be placed in escrow to be applied to the payment of the bonds upon their presentation therefor; provided, however, any accrued interest and any premium appertaining to a sale of refunding bonds may be applied to the payment of the interest thereon and the principal thereof or both interest and principal or may be deposited in a reserve therefor as the board may determine. The escrow shall not necessarily be limited to refunding bond proceeds but may include other money made available for such purpose. Any escrowed proceeds pending such use may be invested or reinvested in federal securities. Such escrowed proceeds and investments, together with any interest to be derived from any such investment, shall be in an amount at all times sufficient as to principal, interest, any prior redemption premium due and any charges of the escrow agent payable therefrom to pay the bonds refunded as they become due at their respective maturities or due at designated prior redemption date or dates upon which the board shall exercise a prior redemption option. Upon establishment of such escrow in accordance with this section, the refunded bonds payable therefrom no longer shall constitute outstanding indebtedness of the authority.

History: 1953 Comp., 75-36-84, enacted by Laws 1963, ch. 311, 84; 1985, ch. 190, 15.



Section 72-16-85 - Payment of refunding bonds.

72-16-85. Payment of refunding bonds.

Refunding revenue bonds may be made payable from any revenues derived from the operation of the flood control system or any project, notwithstanding the pledge of such revenues for the payment of the outstanding bonds issued by the authority which are to be refunded is thereby modified. Any refunding revenue bonds shall not be made payable from taxes unless the bonds thereby refunded are payable from taxes.

History: 1953 Comp., 75-36-85, enacted by Laws 1963, ch. 311, 85.



Section 72-16-86 - Combination of refunding and other bonds.

72-16-86. Combination of refunding and other bonds.

Bonds for refunding and bonds for any other purpose or purposes herein authorized may be issued separately or issued in combination in one series or more.

History: 1953 Comp., 75-36-86, enacted by Laws 1963, ch. 311, 86.



Section 72-16-87 - Supplemental provisions.

72-16-87. Supplemental provisions.

Except as in this act [72-16-1 through 72-16-103 NMSA 1978] specifically provided or necessarily implied, the relevant provisions herein pertaining to bonds generally shall be equally applicable in the authorization and issuance of refunding bonds, including their terms and security, the bond resolution, trust indenture, taxes and service charges, and other aspects of the bonds.

History: 1953 Comp., 75-36-87, enacted by Laws 1963, ch. 311, 87.



Section 72-16-88 - Board's determination final.

72-16-88. Board's determination final.

The determination of the board that the limitations hereunder imposed upon the issuance of refunding bonds have been met shall be conclusive in the absence of fraud or arbitrary and gross abuse of discretion.

History: 1953 Comp., 75-36-88, enacted by Laws 1963, ch. 311, 88.



Section 72-16-89 - Issuance of interim debentures and pledge of bonds as collateral security.

72-16-89. Issuance of interim debentures and pledge of bonds as collateral security.

Notwithstanding any limitation or other provision herein, whenever a majority of the taxpaying electors of the authority voting on a proposal to issue bonds has authorized the authority to issue bonds for any purpose herein authorized, the authority is authorized to borrow money without any other election in anticipation of taxes, the proceeds of said bonds or any other revenues of the authority, or any combination thereof, and to issue interim debentures to evidence the amount so borrowed. Interim debentures may mature at such time or times not exceeding a period of time equal to the estimated time needed to effect the purpose or purposes for which the bonds are so authorized to be issued, plus two years, as the board may determine. Except as otherwise provided in this Section 89 and in Sections 90 and 91 [72-16-90 and 72-16-91 NMSA 1978] hereof, interim debentures shall be issued as provided herein for securities in Sections 47 to 80 [72-16-47 through 72-16-80 NMSA 1978], both inclusive. Taxes, other revenues of the authority, including without limiting the generality of the foregoing, proceeds of bonds to be thereafter issued or reissued, or bonds issued for the purpose of securing the payment of interim debenture [debentures], may be pledged for the purpose of securing the payment of the interim debentures. Any bonds pledged as collateral security for the payment of any interim debentures shall mature at such time or times as the board may determine, but in no event exceeding forty years from the date of either any of such bonds or any of such interim debentures, whichever date be the earlier. Any such bonds pledged as collateral security shall not be issued in an aggregate principal amount exceeding the aggregate principal amount of the interim debenture or interim debentures secured by a pledge of such bonds, nor shall they bear interest at any time which with any interest accruing at the same time on the interim debenture or interim debentures so secured exceeds six percent per annum.

History: 1953 Comp., 75-36-89, enacted by Laws 1963, ch. 311, 89.



Section 72-16-90 - Interim debentures not to be extended.

72-16-90. Interim debentures not to be extended.

No interim debenture issued pursuant to the provisions of Section 89 [72-16-89 NMSA 1978] hereof shall be extended or funded except by the issuance or reissuance of a bond or bonds in compliance with Section 91 [72-16-91 NMSA 1978] hereof.

History: 1953 Comp., 75-36-90, enacted by Laws 1963, ch. 311, 90.



Section 72-16-91 - Funding.

72-16-91. Funding.

For the purpose of funding any interim debenture or interim debentures, any bond or bonds pledged as collateral security to secure the payment of such interim debenture or interim debentures may be reissued without an election, and any bonds not previously issued but authorized to be issued at an election for a purpose the same as or encompassing the purpose for which the interim debentures were issued may be issued for such a funding. Any such bonds shall mature at such time or times as the board may determine, but in no event exceeding forty years from the date of either any of the interim debentures so funded or any of the bonds so pledged as collateral security, whichever date be the earlier. Bonds for funding (including but not necessarily limited to any such reissued bonds) and bonds for any other purpose or purposes herein authorized may be issued separately or issued in combination in one series or more. Except as herein otherwise provided in Sections 89 and 90 [72-16-89 and 72-16-90 NMSA 1978] and in this Section 91, any such funding bonds shall be issued as is provided herein for refunding bonds in Sections 81, 82, 84, 85, 87, and 88 [72-16-81, 72-16-82, 72-16-84, 72-16-85, 72-16-87 and 72-16-88 NMSA 1978] hereof, and provided herein for securities in Sections 47 to 80 [72-16-47 to 72-16-80 NMSA 1978], both inclusive.

History: 1953 Comp., 75-36-91, enacted by Laws 1963, ch. 311, 91.



Section 72-16-92 - Publication of resolution or proceedings.

72-16-92. Publication of resolution or proceedings.

In its discretion the board may provide for the publication once in full of either any resolution or other proceedings adopted by the board ordering the issuance of any securities or, in the alternative, of notice thereof, which resolution, other proceedings or notice so published shall state the fact and date of such adoption and the place where such resolution or other proceedings has been filed for public inspection and also the date of the first publication of such resolution, other proceedings or notice, and also state that any action or proceeding of any kind or nature in any court questioning the validity of the creation and establishment of the authority, or the validity or proper authorization of securities provided for by the resolution or other proceedings, or the validity of any covenants, agreements or contracts provided for by the resolution or other proceedings, shall be commenced within twenty days after the first publication of such resolution, other proceedings or notice.

History: 1953 Comp., 75-36-92, enacted by Laws 1963, ch. 311, 92.



Section 72-16-93 - Failure to contest legality constitutes bar.

72-16-93. Failure to contest legality constitutes bar.

If no such action or proceedings shall be commenced or instituted within twenty days after the first publication of such resolution, other proceedings or notice, then all residents and taxpayers and owners of property in the authority and all public bodies and all other persons whatsoever shall be forever barred and foreclosed from instituting or commencing any action or proceeding in any court or from pleading any defense to any action or proceedings questioning the validity of the creation and establishment of the authority, the validity or proper authorization of such securities, or the validity of any such covenants, agreements or contracts; and said securities, covenants, agreements and contracts shall be conclusively deemed to be valid and binding obligations in accordance with their terms and tenor.

History: 1953 Comp., 75-36-93, enacted by Laws 1963, ch. 311, 93.



Section 72-16-94 - Confirmation of contract proceedings.

72-16-94. Confirmation of contract proceedings.

In its discretion the board may file a petition at any time in the district court in and for any county in which the authority is located wholly or in part, praying a judicial examination and determination of any power conferred or of any tax or rates or charges levied or of any act, proceeding or contract of the authority, whether or not said contract shall have been executed, including proposed contracts for the acquisition, improvement, equipment, maintenance, operation or disposal of any project for the authority. Such petition shall set forth the facts whereon the validity of such power, assessment, act, proceeding or contract is founded and shall be verified by the chairman of the board. Such action shall be in the nature of a proceeding in rem, and jurisdiction of all parties interested may be had by publication and posting, as hereinafter provided. Notice of the filing of said petition shall be given by the clerk of the court, under the seal thereof, stating in brief outline the contents of the petition and showing where a full copy of any contract therein mentioned may be examined. The notice shall be served by publication in at least five consecutive issues of a weekly newspaper of general circulation published in the county in which the principal office of the authority is located, and by posting the same in the office of the authority at least thirty days prior to the date fixed in said notice for the hearing on said petition. Jurisdiction shall be complete after such publication and posting. Any owner of property in the authority or person interested in the contract or proposed contract or in the premises may appear and move to dismiss or answer said petition at any time prior to the date fixed for said hearing or within such further time as may be allowed by the court; and the petition shall be taken as confessed by all persons who fail so to appear.

History: 1953 Comp., 75-36-94, enacted by Laws 1963, ch. 311, 94.



Section 72-16-95 - Review and judgment of court.

72-16-95. Review and judgment of court.

The petition and notice shall be sufficient to give the court jurisdiction, and upon hearing the court shall examine into and determine all matters and things affecting the question submitted, shall make such findings with reference thereto and render such judgment and decree thereon as the case warrants. Costs may be divided or apportioned among any contesting parties in the discretion of the trial court. Review of the judgment of the court may be had as in other similar cases, except that such review must be applied for within thirty days after the time of the rendition of such judgment or within such additional time as may be allowed by the court within thirty days. The Rules of Civil Procedure shall govern in matters of pleading and practice where not otherwise specified herein. The court shall disregard any error, irregularity or omission which does not affect the substantial rights of the parties.

History: 1953 Comp., 75-36-95, enacted by Laws 1963, ch. 311, 95.



Section 72-16-96 - Purpose of tax exemptions.

72-16-96. Purpose of tax exemptions.

The effectuation of the powers herein authorized shall and will be in all respects for the benefit of the people of the state, including but not necessarily limited to those residing in the authority exercising any power hereunder, for the improvement of their health and living conditions and for the increase of their commerce and prosperity.

History: 1953 Comp., 75-36-96, enacted by Laws 1963, ch. 311, 96.



Section 72-16-97 - Property exempt from general taxes.

72-16-97. Property exempt from general taxes.

Thus, the authority shall not be required to pay any general (ad valorem) taxes upon any property appertaining to any project herein authorized and acquired within the state, nor the authority's interest therein.

History: 1953 Comp., 75-36-97, enacted by Laws 1963, ch. 311, 97.



Section 72-16-98 - Securities and income therefrom exempt.

72-16-98. Securities and income therefrom exempt.

Securities issued hereunder and the income therefrom shall forever be and remain free and exempt from taxation by the state, the authority and any other public body, except transfer, inheritance and estate taxes.

History: 1953 Comp., 75-36-98, enacted by Laws 1963, ch. 311, 98.



Section 72-16-99 - Freedom from judicial process.

72-16-99. Freedom from judicial process.

Execution or other judicial process shall not issue against any property herein authorized of the authority, nor shall any judgment against the authority be a charge or lien upon its property.

History: 1953 Comp., 75-36-99, enacted by Laws 1963, ch. 311, 99.



Section 72-16-100 - Resort to judicial process.

72-16-100. Resort to judicial process.

Section 99 [72-16-99 NMSA 1978] hereof does not apply to or limit the right of the holder of any security, his trustee, or any assignee of all or part of his interest, the federal government when it is a party to any contract with the authority, and any other obligee hereunder to foreclose, otherwise to enforce, and to pursue any remedies for the enforcement of any pledge or lien given by the authority on the proceeds of taxes, service charges or other revenues.

History: 1953 Comp., 75-36-100, enacted by Laws 1963, ch. 311, 100.



Section 72-16-101 - Legal investments in securities.

72-16-101. Legal investments in securities.

It shall be legal for the state and any of its agencies, departments, instrumentalities, corporations, or political subdivisions, or any political or public corporation, any bank, trust company, banker, savings bank, or institution, any building and loan association, savings and loan association, investment company and any other person carrying on a banking or investment business, any insurance company, insurance association, or any other person carrying on an insurance business, and any executor, administrator, curator, trustee or any other fiduciary, to invest funds or moneys in their custody in any of the securities authorized to be issued pursuant to the provisions hereof. Such securities shall be authorized security for all public deposits. Nothing contained in this Section 101 with regard to legal investments shall be construed as relieving any public body or other person of any duty of exercising reasonable care in selecting securities.

History: 1953 Comp., 75-36-101, enacted by Laws 1963, ch. 311, 101.



Section 72-16-102 - Civil rights.

72-16-102. Civil rights.

The authority damaged by any such act may also bring a civil action for damages sustained by any such act, and in such proceeding the prevailing party shall also be entitled to reasonable attorneys' fees and costs of court.

History: 1953 Comp., 75-36-102, enacted by Laws 1963, ch. 311, 102.



Section 72-16-103 - Liberal construction.

72-16-103. Liberal construction.

This act [72-16-1 through 72-16-103 NMSA 1978] being necessary to secure and preserve the public health, safety and general welfare, the rule of strict construction shall have no application hereto, but it shall be liberally construed to effect the purposes and objects for which this act is intended.

History: 1953 Comp., 75-36-103, enacted by Laws 1963, ch. 311, 103.






Article 17 - Las Cruces Metropolitan Arroyo Flood Control

Section 72-17-1 - Short title.

72-17-1. Short title.

This act [72-17-1 through 72-17-103 NMSA 1978] may be cited as the "Las Cruces Arroyo Flood Control Act."

History: 1953 Comp., 75-38-1, enacted by Laws 1967, ch. 156, 1.



Section 72-17-2 - Legislative declaration.

72-17-2. Legislative declaration.

It is hereby declared as a matter of legislative determination:

A. that the organization of the authority hereby created having the purposes, powers, duties, privileges, immunities, rights, liabilities and disabilities provided in this act [72-17-1 through 72-17-103 NMSA 1978] will serve a public use and will promote the health, safety, prosperity, security and general welfare of the inhabitants thereof and of the state of New Mexico;

B. that the acquisition, improvement, maintenance and operation of any project authorized in this act is in the public interest and constitutes a part of the established and permanent policy of the state;

C. that the authority hereby organized shall be a body corporate and politic, a quasi-municipal corporation, and a political subdivision of the state;

D. that the flood control system hereby authorized and directed to be acquired will be of special benefit to the property within the boundaries of the authority hereinafter organized and created;

E. that the notice provided for in this act for each hearing and action to be taken is reasonably calculated to inform any person of interest in any proceedings hereunder which may directly and adversely affect his legally protected interests;

F. that a general law cannot be made applicable to the designated flood control system and the provisions herein appertaining thereto because of a number of typical and special conditions concerning them;

G. that for the accomplishment of these purposes, the provisions of this act shall be broadly construed.

History: 1953 Comp., 75-38-2, enacted by Laws 1967, ch. 156, 2.



Section 72-17-3 - Decision of board or governing body final.

72-17-3. Decision of board or governing body final.

The action and decision of the board as to all matters passed upon by it in relation to any action, matter or thing provided herein shall be final and conclusive unless arbitrary, capricious or fraudulent.

History: 1953 Comp., 75-38-3, enacted by Laws 1967, ch. 156, 3.



Section 72-17-4 - Definitions.

72-17-4. Definitions.

Except where the context otherwise requires, the definitions in this section govern the construction hereof:

A. "act" means the Las Cruces Arroyo Flood Control Act;

B. "acquisition" or "acquire" means the opening, laying out, establishment, purchase, construction, securing, installation, reconstruction, lease, gift, grant from the federal government, any public body or person, endowment, bequest, devise, condemnation, transfer, assignment, option to purchase, other contract, or other acquirement, or any combination thereof, of facilities, other property, any project, or an interest therein, herein authorized;

C. "authority" means the Las Cruces metropolitan arroyo flood control authority hereby created;

D. "board" means the board of directors of the Las Cruces metropolitan arroyo flood control authority;

E. "chairman" means the chairman of the board and president of the authority;

F. "condemnation" or "condemn" means the acquisition by the exercise of the power of eminent domain of property for any facilities, other property, project, or an interest therein, herein authorized. The authority may exercise in the state the power of eminent domain, either within or without the authority, and in the manner provided by law for the condemnation of private property for public use, may take any property necessary to carry out any of the objects or purposes hereof. In the event the construction of any facility or project herein authorized, or any part thereof, shall make necessary the removal and relocation of any public utilities, whether on private or public right-of-way, the authority shall reimburse the owner of such public utility facility for the expense of such removal and relocation, including the cost of any necessary land or rights in land;

G. "cost," or "cost of the project," or words of similar import, means all or any part designated by the board of the cost of any facilities, project, or interest therein, being acquired, and all or any property, rights, easements, privileges, agreements and franchises deemed by the authority to be necessary or useful and convenient thereof or in connection therewith, which cost, at the option of the board, may include all or any part of the incidental costs pertaining to the project, including, without limiting the generality of the foregoing, preliminary expenses advanced by any municipality from funds available for use therefor in the making of surveys, preliminary plans, estimates of cost, other preliminaries, the costs of appraising, printing, employing engineers, architects, fiscal agents, attorneys at law, clerical help, other agents or employees, the costs of capitalizing interest or any discount on securities, of inspection, of any administrative, operating and other expenses of the authority prior to the levy and collection of taxes, and of reserves for working capital, operation, maintenance or replacement expenses or for payment or security of principal of or interest on any securities, the costs of making, publishing, posting, mailing and otherwise giving any notice in connection with the project, the taking of options, the issuance of securities, the filing or recordation of instruments, the levy and collection of taxes and installments thereof, the costs of reimbursements by the authority to any public body, the federal government or any person of any moneys theretofore expended for or in connection with any facility or project, and all other expenses necessary or desirable and appertaining to any project, as estimated or otherwise ascertained by the board;

H. "director" means a member of the board;

I. "disposal" or "dispose" means the sale, destruction, razing, loan, lease, gift, grant, transfer, assignment, mortgage, option to sell, other contract or other disposition (or any combination thereof) of facilities, other property, any project, or an interest therein, herein authorized;

J. "engineer" means any engineer in the permanent employ of the authority or any independent competent engineer or firm of such engineers employed by the authority in connection with any facility, property, project or power herein authorized;

K. "equipment" or "equip" means the furnishing of all necessary or desirable, related or appurtenant, facilities, or any combination thereof, appertaining to any facilities, property, project, or interest therein, herein authorized;

L. "facility" means any of the water facilities, sewer facilities, or other property appertaining to the flood control system of the authority;

M. "federal government" means the United States of America, or any agency, instrumentality, or corporation thereof;

N. "federal securities" means the bills, certificates of indebtedness, notes or bonds which are direct obligations of, or the principal and interest of which obligations are unconditionally guaranteed by, the United States of America;

O. "governing body" means the city council, city commission, board of commissioners, board of trustees, board of directors, or other legislative body of the public body proceeding hereunder in which body the legislative powers of the public body are vested;

P. "hereby," "herein," "hereinabove," "hereinafter," "hereinbefore," "hereof," "hereto," and "hereunder" refer to this act and not solely to the particular portion thereof in which such word is used;

Q. "improvement" or "improve" means the extension, widening, lengthening, betterment, alteration, reconstruction, repair or other improvement (or any combination thereof) of facilities, other property, project, or any interest therein, herein authorized;

R. "mailed notice" or notice by "mail" means the giving by the engineer, secretary, or any deputy thereof, as determined by the board, of any designated written or printed notice addressed to the last known owner or owners of each tract of real property in question or other designated person at his or their last known address or addresses, by deposit, at least ten days prior to the designated hearing or other time or event, in the United States mails, postage prepaid, as first class mail. In the absence of fraud, the failure to mail any such notice shall not invalidate any proceedings hereunder. The names and addresses of such property owners shall be obtained from the records of the county assessor or from such other source or sources as the secretary or the engineer deem reliable. Any list of such names and addresses may be revised from time to time, but such a list need not be revised more frequently than at twelve-month intervals. Any mailing of any notice herein required shall be verified by the affidavit or certificate of the engineer, secretary, the deputy, or other person mailing the notice, which verification shall be retained in the records of the authority at least until all taxes and securities appertaining thereto have been paid in full, or any claim is barred by a statute of limitations;

S. "may" is permissive;

T. "municipality" means the city of Las Cruces or any other incorporated city, town or village in the state, whether incorporated or governed under a general act, special legislative act or special charter of any type. "Municipal" pertains thereto;

U. "person" means any human being, association, partnership, firm or corporation, excluding a public body and excluding the federal government;

V. "president" means the president of the authority and the chairman of the board;

W. "project" means any structure, facility, undertaking or system which the authority is herein authorized to acquire, improve, equip, maintain or operate. A project may consist of all kinds of personal and real property. A project shall appertain to the flood control system which the authority is hereby authorized and directed to provide within and without the authority's boundaries;

X. "property" means real property and personal property;

Y. "publication" or "publish" means publication in at least the one newspaper designated as the authority's official newspaper and published in the authority in the English language at least once a week and of general circulation in the authority. Except as herein otherwise specifically provided or necessarily implied, "publication" or "publish" also means publication for at least once a week for three consecutive weeks by three weekly insertions, the first publication being at least fifteen days prior to the designated time or event, unless otherwise so stated. It is not necessary that publication be made on the same day of the week in each of the three calendar weeks, but not less than fourteen days shall intervene between the first publication and the last publication, and publication shall be complete on the day of the last publication. Any publication herein required shall be verified by the affidavit of the publisher and filed with the secretary;

Z. "public body" means the state of New Mexico or any agency, instrumentality, or corporation thereof, or any municipality, school district, other type district, or any other political subdivision of the state, excluding the authority and excluding the federal government;

AA. "qualified elector" means a person qualified to vote in general elections in the state of New Mexico, who is a resident of the authority at the time of any election held under the provisions of this act or at any other time in reference to which the term "qualified elector" is used;

BB. "real property" means:

(1) land, including land under water;

(2) buildings, structures, fixtures and improvements on land;

(3) any property appurtenant to or used in connection with land;

(4) every estate, interest, privilege, easement, franchise and right in land, legal or equitable, including without limiting the generality of the foregoing, rights-of-way, terms for years, and liens, charges or encumbrances by way of judgment, mortgage or otherwise, and the indebtedness secured by such liens;

CC. "secretary" means the secretary of the authority;

DD. "secretary of state" means the secretary of the state of New Mexico;

EE. "securities" means any notes, warrants, bonds, temporary bonds, or interim debentures or other obligations of the authority or any public body appertaining to any project, or interest therein, herein authorized;

FF. "sewer facilities" means any one or more of the various devices used in the collection, channelling, impounding or disposition of storm, flood, or surface drainage waters, including all inlets, collection, drainage or disposal lines, canals, intercepting sewers, outfall sewers, all pumping, power and other equipment and appurtenances, all extensions, improvements, remodeling, additions, and alterations thereof, and any and all rights or interest in such sewer facilities;

GG. "sewer improvement" or "improve any sewer" means the acquisition, reacquisition, improvement, reimprovement, or repair of any storm sewer, or combination storm and sanitary sewer, including but not limited to collecting and intercepting sewer lines or mains, submains, trunks, laterals, outlets, ditches, ventilation stations, pumping facilities, ejector stations, and all other appurtenances and machinery necessary, useful or convenient for the collection, transportation and disposal of storm water;

HH. "shall" is mandatory;

II. "state" means the state of New Mexico, or any agency, instrumentality, or corporation thereof;

JJ. "street" means any street, avenue, boulevard, alley, highway or other public right-of-way used for any vehicular traffic;

KK. "taxes" means general (ad valorem) taxes pertaining to any project herein authorized;

LL. "taxpaying elector" means a qualified elector of the authority who is an owner of real or personal property within the boundaries of the authority, which property is subject to general (ad valorem) taxation at the time of any election held under the provisions of this act or at any other time in reference to which the term "taxpaying elector" is used. A person who is obligated to pay general (ad valorem) taxes under a contract to purchase real property in the authority shall be considered as such an owner. The ownership of any property subject to the payment of a specific ownership tax on a motor vehicle or trailer or of any other excise or property tax other than such general (ad valorem) taxes shall not constitute the ownership of property subject to taxation as herein provided;

MM. "treasurer" means the treasurer of the authority.

History: 1953 Comp., 75-38-4, enacted by Laws 1967, ch. 156, 4.



Section 72-17-5 - Creation of authority.

72-17-5. Creation of authority.

There is hereby created a flood control authority to be known and designated as the "Las Cruces metropolitan arroyo flood control authority."

History: 1953 Comp., 75-38-5, enacted by Laws 1967, ch. 156, 5.



Section 72-17-6 - Boundaries of authority.

72-17-6. Boundaries of authority.

The boundaries of the authority are:

A combination of watersheds generally described as the combined watersheds of the four unnamed arroyos south of the Dona Ana arroyo and north of the Sand Hill arroyo, the Sand Hill arroyo, Alameda arroyo, Las Cruces arroyo and the Tortugas arroyo, all located in Dona Ana county, and being those arroyos that drain into the most northerly, central and southerly portions of the city of Las Cruces and adjacent areas from the east side of the Rio Grande river on the west, northwesterly to the headwaters of these arroyos on the east and more particularly described as follows:

Beginning at the NE corner section 15, T22S, R2E, NMPM as established by department of the interior, general land office survey, then by courses and distances in accordance with the survey of the department of interior, general land office, thence:

S 89 30' E, 5268.12' to the NE corner Sec. 14, T22S, R2E, thence N 89 40' E, 5244.36' to the NE corner Sec. 13, T22S, R2E, thence S 0 16' E, 2652.52' to the East 1/4 cor. Sec. 13, T22S, R2E, thence S 89 06' E, 5359.53' to the East 1/4 cor. Sec. 18, T22S, R3E, thence S 89 38' E, 5265.48' to the East 1/4 cor. Sec. 17, T22S, R3E, thence S 0 07' E, 2638.68' to the NE cor. Sec. 20, T22S, R3E, thence S 89 42' E, 5311.68' to the NE cor. Sec. 21, T22S, R3E, thence S 0 05' E, 5286.60' to the SE cor. Sec. 21, T22S, R3E, thence S 89 41' E, 5286.60' to the NE cor. Sec. 27, T22S, R3E, thence S 0 04' E, 5281.32' to the SE cor. Sec. 27, T22S, R3E, thence N 89 54' E, 2642.64' to the N 1/4 cor. Sec. 35, T22S, R3E, thence east 2658.48' to the NE cor. Sec. 35, T22S, R3E, thence S 0 01' W, 2646.60' to the E 1/4 cor. Sec. 35, T22S, R3E, thence N 89 51' E, 5266.47' to the E 1/4 cor. Sec. 36, T22S, R3E, thence east 5247.00' to the E 1/4 cor. Sec. 31, T22S, R4E, thence south 2640.00' to the SE cor. Sec. 31, T22S, R4E, thence east 5280.00' to the SE cor. Sec. 32, T22S, R4E, thence south 7939.8' to the E 1/4 cor. Sec. 8, T23S, R4E, thence N 89 55' W, 2637.36' to the center Sec. 8, T23S, R4E, thence south 2640.00' to the S 1/4 cor. Sec. 8, T23S, R4E, thence N 89 54' W, 2635.38' to the SE cor. Sec. 7, T23S, R4E, thence N 89 54' W, 5214.0' to the SW cor. Sec. 7, T23S, R4E, thence S 89 26' W, 5252.28' to the SW cor. Sec. 12, T23S, R3E, thence N 88 42' W, 2678.94' to the N 1/4 cor. Sec. 14, T23S, R3E, thence N 89 08' W, 2641.98' to the NW cor. Sec. 14, T23S, R3E, thence S 0 24' E, 2634.06' to the E 1/4 cor. Sec. 15, T23S, R3E, thence N 89 47' W, 2663.10' to the center Sec. 15, T23S, R3E, thence S 0 08' E, 2647.26' to the S 1/4 cor. Sec. 15, T23S, R3E, thence N 89 53' W, 2676.96' to the SW cor. Sec. 15, T23S, R3E, thence S 89 34' W, 5322.24' to the SW cor. Sec. 16, T23S, R3E, thence S 89 23' W, 5295.84' to the SW cor. Sec. 17, T23S, R3E, thence S 89 41' W, 2690.82' to the N 1/4 cor. Sec. 19, T23S, R3E, thence S 0 12' E, 2648.25' to the center of Sec. 19, T23S, R3E, thence N 89 47' W, 2607.00' to the W 1/4 cor. Sec. 19, T23S, R3E, thence S 0 10' W, 2641.98' to a point, said point being the SW cor. Sec. 19, T23S, R3E NMPM, thence S 52 15' W, approximately 7.33 miles to the eastern boundary of the Rio Grande river, thence northerly along the east bank of the Rio Grande river a distance of approximately 11.4 miles to the southern boundary of wasteway no. 5 of the Elephant Butte irrigation district, thence easterly a distance of approximately 1.16 miles to the intersection of county road D-028 (Dona Ana road) and county road D-041 (Dona Ana school road), thence easterly along county road D-041 (Dona Ana school road) a distance of approximately 2400 feet to the intersection of county road D-041 (Dona Ana school road) and county road C-075 (El Camino Real), thence easterly along county road D-108 (continuation of Dona Ana school road) a distance of approximately 3150 feet to the intersection of county road D-108 (Dona Ana school road) and county road D-23 (Elks drive), thence easterly a distance of approximately 5.27 miles to the NE corner Sec. 15, T22S and R2E to the point of beginning.

History: 1953 Comp., 75-38-6, enacted by Laws 1967, ch. 156, 6; 1990, ch. 44, 1.



Section 72-17-7 - Provision for remonstrances.

72-17-7. Provision for remonstrances.

Within sixty days from the time this act [72-17-1 through 72-17-103 NMSA 1978] goes into effect, a written, signed and acknowledged remonstrance against the acquiring of the flood control system provided for in Section 19 [72-17-19 NMSA 1978] herein may be filed with the board hereinafter created by the owners of property of the value of at least thirty percent of the value of the property herein provided to be taxed, based upon the assessed valuation of said property for general taxes for the year preceding the year of making such remonstrance. If there is real estate in the authority that has not been separately assessed by the taxing authorities, the board shall value such real estate for the purpose of such remonstrance on the same basis of valuation as other real estate similarly situated that has been separately assessed. The board shall, as soon as possible, examine such remonstrance, if made, and canvass and pass upon and determine its sufficiency, and its action thereon shall be final. If the petition is found to contain the names of the owners of property of fifty percent of the total valuation of said real estate in the authority and is found to be sufficient, then the flood control system herein provided for shall not be acquired; provided, that no action under the terms of this act shall be delayed during the period of sixty days, except that no bonds shall be issued during said time.

History: 1953 Comp., 75-38-7, enacted by Laws 1967, ch. 156, 7.



Section 72-17-8 - Board of directors.

72-17-8. Board of directors.

The governing body of the authority hereby created is a board of directors consisting of five qualified electors of the authority. All powers, rights, privileges and duties vested in or imposed upon the authority are exercised and performed by and through the board of directors; provided, that the exercise of any and all executive, administrative and ministerial powers may be, by the board, delegated and redelegated to officers and employees of the authority. Except for the first directors appointed as hereinafter provided and except for any director chosen to fill an unexpired term the term of each director commences on the first day of January next following a general election in the state and runs for six years. Each director, subject to said exceptions, shall serve such a six-year term ending on the first day of January next following a general election; and each director shall serve until his successor has been duly chosen and qualified.

History: 1953 Comp., 75-38-8, enacted by Laws 1967, ch. 156, 8.



Section 72-17-9 - Appointment of first board.

72-17-9. Appointment of first board.

When this act [72-17-1 through 72-17-103 NMSA 1978] goes into effect, the governor shall forthwith appoint five qualified electors of the authority as the directors comprising the first board. They shall serve until their successors have been elected and qualified. Immediately upon their appointment the five directors shall meet, qualify and choose officers, as provided for organizational meetings thereafter in Section 13 [72-17-13 NMSA 1978] hereof.

History: 1953 Comp., 75-38-9, enacted by Laws 1967, ch. 156, 9.



Section 72-17-10 - Election of directors.

72-17-10. Election of directors.

At the time that a proposal to incur debt shall be first submitted to the taxpaying electors or at the first general election next following the effective date of the Las Cruces Arroyo Flood Control Act, whichever occurs first, the qualified electors of the authority shall elect five qualified directors, two to serve a term ending January 1, 1969, two to serve a term ending January 1, 1971, and one to serve a term ending January 1, 1973. At the first election, the five candidates receiving the highest number of votes shall be elected as directors. The terms of the directors shall be determined by lot at their organizational meeting. At each general election thereafter, the qualified electors of the authority shall elect similarly one or two qualified electors as directors to serve six-year terms as directors and as successors to the directors whose terms end on the first day of January next following each such election. Nothing herein may be construed as preventing a qualified elector of the authority from being elected or reelected as a director to succeed himself. If there be only one vacancy on the board, the candidate receiving the highest number of votes shall be elected as director. If there be two vacancies on the board, the candidate receiving the highest number of votes and the candidate receiving the next highest number of votes shall be elected as directors.

History: 1953 Comp., 75-38-10, enacted by Laws 1967, ch. 156, 10.



Section 72-17-11 - Nomination of directors.

72-17-11. Nomination of directors.

Not later than forty-five days before a proposal to incur debt shall be first submitted to the taxpaying electors or at the first general election next following the effective date of the Las Cruces Arroyo Flood Control Act, whichever occurs first, written nominations of any candidate as director may be filed with the secretary of the board. Each nomination of any candidate shall be signed by not less than fifty taxpaying electors regardless of whether or not nominated therein; shall designate therein the name of the candidates thereby nominated, and shall recite that the subscribers thereto are taxpaying electors and that the candidate or candidates designated therein are qualified electors of the authority. No written nomination may designate more qualified electors as candidates, than there are vacancies. No taxpaying elector may nominate more than one candidate for any vacancy. If a candidate does not withdraw his name before the first publication of the notice of election, his name shall be placed on the ballot.

History: 1953 Comp., 75-38-11, enacted by Laws 1967, ch. 156, 11.



Section 72-17-12 - Filling vacancies on board.

72-17-12. Filling vacancies on board.

Upon a vacancy occurring in the board by reason of death, change of residence, resignation, or for any other reason, the governor shall appoint a qualified elector of the authority, as successor to serve the unexpired term.

History: 1953 Comp., 75-38-12, enacted by Laws 1967, ch. 156, 12.



Section 72-17-13 - Organizational meetings.

72-17-13. Organizational meetings.

Except for the first board, each board shall meet on the first business day next following the first day of January in each odd-numbered year, at the office of the board within the authority. Each member of the board, before entering upon his official duties, shall take and subscribe an oath that he will support the constitution of the United States and the constitution and laws of New Mexico, and that he will faithfully and impartially discharge the duties of his office to the best of his ability, which oath shall be filed in the office of the secretary of state. Each director shall, before entering upon his official duties, give a bond to the authority in the sum of ten thousand dollars [($10,000)] with good and sufficient surety, conditioned for the faithful performance of each and all of the duties of his office, without fraud, deceit or oppression, and the accounting for all moneys and property coming into his hands, and the prompt and faithful payment of all moneys and the delivering of all property coming into his custody or control belonging to the authority of his successors in office. Premiums on all bonds provided for in this section shall be paid by the authority, and all such bonds shall be kept on file in the office of the secretary of state.

History: 1953 Comp., 75-38-13, enacted by Laws 1967, ch. 156, 13.



Section 72-17-14 - Board's administrative powers.

72-17-14. Board's administrative powers.

The board may exercise the following powers:

A. fix the time and place, at which its regular meetings will be held within the authority and provide for the calling and holding of special meetings;

B. adopt and amend or otherwise modify bylaws and rules for procedure;

C. select one director as chairman of the board and president of the authority, and another director as chairman pro tem of the board and president pro tem of the authority, and choose a secretary and a treasurer of the board and authority, each of which two positions may be filled by a person who is, or is not, a director, and both of which positions may, or may not, be filled by one person;

D. prescribe by resolution a system of business administration and create all necessary offices, and establish and reestablish the powers, duties, and compensation of all officers and employees;

E. require and fix the amount of all official bonds necessary or desirable and convenient in the opinion of the board for the protection of the funds and property of the authority, subject to the provisions of Section 13 [72-17-13 NMSA 1978] hereof;

F. prescribe a method of auditing and allowing or rejecting claims and demands;

G. provide a method for the letting of contracts on a fair and competitive basis for the construction of works, any facility, or any project, or any interest therein, or the performance or furnishing of labor, materials or supplies as required herein;

H. designate an official newspaper published in the authority in the English language and direct additional publication in any newspaper where it deems that the public necessity may so require;

I. make and pass resolutions and orders on behalf of the authority not repugnant to the provisions of this act [72-17-1 through 72-17-103 NMSA 1978], necessary or proper for the government and management of the affairs of the authority, for the execution of the powers vested in the authority, and for carrying into effect the provisions of this act.

History: 1953 Comp., 75-38-14, enacted by Laws 1967, ch. 156, 14.



Section 72-17-15 - Records of board.

72-17-15. Records of board.

On all resolutions and orders, the roll shall be called, and the ayes and noes shall be recorded. All resolutions and orders, as soon as may be after their passage, shall be recorded in a book kept for that purpose and be authenticated by the signature of the presiding officer of the board and the secretary. Every legislative act of the board of a general or permanent nature shall be by resolution. The book of resolutions and orders is a public record. A record shall also be made of all other proceedings of the board, minutes of all meetings, certificates, contracts, bonds given by officers, employees, and any other agents of the authority, and all corporate acts, which record is also a public record. The treasurer shall keep strict and accurate accounts of all moneys received by and disbursed for and on behalf of the authority, in a permanent record, which is also a public record. Any permanent record of the authority shall be open for inspection by any qualified elector thereof, by any other interested person, or by any representative of the federal government or any public body. All records are subject to audit as provided by law for political subdivisions.

History: 1953 Comp., 75-38-15, enacted by Laws 1967, ch. 156, 15.



Section 72-17-16 - Meetings of board.

72-17-16. Meetings of board.

All meetings of the board shall be held within the authority and shall be open to the public. No business of the board shall be transacted except at a regular or special meeting at which a quorum consisting of at least three-fifths of the total membership of the board is present. Any action of the board requires the affirmative vote of a majority of the directors present and voting. A smaller number of directors than a quorum may adjourn from time to time and may compel the attendance of absent members in such manner and under such penalties as the board may provide.

History: 1953 Comp., 75-38-16, enacted by Laws 1967, ch. 156, 16.



Section 72-17-17 - Compensation of directors.

72-17-17. Compensation of directors.

Directors shall receive no compensation for their services as a director, office: [officer,] engineer, attorney, employee or other agent of the authority. Directors may be reimbursed for expenses incurred by them on authority business with approval of the board.

History: 1953 Comp., 75-38-17, enacted by Laws 1967, ch. 156, 17.



Section 72-17-18 - Interest in contracts and property disqualifications.

72-17-18. Interest in contracts and property disqualifications.

No director nor officer, employee or agent of the authority may be interested in any contract or transaction with the authority except in his official representative capacity, or as provided, except for any contract of employment with the authority. Neither the holding of any office or employment in the government of any public body or the federal government nor the owning of any property within the state, within or without the authority, may be deemed a disqualification for membership on the board or employment by the authority, nor a disqualification for compensation for services as an officer, employee or agent of the authority, except as provided in Section 17 [72-17-17 NMSA 1978] hereof.

History: 1953 Comp., 75-38-18, enacted by Laws 1967, ch. 156, 18.



Section 72-17-19 - Flood control system; hearings thereon.

72-17-19. Flood control system; hearings thereon.

The authority is hereby authorized, empowered and directed, subject to the provisions of Section 7 [72-17-7 NMSA 1978] hereof, to acquire, equip, maintain and operate a flood control system for the benefit of the authority and the inhabitants thereof, after the board has made such preliminary studies and otherwise taken such action as it determines to be necessary or desirable as preliminaries thereto. The flood control system consists of such facilities as the board may determine. When a comprehensive program for the acquisition of the flood control system satisfactory to the board is available, it shall be tentatively adopted. The program need only describe the proposed flood control system in general terms and not in detail. A public hearing on the proposed program shall be scheduled, and notice of the hearing shall be given by publication. After the hearing and any adjournments thereof which may be ordered, the board may either require changes to be made in the program as the board may consider desirable, or the board may approve the program as prepared. If any substantial changes to the program are ordered at any time, a further hearing shall be held pursuant to notice which shall be given by publication.

History: 1953 Comp., 75-38-19, enacted by Laws 1967, ch. 156, 19.



Section 72-17-20 - Implementing powers.

72-17-20. Implementing powers.

The board may:

A. acquire, improve, equip, maintain and operate any project or facility for the control of flood and storm waters of the authority and the flood and storm waters of streams which have their sources outside of the authority but which streams and the flood waters thereof flow into the authority;

B. protect from such floods or storm waters the watercourses, watersheds, public highways, life and property in the authority;

C. exercise the right of eminent domain, either within or without the authority, in the manner provided by law for the condemnation of private property for public use.

History: 1953 Comp., 75-38-20, enacted by Laws 1967, ch. 156, 20.



Section 72-17-21 - Protection of property rights.

72-17-21. Protection of property rights.

It is hereby declared that the use of the property, lands, rights-of-way, easements or materials which may be condemned, taken or appropriated under the provisions of this act [72-17-1 through 72-17-103 NMSA 1978] is a public use subject to the regulation and control of the state in the manner prescribed by law; but nothing herein shall be deemed to authorize the authority or public body or person to divert the waters of any river, creek, stream, irrigation system, canal or ditch from its channel to the detriment of any person, any public body or the federal government having any interest in such river, creek, stream, irrigation system, canal or ditch, or the waters thereof or therein, unless compensation is ascertained and paid therefor under the laws authorizing the taking of private property for public use.

History: 1953 Comp., 75-38-21, enacted by Laws 1967, ch. 156, 21.



Section 72-17-22 - Additional powers of authority.

72-17-22. Additional powers of authority.

The authority may exercise the following powers:

A. duties, privileges, immunities, rights, liabilities and disabilities appertaining to a public body politic and corporate and constituting a quasi-municipal corporation and political subdivision of the state established as an instrumentality exercising public and essential governmental and proprietary functions to provide for the public health, safety and general welfare;

B. perpetual existence and succession;

C. adopt, have and use a corporate seal and alter the same at pleasure;

D. sue and be sued and be a party to suits, actions and proceedings;

E. commence, maintain, intervene in, defend, compromise, terminate by settlement or otherwise and otherwise participate in and assume the cost and expense of any actions and proceedings now or hereafter begun and appertaining to the authority, its board, its officers, agents or employees or any of the authority's duties, privileges, immunities, rights, liabilities and disabilities or the authority's flood control system, other property of the authority or any project;

F. enter into contracts and agreements, including but not limited to contracts with the federal government, the state and any other public body;

G. borrow money and issue securities evidencing any loan to or amount due by the authority, provide for and secure the payment of any securities and the rights of the holders thereof and purchase, hold and dispose of securities as hereinafter provided;

H. refund any loan or obligation of the authority and issue refunding securities to evidence such loan or obligation without any election;

I. purchase, trade, exchange, encumber and otherwise acquire, maintain and dispose of property and interests therein;

J. levy and cause to be collected general (ad valorem) taxes on all property subject to property taxation within the authority; provided that the total tax levy, excluding any levy for the payment of any debt of the authority authorized by the taxpaying electors of the authority, for any fiscal year shall not exceed an aggregate total of fifty cents ($.50), or any lower maximum amount required by operation of the rate limitation provisions of Section 7-37-7.1 NMSA 1978 upon this tax lexy, on each one thousand dollars ($1,000) of net taxable value, as that term is defined in the Property Tax Code [Chapter 7, Articles 35 through 38 NMSA 1978], by certifying, on or before July 15 of each year in which the board determines to levy a tax, to the board of county commissioners of Dona Ana county, or by such other date as the laws of the state may prescribe to such other body having authority to levy taxes within each county wherein the authority has any territory, the rate so fixed, with directions that, at the time and in the manner required by law for levying taxes for other purposes, such body having authority to levy taxes shall levy such tax upon the net taxable value of all property subject to property taxation within the authority, in addition to such other taxes as may be levied by such body as provided in Sections 72-17-23 through 72-17-27 NMSA 1978. No taxes may be levied and collected for any purpose and no contract may be made until a bond issue has been submitted to and approved by the taxpaying electors as hereinafter provided;

K. hire and retain officers, agents, employees, engineers, attorneys and any other persons, permanent or temporary, necessary or desirable to effect the purposes hereof, defray any expenses incurred thereby in connection with the authority and acquire office space, equipment, services, supplies, fire and extended coverage insurance, use and occupancy insurance, workmen's compensation insurance, property damage insurance, public liability insurance for the authority and its officers, agents and employees and other types of insurance as the board may determine; provided, however, that no provision herein authorizing the acquisition of insurance shall be construed as waiving any immunity of the authority or any director, officer or agent thereof and otherwise existing under the laws of the state;

L. condemn property for public use;

M. acquire, improve, equip, hold, operate, maintain and dispose of a flood control system, sewer facilities, project and appurtenant works or any interest therein wholly within the authority, or partially within and partially without the authority, and wholly within, wholly without or partially within and partially without any public body all or any part of the area of which is situated within the authority;

N. pay or otherwise defray the cost of any project;

O. pay or otherwise defray and contract so to pay or defray for any term not exceeding fifty years, without an election, except as hereinafter otherwise provided, the principal of, any interest on and any other charges appertaining to any securities or other obligations of the federal government, any public body or person incurred in connection with any such property so acquired by the authority;

P. establish and maintain facilities within or without the authority, across or along any public street, highway, bridge, viaduct or other public right-of-way or in, upon, under or over any vacant public lands, which public lands are now or may become the property of the state, or across any stream of water or water course, without first obtaining a franchise from the municipality, county or other public body having jurisdiction over the same; provided that the authority shall cooperate with any public body having such jurisdiction, shall promptly restore any such street, highway, bridge, viaduct or other public right-of-way to its former state of usefulness as nearly as may be and shall not use the same in such manner as to impair completely or unnecessarily the usefulness thereof;

Q. deposit any money of the authority, subject to the limitations in Article 8, Section 4 of the constitution of New Mexico, in any banking institution within or without the state and secured in such manner and subject to such terms and conditions as the board may determine, with or without the payment of any interest on any such deposit;

R. invest any surplus money in the authority treasury, including such money in any sinking or reserve fund established for the purpose of retiring any securities of the authority, not required for the immediate necessities of the authority, in its own securities or in federal securities, by direct purchase of any issue of such securities, or part thereof, at the original sale of the same or by the subsequent purchase of such securities;

S. sell any such securities thus purchased and held from time to time;

T. reinvest the proceeds of any such sale in other securities of the authority or in federal securities, as provided in Subsection R of this section;

U. sell in season from time to time such securities thus purchased and held, so that the proceeds may be applied to the purpose for which the money with which such securities were originally purchased was placed in the treasury of the authority;

V. accept contributions or loans from the federal government for the purpose of financing the planning, acquisition, improvement, equipment, maintenance and operation of any enterprise in which the authority is authorized to engage and enter into contracts and cooperate with, and accept cooperation and participation from, the federal government for these purposes;

W. enter, without any election, into joint operating or service contracts and agreements, acquisition, improvement, equipment or disposal contracts or other arrangements for any term not exceeding fifty years with the federal government, any public body or any person concerning sewer facilities, or any project, whether acquired by the authority or by the federal government, any public body or any person and accept grants and contributions from the federal government, any public body or any person in connection herewith;

X. enter into and perform, without any election, when determined by the board to be in the public interest and necessary for the protection of the public health, contracts and agreements for any term not exceeding fifty years with the federal government, any public body or any person for the provision and operation by the authority of sewer facilities;

Y. enter into and perform, without any election, contracts and agreements with the federal government, any public body and any person for or concerning the planning, construction, lease or other acquisition, improvement, equipment, operation, maintenance, disposal and the financing of any project, including but not necessarily limited to any contract or agreement for any term not exceeding fifty years;

Z. enter upon any land, make surveys, borings, soundings and examinations for the purposes of the authority and locate the necessary works of any project and roadways and other rights-of-way appertaining to any project herein authorized and acquire all property necessary or convenient for the acquisition, improvement or equipment of such works;

AA. cooperate with and act in conjunction with the state or any of its engineers, officers, boards, commissions or departments or with the federal government or any of its engineers, officers, boards, commissions or departments or with any other public body or any person in the acquisition, improvement or equipment of any project for the controlling of flood or storm waters of the authority or for the protection of life or property therein or for any other works, acts or purposes provided for herein and adopt and carry out any definite plan or system of work for any such purpose;

BB. cooperate with the federal government or any public body by an agreement therewith by which the authority may:

(1) acquire and provide, without cost to the operating entity, the land, easements and rights-of-way necessary for the acquisition, improvement or equipment of the flood control system or any project;

(2) hold and save harmless the cooperating entity free from any claim for damages arising from the acquisition, improvement, equipment, maintenance and operation of the flood control system or any project;

(3) maintain and operate any project in accordance with regulations prescribed by the cooperating entity; and

(4) establish and enforce flood channel limits and regulations, if any, satisfactory to the cooperating entity;

CC. carry on technical and other investigations of all kinds, make measurements, collect data and make analyses, studies and inspections pertaining to control of floods, sewer facilities and any project, both within and without the authority, and for this purpose the authority has the right of access through its authorized representative to all lands and premises within the state;

DD. have the right to provide from revenues or other available funds an adequate fund for the improvement and equipment of the authority's flood control system or of any parts of the works and properties of the authority;

EE. prescribe and enforce reasonable rules and regulations for the prevention of further encroachment upon existing defined waterways, by their enlargement or other modification, for additional waterway facilities to prevent flooding;

FF. require any person desiring to make a connection to any storm water drain or flood control facility of the authority or to cause storm waters to be emptied into any ditch, drain, canal, floodway or other appurtenant structure of the authority firstly to make application to the board to make the connection, to require the connection to be made in such manner as the board may direct;

GG. refuse, if reasonably justified by the circumstances, permission to make any connection designated in Subsection EE or Subsection FF of this section;

HH. make and keep records in connection with any project or otherwise concerning the authority;

II. arbitrate any differences arising in connection with any project and otherwise concerning the authority;

JJ. have the management, control and supervision of all the business and affairs appertaining to any project herein authorized, or otherwise concerning the authority, and of the acquisition, improvement, equipment, operation and maintenance of any such project;

KK. prescribe the duties of officers, agents, employees and other persons and fix their compensation; provided that the compensation of employees and officers shall be established at prevailing rates of pay for equivalent work;

LL. enter into contracts of indemnity and guaranty in such form as may be approved by the board relating to or connected with the performance of any contract or agreement which the authority is empowered to enter into under the provisions hereof or of any other law of the state;

MM. provide, by any contract for any term not exceeding fifty years, or otherwise, without an election:

(1) for the joint use of personnel, equipment and facilities of the authority and any public body, including without limitation public buildings constructed by or under the supervision of the board of the authority or the governing body of the public body concerned, upon such terms and agreements and within such areas within the authority as may be determined, for the promotion and protection of health, comfort, safety, life, welfare and property of the inhabitants of the authority and any such public body; and

(2) for the joint employment of clerks, stenographers and other employees appertaining to any project, now existing or hereafter established in the authority, upon such terms and conditions as may be determined for the equitable apportionment of the expenses therefrom resulting;

NN. obtain financial statements, appraisals, economic feasibility reports and valuations of any type appertaining to any project or any property pertaining thereto;

OO. adopt any resolution authorizing a project or the issuance of securities, or both, or otherwise appertaining thereto, or otherwise concerning the authority;

PP. make and execute a mortgage, deed of trust, indenture or other trust instrument appertaining to a project or to any securities herein authorized, or to both, except as provided in Subsection QQ of this section and in Section 72-17-54 NMSA 1978;

QQ. make all contracts, execute all instruments and do all things necessary or convenient in the exercise of the powers granted herein or in the performance of the authority's covenants or duties or in order to secure the payment of its securities; provided, no encumbrance, mortgage or other pledge of property, excluding any money, of the authority is created thereby and provided no property, excluding money, of the district is liable to be forfeited or taken in payment of such securities;

RR. have and exercise all rights and powers necessary or incidental to or implied from the specific powers granted herein, which specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes and intent hereof; and

SS. exercise all or any part or combination of the powers herein granted.

History: 1953 Comp., 75-38-22, enacted by Laws 1967, ch. 156, 22; 1986, ch. 32, 33.



Section 72-17-23 - Levy and collection of taxes.

72-17-23. Levy and collection of taxes.

To levy and collect taxes, the board shall determine, in each year, the amount of money necessary to be raised by taxation, taking into consideration other sources of revenue of the authority, and shall fix a rate of levy, without limitation as to rate or amount, except for the limitation in Subsection J of Section 22 [72-17-22 NMSA 1978] hereof and for any constitutional limitation, which, when levied upon every dollar of assessed valuation of taxable property within the authority, and together with other revenues, will raise the amount required by the authority annually to supply funds for paying expenses of organization and the costs of acquiring, improving, equipping, operating and maintaining any project or facility of the authority, and promptly to pay in full, when due, all interest on and principal of bonds and other securities of the authority; and in the event of accruing defaults or deficiencies, an additional levy may be made as provided in Section 24 [72-17-24 NMSA 1978] hereof.

History: 1953 Comp., 75-38-23, enacted by Laws 1967, ch. 156, 23.



Section 72-17-24 - Levies to cover deficiencies.

72-17-24. Levies to cover deficiencies.

The board, in certifying annual levies, shall take into account the maturing indebtedness for the ensuing year as provided in its contracts, maturing securities and interest on securities, and deficiencies and defaults of prior years, and shall make ample provision for the payment thereof. In case the moneys produced from such levies, together with other revenues of the authority, are not sufficient punctually to pay the annual installments of its contracts or securities, and interest thereon, and to pay defaults and deficiencies, the board shall make such additional levies of taxes as may be necessary for such purposes, and notwithstanding any limitations, except the limitation in Subsection J of Section 22 [72-17-22 NMSA 1978] hereof, and any constitutional limitation, such taxes shall be made and continue to be levied until the indebtedness of the authority shall be fully paid.

History: 1953 Comp., 75-38-24, enacted by Laws 1967, ch. 156, 24.



Section 72-17-25 - Sinking fund.

72-17-25. Sinking fund.

Whenever any indebtedness has been incurred by the authority, it shall be lawful for the board to levy taxes and to collect revenue for the purpose of creating a reserve fund in such amount as the board may determine, which may be used to meet the obligations of the authority, for maintenance and operating charges and depreciation, and to provide improvements for the authority.

History: 1953 Comp., 75-38-25, enacted by Laws 1967, ch. 156, 25.



Section 72-17-26 - Manner of levying and collecting taxes.

72-17-26. Manner of levying and collecting taxes.

It is the duty of the body having authority to levy taxes within each county to levy the taxes provided in Subsection J [of] Section 22 [72-17-22 NMSA 1978], hereof, and elsewhere in this act [72-17-1 through 72-17-103 NMSA 1978]. It is the duty of all officials charged with collecting taxes to collect such taxes at the time and in the form and manner and with like interest and penalties as other general ad valorem taxes are collected, and when collected, to pay the same to the authority. The payment of such collection shall be made monthly to the treasurer of the authority and paid into the depository thereof to the credit of the authority. All general ad valorem taxes levied under this act, together with interest thereon and penalties for default in payment thereof, and all costs of collecting the same, constitute, until paid, a perpetual lien on and against the property taxed, and such lien is on a parity with the tax lien of other general ad valorem taxes.

History: 1953 Comp., 75-38-26, enacted by Laws 1967, ch. 156, 26.



Section 72-17-27 - Delinquent taxes.

72-17-27. Delinquent taxes.

If the general ad valorem taxes levied are not paid, then delinquent real property shall be sold at the regular tax sale for the payment of said taxes, interest and penalties, in the manner provided by the statutes of the state for selling real property for the nonpayment of general taxes. If there are no bids at said tax sale for the property so offered, said property shall be struck off to the county, and the county shall account to the authority in the same manner as provided by law for accounting for school, town and city taxes. Delinquent personal property shall be distrained and sold as provided by law.

History: 1953 Comp., 75-38-27, enacted by Laws 1967, ch. 156, 27.



Section 72-17-28 - Elections.

72-17-28. Elections.

Wherever in this act [72-17-1 through 72-17-103 NMSA 1978] an election of the qualified electors or taxpaying electors of the authority is permitted or required, said election may be held separately at a special election or may be held concurrently with any primary or general election held under the laws of the state; provided, however:

A. each biennial election of directors shall be held concurrently with the general election in the state;

B. no election shall be held at the same time as any regular election of a municipality or school district any part of the area of which is located within the boundaries of the authority.

History: 1953 Comp., 75-38-28, enacted by Laws 1967, ch. 156, 28.



Section 72-17-29 - Election resolution.

72-17-29. Election resolution.

The board shall call any election by resolution adopted at least sixty days prior to the election. Such resolution shall recite the objects and purposes of the election, the date upon which such election shall be held and the form of the ballot. In the case of any election not to be held concurrently with a primary or general election, the board shall provide in said election resolution or by supplemental resolution for the appointment of sufficient judges and clerks of the election, who shall be qualified electors of the authority, and in such event shall set their compensation. The election resolution shall also then designate the precints [precincts] and polling places. The description of precincts may be made by reference to any order of the governing body of any county, municipality, or other public body in which the authority or any part thereof is situated, or by reference to any previous order or by other instrument of such a governing body, or by detailed description of such precincts, or by other sufficient description. Precincts established by any such governing body may be consolidated in the election resolution by the board for any election not to be held concurrently with a primary or general election. If the election shall be held concurrently with a primary or general election held under the laws of the state, the judges of election for such primary or general election shall be designated as the judges of election for the election held pursuant to this act [72-17-1 through 72-17-103 NMSA 1978], and they shall receive such additional compensation, if any, as the board shall set by the election resolution.

History: 1953 Comp., 75-38-29, enacted by Laws 1967, ch. 156, 29.



Section 72-17-30 - Conduct of election.

72-17-30. Conduct of election.

Except as provided in this act [72-17-1 through 72-17-103 NMSA 1978], an election held pursuant hereto shall be conducted in the manner provided by the laws of the state for the conduct of general elections. Registration pursuant to the general election or any other statutes is not required. Absentee voting shall not be permitted for any election held hereunder.

History: 1953 Comp., 75-38-30, enacted by Laws 1967, ch. 156, 30.



Section 72-17-31 - Notice of election.

72-17-31. Notice of election.

Notice of such election shall be given by publication. No other notice of an election held hereunder need be given unless otherwise provided by the board.

History: 1953 Comp., 75-38-31, enacted by Laws 1967, ch. 156, 31.



Section 72-17-32 - Polling places.

72-17-32. Polling places.

All polling places designated by the election resolution shall be within the area included within the authority, and if the election shall not be held concurrently with a primary or general election held under the laws of the state, there shall be one polling place in each of the election precincts which are used in the primary and general elections or in each of the consolidated election precincts fixed by the board.

History: 1953 Comp., 75-38-32, enacted by Laws 1967, ch. 156, 32.



Section 72-17-33 - Election supplies.

72-17-33. Election supplies.

The secretary of the authority shall have provided at each polling place ballots or ballot labels, or both, ballot boxes or voting machines, or both, instructions, elector's affidavits and other material and supplies required for an election by law. Election officials may require the execution of an affidavit by any person desiring to vote at any election of the authority to evidence his qualifications as a qualified elector or a taxpaying elector, which affidavit shall be prima facie evidence of the facts stated therein.

History: 1953 Comp., 75-38-33, enacted by Laws 1967, ch. 156, 33.



Section 72-17-34 - Election returns.

72-17-34. Election returns.

In the case of any election held hereunder which is not held concurrently with a primary or general election, the election officials shall make their returns directly to the secretary of the authority for the board. In the case of any election held hereunder which is consolidated with any primary or general election, the returns thereof shall be made and canvassed at the time and in the manner provided by law for the canvass of the returns of such primary or general election. It shall be the duty of such canvassing body to certify promptly and to transmit to the secretary of the authority for the board a statement of the result of the vote upon any candidates or any proposition submitted hereunder. Upon receipt of election returns from election officials or upon receipt of such certificate from any such canvassing body, it shall be the duty of the board to tabulate and declare the results of the election held hereunder at any regular or special meeting held not earlier than five days following the date of the election. Except as herein otherwise provided, any proposal submitted at any election hereunder shall not have carried unless the proposal shall have been approved by a majority of the qualified electors of the taxpaying electors of the district voting thereon, as the case may be.

History: 1953 Comp., 75-38-34, enacted by Laws 1967, ch. 156, 34.



Section 72-17-35 - Dissolution of authority.

72-17-35. Dissolution of authority.

If a remonstrance be received pursuant to Section 7 [72-17-7 NMSA 1978] hereof denying the board the power to acquire a flood control system, or the first proposal for the issuance of bonds shall have failed to receive a favorable vote by a majority of the qualified electors voting thereon, the board shall proceed to dissolve the authority.

History: 1953 Comp., 75-38-35, enacted by Laws 1967, ch. 156, 35.



Section 72-17-36 - Filing of dissolution resolution.

72-17-36. Filing of dissolution resolution.

Within thirty days after the effective date of any resolution dissolving the authority, the secretary shall file a copy of the resolution in the office of the county clerk and shall cause to be filed an additional copy of the resolution in the office of the secretary of state, which filings shall be without fee and be otherwise in the same manner as articles of incorporation are required to be filed under the laws of the state.

History: 1953 Comp., 75-38-36, enacted by Laws 1967, ch. 156, 36.



Section 72-17-37 - Disposition of property, funds and taxes of authority.

72-17-37. Disposition of property, funds and taxes of authority.

All property and all funds remaining in the treasury of the authority so dissolved shall be surrendered and transferred to the county in which the authority is located and shall become a part of the general fund of the county.

History: 1953 Comp., 75-38-37, enacted by Laws 1967, ch. 156, 37.



Section 72-17-38 - Powers of public bodies.

72-17-38. Powers of public bodies.

The governing body of any municipality or other public body, upon its behalf and in its name, for the purpose of aiding and cooperating in any project herein authorized, upon the terms and with or without consideration and with or without an election, as the governing body determines, may exercise the following powers:

A. sell, lease, loan, donate, grant, convey, assign, transfer and otherwise dispose to the authority, sewer facilities or any other property or any interest therein, appertaining to a flood control system;

B. make available for temporary use or otherwise dispose to the authority any machinery, equipment, facilities and other property, and any agents, employees, persons with professional training, and any other persons, to effect the purposes hereof. Any such property and persons owned or in the employ of any public body while engaged in performing for the authority any service, activity or undertaking herein authorized, pursuant to contract or otherwise, shall have and retain all of the powers, privileges, immunities, rights and duties of, and shall be deemed to be engaged in the service and employment of such public body, notwithstanding such service, activity or undertaking is being performed in or for the authority;

C. enter into any agreement or joint agreement between or among the federal government, the authority, and any other public body, or any combination thereof, extending over any period not exceeding fifty years, which is mutually agreed thereby, notwithstanding any law to the contrary, respecting action or proceedings appertaining to any power herein granted, and the use or joint use of any facilities, project or other property herein authorized;

D. sell, lease, loan, donate, grant, convey, assign, transfer, or pay over to the authority any facilities or any project herein authorized, or any part thereof, or any interest in real or personal property, or any funds available for acquisition, improvement or equipment purposes, including the proceeds of any securities previously or hereafter issued for acquisition, improvement or equipment purposes which may be used by the authority in the acquisition, improvement, equipment, maintenance or operation of any facilities or project herein authorized;

E. transfer, grant, convey or assign and set over to the authority any contracts which may have been awarded by the public body for the acquisition, improvement or equipment of any project not begun or if begun, not completed;

F. budget and appropriate, and each municipality or other public body is hereby required and directed to budget and appropriate, from time to time, general ad valorem tax proceeds, and other revenues legally available therefor to pay all obligations arising from the exercise of any powers herein granted as such obligations shall accrue and become due;

G. provide for an agency, by any agreement herein authorized, to administer or execute that or any collateral agreement, which agency may be one of the parties to the agreement, or a commission or board constituted pursuant to the agreement;

H. provide that any such agency shall possess the common power specified in the agreement, and may exercise it in the manner or according to the method provided in the agreement. Such power is subject to the restrictions upon the manner of exercising the power of any one of the contracting parties, which party shall be designated by the agreement;

I. continue any agreement herein authorized for a definite term not exceeding fifty years, or until rescinded or terminated, which agreement may provide for method by which it may be rescinded or terminated by any part.

History: 1953 Comp., 75-38-38, enacted by Laws 1967, ch. 156, 38.



Section 72-17-39 - Effect of extraterritorial functions.

72-17-39. Effect of extraterritorial functions.

All of the powers, privileges, immunities and rights, exemptions from laws, ordinances and rules, all pension, relief, disability, workmen's compensation and other benefits which apply to the activity of officers, agents or employees of the authority or any such public body when performing their respective functions within the territorial limits of the respective public agencies apply to them to the same degree and extent while engaged in the performance of any of their functions and duties extraterritorially hereunder.

History: 1953 Comp., 75-38-39, enacted by Laws 1967, ch. 156, 39.



Section 72-17-40 - Forms of borrowing.

72-17-40. Forms of borrowing.

Upon the conditions and under the circumstances set forth in this act [72-17-1 through 72-17-103 NMSA 1978], the authority, to carry out the purposes hereof, from time to time may borrow money to defray the cost of any project, or any part thereof, as the board may determine, and issue the following securities to evidence such borrowing:

A. notes;

B. warrants;

C. bonds;

D. temporary bonds; and

E. interim debentures.

History: 1953 Comp., 75-38-40, enacted by Laws 1967, ch. 156, 40.



Section 72-17-41 - Issuance of notes.

72-17-41. Issuance of notes.

The authority is authorized to borrow money without an election in anticipation of taxes or other revenues, or both, and to issue notes to evidence the amount so borrowed.

History: 1953 Comp., 75-38-41, enacted by Laws 1967, ch. 156, 41.



Section 72-17-42 - Issuance of warrants.

72-17-42. Issuance of warrants.

The authority is authorized to defray the cost of any services, or supplies, equipment or other materials furnished to or for the benefit of the authority by the issuance of warrants to evidence the amount due therefor, without an election, in anticipation of taxes or other revenues, or both.

History: 1953 Comp., 75-38-42, enacted by Laws 1967, ch. 156, 42.



Section 72-17-43 - Maturities of notes and warrants.

72-17-43. Maturities of notes and warrants.

Notes and warrants may mature at such time or times not exceeding one year from the respective dates of their issuance as the board may determine. They shall not be extended or funded except by the issuance of bonds or interim debentures in compliance with Sections 44 and 46 [72-17-44 and 72-17-46 NMSA 1978] hereof.

History: 1953 Comp., 75-38-43, enacted by Laws 1967, ch. 156, 43.



Section 72-17-44 - Issuance of bonds and incurrence of debt.

72-17-44. Issuance of bonds and incurrence of debt.

The authority is authorized to borrow money in anticipation of taxes or other revenues, or both, and to issue bonds to evidence the amount so borrowed. No bonded indebtedness nor any other indebtedness not payable in full within one year, except for interim debentures as provided in Sections 46, 89, 90, and 91 [72-17-46, 72-17-89 to 72-17-91 NMSA 1978] hereof, shall be created by the authority without first submitting a proposition of issuing such bonds to the taxpaying electors of the authority and being approved by a majority of such electors voting thereon at an election held for that purpose in accordance with Sections 28 to 34 [72-17-28 to 72-17-34 NMSA 1978], both inclusive, of this act, and all laws amendatory thereof and supplemental thereto. Bonds so authorized may be issued in one series or more and may mature at such time or times not exceeding forty years from their issuance as the board may determine. The total of all outstanding indebtedness at any one time shall not exceed twelve million five hundred thousand dollars ($12,500,000), without prior approval of the state legislature.

History: 1953 Comp., 75-38-44, enacted by Laws 1967, ch. 156, 44.



Section 72-17-45 - Issuance of temporary bonds.

72-17-45. Issuance of temporary bonds.

The authority is authorized to issue temporary bonds, pending preparation of definitive bond or bonds and exchangeable for the definitive bond or bonds when prepared, as the board may determine. Each temporary bond shall set forth substantially the same conditions, terms and provisions as the definitive bond for which it is exchanged. Each holder of any such temporary security shall have all the rights and remedies which he would have as a holder of the definitive bond or bonds.

History: 1953 Comp., 75-38-45, enacted by Laws 1967, ch. 156, 45.



Section 72-17-46 - Issuance of interim debentures.

72-17-46. Issuance of interim debentures.

The authority is authorized to borrow money and to issue interim debentures evidencing "construction" or short-term loans for the acquisition or improvement and equipment of the flood control system or any project in supplementation of long term financing and the issuance of bonds, as provided in Sections 89, 90 and 91 [72-17-89 through 72-17-91 NMSA 1978] hereof.

History: 1953 Comp., 75-38-46, enacted by Laws 1967, ch. 156, 46.



Section 72-17-47 - Payment of securities.

72-17-47. Payment of securities.

All securities issued by the authority shall be authorized by resolution. The authority may pledge its full faith and credit for the payment of any securities herein authorized, the interest thereon, any prior redemption premium or premiums, and any charges appertaining thereto. Securities may constitute the direct and general obligations of the authority. Their payment may be secured by a specific pledge of tax proceeds and other revenues of the authority, in this act [72-17-1 through 72-17-103 NMSA 1978] sometimes referred to as "revenues" of the authority, as the board may determine.

History: 1953 Comp., 75-38-47, enacted by Laws 1967, ch. 156, 47.



Section 72-17-48 - Additionally secured securities.

72-17-48. Additionally secured securities.

The board, in connection with such additionally secured securities, in the resolution authorizing their issuance or other instrument appertaining thereto, may pledge all or a portion of such revenues, subject to any prior pledges, as additional security for such payment of said securities, and at its option may deposit such revenues in a fund created to pay the securities or created to secure additionally their payment.

History: 1953 Comp., 75-38-48, enacted by Laws 1967, ch. 156, 48.



Section 72-17-49 - Pledge of revenues.

72-17-49. Pledge of revenues.

Any such revenues pledged directly or as additional security for the payment of securities of any one issue or series which revenues are not exclusively pledged therefor, may subsequently be pledged directly or as additional security for the payment of the securities of one or more issue or series subsequently authorized.

History: 1953 Comp., 75-38-49, enacted by Laws 1967, ch. 156, 49.



Section 72-17-50 - Ranking among different issues.

72-17-50. Ranking among different issues.

All securities of the same issue or series shall, subject to the prior and superior rights of outstanding securities, claims and other obligations, have a prior, paramount and superior lien on the revenues pledged for the payment of the securities over and ahead of any lien thereagainst subsequently incurred of any other securities; provided, however, the resolution authorizing, or other instrument appertaining to, the issuance of any securities may provide for the subsequent authorization of bonds or other securities the lien for the payment of which on such revenues is on a parity with the lien thereon of the subject securities upon such conditions and subject to such limitations as said resolution or other instrument may provide.

History: 1953 Comp., 75-38-50, enacted by Laws 1967, ch. 156, 50.



Section 72-17-51 - Ranking among securities of same issue.

72-17-51. Ranking among securities of same issue.

All securities of the same issue or series shall be equally and ratably secured without priority by reason of number, date of maturity, date of securities, of sale, of execution, or of delivery, by a lien on said revenues in accordance with the provisions of this act [72-17-1 through 72-17-103 NMSA 1978] and the resolution authorizing, or other instrument appertaining to, said securities, except to the extent such resolution or other instrument shall otherwise expressly provided [provide].

History: 1953 Comp., 75-38-51, enacted by Laws 1967, ch. 156, 51.



Section 72-17-52 - Payment recital in securities.

72-17-52. Payment recital in securities.

Each security issued hereunder shall recite in substance that the security and the interest thereon are payable solely from the revenues or other moneys pledged to the payment thereof. Securities specifically pledging the full faith and credit of the authority for their payment shall so state.

History: 1953 Comp., 75-38-52, enacted by Laws 1967, ch. 156, 52.



Section 72-17-53 - Incontestable recital in securities.

72-17-53. Incontestable recital in securities.

Any resolution authorizing, or other instrument appertaining to, any securities hereunder may provide that each security therein authorized shall recite that it is issued under authority hereof. Such recital shall conclusively impart full compliance with all of the provisions hereof, and all securities issued containing such recital shall be incontestable for any cause whatsoever after their delivery for value.

History: 1953 Comp., 75-38-53, enacted by Laws 1967, ch. 156, 53.



Section 72-17-54 - Limitations upon payment of securities.

72-17-54. Limitations upon payment of securities.

The payment of securities shall not be secured by an encumbrance, mortgage or other pledge of property of the authority, except for revenues, income, tax proceeds and other moneys pledged for the payment of securities. No property of the authority, subject to said exception, shall be liable to be forfeited or taken in payment of the securities.

History: 1953 Comp., 75-38-54, enacted by Laws 1967, ch. 156, 54.



Section 72-17-55 - Limitations upon incurring any debt.

72-17-55. Limitations upon incurring any debt.

Nothing in this act [72-17-1 through 72-17-103 NMSA 1978] contained shall be construed as creating or authorizing the creation of an indebtedness on the part of any municipality or other public body included in the authority or elsewhere located.

History: 1953 Comp., 75-38-55, enacted by Laws 1967, ch. 156, 55.



Section 72-17-56 - Security details.

72-17-56. Security details.

Any securities herein authorized to be issued shall bear such date or dates, shall be in such denomination or denominations, shall mature at such time or times but in no event exceeding forty years from their date or any shorter limitation herein provided, shall bear interest at a rate or rates not exceeding six percent per annum, which interest may be evidenced by one or two sets of coupons payable annually or semiannually, except that the first coupon or coupons appertaining to any security may represent interest for any period not in excess of one year, as may be prescribed by resolution or other instrument; and the securities and any coupons shall be payable in such medium of payment at any banking institution or such other place or places within or without the state, including but not limited to the office of the treasurer of the county in which the authority is located wholly or in part, as determined by the board, and the securities at the option of the board may be in one or more series, may be made subject to prior redemption in advance of maturity in such order or by lot or otherwise at such time or times without or with the payment of such premium or premiums not exceeding six percent of the principal amount of each security so redeemed, as determined by the board.

History: 1953 Comp., 75-38-56, enacted by Laws 1967, ch. 156, 56.



Section 72-17-57 - Capitalization of costs.

72-17-57. Capitalization of costs.

Any resolution authorizing the issuance of securities or other instrument appertaining thereto may capitalize interest on any securities during any period of construction or other acquisition estimated by the board and one year thereafter and any other cost of any project, by providing for the payment of the amount capitalized from the proceeds of the securities.

History: 1953 Comp., 75-38-57, enacted by Laws 1967, ch. 156, 57.



Section 72-17-58 - Other security details.

72-17-58. Other security details.

Securities may be issued with privileges for conversion or registration, or both, for payment as to principal or interest, or both; and where interest accruing on the securities is not represented by interest coupons, the securities may provide for the endorsing of payments of interest thereof; and the securities generally shall be issued in such manner, in such form, either coupon or registered, with such recitals, terms, covenants and conditions, and with such other details, as may be provided by the board in the resolution authorizing the securities, or other instrument appertaining thereto, except as herein otherwise provided.

History: 1953 Comp., 75-38-58, enacted by Laws 1967, ch. 156, 58.



Section 72-17-59 - Reissuance of securities.

72-17-59. Reissuance of securities.

Any resolution authorizing the issuance of securities or any other instrument appertaining thereto may provide for their reissuance in other denominations in negotiable or nonnegotiable form and otherwise in such manner and form as the board may determine.

History: 1953 Comp., 75-38-59, enacted by Laws 1967, ch. 156, 59.



Section 72-17-60 - Negotiability.

72-17-60. Negotiability.

Subject to the payment provisions herein specifically provided, said notes, warrants, bonds, any interest coupons thereto attached, temporary bonds, and interim debentures shall be fully negotiable within the meaning of and for all the purposes of the Uniform Commercial Code [Chapter 55 NMSA 1978], except as the board may otherwise provide; and each holder of such security, or of any coupon appertaining thereto, by accepting such security or coupon shall be conclusively deemed to have agreed that such security or coupon, except as otherwise provided, is and shall be fully negotiable within the meaning and for all purposes of said code.

History: 1953 Comp., 75-38-60, enacted by Laws 1967, ch. 156, 60.



Section 72-17-61 - Single bonds.

72-17-61. Single bonds.

Notwithstanding any other provision of law, the board in any proceedings authorizing securities hereunder:

A. may provide for the initial issuance of one or more securities, in this section called "bond," aggregating the amount of the entire issue, or a designated portion thereof;

B. may make such provision for installment payments of the principal amount of any such bond as it may consider desirable;

C. may provide for the making of any such bond payable to bearer or otherwise, registrable as to principal or as to both principal and interest, and where interest accruing thereon is not represented by interest coupons, for the endorsing of payments of interest on such bonds;

D. may further make provision in any such proceedings for the manner and circumstances in and under which any such bond may in the future, at the request of the holder thereof, be converted into securities of smaller denominations, which securities of smaller denominations may in turn be either coupon bonds or bonds registrable as to principal, or principal and interest, or both.

History: 1953 Comp., 75-38-61, enacted by Laws 1967, ch. 156, 61.



Section 72-17-62 - Lost or destroyed securities.

72-17-62. Lost or destroyed securities.

If lost or completely destroyed, any security may be reissued in the form and tenor of the lost or destroyed security upon the owner furnishing, to the satisfaction of the board:

A. proof of ownership;

B. proof of loss or destruction;

C. a surety bond in twice the face amount of the security and any coupons; and

D. payment of the cost of preparing and issuing the new security.

History: 1953 Comp., 75-38-62, enacted by Laws 1967, ch. 156, 62.



Section 72-17-63 - Execution of securities.

72-17-63. Execution of securities.

Any security shall be executed in the name of and on behalf of the authority and signed by the chairman of the board, with the seal of the authority affixed thereto and attested by the secretary of the authority.

History: 1953 Comp., 75-38-63, enacted by Laws 1967, ch. 156, 63.



Section 72-17-64 - Interest coupons.

72-17-64. Interest coupons.

Except for any bonds which are registrable for payment of interest, interest coupons payable to bearer and appertaining to the bonds shall be issued and shall bear the original or facsimile signature of the chairman of the board.

History: 1953 Comp., 75-38-64, enacted by Laws 1967, ch. 156, 64.



Section 72-17-65 - Facsimile signatures.

72-17-65. Facsimile signatures.

Any of said officers, after filing with the secretary of state his manual signature certified by him under oath, may execute or cause to be executed with a facsimile signature in lieu of his manual signature any security herein authorized; provided, that such a filing is not a condition of execution with a facsimile signature of any interest coupon and provided that at least one signature required or permitted to be placed on each such security, excluding any interest coupon, shall be manually subscribed. An officer's facsimile signature has the same legal effect as his manual signature.

History: 1953 Comp., 75-38-65, enacted by Laws 1967, ch. 156, 65.



Section 72-17-66 - Facsimile seal.

72-17-66. Facsimile seal.

The secretary of the authority may cause the seal of the district to be printed, engraved, stamped or otherwise placed in facsimile on any security. The facsimile seal has the same legal effect as the impression of the seal.

History: 1953 Comp., 75-38-66, enacted by Laws 1967, ch. 156, 66.



Section 72-17-67 - Signatures of predecessors in office.

72-17-67. Signatures of predecessors in office.

The securities and any coupons bearing the signatures of the officers in office at the time of the signing thereof shall be valid and binding obligations of the authority, notwithstanding that before the delivery thereof and payment therefor, any or all of the persons whose signatures appear thereon shall have ceased to fill their respective offices.

History: 1953 Comp., 75-38-67, enacted by Laws 1967, ch. 156, 67.



Section 72-17-68 - Facsimile signatures of predecessors.

72-17-68. Facsimile signatures of predecessors.

Any officer herein authorized or permitted to sign any security or interest coupon, at the time of its execution and of the execution of a signature certificate, may adopt as and for his own facsimile signature the facsimile signature of his predecessor in office in the event that such facsimile signature appears upon the security or coupons appertaining thereto, or upon both the security and such coupons.

History: 1953 Comp., 75-38-68, enacted by Laws 1967, ch. 156, 68.



Section 72-17-69 - Repurchase of securities.

72-17-69. Repurchase of securities.

The securities may be repurchased by the authority out of any funds available for such purpose from the project to which they pertain at a price of not more than the principal amount thereof and accrued interest, plus the amount of the premium, if any, which might on the next redemption date of such securities be paid to the holders thereof if such securities should be called for redemption on such date pursuant to their terms, and all securities so purchased shall be cancelled.

History: 1953 Comp., 75-38-69, enacted by Laws 1967, ch. 156, 69.



Section 72-17-70 - Customary provisions.

72-17-70. Customary provisions.

The resolution authorizing the securities or other instrument appertaining thereto may contain any agreement or provision customarily contained in instruments securing securities, including without limiting the generality of the foregoing, covenants designated in Section 76 [72-17-76 NMSA 1978] hereof.

History: 1953 Comp., 75-38-70, enacted by Laws 1967, ch. 156, 70.



Section 72-17-71 - Sale of securities.

72-17-71. Sale of securities.

Any securities herein authorized, except for warrants not issued for cash, and except for temporary bonds issued pending preparation of definitive bond or bonds, shall be sold at public or private sale for not less than the principal amount thereof and accrued interest, or at the board's option, below par at a discount not exceeding five percent of the principal amount thereof and at a price which will not result in a net interest cost to the authority of more than six percent per annum computed to maturity according to standard tables of bond values.

History: 1953 Comp., 75-38-71, enacted by Laws 1967, ch. 156, 71.



Section 72-17-72 - Sale discount or commission prohibited.

72-17-72. Sale discount or commission prohibited.

No discount, except as hereinabove provided, or commission shall be allowed or paid on or for any security sale to any purchaser or bidder, directly or indirectly; but nothing herein contained shall be construed as prohibiting the board from employing legal, fiscal, engineering and other expert services in connection with any project or facilities herein authorized and with the authorization, issuance and sale of securities.

History: 1953 Comp., 75-38-72, enacted by Laws 1967, ch. 156, 72.



Section 72-17-73 - Application of proceeds.

72-17-73. Application of proceeds.

All moneys received from the issuance of any securities herein authorized shall be used solely for the purpose or purposes for which issued and the cost of any project thereby delineated. Any accrued interest and any premium shall be applied to the payment of the interest on or the principal of the securities, or both interest and principal, or shall be deposited in a reserve therefor, as the board may determine.

History: 1953 Comp., 75-38-73, enacted by Laws 1967, ch. 156, 73.



Section 72-17-74 - Use of unexpended proceeds.

72-17-74. Use of unexpended proceeds.

Any unexpended balance of such security proceeds remaining after the completion of the acquisition or improvement and equipment of the project or the completion of the purpose or purposes for which such securities were issued shall be paid immediately into the fund created for the payment of the principal of said securities and shall be used therefor, subject to the provisions as to the times and methods for their payment as stated in the securities and the proceedings authorizing or otherwise appertaining to their issuance, or so paid into a reserve therefor.

History: 1953 Comp., 75-38-74, enacted by Laws 1967, ch. 156, 74.



Section 72-17-75 - Validity unaffected by use of proceeds.

72-17-75. Validity unaffected by use of proceeds.

The validity of said securities shall not be dependent [on] nor affected by the validity or regularity of any proceedings relating to the acquisition or improvement and equipment of the project or the proper completion of any project for which the securities are issued. The purchaser or purchasers of the securities shall in no manner be responsible for the application of the proceeds of the securities by the authority or any of its officers, agents and employees.

History: 1953 Comp., 75-38-75, enacted by Laws 1967, ch. 156, 75.



Section 72-17-76 - Covenants in security proceedings.

72-17-76. Covenants in security proceedings.

Any resolution or trust indenture authorizing the issuance of securities or any other instrument appertaining thereto may contain covenants and other provisions notwithstanding such covenants and provisions may limit the exercise of powers conferred hereby, in order to secure the payment of such securities, in agreement with the holders and owners of such securities, as the board may determine, including without limiting the generality of the foregoing, all such acts and things as may be necessary or convenient or desirable in order to secure the authority's securities, or in the discretion of the board tend to make the securities more marketable, notwithstanding that such covenant, act or thing may not be enumerated herein, it being the intention hereof to give the authority power to do all things in the issuance of securities and for their security except as herein specifically limited.

History: 1953 Comp., 75-38-76, enacted by Laws 1967, ch. 156, 76.



Section 72-17-77 - Remedies of security holders.

72-17-77. Remedies of security holders.

Subject to any contractual limitation binding upon the holders of any issue or series of securities, or trustee therefor, including but not limited to the restriction of the exercise of any remedy to a specified proportion, percentage or number of such holders, and subject to any prior or superior rights of others, any holder of securities, or trustee therefor, shall have the right and power, for the equal benefit and protection of all holders of securities similarly situated:

A. by mandamus or other suit, action or proceeding at law or in equity to enforce his rights against the authority and its board and any of its officers, agents, and employees, and to require and compel the authority or its board or any such officers, agents or employees to perform and carry out its and their duties, obligations or other commitments hereunder and its and their covenants and agreements with the holder of any security;

B. by action or suit in equity to require the authority and its board to account as if they were the trustee of an express trust;

C. by action or suit in equity to have appointed a receiver, which receiver may enter and take possession of any system, or project or services, revenues from which are pledged for the payment of the securities; prescribe sufficient fees derived from the operation thereof; and collect, receive and apply all revenues or other moneys pledged for the payment of the securities in the same manner as the authority itself might do in accordance with the obligations of the authority;

D. by action or suit in equity to enjoin any acts or things which may be unlawful or in violation of the rights of the holder of any security and to bring suit thereupon.

History: 1953 Comp., 75-38-77, enacted by Laws 1967, ch. 156, 77.



Section 72-17-78 - Limitations upon liabilities.

72-17-78. Limitations upon liabilities.

Neither the directors nor any person executing securities issued hereunder shall be liable personally on the securities by reason of the issuance thereof. Securities issued pursuant to this act [72-17-1 through 72-17-103 NMSA 1978] shall not be in any way a debt or liability of the state or of any municipality or other public body and shall not create or constitute any indebtedness, liability or obligation of the state or of any such municipality or other public body, either legal, moral or otherwise, and nothing in this act contained shall be construed to authorize the authority to incur any indebtedness on behalf of or in any way to obligate the state or any municipality or other public body, except the authority and except as herein otherwise expressly stated or necessarily implied.

History: 1953 Comp., 75-38-78, enacted by Laws 1967, ch. 156, 78.



Section 72-17-79 - Cancellation of paid securities.

72-17-79. Cancellation of paid securities.

Whenever the treasurer of the authority shall redeem and pay any of the securities issued under the provisions hereof, he shall cancel the same by writing across the face thereof or stamping thereon the word "paid," together with the date of its payment, sign his name thereto, and transmit the same to the secretary of the authority, taking his receipt therefor, which receipt shall be filed in the records of the authority. The secretary shall credit the treasurer on his books for the amount so paid.

History: 1953 Comp., 75-38-79, enacted by Laws 1967, ch. 156, 79.



Section 72-17-80 - Interest after maturity.

72-17-80. Interest after maturity.

No interest shall accrue on any security herein authorized after it becomes due and payable, provided funds for the payment of the principal of and the interest on the security and any prior redemption premium due are available to the paying agent for such payment without default.

History: 1953 Comp., 75-38-80, enacted by Laws 1967, ch. 156, 80.



Section 72-17-81 - Refunding bonds.

72-17-81. Refunding bonds.

Any bonds issued hereunder may be refunded, without an election, but subject to provisions concerning their payment and to any other contractual limitations in the proceedings authorizing their issuance or otherwise appertaining thereto, pursuant to a resolution or resolutions to be adopted by the board in the manner herein provided for the issuance of other securities, to refund, pay or discharge all or any part of the authority's outstanding bonds, heretofore or hereafter issued, including any interest thereon in arrears or about to become due, or for the purpose of reducing interest costs or effecting other economies or of modifying or eliminating restrictive contractual limitations appertaining to the issuance of additional bonds or any project or any combination thereof.

History: 1953 Comp., 75-38-81, enacted by Laws 1967, ch. 156, 81.



Section 72-17-82 - Method of issuance.

72-17-82. Method of issuance.

Any bonds issued for refunding purposes may either be delivered in exchange for the outstanding bonds authorized to be refunded or may be sold as provided in this act [72-17-1 through 72-17-103 NMSA 1978] for the sale of other bonds.

History: 1953 Comp., 75-38-82, enacted by Laws 1967, ch. 156, 82.



Section 72-17-83 - Limitations upon issuance.

72-17-83. Limitations upon issuance.

No bonds may be refunded hereunder unless the holders thereof voluntarily surrender them for exchange or payment, or unless they either mature or are callable for prior redemption under their terms within ten years from the date of issuance of the refunding bonds. Provision shall be made for paying the bonds within said period of time. No maturity of any bonds refunded may be extended over fifteen years, nor may any interest thereon be increased to any rate exceeding six percent per annum. The principal amount of the refunding bonds may exceed the principal amount of the refunded bonds if the aggregate principal and interest costs of the refunding bonds do not exceed such unaccrued costs of the bonds refunded. The principal amount of the refunding bonds may also be less than or the same as the principal amount of the bonds refunded so long as provision is duly and sufficiently made for their payment.

History: 1953 Comp., 75-38-83, enacted by Laws 1967, ch. 156, 83.



Section 72-17-84 - Use of refunding bond proceeds.

72-17-84. Use of refunding bond proceeds.

The proceeds of refunding bonds shall either be immediately applied to the retirement of the bonds to be refunded or be placed in escrow to be applied to the payment of the bonds upon their presentation therefor; provided, however, any accrued interest and any premium appertaining to a sale of refunding bonds may be applied to the payment of the interest theron [thereon] and the principal thereof, or both interest and principal, or may be deposited in a reserve therefor, as the board may determine. The escrow shall not necessarily be limited to refunding bond proceeds but may include other moneys made available for said purpose. Any escrowed proceeds pending such use, may be invested or reinvested in federal securities. Such escrowed proceeds and investments, together with any interest to be derived from any such investment, shall be in an amount at all times sufficient as to principal, interest, any prior redemption premium due, and any charges of the escrow agent payable therefrom, to pay the bonds refunded as they become due at their respective maturities or due at designated prior redemption date or dates upon which the board shall exercise a prior redemption option.

History: 1953 Comp., 75-38-84, enacted by Laws 1967, ch. 156, 84.



Section 72-17-85 - Payment of refunding bonds.

72-17-85. Payment of refunding bonds.

Refunding revenue bonds may be made payable from any revenues derived from the operation of the flood control system or any project, notwithstanding the pledge of such revenues for the payment of the outstanding bonds issued by the authority which are to be refunded is thereby modified. Any refunding revenue bonds shall not be made payable from taxes unless the bonds thereby refunded are payable from taxes.

History: 1953 Comp., 75-38-85, enacted by Laws 1967, ch. 156, 85.



Section 72-17-86 - Combination of refunding and other bonds.

72-17-86. Combination of refunding and other bonds.

Bonds for refunding and bonds for any other purpose or purposes herein authorized may be issued separately or issued in combination in one series or more.

History: 1953 Comp., 75-38-86, enacted by Laws 1967, ch. 156, 86.



Section 72-17-87 - Supplemental provisions.

72-17-87. Supplemental provisions.

Except as in this act [72-17-1 through 72-17-103 NMSA 1978] specifically provided or necessarily implied, the relevant provisions herein pertaining to bonds generally shall be equally applicable in the authorization and issuance of refunding bonds, including their terms and security, the bond resolution, trust indenture, taxes and service charges, and other aspect [aspects] of the bonds.

History: 1953 Comp., 75-38-87, enacted by Laws 1967, ch. 156, 87.



Section 72-17-88 - Board's determination final.

72-17-88. Board's determination final.

The determination of the board that the limitations hereunder imposed upon the issuance of refunding bonds have been met shall be conclusive in the absence of fraud or arbitrary and gross abuse of discretion.

History: 1953 Comp., 75-38-88, enacted by Laws 1967, ch. 156, 88.



Section 72-17-89 - Issuance of interim debentures and pledge of bonds as collateral security.

72-17-89. Issuance of interim debentures and pledge of bonds as collateral security.

Notwithstanding any limitation or other provision herein, whenever a majority of the taxpaying electors of the authority voting on a proposal to issue bonds has authorized the authority to issue bonds for any purpose herein authorized, the authority is authorized to borrow money without any other election in anticipation of taxes, the proceeds of said bonds or any other revenues of the authority or any combination thereof, and to issue interim debentures to evidence the amount so borrowed. Interim debentures may mature at such time or times not exceeding a period of time equal to the estimated time needed to effect the purpose or purposes for which the bonds are so authorized to be issued, plus two years, as the board may determine. Except as otherwise provided in this section and in Sections 90 and 91 [72-17-90 and 72-17-91 NMSA 1978] hereof, interim debentures shall be issued as provided herein for securities in Sections 47 to 80 [72-17-47 to 72-17-80 NMSA 1978], both inclusive. Taxes, other revenues of the authority, including without limiting the generality of the foregoing, proceeds of bonds to be thereafter issued or reissued, or bonds issued for the purpose of securing the payment of interim debenture [debentures], may be pledged for the purpose of securing the payment of the interim debentures. Any bonds pledged as collateral security for the payment of any interim debentures shall mature at such time or times as the board may determine, but in no event exceeding forty years from the date of either any of such bonds or any of such interim debentures, whichever date be the earlier. Any such bonds pledged as collateral security shall not be issued in an aggregate principal amount exceeding the aggregate principal amount of the interim debenture or interim debentures secured by a pledge of such bonds, nor shall they bear interest at any time which with any interest accruing at the same time on the interim debenture or interim debentures so secured exceeds six percent per annum.

History: 1953 Comp., 75-38-89, enacted by Laws 1967, ch. 156, 89.



Section 72-17-90 - Interim debentures not to be extended.

72-17-90. Interim debentures not to be extended.

No interim debenture issued pursuant to the provisions of Section 89 [72-17-89 NMSA 1978] hereof shall be extended or funded except by the issuance or reissuance of a bond or bonds in compliance with Section 91 [72-17-91 NMSA 1978] hereof.

History: 1953 Comp., 75-38-90, enacted by Laws 1967, ch. 156, 90.



Section 72-17-91 - Funding.

72-17-91. Funding.

For the purpose of funding any interim debenture or interim debentures, any bond or bonds pledged as collateral security to secure the payment of such interim debenture or interim debentures may be reissued without an election, and any bonds not previously issued but authorized to be issued at an election for a purpose the same as or encompassing the purpose for which the interim debentures were issued may be issued for such a funding. Any such bonds shall mature at such time or times as the board may determine, but in no event exceeding forty years from the date of either any of the interim debentures so funded or any of the bonds so pledged as collateral security, whichever date be the earlier. Bonds for funding, including but not necessarily limited to any such reissued bonds, and bonds for any other purpose or purposes herein authorized may be issued separately or issued in combination in one series or more. Except as herein otherwise provided in Sections 89 and 90 [72-17-89 and 72-17-90 NMSA 1978] and in this section, any such funding bonds shall be issued as is provided herein for refunding bonds in Sections 81, 82, 84, 85, 87, and 88 [72-17-81, 72-17-82, 72-17-84, 72-17-85, 72-17-87, and 72-17-88 NMSA 1978] hereof, and provided herein for securities in Sections 47 to 80 [72-17-47 to 72-17-80 NMSA 1978], both inclusive.

History: 1953 Comp., 75-38-91, enacted by Laws 1967, ch. 156, 91.



Section 72-17-92 - Publication of resolution or proceedings.

72-17-92. Publication of resolution or proceedings.

In its discretion the board may provide for the publication once in full of either any resolution or other proceedings adopted by the board ordering the issuance of any securities or, in the alternative of notice thereof, which resolution, other proceedings or notice so published shall state the fact and date of such adoption and the place where such resolution or other proceedings has been filed for public inspection and also the date of the first publication of such resolution, other proceedings or notice, and also state that any action or proceeding of any kind or nature in any court questioning the validity of the creation and establishment of the authority, or the validity or proper authorization of securities provided for by the resolution or other proceedings, or the validity of any covenants, agreements or contracts provided for by the resolution or other proceedings, shall be commenced within twenty days after the first publication of such resolution, other proceedings or notice.

History: 1953 Comp., 75-38-92, enacted by Laws 1967, ch. 156, 92.



Section 72-17-93 - Failure to contest legality constitutes bar.

72-17-93. Failure to contest legality constitutes bar.

If no such action or proceedings shall be commenced or instituted within twenty days after the first publication of such resolution, other proceedings or notice, then all residents and taxpayers and owners of property in the authority and all public bodies and all other persons whatsoever shall be forever barred and foreclosed from instituting or commencing any action or proceeding in any court or from pleading any defense to any action or proceedings questioning the validity of the creation and establishment of the authority, the validity or proper authorization of such securities, or the validity of any such covenants, agreements or contracts; and said securities, covenants, agreements and contracts shall be conclusively deemed to be valid and binding obligations in accordance with their terms and tenor.

History: 1953 Comp., 75-38-93, enacted by Laws 1967, ch. 156, 93.



Section 72-17-94 - Confirmation of contract proceedings.

72-17-94. Confirmation of contract proceedings.

In its discretion the board may file a petition at any time in the district court in and for any county in which the authority is located wholly or in part, praying a judicial examination and determination of any power conferred or of any tax or rates or charges levied or of any act, proceeding or contract of the authority, whether or not said contract shall have been executed, including proposed contracts for the acquisition, improvement, equipment, maintenance, operation or disposal of any project for the authority. Such petition shall set forth the facts whereon the validity of such power, assessment, act, proceeding or contract is founded and shall be verified by the chairman of the board. Such action shall be in the nature of a proceeding in rem, and jurisdiction of all parties interested may be had by publication and posting, as hereinafter provided. Notice of the filing of said petition shall be given by the clerk of the court, under the seal thereof, stating in brief outline the contents of the petition and showing where a full copy of any contract therein mentioned may be examined. The notice shall be served by publication in at least five consecutive issues of a weekly newspaper of general circulation published in the county in which the principal office of the authority is located, and by posting the same in the office of the authority at least thirty days prior to the date fixed in said notice for the hearing on said petition. Jurisdiction shall be complete after such publication and posting. Any owner of property in the authority or person interested in the contract or proposed contract or in the premises may appear and move to dismiss or answer said petition at any time prior to the date fixed for said hearing or within such further time as may be allowed by the court; and the petition shall be taken as confessed by all persons who fail so to appear.

History: 1953 Comp., 75-38-94, enacted by Laws 1967, ch. 156, 94.



Section 72-17-95 - Review and judgment of court.

72-17-95. Review and judgment of court.

The petition and notice shall be sufficient to give the court jurisdiction, and upon hearing the court shall examine into and determine all matters and things affecting the question submitted, shall make such findings with reference thereto and render such judgment and decree thereon as the case warrants. Costs may be divided or apportioned among any contesting parties in the discretion of the trial court. Review of the judgment of the court may be had as in other similar cases, except that such review must be applied for within thirty days after the time of the rendition of such judgment or within such additional time as may be allowed by the court within thirty days. The rules of civil procedure shall govern in matters of pleading and practice where not otherwise specified herein. The court shall disregard any error, irregularity or omission which does not affect the substantial rights of the parties.

History: 1953 Comp., 75-38-95, enacted by Laws 1967, ch. 156, 95.



Section 72-17-96 - Purpose of tax exemptions.

72-17-96. Purpose of tax exemptions.

The effectuation of the powers herein authorized shall and will be in all respects for the benefit of the people of the state, including but not necessarily limited to those residing in the authority exercising any power hereunder, for the improvement of their health and living conditions and for the increase of their commerce and prosperity.

History: 1953 Comp., 75-38-96, enacted by Laws 1967, ch. 156, 96.



Section 72-17-97 - Property exempt from general taxes.

72-17-97. Property exempt from general taxes.

Thus, the authority shall not be required to pay any general ad valorem taxes upon any property appertaining to any project herein authorized and acquired within the state, nor the authority's interest therein.

History: 1953 Comp., 75-38-97, enacted by Laws 1967, ch. 156, 97.



Section 72-17-98 - Securities and income therefrom exempt.

72-17-98. Securities and income therefrom exempt.

Securities issued hereunder and the income therefrom shall forever be and remain free and exempt from taxation by the state, the authority and any other public body, except transfer, inheritance and estate taxes.

History: 1953 Comp., 75-38-98, enacted by Laws 1967, ch. 156, 98.



Section 72-17-99 - Freedom from judicial process.

72-17-99. Freedom from judicial process.

Execution or other judicial process shall not issue against any property herein authorized of the authority, nor shall any judgment against the authority be a charge or lien upon its property.

History: 1953 Comp., 75-38-99, enacted by Laws 1967, ch. 156, 99.



Section 72-17-100 - Resort to judicial process.

72-17-100. Resort to judicial process.

Section 99 [72-17-99 NMSA 1978] hereof does not apply to or limit the right of the holder of any security, his trustee, or any assignee of all or part of his interest, the federal government when it is a party to any contract with the authority, and any other obligee hereunder to foreclose, otherwise to enforce, and to pursue any remedies for the enforcement of any pledge or lien given by the authority on the proceeds of taxes, service charges or other revenues.

History: 1953 Comp., 75-38-100, enacted by Laws 1967, ch. 156, 100.



Section 72-17-101 - Legal investments in securities.

72-17-101. Legal investments in securities.

It shall be legal for the state and any of its agencies, departments, instrumentalities, corporations, or political subdivisions, or any political or public corporation, any bank, trust company, banker, savings bank or institution, any building and loan association, savings and loan association, investment company and any other person carrying on a banking or investment business, any insurance company, insurance association, or any other person carrying on an insurance business and any executor, administrator, curator, trustee or any other fiduciary, to invest funds or moneys in their custody in any of the securities authorized to be issued pursuant to the provisions hereof. Such securities shall be authorized security for all public deposits. Nothing contained in this section with regard to legal investments shall be construed as relieving any public body or other person of any duty of exercising reasonable care in selecting securities.

History: 1953 Comp., 75-38-101, enacted by Laws 1967, ch. 156, 101.



Section 72-17-102 - Civil rights.

72-17-102. Civil rights.

The authority damaged by any such act may also bring a civil action for damages sustained by any such act, and in such proceeding the prevailing party shall also be entitled to reasonable attorneys' fees and costs of court.

History: 1953 Comp., 75-38-102, enacted by Laws 1967, ch. 156, 102.



Section 72-17-103 - Liberal construction.

72-17-103. Liberal construction.

This act [72-17-1 through 72-17-103 NMSA 1978] being necessary to secure and preserve the public health, safety and general welfare, the rule of strict construction shall have no application hereto, but it shall be liberally construed to effect the purposes and objects for which this act is intended.

History: 1953 Comp., 75-38-103, enacted by Laws 1967, ch. 156, 103.






Article 18 - Flood Control Districts

Section 72-18-1 - Short title.

72-18-1. Short title.

This act [72-18-1 through 72-18-70 NMSA 1978] may be cited as the "Flood Control District Act."

History: Laws 1981, ch. 377, 1.



Section 72-18-2 - Legislative declaration.

72-18-2. Legislative declaration.

It is hereby declared as a matter of legislative determination that:

A. the organization of the districts authorized to be created pursuant to the Flood Control District Act [72-18-1 through 72-18-70 NMSA 1978] having the purposes, powers, duties, privileges, immunities, rights, liabilities and disabilities provided in that act will serve a public use and public purpose and will promote the health, safety, prosperity, security and general welfare of the inhabitants of the districts and of the state;

B. the acquisition, improvement, equipment, maintenance and operation of any project authorized in the Flood Control District Act is in the public interest and constitutes a part of the established and permanent policy of the state; and

C. any district authorized by the Flood Control District Act to be organized shall be a political subdivision of the state.

History: Laws 1981, ch. 377, 2.



Section 72-18-3 - Definitions.

72-18-3. Definitions.

As used in the Flood Control District Act:

A. "acquisition" or "acquire" includes the opening, laying out, establishment, purchase, construction, securing, installation, reconstruction, lease, gift, [or] grant from the federal government, any public body or person, [or any] endowment, bequest, devise, condemnation, transfer, assignment, option to purchase, other contract or other acquirement of facilities, other property, any project or an interest therein authorized by the Flood Control District Act;

B. "board" means the board of directors of a district, which shall consist of five directors;

C. "chairman" means the chairman of the board and president of a district;

D. "cost" or "cost of the project" means all or any part of the cost designated by the board of any facilities, project or interest therein being acquired, and of all or any property, rights, easements, privileges, agreements and franchises deemed by the district to be necessary or useful and convenient in connection therewith, which cost, at the option of the board, may include all or any part of the incidental costs pertaining to the project and all other expenses necessary or desirable and appertaining to any project, as estimated by the board;

E. "director" means a member of the board of a district;

F. "disposal" or "dispose" includes the sale, destruction, razing, loan, lease, gift, grant, transfer, assignment, mortgage, option to sell, other contract or other disposition of facilities, other property, any project or an interest therein authorized by the Flood Control District Act;

G. "district" means a flood control district created pursuant to the Flood Control District Act;

H. "equipment" or "equip" includes the furnishing of all necessary or desirable, related or appurtenant, facilities appertaining to any facilities, property, project or interest therein authorized by the Flood Control District Act;

I. "facility" includes any of the sewer facilities or other property appertaining to the flood control system of any district;

J. "federal government" means the United States of America or any agency, instrumentality or corporation thereof;

K. "federal securities" means bills, certificates of indebtedness, notes, bonds or other obligations which are direct obligations of, or the principal and interest of which obligations are unconditionally guaranteed by, the United States of America;

L. "improvement" or "improve" means the extension, widening, lengthening, betterment, alteration, reconstruction, repair or other improvement of facilities, other property, any project or any interest therein authorized by the Flood Control District Act;

M. "person" means an individual, association, partnership, firm or corporation, excluding a public body and excluding the federal government;

N. "president" means the president of a district and the chairman of the board of the district;

O. "project" includes any structure, facility or system relating to the flood control system which a district is authorized by the Flood Control District Act to acquire, improve, equip, maintain or operate, which may be located within and without the district's boundaries;

P. "publication" or "publish" means publication in at least one newspaper, published in the district or proposed district in the English language at least once a week and of general circulation in the district or proposed district, or if no such newspaper is published in the district or proposed district, then in a newspaper published in the state in the English language at least once a week and of general circulation in the district or proposed district, which publication shall be at least once a week for three consecutive weeks by three weekly insertions. It is not necessary that publication be made on the same day of the week in each of the three calendar weeks, but not less than fourteen days shall intervene between the first publication and the last publication;

Q. "public body" means the state or any agency, instrumentality or corporation thereof or any political subdivision of the state, excluding districts and excluding the federal government;

R. "qualified registered elector" means any person who at the designated time or event is qualified to vote under the provisions of the constitution of New Mexico and the constitution of the United States, who is registered to vote under the provisions of the Election Code [Chapter 1 NMSA 1978] in and resides in the district or proposed district;

S. "revenues" means income, other than tax proceeds, of a district;

T. "secretary" means the secretary of a district;

U. "securities" means any notes, warrants, bonds or interim debentures or other obligations of a district authorized by the Flood Control District Act;

V. "sewer facilities" includes any one or more of the various devices used in the collection, channeling, impounding or disposition of storm, flood or surface drainage waters, including all inlets, collection, drainage or disposal lines, canals, intercepting sewers, outfall sewers, all pumping, power and other equipment and appurtenances, all extensions, improvements, remodeling, additions and alterations thereof, and any and all rights or interest in such sewer facilities; and

W. "treasurer" means the treasurer of a district.

History: Laws 1981, ch. 377, 3.



Section 72-18-4 - Organization of district; jurisdiction.

72-18-4. Organization of district; jurisdiction.

The district court for any county in the state may establish districts which may be entirely within or partly within and partly without the county in which the court is located; provided, any parts or parcel of the district lying in two or more counties shall be contiguous with one another.

History: Laws 1981, ch. 377, 4.



Section 72-18-5 - Petition.

72-18-5. Petition.

A. The organization of a district shall be initiated by a petition filed in the office of the clerk of the district court in a county in which all or a part of the real property in the proposed district is located. The petition shall be signed by qualified registered electors of the proposed district numbering not less than ten percent of those voting in the preceding general election in the state in voting precincts partially or wholly included in the area of the proposed district. The petition and all other instruments relating to the formation of the district shall be filed with the county clerk of the county in which there is the court which accepted the petition. Any municipality or county in which all or a portion of the proposed district is located may, upon proper action of its governing body alone, file the petition required by this section.

B. The petition shall set forth:

(1) the name of the proposed district consisting of a chosen name preceding the words "flood control district";

(2) a general description of the facilities to be acquired or improved within and for the district;

(3) a general description of the boundaries of the district, with such certainty as to enable a property owner to determine whether his property is within the proposed district; and

(4) a prayer for the organization of the district.

C. No petition with the requisite number of valid signatures shall be declared void on account of alleged defects, but the court may at any time permit the petition to be amended to conform to the facts by correcting any errors in the description of the territory or in any other particular. Similar petitions or duplicate copies of the same petition for the organization of the same district may be filed and shall together be regarded as one petition. All such petitions filed before the hearing on the first petition filed shall be considered by the court the same as though filed with the first petition.

History: Laws 1981, ch. 377, 5.



Section 72-18-6 - Bond of petitioners.

72-18-6. Bond of petitioners.

At the time of filing the petition, or at any later time before the time of the hearing on the petition, a bond shall be filed with security approved by the court sufficient to pay all the expenses connected with the proceedings in case the organization of the district is not effected. If at any time during the proceeding the court is satisfied that the bond first executed is not sufficient, it may require the execution of an additional bond within a time to be fixed, which shall not be less than ten days from the date of the order. Upon failure of the petitioners to execute the additional bond, the petition shall be dismissed.

History: Laws 1981, ch. 377, 6.



Section 72-18-7 - Notice of hearing on petition.

72-18-7. Notice of hearing on petition.

A. Immediately after the filing of the petition, the court shall by order fix a place and time for hearing not less than sixty days after the petition is filed, and the clerk of the court shall cause notice by publication to be made of the pendency of the petition and of the time and place of the hearing.

B. The notice shall state:

(1) in what court the petition is filed;

(2) a general description of the facilities to be acquired or improved within and for the district;

(3) a general description of the boundaries of the proposed district, with such certainty as to enable a property owner to determine whether or not his property is within the proposed district;

(4) the name proposed for the district; and

(5) the time and place fixed by the court for the hearing on the petition.

History: Laws 1981, ch. 377, 7.



Section 72-18-8 - Hearing.

72-18-8. Hearing.

A. Upon the hearing, if the court finds that no petition has been signed and presented in conformity with the Flood Control District Act, or that the material facts are not as set forth in the petition filed, it shall dismiss the proceedings and adjudge the costs against the signers of the petition in the proportion as it deems just and equitable.

B. Upon the hearing, if it appears that a valid petition for the organization of the district has been signed and presented in conformity with the requirements of the Flood Control District Act and that the allegations of the petition are true, the court shall order that the question of the organization of the district be submitted to the qualified registered electors of the proposed district at an election to be held for that purpose. The order shall designate one or more polling places within the district, and for each polling place so designated shall appoint three qualified registered electors of the district as judges of the election and two qualified registered electors of the district as clerks of the election. The order shall also designate the clerk of the court or a qualified registered elector of the proposed district to receive applications for and to disburse and collect absentee ballots.

History: Laws 1981, ch. 377, 8.



Section 72-18-9 - Nominations for initial board.

72-18-9. Nominations for initial board.

A nomination for director may be made by petition signed by not less than five qualified registered electors and filed with the district court having jurisdiction not less than twenty-five days before the date of the organizational election. Any petition so filed shall designate the name of each nominee and shall state that the petitioners and the nominee or nominees designated in the petition are qualified registered electors of the proposed district. No qualified registered elector shall nominate more than one person for director. The name of each nominee so designated shall appear on the organizational ballot.

History: Laws 1981, ch. 377, 9.



Section 72-18-10 - Organizational election.

72-18-10. Organizational election.

A. The clerk of the court shall give notice by publication of the date, time and polling places of the election, the boundaries or other description of the election precincts, the names of the nominees for director and the place where absentee ballots can be obtained. The election shall be held not less than forty-five days after the first publication of the notice.

B. At the election the qualified registered electors may vote for or against the organization of the district and for up to five qualified registered electors of the district who shall constitute the board of directors of the district.

C. The judges of election shall certify the returns of the election to the district court having jurisdiction. If a majority of the votes cast at the election are in favor of the organization, the district court shall declare the district organized and give it a corporate name by which in all proceedings it shall thereafter be known, and shall designate the first board of directors elected, and thereupon the district shall be a political subdivision of the state. The certificate shall be conclusively presumed correct as to the facts stated therein.

History: Laws 1981, ch. 377, 10.



Section 72-18-11 - Filing decree.

72-18-11. Filing decree.

Within thirty days after the district has been declared a corporation by the court, the clerk of the court shall file the certificate in the same manner as articles of incorporation are required to be filed under the general laws concerning corporations.

History: Laws 1981, ch. 377, 11.



Section 72-18-12 - Board of directors; qualification; bond.

72-18-12. Board of directors; qualification; bond.

Whenever a district has been declared duly organized, the members of the board shall qualify by filing with the clerk of the court their oaths of office, and corporate surety bonds at the expense of the district in an amount not to exceed one thousand dollars ($1,000) each, the form to be fixed and approved by the court and conditioned for the faithful performance of their duties as directors.

History: Laws 1981, ch. 377, 12.



Section 72-18-13 - Organization of board; initial terms of directors.

72-18-13. Organization of board; initial terms of directors.

A. After taking oath and filing bonds, the board shall choose one of its members as chairman of the board and shall choose a secretary and a treasurer of the board and of the district. The secretary and treasurer may be one person.

B. The terms of the members of the initial board of directors shall be determined by lot at their organizational meeting. Two members shall serve until January 1 following the first general election in the state following organization of the district, two members shall serve until January 1 following the second general election in the state following organization of the district and one member shall serve until January 1 following the third general election in the state following organization of the district.

History: Laws 1981, ch. 377, 13.



Section 72-18-14 - Election of directors; nominations.

72-18-14. Election of directors; nominations.

A. At each general election in the state after organization of the district, there shall be elected by the qualified registered electors of the district one or two members of the board to serve for a term of six years. Except for the initial board of directors and except for any director chosen to fill an unexpired term, the term of each director commences on January 1 following the general election in the state and runs for six years. Each director, subject to such exceptions, shall serve a six-year term ending on January 1, next following a general election. Each director shall serve until his successor has been duly chosen and qualified.

B. Not later than thirty days before any election, nominations may be filed with the secretary, and, if a nominee does not withdraw his name before the first publication of the notice of election, his name shall be placed on the ballot.

History: Laws 1981, ch. 377, 14.



Section 72-18-15 - Vacancies on the board.

72-18-15. Vacancies on the board.

Any vacancy on the board shall be filled by appointment by a majority of the remaining members of the board. The appointee shall serve until the next general election when the vacancy shall be filled by election. If the board fails to fill any vacancy within thirty days after it occurs, the court declaring the organization of the district shall fill the vacancy.

History: Laws 1981, ch. 377, 15.



Section 72-18-16 - Meetings of board.

72-18-16. Meetings of board.

All meetings of the board shall be held within the district. No business of the board shall be transacted except at a regular or special meeting at which at least three directors are present. Any action of the board requires the affirmative vote of a majority of the directors present and voting.

History: Laws 1981, ch. 377, 16.



Section 72-18-17 - Compensation of directors.

72-18-17. Compensation of directors.

Directors shall receive no compensation for their services as a director, officer, engineer, attorney, employee or other agent of the district. Directors may be reimbursed for expenses incurred by them on district business with approval of the board.

History: Laws 1981, ch. 377, 17.



Section 72-18-18 - Interest in contracts and property disqualifications.

72-18-18. Interest in contracts and property disqualifications.

No director or officer, employee or agent of the district may be interested in any contract or transaction with the district except in his official representative capacity and except for any contract of employment with the district.

History: Laws 1981, ch. 377, 18.



Section 72-18-19 - Board's administrative powers.

72-18-19. Board's administrative powers.

The board of the district may exercise the following administrative powers:

A. fix the time and place at which its regular meetings will be held within the district and provide for the calling and holding of special meetings;

B. adopt and amend or otherwise modify bylaws and rules for procedure;

C. prescribe by resolution a system of business administration and create all necessary offices and establish and reestablish the powers, duties and compensation of all officers and employees;

D. require and fix the amount of all official bonds necessary or desirable and convenient in the opinion of the board for the protection of the funds and property of the district, subject to the provisions of Section 12 [72-18-12 NMSA 1978] of the Flood Control District Act;

E. prescribe a method of auditing and allowing or rejecting claims and demands; and

F. make and pass resolutions and orders on behalf of the district pursuant to the provisions of the Flood Control District Act which are necessary or useful for the government and management of the affairs of the district, for the execution of the powers vested in the district and for carrying into effect the provisions of that act.

History: Laws 1981, ch. 377, 19.



Section 72-18-20 - Additional powers.

72-18-20. Additional powers.

The board of the district may:

A. adopt, have and use a corporate seal and alter the same at pleasure;

B. sue and be sued and be a party to suits, actions and proceedings;

C. acquire, improve, equip, maintain and operate any project or facility;

D. protect the watercourses, watersheds, public highways, life and property in the district from floods or storm waters;

E. exercise the right of eminent domain within the district as provided in the Eminent Domain Code [42A-1-1 through 42A-1-33 NMSA 1978] and take any property necessary to carry out any of the objects or purposes of the Flood Control District Act;

F. commence, maintain, intervene in, defend, compromise, terminate by settlement or otherwise and otherwise participate in and assume the cost and expense of any and all actions and proceedings appertaining to the district, its board, its officers, agents or employees; or any of the district's duties, privileges, immunities, rights, liabilities and disabilities; or the district's flood control system, other property of the district or any project;

G. enter into contracts and agreements, including but not limited to contracts with the federal government and any public body;

H. borrow money and issue securities evidencing any loan to or amount due by the district, provide for and secure the payment of any securities and the rights of the holders thereof and purchase, hold and dispose of securities;

I. refund any loan or obligation of the district and issue refunding securities to evidence such loan or obligation without an election;

J. purchase, trade, exchange, encumber and otherwise acquire, maintain and dispose of real and personal property and interests therein;

K. levy and cause to be collected a property tax on all property subject to property taxation within the district. The total tax levy for any fiscal year for general purposes shall not exceed an aggregate total of fifty cents ($.50), or any lower maximum amount required by operation of the rate limitation provisions of Section 7-37-7.1 NMSA 1978 upon this tax levy, on each one thousand dollars ($1,000) of net taxable value, as that term is defined in the Property Tax Code [Chapter 7, Articles 35 to 38, NMSA 1978], unless the qualified registered electors approve a greater tax not to exceed two dollars ($2.00) on each one thousand dollars ($1,000) of net taxable value, provided that any tax levy approved in excess of fifty cents ($.50) on each one thousand dollars ($1,000) of net taxable value shall be subject to the rate limitation provisions of Section 7-37-7.1 NMSA 1978. The rate of levy for the payment of any debt of the district authorized by the qualified registered electors of the district shall be without limitation as to rate or amount. The board shall certify on or before July 15 of each year in which the board determines to levy a tax, to the board of county commissioners of each county wherein the district has any territory, the rate so fixed, with directions that at the time and in the manner required by law for levying taxes for other purposes, the board of county commissioners shall levy a tax upon the net taxable value of all property subject to property taxation within the district;

L. hire and retain officers, agents, employees, engineers, attorneys and any other persons, permanent or temporary, necessary or desirable to effect the purposes of the Flood Control District Act; defray any expenses incurred thereby in connection with the district; and acquire office space, equipment, services, supplies, fire and extended coverage insurance, use and occupancy insurance, workmen's compensation insurance, property damage insurance, public liability insurance for the district and its officers, agents and employees and other types of insurance as the board may determine. Provided, however, that no provision authorizing the acquisition of insurance shall be construed as waiving any immunity of the district or any director, officer or agent of the district otherwise existing under the laws of the state;

M. acquire, improve, equip, hold, operate, maintain and dispose of a flood control system, project and appurtenant works;

N. pay or otherwise defray the cost of any project;

O. deposit any money of the district in any banking institution within or without the state and secured in such manner and subject to such terms and conditions as the board may determine;

P. invest any surplus money in the district treasury, including money in any sinking or reserve fund established for the purpose of retiring any securities of the district, which is not required for the immediate necessities of the district in its own securities or in federal securities, by direct purchase of any issue of such securities, or part thereof, at the original sale of the same or by the subsequent purchase of such securities;

Q. sell any securities purchased and held pursuant to Subsection P of this section;

R. accept contributions or loans from the federal government for the purpose of financing the planning, acquisition, improvement, equipment, maintenance and operation of any enterprise in which the district is authorized to engage, and enter into contracts and cooperate with, and accept cooperation and participation from, the federal government for these purposes;

S. enter, without an election, into joint operating or service contracts and agreements, acquisition, improvement, equipment or disposal contracts or other arrangements, for any term not exceeding fifty years, with the federal government, any public body or any person concerning sewer facilities or any project, whether acquired by the district or by the federal government, any public body or any person, and accept grants and contributions from the federal government, any public body or any person in connection therewith;

T. cooperate and act in conjunction with a public body, the federal government or any person in the acquisition, improvement or equipment of any project for the controlling of flood or storm waters of the district, or for the protection of life or property therein, or for any other works, acts or purposes provided for in the Flood Control District Act, and adopt and carry out any definite plan or system of work for any such purpose; and

U. make all contracts, execute all instruments and do all things necessary or convenient in the exercise of the powers granted by the Flood Control District Act, or in the performance of the district's covenants or duties, or in order to secure the payment of its securities; provided no encumbrance, mortgage or other pledge of property, excluding any money, of the district is created thereby and provided no property, excluding money, of the district is liable to be forfeited or taken in payment of the securities.

History: Laws 1981, ch. 377, 20; 1986, ch. 32, 34.



Section 72-18-21 - Levy and collection of taxes.

72-18-21. Levy and collection of taxes.

To levy and collect property taxes as provided in Section 20 [72-18-20 NMSA 1978] of the Flood Control District Act, the board shall determine each year the amount of money necessary to be raised by taxation, taking into consideration other sources of revenue of the district. The board shall fix a rate of levy, which, when levied upon every dollar of assessed valuation of taxable property within the district, together with other revenues, shall raise the amount required by the district annually to supply funds for paying expenses of organization and the costs of acquiring, improving, equipping, operating and maintaining any project or facility of the district, and promptly to pay in full, when due, all interest on and principal of bonds and other securities of the district. This tax shall be assessed and collected in the same manner, at the same time and with the same penalties as other property taxes.

History: Laws 1981, ch. 377, 21.



Section 72-18-22 - Reserve fund.

72-18-22. Reserve fund.

It shall be lawful for the board to assess benefit assessments and to collect revenue for the purpose of creating a reserve fund in such amount as the board may determine which may be used to meet the obligations of the district, for maintenance and operating charges and to provide improvements for the district.

History: Laws 1981, ch. 377, 22.



Section 72-18-23 - Delinquent taxes.

72-18-23. Delinquent taxes.

If the property tax is not paid, then delinquent real property shall be sold at the regular tax sale for the payment of the tax, interest and penalties in the manner provided by law for selling property for the nonpayment of general taxes. The board may purchase in the name of the district any property which may be sold for delinquent taxes within the boundaries of the district and the board may take title to the lands in the name of the district and sell and convey the lands at a price not less than the tax, penalties and interest accrued thereon. Delinquent personal property shall be distrained and sold as provided by law.

History: Laws 1981, ch. 377, 23.



Section 72-18-24 - Inclusion of additional property.

72-18-24. Inclusion of additional property.

The boundaries of any district organized under the provisions of the Flood Control District Act may be changed in the manner prescribed in this section and Section 25 [72-18-25 NMSA 1978] of that act but the change of boundaries of the district shall not impair or affect its organization or its rights in or to property or any of its rights or privileges, nor shall it affect or impair or discharge any contract, obligation, lien or charge for or upon which it might be liable or chargeable had any such change of boundaries not been made. The owners of real property may file with the board a petition, in writing, praying that such real property be included in the district. The petition shall prescribe the property owned by the petitioners, and the petition shall be deemed to give assent of the petitioners to the inclusion in the district of the property described in the petition. The petition shall be acknowledged in the same manner that conveyances of land are required to be acknowledged. The secretary shall cause notice of filing of the petition to be given and published in the county in which the property or the major portion thereof is located, which notice shall state the filing of the petition, the names of the petitioners, descriptions of lands mentioned, the prayer of the petitioners and that all persons interested may appear at the office of the board at the time stated in the notice and show cause in writing why the petition should not be granted. The board shall, at the time and place mentioned or at such time or times at which the hearing may be adjourned, proceed to hear the petition and all objections presented in writing by any person showing cause why the petition should not be granted. The failure of any interested person to show cause in writing shall be deemed and held as an assent on his part to the inclusion of the lands in the district as prayed for in the petition. If the petition is granted, the board shall make an order to that effect and file it with the clerk of the court declaring the organization of the district, and upon order of the court the property shall be included in the district.

History: Laws 1981, ch. 377, 24.



Section 72-18-25 - Exclusion from district.

72-18-25. Exclusion from district.

The owners of real property constituting a portion of any district may file with the board a petition praying that such real property be excluded and taken from the district. The petition shall describe the property which the petitioners desire to have excluded. The petition shall be acknowledged in the same manner that conveyances of land are required to be acknowledged and be accompanied by a deposit of money sufficient to pay all costs of the exclusion proceedings. The secretary shall publish notice of filing of the petition, which notice shall state the filing of the petition, the prayer of the petitioners and that all interested persons may appear at the office of the board at the time stated in the notice and show cause in writing why the petition should not be granted. The board shall, at the time and place mentioned in the notice or at the time or times at which the hearing may be adjourned, proceed to hear the petition and all objections presented in writing by any person showing cause why the prayer of the petition should not be granted. The filing of the petition shall be deemed and held as an assent by each petitioner to the exclusion from the district of the property mentioned in the petition, or any part thereof. If it deems it not for the best interests of the district that the property mentioned in the petition, or portion thereof, be excluded from the district, the board shall order that the petition be denied; but if it deems it for the best interests of the district that the property mentioned in the petition, or some portion thereof, be excluded from the district, then the board may order the property mentioned in the petition, or some portion thereof, excluded from the district. Upon allowance of the petition, the board shall file a certified copy of the order of the board with the clerk of the court, and upon order of the court the property shall be excluded from the district.

History: Laws 1981, ch. 377, 25.



Section 72-18-25.1 - Exclusion from district; boundary adjustments.

72-18-25.1. Exclusion from district; boundary adjustments.

Upon a finding by the secretary of the district that the boundaries of a district established pursuant to the Flood Control District Act incorporate an area of less than thirty-five percent of the area of an existing voting precinct lying along such boundaries, or which minor area appears not to benefit or feasibly expect to benefit from the district, or which may not be of sufficient valuation to the extent that its exclusion from the district would materially impair the district, then the secretary shall file his findings with the board with his recommendation that the minor area be excluded from the district in order that the voting precincts for the district shall become coterminous with the voting district for the county.

If the board determines that it is in the best interests of the district that such area be excluded from the district, the board shall order that the area be excluded and that the secretary shall notify the county commission, county assessor and county clerk that the district boundary and the voting precinct boundary shall thenceforth be coterminous.

History: 1978 Comp., 72-18-25.1, enacted by Laws 1985, ch. 177, 1.



Section 72-18-26 - Liability of property included or excluded.

72-18-26. Liability of property included or excluded.

All taxable property annexed to a district shall thereafter be subject to the levy of taxes for the payment of any indebtedness of the district outstanding at the time of the annexation. Property excluded from a district shall thereafter be subject to the levy of taxes for the payment of any indebtedness of the district outstanding at the time of its exclusion in the same manner and to the same extent as if the property had not been excluded from the district.

History: Laws 1981, ch. 377, 26.



Section 72-18-27 - Dissolution; petition for election; application.

72-18-27. Dissolution; petition for election; application.

Whenever the majority of the directors of the board of a district deem it to be in the best interests of the district that it be dissolved, the board shall file an application for dissolution in the district court for the county in which the petition for organization of the district was originally filed.

History: Laws 1981, ch. 377, 27.



Section 72-18-28 - Dissolution; requirements for application.

72-18-28. Dissolution; requirements for application.

A. The application shall generally describe the boundaries of the district, have a map showing the district, a current financial statement of the district, a plan for final disposition of the assets of the district and for payment of the securities and other financial obligations of the district and shall state whether or not the functions of the district are to be continued and, if so, by what means.

B. The application shall include:

(1) a certificate that the district has no outstanding securities; or

(2) a statement that securities are outstanding but that funds or federal securities will be placed in escrow before dissolution in a state or national bank within the state which has trust powers and which is a member of the federal deposit insurance corporation, and that such funds or federal securities will be sufficient for the payment of the securities outstanding and all expenses relating thereto, including charges of any escrow agent; or

(3) when there are securities outstanding and no escrow plan, a plan for dissolution specifically providing that the district will continue in existence to such extent as is necessary to adequately provide for the payment of the securities and for the continuing of functions, if the functions are to be continued.

C. When the functions of a district are to be continued, any plan for dissolution shall be accompanied by a copy of an agreement with one or more public bodies, whereby responsibility for all functions currently performed by the district shall be assumed by such public bodies. In the event a portion of a district is located within the boundaries of a municipality and a dissolution proceeding has been initiated to permit the municipality to enter into an agreement to perform the functions of the district, the board shall provide an opportunity for residents in the unincorporated area of the district to express their views concerning the provision of services to the unincorporated portions of the district at the time of negotiation of the agreement or any modification thereof.

History: Laws 1981, ch. 377, 28.



Section 72-18-29 - Dissolution; notice of filing application.

72-18-29. Dissolution; notice of filing application.

A. Upon presentation of the application, the court shall publish a notice reciting the fact that an application for dissolution has been filed and that the district has no outstanding securities, or that funds or federal securities will be placed in escrow for the payment of outstanding securities, or that a plan for dissolution has been filed providing for eventual payment in full of all securities and for continuation of functions, if the functions are to be continued.

B. The notice shall specify the time and place of a hearing to be held within sixty days after filing of the application, and shall provide that any interested party may appear and be heard on the sufficiency of the application for dissolution or on the adequacy of the plan for payment of all of the district's securities.

History: Laws 1981, ch. 377, 29.



Section 72-18-30 - Dissolution; hearings; court powers.

72-18-30. Dissolution; hearings; court powers.

A. No application shall be declared void on account of alleged defects, but the court may at any time permit the petition to be amended to conform to the facts by correcting any errors in the description of the territory or in any other particular.

B. The court shall order an election in the district on the question of dissolution if it finds the application for dissolution to be in order and finds that the district has no outstanding securities or other financial obligations or that the district's securities and other financial obligations will be adequately provided for before dissolution by means of escrow funds or federal securities to secure payment thereof.

C. If the district has outstanding securities or other financial obligations and no escrow plan, the court shall determine whether the continuation of functions provided for in the plan for dissolution adequately provides for payment of the securities and other financial obligations of the district. If the court determines that the application and the plan for dissolution are sufficient and that an agreement exists for continuation of functions, the court shall order an election of the qualified registered electors of the district on the question of dissolving the district or, if there is a plan for dissolution, on the question of dissolving the district in accordance with the plan for dissolution. If, at any time after the filing of an application for dissolution, the court determines that no agreement can be reached concerning the plan for dissolution or that the other requirements of Section 28 [72-18-28 NMSA 1978] of the Flood Control District Act cannot be met, it shall dismiss the dissolution proceedings.

History: Laws 1981, ch. 377, 30.



Section 72-18-31 - Dissolution; election notice.

72-18-31. Dissolution; election notice.

If an election is ordered by the court, the court shall publish a notice of the election. The notice shall include the plan for dissolution or a summary. If the notice includes a summary of the plan for dissolution, provisions shall be made for public inspection of the complete dissolution plan. The notice shall set an election date which shall not be less than twenty nor more than forty days after the first publication of the election notice.

History: Laws 1981, ch. 377, 31.



Section 72-18-32 - Dissolution; limitation on elections.

72-18-32. Dissolution; limitation on elections.

The question of dissolution of a district may be resubmitted to the qualified registered electors of the district after the same or similar question has previously been rejected by the electors, but no such question shall be submitted at any election held less than twelve months after a previous submission of such question.

History: Laws 1981, ch. 377, 32.



Section 72-18-33 - Dissolution; order entered; conditions attached.

72-18-33. Dissolution; order entered; conditions attached.

A. In the event the vote results in approval of the dissolution, the court shall enter an order dissolving the district for all purposes or for all purposes except those reserved in the plan, if any. The order shall state that there are no outstanding securities or other financial obligations or that any such securities or other financial obligations are adequately secured by escrow funds or federal securities, or, if the district has outstanding securities or other obligations, such order shall incorporate the provisions of the court's findings accepting the plan for dissolution, including the provisions relating to protection of creditors by means of the agreement as specified in Section 30 [72-18-30 NMSA 1978] of the Flood Control District Act.

B. Whenever the functions of the district are to be continued, the court may provide that all or certain members of the board shall remain in office, subject to appointment by the court to fill vacancies, for performance of duties under Subsections C and D of this section.

C. If the board is continued in existence for the purpose of the payment of securities or other financial obligations, the order for dissolution shall provide that the board shall be responsible for certifying to the board of county commissioners the amount of revenue to be raised by the annual mill levy of the district necessary for payment of the district's obligations.

D. In any case in which an agreement has been made for continuation of the functions of the district, the court may authorize the board to continue in existence for the purpose of seeing to the performance of the agreement, including negotiations relating to any future modifications, procedures for which are provided for in the original agreement. The court's order may in such case specify that its jurisdiction over the dissolution continues for the purpose of considering any future modifications or other questions concerned with performance of the agreement.

History: Laws 1981, ch. 377, 33.



Section 72-18-34 - Dissolution; disposition of remaining funds.

72-18-34. Dissolution; disposition of remaining funds.

If the functions of a dissolved district are not continued, all funds remaining in the treasury of the district in excess of indebtedness, upon completion of the requirements for dissolution, and all taxes paid after dissolution, shall be divided among the municipalities and counties in which the district exists, pro rata, as the latest confirmed assessed value of the taxable property in the parts of the district lying in each municipality and each unincorporated portion of each county bear [bears] to the total latest confirmed assessed value of the taxable property in the district.

History: Laws 1981, ch. 377, 34.



Section 72-18-35 - Election.

72-18-35. Election.

Wherever in the Flood Control District Act an election of the qualified registered electors of a district is permitted or required, the election may be held separately at a special election or may be held concurrently with any primary or general election held under the laws of the state; provided, however:

A. each biennial election of directors shall be held concurrently with the general election in the state; and

B. no election shall be held at the same time as any regular election of a municipality or school district any part of the area of which is located within the boundaries of the district.

History: Laws 1981, ch. 377, 35.



Section 72-18-35.1 - Election of directors; established district.

72-18-35.1. Election of directors; established district.

In a district established pursuant to the Flood Control District Act whose boundaries are coterminous with the voting precincts of the county, the election of directors shall be conducted by the county clerk in the same manner and at the same time as the general election in the state and the same election officials shall preside. The returns of the election shall be filed with the county clerk who shall submit them to the board of the district for the purposes of canvassing the election of the district. The nominees for offices of directors shall be determined in accordance with the resolution of the board calling for the election, which shall provide that nominees shall file for the office of director in the same manner and form as for municipal offices; and a list of the nominees shall be provided to the county clerk not later than three days following the primary election. All costs for materials and supplies incurred by the county clerk on behalf of the district shall be paid by the district to the clerk's office.

The district may provide for the cost of one additional clerk of election to assist the county clerk specifically in the conduct of the district election.

History: 1978 Comp., 72-18-35.1, enacted by Laws 1985, ch. 177, 2.



Section 72-18-36 - Election resolution.

72-18-36. Election resolution.

The board shall call any election by resolution adopted at least sixty days before the election. The resolution shall recite the objects and purposes of the election, the date on which the election shall be held and the form of the ballot. In the case of any election not held concurrently with a primary or general election, the board shall provide in the election resolution or by supplemental resolution for the appointment of sufficient judges and clerks of the election who shall be qualified registered electors of the district and shall set their compensation. In a special election, the election resolution shall also designate the precincts and polling places. The description of precincts may be made by reference to any order of the governing body of any county, municipality or other public body in which the district or any part thereof is situated, by reference to any previous order or by other instrument of such governing body, by detailed description of the precincts or by other sufficient description. Precincts established by a governing body may be consolidated in the election resolution by the board for any election not to be held concurrently with a primary or general election. If the election is held concurrently with a primary or general election under the laws of the state, the judges of election for the election shall be designated as the judges of election held pursuant to the Flood Control District Act, and they shall receive such additional compensation, if any, as the board shall set by the election resolution.

History: Laws 1981, ch. 377, 36.



Section 72-18-37 - Conduct of election.

72-18-37. Conduct of election.

An election held pursuant to the Flood Control District Act shall be conducted in the manner provided by the laws of the state for the conduct of general elections. In an election held pursuant to the Flood Control District Act, a qualified registered elector shall be entitled to vote by absentee ballot in the manner provided by the Absent Voter Act [1-6-1 through 1-6-18 NMSA 1978], except that the functions of the county clerk pursuant to that act shall be performed by a person designated by the board.

History: Laws 1981, ch. 377, 37.



Section 72-18-38 - Notice of election.

72-18-38. Notice of election.

Notice of the election shall be given by publication, and shall include the date, time and polling places of the election, the boundaries of the election precincts, the offices and questions to be voted on, the names of all nominees for director and the place where absentee ballots can be obtained. No other notice of an election held under the Flood Control District Act need be given unless otherwise provided by the board.

History: Laws 1981, ch. 377, 38.



Section 72-18-39 - Precincts and polling places.

72-18-39. Precincts and polling places.

The area of a district or proposed district shall be a single precinct, and the board or the district court having jurisdiction, as the case may be, may consolidate any or all general election precincts for purposes of any election of a district or proposed district. All polling places designated by an election resolution shall be within the area included within the district. If the election is not held concurrently with a primary or general election under the laws of the state, there shall be one polling place in each of the election precincts which are used in general elections or in each of the consolidated election precincts fixed by the board.

History: Laws 1981, ch. 377, 39.



Section 72-18-40 - Election supplies.

72-18-40. Election supplies.

The secretary shall provide at each polling place ballot labels, voting machines, instructions, elector's affidavits and other material and supplies required for an election by any law.

History: Laws 1981, ch. 377, 40.



Section 72-18-41 - Election returns.

72-18-41. Election returns.

In the case of an election held under the Flood Control District Act which is not held concurrently with a primary or general election, the election officials shall make their returns directly to the secretary. In the case of any election held under that act which is consolidated with any primary or general election, the returns shall be made and canvassed at the time and in the manner provided by law for the canvass of the returns of the general election. It shall be the duty of the canvassing body to certify promptly and to transmit to the secretary a statement of the result of the vote upon any candidates or any proposition submitted under that act. Upon receipt of election returns from election officials or upon receipt of the certificate of election from the canvassing body, it shall be the duty of the board to tabulate and declare the results of the election at any regular or special meeting held not later than ten days following the date of the election. Any proposal submitted at any election under the Flood Control District Act shall not have carried unless the proposal has been approved by a majority of the qualified registered electors of the district voting on the proposal.

History: Laws 1981, ch. 377, 41.



Section 72-18-42 - Powers of public bodies.

72-18-42. Powers of public bodies.

The governing body of any municipality or other public body, upon its behalf and in its name, for the purpose of aiding and cooperating in any project, upon the terms and with or without consideration and with or without an election, as the governing body determines, may exercise the following powers:

A. make available for temporary use or otherwise dispose [dispense] to any district any machinery, equipment, facilities and other property, any agents, employees, persons with professional training and any other persons to effect the purposes of the Flood Control District Act. Any property owned and persons in the employ of any public body while engaged in performing for the district any authorized service, activity or undertaking, pursuant to contract or otherwise, shall have and retain all of the powers, privileges, immunities, rights and duties of, and shall be deemed to be engaged in the service and employment of, the public body, notwithstanding that such service, activity or undertaking is being performed in or for the district;

B. enter into any agreement or joint agreement between or among the federal government, any district and any public body extending over any period not exceeding fifty years, which is mutually agreed to, respecting action or proceedings appertaining to any power granted by the Flood Control District Act and the use or joint use of any facilities, project or other property;

C. sell, lease, loan, donate, grant, convey, assign, transfer or pay over to any district any facilities or any project, or any part thereof, or any interest in real or personal property or any funds available for acquisition, improvement, equipment, operation or maintenance purposes, including the proceeds of any securities issued for acquisition, improvement, equipment, operation or maintenance purposes which may be used by the district in the acquisition, improvement, equipment, maintenance or operation of any facilities or project; and

D. transfer, grant, convey or assign and set over to any district any contracts which may have been awarded by the public body for the acquisition, improvement or equipment of any project not begun or, if begun, not completed.

History: Laws 1981, ch. 377, 42.



Section 72-18-43 - Effect of extraterritorial functions.

72-18-43. Effect of extraterritorial functions.

All of the powers, privileges, immunities and rights, exemptions from laws, ordinances and rules, all pension, relief, disability, workmen's compensation and other benefits which apply to the activity of officers, agents or employees of a district or any such public body when performing their respective functions within the territorial limits of the respective public agencies apply to them to the same degree and extent while engaged in the performance of any of their functions and duties extraterritorially.

History: Laws 1981, ch. 377, 43.



Section 72-18-44 - Forms of borrowing.

72-18-44. Forms of borrowing.

Upon the conditions and circumstances set forth in the Flood Control District Act, any district from time to time may borrow money to defray the cost of acquiring, improving or equipping any project, or any part thereof, as the board may determine, and issue the following securities to evidence such borrowing:

A. notes;

B. warrants;

C. bonds; and

D. interim debentures.

History: Laws 1981, ch. 377, 44.



Section 72-18-45 - Issuance of notes.

72-18-45. Issuance of notes.

Any district is authorized to borrow money without an election in anticipation of taxes or other revenues and to issue notes to evidence the amount so borrowed.

History: Laws 1981, ch. 377, 45.



Section 72-18-46 - Issuance of warrants.

72-18-46. Issuance of warrants.

A district is authorized to defray the cost of any services or supplies, equipment or other materials furnished to or for the benefit of the district by the issuance of warrants to evidence the amount due without an election in anticipation of taxes or other revenues.

History: Laws 1981, ch. 377, 46.



Section 72-18-47 - Maturities of notes and warrants.

72-18-47. Maturities of notes and warrants.

Notes and warrants may mature at such time or times not exceeding one year from the respective dates of their issuance as the board may determine. They shall not be extended or funded except by the issuance of bonds or interim debentures in compliance with Section 48 or 49 [72-18-48 or 72-18-49 NMSA 1978] of the Flood Control District Act.

History: Laws 1981, ch. 377, 47.



Section 72-18-48 - Issuance of bonds and incurrence of debt.

72-18-48. Issuance of bonds and incurrence of debt.

A district is authorized to borrow money in anticipation of taxes or other revenues and to issue bonds to evidence the amount so borrowed. No bonded indebtedness nor any other indebtedness not payable in full within one year, except for interim debentures as provided in Sections 49 and 63 through 65 [72-18-49 and 72-18-63 through 72-18-65 NMSA 1978] of the Flood Control District Act, shall be created by the district without first submitting the proposition of issuing the bonds to the qualified registered electors of the district, which proposition shall be approved by a majority of the qualified registered electors voting at an election held for that purpose in accordance with Sections 35 through 40 [72-18-35 through 72-18-40 NMSA 1978] of that act. Bonds so authorized may be issued in one series or more and may mature at such time or times not exceeding forty years from their issuance as the board may determine. The total of all outstanding indebtedness at any one time shall not exceed four percent of the value of the taxable property in the district as shown by the last preceding assessment for county taxes for each county in which the district is located.

History: Laws 1981, ch. 377, 48.



Section 72-18-49 - Issuance of interim debentures.

72-18-49. Issuance of interim debentures.

A district is authorized to borrow money and to issue interim debentures evidencing construction or short-term loans for the acquisition or improvement and equipment of the flood control system or any project in supplementation of long-term financing and the issuance of bonds, as provided in Sections 62 through 65 [72-18-62 through 72-18-65 NMSA 1978] of the Flood Control District Act.

History: Laws 1981, ch. 377, 49.



Section 72-18-50 - Payment of securities.

72-18-50. Payment of securities.

All securities issued by any district shall be authorized by resolution. The district may pledge its full faith and credit for the payment of any securities, the interest thereon, any prior redemption premium or premiums and any charges appertaining thereto. Securities may constitute the direct and general obligations of the district. Their payment may be secured by a specific pledge of tax proceeds and other revenues of the district as the board may determine.

History: Laws 1981, ch. 377, 50.



Section 72-18-51 - Additionally secured securities.

72-18-51. Additionally secured securities.

The board, in connection with such additionally secured securities, in the resolution authorizing their issuance or other instrument appertaining thereto, may pledge all or a portion of the revenues, subject to any prior pledges, as additional security for payment of the securities, and at its option may deposit the revenues in a fund created to pay the securities or created to additionally secure their payment.

History: Laws 1981, ch. 377, 51.



Section 72-18-52 - Pledge of revenues.

72-18-52. Pledge of revenues.

Any revenues pledged directly or as additional security for the payment of securities of any one issue or series, which revenues are not exclusively pledged therefor, may subsequently be pledged directly or as additional security for the payment of the securities of one or more issue or series subsequently authorized.

History: Laws 1981, ch. 377, 52.



Section 72-18-53 - Payment recital in securities.

72-18-53. Payment recital in securities.

Each security issued under the Flood Control District Act shall recite in substance that the security and the interest thereon are payable solely from the revenues or other money pledged to the payment thereof. Securities specifically pledging the full faith and credit of the district for their payment shall so state.

History: Laws 1981, ch. 377, 53.



Section 72-18-54 - Limitations upon payment of securities.

72-18-54. Limitations upon payment of securities.

The payment of securities shall not be secured by an encumbrance, mortgage or other pledge of property of the district, except for revenues, tax proceeds and other money pledged for the payment of securities. Subject to those exceptions, no property of the district shall be liable to be forfeited or taken in payment of the securities.

History: Laws 1981, ch. 377, 54.



Section 72-18-55 - Security details.

72-18-55. Security details.

Any securities authorized to be issued by the Flood Control District Act shall bear such date or dates, shall be in such denomination or denominations, shall mature at such time or times not exceeding forty years from their date and shall bear interest at a rate or rates which shall be determined by the board.

History: Laws 1981, ch. 377, 55.



Section 72-18-56 - Capitalization of costs.

72-18-56. Capitalization of costs.

Any resolution authorizing the issuance of securities or other instrument appertaining thereto may capitalize interest on any securities during any period of construction or other acquisition estimated by the board and one year thereafter and may capitalize any other cost of any project, by providing for the payment of the amount capitalized from the proceeds of the securities.

History: Laws 1981, ch. 377, 56.



Section 72-18-57 - Execution of securities and interest coupons.

72-18-57. Execution of securities and interest coupons.

Except for securities issued in book entry or similar form without the delivery of physical securities, securities shall be executed and signed by the chairman, with the seal of the district affixed thereto and attested by the secretary. Except for any bonds which are registrable for payment of interest, interest coupons payable to bearer and appertaining to the bonds shall be issued and shall bear the original or facsimile signature of the chairman.

History: Laws 1981, ch. 377, 57; 1983, ch. 265, 53.



Section 72-18-58 - Signatures of predecessors in office.

72-18-58. Signatures of predecessors in office.

The securities and any coupons bearing the signatures of the officers in office at the time of the signing thereof shall be the valid and binding obligations of the district, notwithstanding that before the delivery thereof and payment therefor, any or all of the persons whose signatures appear thereon shall have ceased to fill their respective offices. Any officer authorized to sign any security or interest coupon, at the time of its execution and of the execution of a signature certificate, may adopt as and for his own facsimile signature the facsimile signature of his predecessor in office in the event that such facsimile signature appears on the security or coupons, or both, appertaining thereto.

History: Laws 1981, ch. 377, 58.



Section 72-18-59 - Repurchase of securities.

72-18-59. Repurchase of securities.

Securities may be repurchased by the district out of any funds available for such purpose from the project to which they pertain, and all securities so repurchased shall be canceled.

History: Laws 1981, ch. 377, 59.



Section 72-18-60 - Limitations on liabilities.

72-18-60. Limitations on liabilities.

Neither the directors nor any person executing securities issued under the Flood Control District Act shall be liable personally on the securities by reason of the issuance thereof. Securities issued pursuant to the Flood Control District Act shall not in any way be a debt or liability of any public body and shall not create or constitute an indebtedness, liability or obligation of any body, and nothing in the Flood Control District Act shall be construed to authorize a district to incur any indebtedness on behalf of or in any way to obligate any public body.

History: Laws 1981, ch. 377, 60.



Section 72-18-61 - Interest after maturity.

72-18-61. Interest after maturity.

No interest shall accrue on any security after it becomes due and payable, provided funds for the payment of the principal of and the interest on the security and any prior redemption premium due are available to the paying agent for payment without default.

History: Laws 1981, ch. 377, 61.



Section 72-18-62 - Refunding bonds.

72-18-62. Refunding bonds.

Any bonds issued under the Flood Control District Act may be refunded, without an election, subject to provisions concerning their payment and to any other contractual limitations in the proceedings authorizing their issuance or otherwise appertaining thereto, pursuant to a resolution to be adopted by the board in the manner provided for the issuance of other securities, to refund, pay or discharge all or any part of the district's outstanding bonds, including any interest thereon in arrears or to become due within three years from the date of the refunding bonds, for the purpose of reducing interest costs or effecting other economies, of accelerating, decelerating or otherwise modifying the payment of such bonds or of modifying or eliminating restrictive contractual limitations appertaining to the issuance of additional bonds or [for] any project.

History: Laws 1981, ch. 377, 62.



Section 72-18-63 - Issuance of interim debentures and pledge of bonds as collateral security.

72-18-63. Issuance of interim debentures and pledge of bonds as collateral security.

Whenever a majority of the qualified registered electors of a district voting on a proposal to issue bonds has authorized the district to issue bonds for an authorized purpose, the district may borrow money without any other election in anticipation of taxes, the proceeds of the bonds or any other revenues of the district, and may issue interim debentures to evidence the amount so borrowed. Interim debentures may mature at such time or times not exceeding a period of time equal to the estimated time needed to effect the purpose for which the bonds are so authorized to be issued, plus two years, as the board may determine. Except as otherwise provided in this section and in Sections 64 and 65 [72-18-64 and 72-18-65 NMSA 1978] of the Flood Control District Act, interim debentures shall be issued as provided for securities in Sections 49 through 61 [72-18-49 through 72-18-61 NMSA 1978] of that act. Taxes, other revenues of the district, including without limiting the generality of the foregoing proceeds of bonds to be thereafter issued or reissued or bonds issued for the purpose of securing the payment of interim debentures, may be pledged for the purpose of securing the payment of the interim debentures. Bonds pledged as collateral security for the payment of any interim debentures shall mature at such time or times as the board may determine, not exceeding forty years from the date of either any of such bonds or any such interim debentures, whichever date is earlier. Any such bonds pledged as collateral security shall not be issued in an aggregate principal amount exceeding the aggregate principal amount of the interim debentures secured by a pledge of such bonds.

History: Laws 1981, ch. 377, 63.



Section 72-18-64 - Interim debentures not to be extended.

72-18-64. Interim debentures not to be extended.

No interim debenture issued pursuant to the provisions of Section 63 [72-18-63 NMSA 1978] of the Flood Control District Act shall be extended or funded except by the issuance or reissuance of a bond or bonds in compliance with Section 65 [72-18-65 NMSA 1978] of that act.

History: Laws 1981, ch. 377, 64.



Section 72-18-65 - Funding.

72-18-65. Funding.

For the purpose of funding any interim debentures, any bond or bonds pledged as collateral security to secure the payment of the interim debentures may be reissued without an election, and any bonds not previously issued but authorized to be issued at an election for a purpose the same as or encompassing the purpose for which the interim debentures were issued may be issued for such a funding. The bonds shall mature at such time or times as the board may determine, but in no event exceeding forty years from the date of either any of the interim debentures so funded or any of the bonds so pledged as collateral security, whichever date is earlier. Bonds for funding, including but not necessarily limited to any such reissued bonds, and bonds for any other purpose authorized by the Flood Control District Act may be issued separately or issued in combination in one series or more. Except as otherwise provided in Sections 63 and 64 [72-18-63 and 72-18-64 NMSA 1978] of that act and in this section, any such funding bonds shall be issued as is provided for refunding bonds in Section 62 [72-18-62 NMSA 1978] of that act and for securities in Sections 49 through 61 [72-18-49 through 72-18-61 NMSA 1978] of that act.

History: Laws 1981, ch. 377, 65.



Section 72-18-66 - Publication or resolution of proceedings; actions.

72-18-66. Publication or resolution of proceedings; actions.

The board shall provide for the publication once in full of either any resolution or other proceedings adopted by the board ordering the issuance of any securities or of notice thereof, which resolution, other proceedings or notice shall state the fact and date of adoption and the place where the resolution or other proceedings has been filed for public inspection and also the date of the single or first publication of the resolution, other proceedings or notice, and also state that any action or proceeding of any kind or nature in any court questioning the validity of the creation and establishment of the district, or the validity or proper authorization of securities provided for by the resolution or other proceedings, or the validity of any covenants, agreements or contracts provided for by the resolution or other proceedings, shall be commenced within twenty days after the single or first publication of the resolution, other proceedings or notice. Any action not commenced within such period shall be barred.

History: Laws 1981, ch. 377, 66.



Section 72-18-67 - Property exempt from general taxes.

72-18-67. Property exempt from general taxes.

The effectuation of the powers authorized by the Flood Control District Act shall be in all respects for the benefit of the people of the state, including but not necessarily limited to those residing in any district exercising any power under that act, for the improvement of their health and living conditions and for the increase of their commerce and prosperity. Thus, no district shall be required to pay any general (ad valorem) taxes upon any property appertaining to any project authorized by the Flood Control District Act and acquired within the state, or the district's interest therein.

History: Laws 1981, ch. 377, 67.



Section 72-18-68 - Securities and income exempt.

72-18-68. Securities and income exempt.

Securities issued under the Flood Control District Act and the income therefrom are exempt from taxation by the district and any public body, except transfer, inheritance and estate taxes.

History: Laws 1981, ch. 377, 68.



Section 72-18-69 - Freedom from judicial process.

72-18-69. Freedom from judicial process.

Execution or other judicial process shall not issue against any property of the district, nor shall any judgment against the district be a charge or lien upon its property; provided, however, that nothing in this section shall be deemed to apply to or limit the right of the holder of any security, his trustee or any assignee of all or part of his interest, the federal government when it is a party to any contract with the district, and any other obligee to foreclose, otherwise to enforce and to pursue any remedies for the enforcement of any pledge or lien given by the district on the proceeds of taxes, service charges or other revenues.

History: Laws 1981, ch. 377, 69.



Section 72-18-70 - Legal investments in securities.

72-18-70. Legal investments in securities.

It shall be legal for the state and any of its agencies, departments, instrumentalities, corporations or political subdivisions or any political or public corporation, any bank, trust company, banker, savings bank or institution, any building and loan association, savings and loan association, investment company and any other person carrying on a banking or investment business, any insurance company, insurance association or any other person carrying on an insurance business, and any executor, administrator, curator, trustee or any other fiduciary, to invest money in their custody in any of the securities authorized to be issued pursuant to the provisions of the Flood Control District Act. Such securities shall be authorized security for all public deposits. Nothing contained in this section with regard to legal investments shall be construed as relieving any public body or other person of any duty of exercising reasonable care in selecting securities.

History: Laws 1981, ch. 377, 70.






Article 19 - Southern Sandoval County Flood Control

Section 72-19-1 - Short title.

72-19-1. Short title.

This act [72-19-1 through 72-19-103 NMSA 1978] may be cited as the "Southern Sandoval County Arroyo Flood Control Act".

History: Laws 1990, ch. 14, 1.



Section 72-19-2 - Legislative declaration.

72-19-2. Legislative declaration.

It is declared as a matter of legislative determination that:

A. the organization of the authority hereby created having the purposes, powers, duties, privileges, immunities, rights, liabilities and disabilities provided in the Southern Sandoval County Arroyo Flood Control Act will serve a public use and will promote the health, safety, prosperity, security and general welfare of the inhabitants thereof and of the state;

B. the acquisition, improvement, maintenance and operation of any project authorized in that act is in the public interest and constitutes a part of the established and permanent policy of the state;

C. the authority hereby organized shall be a body corporate and politic, a quasi-municipal corporation and a political subdivision of the state;

D. the flood control system hereby authorized and directed to be acquired will be of special benefit to the property within the boundaries of the authority organized and created in the Southern Sandoval County Arroyo Flood Control Act;

E. the notice provided for in the Southern Sandoval County Arroyo Flood Control Act for each hearing and action to be taken is reasonably calculated to inform any person of interest in any proceedings under that act which may directly and adversely affect his legally protected interests;

F. a general law cannot be made applicable to the designated flood control system and the provisions appertaining thereto in the Southern Sandoval County Arroyo Flood Control Act because of a number of atypical and special conditions concerning them; and

G. for the accomplishment of these purposes, the provisions of that act shall be broadly construed.

History: Laws 1990, ch. 14, 2.



Section 72-19-3 - Decision of board or governing body final.

72-19-3. Decision of board or governing body final.

The action and decision of the board as to all matters passed upon by it in relation to any action, matter or thing provided in the Southern Sandoval County Arroyo Flood Control Act shall be final and conclusive unless arbitrary, capricious or fraudulent.

History: Laws 1990, ch. 14, 3.



Section 72-19-4 - Definitions.

72-19-4. Definitions.

Except where the context otherwise requires, as used in the Southern Sandoval County Arroyo Flood Control Act:

A. "acquisition" or "acquire" means the opening, laying out, establishment, purchase, construction, securing, installation, reconstruction, lease, gift, grant from the federal government, any public body or person, endowment, bequest, devise, condemnation, transfer, assignment, option to purchase, other contract or other acquirement, or any combination thereof, of facilities, other property, any project or an interest therein authorized by the Southern Sandoval County Arroyo Flood Control Act;

B. "authority" means the southern Sandoval county arroyo flood control authority;

C. "board" means the board of directors of the authority;

D. "chairman" means the chairman of the board and president of the authority;

E. "condemnation" or "condemn" means the acquisition by the exercise of the power of eminent domain of property for any facilities, other property, project or an interest therein authorized by the Southern Sandoval County Arroyo Flood Control Act. The authority may exercise in the state the power of eminent domain, either within or without the authority and, in the manner provided by law for the condemnation of private property for public use, may take any property necessary to carry out any of the objects or purposes of that act. In the event the construction of any facility or project authorized by that act, or any part thereof, makes necessary the removal and relocation of any public utilities, whether on private or public right-of-way, the authority shall reimburse the owner of the public utility facility for the expense of removal and relocation, including the cost of any necessary land or rights in land;

F. "cost" or "cost of the project", or words of similar import, means all, or any part designated by the board, of the cost of any facilities, project or interest therein being acquired and of all or any property, rights, easements, privileges, agreements and franchises deemed by the authority to be necessary or useful and convenient therefor or in connection therewith, which cost, at the option of the board, may include all or any part of the incidental costs pertaining to the project, including without limiting the generality of the foregoing, preliminary expenses advanced by any municipality or other public body from funds available for use therefor in the making of surveys, preliminary plans, estimates of cost, other preliminaries, the costs of appraising, printing, employing engineers, architects, fiscal agents, attorneys at law, clerical help, other agents or employees, the costs of capitalizing interest or any discount on securities, of inspection, of any administrative, operating and other expenses of the authority prior to the levy and collection of taxes, and of reserves for working capital, operation, maintenance or replacement expenses or for payment or security of principal of or interest on any securities, the costs of making, publishing, posting, mailing and otherwise giving any notice in connection with the project, the taking of options, the issuance of securities, the filing or recordation of instruments, the levy and collection of taxes and installments thereof, the costs of reimbursements by the authority to any public body, the federal government or any person of any money theretofore expended for or in connection with any facility or project and all other expenses necessary or desirable and appertaining to any project, as estimated or otherwise ascertained by the board;

G. "director" means a member of the board;

H. "disposal" or "dispose" means the sale, destruction, razing, loan, lease, gift, grant, transfer, assignment, mortgage, option to sell, other contract or other disposition, or any combination thereof, of facilities, other property, any project or an interest therein authorized by the Southern Sandoval County Arroyo Flood Control Act;

I. "engineer" means any engineer in the permanent employ of the authority or any independent competent engineer or firm of such engineers employed by the authority in connection with any facility, property, project or power authorized by the Southern Sandoval County Arroyo Flood Control Act;

J. "equipment" or "equip" means the furnishing of all necessary or desirable, related or appurtenant, facilities, or any combination thereof, appertaining to any facilities, property, project or interest therein authorized by the Southern Sandoval County Arroyo Flood Control Act;

K. "facility" means any of the water facilities, sewer facilities or other property appertaining to the flood control system of the authority;

L. "federal government" means the United States or any agency, instrumentality or corporation thereof;

M. "federal securities" means the bills, certificates of indebtedness, notes or bonds that are direct obligations of, or the principal and interest of which obligations are unconditionally guaranteed by, the United States;

N. "governing body" means the city council, city commission, board of commissioners, board of trustees, board of directors or other legislative body of the public body proceeding under the Southern Sandoval County Arroyo Flood Control Act, in which body the legislative powers of the public body are vested;

O. "improvement" or "improve" means the extension, widening, lengthening, betterment, alteration, reconstruction, repair or other improvement, or any combination thereof of facilities, other property, project or any interest therein authorized by the Southern Sandoval County Arroyo Flood Control Act;

P. "mailed notice" or notice by "mail" means the giving by the engineer, secretary or any deputy thereof, as determined by the board, of any designated written or printed notice addressed to the last known owner of each tract of real property in question or other designated person at his last known address, by deposit, at least ten days prior to the designated hearing or other time or event, in the United States mails, postage prepaid, as first-class mail. In the absence of fraud, the failure to mail any such notice shall not invalidate any proceedings under the Southern Sandoval County Arroyo Flood Control Act. The names and addresses of those property owners shall be obtained from the records of the county assessor or from such other source as the secretary or the engineer deems reliable. Any list of such names and addresses may be revised from time to time, but such a list need not be revised more frequently than at twelve-month intervals. Any mailing of any notice required shall be verified by the affidavit or certificate of the engineer, secretary, deputy or other person mailing the notice, which verification shall be retained in the records of the authority at least until all taxes and securities appertaining thereto have been paid in full or any claim is barred by a statute of limitations;

Q. "municipality" means any incorporated city, town or village in the state, whether incorporated or governed under a general act, special legislative act or special charter of any type. "Municipal" pertains to municipality;

R. "person" means any human being, association, partnership, firm or corporation, excluding a public body and excluding the federal government;

S. "president" means the president of the authority and the chairman of the board;

T. "project" means any structure, facility, undertaking or system that the authority is authorized to acquire, improve, equip, maintain or operate. A project may consist of all kinds of personal and real property. A project shall appertain to the flood control system that the authority is authorized and directed to provide within and without the authority's boundaries;

U. "property" means real property and personal property;

V. "publication" or "publish" means publication in at least the one newspaper designated as the authority's official newspaper and published in the authority in the English language at least once a week and of general circulation in the authority. Except as otherwise specifically provided or necessarily implied, "publication" or "publish" also means publication for at least once a week for three consecutive weeks by three weekly insertions, the first publication being at least fifteen days prior to the designated time or event, unless otherwise so stated. It is not necessary that publication be made on the same day of the week in each of the three calendar weeks, but not less than fourteen days shall intervene between the first publication and the last publication, and publication shall be complete on the day of the last publication. Any publication required shall be verified by the affidavit of the publisher and filed with the secretary;

W. "public body" means the state or any agency, instrumentality or corporation thereof or any municipality, school district, other type district or any other political subdivision of the state, excluding the authority and excluding the federal government;

X. "qualified elector" means a person qualified to vote in general elections in the state, who is a resident of the authority at the time of any election held under the provisions of the Southern Sandoval County Arroyo Flood Control Act or at any other time in reference to which the term "qualified elector" is used;

Y. "real property" means:

(1) land, including land under water;

(2) buildings, structures, fixtures and improvements on land;

(3) any property appurtenant to or used in connection with land; and

(4) every estate, interest, privilege, easement, franchise and right in land, legal or equitable, including without limiting the generality of the foregoing, rights-of-way, terms for years and liens, charges or encumbrances by way of judgment, mortgage or otherwise and the indebtedness secured by such liens;

Z. "secretary" means the secretary of the authority;

AA. "secretary of state" means the secretary of the state of New Mexico;

BB. "securities" means any notes, warrants, bonds, temporary bonds or interim debentures or other obligations of the authority or any public body appertaining to any project or interest therein authorized by the Southern Sandoval County Arroyo Flood Control Act;

CC. "sewer facilities" means any one or more of the various devices used in the collection, channeling, impounding or disposition of storm, flood or surface drainage waters, including all inlets, collection, drainage or disposal lines, canals, intercepting sewers, outfall sewers, all pumping, power and other equipment and appurtenances, all extensions, improvements, remodeling, additions and alterations thereof and any rights or interest in such sewer facilities;

DD. "sewer improvement" or "improve any sewer" means the acquisition, reacquisition, improvement, reimprovement or repair of any storm sewer or combination storm and sanitary sewer, including but not limited to collecting and intercepting sewer lines or mains, submains, trunks, laterals, outlets, ditches, ventilation stations, pumping facilities, ejector stations and all other appurtenances and machinery necessary, useful or convenient for the collection, transportation and disposal of storm water;

EE. "state" means the state of New Mexico or any agency, instrumentality or corporation thereof;

FF. "street" means any street, avenue, boulevard, alley, highway or other public right-of-way used for any vehicular traffic;

GG. "taxes" means general (ad valorem) taxes pertaining to any project authorized by the Southern Sandoval County Arroyo Flood Control Act; and

HH. "treasurer" means the treasurer of the authority.

History: Laws 1990, ch. 14, 4; 1991, ch. 60, 1.



Section 72-19-5 - Creation of authority.

72-19-5. Creation of authority.

There is created a flood control authority to be known and designated as the "southern Sandoval county arroyo flood control authority".

History: Laws 1990, ch. 14, 5.



Section 72-19-6 - Boundaries of authority.

72-19-6. Boundaries of authority.

The boundaries of the authority are as follows: a portion of southern Sandoval county bounded on the east by the Rio Grande, on the south by the Bernalillo and Sandoval county lines, on the west by the top of the Rio Puerco drainage and on the north by the top of the drainage that lies on the southern boundary of the Zia Indian reservation, the Santa Ana Indian reservation and state highway 550. The boundary of the authority is more particularly described as follows: beginning at the intersection of the west bank of the Rio Grande and the Sandoval county line in projected section 8, township 11 north, range 3 east, that point also being the southeast corner of herein described boundary; thence proceeding in a northeasterly and westerly direction along the Sandoval county line for approximately fourteen and one-half miles to the top of the Rio Puerco drainage in section 32, township 12 north, range 1 east; thence, in a northerly direction along the top of the Rio Puerco drainage for approximately fourteen miles to a point in the southwest corner of section 21, township 14 north, range 1 east; thence, in an easterly direction along the top of the Rio Puerco drainage and the Zia Indian reservation boundary to a point in the southeast corner of section 21, township 14 north, range 1 east; thence, south for approximately one mile along the west boundary of the Zia Indian reservation to a point in the southeast corner of section 28, township 14 north, range 1 east; thence, in an easterly direction along the southern boundary of the Zia Indian reservation for approximately six miles to a point in the southeast corner of section 33, township 14 north, range 2 east; thence, in an easterly direction for approximately three miles to a point in the northeast corner of section 1, township 13 north, range 2 east; thence, south for approximately one mile to a point on the northeast corner of section 12, township 13 north, range 2 east; thence, east for approximately two miles to the south side of state highway 550 in section 9, township 13 north, range 3 east; thence, in a southeasterly direction along the south side of state highway 550, not including Pueblo of Santa Ana reservation, for approximately six miles to a point on the west bank of the Rio Grande in section 30, township 13 north, range 4 east; thence, in a southwesterly direction along the west bank of the Rio Grande for a distance of approximately ten miles to a point in section 8, township 11 north, range 3 east, which point is the southeast corner and point of beginning of the authority.

History: Laws 1990, ch. 14, 6; 2005, ch. 73, 1.



Section 72-19-7 - Provision for remonstrances.

72-19-7. Provision for remonstrances.

Within one hundred eighty days from the time the Southern Sandoval County Arroyo Flood Control Act goes into effect, a written, signed and acknowledged remonstrance against the acquiring of the flood control system provided for in Section 19 [72-19-19 NMSA 1978] of that act may be filed with the board by the owners of property of the value of at least thirty percent of the value of the property provided to be taxed in that act, based upon the assessed valuation of that property for general taxes for the year preceding the year of making such remonstrance. If there is real estate in the authority that has not been separately assessed by the taxing authorities, the board shall value such real estate for the purpose of such remonstrance on the same basis of valuation as other real estate similarly situated that has been separately assessed. The board shall, as soon as possible, examine such remonstrance, if made, and canvass and pass upon and determine its sufficiency, and its action shall be final. If the petition is found to contain the names of the owners of property of thirty percent of the total valuation of the property to be taxed under the Southern Sandoval County Arroyo Flood Control Act and is found to be sufficient, then the flood control system shall not be acquired; provided that no action under the terms of that act shall be delayed during the period of one hundred eighty days, except that no bonds shall be issued during that time.

History: Laws 1990, ch. 14, 7.



Section 72-19-8 - Board of directors.

72-19-8. Board of directors.

The governing body of the authority is a board of directors consisting of five qualified electors of the authority. All powers, rights, privileges and duties vested in or imposed upon the authority are exercised and performed by and through the board of directors; provided that the exercise of any executive, administrative and ministerial powers may be, by the board, delegated and redelegated to officers and employees of the authority. Except for the first directors appointed as provided for in Section 72-19-9 NMSA 1978 or elected as provided in Section 72-19-10 NMSA 1978 and except for any director chosen to fill an unexpired term, the term of each director commences on the first day of January next following a general election in the state and runs for six years. Each director, subject to such exceptions, shall serve a six-year term ending on the first day of January next following a general election, and each director shall serve until his successor has been duly chosen and qualified.

History: Laws 1990, ch. 14, 8; 1991, ch. 60, 2.



Section 72-19-9 - Appointment of first board.

72-19-9. Appointment of first board.

When the Southern Sandoval County Arroyo Flood Control Act goes into effect, the governor shall forthwith appoint five qualified electors of the authority as the directors comprising the first board. They shall serve until their successors have been elected and qualified. Immediately upon their appointment, the five directors shall meet, qualify and choose officers, as provided for organizational meetings in Section 13 [72-19-13 NMSA 1978] of that act.

History: Laws 1990, ch. 14, 9.



Section 72-19-10 - Election of directors.

72-19-10. Election of directors.

At the time that a proposal to incur debt is first submitted to the qualified electors or at the first general election next following the effective date of the Southern Sandoval County Arroyo Flood Control Act, whichever occurs first, the qualified electors of the authority shall elect five qualified directors, two to serve a term ending January 1, 1993, two to serve a term ending January 1, 1995 and one to serve a term ending January 1, 1997. At the first election, the five candidates receiving the highest number of votes shall be elected as directors. The terms of the directors shall be determined by lot at their organizational meeting. At each general election thereafter, the qualified electors of the authority shall elect similarly one or two qualified electors as directors to serve six-year terms as directors and as successors to the directors whose terms end on the first day of January next following each such election. Nothing in the Southern Sandoval County Arroyo Flood Control Act shall be construed as preventing a qualified elector of the authority from being elected or reelected as a director to succeed himself. If there is only one vacancy on the board, the candidate receiving the highest number of votes shall be elected as director. If there are two vacancies on the board, the candidate receiving the highest number of votes and the candidate receiving the next highest number of votes shall be elected as directors.

History: Laws 1990, ch. 14, 10; 1991, ch. 60, 3.



Section 72-19-11 - Nomination of directors.

72-19-11. Nomination of directors.

Not later than forty-five days before a proposal to incur debt is first submitted to the qualified electors or at the first general election next following the effective date of the Southern Sandoval County Arroyo Flood Control Act, whichever occurs first, written nominations of any candidate as director may be filed with the secretary of the board. Each nomination of any candidate shall be signed by not less than fifty qualified electors, regardless of whether or not nominated therein, shall designate therein the name of the candidates thereby nominated and shall recite that the subscribers thereto are qualified electors and that the candidate or candidates designated therein are qualified electors of the authority. No written nomination may designate more qualified electors as candidates than there are vacancies. No qualified elector may nominate more than one candidate for any vacancy. If a candidate does not withdraw his name before the first publication of the notice of election, his name shall be placed on the ballot. For any election held after November 1990, nominations shall be made by qualified electors in accordance with the procedures and limitations of this section, except that such nominations shall be filed with the secretary of the board not later than the fourth Tuesday in June preceding the general election.

History: Laws 1990, ch. 14, 11; 1991, ch. 60, 4.



Section 72-19-12 - Filling vacancies on board.

72-19-12. Filling vacancies on board.

Upon a vacancy occurring in the board by reason of death, change of residence, resignation or for any other reason, the governor shall appoint a qualified elector of the authority as successor to serve the unexpired term.

History: Laws 1990, ch. 14, 12.



Section 72-19-13 - Organizational meetings.

72-19-13. Organizational meetings.

Except for the first board, each board shall meet on the first business day next following the first day of January in each odd-numbered year, at the office of the board within the authority. Each member of the board, before entering upon his official duties, shall take and subscribe on oath that he will support the constitution of the United States and the constitution and laws of New Mexico and that he will faithfully and impartially discharge the duties of his office to the best of his ability, which oath shall be filed in the office of the secretary of state. Each director shall, before entering upon his official duties, give a bond to the authority in the sum of ten thousand dollars ($10,000) with good and sufficient surety, conditioned for the faithful performance of all of the duties of his office, without fraud, deceit or oppression, and the accounting for all money and property coming into his hands and the prompt and faithful payment of all money and the delivering of all property coming into his custody or control belonging to the authority to his successors in office. Premiums on all bonds provided for in this section shall be paid by the authority and all such bonds shall be kept on file in the office of the secretary of state.

History: Laws 1990, ch. 14, 13.



Section 72-19-14 - Board's administrative powers.

72-19-14. Board's administrative powers.

The board may exercise the following powers:

A. fix the time and place at which its regular meetings will be held within the authority and provide for the calling and holding of special meetings;

B. adopt and amend or otherwise modify bylaws and rules for procedure;

C. select one director as chairman of the board and president of the authority, and another director as chairman pro tem of the board and president pro tem of the authority, and choose a secretary and a treasurer of the board and authority, each of which two positions may be filled by a person who is, or is not, a director, and both of which positions may, or may not, be filled by one person;

D. prescribe by resolution a system of business administration and create all necessary offices and establish and re-establish the powers, duties and compensation of all officers and employees;

E. require and fix the amount of all official bonds necessary or desirable and convenient in the opinion of the board for the protection of the funds and property of the authority, subject to the provisions of Section 13 [72-19-13 NMSA 1978] of the Southern Sandoval County Arroyo Flood Control Act;

F. prescribe a method of auditing and allowing or rejecting claims and demands;

G. provide a method for the letting of contracts on a fair and competitive basis for the construction of works, any facility or any project or any interest therein or the performance or furnishing of labor, materials or supplies as required in that act;

H. designate an official newspaper published in the authority in the English language and direct additional publication in any newspaper where it deems that the public necessity may so require; and

I. make and pass resolutions and orders on behalf of the authority not repugnant to the provisions of the Southern Sandoval County Arroyo Flood Control Act, necessary or proper for the government and management of the affairs of the authority, for the execution of the powers vested in the authority and for carrying into effect the provisions of that act.

History: Laws 1990, ch. 14, 14.



Section 72-19-15 - Records of board.

72-19-15. Records of board.

On all resolutions and orders, the roll shall be called, and the ayes and nays shall be recorded. All resolutions and orders, as soon as may be after their passage, shall be recorded in a book kept for that purpose and be authenticated by the signature of the presiding officer of the board and the secretary. Every legislative act of the board of a general or permanent nature shall be by resolution. The book of resolutions and orders is a public record. A record shall also be made of all other proceedings of the board, minutes of all meetings, certificates, contracts, bonds given by officers, employees and any other agents of the authority, and all corporate acts, which record is also a public record. The treasurer shall keep strict and accurate accounts of all money received by and disbursed for and on behalf of the authority in a permanent record, which is also a public record. Any permanent record of the authority shall be open for inspection by any qualified elector thereof, by any other interested person or by any representative of the federal government or any public body. All records are subject to audit as provided by law for political subdivisions.

History: Laws 1990, ch. 14, 15.



Section 72-19-16 - Meetings of board.

72-19-16. Meetings of board.

All meetings of the board shall be held within the authority and shall be open to the public. No business of the board shall be transacted except at a regular or special meeting at which a quorum consisting of at least three-fifths of the total membership of the board is present. Any action of the board requires the affirmative vote of a majority of the directors present and voting. A smaller number of directors than a quorum may adjourn from time to time and may compel the attendance of absent members in the manner and under such penalties as the board may provide.

History: Laws 1990, ch. 14, 16.



Section 72-19-17 - Compensation of directors.

72-19-17. Compensation of directors.

Directors shall receive no compensation for their services as a director, officer, engineer, attorney, employee or other agent of the authority. Directors may be reimbursed for expenses incurred by them on authority business with approval of the board.

History: Laws 1990, ch. 14, 17.



Section 72-19-18 - Interest in contracts and property disqualifications.

72-19-18. Interest in contracts and property disqualifications.

No director or officer, employee or agent of the authority may be interested in any contract or transaction with the authority except in his official representative capacity or as provided, except for any contract of employment with the authority. Neither the holding of any office nor employment in the government of any public body or the federal government nor the owning of any property within the state, within or without the authority, may be deemed a disqualification for membership on the board or employment by the authority, or a disqualification for compensation for services as an officer, employee or agent of the authority, except as provided in Section 17 [72-19-17 NMSA 1978] of the Southern Sandoval County Arroyo Flood Control Act.

History: Laws 1990, ch. 14, 18.



Section 72-19-19 - Flood control system; hearings.

72-19-19. Flood control system; hearings.

The authority is authorized, empowered and directed, subject to the provisions of Section 7 [72-19-7 NMSA 1978] of the Southern Sandoval County Arroyo Flood Control Act, to acquire, equip, maintain and operate a flood control system for the benefit of the authority and the inhabitants thereof, after the board has made such preliminary studies and otherwise taken such action as it determines to be necessary or desirable as preliminaries. The flood control system consists of such facilities as the board may determine. When a comprehensive program for the acquisition of the flood control system satisfactory to the board is available, it shall be tentatively adopted. The program need only describe the proposed flood control system in general terms and not in detail. A public hearing on the proposed program shall be scheduled, and notice of the hearing shall be given by publication. After the hearing and any adjournments of that hearing which may be ordered, the board may either require changes to be made in the program as the board may consider desirable or the board may approve the program as prepared. If any substantial changes to the program are ordered at any time, a further hearing shall be held pursuant to notice which shall be given by publication.

History: Laws 1990, ch. 14, 19.



Section 72-19-20 - Implementing powers.

72-19-20. Implementing powers.

The board may:

A. acquire, improve, equip, maintain and operate any project or facility for the control of flood and storm waters of the authority and the flood and storm waters of streams which have their sources outside of the authority but which streams and the flood waters thereof flow into the authority;

B. protect from such floods or storm waters the water courses, watersheds, public highways, life and property in the authority; and

C. exercise the right of eminent domain, either within or without the authority, in the manner provided by law for the condemnation of private property for public use.

History: Laws 1990, ch. 14, 20.



Section 72-19-21 - Protection of property rights.

72-19-21. Protection of property rights.

It is declared that the use of the property, lands, rights-of-way, easements or materials which may be condemned, taken or appropriated under the provisions of the Southern Sandoval County Arroyo Flood Control Act is a public use subject to the regulation and control of the state in the manner prescribed by law; but nothing in that act shall be deemed to authorize the authority or public body or person to divert the waters of any river, creek, stream, arroyo, irrigation system, canal or ditch from its channel to the detriment of any person, any public body or the federal government having any interest in such river, creek, stream, arroyo, irrigation system, canal or ditch, or the waters thereof or therein, unless compensation is ascertained and paid therefor under the laws authorizing the taking of private property for public use.

History: Laws 1990, ch. 14, 21.



Section 72-19-22 - Additional powers of the authority.

72-19-22. Additional powers of the authority.

The authority may exercise the following duties, privileges, immunities, rights, liabilities and disabilities appertaining to a public body politic and corporate and constituting a quasi-municipal corporation and political subdivision of the state established as an instrumentality exercising public and essential governmental and proprietary functions to provide for the public health, safety and general welfare:

A. perpetual existence and succession;

B. adopt, have and use a corporate seal and alter the same at pleasure;

C. sue and be sued and be a party to suits, actions and proceedings;

D. commence, maintain, intervene in, defend, compromise, terminate by settlement or otherwise and otherwise participate in and assume the cost and expense of any and all actions and proceedings now or hereafter begun and appertaining to the authority, its board, its officers, agents or employees, or any of the authority's duties, privileges, immunities, rights, liabilities and disabilities, or the authority's flood control system, other property of the authority or any project;

E. enter into contracts and agreements, including but not limited to contracts with the federal government, the state and any other public body;

F. borrow money and issue securities evidencing any loan to or amount due by the authority, provide for and secure the payment of any securities and the rights of the holders of those securities and purchase, hold and dispose of securities as provided in the Southern Sandoval County Arroyo Flood Control Act;

G. refund any loan or obligation of the authority and issue refunding securities to evidence such loan or obligation without any election;

H. purchase, trade, exchange, encumber and otherwise acquire, maintain and dispose of property and interests in that property;

I. levy and cause to be collected general ad valorem taxes on all property subject to property taxation within the authority; provided that the total tax levy, excluding any levy for the payment of any debt of the authority authorized pursuant to the Southern Sandoval County Arroyo Flood Control Act, for any fiscal year shall not exceed an aggregate total of one dollar ($1.00), or any lower amount required by operation of the rate limitation provisions of Section 7-37-7.1 NMSA 1978 upon this tax levy, for each one thousand dollars ($1,000) of net taxable value, as that term is defined in the Property Tax Code [Chapter 7,Articles 35 to 38NMSA 1978], by certifying, on or before the fifteenth day of July in each year in which the board determines to levy a tax, to the board of county commissioners of Sandoval county, or by such other date as the laws of the state may prescribe to such other body having authority to levy taxes within each county wherein the authority has any territory, the rate so fixed, with directions that, at the time and in the manner required by law for levying taxes for other purposes, such body having authority to levy taxes shall levy the tax upon the net taxable value of all property subject to property taxation within the authority, in addition to such other taxes as may be levied by such body, as provided in Sections 72-19-23 through 72-19-27 NMSA 1978. No taxes may be levied and collected for any purpose, or any contract made, until a bond issue has been submitted to and approved by the qualified electors as provided in the Southern Sandoval County Arroyo Flood Control Act;

J. hire and retain officers, agents, employees, engineers, attorneys and any other persons, permanent or temporary, necessary or desirable to effect the purposes of the Southern Sandoval County Arroyo Flood Control Act, defray any expenses incurred thereby in connection with the authority and acquire office space, equipment, services, supplies, fire and extended coverage insurance, use and occupancy insurance, workers' compensation insurance, property damage insurance, public liability insurance for the authority and its officers, agents and employees and other types of insurance, as the board may determine; provided, however, that no provision in that act authorizing the acquisition of insurance shall be construed as waiving any immunity of the authority or any director, officer or agent thereof and otherwise existing under the laws of the state;

K. condemn property for public use;

L. acquire, improve, equip, hold, operate, maintain and dispose of a flood control system, storm sewer facilities, project and appurtenant works, or any interest therein, wholly within the authority, or partially within and partially without the authority, and wholly within, wholly without or partially within and partially without any public body all or any part of the area of which is situated within the authority;

M. pay or otherwise defray the cost of any project;

N. pay or otherwise defray and contract so to pay or defray, for any term not exceeding fifty years, without an election, except as otherwise provided in the Southern Sandoval County Arroyo Flood Control Act, the principal of, any interest on and any other charges appertaining to, any securities or other obligations of the federal government, any public body or person incurred in connection with any such property so acquired by the authority;

O. establish and maintain facilities within or without the authority, across or along any public street, highway, bridge, viaduct or other public right-of-way or in, upon, under or over any vacant public lands, which public lands are now or may become the property of the state, or across any stream of water or water course, without first obtaining a franchise from the municipality, county or other public body having jurisdiction over the same; provided that the authority shall cooperate with any public body having such jurisdiction, shall promptly restore any such street, highway, bridge, viaduct or other public right-of-way to its former state of usefulness as nearly as may be and shall not use the same in such manner as to impair completely or unnecessarily the usefulness thereof;

P. deposit any money of the authority, subject to the limitations in Article 8, Section 4 of the constitution of New Mexico, in any banking institution within or without the state and secured in such manner and subject to such terms and conditions as the board may determine, with or without the payment of any interest on any such deposit;

Q. invest any surplus money in the authority treasury, including such money in any sinking or reserve fund established for the purpose of retiring any securities of the authority, not required for the immediate necessities of the authority, in its own securities or in federal securities, by direct purchase of any issue of such securities, or part thereof, at the original sale of the same, or by the subsequent purchase of such securities;

R. sell any such securities thus purchased and held, from time to time;

S. reinvest the proceeds of any such sale in other securities of the authority or in federal securities, as provided in Subsection Q of this section;

T. sell in season from time to time such securities thus purchased and held, so that the proceeds may be applied to the purposes for which the money with which such securities were originally purchased was placed in the treasury of the authority;

U. accept contributions or loans from the federal government for the purpose of financing the planning, acquisition, improvement, equipment, maintenance and operation of any enterprise in which the authority is authorized to engage and enter into contracts and cooperate with and accept cooperation and participation from the federal government for these purposes;

V. enter, without any election, into joint operating or service contracts and agreements, acquisition, improvement, equipment or disposal contracts or other arrangements, for any term not exceeding fifty years, with the federal government, any public body or any person concerning storm sewer facilities, or any project, whether acquired by the authority or by the federal government, any public body or any person, and accept grants and contributions from the federal government, any public body or any person in connection therewith;

W. enter into and perform, without any election, when determined by the board to be in the public interest and necessary for the protection of the public health, contracts and agreements, for any term not exceeding fifty years, with the federal government, any public body or any person for the provision and operation by the authority of storm sewer facilities;

X. enter into and perform, without any election, contracts and agreements with the federal government, any public body or any person for or concerning the planning, construction, lease or other acquisition, improvement, equipment, operation, maintenance, disposal, and the financing of any project, including but not necessarily limited to any contract or agreement for any term not exceeding fifty years;

Y. enter upon any land, make surveys, borings, soundings and examinations for the purposes of the authority, locate the necessary works of any project and roadways and other rights-of-way appertaining to any project authorized in the Southern Sandoval County Arroyo Flood Control Act; and acquire all property necessary or convenient for the acquisition, improvement or equipment of such works;

Z. cooperate with and act in conjunction with the state, or any of its engineers, officers, boards, commissions or departments, or with the federal government or any of its engineers, officers, boards, commissions or departments, or with any other public body or any person in the acquisition, improvement or equipment of any project for the controlling of flood or storm waters of the authority, or for the protection of life or property therein, or for any other works, acts or purposes provided for in the Southern Sandoval County Arroyo Flood Control Act, and adopt and carry out any definite plan or system of work for any such purpose;

AA. cooperate with the federal government or any public body by an agreement therewith by which the authority may:

(1) acquire and provide, without cost to the cooperating entity, the land, easements and rights-of-way necessary for the acquisition, improvement or equipment of the flood control system or any project;

(2) hold and save harmless the cooperating entity free from any claim for damages arising from the acquisition, improvement, equipment, maintenance and operation of the flood control system or any project;

(3) maintain and operate any project in accordance with regulations prescribed by the cooperating entity; and

(4) establish and enforce flood channel limits and regulations, if any, satisfactory to the cooperating entity;

BB. carry on technical and other investigations of all kinds, make measurements, collect data and make analyses, studies and inspections pertaining to control of floods, sewer facilities, and any project, both within and without the authority, and for this purpose the authority has the right of access through its authorized representative to all lands and premises within the state;

CC. have the right to provide from revenues or other available funds an adequate fund for the improvement and equipment of the authority's flood control system or of any parts of the works and properties of the authority;

DD. prescribe and enforce reasonable rules and regulations for the prevention of further encroachment upon existing defined waterways, by their enlargement or other modification, for additional waterway facilities to prevent flooding;

EE. require any person desiring to make a connection to any storm water drain or flood control facility of the authority or to cause storm waters to be emptied into any ditch, drain, canal, floodway or other appurtenant structure of the authority firstly to make application to the board to make the connection, to require the connection to be made in such manner as the board may direct;

FF. refuse, if reasonably justified by the circumstances, permission to make any connection designated in Subsection DD or Subsection EE of this section;

GG. make and keep records in connection with any project or otherwise concerning the authority;

HH. arbitrate any differences arising in connection with any project or otherwise concerning the authority;

II. have the management, control and supervision of all the business and affairs appertaining to any project herein authorized, or otherwise concerning the authority, and of the acquisition, improvement, equipment, operation and maintenance of any such project;

JJ. prescribe the duties of officers, agents, employees and other persons and fix their compensation; provided that the compensation of employees and officers shall be established at prevailing rates of pay for equivalent work;

KK. enter into contracts of indemnity and guaranty, in such form as may be approved by the board, relating to or connected with the performance of any contract or agreement which the authority is empowered to enter into under the provisions of the Southern Sandoval County Arroyo Flood Control Act or of any other law of the state;

LL. provide, by any contract for any term not exceeding fifty years, or otherwise, without an election:

(1) for the joint use of personnel, equipment and facilities of the authority and any public body, including without limitation public buildings constructed by or under the supervision of the board of the authority or the governing body of the public body concerned, upon such terms and agreements and within such areas within the authority as may be determined, for the promotion and protection of health, comfort, safety, life, welfare and property of the inhabitants of the authority and any such public body; and

(2) for the joint employment of clerks, stenographers and other employees appertaining to any project, now existing or hereafter established in the authority, upon such terms and conditions as may be determined for the equitable apportionment of the expenses therefrom resulting;

MM. obtain financial statements, appraisals, economic feasibility reports and valuations of any type appertaining to any project or any property pertaining thereto;

NN. adopt any resolution authorizing a project or the issuance of securities, or both, or otherwise appertaining thereto, or otherwise concerning the authority;

OO. make and execute a mortgage, deed of trust, indenture or other trust instrument appertaining to a project or to any securities authorized in the Southern Sandoval County Arroyo Flood Control Act, or to both, except as provided in Subsection PPof this section and in Section 72-19-54 NMSA 1978;

PP. make all contracts, execute all instruments and do all things necessary or convenient in the exercise of the powers granted in the Southern Sandoval County Arroyo Flood Control Act, or in the performance of the authority's covenants or duties, or in order to secure the payment of its securities; provided, no encumbrance, mortgage or other pledge of property, excluding any money, of the authority is created thereby and provided no property, excluding money, of the authority is liable to be forfeited or taken in payment of such securities;

QQ. have and exercise all rights and powers necessary or incidental to or implied from the specific powers granted in the Southern Sandoval County Arroyo Flood Control Act, which specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes and intent of that act; and

RR. exercise all or any part or combination of the powers granted in the Southern Sandoval County Arroyo Flood Control Act.

History: Laws 1990, ch. 14, 22; 1991, ch. 60, 5; 1993, ch. 324, 1.



Section 72-19-23 - Levy and collection of taxes.

72-19-23. Levy and collection of taxes.

To levy and collect taxes, the board shall determine in each year the amount of money necessary to be raised by taxation, taking into consideration other sources of revenue of the authority, and shall fix a rate of levy, without limitation as to rate or amount, except for the limitation in Subsection I of Section 22 [72-19-22 NMSA 1978] of the Southern Sandoval County Arroyo Flood Control Act and for any constitutional limitation, which, when levied upon the net taxable value, as that term is defined in the Property Tax Code [Chapter 7,Articles 35 to 38NMSA 1978], of all property subject to property taxation within the authority, and together with other revenues, will raise the amount required by the authority annually to supply funds for paying expenses of organization and the costs of acquiring, improving, equipping, operating and maintaining any project or facility of the authority, and promptly to pay in full, when due, all interest on and principal of bonds and other securities of the authority, and in the event of accruing defaults or deficiencies, an additional levy may be made as provided in Section 24 [72-19-24 NMSA 1978] of the Southern Sandoval County Arroyo Flood Control Act.

History: Laws 1990, ch. 14, 23.



Section 72-19-24 - Levies to cover deficiencies.

72-19-24. Levies to cover deficiencies.

The board, in certifying annual levies, shall take into account the maturing indebtedness for the ensuing year as provided in its contracts, maturing securities and interest on securities, and deficiencies and defaults of prior years and shall make ample provision for the payment thereof. In case the money produced from such levies, together with other revenues of the authority, is not sufficient punctually to pay the annual installments of its contracts or securities, and interest thereon, and to pay defaults and deficiencies, the board shall make such additional levies of taxes as may be necessary for such purposes, and notwithstanding any limitations, except the limitation in Subsection I of Section 22 [72-19-22 NMSA 1978] of the Southern Sandoval County Arroyo Flood Control Act, and any constitutional limitation, such taxes shall be made and continue to be levied until the indebtedness of the authority is fully paid.

History: Laws 1990, ch. 14, 24.



Section 72-19-25 - Sinking fund.

72-19-25. Sinking fund.

Whenever any indebtedness has been incurred by the authority, it is lawful for the board to levy taxes and to collect revenue for the purpose of creating a reserve fund in such amount as the board may determine, which may be used to meet the obligations of the authority, for maintenance and operating charges and depreciation, and to provide improvements for the authority.

History: Laws 1990, ch. 14, 25.



Section 72-19-26 - Manner of levying and collecting taxes.

72-19-26. Manner of levying and collecting taxes.

It is the duty of the body having authority to levy taxes within each county to levy the taxes provided in Subsection I of Section 22 [72-19-22 NMSA 1978] of the Southern Sandoval County Arroyo Flood Control Act, and elsewhere in that act. It is the duty of all officials charged with collecting taxes to collect such taxes at the time and in the form and manner and with like interest and penalties as other general (ad valorem) taxes are collected, and when collected, to pay the same to the authority. The payment of such collection shall be made monthly to the treasurer of the authority and paid into the depository thereof to the credit of the authority. All general (ad valorem) taxes levied under that act, together with interest thereon and penalties for default in payment thereof, and all costs of collecting the same constitute until paid a perpetual lien on and against the property taxed, and such lien is on a parity with the tax lien of other general (ad valorem) taxes.

History: Laws 1990, ch. 14, 26.



Section 72-19-27 - Delinquent taxes.

72-19-27. Delinquent taxes.

If the general (ad valorem) taxes levied are not paid, then delinquent real property shall be sold at the regular tax sale for the payment of such taxes, interest and penalties, in the manner provided by the statutes of the state for selling real property for the nonpayment of general taxes. If there are no bids at the tax sale for the property so offered, the property shall be struck off to the county, and the county shall account to the authority in the same manner as provided by law for accounting for school, town and city taxes. Delinquent personal property shall be distrained and sold as provided by law.

History: Laws 1990, ch. 14, 27.



Section 72-19-28 - Elections.

72-19-28. Elections.

Each biennial election of directors shall be conducted at the time of the general election under the direction of the Sandoval county clerk and in accordance with the election laws of New Mexico. Any other election of the authority, including an election to seek approval for the issuance of bonds, shall be conducted at any time approved by the board in accordance with the election laws of New Mexico. Elections for the issuance of bonds may be by mail-in ballot pursuant to the procedures set forth in the Mail Ballot Election Act [Chapter 1, Article 23 NMSA 1978].

History: Laws 1990, ch. 14, 28; 1991, ch. 60, 6; 2003, ch. 119, 1.



Section 72-19-29 - Election resolution.

72-19-29. Election resolution.

The board shall call any election by resolution adopted at least fifty days prior to the election. The resolution shall recite the objects and purposes of the election and the date upon which the election shall be held.

History: Laws 1990, ch. 14, 29; 2003, ch. 128, 1.



Section 72-19-30 - Conduct of election.

72-19-30. Conduct of election.

An election held pursuant to the Southern Sandoval County Arroyo Flood Control Act shall be conducted in the manner provided by the laws of the state for the conduct of general elections.

History: Laws 1990, ch. 14, 30.



Section 72-19-31 - Notice of election.

72-19-31. Notice of election.

Notice of such election shall be given by publication. No other notice of an election held under the Southern Sandoval County Arroyo Flood Control Act need be given unless otherwise provided by the board.

History: Laws 1990, ch. 14, 31.



Section 72-19-32 - Polling places.

72-19-32. Polling places.

All polling places shall be within the area included within the authority. The authority may consolidate the precincts for any election of the authority not conducted at the time of the general election. If precincts are consolidated, the notice of the election shall state which precincts have been consolidated and the designation of the polling place.

History: Laws 1990, ch. 14, 32; 1993, ch. 324, 2.



Section 72-19-33 - Election supplies.

72-19-33. Election supplies.

The secretary shall provide to the Sandoval county clerk such supplies and assistance as necessary to conduct elections authorized by the Southern Sandoval County Arroyo Flood Control Act.

History: Laws 1990, ch. 14, 33.



Section 72-19-34 - Election returns.

72-19-34. Election returns.

For authority elections held at the time of the general election, the regular general election precinct board shall certify the results of the authority election to the county canvassing board. The county canvassing board shall certify directly to the secretary of the authority that portion of the returns pertaining to the authority election. Electronic voting machines shall be used in the conduct of any authority election. For authority elections held at a different time than the general election, the authority shall appoint an authority precinct board at the authority's expense for each polling place. The authority precinct board shall conduct the election as provided in the Election Code [Chapter 1 NMSA 1978]. The separate authority precinct board shall certify the results of the election in that precinct to the secretary within twelve hours after the close of the polls. The secretary shall canvass the results of the authority election as certified by each of the separate authority precinct boards and shall declare the results of the election at any regular or special meeting held not less than five days following the date of the election. Except as otherwise provided, any proposal submitted at any election held pursuant to the Southern Sandoval County Arroyo Flood Control Act shall not carry unless the proposal has been approved by a majority of the qualified electors of the district voting on the proposal.

History: Laws 1990, ch. 14, 34; 1991, ch. 60, 7; 1993, ch. 324, 3.



Section 72-19-35 - Dissolution of authority.

72-19-35. Dissolution of authority.

If a remonstrance is received pursuant to Section 7 [72-19-7 NMSA 1978] of the Southern Sandoval County Arroyo Flood Control Act denying the board the power to acquire a flood control system or if the first proposal for the issuance of bonds fails to receive a favorable vote by a majority of the qualified electors voting on the proposal, the board shall proceed to dissolve the authority.

History: Laws 1990, ch. 14, 35.



Section 72-19-36 - Filing of dissolution resolution.

72-19-36. Filing of dissolution resolution.

Within thirty days after the effective date of any resolution dissolving the authority, the secretary shall file a copy of the resolution in the office of the county clerk and shall file an additional copy of the resolution in the office of the secretary of state, which filings shall be without fee and be otherwise in the same manner as articles of incorporation are required to be filed under the laws of the state.

History: Laws 1990, ch. 14, 36.



Section 72-19-37 - Disposition of property, funds and taxes of authority.

72-19-37. Disposition of property, funds and taxes of authority.

All property and all funds remaining in the treasury of the authority so dissolved shall be surrendered and transferred to the county in which the authority is located and shall become a part of the general fund of the county.

History: Laws 1990, ch. 14, 37.



Section 72-19-38 - Powers of public bodies.

72-19-38. Powers of public bodies.

The governing body of any municipality, federally authorized Indian pueblo or tribe or other public body, upon its behalf and in its name, for the purpose of aiding and cooperating in the determination of any authority boundary or any project authorized in the Southern Sandoval County Arroyo Flood Control Act, upon the terms and with or without consideration and with or without an election, as the governing body determines, may exercise the following powers:

A. sell, lease, loan, donate, grant, convey, assign, transfer and otherwise dispose to the authority, sewer facilities or any other property, or any interest therein, appertaining to a flood control system;

B. make available for temporary use or otherwise dispose to the authority of any machinery, equipment, facilities and other property, and any agents, employees, persons with professional training, and any other persons, to effect the purposes of that act. Any such property and persons owned or in the employ of any public body while engaged in performing for the authority any service, activity or undertaking authorized in that act, pursuant to contract or otherwise, shall have and retain all of the powers, privileges, immunities, rights and duties of and shall be deemed to be engaged in the service and employment of such public body, notwithstanding such service, activity or undertaking is being performed in or for the authority;

C. enter into any agreement or joint agreement between or among the federal government, the authority and any other public body, or any combination thereof, extending over any period not exceeding fifty years, which is mutually agreed thereby, notwithstanding any law to the contrary, respecting action or proceedings appertaining to any power granted in that act, and the use or joint use of any facilities, project or other property authorized in that act;

D. sell, lease, loan, donate, grant, convey, assign, transfer or pay over to the authority any facilities or any project authorized in that act, or any part thereof, or any interest in real or personal property, or any funds available for acquisition, improvement or equipment purposes, including the proceeds of any securities previously or hereafter issued for acquisition, improvement or equipment purposes which may be used by the authority in the acquisition, improvement, equipment, maintenance or operation of any facilities or project authorized in that act;

E. transfer, grant, convey or assign and set over to the authority any contracts which may have been awarded by the public body for the acquisition, improvement or equipment of any project not begun or if begun, not completed;

F. budget and appropriate, and each municipality or other public body is hereby required and directed to budget and appropriate, from time to time, general (ad valorem) tax proceeds, and other revenues legally available therefor to pay all obligations arising from the exercise of any powers granted in the Southern Sandoval County Arroyo Flood Control Act as such obligations shall accrue and become due;

G. provide for an agency, by any agreement authorized in that act, to administer or execute that or any collateral agreement, which agency may be one of the parties to the agreement, or a commission or board constituted pursuant to the agreement;

H. provide that any such agency shall possess the common power specified in the agreement, and may exercise it in the manner or according to the method provided in the agreement. Such power is subject to the restrictions upon the manner of exercising the power of any one of the contracting parties, which party shall be designated by the agreement; and

I. continue any agreement authorized in the Southern Sandoval County Arroyo Flood Control Act for a definite term not exceeding fifty years, or until rescinded or terminated, which agreement may provide for the method by which it may be rescinded or terminated by any party.

History: Laws 1990, ch. 14, 38.



Section 72-19-39 - Effect of extraterritorial functions.

72-19-39. Effect of extraterritorial functions.

All of the powers, privileges, immunities and rights, exemptions from laws, ordinances and rules, all pension, relief, disability, workers' compensation and other benefits which apply to the activity of officers, agents or employees of the authority or any such public body when performing their respective functions within the territorial limits of the respective public agencies apply to them to the same degree and extent while engaged in the performance of any of their functions and duties extraterritorially under the Southern Sandoval County Arroyo Flood Control Act.

History: Laws 1990, ch. 14, 39.



Section 72-19-40 - Forms of borrowing.

72-19-40. Forms of borrowing.

Upon the conditions and under the circumstances set forth in the Southern Sandoval County Arroyo Flood Control Act, the authority, to carry out the purposes of that act, from time to time may borrow money to defray the cost of any project, or any part thereof, as the board may determine and issue the following securities to evidence such borrowing:

A. notes;

B. warrants;

C. bonds;

D. temporary bonds; and

E. interim debentures.

History: Laws 1990, ch. 14, 40.



Section 72-19-41 - Issuance of notes.

72-19-41. Issuance of notes.

The authority is authorized to borrow money without an election in anticipation of taxes or other revenues, or both, and to issue notes to evidence the amount so borrowed.

History: Laws 1990, ch. 14, 41.



Section 72-19-42 - Issuance of warrants.

72-19-42. Issuance of warrants.

The authority is authorized to defray the cost of any services, supplies, equipment or other materials furnished to or for the benefit of the authority by the issuance of warrants to evidence the amount due therefor, without an election, in anticipation of taxes or other revenues, or both.

History: Laws 1990, ch. 14, 42.



Section 72-19-43 - Maturities of notes and warrants.

72-19-43. Maturities of notes and warrants.

Notes and warrants may mature at such time not exceeding one year from the respective dates of their issuance as the board may determine. They shall not be extended or funded except by the issuance of bonds or interim debentures in compliance with Section 44 or 46 [72-19-44 or 72-19-46 NMSA 1978] of the Southern Sandoval County Arroyo Flood Control Act.

History: Laws 1990, ch. 14, 43.



Section 72-19-44 - Issuance of bonds and incurrence of debt.

72-19-44. Issuance of bonds and incurrence of debt.

The authority is authorized to borrow money in anticipation of taxes or other revenues, or both, and to issue bonds to evidence the amount so borrowed. No bonded indebtedness or any other indebtedness not payable in full within one year, except for interim debentures as provided in Sections 72-19-46 and 72-19-89 through 72-19-91 NMSA 1978, shall be created by the authority without first submitting a proposition of issuing such bonds to the qualified electors of the authority and being approved by a majority of such electors voting thereon at an election held for that purpose in accordance with Sections 72-19-28 through 72-19-34 NMSA 1978 and all laws amendatory thereof and supplemental thereto. Bonds so authorized may be issued in one series or more and may mature at such time or times not exceeding forty years from their issuance as the board may determine. The total of all outstanding indebtedness at any one time shall not exceed sixty million dollars ($60,000,000) without prior approval of the state legislature."

History: Laws 1990, ch. 14, 44; 2009, ch. 30, 1; 2009, ch. 31, 1.



Section 72-19-45 - Issuance of temporary bonds.

72-19-45. Issuance of temporary bonds.

The authority is authorized to issue temporary bonds, pending preparation of definitive bond or bonds and exchangeable for the definitive bond or bonds when prepared, as the board may determine. Each temporary bond shall set forth substantially the same conditions, terms and provisions as the definitive bond for which it is exchanged. Each holder of any such temporary security shall have all the rights and remedies which he would have as a holder of the definitive bond or bonds.

History: Laws 1990, ch. 14, 45.



Section 72-19-46 - Issuance of interim debentures.

72-19-46. Issuance of interim debentures.

The authority is authorized to borrow money and to issue interim debentures evidencing "construction" or short-term loans for the acquisition or improvement and equipment of the flood control system or any project in supplementation of long-term financing and the issuance of bonds as provided in Sections 89 through 91 [72-19-89 through 72-19-91 NMSA 1978] of the Southern Sandoval County Arroyo Flood Control Act.

History: Laws 1990, ch. 14, 46.



Section 72-19-47 - Payment of securities.

72-19-47. Payment of securities.

All securities issued by the authority shall be authorized by resolution. The authority may pledge its full faith and credit for the payment of any securities authorized in the Southern Sandoval County Arroyo Flood Control Act, the interest thereon, any prior redemption premium or premiums and any charges appertaining thereto. Securities may constitute the direct and general obligations of the authority. Their payment may be secured by a specific pledge of tax proceeds and other revenues of the authority as the board may determine.

History: Laws 1990, ch. 14, 47.



Section 72-19-48 - Additionally secured securities.

72-19-48. Additionally secured securities.

The board, in connection with such additionally secured securities, in the resolution authorizing their issuance or other instrument appertaining thereto, may pledge all or a portion of such revenues, subject to any prior pledges, as additional security for such payment of such securities, and at its option may deposit such revenues in a fund created to pay the securities or created to secure additionally their payment.

History: Laws 1990, ch. 14, 48.



Section 72-19-49 - Pledge of revenues.

72-19-49. Pledge of revenues.

Any such revenues pledged directly or as additional security for the payment of securities of any one issue or series, which revenues are not exclusively pledged therefor, may subsequently be pledged directly or as additional security for the payment of the securities of one or more issue or series subsequently authorized.

History: Laws 1990, ch. 14, 49.



Section 72-19-50 - Ranking among different issues.

72-19-50. Ranking among different issues.

All securities of the same issue or series shall, subject to the prior and superior rights of outstanding securities, claims and other obligations, have a prior, paramount and superior lien on the revenues pledged for the payment of the securities over and ahead of any lien thereagainst subsequently incurred of any other securities; provided, however, the resolution authorizing, or other instrument appertaining to, the issuance of any securities may provide for the subsequent authorization of bonds or other securities the lien for the payment of which on such revenues is on a parity with the lien thereon of the subject securities upon such conditions and subject to such limitations as the resolution or other instrument may provide.

History: Laws 1990, ch. 14, 50.



Section 72-19-51 - Ranking among securities of same issue.

72-19-51. Ranking among securities of same issue.

All securities of the same issue or series shall be equally and ratably secured without priority by reason of number, date of maturity, date of securities, of sale, of execution or of delivery, by a lien on such revenues in accordance with the provisions of the Southern Sandoval County Arroyo Flood Control Act and the resolution authorizing, or other instrument appertaining to, such securities, except to the extent such resolution or other instrument otherwise expressly provides.

History: Laws 1990, ch. 14, 51.



Section 72-19-52 - Payment recital in securities.

72-19-52. Payment recital in securities.

Each security issued under the Southern Sandoval County Arroyo Flood Control Act shall recite in substance that the security and the interest on that security are payable solely from the revenues or other money pledged to the payment of those revenues. Securities specifically pledging the full faith and credit of the authority for their payment shall so state.

History: Laws 1990, ch. 14, 52.



Section 72-19-53 - Incontestable recital in securities.

72-19-53. Incontestable recital in securities.

Any resolution authorizing, or other instrument appertaining to, any securities under the Southern Sandoval County Arroyo Flood Control Act may provide that each security authorized by such a resolution shall recite that it is issued under authority of that act. Such recital shall conclusively impart full compliance with all of the provisions of that act, and all securities issued containing such recital shall be incontestable for any cause whatsoever after their delivery for value.

History: Laws 1990, ch. 14, 53.



Section 72-19-54 - Limitations upon payment of securities.

72-19-54. Limitations upon payment of securities.

The payment of securities shall not be secured by an encumbrance, mortgage or other pledge of property of the authority, except for revenues, income, tax proceeds and other money pledged for the payment of securities. No property of the authority, subject to such exception, shall be liable to be forfeited or taken in payment of the securities.

History: Laws 1990, ch. 14, 54.



Section 72-19-55 - Limitations upon incurring any debt.

72-19-55. Limitations upon incurring any debt.

Nothing in the Southern Sandoval County Arroyo Flood Control Act shall be construed as creating or authorizing the creation of an indebtedness on the part of any municipality or other public body included in the authority or elsewhere located.

History: Laws 1990, ch. 14, 55.



Section 72-19-56 - Security details.

72-19-56. Security details.

Any securities authorized to be issued in the Southern Sandoval County Arroyo Flood Control Act shall bear the date or dates, shall be in the denomination or denominations, shall mature at the time or times but in no event exceeding forty years from their date or any shorter limitation provided in that act, shall bear interest which may be evidenced by one or two sets of coupons, payable annually or semiannually, except that the first coupon or coupons, if any, appertaining to any security may represent interest for any period not in excess of one year, as may be prescribed by resolution or other instrument; and the securities and any coupons shall be payable in the medium of payment at any banking institution or other place or places within or without the state, including but not limited to the office of the treasurer of the county in which the authority is located wholly or in part, as determined by the board, and the securities at the option of the board may be in one or more series, may be made subject to prior redemption in advance of maturity in the order or by lot or otherwise at the time or times without or with the payment of the premium or premiums not exceeding six percent of the principal amount of each security so redeemed, as determined by the board.

History: Laws 1990, ch. 14, 56.



Section 72-19-57 - Capitalization of costs.

72-19-57. Capitalization of costs.

Any resolution authorizing the issuance of securities or other instrument appertaining thereto may capitalize interest on any securities during any period of construction or other acquisition estimated by the board and one year thereafter and any other cost of any project by providing for the payment of the amount capitalized from the proceeds of the securities.

History: Laws 1990, ch. 14, 57.



Section 72-19-58 - Other security details.

72-19-58. Other security details.

Securities may be issued in such manner, in such form, with such recitals, terms, covenants and conditions and with such other details as may be provided by the board in the resolution authorizing the securities, or other instrument appertaining thereto, except as otherwise provided in the Southern Sandoval County Arroyo Flood Control Act.

History: Laws 1990, ch. 14, 58.



Section 72-19-59 - Reissuance of securities.

72-19-59. Reissuance of securities.

Any resolution authorizing the issuance of securities or any other instrument appertaining thereto may provide for their reissuance in other denominations in negotiable or nonnegotiable form and otherwise in such manner and form as the board may determine.

History: Laws 1990, ch. 14, 59.



Section 72-19-60 - Negotiability.

72-19-60. Negotiability.

Subject to the payment provisions specifically provided in the Southern Sandoval County Arroyo Flood Control Act, the notes, warrants, bonds, any interest coupons thereto attached, temporary bonds and interim debentures shall be fully negotiable within the meaning of and for all the purposes of the Uniform Commercial Code [Chapter 55 NMSA 1978], except as the board may otherwise provide. Each holder of such security, or of any coupon appertaining thereto, by accepting such security or coupon shall be conclusively deemed to have agreed that such security or coupon, except as otherwise provided, is and shall be fully negotiable within the meaning and for all purposes of that code.

History: Laws 1990, ch. 14, 60.



Section 72-19-61 - Single bonds.

72-19-61. Single bonds.

Notwithstanding any other provision of law, the board in any proceedings authorizing securities under the Southern Sandoval County Arroyo Flood Control Act:

A. may provide for the initial issuance of one or more securities, in this section called "bond", aggregating the amount of the entire issue or a designated portion thereof;

B. may make such provision for installment payments of the principal amount of any such bond as it may consider desirable;

C. may provide for the making of any such bond payable to bearer or otherwise, registrable as to principal or as to both principal and interest, and where interest accruing thereon is not represented by interest coupons, for the endorsing of payments of interest on such bonds; and

D. may further make provision in any such proceedings for the manner and circumstances in and under which any such bond may in the future, at the request of the holder thereof, be converted into securities of smaller denominations, which securities of smaller denominations may in turn be either coupon bonds or bonds registrable as to principal or principal and interest or both.

History: Laws 1990, ch. 14, 61.



Section 72-19-62 - Lost or destroyed securities.

72-19-62. Lost or destroyed securities.

If lost or completely destroyed, any security may be reissued in the form and tenor of the lost or destroyed security upon the owner furnishing to the satisfaction of the board:

A. proof of ownership;

B. proof of loss or destruction;

C. a surety bond in twice the face amount of the security and any coupons; and

D. payment of the cost of preparing and issuing the new security.

History: Laws 1990, ch. 14, 62.



Section 72-19-63 - Execution of securities.

72-19-63. Execution of securities.

Any security shall be executed in the name of and on behalf of the authority and signed by the chairman, with the seal of the authority affixed thereto and attested by the secretary, except for securities issued in book entry or similar form without the delivery of physical securities.

History: Laws 1990, ch. 14, 63.



Section 72-19-64 - Interest coupons.

72-19-64. Interest coupons.

Except for any bonds which are registrable for payment of interest, interest coupons payable to bearer and appertaining to the bonds shall be issued and shall bear the original or facsimile signature of the chairman.

History: Laws 1990, ch. 14, 64.



Section 72-19-65 - Facsimile signatures.

72-19-65. Facsimile signatures.

Any of the officers, after filing with the secretary of state his manual signature certified by him under oath, may execute or cause to be executed with a facsimile signature in lieu of his manual signature any security authorized in the Southern Sandoval County Arroyo Flood Control Act; provided that such a filing is not a condition of execution with a facsimile signature of any interest coupon, and provided that at least one signature required or permitted to be placed on each such security, excluding any interest coupon, shall be manually subscribed. An officer's facsimile signature has the same legal effect as his manual signature.

History: Laws 1990, ch. 14, 65.



Section 72-19-66 - Facsimile seal.

72-19-66. Facsimile seal.

The secretary may cause the seal of the district to be printed, engraved, stamped or otherwise placed in facsimile on any security. The facsimile seal has the same legal effect as the impression of the seal.

History: Laws 1990, ch. 14, 66.



Section 72-19-67 - Signatures of predecessors in office.

72-19-67. Signatures of predecessors in office.

The securities and any coupons bearing the signatures of the officers in office at the time of the signing shall be the valid and binding obligations of the authority, notwithstanding that before the delivery thereof and payment therefor, any or all of the persons whose signatures appear on those securities or coupons shall have ceased to fill their respective offices.

History: Laws 1990, ch. 14, 67.



Section 72-19-68 - Facsimile signatures of predecessors.

72-19-68. Facsimile signatures of predecessors.

Any officer authorized or permitted in the Southern Sandoval County Arroyo Flood Control Act to sign any security or interest coupon, at the time of its execution and of the execution of a signature certificate, may adopt as and for his own facsimile signature the facsimile signature of his predecessor in office in the event that such facsimile signature appears upon the security or coupons appertaining thereto, or upon both the security and such coupons.

History: Laws 1990, ch. 14, 68.



Section 72-19-69 - Repurchase of securities.

72-19-69. Repurchase of securities.

The securities may be repurchased by the authority out of any funds available for such purpose from the project to which they pertain at a price of not more than the principal amount thereof and accrued interest, plus the amount of the premium, if any, which might, on the next redemption date of such securities, be paid to the holders thereof if such securities should be called for redemption on such date pursuant to their terms, and all securities so repurchased shall be canceled.

History: Laws 1990, ch. 14, 69.



Section 72-19-70 - Customary provisions.

72-19-70. Customary provisions.

The resolution authorizing the securities or other instrument appertaining thereto may contain any agreement or provision customarily contained in instruments securing securities, including without limiting the generality of the foregoing, covenants designated in Section 76 [72-19-76 NMSA 1978] of the Southern Sandoval County Arroyo Flood Control Act.

History: Laws 1990, ch. 14, 70.



Section 72-19-71 - Sale of securities.

72-19-71. Sale of securities.

Any securities authorized in the Southern Sandoval County Arroyo Flood Control Act, except for warrants not issued for cash and except for temporary bonds issued pending preparation of definitive bond or bonds, shall be sold at public or private sale at, above or below par at a net effective interest rate not exceeding the maximum net effective interest rate permitted by the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978], as amended and supplemented by the Southern Sandoval County Arroyo Flood Control Act.

History: Laws 1990, ch. 14, 71.



Section 72-19-72 - Sale discount or commission prohibited.

72-19-72. Sale discount or commission prohibited.

No discount, except as provided by the Southern Sandoval County Arroyo Flood Control Act, or commission shall be allowed or paid on or for any security sale to any purchaser or bidder, directly or indirectly, but nothing contained in that act shall be construed as prohibiting the board from employing legal, fiscal, engineering and other expert services in connection with any project or facilities authorized in that act and with the authorization, issuance and sale of securities.

History: Laws 1990, ch. 14, 72.



Section 72-19-73 - Application of proceeds.

72-19-73. Application of proceeds.

All money received from the issuance of any securities authorized in the Southern Sandoval County Arroyo Flood Control Act shall be used solely for the purpose for which issued and the cost of any project thereby delineated. Any accrued interest and any premium shall be applied to the payment of the interest on, or the principal of, the securities, or both interest and principal, or shall be deposited in a reserve therefor, as the board may determine.

History: Laws 1990, ch. 14, 73.



Section 72-19-74 - Use of unexpended proceeds.

72-19-74. Use of unexpended proceeds.

Any unexpended balance of such security proceeds remaining after the completion of the acquisition or improvement and equipment of the project or the completion of the purpose for which such securities were issued shall be paid immediately into the fund created for the payment of the principal of such securities and shall be used therefor, subject to the provisions as to the times and methods for their payment as stated in the securities and the proceedings authorizing or otherwise appertaining to their issuance, or so paid into a reserve therefor.

History: Laws 1990, ch. 14, 74.



Section 72-19-75 - Validity unaffected by use of proceeds.

72-19-75. Validity unaffected by use of proceeds.

The validity of such securities shall not be dependent on nor affected by the validity or regularity of any proceedings relating to the acquisition or improvement and equipment of the project or the proper completion of any project for which the securities are issued. The purchaser or purchasers of the securities shall in no manner be responsible for the application of the proceeds of the securities by the authority or any of its officers, agents and employees.

History: Laws 1990, ch. 14, 75.



Section 72-19-76 - Covenants in security proceedings.

72-19-76. Covenants in security proceedings.

Any resolution or trust indenture authorizing the issuance of securities or any other instrument appertaining thereto may contain covenants and other provisions (notwithstanding such covenants and provisions may limit the exercise of powers conferred by the Southern Sandoval County Arroyo Flood Control Act) in order to secure the payment of such securities in agreement with the holders and owners of such securities, as the board may determine, including without limiting the generality of the foregoing, all such acts and things as may be necessary or convenient or desirable in order to secure the authority's securities, or in the discretion of the board tend to make the securities more marketable, notwithstanding that such covenant, act or thing may not be enumerated in that act, it being the intention of that act to give the authority power to do all things in the issuance of securities and for their security except as specifically limited in that act.

History: Laws 1990, ch. 14, 76.



Section 72-19-77 - Remedies of security holders.

72-19-77. Remedies of security holders.

Subject to any contractual limitations binding upon the holders of any issue or series of securities, or trustee therefor, including but not limited to the restriction of the exercise of any remedy to a specified proportion, percentage or number of such holders, and subject to any prior or superior rights of others, any holder of securities, or trustee therefor, shall have the right and power for the equal benefit and protection of all holders of securities similarly situated:

A. by mandamus or other suit, action or proceeding at law or in equity to enforce his rights against the authority and the board and any of its officers, agents and employees, and to require and compel the authority or the board or any such officers, agents or employees to perform and carry out its and their duties, obligations or other commitments under the Southern Sandoval County Arroyo Flood Control Act and its and their covenants and agreements with the holder of any security;

B. by action or suit in equity to require the authority and the board to account as if they were the trustee of an express trust;

C. by action or suit in equity to have appointed a receiver, which receiver may enter and take possession of any system or project or services revenues from which are pledged for the payment of the securities, prescribe sufficient fees derived from the operation thereof, and collect, receive and apply all revenues or other money pledged for the payment of the securities in the same manner as the authority itself might do in accordance with the obligations of the authority; and

D. by action or suit in equity to enjoin any acts or things which may be unlawful or in violation of the rights of the holder of any security and to bring suit thereupon.

History: Laws 1990, ch. 14, 77.



Section 72-19-78 - Limitations upon liabilities.

72-19-78. Limitations upon liabilities.

Neither the directors nor any person executing securities issued under the Southern Sandoval County Arroyo Flood Control Act shall be liable personally on the securities by reason of the issuance thereof. Securities issued pursuant to that act shall not be in any way a debt or liability of the state or of any municipality or other public body and shall not create or constitute any indebtedness, liability or obligation of the state or of any such municipality or other public body, either legal, moral or otherwise, and nothing contained in that act shall be construed to authorize the authority to incur any indebtedness on behalf of or in any way to obligate the state or any municipality or other public body, except the authority and except as otherwise expressly stated or necessarily implied in that act.

History: Laws 1990, ch. 14, 78.



Section 72-19-79 - Cancellation of paid securities.

72-19-79. Cancellation of paid securities.

Whenever the treasurer shall redeem and pay any of the securities issued under the provisions of the Southern Sandoval County Arroyo Flood Control Act, he shall cancel the same by writing across the face thereof or stamping thereon the word "paid", together with the date of its payment, sign his name thereto and transmit the same to the secretary, taking his receipt therefor, which receipt shall be filed in the records of the authority. The secretary shall credit the treasurer on his books for the amount so paid.

History: Laws 1990, ch. 14, 79.



Section 72-19-80 - Interest after maturity.

72-19-80. Interest after maturity.

No interest shall accrue on any security in the Southern Sandoval County Arroyo Flood Control Act authorized after it becomes due and payable; provided funds for the payment of the principal of and the interest on the security and any prior redemption premium due are available to the paying agent for such payment without default.

History: Laws 1990, ch. 14, 80.



Section 72-19-81 - Refunding bonds.

72-19-81. Refunding bonds.

Any bonds issued under the Southern Sandoval County Arroyo Flood Control Act may be refunded, without an election, but subject to provisions concerning their payment and to any other contractual limitations in the proceedings authorizing their issuance or otherwise appertaining thereto, pursuant to a resolution or resolutions to be adopted by the board in the manner provided in that act for the issuance of other securities, to refund, pay or discharge all or any part of the authority's outstanding bonds, heretofore or hereafter issued, including any interest thereon in arrears or about to become due, or for the purpose of reducing interest costs or effecting other economies or of modifying or eliminating restrictive contractual limitations appertaining to the issuance of additional bonds or any project, or any combination thereof.

History: Laws 1990, ch. 14, 81.



Section 72-19-82 - Method of issuance.

72-19-82. Method of issuance.

Any bonds issued for refunding purposes may either be delivered in exchange for the outstanding bonds authorized to be refunded or may be sold as provided in the Southern Sandoval County Arroyo Flood Control Act for the sale of other bonds.

History: Laws 1990, ch. 14, 82.



Section 72-19-83 - Limitations upon issuance.

72-19-83. Limitations upon issuance.

No bonds may be refunded under the Southern Sandoval County Arroyo Flood Control Act unless the holders of the bonds voluntarily surrender them for exchange or payment or unless they either mature or are callable for prior redemption under their terms within ten years from the date of issuance of the refunding bonds. Provision shall be made for paying the bonds within that period of time. No maturity of any bonds refunded may be extended over fifteen years nor may any interest on the bonds be increased to any coupon rate exceeding the maximum net effective interest rate permitted by the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978]. The principal amount of the refunding bonds may exceed the principal amount of the refunded bonds if the aggregate principal and interest costs of the refunding bonds do not exceed such unaccrued costs of the bonds refunded. The principal amount of the refunding bonds may also be less than or the same as the principal amount of the bonds refunded so long as provision is duly and sufficiently made for their payment.

History: Laws 1990, ch. 14, 83.



Section 72-19-84 - Use of refunding bond proceeds.

72-19-84. Use of refunding bond proceeds.

The proceeds of refunding bonds shall either be immediately applied to the retirement of the bonds to be refunded or be placed in escrow to be applied to the payment of the bonds upon their presentation; provided, however, any accrued interest and any premium appertaining to a sale of refunding bonds may be applied to the payment of the interest or the principal or both interest and principal or may be deposited in a reserve therefor as the board may determine. The escrow shall not necessarily be limited to refunding bond proceeds but may include other money made available for such purpose. Any escrowed proceeds pending such use may be invested or reinvested in federal securities. Escrowed proceeds and investments, together with any interest to be derived from any such investment, shall be in an amount at all times sufficient as to principal, interest, any prior redemption premium due and any charges of the escrow agent payable therefrom to pay the bonds refunded as they become due at their respective maturities or due at designated prior redemption date or dates upon which the board shall exercise a prior redemption option. Upon establishment of an escrow in accordance with this section, the refunded bonds payable therefrom no longer constitute outstanding indebtedness of the authority.

History: Laws 1990, ch. 14, 84.



Section 72-19-85 - Payment of refunding bonds.

72-19-85. Payment of refunding bonds.

Refunding revenue bonds may be made payable from any revenues derived from the operation of the flood control system or any project, notwithstanding the pledge of such revenues for the payment of the outstanding bonds issued by the authority which are to be refunded is thereby modified. Any refunding revenue bonds shall not be made payable from taxes unless the bonds thereby refunded are payable from taxes.

History: Laws 1990, ch. 14, 85.



Section 72-19-86 - Combination of refunding and other bonds.

72-19-86. Combination of refunding and other bonds.

Bonds for refunding and bonds for any other purpose or purposes authorized in the Southern Sandoval County Arroyo Flood Control Act may be issued separately or issued in combination in one series or more.

History: Laws 1990, ch. 14, 86.



Section 72-19-87 - Supplemental provisions.

72-19-87. Supplemental provisions.

Except as specifically provided or necessarily implied in the Southern Sandoval County Arroyo Flood Control Act, the relevant provisions of that act pertaining to bonds generally shall be equally applicable in the authorization and issuance of refunding bonds, including their terms and security, the bond resolution, trust indenture, taxes and service charges and other aspects of the bonds.

History: Laws 1990, ch. 14, 87.



Section 72-19-88 - Board's determination final.

72-19-88. Board's determination final.

The determination of the board that the limitations imposed upon the issuance of refunding bonds under the Southern Sandoval County Arroyo Flood Control Act have been met shall be conclusive in the absence of fraud or arbitrary and gross abuse of discretion.

History: Laws 1990, ch. 14, 88.



Section 72-19-89 - Issuance of interim debentures and pledge of bonds as collateral security.

72-19-89. Issuance of interim debentures and pledge of bonds as collateral security.

Notwithstanding any limitation or other provision in the Southern Sandoval County Arroyo Flood Control Act, whenever a majority of the qualified electors of the authority voting on a proposal to issue bonds has authorized the authority to issue bonds for any purpose authorized in that act, the authority is authorized to borrow money without any other election in anticipation of taxes, the proceeds of the bonds or any other revenues of the authority, or any combination thereof, and to issue interim debentures to evidence the amount so borrowed. Interim debentures may mature at such time not exceeding a period of time equal to the estimated time needed to effect the purpose for which the bonds are so authorized to be issued, plus two years, as the board may determine. Except as otherwise provided in this section and in Sections 72-19-90 and 72-19-91 NMSA 1978, interim debentures shall be issued as provided in that act for securities in Sections 72-19-47 through 72-19-80 NMSA 1978. Taxes, other revenues of the authority, including without limiting the generality of the foregoing proceeds of bonds to be thereafter issued or reissued or bonds issued for the purpose of securing the payment of interim debentures may be pledged for the purpose of securing the payment of the interim debentures. Any bonds pledged as collateral security for the payment of any interim debentures shall mature at such time as the board may determine, but in no event exceeding forty years from the date of either any of such bonds or any of such interim debentures, whichever date is the earlier. Any such bonds pledged as collateral security shall not be issued in an aggregate principal amount exceeding the aggregate principal amount of the interim debenture secured by a pledge of such bonds nor shall they bear interest at any time which with any interest accruing at the same time on the interim debenture so secured exceeds six percent per year.

History: Laws 1990, ch. 14, 89; 1991, ch. 60, 8.



Section 72-19-90 - Interim debentures not to be extended.

72-19-90. Interim debentures not to be extended.

No interim debenture issued pursuant to the provisions of Section 89 [72-19-89 NMSA 1978] of the Southern Sandoval County Arroyo Flood Control Act shall be extended or funded except by the issuance or reissuance of a bond or bonds in compliance with Section 91 [72-19-91 NMSA 1978] of that act.

History: Laws 1990, ch. 14, 90.



Section 72-19-91 - Funding.

72-19-91. Funding.

For the purpose of funding any interim debenture or interim debentures, any bond or bonds pledged as collateral security to secure the payment of such interim debenture or interim debentures may be reissued without an election, and any bonds not previously issued but authorized to be issued at an election for a purpose the same as or encompassing the purpose for which the interim debentures were issued may be issued for such a funding. Any such bonds shall mature at such time as the board may determine, but in no event exceeding forty years from the date of either any of the interim debentures so funded or any of the bonds so pledged as collateral security, whichever date is the earlier. Bonds for funding, including but not necessarily limited to any such reissued bonds, and bonds for any other purpose or purposes authorized in the Southern Sandoval County Arroyo Flood Control Act may be issued separately or issued in combination in one series or more. Except as otherwise provided in Sections 89 and 90 [72-19-89 and 72-19-90 NMSA 1978] of that act and in this section, any such funding bonds shall be issued as is provided for refunding bonds in Sections 81, 82, 84, 85, 87 and 88 [72-19-81, 72-19-82, 72-19-84, 72-19-85, 72-19-87 and 72-19-88 NMSA 1978] and provided for securities in Sections 47 through 80 [72-19-47 through 72-19-80 NMSA 1978] of that act.

History: Laws 1990, ch. 14, 91.



Section 72-19-92 - Publication of resolution or proceedings.

72-19-92. Publication of resolution or proceedings.

In its discretion, the board may provide for the publication once in full of either any resolution or other proceedings adopted by the board ordering the issuance of any securities or, in the alternative, of notice thereof, which resolution, other proceedings or notice so published shall state the fact and date of such adoption and the place where such resolution or other proceedings have been filed for public inspection and also the date of the first publication of such resolution, other proceedings or notice and also state that any action or proceeding of any kind or nature in any court questioning the validity of the creation and establishment of the authority, or the validity or proper authorization of securities provided for by the resolution or other proceedings, or the validity of any covenants, agreements or contracts provided for by the resolution or other proceedings, shall be commenced within twenty days after the first publication of such resolution, other proceedings or notice.

History: Laws 1990, ch. 14, 92.



Section 72-19-93 - Failure to contest legality constitutes bar.

72-19-93. Failure to contest legality constitutes bar.

If no such action or proceedings are commenced or instituted within twenty days after the first publication of such resolution, other proceedings or notice, then all residents and taxpayers and owners of property in the authority and all public bodies and all other persons whatsoever shall be forever barred and foreclosed from instituting or commencing any action or proceeding in any court or from pleading any defense to any action or proceedings questioning the validity of the creation and establishment of the authority, the validity or proper authorization of such securities or the validity of any such covenants, agreements or contracts. The securities, covenants, agreements and contracts shall be conclusively deemed to be valid and binding obligations in accordance with their terms and tenor.

History: Laws 1990, ch. 14, 93.



Section 72-19-94 - Confirmation of contract proceedings.

72-19-94. Confirmation of contract proceedings.

In its discretion, the board may file a petition at any time in the district court in and for any county in which the authority is located wholly or in part, praying a judicial examination and determination of any power conferred or of any tax or rates or charges levied or of any act, proceeding or contract of the authority, whether or not the contract has been executed, including proposed contracts for the acquisition, improvement, equipment, maintenance, operation or disposal of any project for the authority. Such petition shall set forth the facts whereon the validity of such power, assessment, act, proceeding or contract is founded and shall be verified by the chairman of the board. Such action shall be in the nature of a proceeding in rem, and jurisdiction of all parties interested may be had by publication and posting as provided in the Southern Sandoval County Arroyo Flood Control Act. Notice of the filing of the petition shall be given by the clerk of the court, under the seal thereof, stating in brief outline the contents of the petition and showing where a full copy of any contract therein mentioned may be examined. The notice shall be served by publication in at least five consecutive issues of a weekly newspaper of general circulation published in the county in which the principal office of the authority is located, and by posting the same in the office of the authority at least thirty days prior to the date fixed in the notice for the hearing on the petition. Jurisdiction shall be complete after such publication and posting. Any owner of property in the authority or person interested in the contract or proposed contract or in the premises may appear and move to dismiss or answer the petition at any time prior to the date fixed for the hearing or within such further time as may be allowed by the court, and the petition shall be taken as confessed by all persons who fail so to appear.

History: Laws 1990, ch. 14, 94.



Section 72-19-95 - Review and judgment of court.

72-19-95. Review and judgment of court.

The petition and notice shall be sufficient to give the court jurisdiction, and upon hearing the court shall examine into and determine all matters and things affecting the question submitted, shall make such findings with reference thereto and render such judgment and decree thereon as the case warrants. Costs may be divided or apportioned among any contesting parties in the discretion of the trial court. Review of the judgment of the court may be had as in other similar cases, except that such review shall be applied for within thirty days after the time of the rendition of such judgment or within such additional time as may be allowed by the court within thirty days. The rules of civil procedure shall govern in matters of pleading and practice where not otherwise specified in the Southern Sandoval County Arroyo Flood Control Act. The court shall disregard any error, irregularity or omission which does not affect the substantial rights of the parties.

History: Laws 1990, ch. 14, 95.



Section 72-19-96 - Purpose of tax exemptions.

72-19-96. Purpose of tax exemptions.

The effectuation of the powers authorized in the Southern Sandoval County Arroyo Flood Control Act shall and will be in all respects for the benefit of the people of the state, including but not necessarily limited to those residing in the authority exercising any power under that act, for the improvement of their health and living conditions and for the increase of their commerce and prosperity.

History: Laws 1990, ch. 14, 96.



Section 72-19-97 - Property exempt from general taxes.

72-19-97. Property exempt from general taxes.

The authority shall not be required to pay any general (ad valorem) taxes upon any property appertaining to any project authorized in the Southern Sandoval County Arroyo Flood Control Act and acquired within the state nor the authority's interest therein.

History: Laws 1990, ch. 14, 97.



Section 72-19-98 - Securities and income therefrom exempt.

72-19-98. Securities and income therefrom exempt.

Securities issued under the Southern Sandoval County Arroyo Flood Control Act and the income therefrom shall forever be and remain free and exempt from taxation by the state, the authority and any other public body, except transfer, inheritance and estate taxes.

History: Laws 1990, ch. 14, 98.



Section 72-19-99 - Freedom from judicial process.

72-19-99. Freedom from judicial process.

Execution or other judicial process shall not issue against any property of the authority authorized in the Southern Sandoval County Arroyo Flood Control Act, nor shall any judgment against the authority be a charge or lien upon its property.

History: Laws 1990, ch. 14, 99.



Section 72-19-100 - Resort to judicial process.

72-19-100. Resort to judicial process.

Section 99 [72-19-99 NMSA 1978] of the Southern Sandoval County Arroyo Flood Control Act does not apply to or limit the right of the holder of any security, his trustee or any assignee of all or part of his interest, the federal government when it is a party to any contract with the authority, and any other obligee under that act to foreclose, otherwise to enforce, and to pursue any remedies for the enforcement of any pledge or lien given by the authority on the proceeds of taxes, service charges or other revenues.

History: Laws 1990, ch. 14, 100.



Section 72-19-101 - Legal investments in securities.

72-19-101. Legal investments in securities.

It shall be legal for the state and any of its agencies, departments, instrumentalities, corporations or political subdivisions or any political or public corporation, any bank, trust company, banker, savings bank or institution, any building and loan association, savings and loan association, investment company and any other person carrying on a banking or investment business, any insurance company, insurance association or any other person carrying on an insurance business and any executor, administrator, curator, trustee or any other fiduciary to invest funds or money in their custody in any of the securities authorized to be issued pursuant to the provisions of the Southern Sandoval County Arroyo Flood Control Act. Such securities shall be authorized security for all public deposits. Nothing contained in this section with regard to legal investments shall be construed as relieving any public body or other person of any duty of exercising reasonable care in selecting securities.

History: Laws 1990, ch. 14, 101.



Section 72-19-102 - Civil rights.

72-19-102. Civil rights.

The authority damaged by any such act may also bring a civil action for damages sustained by any such act, and in such proceeding the prevailing party shall also be entitled to reasonable attorneys' fees and costs of court.

History: Laws 1990, ch. 14, 102.



Section 72-19-103 - Liberal construction.

72-19-103. Liberal construction.

The Southern Sandoval County Arroyo Flood Control Act, being necessary to secure and preserve the public health, safety and general welfare, the rule of strict consideration shall have no application to that act, but it shall be liberally construed to effect the purposes and objects for which that act is intended.

History: Laws 1990, ch. 14, 103.






Article 20 - Eastern Sandoval County Arroyo Flood Control Act

Section 72-20-1 - Short title.

72-20-1. Short title.

Chapter 72, Article 20 NMSA 1978 may be cited as the "Eastern Sandoval County Arroyo Flood Control Act".

History: Laws 2007, ch. 99, 1; 2011, ch. 100, 1.



Section 72-20-2 - Legislative declaration.

72-20-2. Legislative declaration.

It is declared as a matter of legislative determination that:

A. the organization of the authority hereby created having the purposes, powers, duties, privileges, immunities, rights, liabilities and disabilities provided in the Eastern Sandoval County Arroyo Flood Control Act will serve a public use and will promote the health, safety, prosperity, security and general welfare of the inhabitants thereof and of the state;

B. the acquisition, improvement, maintenance and operation of any project authorized in the Eastern Sandoval County Arroyo Flood Control Act is in the public interest and constitutes a part of the established and permanent policy of the state;

C. the authority hereby organized shall be a body corporate and politic, a quasi-municipal corporation and a political subdivision of the state;

D. the flood control system hereby authorized and directed to be acquired will be of special benefit to the property within the boundaries of the authority organized and created in the Eastern Sandoval County Arroyo Flood Control Act;

E. the notice provided for in the Eastern Sandoval County Arroyo Flood Control Act for each hearing and action to be taken is reasonably calculated to inform any person of interest in any proceedings under that act that may directly and adversely affect that person's legally protected interests;

F. a general law cannot be made applicable to the designated flood control system and the provisions appertaining thereto in the Eastern Sandoval County Arroyo Flood Control Act because of a number of atypical and special conditions concerning them; and

G. for the accomplishment of these purposes, the provisions of the Eastern Sandoval County Arroyo Flood Control Act shall be broadly construed.

History: Laws 2007, ch. 99, 2.



Section 72-20-3 - Decision of board or governing body final.

72-20-3. Decision of board or governing body final.

The action and decision of the board as to all matters passed upon by it in relation to any action, matter or thing provided in the Eastern Sandoval County Arroyo Flood Control Act shall be final and conclusive, if supported by substantial evidence, unless the action and decision are arbitrary, capricious or fraudulent.

History: Laws 2007, ch. 99, 3.



Section 72-20-4 - Definitions.

72-20-4. Definitions.

Except where the context otherwise requires, as used in the Eastern Sandoval County Arroyo Flood Control Act:

A. "acquisition" or "acquire" means the opening, laying out, establishment, purchase, construction, securing, installation, reconstruction, lease, gift, grant from the federal government, any public body or person, endowment, bequest, devise, condemnation, transfer, assignment, option to purchase, other contract or other acquirement, or any combination thereof, of facilities, other property, any project or an interest therein authorized by the Eastern Sandoval County Arroyo Flood Control Act;

B. "authority" means the eastern Sandoval county arroyo flood control authority;

C. "board" means the board of directors of the authority;

D. "chair" means the chair of the board and president of the authority;

E. "condemnation" or "condemn" means the acquisition by the exercise of the power of eminent domain of property for any facilities, other property, project or an interest therein authorized by the Eastern Sandoval County Arroyo Flood Control Act. The authority may exercise in the state the power of eminent domain, either within or without the authority and, in the manner provided by law for the condemnation of private property for public use, may take any property necessary to carry out any of the objects or purposes of the Eastern Sandoval County Arroyo Flood Control Act. In the event the construction of any facility or project authorized by the Eastern Sandoval County Arroyo Flood Control Act, or any part thereof, makes necessary the removal and relocation of any public utilities, whether on private or public right of way, the authority shall reimburse the owner of the public utility facility for the expense of removal and relocation, including the cost of any necessary land or rights in land;

F. "cost" or "cost of the project", or words of similar import, means all, or any part designated by the board, of the cost of any facilities, project or interest therein being acquired and of all or any property, rights, easements, privileges, agreements and franchises deemed by the authority to be necessary or useful and convenient therefor or in connection therewith, which cost, at the option of the board, may include all or any part of the incidental costs pertaining to the project, including without limiting the generality of the foregoing, preliminary expenses advanced by any municipality or other public body from funds available for use therefor in the making of surveys, preliminary plans, estimates of cost, other preliminaries, the costs of appraising, printing, employing engineers, architects, fiscal agents, attorneys at law, clerical help, other agents or employees, the costs of capitalizing interest or any discount on securities, of inspection, of any administrative, operating and other expenses of the authority prior to the levy and collection of taxes, and of reserves for working capital, operation, maintenance or replacement expenses or for payment or security of principal of or interest on any securities, the costs of making, publishing, posting, mailing and otherwise giving any notice in connection with the project, the taking of options, the issuance of securities, the filing or recordation of instruments, the levy and collection of taxes and installments thereof, the costs of reimbursements by the authority to any public body, the federal government or any person of any money theretofore expended for or in connection with any facility or project and all other expenses necessary or desirable and appertaining to any project, as estimated or otherwise ascertained by the board;

G. "director" means a member of the board;

H. "disposal" or "dispose" means the sale, destruction, razing, loan, lease, gift, grant, transfer, assignment, mortgage, option to sell, other contract or other disposition, or any combination thereof, of facilities, other property, any project or an interest therein authorized by the Eastern Sandoval County Arroyo Flood Control Act;

I. "engineer" means any engineer in the permanent employ of the authority or any independent competent engineer or firm of such engineers employed by the authority in connection with any facility, property, project or power authorized by the Eastern Sandoval County Arroyo Flood Control Act;

J. "equipment" or "equip" means the furnishing of all necessary or desirable, related or appurtenant, facilities, or any combination thereof, appertaining to any facilities, property, project or interest therein authorized by the Eastern Sandoval County Arroyo Flood Control Act;

K. "facility" means any of the water facilities, sewer facilities or other property appertaining to the flood control system of the authority;

L. "federal government" means the United States or any agency, instrumentality or corporation thereof;

M. "federal securities" means the bills, certificates of indebtedness, notes or bonds that are direct obligations of, or the principal and interest of which obligations are unconditionally guaranteed by, the United States;

N. "governing body" means the city council, city commission, board of commissioners, board of trustees, board of directors or other legislative body of the public body proceeding under the Eastern Sandoval County Arroyo Flood Control Act, in which body the legislative powers of the public body are vested;

O. "improvement" or "improve" means the extension, widening, lengthening, betterment, alteration, reconstruction, repair or other improvement, or any combination thereof of facilities, other property, project or any interest therein authorized by the Eastern Sandoval County Arroyo Flood Control Act;

P. "mailed notice" or notice by "mail" means the giving by the engineer, secretary or any deputy thereof, as determined by the board, of any designated written or printed notice addressed to the last known owner of each tract of real property in question or other designated person at the last known address, by deposit, at least ten days prior to the designated hearing or other time or event, in the United States mail, postage prepaid, as first-class mail. In the absence of fraud, the failure to mail any such notice shall not invalidate any proceedings under the Eastern Sandoval County Arroyo Flood Control Act. The names and addresses of those property owners shall be obtained from the records of the county assessor or from such other source as the secretary or the engineer deems reliable. Any list of such names and addresses may be revised from time to time, but such a list need not be revised more frequently than at twelve-month intervals. Any mailing of any notice required shall be verified by the affidavit or certificate of the engineer, secretary, deputy or other person mailing the notice, which verification shall be retained in the records of the authority at least until all taxes and securities appertaining thereto have been paid in full or any claim is barred by a statute of limitations;

Q. "municipality" means any incorporated city, town or village in the state, whether incorporated or governed under a general act, special legislative act or special charter of any type. "Municipal" pertains to municipality;

R. "person" means any human being, association, partnership, firm or corporation, excluding a public body and excluding the federal government;

S. "president" means the president of the authority and the chair of the board;

T. "project" means any structure, facility, undertaking or system that the authority is authorized to acquire, improve, equip, maintain or operate. A project may consist of all kinds of personal and real property. A project shall appertain to the flood control system that the authority is authorized and directed to provide within and without the authority's boundaries;

U. "property" means real property and personal property;

V. "publication" or "publish" means publication in at least the one newspaper designated as the authority's official newspaper and published in the authority in the English language at least once a week and of general circulation in the authority. Except as otherwise specifically provided or necessarily implied, "publication" or "publish" also means publication for at least once a week for three consecutive weeks by three weekly insertions, the first publication being at least fifteen days prior to the designated time or event, unless otherwise so stated. It is not necessary that publication be made on the same day of the week in each of the three calendar weeks, but not less than fourteen days shall intervene between the first publication and the last publication, and publication shall be complete on the day of the last publication. Any publication required shall be verified by the affidavit of the publisher and filed with the secretary;

W. "public body" means the state or any agency, instrumentality or corporation thereof or any municipality, school district, other type of district or any other political subdivision of the state, excluding the authority and excluding the federal government;

X. "qualified elector" means a person qualified to vote in general elections in the state, who is a resident of the authority at the time of any election held under the provisions of the Eastern Sandoval County Arroyo Flood Control Act or at any other time in reference to which the term "qualified elector" is used;

Y. "real property" means:

(1) land, including land under water;

(2) buildings, structures, fixtures and improvements on land;

(3) any property appurtenant to or used in connection with land; and

(4) every estate, interest, privilege, easement, franchise and right in land, legal or equitable, including without limiting the generality of the foregoing, rights of way, terms for years and liens, charges or encumbrances by way of judgment, mortgage or otherwise and the indebtedness secured by such liens;

Z. "secretary" means the secretary of the authority;

AA. "secretary of state" means the secretary of state of New Mexico;

BB. "securities" means any notes, warrants, bonds, temporary bonds or interim debentures or other obligations of the authority or any public body appertaining to any project or interest therein authorized by the Eastern Sandoval County Arroyo Flood Control Act;

CC. "sewer facilities" means any one or more of the various devices used in the collection, channeling, impounding or disposition of storm, flood or surface drainage waters, including all inlets, collection, drainage or disposal lines, canals, intercepting sewers, outfall sewers, all pumping, power and other equipment and appurtenances, all extensions, improvements, remodeling, additions and alterations thereof and any rights or interest in such sewer facilities;

DD. "sewer improvement" or "improve any sewer" means the acquisition, reacquisition, improvement, reimprovement or repair of any storm sewer or combination storm and sanitary sewer, including but not limited to collecting and intercepting sewer lines or mains, submains, trunks, laterals, outlets, ditches, ventilation stations, pumping facilities, ejector stations and all other appurtenances and machinery necessary, useful or convenient for the collection, transportation and disposal of storm water;

EE. "state" means the state of New Mexico or any agency, instrumentality or corporation thereof;

FF. "street" means any street, avenue, boulevard, alley, highway or other public right of way used for any vehicular traffic;

GG. "taxes" means general (ad valorem) taxes pertaining to any project authorized by the Eastern Sandoval County Arroyo Flood Control Act; and

HH. "treasurer" means the treasurer of the authority.

History: Laws 2007, ch. 99, 4.



Section 72-20-5 - Creation of authority.

72-20-5. Creation of authority.

There is created a flood control authority to be known and designated as the "eastern Sandoval county arroyo flood control authority".

History: Laws 2007, ch. 99, 5.



Section 72-20-6 - Boundaries of authority.

72-20-6. Boundaries of authority.

A. Except as provided in Subsections B and C of this section, the authority consists of all land within the following boundaries: a portion of southern Sandoval county bounded on the east by a line following the eastern boundary of range 5 east of the New Mexico principal meridian, on the south by the Pueblo of Sandia and the Cibola national forest, on the west by the Rio Grande and on the north by a line following the northern boundary of township 13 north of the New Mexico principal meridian. The boundary is more particularly described as follows: beginning at the southeast corner of projected section 1, township 12 north, range 5 east of the New Mexico principal meridian, that point also being the southeast corner of herein described boundary; thence proceeding in a westerly direction along a line coincident with the northern boundary of the Cibola national forest and of the Pueblo of Sandia to a point along the west bank of the Rio Grande within projected section 1, township 12 north, range 3 east of the New Mexico principal meridian; thence in a northeasterly direction along the west bank of the Rio Grande to a point in the northwest corner of section 1, township 13 north, range 4 east of the New Mexico principal meridian; thence east along a line following the northern boundary of township 13 north of the New Mexico principal meridian for approximately seven miles to a point in the northeast corner of section 1, township 13 north, range 5 east of the New Mexico principal meridian; thence in a southerly direction approximately seven miles to the southeast corner of projected section 1, township 12 north, range 5 east of the New Mexico principal meridian, which point is the southeast corner and point of beginning of the district.

B. All lands held in trust or ownership by the federal government or an Indian pueblo located within the boundaries identified in Subsection A of this section shall be excluded from the authority.

C. On the first day of the first month immediately following the effective date of this 2011 act, all land within Sandoval county precincts 5, 28, 55 and 56 and precinct 6 east of interstate 25, as those precinct designations and boundaries were revised and approved by the secretary of state as of August 31, 2001 pursuant to the Precinct Boundary Adjustment Act, shall be excluded from the authority.

History: Laws 2007, ch. 99, 6; 2011, ch. 100, 2.



Section 72-20-7 - Petition for exclusion.

72-20-7. Petition for exclusion.

Within one hundred eighty days from the effective date of the Eastern Sandoval County Arroyo Flood Control Act, a written, signed and acknowledged petition against the acquiring of the flood control system provided for in Section 19 [72-20-19 NMSA 1978] of that act may be filed with the board by the owners of property of at least thirty percent of the value of the property provided to be taxed in that act, based upon the assessed valuation of that property for general taxes for the year preceding the year of making the petition. If there is real estate in the authority that has not been separately assessed by the taxing authorities, the board shall value such real estate for the purpose of such petition on the same basis of valuation as other real estate similarly situated that has been separately assessed. The board shall, as soon as possible, examine such petition, if made, and canvass and pass upon and determine its sufficiency, and its action shall be final. If the petition is found to contain the names of the owners of property of thirty percent of the total valuation of the property to be taxed under the Eastern Sandoval County Arroyo Flood Control Act and is found to be sufficient, then the flood control system shall not be acquired; provided that no action under the terms of that act shall be delayed during the period of one hundred eighty days, except that no bonds shall be issued during that time.

History: Laws 2007, ch. 99, 7.



Section 72-20-8 - Board of directors.

72-20-8. Board of directors.

A. The governing body of the authority is a board of directors consisting of three qualified electors of the authority; provided that, after single-member districts are created pursuant to Subsection B of Section 72-20-10 NMSA 1978 and after the expiration of the terms of any directors-at-large who are serving at the time that single-member districts are created:

(1) each director shall reside within and represent a specified district; and

(2) if a director no longer resides within the district that the director represents, the director's position shall be deemed vacant and a successor shall be appointed to serve the unexpired term pursuant to Section 72-20-12 NMSA 1978.

B. All powers, rights, privileges and duties vested in or imposed upon the authority are exercised and performed by and through the board of directors; provided that the exercise of any executive, administrative and ministerial powers may be, by the board, delegated and redelegated to officers and employees of the authority or to any officer or employee contracted by agreement to manage and administer the operations of the authority. Except for the first directors appointed as provided for in Section 72-20-9 NMSA 1978 or elected as provided in Section 72-20-10 NMSA 1978 and except for any director chosen to fill an unexpired term, and except for the first directors serving after the authority is divided into single-member districts, the term of each director commences on the first day of January next following a general election in the state and runs for six years. Each director, subject to such exceptions, shall serve a six-year term ending on the first day of January next following a general election, and each director shall serve until a successor has been duly chosen and qualified.

History: Laws 2007, ch. 99, 8; 2011, ch. 100, 3.



Section 72-20-9 - Appointment of first board; initial management.

72-20-9. Appointment of first board; initial management.

A. When the Eastern Sandoval County Arroyo Flood Control Act goes into effect, the governor shall forthwith appoint five qualified electors of the authority as the directors comprising the first board. They shall serve until their successors have been elected and qualified. Immediately upon their appointment, the five directors shall meet, qualify and choose officers, as provided for organizational meetings in Section 13 [72-20-13 NMSA 1978] of the Eastern Sandoval County Arroyo Flood Control Act.

B. Immediately following the appointment of the first board of directors, the management and administration of the authority may be performed by the southern Sandoval county arroyo flood control authority, for a reasonable fee, until the first board election for the authority is held. Subsequent to the election of the first board of the authority, the authority may enter into an agreement with the southern Sandoval county arroyo flood control authority for the continued management and administration of the authority.

History: Laws 2007, ch. 99, 9.



Section 72-20-10 - Election of directors; single-member districts.

72-20-10. Election of directors; single-member districts.

A. At the time that a proposal to incur debt is first submitted to the qualified electors or at the first general election following March 30, 2007, whichever occurs first, the qualified electors of the authority shall elect five qualified directors, two to serve a term ending January 1, 2011, two to serve a term ending January 1, 2013 and one to serve a term ending January 1, 2015. At the first election, the five candidates receiving the highest number of votes shall be elected as directors. The terms of the directors shall be determined by lot at their organizational meeting.

B. Upon the exclusion of land pursuant to Subsection C of Section 72-20-6 NMSA 1978, the two directors elected in the 2010 general election shall be deemed to have resigned, and, notwithstanding the provisions of Section 72-20-12 NMSA 1978, their positions shall not be filled. Thereafter, the board shall consist of three directors. The board shall divide the authority into three single-member districts. The following provisions shall govern the procedure for converting to single-member districts:

(1) the districts shall be as contiguous, compact and as equal in population as is practicable;

(2) remaining terms for the three incumbent directors shall be chosen by lot so that one term expires on January 1, 2013, one term expires on January 1, 2015 and one term expires on January 1, 2017;

(3) if, as a result of the division of the authority into districts, two or more incumbent directors reside within the same district, the board shall determine, by lot, one of the directors to represent the district, and the other directors residing within that district shall represent the authority at large until their terms expire;

(4) if, as a result of the exclusion of land pursuant to Subsection C of Section 72-20-6 NMSA 1978, one or more incumbent directors reside outside of any district, the directors shall represent the authority at large until their terms expire; and

(5) if more than one director represents the authority at large pursuant to Paragraph (3) or (4) of this subsection, the board shall determine by lot the district that will elect a resident to succeed a director-at-large as the term of each director-at-large expires.

C. At the 2012 and each subsequent general election, for the single-member district in which the term of the incumbent director or the term of a director-at-large assigned by lot pursuant to Paragraph (2) of Subsection B of this section will expire on the first day of the January immediately following the election, a director who is a qualified elector and a resident of the district shall be elected by the qualified electors who are residents of that district to serve a six-year term.

D. Nothing in this section shall be construed as preventing qualified electors of the authority from being elected or reelected as directors to succeed themselves; provided that they reside in the district from which they are elected.

E. As soon as feasible after each federal decennial census, the board shall assess the existing districts to determine if the districts remain as equal in population as is practicable and, if necessary, shall redistrict the authority into districts that remain contiguous, compact and as equal in population as is practicable; provided that:

(1) a redistricting shall be effective at the next following general election; and

(2) an incumbent director whose residence is redistricted out of the district represented by the director shall serve until the next general election, at which a qualified elector who resides within the district shall be elected to fill the unexpired term.

History: Laws 2007, ch. 99, 10; 2011, ch. 100, 4.



Section 72-20-11 - Nomination of directors.

72-20-11. Nomination of directors.

Not later than forty-five days before a proposal to incur debt is first submitted to the qualified electors or at the first general election following March 30, 2007, whichever occurs first, written nominations of any candidate as director may be filed with the secretary of the board. Each nomination of any candidate shall be signed by not less than fifty qualified electors, regardless of whether or not nominated therein, shall designate therein the name of the candidates thereby nominated and shall recite that the subscribers thereto are qualified electors and that the candidate or candidates designated therein are qualified electors of the authority. No written nomination may designate more qualified electors as candidates than there are vacancies. No qualified elector may nominate more than one candidate for any vacancy. If a candidate does not withdraw the candidate's name before the first publication of the notice of election, the candidate's name shall be placed on the ballot. For any election held after November 2010, nominations shall be made by qualified electors in accordance with the procedures and limitations of this section, except that:

A. such nominations shall be filed with the secretary of the board not later than the fourth Tuesday in June preceding the general election;

B. each nomination shall designate only one candidate;

C. all of the qualified electors signing each nomination and the person nominated shall reside within the district for which the candidate has been nominated; and

D. each nomination shall recite that the subscribers thereto are qualified electors who reside in the district for which the candidate is nominated and that the person nominated is a qualified elector who resides in the district for which the person is nominated.

History: Laws 2007, ch. 99, 11; 2011, ch. 100, 5.



Section 72-20-12 - Filling vacancies on the board.

72-20-12. Filling vacancies on the board.

Upon a vacancy occurring in the board by reason of death, change of residence or resignation or for any other reason, the governor shall appoint a qualified elector of the authority as successor to serve the unexpired term; provided that if the vacancy occurs after the single-member districts are created pursuant to Subsection B of Section 72-20-10 NMSA 1978, the qualified elector appointed shall reside within the district in which the vacancy exists.

History: Laws 2007, ch. 99, 12; 2011, ch. 100, 6.



Section 72-20-13 - Organizational meetings.

72-20-13. Organizational meetings.

Except for the first board, each board shall meet on the first business day next following the first day of January in each odd-numbered year, at the office of the board within the authority. Each member of the board, before entering upon the member's official duties, shall take and subscribe on oath that the member will support the constitution of the United States and the constitution and laws of New Mexico and that the member will faithfully and impartially discharge the duties of the office to the best of the member's ability, which oath shall be filed in the office of the secretary of state. Each director shall, before entering upon the director's official duties, give a bond to the authority in the sum of ten thousand dollars ($10,000) with good and sufficient surety, conditioned for the faithful performance of all of the duties of the director's office, without fraud, deceit or oppression, and the accounting for all money and property coming into the director's hands and the prompt and faithful payment of all money and the delivering of all property coming into the director's custody or control belonging to the authority to the director's successors in office. Premiums on all bonds provided for in this section shall be paid by the authority and all such bonds shall be kept on file in the office of the secretary of state.

History: Laws 2007, ch. 99, 13.



Section 72-20-14 - Board's administrative powers.

72-20-14. Board's administrative powers.

The board may exercise the following powers:

A. fix the time and place at which its regular meetings will be held within the authority and provide for the calling and holding of special meetings;

B. adopt and amend or otherwise modify bylaws and rules for procedure;

C. select one director as chair of the board and president of the authority, and another director as chair pro tem of the board and president pro tem of the authority, and choose a secretary and a treasurer of the board and authority, each of which two positions may be filled by a person who is, or is not, a director, and both of which positions may, or may not, be filled by one person;

D. prescribe by resolution a system of business administration and create all necessary offices and establish and re-establish the powers, duties and compensation of all officers and employees;

E. require and fix the amount of all official bonds necessary or desirable and convenient in the opinion of the board for the protection of the funds and property of the authority, subject to the provisions of Section 13 [72-20-13 NMSA 1978] of the Eastern Sandoval County Arroyo Flood Control Act;

F. prescribe a method of auditing and allowing or rejecting claims and demands;

G. provide a method for the letting of contracts on a fair and competitive basis for the construction of works, any facility or any project or any interest therein or the performance or furnishing of labor, materials or supplies as required in the Eastern Sandoval County Arroyo Flood Control Act;

H. designate an official newspaper published in the authority in the English language and direct additional publication in any newspaper where it deems that the public necessity may so require; and

I. make and pass resolutions and orders on behalf of the authority not repugnant to the provisions of the Eastern Sandoval County Arroyo Flood Control Act, necessary or proper for the government and management of the affairs of the authority, for the execution of the powers vested in the authority and for carrying into effect the provisions of that act.

History: Laws 2007, ch. 99, 14.



Section 72-20-15 - Records of board.

72-20-15. Records of board.

On all resolutions and orders, the roll shall be called, and the ayes and nays shall be recorded. All resolutions and orders, as soon as may be after their passage, shall be recorded in a book kept for that purpose and be authenticated by the signature of the presiding officer of the board and the secretary. Every legislative act of the board of a general or permanent nature shall be by resolution. The book of resolutions and orders is a public record. A record shall also be made of all other proceedings of the board, minutes of all meetings, certificates, contracts, bonds given by officers, employees and any other agents of the authority, and all corporate acts, which record is also a public record. The treasurer shall keep strict and accurate accounts of all money received by and disbursed for and on behalf of the authority in a permanent record, which is also a public record. Any permanent record of the authority shall be open for inspection by any qualified elector thereof, by any other interested person or by any representative of the federal government or any public body. All records are subject to audit as provided by law for political subdivisions.

History: Laws 2007, ch. 99, 15.



Section 72-20-16 - Meetings of the board.

72-20-16. Meetings of the board.

All meetings of the board shall be held within the authority and shall be open to the public. No business of the board shall be transacted except at a regular or special meeting at which a quorum consisting of at least three-fifths of the total membership of the board is present. Any action of the board requires the affirmative vote of a majority of the directors present and voting. A smaller number of directors than a quorum may adjourn from time to time and may compel the attendance of absent members in the manner and under such penalties as the board may provide.

History: Laws 2007, ch. 99, 16.



Section 72-20-17 - Compensation of directors.

72-20-17. Compensation of directors.

Directors shall receive no compensation for their services as a director, officer, engineer, attorney, employee or other agent of the authority. Directors may be reimbursed for expenses incurred by them on authority business with approval of the board.

History: Laws 2007, ch. 99, 17.



Section 72-20-18 - Interest in contracts and property disqualifications.

72-20-18. Interest in contracts and property disqualifications.

No director or officer, employee or agent of the authority may be interested in any contract or transaction with the authority except in the director's or officer's official representative capacity or as provided, except for any contract of employment with the authority. Neither the holding of any office nor employment in the government of any public body or the federal government nor the owning of any property within the state, within or without the authority, may be deemed a disqualification for membership on the board or employment by the authority, or a disqualification for compensation for services as an officer, employee or agent of the authority, except as provided in Section 17 [72-20-17 NMSA 1978] of the Eastern Sandoval County Arroyo Flood Control Act.

History: Laws 2007, ch. 99, 18.



Section 72-20-19 - Flood control system; hearings.

72-20-19. Flood control system; hearings.

The authority is authorized, empowered and directed, subject to the provisions of Section 7 [72-20-7 NMSA 1978] of the Eastern Sandoval County Arroyo Flood Control Act, to acquire, equip, maintain and operate a flood control system for the benefit of the authority and the inhabitants thereof, after the board has made such preliminary studies and otherwise taken such action as it determines to be necessary or desirable as preliminaries. The flood control system consists of such facilities as the board may determine. When a comprehensive program for the acquisition of the flood control system satisfactory to the board is available, it shall be tentatively adopted. The program need only describe the proposed flood control system in general terms and not in detail. A public hearing on the proposed program shall be scheduled, and notice of the hearing shall be given by publication. After the hearing and any adjournments of that hearing that may be ordered, the board may either require changes to be made in the program as the board may consider desirable or the board may approve the program as prepared. If any substantial changes to the program are ordered at any time, a further hearing shall be held pursuant to notice that shall be given by publication.

History: Laws 2007, ch. 99, 19.



Section 72-20-20 - Implementing powers.

72-20-20. Implementing powers.

The board may:

A. acquire, improve, equip, maintain and operate any project or facility for the control of flood and storm waters of the authority and the flood and storm waters of streams that have their sources outside of the authority but which streams and the flood waters thereof flow into the authority;

B. protect from such floods or storm waters the water courses, watersheds, public highways, life and property in the authority; and

C. exercise the right of eminent domain, either within or without the authority, in the manner provided by law for the condemnation of private property for public use.

History: Laws 2007, ch. 99, 20.



Section 72-20-21 - Protection of property rights.

72-20-21. Protection of property rights.

It is declared that the use of the property, lands, rights of way, easements or materials that may be condemned, taken or appropriated under the provisions of the Eastern Sandoval County Arroyo Flood Control Act is a public use subject to the regulation and control of the state in the manner prescribed by law; but nothing in that act shall be deemed to authorize the authority or public body or person to divert the waters of any river, creek, stream, arroyo, irrigation system, canal or ditch from its channel to the detriment of any person, any public body or the federal government having any interest in such river, creek, stream, arroyo, irrigation system, canal or ditch, or the waters thereof or therein, unless compensation is ascertained and paid therefor under the laws authorizing the taking of private property for public use.

History: Laws 2007, ch. 99, 21.



Section 72-20-22 - Additional powers of the authority.

72-20-22. Additional powers of the authority.

The authority may exercise the following duties, privileges, immunities, rights, liabilities and disabilities appertaining to a public body politic and corporate and constituting a quasi-municipal corporation and political subdivision of the state established as an instrumentality exercising public and essential governmental and proprietary functions to provide for the public health, safety and general welfare:

A. perpetual existence and succession;

B. adopt, have and use a corporate seal and alter the same at pleasure;

C. sue and be sued and be a party to suits, actions and proceedings;

D. commence, maintain, intervene in, defend, compromise, terminate by settlement or otherwise and otherwise participate in and assume the cost and expense of any and all actions and proceedings now or hereafter begun and appertaining to the authority, its board, its officers, agents or employees, or any of the authority's duties, privileges, immunities, rights, liabilities and disabilities, or the authority's flood control system, other property of the authority or any project;

E. enter into contracts and agreements, including but not limited to contracts with the federal government, the state and any other public body;

F. borrow money and issue securities evidencing any loan to or amount due by the authority, provide for and secure the payment of any securities and the rights of the holders of those securities and purchase, hold and dispose of securities as provided in the Eastern Sandoval County Arroyo Flood Control Act [72-20-1 NMSA 1978];

G. refund any loan or obligation of the authority and issue refunding securities to evidence such loan or obligation without any election;

H. purchase, trade, exchange, encumber and otherwise acquire, maintain and dispose of property and interests in that property;

I. levy and cause to be collected general ad valorem taxes on all property subject to property taxation within the authority; provided that the total tax levy, excluding any levy for the payment of any debt of the authority authorized pursuant to the Eastern Sandoval County Arroyo Flood Control Act, for any fiscal year shall not exceed an aggregate total of two dollars ($2.00), or any lower amount required by operation of the rate limitation provisions of Section 7-37-7.1 NMSA 1978 upon this tax levy, for each one thousand dollars ($1,000) of net taxable value, as that term is defined in the Property Tax Code [Chapter 7,Articles 35 to 38NMSA 1978], by certifying, on or before the fifteenth day of July in each year in which the board determines to levy a tax, to the board of county commissioners of Sandoval county, or by such other date as the laws of the state may prescribe to such other body having authority to levy taxes within each county wherein the authority has any territory, the rate so fixed, with directions that, at the time and in the manner required by law for levying taxes for other purposes, such body having authority to levy taxes shall levy the tax upon the net taxable value of all property subject to property taxation within the authority, in addition to such other taxes as may be levied by such body, as provided in Sections 23 through 27 [72-20-23 through 72-20-27 NMSA 1978] of the Eastern Sandoval County Arroyo Flood Control Act. No taxes may be levied and collected for any purpose, or any contract made, until a bond issue has been submitted to and approved by the qualified electors as provided in the Eastern Sandoval County Arroyo Flood Control Act;

J. hire and retain officers, agents, employees, engineers, attorneys and any other persons, permanent or temporary, necessary or desirable to effect the purposes of the Eastern Sandoval County Arroyo Flood Control Act, defray any expenses incurred thereby in connection with the authority and acquire office space, equipment, services, supplies, fire and extended coverage insurance, use and occupancy insurance, workers' compensation insurance, property damage insurance, public liability insurance for the authority and its officers, agents and employees and other types of insurance, as the board may determine; provided, however, that no provision in that act authorizing the acquisition of insurance shall be construed as waiving any immunity of the authority or any director, officer or agent thereof and otherwise existing under the laws of the state;

K. condemn property for public use;

L. acquire, improve, equip, hold, operate, maintain and dispose of a flood control system, storm sewer facilities, project and appurtenant works, or any interest therein, wholly within the authority, or partially within and partially without the authority, and wholly within, wholly without or partially within and partially without any public body all or any part of the area of which is situated within the authority;

M. pay or otherwise defray the cost of any project;

N. pay or otherwise defray and contract so to pay or defray, for any term not exceeding fifty years, without an election, except as otherwise provided in the Eastern Sandoval County Arroyo Flood Control Act, the principal of, any interest on and any other charges appertaining to, any securities or other obligations of the federal government, any public body or person incurred in connection with any such property so acquired by the authority;

O. establish and maintain facilities within or without the authority, across or along any public street, highway, bridge, viaduct or other public right of way or in, upon, under or over any vacant public lands, which public lands are now or may become the property of the state, or across any stream of water or water course, without first obtaining a franchise from the municipality, county or other public body having jurisdiction over the same; provided that the authority shall cooperate with any public body having such jurisdiction, shall promptly restore any such street, highway, bridge, viaduct or other public right of way to its former state of usefulness as nearly as may be and shall not use the same in such manner as to impair completely or unnecessarily the usefulness thereof;

P. deposit any money of the authority, subject to the limitations in Article 8, Section 4 of the constitution of New Mexico, in any banking institution within or without the state and secured in such manner and subject to such terms and conditions as the board may determine, with or without the payment of any interest on any such deposit;

Q. invest any surplus money in the authority treasury, including such money in any sinking or reserve fund established for the purpose of retiring any securities of the authority, not required for the immediate necessities of the authority, in its own securities or in federal securities, by direct purchase of any issue of such securities, or part thereof, at the original sale of the same, or by the subsequent purchase of such securities;

R. sell any such securities thus purchased and held, from time to time;

S. reinvest the proceeds of any such sale in other securities of the authority or in federal securities, as provided in Subsection Q of this section;

T. sell in season from time to time such securities thus purchased and held, so that the proceeds may be applied to the purposes for which the money with which such securities were originally purchased was placed in the treasury of the authority;

U. accept contributions or loans from the federal government for the purpose of financing the planning, acquisition, improvement, equipment, maintenance and operation of any enterprise in which the authority is authorized to engage and enter into contracts and cooperate with and accept cooperation and participation from the federal government for these purposes;

V. enter, without any election, into joint operating or service contracts and agreements, acquisition, improvement, equipment or disposal contracts or other arrangements, for any term not exceeding fifty years, with the federal government, any public body or any person concerning storm sewer facilities, or any project, whether acquired by the authority or by the federal government, any public body or any person, and accept grants and contributions from the federal government, any public body or any person in connection therewith;

W. enter into and perform, without any election, when determined by the board to be in the public interest and necessary for the protection of the public health, contracts and agreements, for any term not exceeding fifty years, with the federal government, any public body or any person for the provision and operation by the authority of storm sewer facilities;

X. enter into and perform, without any election, contracts and agreements with the federal government, any public body or any person for or concerning the planning, construction, lease or other acquisition, improvement, equipment, operation, maintenance, disposal, and the financing of any project, including but not necessarily limited to any contract or agreement for any term not exceeding fifty years;

Y. enter upon any land, make surveys, borings, soundings and examinations for the purposes of the authority, locate the necessary works of any project and roadways and other rights of way appertaining to any project authorized in the Eastern Sandoval County Arroyo Flood Control Act; and acquire all property necessary or convenient for the acquisition, improvement or equipment of such works;

Z. cooperate with and act in conjunction with the state, or any of its engineers, officers, boards, commissions or departments, or with the federal government or any of its engineers, officers, boards, commissions or departments, or with any other public body or any person in the acquisition, improvement or equipment of any project for the controlling of flood or storm waters of the authority, or for the protection of life or property therein, or for any other works, acts or purposes provided for in the Eastern Sandoval County Arroyo Flood Control Act, and adopt and carry out any definite plan or system of work for any such purpose;

AA. cooperate with the federal government or any public body by an agreement therewith by which the authority may:

(1) acquire and provide, without cost to the cooperating entity, the land, easements and rights of way necessary for the acquisition, improvement or equipment of the flood control system or any project;

(2) hold and save harmless the cooperating entity free from any claim for damages arising from the acquisition, improvement, equipment, maintenance and operation of the flood control system or any project;

(3) maintain and operate any project in accordance with regulations prescribed by the cooperating entity; and

(4) establish and enforce flood channel limits and regulations, if any, satisfactory to the cooperating entity;

BB. carry on technical and other investigations of all kinds, make measurements, collect data and make analyses, studies and inspections pertaining to control of floods, sewer facilities, and any project, both within and without the authority, and for this purpose the authority has the right of access through its authorized representative to all lands and premises within the state;

CC. have the right to provide from revenues or other available funds an adequate fund for the improvement and equipment of the authority's flood control system or of any parts of the works and properties of the authority;

DD. prescribe and enforce reasonable rules and regulations for the prevention of further encroachment upon existing defined waterways, by their enlargement or other modification, for additional waterway facilities to prevent flooding;

EE. require any person desiring to make a connection to any storm water drain or flood control facility of the authority or to cause storm waters to be emptied into any ditch, drain, canal, floodway or other appurtenant structure of the authority firstly to make application to the board to make the connection and to require the connection to be made in such manner as the board may direct;

FF. refuse, if reasonably justified by the circumstances, permission to make any connection designated in Subsection DD or EE of this section;

GG. make and keep records in connection with any project or otherwise concerning the authority;

HH. arbitrate any differences arising in connection with any project or otherwise concerning the authority;

II. have the management, control and supervision of all the business and affairs appertaining to any project herein authorized, or otherwise concerning the authority, and of the acquisition, improvement, equipment, operation and maintenance of any such project;

JJ. prescribe the duties of officers, agents, employees and other persons and fix their compensation; provided that the compensation of employees and officers shall be established at prevailing rates of pay for equivalent work;

KK. enter into contracts of indemnity and guaranty, in such form as may be approved by the board, relating to or connected with the performance of any contract or agreement that the authority is empowered to enter into under the provisions of the Eastern Sandoval County Arroyo Flood Control Act or of any other law of the state;

LL. provide, by any contract for any term not exceeding fifty years, or otherwise, without an election:

(1) for the joint use of personnel, equipment and facilities of the authority and any public body, including without limitation public buildings constructed by or under the supervision of the board of the authority or the governing body of the public body concerned, upon such terms and agreements and within such areas within the authority as may be determined, for the promotion and protection of health, comfort, safety, life, welfare and property of the inhabitants of the authority and any such public body; and

(2) for the joint employment of clerks, stenographers and other employees appertaining to any project, now existing or hereafter established in the authority, upon such terms and conditions as may be determined for the equitable apportionment of the expenses therefrom resulting;

MM. obtain financial statements, appraisals, economic feasibility reports and valuations of any type appertaining to any project or any property pertaining thereto;

NN. adopt any resolution authorizing a project or the issuance of securities, or both, or otherwise appertaining thereto, or otherwise concerning the authority;

OO. make and execute a mortgage, deed of trust, indenture or other trust instrument appertaining to a project or to any securities authorized in the Eastern Sandoval County Arroyo Flood Control Act, or to both, except as provided in Subsection PP of this section and in Section 54 [72-20-54 NMSA 1978] of that act;

PP. make all contracts, execute all instruments and do all things necessary or convenient in the exercise of the powers granted in the Eastern Sandoval County Arroyo Flood Control Act, or in the performance of the authority's covenants or duties, or in order to secure the payment of its securities; provided, no encumbrance, mortgage or other pledge of property, excluding any money, of the authority is created thereby and provided no property, excluding money, of the authority is liable to be forfeited or taken in payment of such securities;

QQ. have and exercise all rights and powers necessary or incidental to or implied from the specific powers granted in the Eastern Sandoval County Arroyo Flood Control Act, which specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes and intent of that act; and

RR. exercise all or any part or combination of the powers granted in the Eastern Sandoval County Arroyo Flood Control Act.

History: Laws 2007, ch. 99, 22.



Section 72-20-23 - Levy and collection of taxes.

72-20-23. Levy and collection of taxes.

To levy and collect taxes, the board shall determine in each year the amount of money necessary to be raised by taxation, taking into consideration other sources of revenue of the authority, and shall fix a rate of levy, without limitation as to rate or amount, except for the limitation in Subsection I of Section 22 [72-20-22 NMSA 1978] of the Eastern Sandoval County Arroyo Flood Control Act and for any constitutional limitation, that, when levied upon the net taxable value, as that term is defined in the Property Tax Code [Chapter 7,Articles 35 to 38NMSA 1978], of all property subject to property taxation within the authority, and together with other revenues, will raise the amount required by the authority annually to supply funds for paying expenses of organization and the costs of acquiring, improving, equipping, operating and maintaining any project or facility of the authority, and promptly to pay in full, when due, all interest on and principal of bonds and other securities of the authority, and in the event of accruing defaults or deficiencies, an additional levy may be made as provided in Section 24 [72-20-24 NMSA 1978] of the Eastern Sandoval County Arroyo Flood Control Act.

History: Laws 2007, ch. 99, 23.



Section 72-20-23.1 - Temporary provision; limitation on property taxes on excluded land; exceptions for certain authorized debt obligations; approval of department of finance and administration.

72-20-23.1. Temporary provision; limitation on property taxes on excluded land; exceptions for certain authorized debt obligations; approval of department of finance and administration.

A. On or after the effective date of this act, no property taxes shall be levied by the eastern Sandoval county arroyo flood control authority on land excluded from the authority pursuant to Subsection C of Section 72-20-6 NMSA 1978; provided that:

(1) subject to the provisions of Subsection B of this section, the authority may levy taxes on the excluded land that are necessary to make debt service and other payments, including any amounts needed for required reserves, on bonds of the authority:

(a) authorized in the 2008 general election, including bonds authorized but not yet issued; or

(b) issued for the purpose of refunding the bonds specified in Subparagraph (a) of this paragraph;

(2) nothing in this act affects property taxes levied by the authority on the excluded land for the 2011 tax year; provided that the property tax levy for operational purposes on the excluded land for that tax year shall not exceed fifty cents ($.50) for each one thousand dollars ($1,000) of net taxable value; and

(3) the provisions of the Eastern Sandoval County Arroyo Flood Control Act and other state statutes relating to the levying, collection and enforcement of property taxes shall continue to apply to the excluded land to the extent necessary to ensure payment of the property taxes authorized in this subsection.

B. For the 2012 and subsequent tax years, the authority shall not certify a property tax on land excluded pursuant to Subsection C of Section 72-20-6 NMSA 1978 unless the local government division of the department of finance and administration determines that the proposed tax is in compliance with the provisions of Subsection A of this section.

History: Laws 2011, ch. 100, 7.



Section 72-20-24 - Levies to cover deficiencies.

72-20-24. Levies to cover deficiencies.

The board, in certifying annual levies, shall take into account the maturing indebtedness for the ensuing year as provided in its contracts, maturing securities and interest on securities, and deficiencies and defaults of prior years and shall make ample provision for the payment thereof. In case the money produced from such levies, together with other revenues of the authority, is not sufficient punctually to pay the annual installments of its contracts or securities, and interest thereon, and to pay defaults and deficiencies, the board shall make such additional levies of taxes as may be necessary for such purposes, and notwithstanding any limitations, except the limitation in Subsection I of Section 22 [72-20-22 NMSA 1978] of the Eastern Sandoval County Arroyo Flood Control Act, and any constitutional limitation, such taxes shall be made and continue to be levied until the indebtedness of the authority is fully paid.

History: Laws 2007, ch. 99, 24.



Section 72-20-25 - Sinking fund.

72-20-25. Sinking fund.

Whenever any indebtedness has been incurred by the authority, it is lawful for the board to levy taxes and to collect revenue for the purpose of creating a reserve fund in such amount as the board may determine, which may be used to meet the obligations of the authority, for maintenance and operating charges and depreciation, and to provide improvements for the authority.

History: Laws 2007, ch. 99, 25.



Section 72-20-26 - Manner of levying and collecting taxes.

72-20-26. Manner of levying and collecting taxes.

It is the duty of the body having authority to levy taxes within each county to levy the taxes provided in Subsection I of Section 22 [72-20-22 NMSA 1978] of the Eastern Sandoval County Arroyo Flood Control Act, and elsewhere in that act. It is the duty of all officials charged with collecting taxes to collect such taxes at the time and in the form and manner and with like interest and penalties as other general (ad valorem) taxes are collected, and when collected, to pay the same to the authority. The payment of such collection shall be made monthly to the treasurer of the authority and paid into the depository thereof to the credit of the authority. All general (ad valorem) taxes levied under the Eastern Sandoval County Arroyo Flood Control Act, together with interest thereon and penalties for default in payment thereof, and all costs of collecting the same constitute until paid a perpetual lien on and against the property taxed, and such lien is on a parity with the tax lien of other general (ad valorem) taxes.

History: Laws 2007, ch. 99, 26.



Section 72-20-27 - Delinquent taxes.

72-20-27. Delinquent taxes.

If the general (ad valorem) taxes levied are not paid, then delinquent real property shall be sold at the regular tax sale for the payment of such taxes, interest and penalties, in the manner provided by the statutes of the state for selling real property for the nonpayment of general taxes. If there are no bids at the tax sale for the property so offered, the property shall be struck off to the county, and the county shall account to the authority in the same manner as provided by law for accounting for school, town and city taxes. Delinquent personal property shall be distrained and sold as provided by law.

History: Laws 2007, ch. 99, 27.



Section 72-20-28 - Elections.

72-20-28. Elections.

Each biennial election of directors shall be conducted at the time of the general election under the direction of the Sandoval county clerk and in accordance with the election laws of New Mexico. Any other election of the authority, including an election to seek approval for the issuance of bonds, shall be conducted at any time approved by the board in accordance with the election laws of New Mexico. Elections for the issuance of bonds may be by mail-in ballot pursuant to the procedures set forth in the Mail Ballot Election Act [Chapter 1, Article 23 NMSA 1978].

History: Laws 2007, ch. 99, 28.



Section 72-20-29 - Election resolution.

72-20-29. Election resolution.

The board shall call any election by resolution adopted at least fifty days prior to the election. The resolution shall recite the objects and purposes of the election and the date upon which the election shall be held.

History: Laws 2007, ch. 99, 29.



Section 72-20-30 - Conduct of election.

72-20-30. Conduct of election.

An election held pursuant to the Eastern Sandoval County Arroyo Flood Control Act shall be conducted in the manner provided by the laws of the state for the conduct of general elections.

History: Laws 2007, ch. 99, 30.



Section 72-20-31 - Notice of election.

72-20-31. Notice of election.

Notice of an election pursuant to Section 30 [72-20-30 NMSA 1978] of the Eastern Sandoval County Arroyo Flood Control Act shall be given by publication. No other notice of an election held under the Eastern Sandoval County Arroyo Flood Control Act need be given unless otherwise provided by the board.

History: Laws 2007, ch. 99, 31.



Section 72-20-32 - Polling places.

72-20-32. Polling places.

All polling places shall be within the area included within the authority. The authority may consolidate the precincts for any election of the authority not conducted at the time of the general election. If precincts are consolidated, the notice of the election shall state which precincts have been consolidated and the designation of the polling place.

History: Laws 2007, ch. 99, 32.



Section 72-20-33 - Election supplies.

72-20-33. Election supplies.

The secretary shall provide to the Sandoval county clerk such supplies and assistance as necessary to conduct elections authorized by the Eastern Sandoval County Arroyo Flood Control Act.

History: Laws 2007, ch. 99, 33.



Section 72-20-34 - Election returns.

72-20-34. Election returns.

For authority elections held at the time of the general election, the regular general election precinct board shall certify the results of the authority election to the county canvassing board. The county canvassing board shall certify directly to the secretary that portion of the returns pertaining to the authority election. For authority elections held at a different time than the general election, the authority shall appoint an authority precinct board at the authority's expense for each polling place. The authority precinct board shall conduct the election as provided in the Election Code [Chapter 1 NMSA 1978]. The separate authority precinct board shall certify the results of the election in that precinct to the secretary within twelve hours after the close of the polls. The secretary shall canvass the results of the authority election as certified by each of the separate authority precinct boards and shall declare the results of the election at any regular or special meeting held not less than five days following the date of the election. Except as otherwise provided, any proposal submitted at any election held pursuant to the Eastern Sandoval County Arroyo Flood Control Act shall not carry unless the proposal has been approved by a majority of the qualified electors of the district voting on the proposal.

History: Laws 2007, ch. 99, 34.



Section 72-20-35 - Dissolution of authority.

72-20-35. Dissolution of authority.

If a petition is received pursuant to Section 7 [72-20-7 NMSA 1978] of the Eastern Sandoval County Arroyo Flood Control Act denying the board the power to acquire a flood control system or if the first proposal for the issuance of bonds fails to receive a favorable vote by a majority of the qualified electors voting on the proposal, the board shall proceed to dissolve the authority.

History: Laws 2007, ch. 99, 35.



Section 72-20-36 - Filing of dissolution resolution.

72-20-36. Filing of dissolution resolution.

Within thirty days after the effective date of any resolution dissolving the authority, the secretary shall file a copy of the resolution in the office of the county clerk and shall file an additional copy of the resolution in the office of the secretary of state, which filings shall be without fee and be otherwise in the same manner as articles of incorporation are required to be filed under the laws of the state.

History: Laws 2007, ch. 99, 36.



Section 72-20-37 - Disposition of property, funds and taxes of authority.

72-20-37. Disposition of property, funds and taxes of authority.

All property and all funds remaining in the treasury of the authority so dissolved shall be surrendered and transferred to the county in which the authority is located and shall become a part of the general fund of the county.

History: Laws 2007, ch. 99, 37.



Section 72-20-38 - Powers of public bodies.

72-20-38. Powers of public bodies.

The governing body of any municipality, federally authorized Indian nation, pueblo or tribe or other public body, upon its behalf and in its name, for the purpose of aiding and cooperating in the determination of any authority boundary or any project authorized in the Eastern Sandoval County Arroyo Flood Control Act, upon the terms and with or without consideration and with or without an election, as the governing body determines, may exercise the following powers:

A. sell, lease, loan, donate, grant, convey, assign, transfer and otherwise dispose to the authority, sewer facilities or any other property, or any interest therein, appertaining to a flood control system;

B. make available for temporary use or otherwise dispose to the authority of any machinery, equipment, facilities and other property, and any agents, employees, persons with professional training, and any other persons, to effect the purposes of the Eastern Sandoval County Arroyo Flood Control Act. Any such property and persons owned or in the employ of any public body while engaged in performing for the authority any service, activity or undertaking authorized in the Eastern Sandoval County Arroyo Flood Control Act, pursuant to contract or otherwise, shall have and retain all of the powers, privileges, immunities, rights and duties of and shall be deemed to be engaged in the service and employment of such public body, notwithstanding such service, activity or undertaking is being performed in or for the authority;

C. enter into any agreement or joint agreement between or among the federal government, the authority and any other public body, or any combination thereof, extending over any period not exceeding fifty years, which is mutually agreed thereby, notwithstanding any law to the contrary, respecting action or proceedings appertaining to any power granted in the Eastern Sandoval County Arroyo Flood Control Act, and the use or joint use of any facilities, project or other property authorized in that act;

D. sell, lease, loan, donate, grant, convey, assign, transfer or pay over to the authority any facilities or any project authorized in the Eastern Sandoval County Arroyo Flood Control Act, or any part thereof, or any interest in real or personal property, or any funds available for acquisition, improvement or equipment purposes, including the proceeds of any securities previously or hereafter issued for acquisition, improvement or equipment purposes that may be used by the authority in the acquisition, improvement, equipment, maintenance or operation of any facilities or project authorized in that act;

E. transfer, grant, convey or assign and set over to the authority any contracts that may have been awarded by the public body for the acquisition, improvement or equipment of any project not begun or if begun, not completed;

F. budget and appropriate, and each municipality or other public body is hereby required and directed to budget and appropriate, from time to time, general (ad valorem) tax proceeds, and other revenues legally available therefor to pay all obligations arising from the exercise of any powers granted in the Eastern Sandoval County Arroyo Flood Control Act as such obligations shall accrue and become due;

G. provide for an agency, by any agreement authorized in the Eastern Sandoval County Arroyo Flood Control Act, to administer or execute that or any collateral agreement, which agency may be one of the parties to the agreement, or a commission or board constituted pursuant to the agreement;

H. provide that any such agency shall possess the common power specified in the agreement, and may exercise it in the manner or according to the method provided in the agreement. Such power is subject to the restrictions upon the manner of exercising the power of any one of the contracting parties, which party shall be designated by the agreement; and

I. continue any agreement authorized in the Eastern Sandoval County Arroyo Flood Control Act for a definite term not exceeding fifty years, or until rescinded or terminated, which agreement may provide for the method by which it may be rescinded or terminated by any party.

History: Laws 2007, ch. 99, 38.



Section 72-20-39 - Effects of extraterritorial functions.

72-20-39. Effects of extraterritorial functions.

All of the powers, privileges, immunities and rights, exemptions from laws, ordinances and rules, all pension, relief, disability, workers' compensation and other benefits that apply to the activity of officers, agents or employees of the authority or any such public body when performing their respective functions within the territorial limits of the respective public agencies apply to them to the same degree and extent while engaged in the performance of any of their functions and duties extraterritorially under the Eastern Sandoval County Arroyo Flood Control Act.

History: Laws 2007, ch. 99, 39.



Section 72-20-40 - Forms of borrowing.

72-20-40. Forms of borrowing.

Upon the conditions and under the circumstances set forth in the Eastern Sandoval County Arroyo Flood Control Act, the authority, to carry out the purposes of that act, from time to time may borrow money to defray the cost of any project, or any part thereof, as the board may determine and issue the following securities to evidence such borrowing:

A. notes;

B. warrants;

C. bonds;

D. temporary bonds; and

E. interim debentures.

History: Laws 2007, ch. 99, 40.



Section 72-20-41 - Issuance of notes.

72-20-41. Issuance of notes.

The authority is authorized to borrow money without an election in anticipation of taxes or other revenues, or both, and to issue notes to evidence the amount so borrowed.

History: Laws 2007, ch. 99, 41.



Section 72-20-42 - Issuance of warrants.

72-20-42. Issuance of warrants.

The authority is authorized to defray the cost of any services, supplies, equipment or other materials furnished to or for the benefit of the authority by the issuance of warrants to evidence the amount due therefor, without an election, in anticipation of taxes or other revenues, or both.

History: Laws 2007, ch. 99, 42



Section 72-20-43 - Maturities of notes and warrants.

72-20-43. Maturities of notes and warrants.

Notes and warrants may mature at such time not exceeding one year from the respective dates of their issuance as the board may determine. They shall not be extended or funded except by the issuance of bonds or interim debentures in compliance with Section 44 [72-20-44 NMSA 1978] or 46 [72-20-46 NMSA 1978] of the Eastern Sandoval County Arroyo Flood Control Act.

History: Laws 2007, ch. 99, 43.



Section 72-20-44 - Issuance of bonds and incurrence of debt.

72-20-44. Issuance of bonds and incurrence of debt.

The authority is authorized to borrow money in anticipation of taxes or other revenues, or both, and to issue bonds to evidence the amount so borrowed. No bonded indebtedness or any other indebtedness not payable in full within one year, except for interim debentures as provided in Sections 46 and 89 through 91 [72-20-46, 72-20-89 through 72-20-91 NMSA 1978] of the Eastern Sandoval County Arroyo Flood Control Act, shall be created by the authority without first submitting a proposition of issuing such bonds to the qualified electors of the authority and being approved by a majority of such electors voting thereon at an election held for that purpose in accordance with Sections 28 through 34 [72-20-28 through 72-20-34 NMSA 1978] of that act and all laws amendatory thereof and supplemental thereto. Bonds so authorized may be issued in one series or more and may mature at such time or times not exceeding forty years from their issuance as the board may determine. The total of all outstanding indebtedness at any one time shall not exceed fifty million dollars ($50,000,000) without prior approval of the state legislature.

History: Laws 2007, ch. 99, 44.



Section 72-20-45 - Issuance of temporary bonds.

72-20-45. Issuance of temporary bonds.

The authority is authorized to issue temporary bonds, pending preparation of definitive bond or bonds and exchangeable for the definitive bond or bonds when prepared, as the board may determine. Each temporary bond shall set forth substantially the same conditions, terms and provisions as the definitive bond for which it is exchanged. Each holder of any such temporary security shall have all the rights and remedies that the holder would have as a holder of the definitive bond or bonds.

History: Laws 2007, ch. 99, 45.



Section 72-20-46 - Issuance of interim debentures.

72-20-46. Issuance of interim debentures.

The authority is authorized to borrow money and to issue interim debentures evidencing "construction" or short-term loans for the acquisition or improvement and equipment of the flood control system or any project in supplementation of long-term financing and the issuance of bonds as provided in Sections 89 through 91 [72-20-89 through 72-20-91 NMSA 1978] of the Eastern Sandoval County Arroyo Flood Control Act.

History: Laws 2007, ch. 99, 46.



Section 72-20-47 - Payment of securities.

72-20-47. Payment of securities.

All securities issued by the authority shall be authorized by resolution. The authority may pledge its full faith and credit for the payment of any securities authorized in the Eastern Sandoval County Arroyo Flood Control Act, the interest thereon, any prior redemption premium or premiums and any charges appertaining thereto. Securities may constitute the direct and general obligations of the authority. Their payment may be secured by a specific pledge of tax proceeds and other revenues of the authority as the board may determine.

History: Laws 2007, ch. 99, 47.



Section 72-20-48 - Additionally secured securities.

72-20-48. Additionally secured securities.

The board, in connection with such additionally secured securities, in the resolution authorizing their issuance or other instrument appertaining thereto, may pledge all or a portion of such revenues, subject to any prior pledges, as additional security for such payment of such securities, and at its option may deposit such revenues in a fund created to pay the securities or created to secure additionally their payment.

History: Laws 2007, ch. 99, 48.



Section 72-20-49 - Pledge of revenues.

72-20-49. Pledge of revenues.

Any such revenues pledged directly or as additional security for the payment of securities of any one issue or series, which revenues are not exclusively pledged therefor, may subsequently be pledged directly or as additional security for the payment of the securities of one or more issue or series subsequently authorized.

History: Laws 2007, ch. 99, 49.



Section 72-20-50 - Ranking among different issues.

72-20-50. Ranking among different issues.

All securities of the same issue or series shall, subject to the prior and superior rights of outstanding securities, claims and other obligations, have a prior, paramount and superior lien on the revenues pledged for the payment of the securities over and ahead of any lien thereagainst subsequently incurred of any other securities; provided, however, the resolution authorizing, or other instrument appertaining to, the issuance of any securities may provide for the subsequent authorization of bonds or other securities the lien for the payment of which on such revenues is on a parity with the lien thereon of the subject securities upon such conditions and subject to such limitations as the resolution or other instrument may provide.

History: Laws 2007, ch. 99, 50.



Section 72-20-51 - Ranking among securities of same issue.

72-20-51. Ranking among securities of same issue.

All securities of the same issue or series shall be equally and ratably secured without priority by reason of number, date of maturity, date of securities, of sale, of execution or of delivery, by a lien on such revenues in accordance with the provisions of the Eastern Sandoval County Arroyo Flood Control Act and the resolution authorizing, or other instrument appertaining to, such securities, except to the extent such resolution or other instrument otherwise expressly provides.

History: Laws 2007, ch. 99, 51.



Section 72-20-52 - Payment recital in securities.

72-20-52. Payment recital in securities.

Each security issued under the Eastern Sandoval County Arroyo Flood Control Act shall recite in substance that the security and the interest on that security are payable solely from the revenues or other money pledged to the payment of those revenues. Securities specifically pledging the full faith and credit of the authority for their payment shall so state.

History: Laws 2007, ch. 99, 52.



Section 72-20-53 - Incontestable recital in securities.

72-20-53. Incontestable recital in securities.

Any resolution authorizing, or other instrument appertaining to, any securities under the Eastern Sandoval County Arroyo Flood Control Act may provide that each security authorized by such a resolution shall recite that it is issued under authority of that act. Such recital shall conclusively impart full compliance with all of the provisions of the Eastern Sandoval County Arroyo Flood Control Act, and all securities issued containing such recital shall be incontestable for any cause whatsoever after their delivery for value.

History: Laws 2007, ch. 99, 53.



Section 72-20-54 - Limitations upon payment of securities.

72-20-54. Limitations upon payment of securities.

The payment of securities shall not be secured by an encumbrance, mortgage or other pledge of property of the authority, except for revenues, income, tax proceeds and other money pledged for the payment of securities. No property of the authority, subject to such exception, shall be liable to be forfeited or taken in payment of the securities.

History: Laws 2007, ch. 99, 54.



Section 72-20-55 - Limitations upon incurring any debt.

72-20-55. Limitations upon incurring any debt.

Nothing in the Eastern Sandoval County Arroyo Flood Control Act shall be construed as creating or authorizing the creation of an indebtedness on the part of any municipality or other public body included in the authority or elsewhere located.

History: Laws 2007, ch. 99, 55.



Section 72-20-56 - Security details.

72-20-56. Security details.

Any securities authorized to be issued in the Eastern Sandoval County Arroyo Flood Control Act shall bear the date or dates, shall be in the denomination or denominations, shall mature at the time or times but in no event exceeding forty years from their date or any shorter limitation provided in that act, shall bear interest that may be evidenced by one or two sets of coupons, payable annually or semiannually, except that the first coupon or coupons, if any, appertaining to any security may represent interest for any period not in excess of one year, as may be prescribed by resolution or other instrument; and the securities and any coupons shall be payable in the medium of payment at any banking institution or other place or places within or without the state, including but not limited to the office of the treasurer of the county in which the authority is located wholly or in part, as determined by the board, and the securities at the option of the board may be in one or more series, may be made subject to prior redemption in advance of maturity in the order or by lot or otherwise at the time or times without or with the payment of the premium or premiums not exceeding six percent of the principal amount of each security so redeemed, as determined by the board.

History: Laws 2007, ch. 99, 56.



Section 72-20-57 - Capitalization of costs.

72-20-57. Capitalization of costs.

Any resolution authorizing the issuance of securities or other instrument appertaining thereto may capitalize interest on any securities during any period of construction or other acquisition estimated by the board and one year thereafter and any other cost of any project by providing for the payment of the amount capitalized from the proceeds of the securities.

History: Laws 2007, ch. 99, 57.



Section 72-20-58 - Other security details.

72-20-58. Other security details.

Securities may be issued in such manner, in such form, with such recitals, terms, covenants and conditions and with such other details as may be provided by the board in the resolution authorizing the securities, or other instrument appertaining thereto, except as otherwise provided in the Eastern Sandoval County Arroyo Flood Control Act.

History: Laws 2007, ch. 99, 58.



Section 72-20-59 - Reissuance of securities.

72-20-59. Reissuance of securities.

Any resolution authorizing the issuance of securities or any other instrument appertaining thereto may provide for their reissuance in other denominations in negotiable or nonnegotiable form and otherwise in such manner and form as the board may determine.

History: Laws 2007, ch. 99, 59.



Section 72-20-60 - Negotiability.

72-20-60. Negotiability.

Subject to the payment provisions specifically provided in the Eastern Sandoval County Arroyo Flood Control Act, the notes, warrants, bonds, any interest coupons thereto attached, temporary bonds and interim debentures shall be fully negotiable within the meaning of and for all the purposes of the Uniform Commercial Code [Chapter 55 NMSA 1978], except as the board may otherwise provide. Each holder of such security, or of any coupon appertaining thereto, by accepting such security or coupon shall be conclusively deemed to have agreed that such security or coupon, except as otherwise provided, is and shall be fully negotiable within the meaning and for all purposes of the Uniform Commercial Code.

History: Laws 2007, ch. 99, 60.



Section 72-20-61 - Single bonds.

72-20-61. Single bonds.

Notwithstanding any other provision of law, the board in any proceedings authorizing securities under the Eastern Sandoval County Arroyo Flood Control Act:

A. may provide for the initial issuance of one or more securities, in this section called "bond", aggregating the amount of the entire issue or a designated portion thereof;

B. may make such provision for installment payments of the principal amount of any such bond as it may consider desirable;

C. may provide for the making of any such bond payable to bearer or otherwise, registrable as to principal or as to both principal and interest, and where interest accruing thereon is not represented by interest coupons, for the endorsing of payments of interest on such bonds; and

D. may further make provision in any such proceedings for the manner and circumstances in and under which any such bond may in the future, at the request of the holder thereof, be converted into securities of smaller denominations, which securities of smaller denominations may in turn be either coupon bonds or bonds registrable as to principal or principal and interest or both.

History: Laws 2007, ch. 99, 61.



Section 72-20-62 - Lost or destroyed securities.

72-20-62. Lost or destroyed securities.

If lost or completely destroyed, any security may be reissued in the form and tenor of the lost or destroyed security upon the owner furnishing to the satisfaction of the board:

A. proof of ownership;

B. proof of loss or destruction;

C. a surety bond in twice the face amount of the security and any coupons; and

D. payment of the cost of preparing and issuing the new security.

History: Laws 2007, ch. 99, 62.



Section 72-20-63 - Execution of securities.

72-20-63. Execution of securities.

Any security shall be executed in the name of and on behalf of the authority and signed by the chair, with the seal of the authority affixed thereto and attested by the secretary, except for securities issued in book entry or similar form without the delivery of physical securities.

History: Laws 2007, ch. 99, 63.



Section 72-20-64 - Interest coupons.

72-20-64. Interest coupons.

Except for any bonds that are registrable for payment of interest, interest coupons payable to bearer and appertaining to the bonds shall be issued and shall bear the original or facsimile signature of the chair.

History: Laws 2007, ch. 99, 64.



Section 72-20-65 - Facsimile signatures.

72-20-65. Facsimile signatures.

Any of the officers, after filing with the secretary of state the officer's manual signature certified by the officer under oath, may execute or cause to be executed with a facsimile signature in lieu of the officer's manual signature any security authorized in the Eastern Sandoval County Arroyo Flood Control Act; provided that such a filing is not a condition of execution with a facsimile signature of any interest coupon, and provided that at least one signature required or permitted to be placed on each such security, excluding any interest coupon, shall be manually subscribed. An officer's facsimile signature has the same legal effect as the officer's manual signature.

History: Laws 2007, ch. 99, 65.



Section 72-20-66 - Facsimile seal.

72-20-66. Facsimile seal.

The secretary may cause the seal of the authority to be printed, engraved, stamped or otherwise placed in facsimile on any security. The facsimile seal has the same legal effect as the impression of the seal.

History: Laws 2007, ch. 99, 66.



Section 72-20-67 - Signatures of predecessors in office.

72-20-67. Signatures of predecessors in office.

The securities and any coupons bearing the signatures of the officers in office at the time of the signing shall be the valid and binding obligations of the authority, notwithstanding that before the delivery thereof and payment therefor, any or all of the persons whose signatures appear on those securities or coupons shall have ceased to fill their respective offices.

History: Laws 2007, ch. 99, 67.



Section 72-20-68 - Facsimile signatures of predecessors.

72-20-68. Facsimile signatures of predecessors.

Any officer authorized or permitted in the Eastern Sandoval County Arroyo Flood Control Act to sign any security or interest coupon, at the time of its execution and of the execution of a signature certificate, may adopt as and for the officer's own facsimile signature the facsimile signature of the officer's predecessor in office in the event that such facsimile signature appears upon the security or coupons appertaining thereto, or upon both the security and such coupons.

History: Laws 2007, ch. 99, 68.



Section 72-20-69 - Repurchase of securities.

72-20-69. Repurchase of securities.

The securities may be repurchased by the authority out of any funds available for such purpose from the project to which they pertain at a price of not more than the principal amount thereof and accrued interest, plus the amount of the premium, if any, that might, on the next redemption date of such securities, be paid to the holders thereof if such securities should be called for redemption on such date pursuant to their terms, and all securities so repurchased shall be canceled.

History: Laws 2007, ch. 99, 69.



Section 72-20-70 - Customary provisions.

72-20-70. Customary provisions.

The resolution authorizing the securities or other instrument appertaining thereto may contain any agreement or provision customarily contained in instruments securing securities, including without limiting the generality of the foregoing, covenants designated in Section 76 [72-20-76 NMSA 1978] of the Eastern Sandoval County Arroyo Flood Control Act.

History: Laws 2007, ch. 99, 70.



Section 72-20-71 - Sale of securities.

72-20-71. Sale of securities.

Any securities authorized in the Eastern Sandoval County Arroyo Flood Control Act, except for warrants not issued for cash and except for temporary bonds issued pending preparation of definitive bond or bonds, shall be sold at public or private sale at, above or below par at a net effective interest rate not exceeding the maximum net effective interest rate permitted by the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978], as amended and supplemented by the Eastern Sandoval County Arroyo Flood Control Act.

History: Laws 2007, ch. 99, 71.



Section 72-20-72 - Sale discount or commission prohibited.

72-20-72. Sale discount or commission prohibited.

No discount, except as provided by the Eastern Sandoval County Arroyo Flood Control Act, or commission shall be allowed or paid on or for any security sale to any purchaser or bidder, directly or indirectly, but nothing contained in that act shall be construed as prohibiting the board from employing legal, fiscal, engineering and other expert services in connection with any project or facilities authorized in that act and with the authorization, issuance and sale of securities.

History: Laws 2007, ch. 99, 72.



Section 72-20-73 - Application of proceeds.

72-20-73. Application of proceeds.

All money received from the issuance of any securities authorized in the Eastern Sandoval County Arroyo Flood Control Act shall be used solely for the purpose for which issued and the cost of any project thereby delineated. Any accrued interest and any premium shall be applied to the payment of the interest on, or the principal of, the securities, or both interest and principal, or shall be deposited in a reserve therefor, as the board may determine.

History: Laws 2007, ch. 99, 73.



Section 72-20-74 - Use of unexpended proceeds.

72-20-74. Use of unexpended proceeds.

Any unexpended balance of such security proceeds remaining after the completion of the acquisition or improvement and equipment of the project or the completion of the purpose for which such securities were issued shall be paid immediately into the fund created for the payment of the principal of such securities and shall be used therefor, subject to the provisions as to the times and methods for their payment as stated in the securities and the proceedings authorizing or otherwise appertaining to their issuance, or so paid into a reserve therefor.

History: Laws 2007, ch. 99, 74.



Section 72-20-75 - Validity unaffected by use of proceeds.

72-20-75. Validity unaffected by use of proceeds.

The validity of such securities shall not be dependent on nor affected by the validity or regularity of any proceedings relating to the acquisition or improvement and equipment of the project or the proper completion of any project for which the securities are issued. The purchaser or purchasers of the securities shall in no manner be responsible for the application of the proceeds of the securities by the authority or any of its officers, agents and employees.

History: Laws 2007, ch. 99, 75.



Section 72-20-76 - Covenants in security proceedings.

72-20-76. Covenants in security proceedings.

Any resolution or trust indenture authorizing the issuance of securities or any other instrument appertaining thereto may contain covenants and other provisions, notwithstanding such covenants and provisions may limit the exercise of powers conferred by the Eastern Sandoval County Arroyo Flood Control Act, in order to secure the payment of such securities in agreement with the holders and owners of such securities, as the board may determine, including without limiting the generality of the foregoing, all such acts and things as may be necessary or convenient or desirable in order to secure the authority's securities, or in the discretion of the board tend to make the securities more marketable, notwithstanding that such covenant, act or thing may not be enumerated in that act, it being the intention of that act to give the authority power to do all things in the issuance of securities and for their security except as specifically limited in that act.

History: Laws 2007, ch. 99, 76.



Section 72-20-77 - Remedies of security holders.

72-20-77. Remedies of security holders.

Subject to any contractual limitations binding upon the holders of any issue or series of securities, or trustee therefor, including the restriction of the exercise of any remedy to a specified proportion, percentage or number of such holders, and subject to any prior or superior rights of others, any holder of securities, or trustee therefor, shall have the right and power for the equal benefit and protection of all holders of securities similarly situated:

A. by mandamus or other suit, action or proceeding at law or in equity to enforce the holder's rights against the authority and the board and any of its officers, agents and employees, and to require and compel the authority or the board or any such officers, agents or employees to perform and carry out its and their duties, obligations or other commitments under the Eastern Sandoval County Arroyo Flood Control Act and its and their covenants and agreements with the holder of any security;

B. by action or suit in equity to require the authority and the board to account as if they were the trustee of an express trust;

C. by action or suit in equity to have appointed a receiver, which receiver may enter and take possession of any system or project or services revenues from which are pledged for the payment of the securities, prescribe sufficient fees derived from the operation thereof, and collect, receive and apply all revenues or other money pledged for the payment of the securities in the same manner as the authority itself might do in accordance with the obligations of the authority; and

D. by action or suit in equity to enjoin any acts or things that may be unlawful or in violation of the rights of the holder of any security and to bring suit thereupon.

History: Laws 2007, ch. 99, 77.



Section 72-20-78 - Limitations upon liabilities.

72-20-78. Limitations upon liabilities.

Neither the directors nor any person executing securities issued under the Eastern Sandoval County Arroyo Flood Control Act shall be liable personally on the securities by reason of the issuance thereof. Securities issued pursuant to the Eastern Sandoval County Arroyo Flood Control Act shall not be in any way a debt or liability of the state or of any municipality or other public body and shall not create or constitute any indebtedness, liability or obligation of the state or of any such municipality or other public body, either legal, moral or otherwise, and nothing contained in that act shall be construed to authorize the authority to incur any indebtedness on behalf of or in any way to obligate the state or any municipality or other public body, except the authority and except as otherwise expressly stated or necessarily implied in that act.

History: Laws 2007, ch. 99, 78.



Section 72-20-79 - Cancellation of paid securities.

72-20-79. Cancellation of paid securities.

Whenever the treasurer shall redeem and pay any of the securities issued under the provisions of the Eastern Sandoval County Arroyo Flood Control Act, the treasurer shall cancel the same by writing across the face thereof or stamping thereon the word "paid", together with the date of its payment, sign the treasurer's name thereto and transmit the same to the secretary, taking the secretary's receipt therefor, which receipt shall be filed in the records of the authority. The secretary shall credit the treasurer on the secretary's books for the amount so paid.

History: Laws 2007, ch. 99, 79.



Section 72-20-80 - Interest after maturity.

72-20-80. Interest after maturity.

No interest shall accrue on any security in the Eastern Sandoval County Arroyo Flood Control Act authorized after it becomes due and payable; provided that funds for the payment of the principal of and the interest on the security and any prior redemption premium due are available to the paying agent for such payment without default.

History: Laws 2007, ch. 99, 80.



Section 72-20-81 - Refunding bonds.

72-20-81. Refunding bonds.

Any bonds issued under the Eastern Sandoval County Arroyo Flood Control Act may be refunded, without an election, but subject to provisions concerning their payment and to any other contractual limitations in the proceedings authorizing their issuance or otherwise appertaining thereto, pursuant to a resolution or resolutions to be adopted by the board in the manner provided in that act for the issuance of other securities, to refund, pay or discharge all or any part of the authority's outstanding bonds, heretofore or hereafter issued, including any interest thereon in arrears or about to become due, or for the purpose of reducing interest costs or effecting other economies or of modifying or eliminating restrictive contractual limitations appertaining to the issuance of additional bonds or any project, or any combination thereof.

History: Laws 2007, ch. 99, 81.



Section 72-20-82 - Method of issuance.

72-20-82. Method of issuance.

Any bonds issued for refunding purposes may either be delivered in exchange for the outstanding bonds authorized to be refunded or may be sold as provided in the Eastern Sandoval County Arroyo Flood Control Act for the sale of other bonds.

History: Laws 2007, ch. 99, 82.



Section 72-20-83 - Limitations upon issuance.

72-20-83. Limitations upon issuance.

No bonds may be refunded under the Eastern Sandoval County Arroyo Flood Control Act unless the holders of the bonds voluntarily surrender them for exchange or payment or unless they either mature or are callable for prior redemption under their terms within ten years from the date of issuance of the refunding bonds. Provision shall be made for paying the bonds within that period of time. No maturity of any bonds refunded may be extended over fifteen years nor may any interest on the bonds be increased to any coupon rate exceeding the maximum net effective interest rate permitted by the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978]. The principal amount of the refunding bonds may exceed the principal amount of the refunded bonds if the aggregate principal and interest costs of the refunding bonds do not exceed such unaccrued costs of the bonds refunded. The principal amount of the refunding bonds may also be less than or the same as the principal amount of the bonds refunded so long as provision is duly and sufficiently made for their payment.

History: Laws 2007, ch. 99, 83.



Section 72-20-84 - Use of refunding bond proceeds.

72-20-84. Use of refunding bond proceeds.

The proceeds of refunding bonds shall either be immediately applied to the retirement of the bonds to be refunded or be placed in escrow to be applied to the payment of the bonds upon their presentation; provided, however, any accrued interest and any premium appertaining to a sale of refunding bonds may be applied to the payment of the interest or the principal or both interest and principal or may be deposited in a reserve therefor as the board may determine. The escrow shall not necessarily be limited to refunding bond proceeds but may include other money made available for such purpose. Any escrowed proceeds pending such use may be invested or reinvested in federal securities. Escrowed proceeds and investments, together with any interest to be derived from any such investment, shall be in an amount at all times sufficient as to principal, interest, any prior redemption premium due and any charges of the escrow agent payable therefrom to pay the bonds refunded as they become due at their respective maturities or due at designated prior redemption date or dates upon which the board shall exercise a prior redemption option. Upon establishment of an escrow in accordance with this section, the refunded bonds payable therefrom no longer constitute outstanding indebtedness of the authority.

History: Laws 2007, ch. 99, 84



Section 72-20-85 - Payment of refunding bonds.

72-20-85. Payment of refunding bonds.

Refunding revenue bonds may be made payable from any revenues derived from the operation of the flood control system or any project, notwithstanding the pledge of such revenues for the payment of the outstanding bonds issued by the authority that are to be refunded is thereby modified. Any refunding revenue bonds shall not be made payable from taxes unless the bonds thereby refunded are payable from taxes.

History: Laws 2007, ch. 99, 85.



Section 72-20-86 - Combination of refunding and other bonds.

72-20-86. Combination of refunding and other bonds.

Bonds for refunding and bonds for any other purpose or purposes authorized in the Eastern Sandoval County Arroyo Flood Control Act may be issued separately or issued in combination in one series or more.

History: Laws 2007, ch. 99, 86.



Section 72-20-87 - Supplemental provisions.

72-20-87. Supplemental provisions.

Except as specifically provided or necessarily implied in the Eastern Sandoval County Arroyo Flood Control Act, the relevant provisions of that act pertaining to bonds generally shall be equally applicable in the authorization and issuance of refunding bonds, including their terms and security, the bond resolution, trust indenture, taxes and service charges and other aspects of the bonds.

History: Laws 2007, ch. 99, 87.



Section 72-20-88 - Board's determination final.

72-20-88. Board's determination final.

The determination of the board that the limitations imposed upon the issuance of refunding bonds under the Eastern Sandoval County Arroyo Flood Control Act have been met shall be conclusive in the absence of fraud or arbitrary and gross abuse of discretion.

History: Laws 2007, ch. 99, 88.



Section 72-20-89 - Issuance of interim debentures and pledge of bonds as collateral security.

72-20-89. Issuance of interim debentures and pledge of bonds as collateral security.

Notwithstanding any limitation or other provision in the Eastern Sandoval County Arroyo Flood Control Act, whenever a majority of the qualified electors of the authority voting on a proposal to issue bonds has authorized the authority to issue bonds for any purpose authorized in that act, the authority is authorized to borrow money without any other election in anticipation of taxes, the proceeds of the bonds or any other revenues of the authority, or any combination thereof, and to issue interim debentures to evidence the amount so borrowed. Interim debentures may mature at such time not exceeding a period of time equal to the estimated time needed to effect the purpose for which the bonds are so authorized to be issued, plus two years, as the board may determine. Except as otherwise provided in this section and in Sections 90 and 91 [72-20-90 and 72-20-91 NMSA 1978] of the Eastern Sandoval County Arroyo Flood Control Act, interim debentures shall be issued as provided in that act for securities in Sections 47 through 80 [72-20-47 through 72-20-80 NMSA 1978] of the Eastern Sandoval County Arroyo Flood Control Act. Taxes, other revenues of the authority, including without limiting the generality of the foregoing proceeds of bonds to be thereafter issued or reissued or bonds issued for the purpose of securing the payment of interim debentures may be pledged for the purpose of securing the payment of the interim debentures. Any bonds pledged as collateral security for the payment of any interim debentures shall mature at such time as the board may determine, but in no event exceeding forty years from the date of either any of such bonds or any of such interim debentures, whichever date is earlier. Any such bonds pledged as collateral security shall not be issued in an aggregate principal amount exceeding the aggregate principal amount of the interim debenture secured by a pledge of such bonds nor shall they bear interest at any time which with any interest accruing at the same time on the interim debenture so secured exceeds six percent per year.

History: Laws 2007, ch. 99, 89.



Section 72-20-90 - Interim debentures not to be extended.

72-20-90. Interim debentures not to be extended.

No interim debenture issued pursuant to the provisions of Section 89 [72-20-89 NMSA 1978] of the Eastern Sandoval County Arroyo Flood Control Act shall be extended or funded except by the issuance or reissuance of a bond or bonds in compliance with Section 91 [72-20-91 NMSA 1978] of that act.

History: Laws 2007, ch. 99, 90.



Section 72-20-91 - Funding.

72-20-91. Funding.

For the purpose of funding any interim debenture or interim debentures, any bond or bonds pledged as collateral security to secure the payment of such interim debenture or interim debentures may be reissued without an election, and any bonds not previously issued but authorized to be issued at an election for a purpose the same as or encompassing the purpose for which the interim debentures were issued may be issued for such a funding. Any such bonds shall mature at such time as the board may determine, but in no event exceeding forty years from the date of either any of the interim debentures so funded or any of the bonds so pledged as collateral security, whichever date is earlier. Bonds for funding, including but not necessarily limited to any such reissued bonds, and bonds for any other purpose or purposes authorized in the Eastern Sandoval County Arroyo Flood Control Act may be issued separately or issued in combination in one series or more. Except as otherwise provided in Sections 89 and 90 [72-20-89 and 72-20-90 NMSA 1978] of the Eastern Sandoval County Arroyo Flood Control Act and in this section, any such funding bonds shall be issued as is provided for refunding bonds in Sections 81, 82, 84, 85, 87 and 88 [72-20-81, 72-20-82, 72-20-84, 72-20-85, 72-20-87 and 72-20-88 NMSA 1978] of that act and provided for securities in Sections 47 through 80 [72-20-47 through 72-20-80 NMSA 1978] of that act.

History: Laws 2007, ch. 99, 91.



Section 72-20-92 - Publication of resolution or proceedings.

72-20-92. Publication of resolution or proceedings.

In its discretion, the board may provide for the publication once in full of either any resolution or other proceedings adopted by the board ordering the issuance of any securities or, in the alternative, of notice thereof, which resolution, other proceedings or notice so published shall state the fact and date of such adoption and the place where such resolution or other proceedings have been filed for public inspection and also the date of the first publication of such resolution, other proceedings or notice and also state that any action or proceeding of any kind or nature in any court questioning the validity of the creation and establishment of the authority, or the validity or proper authorization of securities provided for by the resolution or other proceedings, or the validity of any covenants, agreements or contracts provided for by the resolution or other proceedings, shall be commenced within sixty days after the first publication of such resolution, other proceedings or notice.

History: Laws 2007, ch. 99, 92.



Section 72-20-93 - Failure to contest legality constitutes bar.

72-20-93. Failure to contest legality constitutes bar.

If no such action or proceedings are commenced or instituted within sixty days after the first publication of such resolution, other proceedings or notice, then all residents and taxpayers and owners of property in the authority and all public bodies and all other persons whatsoever shall be forever barred and foreclosed from instituting or commencing any action or proceeding in any court or from pleading any defense to any action or proceedings questioning the validity of the creation and establishment of the authority, the validity or proper authorization of such securities or the validity of any such covenants, agreements or contracts. The securities, covenants, agreements and contracts shall be conclusively deemed to be valid and binding obligations in accordance with their terms and tenor.

History: Laws 2007, ch. 99, 93.



Section 72-20-94 - Confirmation of contract proceedings.

72-20-94. Confirmation of contract proceedings.

In its discretion, the board may file a petition at any time in the district court in and for any county in which the authority is located wholly or in part, praying a judicial examination and determination of any power conferred or of any tax or rates or charges levied or of any act, proceeding or contract of the authority, whether or not the contract has been executed, including proposed contracts for the acquisition, improvement, equipment, maintenance, operation or disposal of any project for the authority. Such petition shall set forth the facts whereon the validity of such power, assessment, act, proceeding or contract is founded and shall be verified by the chair of the board. Such action shall be in the nature of a proceeding in rem, and jurisdiction of all parties interested may be had by publication and posting as provided in the Eastern Sandoval County Arroyo Flood Control Act. Notice of the filing of the petition shall be given by the clerk of the court, under the seal thereof, stating in brief outline the contents of the petition and showing where a full copy of any contract therein mentioned may be examined. The notice shall be served by publication in at least five consecutive issues of a weekly newspaper of general circulation published in the county in which the principal office of the authority is located, and by posting the same in the office of the authority at least thirty days prior to the date fixed in the notice for the hearing on the petition. Jurisdiction shall be complete after such publication and posting. Any owner of property in the authority or person interested in the contract or proposed contract or in the premises may appear and move to dismiss or answer the petition at any time prior to the date fixed for the hearing or within such further time as may be allowed by the court, and the petition shall be taken as confessed by all persons who fail so to appear.

History: Laws 2007, ch. 99, 94.



Section 72-20-95 - Review and judgment of court.

72-20-95. Review and judgment of court.

The petition and notice shall be sufficient to give the court jurisdiction, and upon hearing the court shall examine into and determine all matters and things affecting the question submitted, shall make such findings with reference thereto and render such judgment and decree thereon as the case warrants. Costs may be divided or apportioned among any contesting parties in the discretion of the trial court. Review of the judgment of the court may be had as in other similar cases, except that such review shall be applied for within thirty days after the time of the rendition of such judgment or within such additional time as may be allowed by the court within thirty days. The rules of civil procedure shall govern in matters of pleading and practice where not otherwise specified in the Eastern Sandoval County Arroyo Flood Control Act. The court shall disregard any error, irregularity or omission that does not affect the substantial rights of the parties.

History: Laws 2007, ch. 99, 95.



Section 72-20-96 - Purpose of tax exemptions.

72-20-96. Purpose of tax exemptions.

The effectuation of the powers authorized in the Eastern Sandoval County Arroyo Flood Control Act shall and will be in all respects for the benefit of the people of the state, including but not necessarily limited to those residing in the authority exercising any power under that act, for the improvement of their health and living conditions and for the increase of their commerce and prosperity.

History: Laws 2007, ch. 99, 96.



Section 72-20-97 - Property exempt from general taxes.

72-20-97. Property exempt from general taxes.

The authority shall not be required to pay any general (ad valorem) taxes upon any property appertaining to any project authorized in the Eastern Sandoval County Arroyo Flood Control Act and acquired within the state nor the authority's interest therein.

History: Laws 2007, ch. 99, 97.



Section 72-20-98 - Securities and income therefrom exempt.

72-20-98. Securities and income therefrom exempt.

Securities issued under the Eastern Sandoval County Arroyo Flood Control Act and the income therefrom shall forever be and remain free and exempt from taxation by the state, the authority and any other public body, except transfer, inheritance and estate taxes.

History: Laws 2007, ch. 99, 98.



Section 72-20-99 - Freedom from judicial process.

72-20-99. Freedom from judicial process.

Execution or other judicial process shall not issue against any property of the authority authorized in the Eastern Sandoval County Arroyo Flood Control Act, nor shall any judgment against the authority be a charge or lien upon its property.

History: Laws 2007, ch. 99, 99.



Section 72-20-100 - Resort to judicial process.

72-20-100. Resort to judicial process.

Section 99 [72-20-99 NMSA 1978] of the Eastern Sandoval County Arroyo Flood Control Act does not apply to or limit the right of the holder of any security, the holder's trustee or any assignee of all or part of the holder's interest, the federal government when it is a party to any contract with the authority, and any other obligee under that act to foreclose, otherwise to enforce, and to pursue any remedies for the enforcement of any pledge or lien given by the authority on the proceeds of taxes, service charges or other revenues.

History: Laws 2007, ch. 99, 100.



Section 72-20-101 - Legal investments in securities.

72-20-101. Legal investments in securities.

It shall be legal for the state and any of its agencies, departments, instrumentalities, corporations or political subdivisions or any political or public corporation, any bank, trust company, banker, savings bank or institution, any building and loan association, savings and loan association, investment company and any other person carrying on a banking or investment business, any insurance company, insurance association or any other person carrying on an insurance business and any executor, administrator, curator, trustee or any other fiduciary to invest funds or money in their custody in any of the securities authorized to be issued pursuant to the provisions of the Eastern Sandoval County Arroyo Flood Control Act. Such securities shall be authorized security for all public deposits. Nothing contained in this section with regard to legal investments shall be construed as relieving any public body or other person of any duty of exercising reasonable care in selecting securities.

History: Laws 2007, ch. 99, 101.



Section 72-20-102 - Open Meetings Act.

72-20-102. Open Meetings Act.

All actions and business of the board, including the first board appointed by the governor, shall be conducted pursuant to the Open Meetings Act [Chapter 10, Article 15 NMSA 1978].

History: Laws 2007, ch. 99, 102.



Section 72-20-103 - Liberal construction.

72-20-103. Liberal construction.

The Eastern Sandoval County Arroyo Flood Control Act, being necessary to secure and preserve the public health, safety and general welfare, the rule of strict consideration shall have no application to that act, but it shall be liberally construed to effect the purposes and objects for which that act is intended.

History: Laws 2007, ch. 99, 103.









Chapter 73 - Special Districts

Article 1 - Artesian Conservancy Districts

Section 73-1-1 - Purpose of districts.

73-1-1. [Purpose of districts.]

The purpose of this act [73-1-1 through 73-1-13 and 73-1-16 through 73-1-23 NMSA 1978] is to provide for the organization of artesian conservancy districts to conserve, where necessary, the waters in any artesian basin or basins within the state, the boundaries of which have been scientifically determined by investigations, and where such waters have been beneficially appropriated for private, public, domestic, commercial or irrigation purposes, or otherwise.

History: Laws 1931, ch. 97, 1; 1941 Comp., 77-1301; 1953 Comp., 75-13-1.



Section 73-1-2 - Lands included in district; two or more artesian basins in one district.

73-1-2. [Lands included in district; two or more artesian basins in one district.]

Any artesian conservancy district organized pursuant to the provisions of this act [73-1-1 through 73-1-13 and 73-1-16 through 73-1-23 NMSA 1978] shall include all lands overlying any such artesian basin and any land outside of the boundaries thereof upon which waters from such basin are being used, either for private, public, commercial, domestic or irrigation purposes, or otherwise.

Two or more such artesian basins or reservoirs may be embraced in the same conservancy district, where the same are so closely related, geographically or otherwise, that the waters therein can more surely and effectively be conserved by the unified control of one district, and where the improvements contemplated will tend to conserve the waters in each basin so included.

History: Laws 1931, ch. 97, 2; 1941 Comp., 77-1302; 1953 Comp., 75-13-2.



Section 73-1-3 - Petition; signers; contents of petition.

73-1-3. [Petition; signers; contents of petition.]

In order to establish an artesian conservancy district under this act [73-1-1 through 73-1-13 and 73-1-16 through 73-1-23 NMSA 1978], a petition shall be filed in the district court of the county wherein the greater portion of the lands to be embraced in the district are situated, the same to be signed by the owners of more than one-third (1/3) of the real property in such proposed district, in either acreage or value as shown by the last preceding assessment roll in the county, or counties, wherein such district is proposed to be created. Such petition may be signed by any person, firm, association, corporation or the officers duly authorized of any town, village, city or municipality owning lands within the proposed district. Any city interested in some degree in the improvements or purposes for which a district is to be formed, may, upon proper action of its governing body alone, file the petition required by this section; provided, the population and businesses conducted in such city own at least one-third (1/3) of the lands within said district in either acreage or value as shown by the last preceding assessment roll of the county, or counties, wherein such district is proposed to be created.

The petition shall set forth:

A. the proposed name of the district;

B. a statement of the purpose, or purposes, for which the district is to be formed, and showing wherein the property within the proposed district will be benefited by the accomplishment of some one or more of the purposes enumerated, and giving a general description of the property to be included in the proposed district. Such description need not be given by metes and bounds, or by legal subdivisions, but it shall be sufficient if it enable a property owner to ascertain whether his property is within the territory proposed to be organized as a district, and it need not be necessary that all the property embraced within the district be contiguous;

C. said petition shall pray for the organization of the district by the name proposed.

History: Laws 1931, ch. 97, 3; 1941 Comp., 77-1303; 1953 Comp., 75-13-3.



Section 73-1-4 - Correction of errors in petition.

73-1-4. [Correction of errors in petition.]

No petition with the requisite signatures shall be declared null and void on account of alleged defects, but the court may, at any time, permit the petition to be amended to conform to the facts, by correcting any errors in description or in any other particular.

History: Laws 1931, ch. 97, 4; 1941 Comp., 77-1304; 1953 Comp., 75-13-4.



Section 73-1-5 - More than one petition for same district.

73-1-5. [More than one petition for same district.]

Several similar petitions, or duplicate copies of the same petition, for the organization of the same district may be filed, and shall together be regarded as one petition. All such petitions filed prior to the hearing on the first petition filed shall be considered by the court the same as though filed with the first petition.

History: Laws 1931, ch. 97, 5; 1941 Comp., 77-1305; 1953 Comp., 75-13-5.



Section 73-1-6 - Signing of petition.

73-1-6. Signing of petition.

A guardian, conservator or personal representative of an estate, who is appointed as such under the laws of this state, and who, as such guardian, conservator or personal representative, is entitled to the possession of the lands belonging to the estate which he represents may, on behalf of his ward or the estate he represents, upon being thereunto authorized by the proper court, sign and acknowledge the petition in this act [73-1-1 through 73-1-13 and 73-1-16 through 73-1-23 NMSA 1978] mentioned, and may act in respect to the said lands to the same extent, and in the same manner, as a private owner might act.

History: Laws 1931, ch. 97, 6; 1941 Comp., 77-1306; 1953 Comp., 75-13-6; Laws 1975, ch. 257, 8-127.



Section 73-1-7 - Tax roll as prima facie evidence of property ownership and value.

73-1-7. [Tax roll as prima facie evidence of property ownership and value.]

In determining whether a requisite number of landowners have signed the petition, the court shall be governed by the names and the value of the property as they appear upon the tax or assessment rolls which shall be prima facie evidence of such ownership and value.

History: Laws 1931, ch. 97, 7; 1941 Comp., 77-1307; 1953 Comp., 75-13-7.



Section 73-1-8 - Bond; sufficiency; failure to execute additional bond when required.

73-1-8. [Bond; sufficiency; failure to execute additional bond when required.]

At the time of filing the petition, or at any time subsequent thereto and prior to the time of hearing on said petition, a bond shall be filed, with security approved by the court sufficient to pay all the expenses connected with the proceedings in case the organization of the district be not effected. If, at any time during the proceeding, the court shall be satisfied that the bond first executed is not sufficient, it may require the execution of an additional bond within a time to be fixed, which shall not be less than ten days from the date of such order, and upon failure of the petitioners to execute the same, the petition shall be dismissed.

History: Laws 1931, ch. 97, 8; 1941 Comp., 77-1308; 1953 Comp., 75-13-8.



Section 73-1-9 - Hearing; time and place; publication of notice.

73-1-9. [Hearing; time and place; publication of notice.]

Immediately after the filing of such petition, the court shall, by order, fix a time and place, not less than sixty (60) days after the petition is filed, for hearing thereon, and thereupon the clerk shall cause notice by publication to be made of the pendency of the petition, and of the time and place of the hearing thereon, in each county in which there is property to be included in the proposed district. If no newspaper is published in any such county, publication shall be made in a newspaper of general circulation in the proposed district.

It shall not be necessary for the clerk to name the parties interested, nor to describe separate lots, tracts or parcels of land in giving such notice, but it shall be sufficient to give such descriptions as to enable the owner to determine whether or not his land is covered by such description. The notice shall state that all persons, corporations and municipalities, or others owning or interested in any property within the proposed district, will be given the opportunity to be heard at the time and place specified in the notice. Publication shall be made as directed by the court, but shall be for at least once each week for four consecutive weeks.

History: Laws 1931, ch. 97, 9; 1941 Comp., 77-1309; 1953 Comp., 75-13-9.



Section 73-1-10 - Filing of objections; hearing as advanced cause.

73-1-10. [Filing of objections; hearing as advanced cause.]

Any owner of real property, or any public corporation in said proposed district, not having individually signed a petition for the organization and incorporation of said district may, on or before the date set for the cause to be heard, file objections to the organization and incorporation of such district. Such objections shall be heard by the court as an advanced cause without unnecessary delay.

History: Laws 1931, ch. 97, 10; 1941 Comp., 77-1310; 1953 Comp., 75-13-10.



Section 73-1-11 - District declared organized; boundaries; status; principal place of business; jurisdiction of court; costs where petition denied.

73-1-11. [District declared organized; boundaries; status; principal place of business; jurisdiction of court; costs where petition denied.]

Upon the hearing of the petition, as provided for herein, if it shall appear that a petition, or petitions, for the organization of such district has been signed and presented as hereinbefore provided, and that the allegations of the petition, or petitions, are true and that no protesting petition, or petitions, have been filed, or, if filed have been dismissed, the court shall, by order, adjudicate all questions of jurisdiction, declare the district organized and give it a corporate name, by which, in all proceedings, it shall thereafter be known, but said decree shall not be final as to the boundaries of said district, or as to the lands to be embraced therein, until the approval of the report of the commissioners, as hereinafter provided, at which time, a final decree as to the property to be embraced in the district shall be entered, and no appeal therefrom as to any particular tracts or parcels of property shall, in any way, prevent the district from functioning, nor prevent the levy of any taxes against such property in question pending the appeal therefrom.

Upon declaring the district organized, the same shall be a political subdivision of the state of New Mexico, and a body corporate with all the powers of a public or municipal corporation; shall have power to sue and be sued, to incur debts, liabilities and obligations, to exercise the right of eminent domain and of taxation and assessment as herein provided and to do and perform all acts herein expressly authorized, and all other acts necessary and proper for carrying out to all intents and purposes the objects for which the district was created, and for exercising the powers with which it is invested.

In such decree, the court shall designate the place where the office, or principal place of business, shall be located, which shall be within the corporate limits of the district, if practical, and which may be changed by order of the court from time to time. The regular meetings of the board of directors shall be held at such office or place of business, but for cause may be adjourned to any other convenient place. The official records and files of the district shall be kept at the office so established. The district court entering the decree shall retain jurisdiction of the conservancy district so organized, and all court proceedings pertaining to the district, as herein provided, shall be filed in the original cause. Any district judge in whose court said original proceeding is had shall not be disqualified on account of owning property within the boundaries of the district.

If the court finds against the prayer of the petition, it shall dismiss said proceedings and adjudge the costs against the signers of the petition in such proportions as it shall deem just and equitable.

History: Laws 1931, ch. 97, 11; 1941 Comp., 77-1311; 1953 Comp., 75-13-11.



Section 73-1-12 - Recording of findings and decree; fees.

73-1-12. Recording of findings and decree; fees.

As soon as practical and within thirty days after the district has been declared a corporation by the court, the clerk of the court shall transmit to the secretary of state and to the county clerk of each of the counties having lands in the district certified copies of the findings and the decree of the court incorporating the district. The copies shall be filed in the office of the secretary of state, and copies shall also be filed in the office of the county clerk of each county in which a part of the district may be, where they shall become permanent records. The clerk in each county shall receive a fee of one dollar ($1.00) for filing and preserving the copies. The secretary of state shall receive a fee of five dollars ($5.00) for filing and preserving the copies.

History: Laws 1931, ch. 97, 12; 1941 Comp., 77-1312; 1953 Comp., 75-13-12; 2013, ch. 75, 44.



Section 73-1-13 - Commissioners; property included in district; directors' districts; election code; compensation of commissioners; employees; expenses.

73-1-13. [Commissioners; property included in district; directors' districts; election code; compensation of commissioners; employees; expenses.]

Within ten (10) days after entering the decree declaring the district organized, the court shall appoint three (3) owners of lands within the district, representative of all parts of the district, to determine and define the boundaries of such district and to make up a list of the property to be embraced and included in the district, the persons so appointed to be hereinafter referred to as the "commissioners".

Said commissioners shall include all property in the district which has, within four years, received some benefit, either directly or indirectly, from the artesian waters underlying the district, or which may be benefited in some degree by the improvements to be made by the district. Property benefited by the artesian waters, and the improvements to be made by the district, shall include property upon which waters from such basin, or basins, is, or may be, used for irrigation, domestic, public or commercial purposes, and shall include any such property, whether the same be owned by an individual, corporation, village, town, city or other municipality or public corporation.

The commissioners in making up a description of the property and list of owners thereof to be embraced in, or affected by, the district, shall have access to the assessment or tax rolls of the county, or counties, wherein the lands are situated, and may hear and determine all protests concerning any particular tract or parcel of land to be included in the district, at such time, and in such manner and upon such notice, as they may prescribe, subject to the right of appeal to the district court, which appeal shall be heard and determined by said court at the time provided for the entering of the final decree respecting the boundaries of the district and property to be embraced therein, as herein provided, and after completing such list and defining the boundaries of the district and the lands to be embraced therein, said commissioners shall, with the approval of the court, divide said district into five (5) sections, or divisions, having due regard for the value and amount of acreage to be included in each, so that there will be an equitable relationship in value and acreage between the several sections, or subdivisions, of the district. Said subdivisions shall be numbered one to five, and shall be known as "directors' districts".

The commissioners shall draft an election code to govern the method and prescribe the procedure for the election of directors from each of the directors' districts. Said code shall provide for the election of a director from each of said districts by popular vote of the property owners in the same respectively, owning property affected by the district, and whether residing therein or not. Each director, so elected, at the time of his election must be a freeholder in the district from which he is elected. After being approved by the court, as hereinafter provided, the said election code may be changed only by unanimous consent of the directors elected pursuant thereto.

Said list of property, and the election code, shall be approved by the court, by entering a decree as herein provided, but said list shall be subject to the correction of errors in description of the property affected at any time upon order of the court. A copy of the election code, as approved, shall be filed in the original court proceeding, and the same ordered printed for use of those desiring copies, the cost of which shall be taxed as costs in the proceeding. The commissioners so appointed are hereby vested with full power and authority to employ, with the approval of the court, legal counsel, clerical and stenographic help necessary for carrying out their duties as herein prescribed, the compensation of such employees to be fixed by the court. The commissioners shall each receive five ($5.00) dollars for each day's service in performing their duties, but not to exceed one hundred and fifty ($150.00) dollars each. The expenses incurred by said commissioners, and the salaries of their employees and their compensation, shall also be taxed as costs in the original proceeding, and said commissioners are hereby authorized to borrow, with the approval of the court, an amount sufficient to pay all costs of the proceedings so taxed, at a rate of interest not to exceed eight (8%) percent, which said loan shall be a debt, charge and valid obligation of the district, to be paid out of the proceeds from the first tax levy hereinafter provided for.

History: Laws 1931, ch. 97, 13; 1941 Comp., 77-1313; 1953 Comp., 75-13-13.



Section 73-1-14 - Inclusion of additional lands after extension of basin boundaries.

73-1-14. [Inclusion of additional lands after extension of basin boundaries.]

Where any artesian conservancy district has heretofore been formed, and due to the extension of the original boundaries of the artesian basin by order of the state engineer, the boundaries of the artesian conservancy district no longer include all lands overlying such artesian basin and the board of directors of such district shall determine by resolution that it is desirable that such lands, as are irrigated and within the boundaries of the said artesian basin as set by order of the state engineer effective January 31, 1950, shall be included in and subject to the district, such conservancy district may file a petition in the district court of the county wherein said district was originally formed in the same proceeding, praying that the decree providing for the formation of said district be amended so as to include such lands; provided, however, the petition shall be accompanied by a certificate of the state engineer, describing the designated boundaries of the said artesian basin.

History: 1953 Comp., 75-13-13.1, enacted by Laws 1957, ch. 208, 1.



Section 73-1-15 - District court procedure; notice.

73-1-15. [District court procedure; notice.]

Upon the filing of a petition as provided for in Section 1 [73-1-14 NMSA 1978] hereof, the district court having jurisdiction shall, by order, require notice to be published by the clerk of the court, at such time and places as the court may designate, giving notice to all landowners affected by the proposed change that a hearing will be had at a time and place designated in such notice, for the purpose of determining whether or not all of the lands described in the certificate of the state engineer filed with the said petition should be included in the artesian conservancy district, and the decree establishing the district amended accordingly. It shall not be necessary for the clerk to name the parties interested, nor to describe the separate lots, tracts or parcels of land affected in giving such notice, but it shall be sufficient to give such description of the lands proposed to be included as will enable the owner to determine whether or not his land is covered by such description.

The notice shall state that any person affected by the proposed inclusion of such lands shall have the right to file objections thereto, on or before the date set for hearing. If, after hearing such objections, if any, and considering any evidence introduced in support thereof, the court finds that the said lands described in the petition should be included within the said artesian conservancy district, the court shall enter an order amending said decree, as prayed for in said petition, and thereupon said lands shall be included within the said conservancy district and shall be subject to the same rights, powers and authority as given by law to such artesian conservancy district over lands located within said district.

History: 1953 Comp., 75-13-13.2, enacted by Laws 1957, ch. 208, 2.



Section 73-1-16 - Directors; term of office; vacancies on board.

73-1-16. [Directors; term of office; vacancies on board.]

The directors elected pursuant to such election code shall be elected for a term of six years each. Each director shall hold office for the term for which he was elected, and until his successor is duly appointed, or elected, and has qualified, except as hereinafter provided, being removable therefrom only for cause after a hearing upon a motion filed by any interested person in the original proceeding in which the district was organized. Unless otherwise provided by the election code, vacancies shall be filled by appointment of the district court having jurisdiction. Upon the election of the first board of directors, the directors shall draw numbers by lot; numbers one (1) and two (2) shall serve two (2) years; numbers three (3) and four (4) shall serve four (4) years, and number five (5) six (6) years.

History: Laws 1931, ch. 97, 14; 1941 Comp., 77-1314; 1953 Comp., 75-13-14.



Section 73-1-17 - Board of directors; oath of office; officers; seal; records; bylaws.

73-1-17. [Board of directors; oath of office; officers; seal; records; bylaws.]

As soon as practical after the election, the directors shall meet for the purpose of organizing the board of directors. Each director, before entering upon his official duties, shall take and subscribe to an oath before an officer authorized to administer oaths, that he will honestly, faithfully and impartially perform the duties of his office, and that he will not be interested, directly or indirectly, in any contract let by said district, which said oath shall be filed in the original court proceeding for the formation of the district.

Upon taking the oath, the board shall choose one of their members chairman of the board and president of the district, and shall elect some suitable person secretary and treasurer of the board, who may, or may not, be a member of the board and shall require of the said secretary and treasurer a bond conditioned for the faithful performance of his duties, in such amount as to the directors may be deemed to be adequate for the protection of the district.

Such board shall adopt a seal, and shall keep, in a well-bound book, a record of all its proceedings, minutes of all meetings, certificates, contracts, bonds given by employees and all corporate acts, which shall be open to the inspection of all owners of property in the district, as well as to all other interested parties. It shall adopt a set of bylaws not inconsistent with the provisions of this act [73-1-1 through 73-1-13 and 73-1-16 through 73-1-23 NMSA 1978] for the conduct of the business and affairs of the district, and, when adopted, the same shall not be altered, amended or repealed except upon three (3) days' notice to each member of the board, service to be had by personal delivery or by mailing a copy of such notice in a sealed envelope, postage fully prepaid, to the address of the director to be served, or at a regular or called meeting at which all directors are present.

History: Laws 1931, ch. 97, 15; 1941 Comp., 77-1315; 1953 Comp., 75-13-15.



Section 73-1-18 - Majority to constitute quorum; concurrence of majority.

73-1-18. [Majority to constitute quorum; concurrence of majority.]

A majority of the directors shall constitute a quorum, and a concurrence of the majority in any matter within their duties shall be sufficient for its determination.

History: Laws 1931, ch. 97, 16; 1941 Comp., 77-1316; 1953 Comp., 75-13-16.



Section 73-1-19 - Secretary; duties; board of directors; powers; expenses.

73-1-19. [Secretary; duties; board of directors; powers; expenses.]

The secretary shall be the custodian of the records of the district and of its corporate seal, and shall assist the board in such particulars as it may direct in the performance of its duties. The secretary shall attest, under the corporate seal, all certified copies of the official records and files that may be required of him by this act [73-1-1 through 73-1-13 and 73-1-16 through 73-1-23 NMSA 1978], or by any person ordering the same and paying the reasonable cost of transcription, and any portion of the record so certified and attested shall prima facie import verity.

The board of directors are hereby vested with full power and authority to do and perform every act and thing necessary to carry out, to all intents and purposes, the provisions of this act, purposes and objects for which the district is created, including the power to enter into contracts with, and engage all necessary agents and employees, and to fix their compensation and to require of any such employees bonds for the faithful performance of their duties, as to the directors may seem proper. The members of the board of directors shall receive no salary or other compensation, but shall be allowed their actual expenses incurred in performing their official duties, and not to exceed five ($5.00) dollars for each day's attendance at all regular or called meetings.

History: Laws 1931, ch. 97, 17; 1941 Comp., 77-1317; 1953 Comp., 75-13-17.



Section 73-1-20 - Program of water conservation; prevention of leaking wells.

73-1-20. [Program of water conservation; prevention of leaking wells.]

After the formation of any artesian conservancy district, it shall be the duty of the board of directors from year to year to outline a plan or program of water conservation and administration, and they shall make an estimate of the cost of administration, equipment and improvements necessary to carry out such program from year to year, when the cost thereof is to be paid by tax levies. In carrying out any such plan or program the board of directors shall have authority to cooperate with the state engineer and the United States geological survey, where such cooperation is offered.

The program to be carried out and the improvements to be made and the equipment to be purchased shall be designed to accomplish the objects and purposes for which the district was created, and may include the plugging of all wells within the district found by tests to be materially leaking or wasting any waters included in the district. The directors may proceed to carry out the improvements so outlined in such manner as may be deemed for the best interest of all concerned, and may enter into any contracts or do or perform any act or thing necessary or advisable to carry out to all intents and purposes the objects and purposes for which the district was formed, and shall have the right of ingress and egress at all reasonable times to all wells within the district for the purpose of making leakage tests, and otherwise determining that such wells are properly equipped and are being used so as to conserve the waters included in the conservancy district.

All wells included in the district found to be leaking or wasting such waters, are hereby declared to be a public nuisance, and the directors of the district and those under their authority shall have the right, power and authority to go upon the lands upon which any such well is located to abate such nuisance by plugging or repairing any such well.

History: Laws 1931, ch. 97, 18; 1941, ch. 98, 4; 1941 Comp., 77-1318; 1953 Comp., 75-13-18.



Section 73-1-21 - Tax roll based on needed improvements; limitation.

73-1-21. Tax roll based on needed improvements; limitation.

After an estimate of the cost of the improvements needed in the district is made, as provided in Section 73-1-20 NMSA 1978, the directors shall make up a tax roll, which shall include all property as shown by the decree of the court, as herein provided, and shall thereupon determine the value of the same, using the valuations as shown by the most recent tax schedules for property taxation purposes of the county or counties wherein the property is situated. The directors shall determine the tax levy to be made against the net taxable value, as that term is defined in the Property Tax Code [Chapter 7, Articles 35 through 38 NMSA 1978], of all property on the tax roll to produce the necessary revenue to make the improvements needed in the district. The tax shall not exceed, in any year, five dollars ($5.00), or any lower maximum amount required by operation of the rate limitation provisions of Section 7-37-7.1 NMSA 1978, on each one thousand dollars ($1,000) of net taxable value and shall be uniformly levied against all the property on such conservancy district tax roll, as hereinafter provided. The levy may be made annually, so long as necessary to finance the improvements from time to time determined by the directors to be needed in the district.

History: Laws 1931, ch. 97, 19; 1941 Comp., 77-1319; 1953 Comp., 75-13-19; Laws 1986, ch. 32, 35.



Section 73-1-22 - Assessment and collection; levy to be property lien; time of payment.

73-1-22. Assessment and collection; levy to be property lien; time of payment.

The levies herein provided for shall be made by resolution of the board of directors, and the amount thereof, together with the tax roll showing the property which the assessment and levy is to be made against, shall be certified by July 15 of each year to the board of county commissioners of the county or counties in which the district is situated and included in the next annual levy for state and county purposes. The amount shall be extended on the tax schedules for property taxation purposes and be collected for the use of such district in the same manner as are taxes for county purposes, and the revenue laws of the state, for the levy and collection of taxes for county purposes, except as herein modified, shall be applicable for the levy and collection of the amount certified by the board of such district, including the penalties and enforcement thereof, and forfeiture for delinquent taxes. Taxes levied against the property in the district, as herein provided, shall be a lien upon the same from the time of such levy, subject only to levies made for state and county purposes. All collections made by the county treasurers pursuant to such levies shall be paid to the treasurer of the district on or before the tenth day of the next succeeding calendar month, and a list of the payers, the amount paid by each and the property covered thereby shall accompany such remittance. Such statement of the list of the payers shall be made upon forms furnished to the treasurer by the directors of the district.

History: Laws 1931, ch. 97, 20; 1941 Comp., 77-1320; 1953 Comp., 75-13-20; Laws 1986, ch. 32, 36.



Section 73-1-23 - Loans in anticipation of taxes; repayment.

73-1-23. [Loans in anticipation of taxes; repayment.]

The directors are hereby authorized to borrow money in anticipation of the proceeds from the collection of taxes to be derived from any uniform annual levy, and in such case the proceeds of all such taxes collected shall be applied to the repayment of such loan and to no other purpose, until the same be paid in full. The directors shall cause adequate annual tax levies to be made, as herein provided, until all obligations of the district are fully satisfied.

History: Laws 1931, ch. 97, 21; 1941 Comp., 77-1321; 1953 Comp., 75-13-21.



Section 73-1-24 - Underground waters.

73-1-24. [Underground waters.]

Wherever any artesian conservancy district has heretofore been organized or may hereafter be organized, under and pursuant to Chapter 97 of the New Mexico Session Laws of 1931 [73-1-1 through 73-1-13 and 73-1-16 through 73-1-23 NMSA 1978], or amendments thereto, such conservancy district may be given the same rights, power and authority as to all underground waters within the boundaries of such conservancy district as have been or may hereafter be conferred upon such district by said legislative act, and amendments thereto, as to artesian waters; provided, however, the boundaries of such underground waters have been reasonably ascertained and the same, or a substantial portion thereof, have been beneficially appropriated for private, public, domestic or irrigation purposes and are subject to appropriation, as provided by Chapter 131 of the New Mexico Session Laws of 1931 [72-12-1 through 72-12-10 NMSA 1978], or amendments thereto, and provided further it is determined that said underground waters, or a substantial portion thereof, are derived from the artesian basin, or basins, included, or to be included in such district, and that the same are so closely related to such artesian waters that they can be effectively conserved by said district.

History: Laws 1941, ch. 98, 1; 1941 Comp., 77-1322; 1953 Comp., 75-13-22.



Section 73-1-25 - Petition to include underground waters; filing objections; hearing; amended decree.

73-1-25. [Petition to include underground waters; filing objections; hearing; amended decree.]

Where underground waters, other than artesian waters, as provided for in Section 1 [73-1-24 NMSA 1978] hereof, are to be included in any artesian conservancy district which may hereafter be formed, the petition required to be filed and all notices required to be given and published, as provided by law in connection with the formation of such district, shall specifically state that such waters are to be included in the district, and that the district shall have the same power, right and authority with respect thereto as may be given to it by law over artesian waters.

Where any conservancy district has heretofore been formed, and the board of directors of such district shall determine by resolution that it is desirable that underground waters, other than artesian waters, shall be included in and subject to, the district, such conservancy district may file a petition in the district court of the county wherein said district was originally formed in the same proceeding, praying that the decree providing for the formation of said district be amended so as to include such waters; provided, however, the petition shall be accompanied by a certificate of the state engineer, describing with reasonable accuracy the boundaries of all underground waters, except artesian waters, within the boundaries of the conservancy district which are subject to appropriation by law, and which, in the opinion of the state engineer, should be included in the district, and certifying that to the best of his knowledge and belief such waters, or a substantial portion thereof, are derived from the artesian basin, or basins, included in such district, and that the same are so closely related to such artesian waters that they can be most effectively conserved by said district. Upon the filing of such petition, the district court having jurisdiction shall, by order, require notice to be published by the clerk of the court, at such time and places as the court may designate, giving notice to all underground water users affected by the proposed change that a hearing will be had at a time and place designated in such notice, for the purpose of determining whether or not all of the underground waters described in the certificate of the state engineer filed with the said petition should be included in the artesian conservancy district, and the decree establishing the district amended accordingly. It shall not be necessary for the clerk to name the parties interested, nor to describe the separate lots, tracts or parcels of land affected in giving such notice, but it shall be sufficient to give such descriptions of the boundaries of the underground waters proposed to be included as will enable the owner to determine whether or not his rights will be affected. The notice shall state that any person affected by the proposed inclusion of such waters shall have the right to file objections thereto, on or before the date set for hearing. If, after hearing such objections, if any, and considering any evidence introduced in support thereof, the court finds that it is reasonably certain that a substantial portion of said waters are derived from the artesian basin, or basins, included in such district, and that the same are so closely related to such artesian waters that they can be effectively conserved by said district, the court shall enter an order amending said decree, as prayed for in said petition, and thereupon said waters shall be subject to the same rights, powers and authority as given by law to such conservancy district over artesian waters.

History: Laws 1941, ch. 98, 2; 1941 Comp., 77-1323; 1953 Comp., 75-13-23.



Section 73-1-26 - Right of conservancy district to protest interference; appeal to district court.

73-1-26. [Right of conservancy district to protest interference; appeal to district court.]

That any artesian conservancy district which has heretofore been organized, or may be hereafter organized, as provided by law, shall in addition to the powers granted to such districts have the right, power and authority to protest or object to any application made to the state engineer to appropriate any waters included within the boundaries of such conservancy district which may be subject to appropriation as provided by law, and to protest or object to any application to the state engineer to change the location of any well or to change the use of waters for any purpose other than that for which originally granted, where it is determined by resolution of the board of directors of such district that the granting of such proposed application would interfere with any existing water rights or program of such conservancy district for the conservation of the waters sought to be appropriated, and such district shall have the right to appeal to the district court from the decision of the state engineer within the time and manner provided by law for appeals from such decisions.

History: Laws 1941, ch. 98, 3; 1941 Comp., 77-1324; 1953 Comp., 75-13-24.



Section 73-1-27 - Carriage loss allowance established.

73-1-27. Carriage loss allowance established.

In addition to the duty of water for irrigation within any artesian conservancy district established under the provisions of Sections 73-1-1 through 73-1-26 NMSA 1978, there shall be, as a matter of right, an additional two acre-inches of water per year per acre-foot of an established water right to compensate for carriage loss between the point of appropriation and the point of beneficial use.

History: 1953 Comp., 75-13-25, enacted by Laws 1971, ch. 53, 1.






Article 2 - Ditches or Acequias

Section 73-2-1 - Right of construction; damages.

73-2-1. [Right of construction; damages.]

All the inhabitants of the state of New Mexico shall have the right to construct, either private or common acequias, and to take water for said acequias from wherever they can; with the distinct understanding, to pay the owner through whose land said acequias have to pass a just compensation taxed for the land used.

History: Laws 1874, ch. 10, 1; C.L. 1884, 17; C.L. 1897, 23; Code 1915, 5737; C.S. 1929, 151-407; 1941 Comp., 77-1401; 1953 Comp., 75-14-1.



Section 73-2-2 - Condemnation of lands.

73-2-2. [Condemnation of lands.]

If the owner or owners of lands, where a new ditch for an acequia is to be made, should ask an exorbitant price as a compensation therefor, which shall not be satisfactory to the owner or owners of such acequia, it shall be the duty of the probate judge of the county in which it may occur, to appoint three skillful men of well-known honesty, to make an appraisement thereof and fix the compensation.

History: Laws 1874, ch. 10, 2; C.L. 1884, 18; C.L. 1897, 24; Laws 1903, ch. 44, 3; Code 1915, 5738; C.S. 1929, 151-408; 1941 Comp., 77-1402; 1953 Comp., 75-14-2.



Section 73-2-3 - Taking of lands for construction.

73-2-3. [Taking of lands for construction.]

In case a community of people desire to construct a ditch or acequia in any part of the state, and the constructors are the owners of all the land upon which said ditch or acequia is constructed, in such case no one shall be bound to pay for said land, as all the persons interested in the construction of said ditch or acequia are to be benefited by it.

History: Laws 1851-1852, p. 189, 7; C.L. 1865, ch. 1, 7; C.L. 1884, 4; C.L. 1897, 4; Code 1915, 5736; C.S. 1929, 151-406; 1941 Comp., 77-1403; 1953 Comp., 75-14-3.



Section 73-2-4 - Preference right for irrigation; obstruction.

73-2-4. [Preference right for irrigation; obstruction.]

No inhabitant of this state shall have the right to construct any building of the impediment of the irrigation of lands or fields, such as mills or any other property that may obstruct the course of the water; as the irrigation of the fields should be preferable to all others.

History: Laws 1851-1852, p. 189, 2; C.L. 1865, ch. 1, 2; C.L. 1884, 1; C.L. 1897, 1; Code 1915, 5734; C.S. 1929, 151-404; 1941 Comp., 77-1404; 1953 Comp., 75-14-4.



Section 73-2-5 - Ditch over land of another; easement; right of servient owner; penalty.

73-2-5. Ditch over land of another; easement; right of servient owner; penalty.

A. Hereafter in all cases where there has been a continuous use of a ditch for the purposes of irrigation for five years, it shall be conclusively presumed as between the parties that a grant has been made by the owners of the land, upon which such ditch is located, for the use of the same and it is unlawful to interfere with that easement or prevent access to the ditch by the owner of the dominant estate as provided by law; provided that nothing herein contained shall be construed to prevent the owner of a servient estate from making any alterations or changes in the location of any ditch upon his land, so long as such alteration or change of location shall not interfere with the use of or access to such ditch by the owner of the dominant estate. For the purposes of this section, the easement created pursuant to this section shall be adequate to allow for reasonable maintenance, use and improvements to the ditch.

B. In the case of a community ditch or acequia, a criminal complaint for a violation of the provisions of Subsection A of this section may be made by the district attorney or the mayordomo or commission of the ditch or acequia to the magistrate court in the county where the violation occurred. A person convicted of violating the provisions of Subsection A of this section is guilty of a misdemeanor and on conviction, the defendant shall be fined not less than three hundred dollars ($300) nor more than one thousand dollars ($1,000) or sentenced up to ninety days imprisonment in the county jail, or both.

C. In the case of a community ditch or acequia, in addition to criminal prosecution, the district attorney or the mayordomo or commission of the ditch or acequia may file a civil complaint seeking a civil penalty not to exceed five thousand dollars ($5,000) for knowingly, intentionally or willfully violating the provisions of Subsection A of this section.

D. The remedies provided for in this section shall not be construed as limiting the right of the party bringing the civil or criminal complaint from seeking damages. In addition to the remedies provided in this section, the district attorney, mayordomo or commission of the ditch or acequia or owner of the dominant estate may apply to the district court of the county where the violation occurred for an injunction restraining any person from violating or continuing to violate the provisions of Subsection A of this section.

History: Laws 1933, ch. 65, 1; 1941, ch. 155, 1; 1941 Comp., 77-1405; 1953 Comp., 75-14-5; 2005, ch. 186, 1.



Section 73-2-6 - Ancient ditches protected.

73-2-6. [Ancient ditches protected.]

The course of ditches or acequias established prior to July 20, 1851, shall not be disturbed.

History: Laws 1851-1852, p. 189, 8; C.L. 1865, ch. 1, 8; C.L. 1884, 5; C.L. 1897, 5; Code 1915, 5732; C.S. 1929, 151-402; 1941 Comp., 77-1406; 1953 Comp., 75-14-6.



Section 73-2-7 - Ownership; right to water.

73-2-7. [Ownership; right to water.]

All acequias, public or private, when completed, shall be the property of the persons who may have completed such acequias or ditches, and no person or persons who may desire to use the waters of such acequias or ditches shall be allowed so to do without the consent of a majority of the owners of such acequias or ditches, and upon payment of a share proportionate to the primary cost of such acequia or ditch to the amount of the land proposed to be irrigated, or the quantity of water proposed to be used: provided, that the provisions of this section shall not apply to any acequias or ditches, public or private, that may pass from the limits of any one county to within the lines of any other county.

History: Laws 1882, ch. 30, 1; C.L. 1884, 15; C.L. 1897, 21; Code 1915, 5733; C.S. 1929, 151-403; 1941 Comp., 77-1407; 1953 Comp., 75-14-7.



Section 73-2-8 - Management of ditches crossing county line.

73-2-8. [Management of ditches crossing county line.]

Where any acequia or ditch, public or private, passes from within the limits of any one county, to within the lines of any other county, such acequias or ditches within the proper precincts of their respective counties shall be under the exclusive control and management of the officers of such precincts and counties.

History: Laws 1882, ch. 30, 2; C.L. 1884, 16; C.L. 1897, 22; Code 1915, 5752; C.S. 1929, 151-422; 1941 Comp., 77-1408; 1953 Comp., 75-14-8.



Section 73-2-9 - Acequias declared public.

73-2-9. [Acequias declared public.]

All rivers and streams of water in this state, known prior to January 7, 1852, as public ditches or acequias, are established and declared to be public ditches or acequias.

History: Laws 1851-1852, p. 277, 1; C.L. 1865, ch. 1, 9; C.L. 1884, 6; C.L. 1897, 6; Code 1915, 5731; C.S. 1929, 151-401; 1941 Comp., 77-1409; 1953 Comp., 75-14-9.



Section 73-2-10 - Ownership of plants on banks.

73-2-10. [Ownership of plants on banks.]

All plants of any description growing on the banks of said ditches, or acequias, shall belong to the owners of the land through which said ditches or acequias run.

History: Laws 1851-1852, p. 277, 16; C.L. 1865, ch. 1, 24; C.L. 1884, 11; C.L. 1897, 17; Code 1915, 5745; C.S. 1929, 151-415; 1941 Comp., 77-1410; 1953 Comp., 75-14-10.



Section 73-2-11 - Community ditches made corporations; ditches taking water from common source.

73-2-11. [Community ditches made corporations; ditches taking water from common source.]

All community ditches or acequias shall for the purposes of this article be considered as corporations or bodies corporate, with power to sue or to be sued as such. And every one of said community ditches beginning at the dam or entrance of the water, in continued course to the end of the same, shall be considered as one ditch or acequia only, to be superintended by three commissioners and one mayordomo as now provided by law, except that where two community ditches or more take water from a common ditch or head, they shall be and remain separate and under separate management.

History: Laws 1895, ch. 1, 1; C.L. 1897, 8; Laws 1903, ch. 98, 1; Code 1915, 5744; C.S. 1929, 151-414; 1941 Comp., 77-1411; 1953 Comp., 75-14-11.



Section 73-2-12 - Officers, election, bonds and vacancies in certain counties.

73-2-12. Officers, election, bonds and vacancies in certain counties.

The officers of such community ditches or acequias shall consist of three commissioners and one mayordomo or superintendent, each of whom shall be the owner of an interest in the ditch or the water therein. The officers shall be elected biennially on the first Monday of December of the odd numbered years and shall assume the duties of their office not later than the first Monday of the following January. On or before the first Monday of January, the commissioners shall organize by election of one of their number as chairman, another as secretary and another as treasurer. The treasurer shall be required to give a bond to the state in a sum to be fixed by the commissioners. The mayordomo shall also be required to give a bond to the state in a sum to be fixed by the commissioners. The condition of the bonds [is] to be for the accounting of all money coming into their hands by virtue of their offices and for the faithful performance of their respective duties. In the event of a vacancy in the office of mayordomo, the commissioners shall have power to appoint a mayordomo or superintendent to hold office until his successor is elected and qualified.

History: Laws 1895, ch. 1, 2; C.L. 1897, 9; Code 1915, 5746; C.S. 1929, 151-416; 1941 Comp., 77-1412; 1953 Comp., 75-14-12; Laws 1987, ch. 64, 1.



Section 73-2-13 - Vacancies in office of commissioner.

73-2-13. [Vacancies in office of commissioner.]

In case a vacancy shall occur among the commissioners of any community ditch or acequia, by death, resignation or otherwise, the remaining commissioners or commissioner shall fill such vacancy by appointment, and those appointed shall hold their offices until their successors are regularly elected and qualified.

History: Laws 1919, ch. 116, 1; C.S. 1929, 151-502; 1941 Comp., 77-1413; 1953 Comp., 75-14-13.



Section 73-2-14 - Ditch elections; votes.

73-2-14. Ditch elections; votes.

The election for acequia or community ditch officers under this article shall be held by the outgoing commissioners under rules and regulations to be prescribed by them. Only those having water rights in the acequia or ditch and who are not delinquent in the payment of their assessments, and fail to [sic] proffer such delinquent assessment at the time they offer to vote, shall be allowed to vote; but votes may be cast by written proxy and shall be in proportion to the interest of the voter in the ditch or water, or in proportion to the number or amount of his water rights.

History: Laws 1895, ch. 1, 3; C.L. 1897, 10; Code 1915, 5753; Laws 1921, ch. 129, 1; C.S. 1929, 151-423; 1941 Comp., 77-1414; 1953 Comp., 75-14-14.



Section 73-2-15 - Failure to hold election; calling of special election.

73-2-15. [Failure to hold election; calling of special election.]

In case no election shall be held of commissioners of any community ditch or acequia on the first Monday of December as provided by law, the commissioners holding office during the preceding year shall call and hold an election as soon as practicable thereafter, and give at least five days notice thereof by posting not less than six notices on the line of said ditch or acequia, stating the place and time of the election; said election to be conducted in the manner provided for the regular annual elections, and under existing provisions of law relative to such elections and the votes thereat. In case the commissioners shall refuse or neglect to call and hold said elections within a reasonable time, any three or more of those entitled to vote thereat may call such election and hold the same in the manner and under the provisions aforesaid, and the three persons receiving the highest number of votes at such election shall be the commissioners of the said ditch or acequia until their successors are regularly elected and qualified.

History: Laws 1919, ch. 116, 2; C.S. 1929, 151-503; 1941 Comp., 77-1415; 1953 Comp., 75-14-15.



Section 73-2-16 - Disqualifications.

73-2-16. [Disqualifications.]

It shall be prohibited to elect or appoint as mayordomo of acequias or public road supervisor all persons of ill-health, of a notable malady, or who are demented or of unsound mind or who are lame either in one leg or both or one arm or both, and furthermore all persons who are exempted by law from paying road taxes.

History: Laws 1891, ch. 90, 1; C.L. 1897, 50; Code 1915, 5747; C.S. 1929, 151-417; 1941 Comp., 77-1416; 1953 Comp., 75-14-16.



Section 73-2-17 - Disqualifications.

73-2-17. [Disqualifications.]

All appointments made in conflict with the preceding section [73-2-16 NMSA 1978] are hereby declared void and of no effect.

History: Laws 1891, ch. 90, 2; C.L. 1897, 51; Code 1915, 5748; C.S. 1929, 151-418; 1941 Comp., 77-1417; 1953 Comp., 75-14-17.



Section 73-2-18 - Pay of mayordomo.

73-2-18. [Pay of mayordomo.]

The pay and other perquisites of the mayordomos shall be determined by a majority of the owners of the land irrigated by said ditch or acequia.

History: Laws 1851-1852, p. 277, 4; C.L. 1865, ch. 1, 12; C.L. 1884, 29; C.L. 1897, 31; Code 1915, 5749; C.S. 1929, 151-419; 1941 Comp., 77-1418; 1953 Comp., 75-14-18.



Section 73-2-19 - Mayordomo; not to lease lands.

73-2-19. [Mayordomo; not to lease lands.]

It shall be unlawful for any mayordomo or mayordomos of acequias, to take on shares, care for, or rent or lease any lands, lots or alfalfa fields under irrigation within the ditches for which they are mayordomos, during the time that they are said mayordomos, besides those lands actually belonging to them as their own property or that of their wives.

History: Laws 1899, ch. 73, 1; Code 1915, 5750; C.S. 1929, 151-420; 1941 Comp., 77-1419; 1953 Comp., 75-14-19.



Section 73-2-20 - Mayordomo not to lease lands; penalty.

73-2-20. [Mayordomo not to lease lands; penalty.]

Any violation of the preceding section [73-2-19 NMSA 1978] shall be considered a misdemeanor, and be punishable upon conviction by imprisonment in the county jail for not less than thirty days nor more than six months, or by a fine of not less than $25.00 nor more than $100 or both, at the discretion of the court.

History: Laws 1899, ch. 73, 2; Code 1915, 5751; C.S. 1929, 151-421; 1941 Comp., 77-1420; 1953 Comp., 75-14-20.



Section 73-2-21 - Commissioners' powers and duties; mayordomo's duties.

73-2-21. Commissioners' powers and duties; mayordomo's duties.

A. The commissioners shall:

(1) assess fatigue work or tasks of all parties owning water rights in such community ditches or acequias;

(2) have power to contract and be contracted with;

(3) make all necessary assessments to provide funds for the payment of the salary of the mayordomo and other legitimate expenses incident to the proper conduct and maintenance of the acequias under their charge;

(4) make contracts for obtaining water for irrigation purposes in connection with their ditches, such contracts to be ratified by a vote of a majority of the owners of water rights in the ditches;

(5) have general charge and control of all affairs pertaining to the same, together with the power to receive money in lieu of such fatigue or task work at a price to be fixed by them; and

(6) immediately upon taking office, provide bylaws, rules and regulations not in conflict with the laws of the state for the government of the ditch or acequia, a printed copy of which shall be furnished to each owner of a water right in such ditch.

B. The mayordomo or superintendent shall, under the direction of the commissioners, be the executive officer of the ditch and shall:

(1) have the superintendence of all work thereon, the distribution of the waters thereof and the collection of fines, if any, and of amounts to be paid in lieu of fatigue or task work;

(2) perform such other duties in connection with the ditch as may be prescribed by the rules and regulations of the same or as may be directed by the commissioners; and

(3) make full written reports of all money received, expended and how expended, and of all activities performed as such officer to the commissioners of the ditch, semiannually, on the first Monday in June and the last Monday in September; provided, further, that the mayordomo shall make such further reports as may be required by the ditch commissioners.

C. The treasurer of the ditch commissioners shall make reports to the ditch commissioners of the money received, expended and how expended, and kept in the custody of the treasurer, and of all activities performed as such officer as are herein required of the mayordomo.

D. The commissioners shall receive and pass upon the reports of the mayordomo and the treasurer provided for in this section before their term of office expires. If the reports are found to be true and correct, they shall approve them; otherwise they shall reject them, respectively. All proceedings of the commissioners relating to all subjects whatsoever shall be reduced to writing in a book or books kept for that purpose, and all books and papers so kept by the commissioners and all reports made, filed or kept as herein required shall always be and remain public property, and shall be subject to the inspection of all persons therein concerned.

E. Pursuant to the rules or bylaws duly adopted by its members, an acequia or community ditch may require that a change in point of diversion or place or purpose of use of a water right served by the acequia or community ditch, or a change in a water right so that it is moved into and then served by the acequia or community ditch, shall be subject to approval by the commissioners of the acequia or community ditch. The change may be denied only if the commissioners determine that it would be detrimental to the acequia or community ditch or its members. The commissioners shall render a written decision explaining the reasons for the decision. If the person proposing the change or a member of the acequia or community ditch is aggrieved by the decision of the commissioners, he may appeal the decision in the district court of the county in which the acequia or community ditch is located within thirty days of the date of the decision. The court may set aside, reverse or remand the decision if it determines that the commissioners acted fraudulently, arbitrarily or capriciously, or that they did not act in accordance with law.

History: Laws 1895, ch. 1, 4; 1897, ch. 44, 1; C.L. 1897, 11; Laws 1903, ch. 44, 1; Code 1915, 5754; C.S. 1929, 151-424; 1941 Comp., 77-1421; Laws 1945, ch. 47, 1; 1953 Comp., 75-14-21; Laws 1977, ch. 247, 198; 1981, ch. 337, 1; 2003, ch. 82, 2; 2003, ch. 135, 2.



Section 73-2-22 - Acequia and community ditch associations; borrowing money; contracting indebtedness; security for payment.

73-2-22. [Acequia and community ditch associations; borrowing money; contracting indebtedness; security for payment.]

All acequia and community ditch associations are authorized to borrow money and otherwise contract indebtedness for the purposes of the district and, without limitation of the generality of the foregoing, to borrow money and accept grants from the United States, or from any corporation or agency created or designated by the United States, and, in connection with any such loan or grant, to enter into agreements as the United States or such corporation or agency may require, and to issue its notes or obligations therefor, and to secure the payment thereof by mortgage, pledge or deed of trust covering any of its property, assets, rights, privileges, licenses, rights-of-way, easements, revenues, income and assessments.

History: 1953 Comp., 75-14-21.1, enacted by Laws 1965, ch. 183, 1.



Section 73-2-22.1 - Acequia and community ditch associations; additional powers; water rights acquisition; nonforfeiture.

73-2-22.1. Acequia and community ditch associations; additional powers; water rights acquisition; nonforfeiture.

A. Any acequia or community ditch association has the power to acquire and hold property and water rights and transfer and use the property and water rights so acquired pursuant to law.

B. The rights of an acequia or community ditch association to the waters of the acequia or association or their use or the lands and property owned by the acequia or association shall not be lost by the acequia or community ditch association by prescription or adverse possession or for nonuse of waters except as provided in Section 72-5-28 NMSA 1978.

History: 1978 Comp., 73-2-22.1, enacted by Laws 1987, ch. 352, 1.



Section 73-2-23 - Reimbursement of commissioner's expenses.

73-2-23. [Reimbursement of commissioner's expenses.]

The commissioner of each acequia shall be entitled to actual expenses incurred while in the performance of their [his] duties. Provided that the maximum rates which may be allowed for travel by privately owned conveyances shall be eight (8) cents per mile and provided further that if more than one commissioner shall travel in the same privately owned conveyances such mileage shall be charged but once.

History: 1941 Comp., 77-1421a, enacted by Laws 1945, ch. 46, 1; 1953 Comp., 75-14-22.



Section 73-2-24 - Maximum charge in lieu of fatigue work; excepted counties.

73-2-24. [Maximum charge in lieu of fatigue work; excepted counties.]

That hereafter in this state the commissioners of community ditches when receiving money in lieu of fatigue work or tasks, shall not fix the price of such work or task at a greater rate than one dollar and fifty cents ($1.50) per day, for one person's labor, nor at a greater rate than three dollars ($3.00) per wagon, scraper or plow with team of horses and man per day, when that sort of work is called for. This act [this section] shall not apply to the counties of San Miguel, Torrance, Lincoln, Otero, Taos, Rio Arriba and Quay.

History: Laws 1921, ch. 111, 1; C.S. 1929, 151-464; 1941 Comp., 77-1422; 1953 Comp., 75-14-23.



Section 73-2-25 - Persons delinquent not to use water; penalty.

73-2-25. Persons delinquent not to use water; penalty.

No person who has, after due notice, failed or refused to do his work, or pay the amount assessed against him in lieu of the work upon the acequia or ditch, shall be allowed to take or use any water from the same or any contra acequia or lateral thereof, while default on the payment of failure to do work continues. Any person who continues to take or use any water after having been given notice of failure or refusal to do his work, or pay the amount assessed against him in lieu of the work shall pay a civil penalty for the benefit of the ditch or acequia of not less than one hundred dollars ($100) nor more than two hundred dollars ($200). The penalty may be recovered in an action by the ditch officials before the magistrate court in the county where the ditch is located.

History: Laws 1895, ch. 1, 5; C.L. 1897, 12; Code 1915, 5755; C.S. 1929, 151-425; 1941 Comp., 77-1423; 1953 Comp., 75-14-24; Laws 1977, ch. 184, 1.



Section 73-2-26 - Actions for collection of assessments.

73-2-26. Actions for collection of assessments.

Whenever any person, after due notice, has failed to do his work or has failed to pay any amount assessed against him on any acequia or ditch, the mayordomo or superintendent of the acequia or ditch may bring a civil action for collection of the amount assessed. The magistrate courts and the district courts have concurrent jurisdiction in these actions and the actions may be brought in either forum at the election of the ditch officials. If the ditch officials engage the services of an attorney to assist in the collection of the assessments, the court shall charge the offending party with a reasonable amount for attorney fees incurred in the collection, if the ditch officials prevail in the action. Any person who continues to take or use water from the acequia or ditch without paying the assessments and attorney fees as set by a judgment under this section shall pay a civil penalty for the benefit of the ditch or acequia of not more than two hundred dollars ($200). The penalty may be recovered in an action by the ditch officials before the court in the county where the acequia or ditch is located.

History: 1953 Comp., 75-14-24.1, enacted by Laws 1963, ch. 29, 1; 1977, ch. 184, 2.



Section 73-2-27 - Community ditches defined.

73-2-27. [Community ditches defined.]

The provisions of these sections shall apply only to such ditches as have been heretofore and are now known and regarded as community ditches, under the laws of this state; and under the provisions of said sections, shall be construed to mean such ditches as are not private, and such as are not incorporated under the laws of this state or of some other state or territory, and are held and owned by more than two owners as tenants in common, or joint tenants.

History: Laws 1895, ch. 1, 8; C.L. 1897, 14; Code 1915, 5756; C.S. 1929, 151-426; 1941 Comp., 77-1424; 1953 Comp., 75-14-25.



Section 73-2-28 - Acequia and community ditch associations.

73-2-28. Acequia and community ditch associations.

Acequia and community ditch associations are political subdivisions of this state. As political subdivisions of the state, acequia and community ditch associations are authorized to receive loans from the interstate stream commission from the New Mexico irrigation works construction fund.

History: 1953 Comp., 75-14-25.1, enacted by Laws 1965, ch. 145, 1; 2001, ch. 221, 2.



Section 73-2-28.1 - Acequias and community ditch associations; insurance coverage.

73-2-28.1. Acequias and community ditch associations; insurance coverage.

Officers, volunteers and employees of acequias and community ditch associations are public employees for the purposes of the Tort Claims Act [41-4-1 through 41-4-27 NMSA 1978] and upon request by the acequia or community ditch association shall be provided all insurance and self-insurance coverage provided by the risk management division of the general services department.

History: Laws 2006, ch. 54, 2 and Laws 2006, ch. 55, 2.



Section 73-2-29 - Improper conduct of mayordomo or commissioner; removal from office; temporary appointment of successor.

73-2-29. [Improper conduct of mayordomo or commissioner; removal from office; temporary appointment of successor.]

If any mayordomo or commissioner of any such ditch or acequia shall neglect or refuse to perform the duties required of him, fail to or [sic] conduct himself with propriety or justice in his office or take any bribe, in money, property, or otherwise as an inducement to act improperly, or neglect the duties of his office or be guilty of misfeasance, malfeasance or nonfeasance he shall be removed from office in an action brought in the district court of the county where the public ditch or acequia or larger portion thereof is located. Such action may be brought by any water user of such public ditch or acequia provided that no cost or expenses for such action shall be assessed to the water user of such district or acequia.

If a commissioner or mayordomo is removed as above provided the district judge removing him shall appoint a commissioner or mayordomo to serve until the next election.

History: 1941 Comp., 77-1425a, enacted by Laws 1945, ch. 46, 2; 1953 Comp., 75-14-26.



Section 73-2-30 - Duty to furnish laborers.

73-2-30. [Duty to furnish laborers.]

It shall be the duty of the proprietors to furnish, each one, the number of laborers required by the mayordomo, at the time and place he may designate, for the purposes mentioned in the foregoing section and for the time he may deem necessary.

History: Laws 1851-1852, p. 277, 6; C.L. 1865, ch. 1, 14; C.L. 1884, 37; C.L. 1897, 34; Code 1915, 5760; C.S. 1929, 151-430; 1941 Comp., 77-1426; 1953 Comp., 75-14-27.



Section 73-2-31 - Failure to furnish laborers.

73-2-31. Failure to furnish laborers.

If any proprietor of any land irrigated by any such ditch shall neglect or refuse to furnish the number of laborers required by the mayordomo, as prescribed in Section 73-2-30 NMSA 1978, after having been legally notified by the mayordomo, he shall pay a civil penalty for each offense in a sum not exceeding twenty dollars ($20.00) for the benefit of the ditch, which shall be recovered by the mayordomo before any magistrate in the county, and in such cases the mayordomo may be a competent witness to prove the offense, or any fact that may serve to constitute the same. The amounts collected under this section shall be considered as an additional penalty and are not construed to amend or limit the provisions of Section 73-2-25 or 73-2-26 NMSA 1978.

History: Laws 1851-1852, p. 277, 9; C.S. 1865, ch. 1, 17; C.L. 1884, 38; C.L. 1897, 35; Code 1915, 5761; C.S. 1929, 151-431; 1941 Comp., 77-1427; 1953 Comp., 75-14-28; Laws 1977, ch. 184, 3.



Section 73-2-32 - Disposition of fines.

73-2-32. [Disposition of fines.]

All fines and forfeitures recovered for the use and benefit of any public ditch or acequia, shall be applied by the overseer [mayordomo or superintendent] to the improvements, excavation and bridges for the same, wherever it may be crossed by any public road where bridges may be necessary.

History: Laws 1851-1852, p. 277, 11; C.L. 1865, ch. 1, 19; C.L. 1884, 8; C.L. 1897, 15; Code 1915, 5757; C.S. 1929, 151-427; 1941 Comp., 77-1428; 1953 Comp., 75-14-29.



Section 73-2-33 - Duty to work.

73-2-33. [Duty to work.]

All owners of tillable lands shall labor on public ditches or acequias, whether they cultivate the land or not.

History: Laws 1851-1852, p. 189, 4; C.L. 1865, ch. 1, 4; C.L. 1884, 36; C.L. 1897, 33; Code 1915, 5758; C.S. 1929, 151-428; 1941 Comp., 77-1429; 1953 Comp., 75-14-30.



Section 73-2-34 - Common labor; failure to work.

73-2-34. Common labor; failure to work.

All persons interested in a common ditch or acequia, be they owners or lessees, shall labor thereon in proportion to their land. It is their duty when called upon by the mayordomo to assist him in stopping breaks in, or removing obstructions from, any such common ditch or acequia, regardless of whether or not they have performed their annual labor thereupon, and failure to respond to such call is a misdemeanor, and upon conviction thereof the defendant shall be fined in a sum not less than twenty-five dollars ($25.00) nor more than fifty dollars ($50.00), and shall be denied the use of waters of the ditch or acequia until the fine and costs are paid.

History: Laws 1851-1852, p. 189, 5; C.L. 1865, ch. 1, 5; C.L. 1884, 35; C.L. 1897, 32; Laws 1903, ch. 44, 4; Code 1915, 5759; C.S. 1929, 151-429; 1941 Comp., 77-1430; 1953 Comp., 75-14-31; Laws 1977, ch. 184, 4.



Section 73-2-35 - Obligation to work continues until completion.

73-2-35. [Obligation to work continues until completion.]

Every person or persons, being tillers of irrigated lands, who shall have commenced the work on any public acequia in common labor, are and shall be obligated to continue on that work until the completion of the clearing of said acequia.

History: Laws 1860-1861, p. 66, 1; C.L. 1865, ch. 1, 27; C.L. 1884, 43; C.L. 1897, 40; Code 1915, 5763; C.S. 1929, 151-433; 1941 Comp., 77-1431; 1953 Comp., 75-14-32.



Section 73-2-36 - Duty to furnish laborers; mayordomos to superintend work.

73-2-36. [Duty to furnish laborers; mayordomos to superintend work.]

If any number of laborers, or any person thereof, having their fields above on such acequias, and having reached them, shall pretend from any cause or causes, reason or pretext, to abandon their co-laborers, he or they shall not be permitted to leave said work of the laborers in common until the completion of the cleansing of the said acequia so commenced to be worked: provided, that touching the repairs and excavations to be made to said acequias, the proportion of the people, or the number of laborers for such purpose shall be furnished by the owners, and it shall be the duty of the mayordomos to superintendent [superintend] such work, and as provided in section 5754 [73-2-21 NMSA 1978]: provided, further, that if in any acequias already constructed there shall be included any dikes or dams which may have been destroyed, and the parties interested therein shall have entered into any agreement or contract with the owners to work said acequia, then they shall so remain and fulfill their engagements.

History: Laws 1860-1861, p. 66, 2; C.L. 1865, ch. 1, 28; C.L. 1884, 45; C.L. 1897, 42; Code 1915, 5765; C.S. 1929, 151-435; 1941 Comp., 77-1432; 1953 Comp., 75-14-33.



Section 73-2-37 - Penalty for abandoning work.

73-2-37. [Penalty for abandoning work.]

If any owners of lands, or lessees thereof, shall attempt to abandon their co-laborers without complying with sections 5763 to 5765 [73-2-35 through 73-2-37 NMSA 1978], they shall pay for each of such offenses a fine of not less than five dollars [($5.00)] nor exceeding ten dollars [($10.00)].

History: Laws 1860-1861, p. 66, 4; C.L. 1865, ch. 1, 30; C.L. 1884, 44; C.L. 1897, 41; Code 1915, 5764; C.S. 1929, 151-434; 1941 Comp., 77-1433; 1953 Comp., 75-14-34.



Section 73-2-38 - Labor to be in proportion to land ownership.

73-2-38. [Labor to be in proportion to land ownership.]

As the excavations of such acequias, and in the first cleansing of some of them, the work sometimes continues for thirty days, more or less, the different mayordomos shall take into consideration the small amount of land tilled by some, and not compel these to furnish an equal amount of labor in the cleansing.

History: Laws 1860-1861, p. 66, 3; C.L. 1865, ch. 1, 29; C.L. 1884, 46; C.L. 1897, 43; Code 1915, 5766; C.S. 1929, 151-436; 1941 Comp., 77-1434; 1953 Comp., 75-14-35.



Section 73-2-39 - Duty to furnish laborers; duty of absent landowner.

73-2-39. [Duty to furnish laborers; duty of absent landowner.]

Every owner or tenant of irrigable lands, irrigated by any of such acequias in this state, shall be compelled to hold at all times during the operations of the acequias to which they belong, the number of laborers to them assigned according to the provisions of the preceding section [73-2-38 NMSA 1978], at the disposal and order of the respective mayordomo or his assistant. And it shall not be legal for any owner or tenant of irrigable lands, irrigated by any of such acequias, to absent himself for a time exceeding three days without informing the chief mayordomo of the respective acequia about the persons remaining in his stead to comply with his or their duty regarding said acequia, and he shall even present them, so that in his presence they may assume the responsibilities during the time of absence of such person or persons that are to be absent. And all the responsibilities of such absentees regarding said acequias shall fall upon the substitutes left, and no other persons but those assuming the responsibility of the person by whom they are presented shall be admitted as substitutes. And if any of such owners or tenants of irrigable lands, irrigated under any of such acequias in this state, should absent himself from the precinct during the time the acequias are in operation, without complying with the duty upon him imposed by this and the succeeding section [73-2-40 NMSA 1978], besides suffering the penalty fixed by the mayordomo, he shall be responsible to the public where he belongs for a just and common estimate, per diem, of the time he was absent, and the number of laborers that may have been assigned to him. Nor shall any proprietor, on account of having rented his lands, reserving a part for himself, be exempt from working on the acequia at any time of said work.

History: Laws 1880, ch. 30, 8; C.L. 1884, 47; C.L. 1897, 44; Code 1915, 5767; C.S. 1929, 151-437; 1941 Comp., 77-1435; 1953 Comp., 75-14-36.



Section 73-2-40 - Failure to furnish laborers; penalty.

73-2-40. [Failure to furnish laborers; penalty.]

The penalties on those who shall fail to supply the amount of work due by them, according to the provisions of this and the preceding section [73-2-39 NMSA 1978], or the number of laborers on them apportioned or for any violation of existing laws on this subject; and those penalties that are applicable under existing laws to mayordomos, shall be the same that shall be applied in these cases, and they shall be executed and fines shall be disbursed in the same manner: provided, that when any chief mayordomo shall have, in person, given notice to any person who is liable and owes work to the acequia of which he is mayordomo, and such person fails, then and in such case the mayordomo shall impose on the persons so failing the penalty or fine which the law authorizes. And if it is not paid he shall sue them before the justice of the peace [magistrate court] for the same; and there it shall be finally decided and executed, if the defendant does not offer credible witnesses to disprove and combat the charge. In which case an examination of the whole subject shall be made by said justice of the peace [magistrate court], and he shall decide accordingly, or shall grant a change of venue to the nearest precinct, should the defendant so desire.

History: Laws 1880, ch. 30, 4; C.L. 1884, 48; C.L. 1897, 45; Code 1915, 5768; C.S. 1929, 151-438; 1941 Comp., 77-1436; 1953 Comp., 75-14-37.



Section 73-2-41 - Indians; rights and duties.

73-2-41. Indians; rights and duties.

The different Indians residing within the state shall be subject to render the same services as non-Indians in working the acequias, within the limits of their respective reservations in which they may have a common interest with the non-Indians who live outside their respective reservations, and they shall enjoy at the same time the same benefit and rights of commercial traffic; provided that the Indians shall have no right to participate in the nominations and election of acequia mayordomos or superintendents or acequia or water commissioners in any ditch, whether within or without their reservations, except in acequias constructed entirely by themselves, unless they have paid their proportionate share of the whole cost of the construction of such acequia and unless the lands sought to be voted by the Indians have been duly returned for taxation in accordance with law and state and county taxes paid thereon. In all cases in which non-Indians living outside the reservation have acquired water rights by purchase of land from the Indians, the distribution of the water between the Indians and the non-Indians shall be agreed upon, based upon the customs heretofore practiced and recognized between the Indians and the non-Indians, by and between the governor of the Indian community or pueblo and the commissioners of such acequias in which the non-Indians may have acquired any such rights and, the governors of such Indians and the acequia commissioners shall also regulate the amount and manner of work to be done by the Indians and non-Indians in all such acequias in which all have water rights in accordance with such customs.

History: Laws 1860-1861, p. 24, 2; C.L. 1865, ch. 66, 3 [2]; C.L. 1884, 1305; C.L. 1897, 1876; Laws 1901, ch. 29, 1; 1905, ch. 36, 1; Code 1915, 5769; C.S. 1929, 151-439; 1941 Comp., 77-1437; 1953 Comp., 75-14-38; Laws 1997, ch. 96, 1.



Section 73-2-42 - Blind persons; free irrigation.

73-2-42. Blind persons; free irrigation.

The commissioners of any community ditch in New Mexico, shall have power according to their discretion if they deem it proper, to allow a blind person or his surviving spouse to irrigate free of charge any portion of land not to exceed three acres. Provided, that the parties to whom the privilege may be granted as herein stated, shall have an interest and water right in the ditch, and shall be subject to the use of the water as per the orders of the mayordomo or superintendent of the ditch.

History: Laws 1912, ch. 36, 1; Code 1915, 5770; C.S. 1929, 151-440; 1941 Comp., 77-1438; 1953 Comp., 75-14-39; Laws 1973, ch. 44, 1.



Section 73-2-43 - Bridges across roads.

73-2-43. [Bridges across roads.]

Mayordomos of public and community ditches, shall construct to the cost of the owners of said ditch, good and substantial bridges, made of lumber across all ditches that shall be under their charge, as said mayordomos in all the crossings of public road or roads.

History: Laws 1897, ch. 59, 1; C.L. 1897, 46; Code 1915, 5772; C.S. 1929, 151-442; 1941 Comp., 77-1439; 1953 Comp., 75-14-40.



Section 73-2-44 - Payment for bridges.

73-2-44. [Payment for bridges.]

For the purpose of constructing such bridges, the respective mayordomos of acequias shall collect from the owners of said ditches, the amount required for the construction of the same, after the same have been constructed, which amount so taxed against the owners of said ditches shall be in proportion of their interests on the same: provided, that neither the county nor the owners of other acequias shall pay anything for the construction of said bridges, but, the owners of each ditch respectively, shall suffer the necessary expense in the construction of said bridges that might be necessary to construct bridges over said ditches.

History: Laws 1897, ch. 59, 2; C.L. 1897, 47; Code 1915, 5773; C.S. 1929, 151-443; 1941 Comp., 77-1440; 1953 Comp., 75-14-41.



Section 73-2-45 - Persons delinquent for bridges not to use waters.

73-2-45. [Persons delinquent for bridges not to use waters.]

Every person failing or refusing to pay his share for such purpose after he has been notified by the mayordomo, shall forfeit his right to use the water of such ditch, or shall be deprived of the use of such water until he pays his share as provided in Section 5773 [73-2-44 NMSA 1978].

History: Laws 1897, ch. 59, 3; C.L. 1897, 48; Code 1915, 5774; C.S. 1929, 151-444; 1941 Comp., 77-1441; 1953 Comp., 75-14-42.



Section 73-2-46 - Mayordomo failure to perform duties; penalty.

73-2-46. [Mayordomo failure to perform duties; penalty.]

Any mayordomo who through negligence or any other cause whatsoever, except sickness, shall fail to comply, with the duties imposed upon him, by the three preceding sections [73-2-43 through 73-2-45], upon conviction before the justice of the peace [magistrate court] of the precinct, shall be fined in a sum not less than twenty-five [($25.00)] nor more than fifty dollars [($50.00)].

History: Laws 1897, ch. 59, 4; C.L. 1897, 49; Code 1915, 5775; C.S. 1929, 151-445; 1941 Comp., 77-1442; 1953 Comp., 75-14-43.



Section 73-2-47 - Several ditches from one stream; joint meeting of commissioners.

73-2-47. [Several ditches from one stream; joint meeting of commissioners.]

It shall be the duty of all the ditch commissioners of the state of New Mexico, where two or more ditches are constructed from and supply waters from the same source or river and within the limits of a precinct, to have a meeting on the first Monday of April of each year for the purpose of making a true, just and equitable apportionment and distribution of the water for their respective ditches, and it shall be the duty of the superintendents of said ditches respectively to apportion and distribute the water in said ditches among the persons entitled thereto to the use of the same, in accordance with the orders of said ditch commissioners and not otherwise.

History: Laws 1903, ch. 15, 1; Code 1915, 5776; C.S. 1929, 151-446; 1941 Comp., 77-1443; 1953 Comp., 75-14-44.



Section 73-2-48 - Organization; rules and regulations.

73-2-48. [Organization; rules and regulations.]

In the meeting of said ditch commissioners, a majority of the persons elected as such shall constitute a quorum for the transaction of business, to carry out the purposes of the preceding section [73-2-47 NMSA 1978]. They shall elect a chairman and secretary from among their number. The chairman and secretary thus elected shall hold their positions during their term of office as ditch commissioners, and it shall be the duty of the secretary to keep in a proper book all of the proceedings of the meeting and to furnish the respective superintendents with a certified copy of the rules and regulations adopted at said meeting for the apportionment and distribution of the water free of cost.

History: Laws 1903, ch. 15, 2; Code 1915, 5777; C.S. 1929, 151-447; 1941 Comp., 77-1444; 1953 Comp., 75-14-45.



Section 73-2-49 - Distribution of water.

73-2-49. [Distribution of water.]

The said apportionment and distribution of the water shall be made in accordance with the rights of each ditch, and in proportion to the lands irrigated by each ditch.

History: Laws 1903, ch. 15, 3; Code 1915, 5778; C.S. 1929, 151-448; 1941 Comp., 77-1445; 1953 Comp., 75-14-46.



Section 73-2-50 - Neglect of duty; penalty.

73-2-50. [Neglect of duty; penalty.]

If any superintendent or water commissioner, neglects or refuses to discharge the duties required of him by the three preceding sections [73-2-47 through 73-2-49 NMSA 1978], he shall be fined for each offense in a sum not to exceed ten dollars ($10.00) recoverable before any justice of the peace [magistrate court] in the county; and the moneys thus recovered from said fines, shall be paid to the county treasurer, to be applied to the school fund of the district where said offense is committed.

History: Laws 1903, ch. 15, 4; Code 1915, 5779; C.S. 1929, 151-449; 1941 Comp., 77-1446; 1953 Comp., 75-14-47.



Section 73-2-51 - Not applicable on Rio Grande.

73-2-51. [Not applicable on Rio Grande.]

Nothing in the four preceding sections [73-2-47 through 73-2-50 NMSA 1978] shall be construed as applying to the community or other ditches constructed from and conveying waters from the Rio Grande.

History: Laws 1903, ch. 15, 5; Code 1915, 5780; C.S. 1929, 151-450; 1941 Comp., 77-1447; 1953 Comp., 75-14-48.



Section 73-2-52 - Spillways; place; work on excess water.

73-2-52. [Spillways; place; work on excess water.]

Whenever 10 [ten] or more of the landowners of any main ditch or lateral, deem it necessary to open a drainage, tajo or outlet, near the main dam or away from said dam of any public ditch or lateral, with the object of drawing off the excess of water, or to regulate the water of said ditches, with the object of protecting the dams from any floods, or the damage of lands from excess waters, the water commissioners of said ditch or lateral are authorized to determine the place where such drainage, tajo or outlet shall be opened, under the supervision of the mayordomo by the owners of the irrigable land of such ditch and the work shall be taxed in proportion of the irrigable property of each owner, and any person or persons belonging to said ditch or lateral, who shall fail or refuse to perform work, or pay the amount assessed against him in lieu of said work shall not be allowed to take or use any water from the same or any contra acequia or lateral thereof, whilst default in such payment or failure to do such work, continues.

History: Laws 1903, ch. 85, 1; Code 1915, 5781; Laws 1921, ch. 148, 1; C.S. 1929, 151-451; 1941 Comp., 77-1448; 1953 Comp., 75-14-49.



Section 73-2-53 - Degaguas; irrigation from; irrigation with excess water; subject to regular payment; use without consent of mayordomo; penalty.

73-2-53. [Degaguas; irrigation from; irrigation with excess water; subject to regular payment; use without consent of mayordomo; penalty.]

The owners of irrigable land, situate in the margin of any drainage or discharges of water from any public ditch, being a member or members of said ditch, shall have to pay for the irrigation of said lands in the same manner as all other lands belonging to said ditches, whether they irrigate them for the uses of harvest, or for hay land, alfalfa or other pasture, and shall not be excused on the pretext that they only use the excess of water of said ditch. And if such owners of land use the water without the consent of the mayordomo, they shall be fined in a sum not less than ten dollars ($10.00) nor more than twenty dollars ($20.00).

History: Laws 1903, ch. 85, 2; Code 1915, 5782; C.S. 1929, 151-452; 1941 Comp., 77-1449; 1953 Comp., 75-14-50.



Section 73-2-54 - Joint spillways or degaguas; use of water without consent; penalty.

73-2-54. [Joint spillways or degaguas; use of water without consent; penalty.]

When two or more public ditches drain their excess of waters at the same drainage, the same shall be considered as joint owners of said drainage and no person or persons that may own lands on either side of said drainage shall have the right to use the water of said drainage without the consent of the mayordomos of said joint owners, and said owners of land shall not be permitted to put any impediment, encumbrances, or sidegates or dams upon said drainage and if at any time it shall be discovered that they use the water with the object of irrigating land whether it may be for harvest, or hay land to cut hay or to purchase stock of any kind, they shall be responsible for the damages that the excess of water may cause in time of flood; furthermore if they use the water without the consent of the mayordomos of said joint owners' drainage, they shall be fined in a sum not less than five dollars ($5.00) nor more than ten dollars ($10.00) for each and every offense.

History: Laws 1903, ch. 85, 3; Code 1915, 5783; C.S. 1929, 151-453; 1941 Comp., 77-1450; 1953 Comp., 75-14-51.



Section 73-2-55 - Joint spillways or degaguas; use of water; authority of majority of mayordomos.

73-2-55. [Joint spillways or degaguas; use of water; authority of majority of mayordomos.]

The majority of the mayordomos of said ditches of the joint drainage, shall be authorized to make arrangements with said owners of land regarding the use of said excess waters, and the result of said arrangements shall be for the benefit of all ditches that may discharge the water upon such drainage.

History: Laws 1903, ch. 85, 4; Code 1915, 5784; C.S. 1929, 151-454; 1941 Comp., 77-1451; 1953 Comp., 75-14-52.



Section 73-2-55.1 - Water banking; acequias and community ditches.

73-2-55.1. Water banking; acequias and community ditches.

An acequia or community ditch may establish a water bank for the purpose of temporarily reallocating water without change of purpose of use or point of diversion to augment the water supplies available for the places of use served by the acequia or community ditch. The acequia or community ditch water bank may make temporary transfers of place of use without formal proceedings before the state engineer, and water rights placed in the acequia or community ditch water bank shall not be subject to loss for non-use during the period the rights are placed in the water bank. An acequia or community ditch water bank established pursuant to this section is not subject to recognition or approval by the interstate stream commission or the state engineer.

History: Laws 2003, ch. 54, 1 and Laws 2003, ch. 132, 1.



Section 73-2-56 - Change in location, extension or reconstruction of ditch; consent of water users; expense.

73-2-56. [Change in location, extension or reconstruction of ditch; consent of water users; expense.]

The commissioners of any community ditch may alter, change the location of, enlarge, extend, or reconstruct such ditch for the purpose of providing greater efficiency in irrigation to the water users of said ditch, or when any part thereof shall have been destroyed by rain or in any other manner or for the purpose of increasing the cultivable [cultivatable] area, provided that such alteration, change of location, enlargement, extension or reconstruction shall be affected [effected] only upon the consent in writing of a majority of the water users of said community ditch, filed with such commissioners, such majority to be determined by the same rule as applies to the election of commissioners of the acequia, and provided that such alteration, change of location, enlargement or extension shall in no wise impair the rights of prior water users from said community ditch, and provided further that the expense incurred in any such alteration, change of location, enlargement or extension shall be borne pro rata by those beneficially interested in same.

History: Laws 1919, ch. 39, 1; C.S. 1929, 151-457; 1941 Comp., 77-1452; 1953 Comp., 75-14-53.



Section 73-2-57 - Crossing lands in reconstruction; compensation; determination; procedure.

73-2-57. [Crossing lands in reconstruction; compensation; determination; procedure.]

Should they deem it necessary, the mayordomo may cut through the lands of any person or persons, by first obtaining their consent, by the community of such ditch offering to pay a compensation, to be agreed upon between the owner or owners of the lands through which the ditch is to be opened, and the parties interested in the said ditch. If the owner or owners, who shall be solicited to permit their lands to be ditched, in the cases mentioned in the preceding section [73-2-56 NMSA 1978], should improperly refues [refuse] or decline to accept the compensation offered by the parties interested in such ditch, or ask a compensation which the parties interested do not agree to on account of its exorbitance, in such case the mayordomo of said ditch shall lay the case before the justice of the peace [magistrate court] of the precinct in which such ditch may be situated, and it shall be the duty of the justice of the peace [magistrate court], to whom the case is presented, to appoint three men, experts, of known integrity, to establish a just compensation to be paid to the owner or owners solicited to permit their lands to be ditched through in the cases above mentioned.

History: Laws 1919, ch. 39, 2; C.S. 1929, 151-458; 1941 Comp., 77-1453; 1953 Comp., 75-14-54.



Section 73-2-58 - Appraisers; oath.

73-2-58. [Appraisers; oath.]

Whenever the three experts shall be appointed as appraisers, before they enter upon their duties as such appraisers, they shall file in the office of the justice of the peace [magistrate], who appointed them, an oath to faithfully, legally and impartially discharge the duties for which they were appointed.

History: Laws 1919, ch. 39, 3; C.S. 1929, 151-459; 1941 Comp., 77-1454; 1953 Comp., 75-14-55.



Section 73-2-59 - Appraisement; notice to landowners; contents; service; return.

73-2-59. [Appraisement; notice to landowners; contents; service; return.]

Before proceeding to examine the land or lands over which the new ditch should be opened, the appraisers shall give the owner or owners of such land or lands, not less than three nor more than ten days' notice in writing of the time and place they will meet to examine and appraise said land or lands; such notice shall also contain a description as near as can be ascertained, of such proposed ditch, enlargement, extension or reconstruction, the point of entry and the direction thereof, upon said land or lands, and that at such time and place the said appraisers will hear and consider any evidence the owner or owners may desire to present as to the damages he or they will sustain by reason of his or their land or lands being so ditched. The notice herein provided for shall be served upon such owner or owners, and the returns made thereon by the constable of the precinct, or the sheriff of the county, in the same manner as service is made in civil cases, in justice of the peace courts [magistrate courts]; the notice and returns showing the manner in which the same was served shall be filed by the appraisers with the justice of the peace [magistrate] who appointed them, at the time they file their report.

History: Laws 1919, ch. 39, 4; C.S. 1929, 151-460; 1941 Comp., 77-1455; 1953 Comp., 75-14-56.



Section 73-2-60 - Report of appraisers; contents.

73-2-60. [Report of appraisers; contents.]

Whenever any land or lands of any person or persons are to be appraised, as in the cases above mentioned, the experts who shall make such appraisement, shall make a report which shall be filed in the office of the justice of the peace [magistrate] who appointed them, setting forth therein the name of the person whose land was appraised, and the sum to be paid him by the parties interested in the public ditch for which the opening on the land is solicited; they shall also state in said report, in the most distinct manner possible, the direction and the place and point where the opening for such ditch shall be made upon said land.

History: Laws 1919, ch. 39, 5; C.S. 1929, 151-461; 1941 Comp., 77-1456; 1953 Comp., 75-14-57.



Section 73-2-61 - Payment of appraised value; right to possession; forcible entry and detainer.

73-2-61. [Payment of appraised value; right to possession; forcible entry and detainer.]

The parties interested shall possess the right of property in the land or lands paid for under the five preceding sections [73-2-56 through 73-2-60 NMSA 1978], and in case of legal resistance being made to the possession of the land by the parties interested in a public ditch, they may compel the person or persons who interpose such resistance to desist therefrom, by an action of forcible entry and detainer, as provided by law, but the parties interested shall first pay the appraised value of such land or lands provided that said appraisers shall be impartial persons.

History: Laws 1919, ch. 39, 6; C.S. 1929, 151-462; 1941 Comp., 77-1457; 1953 Comp., 75-14-58.



Section 73-2-62 - Appeal from appraisement to district court.

73-2-62. [Appeal from appraisement to district court.]

Any person or persons aggrieved by the amount of damages assessed or allowed by any appraisers appointed as provided for in the foregoing sections, may appeal by himself, his agent or attorney to the district court of the county where the same was rendered, in the same manner as appeals are taken from judgments rendered in justice of the peace courts [magistrate courts], provided that the only issue on any such appeal shall be the amount of damages sustained by such landowner or owners.

History: Laws 1919, ch. 39, 7; C.S. 1929, 151-463; 1941 Comp., 77-1458; 1953 Comp., 75-14-59.



Section 73-2-63 - Change in place of diversion; permit unnecessary.

73-2-63. [Change in place of diversion; permit unnecessary.]

It shall not be necessary for the officers of public community acequias established and in operation prior to March 19, 1907, to make any application to, or obtain any permit from, the state engineer or the board of water commissioners in order to change the place of diversion; provided that by such change no increase in the amount of water appropriated shall be made beyond the amount to which the acequia was formerly entitled.

History: Laws 1912, ch. 26, 1; Code 1915, 5771; C.S. 1929, 151-441; 1941 Comp., 77-1459; 1953 Comp., 75-14-60.



Section 73-2-64 - Interference with ditch; illegal water use; penalty; failure to prosecute; injunctive relief.

73-2-64. Interference with ditch; illegal water use; penalty; failure to prosecute; injunctive relief.

A. A person shall not, contrary to the order of the mayordomo or commission, cut, break, stop up or otherwise interfere with any community ditch or dam in this state, or any contra or lateral acequia thereof, or take or use water from the same contrary to such orders. A person who violates a provision of this section is guilty of a misdemeanor, and, on complaint made before the nearest magistrate court, a warrant may issue for his arrest, as in case of any other offense against the state.

B. A criminal complaint for violations of the provisions of Subsection A of this section may be made by the district attorney or the mayordomo or commission of the ditch or acequia to the magistrate court in the county where the violation occurred. Upon conviction of a violation, the defendant shall be fined not less than three hundred dollars ($300) or more than one thousand dollars ($1,000) and in default of the payment of said fine, shall be confined in the county jail for a period of not less than five nor more than thirty days.

C. In addition to criminal prosecution, the district attorney or the mayordomo or commission of the ditch or acequia may file a civil complaint seeking a civil penalty not to exceed five thousand dollars ($5,000) for knowingly, intentionally or willfully violating the provisions of Subsection A of this section.

D. The remedies provided for in this section shall not be construed as limiting the right of the party bringing the civil or criminal complaint from seeking damages. In addition to the remedies provided in this section, the district attorney or the mayordomo or commission of the ditch or acequia may apply to the district court of the county where the violation occurred for an injunction restraining any person from violating or continuing to violate the provisions of Subsection A of this section.

E. It is the duty of the mayordomo in charge of any such ditch or acequia to prosecute in the name of the state any violation of this section whenever the mayordomo acquires knowledge thereof, and the mayordomo's failure so to do shall be deemed a misdemeanor; provided, however, that if the district attorney chooses to prosecute, the mayordomo shall not be required to do so. On conviction of violating the provisions of this subsection, the mayordomo shall be fined in a sum not less than twenty-five dollars ($25.00) or more than fifty dollars ($50.00) or by imprisonment in the county jail for not less than ten or more than thirty days.

History: Laws 1923, ch. 81, 1; C.S. 1929, 151-465; 1941 Comp., 77-1460; 1953 Comp., 75-14-61; 2005, ch. 186, 2.



Section 73-2-65 - Acequia commission; created; membership; terms.

73-2-65. Acequia commission; created; membership; terms.

A. There is created the "acequia commission", which is administratively attached to the local government division of the department of finance and administration.

B. The acequia commission shall be appointed by the governor and shall consist of eleven members who reside in the irrigated areas of the state containing acequias. Members shall own land irrigated from an acequia or community ditch organized pursuant to a ditch or acequia statute. Each member appointed by the governor shall serve a term of four years.

C. The initial appointments to the acequia commission shall include the ten persons serving as members of the governor's acequia commission, organized pursuant to executive order 88-06, and one member of the public who has a background in business. Of the initial appointees, four members shall be appointed by lot for two-year terms, four members shall be appointed by lot for three-year terms and three members shall be appointed by lot for four-year terms.

D. The acequia commission shall meet at the call of the chairman not less than quarterly and not more than once a month. The chairman shall be elected from among the members of the commission.

History: Laws 1993, ch. 293, 1.



Section 73-2-66 - Powers and duties.

73-2-66. Powers and duties.

The acequia commission shall:

A. provide advice and assist the governor, legislature, office of the state engineer and interstate stream commission and the United States army corps of engineers in establishing acequia and community ditch rehabilitation priorities and other acequia and community ditch matters;

B. serve as a facilitator for communication between acequia and community ditch associations and state and federal agencies; and

C. review and comment on any plan or legislation affecting acequias or community ditches to the governor, the legislature, the secretary of agriculture and the interstate stream commission.

History: Laws 1993, ch. 293, 2.



Section 73-2-67 - Legal counsel.

73-2-67. Legal counsel.

The office of the attorney general shall represent and be the legal advisor to the acequia commission.

History: Laws 1993, ch. 293, 3.



Section 73-2-68 - Per diem.

73-2-68. Per diem.

The members of the acequia commission shall be paid in accordance with the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

History: Laws 1993, ch. 293, 4.






Article 2A - Acequia and Community Ditch Fund

Section 73-2A-1 - Short title.

73-2A-1. Short title.

This act [73-2A-1 through 73-2A-3 NMSA 1978] may be cited as the "Acequia and Community Ditch Fund Act".

History: Laws 1988, ch. 157, 1.



Section 73-2A-2 - Purpose of act.

73-2A-2. Purpose of act.

The purpose of the Acequia and Community Ditch Fund Act [73-2A-1 NMSA 1978] is to provide financial assistance to acequias and community ditch systems to develop hydrological studies, acquire technical and legal research and other information and services necessary to conserve and protect water for New Mexico's future through the adjudication of water rights.

History: Laws 1988, ch. 157, 2.



Section 73-2A-3 - Fund created.

73-2A-3. Fund created.

A. An "acequia and community ditch fund" is created in the state treasury, to be expended upon order of the director of the New Mexico department of agriculture to carry out the purposes of contracting with acequia and ditch associations constituting a majority of acequias or ditches within an adjudication suit or a separately administered portion of an adjudication suit to provide assistance to acequias and community ditch associations in the adjudication process, including historical studies, economic impact reports, expert witness fees, legal fees and other technical services related to the adjudication process.

B. Money in the acequia and community ditch fund may be used to enter into agreements for grants-in-aid to satisfy costs and expenses incurred by acequias and community ditch associations. The amount of funding provided to acequia and ditch associations in any given year shall be determined by a simple majority of a committee consisting of the director of the New Mexico department of agriculture, the chairman of the interstate stream commission and a third person who will be elected from within the New Mexico acequia commission. The committee shall consider financial need, progress of the adjudication and the trial schedule; however, the committee is not limited to these factors in awarding grant agreements. No more than one-fourth of the money allocated from the acequia and community ditch fund shall be allocated to one acequia association provided, however, that at least the eight most qualified applicant associations may be considered to receive money that is in the fund and available for any given fiscal year. The committee shall consider the state engineer's report on the eligibility and priority of applicants for funds. Disbursement of the fund shall be made upon a warrant drawn by the secretary of finance and administration transferring money in the fund to the New Mexico department of agriculture for expenditure pursuant to vouchers signed by the director or his representative. Balances in the fund at the end of any fiscal year shall not revert to the general fund and may be expended to carry out the purposes of the Acequia and Community Ditch Fund Act [73-2A-1 NMSA 1978].

History: Laws 1988, ch. 157, 3; 1989, ch. 324, 34; 1991, ch. 76, 1; 1993, ch. 99, 1; 1994, ch. 30, 1.






Article 3 - Ditches or Acequias; Special Provisions Governing Certain Counties

Section 73-3-1 - Officers; election; bonds; vacancies.

73-3-1. Officers; election; bonds; vacancies.

The officers of community ditches or acequias shall consist of three commissioners and one mayordomo or superintendent, each of whom shall be the owner of an interest in the ditch or the water therein. The officers shall be elected biennially on the first Monday of October of the odd numbered years and shall assume the duties of their offices not later than the first Monday of the following November. On or before the first Monday of November, the commissioners shall organize by the election of one of their number as chairman, another as secretary and the other as treasurer. The mayordomo and the treasurer, separately, shall give a bond to the state in a sum to be fixed by the commissioners. The condition of the bonds [is] to be for the accounting of all money coming into their hands by virtue of their respective offices and for the faithful performance of their respective duties. Two commissioners shall constitute a quorum and be a full board for the transaction of business at all times. In the event of a vacancy in the office of a mayordomo, the commissioners shall immediately appoint a mayordomo or superintendent to hold office until his successor is elected and qualified. In case of a vacancy in the office of a commissioner, the other two commissioners and the mayordomo, or any two of them, shall immediately appoint his successor who shall immediately qualify and hold his office until his successor is qualified. In case of the joint vacancy of two or more commissioners, a majority of the owners of the water rights in the ditch shall immediately appoint their successors who shall qualify and hold office as herein provided.

History: Laws 1903, ch. 32, 1; Code 1915, 5787; C.S. 1929, 151-501; 1941 Comp., 77-1501; 1953 Comp., 75-15-1; Laws 1987, ch. 64, 2.



Section 73-3-2 - Compensation of officers.

73-3-2. [Compensation of officers.]

The mayordomo shall receive such compensation for his services as may be mutually fixed between him and a majority of the owners of said ditch. The commissioners shall receive such compensation as may be mutually fixed between them and a majority of the owners of said ditch and upon failure to so fix such compensation, then they shall receive such compensation as is provided by law.

History: Laws 1903, ch. 32, 7; Code 1915, 5788; C.S. 1929, 151-504; 1941 Comp., 77-1502; 1953 Comp., 75-15-2.



Section 73-3-3 - Officers; election; votes; canvass.

73-3-3. [Officers]; election; votes; canvass.

The election for acequia or community ditch officers, under this article, shall, be held by the outgoing commissioners, under written rules and regulations to be prescribed by them. Only those having water rights in the acequia or ditch, and who are not delinquent in the payment of their assessments shall be allowed to vote, but votes may be cast by written proxy. All votes shall be in proportion to the interest of the voter in the ditch or water, or in proportion to the number or amount of his water rights, which for election purposes, shall never exceed the lands under irrigation the outgoing year. They shall canvass the votes cast and shall record and publicly announce the result of the election within twenty-four hours after the close of the same. Contests, if any, shall be commenced and conducted as provided by law in the case of general elections for county officers, but the notice of contest shall be filed within fifteen days after the result of the election is announced as herein required.

History: Laws 1903, ch. 32, 2; Code 1915, 5789; Laws 1921, ch. 129, 2; C.S. 1929, 151-505; 1941 Comp., 77-1503; 1953 Comp., 75-15-3.



Section 73-3-4 - County ditches; duties of officers; labor; distribution of water; accounts.

73-3-4. [County ditches; duties of officers; labor; distribution of water; accounts.]

The commissioners shall assess fatigue work or tasks of all parties owning water rights in said community ditches or acequias and shall regulate the price to be paid in lieu of said fatigue work, all of which shall be uniform. They shall also be the representatives of said acequias in all civil cases for or against the same. The mayordomo or superintendent shall be the executive officer of said ditch and have the superintendence of all work thereon and of the distribution of the waters thereof, with the collection of fines, if any, and of the amounts to be paid in lieu of fatigue or task work: provided, that he shall turn over to the treasurer of said ditch all moneys thus received, taking his receipt therefor: provided, however, that with the consent and approval of the chairman of the commissioners of said ditch, he may retain of the moneys by him thus collected such sums as are necessary to pay for fatigue work as well as repairs necessary to be made upon said ditch or any bridges, flood gates, boxes or dams necessary to be constructed or repaired. He may also, with the consent and approval of a majority of the commissioners, use of the moneys in the treasury such sums as are necessary for such purposes, drawing his approval warrant against the treasurer of said ditch commissioners whose duty shall be to cash the same and mark such warrants "paid" and report them to the commissioners for cancellation and destruction. Said mayordomo shall make full written reports of all moneys received, expended and how expended and of all his doings as such officer, to the commissioners of said ditch, semiannually, on the first Monday in June and the last Monday of September: provided further, that the mayordomo shall make such further reports as may be required by said ditch commissioners. The treasurer of said ditch commissioners shall make such reports to the ditch commissioners of the moneys received, expended and how expended, and kept in his custody as such treasurer and of all his doings as such officer as are herein required of the mayordomo. The commissioners shall receive and pass upon the reports of the mayordomo and the treasurer herein provided for before their term of office expires, and if the same are found to be true and correct they shall approve them, otherwise they shall reject them, respectively. All proceedings of the commissioners relating to all subjects whatsoever shall be reduced to writing in a book or books kept for that purpose and all books and papers so kept by said commissioners and all reports made, filed or kept as herein required shall always be and remain public property, and shall be subject to the inspection of all persons therein concerned.

History: Laws 1903, ch. 32, 3; Code 1915, 5790; C.S. 1929, 151-506; 1941 Comp., 77-1504; 1953 Comp., 75-15-4.



Section 73-3-4.1 - Commissioners; additional duties; approval of changes in place or purpose of use of water; appeals.

73-3-4.1. Commissioners; additional duties; approval of changes in place or purpose of use of water; appeals.

Pursuant to rules or bylaws duly adopted by its members, an acequia or community ditch may require that a change in the point of diversion or place or purpose of use of a water right served by the acequia or community ditch, or a change in a water right so that it is moved into and then served by the acequia or community ditch shall be subject to the approval by the commissioners. The change may be denied only if the commissioners determine that it would be detrimental to the acequia or community ditch or its members. The commissioners shall render a written decision explaining the reasons for the decision. If the person proposing the change or a member of the acequia or community ditch is aggrieved by the decision of the commissioners, he may appeal the decision in the district court of the county in which the acequia or community ditch is located within thirty days of the date of the decision. The court may set aside, reverse or remand the decision if it determines that the commissioners acted fraudulently, arbitrarily or capriciously or that they did not act in accordance with law.

History: Laws 2003, ch. 82, 3 and 2003, ch. 135, 3.



Section 73-3-5 - Community ditches; laborers; refusing to work; fines.

73-3-5. [Community ditches; laborers; refusing to work; fines.]

The owners of said community ditches or their bosses or representatives shall labor therein in proportion to their lands under cultivation. It shall be their duty to furnish the number of laborers, proportionate to their lands, required by the mayordomo, at the time and place he may designate for the purposes mentioned in the foregoing section [73-3-4 NMSA 1978], and for the time he may deem necessary. If any person thus required shall wilfully neglect or refuse to comply with such requirements of the mayordomo, after having been duly notified by the mayordomo or his agent, he shall be fined, for each offense, in a sum not exceeding five dollars ($5.00), for the benefit of said ditch or acequia, which shall be recovered by the mayordomo in a summary way, and in case of default in the payment of said fine, it may be recovered by the mayordomo before any justice of the peace [magistrate court] in the county, within fifteen days after such default, and in such cases, the mayordomo may be a competent witness to testify therein.

History: Laws 1903, ch. 32, 4; Code 1915, 5791; C.S. 1929, 151-507; 1941 Comp., 77-1505; 1953 Comp., 75-15-5.



Section 73-3-6 - Persons in default in work or payments; right to use of water denied.

73-3-6. Persons in default in work or payments; right to use of water denied.

No person, who has after written notice failed or refused to do his work or pay the amount assessed against him in lieu of such work upon the community ditch or acequia, shall be allowed to take or use any water from such community ditch or acequia or lateral thereof, while in default in such payment or failure to do such work.

History: 1953 Comp., 75-15-5.1, enacted by Laws 1961, ch. 60, 1.



Section 73-3-7 - Inevitable accidents; excuse from labor.

73-3-7. [Inevitable accidents; excuse from labor.]

In cases of inevitable accidents, such as continual and prolonged droughts, tempests or floods, producing the total or very material failure of crops or expectant crops, the commissioners may, in their discretion, totally or partially exempt the person or persons thus situated from the requirements of the foregoing section [73-3-5 NMSA 1978] relative to continuous labor for lands under cultivation as the circumstances of the case may require. Such exemption or exemptions shall be consistent with the facts and circumstances of the premises and shall not extend to lands thereafter irrigated. Such action by said commissioners shall be reduced to writing and shall become a part of their records.

History: Laws 1903, ch. 32, 5; Code 1915, 5792; C.S. 1929, 151-508; 1941 Comp., 77-1506; 1953 Comp., 75-15-6.



Section 73-3-8 - Mayordomo; failing to perform duties; malfeasance.

73-3-8. [Mayordomo; failing to perform duties; malfeasance.]

If any mayordomo of any community ditch or acequia, after having undertaken to serve as such, shall wilfully neglect or refuse to perform any of the duties of his office, or conduct himself with impropriety or injustice in his office as mayordomo or take any bribe in money, property or otherwise as inducement to act improperly, he shall, upon conviction before any justice of the peace [magistrate court] within the county where such offense is committed, be punished by a fine not exceeding fifty dollars ($50.00) or by imprisonment in the county jail not exceeding thirty days or by both such fine and imprisonment, at the discretion of the court or jury trying the case.

History: Laws 1903, ch. 32, 8; Code 1915, 5794; C.S. 1929, 151-511; 1941 Comp., 77-1507; 1953 Comp., 75-15-7.



Section 73-3-9 - Ditch commissioner; neglect of duties.

73-3-9. [Ditch commissioner; neglect of duties.]

Any wilful neglect of his duties or abuse of his powers by any ditch commissioner shall be deemed a misdemeanor and any such commissioner, upon conviction thereof before any justice of the peace [magistrate court] within the county where such offense is committed, shall be fined in a sum not exceeding twenty-five dollars ($25.00) recoverable in the manner provided by law.

History: Laws 1903, ch. 32, 9; Code 1915, 5795; C.S. 1929, 151-512; 1941 Comp., 77-1508; 1953 Comp., 75-15-8.



Section 73-3-10 - Appeals to district court.

73-3-10. [Appeals to district court.]

In all cases of conviction under this article, when the fine assessed by the justice of the peace [magistrate court] is the sum of three dollars ($3.00) or less, an appeal shall be granted to the district court only when all the accrued costs shall have been paid; which appeal shall be taken and conducted as all other appeals from the decision of justices of the peace [magistrates].

History: Laws 1903, ch. 32, 10; Code 1915, 5796; C.S. 1929, 151-513; 1941 Comp., 77-1509; 1953 Comp., 75-15-9.



Section 73-3-11 - Counties in which not in effect.

73-3-11. Counties in which not in effect.

None of the parts or provisions of this article or any section thereof shall apply or be construed to be in force or effect in any of the following counties, viz.: Dona Ana, Grant, Otero, Luna, Lincoln, Chaves, Eddy, Santa Fe, Guadalupe, Colfax, Union, Rio Arriba, San Juan, Quay, McKinley, Roosevelt, as the same existed on the 11th day of March, 1903.

History: Laws 1903, ch. 32, 12; Code 1915, 5797; Laws 1917, ch. 68, 1; C.S. 1929, 151-514; 1941 Comp., 77-1510; 1953 Comp., 75-15-10.






Article 4 - Mill Ditches

Section 73-4-1 - Mill ditches; course not to be changed.

73-4-1. [Mill ditches; course not to be changed.]

The course of any mill ditch, already constructed shall not be changed, unless it be through some irrigating ditch to the cultivated lands which shall have the preference.

History: Laws 1899, ch. 61, 1; Code 1915, 5798; C.S. 1929, 151-601; 1941 Comp., 77-1701; 1953 Comp., 75-16-1.



Section 73-4-2 - Right-of-way for mill ditch; appointment of arbitrators.

73-4-2. [Right-of-way for mill ditch; appointment of arbitrators.]

Whenever it may become necessary for the owner or owners of a mill to construct a mill ditch, when the same is to be constructed in whole or in part over the land of another owner, and the said owner does not permit the construction of said ditch, then and in that event, the owner of the mill and the owner of the land over which the ditch is to pass shall apply to the justice of the peace [magistrate], of the precinct asking him to appoint three arbitrators or assessors, each party shall name one and the justice [magistrate] shall name the third, but if the landowner refuses to name one then the justice [magistrate] shall name two and the owner of the mill one.

History: Laws 1899, ch. 61, 2; Code 1915, 5799; C.S. 1929, 151-602; 1941 Comp., 77-1702; 1953 Comp., 75-16-2.



Section 73-4-3 - Arbitrators; assessment of damages; payment.

73-4-3. [Arbitrators; assessment of damages; payment.]

The justice of the peace [magistrate court] shall make a record of the fact that the arbitrators or assessors were appointed and shall swear them to act faithfully and impartially, as such arbitrators and to report to the said justice of the peace [magistrate] the amount by them assessed in order that the same may be turned over to the justice of the peace [magistrate] and by him turned over to the owner or owners of the land over which said ditch passes, and the said amount shall be paid in cash.

History: Laws 1899, ch. 61, 3; Code 1915, 5800; C.S. 1929, 151-603; 1941 Comp., 77-1703; 1953 Comp., 75-16-3.



Section 73-4-4 - Mill owner may construct ditch on award.

73-4-4. [Mill owner may construct ditch on award.]

If the owner of the mill for which the ditch is desired pays the amount assessed against him, as above required, he may construct his ditch as the same may be designated by the arbitrators and according to the record of the justice of the peace [magistrate court] of the report of the said arbitrators.

History: Laws 1899, ch. 61, 4; Code 1915, 5801; C.S. 1929, 151-604; 1941 Comp., 77-1704; 1953 Comp., 75-16-4.






Article 5 - Water Users' Associations

Section 73-5-1 - Water users associations; how organized.

73-5-1. [Water users associations; how organized.]

Whenever the owners of lands, reservoirs or irrigation ditches in any county or adjoining counties in this state may desire to enter into mutual undertaking to construct, maintain and operate storage reservoirs, diversion dams, irrigating ditches, canals or other irrigation works, or to combine their several irrigating ditches, canals or other works into one or more irrigation systems, or to improve, enlarge or add to the same, for their mutual advantage, they may organize a water users' association under the provisions of this chapter [this article].

History: Laws 1909, ch. 76, 1; Code 1915, 5645; C.S. 1929, 150-101; 1941 Comp., 77-1601; 1953 Comp., 75-17-1.



Section 73-5-2 - Certificate of organization; contents.

73-5-2. Certificate of organization; contents.

The incorporators of a water users' association shall execute a certificate setting forth:

A. the name of the association. No name shall be assumed that is in use by another association or corporation in this state, or so nearly similar as to lead to uncertainty or confusion;

B. the names of the incorporators;

C. the location of the association's principal office in this state;

D. the objects and purposes of the association, the county or counties in which its operations are to be carried on and the general description of the lands to be irrigated and the reservoirs, canals, ditches or works to be constructed, enlarged, combined or used under the management of the association;

E. the amount of capital stock and number and denomination of the shares, or if the incorporators do not desire to issue shares of stock, the plan and manner of acquiring membership and of providing funds or means for the acquisition, construction, improvement and maintenance of its works and for its necessary expenses;

F. the period if any limited for the duration of the association;

G. the number and manner of electing the board of directors, trustees or governing board of the association, and may name the persons who shall serve as such for the first three months or until their successors are elected and qualified;

H. the address of its initial registered office and the name of its initial registered agent at that address; and

I. any provision, not inconsistent with Chapter 73, Article 5 NMSA 1978 or other law of this state, which the incorporators may choose to insert for the regulation and conduct of the business and affairs of the association, extending its membership, enlarging or changing the scope of its operations, creating and enforcing a lien upon the lands, reservoirs, canals, ditches, works and water rights of the association or its members for the cost of acquisition, construction, repair, improvement and maintenance of reservoirs, canals, ditches and other works, collecting the necessary funds for expenses and purposes of the association, defining or limiting its powers and for its dissolution and the distribution or other disposition of its property.

History: Laws 1909, ch. 76, 2; Code 1915, 5646; C.S. 1929, 150-102; 1941 Comp., 77-1602; 1953 Comp., 75-17-2; 2001, ch. 200, 82.



Section 73-5-3 - Acknowledgment; recording; evidence.

73-5-3. Acknowledgment; recording; evidence.

The certificate shall be acknowledged as required for deeds of real estate and shall be filed in the office of the secretary of state. A copy thereof duly certified by the secretary of state shall be recorded in the office of the county clerk of the county or counties where the lands or works are located, and the certificate or a copy thereof duly certified by the secretary of state or county clerk shall be evidence in all courts and places.

History: Laws 1909, ch. 76, 3; Code 1915, 5647; C.S. 1929, 150-103; 1941 Comp., 77-1603; 1953 Comp., 75-17-3; 2013, ch. 75, 45.



Section 73-5-4 - Water users associations; bodies corporate; powers.

73-5-4. [Water users associations; bodies corporate; powers.]

Upon the filing of such certificate and copy thereof as provided in the preceding section [73-5-3 NMSA 1978] the persons so associating, their successors and those who may thereafter become members of said association, shall constitute a body corporate by the name set forth in such certificate and by such name may sue and be sued, and shall have capacity to make contracts, acquire, hold, enjoy, dispose of and convey property real and personal and to do any other act or thing necessary or proper for carrying out the purposes of their organization.

History: Laws 1909, ch. 76, 4; Code 1915, 5648; C.S. 1929, 150-104; 1941 Comp., 77-1604; 1953 Comp., 75-17-4.



Section 73-5-5 - Amendments to certificate.

73-5-5. Amendments to certificate.

Every such association may change its name, increase or decrease its capital stock or membership, change the location of its principal office in this state, extend the period of its existence and make such other amendment, change or alteration as may be desired, not inconsistent with Chapter 73, Article 5 NMSA 1978 or other law of this state, by a resolution adopted by a vote of two-thirds in interest of the shareholders or members present at any regular or special meeting duly held upon such notice as the bylaws provide or, in the absence of such provision, upon twenty days' notice in writing given personally or by mail. The notice shall state that the amendment or change is to be voted upon at such meeting and the nature and purpose thereof, and provided, further, that a majority in interest of the shareholders or members are present at the meeting in person or by duly authorized representative. A certified copy of the resolution with the affidavit of the president and secretary that the resolution was duly adopted by a two-thirds' vote of the shareholders or members at a meeting held in accordance with the provisions of this section shall be filed and recorded as provided for filing and recording the original certificate of incorporation. The certificate of incorporation shall be deemed to be amended accordingly and a copy of the certificate of amendment certified by the secretary of state or the county clerk shall be accepted as evidence of such change or amendment in all courts and places.

History: Laws 1909, ch. 76, 5; Code 1915, 5649; C.S. 1929, 150-105; 1941 Comp., 77-1605; 1953 Comp., 75-17-5; 2013, ch. 75, 46.



Section 73-5-6 - First meeting; notice.

73-5-6. [First meeting; notice.]

The first meeting of every such association shall be called by a notice signed by a majority of the incorporators, or by the directors, trustees or governing board named in the certificate of incorporation, which notice shall be served personally or by mail at least ten days prior to the date for said meeting.

History: Laws 1909, ch. 76, 6; Code 1915, 5650; C.S. 1929, 150-106; 1941 Comp., 77-1606; 1953 Comp., 75-17-6.



Section 73-5-7 - Bylaws, rules and regulations.

73-5-7. [Bylaws, rules and regulations.]

The power to make and alter bylaws or rules and regulations for the management and operation of the works of the association, the distribution of the waters thereof and the control and conduct of its business and affairs shall be in the shareholders or members, but the incorporators may, in the certificate of incorporation, confer such power upon the directors, trustees or governing board. Bylaws or rules and regulations made or altered under power so conferred may nevertheless be altered or repealed by the shareholders or members.

History: Laws 1909, ch. 76, 7; Code 1915, 5651; C.S. 1929, 150-107; 1941 Comp., 77-1607; 1953 Comp., 75-17-7.



Section 73-5-8 - Officers; selection; terms; vacancies.

73-5-8. [Officers; selection; terms; vacancies.]

Such associations may have such officers or agents chosen or appointed in such manner and for such terms as may be provided by the bylaws. Vacancies occurring among such officers or among the directors, trustees or governing board shall be filled as provided by the bylaws, or in the absence of such provision by the directors, trustees or governing board.

History: Laws 1909, ch. 76, 8; Code 1915, 5652; C.S. 1929, 150-108; 1941 Comp., 77-1608; 1953 Comp., 75-17-8.



Section 73-5-9 - Rights-of-way; eminent domain.

73-5-9. Rights-of-way; eminent domain.

Such associations shall have the right of way over all property formerly belonging to the territory of New Mexico, for its canals, ditches or other works and shall have and exercise the same right to enter upon property to make surveys, and the same right to take and acquire property and rights-of-way for their reservoirs, canals, ditches and works, as is provided by the Eminent Domain Code [42A-1-1 through 42A-1-33 NMSA 1978].

History: Laws 1909, ch. 76, 9; Code 1915, 5653; C.S. 1929, 150-109; 1941 Comp., 77-1609; 1953 Comp., 75-17-9; Laws 1981, ch. 125, 56.






Article 6 - Drainage Districts; Formation

Section 73-6-1 - Drainage district; petition for; contents.

73-6-1. Drainage district; petition for; contents.

Whenever twenty-five percent of the adult owners of lands owning one-fourth of the lands within any district of land to be reclaimed or benefited, desire to construct one or more drains or ditches, or to acquire by purchase or otherwise, drains theretofore constructed, or outlets for drains, for the promotion of agricultural interests and the drainage of said lands or desire to maintain and keep in repair any such drain or ditch theretofore constructed or to protect any such drain or ditch or the land so drained from floods, such owners may file in the district court of any county in which the lands, or any part of them shall lie, a petition setting forth:

A. the proposed name of said drainage district;

B. the necessity of the proposed drainage work, describing the necessity;

C. a general description of the proposed starting points, routes and termini of the proposed drains or ditches;

D. a general description of the drain or drains of ditch or ditches theretofore constructed, which it is intended to maintain and keep in repair, and of the land thereunder, which it is intended to protect from floods;

E. a general description of the lands proposed to be included in said district;

F. the names of the owners of all lands in said district, when known;

G. if the purpose of said petitioners is the enlargement, repair and maintenance of a ditch or drain [or] other work theretofore constructed, said petition shall give a general description of the same, with such particulars as may be deemed important;

H. said petition shall pray for the organization of a drainage district by the name and with the boundaries proposed, and for the appointment of commissioners for the execution of this and the following sections.

History: Laws 1912, ch. 84, 1; Code 1915, 1877; Laws 1921, ch. 166, 1; C.S. 1929, 40-101; 1941 Comp., 77-1801; 1953 Comp., 75-19-1.



Section 73-6-2 - Petition amendment; consolidation.

73-6-2. [Petition amendment; consolidation.]

The court may at any time permit the petition to be amended in form and substance to conform to the facts, if the facts justify the organization of a drainage district. Several similar petitions for the organization of the same district may be circulated, and when filed, shall together be regarded as one petition having as many signers as there are separate adult signers on the several petitions filed, who own lands within said proposed drainage district. All petitions for the organization of said district filed prior to the hearing on said petition shall be considered by the court, the same as if filed with the first petitions placed on file, and the signatures thereon contained shall be counted in determining whether sufficient landowners have signed said petition.

History: Laws 1912, ch. 84, 2; Code 1915, 1878; C.S. 1929, 40-102; 1941 Comp., 77-1802; 1953 Comp., 75-19-2.



Section 73-6-3 - Noncontiguous lands.

73-6-3. [Noncontiguous lands.]

Said territory need not be contiguous, providing that agricultural interests will be promoted by such drainage of each part thereof, and the benefits of the proposed work in each part will exceed the damages from and cost of said proposed work in each part; and provided, further, that the court shall be satisfied that said proposed work can be more cheaply done if in a single district than otherwise.

History: Laws 1912, ch. 84, 3; Code 1915, 1879; C.S. 1929, 40-103; 1941 Comp., 77-1803; 1953 Comp., 75-19-3.



Section 73-6-4 - Petition; hearing; notice.

73-6-4. [Petition; hearing; notice.]

On such petition being filed the court or judge thereof shall make an order fixing a time and place of hearing thereon and ordering notice; thereupon the clerk of said court, for the county in which the proceedings are instituted, shall cause twenty days' notice of the filings of such petition to be given:

A. by posting notice thereof in at least five public places in the district in which said work is to be done;

B. by serving or causing to be served a copy of such notice on each owner or reputed owner of land within proposed district, residing in any county in which any lands in said proposed district are situated either personally or by leaving a copy thereof at his last usual place of abode, with a person of suitable age and discretion, to whom its contents shall be explained; and

C. by publishing a copy thereof at least once a week for three successive weeks in some newspaper published in each county from which any part of the district is proposed to be taken. If there be no newspaper in any such county, such notice may be published in a newspaper of general circulation in the district.

Such notice shall state:

A. in what court said petition is filed;

B. state briefly the starting points, routes and termini of said drains or ditches;

C. give a general description of the proposed work;

D. give the proposed boundaries of said district (or a general description of all the lands in said proposed district);

E. give the name proposed for said drainage district; and

F. shall also state the time and place by the court fixed when and where the petitioners will ask a hearing on said petition.

History: Laws 1912, ch. 84, 4; Code 1915, 1880; C.S. 1929, 40-104; 1941 Comp., 77-1804; 1953 Comp., 75-19-4.



Section 73-6-5 - Nonresidents; petition; notice.

73-6-5. [Nonresidents; petition; notice.]

If any of the owners or reputed owners of land in said district are nonresidents of the county or counties in which the proposed district lies, the petition shall be accompanied by an affidavit giving the names and post-office addresses of such nonresidents, if such are known, and if such are unknown, shall state that upon diligent inquiry their names or post-office addresses (whichever may be the fact) cannot be ascertained. The clerk of the court shall mail a copy of the notice aforesaid to each of said nonresidents whose post-office address is known, within six days after the publication of the same.

History: Laws 1912, ch. 84, 5; Code 1915, 1881; C.S. 1929, 40-105; 1941 Comp., 77-1805; 1953 Comp., 75-19-5.



Section 73-6-6 - Notice; proof of service.

73-6-6. [Notice; proof of service.]

The certificates of the clerk of the court, or other public officer, or the affidavit of any person who knows the facts, affixed to a copy of said notice, shall be sufficient evidence of the posting, serving, mailing or publication thereof.

History: Laws 1912, ch. 84, 6; Code 1915, 1882; C.S. 1929, 40-106; 1941 Comp., 77-1806; 1953 Comp., 75-19-6.



Section 73-6-7 - Notice; personal service.

73-6-7. [Notice; personal service.]

Personal service of said notice on or service by leaving at the usual place of abode of all owners or reputed owners of lands within said district shall give the court complete jurisdiction, without posting, publication or mailing of said notice.

History: Laws 1912, ch. 84, 7; Code 1915, 1883; C.S. 1929, 40-107; 1941 Comp., 77-1807; 1953 Comp., 75-19-7.



Section 73-6-8 - Notice; owners not served.

73-6-8. [Notice; owners not served.]

If it shall be found before the hearing on a petition for the organization of a drainage district, that one or more owners or reputed owners of land in said district have not been duly served with notice of hearing on said petition, the court, or presiding judge, shall not thereby lose jurisdiction. The court, or presiding judge in such case shall adjourn the hearings, make an order directing the serving of said notice upon said landowner and fixing the time and manner of service of such notice, which notice shall notify him to appear at said adjourned time and place and be heard on said petition.

History: Laws 1912, ch. 84, 8; Code 1915, 1884; C.S. 1929, 40-108; 1941 Comp., 77-1808; 1953 Comp., 75-19-8.



Section 73-6-9 - Notice; time of service.

73-6-9. [Notice; time of service.]

Said notice shall be served personally or by leaving at the usual place of abode of said unserved owners, or reputed owners as in Section 73-6-4 NMSA 1978 provided not less than eight days before said hearing or published not less than fourteen days before said adjourned hearing, in some newspaper published in the county in which said owner's lands lie, or if no newspaper be published in said county, then in some newspaper of general circulation in the district.

History: Laws 1912, ch. 84, 9; Code 1915, 1885; C.S. 1929, 40-109; 1941 Comp., 77-1809; 1953 Comp., 75-19-9.



Section 73-6-10 - Hearing; failure of service.

73-6-10. [Hearing; failure of service.]

Upon the adjourned day the same proceedings, adjournments, trial, findings and orders may be had as in case of complete service of notice in the first instance. In case of failure to mail said notice as herein required, the court or judge may order the same mailed at least fourteen days before said adjourned hearing. In case of failure to publish or post notice, as in this chapter required, the court or judge may adjourn said hearing for sufficient time to permit the due posting and publication of said notice, and order said notice posted or published as in Section 73-6-4 NMSA 1978 directed. In case of adjournment to permit notice to be given the notice shall state the fact of such adjournment and the time and place of hearing pursuant to said adjournment.

History: Laws 1912, ch. 84, 10; Code 1915, 1886; C.S. 1929, 40-110; 1941 Comp., 77-1810; 1953 Comp., 75-19-10.



Section 73-6-11 - Hearing; objections.

73-6-11. [Hearing; objections.]

On the day fixed for hearing on such petition all parties owning lands, or any interests or easements in land, within said proposed district, or who would be affected thereby, may appear and contest:

A. the sufficiency of the petition;

B. the sufficiency of the signers of the petition;

C. the sufficiency of the notice;

D. the constitutionality of the law; and

E. the jurisdiction of the court, specifying their objections to such jurisdiction; and the petitioners and contestants may, on the trial day offer any competent evidence in regard thereto. All notices of contest shall be in writing and shall clearly specify the grounds of contest.

History: Laws 1912, ch. 84, 11; Code 1915, 1887; C.S. 1929, 40-111; 1941 Comp., 77-1811; 1953 Comp., 75-19-11.



Section 73-6-12 - Hearing and determination.

73-6-12. [Hearing and determination.]

The court shall hear and determine whether or not the petition contains the signatures of twenty-five percent of the adult owners of lands within the said proposed district and who represent one-fourth in area of the lands proposed to be affected by said work and shall determine all questions of law arising on said contest. The district court in which such petition shall be filed or the judge thereof may adjourn the hearing from time to time for want of sufficient notice or to give time to prepare for trial or for other good cause.

History: Laws 1912, ch. 84, 12; Code 1915, 1888; Laws 1921, ch. 166, 2; C.S. 1929, 40-112; 1941 Comp., 77-1812; 1953 Comp., 75-19-12.



Section 73-6-13 - Proof of ownership.

73-6-13. [Proof of ownership.]

The affidavit of any three or more of the signers of said petition stating that they have examined it, and are acquainted with the locality of said district and that the signers of said petition are adult owners or reputed owners of lands in said district, to satisfy Section 73-6-1 NMSA 1978 may be taken as prima facie evidence of the facts therein stated. And the affidavit of any petitioner or other landowner before such court, or represented before the court, giving the name of affiant and his or her ownerships of the lands, described therein, shall be prima facie evidence to the court of such facts.

History: Laws 1912, ch. 84, 13; Code 1915, 1889; C.S. 1929, 40-113; 1941 Comp., 77-1813; 1953 Comp., 75-19-13.



Section 73-6-14 - Petition; deed made to defeat.

73-6-14. [Petition; deed made to defeat.]

Any deed made for the purpose of establishing or defeating the prayer of said petition, and not made in good faith and for a valuable consideration shall be taken and held to be a fraud, and the grantee therein shall not be considered as the owner of the land described therein.

History: Laws 1912, ch. 84, 14; Code 1915, 1890; C.S. 1929, 40-114; 1941 Comp., 77-1814; 1953 Comp., 75-19-14.



Section 73-6-15 - Petition; purchasers after notice of petition.

73-6-15. [Petition; purchasers after notice of petition.]

All purchasers of land within any drainage district or proposed drainage district after notice of such petition or any other notice provided by this article, shall have been given, or after such petition as hereinbefore referred to has been filed, shall be deemed to have purchased the same with notice thereof and shall be bound thereby to the same extent as the vendor of such lands would have been bound.

History: Laws 1912, ch. 84, 15; Code 1915, 1891; C.S. 1929, 40-115; 1941 Comp., 77-1815; 1953 Comp., 75-19-15.



Section 73-6-16 - Petition; insufficient signatures.

73-6-16. [Petition; insufficient signatures.]

If the court, or presiding judge thereof, after hearing any and all competent evidence that may be offered for and against the said petition, shall find that same has not been signed as herein required, the said petition shall be dismissed at the cost of the petitioners, and judgment shall be entered against said petitioners for the amount of said costs.

History: Laws 1912, ch. 84, 16; Code 1915, 1892; C.S. 1929, 40-116; 1941 Comp., 77-1816; 1953 Comp., 75-19-16.



Section 73-6-17 - Finding sufficient number of signers; certificate; calling election for drainage commissioners.

73-6-17. [Finding sufficient number of signers; certificate; calling election for drainage commissioners.]

But if it shall appear that the petition has been so signed, the court or judge shall so find, and shall certify such fact to the board of county commissioners of the county or counties in which such district is situated, and said commissioners shall call an election for the election of commissioners of the said drainage district which said call for election shall be in the same form as proclamations for elections now provided by law, and such election shall be held within thirty days after the receipt of the certificate from the district court as provided for herein.

History: Laws 1912, ch. 84, 17; Code 1915, 1893; Laws 1919, ch. 156, 1; C.S. 1929, 40-117; 1941 Comp., 77-1817; 1953 Comp., 75-19-17.



Section 73-6-18 - Qualifications of voters; application of general election laws.

73-6-18. [Qualifications of voters; application of general election laws.]

At such election and at all elections held under the provisions of this act [73-6-17 through 73-6-25, 73-6-33 NMSA 1978], all resident freeholders who are the owners of land within the proposed drainage district, or other evidences of title to such lands, who are qualified electors under the general election laws of the state, shall be entitled to vote, and none others. Insofar as applicable, the general election laws of the state, except requirements for registration, and except as in this act otherwise provided, shall govern all elections under this act.

History: Laws 1919, ch. 156, 2; C.S. 1929, 40-118; 1941 Comp., 77-1818; 1953 Comp., 75-19-18.



Section 73-6-19 - Elected by plurality vote.

73-6-19. [Elected by plurality vote.]

At all elections held under the provisions of this act [73-6-17 through 73-6-25, 73-6-33 NMSA 1978], the commissioners or persons receiving the highest number of votes cast by the qualified electors of the district shall be declared to be elected.

History: Laws 1919, ch. 156, 3; C.S. 1929, 40-119; 1941 Comp., 77-1819; 1953 Comp., 75-19-19.



Section 73-6-20 - Ballots.

73-6-20. [Ballots.]

For the first election to be held under the provisions of this act [73-6-17 through 73-6-25, 73-6-33 NMSA 1978], requisite ballots shall be provided under the direction of the board of county commissioners; and at all elections subsequent to the said first election, all such ballots shall be provided by the commissioners of the drainage district.

History: Laws 1919, ch. 156, 4; C.S. 1929, 40-120; 1941 Comp., 77-1820; 1953 Comp., 75-19-20.



Section 73-6-21 - "Resident freeholder" defined.

73-6-21. ["Resident freeholder" defined.]

Any person residing within any county in which any portion of a drainage or proposed drainage district shall lie, and who is the owner of agricultural land within the limits of the district, shall, for the purposes of this act [73-6-17 through 73-6-25, 73-6-33 NMSA 1978], be considered a resident freeholder.

History: Laws 1919, ch. 156, 5; C.S. 1929, 40-121; 1941 Comp., 77-1821; 1953 Comp., 75-19-21.



Section 73-6-22 - Determining and declaring result of election.

73-6-22. [Determining and declaring result of election.]

On the second Monday next succeeding the first election provided for by this act [73-6-17 through 73-6-25, 73-6-33 NMSA 1978], the board of county commissioners shall meet and proceed to canvass the votes cast at such election and declare the result as by this act provided.

History: Laws 1919, ch. 156, 6; C.S. 1929, 40-122; 1941 Comp., 77-1822; 1953 Comp., 75-19-22.



Section 73-6-23 - Election precincts; polling places; election judges and clerks.

73-6-23. [Election precincts; polling places; election judges and clerks.]

For the purposes of the first election hereinbefore provided for, if, in the judgment of the board of county commissioners, it is necessary so to do, said board may establish election precincts and polling places in addition to the number of voting precincts provided by law, and define the boundaries thereof, and such precincts may thereafter be changed by the commissioners of such drainage district. In the event of additional election precincts and polling places being designated as aforesaid, judges of election for each such precinct shall be appointed, one of whom shall act as clerk of election.

History: Laws 1919, ch. 156, 7; C.S. 1929, 40-123; 1941 Comp., 77-1823; 1953 Comp., 75-19-23.



Section 73-6-24 - Time for holding second and subsequent elections; commissioners holding over.

73-6-24. [Time for holding second and subsequent elections; commissioners holding over.]

Regular elections of any such district shall be held on the first Tuesday after the first Monday of December of each second calendar year following the first election hereinbefore provided for, and the commissioners so elected at each of said elections shall hold their offices until their successors are elected and have qualified in accordance with the provisions of this act [73-6-17 through 73-6-25, 73-6-33 NMSA 1978].

History: Laws 1919, ch. 156, 8; C.S. 1929, 40-124; 1941 Comp., 77-1824; 1953 Comp., 75-19-24.



Section 73-6-25 - Commissioners; oath; bond; quorum; concurrence of majority.

73-6-25. [Commissioners; oath; bond; quorum; concurrence of majority.]

Before entering upon their duties, such commissioners shall take and subscribe an oath to support the constitution of the United States and the constitution of the state of New Mexico, to faithfully and impartially discharge their duties as such commissioners and to render a true account of their duties to the district court within whose district the said drainage district is located, whenever required by law or the order of the said court, and shall execute a bond running to the state of New Mexico to be filed with said clerk for the benefit of the parties interested, in an amount to be fixed by the said district court or presiding judge thereof, with sureties to be approved by the court or presiding judge, conditioned for the faithful discharge of their duties as such commissioners, and the faithful accounting for and application of all moneys which shall come into their hands as such commissioners. A majority shall constitute a quorum, and a concurrence of a majority in any matter within their duties shall be sufficient for its determination.

History: Laws 1912, ch. 84, 18; Code 1915, 1894; Laws 1919, ch. 156, 9; C.S. 1929, 40-125; 1941 Comp., 77-1825; 1953 Comp., 75-19-25.



Section 73-6-26 - Appointments to fill expired terms; time; notice.

73-6-26. [Appointments to fill expired terms; time; notice.]

Appointments to fill expired terms in the office of drainage commissioners shall be made by the presiding judge of the district court of the county having jurisdiction of the drainage district at the courthouse therein, during the first ten days of September, or as soon thereafter as possible, on a day fixed by the court at least thirty days before such appointment is to be made and a written notice of the time fixed, mailed under direction of the court to each landowner of the district in each district in which such terms expire.

History: Laws 1912, ch. 84, 20; Code 1915, 1896; C.S. 1929, 40-126; 1941 Comp., 77-1826; 1953 Comp., 75-19-26.



Section 73-6-27 - Commissioners; vacancies.

73-6-27. [Commissioners; vacancies.]

Vacancies in the board may be filled by such judge at any time, the commissioners appointed to hold [office] for the residue of the unexpired term. The removal of any commissioner from the county or counties in which lands of such district are situated shall render his office vacant.

History: Laws 1912, ch. 84, 21; Code 1915, 1897; C.S. 1929, 40-127; 1941 Comp., 77-1827; 1953 Comp., 75-19-27.



Section 73-6-28 - Commissioners; accounts; records; vouchers.

73-6-28. [Commissioners; accounts; records; vouchers.]

The commissioners shall keep an accurate record of all moneys collected on account of the work under their charge, and of all payments made by them, and shall take vouchers for such payments and shall keep full, accurate and true minutes of all their proceedings.

History: Laws 1912, ch. 84, 22; Code 1915, 1898; C.S. 1929, 40-128; 1941 Comp., 77-1828; 1953 Comp., 75-19-28.



Section 73-6-29 - Commissioners; annual report.

73-6-29. [Commissioners; annual report.]

On the first Tuesday of September of each year they shall file in the office of the clerk of the court having jurisdiction in the matter an itemized statement of all their receipts and disbursements and leave said report in such office for examination by parties interested at all times.

History: Laws 1912, ch. 84, 23; Code 1915, 1899; C.S. 1929, 40-129; 1941 Comp., 77-1829; 1953 Comp., 75-19-29.



Section 73-6-30 - Commissioners; compensation; expenses.

73-6-30. [Commissioners; compensation; expenses.]

They shall receive for their services such compensation as the court or presiding judge thereof may determine. They shall also receive their actual reasonable expenses.

History: Laws 1912, ch. 84, 24; Code 1915, 1900; C.S. 1929, 40-130; 1941 Comp., 77-1830; 1953 Comp., 75-19-30.



Section 73-6-31 - Commissioners; court to control; contempt.

73-6-31. [Commissioners; court to control; contempt.]

They shall at all times be under the control and direction of the court or presiding judge, and shall obey its or his directions; failure [failing] so to do they shall forfeit their compensation and be dealt with summarily as for contempt.

History: Laws 1912, ch. 84, 25; Code 1915, 1901; C.S. 1929, 40-131; 1941 Comp., 77-1831; 1953 Comp., 75-19-31.



Section 73-6-32 - Commissioners; bonds; liability.

73-6-32. [Commissioners; bonds; liability.]

Suit may also be brought upon their bonds, in the name of the state and the amount recovered shall be applied to the construction of the work or to the party injured, as justice may require.

History: Laws 1912, ch. 84, 26; Code 1915, 1902; C.S. 1929, 40-132; 1941 Comp., 77-1832; 1953 Comp., 75-19-32.



Section 73-6-33 - Commissioners; organization; examination of lands; report.

73-6-33. [Commissioners; organization; examination of lands; report.]

Within ten days after said commissioner [commissioners] shall be elected and qualified they shall meet and organize by electing one of their number president and one secretary, and as soon as may be thereafter, they shall personally examine the lands in said district and make a preliminary report to the court, which report shall state:

A. whether said proposed work is necessary, or would be of utility in carrying out the purposes of the petition;

B. whether the proposed work would promote agricultural interests, and whether there are any lands described in said petition which would not be benefitted by such improvement;

C. whether the total benefits from said proposed work will exceed the cost thereof together with the damages resulting therefrom; and in arriving at this they shall include all benefits and all damages resulting therefrom both within and without said district;

D. said commissioners shall in said report fix as near as may be and report to the court the boundaries of said proposed drainage district. Said boundaries shall not be so changed from those in the petition as to deprive the court of jurisdiction by reason of not having on the petition the required number of signers owning land within said changed boundaries.

History: Laws 1912, ch. 84, 27; Code 1915, 1903; Laws 1919, ch. 156, 10; C.S. 1929, 40-133; 1941 Comp., 77-1833; 1953 Comp., 75-19-33.



Section 73-6-34 - Commissioners to report.

73-6-34. [Commissioners to report.]

If said proposed work as in the petition described, is not best suited to carry out the purposes of the petition the commissioners shall consider and base their report upon some other plan best suited to carry out those purposes and propose to the court the plan by them recommended.

History: Laws 1912, ch. 84, 28; Code 1915, 1904; C.S. 1929, 40-134; 1941 Comp., 77-1834; 1953 Comp., 75-19-34.



Section 73-6-35 - Commissioners; hearing on report.

73-6-35. [Commissioners; hearing on report.]

Upon the filing of the preliminary report the court or the presiding judge thereof shall by order fix a time and place when and where the same shall be heard at some general or special term of said court, not less than thirty days from the filing of said report. Notice of the time and place of hearing upon said preliminary report shall be given to all interested persons by publishing a brief notice of the filing of said report, including a brief statement of the substance of said report in one or more newspapers published in each county in which any land in said proposed drainage district shall be situated (or if no newspaper is published in said county, in one or more newspapers of general circulation of the district) once in each week for three consecutive weeks prior to the day appointed for hearing thereon. Said notice shall describe all lands by said report included in said district, which were not included therein by the petition, and state that such lands are to be included in said district which were by the petition included therein and shall state that such lands are to be excluded from said district.

History: Laws 1912, ch. 84, 29; Code 1915, 1905; C.S. 1929, 40-135; 1941 Comp., 77-1835; 1953 Comp., 75-19-35.



Section 73-6-36 - Commissioners; report; hearing; adjournment.

73-6-36. [Commissioners; report; hearing; adjournment.]

Upon the day fixed for hearing upon said report, said court may adjourn said hearing for good cause or may proceed to hear, try and determine all issues arising upon said report.

History: Laws 1912, ch. 84, 30; Code 1915, 1906; C.S. 1929, 40-136; 1941 Comp., 77-1836; 1953 Comp., 75-19-36.



Section 73-6-37 - Commissioners; report; remonstrance.

73-6-37. [Commissioners; report; remonstrance.]

Any interested party may appear and remonstrate against said report or any material part thereof. All remonstrances shall be in writing, be verified on oath, be filed at least five days before the day fixed for hearing and shall set forth the facts upon which they are based.

History: Laws 1912, ch. 84, 31; Code 1915, 1907; C.S. 1929, 40-137; 1941 Comp., 77-1837; 1953 Comp., 75-19-37.



Section 73-6-38 - Lands added to; notice to owners.

73-6-38. [Lands added to; notice to owners.]

When lands are added to the district the owners thereof shall be served with said notice as provided for serving of notice of hearing on the petition.

History: Laws 1912, ch. 84, 32; Code 1915, 1908; C.S. 1929, 40-138; 1941 Comp., 77-1838; 1953 Comp., 75-19-38.



Section 73-6-39 - Commissioners report; trial; judgment; costs.

73-6-39. [Commissioners report; trial; judgment; costs.]

All issues arising upon said preliminary report shall be tried by the court without a jury. If the court shall find in favor of the remonstrance, or if said report be that the proposed work will not promote the agricultural interests, or that the benefits from said proposed work will not exceed the damages and cost of construction, and no remonstrance against said report is filed, the petition shall be dismissed and the costs taxed against the petitioners, and judgment entered therefor, as in Section 73-7-12 NMSA 1978, hereinafter provided.

History: Laws 1912, ch. 84, 33; Code 1915, 1909; C.S. 1929, 40-139; 1941 Comp., 77-1839; 1953 Comp., 75-19-39.



Section 73-6-40 - Commissioners report; trial; findings; confirmation.

73-6-40. [Commissioners report; trial; findings; confirmation.]

But if the preliminary report be that the benefits of said proposed work (or work by the commissioners proposed) will exceed the damages and the cost of construction and that the agricultural interests will be promoted thereby, and no remonstrance thereto is filed, or if on the trial of the issues made on said report the court finds that the benefits will exceed the damages and cost of construction, and that the agricultural interests will be promoted by said proposed work, the court shall make and file such findings in writing and make an order confirming said report or directing amendment of the report to conform to the findings of said court. And when so amended the court shall by order confirm the same and direct said commissioners to proceed with said work with all convenient speed.

History: Laws 1912, ch. 84, 34; Code 1915, 1910; C.S. 1929, 40-140; 1941 Comp., 77-1840; 1953 Comp., 75-19-40.



Section 73-6-41 - Commissioners report; findings final; appeal to Supreme Court.

73-6-41. [Commissioners report; findings final; appeal to Supreme Court.]

Such findings and order shall be final and conclusive unless appealed from, to the supreme court within thirty days after filing thereof.

History: Laws 1912, ch. 84, 35; Code 1915, 1911; C.S. 1929, 40-141; 1941 Comp., 77-1841; 1953 Comp., 75-19-41.



Section 73-6-42 - Name; boundaries; corporation; powers.

73-6-42. [Name; boundaries; corporation; powers.]

Upon entering of such order of confirmation of said preliminary report of record, such drainage district shall be, and is thereby declared to be organized as a drainage district by the name mentioned in said petition, or such other name as the court shall fix, with the boundaries fixed by the order confirming the report of said commissioners, to be a body corporate by said name fixed in said order, with the right to sue and be sued, to adopt and use a seal and to have perpetual succession.

History: Laws 1912, ch. 84, 36; Code 1915, 1912; C.S. 1929, 40-142; 1941 Comp., 77-1842; 1953 Comp., 75-19-42.



Section 73-6-43 - Commissioners; powers.

73-6-43. [Commissioners; powers.]

The commissioners appointed as aforesaid and their successors in office shall from the entry of such order of confirmation, constitute the corporate authority of said drainage district, and shall exercise the functions conferred on them by law, and do all things and perform all acts necessary to the construction and preservation of the proposed work.

History: Laws 1912, ch. 84, 37; Code 1915, 1913; C.S. 1929, 40-143; 1941 Comp., 77-1843; 1953 Comp., 75-19-43.



Section 73-6-44 - Conditions precedent to formation of drainage district.

73-6-44. [Conditions precedent to formation of drainage district.]

All proceedings herein required, prior to the entry of such order of confirmation of record, shall be deemed to be and are hereby declared to be necessary to the formation of said body corporate.

History: Laws 1912, ch. 84, 38; Code 1915, 1914; C.S. 1929, 40-144; 1941 Comp., 77-1844; 1953 Comp., 75-19-44.






Article 7 - Drainage Districts; Construction, Operation and Maintenance

Section 73-7-1 - Commissioners; engineers; surveys; plans; report.

73-7-1. [Commissioners; engineers; surveys; plans; report.]

As soon as may be after the confirmation of the said preliminary report, or within such time as the court may direct, said commissioners shall employ a competent drainage engineer and proceed to have all necessary levels taken and surveys made, and shall lay out said proposed work, make a map thereof and plans, profiles and other specifications thereof and report in writing to the court.

A. Whether the starting point, routes and termini of proposed work and the proposed location thereof, as in the petition contained, are in all respects proper and feasible, and, if not, shall report such as are most proper and feasible.

B. If it be found necessary to change the boundaries of said proposed district, as by them previously fixed, they shall report said proposed change, and, if possible, shall report the names, residence and post-office addresses of the owner or owners of all lands affected by said change in boundaries, but no such change in boundaries shall be made as to deprive the court of jurisdiction; provided, however, that if the owners of lands adjacent to the district petition to have their lands brought in to the district such may be considered the same as original petitioners in making changes of boundaries.

C. What lands within the district, as by them reported will be injured by the proposed work, if any, and they shall therein award to each tract, lot, easement of interest by whomsoever held, the amount of damages which they shall determine will be caused to the same by the proposed work.

D. What lands within the district as by them reported will be benefited by the proposed work and they shall assess against each tract, lot and easement by whomsoever held the amount of benefits which they determine will be caused to the same by the proposed work or the damages inflicted by same on the district. The benefits or damages assessed as provided in this section are hereinafter referred to as "assessment of benefits."

E. They shall also determine and report to the court the total amount, as near as they can determine, that said proposed work will cost, which amount shall include all incidental expenses, the reasonable cost of organizing said district, costs of proceeding and all probable damage to lands, both within and without the district, together with a reasonable attorney fee for the petitioners, which cost will hereinafter be referred to as "cost of construction."

F. If the cost of construction of any particular part of the work so proposed to be done should be assessed upon any particular tract or tracts, lot or lots of land, or upon any corporation or corporations, individual or individuals, company or companies not incorporated, the commissioners shall so specify, and in their report they shall fix and determine the sums which should be assessed against said tracts, lots and corporations, individuals, companies not incorporated and assess such sum against said tracts, lots, corporations, individuals, companies not incorporated.

G. And if any corporation, individual or individuals, company or companies not incorporated or public highway or highways would, in the judgment of said commissioners, derive special benefits from the whole or any part of such proposed work, the commissioners shall so report and assess those benefits and assess against the same its proportionate share of the costs of said proposed work. The word "corporation" wherever in this act contained, shall be construed to include:

(1) railroad companies;

(2) other private corporations of all kinds;

(3) towns;

(4) cities;

(5) villages; and

(6) other drainage districts.

H. They shall apportion and assess the part of this "cost of construction" not assessed as in Subdivision [Subsections] F and G of this section against the several benefited tracts, lots and easements in said drainage district, in proportion to the benefits which they have assessed against the same by setting down opposite each tract, lot or easement, the sum so apportioned to each. The assessments which together make up the cost of construction as above defined, are herein referred to as "assessments for construction."

I. The commissioners shall further report to the court the probable cost of keeping said proposed work in repair after it is completed.

J. They shall include in their said report said map, plans and other specifications, and file the same with their report.

History: Laws 1912, ch. 84, 39; Code 1915, 1915; C.S. 1929, 40-145; 1941 Comp., 77-1901; 1953 Comp., 75-20-1.



Section 73-7-2 - Commissioners; power over plans.

73-7-2. [Commissioners; power over plans.]

The commissioners shall not be confined to the points of commencement, routes or termini of the drains or ditches, or the number, extent or size of the same or the location, plan or extent of any drain, ditch or other work, as proposed by the petitioners, but shall locate, design, lay out and plan the same in such manner as to them shall seem best, to promote the agricultural interests and to drain, or to protect the lands of the parties interested with the least damage and the greatest benefit to all lands affected thereby. And any plan proposed by the commissioners, may on the application of any person interested, on the hearing hereinafter provided for, or on the application of the commissioners, be altered by the court, by written order, in such manner as shall appear to the court to be just.

History: Laws 1912, ch. 84, 40; Code 1915, 1916; C.S. 1929, 40-146; 1941 Comp., 77-1902; 1953 Comp., 75-20-2.



Section 73-7-3 - Change of boundaries.

73-7-3. [Change of boundaries.]

If the commissioners find that the proposed district as described in the petition filed, will not embrace all of the lands that will be benefited by the proposed work, or that it will include lands that will not be benefited and are not necessary to be included in said district for any purpose, they shall extend or contract the boundaries of the proposed district so as to include or exclude all such lands, as the case may be; and the boundaries adopted and reported by them, may, upon the hearing of their report, as hereinafter provided, upon their application, or that of any person interested, be altered by the court in such manner as shall appear to be just; provided, that the alteration of boundaries as aforesaid shall not have the effect of so far enlarging or contracting the proposed district as to render such petition void or dismissable. Said report shall be filed with the clerk of the court.

History: Laws 1912, ch. 84, 41; Code 1915, 1917; C.S. 1929, 40-147; 1941 Comp., 77-1903; 1953 Comp., 75-20-3.



Section 73-7-4 - Report; notice of hearing.

73-7-4. [Report; notice of hearing.]

Upon the filing of said report, the court shall make and enter an order fixing the time and place when and where all persons interested may appear and remonstrate against the confirmations thereof, and the clerk of said court shall cause notice of the time and place of such hearing to be given to all parties interested, which notice shall contain a brief description of the lands benefited and damaged, together with the net damage awarded to the several tracts, parcels, easements and corporations to which damages are awarded and the sum in each case assessed for construction against said several benefited parcels, tracts, easements and corporations.

History: Laws 1912, ch. 84, 42; Code 1915, 1918; C.S. 1929, 40-148; 1941 Comp., 77-1904; 1953 Comp., 75-20-4.



Section 73-7-5 - Publication of report; notice; service of.

73-7-5. [Publication of report; notice; service of.]

Said notice shall be published for at least three successive weeks, prior to the day set for the hearing in one newspaper published in each county in which said lands, or any part thereof within said district are situated (and if no newspaper is published in said county, in some newspaper of general circulation in the district), and by serving a copy of such notice on each of the persons, or corporations, by said report recommended to be assessed, or whose lands are by said report recommended to be included in said district, and who reside in any of the counties out of which the proposed district is formed, at least 20 days before the day of hearing in the same manner that a summons is required to be served, provided, absence from the county of such person or corporation shall excuse personal service, whereupon due publication of such notice shall be sufficient service.

History: Laws 1912, ch. 84, 43; Code 1915, 1919; C.S. 1929, 40-149; 1941 Comp., 77-1905; 1953 Comp., 75-20-5.



Section 73-7-6 - Report; notice; land in several counties.

73-7-6. [Report; notice; land in several counties.]

In case the lands are situated in more than one county the notice published in the county wherein the court having jurisdiction is situated shall contain a description of all the lands in said proposed district, the damages awarded to the several parcels thereof and amounts assessed for construction against the several parcels thereof, but the notice published in any other county or counties may contain a description of only the lands situate in said county for which said publication is made, together with the damages awarded to and assessments for construction against the several tracts, parcels, easements and interests situate in said county for which publication is made.

History: Laws 1912, ch. 84, 44; Code 1915, 1920; C.S. 1929, 40-150; 1941 Comp., 77-1906; 1953 Comp., 75-20-6.



Section 73-7-7 - Report; notice; personal service.

73-7-7. [Report; notice; personal service.]

In case of service of said notice personally, or the acceptance and waiver thereof on all the owners of the lands within the district, said service shall be sufficient and give the court jurisdiction without said publication.

History: Laws 1912, ch. 84, 45; Code 1915, 1921; C.S. 1929, 40-151; 1941 Comp., 77-1907; 1953 Comp., 75-20-7.



Section 73-7-8 - Report; how modified.

73-7-8. [Report; how modified.]

If the court finds that the report requires modification the same may by order of the court be referred back to the commissioners, who may be required to modify it in any respect.

History: Laws 1912, ch. 84, 46; Code 1915, 1922; C.S. 1929, 40-152; 1941 Comp., 77-1908; 1953 Comp., 75-20-8.



Section 73-7-9 - Report; assessments; confirmation; appeal.

73-7-9. [Report; assessments; confirmation; appeal.]

If there be no remonstrance, or if the finding be in favor of the validity of the proceedings or after the report shall have been modified to conform to the findings, the court shall confirm the report and order of confirmation shall be final and conclusive, the proposed work shall be established and authorized and the proposed assessments approved and confirmed, which approval and confirmation shall be final, unless within thirty days an appeal be taken to the supreme court.

History: Laws 1912, ch. 84, 47; Code 1915, 1923; C.S. 1929, 40-153; 1941 Comp., 77-1909; 1953 Comp., 75-20-9.



Section 73-7-10 - Report; confirmation; modification.

73-7-10. [Report; confirmation; modification.]

Said order of confirmation may, at the same or at any subsequent term of said court, be revised, modified or changed, in whole or in part, on petition of the commissioners, after such notice as the court may require, to parties adversely interested.

History: Laws 1912, ch. 84, 48; Code 1915, 1924; C.S. 1929, 40-154; 1941 Comp., 77-1910; 1953 Comp., 75-20-10.



Section 73-7-11 - Commissioners; supplemental report; amendments.

73-7-11. [Commissioners; supplemental report; amendments.]

At any time prior to making the order confirming said report or thereafter the court may permit the commissioners to present and file a supplemental report, or amend their report as to any matter which, pursuant to the provisions hereof, was or might have been included in the original report presented by them, and after reasonable notice given to all parties interested, in such manner as the court shall direct, the court may, upon the hearing in said matter make such order as the case may require.

History: Laws 1912, ch. 84, 49; Code 1915, 1925; C.S. 1929, 40-155; 1941 Comp., 77-1911; 1953 Comp., 75-20-11.



Section 73-7-12 - Petition; dismissal; costs.

73-7-12. [Petition; dismissal; costs.]

In case the petition or proceedings are dismissed as provided in Section 73-6-39 NMSA 1978, a judgment shall be entered against the petitioners and in favor of the commissioners for the costs, expenses and liabilities incurred in said proceedings, and for the benefit of those who have rendered services or advanced money in the prosecution of said proceedings, or have recovered costs on successful contests therein.

History: Laws 1912, ch. 84, 50; Code 1915, 1926; C.S. 1929, 40-156; 1941 Comp., 77-1912; 1953 Comp., 75-20-12.



Section 73-7-13 - Petitioners; liability of.

73-7-13. [Petitioners; liability of.]

All petitioners shall, among themselves, contribute in the payment of said judgment, in proportion to the number of acres of land they have within the boundaries of the proposed district.

History: Laws 1912, ch. 84, 51; Code 1915, 1927; C.S. 1929, 40-157; 1941 Comp., 77-1913; 1953 Comp., 75-20-13.



Section 73-7-14 - Assessments; how paid.

73-7-14. [Assessments; how paid.]

At the time of confirmation of such assessments, it shall be competent for the court to order the assessments for cost of construction, to be paid in not more than fifteen installments of such amounts and at such times as will be convenient for the accomplishment of the proposed work, or for the payment of the principal and interest of such notes or bonds of said district as the court shall grant authority to issue, for the cost of construction. The court may also, by such order, fix a date on which the first installment of the assessments for cost of construction shall become due, not more than five years after the date of the order, and each of said installments shall draw interest at the rate of not to exceed eight percent per annum from the date of said order.

History: Laws 1912, ch. 84, 52; Code 1915, 1928; C.S. 1929, 40-158; 1941 Comp., 77-1914; 1953 Comp., 75-20-14.



Section 73-7-15 - Assessments; when payable.

73-7-15. [Assessments; when payable.]

Unless otherwise provided by said order, such assessment shall be payable at once; and from the time of the entry of said order, assessments for cost of construction and interest thereon, shall be a lien upon the lands assessed until paid. Any owner of land, or any corporation assessed for cost of construction, may at any time within thirty days after the confirmation of said report, pay into court, the amount of the assessment against his land or any tract thereof, or against any such corporation. Said payment shall relieve said lands from the lien of said assessment, and said corporation from all liability on said assessment.

History: Laws 1912, ch. 84, 53; Code 1915, 1929; C.S. 1929, 40-159; 1941 Comp., 77-1915; 1953 Comp., 75-20-15.



Section 73-7-16 - Assessments for repairs; when payable; commissioners annual report.

73-7-16. [Assessments for repairs; when payable; commissioners annual report.]

Assessments for keeping any drain, ditch, levee or other work in repair under these provisions, shall be due and payable on the first Tuesday of September annually. Commissioners having charge of any completed drain, ditch or other work shall, on the first Tuesday of June in each year, file with the clerk of the court having jurisdiction, a report in which they shall specify in detail the labor necessary to the preservation and protection of the work under their control, the places where repairs are specially needed and the sum to be assessed against each tract, lot, easement or corporation to pay all necessary repairs. All such assessments shall be apportioned on the last assessments of benefits confirmed by the court.

History: Laws 1912, ch. 84, 54; Code 1915, 1930; C.S. 1929, 40-160; 1941 Comp., 77-1916; 1953 Comp., 75-20-16.



Section 73-7-17 - Annual assessment.

73-7-17. [Annual assessment.]

Within thirty days after filing such annual report, at a time and place to be fixed by the court, or presiding judge, the court or presiding judge shall examine said report, hear all objections to the same, fix and determine the amount of such assessments and cause such adjudication to be entered of record in said court, and a certified copy of the same to be delivered to said commissioners.

History: Laws 1912, ch. 84, 55; Code 1915, 1931; C.S. 1929, 40-161; 1941 Comp., 77-1917; 1953 Comp., 75-20-17.



Section 73-7-18 - Commissioners; powers; right of entry on lands.

73-7-18. [Commissioners; powers; right of entry on lands.]

The commissioners from the time of their appointment may go upon the lands lying within said district for the purpose of examining the same, and making plans, plats and surveys, and after the organization of said district, and payment or tender of compensation allowed, may go upon said lands, with their servants, teams, tools, instruments or other equipments [equipment], for the purpose of constructing such proposed work, and may forever thereafter enter upon said lands as aforesaid, for the purpose of maintaining or repairing such proposed work, doing no more damage than the necessity of the occasion may require; and any person or persons, who shall willfully prevent or prohibit any of such persons from entering such lands for the purposes aforesaid, shall be fined any sums not exceeding $25.00 per day for each day's hindrance to be recovered in an action of debt in favor of such drainage district, which sum shall be paid into the treasury for the use of said district.

History: Laws 1912, ch. 84, 57; Code 1915, 1933; C.S. 1929, 40-162; 1941 Comp., 77-1918; 1953 Comp., 75-20-18.



Section 73-7-19 - Rights-of-way; eminent domain.

73-7-19. [Rights-of-way; eminent domain.]

Where a drainage district has no sufficient outlet within its borders it is hereby provided that said district shall have the right to condemn right-of-way across the necessary lands to reach an outlet, the damages, if any, to the owners of lands through which the right-of-way is procured to be agreed upon by said owner and the commissioners of such district or if they cannot agree upon damages, the said drainage commissioners, shall proceed in the name of such drainage district to condemn such right-of-way which shall be so located so as to do the least damage to private or public property consistent with the proper use and economical construction of such outlet. Such land and right-of-way shall be acquired in the manner provided by law for the condemnation and taking of private property in New Mexico, for railroad, telegraph, telephone and other public uses and purposes.

History: Laws 1912, ch. 84, 58; Code 1915, 1934; C.S. 1929, 40-163; 1941 Comp., 77-1919; 1953 Comp., 75-20-19.



Section 73-7-20 - Drains across railroads; construction.

73-7-20. [Drains across railroads; construction.]

Upon receiving a thirty days' notice from the commissioners in writing, which notice shall be accompanied by the plans and specifications, of the size and character of such ditch or drain, any railway company, over whose right-of-way or yard such drain or ditch shall be laid out, may perform the work of constructing such ditch or drain across its said right-of-way according to such plans or specifications so furnished, and such railway so constructing such ditch or drain shall receive fair compensation therefor to be allowed by the commissioners of such drainage district and approved by the court; provided, that such railway company may be assessed for benefits derived from such drainage in the same manner and to the same extent as other landowners benefited in the immediate vicinity thereof, are assessed. If such railway company shall fail to commence and proceed with the construction of such ditch or drain as in this section provided, after the notice as herein provided, the commissioners may at any time after the expiration of said thirty days open or cause to be opened such right-of-way or yard along the line of such ditch or drain and construct the same in like manner as such ditch or drain is constructed through the property of individuals, provided, that such construction shall be carried on in such manner as will not interfere with the operation of said railway.

History: Laws 1912, ch. 84, 59; Code 1915, 1935; C.S. 1929, 40-164; 1941 Comp., 77-1920; 1953 Comp., 75-20-20.



Section 73-7-21 - Additional assessments; how made.

73-7-21. [Additional assessments; how made.]

If in the first assessment for construction the commissioners shall have reported to the court a smaller sum than is needed to complete the work of construction, or if in any year an additional sum is necessary to pay the interest on lawful indebtedness of said drainage district, further or additional assessments on the land and corporations benefited, apportioned upon the last assessment of benefit which has been approved by the court, shall be made by the commissioners of said drainage district under the order of the court or presiding judge thereof without notice, which further or additional assessment may be made payable in installments as specified in Section 73-7-15 NMSA 1978, and shall be treated and collected in the same manner as the original assessments for construction confirmed by the court in said drainage district.

History: Laws 1912, ch. 84, 60; Code 1915, 1936; C.S. 1929, 40-165; 1941 Comp., 77-1921; 1953 Comp., 75-20-21.



Section 73-7-22 - Omissions not jurisdictional.

73-7-22. [Omissions not jurisdictional.]

Omission to assess benefits, or to assess for cost of construction, or to make additional assessments, or to make assessment for repairs against, or to award damages to any one or more tracts of land or easements in a drainage district, or to assess benefits, or to assess for cost of construction, or to assess for repairs or to make additional assessments against any corporation which should have been assessed, shall neither affect the jurisdiction of the court to confirm any report nor to render the benefits assessed, or the assessments for cost of construction, or additional assessments or assessments for repairs against other lands, or assessments against any corporation voidable, but the commissioners of said drainage district shall thereafter, as soon as they discover the omission, or receive notice thereof, either agree with the omitted parties upon the proper assessments or damages or make such assessments against the omitted lands and corporations, and award such damages as shall be just, and report the fact, together with such assessments and awards, to the court.

History: Laws 1912, ch. 84, 61; Code 1915, 1937; C.S. 1929, 40-166; 1941 Comp., 77-1922; 1953 Comp., 75-20-22.



Section 73-7-23 - Assessments; contents of; presumption.

73-7-23. [Assessments; contents of; presumption.]

Any owner of land, or any interest in land, within a drainage district, who claims that his land in said district is exempt from liability for, or lien of any assessment for cost of construction or repairs, or any additional assessment by said commissioners levied against the same whether said assessments be the first or any subsequent assessment or questions the legality of such assessment, may at any time within thirty days after such assessment shall have been made and on ten days' notice to such drainage commissioners appear before the court having jurisdiction and show cause why said land should not be bound by all drainage assessments in any report or reports of the commissioners of said district assessed against the same. The presumption shall be in favor of the regularity of such assessments, and they shall stand as valid assessments unless the owner of such land, or some interest therein shall show that said assessment is inequitable, or is void because the lands were not subject to assessment in the first instance.

History: Laws 1912, ch. 84, 62; Code 1915, 1938; C.S. 1929, 40-167; 1941 Comp., 77-1923; 1953 Comp., 75-20-23.



Section 73-7-24 - Additional levy to cover void assessments.

73-7-24. [Additional levy to cover void assessments.]

In the case the court decides that such lands should not, at the time said assessments were made be assessed for drainage purposes, and that said assessment or assessments, are void, the commissioner may levy an additional assessment on all of the assessable land and corporations in said district based on the last assessment of benefits approved by the court, to realize the sum lost to the district by reasons of the void assessment.

History: Laws 1912, ch. 84, 63; Code 1915, 1939; C.S. 1929, 40-168; 1941 Comp., 77-1924; 1953 Comp., 75-20-24.



Section 73-7-25 - Due date of assessments fixed by court order; collection; lien on lands.

73-7-25. [Due date of assessments fixed by court order; collection; lien on lands.]

All drainage assessments and installments thereof with interest thereon heretofore or hereafter confirmed and made payable under and pursuant to the provisions of Sections 73-6-1 to 73-6-17, 73-6-25 to 73-6-44, 73-7-1 to 73-7-24, 73-7-37, 73-7-38, and 73-7-40 to 73-7-56 NMSA 1978, shall be paid at the time and to the official as fixed by the order of the court which confirmed such assessments, and the collection and enforcement thereof shall be made by the drainage commissioners, their officers, agents and attorneys, but subject to and in accordance with the provisions of this act [73-7-25 through 73-7-35 NMSA 1978]. If such assessments against lands, or any installments thereof, with interest thereon, are not paid within thirty days from the date when due, such assessments shall thereafter bear interest at the rate of one percent per month on the amount then due. All drainage assessments and installments thereof with the interest thereon shall be a lien upon the lands assessed until paid or satisfied under the provisions of this act, and such lien shall not be affected by any sale of said lands for state and county taxes.

History: Laws 1927, ch. 131, 1; C.S. 1929, 40-401; 1941 Comp., 77-1925; 1953 Comp., 75-20-25.



Section 73-7-26 - Assessments certified as delinquent entered on tax roll; collection.

73-7-26. [Assessments certified as delinquent entered on tax roll; collection.]

Drainage commissioners may at any time certify any such delinquent assessments, installments and/or interest to be due and unpaid, indicating the amount of each such assessment, installment and/or interest then due, as to each tract or parcel of land, to the official whose duty it is to collect general state and county taxes, of any county in which any delinquent lands are situated, and such official shall enter the same in the tax roll of such county next thereafter to be made against the lands so certified as delinquent, but in a separate column thereof, and the same shall be collected in the same manner in which state, county and town taxes are collected, except only that personal property, and all lands other than those against which the assessment shall have been made, shall not be liable to seizure and sale therefor; and except further that if any of said lands be not sold at general tax sale for the full amount of all taxes, including drainage assessments, then contained on the tax roll of the county, or if, prior to such general tax sale, the drainage commissioners shall elect to recall their certificate of delinquencies by notice to the county official receiving the same, then and in either such event such lands may be certified back to the drainage commissioners upon their demand as unsold without prejudice to any future action for the collection and enforcement and without prejudice to the lien of such assessments, installments and interest upon said lands by reason thereof.

History: Laws 1927, ch. 131, 2; C.S. 1929, 40-402; 1941 Comp., 77-1926; 1953 Comp., 75-20-26.



Section 73-7-27 - Foreclosure proceedings for collection of delinquent assessments.

73-7-27. [Foreclosure proceedings for collection of delinquent assessments.]

Drainage districts organized under the provisions of Sections 73-6-1 to 73-6-17, 73-6-25 to 73-6-44, 73-7-1 to 73-7-24, 73-7-37, 73-7-38 and 73-7-40 to 73-7-56 NMSA 1978, may enforce the collection of delinquent drainage assessments heretofore or hereafter becoming delinquent as an additional and alternative remedy by proceedings in the district court of the county where the lands upon which the assessments are delinquent, or some part thereof, are situated, for foreclosure of the lien herein referred to and a sale of the land upon which the assessments or installments thereof and/or interest thereon are delinquent in the manner hereinafter provided.

History: Laws 1927, ch. 131, 3; C.S. 1929, 40-403; 1941 Comp., 77-1927; 1953 Comp., 75-20-27.



Section 73-7-28 - Petition in foreclosure proceedings.

73-7-28. [Petition in foreclosure proceedings.]

Such foreclosure proceedings shall be by petition in equity as an action in rem filed by or in the name of the drainage district, and such petition shall aver the nonpayment of assessments or installments thereof and/or interest thereon with a description of the tracts or parcels of land upon which a lien or liens is claimed, the names of the owners and the amount of the delinquencies against the respective lands, indicating the amount of each such assessment, installment and/or interest then due, as to each tract or parcel of land, and shall pray for a judgment against each of said tracts or parcels of land and the foreclosure of the lien against the same by sale thereof. Any number of tracts or parcels of land upon which assessments, installments and/or interest may be claimed as a lien, may be included in the same petition. No error or insufficiency in said petition not going to the justice of the lien sought to be foreclosed shall invalidate the proceedings; and said petition may be amended at any time prior to entering of decree as equity shall require.

History: Laws 1927, ch. 131, 4; C.S. 1929, 40-404; 1941 Comp., 77-1928; 1953 Comp., 75-20-28.



Section 73-7-29 - Notice; publication; mailing; form.

73-7-29. [Notice; publication; mailing; form.]

Upon the filing of said petition, notice of the pendency of such suit in the name of the clerk of the court in which said petition is filed shall be given by publication once a week for four consecutive weeks and by mailing a copy of such notice by registered prepaid postage addressed to each record owner of the lands described in the petition at the last known post-office address of such owner, and the affidavit of the attorney or agent of plaintiff shall be filed in said cause indicating the addresses of the record owners to whom such notice has been so mailed, or that any such address upon diligent inquiry could not be ascertained and is unknown, which affidavit shall be prima facie evidence of the facts therein stated. The last publication shall be not less than 30 days before application for judgment shall be made and said notice shall be given in some newspaper published in the county wherein the lands are situated, and if such lands are in more than one county, then in each of such counties, and may be in substantially the following terms:

"____________________ Drainage District,

vs.

Delinquent Lands.

All persons having or claiming an interest in any of the following described lands are hereby notified that suit is pending in the district court of _____ to enforce collection of certain drainage assessments on the lands herein described, which lands together with the amounts severally due are as follows, to wit: (Then should follow a list of delinquent lands and the total amounts due thereon respectively as aforesaid, and the names of the respective owners.)

All persons or corporations interested in said lands are hereby notified that they are required by law to appear on or before the ___ day of ____ A.D __ at the place fixed by law for such court to convene, and make defense to said suit or the same will be taken as confessed and final judgment will be entered directing the sale of said lands for the purpose of collecting said assessments together with the interest and costs allowed by law.

_________________________

Clerk of said Court."

Such notice when published and served as aforesaid shall be equivalent to service of summons and shall confer jurisdiction upon the court to hear and determine said cause and to adjudicate the interests of all persons having any right or title in or to the land described therein.

History: Laws 1927, ch. 131, 5; C.S. 1929, 40-405; 1941 Comp., 77-1929; 1953 Comp., 75-20-29.



Section 73-7-30 - Trial; equity procedure; costs and fees; time of payment of judgment.

73-7-30. [Trial; equity procedure; costs and fees; time of payment of judgment.]

The suit shall stand for trial at the day named in such notice or as soon thereafter as the business of the court will permit. Such proceedings shall in all respects be conducted as provided by law for suits in equity and the court shall hear the cause as in other cases and enter its decree in accordance with the law and the practice of courts of equity. In all cases where notice has been properly given as aforesaid and where no answer has been filed, or if filed and the cause shall be decided for the plaintiff upon the hearing thereof, then the court by its decree shall enter judgment against each tract or parcel of land for the amount found due, together with all costs of the proceedings, which shall include a reasonable attorney's fee to be fixed by the court and taxed as a part of the costs, and such costs shall be apportioned among the several tracts or parcels of land which may be involved in one proceeding as the court may deem just and equitable. The court shall further fix a time not less than thirty nor more than ninety days from entry of such decree wherein the amount of such judgment against any such tract or parcel of land may be paid by any party interested and said decree shall provide that upon default of such payment the lien of such assessments shall be foreclosed by a sale of all lands upon which the judgment has not been paid. The court by its decree shall appoint a special master to carry out the decree, to whom the judgments shall be paid, and who in default of such payment shall advertise and sell such lands as herein provided, and shall fix the compensation of such special master as a part of the costs. The said decree shall be a joint and several decree as to each and all the several tracts or parcels of land against which the same is entered, and shall provide for interest at the rate of one percent per month on the amount found to be due until the date of sale. Provided, however, that no tract or parcel of land included in said decree shall be held liable for more than the amount due as assessed against that particular tract or parcel of land, including costs and interest as hereinbefore provided.

History: Laws 1927, ch. 131, 6; C.S. 1929, 40-406; 1941 Comp., 77-1930; 1953 Comp., 75-20-30.



Section 73-7-31 - Sale of lands for delinquent assessments; transfer of title; redemption; commissioners as purchasers; disposition of receipts.

73-7-31. [Sale of lands for delinquent assessments; transfer of title; redemption; commissioners as purchasers; disposition of receipts.]

The said special master shall sell the lands as to which the judgment entered has not been paid, at the courthouse of the county where the lands or some part thereof are situated, after having first advertised said sale weekly for four consecutive weeks in some newspaper published in such county, and if such lands are situated in more than one county such notice of sale shall be published in a newspaper in each of such counties. If all such land is not sold on the day advertised, such sale shall continue from day to day until completed. Sale shall be made at public outcry to the highest and best bidder for cash. The special master shall make a report of such sale or sales to the court and upon approval thereof, title to such lands so sold shall thereupon become vested in the purchaser, subject, however, to all other tax liens and the lien for all subsequent installments of drainage assessments and interest thereon, and the said purchaser shall thereupon become the owner in fee simple of the lands, and the special master shall execute and deliver deeds which shall have the same force and effect as deeds executed under judgments and decrees in civil actions, but the owner of such land, or anyone interested in the title thereto may redeem from such sale by paying to the purchaser or his assignee the purchase price with interest thereon at the rate of twelve (12%) percent per annum, together with all moneys subsequently paid for taxes and assessments thereon, at any time within nine months from the date of sale. The several tracts or parcels of land to be sold shall be offered separately. At such sale the commissioners of the drainage district in which the lands are situated may bid and become purchasers the same as any other purchaser and shall not be required to pay the purchase price in cash, but shall take title to such lands in the name of the drainage district and may thereafter sell or lease the said lands and all proceeds from the sale or leasing thereof shall be disposed of as herein provided. The amount received upon any bid shall be applied to the amount of the judgment against said tract or parcel of land bid upon; if the amount received is less than such judgment, nevertheless such judgment shall be deemed satisfied by such sale, but if the amount received is more than the judgment any surplus shall be applied first to the payment of any general state or county taxes outstanding and unpaid and then if a balance remains, as the court shall direct. All moneys received by the special master in payments on the judgment or for purchase of lands at the foreclosure sale over and above costs, attorney's fees and expenses of sale shall be paid to the treasurer of the district for credit pro rata to the respective funds entitled thereto.

History: Laws 1927, ch. 131, 7; C.S. 1929, 40-407; Laws 1933, ch. 26, 1; 1941 Comp., 77-1931; 1953 Comp., 75-20-31.



Section 73-7-32 - Proceedings brought by bondholders; liability for costs and fees.

73-7-32. [Proceedings brought by bondholders; liability for costs and fees.]

In case the drainage commissioners shall consent thereto, or shall fail to commence proceedings to foreclose as aforesaid within twelve months after any assesments [assessments], installments and/or interest shall have become delinquent, then the holder of any bond or coupon issued by the drainage district against such assessment which shall have been in default six months shall have the right to bring and thereafter control such suits for the collection of delinquent assessments, installments and/or interest in the name of the drainage district, and for such purpose may recall from the county officers having charge of the same any assessments theretofore certified by the commissioners, and the proceedings in such suit brought by the holder of any such bond or coupon shall in all respects be governed by the provisions herein contained; provided however, that the drainage district shall not be made liable by virtue of such proceedings for any costs or attorney's fees, and no action shall be commenced by the holder of any bond or coupon, without the consent of the commissioners, until thirty days after demand made upon them to institute the same and then only upon leave of the court obtained after such notice to the commissioners as the court shall prescribe.

History: Laws 1927, ch. 131, 8; C.S. 1929, 40-408; 1941 Comp., 77-1932; 1953 Comp., 75-20-32.



Section 73-7-33 - Disposition of unsold lands.

73-7-33. [Disposition of unsold lands.]

In any case where the lands are offered for sale, pursuant to such foreclosure proceedings, and there is no bid upon any tract or parcel of land, such unsold lands may be disposed of by the drainage commissioners at public or private sale at such price and upon such terms as the court may direct, subject to the right of redemption as herein provided.

History: Laws 1927, ch. 131, 9; C.S. 1929, 40-409; 1941 Comp., 77-1933; 1953 Comp., 75-20-33.



Section 73-7-34 - Lands worth less than accumulated taxes and assessments; sale for best obtainable price; redemption; disposition of proceeds.

73-7-34. Lands worth less than accumulated taxes and assessments; sale for best obtainable price; redemption; disposition of proceeds.

If it shall appear at any time that any tract or parcel of land covered by a certificate of sale held by any county acquired by it at general tax sale for taxes and/or drainage assessments cannot be sold for the amount of the accumulated taxes and assessments against the same, an action may be instituted upon petition to the district court by such district to inquire as to the value of such lands, and a copy of such petition shall be served upon the property tax division of the taxation and revenue department and upon the collector and treasurer of the county in which such lands are situated. If it shall appear upon the hearing of such petition that the lands cannot be sold for the amount of all accumulated general taxes and assessments against such lands, then the court shall order such lands sold as the court may direct at public sale after four weeks' notice by publication, for the best price obtainable, free and clear of all such taxes and assessments, but the owner or anyone interested in the title may redeem from such sale as provided in Section 73-7-31 NMSA 1978. The proceeds of such sale shall be divided pro rata between the county treasurer and the treasurer of said district in discharge of such taxes and assessments.

History: Laws 1927, ch. 131, 10; C.S. 1929, 40-410; 1941 Comp., 77-1934; 1953 Comp., 75-20-34; Laws 1977, ch. 249, 65.



Section 73-7-35 - Lands sold at general tax sale; assignment of certificate to district for payment of taxes.

73-7-35. [Lands sold at general tax sale; assignment of certificate to district for payment of taxes.]

Where lands have been heretofore sold at general tax sale for taxes and drainage assessments and the certificate is held by the county, such lands as to drainage assessments thereon shall be certified back to the drainage commissioners upon their demand, together with all penalties and interest accrued thereon, for collection and enforcement of all drainage assessments as provided by this act [73-7-25 through 73-7-35 NMSA 1978], but such certificate shall remain intact as to general taxes; and in cases where lands have been sold to the county as above stated, the district may if it desires pay the general taxes with interest and penalties and shall thereupon be entitled to an assignment of the certificate of sale and at the expiration of the time allowed by law for redemption shall be entitled to deed therefor if unredeemed.

History: Laws 1927, ch. 131, 11; C.S. 1929, 40-411; 1941 Comp., 77-1935; 1953 Comp., 75-20-35.



Section 73-7-36 - Lands eliminated from drainage districts; private sale for best obtainable price; disposition of proceeds.

73-7-36. [Lands eliminated from drainage districts; private sale for best obtainable price; disposition of proceeds.]

In all cases where lands in such drainage districts have been sold or may hereafter be sold to satisfy delinquent drainage assessments and the interest or penalties thereon as provided by Sections 73-7-25 through 73-7-35 of said statutes [NMSA 1978] and have been bought in [sic] by the drainage districts as provided by Section 73-7-31 of said statutes [NMSA 1978] as amended by Chapter 26 of the Laws of 1933 if such lands are not worth the amount of the assessments accumulated against them, together with delinquent taxes and/or future assessments thereon, and in the opinion of the commissioners cannot be sold for sufficient to satisfy such sums, upon order of the district court of the county wherein such districts or any part thereof is situated, based upon a petition of the commissioners by and with the consent of the holder or holders of any bonds issued by the district, such lands may be eliminated from the drainage district and all assessments cancelled against the same and they may be sold by the commissioners at private sale for the best price obtainable, and the proceeds derived from such sale shall be divided pro rata between the county treasurer and the treasurer of said drainage districts in discharge of all such taxes and assessments.

History: Laws 1934 (S.S.), ch. 3, 2; 1941 Comp., 77-1936; 1953 Comp., 75-20-36.



Section 73-7-37 - Commissioners may borrow money; notes and bonds; sale.

73-7-37. Commissioners may borrow money; notes and bonds; sale.

The commissioners [of the drainage district] may borrow an amount necessary to meet the preliminary expenses authorized by this article, and secure the amount by notes not running beyond one year from their date, and may further borrow money, not exceeding the amount of assessment for cost of construction, additional assessment and assessments for repairs, outstanding at the time of borrowing, for the construction or repair of any work which they are authorized to construct or repair or for the payment of any indebtedness they may have lawfully incurred and may secure the same by notes or bonds not running beyond one year after the last installment of the assessment, on the account of which the money is borrowed, shall fall due. The notes or bonds shall be in such form as the commissioners may determine, and which notes or bonds shall not be held to make the commissioners personally liable, but shall constitute a lien upon the assessments for the repayment of the principal and interest of the notes or bonds. The bonds shall not be subject to taxation by the state or any subdivision thereof. All sales are to be approved by the [district] court.

In case any money derived from bonds sold to pay for the original construction of improvements, now or hereafter, remains on hand after the work is completed in original construction, and paid for, and not required to pay damages, the residue may be used for maintenance and repair.

History: Laws 1912, ch. 84, 64; Code 1915, 1940; C.S. 1929, 40-169; 1941 Comp., 77-1937; 1953 Comp., 75-20-37; Laws 1983, ch. 265, 54.



Section 73-7-38 - Refunding indebtedness.

73-7-38. [Refunding indebtedness.]

And the court may, on the petition of the commissioners authorize them to refund any lawful indebtedness of the district by taking up and cancelling all of its outstanding notes and bonds, as fast as they become due, or before, if the holders thereof will surrender the same, and issuing in lieu thereof new notes, or bonds of such district, payable in such longer time as the court shall deem proper, not to exceed in the aggregate the amount of all notes and bonds of the district then outstanding, and the unpaid, accrued interest thereon, and bearing interest not exceeding eight percent per annum.

History: Laws 1912, ch. 84, 65; Code 1915, 1941; C.S. 1929, 40-170; 1941 Comp., 77-1938; 1953 Comp., 75-20-38.



Section 73-7-39 - Authority to refund indebtedness of any kind; borrowing money; issuance of new bonds and notes.

73-7-39. [Authority to refund indebtedness of any kind; borrowing money; issuance of new bonds and notes.]

Drainage districts organized under the provisions of Sections 73-6-1 to 73-6-44, 73-7-1 to 73-7-24, 73-7-37, 73-7-38 and 73-7-40 to 73-7-56 NMSA 1978 may refund all outstanding indebtedness whether evidenced by notes, bonds, coupons, judgments or other evidences of indebtedness in the manner provided by Section 73-7-38 NMSA 1978 of said statutes, and for such purpose may borrow the money necessary from any person or corporation willing to advance the same, or from the reconstruction finance corporation, or under the National Industrial Recovery Act [repealed] or any agency authorized by acts of congress to loan money for such purpose, and may issue new notes or bonds to evidence such indebtedness.

History: Laws 1934 (S.S.), ch. 3, 1; 1941 Comp., 77-1939; 1953 Comp., 75-20-39.



Section 73-7-40 - Letting contracts; bids; notice.

73-7-40. [Letting contracts; bids; notice.]

In all cases where the estimated cost of the work to be done at any one time under the direction of the commissioners shall exceed five hundred dollars [($500)], the same shall be let to the lowest responsible bidder, and the commissioners shall advertise for sealed bids, by notice published in some newspaper published in the county in which the petition is filed, and may advertise in one or more newspapers published elsewhere. If there be no newspaper published in the county in which the petition is filed, they shall advertise in some newspaper of general circulation in the district, which said notice shall particularly set forth the time and place when and where the bids advertised for will be opened, the kind of work to be let and the terms of payment. Said commissioners may continue the letting from time to time, if in their judgment the same shall be necessary, and shall reserve the right to reject any and all bids.

History: Laws 1912, ch. 84, 66; Code 1915, 1942; C.S. 1929, 40-171; 1941 Comp., 77-1940; 1953 Comp., 75-20-40.



Section 73-7-41 - Commissioners not to be interested in contracts.

73-7-41. [Commissioners not to be interested in contracts.]

And they shall not during their term of office, be interested directly or indirectly in any contract for the construction of any drain, ditch or other work in such drainage district, or in the sale of materials therefor or in the wages of or supplies for men or teams employed on any such work in said district.

History: Laws 1912, ch. 84, 67; Code 1915, 1943; C.S. 1929, 40-172; 1941 Comp., 77-1941; 1953 Comp., 75-20-41.



Section 73-7-42 - Damages; how paid.

73-7-42. [Damages; how paid.]

The damages allowed to the owners of lands shall be paid or tendered before the commissioners shall be authorized to enter upon such lands, for the construction of any drains or ditches proposed thereon. If the owner is unknown or there shall be a contest in regard to the ownership of the lands, or the owner will not receive payment, or there exists a mortgage or other lien against the same or the commissioners cannot for any other reason pay him, they may deposit the said damages with the clerk of the court, for the benefit of the owner, or parties interested, to be paid or distributed as the court shall direct and such payment shall have the same effect as the tender to and the acceptance of the damages awarded by the true owner of the land. This section shall not, however, prevent said commissioners, their agents, servants and employes [employees] going upon said lands to do any and all work found necessary prior to making their report thereof.

History: Laws 1912, ch. 84, 68; Code 1915, 1944; C.S. 1929, 40-173; 1941 Comp., 77-1942; 1953 Comp., 75-20-42.



Section 73-7-43 - Outside lands; when included.

73-7-43. [Outside lands; when included.]

Whenever any lands outside a drainage district are receiving the benefits of the drains of said district, by direct or indirect, natural or artificial connection therewith, or are damaging those in the district, the commissioners of said district may report said facts to the court and ask that said lands, describing them, be brought into said district and assessed for the benefit by them received from the drains or ditches of said district, or damages inflicted.

History: Laws 1912, ch. 84, 69; Code 1915, 1945; C.S. 1929, 40-174; 1941 Comp., 77-1943; 1953 Comp., 75-20-43.



Section 73-7-44 - Outside lands; notice to owners.

73-7-44. [Outside lands; notice to owners.]

Upon filing of said report the court shall order the owners of such lands to be notified of the filing of said report and the contents thereof, and shall require such owners to show cause at a time and place fixed therein, not less than twenty days thereafter, why their said lands should not be brought into said district and assessed for said benefit.

History: Laws 1912, ch. 84, 70; Code 1915, 1946; C.S. 1929, 40-175; 1941 Comp., 77-1944; 1953 Comp., 75-20-44.



Section 73-7-45 - Outside lands; remonstrance; hearing.

73-7-45. [Outside lands; remonstrance; hearing.]

At the time and place fixed for hearing said report any of said landowners may appear and remonstrate against the confirmation of said report. All remonstrances shall be in writing, verified and shall set forth the facts on which they are based. All issues arising on said report shall be tried by the court without a jury.

History: Laws 1912, ch. 84, 71; Code 1915, 1947; C.S. 1929, 40-176; 1941 Comp., 77-1945; 1953 Comp., 75-20-45.



Section 73-7-46 - Outside lands; when annexed.

73-7-46. [Outside lands; when annexed.]

If the court shall find that said lands or any of them are receiving the benefits of any such drain or ditch, the court shall so find in writing and shall order said lands to be annexed to and made a part of said district and benefits to be assessed against the same by the commissioners of said district.

History: Laws 1912, ch. 84, 72; Code 1915, 1948; C.S. 1929, 40-177; 1941 Comp., 77-1946; 1953 Comp., 75-20-46.



Section 73-7-47 - Outside lands; appeal.

73-7-47. [Outside lands; appeal.]

Said order shall be final and conclusive unless appealed to the supreme court within thirty days from the date of entry thereof.

History: Laws 1912, ch. 84, 73; Code 1915, 1949; C.S. 1929, 40-178; 1941 Comp., 77-1947; 1953 Comp., 75-20-47.



Section 73-7-48 - Annexed lands; assessments.

73-7-48. [Annexed lands; assessments.]

Said commissioners shall, after the time for appeal is passed, assess against each parcel, tract and easement of and in said annexed lands reasonable and just benefits, and shall assess against said lands for construction and repairs such sum as shall be just.

History: Laws 1912, ch. 84, 74; Code 1915, 1950; C.S. 1929, 40-179; 1941 Comp., 77-1948; 1953 Comp., 75-20-48.



Section 73-7-49 - Annexed lands; assessments; notice; hearing.

73-7-49. [Annexed lands; assessments; notice; hearing.]

The commissioners shall file their report of such assessments in court. The court shall by order require said owners to show cause at a time and place therein fixed not less than twenty days after service of said order, why said report of assessment should not be confirmed and on such hearing the court shall either amend, confirm or reject such report of assessments.

History: Laws 1912, ch. 84, 75; Code 1915, 1951; C.S. 1929, 40-180; 1941 Comp., 77-1949; 1953 Comp., 75-20-49.



Section 73-7-50 - Courts to supervise commissioners; powers.

73-7-50. [Courts to supervise commissioners; powers.]

The court shall at all times have supervision of said commissioners, and may at any time require them to make a report on any matter or matters connected with their duties as commissioners, and after due hearing may remove from office any or all of said commissioners for neglect of duty or malfeasance in office or for other good cause. The court may at any time require the commissioners to give new bonds and may fix the amount thereof, and said bonds shall be submitted to the court or the presiding judge thereof for approval.

History: Laws 1912, ch. 84, 76; Code 1915, 1952; C.S. 1929, 40-181; 1941 Comp., 77-1950; 1953 Comp., 75-20-50.



Section 73-7-51 - Bonds and obligations.

73-7-51. [Bonds and obligations.]

No bond or other money obligations issued by any drainage district shall be adversely affected by any subsequent change in assessments of benefits.

History: Laws 1912, ch. 84, 77; Code 1915, 1953; C.S. 1929, 40-182; 1941 Comp., 77-1951; 1953 Comp., 75-20-51.



Section 73-7-52 - Commissioners are public officers; presumptions.

73-7-52. [Commissioners are public officers; presumptions.]

Commissioners of drainage districts are hereby declared to be public officers. The presumption shall be in favor of the regularity and validity of all their official acts. Whenever any report of the commissioners of any drainage district or any part of said report is contested, remonstrated against or called in question, the burden of proof shall rest upon the contestant, remonstrant or questioner.

History: Laws 1912, ch. 84, 78; Code 1915, 1954; C.S. 1929, 40-183; 1941 Comp., 77-1952; 1953 Comp., 75-20-52.



Section 73-7-53 - Owners of land; rights to use of drains; eminent domain.

73-7-53. [Owners of land; rights to use of drains; eminent domain.]

The owner of any land that has been assessed for the cost of the construction of any ditch, drain or watercourse, as herein provided, shall have the right to use the ditch, drain or watercourse as an outlet for lateral drains from said land; and if said land is separated from the ditch, drain or watercourse by the land of another or others, and the owner thereof shall be unable to agree with said other or others as to the terms and conditions on which he may enter their lands and construct said drain or ditch, and [then] he may acquire a right-of-way therefor by condemnation as hereinafter provided by the provisions of Section 73-7-56 NMSA 1978.

History: Laws 1912, ch. 84, 79; Code 1915, 1955; C.S. 1929, 40-184; 1941 Comp., 77-1953; 1953 Comp., 75-20-53.



Section 73-7-54 - Assessments; confirmation conclusive of regularity.

73-7-54. [Assessments; confirmation conclusive of regularity.]

The collection of any assessments made by the commissioners for construction and confirmed by the court, shall not be restrained or obstructed by reason of any omission, imperfection or defect in the organization of any district or in the proceedings occurring prior to the order confirming the assessments of benefits, but such order shall be conclusive as to the regularity of all proceedings relating to the assessments of benefits unless appealed from within thirty days after the entry of such order.

History: Laws 1912, ch. 84, 80; Code 1915, 1956; C.S. 1929, 40-185; 1941 Comp., 77-1954; 1953 Comp., 75-20-54.



Section 73-7-55 - Obstruction of drains; bridges.

73-7-55. [Obstruction of drains; bridges.]

No person, firm, county or corporation, or other municipal corporation, shall sink, set or drive any post, pillars or piling in any of the drains or ditches constructed under the provisions of this article for the purpose of erecting any bridge, trestle or covering over or across any such drain or ditch. All supports for any such bridges shall be entered or placed on the banks of such drain or watercourse so as not to obstruct the flow of water therein. No person taking water for any purpose, from any drain or ditch, constructed under the provisions of this article, shall take said water in such manner as to obstruct the flow of water in, or in any way diminish the efficiency of, said drain or ditch. Any person who shall violate any of the foregoing provisions of this section or who shall place logs, brush or any other like substances, or fell trees into them, which will obstruct the flow of water in any of the drains or watercourses constructed in whole or in part under the provisions of this article, or in any stream which will flow through such improvement, and any public officer or any employe [employee] who shall fail or refuse to perform any of the duties required by this article, shall be deemed guilty of a misdemeanor, and shall be liable for all damages caused thereby.

History: Laws 1912, ch. 84, 81; Code 1915, 1957; C.S. 1929, 40-186; 1941 Comp., 77-1955; 1953 Comp., 75-20-55.



Section 73-7-56 - Rights-of-way; eminent domain by individuals; eminent domain for construction.

73-7-56. Rights-of-way; eminent domain by individuals; eminent domain for construction.

Any person, firm, corporation or association may exercise the right of eminent domain to take and acquire property and [a] right-of-way for the construction, maintenance and operation of a drainage ditch, which shall be located as to do the least damage to private property consistent with its proper use and construction, such property and right-of-way shall be acquired in the manner provided by the Eminent Domain Code [42A-1-1 through 42A-1-33 NMSA 1978].

History: Laws 1912, ch. 84, 82; Code 1915, 1958; C.S. 1929, 40-187; 1941 Comp., 77-1956; 1953 Comp., 75-20-56; Laws 1981, ch. 125, 57.






Article 8 - Drainage Districts Within Federal Reclamation Projects

Section 73-8-1 - Organization of districts.

73-8-1. [Organization of districts.]

Whenever a majority of the resident freeholders owning one-third in area of the lands, or evidence of title to lands so owned, within the limits of any federal reclamation project in the state of New Mexico shall desire to provide for the drainage of such lands or of any portion thereof, they may propose the organization of a drainage district under the provisions of this act [73-8-1 through 73-8-60 NMSA 1978].

Such drainage districts may be formed in order to cooperate with the United States government in effecting and carrying out the purposes of this act through the construction of drainage works necessary to maintain the irrigability of lands within any such district, or for the purchase, extension, operation or maintenance of constructed works necessary for such purposes or for the assumption as principal or guarantor of indebtedness to the United States on account of the drainage of such district lands.

Districts so organized shall be empowered to take any and all action necessary to effectuate the purposes of this act.

History: Laws 1917, ch. 22, 1; C.S. 1929, 40-201; 1941 Comp., 77-2001; 1953 Comp., 75-21-1.



Section 73-8-2 - Petition; filing; contents; publication of notice.

73-8-2. [Petition; filing; contents; publication of notice.]

For the purpose of establishing a drainage district under this act [73-8-1 through 73-8-60 NMSA 1978] a petition shall be filed with the board of county commissioners of the county wherein is embraced the largest acreage of the proposed district; such petition shall state the purposes of the proposed organization, shall contain a general description of the boundaries of the proposed drainage district, the name proposed for such district, and shall designate a committee composed of three of the petitioners to present such petition to such board of county commissioners, shall contain a prayer that said board shall define and establish the boundaries of the proposed drainage district and submit the question of the organization of same to a vote of the qualified electors resident within the proposed district; such petition shall be signed by a majority of the resident freeholders within the proposed district, who shall be the owners in the aggregate of one-third of the total area of lands within the proposed district belonging to the resident freeholders within such district.

Notice of the filing of such petition with the board of county commissioners shall be published once each week for four successive weeks in some newspaper of general circulation printed and published in each county wherein shall be situate any lands proposed to be embraced in any such district, which notice shall set forth the substance of such petition and the time and place when the same will be acted upon by said board of county commissioners, which time may be at any regular meeting or at any special meeting of such board called for such purpose.

History: Laws 1917, ch. 22, 2; C.S. 1929, 40-202; 1941 Comp., 77-2002; 1953 Comp., 75-21-2.



Section 73-8-3 - Publications; language; time and manner.

73-8-3. [Publications; language; time and manner.]

The publication required by the preceding section [73-8-2 NMSA 1978] and all publications required by this act [73-8-1 through 73-8-60 NMSA 1978] shall be made in both English and Spanish and in every instance the last publication shall be made not less than three days before the time fixed by such publications for the taking of action therein mentioned; and all publications shall be made for the time and in the manner prescribed in said preceding section.

History: Laws 1917, ch. 22, 3; C.S. 1929, 40-203; 1941 Comp., 77-2003; 1953 Comp., 75-21-3.



Section 73-8-4 - Hearings; boundaries; election divisions; mandamus.

73-8-4. [Hearings; boundaries; election divisions; mandamus.]

Upon the hearing had by the board of county commissioners upon such petition pursuant to the publication of notice thereof as aforesaid, if it shall appear to the board that notice of hearing upon such petition has been published as herein required, that the petition has been signed by the requisite number of petitioners owning the prescribed acreage of lands within the district as designated by this act [73-8-1 through 73-8-60 NMSA 1978], the commissioners shall then proceed to fix, establish and define the boundaries of the proposed drainage district. The board may adjourn such hearing from time to time, not exceeding three weeks in all, and shall by final order duly entered fix, establish and define the boundaries of such proposed drainage district as finally determined: provided, the board shall not modify the boundaries proposed in the petition so as to change the objects of such petition, or so as to exempt from the operation of this act any land within the proposed boundaries susceptible of being drained by the same system of drainage applicable to other lands in such proposed drainage district; nor shall any land which will not in the judgment of the board be benefited by such proposed drainage system, be included in such drainage district if the owner thereof shall make application at such hearing for the exemption of such land; and provided, further, that contiguous lands not included in the proposed drainage district as described in the petition may, upon application by the owner or owners thereof, be included in such district upon such hearing.

When the boundaries of any such proposed drainage district shall have been determined as aforesaid the board of county commissioners shall forthwith make and enter an order allowing the prayer of the petition, fixing, establishing and defining the boundaries of the proposed district as aforesaid, and designating the name of such proposed district; such order shall call an election of the qualified electors of said proposed district to be held for the purpose of determining whether such proposed district shall be organized under the provisions of this act and in such order shall submit the names of one or more persons from each of the divisions of said proposed district as hereinafter provided, to be voted for as directors therein; and for the purpose of such election shall divide said proposed district into divisions, in number as hereinafter designated, as nearly equal in size as may be practicable, and shall provide that one qualified elector resident within each of said divisions shall be elected as a member of the board of directors of said proposed district by the qualified electors of the whole district.

Each of such divisions shall constitute an election precinct and three judges shall be appointed for each of such precincts, one of whom shall act as clerk of said election. At the first election herein provided for such judges shall be appointed by the board of county commissioners and for all succeeding elections provided for under this act such judges shall be appointed by the board of directors of said district. All such judges shall be qualified electors under the provisions of this act.

Provided, that upon the hearing of the aforesaid petition the board of county commissioners shall disregard any informality therein, and in case they deny same or dismiss it because of noncompliance with any of the provisions of this act, which shall be the only reasons authorizing such refusal or dismissal, the board shall state in writing and in detail the reasons for such action, which shall be entered in full upon the minutes of the board; and in case such reasons are not well founded a writ of mandamus shall, upon proper application, issue out of the district court of the county where such petition is presented compelling the board to act in compliance with this act. Such writ shall be heard within not less than five nor more than twenty days from the date of its issuance.

History: Laws 1917, ch. 22, 4; C.S. 1929, 40-204; 1941 Comp., 77-2004; 1953 Comp., 75-21-4.



Section 73-8-5 - District officers.

73-8-5. [District officers.]

The officers of any such district shall consist of the directors, a secretary and a treasurer. A member of the board of directors shall be elected by such board as president.

History: Laws 1917, ch. 22, 5; C.S. 1929, 40-205; 1941 Comp., 77-2005; 1953 Comp., 75-21-5.



Section 73-8-6 - Number of directors and election divisions.

73-8-6. [Number of directors and election divisions.]

The directors and divisions of drainage districts under this act [73-8-1 through 73-8-60 NMSA 1978] shall be in number, for districts having an area of twenty-five thousand acres or less, 3; for districts having an area of more than twenty-five thousand acres and less than fifty thousand acres, 5; for districts having an area of more than fifty thousand acres and less than seventy-five thousand acres, 7; and for districts having an area of seventy-five thousand acres or more, 9.

History: Laws 1917, ch. 22, 6; C.S. 1929, 40-206; 1941 Comp., 77-2006; 1953 Comp., 75-21-6.



Section 73-8-7 - Notice of election; publication.

73-8-7. [Notice of election; publication.]

Upon entry of the orders aforesaid the board of county commissioners shall thereupon cause to be published as by this act [73-8-1 through 73-8-60 NMSA 1978] provided, a notice embodying the substance of such orders, fixing the time and place for such election and setting forth the matters to be submitted to a vote of the electors, which notice shall be signed by the chairman of such board and attested by the county clerk.

History: Laws 1917, ch. 22, 7; C.S. 1929, 40-207; 1941 Comp., 77-2007; 1953 Comp., 75-21-7.



Section 73-8-8 - Conduct of elections.

73-8-8. [Conduct of elections.]

At such election and at all elections held under the provisions of this act [73-8-1 through 73-8-60 NMSA 1978] all resident freeholders who are the owners of land within the proposed drainage district, or of evidence of title to such lands, who are qualified electors under the general election laws of the state, shall be entitled to vote and none others. Insofar as applicable the general election laws of the state, except requirements for registration, and except as in this act otherwise provided, shall govern all elections under this act.

The ballots to be used and cast at the election held for the purpose of voting upon the question of the formation of such proposed district shall be substantially in the following form: "Drainage District .. Yes" and "Drainage District .. No," or words equivalent thereto; each qualified elector may vote for one director from each division, and shall indicate his vote by placing a marginal cross upon the ballot for or against any question submitted or name voted upon, and opposite thereto, at any election held under this act. At the election for the formation of any such drainage district and at any subsequent election for directors at which other questions shall be simultaneously submitted, separate ballots for the election of directors shall be used. In such event such separate ballots for the election of directors shall be substantially as follows:

"FOR DIRECTORS FOR ________________ DISTRICT"

(inserting name of district.)

"For Director from Division No. 1,

_____________________"

(the name of the person voted for to be

inserted by the voter.)

"For Director from Division No. 2,

_____________________"

(the name of the person voted for to be

inserted by the voter.)

and serially thereafter to the number of directors to be chosen.

History: Laws 1917, ch. 22, 8; C.S. 1929, 40-208; 1941 Comp., 77-2008; 1953 Comp., 75-21-8.



Section 73-8-9 - Majority and plurality.

73-8-9. [Majority and plurality.]

At all elections held under the provisions of this act [73-8-1 through 73-8-60 NMSA 1978] if a majority of all the votes cast by the qualified electors shall be in the affirmative upon any proposition submitted to a vote, other than the election of directors, such proposition shall be declared to be carried, and at all elections for directors the persons receiving the highest number of votes cast by the qualified electors of the district shall be declared to be elected.

History: Laws 1917, ch. 22, 9; C.S. 1929, 40-209; 1941 Comp., 77-2009; 1953 Comp., 75-21-9.



Section 73-8-10 - Providing ballots.

73-8-10. [Providing ballots.]

For the first election to be held under the provisions of this act [73-8-1 through 73-8-60 NMSA 1978] requisite ballots shall be provided under the direction of the board of county commissioners; and at all elections subsequent to the organization of any such district all such ballots shall be provided by the district.

History: Laws 1917, ch. 22, 10; C.S. 1929, 40-210; 1941 Comp., 77-2010; 1953 Comp., 75-21-10.



Section 73-8-11 - "Resident freeholder" defined.

73-8-11. ["Resident freeholder" defined.]

Any person residing within any county in which any portion of a drainage district or proposed drainage district shall lie, and who is the owner of agricultural land within the limits of the district shall, for the purposes of this act [73-8-1 through 73-8-60 NMSA 1978], be considered a resident freeholder.

History: Laws 1917, ch. 22, 11; C.S. 1929, 40-211; 1941 Comp., 77-2011; 1953 Comp., 75-21-11.



Section 73-8-12 - Canvass of votes of first election; order.

73-8-12. [Canvass of votes of first election; order.]

On the second Monday next succeeding the first eletcion [election] provided for by this act [73-8-1 through 73-8-60 NMSA 1978], the board of county commissioners shall meet and proceed to canvass the votes cast at such election and declare the result as by this act provided.

If it shall appear that the proposition for the formation of the proposed district has received a majority of the votes cast as hereinbefore provided, said board shall by an order entered upon its minutes declare the proposed drainage district, under the name and style theretofore designated, as having been duly created, established and organized, and in said order shall set forth the names of the persons found to have been duly elected directors as aforesaid. The board shall cause a copy of such order, together with a plat of said district, duly certified by the county clerk, to be immediately filed for record in the office of the county clerk of each county in which any portion of such lands shall be situate; and no board of county commissioners of any county wherein shall be included any portion of such district shall, after the date of the organization of such district, allow another district to be formed including any of the lands of such district without the consent of the board of directors thereof; and from and after the date of such filing the organization of such district shall be deemed to be complete, and the officers so as aforesaid elected shall immediately enter upon the discharge of the duties of their respective offices upon qualifying in accordance with law and shall hold such offices respectively until their successors are elected and qualified.

For the purpose of the first election hereinbefore provided for, if in the judgment of the board of county commissioners it is necessary so to do, such board may establish election precincts and polling places in addition to the number hereinbefore prescribed, and define the boundaries thereof, and such precincts may thereafter be changed by the board of directors of such district. In event of additional election precincts and polling places being designated as aforesaid, judges of election for each such precinct shall be appointed, one of whom shall act as clerk of election.

History: Laws 1917, ch. 22, 12; C.S. 1929, 40-212; 1941 Comp., 77-2012; 1953 Comp., 75-21-12.



Section 73-8-13 - Biennial election date.

73-8-13. [Biennial election date.]

Regular elections of any such district shall be held on the first Tuesday after the first Monday of December of each second calendar year following the first election hereinbefore provided for.

History: Laws 1917, ch. 22, 13; C.S. 1929, 40-213; 1941 Comp., 77-2013; 1953 Comp., 75-21-13.



Section 73-8-14 - Official oaths.

73-8-14. [Official oaths.]

Within ten days after receiving the certificates of election all officers shall take and subscribe the official oath and file the same in the office of the county clerk of the county wherein the organization was effected and immediately thereafter shall assume the duties of their respective offices.

History: Laws 1917, ch. 22, 14; C.S. 1929, 40-214; 1941 Comp., 77-2014; 1953 Comp., 75-21-14.



Section 73-8-15 - Directors' offices; conduct of elections after organization.

73-8-15. [Directors' offices; conduct of elections after organization.]

The offices of the board of directors shall be located in the county where the organization is effected.

Fifteen days prior to any election held under the provisions of this act [73-8-1 through 73-8-60 NMSA 1978], subsequent to the organization of the district the secretary of such district shall cause to be posted in three public places in each precinct notices setting forth the time and place of holding the election and shall also post a general notice of the same in the office of the board. Prior to the time for the posting of such notices the board shall name from the qualified electors of each precinct three judges, one of whom shall act as clerk, who shall constitute a board of election for each such precinct. Should the board fail to name election judges as aforesaid, or should the persons appointed by the board of directors or any thereof fail to attend at the opening of the polls on the morning of the day fixed for any election, the qualified electors of the precinct present at the hour fixed for the opening of the polls may elect person [persons] qualified as aforesaid to act in the place of any absent member of any such board. In its order calling any election the board shall designate the hour and the place of each precinct where the election shall be held.

History: Laws 1917, ch. 22, 15; C.S. 1929, 40-215; 1941 Comp., 77-2015; 1953 Comp., 75-21-15.



Section 73-8-16 - Chairman of election board; oath of judges; voting hours; certification of returns.

73-8-16. [Chairman of election board; oath of judges; voting hours; certification of returns.]

One of the judges shall be chairman of the election board. Before entering upon the discharge of their duties election judges shall take an oath for the faithful performance of their duties as such in the manner prescribed by the general election laws of the state.

The polls shall be opened at nine o'clock in the morning of the day fixed for any such election and shall be kept open until six o'clock p.m. of the same day. Immediately following the closing of the polls the clerk of the board of election shall forthwith transmit the returns duly certified by the election judges to the secretary of the board of directors of the district.

History: Laws 1917, ch. 22, 16; C.S. 1929, 40-216; 1941 Comp., 77-2016; 1953 Comp., 75-21-16.



Section 73-8-17 - Canvass of returns after organization.

73-8-17. [Canvass of returns after organization.]

On the first Monday after any election other than the first election herein provided for, the board of directors shall meet at the office of the district and canvass the returns. If at such time it shall appear that returns from any precinct have not been received the canvass shall be postponed from day to day until same have been received or until six postponements have been had. The canvass shall be made publicly and the result thereof shall be formally declared by the board of directors and entered upon its minutes.

History: Laws 1917, ch. 22, 17; C.S. 1929, 40-217; 1941 Comp., 77-2017; 1953 Comp., 75-21-17.



Section 73-8-18 - Statement of election results; filing; content; certificates of election; filling board vacancies.

73-8-18. [Statement of election results; filing; content; certificates of election; filling board vacancies.]

As soon as the result of any election has been declared the secretary of the board of directors shall prepare and file with the county clerk of the county in which the office of the district is located a statement showing: first, a copy of the publication notice of the election; second, the names of the judges of election; third, the total number of votes cast in the district and in each precinct thereof; fourth, the names of the persons voted for; fifth, the number of votes cast in each precinct for each of such persons; sixth, the names of the persons declared elected; seventh, the number of votes cast in each precinct for and against any question submitted to a vote other than the election of directors; eighth, the declared result of the vote upon any such question.

The secretary shall immediately execute and deliver to each elected director a certificate of election signed by such secretary and authenticated with the seal of the board.

In case of a vacancy in the board of directors by death, removal or inability from any cause properly to discharge the duties of the office, such vacancy shall be filled by appointment made by the remaining members of the board, and upon their failure to make such appointment within thirty days after such vacancy occurs then upon petition by five qualified electors of said district, the board of county commissioners of the county wherein the office of the board is situate shall fill any such vacancy. Any director appointed as above provided shall hold his office until the next general election of such district and until his successor is elected and qualified.

History: Laws 1917, ch. 22, 18; C.S. 1929, 40-218; 1941 Comp., 77-2018; 1953 Comp., 75-21-18.



Section 73-8-19 - Duties of directors; contracts with United States; deposit of bonds; contract assessments.

73-8-19. [Duties of directors; contracts with United States; deposit of bonds; contract assessments.]

The directors, having duly qualified, shall organize the board by the election of a president as hereinbefore provided and shall appoint a secretary. The board shall also adopt a seal and shall manage and conduct the affairs and business of the district, make and execute all necessary contracts, employ such agents, attorneys, officers and employees as may be required, and prescribe their duties; and shall establish bylaws, rules and regulations for the government of the affairs of the district and for the management, control, operation and maintenance of the system; and such board shall generally perform all such acts as shall be necessary fully to carry out the purposes of this act [73-8-1 through 73-8-60 NMSA 1978].

Said board may also enter into any obligation or contract with the United States for the construction, operation and maintenance of drainage works, and for the purpose of fully carrying into effect the purposes of this act, including drainage of district lands, or for the assumption as principal or guarantor of indebtedness to the United States on account of the drainage of district lands.

In case contract shall be made with the United States as herein provided, bonds of the district may be deposited with the United States at ninety-five percent of their par value, to the amount to be paid by the district to the United States under any such contract, the interest on such bonds not to exceed six percent per annum and such interest to be provided for by assessment and levy and regularly paid to the United States to be applied as provided for in such contract. If bonds of the district are not so deposited, it shall be the duty of the board of directors to include as part of any levy or assessment provided for by law, an amount sufficient to meet each year all payments accruing under the terms of any such contract.

History: Laws 1917, ch. 22, 19; C.S. 1929, 40-219; 1941 Comp., 77-2019; 1953 Comp., 75-21-19.



Section 73-8-20 - Meetings of directors; records; inspection by elector or federal agent; entry on lands; eminent domain.

73-8-20. [Meetings of directors; records; inspection by elector or federal agent; entry on lands; eminent domain.]

The directors shall hold quarterly meetings on the first Tuesday in January, April, July and October, and such special meetings as may be required for the proper transaction of the business. Calls for special meetings shall be made by the president or a majority of the directors. Meetings of the board shall be public and a majority of the board shall constitute a quorum for the transaction of business. All records of the board shall be open to inspection by any qualified elector during business hours. Such boards [board] of directors or the secretary thereof shall at any time allow any officer or agent of the United States, when acting under the order of the secretary of the interior, to have access to all books, records and vouchers of the district which are in the possession or under the control of the secretary or of the board.

The board, its agents and employees, shall have the right to enter upon any land in the district and make surveys and to locate any canals or open or close drainage conduits. The board shall also have the right to acquire by purchase or condemnation all lands, rights-of-way, franchises, canals, ditches and other water conduits or other property necessary for the use of the district or for the construction, use, maintenance, repair or improvement of its canals, ditches or other conduits or drainage works or for the enlargement or extension thereof.

History: Laws 1917, ch. 22, 20; C.S. 1929, 40-220; 1941 Comp., 77-2020; 1953 Comp., 75-21-20.



Section 73-8-21 - Title and management of property.

73-8-21. [Title and management of property.]

The title to all property acquired under the provisions of this chapter [73-8-1 through 73-8-60 NMSA 1978] shall immediately and by operation of law vest in such drainage district, in its corporate name, and shall be held by such district in trust for, and is hereby dedicated and set apart for the uses and purposes set forth in this act [73-8-1 through 73-8-60 NMSA 1978] and shall be exempt from all taxation; and said board is authorized and empowered to hold, use, acquire, manage, occupy and possess said property as herein provided: provided, further, that any property acquired by the district may be conveyed to the United States insofar as the same may be needed for the construction, operation and maintenance of works by the United States for the benefit of the district under any contract that may be entered into by the United States pursuant to this act.

History: Laws 1917, ch. 22, 21; C.S. 1929, 40-221; 1941 Comp., 77-2021; 1953 Comp., 75-21-21.



Section 73-8-22 - Powers of board; judicial notice of district organization.

73-8-22. [Powers of board; judicial notice of district organization.]

Said board shall be authorized to make conveyances or assurances for all property acquired by it under the provisions of this act [73-8-1 through 73-8-60 NMSA 1978] in the name of the district to and for the purposes herein expressed, to institute and maintain all actions and proceedings or suits at law or in equity necessary or proper for fully carrying out the provisions of this act or to enforce, maintain, protect or preserve any or all rights, privileges and immunities created by this act or acquired in pursuance hereof. In all courts, actions, suits or proceedings, the board may sue, appear or defend in person or by attorneys and in the name of the district. Judicial notice shall be taken in all actions, suits and judicial proceedings in any court of this state of the organization and existence of any drainage district of this state organized hereunder, from and after the filing in the office of the county clerk of a copy of the order by the board of county commissioners as hereinbefore provided for; and a certified copy of such order shall be prima facie evidence of the regularity and legal sufficiency of all acts, matters and proceedings therein recited and set forth; and any such drainage district the legality or regularity of the formation or organization whereof shall not be questioned by proceedings in quo warranto within one year from the date of the filing of such copy of such order, shall be conclusively deemed to be a legally and regularly organized and established and existing drainage district within the meaning of this act and its due and lawful formation and organization shall not thereafter be questioned in any action, suit or proceeding, whether brought under the provisions of this act or otherwise.

History: Laws 1917, ch. 22, 22; C.S. 1929, 40-222; 1941 Comp., 77-2022; 1953 Comp., 75-21-22.



Section 73-8-23 - Elections on bond issues and federal contracts; conduct; terms of bonds.

73-8-23. [Elections on bond issues and federal contracts; conduct; terms of bonds.]

For the purpose of constructing or purchasing or otherwise acquiring necessary rights-of-way, franchises, canals, ditches and other water conduits, or other property necessary for the use of the district, or for the maintenance, repair or improvement of its canals, ditches or other conduits or drainage works, or for the enlargement or extension thereof, or for the assumption of indebtedness to the United States for drainage district lands, or for the purpose of paying the first year's interest, if any, upon bonds, if any shall be issued, for and under the purposes of this act [73-8-1 through 73-8-60 NMSA 1978] as herein authorized, and otherwise carrying out the provisions of this act, the board of directors of any such district shall, as soon after such district has been organized as may be practicable, estimate and determine the amount of money necessary to be raised, or amount of indebtedness necessary to be assumed for such purposes, and shall forthwith call a special election, under and in accordance with the provisions of this act, at which election there shall be submitted in the manner by this act prescribed, the question of whether or not bonds of the district shall be issued in the amount determined upon to be necessary, if any, for deposit with the United States, in connection with contract to be entered into with the United States, or whether or not contract shall be entered into with the United States, with or without the deposit of bonds as aforesaid, as herein provided or any other of the questions for the purposes aforesaid. Notice of such election shall be given as hereinbefore specified, and shall clearly set forth the question or questions to be voted upon, the amount of bonds, if any, proposed to be issued for the purpose aforesaid, or the amount of indebtedness proposed to be assumed for the purposes aforesaid and the substance of any contract proposed to be entered into with the United States as aforesaid. Such election and all similar elections which may be held under the provisions of this act, shall be held and the result thereof determined and declared as nearly as possible in conformity with the provisions of this act. No informalities in conducting such election shall invalidate same, if the election shall have been fairly conducted.

At the first election provided for in this section the ballots shall contain the words "Bonds - Yes" and "Bonds - No," or "Contract - Yes" and "Contract - No," or appropriate words equivalent thereto, or descriptive of the question to be voted upon. The same rule shall be followed at any other elections which may be held under the provisions of this act [73-8-1 through 73-8-60 NMSA 1978] at which similar questions are submitted to a vote.

If any such election shall carry in conformity with the provisions of this act in favor of the issuance of bonds for the purposes of this act or for the assumption of the indebtedness to the United States for drainage district lands, or in favor of contract being entered into with the United States as herein provided, the directors shall immediately cause to be issued bonds as authorized by such election, or contract to be entered into with the United States as aforesaid. If bonds are not to be deposited with the United States in connection with such contract, bonds need not be issued.

Bonds, the issuance of which is authorized by the provisions of this act for deposit with the United States may be of such denominations, may call for the repayment of the principal at such times as may be agreed upon between the board and the secretary of the interior, and provide for the payment of such rate of interest not exceeding six percent per annum as may be agreed upon by said parties; and where contract is made and bonds are not deposited with the United States in connection therewith, the contract may call for the repayment of principal at such times as may be agreed upon by such parties. Such bonds, if issued, shall be numbered consecutively as issued, and shall bear date of the time of their issue. Coupons for the interest shall be attached to each bond, bearing the lithographed signature of the president and the secretary. Such bonds shall express upon their face that they are issued by authority of this act, stating its title, and date of approval.

The secretary of the district shall keep a record of all bonds deposited as aforesaid, showing their number, date of issue, the date when same are deposited with the United States and the rate of interest required to be paid thereon.

If contract is proposed to be made with the United States in connection with which bonds are not to be deposited with the United States, the question to be submitted to the voters at such special election shall be whether contract shall be entered into with the United States. In such event the notice of election shall include a statement as to the maximum amount of money payable to the United States for construction purposes, exclusive of penalties and interest.

History: Laws 1917, ch. 22, 23; C.S. 1929, 40-223; 1941 Comp., 77-2023; 1953 Comp., 75-21-23.



Section 73-8-24 - Assessments for bond interest and installments.

73-8-24. [Assessments for bond interest and installments.]

Should such bonds be issued under the provisions of this act [73-8-1 through 73-8-60 NMSA 1978] for the purposes herein expressed, the same and the interest thereon, and all payments due or to become due the ensuing year to the United States under any contract between the district and the United States, accompanying which bonds of the district have not been deposited with the United States as aforesaid, shall be paid by revenue derived from an annual assessment upon the real property of the district, and such real property shall be and remain liable to be assessed for such payments as herein provided.

History: Laws 1917, ch. 22, 24; C.S. 1929, 40-224; 1941 Comp., 77-2024; 1953 Comp., 75-21-24.



Section 73-8-25 - Drainage works constructed by United States; determining benefits and damages; annual assessment.

73-8-25. [Drainage works constructed by United States; determining benefits and damages; annual assessment.]

If any drainage district shall contract with the United States for the construction of drainage works, it shall be within the powers and the duties of the board of directors on or before September 1st next preceding the initial payment for such works under contract with the United States, to fix and determine the rate or percentage of the benefits from the proposed works for all real property within the district to be affected by said works, subject to judicial confirmation as by this act [73-8-1 through 73-8-60 NMSA 1978] hereinafter provided. The board shall also assess the damages inflicted upon any real property by any such works of the district, and such amount shall be deducted from the assessments payable by each owner of the lands damaged, until compensation for the damages shall have been fully made. If the damage shall be found to exceed the benefits as regards any parcel of real property or any easement, a cash award of the difference shall be made. In thus fixing and determining the rate or percentage of benefits and assessing damages as aforesaid, such board shall determine the amount of money required to meet all obligations and all maintenance, operating and current expenses of the district during the ensuing year for properly carrying out the purposes of this act, all of which shall be taken into consideration in determining the rate or percentage of benefits and assessing damages as aforesaid; and the amount necessary for all of the aforesaid purposes shall thereafter be ascertained and determined by such board in like manner on or before September 1st of each year. The said rate of benefits shall be subsequently used as the basis for annual assessment; but such rate may be changed from time to time by the board of directors as new or changing conditions may, in their judgment, require, subject to judicial confirmation as aforesaid. Drainage districts organized under this act may assess realty within the district boundaries owned by all classes of persons and corporations, to the same extent as now permitted by the laws of this state to drainage districts.

History: Laws 1917, ch. 22, 25; C.S. 1929, 40-225; 1941 Comp., 77-2025; 1953 Comp., 75-21-25.



Section 73-8-26 - Certification of amounts to be assessed.

73-8-26. [Certification of amounts to be assessed.]

On or before September 1st of each year the board of directors of any such district shall certify to the board of county commissioners of the county in which the office of such district is located, the aggregate amount of money required for the purposes aforesaid; the amount required for the payment of interest upon bonds which may be issued for deposit with the United States and to meet payments required to be made under any contract with the United States, and the amount required for all other purposes under this act [73-8-1 through 73-8-60 NMSA 1978], shall be separately set forth; and the aforesaid certificate shall specify the assessments which are to become due for such purposes upon each tract of land within the district subject thereto. Provided, such lands as during any given year, shall not be subject to charges under the contract with the United States, shall not be assessed during any such year for the purposes of repayment to the United States under any such contract. And provided further, district lands shall be exempted from taxation, for the purposes of repayment to the United States, in any year when, and to the extent that, on account of seepage or other conditions, the district shall be exempted from repayment to the United States for such lands under any such contract as aforesaid.

History: Laws 1917, ch. 22, 26; C.S. 1929, 40-226; 1941 Comp., 77-2026; 1953 Comp., 75-21-26.



Section 73-8-27 - Duties of county assessor relating to district.

73-8-27. [Duties of county assessor relating to district.]

It shall be the duty of the county assessor of any county embracing the whole or a part of any drainage district, to assess and enter upon his tax roll each year, the names of the owners, together with a description showing the area of each tract of land in any such district of his county, subject to taxation under this act [73-8-1 through 73-8-60 NMSA 1978]. Each such assessor shall deliver to the board of county commissioners of his county a certified list of all such entries containing the information aforesaid, and the assessor of any county in which shall be situated lands within the district other than the county wherein is located the office of the district, shall transmit to the county commissioners of the county wherein the office of such district is located a duplicate certified list of the aforesaid lands within his county. Upon receipt by each such assessor of notice from the county commissioners of the levies required to be made by the provisions of this act, he shall extend such levies upon his tax roll, to be collected in the same manner as other taxes.

History: Laws 1917, ch. 22, 27; C.S. 1929, 40-227; 1941 Comp., 77-2027; 1953 Comp., 75-21-27.



Section 73-8-28 - Assessment rates to be fixed by commissioners of county where district office is located.

73-8-28. [Assessment rates to be fixed by commissioners of county where district office is located.]

Immediately upon receipt of the aforesaid certified list of lands in the district subject to taxation hereunder, and of the aforesaid certificate from the board of directors of the district showing the total amount of money necessary for the purposes aforesaid and the several assessments as aforesaid, the board of county commissioners of the county wherein is located the office of any such drainage district, shall separately determine and fix the rate per acre necessary to provide the funds requisite to meet interest upon bonds, if any, deposited under this act [73-8-1 through 73-8-60 NMSA 1978], and payments required to be made under contract with the United States, and also the rate per acre necessary to provide any and all other funds required for the purposes of this act, which rates may be increased fifteen percent to cover delinquencies; and the aggregate of the amounts required for the aforesaid purposes shall be raised by levy of taxes upon lands within the district upon the basis of the rate or percentage of benefits so as aforesaid ascertained, fixed and determined by the board of directors of the district as judicially confirmed and modified. Thereupon such board of county commissioners shall certify to the board of county commissioners of each county embracing any portion of the district, other than the county in which the office of the district is located, the rates per acre so as aforesaid determined and fixed. The board of county commissioners of each county within which shall be located any part of any drainage district shall, at the time of making levies for county purposes, make a levy as, and upon the basis, hereinbefore provided, upon all lands of the drainage district within their respective counties subject to taxation under this act, and shall deliver a notice thereof to the county assessor. All taxes thus levied shall be considered special taxes.

History: Laws 1917, ch. 22, 28; C.S. 1929, 40-228; 1941 Comp., 77-2028; 1953 Comp., 75-21-28.



Section 73-8-29 - Ex-officio district treasurer; functions; duties of treasurers of counties within district.

73-8-29. [Ex-officio district treasurer; functions; duties of treasurers of counties within district.]

The county treasurer of the county in which is located the office of any such district, shall be and is hereby constituted ex-officio district treasurer of such district, and such county treasurer shall be liable upon his official bond, and to indictment and criminal prosecution for malfeasance, or misfeasance or failure to perform any duty herein prescribed as county treasurer or district treasurer as is provided by law in other cases as county treasurer. Such treasurer shall receive and receipt for all monies belonging to the district. It shall be the duty of the county treasurer of each county in which any drainage district is located in whole or in part, to collect and receipt for all taxes levied as herein provided, in the same manner and at the same time as is required in the receipt for and collection of taxes upon real estate for county purposes. The county treasurer of each county wherein shall be situate a portion of any such drainage district, other than the county treasurer of the county in which the office of such district is located, on the first Monday of each month shall remit to the aforesaid district treasurer all monies theretofore collected or received by him on account of such district. Every county treasurer shall keep a bond fund account and a United States contract fund account, and also a general fund account. The bond fund account shall consist of all monies received on account of interest or principal of bonds issued by such district, interest and principal to be separately entered; the United States contract fund account shall consist of all monies received to meet payments due or to become due to the United States under any contract between the district and the United States; the general fund account shall consist of all other monies received.

The district treasurer aforesaid shall pay out of such bond fund account, when due, the interest and principal of the bonds of the district at the time and place specified in such bonds; he shall also pay out of the contract fund account all payments due to the United States under any contract between the district and the United States at the time, place and in the manner provided for in such contracts. Funds arising from assessment and levy in any year and accruing to the bond fund account and the aforesaid contract fund account, shall respectively be devoted to the obligations of the district payable from such funds in the order of the priority of the creation of the obligations.

Such district treasurer shall disburse funds from the aforesaid general fund account only upon order signed as herein provided.

On the 15th day of each month the district treasurer shall report to the board of directors of the district the amount of money in his hands to the credit of the aforesaid respective funds. All such district taxes collected and paid to the county treasurer as aforesaid shall be received by such treasurers in their official capacity, and they shall be responsible for the safekeeping, disbursement and payment thereof, the same as for other monies collected by them as such treasurers. Provided, no such county treasurer shall receive any commission or extra compensation for the collection of such district taxes, nor shall such district treasurer receive any extra compensation for the discharge of his duties as such, but shall be allowed the sum of not to exceed twenty-five dollars [($25.00)] per month for extra clerical assistance which may be required on account of such additional duties.

History: Laws 1917, ch. 22, 29; C.S. 1929, 40-229; 1941 Comp., 77-2029; 1953 Comp., 75-21-29.



Section 73-8-30 - Application of general revenue laws.

73-8-30. [Application of general revenue laws.]

The revenue laws of this state for the assessment, levy and collection of taxes on real estate for county purposes, except as herein modified, shall be applicable for the purposes of this act [73-8-1 through 73-8-60 NMSA 1978] including the enforcement of penalties and forfeitures for delinquent taxes.

History: Laws 1917, ch. 22, 30; C.S. 1929, 40-230; 1941 Comp., 77-2030; 1953 Comp., 75-21-30.



Section 73-8-31 - Warrants; restrictions on issuance and payment; register.

73-8-31. [Warrants; restrictions on issuance and payment; register.]

With the exceptions hereinbefore specified no claims or accounts shall be paid by the district treasurer until the same shall have been approved and allowed by the board of directors of the district, and only upon warrants signed by the president and countersigned by the secretary, which warrants shall show the date when authorized by said board and the purpose for which drawn. No warrant shall be issued or obligation incurred unless the district treasurer has in his hands sufficient funds to pay any such warrant when presented for payment, or unless provision has been made so that such district treasurer will have in his hands funds with which to meet the payment of any such warrant when presented. All claims and accounts against the district shall be verified, and the secretary of the district is hereby authorized and empowered to administer oaths to parties desiring to verify claims or accounts against the district.

The district treasurer shall keep a register in which he shall enter each warrant presented for payment, showing the date and amount of such warrant, to whom payable, the date of presentation for payment and the date of payment; and all warrants shall be paid in the order of their presentation for payment to the district treasurer.

History: Laws 1917, ch. 22, 31; C.S. 1929, 40-231; 1941 Comp., 77-2031; 1953 Comp., 75-21-31.



Section 73-8-32 - Expense levy; power of constructing system; rights-of-way; state land.

73-8-32. [Expense levy; power of constructing system; rights-of-way; state land.]

For the purpose of defraying the expenses incident to the organization of the district and the care, operation, management, repair and improvement of all drainage works and property of the district, including salaries of officers and employes, and all expenses necessarily incident to the conduct of the business of said district, the board of directors may provide for the payment of all such expenses by levy of assessment therefor in the manner hereinbefore specified. The board of directors shall have the power to construct its drainage canals, ditches or other conduits or drainage works across any stream of water, watercourse, street, avenue, highway, railway, canal, ditch or flume which the route of any such drainage works may intersect or cross; and if the owners of any such property so intersected or crossed, or those in control thereof, shall fail to agree with such board of directors upon the amount to be paid for such intersection or crossing, or as to the points or manner of such crossings, the controversy shall be determined in all respects in accordance with the provisions of law relative to the taking of lands for public uses.

Right-of-way is hereby given, dedicated and set apart to locate, construct and maintain any such drainage works over, through or upon any of the lands which are now or hereafter may be the property of the state.

Lands belonging to the state embraced within the limits of any such drainage district shall in all other respects be subject to the provisions of this act [73-8-1 through 73-8-60 NMSA 1978]; and the officers of the state who are authorized to administer the laws of the state with reference to state lands, and to disburse funds derived therefrom, are hereby authorized and empowered to take such action and make such disbursements from such funds as shall from time to time be required in order to comply with the provisions of this act applicable to any such lands embraced within any such drainage district.

History: Laws 1917, ch. 22, 32; C.S. 1929, 40-232; 1941 Comp., 77-2032; 1953 Comp., 75-21-32.



Section 73-8-33 - Compensation and expenses of directors and president; offenses; penalty.

73-8-33. [Compensation and expenses of directors and president; offenses; penalty.]

Members of the board of directors of any such drainage district, other than the president, shall each receive compensation at the rate of two and 50-100 dollars [($2.50)] per day while attending meetings of the board, or otherwise necessarily employed in the discharge of their duties, and their actual and necessary traveling expenses incurred while engaged upon official business. The president shall receive as compensation one hundred dollars [($100)] per annum for each ten thousand acres of land, or major fraction thereof, included within the drainage district, and his actual and necessary traveling expenses incurred while engaged upon official business.

No director or officer named in this act [73-8-1 through 73-8-60 NMSA 1978] shall in any manner be interested directly or indirectly in any contract awarded or to be awarded by the board of directors, or in the profits to be derived therefrom; nor shall he receive any bonus, gratuity or bribe; and for any violation of this provision any such officer upon conviction thereof shall be punished by a fine of not exceeding five hundred dollars [($500)], or by imprisonment for not less than thirty days nor more than one year or by both such fine and imprisonment; and such conviction shall work a forfeiture of his office.

History: Laws 1917, ch. 22, 33; C.S. 1929, 40-233; 1941 Comp., 77-2033; 1953 Comp., 75-21-33.



Section 73-8-34 - Incurrence of unauthorized debt prohibited.

73-8-34. [Incurrence of unauthorized debt prohibited.]

The board of directors or other officers of the district shall have no power to incur any debt or liability whatever in excess of the express provisions of this act [73-8-1 through 73-8-60 NMSA 1978], and any debt or liability so incurred shall be void.

History: Laws 1917, ch. 22, 34; C.S. 1929, 40-234; 1941 Comp., 77-2034; 1953 Comp., 75-21-34.



Section 73-8-35 - Changing boundaries; effect.

73-8-35. [Changing boundaries; effect.]

The boundaries of any drainage district organized under the provisions of this act [73-8-1 through 73-8-60 NMSA 1978] may be changed in the manner herein prescribed; but such change of boundaries shall not impair or affect the organization of the district, or its right in or to property, or any of its rights or privileges of whatsoever kind or nature, nor shall it affect, impair or discharge any contract, obligation, lien or charge, for or upon which it was or might become liable or chargeable had such change of boundaries not been made; provided, if the secretary of the interior shall give his assent to a change in boundaries in writing filed with the board of directors, any lands to the exclusion of which from the district assent shall thus be given shall be discharged from any and all liens in favor of the United States, under any contract which shall have been made with the United States, and any bonds deposited with its agents.

History: Laws 1917, ch. 22, 35; C.S. 1929, 40-235; 1941 Comp., 77-2035; 1953 Comp., 75-21-35.



Section 73-8-36 - Petition for inclusion of adjacent land; acknowledgment.

73-8-36. [Petition for inclusion of adjacent land; acknowledgment.]

The holder or holders of title, or evidence of title, to any body of land adjacent to or situate without the boundaries of any drainage district organized under this act [73-8-1 through 73-8-60 NMSA 1978], may file with the board of directors of the district a petition in writing praying that such lands be included in such district. The petition shall describe the tracts or body of land owned by the petitioners in such manner as to identify same, and such petition shall be deemed to give the assent of the petitioners to the inclusion in such district of the lands described in the petition. Such petition shall be acknowledged in the same manner as provided by law for conveyances of land.

History: Laws 1917, ch. 22, 36; C.S. 1929, 40-236; 1941 Comp., 77-2036; 1953 Comp., 75-21-36.



Section 73-8-37 - Notice of hearing on petition to include lands; contents; expenses.

73-8-37. [Notice of hearing on petition to include lands; contents; expenses.]

Upon the filing of such petition the secretary of the district shall cause notice of such filing to be given in the manner provided by this act [73-8-1 through 73-8-60 NMSA 1978] with reference to other notices required to be published. Such notice shall recite the filing of the petition, the names of the petitioners, a description of the lands involved and the prayer of the petitioners, and shall notify all interested persons to appear at the office of the board of directors at a time to be fixed in the notice, and show cause in writing, if any they have, why the petition should not be granted. The time specified in the notice shall be the regular meeting of the board held next after the expiration of the time fixed for the publication of notices under this act.

The petitioner or petitioners shall advance to the secretary sufficient money to cover the estimated costs of all proceedings under such petition, and until such estimated amount has been advanced no publication shall be made.

History: Laws 1917, ch. 22, 37; C.S. 1929, 40-237; 1941 Comp., 77-2037; 1953 Comp., 75-21-37.



Section 73-8-38 - Hearing; procedure; effect.

73-8-38. [Hearing; procedure; effect.]

At the time and place fixed in the notice, or at such time or times to which the hearing upon such petition may be adjourned, the board of directors shall proceed to hear the petition and all objections thereto, presented in writing by any person, showing cause as aforesaid, why the petition should not be granted. Failure by any interested person to make such showing of cause in writing shall be deemed and taken as an assent upon his part to the inclusion of such lands in said district.

History: Laws 1917, ch. 22, 38; C.S. 1929, 40-238; 1941 Comp., 77-2038; 1953 Comp., 75-21-38.



Section 73-8-39 - Requiring payment of pro rata share of prior costs.

73-8-39. [Requiring payment of pro rata share of prior costs.]

The board of directors may require as a condition precedent to the granting of the petition that the petitioners shall severally pay to the district such respective sums, as nearly as the same can be estimated by the board, as the petitioner or petitioners, or his or their grantor or grantors, would have been required to pay to such district as assessment for the payment of his or their pro rata of all bonds and the interest thereon which prior thereto may have been issued by said district, or his or their pro rata share of the cost of construction under any contract between the district and the United States, accompanying which bonds of the district have not been deposited with the United States, as in this act [73-8-1 through 73-8-60 NMSA 1978] provided, had such lands been included in such district at the time the same was originally formed, or when such bonds were so issued or when such contract with the United States was made.

History: Laws 1917, ch. 22, 39; C.S. 1929, 40-239; 1941 Comp., 77-2039; 1953 Comp., 75-21-39.



Section 73-8-40 - Rejection or acceptance of petition to include lands; orders.

73-8-40. [Rejection or acceptance of petition to include lands; orders.]

If the board of directors shall deem it not to be for the best interests of the district to include thereunder the lands mentioned in the petition, such board shall by order in writing reject the petition; but if the board shall deem it for the best interests of the district to include such lands it may by order so change the boundaries of the district as to include therein the lands mentioned in the petition. If such lands are so included the order shall describe the entire boundaries of the district with such lands so included, and for that purpose the board may cause a survey to be made of such portion of such boundaries as may be deemed necessary.

History: Laws 1917, ch. 22, 40; C.S. 1929, 40-240; 1941 Comp., 77-2040; 1953 Comp., 75-21-40.



Section 73-8-41 - Filing certified copy of order including land, with map; effect.

73-8-41. [Filing certified copy of order including land, with map; effect.]

Upon the entry of an order granting any such petition as aforesaid, a certified copy thereof and a plat of the district showing such change, certified by the president and secretary, shall be filed for record in the office of the county clerk of each county in which shall be situated any of the lands of the district; and the district shall be and remain a drainage district as fully and to every intent and purpose as if the lands so included within the district as aforesaid, had been included therein at the time of the original organization of the district; and the district as so changed and all the lands embraced therein shall be liable for all existing obligations and indebtedness of such organized district.

History: Laws 1917, ch. 22, 41; C.S. 1929, 40-241; 1941 Comp., 77-2041; 1953 Comp., 75-21-41.



Section 73-8-42 - Recording petition in minutes of board; evidential value.

73-8-42. [Recording petition in minutes of board; evidential value.]

Upon the filing of certified copy of the order, together with plat as aforesaid, the secretary of the district shall record in the minutes of the board the aforesaid petition; and the minutes of the board of directors or a certified copy thereof shall be admissible in evidence with the same force and effect as the original petition.

History: Laws 1917, ch. 22, 42; C.S. 1929, 40-242; 1941 Comp., 77-2042; 1953 Comp., 75-21-42.



Section 73-8-43 - Powers of fiduciaries.

73-8-43. Powers of fiduciaries.

A guardian, conservator or personal representative of an estate, under the laws of this state, and who as such guardian, conservator or personal representative is entitled to the possession of lands belonging to the estate which he represents on behalf of his ward or the estate which he represents, upon being thereunto authorized by the proper court may sign and acknowledge the petition in this act [73-8-1 through 73-8-60 NMSA 1978] mentioned, and may show cause, as in this act provided, why the boundaries of the district should not be changed.

History: Laws 1917, ch. 22, 43; C.S. 1929, 40-243; 1941 Comp., 77-2043; 1953 Comp., 75-21-43; Laws 1975, ch. 257, 8-128.



Section 73-8-44 - Revising election divisions and precincts after including more land.

73-8-44. [Revising election divisions and precincts after including more land.]

In case of the inclusion of the land within any district by proceedings under this act [73-8-1 through 73-8-60 NMSA 1978], the board of directors shall, at least thirty days prior to the next succeeding general election, make an order redividing such district into divisions as nearly equal in size as may be practicable, being in number as in this act hereinbefore provided, and which shall be numbered consecutively, and one director shall thereafter be elected from each such division, in the manner by this act hereinbefore specified.

For the purposes of election the board of directors shall establish a convenient number of election precincts in said district, and define the boundaries thereof, which precincts may change from time to time as the board may deem necessary.

History: Laws 1917, ch. 22, 44; C.S. 1929, 40-244; 1941 Comp., 77-2044; 1953 Comp., 75-21-44.



Section 73-8-45 - Excluding land.

73-8-45. [Excluding land.]

Any tract of land included within the boundary of such district at or after its organization under this act [73-8-1 through 73-8-60 NMSA 1978], may be excluded therefrom, in the manner herein prescribed; but such exclusion of land from the district shall not impair or affect its organization, or its rights in or to property or any of its rights or privileges of whatever kind or nature, nor shall such exclusion affect, impair or discharge any contract, obligation, lien or charge for or upon which it would or might become liable or chargeable, had such land not been excluded from the district.

History: Laws 1917, ch. 22, 45; C.S. 1929, 40-245; 1941 Comp., 77-2045; 1953 Comp., 75-21-45.



Section 73-8-46 - Petition for exclusion of land after organization.

73-8-46. [Petition for exclusion of land after organization.]

The owner or owners of title, or evidence of title, to any lands embraced within any drainage district, may file with the board of directors of the district a petition praying that such lands may be excluded from the district. Such petition shall describe the lands desired to be excluded in such manner as to identify the same; and the petition shall be acknowledged in the manner and form as required for conveyances of real estate.

History: Laws 1917, ch. 22, 46; C.S. 1929, 40-246; 1941 Comp., 77-2046; 1953 Comp., 75-21-46.



Section 73-8-47 - Publication of notice of hearing on exclusion of land; contents; expenses.

73-8-47. [Publication of notice of hearing on exclusion of land; contents; expenses.]

Upon the filing of such petition the secretary of the district shall cause notice of such filing to be published in the manner by this act [73-8-1 through 73-8-60 NMSA 1978] prescribed for the publication of notices. The notices shall set forth the filing of the petition, the names of the petitioner, or petitioners, a description of the lands covered thereby sufficient for the identification thereof and the prayer of the petitioner, and shall notify all interested persons to appear at the office of the district at a time to be named in the notice, and show cause in writing, if any exist, why the petition shall not be granted. The time specified in the notice shall be the regular meeting of the board to be held next after the expiration of the time fixed by this act for the publication of notices. The estimated cost of all proceedings under any such petition shall be advanced by the petitioner or petitioners before the secretary shall publish such notice.

History: Laws 1917, ch. 22, 47; C.S. 1929, 40-247; 1941 Comp., 77-2047; 1953 Comp., 75-21-47.



Section 73-8-48 - Hearing on petition for exclusion of land.

73-8-48. [Hearing on petition for exclusion of land.]

At the time and place mentioned in the notice, or at the time or times to which hearing upon such petition may be adjourned, the board of directors shall proceed to hear the petition and all objections thereto which are presented in writing, showing cause as aforesaid why the prayer of the petition should not be granted. The filing of such petition as aforesaid shall be deemed and taken as an assent by each and all of the petitioners to the exclusion from the district of the lands mentioned in the petition, or any part thereof.

History: Laws 1917, ch. 22, 48; C.S. 1929, 40-248; 1941 Comp., 77-2048; 1953 Comp., 75-21-48.



Section 73-8-49 - Order for denial or approval of exclusion of land.

73-8-49. [Order for denial or approval of exclusion of land.]

If the board of directors shall deem it not to be for the best interests of the district that the lands mentioned in the petition, or some portion thereof, shall be excluded from the district, it shall order that the said petition be denied; but if such board shall deem it to be for the best interests of the district that such lands, or some portion thereof be excluded from the district, and if the secretary of the interior shall in writing give his assent as by this act [73-8-1 through 73-8-60 NMSA 1978] hereinbefore provided, then the board may order the lands mentioned in the petition or some portion thereof to be excluded from the district.

History: Laws 1917, ch. 22, 49; C.S. 1929, 40-249; 1941 Comp., 77-2049; 1953 Comp., 75-21-49.



Section 73-8-50 - Filing order of exclusion and new plat; effect.

73-8-50. [Filing order of exclusion and new plat; effect.]

Upon the allowance of such petition a certified copy of the order of the board of directors authorizing such change, and a plat of such district showing such change, certified by the president and the secretary of the district, shall be filed for record in the office of the county clerk of each county in which shall be situated any of the lands of the district; and the district shall remain a drainage district as fully to every intent and purpose as if the lands excluded by change of the boundaries as aforesaid had not been excluded therefrom. Provided, in case contract has been made between the district and the United States as in this act [73-8-1 through 73-8-60 NMSA 1978] provided, no change shall be made in the boundaries of the district, and the board of directors shall make no order for any such change until the written assent of the secretary of the interior shall have been filed with the board of directors as aforesaid. Upon the filing of such written assent, however, the lands excluded from any such district shall be discharged of and free of liens in favor of the United States under any contract with the United States, or under bonds deposited with its agents.

History: Laws 1917, ch. 22, 50; C.S. 1929, 40-250; 1941 Comp., 77-2050; 1953 Comp., 75-21-50.



Section 73-8-51 - Revising election divisions and precincts after exclusion of land.

73-8-51. [Revising election divisions and precincts after exclusion of land.]

At least thirty days before the next general election of any such district the board of directors thereof may make an order dividing said district into divisions as nearly equal in size as practicable, in number as in this act [73-8-1 through 73-8-60 NMSA 1978] hereinbefore specified, and numbered consecutively; one director shall be elected from each such division by the qualified electors of the whole district. For the purpose of election in such district the said board shall establish a convenient number of election precincts and define the boundaries thereof, which precincts may be changed from time to time as the board of directors may deem necessary.

History: Laws 1917, ch. 22, 51; C.S. 1929, 40-251; 1941 Comp., 77-2051; 1953 Comp., 75-21-51.



Section 73-8-52 - Dissolution of district; petition; election; restrictions.

73-8-52. [Dissolution of district; petition; election; restrictions.]

When a majority of the resident freeholders owning one-third in area of the lands, or evidence of title to lands so owned within the limits of any such drainage district, shall petition the board of directors to call a special election for the purpose of submitting to the qualified electors of said district a proposition to vote on the dissolution of such drainage district, setting forth in the petition that all bills, claims and obligations of every nature whatsoever have been fully satisfied and paid, and that the necessity for a continuance of such organization no longer exists, it shall be the duty of the board, if satisfied as to the correctness of the showing made by the petition to call an election setting forth its object, and to cause notice thereof to be published in the manner and for the time prescribed by this act [73-8-1 through 73-8-60 NMSA 1978], designating the time and places for the holding of the election, as by this act required. At such election the ballots used shall bear the words "For dissolution . . . . Yes" and "For dissolution . . . . No," or words equivalent thereto.

Provided, the board of directors shall be without jurisdiction to entertain the petition or to call the election hereinbefore mentioned so long as contract with the United States, by this act authorized, remains in force, without the written consent of the secretary of the interior filed with the county clerk of the county wherein the office of the district is located.

History: Laws 1917, ch. 22, 52; C.S. 1929, 40-252; 1941 Comp., 77-2052; 1953 Comp., 75-21-52.



Section 73-8-53 - Canvass of vote; declaration of dissolution; filing.

73-8-53. [Canvass of vote; declaration of dissolution; filing.]

The votes cast at such election shall be canvassed at the time and in the manner prescribed by this act [73-8-1 through 73-8-60 NMSA 1978] as applied to other elections herein mentioned; and if by such canvass it shall appear that a majority of the ballots cast at such election was in favor of dissolution, then it shall be the duty of the board of directors to declare the district to be disorganized; and the board shall certify to the county clerk [clerks] of the respective counties in which the district is situated, the number of signatures to the petition, the date when the election was held, the number of votes cast for and against the proposition and the result of the canvass as declared by the board; which certificate shall be signed by the president and secretary of the board, and authenticated by the seal of the district. Such certificate shall be recorded by the county clerks of the respective counties above mentioned.

Should it appear as the result of such canvass that a majority of the votes cast at such election were against dissolution, then the board of directors shall declare the proposition lost, and shall cause the result as thus ascertained and declared, and the vote cast, to be made a part of the records of the district.

History: Laws 1917, ch. 22, 53; C.S. 1929, 40-253; 1941 Comp., 77-2053; 1953 Comp., 75-21-53.



Section 73-8-54 - Special actions for validation of proceedings of board.

73-8-54. [Special actions for validation of proceedings of board.]

The board of directors of any drainage district organized under the provisions of this act [73-8-1 through 73-8-60 NMSA 1978] shall commence special proceedings in and by which the proceedings of such board, and of any such district, providing for the authorization of contract with the United States, with or without the deposit of bonds, may be judicially examined, approved and confirmed.

Such proceedings shall be brought within sixty days after the adoption of resolution by the board declaring that the bond election or election for the authorization of contract with the United States has been favorably voted upon by the electorate of the district.

The board may, however, in its discretion, institute an action prior to the time specified, whereby the validity of the organization of the district or of any steps leading to the issuance of bonds or to the making of contract as aforesaid, may be separately judicially examined, approved and confirmed.

Within sixty days after the ascertainment of the rate or percentage of drainage benefits, and the award for damages inflicted by drainage works, as in this act provided, the board shall bring a similar special proceeding whereby such assessment and award may be judicially examined, approved and confirmed.

In the event of the inclusion by any drainage district of additional lands, or the exclusion of lands previously within the boundaries of any such district, the board of directors may, if it shall be deemed advisable so to do, institute a special proceeding in like manner and with like effect as herein provided for the confirmation of bonds, whereby the proceedings for such change of boundaries may be judicially examined, approved and confirmed.

History: Laws 1917, ch. 22, 54; C.S. 1929, 40-254; 1941 Comp., 77-2054; 1953 Comp., 75-21-54.



Section 73-8-55 - Petition for validation of board proceedings; contents.

73-8-55. [Petition for validation of board proceedings; contents.]

The board of directors of the drainage district shall file in the district court of the county in which the lands of the district, or some portion thereof, are situated, a petition in effect praying that the proceedings aforesaid may be examined, approved and confirmed by the court. Such petition shall set forth the proceedings had for the issuance and deposit of bonds or for the authorization of contract with the United States, or for the determination of the rate of drainage benefits thereunder or for the ascertainment and assessment of damage to district lands under drainage works, as the case may be, shall allege generally that the drainage district was duly organized, and its first board of directors duly elected, but need not set forth facts showing such organization or election of the first board of directors.

History: Laws 1917, ch. 22, 55; C.S. 1929, 40-255; 1941 Comp., 77-2055; 1953 Comp., 75-21-55.



Section 73-8-56 - Hearing on petition for validation of board proceedings.

73-8-56. [Hearing on petition for validation of board proceedings.]

The court shall fix the time for hearing upon said petition, shall order the clerk of the court to publish notice of the filing of such petition, which shall be published for the time and in the manner hereinbefore provided with reference to all notices required to be published under this act [73-8-1 through 73-8-60 NMSA 1978]. The notice shall designate the time and place fixed for hearing upon the petition, shall embody the substance of the prayer of the petition and shall notify any and all persons interested in the organization of the district, or in the proceedings for the issuance or deposit of the bonds or in any such other proceedings as may be in question on or before the date fixed for such hearing, to appear, demur or answer the petition. Such petition may be referred to and described in the notice as "The petition of the Board of Directors of . . . . . . . . . Drainage District" (giving its name), praying that the proceedings for the issuance and deposit of bonds of the district, or for the authorization of contract with the United States, or for the determination of the rate of drainage benefits under contract with the United States or for the ascertainment and assessment of damages to district lands under drainage works, as the case may be, may be examined, approved and confirmed by the court.

History: Laws 1917, ch. 22, 56; C.S. 1929, 40-256; 1941 Comp., 77-2056; 1953 Comp., 75-21-56.



Section 73-8-57 - Demurrers and answers to petition for validation of board proceedings.

73-8-57. [Demurrers and answers to petition for validation of board proceedings.]

Any person interested in the drainage district or in the issue or deposit of such bonds, or in such other proceedings as may be in issue as herein provided, may demur to or answer the petition. The provisions of Chapter LXXXVIII of the New Mexico Statutes Annotated, Codification of 1915, respecting demurrer or answer to a verified complaint, shall be applicable to such proceeding. Any person so demurring or answering the petition shall be deemed a defendant to such special proceedings, and the board of directors shall be deemed to be the plaintiff.

Every material allegation of the petition not specifically controverted by answer, shall, for the purpose of such special proceeding, be taken as true; and each person failing to appear, demur or answer the petition shall be deemed to admit as true all the material allegations of the petition.

The rules of pleading and practice relating to appeals and writs of error as provided by the aforesaid Chapter LXXXVIII which are not inconsistent with the provisions of this act [73-8-1 through 73-8-60 NMSA 1978], shall be applicable to the special proceedings herein provided for. Provided, appeals to the supreme court of the state, involving special proceedings herein mentioned, shall be taken within thirty days, and shall be perfected within sixty days after the granting of any such appeal.

History: Laws 1917, ch. 22, 57; C.S. 1929, 40-257; 1941 Comp., 77-2057; 1953 Comp., 75-21-57.



Section 73-8-58 - Consideration and judgment on petition to validate board proceedings.

73-8-58. [Consideration and judgment on petition to validate board proceedings.]

Upon the hearing of such special proceedings the court shall find and determine whether the notice of the filing of the petition has been duly given and published as required by this act [73-8-1 through 73-8-60 NMSA 1978], and shall have power and jurisdiction to examine into and determine the legality and validity of, and to approve and confirm each and all of the proceedings for the organization of any such district under the provisions of this act from and including petition for the organization of the district, and all other proceedings which may affect the legality or validity of the aforesaid bonds, or the order for the issuance and deposit thereof, and all of the proceedings, if any, as the case may be, for the authorization of the contract with the United States, and the validity of the determination of the rate of drainage benefits which shall have been made under any such contract with the United States, and of all proceedings for the ascertainment, and assessment of damages to district lands under drainage works.

In inquiring into the regularity, legality or correctness of any such proceedings, the court shall disregard any error, irregularity or omission which does not affect the substantial rights of the parties to any such special proceedings; and the court may by decree approve and confirm such proceeding [proceedings] in part, and disapprove and declare illegal or invalid other portions of any such proceedings.

The cost of any such special proceedings shall be allowed and apportioned between the parties in the discretion of the court.

When finally made and entered the judgment in any such special proceedings shall be res judicata in all cases arising in connection with the organization of the district and the collection of taxes for payment of the principal and interest of bonds, or for payment of monies required by any contract with the United States or for the payment of any indebtedness or obligation incurred under or authorized by the provisions of this act.

Provided, however, that a reopening of the judgment upon the rate of drainage benefits may be had at the petition of the board of directors.

History: Laws 1917, ch. 22, 58; C.S. 1929, 40-258; 1941 Comp., 77-2058; 1953 Comp., 75-21-58.



Section 73-8-59 - "District" defined.

73-8-59. ["District" defined.]

The word "district" as used in this act [73-8-1 through 73-8-60 NMSA 1978] shall be held to mean and include only the lands described in the official order establishing any drainage district, and the official plat thereof of record in the office of the county clerk as by this act hereinbefore provided and such other lands as may be subsequently included in any such district in accordance with the provisions of this act.

History: Laws 1917, ch. 22, 59; C.S. 1929, 40-259; 1941 Comp., 77-2059; 1953 Comp., 75-21-59.



Section 73-8-60 - Construction.

73-8-60. [Construction.]

Nothing in this act [73-8-1 through 73-8-60 NMSA 1978] shall be construed as affecting or interfering with the general right of appeal and the rules of practice and procedure relative thereto under existing laws, except as herein specifically limited; and nothing herein contained shall be construed to amend, expressly or by any implication, existing district drainage laws of the state, nor to enlarge or restrict any of the powers of districts organized under such laws, nor to affect any districts organized, or to be organized, under other district drainage laws of the state.

History: Laws 1917, ch. 22, 60; C.S. 1929, 40-260; 1941 Comp., 77-2060; 1953 Comp., 75-21-60.






Article 9 - Irrigation Districts

Section 73-9-1 - Organizers' qualifications; exempt areas; exception.

73-9-1. Organizers' qualifications; exempt areas; exception.

A. Whenever a majority of the resident freeholders owning more than one-half of the lands, or the evidence of title to the lands, in any district in the state desire to provide for the irrigation of the lands, they may propose the organization of an irrigation district under the provisions of Chapter 73, Article 9 NMSA 1978. When so organized, each district shall have the powers conferred by law upon irrigation districts. Provided that where ditches, canals or reservoirs were constructed before March 18, 1909, those ditches, canals, reservoirs and franchises and the lands irrigated from them shall be exempt from the operation of Chapter 73, Article 9 NMSA 1978, unless the district is formed to purchase, acquire or lease the ditches, canals, reservoirs and their franchises; or unless a statement, signed by at least four-fifths of the owners of any such ditch, canal or reservoir and of the franchises and water rights of them and of the lands irrigated from them, is filed with the board of county commissioners of each county in which the ditch, canal, reservoir and lands are situate, giving their consent that the ditch, canal, reservoir, franchises, water rights and lands may be included in one or more irrigation districts organized under the provisions of Chapter 73, Article 9 NMSA 1978, which statement shall be recorded in the office of the county clerk of the county.

B. Nothing in this section shall be construed to affect the status of an acequia or community ditch association as a political subdivision of the state if the acequia or community ditch association was established prior to the formation of the irrigation district and has been governed by officers elected pursuant to Chapter 73, Article 2 or 3 NMSA 1978 continuously since the formation of the irrigation district.

History: Laws 1919, ch. 41, 1; C.S. 1929, 73-201; 1941 Comp., 77-2101; 1953 Comp., 75-22-1; 2001, ch. 221, 3.



Section 73-9-2 - Voting power of water users under town or village community ditches.

73-9-2. [Voting power of water users under town or village community ditches.]

Nothing in this act shall be construed to in any manner affect the rights of water users under community ditches in towns or villages in this state as to their voting power in determining whether any such ditch shall be included in an irrigation district, and each of said water users shall have the same right and voice in determining such question and in the signing of the statement provided for in the preceding section [73-9-1 NMSA 1978] as he has in the control and management of such ditch.

History: Laws 1919, ch. 41, 2; C.S. 1929, 73-202; 1941 Comp., 77-2102; 1953 Comp., 75-22-2.



Section 73-9-3 - Petition to establish irrigation district; contents; signatures; filing; cost bond; publication of petition and notice; "resident freeholder" defined; agency.

73-9-3. [Petition to establish irrigation district; contents; signatures; filing; cost bond; publication of petition and notice; "resident freeholder" defined; agency.]

For the purpose of the establishment of an irrigation district as provided by this act, a petition shall be filed with the board of county commissioners of the county which embraces the largest acreage of the proposed district praying that said board define and establish the boundaries of said proposed district and submit the question of the final organization of the same to the vote of the qualified electors resident therein. Said petition shall state that it is the purpose of the petitioners to organize an irrigation district under the provisions of this act and shall also contain a general description of the boundaries of such proposed district, the means proposed to supply water for the irrigation of the lands embraced therein, the name proposed for such district, and the name proposed need not use the words "irrigation district" but may use the words "water district" or "conservancy district," or other suitable designation, and such petition shall also contain the names of three of said petitioners selected as a committee to present such petition to the board of county commissioners. Said petition shall be signed by a majority of the resident freeholders within said proposed district, and who shall also be the owners in the aggregate of a majority of the whole number of acres of land within the said proposed district. The said petition shall also be accompanied by a good and sufficient bond, to be approved by said board of county commissioners in double the amount of the probable cost of organizing such district, conditioned for the payment of all costs incurred in said proceeding in case said organization shall not be effected, but in case such organization is so effected, then said expenses incurred by the board of county commissioners shall be paid back to said county by said district. Such petition shall be published both in English and Spanish for at least two weeks before the time at which the same is to be presented, in some newspaper of general circulation published in the county where said petition is to be presented, together with a notice signed by the committee of said petitioners selected by the petition for that purpose stating the time and place of presentation of the same to said board of county commissioners. The last publication shall be made not less than five days prior to the time fixed by said notice for presenting said petition.

For the purpose of this act the term "resident freeholder" shall be construed to mean any citizen of the United States who owns lands within the district or the evidence of title to said land, or who is an entryman under the public land laws of the United States or a purchaser under contract for purchase of state lands, and shall also include corporations, associations and copartnerships owning land within the district. The president or vice president of such corporation or association, or any member of such copartnership, if a citizen of the United States, may represent such corporation, association or copartnership respectively in signing such petition or any other petition or protest provided for in this act.

History: Laws 1919, ch. 41, 3; 1927, ch. 148, 1; C.S. 1929, 73-203; 1941 Comp., 77-2103; 1953 Comp., 75-22-3.



Section 73-9-4 - Proceedings by county commissioners on receiving petition; boundaries; applications for inclusions and exclusions; adjournments; approval; election; denial of petition; mandamus; management by board of directors.

73-9-4. [Proceedings by county commissioners on receiving petition; boundaries; applications for inclusions and exclusions; adjournments; approval; election; denial of petition; mandamus; management by board of directors.]

When such petition is presented and it shall appear that the notice of presentation of said petition has been given as required by law, and that said petition has been signed by the requisite number of petitioners as required by this act, the commissioners shall then proceed to define the boundaries of said proposed district from said petition and from such applications for the exclusion of lands therefrom and the inclusion of lands therein as may be made in accordance with the intent of this act. They may adjourn such examination from time to time not exceeding three weeks in all and shall by final order duly entered upon their records define and establish the boundaries of such proposed district; provided, that the said board shall not modify such proposed boundaries described in the petition so as to change the objects of said petition or so as to exempt from the operation of this act any land within the boundaries proposed by the petition susceptible to irrigation by the same system of irrigation works applicable to other lands in such proposed district; nor shall any land which will not in the judgment of the board be benefited by such proposed system be included in such district if the owner thereof shall make application at such hearing to withdraw the same; provided, also, that contiguous lands not included in said proposed district as described in the petition may upon application of the owner or owners be included in such district upon such hearing, if it shall be determined by said board that the water supply for such additional lands is available and that in other respects it is feasible for the lands of such applicant to be included within such district.

When the boundaries of any proposed district shall have been examined and defined as aforesaid the commissioners shall forthwith make an order allowing the prayer of said petition, defining and establishing the boundaries and designating the name of such proposed district. Thereupon the said commissioners shall by further order duly entered upon their records call an election of the qualified electors of said district to be held for the purpose of determining whether such district shall be organized under the provisions of this act, and by such order shall submit the names of one or more persons from each of the three divisions of said district as hereinafter provided to be voted for as directors therein, and for the purpose of said election shall divide said district into three divisions as nearly equal in size as may be practicable to be numbered respectively 1, 2 and 3, and shall provide that a qualified elector of each of said three divisions shall be elected as a member of the board of directors of said district by the qualified electors of the whole district. Each of said divisions shall constitute an election precinct and the commissioners shall appoint three judges for each of such precincts, one of whom shall act as clerk of said election; provided, that in the hearing of any such petition the board of county commissioners shall disregard any informality therein, and in case they deny the same or dismiss it for any reason on account of the provisions of this act not having been complied with, which is the only reason upon which they shall have a right to refuse to [or] dismiss the same, they shall state their reason in writing therefor in detail, which shall be entered upon their records; and in case such reason is not well founded, a writ of mandamus shall, upon proper application therefor, be issued out of the district court of said county, compelling them to act in compliance with this act, which writ shall be heard within twenty days from the date of its issuance. The affairs of such district shall be managed by a board of three directors.

History: Laws 1919, ch. 41, 4; C.S. 1929, 73-204; 1941 Comp., 77-2104; 1953 Comp., 75-22-4.



Section 73-9-5 - Irrigation district; notice; election; ballots.

73-9-5. Irrigation district; notice; election; ballots.

The board of county commissioners shall thereupon cause notice embodying said orders in substance signed by the chairman and clerk of said board to be issued, given and published, giving public notice of said election, and time and places thereof and the matter submitted to the vote of the electors. Said notice and order shall be published once a week for at least three weeks immediately prior to the date fixed for such election in a newspaper of general circulation published in said county, and if any portion of such proposed district lies within any other county or counties, then such order and notice shall be published in a newspaper of general circulation published within each of said counties. At said election and all elections held under the provisions of this article, all owners of land within such district, who are qualified electors under the Election Code [Chapter 1 NMSA 1978] shall be qualified electors; provided, that if any farm or tract of land in such district is owned by more than one owner, only one person shall be permitted to vote at any election as the owner of such one farm or tract of land; and providing further that at such elections each otherwise qualified voter shall be entitled to cast, and have counted, as many votes as he shall have acres of land owned by him and situate within said district, but in no event shall such voter be entitled to cast, and have counted, more than one hundred votes. Insofar as applicable, the general election laws of the state, except requirements for registration and except as otherwise provided in this article, shall govern such elections. The ballots to be used and cast at such election for the formation of such district, shall have printed thereon the words: "Irrigation District - Yes," and "Irrigation District - No," or words equivalent thereto and also contain the names of the persons to be voted for as members of the board of directors of said district. Each elector may vote for three directors, one from each division, and shall indicate his vote by placing a marginal cross upon the ballot for or against any question submitted or name voted upon and opposite thereto, together with the figure or figures indicating the number of votes he is entitled to cast thereat.

History: Laws 1919, ch. 41, 5; 1927, ch. 54, 1; C.S. 1929, 73-205; Laws 1935, ch. 36, 1; 1941 Comp., 77-2105; 1953 Comp., 75-22-5; Laws 1973, ch. 138, 31.



Section 73-9-6 - Determining and declaring results of election; effect; including district's lands in another district; officers holdover; change of divisions, voting precincts and polling places.

73-9-6. [Determining and declaring results of election; effect; including district's lands in another district; officers holdover; change of divisions, voting precincts and polling places.]

The said board of county commissioners shall meet on the second Monday next after such election and canvass the votes cast thereat; and if it appears upon such canvass that at least two-thirds of the qualified electors voting at said election have voted "Irrigation District - Yes," the said board shall, by order duly entered upon the records, declare such territory duly organized as an irrigation district under the name and style theretofore designated, and shall declare the persons receiving respectively the highest number of votes for director to be duly elected to such office. Said board shall cause a copy of such order, including a plat of said district, duly certified by the clerk of the board of county commissioners, to be immediately filed for record in the office of the county clerk of each county in which any portion of such lands are situated, and no board of county commissioners of any county including any portion of such district shall, after the date of organization of such district, allow another district to be formed including any of the lands of such district, without the consent of the board of directors thereof; and from and after the date of such filing the organization of such district shall be complete and the officers thereof shall immediately enter upon the duties of their respective offices, upon qualifying in accordance with law, and shall hold such offices, respectively, until their successors are elected and qualified. The boundaries of said divisions and the voting precincts and polling places in any such district may, after such first election, be changed by order of the board of directors of the district: provided that the polling places shall be designated in the notice published for every election in the district.

History: Laws 1919, ch. 41, 6; C.S. 1929, 73-206; 1941 Comp., 77-2106; 1953 Comp., 75-22-6.



Section 73-9-7 - First election; terms.

73-9-7. First election; terms.

At its first meeting within ten days after the election, the initial board shall determine by lot from its membership one member to serve for a term expiring on the next first Tuesday after the first Monday in December, and one member whose term expires on the same day for each of the succeeding two years, so that the term of one director will expire each year.

History: 1953 Comp., 75-22-6.1, enacted by Laws 1965, ch. 271, 1.



Section 73-9-8 - Second and subsequent elections.

73-9-8. Second and subsequent elections.

The regular election of the district shall be held on the first Tuesday after the first Monday in December in each year thereafter, at which one director shall be elected for a term of three years. The person receiving the highest number of votes is elected thereto. Within ten days after receiving his certificate of election, the director shall take and subscribe the official oath and file it in the office of the county clerk of the county where the organization was effected, and thereupon immediately assume the duties of office. Each member of the board of directors shall execute an official bond in the sum of three thousand dollars ($3,000) which shall be approved by the chairman of the board of county commissioners and recorded in the office of the county clerk. All official bonds shall be in the form prescribed by law for county officials, except that the obligee named in the bond shall be the district. The premiums upon the bonds and any bonds required from any other officer of the district shall be paid by the district.

History: Laws 1919, ch. 41, 7; C.S. 1929, 73-207; 1941 Comp., 77-2107; 1953 Comp., 75-22-7; Laws 1965, ch. 271, 2.



Section 73-9-9 - Irrigation districts; transitional features for present boards.

73-9-9. Irrigation districts; transitional features for present boards.

Immediately following the next election following the effective date of this section, each board of directors shall determine by lot from its membership one member to serve for a term expiring on the first Tuesday after the first Monday in December of the following year, and one member whose term expires on the same day for each of the succeeding two years, so that the term of one director will expire each year.

History: 1953 Comp., 75-22-7.1, enacted by Laws 1965, ch. 271, 3.



Section 73-9-10 - Location of office; secretary; notice of elections; election board.

73-9-10. [Location of office; secretary; notice of elections; election board.]

The office of the board of directors shall be located in the county where the organization was effected. Fifteen days before any election held under this act, subsequent to the organization of the district, the secretary who shall be appointed by the board of directors shall cause notice, specifying the polling places of each precinct, to be posted in three public places in each election precinct, of the time and place of holding the election, and shall also post a general notice of the same in the office of said board, which shall be established and kept at some fixed place to be determined by said board in said county. Prior to the time for posting the notices, said board must appoint from each precinct, from the electors thereof, three judges, one of whom shall act as clerk, who shall constitute a board of election for such precinct. If the board fails to appoint a board of election, or the members appointed do not attend the opening of the polls on the morning of election, the electors of the precinct present at the hour may appoint the board or supply the place of an absent member thereof. The board of directors must, in its order appointing the board of election, designate the hour and the place in the precinct where the election must be held.

History: Laws 1919, ch. 41, 8; C.S. 1929, 73-208; 1941 Comp., 77-2108; 1953 Comp., 75-22-8.



Section 73-9-11 - Election board; chairman's powers; opening and closing polls; return.

73-9-11. [Election board; chairman's powers; opening and closing polls; return.]

One of the judges shall be chairman of the election board and may: first - administer all oaths required in the progress of any election; second - appoint judges and clerks, if during the progress of the election any judge or clerk ceases to act. Any member of the board of election, or any clerk thereof, may administer and certify the oaths required to be administered during the progress of an election. Before opening the polls, each member of the board must take and subscribe an oath to faithfully perform the duties imposed upon him by law. An elector of the precinct may administer and certify such oath. The polls must be opened at eight o'clock in the morning of election and be kept open until six o'clock p.m. of the same day. It shall be the duty of the clerk of the board of election to forthwith deliver the return duly certified to the board of directors of the district.

History: Laws 1919, ch. 41, 9; C.S. 1929, 73-209; 1941 Comp., 77-2109; 1953 Comp., 75-22-9.



Section 73-9-12 - Determining and declaring result of election; plurality elects.

73-9-12. [Determining and declaring result of election; plurality elects.]

No list, tally paper or certificate returned from any election shall be set aside or rejected for want of form, if it can be satisfactorily understood. The board of directors must meet at its usual place of meeting on the first Monday after election and canvass the returns. If at the time of meeting the returns from each precinct in the district in which the polls were open have been received, the board of directors must then and there proceed to canvass the returns; but if all the returns have not been received, the canvass must be postponed from day to day until the returns have been received, or until six postponements have been had. The canvass must be made in public and by opening the returns and counting the votes cast for each person voted for, or as to each question voted upon, and declaring the results thereof. The board shall declare elected the person receiving the highest number of votes so returned for each office and also declare the result as to any question submitted.

History: Laws 1919, ch. 41, 10; C.S. 1929, 73-210; 1941 Comp., 77-2110; 1953 Comp., 75-22-10.



Section 73-9-13 - Election statement and certificates; filling vacancy in office of director.

73-9-13. [Election statement and certificates; filling vacancy in office of director.]

The secretary of the board of directors must, as soon as the result of any election held under the provisions of this act is declared, enter in the records of such board and file with the county clerk of the county in which the office of said district is located, a statement of such result, which statement must show: first, a copy of the publication notice of said election; second, the names of the judges of said election; third, the whole number of votes cast in the district and in each precinct of the district; fourth, the names of the persons voted for; fifth, the number of votes cast in the district for each of such persons; sixth, the names of the persons declared elected; seventh, the result declared on any question submitted, in accordance with the majority of the votes cast for or against such question. The secretary must immediately make out and deliver to the person elected a certificate of election, signed by him and authenticated with the seal of the board. In case of a vacancy in the board of directors by death, removal or inability from any cause to properly discharge the duties as such director, the vacancy shall be filled by appointment by the remaining members of the board, and upon their failure or inability to act within thirty days after such vacancy occurs, then upon petition of five electors of said district the board of county commissioners of the county where the office of said board of directors is situate, shall fill such vacancy or vacancies. Any director appointed as above provided shall hold his office until the next general election of said district, and until his successor is elected and qualified.

History: Laws 1919, ch. 41, 11; C.S. 1929, 73-211; 1941 Comp., 77-2111; 1953 Comp., 75-22-11.



Section 73-9-14 - Board of directors; organization; powers; water regulations; delinquent assessments; engineer's report on water supply; contracts; pro rata distribution; delivering water to other lands; assignment of water rights.

73-9-14. [Board of directors; organization; powers; water regulations; delinquent assessments; engineer's report on water supply; contracts; pro rata distribution; delivering water to other lands; assignment of water rights.]

The directors, having duly qualified, shall organize as a board, elect a president from their number and appoint a secretary. The board shall have power and it shall be their duty to adopt a seal, manage and conduct the affairs and business of the district, make and execute all necessary contracts, employ such agents, attorneys, officers and employees as may be required and prescribe their duties, establish equitable rules and regulations for the distribution and use of water among the owners of said land and generally perform all such acts as shall be necessary to fully carry out the purposes of this act; which regulations, among other things, shall provide that no water shall be delivered from the irrigation system of the district for irrigation of any land while the taxes or tolls due thereon or from the owner thereof for district purposes levied or imposed under the provisions of this act are in arrears for more than twelve months; provided, however, that in the event such local assessments on any land within the district are more than twelve months in arrears, and the owner or tenant thereof shall pay, or satisfactorily secure said district for water assessments imposed for any current year, in advance of the actual delivery of water thereon, then said board may deliver water during such current year upon said lands. As soon as practicable after the board shall have organized it shall employ a competent hydraulic engineer to determine and report upon the water supply available for the district, which report shall be a full and complete record of all hydrographic data available and relating to the stream, streams or other sources of water supply from which water for the district is to be obtained; the report shall contain an estimate of the average amount of water available for each acre of land per year and shall show approximately the probable amounts available for irrigation or storage during each week of the year. The report accompanied by an examination fee of $25.00, shall be submitted to the state engineer for his examination and if he shall find such report to be a full and complete record of the available hydrographic data, that the calculations are correct and that there will be water in the source or sources of supply sufficient to properly irrigate the lands included within such district, he shall so certify under his hand and official seal. If the report submitted is found to be insufficient, or incorrect, the state engineer shall return the same for correction to the directors of the district with a statement of his objections. If such report is not corrected so as to meet with the approval of the state engineer or if from such report and other available information the engineer is of the opinion that there is not sufficient water in the source or sources of supply to properly irrigate the lands included within said district, he shall disapprove said report.

The board of directors shall have the right to appeal from the decision of the state engineer to the district court of the district in which such irrigation district is located, where the sufficiency and accuracy of the report and available water supply shall be determined. Until the report is approved by the state engineer or the courts, no bond issue shall be made as provided for in Section 15 [73-9-17 NMSA 1978] of this act. A copy of such report shall be kept on file in the office of the state engineer and the secretary of irrigation district, and shall be available for examination by any person desiring to do so.

Said board shall have the power (in addition to the means to supply water to said district) to construct, acquire or purchase any and all canals, ditches, reservoirs, reservoir sites, water, water rights, rights-of-way or other property necessary for the use of the district and to contract with any person, corporation or other irrigation district for supplying water for any or all of the lands in said district; and also to construct drainage works necessary to prevent or relieve the water logging of any lands within the district. In case of the purchase of any property by said district the bonds of the district hereinafter provided for may be used at their par value in payment without previous offer of such bonds for sale. But no contract involving a consideration exceeding ten thousand dollars [($10,000)] and no contract for the purchase, rental or delivery involving annual charges or payments exceeding fifteen thousand dollars [($15,000)] per annum shall be binding unless such contract shall be authorized and ratified in writing by not less than a majority of the qualified electors of said district according to the number of votes cast at the last preceding district election; nor shall any contract involving payment in excess of twenty-five thousand dollars [($25,000)] in any one year be binding until such contract shall have been authorized and ratified at an election held in the manner provided for the issue of bonds.

The rules and regulations established by said board shall be printed in convenient form as soon as the same are adopted, for distribution in the districts. All waters distributed shall be apportioned to each landowner pro rata to the lands assessed under this act within such district. The board of directors shall have power to lease or rent the use of water or contract for the delivery thereof to occupants of other lands within or without the said district at such prices and on such terms as they deem best, provided the rental shall not be less than one and one-half times the amount of the district tax for which said land would be liable if included in the district lands assessed under this act; provided, no vested or prescriptive rights to the use of such water shall attach to said land by virtue of such lease or such rental; provided, also, that any landowner in said district may with the consent of the board of directors assign the right to the whole or any portion of the water so apportioned to him for any one year where practicable to any other bona fide landowner but only in case such owner shall have fully complied with the provisions of this act.

History: Laws 1919, ch. 41, 12; C.S. 1929, 73-212; Laws 1933, ch. 63, 1; 1941 Comp., 77-2112; 1953 Comp., 75-22-12.



Section 73-9-15 - Meetings of directors; quorum; concurrence; records; entry on lands; acquisition of property; tax exemption.

73-9-15. [Meetings of directors; quorum; concurrence; records; entry on lands; acquisition of property; tax exemption.]

The board of directors shall hold a regular quarterly meeting in their office on the first Tuesday in January, April, July and October of each year and such special meetings as may be required for the proper transaction of business. All special meetings shall be called by the president of the board, or any two directors. All meetings of the board must be made public, and two members shall constitute a quorum for the transaction of business; and on all questions requiring a vote there shall be a concurrence of at least two members of said board. All records of the board must be open to the inspection of any elector during business hours. The board, its agents and employees, shall have the right to enter upon any land in the district to make surveys and to locate and construct any canal or canals and the necessary laterals. Said board shall also have the right to acquire all lands, water rights, franchises and other property necessary for the construction, use, maintenance, repair and improvement of its canals, ditches, reservoirs and waterworks; and shall also have the right by purchase or condemnation to acquire rights-of-way for the construction or enlargement of any of its ditches, canals or reservoirs, also lands for reservoir sites.

The title to all property acquired under the provisions of this act shall immediately and by operation of law vest in such irrigation district, in its corporate name, and such property shall be held for the uses and purposes set forth in this act, and shall be exempt from all taxation.

History: Laws 1919, ch. 41, 13; C.S. 1929, 73-213; 1941 Comp., 77-2113; 1953 Comp., 75-22-13.



Section 73-9-16 - Acquisition of property; suits; judicial notice and presumption of organization; certified copies as evidence.

73-9-16. [Acquisition of property; suits; judicial notice and presumption of organization; certified copies as evidence.]

The said board is hereby authorized and empowered to take conveyances or contracts for all property or rights acquired by it under the provisions of this act in the name of such irrigation district to and for the purposes herein expressed, and to institute and maintain any and all actions, proceedings and suits at law or in equity, necessary or proper in order to fully carry out the provisions of this act, or to enforce, maintain, protect or preserve any or all rights, privileges and immunities created by this act or acquired in pursuance thereof. And in all courts, actions, suits or proceedings the said board may sue, appear and defend in person or by attorneys and in the name of such irrigation district. Judicial notice shall be taken in all actions, suits and proceedings in any court of this state of the organization and existence of any irrigation district in this state now or hereafter organized, from and after the filing for record in the office of the county clerk of the certified copy of the order of the board of county commissioners mentioned in Section 6 [73-9-6 NMSA 1978] of this act; and a certified copy of said order shall be prima facie evidence in all actions, suits and proceedings in any court in this state of the regularity and legal sufficiency of all acts, matters and proceedings therein recited and set forth; and any such irrigation district, in regard to which any such order has been heretofore or may hereafter be entered, and such certified copy thereof so filed for record, and which has exercised or shall exercise rights and powers of such district, and shall have had or shall have in office a board of directors exercising the duties of their office and the legality or regularity of the formation or organization whereof shall not have been questioned by proceedings in quo warranto instituted in the district court of the county in which such district or the greater portion thereof is situated within one year from the date of such filing, shall be conclusively deemed to be a legally and regularly organized, established and existing irrigation district within the meaning of this act, and its due and lawful formation and organization shall not thereafter be questioned in any action, suit or proceeding whether brought under the provisions of this act or otherwise.

History: Laws 1919, ch. 41, 14; C.S. 1929, 73-214; 1941 Comp., 77-2114; 1953 Comp., 75-22-14.



Section 73-9-17 - Bonds; authority to issue; election; how payable; form and contents.

73-9-17. Bonds; authority to issue; election; how payable; form and contents.

For the purpose of acquiring by purchase or construction, or by any lawful means, necessary reservoirs, water rights, canals, ditches and works, including necessary drainage works, and acquiring the necessary property and rights therefor, and for the purpose of repairing, extending, improving and constructing necessary betterments thereof and thereon, and for the payment or retirement of any or all existing indebtedness not evidenced by outstanding bonds, or for any one or more of such purposes either singly or in combination with one or more of such purposes, and to pay the first year's interest upon the bonds herein authorized or otherwise to carry out the provisions of this act, the board of directors of any district shall estimate and determine the amount or amounts of money necessary to be raised for the purpose or purposes and the amount or amounts of bonds to issue therefor; provided, however, that none of the bonds shall run for a longer period than fifty years from the date thereof. The board of directors shall thereupon call a special election, at which election shall be submitted to the electors of the district possessing the qualifications prescribed by Section 73-9-5 NMSA 1978 the question of whether or not the bonds of the district shall be issued in the amount or amounts so determined. A notice of the election shall be given by one publication in any newspaper published in the county wherein the principal office of the district is located, the publication to be made not less than one week prior to the date of the election. The notice shall specify the time of holding the election and the amount and purpose of the bonds proposed to be issued. The election shall be held and the results thereof determined and declared in all respects as nearly as possible in conformity with the provisions of the statute governing the election of directors; provided that no informalities in conducting the election shall invalidate it if the election has been otherwise fairly conducted. At the election, the ballots shall contain the words: "Bonds - Yes" and "Bonds - No" or words equivalent thereto. If a majority of the votes cast, based upon the number of acres of land owned and voted, by the qualified electors are voted "Bonds - Yes," the board of directors shall, by resolution, immediately determine the amounts and series of the bonds and the due dates thereof and shall immediately thereafter cause bonds to be issued in amounts and payable in series as provided in the resolution. Each bond shall bear interest payable semiannually on June 1 and December 1 of each year. The principal and interest shall be payable at the office of the county treasurer of the county in which the organization of the district was effected as aforesaid and at another place or places, if any, as the board of directors may designate in the bonds. The bonds shall be in such form as the board of directors may determine and be executed in the name of the district and signed by the president, and the seal of the district shall be affixed thereto and attested by the secretary, except for bonds issued in book entry or similar form without the delivery of physical securities. The bonds shall be numbered consecutively as issued and shall bear the date or dates as may be determined by the board of directors. Any coupons for interest shall be attached to each bond, bearing the facsimile signature of the president. The bonds may provide that they may be registered as to principal only or as to both principal and interest. The secretary shall keep a record of the bonds sold, their number, date of sale, the price received and the name of the purchaser. When the money provided by any previous issue of bonds has become exhausted by expenditures herein authorized and it becomes necessary to raise additional money for such purposes, additional bonds may be issued after submitting the question of issuing the bonds at a special election to the qualified voters of the district and otherwise complying with the provisions of this act in respect to an original issue of bonds.

History: Laws 1919, ch. 41, 15; 1927, ch. 148, 2; C.S. 1929, 73-215; Laws 1934 (S.S.), ch. 8, 1; 1935, ch. 36, 2; 1941 Comp., 77-2115; 1953 Comp., 75-22-15; Laws 1957, ch. 228, 1; 1983, ch. 265, 55.



Section 73-9-18 - Sale; notice.

73-9-18. Sale; notice.

The board may sell bonds from time to time in such amounts as may be necessary and most advantageous to raise the money for the construction or purchase of canals, reservoir sites, reservoirs, water rights and works, including necessary drainage works, and to repair, extend, improve and to construct betterments for such works or systems and otherwise to fully carry out the objects and purposes of this act. Before making any sale, except as hereinafter provided, the board shall, at a meeting, by resolution declare its intention to sell a specified amount of the bonds and the day and hour and place of such sale, and shall cause such resolution to be entered in the minutes, and notice of the sale to be given by publication thereof, by three insertions in a daily newspaper published in the city of Santa Fe and a like notice in a daily newspaper published in the city of Albuquerque, and any other newspapers, at their direction, the first of which publications shall be not less than twenty (20) days prior and the last not less than five (5) days prior to the date fixed for such sale. The notice shall state that sealed proposals will be received by the board at their office, for the purchase of the bonds, till the day and hour named in the resolution. At the time appointed the board shall open the proposals and award the purchase of the bonds to the highest responsible bidder, and may reject all bids; but said board shall in no event, sell any of said bonds for less than ninety-five percent of the face value thereof. In case no bid is made and accepted as above provided, the board of directors is hereby authorized to use said bonds for the purchase of canals, reservoir sites, reservoirs, water rights and works, or for the construction of any canals, reservoir and works, including drainage works, or for repairs, extensions, improvements or betterments to any of such works or systems, provided such bonds shall not be so disposed of at less than ninety-five percent of the face value thereof. Provided, however, that in the event said board shall negotiate the sale of such bonds to the United States of America, either under the National Industrial Recovery Act, the Reconstruction Finance Corporation Act, the Agricultural Adjustment Act and acts amendatory of such acts and acts supplemental thereto and revisions thereof and any further acts of the congress of the United States, heretofore or which may hereafter be passed, then no notice of sale of said bonds shall be necessary and said board shall be fully authorized to make sale thereof to the United States of America or any agency thereof, on such terms and conditions as may be required by the government of the United States, or any agency thereof, without notice, without competitive bidding and on resolution of the board of directors duly adopted and recorded in the minutes.

Upon resolution of the board of directors, funding or refunding bonds may be issued and used by any district organized under the laws of this state, for the purpose of retiring any bonds or any other obligations of the district which may have been issued, or incurred, under the provisions of this or any other act: provided, however, that no refunding bonds shall be issued and used by any district for the purpose of retiring obligations incurred other than bonds until after the question of issuing such refunding bonds shall have been submitted to an election as herein provided and shall have received the affirmative vote of a majority of those voting thereon within such district. Such funding or refunding bonds may be payable at such time or times and bear such rate of interest not exceeding six per centum per annum and may be of such denomination as the board of directors may determine and shall be executed in the same manner and have annexed interest coupons as provided herein for an original issue of bonds. The board of directors shall have power to contract for the purchase and exchange of any part or all of the outstanding funding bonds, refunding bonds or other obligations of the district at any price not exceeding par and accrued interest.

Such funding or refunding bonds, if they be not sold to the United States of America or an agency thereof, as hereinafter provided, shall be first deposited with the county treasurer of the county wherein the office of the district is located and shall be delivered only as and when bonds or other obligations so to be funded or refunded are surrendered to such county treasurer for cancellation and they shall be exchanged only on the basis agreed upon between the board of directors and the creditors of the district, acting individually or through an authorized creditors' committee. Such funding or refunding bonds may also be sold from time to time in such amounts as the board of directors may determine and in the same manner as provided for the sale of the original issue of bonds, at not less than ninety-five percent of their face value, the proceeds to be deposited with the said treasurer, to be paid out by him on order of the board of directors in exchange for any of the outstanding bonds or other obligations that may be so purchased or contracted for by the board of directors, at a price not exceeding the price agreed upon.

The said treasurer shall cancel all bonds of the district as and when the same are paid or refunded, and take full satisfaction of such other obligations as are being funded, and shall cause to be recorded in the office of the county clerk of said county, his certificate [showing] that said bonds and other obligations, giving the dates, serial numbers and amounts thereof, have been paid, canceled and satisfied; and such canceled bonds and other obligations shall be delivered to the board of directors of the district. It shall be the duty of said board of directors to enter upon their records a statement giving the dates, serial numbers and amounts of the bonds so canceled, and to preserve all receipts and satisfactions of other obligations. Provided, however, that in the event such funding or refunding bonds shall be sold to the United States of America or an agency thereof, under the terms of the National Industrial Recovery Act, the Reconstruction Finance Corporation Act, the Agricultural Adjustment Act and acts amendatory of such acts and acts supplemental thereto, and revisions thereof and any further acts of the congress of the United States, heretofore or which may hereafter be passed, the cash so received shall be paid out and exchanged for bonds or other obligations intended to be funded or refunded only on such terms and conditions as may be prescribed by the government of the United States or an agency thereof.

History: Laws 1919, ch. 41, 16; C.S. 1929, 73-216; Laws 1934 (S.S.), ch. 8, 2; 1941 Comp., 77-2116; 1953 Comp., 75-22-16.



Section 73-9-19 - Bonds; how paid; liens.

73-9-19. Bonds; how paid; liens.

Any and all bonds issued under the provisions of this act, and the interest coupons attached thereto, shall be paid by revenue derived from an annual ad valorem assessment and levy upon all of the real property within the district, which real property shall be and remain liable to be assessed for the payment of such bonds until such bonds, both principal and interest, are fully paid, and said assessment shall be made, levied and collected in the same manner as are general county and state taxes. Said bonds, interest coupons and the assessments made for their payment shall be and remain a perpetual lien upon all of the real property located within said district until said bonds and all interest coupons thereto appurtenant have been paid in full. The sale of any land within the district for general or other taxes [shall] in no manner divest said real property so sold of the lien of said bonds, interest coupons and assessments.

History: Laws 1919, ch. 41, 17; C.S. 1929, 73-217; Laws 1934 (S.S.), ch. 8, 3; 1935, ch. 36, 3; 1941 Comp., 77-2117; 1953 Comp., 75-22-17.



Section 73-9-20 - Special proceedings to enforce collection.

73-9-20. Special proceedings to enforce collection.

In the event of any default in the payment of the interest upon or principal of any bonds issued, and if the said district or its proper officers shall fail or neglect to enforce payment of any unpaid assessment, the holder of any one of said bonds may, for himself and for the benefit of all others similarly situated, enforce the said liens and collect the assessments by suit or action against the land or lands, property or properties on which such assessment has not been paid, and against said district; or may apply for the appointment of a receiver to collect the assessment and enforce the liens aforesaid; and the proceeds of such assessments and collections shall be applied, after payment of costs, first to overdue interest, and then to payment pro rata of all bonds issued by said board, which are then due and payable; and the said receiver may be directed by suit to foreclose the lien of said assessments on said property. The suits so brought by any bondholder or receiver shall be conducted in all matters as suits for the collection of debts and foreclosure of liens under mortgages and trust deeds, and the decree in such suits and the deeds issued pursuant thereto shall have the same presumption in their favor: provided, however, that when all such sums have been paid, the receiver shall be discharged, and the affairs of the district conducted by the board as hereinbefore provided.

In any special proceeding commenced under the provisions of this section, the district, and all land and all property or properties on which assessments have not been paid, may be made joint defendants, but separate judgments shall be entered and enforced.

History: C.S. 1929, 73-217a, enacted by Laws 1934 (S.S.), ch. 8, 4; 1941 Comp., 77-2118; 1953 Comp., 75-22-18.



Section 73-9-21 - President and secretary to compile bond statement.

73-9-21. President and secretary to compile bond statement.

Upon the execution, issuance and delivery of such bonds, the president and secretary of the board of directors of any such irrigation district shall, forthwith, compile a statement in detail showing the amount of such issue, the rate of interest, the respective dates of maturity and interest payment dates; and if registered, the name or names of the registered owner or owners of said bonds, certifying to the same under their hands and the official seal of the district. Said certified statement shall thereupon be delivered to the county assessor of the county where such district is located, and if such district be located in more than one county, to the county assessor of each county where any part thereof is located. Thereafter it shall be the duty of said county assessor or county assessors, as and when they prepare the assessment rolls for each succeeding year thereafter, to include an ad valorem tax upon all of the real estate located within said irrigation district, in his county, in an amount sufficient to pay and retire the interest coupons and principal of said bonds, as and when they mature, according to the schedule so furnished by the president and secretary of said district, and it shall further be the duty of the board of county commissioners of said county or counties, as and when it makes it [its] levy for state and county taxes for each succeeding year, to make a levy upon all of the real estate within said district and in their respective counties, upon an ad valorem basis, in an amount sufficient to pay and retire the interest coupons and principal of said bonds, as and when they mature, said assessments and levies to be made in the same manner as taxes for general county and state purposes are levied, as provided by law; it being the intention hereby to place the duty and responsibility of making such assessment and levy upon said district lands for bond and coupon retirement requirements upon the county assessor and county commissioners, after the certified lists of bonds issued have been furnished by the president and secretary, as herein required.

History: C.S. 1929, 73-217b, enacted by Laws 1934 (S.S.), ch. 8, 5; 1941 Comp., 77-2119; 1953 Comp., 75-22-19.



Section 73-9-22 - Directors certify amounts needed; assessment; no funds to be transferred.

73-9-22. Directors certify amounts needed; assessment; no funds to be transferred.

It shall be the duty of the board of directors of the district, on or before September first of each year, to determine the amount of money required to meet the maintenance, operating and current expenses of the district for the ensuing fiscal year, and such additional sums as may be necessary to meet any deficiency for payment of maintenance or operation expenses theretofore incurred, and to certify the same to the board of county commissioners. Such certificate shall specify the sum required for each of the purposes therein mentioned. The county treasurer shall distribute the proceeds of the ad valorem taxes levied by the county commissioners under this act for the purpose of paying and retiring outstanding bonds and interest coupons, to the credit of a fund to be known as "bond fund" and shall distribute the proceeds of the specific taxes levied on request of the board of directors of said district through their budget for maintenance, operation and current expenses, to a separate fund, established and maintained for said last-mentioned purposes.

It shall be unlawful to transfer any money from either the bond fund or the maintenance, operation and current expense fund, or to use the money therein for any other purpose, so long as any obligations of the district which should be paid out of such funds, respectively, remain unpaid.

The county treasurer is authorized to pay out of said bond fund any matured bond or coupon of the district, upon presentation of said bond, coupon or coupons, for that purpose, and without warrant from the board of directors of said district, and to pay out of the maintenance, operation and current expense fund or funds, any water charges or rentals due by the district and unpaid without warrant signed by the president and secretary of the district, in any case where the district officers neglect or refuse to issue such warrant in time to meet such obligations when due.

History: Laws 1919, ch. 41, 18; 1921, ch. 173, 1; C.S. 1929, 73-218; Laws 1934 (S.S.), ch. 8, 6; 1941 Comp., 77-2120; 1953 Comp., 75-22-20.



Section 73-9-23 - Board of directors to submit accurate description of lands to county assessor.

73-9-23. Board of directors to submit accurate description of lands to county assessor.

That the board of directors of any such irrigation district shall, on or before September first of each succeeding year after the passage of this act, cause to be prepared an accurate description of all of the lands within their respective districts, as then legally constituted, and which lands are liable under the provisions of this act [73-9-17 through 73-9-27, 73-9-50, 73-13-4, 73-13-23 NMSA 1978] to an assessment for debt service or district maintenance purposes; that said list shall be certified to by the president and secretary of the district and delivered to the county assessor or assessors of the county or counties within which said lands or any portion thereof are located.

History: C.S. 1929, 73-218a, enacted by Laws 1934 (S.S.), ch. 8, 7; 1941 Comp., 77-2121; 1953 Comp., 75-22-21.



Section 73-9-24 - Tax assessments.

73-9-24. Tax assessments.

It shall be the duty of the county assessor of any county embracing the whole or a part of any irrigation district, to assess and enter upon his tax rolls each year, the name of the owner, if known, and the description and area of each tract of land in said district in his said county, subject to assessment and taxation under this act, and upon receipt by such assessor of the notice from the county commissioner of the levies to be made as hereinafter provided, he shall extend the same upon his tax roll to be collected in the same manner as other taxes.

History: Laws 1919, ch. 41, 19; C.S. 1929, 73-219; Laws 1934 (S.S.), ch. 8, 8; 1941 Comp., 77-2122; 1953 Comp., 75-22-22.



Section 73-9-25 - Creation of sinking fund.

73-9-25. Creation of sinking fund.

An assessment and levy for the retirement and payment of any outstanding bonds of any such district shall be made for each and every year after the issuance and delivery of such bonds, for the purpose of creating a sinking fund out of which said bonds and interest accruing thereon may be paid, as and when they mature, and a failure or refusal on the part of the taxing officers of said county or counties to make such bond levy, for any year, shall be a misdemeanor and each such taxing officer shall be punished therefor, accordingly.

History: C.S. 1929, 73-219a, enacted by Laws 1934 (S.S.), ch. 8, 9; 1941 Comp., 77-2123; 1953 Comp., 75-22-23.



Section 73-9-26 - Tax levy.

73-9-26. Tax levy.

It shall be the duty of the county commissioners of the county in which is located the office of any irrigation district, immediately upon receipt of the said certified list of the lands in said district subject to tax hereunder, and upon the receipt of the certificate of said board of directors certifying the total amount of money required to be raised for maintenance, operating and current expenses, as herein provided, to make an ad valorem levy thereupon, such as may be necessary to provide the amount of money required to pay the interest upon and principal of the bonds of said district as the same shall become due; also to fix the specific tax per acre necessary to provide the amount of money required for any other purpose as in this act provided, and which are to be raised by the levy of taxes upon the lands of said district; and to certify said respective levies to the county commissioners of each other county embracing any portion of said district. The rate of levy of ad valorem and specific tax necessary to raise the required amount of money for said district, shall be increased not less than fifteen nor more than twenty-five percent to cover delinquencies and such percentage shall be determined by the board of county commissioners and certified by it to the county assessor of any county embracing the whole or a part of any irrigation district. For the purposes of said district it shall be the duty of the county commissioners of each county in which any irrigation district is located in whole or in part, at the time of making levy for county purposes, to make a levy, as above provided, upon all the lands in said district within their respective counties, subject to taxation under this act, and to deliver a notice to the county assessor thereof.

History: Laws 1919, ch. 41, 20; 1927, ch. 148, 3; C.S. 1929, 73-220; Laws 1934 (S.S.), ch. 8, 10; 1941 Comp., 77-2124; 1953 Comp., 75-22-24.



Section 73-9-27 - County treasurer; duties; bonds and coupons in payment of taxes; accounts; collection and distribution of taxes.

73-9-27. County treasurer; duties; bonds and coupons in payment of taxes; accounts; collection and distribution of taxes.

The county treasurer of the county in which is located the office of any irrigation district, shall be and is hereby constituted ex-officio district treasurer of said district, and said county treasurer shall be liable upon his official bond, and to indictment and criminal prosecution for malfeasance, misfeasance or failure to perform any duty herein prescribed, as county treasurer or district treasurer, as is provided by law in other cases, as county treasurer. Said treasurer shall receive and receipt for all moneys belonging to said district. It shall be the duty of the county treasurer in each county in which any irrigation district is located, in whole or in part, to collect and receipt for all taxes levied as herein provided, in the same manner and at the same time as is required in the receipt for and collection of taxes upon real estate for county purposes.

The county treasurer of each county comprising a portion only of any irrigation district, excepting the county treasurer of the county in which the office of said district is located, on the first Monday of every month, shall remit to the district treasurer aforesaid, all moneys, bonds and coupons theretofore collected or received by him on account of said district. Every county treasurer shall keep a bond fund account and a general fund account. The bond fund shall consist of all moneys received on account of interest and principal of the bonds issued by said district, said accounts for interest and principal each to be kept separate. The general fund shall consist of all other moneys received. The district treasurer aforesaid shall pay out of said bond fund, when due, the interest and principal of the bonds of said district, at the time and at the place specified in said bonds, and shall pay out of said general fund only upon warrants signed by the president and countersigned by the secretary of said district, as herein provided. The district treasurer, on the fifteenth day of each month shall report to the board of directors of said district the amount of money in his hands to the credit of the respective funds above provided. All such district taxes collected and paid to the county treasurer, as aforesaid, shall be received by said treasurers in their official capacity, and they shall be responsible for the safekeeping, disbursement and payment thereof, the sale [same] as for other moneys collected by them as such treasurers; provided, said county treasurer shall not receive any commission for the collection of said district taxes or any extra compensation for acting as such district treasurer, other than the regular salary as such county treasurer, but the district may pay to said treasurer, for clerical assistance, a sum not to exceed twenty dollars [($20.00)] per month for each five thousand acres or major fraction thereof, in such district.

History: Laws 1919, ch. 41, 21; 1927, ch. 148, 4; C.S. 1929, 73-221; Laws 1934 (S.S.), ch. 8, 11; 1941 Comp., 77-2125; 1953 Comp., 75-22-25.



Section 73-9-28 - Taxation; general laws applicable.

73-9-28. Taxation; general laws applicable.

The revenue laws of this state for the assessment, levying and collection of taxes on real estate for county purposes, except as herein modified, shall be applicable for the purposes of this act, including the enforcement of penalties and forfeitures for delinquent taxes. All interest that may be collected on delinquent taxes levied and assessed for district purposes under the provisions of Chapter 41, Laws of 1919, [and] all interest from that source in hands of county treasurers shall be credited to the several district funds in proportion to the amounts thereof as certified by the board of directors of such district. In addition to such penalties and forfeitures the board of directors of each district is hereby authorized to refuse during any current year, to deliver water from the canals and reservoirs of the district, or purchased from any other district, person or corporation, to any land for irrigation thereof or domestic use thereon, so long as any taxes assessed and levied for district purposes against such land, or any interest, cost or penalties accrued thereon, are due, delinquent and unpaid. Provided the judge of the district court of the county where such taxes for district purposes are collected may, upon a satisfactory showing by any landowner in such district, that his failure to pay such taxes, interest or penalties, is due directly or indirectly to the failure of the district to furnish his lands with sufficient water to properly irrigate them, may order the treasurer and collector, whose duty it is to collect such taxes, interest and penalties, to strike from his tax rolls, all penalties assessed for the year or years such failure is so shown, and all interest theretofore accrued on such delinquent taxes in excess of six percent (6%) per annum.

In case the lists or certificates in this act required to be made as the basis for the tax levy for district purposes shall not be made within the time in this act prescribed, or in case such levy is not made or certified by the board of county commissioners before the tax roll is made up for any year, such lists and certificates shall nevertheless be made and such levy made and extended on the tax roll with the same effect as if made within the time prescribed by law. It shall be the duty of the board of directors to purchase in the name of such district any property which may be sold for delinquent taxes under this act, and said board is authorized to take title to such land in the name of the district, and to sell and convey the same when it has acquired title thereto, at a price not less than the taxes, penalty and interest accrued thereon.

History: Laws 1919, ch. 41, 22; 1921, ch. 173, 2; 1923, ch. 54, 1; 1927, ch. 148, 5; C.S. 1929, 73-222; Laws 1933, ch. 124, 1; 1941 Comp., 77-2126; 1953 Comp., 75-22-26.



Section 73-9-29 - Contracts for construction of works; advertisement; bids; contractor's bond; supervision by engineer.

73-9-29. [Contracts for construction of works; advertisement; bids; contractor's bond; supervision by engineer.]

After adopting a plan for the construction of canals, reservoirs and works, the board of directors shall give notice, by publication thereof, not less than twenty days in a newspaper published in each of the counties into which any such irrigation district extends, provided a newspaper is published therein, and in such other newspapers as they may deem advisable, calling for bids for the construction of said work or any portion thereof; if less than the whole work is advertised, then the portion so advertised must be particularly described in such notice; said notice shall set forth that plans and specifications can be seen at the office of the board, and that the board will receive sealed proposals therefor and that the contract will be let to the lowest responsible bidder, stating the time and the place for opening the proposals, which at said time and place shall be opened in public, and as soon as convenient thereafter the board shall let said work, either in portions or as a whole, to the lowest responsible bidder, or they may reject any or all bids and readvertise for proposals or may proceed to construct the work under their own superintendence.

Contracts for the purchase of material shall be awarded to the lowest responsible bidder. The person or persons to whom a contract may be awarded shall enter into a bond with good and sufficient sureties, to be approved by the board, payable to said district for its use, for not less than ten percent of the amount of the contract price, conditioned for the faithful performance of said contract. The work shall be done under the direction and to the satisfaction of the engineer in charge subject to the approval of the board.

History: Laws 1919, ch. 41, 23; C.S. 1929, 73-223; 1941 Comp., 77-2127; 1953 Comp., 75-22-27.



Section 73-9-30 - Claims against district; verification; allowance; warrants; register; payment.

73-9-30. [Claims against district; verification; allowance; warrants; register; payment.]

No claims shall be paid by the district treasurer until the same shall have been allowed by the board, and only upon warrants signed by the president and countersigned by the secretary, which warrants shall state the date authorized by the board and for what purpose: provided, no warrant shall be issued or obligation incurred unless the district treasurer has sufficient funds on hand to pay such warrant when it is presented for payment. All claims against the district shall be verified and the secretary of the district is hereby authorized and empowered to administered [administer] oaths to the parties verifying said claims, the same as the county clerk or a notary public might do. The district treasurer shall keep a register in which he shall enter each warrant as issued and as presented for payment, showing the date and amount of such warrant, to whom payable, the date of the presentation for payment, the date of payment, and all warrants shall be paid in the order of their presentation for payment to the district treasurer. All warrants shall be drawn payable to the claimant or bearer, the same as county warrants.

History: Laws 1919, ch. 41, 24; C.S. 1929, 73-224; 1941 Comp., 77-2128; 1953 Comp., 75-22-28.



Section 73-9-31 - Expenses of organization, operation and improvements to be paid from water tolls and/or tax levies; tax levy to complete original construction.

73-9-31. [Expenses of organization, operation and improvements to be paid from water tolls and/or tax levies; tax levy to complete original construction.]

For the purpose of defraying the expenses of the organization of the district, and the care, operation, management, repair and improvement of all canals, ditches, reservoirs and works, including drainage works and including salaries of officers and employees and for rental or charges for water supplied to said district under any contract with owners of other irrigation works, the board may fix rates of tolls and charges and collect the same of all persons using said canal and water for irrigation or other purposes, or may provide, in whole or in part, for the payment of such expenditures by levy of taxes therefor, as hereinbefore provided or by both tolls and taxes. In case the money raised by the sale of bonds issued be insufficient and in case bonds be unavailable for the construction or completion of any works in accordance with plans adopted, it shall be the duty of the board of directors to provide for the completion of said works by causing the levy of a tax therefor in the same manner in which levy of taxes is made for the other purposes provided for in this act.

History: Laws 1919, ch. 41, 25; C.S. 1929, 73-225; 1941 Comp., 77-2129; 1953 Comp., 75-22-29.



Section 73-9-32 - Crossings authorized; right-of-way over state lands granted.

73-9-32. [Crossings authorized; right-of-way over state lands granted.]

The board of directors shall have the power to construct the said works across any stream of water, watercourse, street, avenue, highway, railway, canal, ditch or flume which the route of said canal or canals may intersect or cross; and if said board and the owners or controllers of the property so to be crossed cannot agree on the amount to be paid therefor, or as to the points or the manner of said crossings, the same shall be ascertained and determined in all respects as is provided by law in respect to the taking of land for public uses. The right-of-way is hereby granted to locate, construct and maintain said works or reservoirs, over, through or upon any of the lands which are now, or may be the property of the state.

History: Laws 1919, ch. 41, 26; C.S. 1929, 73-226; 1941 Comp., 77-2130; 1953 Comp., 75-22-30.



Section 73-9-33 - Compensation of directors and secretary; personal interest in contracts; bribery; penalty.

73-9-33. Compensation of directors and secretary; personal interest in contracts; bribery; penalty.

The board of directors shall each receive compensation at the rate of five dollars ($5.00) per day while attending meetings, and their actual and necessary expenses while engaged in official business. The salary of the secretary shall not exceed twelve hundred dollars ($1,200) a year. No director or any officer named in this act shall, in any manner, be interested, directly or indirectly, in any contract awarded or to be awarded by the board, or in the profits to be derived therefrom; nor shall such director or officer receive any bonus, gratuity or bribe; and for any violation of this provision any such director or officer shall be deemed guilty of a felony, and upon conviction thereof shall forfeit his office, and be punished by a fine not exceeding five hundred dollars ($500), or by imprisonment in the penitentiary not exceeding five years or less than one year.

History: Laws 1919, ch. 41, 27; C.S. 1929, 73-227; 1941 Comp., 77-2131; 1953 Comp., 75-22-31; Laws 1957, ch. 100, 1.



Section 73-9-34 - Statutory authorization required for debts and liabilities.

73-9-34. [Statutory authorization required for debts and liabilities.]

The board of directors, or other officers of the district, shall have no power to incur any debt or liability whatever, either by issuing bonds or otherwise, in excess of the express provisions of this act, and any debt or liability incurred in excess of such express provisions shall be and remain absolutely void.

History: Laws 1919, ch. 41, 28; C.S. 1929, 73-228; 1941 Comp., 77-2132; 1953 Comp., 75-22-32.



Section 73-9-35 - Water volume insufficient; distribution.

73-9-35. [Water volume insufficient; distribution.]

In case the volume of water in any canal, reservoir or other works in any district shall not be sufficient to supply the continual wants of the entire district and of lands susceptible of irrigation therein, then it shall be the duty of the board of directors to distribute all available water upon certain or alternate days to different localities as they may in their judgment think best for the interest of all parties concerned.

History: Laws 1919, ch. 41, 29; C.S. 1929, 73-229; 1941 Comp., 77-2133; 1953 Comp., 75-22-33.



Section 73-9-36 - Prior water rights protected.

73-9-36. [Prior water rights protected.]

Nothing herein contained shall be deemed to authorize any person to divert the waters of any river, creek, stream, canal or reservoir to the detriment of any person having a prior right to the waters of such river, creek, stream, canal or reservoir.

History: Laws 1919, ch. 41, 30; C.S. 1929, 73-230; 1941 Comp., 77-2134; 1953 Comp., 75-22-34.



Section 73-9-37 - Change of district boundaries; authorization; effect.

73-9-37. [Change of district boundaries; authorization; effect.]

The boundaries of any irrigation district now or hereafter organized under the provisions of this act, may be changed in the manner herein prescribed; but such change of the boundaries of the district shall not impair or affect its organization, or its rights in or to property or any of its rights or privileges of whatsoever kind or nature, nor shall it affect, impair or discharge any contract, obligation, lien or charge for or upon which it or the owner of lands therein were or might become liable or chargeable had such change of its boundaries not been made.

History: Laws 1919, ch. 41, 31; C.S. 1929, 73-231; 1941 Comp., 77-2135; 1953 Comp., 75-22-35.



Section 73-9-38 - Petition for annexation of lands; who may file; contents; acknowledgment.

73-9-38. [Petition for annexation of lands; who may file; contents; acknowledgment.]

The holder or holders of title, or evidence of title, or any body of land adjacent to or situate within the boundaries of any irrigation district, may file with the board of directors of said district a petition in writing, praying that such lands be included in such district. The petition shall describe the tracts, or body of land owned by the petitioners, but such description need not be more particular than is required when such lands are entered by the county assessor in the assessment book. Such petition shall be deemed to give the assent of the petitioners to the inclusion of said district of the lands described in the petition, and such petition must be acknowledged in the same manner that conveyances of land are required to be acknowledged.

History: Laws 1919, ch. 41, 32; C.S. 1929, 73-232; 1941 Comp., 77-2136; 1953 Comp., 75-22-36.



Section 73-9-39 - Notice of proposed annexation; contents; publication; costs.

73-9-39. [Notice of proposed annexation; contents; publication; costs.]

The secretary of the board of directors shall cause notice of the filing of such petition to be given and published once a week for three successive weeks in a newspaper published in the county where the office of said board is situate, which notice shall state the filing of such petition and the names of the petitioners; a description of the lands mentioned in the petition, and the prayer of said petitioners; giving notice to all persons interested, to appear at the office of said board at a time named in said notice, and show cause, in writing, if any they have, why the petition should not be granted. The time specified in the notice at which it shall be required to show cause shall be the regular meeting of the board next after the expiration of the time for the publication of the notice. The petitioner or petitioners shall advance to the secretary sufficient money to pay the estimated cost of all proceedings under such petition before the secretary shall be required to give such notice.

History: Laws 1919, ch. 41, 33; C.S. 1929, 73-233; 1941 Comp., 77-2137; 1953 Comp., 75-22-37.



Section 73-9-40 - Hearing on proposed annexation; written objections.

73-9-40. [Hearing on proposed annexation; written objections.]

The board of directors, at the time and place mentioned in said notice, or at such time or times to which the hearing of such petition may be adjourned, shall proceed to hear the petition, and all objections thereto, presented in writing by any person showing cause as aforesaid why said petition should not be granted. The failure of any person interested to show cause, in writing, as aforesaid, shall be deemed and taken as an assent on his part to the inclusion of such lands in said district as prayed for in said petition.

History: Laws 1919, ch. 41, 34; C.S. 1929, 73-234; 1941 Comp., 77-2138; 1953 Comp., 75-22-38.



Section 73-9-41 - Petitioners required to pay sums determined by directors.

73-9-41. [Petitioners required to pay sums determined by directors.]

The board of directors to whom such petition is presented may require as a condition precedent to the granting of the same that the petitioners shall severally pay to such district such respective sums, as nearly as the same can be estimated by the board, as said petitioners or their grantors would have been required to pay for their pro rata share of all bonds and the interest thereon which may have previously thereto been issued by said district had such lands been included in such district at the time the same was originally formed or when said bonds were so issued; and said board may require such petitioners to pay such further sums as the board may deem just on account of irrigation works or water rights paid for otherwise than by issue of bonds.

History: Laws 1919, ch. 41, 35; C.S. 1929, 73-235; 1941 Comp., 77-2139; 1953 Comp., 75-22-39.



Section 73-9-42 - Decision on petition; survey; allowance nullified by protests within thirty days.

73-9-42. [Decision on petition; survey; allowance nullified by protests within thirty days.]

The board of directors, if they deem it not for the best interests of the district to include therein the lands mentioned in the petition, shall by order reject the said petition, but if they deem it for the best interests of the district that said lands be included the board may order that the district be so changed as to include therein the lands mentioned in the said petition. The order shall describe the entire boundaries of the district with the lands so included, if the district boundaries be changed thereby, and for that purpose the board may cause a survey to be made of such portion of such boundaries as may be deemed necessary: provided, if within thirty days from the making of such order a majority of the qualified electors of the district protest in writing to said board against the inclusion of such lands in said district, said order shall be held for naught and said lands shall not be included therein.

History: Laws 1919, ch. 41, 36; C.S. 1929, 73-236; 1941 Comp., 77-2140; 1953 Comp., 75-22-40.



Section 73-9-43 - Allowance of petition for annexation; certified copy of order and plat; recording; effect; evidence.

73-9-43. [Allowance of petition for annexation; certified copy of order and plat; recording; effect; evidence.]

Upon the allowance of such petition and in case no protest has been filed with the board within thirty days after the entry of said order as aforesaid, a certified copy of the order of the board of directors making such change, and a plat of such district showing such change, certified by the president and secretary, shall be filed for record in the office of the county clerk of each county in which are situate any of the lands of the district, and the district shall remain an irrigation district as fully to all intents and purposes as if the lands which are included in the district by the change aforesaid had been included therein at the organization of the district; and said district as so changed and all the lands therein shall be liable for all existing obligations and indebtedness of the organized district.

Upon the filing of the copies of the order and the plat, as herein mentioned, copies thereof, certified by said county clerk, shall be admissible in evidence to prove the inclusion of said lands in said district.

History: Laws 1919, ch. 41, 37; C.S. 1929, 73-237; 1941 Comp., 77-2141; 1953 Comp., 75-22-41.



Section 73-9-44 - Participation in proceedings for change of district boundaries.

73-9-44. Participation in proceedings for change of district boundaries.

A guardian, conservator or personal representative of an estate, who is appointed as such under the laws of this state, and who, as such guardian, conservator or personal representative, is entitled to the possession of the lands belonging to the estate which he represents, may on behalf of his ward or the estate which he represents, upon being thereunto authorized by the proper court, sign any petition or protest in this act mentioned, and may show cause, as in this act mentioned, why the boundaries of the district should not be changed or additional lands included therein.

History: Laws 1919, ch. 41, 38; C.S. 1929, 73-238; 1941 Comp., 77-2142; 1953 Comp., 75-22-42; Laws 1975, ch. 257, 8-129.



Section 73-9-45 - Redivision of district after annexation.

73-9-45. [Redivision of district after annexation.]

In case of the inclusion of any lands within any district by proceedings under this act the board of directors shall, if they deem necessary, at least thirty days prior to the next succeeding regular election, make an order redividing such district into three divisions, as nearly equal in size as may be practicable, and one director shall thereafter be elected for each division as hereinbefore provided.

History: Laws 1919, ch. 41, 39; C.S. 1929, 73-239; 1941 Comp., 77-2143; 1953 Comp., 75-22-43.



Section 73-9-46 - Exclusion of lands from district; authorization; effect.

73-9-46. [Exclusion of lands from district; authorization; effect.]

Any tract of land included within the boundaries of any such district, at or after its organization under the provisions of this act, may be excluded therefrom, in the manner herein prescribed, but such exclusion of land from the district shall not impair or affect its organization, or its rights in or to property or any of its rights or privileges of whatever kind or nature; nor shall such exclusion affect, impair or discharge any contract, obligation, lien or charge for or upon which the district or the land so excluded is liable or chargeable, at the time such land is excluded from the district.

History: Laws 1919, ch. 41, 40; C.S. 1929, 73-240; 1941 Comp., 77-2144; 1953 Comp., 75-22-44.



Section 73-9-47 - Petition or resolution for exclusion.

73-9-47. Petition or resolution for exclusion.

The owner or owners in fee of any lands constituting a portion of any irrigation district, may file with the board of directors of the district, a petition praying that such lands may be excluded and taken from said district. The board of directors of said district may also initiate such exclusion proceedings against any lands which, in their judgment, it would be for the best interests of the district and all parties interested therein to exclude, by resolution adopted by it and included in the minutes of any regular meeting of said board or of any special meeting thereof called for that purpose. Said petition or said resolution shall describe the lands which the petitioners or the board of directors desire to have excluded, but the description of such lands need not be more particular than required when lands are entered in the assessment book by the county assessor. When such exclusion proceedings shall be initiated by petition of landowners, said petition must be acknowledged in the same manner and form as is required in case of a conveyance of land.

History: Laws 1919, ch. 41, 41; C.S. 1929, 73-241; Laws 1935, ch. 36, 4; 1941 Comp., 77-2145; 1953 Comp., 75-22-45.



Section 73-9-48 - Petition or resolution for exclusion; notice; publication.

73-9-48. Petition or resolution for exclusion; notice; publication.

Upon the filing of said petition for exclusion or upon the adoption of such resolution for exclusion by the board of directors, the secretary of said board shall cause notice of such petition, or resolution to be published, once, in some newspaper published in the county where the office of the board of directors is situated, and, if any portion of said district lies within another county or counties, then said notice shall be published in a newspaper published within each of said counties. Said notice shall state the filing of such petition or the adoption of such resolution, the description of the lands mentioned in said petition or resolution and which it is desired be excluded from such district and it shall notify all persons interested to appear at the office of said board at a time named in said notice and show cause in writing, if any they have, why said petition or resolution should not be finally granted or adopted. The time and place of hearing on said petition or resolution shall be at any regular or special meeting of said board of directors and at the established office and place of business of said board and shall be upon a date not earlier than five days after the publication of said notice. If said exclusion proceedings be initiated by the landowners by petitions, said petitioners shall advance to the secretary sufficient money to pay the estimated cost of all proceedings on such petition before the secretary shall be required to give such notice. A copy of said notice as published shall be by the secretary of said board mailed to each and all of the then owners of the tracts or parcels of lands proposed to be excluded from said district where said owners and their addresses are known, and in the event the owners of said lands or their addresses are not known, said notice shall be mailed and addressed to any last known owner of said parcel or parcels of land so proposed to be excluded and said notice shall be so mailed not later than five days prior to the date set for hearing.

History: Laws 1919, ch. 41, 42; C.S. 1929, 73-242; Laws 1935, ch. 36, 5; 1941 Comp., 77-2146; 1953 Comp., 75-22-46.



Section 73-9-49 - Petition or resolution for exclusion; hearing.

73-9-49. Petition or resolution for exclusion; hearing.

The board of directors, at the time and place mentioned in the notice or at the time or times to which the hearing of said petition or resolution may have been adjourned, shall proceed to hear and consider any written objections which may have theretofore been filed by any person interested, to said petition or resolution for exclusion, and arguments, if any, by persons interested, in support or opposition to said petition or resolution.

History: Laws 1919, ch. 41, 43; C.S. 1929, 73-243; Laws 1935, ch. 36, 6; 1941 Comp., 77-2147; 1953 Comp., 75-22-47.



Section 73-9-50 - Petition or resolution for exclusion; hearing; order; protest.

73-9-50. Petition or resolution for exclusion; hearing; order; protest.

If after the hearing provided in the last preceding sections said board of directors deem it not for the best interest of the district that the lands mentioned in the petition or resolution, or any portion thereof, should be excluded from said district, they shall order that said petition be denied or that said resolution be repealed and abrogated, but if they deem it for the best interest of the district that the lands mentioned in the petition or in the resolution, or some portion thereof, be excluded from the district, then the board may order the lands mentioned in the petition or resolution or some defined portion therefor [thereof] to be excluded from the district; provided that if, within ten days from the making of such order, three-fourths of the qualified electors of the district protest in writing, to said board, against the exclusion of said lands from said district, said order shall be held for naught and such lands shall not be excluded therefrom; provided, further, that the exclusion of any lands which are now or may hereafter be included in any such irrigation district shall not be held to relieve any lands excluded from liability to assessment and levy for the purpose of paying and retiring any outstanding bonds and interest coupons which have theretofore been issued, but said lands shall, upon following the procedure provided in the foregoing Sections 73-9-46, 73-9-47, 73-9-48, 73-9-49 and 73-9-51 NMSA 1978, as hereby amended be thereafter wholly excluded from said district for all other purposes.

History: Laws 1919, ch. 41, 44; C.S. 1929, 73-244; Laws 1934 (S.S.), ch. 8, 12; 1935, ch. 36, 7; 1941 Comp., 77-2148; 1953 Comp., 75-22-48.



Section 73-9-51 - Unprotested allowance of petition; certified copy of order and plat; recording; effect.

73-9-51. [Unprotested allowance of petition; certified copy of order and plat; recording; effect.]

Upon the allowance of such petition and in case no protest has been filed with the board within thirty days after the entry of said order as aforesaid, a certified copy of the order of the board of directors making such change and a plat of such district showing such change, certified by the president and secretary, shall be filed for record in the office of the county clerk of each county in which are situate any of the lands of the district, and the district shall remain an irrigation district as fully to all intents and purposes as if the lands which are excluded by the change aforesaid, had not been excluded therefrom.

History: Laws 1919, ch. 41, 45; C.S. 1929, 73-245; 1941 Comp., 77-2149; 1953 Comp., 75-22-49.



Section 73-9-52 - Redivision of district after exclusion.

73-9-52. [Redivision of district after exclusion.]

At least thirty days before the next regular election of such district the board of directors thereof may, if they deem it necessary, make an order redividing said district into three divisions, as nearly equal in size as practicable, and one director shall be elected for each division as hereinbefore provided.

History: Laws 1919, ch. 41, 46; C.S. 1929, 73-246; 1941 Comp., 77-2150; 1953 Comp., 75-22-50.



Section 73-9-53 - Petition for dissolution of district; who may file; contents; calling election; notice; ballots.

73-9-53. [Petition for dissolution of district; who may file; contents; calling election; notice; ballots.]

Whenever a majority of the resident freeholders, representing a majority of the number of the acres of the land included in any irrigation district organized or hereafter to be organized under this act, shall petition the board of directors to call a special election for the purpose of submitting to the qualified electors of said irrigation district a proposition to vote on the question of dissolution of said irrigation district, setting forth in said petition that all obligations, bills and claims of every nature whatsoever have been fully satisfied and paid, it shall be the duty of said directors, if they shall be satisfied that all obligations, claims and bills have been fully satisfied, to call an election, setting forth the object of the said election, and to cause notice of said election to be published in some newspaper in each of the counties in which any part of said district is located, for a period of thirty (30) days next prior to said election, setting forth the time and place for holding said election in each of the voting precincts in said district. It shall also be the duty of the directors to prepare ballots to be used at said election on which shall be written or printed the words: "For Dissolution - Yes," and "For Dissolution - No."

History: Laws 1919, ch. 41, 47; C.S. 1929, 73-247; 1941 Comp., 77-2151; 1953 Comp., 75-22-51.



Section 73-9-54 - Determining and declaring result of election; recording certificate.

73-9-54. [Determining and declaring result of election; recording certificate.]

The board of directors shall name a day for canvassing the vote, and if it shall appear that a majority of said ballots contain the words, "For Dissolution - Yes," then it shall be the duty of said board of directors to make and cause to be entered upon their records an order declaring said district to be dissolved and to certify a copy of said order to the county clerk of each county wherein any part of said district is situated. And clerks shall record all such certificates in the records of the respective counties. Should it appear that a majority of the votes cast at said election were "For Dissolution - No," then the board of directors shall declare the proposition lost and shall cause the result to be made a part of the records of said irrigation district.

History: Laws 1919, ch. 41, 48; C.S. 1929, 73-248; 1941 Comp., 77-2152; 1953 Comp., 75-22-52.



Section 73-9-55 - Bond issue; proceedings to determine validity.

73-9-55. Bond issue; proceedings to determine validity.

The board of directors of an irrigation district organized under the provisions of this act may commence special proceedings, in and by which the proceedings of said board and of said district providing for and authorizing the issue and sale of the bonds of said district, whether said bonds or any of them have or have not been sold, or disposed of, may be judicially examined, approved and confirmed.

History: Laws 1919, ch. 41, 49; 1927, ch. 148, 6; C.S. 1929, 73-249; Laws 1935, ch. 36, 8; 1941 Comp., 77-2153; 1953 Comp., 75-22-53.



Section 73-9-56 - Bond issue; petition for proceedings to determine validity.

73-9-56. Bond issue; petition for proceedings to determine validity.

The board of directors of the irrigation district shall file in the district court of the county in which the lands of the district, or some portion thereof, are situated, a petition, praying, in effect, that the proceedings aforesaid may be examined, approved and confirmed by the court. The petition shall state the facts showing the proceedings had for the issue and sale of said bonds, and shall state generally that the irrigation district was duly organized, and that the first board of directors was duly elected, but the petition need not state the facts showing such organization of the district, or the election of said first board of directors.

History: Laws 1919, ch. 41, 50; 1927, ch. 148, 7; C.S. 1929, 73-250; Laws 1935, ch. 36, 9; 1941 Comp., 77-2154; 1953 Comp., 75-22-54.



Section 73-9-57 - Proceedings to determine validity of bonds; notice of hearing.

73-9-57. Proceedings to determine validity of bonds; notice of hearing.

The court shall fix the time for the hearing of said petition and shall order the clerk of the court to give and publish a notice of the filing of said petition. The notice shall be given and published by one publication in any newspaper published in the county where the principal office of said district is located, said publication to be made not less than one week prior to the date fixed for the hearing of said petition. The notice shall state the time and place fixed for the hearing of the petition and the prayer of the petitioners, and that any person interested in said district, or in the proceedings for the issue or sale of said bonds, may, on or before the day fixed for the hearing of said petition, demur to or answer said petition. The petition may be referred to and described in said notice as the petition of the board of directors of . . . . . . . . . . . . (giving its name), praying that the proceedings for the issue and sale of said bonds of said district may be examined, approved and confirmed by the court.

History: Laws 1919, ch. 41, 51; 1927, ch. 148, 8; C.S. 1929, 73-251; Laws 1935, ch. 36, 10; 1941 Comp., 77-2155; 1953 Comp., 75-22-55.



Section 73-9-58 - Determining validity of bonds; procedure.

73-9-58. Determining validity of bonds; procedure.

Any person interested in said district, or in the issue or sale of said bonds, may demur to or answer said petition. The provisions of the Code of Civil Procedure respecting the demurrer and answer to a verified complaint shall be applicable to a demurrer and answer to said petition. The persons so demurring and answering said petition shall be defendant to the special proceeding, and the board of directors shall be the plaintiff. Every material statement of the petition not specifically controverted by the answer shall, for the purpose of said special proceeding, be taken as true, and each person failing to answer the petition shall be deemed to admit as true all the material statements of the petition. The rules of pleading and practice relating to appeals and writs of error provided by the Code of Civil Procedure which are not inconsistent with the provisions of this act are applicable to the special proceedings herein provided for.

History: Laws 1919, ch. 41, 52; 1927, ch. 148, 9; C.S. 1929, 73-252; Laws 1935, ch. 36, 11; 1941 Comp., 77-2156; 1953 Comp., 75-22-56.



Section 73-9-59 - Determining validity of bonds; hearing; decree; costs.

73-9-59. Determining validity of bonds; hearing; decree; costs.

Upon the hearing of such special proceedings the court shall find and determine whether the notice of the filing of the petition has been duly given and published for the time and in the manner in this act prescribed, and shall have power and jurisdiction to examine and determine the legality and validity of, and approve and confirm, each and all of the proceedings for the organization of said district under the provisions of said act, from and including the petition for the organization of the district, and all other proceedings which may affect the legality or validity of said bonds, and the order of the sale and the sale thereof. The court, in inquiring into the regularity, legality or correctness of said proceedings, must disregard any error, irregularity or omission which does not affect the substantial rights of the parties to said special proceedings; and the court may by decree approve and confirm such proceedings in part, and disapprove and declare illegal or invalid other or subsequent parts of the proceedings. The costs of the special proceedings may be allowed and apportioned between the parties, in the discretion of the court.

History: Laws 1919, ch. 41, 53; 1927, ch. 148, 10; C.S. 1929, 73-253; Laws 1935, ch. 36, 12; 1941 Comp., 77-2157; 1953 Comp., 75-22-57.



Section 73-9-60 - "District" defined.

73-9-60. ["District" defined.]

Whenever the word "district" is used in this act it shall be held to mean and include only the lands described in the official order establishing said district and the official order including additional lands therein, if any, on record in the office of the county clerk and property and rights acquired by the district.

History: Laws 1919, ch. 41, 54; C.S. 1929, 73-254; 1941 Comp., 77-2158; 1953 Comp., 75-22-58.



Section 73-9-61 - Former districts; validation of organization, bonds and contracts; application of article.

73-9-61. [Former districts; validation of organization, bonds and contracts; application of article.]

Any irrigation district organized after March 18, 1909, and prior to the passage and approval of this act, substantially in accordance with the provisions of Chapter 109 of the Session Laws of 1909, or of Chapter 60 of the New Mexico Statutes, Code 1915, or Chapter 100, Session Laws, 1915, or of Chapter 21, Session Laws of 1917, and any bonds or contracts authorized or issued by any such district substantially in accordance with the provisions of either of said chapters, are hereby confirmed and validated, and such irrigation districts (except districts organized to cooperate with the United States), so organized and existing prior to the passage and approval of this act, and the officers thereof, shall be governed by and be entitled to all the benefits of, and shall have, exercise and perform all the powers and duties prescribed by the provisions of this act.

History: Laws 1919, ch. 41, 55; C.S. 1929, 73-255; 1941 Comp., 77-2159; 1953 Comp., 75-22-59.



Section 73-9-62 - Repeal; saving clause.

73-9-62. [Repeal; saving clause.]

So much of any law as is in conflict or inconsistent with the provisions of this act is hereby repealed; but nothing herein contained shall be held or construed to in any manner affect any irrigation districts organized or to be organized to cooperate with the United States, under the reclamation service laws, or other federal law, under Chapter 60 of [the] New Mexico Statutes, Code 1915, as amended by Chapter 21, Session Laws of 1917 or any other law authorizing the organization of irrigation districts for the purpose of such cooperation. Chapter LX, New Mexico Statutes, Code 1915, Chapter 100 Session Laws 1915, Chapter 21 Session Laws 1917, are hereby repealed.

History: Laws 1919, ch. 41, 56; C.S. 1929, 73-256; 1941 Comp., 77-2160; 1953 Comp., 75-22-60.






Article 10 - Irrigation Districts Cooperating with United States Under Reclamation Laws; Formation and Management

Section 73-10-1 - Cooperation with United States under reclamation laws; districts organized; powers.

73-10-1. [Cooperation with United States under reclamation laws; districts organized; powers.]

Whenever a majority of the resident freeholders owning more than one-half of the lands or the evidence of title to lands so owned in any district in the state of New Mexico, desire to provide for the irrigation of the same in cooperation with the United States under the federal reclamation law, or other federal laws, for the purpose of the construction of irrigation works, including drainage works, necessary to maintain the irrigability of lands within any such district, or for the purchase, extension, operation or maintenance of constructed works or for the assumption as principal or guarantor of indebtedness to the United States on account of district lands, they may propose the organization of an irrigation district under the provisions of this act. When so organized, each district shall have the powers conferred by law, or that may be conferred by law, upon each irrigation district. Resident entrymen upon public lands of the United States, who are qualified electors, shall be considered as resident freeholders for the purposes of this act, and shall be qualified petitioners for the organization of an irrigation district and shall share all privileges and obligations of private landowners within the district subject to the terms of the act of congress approved August 11, 1916, entitled "An act to promote the reclamation of arid lands." Provided, that where ditches, canals or reservoirs have been constructed before March 18, 1909, such ditches, canals, reservoirs and franchises and the lands irrigated therefrom shall be exempt from the operations of this act; except such district be formed to purchase, acquire, lease or rent such ditches, canals, reservoirs and their franchises; or unless a statement signed by at least four-fifths in number of the owners of any such ditch, canal or reservoir and of the franchises and water rights thereof and the lands irrigated therefrom be filed with the board or boards of county commissioners of the county or counties in which such ditch, canal, reservoir and lands are situate, giving their consent that such ditch, canal, reservoir, franchises, water rights and lands may be included in one or more irrigation districts, organized or to be organized under the provisions of this act.

Districts organized under this act shall have the following incidental powers: to take over the assets and assume the liabilities of water users' associations organized for cooperation with the United States under the provisions of the act of congress approved June 17, 1902, (32 Stat., 388) and acts amendatory thereof, in case a majority of the lands of each association shall be within such district, subject to the provision that the shareholders of such association shall by vote, as provided by their articles of incorporation and bylaws, assent and agree that such assets and liabilities shall be so taken over; to construct, operate, lease and control plants for the generation, distribution, sale and lease of electrical energy, including the sale to municipalities, corporations, firms or individuals of the electrical energy so generated; to promote the agricultural resources and marketing facilities of the district, and to make any appropriation of money, or to take any and all other action necessary to effectuate the purposes here enumerated.

History: Laws 1919, ch. 20, 1; C.S. 1929, 73-101; 1941 Comp., 77-2201; 1953 Comp., 75-23-1.



Section 73-10-2 - Water users under community ditches; voting power unaffected.

73-10-2. [Water users under community ditches; voting power unaffected.]

Nothing in the preceding section [73-10-1 NMSA 1978] shall be construed to in any manner affect the rights of water users under community ditches in towns or villages in this state as to their voting power in determining whether any such ditch shall be included in an irrigation district, and each of said water users shall have the same right and voice in determining such question and in the signing of the statement provided for in Section 1 [73-10-1 NMSA 1978] as he has in the control and management of such ditch.

History: Laws 1919, ch. 20, 2; C.S. 1929, 73-102; 1941 Comp., 77-2202; 1953 Comp., 75-23-2.



Section 73-10-3 - Petition for irrigation district; contents; bond; publication of petition and notice of presentation time.

73-10-3. [Petition for irrigation district; contents; bond; publication of petition and notice of presentation time.]

For the purpose of the establishment of an irrigation district as provided by this act, a petition shall be filed with the board of county commissioners of the county which embraces the largest acreage of the proposed district; said petition shall state that it is the purpose of petitioners to organize an irrigation district, under the provisions of this act; said petition shall also contain a general description of the boundaries of such proposed district, the means proposed to supply water for the irrigation of the lands embraced therein, the name proposed for such district and shall select a committee of three of said petitioners to present such petition to the board of county commissioners as provided by law, praying that the said board define and establish the boundaries of said proposed district and submit the question of the final organization of the same to the vote of the qualified electors resident within said proposed district; said petition shall be signed by a majority of the resident freeholders within said proposed district, and who shall also be the owners in the aggregate of the majority of the whole number of acres belonging to the resident freeholders within the said proposed district. The said petition shall also be accompanied by a good and sufficient bond, to be approved by said board of county commissioners in double the amount of the probable cost of organizing such district, conditioned for the payment of all costs incurred in said proceedings in case said organization shall not be effected, but in case such organization is so effected, then said expenses incurred by the board of county commissioners shall be paid back to said county by said district. Such petition shall be published once each week for four successive weeks in some newspaper of general circulation printed and published in each county wherein shall be situate any lands proposed to be embraced in any such district, together with a notice signed by the committee of said petitioners designated in the petition for that purpose, giving the time and place of presentation of the same to the said board of county commissioners.

History: Laws 1919, ch. 20, 3; C.S. 1929, 73-103; 1941 Comp., 77-2203; 1953 Comp., 75-23-3.



Section 73-10-4 - Publications to be in English and Spanish.

73-10-4. [Publications to be in English and Spanish.]

All publications required by this act shall be made both in English and Spanish and in every instance the last publication shall be made not less than three days before the time fixed by such publication for the taking of the action therein mentioned.

History: Laws 1919, ch. 20, 4; C.S. 1929, 73-104; 1941 Comp., 77-2204; 1953 Comp., 75-23-4.



Section 73-10-5 - Boundaries set by petition; divisions; election call; officers.

73-10-5. Boundaries set by petition; divisions; election call; officers.

A. When the petition is presented and it appears that the notice of the presentation of the petition has been given as required by law and that the petition has been signed by the requisite number of petitioners as required by Chapter 73, Articles 10 and 11 NMSA 1978, the commissioners shall proceed to define the boundaries of the proposed district from the petition and from the application for the exclusion of lands from it and the inclusion of lands in it as may be made in accordance with the intent of those articles. The commissioners may adjourn the examination from time to time, not exceeding three weeks, and shall by final order duly entered define and establish the boundaries of the proposed district. The board shall not modify the proposed boundaries described in the petition to change the objects of the petition or to exempt from the provisions of those articles any land within the boundaries proposed by the petition susceptible to irrigation by the same system of water works applicable to other lands in the proposed district; nor shall any land that will not, in the judgment of the board, be benefited by such proposed water system be included in the district if the owner or entryman of the land shall make application at the hearing to withdraw it. The contiguous lands not included in the proposed district as described in the petition may upon application of the owner be included in the district upon the hearing, in the event that it shall be determined that the water supply for the additional lands is available and that in other respects it is feasible for the lands of the petitioners to be included within the district.

B. When the boundaries of any proposed district have been examined and defined, the county commissioners shall make an order allowing the prayer of the petition, defining and establishing the boundaries and designating the name of the proposed district. The commissioners shall, by further order duly entered upon their record, call an election of the qualified electors of the district to be held for the purpose of determining whether the district shall be organized under the provisions of Chapter 73, Articles 10 and 11 NMSA 1978 and by the order shall submit the names of one or more persons from each of the divisions of the district provided by those articles to be voted for as directors. For the purpose of the election, the commissioners shall divide the district into divisions, in number as hereinafter designated, as nearly equal in size as may be practical and shall provide that one qualified elector of each of the divisions shall be elected as a member of the board of directors of the district by the qualified electors of the whole district. The board of county commissioners shall establish and define a convenient number of election precincts and designate polling places, subject to amendment by the board of directors for subsequent elections. Three judges shall be appointed for each of the precincts, one of whom shall act as clerk of the election. In the hearing of any such petition, the board of county commissioners shall disregard any informality in it and in case the commissioners deny it or dismiss it for any reason on account of the provisions of Chapter 73, Articles 10 and 11 NMSA 1978 not having been complied with, which are the only reasons upon which they shall have a right to refuse or dismiss the petition, they shall state their reasons in writing in detail, which shall be entered upon their records. In case these reasons are not well founded, a writ of mandamus shall, upon proper application for it, issue out of the district court of the county, compelling them to act in compliance with Chapter 73, Articles 10 and 11 NMSA 1978, which writ shall be heard within twenty days from the date of its issuance.

C. The officers of the district shall consist of the directors, a secretary and a treasurer. The directors and divisions of irrigation districts shall be in number, for districts having an irrigable area of twenty-five thousand acres or less, three; for districts having an irrigable area of more than twenty-five thousand acres and not more than fifty thousand acres, five; for districts having an irrigable area of more than fifty thousand acres and less than seventy-five thousand acres, seven; and for districts having an irrigable area of seventy-five thousand acres or more, nine directors and divisions; provided that the directors of a district having an irrigable area of twenty-five thousand acres or less may by majority vote increase the number of directors and divisions of the district to five.

History: Laws 1919, ch. 20, 5; C.S. 1929, 73-105; 1941 Comp., 77-2205; 1953 Comp., 75-23-5; 2007, ch. 338, 1.



Section 73-10-6 - Notice of election; qualified electors; general election laws applicable; mailing ballots; preparation and care of ballots.

73-10-6. Notice of election; qualified electors; general election laws applicable; mailing ballots; preparation and care of ballots.

A. The board of county commissioners shall thereupon cause notice, embodying the orders in substance, signed by the chairman of the board of county commissioners and the clerk of the board, to be issued and published, giving public notice of the election, the time and place thereof and of the matters submitted to the vote of the electors. The notice and order shall be published once each week for four consecutive weeks prior to the election in a newspaper of general circulation in the county in which there are any lands proposed to be embraced in the district. At the election or elections held under the provisions of this act, the following persons shall be deemed qualified electors, and none others:

(1) all resident freeholders who have reached the age of majority and who are owners of two acres or more of agricultural land within the district, or of evidence of title to such lands, or a purchaser under contract for the purchase of such lands from the state and who are citizens of the United States;

(2) all resident entrymen of public lands within the district who have reached the age of majority and who are citizens of the United States; and

(3) a corporation organized under the laws of the state of New Mexico and owning two acres or more of agricultural land within the district shall be entitled to one vote which shall be exercised by the president of the corporation or the person designated by the board of directors.

B. Insofar as applicable the general election laws of the state, except requirements for registration, and except as in this act otherwise provided, shall govern all elections under this act. The ballots to be used and cast at the election for the formation of the district shall be substantially as follows: "Irrigation District .......... Yes," and "Irrigation District ........... No," or words equivalent thereto. Each elector may vote for one director from each division and shall indicate his vote by placing a marginal cross upon the ballot for or against any question submitted and opposite thereto at any election held under this act. At the election for the formation of any irrigation district and at any other election for directors at which other questions are simultaneously submitted, separate ballots for the election of directors shall be used. In such event the separate ballots shall be substantially as follows:

"FOR DIRECTORS FOR ............ DISTRICT"

(inserting name of district)

"For Director from Division No. 1.

"

(the name of the person voted for to be inserted by the voter)

"For Director from Division No. 2.

"

(the name of the person voted for to be inserted by the voter)

and serially thereafter to the number of directors to be chosen.

C. At all elections for directors, the persons receiving a plurality of the votes cast by qualified electors for directors from the several divisions, respectively, shall be declared elected. At any election held for the formation of an irrigation district under the provisions of this act or at any election held by any such district after its formation for the purpose of voting upon a proposition to issue bonds, or to enter into any contract creating any indebtedness in an amount equivalent in the aggregate to more than one dollar ($1.00) per acre upon all district lands, or to create any indebtedness in excess of such amount, no such district shall be formed and no such proposition shall be deemed to be authorized or approved unless two-thirds of the votes cast by qualified electors at such election shall be in favor thereof.

D. At any election for the formation of an irrigation district or for the purpose of voting upon a proposition involving the issuance of bonds, or the contracting or creating of an indebtedness in excess of the amount last hereinabove prescribed, voting by mail shall be permissible. Any qualified elector, as defined by this section, desiring to vote by mail may do so by preparing his ballot in the manner prescribed by this act, affixing his signature thereto and mailing the same in a sealed envelope postpaid to the secretary of the district, or he may deliver or cause to be delivered the envelope containing his ballot to the secretary. The ballot may be thus prepared, signed and mailed or delivered at any time after the commencement of the publication of notice of the election and shall be mailed and delivered prior to the time fixed by law for the closing of the polls. All such ballots shall be safely kept by the secretary of the district until the time prescribed by law for the canvassing of the returns of such elections, when they shall be delivered to the canvassing board, by whom they shall be counted in like manner and at the same time as votes cast at the polling places designated for any such election. At the time of delivery of such ballots to the canvassing board, the secretary shall make and subscribe to an affidavit setting forth the number of ballots so received, that same were duly received within the time herein fixed, that the same are all of the ballots so received, and that they are in the same condition as when received.

E. Thirty days prior to any election under this act the board of directors shall cause to be printed a sufficient number of ballots for the purpose of the election, and within five days prior to the election, shall cause a sufficient number of ballots to be delivered to one of the election judges of each division or precinct. Provided, that at all times during the period of thirty days there shall be in the hands of the secretary of the district a sufficient number of ballots for distribution among qualified electors desiring to vote by mail at elections wherein such voting is authorized.

F. In any election for the formation of an irrigation district prior to the designation and qualification of a secretary, ballots, when cast by mail or sealed and delivered as provided in this section, shall be delivered to the county clerk of the county in which is situate the major portion of the lands within the proposed district, who shall be regarded as ex-officio secretary of the district until the designation and qualification of a secretary as provided in this act.

G. Any person residing within any county in which any portion of an irrigated [irrigation] district shall lie, and who is the owner of two acres or more of agricultural lands within the limits of the district, shall, for the purpose of this act, be considered a resident freeholder.

H. Not less than thirty days before any election, any twenty or more electors in the district, or any distinctly general farmers' nonprofit, cooperative organization or association of the district, may file with the board of directors a petition requesting that certain persons specified in the petition be placed on the ballots as candidates for the office or offices named in the petition. The names proposed by the various petitions so filed, and no others, shall be printed on the ballots, but there shall be sufficient blank spaces left in which electors may write other names if they so desire. The petitions shall be preserved in the office of the secretary of the district.

History: Laws 1919, ch. 20, 6; 1921, ch. 39, 1; C.S. 1929, 73-106; 1941 Comp., 77-2206; 1953 Comp., 75-23-6; Laws 1973, ch. 138, 32; 1981, ch. 312, 1.



Section 73-10-7 - Districts 25,000 acres or less; qualified electors.

73-10-7. Districts 25,000 acres or less; qualified electors.

A. In any district having an irrigable area of twenty-five thousand acres or less, a "qualified elector" is any person who:

(1) owns one-half acre or more of agricultural land within the district or has evidence of title to such lands or is a purchaser of such lands under contract for the purchase of such lands from the state; or

(2) is a resident entryman of public lands within the district; and

(3) meets all other requirements of Section 73-10-7 NMSA 1978.

B. Any person who meets the qualifications of Section [Paragraph] A(1) is a resident freeholder.

History: 1953 Comp., 75-23-6.1, enacted by Laws 1971, ch. 161, 1.



Section 73-10-8 - Canvass of votes; order declaring district organized; organization complete upon recording of order.

73-10-8. [Canvass of votes; order declaring district organized; organization complete upon recording of order.]

The said board of county commissioners shall meet on the second Monday next succeeding such election and proceed to canvass the votes cast thereat: and if, upon such canvass, it appears that two-thirds of the votes cast by the qualified electors at such election have voted "Irrigation District - Yes," the said board shall, by order entered on their minutes, declare such territory duly organized as an irrigation district, under the name and style theretofore designated, and shall declare the persons receiving, respectively, the highest number of votes for such several offices to be duly elected to such offices. Said board shall cause a copy of such order, including a plat of said district, duly certified by the clerk of the board of county commissioners, to be immediately filed for record in the office of the county clerk of each county in which any portion of such lands are situated, and no board of county commissioners of any county, including any portion of such district, shall, after the date of organization of such district, allow another district to be formed, including any of the lands of such district, without the consent of the board of directors thereof; and from and after the date of such filing, the organization of such district shall be complete, and the officers thereof shall immediately enter upon the duties of their respective offices upon qualifying in accordance with law, and shall hold such offices, respectively, until their successors are elected and qualified.

History: Laws 1919, ch. 20, 7; 1921, ch. 72, 1; C.S. 1929, 73-107; 1941 Comp., 77-2207; 1953 Comp., 75-23-7.



Section 73-10-9 - First election of directors; biennial elections thereafter.

73-10-9. [First election of directors; biennial elections thereafter.]

At the first regular election of any such irrigation district held after the passage of this act [73-10-8, 73-10-9 NMSA 1978], directors from odd-numbered divisions of any such district shall be elected for a term of two years each, and directors from even-numbered divisions for a term of four years each. At each succeeding biannual [biennial] election for directors, after the first held hereafter, successors to the directors whose terms expire that year shall be elected for a term of four years each.

History: Laws 1921, ch. 72, 2; C.S. 1929, 73-108; 1941 Comp., 77-2208; 1953 Comp., 75-23-8.



Section 73-10-10 - Election of officers; oath; bonds of directors.

73-10-10. [Election of officers; oath; bonds of directors.]

The regular election of said district shall be held on the first Tuesday after the first Monday in December in each second calendar year thereafter, at which said officers shall be elected. The person receiving the highest number of votes for any office to be filled at such election is elected thereto. Within ten days after receiving their certificates of election, hereinafter provided for, said officers shall take and subscribe the official oath and file the same in the office of the county clerk of the county where the organization was effected, and thereupon immediately assume the duties of their respective offices. Each member of said board of directors shall execute an official bond in the sum of three thousand dollars ($3,000), which bond shall be approved by the chairman of the board of county commissioners of said county where such organization was effected, and shall be recorded in the office of the county clerk thereof. All official bonds herein provided for shall be in form prescribed by law for official bonds for county officials, except that the obligee named in said bond shall be the said district. Premiums upon bonds of directors and also the premium upon the extra amount of the bond required to be given by the treasurer and ex-officio collector acting as district treasurer under the provisions of this act shall be paid by the district.

History: Laws 1919, ch. 20, 8; C.S. 1929, 73-109; 1941 Comp., 77-2209; 1953 Comp., 75-23-9.



Section 73-10-11 - Office of directors; notice of election; judges; time and place.

73-10-11. [Office of directors; notice of election; judges; time and place.]

The office of the board of directors shall be located in the county where the organization was effected. Fifteen days before any election held under this chapter, subsequent to the organization of the district, the secretary who shall be appointed by the board of directors shall cause notice specifying the polling places of each precinct to be posted in three public places in each election precinct, of the time and place of holding the election, and shall also post a general notice of the same in the office of said board, which shall be established and kept at some fixed place to be determined by said board in said county. Prior to the time for posting the notices, said board must appoint from each precinct, from the electors thereof, three judges, one of whom shall act as clerk, who shall constitute a board of election for such precinct. If the board fails to appoint a board of election, or the members appointed do not attend the opening of the polls on the morning of election, the electors of the precinct present at the hour may appoint the board or supply the place of an absent member thereof. The board of directors must, in its order appointing the board of election, designate the hour and the place in the precinct where the election must be held.

History: Laws 1919, ch. 20, 9; C.S. 1929, 73-110; 1941 Comp., 77-2210; 1953 Comp., 75-23-10.



Section 73-10-12 - Oaths of judges; opening and closing of polls; returns.

73-10-12. [Oaths of judges; opening and closing of polls; returns.]

One of the judges shall be chairman of the election board and may: first, administer all oaths required in the progress of any election; second, appoint judges and clerks, if during the progress of the election any judge or clerk ceases to act. Any member of the board of election, or any clerk thereof, may administer and certify the oaths required to be administered during the progress of an election. Before opening the polls, each member of the board must take and subscribe an oath to faithfully perform the duties imposed on them [him] by law. An elector of the precinct may administer and certify such oath. The polls must be opened at 8 o'clock in the morning of the election and be kept open until 6 o'clock p.m. of the same day. It shall be the duty of the clerk of the board of election to forthwith deliver the return duly certified by the board of directors of the district.

History: Laws 1919, ch. 20, 10; C.S. 1929, 73-111; 1941 Comp., 77-2211; 1953 Comp., 75-23-11.



Section 73-10-13 - Absent voting permitted.

73-10-13. Absent voting permitted.

A. In any election of officers of the irrigation district, a qualified elector shall be entitled to vote by absent ballot. Absent ballots shall be furnished by the secretary of the board of directors and such ballots shall be in a form prescribed by the board of directors. In addition to the absent ballot, the secretary of the board of directors shall furnish each qualified elector requesting an absent ballot an official inner envelope for use in sealing the completed absent ballot and an official outer envelope for use in returning the inner envelope to the secretary.

B. A qualified elector voting by absent ballot shall secretly mark his ballot, place it in the official inner envelope and securely seal the envelope. He shall then place the inner envelope inside the outer envelope and securely seal the envelope. The qualified elector shall then sign his name and address on the outer envelope and deliver or mail it to the secretary of the board of directors any time prior to the opening of the polls on election day.

C. Upon receipt of an absent ballot, the secretary of the board of directors shall remove the outer envelope and enter in a register the name and address of the qualified elector and the date and time the ballot was received. The secretary shall keep the inner envelope sealed and unmarked or unidentified in any manner as to the qualified elector and place it in a safe place until the opening of the polls on election day. At the time the polls open on election day, the secretary shall deliver all the sealed inner envelopes to the chairman of the election board of the precinct nearest to the office of the district. The sealed inner envelopes shall be accompanied by a signed affidavit setting forth the number of ballots received, the number of ballots delivered and a statement to the effect that the ballots delivered are in the same condition as when received.

D. Absent ballots shall be counted, tallied and canvassed as are other ballots.

History: 1953 Comp., 75-23-11.1, enacted by Laws 1973, ch. 112, 1.



Section 73-10-14 - Canvass of votes when all returns received; procedure; declaration of result of election.

73-10-14. [Canvass of votes when all returns received; procedure; declaration of result of election.]

No lists, tally paper or certificates returned from any election shall be set aside or rejected for want of form, if it can be satisfactorily understood. The board of directors must meet at its usual place of meeting on the first Monday after election and canvass the returns. If at the time of meeting the returns from each precinct in the district in which the polls were open have been received, the board of directors must then and there proceed to canvass the returns; but if all the returns have not been received the canvass must be postponed from day to day until the returns have been received, or until six postponements have been had. The canvass must be made in public and by opening the returns and counting the votes of the districts for each person voted for, and declaring the results thereof. The board shall declare elected the person receiving the highest number of votes so returned for each office and also declare the result of any question submitted.

History: Laws 1919, ch. 20, 11; C.S. 1929, 73-112; 1941 Comp., 77-2212; 1953 Comp., 75-23-12.



Section 73-10-15 - Statement of results; certificates of election; vacancy in office of director.

73-10-15. [Statement of results; certificates of election; vacancy in office of director.]

The secretary of the board of directors must, as soon as the result of any election held under the provisions of this act is declared, enter in the records of such board and file with the county clerk of the county in which the office of said district is located a statement of such results, which statements must show: first, a copy of the published notice of said election; second, the names of the judges of said election; third, the whole number of votes cast in the district and in each precinct of the district; fourth, the names of the persons voted for; fifth, the number of votes given in each precinct for such persons; sixth, the number of votes given in the districts for each of such persons; seventh, the names of the persons declared elected; eighth, the result declared on any question submitted in accordance with the majority of the votes cast for or against such question. The board of directors must declare elected the person having the highest number of votes given for each office, and also the result of any question submitted. The secretary must immediately make out and deliver to such person a certificate of election, signed by him and authenticated with the seal of the board. In case of a vacancy in the board of directors, by death, removal or inability, from any cause, to properly discharge the duties of such director, the vacancy shall be filled by appointment by the remaining members of the board, and upon their failure or inability to act within thirty days after such vacancy occurs, then upon petition of five electors of said district the board of county commissioners of the county where the office of said board of directors is situate, shall fill such vacancy or vacancies. Any director appointed as above provided shall hold his office until the next general election of said district, and until his successor is elected and qualified.

History: Laws 1919, ch. 20, 12; C.S. 1929, 73-113; 1941 Comp., 77-2213; 1953 Comp., 75-23-13.



Section 73-10-16 - Board of directors; organization; powers and duties; cooperation with United States; rules and regulations.

73-10-16. [Board of directors; organization; powers and duties; cooperation with United States; rules and regulations.]

The directors, having duly qualified, shall organize a board, elect a president from their number and appoint a secretary. The board shall have power, and it shall be their duty to adopt a seal, manage and conduct the affairs and business of the district, make and execute all necessary contracts, employ such agents, attorneys, officers and employes [employees] as may be required and prescribe their duties and establish equitable rules and regulations for the distribution and use of water among the owners of said land.

The board may make investigations, and base thereon such representations and assurances to the secretary of the interior as may be requisite under the said act of congress of August 11, 1916. The board shall generally perform all such acts as may be necessary to fully carry out the purposes of this act. Said board may also enter into any obligation or contract with the United States for the construction, operation and maintenance of the necessary work for the delivery and distribution of water therefrom, or for drainage of district lands, or for the assumption, as principal or guarantor, of indebtedness to the United States on account of district lands or for the temporary rental of water under the provisions of this act, and of the federal reclamation law and all acts amendatory thereof or supplementary thereto, and the rules and regulations established thereunder; or the board may contract with the United States for water supply under any act of congress providing for or permitting such contract, and in case contract has been, or may hereafter be made with the United States, as herein provided, bonds of the district may be deposited with the United States, at ninety-five percent of their par value, to the amount to be paid by the district to the United States under any such contract, the interest on said bonds to be provided for by assessment and levy as in the case of other bonds of the district, and regularly paid to the United States to be applied as provided in such contract, and if bonds of the district are not so deposited it shall be the duty of the board of directors to include, as a part of any levy or assessment now provided for by law, an amount sufficient to meet each year all payments accruing under the terms of any such contract; and the board may accept, on behalf of the district, appointment of the district as fiscal agent of the United States, or authorization of the district by the United States to make collections of moneys for or on behalf of the United States in connection with any federal reclamation project, whereupon the district shall be authorized so to act and to assume the duties and liabilities incident to such action, and the said board shall have full power to do any and all things required by the federal statutes now or hereafter enacted and regulations now or that may hereafter be established by any department of the federal government in regard thereto.

Districts cooperating with the United States may rent or lease water to lands of entrymen or municipalities in the neighborhood of the districts in pursuance of contract with the United States.

The said board shall have the power, in addition to the means to supply water to said district, to construct, acquire or purchase any and all canals, ditches, reservoirs, sites, water, water rights, rights-of-way or other property necessary for the use of the district. In case of the purchase of any property by said district, the bonds of the district hereinafter provided for may be used at their par value in payment, without previous offer of such bonds for sale.

All waters distributed shall be apportioned to each landowner or entryman pro rata to the lands assessed under this act within such district. The board of directors shall have the power to lease or rent the use of water or electrical energy, or contract for the delivery thereof to occupants of other lands or municipalities within or without the said district at such prices and such terms as they deem best, but the rental shall not be less or on terms more favorable than those fixed for district lands. Provided no vested or prescriptive rights to the use of such water shall attach to said land by virtue of such lease or such rental. And, provided further, no rules shall be prescribed or regulations enforced which shall interfere with the vested rights of any water user or with the exercise of such rights of any such water user.

Any landowner or entrymen in said district may, with the consent of the board of directors, assign the right to the whole or any portion of the water so apportioned to him for any one year where practicable, to any other bona fide landowner; provided, such owner or entrymen shall have paid all amounts due on assessments upon all such lands.

Provided, further, that all water, the right to use of which is acquired by the district under any contract with the United States, shall be distributed and apportioned by the district in accordance with the acts of congress and rules and regulations of the secretary of the interior, and the provisions of said contract in relation thereto.

The rules and regulations provided in this section, as soon as adopted or furnished by the secretary of the interior, as the case may be, shall be printed in convenient form for distribution in the district. Such rules and regulations, among other things, may provide that no water shall be delivered from the irrigation system of the district for the irrigation of any land while the taxes or tolls due thereon, or from the owner thereof, for district purposes, levied or imposed under the provisions of this act are in arrears for more than twelve months, but nothing herein shall be construed as preventing said irrigation district from collecting any assessment by any other lawful method.

History: Laws 1919, ch. 20, 13; 1921, ch. 39, 2; C.S. 1929, 73-114; 1941 Comp., 77-2214; 1953 Comp., 75-23-14.



Section 73-10-17 - Regular and special meetings; records; right of entry on lands; right to acquire lands and property.

73-10-17. [Regular and special meetings; records; right of entry on lands; right to acquire lands and property.]

The board of directors shall hold a regular quarterly meeting in their office on the first Tuesday in January, April, July and October, and such special meetings as may be required for the proper transaction of business. All special meetings shall be called by the president of the board or a majority of the directors. All meetings of the board must be public, and a majority of the board shall constitute a quorum for the transaction of business. All records of the board must be open to the inspection of any elector during the business hours. And in case any district is appointed fiscal agent of the United States or by the United States is authorized to make collections for or on behalf of the United States in connection with any federal irrigation project, such boards of directors or the secretary thereof shall at any time allow any officer or employe [employee] of the United States, when acting under the order of the secretary of the interior, to have access to all books, records and vouchers of the district which are in possession or control of the secretary or of said board. The board, its agents and employes [employees] shall have the right to enter upon any land in the district to make surveys and to locate any canal or canals and the necessary laterals. Said board shall also have the right to acquire all lands, water rights, franchises and other property necessary for the construction, use, maintenance, repair and improvement of its canals, ditches, reservoirs and waterworks; and shall also have the right by purchase or condemnation to acquire rights-of-way for the construction, enlargement, extension or improvement of any of its ditches, canals, reservoirs or other necessary works.

History: Laws 1919, ch. 20, 14; C.S. 1929, 73-115; 1941 Comp., 77-2215; 1953 Comp., 75-23-15.



Section 73-10-18 - Compensation of board members; president; interest in contracts prohibited; penalty.

73-10-18. [Compensation of board members; president; interest in contracts prohibited; penalty.]

The members of the board of directors other than the president shall receive compensation at the rate of not to exceed five dollars [($5.00)] per day while attending meetings or otherwise necessarily employed in the discharge of their duties and their actual and necessary traveling expenses while engaged in official business. The president of said board shall receive as compensation not to exceed one hundred and fifty dollars [($150)] per annum for each ten thousand acres of land or major fraction thereof included within the district, said compensation to be set by the board of directors, and his actual and necessary traveling expenses while engaged in official business. No director or officer named in this act shall in any manner, be interested, directly or indirectly, in any contract awarded or to be awarded by the board, or in the profits to be derived therefrom; nor shall receive any bonus, gratuity or bribe, and for any violation of this provision such officer shall be deemed guilty of a felony, and such conviction shall work a forfeiture of his office, and he shall be punished by a fine not exceeding five hundred dollars [($500)], or by imprisonment in the penitentiary not exceeding five years.

History: Laws 1919, ch. 20, 30; C.S. 1929, 73-131; Laws 1937, ch. 74, 1; 1941 Comp., 77-2216; 1953 Comp., 75-23-16.



Section 73-10-19 - Property acquired by district; title; tax exemption; conveyance to United States.

73-10-19. [Property acquired by district; title; tax exemption; conveyance to United States.]

The title to all property acquired under the provisions of this act shall immediately and by operation of law vest in such irrigation district, in its corporate name, and shall be held by such district in trust for, and is hereby dedicated and set apart for the uses and purposes set forth in this act, and shall be exempt from all taxation; and said board is authorized and empowered to hold, use, acquire, manage, occupy and possess said property as herein provided; provided, that when any district contemplated in this act shall find it necessary to procure and acquire a supply of water from outside the boundaries of this state, then and in such event it shall be lawful for said district to contract and pay for the same in the same manner as other property acquired by the district is purchased and paid for: provided, further, that any property acquired by the district may be conveyed to the United States insofar as the same may be needed for the construction, operation and maintenance of works by the United States for the benefit of the district under any contract that may be entered into by the United States pursuant to this act.

History: Laws 1919, ch. 20, 15; C.S. 1929, 73-116; 1941 Comp., 77-2217; 1953 Comp., 75-23-17.



Section 73-10-20 - Legal status of irrigation district; conveyances; court proceedings.

73-10-20. [Legal status of irrigation district; conveyances; court proceedings.]

The said board is hereby authorized and empowered to take conveyances or assurances for all property acquired by it under the provisions of this act in the name of such irrigation district to and for the purpose herein expressed, and to institute and maintain any and all actions and proceedings, suits at law or in equity, necessary or proper in order to fully carry out the provisions of this act, or to enforce, maintain, protect or preserve any of the rights, privileges and immunities created by this act or acquired in pursuance thereof. And in all courts, actions, suits or proceedings the said board may sue, appear and defend in person or by attorneys and in the name of such irrigation district. Judicial notice shall be taken in all actions, suits and judicial proceedings in any court of this state of the organization and existence of any irrigation district of this state now or hereafter organized, from and after the filing for record in the office of the county clerk of the certified copy of the order of the board of county commissioners mentioned in Section 7 [73-10-8 NMSA 1978], and a certified copy of said order shall be prima facie evidence in all actions, suits and proceedings in any court of this state of the regularity and legal sufficiency of all acts, matters and proceedings therein recited and set forth; and any such irrigation district, in regard to which any such order has been heretofore or may hereafter be entered, and such certified copy thereof, so filed for record, and which has exercised or shall exercise rights and powers of such district, and shall have had or shall have in office a board of directors exercising the duties of their office and the legality or regularity of the formation or organization whereof shall not have been questioned by proceedings in quo warranto instituted in the district court of the county in which such district or the greater portion thereof is situated within one year from the date of such filing, shall be conslusively [conclusively] deemed to be a legally and regularly organized, established and existing irrigation district within the meaning of this act and its due and lawful formation and organization shall not thereafter be questioned in any action, suit or proceeding whether brought under the provisions of this act or otherwise.

History: Laws 1919, ch. 20, 16; C.S. 1929, 73-117; 1941 Comp., 77-2218; 1953 Comp., 75-23-18.



Section 73-10-21 - Plan for construction; advertising for bids; contractors bonds.

73-10-21. [Plan for construction; advertising for bids; contractors bonds.]

After adopting a plan for the construction of canals, reservoirs and works, the board of directors shall give notice, by publication thereof, not less than twenty days in a newspaper published in each of the counties into which any such irrigation extends, provided a newspaper is published therein, and in such other newspapers as they may deem advisable, calling for bids for the construction of said work or any portion thereof; if less than the whole work is advertised, then the portion so advertised must be particularly described in such notice; said notice shall set forth that plans and specifications can be seen at the office of the board, and that the board will receive sealed proposals therefor and that the contract will be let to the lowest responsible bidder, stating the time and place for opening the proposals, which at said time and place shall be opened in public, and as soon as convenient thereafter, the board shall let said work, either in portions or as a whole, to the lowest responsible bidder, or they may reject any or all bids and readvertise for proposals or may proceed to construct the work under their own superintendence.

Contracts for the purchase of material shall be awarded to the lowest responsible bidder. The person or persons to whom a contract may be awarded shall enter into a bond with good and sufficient sureties, to be approved by the board, payable to said district for its use, for not less than ten percent of the amount of the contract price, conditioned for the faithful performance of said contract. The work shall be done under the direction and to the satisfaction of the engineer in charge and be approved by the board.

Provided, that the provisions of this section shall not apply in the case of any contract between the district and the United States.

History: Laws 1919, ch. 20, 26; C.S. 1929, 73-127; 1941 Comp., 77-2219; 1953 Comp., 75-23-19.



Section 73-10-22 - Rights-of-way over private property; eminent domain; state lands.

73-10-22. [Rights-of-way over private property; eminent domain; state lands.]

The board of directors shall have the power to construct the said works across any stream of water, watercourse, street, avenue, highway, railway, canal, ditch or flume which the route of said canal or canals may intersect or cross; and if such railroad company and said board, or the owners and controllers of said property, thing or franchise so to be crossed, cannot agree upon the amount to be paid therefor, or the points or the manner of said crossings, the same shall be ascertained and determined in all respects as is provided in respect to the taking of land for public uses. The right-of-way is hereby given, dedicated and set apart, to locate, construct and maintain said works or reservoirs, over, through or upon any of the lands which are now, or may be the property of the state.

History: Laws 1919, ch. 20, 29; C.S. 1929, 73-130; 1941 Comp., 77-2220; 1953 Comp., 75-23-20.



Section 73-10-23 - Joint works; union with districts of adjoining states; proportionate ownership; bond issues; management.

73-10-23. [Joint works; union with districts of adjoining states; proportionate ownership; bond issues; management.]

It is lawful for any irrigation district or districts organized under the laws of the state of New Mexico to unite with any irrigation district or districts of an adjoining state or states in the purchase, acquisition or construction, and in the annual cost of operation and maintenance, of a system of irrigation and drainage works for the irrigation of the land and maintaining the irrigability of the land within the said respective irrigation districts, and may also unite in the purchase, acquisition or construction, and in the annual operation and maintenance of hydroelectric power plants, transmission lines, etc., for the sale and distribution of electric power, and in such case, or cases, said irrigation districts are hereby jointly granted the same power of condemnation as is now possessed by each district under the laws of the state in which organized, and the cost of purchase, acquisition or construction, together with the annual cost of operation and maintenance of such irrigation, drainage system or power plants, shall be apportioned to each district in proportion to the irrigable acreage therein for which water shall be provided. Such joint works shall be owned jointly in proportion to such respective acreages, provided that the lands lying in the two or more said irrigation districts so united shall receive water from a common source; and provided, also, that such irrigation district or districts of such other adjoining state or states shall be duly organized under the laws of that state and for purposes the same or similar as the district or districts in this state desirous so to unite. Whenever it is deemed advisable and agreed to between such districts, lying in the same or adjoining states, that for the construction, acquisition or purchase of irrigation works for hydroelectric power plants, etc., it is necessary to issue bonds, it shall be lawful for such districts to issue bonds in proportion to their respective acreage, and such districts may be made jointly or severally liable for the repayment of such bonds. The terms and conditions of such joint ownership, operation and maintenance of issuance of bonds, as the case may be, shall be set out in a written contract. Any such contract shall not be binding until the same shall have been ratified by the electors of each of such districts in the manner provided by law for a bond issue by such districts respectively. An election shall be held in each such district to determine whether such contract shall be adopted. Such contract shall be printed, or in writing, and a true copy shall be filed in the office of each district fifteen days prior to such election, and be subject to public inspection, and one true copy shall be furnished each voter calling at such office for the same at any time fifteen days prior to such election. When such works are to be constructed by two or more districts, bids may be jointly called for and may be opened and considered at the designated office of either of such districts, and such districts shall approve the letting of the contract, and the contractor's bond, and may meet for that purpose at a place outside of their district, or at any office established for such joint project and at which all business of such joint project may be transacted. All bids, bonds, contracts, etc., of such joint project may be in the names of such joint project districts, and such districts, being empowered and authorized to do all acts by joint action that one district may do, the action of each district being determined by its board of directors. A general manager may be employed for such joint enterprise whose duties may be set forth in the joint ownership contract. Such contracts may be amended in the same manner.

History: Laws 1921, ch. 39, 16; C.S. 1929, 73-170; 1941 Comp., 77-2221; 1953 Comp., 75-23-21.



Section 73-10-24 - Water supply inadequate; distribution on alternate days.

73-10-24. [Water supply inadequate; distribution on alternate days.]

In case the volume of water in any canal, reservoir or other works in any district shall not be sufficient to supply the continual wants of the entire district and susceptible of irrigation therefrom, then it shall be the duty of the board of directors to distribute all available water upon certain or alternate days to different localities, as they may in their judgment think best for the interests of all parties concerned.

Provided: that all water the right to the use of which is acquired by the district under any contract with the United States, shall be distributed and apportioned by the district in accordance with the acts of congress, and rules and regulations of the secretary of interior and provisions of such contract in relation thereto.

History: Laws 1919, ch. 20, 32; C.S. 1929, 73-133; 1941 Comp., 77-2222; 1953 Comp., 75-23-22.



Section 73-10-25 - Preservation of prior rights.

73-10-25. [Preservation of prior rights.]

Nothing herein contained shall be deemed to authorize any person or persons, to divert the waters of any river, creek, stream, canal or reservoir to the detriment of any person or persons having a prior right to the waters of such river, creek, stream, canal or reservoir.

History: Laws 1919, ch. 20, 33; C.S. 1929, 73-134; 1941 Comp., 77-2223; 1953 Comp., 75-23-23.



Section 73-10-26 - Change of boundaries; effect; assent of secretary of the interior.

73-10-26. [Change of boundaries; effect; assent of secretary of the interior.]

The boundaries of any irrigation district now or hereafter organized under the provisions of this act may be changed in the manner herein prescribed; but such change of the boundaries of the district shall not impair or affect its organization, or its rights in or to property or any of its rights or privileges of whatsoever kind or nature, nor shall it affect, impair or discharge any contract, obligation, lien or charge, for, or upon which it was or might become liable or chargeable had such change of boundaries not been made; provided, that if the secretary of the interior shall give his assent to a change in boundaries in writing filed with the board of directors, any lands to the exclusion of which from the district assent shall thus be given, shall be discharged from any and all liens in favor of the United States under any contract which shall have been made with the United States and any bonds deposited with its agents.

History: Laws 1919, ch. 20, 34; C.S. 1929, 73-135; 1941 Comp., 77-2224; 1953 Comp., 75-23-24.



Section 73-10-27 - Petition for inclusion of additional lands.

73-10-27. [Petition for inclusion of additional lands.]

The holder or holders of title, or evidence of title, of any body of land adjacent to or situate within the boundaries of any irrigation district, may file with the board of directors of said district a petition in writing praying that such lands be included in such district. The petition shall describe the tracts, or body of land owned by the petitioners, but such description need not be more particular than is required when such lands are entered by the county assessor in the assessment book. Such petition shall be deemed to give the assent of the petitioners to the inclusion in said district of the lands described in the petition, and such petition must be acknowledged in the same manner that conveyances of land are required to be acknowledged.

History: Laws 1919, ch. 20, 35; C.S. 1929, 73-136; 1941 Comp., 77-2225; 1953 Comp., 75-23-25.



Section 73-10-28 - Publication of notice of petition for including lands; objections; payment of estimated cost of proceedings.

73-10-28. [Publication of notice of petition for including lands; objections; payment of estimated cost of proceedings.]

The secretary of the board of directors shall cause notice of the filing of such petition to be given and published once each week for three successive weeks in a newspaper published in the county where the office of said board is situate, which notice shall state the filing of such petition and the names of the petitioners; a description of the lands mentioned in the petition, and the prayer of said petitioners; giving notice to all persons interested, to appear at the office of said board at a time named in said notice, and to show cause, in writing, if any they have, why the petition should not be granted. The time specified in the notice at which it shall be required to show cause shall be the regular meeting of the board next after the expiration of the time for the publication of the notice. The petitioner or petitioners, shall advance to the secretary sufficient money to pay the estimated cost of all proceedings under such petition before the secretary shall be required to give such notice.

History: Laws 1919, ch. 20, 36; C.S. 1929, 73-137; 1941 Comp., 77-2226; 1953 Comp., 75-23-26.



Section 73-10-29 - Hearing on petition for including lands.

73-10-29. [Hearing on petition for including lands.]

The board of directors, at the time and place mentioned in said notice, or at such time or times to which the hearing of such petition may adjourn, shall proceed to hear the petition, and all objections thereto, presented in writing by any person, showing cause as aforesaid, why said petition should not be granted. The failure of any person interested to show cause, in writing, as aforesaid, shall be deemed and taken as an assent on his part to the inclusion of such lands in said district as prayed for in said petition.

History: Laws 1919, ch. 20, 37; C.S. 1929, 73-138; 1941 Comp., 77-2227; 1953 Comp., 75-23-27.



Section 73-10-30 - Payment of assessments as condition precedent to granting petition for including lands.

73-10-30. [Payment of assessments as condition precedent to granting petition for including lands.]

The board of directors, to whom such petition is presented, may require as a condition precedent to the granting of the same, that the petitioners shall severally pay to such district such respective sums, as nearly as the same can be estimated by the board, as said petitioners or their grantors would have been required to pay to such district as assessment for the payment of their pro rata share of all bonds and interest thereon, which may have previously thereto been issued by said district, or for the payment of the pro rata share of the cost of construction under any contract between the district and the United States accompanying which bonds of the district have not been deposited with the United States as in this act provided, had such lands been included in such district at the time the same was originally formed or when said bonds were so issued, or when said contract with the United States was made; provided, that in case unentered public land is proposed to be annexed to the district the board of directors of the district instead of requiring such payment as a condition precedent, may assess such charges against such unentered public land upon the records of the district to be collected in the manner authorized by the said act of congress of August 11, 1916.

History: Laws 1919, ch. 20, 38; C.S. 1929, 73-139; 1941 Comp., 77-2228; 1953 Comp., 75-23-28.



Section 73-10-31 - Order granting or rejecting petition for including lands; description of boundaries; protest of electors.

73-10-31. [Order granting or rejecting petition for including lands; description of boundaries; protest of electors.]

The board of directors if they deem it not for the best interests of the district to include therein the lands mentioned in the petition, shall by order reject the said petition, but if they deem it for the best interests of the district that said lands be included the board may order that the district be so changed as to include therein the lands mentioned in the said petition. The order shall describe the entire boundaries of the district with the lands so included, if the district boundaries be changed thereby, and for that purpose the board may cause a survey to be made of such portion of such boundaries as may be deemed necessary; provided, if within thirty days from the making of such order a majority of the qualified electors of the district protest in writing to said board against the inclusion of such lands in said district, said order shall be held for naught and said lands shall not be included therein.

Provided, further, that in case contract has been made between the district and the United States as in Section 13 [73-10-16 NMSA 1978] hereof provided, no change shall be made in the boundaries of the district and the board of directors shall make no order changing the boundaries of the district until the secretary of the interior shall assent thereto in writing and such assent be filed with the board of directors.

History: Laws 1919, ch. 20, 39; C.S. 1929, 73-140; 1941 Comp., 77-2229; 1953 Comp., 75-23-29.



Section 73-10-32 - Filing of order and new plat when land is added; status of district; liability of lands.

73-10-32. [Filing of order and new plat when land is added; status of district; liability of lands.]

Upon the allowance of such petition and in case no protest has been filed with the board within thirty days after the entry of said order as aforesaid, a certified copy of the order of the board of directors making such change, and a plat of such district, showing such change, if any, certified by the president and secretary, shall be filed for record in the office of the county clerk of each county in which are situate any of the lands of the district, and the district shall remain an irrigation district, as fully as to every intent and purpose as if the lands which are included in the district by the change of the boundaries as aforesaid, had been included therein at the organization of the district; and said district as so changed and all the lands therein shall be liable for all existing obligations and indebtedness of the organized district.

Provided, that in case contract has been made between the district and the United States as in Section 13 [73-10-16 NMSA 1978] hereof provided, no change shall be made in the boundaries of the district until the secretary of the interior shall assent thereto in writing and such assent be filed with the board of directors.

History: Laws 1919, ch. 20, 40; C.S. 1929, 73-141; 1941 Comp., 77-2230; 1953 Comp., 75-23-30.



Section 73-10-33 - Petition for including land to be recorded in minutes of board; evidential value.

73-10-33. [Petition for including land to be recorded in minutes of board; evidential value.]

Upon the filing of the copies of the order and the plat, as in the last preceding section [73-10-32 NMSA 1978] mentioned, the secretary shall record in the minutes of the board the petition aforesaid; and the said minutes, or a certified copy thereof, shall be admissible in evidence with the same effect as the petition.

History: Laws 1919, ch. 20, 41; C.S. 1929, 73-142; 1941 Comp., 77-2231; 1953 Comp., 75-23-31.



Section 73-10-34 - Authorization to sign petition or protest.

73-10-34. Authorization to sign petition or protest.

A guardian, conservator or personal representative of an estate, who is appointed as such under the laws of this state, and who, as such guardian, conservator or personal representative, is entitled to the possession of the lands belonging to the estate which he represents, may on behalf of his ward or the estate which he represents, upon being thereunto authorized by the proper court, sign and acknowledge the petition in this act mentioned, and may show cause, as in this act mentioned, why the boundaries of the district should not be changed.

History: Laws 1919, ch. 20, 42; C.S. 1929, 73-143; 1941 Comp., 77-2232; 1953 Comp., 75-23-32; Laws 1975, ch. 257, 8-130.



Section 73-10-35 - Redivision of district after addition of lands; election of directors.

73-10-35. [Redivision of district after addition of lands; election of directors.]

In the case of the inclusion of any land within any district by proceedings under this act, the board of directors shall, at least thirty days prior to the next succeeding general election, make an order redividing such district into divisions, as nearly equal in size as may be practicable, being in number as in Section 5 [73-10-5 NMSA 1978] of this act provided and which shall be numbered consecutively, and one director shall thereafter be elected from each division. For the purposes of election the board of directors shall establish a convenient number of election precincts in said district, and define the boundaries thereof, which said precincts may be changed from time to time as the board may deem necessary.

History: Laws 1919, ch. 20, 43; C.S. 1929, 73-144; 1941 Comp., 77-2233; 1953 Comp., 75-23-33.



Section 73-10-36 - Exclusion of lands; status of district unaffected.

73-10-36. [Exclusion of lands; status of district unaffected.]

Any tract of land included within the boundaries of any such district, at or after its organization under the provisions of this act, may be excluded therefrom, in the manner herein prescribed, but such exclusion of land from the district shall not impair or affect its organization, or its rights in or to property or any of its rights or privileges of whatever kind or nature; nor shall such exclusion affect, impair or discharge any contract, obligation, lien or charge for or upon which it would or might become liable or chargeable, had such land not been excluded from the district.

History: Laws 1919, ch. 20, 44; C.S. 1929, 73-145; 1941 Comp., 77-2234; 1953 Comp., 75-23-34.



Section 73-10-37 - Petition to exclude lands; description of lands; acknowledgment.

73-10-37. [Petition to exclude lands; description of lands; acknowledgment.]

The owner or owners in fee of any lands constituting a portion of any irrigation district may file with the board of directors of the district, a petition praying that such lands may be excluded and taken from said district. The petition shall describe the lands which the petitioners desire to have excluded, but the description of such lands need not be more particular than required when lands are entered in the assessment book by the county assessor. Such petition must be acknowledged in the same manner and form as is required in case of a conveyance of land.

History: Laws 1919, ch. 20, 45; C.S. 1929, 73-146; 1941 Comp., 77-2235; 1953 Comp., 75-23-35.



Section 73-10-38 - Notice of petition to exclude lands; publication; estimated costs of proceedings.

73-10-38. [Notice of petition to exclude lands; publication; estimated costs of proceedings.]

The secretary of the board of directors shall cause a notice of the filing of such petition to be published for at least three weeks in some newspaper published in the county where the office of the board of directors is situated, and if any portion of said district lie within another county or counties, then said notice shall be so published in a newspaper published within each of said counties; or if no newspaper be published therein, then by posting such notice for the same time in at least three public places in said district, and in case of the posting of said notices, one of the said notices must be so posted on the lands proposed to be excluded. The notice shall state the filing of such petition, the names of the petitioners, description of the lands mentioned in said petition and the prayer of said petitioners; and it shall notify all persons interested to appear at the office of said board at a time named in said notice, and show cause in writing, if any they have, why said petition should not be granted. The time to be specified in the notice at which they shall be required to show cause shall be the regular meeting of the board next after the expiration of the time for the publication of the notice. The petitioner or petitioners shall advance to the secretary sufficient money to pay the estimated cost of all proceedings under the petition before the secretary shall give such notice.

History: Laws 1919, ch. 20, 46; C.S. 1929, 73-147; 1941 Comp., 77-2236; 1953 Comp., 75-23-36.



Section 73-10-39 - Hearing on petition for excluding lands; objections.

73-10-39. [Hearing on petition for excluding lands; objections.]

The board of directors at the time and place mentioned in the notice, or at the time or times to which the hearing of said petition may be adjourned, shall proceed to hear the petition and all objections thereto, presented in writing by any persons, showing cause as aforesaid why the prayer of said petition should not be granted. The filing of such petition with the board, as aforesaid, shall be deemed and taken as an assent by each and all of such petitioners to the exclusion from such district of the lands mentioned in the petition, or any part thereof.

History: Laws 1919, ch. 20, 47; C.S. 1929, 73-148; 1941 Comp., 77-2237; 1953 Comp., 75-23-37.



Section 73-10-40 - Order granting or denying petition for excluding land; protest of electors.

73-10-40. [Order granting or denying petition for excluding land; protest of electors.]

The board of directors, if they deem it not for the best interest of the district that the lands mentioned in the petition or some portion thereof, should be excluded from said district, shall order that said petition be denied; but if they deem it for the best interest of the district that the lands mentioned in the petition, or some portion thereof, be excluded from the district, and if there are no outstanding bonds of the district, then the board may order the lands mentioned in the pettiion [petition], or some defined portion thereof, to be excluded from the district; provided, if within thirty days from the making of such order a majority of the qualified electors of the district protest in writing to said board against the exclusion of such lands from said district, said order shall be held for naught and such lands shall not be excluded therefrom.

Provided, further, that in case contract has been made between the district and the United States as in Section 13 [73-10-16 NMSA 1978] hereof provided, no change shall be made in the boundaries of the district, and the board of directors shall make no order changing the boundaries of the district until the secretary of the interior shall assent thereto in writing and such assent shall be filed with the board of directors.

History: Laws 1919, ch. 20, 48; C.S. 1929, 73-149; 1941 Comp., 77-2238; 1953 Comp., 75-23-38.



Section 73-10-41 - Petition for exclusion of land approved; filing order and new plat.

73-10-41. [Petition for exclusion of land approved; filing order and new plat.]

Upon the allowance of such petition and in case no protest has been filed with the board within thirty days after the entry of said order as aforesaid, a certified copy of the order of the board of directors making such change and a plat of such district showing such change, certified by the president and secretary, shall be filed for record in the office of the county clerk of each county in which are situated any of the lands of the district, and the district shall remain an irrigation district as fully to every intent and purpose as if the lands which are excluded by the change of the boundary as aforesaid, had not been excluded therefrom. And, provided, further, that in case contract has been made between the district and the United States as in Section 13 [73-10-16 NMSA 1978] of this act provided, no change shall be made in the boundaries of the district, and the board of directors shall make no order changing the boundaries of the district until the secretary of the interior shall assent thereto in writing and such assent be filed with the board of directors. Upon the filing of such assent, however, the lands excluded from any such district shall be discharged of all liens in favor of the United States under any contract with the United States or under bonds deposited with its agents.

History: Laws 1919, ch. 20, 49; C.S. 1929, 73-150; 1941 Comp., 77-2239; 1953 Comp., 75-23-39.



Section 73-10-42 - Redivision of district after exclusion of lands; election of directors.

73-10-42. [Redivision of district after exclusion of lands; election of directors.]

At least thirty days before the next general election of such district the board of directors thereof may make an order, dividing said district into divisions, as nearly equal in size as practicable, being in number as in Section 5 [73-10-5 NMSA 1978] of this act provided and which shall be numbered consecutively, and one director shall be elected for each division by the qualified electors of the whole district. For the purpose of election in such district the said board of directors must establish a convenient number of election precincts and define the boundaries thereof, which said precincts may be changed from time to time, as the board of directors may deem necessary.

History: Laws 1919, ch. 20, 50; C.S. 1929, 73-151; 1941 Comp., 77-2240; 1953 Comp., 75-23-40.



Section 73-10-43 - Petition for dissolution of district; notice of election; ballots.

73-10-43. [Petition for dissolution of district; notice of election; ballots.]

Whenever a majority of the resident freeholders, representing a majority of the number of acres of irrigable land, in any irrigation district organized or hereafter to be organized, under this act, shall petition the board of directors to call a special election for the purpose of submitting to the qualified electors of said irrigation district a proposition to vote on the dissolution of said irrigation district, setting forth in said petition that all bills and claims of every nature whatsoever have been fully satisfied and paid, it shall be the duty of said directors, if they shall be satisfied that all bills and claims have been fully satisfied, to call an election, setting forth the object of the said election, and to cause notice of said election to be published in some newspaper in each of the counties or county in which said district is located, for a period of thirty (30) days prior to said election, setting forth the time and place for holding said election in each of the voting precincts in said district. It shall also be the duty of the directors to prepare ballots to be used at said election on which shall be written or printed the words: "For Dissolution - Yes," and "For Dissolution - No."

History: Laws 1919, ch. 20, 51; C.S. 1929, 73-152; 1941 Comp., 77-2241; 1953 Comp., 75-23-41.



Section 73-10-44 - Canvass of votes on dissolution; certificate of election; recording; assent of secretary of interior.

73-10-44. [Canvass of votes on dissolution; certificate of election; recording; assent of secretary of interior.]

The board of directors shall name a day for canvassing the vote, and if it shall appear that a majority of the ballots contain the words, "For Dissolution - Yes," then it shall be the duty of said board of directors to declare said district to be disorganized, and they shall certify such fact to the county clerk of the respective counties in which the district is situated, stating the number of signers to the petition; that said election was called and set for the . . . . . . day of . . . . . . month of . . . . . . year; that said election was held and that so many votes (stating the number) had been cast for, and that so many votes (stating the number) had been cast against, said proposition. Said certificate shall bear the seal of the district, and the signatures of the president and secretary of said board of directors. It shall be the duty of the said respective clerks to record all such certificates in the records of the respective counties. Should it appear that a majority of the votes cast at said election were "For Dissolution - No," then the board of directors shall declare the proposition lost and shall cause the result and the vote to be made a part of the records of said irrigation district.

Provided, however, that no dissolution shall be made of the district, and the board of directors shall make no order dissolving the same until the secretary of the interior shall assent thereto in writing and such assent be filed with the board of directors.

History: Laws 1919, ch. 20, 52; C.S. 1929, 73-153; 1941 Comp., 77-2242; 1953 Comp., 75-23-42.



Section 73-10-45 - Succession of irrigation districts to rights and duties of water users' associations.

73-10-45. [Succession of irrigation districts to rights and duties of water users' associations.]

That any irrigation district organized and existing under and by virtue of Chapter 20, Session Laws of New Mexico 1919, may succeed to all the rights, assets, privileges and immunities, and assume all the obligations, duties and liabilities of any water users' association organized and existing under the laws of New Mexico, by conveyance and simple contract; and any election heretofore or hereafter called and held at which a majority of the members or stockholders of such association voting at such election shall favor or shall have favored such succession and assumption, shall be sufficient authority for the directors of such district and of such association to execute and put into effect such conveyances and such contracts; and no action or defense drawing in question, directly or indirectly, the validity or effectiveness of such transfer, succession or assumption, shall be brought, maintained or set up except within one year from and after the filing for record of any such contract, transfer or conveyance; and in case of any such contract, transfer or conveyance, the same shall be filed for record in the office of the county clerk of the county where the principal office of such association is situate, and where the principal office of such district is situate and also in each county where the real estate is situate belonging to either such district or association.

History: Laws 1921, ch. 39, 23; C.S. 1929, 73-177; 1941 Comp., 77-2243; 1953 Comp., 75-23-43.



Section 73-10-46 - Irrigation district organized to cooperate with United States; civil service board; employees.

73-10-46. [Irrigation district organized to cooperate with United States; civil service board; employees.]

Any irrigation district organized or to be organized for the purpose of cooperating with the government of the United States under the terms of federal reclamation law, and other federal laws operating and maintaining its irrigation, drainage, storage and protection works, and storing and distributing water, and for operating and maintaining works for the generation, control and distribution of electrical energy is hereby authorized to institute and maintain a system of civil service employment for such classes of its employees as in the opinion of the board of directors of said district should be placed under such system. The boards of directors are also authorized to enact any and all rules and regulations which may be necessary to carry out the purposes of this act [73-10-46, 73-10-47 NMSA 1978] including the appointment of a civil service board consisting of three members to serve three years, two members being permanent employees of the district and one a member of the board. To this civil service board the board of directors shall delegate the duties of establishing grades and of setting up standards of employment, of conducting examinations, creating a roster of approved applicants and in general to exercise advisory powers in the hiring and dismissal of employees. It shall be understood that the purpose of this act in general is to permit said district to create conditions of employment in which tenure of service is dependent upon efficiency, loyalty and dependability. This act shall be applied to all permanent employees at or below the grade of superintendent, and above and not including the grade of common laborer, but including the fiscal officer of the district who may be assessor-collector treasurer of the district as appointed by the board of directors.

History: Laws 1931, ch. 78, 1; 1941 Comp., 77-2244; 1953 Comp., 75-23-44.



Section 73-10-47 - Employees' pensions; group insurance; employers' liability insurance.

73-10-47. [Employees' pensions; group insurance; employers' liability insurance.]

Any irrigation district is authorized to create out of its general funds a fund to pension old or incapacitated employees, to make reasonable reservations out of wages and salaries of employees for creation, augmentation or support of such a fund and to provide out of its general fund or any other fund created for such purpose, the premiums for group insurance or for employers' liability insurance now required by the laws of New Mexico or which hereafter may be required by said laws.

History: Laws 1931, ch. 78, 2; 1941 Comp., 77-2245; 1953 Comp., 75-23-45.



Section 73-10-48 - Special water users' associations; lease of allotments of irrigation district water; change of place and purpose of use of leased water rights; change of point of diversion of water rights; approval process.

73-10-48. Special water users' associations; lease of allotments of irrigation district water; change of place and purpose of use of leased water rights; change of point of diversion of water rights; approval process.

A. As used in this section:

(1) "annual allotment of project water" means that portion of the pro rata share of water, determined by the irrigation district to be available to assessed acreage within the district each year, for which an adjudication subfile order has been entered or an offer of judgment has been irrevocably accepted by the landowner and the state;

(2) "irrigation district" means an irrigation district organized pursuant to Chapter 73, Article 10 NMSA 1978; and

(3) "public utility" means a utility that supplies water to municipalities or counties.

B. A municipality, county, state university, member-owned community water system or public utility within New Mexico may establish a "special water users' association" to lease the use of water from landowners in an irrigation district if:

(1) the municipality, county, state university, member-owned community water system or public utility supplies or proposes to supply water for municipal and industrial uses, at least a portion of which is supplied to persons within the boundaries of an irrigation district; and

(2) the irrigation district and the state engineer approve of the establishment of the association.

C. The interstate stream commission may establish a special water users' association with the approval of the irrigation district.

D. A special water users' association may lease the use of the annual allotment of project water directly from a member of the irrigation district or through the irrigation district. The association shall appear as record owner of lands from which water is leased during the term of the lease on the irrigation district's assessment rolls for the purpose of irrigation district annual assessments, levies, tolls, charges and other fees for annual allotments of project water leased by the association, which shall be paid by the association to the irrigation district during the term of the lease.

E. The irrigation district may:

(1) consolidate assessments of district members leasing to a special water users' association and assess the association for the total assessed acreage of those district members;

(2) coordinate the delivery of leased annual allotments of project water to the association;

(3) make assessments and levies on lands with appurtenant water rights within the association;

(4) charge reasonable administrative fees to the association; and

(5) adopt rules to carry out the provisions of this section.

F. An irrigation district may approve a lease of an annual allotment of project water by a special water users' association for:

(1) a change in the place of use or point of diversion of the leased water within or without the boundaries of the district; or

(2) a change in the purpose of use of the leased water within or without the boundaries of the district for:

(a) a water treatment plant to supply water for municipal and industrial uses; or

(b) the purpose of meeting interstate compact delivery requirements of project water to Texas.

G. The state engineer shall adopt rules establishing criteria governing changes in place or purpose of use or point of diversion of annual allotments of project water for determining the areas of use and purposes of use of water leased by a special water users' association. The rules shall ensure that the proposed changes will be a beneficial use, will not result in an increase in net depletions of water, will not impair existing water rights, are not contrary to the conservation of water within the state and are not detrimental to the public welfare of the state.

H. The special water users' association shall submit to the state engineer on a form prescribed by the state engineer all information required to determine whether the association and its proposed changes in place and purpose of use and point of diversion of water are in compliance with the state engineer's rules. If the state engineer determines that the proposed changes are in conformity with the rules, the association shall be notified and the state engineer shall publish, in a newspaper of general circulation in the county in which the changes are located at least once a week for three consecutive weeks, the application and notice that the proposed changes in place and purpose of use and point of diversion conform to the state engineer's rules. Objections by a person owning water rights within the district's boundaries and whose water rights may be impaired by the state engineer's decision may be filed with the state engineer and served by certified mail within ten days after the last publication of the notice. The state engineer shall issue a decision in answer to an objection within thirty days of the filing of the objection. The protestant may appeal that decision directly to the district court within thirty days of notice by certified mail of the state engineer's decision. Appeals to the district court shall be limited to review of whether the state engineer's decision was made in accordance with the rules, and a jury trial shall not be allowed. Once the state engineer's approval of the application is final, the irrigation district may then approve the changes authorized in Subsection F of this section pursuant to the irrigation district approval process described in Subsection I of this section.

I. The board of directors of the irrigation district shall publish notice at least once a week for three consecutive weeks, in a newspaper of general circulation published within the county where the office of the irrigation district is located, of the board's intention to consider a resolution to allow the lease of the use of annual allotments of project water. The notice shall indicate the owners and location of lands from which annual allotments of project water will be leased and any change in point of diversion, place or purpose of use of that water and the period of the lease. The board may approve the lease if it finds it to be in the best interest of the district. Members of the district whose water rights may be affected by the lease may protest at the meeting at which the resolution is being considered. The board shall take formal action upon the resolution and shall give notice to all protestants of the board's decision. A protestant may appeal to the district court from any action taken by the board upon the resolution. An appeal shall be filed with the court and notice served on the parties within ten days of receipt of notice of the board's adoption or rejection of the resolution. The appeal shall be on the record of the hearing before the irrigation district board and a right of trial by jury shall not be allowed.

History: 1978 Comp., 73-10-48, enacted by Laws 2003, ch. 369, 5.



Section 73-10-49 - Special water users' association; certificate of organization.

73-10-49. Special water users' association; certificate of organization.

The organizers of a special water users' association shall execute and file with the state engineer a certificate setting forth:

A. the name of the association; provided that a name shall not be assumed that is in use by another association or corporation in this state, or that is so nearly similar as to lead to uncertainty or confusion;

B. the names of the entities forming the association;

C. the location of the association's principal office in this state, the name and address of its registered agent, the county or counties in which it will operate and a general description of the areas it will serve;

D. the purposes of the association and the purposes of the use of water leased by the association;

E. the plan for providing funds or means for the acquisition, construction, improvement and maintenance of its works and for its necessary expenses;

F. the period of duration of the association;

G. the number of and manner of selecting the board of directors, trustees or governing board of the association, and the name of the persons who shall serve as such until their successors are selected;

H. the name of the irrigation district from which the association will be leasing the use of water; and

I. any provision, not inconsistent with the laws of this state, that the organizers may choose to insert for the regulation and conduct of the business and affairs of the association, for enlarging or changing the scope of its operations, for collecting the necessary funds for expenses and purposes of the association, for defining or limiting its powers and for its dissolution and the distribution or other disposition of its property.

History: Laws 2003, ch. 369, 6.



Section 73-10-50 - Special water users' association; organizational status; officers.

73-10-50. Special water users' association; organizational status; officers.

A. Upon the filing of the certificate of organization, by duly adopted resolution, with the state engineer and a copy with the county clerk of the county or city, as appropriate, where the special water users' association is formed, the entities so associating shall constitute a body corporate by the name set forth in the certificate and by that name may sue and be sued and shall have the capacity to make contracts; acquire, hold, enjoy, dispose of and convey property real and personal; and do any other act or thing necessary or proper for carrying out the purposes of the association.

B. An association may have officers or agents chosen or appointed in a manner and for terms as may be provided by the bylaws. Vacancies occurring among officers or among the board of directors, trustees or governing board shall be filled as provided by the bylaws or, in the absence of such provision, by the directors, trustees or governing board.

History: Laws 2003, ch. 369, 7.






Article 11 - Irrigation Districts Cooperating with United States Under Reclamation Laws; Fiscal Affairs; Local Improvements and Special Powers

Section 73-11-1 - Special election for bond issue or contract; notice; ballots; bond terms and form; record of bonds; priority of issues.

73-11-1. Special election for bond issue or contract; notice; ballots; bond terms and form; record of bonds; priority of issues.

For the purpose of constructing or purchasing or acquiring necessary reservoir sites, reservoirs, water rights, canals, ditches and works and acquiring the necessary property and rights therefor, for the assumption of indebtedness to the United States for district lands, for the purpose of paying the first year's interest upon the bonds herein authorized, and for otherwise carrying out the provisions of this act, the board of directors of any such district shall, as soon after the district has been organized as may be practicable, estimate and determine the amount of money necessary to be raised or amount of indebtedness necessary to be assumed for such purposes and shall forthwith call a special election, at which election shall be submitted to the electors of the district possessing the qualifications prescribed by this act the question of whether or not the bonds of the district shall be issued in the amount so determined or whether or not a contract shall be entered into with the United States as herein provided. A notice of such election must be given by posting notices in three public places in each election precinct in the district for at least twenty days and also by publication of such notice in some newspaper of general circulation published in each county wherein is situate any lands within the district once each week for at least four successive weeks. Such notice shall specify the time of holding the election and the amount of bonds proposed to be issued. The election must be held and the result thereof determined and declared in all respects as nearly as possible in conformity with the provisions of this act; provided that no informalities in conducting the election shall invalidate it if the election has been otherwise fairly conducted. At such election, the ballots shall contain the words "Bonds - Yes" and "Bonds - No," or "Contract - Yes" and "Contract - No," or words equivalent thereto. If any such election shall carry in conformity with the provisions of this act, the board of directors shall immediately cause bonds in such amounts to be issued or contract made with the United States. If bonds are not to be deposited with the United States in connection with such contract, bonds need not be issued; or if required for the construction fund in addition to such contract, bonds shall be issued only for the amounts needed in addition to such contract; bonds, other than those deposited with the United States, when required, shall be issued and payable in series as follows.

At the expiration of eleven years, not less than five percent of the whole amount and number of the bonds; at the expiration of twelve years, not less than six percent of the whole amount and number of the bonds; at the expiration of thirteen years, not less than seven percent of the whole amount and number of the bonds; at the expiration of fourteen years, not less than eight percent of the whole amount and number of the bonds; at the expiration of fifteen years, not less than nine percent of the whole amount and number of of the bonds; at the expiration of sixteen years, not less than ten percent of the whole amount and number of the bonds; at the expiration of seventeen years, not less than eleven percent of the whole amount and number of the bonds; at the expiration of eighteen years, not less than thirteen percent of the whole amount and number of the bonds; at the expiration of nineteen years, not less than fifteen percent of the whole amount and number of the bonds; at the expiration of twenty years, a percentage sufficient to pay off the remainder of the bonds, that the several enumerated percentages be of the entire amount of the bond issue; that each bond must be payable at the given time for its entire amount and not for a percentage; that the bonds shall bear interest payable semiannually on June 1 and December 1 of each year. The principal and interest shall be payable at the office of the county treasurer of the county in which the organization of the district was effected as aforesaid and at such other place or places, if any, as the board of directors may designate in the bond. The bonds shall be in such form as the board of directors may determine and, except for bonds issued in book entry or similar form without the delivery of physical securities, shall be executed in the name of the district and signed by the president and secretary, and the seal of the district shall be affixed thereto. Provided that bonds deposited with the United States may be of the denominations and may call for the repayment of the principal at the times agreed upon between the board and the secretary of the interior, and where contract is made and bonds are not deposited with the United States, a contract may likewise call for the repayment of principal at such times as may be agreed upon. The bonds shall be numbered consecutively as issued and bear date at the time of their issue. Any coupons for interest shall be attached to each bond bearing the facsimile signatures of the president and the secretary. The bonds shall express on their face that they are issued by the authority of this act, stating its title and date of approval. The secretary shall keep a record of the bonds sold, their number, date of sale, the price received and the name of the purchaser; provided, any such district may, in the manner whereby the issuance of bonds may be authorized, provide for the issuance of bonds that will mature in any number of years less than twenty and arrange for the payment thereof, in series as above provided; provided further that when the money provided by any previous issue of bonds has become exhausted by expenditures herein authorized therefor and it becomes necessary to raise additional money for such purposes, additional bonds may be issued after submitting the question to the qualified voters of the district, as for an original issue of such bonds. Provided, also, the lien for the bonds of any issue shall be a preferred lien to that of any subsequent issue, and the lien for all payments due or to become due under any contract with the United States, accompanying which bonds of the district have not been deposited with the United States as in Section 73-10-16 NMSA 1978 provided, shall be a preferred lien to any issue of bonds subsequent to the date of such contract.

If a contract is proposed to be made with the United States and bonds are not to be deposited with the United States in connection therewith, the question to be submitted to the voters at such special election shall be whether a contract shall be entered into with the United States. The notice of election shall state the maximum amount of money payable to the United States for construction purposes exclusive of penalties and interest.

History: Laws 1919, ch. 20, 17; C.S. 1929, 73-118; 1941 Comp., 77-2301; 1953 Comp., 75-24-1; 1983, ch. 265, 56.



Section 73-11-2 - Sale of bonds; notice; bids; rejection of bids; use of bonds.

73-11-2. [Sale of bonds; notice; bids; rejection of bids; use of bonds.]

The board may sell bonds from time to time in such quantities as may be necessary and most advantageous to raise the money for the construction or purchase of canals, reservoir sites, reservoirs, water rights and works, and otherwise to fully carry out the objects and purposes of this act. Before making any sale the board shall, at a meeting, by resolution declare its intention to sell a specified amount of the bonds and the day and hour and place of such sale, and shall cause such resolution to be entered in the minutes and notice of the sale to be given by publication thereof by three insertions thereof at least twenty days prior to such sale in a daily newspaper published in the city of Santa Fe and a like notice in a daily newspaper published in the city of Albuquerque, and any other newspaper at their discretion. The notice shall state that sealed proposals will be received by the board at their office, for the purchase of the bonds, till the day and hour named in the resolution. At the time appointed the board shall open the proposals and award the purchase of the bonds to the highest responsible bidder and may reject all bids; but said board shall, in no event, sell any of said bonds for less than ninety-five percent of the face value thereof. In case no bid is made and accepted as provided in this act, the board of directors is hereby authorized to use said bonds for the purchase of canals, reservoir sites, reservoirs, water rights and works, or for the construction of any canal, reservoir and works; provided, such bonds shall not be so disposed of at less than ninety-five percent of the face value thereof.

History: Laws 1919, ch. 20, 18; C.S. 1929, 73-119; 1941 Comp., 77-2302; 1953 Comp., 75-24-2.



Section 73-11-3 - Special election to authorize sale of bonds at less than ninety-five percent par value.

73-11-3. [Special election to authorize sale of bonds at less than ninety-five percent par value.]

If any irrigation district bonds have been authorized and the board of directors of said district deem it as desirable that the said board be authorized to sell said bonds for less than ninety-five percent of the par value thereof, said board may call a special election to submit to the voters of the district said proposition. Such election shall be held, and notice thereof shall be given in the same manner as is provided in the case of a special election to authorize the issuance of bonds for irrigation districts. The proposition shall be stated in substantially the following form: "Shall the board of directors of . . . . . . . . irrigation district be authorized to sell bonds of the district for less than ninety-five percent of the par value thereof, but not less than . . . . . . . . percent of the par value?" (Stating the minimum price), followed by the word "yes" or "no," as provided in Section 6 [73-10-6 NMSA 1978] of said Chapter 20. If at least two-thirds of the legal votes cast at such election are for "yes," then the board of directors may sell any such bonds to the highest responsible bidder, at or above the minimum price authorized at such election.

History: Laws 1921, ch. 39, 9; C.S. 1929, 73-163; 1941 Comp., 77-2303; 1953 Comp., 75-24-3.



Section 73-11-4 - Payment of bonds and debt due United States; taxation.

73-11-4. [Payment of bonds and debt due United States; taxation.]

Said bonds and interest thereon, and all payments due or to become due the ensuing year to the United States under any contract between the district and the United States, accompanying which bonds of the district have not been deposited with the United States shall be paid, by revenue derived from an annual assessment upon the real property of the district, and the real property of the district shall be made and remain liable to be assessed for such payments as herein provided. Public lands of the United States within any district shall be subject to taxation for all purposes of this chapter to the extent provided by the act of congress approved August 11, 1916, upon full compliance therewith by the district.

History: Laws 1919, ch. 20, 19; C.S. 1929, 73-120; 1941 Comp., 77-2304; 1953 Comp., 75-24-4.



Section 73-11-5 - Payment of bonds; interest after default; excess money in bond fund; redemption of bonds; investment of funds.

73-11-5. [Payment of bonds; interest after default; excess money in bond fund; redemption of bonds; investment of funds.]

Upon presentation of any matured bond, or any matured interest coupon of any bond of the district, the treasurer shall pay the same from the bond fund. If funds are not available for the payment of any such matured bonds or interest coupons, both such shall draw interest at the rate of seven percent per annum from the date of presentation for payment until notice is given that funds are available for payment. Whenever the bond fund or sinking fund created for retirement of bonds contains ten thousand dollars ($10,000.00) in excess of the amount necessary to pay all bonds and interest coupons of the district that have matured or that will mature before the time when any part of the next annual assessment, to be levied in the district, will become delinquent, the board of directors may advertise, in the manner herinbefore [hereinbefore] provided for the sale of bonds, for the receipt of sealed proposals for the delivery to the district for redemption of any of its bonds not due. Said advertisement shall state the amount which may be used for the redemption of such bonds. Any such proposals shall be opened by the board in open meeting at the time named in said advertisement, and the offer or offers of such bonds at the lowest rate or rates shall be accepted; provided, that no bonds shall be redeemed at more than par value thereof, except by unanimous vote of the directors. In case two or more proposals are equal, and there is not sufficient money available to accept them all, the lowest numbered bonds shall have the preference. In case not enough bonds are offered for redemption at prices which the board of directors accepts, the board may invest any money available for redemption of bonds in bonds of the United States, or bonds approved for the investment of state school funds, and shall hold the bonds so purchased as part of the bond fund until such time as the board may determine that it is for the best interests of the district that such bonds, or any of them, be sold. In case of the sale of any such bonds the proceeds of the sale shall be deposited in the bond fund. The county treasurer, insofar as the redemption of unmatured bonds are [is] concerned, or the investment of any excess in the bond fund shall act under the order of the board of directors.

History: Laws 1921, ch. 39, 10; C.S. 1929, 73-164; 1941 Comp., 77-2305; 1953 Comp., 75-24-5.



Section 73-11-6 - Proceedings to determine validity; bond issue or contract with United States; ascertainment of benefits and damages; inclusion or exclusion of land.

73-11-6. [Proceedings to determine validity; bond issue or contract with United States; ascertainment of benefits and damages; inclusion or exclusion of land.]

The board of directors of any irrigation district organized under the provisions of this act shall commence special proceedings in and by which the proceedings of said board and of said district providing for and authorizing the issue and sale of the bonds of said district, whether said bonds or any of them have or have not been sold or disposed of, or in and by which the proceedings of said board and of said district providing for the authorization of contract with the United States may be judicially examined, approved and confirmed. Such proceedings shall be brought within sixty days after the adoption of resolution by the board declaring that the bond election or election for the authorization of the execution of contract with the United States has been voted upon favorably by the electorate of the district. The board may, however, in its discretion, bring an action prior to the time specified, whereby the validity of the organization of the district or of any steps leading to the issuance of bonds or to the making of contract as aforesaid, may be separately judicially examined, approved and confirmed. Within sixty days after the ascertainment of the rate or percentage of drainage benefits, and of the award for damages inflicted by drainage works, as in this act provided, the board shall bring a similar special proceeding, whereby such assessment and award may be judicially examined, approved and confirmed. In the event of the inclusion by any irrigation district of additional lands, or the exclusion of lands previously within the boundaries of any such district, the board of directors may, if they deem it advisable so to do, institute a special proceeding in like manner and with like effect as herein provided for the confirmation of bonds, whereby the proceedings for such change of boundaries may be judicially examined, approved and confirmed.

History: Laws 1919, ch. 20, 53; C.S. 1929, 73-154; 1941 Comp., 77-2306; 1953 Comp., 75-24-6.



Section 73-11-7 - Petition to determine validity of proceedings; contents.

73-11-7. [Petition to determine validity of proceedings; contents.]

The board of directors of the irrigation district shall file in the district court of the county in which the lands of the district, or some portion thereof, are situated, a petition praying, in effect, that the proceedings aforesaid may be examined, approved and confirmed by the court. The petition shall state the facts showing the proceedings had for the issue and sale of bonds, or for the authorization of contract with the United States or for the determination of the rate of drainage benefits and award of damages, as the case may be, and shall state generally that the irrigation district was duly organized, and that the first board of directors was duly elected, but the petition need not state the facts showing such organization of the district or the election of said first board of directors.

History: Laws 1919, ch. 20, 54; C.S. 1929, 73-155; 1941 Comp., 77-2307; 1953 Comp., 75-24-7.



Section 73-11-8 - Time of hearing; notice; publication; contents.

73-11-8. [Time of hearing; notice; publication; contents.]

The court shall fix the time for the hearing of said petition and shall order the clerk of the court to give and publish a notice of the filing of such petition. The notice shall be given and published once each week for four consecutive weeks in a newspaper of general circulation published in each county wherein shall be situate any lands within the district. The notice shall state the time and place fixed for the hearing of the petition and the prayer of the petitioners, and that any person interested in the organization of said district or in the proceedings for the issue or sale of said bonds, or in any such other proceedings as may be in question, may, on or before the day fixed for the hearing of said petition, demur to or answer said petition. The petition may be referred to and described in said notice as the petition of the board of directors of . . . . . . irrigation district (giving its name), praying that the proceedings for the issue and sale of said bonds of said district, or that the proceedings for the authorization of contract with the United States or the validity of the determination of the rate of drainage benefits and of the award of damages, as the cases may be respectively, may be examined, approved and confirmed by the court.

History: Laws 1919, ch. 20, 55; C.S. 1929, 73-156; 1941 Comp., 77-2308; 1953 Comp., 75-24-8.



Section 73-11-9 - Procedure; pleading; appeals.

73-11-9. [Procedure; pleading; appeals.]

Any person interested in said district or in the issue or sale of said bonds, or in such other proceedings as may be in issue as herein provided, may demur to or answer said petition. The provisions of Chapter LXXXVIII respecting the demurrer and answer to a verified complaint shall be applicable to a demurrer and answer to said petition. The person so demurring and answering said petition shall be the defendant to the special proceedings and the board of directors shall be the plaintiff. Every material statement of the petition not specifically controverted by the answer shall, for the purpose of said special proceedings, be taken as true, and each person failing to answer the petition shall be deemed to admit as true all the material statements of the petition. The rules of pleading and practice relating to appeals and writs of error as provided by Chapter 43 Laws of 1917 which are not inconsistent with the provisions of this act are applicable to the special proceedings herein provided for; provided, appeals to the supreme court of the state involving the special proceedings herein mentioned shall be taken within twenty days, and shall be perfected within sixty days after the granting of any such appeal.

History: Laws 1919, ch. 20, 56; C.S. 1929, 73-157; 1941 Comp., 77-2309; 1953 Comp., 75-24-9.



Section 73-11-10 - Hearing on validation; scope of proceeding; irregularities disregarded; costs; judgment.

73-11-10. [Hearing on validation; scope of proceeding; irregularities disregarded; costs; judgment.]

Upon the hearing of such special proceedings the court shall find and determine whether the notice of the filing of the petition has been duly given and published for the time and in the manner in this act prescribed, and shall have power and jurisdiction to examine and determine the legality and validity of, and approve and confirm, each and all of the proceedings for the organization of said district under the provisions of said act, from and including the petition for the organization of the district, and all other proceedings which may affect the legality or validity of said bonds, and the order of the sale and the sale thereof, and all the proceedings, if any, as the case may be, for the authorization of contract with the United States and the validity of the determination of the rate of drainage benefits and award of damages, which shall have been made pursuant to contract with the United States. The court, in inquiring into the regularity, legality or correctness of said proceedings, must disregard any error, irregularity or omission which does not affect the substantial rights of the parties to said special proceedings; and the court may by decree approve and confirm such proceedings in part, and disapprove and declare illegal or invalid other or subsequent parts of the proceedings. The cost of the special proceedings may be allowed and apportioned between the parties, in the discretion of the court. The judgment when finally made and entered, shall be res judicata in all cases arising in connection with the organization of the district, and the collection of taxes for payment of the principal and interest of bonds or for payment of monies required by contract with the United States and in connection with the award of damages. Provided, however, that a reopening of the judgment upon the rate of drainage benefits may be had at the petition of the board of directors, upon sufficient cause shown.

History: Laws 1919, ch. 20, 57; C.S. 1929, 73-158; 1941 Comp., 77-2310; 1953 Comp., 75-24-10.



Section 73-11-11 - Modification of time and method of payments due United States; modification of assessments.

73-11-11. [Modification of time and method of payments due United States; modification of assessments.]

That any irrigation district cooperating with the United States under the federal reclamation laws and other federal laws shall have the power, through its board of directors, to extend the time for payment of any indebtedness due from said district to the United States, and to otherwise change and modify the time and manner of payment and amount to be paid to the extent permitted under the acts of congress and under any rule, regulation or contract of the department of the interior appertaining thereto, and to that end the board of directors of such district may amend or modify any existing contract with the United States, or enter into a new contract, and may change, adjust, readjust or modify the liens, charges and assessments theretofore made against the lands of said district, and may cancel the taxes theretofore levied by said district, including delinquent tax certificates still held by said district and may do any and all things necessary to carry out such amended or new contract, in accordance with such acts of congress.

History: Laws 1933, ch. 15, 1; 1941 Comp., 77-2311; 1953 Comp., 75-24-11.



Section 73-11-12 - Determination of benefits and damages; assessments; assessment for drainage costs.

73-11-12. [Determination of benefits and damages; assessments; assessment for drainage costs.]

If any district shall contract with the United States for the construction of drainage works, it shall be within the powers and the duties of the board of directors on or before September 1 next preceding the initial payment for such works under contract with the United States to fix and determine the rate or percentage of the benefits from the proposed works for all real property within the district to be affected by said works, subject to judicial confirmation as provided by Section 53 [73-11-6 NMSA 1978] of this act. The board shall also assess the damages inflicted upon any real property by the works of the district and such amount shall be deducted from the assessments payable by each owner of lands damaged until compensation for the damages shall have been fully made. If the damage shall be found to exceed the benefits as regards any parcel of real property or any easement, a cash award of the difference shall be made. The said rate of benefits shall be subsequently used as the basis for the annual assessment, but such rate may be changed from time to time by the board of directors as new or changing conditions may, in their judgment, require, subject to judicial confirmation as aforesaid. Irrigation districts, as regards drainage costs, may assess realty within the district boundaries owned by all such classes of persons and corporations, to the same extent as now permitted by the laws of this state to drainage districts.

History: Laws 1919, ch. 20, 20; C.S. 1929, 73-121; 1941 Comp., 77-2312; 1953 Comp., 75-24-12.



Section 73-11-13 - Local improvements; petition; bond for costs of investigation; dismissal of petition.

73-11-13. [Local improvements; petition; bond for costs of investigation; dismissal of petition.]

Any desired special construction, reconstruction, betterment or improvement in an irrigation system, including drainage (and protection from arroyo floods or encroachment of arroyo fans, river rectification and control, river bank protection, construction of levees and jetties), which are for the special benefit of certain agricultural lands tributary thereto and lying within the geographical boundaries of an irrigation district, may be constructed, or improvements already constructed for similar or the same purposes may be purchased or acquired, and provision made to meet the cost thereof as follows:

the holders of title or evidence of title of one-quarter of the acreage proposed to be assessed may file with the board of directors of the irrigation district their petition reciting the nature and general plan of the desired improvement and specifying the lands proposed to be specially taxed therefor. Such petition shall be accompanied by a bond in the sum of one hundred ($100) dollars, with the surety to be approved by the said board of directors, conditioned that the petitioners will pay the cost of the investigation of the project and the hearing thereon if the same be not established. Said board may, at any time, require a bond in an additional sum, as may be deemed advisable. Upon the filing of such petition the board of directors, with the assistance of a competent engineer, shall make an investigation of the feasibility, cost and need of the proposed local improvement, together with the ability of the land to pay such costs, and if the same appears feasible they shall have a plan and estimate of the cost thereof prepared. If the cost shall appear to the board to exceed the benefits to accrue therefrom, or if the land proposed to be embraced within the local improvement district shall be found to be insufficient security for the return of the cost, or if a protest against the establishment of the proposed improvement, signed by a majority of the holders of title in the proposed local improvement district, be presented at or prior to the hearing herein provided for, or if in other respects the proposed local improvement district should be found not feasible, they shall hold such petition for organization for naught, and dismiss the same at the expense of the petitioners.

History: Laws 1921, ch. 39, 17; C.S. 1929, 73-171; Laws 1931, ch. 80, 1; 1941 Comp., 77-2313; 1953 Comp., 75-24-13.



Section 73-11-14 - Approval of petition for improvement; notice of hearing; publication; determination.

73-11-14. [Approval of petition for improvement; notice of hearing; publication; determination.]

In event that the said board shall approve such petition, the board shall fix the time and place for the hearing thereof, and shall publish a notice in English and Spanish once each week for four successive weeks prior to such hearing in a newspaper of general circulation in the county, stating that the lands within certain described boundaries are proposed to be organized as a local improvement district, stating generally the nature of the proposed improvement; that certificates of indebtedness for such local improvement are proposed to be issued as the obligations of the irrigation district; that the lands within the said local improvement district are to be assessed for such improvement, and the time and place of hearing thereon. At the time and place of hearing named in said notice all persons interested may appear before the board and show cause for or against the formation of the proposed improvement district, and the issuance of certificates of indebtedness aforesaid. Upon the hearing the board shall determine as to the establishment of the proposed local improvement district. Any landowner whose lands can be served, or will be benefited by the proposed improvement, may make application to the board, at the time of hearing to include such lands, and the board of directors, in any such case, may, at their discretion, include such lands within the district. The board of directors may exclude any land specified in said notice from said district, provided that in the judgment of the board the inclusion thereof will not be practicable.

History: Laws 1921, ch. 39, 18; C.S. 1929, 73-172; 1941 Comp., 77-2314; 1953 Comp., 75-24-14.



Section 73-11-15 - Local improvement district; establishment; cost of improvement; certificates of indebtedness; inclusion of additional land.

73-11-15. [Local improvement district; establishment; cost of improvement; certificates of indebtedness; inclusion of additional land.]

If decision shall be rendered in favor of the improvement, the board shall enter an order establishing the boundaries of said improvement district, and shall adopt plans for the proposed improvement and determine the number of annual installments, not exceeding fifteen, in which the cost of said improvement shall be paid. The cost of said improvement shall be paid by the issuance of certificates of indebtedness of the district therefor, from time to time, either directly for the payment of the labor and material, or for the securing of funds for such purpose. Said certificates shall bear interest at a rate not to exceed eight percent per annum, payable semiannually, evidenced by coupons, and shall state upon their face that they are issued as certificates of indebtedness of the irrigation district for the benefit of the local improvement district within said irrigation district; that all lands within said local improvement district shall be primarily liable to assessment for the payment of the principal and interest of said certificates, and that said notes are also a general obligation of the district. No certificate of indebtedness shall be issued in denomination exceeding five hundred ($500) dollars, and no certificates shall be sold for less than par. Whenever such improvement district has been organized, the boundaries thereof may be enlarged to include other lands which can be served, or will be benefited by the proposed improvements, upon petition of the owners thereof; provided, that at such time the lands so included shall pay their equitable proportion upon the basis of benefits of the investment theretofore made by the said local improvement district, and shall be liable for the indebtedness of the said local improvement district in the same proportion, the same manner, and subject to assessments as if the said lands had been incorporated in said improvement district at the beginning of its organization.

History: Laws 1921, ch. 39, 19; C.S. 1929, 73-173; 1941 Comp., 77-2315; 1953 Comp., 75-24-15.



Section 73-11-16 - Special assessment of improvement district.

73-11-16. Special assessment of improvement district.

The cost of said improvement shall be specially assessed against the lands within such improvement district in proportion to the benefits accruing therefrom and shall be levied and collected in the manner provided for the assessments of construction costs.

All provisions contained in this chapter and Chapter 20, Session Laws of 1919, for the assessment, equalization, levy and collection of assessments for irrigation district purposes shall be applicable to assessment for local improvement, except that no election shall be required to authorize said improvement or the expenditure therefor. Assessments, when collected by the district treasurer for the payment of the improvement of any local improvement district and for the maintenance thereof, shall constitute special funds to be called "construction fund of local improvement district no. . . . ." and "operation and maintenance fund of local improvement district no. . . . ."

History: Laws 1921, ch. 39, 20; C.S. 1929, 73-174; Laws 1931, ch. 80, 2; 1941 Comp., 77-2316; 1953 Comp., 75-24-16.



Section 73-11-17 - Insufficiency of funds from local improvement district; liability of district at large.

73-11-17. [Insufficiency of funds from local improvement district; liability of district at large.]

In the event of the failure of the lands within the local improvement district to furnish money sufficient for the payment of principal or interest of the certificates of indebtedness for such local improvement work, and in case of a default in the payment of principal and interest, as aforesaid, the amount delinquent shall be paid by the general warrant of the irrigation district at large, but the lands of the local improvement district shall not thereby become released from liability for special assessment therefor. Such certificates of indebtedness, if issued, shall be redeemed as soon as there shall be available for that purpose money in the construction fund of the local improvement district.

History: Laws 1921, ch. 39, 21; C.S. 1929, 73-175; 1941 Comp., 77-2317; 1953 Comp., 75-24-17.



Section 73-11-18 - Lands contiguous to municipality; exception from improvement district.

73-11-18. [Lands contiguous to municipality; exception from improvement district.]

All provisions contained in Section 17 as herein amended, Sections 18 and 19 and 21 of Chapter 39 of Session Laws of 1921 and Section 20 [73-11-13 through 73-11-17 NMSA 1978] as herein amended shall be understood and construed as applying to agricultural lands lying wholly outside of the boundaries, and not subject to any of the provisions, of a local improvement district formed for the betterment, improvement or protection of lands within and contiguous to the corporation [corporate] limits of a municipality and which naturally are or would be included in the local improvement district of such municipality nor shall local improvement districts within the meaning and intent of this act [73-11-13, 73-11-16, 73-11-18 NMSA 1978] be held to cover lands within and contiguous to the corporate limits of a municipality, town or village whether such lands be or may not be agricultural lands subject to or in a state of cultivation but which geographically are so located as to share in the benefits of any improvement or protection works planned or built by the municipality.

History: Laws 1931, ch. 80, 3; 1941 Comp., 77-2318; 1953 Comp., 75-24-18.



Section 73-11-19 - Bonds for redemption of certificates of indebtedness; priority of liens.

73-11-19. [Bonds for redemption of certificates of indebtedness; priority of liens.]

It shall be lawful for any irrigation district, which has issued certificates of indebtedness for said local improvement as in this chapter provided, to issue in place thereof an amount of bonds not in excess of such issue of certificates, and sell the same, or any part thereof, or exchange the same, or any part thereof, with the holders of such previously issued certificates of indebtedness for the purpose of redeeming said certificates; provided, however, that all the provisions of this act and Chapter 20, Session Laws of 1919, regarding the authorization and issue of bonds shall apply; and, provided further, that the issuance of said bonds shall not release the lands of the local improvement district, or districts, from liability for special assessment for the payment thereof; and, provided further, that the lien of any issue of bonds of the district, or indebtedness arising from any contracts with the United States prior, in point of time, to the issue of bonds or certificates of indebtedness herein provided for, shall be deemed a prior lien.

History: Laws 1921, ch. 39, 22; C.S. 1929, 73-176; 1941 Comp., 77-2319; 1953 Comp., 75-24-19.



Section 73-11-20 - Contract with United States for local improvement work.

73-11-20. [Contract with United States for local improvement work.]

Any irrigation district may contract with the United States for local improvement work, and for such purpose may form local improvement districts as herein provided.

Authorization of certificates of indebtedness or of contract with the United States for local improvements may be confirmed in the same manner as in Sections 53 to 57 [73-11-6 through 73-11-10 NMSA 1978], inclusive, of Chapter 20, Session Laws of 1919.

History: Laws 1921, ch. 39, 24; C.S. 1929, 73-178; 1941 Comp., 77-2320; 1953 Comp., 75-24-20.



Section 73-11-21 - Electric power plants; acquisition, construction and operation.

73-11-21. [Electric power plants; acquisition, construction and operation.]

Any irrigation district heretofore organized or hereafter to be organized under Chapter 20, Session Laws of New Mexico 1919, or any act supplementary thereto or amendatory thereof, may provide for the purchase, acquisition, construction, operation, lease and control of plants for the generation, distribution, sale and lease of electrical energy, including sale to municipalities, corporations, public utility districts or individuals, of electrical power so generated within or without the district; and any such district may use, incidentally in the generation of power, water heretofore appropriated for irrigation purposes by or on behalf of such district or any other district or districts cooperating in the construction, operation and maintenance of irrigation projects or power plants, or both; and subject to the conditions in this section contained, may make special appropriations of water for power purposes, as now authorized by law; provided, however, that any use of water for generating such electrical power or energy at any given time of the year, which use is in excess of the water already appropriated for irrigation purposes by such district, or any other agency in its behalf, at said period of the year, shall be subject to all prior existing appropriations; and the officers, agents and employees of such district shall have the same power, duties and liabilities respecting such power and the construction, repair, maintenance, management and control thereof as they now have, or may hereafter have respecting such irrigation and drainage works. Chapter 20, Session Laws of the state of New Mexico, 1919, shall be so construed, applied and enforced as to apply to such power as well as to such irrigation and drainage works. The board of directors of any irrigation district organized under and by virtue of said act, and all its officers, agents and employees shall do all necessary and proper acts for the construction, repair, maintenance and management of such electrical power works.

History: Laws 1921, ch. 39, 25; C.S. 1929, 73-179; 1941 Comp., 77-2321; 1953 Comp., 75-24-21.



Section 73-11-22 - Bonds for electric power plants.

73-11-22. [Bonds for electric power plants.]

In case funds are not otherwise available, any irrigation district organized under the aforesaid act may issue bonds for such purpose, and all of the provisions of the aforesaid act or acts amendatory thereof or supplemental thereto, relating to the issuance of bonds for irrigation purposes, insofar as the same are applicable and not inconsistent with the law, shall apply.

History: Laws 1921, ch. 39, 26; C.S. 1929, 73-180; 1941 Comp., 77-2322; 1953 Comp., 75-24-22.



Section 73-11-23 - Election for issuance of bonds; notice; ballots; sale of bonds.

73-11-23. [Election for issuance of bonds; notice; ballots; sale of bonds.]

The board of directors of any such irrigation district may estimate and determine the amount of money necessary to be raised, or the amount of indebtedness necessary to be assumed for such purpose or purposes, and may include in such amounts a sum sufficient to pay the first four years' interest on such indebtedness, and the said board, deeming it expedient to issue bonds to provide such funds or provide for such indebtedness, shall forthwith call a special election, at which election shall be submitted to the electorate of such district, possessing the qualifications required by law, the question whether or not the bonds of said district for such purposes as aforesaid shall be issued in the amount so determined. A notice of such election must be given by posting notices in three public places in each election precinct in said district for at least twenty (20) days, and also by publication of such notice in some newspaper of general circulation published in each county wherein there is situate any lands within the district, once each week for at least four consecutive weeks; such notice shall specify the time of holding the election, the amount of bonds proposed to be issued, the purpose thereof, and said election must be held, and the result thereof determined and declared in all respects as nearly as possible, in conformity with the provisions of this and said Chapter 20, Session Laws of 1919, and acts amendatory and supplementary thereto and hereof; provided, that no informalities in conducting such election shall invalidate the same if the election shall be fairly conducted. At such election the ballots shall contain the words "Bonds - Yes," and "Bonds - No," or words equivalent thereto. If such election shall carry in conformity with the provisions of this, and said act, the board of directors shall immediately cause said bonds for such amounts to be issued, and the same may be sold, placed or disposed of at not less than ninety-five per centum of their par value, according, as is now provided in said Chapter 20, Session Laws of 1919 of New Mexico, for the sale and disposal of bonds for irrigation and incidental purposes.

History: Laws 1921, ch. 39, 27; C.S. 1929, 73-181; 1941 Comp., 77-2323; 1953 Comp., 75-24-23.



Section 73-11-24 - Term of bonds; interest; redemption; earnings of power plant; sinking fund.

73-11-24. [Term of bonds; interest; redemption; earnings of power plant; sinking fund.]

Said board of directors, within the limitations herein specified, shall have discretion as to the terms, conditions, interest rate and manner of providing for the refunding of said bonds; such bonds shall run for a period not less than twenty years nor more than forty years, and shall bear interest at not to exceed six percent per annum, which interest shall be payable the first day of October and April of each year. The board, in issuing such bonds, shall have the power to provide for the redemption of such bonds serially, or before maturity by lot, at not more than one hundred and five per centum of par value and accrued interest. Such bonds shall be issued subject to all liens created and existing by reason of bonds previously issued or liens created by any contract with the United States made prior thereto. The earnings of such power plants, after the payment of operating expenses, shall be kept intact for the purposes of paying the interest on said bonds, and with the beginning of the eleventh complete fiscal year after the issuance of said bonds, or sooner if the board so determine, the said board of directors of the said irrigation district shall, for the purpose of retiring such issue of bonds, make and provide suitable sinking funds, which sinking fund shall not be less than one per centum of the total issue of bonds, set aside annually, and shall be invested in the bonds of the district, or such securities as are approved for the investment of state school funds, in such manner and at such prices, and upon such terms as it, the said board of directors, may deem expedient.

History: Laws 1921, ch. 39, 28; C.S. 1929, 73-182; 1941 Comp., 77-2324; 1953 Comp., 75-24-24.



Section 73-11-25 - Security for payment of bonds; earnings of plant insufficient; assessment upon lands.

73-11-25. [Security for payment of bonds; earnings of plant insufficient; assessment upon lands.]

That the net earnings of such power plant, and such plant and all property and property rights connected or used therewith, except property the title to which is vested in the United States pursuant to the act of congress of June 17, 1902 (32 Stat. 388) and acts amendatory thereof or supplementary thereto, shall be and remain as security for the payment of said bonds and the interest thereon; that in the event the net earnings from said power plant are not sufficient to pay said interest and provide for the refunding of said bonds, as hereinbefore provided, then the board of directors of said district shall, by levying annual assessments upon the lands of said district, raise the required funds, and all the real property in the district shall be made and remain liable to be assessed for such payments.

History: Laws 1921, ch. 39, 29; C.S. 1929, 73-183; 1941 Comp., 77-2325; 1953 Comp., 75-24-25.



Section 73-11-26 - Proceeding to determine validity of power plant bonds; decision res judicata.

73-11-26. [Proceeding to determine validity of power plant bonds; decision res judicata.]

The board of directors shall, within sixty days after the adoption of a resolution finding and declaring that the bond election has been voted upon favorably by the electorate of the district, commence special proceedings in the district court in and by which the proceedings of the said board, and of the said district, providing for and authorizing the issue and sale of said bonds of said district, whether said bonds or any of them have or have not been sold or disposed of, shall be judicially examined, approved and confirmed according to the procedure provided in Sections 53 to 57 [73-11-6 through 73-11-10 NMSA 1978], inclusive, of Chapter 20, Session Laws of 1919 of New Mexico; and the final decree in such proceedings shall be res judicate [judicata] of all matters and things which may arise as to the legality and regularity of such issue of bonds and the right to issue same.

History: Laws 1921, ch. 39, 30; C.S. 1929, 73-184; 1941 Comp., 77-2326; 1953 Comp., 75-24-26.



Section 73-11-27 - Borrowing money; limitation on indebtedness.

73-11-27. Borrowing money; limitation on indebtedness.

A. To secure money for the operation, maintenance, improvement or betterment of the works of the district or in case of emergency, the board of directors has the power to borrow money, with interest not exceeding the rate permitted under Section 56-8-11.1 NMSA 1978 [repealed], upon such terms and conditions as deemed for the best interest of the district, not to exceed, however, in the aggregate, fifteen dollars ($15.00) per acre upon all district lands.

B. The board of directors or other officers of the district have no power to incur any debt or liability whatever, either by issuing bonds or otherwise, except as expressly provided by law, and any debt or liability incurred in excess of such express provision is void.

C. Lease agreements and lease-purchase agreements do not constitute the creation of debt.

History: Laws 1919, ch. 20, 31; 1921, ch. 39, 6; C.S. 1929, 73-132; 1941 Comp., 77-2327; 1953 Comp., 75-24-27; Laws 1981, ch. 335, 1; 1995, ch. 199, 1.



Section 73-11-28 - Expenses of district; charge for water; levy of assessments.

73-11-28. [Expenses of district; charge for water; levy of assessments.]

For the purpose of defraying the expenses of the organization of the district, and the care, operation, management, repair and improvement of all canals, ditches, reservoirs and works, including salaries of officers and employees, or for payment of charges to the United States for the temporary rental of water, the board may either fix rates of tolls and charges and collect the same of all persons using said canal and water for irrigation, or other purposes, and in addition thereto may provide, in whole or in part, for the payment of such expenditures by levy of assessments therefor, as heretofore provided, or by both tolls and assessments; provided, that if any contract be made with the United States the charge for operation and maintenance of the district and for temporary rental of water may be fixed in accordance with the federal laws, notices, rules and regulations and the contract with the district.

History: Laws 1919, ch. 20, 28; C.S. 1929, 73-129; 1941 Comp., 77-2328; 1953 Comp., 75-24-28.



Section 73-11-29 - Application for water; budget meeting of directors; notice of meeting; tax assessments and water charges; exemptions from tax; appeal; succession to rights of water users' association.

73-11-29. Application for water; budget meeting of directors; notice of meeting; tax assessments and water charges; exemptions from tax; appeal; succession to rights of water users' association.

A. Every person desiring to receive water during the course of the year, at the time he applies for water, shall furnish the secretary of the board of directors of the irrigation district a statement in writing of the number of acres intended by him to be irrigated and a statement, as near as may be, of the crops planted or intended to be planted.

B. The board of directors, on a date to be fixed by a standing order of the board, which shall not be later than July 1 of each year, shall estimate and determine the amount of funds required to meet the obligations and needs of the district for the ensuing year, together with the additional amount as may be necessary to meet any deficiency in the payment of expenses or obligations previously incurred by the district and remaining unpaid, for any of the following purposes that may be required by the activities of the district:

(1) the payment of the interest upon bonds of the district and any installment on the principal of the bonds;

(2) any payment to become due under any contract with the United States, to secure which bonds have not been deposited with the United States, whether for the cost of irrigation or drainage system or for the operation and maintenance, or both; or if the lands of the district have been divided by the secretary of the interior into units, not necessarily contiguous, for repayment purposes the board shall prepare separate estimates for each unit;

(3) the portion of the expenses of operation and maintenance of the irrigation and drainage systems to be collected by tax assessment and levy, including funds required to meet obligations as provided in Section 73-11-49 NMSA 1978. This portion shall not be less than one-half of that portion required for the operation and maintenance costs for the ensuing year and shall be determined by the board of directors of the district from year to year. The portion of the operation and maintenance expenses collected by tax assessment and levy shall be collected from all lands of the district, whether irrigated or not, except those lands as may be exempted from taxation by the terms of Chapter 73, Articles 10 and 11 NMSA 1978, and the same, when collected, shall be applied to the cost of operating and maintaining the irrigation and drainage systems. The remainder of the estimated amount shall be paid by the parties actually using the systems and water for irrigation or other purposes in accordance with the terms of their contract for water; or

(4) current and miscellaneous expense fund requirements, other than as specified in this section, and necessary to defray the expenses of maintaining the organization of the district and carrying out the purposes of Chapter 73, Articles 10 and 11 NMSA 1978, shall be determined annually at a per acre rate by the board of directors. The amounts to be collected pursuant to this paragraph may, at the option of the board of directors of the district, be collected as tolls and charges in the manner provided in Section 73-11-28 NMSA 1978.

C. Lands that, in the opinion of the board of directors, are unfit for cultivation by irrigation on account of seepage, alkali or physical condition and location of the land, or other conditions, or lands to which the existing distributing system or its extensions cannot furnish water at such points of delivery as the board may consider reasonable, shall not be taxed for Paragraph (3) of Subsection B of this section, provided that tax shall not be assessed for Paragraph (3) of Subsection B of this section against land involved in the boundary suit now pending in the United States supreme court between the state of Texas and the state of New Mexico until the final determination of the suit, unless the land is in cultivation and using water for irrigation; and lands shall not be taxed for Paragraphs (1) and (2) of Subsection B of this section for the periods and to the extent that, on account of seepage or other conditions, in the opinion of the directors or the secretary of the interior, as may be provided by contract with the United States, or with district bondholders, such lands are not fit for cultivation by irrigation on account of those conditions; but nothing contained in this section shall be construed to relieve the district from making provision to raise the amount required to make full payment to private creditors or to the United States for the full cost of construction or of operation and maintenance, irrespective of the exemption of any lands from taxation, unless expressly provided by the assent of the bondholders or other private creditors or by agreement with the United States, as the case may be. In determining the amount required for the respective items aforesaid, the board shall take into consideration the gross amount of exemption and credits allowable pursuant to entries made by the board upon the assessor's certified list, as provided in Section 73-11-31 NMSA 1978. Proper entry shall be made by the district officers of all exemptions made and of credits allowed. The amount required to meet the obligations of the district, except that portion collected from tolls and charges, shall be raised by tax assessments, levy and collection, as provided in Chapter 73, Articles 10 and 11 NMSA 1978, to be extended pro rata per acre over all lands in the district or, in appropriate cases, under Paragraph (2) of Subsection B of this section, against all land in each respective unit of the district. When the board meets for the purposes prescribed, it shall consider, determine and designate the lands within the district that shall be subjected to those assessments and levies.

D. Notice of the time, place and purpose of the meeting shall be given by publication in English and Spanish in a newspaper of general circulation published within the county where the headquarters of the district are located and shall inform all the persons interested that, at the time and place specified, an opportunity will be afforded to appear before the board of directors and show cause why any particular tract of land, or any portion of it, should be exempted from taxation under the provisions of Chapter 73, Articles 10 and 11 NMSA 1978. The notice shall be published once a week for four consecutive weeks, and the last publication shall be not less than three days prior to the date fixed for the meeting. Proof of publication shall be furnished by the publisher and shall be filed in the archives of the secretary of the district.

E. At the meeting, the board of directors, subject to reasonable rules as it may prescribe, shall afford to all persons desiring to do so an opportunity to make a showing as they may deem proper as to why any given tract of land or portion of it shall be exempted from taxation. In each case, the board of directors may make an investigation as it may deem proper, after which the board shall determine the question submitted, as right and justice may require, and shall cause its decision to be duly entered upon its minutes and a copy of it to be sent by registered mail to all parties who have made claim of exemption of land from taxation.

F. A person aggrieved by the decision may appeal to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

G. The filing of the appeal in the district court shall not stay the proceedings relating to the collection of the tax. In the event that the appellant has paid the tax before the rendition of final judgment in the suit and judgment is rendered in the suit in favor of the appellant, the appellant shall have refunded to him a sum of money as shall be determined by the judgment of the court, together with legal interest on it and costs of court. If the appellant fails to recover in the suit, the appellant shall pay all costs of court. In case the assets and liabilities of any water users' association are taken over as provided in Section 73-10-1 NMSA 1978, the board of directors shall allow to the owner of lands, on account of which payment has been made to the association, all proper and equitable credits to which the owner may be entitled, according to the books and records of the association, which shall be prima facie evidence of the credits of its various members. The credits shall be taken into consideration by the board of directors in determining the amount of money required to meet obligations, maintenance, operating and current expenses of the district for the ensuing year, and the board of directors shall certify to the county commissioners the amount of the credits, and levy as provided for in Chapter 73, Articles 10 and 11 NMSA 1978 shall be made accordingly.

H. The term "asset" as used in this section includes any and all grants, rights, powers, privileges and appropriations conferred by law and upon any water users' association and upon taking over the assets of any water users' association as provided in Chapter 73, Articles 10 and 11 NMSA 1978 by any irrigation district. The district shall succeed to all such grants, rights, powers, privileges and appropriations, and the officers of the irrigation district are authorized and empowered to perform such duties and execute such instruments in regard thereto as the law required of the officers of the water users' association.

History: Laws 1919, ch. 20, 21; 1921, ch. 39, 3; C.S. 1929, 73-122; 1941 Comp., 77-2329; Laws 1953, ch. 23, 1; 1953 Comp., 75-24-29; Laws 1998, ch. 55, 89; 1999, ch. 265, 91.



Section 73-11-30 - Charges for water; payment in advance; unpaid charges become part of assessment; assessment of omitted property.

73-11-30. [Charges for water; payment in advance; unpaid charges become part of assessment; assessment of omitted property.]

Whenever any tolls and charges for the use of water have been fixed by the board of directors it shall be lawful to make the same payable in advance, and in case any such tolls and charges remain unpaid, or any balances for water delivered by measurement are unpaid at the time specified for levying the annual assessment, the amount due for such tolls and charges or balances may be added to, and become a part of the assessment levied upon the land upon which the water, for which such tolls, charges or balances are unpaid, was used. Any land which may have escaped assessment for any year or years shall, in addition to the assessment for the then current year, be assessed for such year or years with the same effect and with the same penalties as are provided for the current year, and any property delinquent for any year may be directly assessed during the current year for any expenses caused the district on account of such delinquency.

In the event any land within said district subject to assessment for any of the purposes of the district has not been assessed by the county assessor, or does not appear upon the county assessment roll as prepared for the county treasurer and collector, the land submitted belonging to any person, copartnership, association, corporation or municipality, shall be forthwith assessed by the county treasurer upon an order of the board of directors of the district (approved by the board of county commissioners), and as so ordered a description of the property so omitted shall be written on the roll and the proper assessment levied.

History: Laws 1921, ch. 39, 11; C.S. 1929, 73-165; 1941 Comp., 77-2330; 1953 Comp., 75-24-30.



Section 73-11-31 - Duties of county assessor; assessment list furnished county commissioners.

73-11-31. [Duties of county assessor; assessment list furnished county commissioners.]

It shall be the duty of the county assessor of any county embracing the whole or any part of an irrigation district to enter upon his tax roll each year, the name of the owner, description and area of each tract of land in said district, in said county, subject to taxation under this act, and to deliver a certified list thereof to the county commissioners of said county and to transmit a like certified list to the secretary of said irrigation district on or before July 1st of each year. If the board of directors has exempted any lands from taxation, in whole or in part, or if the secretary of the interior has taken similar action pursuant to contract with the district, or if any tract is entitled to credit upon assessments by reason of payments to any water users' association also, under the provisions of Section 21 [73-11-29 NMSA 1978] of said Chapter 20, or any amendment thereof, or if there be drainage assessments judiciously confirmed as in this act provided or awards for damages due to drainage or other work pursuant to Section 20 [73-11-12 NMSA 1978] of said Chapter 20, the secretary of the district shall note such exemptions, credits and drainage assessments and awards for each tract upon the certified list furnished by the assessor as in this section provided, and the said list, together with the items prescribed in said Section 21 [73-11-29 NMSA 1978], or any amendment thereof, shall be delivered to the county commissioners of the county in which the office of the said irrigation district is located within sixty days from and after the receipt of such certified list by the secretary of such district.

History: Laws 1919, ch. 20, 22; 1921, ch. 39, 4; C.S. 1929, 73-123; 1941 Comp., 77-2331; 1953 Comp., 75-24-31.



Section 73-11-32 - Levy of taxes; duty of county commissioners when district in more than one county.

73-11-32. [Levy of taxes; duty of county commissioners when district in more than one county.]

It shall be the duty of the county commissioners of the county in which the office of the district is located, acting under the provisions of this act, upon the receipt of the certificate of the board of directors, certifying the amounts to be raised for the different purposes hereinbefore mentioned, and upon receipt of the assessor's certified list of the tracts of lands in the district upon which the secretary of the district has entered the notations hereinbefore referred to, to fix the respective rates of levy per acre necessary to provide the amounts of money required for said purposes as specified in said certificate. The rate of levy necessary to raise the required amount of money for said district shall be increased 15 percent to cover delinquencies. And if there be any other county or counties wherein are situate lands within the district to be taxed hereunder the said county commissioners shall certify to the county commissioners of such other county or counties, the said tax levies and the lists of land in such other county or counties subject to taxation therefor. The respective boards of county commissioners of such other counties shall furnish to the respective county assessors of such other counties such tax levies and lists of lands, and such county assessors shall thereupon cause extension to be made upon their assessment rolls of the amounts due from each tract of land for each of said purposes in separate columns and also the total taxes so levied for all of the purposes of said irrigation district, and also the total amount due from each tract for all of the purposes of said irrigation district.

For the purposes of said district, it shall be the duty of the county commissioners in each county in which any irrigation district is located, in whole or in part, at the time of making the levy for county purposes, to make a levy as above provided upon all lands within their respective counties, subject to taxation under this act, and to deliver a notice thereof to the county assessor, which notice shall be accompaanied [accompanied] by a certified list of said tracts of land within said district with notations made thereon as aforesaid.

History: Laws 1919, ch. 20, 23; C.S. 1929, 73-124; 1941 Comp., 77-2332; 1953 Comp., 75-24-32.



Section 73-11-33 - County treasurers ex-officio district treasurers; duties; funds; report to board of directors; clerical assistance.

73-11-33. [County treasurers ex-officio district treasurers; duties; funds; report to board of directors; clerical assistance.]

The county treasurer of the county in which is located the office of any irrigation district, shall be and is hereby constituted ex-officio district treasurer of said district, and said county treasurer shall be liable upon his official bond, and to indictment and criminal prosecution for malfeasance, misfeasance or failure to perform any duty herein prescribed as county treasurer or district treasurer, as is provided by law in other cases as county treasurer. Said treasurer shall receive and receipt for all monies belonging to said district. It shall be the duty of the county treasurer in each county in which any irrigation district is located, in whole or in part, to collect and receipt for all taxes levied as herein provided, in the same manner and at the same time as is required in the receipt for, and collection of, taxes upon real estate for county purposes; provided, that such county treasurer shall receive in payment of the district bond fund taxes above mentioned for the year in which said taxes were levied, interest coupons or bonds issued by said irrigation districts maturing within said year, the same as so much lawful money of the United States, if such interest coupons do not exceed the amount of taxes for district bond funds which the person tendering the same owes. The county treasurer of each county comprising a portion only of any irrigation district, excepting the county treasurer of the county in which the office of said district is located, on the first Monday of every month, shall remit to the district treasurer aforesaid, all monies and coupons theretofore collected or received by him on account of said district. Every county treasurer shall keep a district bond fund account, a district contract fund account, a district operation and maintenance fund account and a district general fund account, and the proceeds of the taxes collected shall be covered into the respective funds. The bond fund shall consist of all monies collected for principal and interest of the bonds issued by the said district; the district contract fund shall consist of all monies received from taxes levied to provide for payments to the United States; the operation and maintenance fund shall consist of all monies received on account of the operation and maintenance of irrigation and drainage system, except monies to be paid to the United States pursuant to any contract; and the general fund shall consist of all monies received on account of current and miscellaneous expenses, not to be covered into any of the foregoing funds.

The district treasurer aforesaid shall pay out of said bond fund when due, the interest and principal of said bonds of said district, at the time and place specified in said bonds. The district treasurer shall pay out of said contract fund, all payments as they become due to the United States under contract at the time and in the manner provided in said contract. The district treasurer shall pay out of said operation and maintenance fund, only upon warrants signed by the president and countersigned by the secretary of the district, directed to such party or parties as are due payments for operating and maintaining said irrigation and drainage system. The district treasurer shall pay out of said general fund only upon order signed by the president and countersigned by the secretary of said district.

The district treasurer, on the fifteenth day of each month, shall report to the board of directors of said district the amount of money in his hands to the credit of the respective funds above provided. All such district taxes collected and paid to the county treasurers as aforesaid shall be received by said treasurers in their official capacity and they shall respectively be responsible for the safekeeping, disbursement and payment thereof the same as for other monies collected by them as such treasurers. Provided, that said county treasurers shall not receive any commission for the collection of said district taxes but shall receive for clerical assistance the sum of ten ($10.00) dollars monthly for each 25,000 acres of land or major fraction thereof situate in his county, subject to taxation herein for district purposes.

History: Laws 1919, ch. 20, 24; C.S. 1929, 73-125; 1941 Comp., 77-2333; 1953 Comp., 75-24-33.



Section 73-11-34 - Errors or irregularities in tax; validity of assessment and levy; sale for taxes; validity.

73-11-34. [Errors or irregularities in tax; validity of assessment and levy; sale for taxes; validity.]

Any irregularity or error in the description of land assessed shall not be deemed jurisdictional or render the assessment void, if the land assessed can be identified. All matters and things done by the board of directors as by law provided are prima facie evidence that all the requirements of the law in relation thereto have been complied with, and that the same are liens against the property to the same extent as other taxes lawfully levied. When land is sold under the revenue laws of this state for irrigation assessments correctly imposed as the property of a particular person, no misnomer of the owner, or supposed owner, or other mistake relating to the ownership thereof, affects the sale or renders it void or voidable. Such sale or procedure relating thereto shall not be attacked or questioned for any reason, or on any grounds except that the land assessed was not subject to such assessment, or that such assessment had been paid at the time of the sale.

History: Laws 1921, ch. 39, 13; C.S. 1929, 73-167; 1941 Comp., 77-2334; 1953 Comp., 75-24-34.



Section 73-11-35 - Bids by district at tax sale; district to pay cash.

73-11-35. [Bids by district at tax sale; district to pay cash.]

The district may appear as a bidder at the sale of any lands for delinquent district or other taxes, and may purchase and take title to said lands and dispose of them like any other purchaser. To protect its assessments the district, at a tax sale where there is no other bid for the full amount of the delinquencies, including interest and penalties, may bid and buy in the land; provided, the district shall never bid or pay a greater sum than the total of all taxes against the land, with interest and penalties; and, provided, further, when purchasing any land at any tax sale the district shall pay cash for all taxes, interest and penalties, including the district taxes, like other purchasers, and such expenditures shall be deemed operating expenses of the district, and may be assessed as maintenance charges.

History: Laws 1921, ch. 39, 14; C.S. 1929, 73-168; 1941 Comp., 77-2335; 1953 Comp., 75-24-35.



Section 73-11-36 - General tax laws applicable.

73-11-36. [General tax laws applicable.]

The revenue laws of this state for the assessment, levying and collection of taxes on real estate for county purposes except as herein modified, shall be applicable for the purposes of this act, including the enforcement of penalties and forfeiture for delinquent taxes.

History: Laws 1919, ch. 20, 25; C.S. 1929, 73-126; 1941 Comp., 77-2336; 1953 Comp., 75-24-36.



Section 73-11-37 - Date for payment of taxes.

73-11-37. [Date for payment of taxes.]

That the taxes, levies and assessments of any irrigation district, cooperating with the United States under the federal reclamation law, and other federal laws, shall be due and payable as follows: first half December 1st of each year and the second half on June 1st of each year.

History: Laws 1931, ch. 91, 1; 1941 Comp., 77-2337; 1953 Comp., 75-24-37.



Section 73-11-38 - Delinquent taxes; interest.

73-11-38. [Delinquent taxes; interest.]

On January 1st of each year if the taxes, levies and assessments made the previous year shall not have been paid, one-half thereof shall become delinquent and on July 1st following if not paid, the remaining one-half of said taxes, assessments and levies shall become delinquent and such taxes, assessments and levies from the respective dates of delinquency shall bear interest at the rate of one percent per month until paid.

History: Laws 1931, ch. 91, 2; 1941 Comp., 77-2338; 1953 Comp., 75-24-38.



Section 73-11-39 - Delinquent assessments; interest.

73-11-39. [Delinquent assessments; interest.]

That on assessments made in irrigation districts, organized to cooperate with the United States government under the federal reclamation laws and other federal laws, after any such assessment shall become delinquent, the same shall bear interest at the rate of one-half (1/2%) percent per month until paid.

History: Laws 1937, ch. 76, 1; 1953 Comp., 75-24-38.1.



Section 73-11-40 - Delinquent tax list in district with assessor-collector; publication.

73-11-40. [Delinquent tax list in district with assessor-collector; publication.]

That within six months after first day of July of each year it shall be the duty of the assessor-collector of such irrigation district to prepare and be caused to be published in a newspaper of general circulation in the county or counties where any such irrigation district is located, a list containing the names of owners of all property upon which taxes, assessments and levies of the district have become delinquent, together with the description and the amount of taxes, assessments, levies, penalties and costs due, opposite each name, and in the event taxes, levies and assessments of the district are due and unpaid for any preceding year or years on any piece of property described in said publication, shall include in said publication all the unpaid taxes, levies and assessments due against any piece of property described therein setting forth the years for which the same are due, together with the amount of tax, assessment and levy and the interest, penalties and costs for each year.

That the assessor-collector must append and publish with the delinquent tax list a notice that he will, on a certain day to be specified in said notice, occurring not less than 30 days after the last publication of said notice, offer for sale and sell at public auction, at the front door of the courthouse of the county in which the land therein described shall be located, the real estate described in said notice for the amount of taxes, assessments, levies, penalties, interest and costs thereon. The said delinquent tax list and notice shall be published not less than once each week for the period of four consecutive weeks. The whole of the advertisement shall be contained in each edition of such newspaper and supplement, if such supplement be necessary, provided that the assessor-collector may subsequently advertise in the same manner for the sale of any lands or real estate that may have been omitted, or erroneously advertised or described, in the first advertisements.'

History: Laws 1931, ch. 91, 3; 1941 Comp., 77-2339; 1953 Comp., 75-24-39.



Section 73-11-41 - Failure of assessor-collector to publish delinquency list in time; later publication.

73-11-41. [Failure of assessor-collector to publish delinquency list in time; later publication.]

If by the neglect of the officer, or for any other good cause, real estate cannot be duly advertised and offered for sale within the time prescribed in this act [73-11-37, 73-11-38, 73-11-40 through 73-11-47 NMSA 1978], such advertisement may be made or had at any other time and the officer so advertising may set out in the advertisement the reasons for such delay.

History: Laws 1931, ch. 91, 4; 1941 Comp., 77-2340; 1953 Comp., 75-24-40.



Section 73-11-42 - Delinquent tax sale by assessor-collector; disposition of surplus; sales to district.

73-11-42. [Delinquent tax sale by assessor-collector; disposition of surplus; sales to district.]

The assessor-collector, in person, or by deputy, shall attend at the courthouse in the county on the day specified in the notice of sale of property hereunder, and shall, between the hours of 10 o'clock in the forenoon and four o'clock in the afternoon, offer for sale, separately and in consecutive order, each parcel of property included in the list attached to the order of sale, or so much thereof as may be necessary to realize the amounts due. The same shall be continued from day to day until all the property described in the notice of sale, shall be sold, or until the amounts due shall be paid or realized. In case any property ordered to be sold be in too large tract or tracts to be conveniently sold, then the assessor-collector shall offer the smallest tract in acres for which any one shall bid the amount of tax and penalty, such tract to be as nearly as may be square body beginning at the northeast corner of the whole tract. In case the property sold shall realize more than enough to pay the amount due, the surplus shall be paid over by such assessor-collector, to the owner of such property. Each lot or parcel of property offered for sale shall be struck off to the best bidder for cash; but if there should be no purchaser in good faith, bidding upon the same, the whole amount of the property assessed shall be struck off to the district as the purchaser and the duplicate certificate delivered to the treasurer of the district and filed by him in his office after having the same recorded in the office of the county clerk of said county, and the assessor-collector shall make an entry "sold to the district" on the tax roll opposite the tax and shall be credited with the amount thereon in his settlement.

History: Laws 1931, ch. 91, 5; 1941 Comp., 77-2341; 1953 Comp., 75-24-41.



Section 73-11-43 - Failure to pay bid to assessor-collector; resale; certificate of sale; recording; redemption; occupancy during redemption period.

73-11-43. [Failure to pay bid to assessor-collector; resale; certificate of sale; recording; redemption; occupancy during redemption period.]

If a purchaser does not pay the amount of his bid before ten o'clock of the day succeeding the sale, the property shall be reoffered for sale and the bid of any person refusing to make any such payment shall not be received on the resale of any such property. After receiving the amount for which said real estate shall be sold, the assessor-collector shall execute and deliver to the purchaser thereof a certificate of sale containing a description of the property sold, and stating the name of the person or persons against whom the same was assessed, or that the same was assessed against unknown owners, as the case may be, the amount paid therefor, that it was sold for taxes, the amount and for the year or years for which the taxes were assessed, the amount of interest, penalties and costs, the date of sale, and the consideration or amount so paid therefor at such sale, that the assessor-collector by virtue of the authority vested in him by law, has sold and does convey said real estate to said purchaser, his heirs and assigns, subject to the right of the owner to redeem the same within three years from date of sale by paying to the purchaser, his heirs or assigns, the amount paid therefor at such sale with interest thereon at the rate of one and one-half percent per month from date of sale. Such certificate must be recorded in the office of the county clerk of the county in which such real estate is located in a book to be kept for the purpose of recording such certificates and when so recorded, shall vest in the purchaser, his heirs or assigns, a complete legal title to the real estate described therein, subject however, to redemption as herein provided, and such property shall thereafter, unless redeemed, be assessed in the name of the purchaser, or his assigns, but the former owner shall have the right to redeem the same at any time within three years from the date of sale by paying to the assessor-collector then in office, for the use of the purchaser the amount of purchase money with interest at the rate of one and one-half percent per month from date of such sale, together with any taxes that may have been paid upon such real estate by the purchaser and assignees with interest thereon at the same rate; and such former owner may retain possession of said real estate until redeemed, or until the time of redemption has expired.

The assessor-collector shall keep a book of sale containing the dates of sale, description of the property sold, name of purchaser and amount for which sold. Upon the redemption of any property sold, as herein provided, the assessor-collector shall enter the fact of such redemption upon his book of sales, and shall issue to the person redeeming a certificate of redemption describing the property and giving the date of redemption and amount paid, upon the production of such certificate of redemption the county clerk shall mark the word "redeemed" with the date of redemption and by whom redeemed, on the margin of the page where the record of such certificate of sale is made, and from the date of such redemption when so made, and noted, the certificate of sale shall be deemed canceled and annulled.

History: Laws 1931, ch. 91, 6; 1941 Comp., 77-2342; 1953 Comp., 75-24-42.



Section 73-11-44 - Tax deed issued by assessor-collector; form; effect.

73-11-44. [Tax deed issued by assessor-collector; form; effect.]

At any time after the expiration of the term of three years from the date of the tax sale certificate where the property has not been redeemed on demand of the holder of the tax sale certificate, presentation thereof to the assessor-collector, payment of the fee of one dollar [($1.00)], the assessor-collector shall execute and deliver to said person a tax deed for said property, said deed shall vest in the grantee, his heirs, successors and assigns, a perfect and complete title, in fee simple, to said premises, free and clear of all liens and encumbrances, except taxes, levies and assessments of the district levied thereon prior, or subsequent to the year for which the same was sold, and county, state and municipal taxes, which deed shall be substantially in the following form:

TAX DEED

No. ________

State of New Mexico

County of _____________

_____________ district of the State of New Mexico, does hereby grant, bargain, sell and convey unto _____________, his heirs and assigns (and successors) forever, the following described property, situate in the County of _____________, State of New Mexico, to wit: (description of property).

TO HAVE AND TO HOLD said property and its appurtenances unto the grantee, his heirs, executors, administrators, successors and assigns forever.

Dated this _______ day of _______ 19___

_________________________________

Assessor-Collector of the

_____________________ Irrigation

District of New Mexico.

An assessor-collector may include more than one parcel of land in a deed executed and delivered to any person or persons holding more than one certificate of sale, and the assessor-collector shall be entitled to a fee of one dollar [($1.00)] to be paid by the grantee, and any tax deed so issued shall estop all parties from raising any objection thereto, except that the taxes, levies and assessments have been paid or that the real estate was not liable to such tax, levy and assessments.

History: Laws 1931, ch. 91, 7; 1941 Comp., 77-2343; 1953 Comp., 75-24-43.



Section 73-11-45 - Sale of tax sale certificate held by district; duty of assessor-collector.

73-11-45. [Sale of tax sale certificate held by district; duty of assessor-collector.]

In case any property shall be bid in by the district as provided in Section 5 [73-11-42 NMSA 1978], the duplicate certificate of sale shall be sold by the assessor-collector to any person who shall pay the face value thereof with accrued interest; and if the same cannot be sold at private sale within one year from the date of such certificate, the said certificate shall be sold at public auction to the highest bidder for cash by the assessor-collector, or his successor in office at the time of making sales of property for delinquent taxes, assessments and levies for the succeeding year.

History: Laws 1931, ch. 91, 8; 1941 Comp., 77-2344; 1953 Comp., 75-24-44.



Section 73-11-46 - Assessment in name of purchaser; assignment of certificate.

73-11-46. [Assessment in name of purchaser; assignment of certificate.]

All real estate so sold shall be assessed for the succeeding year in the name of the purchaser, or his assign, if the name of such assignee be known; and it shall be the duty of every such purchaser upon making an assignment of said certificate to cause the same to be noted upon the page of the book in which such certificate is recorded in the office of the county clerk.

History: Laws 1931, ch. 91, 9; 1941 Comp., 77-2345; 1953 Comp., 75-24-45.



Section 73-11-47 - Property of unknown owners; tax sales by district.

73-11-47. [Property of unknown owners; tax sales by district.]

Whenever any property is listed on the assessment roll of the district, if the property of unknown owners, the same proceedings shall be had as provided for in this act [73-11-37, 73-11-38, 73-11-40 through 73-11-47 NMSA 1978] against the property of known owners.

History: Laws 1931, ch. 91, 10; 1941 Comp., 77-2346; 1953 Comp., 75-24-46.



Section 73-11-48 - Suit for collection of assessments and charges.

73-11-48. Suit for collection of assessments and charges.

A. The board of directors of any irrigation district formed for the purpose of cooperating with the United States government under the federal reclamation laws and other federal laws may bring suit at law for the receovery [recovery] of assessments, tolls and charges which may be due from any person or corporation, or upon any property. If the assessments be a lien upon any real estate, the fact shall be stated in the complaint, together with a description of said real estate. The judgment in such case, if in favor of the district, shall, in addition to other ordinary requisites, contain a description of the real estate, if any, upon which such assessments, tolls and charges are a lien, and shall itself be a lien thereon, and shall contain an order for the sale thereof. The order of sale shall likewise contain a description of such real estate and shall be directed to the sheriff of the county in which such real estate is situated.

B. In lieu of bringing suit for collection of assessment and charges, the board of directors of any irrigation district may elect to declare forfeited the water rights on any land less than two acres within the district for which assessments and charges are delinquent and on which irrigation district water has not been used for a period of three years.

C. When charges or assessments are delinquent for a period in excess of three years and if the board of directors determines to declare forfeited the water rights on the lands within the district for which the charges are delinquent, a notice shall be first given to the owner and [sic] at the address shown by the records of the district, and which notice shall be sent by registered and certified mail and allow the owner thirty days from the date that such notice is received within which time to correct such delinquency by paying the assessments and charges, with accrued interest, and such notice shall further provide that the landowner, within said thirty-day period, may, instead of making payment of the assessments and charges, file a written notice of protest with the board of directors stating why such assessment and charges are not owed. Unless payment is so made or the notice of protest so filed within said period of time, then the board of directors may declare the water rights on such land forfeited. In the event that a protest is filed within said period of time, a hearing shall be held before the board of directors and if such protest is thereafter denied, then the delinquent assessment and charges shall be forthwith paid or the water rights forfeited.

D. Any forfeited water rights will be subject to further appropriation for use on other lands within the district in accordance with rules adopted by the board of directors.

History: Laws 1937, ch. 97, 1; 1941 Comp., 77-2347; 1953 Comp., 75-24-47; Laws 1981, ch. 334, 1.



Section 73-11-49 - Payment of claims; warrants; register of warrants.

73-11-49. [Payment of claims; warrants; register of warrants.]

No claim, except as otherwise provided in Section 24 [73-11-33 NMSA 1978], of said Chapter 20, shall be paid by the district treasurer until the same shall have been allowed by the board, and only upon warrants signed by the president and countersigned by the secretary, which warrants shall state the date authorized by the board and for what purpose; provided, however, warrants to pay current expenses, salaries, labor and material accounts may be drawn by an officer and an employe, designated by standing order of the directors, when such accounts have been contracted and ordered paid by the directors. Provided, also, no warrant shall be issued or obligation incurred unless the district treasurer has sufficient funds on hand to pay such warrant when it is presented for payment. The district treasurer shall keep a register in which he shall enter each warrant presented for payment, showing the date and amount of such warrant, to whom payable, the date of the presentation for payment, the date of payment, and all warrants shall be paid in the order of their presentation for payment to the district treasurer.

History: Laws 1919, ch. 20, 27; 1921, ch. 39, 5; C.S. 1929, 73-128; 1941 Comp., 77-2348; 1953 Comp., 75-24-48.



Section 73-11-50 - Financial statement of directors.

73-11-50. Financial statement of directors.

A. The board of directors of any such irrigation district, at the first regular meeting of each year, shall render, and immediately thereafter cause to be published a verified statement of the financial condition of the district for the preceding year, together with a statement of expenditures by the United States under any contract the district has entered into with the United States, or other construction contracts, such statement or statements to show status of administration expenses, operation and maintenance costs and construction costs, in a manner reasonably clear to the general public. Said publications shall be made at least once each week for two weeks in some newspaper published in the county where the office of the district is located, or the said statements may be issued in pamphlet or leaflet form and mailed to the last known address of each qualified elector.

B. The board of directors of any irrigation district organized for the purpose of cooperation with the United States under the federal reclamation law, so long as such district is in continued cooperation with the United States in accordance with the purpose for which it was organized, may satisfy the publication requirements of this subsection in lieu of the requirements imposed by Subsection A of this section in the following manner:

(1) by maintaining on file in the office of the district the same financial information as required to be published by other irrigation districts; and,

(2) making such finincial [financial] information available for inspection by any qualified elector of the district; and

(3) providing any qualified elector of the district a copy of such financial information upon request.

History: Laws 1921, ch. 39, 8; C.S. 1929, 73-162; 1941 Comp., 77-2349; 1953 Comp., 75-24-49; Laws 1959, ch. 250, 1.



Section 73-11-51 - Violation of duty; liability on bond; removal from office.

73-11-51. [Violation of duty; liability on bond; removal from office.]

For any wilful violation of any express duty herein provided for on the part of any officer named in this act, or in Chapter 20, Session Laws of 1919, he shall be liable upon his official bond and be subject to removal from office by proceedings brought in the district court of the county wherein the office of the board of directors of the district is located by any assessment payer of the district.

History: Laws 1921, ch. 39, 12; C.S. 1929, 73-166; 1941 Comp., 77-2350; 1953 Comp., 75-24-50.



Section 73-11-52 - "District" defined; law of 1919.

73-11-52. ["District" defined; law of 1919.]

Wherever the word district is used in this act it shall be held to mean and include only the lands described in the official order establishing said district and the official plat thereof on record in the office of the county clerk, as hereinbefore provided in this act, and such lands as may be included in any district in accordance with the provisions of Sections 34 to 43 [73-10-26 through 73-10-35 NMSA 1978] inclusive.

History: Laws 1919, ch. 20, 58; C.S. 1929, 73-159; 1941 Comp., 77-2351; 1953 Comp., 75-24-51.



Section 73-11-53 - Construction of law of 1919.

73-11-53. [Construction of law of 1919.]

This act shall be construed as applying only to districts organized for the purpose of cooperation with the United States under the federal reclamation law or other federal laws as defined in Section one [1] [73-10-1 NMSA 1978] hereof and nothing herein contained shall be so construed as to affect or interfere with the organization, operation or maintenance of any irrigation district organized or to be organized under any other laws of this state. Nor shall this act be so construed as to affect the validity of any district heretofore organized under the laws of this state for the purpose of cooperation with the United States under the federal reclamation law or other federal laws, or its right in or to property or any of its rights or privileges of whatsoever kind or nature; but said districts are hereby made subject to the provisions of this act so far as applicable; nor shall this act be construed to affect, impair or discharge any contract, obligation, lien or charge, for, or upon which such district was or might become liable or chargeable had not this act been passed; nor shall it affect the validity of any bonds which have been issued and sold, or issued but not sold; nor shall it affect any action which may now be pending.

Provided, that any irrigation district heretofore organized, or hereafter to be organized under the provisions of any other laws of this state which may desire to cooperate with the United States under the federal reclamation law or other federal laws, may enter into a contract with the United States providing for such cooperation with the United States, and after such contract shall have been approved by a majority of the qualified electors of said district at an election held as provided under this act, such irrigation district shall thereafter become subject to the provisions of this act.

History: Laws 1919, ch. 20, 59; C.S. 1929, 73-160; 1941 Comp., 77-2352; 1953 Comp., 75-24-52.



Section 73-11-54 - Definitions and construction; law of 1921.

73-11-54. [Definitions and construction; law of 1921.]

Whenever the term "irrigation district" or the word "district" shall appear in this act, it shall mean irrigation district organized under and by virtue of Chapter 20, Session Laws of New Mexico, 1919, or acts supplemental thereto or amendatory thereof; and the words "this act" appearing in the foregoing amendatory sections, may be construed as applying also to said Chapter 20, and the words "board of directors" or the word "directors" anywhere in this act shall mean the board of directors of such an irrigation district; and the following sections herein except the last are to be construed as applying only to irrigation districts so organized.

History: Laws 1921, ch. 39, 7; C.S. 1929, 73-161; 1941 Comp., 77-2353; 1953 Comp., 75-24-53.



Section 73-11-55 - Unpaid per-acre construction charges to remain as lien.

73-11-55. [Unpaid per-acre construction charges to remain as lien.]

That whenever any irrigation district in this state, organized for the purpose of cooperating with the United States under the federal reclamation laws and acts amendatory thereof and supplemental thereto, shall have paid in full all construction charges due from such district to the United States, under the construction contract, and there shall remain any lands in the district upon which the per-acre charge for construction under the contract between the United States and the district have not been paid in full, such charges shall continue as a lien against such lands until paid in full. The district is hereby authorized to continue to assess such lands for such unpaid construction charges for a period not to exceed twenty years following the date of final payment of the construction liability of the district to the United States, and to collect the same until they have been paid in full; and the board of directors of said district shall be authorized to set the period of repayment within the twenty-year period specified above. The monies derived from such assessments shall be used by the district for operation, maintenance and betterment of the district's works.

History: 1941 Comp., 77-2516a, enacted by Laws 1951, ch. 26, 1; 1953 Comp., 75-24-54.






Article 12 - Electrical Irrigation Districts

Section 73-12-1 - Majority of the resident freeholders may propose district.

73-12-1. Majority of the resident freeholders may propose district.

Whenever a majority of the resident freeholders, owning more than one-half of the lands or the evidence of title to said lands in any arid or semiarid district in the state of New Mexico, desire to provide for the irrigation of the same by pumping water for such irrigation, they may propose the organization of an irrigation district under the provisions of this act [73-12-1 through 73-12-57 NMSA 1978] and when so organized such district shall have the powers conferred or that may hereafter be conferred by law upon such irrigation district.

History: Laws 1929, ch. 76, 1; C.S. 1929, 73-701; 1941 Comp., 77-2401; 1953 Comp., 75-25-1.



Section 73-12-2 - Petition, where filed and contents; definition of term "resident freeholders"; security for costs.

73-12-2. Petition, where filed and contents; definition of term "resident freeholders"; security for costs.

For the purpose of the establishment of an irrigation district, as provided by this act [73-12-1 through 73-12-57 NMSA 1978], a petition shall be filed with the board of county commissioners of the county which embraces the largest acreage of the proposed district, praying that said board define and establish the general boundaries of said proposed district, setting forth by legal subdivision the lands within said general boundaries that are to be included in and become a part of said proposed district and praying that the said board submit the question of the final organization of the same to the vote of the qualified electors resident therein. Said petition shall state that it is the purpose of the petitioners to organize an electrical irrigation district under the provisions of this act and shall also contain a general description of the outer boundaries of such district and a description by legal subdivisions within such outer boundaries of the lands to be included and become a part of such district; the total number of acres therein; the means proposed to supply water for the irrigation of the lands embraced therein; and the estimated cost thereof, and the estimated cost of pumping per acre-foot of water in the manner proposed; the name proposed for such district and the names of three of said petitioners selected as a committee to file and to present petition to the board of county commissioners. Said petition shall be signed by a majority of the resident freeholders of lands to be included in said proposed district and who shall also be the owners in the aggregate of a majority of the whole number of acres of the land to be included within these said proposed districts.

For the purpose of this act the term "resident freeholder" shall be construed to mean any citizen of the United States who owns land within the district or the evidence of title to said land or who is an entryman under the public land laws of the United States or a purchaser under contract for purchase of state lands and shall also include corporations, associations and copartnerships owning land within the district. The president or vice president of such corporation or association or any member of such copartnership, if citizens of the United States, may represent such corporation, association or copartnership, respectively, in signing such petition or any other petition or written objection, exception or protest provided for in this act.

The committee presenting such petition to the board of county commissioners, as hereinbefore provided, shall give such security or make such deposit as the board of county commissioners in the county may require of them, conditioned upon the payment of all costs, if, for any reason, such proposed district should fail of organization.

History: Laws 1929, ch. 76, 2; C.S. 1929, 73-702; 1941 Comp., 77-2402; 1953 Comp., 75-25-2.



Section 73-12-3 - Notice of hearing on petition to be published.

73-12-3. Notice of hearing on petition to be published.

When such petition is presented, it shall be the duty of the board of county commissioners with which such petition is filed, at the next regular or special meeting thereafter or at a special meeting called earlier for the purpose to fix a date for the hearing on said petition, naming in the minutes of such board the day and date thereof, the place of hearing which shall be at the office of said board, and cause the county clerk of said county to publish a notice of such hearing in English for at least two weeks before the time to which the same is to be held in some newspaper of general circulation published in the county where such hearing is to be held, which notice shall contain a copy of said petition and shall state the time and place of such hearing and shall notify all persons affected or interested by or in the organization of such proposed district to appear at such time and place and present to said board any objection, exception or protest to the organization of such proposed district. The last publication of such notice shall be made not less than five days prior to the time fixed by said notice for presenting said petition.

History: Laws 1929, ch. 76, 3; C.S. 1929, 73-703; 1941 Comp., 77-2403; 1953 Comp., 75-25-3.



Section 73-12-4 - Petition hearing; objections; boundaries; election; appeals.

73-12-4. Petition hearing; objections; boundaries; election; appeals.

A. At the hearing before the board of county commissioners provided for in Section 73-12-3 NMSA 1978, the board shall proceed to determine whether the petition has been signed by the requisite number of petitioners; whether the lands in the proposed district are arid or semiarid lands; whether the lands are susceptible to irrigation and have a fertile soil that will warrant farming them by irrigation; whether there is a supply of water that can be made efficiently available for irrigation by the use of pumps; whether the proposed plan is practicable; and whether, on the whole, the development said to result from the introduction of power is of such interest and benefit to the whole district as to impress it with the character of public use. For the purpose of determining the public use of the operations of the proposed district and all other of the foregoing questions, the board of county commissioners is established as an inferior court and its decisions shall be binding upon all persons interested unless reversed on appeal as provided in this section, and if modified or affirmed, it shall be so binding.

B. If the board of county commissioners hearing the matter determines that the petition has been signed by the requisite number of petitioners as required by Chapter 73, Article 12 NMSA 1978 and determines that the proposed development is of such interest and benefit to the whole district as to impress with the character of public use, it shall then proceed to hear any objections, exceptions and protests that have been made in writing to the organization of the district or to the inclusion of any lands within the district or to the exclusion of lands from the district and other objections, exceptions and protests as may be presented in writing to the organization of the district. All persons whose lands have not been included in the proposed district, as defined in the petition, have the right to appear before the board at the time and place as parties interested in or affected by the organization of the district and have the right to petition that their lands be included within the district, and, if it appears to the board that the inclusion of such lands may be made without materially increasing the cost of service, the commissioners may by order include such lands within the district.

C. If the board makes findings approving of the organization of the district, it shall then proceed to define the boundaries of the proposed district from the petition and from applications in writing for the exclusion of lands and the inclusion of lands from and in the district, as may be made in accordance with the intent of Chapter 73, Article 12 NMSA 1978. The board may adjourn the meeting from time to time not exceeding three weeks in all and shall, by final order duly entered upon its records, allow the prayer of the petition and define and establish the boundaries of the proposed district. Provided that the board shall not modify the proposed boundaries described in the petition so as to change the objects of the petition or so as to exempt from the operation of Chapter 73, Article 12 NMSA 1978 any land within the boundaries proposed by the petition susceptible to irrigation by the same system or power works applicable to other lands in the proposed district. No land that will not, in the judgment of the board, be benefited by the proposed system shall be included in the district if its owner makes written application at the hearing to withdraw it.

D. Any persons aggrieved by the decision of the board of county commissioners, upon the hearing provided for in this section, are given the right of appeal to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

E. When the petition has been allowed and the boundaries established and the name of the proposed district designated, which shall be ________ electrical district, the board of county commissioners shall, by further order duly entered upon its records, call an election of the qualified electors of the district to be held for the purpose of determining whether the district shall be organized under the provisions of Chapter 73, Article 12 NMSA 1978 and by such order shall submit the names of one or more persons from each of three divisions of the district, as provided in this section, to be voted for as directors therein, and for the purpose of the election shall divide the district into three divisions, as nearly equal in size as may be practicable, to be numbered, respectively, 1, 2 and 3 and shall provide that a qualified elector of each of the three divisions shall be elected as a member of the board of directors of the district by the qualified electors of the whole district. Each of the divisions shall constitute an election precinct and the commissioners shall appoint three judges for each of the precincts, one of whom shall act as clerk of the election.

History: Laws 1929, ch. 76, 4; C.S. 1929, 73-704; 1941 Comp., 77-2404; 1953 Comp., 75-25-4; Laws 1998, ch. 55, 90; 1999, ch. 265, 92.



Section 73-12-5 - Notice of election; qualification of electors; election procedure.

73-12-5. Notice of election; qualification of electors; election procedure.

The board of county commissioners shall thereupon cause notice embodying the orders in substance, signed by the chairman and clerks of the board to be issued, given and published, giving public notice of the election, the time and place thereof and the matters submitted to the vote of the electors. The notice and order shall be published once a week for at least three weeks immediately prior to the date fixed for the election in a newspaper of general circulation published in the county, and, if any portion of the proposed district lies within any other county or counties, then the order and notice shall be published in a newspaper of general circulation published within each of those counties. Publication shall be made in English. At the election and all elections held under the provisions of this act [73-12-1 through 73-12-57 NMSA 1978], all persons who are resident freeholders and owners of the land within the district, citizens of the United States and who are qualified electors under the Election Code [Chapter 1 NMSA 1978], shall be qualified electors, provided that if any farm or tract of land in the district is owned by more than one owner, only one person shall be permitted to vote at any election as the owner of such one farm or tract of land; and provided further that at such elections each otherwise qualified voter shall be entitled to cast and have counted as many votes as he shall have acres of land owned by him and situate within the district. Insofar as applicable, the general election laws of the state, except requirements for registration and except as otherwise provided for in this act, shall govern elections. Prior to the day of the election, the board of directors shall make up a list of the owners of land or the reputed owners of land for each of the three election districts, giving the number of acres owned or reputed to be owned by each person and furnish the list to the judges of election to be kept at the polls during the day of the election and the list of owners and acreage shall be prima facie evidence of the right of each owner to vote the number of acres shown to be owned by him by the list. No person shall vote by proxy or power of attorney except an officer or agent designated in writing as proxy or agent of a corporation entitled to vote at the election. The ballot to be used and cast at the election for the formation of the district shall have printed or typewritten thereon the words ". . . . . . . . . Electrical Irrigation District, . . . . . . . . . . Yes . . . . . Votes, and . . . . . . . . . . Electrical Irrigation District, . . . . . . . . . . No . . . . . Votes," or words equivalent thereto and shall contain the names of the persons to be voted for as members of the board of directors of the district and each ballot shall be signed by the person casting the same. Each elector may vote for three directors, one from each division, and shall indicate his vote by placing a marginal cross upon the ballot for or against any questions submitted or name voted upon and opposite thereto together with the figure or figures indicating the number of votes he is entitled to cast thereat.

History: Laws 1929, ch. 76, 5; C.S. 1929, 73-705; 1941 Comp., 77-2405; 1953 Comp., 75-25-5; Laws 1973, ch. 138, 33.



Section 73-12-6 - Canvass of votes, by board of county commissioners.

73-12-6. Canvass of votes, by board of county commissioners.

The said board of county commissioners shall meet on the second Monday next after such election and canvass the votes cast thereat; and if it appears upon such canvass that at least two-thirds of the qualified electors voting at said election have voted "Electrical Irrigation District . . . . . . . . . . Yes," the said board shall, by order duly entered upon the records, declare such territory duly organized as an irrigation district under the name and style theretofore designated, and shall declare the persons receiving respectively the highest number of votes for director to be duly elected to such office. Said board shall cause a copy of such order, including a plat of said district, duly certified by the clerk of the board of county commissioners, to be immediately filed for record in the office of the county clerk of each county in which any portion of such lands are situated, and no board of county commissioners of any county including any portion of such district shall, after the date of organization of such district, allow another district to be formed including any of the lands of such district, without the consent of the board of directors thereof; and from and after the date of such filing the organization of such district shall be complete and the officers thereof shall immediately enter upon the duties of their respective office [offices] qualifying in accordance with law, and shall hold such offices, respectively, until their successors are elected and qualified. The boundaries of said divisions and the voting precincts and polling places in any such district may, after such first election, be changed by order of the board of directors of the district; provided that the polling places shall be designated in the notice published for every election in the district.

History: Laws 1929, ch. 76, 6; C.S. 1929, 73-706; 1941 Comp., 77-2406; 1953 Comp., 75-25-6.



Section 73-12-7 - Regular elections of district; oath of office and bond of directors.

73-12-7. Regular elections of district; oath of office and bond of directors.

The regular election of said district shall be held on the first Tuesday after the first Monday in December in each second calendar year thereafter, at which said officers shall be elected. The person receiving the highest number of votes for any office to be filled at such election is elected thereto. Within ten days after receiving their certificates of election, hereinafter provided for, said officers shall take and subscribe the official oath and file the same in the office of the county clerk of the county where the organization was effected, and thereupon immediately assume the duties of their respective offices. Each member of said board of directors shall execute an official bond in the sum of three thousand dollars ($3,000), which bond shall be approved by the chairman of the board of county commissioners of said county and shall be recorded in the office of the probate clerk and ex-officio county recorder thereof. All official bonds herein provided for shall be in form prescribed by law for official bonds for county officials, except that the obligee named in said bonds shall be the said district. The premiums upon such bonds and the bonds required from any other officer of the district shall be paid by the district.

History: Laws 1929, ch. 76, 7; C.S. 1929, 73-707; 1941 Comp., 77-2407; 1953 Comp., 75-25-7.



Section 73-12-8 - Office of board; subsequent elections.

73-12-8. Office of board; subsequent elections.

The office of the board of directors shall be located in the county where the organization was effected. Fifteen (15) days before any election held under this act [73-12-1 through 73-12-57 NMSA 1978], subsequent to the organization of the district, the secretary who shall be appointed by the board of directors shall cause notice, specifying the polling places of each precinct, to be posted in three public places in each election precinct, of the time and place of holding the election, and shall also post a general notice of the same in the office of said board, which shall be established and kept at some fixed place to be determined by said board in said county. Prior to the time for posting the notices, said board must appoint from each precinct, from the electors thereof, three judges, one of whom shall act as clerk, who shall constitute a board of election for such precinct. If the board fails to appoint a board of election, or the members appointed do not attend the opening of the polls on the morning of the election, the electors of the precinct present at the hour may appoint the board or supply the place of an absent member thereof. The board of directors must, in its order appointing the board of election, designate the hour and place in the precinct where the election must be held.

History: Laws 1929, ch. 76, 8; C.S. 1929, 73-708; 1941 Comp., 77-2408; 1953 Comp., 75-25-8.



Section 73-12-9 - The election board; oath of judges; polls kept open.

73-12-9. The election board; oath of judges; polls kept open.

One of the judges shall be chairman of the election board and may: first - administer all oaths required in the progress of any election; second - appoint judges and clerks, if during the progress of the election any judge or clerk ceases to act. Any member of the board of election, or any clerk thereof, may administer and certify the oaths required to be administered during the progress of an election. Before opening the polls, each member of the board must take and subscribe an oath to faithfully perform the duties imposed upon him by law. An elector of the precinct may administer and certify such oath. The polls must be opened at eight o'clock in the morning of election and be kept open until six o'clock p.m. of the same day. It shall be the duty of the clerk of the board of election to forthwith deliver the return duly certified to the board of directors of the district.

History: Laws 1929, ch. 76, 9; C.S. 1929, 73-709; 1941 Comp., 77-2409; 1953 Comp., 75-25-9.



Section 73-12-10 - Returns canvassed by board of directors.

73-12-10. Returns canvassed by board of directors.

No list, tally paper or certificate returned from any election shall be set aside or rejected for want of form, if it can be satisfactorily understood. The board of directors must meet at its usual place of meeting on the first Monday after election and canvass the returns. If at the time of meeting, the returns from each precinct in the district in which the polls were open have been received, the board of directors must then and there proceed to canvass the returns; but if all the returns have not been received, the canvass must be postponed from day to day until the returns have been received, or until six postponements have been had. The canvass must be made in public and by opening the returns and counting the votes case for each person voted for, or as to each question voted upon, and declaring the results thereof. The board shall declare elected the person receiving the highest number of votes so returned for each office and also declare the result as to any question submitted.

History: Laws 1929, ch. 76, 10; C.S. 1929, 73-710; 1941 Comp., 77-2410; 1953 Comp., 75-25-10.



Section 73-12-11 - Secretary to certify results of election to county clerk.

73-12-11. Secretary to certify results of election to county clerk.

The secretary of the board of directors must, as soon as the result of any election held under the provisions of this act [73-12-1 through 73-12-57 NMSA 1978] is declared, enter in the records of such board and file with the county clerk of the county in which the office of said district is located, a statement of such result, which statement must show: first, a copy of the publication notice of said election; second, the names of the judges of said election; third, the whole number of votes cast in the district and in each precinct of the district; fourth, the names of the persons voted for; fifth, the number of votes cast in the district for each of such persons; sixth, the names of the persons declared elected; seventh, the result declared on any question submitted, in accordance with the majority of the votes cast for or against such question. The secretary must immediately make out and deliver to the person elected a certificate of election, signed by him and authenticated with the seal of the board. In case of a vacancy in the board of directors by death, removal or inability from any cause to properly discharge the duties as such director, the vacancy shall be filled by appointment by the remaining members of the board, and upon their failure or inability to act within thirty days after such vacancy occurs, then upon petition of five electors of said district, the board of county commissioners of the county where the office of said board of directors is situate, shall fill such vacancy or vacancies. Any director appointed as above provided shall hold his office until the next general election of said district, and until his successor is elected and qualified.

History: Laws 1929, ch. 76, 11; C.S. 1929, 73-711; 1941 Comp., 77-2411; 1953 Comp., 75-25-11.



Section 73-12-12 - Organization of board, its powers, its duties; employment of engineers; rules and regulations; report on water supply and engineering plans; when bonds may be used in payment; when contracts must be ratified by electors; uniform rates; disposal

73-12-12. Organization of board, its powers, its duties; employment of engineers; rules and regulations; report on water supply and engineering plans; when bonds may be used in payment; when contracts must be ratified by electors; uniform rates; disposal of surplus power.

The directors having duly qualified, shall organize as a board, elect a president from their number, appoint a secretary, who may be or may not be a member of the board. The board shall have the power and it shall be their duty to adopt a seal, manage and conduct the affairs of the district, make and execute all necessary contracts, employ such agents, attorneys, officers and employees as may be required and prescribe their duties, establish equitable rules and regulations for the purchasing and use of water, power or fuel among the owners of land in said district and generally perform all such acts as shall be necessary to fully carry out the purposes of this act [73-12-1 through 73-12-57 NMSA 1978]; which regulations, among other things, shall provide that no person shall be entitled or shall be permitted to use power or fuel furnished by the district for pumping of water while the taxes or tolls or service charges due thereon or from the owner thereof for district purposes levied or imposed under the provisions are in arrears for more than six months.

As soon as practicable, after the board shall have organized, it shall employ a competent hydraulic engineer to determine and report upon the water supply available for pumping in the district, which report shall be a full and complete geological report from all available data relating to such water supply. The report accompanied by an examination fee of twenty-five dollars ($25.00) shall be submitted to the state engineer for his examination, and, if he shall find such report to be satisfactory and that there will be water sufficient to properly irrigate the lands within such district, he shall so certify under his hand and official seal. If the report submitted is found to be insufficient or incorrect, the state engineer shall return the same for correction to the directors of the district with the statement of his objections. If such report is not corrected so as to meet with the approval of the state engineer or if from such report and other available information the engineer is of the opinion that there is not sufficient water to properly irrigate the lands included within said district by pumping at a cost that will make such pumping practicable, he shall disapprove such report.

The board of directors shall have the right to appeal from the decision of the state engineer to the district court of the district in which such irrigation district is located where the sufficiency and accuracy of the report and available water supply and whether water for irrigation purposes can be pumped at a reasonable cost shall be determined. Until the report is approved by the state engineer or the courts no bond issue shall be made, as provided for in Section 15 [73-12-15 NMSA 1978] of this act. A copy of such report shall be kept on file in the office of the state engineer and in the office of the board of directors of such district and shall be available for examination by any person desiring to do so.

The board of directors shall also, at the same time, fully investigate the manner by which power can be brought into or generated within or without the district so as to be efficiently distributed to the landowners for irrigation purposes and for such purpose shall employ a competent engineer, who shall report to said board, making recommendations as to the character of power to be used, the cost of securing such power whether by purchase of power or power plant or by construction of a plant with transmission lines or otherwise, and shall furnish an estimate of the cost of such power to the owners of such lands per acre-foot of water pumped. Such report accompanied by an examination fee of twenty-five ($25.00) dollars shall be submitted to the state engineer for his examination, and, if he shall find such report to be a full and complete report of the cost to the landowners of irrigation of his lands by the plan devised by said engineer and that it appears to be practicable to use such power for irrigation with the available water supply of the district, said state engineer shall approve such report and so certify under his hand and official seal. If such report submitted is found to be insufficient or incorrect, the state engineer shall return the same for correcting to the board of directors of the district with a statement of his objections. If such report is not corrected so as to meet with the approval of the state engineer or if from such report and other available information the engineer is of the opinion that the manner of securing power for irrigation purposes is too expensive to be practicable or is otherwise impracticable he shall disapprove said report.

The board of directors shall have the right to appeal from the decision of the state engineer to the district court of the district in which such irrigation district is located where the sufficiency and accuracy of the report and where the practicability of the manner of securing water, power or fuel shall be determined. Until the report is approved by the state engineer or the courts, no bond issue shall be made, as provided for in Section 15 [73-12-15 NMSA 1978] of this act. A copy of such report shall be kept on file in the office of the state engineer and the office of the board of directors of the said irrigation district and shall be available for examination by any person desiring to do so.

Said board shall have the power (in addition to the means to supply water to said district) to construct, acquire or purchase any and all canals, ditches, reservoirs, reservoir sites, water, water wells, water rights, rights-of-way, motors, engines, power plants, power transmission lines, gas and oil lines or other property necessary for the use of the district and to contract with any person or corporation for supplying water or for power or fuel to be used in pumping water for any or all of the lands and purposes in said district; and may lease its plant or transmission lines under a contract with any person or corporation for operation purposes, for the supplying to such district power for pumping and other purposes; and also to construct drainage works necessary to prevent or relieve waterlog or [of] any lands within the district. In case of the purchase of any property or the payment of any debt by said district, the bonds of the district, hereinafter provided for, may be used at their par value in payment without previous offer of such bonds for sale. But no contract involving any consideration exceeding ten thousand dollars ($10,000) and no contract for the purchase, rental or delivery or [of] water or power or fuel involving annual charges or payments exceeding fifteen thousand dollars ($15,000) shall be binding unless such contracts shall be authorized and ratified in writing by not less than a majority of the qualified electors of said district according to the number of votes cast at the last preceding election; nor shall any contract involving payment in excess of twenty-five thousand ($25,000) dollars in one year be binding until such contract shall have been authorized and ratified by a majority of the votes at an election held in the manner provided for the issue of bonds.

The rules and regulations established by said board shall be printed in convenient form as soon as the same are adopted, for distribution in the district. All power distributed shall be at a uniform rate per killowatt [kilowatt] hour. The board of directors shall have power to supply and deliver power or fuel within or without said district to others than owners of land within the district at such price and on such terms as they deem best, provided the price received for power or fuel shall be not less than the price charged to the owners of land within the district plus a price or charge which will make the total price not less than the total cost to the owners of land within the district. Provided no power or fuel shall be supplied to any other than a landowner in said district unless there shall be available a surplus of power over and above that needed for the use of landowners within the irrigation district for pumping for irrigation purposes and for domestic uses.

History: Laws 1929, ch. 76, 12; C.S. 1929, 73-712; Laws 1931, ch. 133, 1; 1941 Comp., 77-2412; 1953 Comp., 75-25-12.



Section 73-12-13 - Regular and special meetings of board; records of board to be kept open; rights-of-way; right to acquire oil or gas for power; title to property; exemption from taxation.

73-12-13. Regular and special meetings of board; records of board to be kept open; rights-of-way; right to acquire oil or gas for power; title to property; exemption from taxation.

The board of directors shall hold a regular quarterly meeting in their office on the first Tuesday of January, April, July and October of each year and such special meetings as may be required for the proper transaction of business. All special meetings shall be called by the president of the board or any two directors. All meetings of the board must be made public and two members shall constitute a quorum for the transaction of business, and on all questions requiring a vote there shall be a concurrence of at least two members of said board. All records of the board must be open to the inspection of any elector during business hours. The board, its agents and employees, shall have the right to enter upon any land in the district to make surveys and to locate and construct any canal or canals and the necessary laterals and any power or transmission lines. Said board shall also have the right to acquire all lands, water rights, gas lines, oil lines franchise [franchises] and other property necessary for the construction, use, maintenance, repair and improvement of such property and shall also acquire, under contract, natural or artificial gas or oil to be used in generating power for pumping purposes; and shall also have the right by purchase or condemnation to acquire rights-of-way for the construction or enlargement of its ditches, canals or reservoirs or power lines or gas mains and also lands for reservoir sites.

The title to all property acquired under the provisions of this act [73-12-1 through 73-12-57 NMSA 1978] shall immediately and by operation of law vest in such irrigation on [sic] district in its corporate name and such property shall be held for the uses and purposes set forth in this act and shall be exempt from all taxation.

History: Laws 1929, ch. 76, 13; C.S. 1929, 73-713; 1941 Comp., 77-2413; 1953 Comp., 75-25-13.



Section 73-12-14 - Acquire property and rights for district; actions in court; legality of organization of district presumed after one year.

73-12-14. Acquire property and rights for district; actions in court; legality of organization of district presumed after one year.

The said board is hereby authorized and empowered to take conveyances or contracts for all property or rights acquired by it under the provisions of this act [73-12-1 through 73-12-57 NMSA 1978] in the name of such irrigation district to and for the purposes herein expressed, and to institute and maintain any and all actions, proceedings and suits at law or in equity, necessary or proper in order to fully carry out the provisions of this act, or to enforce, maintain, protect or preserve any or all rights, privileges and immunities created by this act or acquired in pursuance thereof. And in all courts, actions, suits or proceedings the said board may sue, appear and defend in person or by attorneys and in the name of such irrigation district. Judicial notice shall be taken in all actions, suits and proceedings in any court of this state of the organization and existence of any irrigation district in this state now or hereafter organized, from and after the filing for record in the office of the county clerk of the certified copy of the order of the board of county commissioners mentioned in Section 6 [73-12-6 NMSA 1978] of this act; and a certified copy of said order shall be prima facie evidence in all actions, suits and proceedings in any court in this state of the regularity and legal sufficiency of all acts, matters and proceedings therein recited and set forth; and any such irrigation district, in regard to which any such order has been heretofore or may hereafter be entered, and such certified copy thereof so filed for record, and which has exercised or shall exercise rights and powers of such district, and shall have had or shall have in office a board of directors exercising the duties of their office and the legality or regularity of the formation or organization whereof shall not have been questioned by proceedings in quo warranto instituted in the district court of the county in which such district or the greater portion thereof is situated within one year from the date of such filing, shall be conclusively deemed to be a legally and regularly organized, established and existing irrigation district within the meaning of this act, and its due and lawful formation and organization shall not thereafter be questioned in any action, suit or proceeding whether brought under the provisions of this act or otherwise.

History: Laws 1929, ch. 76, 14; C.S. 1929, 73-714; 1941 Comp., 77-2414; 1953 Comp., 75-25-14.



Section 73-12-15 - Determining cost; bond election; notice; conduct; bond terms and conditions; subsequent issues.

73-12-15. Determining cost; bond election; notice; conduct; bond terms and conditions; subsequent issues.

For the purpose of constructing or purchasing or acquiring the necessary fuel transmission lines, pipelines, power plants, electrical motors, engines, reservoir sites, reservoirs, water rights, water wells, canals, ditches and works, including the necessary drainage works and the acquiring of the necessary property and rights therefor, and for the purpose of paying the first year's interest on the bonds herein authorized and for the purpose of paying legal expenses incurred in the organization of the district and preliminary expenses incurred under the provisions of Section 73-12-12 NMSA 1978 and otherwise carrying out the provisions of this act [73-12-1 through 73-12-57 NMSA 1978], the board of directors of any such district shall, as soon after the district has been organized as may be practicable, estimate and determine the amount of money necessary to be raised for such purposes and shall, by resolution to be entered in the minutes of the board of directors of the district, fix the amounts and series of the bonds of the district proposed to be issued. Provided, however, that none of the bonds shall run for a longer period than twenty years from the date thereof. The board of directors shall forthwith call a special election, at which election shall be submitted to the electors of the district possessing the qualifications prescribed by this act the question if whether or not the bonds of the district shall be issued in the amount so determined. Notice of the election shall be given by publication in some newspaper published in the county where the office of the board of directors of the district is required to be kept, once a week for at least three successive weeks immediately preceding the date of the election. The notice shall specify the time of holding the election, the amount of bonds proposed to be issued and the series and due dates thereof. The election shall be held and the results thereof determined and declared in all respects as nearly as possible in conformity with the provisions of this act governing the election of directors. Provided that no informalities in conducting the election shall invalidate it if the election has been otherwise fairly conducted. At such election, the ballots shall contain the words "Bonds, Yes" or "Bonds, No" or words equivalent thereto. If a majority of the votes of the qualified electors who are freeholders within the district have been voted "Bonds, Yes," the board of directors shall immediately cause bonds to be issued in amounts and payable in series, as provided in the resolution of the board of directors. Each bond shall bear interest payable semiannually on June 1 and December 1 of each year. The principal and interest shall be payable at the office of the county treasurer of the county in which the organization of the district was effected as aforesaid and at such other place or places, if any, as the board of directors may designate in the bonds. The bonds shall be in such form as the board of directors may determine and, except for bonds issued in book entry or similar form without the delivery of physical securities, shall be executed in the name of the district and signed by the president and secretary, and the seal of the district shall be affixed thereto. The bonds shall be numbered consecutively as issued and bear date at the time of their issue. Any coupons for interest shall be attached to each bond bearing the facsimile signature of the president and the secretary. The bonds shall express on their face that they are issued by authority of this act, stating its title and date of approval. The secretary shall keep a record of the bonds sold, their number, date of sale, the price received and the name of the purchaser. Provided that when the money provided by any previous issue of bonds has become exhausted by expenditures herein authorized therefor and it becomes necessary to raise additional money for such purposes, additional bonds may be issued after submitting the question of issuing the bonds at a special election to the qualified voters of the district and otherwise complying with the provisions of this act in respect to an original issue of bonds. Provided further that the lien for taxes for the payment of the interest and the principal of any bond issue shall be a prior lien to that of any subsequent bond issue.

History: Laws 1929, ch. 76, 15; C.S. 1929, 73-715; Laws 1931, ch. 133, 2; 1941 Comp., 77-2415; 1953 Comp., 75-25-15; 1983, ch. 265, 57.



Section 73-12-16 - Sale of bonds; refunding bonds; use of bonds.

73-12-16. Sale of bonds; refunding bonds; use of bonds.

The board may sell bonds from time to time in amounts necessary and most advantageous to raise money for the construction or purchase of canals, reservoirs, reservoir sites, water rights, water wells and works, power plants, electrical motors, engines, power transmission lines, gas lines or oil lines for the primary purpose of supplying fuel and generating power for pumping purposes and necessary drainage works and otherwise to fully carry out the object and purposes of this act [73-12-1 through 73-12-57 NMSA 1978]. Before making any sale, the board shall, at a meeting, by resolution declare its intention to sell a specified amount of the bonds and the day and hour and place of the sale and shall cause the resolution to be entered in the minutes and notice of the sale to be given by publication thereof by three insertions at least twenty days prior to the sale in a daily newspaper published in the city of Santa Fe and a like notice in a daily newspaper published in the city of Albuquerque and any other newspaper at its discretion. The board shall state that sealed proposals will be received by the board at its office for the purchase of the bonds and tell the day and hour named in the resolution. At the time appointed, the board shall open the proposals and award the purchase of the bonds to the highest responsible bidder and may reject all bids, but said board shall, in no event, sell any of said bonds for less than eighty-five percent of the face value thereof. In case no bid is made and accepted, as above provided, the board of directors is hereby authorized to use the bonds for the purchase or construction of canals, reservoir sites, reservoirs, water rights and works, power plants and transmission lines, oil and gas lines for the primary purpose of generating power for pumping purposes and necessary drainage works, provided such bonds shall not be so disposed of at less than eighty-five percent of the face value thereof.

Refunding bonds may be issued and used by any district organized under the laws of this state for the purpose of retiring any bonds which may have been issued under the provisions of this act after the question of issuing refunding bonds has been submitted to an election as herein provided and has received the affirmative vote of a majority of those voting thereon within the district. The refunding bonds may be payable at the time or times and may be of such denominations as the board of directors may determine and shall be executed in the same manner as provided herein for the original issue of bonds. The board of directors shall have power to contract for the purchase of, and exchange of refunding bonds for, the whole or any part of the bonds to be refunded by the issue. The refunding bonds shall first be deposited with the county treasurer of the county wherein the office of the district is located and shall be delivered only as and when bonds so to be refunded in like amounts are surrendered to the county treasurer for cancellation. The refunding bonds may also be sold from time to time in such amounts as the board of directors may determine and in the same manner as provided for the sale of the original issue of bonds, the proceeds to be deposited with the treasurer to be paid out by him upon order of the board of directors in exchange for any of the outstanding bonds that may be so purchased or contracted for by the board of directors.

The treasurer may use the proceeds at any time in his hands to pay the principal and interest of any matured outstanding bonds presented for payment in case he does not have sufficient funds of the district otherwise provided for paying such maturing bonds.

The treasurer shall cancel all bonds of the district as and when the bonds are paid or refunded and shall cause to be recorded in the office of the county clerk of the county his certificate showing that the bonds, giving dates, serial numbers and amounts thereof, have been paid and cancelled, and such cancelled bonds shall be delivered to the board of directors of the district to be destroyed. It shall be the duty of the board of directors to destroy such cancelled bonds and to enter upon their records a statement giving the dates, serial numbers and amounts of the bonds so destroyed.

History: Laws 1929, ch. 76, 16; C.S. 1929, 73-716; Laws 1931, ch. 133, 3; 1941 Comp., 77-2416; 1953 Comp., 75-25-16; 1983, ch. 265, 58.



Section 73-12-17 - How revenue raised to pay bonds; service charges within district to be uniform; may use highways.

73-12-17. How revenue raised to pay bonds; service charges within district to be uniform; may use highways.

Said bonds, and the interest thereon, shall be paid by revenue derived from an annual assessment upon the real property within the district and such real property shall be and remain liable to be assessed and taxed for such payments as herein provided.

Provided that any revenue derived by the district on account of the service charge over and above the amounts required for maintenance and operation of power plant or plants, ditches, canals and general overhead expenses of the district shall be considered "surplus" and covered into the bond fund of the district, and in the succeeding year the board of directors in making up an estimate of assessments to meet the interest on such bonds or the principal on such bonds as may become payable in such year shall take into account the money in said bond fund derived from such "surplus."

The service charges to the electors within the district shall be uniform. The primary object of the district being, the providing of power or fuel for pumping for irrigation purposes and it shall not be lawful to extend such service to points outside of such district except there be a surplus of power over and above the needs for irrigation purposes and other purposes within the district, but the board of directors are authorized to make reasonable contracts with the state of New Mexico, cities and towns, or other municipal corporations of said state and with other persons and corporations to supply such surplus power, if any, or to carry out the construction plans or other plans of organization of the district. Any district organized under this act [73-12-1 through 73-12-57 NMSA 1978] shall have the use of public highways, roads, streets and alleys in or outside such district to the extent needed to transmit power or fuel into the district, but such use shall be subject to the primary use of the public to such highways, streets and alleys and shall be under such reasonable conditions and restrictions as may be made by the board of county commissioners in the county in which the same are situated or of the board of trustees or of the city council of such towns and cities in which the same are situated. The said board of directors shall have power to construct, operate, lease and control plants for the generation, distribution, sale, lease and use of electric energy and to construct, operate, lease and control pipelines for the transmission of oil or gas to be used in connection with the purposes for which such district is organized.

History: Laws 1929, ch. 76, 17; C.S. 1929, 73-717; 1941 Comp., 77-2417; 1953 Comp., 75-25-17.



Section 73-12-18 - Certifying requirements to board of county commissioners each year; county commissioners may act ; duties of county treasurer; delinquent accounts; special assessments; disbursements

73-12-18. Certifying requirements to board of county commissioners each year; county commissioners may act [; duties of county treasurer; delinquent accounts; special assessments; disbursements]

It shall be the duty of the board of directors of the district, on or before September first of each year, to determine the amounts of money required to meet the obligations and the maintenance, operating and current expenses of the district for the ensuing fiscal year, and such additional sums as may be necessary to meet any deficiency for payment of such obligations and expenses theretofore incurred, and to certify the same to the board of county commissioners. Such certificate shall specify the sum required for each of the purposes therein mentioned. The county treasurer shall distribute the proceeds of the taxes levied by the board of county commissioners under this act [73-12-1 through 73-12-57 NMSA 1978] to the credit of the separate funds in proportion to the sums specified in said certificate, among which shall be a bond fund for payment of interest and sinking fund or [for] principal of outstanding bonds of the district, and a power and water fund out of which to pay the annual water rentals or charges for water purchased or contracted for by the district from any other district, person or corporation, and to pay for power or fuel contracted for by the district and to pay costs of service, operation, maintenance and taxes on surplus power sold, as hereinafter provided.

If at the time of making and filing the certificate mentioned above there should be due the district, from a landowner within the district, or an agent or lessee of such landowner, any bill for services rendered or for money advanced on account of guarantees furnished by the district, it shall be the duty of the said board of directors to make a list of such delinquent accounts showing the name of the owner of the land and the legal description of the land to which service was rendered, the amount due and delinquent and they shall certify this list to the county assessor who shall place the same on the tax rolls as a special assessment against the particular piece of land to which the service was rendered. Such assessments, when entered on the tax roll shall have the same force and effect as other assessments, and shall constitute a lien on such land.

It shall be unlawful to transfer any money from either the bond fund or the power and water fund, or to use the money therein for any other purposes so long as any obligations of the district, which should be paid out of such funds, respectively remain unpaid.

The county treasurer is authorized to pay out of said bond fund any matured bond or coupon of the district, and to pay out of the power and water fund any charges or rentals for power or water due by the district and unpaid, without warrant signed by the president and secretary of the district in any case where the district officers neglect or refuse to issue such warrants in time to meet such obligations when due.

Should the board of directors fail to certify the amount so needed or should the amount certified to the board of county commissioners be, in the judgment of such board of county commissioners, insufficient to meet such obligations, then, in that event, the board of county commissioners shall determine the amount of money required to meet such obligations and fix the rate per acre or levy taxes to provide such amount of money.

History: Laws 1929, ch. 76, 18; C.S. 1929, 73-718; 1941 Comp., 77-2418; 1953 Comp., 75-25-18.



Section 73-12-19 - Duties of county assessor.

73-12-19. Duties of county assessor.

It shall be the duty of the county assessor of any county embracing the whole or a part of any irrigation district to assess and enter upon his tax roll each year the name of the owner and the description, and area of, each tract of land in said district in said county subject to taxation under this act [73-12-1 through 73-12-57 NMSA 1978], and to deliver a certified list thereof to the county commissioners of said county and to transmit a like certified list to the county commissioners of the county in which the office of said district is located; and upon receipt by such assessor of the notice from the county commissioners of the levies to be made as hereinafter provided, he shall extend the same upon his tax roll to be collected in the same manner as other taxes; provided, that in no case shall any land be taxed for any purpose under this act which from any natural cause cannot be irrigated by the irrigation system of said district, or is incapable of cultivation: provided further, that such exception from taxation shall not apply to any land until the same shall have been excluded for that purpose by order of the board of directors in a proper proceeding as provided by this act and after a certified copy of such order shall have been filed for record in the office of the county clerk of the county wherein such lands are situate.

History: Laws 1929, ch. 76, 19; C.S. 1929, 73-719; 1941 Comp., 77-2419; 1953 Comp., 75-25-19.



Section 73-12-20 - Board of county commissioners to fix rate per-acre levy.

73-12-20. Board of county commissioners to fix rate per-acre levy.

It shall be the duty of the county commissioners of the county in which is located the office of any irrigation district, immediately upon receipt of the said certified list of the lands in said district subject to tax hereunder, and upon the receipt of the certificate of the said board of directors certifying the total amount of money required to be raised as herein provided to fix the rate per acre of levy necessary to provide said amount of money, and to fix the rate per acre necessary to provide the amount of money required to pay the interest and principal of the bonds of said district as the same shall become due; also to fix the rate per acre necessary to provide the amount of money required for any other purposes as in this act [73-12-1 through 73-12-57 NMSA 1978] provided, and which are to be raised by the levy of taxes upon the lands of said district; and to certify said respective levies to the county commissioners of each other county embracing any portion of said district. The rate of levy necessary to raise the required amount of money for said district shall be increased fifteen percent to cover delinquencies. For the purpose of said district, it shall be the duty of the county commissioners of each county in which any irrigation district is located in whole or in part, at the time of making levy for county purposes, to make a levy, as above provided, upon all lands in said district within their respective counties subject to taxation under this act and to deliver a notice to the county assessor thereof.

History: Laws 1929, ch. 76, 20; C.S. 1929, 73-720; 1941 Comp., 77-2420; 1953 Comp., 75-25-20.



Section 73-12-21 - Duties of county treasurer.

73-12-21. Duties of county treasurer.

The county treasurer of the county in which is located the office of any irrigation district, shall be and is hereby constituted ex-officio district treasurer of said district, and said county treasurer shall be liable upon his official bond and to indictment and criminal prosecution, for malfeasance, misfeasance or failure to perform any duty herein prescribed as county treasurer or district treasurer, as is provided by law in other cases as county treasurer. Said treasurer shall receive and receipt for all moneys belonging to said district. It shall be the duty of the county treasurer in each county in which any irrigation district is located, in whole or in part, to collect and receipt for all taxes levied as herein provided, in the same manner and at the same time as is required in the receipt for and collection of taxes upon real estate for county purposes; provided, that such county treasurer shall receive in payment of the district bond fund taxes above mentioned for the year in which said taxes were levied, interest coupons or bonds issued by said irrigation districts maturing within said year, the same as so much lawful money of the United States, if such interest coupons do not exceed the amount of district bond fund taxes which the person tendering the same owes. The county treasurer of each county comprising a portion only of any irrigation district, excepting the county treasurer of the county in which the office of said district is located, on the first Monday of every month, shall remit to the district treasurer aforesaid all moneys, bonds and coupons theretofore collected or received by him on account of said district. Every county treasurer shall keep a bond fund account and a general fund account. The bond fund shall consist of all moneys received on account of interest and principal of the bonds issued by said district, said accounts for interest and principal each to be kept separate. The general fund shall consist of all moneys received. The district treasurer aforesaid shall pay out of said bond fund, when due, the interest and principal of the bonds of said district, at the time and at the place specified in said bonds, and shall pay out of said general fund only upon warrants signed by the president and countersigned by the secretary of said district, as herein provided. The district treasurer, on the fifteenth day of each month shall report to the board of directors of said district the amount of money in his hands to the credit of the respective funds above provided. All such district taxes collected and paid to the county treasurers as aforesaid shall be received by said treasurers in their official capacity and they shall be responsible for the safekeeping, disbursement and payment thereof the same as for other moneys collected by them as such treasurers; provided, said county treasurer shall not receive any commission for the collection of said district taxes or any extra compensation for acting as such district treasurer other than the regular salary as such county treasurer but the district may pay to such treasurer for clerical assistance a sum not to exceed twenty dollars ($20.00) per month for each five thousand acres or major fraction thereof in such district.

History: Laws 1929, ch. 76, 21; C.S. 1929, 73-721; 1941 Comp., 77-2421; 1953 Comp., 75-25-21.



Section 73-12-22 - Revenue laws of state to govern; may refuse service to delinquents.

73-12-22. Revenue laws of state to govern; may refuse service to delinquents.

The revenue laws of this state for the assessment, levying and collection of taxes on real estate for county purposes, except as herein modified, shall be applicable for the purposes, of this act [73-12-1 through 73-12-57 NMSA 1978], including the enforcement of penalties and forfeitures for delinquent taxes. All interest that may be collected on delinquent taxes levied and assessed for district purposes under the provisions of Chapter 41, Laws of 1919, and all interest from that source in hands of county treasurers shall be credited to the several district funds in proportion to the amounts thereof as certified by the board of directors of such district.

In addition to such penalties and forfeitures the board of directors of each district is hereby authorized to refuse during any current year, to deliver water from the canals and reservoirs of the district, or purchased from any other district, person or corporation, to any land for irrigation thereof or domestic use thereon, so long as any taxes assessed and levied for district purposes against such land, or any interest, cost or penalties accrued thereon, are due, delinquent and unpaid.

In case the lists or certificates in this act required to be made as the basis for the tax levy for district purposes shall not be made within the time in this act prescribed, or in case such levy is not made or certified by the board of county commissioners before the tax roll is made up for any year, such lists and certificates shall nevertheless be made and such levy made and extended on the tax roll with the same effect as if made within the time prescribed by law. It shall be the duty of the board of directors to purchase in the name of such district any property which may be sold for delinquent taxes under this act, and said board is authorized to take title to such land in the name of the district, and to sell and convey the same when it has acquired title thereto, at a price not less than the taxes, penalty and interest accrued thereon.

History: Laws 1929, ch. 76, 22; C.S. 1929, 73-722; 1941 Comp., 77-2422; 1953 Comp., 75-25-22.



Section 73-12-23 - Construction and material contracts to be let to lowest bidder.

73-12-23. Construction and material contracts to be let to lowest bidder.

After adopting a plan for the construction of power plants, transmission lines, pipelines, canals, reservoirs and works, the board of directors shall give notice, by publication thereof, not less than twenty days in a newspaper published in each of the counties into which any such irrigation district extends, provided a newspaper is published therein, and in such other newspapers as they may deem advisable, calling for bids for the construction of said work or any portion thereof; if less than the whole work is advertised, then the portion so advertised must be particularly described in such notice; said notice shall set forth that plans and specifications can be seen at the office of the board, and that the board will receive sealed proposals therefor, and that the contract will be let to the lowest responsible bidder, stating the time and the place for opening the proposals, which at said time and place shall be opened in public, and as soon as convenient thereafter the board shall let said work, either in portions or as a whole, to the lowest responsible bidder, or they may reject any or all bids and readvertise for proposals or may proceed to construct the work under their own superintendence.

Contracts for the purchase of material shall be awarded to the lowest responsible bidder. The person or persons to whom a contract may be awarded shall enter into a bond with good and sufficient sureties, to be approved by the board, payable to said district for its use, for not less than ten percent of the amount of the contract price, conditioned for the faithful performance of said contract. The work shall be done under the direction and to the satisfaction of the engineer in charge subject to the approval of the board.

History: Laws 1929, ch. 76, 23; C.S. 1929, 73-723; 1941 Comp., 77-2423; 1953 Comp., 75-25-23.



Section 73-12-24 - Payment of claim; when warrants to issue; claims to be verified; record to be kept.

73-12-24. Payment of claim; when warrants to issue; claims to be verified; record to be kept.

No claims shall be paid by the district treasurer until the same shall have been allowed by the board, and only upon warrants signed by the president and countersigned by the secretary, which warrants shall state the date authorized by the board and for what purpose; provided, no warrant shall be issued or obligation incurred unless the district treasurer has sufficient funds on hand to pay such warrant when it is presented for payment. All claims against the district shall be verified and the secretary of the district is hereby authorized and empowered to administer oath to the parties verifying said claims, the same as the county clerk or a notary public might do. The district treasurer shall keep a register in which he shall enter each warrant as issued and as presented for payment showing the date and amount of such warrant, to whom payable, the date of the presentation for payment, the date of payment and all warrants shall be paid in the order of their presentation for payment to the district treasurer. All warrants shall be drawn payable to the claimant or bearer, the same as county warrants.

History: Laws 1929, ch. 76, 24; C.S. 1929, 73-724; 1941 Comp., 77-2424; 1953 Comp., 75-25-24.



Section 73-12-25 - Service charges to pay operation and maintenance; tax levy; employment of electrician or mechanic.

73-12-25. [Service charges to pay operation and maintenance; tax levy; employment of electrician or mechanic.]

For the purpose of defraying the expenses of the organization of the district and the care, operation, management, repair and improvements of all canals, ditches, reservoirs, water wells, power plants, electrical motors, engines, power plants, transmission lines, pipelines and other works including drainage works and including salaries of officers and employees and for rental of [or] charges for water, power or fuel supplied to said district under any contract with owners of other irrigation works or power plants, or transmission lines or pipelines, the board may fix rates of tolls and charges and collect the same of all persons using such canals, ditches, water for irrigation or power or fuel for irrigation, or other purposes, or may provide in whole or in part payment of such expenditures by levy of taxes therefor, as hereinbefore provided, or by both tolls and taxes. In case the money raised be insufficient and in case bonds be unavailable for the construction or completion of any works in accordance with plans adopted, it shall be the duty of the board of directors to provide for the completion by causing the levy of a tax therefor in the same manner in which levy of taxes is made for the other purposes provided for in this act [73-12-1 through 73-12-57 NMSA 1978].

The board of directors may employ an expert electrician or mechanic to keep all electrical motors, engines and pumps and other service properties in good repair, so as to produce the maximum efficiency.

History: Laws 1929, ch. 76, 25; C.S. 1929, 73-725; Laws 1931, ch. 133, 4; 1941 Comp., 77-2425; 1953 Comp., 75-25-25.



Section 73-12-26 - Right of eminent domain.

73-12-26. Right of eminent domain.

The board of directors shall have the power to construct the said works across any stream of water, watercourse, street, avenue, highway, railway, canal, ditch or flume which the route of said canal or canals, power, transmission or pipelines may intersect or cross; and if said board and the owners or controllers of the property so to be crossed cannot agree on the amount to be paid therefor, or as to the points or the matter of said crossings, the same shall be ascertained and determined in all respects as is provided by law in respect to the taking of land for public uses. The right-of-way is hereby granted to locate, construct and maintain said works or reservoirs, over, through or upon any of the lands which are now, or may be the property of the state.

History: Laws 1929, ch. 76, 26; C.S. 1929, 73-726; 1941 Comp., 77-2426; 1953 Comp., 75-25-26.



Section 73-12-27 - Compensation of board; members may not be interested in any contract.

73-12-27. Compensation of board; members may not be interested in any contract.

The board of directors shall each receive compensation at the rate of two and one-half dollars ($2.50) per day while attending meetings, and their actual and necessary expenses while engaged in official business. The salary of the secretary shall not exceed eight hundred dollars ($800) per annum. No director or any officer named in this act [73-12-1 through 73-12-57 NMSA 1978] shall, in any manner, be interested, directly or indirectly, in any contract awarded or to be awarded by the board, or in the profits to be derived therefrom; nor shall such director or officer receive any bonus, gratuity or bribe; and for any violation of this provision any such director or officer shall be deemed guilty of a felony, and upon conviction thereof shall forfeit his office, and be punished by a fine not exceeding five hundred dollars ($500) or by imprisonment in the penitentiary not exceeding five years nor less than one year.

History: Laws 1929, ch. 76, 27; C.S. 1929, 73-727; 1941 Comp., 77-2427; 1953 Comp., 75-25-27.



Section 73-12-28 - Board of directors have no power to incur debt other than provided in this act.

73-12-28. Board of directors have no power to incur debt other than provided in this act.

The board of directors, or other officers of the district, shall have no power to incur any debt or liability whatever either by issuing bonds or otherwise, in excess of the express provisions of this act [73-12-1 through 73-12-57 NMSA 1978], and any debt or liability incurred in excess of such express provisions shall be and remain absolutely void.

History: Laws 1929, ch. 76, 28; C.S. 1929, 73-728; 1941 Comp., 77-2428; 1953 Comp., 75-25-28.



Section 73-12-29 - Manner of distribution of power or water.

73-12-29. Manner of distribution of power or water.

In case the volume of water in any canal, reservoir or other works or in case the volume of power or fuel in any district shall not be sufficient to supply the continual wants of the entire district and all lands susceptible of irrigation therein, then it shall be the duty of the board of directors to distribute all available water, power or fuel upon certain or alternate days to different users or localities, as they may in their judgment think best, for the interest of all parties concerned, provided, however, that power or fuel for the production of power shall be first served to the fullest extent practicable for use in pumping of water for irrigation.

History: Laws 1929, ch. 76, 29; C.S. 1929, 73-729; 1941 Comp., 77-2429; 1953 Comp., 75-25-29.



Section 73-12-30 - Prior water rights not affected.

73-12-30. Prior water rights not affected.

Nothing herein contained shall be deemed to authorize any person to divert the waters of any river, creek, stream, canal or reservoir to the detriment of any person having a prior right to the waters of such river, creek, stream, canal or reservoir.

History: Laws 1929, ch. 76, 30; C.S. 1929, 73-730; 1941 Comp., 77-2430; 1953 Comp., 75-25-30.



Section 73-12-31 - Boundaries may be changed, but such change shall not affect obligations incurred.

73-12-31. Boundaries may be changed, but such change shall not affect obligations incurred.

The boundaries of any irrigation district now or hereafter organized under the provisions of this act [73-12-1 through 73-12-57 NMSA 1978], may be changed in the manner herein prescribed; but such change of the boundaries of the district shall not impair or affect its organization, or its rights in or to property or any of its rights or privileges of whatsoever kind or nature, nor shall it affect, impair or discharge any contract, obligation, lien or charge for or upon which it or the owner of lands therein were or might become liable or chargeable had such change of its boundaries not been made.

History: Laws 1929, ch. 76, 31; C.S. 1929, 73-731; 1941 Comp., 77-2431; 1953 Comp., 75-25-31.



Section 73-12-32 - Petition for inclusion of land.

73-12-32. Petition for inclusion of land.

The holder or holders of title, or evidence of title, or [of] any body of land adjacent to or situate within the boundaries of any irrigation district, may file with the board of directors of said district a petition in writing, praying that such lands be included in such district. The petition shall describe the tracts, or body of land owned by the petitioners, but such description need not be more particular than is required when such lands are entered by the county assessor in the assessment book. Such petition shall be deemed to give the assent of the petitioners to the inclusion of [in] such district of the lands described in the petition and such petition must be acknowledged in the same manner that conveyances of land are required to be acknowledged.

History: Laws 1929, ch. 76, 32; C.S. 1929, 73-732; 1941 Comp., 77-2432; 1953 Comp., 75-25-32.



Section 73-12-33 - Notice of application for inclusion of land to be published.

73-12-33. Notice of application for inclusion of land to be published.

The secretary of the board of directors shall cause notice of the filing of such petition to be given and published once a week for three successive weeks in a newspaper published in the county where the office of said board is situate, which notice shall state the filing of such petition and the names of the petitioners; a description of the lands mentioned in the petition, and the prayer of said petitioners; giving notice to all persons interested, to appear at the office of said board at a time named in said notice, and show cause, in writing, if any they have, why the petition should not be granted. The time specified in the notice at which it shall be required to show cause shall be the regular meeting of the board next after the expiration of the time for the publication of the notice. The petitioner or petitioners shall advance to the secretary sufficient money to pay the estimated cost of all proceedings under such petition before the secretary shall be required to give such notice.

History: Laws 1929, ch. 76, 33; C.S. 1929, 73-733; 1941 Comp., 77-2433; 1953 Comp., 75-25-33.



Section 73-12-34 - Hearing on petition for inclusion of land.

73-12-34. Hearing on petition for inclusion of land.

The board of directors, at the time and place mentioned in said notice, or at such time or times to which the hearing of such petition may be adjourned, shall proceed to hear the petition, and all objections thereto, presented in writing by any person showing cause as aforesaid why said petition should not be granted. The failure of any person interested to show cause, in writing, as aforesaid, shall be deemed and taken as an assent on his part to the inclusion of such lands in said district as prayed for in said petition.

History: Laws 1929, ch. 76, 34; C.S. 1929, 73-734; 1941 Comp., 77-2434; 1953 Comp., 75-25-34.



Section 73-12-35 - Terms on which lands may be included.

73-12-35. Terms on which lands may be included.

The board of directors to whom such petition is presented may require as a condition precedent to the granting of the same that the petitioners shall severally pay to such district such respective sums, as nearly as the same can be estimated by the board, as said petitioners or their grantors would have been required to pay for their pro rata share of all bonds and the interest thereon which may have previously thereto be [been] issued by said district had such lands been included in such district at the time the same was originally formed or when said bonds were so issued; and said board may require such petitioners to pay for such further sums as the board may deem just on account of irrigation works or water rights paid for otherwise than by issue of bonds.

History: Laws 1929, ch. 76, 35; C.S. 1929, 73-735; 1941 Comp., 77-2435; 1953 Comp., 75-25-35.



Section 73-12-36 - Action of board on petition to include land; order describing new boundaries; electors may protest.

73-12-36. Action of board on petition to include land; order describing new boundaries; electors may protest.

The board of directors if they deem it not for the best interests of the district to include therein the lands mentioned in the petition, shall by order reject the said petition, but if they deem it for the best interests of the district that said lands be included the board may order that the district be so changed as to include therein the lands mentioned in the said petition. The order shall describe the entire boundaries of the district with the lands so included, if the district boundaries be changed thereby, and for that purpose the board may cause a survey to be made of such portion of such boundaries as may be deemed necessary; provided, if within thirty days from the making of such order a majority of the qualified electors of the district protest in writing to said board against the inclusion of such lands, in said district, said order shall be held for naught and said lands shall not be included therein.

History: Laws 1929, ch. 76, 36; C.S. 1929, 73-736; 1941 Comp., 77-2436; 1953 Comp., 75-25-36.



Section 73-12-37 - Board to transmit order and plat of new boundaries to county clerk.

73-12-37. Board to transmit order and plat of new boundaries to county clerk.

Upon the allowance of such petition and in case no protest has been filed with the board within thirty days after the entry of said order as aforesaid, a certified copy of the order of the board of directors making such change, and a plat of such district showing such change, certified by the president and secretary, shall be filed for record in the office of the county clerk of each county in which are situate any of the lands of the district, and the district shall remain an irrigation district as fully to all intents and purposes as if the lands which are included in the district by the change aforesaid had been included therein at the organization of the district; and said district as so changed and all the lands therein shall be liable for all existing obligations and indebtedness of the organized district.

Upon the filing of the order and the plat, as herein mentioned, copies thereof, certified by said county clerk, shall be admissible in evidence to prove the inclusion of said lands in said district.

History: Laws 1929, ch. 76, 37; C.S. 1929, 73-737; 1941 Comp., 77-2437; 1953 Comp., 75-25-37.



Section 73-12-38 - Authority to sign petition of protest.

73-12-38. Authority to sign petition of protest.

A guardian, conservator or personal representative of an estate, who is appointed as such under the laws of this state, and who, as such guardian, conservator or personal representative is entitled to the possession of the lands belonging to the estate which he represents, may on behalf of his ward or the estate which he represents, upon being thereunto authorized by the proper court, sign any petition or protest in this act [73-12-1 through 73-12-57 NMSA 1978] mentioned, and may show cause, as in this act mentioned, why the boundaries of the district should not be changed or additional lands included therein.

History: Laws 1929, ch. 76, 38; C.S. 1929, 73-738; 1941 Comp., 77-2438; 1953 Comp., 75-25-38; Laws 1975, ch. 257, 8-131.



Section 73-12-39 - Board may redivide district for election purposes after inclusion of land.

73-12-39. Board may redivide district for election purposes [after inclusion of land].

In case of the inclusion of any lands within any district by proceedings under this act [73-12-1 through 73-12-57 NMSA 1978] the board of directors, shall, if they deem necessary, at least thirty days prior to the next succeeding regular election, make an order redividing such district into three divisions, as nearly equal in size as may be practicable, and one director shall thereafter be elected for each division as hereinbefore provided.

History: Laws 1929, ch. 76, 39; C.S. 1929, 73-739; 1941 Comp., 77-2439; 1953 Comp., 75-25-39.



Section 73-12-40 - Land may be excluded from district.

73-12-40. Land may be excluded from district.

Any tract of land included within the boundaries of any such district, at or after its organization under the provisions of this act [73-12-1 through 73-12-57 NMSA 1978], may be excluded therefrom, in the manner herein prescribed, but such exclusion of land from the district shall not impair or affect its organization, or its rights in or to property or any of its rights or privileges of whatever kind or nature; nor shall such exclusion affect, impair or discharge any contract, obligation, lien or charge for or upon which the district or the land so excluded is liable or chargeable, at the time such land is excluded from the district.

History: Laws 1929, ch. 76, 40; C.S. 1929, 73-740; 1941 Comp., 77-2440; 1953 Comp., 75-25-40.



Section 73-12-41 - Owner shall file petition for exclusion.

73-12-41. Owner shall file petition for exclusion.

The owner or owners in fee of any lands constituting a portion of any irrigation district may file with the board of directors of the district, a petition praying that such lands may be excluded and taken from said district. The petition shall describe the lands which the petitioners desire to have excluded, but the description of such lands need not be more particular than required when lands are entered in the assessment book by the county assessor. Such petition must be acknowledged in the same manner and form as is required in case of a conveyance of land.

History: Laws 1929, ch. 76, 41; C.S. 1929, 73-741; 1941 Comp., 77-2441; 1953 Comp., 75-25-41.



Section 73-12-42 - Publish notice of petition for exclusion.

73-12-42. Publish notice of petition for exclusion.

The secretary of the board of directors shall cause a notice of the filing of such petition to be published for at least three weeks in some newspaper published in the county where the office of the board of directors is situated, and if any portion of said district lie within another county or counties, then said notice shall be so published in a newspaper published within each of said counties. The notice shall state the filing of such petition, the names of the petitioners, description of the lands mentioned in said petition and the prayer of said petitioners; and it shall notify all persons interested to appear at the office of said board at a time named in said notice, and show cause in writing, if any they have, why said petition should not be granted. The time to be specified in the notice at which they shall be required to show cause shall be the regular meeting of the board next after the expiration of the time for the publication of the notice. The petitioner or petitioners shall advance to the secretary sufficient money to pay the estimated cost of all proceedings under such petition before the secretary shall give such notice.

History: Laws 1929, ch. 76, 42; C.S. 1929, 73-742; 1941 Comp., 77-2442; 1953 Comp., 75-25-42.



Section 73-12-43 - Board shall consider petition for exclusion.

73-12-43. Board shall consider petition for exclusion.

The board of directors at the time and place mentioned in the notice, or at the time or times to which the hearing of said petition may be adjourned, shall proceed to hear the petition and all objections thereto presented in writing by any person showing cause as aforesaid why the prayer of said petition should not be granted. The filing of such petition with such board, as aforesaid, shall be deemed and taken as an assent by each and all of such petitioners, to the exclusion from such district of the lands mentioned in the petition, or any part thereof.

History: Laws 1929, ch. 76, 43; C.S. 1929, 73-743; 1941 Comp., 77-2443; 1953 Comp., 75-25-43.



Section 73-12-44 - Board shall act on petition for exclusion.

73-12-44. Board shall act on petition for exclusion.

The board of directors, if they deem it not for the best interest of the district that the lands mentioned in the petition or any portion thereof should be excluded from said district shall order that said petition be denied; but if they deem it for the best interest of the district that the lands mentioned in the petition, or some portion thereof, be excluded from the district, and if there are no outstanding bonds of the district, then the board may order the lands mentioned in the petition, or some defined portion thereof, to be excluded from the district; provided, if within thirty days from the making of such order a majority of the qualified electors of the district protest in writing to said board against the exclusion of such lands from said district, said order shall be held for naught and such lands shall not be excluded therefrom.

History: Laws 1929, ch. 76, 44; C.S. 1929, 73-744; 1941 Comp., 77-2444; 1953 Comp., 75-25-44.



Section 73-12-45 - Order making change and plat to be transmitted to county clerk.

73-12-45. Order making change and plat to be transmitted to county clerk.

Upon the allowance of such petition and in case no protest has been filed with the board within thirty days after the entry of said order as aforesaid, a certified copy of the order of the board of directors making such change and a plat of such district showing such change, certified by the president and secretary, shall be filed for record in the office of the county clerk, of each county in which are situate any of the lands of the district, and the district shall remain an irrigation district as fully to all intents and purposes as if the lands which are excluded by the change aforesaid, had not been excluded therefrom.

History: Laws 1929, ch. 76, 45; C.S. 1929, 73-745; 1941 Comp., 77-2445; 1953 Comp., 75-25-45.



Section 73-12-46 - Board may redivide district for election purposes after exclusion of land.

73-12-46. Board may redivide district for election purposes [after exclusion of land].

At least thirty days before the next regular election of such district the board of directors thereof may, if they deem it necessary, make an order redividing said district into three divisions, as nearly equal in size as practicable, and one director shall be elected for each division as hereinbefore provided.

History: Laws 1929, ch. 76, 46; C.S. 1929, 73-746; 1941 Comp., 77-2446; 1953 Comp., 75-25-46.



Section 73-12-47 - Supervision of electrical and mechanical appliances; schedules for use of power; regulations of quantity of water to be pumped.

73-12-47. Supervision of electrical and mechanical appliances; schedules for use of power; regulations of quantity of water to be pumped.

The board may employ a competent engineer or mechanic whose duty it shall be to supervise the operation and maintenance of all power plants, transmission lines, motors, engines, pumps and all electrical and mechanical appliances installed by the district and may, through such engineer or otherwise, provide engineering, electrical, mechanical, irrigation and agricultural assistance and instruction to owners of lands within the district.

The board shall in its printed rules relating to the service provide schedules for irrigation by the several owners of land so as to evenly and equitably distribute the power-load and may establish rules as to the amount of water to be pumped from each of such wells in conjunction with any state authority that may now or later be vested with jurisdiction of the appropriation of water from subsurface streams or reservoirs, in order to control, as far as practicable, the water level of such subsurface streams or reservoirs, and to avoid excessive pumping which might increase the pumping cost beyond the point of efficiency.

Said board shall also have the jurisdiction and authority to stop the waste of water in such district. The board may refuse service to owners of land unless and until such owners conform to such rules so established by the board in their use of such power and water.

All such rules must be reasonable and are subject to correction by action of any person affected thereby in the district court.

History: Laws 1929, ch. 76, 47; C.S. 1929, 73-747; 1941 Comp., 77-2447; 1953 Comp., 75-25-47.



Section 73-12-48 - District shall pay tax on gross revenue derived from sales of surplus power.

73-12-48. District shall pay tax on gross revenue derived from sales of surplus power.

Any district organized under the provisions of this act [73-12-1 through 73-12-57 NMSA 1978] shall be taxed in the sum of four percent (4%) of the gross revenue derived from the sale of surplus power, which amount shall be paid into the county treasury of the county in which such district is organized to the credit of the county road fund.

History: Laws 1929, ch. 76, 48; C.S. 1929, 73-748; 1941 Comp., 77-2448; 1953 Comp., 75-25-48.



Section 73-12-49 - Petition for dissolution of district; election thereon.

73-12-49. Petition for dissolution of district; election thereon.

Whenever a majority of the resident freeholders, representing a majority of the number of acres of the land included in any irrigation district organized or hereafter to be organized under this act [73-12-1 through 73-12-57 NMSA 1978], shall petition the board of directors to call a special election for the purpose of submitting to the qualified electors of said irrigation district a proposition to vote on the question of dissolution of said irrigation district, setting forth in said petition that all obligations, bills and claims of every nature whatsoever have been fully satisfied and paid, it shall be the duty of said directors, if they shall be satisfied that all obligations, claims and bills have been fully satisfied, to call an election, setting forth the object of the said election, and to cause notice of said election to be published in some newspaper in each of the counties in which any part of said district is located, for a period of thirty (30) days next prior to said election, setting forth the time and place for holding said election in each of the voting precincts in said district. It shall also be the duty of the directors to prepare ballots to be used at said election on which shall be written or printed words: "For Dissolution - Yes," and "For Dissolution - No."

History: Laws 1929, ch. 76, 49; C.S. 1929, 73-749; 1941 Comp., 77-2449; 1953 Comp., 75-25-49.



Section 73-12-50 - Vote on dissolution to be canvassed.

73-12-50. Vote on dissolution to be canvassed.

The board of directors shall name a day for canvassing the vote, and if it shall appear that a majority of said ballots contain the words, "For Dissolution - Yes," then it shall be the duty of said board of directors to make and cause to be entered upon their records an order declaring said district to be dissolved and to certify a copy of said order to the county clerk of each county wherein any part of said district is situated. And clerks shall record all such certificates in the records of the respective counties. Should it appear that a majority of the votes cast at said election were "For Dissolution - No," then the board of directors shall declare the proposition lost and shall cause the result to be made a part of the records of said irrigation district.

History: Laws 1929, ch. 76, 50; C.S. 1929, 73-750; 1941 Comp., 77-2450; 1953 Comp., 75-25-50.



Section 73-12-51 - Confirmation proceedings may be brought.

73-12-51. Confirmation proceedings may be brought.

The board of directors of any irrigation district purporting to be organized under this act [73-12-1 through 73-12-57 NMSA 1978], may commence special proceeding [proceedings] in and by which the proceedings of said board and of the county commissioners for the organization of said district and for the authorizing of the issuance and sale of the bonds of said district, whether said bonds or any of them have or have not been sold or disposed of, may be judicially examined, determined, approved and confirmed, and the validity of said bonds determined, and in which proceedings there shall likewise be determined the question of benefits received by the land of any landowner owning land within said district, and as to whether or not such land of any such landowner will receive benefits equivalent to the taxes which may be necessary to be levied against his lands in order to provide funds for the payment of the bonds of district, including the amounts to be levied thereon for the purpose of paying delinquencies, as provided in Section 20 of Chapter 41, Laws of 1919 [73-9-26 NMSA 1978], as amended by Section 3 of this act.

History: Laws 1929, ch. 76, 51; C.S. 1929, 73-751; 1941 Comp., 77-2451; 1953 Comp., 75-25-51.



Section 73-12-52 - Petition to be filed in district court.

73-12-52. Petition to be filed in district court.

The board of directors of the irrigation district shall file in the district court of the county in which the lands of the district, or some portion thereof, are situated, a petition stating briefly the facts concerning the organization of the district, a description of the boundaries of the district, the amount of the bond issue, the rate of interest, the series in which the bonds mature, the amount of the taxes necessary to be levied upon each acre of land in the district and the amount which may be levied to cover delinquencies, and praying that the proceedings, including the question of benefits, may be examined, determined, approved and confirmed by the court. The petition shall state the facts showing the proceedings leading up to the issue of said bonds, but the petition need not state in detail the facts showing such organization or the election of said board of directors.

History: Laws 1929, ch. 76, 52; C.S. 1929, 73-752; 1941 Comp., 77-2452; 1953 Comp., 75-25-52.



Section 73-12-53 - Court to fix time for hearing and publish notice thereof.

73-12-53. Court to fix time for hearing and publish notice thereof.

The court shall fix the time for the hearing of said petition and shall order the clerk of the court to give and publish a notice of the filing of such petition. The notice shall be published for three successive weeks in a newspaper published in the county where the office of the district is situated. The notice shall state the time and place fixed for the hearing of the petition and the prayer of the petitioners, and that any person interested in the organization of said district or in the proceedings for the issue or sale of said bonds, or the benefits received or the tax necessary to be levied, may on or before the day fixed for the hearing of said petition, demur to or answer said petition. The petition may be referred to and described in said notice as the petition of the board of directors of . . . . . . . . (giving its name), praying that the proceedings for the issue and sale of said bonds of said district and benefits received may be examined, determined, approved and confirmed by the court.

History: Laws 1929, ch. 76, 53; C.S. 1929, 73-753; 1941 Comp., 77-2453; 1953 Comp., 75-25-53.



Section 73-12-54 - Provisions of Civil Code shall apply; effect of findings of court.

73-12-54. Provisions of Civil Code shall apply; effect of findings of court.

The provisions of the Code of Civil Procedure respecting the demurrer and answer to a verified complaint shall be applicable to a demurrer and answer to said petition. The person so demurring and answering said petition shall be the defendant to the special proceedings, and the board of directors shall be the plaintiff. Every material statement of the petition not specifically controverted by the answer shall, for the purpose of said special proceedings, be taken as true, and every person failing to answer the petition shall, in case said bonds are declared by the court to be valid and the benefits received equal to the taxes necessary to be levied, be estopped from thereafter questioning the legality of the organization of the district, that the benefits received equal the taxes necessary to be levied, or the validity of said bonds in any proceeding. The rules of pleading and practice relating to appeals and writs of error provided by the Code of Civil Procedure which are not inconsistent with the provisions of this act [73-12-1 through 73-12-57 NMSA 1978] are applicable to the special proceedings herein provided for.

History: Laws 1929, ch. 76, 54; C.S. 1929, 73-754; 1941 Comp., 77-2454; 1953 Comp., 75-25-54.



Section 73-12-55 - The court's findings of fact and conclusions of law; judgment res judicata.

73-12-55. The court's findings of fact and conclusions of law; judgment res judicata.

Upon the hearing of such special proceedings the court shall find and determine whether the notice of the filing of the petition has been duly published for the time and in the manner in this act [73-12-1 through 73-12-57 NMSA 1978] prescribed, and shall have power and jurisdiction to examine and determine the legality and validity of, and approve and confirm, each and all of the proceedings for the organization of said district, including the question of benefits received by each and every tract of land within said district, under the provisions of this act, from and including the petition for the organization of the district, and all other proceedings which may affect the legality or validity of said bonds, the order of sale and the sale thereof, and benefits received by each and every tract of land within said district. The court may make a general order determining the question of benefits, except as to the issue raised by any landowner appearing, in which event there shall be a definite and specific finding as to benefits received by the land owned by such appearing landowner. The court in inquiring into the question of benefits received, the regularity, legality or correctness of said proceedings, must disregard any error, irregularity or omission, which does not affect the substantial rights of the parties to said special proceedings, or others whose rights or interests are involved in such proceedings. Upon issue joined the court shall hear the evidence, and the court may, by decree, determine the question of benefits and approve and confirm such proceedings in part, and disapprove and declare illegal or invalid other or subsequent parts thereof.

If the court finds that such proceedings have been legal and valid, and that the lands within said district will be benefited to an amount equal to the bonds proposed to be issued, and the tax necessary to be levied for the payment thereof and delinquencies thereon, as in this act provided, it shall, by decree, approve and confirm the same and declare the tax to be levied and the bonds issued and sold or to be issued or sold thereunder, to be valid. And if the court finds any part of such proceedings for the organization of the district, or for the levy of the tax, or for the issue and sale of bonds or other purposes of the district to be illegal, invalid or insufficient, it may direct such proceedings or action to be taken as will remedy the defects in the former proceedings. And upon presentation to the court of satisfactory evidence that such action or proceedings have been duly taken as directed the court may by its decree approve and confirm said proceedings and declare said bonds to be valid. The costs of the special proceedings may be allowed and apportioned between the parties in the discretion of the court.

The judgment or decree when finally made and entered shall be res judicata in all cases arising in connection with the organization of the district and the levy and collection of taxes for payment of the principal or interest of the bonds or of moneys due under contracts or obligations of the district, including the question of benefits received by each tract of land within said district.

History: Laws 1929, ch. 76, 55; C.S. 1929, 73-755; 1941 Comp., 77-2455; 1953 Comp., 75-25-55.



Section 73-12-56 - "Electrical district" defined.

73-12-56. ["Electrical district" defined.]

Whenever the words ". . . . . . . . Electrical District" are used in this act [73-12-1 through 73-12-57 NMSA 1978] it shall be held to mean and include only the lands described in the official order establishing said district and the official order including additional lands therein, if any, on record in the office of the county clerk and property and rights acquired by the district.

History: Laws 1929, ch. 76, 56; C.S. 1929, 73-756; 1941 Comp., 77-2456; 1953 Comp., 75-25-56.



Section 73-12-57 - Provisions of Chapter 20, Acts of 1925, relating to certification board, shall apply to this act.

73-12-57. Provisions of Chapter 20, Acts of 1925, relating to certification board, shall apply to this act.

The provisions of Chapter 20, of the Sessions Acts of 1925, being an act "relating to bonds of irrigation and conservancy districts, providing under what circumstances such bonds shall be legal investments for funds of banks in which companies and trust companies, trust funds and permanent funds derived from the sale of lands that may have been or may hereafter be granted to the state or any money or fund which may now or hereafter be invested in bonds, of cities, counties, school districts or municipalities and providing under what circumstances the use of irrigation and conservancy districts as security for the performance of any act may be authorized and provided that such bonds may be deposited to secure public money deposited in banks in the state of New Mexico," is hereby extended and made to apply also to electrical irrigation districts organized under this act [73-12-1 through 73-12-57 NMSA 1978].

History: Laws 1929, ch. 76, 57; C.S. 1929, 73-757; 1941 Comp., 77-2457; 1953 Comp., 75-25-57.






Article 13 - General Provisions Relating to Irrigation Districts

Section 73-13-1 - Office of district.

73-13-1. [Office of district.]

That the office of all irrigation districts shall be in the county where the lands of said district, or some part thereof, are situate.

History: Laws 1933, ch. 181, 1; 1941 Comp., 77-2501; 1953 Comp., 75-26-1.



Section 73-13-2 - Location determined by board of directors.

73-13-2. [Location determined by board of directors.]

The board of directors of each such district shall determine where the office of said district shall be and may change the location of such office, from time to time, in such manner as, in their opinion, will best serve the purposes of said district and convenience of the property owners therein.

History: Laws 1933, ch. 181, 2; 1941 Comp., 77-2502; 1953 Comp., 75-26-2.



Section 73-13-3 - Power to deal in lands and water rights.

73-13-3. [Power to deal in lands and water rights.]

The directors of any irrigation district, now organized or which may be hereafter organized under the laws of the state of New Mexico, shall have power to purchase, hold, use, control, operate, sell, convey, lease and otherwise acquire and deal in lands and water rights, and any and all interests therein, in the name and for the use of the district, whenever, in their judgment such action shall be for the benefit of the district.

History: Laws 1925, ch. 139, 1; C.S. 1929, 73-601; 1941 Comp., 77-2503; 1953 Comp., 75-26-3.



Section 73-13-4 - Transfer water from one tract to another tract owned by district.

73-13-4. Transfer water from one tract to another tract owned by district.

Upon the application of any landowner in the district or upon its own motion, the board of directors of any such district may transfer any water rights appurtenant to lands held by or within such district, which for any cause are not suitable for irrigation or capable of being properly irrigated, to any other lands held by or within such district and which, in their judgment may be profitably and advantageously irrigated. Said action shall be taken by first publishing a notice in any newspaper published within the county where the office of said district is located, of the board's intention to consider a resolution setting a time and place thereof, which resolution shall have for its purpose the transfer of such water rights from certain lands described in said notice to certain other lands described in said notice, and the reason for such transfer. At such time and place protest or protests from any person or persons interested may be heard and thereafter said board of directors shall take formal action upon said resolution. Any protestant or protestants may appeal direct to the district court from any action taken by said board upon said resolution, provided said appeal be taken and notice thereof served within ten (10) days from the date of the adoption or rejection of such resolution.

Such appeal when so taken to the district court, shall be heard de novo and in all matters the same as appeals from justice of the peace courts [magistrate courts], except that no right of trial by jury shall be allowed.

History: Laws 1925, ch. 139, 2; C.S. 1929, 73-602; Laws 1934 (S.S.), ch. 8, 14; 1941 Comp., 77-2504; 1953 Comp., 75-26-4.



Section 73-13-5 - State engineer notified of transfer.

73-13-5. [State engineer notified of transfer.]

That when, acting under the provisions of Section 73-602 of the New Mexico Statutes Annotated as amended by Section 14 of Chapter 8 of the Special Session Laws of 1934 [73-13-4 NMSA 1978], the board of directors of any irrigation district shall have transferred water rights to lands other than those to which such water rights had theretofore been appurtenant, the secretary of said board shall immediately certify and file with the state engineer, a true copy of the board's resolution and action effecting such transfer. And in case of an appeal from such action of said board, the clerk of the district court, without charge or cost, shall immediately file with said state engineer a certified copy of the judgment of court entered in said appeal.

History: Laws 1935, ch. 41, 1; 1941 Comp., 77-2505; 1953 Comp., 75-26-5.



Section 73-13-6 - Assessments on transfer of water rights.

73-13-6. [Assessments on transfer of water rights.]

Whenever water rights shall be transferred, under the provisions of this act [73-13-3, 73-13-4, 73-13-6, 73-13-7 NMSA 1978], from lands which are subject to any assessment for the payment of any outstanding bonds or other obligations of the district, the lands to which such water rights are transferred shall be subject to the same assessment or assessments from the date of such transfer. Such lands shall also be charged, from the date of transfer with assessments levied for the maintenance of the irrigation system or systems of the district, and for the general expenses of the district, in the same proportion as other lands in the district.

History: Laws 1925, ch. 139, 3; C.S. 1929, 73-603; 1941 Comp., 77-2506; 1953 Comp., 75-26-6.



Section 73-13-7 - Bondholders may be authorized to appoint director.

73-13-7. [Bondholders may be authorized to appoint director.]

Whenever the board of directors of an irrigation district are authorized to issue bonds of the district, or refunding bonds, and have issued or are about to issue such bonds, said board shall be authorized to enter into a contract with the purchasers of said bonds, or with the financial agency which may undertake or have in charge the sale thereof, that so long as any of such bonds remain outstanding, the owners of two-thirds in principal amount of said bonds may appoint one as director of said district. Such appointment shall be made by a written statement, in duplicate, signed by the owners of two-thirds of said bonds, showing the number, series, par value and date of issue of each bond owned or held by each respectively, and appointing such person as may be provided by such contract to be member of the board of directors of said district. One of such duplicate statements shall be filed with the board of directors of the district and entered in full upon the minutes of its next meeting, and the other with the county clerk. Directors so appointed shall not be required to have any other qualifications than those herein or in said duplicate statement provided but shall take the oath and give any bond required by law. They shall have the same powers, duties and liabilities as other directors of the district but shall receive no compensation for their services.

History: Laws 1925, ch. 139, 4; C.S. 1929, 73-604; 1941 Comp., 77-2507; 1953 Comp., 75-26-7.



Section 73-13-8 - Borrowing money; limitations.

73-13-8. Borrowing money; limitations.

In addition to the powers and authority, and including districts organized for the purpose of cooperating with the government of the United States under the terms of the federal reclamation law and other federal laws now vested in irrigation districts organized and existing under the laws of New Mexico, irrigation districts, through their respective boards of directors are hereby authorized and empowered to borrow money upon the income, credit and assets of such district and pledge the credit, income and assets thereof to secure the same, provided that no such loan shall exceed the sum of thirty dollars ($30.00) per acre for each acre of irrigated land within such district; if said loan exceeds one thousand dollars ($1,000) the same shall be authorized or approved in writing by landowners who own in excess of fifty-one percent of the lands irrigated and assessed by the district for district purposes, as such ownership and acreage be shown by the records of such district as certified by the secretary and president of said district and which said certificate or certificates shall be considered sufficient and conclusive as to the amount of such total irrigated acreage, and of the assent of the landowners authorizing or approving such loan; and after securing the said approval in writing of the landowners, the board of directors of any such district making any such loan is hereby authorized and empowered to execute, make and deliver, in the name of and for and on behalf of such district, notes, debentures, mortgages or pledges, or other form of obligation as shall by the board of directors be deemed for the best interest of such district.

History: Laws 1933, ch. 52, 1; 1941 Comp., 77-2508; Laws 1943, ch. 41, 1; 1953 Comp., 75-26-8; Laws 1957, ch. 135, 1.



Section 73-13-9 - Security for loan; repayment; special assessments.

73-13-9. [Security for loan; repayment; special assessments.]

The board of directors of any district securing or to secure any loan hereunder shall have power and authority to pledge and/or mortgage the income, assets and property of said district, and are authorized and empowered, and it shall be the duty of said board, to make special levy of assessment and assessments, from year to year, against all lands within the district to meet the payment and payments, including interest and sinking fund, obligated under any loan made hereunder; that such special assessments shall be increased not less than 15 per centum over and above the amount and amounts deemed to be required to meet the loan obligation, and if the sum realized from such special assessment and assessments be insufficient then any and all other income and property of the district shall be used as necessary to meet such obligation, except that no funds of the district shall be used to pay obligations hereunder where such funds have been made available to pay the outstanding bonds of such district, or interest thereon, or other obligations of the district shown of the public records of the county clerk of the county in which said district be situated, or if situated in more than one county, then the said records of each county.

History: Laws 1933, ch. 52, 2; 1941 Comp., 77-2509; 1953 Comp., 75-26-9.



Section 73-13-10 - Execution and acknowledgment of security for loan.

73-13-10. [Execution and acknowledgment of security for loan.]

Loans hereunder may be made and secured by notes, debentures, mortgages or pledges, or other form of obligation as shall by its board of directors be deemed for the best interest of such district and the board of directors of such district are hereby authorized and empowered to make, execute, acknowledge and deliver any and all such notes, bonds, mortgages, pledges, debentures or other form of obligation in the name of, and for and upon behalf of such district.

History: Laws 1933, ch. 52, 3; 1941 Comp., 77-2510; 1953 Comp., 75-26-10.



Section 73-13-11 - Limitation on term of loan; interest; renewal of loan.

73-13-11. Limitation on term of loan; interest; renewal of loan.

Loans made under the provisions hereof shall be for a period of not exceeding twenty (20) years, payable as to principal and interest as the board of directors may determine, but no obligation of the district issued hereunder shall be sold for less than ninety cents (90 ) of the dollar par value thereof, and shall draw interest not to exceed seven (7) per centum per annum, provided that any such loan may be refunded or renewed, if necessary, for a further period of five (5) years.

History: Laws 1933, ch. 52, 4; 1941 Comp., 77-2511; 1943, ch. 41, 2; 1953 Comp., 75-26-11.



Section 73-13-12 - Advertisement or notice of sale unnecessary; private sale.

73-13-12. [Advertisement or notice of sale unnecessary; private sale.]

It shall not be necessary that any advertisement or notice of sale of any obligation issued hereunder be had or given, but any such loan may be made and evidence of debt sold, negotiated and delivered at private sale without advertisement or notice.

History: Laws 1933, ch. 52, 5; 1941 Comp., 77-2512; 1953 Comp., 75-26-12.



Section 73-13-13 - Total of loans not to exceed maximum.

73-13-13. [Total of loans not to exceed maximum.]

No second or subsequent loan shall be made hereunder where the total thereof, including loan previously made hereunder, shall exceed the maximum amount per acre authorized hereunder.

History: Laws 1933, ch. 52, 6; 1941 Comp., 77-2513; 1953 Comp., 75-26-13.



Section 73-13-14 - Debt constitutes lien on district.

73-13-14. [Debt constitutes lien on district.]

That obligations and evidence of debt issued by any district hereunder shall be a first lien on the income and property of such district, except outstanding bonds and lien obligations of [on] the records of the county clerk and recorder of the county or counties wherein said district be situated, as of prior date and recording of the loan or loans hereunder.

History: Laws 1933, ch. 52, 7; 1941 Comp., 77-2514; 1953 Comp., 75-26-14.



Section 73-13-15 - Use of borrowed money.

73-13-15. [Use of borrowed money.]

Money obtained or borrowed under the provisions hereof shall be expended only in the betterment, extension, construction, operation, reconstruction and repair of the canal, irrigation system and physical works of the district, and for the payment or retirement of any or all existing indebtedness not evidenced by outstanding bonds, and in any such expenditures made by the district the tender [lender] of the monies shall not be responsible for the application or expenditure thereof.

History: Laws 1933, ch. 52, 8; 1941, ch. 112, 1; 1941 Comp., 77-2515; 1953 Comp., 75-26-15.



Section 73-13-16 - Special assessment entered by county assessor; lien; collection.

73-13-16. [Special assessment entered by county assessor; lien; collection.]

Special assessments authorized and made hereunder shall be certified by the secretary of the board of directors of said district to the county assessor of the county or counties where the lands assessed are situated and said assessor shall immediately enter said special assessment on the tax rolls for the year specified in said special assessment whether such roll be in his hands or in the hands of the county treasurer and said special assessment when entered shall be and constitute a first lien upon the lands assessed until paid and shall be collected by the county treasurer at the same time and in the same manner with the same penalties and interest, when in default of payment, as are other levies and assessments of the district collected, or special assessments may be made and included with the regular levies and assessments made by the district for district purposes as now provided by law.

History: Laws 1933, ch. 52, 9; 1941 Comp., 77-2516; 1953 Comp., 75-26-16.



Section 73-13-17 - Purpose of act.

73-13-17. [Purpose of act.]

The intent of this act [73-13-8 through 73-13-18 NMSA 1978] is to authorize and allow irrigation district [districts] coming under the provisions hereof to borrow money and make loans from the reconstruction finance corporation, under the provisions of the Relief Act of the federal congress of 1932, and amendments made or to be made thereto, or from any like agency of the federal government or from any other agency, person, corporation or association, and it is declared that tolls, assessments or charge for the use of water and other facilities of any such district shall be deemed self-liquidating, within the intent and meaning of the said act of congress in reference thereto.

History: Laws 1933, ch. 52, 10; 1941 Comp., 77-2517; 1953 Comp., 75-26-17.



Section 73-13-18 - Construction of act.

73-13-18. [Construction of act.]

Any and all laws relating to irrigation districts within the state of New Mexico which would or might be construed in conflict with this act [73-13-8 through 73-13-18 NMSA 1978] shall be held inoperative for the purposes and intent of this act, and this act shall be deemed to be additional to other laws and acts permitting or authorizing indebtedness by any district coming under the provisions hereof.

History: Laws 1933, ch. 52, 11; 1941 Comp., 77-2518; 1953 Comp., 75-26-18.



Section 73-13-19 - Delinquent tax sales; purchase by district.

73-13-19. [Delinquent tax sales; purchase by district.]

Whenever any lands within and forming part of any irrigation district organized under or governed by Chapter 41 of the Session Laws of 1919, and Chapter 20 of the Session Laws of 1919, have been heretofore or may be hereafter sold for delinquent taxes, such district may become the purchaser thereof or of the duplicate tax sale certificate therefor; provided, the rights and privileges by this act [73-13-19 through 73-13-23 NMSA 1978] conferred upon irrigation districts shall be cumulative, and this act shall not be construed to repeal Section 14 [73-11-35 NMSA 1978], Chapter 39 of the Sessions Laws of 1921.

History: Laws 1923, ch. 107, 1; C.S. 1929, 73-301; 1941 Comp., 77-2520; 1953 Comp., 75-26-19.



Section 73-13-20 - Expiration of redemption period; tax deed to district; prior liens.

73-13-20. [Expiration of redemption period; tax deed to district; prior liens.]

Whenever any such land so sold has been heretofore or shall be hereafter struck off to the county, and has not been redeemed, and the duplicate tax sale certificate therefor has not been sold or assigned by the county, it shall be the duty of the county treasurer, upon application by the board of directors of such district, at any time after the expiration of the period of redemption provided by law, to execute and deliver a tax deed conveying said land to said district subject to a prior lien for all the taxes, interest, penalty and costs due thereon; provided that where such land has been sold for delinquent taxes under the provisions of Chapter 133 of the Session Laws of 1921, the provisions of Section 453 of said Chapter 133 shall be complied with before such deed shall be issued.

History: Laws 1923, ch. 107, 2; C.S. 1929, 73-302; 1941 Comp., 77-2521; 1953 Comp., 75-26-20.



Section 73-13-21 - Sale of land or water rights acquired through tax sale; discharge of lien; recording.

73-13-21. [Sale of land or water rights acquired through tax sale; discharge of lien; recording.]

It shall be the duty of said board of directors to sell said land or any part thereof or any water rights appurtenant thereto as soon as practicable for not less than the amount of such lien and to pay to the county treasurer the amount of said lien together with accrued interest and costs, and thereupon said treasurer shall issue and deliver to the district a receipt therefor, which shall discharge said taxes and merge said lien in the district and its successor in title, which receipt shall be entitled to be recorded in the real estate records of the county without acknowledgment.

History: Laws 1923, ch. 107, 3; C.S. 1929, 73-303; 1941 Comp., 77-2522; 1953 Comp., 75-26-21.



Section 73-13-22 - Authority to purchase; expenses of purchase.

73-13-22. [Authority to purchase; expenses of purchase.]

The board of directors of any such district shall have full power and authority in the name and for the benefit of such district to make such purchases, to receive and hold title to such lands and water rights, to prosecute suits to quiet title thereto and to sell and convey the same. The costs and expenses of any purchases and sales authorized by this act [73-13-19 through 73-13-23 NMSA 1978] and amounts required to pay the taxes assessed against such lands while title thereto is held by the district shall be deemed operating and current expense of such district and may be assessed as such.

History: Laws 1923, ch. 107, 4; C.S. 1929, 73-304; 1941 Comp., 77-2523; 1953 Comp., 75-26-22.



Section 73-13-23 - When county be reinvested with title.

73-13-23. When county be reinvested with title.

Provided, however, that if the amount of the lien to which the county treasurer's deed shall be made, as provided by Section 2 [73-13-20 NMSA 1978] hereof, be not fully paid within six years from the date of such deed, the county shall, at the expiration of such period, be and immediately become reinvested by operation of law, with the title conveyed thereby: and this amendment shall apply to tax deeds heretofore issued if three years have not expired after the date of said deeds and prior to the time this act shall go into effect.

History: Laws 1923, ch. 107, 5; C.S. 1929, 73-305; Laws 1934 (S.S.), ch. 8, 13; 1941 Comp., 77-2524; 1953 Comp., 75-26-23.



Section 73-13-24 - Assessment, levy and collection of taxes by district.

73-13-24. [Assessment, levy and collection of taxes by district.]

That whenever any board of directors of any irrigation district, organized under the laws of the state of New Mexico, shall decide by appropriate resolution that it is to the best interest of such district to assess, levy and collect the taxes of such district it may take over such duties.

History: Laws 1927, ch. 129, 1; C.S. 1929, 73-401; Laws 1933, ch. 121, 1, 1941 Comp., 77-2525; 1953 Comp., 75-26-24.



Section 73-13-25 - Definitions.

73-13-25. [Definitions.]

The word "district" as hereinafter used shall mean an irrigation district, organized under the laws of the state of New Mexico; the word "assessor-collector" as hereinafter used shall mean the assessor-collector of such irrigation district; the word "treasurer" as hereinafter used shall mean the treasurer of such irrigation district.

History: Laws 1927, ch. 129, 2; C.S. 1929, 73-402; Laws 1933, ch. 121, 2; 1941 Comp., 77-2526; 1953 Comp., 75-26-25.



Section 73-13-26 - Notice of intention to take over taxation duties.

73-13-26. [Notice of intention to take over taxation duties.]

In the event any board of directors of any such irrigation district shall, as provided in the first section [73-13-24 NMSA 1978] hereof, decide to take over the levying, assessment and collection of taxes of its district, it shall notify the boards of county commissioners of the counties in which such district lies of its intention, by serving on the chairman or chairmen thereof a copy of its resolution on or before the last day of February of the year for which it intends to take over such duties.

History: Laws 1927, ch. 129, 3; C.S. 1929, 73-403; 1941 Comp., 77-2527; 1953 Comp., 75-26-26.



Section 73-13-27 - Meeting for determination of tax rate.

73-13-27. [Meeting for determination of tax rate.]

In the event of any such board of directors taking over such duties it shall become the duty of the board of directors, on or before the first day of September of each year, to determine the amount of money required to meet the obligations, maintenance, operating and current expenses for the ensuing year, and to fix the rate per acre of levy necessary to provide the amount of money required to pay the interest and principal of the bonds of said district as the same shall become due; also, to fix the rate per acre necessary to provide for the amount of money required for any other purposes under laws providing for the creating and operation of irrigation districts, and which are to be raised by the levy of taxes upon the lands of said district, and to certify the same to the assessor-collector of said district. The rate of levy necessary to raise the required amount of money for said district may be increased 15% to cover delinquencies.

History: Laws 1927, ch. 129, 4; C.S. 1929, 73-404; 1941 Comp., 77-2528; 1953 Comp., 75-26-27.



Section 73-13-28 - Assessor-collector and treasurer; appointment; bond of assessor-collector; salary; deputies.

73-13-28. [Assessor-collector and treasurer; appointment; bond of assessor-collector; salary; deputies.]

It shall become the duty of the board of directors of any such district after deciding to take over the duties of levying, assessing and collecting of the taxes of such district to appoint an assessor-collector and treasurer of such district; provided, that one person may be appointed to all of such offices. The person or persons appointed to such offices shall hold the same at the pleasure of the board.

The assessor-collector shall qualify by making and entering into a good and sufficient bond signed by a surety company, authorized to do business in this state, such bond to be subject to the approval of the board of directors and of the district judge of the district in which the office of the irrigation district is located, the amount thereof to be fixed by such board of directors, but such bond shall be in a sum not less than the sum of twenty thousand ($20,000) dollars, conditioned for the faithful performance of his duties as assessor-collector, and for the paying over to the treasurer or to a legal depository all funds or sums of money and other things of value coming into his hands as such assessor-collector. The board of directors may require additional bond or additional security at any time the same be advisable in their judgment. Such assessor-collector shall receive in full compensation for his service such salary as shall be fixed by the board of directors not exceeding the rate of fifteen hundred ($1,500) dollars per annum.

One or more deputies may be appointed by the board of directors to assist the assessor-collector and treasurer, for such period of time as the board may direct, and when so appointed, such deputy shall perform such duties as the board of directors may order, and may be removed at any time, at the pleasure of the board of directors. Any such deputy shall give bond in such amount as the board of directors may require, which shall be conditioned as the bond of the assessor-collector is conditioned.

Such assessor-collector shall perform such other duties as the board of directors shall determine, and the board shall fix his additional compensation, if any, therefor.

History: Laws 1927, ch. 129, 5; C.S. 1929, 73-405; Laws 1933, ch. 23, 1; 1941 Comp., 77-2529; 1953 Comp., 75-26-28.



Section 73-13-29 - Collections for United States; additional bond of treasurer.

73-13-29. [Collections for United States; additional bond of treasurer.]

In case any district is appointed fiscal agent of the United States, or is authorized by the United States to make collections of money for and in behalf of the United States, in connection with any federal reclamation project, such treasurer shall execute a further additional bond, in such sum as the secretary of the interior may require, conditioned for the faithful discharge by the district of its duties as fiscal or other agent of the United States, under such appointment or authorization; such additional bond to be approved, recorded and filed as provided for other official bonds, and any such additional bond may be sued on by the United States or any person injured by the failure of such officer or the district to perform the conditions of such bond.

History: Laws 1927, ch. 129, 6; C.S. 1929, 73-406; 1941 Comp., 77-2530; 1953 Comp., 75-26-29.



Section 73-13-30 - Treasurer; bond; salary.

73-13-30. [Treasurer; bond; salary.]

The treasurer after being appointed by the board of directors shall qualify by making an oath that he will well and truly perform his duties as such treasurer and by entering into a bond to the state of New Mexico conditioned the same as the bonds of county treasurers. Said bond to be in a sum to be fixed by the board of directors, but such bond shall be not less than the sum of twenty thousand ($20,000) dollars, to be signed by a surety company, authorized to do business in this state, and to be approved by the board of directors and the district judge of the district in which the office of said irrigation district is located. Said treasurer shall receive a salary fixed by the board of directors not exceeding the rate of fifteen hundred ($1,500) dollars per annum, and shall hold his office at the pleasure of the board or [of] directors; provided, however, that in the event one person is appointed to all the offices of assessor-collector and treasurer, only one bond need be furnished in such sum as may be fixed by the board of directors, subject to the approval of the district judge of the district in which the office of the irrigation district is located.

History: Laws 1927, ch. 129, 7; C.S. 1929, 73-407; Laws 1933, ch. 23, 2; 1941 Comp., 77-2531; 1953 Comp., 75-26-30.



Section 73-13-31 - Assessment roll.

73-13-31. [Assessment roll.]

The assessor-collector, on or before the first day of November of each year, shall prepare the assessment roll of the district, upon the blanks to be furnished by the board of directors, by entering upon said roll the name of the owner, the description and area of each tract of land in said district subject to taxation under the irrigation district laws of this state; a description of the tracts on the assessment rolls according to the plat numbers on the maps of the district, prepared by the United States bureau of reclamation, shall be a sufficient description; and shall extend upon said assessment roll the amounts due from each tract of land for each fund certified to him by the board of directors in a separate column and also the total taxes so levied for all the purposes of said irrigation district and the total amount due from each tract of land for all purposes in said irrigation district. In the event said district is composed of land lying in different counties, the assessor-collector shall make a separate assessment roll for each county. Said assessment roll shall be kept at the office of the district and the taxes shall be payable at the office of the district.

History: Laws 1927, ch. 129, 8; C.S. 1929, 73-408; Laws 1933, ch. 14, 1; 1941 Comp., 77-2532; 1953 Comp., 75-26-31.



Section 73-13-32 - Collection of taxes.

73-13-32. [Collection of taxes.]

It shall be the duty of the assessor-collector of said irrigation district to collect and receipt for all taxes levied as herein provided in the same manner and at the same time as is required in the receipt for, and the collection of, taxes upon real estate for county purposes; provided, that such collector shall receive in payment of the district bond fund taxes above mentioned for the year in which said taxes were levied, interest coupons or bonds issued by said irrigation district maturing within said year, the same as so much lawful money of the United States, if such interest coupons do not exceed the amount of taxes for district bond fund which the person tendering the same owes. The assessor-collector shall on or before the first Monday of each month, turn over to the treasurer all monies and coupons theretofore collected or received by him or an account of such taxes.

History: Laws 1927, ch. 129, 9; C.S. 1929, 73-409; 1941 Comp., 77-2533; 1953 Comp., 75-26-32.



Section 73-13-33 - Date for payment of taxes; delinquency; interest; penalties and costs; districts cooperating with reclamation laws.

73-13-33. [Date for payment of taxes; delinquency; interest; penalties and costs; districts cooperating with reclamation laws.]

All district taxes, tolls and charges of any irrigation district cooperating with the United States under the federal reclamation laws and other federal laws shall be due and payable as follows: first half January 1st of each year; second half July 1st of each year; on February 1 of each year, if the taxes, tolls and charges made the previous year shall not have been paid, one-half shall become delinquent; and on August 1st following, if not paid, the remaining one-half of said taxes, tolls and charges, shall become delinquent; and such taxes, tolls and charges from the respective dates of delinquency, shall bear interest at the rate of one-half of one percent per month until paid; provided, however, that when any such district shall have entered into a contract with the United States requiring the payment of the operation and maintenance costs to the United States in advance, all of such operation and maintenance taxes, tolls and charges, and all taxes, tolls and charges for current and miscellaneous expenses, shall be due and payable on the first day of January of each year, and on February 1st of each year, if the operation and maintenance taxes, tolls and charges, and taxes, tolls and charges for current miscellaneous expenses made the previous year shall not have been paid, all of the same shall become delinquent and shall bear interest at the rate of one-half of one percent per month until paid; and provided further, that the laws as to penalties and costs for delinquent taxes due to the county shall apply to delinquent taxes due to the district.

History: Laws 1927, ch. 129, 10; C.S. 1929, 73-410; Laws 1939, ch. 217, 1; 1941 Comp., 77-2534; 1953 Comp., 75-26-33.



Section 73-13-34 - Powers of district treasurer; delinquent taxes.

73-13-34. [Powers of district treasurer; delinquent taxes.]

That whenever any such irrigation district shall take over the levy, assessment and collection of the taxes of such district, the treasurer of such district shall have all the powers and be charged with all the duties, with reference to the collection of delinquent taxes of such district as are imposed by law on the county treasurer, with reference to the collection of state and county taxes, and that the provision by law regarding the collection of delinquent state and county taxes by suit, judgment, issuance and sale of tax sale certificates and tax deeds, or otherwise, shall be applicable to collection of delinquent taxes of such district; provided, however, that any tax sale certificate or tax deed, issued by the treasurer of such district shall be issued, subject to state, county and municipal taxes.

History: Laws 1929, ch. 88, 1; C.S. 1929, 73-411; Laws 1933, ch. 121, 3; 1941 Comp., 77-2535; 1953 Comp., 75-26-34.



Section 73-13-35 - Accounts kept by treasurer; payments; monthly report; depositories.

73-13-35. [Accounts kept by treasurer; payments; monthly report; depositories.]

It shall be the duty of the treasurer to keep a district bond fund account, a district contract fund account, a district operation and maintenance fund account and a district general fund account, and the proceeds of the taxes collected shall be covered into the respective funds. The district bond fund shall consist of all moneys collected for principal and interest of the bonds issued by said district; the district contract fund shall consist of all moneys received from taxes levied to provide for payment to the United States; the operation and maintenance fund shall consist of all moneys received on account of the operation and maintenance of irrigation and drainage system, except moneys to be paid to the United States pursuant to any contract; and the feneral [general] fund shall consist of all moneys received on account of current and miscellaneous expenses, not to be covered into any of the foregoing funds. Provided, however, that the treasurer and other officers of irrigation districts, other than those organized to cooperate with the government of the United States under federal reclamation law, shall not be required to keep a contract fund account.

The treasurer shall pay out of the district bond fund when due, the interest and principal of said bonds of said district, at the time and place specified in said bonds. The treasurer shall pay out of the said contract fund, all payments as they become due to the United States under contract at the time and in the manner provided in said contract. The treasurer shall pay out of said operation and maintenance fund, only upon warrants signed by the president or vice president, and countersigned by the secretary of the district directed to such party or parties as are due payment for operating and maintaining said irrigation and drainage system. The treasurer shall pay out of said general fund only upon order signed by the president or vice president, and countersigned by the secretary of said district.

The treasurer, on the fifteenth day of each month, shall report to the board of directors of said district, the amount of money in his hands to the credit of the respective funds above provided. All district taxes collected and paid to the treasurer, as aforesaid, shall be by him deposited in a bank or banks to be designated by the board of directors as a depository, and the board of directors is hereby created a board of finance, and the funds of said district shall be deposited in accordance with the law in force in respect to public depositories.

History: Laws 1927, ch. 129, 12; C.S. 1929, 73-412; Laws 1933, ch. 121, 4; 1941 Comp., 77-2536; 1953 Comp., 75-26-35.



Section 73-13-36 - County treasurer to turn over funds to district treasurer upon appointment.

73-13-36. [County treasurer to turn over funds to district treasurer upon appointment.]

Immediately upon the appointment and qualification of the treasurer, the county treasurer and ex-officio district treasurer shall turn over to the treasurer all funds of the district and take proper receipts therefor.

History: Laws 1927, ch. 129, 13; C.S. 1929, 73-413; 1941 Comp., 77-2537; 1953 Comp., 75-26-36.



Section 73-13-37 - Criminal liability of assessor-collector and treasurer.

73-13-37. [Criminal liability of assessor-collector and treasurer.]

The assessor-collector and treasurer of such district shall be liable for indictment and criminal prosecution for malfeasance, misfeasance or failure to perform any duty herein prescribed, as provided by law in cases of county treasurers.

History: Laws 1927, ch. 129, 14; C.S. 1929, 73-414; 1941 Comp., 77-2538; 1953 Comp., 75-26-37.



Section 73-13-38 - Insolvency of municipal irrigation districts; appointment of receiver.

73-13-38. [Insolvency of municipal irrigation districts; appointment of receiver.]

That whenever any municipal irrigation district shall become insolvent and unable to pay its debts, the district court may, at the suit of its board of directors, appoint a receiver for such municipal irrigation district, to operate the same under the court's directions, for the purpose of conducting the affairs of such irrigation district.

History: Laws 1931, ch. 55, 1; 1941 Comp., 77-2539; 1953 Comp., 75-26-38.



Section 73-13-39 - Powers of receiver of municipal district.

73-13-39. [Powers of receiver of municipal district.]

Whenever any receiver is appointed, as provided in the preceding section [73-13-38 NMSA 1978], he shall enter into such bond as the court may fix, and he shall have the same powers and authority heretofore exercised by the board of directors of such irrigation district, and such additional powers as a court of equity may or can grant.

History: Laws 1931, ch. 55, 2; 1941 Comp., 77-2540; 1953 Comp., 75-26-39.



Section 73-13-40 - Powers of receivers of irrigation districts; limitation on power.

73-13-40. [Powers of receivers of irrigation districts; limitation on power.]

That whenever any irrigation district has been placed in the hands of a receiver by order of court, such receiver shall be vested with all powers and authority which, in the absence of such receivership, would be vested in the board of directors of such district; provided, however, that in all cases where, in the absence of such receivership, a formal resolution of the board of directors of such district would be necessary for the exercise of some power or authority or the accomplishment of some purpose, such receiver shall only exercise such power or authority or accomplish such purpose when authorized so to do by order of the court in which such receivership proceedings are pending.

History: Laws 1933, ch. 180, 1; 1941 Comp., 77-2541; 1953 Comp., 75-26-40.



Section 73-13-41 - Powers upon order of court; effect of action.

73-13-41. [Powers upon order of court; effect of action.]

That upon order of the court in which any such receivership is pending, the receiver of any irrigation district may execute, on behalf of such district, any contract, conveyance, bond, debenture or other instrument which the board of directors of such district might or could have executed in its behalf in the absence of such receivership and may take any other action in connection with the affairs of such district which such board of directors might or could take in the absence of such receivership, and that any and all such action so taken or instruments so executed by such receiver shall, in all respects, have the same force and effect and be binding upon such district in the same manner and to the same extent as if such action had been taken or said instruments had been executed by or under the authority of the board of directors or other appropriate officer or officers of such district in the absence of such receivership.

History: Laws 1933, ch. 180, 2; 1941 Comp., 77-2542; 1953 Comp., 75-26-41.



Section 73-13-42 - Additional powers.

73-13-42. [Additional powers.]

That in addition to the power and authority specified in Paragraphs [Sections] one and two hereof [73-13-40, 73-13-41 NMSA 1978], all such receivers shall have further powers and authority as the court in which such proceedings are pending may or can grant.

History: Laws 1933, ch. 180, 3; 1941 Comp., 77-2543; 1953 Comp., 75-26-42.



Section 73-13-43 - Validating law; definitions.

73-13-43. [Validating law; definitions.]

The following terms, whenever used or referred to in this act [73-13-43 through 73-13-46 NMSA 1978], shall have the following meaning unless a different meaning clearly appears from the context:

A. the term "irrigation law" shall mean Chapter 20 of the Session Laws of 1919, Chapter 41 of the Session Laws of 1919 and Chapter 76 of the Sessions Laws of 1929, and acts amendatory thereof, and Chapter 73 of the 1929 Compiled Statutes Annotated of New Mexico, as amended;

B. the term "irrigation district" shall mean and include every irrigation district created, established or organized, or purporting to have been created, established or organized under the provisions of the irrigation law;

C. the term "directors" shall mean and include every board of directors or other governing body of any irrigation district, created, established or organized, or purporting to have been created, established or organized under the provisions of the irrigation law.

History: Laws 1934 (S.S.), ch. 9, 1; 1941 Comp., 77-2544; 1953 Comp., 75-26-43.



Section 73-13-44 - Establishment and proceedings of districts validated.

73-13-44. [Establishment and proceedings of districts validated.]

That the creation, establishment and organization of irrigation districts, or purported creation, purported establishment and purported organization under the provisions of the irrigation law, together with all notices, proceedings, acts and deeds done and performed with reference thereto, be and the same are hereby validated, ratified, confirmed, approved and declared legal in all respects, and that the aforesaid irrigation districts are hereby created, established and organized and continued bodies corporate and politic, and shall include and be comprised, as if the metes and bounds thereof were set forth herein, of the lands originally included in each irrigation district as defined and established by the board of county commissioners of the proper county under the provisions of the irrigation law, and any other lands included or purporting to have been included in such district, by the directors thereof by proceedings as provided by the irrigation law, excepting only such lands as may have been excluded or purporting to have been excluded from such district, by the directors thereof by proceedings as provided by the irrigation law; provided, that nothing herein contained shall be so construed as to hereafter prevent any lands from being excluded from or included in such district by the directors in accordance with the procedure now or hereafter provided by the irrigation law; and any and all proceedings heretofore had by the board of directors of any such irrigation district intended for the purpose of excluding from or including within such district or districts, any lands, are hereby validated, ratified, confirmed, approved and declared legal in all respects.

History: Laws 1934 (S.S.), ch. 9, 2; 1941 Comp., 77-2545; 1953 Comp., 75-26-44.



Section 73-13-45 - Elections and appointments of officers and employees validated.

73-13-45. [Elections and appointments of officers and employees validated.]

That all elections of directors of said irrigation districts held or purporting to be held under the provisions of the irrigation law and all appointments of officers, employees and agents of irrigation districts made or purported to have been made by the directors of such irrigation district, be, and the same hereby are validated, ratified, confirmed, approved and declared legal in all respects, and the said directors, officers, employees and agents are hereby declared to be the duly qualified directors, officers, employees and agents of the said irrigation districts with the rights, powers and duties granted unto them by the laws of this state or conferred upon them by the directors of such district, with like effect as though at the time or times said acts and proceedings, elections and appointments were done or had, there existed de jure irrigation districts and statutory authority for the doing thereof.

History: Laws 1934 (S.S.), ch. 9, 3; 1941 Comp., 77-2546; 1953 Comp., 75-26-45.



Section 73-13-46 - Unissued bonds; elections validated.

73-13-46. [Unissued bonds; elections validated.]

That all elections in said irrigation districts authorizing or purporting to authorize the issuance of bonds of said irrigation districts which have not been delivered and paid for prior to the date this act [73-13-43 through 73-13-46 NMSA 1978] shall become effective, be, and the same hereby are validated, ratified, confirmed, approved and declared legal and still effective in all respects. Upon resolution adopted by a majority of the members of the board of directors of such irrigation districts, all such authorized and unissued bonds may be issued, sold, executed and delivered by the directors notwithstanding any discrepancies or irregularities which may have occurred in the proceedings relating to the holding of such elections or in the length of time, not exceeding twenty years, which may have occurred from the date of the holding of such elections or purported elections to the date of the passage of such resolution, any laws of this state to the contrary notwithstanding.

History: Laws 1934 (S.S.), ch. 9, 4; 1941 Comp., 77-2547; 1953 Comp., 75-26-46.



Section 73-13-47 - Irrigation districts; regulations; recreational use of reservoirs.

73-13-47. Irrigation districts; regulations; recreational use of reservoirs.

Whenever an irrigation district impounds waters on lands leased from or with consent of a state or federal agency, the irrigation district may adopt regulations in conformance with the existing state laws that provide for public safety, environmental protection and restricted use provisions relating to the use of the surface waters for recreational purposes.

History: Laws 1987, ch. 325, 1.






Article 14 - Conservancy Districts; Definitions; Organization and Management

Section 73-14-1 - Declaration.

73-14-1. Declaration.

The establishment of conservancy districts for the purposes and in the manner provided for in this act is hereby declared to be conducive to the public health, safety, convenience and welfare.

History: Laws 1927, ch. 45, 101; C.S. 1929, 30-101; 1941 Comp., 77-2701; 1953 Comp., 75-28-1.



Section 73-14-2 - Application.

73-14-2. Application.

This act shall be construed as applying to districts organized for the purpose of providing and maintaining flood protection, river control, drainage, water storage for supplementing irrigation needs, constructing and maintaining distribution systems for irrigation; and other improvements for public health, safety, convenience and welfare either in cooperation with the United States government or any department thereof under federal laws, or to districts organized for the purpose of making such improvements under the powers in this act contained; but the provisions hereof shall not apply to or affect irrigation or drainage districts heretofore organized under any other laws of this state.

History: Laws 1927, ch. 45, 102; C.S. 1929, 30-102; 1941 Comp., 77-2702; 1953 Comp., 75-28-2.



Section 73-14-3 - Definition of terms.

73-14-3. Definition of terms.

A. This act may be known and cited as "The Conservancy Act of New Mexico"; the districts created hereunder may be termed "conservancy districts"; and the bonds which may be issued hereunder may be called "conservancy bonds," and such designation may be engraved or printed on their face; the tax books and records provided hereunder shall be termed "conservancy books" or "conservancy records," and such title shall be printed, stamped or written thereon.

B. Whenever the term "person" is used, and not otherwise specified, it shall be taken to mean a person, firm, copartnership, association or corporation, other than a county, town, city or other political subdivision. Similarly, the words "public corporation" shall be taken to mean counties; towns; villages; cities; community land grants; community ditches or acequias; water users' associations; school, drainage, irrigation, water, park improvement or conservancy districts; and all governmental agencies clothed with the power of levying or providing for the levy of general or special taxes, or special assessments.

C. Whenever the term "land" or "real property" is used, and not otherwise specified, it shall be taken to mean real estate, as the words "real estate" are defined by the laws of the state of New Mexico, and shall embrace all railroads, electric railroads, street and interurban railroads, highways, roads, streets and street improvements, electric, telephone, telegraph and transmission lines, gas, electric, sewer and water systems, water rights, irrigation, drainage and community ditches or acequias; pipelines and rights-of-way of public or private corporations and all other real property whether held for public or private use.

D. Whenever the term "land" or "property" is used with reference to benefits, appraisals, assessments or taxes; public corporations shall, as political entities, be considered as included in such reference, in the same manner as "land" or "property."

E. Whenever the term "tax" or "taxes" is used, and not otherwise specified, with reference to levies for benefits, damages, construction, improvements or maintenance, it shall be taken to mean special taxes or special assessments.

F. Whenever the term "publication" is used and no manner specified therefor, it shall be taken to mean publication, in both English and Spanish, once a week for three (3) consecutive weeks in at least one newspaper of general circulation in each county wherein such publication is to be made. It shall not be necessary that publication shall be made on the same days of the week in each of the three (3) weeks, but not less than fourteen (14) days (excluding the day of the first publication) shall intervene between the first publication and the last publication; and publication shall be complete on the date of the last publication.

G. In case of a conservancy district or proposed conservancy district lying in one judicial district, whenever the term "court" or "conservancy court" is used, and not otherwise specified, it shall be taken to mean the district court of that judicial district of the state of New Mexico wherein the petition for the organization of a conservancy district shall be filed, or a judge thereof in vacation. In case of a conservancy district, or proposed conservancy district lying in more than one judicial district then for the purposes of this act, the words "court" or "conservancy court" shall have the same significance.

H. Whenever the term "clerk" is used, and not otherwise specified, it shall be taken to mean the clerk of the county of the state of New Mexico wherein the petition for the organization of a conservancy district shall be filed.

I. Whenever the term "district" is used, and not otherwise specified, it shall be taken to mean a conservancy district organized or ratified and continued under the provisions of this act, and to include only the lands described in the order of the court establishing said district and such additional lands therein, if any, on record in the office of the clerk, and property and rights acquired by the district.

J. Whenever the term "board" or "directors" is used, and not otherwise specified, it shall be taken to mean the board of directors appointed by the court for a conservancy district organized under the provisions of this act.

K. Whenever the term "president" is used, and not otherwise specified, it shall be taken to mean the chairman of the board of directors and the president of a conservancy district organized under the provisions of this act.

L. Whenever the term "secretary" is used, and not otherwise specified, it shall be taken to mean the secretary of the board of directors of a conservancy district organized under the provisions of this act.

M. Whenever the term "treasurer" is used, and not otherwise specified, it shall be taken to mean the treasurer of [a] conservancy district organized under the provisions of this act.

N. Whenever the term "appraisers" is used, and not otherwise specified, it shall be taken to mean the board of appraisers appointed by the court for a conservancy district organized under the provisions of this act.

O. Whenever the term "public health" is used in this act it shall be construed to include any act or thing tending to improve the general sanitary condition of the community, whether by way of drainage, relieving low or wet land of stagnant and unhealthy conditions or preventing the flooding of any lands producing or tending to produce unhealthful conditions.

P. Whenever the terms "public welfare" or "public benefit" are used, they shall be construed to extend to and include any act or thing tending to improve or benefit the general public or benefit the inhabitants of the district.

History: Laws 1927, ch. 45, 103; C.S. 1929, 30-103; Laws 1933, ch. 80, 1; 1941 Comp., 77-2703; 1953 Comp., 75-28-3.



Section 73-14-4 - Jurisdiction of the conservancy court.

73-14-4. Jurisdiction of the conservancy court.

A. The conservancy court is hereby vested with jurisdiction, power and authority, when the conditions stated in Section 202 [73-14-5 NMSA 1978] are found to exist, to establish conservancy districts for all or any of the following purposes:

(1) preventing floods;

(2) regulating stream channels by changing, widening or deepening the same;

(3) regulating the flow of streams;

(4) diverting, controlling or in whole or in part eliminating watercourses;

(5) reclaiming, draining or filling wet and overflowed lands;

(6) of providing for irrigation where it may be needed and otherwise benefiting and developing agricultural lands or lands susceptible of irrigation or agricultural development;

(7) protecting public and private property from inundation.

Incident to the foregoing purposes and to enable their accomplishment, any district so established shall have the power to straighten, widen, deepen, divert or change the course or terminus of any natural or artificial watercourse; drainage, irrigation or community ditches, or acequias; to build reservoirs, canals, drainage, irrigation or community ditches or acequias, levees, walls, embankments, bridges or dams; to drain, reclaim or fill low lands and lands subject to overflow; to make improvements, to remove and to regulate and prescribe the location of improvements upon land; to maintain, operate and repair any of the construction herein named; to sink wells, to purchase, develop and reclaim waters for the purpose of using, distributing, selling or leasing the same; to construct, operate, lease and control plants for the generation, distribution, sale, lease and use of electric energy; to construct, maintain and operate irrigation and drainage works or systems, necessary to maintain the irrigability of lands within the district, or to purchase, extend, improve, operate and maintain constructed works; to cooperate and contract with the federal or any state government or agent or department thereof; to promote the agricultural resources and marketing facilities of the district; to levy assessments, issue bonds and make appropriations of money, and to do all things necessary to effectuate and fulfill the purposes of this act; and such powers shall also be appraised as herein provided.

B. The conservancy court shall thereafter, for all purposes of this act, except as heretofore or hereinafter otherwise provided, maintain and have original and exclusive jurisdiction coextensive with the boundaries of said district, and of lands and other property proposed to be included in said district or affected by said district, without regard to the usual limits of its jurisdiction.

C. No judge of such court wherein such petition is filed or other judge exercising administrative or judicial functions under the provisions of this act shall be disqualified to perform any duty imposed by this act by reason of ownership of property within any district or proposed district, or by reason of ownership of any property that may be benefited, taxed or assessed therein.

History: Laws 1927, ch. 45, 201; C.S. 1929, 30-201; 1941 Comp., 77-2704; 1953 Comp., 75-28-4.



Section 73-14-5 - Petition; place of filing; signatures; contents; land included.

73-14-5. Petition; place of filing; signatures; contents; land included.

A. Before any district shall be established under this act, a petition shall be filed in the office of the clerk of the court vested with jurisdiction, in a county in which all or a part of the lands embraced in said proposed district are situated, signed by the owners of more than one-third of the real property in such proposed district, in either acreage or value, as shown by the last preceding assessment roll of the county or counties wherein such district is proposed to be created.

B. Whenever a proposed district shall include territory extending into more than one judicial district, the petition for the organization of said district shall be filed in the office of the clerk of the court in and for that county which has the greatest valuation of real property within the proposed district, as shown by the tax rolls of the respective counties.

C. Such a petition may also be signed by any private corporations owning lands within the proposed district, or by the governing body of any public corporation lying wholly or partly within the proposed district, in such manner as it may prescribe, and when so signed, such petition shall fill all the requirements of representation upon such petition of the owners of land of such public corporation, as they appear upon the tax rolls; and thereafter it shall not be necessary for individuals within said public corporation to sign such a petition.

D. Any city interested in some degree in the improvement, upon proper action by its governing body, may alone file the petition required by this section.

E. The petition shall set forth:

(1) the proposed name of said district;

(2) that property within the proposed district will be benefited by the accomplishment of one or more of the purposes enumerated in Section 73-14-4 NMSA 1978;

(3) a general description of the purpose of the contemplated improvement, and of the territory to be included in the proposed district; such description need not be given by metes and bounds or by legal subdivisions, but it shall be sufficient to enable a property owner to ascertain whether his property is within the territory proposed to be organized as a district; said territory need not be contiguous, provided it be so situated that the organization as a single district of the territory described is calculated to promote one or more of the purposes enumerated in Section 73-14-4 NMSA 1978;

(4) said petition shall pray for the organization of the district by the name proposed.

F. No petition with the requisite signatures shall be declared null and void on account of alleged defects, but the court may at any time permit the petition to be amended to conform to the facts, by correcting any errors in the description of the territory or in any other particular.

G. Several similar petitions or duplicate copies of the same petition for the organization of the same district may be filed and shall together be regarded as one petition. All such petitions filed, prior to the hearing on the first petition filed, shall be considered by the court the same as though filed with the first petition.

H. A guardian, conservator or personal representative of an estate who is appointed as such under the laws of this state, and who as such guardian, conservator or personal representative is entitled to the possession of the lands belonging to the estate which he represents, may, on behalf of his ward or the estate which he represents, upon being thereunto authorized by the proper court, sign and acknowledge the petition in this act mentioned and may act in respect to the said lands to the same extent and in the same manner as a private owner might act.

I. For the inclusion in any existing district of territory beyond its boundaries, the same procedure as specified for the organization of a district may be followed by the landowners of the said territory; provided, however, approval and consent thereto by the court shall first have been obtained. Such territory may also be included by the appraisers of such existing district as hereinafter provided. In the event that all of the landowners of such territory desire to have the same included in such district, a petition signed by each of them shall be filed in the court which has jurisdiction over such district, and upon approval and consent thereto by the court, no further proceedings except the order of the court including such territory in such district shall be necessary. Provided, however, the directors of the district may be heard before the court on any objections the district may have to the inclusion of such territory therein because of the change in official plan and the appraisal of the benefits and damages.

J. In determining whether a requisite number of landowners have signed the petition, the court shall be governed by the names as they appear upon the tax roll, which shall be prima facie evidence of such ownership.

K. No land shall be included or proposed to be included in any such district which is so situated that it cannot reasonably be drained, flooded or irrigated as an integral part thereof by or from any stream or waters to be controlled thereby, and is more than two miles distant from any lands above described.

L. No district formed under the provisions of Chapter 140, Laws of New Mexico, 1923, or formed under the provisions of this act, for the protection and conservation of property in the Rio Grande valley, shall include any lands south of the Elephant Butte dam; provided that any district formed under said Chapter 140, Laws of New Mexico, 1923, shall retain all rights to impound and control the water of the Rio Grande or other streams or waters, or to acquire rights and property incident thereto that it now possesses, whether within or without the district as hereby limited and defined. Except as otherwise provided herein, the boundaries of any such district heretofore created shall be limited and confined to the territory as herein defined.

History: Laws 1927, ch. 45, 202; C.S. 1929, 30-202; 1941 Comp., 77-2705; 1953 Comp., 75-28-5; Laws 1971, ch. 51, 1; 1975, ch. 257, 8-132.



Section 73-14-6 - Bond of petitioners.

73-14-6. Bond of petitioners.

At the time of filing the petition, or at any time subsequent thereto and prior to the time of the hearing on said petition, a bond shall be filed, with security approved by the court, sufficient to pay all the expneses [expenses] connected with the proceedings in case the organization of the district be not effected. If at any time during the proceeding the court shall be satisfied that the bond first executed is not sufficient it may require the execution of an additional bond within a time to be fixed, which shall not be less than ten days from the date of such order, and upon failure of the petitioners to execute the same, the petition shall be dismissed.

History: Laws 1927, ch. 45, 203; C.S. 1929, 30-203; 1941 Comp., 77-2706; 1953 Comp., 75-28-6.



Section 73-14-7 - Notice of hearing on petition.

73-14-7. Notice of hearing on petition.

A. Immediately after the filinig [filing] of such petition the court shall by order fix a place and time, not less than ninety (90) days after the petition is filed, for hearing thereon, and thereupon the clerk shall cause notice by publication (Schedule Form I) [73-17-24 NMSA 1978] to be made of the pendency of the petition and of the time and place of the hearing thereon, in each county in which there is territory included in the proposed district. If no newspaper is published in any such county, publication shall be made in a newspaper of general circulation in the proposed district.

B. It shall not be necessary for said clerk to name the parties interested, nor to describe separate lots or tracts of land in giving said notice, but it shall be sufficient to give such descriptions as will enable the owner to determine whether or not his land is covered by such description.

History: Laws 1927, ch. 45, 204; C.S. 1929, 30-204; 1941 Comp., 77-2707; 1953 Comp., 75-28-7.



Section 73-14-8 - Protesting petitions and hearing on petitions.

73-14-8. Protesting petitions and hearing on petitions.

Any owner of real property or any public corporation in said proposed district not having individually signed a petition for the organization and incorporation of said district may, on or before the date set for the cause to be heard, file objections to the organization and incorporation of such district. Such objections shall be heard by the court as an advanced case without unnecessary delay.

History: Laws 1927, ch. 45, 205; C.S. 1929, 30-205; 1941 Comp., 77-2708; 1953 Comp., 75-28-8.



Section 73-14-9 - Hearing.

73-14-9. Hearing.

A. Upon the hearing of the petition as provided for in Section 73-14-8 NMSA 1978, if it appears that a petition for the organization of the district has been signed and presented as required by law, and that the allegations of the petition are true, that the lands described in the petition substantially conform to the requirements of Subsection K, Section 73-14-5 NMSA 1978, and that no protesting petition has been filed, or if filed has been dismissed, the court shall give the district a corporate name, by which in all proceedings it shall thereafter be known, and shall fix a date for an election and order the board of county commissioners of any county within which the proposed district lies, to conduct such election on the question of whether or not the district shall be created.

B. If the court finds against the prayer of the petitions [petition], it shall dismiss the proceedings and adjudge the costs against the signers of the petition in the proportions as it deems just and equitable.

History: Laws 1927, ch. 45, 206; C.S. 1929, 30-206; 1941 Comp. 77-2709; 1953 Comp., 75-28-8.1, enacted by Laws 1965, ch. 76, 1.



Section 73-14-10 - Notice of election; publication.

73-14-10. Notice of election; publication.

Upon entry of the order of the court, the board of county commissioners of any county within which the proposed district lies, shall cause to be published a notice of the election in a newspaper of general circulation in the proposed conservancy district, at least once a week for three consecutive weeks.

History: 1953 Comp., 75-28-8.2, enacted by Laws 1965, ch. 76, 2.



Section 73-14-11 - Form of ballot.

73-14-11. Form of ballot.

The form of the ballots for the creation of the conservancy district shall be printed and appear in substantially the following form:

"BALLOT

On the question of the formation of __________ Conservancy District.

(Place "X" in one of the boxes below)

For the creation of the conservancy district [ ]

Against the creation of the conservancy district [ ]."

History: 1953 Comp., 75-28-8.3, enacted by Laws 1965, ch. 76, 3.



Section 73-14-12 - Conduct of election.

73-14-12. Conduct of election.

A. The election on the issue of whether the proposed conservancy district will be created shall be conducted and canvassed in the same manner in the territory of the proposed district as elections for municipal school board members are carried out. Only persons who are qualified electors and landowners of the district shall be eligible to vote in the election.

B. The cost of conducting the election within each county in which the district is proposed shall be borne by that county.

C. Election officials shall count the votes cast and as soon as all the ballots have been counted, they shall certify the total number of votes cast and the number cast for the creation of the district and the number cast against the creation of the district within the territory of the proposed district.

D. The results of the election after being canvassed shall be certified to the court by the board of county commissioners.

History: 1953 Comp., 75-28-8.4, enacted by Laws 1965, ch. 76, 4.



Section 73-14-13 - Declaration of organization.

73-14-13. Declaration of organization.

A. The court, upon receipt of the certified results of the election that a majority of the persons voting have voted in favor of creating the district, shall declare the district organized.

B. Thereupon, the district shall be a political subdivision of the state and a body corporate with all the powers of a public or municipal corporation. The district shall have power to sue and be sued, to incur debts, liabilities and obligations, to exercise the right of eminent domain and of taxation and assessment as provided in the Conservancy Act of New Mexico, to issue negotiable bonds, and to perform all acts necessary and proper for carrying out the purposes for which the district was created and for exercising the powers with which it is invested.

C. In its declaration, the court shall designate where the office or principal place of business of the district shall be located, which shall be within the corporate limits of the district, if practicable, and which may be changed by order of the court. The regular meetings of the board of directors shall be held at such office or place of business, but for cause may be adjourned to any other convenient place. The official records and files of the district shall be kept at the office so established.

History: 1953 Comp., 75-28-9, enacted by Laws 1965, ch. 76, 5.



Section 73-14-14 - Application of election law.

73-14-14. Application of election law.

Sections 73-14-9 through 73-14-13 NMSA 1978 shall not be construed as applying to any conservancy district organized for the purpose of providing and maintaining for surface waters: flood protection, river control, drainage, water storage for supplementing irrigation needs, constructing and maintaining distribution systems for irrigation and other improvements for public health and safety.

History: 1953 Comp., 75-28-9.1, enacted by Laws 1971, ch. 201, 1.



Section 73-14-15 - Hearing; declaration of organization; nature of district; contents of decree.

73-14-15. Hearing; declaration of organization; nature of district; contents of decree.

A. In respect to conservancy districts involving surface waters, upon the hearing of the petitions as provided in Section 73-14-8 NMSA 1978, if it shall appear that a petition for the organization of a district has been signed and presented, as hereinbefore provided, and that the allegations of the petition are true, that the lands described in the petition substantially conform to the requirements of Subsection K of Section 73-14-5 NMSA 1978, and that no protesting petition has been filed, or if filed has been dismissed, the court shall, by order, adjudicate all questions of jurisdiction, declare the district organized and give it a corporate name by which in all proceedings it shall thereafter be known.

B. Thereupon the district shall be a political subdivision of the state of New Mexico and a body corporate with all the powers of a public or municipal corporation; shall have power to sue and be sued, to incur debts, liabilities and obligations, to exercise the right of eminent domain and of taxation and assessment as herein provided, to issue negotiable bonds and to do and perform all acts herein expressly authorized, and all acts necessary and proper for carrying out the purposes for which the district was created and for exercising the powers with which it is vested.

C. In such decree, the court shall designate the place where the office or principal place of business of the district shall be located, which shall be within the corporate limits of the district, if practicable, and which may be changed by order of the court from time to time. The regular meetings of the board of directors shall be held at such office or place of business, but for cause may be adjourned to any other convenient place. The official records and files of the district shall be kept at the office so established.

D. If the court finds against the prayer of petition, it shall dismiss said proceedings and adjudge the costs against the signers of the petition in such proportions as it shall deem just and equitable.

History: 1953 Comp., 75-28-9.2, enacted by Laws 1971, ch. 201, 2.



Section 73-14-16 - Filing order of incorporation.

73-14-16. Filing order of incorporation.

Within thirty days after the district has been declared a corporation by the court, the clerk shall transmit to the secretary of state and to the probate clerk and ex-officio recorder in each of the counties having lands in the district, copies of the findings and the order of the court incorporating the district. The copies of the findings shall be filed in the office of the secretary of state in the same manner as articles of incorporation are now required to be filed under the general laws concerning corporations. Copies shall also be filed in the office of the probate clerk and ex-officio recorder of each county in which a part of the district may be, where they shall become permanent records. The recorder in each county shall receive a fee of one dollar ($1.00) for filing and preserving them, and the secretary of state shall receive a fee of five dollars ($5.00) for filing and preserving them.

History: Laws 1927, ch. 45, 207; C.S. 1929, 30-207; 1941 Comp., 77-2710; 1953 Comp., 75-28-10; 2013, ch. 75, 47.



Section 73-14-17 - Appointment of directors.

73-14-17. Appointment of directors.

A. Within thirty (30) days after entering the decree incorporating said district or, in cases of conservancy districts heretofore created under the laws of the state of New Mexico, within thirty (30) days after the passage and approval of this act ( 77-2701 - 77-2928, 77-3001 - 77-3024) the conservancy court shall appoint as a board of directors of the district, five (5) persons. Directors must be residents of and owners of property in the district, provided, however, in districts embracing lands situate in four or more counties the number of directors appointed shall be seven (7) and, at least one (1) director shall be a resident of and appointed from each county therein, and no more than two (2) directors so appointed shall be residents of the same county and provided further that, in districts embracing lands situate in four (4) or more counties at least one (1) director shall be appointed from each county having land within such district and each director so appointed shall be a person who is a resident of and owner of land within the district who derives not less than 75% of his income from irrigation farming. Said directors shall be appointed for terms of six (6) years. The court shall fill all vacancies which may occur on said board. Each director shall hold office during the term for which he is appointed and until his successor is duly appointed and has qualified, being removable therefrom only for cause after a hearing upon a motion filed by any interested person in the original proceeding in which the district was organized, and shall furnish a corporate surety bond at the expense of the district in amount and form fixed and approved by the court, conditioned upon the faithful performance of his duties as such director, which shall be filed in the office of the clerk.

B. All of the provisions of this act (Secs. 77-2701 - 77-2928, 77-3001 - 77-3024), and of proceedings thereunder and relating to the qualifications, powers and duties of "director" and "boards [board] of directors" shall apply to the "commissioners" and "board of commissioners" provided for in this section; and whenever the term "director" or "board of directors" is used in this act (Secs. 77-2701 - 77-2928, 77-3001 - 77-3024) with reference to their organization, powers and duties, it shall be taken and construed to mean and include the "commissioners" and "board of commissioners" created by this section. Vacancies on the board by expiration of term or otherwise shall be filled in the same manner as original appointment. The office of director and the board of directors created under Chapter 140 of the Laws of 1923, so far as it relates to any conservancy district organized thereunder for the protection and conservation of lands in the Rio Grande valley, extending into two (2) or more judicial districts is hereby terminated and abolished.

History: Laws 1927, ch. 45, 301; C.S. 1929, 30-301; Laws 1933, ch. 80, 2; 1941 Comp., 77-2711; Laws 1953, ch. 183, 1; 1953 Comp., 75-28-11.



Section 73-14-18 - Abolition of boards of directors of districts having more than one hundred thousand acres and created prior to 1930.

73-14-18. Abolition of boards of directors of districts having more than one hundred thousand acres and created prior to 1930.

As the same are now constituted, any conservancy district organized under the provisions of the Conservancy Act of New Mexico and such conservancy district being created prior to 1930, embracing land situate in four or more counties and having an appointed board of directors, shall, after the election and qualification of the board of directors cease to have an appointed board of directors and in lieu thereof shall have an elected board of directors as provided in Sections 73-14-18 through 73-14-32 NMSA 1978, which board of directors shall bear the name "Board of Directors of the ............ Conservancy District" and shall be a body corporate, may sue and be sued, and which shall succeed to, have, exercise, enjoy, assume and perform all of the rights, powers, obligations and duties now by law vested in, conferred upon, imposed upon or required of, the boards hereby abolished.

History: 1953 Comp., 75-28-11.1, enacted by Laws 1975, ch. 262, 1.



Section 73-14-19 - Boards of directors; membership; qualifications.

73-14-19. Boards of directors; membership; qualifications.

The boards of directors created by Sections 73-14-18 through 73-14-32 NMSA 1978 shall consist of three directors from and representing that portion of the most populous county within the conservancy district, one director each from and representing those portions of each of the remaining counties within the conservancy district and one director from and representing the district at large; provided that each director:

A. is a qualified elector of the conservancy district; and

B. resides within the conservancy district and the county from which he is elected or, if representing the district at large, resides within one of the four counties of the conservancy district.

History: 1953 Comp., 75-28-11.2, enacted by Laws 1975, ch. 262, 2; 1996, ch. 42, 5.



Section 73-14-20 - Definitions.

73-14-20. Definitions.

As used in Sections 73-14-18 through 73-14-32 NMSA 1978:

A. "absent voter" means a qualified elector who has requested an absentee ballot forty days prior to an election;

B. "absentee-early voter" means a qualified elector who has voted early, prior to election day, on an electronic voting machine at a designated absentee-early voter precinct;

C. "benefited area" means that area described by a property appraisal that receives a benefit as a result of the creation of a district for any of the purposes specified in Section 73-14-4 NMSA 1978;

D. "election director" means the person whom the board of directors may request to provide election services by a contract approved by the secretary of state;

E. "election officer" means a person appointed by the board of directors to conduct the election in the absence of an election director and who performs all election services required by statute;

F. "list compiler" means a contractor approved by the board of directors to compile and produce a qualified elector list for a conservancy district;

G. "qualified elector" means an individual who owns real property within the benefited area of the conservancy district and who has provided proof of an ownership interest to one of the sources specified in Subsection B of Section 73-14-20.1 NMSA 1978 within the required time period, or who resides on and owns legal or equitable title in tribal lands and who is over the age of majority;

H. "qualified elector's list" means the list compiled before each election that contains the individual names of all qualified electors; and

I. "residence" means a dwelling that lies partially or completely within the benefited area.

History: 1953 Comp., 75-28-11.3, enacted by Laws 1975, ch. 262, 3; 1996, ch. 42, 6; 1999, ch. 168, 1.



Section 73-14-20.1 - Qualified elector list.

73-14-20.1. Qualified elector list.

A. The board of directors of the conservancy district may contract for a list compiler before each election to compile and produce a qualified elector's list for the district. The list compiler shall deliver the completed list to the election director no later than forty-five days prior to a district election. An individual who purchases property ninety days prior to an election and whose name does not appear on the qualified elector's list shall not vote in that election. The individual may become certified to vote in a future election by filing his deed of title with the appropriate county clerk at least ninety days before the next conservancy district election.

B. Names of qualified electors shall be obtained from the records of the county clerk of the appropriate county, the appropriate county assessor of the appropriate county, records of the conservancy district or from the census bureau and enrollment records provided by the pueblos. The county assessor of the appropriate county, the county clerk of the appropriate county and the tribal representatives of the appropriate pueblos shall deliver to the election director all records regarding qualified electors of the benefited area no later than the last day of each March before a district election.

C. Updating the qualified elector's list shall consist of adding, for any new qualified elector who has purchased property in the district, the name, address and description of all property owned by the qualified elector in the benefited area and removing the name of any elector who is deceased or is no longer a qualified elector because he no longer owns property within the benefited area.

D. Proof of ownership of land within the benefited area requires one of the following:

(1) a recorded deed or real estate contract indicating current ownership of land within the benefited area;

(2) an individual's name on county clerk records indicating a description of property the individual owns within the benefited area;

(3) an individual's name on a list compiled by the governing body of a pueblo within the benefited area indicating that the individual named is residing on and has legal or equitable title in the pueblo; or

(4) a current property tax bill indicating ownership of land within the benefited area.

E. The election officer or the election director shall distribute to each polling place a current qualified elector's list for the appropriate county. The election officer or the election director shall distribute the qualified elector's list to each polling place within a pueblo located within the benefited area. A qualified elector may vote at any one polling place in the pueblo or county where he owns land. An individual who seeks to cast his vote but finds his name is not on the qualified elector's list shall not be allowed to vote in that election.

History: 1978 Comp., 73-14-20.1, enacted by Laws 1990, ch. 48, 1; 1991, ch. 136, 1; 1991, ch. 248, 1; 1996, ch. 42, 7; 1999, ch. 168, 2.



Section 73-14-21 - Board of directors; election; terms.

73-14-21. Board of directors; election; terms.

A. Each member of the board of directors shall be elected for a term of four years and, unless removed from office, shall serve until his successor is duly elected and has qualified; provided that in the first election immediately following the effective date of the provisions of this act [73-14-18 through 73-14-32 NMSA 1978], candidates for positions 1, 2 and 5 shall be elected for two-year terms each, and candidates for positions 3, 4, 6 and 7 shall be elected for four-year terms each.

B. Vacancies on the board of directors shall be filled by the remaining members of the board of directors for the unexpired term of the director whose office becomes vacant. The person appointed to fill the vacancy shall have the same qualifications as the member whose unexpired term he is completing.

History: 1953 Comp., 75-28-11.4, enacted by Laws 1975, ch. 262, 4.



Section 73-14-22 - Board of directors; apportionment.

73-14-22. Board of directors; apportionment.

The representation on the board of directors of the conservancy district shall be apportioned as follows:

A. three members shall be elected from and by the qualified electors of the most populous county within the conservancy district;

B. one member each shall be elected from and by the qualified electors of those portions of each of the remaining counties in the conservancy district; and

C. one member shall be elected from and by the qualified electors of the conservancy district at large.

History: 1953 Comp., 75-28-11.5, enacted by Laws 1975, ch. 262, 5.



Section 73-14-23 - Suspension or removal.

73-14-23. Suspension or removal.

A member of the conservancy district board may be suspended or removed in the same manner and for the same reasons that a county officer may be suspended or removed.

History: 1953 Comp., 75-28-11.6, enacted by Laws 1975, ch. 262, 6.



Section 73-14-24 - Time and procedure for election.

73-14-24. Time and procedure for election.

A. On the first Tuesday after the first Monday in January prior to the middle Rio Grande conservancy district election, an election proclamation shall be published that includes a list of the offices for which a candidate may file, the date and place at which declarations of candidacy shall be filed and the date of the election. The election proclamation shall be published once in a newspaper of general circulation in the counties in which the election shall be held.

B. The members of the boards of directors created pursuant to provisions of Sections 73-14-18 through 73-14-32 [repealed] NMSA 1978 shall be elected at an election held on the first Tuesday after the first Monday in June in 2001 and in each odd-numbered year thereafter.

C. The elections for the members of the board of directors of the conservancy district shall be conducted, counted and canvassed as provided in Sections 73-14-18 through 73-14-32 [repealed] and 73-14-84 through 73-14-86 NMSA 1978. The polls may be opened and closed in the same manner as provided for the general election under the Election Code [Chapter 1 NMSA 1978].

D. If only one candidate has filed a declaration of candidacy for a position to be filled at an election, no declared write-in candidate has filed for a position and there are no questions or bond issues on the ballot, only one polling place for the election may be designated. The one polling place may be located in the office of the election director or in the office of the middle Rio Grande conservancy district.

History: 1953 Comp., 75-28-11.7, enacted by Laws 1975, ch. 262, 7; 1990, ch. 48, 2; 1991, ch. 136, 2; 1991, ch. 248, 2; 1996, ch. 42, 8; 1999, ch. 168, 3.



Section 73-14-25 - Declaration of candidacy; signatures of electors.

73-14-25. Declaration of candidacy; signatures of electors.

A. Any person who desires to become a candidate for election as a member of the conservancy district board of directors shall file his written declaration of candidacy with the election director or with the election officer at least sixty days before the election. The election officer or the election director shall certify the candidates to the board of directors.

B. The declaration of candidacy shall contain:

(1) a statement that the candidate is a qualified elector of the district and meets the qualifications of a director as required by law;

(2) the candidate's name, address, county of residence and date of declaration of candidacy;

(3) the numerical designation of the position on the board of directors for which he desires to be a candidate;

(4) if a candidate for a position representing a county in the conservancy district, a petition signed by at least seventy-five qualified electors of the district who reside in that county;

(5) if a candidate for the position at large in the conservancy district, a petition signed by at least one hundred twenty-five qualified electors; and

(6) a statement that the candidate resides within the conservancy district and in the county for which he desires to be a candidate on the board of directors.

History: 1953 Comp., 75-28-11.8, enacted by Laws 1975, ch. 262, 8; 1996, ch. 42, 9; 1999, ch. 168, 4.



Section 73-14-26 - Designation of positions for purposes of election.

73-14-26. Designation of positions for purposes of election.

For purposes of election to the board of directors of the conservancy district, each office on the board shall be assigned a position number in numerical sequence beginning with the at-large position, and then next those positions within the most populous county. At all elections the same position numbers shall be used to designate the same offices.

History: 1953 Comp., 75-28-11.9, enacted by Laws 1975, ch. 262, 9.



Section 73-14-27 - Election; location of polling places; notice of election; creation of absent voter precinct.

73-14-27. Election; location of polling places; notice of election; creation of absent voter precinct.

A. For every conservancy district election, the board of directors shall provide for adequate polling places within the boundaries of the conservancy district. In addition, the board of directors shall provide a polling place at the main office of the conservancy district and may provide such other locations as it deems necessary. The board of directors may also create absentee-early voter and absent voter precincts.

B. Notice of the election shall be published three times in a newspaper of general circulation within each county of the district. Each notice shall state the time, place and purpose of the election and shall be published twenty, ten and five days before the election.

History: 1953 Comp., 75-28-11.10, enacted by Laws 1975, ch. 262, 10; 1991, ch. 136, 3; 1991, ch. 248, 3; 1996, ch. 42, 10; 1999, ch. 168, 5.



Section 73-14-28 - Election judges.

73-14-28. Election judges.

The election officer or the election director shall select two or more election judges for each polling place established within the conservancy district. The election officer or the election director shall also appoint absentee-early voter and absent voter precinct boards.

History: 1953 Comp., 75-28-11.11, enacted by Laws 1975, ch. 262, 11; 1996, ch. 42, 11; 1999, ch. 168, 6.



Section 73-14-28.1 - Election.

73-14-28.1. Election.

The board of directors of the conservancy district shall conduct the election pursuant to Chapter 73, Article 14 NMSA 1978 and other applicable election laws or shall select an election director as defined in Section 73-14-20 NMSA 1978 to provide election services. The election director shall operate pursuant to a contract approved by the secretary of state. The election may be conducted by emergency paper ballot, electronic voting machine or any other state certified tabulating voting machine.

History: Laws 1996, ch. 42, 12.



Section 73-14-29 - Form of ballot.

73-14-29. Form of ballot.

The election officer or the election director shall oversee the preparation and printing of the ballots for a conservancy district election. Ballots shall be prepared and printed at the expense of the conservancy district. The election officer or the election director shall oversee the preparation of a separate ballot for each county within the conservancy district or the preparation of one ballot for use within the entire conservancy district. The board of directors shall approve the form of the ballot. The ballot shall contain the numbered position or positions, as the case may be, to which directors are to be elected at the election, with the names of all candidates for each position listed under that designation.

History: 1953 Comp., 75-28-11.12, enacted by Laws 1975, ch. 262, 12; 1996, ch. 42, 13.



Section 73-14-30 - Election expenses.

73-14-30. Election expenses.

The conservancy district board shall pay out of the district's treasury those sums necessary to meet the actual expenses of elections. The board may levy a tax or assessment sufficient to meet election expenses on all property that is subject to direct assessment or taxation within the district.

History: 1953 Comp., 75-28-11.13, enacted by Laws 1975, ch. 262, 13.



Section 73-14-31 - Absentee voting by ballot permitted; procedure.

73-14-31. Absentee voting by ballot permitted; procedure.

A. In any election of officers of the conservancy district, a qualified elector shall be entitled to vote by absentee ballot. An absentee ballot shall be furnished by the election director in a form prescribed by the board of directors. The election director shall also furnish to each qualified elector requesting an absentee ballot an official inner envelope for use in sealing the completed absentee ballot and an official outer envelope for use in returning the inner envelope to the election director. No absentee ballot shall be delivered or mailed to any person other than the applicant for the ballot.

B. A qualified elector voting by absentee ballot shall secretly mark his ballot, place it in the official inner envelope and securely seal the envelope. The qualified elector shall place the inner envelope inside the outer envelope and securely seal the envelope. The qualified elector shall then sign his name and address on the outer envelope and deliver or mail it to the election director or the election officer.

C. Absentee ballots shall be distributed by the election director or the election officer during the regular hours and days of business from the fortieth day preceding the election up until 5:00 p.m. on the Saturday immediately prior to the date of the election.

D. No absentee ballot shall be counted unless it is received by the election director or election officer prior to the closing of the polls.

E. An absentee ballot received after the closing of the polls on the day of the election shall not be collected by the absent voter precinct board but shall be preserved by the election director or election officer until the time for election contests has expired. In the absence of a court order after expiration of the time for election contests, the election director or election officer shall destroy all late official mailing envelopes without opening them or permitting the contents to be examined, cast, counted or canvassed. Before their destruction, the election director or election officer shall count the number of late ballots from voters of the conservancy district and report the number to the election officer and the secretary of state.

F. Prior to the delivery of the absentee ballots to the absentee-early voter and absent voter precinct board, the absentee ballots shall be held unopened at the absentee voter precinct in a locked ballot box. At the close of the polls on election day, the absentee-early voter and absent voter precinct boards shall obtain the absentee ballot box from the election director or election officer and tally the absentee ballots. The presiding judge shall have authority to unlock the absentee ballot box.

G. Absentee ballots shall be counted and tallied as are other ballots for the conservancy district election.

History: 1953 Comp., 75-28-11.14, enacted by Laws 1975, ch. 262, 14; 1996, ch. 42, 14; 1999, ch. 168, 7.



Section 73-14-31.1 - Absentee ballot application.

73-14-31.1. Absentee ballot application.

A. Application by a qualified elector for an absentee ballot shall be made on the official form prescribed by the board of directors and printed and furnished by the election director. The form shall identify the applicant and contain information to establish the applicant's qualification as a qualified elector for issuance of an absentee ballot. Each application for an absentee ballot shall be signed by the applicant.

B. The election director shall mark each completed absentee ballot application with the date and time of receipt and enter the required information in the absentee ballot qualified elector list. The election director shall then determine if the applicant is a qualified elector.

C. If the applicant is not listed in the qualified elector list, an absentee ballot shall not be issued and the election director shall mark the application "rejected" and file the application in a separate file from those accepted.

D. The election director shall notify in writing each applicant of the fact of acceptance or rejection of the applicant's application and, if rejected, shall state the reason for rejection.

E. If the election director determines that the applicant is a qualified elector, the election director shall mark the application "accepted" and deliver or mail to the applicant an absentee ballot and the required envelopes for use in returning the ballot to the absent voter precinct.

History: Laws 1996, ch. 42, 15; 2012, ch. 37, 1.



Section 73-14-31.2 - Handling of absentee ballots by absent voter precinct board.

73-14-31.2. Handling of absentee ballots by absent voter precinct board.

A. The absent voter precinct board shall select one member to serve as presiding judge. The election director shall appoint a special deputy to serve at the absent voter precinct.

B. Upon receipt of the absentee ballots by the absent voter precinct board, the special deputy shall remain in the polling place of the absent voter precinct until he has observed the opening of the official mailing envelope, the deposit of the ballot in the locked ballot box marked for the conservancy district election and the listing of the names on the official mailing envelope in the signature rosters. Upon delivery of the absentee ballots, the special deputy shall obtain a receipt executed by the presiding judge and each election judge appointed to the absent voter precinct board. The special deputy shall return the receipt to the election director for filing. The receipts shall specify the number of envelopes received by the special deputy for each absent voter precinct of the conservancy district and the number of envelopes received by the absent voter precinct board from the special deputy.

C. Before opening any official mailing envelope, the presiding judge and the election judges shall determine if the required information has been completed on the reverse side of the official mailing envelope.

D. If the voter's signature is missing, the presiding judge shall write "rejected" on the front of the official mailing envelope. The election judges shall enter the voter's name in the signature rosters and shall write the notation "rejected - missing signature" in the notations column of the signature rosters. The presiding judge shall place the official mailing envelope unopened in an envelope provided for rejected ballots for the conservancy district, seal the envelope and write the voter's name on the front of the envelope and deposit it in the locked ballot box.

E. At 5:00 p.m. on the Monday immediately preceding the date of election, the election officer or election director shall record the numbers of the unused absentee ballots for the conservancy district and shall publicly destroy in the conservancy office all of the unused ballots. The election officer or election director shall execute a certificate of destruction, which shall include the numbers on the ballots destroyed. A copy of the certificate of destruction shall be sent to the board of directors of the conservancy district and the secretary of state.

History: Laws 1996, ch. 42, 16.



Section 73-14-31.3 - Absentee-early voting; electioneering.

73-14-31.3. Absentee-early voting; electioneering.

A. A voter may apply to vote absentee-early by completing an absentee-early ballot application on the official form prescribed by the board of directors and printed and furnished by the election director. The form shall identify the applicant and contain information to establish the applicant's qualifications as a qualified elector for issuance of an affidavit for absentee-early voting. Each application shall be signed by the applicant.

B. Once it is determined that the application form is complete, the election director shall mark the application with the date and time of receipt and enter the required information in the absentee ballot register.

C. If the voter is determined to be a qualified elector, the election director shall inform the voter that the voter's application has been accepted and instruct the voter on how to vote.

D. For the purpose of absentee-early voting, electioneering is not permitted in the election director's office, the middle Rio Grande conservancy district offices or designated satellite locations.

E. For the purpose of this section, "electioneering" means any form of campaigning within one hundred feet of the election director's office, the middle Rio Grande conservancy district office or designated satellite locations and includes the display of signs or distribution of campaign literature.

History: Laws 1999, ch. 168, 8; 2012, ch. 37, 2.



Section 73-14-33 - Organization of the board of directors.

73-14-33. Organization of the board of directors.

A. Immediately after their appointment the directors shall meet for the purpose of organizing the board of directors. Each director before entering upon his official duties shall take and subscribe to an oath before an officer authorized to administer oaths, that he will honestly, faithfully and impartially perform the duties of his office, and that he will not be interested directly or indirectly in any contract let by said district, which said oath shall be filed in the office of the clerk.

B. Upon taking the oath, the board shall choose one of their member [members] chairman of the board and president of the district, and shall elect some suitable person secretary of the board, who may or may not be a member of the board.

C. Such board shall adopt a seal, and shall keep in a well-bound book a record of all its proceedings, minutes of all meetings, certificates, contracts, bonds given by employes [employees] and all corporate acts, which shall be open to the inspection of all owners of property in the district, as well as to all other interested parties. It shall have power to make and adopt rules and regulations, not inconsistent with the provisions of this act, for the conduct of the business and affairs of the district, and when adopted, no rule or regulation shall be altered, amended or repealed except upon three (3) days' notice to each member of the board, service to be had by a personal delivery or by mailing a copy of such notice in a sealed envelope, postage fully prepaid, to the address of the director to be served, or at a regular or called meeting at which all directors are present.

History: Laws 1927, ch. 45, 302; C.S. 1929, 30-302; 1941 Comp., 77-2712; 1953 Comp., 75-28-12.



Section 73-14-34 - Quorum.

73-14-34. Quorum.

A majority of the directors shall constitute a quorum, and a concurrence of the majority in any matter within their duties shall be sufficient for its determination.

History: Laws 1927, ch. 45, 303; C.S. 1929, 30-303; 1941 Comp., 77-2713; 1953 Comp., 75-28-13.



Section 73-14-35 - Employment of agents.

73-14-35. Employment of agents.

A. The secretary shall be the custodian of the records of the district and of its corporate seal, and shall assist the board on such particulars as it may direct in the performance of its duties. The secretary shall attest, under the corporate seal, all certified copies of the official records and files that may be required of him by this act, or by any person ordering the same and paying the reasonable cost of transcription, and any portion of the record so certified and attested shall prima facie import verity. The secretary shall serve also as treasurer of the district, unless a treasurer is otherwise provided for by the board.

B. The board may also employ a manager or chief engineer, who may be an individual, copartnership or corporation; an attorney, and such other engineers, attorneys and other agents and assistants as may be needful; and may provide for their compensation, which, with all other necessary expenditures, shall be taken as a part of the cost of the improvement. The employment of the secretary, treasurer, manager or chief engineer and attorney for the district shall be evidenced by agreements in writing, which, so far as possible, shall specify the amounts to be paid for their services.

C. The manager or chief engineer shall be superintendent of all the works and improvements, and shall make a full report to the board each year, or oftener, if required by the board, and may make such suggestions and recommendations to the board as he may deem proper.

D. The secretary and treasurer and such other agents or employees of the district as the court may direct, shall furnish corporate surety bonds, at the expense of the district, in amount and form fixed and approved by the court, conditioned upon the faithful performance of their respective duties.

History: Laws 1927, ch. 45, 304; C.S. 1929, 30-304; Laws 1939, ch. 37, 1; 1941 Comp., 77-2714; 1953 Comp., 75-28-14.



Section 73-14-36 - Preparation of plans.

73-14-36. Preparation of plans.

A. Upon their qualification, the board shall prepare or cause to be prepared a plan for the improvements for which the district was created. Such plan shall include such maps, profiles, plans and other data and descriptions as may be necessary to set forth properly the location and character of the work, and of the property benefited or taken or damaged, with estimates of cost and specifications for doing the work.

B. In case the board finds that any former survey made by any other district or in any other manner is useful for the purposes of the district, it may take over the data secured by such survey or such other proceedings as may be useful to it, and may pay therefor an amount equal to the value of such data to said district.

C. Upon the completion of such plan, the board of directors shall hold a hearing thereon to hear objections thereto, shall cause notice thereof to be given by publication in each county into which said district may extend and shall permit the inspection thereof at the office of the district by all interested. Said notice shall fix the time and place for the hearing of all objections to said plan not less than twenty (20) days nor more than thirty (30) days after the last publication of said notice. All objections to said plan shall be in writing and filed with the secretary at the office of the district not more than ten (10) days after the last publication of said notice.

D. After said hearing before the board, the board shall adopt a plan as the official plan of said district. If, however, any person or public corporation objects to said official plan, so adopted, then such person or public corporation may within ten (10) days from the adoption of said official plan, file in the office of the clerk in the original case establishing the district, their objections in writing, specifying the features of the plan to which objection is made, and thereupon the court, shall fix a day for the hearing thereof before the court, not less than twenty (20) nor more than thirty (30) days after the time fixed for filing objections, at which time the court shall hear said objections and adopt, modify, reject or refer back said plan to said board.

E. If the court should reject said plan, then the board shall proceed as in the first instance under this section to prepare another plan. If the court should refer back said plan to the board for amendment, then the court shall continue the hearing to a day certain without publication of notice. When the court shall approve a plan as the official plan of said district, then a certified copy of the order of the court approving the same shall be filed with the secretary and by him incorporated into the records of the district.

F. The official plan may be altered in detail from time to time until the assessment record herein provided is filed, and of all such alterations the appraisers shall take notice. But after the assessment record has been filed in court, no alterations of the official plan shall be made except as provided in Section 412 [73-15-12 NMSA 1978].

History: Laws 1927, ch. 45, 305; C.S. 1929, 30-305; 1941 Comp., 77-2715; 1953 Comp., 75-28-15.



Section 73-14-37 - Powers to execute improvement plans ; facilities for recreation and research

73-14-37. Powers to execute improvement plans [; facilities for recreation and research]

The board shall have full power and authority to devise, prepare for, execute, maintain and operate any or all works or improvements necessary or desirable to complete, maintain, operate and protect the works provided for by the official plan, and to that end, may employ and secure men and equipment under the supervision of the chief engineer or other agents, or may in its discretion, let contracts for such works, either as a whole or in parts. The board may authorize the use of suitable conservancy district facilities and properties for purposes of recreation and environmental studies and research.

History: Laws 1927, ch. 45, 306; C.S. 1929, 30-306; 1941 Comp., 77-2716; 1953 Comp., 75-28-16; Laws 1975, ch. 27, 1.



Section 73-14-38 - Access to land.

73-14-38. Access to land.

The board, its employes [employees] and the appraisers hereinafter provided for and their assistants, may enter upon lands within or without the district in order to make surveys and examinations to accomplish the necessary preliminary purposes of the district, or to have access to the work; being liable, however, for actual damage done; but no unnecessary damage shall be done. Any person or corporation preventing such entry shall be guilty of misdemeanor, punishable by fine not exceeding fifty ($50.00) dollars.

History: Laws 1927, ch. 45, 307; C.S. 1929, 30-307; 1941 Comp., 77-2717; 1953 Comp., 75-28-17.



Section 73-14-39 - General powers.

73-14-39. General powers.

A. In order to protect life and property within the district, and to protect or relieve land subject to overflow or washing, or which is menaced or threatened by the normal flow of flood or surplus or overflow waters of any natural watercourse, stream, canyon, arroyo or wash, whether perennial, intermittent or flood, and in order to effect the protection of life, land and other property in the district and to accomplish all other purposes of the district, the board is authorized and empowered to clean out, strighten [straighten], widen, alter, deepen or change the course or terminus of any ditch, community ditch or acequia, drain, sewer, flume, river, watercourse, pond, lake, creek, arroyo or natural or artificial stream in or out of said district; to fill up any abandoned or altered ditch, community ditch or acequia, drain, sewer, river, flume, watercourse, pond, lake, creek, arroyo or natural or artificial stream, and to concentrate, divert or divide the flow of water in or out of said district; to construct and maintain main and lateral ditches, community ditches or acequias, sewers, canals, flumes, levees, dikes, dams, sluices, revetments, reservoirs, or retarding basins, floodways, wells, pumping stations and syphons and any other works and improvements deemed necessary to construct, preserve, operate or maintain the works in or out of said district; to construct, reconstruct or enlarge or cause to be constructed, reconstructed or enlarged, any and all bridges that may be needed in or out of said district; to construct, reconstruct or elevate highways and streets; to construct or reconstruct any and all of said works and improvements along, across, through or over any public highway, canal, railroad right-of-way, track, grade, fill or cut, in or out of said district; to remove or change the location of any fence, building, railroad, canal or other improvements in or out of said district; and shall have the right to acquire by donation, purchase or condemnation, to construct, own, lease, use and sell, to hold, encumber, control and maintain any easement, water right, acequias, well, railroad right-of-way, canal, sluice, flume, reservoir site, reservoir or retarding basin, mill dam, water power, franchise, park, cemetery or any other public way or place, or any real or personal property, public or private, in or out of said district, for rights-of-way and such other things, or for materials of construction or for any other use not inconsistent with the purposes of this act; and to replot or subdivide land, open new roads, highways, parks, streets and alleys, or change the location of existing ones; and provided, further, that in case the construction provided by the official plan interferes with an irrigation ditch, community ditch or acequia or other works used for applying water to beneficial use the district shall make equivalent provision by means of ditches or works constructed by the district at its expense for supplying such water to such water users to the extent that the same was being lawfully obtained and used through such ditches or works. The district shall have the right to increase at its expense the storage capacity of any reservoirs and to store therein or release therefrom water in excess of the capacity of such reservoirs as developed by any person; but such additional storage so created by the district shall not interfere with the storage and regulation of flow of water as developed by such person prior to such increased storage capacity being added by the district; and, that in case the district shall increase the storage capacity of any such reservoir, either by adding to the dam, dams or other structures built, or by removing such dam, dams or other structures and rebuilding same, the damages, if any, to such person for the property so utilized or removed shall be ascertained and paid as provided in the case of property taken by the district by right of eminent domain.

History: Laws 1927, ch. 45, 308; C.S. 1929, 30-308; 1941 Comp., 77-2718; 1953 Comp., 75-28-18.



Section 73-14-40 - Letting contracts.

73-14-40. Letting contracts.

When it is determined to let the work by contract, contracts in amounts in excess of ten thousand dollars ($10,000.00) dollars [sic] shall be advertised after notice by publication as the board shall order, calling for bids, and the board may reject any or all bids, or may let said contract to the lowest or best bidder who shall give a good and approved bond, with ample security, conditioned on the carrying out of the contract. Such contract shall be in writing, and shall be accompanied by or shall refer to plans and specifications for the work to be done, prepared by the chief engineer. Said contract shall be let by the chief engineer, approved by the board, signed by the president and by the contractor, and shall be executed in duplicate; provided, that in case of sudden emergency when it is necessary in order to protect the district, the advertising of contracts may be waived upon the consent of the board, with the approval of the court; provided, further, that the provisions of this section shall not apply if it is determined by the board with the approval of the court that the work be done on force account.

History: Laws 1927, ch. 45, 309; C.S. 1929, 30-309; 1941 Comp., 77-2719; 1953 Comp., 75-28-19.



Section 73-14-41 - Dominant right of eminent domain.

73-14-41. Dominant right of eminent domain.

A. The district, when necessary for the purposes of this act, shall have a dominant right of eminent domain over the right of eminent domain of private or public corportions [corporations].

B. In the exercise of this right, due care shall be taken to do no unnecessary damage to others, and, in case of failure to agree upon the mode and terms of interference, not to interfere with their operations or usefulness beyond the actual necessities of the case, due regard being given to other public interest [interests] involved.

History: Laws 1927, ch. 45, 310; C.S. 1929, 30-310; 1941 Comp., 77-2720; 1953 Comp., 75-28-20.



Section 73-14-42 - Condemnation under general law.

73-14-42. Condemnation under general law.

The district shall also have the right, instead of having appraisals made by the board of appraisers, to condemn for the use of the district according to the procedure provided by the Eminent Domain Code [42A-1-1 through 42A-1-33 NMSA 1978] for the appropriation of property taken for public use and [any] property within or without the district not acquired or condemned by the court on the report of the appraisers.

History: Laws 1927, ch. 45, 311; C.S. 1929, 30-311; 1941 Comp., 77-2721; 1953 Comp., 75-28-21; Laws 1981, ch. 125, 58.



Section 73-14-43 - Regulations to protect works.

73-14-43. Regulations to protect works.

A. Where necessary, in order to secure the best results from the execution and operation of the plans of the district, and to prevent damage to the district by the deterioration or misuse or by the pollution of the waters of any natural or artificial watercourse therein, the board may make regulations for and may prescribe the manner of building bridges, roads, highways, or fences or other works in, into, along or across any channel, natural or artificial watercourse, reservoir or other construction; and may prescribe the manner in which ditches or other works shall be adjusted to or connected with the works of the district or any watercourse therein; and when not in conflict with the regulations of the state board of health [department of health], may prescribe the manner in which the watercourses of the district may be used for sewer outlets or for disposal of waste.

B. The construction of any works in a manner harmful to the district or to any watercourse therein, and in a manner contrary to that specified by the board, shall be a misdemeanor, punishable by a fine of not more than one thousand ($1,000) dollars.

C. The board shall have authority to enforce by mandamus or other legal proceedings all necessary regulations, made by it and authorized by this act, and may remove any harmful construction or may close any opening improperly made. Any person or public corporation wilfully failing to comply with such regulations shall be liable for all damage caused by such failure, and for the cost of renewing any construction damaged or destroyed.

History: Laws 1927, ch. 45, 312; C.S. 1929, 30-312; 1941 Comp., 77-2722; 1953 Comp., 75-28-22.



Section 73-14-44 - Removal of structures.

73-14-44. Removal of structures.

A. For the accomplishment of the official plan, the board of directors of any district shall have full power and authority to improve in alignment, section, grade, location or in any other manner, any watercourse, and they may remove, widen, lengthen, lower, raise or otherwise change any public or private road bridge or railroad bridge, or any flume, aqueduct or telephone, telegraph, gas, oil, sewer, water or other pipelines or any other construction, over, across, in, into, under or through any such watercourse, or may require the same to be done, and the foregoing shall apply to all such changes specified by the official plan, or reasonably necessary for the accomplishment of the same; provided, however, that whenever any such change is made necessary in any construction because of the failure of the same to permit the free flow of the water in such stream in time of flood, or to permit the necessary enlargement or protection of the channel, then the owner of such construction shall make such change and all adjustments of grade, roadway, track, approach or other construction incidental thereto, without cost to the district, and without any claim for damages against the district; except that the district shall pay the cost of excavating the earth for the enlargement of any channel, or for placing earth for the filling of any channel, where such excavation or filling is required as a part of the official plan in making the changes outlined in this section; but the district shall not be required to make such fill or excavation unless the same would be necessary to the official plan if the construction or work so changed did not exist.

Before the removal, change or modification of any work or construction outlined in this section, the board of directors shall give notice to the owner thereof, requiring that the same be adapted to the official plan. In case such removals, changes or adjustments are not commenced and completed by the owner within the respective times specified therefor in such notice (which time shall be reasonable under all the circumstances) such removals, changes or adjustments may be made by the district, at the expense of the owner.

History: Laws 1927, ch. 45, 313; C.S. 1929, 30-313; 1941 Comp., 77-2723; 1953 Comp., 75-28-23.



Section 73-14-45 - Passing equipment through bridge or grade.

73-14-45. Passing equipment through bridge or grade.

In case it be necessary to pass any dredgeboat, or other equipment through a bridge or grade of any person or public corporation, the board shall give notice to the owner of said bridge or grade that the same shall be removed temporarily to allow the passage of such equipment, or that an agreement be immediately entered into in regard thereto. The owner of said bridge or grade shall keep an itemized account of the cost of the removal, and if necessary, of the replacing of said bridge or grade, and the necessary actual cost shall be paid by the district. In case the owner of said bridge or grade shall fail to commence or complete provisions for the passage of said equipment within the time specified in the notice, the board may remove such bridge or grade at its own expense, interrupting traffic in the least degree consistent with good work and without unnecessary damage or delay. In case it shall be hindered or prevented from so doing, the owner of said bridge or grade shall be liable for all damage resulting to the district therefrom.

History: Laws 1927, ch. 45, 314; C.S. 1929, 30-314; 1941 Comp., 77-2724; 1953 Comp., 75-28-24.



Section 73-14-46 - Surveys and investigations ; flood warning service

73-14-46. Surveys and investigations [; flood warning service]

The board shall also have the right to establish and maintain stream gages, rain gages, a flood warning service with telephone or telegraph lines or telephone and telegraph service, and may make such surveys and examinations of rainfall and flood conditions, stream flow and other scientific and engineering subjects as are necessary and proper for the purposes of the district and they may issue reports thereon.

History: Laws 1927, ch. 45, 315; C.S. 1929, 30-315; 1941 Comp., 77-2725; 1953 Comp., 75-28-25.



Section 73-14-47 - The use of water.

73-14-47. The use of water.

A. No sale, lease, assignment, permit or other right in the waters of the district shall be made or granted which shall infringe upon or interfere with the water rights of lands in the district, or with water provided for irrigation purposes on the lands within the district for which benefits have been appraised and assessments levied under this act.

B. All the rights and property of the district in the waters and watercourses thereof, and in their use, shall be exercised in such a manner as to promote the welfare of the district and of all the inhabitants thereof; to promote the safest, most economical and most reasonable use of such waters; to protect the water rights of the lands and landowners of the district; to encourage and promote agriculture and industry and to pay the cost of constructing, maintaining and operating the improvements.

C. The rights of persons or public corporations and of other users of water, to the waters in and of the district for irrigation, water supply, industrial purposes, water power or for any other purposes, shall extend only to such rights as were owned by them or their predecessors prior to their inclusion in the district; and to such use as could be made of such waters if the improvements of the districts had not been made.

D. At the time of the general appraisal of benefits and damages of the district, or at any subsequent time, the board may cause a determination to be made of the conditions and extent of the water rights, and water supply and of the watercourses within the district as they were before the improvements of the district were made, or as they existed at any subsequent time, and they may make a determination of all rights, property, easements or other interests in the waters, or the watercourses, such determination being based upon records of greatest and least flow, upon the evidence of use, or evidence of legal rights, and upon any other evidence and records which may be available.

E. Upon the completion of such determination, the board shall make its report thereon to the court. Thereupon a hearing shall be had, notice shall be given of the pendency of said report and of the hearing, which notice and hearing shall conform as nearly as possible to the notice and hearing on appraisals of benefits and of land to be taken; and the right of appeal shall exist. Such final determination shall be the basis of any future use of the waters in the district; provided that in case any party shall thereafter establish in court any right or property in the waters in the district or the use thereof, which has not been adjudicated, the existence of such right, or the failure to adjudicate it, shall not affect the operation of this provision nor the findings of the court thereon in any other particular.

F. Where the district acquires by purchase, condemnation or otherwise, water or water rights, or where it conserves, develops or reclaims water, it shall have the rights which go with the appropriation and beneficial use thereof; save and except such use for which benefits have been appraised and assessments levied by the district upon property for irrigation purposes; and the development, conservation or reclamation of water by the district is hereby declared to be an appropriation thereof by the district, and the disposition thereof under the terms of this act is hereby declared to be a beneficial use thereof by said district and by the lands included therein.

G. The expression "greater, better or more convenient use of the waters of the district, or benefit therefrom" as hereafter used, refers to use or benefit which is made greater, better or more convenient by the organization, administration and works of the district, as compared with use or benefit which could be had under the conditions existing before the district was organized.

H. The appraisals of benefits made by the appraisers may include benefits appraised for the greater, better or more convenient use of the waters of the district, or benefit therefrom; but if such benefits are not assessed, as in case of high lying lands for which water supply is at first uncertain, but afterwards is found to be available, the district may provide by contract or other agreement as hereafter provided, for such greater, better or more convenient use, and receive compensation therefor in accordance with the following provisions.

I. Persons, public corporations or others desiring to secure such use of the waters or watercourses of the district, or of the district rights therein, may make application to the board for permission to lease, or purchase for such use. Such application shall state the purposes and character of such use, the period and degree of continuity of such use, the amount of water desired and the place of use. In case any party makes greater, better or more convenient use of the waters of the district without formal application, the fact of such use shall serve all purposes of an application, and the board may proceed to determine a reasonable rate of compensation the same as though formal application has been made. Where it is not possible or reasonable to grant all applications, preference shall be given to the greatest need and to the most reasonable use, as may be determined by the board, subject to the approval of the court. Preference shall be given, first, to domestic and municipal water supply, and no charge shall be made for the use of water taken by private persons for home and farmyard use, or for watering farm stock; second, to supplying water used in irrigation, processes of manufacture, for the production of steam, for refrigerating, cooling and condensing and for maintaining sanitary conditions of stream flow; third, for power development, recreation, fisheries and for other uses. All sales, leases, assignments or other acts of the board affecting the use, sale or lease of the waters of the district under this section, shall be subject to the approval of the court.

J. The board shall not permanently sell, lease, assign, permit or otherwise part with the control by the district of the use of the waters thereof; provided, however, that upon the recommendation of the chief engineer the board may contract to furnish a permanent water supply for lands susceptible of irrigation, at rates to be established as hereinafter provided. Rates for light, power or other services charged by vendees, assignees, lessees or licensees of such board shall be subject at all times to revision and control by state law. Assignments, leases, sales or permissions, except as to contracts hereinbefore authorized, may be made for periods of not greater than ten (10) years, except that with the approval of the court, such assignments, permissions, leases or sales, when necessary to justify investments for constructing and establishing, manufacturing power and industrial plants or works, may be made for longer terms, but not to exceed fifty years. At the termination of the period of such permission, assignments, leases or sales, they shall be renewable for a reasonable period not longer than is provided by this section, on the condition that a new determination be made of a reasonable charge therefor, as herein provided; unless there are other applications on file, the granting of which would result in filling a greater need or a more reasonable use. In case such applications are on file, they shall have preference.

K. The board may make regulations for the determination and measurement of the greater, or better or more convenient use of, or benefit from the water supply of the district, for the purpose of determining rates of compensation, and for the purpose of securing to all parties interested the greatest and best use of the waters thereof. The board shall have power to determine the rates of compensation for such greater, better or more convenient use of, or benefit from the water supply of the district, which rates shall be reasonable, and may require bond to be given to secure the payment for such use.

Upon the determination of any rate, or rates, the board shall make a report of its determination to the court. The court shall thereupon cause personal notice by summons to be given to the parties interested, stating that such a determination of rates has been made, that a hearing before the court will be had thereon on a certain day and that objection may be made at such time to such determination of rates. The hearing may be had before the court, and objection may be made, in the same manner as in case of the appraisal of benefits. Upon the final determination of the matter by the court, the determination of such rates of compensation shall be conclusive and binding for the period set forth in the order of the court; and in the event the said matter is before the court upon an agreement to lease, assign or sell, it shall be binding for the term and under the conditions specified in the lease or other agreement as approved by the court.

L. The court may approve general rates for the use of water under this section, as applying to all cases of the same class, and in cases of such class separate hearings shall not be required.

M. The compensation for greater, better or more convenient use of, or benefit from the waters of the district, may be made by payment according to a unit price per cubic foot of water used, or by a unit price for theoretical horse power developed or in any other reasonable measurement of value received by reason of the greater, better or more convenient use of, or benefit from the waters of the district. All money received as compensation under the provisions of this section shall be added to the general fund of the district and used for defraying the expenses thereof.

History: Laws 1927, ch. 45, 316; C.S. 1929, 30-316; 1941 Comp., 77-2726; 1953 Comp., 75-28-26.



Section 73-14-48 - General grant of power.

73-14-48. General grant of power.

The board of directors of any district organized under this act is hereby vested with all powers necessary and requisite for the accomplishment of the purposes for which the district is organized and capable of being delegated by the legislature of the state of New Mexico; and no enumeration of particular powers hereby granted shall be construed to impair any general grant of power herein contained, nor to limit any such grant to power or powers of the same class or classes as those so enumerated.

History: Laws 1927, ch. 45, 317; C.S. 1929, 30-317; 1941 Comp., 77-2727; 1953 Comp., 75-28-27.



Section 73-14-49 - Declaration of policy.

73-14-49. Declaration of policy.

It is recognized that in conservancy districts heretofore or hereafter organized under New Mexico law that certain land therein has or may have vested irrigation water rights. While fully recognizing such rights, nevertheless, in the proper operation of such districts, and especially in time of droughts, it is essential that the districts have the specific and unquestioned power to distribute the water remaining available for irrigation and to properly allocate the same for the purposes most essential for the welfare and economy of landowners within the district. To this end, the legislature deems it of manifest importance that conservancy districts have the unquestioned power to make such distribution and allocation of irrigation waters. While such power is present in existing laws, the method of enforcement is doubtful. To avoid any question in the future, this act [73-14-49 through 73-14-53 NMSA 1978] is enacted, with the aforesaid legislative intent and policy in mind.

History: 1941 Comp., 77-2727a, enacted by Laws 1951, ch. 222, 1; 1953 Comp., 75-28-28.



Section 73-14-50 - Distribution of irrigation waters.

73-14-50. Distribution of irrigation waters.

All conservancy districts heretofore organized under the laws of New Mexico, and all such districts hereafter to be organized, are specifically empowered to make such proper and necessary distribution and allocation of the waters available for irrigation within such districts as the boards of directors thereof, in consultation with the chief engineer of such districts, shall determine to be reasonable and proper. The method and manner of distribution and allocation may be altered and changed as often as is deemed requisite. The decision [decisions] of said board of directors, as determined from time to time, shall be expressed in rules and regulations to be adopted and published as hereinbelow specified.

History: 1941 Comp., 77-2727b, enacted by Laws 1951, ch. 222, 2; 1953 Comp., 75-28-29.



Section 73-14-51 - Rules and regulations.

73-14-51. Rules and regulations.

The method of distribution and allocation of available irrigation waters shall be set forth in rules and regulations to be adopted by the board of directors of conservancy districts, in consultation with the chief engineer thereof, which said rules and regulations, before becoming effective, shall be published in English only in two issues, one week apart, of one legal newspaper in each county embraced within such conservancy district, and by posting one copy in English only of such rules and regulations at the courthouse of each county within such conservancy district. If there be no newspaper published in any such county, then copies of such rules and regulations shall be posted in English only at three public places within such county, in addition to posting at the county courthouse; the said notices to be posted at least seven days before the effective date of such rules and regulations.

History: 1941 Comp., 77-2727c, enacted by Laws 1951, ch. 222, 3; 1953 Comp., 75-28-30.



Section 73-14-52 - Enforcement.

73-14-52. Enforcement.

Conservancy districts, having adopted rules and regulations providing for the distribution and allocation of irrigation waters pursuant to the provisions of this act [73-14-49 through 73-14-53 NMSA 1978], shall have all powers available by law to enforce the same, including the right of injunction and mandamus.

History: 1941 Comp., 77-2727d, enacted by Laws 1951, ch. 222, 4; 1953 Comp., 75-28-31.



Section 73-14-53 - Penalties.

73-14-53. Penalties.

Any person, partnership, association, private or public corporation or entity wilfully failing to comply with such rules and regulations, and violating same, shall be deemed guilty of a misdemeanor, and upon conviction, shall be punished by imprisonment for not less than six months or more than one year, or by a fine of not to exceed $3000 or both such fine and imprisonment within the discretion of the court.

History: 1941 Comp., 77-2727e, enacted by Laws 1951, ch. 222, 5; 1953 Comp., 75-28-32.



Section 73-14-54 - Abolition of boards of directors or commissioners of districts having 100,000 acres or less; creation of new boards of directors; powers and duties.

73-14-54. [Abolition of boards of directors or commissioners of districts having 100,000 acres or less; creation of new boards of directors; powers and duties.]

That as the same are now constituted under the provisions of "The Conservancy Act of New Mexico," "boards of commissioners," and "boards of directors" of all conservancy districts except as hereinafter provided shall be abolished and shall cease to exist upon the happening of the events hereinafter specified.

In lieu of the boards hereby abolished, there is hereby created within and for each conservancy district, now or hereafter organized and existing under and by virtue of said Conservancy Act of New Mexico, a board of directors, which shall bear the name "Board of Directors of the . . . . . . . . . . . Conservancy District"; shall be a body corporate, may sue and be sued and which shall succeed to, have, exercise, enjoy, assume and perform all of the rights, powers, obligations and duties now by law vested in, conferred upon, imposed upon or required of, the boards hereby abolished.

History: 1941 Comp., 77-2728, enacted by Laws 1943, ch. 126, 1; 1953 Comp., 75-28-33.



Section 73-14-55 - Boards of directors; membership; qualifications.

73-14-55. [Boards of directors; membership; qualifications.]

The boards of directors hereby created, shall consist of five (5) directors, each of whom must own real property within the conservancy district, which is subject to conservancy district appraisals, assessments, levies and taxes, and each of whom must actually reside within the conservancy district, and also within the county from which he shall be elected as hereinafter provided.

History: 1941 Comp., 77-2729, enacted by Laws 1943, ch. 126, 2; 1953 Comp., 75-28-34.



Section 73-14-56 - Election of board members.

73-14-56. [Election of board members.]

All of said directors shall be elected at large by the qualified electors of the entire district.

History: 1941 Comp., 77-2730, enacted by Laws 1943, ch. 126, 3; 1953 Comp., 75-28-35.



Section 73-14-57 - Definition of "qualified electors.".

73-14-57. Definition of "qualified electors.".

The term "qualified electors," as used in Sections 73-14-54 through 73-14-69 NMSA 1978, means only those persons who have reached the age of majority and, for at least six months prior to the election, have owned, during the entire six-month period, real property situated within the district which is subject to conservancy district appraisals, assessments, levies and taxes.

History: 1941 Comp., 77-2731, enacted by Laws 1943, ch. 126, 4; 1953 Comp., 75-28-36; Laws 1973, ch. 134, 1.



Section 73-14-58 - Six-year terms; vacancies; organization of board; transfer of property.

73-14-58. [Six-year terms; vacancies; organization of board; transfer of property.]

Each director shall be elected for a term of six years from and after the date of his election, and, unless removed from office as hereinafter provided, shall serve until his successor is duly elected and has qualified, provided that at the first election one director shall be elected for a term of two years, two for a term of four years and two for a term of six years, to be determined according to counties if there be land in any district in more than one county by the board calling the election. Appointments to fill vacancies shall be for the unexpired term of the director whose office becomes vacant.

Within ten days after the first and each succeeding election to be held under the provisions of this act [73-14-54 through 73-14-69 NMSA 1978], the directors so elected shall meet and qualify as directors and shall organize the board of directors hereby created, in the same manner now by law required of members of the board of directors hereby abolished.

When the elected directors shall have qualified and the boards of directors hereby created shall have been organized as aforesaid, then the present board of directors as now constituted shall immediately cease to exist and to function and all conservancy district records and property of what kind or character soever, shall be by the outgoing board and its outgoing directors, officers and employees, transferred and delivered unto the newly organized board of directors of said conservancy district.

History: 1941 Comp., 77-2732, enacted by Laws 1943, ch. 126, 5; 1953 Comp., 75-28-37.



Section 73-14-59 - Suspension or removal of directors.

73-14-59. [Suspension or removal of directors.]

Any elected director may be suspended or removed from office by order or judgment of the district court of the county of said director's residence, in the same manner, under the same procedure and for the same causes as are or may be provided by the laws governing the removal of county officers.

History: 1941 Comp., 77-2733, enacted by Laws 1943, ch. 126, 6; 1953 Comp., 75-28-38.



Section 73-14-60 - Board empowered to fill vacancies.

73-14-60. [Board empowered to fill vacancies.]

The board of directors, hereby created, shall have the power to fill any vacancy in its membership for the unexpired term of the member in whose office such vacancy occurs.

History: 1941 Comp., 77-2734, enacted by Laws 1943, ch. 126, 7; 1953 Comp., 75-28-39.



Section 73-14-61 - Notice of candidacy; signatures of electors.

73-14-61. Notice of candidacy; signatures of electors.

Any qualified elector, as herein defined, who desires to become a candidate for election as a director shall, at least forty days prior to the election, file with the secretary of the board of directors then in office, his written notice of candidacy, which shall state his name and residence, and the term for which he is a candidate for election within the conservancy district. If he is a candidate at large, his notice of candidacy must be signed by twenty qualified electors resident within the district. If he is a candidate only from that portion of the district which lies within one county, his notice of candidacy must be signed by ten qualified electors, who reside within that particular portion of the district and county from which the candidate seeks to be elected. No person who has not filed his notice of candidacy as and within the time required in this section shall be placed on the ballot.

History: 1941 Comp., 77-2735, enacted by Laws 1943, ch. 126, 8; 1953 Comp., 75-28-40; Laws 1975, ch. 41, 1.



Section 73-14-62 - Time, place and procedure for election.

73-14-62. [Time, place and procedure for election.]

A. The five director members of the board of directors by this act [73-14-54 through 73-14-69 NMSA 1978] created shall be elected on the first Tuesday of October of the year 1943 and of each succeeding sixth year thereafter at general election for districts having less than one hundred thousand acres. The five director members of the boards of directors of conservancy districts formed after July 1, 1952, shall be elected on the first Tuesday of October, 1959, and of each succeeding sixth year thereafter at general election.

B. Not less than thirty days prior to said election the board of directors then in office shall meet and by written resolution, which shall be preserved among the permanent records of the board, shall select a voting place within each voting precinct or voting division thereof within the conservancy district and shall select three judges of election to conduct the election at the place so selected. Said judges shall be qualified electors, as herein defined, and residents of the precinct within which they are appointed to act and shall serve without pay. The resolution shall appoint one of said judges to receive the ballots and post its notice of election. Not less than five days thereafter, the secretary of said board shall notify each judge so selected of his appointment as such and send to the judge selected to receive the ballots, four copies of a notice of election, which shall state the time and purpose thereof, the place where held within the precinct and the names of the judges selected for such precinct, and said notices shall be posted at the four most prominent places within the precinct as soon as received.

History: 1941 Comp., 77-2736, enacted by Laws 1943, ch. 126, 9; 1953 Comp., 75-28-41; Laws 1959, ch. 313, 1.



Section 73-14-63 - Ballots; printing and distribution; form; manner of marking.

73-14-63. [Ballots; printing and distribution; form; manner of marking.]

For use of each county into which the conservancy district extends the secretary of the board of directors then in office shall prepare and print ballots containing only the names of the candidates for election at large in the entire district and the names of the candidates for election in the county for and to which the ballots are prepared and apply. No ballots containing the names of candidates to be elected from one particular county only, shall contain the names of any candidates to be elected from any other county only, but all ballots shall contain the names of all candidates for election in the district at large.

All such ballots shall be printed and distributed to the election judges appointed in each precinct within the district at the expense of said district. No name shall appear upon any ballot save that of a candidate who shall have filed his notice of candidacy at the time and in the manner above provided, and the names shall appear in the order in which the notices of candidacy were received by the secretary of said board. The ballots shall indicate whether the candidate be one for election in the entire district at large or only in the named county, and shall bear the facsimile signature of said secretary. Otherwise, the board of directors may prescribe the form and manner of marking said ballots.

History: 1941 Comp., 77-2737, enacted by Laws 1943, ch. 126, 10; 1953 Comp., 75-28-42.



Section 73-14-64 - Conduct of election; procedure.

73-14-64. [Conduct of election; procedure.]

The judges of election shall select one of their number to act as clerk of election and shall open the polls at 9:00 o'clock a.m., and close the polls at 6:00 p.m. on the day of election.

If within one-half hour after the time so set for the opening of the polls it shall appear that any of the judges so appointed is unable to serve as such, those qualified electors then present at the polls may select another judge to fill the vacancy.

Immediately after the closing of the polls, the judges of election shall proceed to open the ballot boxes, count the total votes cast and those cast for each candidate and by triplicate copies, each to be signed by all three judges, certify the same to the board of directors then in office. One of said certificates together with all ballots cast, shall be placed in the ballot box, which shall be securely locked and sealed, and shall be delivered to the secretary of the board of directors then in office by one or more of said judges of election in person, not less than twenty-four hours after the closing of the polls. One of said certificates shall be mailed to said secretary of the board and the third shall be filed with the county clerk of the county in which said precinct is situate, likewise within twenty-four hours after said polls are closed.

History: 1941 Comp., 77-2738, enacted by Laws 1943, ch. 126, 11; 1953 Comp., 75-28-43.



Section 73-14-65 - Canvass of returns; certificates of election.

73-14-65. [Canvass of returns; certificates of election.]

On the morning of Friday next following the election, the board of directors shall meet at the principal office of the board and canvass the returns to it certified by the judges of election and shall declare the results thereof.

Where only one director is to be elected in one county, the candidate receiving the highest number of votes cast within that county shall be declared to have been elected.

Where two directors are to be elected in one county, the two candidates receiving the highest number of votes cast within that county shall be declared to have been elected.

Where only one director is to be elected with [within] the conservancy district at large, the candidate receiving the highest number of votes within the district at large shall be declared to have been elected.

Where two or more directors are to be elected within the conservancy district at large, those candidates, in number corresponding to the number of offices to be filled, receiving the highest number of votes shall be declared to have been elected.

The board of directors shall thereupon issue its certificate of election to each candidate elected.

History: 1941 Comp., 77-2739, enacted by Laws 1943, ch. 126, 12; 1953 Comp., 75-28-44.



Section 73-14-66 - Election expenses; payment; levy of tax.

73-14-66. [Election expenses; payment; levy of tax.]

The board of directors of conservancy districts are hereby authorized to pay out of the treasury all sums necessary to meet the actual expenses of elections and to levy a tax, upon all property within said district which is subject to district assessment or taxation, which shall be sufficient to meet election expenses.

History: 1941 Comp., 77-2740, enacted by Laws 1943, ch. 126, 13; 1953 Comp., 75-28-45.



Section 73-14-67 - Election violations; penalty.

73-14-67. [Election violations; penalty.]

Whoever, not being a qualified elector as herein defined, shall vote at the election herein provided for, or being a judge of election shall wilfully miscount the ballots cast or shall wilfully make false certificate of the number of votes received by each candidate, or otherwise falsely certify election results; or any canvassing officer who shall wilfully falsely canvass and declare the results of said canvass, and any director or secretary of the board of directors who shall wilfully refuse to perform the duties upon him imposed by this act [73-14-54 through 73-14-69 NMSA 1978], shall be deemed guilty of a felony and upon conviction shall be punished by imprisonment for not less than one year or more than five years and [or] by fine not to exceed $5000, or both such fine and imprisonment within the discretion of the court.

History: 1941 Comp., 77-2741, enacted by Laws 1943, ch. 126, 14; 1953 Comp., 75-28-46.



Section 73-14-68 - Audit of district records; levy.

73-14-68. Audit of district records; levy.

Not less than once every two years said board shall have an audit of the records and books of said district, and shall levy and collect assessments for the [that] purpose. Said audit shall be made by a private firm or auditor approved by the secretary of finance and administration.

History: 1941 Comp., 77-2742, enacted by Laws 1943, ch. 126, 15; 1953 Comp., 75-28-47; Laws 1977, ch. 247, 199.



Section 73-14-69 - Application of provisions of act.

73-14-69. Application of provisions of act.

A. The provisions of this act [73-14-54 through 73-14-69 NMSA 1978] shall not apply to nor be construed as affecting any conservancy districts organized to conserve, protect or develop the waters of underground streams, channels, artesian basins, reservoirs or lakes having reasonably ascertainable boundaries where such waters have been placed to beneficial use. The provisions of this act shall not apply to nor be construed as affecting conservancy districts having more than 100,000 acres, formed prior to July 1, 1952, whether agricultural or otherwise, included within said conservancy district, subject to conservancy assessment. The provisions of this act do not apply to conservancy districts to which the provisions of Sections 73-14-70 through 73-14-88 NMSA 1978 apply.

B. This act shall not take effect as to any conservancy district in which the irrigation system is under construction, and no election of directors shall be held therein, until the main canals in such district are in such condition that water can be delivered therefrom for irrigation upon lands in said district; and the first election of directors in any such district shall be held on the first Tuesday of October after the water can be delivered for irrigation from said canals upon the lands in said conservancy district.

History: 1941 Comp., 77-2743, enacted by Laws 1943, ch. 126, 16; 1953 Comp., 75-28-48; Laws 1959, ch. 313, 2; 1961, ch. 67, 1.



Section 73-14-70 - Applicability of act.

73-14-70. Applicability of act.

The provisions of Sections 73-14-70 through 73-14-88 NMSA 1978 apply only to conservancy districts in existence and having between fifteen thousand and thirty thousand acres within their exterior boundaries on July 1, 1961 and to all conservancy districts formed after that date. The provisions of these sections do not apply to any conservancy district organized to conserve, protect or develop the waters of underground streams, channels, artesian basins, reservoirs or lakes having reasonably ascertainable boundaries where those waters have been placed in beneficial use.

History: 1953 Comp., 75-28-49, enacted by Laws 1961, ch. 67, 2.



Section 73-14-71 - Definition of "qualified elector.".

73-14-71. Definition of "qualified elector.".

As used in the provisions of Sections 73-14-70 through 73-14-88 NMSA 1978, "qualified elector" means a natural person who has reached the age of majority and who, for at least six months prior to the election, has owned, either in community or separately, real property located within the district and subject to conservancy district appraisals, assessment, levies and taxes.

History: 1953 Comp., 75-28-50, enacted by Laws 1961, ch. 67, 3; 1973, ch. 138, 34.



Section 73-14-72 - Board of directors; powers; election; terms.

73-14-72. Board of directors; powers; election; terms.

A. Boards of directors of conservancy districts shall consist of five members each of whom shall be a qualified elector of the district, and shall be bodies corporate, may sue and be sued and shall have all of the statutory rights, powers, obligations and duties conferred upon or required of the boards of directors of conservancy districts created under the Conservancy Act of New Mexico [73-14-3 NMSA 1978].

B. Members of boards of directors shall be elected at large from the entire conservancy district and shall serve for a term of six years except as provided in Section 73-14-75 NMSA 1978 which establishes staggered terms for the first elected board.

History: 1953 Comp., 75-28-51, enacted by Laws 1961, ch. 67, 4; 1963, ch. 18, 1.



Section 73-14-73 - Elections; when held.

73-14-73. Elections; when held.

A. The first election for conservancy districts existing on July 1, 1961 and eligible under the provisions of Section 73-14-74 NMSA 1978 to have an elected board of directors shall be held on the first Tuesday in October, 1961.

B. Subsequent elections shall be held every two years following the year 1961, and shall be held on the first Tuesday of October.

C. Conservancy districts formed after July 1, 1961 shall hold their first election as provided in Section 73-14-74 NMSA 1978.

History: 1953 Comp., 75-28-52, enacted by Laws 1961, ch. 67, 5.



Section 73-14-74 - Eligibility of district to hold election.

73-14-74. Eligibility of district to hold election.

A. No election shall be held in any existing conservancy district until the main canals in that district are in such a condition that water can be delivered from them for irrigation on the lands within the district.

B. The first election in any district formed after July 1, 1961, or in a district existing on July 1, 1961 and having an appointed board of directors, shall be held on the first Tuesday of October occurring in an odd-numbered year during or after which the requirements of Subsection A of this section are fulfilled.

History: 1953 Comp., 75-28-53, enacted by Laws 1961, ch. 67, 6; 1965, ch. 76, 6.



Section 73-14-75 - Election of first board of directors.

73-14-75. Election of first board of directors.

At the first election of board members for a conservancy district one of the candidates shall be elected for a two year term, two candidates for four year terms and two candidates for six year terms.

History: 1953 Comp., 75-28-54, enacted by Laws 1961, ch. 67, 7.



Section 73-14-76 - Vacancies on board; how filled.

73-14-76. Vacancies on board; how filled.

If a vacancy occurs on a conservancy district board of directors the remaining board members shall appoint by majority vote a qualified elector of the district to serve the unexpired term of the vacant office.

History: 1953 Comp., 75-28-55, enacted by Laws 1961, ch. 67, 8.



Section 73-14-77 - Suspension or removal of board members.

73-14-77. Suspension or removal of board members.

A member of a conservancy district board of directors may be removed in the same manner and for the same reasons that a county officer may be removed.

History: 1953 Comp., 75-28-56, enacted by Laws 1961, ch. 67, 9.



Section 73-14-78 - Notice of candidacy; signatures of electors.

73-14-78. Notice of candidacy; signatures of electors.

A. Any qualified elector who desires to become a candidate for election as a member of a conservancy district board of directors shall file his written notice of candidacy with the secretary of the existing appointed or elected board at least twenty days before the election.

B. A notice for candidacy shall state:

(1) the candidate's name and address; and

(2) the numerical designation of the office position on the board for which he desires to be a candidate.

C. In addition to the requirements of Subsection B a notice for candidacy shall be signed by at least ten qualified electors within the conservancy district.

History: 1953 Comp., 75-28-57, enacted by Laws 1961, ch. 67, 10.



Section 73-14-79 - Designation of board members for purposes of election.

73-14-79. Designation of board members for purposes of election.

For purpose of election only, at the first election in a conservancy district the two year term [of] office is designated as position 1, the two four year terms as positions 2 and 3 and the two six years terms as positions 4 and 5. At all elections subsequent to the first these same numbers shall be used to designate the office or offices for which persons become candidates.

History: 1953 Comp., 75-28-58, enacted by Laws 1961, ch. 67, 11.



Section 73-14-80 - Election; selection of voting places; notice of election.

73-14-80. Election; selection of voting places; notice of election.

A. Not less than thirty days prior to an election the board of directors then in office shall meet and select a voting place or voting places within the conservancy district. This selection shall be by written resolution and shall be preserved as a permanent record of the board.

B. Notice of election shall be posted by the board in at least three prominent and conspicuous places within the district. The board may publish the notice in a newspaper of general circulation within the district in addition to posting. The notice of election shall state the time, place and purpose of the election and shall be posted at least twenty days before the election.

History: 1953 Comp., 75-28-59, enacted by Laws 1961, ch. 67, 12.



Section 73-14-81 - Election judges.

73-14-81. Election judges.

The board of directors shall select three election judges for each polling place established within the conservancy district. The judges shall be qualified electors of the district and shall serve without pay.

History: 1953 Comp., 75-28-60, enacted by Laws 1961, ch. 67, 13.



Section 73-14-82 - Election; form of ballot.

73-14-82. Election; form of ballot.

The ballots for a conservancy district board of directors election shall be prepared and printed by the board of directors at the expense of the conservancy district. Only one ballot shall be prepared, and it shall contain the numbered positions to which directors are to be elected at the election with the names of all candidates for each position listed under that designation. Only a candidate who has fulfilled the filing requirements of Section 73-14-78 NMSA 1978 shall be entitled to have his name appear on the ballot.

History: 1953 Comp., 75-28-61, enacted by Laws 1961, ch. 67, 14.



Section 73-14-83 - Election; polls; opening and closing times.

73-14-83. Election; polls; opening and closing times.

The polls shall open at nine o'clock a.m. and close promptly at six o'clock p.m. on election day.

History: 1953 Comp., 75-28-62, enacted by Laws 1961, ch. 67, 15.



Section 73-14-84 - Election; procedure.

73-14-84. Election; procedure.

The board of directors may promulgate necessary and reasonable rules for the procedure to be followed at the polling places, instructions to voters, methods to allow for write-in candidates and methods of determining voter eligibility.

History: 1953 Comp., 75-28-63, enacted by Laws 1961, ch. 67, 16; 1999, ch. 168, 9.



Section 73-14-85 - Elections; counting ballots; certification of results to the board.

73-14-85. Elections; counting ballots; certification of results to the board.

After the polls have closed the three election judges shall count the total vote cast and those cast for each candidate. They shall then certify the results on a form prescribed by the board of directors. This written certification shall be returned immediately to the board of directors. The ballots shall be placed in a ballot box and the box shall be securely locked. The ballot box shall then be delivered to the secretary of the board of directors by one of the judges in person not less than twenty-four hours after the closing of the polls.

History: 1953 Comp., 75-28-64, enacted by Laws 1961, ch. 67, 17.



Section 73-14-85.1 - Elections for certain districts; counting ballots; certification of results to the board.

73-14-85.1. Elections for certain districts; counting ballots; certification of results to the board.

For conservancy districts having more than one hundred thousand acres within the district, the presiding judge of each polling place within that district shall, not more than six hours after the polls have closed, deliver to the election director a certified copy of the certificate of returns. Not more than twenty-four hours after the polls have closed, the election director shall deliver a certified copy of the certificate of returns to the board of directors.

History: Laws 1996, ch. 42, 17.



Section 73-14-86 - Election; canvass; certificates of election.

73-14-86. Election; canvass; certificates of election.

A. On the morning of the first Friday following the election the board of directors shall meet and canvass the returns certified to it by the election judges.

B. After canvassing the returns the board shall issue election certificates to the candidate or candidates receiving the highest number of votes for each position on the ballot. The board shall declare the results of the election in writing and forward a copy of the declaration to the secretary of state and to the state engineer.

History: 1953 Comp., 75-28-65, enacted by Laws 1961, ch. 67, 18.



Section 73-14-87 - Election expense.

73-14-87. Election expense.

The board of directors of conservancy districts are [is] authorized to pay out of the treasury those sums necessary to meet the actual expenses of elections, and the board may levy a tax sufficient to meet election expenses on all property that is subject to direct assessment or taxation within the district.

History: 1953 Comp., 75-28-66, enacted by Laws 1961, ch. 67, 19.



Section 73-14-88 - Election violations; penalty.

73-14-88. Election violations; penalty.

A. No director or secretary of a board of directors of a conservancy district shall wilfully fail to perform any of the duties imposed upon him by the provisions of Sections 73-14-70 through 73-14-88 NMSA 1978.

B. No person who is not a qualified elector shall vote at a conservancy district election unless he casts his vote with a reasonable belief that he is a qualified elector.

C. No election judge shall wilfully miscount ballots or intentionally falsify the results of an election.

D. A person who commits a violation of this section is guilty of a felony and upon conviction shall be punished by imprisonment for not less than one year nor more than five years or [by] a fine of not more than five thousand dollars ($5,000), or both.

History: 1953 Comp., 75-28-67, enacted by Laws 1961, ch. 67, 20.



Section 73-14-89 - Penalty; false voting.

73-14-89. Penalty; false voting.

A. False voting consists of:

(1) voting or offering to vote with the knowledge of not being a qualified elector;

(2) voting or offering to vote in the name of any other person;

(3) voting or offering to vote more than once in the same election;

(4) inducing, abetting or procuring or attempting to induce, abet or procure a person known to not be a qualified elector to vote; or

(5) inducing, abetting or procuring or attempting to induce, abet or procure a person who, having voted once in any election, votes or attempts to vote again at the same election.

B. Whoever commits false voting is guilty of a fourth degree felony.

History: Laws 1996, ch. 42, 1.



Section 73-14-90 - Unlawful possession of absentee ballot material; penalty.

73-14-90. Unlawful possession of absentee ballot material; penalty.

A. Unlawful possession of absentee ballot material consists of the unauthorized possession at any time of absentee ballot material or obtaining absentee ballot material in an unlawful manner. As used in this section, "absentee ballot material" means an absentee ballot, absentee ballot envelope or an absentee ballot return.

B. Whoever commits unlawful possession of absentee ballot material is guilty of a fourth degree felony.

History: Laws 1996, ch. 42, 2.



Section 73-14-91 - Unlawful opening of ballot box; penalty.

73-14-91. Unlawful opening of ballot box; penalty.

A. Unlawful opening of a ballot box consists of opening any ballot box or inspecting or removing the contents of a ballot box without lawful authority or conspiring with others to have the same done.

B. Whoever commits unlawful opening of a ballot box is guilty of a fourth degree felony.

History: Laws 1996, ch. 42, 3.



Section 73-14-92 - Falsifying an election document; penalty.

73-14-92. Falsifying an election document; penalty.

A. Falsifying an election document consists of knowingly circulating, presenting or offering to present for the signature of another person a nominating petition that does not clearly show on the face of the petition the name of the candidate, the date of the election, the address at which the candidate resides, the candidate's county of residence and the position on the conservancy district board for which the candidate seeks nomination.

B. Whoever commits falsifying an election document is guilty of a misdemeanor and upon conviction shall be imprisoned in the county jail for a definite term of less than one year or shall pay a fine of not more than one thousand dollars ($1,000), or both the imprisonment and fine in the discretion of the judge.

History: Laws 1996, ch. 42, 4.






Article 15 - Conservancy Districts; Appraisal of Benefits

Section 73-15-1 - Appointment of appraisers.

73-15-1. Appointment of appraisers.

A. At the time of making its order organizing the district or at any time thereafter, the court, or board of judges as the case may be, in the manner provided shall appoint three appraisers (herein described and referred to as appraisers or the board of appraisers), whose term of office shall be until the appraisals of benefits and damages are filed and finally determined by court and whose duty it shall be to appraise the lands or other property within and without the district to be acquired for rights-of-way, reservoirs and other works of the district, and to appraise all benefits and damages accruing to all land within or without the district by reason of the execution of the official plan.

B. Two of said appraisers shall be freeholders residing within the state of New Mexico, who may or may not own lands within said district. Each of the appraisers shall, before taking up his duties, take and subscribe to an oath that he will faithfully and impartially discharge his duties as such appraiser, and that he will make a true report of such work done by him.

C. The said appraisers shall at their first meeting elect one of their own number chairman, and the secretary of the board or his deputy shall be ex-officio secretary of said board of appraisers during their continuance in office. A majority of the appraisers shall constitute a quorum, and a concurrence of the majority in any matter within their duties shall be sufficient for its determination.

D. The court or board of judges as the case may be, shall fill all vacancies in the board of appraisers, or may appoint a new board, all in the manner provided, as occasion may require, which new board, if appointed, shall perform all the duties and exercise all the powers of the appraisers of the district.

History: Laws 1927, ch. 45, 401; C.S. 1929, 30-401; 1941 Comp., 77-2801; 1953 Comp., 75-29-1.



Section 73-15-2 - Appraisals.

73-15-2. Appraisals.

A. During the preparation of the official plan, the appraisers shall examine and become acquainted with the nature of the plans for the improvement and of the lands and other property affected thereby, in order that they may be better prepared to make appraisals.

B. When the official plan is filed with the secretary he shall at once notify the appraisers, and they shall thereupon proceed to appraise the benefits of every kind to all land and property within or without the district, which will result from the organization of said district and the execution of the official plan, except as otherwise provided in Section 316 [73-14-47 NMSA 1978] of this act; and also to appraise the damages sutained [sustained], and the value of the land and other property necessary to be taken by the district for which settlement has not been made by the board. In the progress of their work, the appraisers shall have the assistance of the attorney, engineers, secretary and other agents and employees of the district.

C. The appraisers shall also appraise the benefits and damages, if any, accruing to public corporations, as political entities, and to the state of New Mexico, and the same shall be taken and considered the same as benefits or damages, as the case may be, to land or other property, and to public health, safety, convenience and welfare.

D. Before appraisals of compensation and damages are made, the board may report to the appraisers the parcels of land it may wish to purchase and for which it may wish appraisals to be made, both for easement and for purchase in fee simple, and the board may specify the particular purpose for which and the extent to which an easement in any property is desired, describing definitely such purpose and extent. Wherever instructed so to do by the board, appraisers shall appraise lands which it may be necessary or desirable for the district to own, and when instructed by the board so to do, they shall appraise both the total value of the land and also the damages due to an easement for the purposes of the district.

Upon such appraisals being confirmed by the court, the board shall have the option of paying the entire appraised value of the property and acquiring full title to it in fee simple, or of paying only the cost of such easement. Upon written demand by the owner, such option shall be exercised by the board within ninety (90) days after the date of the final judicial determination of such appraisals.

E. In appraising the value of property taken, no additional damages shall be allowed on account of any increase in value of property due to the execution of the official plan. The appraisers in appraising benefits and damages shall consider only the effect of the execution of the official plan.

F. The appraisers shall appraise all damages which may, because of the execution of the official plan, accrue to real or other property, either within or without the district, which damages shall also cover easements acquired by the district for all of the purposes of the district, unless otherwise specifically stated.

G. The appraisers in making appraisals shall give due consideration and credit to any other works or other systems of protection already constructed, or under construction, which form a useful part of the work of the district according to the official plan. Where the appraisers or a jury, in case one be called, return no appraisal of damages to any property, it shall be deemed a finding by them that no damages will be sustained.

H. In determining the amount which each tract of land will be benefited by the improvements of the district, especially drainage systems, the appraisers shall consider the damage done to low land from seepage, and saturation by irrigation water from high land, and the necessity for the carrying off of waste water, and such high land shall be considered as being benefited to the extent and in the amount that such lands are responsible for damage to low lands from seepage and saturation by irrigation water.

History: Laws 1927, ch. 45, 402; C.S. 1929, 30-402; 1941 Comp., 77-2802; 1953 Comp., 75-29-2.



Section 73-15-3 - Land affected outside the district.

73-15-3. Land affected outside the district.

A. If the appraisers find that land not embraced within the boundaries of the district will be affected by the proposed improvement, or should be included in the district, they shall appraise the benefits and damages to such land, and shall file a special report in court regarding the land which, in their opinion should be included in the district, giving a description thereof and their appraisal thereof.

B. The appraisers shall also report to the court any land which, in their opinion, should be eliminated from the district.

History: Laws 1927, ch. 45, 403; C.S. 1929, 30-403; 1941 Comp., 77-2803; 1953 Comp., 75-29-3.



Section 73-15-4 - Notice of hearing on land excluded from or taken into district ; order of court.

73-15-4. Notice of hearing on land excluded from or taken into district [; order of court].

A. If the special report of the appraisers includes recommendations that land be included in the district, or that land be excluded from the district, the court shall by order, fix a place and time for hearing thereon, and thereupon the clerk of the said court shall cause notice by publication (Schedule Form V) [73-17-24 NMSA 1978] to be made of the filing of the said special report and of the time and place of the hearing thereon, as is provided for a hearing on the petition for the creation of a district.

B. As to the notice to be given owners of land to be excluded from the district, it will be sufficient to notify each owner of that fact by mail.

C. Upon such hearing the court shall make and enter such order with respect to lands to be included in or excluded from the district as the facts and provisions of this act require.

History: Laws 1927, ch. 45, 404; C.S. 1929, 30-404; 1941 Comp., 77-2804; 1953 Comp., 75-29-4.



Section 73-15-5 - Report of appraisers.

73-15-5. Report of appraisers.

A. The appraisers shall prepare a tabulated report of all of their findings which shall be bound in book form and shall be known as the conservancy appraisal record. Such record (Schedule Form VI) [73-17-24 NMSA 1978] shall contain the names of the owners of property appraised as they may appear on the tax rolls or from the records of the office of the probate clerk and ex-officio recorder; a description of the property appraised; the amount of benefits appraised; the amount of damages appraised; and the appraised value of land or other property whcih [which] may be taken for the purposes of the district.

B. The appraisers shall also report any other benefits or damages or any other matter which, in their opinion, should be brought to the attention of the court. No error in the names of the owners of property or in the description thereof shall invalidate said appraisal or the levy of assessments or taxes based thereon, if sufficient description be given to identify such property.

C. When the report is completed, it shall be signed by at least a majority of the appraisers and deposited with the clerk who shall file it in the original case.

History: Laws 1927, ch. 45, 405; C.S. 1929, 30-405; 1941 Comp., 77-2805; 1953 Comp., 75-29-5.



Section 73-15-6 - Notice of hearing on appraisals.

73-15-6. Notice of hearing on appraisals.

A. Upon the filing of the report of the appraisers, the court shall by order fix places and times not less than thirty (30) days nor more than sixty (60) days after the report of the appraisers is filed, for hearing thereon, and thereupon the clerk shall cause notice by publication (Schedule Form VII) [73-17-24 NMSA 1978] to be made in each county in the district, of the filing of the said report, and of the times and places of the hearing thereon.

B. It shall not be necessary for said clerk to name the parties interested, nor to describe separate lots or tracts of land in giving said notice, but it shall be sufficient to give such description as will enable the owner to determine whether or not his land is covered by such description.

C. Where lands in different counties are mentioned in said report, it shall not be necessary to publish in each county a description of all the lands in the district, but only of that part of the said lands situate in the county in which publication is made.

D. The conservancy court shall fix a date when hearing on exceptions shall be heard in each county within the conservancy district, and all exceptions to the appraisal report shall be tried and heard in the county in which such property affected is located, by the special master, or otherwise; provided trial and hearing in such county is claimed in the exception.

History: Laws 1927, ch. 45, 406; C.S. 1929, 30-406; 1941 Comp., 77-2806; 1953 Comp., 75-29-6.



Section 73-15-7 - Hearing on appraisals.

73-15-7. Hearing on appraisals.

A. Any property owner may accept the appraisals in his favor of benefits and of damages and of land to be taken, made by the appraisers, or may acquiesce in their failure to appraise damages in his favor, and shall be construed to have done so unless he shall within ten (10) days after the last publication provided for in the preceding section [73-15-6 NMSA 1978], file written exceptions to said report or to any appraisal of either benefits or of damages, or of the value of land to be taken.

B. All exceptions except in cases where a trial by jury is demanded shall be heard by the court beginning on the date set for the said hearing, or as soon thereafter as the matter may be heard, and determined in advance of other business so as to carry out, liberally, the purposes and needs of the district.

C. The court may, if it deems necessary, by order, direct the return of the report to the appraisers for further consideration and amendment. If the court directs the appraisers to revise and amend the roll, specifying the changes to be made, a further hearing thereon may be had without new notice. If, however, the appraisal roll or the report, as a whole is referred back to the appraisers, the court shall not resume the hearing thereon without new notice, as for an original hearing thereon.

D. The conservancy court may appoint a special master, to take testimony and conduct hearings on all controversies arising under provisions of this act, whenever a jury trial is not guaranteed thereon by the constitution. Such special master together with the chief engineer, or his assistant shall attend at convenient places within the district after giving notice by publication of the time and place of such hearings, and shall endeavor to adjust such controversies. He shall have power to administer oaths, issue subpoenas and compel the attendance of witnesses. He shall take the evidence on each such controversy and report the same with his findings and conclusions and recommendations thereon to the conservancy court.

E. The special master shall be paid for his services a per diem compensation to be fixed and approved by the court, together with his expenses including a stenographer, which shall be paid out of any available funds of the conservency [conservancy] district.

F. The special master shall not report the evidence unless the exceptant requires him to do so, and deposits the fees required to transcribe such testimony. Failure to make such requirement and to pay such fees within five days after such hearing shall be taken and considered a waiver of reporting testimony and an election to rely on the report so made as to fact.

G. A person aggrieved by any report of such special master must, within ten days after it is filed, file written exceptions to said report specifying his grounds of objection thereto; failing in which he shall be considered to have acquiesced in such report as made.

H. Immediately on filing such exceptions with the court the clerk thereof shall set the same for hearing before the court on a day certain set apart by the court for hearing such exceptions.

I. Upon hearing such exceptions to the report the court shall enter such final judgment thereon as the facts shall warrant or return the matter to the master for further proceedings.

History: Laws 1927, ch. 45, 407; C.S. 1929, 30-407; 1941 Comp., 77-2807; 1953 Comp., 75-29-7.



Section 73-15-8 - Order on appraisals.

73-15-8. Order on appraisals.

A. If it appear to the satisfaction of the court, after having heard and determined all exceptions, that the estimated cost of constructing the improvements contemplated in the official plans [plan] is less than the benefits appraised, then the court shall by order approve and confirm the report of the appraisers as so modified and amended, and the findings and appraisals in such approved and confirmed report shall become the award of the appraisers.

B. In considering the findings and the appraisals made by the appraisers, the court shall take cognizance of the official plan and of the degree to which it is effective for the purposes of the district. In case the court shall find that the estimated benefits appraised are less than the estimated total cost of the execution of the official plan, exclusive of interest on deferred payments; or that the official plan is not suited to the requirements of the district, it may at its discretion return said official plan to the board, with an order directing it to prepare new or amended plans; or it may by order dissolve the district, after having provided for the payment of all expenses theretofore incurred.

C. Where the property or rights of any property owner of the district located or to be exercised in another judicial district, are finally adjudicated in the conservancy court, and the matter or right so decided is other than appraisal of benefits and damages and does not involve the policy of the district or the general right of other property owners therein, the court shall upon motion of the property owner so aggrieved, filed within five days after such decision, grant a rehearing of such matter and transfer the trial thereof to the district court of the county in which such property or right in question is located.

History: Laws 1927, ch. 45, 408; C.S. 1929, 30-408; 1941 Comp., 77-2808; 1953 Comp., 75-29-8.



Section 73-15-9 - Jury trials.

73-15-9. Jury trials.

Whenever provision is made in this act for trial of any controversy by a jury, it shall be taken and construed to mean only those controversies in which trial by jury is guaranteed by the constitution of the state of New Mexico. All other controversies provided herein to be heard by the court or jury shall be heard and decided by the judge without the intervention of a jury.

History: Laws 1927, ch. 45, 409; C.S. 1929, 30-409; 1941 Comp., 77-2809; 1953 Comp., 75-29-9.



Section 73-15-10 - Entry after deposit of award pending jury trial.

73-15-10. Entry after deposit of award [pending jury trial].

No property shall be taken until just compensation has been paid according to law. But where a trial by jury is demanded under the preceding section [73-15-9 NMSA 1978], the board may pay into court, in money, the amount allowed by the appraisers, with the costs, and thereupon the court shall make an order admitting the said district into possession of the property. And thereupon the board may enter into undisturbed possession of the property and rights involved. The right of entry provided herein shall be a cumulative remedy and additional to the district's right of possession during the pendency of condemnation proceedings under the provisions of Chapter XXXIV of the Codification of 1915, and all amendatory or supplementary acts thereto.

History: Laws 1927, ch. 45, 410; C.S. 1929, 30-410; 1941 Comp., 77-2810; 1953 Comp., 75-29-10.



Section 73-15-11 - Filing order.

73-15-11. Filing order.

A. Upon the entry of the order of the court approving the report of the appraisers, the clerk shall transmit to the secretary a certified copy of the said order, and of the appraisals as confirmed by the court.

B. When any proceedings on a trial had in any other court have been finally determined, the clerk of the court deciding the same shall certify the amount of each item of the judgment to the clerk having the original case, who shall file the same therein and thereupon transmit certified copies of the same to the secretary as in this section above provided, who shall thereupon complete the conservancy appraisal record.

History: Laws 1927, ch. 45, 411; C.S. 1929, 30-411; 1941 Comp., 77-2811; 1953 Comp., 75-29-11.



Section 73-15-12 - Change of official plan.

73-15-12. Change of official plan.

A. The board at any time, when necessary to fulfill the objects for which the district was created, may alter or add to the official plan; and when such alterations or additions are formally approved by the board and by the court, and are filed with the secretary, they shall become parts of the official plan for all purposes.

B. Where such alterations or additions in the judgment of the court neither materially modify the general character of the work, nor materially increase resulting damages, for which the board is not able to make amicable settlement, nor increase the total cost more than ten (10%) percent above the [that] estimated in the official plan, no action other than a resolution of the board shall be necessary for obtaining the approval of such alterations or additions by an order of the court.

C. In case the proposed alterations or additions materially modify the general character of the work; or materially modify the resulting damages; or materially reduce the benefits, for which the board is not able to make amicable settlement; or materially increase the benefits in such a manner as to require a new appraisal; or increase the total cost more than ten (10%) percent, above that estimated in the official plan; the court shall direct the appraisers (which may be the original board, or a new board appointed by the court on petition of the board of directors) to appraise the property to be taken, benefited or damaged by the proposed alterations or additions.

D. Upon the completion of the report of the appraisers, notice shall be given and a hearing had on their report in the same manner as in the case of the original report of the appraisers; provided, that where a few property owners are affected, the clerk may, on order of the court, if found to be more economical and convenient, give personal notice as provided in said order of the pendency of the report of said appraisers, instead of notice by publication; and provided further, that when the only question at issue is additional damages or reduction of benefits to property, due to modification in or additions to the official plan, the board may, if practicable, make settlement with the owners of the property damaged, instead of having appraisals made by appraisers. In case such settlements are made, notice and hearing need not be had.

E. After district bonds have been sold, as hereinafter provided, in order that their security may not be impaired, no reduction shall be made in the amount of uncontested benefits appraised or costs assessed against any property in the district; but in lieu of any reduction in assessment, if by reason of a modification in or addition to the official plan an excessive assessment is made under the provisions of Section 504 [73-16-4 NMSA 1978] hereof, the excess shall be paid to the property owner in cash. This provision shall apply to all changes in appraisals under this act.

History: Laws 1927, ch. 45, 412; C.S. 1929, 30-412; 1941 Comp., 77-2812; 1953 Comp., 75-29-12.



Section 73-15-13 - Property exempt and later liable to assessment.

73-15-13. Property exempt and later liable to assessment.

If property in any district organized under this act is not liable to assessment at the time of the execution of the work, but afterwards, during the period when such work is being paid for, become [becomes] liable to assessment, such property shall thereupon be appraised and assessed.

History: Laws 1927, ch. 45, 413; C.S. 1929, 30-413; 1941 Comp., 77-2813; 1953 Comp., 75-29-13.



Section 73-15-14 - Subsequent appraisals.

73-15-14. Subsequent appraisals.

In case any property within or without any district is benefited, which for any reason was not appraised in the original proceedings or was not appraised to the extent of benefits received; or in case any person or public corporation shall make use of or profit by the works of any district to a degree not compensated for in the original appraisal; or in case the board finds it necessary subsequent to the time when the first appraisals are made, to damage or take any additional property, the board, at any time such condition becomes evident, shall direct the appraisers to appraise the benefits, or the enhanced benefits received, or damages or the value of property taken; and the proceedings outlined for appraising lands not at first included within the boundaries of the district shall in all matters be conformed to, including notice to the party or parties interested; or the board may, at its discretion, make settlement with such parties for such use, benefit, damage or property taken.

History: Laws 1927, ch. 45, 414; C.S. 1929, 30-414; 1941 Comp., 77-2814; 1953 Comp., 75-29-14.



Section 73-15-15 - Validation of irregular proceedings.

73-15-15. Validation of irregular proceedings.

A. No fault in any notice or other proceeding shall affect the validity of any proceeding under this act, except to the extent to which it can be shown that such fault resulted in a material denial of justice to the property owner complaining of such fault.

B. In case it be found upon a hearing, that by reason of some irregularity or defect in the proceedings, the appraisal has not been properly made, the court may, nevertheless, on having proof that expense has been incurred which is a proper charge against the property of the complainant, make an order finding the amount of benefits to said property, and appraising the proper benefits accordingly, subject to a claim for a jury as provided, and thereupon said land shall be assessed as other land equally benefited.

C. In the event that, either before or after the issuance of bonds, the appraisal of benefits, either as a whole or in part, be declared by any court of competent jurisdiction, to be invalid by reason of any defect or irregularity in the proceedings therefor, whether jurisdictional or otherwise; the court where the original case is pending is hereby authorized and directed; on the application of the board, or of any holder of any bonds which may have been issued, promptly and without delay, to remedy all defects or irregularities as the case may require, by directing and causing to be made in the manner hereinbefore provided, a new appraisal of the amount of benefits against the whole or any part of the property in the said district as the case may require.

History: Laws 1927, ch. 45, 415; C.S. 1929, 30-415; 1941 Comp., 77-2815; 1953 Comp., 75-29-15.






Article 16 - Conservancy Districts; Financial Administration

Section 73-16-1 - Moneys.

73-16-1. Moneys.

A. The moneys of every district shall consist of the following separate funds:

(1) "preliminary fund," by which is meant the proceeds of the level rate assessment authorized by Section 502 [73-16-2 NMSA 1978];

(2) "construction fund," by which is meant the proceeds of levies made against the special benefits appraised, equalized and confirmed;

(3) "maintenance fund," by which is meant the proceeds of a special assessment to be levied annually for the purpose of maintenance, upkeep, administration and current expenses;

(4) "general fund," by which is meant the moneys received by the district from any other source than hereinbefore set forth, and which may be withdrawn and placed in any other fund by order of the board.

B. The treasurer upon receipt of any moneys, shall credit the respective funds entitled thereto with the same. Money in the respective funds shall be withdrawn only upon warrants properly executed, in accordance with the form and requirements adopted by the board.

C. No warrants shall be drawn against the preliminary fund or the maintenance fund until an assessment-levying resolution shall have been properly passed by the board duly entered upon its records; and no bonds shall be issued against the construction fund until an assessment-levying resolution shall have been properly passed by the board and duly entered upon its records, and until the property owners shall have been given an opportunity, for a period of not less than sixty (60) days, to pay in cash the assessments so levied against their respective properties.

History: Laws 1927, ch. 45, 501; C.S. 1929, 30-501; 1941 Comp., 77-2901; 1953 Comp., 75-30-1.



Section 73-16-2 - Preliminary fund.

73-16-2. Preliminary fund.

A. As soon as any district shall have been organized under this act and a board shall have been appointed and qualified, such board shall have the power and authority to fix the amount of a uniform assessment upon the property within the district not to exceed six (6) mills for every dollar of assessed valuation thereof, as a level rate to be used for the purpose of paying the expenses of organization, of assessing benefits and damages, for surveys and plans and for other incidental expenses which may have been incurred prior to the time when money is received from the sale of bonds or otherwise.

B. The said assessment shall be levied by resolution of the board; shall be known as the preliminary fund assessment; and the amount of assessment shall be certified to the boards of county commissioners of the various counties in which the district, or any portion thereof, is located, and by them included in their next annual levy for state and county purposes. Said amount shall be collected for the use of such district in the same manner as are taxes for county purposes, and the revenue laws of the state for the levy and collection of taxes for county purposes, except as herein modified, shall be applicable for the levy and collection of the amount certified by the board of such district as aforesaid, including the enforcement of penalties and forfeiture for delinquent taxes. All collections made by the county treasurer pursuant to such levy shall be paid to the treasurer of the district on or before the tenth day of the next succeeding calendar month and a list of the payers, the amounts paid by each and the property covered thereby shall accompany such remittance.

C. If such items of expense have already been paid in whole or in part from other sources, they may be repaid from the receipts of such levy, and such levy may be made although the work proposed may have been found impracticable or for other reasons is abandoned.

D. In case the proceeds of such assessment, including those of any other assessment previously made for the preliminary fund, exceeds, [exceed] the total amount of money borrowed for the preliminary fund or the amount needed to complete the preliminary expenses, the surplus shall be placed in the general fund of the district and used to pay cost of construction, except that the same may be refunded or adjusted as hereinafter provided if deemed more just and so ordered by the court; provided, however, that if the district be dissolved the amount of surplus, if there be any, shall be prorated and refunded to the landowners paying such assessment.

E. The information collected by the necessary surveys, the appraisals of benefits and damages and other information and data are hereby declared to constitute benefits for which said assessment may be levied. In case a district is dissolved or abandoned, before the work is constructed, the data, plans and estimates which have been secured shall be filed with the clerk of the court in which the district was organized, and shall be matters of public record available to anyone interested.

History: Laws 1927, ch. 45, 502; C. S. 1929, 30-502; 1941 Comp., 77-2902; 1953 Comp., 75-30-2.



Section 73-16-3 - Power to borrow money for the preliminary fund.

73-16-3. Power to borrow money for the preliminary fund.

A. In order to facilitate the preliminary work, the board may borrow money at a rate of interest not exceeding eight (8%) percent per annum, and as evidence of the debt so contracted, may issue and sell or may issue to contractors or others, negotiable evidences of debt (herein called warrants), and may pledge the preliminary assessment for the repayment thereof. If any warrant so issued by the board is presented for payment and is not paid for want of funds in the treasury, that fact, with the date of presentation, shall be endorsed on the back of such warrant, which shall thereafter draw interest at the rate specified in the endorsement, not exceeding eight (8%) percent per annum, until such time as there is money on hand sufficient to pay the amount of said warrant with interest.

B. In case of a district organized under the provisions of Chapter 140 of the Laws of New Mexico, 1923, where money has been borrowed for the preliminary fund, such borrowed money shall be repaid from the construction fund or general fund when available and all assessments made under said Chapter 140 of the Laws of 1923 for the preliminary fund shall be refunded or cancelled; provided, however, that if said construction fund for any cause shall not be available upon the maturity of indebtedness incurred for the preliminary fund, the board of directors of said district shall fix such an ad valorem assessment upon the property within the district as will be sufficient to repay such indebtedness, as a level rate to be used for the purpose of repaying said borrowed money, and not to exceed two (2) mills for every dollar of assessed valuation in addition thereto, and the board of directors may anticipate the collection of such levy by the issuance of warrants for the repayment of money so borrowed; provided, however, that the total amounts permitted to be levied for such preliminary fund and for the repayment of any such indebtedness shall not exceed in the aggregate eight mills for every dollar of assessed valuation. Said assessment shall be levied by resolution of the board; shall be known as preliminary fund - refunding assessment; and said assessment shall be certified to the boards of county commissioners of the various counties in which the district or any portion thereof is located, and by them included in their next annual levy for state and county purposes. The manner of collection by the county treasurers, and the laws applicable to such collections and handling of the same, shall be as heretofore provided in Section 502 [73-16-2 NMSA 1978] hereof.

History: Laws 1927, ch. 45, 503; C.S. 1929, 30-503; 1941 Comp., 77-2903; 1953 Comp., 75-30-3.



Section 73-16-4 - Construction fund.

73-16-4. Construction fund.

A. After the list of property, with the appraised benefits as approved by the court, or that part thereof from which no appeal is pending, has been filed with the secretary, then from time to time, as the affairs of the district may demand, the board shall levy on all property upon which benefits have been appraised, and assessment of such portion of said benefits as may be found necessary by said board to pay the cost of the appraisal (except as paid out of the preliminary fund), the preparation and execution of the official plan, including superintendence of construction and administration during the period of construction, plus ten (10%) percent of said total, to be added for contingencies, but not to exceed, in the total of principal, the appraised benefits so adjudicated. In case of acreage tracts of twenty acres or less, on which benefits are appraised, in order to reduce the expense of administration, and to promote convenience in making payments, the installments of interest during the five-year period prior to the payment of the first annual installment of principal, shall be capitalized and added to the principal of the assessment; provided that any owner of an acreage tract of twenty (20) acres or less may elect within the period, and in the manner provided in Section 505 [73-16-6 NMSA 1978] hereof, to pay installments of interest as in the case of other lands.

B. The said assessment shall be levied by resolution of the board, shall be known as the construction fund assessment, shall be apportioned to and levied on each tract of land or other property in said district in proportion to the benefits appraised, and not in excess thereof, and in case bonds are issued as hereinafter provided, then the amount of interest which will accrue on such bonds, as estimated by said board, shall be included in and added to the said assessment but the interest to accrue on account of the issuing of said bonds shall not be construed as a part of the cost of construction in determining whether or not the expenses and costs of making said improvement are or are not equal to or in excess of the benefits appraised.

C. As soon as said assessment is levied, the secretary shall prepare in duplicate a construction fund assessment record of the district. The said record shall be in the form of a well-bound book endorsed and named "construction fund assessment record of . . . . . . . . . . conservancy district," which endorsement shall also be printed at the top of each page thereof.

D. The construction fund assessment record shall include a table or schedule (Schedule Form VIII) [73-17-24 NMSA 1978] showing in properly ruled columns:

(1) the names of the owners of the property to which benefits are appraised, which may be as they appear in the order of the court confirming the appraisals, and, in case of appraisals against a town, city, county or other public corporation, the name of the individual owners need not be given, but only the name of such corporation;

(2) the descriptions of the items of property appraised and assessed, arranged by counties;

(3) the total amount of benefits appraised against each item of property;

(4) the total assessment levied against each item of property to which benefits have been appraised; in this column of the record provision shall be made for the entry of successive levies of assessments;

(5) suitable columns shall be provided for entering the options and elections for paying the assessments provided for in this act;

(6) in successive columns, the construction fund installments (or if bonds are issued, these columns may be designated bond fund installments) both principal and interest, one column for each installment, with provision for the entry of installments of successive levies, if any, and suitable blank columns in which the county treasurer shall record the several installment amounts, principal and interest, as collected by him, and the names of the person or persons paying the same.

E. Where successive levies of assessments are made for the construction fund, the construction fund assessment record shall contain suitable notations to show the number of levies and the amount of each, to the end that it may disclose the aggregate of all levies for the construction fund.

F. Upon the completion of the construction fund assessment record it shall be signed by the president, and the seal of the district shall be thereunto affixed and attested by the signature of the secretary, and the same shall thereafter become a permanent record in the office of said district.

G. If it shall be found at any time that the total amount of assessments levied is insufficient to pay the cost of the works set out in the official plan or of additional work done, the board may levy such additional assessments and may make such amendments or supplements to the construction fund assessment record, from time to time as may be necessary to provide funds to complete the work, provided the total of all such assessments exclusive of interest, does not exceed the total of benefits appraised.

History: Laws 1927, ch. 45, 504; C.S. 1929, 30-504; 1941 Comp., 77-2904; 1953 Comp., 75-30-4.



Section 73-16-5 - Election for approval of construction fund assessment levy of certain districts; form of ballot; supplemental levies.

73-16-5. Election for approval of construction fund assessment levy of certain districts; form of ballot; supplemental levies.

A. In all cases excepting those hereinafter excluded, as soon as the first construction fund assessment levy is made the board shall call an election to be held not less than sixty days after notice of the election is completed by publication. The procedure for and conduct of the election shall be that provided for election of boards of directors who are elected. The question to be referred to the voters shall be the approval or rejection of the construction fund assessment levy resolved by the board. The form of ballots shall be substantially as follows:

CONSTRUCTION FUND ASSESSMENT LEVY FOR

___________________________________ DISTRICT

(Name of District)

FOR the construction fund assessment levy of the district in the maximum total sum of $______ ..... [ ]

AGAINST the construction fund assessment levy of the district in the maximum total sum of $______ ..... [ ]

B. If the majority of voters are against the levy, upon exhibit to the court of the returns so proving, the district shall be dissolved after insuring payment of all outstanding debts. If the majority of voters are for the levy, upon exhibit to the court of the returns so proving, the levy shall be ordered executed and the secretary shall prepare the construction fund assessment record of the district.

C. Thereafter, from time to time, as the affairs of the district may demand, the board may make supplemental levies for the construction fund; provided, that the aggregate of all these supplemental levies shall not exceed ten percent of the first levy approved in the election or, in principal, the appraised benefits adjudicated, whichever is less; provided, further, that if for any reason the affairs of the district shall demand a supplemental levy in excess of ten percent, an election as herein provided shall be required to approve and order them into execution, and in the event they are rejected the district shall not execute supplemental levies in excess of the limits above stated; and provided further, that in no case shall a levy be submitted to election where the amount thereof exceeds in principal the appraised benefits adjudicated.

Nothing in this section applies to any district which has commenced or completed any phase of improvements pursuant to official plans, or to any district containing between fifteen thousand to thirty thousand acres.

History: 1953 Comp., 75-30-4.1, enacted by Laws 1961, ch. 123, 1.



Section 73-16-6 - Payment of construction fund assessments.

73-16-6. Payment of construction fund assessments.

A. When the construction fund assessment record is placed on file in the office of the district, notice by publication shall be given to property owners that they may pay their assessments. Any owner of property assessed for the execution of the official plan shall have the privilege of paying such assessment to the treasurer within sixty (60) days from the time such publication is completed, and the amount to be paid shall be the full amount of the assessment without interest. When such assessment has been paid the secretary shall enter upon the said assessment record opposite each tract for which payment is made the words "paid in full," and such assessment shall not relieve the property owner from the payment of a maintenance assessment nor from the payment of any further assessments (not exceeding the total of benefits appraised) which may be necessary as herein provided.

B. Failure to pay the whole construction fund assessment within said period of sixty (60) days shall be conclusively considered and held an election on the part of all persons interested, whether under disability or otherwise, to pay such assessment in installments as hereinafter provided. All persons so electing to pay in installments, shall be conclusively held and considered as consenting to said official plan and all work thereunder, the issuance of bonds and the payment of interest thereon; and such election shall be conclusively held and considered as a waiver of any and all right to question the power or jurisdiction of the district to construct the works set forth in said official plan, the regularity or sufficiency of the proceedings or the validity or the correctness of such assessment; provided, however, that any public corporation may, within sixty (60) days, elect to pay, in whole or in part, the amount assessed against such corporation in not more than ten (10) annual installments, beginning at the time of the next annual levy of taxes by such corporation, but nothing herein contained shall be construed to relieve such corporation from liability for successive levies of assessments, not exceeding the amount of benefits appraised.

C. In case of such election to pay in installments, the construction fund assessment shall be payable in not more than forty (40) annual installments of principal, the first of which installments shall be payable in five years and the last in not more than forty-five (45) years after the filing of the construction fund assessment record in the office of the district; with interest in all cases on the unpaid principal, computed and payable semiannually from the filing of the construction fund assessment record, at a rate not exceeding eight percent (8%) per annum, all as may be determined by the board by resolution.

The assessments against agricultural lands shall be so apportioned that no one of the first ten installments of the construction fund assessment shall exceed the sum of three dollars ($3.00) per acre.

D. Subject to the foregoing requirements, all installments, both of principal and interest, shall be payable at such times as may be determined by the board by resolution.

E. Upon the failure to pay any installment, whether of principal or interest, when due, the whole amount of the unpaid principal of such installment and accrued interest thereon, shall thereafter draw interest at the rate of one percent (1%) per month or fraction of a month until the day of sale, as hereinafter provided; but at any time prior to the day of sale, the owner may pay the amount of all unpaid and overdue installments, with interest at one (1%) percent per month or fraction of a month and all penalties accrued.

F. After the expiration of the period of sixty days within which the property owners may pay their respective assessments, as limited herein, the treasurer shall certify to the board the aggregate of the amount so paid, thereupon the board may pass and spread upon its records a bonding resolution in which shall be stated the amount of the construction fund assessment, and the amount thereof paid as aforesaid; and, in the same resolution shall apportion the uncollected assessment into installments or levies, provide for the collection of interest upon the unpaid installments and may order the issuance of conservancy bonds (in an amount not exceeding ninety (90%) percent of the levy) in anticipation of the collection of said installments. The residue of the tax so levied (not less than ten (10%) percent) shall constitute a contingent account to protect the bonds from casual default, and if not needed for this purpose, may be transferred from time to time to the maintenance fund.

G. Provided, however, that after the expiration of the sixty (60) day period hereinbefore set out, the board may, upon written request of an owner of property within the district, authorize the treasurer to accept payment of the full amount of assessment then outstanding on such property together with interest thereon to the next interest-paying date of outstanding bonds, if in their judgment it is to the best interests of the district to accept such payment, but nothing herein contained shall be construed to relieve such property from the lien of any successive assessments which may be made not exceeding the amount of benefits appraised. In case such payments are tendered and accepted after bonds have been sold, the proceeds from such payments shall be used in the following prescribed manner to purchase and retire outstanding bonds of the district of the issue for which the assessment so paid had been levied. When an amount sufficient for the retirement of one or more bonds has been received, the board shall ask for and receive sealed bids from at least three reputable persons or firms on the number of bonds desired to be purchased. The bids shall state the number of bonds offered for sale, the serial number and maturity date of each such bond and the price including unpaid interest, at which the bond or bonds are offered. The board shall accept the offer which gives the greatest saving to the district in principal and interest over the life of the bonds so offered for sale, provided, however, that the board may reject all bids and request new bids if in their judgment the bids made are unsatisfactory.

History: Laws 1927, ch. 45, 505; C.S. 1929, 30-505; Laws 1941, ch. 153, 1; 1941 Comp., 77-2905; 1953 Comp., 75-30-5.



Section 73-16-7 - Conservancy bonds.

73-16-7. Conservancy bonds.

A. Issuance.

(1) The board may, if in its judgment it seems best, issue conservancy bonds (Schedule Form IV) in coupon or registered form in an amount not to exceed ninety percent of the total amount of the construction fund assessments, exclusive of interest, levied under the provisions of this act to mature at annual intervals within fifty years, commencing not later than five years after date, as may be determined by the board, both principal and interest payable at a place or places determined by the board and designated in the bonds.

(2) The bonds shall show on their face the purpose for which they are issued and shall be payable out of money of the construction fund. The bonds may be payable to bearer or the registered owner and, except for bonds issued in book entry or similar form without the delivery of physical securities, shall be signed by the president, and the seal of the district shall be thereunto affixed and attested by the signature of the secretary. Installments of interest may be evidenced by coupons bearing a facsimile of the signature of the treasurer. In case any officer whose signature or certificate appears upon bonds or coupons issued pursuant to this act ceases to be an officer before the delivery of the bonds to the purchaser, such signature or certificate shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until the delivery of the bonds.

B. Disposal. All bonds, when executed, shall be delivered to the treasurer of the district, who shall sell the bonds in such quantities and at such times as the board of directors may order to meet the payments for the works and improvements of the district. The bonds may be sold at, above or below par, but they shall be sold at such a price that the net effective interest rate of the bonds shall not exceed the maximum net effective interest rate permitted by the Public Securities Act [6-14-1 NMSA 1978], as hereafter amended and supplemented. No bonds of the district shall be sold until after notice of the sale has been published in a newspaper of general circulation in the district and in recognized financial journals published in the cities of Chicago and New York once a week for four successive weeks preceding the sale, describing the issue and terms and fixing a time and place for receiving and opening sealed bids.

The board may reject all offers or bids received as a result of such notice and then sell the bonds at private sale; but the board shall not sell the bonds at private sale on terms less advantageous to the district than the best bid so received until after the public sale has been again advertised.

C. Payment.

(1) A sufficient amount of the assessments shall be appropriated by the board for the purpose of paying the principal and interest of bonds, and the same shall, when collected, be set apart in a separate fund for that purpose and no other. Any expenses incurred in the issuance and sale of the bonds and in paying bonds and interest thereon may be paid out of any funds in the hands of the treasurer.

(2) The board, in making assessment levies as herein provided, shall take into account maturing bonds and interest on all bonds and shall make ample provision for the payment thereof. In case the proceeds of the original assessments made under the provisions of this act are not sufficient punctually to pay the principal of and the interest upon all bonds issued hereunder, then the board shall make such additional levy as may be necessary for such purposes. Under no circumstances shall any assessment levies be made that will in any manner or to any extent impair the security of any bond issued hereunder or the fund available for the payment of the principal thereof and interest thereon. No bond issued hereunder or the assessment made to pay the same shall have a priority of lien over any other bond issued or assessments made hereunder.

D. District Treasurer.

(1) The treasurer shall, prior to receiving and accepting the bonds as provided aforesaid and in addition to the bond required, at the time of taking office as provided by Section 73-14-35 NMSA 1978, furnish a corporation surety company bond at the expense of the district, executed to the district, conditioned that he shall account for and pay over as required by law and as ordered by the board, any money received by him on the sale of the bonds or from any other source and that he will sell and deliver the bonds to the purchaser thereof, under and according to the terms herein prescribed and not otherwise, and that he will, when ordered by the board, return to the board, duly canceled any and all bonds not sold; which bond shall be filed in the office of the clerk, who shall produce the same for inspection or for use as evidence whenever or wherever legally required.

(2) The treasurer shall promptly report all sales of bonds to the board. The board shall issue warrants upon the treasurer at the proper time for the payment of the maturing bonds so sold and the interest payment coming due on all bonds sold, and the treasurer shall place sufficient funds at the place of payment to pay the same. In case warrants are not issued by the board as herein provided, then the treasurer shall of his own accord place funds at the place of payment, and the canceled bonds and coupons, if any, shall be accepted in lieu of such warrants.

(3) The successor in office of any such treasurer shall not be entitled to the bonds or the proceeds thereof until he has complied with all the foregoing provisions applicable to his predecessor in office; provided, however, that if it should be deemed more expedient to the board, as to money derived from the sale of bonds issued or from any other source, the board may, by resolution, select some suitable bank or banks or other depository, which depository shall give good and sufficient bond, as temporary or assistant treasurer or treasurers, to hold and disburse the money on orders of the board as the work progresses, until such fund is exhausted or transferred to the treasurer by the order of the board. For such deposit, the district shall receive not less than two percent interest a year. The funds derived from the sale of bonds shall be used for the purpose of paying the cost of the works and improvements and such costs, expenses, fees and salaries as may be authorized by law and shall be used for no other purpose.

E. Pledging.

(1) If at the time when the bonds are ready to be issued the board is of the opinion that the bonds cannot advantageously be issued and sold in whole or in part, the board may sell parts only of the entire issue or may pledge not to exceed ten percent of the issue as collateral to a loan, but no partial sale or pledge shall be made without the order of the board made and entered of record, and no pledge shall be made at a greater margin than at the rate of one hundred dollars ($100) of bond principal for ninety dollars ($90.00) of loan.

(2) The district may borrow money from the United States government and provide for the repayment thereof in the manner provided for the payment of bonds, and the board may make any necessary regulations to provide for such payment. The board may also pledge the bonds for the work done by the United States government in cooperation with the district.

F. Validity.

(1) This act shall, without reference to any other act of the legislature be full authority for the issuance and sale of the bonds in this act authorized, including refunding bonds; which bonds when executed and sealed in conformity with the provisions of this act and when sold or pledged in the manner prescribed herein and the consideration therefor received by the district, shall not be invalid for any irregularity or defect in the proceedings for the issue, sale or pledge thereof and shall be incontestable in the hands of the bona fide purchasers or holders thereof for value. No proceedings in respect to the issuance of any such bonds shall be necessary except such as are required by this act.

(2) A party who has not sought a remedy against any proceeding under this act until after bonds have been sold shall not for any cause have an injunction against the collection of taxes or assessment for the payment of the bonds.

G. Registration.

(1) A district may, by recital in its coupon bonds, agree to register its coupon bonds either as to principal only or as to both principal and interest at the option of the bondholder. Whenever the owner of any coupon bond issued pursuant to the provisions of this act presents the bond to the treasurer or to such bank or other depository as the board may, for such purpose, designate as registrar, with a request for the conversion of the coupon bond into a registered bond, the treasurer, bank or other depository shall stamp, print or write upon the coupon bond so presented, either upon the back or the face thereof, as may be convenient, a statement to the effect that the bond is registered in the name of the owner and that thereafter the principal or the interest and principal of the bond are payable to the registered owner. Thereafter and from time to time, the bond may be transferred by the registered owner in person or by attorney duly authorized upon presentation of the bond for registration as before, a similar statement being stamped, printed or written thereon. Such statements stamped, printed or written upon any such bond may be substantially in the following form:

"This bond is registered in the name of (here insert name of owner) pursuant to the provisions of the Conservancy Act of New Mexico, and the interest and principal (or principal only) thereof are hereafter payable to such owner.

........................................Treasurer (or registrar)

...........................................Conservancy District.

Date ........."

(2) When any bond is registered as aforesaid, the principal and interest of the bond shall be payable to the registered owner, except in the case of a coupon bond registered as to principal only, in which case the principal shall be payable to such person, unless the bond is discharged from registering by being registered as payable to bearer. Upon the registration of a coupon bond as to both principal and interest, the treasurer shall also cut off and cancel the coupons. The treasurer of the district shall enter in a register of bonds to be kept by him, or in a separate book, the fact of the registration of the bond and the name of the registered owner of the bond, so that the register or book shall at all times show what bonds are registered and the name of the registered owners.

History: Laws 1927, ch. 45, 506; C.S. 1929, 30-506; 1941 Comp., 77-2906; 1953 Comp., 75-30-6; Laws 1983, ch. 265, 59.



Section 73-16-8 - Bonds tax exempt.

73-16-8. Bonds tax exempt.

All bonds issued by any district pursuant to this act shall be exempt from all state, county, municipal, school and other taxes imposed by any taxing authority of the state of New Mexico.

History: Laws 1927, ch. 45, 507; C.S. 1929, 30-507; 1941 Comp., 77-2907; 1953 Comp., 75-30-7.



Section 73-16-9 - Bonds, investment of state funds.

73-16-9. Bonds, investment of state funds.

All bonds issued by any district pursuant to this act shall be considered as such interest-bearing securities as the permanent funds of the state of New Mexico may be invested in as provided by law.

History: Laws 1927, ch. 45, 508; C.S. 1929, 30-508; 1941 Comp., 77-2908; 1953 Comp., 75-30-8.



Section 73-16-10 - Maintenance fund.

73-16-10. Maintenance fund.

A. Upon the substantial completion of the improvements of the district, or any unit thereof, and on or before the first day of September in each year the board may levy an assessment on all property and upon public corporations subject to assessment under this act, to maintain, operate and preserve the improvements made, to strengthen, repair and restore the same when needed or to defray the current expenses of the district.

B. The said assessment shall be levied by resolution of the board, shall be known as a maintenance assessment, shall be apportioned upon the basis of the total appraisal of benefits accruing for original and subsequent construction and shall not exceed one (1%) per centum thereof in any one year unless the court shall by its order authorize an assessment of a larger percentage.

C. As soon as said assessment is levied, the secretary shall prepare, in duplicate, a maintenance fund assessment record of the district. The said record shall be in the form of a well-bound book, endorsed and named "Maintenance Fund Assessment Record of . . . . . . . Conservancy District," which endorsement shall also be printed at the top of each page thereof.

D. The maintenance fund assessment record shall include a table or schedule (Form IX) [73-17-24 NMSA 1978] showing in properly ruled columns:

(1) the names of the owners of the property to which benefits are appraised, which may be as they appear in the decree of the court confirming the appraisals, and, in case of appraisals against a town, city, county or other public corporation, the name of the individual owners need not be given, but only the name of such corporation;

(2) the description of the items of property appraised and assessed, arranged by counties;

(3) the total maintenance assessment levied against each item of property;

(4) blank columns in which the treasurer shall enter payments as made, and the names of the persons paying the same.

E. Where successive levies of assessments are made for the maintenance fund, the maintenance fund assessment record shall contain suitable notations to show the number of levies and the amount of each, to the end that it may disclose the aggregate of all levies for the maintenance fund.

F. Upon the completion of the maintenance fund assessment record it shall be signed by the president of the district, and the seal of the district shall be thereunto affixed and attested by the signature of the secretary and the same shall thereafter become a permanent record in the office of the said district.

G. The amount of the said assessment paid by the owner of any property or by any public corporation shall not be credited against the benefits appraised against such property, or public corporation, but the maintenance assessment shall be in addition to any assessment that has been or can be levied against the benefits so appraised.

History: Laws 1927, ch. 45, 509; C.S. 1929, 30-509; 1941 Comp., 77-2909; 1953 Comp., 75-30-9.



Section 73-16-11 - Power to borrow money for the maintenance fund.

73-16-11. Power to borrow money for the maintenance fund.

A. In anticipation of the collection of maintenance assessments, the board may borrow money at a rate of interest not exceeding eight (8%) percent per annum, and as evidence of the debt so contracted may issue and sell, or may issue to contractors or others, negotiable evidence of debt (herein called warrants) and may pledge (after it has been levied) the said maintenance assessments for the repayment thereof.

B. If any warrant so issued by the board is presented for payment and is not paid for want of funds in the treasury, that fact, with the date of presentation, shall be endorsed on the back of such warrant, which shall thereafter draw interest at the rate specified in the endorsement, not exceeding eight (8%) percent per annum, until such time as there is money on hand sufficient to pay the amount of said warrant with interest.

History: Laws 1927, ch. 45, 510; C.S. 1929, 30-510; 1941 Comp., 77-2910; 1953 Comp., 75-30-10.



Section 73-16-12 - Readjustment of maintenance fund assessments.

73-16-12. Readjustment of maintenance fund assessments.

A. Whenever the owners or representatives of twenty-five (25%) per centum or more of the acreage or value of the lands in the district shall file a petition in the court in which the original petition was filed, stating that there has been a material change in the values of the property in the district since the last previous appraisal of benefits, and praying for a readjustment of the appraisal of benefits for the purpose of making a more equitable basis for the levy of the maintenance fund assessment, the court shall by order fix a time and place for a hearing thereon, and thereupon the clerk shall give notice by publication of the filing of and hearing upon said petition, in such manner as the court shall provide in the order for such hearing.

B. Upon the hearing of said petition, if said court shall find that there has been a material change in the value of property in said district since the last previous appraisal of benefits, the court shall order that there be a readjustment of the appraisal of benefits for the sole purpose of providing a basis upon which to levy the maintenance assessments of said district. Thereupon the court shall direct the appraisers to make such readjustment of appraisals in the manner provided in this act, and said appraisers shall make their report, and the same proceedings shall be had thereon, as nearly as may be, as are hereinbefore provided for the appraisal of benefits accruing for original construction; provided, that in making the readjustment of the appraisal of benefits said appraisal shall not be limited to the aggregate amount of the original or any previous appraisal of benefits, and that after the making of such readjustment the limitation of the annual maintenance assessment to one (1%) per centum of the total appraised benefits, shall, unless otherwise ordered by the court, apply to the amount of benefits as readjusted; and provided further, that there shall be no such readjustment of benefits oftener than once in ten (10) years.

History: Laws 1927, ch. 45, 511; C.S. 1929, 30-511; 1941 Comp., 77-2911; 1953 Comp., 75-30-11.



Section 73-16-13 - Assessment of public corporations.

73-16-13. Assessment of public corporations.

Whenever an assessment shall be levied against a public corporation, a certified copy of that portion of the construction fund assessment record or the maintenance fund assessment record, or both, as the case may be, relating to property in each public corporation, properly signed by the president with the seal of the district thereunto affixed and attested by the signature of the secretary, shall be delivered to the governing or taxing body of each such public corporation.

History: Laws 1927, ch. 45, 512; C.S. 1929, 30-512; 1941 Comp., 77-2912; 1953 Comp., 75-30-12.



Section 73-16-14 - Duties of officers of public corporations.

73-16-14. Duties of officers of public corporations.

A. Whenever an assessment is levied against a public corporation, and is finally determined, it shall be the duty of the governing or taxing body of such public corporation immediately to take all the legal and necessary steps to provide for the payment of the same. It shall be the duty of the said governing or taxing body of such public corporation in its next annual levy succeeding the determination aforesaid, to provide for the said assessment by levying a uniform rate upon all the taxable property within the boundaries of said public corporation, and certify the same to the board of county commissioners of the county in which such corporation is located, whose duty it shall be to proceed to certify the same for collection, for the benefit of the district, in like manner and with like remedies and penalties as is provided by law for collection of other assessments or taxes, for the benefit of the said public corporation.

B. The county treasurer shall receive, collect and pay the same to the treasurer as is herein provided for assessments of other property.

C. Nothing in this section shall prevent the assessment of the real estate of others situated within the corporate limits of such public corporation, which may be subject to assessment for special benefits to be received.

History: Laws 1927, ch. 45, 513; C.S. 1929, 30-513; 1941 Comp., 77-2913; 1953 Comp., 75-30-13.



Section 73-16-15 - Annual levy.

73-16-15. Annual levy.

A. After the expiration of the sixty-day period in which the construction fund assessment may be paid, and each year thereafter, if necessary to effectuate the provisions of this act. The board shall determine, order and levy the total assessments to be collected annually for the purpose of paying district bonds, principal and interest and other needs, uses and purposes for which the construction fund is created; and for the needs, uses and purposes for which the maintenance fund is created.

B. Upon the passage of the resolution by the board levying the said assessments, the treasurer shall enter the same in the respective construction fund assessment record and maintenance fund assessment record, tabulating and extending the said records as herein provided.

C. On or before the first day of September of each year in which assessments are levied for the construction fund or maintenance fund, or both; that portion of the construction fund assessment record, or the maintenance fund assessment record or both, as the case may require, relating to the property in each county, certified by the board to be the construction fund assessment record, or the maintenance fund assessment record, as the case may be, signed by the president, attested by the signature of the secretary with the seal of the board thereto affixed, shall be delivered to the county assessor of each county wherein property assessed is located, and such records so certified shall be sufficient warrant for the levy, assessment and collection of the assessments therein contained and for the certification thereof by boards of county commissioners as in case of state and county taxes.

D. It shall be the duty of the assessor of each county to receive the said records as tax or assessment books and to make and enter the assessment therein set forth upon the tax rolls of the county at the time state and county taxes are assessed and entered according to law.

E. Such assessment shall become due and shall be collected during each year at the same time and in the same manner that state and county taxes are due and collectible; and if further assessments in any year are necessary, to effectuate the provisions hereof, such assessment shall be levied, evidenced and certified as herein provided in apt time and not later than the first day of December in such year, to the assessor of each county in which the property subject to such assessment is situate, and with like effect as in case of other assessments.

If a county treasurer shall wilfully neglect or fail to collect any assessment provided for herein at the time of the collection of other taxes, he shall be subject to a penalty of one hundred ($100) dollars for each such failure, unless the collection of the assessment has been enjoined by order of a court of competent jurisdiction; such penalty to be recovered in a suit brought by the board to the use of the district.

History: Laws 1927, ch. 45, 514; C.S. 1929, 30-514; 1941 Comp., 77-2914; 1953 Comp., 75-30-14.



Section 73-16-16 - Lien of assessments.

73-16-16. Lien of assessments.

A. All assessments provided for in this act, together with all interest thereon and all penalties for default in payment of the same, and all costs in collecting the same, shall, from the date of filing, in the county or counties where lands affected thereby are situated, to wit:

(1) the certificate of preliminary fund assessment with the county commissioners;

(2) the construction fund assessment record with the assessor; and

(3) the maintenance fund assessment record with the assessor, constitute a perpetual lien in amount not in excess of the benefits severally appraised, upon all the lands and other property against which such assessments shall be levied, as provided in this act, to which only the lien for general or special state, county, city, town, village or school taxes shall be paramount, and no sale of such property to enforce any general or special state, county, city, town, village, school tax or other lien shall extinguish the perpetual lien of such assessments; provided, however, that assessments levied under this act shall not in any event be a personal liability against the owner, but shall constitute a lien upon the property only.

B. In the event of any dissolution or disincorporation of any district organized pursuant to the provisions of this act, such dissolution or disincorporation shall not affect the lien of any assessment for benefits imposed, or the liability of any property in such district to the levy of any future assessment for the purpose of paying the principal of and interest upon any bonds issued hereunder.

C. In case of said event, or in the event of any failure on the part of the officers of any district to qualify and act or in the event of any resignations or vacancies in office, which shall prevent action by the said district or by its proper officers, it shall be the duty of the county assessor and of all other officers charged in any manner with the duty of assessing, levying and collecting taxes for public purposes in any county, municipality or political subdivision in which such land shall be situated, to do and perform all acts which may be necessary and requisite to the collection of any such assessment which may have been imposed, and to the levying, imposing and collecting of any assessment which it may be necessary to make for the purpose of paying the principal and interest of said bonds. Any holder of any bonds issued, or any person or officer being a party in interest, may either at law or in equity by suit, action or mandamus, enforce and compel performance of the duties required by this act, of any of the officers or persons mentioned.

History: Laws 1927, ch. 45, 515; C.S. 1929, 30-515; 1941 Comp., 77-2915; 1953 Comp., 75-30-15.



Section 73-16-17 - Revenue laws of state applicable.

73-16-17. Revenue laws of state [applicable].

The revenue laws of this state for the assessment, levying and collection of taxes for state and county purposes, except as herein modified, shall be applicable for the purposes of the district in the collection of assessments including the enforcement of penalties and forfeiture for delinquent taxes. All interest and penalties that may be collected on delinquent assessments levied and assessed for district purposes shall be by the respective county treasurers delivered to the treasurer as herein provided for the delivery of assessments collected by such county treasurer.

History: Laws 1927, ch. 45, 516; C.S. 1929, 30-516; 1941 Comp., 77-2916; 1953 Comp., 75-30-16.



Section 73-16-18 - Division of assessment.

73-16-18. Division of assessment.

When any property has been divided, sold or transferred, the county treasurer may receive district assessments on a part of any tract, piece or parcel of land or other property, and give his receipt accordingly only when the deed or transfer of said property shows the agreed division of said assessments and the approval of the board of the district.

History: Laws 1927, ch. 45, 517; C.S. 1929, 30-517; 1941 Comp., 77-2917; 1953 Comp., 75-30-17.



Section 73-16-19 - County takes property subject to lien of district assessments.

73-16-19. County takes property subject to lien of district assessments.

When any county shall take and hold any tax sale certificate or the title to any property under the provisions of this act, or of any taxing act of this state, such taking and holding shall be subject to the lien and charge of all district assessments, made, levied and assessed under the provisions of this act, and such district assessments shall be and become collectible as are other district assessments when the tax sale certificate or title to property taken and held by the county shall by sale or assignment become vested in any person.

History: Laws 1927, ch. 45, 518; C.S. 1929, 30-518; 1941 Comp., 77-2918; 1953 Comp., 75-30-18.



Section 73-16-20 - County commissioners cannot rebate district assessments.

73-16-20. County commissioners cannot rebate district assessments.

County commissioners shall have no power to abate, reduce or compromise by any order, sale or any other means or device whatsoever, any district assessment made, levied and assessed under the provisions of this act.

History: Laws 1927, ch. 45, 519; C.S. 1929, 30-519; 1941 Comp., 77-2919; 1953 Comp., 75-30-19.



Section 73-16-21 - Board may be purchaser on sale.

73-16-21. Board may be purchaser on sale.

The board shall have the power to bid in and hold for the use and benefit of the district and with like effect as any other purchaser, any property sold for delinquent taxes or district assessments and to purchase from the county or other owner the tax sale certificate or duplicate tax sale certificate outstanding against any property within the district. At the expiration of the period of redemption under any tax sale of property within the district, the board may, at its election pay all taxes, penalties, interests and costs represented by the tax sale certificate or duplicate tax sale certificate therefor and thereupon the county treasurer shall execute and deliver a tax deed conveying said property to the district.

History: Laws 1927, ch. 45, 520; C.S. 1929, 30-520; 1941 Comp., 77-2920; 1953 Comp., 75-30-20.



Section 73-16-22 - Special proceedings to enforce collections.

73-16-22. Special proceedings to enforce collections.

In the event of any default in the payment of the interest or principal of any bonds issued, and if the said district or its proper officers shall fail or neglect to enforce the payment of any unpaid assessment, the holder of such bonds may, for himself and for the benefit of all others similarly situated, enforce the said liens by suit or action against the land or lands, property or properties, on which such assessment has not been paid, and against the said district; or may apply for the appointment of a receiver to collect the assessment and enforce the liens aforesaid; and the proceeds of such assessments and collections shall be applied, after payment of costs, first to overdue interest, and then to payment pro rata of all bonds issued by the said board which are then due and payable; and the said receiver may be directed by suit to foreclose the lien of said assessments on said property and the suits so brought by the receiver shall be conducted in all matters as suits for the collection of debts and foreclosure of liens under mortgages and trust deeds, and the decrees in such suits and the deeds issued pursuant thereto, shall have the same presumption in their favor; provided, however, that when all such sums have been paid, the receiver shall be discharged, and the affairs of the district conducted by the board as hereinbefore provided.

In any special proceeding commenced under the provisions of this section, the district, and all land and all property or properties on which assessments have not been paid, may be made joint defendants, but separate judgments shall be entered and enforced.

History: Laws 1927, ch. 45, 521; C.S. 1929, 30-521; 1941 Comp., 77-2921; 1953 Comp., 75-30-21.



Section 73-16-23 - Assessment records prima facie evidence.

73-16-23. Assessment records prima facie evidence.

The records of assessments contained in the respective assessments [assessment] records of the district and of the respective counties thereof shall be prima facie evidence in all courts of all matters therein contained.

History: Laws 1927, ch. 45, 522; C.S. 1929, 30-522; 1941 Comp., 77-2922; 1953 Comp., 75-30-22.



Section 73-16-24 - Remedy for defective assessments.

73-16-24. Remedy for defective assessments.

If any assessment made under the provisions of this act shall prove invalid, the board shall by subsequent or amended acts or proceedings promptly and without delay remedy all defects or irregularities, as the case may require, by making and providing for the collection of new assessments or otherwise.

History: Laws 1927, ch. 45, 523; C.S. 1929, 30-523; 1941 Comp., 77-2923; 1953 Comp., 75-30-23.



Section 73-16-25 - Ex-officio district treasurer.

73-16-25. Ex-officio district treasurer.

The county treasurer of the county in which is located any portion of the lands of the district shall be and he is hereby constituted ex-officio district treasurer of the district extending into his county, and the said county treasurer shall be liable upon his official bonds to indictment and criminal prosecution for malfeasance, misfeasance or failure to perform any duty herein prescribed, as county treasurer or ex-officio treasurer, as provided by law in either case as county treasurer.

History: Laws 1927, ch. 45, 524; C.S. 1929, 30-524; 1941 Comp., 77-2924; 1953 Comp., 75-30-24.



Section 73-16-26 - Bond of county treasurer.

73-16-26. Bond of county treasurer.

Before receiving the assessment records, the treasurer of each county into which the district extends, shall furnish a corporate surety company bond, at the expense of the district, executed to the district, in a sum not less than the probable amount to be collected by him for the district during any one year, conditioned that said treasurer shall as hereinbefore provided pay over and account for all assessments so collected by him. Said bond after approval by the board shall be deposited with the clerk who shall produce the same for inspection and use as evidence whenever and wherever lawfully required so to do.

History: Laws 1927, ch. 45, 525; C.S. 1929, 30-525; 1941 Comp., 77-2925; 1953 Comp., 75-30-25.



Section 73-16-27 - Duty of county treasurer to pay over tax; failure.

73-16-27. Duty of county treasurer to pay over tax; failure.

All collections of any assessments made by any county treasurer shall be paid to the treasurer of the proper district, on or before the tenth day of the next succeeding calendar month. If any county treasurer or other person entrusted with the collection of any assessment made under the provisions of this act, refuses, fails or neglects to make prompt payment of the assessments, or any part thereof, collected under this act to the treasurer of the district upon his presentation of a written demand for the board, then he shall pay a penalty of ten (10%) percent on the amount of his delinquency; such penalty shall at once become due and payable and both he and his sureties shall be liable therefor on his bond provided for in this act.

History: Laws 1927, ch. 45, 526; C.S. 1929, 30-526; 1941 Comp., 77-2926; 1953 Comp., 75-30-26.



Section 73-16-28 - Surplus funds and annual reports.

73-16-28. Surplus funds and annual reports.

A. Any surplus funds in the treasury of the district may be used for retiring bonds, reducing the rate of assessment or for accomplishing any other of the legitimate objects of the district.

B. At least once a year, or oftener if the court shall so order, the board shall make a report to the court of its proceedings and an accounting of receipts and disbursements to that date, which shall be filed with the clerk. Thereupon the court shall order the auditing of said accounts by competent public accountants, who shall file their reports thereon with the clerk, which audit shall be in lieu of and fulfill all purposes of any audit now required by law for any similar political subdivision of the state.

History: Laws 1927, ch. 45, 527; C.S. 1929, 30-527; 1941 Comp., 77-2927; 1953 Comp., 75-30-27.



Section 73-16-29 - Compensation of officials.

73-16-29. Compensation of officials.

A. Each member of the board of directors shall receive five ($5.00) dollars per day and his necessary expenses for the time actually employed in the performance of his duties.

B. Each appraiser shall receive ten ($10.00) dollars per day and his expenses for the time actually employed in the performance of his duties.

C. Before any duties devolve upon the county treasurers under this act, the board shall consult them and agree upon the salaries for the extra clerical force, if any, required in their respective offices to carry out the requirements of the law by reason of the establishment of a district, and the said board shall provide for and pay said salaries to said clerk or clerks while engaged on the work of the district, which clerks shall be selected and appointed by each of said county officers for their respective offices. In case of disagreement as to the compensation of such extra clerical force, the matter shall be referred to the court for its determination.

History: Laws 1927, ch. 45, 528; C.S. 1929, 30-528; 1941 Comp., 77-2928; 1953 Comp., 75-30-28.



Section 73-16-30 - Conservation and development of resources; assessments authorized.

73-16-30. [Conservation and development of resources; assessments authorized.]

That conservancy districts heretofore or hereafter created under New Mexico statutes be and hereby are authorized to levy an assessment of not to exceed 10% of the special benefits confirmed and approved for the purpose of conserving and developing the resources thereof, servicing outstanding bonds or obligations of such districts and for other purposes under the terms and conditions herein specified.

History: Laws 1935, ch. 37, 1; 1941 Comp., 77-2929; 1953 Comp., 75-30-29.



Section 73-16-31 - Conservation and development fund assessment; levy; records; payment.

73-16-31. [Conservation and development fund assessment; levy; records; payment.]

Said special assessment shall be known as the "conservation and development fund assessment"; [it] shall be made by resolution of the board and duly extended on the proper district and tax records in like manner and in accordance with the same procedure as the construction fund assessment under the provisions of the Conservancy Act of New Mexico [73-14-3 NMSA 1978]. A complete record in duplicate shall be kept of the conservation and development fund assessment similar to the records and extension thereof required to be made for the construction fund assessment, and said conservation and development fund assessment may, by sufficient columns provided therefor, be recorded on the same books as the construction fund assessment record, or in such manner as shall be most convenient for the proper recording thereof.

Under the terms of a resolution levying and extending said conservation and development fund assessment, principal payments thereon by the property owners shall commence to be paid within five years from the date thereof, and be apportioned over the remainder of the life of the conservancy bonds theretofore issued, but like opportunity shall be given the property owners to pay said assessment in cash as provided for in the case of the construction fund assessment under the Conservancy Act; and nothing herein contained shall impair the right of said districts in the making of annual levies for construction fund and maintenance fund assessments to levy sufficient amounts as may be necessary to service all of the outstanding obligations of said district, including interest and principal as needed to pay and discharge those authorized under the provisions hereof, at the time and in the manner prescribed for annual levies under Section 514 [73-16-15 NMSA 1978] of the Conservancy Act.

History: Laws 1935, ch. 37, 2; 1941 Comp., 77-2930; 1953 Comp., 75-30-30.



Section 73-16-32 - Conservation and development fund created; legislative finding.

73-16-32. [Conservation and development fund created; legislative finding.]

In addition to the separate funds provided for under Section 501, Subsection 1 [73-16-1 A NMSA 1978] of Article V of the Conservancy Act [of New Mexico], there is hereby created a separate fund to be known as the "conservation and development fund," by which shall be meant the proceeds of a special levy hereby authorized to be made against the special benefits appraised, equalized and confirmed; and legislative finding is hereby made that for the purpose of conserving and developing the resources of any conservancy district heretofore or hereafter created under the Conservancy Act of New Mexico, the lands and properties therein have and will be benefited by the construction of the official plan and the conserving and developing of the resources thereof to the extent of the benefits confirmed and approved, and that the same have and will be further benefited and improved by conserving and developing the resources thereof in the manner provided hereunder.

History: Laws 1935, ch. 37, 3; 1941 Comp., 77-2931; 1953 Comp., 75-30-31.



Section 73-16-33 - Conservancy bonds; conservation and development issue.

73-16-33. [Conservancy bonds; conservation and development issue.]

That conservancy districts heretofore or hereafter organized under the provisions of the Conservancy Act of New Mexico, subsequent to the passage of a resolution authorizing the conservation and development fund assessment, may issue additional bonds to be known as "conservancy bonds - conservation and development issue" which bonds shall be in similar or like form to the bonds provided for under Section 506 [73-16-7 NMSA 1978] of the Conservancy Act, save and except that they shall have printed thereon the following words: "Conservancy Bonds - Conservation and Development Issue," and made otherwise to conform to the provisions of this act [73-16-30 through 73-16-40 NMSA 1978].

History: Laws 1935, ch. 37, 4; 1941 Comp., 77-2932; 1953 Comp., 75-30-32.



Section 73-16-34 - Interest rate; sale to governmental agencies without advertisement.

73-16-34. [Interest rate; sale to governmental agencies without advertisement.]

The bonds authorized under the provisions hereof shall bear a rate of interest not exceeding 6%, and the same may be sold to the United States government, the reconstruction finance corporation or any federal or state governmental agency without advertisement.

History: Laws 1935, ch. 37, 5; 1941 Comp., 77-2933; 1953 Comp., 75-30-33.



Section 73-16-35 - Bonds tax exempt; investment of state funds.

73-16-35. [Bonds tax exempt; investment of state funds.]

The bonds herein authorized shall be entitled to all the privileges of tax exemption and be eligible for the investment of state funds in like manner as provided for conservancy bonds under the provisions of Sections 507 and 508 [73-16-8, 73-16-9 NMSA 1978] of the Conservancy Act [of New Mexico].

History: Laws 1935, ch. 37, 6; 1941 Comp., 77-2934; 1953 Comp., 75-30-34.



Section 73-16-36 - Amount of bonds; use of proceeds; exemptions from assessment.

73-16-36. [Amount of bonds; use of proceeds; exemptions from assessment.]

Securities authorized to be issued under provisions hereof may be issued in an amount not exceeding 10% of the benefits confirmed and approved in accordance with Articles IV and V of the Conservancy Act [of New Mexico] and the proceeds upon the sale, exchange or delivery thereof shall be devoted to conserving and developing the resources of said conservancy district, the servicing of outstanding obligations thereof or any other expenses and carrying charges of said district, but no property which has paid in full its construction fund assessment prior to the issuance of said securities shall be subject to the conservation and development fund assessment.

History: Laws 1935, ch. 37, 7; 1941 Comp., 77-2935; 1953 Comp., 75-30-35.



Section 73-16-37 - Application of other laws.

73-16-37. [Application of other laws.]

All of the provisions of Article V of the Conservancy Act of New Mexico relating to the manner of filing, extension on district or tax records, issuance, payment, financial administration and other clauses of the Conservancy Act pertaining to the construction fund assessment or the issuance of bonds and the payments therefor and thereon; the duties of public officers in connection therewith; the annual levies therefor and the lien of construction fund assessment shall be applicable to and apply with like force to conservation and development fund assessments save and except the negotiable securities authorized to be sold under the provisions hereof may be disposed of or pledged to the United States government, the reconstruction finance corporation or any federal or other governmental agency without advertisement on sale, pledge or other disposition thereof, and said "conservation and development issue" or bonds shall otherwise be made to conform to the provisions of this act [73-16-30 through 73-16-40 NMSA 1978].

History: Laws 1935, ch. 37, 8; 1941 Comp., 77-2936; 1953 Comp., 75-30-36.



Section 73-16-38 - Bonds in serial form; maturity dates.

73-16-38. [Bonds in serial form; maturity dates.]

The securities authorized to be issued hereunder shall be serial in form and the entire issue of said conservation and development fund bonds so serially to be issued shall begin to mature within five years after the issuance thereof and a like amount as near as may be of principal and interest shall fall due and mature annually thereafter as in the case of other conservancy bonds, save that the life of the bonds authorized under the terms of this act [73-16-30 through 73-16-40 NMSA 1978] shall be so adjusted serially that all of the principal and interest thereof shall fall due and be payable within the life of the original construction fund bonds.

History: Laws 1935, ch. 37, 9; 1941 Comp., 77-2937; 1953 Comp., 75-30-37.



Section 73-16-39 - Bonds considered additional to other bonds; authority to issue; limitations.

73-16-39. [Bonds considered additional to other bonds; authority to issue; limitations.]

The bonds authorized to be issued under the terms hereof shall not in any manner impair the original construction fund bond issue, but shall be considered as additional securities authorized to be issued by conservancy districts, and full legislative authority is hereby granted to said districts to sell tax anticipation bonds, refunding bonds, debentures and other negotiable securities, pledging the full faith and credit of such districts, and power is hereby granted to such districts for the levy of special assessments to pay the same, but in no event shall the assessments or outstanding obligations of such districts exceed the amount of the benefits confirmed and approved.

History: Laws 1935, ch. 37, 10; 1941 Comp., 77-2938; 1953 Comp., 75-30-38.



Section 73-16-40 - Limited repeal.

73-16-40. [Limited repeal.]

All provisions of the original Conservancy Act of New Mexico conflicting herewith or limiting the power of conservancy district to issue or sell negotiable securities conforming to the provisions of this act [73-16-30 through 73-16-40 NMSA 1978] are to that extent repealed, but no remaining provisions of said Conservancy Act, otherwise than necessary to conform hereto or affected hereby shall be changed, altered or repealed.

History: Laws 1935, ch. 37, 11; 1941 Comp., 77-2939; 1953 Comp., 75-30-39.



Section 73-16-41 - Guaranty fund established in districts of 50,000 acres or more.

73-16-41. [Guaranty fund established in districts of 50,000 acres or more.]

That conservancy districts heretofore or hereafter organized under the Conservancy Act of New Mexico [73-14-3 NMSA 1978], be and they hereby are authorized and directed, in addition to the separate funds now provided for, to establish in the manner hereinafter set forth a "guaranty fund" for the purpose of guaranteeing the prompt payment of the principal of and the interest upon all conservancy bonds heretofore issued or hereafter to be issued as the same may severally mature.

History: Laws 1931, ch. 50, 1; 1941 Comp., 77-2940; 1953 Comp., 75-30-40.



Section 73-16-42 - Tax levy for guaranty fund.

73-16-42. [Tax levy for guaranty fund.]

That for the establishment and maintenance of such guaranty fund, the board of commissioners or directors of any such district be and they hereby are authorized and directed annually to levy a tax, in addition to all other taxes, upon the real property within such district subject to general taxation for state and county purposes, of two mills for every dollar of the assessed valuation thereof, as shown by the last preceding assessment for state and county taxes; provided, however, that whenever and so long as the amount of such guaranty fund equals or exceeds an amount equal to fifteen per centum of the total bonded indebtedness of such district, no further levy shall be made therefor, unless and until the amount of such fund may be depleted by payments therefrom as hereinafter authorized.

History: Laws 1931, ch. 50, 2; 1941 Comp., 77-2941; 1953 Comp., 75-30-41.



Section 73-16-43 - Levy and collection of tax for guaranty fund.

73-16-43. [Levy and collection of tax for guaranty fund.]

The tax for such guaranty fund shall be levied by resolution of the board; shall be known as the guaranty fund levy; and the amount of such levy upon the property subject thereto shall be certified and extended as in the case of other levies for state and county taxes. Said amount shall be collected for the use of such district as herein provided at the same time and in the same manner as taxes for state and county purposes, and the revenue laws of the state of New Mexico for the levy and collection of taxes for state and county purposes, including the enforcement of penalties and forfeiture for delinquent taxes, shall be applicable to the levy and collection of the amount of taxes certified by the board of such district for the guaranty fund as aforesaid. All collections made by the county treasurers pursuant to such levy shall be paid over to the district within the time and in the same manner as other district funds, and the county treasurers shall be liable on their official bonds and subject to the same penalties for failure so to collect and pay over such taxes, as in the case of other conservancy funds.

History: Laws 1931, ch. 50, 3; 1941 Comp., 77-2942; 1953 Comp., 75-30-42.



Section 73-16-44 - Disposition of guaranty fund.

73-16-44. [Disposition of guaranty fund.]

The entire proceeds from such guaranty fund levy shall be deposited by the treasurer of such conservancy district in a separate fund to be known as the guaranty fund, and so long as any bonded indebtedness of such district remains outstanding and unpaid, the guaranty fund may be used only to pay the principal of and interest upon the bonded indebtedness of the district as the same shall mature, and then only when and if the district does not have on hand other funds available for such purposes.

History: Laws 1931, ch. 50, 4; 1941 Comp., 77-2943; 1953 Comp., 75-30-43.



Section 73-16-45 - Investment of guaranty fund.

73-16-45. [Investment of guaranty fund.]

The treasurer of any such district shall, when directed by resolution of the board, invest such guaranty fund, and the income thereof, in the United States government bonds or municipal bonds approved for savings bank investment in the states of New York and Massachusetts, so that the same may always be readily convertible into cash if and when needed for the purposes in this act [73-16-41 through 73-16-49 NMSA 1978] provided.

History: Laws 1931, ch. 50, 5; 1941 Comp., 77-2944; 1953 Comp., 75-30-44.



Section 73-16-46 - Transfers from guaranty fund to other funds.

73-16-46. [Transfers from guaranty fund to other funds.]

If and when the bonded indebtedness of any such district has been paid and retired, and such guaranty fund is no longer needed for the purposes herein provided, such moneys, or any unexpended portion thereof, shall be placed in the construction or such other fund of the district as may be ordered by the board thereof.

History: Laws 1931, ch. 50, 6; 1941 Comp., 77-2945; 1953 Comp., 75-30-45.



Section 73-16-47 - Other assessments unaffected.

73-16-47. [Other assessments unaffected.]

The provisions of this act [73-16-41 through 73-16-49 NMSA 1978] shall not invalidate the levy of any assessments or the apportionment of any benefits heretofore made in conservancy districts, nor shall the power to levy additional assessments in the manner provided in the Conservancy Act be affected hereby.

History: Laws 1931, ch. 50, 7; 1941 Comp., 77-2946; 1953 Comp., 75-30-46.



Section 73-16-48 - Limitation on use of fund.

73-16-48. [Limitation on use of fund.]

No revenues collected from the ad valorem tax authorized herein shall be used for the payment of any interest or principal on bonds hereafter sold under any option existing at the time of the passage of this act [73-16-41 through 73-16-49 NMSA 1978] for the purchase of bonds of any conservancy district.

History: Laws 1931, ch. 50, 8; 1941 Comp., 77-2947; 1953 Comp., 75-30-47.



Section 73-16-49 - Application of Guaranty Fund Act.

73-16-49. [Application of Guaranty Fund Act.]

The provisions of this act [73-16-41 through 73-16-49 NMSA 1978] shall apply only to conservancy districts containing 50,000 acres or more.

History: Laws 1931, ch. 50, 13; 1941 Comp., 77-2948; 1953 Comp., 75-30-48.



Section 73-16-50 - Refunding bonds; form; registration.

73-16-50. Refunding bonds; form; registration.

Any conservancy district now organized and operating under the provisions of the Conservancy Act of New Mexico is authorized, whenever the board of directors of the district determines that it is for the best interests of the district and the taxpayers of the district, to refund the bonds of the district of every character at any time outstanding, including bonds issued hereunder, by the issue of new bonds of the district in such amount, in such form, designation and denomination and with such maturities and provisions for their payment and conditions for their retirement and calling and bearing such rate or rates of interest as the board may, by resolution, prescribe. Such bonds, except for bonds issued in book entry or similar form without the delivery of physical securities, shall be executed in the name and on behalf of the district and signed by the president of the board, with the seal of the district affixed thereto, and attested by the signature of the secretary. Installments of interest may be evidenced by coupons bearing the facsimile signature of the district treasurer. In case any officer whose signature or certificate appears upon bonds or coupons issued pursuant to Sections 73-16-50 through 73-16-53 NMSA 1978 ceases to be an officer before the delivery of the bonds, such signature or certificate shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until the delivery of the bonds. The coupon bonds may be registered either as to principal or interest or both, at the option of the holder, at the office of the district.

History: Laws 1941, ch. 108, 1; 1941 Comp., 77-2949; 1953 Comp., 75-30-49; Laws 1983, ch. 265, 60.



Section 73-16-51 - Exchange or sale of bonds; incontestability.

73-16-51. [Exchange or sale of bonds; incontestability.]

Such new bonds, when executed, shall be held by the treasurer of the district subject to the orders of the board of directors of the district. Such new bonds may be issued in exchange for the bonds refunded, or may be sold at public or private sale and the proceeds thereof used to acquire for retirement the bonds refunded. Such new bonds shall be incontestable in the hands of bona fide purchasers or holders thereof for value. No proceedings in respect to the issuance of any such bonds shall be necessary except such as are required by this act [73-16-50 through 73-16-53 NMSA 1978].

History: Laws 1941, ch. 108, 2; 1941 Comp., 77-2950; 1953 Comp., 75-30-50.



Section 73-16-52 - Bonds tax exempt; investment of state funds.

73-16-52. [Bonds tax exempt; investment of state funds.]

Bonds issued under this act [73-16-50 through 73-16-53 NMSA 1978] shall be exempt from all state, county, municipal, school and other taxes imposed by any taxing authority of the state of New Mexico, and shall be considered as such interest-bearing securities as the permanent funds of the state of New Mexico may be invested in, as provided by law.

History: Laws 1941, ch. 108, 3; 1941 Comp., 77-2951; 1953 Comp., 75-30-51.



Section 73-16-53 - Rank of bonds; security.

73-16-53. [Rank of bonds; security.]

Bonds issued under this act [73-16-50 through 73-16-53 NMSA 1978] shall rank on a parity with all other bonds of the issue or issues refunded in part thereby and shall in all respects be deemed substituted for the particular bonds refunded thereby and entitled to the same security and payable from the same funds as the bonds so refunded. For the payment of the new bonds the district shall be required to levy and collect the same assessments, taxes and charges as it would have been required to do for the payment of the bonds refunded.

History: Laws 1941, ch. 108, 4; 1941 Comp., 77-2952; 1953 Comp., 75-30-52.






Article 17 - Conservancy Districts; General Provisions

Section 73-17-1 - Lands in more than one district.

73-17-1. Lands in more than one district.

A. The same land may be included in more than one district and be subject to the provisions of this act for each and every district in which it may be included, provided that no district shall be organized in whole or in part within the territory of a district already organized, until the court having jurisdiction of the original district shall determine, upon application, whether the purposes of this act will best be accomplished by the organization of an additional district, or whether the conditions demand that the territory proposed to be organized into an additional district shall be organized as part of the existing district. Such application shall fulfill all the requirements of a petition for a district as set forth in Section 202 [73-14-5 NMSA 1978].

B. Upon such application being made, if the court shall determine that the organization of such territory as a part of the original district should not be ordered, then proceedings may be had before any court of competent jurisdiction for the formation of an additional district.

C. Any person whose signature has been subscribed to said application may within ten (10) days after such decision withdraw his signature therefrom, and if at the expiration of said period there remain sufficient subscribers to said petition to satisfy the requirements of Section 202, and in case the court shall determine that the territory described in such application, if organized for the purpose of a district, should be included within the original district, like proceedings shall thereupon be had with respect to the territory and the owners thereof as in the case of a petition for the formation of a district. Upon the hearing so had, if it shall appear that the purpose of this act would be subserved by the organization of such territory as part of the original district, the court shall enter an order accordingly.

History: Laws 1927, ch. 45, 601; C.S. 1929, 30-601; 1941 Comp., 77-3001; 1953 Comp., 75-31-1.



Section 73-17-2 - Union of districts.

73-17-2. Union of districts.

A. In case two or more districts have been organized in a territory which, in the opinion of the board of each of the districts, should constitute but one district, the boards of the districts may petition the court for an order uniting said districts into a single district; provided, however, if such districts are contiguous, such petition may be signed and presented by the board of any one of such contiguous districts. Such petition shall be filed in the office of the clerk of the district court in and for that county which has the greatest valuation of property within the districts sought to be included, as shown by the tax rolls of the respective counties. Said petition shall set forth facts showing that the purposes of this act would be subserved by the union of said districts, and that such union would promote the economical execution of the purposes for which the districts were organized.

B. Upon the filing of said petition the court shall by order fix a time and place of hearing; and thereupon the clerk shall give notice by publication or by personal service to the board or boards of the district or districts which it is desired to unite with the district of the petitioners, which notice shall contain the time and the place of the hearing and the purpose of the same.

C. Upon the hearing, should the court find that the averments of the petition are true and that the said districts, or any of them, should be united, it shall so order, and thereafter such districts shall be united into one district and proceed as such. The court shall designate the corporate name of such united district, and such further proceedings shall be taken as provided for in this act. The court shall in such order appoint the directors of such united district, who shall thereafter have such powers and be subject to such regulations as are provided for directors in districts created in the first instance.

D. All legal proceedings already instituted by or against any of such constituent districts may be revived and continued against such united district by an order of the court substituting the name of such united district for such constituent districts, and such proceedings shall then continue accordingly.

E. Instead of organizing a new district from such constituent districts, the court may, in its discretion, direct that one or more of such districts described in the petition be included in another of said districts, which other shall continue under its original corporate name and organization; or it may direct that the district or districts so absorbed shall be represented on the board of directors of the original district, designating what members of the board of directors of the original district shall be retired from the new board, and what members representing the included district or districts shall take their places; or it may direct that the included district or districts shall become subdistricts of the main district.

F. In case the districts sought to be united were organized in different judicial districts, then the court to determine the question involved shall consist of one judge from each of the judicial districts in which each of the districts was organized, and a majority shall be necessary to render a decision. From such a decision, or from a failure to decide, any interested property owner may appeal to the district court of the county in which a district was organized having the largest assessed valuation. No action under the provisions of this section shall operate to interrupt or delay any proceeding under this act until the questions involved are finally determined.

History: Laws 1927, ch. 45, 602; C.S. 1929, 30-602; 1941 Comp., 77-3002; 1953 Comp., 75-31-2.



Section 73-17-3 - Subdistricts.

73-17-3. Subdistricts.

A. Whenever it is desired to construct improvements wholly within or partly within and partly without any district organized under this act, which improvements will affect only a part of said district, for the purpose of accomplishing such work, subdistricts may be organized upon petition of the owners of property, which petition shall fulfill the same requirements concerning the subdistricts as the petition outlined in Section 202 [73-14-5 NMSA 1978] of this act is required to fulfill concerning the organization of the main district, and shall be filed with the clerk of the district court and shall be accompanied by a bond as provided for in Section 203 [73-14-6 NMSA 1978] of this act. All proceedings relating to the organization of such subdistricts shall conform in all things to the provisions of this act relating to the organization of districts.

B. Whenever the court shall by its order duly entered of record, declare and decree such subdistricts to be organized, the clerk of the said court shall thereupon give notice of such order to the board of the district, who shall thereupon act also as the board of directors of the subdistrict.

C. Thereafter, the proceedings in reference to the subdistrict shall in all matters conform to the provisions of this act, except that in the appraisal of benefits and damages for the purposes of such subdistricts, in the issuance of bonds, in the levying of assessments and in all other matters affecting only the subdistrict, the provisions of this act shall apply to the subdistrict as though it were an independent district, and it shall not, in these things, be amalgamated with the main district.

D. The board of directors, board of appraisers, chief engineer, attorney, secretary and other officers, agents and employes [employees] of the district shall, so far as it may be necessary, serve in the same capacity for such subdistrict, and contracts and agreements between the main district and subdistrict may be made in the same manner as contracts and agreements between two districts. The distribution of administration expense between the main district and subdistrict shall be in proportion to the interests involved, and the amount of service rendered, such division to be made by the board with the right of appeal to the court establishing the district.

E. This section shall not be held to prevent the organization of independent districts for local improvements under other laws within the limits of a district organized under this act.

History: Laws 1927, ch. 45, 603; C.S. 1929, 30-603; 1941 Comp., 77-3003; 1953 Comp., 75-31-3.



Section 73-17-4 - District protection.

73-17-4. District protection.

The board shall have the right to police and protect the works of the district, to prevent persons, vehicles or livestock from passing over the works of the district and prevent the doing of any act which would result in damage thereto.

History: Laws 1927, ch. 45, 701; C.S. 1929, 30-701; 1941 Comp., 77-3004; 1953 Comp., 75-31-4.



Section 73-17-5 - Prohibition of injury to survey marks ; field notes are district property

73-17-5. Prohibition of injury to survey marks [; field notes are district property]

The wilful destruction, injury or removal of any bench marks, witness marks, stakes or other reference marks, placed by the surveyors or engineers or by contractors in constructing the works of the district, shall be a misdemeanor, punishable by fine not exceeding one hundred ($100) dollars. The original field notes of surveys shall be the permanent property of the district.

History: Laws 1927, ch. 45, 702; C.S. 1929, 30-702; 1941 Comp., 77-3005; 1953 Comp., 75-31-5.



Section 73-17-6 - Liability for damages.

73-17-6. Liability for damages.

A. All persons and public corporations, shall be liable for damages done to works of the district by themselves, their agents, their employes [employees] or by their livestock. Any person guilty of wilful damage shall be guilty of a misdemeanor, and shall be fined not to exceed two hundred ($200) dollars and costs and shall be liable for all damages and costs. The board shall have authority to repair such damage at the expense of the person or public corporation causing the same.

B. In all cases declared misdemeanors by this act, any justice of the peace [magistrate] of the county in which the offense is committed shall have jurisdiction thereof, and upon complaint being made as is now required by law, may issue a warrant directed to any proper officer of his county, for the arrest of any person so charged with any such misdemeanor, and upon the arrest of such person, the justice of the peace [magistrate] before whom such person is brought for trial shall hear and determine the cause, and if he finds the accused guilty, shall assess the fine as prescribed in this act.

History: Laws 1927, ch. 45, 703; C.S. 1929, 30-703; 1941 Comp., 77-3006; 1953 Comp., 75-31-6.



Section 73-17-7 - Penalty for fraud.

73-17-7. Penalty for fraud.

The making of profit, directly or indirectly, by any officer of any district, or by any other public officer within the state, out of any contracts entered into by the district, or the use of any money belonging to the district by loaning it or otherwise using it, or by depositing the same in any manner contrary to law or by removal of any money by any such officer or by his consent, and placing it elsewhere than is prescribed, either by law or by the official acts of the board, for the purpose of profit, shall constitute a felony, and on conviction thereof shall subject such officer to imprisonment in the state penitentiary for a term not exceeding two years, or a fine not exceeding five thousand ($5,000) dollars or both fine and imprisonment, and the officer offending shall be liable personally and upon his official bond for all losses to such district, and for all profits realized by such unlawful use of monies.

History: Laws 1927, ch. 45, 704; C.S. 1929, 30-704; 1941 Comp., 77-3007; 1953 Comp., 75-31-7.



Section 73-17-8 - Removal of officials for cause.

73-17-8. Removal of officials for cause.

Any director or other officer of any district organized under this act may be removed for cause after a hearing upon a motion filed by any interested person in the original proceeding in which the district was organized.

History: Laws 1927, ch. 45, 705; C.S. 1929, 30-705; 1941 Comp., 77-3008; 1953 Comp., 75-31-8.



Section 73-17-9 - Remedy by mandamus.

73-17-9. Remedy by mandamus.

The performance of all duties prescribed in this act concerning the organization and administration or operation of a district may be enforced against any officer thereof or against any person or public corporation refusing to comply with any order of the board, by mandamus, at the instance of the said board or of any person or public corporation interested in any way in such district or proposed district. Such proceedings shall be instituted in the district court having jurisdiction of the original case.

History: Laws 1927, ch. 45, 706; C.S. 1929, 30-706; 1941 Comp., 77-3009; 1953 Comp., 75-31-9.



Section 73-17-10 - Cooperation with United States government or other agencies.

73-17-10. Cooperation with United States government or other agencies.

The board shall have the right and authority to enter into contracts or other arrangements with the United States government or any department thereof; or with the state government of this or other states; or with irrigation, drainage, conservation, conservancy or other improvement districts, in this or other states; or with persons, or public corporations; for cooperation or assistance in making surveys or investigations and reports thereon; in constructing, maintaining, using and operating works of the district, in acquiring, purchasing, extending, operating or maintaining constructed works; water supplies, water systems, irrigation or drainage works, dam and reservoir sites; in building dams to impound flood waters; in conserving and using the said waters for irrigation or other purposes, including the development of hydroelectric energy; in purchasing, leasing or acquiring land or property in adjoining states in order to secure outlets and other needs of the district; and in any other manner furthering the purposes and incidental purposes of districts.

History: Laws 1927, ch. 45, 801; C.S. 1929, 30-801; 1941 Comp., 77-3010; 1953 Comp., 75-31-10.



Section 73-17-11 - Board to secure cooperation.

73-17-11. Board to secure cooperation.

Whenever lands owned by the federal government or over which it has jurisdiction or control, shall be included in any district, the board shall immediately upon its appointment, proceed to make all necessary arrangements with the proper department or agency of the government for cooperating in making the contemplated improvements to the end that the said lands may properly remain within the district, and may be charged with and bear their just share of the costs of the improvements.

History: Laws 1927, ch. 45, 802; C.S. 1929, 30-802; 1941 Comp., 77-3011; 1953 Comp., 75-31-11.



Section 73-17-12 - Interference with state and federal rights.

73-17-12. Interference with state and federal rights.

Should the contemplated improvements by any district interfere with any right or property of the federal government or any state government and it becomes necessary to obtain permission and consent of such governments or any of the departments or agents thereof, to carry out such improvements, the board shall enter into any compact, agreement or contract to obtain the necessary permission and consent for the purpose of making the improvements contemplated; provided, however, the failure of the board to obtain such permission and consent for the district shall not be taken advantage of by any property owner in any proceeding against the district and such failure shall only be questioned by such governments as shall have their rights interfered with.

History: Laws 1927, ch. 45, 803; C.S. 1929, 30-803; 1941 Comp., 77-3012; 1953 Comp., 75-31-12.



Section 73-17-13 - Federal or state appropriations.

73-17-13. Federal [or state] appropriations.

The board shall by proper action obtain the money or the use thereof, of any fund created by any federal or state appropriations heretofore or hereafter to be made, to which the district may be entitled for discharging, fulfilling and accomplishing the objects and purposes for which such appropriations were made.

History: Laws 1927, ch. 45, 804; C.S. 1929, 30-804; 1941 Comp., 77-3013; 1953 Comp., 75-31-13.



Section 73-17-14 - State lands.

73-17-14. State lands.

A. Whenever there shall be included in any district public lands belonging to the state of New Mexico subject to entry or which have been entered, and for which no certificates of purchase have been issued, such lands are hereby made and declared to be subject to all of the provisions of this act to the same extent and in the same manner in which the lands of a like character held under private ownership are or may be subject.

B. All notices required to be given under this act shall, as soon as such notices are issued, be served upon the commissioner of public lands of the state of New Mexico by mailing to his office a copy thereof, enclosed in a sealed envelope, with postage prepaid.

C. On all books and records of the district, the words "state lands" shall be used in the places therein provided for the name of the owner of lands, but in all other respects the said books and records shall be kept as though the described lands were privately owned.

D. Upon the confirmation of any assessment against lands of the state, that portion of the records relating to state lands, properly signed by the president and with the seal of the district thereunto affixed and attested by the signature of the secretary, shall be delivered by the secretary to the commissioner of public lands. It shall be the duty of the commissioner of public lands to receive the same as a record of the assessment of the said district against the said lands and the said record shall be the authority of the commissioner of public lands to demand and receive the assessments due the district as found in the same.

E. The commissioner of public lands shall enter on the books of his office, against each description of such state lands, the amounts of assessments thereon, and shall certify the same to the secretary of finance and administration, who shall draw a warrant on the state treasurer therefor, to be paid out of any funds in his hands not otherwise appropriated. Such warrant shall be forwarded by the secretary of finance and administration to the treasurer, and shall by him be applied in payment of such assessments and by him be credited to the proper funds of the district. No patent shall issue for such lands until the amount of all such assessments with interest at seven percent has been paid. No public lands which were unentered at the time any assessment was levied against the same by any district shall be sold for such assessment.

History: Laws 1927, ch. 45, 805; C.S. 1929, 30-805; 1941 Comp., 77-3014; 1953 Comp., 75-31-14; Laws 1977, ch. 247, 200.



Section 73-17-15 - Correction of faulty notices.

73-17-15. Correction of faulty notices.

A. In any and every case where a notice is provided for in this act, if the court finds for any reason that due notice was not given, the court shall not thereby lose jurisdiction, and the proceeding in question shall not thereby be void or be abated, but the court shall in that case order due notice to be given, and shall continue the hearing until such time as notice shall be properly given and thereupon shall proceed as though notice had been properly given in the first instance.

B. In case any particular appraisal or appraisals, assessment or assessments, levy or levies, shall be held void for want of legal notice, or in case the board shall determine that any notice with reference to any land or lands may be faulty, then the board may file a motion in the original cause asking that the court order notice to be given to the owner of such land or lands, and the court shall set a time for hearing as provided in this act. And in case the original notice as a whole shall be held to be sufficient, but faulty only with reference to publication as to certain particular lands, in such case only the owners of and persons interested in such particular lands need be notified by such subsequent notice, and if the publication of any notice in any court shall be held to be defective or not made in time, publication of the defective notice need be had only in the county in which the defect occurred.

History: Laws 1927, ch. 45, 901; C.S. 1929, 30-901; 1941 Comp., 77-3015; 1953 Comp., 75-31-15.



Section 73-17-16 - Early hearings.

73-17-16. Early hearings.

All cases in which there may arise a question of the validity of the organization of a conservancy district, or a question of the validity of any proceedings under this act, shall be advanced as a matter of immediate public interest and concern, and heard in all courts at the earliest practicable moment. The courts shall be open at all times for the purposes of this act.

History: Laws 1927, ch. 45, 902; C.S. 1929, 30-902; 1941 Comp., 77-3016; 1953 Comp., 75-31-16.



Section 73-17-17 - Appeals shall not delay proceedings.

73-17-17. Appeals shall not delay proceedings.

A. No appeal under this act shall be permitted to interrupt or delay any action or the prosecution of any work, except where the appellant is entitled to a jury trial under the constitution of the state, in which case, only so much of the work shall be interrupted or delayed as would constitute a taking or damaging of the property of such appellant.

B. The right of appeal from orders and decrees of said court shall exist as in civil cases, except no proceeding to review an order or decree of the court, entered under the provisions of this act, shall be commenced after thirty (30) days from the entry of the order or decree sought to be reviewed.

C. The board shall have the same right as property owners to invoke the jurisdiction of the supreme court of the state of New Mexico to review any reviewable order or decree of the court made in any proceeding.

D. The failure to appeal from or seek a review of any order or decree of the court in any proceedings, within the time specified herein, shall constitute a waiver of any irregularity in the proceedings, and the remedies provided herein shall exclude all other remedies except as herein provided.

History: Laws 1927, ch. 45, 903; C.S. 1929, 30-903; 1941 Comp., 77-3017; 1953 Comp., 75-31-17.



Section 73-17-18 - Remedy for injury by a district.

73-17-18. Remedy for injury by a district.

In case any person or public corporation, within or without any district organized under this act, may be injuriously afected [affected] with respect to property rights in any manner whatsoever by any act performed by any official or agent of such district, or by the execution, maintenance or operation of the official plan, and in case no other method of relief is offered under this act, the remedy shall be as follows:

A. the person or public corporation seeking relief shall petition the court before which said district was organized for an appraisal of damages sufficient to compensate for such injuries;

B. the court shall thereupon direct the board of appraisers of the district to appraise said damages and injuries, and to make a report to the court on or before the time named in the order of the court;

C. upon the filing of such report, the court shall cause notice to be given to the petitioner and to the board of the district, of a hearing on said report. At the time of such hearing, the court shall consider said report of the appraisers, and may ratify said report or amend it as the court may deem equitable, or, may return it to the said appraisers and require them to prepare a new report;

D. upon the filing of an order of the court approving said report of the appraisers, with such modifications as it may have made, said order shall constitute a final adjudication of the matter, unless it shall be appealed from in the manner hereinafter provided, within twenty (20) days;

E. appeal from said order to a jury may be had as hereinbefore provided in case of condemnation proceedings, by the petitioners, by the board of the district or by any person or public corporation adversely affected by the report of the board of appraisers;

F. no damages shall be allowed under this section which would not otherwise be allowed in law; provided, however, that nothing in this section shall be construed to deprive any person or public corporation of the remedy of injunction in the case of prospective irreparable injury.

History: Laws 1927, ch. 45, 904; C.S. 1929, 30-904; 1941 Comp., 77-3018; 1953 Comp., 75-31-18.



Section 73-17-19 - Short forms and abbreviations.

73-17-19. Short forms and abbreviations.

A. In any order of the court the words "the court now here finds that it hath jurisdiction of the parties to and of the subject matter of this proceeding," shall be equivalent to a finding of existence of each jurisdictional fact necessary to confer plenary jurisdiction upon the court and necessary from the proper signing and filing of the initial petitions to the date of the order to meet every legal requirement imposed by this act.

B. No other or further evidence of the legal hypothecation of the proceeds of any special assessment levied hereunder, for the payment of bonds or warrants issued pursuant to this act shall be required than the passage of a resolution by the board of directors and the issuance of bonds or warrants in accordance therewith.

C. In the preparation of any assessment or appraisal record the usual abbreviations employed by engineers, surveyors and abstracters may be used.

D. Where properly to describe any parcel of land, it would be necessary to use a long description, the appraisers after locating the land generally, may refer to the book and page of the public record of any instrument in which the land is described, or they may utilize plat numbers or other designations that may be established by the chief engineer in district surveys, copies of which surveys shall be received and filed in the office of the county clerk in the county or counties in which the lands are situated, which reference shall be sufficient for all the purposes of this act to identify the land described in the records so referred to.

E. It shall not be necessary, in any notice required to be published by this act, to specify the names of the owners of the lands or property of the persons interested therein; but any such notice may be addressed "To All Persons and Public Corporations Interested" with like effect as though such notice named by name every owner of any lands or property within the territory specified in the notice and every person interested therein and every lienor, actual or inchoate.

History: Laws 1927, ch. 45, 905; C.S. 1929, 30-905; 1941 Comp., 77-3019; 1953 Comp., 75-31-19.



Section 73-17-20 - Liberal construction.

73-17-20. Liberal construction.

This act being necessary to secure and preserve the public health, safety, convenience and welfare, and being necessary for the prevention of great loss of life, and for the security of public and private property from floods and other uncontrolled waters, it shall be liberally construed to effect the purposes of this act.

History: Laws 1927, ch. 45, 906; C.S. 1929, 30-906; 1941 Comp., 77-3020; 1953 Comp., 75-31-20.



Section 73-17-21 - Prescription and adverse possession.

73-17-21. Prescription and adverse possession.

The rights of the district to the waters of the district, or the use thereof, or the land within the district and property owned by it shall not be lost by the district by prescription or by adverse possession, or for nonuse of the waters.

History: Laws 1927, ch. 45, 908; C.S. 1929, 30-908; 1941 Comp., 77-3021; 1953 Comp., 75-31-21.



Section 73-17-22 - Property, title, tax exempt.

73-17-22. Property, title, tax exempt.

Title to all rights and property acquired by any district, shall immediately and by operation of law, vest in such district in its corporate name; such property shall be held for the uses and purposes of the district, and shall be exempt from all taxation.

History: Laws 1927, ch. 45, 909; C.S. 1929, 30-909; 1941 Comp., 77-3022; 1953 Comp., 75-31-22.



Section 73-17-23 - Saving clause and repeals.

73-17-23. Saving clause and repeals.

A. The purposes and powers herein contained and provided for are hereby granted to and conferred upon conservancy districts heretofore organized under the provisions of Chapter 140 of the Laws of New Mexico of 1923 and all the provisions hereof shall be held applicable in the manner herein prescribed, to such conservancy districts heretofore organized under said Chapter 140 of the Laws of New Mexico of 1923 and all acts and proceedings done or had, and obligations incurred by any such conservancy district or its directors or officers under and pursuant to the provisions of the aforesaid act are hereby ratified and confirmed.

B. Chapter 140 of the Laws of New Mexico of 1923, entitled "An act to provide for the organization of conservancy districts for the purpose of cooperating with the government of the United States under the terms of the federal reclamation law and other federal laws, and to define the purposes and powers thereof," is hereby repealed; but such repeal shall not invalidate any act or proceeding theretofore done under said act; provided, however, that the continuity and status of any district organized under the provisions of said Chapter 140 of the Laws of New Mexico of 1923, shall be unaffected by the repeal of said Chapter 140, and such district shall, after this act is in full force and effect, continue to exist under and be governed by the provisions of this act.

C. All other acts or parts of acts conflicting in any way with any of the provisions of this act, in regard to improvements of the character contemplated by this act, or regulating or limiting the power of taxation or assessment or otherwise interfering with the execution of this act according to its terms, are hereby declared inoperative and ineffective as to this act, as completely as if they did not exist, but all such acts and parts of acts shall not in any way be otherwise affected by this act.

History: Laws 1927, ch. 45, 910; C.S. 1929, 30-910; 1941 Comp., 77-3023; 1953 Comp., 75-31-23.



Section 73-17-24 - Forms.

73-17-24. Forms.

The following forms illustrate the character of the procedure contemplated by this act; and if substantially complied with (with changes to meet particular requirements), shall be held to meet the requirements of this act.

FORM I

In the district court of the ____________ judicial district of the state of New Mexico.

In the matter of ____________ conservancy district.

NOTICE OF HEARING ON PETITION

To all persons and public corporations interested:

Public notice is hereby given:

1. That on the ________ day of ______, 19___, pursuant to the provisions of the Conservancy Act of New Mexico, there was filed in the office of the clerk of the district court sitting in and for ____________ county, New Mexico, the petition of ____________ and others for the establishment of a conservancy district to be known as ____________ conservancy district.

(Here insert the purpose.)

2. That the lands sought to be included in said district comprise lands in ____________ and ____________ counties, New Mexico, described substantially as follows:

(Here insert description.)

3. That a public hearing on said petition will be had in said court on the ____________ day of ____________, 19___, at the hour of o'clock ____m., by the district court sitting in and for ____________ county, at the courthouse in the city ____________ county of ____________, New Mexico.

All persons and public corporations owning or interested in real estate and other property within the territory hereinbefore described will be given the opportunity to be heard at the time and place above specified.

Dated at ____________, New Mexico, the ____________ day of ____________, 19___.

__________________________________________

Clerk of the district court of the

__________________________________________

judicial district of the state of New Mexico, within and for the county of ________________________________

By __________________________________________

Deputy.

FORM II

FINDING ON HEARING

In the district court sitting in and for ____________ county, New Mexico.

In the matter of ____________ conservancy district:

FINDINGS AND DECREE ON HEARING

On this ____________ day of ____________, 19___, this cause coming on for hearing upon the petition of ____________ and others, for the organization of a conservancy district under the Conservancy Act of the state of New Mexico, the court after a full hearing, now here finds:

1. That said petition had been signed and presented in full conformity with the Conservancy Act of New Mexico.

2. That the allegations of said petition are true.

3. That no protesting petition has been filed (or if filed has been dismissed).

4. That this court had jurisdiction of the parties to, and the subject matter of, this proceeding.

5. That the purposes for which said district is established are:

(Insert the purposes, e.g., a system of flood prevention.)

6. That the public safety, health, convenience and welfare will be promoted by the organization of a conservancy district substantially as prayed in said petition; and that a public necessity exists for the construction of the proposed work.

7. That the territory to be included in the proposed district and the boundaries of said district are as follows:

(Here insert boundaries of district.)

8. That the said territory last above described should be constituted and created a conservancy district under the Conservancy Act of New Mexico, under the corporate name of ____________ conservancy district.

Wherefore, it is by the court ordered, adjudged and decreed:

That the territory as above described be and the same hereby is constituted and created a conservancy district under the Conservancy Act of New Mexico under the corporate name of ____________ conservancy district, with its office or principal place of business at ____________ in ____________ county, New Mexico. (If directors are appointed at the same time.) The following persons are hereby appointed directors of said conservancy district: ____________ for the term of six years, ____________ for the term of six years, ____________ for the term of six years, ____________ for the term of six years, ____________ for the term of six years, who are hereby directed to qualify and proceed according to law.

9. For consideration of other matters herein, this cause is retained on the docket of this court.

Dated at ____________, New Mexico, the ____________ day of ____________, 19___.

____________________________, Judge.

FORM III

NOTICE TO PROPERTY OWNERS TO PAY ASSESSMENTS

______________________ conservancy district

To all persons and public corporations interested:

Public notice is hereby given:

1. That on the ____________ day of ____________, 19___, the board of directors of ____________ conservancy district duly levied for the amount of the construction fund of said district, an assessment upon all the property in said district in the aggregate sum of ____________ dollars, ($ ___), and has caused the same to be extended upon the construction fund assessment record of said district, and that said record is now in the hands of the treasurer of the said district for collection.

2. That the entire assessment against any parcel of land or other property may be paid to the said treasurer of the district at any time on or prior to ____________, 19___, without costs and without interest.

3. That as soon after the ____________ day of ____________, 19___, as conveniently may be, the board of directors of said district will divide the uncollected portion of said assessment into convenient installments and will issue bonds bearing interest not exceeding six percent per annum in anticipation of the collection of the several installments of said assessment, pursuant to the Conservancy Act of New Mexico.

Dated at ____________, New Mexico, the ____________ day of ____________, 19___.

__________________________________________

President.

(SEAL)

Attest:

__________________________________________

Secretary.

FORM IV

BONDS AND COUPONS

(Form of bond)

No. __________

$ _____________

United States of America, state of New Mexico.

____________ conservancy district.

CONSERVANCY BOND

Know all men by these presents, that ____________ conservancy district, a legally organized conservancy district of the state of New Mexico, acknowledges itself to owe and for value received, hereby promises to pay to the bearer ____________ dollars, on the first day of ____________, 19___, with interest thereon from the date hereof until paid at the rate of ____________ percent per annum, payable ____________, 19___, and semiannually thereafter on the first day of ____________, and of ____________ in each year on presentation and surrender of the annexed interest coupons as they severally become due. Both the principal of and the interest on this bond are hereby made payable in lawful money of the United States of America at ____________ and ____________.

This bond is one of a series of bonds issued by ____________ conservancy district for the purpose of paying the cost of constructing a system for flood prevention (or for other words [works]) for said district, and in anticipation of the collection of the several installments of an assessment duly levied upon lands and other property within said district and benefited by said improvement in strict compliance with the Conservancy Act of New Mexico, and pursuant to an order of the board of directors of said district, duly made and entered of record.

And it is hereby certified and recited that all acts, conditions and things required to be done in locating and establishing said district and in equalizing appraisals of benefits and in levying assessments against lands benefited thereby, and in authorizing, executing and issuing this bond, have been legally had, done and performed in due form of law; that the total amount of bonds issued by said district does not exceed ninety (90) percent of the assessments so levied and unpaid at the time said bonds are issued, and does not exceed any legal limitation imposed by law.

And for the performance of all the covenants and stipulations of this bond and of the duties imposed by law upon said district for the collection of the principal of and the interest upon said assessment and the application thereof to the payment of this bond and the interest thereon, and for the levying of such other and further assessments as are authorized by law and as may be required for the prompt payment of this bond and the interest thereon, the full faith, credit and resources of ____________ conservancy district are hereby irrevocably pledged.

In testimony whereof, the board of directors of ____________ conservancy district has caused this bond to be signed by its president and sealed with the corporate seal of said district, attested by its secretary, and has caused the coupons hereto annexed to be executed by the facsimile signature of its treasurer as of the ____________ day of ____________, 19___.

__________________________________________

President.

(SEAL)

Attest:

__________________________________________

Secretary.

$ _____________

FORM V

In the district court of the ____________ judicial district of the state of New Mexico.

In the matter of ____________ conservancy district.

NOTICE OF ENLARGEMENT OF DISTRICT

To all persons and public corporations interested:

Public notice is hereby given:

1. That heretofore on the ____________ day of ____________, 19___, the district court sitting in and for ____________ county, New Mexico, duly entered a final order and decree constituting and creating ____________ conservancy district and appointing a board of directors therefor.

2. That thereafter this court duly appointed

__________________________________________

__________________________________________

__________________________________________

to be the board of appraisers, for said district. That said ____________ board of appraisers, on the ____________ day of ____________, 19___, filed its report recommending that the following lands and other property not originally included in the district be added thereto. (Here describe generally the lands which the report of the board of appraisers recommends should be added to the district.)

3. That on ____________, the day of ____________, 19___, (or soon thereafter as the convenience of the court will permit), at the courthouse in the city of ____________ county of ____________, New Mexico, the district court sitting in and for ____________ county, New Mexico, will hear all persons and public corporations who are owners of or interested in the property described in this notice upon the question whether said lands should be added to and included in said ____________ conservancy district.

Dated at ____________, New Mexico, the ____________ day of ____________, 19___.

__________________________________________

Clerk of the district court of the

__________________________________________

judicial district of the state of New Mexico, within and for the county of ________________________________

By __________________________________________

Deputy.

FORM VI

STATE OF NEW MEXICO

____________ CONSERVANCY DISTRICT

CONSERVANCY APPRAISAL RECORD

____________ COUNTY

DOUBLE CLICK TO VIEW FORM

FORM VII

In the district court of the ____________ judicial district of the state of New Mexico.

In the matter of ____________ conservancy district.

NOTICE OF HEARINGS ON APPRAISALS

To all persons and public corporations interested:

Public notice is hereby given:

1. That heretofore on the ____________ day of ____________, 19___, the district court sitting in and for ____________ county, New Mexico, duly entered an order and decree, constituting and creating ____________ conservancy district, and appointing a board of directors therefor.

2. That thereafter this court duly appointed

__________________________________________

__________________________________________

__________________________________________

the board of appraisers for said district. That said board of appraisers on the ____________ day of ____________, 19___, filed its appraisal of benefits and damages. The land and other property affected by such appraisal is described as follows:

(Here insert general description of land appraised.)

(It will be sufficient to state: "all land lying in the ____________ ward of the city of ____________," or "all land abutting on ____________ street in the city of ____________," or "all land lying west of ____________ river and east of ____________ railroad in section ____________, township ____________ range ____________," or any general description pointing out the lands involved.)

The said appraisal of benefits and damages and of land to be taken is now on file in the office of the clerk of this court.

3. All public corporations and all persons, owners of or interested in the property described in said report, whether as benefited property or as property taken or damaged (whether said taken or damaged property lies within or without said district), desiring to contest the appraisals as made and returned by the board of appraisers, must file their objections in said court on or before the ____________ day of ____________, 19___, and a hearing on said appraisal will be held in this court on the ____________ day of ____________, 19___, at the hour of ____________ o'clock, ___m., at the courthouse in the city of ____________, county of ____________, New Mexico, at which time an opportunity will be afforded all objectors to be heard upon their several objections.

Dated at ____________, New Mexico, the ____________ day of ____________, 19___.

__________________________________________

Clerk of the district court of the

__________________________________________

judicial district of the state of New Mexico, within and for the county of ________________________________

____________________________________________

By __________________________________________

Deputy.

FORM VIII

CERTIFICATE OF LEVY OF ASSESSMENTS FOR CONSTRUCTION

FUND ASSESSMENT RECORD.

State of New Mexico, county of ____________

To the assessor of ____________ county, New Mexico.

This is to certify that by virtue and under the authority of the Conservancy Act of New Mexico, the board of directors of ____________ conservancy district has levied the sum of ____________ dollars ($ ________), for the account of the construction fund of said district, which said assessment bears interest as provided by law and is payable as set forth in the construction fund assessment record to which this certificate is appended.

The assessments above specified shall be assessed, collectible and payable in the sums therein specified at the time that the state and county taxes are due and collectible, and you are directed and ordered to make and enter such assessments upon the tax rolls of the county at the time that the state and county taxes are assessed and entered against the same property and the construction fund assessment record to which this certificate is appended shall be your authority to make such assessment.

Witness the signature of the president of said district, attested by the seal thereof, and the signature of the secretary, this ____________ day of ____________, 19___.

__________________________________________

President.

(SEAL)

Attest: ____________________________, Secretary.

The construction fund assessment record shall be in substantially the following form:

No. _____

CONSTRUCTION FUND ASSESSMENT RECORD

OF

____________ CONSERVANCY DISTRICT.

____________ COUNTY.

DOUBLE CLICK TO VIEW FORM

FORM IX

CERTIFICATE OF LEVY OF ASSESSMENTS FOR

MAINTENANCE FUND ASSESSMENT RECORD

State of New Mexico

)

ss.

County of _____________________

)

To the assessor ____________ county, New Mexico.

This is to certify that by virtue and under the authority of the Conservancy Act of New Mexico, the board of directors of ____________ conservancy district has levied the sum of ____________ dollars ($ _____), for the account of the maintenance fund for the year 19___.

The amounts of said levies upon the several parcels of land and other property upon which the same are imposed are set forth in the maintenance fund assessment record to which this certificate is appended.

The said assessments set forth in the maintenance fund assessment record, to which this certificate is appended, shall be assessed, collectible and payable for the present year in the sums therein specified at the time that the state and county taxes are due and collectible, and you are directed and ordered to make and enter such assessments upon the tax rolls of the county at the time that the state and county taxes are assessed and entered against the same property and the maintenance fund assessment record to which this certificate is appended shall be your authority to make such assessment.

Witness the signature of the president of the district attested by the seal thereof, and the signature of its secretary this ____________ day of ____________, 19___.

__________________________________________

President.

(SEAL)

Attest: ____________________________, Secretary.

The maintenance fund assessment record shall be in substantially the following form:

Maintenance fund assessment record of ____________ conservancy district, ____________ county for the year ____________.

(Due in the year ____________, at the same times general taxes are due.)

DOUBLE CLICK TO VIEW FORM

History: Laws 1927, ch. 45, 1001; C.S. 1929, 30-1001; 1941 Comp., 77-3024; 1953 Comp., 75-31-24.






Article 18 - Conservancy Districts; Reclamation Contracts

Section 73-18-1 - Definition of terms.

73-18-1. Definition of terms.

Except when otherwise specified, as used in this act:

A. the term "Conservancy Act" means the Conservancy Act of New Mexico, Chapter 45, Session Laws of 1927 (being Chapter 30, New Mexico Statutes Annotated, 1929 Compilation), as amended by Chapter 50, Session Laws of 1931, Chapter 80, Session Laws of 1933 and Chapter 37 and Chapter 150, Session Laws of 1935 (being Chapter 30, New Mexico Supplement, 1938), and any subsequent amendment thereof;

B. the term "reclamation law" means the act of congress approved June 17, 1902, 32 Statutes at Large 388, and acts amendatory thereof or supplementary thereto;

C. the term "district" means a conservancy district heretofore organized or existing under the provisions of the Conservancy Act;

D. the term "United States" means the United States of America;

E. the term "reclamation contract" means any contract between a district and the United States under the provisions of the reclamation law for any of the purposes set forth in Section 2 [73-18-2 NMSA 1978] hereof;

F. the term "contracting district" means any district which heretofore or hereafter shall have entered into a reclamation contract;

G. the terms "contract indebtedness" and "contract obligation" mean respectively any indebtedness or obligation undertaken by a district in a reclamation contract;

H. the terms "district lands" or "district real property" mean any real property within the boundaries of a district;

I. the term "board" means the board of directors of a district.

History: Laws 1939, ch. 148, 1; 1941 Comp., 77-3101; 1953 Comp., 75-32-1.



Section 73-18-2 - Additional powers; duties of board; contract indebtedness a general obligation.

73-18-2. Additional powers; duties of board; contract indebtedness a general obligation.

A. Any district, in addition to all other powers heretofore conferred by law upon districts, is empowered to cooperate with the United States under the reclamation law and in the exercise of such power may enter into a reclamation contract or contracts for the purpose of the construction of irrigation works, including ancillary works and drainage works to maintain the irrigability of lands within any such district; for the purchase, extension, operation or maintenance of constructed works; for the assumption as principal or guarantor of indebtedness to the United States on account of the cost of construction or operation and maintenance of irrigation, drainage and ancillary works; for rental of water or otherwise securing a water supply for district lands; for acceptance of appointment or designation of the district as fiscal agent of the United States to make collections of monies for or on behalf of the United States in connection with any federal reclamation project, or for all or any one or more of said purposes; and all payments to become due to the United States under any reclamation contract heretofore or hereafter entered into between a district and the United States shall be paid by revenue derived from an annual assessment upon the real property of the district and all the real property in the district shall be and remain liable to be assessed for such payments until fully made. It shall be the duty of the board of a contracting district, notwithstanding any other provision of the Conservancy Act, to make and establish all levies, assessments, tolls or charges to meet each year the contract indebtedness and obligation as the same may be provided for in any reclamation contract heretofore or hereafter entered into by a contracting district and to do any and all acts necessary to carry out the provisions of any such reclamation contract.

B. A contracting district:

(1) may convey to the United States land or water rights or any interest therein, either without monetary consideration therefor or in partial consideration of the privileges derived from a reclamation contract or for other consideration;

(2) may, and if so agreed in a reclamation contract shall, withhold water from lands which under the terms of the reclamation law, a reclamation contract or rules and regulations thereunder are not entitled to receive water, and from water users or the lands of water users delinquent in the payment of any assessment, toll, rental or other charge, but this remedy shall be in addition to all other remedies available for the enforcement of a reclamation contract or collection of assessments, tolls, rentals or other charges; and

(3) may accept the provisions of any existing or future act of congress applicable to such district.

C. The board of directors of any contracting district is hereby vested with all powers necessary and requisite for the accomplishment of the purposes for which the district is organized and for which the reclamation contract has been entered into by the district, and capable of being delegated to it by the legislature of the state of New Mexico; and no enumeration of particular powers in the Conservancy Act or in this act granted shall be construed to impair any general grant of power herein contained, nor to limit any such grant to power or powers of the same class or classes as those so enumerated.

History: Laws 1939, ch. 148, 2; 1941 Comp., 77-3102; 1953 Comp., 75-32-2.



Section 73-18-3 - Contract procedure inapplicable.

73-18-3. Contract procedure inapplicable.

The provisions of Section 309, Chapter 45, Session Laws of 1927 (being Section 73-14-40 NMSA 1978), shall not apply to any reclamation contract.

History: Laws 1939, ch. 148, 3; 1941 Comp., 77-3103; 1953 Comp., 75-32-3.



Section 73-18-4 - Plan of works.

73-18-4. Plan of works.

The provisions of the Conservancy Act as to the formulation and approval and establishment of the official plan shall not apply to contracting districts with respect to works to be constructed pursuant to a reclamation contract, but the plan of works so to be constructed by the United States shall be such plan as may be formulated, altered, extended, modified or revised by the bureau of reclamation of the department of the interior.

History: Laws 1939, ch. 148, 4; 1941 Comp., 77-3104; 1953 Comp., 75-32-4.



Section 73-18-5 - When certain provisions to apply; general obligation.

73-18-5. When certain provisions to apply; general obligation.

A. Except as otherwise herein provided, the provisions of the Conservancy Act relating to the appraisal and confirmation of benefits and assessments and levy pursuant thereto shall not apply to a contracting district.

B. The provisions of the Conservancy Act relating to the appraisal and confirmation of benefits and assessments and levy pursuant thereto shall, with respect to assessments and levies for works to be constructed pursuant to reclamation contracts, apply as to any contracting district which, after the passage of this act [73-18-1 through 73-18-24 NMSA 1978], shall have executed a reclamation contract wherein it is expressly so provided and in that event the provisions of this act relating to classification of district real property, the apportionment of assessments and the assessment and levy pursuant thereto shall be applicable only to the extent expressly provided for in said reclamation contract.

Notwithstanding the provisions of any other act and whether the revenues necessary to meet payments to the United States under a reclamation contract are to be raised under the provisions of Sections six, seven, eight and nine [73-18-6 through 73-18-9 NMSA 1978] of this act or under the provisions of the Conservancy Act relating to appraisal, confirmation, assessment of benefits and levy thereon, the indebtedness to the United States under a reclamation contract shall constitute a general obligation of the contracting district and of all the real property therein for the payment of which the district and all the real property therein shall be and remain liable until full payment thereof is made, notwithstanding default in payment by individual property owners.

History: Laws 1939, ch. 148, 5; 1941 Comp., 77-3105; 1953 Comp., 75-32-5.



Section 73-18-6 - Classification of real property.

73-18-6. Classification of real property.

A. For the purpose of assessment all real property in any contracting district is hereby divided into two classes. The first, which shall be known as Class "A" property, shall embrace the irrigable lands in the district and shall be assessed and levied against annually as herein provided at a uniform rate per acre. The second class shall be known as Class "B" property, which shall embrace all other real property in the district not within Class "A" and shall be assessed and levied against annually on an ad valorem basis as herein provided.

B. Within thirty days after the secretary of the interior has by public notice or otherwise designated the irrigable lands within a contracting district pursuant to a reclamation contract, the board of directors shall meet and adopt a resolution wherein all real property of the district shall be classified into Class "A" or Class "B" property as hereinabove in this section defined, giving due consideration to such designation of irrigable lands as may have been made by the secretary of the interior. Immediately after the adoption by the board of said resolution classifying the real property of the district, the board shall commence in the conservancy court proceedings to determine the validity thereof as provided in Section 20 [73-18-20 NMSA 1978] hereof. Such classification of real property as confirmed by the conservancy court shall thereafter continue in force until modified as herein provided.

C. At any time after the classification of property so made as hereinabove in this section provided the board of directors, by resolution, the consent thereto of the secretary of the interior having been first obtained, may provide for changes in such classification of lands as the welfare of the district and the property owners affected may require upon notice to the owners of the respective properties proposed to be so reclassified of the time for hearing thereon. The said notice shall be given by registered mail addressed to the last known post-office address of such owner and mailed not less than 14 days prior to the time for hearing; provided, notice to said owner, if not a resident within the state of New Mexico, shall be given also by publication which shall be completed not less than fourteen days prior to the time for hearing. Any owner of district real property aggrieved at the decision of the board of directors as embraced in such resolution shall have the right of appeal therefrom to the conservancy court within thirty days after service upon such property owner, by registered mail, of a certified copy of such resolution. The resolution providing for such reclassification shall provide for such disposition of credits arising from payments of assessments and charges for construction costs theretofore made on account of the Class "A" property therein reclassified as Class "B" property, as the board may deem equitable and such resolution may provide for the transfer of credits on account of such payments to the parcels of land by the term of such resolution to become Class "A" property, not exceeding the aggregate of credits shown on the books of the district at the time of such reclassification in favor of the like area of property the classification of which by said resolution is changed from Class "A" property to that of Class "B" property.

D. The secretary of the district shall deliver promptly to the county assessor of each county embracing any part of the district a certified copy of each resolution of the board relating to the classification or reclassification of real property within the district and a certified copy of any judgment or order of the conservancy court which may be entered in connection with such resolution and classification or reclassification of property.

History: Laws 1939, ch. 148, 6; 1941 Comp., 77-3106; Laws 1949, ch. 76, 1; 1953 Comp., 5-32-6.



Section 73-18-6.1 - Reclassification of property in certain districts.

73-18-6.1. Reclassification of property in certain districts.

A. Notwithstanding the provisions of Section 73-18-6 NMSA 1978 and in lieu thereof, the board of directors of any conservancy district created prior to 1930 embracing land situate in four or more counties and consisting of more than one hundred thousand acres, by resolution and with prior approval of the secretary of interior, in the manner it deems necessary for the welfare of the district and the benefit of the affected property owners of the district, shall establish by January 1, 1995 a unitary classification system for all benefited real property in the district for the purpose of annual ad valorem assessments and in addition shall set a water service charge for all irrigable lands in the district. The resolution of reclassification shall not become final and effective until it has been approved by the secretary of interior. Nothing in this subsection shall be construed to limit the authority of the board to prescribe assessments and charges on an ad valorem basis, on an acreage basis or on any other reasonable basis or any combination thereof.

B. As used in this section:

(1) "unitary classification system" means a single system for both irrigable and nonirrigable property in the district; and

(2) "water service charge" means an additional charge levied only against lands which are served by the district's water delivery system.

History: Laws 1993, ch. 270, 1.



Section 73-18-7 - Apportionment.

73-18-7. Apportionment.

The board of a contracting district, within 30 days after execution of a reclamation contract or within 30 days after the effective date of this act, whichever date is the later, shall by resolution determine and establish an apportionment of the annual assessments to be thereafter made from year to year against the real property within the district between Class "A" property and Class "B" property as in this act defined, providing in such resolution the percentage or fractional part of such total annual assessments thereafter to be levied in accordance with Section 8 [73-18-8 NMSA 1978] of this act which shall be apportioned to Class "A" property and that which shall be apportioned to Class "B" property. The action of the board of directors in establishing such apportionment shall be subject to the approval of the secretary of the interior and after the same shall have been approved shall be submitted to the conservancy court for judicial examination, approval and confirmation of such action as in Section 20 [73-18-20 NMSA 1978] hereof provided. Such apportionment may be modified in like manner from time to time thereafter, but not more frequently than once in every five years, and no such modification or reapportionment shall become effective until the same shall have been first approved by the secretary of the interior nor until such proposed reapportionment shall thereafter have been judicially examined, approved and confirmed by the conservancy court in the same manner as the original apportionment.

History: Laws 1939, ch. 148, 7; 1941 Comp., 77-3107; 1953 Comp., 75-32-7.



Section 73-18-7.1 - Assessment; modification; certain districts.

73-18-7.1. Assessment; modification; certain districts.

Notwithstanding the provisions of Section 73-18-7 NMSA 1978 and in lieu thereof, the board of directors of any conservancy district created prior to 1930 embracing land situate in four or more counties and having more than one hundred thousand acres shall determine and establish by resolution the annual assessments to be made from year to year against real property within the district pursuant to the reclassification of property adopted pursuant to Section 73-18-6.1 NMSA 1978. Such assessment may be modified in like manner from time to time, but not more frequently than once in every five years.

History: Laws 1993, ch. 270, 2.



Section 73-18-8 - Assessments; appeals.

73-18-8. Assessments; appeals.

A. The board, on a date to be fixed by a standing order of the board, which shall not be later than July 1 of each year, shall convene for the purposes in this section set forth and shall estimate and determine the amount of funds required to meet the obligations to come due and needs of the district in the ensuing year, together with such additional amount as may be necessary to meet any deficiency in the payment of expenses or obligations previously incurred by the district and remaining due and unpaid, and an amount to cover the estimated delinquencies in payments of assessments for the ensuing year; the aforesaid obligations, needs and items of expense being for such of the following purposes as may be required by the district, to wit:

Item one. The payment of the interest upon bonds of the district and any installment on principal thereof;

Item two. Any payment to become due under any contract with the United States whether for the cost of the irrigation and drainage system and works incidental thereto or for the operation and maintenance thereof, or both, or if the reclamation contract contemplates the division of irrigable lands by the secretary of the interior, into units not necessarily contiguous for repayment purposes, the board shall prepare separate estimates for such respective units or otherwise adapt the same to the requirements of the reclamation contract;

Item three. The portion of the expense of operation and maintenance of the irrigation and drainage system to be collected by assessment and levy. This portion shall not be less than one-fourth nor more than three-fourths of the estimate for such operation and maintenance costs, including the funds required to be advanced to the United States for operation and maintenance of the irrigation and drainage systems in accordance with the provisions of the reclamation contract for the ensuing year, and shall be determined by the board from year to year, and that part thereof apportioned as in this act [73-18-1 through 73-18-24 NMSA 1978] provided for assessment and levy upon Class "A" real property shall be so assessed and levied against each acre thereof, pro rata, whether irrigated or not and the same when collected shall be applied to the cost of operating and maintaining the irrigation and drainage systems. The remainder of said total amount estimated for the expense of operation and maintenance for the ensuing year shall be paid as tolls or charges by those actually using said irrigation and drainage systems and water in accordance with the terms of their respective contracts for water;

Item four. Current and miscellaneous expenses other than as above specified and including necessary expenses of maintaining the organization of the district and carrying out the purpose of this act, which may be in the aggregate in a sum which when apportioned as in this act provided, will result in a per acre charge against Class "A" lands not in excess of forty cents (40 ) per acre. That portion of the amounts to be collected under Item four apportioned to Class "A" real property, may, at the option of the board of directors of said district, be collected in whole or in part as tolls and charges in the manner provided in this act (73-18-1 to 73-18-24 [NMSA 1978]).

B. The aggregate amount so determined by the board, required to meet the obligations of the district and to be collected by assessment and levy shall be apportioned between Class "A" real property and Class "B" real property, as in this act defined, on the basis of the apportionment determined in accordance with the provisions of Section 7 (73-18-7 [NMSA 1978]) hereof and that portion thereof apportioned to Class "A" real property shall be raised by assessment and levy to be extended pro rata per acre over all of said Class "A" property and that portion thereof so apportioned to Class "B" real property shall be raised by assessment and levy at a uniform rate ad valorem upon all of said Class "B" real property upon every dollar of the assessed valuation thereof as shown by the last preceding assessment for state and county taxes. Provided that if any Class "B" real property within the district for which benefits were appraised under the Conservancy Act does not appear on county assessment polls [rolls] for state and county taxes, the board shall have the same appraised, placed upon the county tax rolls for assessment purposes and levy the assessments herein provided against said property on the valuation so determined. Such annual assessment and levy shall be made by resolution of the board of directors. In any year or years prior to the classification of real property within the district, as provided for in Section 6 (73-18-6 [NMSA 1978]) hereof, the entire amount so determined by resolution of the board of directors to be needed to meet the obligations of the district for the ensuing year shall embrace only amounts required under the aforesaid Item four and shall be raised by annual assessment and levy at a uniform rate upon all of the real property within such district of not exceeding four mills for every dollar of the assessed valuation thereof, as shown by the last preceding assessment for state and county taxes and shall be in addition to all other taxes and assessments levied thereon.

C. When the board shall assemble for the purposes hereinbefore described it shall sit as a board of equalization and, subject to such reasonable regulations as it may prescribe, shall afford to all persons desiring to do so an opportunity to make such showing as they may deem proper as to why any given tract or parcel of real property or portion thereof should not be so assessed. In each case the board may cause to be made such investigation as it may deem proper, after which the board shall determine the question submitted as right and justice may require, and shall cause its decision to be duly entered upon its minutes and a copy thereof to be sent by registered mail to all parties who have so appeared and offered to show cause why such assessment should not be made against their respective properties.

D. Any person feeling himself aggrieved by such decision as aforesaid, may appeal therefrom to the conservancy court within thirty (30) days from and after the rendition and mailing as aforesaid of said copy of the decision complained of by serving upon the secretary of the district written notice of such action and filing a copy thereof together with the copy of the decision complained of in the office of the clerk of the conservancy court. Upon being served with such notice the secretary of the district shall forthwith transmit to the clerk of said court a certain [certified] transcript of all the papers and records pertaining to the case which may have been filed in connection therewith. Upon such appeal the case shall be tried in the conservancy court, subject to the law, rules and practice governing such court as upon a writ of certiorari.

E. The filing of said appeal in said conservancy court shall not stay the proceedings relating to the collection of said tax, but in the event that appellant has paid such tax before the rendition of final judgment in said suit and judgment is rendered in said suit in favor of appellant, appellant shall have refunded to him such sum of money as shall be determined by the judgment of the said court, together with legal interest thereon and costs of court, but if the appellant fails to recover in said suit, appellant shall pay the costs of court.

F. The secretary of the district, not later than September first each year shall deliver to the county assessor of each county embracing any part of the district a certified copy of the resolution of the board of directors making the annual assessment and levy as in this section provided.

G. The secretary of the district shall prepare and keep a record of all land within the district classified as Class "A" showing the per acre assessments made against such land and the payment of such assessments. In preparation and keeping such record, the said secretary shall take into consideration the recommendations of the bureau of reclamation of the United States. The board of directors of the district are hereby authorized to fix the amount of such assessments and the date of the maturities thereof, in accordance with the provisions of this act. At any time any of such per acre assessments are delinquent, the board of directors may institute proceedings in the district court for the collection thereof, such proceedings to be governed by the laws applicable to mortgage foreclosures. In any such proceedings, the district court or the supreme court may allow such attorney's fees as to the court may seem equitable, such attorney's fees and court costs incurred to be a lien upon the land charged with the assessment or assessments upon which the proceedings may be had. Any number of assessments and tracts may be included in one suit. Per acre assessments shall be considered any assessment made on a per acre basis without regard to valuation. All such per acre assessments shall bear interest at the rate of 12% per annum from the date of delinquency until paid. The county treasurer and the county assessor are hereby relieved from all responsibility with regard to per acre assessments for such conservancy district. All such assessments shall be liens upon the real estate upon which such assessments are made as of the date of the action of the board of directors of the conservancy district fixing such assessments.

H. For the purposes of the assessment and enforcement of all liens provided by this act, the records and plats of the conservancy district shall be official records, and certified copies of such records and plats duly authenticated by the secretary of said conservancy district, under the seal of said district, shall be admissible as evidence in all courts of this state. Cognizance is hereby taken of the difficulty or impossibility of such plats of irregular irrigable tracts being exact, and inaccuracies in such plats and descriptions which do not affect the validity of any liens upon such irrigable tracts; and in proceedings for the enforcement of any liens created by this act, the court may in its discretion correct any errors which may appear. Provided such corrections or errors shall not affect adversely the substantial rights of the parties; and the court shall have power in any proceeding for the enforcement of such liens to clarify any descriptions which may be inaccurate. Provided such action of the court does not do substantial injustice to any party.

History: Laws 1939, ch. 148, 8; 1941 Comp., 77-3108; Laws 1949, ch. 77, 1; 1953 Comp., 75-32-8; Laws 1961, ch. 231, 1.



Section 73-18-8.1 - Assessments; appeals; certain districts.

73-18-8.1. Assessments; appeals; certain districts.

A. Notwithstanding the provisions of Section 73-18-8 NMSA 1978 and in lieu thereof, the board of directors of any conservancy district created prior to 1930 embracing land situate in four or more counties and having more than one hundred thousand acres shall convene on a date to be fixed by order of the board, but not later than July 1 of each year, for the purpose of estimating and determining the amount of funds required to meet the obligation and needs of the district for the ensuing year together with such additional amounts as may be necessary to meet any deficiency in the payment of expenses or obligations previously incurred by the district and remaining due and unpaid and an amount to cover the estimated delinquencies in payments of assessments for the ensuing year.

B. In levying ad valorem assessments on benefited property, the board of the district shall set non-residential assessments at least twenty-five percent higher than residential and agricultural assessments and any ad valorem assessments shall be levied against all benefited real property, including improvements.

C. In setting water service charges, the board of the district shall assess such charges on a per acre basis on all irrigable acres as they appear on the records of the district for tracts or rate payers for which water availability under contract occurs and shall set a minimum one-acre charge of at least twenty-eight dollars ($28.00) per acre, but not more than twenty-eight dollars ($28.00) per acre during the first year, and may use the parity index or other cost-of-living index or measure to determine annual adjustments to the water service charges to reflect the increased costs of providing irrigation water. Any landowner seeking irrigation water for land not previously irrigated may request such irrigation water and upon a determination that the water is available and upon execution of a water use contract with the district prior to March 1 of the year in which the water is sought, the landowner upon payment of the water service charge shall receive the irrigation water.

D. The board of directors shall then by resolution set the appropriate ad valorem assessments and water service charges it determines necessary and appropriate to meet such obligations and needs of the district.

E. In levying appropriate ad valorem assessments and water service charges, the board shall consider:

(1) the degree to which the proposed revenue structure reflects the cost of providing service;

(2) the administrative feasibility of the proposed revenue structure;

(3) whether the proposed revenue structure promotes open space, green space or other environmentally beneficial activities; and

(4) any other local economic or social impacts resulting from the proposed revenue structure.

F. The board shall sit as a board of equalization, subject to such reasonable rules as it may adopt, for the purpose of affording all owners of real property in the district subject to receiving a water service charge and an opportunity to appear and show why any given tract or parcel should be assessed differently. The board's decision with respect to such protest shall be entered upon the official minutes of the board and a copy of such decision shall be sent to the protesting property owner by registered mail.

G. Any owner of real property aggrieved by the decision of the board sitting as a board of equalization may appeal to the district court of the second judicial district in the manner prescribed by Subsection D of Section 73-18-8 NMSA 1978. The filing of such appeal shall be made within thirty days after receipt of the decision of the board sitting as a board of equalization. The filing of such appeal shall not stay the proceedings relating to the collection of the assessment but in the event the appellant has paid the assessment before rendition of the final judgment in the appeal suit and where such judgment is in favor of the appellant, the appellant shall have refunded to him the sum of money as determined by the court, together with legal interest thereon and costs paid to the court.

H. Not later than September 1 each year, the secretary of the district shall deliver to the county assessor of each county embracing any part of the district a certified copy of the board's annual ad valorem assessment rate.

I. All ad valorem assessments and water service charges of the district constitute prior liens upon the real property on which they are levied as of the date of the action of the board fixing such assessments and charges and such liens shall be enforced in the same manner as assessments of property taxes for state and county purposes are collected and liens thereof are enforced.

History: Laws 1993, ch. 270, 3.



Section 73-18-9 - District treasurer; county treasurers; assessors; duties; accounts; collection and disposition of assessments.

73-18-9. District treasurer; county treasurers; assessors; duties; accounts; collection and disposition of assessments.

A. The district treasurer of a contracting district and the county treasurer of each county in which is located any part of a contracting district shall, in connection with assessments, levies and collections made as authorized under The Conservancy District-Reclamation Contract Act, keep a district bond fund account, a district contract fund account, a district operation and maintenance fund account and a district general fund account. The proceeds of the assessment collected shall be deposited into the respective funds:

(1) the bond fund shall consist of all money collected for principal and interest on the bonds issued by the district;

(2) the district contract fund shall consist of all money received from assessments levied to provide for payment to the United States, including funds for operation and maintenance required to be paid to the United States under any reclamation contract;

(3) the operation and maintenance fund shall consist of all money received on account of operation and maintenance of the irrigation and drainage system, except money to be paid to the United States pursuant to any contract; and

(4) the general fund shall consist of all money received on account of current and miscellaneous expenses not to be deposited into any other of the funds.

B. It is the duty of the district treasurer to collect and receipt for all per acre assessments levied as provided in The Conservancy District-Reclamation Contract Act in accordance with the resolutions and orders of the board of directors of the district. It is the duty of each of the county treasurers to collect and receipt for all ad valorem assessments levied in the same manner and at the same time as is required in the receipt for and collection of taxes upon real estate for county purposes and on the first Monday of each month to remit to the district treasurer money previously collected or received by him on account of the district, including penalties and interest on ad valorem assessment delinquencies.

C. The district treasurer shall pay out of the bond fund when due the interest and principal of the bonds of the district at the time and place specified in the bonds. The district treasurer shall pay out of the contract fund all payments as they become due to the United States under a reclamation contract at the time and in the manner provided in the contract. The district treasurer shall pay out of the operation and maintenance fund only upon warrants signed by the president and countersigned by the secretary of the district, directed to the party or parties as are due payments for operating and maintaining the irrigation and drainage systems. The district treasurer shall pay out of the general fund only upon orders signed by the president and countersigned by the secretary of the district.

D. The district treasurer on the fifteenth day of each month shall report to the board of directors of the district the amount of money in hand to the credit of the respective funds as provided in this section. All such district taxes collected and paid to the county treasurers shall be received by the treasurers in their official capacity, and they shall respectively be responsible for the safekeeping, disbursement and payment of them the same as for other money collected by them as treasurers.

E. Payment of ad valorem assessments levied pursuant to The Conservancy District-Reclamation Contract Act may be received and receipted for by the county treasurer either together with or separately from taxes upon real estate for state and county purposes.

F. The county assessor of each county embracing any part of the district shall from time to time as the same may be requested by or on behalf of the board of directors of the district furnish abstracts or copies of ad valorem assessments rolls pertaining to property situated in the district. Upon receipt of a certified copy of resolution of the board of directors making the annual levy of district ad valorem assessments, the county assessor shall certify and extend the assessment and levy upon the assessment rolls.

History: Laws 1939, ch. 148, 9; 1941 Comp., 77-3109; Laws 1949, ch. 75, 1; 1953 Comp., 75-32-9; 1995, ch. 75, 2.



Section 73-18-9.1 - County treasurers; district treasurers; certain districts; collection and disposition of assessments.

73-18-9.1. County treasurers; district treasurers; certain districts; collection and disposition of assessments.

A. Notwithstanding the provisions of Section 73-18-9 NMSA 1978 and in lieu thereof, the county treasurer of any county wholly or partly within a conservancy district created prior to 1930, situate in four or more counties and consisting of more than one hundred thousand acres, shall collect and receipt for all ad valorem assessments levied by the conservancy district.

B. The county treasurer of any county specified in Subsection A of this section shall collect the ad valorem assessments in the same manner and at the same time as is required for the collection of taxes upon real property for county purposes.

C. The county treasurer shall remit such collections as provided in this section to the conservancy district treasurer no later than the twentieth of each month in the manner prescribed by Subsection B of Section 73-18-9 NMSA 1978.

D. The treasurer of the conservancy district shall collect and receipt for all water service charges levied in accordance with the resolution and orders of the board of directors of the district.

History: Laws 1993, ch. 270, 4.



Section 73-18-10 - Lien of assessments.

73-18-10. Lien of assessments.

All assessments levied to meet any indebtedness due or to become due to the United States pursuant to the reclamation law, rules and regulations, a reclamation contract or notices or statements issued by the secretary of the interior thereunder, together with all interest on all assessments and penalties for default in payment of the same, and all costs in collecting the same, shall from the date on which there is filed in the office of the assessor of the county in which is situated the property upon which such assessment is made a certified copy of the resolution of the board determining the amount of money to be raised, fixing the rate of such assessments and making a levy therefor, shall constitute a perpetual lien upon all the district real property against which such assessments shall be so levied, to which only the lien for general or special state, county, city, town, village or school taxes shall be paramount, and no sales of such property to enforce any general or special state, county, city, town, village, school tax or other lien shall extinguish the perpetual lien of such assessments nor extinguish the liability of such property to future assessment for payment of any indebtedness to the United States provided for in a reclamation contract; and every other assessment hereafter levied upon any real property within the district, under the provisions of this act [73-18-1 through 73-18-24 NMSA 1978], is and shall be a lien upon the property against which such assessment is levied. All such assessments shall be collected, and all such liens shall be enforced in the same manner as assessments of taxes for state and county purposes are collected and the liens thereof are enforced.

History: Laws 1939, ch. 148, 10; 1941 Comp., 77-3110; Laws 1947, ch. 205, 1; 1953 Comp., 75-32-10.



Section 73-18-11 - State lands; public lands.

73-18-11. State lands; public lands.

A. The board of a contracting district shall cause notice to be given to the commissioner of public lands annually of the amount of assessment to become due on account of lands of the state within the district and the commissioner of public lands shall cause the same to be paid out of any funds in his hands not otherwise appropriated.

B. Public lands of the United States within any contracting district shall be subject to assessment for all purposes of this act [73-18-1 through 73-18-24 NMSA 1978] to the extent provided by the act of congress approved August 11, 1916, 39 Statutes at Large 506, upon full compliance therewith by the district.

History: Laws 1939, ch. 148, 11; 1941 Comp., 77-3111; 1953 Comp., 75-32-11.



Section 73-18-12 - Land disposal contracts authorized.

73-18-12. Land disposal contracts authorized.

Contracts made by contracting districts, or landowners within contracting districts, for the purpose of limiting and controlling the size of land holdings entitled to receive water and providing for the disposition of lands in excess of such holdings, and of providing the manner of application of proceeds in the case of sales of district lands, in conformance with the provisions of the reclamation law, are hereby authorized and declared to be in accordance with the public policy of this state.

History: Laws 1939, ch. 148, 12; 1941 Comp., 77-3112; 1953 Comp., 75-32-12.



Section 73-18-13 - Water applications.

73-18-13. Water applications.

Every person desiring to receive water for use upon lands in a contracting district during the course of the year shall make application at the office of the district, furnishing therewith a statement in writing of the number of acres intended by him to be irrigated and a statement as near as may be of the crops planted or intended to be planted, which application upon its acceptance by or on behalf of the board of directors shall constitute a water service contract for the year covered thereby, subject to the reclamation law, reclamation contracts and rules and regulations thereunder, to the provisions of the Conservancy Act and this act [73-18-1 through 73-18-24 NMSA 1978]; and said application and resulting contract may provide, among other things, for tolls and charges for water which may be used in excess of the amount to which the applicant may be entitled on account of assessments and such tolls and charges shall constitute a lien upon lands upon which water is so used, and the water service contract records of a contracting district shall constitute public notice of the existence of such lien.

History: Laws 1939, ch. 148, 13; 1941 Comp., 77-3113; 1953 Comp., 75-32-13.



Section 73-18-14 - Tolls and charges; advance payment; omitted property.

73-18-14. Tolls and charges; advance payment; omitted property.

For the purpose of defraying the expenses of the district in carrying out the purposes of this act [73-18-1 through 73-18-24 NMSA 1978] and in the care, operation, management, repair and improvement of all canals, ditches, reservoirs and related works, including salaries and expenses of officers and employees, or for payment of charges to the United States for the temporary rental of water, for operation and maintenance of the irrigation and drainage system and incidental or related works or for any or all of said purposes the board may fix rates of tolls and charges and collect the same of all persons using the said irrigation and drainage system or the water supply made available thereby. Said tolls and charges shall be in addition to the assessments and levies elsewhere provided for in this act, and shall be fixed so that the revenue estimated to be derived therefrom in the year for which fixed, together with the amount of assessments for that year will be not less than the estimated obligation to come due and needs of the district for that year as determined under Section 8 A [73-18-8 A NMSA 1978] of this act; provided, that such assessments, tolls or charges for operation and maintenance of the said irrigation and drainage system or related and incidental works, or for the use of the water supply made available thereby, may be fixed in accordance with the reclamation law, and the rules and regulations of the secretary of the interior thereunder and the reclamation contract and statements and notices issued pursuant thereto.

Whenever any tolls and charges for the use of water have been fixed by the board of a contracting district it shall be lawful to make the same payable in advance and in case any such tolls and charges remain unpaid or any balances for water delivered by measurement are unpaid at the time specified for levying the annual assessment, the amount due for such tolls and charges or balances may be added to and become a part of the assessment levied upon the land [on] which the water for which such tolls, charges or balances are unpaid, was used. Any land which may have escaped assessment for any year or years shall, in addition to the assessment for the then current year, be assessed for such year or years with the same effect and with the same penalties as are provided for the current year and any property delinquent for any year may be correctly assessed during the current year for any expenses caused to the contracting district on account of such delinquency. In the event that any land within a contracting district, subject to assessment for any of the purposes of the district, has not been assessed and does not appear upon the assessment roll as prepared for the treasurer and collector, the land so omitted shall be forthwith assessed by the treasurer upon an order of the board of directors and as so ordered a description of the property so omitted shall be written on the roll and the proper assessment levied.

History: Laws 1939, ch. 148, 14; 1941 Comp., 77-3114; 1953 Comp., 75-32-14.



Section 73-18-15 - Distribution of water supply.

73-18-15. Distribution of water supply.

All water, the right to the use of which is acquired by a district under a reclamation contract, shall be distributed and apportioned by the district in accordance with the acts of congress and rules and regulations promulgated or approved by the secretary of the interior, and the provisions of said contract in relation thereto. A contracting district may rent or lease water for use for any purpose within or without the district in pursuance of and in accordance with the provisions of said contract. The board of a contracting district may adopt rules and regulations for the distribution, apportionment and use of the district water supply, not inconsistent with those of the secretary of the interior, acts of congress or said contract and the same shall become effective when approved by the secretary of the interior.

History: Laws 1939, ch. 148, 15; 1941 Comp., 77-3115; 1953 Comp., 75-32-15.



Section 73-18-16 - Use of district funds to pay contract indebtedness.

73-18-16. Use of district funds to pay contract indebtedness.

There may be used to pay indebtedness to the United States created by a reclamation contract, as the same may become due, the preliminary fund, construction fund, maintenance fund, guarantee fund or conservation and development fund, or any one or more of said funds, provided for by the Conservancy Act, of any contracting district within the provisions of Section 5 (B) [73-18-5 B NMSA 1978] of this act.

History: Laws 1939, ch. 148, 16; 1941 Comp., 77-3116; 1953 Comp., 75-32-16.



Section 73-18-17 - Removal of structures; passing equipment through bridge or grade and other powers.

73-18-17. Removal of structures; passing equipment through bridge or grade and other powers.

In pursuance of a plan or plans made by the bureau of reclamation of the department of the interior and for the accomplishment of the construction, operation or maintenance by the United States of irrigation, drainage or ancillary or incidental works beneficial to a contracting district, the rights, powers and privileges vested in the district and its officers and agents under the provisions of Section 308, Section 313, and Section 314 of Chapter 45, Session Laws of 1927 (being respectively Section 73-14-39, Section 73-14-44 and Section 73-14-45, New Mexico Statutes Annotated, 1978 Compilation), in addition and not to the exclusion of any rights, powers or privileges otherwise available to the United States, its officers, agents and employees, may be exercised by the engineer of said bureau of reclamation in charge of such works under like conditions as therein provided for the exercise of such powers by the district.

History: Laws 1939, ch. 148, 17; 1941 Comp., 77-3117; 1953 Comp., 75-32-17.



Section 73-18-18 - Cumulative rights and remedies.

73-18-18. Cumulative rights and remedies.

In addition to all rights, remedies and securities under this act [73-18-1 through 73-18-24 NMSA 1978] or otherwise available to the United States for the security, enforcement and collection of contract indebtedness created by a reclamation contract, all provisions of the Conservancy Act applicable to the security, enforcement and collection of conservancy bonds, refunding bonds or other district obligations or indebtedness shall be available to afford the security, enforcement and collection of said contract indebtedness.

History: Laws 1939, ch. 148, 18; 1941 Comp., 77-3118; 1953 Comp., 75-32-18.



Section 73-18-19 - Change in organization or boundaries of district.

73-18-19. Change in organization or boundaries of district.

After a reclamation contract has been entered into by a contracting district, except upon the written consent thereto of the secretary of the interior, no change shall be made in the organization or boundaries of such district, either by the exclusion therefrom of district lands, by the inclusion therein of new lands, or by dissolution of the district or otherwise.

History: Laws 1939, ch. 148, 19; 1941 Comp., 77-3119; 1953 Comp., 75-32-19.



Section 73-18-20 - Proceedings to determine validity.

73-18-20. Proceedings to determine validity.

A. The board of any contracting district shall commence special proceedings in and by which the proceedings had for the organization and establishment of the district and in and by which the authorization, due execution and validity of a reclamation contract may be judicially examined, approved and confirmed. Such proceedings shall be brought as to any district which has heretofore executed a reclamation contract within sixty days after the effective date of this act [73-18-1 through 73-18-24 NMSA 1978] and in all other cases within sixty days after the execution of such contract. Like proceedings may and when so required by any provision of this act shall be commenced by the board for the judicial examination, approval and confirmation of any bond issue, assessment, resolution providing for apportionment of assessments to classes of property or classifying property, order, act, proceeding or contract of such district.

B. Commencement of such proceedings shall be by the filing by the board of directors of the district in the conservancy court provided for by the provisions of the Conservancy Act of a petition praying in effect that the proceedings had for the organization of the district or the reclamation contract or other contract, bond issue, assessment, resolution providing for apportionment of assessments to classes of property, or classifying property, order, act or proceeding or any one or more thereof may be examined, approved and confirmed by the court. The petition shall state the facts, showing the proceedings had for the issue and sale of bonds of the district or the pertinent facts pertaining to a reclamation contract, bond issue, assessment, resolution providing for apportionment of assessments to classes of property or classifying property, order, act, proceeding or contract or one or more thereof, but the petition need not state the facts showing such organization of the district and it shall be sufficient that it be stated therein generally that the district was duly organized.

C. The court shall fix a time for the hearing of said petition, which time shall be not less than ten days after the last publication of notice herein provided for, and shall order the clerk of the court to give and publish a notice in form to be prescribed by the court in such order, of the filing of such petition. The notice shall be given and published in the English language once each week for four consecutive weeks in a newspaper of general circulation published in each county wherein shall be situated any lands within the district. Such notice also shall be published for a like time in Spanish in any county where publication of such notice is required to be made wherein there is a newspaper of general circulation published in the Spanish language. The notice shall state the time and place fixed for the hearing of the petition and the prayer of the petitioners and that any person interested in the organization of the district, reclamation contract, bond issue, assessment, resolution providing for apportionment of assessments to classes of property or classifying property, order, act, proceeding or contract in question may, on or before the date fixed for the hearing of said petition, demur to or answer said petition. The petition may be referred to and described in said notice as the petition of the board of directors of . . . . . . . . . . conservancy district (giving its name), praying that the proceedings for the organization of the district, the validity of the reclamation contract, bond issue, assessment, resolution providing for apportionment of assessments to classes of property or classifying property, order, act, proceeding or contract, as the case may be, may be examined, approved and confirmed by the court.

D. Any person interested in said district or in the reclamation contract, bond issue, assessment, resolution providing for apportionment of assessments to classes of property or classifying property, order, act, proceeding or contract as may be in issue as herein provided, at any time before but not after the time for hearing as fixed in said notice, may file demurrer or answer or both to said petition. The person so demurring and answering said petition shall be the defendant to the special proceeding and the board of directors shall be the plaintiff. Every material statement of the petition not specifically controverted by the answer shall, for the purpose of said special proceeding, be taken as true, and each person failing to answer the petition shall be deemed to admit as true all the material statements of the petition. The rules of pleading and practice and rules of the supreme court relating to appeals and writs of error, as the same may be in force at the time of any such appeal, which are not inconsistent with the provisions of this act are applicable to the special proceedings herein provided for; provided, appeals to the supreme court of the state, involving the special proceedings herein mentioned, shall be taken within twenty days and shall be perfected within sixty days after the granting of any such appeal.

E. Upon the hearing of such special proceeding the court shall find and determine whether the notice of the filing of the petition has been duly given and published for the time and in the manner in this act prescribed and shall have power and jurisdiction to examine and determine the legality and validity of, and approve and confirm each and all of the proceedings for the organization of said district under the provisions of the Conservancy Act from and including the petition for the organization of the district, and all other proceedings which may affect the legality or validity of said bonds and the order of the sale thereof and shall have power and jurisdiction to examine and determine the legality and validity of the reclamation contract, bond issue, assessment, resolution providing for apportionment of assessments to classes of property or classifying property, order, act, proceeding or contract as the case may be. The court, in inquiring into the regularity, legality or correctness of said proceedings, must disregard any error, irregularity or omission which does not affect the substantial rights of the parties to said special proceedings; and the court may by decree approve and confirm, in whole or in part, such proceedings and the validity thereof or of the reclamation contract, bond issue, assessment, resolution providing for apportionment of assessments to classes of property or classifying property, order, act, proceeding or contract or disapprove and declare the same illegal or invalid in whole or in part. The cost of the special proceedings may be allowed and apportioned between the parties in the discretion of the court. A judgment when finally made and entered shall be res judicata in all cases arising in connection with the organization of the district, classification of real property within the district, apportionment of assessments and the collection of taxes for payment of the principal and interest of bonds or for payment of monies to the United States, required by a reclamation contract.

F. The procedure in this section and each and every subsection thereof provided shall govern in the absence of any supreme court rule governing the subject matter of this section, but the provisions of this section shall be subject to the rule-making power of the supreme court.

History: Laws 1939, ch. 148, 20; 1941 Comp., 77-3120; 1953 Comp., 75-32-20.



Section 73-18-21 - Contracts validated.

73-18-21. Contracts validated.

Any reclamation contract heretofore entered into by any district with the United States for any of the purposes enumerated in Section two [73-18-2 NMSA 1978] hereof, together with any and all action taken by or on behalf of a contracting district in pursuance thereof, is hereby ratified, validated and confirmed and such contract is hereby declared to be and the same shall remain a valid and subsisting obligation of the contracting district and all the real property within the contracting district shall be and remain liable to be assessed in the manner in this act [73-18-1 through 73-18-24 NMSA 1978] provided, for payments to become due to the United States under such contract until fully paid.

History: Laws 1939, ch. 148, 21; 1941 Comp., 77-3121; 1953 Comp., 75-32-21.



Section 73-18-22 - Scope of act.

73-18-22. Scope of act.

The provisions of Section 2 B [73-18-2 B NMSA 1978] and Section 3 to Section 25 [73-18-3 through 73-18-24 NMSA 1978], inclusive, of this act shall apply only to conservancy districts heretofore or hereafter organized or existing under the Conservancy Act and which heretofore or hereafter shall have entered into a contract with the United States under the reclamation law.

History: Laws 1939, ch. 148, 22; 1941 Comp., 77-3122; 1953 Comp., 75-32-22.



Section 73-18-23 - Repeal.

73-18-23. [Repeal.]

All acts and parts of acts inconsistent with the provisions of this act [73-18-1 through 73-18-24 NMSA 1978] are hereby repealed; but nothing herein contained shall be construed to repeal any provision of the Conservancy Act, except as the provisions thereof, in their application to a contracting district, may conflict with the provisions hereof.

History: Laws 1939, ch. 148, 23; 1941 Comp., 77-3123; 1953 Comp., 75-32-23.



Section 73-18-24 - Designation of act.

73-18-24. Designation of act.

This act [73-18-1 through 73-18-24 NMSA 1978] may be cited as "The Conservancy District-Reclamation Contract Act".

History: Laws 1939, ch. 148, 25; 1941 Comp., 77-3124; 1953 Comp., 75-32-24.



Section 73-18-25 - Conservancy districts to which act applies.

73-18-25. Conservancy districts to which act applies.

Sections 73-18-25 through 73-18-43 NMSA 1978 apply to conservancy districts organized under the laws of New Mexico having a contract with the United States under the reclamation laws of the United States, as provided under Chapter 73, Article 18 NMSA 1978, and having an area of land of all classes within the exterior boundaries of the district of more than one hundred thousand acres and less than one hundred forty-five thousand acres.

History: 1953 Comp., 75-32-25, enacted by Laws 1955, ch. 281, 1; 1993, ch. 285, 1; 2011, ch. 72, 1.



Section 73-18-26 - Division of district into election precincts.

73-18-26. Division of district into election precincts.

In all counties in this state in which there exists a conservancy district within the classification as provided in Section 73-18-25 NMSA 1978, or a major portion by area of such a conservancy district, the board of county commissioners of the county shall, on the first Monday in August 1955, by resolution to be made a part of the minutes of the board of county commissioners, divide the conservancy district into election precincts. If there is a municipality within the district, the municipality shall constitute one election precinct, and the conservancy district shall be divided into three election precincts, each of which election precincts shall have approximately equal acreage of irrigable land. Immediately after the action by the board of county commissioners, the clerk of the board of county commissioners shall transmit to the clerk of the conservancy district within the county, or the major portion of which is within that county, a certified copy of the resolution dividing the conservancy district into election precincts. The board of county commissioners shall redivide the district in the same manner in each sixth year after 1955. Immediately after the resolution is adopted, the clerk of the board of county commissioners shall file a certified copy of the resolution of the board of county commissioners in the office of the county clerk of the county.

History: 1953 Comp., 75-32-26, enacted by Laws 1955, ch. 281, 2; 1993, ch. 285, 2.



Section 73-18-27 - Calling of first election.

73-18-27. Calling of first election.

The board of directors of the conservancy district shall meet at the office of the conservancy district at 10:00 a.m. on the second Tuesday of August 1955 and shall call an election in the election precincts outside the municipality to be held on the second Tuesday in October 1955. The election shall be called by the board of directors by resolution that shall fix a voting place for each election precinct within the district outside the municipality and designate the necessary qualified electors of each election precinct to act as judges of the election in each precinct. In the discretion of the board of directors of the conservancy district, the election may be held at any place within the district. Judges of the elections shall be paid an amount to be determined by the board of directors for service. Expenses of the elections shall be paid by the district. In each odd-numbered year after 1955, elections shall be called in the same manner and at the same times as provided in Sections 73-18-25 through 73-18-43 NMSA 1978 for the election of directors to succeed any directors whose terms expire in that year.

History: 1953 Comp., 75-32-27, enacted by Laws 1955, ch. 281, 3; 2011, ch. 72, 2.



Section 73-18-28 - Director-at-large and municipal director.

73-18-28. Director-at-large and municipal director.

The director to represent the municipality or municipalities, and the director-at-large for the period from October, 1955, to October, 1957, shall be selected at the September, 1955, meeting by the board of directors of such conservancy district as the same exists prior to such election. Such members shall be elected from the membership of the previously existing board if there be qualified members of such board willing to serve for such additional two years. If there be no members of the existing board willing to serve for such additional period of two years or if there be only one, then said existing board may select one or both of such directors from qualified electors of the district for such position or positions as a director as no member of the existing board shall be willing to accept.

In the election to be held in October, 1957, a director to represent the municipal voting precinct shall be elected from the qualified electors of the municipality and a director-at-large shall be elected from the qualified electors of the district.

Every resident, otherwise qualified, owning real estate of any character within the district, shall have one vote for director-at-large. Each elector resident of the municipal voting precinct shall have one vote for municipal director. The right of a voter to vote for municipal director shall not be affected by such elector voting in any other election precinct in which such elector may own Class "A" land.

History: 1953 Comp., 75-32-28, enacted by Laws 1955, ch. 281, 4.



Section 73-18-29 - Conservancy district board; how constituted.

73-18-29. Conservancy district board; how constituted.

After the election herein provided, boards of directors of such districts shall consist of five directors, one representing each election precinct of such district, and one director-at-large. All of such directors shall have equal powers and responsibilities. In case of vacancy through death, resignation, removal from the district or failure of any elected director to qualify, the remaining members of the board shall, by majority vote, fill such vacancy. The person selected to fill such vacancy shall hold such position until the next election of directors in such district. At the next election of directors of such district, following a vacancy, a director shall be elected to fill such vacancy.

History: 1953 Comp., 75-32-29, enacted by Laws 1955, ch. 281, 5.



Section 73-18-30 - Qualifications of electors.

73-18-30. Qualifications of electors.

The board of directors of the conservancy district shall, by resolution, adopt a plan with necessary rules and regulations by which nonresident owners of land or other owners of land may vote for directors by absentee ballot.

History: 1953 Comp., 75-32-30, enacted by Laws 1955, ch. 281, 6; 1993, ch. 285, 3; 2011, ch. 72, 3.



Section 73-18-31 - Ownership.

73-18-31. Ownership.

Any person who has exclusive possession and control of irrigable land under a purchase contract, which purchase contract has been approved by the district, and in connection with which any incremented value to be paid to the United States has been paid in full, shall be considered the owner of such land for the purpose of qualifying such purchaser to vote in voting districts outside of the municipality, and the vendor of the land covered by such contract shall not be entitled to vote as the owner of such land. This section shall not apply to lessees whose lease contains an option to purchase, unless and until such option to purchase shall have been exercised.

History: 1953 Comp., 75-32-31, enacted by Laws 1955, ch. 281, 7.



Section 73-18-32 - Voting rights.

73-18-32. Voting rights.

A. In district precinct elections, landowners owning one acre of irrigable land five months preceding the election shall be entitled to one vote for each acre of irrigable land or major fraction of an acre owned by the landowner up to one hundred sixty acres. Landowners owning less than one acre of irrigable land have no vote. A landowner may vote in all voting precincts in which the landowner has irrigable land, entitling the landowner to vote as provided in Sections 73-18-30 and 73-18-31 NMSA 1978.

B. For director-at-large, all persons who are over the age of eighteen and who have been the owners of real estate within the district for more than two months preceding the election shall be entitled to one vote.

C. All persons who are over the age of eighteen and who have been the owners of real estate within any municipality within the district for more than two months preceding the election shall be entitled to one vote for director representing the municipal election precinct.

D. To qualify voters to vote for directors-at-large and for director representing the municipal voting precinct, the ownership of real estate by the spouse shall be considered also ownership by the other spouse.

History: 1953 Comp., 75-32-32, enacted by Laws 1955, ch. 281, 8; 1993, ch. 285, 4; 2011, ch. 72, 4.



Section 73-18-33 - Qualifications of directors.

73-18-33. Qualifications of directors.

The director-at-large shall be the owner of class "A" land within the district and shall be a resident of the district. The director for the municipal election precinct shall be a resident and shall be the owner of real estate within the district boundaries of the municipality. A director representing a district election precinct outside the municipality shall be a resident of the district and the owner of irrigable land within the voting precinct for which he is a director.

History: 1953 Comp., 75-32-33, enacted by Laws 1955, ch. 281, 9; 1993, ch. 285, 5.



Section 73-18-34 - Becoming a candidate for director.

73-18-34. Becoming a candidate for director.

Any person wishing to become a candidate for the office of director in any district shall, by the last Friday of July before the election, file in the office of the secretary of the district a declaration of candidacy, stating the election precinct for which the person is a candidate, accompanied by a petition signed by not less than ten qualified electors of the election precinct for which the person is a candidate to represent. No declaration of candidacy shall be accepted by the secretary unless accompanied by such petition, signed by electors.

History: 1953 Comp., 75-32-34, enacted by Laws 1955, ch. 281, 10; 2011, ch. 72, 5.



Section 73-18-35 - Term of office for director.

73-18-35. Term of office for director.

The regular term of office for a director shall be four (4) years, and until his successor shall have been chosen and shall have qualified. A director shall qualify by taking an oath of office. Newly elected directors shall take office at the next regular meeting of the board of directors, following the election of such director.

History: 1953 Comp., 75-32-35, enacted by Laws 1955, ch. 281, 11.



Section 73-18-36 - Compensation of directors.

73-18-36. Compensation of directors.

Each director shall receive compensation payable out of the funds of the district in an amount to be determined by the board of directors of the district; provided that no director may receive an increase in compensation during the term for which that director was elected.

History: 1953 Comp., 75-32-36, enacted by Laws 1955, ch. 281, 12; 2011, ch. 72, 6.



Section 73-18-37 - Notice of election.

73-18-37. Notice of election.

The board of directors of said conservancy district shall issue a notice of said election. Three copies of such notice shall be posted in conspicuous places in each such election precinct for which an election is to be held and shall be published in a newspaper qualified to make legal publications in suits in the district court. Such publications shall be made once and shall be made not less than five or more than fifteen days before the election. Such notice as so published shall give the time of said election, the places at which the election will be held in the different precincts, the names of the judges who have been designated to hold the elections in each precinct and the names of all candidates who have filed declarations of candidacy, and shall show the election precinct which each candidate desires to represent.

History: 1953 Comp., 75-32-37, enacted by Laws 1955, ch. 281, 13.



Section 73-18-38 - Forms and regulations.

73-18-38. Forms and regulations.

The board of directors of the district, shall, by resolution, adopt all forms deemed by said board to be necessary to the operation of this act [73-18-25 through 73-18-43 NMSA 1978] and shall make such reasonable regulations to govern the administration of this act as to said board may seem proper. Such forms and regulations shall be in harmony with the purposes of this act and shall be adopted not less than thirty (30) days prior to the election and shall not be changed within thirty (30) days preceding any election. Such forms and regulations may be open to inspection by the public at the office of the district.

Copy [copies] of all regulations and forms adopted and authorized by the board of directors of such district shall be certified by the secretary of said district and authenticated by the seal of said district and filed in the office of the county clerk of said county, immediately after such regulation or forms are adopted.

History: 1953 Comp., 75-32-38, enacted by Laws 1955, ch. 281, 14.



Section 73-18-39 - Secretary and district board to put into effect canvass of election returns.

73-18-39. Secretary and district board to put into effect canvass of election returns.

It shall be the duty of the board of directors of the district to take all actions necessary to carry this act [73-18-25 through 73-18-43 NMSA 1978] into effect. The secretary of the board shall call to the attention of the district board at appropriate times, all matters which may require the attention of said board in connection with the operation of this act, but the failure of the secretary to do so shall not relieve the members of the board from responsibility for faithfully putting this act into effect and taking all steps necessary to its operation. The board of directors shall canvass the certified returns of election judges immediately following the day of any election for directors, declare the results thereof and issue certificate of election of [to] each director who has received the highest number of votes cast for the office for which he was a candidate.

History: 1953 Comp., 75-32-39, enacted by Laws 1955, ch. 281, 15.



Section 73-18-40 - Abolishment of appointed board; creation of elective board; powers and duties.

73-18-40. Abolishment of appointed board; creation of elective board; powers and duties.

Whenever under this act [73-18-25 through 73-18-43 NMSA 1978] the first members of the board of directors created by this act have been elected or selected as provided thereby and have qualified as directors, the existing appointive board of directors is abolished and the board created by this act shall succeed to the powers and duties of such appointive board, and shall be a body corporate and may sue and be sued.

History: 1953 Comp., 75-32-40, enacted by Laws 1955, ch. 281, 16.



Section 73-18-41 - Application of general election laws.

73-18-41. Application of general election laws.

In any election held under this act [73-18-25 through 73-18-43 NMSA 1978], the general election laws shall be applicable, except as otherwise provided in this act, and except as to the requirement for registration and residence in state, county or precinct as a qualification of an elector in offering to vote.

History: 1953 Comp., 75-32-41, enacted by Laws 1955, ch. 281, 17.



Section 73-18-42 - File of county clerk.

73-18-42. File of county clerk.

The county clerk of the county shall keep a file in which shall be kept all papers received by said county clerk, in connection with such conservancy district, under the provisions of this act [73-18-25 through 73-18-43 NMSA 1978]. Such county clerk shall keep a record or index of all such instruments received for filing as the same are filed.

History: 1953 Comp., 75-32-42, enacted by Laws 1955, ch. 281, 18.



Section 73-18-43 - Penalties.

73-18-43. Penalties.

The negligent failure of the secretary or of any member of the board of directors shall be punished by a fine of not to exceed $50.00. The willful violation of this act [73-18-25 through 73-18-43 NMSA 1978] by omission or commission by the secretary or any director of said district or the willful making of a false statement by any person in connection with any election covered by this act, shall be punished by a fine not exceeding $300. Proceedings against any such official may be instituted in any justice of the peace court [magistrate court], sitting within the district or in the district court of the county within [wherein] such district has its office.

History: 1953 Comp., 75-32-43, enacted by Laws 1955, ch. 281, 19.






Article 19 - Tri-State Water Conservancy Association

Section 73-19-1 - Tri-state water conservancy association created.

73-19-1. [Tri-state water conservancy association created.]

There is hereby created an organization to be known as the tri-state water conservancy association.

History: Laws 1937, ch. 55, 1; 1941 Comp., 77-3201; 1953 Comp., 75-33-1.



Section 73-19-2 - Governing body; number; selection; eligibility.

73-19-2. [Governing body; number; selection; eligibility.]

That such organization shall be governed by a board of nine directors, to be selected as follows: three directors to be selected by the county commissioners of each of the counties of Quay, Curry and Roosevelt, and the directors selected to be residents, property owners and taxpayers in the counties from which they are selected.

History: Laws 1937, ch. 55, 2; 1941 Comp., 77-3202; 1953 Comp., 75-33-2.



Section 73-19-3 - Directors; gratuitous service; terms; filling vacancies.

73-19-3. [Directors; gratuitous service; terms; filling vacancies.]

That the directors, once selected, shall serve without pay, one director from each county is to serve for a period of one year from the date of his selection, one director from each county is to serve for two years from the date of his selection and one director from each county is to serve for three years from the date of his selection, and the respective successors of the first directors to serve for a period of three years; that any vacancy in said board of directors shall be filled by the board of county commissioners of the county wherein the director whose office is to be filled resided.

History: Laws 1937, ch. 55, 3; 1941 Comp., 77-3203; 1953 Comp., 75-33-3.



Section 73-19-4 - Powers of directors.

73-19-4. [Powers of directors.]

That said board of directors shall have the power and it shall be its duty to cooperate with the representatives of the Texas counties, or any agencies created by the state of Texas or by said counties, interested in an effort to secure funds from the United States government, its officers, bureaus and agencies, for water conservation purposes in the counties of Quay, Roosevelt and Curry, in New Mexico, and to enter into all proper and necessary negotiations and agreements with the officers and employees of the federal government for the location of federal water conservancy projects in the three counties mentioned.

History: Laws 1937, ch. 55, 4; 1941 Comp., 77-3204; 1953 Comp., 75-33-4.



Section 73-19-5 - No indebtedness to be contracted; organization; meetings; employees and agents.

73-19-5. [No indebtedness to be contracted; organization; meetings; employees and agents.]

That said directors shall not have the right to contract any indebtedness whatsoever, either on behalf of the state of New Mexico or the counties for which they are chosen. That the board of directors of said conservancy association shall select such officers, representatives and employees as they may see fit, all of whom are to serve without compensation unless compensation for their services can be arranged with the United States government or by public contributions. That they shall meet and organize within ten days after their appointment. The exact date and place of the first meeting shall be set by the county commissioners of Curry county, New Mexico, and the date and place of subsequent meetings shall be fixed by the board of directors.

History: Laws 1937, ch. 55, 5; 1941 Comp., 77-3205; 1953 Comp., 75-33-5.






Article 20 - Soil and Water and Watershed Conservation Districts

Section 73-20-1 - Short title.

73-20-1. Short title.

This act [73-20-1 through 73-20-15 and 73-20-20 through 73-20-24 NMSA 1978] may be cited as the "Watershed District Act".

History: 1953 Comp., 45-5-19, enacted by Laws 1957, ch. 210, 1.



Section 73-20-2 - Definitions.

73-20-2. Definitions.

As used in the Watershed District Act:

A. "directors" means directors of the watershed districts; and

B. "supervisors" means supervisors of soil and water conservation district or districts in which the watershed district is located.

History: 1953 Comp., 45-5-20, enacted by Laws 1957, ch. 210, 2; 1973, ch. 332, 1; 1977, ch. 254, 45.



Section 73-20-3 - Purpose of act.

73-20-3. Purpose of act.

The purpose of the Watershed District Act is to secure the federal assistance provided in Public Law 566 of the 83rd congress, and amendatory legislation, for New Mexico in its program to further the conservation, development, utilization, flood prevention and disposal of water, and thereby preserve and protect New Mexico's land and water resources.

History: 1953 Comp., 45-5-21, enacted by Laws 1957, ch. 210, 3.



Section 73-20-4 - Watershed districts; formation.

73-20-4. Watershed districts; formation.

Watershed districts may be formed as subdistricts of soil and water conservation districts in a watershed area, as provided in the Watershed District Act, for the purpose of developing and executing plans and programs relating to any phase of conservation of water, or of water usage, including water-based recreation, flood prevention, flood control, erosion prevention and control of erosion, and floodwater and sediment damages.

History: 1953 Comp., 45-5-22, enacted by Laws 1957, ch. 210, 4; 1965, ch. 84, 1; 1973, ch. 332, 2; 1977, ch. 254, 46.



Section 73-20-5 - Area.

73-20-5. Area.

The land area embraced in districts must be contiguous and must lie within a well-defined watershed area or subwatershed areas. The districts may embrace lands lying in one or more soil and water conservation districts, or lands lying partly within and partly outside a soil and water conservation district.

History: 1953 Comp., 45-5-23, enacted by Laws 1957, ch. 210, 5; 1973, ch. 332, 3; 1977, ch. 254, 47.



Section 73-20-6 - Petitions.

73-20-6. Petitions.

When fifty or more landowners within a proposed watershed district, or twenty percent of the landowners within the proposed district, whichever is less, desire to form a watershed district, they shall file a petition with the board of supervisors. The petition shall define the boundaries of the proposed district, the number of acres of land involved, reasons for requesting creation of the district, the proposed name for the watershed district and other information pertinent to the proposal. In the event of a challenge to the validity of signatures on a petition, the burden of proof shall be on the sponsors of the petition.

History: 1953 Comp., 45-5-24, enacted by Laws 1957, ch. 210, 6; 1975, ch. 294, 1; 2003, ch. 228, 1.



Section 73-20-7 - Presentation of petitions.

73-20-7. Presentation of petitions.

If the proposed watershed district lies in more than one soil and water conservation district, the petition may be presented to the board of supervisors of any one of such districts and the supervisors of all such districts shall act as a joint board of supervisors in the formation and supervision of such a watershed district.

History: 1953 Comp., 45-5-25, enacted by Laws 1957, ch. 210, 7; 1973, ch. 332, 4; 1977, ch. 254, 48.



Section 73-20-8 - Hearing; notice.

73-20-8. Hearing; notice.

A. Within thirty days after the petition has been filed with the board of supervisors, it shall cause due notice to be given by publication for three consecutive weeks, once a week on the same day of each week, immediately prior to the action in a newspaper of general circulation in the area, and, if no newspaper of general circulation exists, shall post in not less than eight public places within the area, notice of a hearing upon the practicability and feasibility of creating the district. In addition to the publication provided for in this subsection, absentee landowners shall be notified by first class mail if their whereabouts can be ascertained by reasonably diligent search. All interested parties shall have the right to attend such hearing and be heard. If it shall appear at the hearing that other lands should be included or that lands included in the petition should be excluded, the board of supervisors may permit such inclusion or exclusion.

B. If it appears upon the hearing that it may be desirable to include within the proposed district, territory outside of the area within which due notice of the hearing has been given, the hearing shall be adjourned and due notice of a further hearing shall be given throughout the entire area considered for inclusion in the district and a further hearing shall be held. After final hearing, if the board of supervisors determines, upon the facts presented at the hearing and upon other available information, that there is need, in the interest of the public health, safety and welfare for such a district to function in the territory considered, it shall make and record the determination and shall define by metes and bounds or by legal subdivisions, the boundaries of the district.

C. If the board determines after the hearing that it is not feasible for such district to function in the territory considered, it shall make and record the determination and shall deny the petition.

History: 1953 Comp., 45-5-26, enacted by Laws 1957, ch. 210, 8; 1961, ch. 233, 1; 1975, ch. 294, 2.



Section 73-20-9 - Referendum.

73-20-9. Referendum.

After the board of supervisors has made and recorded a determination that there is need, in the interest of the public health, safety and welfare, for creation of the proposed watershed district, it shall consider the question whether the operation of a district within the proposed boundaries with the powers conferred upon such districts in Section 73-20-13 NMSA 1978 is administratively practicable and feasible. To assist the board of supervisors in this determination, the board shall, within a reasonable time after entry of the finding that there is need for the organization of the district and the determination of the boundaries of the district, hold a referendum within the proposed district upon the proposition of the creation of the district. Due notice of the referendum shall be given as provided in Section 73-20-8 NMSA 1978, except that, notice sent to absentee landowners shall also inform them of their right to request a ballot. Such notice shall state the date of holding the referendum, the hours of opening and closing the polls and shall designate one or more places within the proposed district as polling places. The board shall appoint a polling superintendent and other necessary polling officers giving equal representation to the proponents and opponents of the question involved. Ballots shall be sent to all absentee landowners upon request and they may vote by return ballot by first class mail.

History: 1953 Comp., 45-5-27, enacted by Laws 1957, ch. 210, 9; 1975, ch. 294, 3.



Section 73-20-10 - Ballots.

73-20-10. Ballots.

The question to be voted on shall be submitted by ballots that define the boundaries of the proposed district as determined by the board of supervisors. Only owners of lands lying within the boundaries of the territory, as determined by the board, shall be eligible to vote in the referendum.

History: 1953 Comp., 45-5-28, enacted by Laws 1957, ch. 210, 10; 2003, ch. 228, 2.



Section 73-20-11 - Votes; results.

73-20-11. Votes; results.

The votes shall be counted by the election officers at the close of the polls and report of the results along with the ballots delivered to the polling superintendent, who shall certify the results to the board of supervisors. If a majority of the votes cast favor creation of the district, the board of supervisors shall certify the results to the county clerk in the county involved. Upon proper recording of the action, the watershed district shall be duly created. After recording, the certification shall be filed with the New Mexico department of agriculture.

History: 1953 Comp., 45-5-29, enacted by Laws 1957, ch. 210, 11; 1973, ch. 332, 5; 1977, ch. 254, 49; 1987, ch. 234, 74; 2003, ch. 228, 3.



Section 73-20-12 - Directors; election.

73-20-12. Directors; election.

A. Within thirty days after a watershed district is created, the board of supervisors of the soil and water conservation district involved shall cause an election to be held for the election of a board of directors of the watershed district. The board shall consist of five members. The first board shall determine by lot from among its membership two members to serve terms of two years, two members to serve terms of three years and one member to serve a term of four years. Thereafter, as these initial terms expire, their replacements shall be elected for terms of four years. Vacancies occurring before the expiration of a term shall be filled by the remaining members of the board for the unexpired term. Two or more vacancies occurring simultaneously shall be filled by appointment by the board of supervisors. The board of directors shall, under the supervision of the board of supervisors, be the governing body of the watershed district.

B. If the territory embraced within a watershed district lies within more than one soil and water conservation district, each additional soil and water conservation district having a minority of the land involved in the watershed shall be entitled to elect three additional directors. These additional directors after their election shall determine by lot one of their number to serve a term of two years, one a term of three years and one a term of four years. Thereafter, their successors shall be elected for terms of four years. The representatives of each of these minority districts shall fill vacancies in the district's membership for the unexpired term.

C. The board of directors shall annually elect from its membership a chairman, secretary and treasurer. The treasurer shall execute an official bond for the faithful performance of the duties of his office to be approved by the board of directors. The bond shall be executed with at least three solvent personal sureties whose solvency shall exceed the amount of the bond, or by a surety company authorized to do business in this state, and shall be in an amount determined by the board of directors. If the treasurer is required to execute a surety company bond, the premium of the bond shall be paid by the board of directors.

D. The board of directors shall prepare and submit to the department of finance and administration such reports as it may require from among those required to be submitted by other political subdivisions.

E. Each person desiring to be a director of a watershed district shall file a nominating petition with the board of supervisors, signed by ten or more landowners within the watershed districts of the county involved, or, if less than fifty landowners are involved, a majority of such landowners. If the candidates nominated do not exceed the positions available, they shall be declared elected. No person shall be eligible to be a director of a watershed district who is not a landowner in the district in which he seeks election.

History: 1953 Comp., 45-5-30, enacted by Laws 1957, ch. 210, 12; 1973, ch. 332, 6; 1977, ch. 254, 50; 2003, ch. 228, 4.



Section 73-20-13 - Authority.

73-20-13. Authority.

Subject to the approval of the board of supervisors, the board of directors of a watershed district shall have power to:

A. levy an annual assessment on the real property within the district, within the limitations provided in Section 73-20-17 NMSA 1978, for administration, construction, operation and maintenance of works of improvement within and without the district as are required by the district in the performance of its functions;

B. acquire by purchase, gift, grant, bequest, devise or through condemnation proceedings in the manner provided in the Eminent Domain Code [42A-1-1 through 42A-1-33 NMSA 1978] property or rights of way necessary for the exercise of any authorized function of the district; provided that no property or water rights shall be condemned for the purposes of recreation;

C. construct, improve, operate, contract for and maintain such structures as may be necessary for the performance of any function authorized by the Watershed District Act;

D. borrow money necessary for the purpose of acquiring rights of way and establishing, constructing, reconstructing, repairing, enlarging and maintaining the structures and improvements required by the district in the performance of its functions and repay these loans with the proceeds of the annual assessment provided for in Subsection A of this section or by the issuance, negotiation and sale of its bonds as provided in Section 73-20-14 NMSA 1978; and

E. receive and grant assistance and cooperate with counties, municipalities and state and federal agencies in carrying out the provisions of the Watershed District Act.

History: 1953 Comp., 45-5-31, enacted by Laws 1957, ch. 210, 13; 1961, ch. 233, 2; 1965, ch. 84, 2; 1975, ch. 294, 4; 1981, ch. 125, 59; 2003, ch. 228, 5.



Section 73-20-14 - Bonds.

73-20-14. Bonds.

A. Bonds authorized by Section 73-20-13 NMSA 1978 shall not be issued until proposed by order or resolution of the board of directors, specifying the purpose for which the funds are to be used, and the proposed undertaking, the amount of bonds to be issued, the rate of interest they are to bear and the amount of any necessary assessment levy in excess of the maximum authorized in Section 73-20-17 NMSA 1978 to establish a sinking fund for the liquidation of bonds as provided in Section 73-20-17 NMSA 1978. A copy of the order or resolution shall be certified to the board of supervisors.

B. The board of supervisors shall conduct a hearing on the proposal after notice given pursuant to Section 73-20-8 NMSA 1978. If it appears that the proposal is within the scope and purpose of the Watershed District Act and meets all other requirements of the law, the proposal shall be submitted to the landowners of the district by referendum under supervision of the board of supervisors.

C. Provisions of Sections 73-20-8 through 73-20-11 NMSA 1978 as to notice, qualifications of voters and manner of holding referendum election in organizing a watershed district shall apply to the referendum held under this section.

D. If two-thirds of the landowners voting favor the proposal, the bonds may be issued.

History: 1953 Comp., 45-5-32, enacted by Laws 1957, ch. 210, 14; 1965, ch. 84, 3; 1975, ch. 294, 5; 2003, ch. 228, 6.



Section 73-20-15 - Loans; repayments.

73-20-15. Loans; repayments.

A. In addition to the borrowing of money by the issuance of bonds for the purposes set out in Section 73-20-13 NMSA 1978, the district may borrow money from the United States department of agriculture or any other federal agency if the loan can be repaid according to its terms by use of the levy authorized by Section 73-20-17 NMSA 1978 and the board of supervisors has so determined.

B. The district may also borrow money from the United States department of agriculture or any other federal agency and levy an assessment not to exceed five dollars ($5.00) on each one thousand dollars ($1,000) of net taxable value, as that term is defined in the Property Tax Code [Chapter 7, Articles 35 through 38 NMSA 1978], of property subject to taxation by the district, in addition to others authorized by the Watershed District Act, to repay the loan if the board of directors determines the rate of the levy required and:

(1) secures the approval of the board of supervisors;

(2) a referendum on the acceptance of the loan for specified purposes is held;

(3) two-thirds of the landowners voting favor the proposal; and

(4) the procedures of Sections 73-20-8 through 73-20-11 NMSA 1978 as to notice, qualifications of voters and manner of holding referendum election are followed in the referendum held under this section.

History: 1953 Comp., enacted by Laws 1961, ch. 233, 3; 1975, ch. 294, 6; 1986, ch. 32, 37.



Section 73-20-16 - Per diem and mileage.

73-20-16. Per diem and mileage.

Members of the board of directors shall receive no salaries, but the members shall be entitled to be reimbursed in accordance with the provisions of the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978].

History: 1953 Comp., 45-5-33, enacted by Laws 1957, ch. 210, 15; 2003, ch. 228, 7.



Section 73-20-17 - Budgets; tax levy; limitation.

73-20-17. Budgets; tax levy; limitation.

Within the first quarter of each calendar year, the board of directors shall prepare an itemized budget of the funds needed for administration, construction, operation and maintenance of works of improvement. After approval of the budget by the board of supervisors, the board of directors shall, by order or resolution, levy an assessment sufficient to meet the budget, not to exceed five dollars ($5.00), or any lower maximum amount required by operation of the rate limitation provisions of Section 7-37-7.1 NMSA 1978 upon the assessment authorized by this section, on each one thousand dollars ($1,000) of net taxable value, as that term is defined in the Property Tax Code [Chapter 7, Articles 35 through 38 NMSA 1978], of all real property subject to taxation within the district, except that the limit on assessments does not apply to any levy necessary to provide a sinking fund for retirement of bonds authorized by Section 73-20-13 NMSA 1978. A copy of the budget and order or resolution shall be certified to the county assessor of the county or counties involved and to the department of finance and administration by July 15 of each year.

History: 1953 Comp., 45-5-34, enacted by Laws 1957, ch. 210, 16; 1986, ch. 32, 38; 2003, ch. 228, 8.



Section 73-20-18 - Assessment lists.

73-20-18. Assessment lists.

A. The board of directors shall prepare a list of the landowners within the defined boundaries of the watershed district in each county involved showing the number of acres subject to assessment and deliver it to the county assessor of the county involved. The assessor shall indicate the information on the tax rolls.

B. The county assessor shall compute the assessment due the district from each landowner in accordance with the rate fixed by the board of directors and the value of the real property indicated on the tax roll. The computation shall be made on the regular tax bills in the manner as may be directed by regulation of the property tax division of the taxation and revenue department.

History: 1953 Comp., 45-5-35, enacted by Laws 1957, ch. 210, 17; 1977, ch. 249, 28; 2003, ch. 228, 9.



Section 73-20-19 - Collection of assessments.

73-20-19. Collection of assessments.

A. The county treasurer shall collect the assessment due the district at the same time and in the same manner in which he collects the state and county ad valorem tax. The county treasurer shall retain a fee for collections of the assessment equal to four percent of the assessment collected or the actual cost, whichever is less.

B. Such assessments shall be subject to the same due and delinquency date, discounts, penalties and interest as are applied to the collection of ad valorem taxes.

History: 1953 Comp., 45-5-36, enacted by Laws 1957, ch. 210, 18.



Section 73-20-20 - Expenditures.

73-20-20. Expenditures.

Assessment funds collected shall be transferred to and held by the treasurer of the watershed district for the specific purpose for which they have been collected. All expenditures of such funds shall be made by the board of directors upon order of the board, approved by the board of supervisors of the soil and water conservation district or districts involved.

History: 1953 Comp., 45-5-37, enacted by Laws 1957, ch. 210, 19; 1973, ch. 332, 7; 1977, ch. 254, 51.



Section 73-20-21 - Addition of land.

73-20-21. Addition of land.

A. Any one or more owners of land may petition the board of supervisors to have their lands added to a watershed district. The petition shall define the boundaries of the land desired to be annexed, the number of acres of land involved and other information pertinent to the proposal. When the boundary described embraces lands of others than the petitioners, the petition shall so state and shall be signed by twenty-five or more of the landowners in the territory described, if fifty or more such owners are involved, or by a majority if less than fifty landowners are involved.

B. Within thirty days after the petition is filed, the board shall cause due notice to be given as provided in Section 73-20-8 NMSA 1978 of a hearing on the petition. All interested parties shall have a right to attend the hearing and be heard. The board shall determine whether the lands described in the petition or any portion of them shall be included in the district. If all the landowners in the territory involved are not petitioners, a referendum shall be held within the territory as provided in Sections 73-20-8 through 73-20-11 NMSA 1978 before making a final determination. If it is determined that the land should be added, this fact shall be certified by the board of supervisors to the county clerk in the county involved. After recording, the certification shall be filed with the New Mexico department of agriculture.

History: 1953 Comp., 45-5-38, enacted by Laws 1957, ch. 210, 20; 1973, ch. 332, 8; 1977, ch. 254, 52; 1987, ch. 234, 75; 2003, ch. 228, 10.



Section 73-20-22 - Detaching land.

73-20-22. Detaching land.

The owner or owners of land who have not been, are not and cannot be benefited by their inclusion in the watershed district and whose lands do not contribute to the district's purposes may petition the board of supervisors to have the lands withdrawn. The petitions shall be filed with the board of supervisors and the board of directors and shall describe the lands and state the reasons why they should be withdrawn. If it is determined by the board of supervisors that the lands shall be withdrawn, the determination shall be certified to the county clerk of each county in which any portion of the lands lie. After recording, the certification shall be filed with the New Mexico department of agriculture.

History: 1953 Comp., 45-5-39, enacted by Laws 1957, ch. 210, 21; 1973, ch. 332, 9; 1975, ch. 294, 7; 1977, ch. 254, 53; 1987, ch. 234, 76; 2003, ch. 228, 11; 2013, ch. 17, 1; 2013, ch. 169, 1.



Section 73-20-23 - Discontinuance of districts.

73-20-23. Discontinuance of districts.

A. At any time after five years from the organization of a watershed district, a majority of the landowners in the district may file a petition with the board of supervisors and the board of directors requesting that the existence of the district be discontinued if all obligations of the district have been met. The petition shall state the reasons for discontinuance and demonstrate that all obligations of the district have been met.

B. After giving notice as defined in Section 73-20-8 NMSA 1978, the board of supervisors may conduct hearings on the petition as may be necessary to assist it in making a determination.

C. Within sixty days after petition is filed, a referendum shall be held under the supervision of the board of supervisors as provided in Section 73-20-14 NMSA 1978. No informalities in the conduct of the referendum or in any matters relating to the referendum shall invalidate it or its result if notice of the referendum has been given substantially as provided in Subsection B of this section.

D. If a majority of the votes cast in the referendum favor the discontinuance of the district and it is found that all obligations have been met, the board of supervisors shall make a determination that the watershed district shall be discontinued. A copy of the determination shall be certified by the clerk of the county involved for recording. After recording, the certification shall be filed with the New Mexico department of agriculture.

History: 1953 Comp., 45-5-40, enacted by Laws 1957, ch. 210, 22; 1973, ch. 332, 10; 1975, ch. 294, 8; 1977, ch. 254, 54; 1987, ch. 234, 77; 2003, ch. 228, 12; 2013, ch. 17, 2; 2013, ch. 169, 2.



Section 73-20-24 - Supervision by courts.

73-20-24. Supervision by courts.

If any supervising soil and water conservation district is discontinued, the district court of the county or counties involved shall serve in the same supervising capacity over the watershed district as the board of supervisors.

History: 1953 Comp., 45-5-41, enacted by Laws 1957, ch. 210, 23; 1973, ch. 332, 11; 1977, ch. 254, 55.



Section 73-20-25 - Short title.

73-20-25. Short title.

Sections 73-20-25 through 73-20-48 NMSA 1978 may be cited as the "Soil and Water Conservation District Act".

History: 1953 Comp., 45-5-42, enacted by Laws 1965, ch. 137, 1; 1973, ch. 324, 1; 1977, ch. 254, 56; 2003, ch. 88, 1.



Section 73-20-26 - Legislative determination; purpose of act.

73-20-26. Legislative determination; purpose of act.

A. Considered and resolved by legislative determination, it is declared that:

(1) the land, waters and other natural resources are the basic physical assets of New Mexico, and their preservation and development are necessary to protect and promote the health and general welfare of the people of the state;

(2) the improper use of land and related natural resources, soil erosion and water loss result in economic waste in New Mexico through the deterioration of the state's natural resources; and

(3) appropriate corrective and conservation practices and programs must be encouraged and executed in New Mexico to conserve and develop beneficially the soil, water and other natural resources of the state.

B. It is declared to be the policy of the legislature and the purpose of the Soil and Water Conservation District Act [73-20-25 through 73-20-48 NMSA 1978] to:

(1) control and prevent soil erosion;

(2) prevent floodwater and sediment damage;

(3) further the conservation, development, beneficial application and proper disposal of water;

(4) promote the use of impounded water for recreation, propagation of fish and wildlife, irrigation and for urban and industrial needs; and

(5) by the application of these measures, conserve and develop the natural resources of the state, provide for flood control, preserve wildlife, protect the tax base and promote the health, safety and general welfare of the people of New Mexico.

History: 1953 Comp., 45-5-43, enacted by Laws 1965, ch. 137, 2.



Section 73-20-27 - Definitions.

73-20-27. Definitions.

As used in the Soil and Water Conservation District Act [73-20-25 through 73-20-48 NMSA 1978]:

A. "district" means a soil and water conservation district as described in Section 73-20-44 NMSA 1978;

B. "supervisor" means a member of the governing body of a district;

C. "commission" means the soil and water conservation commission;

D. "agencies of the United States" includes the natural resources conservation service of the United States department of agriculture;

E. "landowner" includes resident and nonresident owners of natural resources;

F. "due notice" means the publication or broadcasting of the appropriate information by newspapers of general circulation and, if appropriate, broadcast stations licensed by the federal communications commission, or by other means that meet the requirements of the Open Meetings Act [Chapter 10, Article 15 NMSA 1978]. If print or broadcast media do not service the affected geographical area, due notice may be given by posting the appropriate information in notice form in six conspicuous public places where it is customary to post notices concerning county or municipal affairs within the affected geographical area;

G. "department" means the New Mexico department of agriculture;

H. "director" means the director of the department;

I. "natural resources" includes land, except for the oil, gas and other minerals underlying the land; soil; water; air; vegetation; trees; wildlife; natural beauty; scenery; open space; and human resources, when appropriate;

J. "board of regents" means the board of regents of New Mexico state university; and

K. "registered voter" means a person who is registered to vote in New Mexico pursuant to the provisions of the Election Code [Chapter 1 NMSA 1978].

History: 1953 Comp., 45-5-44, enacted by Laws 1965, ch. 137, 3; 1973, ch. 324, 2; 1977, ch. 254, 57; 1987, ch. 234, 78; 1997, ch. 137, 3; 2003, ch. 88, 2.



Section 73-20-28 - Soil and water conservation commission members.

73-20-28. Soil and water conservation commission members.

There is created a "soil and water conservation commission" to be composed of seven appointed members and five ex-officio members. The seven appointed members shall be selected by and serve at the pleasure of the governor. Six of the appointed members shall be supervisors and shall be selected and appointed from a panel of three candidates from each region, compiled by the districts of each region and presented by the president of the New Mexico association of conservation districts. One appointed member shall be selected at large and shall be a person interested and active in the conservation or development of natural resources in New Mexico. The five ex-officio members shall serve without vote and shall include:

A. the governor or his designee;

B. the associate director of the cooperative extension service of New Mexico state university or his designee;

C. the associate director of the agricultural experiment station of New Mexico state university or his designee;

D. the state conservationist of the natural resources conservation service of the United States department of agriculture or his designee; and

E. the president of the New Mexico association of conservation districts or his designee.

History: 1953 Comp., 45-5-45, enacted by Laws 1965, ch. 137, 4; 1973, ch. 324, 3; 1977, ch. 254, 58; 2003, ch. 88, 3.



Section 73-20-29 - Selection of commission chairman; quorum; compensation; function.

73-20-29. Selection of commission chairman; quorum; compensation; function.

A. Upon the appointment of seven members by the governor, the commission shall organize and designate a chairman, who shall serve at the pleasure of the commission.

B. In the performance of commission functions, a majority of the appointed members shall constitute a quorum; the concurrence of a quorum majority shall be required to carry or to determine any matter of commission business.

C. Members of the commission shall receive no compensation for their services but shall be entitled to be reimbursed in accordance with the provisions of the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978].

History: 1953 Comp., 45-5-46, enacted by Laws 1965, ch. 137, 5; 1977, ch. 254, 59; 2003, ch. 88, 4.



Section 73-20-31 - Powers and duties of department and commission.

73-20-31. Powers and duties of department and commission.

A. The supervising officer of any state agency or post-secondary educational institution shall, within the limitations of his budget and the demands of his agency or institution, assign staff or personnel, render special reports and undertake surveys or studies pertaining to soil and water conservation for the commission and the department as requested.

B. The department, with the advice of the commission, shall:

(1) assist districts in the development of district soil and water conservation programs and, from such programs, develop a soil and water conservation program for the state;

(2) provide information for supervisors concerning the experience and activities of all districts and facilitate the exchange of experience and advice among districts;

(3) promote cooperation between districts and, by advice and consultation, assist in the coordination of district programs;

(4) secure and maintain the cooperation and assistance of state and federal agencies and seek to secure and maintain the cooperation and assistance of national, state and local organizations and groups interested or active in natural resources conservation and development;

(5) disseminate information throughout the state concerning district activities and programs; and

(6) encourage and, within budget limitations, render assistance to district activities and facilitate and encourage the formation of new districts in areas where district organization is desirable.

C. The commission may:

(1) advise the department and the board of regents concerning any matter that in its opinion has a significant impact on or otherwise substantially affects soil and water conservation; and

(2) promulgate rules to carry out the provisions of the Soil and Water Conservation District Act [73-20-25 through 73-20-48 NMSA 1978].

History: 1953 Comp., 45-5-47, enacted by Laws 1978, ch. 175, 1; 1987, ch. 234, 79; 1997, ch. 137, 4; 2003, ch. 88, 5.



Section 73-20-32 - Additional duties of department.

73-20-32. Additional duties of department.

In addition to all other powers and duties of the department, it shall:

A. upon request and within budget limitations, provide land-use planning assistance in the areas of terrain management consisting of flood control, drainage, erosion and measures required for adapting proposed development to existing soil characteristics and topography; and

B. with the advice of the commission, divide the state into six soil and water conservation regions and assign each of the currently created soil and water conservation districts or those created in the future to one of the six geographical regions. Division and assignment may be amended from time to time with the advice of the commission as the boundaries of the districts alter or other conditions warrant.

History: 1953 Comp., 45-5-47.1, enacted by Laws 1973, ch. 324, 4; 1977, ch. 254, 62; 1997, ch. 137, 5.



Section 73-20-33 - Soil and water conservation districts; creation.

73-20-33. Soil and water conservation districts; creation.

A. Twenty-five landowners whose land lies within the exterior limits of a geographical area proposed to be organized into a district may petition the commission for the organization of a district. The petition shall state:

(1) the proposed district name;

(2) the need for the proposed district and the manner in which it would be in the interest of the public health, safety and welfare;

(3) by accurate description, supplemented and depicted by an accurate map, the geographical area proposed to be organized into a district; and

(4) a request that:

(a) the commission define the boundaries of the proposed district;

(b) a referendum be held within the boundaries submitting to the voters' determination the question of creating the district; and

(c) if a majority of votes cast are in favor of creating the district, the commission subsequently declare the proposed district be created.

B. If any portion of the same geographical area is described in more than one petition, the commission may consolidate petitions in the manner it deems expedient.

C. In the event of a challenge to the validity of signatures on a petition, the burden of proof shall be on the sponsors of the petition.

D. Within thirty days next succeeding the filing of a petition, the commission shall cause due notice to be given to all affected persons of a hearing scheduled to determine the necessity and desirability of the proposed district and to determine district boundaries, the propriety of the petition and any other relevant questions. All affected or interested persons may attend a commission hearing and shall have the right to be heard. If, upon hearing, it is determined to be desirable to include in a proposed district lands not contemplated by the petition, the hearing shall adjourn, an amended petition shall be required and due notice shall be given to all affected persons.

E. The commission shall determine, at the conclusion of a hearing, whether a proposed district is necessary and desirable. In making its determination of the necessity of a proposed district and in defining district boundaries, the commission shall consider:

(1) the need for the proposed district and its probable effect upon the public health, safety and welfare;

(2) the topography and composition of soils comprising the area of the proposed district;

(3) the distribution of erosion within the proposed district and within surrounding lands;

(4) the prevailing land-use practices; and

(5) the probable effect of the proposed district upon, and its relation to, watersheds, agriculturally productive lands and other extant or proposed districts.

F. The findings of the commission and its final determination shall not be limited solely to an evaluation of the facts adduced at the hearing or those set forth in a petition, but shall be predicated upon all reliable information available to the commission, including reports, studies and other authoritative publications.

G. If the commission finds that a proposed district is necessary and desirable, it shall approve the petition, enter and record its final determination and define the district by legal description. If the commission finds no need for a proposed district, it shall deny the petition and enter and record its final determination. A geographical area or a substantial portion of it may not be the subject of a petition submitted for consideration by the commission more than one time in any calendar year.

History: 1953 Comp., 45-5-48, enacted by Laws 1965, ch. 137, 7; 1977, ch. 254, 63; 2003, ch. 88, 6.



Section 73-20-34 - Soil and water conservation districts; creation; referendum.

73-20-34. Soil and water conservation districts; creation; referendum.

A. When a final determination of the commission that a proposed district is necessary and desirable has been entered and recorded, the commission shall then determine whether the operation of the district is administratively practicable. To assist in this determination, the commission shall call for a referendum on the proposed district within the geographical boundaries of the district as defined by the commission, to be conducted on the next succeeding first Tuesday in May, if practicable. All registered voters residing within the proposed district shall be eligible to vote.

B. The commission shall:

(1) provide for due notice of a referendum within a proposed district;

(2) confirm eligibility of registered voters; and

(3) adopt and publish rules to govern the orderly conduct of a referendum.

C. A referendum may not be held during an interval when valid rules adopted and published by the commission are not in effect.

D. The proposal shall be presented to the voters on ballots that define, in general terms and by legal description, the area encompassed within the proposed district.

E. Informalities or irregularities in the conduct of a referendum shall have no effect upon its result if due notice requirements have been substantially complied with and balloting has been fairly conducted in substantial compliance with the rules adopted and published by the commission.

F. The commission shall publish referendum results and make a final determination of whether the proposed district is administratively practicable; provided, however, in the event that approval of the proposed district is not carried by a majority of votes cast in a referendum, the commission shall deny the petition and shall enter and record its order.

History: 1953 Comp., 45-5-49, enacted by Laws 1965, ch. 137, 8; 1977, ch. 254, 64; 2003, ch. 88, 7; 2005, ch. 141, 1.



Section 73-20-35 - Soil and water conservation districts; organization.

73-20-35. Soil and water conservation districts; organization.

A. Upon the determination that a proposed district is necessary and administratively practicable, the commission shall appoint two interim supervisors who reside within the district who shall be the governing body of the district until an election of supervisors is held. The two interim supervisors shall present to the secretary of state their verified application, stating:

(1) a recital of the proceedings conducted;

(2) that all proceedings were undertaken lawfully and in accordance with the provisions of the Soil and Water Conservation District Act [73-20-25 through 73-20-48 NMSA 1978];

(3) the name of the proposed district and its geographical boundaries;

(4) the name and official residence of each applicant together with a certified copy of each appointment evidencing the applicant's right to office; and

(5) the designation of the principal office of the supervisors of the district.

B. The verified application of the two district interim supervisors shall be accompanied by certified copies of the commission's recorded orders of determination that the proposed district is necessary and is administratively practicable.

C. The secretary of state, upon finding the application and its supporting attachments are in substantial compliance with the provisions of this section, shall receive, file and record the application in an appropriate book of record and issue to the applicants, under state seal, a certificate of organization of the district. From the date of issuance of the certificate of organization by the secretary of state, the district shall be a governmental subdivision of the state. In any action or proceeding relating to a district or an act of the district, the certificate of organization of the district shall be admissible in evidence as proof of its contents.

D. If the secretary of state finds the name of a proposed district to be the same as or substantially similar to the name of an existing organized district, he shall certify the fact to the commission. The commission shall, with the assistance of the interim supervisors, select and submit a new name to the secretary of state.

History: 1953 Comp., 45-5-50, enacted by Laws 1965, ch. 137, 9; 1977, ch. 254, 65; 2003, ch. 88, 8.



Section 73-20-36 - Soil and water conservation districts; modification of existing districts.

73-20-36. Soil and water conservation districts; modification of existing districts.

A. Unless otherwise provided by this section, petitions to modify the boundaries of an existing district shall be subject to the same requirements for notice, hearing, determination of necessity and desirability, referendum and determination of administrative practicability as are required for petitions for the organization of a district pursuant to the Soil and Water Conservation District Act [73-20-25 through 73-20-48 NMSA 1978].

B. Petitions for including additional land within an existing organized district, signed by twenty-five registered voters residing in the district or within the boundaries of the additional land proposed to be included or signed by two thirds of the owners of the additional land proposed to be included, whichever is less, may be filed with the commission. If the petition is signed by two thirds or more of the owners of the additional land proposed to be included in the district, the commission may enter its determinations without hearing or referendum. The commission shall advise the department of all petitions filed pursuant to this section.

C. Petitions for severing land from the defined geographical area of an existing organized district, or for its severance and inclusion within another existing organized district, signed by twenty-five registered voters residing in the district or within the boundaries of the land proposed to be severed or signed by two thirds of the owners of the land proposed to be severed, whichever is greater, may be filed with the commission. If the petition is signed by two thirds or more of the owners of the land to be severed or is submitted by the board of supervisors of each district affected, the commission may enter its determinations without hearing or referendum.

D. Petitions for consolidating two or more districts or for separating an existing district into two or more districts may be filed with the commission by the board of supervisors of each district affected. After due notice, a public hearing shall be held in each district affected. If petitions have been filed pursuant to this subsection and approved as provided in the Soil and Water Conservation District Act [73-20-25 through 73-20-48 NMSA 1978], it shall not be necessary to obtain the consent of the registered voters within the districts prior to the consolidation or division.

E. The commission shall give written notice to the secretary of state of any modification in the defined geographical area of an existing district; the notice of modification shall describe and portray by map the modified geographical area. The secretary of state shall note, file and record each modification and shall issue, under state seal, a certificate of reorganization to each district affected. Certificates of reorganization shall have the same effect as the certificates they supersede.

F. The commission shall supervise reorganization of the affairs of the district when boundaries are modified.

G. In the event a supervisor of a district is disqualified from holding office by the modification of the district, the supervisor shall be deemed to have resigned and a successor shall be appointed to serve the unexpired term by the commission.

History: 1953 Comp., 45-5-51, enacted by Laws 1978, ch. 85, 1; 1997, ch. 137, 6; 2003, ch. 88, 9.



Section 73-20-37 - District supervisors; election and appointment; new districts.

73-20-37. District supervisors; election and appointment; new districts.

A. The governing body of a district shall be composed of five supervisors who shall be residents of the district and shall be elected; provided, however, two additional supervisors may be appointed to the governing body of each district by the commission in accordance with the provisions of the Soil and Water Conservation District Act [73-20-25 through 73-20-48 NMSA 1978]. Four elected supervisor positions of each district shall be filled by landowners within the defined geographical area of their district. One elected supervisor position shall be designated supervisor-at-large and the supervisor filling that position may serve the district without landowner qualification.

B. Unless a different time is prescribed by the commission, within thirty days following the issuance of a certificate of organization to the two interim supervisors of a district, declarations of candidacy for supervisors of the district may be filed with the commission. The commission shall give due notice of election for the offices of five district supervisors. All registered voters residing within the district shall be eligible to vote. The commission shall adopt and prescribe regulations governing the conduct of the election, shall determine voter eligibility and shall supervise the election and publish its results. The districts shall bear the expenses of elections; however, the commission shall bear the expenses of the first election of a newly organized district.

C. In the first election of supervisors to serve a newly organized district, two supervisors shall be elected for terms of four years and three supervisors shall be elected for terms of two years. Thereafter, each elected supervisor shall serve a term of four years and shall continue in office until his successor has been elected or appointed and has completed an oath of office. Oaths of office may not be completed prior to July 1 after an election. A vacant unexpired term of the office of an elected supervisor shall be filled by appointment by the remaining supervisors of the district. Two or more vacant unexpired terms occurring simultaneously in the same district shall be filled by appointment by the commission.

D. Appointed interim supervisors may continue to serve as appointed supervisors at the pleasure of the commission or until their successors are otherwise appointed.

History: 1953 Comp., 45-5-52, enacted by Laws 1965, ch. 137, 11; 1973, ch. 324, 6; 1977, ch. 254, 67; 1997, ch. 137, 7; 2003, ch. 88, 10.



Section 73-20-38 - District supervisors; election and appointment; organized districts.

73-20-38. District supervisors; election and appointment; organized districts.

A. Successors to supervisors whose terms end in a calendar year shall be elected on the first Tuesday in May of that year. Elections shall be called, conducted and returned in accordance with rules adopted and prescribed by the commission.

B. A canvassing board appointed by the commission shall determine the results of a district election, shall certify and publish the results and shall give the commission notice of its canvass within seven days of its completion. A canvass is considered complete when all challenges have been resolved to the satisfaction of the canvassing board.

C. Rules adopted and published by the commission and the election provisions of the Soil and Water Conservation District Act [73-20-25 through 73-20-48 NMSA 1978] shall be exclusive in the conduct of district elections. The commission may adopt and publish rules to carry out the provisions of the Soil and Water Conservation District Act.

D. By June 15 of each year, the district supervisors may submit to the commission a list of persons interested in the district and who by experience or training are qualified to serve as supervisors. The commission may appoint from the list submitted, or at will, two persons to serve as supervisors if it is the determination of the commission that the appointments are necessary or desirable and would benefit or facilitate the work and functions of the district. In the event a list is not submitted to the commission by the supervisors by June 15, the commission may appoint at will two supervisors qualified to serve by training or experience. Appointed supervisors shall serve at the pleasure of the commission and shall have the same powers and perform the same duties as elected supervisors. Successors to appointed supervisors, or replacement-appointed supervisors in the event of vacancy, shall be appointed by the commission from a list of candidates or at will in accordance with the provisions of this subsection.

History: 1953 Comp., 45-5-53, enacted by Laws 1965, ch. 137, 12; 1973, ch. 324, 7; 1977, ch. 254, 68; 1997, ch. 137, 8; 2003, ch. 88, 11; 2005, ch. 141, 2.



Section 73-20-39 - Election of supervisors; district zones.

73-20-39. Election of supervisors; district zones.

In adopting and publishing rules for the election of supervisors and the registration of district voters, the commission may, to ensure proper representation of district voters and to facilitate district functions, provide for the geographic zoning of a district. The commission shall provide for the proper and equitable representation for each faction geographically zoned in the district. If a district is divided, or if two or more districts are consolidated, the commission shall provide for the geographic zoning of the resulting district or districts within thirty days after the secretary of state issues the certificate of organization for each new district.

History: 1953 Comp., 45-5-54, enacted by Laws 1965, ch. 137, 13; 1973, ch. 324, 8; 1977, ch. 254, 69; 2003, ch. 88, 12.



Section 73-20-40 - Selection of supervisor chairman; quorum; compensation.

73-20-40. Selection of supervisor chairman; quorum; compensation.

Within a reasonable time after each district election and after newly elected supervisors have completed the oath of office, the supervisors of a district shall organize and shall designate a chairman who shall be a supervisor and who shall serve at the pleasure of the supervisors. In the performance of district functions, a majority of supervisors shall constitute a quorum; the concurrence of the quorum majority shall be required to carry or to determine any matter of district business. Supervisors shall not receive compensation for their services but shall be entitled to be reimbursed in accordance with the provisions of the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978]. Supervisors may purchase group health insurance benefits for themselves and their dependents pursuant to the Group Benefits Act [Chapter 10, Article 7B NMSA 1978] and pursuant to the rules and procedures set forth by that act and the risk management division of the general services department.

History: 1953 Comp., 45-5-55, enacted by Laws 1965, ch. 137, 14; 1973, ch. 324, 9; 2003, ch. 88, 13; 2006, ch. 88, 4.



Section 73-20-41 - Powers and duties of supervisors.

73-20-41. Powers and duties of supervisors.

A. Supervisors may employ a secretary and other agents, employees and technical or professional experts as they require and may determine qualifications, compensation and duties applicable to any agent, employee or expert engaged.

B. Supervisors shall require and provide for the execution of a corporate surety bond in suitable penal sum for and to cover any person entrusted with the care or disposition of district funds or property.

C. Supervisors may delegate their powers to one or more supervisors or to one or more district employees, agents or experts.

D. Supervisors shall call upon the county clerk of a county within which all or a part of the district lands are located for advice and assistance with conduct of elections and referenda.

E. Supervisors may call upon the district attorney of the judicial district within which all or a part of the district lands may be situate for legal services required by the district. Supervisors may invite the legislative body of any municipality or county within, near or comprising a part of the district to designate a representative to advise and consult with the supervisors on matters affecting property, water distribution or other matters of interest to the municipality or county.

F. Supervisors are authorized to adopt and publish rules necessary for the proper execution of district duties and activities. The supervisors shall:

(1) keep a full and accurate record of all district proceedings and of all resolutions, rules and orders issued or adopted;

(2) provide for and submit to an annual financial audit pursuant to the Audit Act [12-6-1 through 12-6-14 NMSA 1978] if the district's annual revenue is five hundred thousand dollars ($500,000) or more;

(3) provide for a financial report, according to rules for financial reporting that are established by the state auditor, in lieu of the requirement to submit to an annual financial audit pursuant to the Audit Act if the district's annual revenue is less than five hundred thousand dollars ($500,000);

(4) furnish to the commission a complete report of district proceedings and activities during each fiscal year, including a financial report;

(5) furnish or make available to the commission, upon request, district files and copies of rules, orders, contracts, forms and other documents adopted or employed in conducting district activities; and

(6) call and give due notice of at least one regular meeting of the supervisors each month of the calendar year, unless otherwise approved by the commission.

G. Supervisors and district employees are public employees for the purposes of the Tort Claims Act [41-4-1 through 41-4-27 NMSA 1978] and shall be provided all insurance and self-insurance coverage provided by the risk management division of the general services department.

History: 1953 Comp., 45-5-56, enacted by Laws 1965, ch. 137, 15; 1977, ch. 254, 70; 1981, ch. 337, 2; 1997, ch. 137, 9; 2003, ch. 88, 14; 2009, ch. 204, 1.



Section 73-20-42 - Removal of supervisors.

73-20-42. Removal of supervisors.

A supervisor may be removed from office by the commission if it appears to the commission, after reasonable notice and impartial hearing, that the supervisor is guilty of misfeasance or malfeasance in office. The office of a supervisor who has missed three consecutive regular meetings of the supervisors may be declared vacant by majority vote of the remaining supervisors. The office of a supervisor who has missed four consecutive regular meetings of the supervisors shall be declared vacant and his successor shall be elected or appointed as in [the] case of any other vacancy.

History: 1953 Comp., 45-5-57, enacted by Laws 1965, ch. 137, 16; 1977, ch. 254, 71; 2003, ch. 88, 15.



Section 73-20-43 - Perpetuation of districts; continuity of commission and supervisors.

73-20-43. Perpetuation of districts; continuity of commission and supervisors.

Soil conservation districts created and organized under the provisions of the Soil Conservation District Law [repealed], and continued as soil and water conservation districts created and delineated by the Soil and Water Conservation District Act [73-20-25 through 73-20-48 NMSA 1978], and continued as natural resource districts created and delineated by the Natural Resource Conservation District Act are perpetuated and shall continue to exist as soil and water conservation districts created and delineated by the Soil and Water Conservation District Act. Members of the state soil conservation committee and supervisors of state soil conservation districts which were perpetuated in office and continued to serve as members of the state soil and water conservation committee and as supervisors of soil and water conservation districts, respectively, until their successors were elected and appointed in accordance with the provisions of the Soil and Water Conservation District Act, and were perpetuated in office and continued to serve as members of the state natural resource conservation commission and as supervisors of natural resource conservation districts respectively, until their successors were elected and appointed in accordance with the provisions of the Natural Resource Conservation District Act, are perpetuated in office and shall continue to serve as members of the soil and water conservation commission and as supervisors of soil and water conservation districts, respectively, until their successors are elected and appointed in accordance with the provisions of the Soil and Water Conservation District Act.

History: 1953 Comp., 45-5-58, enacted by Laws 1965, ch. 137, 17; 1973, ch. 324, 10; 1977, ch. 254, 72.



Section 73-20-44 - Districts; description; general powers of districts.

73-20-44. Districts; description; general powers of districts.

A "soil and water conservation district", organized under or perpetuated by the provisions of the Soil and Water Conservation District Act [73-20-25 through 73-20-48 NMSA 1978], is a governmental subdivision of the state, a public body politic and corporate. By and through its supervisors, a district may:

A. conduct research, investigations and surveys treating soil erosion and floodwater and sediment damage, concerning the conservation, development, utilization and disposal of all waters and relating to control programs and public works necessary to facilitate conservation and development. To prevent duplication of research activities, district investigative programs shall be initiated in cooperation with a governmental unit, if any, conducting or charged with the conduct of research in the same or similar scientific field;

B. publish and disseminate research findings and preventive and control measures relating to resource conservation and development;

C. with the consent and cooperation of the landowner or the state or federal agency administering the land, conduct projects upon land within the district to demonstrate by example the methods by which soil and other natural resources may be conserved, by which soil erosion in the form of blowing and washing may be controlled or prevented and by which flood prevention and the conservation, development, utilization and disposal of water may be carried out; the projects may include, but shall not be limited to, engineering operations, methods of cultivation and variations in land use;

D. assist, contract with and render financial aid to district landowners and state or federal agencies administering land within the district that are engaged in erosion control and prevention projects, flood prevention works or the conservation, development, utilization and disposal of water within the district;

E. make available to district landowners, on such terms as the supervisors may prescribe, tools, machinery, equipment, fertilizer, seeds and other materials to assist the landowners in initiating and developing natural resource conservation and development projects;

F. develop comprehensive plans for natural resource conservation, development and utilization, including flood prevention, control and prevention of soil erosion and the development, utilization and disposal of water; the plans shall be detailed and shall specify as completely as possible the necessary or desirable acts, procedures, performances and avoidances to implement the plan, including engineering specifications, methods of cultivation, cropping programs, tilling practices and land use changes;

G. foster, publish and promote district natural resource development plans and their adoption and development by landowners within the district;

H. acquire or administer the project of any other governmental agency undertaken to provide for the conservation, development and utilization of natural resources within the district;

I. act as agent for any instrumentality or agency of the state or of the federal government in the acquisition, construction, operation or administration of a natural resource conservation, utilization or development project or program within the district; and

J. construct, improve, operate or maintain physical projects and structures necessary or convenient for the performance of any authorized district function.

History: 1953 Comp., 45-5-59, enacted by Laws 1965, ch. 137, 18; 2003, ch. 88, 16.



Section 73-20-45 - Specific powers of districts.

73-20-45. Specific powers of districts.

A district, by and through its supervisors, is authorized to:

A. sue and be sued in the name of the district;

B. adopt an official seal;

C. contract, convey and make and execute other instruments and documents necessary or convenient to the exercise of district powers;

D. borrow money and otherwise contract indebtedness for the purposes of the district and, without limitation of the generality of the foregoing, borrow money and accept grants from the United States or from a corporation or agency created or designated by the United States and, in connection with any such loan or grant, enter into agreements as the United States or the corporation or agency may require; and issue its notes or obligations therefor and secure the payment thereof by mortgage, pledge or deed of trust of all or any of its property, assets, rights, privileges, licenses, rights-of-way, easements, revenues or income;

E. option, as optionee and optioner, and acquire, in any manner, real and personal property or any right or interest in it;

F. improve, rent, lease and sell district property or any interest in it;

G. receive, invest and reinvest rents and income from district property and expend rents and income for district purposes; and

H. accept contributions, gifts and donations and expend and utilize them to further district purposes.

History: 1953 Comp., 45-5-60, enacted by Laws 1965, ch. 137, 19; 2003, ch. 88, 17.



Section 73-20-46 - District assessments.

73-20-46. District assessments.

A. In the event a district is unable to meet or bear the expense of the duties imposed upon it by the Soil and Water Conservation District Act [73-20-25 through 73-20-48 NMSA 1978], the supervisors may adopt a resolution that, to be effective, shall be approved by referendum in the district and that shall provide for an annual levy for a stated period of up to ten years in a stated amount not exceeding one dollar ($1.00) on each one thousand dollars ($1,000) of net taxable value, as that term is defined in the Property Tax Code [Chaper 7, Article 35 through 38 NMSA 1978], of real property within the district, except that real property within incorporated cities and towns in the district may be excluded. The referendum held to approve or reject the resolution of the supervisors shall be conducted with appropriate ballot and in substantially the same manner as a referendum adopting and approving the creation of a proposed district. After the initial authorization is approved by referendum, the supervisors shall adopt a resolution in each following year authorizing the levy. To extend an assessment beyond the period of time originally authorized and approved by referendum, the supervisors shall adopt a new resolution and the district voters shall approve it in a referendum. The extension shall be for the same period of time as originally approved, but the rate of the tax may be different as long as it does not exceed one dollar ($1.00) on each one thousand dollars ($1,000) of net taxable value of real property within the district, except that real property within incorporated municipalities in the district may be excluded. If the district is indebted to the United States or the state or any of their respective agencies or instrumentalities, including the New Mexico finance authority, at the time of the expiration of the original authorization, the supervisors may renew the assessment by resolution for a period not to exceed the maturity date of the indebtedness, and no referendum for that renewal is necessary.

B. A resolution authorized under Subsection A of this section shall not be effective, and neither a referendum nor a levy is authorized, unless the resolution is submitted to and approved in writing by the commission.

C. In the event a resolution of the supervisors is adopted and approved in accordance with the provisions of Subsection A of this section, the supervisors of the district shall certify by the fifteenth of July of each year to the county assessor of each county in which there is situate land subject to the district assessment:

(1) a copy of the resolution of the supervisors;

(2) the results of any referendum held in the year the certification is made; and

(3) a list of landowners of the district and a description of the land owned by each that is subject to assessment.

D. A county assessor shall indicate the information on the tax schedules, compute the assessment and present the district assessment by regular tax bill.

E. The district assessment shall be collected by the county treasurer of each county in which taxable district land is situate in the same manner and at the same time that county ad valorem taxes are levied. The conditions, penalties and rates of interest applicable to county ad valorem taxation apply to the levy and collection of district assessments. A county treasurer shall be entitled to a collection fee equal to the actual costs of collection or four percent of the money collected from the levy of the district assessment, whichever is the lesser.

F. District funds, regardless of origin, shall be transferred to and held by the supervisors and shall be expended for district obligations and functions. The supervisors shall prepare an annual budget and submit it for approval to the commission and to the local government division of the department of finance and administration. All district funds shall be expended in accordance with the approved budgets.

G. In the event the supervisors of a district determine that there are or will be sufficient funds available for the operation of the district for any year for which an assessment is to be levied, they shall, by resolution, direct the assessor of each county in which taxable district land is situate, by July 15 of each year, to decrease the district assessment or to delete the district assessment reflected on the tax schedules.

H. Any levy authorized by the Soil and Water Conservation District Act and any loan or other indebtedness authorized by that act that will require a levy shall be based exclusively on or levied exclusively on the real property in the district, except that real property within incorporated cities and towns may be excluded.

History: 1953 Comp., 45-5-61, enacted by Laws 1965, ch. 137, 20; 1969, ch. 164, 1; 1977, ch. 254, 73; 1986, ch. 32, 39; 1989, ch. 21, 1; 1989, ch. 273, 1; 1999, ch. 42, 1; 2003, ch. 88, 18; 2009, ch. 204, 2.



Section 73-20-47 - Cooperation between districts.

73-20-47. Cooperation between districts.

The supervisors of two or more soil and water conservation districts may cooperate with each other in the exercise of any district power.

History: 1953 Comp., 45-5-62, enacted by Laws 1965, ch. 137, 21.



Section 73-20-48 - State agencies to cooperate.

73-20-48. State agencies to cooperate.

Agencies, instrumentalities and political subdivisions of this state having jurisdiction over or charged with the administration of public lands situate within the defined geographical area of any district shall cooperate to the fullest extent with the district's supervisors in effectuating district projects and programs. Supervisors shall have free access to enter and perform work upon state public lands lying within their districts; provided, however, supervisors shall not have unqualified access to state public lands that are subject to private dominion under lease or that are developed for, or devoted to, another public use. County clerks of the counties within which all or a part of the district lands are located shall provide advice and assistance with conduct of elections and referenda.

History: 1953 Comp., 45-5-63, enacted by Laws 1965, ch. 137, 22; 2003, ch. 88, 19.






Article 21 - Water and Sanitation Districts

Section 73-21-1 - Declaration of purpose.

73-21-1. [Declaration of purpose.]

It is hereby declared that the organization of water and sanitation districts, having the purposes and powers provided in this act, will serve a public use and will promote the health, safety, prosperity, security and general welfare of the inhabitants of said districts.

History: 1941 Comp., 77-3401, enacted by Laws 1943, ch. 80, 1; 1953 Comp., 75-18-1.



Section 73-21-2 - Short title.

73-21-2. Short title.

Chapter 73, Article 21 NMSA 1978 may be cited as the "Water and Sanitation District Act".

History: 1953 Comp., 75-18-1.1, enacted by Laws 1977, ch. 345, 1; 2005, ch. 167, 1.



Section 73-21-3 - Purpose of water and sanitation districts.

73-21-3. Purpose of water and sanitation districts.

Water and sanitation districts may be created for the purpose of:

A. purchasing, acquiring, establishing or constructing waterworks to supply water for domestic, commercial and industrial purposes by any available means to persons within and without the boundaries of the district. For this purpose, any district has the power to extend its water lines outside the boundaries of the district for the purpose of securing a source of water supply or for the purpose of supplying the water to any lands of the United States, New Mexico or Indian reservations for use by any person, firm or corporation;

B. purchasing, acquiring, establishing or constructing sanitary sewers or a system of sewage disposal, garbage or refuse disposal;

C. purchasing, acquiring, establishing or constructing streets and street improvements, including without limitation grades, regrades, gravel, oiling, surfacing, macadamizing, paving, crosswalks, sidewalks, driveway approaches, curbs, gutters, culverts, drains, sewers, manholes, inlets, outlets, retaining walls, bridges, overpasses, tunnels, underpasses, approaches, artificial lights and lighting equipment, parkways, grade separators, traffic separators and traffic-control equipment and all appurtenances and incidentals or any combination of them, including real and other property for them;

D. establishing or constructing park and recreational improvements;

E. purchasing, acquiring, establishing, constructing or operating other public facilities or economic development projects; or

F. all of the improvements in Subsections A through E of this section or any combination of them within or without the district.

History: 1941 Comp., 77-3402, enacted by Laws 1943, ch. 80, 2; 1953 Comp., 75-18-2; Laws 1963, ch. 261, 1; 1975, ch. 219, 1; 1977, ch. 345, 2;; 2005, ch. 167, 2.



Section 73-21-4 - Definitions.

73-21-4. Definitions.

As used in the Water and Sanitation District Act:

A. "board" means the board of directors of a district;

B. "district" means a water and sanitation district that is established pursuant to the Water and Sanitation District Act and that is either entirely within or partly within and partly without one or more counties, provided those parts or parcels of the district lying in two or more counties are contiguous with one another, and further provided, a district created pursuant to a petition signed by the board of county commissioners of a county shall be entirely within that county;

C. "fee-for-service system" means a garbage or refuse collection system established by a district to fully implement the purposes for which the district is created and for which a service is offered, a fee is established by the board and the fee is paid by the customers of the district;

D. "proponents and opponents" means residents or nonresidents of a district who pay or are liable for paying rates, tolls, fees and charges assessed by that district;

E. "publication" means giving notice once a week for three consecutive weeks in at least one newspaper of general circulation in the county in which all or the major portion of the district is located; however, it is not necessary that publication be made on the same day of the week in each of the three weeks, but not less than fourteen days, excluding the day of first publication, shall intervene between the first publication and the last publication, and publication shall be complete on the date of the last publication;

F. "sewage system" includes all constructions for collection, transportation, pumping, treatment and final disposition of sewage;

G. "taxpaying elector of a district", "qualified elector" or "elector" means a person who is registered to vote in any precinct in the state and who:

(1) is a resident of the district;

(2) is a nonresident of the district who pays, or will be liable for paying, rates, tolls or charges set by the board; or

(3) is a nonresident of the district who either has paid or incurred a general tax liability on real property within the district in the twelve months immediately preceding a designated time or event or who is purchasing real property within the district under a real estate contract where a property tax has been paid or incurred on the real property in the twelve months immediately preceding a designated time or event; and

H. "utility" means a water system, sewer system or other fee-for-service system implemented by the district.

History: 1941 Comp., 77-3403, enacted by Laws 1943, ch. 80, 3; 1953 Comp., 75-18-3; Laws 1963, ch. 261, 2; 1977, ch. 345, 3; 1978 Comp., 73-21-4, 1985, ch. 155, 1; 2003, ch. 116, 1; 2005, ch. 167, 3; 2009, ch. 241, 2.



Section 73-21-5 - Organization of district.

73-21-5. Organization of district.

Subject to the procedures set forth in the Special District Procedures Act [4-53-1 through 4-53-11 NMSA 1978], where applicable, the district court sitting in and for any county in this state may establish districts which may be entirely within or partly within and partly without the judicial district in which the court is located; provided, any part or parcels of the district lying in two or more counties shall be contiguous with one another.

History: 1941 Comp., 77-3404, enacted by Laws 1943, ch. 80, 4; 1953 Comp., 75-18-4; Laws 1977, ch. 345, 4.



Section 73-21-6 - Petition.

73-21-6. Petition.

A. The organization of a district shall be initiated by a petition filed in the office of the clerk of the court vested with jurisdiction in a county in which all or part of the real property in the proposed district is situated. The petition shall be signed by not less than twenty-five percent of the taxpaying electors of the district, none of whom shall be an officer, director or shareholder of any business entity with an economic interest in the subdivision and sale of land within the district, provided that at the option of a county and, after adoption of a resolution by the county authorizing the filing of a petition, that county may file a petition which shall be signed by the chairman of the board of county commissioners. The petition and all other instruments relating to the formation of such districts shall be filed with the county clerk of the county in which all or the major portion of the proposed district is located.

B. The petition shall set forth:

(1) the name of the proposed district consisting of a chosen name preceding the words "water and sanitation district";

(2) a general description of the improvements to be constructed or installed within and for the district;

(3) the estimated overall cost of the proposed improvements to be constructed or installed within and for the district;

(4) an estimated time table for the completion of all intended improvements;

(5) the need for the creation of the district and the construction or installation of improvements, stating the nature and extent of the anticipated use of the improvements by persons presently residing on land within the district, and the nature and extent of the anticipated use of the improvements due to future development;

(6) a general description of the boundaries of the district or the territory to be included in it, with such certainty as to enable a property owner to determine whether or not his property is within the district;

(7) the salary, if any, that the members of the board shall receive for their services; provided, however, that no member of the board shall receive a salary in excess of five dollars ($5.00) per day for each day while in actual attendance upon his duties; and

(8) a request for the organization of the district.

C. No petition with the requisite signatures shall be declared void on account of alleged defects, but the court may at any time permit the petition to be amended to conform to the facts by correcting any errors in the description of the territory or in any other particular. Similar petitions or duplicate copies of the same petition for the organization of the same district may be filed and shall together be regarded as one petition. All such petitions filed prior to the hearing on the first petition filed shall be considered by the court the same as though filed with the first petition placed on file.

History: 1941 Comp., 77-3405, enacted by Laws 1943, ch. 80, 5; 1953 Comp., 75-18-5; Laws 1977, ch. 345, 5; 1985, ch. 155, 2.



Section 73-21-7 - Bond of petitioners.

73-21-7. Bond of petitioners.

At the time of filing the petition or at any time subsequent to it and prior to the time of hearing on the petition, a bond shall be filed, with security approved by the court, sufficient to pay all expenses connected with the proceedings in case the organization of the district is not effected, provided that no bond shall be required in connection with a petition signed by the chairman of the board of county commissioners of a county after adoption of a resolution authorizing the filing of such petition. If at any time during the proceeding, the court is satisfied that the bond first executed is insufficient in amount, it may require the execution of an additional bond within a time to be fixed in not less than ten days, and upon failure of the petitioner to execute the additional bond, the petition shall be dismissed.

History: 1941 Comp., 77-3406, enacted by Laws 1943, ch. 80, 6; 1953 Comp., 75-18-6; Laws 1985, ch. 155, 3.



Section 73-21-8 - Notice of hearing on petition.

73-21-8. Notice of hearing on petition.

Upon approval of the county special district commission as provided in the Special District Procedures Act [4-53-1 through 4-53-11 NMSA 1978], where applicable, the court shall fix a place and time, not less than twenty days nor more than forty days after receipt of the decision of the county special district commission, for hearing thereon and thereupon the clerk of the court shall cause notice by publication to be made of the pendency of the petition and of the time and place of hearing thereon; the clerk of the court shall also forthwith cause a copy of the notice to be mailed by United States registered mail to the board of county commissioners of each of the several counties, and shall notify the attorney general and the health and social services department of the hearing to be held for the creation of the district by mailing notice addressed to the same, such notice to be deposited in the mail not less than ten days prior to the date set for the hearing, and the attorney general and the health and social services department may appear and be heard at the hearings.

History: 1941 Comp., 77-3407, enacted by Laws 1943, ch. 80, 7; 1953 Comp., 75-18-7; Laws 1977, ch. 345, 6.



Section 73-21-9 - Hearing on petitions; election for organization and officers.

73-21-9. Hearing on petitions; election for organization and officers.

A. On the day fixed for the hearing or at an adjournment of it, the court shall ascertain from the tax rolls of the county in which the district is located or into which it extends, from the last official registry list and from any other evidence that may be adduced, the total number of taxpaying electors of the proposed district.

B. If the court finds that no petition has been signed and presented in conformity with the Water and Sanitation District Act, or that the material facts are not as set forth in the petition filed, it shall dismiss the proceedings and adjudge the costs against the signers of the petition or, if applicable, the board of county commissioners of a county, in the proportion as it deems just and equitable. No appeal or suit of error shall lie from an order dismissing the proceedings; but nothing in that act shall prevent the filing of a subsequent petition for similar improvements or for a similar district, and the right to renew the proceeding is expressly granted and authorized.

C. At any time after the filing of the petition for the organization of a district and before the day fixed for the hearing on it, the owner of any taxable property within the proposed district may file a petition with the court stating reasons why the property should not be included in the district and requesting that the property be excluded from it. The petition shall be verified and shall describe the property sought to be excluded. The court shall hear the petition and all objections to it at the time of the hearing on the petition for organization and shall determine whether the property should be excluded or included in the district.

D. In determining whether or not the petition for the creation of a water and sanitation district shall be granted, the district court shall consult and request an opinion from:

(1) the state engineer to determine whether the proposed district has adequate water rights to implement the proposed improvements; and

(2) the environmental improvement division of the department of environment to determine, as to the technological feasibility of the proposed improvements, whether the water proposed to be supplied is of an acceptable quality to conform with the state regulations and whether the liquid and solid waste disposal proposals can conform with state regulations.

E. The court may deny the petition or may order the petition to be modified, if the court, after hearing on the petition, finds that:

(1) the proposed water and sewage improvements cannot conform with the state regulations;

(2) the water and sewage improvements cannot be implemented within a reasonable time taking into consideration applications for state and federal grants;

(3) there is lacking an actual or impending need for the water and sewage improvements proposed; or

(4) the boundaries of the proposed district contain land that has no actual or impending need for the water and sewage improvements or cannot be reasonably expected to utilize the water and sewage improvements, unless the land is otherwise required to be included in the proposed district by rule or regulation of a federal agency.

F. Upon the hearing, if it appears that a petition for the organization of a district has been properly signed and presented and that the allegations of the petition are true, the court shall order that the question of the organization of the district be submitted to the taxpaying electors of the district as set forth in the petition, as the boundaries were modified by the court in determining that only property to be benefited by the proposed improvements should be included within the boundaries of the district, at an election to be held for that purpose, and the order shall designate one or more polling places within the district, and for each polling place so designated, shall appoint three taxpaying electors of the district as judges of the election and two taxpaying electors of the district as clerks of the election. The clerk of the court having jurisdiction shall give published notice of the time and place of an election to be held in the district not less than twenty days after the first publication of the notice.

G. The election shall be held and conducted as nearly as possible in the same manner as general elections in this state. No special registration for the election is required, but for the purpose of determining qualifications of electors, the judges may use official records, and, in addition, they may require the execution of an affidavit concerning the qualifications of any elector.

H. At the election, the taxpaying electors of the district shall vote for or against the organization of the district, and if in favor thereof, shall vote for three taxpaying electors of the district who shall constitute the board of directors of the district, one to act until the first biennial election, one until two years and one until four years after the election, except that at the election in a county where the petition for the district was signed by the chairman of the board of county commissioners, the taxpaying electors of the district shall vote only for or against the organization of the district.

I. The judges of election shall certify the returns of the election to the district court having jurisdiction. If a majority of the votes cast at the election are in favor of the organization, the district court shall declare the district organized and give it a corporate name by which, in all proceedings, it shall thereafter be known, and designate the first board of directors elected, except that a district created pursuant to a petition signed by the chairman of the board of county commissioners of a county shall appoint the first board of directors as provided in Section 73-21-15.1 NMSA 1978. Thereupon the district shall be a governmental subdivision of the state, except a district created pursuant to a petition signed by the chairman of the board of county commissioners of a county, which district shall be a subdivision of the county. Every district shall be a body corporate with all the powers of a public or quasi-municipal corporation.

J. If an order is entered establishing the district, the order is final and no appeal or writ of error shall lie therefrom, and the entry of the order shall finally and conclusively establish the regular organization of the district against all persons except the state, in an action in the nature of a writ of quo warranto, commenced by the attorney general within thirty days after the decree declaring the district organized. The organization of the district shall not be directly or collaterally questioned in any suit, action or proceeding except as expressly authorized in the Water and Sanitation District Act.

History: 1941 Comp., 77-3408, enacted by Laws 1943, ch. 80, 8; 1953 Comp., 75-18-8; Laws 1963, ch. 261, 3; 1977, ch. 345, 7; 1985, ch. 155, 4; 2005, ch. 167, 4.



Section 73-21-10 - Filing decree.

73-21-10. Filing decree.

Within thirty days after the said district has been declared a corporation by the court, the clerk of the court shall transmit to the county clerk and recorder in each of the counties in which the district or a part thereof may be or extend, copies of the findings and the decree of the court incorporating said district. The same shall be filed in the same manner as articles of incorporation are now required to be filed under the general laws concerning corporations; and the clerk and recorder in each county shall receive a fee of one dollar ($1.00) for filing and preserving the same.

History: 1941 Comp., 77-3409, enacted by Laws 1943, ch. 80, 9; 1953 Comp., 75-18-9.



Section 73-21-11 - Board of directors; qualification; bond.

73-21-11. [Board of directors; qualification; bond.]

Whenever a district has been declared duly organized, the members of the board shall qualify by filing with the clerk of court their oaths of office, and corporate surety bonds at the expense of the district in an amount not to exceed $1,000 each, the form thereof to be fixed and approved by the court, conditioned for the faithful performance of their duties as directors.

History: 1941 Comp., 77-3410, enacted by Laws 1943, ch. 80, 10; 1953 Comp., 75-18-10.



Section 73-21-12 - Organization of board; meetings; vacancies; election of officers; removal of directors.

73-21-12. Organization of board; meetings; vacancies; election of officers[; removal of directors].

After taking oath and filing bonds, the board shall choose one of its members as chairman of the board and president of the district, and shall elect a secretary and a treasurer of the board and of the district, who may or may not be members of the board. The secretary and treasurer may be one person. Such board shall adopt a seal and the secretary shall keep, in a well-bound book, a record of all of its proceedings, minutes of all meetings, certificates, contracts, bonds given by employees and all corporate acts which shall be open to inspection of all owners of real property in the district, as well as to all other interested parties.

The treasurer shall keep strict and accurate accounts of all money received by and disbursed for and on behalf of the district, in permanent records. He shall file with the clerk of court, at the expense of the district, a corporate fidelity bond in an amount not less than $5,000, conditioned on the faithful performance of the duties of his office.

The members of the board shall serve without compensation unless otherwise provided by the petition and order creating the district. Members shall be allowed their actual and necessary expenses incurred in performance of their duties.

The court having jurisdiction of the district shall have the power to remove directors for cause shown, on petition, notice and hearing.

History: 1941 Comp., 77-3411, enacted by Laws 1943, ch. 80, 11; 1953 Comp., 75-18-11.



Section 73-21-13 - Meetings.

73-21-13. Meetings.

The board shall meet once each month at a time and place to be designated by the board. Special meetings may be held as often as the needs of the district require on notice to each member of the board. A majority of the board shall constitute a quorum at any meeting. Any vacancy on a board elected by taxpaying electors of the district shall be filled by the remaining members or member of the board, the appointee to act until the next biennial election when the vacancy shall be filled by election. Any vacancy on a board appointed by a board of county commissioners shall be filled in the same manner as original appointments, in accordance with Section 73-21-15.1 NMSA 1978, the appointee to act until the end of the term of the member creating the vacancy. If the board or a board of county commissioners fails to fill any vacancy within thirty days after it occurs, the court having jurisdiction shall fill the vacancy.

History: 1941 Comp., 77-3412, enacted by Laws 1943, ch. 80, 12; 1953 Comp., 75-18-12; Laws 1977, ch. 326, 1; 1985, ch. 155, 5.



Section 73-21-14 - Elections.

73-21-14. Elections.

A. In any district, except a district created pursuant to a petition signed by the chair of the board of county commissioners of a county, on the second Tuesday of January in the second calendar year after the organization of the district and on the second Tuesday of January every second year thereafter, there shall be elected by the taxpaying electors of the district one member of the board to serve for a term of six years, except that if the district elects to adopt four-year terms, the member shall serve for a term of four years.

B. In any district created pursuant to a petition signed by the chair of the board of county commissioners of a county, one year after the organization of the district and every second year thereafter, there shall be elected by the taxpaying electors of the district at least two, but no more than three, members of the board to serve for a term of two years.

C. Not later than thirty days before any election pursuant to Subsection A or B of this section, nominations may be filed with the secretary of the board, and, if a nominee does not withdraw the nominee's name before the first publication of the notice of election, the name shall be placed on the ballot. The board shall provide for holding such election and shall appoint judges to conduct it. The secretary of the district shall give notice of election by publication and shall arrange such other details in connection with the election as the board may direct. If within ninety days prior to a board election, the district publishes materials that describe the qualifications, experience and accomplishments of incumbents, equal space shall be made available without charge for similar information provided by opponents seeking a position on the board. The returns of the election shall be certified to and shall be canvassed and declared by the board. The candidate receiving the most votes shall be elected. Any new member of the board shall qualify in the same manner as members of the first board qualify.

History: 1941 Comp., 77-3413, enacted by Laws 1943, ch. 80, 13; 1953 Comp., 75-18-13; 1978 Comp., 73-21-14, Laws 1984, ch. 14, 1; 1985, ch. 155, 6; 2009, ch. 241, 3.



Section 73-21-15 - Board increase; special election.

73-21-15. Board increase; special election.

A. In any district where members of the board are elected by the taxpaying electors of the district, within six months of July 1, 1981, the board may upon its own motion or upon petition to the board by two-thirds of the qualified electors of the district shall call a special election for the purpose of deciding whether to increase the membership of the board to five members.

B. If at the special election a majority of the qualified electors vote in favor of the proposal, the board shall appoint two members who shall serve until the next regularly scheduled election of the district when the two appointed positions shall be filled by election. Of the two new board vacancies, one person shall be elected for a term of two years and one person shall be elected for a term of four years. The successors of these two board members shall be elected for four-year terms.

History: 1953 Comp., 75-18-13.1, enacted by Laws 1977, ch. 326, 2; 1981, ch. 35, 1; 1984, ch. 14, 2; 1985, ch. 155, 7.



Section 73-21-15.1 - Board; district created by a board of county commissioners.

73-21-15.1. Board; district created by a board of county commissioners.

Notwithstanding any other provision of the Water and Sanitation District Act relating to election of the board, all members of the first board of any district created pursuant to a petition signed by the chairman of the board of county commissioners of a county shall be appointed by the board of county commissioners. The board shall consist of five directors who are taxpaying electors of the district appointed for staggered terms so that the terms of two directors expire in one year and the terms of three directors expire in two years. Thereafter, all directors shall be elected to two-year terms pursuant to the provisions of the Water and Sanitation District Act. Any director appointed by any board of county commissioners shall be eligible for election, provided that no member of a board shall serve more than two consecutive terms.

History: 1978 Comp., 73-21-15.1, enacted by Laws 1985, ch. 155, 8; 2005, ch. 167, 5.



Section 73-21-16 - General powers.

73-21-16. General powers.

For and on behalf of the district, the board shall have the following powers:

A. to have perpetual existence;

B. to have and use a corporate seal;

C. to sue and be sued and be a party to suits, actions and proceedings;

D. except as otherwise provided in the Water and Sanitation District Act to enter into contracts and agreements affecting the affairs of the district, including contracts with the United States and any of its agencies or instrumentalities. Except in cases in which a district will receive aid from a governmental agency, a notice shall be published for bids on all construction contracts for work or material or both involving an expense of five thousand dollars ($5,000) or more. The district may reject any and all bids, and, if it appears that the district can perform the work or secure material for less than the lowest bid, it may proceed to do so;

E. to borrow money and incur indebtedness and evidence the indebtedness by certificates, notes or debentures and to issue bonds in accordance with the provisions of that act;

F. to acquire, dispose of and encumber real and personal property, water rights, water and sewer works and plants and any interest in them, including leases and easements;

G. to refund any bonded indebtedness or revenue bonds of the district without an election in accordance with the provisions of that act;

H. to have the management, control and supervision of all the business and affairs of the district and the construction, installation, operation and maintenance of district improvements;

I. to hire and retain agents, employees, engineers and attorneys;

J. to have and exercise the power of eminent domain and dominant eminent domain and, in the manner provided by law for the condemnation of private property for public use, to take any property necessary to the exercise of the powers granted in that act, both within and without the district;

K. to construct and maintain works and establish and maintain facilities across or along any public street or highway and in, upon or over any vacant public lands, which public lands are now or may become the property of the state, and to construct works and establish and maintain facilities across any stream of water or watercourse; provided, however, that the district shall promptly restore any such street or highway to its former state of usefulness as nearly as may be and shall not use the street or highway in such manner as to completely or unnecessarily impair its usefulness;

L. to fix and from time to time to increase or decrease water and sewer rates, tolls or charges for services or facilities furnished or made available by the district, including, without limiting the generality of the foregoing, standby charges for both water and sewers, and to pledge that revenue for the payment of any indebtedness of the district. Until paid, all rates, tolls or charges constitute a perpetual lien on and against the property served, and any such lien may be foreclosed in the same manner as provided by the laws of New Mexico for the foreclosure of real estate mortgages. The board shall shut off or discontinue service for delinquencies in the payment of the rates, tolls or charges or in the payment of taxes levied pursuant to the Water and Sanitation District Act and prescribe and enforce rules and regulations for the connection with and the disconnection from properties of the facilities of the district. For health and sanitary purposes, the board shall have the power to compel the owners of inhabited property within a sanitation district to connect their property with the sewer system of the district, and, upon a failure so to connect within sixty days after written notice by the board, the board may cause the connection to be made and a lien to be filed against the property for the expense incurred in making the connection; provided, however, that no owner shall be compelled to connect his property with such system unless a service line is brought by the district to a point within four hundred feet of his dwelling place;

M. to adopt and amend bylaws not in conflict with the constitution and laws of the state for carrying on the business, objects and affairs of the board and of the district; and

N. to have and exercise all rights and powers necessary or incidental to or implied from the specific powers granted in this section. Such specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes and intent of that act.

History: 1941 Comp., 77-3414, enacted by Laws 1943, ch. 80, 14; 1953 Comp., 75-18-14; Laws 1967, ch. 187, 1; 1985, ch. 166, 1.



Section 73-21-17 - Taxes.

73-21-17. Taxes.

In addition to the other means of providing revenue for such districts as herein provided, the board shall have power and authority to levy and collect ad valorem taxes on and against all taxable property within the district.

History: 1941 Comp., 77-3415, enacted by Laws 1943, ch. 80, 15; 1953 Comp., 75-18-15.



Section 73-21-18 - Levy and collection of taxes.

73-21-18. Levy and collection of taxes.

To levy and collect taxes, the board shall, in each year, determine the amount of money necessary to be raised by taxation, taking into consideration other sources of revenue of the district, and shall fix a rate of levy which, when levied upon every dollar of assessed valuation of taxable property within the district, and with other revenues will raise the amount required by the district annually, to supply funds for paying expenses of organization and the costs of construction [constructing], operating and maintaining the works and equipment of the district, and promptly to pay in full, when due, all interest on and principal of bonds and other obligations of the district, and in the event of accruing defaults or deficiencies, an additional levy may be made as provided in Section 73-21-19 NMSA 1978. The board shall, on or before October 1 of each year, certify to the board of county commissioners of each county within the district, or having a portion of its territory within the district, the rate so fixed with directions that at the time and in the manner required by law for levying of taxes for county purposes, the board of county commissioners shall levy the tax upon [the] assessed valuation of all taxable property within the district, in addition to other taxes as may be levied by the board of county commissioners at the rate so fixed and determined.

History: 1941 Comp., 77-3416, enacted by Laws 1943, ch. 80, 16; 1953 Comp., 75-18-16; Laws 1963, ch. 261, 4.



Section 73-21-19 - Levies to cover defaults and deficiencies.

73-21-19. Levies to cover defaults and deficiencies.

The board in certifying annual levies as herein provided, shall take into account the maturing indebtedness for the ensuing year as provided in its contracts, maturing bonds and interest on bonds, and deficiencies and defaults of prior years, and shall make ample provision for the payment thereof. In case the moneys produced from such levies, together with other revenues of the district, are not sufficient punctually to pay the annual installments on its contracts or bonds, and interest thereon, and to pay defaults and deficiencies, then the board shall make such additional levies of taxes as may be necessary for such purposes, and not withstanding any limitations, such taxes shall be made and continue to be levied until the indebtedness of the district shall be fully paid.

History: 1941 Comp., 77-3417, enacted by Laws 1943, ch. 80, 17; 1953 Comp., 75-18-17.



Section 73-21-20 - Officers levy and collect taxes.

73-21-20. Officers levy and collect taxes.

It shall be the duty of the body having authority to levy taxes within each county, to levy taxes provided in this act and it shall be the duty of all officials charged with the duty of collecting taxes to collect such taxes at the time and in the form and manner and with like interest and penalties as other taxes are collected and when collected to pay the same to the districts ordering its levy and collection, and the payment of such collections shall be made monthly to the treasurer of the district and paid into the depository thereof to the credit of the district. All taxes levied under this act, together with interest thereon and penalties for default in payment thereof, and all costs of collecting the same, shall, until paid, constitute a perpetual lien on and against the property taxed, and such lien shall be on a parity with the tax lien of general taxes.

History: 1941 Comp., 77-3418, enacted by Laws 1943, ch. 80, 18; 1953 Comp., 75-18-18.



Section 73-21-21 - Sale for delinquencies; purchase by district.

73-21-21. Sale for delinquencies; purchase by district.

If the taxes levied are not paid as herein provided, then delinquent real property shall be sold at the regular tax sale for the payment of the taxes, interest and penalties, in the manner provided by law for selling property for the nonpayment of general taxes. The board of directors may purchase, in the name of the district, any property which may be sold for delinquent taxes within the boundaries of the district and the board may take title to the lands in the name of the district and sell and convey the lands at a price not less than the taxes, penalty and interest accrued thereon. Delinquent personal property shall be distrained and sold as provided by law.

History: 1941 Comp., 77-3419, enacted by Laws 1943, ch. 80, 19; 1953 Comp., 75-18-19; Laws 1963, ch. 261, 5.



Section 73-21-22 - Sinking fund.

73-21-22. Sinking fund.

Whenever any indebtedness has been incurred by a district, it shall be lawful for the board to levy taxes and collect revenue for the purpose of creating a reserve fund in such amount as the board may determine, which may be used to meet the obligations of the district, for maintenance and operating charges and depreciation, and provide extensions of and betterments to the improvements of the district.

History: 1941 Comp., 77-3420, enacted by Laws 1943, ch. 80, 20; 1953 Comp., 75-18-20.



Section 73-21-23 - Inclusion of additional property.

73-21-23. Inclusion [of additional property].

The boundaries of any district organized under the provisions of this act may be changed in the manner herein prescribed, but the change of boundaries of the district shall not impair or affect its organization or its rights in or to property, or any of its rights or privileges whatsoever; nor shall it affect or impair or discharge any contract, obligation, lien or charge for or upon which it might be liable or chargeable had any such change of boundaries not been made. The owners of real property may file with the board a petition, in writing, praying that such real property be included in the district. The petition shall prescribe the property owned by the petitioners, and such petition shall be deemed to give assent of the petitioners to the inclusion in said district of the property described in the petition, and such petition must be acknowledged in the same manner that conveyances of land are required to be acknowledged. The secretary of the board shall cause notice of filing of such petition to be given and published in the county in which the property is situated, which notice shall state the filing of such petition, names of petitioners, descriptions of lands mentioned and the prayer of said petitioners; giving notice to all persons interested to appear at the office of the board at the time named in said notice and show cause in writing, if any they have, why the petition should not be granted. The board shall at the time and place mentioned or at such time or times at which the hearing may be adjourned, proceed to hear the petition and all objections thereto, presented, in writing, by any person showing cause why said petition should not be granted. The failure of any person interested to show cause in writing shall be deemed and held and taken as an assent on his part to the inclusion of such lands in the district as prayed for in the petition. If the petition is granted, the board shall make an order to that effect and file same with the clerk of the court and upon order of the court said property shall be included in the district.

History: 1941 Comp., 77-3421, enacted by Laws 1943, ch. 80, 21; 1953 Comp., 75-18-21.



Section 73-21-24 - Exclusion from district.

73-21-24. Exclusion [from district].

The owner or owners in fee of any real property constituting a portion of the district may file with the board a petition praying that such lands be excluded and taken from said district. Petition shall describe the property which the petitioners desire to have excluded. Such petition must be acknowledged in the same manner and form as required in case of a conveyance of land and be accompanied by a deposit of money sufficient to pay all costs of the exclusion proceedings. The secretary of the board shall cause a notice of filing of such petition to be published in the county in which said property or the major portion thereof, is located. The notice shall state the filing of such petition, the names of petitioners, description of the property mentioned in said petition and the prayer of said petitioners; and it shall notify all persons interested to appear at the office of said board at the time named in said notice, showing cause in writing, if any they have, why said petition should not be granted. The board at the time and place mentioned in the notice, or at the time or times at which the hearing of said petition may be adjourned, shall proceed to hear the petition and all objections thereto, presented in writing by any person showing cause as aforesaid, why the prayer of the petition should not be granted. The filing of such petition shall be deemed and taken as an assent by each and all such petitioners to the exclusion from the district of the property mentioned in the petition, or any part thereof. The board, if it deems it not for the best interests of the district that the property mentioned in the petition, or portion thereof, shall be excluded from the district, shall order that said petition be denied; but if it deems it for the best interest of the district that the property mentioned in the petition, or some portion thereof, be excluded from the district, then the board may order the property mentioned in the petition or some portion thereof, excluded from the district. Upon allowance of such petition, the board shall file a certified copy of the order of the board making such change with the clerk of the court and upon order of the court said property shall be excluded from the district.

History: 1941 Comp., 77-3422, enacted by Laws 1943, ch. 80, 22; 1953 Comp., 75-18-22.



Section 73-21-25 - Liability of property included or excluded.

73-21-25. Liability of property included or excluded.

All taxable property annexed to a district shall thereafter be subject to the levy of taxes for the payment of any indebtedness of the district outstanding at the time of the annexation. Real property excluded from a district shall thereafter be subject to the levy of taxes for the payment of any indebtedness of the district outstanding at the time of its exclusion in the same manner and to the same extent as if such property had not been excluded from the district.

History: 1941 Comp., 77-3423, enacted by Laws 1943, ch. 80, 23; 1953 Comp., 75-18-23; Laws 1963, ch. 261, 6.



Section 73-21-26 - Bonds; interest; form.

73-21-26. Bonds; interest; form.

To carry out the purposes of the Water and Sanitation District Act, the board may issue bonds of the district upon approval of the majority of the taxpaying electors of the district voting on the question. Bonds shall bear interest payable semiannually and shall be due and payable serially, either annually or semiannually, commencing not later than three years and extending not more than twenty years from date. The form and terms of the bonds, including provisions for their payment and redemption, shall be determined by the board. If the board so determines, the bonds may be redeemable prior to maturity upon payment of a premium, not exceeding three percent of the principal thereof. The bonds, except for bonds issued in book entry or similar form without the delivery of physical securities, shall be executed in the name of and on behalf of the district and signed by the chairman of the board, with the seal of the district affixed thereto, and attested to by the secretary of the board. The bonds shall be sold and shall be in such denominations as the board determines, and the bonds and the attached coupons, if any, shall be payable to the bearer or registered as to principal or as to principal and interest. Interest coupons, if any, shall bear the original or facsimile signature of the chairman of the board.

History: 1941 Comp., 77-3424, enacted by Laws 1943, ch. 80, 24; 1953 Comp., 75-18-24; Laws 1963, ch. 261, 7; 1977, ch. 345, 8; 1983, ch. 265, 61.



Section 73-21-27 - Community Service District Act provisions apply.

73-21-27. Community Service District Act provisions apply.

With respect to the issuance of any negotiable securities representing an indebtedness of the water and sanitation district, the provisions and procedures set forth in the Community Service District Act [4-54-1 through 4-54-5 NMSA 1978] shall apply.

History: 1953 Comp., 75-18-24.1, enacted by Laws 1977, ch. 345, 9.



Section 73-21-28 - Board resolution; indebtedness; election.

73-21-28. Board resolution; indebtedness; election.

Whenever the board shall, by resolution, determine that the interest of the district and the public interest or necessity demand the acquisition, construction, installation or completion of any works or other improvements or facilities, or the making of any contract with the United States or other persons or corporations, to carry out the objects or purposes of the district, requiring the creation of a general obligation indebtedness of five thousand dollars ($5,000) or more, secured by property tax revenue from within the district, the board shall order the submission of the proposition of issuing the obligations or bonds or creating other indebtedness to the qualified taxpaying electors of the district at an election held for that purpose. Any such election may be held separately or may be consolidated or held concurrently with any other election authorized by the Water and Sanitation District Act. The declaration of public interest or necessity required in this section and the provision for the holding of the election may be included within one and the same resolution. The resolution, in addition to the declaration of public interest or necessity, shall recite the objects and purposes for which the indebtedness is proposed to be incurred, the estimated cost of the works or improvements, as the case may be, the amount of principal of the indebtedness to be incurred and the maximum rate of interest to be paid on the indebtedness. The resolution shall also fix the date upon which the election shall be held and the manner of holding it and the method of voting for or against the incurring of the proposed indebtedness. The resolution shall also fix the compensation to be paid the officers of the election and shall designate the polling place and shall appoint, for each polling place, from the electors of the district, the officers of the election consisting of three judges, one of whom shall act as clerk.

History: 1941 Comp., 77-3425, enacted by Laws 1943, ch. 80, 25; 1953 Comp., 75-18-25; 1978 Comp., 73-21-28; 2009, ch. 241, 4.



Section 73-21-29 - Notice of election.

73-21-29. Notice of election.

The board shall prescribe the form of the notice of election, and direct the publication of the same, the first publication of said notice to be not less than twenty (20) days prior to the election.

History: 1941 Comp., 77-3426, enacted by Laws 1943, ch. 80, 26; 1953 Comp., 75-18-26.



Section 73-21-30 - Conduct of election; canvass of returns.

73-21-30. Conduct of election; canvass of returns.

The election board or boards shall conduct the election in the manner prescribed by law for the holding of general elections, and shall make their returns to the secretary of the district. At any regular or special meeting of the board held within five days following the date of such election, the returns thereof shall be canvassed and the results thereof declared.

History: 1941 Comp., 77-3427, enacted by Laws 1943, ch. 80, 27; 1953 Comp., 75-18-27.



Section 73-21-31 - Effect of election; subsequent elections.

73-21-31. Effect of election; subsequent elections.

In the event that it shall appear from said returns that a majority of said qualified taxpaying electors of the district who shall have voted on any proposition submitted hereunder at such election voted in favor of such proposition, the district shall thereupon be authorized to incur such indebtedness or obligations, enter into such contract or issue and sell such bonds of the district, as the case may be, all for the purpose or purposes and object or objects provided for in the proposition submitted hereunder and in the resolution therefor, and in the amount so provided and at a rate of interest not exceeding the rate of interest recited in such resolution. Submission of the proposition of incurring such obligations or bonded or other indebtedness at such an election shall not prevent or prohibit submission of the same or other propositions at subsequent election or elections called for such purpose.

History: 1941 Comp., 77-3428, enacted by Laws 1943, ch. 80, 28; 1953 Comp., 75-18-28.



Section 73-21-32 - Correction of faulty notices.

73-21-32. Correction of faulty notices.

In any and every case where a notice is provided for in this act, if the court finds any reason that due notice was not given, the court shall not thereby lose jurisdiction, and the proceeding in question shall not thereby be void or be abated, but the court shall in that case order due notice to be given, and shall continue the hearing until such time as notice shall be properly given, and thereupon shall proceed as though notice has [had] been properly given in the first instance.

History: 1941 Comp., 77-3429, enacted by Laws 1943, ch. 80, 29; 1953 Comp., 75-18-29.



Section 73-21-33 - Early hearings.

73-21-33. Early hearings.

All cases in which there may arise a question of the validity of the organization of a district, or a question of the validity of any proceeding under this act shall be advanced as a matter of immediate public interest and concern, and heard at the earliest practicable moment. The courts shall be open at all times for the purposes of this act.

History: 1941 Comp., 77-3430, enacted by Laws 1943, ch. 80, 30; 1953 Comp., 75-18-30.



Section 73-21-34 - Liberal construction.

73-21-34. Liberal construction.

This act being necessary to secure and preserve the public health, safety, convenience and welfare, it shall be liberally construed to effect its purposes.

History: 1941 Comp., 77-3431, enacted by Laws 1943, ch. 80, 31; 1953 Comp., 75-18-31.



Section 73-21-35 - Character of act.

73-21-35. Character of act.

No part of this act shall repeal or affect any other act or any part thereof, it being intended that this act shall provide a separate method of accomplishing its objects, and not an exclusive one.

History: 1941 Comp., 77-3432, enacted by Laws 1943, ch. 80, 33; 1953 Comp., 75-18-32.



Section 73-21-36 - Acquisition, construction or improvement of systems; joint revenue bonds.

73-21-36. Acquisition, construction or improvement of systems; joint revenue bonds.

A. Whenever the board of a district shall, by resolution, determine that interest or necessity requires the acquisition, construction, repair, extension, improvement or betterment of a water system, sewer system or other fee-for-service system, districts are authorized to issue revenue bonds or obtain loans, payable solely out of the net income, to be derived from the operation of a publicly owned water system or sewer system or from services rendered by the district for a fee, and to pledge, irrevocably, the income to the payment of the bonds.

B. The proceeds of the bonds are to be used solely for the purchasing, acquiring, constructing and making of necessary improvements, extensions, repairs and betterments of the water system, sewer system or other fee-for-service system for the purchase and acquiring of wells, cisterns, reservoirs or other sources of water supply and pumping plants, sewage disposal plants or other machinery necessary for the operation of those facilities and the land and real estate upon which those facilities are situated or to be situated.

C. Joint revenue bonds may be issued for the acquisition, construction, extension, enlargement or betterment of a joint water system and joint sewer system or other joint fee-for-service system and the income of one or more of the utilities may be pledged to secure the repayment of the joint bonds.

History: 1941 Comp., 77-3433, enacted by Laws 1951, ch. 195, 1; 1953 Comp., 75-18-33; 1978 Comp., 73-21-36; 2009, ch. 241, 5.



Section 73-21-37 - Interest; maturity; form; method of sale.

73-21-37. Interest; maturity; form; method of sale.

A. Revenue bonds issued under the provisions of the Water and Sanitation District Act shall bear interest at not to exceed six percent per year, payable annually or semiannually, shall be payable at the option of the district, at the end of ten years from the date thereof; and due by their terms in not more than twenty years from date hereof; as determined by the district, shall be serial in form and maturity and numbered from one upward, consecutively, or may consist of one bond payable, at one time or in installments, and shall be sold for cash, at not less than par, and at either public or private sale.

B. All prior revenue bond issues of districts where one bond was issued in lieu of multiple bonds are validated.

History: 1941 Comp., 77-3434, enacted by Laws 1951, ch. 195, 2; 1953 Comp., 75-18-34; 1978 Comp., 73-21-37; Laws 1980, ch. 79, 1; 2009, ch. 241, 6.



Section 73-21-38 - Revenue bond issuance.

73-21-38. Revenue bond issuance.

The board of a district issuing revenue bonds under the provisions of the Water and Sanitation District Act may authorize the issuance of the bonds by resolution adopted by the affirmative vote of two-thirds of all the members of the board at a regular or special meeting called for that purpose. At the meeting, the necessity of the issuance of the revenue bonds shall be declared and, when issued, shall be signed by the president of the board and attested by its secretary, with the seal of the district affixed to the bonds.

History: 1941 Comp., 77-3435, enacted by Laws 1951, ch. 195, 3; 1953 Comp., 75-18-35; 1978 Comp., 73-21-38; 2009, ch. 241, 7.



Section 73-21-39 - Bonds collectible from operating revenues.

73-21-39. Bonds collectible from operating revenues.

It is declared that revenue bonds, issued under the provisions of the Water and Sanitation District Act, except for those general obligation bonds described in Section 73-21-43 NMSA 1978, shall not be considered to be general obligations of the district issuing them and shall be collectible only out of the net revenues derived from the operation of the water or sewer system, or joint water and sewer systems or from services rendered by the district for a fee, whose income is so pledged. Each of the bonds of any issue of revenue bonds issued under the provisions of the Water and Sanitation District Act, with the exception of general obligation bonds, shall recite on its face that it is payable and collectible solely from the revenues derived from the operations of the water or sewer system or joint water and sewer system or from the services rendered by the district for a fee, the income of which is so pledged, and that the holders of the bonds shall not look to any general or other fund for the payment of principal and interest of the obligation.

History: 1941 Comp., 77-3436, enacted by Laws 1951, ch. 195, 4; 1953 Comp., 75-18-36; 1978 Comp., 73-21-39; 2009, ch. 241, 8.



Section 73-21-40 - Rates; bondholders' remedy and taxpayer elector.

73-21-40. Rates; bondholders' remedy and taxpayer elector.

The board of each district issuing revenue bonds under the provisions of the Water and Sanitation District Act shall establish rates or fees for services rendered by the district utility systems to create an income sufficient to pay all reasonable expenses of operation and create a net revenue that shall be sufficient to pay interest coupons on the revenue bonds, as they mature, and to provide a sinking fund that shall be adequate to discharge the bonds when they mature. It is a board's duty to maintain the rates and fees continuously until the bonds issued by that board have been fully liquidated. In the event of a board's failure or refusal to do as required by this section, all the members of the board are subject to the penalties provided in Section 73-21-42 NMSA 1978, and any bondholder or a number of taxpayer electors of the district amounting to twenty-five persons or five percent of the electors, whichever is less, has the right to apply to the district court of the county where a district is located for a mandatory order requiring the establishment by a board of rates or fees that shall be adequate to meet the requirements of that act.

History: 1941 Comp., 77-3437, enacted by Laws 1951, ch. 195, 5; 1953 Comp., 75-18-37; Laws 1985, ch. 166, 2; 1978 Comp., 73-21-40; 2009, ch. 241, 9.



Section 73-21-41 - Restricted use of bond funds.

73-21-41. Restricted use of bond funds.

Whenever under the provisions of the laws of this state a district obtains money or credits from the issuance of its bonds or other evidence of indebtedness for the purpose of the purchase, construction or extension or repair of district utilities in the district, it shall be unlawful to divert, use or expend any of the money or credits in the purchase, construction or extension or repair of any other water, sewer or fee-for-service system or for any purpose other than that for which the money or credits were obtained.

History: 1941 Comp., 77-3438, enacted by Laws 1951, ch. 195, 6; 1953 Comp., 75-18-38; 1978 Comp., 73-21-41; 2009, ch. 241, 10.



Section 73-21-42 - Violations; penalties.

73-21-42. Violations; penalties.

The members of any board and any officer or agent of any district violating the provisions of the Water and Sanitation District Act shall be deemed guilty of a misdemeanor and upon conviction in the district court shall be subject to a fine not to exceed five hundred dollars ($500) or by imprisonment in the county jail not to exceed six months or both in the discretion of the court trying the case.

History: 1941 Comp., 77-3439, enacted by Laws 1951, ch. 195, 7; 1953 Comp., 75-18-39; 1978 Comp., 73-21-42; 2009, ch. 241, 11.



Section 73-21-43 - Validation; existing districts.

73-21-43. Validation; existing districts.

All districts previously created under the provisions of the Water and Sanitation District Act and all proceedings previously taken by the districts, including any elections that may have been held in the districts on the question of the issuance of bonds and that have carried, are validated, ratified and confirmed. Where district bonds have been previously approved by the voters but not yet issued, the bonds may be issued under the provisions of the Water and Sanitation District Act, and where the bonds are to be general obligations of the issuing district, the bonds shall be payable from taxes to be levied on all taxable property in the district as required by the Water and Sanitation District Act. All bonds approved by the voters and to be issued shall, when issued, constitute valid obligations of the districts in accordance with their terms.

History: 1953 Comp., 75-18-40, enacted by Laws 1963, ch. 261, 8; 1978 Comp., 73-21-43; 2009, ch. 241, 12.



Section 73-21-44 - Sale of system; escrow of proceeds.

73-21-44. Sale of system; escrow of proceeds.

A district may sell or otherwise dispose of all or any part of its water facilities, sewer facilities or both, including both real and personal property, without an election. A sale or other disposition of district facilities shall be authorized by resolution adopted by the affirmative vote of not less than a majority of all members of the board. A district may immediately apply the proceeds derived from the sale or other disposition of its facilities to the retirement of outstanding bonds or place the proceeds in escrow in a commercial bank or trust company, either a state or national banking institution that possesses and is exercising trust powers, that is located within New Mexico and that is a member of the federal deposit insurance corporation, to be applied to the payment of any outstanding bonds upon their presentation for payment. Any escrow is not necessarily limited to proceeds of the sale or other disposal, but may include other money available for its purpose. Any proceeds in escrow, pending use pursuant to the provisions of this section, may be invested or reinvested in bills, certificates of indebtedness, notes or bonds that are direct obligations of, or the principal and interest of which obligations are unconditionally guaranteed by, the United States or any other legal investment. The proceeds and investments in escrow, together with any interest to be derived from the investment, shall be used only to pay charges of the escrow agent, which are expressly made payable from the escrow, and to pay as many bonds as possible as they become due at their respective maturities or due at a designated prior redemption date in connection with which the board shall exercise a prior redemption option. A purchaser of any facilities that may be sold or otherwise disposed of shall in no manner be responsible for the application of the proceeds by the district or any of its officers, agents or employees. Nothing in this section shall be construed as changing or modifying any contractual agreement or covenant concerning any outstanding bonds as may be provided in the proceedings authorizing any outstanding bonds or otherwise appertaining to them.

History: 1953 Comp., 75-18-41, enacted by Laws 1967, ch. 187, 2; 1978 Comp., 73-21-44; 2009, ch. 241, 13.



Section 73-21-45 - Refunding bonds.

73-21-45. Refunding bonds.

A. Any bonds issued by any district may be refunded in the name of the district issuing the bonds being refunded without an election by the district issuing them or any successor bonds.

B. The issuance of refunding bonds shall be to:

(1) refund, pay and discharge all or any part of the outstanding bonds, including any interest on the bonds in arrears or about to become due within three years from the date of the refunding bonds;

(2) avoid or terminate any default in the payment of interest on and principal of the bonds to reduce interest costs or effect other economies; or

(3) modify or eliminate restrictive contractual limitations appertaining to the issuance of refunding bonds or for any combination of the purposes permitted by the provisions of this section.

C. Refunding bonds shall be authorized by a resolution adopted by the affirmative vote of not less than a majority of all members of the board. Any bonds that are refunded under the provisions of this section shall be paid at maturity or on any permitted prior redemption date in the amounts, at the times and places and, if called prior to maturity, in accordance with any applicable notice provisions, all as provided in the proceedings authorizing the issuance of the refunded bonds or otherwise appertaining to the bonds being refunded, except for any bonds that are voluntarily surrendered for exchange or payment by the holder. Refunding bonds may be delivered in exchange for the outstanding bonds refunded or may be sold at either public or private sale. The provisions of the Community Service District Act [4-54-1 through 4-54-5 NMSA 1978] shall not apply to any refunding bonds of any district.

History: 1953 Comp., 75-18-42, enacted by Laws 1967, ch. 187, 3; 1978 Comp., 73-21-45; 2009, ch. 241, 14.



Section 73-21-46 - Limitations upon issuance.

73-21-46. Limitations upon issuance.

No bonds shall be refunded under the Water and Sanitation District Act unless the bonds either mature or are callable for prior redemption under their terms within ten years from the date of issuance of the refunding bonds, or unless the holders of them voluntarily surrender them for exchange or payment. Provision shall be made for paying the bonds refunded within that period of time. Interest on bonds may be increased, but it may not be increased to a rate exceeding six percent a year. The principal amount of the refunding bonds may exceed the principal amount of the refunded bonds, but only to the extent that any costs incidental to the refunding bonds or any interest on the bonds refunded in arrears or about to become due within three years from the date of the refunding bonds, or both the incidental costs and interest, are capitalized with the proceeds of refunding bonds. The principal amount of the refunding bonds may also exceed the principal amount of the refunded bonds if the aggregate principal and interest costs of the refunding bonds do not exceed the unaccrued costs of the bonds refunded. The principal amount of the refunding bonds may also be less than or the same as the principal amount of the bonds being refunded so long as provision is duly and sufficiently made for the payment of the refunded bonds.

History: 1953 Comp., 75-18-43, enacted by Laws 1967, ch. 187, 4; 1978 Comp., 73-21-46; 2009, ch. 241, 15.



Section 73-21-47 - Proceeds of refunding bonds.

73-21-47. Proceeds of refunding bonds.

A. The proceeds of refunding bonds shall either be immediately applied to the retirement of the bonds being refunded or be placed in escrow in a commercial bank or trust company, either a state or national banking institution that possesses and is exercising trust powers, that is located within New Mexico and that is a member of the federal deposit insurance corporation, to be applied to the payment of the bonds being refunded upon their presentation for payment; provided, to the extent any incidental expenses have been capitalized, that the refunding bond proceeds may be used to defray such expenses; and any accrued interest and any premium appertaining to a sale of refunding bonds may be applied to the payment of the interest on them and the principal of them, or both interest and principal, or may be deposited in a reserve as the board may determine.

B. Nothing in this section requires the establishment of an escrow account if the refunded bonds become due and payable within one year from the date of the refunding bonds and if the amount necessary to retire the refunded bonds within that time is deposited with the paying agent for the refunded bonds.

C. An escrow account shall not be limited to proceeds of refunding bonds but may include other money available for the account's purpose. Any proceeds in escrow may be invested or reinvested in bills, certificates of indebtedness, notes or bonds that are direct obligations of, or the principal and interest of which obligations are unconditionally guaranteed by, the United States.

D. The proceeds and investments in escrow, together with any interest derived from the investment of the escrow account, shall be sufficient to pay principal, interest, any prior redemption premium due and any charges of the escrow agent payable from the escrow account and to pay the bonds being refunded as they become due at their respective maturities or due at any designated prior redemption date on which the board shall exercise a prior redemption option.

E. Any purchaser of any refunding bond issued pursuant to the Water and Sanitation District Act is not responsible for the application of the refunding bond proceeds by the district or any of its officers, agents or employees.

History: 1953 Comp., 75-18-44, enacted by Laws 1967, ch. 187, 5; 1978 Comp., 73-21-47; 2009, ch. 241, 16.



Section 73-21-48 - Refunding bonds; detail; form.

73-21-48. Refunding bonds; detail; form.

Refunding bonds shall bear interest payable annually or semiannually, and the refunding bonds shall be due and payable either as term or serial bonds as determined by the board; provided that no refunding bond shall mature more than twenty-five years from the date of the refunding bond. The form and terms of the refunding bonds, including provisions for their payment and redemption, shall be determined by the board. If the board so determines in the authorizing resolution, the refunding bonds may be redeemable prior to maturity without or with the payment of a premium, which may be in any amount determined by the board.

History: 1953 Comp., 75-18-45, enacted by Laws 1967, ch. 187, 6; 1978 Comp., 73-21-48; 2009, ch. 241, 17.



Section 73-21-49 - Combination of issues.

73-21-49. Combination of issues.

Bonds for refunding one or more issues originally authorized for one or more purposes and bonds for any other purpose authorized in the Water and Sanitation District Act may be issued separately or issued in combination in one series or more by any district. Bonds payable solely from revenues of any utility or combination of utilities of the district shall not be refunded by general obligation bonds that are payable from general ad valorem property taxes unless authorized at an election as provided in the Water and Sanitation District Act.

History: 1953 Comp., 75-18-46, enacted by Laws 1967, ch. 187, 7; 1978 Comp., 73-21-49; 2009, ch. 241, 18.



Section 73-21-50 - Tax levy for general obligation refunding bonds.

73-21-50. Tax levy for general obligation refunding bonds.

For the purpose of paying the principal of, any interest on or any prior redemption premium in connection with, any of the district's general obligation refunding bonds, the board may levy and collect general ad valorem taxes on and against all taxable property within the district in the same manner as other general ad valorem taxes. Any such tax levy shall be made without limitation as to rate or amount if made to pay the principal of, interest on or any prior redemption premium in connection with:

A. any general obligation refunding bonds, issued at any time, which refund any of the district's general obligation bonds issued prior to April 2, 1965;

B. any general obligation refunding bonds, issued at any time, which refund any outstanding general obligation refunding bonds which previously refunded any other general obligation bonds, so long as the general obligation bonds originally refunded were issued prior to April 2, 1965. Except as otherwise provided in its section, any such tax levy shall be subject to the tax limitation imposed by Section 4-54-4 NMSA 1978, as hereafter amended from time to time, if made to pay the principal of, interest on or any prior redemption premium in connection with:

(1) any general obligation refunding bonds which refund any of the district's bonds which were issued on or after April 2, 1965, and for a purpose or purposes other than refunding; or

(2) any general obligation refunding bonds which refund any outstanding general obligation refunding bonds which previously refunded any other general obligation bonds where the general obligation bonds originally refunded were issued on or after April 2, 1965, and for a purpose or purposes other than refunding.

History: 1953 Comp., 75-18-47, enacted by Laws 1967, ch. 187, 8.



Section 73-21-51 - Applicability of other bond provisions.

73-21-51. Applicability of other bond provisions.

Except as otherwise provided in Sections 73-21-45 through 73-21-50 NMSA 1978, as hereafter amended from time to time, the limitations appertaining to the issuance and the terms and conditions of refunding bonds shall be the same as those provided in Sections 73-21-1 through 73-21-54 NMSA 1978, as hereafter amended from time to time, for an original issue of bonds.

History: 1953 Comp., 75-18-48, enacted by Laws 1967, ch. 187, 9.



Section 73-21-52 - Duties of local government division.

73-21-52. Duties of local government division.

The local government division of the department of finance and administration shall approve all budgets of water and sanitation districts and shall from time to time review fiscal policies of such districts and report to the legislature and the governor any actions or policies of the districts deemed to be in violation of the law or the best interest of the people of New Mexico. The district shall submit annually to the local government division its budget for approval in the manner required by regulation of the division. The district shall submit any other information or data concerning the operation of the district, as deemed necessary by the local government division. Violation of the provisions of this section by the board of any water and sanitation district or any officer thereof shall be deemed cause for removal or suspension in the manner as provided by law for county officers.

History: 1953 Comp., 75-18-48.1, enacted by Laws 1977, ch. 345, 10.



Section 73-21-53 - Use of bond proceeds restricted.

73-21-53. Use of bond proceeds restricted.

Proceeds from any bonds issued pursuant to the provisions of the Water and Sanitation District Act shall not be used by the board on any project constructed in fulfillment or partial fulfillment of requirements made of a subdivider by the provisions of the Land Subdivision Act [47-5-1 through 47-5-8 NMSA 1978] or the New Mexico Subdivision Act [Chapter 47, Article 6 NMSA 1978].

History: 1953 Comp., 75-18-48.2, enacted by Laws 1977, ch. 345, 11.



Section 73-21-54 - Board's determination final.

73-21-54. Board's determination final.

The determination of the board that the limitations under Sections 73-21-45 through 73-21-51 NMSA 1978, as hereafter amended from time to time, imposed upon the issuance of refunding bonds have been met, shall be conclusive in the absence of fraud to the contrary.

History: 1953 Comp., 75-18-49, enacted by Laws 1967, ch. 187, 10.



Section 73-21-55 - Districts not subject to utility laws; option to submit to regulation.

73-21-55. Districts not subject to utility laws; option to submit to regulation.

A. Any district organized under the provisions of the Water and Sanitation District Act may elect by resolution adopted by its board of directors to become subject to the jurisdiction of the public regulation commission and to the terms and provisions of the Public Utility Act [Chapter 62, Article 1 through 6 and 8 through 13 NMSA 1978]; provided, however, that in no event shall Sections 62-9-1 through 62-9-7 NMSA 1978 apply to any district making such an election.

B. If the board has not elected to become subject to the jurisdiction of the public regulation commission:

(1) at least thirty days after publication of a notice of the board's intention to adjust rates, tolls, fees or charges, the board shall conduct a public hearing on the proposed resolution, at which time, after hearing proponents and opponents, the board may reject, amend or adopt the resolution adjusting the rates, tolls, fees or charges;

(2) within thirty days after publication of the resolution adjusting rates, tolls, fees or charges, the new rates, tolls, fees or charges may be appealed by a taxpaying elector to the district court of the county in which the district is located; and

(3) the district court shall consider the petition to overturn the adjustments, based on the record of the board hearing in which the resolution was adopted, under the court's rules governing review by a district court of administrative decisions or orders.

C. If the board of any district located in a class A county with a population according to the 2000 federal decennial census of more than one hundred twenty-five thousand and less than one hundred thirty-five thousand has not elected to become subject to the jurisdiction of the public regulation commission:

(1) at least thirty days after publication of a notice of the board's intention to adjust rates, tolls, fees or charges, the board shall conduct a public hearing on the proposed resolution;

(2) at the expense of the board, the board shall appoint a hearing officer to conduct the public hearing to be chosen from a list of hearing officers provided by the commission, and shall engage a court reporter to record the hearing and produce a verbatim written record of the hearing;

(3) the board's hearing officer shall:

(a) hear proponents and opponents of the proposal;

(b) issue a decision rejecting, amending or adopting the resolution adjusting the rates, tolls, fees or charges; and

(c) within thirty days following the hearing, file the decision with the board;

(4) within seven days of receipt of the decision, the board shall mail a copy of the decision to each proponent and opponent who appeared at the hearing or who requested a written copy of the decision, and the board shall post the decision on the district's web site;

(5) the board shall pay all expenses of the public hearing and may charge a reasonable fee for production of copies of the record; provided that any citizen has the right to obtain a copy of the record on payment of the fee;

(6) within twenty days following the board's mailing of the decision of the hearing officer, the decision may be appealed to the board by a taxpaying elector;

(7) within thirty days of receipt of an appeal of the hearing officer's decision, the board shall, based on a review of the record of the first public hearing, reject, approve or amend the decision of the hearing officer and shall mail a copy of the board's decision within seven days to each proponent and opponent who appeared at the hearing or who requested a written copy of the decision, and the board shall post the decision on the district's web site;

(8) within thirty days following mailing of the board's decision, a taxpaying elector may appeal the decision of the board to the district court of the county in which the district is located; and

(9) the district court shall consider the petition to overturn the adjustments, based on the record certified by the court reporter of the public hearing and the decision of the board, under the court's rules governing review by a district court of administrative decisions or orders.

History: 1978 Comp., 73-21-55, enacted by Laws 1985, ch. 166, 3; 1993, ch. 282, 43; 2005, ch. 167, 6; 2009, ch. 241, 19.






Article 22 - Wind Erosion Districts

Section 73-22-1 - Short title; purpose of act.

73-22-1. Short title; purpose of act.

This act [73-22-1 through 73-22-5 NMSA 1978] may be cited as the "New Mexico Wind Erosion Act, 1955." To prevent damage to and loss of topsoils essential to the growing of agricultural crops and forage for livestock and to promote the general welfare of the people of the state of New Mexico, this act recognizes that certain prompt and effective preventive measures of an emergency nature must be taken against wind erosion and for such purpose wind erosion districts as herein provided may be established.

History: 1953 Comp., 45-6-22, enacted by Laws 1955, ch. 241, 1.



Section 73-22-2 - Procedure for establishment of countywide erosion districts.

73-22-2. Procedure for establishment of countywide erosion districts.

A. Freeholders owning in the aggregate in any county 25 percent of the total land area thereof may petition the board of county commissioners for the establishment of a wind erosion district coextensive with the boundaries of the county. Resident entrymen of federal public lands and lessees of state agricultural lands shall be considered as freeholders for the purposes of this act [73-22-1 through 73-22-5 NMSA 1978] and shall share all of the privileges and obligations thereof.

B. The board of county commissioners after determining that any such petition is in conformity with the requirements of Subsection A of this section and upon payment by the petitioners of a sufficient sum to defray the cost shall order an election to be called on the question of the establishment of [such] wind erosion district.

History: 1953 Comp., 45-6-23, enacted by Laws 1955, ch. 241, 2.



Section 73-22-3 - Notice of election, qualification of electors and conduct of election.

73-22-3. Notice of election, qualification of electors and conduct of election.

A. The board of county commissioners shall, after an election has been ordered as provided in Section 2B [73-22-2B NMSA 1978] of this act, cause notice, embodying the order in substance, signed by the chairman of such board and attested by the clerk thereof, to be issued, giving public notice of such election, the time and place thereof and the matter submitted to the vote of the electors, said notice to be published in English in some newspaper published and having general circulation in said county, or if there be no such paper, then in some newspaper having general circulation therein, at least once a week for two (2) consecutive weeks, the last insertion of such notice to be not less than thirty (30) days prior to said election.

B. At said election held under the provisions of this act [73-22-1 through 73-22-5 NMSA 1978], the following persons, and no others, shall be deemed electors:

1. all persons who are owners of agricultural lands within the district, or have evidence of title to such lands, or who are purchasers under contract of lands within the district;

2. all resident entrymen of federal public [lands] and lessees of state agricultural lands within such district;

3. any authorized officer or agent of a corporation owning land within such proposed district may cast the ballot of such corporation in all wind erosion district elections;

4. all minors who are the owners of agricultural land within such district, entitled to vote at any election shall cast their vote by their father, mother or duly appointed guardian in the order named, and if they have no father, mother or duly appointed guardian, such minors may cast their own vote;

5. any owner of agricultural lands in said district shall have the right to cast his vote at any election by any other person entitled to vote at such election whom he may so appoint as his proxy for that purpose in writing duly signed by him. Such proxy in writing shall be attached to and deposited with the ballot cast by such designated proxy and such ballot shall be signed by the name of the voter by the proxy, who shall also sign his name as such. Such written proxy shall be acknowledged before some person authorized by the laws of New Mexico to take acknowledgments.

C. Insofar as applicable, the general election laws of this state, except the requirements for registration under Section 3-2-49 [repealed] and residence in state, county and precinct under Section 3-2-51 [repealed] New Mexico Statutes Annotated, 1953 Compilation, and except as in this act otherwise provided, shall govern all elections under this act.

D. The board of county commissioners shall furnish sufficient printed ballots for all voters at each election. The ballots for the election shall contain, a place for the elector to vote for or against the formation of the proposed wind erosion district. Each elector shall sign his name on a line to be provided at the bottom of the ballot for that purpose before voting or casting such ballot.

E. Any qualified elector, as defined in this act, desiring to vote by mail, may do so by preparing his ballot in the manner prescribed by this act, affixing his signature thereto and mailing or sending the same, in a sealed envelope, to the judges of election of the voting district, division or polling place in which he is entitled to vote as designated in the notice of election, provided that such ballot must reach the judges of election therein not later than six o'clock p.m., on the day of such election.

F. The board of directors or board of supervisors, as the case may be, shall furnish each elector immediately upon request, personally or by mail, with a copy of such printed ballot for his use in voting if he will not be present at the polling place on the day of election. Such ballots shall be printed and ready for distribution at least thirty (30) days before any election. The form of ballot for the first election shall be substantially as follows:

BALLOT

On Question of Formation of ____________________

Wind Erosion District

(Place "X" in one of boxes below)

For Wind Erosion District ............................. [ ]

Against Wind Erosion District ......................... [ ]

G. The judges of such election, after the polls have closed, shall count and tally the ballots cast, and the clerk shall certify the result of said election and send such certificate together with all the ballots cast at such election and all written proxies to the county clerk of the county, who shall deliver the same to the board of county commissioners, by which body such votes and returns shall be canvassed. The certificate of said election clerk shall also set forth the number of ballots received; the total number of ballots and votes cast; that the said ballots were duly received and voted within the time fixed; that the same are all of the ballots and votes cast and received and that they are in the same condition as when received. After the board of county commissioners has received such certificate, together with the ballots and pollbooks and proxies of such election and has made its canvass, it shall declare and enter of record the results of such election, which shall be done at the next regular or called meeting of such board succeeding said election.

No votes of an elector cast at any election shall be counted unless the ballot has been signed as provided herein.

H. The board of county commissioners shall cause the petition herein provided for, all notices of publication and all orders of said board to be duly entered and recorded in the records of the board of county commissioners.

I. The expense of carrying out the provisions of this act shall be paid by said board of county commissioners out of the general funds of said county.

History: 1953 Comp., 45-6-24, enacted by Laws 1955, ch. 241, 3.



Section 73-22-4 - Governing body of wind erosion district.

73-22-4. Governing body of wind erosion district.

Whenever a wind erosion district is established under this act [73-22-1 through 73-22-5 NMSA 1978], the board of county commissioners shall be the governing body of such district. The district attorney of the county shall be the legal advisor to the governing body and the county treasurer and the county clerk shall be the treasurer and clerk, respectively, of such district.

History: 1953 Comp., 45-6-25, enacted by Laws 1955, ch. 241, 4.



Section 73-22-5 - Powers and duties of governing body of wind erosion district.

73-22-5. Powers and duties of governing body of wind erosion district.

A. When a complaint in writing is filed with the governing body by any freeholder of the district or his duly authorized agent, complaining that his lands are being damaged by the effects of wind erosion on lands of an adjoining freeholder and after investigation, it appears that such damage may be minimized or avoided by preventive measures being taken against such wind erosion, it [the governing body] shall notify the owner of the land on which such measures need to be taken to put into effect within a reasonable time the preventive measure against wind erosion as specified in the notice to such owner.

B. If the owner fails to accomplish the work specified in the notice to him within the time prescribed therein, the governing body shall have such work done forthwith charging the cost thereof to the county general fund but such fund shall be reimbursed upon receipt of payment of such cost as provided in Subsection C of this section.

C. The cost of the work performed by the governing body under Subsection B of this section shall be assessed against the land in which the work was performed. Such assessment shall be treated as a special ad valorem assessment and shall be subject to payment, interest, penalties and enforcement in the same manner and to the same extent as county and state taxes.

D. Any person aggrieved may, within thirty days after the filing of the notice of assessment in the office of the county treasurer, appeal to the district court.

History: 1953 Comp., 45-6-26, enacted by Laws 1955, ch. 241, 5.






Article 23 - Resource and Transportation Development



Article 24 - Joint Flood and Drainage Planning Assessments

Section 73-24-1 - Short title.

73-24-1. Short title.

The provisions of this act [73-24-1 through 73-24-4 NMSA 1978] may be cited as the "Joint Flood and Drainage Planning Assessments Act".

History: Laws 1992, ch. 90, 1.



Section 73-24-2 - Findings.

73-24-2. Findings.

A. There is no mechanism for ensuring that flood and drainage planning assessments performed by flood control districts and conservancy districts are coordinated so as to ensure that conflicts in evaluation and planning for the needs of those districts are minimized and that public funds are expended in the optimal manner possible by flood control districts and conservancy districts that operate in overlapping or adjoining districts.

B. Ensuring that flood and drainage planning assessments performed by flood control districts and conservancy districts that operate in overlapping or adjoining districts will improve coordination, reduce operating costs and enhance the effectiveness of flood control districts and conservancy districts.

History: Laws 1992, ch. 90, 2.



Section 73-24-3 - Definitions.

73-24-3. Definitions.

As used in the Joint Flood and Drainage Planning Assessments Act:

A. "planning assessment" means any study, analysis, plan, survey or review of the need for, costs or feasibility of, alternatives to or locations for facilities owned or operated by a flood control district or a conservancy district;

B. "flood control district" means any flood control district created pursuant to Chapter 72, Articles 16 through 18 NMSA 1978; and

C. "conservancy district" means any conservancy district created pursuant to Chapter 73, Articles 14 through 18 NMSA 1978.

History: Laws 1992, ch. 90, 3.



Section 73-24-4 - Joint assessments.

73-24-4. Joint assessments.

In addition to any other requirements imposed by law, flood control districts and conservancy districts that operate in overlapping or adjoining districts shall perform joint flood and drainage planning assessments to ensure and promote coordination of evaluation and planning for flood control and conservancy district improvements and operations. Such a joint assessment shall be performed at least every year by overlapping or adjoining districts. Each flood control district and conservancy district shall designate a person responsible for monitoring the coordination of flood and drainage planning assessments and shall notify all other overlapping or adjoining flood control or conservancy districts of the name, business address and business telephone number of the person designated.

History: Laws 1992, ch. 90, 4.






Article 25 - Regional Transit District

Section 73-25-1 - Short title.

73-25-1. Short title.

Chapter 73, Article 25 NMSA 1978 may be cited as the "Regional Transit District Act".

History: Laws 2003, ch. 65, 1; 2009, ch. 57, 1.



Section 73-25-2 - Purpose.

73-25-2. Purpose.

The purpose of the Regional Transit District Act is to:

A. serve the public by providing for the creation of regional networks of safe and efficient public transit services;

B. allow multijurisdictional public transit systems to reduce the congestion of single-occupant motor vehicle traffic by providing transportation options for residents;

C. decrease automobile accidents by reducing traffic congestion on freeways and streets;

D. reduce noise and air pollution produced by motor vehicles;

E. prolong and extend the life of New Mexico's existing roadways by easing the traffic burden;

F. provide residents with a choice of transportation alternatives so that seniors, youth, low-income and mobility-impaired residents and others unable to drive or afford motor vehicles continue to have full access to the goods, services, jobs and activities of the community;

G. improve the New Mexico economy by increasing workforce and citizen access to education and higher paying jobs; and

H. prolong and extend petroleum resources.

History: Laws 2003, ch. 65, 2.



Section 73-25-3 - Definitions.

73-25-3. Definitions.

As used in the Regional Transit District Act:

A. "board" means the board of directors of a district;

B. "bond" means a revenue bond;

C. "combination" means two or more governmental units that exercise joint authority;

D. "commission" means the state transportation commission;

E. "construct" or "construction" means the planning, designing, engineering, acquisition, installation, construction or reconstruction of a regional transit system;

F. "district" means a regional transit district that is a political subdivision of the state created pursuant to the Regional Transit District Act;

G. "governmental unit" means the state, a county or a municipality of the state or an Indian nation, tribe or pueblo located within the boundaries of the state;

H. "regional transit system" means a property, improvement or system designed to be compatible with established state and local transportation plans that transports or conveys passengers within a region by means of a high-occupancy vehicle, including an automobile, truck, bus, van or railcar; and

I. "revenues" means tolls, fees, rates, charges, assessments, grants, contributions or other income and revenues received by the district.

History: Laws 2003, ch. 65, 3.



Section 73-25-4 - Creation of districts.

73-25-4. Creation of districts.

A. A combination may create a district by contract. Upon the issuance by the commission of a certificate stating that the district has been duly organized according to the provisions of the Regional Transit District Act, the district may exercise the functions conferred by the provisions of that act. The commission shall issue the certificate within thirty days of the filing with the commission of a copy of a contract that fulfills all the requirements set forth in this section and a copy of the bylaws and operating procedures of the district. The commission shall cause the certificate to be recorded in each county having territory included in the boundaries of the district. Upon issuance of the certificate by the commission, the district shall constitute a separate political subdivision of the state and shall have all of the duties, privileges, immunities, rights, liabilities and disabilities of a political subdivision.

B. A contract establishing a district shall specify the:

(1) name and purpose of the district and the regional transit systems to be provided;

(2) establishment and organization of the board in which all legislative power of the district is vested;

(3) manner of the appointment, term of service and qualifications, if any, of the directors and the procedure for filling vacancies;

(4) officers of the district, the manner of their appointment and their duties;

(5) voting requirements for action by the board;

(6) provisions for the distribution, disposition or division of the assets of the district;

(7) boundaries of the district, which shall not include territory:

(a) outside the boundaries of the members of the combination without the consent of the governing body of the governmental unit of the territory; or

(b) within the unincorporated boundaries of a county that is not a member of the combination as the unincorporated boundaries of the county exist on the date the district is created without the consent of the governing body of the county;

(8) term of the contract and the method by which it may be terminated or rescinded. The contract shall not be terminated or rescinded so long as the district has bonds outstanding;

(9) provisions for amendment of the contract;

(10) limitations on the powers granted by the Regional Transit District Act that may be exercised by the district; and

(11) conditions required when adding or deleting parties to the contract pursuant to Section 18 [73-25-18 NMSA 1978] of the Regional Transit District Act.

C. A governmental unit shall not enter into a contract establishing a district without holding at least one public hearing in addition to other requirements imposed by law for public notice. The governmental unit shall give notice of the time, place and purpose of the public hearing by publication in a newspaper of general circulation in the governmental unit at least ten days prior to the date of the public hearing.

D. Upon the approval of the governor, the state may join in a contract creating a district. The number of directors of the board to which the state is entitled shall be established in the contract, but in no case shall the state be entitled to less than one director. The governor shall appoint the director or directors representing the state on the board, for a term as established by the contract that created the district.

History: Laws 2003, ch. 65, 4.



Section 73-25-5 - Board.

73-25-5. Board.

A. All powers, privileges and duties vested in or imposed upon the district shall be exercised and performed by the board. The board may delegate its powers by resolution to an officer or agent of the board, with the exception of the following:

(1) adoption of board policies and procedures;

(2) ratification of acquisition of land by negotiated sale;

(3) initiation or continuation of legal action, not involving traffic or toll violations;

(4) establishment of policies regarding fees, tolls, rates or charges;

(5) approval of significant route or schedule changes affecting more than twenty-five percent of a regional transit system; and

(6) issuance of bonds.

B. Only an elected official shall be able to vote on resolutions regarding Paragraphs (2) and (6) of Subsection A of this section.

C. The board shall promulgate and adhere to policies and procedures that govern its conduct and provide meaningful opportunities for public input. These policies shall include standards and procedures for calling emergency meetings.

D. The board shall be composed of at least one director from each governmental unit that is a member of the district. A director shall be an elected official or his designee. A governmental unit shall not have a majority of membership on the board, unless there are three or fewer participating governmental units in the district.

E. A director of the board shall not vote on an issue when the director has a conflict of interest. A director of the board, officer of the board or employee of the board shall not:

(1) acquire a financial interest in a new or existing business venture or business property of any kind when he believes or has reason to believe that the new financial interest will be directly affected by his official act;

(2) use confidential information acquired by virtue of his office or employment for his or another's private gain; or

(3) contract with the district without public notice and competitive bidding and full disclosure of his financial or other interest in the business that is party to the contract.

F. The attorney general shall investigate and prosecute, when appropriate, a complaint brought to his attention involving a violation of Subsection D of this section. Violation of the provisions of Subsection D of this section by a director of the board, officer of the board or employee of the board is grounds for removal or suspension of the director or officer and dismissal, demotion or suspension of the employee.

G. In addition to all other powers conferred by the Regional Transit District Act, the board may:

(1) adopt bylaws;

(2) fix the time and place of meetings and the method of providing notice of the meetings;

(3) make and pass orders and resolutions necessary for the government and management of the affairs of the district and the execution of the powers vested in the district;

(4) adopt and use a seal;

(5) maintain offices at a place as the board may designate;

(6) appoint, hire and retain employees, agents, engineers, attorneys, accountants, financial advisors, investment bankers and other consultants;

(7) prescribe, in accordance with the Procurement Code [13-1-28 through 13-1-199 NMSA 1978], methods for auditing and allowing or rejecting claims and demands for:

(a) the awarding of contracts for the construction of improvements, works or structures;

(b) the acquisition of equipment; or

(c) the performance or furnishing of labor, materials or supplies as may be required for carrying out the purposes of the Regional Transit District Act; and

(8) appoint advisory committees and define the duties of the committees.

History: Laws 2003, ch. 65, 5.



Section 73-25-6 - Powers of the district.

73-25-6. Powers of the district.

A. A district is a body politic and corporate. In addition to other powers granted to the district pursuant to the Regional Transit District Act, the district may:

(1) have perpetual existence, except as otherwise provided in the contract;

(2) sue and be sued;

(3) enter into contracts and agreements affecting the affairs of the district;

(4) establish, collect and increase or decrease fees, tolls, rates or charges for the use of property of a regional transit system financed, constructed, operated or maintained by the district; except that fees, tolls, rates or charges imposed for the use of a regional transit system shall be fixed and adjusted to pay for bonds issued by the district;

(5) pledge all or a portion of the revenues to the payment of bonds of the district;

(6) finance, construct, operate or maintain regional transit systems within the boundaries of the district;

(7) purchase, trade, exchange, acquire, buy, sell, lease, lease with an option to purchase, dispose of and encumber real or personal property and interest therein, including easements and rights of way;

(8) accept real or personal property for the use of the district and accept gifts and conveyances upon the terms and conditions as the board may approve;

(9) use the streets, highways and other public ways and, with permission of the owner, to relocate or alter the construction of streets, highways, other public ways, electric and telephone lines and properties, pipelines, conduits and other properties, whether publicly or privately owned, if deemed necessary by the district in the construction, reconstruction, repair, maintenance and operation of the system. Any damage that may occur to the property shall be borne by the district; and

(10) provide transportation services outside the boundaries of the district.

B. After the creation of a district, the board may include property within or exclude property from the boundaries of the district in the manner provided in this section. Property shall not be included within the boundaries of the district unless it is within the boundaries of the members of the combination at the time of the inclusion. Property located within the boundaries of a governmental unit that is not a member of the combination as the boundaries of the governmental unit exist on the date the property is included shall not be included without the consent of the governing body of the governmental unit. Prior to inclusion of property in or exclusion of property from the boundaries of the district, the board shall cause notice of the proposed inclusion or exclusion to be published in a newspaper of general circulation within the boundaries of the district and cause the notice to be mailed to the commission. The notice shall:

(1) describe the property to be included in or excluded from the boundaries of the district;

(2) specify the date, time and place at which the board shall hold a public hearing on the proposed inclusion or exclusion; provided that the date of the public hearing contained in the notice shall be not less than twenty days after publication of the notice; and

(3) state that persons having objections to the inclusion or exclusion may appear at the public hearing to object to the proposed inclusion or exclusion.

C. The board shall hear all objections to the proposed inclusion or exclusion at the time and place designated in the notice. The board, upon the affirmative vote of two-thirds of the directors, may adopt a resolution including or excluding all or a portion of the property described in the notice. Upon the adoption of the resolution, the property shall be included within or excluded from the boundaries of the district as set forth in the resolution. The board may adopt the resolution without amending the district's enabling contract. The board shall file the resolution with the commission, who shall cause the resolution to be recorded in the real estate records of each county having territory included in the boundaries of the district.

History: Laws 2003, ch. 65, 6.



Section 73-25-7 - Toll collection.

73-25-7. Toll collection.

A. A district may promulgate rules regarding collection of fees, tolls, rates or charges. State and local law enforcement authorities may enter into traffic and toll enforcement agreements with a district.

B. A person who fails to pay a fee, toll, rate or charge required for the privilege of traveling on or using property included in a regional transit system may be assigned a fine of not more than one hundred fifty dollars ($150) or not less than fifty dollars ($50.00). The magistrate or metropolitan court where the offense took place shall have jurisdiction over actions brought pursuant to this subsection.

History: Laws 2003, ch. 65, 7.



Section 73-25-8 - Bonds.

73-25-8. Bonds.

A. A district may issue bonds solely for the purpose of financing the purchase, construction, renovation, equipping or furnishing of a regional transit system project. The district shall issue the bonds pursuant to resolution of the board, and the bonds shall be payable solely out of all or a specified portion of the revenues as designated by the board. Proceeds of the bonds may be used to pay expenses incurred in the preparation, issuance and sale of the bonds.

B. As provided in the resolution of the board under which the bonds are authorized to be issued, the bonds shall:

(1) be executed and delivered by the district;

(2) be in a form and denomination and include terms and maturities;

(3) be subject to optional or mandatory redemption prior to maturity with or without a premium;

(4) be in fully registered form or bearer form registrable as to principal or interest or both;

(5) bear conversion privileges;

(6) be payable in installments and at a time not exceeding forty years from the date of issuance;

(7) be payable within or outside the state;

(8) have the principal paid in yearly amounts beginning not later than two years from the date of issuance of the bonds;

(9) be subject to purchase at the option of the holder or the district;

(10) be executed by the officers of the district, including the use of one or more facsimile signatures so long as at least one manual signature appears on the bonds, which signatures may be either of an officer of the district or of an agent authenticating the same;

(11) be in the form of coupon bonds that have attached interest coupons bearing a manual or facsimile signature of an officer of the district; and

(12) be sold at a net effective interest rate not exceeding the maximum net effective interest rate permitted by the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978].

C. Bonds may be sold at public or private sale at a price, in a manner and at a time determined by the board, and the board may pay all fees, expenses and commissions that it deems necessary or advantageous in connection with the sale of the bonds. The power to fix the date of sale of the bonds, receive bids or proposals, award and sell bonds, fix interest rates and take all other action necessary to sell and deliver the bonds may be delegated to an officer or agent of the district. Outstanding bonds may be refunded by the district as provided in the Public Securities Act.

D. A resolution authorizing the issuance of bonds may pledge all or a portion of the revenues of the district, may contain a provision for protecting and enforcing the rights and remedies of holders of the bonds as the district deems appropriate, may set forth the rights and remedies of the holders of the bonds and may contain provisions that the district deems appropriate for the security of the holders of the bonds.

E. A pledge of revenues or property made by a district or by a person or governmental unit with which a district contracts shall be valid and binding from the time the pledge is made. The revenues or property so pledged shall immediately be subject to the lien of the pledge without a physical delivery or further act, and the lien of the pledge shall be valid and binding against all parties having claims in tort or contract or otherwise against the pledging party, irrespective of whether the claiming party has notice of the lien.

F. Neither the directors of the board, employees of the district or a person executing the bonds shall be liable personally on the bonds or subject to personal liability or accountability by reason of the issuance of the bonds.

G. A district may purchase its bonds out of available funds and may hold, pledge, cancel or resell the bonds subject to and in accordance with agreements with the holders.

H. Bonds shall be payable solely from pledgeable revenue and shall not constitute an indebtedness or general obligation of the district, the state or other political subdivisions of the state.

I. The form and terms of bonds shall be approved by the state board of finance before issuance of the bonds.

History: Laws 2003, ch. 65, 8.



Section 73-25-9 - Agreement of the state not to limit or alter rights of obligees.

73-25-9. Agreement of the state not to limit or alter rights of obligees.

The state pledges and agrees with the holders of bonds issued under the Regional Transit District Act and with those parties who enter into contracts with a district or a member of a combination pursuant to the Regional Transit District Act that the state will not impair the rights vested in the district or the rights or obligations of a person with which the district contracts to fulfill the terms of an agreement made pursuant to the Regional Transit District Act. The state further agrees that it will not impair the rights or remedies of the holders of the bonds of a district until the bonds have been paid or until adequate provision for payment has been made. A district may include this provision and undertaking for the state in bonds.

History: Laws 2003, ch. 65, 9.



Section 73-25-10 - Investments.

73-25-10. Investments.

A board may invest or deposit funds in accordance with the prudent investor rule set forth in the Uniform Prudent Investor Act [45-7-601 through 45-7-612 NMSA 1978]. The board may employ investment management services to invest the funds and may pay reasonable compensation for investment management services from the assets of the applicable funds. The board shall keep accurate and complete records and accounts concerning the investment portfolio.

History: Laws 2003, ch. 65, 10.



Section 73-25-11 - Exemption from taxation.

73-25-11. Exemption from taxation.

The income or other revenues of a district, all properties at any time owned by a district, all bonds issued by a district and the income from the bonds issued by a district are exempt from taxation in the state.

History: Laws 2003, ch. 65, 11.



Section 73-25-12 - Cooperative powers.

73-25-12. Cooperative powers.

A district may cooperate with a person to:

A. accept legitimate contributions or liens securing obligations of the district from the person with respect to the financing, construction, operation or maintenance of a regional transit system and, in connection with a loan or advance, enter into contracts establishing the repayment terms;

B. enter into contracts regarding the financing, construction, operation or maintenance of a specified regional transit system;

C. enter into joint operating contracts concerning a regional transit system;

D. acquire easements or rights of way for a regional transit system; and

E. designate a regional transit system as part of the state highway system, a county highway system or a municipal highway system if the person with jurisdiction over the applicable highway system consents to the designation.

History: Laws 2003, ch. 65, 12.



Section 73-25-13 - Powers of governmental units.

73-25-13. Powers of governmental units.

A governmental unit, for the purpose of aiding the financing, construction, operation or maintenance of a regional transit system, may:

A. sell, lease, loan, donate, grant, convey, assign, transfer and otherwise dispose to the district real or personal property or interests therein;

B. enter into agreements with a person for the joint financing, construction, operation or maintenance of a regional transit system. Upon compliance with applicable constitutional or charter limitations, the governmental unit may agree to make payments, without limitation as to amount except as set forth in the agreement, from revenues received from one or more fiscal years, to the district or a person to defray the costs of the financing, construction, operation or maintenance of a regional transit system; and

C. transfer to the district a contract that may have been awarded by the governmental unit for construction, operation or maintenance of a regional transit system.

History: Laws 2003, ch. 65, 13.



Section 73-25-14 - Notice; opportunity for comment.

73-25-14. Notice; opportunity for comment.

A. At least forty-five days prior to a meeting at which the board shall consider or take action on a proposal to request, establish, increase or decrease a rate, toll, fee or charge, the board shall deliver written notice of the meeting and proposal to a governmental unit where the proposed rate, toll, fee or charge will be imposed. The affected governmental unit shall be afforded a reasonable opportunity for comment, either at a regular meeting of the board or at a special meeting convened to receive comment.

B. At least seven business days prior to a regularly scheduled meeting, the board shall make available to the public written or electronic notice of the time and agenda of the meeting. The board shall designate during each meeting a public comment period and shall offer the public an opportunity to comment.

History: Laws 2003, ch. 65, 14.



Section 73-25-15 - Notice; coordination of information.

73-25-15. Notice; coordination of information.

A. At least forty-five days prior to the imposition of or an increase in a rate, toll, fee or charge or prior to the issuance of bonds as authorized in the Regional Transit District Act, a notice specifying the amount of the fee, toll, rate or charge and its proposed duration or the value and number of bonds to be issued shall be sent to the commission and to the taxation and revenue department.

B. The commission shall file an annual report with the state auditor concerning the activities of all active districts. The report shall detail how many districts have been created, describe their boundaries and specify the regional transit systems that are being provided and how they are being financed.

History: Laws 2003, ch. 65, 15.



Section 73-25-16 - Taxation.

73-25-16. Taxation.

A district has no direct taxation authority.

History: Laws 2003, ch. 65, 16.



Section 73-25-17 - Addition or withdrawal of territory by a district.

73-25-17. Addition or withdrawal of territory by a district.

A. After the creation of a district, a governmental unit adjacent to but not part of that district may join the district and determine the territorial area to become a part of that district. A two-thirds affirmative vote by the board shall be required before the governmental unit may join the district.

B. A governmental unit that is a member of a district may withdraw from the district by adopting a resolution to withdraw. The governmental unit shall withdraw its representative from the board. Real property owned by the district within the boundaries of the withdrawing governmental unit shall remain the property of the district. The provisions of withdrawal shall be negotiated and agreed to by the board, the governmental unit and the commission.

History: Laws 2003, ch. 65, 17.



Section 73-25-18 - Matching funds.

73-25-18. Matching funds.

The local government members of a combination shall match at least one dollar ($1.00) for every four dollars ($4.00) provided by the state. Before a district is able to receive state matching funds, it must be certified by the commission pursuant to Section 4 [73-25-4 NMSA 1978] of the Regional Transit District Act.

History: Laws 2003, ch. 65, 18.



Section 73-25-19 - Authorization to employ commuter rail service law enforcement officers; powers and duties of officers.

73-25-19. Authorization to employ commuter rail service law enforcement officers; powers and duties of officers.

A. A district that operates a commuter rail service may employ commuter rail service law enforcement officers for the district and assign duties to the officers.

B. At all times while on duty, commuter rail service law enforcement officers shall carry commissions of office issued by the district. Commuter rail service law enforcement officers shall have the powers of peace officers on all property, tracks, rights of way, easements, vehicles, buses, vans, railcars, locomotives and facilities owned, leased, licensed, maintained or operated by the district. Within this territory, a commuter rail service law enforcement officer may enforce all applicable laws, ordinances and regulations, but no arrest for violation of any law, ordinance or regulation is valid unless, at the time of arrest, the commuter rail service law enforcement officer is wearing:

(1) a distinctive badge bearing the name of the district issued by the district; or

(2) a distinctive uniform prescribed and issued by the district.

C. A person employed by the district as a commuter rail service law enforcement officer shall fulfill the requirements for certification in Subsection A of Section 29-7-6 NMSA 1978 within one year of the date of first employment.

D. A district may contract with other law enforcement agencies to provide law enforcement services for the district.

History: Laws 2009, ch. 57, 2.






Article 26 - Lower Rio Grande Public Water Works Authority

Section 73-26-1 - Lower Rio Grande public water works authority.

73-26-1. Lower Rio Grande public water works authority.

A. The "Lower Rio Grande public water works authority" is created. The authority is a political subdivision of the state and shall be an independent public body. The authority is composed of Berino mutual domestic water consumers and mutual sewage works association, Desert Sands mutual domestic water consumers association, La Mesa mutual domestic water consumers association, Mesquite mutual domestic water consumers and mutual sewage works association and Vado mutual domestic water consumers association, all serving unincorporated communities within Dona Ana county. The voting community membership of the five founding entities have approved by resolution the development of the authority.

B. The authority may adopt rules and resolutions, governance policies and procedures necessary to exercise the powers conferred pursuant to this section.

C. All functions, appropriations, money, records and equipment and all personal property and real property, including water rights, easements, permits and infrastructure, as well as all encumbrances, debts and liabilities pertaining to or owned by the founding entities shall be transferred to the authority.

D. The authority's service area shall consist of the founding entities' existing place of use on file with and approved by the state engineer and shall be filed in the public records of Dona Ana county. An application shall be filed with the state engineer to combine and commingle water rights and to combine the existing entities' place of use into the authority's service area. In the event that another entity elects to merge into the authority, the authority's service area shall be amended to include that entity's place of use and shall be filed with the state engineer. The authority's initial service area and any subsequent amendments to its service area shall be designated in a plat filed in the public records of Dona Ana county. If the service area of the merging entity is contiguous with the service area of the authority, the merger shall include the combining and commingling of water rights with the authority by application filed with the state engineer.

E. The authority may provide for water and wastewater services, road improvements for the protection of the authority's infrastructure or renewable energy projects that are integral to the operation and maintenance of the authority's facilities or any combination or parts thereof.

F. The authority shall exercise all powers allowed pursuant to law, including:

(1) regulating, supervising and operating the authority's facilities;

(2) establishing rates and imposing assessments, fees and charges and taking action necessary for the enforcement thereof;

(3) assessing a standby charge for the privilege of connection into the authority's service at some date in the future if the property line is within three hundred feet of the authority's service lines and the property line is located within the boundaries of the authority. This section applies to new connections after the enactment of this act;

(4) acquiring, from a willing seller only, holding and using water rights in an amount necessary to meet its reasonable needs not to exceed forty years pursuant to Section 72-1-9 NMSA 1978;

(5) shutting off, after notice, unauthorized connections, illegal connections or a connection for which charges are delinquent in payment;

(6) entering into contracts for services with private entities, the state, municipalities, counties and the federal government and other public bodies to further its public purposes;

(7) entering into joint powers agreements with other governmental entities;

(8) acquiring and disposing of real property, personal property and rights of way;

(9) condemning property pursuant to the Eminent Domain Code [42A-1-1 through 42A-1-33 NMSA 1978] as the last resort and only for the purposes of construction, maintenance and operations of the authority's infrastructure;

(10) hiring and retaining agents, employees and consultants, as needed;

(11) adopting and using a governmental seal;

(12) placing a lien on property for unpaid assessments, charges and fees and enforcing the lien in a manner pursuant to this section;

(13) suing and being sued and being a party to suits, actions and proceedings; and

(14) having and exercising all rights and powers necessary, incidental to or implied from the specific powers granted in this section.

G. As a political subdivision of the state and a member-owned community water system, the authority shall be subject to the:

(1) applicable rules and regulations of the department of environment, and in its discretion the department may:

(a) conduct periodic reviews of the operation of the authority;

(b) require the authority to submit information to the department;

(c) upon department of environment discretion or upon a petition of twenty-five percent of the members of the authority, conduct an investigation as it deems necessary to ensure the authority's compliance with all applicable statutes, rules, regulations and reporting requirements; and

(d) after a hearing, set and collect rates and fees and use the same for the proper operation and management of the authority;

(2) applicable rules and regulations of the department of finance and administration, local government division and budget and finance bureau;

(3) Open Meetings Act [Chapter 10, Article 15 NMSA 1978];

(4) Inspection of Public Records Act [Chapter 14, Article 2 NMSA 1978];

(5) Audit Act [12-6-1 through 12-6-14 NMSA 1978];

(6) Procurement Code [13-1-28 through 13-1-199 NMSA 1978];

(7) Governmental Conduct Act [Chapter 10, Article 16 NMSA 1978];

(8) special election procedures pursuant to Chapter 1, Article 24 NMSA 1978;

(9) Chapter 72 NMSA 1978; and

(10) applicable rules and regulations of the state engineer.

H. The authority is a political subdivision of the state and a member-owned community water system and shall not be subject to the jurisdiction of the public regulation commission or the provisions of the Public Utility Act [Chapter 62, Article 3 NMSA 1978].

I. The authority may issue utility system revenue bonds and obligations for acquiring real and personal property needed for the utility system and for extending, enlarging, renovating, repairing or otherwise improving its facilities. The authority may issue revenue anticipation notes with maturities and terms to be approved by the board of directors of the authority. The authority may pledge irrevocably net revenues from the operation of the utility system for payment of the principal, premiums and interest on the bonds. The utility system revenue bonds:

(1) may have interest, appreciated principal value or any part thereof payable at intervals or at maturity as the authority determines;

(2) may be subject to prior redemption at the authority's option at such time and upon such terms and conditions, with or without the payment of a premium, as determined by the authority;

(3) may mature at any time not exceeding forty years after the date of issuance;

(4) may be serial in form and maturity, may consist of one bond payable at one time or in installments or may be in another form as determined by the authority;

(5) shall be sold for cash at, above or below par and at a price that results in a net effective interest rate that does not exceed the maximum permitted by the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978]; and

(6) may be sold at a public or negotiated sale.

J. The authority's board of directors may adopt a resolution declaring the necessity for the issuance of utility system revenue bonds or other obligations and may authorize the issuance of utility system revenue bonds or other obligations by an affirmative vote of a majority of all members of the authority's board of directors. Utility revenue bonds and the resolution authorizing their issuance shall be subject to voter approval with oversight from the department of finance and administration and the New Mexico finance authority. The bonds authorized by the authority and their income shall be exempt from taxation by the state and its political subdivisions.

K. Except for the purpose of refunding previous utility system revenue bond issues, the authority shall not sell utility system revenue bonds payable from pledged revenues after the expiration of three years from the date of the resolution authorizing their issuance. Any period of time during which a utility system revenue bond is in litigation shall not count toward the determination of the expiration date of that issue.

L. The authority shall be governed by a board of directors. The directors of the initial board shall consist of five directors representing each of the founding entities. The directors of the initial board shall serve until their successors are elected. After the terms of the initial directors are completed, the succeeding board of directors shall be elected by districts from a minimum of five and a maximum of seven electoral districts. Each director, at the time of election, shall reside within the electoral district of the authority from which that member is elected. The boundaries and the number of electoral districts shall be established by the initial board within two years of the creation of the authority. The board may in its governance document provide for redistricting upon any change in the authority's boundary. The elected board of directors shall serve staggered terms to be established in the governance document developed by the initial board. Elections shall be conducted in accordance with the special election procedures pursuant to Chapter 1, Article 24 NMSA 1978 and may be conducted by the Dona Ana county elections bureau.

M. If the authority places a lien on property for nonpayment of money owed, the authority shall file in the office of the county clerk of the county or counties in which the property is located a notice of lien, which shall include:

(1) identification of the outstanding debt to the authority;

(2) the fact that a lien is established;

(3) the general purpose of the lien;

(4) the name of the owner of the property against which the lien is established as determined from the records of the county assessor;

(5) a description of the property against which the lien is established;

(6) the amount of the lien; and

(7) if the lien is for more than one period of time, the date for which the lien is established.

N. A lien for multiple charges or assessments on a property owner may be included in the same notice of lien, and it shall not be necessary to file separate liens against the separate properties. The lien shall be attested in the name of the authority. The principal amount of any lien imposed for a charge or assessment shall bear interest at the rate of twelve percent per year from the date of filing the notice of lien unless otherwise provided by law.

O. After the filing of the notice of lien in the office of the county clerk, the authority shall have a lien upon the property described in the notice of lien. The filing of the notice of lien shall be notice to all the world of the existence of the lien and of the contents of the notice of lien. No such lien shall affect the title or rights to or in any real estate, of any purchaser, mortgagee in good faith or judgment lien creditor, without knowledge of the existence of such lien, unless the notice of lien is filed in accordance with this section in the office of the county clerk of the county in which the real estate is situated. All authority liens shall be first and prior liens on the property subject only to the lien of federal, state and county taxes. The authority may release a lien against any specific property by:

(1) entering and signing a receipt of payment upon the notice of lien filed in the office of the county clerk; or

(2) issuing a separate receipt that recites that payment of the lien with any accrued interest and penalty has been made.

P. The authority may, in a single suit, foreclose the liens against all persons named in the notice of liens or against the property if the owners are unknown. The complaint filed shall:

(1) expressly name each defendant, if known;

(2) describe the property against which the lien is established; and

(3) set forth the amount of the lien.

Q. The judgment or decree rendered in said cause shall be several against the named defendants and against the several properties for the amounts decreed to be due by each. A lien against real estate may be foreclosed in the same manner that mortgages or other liens against real estate are foreclosed with like rights of redemption. In the foreclosure of any lien created by the authority, reasonable attorney fees may be ordered by the court as part of the costs in favor of the prevailing party.

R. The authority shall prepare and sign a notice of foreclosure, which shall also bear the signature and mailing address of an attorney representing the authority. The proceeds of the sale of the property by the authority pursuant to a foreclosure sale on a lien shall be applied as follows:

(1) first, to the payment of costs in giving notice of the sale and of conducting the sale;

(2) second, to the indebtedness claimed under a lien on the property for federal, state, county, municipal or ad valorem taxes;

(3) third, to the indebtedness claimed under the lien of the authority;

(4) fourth, to all other special assessments having a lien on the property; and

(5) fifth, after all such costs, liens, assessments and taxes are paid, to the former owner, mortgage holder or parties having an interest in the tract or parcel, upon such persons providing satisfactory proof to the court of such interest and upon approval of the court.

S. As used in this section, "public water works authority" means a utility organized as a political subdivision of the state for the purposes of constructing infrastructure and furnishing water and wastewater services for domestic, commercial or industrial uses, road improvements for the protection of the authority's infrastructure and renewable energy projects; and entering into agreements with other entities for the provision of other services, including water conservation and reclamation, source water protection, drainage, flood control, solid waste, planning and zoning.

History: Laws 2009, ch. 100, 1; 2017, ch. 124, 1.






Article 27 - Eastern New Mexico Water Utility Authority

Section 73-27-1 - Short title.

73-27-1. Short title.

This act [73-27-1 through 73-27-19 NMSA 1978] may be cited as the "Eastern New Mexico Water Utility Authority Act".

History: Laws 2010, ch. 39, 1.



Section 73-27-2 - Findings and purpose.

73-27-2. Findings and purpose.

A. The legislature finds that:

(1) consistent with the goals of the statewide water plan, water systems should be planned for and constructed on a regional basis, in that regional water systems are able to take advantage of economies of scale;

(2) the costs of designing, purchasing, constructing, rehabilitating, renovating, improving, equipping, furnishing, operating and maintaining regional water systems have increased to a level that local financial resources are inadequate to meet all of the costs and that federal funding is crucial to complete a large scale water supply project in eastern New Mexico; and

(3) a water utility authority is necessary in eastern New Mexico to provide an organized structure to work with state, local and federal agencies to complete a water delivery system from the Ute Reservoir to local governments.

B. The purposes of the Eastern New Mexico Water Utility Authority Act are:

(1) to create a water utility authority to develop and construct a water delivery system based on a funding formula whereby up to seventy-five percent of the overall capital cost of the system is to be paid for by the federal government, fifteen percent is to be paid for by the state of New Mexico and ten percent is to be paid for by the local governments that have the power to appoint members to the board of the authority; and

(2) to create an authority that will deliver water to the local governments within the boundaries of the authority but that will not compete with local governments for rights to deliver water to ultimate end-users.

History: Laws 2010, ch. 39, 2.



Section 73-27-3 - Definitions.

73-27-3. Definitions.

As used in the Eastern New Mexico Water Utility Authority Act:

A. "authority" means the eastern New Mexico water utility authority; and

B. "board" means the board of directors of the authority.

History: Laws 2010, ch. 39, 3.



Section 73-27-4 - Eastern New Mexico water utility authority; created.

73-27-4. Eastern New Mexico water utility authority; created.

A. The "eastern New Mexico water utility authority" is created coextensive with the boundaries of Curry and Roosevelt counties and the territory physically occupied by the water facilities of the authority to plan, design, develop, purchase, acquire, own, operate, establish, construct and maintain the eastern New Mexico rural water system pipelines and waterworks to supply water for domestic, commercial, non-irrigated agricultural and industrial purposes by any available means to persons within and without the boundaries of the authority.

B. The eastern New Mexico water utility authority is created for the benefit of the seven members of the eastern New Mexico rural water authority, including Curry county, the city of Clovis, the city of Portales, the city of Texico, the town of Melrose, the town of Elida and the village of Grady.

History: Laws 2010, ch. 39, 4.



Section 73-27-5 - Board; appointment; terms.

73-27-5. Board; appointment; terms.

A. The board shall consist of seven members, each of whom shall reside within the boundaries of the authority, appointed as follows:

(1) three board members appointed by the Clovis city commission for a term of two years; provided, however, that two of the initial members shall be appointed for a term of one year for the purpose of having a staggered board;

(2) two board members appointed by the Portales city council for a term of two years; provided, however, that one of the initial members shall be appointed for a term of one year for the purpose of having a staggered board;

(3) one board member appointed for a term of two years by the Curry county commission; and

(4) one board member appointed for a term of one year on a rotating basis and in the following order by:

(a) the Texico city council;

(b) the Melrose village council;

(c) the Elida village council; and

(d) the Grady village council.

B. A vacancy occurring by other than expiration of a term shall be filled in the same manner as the original appointment, but only for the unexpired term.

History: Laws 2010, ch. 39, 5.



Section 73-27-6 - Board; powers; duties.

73-27-6. Board; powers; duties.

A. All powers, privileges and duties vested in or imposed upon the authority shall be exercised and performed by the board; provided that the board may delegate its powers by resolution to an officer or agent of the board, with the exception of the following powers:

(1) adoption of board rules, policies and procedures;

(2) ratification of acquisition of property;

(3) initiation or continuation of legal action, except that initiation and filing of liens for unpaid rates and charges and suits for payment thereof and discontinuance of service for failure to pay such rates and charges may be delegated;

(4) establishment of fees, tolls, rates or charges; and

(5) issuance of revenue bonds.

B. Meetings of the board shall be held at the call of the chair or whenever three members shall so request in writing. A majority of members then serving constitutes a quorum for the transaction of any business. Except as provided in Subsection C of this section, the affirmative vote of at least a majority of a quorum present shall be necessary for any action to be taken by the board. A vacancy in the membership of the board shall not impair the right of a quorum to exercise all rights and perform all duties of the board.

C. The non-delegable powers and duties provided in Subsection A of this section shall only be effective upon resolution passed by a supermajority of five members of the board.

D. The board shall promulgate and adhere to rules, policies and procedures that govern its conduct.

E. A member of the board having a financial interest or possible interest in the outcome of any policy, decision or determination before the board shall be disqualified from voting on the issue. A member's status as a ratepayer or customer of the authority shall not be deemed to constitute a financial interest or possible interest for the purposes of this section.

F. Subject to Subsections B through D of this section, the board may:

(1) adopt bylaws;

(2) fix the time and place of meetings and the method of providing notice of the meetings in accordance with the Open Meetings Act [Chapter 10, Article 15 NMSA 1978];

(3) promulgate orders, resolutions, policies and rules necessary for the governance and management of the affairs of the authority and the execution of the powers vested in the authority;

(4) maintain offices at a place as the board may designate;

(5) employ a director who may employ and retain necessary staff;

(6) establish user classifications;

(7) fix and from time to time increase or decrease water rates, fees or other charges for water delivery or other related services or facilities operated or made available by the authority, subject to the following conditions:

(a) the rates, tolls or charges shall be uniform for all counties and municipalities that have the power to appoint a member to the board;

(b) until paid, all rates, tolls or charges constitute a perpetual lien on and against the property served, and any such lien may be foreclosed in the same manner as provided by the laws of New Mexico for the foreclosure of real estate mortgages and shall not be subject to any limitations period, statutory or otherwise;

(c) the board shall prescribe and enforce rules by which properties shall be connected with and disconnected from the facilities of the authority, including payment plans to avoid discontinuing service to delinquent accounts;

(d) after giving reasonable notice, the board shall shut off or discontinue service for unauthorized connections, illegal connections or connections for which rates, tolls or other charges are delinquent in payment. The board may file suit in a court of competent jurisdiction to recover costs associated with an unauthorized, illegal or delinquent connection, including the cost of water delivered, charges for connection and disconnection, damages and attorney fees; and

(e) the provisions of Subparagraphs (b) and (c) of this paragraph are not applicable to counties and municipalities that have the power to appoint a member to the board; and

(8) adopt an operating budget that supports the full cost of operation, maintenance and replacement as established by an asset management plan and a rate-setting analysis. The operating budget shall be subject to the approval of the department of finance and administration.

History: Laws 2010, ch. 39, 6.



Section 73-27-7 - Authority; powers.

73-27-7. Authority; powers.

The authority is a body politic and corporate and a political subdivision of the state. The authority may:

A. sue and be sued;

B. enter into contracts;

C. borrow money and issue revenue bonds;

D. acquire, dispose of or encumber real and personal property and any interest in them, including leases, easements and water rights from a willing seller only;

E. design, develop, construct, operate, maintain, purchase or contract for water systems and pipelines to connect systems and sources with the authority's customers;

F. be allowed a water use planning period not to exceed forty years and may hold water rights based on a water development plan submitted to and approved by the state engineer the implementation of which shall not exceed forty years from the date of the application to change the place or purpose of use of an acquired water right;

G. have and exercise the power of eminent domain for the limited purpose of this subsection, within the boundaries of the authority and in Quay county and in the manner provided by law for the condemnation of private property as the last resort for public use with just compensation. The authority shall not acquire water rights through eminent domain. The authority shall not take any property unless it is necessary for rights of way and easements and for the use and placement of facilities and infrastructure elements, including pipelines, structures, pump stations and related appurtenances;

H. construct and maintain works and establish and maintain facilities across or along any public street or highway and through any vacant public lands that are the property of the state and construct works and establish and maintain facilities across any stream of water or watercourse, all in accordance with applicable state and federal permitting authority;

I. have and exercise all rights and powers necessary or incidental to or implied from the specific powers granted in this section. Such specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes and intent of the Eastern New Mexico Water Utility Authority Act; and

J. not have power or rights over any property, infrastructure or operations of a county or municipality that has the power to appoint a member to the board.

History: Laws 2010, ch. 39, 7.



Section 73-27-8 - Acceptance of assets and liabilities of existing water service providers; acquisition of water rights.

73-27-8. Acceptance of assets and liabilities of existing water service providers; acquisition of water rights.

A. The authority may accept a transfer of assets and liabilities upon the request, and following the legal dissolution, of an entity that is listed below or formed pursuant to one of the following statutes and that provides water service, subject to any other statutory requirements for such dissolution and transfer:

(1) the Water and Sanitation District Act [Chapter 73, Article 21 NMSA 1978];

(2) a water and natural gas association formed pursuant to Sections 3-28-1 through 3-28-22 NMSA 1978;

(3) a water users' association formed pursuant to Sections 73-5-1 through 73-5-9 NMSA 1978;

(4) the Nonprofit Corporation Act [Chapter 53, Article 8 NMSA 1978];

(5) the Public Improvement District Act [Chapter 5, Article 11NMSA 1978];

(6) a corporation formed pursuant to Sections 62-2-1 through 62-2-22 NMSA 1978, the Business Corporation Act [Chapter 53, Articles 11 through 18 NMSA 1978] or the Cooperative Association Act [Chapter 53, Article 4 NMSA 1978]; or

(7) an association or mutual domestic water consumers association organized pursuant to Laws 1947, Chapter 206, Laws 1949, Chapter 79 or Laws 1951, Chapter 52, as well as any association organized under the provisions of the Sanitary Projects Act [Chapter 3, Article 29 NMSA 1978].

B. Upon the transfer of the assets and liabilities of an entity listed in Subsection A of this section to the authority, the area within the boundaries of the authority serviced by the dissolved entity shall become part of the authority's service area.

C. When a water right is included in the assets and liabilities of an entity listed in Subsection A of this section that are transferred to the authority, or upon the acquisition of a water right by the authority, the authority shall file a change of ownership form with the state engineer and shall apply to the state engineer to combine and commingle the transferred or acquired water right with the authority's existing water rights and contract rights to water.

History: Laws 2010, ch. 39, 8.



Section 73-27-9 - Revenue bonds; authority to issue; pledge of revenues; limitation on time of issuance.

73-27-9. Revenue bonds; authority to issue; pledge of revenues; limitation on time of issuance.

A. Revenue bonds may be issued by the authority:

(1) for acquiring real and personal property needed for an authority project, including the purchase of water rights;

(2) for constructing, extending, enlarging, bettering, repairing, equipping or otherwise improving a water project;

(3) for establishing or increasing reasonable reserve or sinking funds to secure the payment of the bonds;

(4) to pay costs of issuance of the bonds;

(5) to refund revenue bonds; or

(6) for any combination of those purposes.

B. The authority may pledge irrevocably any or all of the net revenues from the operation of its water system for payment of the interest on and principal of the revenue bonds.

C. Except for the purpose of refunding previous revenue bond issues, the authority shall not sell revenue bonds payable from pledged revenues after the expiration of two years from the date of the resolution authorizing the issuance of the bonds. However, any period of time during which a particular revenue bond issue is in litigation shall not be counted in determining the expiration date of that issue.

D. The authority shall not impair the rights of any holders of bonds or other obligations payable from the net revenues of the water system previously issued or incurred by the authority.

E. If required by the terms, covenants and provisions of revenue bonds or other obligations previously issued by the authority, all additional bonds or other obligations issued or incurred by the authority pursuant to the Eastern New Mexico Water Utility Authority Act shall contain any required terms, covenants or provisions necessary to avoid impairment of the previously issued or incurred bonds or other obligations.

History: Laws 2010, ch. 39, 9.



Section 73-27-10 - Use of proceeds of revenue bond issue.

73-27-10. Use of proceeds of revenue bond issue.

It is unlawful to divert, use or expend any money received from the issuance of revenue bonds for any purpose other than the purpose for which the revenue bonds were issued.

History: Laws 2010, ch. 39, 10.



Section 73-27-11 - Revenue bonds; terms.

73-27-11. Revenue bonds; terms.

Revenue bonds:

A. may have interest, appreciated principal value or any part thereof payable at intervals or at maturity as may be determined by the authority;

B. may be subject to prior redemption at the authority's option at such time or times and upon such terms and conditions with or without the payment of such premium or premiums as may be determined by the authority;

C. may mature at any time or times not exceeding forty years after the date of issuance;

D. may be serial in form and maturity or may consist of one bond payable at one time or in installments or may be in such other form as may be determined by the authority;

E. shall be sold for cash at above or below par and at a price that results in a net effective interest rate that does not exceed the maximum permitted by the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978]; and

F. may be sold at public or negotiated sale.

History: Laws 2010, ch. 39, 11.



Section 73-27-12 - Exemption from taxation.

73-27-12. Exemption from taxation.

The bonds authorized by the Eastern New Mexico Water Utility Authority Act and the income from the bonds shall be exempt from all taxation by the state or any political subdivision of the state.

History: Laws 2010, ch. 39, 12.



Section 73-27-13 - Resolution authorizing revenue bonds.

73-27-13. Resolution authorizing revenue bonds.

At a regular or special meeting called for the purpose of issuing revenue bonds, the board may, by an affirmative vote of a supermajority of five members of the board, adopt a resolution that authorizes the issuance of revenue bonds.

History: Laws 2010, ch. 39, 13.



Section 73-27-14 - Revenue bonds not general obligations; authentication.

73-27-14. Revenue bonds not general obligations; authentication.

A. Revenue bonds or refunding revenue bonds issued as authorized in the Eastern New Mexico Water Utility Authority Act are:

(1) not general obligations of the state or other political subdivision of the state; and

(2) collectible only from the pledged net revenues of the water system, and each bond shall state that it is payable solely from the pledged net revenues of the water system and that the bondholders shall not look to any other fund of the state or political subdivision of the state for the payment of the interest and principal of the bond.

B. The bonds shall be executed by the chairperson of the board and may be authenticated by the secretary of the board or any public or private transfer agent or registrar or its successor that shall be named or otherwise designated by the board. The bonds may be executed as provided under the Uniform Facsimile Signature of Public Officials Act [6-9-1 through 6-9-6 NMSA 1978].

History: Laws 2010, ch. 39, 14.



Section 73-27-15 - Revenue bonds; mandatory rates for the water system; mandamus; impairment of payment.

73-27-15. Revenue bonds; mandatory rates for the water system; mandamus; impairment of payment.

A. The authority shall establish rates for services rendered by the water system to provide revenue sufficient to meet the following requirements, and such rates shall remain in effect until the bond issue is liquidated. Revenue shall be sufficient to:

(1) pay all reasonable expenses of operation of the water system;

(2) pay all interest on the water system revenue bonds as it comes due;

(3) provide a sinking fund adequate to discharge the revenue bonds as they mature; and

(4) provide a capital fund for system improvements and replacements.

B. In the event the authority fails or refuses to establish rates for the water system as required in this section, any bondholder may apply to the district court or courts within which jurisdiction the system is located for a mandatory order requiring the authority to establish rates that will provide revenues adequate to meet the requirements of this section.

C. Any law that authorizes the pledge of any or all of the pledged water system net revenues to the payment of any revenue bonds issued pursuant to the Eastern New Mexico Water Utility Authority Act or that affects the pledged net revenues of the water system, or any law supplemental to or otherwise appertaining to that act, shall not be repealed or amended or otherwise directly or indirectly modified in such a manner as to impair adversely any such outstanding revenue bonds, unless the outstanding revenue bonds have been discharged in full or provision has been fully made for payment of the bonds.

History: Laws 2010, ch. 39, 15.



Section 73-27-16 - Bonds; refunding authorization.

73-27-16. Bonds; refunding authorization.

A. At any regular or special meeting called for the purpose of issuing refunding bonds, the board by a supermajority of five members of the board may adopt a resolution authorizing the issuance of the refunding bonds.

B. The authority may issue refunding bonds for the purpose of refinancing, paying and discharging all or any part of outstanding bonds or other obligations payable from the net revenues of the water system previously issued or incurred by the authority.

C. The authority may pledge irrevocably for the payment of interest and principal on refunding bonds the pledged net revenues of the water system.

D. Bonds for refunding and bonds for any purpose permitted by the Eastern New Mexico Water Utility Authority Act may be issued separately or issued in combination in one series or more.

History: Laws 2010, ch. 39, 16.



Section 73-27-17 - Refunding bonds; terms.

73-27-17. Refunding bonds; terms.

Refunding bonds:

A. may have interest, appreciated principal value or any part thereof payable at intervals or at maturity as may be determined by the authority;

B. may be subject to prior redemption at the authority's option at such time or times and upon such terms and conditions with or without the payment of premium or premiums as may be determined by the authority;

C. may mature at any time or times not exceeding forty years after the date of issuance;

D. may be serial in form and maturity or may consist of a single bond payable in one or more installments or may be in such other form as may be determined by the authority; and

E. shall be exchanged for the bonds and any matured unpaid interest being refunded at not less than par or sold at public or negotiated sale at, above or below par and at a price that results in a net effective interest rate that does not exceed the maximum permitted by the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978].

History: Laws 2010, ch. 39, 17.



Section 73-27-18 - Refunding bonds; escrow.

73-27-18. Refunding bonds; escrow.

A. Refunding bonds issued pursuant to the Eastern New Mexico Water Utility Authority Act shall be authorized by resolution of the authority. Any bonds that are refunded under the provisions of this section shall be paid at maturity or on any permitted prior redemption date in the amounts, at the time and places and, if called prior to maturity, in accordance with any applicable notice provisions, all as provided in the proceedings authorizing the issuance of the refunded bonds or otherwise pertaining thereto, except for any such bond that is voluntarily surrendered for exchange or payment by the holder or owner.

B. Provision shall be made for paying the bonds refunded at the time provided in this section. The principal amount of the refunding bonds may exceed the principal amount of the refunded bonds and may also be less than or the same as the principal amount of the bonds being refunded; provided that provision is duly and sufficiently made for payment of the refunded bonds.

C. The proceeds of refunding bonds, including any accrued interest and premium pertaining to the sale of refunding bonds, shall either be immediately applied to the retirement of the bonds being refunded or be placed in escrow in a commercial bank or trust company that possesses and is exercising trust powers and that is a member of the federal deposit insurance corporation, to be applied to the payment of the principal of, interest on and any prior redemption premium due in connection with the bonds being refunded; provided that such refunding bond proceeds, including any accrued interest and any premium pertaining to a sale of refunding bonds, may be applied to the establishment and maintenance of a reserve fund and to the payment of expenses incidental to the refunding and the issuance of the refunding bonds, the interest thereon, the principal thereof or both interest and principal as the authority may determine. Nothing in this section requires the establishment of an escrow if the refunded bonds become due and payable within one year from the date of the refunding bonds and if the amounts necessary to retire the refunded bonds within that time are deposited with the paying agent for the refunded bonds. Any such escrow shall not necessarily be limited to proceeds of refunding bonds but may include other money available for its purpose. Any proceeds in escrow pending such use may be invested or reinvested in bills, certificates of indebtedness, notes or bonds that are direct obligations of or the principal and interest of which obligations are unconditionally guaranteed by the United States or in certificates of deposit of banks that are members of the federal deposit insurance corporation. Such proceeds and investments in escrow, together with any interest or other income to be derived from any such investment, shall be in an amount at all times sufficient as to principal, interest, any prior redemption premium due and any charges of the escrow agent payable to pay the bonds being refunded as they become due at their respective maturities or due at any designated prior redemption date in connection with which the authority shall exercise a prior redemption option. Any purchaser of any refunding bond issued under the Eastern New Mexico Water Utility Authority Act is in no manner responsible for the application of the proceeds by the authority or any of its officers, agents or employees.

D. Refunding bonds may bear such additional terms and provisions as may be determined by the authority subject to the limitations in this section.

History: Laws 2010, ch. 39, 18.



Section 73-27-19 - Public regulation commission and state engineer jurisdiction.

73-27-19. Public regulation commission and state engineer jurisdiction.

A. The authority is not subject to the jurisdiction of the public regulation commission or the terms and provisions of the Public Utility Act [Chapter 62, Articles 1 through 6 and 8 through 13 NMSA 1978] except as provided in Subsection B of this section.

B. The authority may elect by resolution adopted by its board to become subject to the jurisdiction of the public regulation commission and to the terms and provisions of the Public Utility Act; provided, however, that in no event shall Sections 62-9-1 through 62-9-7 NMSA 1978 apply to the authority when making such an election.

C. The authority shall be subject to the rules and regulations of the state engineer and the applicable articles of Chapter 72 NMSA 1978.

History: Laws 2010, ch. 39, 19.









Chapter 74 - Environmental Improvement

Article 1 - General Provisions

Section 74-1-1 - Short title.

74-1-1. Short title.

Chapter 74, Article 1 NMSA 1978 may be cited as the "Environmental Improvement Act".

History: 1953 Comp., 12-19-1, enacted by Laws 1971, ch. 277, 1; recompiled as 1953 Comp., 12-12-1 by Laws 1972, ch. 51, 9; 1973, ch. 340, 1; 1997, ch. 139, 1.



Section 74-1-2 - Purpose of Environmental Improvement Act.

74-1-2. Purpose of Environmental Improvement Act.

The purpose of the Environmental Improvement Act is to create a department that will be responsible for environmental management and consumer protection in this state in order to ensure an environment that in the greatest possible measure will confer optimum health, safety, comfort and economic and social well-being on its inhabitants; will protect this generation as well as those yet unborn from health threats posed by the environment; and will maximize the economic and cultural benefits of a healthy people.

History: 1953 Comp., 12-19-2, enacted by Laws 1971, ch. 277, 2; recompiled as 1953 Comp., 12-12-2 by Laws 1972, ch. 51, 9; 1997, ch. 139, 2.



Section 74-1-3 - Definitions.

74-1-3. Definitions.

As used in the Environmental Improvement Act:

A. "board" means the environmental improvement board;

B. "department" or "environmental improvement department" means the department of environment;

C. "on-site liquid waste system" means a liquid waste system, or part thereof, serving a dwelling, establishment or group, and using a liquid waste treatment unit designed to receive liquid waste followed by either a soil treatment or other type of disposal system. "On-site liquid waste system" includes holding tanks and privies but does not include systems or facilities designed to receive or treat mine or mill tailings or wastes;

D. "person" means the state or any agency, institution or political subdivision thereof, any public or private corporation, individual, partnership, association or other entity and includes any officer or governing or managing body of any political subdivision or public or private corporation;

E. "residential on-site liquid waste system" means an on-site liquid waste system serving up to four dwelling units; and

F. "secretary" means the secretary of environment.

History: 1953 Comp., 12-19-3, enacted by Laws 1971, ch. 277, 3; recompiled as 1953 Comp., 12-12-3 by Laws 1972, ch. 51, 9; 1973, ch. 340, 2; 1977, ch. 253, 34; 1982, ch. 73, 21; 1991, ch. 25, 29; 1997, ch. 139, 3.



Section 74-1-4 - Environmental improvement board; creation; organization.

74-1-4. Environmental improvement board; creation; organization.

A. There is created the "environmental improvement board". The board shall consist of seven members appointed by the governor, by and with the advice and consent of the senate. The members of the board shall be appointed for overlapping terms, with no term exceeding five years. No more than four members shall be appointed from any political party. At least a majority of the membership of the board shall be individuals who represent the public interest and do not derive any significant portion of their income from persons subject to or who appear before the board on issues related to the federal Clean Air Act or the Air Quality Control Act [74-2-1 NMSA 1978]. Any vacancy occurring in the membership of the board shall be filled by appointment by the governor for the unexpired term.

B. The members of the board shall be reimbursed as provided in the Per Diem and Mileage Act [10-8-1 NMSA 1978].

C. The board shall elect from its membership a chairman, vice chairman and secretary and shall establish the tenure of these offices. The board shall convene upon the call of the chairman or a majority of its members. Four members shall constitute a quorum.

History: 1953 Comp., 12-19-5, enacted by Laws 1971, ch. 277, 5; recompiled as 1953 Comp., 12-12-5 by Laws 1972, ch. 51, 9; 1990, ch. 31, 1; 1997, ch. 139, 4; 2001, ch. 145, 1.



Section 74-1-5 - Environmental improvement board; duties.

74-1-5. Environmental improvement board; duties.

The board shall promulgate all regulations applying to persons and entities outside of the department.

History: 1953 Comp., 12-19-6, enacted by Laws 1971, ch. 277, 6; recompiled as 1953 Comp., 12-12-6 by Laws 1972, ch. 51, 9; 1973, ch. 340, 3; 1997, ch. 139, 5.



Section 74-1-6 - Department; powers.

74-1-6. Department; powers.

The department shall have power to:

A. sue and be sued;

B. make contracts to carry out its delegated duties;

C. enter into agreements with environmental and consumer protection agencies of other states and the federal government pertaining to duties of the department;

D. enter into investigation and remediation agreements with persons potentially responsible for sites within New Mexico subject to the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980, and such agreements shall not duplicate or take any authority from the oil conservation commission;

E. serve as agent of the state in matters of environmental management and consumer protection not expressly delegated by law to another department, commission or political subdivision in which the United States is a party;

F. enforce the rules, regulations and orders promulgated by the board and environmental management and consumer protection laws for which the department is responsible by appropriate action in courts of competent jurisdiction;

G. collect civil penalties pursuant to law, including reduction or elimination of penalties for violations from persons that:

(1) within sixty days of the discovery of a potential violation, voluntarily report to the department potential violations of law enforced by the department;

(2) initiate corrective action for the potential violation;

(3) have not previously violated the same provision of law; and

(4) do not present an imminent and substantial endangerment to health or the environment by the potential violation.

H. on the same basis as any other person, recommend and propose regulations for promulgation by the board;

I. on the same basis as any other person, present data, views or arguments and examine witnesses and otherwise participate at all hearings conducted by the board or any other administrative agency with responsibility in the areas of environmental management or consumer protection, but shall not be given any special status over any other party; and

J. have such other powers as may be necessary and appropriate for the exercise of the powers and duties delegated to the department.

History: 1953 Comp., 12-19-9, enacted by Laws 1971, ch. 277, 9; recompiled as 1953 Comp., 12-12-9 by Laws 1972, ch. 51, 9; 1977, ch. 253, 35; 1982, ch. 73, 22; 1991, ch. 25, 30; 1994, ch. 124, 1; 1997, ch. 139, 6; 2009, ch. 42, 1.



Section 74-1-7 - Department; duties.

74-1-7. Department; duties.

A. The department is responsible for environmental management and consumer protection programs. In that respect, the department shall maintain, develop and enforce rules and standards in the following areas:

(1) food protection;

(2) water supply, including implementing a capacity development program to assist water systems in acquiring and maintaining technical, managerial and financial capacity in accordance with Section 1420 of the federal Safe Drinking Water Act and establishing administrative penalties for enforcement;

(3) liquid waste, including exclusive authority to collect on-site liquid waste system fees that are no more than the average charged by the contiguous states to New Mexico for similar permits and services and to implement and administer an inspection and permitting program for on-site liquid waste systems;

(4) air quality management as provided in the Air Quality Control Act [Chapter 74, Article 2 NMSA 1978];

(5) radiation control as provided in the Radiation Protection Act [Chapter 74, Article 3 NMSA 1978];

(6) noise control;

(7) nuisance abatement;

(8) vector control;

(9) occupational health and safety as provided in the Occupational Health and Safety Act [Chapter 50, Article 9 NMSA 1978];

(10) sanitation of public swimming pools and public baths;

(11) plumbing, drainage, ventilation and sanitation of public buildings in the interest of public health;

(12) medical radiation, health and safety certification and standards for radiologic technologists as provided in the Medical Radiation Health and Safety Act [Medical Imaging and Radiation Therapy Health and Safety Act, Chapter 61, Article 14E NMSA 1978];

(13) hazardous wastes and underground storage tanks as provided in the Hazardous Waste Act [Chapter 74, Article 4 NMSA 1978]; and

(14) solid waste as provided in the Solid Waste Act [74-9-1 through 74-9-43 NMSA 1978].

B. Nothing in Subsection A of this section imposes requirements for the approval of subdivision plats in addition to those required elsewhere by law. Nothing in Subsection A of this section preempts the authority of any political subdivision to approve subdivision plats.

History: 1953 Comp., 12-19-10, enacted by Laws 1971, ch. 277, 10; recompiled as 1953 Comp., 12-12-10 by Laws 1972, ch. 51, 9; 1973, ch. 340, 5; 1977, ch. 122, 5; 1983, ch. 317, 13; 1989, ch. 223, 1; 1989, ch. 289, 2; 1990, ch. 99, 64; 1997, ch. 139, 7; 1999, ch. 203, 1; 2000, ch. 86, 1; 2000, ch. 96, 1.



Section 74-1-7.1 - Green zia program; business sensitive information confidential.

74-1-7.1. Green zia program; business sensitive information confidential.

A. The department may develop and administer a pollution prevention program to be known as the "green zia program". The department may enter into contracts with the federal government, promulgate rules and take other actions appropriate and necessary to produce an efficient and effective program.

B. Information provided to the department in accordance with the green zia program may be subject to confidentiality if the person furnishing the information demonstrates to the department that the information would divulge confidential methods or processes entitled to protection as trade secrets. If the department determines that the information is subject to confidentiality, the secretary shall promulgate a determination of confidentiality with an order of confidentiality. Confidential information may be disclosed to employees or authorized representatives of the department, but they shall not disclose the information to any other person.

C. A person who violates an order of confidentiality by disclosing confidential information pursuant to this section is guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than one thousand dollars ($1,000) per violation or by imprisonment for a definite term of one year or both.

History: Laws 2001, ch. 93, 1.



Section 74-1-8 - Board; duties.

74-1-8. Board; duties.

A. The board is responsible for environmental management and consumer protection. In that respect, the board shall promulgate rules and standards in the following areas:

(1) food protection;

(2) water supply, including a capacity development program to assist water systems in acquiring and maintaining technical, managerial and financial capacity in accordance with Section 1420 of the federal Safe Drinking Water Act and rules authorizing imposition of administrative penalties for enforcement;

(3) liquid waste, including exclusive authority to establish on-site liquid waste system fees that are no more than the average charged by the contiguous states to New Mexico for similar permits and services and to implement and administer an inspection and permitting program for on-site liquid waste systems;

(4) air quality management as provided in the Air Quality Control Act [Chapter 74, Article 2 NMSA 1978];

(5) radiation control as provided in the Radiation Protection Act [Chapter 74, Article 3 NMSA 1978];

(6) noise control;

(7) nuisance abatement;

(8) vector control;

(9) occupational health and safety as provided in the Occupational Health and Safety Act [Chapter 50, Article 9 NMSA 1978];

(10) sanitation of public swimming pools and public baths;

(11) plumbing, drainage, ventilation and sanitation of public buildings in the interest of public health;

(12) medical radiation, health and safety certification and standards for radiologic technologists as provided in the Medical Radiation Health and Safety Act [Medical Imaging and Radiation Therapy Health and Safety Act, Chapter 61, Article 14E NMSA 1978];

(13) hazardous wastes and underground storage tanks as provided in the Hazardous Waste Act [Chapter 74, Article 4 NMSA 1978]; and

(14) solid waste as provided in the Solid Waste Act [74-9-1 through 74-9-43 NMSA 1978].

B. Nothing in Subsection A of this section imposes requirements for the approval of subdivision plats in addition to those required elsewhere by law. Nothing in Subsection A of this section preempts the authority of any political subdivision to approve subdivision plats.

C. Administrative penalties collected pursuant to Paragraph (2) of Subsection A of this section shall be deposited in the water conservation fund.

D. On-site liquid waste system fees shall be deposited in the liquid waste fund.

History: 1953 Comp., 12-19-11, enacted by Laws 1971, ch. 277, 11; recompiled as 1953 Comp., 12-12-11 by Laws 1972, ch. 51, 9; 1973, ch. 340, 6; 1977, ch. 122, 6; 1983, ch. 317, 14; 1989, ch. 223, 2; 1989, ch. 289, 3; 1990, ch. 99, 65; 1993, ch. 100, 2; 1997, ch. 139, 8; 1999, ch. 203, 2; 2000, ch. 86, 2; 2000, ch. 96, 2.



Section 74-1-8.1 - Legal advice.

74-1-8.1. Legal advice.

A. In the exercise of any of its powers or duties, the board shall act with independent legal advice. The manner in which such advice is provided shall be determined by the board, but from among one of the following:

(1) the office of the attorney general;

(2) independent counsel hired by the board, whether full- or part-time; or

(3) another state agency whose function is sufficiently distinct from the department of environment to assure independent, impartial advice.

B. Notwithstanding the provisions of Subsection A of this section, attorneys from the department may act for the board in lawsuits filed against or on behalf of the board, and the attorney general may, at the request of the board, file and defend lawsuits on behalf of the board.

History: 1978 Comp., 74-1-8.1, enacted by Laws 1982, ch. 73, 23; 1991, ch. 25, 31; 1997, ch. 139, 9.



Section 74-1-8.2 - Recompiled.

74-1-8.2. Recompiled.



Section 74-1-9 - Adoption of regulations; notice and hearing; appeal.

74-1-9. Adoption of regulations; notice and hearing; appeal.

A. Any person may recommend or propose regulations to the board for promulgation. The board shall determine whether or not to hold a hearing within sixty days of submission of a proposed regulation.

B. No regulation shall be adopted until after a public hearing by the board. As used in this section, "regulation" includes any amendment or repeal thereof. Hearings on regulations of nonstatewide application shall be held within that area which is substantially affected by the regulation. Hearings on regulations of statewide application may be held at Santa Fe or within any area of the state substantially affected by the regulation. In making its regulations, the board shall give the weight it deems appropriate to all relevant facts and circumstances presented at the public hearing, including but not limited to:

(1) character and degree of injury to or interference with health, welfare, animal and plant life, property and the environment;

(2) the public interest, including the social, economic and cultural value of the regulated activity and the social, economic and cultural effects of environmental degradation; and

(3) technical practicability, necessity for and economic reasonableness of reducing, eliminating or otherwise taking action with respect to environmental degradation.

C. The standards for regulations set forth in Subsection A [Subsection B] of this section do not apply to the promulgation of regulations under the Air Quality Control Act [Chapter 74, Article 2 NMSA 1978]; or any other act in which specific standards are set forth for the board's consideration.

D. Notice of the hearing shall be given at least sixty days prior to the hearing date and shall state the subject, the time and the place of the hearing and the manner in which interested persons may present their views. The proposed language amending any existing regulation or any proposed new regulation shall be made available to the public as of the date the notice of the hearing is given. The notice shall also state where interested persons may secure copies of any proposed amendment or new regulation. The notice shall be published in a newspaper of general circulation in the area affected. Reasonable effort shall be made to give notice to all persons who have made a written request to the board for advance notice of hearings.

E. At the hearing, the board shall allow all interested persons reasonable opportunity to submit data, proposed changes to the proposed regulation, views or arguments orally or in writing and to examine witnesses testifying at the hearing. Any person heard or represented at the hearing shall be given written notice of the action of the board.

F. The board may designate a hearing officer to take evidence in the hearing. A transcript shall be made of the entire hearing proceedings.

G. No regulation or amendment or repeal thereof adopted by the board shall become effective until thirty days after its filing under the State Rules Act [Chapter 14, Article 4 NMSA 1978].

H. Any person who is or may be affected by a regulation adopted by the board may appeal to the court of appeals for further relief. All such appeals shall be upon the transcript made at the hearing and shall be taken to the court of appeals within thirty days after filing of the regulation under the State Rules Act.

I. The procedure for perfecting an appeal to the court of appeals under this section consists of the timely filing of a notice of appeal with a copy attached to the regulation from which the appeal is taken. The appellant shall certify in his notice of appeal that arrangements have been made with the board for preparation of a sufficient number of transcripts of the record of the hearing on which the appeal depends to support his appeal to the court, at the expense of the appellant, including three copies which he shall furnish to the board.

J. Upon appeal, the court of appeals shall set aside the regulation only if found to be:

(1) arbitrary, capricious or an abuse of discretion;

(2) not supported by substantial evidence in the transcript; or

(3) otherwise not in accordance with law.

History: 1953 Comp., 12-19-13, enacted by Laws 1971, ch. 277, 13; recompiled as 1953 Comp., 12-12-13, by Laws 1972, ch. 51, 9; 1973, ch. 340, 7; 1974, ch. 64, 1; 1982, ch. 73, 24; 1985, ch. 17, 1.



Section 74-1-10 - Penalty.

74-1-10. Penalty.

A. A person who violates any regulation of the board is guilty of a petty misdemeanor. This section does not apply to any regulation for which a criminal penalty is otherwise provided by law.

B. Whenever, on the basis of any information, the secretary determines that a person has violated, is violating or threatens to violate any provision of Paragraph (2) or (3) of Subsection A of Section 74-1-8 NMSA 1978 or any rule, regulation or permit condition adopted and promulgated thereunder, the secretary may:

(1) issue a compliance order stating with reasonable specificity the nature of the violation or threatened violation, requiring compliance immediately or within a specified time period and assessing a civil penalty for any past or current violation, or both; or

(2) commence a civil action in district court for appropriate relief, including a temporary or permanent injunction.

C. An order issued pursuant to Subsection B of this section may include suspension or revocation of any permit issued by the department. Any penalty assessed in the order, except for residential on-site liquid waste systems, shall not exceed one thousand dollars ($1,000) for each violation. Any penalty assessed in the order for a residential on-site liquid waste system shall not exceed one hundred dollars ($100) for each violation. A penalty imposed for violation of drinking water regulations 20 NMAC 7.1 or permit conditions shall not exceed one thousand dollars ($1,000) per violation per day. In assessing the penalty, the secretary shall take into account the seriousness of the violation and any good-faith efforts to comply with the applicable requirements.

D. If a violator fails to take corrective actions within the time specified in the compliance order, the secretary shall:

(1) assess civil penalties of not more than one thousand dollars ($1,000) for each noncompliance with the order; and

(2) suspend or revoke any permit issued to the violator pursuant to Paragraph (3) of Subsection A of Section 74-1-8 NMSA 1978.

E. An order issued pursuant to this section shall become final unless, no later than thirty days after the order is served, the person named in the order submits a written request to the secretary for a hearing. Upon such a request, the secretary shall conduct a hearing. The secretary shall appoint an independent hearing officer to preside over the hearing. The hearing officer shall make and preserve a complete record of the proceedings and forward his recommendation based on the record to the secretary, who shall make the final decision.

F. In connection with any proceeding pursuant to this section, the secretary may issue subpoenas for the attendance and testimony of witnesses and the production of relevant papers, books and documents and may adopt and promulgate rules for discovery procedures.

G. Penalties collected pursuant to violations of rules, regulations or permit conditions adopted pursuant to Paragraph (3) of Subsection A of Section 74-1-8 NMSA 1978 shall be deposited in the state treasury to be credited to the general fund.

H. Penalties collected pursuant to violations of drinking water regulations 20 NMAC 7.1 or permit conditions pursuant to Paragraph (2) of Subsection A of Section 74-1-8 NMSA 1978 shall be deposited in the state treasury to the credit of the water conservation fund.

History: 1953 Comp., 12-12-14, enacted by Laws 1973, ch. 340, 8; 1997, ch. 139, 10; 1999, ch. 203, 3.



Section 74-1-12 - Compliance with the federal Safe Drinking Water Act; purpose.

74-1-12. Compliance with the federal Safe Drinking Water Act; purpose.

The purpose of this section and Section 74-1-13 NMSA 1978 is to provide:

A. an incentive for conservation of water, the state's most precious resource; and

B. funding for certain locations in the state to comply with the federal Safe Drinking Water Act in which the United States congress mandated that the United States environmental protection agency establish drinking water standards for contaminants, require filtration and disinfection for all public water supply systems, increase enforcement authority, establish public notification requirements, implement a lead ban and implement a capacity development program for existing and newly created water systems.

History: Laws 1993, ch. 317, 1; 1999, ch. 203, 4.



Section 74-1-13 - Water conservation fee; imposition; definitions.

74-1-13. Water conservation fee; imposition; definitions.

A. There is imposed on every person who operates a public water supply system a water conservation fee in an amount equal to three cents ($.03) per thousand gallons of water produced on which the fee imposed by this subsection has not been paid.

B. The "water conservation fund" is created in the state treasury and shall be administered by the department. The fund shall consist of water conservation fees collected pursuant to this section. Balances in the fund at the end of any fiscal year shall not revert to the general fund but shall accrue to the credit of the fund. Earnings on the fund shall be credited to the fund.

C. Money in the water conservation fund is appropriated to the department for administration of a public water supply program to:

(1) test public water supplies for the contaminants required to be tested pursuant to the provisions of the federal Safe Drinking Water Act, as amended, and collect chemical compliance samples as required by those provisions of the federal act;

(2) perform vulnerability assessments that will be used to assess a public water supply's susceptibility to those contaminants; and

(3) implement new requirements of the Utility Operators Certification Act [Chapter 61, Article 33 NMSA 1978] and provide training for all public water supply operators.

D. The taxation and revenue department shall provide by regulation for the manner and form of collection of the water conservation fee. All water conservation fees collected by the taxation and revenue department, less the administrative fee withheld pursuant to Section 7-1-6.41 NMSA 1978, shall be deposited in the water conservation fund.

E. The fee imposed by this section shall be administered in accordance with the provisions of the Tax Administration Act [Chapter 7, Article 1 NMSA 1978] and shall be paid to the taxation and revenue department by each person who operates a public water supply system in the manner required by the department on or before the twenty-fifth day of the month following the month in which the water is produced.

F. Each operator of a public water supply system shall register and comply with the provisions of Section 7-1-12 NMSA 1978 and furnish such information as may be required by the taxation and revenue department.

G. The department shall compile a list of the contaminants that require testing pursuant to Paragraph (1) of Subsection C of this section. The list shall be compiled no less than once every twelve months and include the contaminants that will be tested in the subsequent twelve months. The department shall establish by rule procedures to compile the list and to determine which contaminants that require testing will be tested in the subsequent twelve months. The determination of which contaminants will be tested shall include consideration of the availability of funds in the water conservation fund, the needs of the public water supplies being tested for additional contaminants and public health and safety.

H. As used in this section:

(1) "person" means any individual or legal entity and also means, to the extent permitted by law, any federal, state or other governmental unit or subdivision or an agency, department or instrumentality thereof; and

(2) "public water supply system" means a system that provides piped water to the public for human consumption and that has at least fifteen service connections or regularly services an average of at least twenty-five individuals at least sixty days per year.

History: Laws 1993, ch. 317, 2; 1997, ch. 125, 11; 2013, ch. 128, 1.



Section 74-1-13.1 - Nontransient noncommunity public water systems; definition; testing and notice requirements.

74-1-13.1. Nontransient noncommunity public water systems; definition; testing and notice requirements.

A. The department of environment shall test nontransient noncommunity water systems for arsenic, fluoride and radionuclides and adopt rules for reporting and public notification for those contaminants comparable to reporting and notification requirements for community water systems. Money in the water conservation fund may be used to fulfill the requirements of this subsection.

B. As used in this section:

(1) "community water system" means a public water system that serves at least fifteen service connections used by year-round residents or regularly serves at least twenty-five year-round residents; and

(2) "nontransient noncommunity water system" means a public water system that is not a community water system and that regularly serves at least twenty-five of the same persons over six months per year including but not limited to schools and factories.

History: Laws 2001, ch. 148, 1.



Section 74-1-14 - County or municipal authority regarding on-site liquid waste system.

74-1-14. County or municipal authority regarding on-site liquid waste system.

Nothing in Chapter 74, Article 1 NMSA 1978 limits or is intended to limit the authority of any county or municipality to adopt and enforce requirements related to on-site liquid waste systems that are at least as stringent as those in that article; provided, however, that the county or municipality has, on staff or under contract, either a registered professional engineer with education or experience in sanitary engineering or a class II wastewater operator certified by the state of New Mexico.

History: Laws 1997, ch. 139, 11.



Section 74-1-15 - Liquid waste fund created.

74-1-15. Liquid waste fund created.

The "liquid waste fund" is created in the state treasury. On-site liquid waste system fees shall be deposited in the fund. Money in the fund is appropriated to the department for administration of liquid waste regulations, and no more than two hundred thousand dollars ($200,000) from unexpended money in the fund may be transferred to the liquid waste disposal system assistance fund, if enacted into law by the first session of the forty-ninth legislature. Disbursements from the fund shall be by warrant drawn by the secretary of finance and administration pursuant to vouchers signed by the secretary of environment or the secretary of environment's designee. Any unexpended or unencumbered balance or income earned from the money in the liquid waste fund remaining at the end of any fiscal year shall not revert to the general fund.

History: Laws 2000, ch. 96, 3; 2009, ch. 203, 2.



Section 74-1-15.1 - Liquid waste disposal system assistance fund; created; purpose.

74-1-15.1. Liquid waste disposal system assistance fund; created; purpose.

A. The "liquid waste disposal system assistance fund" is created in the state treasury. The department shall administer the fund. The fund may be composed of appropriations and transfers of money earned from investment of the fund and otherwise accruing to the fund and transfers of money from the liquid waste fund not to exceed two hundred thousand dollars ($200,000) from the unexpended balance in the fund. Balances remaining in the fund at the end of a fiscal year shall remain to the credit of the fund. Disbursements from the fund shall be drawn on warrant of the secretary of finance and administration pursuant to vouchers signed by the secretary of environment or the secretary's authorized representative. Money in the fund is appropriated to the department for the sole purpose of assisting indigent individuals or households that qualify for funding to accomplish one of the following purposes where there is a real or potential negative impact to public health or water quality from on-site liquid waste disposal system effluent:

(1) to pay for a liquid waste disposal system to replace a cesspool or other failed or improper on-site liquid waste disposal system;

(2) to purchase, install or maintain an advanced treatment system as required by the Environmental Improvement Act or regulations issued pursuant to that act;

(3) to pay for the decommissioning and removal of a cesspool or other failed or improper on-site liquid waste disposal system; or

(4) to pay for all or a portion of the connection fees in order to connect an individual or household to a centralized wastewater collection and treatment system.

B. Construction activities sponsored by the fund shall be performed by licensed contractors selected through competitive bid by the department and shall be managed by the department.

C. No more than five percent of the fund shall be used by the department on an annual basis to pay for the department costs associated with management and implementation of fund activities.

D. As used in this section:

(1) "advanced treatment system" means an on-site liquid wastewater treatment system that removes a greater amount of contaminants than is accomplished by a primary treatment system;

(2) "connection fee" means the fee paid directly to a public water or wastewater system or other wastewater management organization and does not include other fees, such as legal fees, related to connecting an individual or household to a centralized wastewater collection and treatment system; and

(3) "indigent individuals or households" means individuals or households whose annual incomes do not exceed the federal poverty guidelines.

History: Laws 2009, ch. 203, 1.



Section 74-1-16 - Water recreation facilities fund; created; fee imposition; purpose.

74-1-16. Water recreation facilities fund; created; fee imposition; purpose.

A. The "water recreation facilities fund" is created in the state treasury to be used to administer and enforce rules pertaining to public swimming pools, public spas and other public water recreation facilities. All fees collected pursuant to Subsection B of this section shall be deposited in the fund. Money in the fund shall not be transferred to any other fund. Disbursements from the fund shall be drawn on warrant of the secretary of finance and administration upon vouchers signed by the secretary of environment or his authorized representative.

B. The environmental improvement board may assess an annual fee not to exceed one hundred fifty dollars ($150) on the owner or operator of a public swimming pool, public spa or other public water recreation facility to defray the cost of administering and enforcing rules adopted in accordance with the Environmental Improvement Act pertaining to public water recreation facilities. The fee shall be based on the size of the public water recreation facility.

History: Laws 2003, ch. 335, 1.



Section 74-1-17 - Nuclear workers assistance fund created.

74-1-17. Nuclear workers assistance fund created.

The "nuclear workers assistance fund" is created in the state treasury. The fund shall consist of money earned from investment of the fund and otherwise accruing to the fund and up to one-half of one percent of any award for an initial claim, including a claim for medical benefits, filed by the department on behalf of the claimants with the federal office of workers' compensation program, under the federal Energy Employees Occupational Illness Compensation Program Act of 2000, 42 USC 7384 et seq., or up to five percent of any award after the department files objections to a recommended decision denying an award, which shall be transmitted to the state treasurer for credit to the nuclear workers assistance fund. Balances remaining in the fund at the end of a fiscal year shall remain in the fund and shall not revert to the general fund. The department shall administer the fund, and money in the fund is appropriated to the department for the purpose of the administration of a program to assist nuclear workers seeking claims under the federal Energy Employees Occupational Illness Compensation Program Act of 2000, 42 USC 7384 et seq. Money from the fund may be drawn on warrants of the secretary of finance and administration pursuant to vouchers signed by the secretary of environment or the secretary of environment's designee.

History: Laws 2010, ch. 50, 1.






Article 2 - Air Pollution

Section 74-2-1 - Short title.

74-2-1. Short title.

Chapter 74, Article 2 NMSA 1978 may be cited as the "Air Quality Control Act".

History: 1953 Comp., 12-14-1, enacted by Laws 1967, ch. 277, 1; 1972, ch. 51, 1; 1989, ch. 278, 1.



Section 74-2-2 - Definitions.

74-2-2. Definitions.

As used in the Air Quality Control Act:

A. "air contaminant" means a substance, including any particulate matter, fly ash, dust, fumes, gas, mist, smoke, vapor, micro-organisms, radioactive material, any combination thereof or any decay or reaction product thereof;

B. "air pollution" means the emission, except emission that occurs in nature, into the outdoor atmosphere of one or more air contaminants in quantities and of a duration that may with reasonable probability injure human health or animal or plant life or as may unreasonably interfere with the public welfare, visibility or the reasonable use of property;

C. "department" means the department of environment;

D. "director" means the administrative head of a local agency;

E. "emission limitation" or "emission standard" means a requirement established by the environmental improvement board or the local board, the department, the local authority or the local agency or pursuant to the federal act that limits the quantity, rate or concentration, or combination thereof, of emissions of air contaminants on a continuous basis, including any requirements relating to the operation or maintenance of a source to assure continuous reduction;

F. "federal act" means the federal Clean Air Act, its subsequent amendments and successor provisions;

G. "federal standard of performance" means a standard of performance, emission limitation or emission standard adopted pursuant to 42 U.S.C. Section 7411 or 7412;

H. "hazardous air pollutant" means an air contaminant that has been listed as a hazardous air pollutant pursuant to the federal act;

I. "local agency" means the administrative agency established by a local authority pursuant to Paragraph (2) of Subsection A of Section 74-2-4 NMSA 1978;

J. "local authority" means any of the following political subdivisions of the state that have, by following the procedure set forth in Subsection A of Section 74-2-4 NMSA 1978, assumed jurisdiction for local administration and enforcement of the Air Quality Control Act:

(1) a county that was a class A county as of January 1, 1980; or

(2) a municipality with a population greater than one hundred thousand located within a county that was a class A county as of January 1, 1980;

K. "local board" means a municipal, county or joint air quality control board created by a local authority;

L. "mandatory class I area" means any of the following areas in this state that were in existence on August 7, 1977:

(1) national wilderness areas that exceed five thousand acres in size; and

(2) national parks that exceed six thousand acres in size;

M. "modification" means a physical change in, or change in the method of operation of, a source that results in an increase in the potential emission rate of a regulated air contaminant emitted by the source or that results in the emission of a regulated air contaminant not previously emitted, but does not include:

(1) a change in ownership of the source;

(2) routine maintenance, repair or replacement;

(3) installation of air pollution control equipment, and all related process equipment and materials necessary for its operation, undertaken for the purpose of complying with regulations adopted by the environmental improvement board or the local board or pursuant to the federal act; or

(4) unless previously limited by enforceable permit conditions:

(a) an increase in the production rate, if such increase does not exceed the operating design capacity of the source;

(b) an increase in the hours of operation; or

(c) use of an alternative fuel or raw material if, prior to January 6, 1975, the source was capable of accommodating such fuel or raw material or if use of an alternate fuel or raw material is caused by a natural gas curtailment or emergency allocation or an other lack of supply of natural gas;

N. "nonattainment area" means for an air contaminant an area that is designated "nonattainment" with respect to that contaminant within the meaning of Section 107(d) of the federal act;

O. "person" includes an individual, partnership, corporation, association, the state or political subdivision of the state and any agency, department or instrumentality of the United States and any of their officers, agents or employees;

P. "potential emission rate" means the emission rate of a source at its maximum capacity to emit a regulated air contaminant under its physical and operational design, provided any physical or operational limitation on the capacity of the source to emit a regulated air contaminant, including air pollution control equipment and restrictions on hours of operation or on the type or amount of material combusted, stored or processed, shall be treated as part of its physical and operational design only if the limitation or the effect it would have on emissions is enforceable by the department or the local agency pursuant to the Air Quality Control Act or the federal act;

Q. "regulated air contaminant" means an air contaminant, the emission or ambient concentration of which is regulated pursuant to the Air Quality Control Act or the federal act;

R. "secretary" means the secretary of environment;

S. "significant deterioration" means an increase in the ambient concentrations of an air contaminant above the levels allowed by the federal act or federal regulations for that air contaminant in the area within which the increase occurs;

T. "source" means a structure, building, equipment, facility, installation or operation that emits or may emit an air contaminant;

U. "standard of performance" means a requirement of continuous emission reduction, including any requirement relating to operation or maintenance of a source to assure continuous emission reduction;

V. "state implementation plan" means a plan submitted by New Mexico to the federal environmental protection agency pursuant to 42 U.S.C. Section 7410; and

W. "toxic air pollutant" means an air contaminant, except a hazardous air pollutant, classified by the environmental improvement board or the local board as a toxic air pollutant.

History: 1953 Comp., 12-14-2, enacted by Laws 1967, ch. 277, 2; 1970, ch. 58, 1; 1971, ch. 277, 20; 1972, ch. 51, 2; 1973, ch. 322, 1; 1977, ch. 253, 36; 1979, ch. 393, 1; 1981, ch. 373, 1; 1983, ch. 34, 1; 1989, ch. 278, 2; 1992, ch. 20, 1; 2001, ch. 133, 1.



Section 74-2-3 - Environmental improvement board.

74-2-3. Environmental improvement board.

A. In taking any action under the Air Quality Control Act, a majority of the environmental improvement board constitutes a quorum, but any action, order or decision of the environmental improvement board requires the concurrence of three members present at a meeting.

B. Except as provided in the Air Quality Control Act, the jurisdiction of the environmental improvement board extends to all areas of the state except within the boundaries of a local authority.

History: 1953 Comp., 12-14-3, enacted by Laws 1967, ch. 277, 3; 1970, ch. 58, 2; 1971, ch. 277, 21; 1973, ch. 322, 2; 1992, ch. 20, 2.



Section 74-2-4 - Local authority.

74-2-4. Local authority.

A. A county or municipality meeting the qualifications set forth in Paragraph (1) or (2) of Subsection J of Section 74-2-2 NMSA 1978 may assume jurisdiction as a local authority by adopting an ordinance providing for the local administration and enforcement of the Air Quality Control Act. The ordinance shall:

(1) create a local board to perform, within the boundaries of the local authority, those functions delegated to the environmental improvement board under the Air Quality Control Act, except any functions reserved exclusively for the environmental improvement board;

(2) create a local agency to administer and enforce the provisions of the Air Quality Control Act within the boundaries of the local authority that shall, within the boundaries of the local authority, perform all of the duties required of the department and exert all of the powers granted to the department, except for those duties and powers reserved exclusively for the department; and

(3) provide for the appointment of a director who shall perform for the local authority the same duties as required of the secretary under the Air Quality Control Act, except the duties and powers reserved exclusively for the secretary.

B. At least a majority of the members of a local board shall be individuals who represent the public interest and do not derive any significant portion of their income from persons subject to or who appear before the local board on issues related to the federal act or the Air Quality Control Act.

C. Prior to adopting any ordinance regulating air pollution, public hearings and consultations shall be held as directed by the local authority adopting the ordinance. The provisions of any ordinance shall be consistent with the substantive provisions of the Air Quality Control Act and shall provide for standards and regulations not lower than those required by regulations adopted by the environmental improvement board.

D. Notwithstanding the provisions of Subsection A of this section, the environmental improvement board and the secretary shall retain jurisdiction and control for the administration and enforcement of the Air Quality Control Act as determined in that act with respect to any act or failure to act, governmental or proprietary, of any local authority that causes or contributes to air pollution, including proceeding against a local authority as provided in Section 74-2-12 NMSA 1978. "Failure to act", as used in this section, includes failure to act against any person violating the applicable ordinance or regulation adopted pursuant thereto.

E. Any local authority that is located within a transportation-related pollutant nonattainment area or maintenance area may provide for a vehicle emission inspection and maintenance program for vehicles under twenty-six thousand pounds gross vehicle weight powered by a spark-ignited internal combustion engine, which program shall be no more stringent than that required under the federal act or under federal air quality standards. Any two or more local authorities may adopt identical rules and regulations necessary to implement the vehicle emission inspection and maintenance program, including examining the alternatives of public or private operation of the program.

F. Any local authority that has implemented a vehicle emission inspection and maintenance program may extend the enforcement of that program by entering into joint powers agreements with any municipality or county within the designated airshed or with the department.

G. No tax shall be imposed to fund any vehicle emission inspection and maintenance program until the local authority has submitted the question of imposition of a tax to the registered voters of the local authority and those registered voters have approved the imposition of the tax.

H. A local authority having a vehicle emission inspection and maintenance program shall conduct the vehicle emission inspection and maintenance program through a decentralized privately owned and operated system unless air quality emissions result in automatic implementation of another type of program under the terms of a contingency plan required and approved by the United States environmental protection agency. The local authority shall set the emission inspection fee by ordinance.

I. A local authority having a vehicle emission inspection and maintenance program is authorized to adopt rules, regulations and guidelines governing the establishment of private vehicle emission inspection and maintenance stations. No private vehicle emission inspection and maintenance station shall test vehicles unless the station possesses a valid permit issued by the local agency. Permit fees shall be determined by ordinance of the local authority and shall not exceed two hundred dollars ($200) per year per station. Additionally, a local authority may charge a permit fee of up to thirty-five dollars ($35.00) per year for each vehicle emissions mechanic and for each vehicle emissions inspector. The imposition of permit fees does not require a vote of the registered voters of the local authority.

History: 1953 Comp., 12-14-4, enacted by Laws 1967, ch. 277, 4; 1970, ch. 58, 3; 1971, ch. 277, 22; 1973, ch. 322, 3; 1981, ch. 373, 2; 1985, ch. 95, 1; 1988, ch. 128, 1; 1989, ch. 278, 3; 1990, ch. 31, 2; 1992, ch. 20, 3; 1994, ch. 131, 1; 1995, ch. 128, 1.



Section 74-2-5 - Duties and powers; environmental improvement board; local board.

74-2-5. Duties and powers; environmental improvement board; local board.

A. The environmental improvement board or the local board shall prevent or abate air pollution.

B. The environmental improvement board or the local board shall:

(1) adopt, promulgate, publish, amend and repeal regulations consistent with the Air Quality Control Act to attain and maintain national ambient air quality standards and prevent or abate air pollution, including regulations prescribing air standards, within the geographic area of the environmental improvement board's jurisdiction or the local board's jurisdiction, or any part thereof; and

(2) adopt a plan for the regulation, control, prevention or abatement of air pollution, recognizing the differences, needs, requirements and conditions within the geographic area of the environmental improvement board's jurisdiction or the local board's jurisdiction or any part thereof.

C. Regulations adopted by the environmental improvement board or the local board may:

(1) include regulations to protect visibility in mandatory class I areas to prevent significant deterioration of air quality and to achieve national ambient air quality standards in nonattainment areas; provided that such regulations:

(a) shall be no more stringent than but at least as stringent as required by the federal act and federal regulations pertaining to visibility protection in mandatory class I areas, pertaining to prevention of significant deterioration and pertaining to nonattainment areas; and

(b) shall be applicable only to sources subject to such regulation pursuant to the federal act;

(2) prescribe standards of performance for sources and emission standards for hazardous air pollutants that, except as provided in this subsection:

(a) shall be no more stringent than but at least as stringent as required by federal standards of performance; and

(b) shall be applicable only to sources subject to such federal standards of performance;

(3) include regulations governing emissions from solid waste incinerators that shall be at least as stringent as, and may be more stringent than, any applicable federal emission limitations;

(4) include regulations requiring the installation of control technology for mercury emissions that removes the greater of what is achievable with best available control technology or ninety percent of the mercury from the input fuel for all coal-fired power plants, except for coal-fired power plants constructed and generating electric power and energy before July 1, 2007;

(5) require notice to the department or the local agency of the intent to introduce or permit the introduction of an air contaminant into the air within the geographical area of the environmental improvement board's jurisdiction or the local board's jurisdiction; and

(6) require any person emitting any air contaminant to:

(a) install, use and maintain emission monitoring devices;

(b) sample emissions in accordance with methods and at locations and intervals as may be prescribed by the environmental improvement board or the local board;

(c) establish and maintain records of the nature and amount of emissions;

(d) submit reports regarding the nature and amounts of emissions and the performance of emission control devices; and

(e) provide any other reasonable information relating to the emission of air contaminants.

D. Any regulation adopted pursuant to this section shall be consistent with federal law, if any, relating to control of motor vehicle emissions.

E. In making its regulations, the environmental improvement board or the local board shall give weight it deems appropriate to all facts and circumstances, including but not limited to:

(1) character and degree of injury to or interference with health, welfare, visibility and property;

(2) the public interest, including the social and economic value of the sources and subjects of air contaminants; and

(3) technical practicability and economic reasonableness of reducing or eliminating air contaminants from the sources involved and previous experience with equipment and methods available to control the air contaminants involved.

History: 1953 Comp., 12-14-5, enacted by Laws 1967, ch. 277, 5; 1970, ch. 58, 4; 1972, ch. 51, 3; 1979, ch. 393, 2; 1981, ch. 373, 3; 1983, ch. 34, 2; 1987, ch. 293, 1; 1990, ch. 99, 66; 1992, ch. 20, 4; 2007, ch. 143, 1.



Section 74-2-5.1 - Duties and powers of the department and the local agency.

74-2-5.1. Duties and powers of the department and the local agency.

The department and the local agency for their respective jurisdictions shall:

A. develop facts and make investigations and studies consistent with the Air Quality Control Act and, as required for enforcement of that act, enter at all reasonable times in or upon any private or public property, except private residences, that the department or the local agency has reasonable cause to believe is or will become a source contributing to air pollution and require the production of information relating to emissions that cause or contribute to air pollution. The results of any such investigations shall be reduced to writing if any enforcement action is contemplated, and a copy shall be furnished to the owner or occupants of the premises before the action is filed;

B. institute legal proceedings to compel compliance with the Air Quality Control Act or any regulation of the environmental improvement board or the local board;

C. encourage and make every reasonable effort to obtain voluntary cooperation by the owner or occupants to preserve, restore or improve air purity;

D. consult with any person proposing to construct, install or otherwise acquire an air contaminant source, device, system or control mechanism concerning the efficiency of the device, system or mechanism or the air pollution problem that may be related to the source, device, system or mechanism; provided that consultation shall not relieve any person from compliance with the Air Quality Control Act, regulations in force pursuant to that act or any other provision of law;

E. establish a small business stationary source technical and environmental compliance assistance program, consistent with the provisions of Section 507 of the federal act;

F. accept, receive and administer grants or other funds or gifts from public and private agencies, including the federal government, or from any person;

G. classify and record air contaminant sources that, in its judgment, may cause or contribute to air pollution, according to levels and types of emissions and other characteristics that relate to air pollution; provided, classifications may be for application to the entire geographical area of the department's responsibility or the local authority's responsibility or to any designated portion of that area and shall be made with special reference to the effects on health, economic and social factors and physical effects on property; and

H. develop and present to the environmental improvement board or the local board a plan for the regulation, control, prevention or abatement of air pollution, recognizing the differences, needs, requirements and conditions in the different portions of the geographical area of the department's responsibility or the local authority's responsibility.

History: 1978 Comp., 74-2-5.1, enacted by Laws 1992, ch. 20, 5.



Section 74-2-5.2 - State air pollution control agency; specific duties and powers of the department.

74-2-5.2. State air pollution control agency; specific duties and powers of the department.

The department is the state air pollution control agency for all purposes under federal legislation relating to air pollution. The department shall:

A. take all action necessary to secure for the state and its political subdivisions the benefits of federal legislation;

B. advise, consult, contract with and cooperate with local authorities, other states, the federal government and other interested persons or groups in regard to matters of common interest in the field of air quality control and initiate cooperative action between a local authority and the department, between one local authority and another or among any combination of local authorities and the department for control of air pollution in areas having related air pollution problems that overlap the boundaries of political subdivisions; and

C. enter into agreements and compacts with adjoining states and Indian tribes, where appropriate.

History: 1978 Comp., 74-2-5.2, enacted by Laws 1992, ch. 20, 6.



Section 74-2-5.3 - Duties and powers of environmental improvement board and local board for attainment and maintenance of national ambient air quality standards for ozone.

74-2-5.3. Duties and powers of environmental improvement board and local board for attainment and maintenance of national ambient air quality standards for ozone.

A. If the environmental improvement board or the local board determines that emissions from sources within its jurisdiction cause or contribute to ozone concentrations in excess of ninety-five percent of a national ambient air quality standard for ozone, it shall adopt a plan, including regulations, to control emissions of oxides of nitrogen and volatile organic compounds to provide for attainment and maintenance of the standard. Regulations adopted pursuant to this section shall be limited to sources of emissions within the area of the state where the ozone concentrations exceed ninety-five percent of the national ambient air quality standard.

B. Notwithstanding the limitations in Section 74-2-5 NMSA 1978, the environmental improvement board or the local board may adopt standards of performance for sources of emissions for which no federal standard of performance has been adopted and may adopt standards of performance more stringent than federal standards of performance for sources for which a federal standard of performance has been adopted. The standards of performance shall reflect the degree of emission limitation achievable through the application of control technology that is reasonably available considering technological and economic feasibility. The standards of performance may be more stringent than applicable federal standards of performance if the board determines that the federal standards of performance do not reflect the degree of emission limitation achievable through the application of control technology that is reasonably available, considering technological and economic feasibility, and that methods to further reduce emissions are commercially available and will result in substantially greater reductions in emissions than the federal standards for such sources.

C. In adopting regulations, the environmental improvement board or the local board shall consider the following:

(1) the public interest, including the social and economic value of the sources of emissions and subjects of air contaminants;

(2) previous experience with equipment and methods available to control the air contaminants involved;

(3) energy, environmental and economic impacts and other social costs;

(4) efforts by sources of emissions to reduce emissions prior to the effective date of regulations adopted under this section; and

(5) for existing sources of emissions, the remaining useful life of any existing source to which the regulation would apply.

D. No regulation adopted pursuant to this section shall require emission reductions for sources that between March 25, 2004 and January 1, 2009:

(1) implemented and are operating reasonable control measures, considering technological and economic feasibility, that result in quantifiable reductions for emission of oxides of nitrogen or volatile organic compounds; or

(2) are mandated by other requirements enforceable by the department or the local authority to implement reductions in emissions of oxides of nitrogen or volatile organic compounds.

History: Laws 2009, ch. 98, 1.



Section 74-2-6 - Adoption of regulations; notice and hearings.

74-2-6. Adoption of regulations; notice and hearings.

A. Any person may recommend or propose regulations to the environmental improvement board or the local board for adoption. The environmental improvement board or the local board shall determine whether to hold a hearing within sixty days of submission of a proposed regulation.

B. No regulations or emission control requirement shall be adopted until after a public hearing by the environmental improvement board or the local board. As used in this section, "regulation" includes any amendment or repeal thereof. Hearings on regulations of nonstatewide application shall be held within that area that is substantially affected by the regulation. Hearings on regulations of statewide application may be held in Santa Fe or within any area of the state substantially affected by the regulation.

C. Notice of the hearing shall be given at least thirty days prior to the hearing date and shall state the subject, the time and the place of the hearing and the manner in which interested persons may present their views. The notice shall also state where interested persons may secure copies of any proposed regulation or air quality standard. The notice shall be published in a newspaper of general circulation in the area affected. Reasonable effort shall be made to give notice to all persons who have made a written request to the environmental improvement board or the local board for advance notice of its hearings.

D. At the hearing, the environmental improvement board or the local board shall allow all interested persons reasonable opportunity to submit data, views or arguments orally or in writing and to examine witnesses testifying at the hearing. Any person heard or represented at the hearing shall be given written notice of the action of the environmental improvement board or the local board.

E. The environmental improvement board or the local board may designate a hearing officer to take evidence in the hearing.

F. No regulations or emission control requirement adopted by the environmental improvement board or the local board shall become effective until thirty days after its filing under the State Rules Act [Chapter 14, Article 4 NMSA 1978].

History: 1953 Comp., 12-14-6, enacted by Laws 1967, ch. 277, 6; 1970, ch. 58, 5; 1974, ch. 64, 2; 1981, ch. 373, 4; 1982, ch. 73, 25; 1992, ch. 20, 7.



Section 74-2-7 - Permits; permit appeals to the environmental improvement board or the local board; permit fees.

74-2-7. Permits; permit appeals to the environmental improvement board or the local board; permit fees.

A. By regulation, the environmental improvement board or the local board shall require:

(1) a person intending to construct or modify any source, except as otherwise specifically provided by regulation, to obtain a construction permit from the department or the local agency prior to such construction or modification; and

(2) a person intending to operate any source for which an operating permit is required by the 1990 amendments to the federal act, except as otherwise specifically provided by regulation, to obtain an operating permit from the department or the local agency.

B. Regulations adopted by the environmental improvement board or the local board shall include at least the following provisions:

(1) requirements for the submission of relevant information, including information the department or the local agency deems necessary to determine that regulations and standards under the Air Quality Control Act or the federal act will not be violated;

(2) specification of the deadlines for processing permit applications; provided the deadline for a final decision by the department or the local agency on a construction permit application may not exceed:

(a) ninety days after the application is determined to be administratively complete, if the application is not subject to requirements for prevention of significant deterioration, unless the secretary or the director grants an extension not to exceed ninety days for good cause, including the need to have public hearings; or

(b) one hundred eighty days after the application is determined to be administratively complete, if the application is subject to requirements for prevention of significant deterioration, unless the secretary or the director grants an extension not to exceed ninety days for good cause, including the need to have public hearings;

(3) that if the department or local agency fails to take final action on a construction permit application within the deadlines specified in Paragraph (2) of this subsection, the department or local agency shall notify the applicant in writing that an extension of time is required to process the application and specify in detail the grounds for the extension;

(4) a description of elements required before the department or local agency shall deem an application administratively complete;

(5) specification of the public notice, comment period and public hearing, if any, required prior to the issuance of a permit; provided the permit regulations adopted:

(a) by the environmental improvement board shall include provisions governing notice to nearby states; and

(b) by any local board shall include provisions requiring that notice be given to the department of all permit applications by any source that emits, or has a potential emission rate of, one hundred tons per year or more of any regulated air contaminant, including any source of fugitive emissions of each regulated air contaminant, at least sixty days prior to the date on which construction or major modification is to commence;

(6) a schedule of construction permit fees sufficient to cover the reasonable costs of:

(a) reviewing and acting upon any application for such permit; and

(b) implementing and enforcing the terms and conditions of the permit, excluding any court costs or other costs associated with an enforcement action;

(7) a schedule of emission fees consistent with the provisions of Section 502(b) (3) of the 1990 amendments to the federal act;

(8) a method for accelerated permit processing that may be requested at the sole discretion of the applicant at the time the applicant submits a construction permit application and that:

(a) allows the department or local agency to contract with qualified outside firms to assist the department or local agency in its accelerated review of the construction permit application; provided that the department or local agency can contract with a qualified firm that does not have a conflict of interest; and

(b) establishes a process for the department or local agency to account for the expenditure of the accelerated permit processing fees;

(9) allowance for additional permit application fees, sufficient to cover the reasonable costs of an accelerated permit application review process. Before the applicant is notified that the permit application has been determined to be complete, the department or local agency shall give the applicant a reasonable estimate of costs of an accelerated permit application review process;

(10) specification of the maximum length of time for which a permit shall be valid; provided that for an operating permit such period may not exceed five years; and

(11) for an operating permit only:

(a) provisions consistent with Sections 502(b) and 505(b) of the federal act providing: 1) notice to and review and comment by the United States environmental protection agency; and 2) that if the department or local agency receives notice of objection from the United States environmental protection agency before the operating permit is issued, the department or the local agency shall not issue the permit unless it is revised and issued under Section 505(c) of the federal act;

(b) provisions governing renewal of the operating permit; and

(c) specification of the conditions under which the operating permit may be terminated, modified or revoked and reissued prior to the expiration of the term of the operating permit.

C. Except as provided in Subsection O of this section, the department or the local agency may deny any application for:

(1) a construction permit if it appears that the construction or modification:

(a) will not meet applicable standards, rules or requirements of the Air Quality Control Act or the federal act;

(b) will cause or contribute to air contaminant levels in excess of a national or state standard or, within the boundaries of a local authority, applicable local ambient air quality standards; or

(c) will violate any other provision of the Air Quality Control Act or the federal act; and

(2) an operating permit if the source will not meet the applicable standards, rules or requirements pursuant to the Air Quality Control Act or the federal act.

D. The department or the local agency may specify conditions to any permit granted under this section, including:

(1) for a construction permit:

(a) a requirement that such source install and operate control technology, determined on a case-by-case basis, sufficient to meet the standards, rules and requirements of the Air Quality Control Act and the federal act;

(b) individual emission limits, determined on a case-by-case basis, but only as restrictive as necessary to meet the requirements of the Air Quality Control Act and the federal act or the emission rate specified in the permit application, whichever is more stringent;

(c) compliance with applicable federal standards of performance;

(d) reasonable restrictions and limitations not relating to emission limits or emission rates; or

(e) any combination of the conditions listed in this paragraph; and

(2) for an operating permit, terms and conditions sufficient to ensure compliance with the applicable standards, rules and requirements pursuant to the Air Quality Control Act and the federal act.

E. This section does not authorize the department or the local agency to require the use of machinery, devices or equipment from a particular manufacturer if the federal standards of performance, state regulations and permit conditions may be met by machinery, devices or equipment otherwise available.

F. The issuance of a permit does not relieve any person from the responsibility of complying with the provisions of the Air Quality Control Act and any applicable regulations of the environmental improvement board or the local board. Any conditions placed upon a permit by the department or the local agency shall be enforceable to the same extent as a regulation of its board.

G. A person who participated in a permitting action before the department or the local agency shall be notified by the department or the local agency of the action taken and the reasons for the action. Notification of the applicant shall be by certified mail.

H. A person who participated in a permitting action before the department or the local agency and who is adversely affected by such permitting action may file a petition for hearing before the environmental improvement board or the local board. The petition shall be made in writing to the environmental improvement board or the local board within thirty days from the date notice is given of the department's or the local agency's action. Unless a timely petition for hearing is made, the decision of the department or the local agency shall be final.

I. If a timely petition for hearing is made, the environmental improvement board or the local board shall hold a hearing within sixty days after receipt of the petition. The environmental improvement board or the local board shall notify the petitioner and the applicant or permittee, if other than the petitioner, by certified mail of the date, time and place of the hearing. If the subject of the petition is a permitting action deemed by the environmental improvement board or the local board to substantially affect the public interest, the environmental improvement board or the local board shall ensure that the public receives notice of the date, time and place of the hearing. The public in such circumstances shall also be given a reasonable opportunity to submit data, views or arguments orally or in writing and to examine witnesses testifying at the hearing. Any person submitting data, views or arguments orally or in writing shall be subject to examination at the hearing.

J. The environmental improvement board or the local board may designate a hearing officer to take evidence in the hearing. All hearings shall be recorded.

K. The burden of proof shall be upon the petitioner. Based upon the evidence presented at the hearing, the environmental improvement board or the local board shall sustain, modify or reverse the action of the department or the local agency respectively.

L. Notwithstanding any other provision of law and subject to the provisions of Section 74-2-4 NMSA 1978, a final decision on a permit by the department, the environmental improvement board, the local agency, the local board or the court of appeals that a source will or will not meet applicable local, state and federal air pollution standards and regulations shall be conclusive and is binding on every other state agency and as an issue before any other state agency shall be deemed resolved in accordance with that final decision.

M. Subject to the provisions of Section 74-2-4 NMSA 1978, if the local board has adopted a permit regulation pursuant to this section, persons constructing or modifying any source within the boundaries of the local authority shall obtain a permit from the local agency and not from the department.

N. Fees collected pursuant to this section shall be deposited in:

(1) the state air quality permit fund created by Section 74-2-15 NMSA 1978 if collected by the department; or

(2) a fund created pursuant to Section 74-2-16 NMSA 1978 if collected by a local agency pursuant to a permit regulation adopted by the local board pursuant to this section.

O. The department may not deny an application for a construction permit for a cotton gin if the applicant proposes use of the best system of emissions reduction currently in use by cotton gins in the United States, as specified by regulation of the environmental improvement board, and the cotton gin has a potential emission rate, considering the use of the proposed emissions reduction system and the proposed hours of operation, of not more than fifty tons per year of any regulated air contaminant for which there is a national ambient air quality standard. The construction permit shall require that the applicant use the proposed emission reduction system and limit the hours of operation to the hours specified in the application. For purposes of this subsection, "best system of emissions reduction" for cotton gins means a system that will result in emissions reduction equal to or greater than that obtained by the use of condenser screens, seventy-mesh screen or equivalent on low-pressure exhausts and high-efficiency cyclone dust collectors on high-pressure exhausts.

History: 1953 Comp., 12-14-7, enacted by Laws 1972, ch. 51, 4; 1973, ch. 322, 4; 1979, ch. 393, 3; 1981, ch. 373, 5; 1983, ch. 34, 3; 1987, ch. 293, 2; 1992, ch. 20, 8; 1999, ch. 139, 1; 2001, ch. 133, 2; 2003, ch. 8, 1.



Section 74-2-7.1 - Local governing body authority; construction permits; electric generation facilities.

74-2-7.1. Local governing body authority; construction permits; electric generation facilities.

A. A local governing body may receive a construction permit for a gas-fired electric generation facility with a one hundred megawatt or less generating capacity in accordance with the Air Quality Control Act and may transfer the permit to the owner or operator of a facility that meets the specifications of the permit.

B. A facility that receives a construction permit transferred from a local governing body shall notify the department within thirty days of receiving the transferred construction permit. The permit shall be effective for that facility when the department receives notification of the transfer. The local governing body that transfers the construction permit shall notify the owner or operator of the local electric distribution company and the public regulation commission of the permitted project, including its net capacity rating and intended date of service.

C. As used in this section, "local governing body" means the council or other executive body charged with governing a municipality or county.

D. The department may cooperate with and lend assistance to any Indian nation, tribe or pueblo located in the state in developing permitting procedures that fulfill federal environmental protection agency standards and that parallel the state permitting procedures described in Subsections A and B of this section.

History: Laws 2001, ch. 318, 1.



Section 74-2-8 - Variances.

74-2-8. Variances.

A. The environmental improvement board or the local board may grant an individual variance from the limitations prescribed under the Air Quality Control Act, any regulation of the environmental improvement board or the local board or any permit condition imposed by the department or the local agency whenever it is found, upon presentation of adequate proof:

(1) that compliance with any part of that act, any regulation of the environmental improvement board or the local board or any permit condition will:

(a) result in an arbitrary and unreasonable taking of property; or

(b) impose an undue economic burden upon any lawful business, occupation or activity; and

(2) that the granting of the variance will not:

(a) result in a condition injurious to health or safety; or

(b) cause or contribute to an air contaminant level in excess of any primary national ambient air quality standards.

B. No variance shall be granted pursuant to this section until the environmental improvement board or the local board has considered the relative interests of the applicant, other owners of property likely to be affected by the discharges and the general public.

C. Any variance or renewal thereof shall be granted within the requirements of Subsection A of this section and for time periods and under conditions consistent with the reasons therefor and within the following limitations:

(1) if the variance is granted on the ground that there are no practicable means known or available for the adequate prevention, abatement or control of the air pollution involved, it shall be only until the necessary means for prevention, abatement or control become known and available;

(2) if the variance is granted on the ground that compliance with the particular requirement from which variance is sought will necessitate the taking of measures that because of their extent or cost, must be spread over a considerable period of time, it shall be for a period not to exceed such reasonable time as, in the view of the environmental improvement board or the local board, is requisite for the taking of the necessary measures. A variance granted on the ground specified in this paragraph shall contain a timetable for the taking of action in an expeditious manner and shall be conditioned on adherence to the timetable; or

(3) if the variance is granted on the ground that it is justified to relieve or prevent hardship of a kind other than that provided for in Paragraphs (1) and (2) of this subsection, it shall be for not more than one year.

D. Any person seeking a variance shall do so by filing a petition for variance with the secretary or the director charged with implementation of the Air Quality Control Act at the site where the variance will apply. The secretary or the director shall promptly investigate the petition and make recommendation to his respective board as to the disposition of the petition.

E. Upon receiving the recommendation of the secretary or the director on the variance, the environmental improvement board or the local board shall:

(1) if the secretary or the director favors a variance, hold a public hearing prior to the granting of any variance; and

(2) if the secretary or the director is opposed to the granting of the variance, hold a hearing only upon the request of the petitioner.

F. In the hearing, the burden of proof shall be upon the petitioner.

History: 1953 Comp., 12-14-8, enacted by Laws 1967, ch. 277, 8; 1970, ch. 58, 6; 1973, ch. 322, 5; 1979, ch. 393, 4; 1992, ch. 20, 9.



Section 74-2-9 - Judicial review; administrative actions.

74-2-9. Judicial review; administrative actions.

A. Any person adversely affected by an administrative action taken by the environmental improvement board, the local board, the secretary or the director may appeal to the court of appeals. All appeals shall be upon the record made at the hearing and shall be taken to the court of appeals within thirty days following the date of the action.

B. For appeals of regulations, the date of the action shall be the date of the filing of the regulation by the environmental improvement board or the local board pursuant to the State Rules Act [Chapter 14, Article 4 NMSA 1978].

C. Upon appeal, the court of appeals shall set aside the action only if found to be:

(1) arbitrary, capricious or an abuse of discretion;

(2) not supported by substantial evidence in the record; or

(3) otherwise not in accordance with law.

D. After a hearing and a showing of good cause by the appellant, a stay of the action being appealed may be granted:

(1) by the environmental improvement board, the local board, the department or the local agency, whichever took the action being appealed; or

(2) by the court of appeals if the environmental improvement board, the local board, the department or the local agency denies a stay or fails to act upon an application for a stay within sixty days after receipt of the application.

History: 1953 Comp., 12-14-8.1, enacted by Laws 1971, ch. 57, 1; 1979, ch. 393, 5; 1992, ch. 20, 10.



Section 74-2-10 - Emergency powers of the secretary and the director.

74-2-10. Emergency powers of the secretary and the director.

A. Notwithstanding any other provision of the Air Quality Control Act, if the secretary or the director determines that a source or combination of sources presents an imminent and substantial endangerment to the public health or welfare or to the environment, he may bring suit in the district court for the county in which the source is located to restrain immediately any person causing or contributing to the alleged air pollution to stop the emission of air contaminants causing or contributing to such air pollution or to take such other action as may be necessary.

B. If it is not practicable to assure prompt protection of the public health or welfare or the environment by commencement of a civil action, the secretary or the director may issue orders necessary to protect the public health or welfare or the environment. An order shall be effective for a period of not more than twenty-four hours, unless the secretary or the director brings a civil action before the expiration of twenty-four hours. If the secretary or the director brings an action within that time, the order shall be effective thereafter for forty-eight hours or for such longer period as may be authorized by the court pending litigation.

History: 1978 Comp., 74-2-10, enacted by Laws 1992, ch. 20, 11.



Section 74-2-11 - Confidential information.

74-2-11. Confidential information.

A. Any records, reports or information obtained under the Air Quality Control Act by the department, the environmental improvement board, the local board or the local agency shall be available to the public, except that upon a satisfactory showing to the secretary, the director, the environmental improvement board, the local board or the local agency, as applicable, by any person that records, reports or information, or particular parts thereof, except emission data, to which the department, the local agency, the environmental improvement board or the local board has access under the Air Quality Control Act, if made public, would divulge confidential business records or methods or processes entitled to protection as trade secrets of that person, the secretary, the director, the environmental improvement board or the local board, as applicable, shall consider such record, report or information, or particular portion thereof, confidential in accordance with the provisions of Section 14-2-1 NMSA 1978 and 18 U.S.C. Section 1905, except that such record, report or other information may be disclosed:

(1) to other officers, employees or authorized representatives of the department, the local agency, the environmental improvement board or the local board concerned with carrying out the Air Quality Control Act;

(2) to officers, employees or authorized representatives of the United States environmental protection agency concerned with carrying out the federal act; or

(3) when relevant, in any proceeding under the Air Quality Control Act or the federal act.

B. The environmental improvement board or the local board shall adopt regulations to implement this section, including regulations specifying those business records entitled to treatment as confidential records.

History: 1978 Comp., 74-2-11, enacted by Laws 1992, ch. 20, 12.



Section 74-2-11.1 - Limitations on regulations.

74-2-11.1. Limitations on regulations.

The Air Quality Control Act does not:

A. authorize the environmental improvement board or the local board to make any regulation with respect to any condition or quality of the outdoor atmosphere if the condition or air quality level and its effect are confined entirely within the boundaries of the industrial or manufacturing property within which the air contaminants are or may be emitted and public access is restricted within such boundaries;

B. grant to the environmental improvement board or the local board any jurisdiction or authority affecting the relation between employers and employees with respect to or arising out of any condition of air quality; or

C. supersede or limit the applicability of any law relating to industrial health, safety or sanitation.

History: 1978 Comp., 74-2-11.1, enacted by Laws 1979, ch. 393, 7; 1992, ch. 20, 13.



Section 74-2-12 - Enforcement; compliance orders; field citations.

74-2-12. Enforcement; compliance orders; field citations.

A. When, on the basis of any information, the secretary or the director determines that a person has violated or is violating a requirement or prohibition of the Air Quality Control Act, a regulation promulgated pursuant to that act or a condition of a permit issued under that act, the secretary or the director may:

(1) issue a compliance order within one year after the violation becomes known by the department or the local agency stating with reasonable specificity the nature of the violation and requiring compliance immediately or within a specified time period or assessing a civil penalty for a past or current violation, or both; or

(2) commence a civil action in district court for appropriate relief, including a temporary or permanent injunction.

B. An order issued pursuant to Subsection A of this section may include a suspension or revocation of the permit or portion thereof issued by the secretary or the director that is alleged to have been violated. Any penalty assessed in the order shall not exceed fifteen thousand dollars ($15,000) per day of noncompliance for each violation.

C. An order issued pursuant to Subsection A of this section shall become final unless, no later than thirty days after the order is served, the person named therein submits a written request to the secretary or the director for a public hearing. Upon such request, the secretary or the director shall promptly conduct a public hearing. The secretary or the director shall appoint an independent hearing officer to preside over the public hearing. The hearing officer shall make and preserve a complete record of the proceedings and forward the hearing officer's recommendation based thereon to the secretary or the director, who shall make the final decision.

D. The environmental improvement board or the local board may implement a field citation program through regulations establishing appropriate minor violations for which field citations assessing civil penalties not to exceed one thousand dollars ($1,000) per day of violation may be issued by officers or employees of the department or the local agency as designated by the secretary or the director.

E. A person to whom a field citation is issued pursuant to Subsection D of this section may, within a reasonable time as prescribed by regulation by the environmental improvement board or the local board, elect to pay the penalty assessment or to request a hearing by the issuing agency on the field citation. If a request for hearing is not made within the time specified in the regulation, the penalty assessment in the field citation shall be final.

F. Payment of a civil penalty required by a field citation issued pursuant to Subsection D of this section shall not be a defense to further enforcement by the department or the local agency to correct a violation or to assess the maximum statutory penalty pursuant to other authorities in the Air Quality Control Act if the violation continues.

G. In determining the amount of a penalty to be assessed pursuant to this section, the secretary, the director or the person issuing a field citation shall take into account the seriousness of the violation, any good-faith efforts to comply with the applicable requirements and other relevant factors.

H. In connection with a proceeding under this section, the secretary or the director may issue subpoenas for the attendance and testimony of witnesses and the production of relevant papers, books and documents and may adopt rules for discovery procedures.

I. If a person fails to comply with an administrative order, the secretary or director may initiate an action to suspend or revoke the permit, or portion thereof, alleged to have been violated or to commence a civil action in district court to enforce the order, or to suspend or revoke the permit, or both.

J. If a person fails to pay an assessment of a civil penalty, the secretary or director may commence a civil action in district court to collect the civil penalties assessed in the order.

K. Penalties collected pursuant to this section shall be deposited in the:

(1) municipal or county general fund, as applicable, if the administrative order or field citation was directed to a source located within a local authority; or

(2) state general fund if the administrative order or field citation was directed to any other source.

History: 1978 Comp., 74-2-12, enacted by Laws 1992, ch. 20, 14; 2001, ch. 133, 3; 2006, ch. 61, 1.



Section 74-2-12.1 - Civil penalty; representation of department or local authority; limitation of actions.

74-2-12.1. Civil penalty; representation of department or local authority; limitation of actions.

A. A person who violates a provision of the Air Quality Control Act or a regulation, permit condition or emergency order adopted or issued pursuant to that act may be assessed a civil penalty not to exceed fifteen thousand dollars ($15,000) for each day during any portion of which a violation occurs.

B. A person who fails to comply with an administrative order issued pursuant to Section 74-2-12 NMSA 1978 may be assessed, pursuant to a court order, a civil penalty of not more than twenty-five thousand dollars ($25,000) for each day of noncompliance with the order.

C. In an action to enforce the provisions of the Air Quality Control Act or an ordinance, regulation, permit condition or order, adopted, imposed or issued pursuant to that act:

(1) the department shall be represented by the attorney general;

(2) a local authority that is a municipality shall be represented by the attorney of the municipality; and

(3) a local authority that is a county shall be represented by the district attorney within whose judicial district the county lies.

D. No action for civil penalty shall be commenced more than five years from the date the violation was known by the department or the local agency.

History: 1978 Comp., 74-2-12.1, enacted by Laws 1992, ch. 20, 15; 2001, ch. 133, 4; 2006, ch. 61, 2.



Section 74-2-13 - Inspection.

74-2-13. Inspection.

The secretary or the director or an authorized representative of either, upon presentation of his credentials:

A. shall have a right of entry to, upon or through any premises on which an emission source is located or on which any records required to be maintained by regulations of the environmental improvement board, the local board or by any permit condition are located; and

B. may at reasonable times:

(1) have access to and copy any records required to be established and maintained by regulations of the environmental improvement board or the local board or any permit condition;

(2) inspect any monitoring equipment and method required by regulations of the environmental improvement board, the local board or by any permit condition; and

(3) sample any emissions that are required to be sampled pursuant to regulation of the environmental improvement board, the local board or any permit condition.

History: 1953 Comp., 12-14-11.1, enacted by Laws 1972, ch. 51, 8; 1992, ch. 20, 16.



Section 74-2-14 - Criminal penalties.

74-2-14. Criminal penalties.

A. Notwithstanding any other provision of the Air Quality Control Act, a local authority may prescribe penalties for violations of an ordinance:

(1) regulating open-fire burning or residential incineration; or

(2) prohibiting the removal of motor vehicle emission control devices installed as required by law and requiring the maintenance of such devices in operating condition.

B. Notwithstanding any other provision of the Air Quality Control Act, it is a petty misdemeanor to violate any regulations of the environmental improvement board:

(1) regulating open-fire burning or residential incineration; or

(2) prohibiting the removal of motor vehicle emission control devices installed as required by law or requiring the maintenance of such devices in operating condition.

C. Except as provided in Subsection D of this section, any person who knowingly commits any of the following acts is guilty of a fourth degree felony and shall be sentenced in accordance with the provisions of Section 31-18-15 NMSA 1978:

(1) violation of any regulation relating to commercial or industrial incineration;

(2) violation of any regulation adopting any federal standard of performance;

(3) violation of any regulation relating to control of hazardous air pollutants; or

(4) violation of any regulation relating to control of toxic air pollutants.

D. At any source required to have an operating permit pursuant to Section 502 of the federal act, any person who knowingly commits any violation of any applicable standard, regulation or requirement under the Air Quality Control Act or the federal act, any term or condition of an operating permit or any emission fee or filing requirement in any operating permit regulation of the environmental improvement board or the local board is guilty of a fourth degree felony and shall, upon conviction, be punished by a fine of not more than ten thousand dollars ($10,000) per day per violation or by imprisonment of not more than eighteen months, or both.

E. Any person who knowingly commits any violation of a regulation of the environmental improvement board or the local board not listed in Subsection B, C or D of this section is guilty of a misdemeanor and shall be sentenced in accordance with the provisions of Section 31-19-1 NMSA 1978.

F. Any person who knowingly:

(1) makes any false statement, representation or certification in any application, record, report, plan or other document filed or required to be maintained under the Air Quality Control Act, any permit issued pursuant to the Air Quality Control Act or any regulation adopted pursuant to that Act; or

(2) falsifies, tampers with or knowingly renders inaccurate any monitoring device or method required to be maintained under the Air Quality Control Act, any permit issued pursuant to the Air Quality Control Act or any ordinance or regulation adopted pursuant to that act is guilty of a misdemeanor and shall, upon conviction, be punished by a fine of not more than ten thousand dollars ($10,000) per day per violation or by imprisonment for not more than twelve months, or by both.

G. Any person who knowingly releases into the ambient air any hazardous air pollutant or extremely hazardous substance listed pursuant to Section 302(a)(2) of the Superfund Amendments and Reauthorization Act of 1986, 42 U.S.C. 1102(a)(2) that is not listed in Section 112 of the federal act and who knows at the time of the release that he creates a substantial danger of death or serious bodily injury to another person is guilty of a second degree felony and, upon conviction, shall be sentenced to a term of imprisonment not to exceed nine years or a fine not to exceed one hundred thousand dollars ($100,000), or both. Any person, other than an individual or a governmental entity, who commits such violation is guilty of a second degree felony and shall be fined in an amount not to exceed two hundred fifty thousand dollars ($250,000). If a conviction of any person under this subsection is for a second or subsequent violation, the maximum punishment shall be doubled with respect to both the fine and the imprisonment.

History: 1953 Comp., 12-14-12, enacted by Laws 1967, ch. 277, 11; 1970, ch. 58, 9; 1971, ch. 277, 25; 1973, ch. 322, 7; 1990, ch. 99, 69; 1992, ch. 20, 17; 1995, ch. 162, 1.



Section 74-2-15 - State air quality permit fund.

74-2-15. State air quality permit fund.

A. There is created in the state treasury the "state air quality permit fund" to be administered by the department. All fees collected by the department pursuant to Section 74-2-7 NMSA 1978 shall be deposited in the state air quality permit fund.

B. Money in the state air quality permit fund is appropriated to the department for the purpose of paying the reasonable costs of:

(1) reviewing and acting upon any application for a permit;

(2) if the owner or operator receives a permit, implementing and enforcing the terms and conditions of such permit not including any court costs or other costs associated with any enforcement action;

(3) emissions and ambient monitoring;

(4) preparing generally applicable regulations or guidance;

(5) modeling, analysis and demonstrations; and

(6) preparing inventories and tracking emissions.

History: 1978 Comp., 74-2-15, enacted by Laws 1992, ch. 20, 18.



Section 74-2-16 - Municipal or county air quality permit fund.

74-2-16. Municipal or county air quality permit fund.

A. A local authority shall create within the municipal or county treasury a fund to be known as the "_____________________________ (name of municipality or county) air quality permit fund". All fees collected by a municipality or county pursuant to Section 74-2-7 NMSA 1978 shall be deposited in the fund created pursuant to this section.

B. Money in the fund created pursuant to this section shall be used by the municipality or county only for the purpose of paying the reasonable costs of:

(1) appealing, reviewing and acting upon any application for a permit;

(2) if the owner or operator receives a permit, implementing and enforcing the terms and conditions of such permit, not including any court costs or other costs associated with any enforcement action;

(3) emissions and ambient monitoring;

(4) preparing generally applicable regulations or guidance;

(5) modeling, analysis and demonstrations; and

(6) preparing inventories and tracking emissions.

History: 1978 Comp., 74-2-16, enacted by Laws 1992, ch. 20, 19.



Section 74-2-17 - Continuing effect of existing laws, rules and regulations.

74-2-17. Continuing effect of existing laws, rules and regulations.

A. The Air Quality Control Act is supplementary to other legislation and does not repeal any laws but takes precedence over any law that conflicts with the provisions of that act.

B. All county and municipal ordinances and all state, county and municipal regulations relating to air quality and air pollution are continued in effect until revised or repealed by the governmental body or administrative agency having jurisdiction; provided that copies of each ordinance and regulation:

(1) were filed under the State Rules Act [Chapter 14, Article 4 NMSA 1978] on or before May 3, 1967; or

(2) if adopted after May 3, 1967:

(a) were adopted by a governmental body or administrative agency having jurisdiction to do so under the Air Quality Control Act as in effect at the time of such adoption; and

(b) if required by the Air Quality Control Act as in effect at the time of such adoption, have been filed under the State Rules Act.

History: 1953 Comp., 12-14-13, enacted by Laws 1967, ch. 277, 13; 1970, ch. 58, 12; 1992, ch. 20, 20.






Article 2A - Wood Burning Stoves and Fireplaces

Section 74-2A-1 - Wood burning stoves and fireplaces; findings; county and municipal wood burning laws; exemption for indigents.

74-2A-1. Wood burning stoves and fireplaces; findings; county and municipal wood burning laws; exemption for indigents.

A. The legislature finds that many persons have acquired wood burning stoves to heat their homes. The legislature further finds that wood burning stoves have been encouraged as a means of reducing our country's dependence on foreign oil and are therefore in the public interest. The legislature further finds that many of the poorer citizens of our state have acquired wood burning stoves or residences with fireplaces as a means of providing cost efficient heating for their families.

B. The legislature further finds that counties and municipalities have adopted and may continue to adopt wood burning laws to prevent or reduce serious pollution problems associated with wood burning. The legislature further finds that while these laws are in the public interest, it is also in the public interest to protect the poor in our society who have wood burning stoves or fireplaces to provide cost efficient heating for their families.

C. Any county or municipality which adopts a wood burning law to prohibit burning from occurring at certain times or in certain locations shall provide an exemption procedure for indigent families who need wood burning as an essential form of cost-efficient heating for their families. The exemption procedure shall include a standard for determining when a family is considered indigent for purposes of the exemption.

History: Laws 1989, ch. 150, 1.






Article 3 - Radiation Control

Section 74-3-1 - Short title.

74-3-1. Short title.

Chapter 74, Article 3 NMSA 1978 may be cited as the "Radiation Protection Act".

History: 1953 Comp., 12-9-1, enacted by Laws 1971, ch. 284, 1; 1977, ch. 343, 1; 2003, ch. 297, 1.



Section 74-3-2 - Radiation technical advisory council; creation and organization.

74-3-2. Radiation technical advisory council; creation and organization.

A. There is established a "radiation technical advisory council" consisting of seven members. The members shall be appointed by the governor, after consultation with the director of the agency for five-year staggered terms. The governor shall fill any vacancy occurring on the council. The replacement appointee shall serve the remainder of the original member's unexpired term.

B. The members of the radiation technical advisory council shall be individuals with scientific training in one or more of the following fields: diagnostic radiology, radiation therapy, nuclear medicine, radiation or health physics or related sciences with specialization in radiation.

C. Notwithstanding the provisions of Subsections A and B of this section, the radiation technical advisory council includes four additional members who shall sit as full council members on matters to which the Medical Radiation Health and Safety Act [Medical Imaging and Radiation Therapy Health and Safety Act, Chapter 61, Article 14E NMSA 1978] applies, including but not limited to regulations necessary to effectuate the provisions of that act. The additional members shall be four radiologic technologists appointed by the governor whose initial appointments shall be made in such manner that two members shall be appointed for terms of three years and two members who shall be appointed for terms of five years. Thereafter, the additional members shall be appointed by the governor for staggered terms of five years each. The radiologic technologist members of the council shall be appointed from lists submitted to the governor by any generally recognized organization of radiologic technologists in this state. Vacancies shall be filled by appointment by the governor for the unexpired term within sixty days of the vacancy.

History: 1953 Comp., 12-9-2, enacted by Laws 1959, ch. 185, 2; 1971, ch. 284, 2; 1977, ch. 343, 2; 1983, ch. 317, 15.



Section 74-3-3 - Council duties; per diem.

74-3-3. Council duties; per diem.

It is the duty of the council to advise the agency and the board on technical matters relating to radiation. Members of the council shall receive per diem and mileage as provided in the Per Diem and Mileage Act [Chapter 10, Article 8 NMSA 1978], and shall receive no other compensation, perquisite or allowance. Money expended for these purposes shall be paid from agency funds.

History: 1953 Comp., 12-9-3, enacted by Laws 1959, ch. 185, 3; 1963, ch. 43, 1; 1971, ch. 284, 3; 1977, ch. 343, 3.



Section 74-3-4 - Definitions.

74-3-4. Definitions.

As used in the Radiation Protection Act:

A. "board" means the environmental improvement board;

B. "agency" or "division" means the environmental protection division of the department of environment;

C. "council" means the radiation technical advisory council;

D. "radiation" includes particulate and electromagnetic radiation and ultrasound, but does not include audible sound;

E. "radioactive material" includes any materials or sources, regardless of chemical or physical state, that emit radiation;

F. "radiation equipment" means any device that is capable of producing radiation;

G. "agreement state" means any state with which the nuclear regulatory commission has entered into an agreement under Section 274(b) of the federal Atomic Energy Act of 1954, as amended;

H. "person" means any individual, partnership, firm, public or private corporation, association, trust, estate, political subdivision or agency, or any other legal entity or its legal representatives, agents or assigns;

I. "continued care fund" means the radiation protection continued care fund;

J. "director" means the director of the division;

K. "nuclear regulatory commission" means the United States nuclear regulatory commission; and

L. "secretary" means the secretary of environment.

History: Laws 1959, ch. 185, 1; 1953 Comp., 12-9-1; Laws 1971, ch. 277, 17; reenacted as 1953 Comp., 12-9-4 by Laws 1971, ch. 284, 4; 1977, ch. 253, 33; 1977, ch. 343, 4; 2003, ch. 297, 2.



Section 74-3-5 - Radiation protection consultant; radiation regulations; inspection.

74-3-5. Radiation protection consultant; radiation regulations; inspection.

A. The board shall be the radiation protection consultant for all agencies and institutions of the state and shall, with the advice and consent of the council, have the authority, after considering the facts and circumstances and following the procedures set forth in Section 74-1-9 NMSA 1978, to promulgate rules:

(1) concerning the health and environmental aspects of the use, management, storage and disposal of radioactive material and the operation of ionizing and non-ionizing radiation emitting equipment;

(2) prescribing license, registration and other related fees, all of which shall be deposited in the radiation protection fund;

(3) requiring the posting of a bond running only to the state for licensed activities, which bond shall be adequate to insure, in the event of abandonment, default or other performance inabilities of the licensee, compliance with the requirements of the rules or license conditions, including actions of the licensee required during or after the cessation of operations, which bond shall be released upon demonstration by the licensee that the conditions of the license have been satisfied; and

(4) establishing continued care fund deposit requirements and other continued care requirements as provided in Section 74-3-6 NMSA 1978.

B. Upon adoption, rules shall be furnished to interested parties upon request.

C. In order to carry out the purposes of the Radiation Protection Act, the director or his authorized representatives may, as a condition of license or registration, enter at all reasonable times in or upon any private or public property where the director has reasonable cause to believe there is radioactive material or radiation equipment.

History: Laws 1959, ch. 185, 4; 1953 Comp., 12-9-4; Laws 1971, ch. 277. 18; reenacted as 1953 Comp., 12-9-5 by Laws 1971, ch. 284, 5; 1977, ch. 343, 5; 2000, ch. 86, 3.



Section 74-3-5.1 - Radiation protection fund created.

74-3-5.1. Radiation protection fund created.

The "radiation protection fund" is created in the state treasury. Radiation license, registration and other related fees shall be deposited in the fund. All earnings from investment of the fund shall be credited to the fund. Money in the fund is appropriated to the department of environment to carry out provisions of the Radiation Protection Act. Disbursements from the fund shall be by warrant drawn by the secretary of finance and administration pursuant to vouchers signed by the secretary of environment or his designee. Any unexpended or unencumbered balance in the radiation protection fund at the end of any fiscal year shall not revert to the general fund.

History: Laws 2000, ch. 86, 6.



Section 74-3-6 - Continued care fund regulations; requirements; exemptions; modification.

74-3-6. Continued care fund regulations; requirements; exemptions; modification.

A. In the adoption of regulations governing continued care fund requirements, the board shall consider the desirability of prorated payments by the licensee in relation to the expected life of the licensed operation.

B. Licensees whose licensed activities consist only of uses of radioactive material which do not create a situation requiring continued care of radioactive materials after the expiration of the license, including but not limited to X-ray generating devices, laboratories, medical facilities, pharmacies, industrial radiography, well logging and gauges shall not be required to make deposits to the continued care fund.

C. Until the nuclear regulatory commission adopts regulations governing continued care activities, continued care fund deposits required from a uranium mill license holder shall be ten cents ($.10) per pound of U3O8 in uranium concentrate (yellow cake) produced from such mill, unless the board determines that a lesser amount is appropriate and the requirement of a mill license holder to make deposits to the continued care fund will terminate for each mill after the cumulative continued care fund deposit for that mill reaches one million dollars ($1,000,000).

D. After the nuclear regulatory commission adopts regulations governing continued care activities:

(1) the board may alter the amount or character of a licensee's obligation by regulation if such regulations are no more stringent than the regulations of the nuclear regulatory commission governing continued care activities;

(2) the board may adopt continued care requirements more stringent than those of the nuclear regulatory commission upon the finding that such regulations are necessitated by unique or special circumstances in New Mexico; and

(3) deposits by a licensee to the continued care fund shall be considered in adopting regulations altering the amount or character of a licensee's continued care obligation.

History: 1953 Comp., 12-9-5.1, enacted by Laws 1977, ch. 343, 6.



Section 74-3-7 - Continued care fund created; appropriation; approval; regulation.

74-3-7. Continued care fund created; appropriation; approval; regulation.

A. The "radiation protection continued care fund" is created in the state treasury. Cash balances in the fund shall be invested by the state treasurer as other state funds under his jurisdiction are invested.

B. Money in the continued care fund is appropriated to the agency for use in remedying and preventing situations which may be harmful to the health, safety, welfare or property of the people and which involve abandoned wastes or inoperative facilities which are or were operated by depositors to the continued care fund.

C. Emergency expenditures up to the amount of one hundred thousand dollars ($100,000) for any single emergency incident may be made from the continued care fund by the director subject to approval of the chairman of the board. Expenditures involving more than one hundred thousand dollars ($100,000) shall be made only after prior approval of the state board of finance.

D. Subject to the provisions of this section, the board shall adopt regulations governing the administration of the continued care fund.

History: 1953 Comp., 12-9-5.2, enacted by Laws 1977, ch. 343, 7; 1989, ch. 324, 35.



Section 74-3-8 - Registration of radiation equipment.

74-3-8. Registration of radiation equipment.

A. It is unlawful for any person to possess, use, store, dispose of, manufacture, repair, alter or inspect radiation equipment specified by regulation of the board unless he registers with the agency.

B. The agency shall issue registration certificates in accordance with procedures prescribed by regulation of the board. Registration applications shall be made on forms provided by the agency. The registration statement shall be limited to information which the board determines to be necessary for the protection of the health of the people of the state.

C. The requirement of registration shall not be interpreted to imply approval by the agency of the manner in which the activities requiring registration are carried out.

History: Laws 1959, ch. 185, 5; 1953 Comp., 12-9-5; reenacted as 1953 Comp., 12-9-6 by Laws 1971, ch. 284, 6; 1977, ch. 343, 8.



Section 74-3-9 - Licensing of radioactive material; appeal.

74-3-9. Licensing of radioactive material; appeal.

A. It is unlawful for a person to possess, use, store, dispose of, manufacture, process, repair or alter any radioactive material unless he holds:

(1) a license issued by the nuclear regulatory commission and notification by the licensee to the agency of license identification;

(2) a license issued by an agreement state and notification by the licensee to the agency of license identification; or

(3) a license issued by the agency.

B. The agency shall issue licenses, collect license, registration and other related fees and deposit those fees in the radiation protection fund and shall approve requests for reciprocity in accordance with procedures prescribed by rule of the board. License applications shall be made on forms provided by the agency. The agency shall not issue a license unless the applicant has demonstrated the capability of complying with all applicable rules of the board.

C. The board may, by rule, establish radiation license, registration and other related fees and exempt from the requirements of licensure specific quantities of any radioactive material determined by the board not to constitute a health or environmental hazard.

D. The holding of a license issued by the agency, the nuclear regulatory commission or an agreement state does not relieve the licensee from the responsibility of complying with all applicable rules of the board.

E. A person who is or may be affected by licensing action of the agency may appeal to the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: Laws 1959, ch. 185, 5; 1953 Comp., 12-9-5; reenacted as 1953 Comp., 12-9-7 by Laws 1971, ch. 284, 7; 1977, ch. 343, 9; 1981, ch. 364, 1; 1998, ch. 55, 91; 1999, ch. 265, 93; 2000, ch. 86, 4.



Section 74-3-10 - Exemptions.

74-3-10. Exemptions.

A. Nothing contained in the Radiation Protection Act shall be construed as authorizing the agency or the board to limit the kind and amount of radiation that may be applied to a person for diagnostic or therapeutic purposes by or under the direction of a licensed physician.

B. The Radiation Protection Act shall not apply to the transportation of any radioactive material in conformity with regulations of the department of transportation or other agency of the federal government having jurisdiction, or to any material or equipment owned by the United States and being used, stored or transported by or for the United States or any department, agency or instrumentality thereof, except to the extent required or permitted by the authority in control of such materials or equipment.

C. The Radiation Protection Act shall not apply to the mining, extraction, processing, storage or transportation of radioactive ores or uranium concentrates that are regulated by the United States bureau of mines or any other federal or state agency having authority unless the authority is ceded by such agency to the board.

History: Laws 1959, ch. 185, 6; 1953 Comp., 12-9-6; reenacted as 1953 Comp., 12-9-8 by Laws 1971, ch. 284, 8; 1977, ch. 343, 10.



Section 74-3-10.1 - Fee exemption.

74-3-10.1. Fee exemption.

All medical, dental and veterinary x-ray equipment is exempt from fees imposed pursuant to the Radiation Protection Act.

History: Laws 2000, ch. 86, 5.



Section 74-3-11.1 - Enforcement; compliance orders; civil penalties.

74-3-11.1. Enforcement; compliance orders; civil penalties.

A. When, on the basis of any information, the secretary determines that a person has violated or is violating a requirement or prohibition set forth in the Radiation Protection Act, a regulation promulgated pursuant to that act or a condition of a license or registration issued pursuant to that act, the secretary may:

(1) issue a compliance order stating with reasonable specificity the nature of the violation and requiring compliance immediately or within a specified time period, or assessing a civil penalty for a past or current violation, or both. The secretary may commence an action in the appropriate district court to enforce an order; or

(2) commence a civil action in district court for appropriate relief, including injunctive relief.

B. An order issued pursuant to Subsection A of this section may include a suspension or revocation of a license or registration, or portion thereof, issued by the secretary. A penalty assessed in the order shall not exceed fifteen thousand dollars ($15,000) per day for each violation in the order. If a person named in an order fails to comply with the order, the secretary may assess a civil penalty in an amount not to exceed fifteen thousand dollars ($15,000) per day for each violation of the order.

C. In determining the amount of a penalty to be assessed pursuant to this section, the secretary shall take into account the seriousness of the violation, any good-faith efforts to comply with the applicable requirements and any other relevant factors.

D. An order issued pursuant to the provisions of Subsection A of this section shall become final unless, no later than thirty days after the order is served, the person named in the order submits a written request to the secretary for a public hearing. The secretary shall appoint an independent hearing officer to preside over the public hearing. The hearing officer shall make and preserve a complete record of the proceedings and forward a recommendation based on the proceedings to the secretary. The secretary shall make a final decision.

E. In connection with any proceeding pursuant to this section, the secretary may issue subpoenas for the attendance and testimony of witnesses and the production of relevant papers, books and documents. The secretary may also adopt rules for discovery procedures.

F. Penalties collected pursuant to an administrative order issued pursuant to this section shall be deposited in the state general fund.

History: Laws 2003, ch. 297, 4.



Section 74-3-11.2 - Administrative actions; appeals.

74-3-11.2. Administrative actions; appeals.

A. A person who is adversely affected by a final administrative action of the secretary may appeal to the court of appeals for further relief within thirty days after the action. All appeals shall be on the administrative record developed by the secretary.

B. Upon appeal, the court of appeals shall set aside the action only if it is found to be:

(1) arbitrary, capricious or an abuse of discretion;

(2) not supported by substantial evidence in the record; or

(3) otherwise not in accordance with law.

C. A stay of enforcement of the action being appealed may be granted after hearing and upon good cause shown:

(1) by the secretary; or

(2) by the court of appeals if the secretary denies a stay or fails to act upon an application for a stay within sixty days after receipt.

History: Laws 2003, ch. 297, 5.



Section 74-3-12.1 - Criminal penalties.

74-3-12.1. Criminal penalties.

A. A person who knowingly commits a violation of the Radiation Protection Act or a regulation promulgated pursuant to that act is guilty of a misdemeanor and upon conviction shall be sentenced to a term of imprisonment not to exceed three hundred sixty-four days or the payment of a fine not to exceed ten thousand dollars ($10,000), or both.

B. A person who knowingly makes a false statement, representation or certification in an application, record, report, plan or other document filed or required to be maintained pursuant to the Radiation Protection Act or any regulation promulgated pursuant to that act is guilty of a petty misdemeanor and upon conviction shall be sentenced to a term of imprisonment not to exceed six months or the payment of a fine not to exceed ten thousand dollars ($10,000), or both.

History: Laws 2003, ch. 297, 6.



Section 74-3-13 - Emergencies.

74-3-13. Emergencies.

In the event of an emergency, the director may order the impounding of sources of radiation in the possession of any person who is not equipped to comply with or fails to comply with the provisions of the Radiation Protection Act or any rule or regulation promulgated thereunder.

History: 1953 Comp., 12-9-9.2, enacted by Laws 1977, ch. 343, 13.



Section 74-3-13.1 - Emergency powers of the secretary.

74-3-13.1. Emergency powers of the secretary.

A. Notwithstanding any other provision of the Radiation Protection Act, if the secretary determines that a person is violating a condition of a license or registration issued by the agency, or administered by the agency pursuant to an agreement with the nuclear regulatory commission, or any regulation promulgated pursuant to the Radiation Protection Act, and determines that the violation may present an imminent and substantial endangerment to human health or safety, the secretary may bring suit to immediately restrain the person from the violation or take such other action as may be necessary or both. The secretary may also take other action, including issuing orders as may be necessary to protect human health and safety. The order shall be effective immediately; however, the person named in the order may request an administrative hearing before the secretary within ten days after the order is served. If a timely request for a hearing is made, the secretary shall hold the hearing within thirty days. The secretary may commence an action in the appropriate district court to enforce an order.

B. A person who willfully violates an order of the secretary pursuant to Subsection A of this section may be fined not more than fifteen thousand dollars ($15,000) per day for each violation of the order.

History: Laws 2003, ch. 297, 3.



Section 74-3-14 - Fluoroscopic or X-ray machines for shoe fitting; hand-held fluoroscopes; operation or maintenance prohibited.

74-3-14. Fluoroscopic or X-ray machines for shoe fitting; hand-held fluoroscopes; operation or maintenance prohibited.

A. No shoe-fitting device or shoe-fitting machine which uses fluoroscopic, X-ray or radiation principles shall be operated or maintained within the state.

B. No hand-held fluoroscope shall be operated or maintained within the state.

History: 1953 Comp., 12-9-10, enacted by Laws 1971, ch. 284, 10; 1977, ch. 343, 14.



Section 74-3-15 - Agreement status authorized.

74-3-15. Agreement status authorized.

The board and the agency, through the governor, may enter into an agreement with the nuclear regulatory commission, as provided in the Atomic Energy Act of 1954, as amended, providing for discontinuance of the regulatory authority of the nuclear regulatory commission and acceptance of that authority by the board and agency. For the duration of such an agreement, the board shall have authority to regulate the radioactive materials covered by the agreement for the protection of the public health and safety and the environment from radiation hazards.

History: 1953 Comp., 12-9-11, enacted by Laws 1971, ch. 284, 11; 1977, ch. 343, 15.



Section 74-3-16 - Discrimination.

74-3-16. Discrimination.

No person or employer shall discharge or in any manner discriminate against any exployee [employee] except for good cause shown because the employee has filed a complaint or instituted or caused to be instituted a proceeding under or related to the Radiation Protection Act or has testified or is about to testify in any such proceeding or because of the exercise by the employee on behalf of himself or others of any right afforded by that act or any rule, regulation or order adopted thereunder.

History: 1953 Comp., 12-9-12, enacted by Laws 1977, ch. 343, 16.






Article 4 - Hazardous Wastes

Section 74-4-1 - Short title.

74-4-1. Short title.

Chapter 74, Article 4 NMSA 1978 may be cited as the "Hazardous Waste Act".

History: 1953 Comp., 12-9B-1, enacted by Laws 1977, ch. 313, 1; 1983, ch. 302, 1.



Section 74-4-2 - Purpose.

74-4-2. Purpose.

The purpose of the Hazardous Waste Act is to help ensure the maintenance of the quality of the state's environment; to confer optimum health, safety, comfort and economic and social well-being on its inhabitants; and to protect the proper utilization of its lands.

History: 1953 Comp., 12-9B-2, enacted by Laws 1977, ch. 313, 2.



Section 74-4-3 - Definitions.

74-4-3. Definitions.

As used in the Hazardous Waste Act:

A. "above ground storage tank" means a single tank or combination of tanks, including underground pipes connected thereto, that are used to contain petroleum, including crude oil or any fraction thereof that is liquid at standard conditions of temperature and pressure of sixty degrees Fahrenheit and fourteen and seven-tenths pounds per square inch absolute, and the volume of which is more than ninety percent above the surface of the ground. "Above ground storage tank" does not include any:

(1) farm, ranch or residential tank used for storing motor fuel for noncommercial purposes;

(2) pipeline facility, including gathering lines, regulated under the federal Natural Gas Pipeline Safety Act of 1968 or the federal Hazardous Liquid Pipeline Safety Act of 1979 or that is an intrastate pipeline facility regulated under state laws comparable to either act;

(3) surface impoundment, pit, pond or lagoon;

(4) storm water or wastewater collection system;

(5) flow-through process tank;

(6) liquid trap, tank or associated gathering lines or other storage methods or devices related to oil, gas or mining exploration, production, transportation, refining, processing or storage, or to oil field service industry operations;

(7) tank used for storing heating oil for consumptive use on the premises where stored;

(8) pipes connected to any tank that is described in Paragraphs (1) through (7) of this subsection; or

(9) tanks or related pipelines and facilities owned or used by a refinery, natural gas processing plant or pipeline company in the regular course of their refining, processing or pipeline business;

B. "board" means the environmental improvement board;

C. "corrective action" means an action taken in accordance with rules of the board to investigate, minimize, eliminate or clean up a release to protect the public health, safety and welfare or the environment;

D. "director" or "secretary" means the secretary of environment;

E. "disposal" means the discharge, deposit, injection, dumping, spilling, leaking or placing of any solid waste or hazardous waste into or on any land or water so that such solid waste or hazardous waste or constituent thereof may enter the environment or be emitted into the air or discharged into any waters, including ground waters;

F. "division" or "department" means the department of environment;

G. "federal agency" means any department, agency or other instrumentality of the federal government and any independent agency or establishment of that government, including any government corporation and the government printing office;

H. "generator" means any person producing hazardous waste;

I. "hazardous agricultural waste" means hazardous waste generated as part of the licensed activity by any person licensed pursuant to the Pesticide Control Act [Chapter 76, Articles 1 through 9 NMSA 1978] or hazardous waste designated as hazardous agricultural waste by the board, but does not include animal excrement in connection with farm, ranch or feedlot operations;

J. "hazardous substance incident" means any emergency incident involving a chemical or chemicals, including but not limited to transportation wrecks, accidental spills or leaks, fires or explosions, which incident creates the reasonable probability of injury to human health or property;

K. "hazardous waste" means any solid waste or combination of solid wastes that because of their quantity, concentration or physical, chemical or infectious characteristics may:

(1) cause or significantly contribute to an increase in mortality or an increase in serious irreversible or incapacitating reversible illness; or

(2) pose a substantial present or potential hazard to human health or the environment when improperly treated, stored, transported, disposed of or otherwise managed. "Hazardous waste" does not include any of the following, until the board determines that they are subject to Subtitle C of the federal Resource Conservation and Recovery Act of 1976, as amended, 42 U.S.C. 6901 et seq.:

(a) drilling fluids, produced waters and other wastes associated with the exploration, development or production of crude oil or natural gas or geothermal energy;

(b) fly ash waste;

(c) bottom ash waste;

(d) slag waste;

(e) flue gas emission control waste generated primarily from the combustion of coal or other fossil fuels;

(f) solid waste from the extraction, beneficiation or processing of ores and minerals, including phosphate rock and overburden from the mining of uranium ore; or

(g) cement kiln dust waste;

L. "manifest" means the form used for identifying the quantity, composition, origin, routing and destination of hazardous waste during transportation from point of generation to point of disposal, treatment or storage;

M. "person" means an individual, trust, firm, joint stock company, federal agency, corporation, including a government corporation, partnership, association, state, municipality, commission, political subdivision of a state or any interstate body;

N. "regulated substance" means:

(1) a substance defined in Section 101(14) of the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980, but not including a substance regulated as a hazardous waste under Subtitle C of the federal Resource Conservation and Recovery Act of 1976, as amended; and

(2) petroleum, including crude oil or any fraction thereof that is liquid at standard conditions of temperature and pressure of sixty degrees Fahrenheit and fourteen and seven-tenths pounds per square inch absolute;

O. "solid waste" means any garbage, refuse, sludge from a waste treatment plant, water supply treatment plant or air pollution control facility and other discarded material, including solid, liquid, semisolid or contained gaseous material resulting from industrial, commercial, mining and agricultural operations, and from community activities, but does not include solid or dissolved materials in domestic sewage or solid or dissolved materials in irrigation return flows or industrial discharges that are point sources subject to permits under Section 402 of the Federal Water Pollution Control Act, as amended, 86 Stat. 880, or source, special nuclear or byproduct material as defined by the federal Atomic Energy Act of 1954, as amended, 68 Stat. 923;

P. "storage" means the containment of hazardous waste, either on a temporary basis or for a period of years, in such a manner as not to constitute disposal of such hazardous waste;

Q. "storage tank" means an above ground storage tank or an underground storage tank;

R. "tank installer" means any individual who installs or repairs a storage tank;

S. "transporter" means a person engaged in the movement of hazardous waste, not including movement at the site of generation, disposal, treatment or storage;

T. "treatment" means any method, technique or process, including neutralization, designed to change the physical, chemical or biological character or composition of a hazardous waste so as to neutralize the waste or so as to render the waste nonhazardous, safer for transport, amenable to recovery, amenable to storage or reduced in volume. "Treatment" includes any activity or processing designed to change the physical form or chemical composition of hazardous waste so as to render it nonhazardous;

U. "underground storage tank" means a single tank or combination of tanks, including underground pipes connected thereto, that are used to contain an accumulation of regulated substances and the volume of which, including the volume of the underground pipes connected thereto, is ten percent or more beneath the surface of the ground. "Underground storage tank" does not include any:

(1) farm, ranch or residential tank of one thousand one hundred gallons or less capacity used for storing motor fuel for noncommercial purposes;

(2) septic tank;

(3) pipeline facility, including gathering lines, that is regulated under the federal Natural Gas Pipeline Safety Act of 1968 or the federal Hazardous Liquid Pipeline Safety Act of 1979 or that is an intrastate pipeline facility regulated under state laws comparable to either act;

(4) surface impoundment, pit, pond or lagoon;

(5) storm water or wastewater collection system;

(6) flow-through process tank;

(7) liquid trap, tank or associated gathering lines directly related to oil or gas production and gathering operations;

(8) storage tank situated in an underground area, such as a basement, cellar, mineworking drift, shaft or tunnel, if the storage tank is situated upon or above the surface of the undesignated floor;

(9) tank used for storing heating oil for consumptive use on the premises where stored;

(10) tank exempted by rule of the board after finding that the type of tank is adequately regulated under another federal or state law; or

(11) pipes connected to any tank that is described in Paragraphs (1) through (10) of this subsection; and

V. "used oil" means any oil that has been refined from crude oil, or any synthetic oil, that has been used and as a result of such use is contaminated by physical or chemical impurities.

History: 1953 Comp., 12-9B-3, enacted by Laws 1977, ch. 313, 3; 1981 (1st S.S.), ch. 8, 2; 1987, ch. 179, 1; 1989, ch. 322, 1; 1991, ch. 25, 33; 1992, ch. 43, 1; 2001, ch. 325, 2; 2002, ch. 47, 1; 2010, ch. 27, 1.



Section 74-4-3.1 - Application of act.

74-4-3.1. Application of act.

Nothing in the Hazardous Waste Act shall be construed to apply to any activity or substance which is subject to the Federal Water Pollution Control Act, as amended, (33 U.S.C. 1251 et seq.), the Safe Drinking Water Act, as amended, (42 U.S.C. 300f et seq.) or the Atomic Energy Act of 1954, as amended, (42 U.S.C. 2011 et seq.) except to the extent that such application or regulation is not inconsistent with the requirements of such acts; nor shall the Hazardous Waste Act apply to the treatment, storage or disposal of wastes under a permit issued pursuant to the Surface Mining Act [Chapter 69, Article 25A NMSA 1978] or the federal Surface Mining Control and Reclamation Act of 1977, as amended, or to any farmer disposing of waste pesticides from his own use, provided he triple rinses each emptied pesticide container and disposes of the pesticide residues on his own farm in a manner consistent with the disposal instructions on the pesticide label.

History: 1978 Comp., 74-4-3.1, enacted by Laws 1981 (1st S.S.), ch. 8, 3.



Section 74-4-3.3 - Hazardous wastes of other states.

74-4-3.3. Hazardous wastes of other states.

In addition to the meaning of hazardous waste as defined in Section 74-4-3 NMSA 1978, the term "hazardous waste" as used in the Hazardous Waste Act may include any material imported into the state of New Mexico for the purpose of disposal which is defined or classified as hazardous waste in the state of origin.

History: 1978 Comp., 74-4-3.3, enacted by Laws 1989, ch. 255, 1.



Section 74-4-4 - Duties and powers of the board.

74-4-4. Duties and powers of the board.

A. The board shall adopt rules for the management of hazardous waste, as may be necessary to protect public health and the environment, that are equivalent to and no more stringent than federal regulations adopted by the federal environmental protection agency pursuant to the federal Resource Conservation and Recovery Act of 1976, as amended:

(1) for the identification and listing of hazardous wastes, taking into account toxicity, persistence and degradability, potential for accumulation in tissue and other related factors, including flammability, corrosiveness and other hazardous characteristics; provided that, except as authorized by Sections 74-4-3.3 and 74-8-2 NMSA 1978, the board shall not identify or list any solid waste or combination of solid wastes as a hazardous waste that has not been listed and designated as a hazardous waste by the federal environmental protection agency pursuant to the federal Resource Conservation and Recovery Act of 1976, as amended;

(2) establishing standards applicable to generators identified or listed under this subsection, including requirements for:

(a) furnishing information on the location and description of the generator's facility and on the production or energy recovery activity occurring at that facility;

(b) recordkeeping practices that accurately identify the quantities of hazardous waste generated, the constituents of the waste that are significant in quantity or in potential harm to human health or the environment and the disposition of the waste;

(c) labeling practices for any containers used for the storage, transport or disposal of the hazardous waste that will identify accurately the waste;

(d) use of safe containers tested for safe storage and transportation of the hazardous waste;

(e) furnishing the information on the general chemical composition of the hazardous waste to persons transporting, treating, storing or disposing of the waste;

(f) implementation of programs to reduce the volume or quantity and toxicity of the hazardous waste generated;

(g) submission of reports to the secretary at such times as the secretary deems necessary, setting out the quantities of hazardous waste identified or listed pursuant to the Hazardous Waste Act that the generator has generated during a particular time period and the disposition of all hazardous waste reported, the efforts undertaken during a particular time period to reduce the volume and toxicity of waste generated and the changes in volume and toxicity of waste actually achieved during a particular time period in comparison with previous time periods; and

(h) the use of a manifest system and any other reasonable means necessary to assure that all hazardous waste generated is designated for treatment, storage or disposal in, and arrives at, treatment, storage or disposal facilities, other than facilities on the premises where the waste is generated, for which a permit has been issued pursuant to the Hazardous Waste Act; that the generator of hazardous waste has a program in place to reduce the volume or quality and toxicity of waste to the degree determined by the generator to be economically practicable and that the proposed method of treatment, storage or disposal is that practicable method currently available to the generator that minimizes the present and future threat to human health and the environment;

(3) establishing standards applicable to transporters of hazardous waste identified or listed under this subsection or of fuel produced from any such hazardous waste or of fuel from such waste and any other material, as may be necessary to protect human health and the environment, including but not limited to requirements for:

(a) recordkeeping concerning the hazardous waste transported and its source and delivery points;

(b) transportation of the hazardous waste only if properly labeled;

(c) compliance with the manifest system referred to in Subparagraph (h) of Paragraph (2) of this subsection; and

(d) transportation of all the hazardous waste only to the hazardous waste treatment, storage or disposal facility that the shipper designates on the manifest form to be a facility holding a permit issued pursuant to the Hazardous Waste Act or the federal Resource Conservation and Recovery Act of 1976, as amended;

(4) establishing standards applicable to distributors or marketers of any fuel produced from hazardous waste, or any fuel that contains hazardous waste, for:

(a) furnishing the information stating the location and general description of the facility; and

(b) furnishing the information describing the production or energy recovery activity carried out at the facility;

(5) establishing performance standards as may be necessary to protect human health and the environment applicable to owners and operators of facilities for the treatment, storage or disposal of hazardous waste identified or listed under this section, distinguishing, where appropriate, between new facilities and facilities in existence on the date of promulgation, including requirements for:

(a) maintaining the records of all hazardous waste identified or listed under this subsection that is treated, stored or disposed of, as the case may be, and the manner in which the waste was treated, stored or disposed of;

(b) satisfactory reporting, monitoring, inspection and compliance with the manifest system referred to in Subparagraph (h) of Paragraph (2) of this subsection;

(c) treatment, storage or disposal of all such waste and any liquid that is not a hazardous waste, except with respect to underground injection control into deep injection wells, received by the facility pursuant to such operating methods, techniques and practices as may be satisfactory to the secretary;

(d) location, design and construction of hazardous waste treatment, disposal or storage facilities;

(e) contingency plans for effective action to minimize unanticipated damage from any treatment, storage or disposal of any hazardous waste;

(f) maintenance and operation of the facilities and requiring any additional qualifications as to ownership, continuity of operation, training for personnel and financial responsibility, including financial responsibility for corrective action, as may be necessary or desirable;

(g) compliance with the requirements of Paragraph (6) of this subsection respecting permits for treatment, storage or disposal;

(h) the taking of corrective action for all releases of hazardous waste or constituents from a solid waste management unit at a treatment, storage or disposal facility, regardless of the time at which waste was placed in the unit; and

(i) the taking of corrective action beyond a facility's boundaries where necessary to protect human health and the environment unless the owner or operator of that facility demonstrates to the satisfaction of the secretary that, despite the owner's or operator's best efforts, the owner or operator was unable to obtain the necessary permission to undertake such action. Rules adopted and promulgated under this subparagraph shall take effect immediately and shall apply to all facilities operating under permits issued under Paragraph (6) of this subsection and to all landfills, surface impoundments and waste pile units, including any new units, replacements of existing units or lateral expansions of existing units, that receive hazardous waste after July 26, 1982. No private entity shall be precluded by reason of criteria established under Subparagraph (f) of this paragraph from the ownership or operation of facilities providing hazardous waste treatment, storage or disposal services where the entity can provide assurance of financial responsibility and continuity of operation consistent with the degree and duration of risks associated with the treatment, storage or disposal of specified hazardous waste;

(6) requiring each person owning or operating, or both, an existing facility or planning to construct a new facility for the treatment, storage or disposal of hazardous waste identified or listed under this subsection to have a permit issued pursuant to requirements established by the board;

(7) establishing procedures for the issuance, suspension, revocation and modification of permits issued under Paragraph (6) of this subsection, which rules shall provide for public notice, public comment and an opportunity for a hearing prior to the issuance, suspension, revocation or major modification of any permit unless otherwise provided in the Hazardous Waste Act;

(8) defining major and minor modifications; and

(9) establishing procedures for the inspection of facilities for the treatment, storage and disposal of hazardous waste that govern the minimum frequency and manner of the inspections, the manner in which records of the inspections shall be maintained and the manner in which reports of the inspections shall be filed; provided, however, that inspections of permitted facilities shall occur no less often than every two years.

B. The board shall adopt rules:

(1) concerning hazardous substance incidents; and

(2) requiring notification to the department of any hazardous substance incidents.

C. The board shall adopt rules concerning storage tanks as may be necessary to protect public health and the environment and that, in the case of underground storage tanks, are equivalent to and no more stringent than federal regulations adopted by the federal environmental protection agency pursuant to the federal Resource Conservation and Recovery Act of 1976, as amended.

D. The board shall adopt rules concerning storage tanks that implement the federal Energy Policy Act of 2005, Pub. L. 109-58, as amended, and that are equivalent to and no more stringent than the Energy Policy Act and its grant guidelines and regulations.

E. Rules adopted pursuant to this section shall include:

(1) standards for the installation, operation, maintenance, repair and replacement of storage tanks;

(2) requirements for financial responsibility;

(3) standards for inventory control;

(4) standards for the detection of leaks from and the integrity-testing and monitoring of storage tanks;

(5) standards for the closure and dismantling of storage tanks;

(6) requirements for recordkeeping;

(7) requirements for the reporting, containment and remediation of all leaks from any storage tanks; and

(8) criteria and procedures for classifying a storage tank facility as ineligible, and reclassifying a storage tank facility as eligible, for the delivery, deposit, acceptance or sale of petroleum products.

F. The criteria and procedures adopted by the board pursuant to this section shall require the department to classify a storage tank facility as ineligible for delivery, deposit, acceptance or sale of petroleum products if the storage tank facility has not installed required equipment for spill prevention, overfill protection, leak detection or corrosion protection, including required corrosion protection equipment for a buried metal flexible connector.

G. The criteria and procedures adopted by the board pursuant to this section may allow the department to classify a storage tank facility as ineligible for delivery, deposit, acceptance or sale of petroleum products when the owner or operator has failed to comply with a written warning within a reasonable period of time and the warning concerns:

(1) improper operation or maintenance of required equipment for spill prevention, overfill protection, leak detection or corrosion protection;

(2) failure to maintain required financial responsibility for corrective action; or

(3) operation of the storage tank facility in a manner that creates an imminent threat to the public health and the environment.

H. Rules adopted by the board pursuant to this section shall defer classifying a storage tank facility as ineligible for delivery, deposit, acceptance or sale of petroleum products if the ineligible classification would jeopardize the availability of, or access to, motor fuel in any rural and remote areas.

I. Rules adopted by the board pursuant to this section shall allow the department to authorize delivery or deposit of petroleum products to:

(1) an emergency generator tank that is otherwise ineligible for delivery or deposit if a commercial power failure or other declared state of emergency exists and the emergency generator tank provides power supply, stores petroleum and is used solely in connection with an emergency system, legally required standby system or optional standby system; or

(2) a storage tank facility that is otherwise ineligible for delivery or deposit if the delivery or deposit is necessary to test or calibrate a tank.

J. Notwithstanding the provisions of Subsection A of this section, the board may adopt rules for the management of hazardous waste and hazardous waste transformation that are more stringent than federal regulations adopted by the federal environmental protection agency pursuant to the federal Resource Conservation and Recovery Act of 1976, as amended, if the board determines, after notice and public hearing, that such federal regulations are not sufficient to protect public health and the environment. As used in this subsection, "transformation" means incineration, pyrolysis, distillation, gasification or biological conversion other than composting.

K. The board shall adopt rules concerning the management of used oil that are equivalent to and no more stringent than federal regulations adopted by the federal environmental protection agency pursuant to the federal Resource Conservation and Recovery Act of 1976, as amended.

L. In the event the board wishes to adopt rules that are identical with regulations adopted by an agency of the federal government, the board, after notice and hearing, may adopt such rules by reference to the federal regulations without setting forth the provisions of the federal regulations.

History: 1953 Comp., 12-9B-4, enacted by Laws 1977, ch. 313, 4; 1981 (1st S.S.), ch. 8, 4; 1987, ch. 179, 3; 1989, ch. 322, 2; 1992, ch. 43, 2; 1993, ch. 127, 1; 2001, ch. 323, 2; 2001, ch. 325, 3; 2002, ch. 47, 2; 2010, ch. 27, 2.



Section 74-4-4.1 - Hazardous agricultural waste; duties and responsibilities of the department of agriculture.

74-4-4.1. Hazardous agricultural waste; duties and responsibilities of the department of agriculture.

A. The department of agriculture shall be responsible for the enforcement of all board regulations adopted pursuant to the Hazardous Waste Act regarding generators of hazardous agricultural waste. The division shall enforce those board regulations pertaining to transporters, treaters, storers and disposers of hazardous agricultural waste.

B. In the exercise of the responsibility prescribed in Subsection A of this section, the department of agriculture shall have the same authority as that delegated to the division, including the director.

C. In the adoption of regulations pertaining to hazardous agricultural waste, the board shall make a reasonable effort to consult with the department of agriculture prior to the adoption of the regulations. The department of agriculture shall serve as the technical consultant to the board on matters concerning hazardous agricultural waste.

History: 1978 Comp., 74-4-4.1, enacted by Laws 1981 (1st S.S.), ch. 8, 5; 1989, ch. 322, 3.



Section 74-4-4.2 - Permits; issuance; denial; modification; suspension; revocation.

74-4-4.2. Permits; issuance; denial; modification; suspension; revocation.

A. An application for a permit pursuant to the Hazardous Waste Act shall contain information required pursuant to Section 74-4-4.7 NMSA 1978 or to regulations promulgated by the board and shall include:

(1) estimates of the composition, quantity and concentration of any hazardous waste identified or listed under Subsection A of Section 74-4-4 NMSA 1978 or combinations of any hazardous waste and other solid waste proposed to be disposed of, treated, transported or stored and the time, frequency or rate at which the waste is proposed to be disposed of, treated, transported or stored; and

(2) an identification and description of, and other pertinent information about, the site where hazardous waste or the products of treatment of hazardous waste will be disposed of, treated, transported to or stored.

B. Hazardous waste permits shall require corrective action for all releases of hazardous waste or constituents from any solid waste management unit at a treatment, storage or disposal facility seeking a permit under this section.

C. The department shall provide timely review on all permit applications. Upon a determination by the secretary that the applicant has met the requirements adopted pursuant to Section 74-4-4 NMSA 1978, the secretary may issue a permit or a permit subject to any conditions necessary to protect human health and the environment for the facility.

D. The secretary may deny any permit application or modify, suspend or revoke any permit issued pursuant to the Hazardous Waste Act if the applicant or permittee has:

(1) knowingly and willfully misrepresented a material fact in the application for a permit;

(2) refused to disclose the information required under the provisions of Section 74-4-4.7 NMSA 1978;

(3) been convicted in any court, within ten years immediately preceding the date of submission of the permit application, of:

(a) a felony or other crime involving moral turpitude; or

(b) a crime defined by state or federal statutes as involving or being in restraint of trade, price-fixing, bribery or fraud;

(4) exhibited a history of willful disregard for environmental laws of any state or the United States;

(5) had any permit revoked or permanently suspended for cause under the environmental laws of any state or the United States; or

(6) violated any provision of the Hazardous Waste Act, any regulation adopted and promulgated pursuant to that act or any condition of a permit issued under that act.

E. In making a finding under Subsection D of this section, the secretary may consider aggravating and mitigating factors.

F. If an applicant or permittee whose permit is being considered for denial or revocation, respectively, on any basis provided by Subsection D of this section has submitted an action plan that has been approved in writing by the secretary, and plan approval includes a period of operation under a conditional permit that will allow the applicant or permittee a reasonable opportunity to demonstrate its rehabilitation, the secretary may issue a conditional permit for a reasonable period of time. In approving an action plan intended to demonstrate rehabilitation, the secretary may consider:

(1) implementation by the applicant or permittee of formal policies;

(2) training programs and management control to minimize and prevent the occurrence of future violations;

(3) installation by the applicant or permittee of internal environmental auditing programs;

(4) the applicant's release or the permittee's release subsequent to serving a period of incarceration or paying a fine, or both, after conviction of any crime listed in Subsection D of this section; and

(5) any other factors the secretary deems relevant.

G. Notwithstanding the provisions of Subsection D of this section:

(1) a research, development and demonstration permit may be terminated upon the determination by the secretary that termination is necessary to protect human health or the environment; and

(2) a permit may be modified at the request of the permittee for just cause as demonstrated by the permittee.

H. No ruling shall be made on permit issuance, major modification, suspension or revocation without an opportunity for a public hearing at which all interested persons shall be given a reasonable chance to submit data, views or arguments orally or in writing and to examine witnesses testifying at the hearing; provided, however, that the secretary may, pursuant to Section 74-4-10 NMSA 1978, order the immediate termination of a research development and demonstration permit whenever the secretary determines that termination is necessary to protect human health or the environment and may order the immediate suspension or revocation of a permit for a facility that has been ordered to take corrective action or other response measures for releases of hazardous waste into the environment.

I. The secretary shall hold a public hearing on a minor permit modification if the secretary determines that there is significant public interest in the minor modification.

J. The board shall provide a schedule of fees for businesses generating hazardous waste, conducting permitted hazardous waste management activities or seeking a permit for the management of hazardous waste, including but not limited to:

(1) a hazardous waste business fee applicable to any business engaged in a regulated hazardous waste activity, which shall be an annual flat fee based on the type of activity;

(2) a hazardous waste generation fee applicable to any business generating hazardous waste, which shall be based on the quantity of hazardous waste generated annually; however, when any material listed in Paragraph (2) of Subsection K of Section 74-4-3 NMSA 1978 is determined by the board to be subject to regulation under Subtitle C of the federal Resource Conservation and Recovery Act of 1976, the board may set a generation fee under this paragraph for that waste based on its volume, toxicity, mobility and economic impact on the regulated entity;

(3) a hazardous waste permit application fee, not exceeding the estimated cost of investigating the application and issuing the permit, to be paid at the time the secretary notifies the applicant by certified mail that the application has been deemed administratively complete and a technical review is scheduled; and

(4) an annual hazardous waste permit management fee based on and not exceeding the estimated cost of conducting regulatory oversight of permitted activities.

K. The department and a business generating hazardous waste, conducting permitted hazardous waste management activities or seeking a permit for the management of hazardous waste may enter into a voluntary fee agreement in addition to and that includes all of the fees required by Subsection J of this section.

History: 1978 Comp., 74-4-4.2, enacted by Laws 1981 (1st S.S.), ch. 8, 6; 1987, ch. 179, 4; 1989, ch. 322, 4; 1992, ch. 43, 3; 2003, ch. 41, 1; 2006, ch. 100, 1.



Section 74-4-4.3 - Entry; availability of records.

74-4-4.3. Entry; availability of records.

A. For purposes of developing or assisting in the development of any rules, conducting any study, taking any corrective action or enforcing the provisions of the Hazardous Waste Act, upon request of the secretary or his authorized representative:

(1) any person who generates, stores, treats, transports, disposes of or otherwise handles or has handled hazardous wastes shall furnish information relating to such hazardous wastes and permit the secretary or his authorized representatives:

(a) to enter at reasonable times any establishment or other place maintained by any person where hazardous wastes are or have been generated, stored, treated, disposed of or transported from or where a storage tank is located; and

(b) to inspect and obtain samples from any person of any hazardous wastes and samples of any containers or labeling for the wastes; and

(2) any person who owns or operates a storage tank, or any tank subject to study under Section 9009 of the [federal] Resource Conservation and Recovery Act of 1976 that is used for storing regulated substances, shall furnish information relating to such tanks, including their associated equipment and their contents, conduct monitoring or testing, permit the secretary or his authorized representative at all reasonable times to have access to and to copy all records relating to such tanks and permit the secretary or his authorized representative to have access for corrective action. For the purposes of developing or assisting in the development of any rule, conducting any study, taking corrective action or enforcing the provisions of the Hazardous Waste Act, the secretary or his authorized representative is authorized to:

(a) enter at reasonable times any establishment or other place where a storage tank is located;

(b) inspect or obtain samples from any person of any regulated substance in such tank;

(c) conduct monitoring or testing of the tanks, associated equipment, contents or surrounding soils, air, surface water or ground water; and

(d) take corrective action.

B. Any person owning property to which access is necessary in order to investigate or clean up a facility where hazardous waste is generated, stored, treated or disposed of, or where storage tanks are located, shall:

(1) permit the secretary or his authorized representative to obtain samples of soil or ground water, or both, at reasonable times; and

(2) provide access to such property for structures or equipment necessary to monitoring or cleanup of hazardous wastes or leaking from storage tanks; provided that:

(a) such structures or equipment do not unreasonably interfere with the owner's use of the property; or

(b) the owner is adequately compensated for activities that unreasonably interfere with his use or enjoyment of such property.

C. Each inspection shall be commenced and completed with reasonable promptness. If the secretary or his representative obtains any samples, prior to leaving the premises he shall give to the owner, operator or agent in charge a receipt describing the sample obtained and, if requested, a portion of each sample equal in volume or weight to the portion retained. If any analysis is made of the samples, a copy of the results of the analysis shall be furnished promptly to the owner, operator or agent in charge.

D. Any records, reports or information obtained by the department under this section shall be available to the public, except that upon a showing satisfactory to the department that records, reports or information, or a particular part thereof, to which the secretary or his authorized representatives have access under this section, if made public, would divulge information entitled to protection under Section 1905 of Title 18 of the United States Code, such information or particular portion thereof shall be considered confidential, except that such record, report, document or information may be disclosed to officers, employees or authorized representatives of the United States concerned with carrying out the Resource Conservation and Recovery Act of 1976, or when relevant in any proceedings under the Hazardous Waste Act.

E. Any person not subject to the provisions of Section 1905 of Title 18 of the United States Code who knowingly and willfully divulges or discloses any information entitled to protection under this subsection shall, upon conviction, be subject to a fine of not more than five thousand dollars ($5,000) or to imprisonment not to exceed one year or both.

F. In submitting data under the Hazardous Waste Act, a person required to provide such data may:

(1) designate the data the person believes is entitled to protection under this subsection; and

(2) submit such designated data separately from other data submitted under the Hazardous Waste Act. A designation under this paragraph shall be made in writing and in such manner as the secretary may prescribe.

History: 1978 Comp., 74-4-4.3, enacted by Laws 1981 (1st S.S.), ch. 8, 7; 1987, ch. 179, 5; 1989, ch. 322, 5; 2001, ch. 325, 4.



Section 74-4-4.4 - Storage tanks; registration; installer certification; fees.

74-4-4.4. Storage tanks; registration; installer certification; fees.

A. By rule, the board shall require an owner of a storage tank to register the tank with the department and impose reasonable conditions for registration, including the submission of plans, specifications and other relevant information relating to the tank. For purposes of this subsection only, the term "owner" means: in the case of a storage tank in use on November 8, 1984 or brought into use after that date, any person who owns the storage tank; and in the case of a storage tank in use before November 8, 1984 but no longer in use on that date, any person who owned the tank immediately before the discontinuation of its use. The owner of a tank taken out of operation on or before January 1, 1974 shall not be required to notify under this subsection. The owner of a tank taken out of operation after January 1, 1974 and removed from the ground prior to November 8, 1984 shall not be required to notify under this subsection. Evidence of current registration pursuant to this subsection shall be available for inspection at the site of the storage tank.

B. By rule, the board shall require any person who, beginning thirty days after the United States environmental protection agency administrator prescribes the form of notice pursuant to Section 9002(a)(5) of the [federal] Resource Conservation and Recovery Act of 1976 and for eighteen months thereafter, deposits a regulated substance into a storage tank to give notice of the registration requirements of Subsection A of this section to the owner and operator of the tank.

C. By rule, the board may require tank installers to obtain certification from the department and develop procedures for certification that will ensure that storage tanks are installed and repaired in a manner that will not encourage or facilitate leaking. If the board requires certification, it is unlawful for a person to install or repair a storage tank unless he is a certified tank installer. In accordance with the Uniform Licensing Act, the department may suspend or revoke the certification for a tank installer upon grounds that he:

(1) exercised fraud, misrepresentation or deception in obtaining his certification;

(2) exhibited gross incompetence in the installation or repair of a storage tank; or

(3) was derelict in the performance of a duty as a certified tank installer.

D. By rule, the board shall provide a schedule of fees sufficient to defray the reasonable and necessary costs of:

(1) reviewing and acting upon applications for the registration of storage tanks;

(2) reviewing and acting upon applications for the certification of tank installers; and

(3) implementing and enforcing any provision of the Hazardous Waste Act applicable to storage tanks and tank installers, including standards for the installation, operation and maintenance of storage tanks and for the certification of tank installers.

History: 1978 Comp., 74-4-4.4, enacted by Laws 1987, ch. 179, 6; 1989, ch. 322, 6; 2001, ch. 325, 5.



Section 74-4-4.5 - Hazardous waste fund created; appropriation.

74-4-4.5. Hazardous waste fund created; appropriation.

A. There is created in the state treasury the "hazardous waste fund", which shall be administered by the department. All balances in the fund are appropriated to the department for the sole purpose of meeting necessary expenses in the administration and operation of the hazardous waste program.

B. All fees collected pursuant to Section 74-4-4.2 NMSA 1978 shall be transmitted to the state treasurer for credit to the hazardous waste fund.

History: 1978 Comp., 74-4-4.5, enacted by Laws 1987, ch. 179, 7; 1989, ch. 322, 7; 1989, ch. 324, 36; 1990, ch. 124, 20; 2006, ch. 100, 2.



Section 74-4-4.7 - Permit applicant disclosure.

74-4-4.7. Permit applicant disclosure.

A. Every applicant for a permit pursuant to the Hazardous Waste Act shall file a disclosure statement with the department with the information required by, and on a form developed by, the department in cooperation with the department of public safety, at the same time the applicant files the application for a permit with the secretary.

B. Upon the request of the secretary, the department of public safety shall prepare and transmit to the secretary an investigative report on the applicant based in part upon the disclosure statement. The report shall be prepared and transmitted within ninety days after the receipt of a copy of an applicant's disclosure statement from the department. Upon good cause, the ninety days may be extended for a reasonable period of time by the secretary.

C. In preparing the investigative report, the department of public safety may request and receive criminal history information on the applicant from the federal bureau of investigation or any other law enforcement agency or organization. While the investigative report is being prepared by the department of public safety, the secretary may also request information regarding any person who will be or could reasonably be expected to be involved in management activities of the hazardous waste facility or any person who has a controlling interest in any permittee. The department of public safety shall maintain confidentiality regarding the information received from a law enforcement agency as may be imposed by that agency as a condition for providing that information to the department of public safety.

D. All persons required to file a disclosure shall provide any assistance or information requested by the department of public safety or the secretary and shall cooperate in any inquiry or investigation conducted by the department of public safety or any inquiry, investigation or hearing conducted by the secretary. Nothing in this section shall be construed to waive a person's constitutional right against self-incrimination.

E. If any of the information required to be included in the disclosure statement changes, or if any information is added after filing the statement, the person required to file it shall provide that information in writing to the secretary within thirty days after the change or addition. Failure to provide the information within thirty days may constitute the basis for the revocation of, or denial of an application for, any permit issued or applied for in accordance with Section 74-4-4.2 NMSA 1978, but only if, prior to any denial or revocation, the secretary notifies the applicant or permittee of the secretary's intention to do so and gives the applicant or permittee fourteen days from the date of the notice to explain why the information was not provided within the required thirty-day period. The secretary shall consider this information when determining whether to revoke or deny the permit.

F. No person shall be required to submit the disclosure statement required by this section if the person is:

(1) the United States or any agency or instrumentality of the United States;

(2) a state or any agency or political subdivision of a state; or

(3) a corporation or an officer, director or shareholder of that corporation and that corporation:

(a) has on file and in effect with the federal securities and exchange commission a registration statement required under Section 5, Chapter 38, Title 1 of the federal Securities Act of 1933, as amended;

(b) submits to the secretary with the application for a permit evidence of the registration described in Subparagraph (a) of this paragraph and a copy of the corporation's most recent annual form 10-K or an equivalent report; and

(c) submits to the secretary on the annual anniversary of the date of the issuance of any permit it holds pursuant to the Hazardous Waste Act evidence of registration described in Subparagraph (a) of this paragraph and a copy of the corporation's most recent annual form 10-K or an equivalent report.

History: 1978 Comp., 74-4-4.7, enacted by Laws 1992, ch. 43, 4.



Section 74-4-4.8 - Storage tank fund created; appropriation.

74-4-4.8. Storage tank fund created; appropriation.

A. There is created in the state treasury the "storage tank fund", which shall be administered by the department. All balances in the fund are appropriated to the department for the sole purpose of meeting necessary expenses in the administration and operation of the storage tank program.

B. All fees collected pursuant to Subsection D of Section 74-4-4.4 NMSA 1978 shall be transmitted to the state treasurer for credit to the storage tank fund.

C. Balances remaining in the storage tank fund at the end of a fiscal year shall not revert to the general fund.

History: Laws 1993, ch. 298, 2; 2001, ch. 325, 6.



Section 74-4-5 - Adoption of regulations; notice and hearing.

74-4-5. Adoption of regulations; notice and hearing.

A. No regulation shall be adopted, amended or repealed until after a public hearing by the board. Hearings on regulations shall be held in Santa Fe or in an area of the state substantially affected by the regulations. In making its regulations, the board shall give the weight it deems appropriate to all relevant facts and circumstances presented at the public hearing, including but not limited to:

(1) the character and degree of injury to or interference with the environment or public health; and

(2) the technical practicability and economic reasonableness of the regulation.

B. Notice of the hearing shall be given at least thirty days prior to the hearing date and shall state the subject, the time and the place of the hearing and the manner in which interested persons may present their views. The notice shall also state where interested persons may secure copies of any proposed regulation. The notice shall be published in a newspaper of general circulation in the area affected. Reasonable effort shall be made to give notice to all persons who have made a written request to the board for advance notice of hearings.

C. At the hearing, the board shall allow all interested persons reasonable opportunity to submit data, views or arguments orally or in writing and to examine witnesses testifying at the hearing. Any person heard or represented at the hearing shall be given written notice of the action of the board.

D. The board may designate a hearing officer to take evidence in the hearing. A transcript shall be made of the entire hearing proceedings.

E. No regulation or amendment or repeal of a regulation adopted by the board shall become effective until thirty days after its filing under the State Rules Act [Chapter 14, Article 4 NMSA 1978].

History: 1953 Comp., 12-9B-5, enacted by Laws 1977, ch. 313, 5; 1992, ch. 43, 5.



Section 74-4-7 - Containment and cleanup of hazardous substance incidents; division powers.

74-4-7. Containment and cleanup of hazardous substance incidents; division powers.

The division may:

A. take any action necessary or appropriate to protect persons from injury or other harm which might arise from hazardous substance incidents, including but not limited to providing for cleanup and disposal, coordinating the activities of other public officials and any other action the division deems necessary or appropriate;

B. notify any person who may have incurred or may incur physical injury from a hazardous substance incident that he should undergo medical examination; and

C. assess charges against persons responsible for hazardous substance incidents for costs the division incurs in cleanup of hazardous substance incidents, disposal of hazardous substances and for damage to state property. Amounts received in payment of such assessments shall be deposited in the hazardous waste emergency fund. Any person who is assessed charges pursuant to this subsection may appeal the assessment to the district court within thirty days of receipt of notice of the assessment.

History: 1953 Comp., 12-9B-7, enacted by Laws 1977, ch. 313, 7; 1989, ch. 322, 9.



Section 74-4-8 - Emergency fund.

74-4-8. Emergency fund.

The "hazardous waste emergency fund" is created in the state treasury. This fund shall be used for cleanup of hazardous substance incidents, disposal of hazardous substances and necessary repairs to or replacement of state property and may be used for the state's share of any response action taken under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, 42 U.S.C. Sections 9601 et seq. The administrative and technical expenses of maintaining an emergency response program within the division shall be reimbursable on a quarterly basis from this fund. Any penalties collected by the division shall be credited to this fund. Amounts in the fund shall be deposited with the state treasurer and then disbursed pursuant to vouchers signed by the director or his authorized representative upon warrants drawn by the secretary of finance and administration.

History: 1953 Comp., 12-9B-8, enacted by Laws 1977, ch. 313, 8; 1983, ch. 301, 81; 1983, ch. 302, 2; 1989, ch. 322, 10.



Section 74-4-9 - Existing hazardous waste facilities; interim status.

74-4-9. Existing hazardous waste facilities; interim status.

Any person owning or operating a hazardous waste facility who has met the requirements for interim status under 42 U.S.C. 6925 shall be deemed to have interim status under the Hazardous Waste Act [Chapter 74, Article 4 NMSA 1978].

History: 1978 Comp., 74-4-9, enacted by Laws 1989, ch. 322, 11.



Section 74-4-10 - Enforcement; compliance orders; civil penalties.

74-4-10. Enforcement; compliance orders; civil penalties.

A. Whenever on the basis of any information the secretary determines that any person has violated, is violating or threatens to violate any requirement of the Hazardous Waste Act, any rule adopted and promulgated pursuant to that act or any condition of a permit issued pursuant to that act, the secretary may:

(1) issue a compliance order stating with reasonable specificity the nature of the violation or threatened violation and requiring compliance immediately or within a specified time period or assessing a civil penalty for any past or current violation, or both; or

(2) commence a civil action in district court for appropriate relief, including a temporary or permanent injunction.

B. Any order issued pursuant to Subsection A of this section may include a suspension or revocation of any permit issued by the secretary. Any penalty assessed in the order shall not exceed ten thousand dollars ($10,000) per day of noncompliance for each violation. In assessing the penalty, the secretary shall take into account the seriousness of the violation and any good-faith efforts to comply with the applicable requirements. For violations related to storage tanks, "per violation" means per tank.

C. If a violator fails to take corrective actions within the time specified in a compliance order, the secretary may:

(1) assess a civil penalty of not more than twenty-five thousand dollars ($25,000) for each day of continued noncompliance with the order; and

(2) suspend or revoke any permit issued to the violator pursuant to the Hazardous Waste Act.

D. Whenever on the basis of any information the secretary determines that the immediate termination of a research, development and demonstration permit is necessary to protect human health or the environment, the secretary may order an immediate termination of all research, development and demonstration operations permitted pursuant to the Hazardous Waste Act at the facility.

E. Whenever on the basis of any information the secretary determines that there is or has been a release of hazardous waste into the environment from a facility authorized to operate under Section 74-4-9 NMSA 1978, the secretary may issue an order requiring corrective action, including corrective action beyond a facility's boundaries or other response measure as he deems necessary to protect human health or the environment or may commence an action in district court in the district in which the facility is located for appropriate relief, including a temporary or permanent injunction.

F. Any order issued under Subsection E of this section may include a suspension or revocation of authorization to operate under Section 74-4-9 NMSA 1978 and shall state with reasonable specificity the nature of the required corrective action or other response measure and shall specify a time for compliance. If any person named in an order fails to comply with the order, the secretary may assess, and the person shall be liable to the state for, a civil penalty in an amount not to exceed ten thousand dollars ($10,000) for each day of noncompliance with the order.

G. Any order issued pursuant to this section, any other enforcement proceeding initiated pursuant to this section or any claim for personal or property injury arising from any conduct for which evidence of financial responsibility must be provided may be issued to or taken against the insurer or guarantor of an owner or operator of a treatment, storage or disposal facility or storage tank if:

(1) the owner or operator is in bankruptcy, reorganization or arrangement pursuant to the federal Bankruptcy Code; or

(2) jurisdiction in any state or federal court cannot with reasonable diligence be obtained over an owner or operator likely to be solvent at the time of judgment.

H. Any order issued pursuant to this section shall become final unless, no later than thirty days after the order is served, the person named in the order submits a written request to the secretary for a public hearing. Upon such request, the secretary shall promptly conduct a public hearing. The secretary shall appoint an independent hearing officer to preside over the public hearing. The hearing officer shall make and preserve a complete record of the proceedings and forward his recommendation based on the record to the secretary, who shall make the final decision.

I. In connection with any proceeding under this section, the secretary may issue subpoenas for the attendance and testimony of witnesses and the production of relevant papers, books and documents and may promulgate rules for discovery procedures.

J. Penalties collected pursuant to an administrative order shall be deposited in the state treasury to be credited to the hazardous waste emergency fund.

History: 1953 Comp., 12-9B-10, enacted by Laws 1977, ch. 313, 10; reenacted by 1981 (1st S.S.), ch. 8, 9; 1987, ch. 179, 8; 1989, ch. 322, 12; 1992, ch. 43, 7; 2001, ch. 325, 7.



Section 74-4-10.1 - Hazardous waste monitoring, analysis and testing.

74-4-10.1. Hazardous waste monitoring, analysis and testing.

A. If the director determines, upon receipt of any information, that:

(1) the presence of any hazardous waste at a facility or site at which hazardous waste is or has been stored, treated or disposed of; or

(2) the release of any such waste from such facility or site may present a substantial hazard to human health or the environment, he may issue an order requiring the owner or operator of such facility to conduct such monitoring, testing, analysis and reporting with respect to such facility or site as the director deems reasonable to ascertain the nature and extent of such hazard.

B. In the case of any facility or site not in operation at the time a determination is made under Subsection A of this section with respect to the facility or site, if the director finds that the owner of such facility or site could not reasonably be expected to have actual knowledge of the presence of hazardous waste at such facility or site and of its potential for release, the director may issue an order requiring the most recent previous owner or operator of such facility or site who could reasonably be expected to have actual knowledge to carry out the provisions referred to in Subsection A of this section.

C. Any order under Subsection A or B of this section shall require the person to whom such order is issued to submit to the director, within thirty days from the issuance of such order, a proposal for carrying out the required monitoring, testing, analysis and reporting. The director may, after providing such person with an opportunity to confer with the director respecting such proposal, require such person to carry out such monitoring, testing, analysis and reporting in accordance with such proposal and such modifications in such proposal as the director deems reasonable to ascertain the nature and extent of the hazard.

D. (1) If the director determines that no owner or operator referred to in Subsection A or B of this section is able to conduct monitoring, testing, analysis or reporting satisfactory to the director, if the director deems any such action carried out by an owner or operator to be unsatisfactory or if the director cannot initially determine that there is an owner or operator referred to in Subsection A or B of this section who is able to conduct such monitoring, testing, analysis or reporting, the division may:

(a) conduct monitoring, testing or analysis, or any combination thereof, which he deems reasonable to ascertain the nature and extent of the hazard associated with the site concerned; or

(b) authorize a local authority or other person to carry out any such action; and

(c) in either event the director may require, by order, the owner or operator referred to in Subsection A or B of this section to reimburse the division or other authority or person for the costs of such activity. Any reimbursement to the division pursuant to this subparagraph shall be deposited to the credit of the hazardous waste fund.

(2) No order may be issued under this subsection requiring reimbursement of the costs of any action carried out by the division which confirms the results of an order issued under Subsection A or B of this section.

(3) For purposes of carrying out this subsection, the director or any authority or other person authorized under Paragraph (1) of this subsection may exercise the authorities set forth in Section 74-4-4.3 NMSA 1978.

E. The director may commence a civil action against any person who fails or refuses to comply with an order issued under this section. Such action shall be brought in the district court of the county in which the defendant is located, resides or is doing business. Such court shall have jurisdiction to require compliance with such order and to assess a civil penalty not to exceed five thousand dollars ($5,000) for each day during which such failure or refusal occurs.

History: 1978 Comp., 74-4-10.1, enacted by Laws 1989, ch. 322, 13.



Section 74-4-11 - Penalty; criminal.

74-4-11. Penalty; criminal.

A. No person:

(1) shall knowingly transport or cause to be transported any hazardous waste identified or listed pursuant to the Hazardous Waste Act to a facility that does not have a permit under that act or the federal Resource Conservation and Recovery Act of 1976;

(2) shall knowingly treat, store or dispose of any hazardous waste identified or listed pursuant to the Hazardous Waste Act:

(a) without having obtained a hazardous waste permit pursuant to that act or the federal Resource Conservation and Recovery Act of 1976;

(b) in knowing violation of any material condition or requirement of a hazardous waste permit; or

(c) in knowing violation of any material condition or requirement of any applicable interim status rules or standards;

(3) shall knowingly omit material information or make any false statement or representation in any application, label, manifest, record, report, permit or other document filed, maintained or used for purposes of compliance with the Hazardous Waste Act;

(4) who knowingly generates, stores, treats, transports, disposes of, exports or otherwise handles any hazardous waste or used oil shall knowingly destroy, alter, conceal or fail to file any record, application, manifest, report or other document required to be maintained or filed for purposes of compliance with rules adopted and promulgated pursuant to the Hazardous Waste Act;

(5) shall knowingly transport without a manifest or cause to be transported without a manifest any hazardous waste required by rules adopted and promulgated pursuant to the Hazardous Waste Act to be accompanied by a manifest;

(6) shall knowingly export hazardous waste identified or listed pursuant to the Hazardous Waste Act:

(a) without the consent of the receiving country; or

(b) where there exists an international agreement between the United States and the government of the receiving country establishing notice, export and enforcement procedures for the transportation, treatment, storage and disposal of hazardous wastes, in a manner that is not in conformance with such agreement; or

(7) shall knowingly store, treat, dispose of, transport, cause to be transported, market or otherwise handle any used oil in knowing violation of any material condition or requirement of any applicable rule adopted and promulgated pursuant to the Hazardous Waste Act.

B. Any person who violates any of the provisions of Paragraphs (1) through (7) of Subsection A of this section is guilty of a fourth degree felony and upon conviction shall be punished by a fine of not more than ten thousand dollars ($10,000) per violation per day or by imprisonment for a definite term of not more than eighteen months or both. For a second or subsequent violation of the provisions of Paragraphs (1) through (7) of Subsection A of this section, the person is guilty of a third degree felony and shall be punished by a fine of not more than twenty-five thousand dollars ($25,000) per violation per day or by imprisonment for not more than three years or both.

C. Any person who knowingly violates any rule adopted and promulgated pursuant to Subsection C of Section 74-4-4 or 74-4-4.4 NMSA 1978 is guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than five thousand dollars ($5,000) per violation per day or by imprisonment for a definite term of one year or both. For violations related to storage tanks, "per violation" means per tank.

D. Any person who knowingly transports, treats, stores, disposes of or exports any hazardous waste or used oil in violation of Subsection A of this section and who knows at the time of the violation that the person creates a substantial danger of a substantial adverse environmental impact is guilty of a third degree felony if the violation causes a substantial adverse environmental impact.

E. As used in this section, a "substantial adverse environmental impact" exists when an act or omission of a person causes harm or damage:

(1) to human beings; or

(2) to flora, wildlife, fish or other aquatic life or water fowl; to the habitats of wildlife, fish, other aquatic life, water fowl or livestock; to agricultural crops; to any ground water or surface water; or to the lands or waters of this state where such harm or damage amounts to more than ten thousand dollars ($10,000).

F. Any person who knowingly transports, treats, stores, disposes of or exports any hazardous waste or used oil in violation of Subsection A of this section and who knows at the time of the violation that the person creates a substantial danger of death or serious bodily injury to another person is guilty of a second degree felony and shall be sentenced to a term of imprisonment not to exceed nine years or a fine not to exceed one hundred thousand dollars ($100,000), or both. Any person, other than an individual, that knowingly transports, treats, stores, disposes of or exports any hazardous waste or used oil in violation of Subsection A of this section and knows at that time that it places an individual in imminent danger of death or serious bodily injury is guilty of a second degree felony and shall be fined in an amount not to exceed two hundred fifty thousand dollars ($250,000).

History: 1953 Comp., 12-9B-11, enacted by Laws 1977, ch. 313, 11; 1981 (1st S.S.), ch. 8, 10; 1987, ch. 179, 9; 1989, ch. 322, 14; 1992, ch. 43, 8; 2001, ch. 325, 8; 2007, ch. 267, 1.



Section 74-4-12 - Penalty; civil.

74-4-12. Penalty; civil.

Any person who violates any provision of the Hazardous Waste Act, any rule made pursuant to that act or any compliance order issued by the director pursuant to Section 74-4-10 NMSA 1978 may be assessed a civil penalty not to exceed ten thousand dollars ($10,000) for each day during any portion of which a violation occurs. For violations related to storage tanks, "per violation" means per tank.

History: 1953 Comp., 12-9B-12, enacted by Laws 1977, ch. 313, 12; 1981 (1st S.S.), ch. 8, 11; 1987, ch. 179, 10; 1989, ch. 322, 15; 2001, ch. 325, 9.



Section 74-4-13 - Imminent hazards; authority of director; penalties.

74-4-13. Imminent hazards; authority of director; penalties.

A. Notwithstanding any other provision of the Hazardous Waste Act, whenever the secretary is in receipt of evidence that the past or current handling, storage, treatment, transportation or disposal of solid waste or hazardous waste or the condition or maintenance of a storage tank may present an imminent and substantial endangerment to health or the environment, he may bring suit in the appropriate district court to immediately restrain any person, including any past or present generator, past or present transporter or past or present owner or operator of a treatment, storage or disposal facility, who has contributed or is contributing to such activity, to take such other action as may be necessary or both. A transporter shall not be deemed to have contributed or to be contributing to such handling, storage, treatment or disposal taking place after such solid waste or hazardous waste has left the possession or control of such transporter if the transportation of such waste was under a sole contractual arrangement arising from a published tariff and acceptance for carriage by common carrier by rail and such transporter has exercised due care in the past or present handling, storage, treatment, transportation and disposal of such waste. The secretary may also take other action, including but not limited to issuing such orders as may be necessary to protect health and the environment.

B. Any person who willfully violates or fails or refuses to comply with any order of the secretary under Subsection A of this section may in an action brought in the appropriate district court to enforce such order be fined not more than five thousand dollars ($5,000) for each day in which the violation occurs or the failure to comply continues.

C. Upon receipt of information that there is hazardous waste at any site which has presented an imminent and substantial endangerment to human health or the environment, the secretary shall provide immediate notice to the appropriate local government agencies. In addition, the director shall require notice of such endangerment to be promptly posted at the site where the waste is located.

History: Laws 1983, ch. 302, 3; 1987, ch. 179, 11; 1989, ch. 322, 16; 2001, ch. 325, 10.



Section 74-4-14 - Administrative actions; judicial review.

74-4-14. Administrative actions; judicial review.

A. Any person who is or may be affected by any final administrative action of the board or the secretary may appeal to the court of appeals for further relief within thirty days after the action. All appeals shall be upon the record before the board or the secretary.

B. For appeals of regulations, the date of the action shall be the date of filing of the regulation under the State Rules Act [Chapter 14, Article 4 NMSA 1978].

C. Upon appeal, the court of appeals shall set aside the action only if it is found to be:

(1) arbitrary, capricious or an abuse of discretion;

(2) not supported by substantial evidence in the record; or

(3) otherwise not in accordance with law.

D. A stay of enforcement of the action being appealed may be granted after hearing and upon good cause shown:

(1) by the board or the secretary, whichever took the action being appealed; or

(2) by the court of appeals if the board or the secretary denies a stay or fails to act upon an application for a stay within sixty days after receipt.

History: 1978 Comp., 74-4-14, enacted by Laws 1992, ch. 43, 6.






Article 4A - Radioactive Materials

Section 74-4A-1 - Radioactive material transport; conditions.

74-4A-1. Radioactive material transport; conditions.

A. The environmental improvement board shall have exclusive authority to promulgate regulations prescribing the conditions for transport of radioactive material on the highways. Such conditions shall include the conditions of transport that the environmental improvement board finds necessary to protect the health, safety and welfare of the citizens of the state. Except as specifically preempted by federal law, the state transportation commission shall have the exclusive authority within New Mexico to designate highway routes for the transport of radioactive material. Any rule or regulation adopted by the environmental improvement board that designates highway routes for the transport of radioactive material and that was in effect prior to March 1, 1991 is deemed null and void. The state transportation commission shall incorporate into the record and consider in the initial designation of routes for the transport of radioactive material the evidentiary record from the environmental improvement board public hearings held for the purpose of receiving public comment regarding the designation of routes for the transport of radioactive material.

B. For the purposes of this section, "radioactive material" means a material or combination of materials that spontaneously emits ionizing radiation. Materials in which the estimated specific activity is not greater than 0.002 microcuries per gram of material, and in which the radioactivity is essentially uniformly distributed, are not considered to be radioactive materials. "Radioactive material" includes but is not limited to:

(1) materials associated with the operation and decommissioning of nuclear reactors and the supporting fuel cycle;

(2) industrial radioisotope sources;

(3) radioactive materials used in nuclear medicine;

(4) radioactive materials used for research, education or training; and

(5) radioactive wastes; but does not include radioactive material the regulation of which has been specifically preempted by federal law.

C. The department of environment shall have the authority to impose fines not to exceed one thousand dollars ($1,000) as set by regulation of the environmental improvement board for a violation of the board's regulations pertaining to the transport of radioactive materials.

D. Nothing in this section shall be construed to alter the obligation of the state under the April 3, 1974 agreement between the state and the atomic energy commission for the discontinuance of certain commission regulatory authority and responsibility.

History: Laws 1979, ch. 377, 1; 1981, ch. 366, 1; 1991, ch. 204, 1; 2003, ch. 142, 95.



Section 74-4A-2 - Short title.

74-4A-2. Short title.

Sections 74-4A-1 through 74-4A-14 NMSA 1978 [Chapter 74, Article 4A NMSA 1978] may be cited as the "Radioactive and Hazardous Materials Act".

History: Laws 1979, ch. 380, 1; 1981, ch. 374, 1; 1986, ch. 61, 1; 1991, ch. 204, 2.



Section 74-4A-3 - Purpose.

74-4A-3. Purpose.

A. The legislature finds that there is presently much public and state concern in the area of public health and safety over:

(1) the proposed waste isolation pilot plant for defense-related radioactive wastes;

(2) the safe treatment and disposal of hazardous wastes and the regulation of hazardous waste generators;

(3) the effective provision of regulation and information regarding hazardous chemicals in the community and in the work place;

(4) the effective control of contamination from underground storage tanks;

(5) the transportation on New Mexico highways and streets of radioactive and hazardous materials;

(6) the disposition of uranium mine and mill tailings; and

(7) the need to provide efficient and timely emergency response to accidents or natural disasters involving the disposal, storage or transportation of radioactive and hazardous materials.

B. The legislature further finds that there is a need to centralize and coordinate information on these concerns and to develop recommendations for action by the state. It is the purpose of the Radioactive and Hazardous Materials Act to provide a vehicle for proper consideration of these legitimate state concerns without unnecessarily hampering the nuclear energy industry or compromising the nation's defense.

History: Laws 1979, ch. 380, 2; 1981, ch. 374, 2; 1986, ch. 61, 2; 1991, ch. 2, 1.



Section 74-4A-4 - Definitions.

74-4A-4. Definitions.

As used in the Radioactive and Hazardous Materials Act:

A. "committee" means the joint interim legislative radioactive and hazardous materials committee;

B. "disposal" means the long-term isolation of radioactive material, including long-term monitored storage which permits retrieval of the radioactive material stored and includes the temporary or permanent disposal of all hazardous wastes;

C. "environmental evaluation group" means the independent state review facility administratively attached to New Mexico institute of mining and technology and funded by the United States department of energy;

D. "hazardous waste" means any garbage, refuse, sludge from a waste treatment plant, water supply treatment plant or air pollution control facility or other discarded material, including solid, liquid, semisolid or containing gaseous material resulting from industrial, commercial, mining or agricultural operations or from community activities which because of its quantity, concentration or physical, chemical or infectious characteristics may cause or significantly contribute to an increase in mortality or an increase in serious irreversible or incapacitating reversible illness or pose a substantial present or potential hazard to human health or the environment when improperly treated, stored, transported, disposed of or otherwise managed. The term "hazardous waste" does not include solid or dissolved material in domestic sewage or animal excrement in connection with farm, ranch or feedlot operations or solid or dissolved materials in irrigation return flows or industrial discharges that are point sources subject to permits under Section 402 of the federal Water Pollution Control Act, as amended, as the provisions exist on January 1, 1981, or source, special or byproduct material as defined in the Atomic Energy Act of 1954, as amended, as these definitions exist on January 1, 1981, or any of the following, until the board determines that they are subject to Subtitle C of the Resource Conservation and Recovery Act, as amended (42 U.S.C. 6921 et seq.): drilling fluids, produced waters and other wastes associated with the exploration, development or production of crude oil or natural gas or geothermal energy, any fly ash waste, bottom ash waste, slag waste, flue gas emission control waste generated primarily from the combustion of coal or other fossil fuels, solid waste from the extraction, beneficiation or processing of ores and minerals, including phosphate rock and overburden from the mining of uranium ore or cement kiln dust waste;

E. "high-level waste" means the highly radioactive wastes resulting from the reprocessing of spent nuclear fuel and includes both the liquid waste which is produced directly in reprocessing and any solid material into which such liquid waste is made;

F. "low-level waste" means material contaminated with radioactive elements emitting beta or gamma particles or with traces of transuranic elements in concentrations of less than one hundred nanocuries per gram;

G. "mixed waste" means any mixture of hazardous waste regulated under the Hazardous Waste Act and radioactive waste regulated under the federal Atomic Energy Act of 1954;

H. "radioactive materials" means any material or combination of materials which spontaneously emits ionizing radiation. Materials in which the estimated specific activity is not greater than 0.002 microcuries per gram of material, and in which the radioactivity is essentially uniformly distributed, are not considered to be radioactive materials;

I. "radioactive waste" means high-level waste, transuranic contaminated waste and low-level waste;

J. "spent fuel" means nuclear fuel that has been irradiated in and recovered from a civilian nuclear power plant;

K. "task force" means the radioactive waste consultation task force; and

L. "transuranic contaminated waste" means material contaminated with radionuclides emitting alpha radiation having an atomic number greater than ninety-two, including neptunium, plutonium, americium and curium, in concentrations of greater than one hundred nanocuries per gram.

History: Laws 1979, ch. 380, 3; reenacted by 1981, ch. 374, 3; 1983, ch. 22, 1; 1986, ch. 61, 3; 1991, ch. 2, 2.



Section 74-4A-6 - Task force.

74-4A-6. Task force.

There is created the "radioactive waste consultation task force". The task force shall consist of the secretaries of energy, minerals and natural resources; health; environment; public safety; and highway and transportation or their designees. The chairman and vice chairman, or their designees from the committee, shall be advisory members of the task force. The state fire marshal or his designee shall serve as a non-voting member of the task force.

History: Laws 1979, ch. 380, 5; 1986, ch. 61, 4; 1987, ch. 234, 80; 1991, ch. 2, 3; 2001, ch. 12, 1; 2001, ch. 103, 1.



Section 74-4A-7 - Duties of the task force.

74-4A-7. Duties of the task force.

A. The task force shall negotiate for the state with the federal government in all areas relating to siting, licensing and operation of new federal disposal facilities, including research, development and demonstration, for high-level radioactive wastes, transuranic radioactive wastes and low-level radioactive waste. This subsection shall not be construed to limit the powers of any agency otherwise authorized to negotiate with the federal government, and if such negotiation should also come within the authority of the task force, the task force shall provide assistance to that agency but shall not limit the agency's exercise of authority. Any action taken pursuant to this subsection may be disapproved by joint resolution of the legislature.

B. The task force may recommend legislation to implement the state's policies with respect to new federal disposal facilities.

C. The task force shall identify impacts of new federal disposal facilities within the state and shall disseminate that information.

D. The task force shall coordinate the investigations and studies undertaken by all state agencies and shall forward an executive summary of ongoing and recently completed investigations and studies, including information from federal or other studies, to the legislature and the governor as the studies are completed or information released.

E. The task force shall meet regularly with the committee and keep the committee apprised of all actions taken by the task force.

History: Laws 1979, ch. 380, 6; 1991, ch. 2, 4.



Section 74-4A-8 - Powers of the task force.

74-4A-8. Powers of the task force.

A. The task force may make procedural rules deemed necessary to carry out the provisions of Section 74-4A-7 NMSA 1978.

B. The task force may solicit and accept grants from federal or private sources for projects and undertakings that further the purposes of Section 74-4A-7 NMSA 1978.

C. The task force may make such contracts as it deems necessary to carry out the provisions of Section 74-4A-7 NMSA 1978.

D. The task force may appoint a representative on any federal or state-federal task forces or working groups.

E. The task force may perform such other acts as are necessary and proper for carrying out the provisions of Section 74-4A-7 NMSA 1978 and shall cooperate fully with the committee.

History: Laws 1979, ch. 380, 7; 1981, ch. 374, 4; 1986, ch. 61, 5.



Section 74-4A-9 - Committee.

74-4A-9. Committee.

There is created a joint interim legislative committee which shall be known as the "radioactive and hazardous materials committee". The committee shall function from the date of its appointment.

History: Laws 1979, ch. 380, 8; 1983, ch. 22, 2; 1986, ch. 61, 6; 1991, ch. 2, 5.



Section 74-4A-10 - Membership; appointment; vacancies.

74-4A-10. Membership; appointment; vacancies.

A. The committee shall be composed of twelve members. The legislative council shall appoint six members from the house of representatives and six members from the senate and may include members of the council, notwithstanding the provisions of Subsection D of Section 2-3-3 NMSA 1978. At the time of making the appointments, the legislative council shall designate the chairman and vice chairman of the committee. Members shall be appointed from each house so as to give the two major political parties in each house the same proportionate representation on the committee as prevails in each house; provided that in no event shall either of such parties have less than one member from each house on the committee. Vacancies on the committee shall be filled by the legislative council.

B. No action shall be taken by the committee if a majority of the total membership from either house on the committee rejects such action.

History: Laws 1979, ch. 380, 9; 1991, ch. 2, 6.



Section 74-4A-11 - Committee duties.

74-4A-11. Committee duties.

At the beginning of each interim, the committee shall hold one organizational meeting to develop a work plan and budget for the period prior to January 1 preceding the next regular session of the legislature. The work plan and budget shall be submitted to the New Mexico legislative council for approval. Upon approval of the work plan and budget by the legislative council, the committee shall examine all matters relevant to the purposes of the Radioactive and Hazardous Materials Act and shall submit recommended legislation, together with a report on the activities and expenditures of the committee, to the legislature. In making recommendations, the committee shall review and monitor the following areas:

A. the generation, treatment, storage, transportation or disposal of radioactive or hazardous materials and wastes;

B. the control and handling of mixed waste transported to the waste isolation pilot plant site for disposal;

C. the progress and effectiveness of remediation actions at sites contaminated by radioactive or hazardous materials;

D. the compliance with the environmental protection agency, the council on environmental quality and the office of surface mining regulations and standards pursuant to federal environmental statutes;

E. the provision of activities and investigations and the dissemination of information by the environmental evaluation group; however, nothing in the Radioactive and Hazardous Materials Act shall be construed to limit the independent technical review and evaluation by that group of the impact on health and safety of the waste isolation pilot plant;

F. the disposition of uranium mine and mill tailings;

G. the means through which disposition of low-level wastes may be accomplished, such as participation in a regional compact with other states;

H. the state emergency response capability;

I. the Ground Water Protection Act [Chapter 74, Article 6B NMSA 1978], in cooperation with other legislative committees, regarding the use or management of storage tanks and releases;

J. the Hazardous Chemicals Information Act [Chapter 74, Article 4E NMSA 1978], in cooperation with other legislative committees; and

K. such matters assigned by the legislature and consultations and negotiations with the federal government and other state governments or their representatives and agreements and revisions thereto.

History: Laws 1979, ch. 380, 10; 1981, ch. 374, 5; 1986, ch. 61, 7; 1991, ch. 2, 7; 2001, ch. 325, 11.



Section 74-4A-11.1 - Condition.

74-4A-11.1. Condition.

No person shall store or dispose of radioactive materials, radioactive waste or spent fuel in a disposal facility until the state has concurred in the creation of the disposal facility, except as specifically preempted by federal law. As used in this section, "disposal facility" means an engineered facility designed primarily for the isolation of radioactive materials, radioactive waste or spent fuel other than tailings or other waste from the extraction, beneficiation or processing of ores and minerals.

History: 1978 Comp., 74-4A-11.1, enacted by Laws 1981, ch. 374, 6; 1991, ch. 2, 8.



Section 74-4A-12 - Subcommittees.

74-4A-12. Subcommittees.

Subcommittees shall be created only by majority vote of all members appointed to the committee and with the approval of the legislative council. A subcommittee shall be composed of at least one member from the senate and one member from the house of representatives, and at least one member of the minority party shall be a member of the subcommittee. All meetings and expenditures of a subcommittee shall be approved by the full committee in advance of such meeting or expenditure, and the approval shall be shown in the minutes of the committee.

History: Laws 1979, ch. 380, 11.



Section 74-4A-13 - Interrelationship with task force.

74-4A-13. Interrelationship with task force.

The committee shall meet regularly to review the work of, and work with, the task force. Prior to the state's acceptance of any agreement, the committee shall review and advise the task force of committee concerns and recommendations regarding all agreements negotiated by or in the name of the task force. Executive reports from the task force shall be presented annually at the first committee meeting following the close of the regular legislative session each year.

History: Laws 1979, ch. 380, 12; 1991, ch. 2, 9.



Section 74-4A-14 - Staff.

74-4A-14. Staff.

The staff for the committee shall be provided by the legislative council service.

History: Laws 1979, ch. 380, 14.






Article 4B - Emergency Management

Section 74-4B-1 - Recompiled.

74-4B-1. Recompiled.



Section 74-4B-2 - Recompiled.

74-4B-2. Recompiled.



Section 74-4B-3 - Recompiled.

74-4B-3. Recompiled.



Section 74-4B-4 - Recompiled.

74-4B-4. Recompiled.



Section 74-4B-5 - Recompiled.

74-4B-5. Recompiled.



Section 74-4B-6 - Recompiled.

74-4B-6. Recompiled.



Section 74-4B-6.1 - Recompiled.

74-4B-6.1. Recompiled.



Section 74-4B-7 - Recompiled.

74-4B-7. Recompiled.



Section 74-4B-8 - Recompiled.

74-4B-8. Recompiled.



Section 74-4B-9 - Recompiled.

74-4B-9. Recompiled.



Section 74-4B-10 - Recompiled.

74-4B-10. Recompiled.



Section 74-4B-10.1 - Recompiled.

74-4B-10.1. Recompiled.



Section 74-4B-13 - Recompiled.

74-4B-13. Recompiled.



Section 74-4B-14 - Recompiled.

74-4B-14. Recompiled.






Article 4C - Hazardous Waste Feasibility Studies

Section 74-4C-1 - Short title.

74-4C-1. Short title.

This act [Chapter 74, Article 4C NMSA 1978] may be cited as the "Hazardous Waste Feasibility Study Act".

History: Laws 1985 (1st S.S.), ch. 4, 1.



Section 74-4C-2 - Findings.

74-4C-2. Findings.

A. The legislature recognizes that there is a growing need to identify the magnitude of hazardous waste generation in New Mexico and sites at which materials classified as hazardous wastes can be treated or disposed of. The selection of sites for such hazardous waste activities is a complex technical, environmental, logistical, legal and institutional problem because of the many interdependent factors that must be considered.

B. The legislature further finds that public understanding of the importance of safe treatment and disposal of hazardous wastes is critical in addressing New Mexico's hazardous waste problem.

C. The legislature further finds that, because of the 1984 reauthorization and amendments to the federal Resource Conservation and Recovery Act, an increased number of hazardous waste generators throughout the state will be regulated and therefore a greater economic burden will fall upon these entities.

History: Laws 1985 (1st S.S.), ch. 4, 2.



Section 74-4C-3 - Definitions.

74-4C-3. Definitions.

As used in the Hazardous Waste Feasibility Study Act:

A. "committee" means the radioactive materials committee [radioactive and hazardous materials committee];

B. "division" means the environmental improvement division of the health and environment department [department of environment];

C. "hazardous waste" means garbage, refuse, sludge from a waste treatment plant, water supply treatment plant or air pollution control facility or other discarded material, including solid, liquid, semisolid or containing gaseous material resulting from industrial, commercial, mining or agricultural operations, other than waste pesticides disposed of by a farmer pursuant to Section 74-4-3.1 NMSA 1978, or from community activities which, because of its quantity, concentration or physical, chemical or infectious characteristics, may cause or significantly contribute to an increase in mortality or an increase in serious irreversible or incapacitating reversible illness, or pose a substantial present or potential hazard to human health or the environment when improperly treated, stored, transported, disposed of or otherwise managed. The term hazardous waste does not include solid or dissolved material in domestic sewage, or animal excrement in connection with farm, ranch or feedlot operations, or solid or dissolved materials in irrigation return flows or industrial discharges which are point sources subject to permits under Section 402 of the Water Pollution Control Act, as amended, as the provisions exist on January 1, 1981; or source, special or byproduct material as defined in the Atomic Energy Act of 1954, as amended, as these definitions exist on January 1, 1981; or any of the following, until the environmental improvement board determines that they are subject to Subtitle C of the Resource Conservation and Recovery Act, as amended (42 U.S.C. 6921 et seq.): drilling fluids, produced waters and other wastes associated with the exploration, development or production of crude oil or natural gas or geothermal energy; any fly ash waste, bottom ash waste, slag waste or flue gas emission control waste generated primarily from the combustion of coal or other fossil fuels; solid waste from the extraction, beneficiation or processing of ores and minerals, including phosphate rock and overburden from the mining of uranium ore; cement kiln dust waste; or pesticide waste disposed of by any farmer from his own use, provided that he triple rinses each emptied pesticide container and disposes of the pesticide residues on his own farm in a manner consistent with the disposal instructions on the pesticide label; and

D. "hazardous waste activity" means the generation, treatment, storage, transportation or disposal of hazardous waste.

History: Laws 1985 (1st S.S.), ch. 4, 3.



Section 74-4C-4 - Hazardous waste feasibility study.

74-4C-4. Hazardous waste feasibility study.

A. The committee, after consultation with the division as to the scope of the study, shall contract with public or private entities to study the magnitude of the problem of hazardous waste generation and disposal in New Mexico, including current and projected hazardous waste generation rates. If the committee determines that generation rates and transportation costs for out-of-state disposal are significant, the study shall address the need, location, conceptual design, ownership and estimated cost of a hazardous waste transfer facility to be located within the state. The facility should be capable of handling both small and large quantities of hazardous wastes. The committee shall provide for public hearing and input during the conduct of the study.

B. If the committee determines that there is a need for one or more hazardous waste transfer and waste exchange facilities, it shall make appropriate recommendations to the legislature.

History: Laws 1985 (1st S.S.), ch. 4, 4.






Article 4D - Petroleum Storage Cleanup



Article 4E - Hazardous Chemicals Information Act

Section 74-4E-1 - Short title.

74-4E-1. Short title.

Chapter 74, Article 4E NMSA 1978 may be cited as the "Hazardous Chemicals Information Act".

History: Laws 1989, ch. 149, 1; 2007, ch. 291, 32.



Section 74-4E-2 - Purpose of act.

74-4E-2. Purpose of act.

The purpose of the Hazardous Chemicals Information Act is to ensure that current information on the nature and location of hazardous chemicals is available to local emergency planning committees, emergency responders and the public as required by Title III.

History: Laws 1989, ch. 149, 2.



Section 74-4E-3 - Definitions.

74-4E-3. Definitions.

As used in the Hazardous Chemicals Information Act:

A. "commission" means the state emergency response commission;

B. "department" means the homeland security and emergency management department;

C. "emergency responder" means any law enforcement officer, firefighter, medical services professional or other person trained and equipped to respond to hazardous chemical releases;

D. "hazardous chemical" means any hazardous chemical, extremely hazardous substance, toxic chemical or hazardous material as defined by Title 3;

E. "facility owner or operator" means any individual, trust, firm, joint stock company, corporation, partnership, association, state agency, municipality or county having legal control or authority over buildings, equipment, structures and other stationary items that are located on a single site or on contiguous or adjacent sites. For the purposes of Section 74-4E-5 NMSA 1978, the term includes owners or operators of motor vehicles, rolling stock and aircraft;

F. "local emergency planning committee" means any local group appointed by the commission to undertake chemical release contingency planning;

G. "release" means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping or disposing into the environment of any hazardous chemical, extremely hazardous substance or toxic chemical. "Release" includes the abandonment or discarding of barrels, containers and other closed receptacles; and

H. "Title 3" means the federal Emergency Planning and Community Right-to-Know Act of 1986.

History: Laws 1989, ch. 149, 3; 2007, ch. 291, 33.



Section 74-4E-4 - Commission created; membership; terms; duties; immunity granted.

74-4E-4. Commission created; membership; terms; duties; immunity granted.

A. The "state emergency response commission" is created. The commission shall consist of seven members who shall be qualified voters of the state of New Mexico. All members shall be appointed by the governor. Among the members appointed, there shall be representatives of private industry, federal facilities, public health and public safety. Appointments shall be made for four-year terms to expire on January 1 of the appropriate year. Commission members shall serve staggered terms as determined by the governor at the time of their initial appointments. Annually, the governor shall designate, from among the members, a chair of the commission.

B. The commission shall:

(1) exercise supervisory authority to implement Title 3 within New Mexico;

(2) prescribe all reporting forms required by the Hazardous Chemicals Information Act;

(3) provide direction to the hazardous materials safety board;

(4) report periodically to the radioactive and hazardous materials committee; and

(5) report annually to the governor and the legislature.

C. The commission may solicit and accept grants from federal or private sources for undertakings that further the purpose of the Hazardous Chemicals Information Act and may make contracts necessary to carry out the purpose of that act.

D. Commission members shall not vote by proxy. A majority of the members constitute a quorum for the conduct of business.

E. Commission members shall not be paid, but shall receive per diem and mileage expenses as provided in the Per Diem and Mileage Act [Chapter 10, Article 8 NMSA 1978].

F. Immunity from tort liability for emergency response actions, including planning or preparation therefor, is granted to the state, its subdivisions and all their agencies, officers, agents and employees. Any waiver of immunity from tort liability granted under the Tort Claims Act [Chapter 41, Article 4 NMSA 1978] shall not be applicable to disaster or emergency response or planning.

History: Laws 1989, ch. 149, 4; 2007, ch. 291, 34.



Section 74-4E-5 - Notices and reports required; deadlines set.

74-4E-5. Notices and reports required; deadlines set.

A. Any facility owner or operator who is required by any section of Title III to file a written notice or report to the commission shall file that notice or report on or before the required deadline with the department. With the exception of the written follow-up emergency notice required in Section 304(c) of Title III, all notices shall be filed annually and shall confirm or amend information previously filed. Facility owners or operators shall file with the department:

(1) notice that an extremely hazardous substance, at or above a specified quantity, is present at a facility;

(2) notice that a release of any chemical substance has occurred at or above reportable quantities determined by the commission. The contents of the notice shall be determined by the commission. The notice shall be filed as soon as practicable following a release;

(3) an inventory form covering each hazardous material. This form shall be filed annually on or before March 1; and

(4) a toxic chemical release inventory form. This reporting requirement shall apply to facility owners and operators that have ten or more employees and that are in standard industrial classification codes 20 through 39, as in effect July 1, 1985. The form shall be filed annually on or before July 1.

B. The commission may simplify forms to be used for reporting, set deadlines for filing written notices or reports and adopt other regulations for the enforcement of the Hazardous Chemicals Information Act.

History: Laws 1989, ch. 149, 5.



Section 74-4E-6 - Availability of information to the public; regulations promulgated.

74-4E-6. Availability of information to the public; regulations promulgated.

A. The department shall make information, not defined as confidential, gathered under Section 5 [74-4E-5 NMSA 1978] of the Hazardous Chemicals Information Act available to any citizen of the state upon written request.

B. The department shall promulgate policies and procedures for receiving and processing requests for information under Subsection A of this section.

History: Laws 1989, ch. 149, 6.



Section 74-4E-8 - Hazardous chemicals reporting fees; schedule; distribution.

74-4E-8. Hazardous chemicals reporting fees; schedule; distribution.

A. Any facility owner or operator required to file an inventory form covering a hazardous material as required in Paragraph (3) of Subsection A of Section 5 [74-4E-5 NMSA 1978] of the Hazardous Chemicals Information Act shall pay at the time of filing a fee of twenty-five dollars ($25.00) per inventory form. In no case shall a facility owner or operator pay more than two hundred fifty dollars ($250) in any calendar year for all forms, notices and reports required by that section.

B. Federal governmental agencies, the state and its political subdivisions and other public institutions shall be exempt from the payment of any fee imposed in this section.

C. Fees collected pursuant to this section shall be deposited in the hazardous chemicals information management fund and distributed to the department at the end of each month.

D. The provisions of this section shall be administered pursuant to the provisions of the Tax Administration Act [Chapter 7, Article 1 NMSA 1978].

History: Laws 1989, ch. 149, 8.



Section 74-4E-9 - Failure to file or pay fees; penalty.

74-4E-9. Failure to file or pay fees; penalty.

After July 1, 1990, any facility owner or operator who knowingly, willfully, and intentionally fails to file any notice, form or report or to pay any fee required by the Hazardous Chemicals Information Act [74-4E-1 to 74-4E-9 NMSA 1978] shall pay a civil penalty no greater than five thousand dollars ($5,000) for each violation. All civil penalties shall be deposited in the hazardous chemicals information management fund.

History: Laws 1989, ch. 149, 9.






Article 4F - Hazardous Materials Transportation



Article 4G - Voluntary Remediation

Section 74-4G-1 - Short title.

74-4G-1. Short title.

Chapter 74, Article 4G NMSA 1978 may be cited as the "Voluntary Remediation Act".

History: Laws 1997, ch. 38, 1; 2006, ch. 62, 1.



Section 74-4G-2 - Purpose.

74-4G-2. Purpose.

The purpose of the Voluntary Remediation Act is to provide incentives for the voluntary assessment and remediation of contaminated property, with state oversight, and to remove future liability of lenders and landowners.

History: Laws 1997, ch. 38, 2.



Section 74-4G-3 - Definitions.

74-4G-3. Definitions.

As used in the Voluntary Remediation Act:

A. "applicable standards" means federal, state or local standards, requirements, criteria or limitations that are legally applicable to the facility;

B. "applicant" means a person that elects to submit an application to participate and enter into an agreement under the Voluntary Remediation Act;

C. "contaminant" means the following substances within the jurisdiction of the department:

(1) solid waste;

(2) hazardous waste as defined in 20 NMAC 4.1.200;

(3) an RCRA hazardous waste constituent listed in Appendices VIII and IX in 20 NMAC 4.1.200;

(4) any substance that could alter, if discharged or spilled, the physical, chemical, biological or radiological qualities of water; or

(5) a hazardous substance, as defined by Section 101(14) of the federal Comprehensive Environmental Response, Compensation and Liability Act and 40 C.F.R. Part 302, Table 302.4;

D. "department" means the department of environment;

E. "enforcement action" means:

(1) a written notice from the department or other state agency that requires abatement of contamination under 20 NMAC 6.2;

(2) a written order from the department or other state agency that requires or involves the removal or remediation of contaminants;

(3) a judicial action by the department or other state agency seeking the abatement of contamination or the remediation of contaminants; or

(4) a notice, order or judicial action similar to those enumerated in Paragraphs (1) through (3) of this subsection, but initiated by the federal government;

F. "fraud" means the knowingly false representation, whether by words or conduct, and whether by inaccurate or misleading allegations or by concealment of that which should have been disclosed, that is intended to deceive or circumvent the intent of this statute;

G. "participant" means an applicant that has been approved by the department as eligible for and that signs and performs an agreement pursuant to the provisions of the Voluntary Remediation Act;

H. "person" means an individual or any other entity, including partnerships, corporations, associations, responsible business or association agents or officers, the state or a political subdivision of the state, or any agency, department or instrumentality of the United States and any of its officers, agents or employees;

I. "release" means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping or disposing into the environment, including abandonment or discarding of any contaminant;

J. "remediation" means:

(1) actions necessary to investigate, prevent, minimize or mitigate damages to the public health or to the environment that may otherwise result from a release or threat of release; and

(2) the cleanup or removal of released contaminants to conform with applicable standards;

K. "site" means a parcel of real property for which an application has been submitted pursuant to the provisions of Section 5 [74-4G-5 NMSA 1978] of the Voluntary Remediation Act; and

L. "voluntary remediation" means remediation taken under and in compliance with the Voluntary Remediation Act.

History: Laws 1997, ch. 38, 3.



Section 74-4G-4 - Regulations.

74-4G-4. Regulations.

The department shall adopt and promulgate rules and regulations necessary to implement the provisions of the Voluntary Remediation Act. The rules and regulations shall provide for, among other things, the amount of the nonrefundable application fee and a schedule for the cost of the department's oversight of the voluntary remediation.

History: Laws 1997, ch. 38, 4.



Section 74-4G-5 - Application and fee.

74-4G-5. Application and fee.

A. To be eligible for a voluntary remediation agreement an applicant must:

(1) own the site;

(2) operate a facility located on the site;

(3) be a prospective owner of the site; or

(4) be a prospective operator of a facility at the site.

B. An applicant shall pay at the time of submitting the application a reasonable, nonrefundable application fee determined by the department in advance that will pay for the costs to the department of processing the application.

C. The participant shall pay all costs of the department's oversight of the voluntary remediation.

D. The department shall reject an application for a voluntary remediation agreement if the department determines:

(1) the contaminants at the site constitute, with reasonable evidence, an unreasonable threat to human health or the environment or Native American cultural or religious sites;

(2) an administrative state or federal or judicial state or federal enforcement action is pending that concerns remediation of contamination described in the application;

(3) a federal grant requires an enforcement action at the site;

(4) the application is incomplete or inaccurate and the alleged incompleteness or inaccuracy cannot be remedied by the applicant within thirty days;

(5) the site has a state or federal permit that addresses a contaminant described in the application, or a permit is pending;

(6) an agreement between the department and the environmental protection agency precludes the site from being addressed under this statute; or

(7) the applicant has, within ten years immediately preceding the date of submission of the application:

(a) knowingly misrepresented a material fact in an application for a permit or plan submitted pursuant to state environmental laws;

(b) refused or failed to disclose any material information required under this act;

(c) exhibited a history of willful disregard for environmental laws of any state or of the United States; or

(d) had an environmental permit revoked or permanently suspended for cause pursuant to provisions of any environmental laws of any state or of the United States.

E. The department shall determine, on a first-come, first-served basis and within a reasonable period defined by regulation, whether the applicant is eligible to participate in a voluntary remediation agreement pursuant to provisions of the Voluntary Remediation Act.

F. Before the department approves a proposed voluntary remediation agreement, the applicant must:

(1) make the proposed voluntary remediation agreement available for public inspection at a location in reasonable proximity to the site;

(2) notify the following and advise them of the proposed voluntary remediation agreement and the opportunity to submit comments to the department:

(a) any local, state, federal, tribal or pueblo governmental agency potentially affected by the proposed voluntary remediation agreement;

(b) those parties that have requested notification;

(c) the general public by posting at the site on a form provided by the department; and

(d) the general public by publishing in a newspaper of general circulation in the community potentially affected by the voluntary remediation agreement; and

(3) submit to the department a copy of the public notice as well as an affidavit affirming that the applicant has complied with the provisions of this subsection.

G. The department shall:

(1) provide a comment period of at least thirty days following publication of the newspaper notice. During the comment period, interested persons may submit comments to the department concerning the proposed voluntary remediation agreement. The department shall consider public comments in deciding whether to enter into a voluntary remediation agreement;

(2) during the thirty day comment period, allow any interested person to request a public meeting. The request shall be in writing and shall set forth the reasons why the meeting should be held. A public meeting will be held if the secretary of environment determines that there is significant public interest; and

(3) provide for appropriate public participation in the voluntary remediation work plan, including a public meeting if the secretary of environment determines that there is significant public interest.

H. If an agreement is not reached between an applicant and the department on or before the thirtieth day after the department determines an applicant to be eligible pursuant to the provisions of this section, the applicant or the department may withdraw from the negotiations.

History: Laws 1997, ch. 38, 5.



Section 74-4G-6 - Agreement.

74-4G-6. Agreement.

A. After the department determines that an applicant is eligible, the secretary of environment may enter into a voluntary remediation agreement for remediation of the site that sets forth the terms and conditions of the department's evaluation and implementation of the oversight to be performed.

B. A voluntary remediation agreement shall include a provision for the department's oversight, including access to the site, on-site collection of samples and inspection and copying of site records.

C. The department shall not initiate an enforcement action, including an administrative or judicial action, against a participant for the contamination or release thereof, or for the activity that resulted in the contamination or release thereof, if the contamination is the subject of an agreement pursuant to the provisions of the Voluntary Remediation Act; however, this section shall not be a bar to enforcement if the participant does not successfully initiate or implement the agreement within a reasonable time.

D. The participant may terminate a voluntary remediation agreement on sixty days' written notice. The department may terminate a voluntary remediation agreement on a finding that the participant is not in compliance with the voluntary remediation agreement. The department's costs incurred or obligated before the date the notice of termination is received are recoverable under the agreement if the agreement is terminated.

E. In the event that any participant is unable to resolve a dispute concerning the actions required under a voluntary remediation agreement, that participant may submit a written request for a final decision to the secretary of environment. The secretary of environment shall issue a binding final decision, including a written statement of the reason for the decision.

F. Unless the participant demonstrates that a cleanup is not required in order to comply with applicable standards, after a voluntary remediation agreement becomes effective, the participant shall submit a proposed voluntary remediation work plan for the site remediation.

History: Laws 1997, ch. 38, 6.



Section 74-4G-7 - Certificate of completion.

74-4G-7. Certificate of completion.

If the department determines that a participant has successfully complied with the voluntary remediation agreement and the site conditions meet applicable standards, the department shall issue the participant a certificate of completion.

History: Laws 1997, ch. 38, 7.



Section 74-4G-8 - Covenant not to sue.

74-4G-8. Covenant not to sue.

A. After the department issues a certificate of completion for a site, the secretary of environment shall provide a covenant not to sue to a purchaser of the site that did not contribute to the site contamination for any direct liability, including future liability for claims based upon the contamination covered by the agreement and over which the department has authority. Except as may be provided under federal law or as may be agreed to by a federal government entity, the covenant not to sue shall not release a participant from liability to the federal government for claims based on federal law. Except as may be agreed to by a third party, the covenant not to sue shall not release a person from liability to third parties.

B. The secretary of environment's covenant not to sue under this section shall be transferable with title to the site.

History: Laws 1997, ch. 38, 8.



Section 74-4G-9 - Recision.

74-4G-9. Recision.

Nothing in this chapter shall prohibit the secretary of environment from rescinding a certificate of completion or a covenant not to sue if the department determines that:

A. contamination addressed in the agreement is, with reasonable evidence, an unreasonable threat to human health or the environment;

B. the voluntary remediation agreement was performed in a manner that fails to comply substantially with the terms and conditions of the agreement or voluntary remediation work plan;

C. the voluntary remediation agreement is a result of fraud; or

D. contamination was present at the site at the time the voluntary remediation agreement was signed but the department did not know of the type, extent or magnitude of the contaminants.

History: Laws 1997, ch. 38, 9.



Section 74-4G-10 - Lender liability.

74-4G-10. Lender liability.

A person who maintains indicia of ownership primarily to protect a security interest in a site that is the subject of a voluntary remediation agreement, who does not participate in the management of the site and is not in control of or does not have responsibility for daily operation of the site shall not be considered an owner or operator of that site and shall not be liable under any contaminant control or other environmental protection law or regulation administered by the department or otherwise responsible to the department for any environmental contamination or response action costs associated with the site. This section shall apply to all indicia of ownership existing on and after July 1, 1997.

History: Laws 1997, ch. 38, 10; 1999, ch. 33, 1.



Section 74-4G-11 - Voluntary remediation fund.

74-4G-11. Voluntary remediation fund.

The "voluntary remediation fund" is created in the state treasury. The fund shall be administered by the department. All fees and oversight payments collected pursuant to the regulations adopted by the secretary of environment pursuant to the provisions of the Voluntary Remediation Act shall be deposited in the fund. The money in the fund shall be appropriated by law to the department for the purpose of administering the Voluntary Remediation Act. Disbursements from the fund shall be made upon warrants drawn by the secretary of finance and administration pursuant to vouchers signed by the secretary of environment.

History: Laws 1997, ch. 38, 11.



Section 74-4G-11.1 - Brownfields cleanup revolving loan fund.

74-4G-11.1. Brownfields cleanup revolving loan fund.

A. The "brownfields cleanup revolving loan fund" is created in the state treasury. The fund shall be comprised of money from a grant from the environmental protection agency, repayments of loans and interest and income accruing on the balance of the fund. The department may make secured and unsecured loans or grants from the fund to eligible participants for the purpose of financing remedial actions and other approved activities at abandoned or underused industrial, commercial or agricultural sites or on abandoned or underused residential property. Loans or grants may be made from the fund to political subdivisions, tribes, nonprofit organizations and private entities for eligible cleanup activities pursuant to requirements for eligibility set by the environmental protection agency's brownfields program. Disbursements from the fund shall be by warrant drawn by the secretary of finance and administration pursuant to vouchers signed by the secretary of environment or the secretary's designee. Any unexpended or unencumbered balance or income earned from the money in the fund remaining at the end of a fiscal year shall not revert to the general fund.

B. The department shall review and approve qualified loan applications, and cleanup activities shall be performed pursuant to the Voluntary Remediation Act.

C. Loan repayments shall be deposited into the brownfields cleanup revolving loan fund. Interest and earnings on the balance in the fund shall be credited to the brownfields cleanup revolving loan fund.

History: Laws 2006, ch. 62, 2.



Section 74-4G-12 - Severability.

74-4G-12. Severability.

If any part or application of the Voluntary Remediation Act is held invalid, the remainder or its application to other situations or persons shall not be affected.

History: Laws 1997, ch. 38, 12.






Article 5 - Aerosol Products

Section 74-5-1 - Legislative findings.

74-5-1. Legislative findings.

The legislature finds:

A. that the deliberate inhalation of certain aerosol products has become so widespread in this state, particularly among children and young adults from low-income backgrounds, that it is now a leading drug problem in some areas; that an increasing number of individuals have died from such deliberate inhalation; that other known effects from such deliberate inhalation are permanent brain, lung, liver and kidney damage; that the best available scientific information indicates the specific components of aerosol spray products which are dangerous, and that, therefore, the deliberate inhalation of aerosol spray products presents an immediate danger to the public health, safety and welfare of the citizens, and future citizens, of this state; and

B. that available scientific information indicates a substantial possibility that fluoroalkanes, a major component of certain aerosol spray products, when discharged into the atmosphere, dissipate or impair the earth's protective layer of ozone; that the dissipation or impairment of even a small portion of the ozone layer is likely to decrease the screening of ultraviolet radiation; that any significant increase in human exposure to ultraviolet radiation is likely to increase the risk of skin cancer and other serious illness; that any significant increase in exposure of the environment to ultraviolet radiation may endanger the environment; and that therefore, the release of these aerosol spray products into the atmosphere is a significant hazard to the public health, safety and welfare of the citizens, and future citizens, of this state.

History: 1978 Comp., 74-5-1, enacted by Laws 1977, ch. 384, 1.






Article 6 - Water Quality

Section 74-6-1 - Short title.

74-6-1. Short title.

Chapter 74, Article 6 NMSA 1978 may be cited as the "Water Quality Act".

History: 1953 Comp., 75-39-1, enacted by Laws 1967, ch. 190, 1; 1993, ch. 291, 1.



Section 74-6-2 - Definitions.

74-6-2. Definitions.

As used in the Water Quality Act:

A. "gray water" means untreated household wastewater that has not come in contact with toilet waste and includes wastewater from bathtubs, showers, washbasins, clothes washing machines and laundry tubs, but does not include wastewater from kitchen sinks or dishwashers or laundry water from the washing of material soiled with human excreta, such as diapers;

B. "water contaminant" means any substance that could alter, if discharged or spilled, the physical, chemical, biological or radiological qualities of water. "Water contaminant" does not mean source, special nuclear or by-product material as defined by the federal Atomic Energy Act of 1954;

C. "water pollution" means introducing or permitting the introduction into water, either directly or indirectly, of one or more water contaminants in such quantity and of such duration as may with reasonable probability injure human health, animal or plant life or property, or to unreasonably interfere with the public welfare or the use of property;

D. "wastes" means sewage, industrial wastes or any other liquid, gaseous or solid substance that may pollute any waters of the state;

E. "sewer system" means pipelines, conduits, pumping stations, force mains or any other structures, devices, appurtenances or facilities used for collecting or conducting wastes to an ultimate point for treatment or disposal;

F. "treatment works" means any plant or other works used for the purpose of treating, stabilizing or holding wastes;

G. "sewerage system" means a system for disposing of wastes, either by surface or underground methods, and includes sewer systems, treatment works, disposal wells and other systems;

H. "water" means all water, including water situated wholly or partly within or bordering upon the state, whether surface or subsurface, public or private, except private waters that do not combine with other surface or subsurface water;

I. "person" means an individual or any other entity, including partnerships, corporations, associations, responsible business or association agents or officers, the state or a political subdivision of the state or any agency, department or instrumentality of the United States and any of its officers, agents or employees;

J. "commission" means the water quality control commission;

K. "constituent agency" means, as the context may require, any or all of the following agencies of the state:

(1) the department of environment;

(2) the state engineer and the interstate stream commission;

(3) the department of game and fish;

(4) the oil conservation commission;

(5) the state parks division of the energy, minerals and natural resources department;

(6) the New Mexico department of agriculture;

(7) the soil and water conservation commission; and

(8) the bureau of geology and mineral resources at the New Mexico institute of mining and technology;

L. "new source" means:

(1) any source, the construction of which is commenced after the publication of proposed regulations prescribing a standard of performance applicable to the source; or

(2) any existing source when modified to treat substantial additional volumes or when there is a substantial change in the character of water contaminants treated;

M. "source" means a building, structure, facility or installation from which there is or may be a discharge of water contaminants directly or indirectly into water;

N. "septage" means the residual wastes and water periodically pumped from a liquid waste treatment unit or from a holding tank for maintenance or disposal purposes;

O. "sludge" means solid, semi-solid or liquid waste generated from a municipal, commercial or industrial wastewater treatment plant, water supply treatment plant or air pollution control facility that is associated with the treatment of these wastes. "Sludge" does not mean treated effluent from a wastewater treatment plant;

P. "substantial adverse environmental impact" means that an act or omission of the violator causes harm or damage:

(1) to human beings; or

(2) that amounts to more than ten thousand dollars ($10,000) damage or mitigation costs to flora, including agriculture crops; fish or other aquatic life; waterfowl or other birds; livestock or wildlife or damage to their habitats; ground water or surface water; or the lands of the state;

Q. "federal act" means the Federal Water Pollution Control Act, its subsequent amendment and successor provisions; and

R. "standards of performance" means any standard, effluent limitation or effluent standard adopted pursuant to the federal act or the Water Quality Act.

History: 1953 Comp., 75-39-2, enacted by Laws 1967, ch. 190, 2; 1970, ch. 64, 1; 1971, ch. 277, 49; 1973, ch. 326, 1; 1977, ch. 253, 73; 1993, ch. 291, 2; 2001, ch. 246, 13; 2003, ch. 7, 1.



Section 74-6-3 - Water quality control commission created. (Repealed effective July 1, 2020.)

74-6-3. Water quality control commission created. (Repealed effective July 1, 2020.)

A. There is created the "water quality control commission" consisting of:

(1) the secretary of environment or a member of the secretary's staff designated by the secretary;

(2) the secretary of health or a member of the secretary's staff designated by the secretary;

(3) the director of the department of game and fish or a member of the director's staff designated by the director;

(4) the state engineer or a member of the state engineer's staff designated by the state engineer;

(5) the chair of the oil conservation commission or a member of the chair's staff designated by the chair;

(6) the director of the state parks division of the energy, minerals and natural resources department or a member of the director's staff designated by the director;

(7) the director of the New Mexico department of agriculture or a member of the director's staff designated by the director;

(8) the chair of the soil and water conservation commission or a soil and water conservation district supervisor designated by the chair;

(9) the director of the bureau of geology and mineral resources at the New Mexico institute of mining and technology or a member of the director's staff designated by the director;

(10) a municipal or county government representative; and

(11) four representatives of the public to be appointed by the governor for terms of four years and who shall be compensated from the budgeted funds of the department of environment in accordance with the provisions of the Per Diem and Mileage Act [10-8-1 NMSA 1978]. At least one member appointed by the governor shall be a member of a New Mexico Indian tribe or pueblo.

B. A member of the commission shall not receive, or shall not have received during the previous two years, a significant portion of the member's income directly or indirectly from permit holders or applicants for a permit. A member of the commission shall, upon the acceptance of the member's appointment and prior to the performance of any of the member's duties, file a statement of disclosure with the secretary of state disclosing any amount of money or other valuable consideration, and its source, the value of which is in excess of ten percent of the member's gross personal income in each of the preceding two years, that the member received directly or indirectly from permit holders or applicants for permits required under the Water Quality Act. A member of the commission shall not participate in the consideration of an appeal if the subject of the appeal is an application filed or a permit held by an entity that either employs the commission member or from which the commission member received more than ten percent of the member's gross personal income in either of the preceding two years.

C. The commission shall elect a chair and other necessary officers and shall keep a record of its proceedings.

D. A majority of the commission constitutes a quorum for the transaction of business, but no action of the commission is valid unless concurred in by six or more members present at a meeting.

E. The commission is the state water pollution control agency for this state for all purposes of the federal act and the wellhead protection and sole source aquifer programs of the federal Safe Drinking Water Act and may take all action necessary and appropriate to secure to this state, its political subdivisions or interstate agencies the benefits of that act and those programs.

F. The commission is administratively attached, as defined in the Executive Reorganization Act [9-1-1 NMSA 1978], to the department of environment.

History: 1953 Comp., 75-39-3, enacted by Laws 1967, ch. 190, 3; 1970, ch. 64, 2; 1971, ch. 277, 50; 1973, ch. 326, 2; 1977, ch. 253, 74; 1987, ch. 234, 81; 1993, ch. 291, 3; 1997, ch. 82, 1; 2001, ch. 246, 14; 2001, ch. 267, 1; 2003, ch. 165, 2; 2007, ch. 183, 1.



Section 74-6-3.1 - Legal advice.

74-6-3.1. Legal advice.

A. In the exercise of any of its powers or duties, the water quality control commission shall act with independent legal advice. The manner in which such advice is provided shall be determined by the commission, but from among one of the following:

(1) the office of the attorney general;

(2) independent counsel hired by the commission, whether full- or part-time; or

(3) another state agency whose function is sufficiently distinct from the department of environment and each constituent agency to assure independent, impartial advice.

B. Notwithstanding the provisions of Subsection A of this section, attorneys from constituent agencies may act for the water quality control commission in lawsuits filed against or on behalf of the commission, and the attorney general may, at the request of the commission, file and defend lawsuits on behalf of the commission.

History: 1978 Comp., 74-1-8.1, enacted by Laws 1982, ch. 73, 28; recompiled as 1978 Comp., 74-1-8.2; 1991, ch. 25, 32; recompiled as 1978 Comp., 74-6-3.1 by Laws 1993, ch. 291, 18.



Section 74-6-4 - Duties and powers of commission. (Repealed effective July 1, 2020.)

74-6-4. Duties and powers of commission. (Repealed effective July 1, 2020.)

The commission:

A. may accept and supervise the administration of loans and grants from the federal government and from other sources, public or private, which loans and grants shall not be expended for other than the purposes for which provided;

B. shall adopt a comprehensive water quality management program and develop a continuing planning process;

C. shall not adopt or promulgate a standard or regulation that exceeds a grant of rulemaking authority listed in the statutory section of the Water Quality Act authorizing the standard or regulation;

D. shall adopt water quality standards for surface and ground waters of the state based on credible scientific data and other evidence appropriate under the Water Quality Act. The standards shall include narrative standards and as appropriate, the designated uses of the waters and the water quality criteria necessary to protect such uses. The standards shall at a minimum protect the public health or welfare, enhance the quality of water and serve the purposes of the Water Quality Act. In making standards, the commission shall give weight it deems appropriate to all facts and circumstances, including the use and value of the water for water supplies, propagation of fish and wildlife, recreational purposes and agricultural, industrial and other purposes;

E. shall adopt, promulgate and publish regulations to prevent or abate water pollution in the state or in any specific geographic area, aquifer or watershed of the state or in any part thereof, or for any class of waters, and to govern the disposal of septage and sludge and the use of sludge for various beneficial purposes. The regulations governing the disposal of septage and sludge may include the use of tracking and permitting systems or other reasonable means necessary to assure that septage and sludge are designated for disposal in, and arrive at, disposal facilities, other than facilities on the premises where the septage and sludge is generated, for which a permit or other authorization has been issued pursuant to the federal act or the Water Quality Act. Regulations may specify a standard of performance for new sources that reflects the greatest reduction in the concentration of water contaminants that the commission determines to be achievable through application of the best available demonstrated control technology, processes, operating methods or other alternatives, including where practicable a standard permitting no discharge of pollutants. In making regulations, the commission shall give weight it deems appropriate to all relevant facts and circumstances, including:

(1) character and degree of injury to or interference with health, welfare, environment and property;

(2) the public interest, including the social and economic value of the sources of water contaminants;

(3) technical practicability and economic reasonableness of reducing or eliminating water contaminants from the sources involved and previous experience with equipment and methods available to control the water contaminants involved;

(4) successive uses, including but not limited to domestic, commercial, industrial, pastoral, agricultural, wildlife and recreational uses;

(5) feasibility of a user or a subsequent user treating the water before a subsequent use;

(6) property rights and accustomed uses; and

(7) federal water quality requirements;

F. shall assign responsibility for administering its regulations to constituent agencies so as to assure adequate coverage and prevent duplication of effort. To this end, the commission may make such classification of waters and sources of water contaminants as will facilitate the assignment of administrative responsibilities to constituent agencies. The commission shall also hear and decide disputes between constituent agencies as to jurisdiction concerning any matters within the purpose of the Water Quality Act. In assigning responsibilities to constituent agencies, the commission shall give priority to the primary interests of the constituent agencies. The department of environment shall provide technical services, including certification of permits pursuant to the federal act, and shall maintain a repository of the scientific data required by this act;

G. may enter into or authorize constituent agencies to enter into agreements with the federal government or other state governments for purposes consistent with the Water Quality Act and receive and allocate to constituent agencies funds made available to the commission;

H. may grant an individual variance from any regulation of the commission whenever it is found that compliance with the regulation will impose an unreasonable burden upon any lawful business, occupation or activity. The commission may only grant a variance conditioned upon a person effecting a particular abatement of water pollution within a reasonable period of time. Any variance shall be granted for the period of time specified by the commission. The commission shall adopt regulations specifying the procedure under which variances may be sought, which regulations shall provide for the holding of a public hearing before any variance may be granted;

I. may adopt regulations to require the filing with it or a constituent agency of proposed plans and specifications for the construction and operation of new sewer systems, treatment works or sewerage systems or extensions, modifications of or additions to new or existing sewer systems, treatment works or sewerage systems. Filing with and approval by the federal housing administration of plans for an extension to an existing or construction of a new sewerage system intended to serve a subdivision solely residential in nature shall be deemed compliance with all provisions of this subsection;

J. may adopt regulations requiring notice to it or a constituent agency of intent to introduce or allow the introduction of water contaminants into waters of the state;

K. shall specify in regulations the measures to be taken to prevent water pollution and to monitor water quality. The commission may adopt regulations for particular industries. The commission shall adopt regulations for the dairy industry and the copper industry. The commission shall consider, in addition to the factors listed in Subsection E of this section, the best available scientific information. The regulations may include variations in requirements based on site-specific factors, such as depth and distance to ground water and geological and hydrological conditions. The constituent agency shall establish an advisory committee composed of persons with knowledge and expertise particular to the industry category and other interested stakeholders to advise the constituent agency on appropriate regulations to be proposed for adoption by the commission. The regulations shall be developed and adopted in accordance with a schedule approved by the commission. The schedule shall incorporate an opportunity for public input and stakeholder negotiations;

L. may adopt regulations establishing pretreatment standards that prohibit or control the introduction into publicly owned sewerage systems of water contaminants that are not susceptible to treatment by the treatment works or that would interfere with the operation of the treatment works;

M. shall not require a permit respecting the use of water in irrigated agriculture, except in the case of the employment of a specific practice in connection with such irrigation that documentation or actual case history has shown to be hazardous to public health or the environment;

N. shall not require a permit for applying less than two hundred fifty gallons per day of private residential gray water originating from a residence for the resident's household gardening, composting or landscape irrigation if:

(1) a constructed gray water distribution system provides for overflow into the sewer system or on-site wastewater treatment and disposal system;

(2) a gray water storage tank is covered to restrict access and to eliminate habitat for mosquitos or other vectors;

(3) a gray water system is sited outside of a floodway;

(4) gray water is vertically separated at least five feet above the ground water table;

(5) gray water pressure piping is clearly identified as a nonpotable water conduit;

(6) gray water is used on the site where it is generated and does not run off the property lines;

(7) gray water is applied in a manner that minimizes the potential for contact with people or domestic pets;

(8) ponding is prohibited, application of gray water is managed to minimize standing water on the surface and to ensure that the hydraulic capacity of the soil is not exceeded;

(9) gray water is not sprayed;

(10) gray water is not discharged to a watercourse; and

(11) gray water use within municipalities or counties complies with all applicable municipal or county ordinances enacted pursuant to Chapter 3, Article 53 NMSA 1978; and

O. shall coordinate application procedures and funding cycles for loans and grants from the federal government and from other sources, public or private, with the local government division of the department of finance and administration pursuant to the New Mexico Community Assistance Act [11-6-1 NMSA 1978].

History: 1953 Comp., 75-39-4, enacted by Laws 1967, ch. 190, 4; 1970, ch. 64, 3; 1971, ch. 277, 51; 1973, ch. 326, 3; 1981, ch. 347, 1; 1984, ch. 5, 13; 1993, ch. 291, 4; 2001, ch. 240, 1; 2001, ch. 281, 1; 2003, ch. 7, 2; 2009, ch. 194, 1.



Section 74-6-5 - Permits; certification; appeals to commission.

74-6-5. Permits; certification; appeals to commission.

A. By regulation, the commission may require persons to obtain from a constituent agency designated by the commission a permit for the discharge of any water contaminant or for the disposal or reuse of septage or sludge.

B. The commission shall adopt regulations establishing procedures for certifying federal water quality permits.

C. Prior to the issuance of a permit, the constituent agency may require the submission of plans, specifications and other relevant information that it deems necessary.

D. The commission shall by regulation set the dates upon which applications for permits shall be filed and designate the time periods within which the constituent agency shall, after the filing of an administratively complete application for a permit, either grant the permit, grant the permit subject to conditions or deny the permit. The constituent agency has the burden of showing that each condition is reasonable and necessary to ensure compliance with the Water Quality Act and applicable regulations, considering site-specific conditions. After regulations have been adopted for a particular industry, permits for facilities in that industry shall be subject to conditions contained in the regulations. Additional conditions on a final permit may be imposed if the applicant is provided with an opportunity to review and provide comments in writing on the draft permit conditions and to receive a written explanation of the reasons for the conditions from the constituent agency.

E. The constituent agency shall deny any application for a permit or deny the certification of a federal water quality permit if:

(1) the effluent would not meet applicable state or federal effluent regulations, standards of performance or limitations;

(2) any provision of the Water Quality Act would be violated;

(3) the discharge would cause or contribute to water contaminant levels in excess of any state or federal standard. Determination of the discharge's effect on ground water shall be measured at any place of withdrawal of water for present or reasonably foreseeable future use. Determination of the discharge's effect on surface waters shall be measured at the point of discharge; or

(4) the applicant has, within the ten years immediately preceding the date of submission of the permit application:

(a) knowingly misrepresented a material fact in an application for a permit;

(b) refused or failed to disclose any information required under the Water Quality Act;

(c) been convicted of a felony or other crime involving moral turpitude;

(d) been convicted of a felony in any court for any crime defined by state or federal law as being a restraint of trade, price-fixing, bribery or fraud;

(e) exhibited a history of willful disregard for environmental laws of any state or the United States; or

(f) had an environmental permit revoked or permanently suspended for cause under any environmental laws of any state or the United States.

F. The commission shall by regulation develop procedures that ensure that the public, affected governmental agencies and any other state whose water may be affected shall receive notice of each application for issuance, renewal or modification of a permit. Public notice shall include:

(1) for issuance or modification of a permit:

(a) notice by mail to adjacent and nearby landowners; local, state and federal governments; land grant organizations; ditch associations; and Indian nations, tribes or pueblos;

(b) posting at a place conspicuous to the public and near the discharge or proposed discharge site; and

(c) a display advertisement in English and Spanish in a newspaper of general circulation in the location of the discharge or proposed discharge; provided, however, that the advertisement shall not be displayed in the classified or legal advertisement sections; and

(2) for issuance of renewals of permits:

(a) notice by mail to the interested public, municipalities, counties, land grant organizations, ditch associations and Indian nations, tribes or pueblos; and

(b) a display advertisement in English and Spanish in a newspaper of general circulation in the location of the discharge; provided, however, that the advertisement shall not be displayed in the classified or legal advertisement sections.

G. No ruling shall be made on any application for a permit without opportunity for a public hearing at which all interested persons shall be given a reasonable chance to submit evidence, data, views or arguments orally or in writing and to examine witnesses testifying at the hearing. The hearing shall be recorded. Any person submitting evidence, data, views or arguments shall be subject to examination at the hearing.

H. The commission may adopt regulations for the operation and maintenance of the permitted facility, including requirements, as may be necessary or desirable, that relate to continuity of operation, personnel training and financial responsibility, including financial responsibility for corrective action.

I. Permits shall be issued for fixed terms not to exceed five years, except that for new discharges, the term of the permit shall commence on the date the discharge begins, but in no event shall the term of the permit exceed seven years from the date the permit was issued.

J. By regulation, the commission may impose reasonable conditions upon permits requiring permittees to:

(1) install, use and maintain effluent monitoring devices;

(2) sample effluents and receiving waters for any known or suspected water contaminants in accordance with methods and at locations and intervals as may be prescribed by the commission;

(3) establish and maintain records of the nature and amounts of effluents and the performance of effluent control devices;

(4) provide any other information relating to the discharge or direct or indirect release of water contaminants; and

(5) notify a constituent agency of the introduction of new water contaminants from a new source and of a substantial change in volume or character of water contaminants being introduced from sources in existence at the time of the issuance of the permit.

K. The commission shall provide by regulation a schedule of fees for permits, not exceeding the estimated cost of investigation and issuance, modification and renewal of permits. Fees collected pursuant to this section shall be deposited in the water quality management fund.

L. The issuance of a permit does not relieve any person from the responsibility of complying with the provisions of the Water Quality Act, any applicable regulations or water quality standards of the commission or any applicable federal laws, regulations or standards.

M. A permit may be terminated or modified by the constituent agency that issued the permit prior to its date of expiration for any of the following causes:

(1) violation of any condition of the permit;

(2) obtaining the permit by misrepresentation or failure to disclose fully all relevant facts;

(3) violation of any provisions of the Water Quality Act or any applicable regulations, standard of performance or water quality standards;

(4) violation of any applicable state or federal effluent regulations or limitations; or

(5) change in any condition that requires either a temporary or permanent reduction or elimination of the permitted discharge.

N. If the constituent agency denies, terminates or modifies a permit or grants a permit subject to condition, the constituent agency shall notify the applicant or permittee by certified mail of the action taken and the reasons. Notice shall also be given by mail to persons who participated in the permitting action.

O. A person who participated in a permitting action before a constituent agency or a person affected by a certification of a federal permit and who is adversely affected by such permitting action or certification may file a petition for review before the commission. Unless a timely petition for review is made, the decision of the constituent agency shall be final and not subject to judicial review. The petition shall:

(1) be made in writing to the commission within thirty days from the date notice is given of the constituent agency's action;

(2) include a statement of the issues to be raised and the relief sought; and

(3) be provided to all other persons submitting evidence, data, views or arguments in the proceeding before the constituent agency.

P. If a timely petition for review is made, the commission shall consider the petition within ninety days after receipt of the petition. The commission shall notify the petitioner and the applicant or permittee, if other than the petitioner, by certified mail of the date, time and place of the review. If the petitioner is not the applicant or permittee, the applicant or permittee shall be a party to the proceeding. The commission shall ensure that the public receives notice of the date, time and place of the review.

Q. The commission shall review the record compiled before the constituent agency, including the transcript of any public hearing held on the application or draft permit, and shall allow any party to submit arguments. The commission may designate a hearing officer to review the record and the arguments of the parties and recommend a decision to the commission. The commission shall consider and weigh only the evidence contained in the record before the constituent agency and the recommended decision of the hearing officer, if any, and shall not be bound by the factual findings or legal conclusions of the constituent agency. Based on the review of the evidence, the arguments of the parties and recommendations of the hearing officer, the commission shall sustain, modify or reverse the action of the constituent agency. The commission shall enter ultimate findings of fact and conclusions of law and keep a record of the review.

R. Prior to the date set for review, if a party shows to the satisfaction of the commission that there was no reasonable opportunity to submit comment or evidence on an issue being challenged, the commission shall order that additional comment or evidence be taken by the constituent agency. Based on the additional evidence, the constituent agency may revise the decision and shall promptly file with the commission the additional evidence received and action taken. The commission shall consider the additional evidence within ninety days after receipt of the additional evidence and shall notify the petitioner and the applicant or permittee, if other than the petitioner, of the date, time and place of the review.

S. The commission shall notify the petitioner and all other participants in the review proceeding of the action taken by the commission and the reasons for that action.

History: 1953 Comp., 75-39-4.1, enacted by Laws 1973, ch. 326, 4; 1985, ch. 157, 1; 1989, ch. 248, 1; 1993, ch. 100, 3; 1993, ch. 291, 5; 1999, ch. 21, 1; 2005, ch. 195, 1; 2009, ch. 194, 2.



Section 74-6-5.1 - Disclosure statements.

74-6-5.1. Disclosure statements.

A. The commission by regulation may require every applicant for a permit to dispose or use septage or sludge, or within a source category designated by the commission, to file with the appropriate constituent agency a disclosure statement. The disclosure statement shall be submitted on a form developed by the commission and the department of public safety. The commission in cooperation with the department of public safety shall determine the information to be contained in the disclosure statement. The disclosure statement shall be submitted to the constituent agency at the same time that the applicant files an application for a permit pursuant to Section 74-6-5 NMSA 1978. The commission shall adopt regulations designating additional categories of sources subject to the disclosure requirements of this section as it deems appropriate and necessary to carry out the purposes of this section.

B. Upon a request by the constituent agency, the department of public safety shall prepare and transmit to the constituent agency an investigative report on the applicant within ninety days after the department of public safety receives an administratively complete disclosure statement prepared by the applicant for a permit. The investigative report shall be based in part upon the disclosure statement. The ninety-day deadline for preparing the investigative report may be extended by the constituent agency for a reasonable period of time for good cause. The department of public safety in preparing the investigative report may request and receive criminal history information from any other law enforcement agency or organization. The constituent agency may also request information regarding a person who will be or could reasonably be expected to be involved in management activities of the permitted facility or a person who has a controlling interest in a permitted facility. The information received from a law enforcement agency shall be kept confidential by the department of public safety to the extent that confidentiality is imposed by the law enforcement agency as a condition for providing the information to the constituent agency or the commission.

C. All persons required to file a disclosure statement shall provide any assistance or information requested by the constituent agency or the department of public safety and shall cooperate in any inquiry or investigation conducted by the department of public safety. If a person required to file a disclosure statement refuses to comply with a formal request to answer an inquiry or produce information, evidence or testimony, the application of the applicant or the permit of the permittee shall be denied or terminated by the constituent agency.

D. If the information required to be included in the disclosure statement changes or if additional information should be added after the filing of the disclosure statement, the person required to file the disclosure statement shall provide the information to the constituent agency in writing within thirty days after the change or addition. Failure to provide the information within thirty days shall constitute the basis for the termination of a permit or denial of an application for a permit. Prior to terminating a permit or denying an application for a permit, the constituent agency shall notify the permittee or applicant of the constituent agency's intent to terminate a permit or deny an application and the constituent agency shall give the permittee or applicant fourteen days from the date of notice to satisfactorily explain why the information was not provided within the thirty-day period. The constituent agency shall consider the explanation of the permittee or applicant when determining whether to terminate the permit or deny the application for a permit.

E. No person shall be required to submit the disclosure statement required by this section if:

(1) the application is for a facility owned and operated by the state, a political subdivision of the state or an agency of the federal government or for the permitted disposal or use of septage or sludge on the premises where the sludge or septage is generated;

(2) the person has submitted a disclosure statement pursuant to this section within the previous year and no changes have occurred that would require disclosure under Subsection D of this section; or

(3) the person is a corporation or an officer, director or shareholder of that corporation and that corporation:

(a) has on file and in effect with the federal securities and exchange commission a registration statement required by Section 5, Chapter 38, Title 1 of the Securities Act of 1933, as amended;

(b) submits to the constituent agency with the application for a permit evidence of the registration described in Subparagraph (a) of this subsection and a copy of the corporation's most recent annual form 10-K or an equivalent report; and

(c) submits to the constituent agency on the anniversary date of the issuance of the permit evidence of registration described in Subparagraph (a) of this subsection and a copy of the corporation's most recent annual form 10-K or an equivalent report.

F. Permit decisions made pursuant to this section shall be subject to the procedures established in Section 74-6-5 NMSA 1978, including notice and appeals.

History: Laws 1993, ch. 291, 12.



Section 74-6-5.2 - Water quality management fund created.

74-6-5.2. Water quality management fund created.

There is created in the state treasury the "water quality management fund" to be administered by the department of environment. All fees collected pursuant to the regulations adopted by the commission under Subsection H [J] of Section 74-6-5 NMSA 1978 shall be deposited in the fund. Money in the fund is appropriated to the department of environment for the purpose of administering the regulations adopted by the commission pursuant to Section 74-6-5 NMSA 1978. Disbursements from the fund shall be made upon warrants drawn by the secretary of finance and administration pursuant to vouchers signed by the secretary of environment.

History: Laws 1993, ch. 100, 4.



Section 74-6-6 - Adoption of regulations and standards; notice and hearing.

74-6-6. Adoption of regulations and standards; notice and hearing.

A. No regulation or water quality standard or amendment or repeal thereof shall be adopted until after a public hearing.

B. Any person may petition in writing to have the commission adopt, amend or repeal a regulation or water quality standard. The commission shall determine whether to hold a hearing within ninety days of submission of the petition. The denial of such a petition shall not be subject to judicial review.

C. Hearings on regulations or water quality standards of statewide application shall be held in Santa Fe. Hearings on regulations or standards that are not of statewide application may be held within the area that is substantially affected by the regulation or standard. At least thirty days prior to the hearing date, notice of the hearing shall be published in the New Mexico register and a newspaper of general circulation in the area affected and mailed to all persons who have made a written request to the commission for advance notice of hearings and who have provided the commission with a mailing address. The notice shall state the subject, the time and the place of the hearing and the manner in which interested persons may present their views. The notice shall also state where interested persons may secure copies of any proposed regulation or water quality standard.

D. At the hearing, the commission shall allow all interested persons reasonable opportunity to submit data, views or arguments orally or in writing and to examine witnesses testifying at the hearing. The commission may designate a hearing officer to take evidence in the hearing. Any person heard or represented at the hearing shall be given written notice of the action of the commission.

E. No regulation or water quality standard or amendment or repeal thereof adopted by the commission shall become effective until thirty days after its filing in accordance with the provisions of the State Rules Act [Chapter 14, Article 4 NMSA 1978].

History: 1953 Comp., 75-39-5, enacted by Laws 1967, ch. 190, 5; 1982, ch. 73, 26; 1993, ch. 291, 6.



Section 74-6-7 - Administrative action; judicial review.

74-6-7. Administrative action; judicial review.

A. Except as otherwise provided in the Water Quality Act, a person who is adversely affected by a regulation adopted by the commission or by a compliance order approved by the commission or who participated in a permitting action or appeal of a certification before the commission and who is adversely affected by such action may appeal to the court of appeals for further relief. All such appeals shall be upon the record made before the commission and shall be taken to the court of appeals within thirty days after the regulation, compliance order, permitting action or certification that is being appealed occurred. If an appeal of a regulation is made, then the date of the commission's action shall be the date of the filing of the regulation under the State Rules Act [Chapter 14, Article 4 NMSA 1978].

B. Upon appeal, the court of appeals shall set aside the commission's action only if it is found to be:

(1) arbitrary, capricious or an abuse of discretion;

(2) not supported by substantial evidence in the record; or

(3) otherwise not in accordance with law.

C. After a hearing and a showing of good cause by the appellant, a stay of the action being appealed may be granted pending the outcome of the judicial review. The stay of the action may be granted by the commission or by the court of appeals if the commission denies a stay within ninety days after receipt of the application.

History: 1953 Comp., 75-39-6, enacted by Laws 1967, ch. 190, 6; 1970, ch. 64, 4; 1993, ch. 291, 7.



Section 74-6-8 - Duties of constituent agencies.

74-6-8. Duties of constituent agencies.

Each constituent agency shall administer regulations adopted pursuant to the Water Quality Act, responsibility for the administration of which has been assigned to it by the commission.

History: 1953 Comp., 75-39-7, enacted by Laws 1967, ch. 190, 7.



Section 74-6-9 - Powers of constituent agencies.

74-6-9. Powers of constituent agencies.

Each constituent agency may:

A. receive and expend funds appropriated, donated or allocated to the constituent agency for purposes consistent with the Water Quality Act;

B. develop facts and make studies and investigations and require the production of documents necessary to carry out the responsibilities assigned to the constituent agency. The result of any investigation shall be reduced to writing and a copy furnished to the commission and to the owner or occupant of the premises investigated;

C. report to the commission and to other constituent agencies water pollution conditions that are believed to require action where the circumstances are such that the responsibility appears to be outside the responsibility assigned to the agency making the report;

D. make every reasonable effort to obtain voluntary cooperation in the prevention or abatement of water pollution;

E. upon presentation of proper credentials, enter at reasonable times upon or through any premises in which a water contaminant source is located or in which are located any records required to be maintained by regulations of the federal government or the commission; provided that entry into any private residence without the permission of the owner shall be only by order of the district court for the county in which the residence is located and that, in connection with any entry provided for in this subsection, the constituent agency may:

(1) have access to and reproduce for their use any copy of the records;

(2) inspect any treatment works, monitoring equipment or methods required to be installed by regulations of the federal government or the commission; and

(3) sample any effluents, water contaminant or receiving waters;

F. on the same basis as any other person, recommend and propose regulations and standards for promulgation by the commission; and

G. on the same basis as any other person, present data, views or arguments and examine witnesses and otherwise participate at all hearings conducted by the commission or any other administrative agency with responsibility in the areas of environmental management, public health or consumer protection, but shall not be given any special status over any other party; provided that the participation by a constituent agency in a hearing shall not require the recusal or disqualification of the commissioner representing that constituent agency.

History: 1953 Comp., 75-39-8, enacted by Laws 1967, ch. 190, 8; 1973, ch. 326, 5; 1982, ch. 73, 27; 1993, ch. 291, 8.



Section 74-6-10 - Penalties enforcement; compliance orders; penalties; assurance of discontinuance.

74-6-10. Penalties enforcement; compliance orders; penalties; assurance of discontinuance.

A. Whenever, on the basis of any information, a constituent agency determines that a person violated or is violating a requirement, regulation or water quality standard adopted pursuant to the Water Quality Act or a condition of a permit issued pursuant to that act, the constituent agency may:

(1) issue a compliance order requiring compliance immediately or within a specified time period or issue a compliance order assessing a civil penalty, or both; or

(2) commence a civil action in district court for appropriate relief, including injunctive relief.

B. A compliance order issued pursuant to Paragraph (1) of Subsection A of this section may include a suspension or termination of the permit allegedly violated.

C. A compliance order shall state with reasonable specificity the nature of the violation. Any penalty assessed in the compliance order shall not exceed:

(1) fifteen thousand dollars ($15,000) per day of noncompliance with the provisions in Section 74-6-5 NMSA 1978, including a regulation adopted or a permit issued pursuant to that section; or

(2) ten thousand dollars ($10,000) per day for each violation of a provision of the Water Quality Act other than the provisions in Section 74-6-5 NMSA 1978 or of a regulation or water quality standard adopted pursuant to the Water Quality Act.

D. In assessing a penalty authorized by this section, the constituent agency shall take into account the seriousness of the violation, any good faith efforts to comply with the applicable requirements and other relevant factors.

E. For purposes of this section, a single operational event that leads to simultaneous violations of more than one standard shall be treated as a single violation.

F. If a person fails to take corrective actions within the time specified in a compliance order, the constituent agency may:

(1) assess a civil penalty of not more than twenty-five thousand dollars ($25,000) for each day of continued noncompliance with the compliance order; and

(2) suspend or terminate the permit violated by the person.

G. Any compliance order issued by a constituent agency pursuant to this section shall become final unless, no later than thirty days after the compliance order is served, any person named in the compliance order submits a written request to the commission for a public hearing. The commission shall conduct a public hearing within ninety days after receipt of a request.

H. The commission may appoint an independent hearing officer to preside over any public hearing held pursuant to Subsection F of this section. The hearing officer shall:

(1) make and preserve a complete record of the proceedings; and

(2) forward to the commission a report that includes recommendations, if recommendations are requested by the commission.

I. The commission shall consider the findings of the independent hearing officer and, based on the evidence presented at the hearing, the commission shall make a final decision regarding the compliance order.

J. In connection with any proceeding under this section, the commission may:

(1) adopt rules for discovery procedures; and

(2) issue subpoenas for the attendance and testimony of witnesses and for relevant papers, books and documents.

K. Penalties collected pursuant to this section shall be deposited in the general fund.

L. As an additional means of enforcing the Water Quality Act or any regulation or standard of the commission, the commission may accept an assurance of discontinuance of any act or practice deemed in violation of the Water Quality Act or any regulation or standard adopted pursuant to that act, from any person engaging in, or who has engaged in, such act or practice, signed and acknowledged by the chairman of the commission and the party affected. Any such assurance shall specify a time limit during which the discontinuance is to be accomplished.

History: 1953 Comp., 75-39-9, enacted by Laws 1967, ch. 190, 9; 1970, ch. 64, 5; 1993, ch. 291, 9.



Section 74-6-10.1 - Civil penalties.

74-6-10.1. Civil penalties.

A. Any person who does not comply with the provisions of Section 74-6-5 NMSA 1978, including any regulation adopted pursuant to that section, or any permit issued pursuant to that section, shall be assessed civil penalties up to the amount of fifteen thousand dollars ($15,000) per day of noncompliance for each violation.

B. Any person who violates any provision of the Water Quality Act other than Section 74-6-5 NMSA 1978 or any person who violates any regulation, water quality standard or compliance order adopted pursuant to that act shall be assessed civil penalties up to the amount of ten thousand dollars ($10,000) per day for each violation.

History: Laws 1993, ch. 291, 14.



Section 74-6-10.2 - Criminal penalties.

74-6-10.2. Criminal penalties.

A. No person shall:

(1) discharge any water contaminant without a permit for the discharge, if a permit is required, or in violation of any condition of a permit for the discharge from the federal environmental protection agency, the commission or a constituent agency designated by the commission;

(2) make any false material statement, representation, certification or omission of material fact in an application, record, report, plan or other document filed, submitted or required to be maintained under the Water Quality Act NMSA 1978];

(3) falsify, tamper with or render inaccurate any monitoring device, method or record required to be maintained under the Water Quality Act;

(4) fail to monitor, sample or report as required by a permit issued pursuant to a state or federal law or regulation; or

(5) introduce into a sewerage system or into a publicly owned treatment works any water contaminant or hazardous substance, other than in compliance with all applicable federal, state or local requirements or permits, that the person knew or reasonably should have known could cause personal injury or property damage, which causes the treatment works to violate an effluent limitation or condition in a permit issued to the treatment works pursuant to the Water Quality Act or applicable federal water quality statutes.

B. Any person who knowingly violates or knowingly causes or allows another person to violate Subsection A of this section is guilty of a fourth degree felony and shall be sentenced in accordance with the provisions of Section 31-18-15 NMSA 1978.

C. Any person who is convicted of a second or subsequent violation of Subsection A of this section is guilty of a third degree felony and shall be sentenced in accordance with the provisions of Section 31-18-15 NMSA 1978.

D. Any person who knowingly violates Subsection A of this section or knowingly causes another person to violate Subsection A of this section and thereby causes a substantial adverse environmental impact is guilty of a third degree felony and shall be sentenced in accordance with the provisions of Section 31-18-15 NMSA 1978.

E. Any person who knowingly violates Subsection A of this section and knows at the time of the violation that he is creating a substantial danger of death or serious bodily injury to any other person is guilty of a second degree felony and shall be sentenced in accordance with the provisions of Section 31-18-15 NMSA 1978.

F. A single operational event that leads to simultaneous violations of more than one water contaminant parameter shall be treated as a single violation.

History: Laws 1993, ch. 291, 15.



Section 74-6-11 - Emergency; powers of delegated constituent agencies; penalties.

74-6-11. Emergency; powers of delegated constituent agencies; penalties.

A. If a constituent agency determines upon receipt of evidence that a pollution source or combination of sources over which it has been delegated authority by the commission poses an imminent and substantial danger to public health, it may bring suit in the district court for the county in which such a source is located to:

(1) restrain immediately any person causing or contributing to the alleged condition from further causing or contributing to the condition; or

(2) take such other action as deemed necessary and appropriate.

B. If it is not practicable to assure prompt protection of public health solely by commencement of a civil action as set forth in Subsection A of this section, the constituent agency may issue such orders as it deems necessary to protect public health. Any order issued by the constituent agency shall be effective for not more than seventy-two hours unless the constituent agency brings an action in district court within the seventy-two hour period. If the constituent agency brings an action within seventy-two hours of issuance of the order, the order shall be effective for one hundred sixty-eight hours or for a longer period of time authorized by the court.

C. Any person who willfully violates or fails or refuses to comply with an order issued by a constituent agency under Subsection B of this section shall, upon conviction, be punished by a fine of not more than five thousand dollars ($5,000) for each day during which the violation, failure or refusal occurs.

History: 1953 Comp., 75-39-10, enacted by Laws 1967, ch. 190, 10; 1970, ch. 64, 6; 1971, ch. 277, 52; 1993, ch. 291, 10.



Section 74-6-12 - Limitations.

74-6-12. Limitations.

A. The Water Quality Act does not grant to the commission or to any other entity the power to take away or modify the property rights in water, nor is it the intention of the Water Quality Act to take away or modify such rights.

B. The Water Quality Act does not apply to any activity or condition subject to the authority of the environmental improvement board pursuant to the Hazardous Waste Act [Chapter 74, Article 4 NMSA 1978], the Ground Water Protection Act [Chapter 74, Article 6B NMSA 1978] or the Solid Waste Act [74-9-1 through 74-9-43 NMSA 1978] except to abate water pollution or to control the disposal or use of septage and sludge.

C. The Water Quality Act does not authorize the commission to adopt any regulation with respect to any condition or quality of water if the water pollution and its effects are confined entirely within the boundaries of property within which the water pollution occurs when the water does not combine with other waters.

D. The Water Quality Act does not grant to the commission any jurisdiction or authority affecting the relation between employers and employees with respect to or arising out of any condition of water quality.

E. The Water Quality Act does not supersede or limit the applicability of any law relating to industrial health, safety or sanitation.

F. Except as required by federal law, in the adoption of regulations and water quality standards and in an action for enforcement of the Water Quality Act and regulations adopted pursuant to that act, reasonable degradation of water quality resulting from beneficial use shall be allowed. Such degradation shall not result in impairment of water quality to the extent that water quality standards are exceeded.

G. The Water Quality Act does not apply to any activity or condition subject to the authority of the oil conservation commission pursuant to provisions of the Oil and Gas Act [Chapter 70, Article 2 NMSA 1978], Section 70-2-12 NMSA 1978 and other laws conferring power on the oil conservation commission to prevent or abate water pollution.

H. When changes in dissolved oxygen, temperature, dissolved solids, sediment or turbidity in a water of the state is attributable to natural causes or to the reasonable operation of irrigation and flood control facilities that are not subject to federal or state water pollution control permitting, numerical standards for temperature, dissolved solids content, dissolved oxygen, sediment or turbidity adopted under the Water Quality Act do not apply. "Reasonable operation", as used in this subsection, shall be defined by regulation of the commission.

History: 1953 Comp., 75-39-11, enacted by Laws 1967, ch. 190, 11; 1973, ch. 326, 6; 1993, ch. 291, 11; 1995, ch. 133, 1; 1999, ch. 152, 1.



Section 74-6-13 - Construction.

74-6-13. Construction.

The Water Quality Act provides additional and cumulative remedies to prevent, abate and control water pollution, and nothing abridges or alters rights of action or remedies in equity under the common law or statutory law, criminal or civil. No provision of the Water Quality Act or any act done by virtue thereof estops the state or any political subdivision or person as owner of water rights or otherwise, in the exercise of their rights in equity or under the common law or statutory law to suppress nuisances or to abate pollution.

History: 1953 Comp., 75-39-12, enacted by Laws 1967, ch. 190, 12.



Section 74-6-14 - Recompiled.

74-6-14. Recompiled.



Section 74-6-15 - Confidential information; penalties.

74-6-15. Confidential information; penalties.

A. Records, reports or information obtained by the commission or a constituent agency pursuant to the Water Quality Act [Chapter 74, Article 6 NMSA 1978] shall be generally available to the public. All ambient water quality data and all effluent data obtained by the commission or a constituent agency shall be available to the public. Records, reports or information or particular parts of the records, reports or information shall be held confidential, if a person can demonstrate to the commission or constituent agency that the records, reports or information or particular parts of the records, reports or information, if made public, would divulge confidential business records or methods or processes entitled to protection as trade secrets. Except that the record, report or information may be disclosed:

(1) to officers, employees or authorized representatives of the commission or a constituent agency concerned with carrying out the purposes and provisions of the Water Quality Act;

(2) to officers, employees or authorized representatives of the United States government; or

(3) when relevant in any proceeding pursuant to the Water Quality Act or the federal act.

B. The commission shall promulgate regulations to implement the provisions of this section, including regulations specifying business records entitled to protection as confidential.

C. An officer, employee or authorized representative of the commission or a constituent agency who knowingly or willfully publishes, divulges, discloses or makes known any information that is required to be considered confidential pursuant to this section shall be fined not more than one thousand dollars ($1,000) or imprisonment of not more than one year, or both.

History: Laws 1993, ch. 291, 13.



Section 74-6-16 - Effect and enforcement of Water Quality Act during transition.

74-6-16. Effect and enforcement of Water Quality Act during transition.

A. All rules, regulations, water quality standards and administrative determinations of the commission and any constituent agency pertaining to the Water Quality Act that existed prior to the effective date of this 1993 act shall remain in full force and effect after that date until repealed or amended, unless in conflict with, prohibited by or inconsistent with the provisions of the Water Quality Act.

B. All enforcement actions taken before the effective date of this 1993 act shall be valid if based upon a violation of the Water Quality Act, including any regulation or water quality standard that was in effect at the time of the violation.

History: Laws 1993, ch. 291, 16.



Section 74-6-17 - Termination of agency life; delayed repeal.

74-6-17. Termination of agency life; delayed repeal.

The water quality control commission is terminated on July 1, 2019 pursuant to the Sunset Act [12-9-11 to 12-9-21 NMSA 1978]. The commission shall continue to operate according to the provisions of Chapter 74, Article 6 NMSA 1978 until July 1, 2020. Effective July 1, 2020, Sections 74-6-3 through 74-6-4 NMSA 1978 are repealed.

History: 1978 Comp., 74-6-13.1, enacted by Laws 1987, ch. 333, 15; 1993, ch. 291, 17; 1999, ch. 21, 2; 2005, ch. 208, 26; 2013, ch. 166, 8.






Article 6A - Wastewater Facility Construction Loans

Section 74-6A-1 - Short title.

74-6A-1. Short title.

Chapter 74, Article 6A NMSA 1978 may be cited as the "Wastewater Facility Construction Loan Act".

History: Laws 1986, ch. 72, 1; 1991, ch. 172, 2.



Section 74-6A-2 - Purpose.

74-6A-2. Purpose.

The purpose of the Wastewater Facility Construction Loan Act is to provide state agencies and local authorities in New Mexico with low-cost financial assistance in the construction of necessary wastewater facilities through the creation of a self-sustaining program so as to improve and protect water quality and public health.

History: Laws 1986, ch. 72, 2; 1989, ch. 323, 1; 2017, ch. 114, 1.



Section 74-6A-3 - Definitions.

74-6A-3. Definitions.

As used in the Wastewater Facility Construction Loan Act:

A. "administrative fee" means a fee assessed and collected by the department from a state agency or local authority on each loan and expressed as a percentage per year on the outstanding principal amount of the loan, payable by the borrower on the same date that principal and interest on the loan are due, for deposit in the clean water administrative fund;

B. "commission" means the water quality control commission;

C. "division" or "department" means the department of environment;

D. "financial assistance" means loans, the purchase or refinancing of existing state agency or local political subdivision obligations, loan guarantees, credit enhancement techniques to reduce interest on loans and bonds, bond insurance and bond guarantees or any combination of these purposes;

E. "fund" means the wastewater facility construction loan fund;

F. "local authority" means any municipality, county, incorporated county, mutual domestic water consumers association as defined by the Sanitary Projects Act [Chapter 3, Article 29 NMSA 1978], sanitation district, water and sanitation district or any similar district, recognized Indian tribe or other issuing agency created pursuant to a joint powers agreement acting on behalf of any entity listed in this subsection;

G. "operate and maintain" means to perform all necessary activities, including replacement of equipment or appurtenances, to ensure the dependable and economical function of a wastewater facility in accordance with its intended purpose;

H. "wastewater facility" means a publicly owned system for treating or disposing of sewage or wastes either by surface or underground methods, including any equipment, plant, treatment works, structure, machinery, apparatus or land, in any combination, that is acquired, used, constructed or operated for the storage, collection, reduction, recycling, reclamation, disposal, separation or treatment of water or wastes or for the final disposal of residues resulting from the treatment of water or wastes, such as pumping and ventilating stations, facilities, plants and works, outfall sewers, interceptor sewers and collector sewers and other real or personal property and appurtenances incident to their use or operation. "Wastewater facility" also includes a nonpoint source water pollution control project as eligible under the Clean Water Act;

I. "account" means the wastewater suspense account;

J. "board" means the state board of finance;

K. "bonds" means wastewater bonds or other obligations authorized by the commission to be issued by the board pursuant to the Wastewater Facility Construction Loan Act;

L. "Clean Water Act" means the federal Clean Water Act of 1977 and its subsequent amendments or successor provisions;

M. "federal securities" means direct obligations of the United States, or obligations the principal and interest of which are unconditionally guaranteed by the United States, or an ownership interest in either of the foregoing;

N. "force account construction" means construction performed by the employees of a local authority rather than through a contractor;

O. "holders" means persons who are owners of bonds, whether registered or not, issued pursuant to the Wastewater Facility Construction Loan Act;

P. "issuing resolution" means a formal statement adopted by the board to issue bonds pursuant to the Wastewater Facility Construction Loan Act, including any trust agreement, trust indenture or similar instrument providing terms and conditions for the bonds to be issued;

Q. "recommending resolution" means a formal statement adopted by the commission recommending to the board that bonds be issued pursuant to the Wastewater Facility Construction Loan Act, including any trust agreement, trust indenture or similar instrument providing the terms and conditions for the bonds that are issued; and

R. "state agency" means an agency or department of the executive branch of government.

History: Laws 1986, ch. 72, 3; 1989, ch. 323, 2; 1991, ch. 172, 3; 2007, ch. 344, 2; 2015, ch. 112, 1; 2017, ch. 114, 2.



Section 74-6A-4 - Fund created; administration.

74-6A-4. Fund created; administration.

A. There is created in the state treasury a revolving loan fund to be known as the "wastewater facility construction loan fund", which shall be administered by the division as agent for the commission and operated as a separate account. The commission is authorized to establish procedures and adopt regulations as required to administer the fund in accordance with the Clean Water Act and state law. Any regulations relating to the issuance of bonds and the expenditure of proceeds of bond issues shall be approved by the board. The commission shall, whenever possible, coordinate application procedures and funding cycles with the New Mexico Community Assistance Act [11-6-1 NMSA 1978].

B. The following shall be deposited directly in the fund:

(1) grants from the federal government or its agencies allotted to the state for capitalization of the fund;

(2) funds as appropriated by the legislature to implement the provisions of the Wastewater Facility Construction Loan Act or to provide state matching funds that are required by the terms of any federal grant under the Clean Water Act;

(3) loan principal, interest and penalty payments if required by the terms of any federal grant under the Clean Water Act;

(4) money transferred from the account as needed to fulfill requirements of the Clean Water Act; and

(5) any other public or private money dedicated to the fund.

C. Money in the fund is appropriated for expenditure by the commission in a manner consistent with the terms and conditions of the federal capitalization grants and the Clean Water Act and may be used:

(1) to provide loans for the construction or rehabilitation of wastewater facilities;

(2) to purchase, refund or refinance obligations incurred by local authorities in the state for wastewater facilities where the obligations were incurred and construction commenced after March 7, 1985;

(3) to guarantee, or purchase insurance for, obligations of local authorities to improve credit market access or reduce interest rates;

(4) to provide a source of revenue or security for the payments of principal and interest on bonds recommended by the commission and issued by the board if the proceeds of the bonds are deposited in the fund to the extent provided in the terms of the federal grant;

(5) to provide loan guarantees for similar revolving funds established by local authorities;

(6) to fund the administrative expenses of the board, the commission and the division necessary to implement the provisions of the Wastewater Facility Construction Loan Act, including but not limited to costs of servicing loans and issuing bonds, fund start-up costs, financial management and legal consulting fees and reimbursement costs for support services from other state agencies; and

(7) to fund other programs for which the federal government authorizes use of wastewater grants or to provide for any other expenditure consistent with the Clean Water Act grant program and state law.

D. Pursuant to regulations adopted by the commission, the division may impose and collect an administrative fee from each local authority that receives financial assistance from the fund, which fee shall not exceed five percent of the total loan amount and which shall be deposited in the clean water administrative fund.

E. Money not currently needed for the operation of the fund or otherwise dedicated may be invested according to the provisions of Chapter 6, Article 10 NMSA 1978, and all interest earned on such investments shall be credited to the fund. Money remaining in the fund at the end of any fiscal year shall not revert to the general fund but shall accrue to the credit of the fund.

F. Acting as agent for the commission, the division shall maintain full authority for the operation of the fund in accordance with applicable federal and state law, including but not limited to preparing the annual intended use plan and ensuring that loan recipients are on the state priority list or otherwise satisfy Clean Water Act requirements.

G. The division shall establish fiscal controls and accounting procedures that are sufficient to ensure proper accounting for fund payments, disbursements and balances and shall provide an annual report and an annual independent audit on the fund to the governor and to the United States environmental protection agency as required by the Clean Water Act.

History: 1978 Comp., 74-6A-4, enacted by Laws 1991, ch. 172, 4; 2007, ch. 344, 3.



Section 74-6A-4.1 - Clean water administrative fund; created; use.

74-6A-4.1. Clean water administrative fund; created; use.

A. The "clean water administrative fund" is created in the state treasury and shall be administered by the department as agent for the commission. The clean water administrative fund shall be a dedicated fund, and all money in the clean water administrative fund is appropriated to the department to be used solely to administer the wastewater facility construction loan fund, which may include water quality planning and water quality analysis and protection studies if authorized by the department and, if necessary, the United States environmental protection agency. The commission may establish procedures, adopt regulations and set fees as required to administer the clean water administrative fund in accordance with the Clean Water Act and state law. The clean water administrative fund shall consist of money deposited from:

(1) loan administration fees collected by the department after the effective date of this section on loans made from the wastewater facility construction loan fund;

(2) interest earned on investment of the clean water administrative fund;

(3) grants from the federal government allotted to the state for the clean water administrative fund;

(4) funds as appropriated by the legislature for administration to implement the provisions of the Clean Water Act; and

(5) any other public or private money dedicated to the clean water administrative fund.

B. Money in the clean water administrative fund not currently needed for the operation of the fund or otherwise dedicated may be invested according to the provisions of Chapter 6, Article 10 NMSA 1978, and all interest earned on such investments shall be credited to the clean water administrative fund. Money remaining in the clean water administrative fund at the end of any fiscal year shall not revert to the general fund but shall accrue to the credit of the clean water administrative fund.

C. The department shall establish fiscal controls and accounting procedures that are sufficient to ensure proper accounting for clean water administrative fund payments, disbursements and balances and shall provide an annual report and an annual independent audit on the clean water administrative fund to the governor and to the United States environmental protection agency as required by the Clean Water Act.

History: Laws 2007, ch. 344, 1.



Section 74-6A-7 - Loan program; administration.

74-6A-7. Loan program; administration.

A. The division shall establish a program to provide financial assistance to local authorities, individually or jointly, for acquisition, construction or modification of wastewater facilities. The division as agent of the commission is authorized to enter into contracts and other agreements to carry out the provisions of the Wastewater Facility Loan Construction Act, including but not limited to contracts and agreements with federal agencies, local authorities and other parties.

B. The commission shall adopt a system for the ranking of wastewater facility construction projects for financial assistance.

History: Laws 1991, ch. 172, 5.



Section 74-6A-8 - Financial assistance; criteria.

74-6A-8. Financial assistance; criteria.

A. Financial assistance shall be provided only to state agencies and local authorities that:

(1) meet the requirements for financial capability set by the division to assure sufficient revenues to operate and maintain the wastewater facility for its useful life and to repay the financial assistance;

(2) agree to operate and maintain the wastewater facility so that the facility will function properly over its structural and material design life;

(3) agree to maintain separate project accounts, to maintain project accounts properly in accordance with generally accepted governmental accounting standards and to conduct an audit of the project's financial records;

(4) provide a written assurance, signed by an attorney, that the state agency or local authority has or will acquire proper title, easements and rights of way to the property upon or through which the wastewater facility proposed for funding is to be constructed or extended;

(5) require the contractor of the wastewater facility construction project to post a performance and payment bond in accordance with the requirements of Section 13-4-18 NMSA 1978 and its subsequent amendments and successor provisions;

(6) provide a written notice of completion and start of operation of the wastewater facility;

(7) appear on the priority list of the fund, regardless of rank on such list; and

(8) provide such information to the division as required by the commission in order to comply with the provisions of the Clean Water Act and state law.

B. Loans shall be made only to state agencies and local authorities that establish one or more dedicated sources of revenue to repay the money received from the commission and to provide for operation, maintenance and equipment replacement expenses. A state agency or local authority, any existing statute to the contrary notwithstanding, may do any of the following:

(1) obligate itself to pay to the commission at periodic intervals a sum sufficient to provide all or any part of bond debt service with respect to the bonds recommended by the commission and issued by the board to fund the loan for the wastewater facility project of the state agency or local authority and pay over the debt service to the account of the wastewater facility project for deposit to the fund;

(2) fulfill any obligation to pay the commission by the issuance of bonds, notes or other obligations in accordance with the laws authorizing issuance of state or local authority obligations; provided, however, that, notwithstanding the provisions of Section 4-54-3 or 6-15-5 NMSA 1978 or other statute or law requiring the public sale of local authority obligations, such obligations may be sold at private sale to the commission at the price and upon the terms and conditions the local authority shall determine;

(3) levy, collect and pay over to the commission and obligate itself to continue to levy, collect and pay over to the commission the proceeds of one or more of the following:

(a) sewer or waste disposal service fees or charges;

(b) licenses, permits, taxes and fees;

(c) special assessments on the property served or benefited by the wastewater facility project; or

(d) other revenue available to the state agency or local authority;

(4) undertake and obligate itself to pay its contractual obligation to the commission solely from the proceeds from any of the sources specified in Paragraph (3) of this subsection or, in accordance with the laws authorizing issuance of state agency or local authority obligations, impose upon itself a general obligation pledge to the commission additionally secured by a pledge of any of the sources specified in Paragraph (3) of this subsection; or

(5) enter into agreements, perform acts and delegate functions and duties as its governing body shall determine is necessary or desirable to enable the division as agent for the commission to fund a loan to the state agency or local authority to aid it in the construction or acquisition of a wastewater facility project.

C. Each loan made by the division as agent for the commission shall provide that repayment of the loan shall begin not later than one year after completion of construction of the wastewater facility project for which the loan was made and shall be repaid in full no later than thirty years after completion of the construction. All principal and interest on loan payments shall be deposited in the fund.

D. Financial assistance shall be made with an annual interest rate to be five percent or less as determined by the commission.

E. A zero-percent interest rate may be approved by the division when the following conditions have been met by the local authority:

(1) the local authority's average user cost is at least fifteen dollars ($15.00) per month or a higher amount as determined by the commission; and

(2) the local authority's median household income is less than three-fourths of the statewide nonmetropolitan median household income.

F. A local authority may use the proceeds from financial assistance received under the Wastewater Facility Construction Loan Act to provide a local match or any other nonfederal share of a wastewater facility construction project as allowed pursuant to the Clean Water Act.

G. Financial assistance received pursuant to the Wastewater Facility Construction Loan Act shall not be used by a state agency or local authority on any wastewater facility project constructed in fulfillment or partial fulfillment of requirements made of a subdivider under the provisions of the Land Subdivision Act [47-5-1 through 47-5-8 NMSA 1978] or the New Mexico Subdivision Act [Chapter 47, Article 6 NMSA 1978].

H. Financial assistance shall be made only to state agencies and local authorities that employ or contract with a professional engineer to provide and be responsible for engineering services on the wastewater facility project. Such services include but are not limited to an engineering report, construction contract documents, supervision of construction and start-up services.

I. Financial assistance shall be made only for eligible items. For financial assistance composed entirely of state funds, eligible items include but are not limited to the costs of engineering feasibility reports, contracted engineering design, inspection of construction, special engineering services, start-up services, contracted construction, materials purchased or equipment leased for force account construction, land or acquisition of existing facilities, but eligible items do not include the costs of water rights and local authority administrative costs. For financial assistance made from federal funds, eligible items are those identified pursuant to the Clean Water Act.

J. In the event of default by the state agency or local authority, the commission may enforce its rights by suit or mandamus or may utilize all other available remedies under state law.

History: Laws 1991, ch. 172, 6; 2015, ch. 112, 2; 2017, ch. 114, 3.



Section 74-6A-9 - Commission; powers.

74-6A-9. Commission; powers.

A. In administering the Wastewater Facility Construction Loan Act, the commission shall have the following powers, which may be implemented by the division, in addition to those specified in the Water Quality Act [Chapter 74, Article 6 NMSA 1978]:

(1) to provide financial assistance to state agencies or local authorities to finance all or part of a wastewater facility, including all forms of assistance for which the fund may be used pursuant to the Wastewater Facility Construction Loan Act;

(2) to adopt resolutions recommending that the board issue bonds or refunding bonds pursuant to the provisions of the Wastewater Facility Construction Loan Act;

(3) to execute agreements concerning state contributions to the fund made pursuant to the Clean Water Act, including obligating the commission to pay a portion of the estimated reasonable cost of a wastewater facility of a local authority as may be required to meet the water quality goals of the Clean Water Act and the state;

(4) to foreclose upon, attach or condemn any wastewater facility, property or interest in the facility pledged, mortgaged or otherwise available as security for a project financed in whole or in part pursuant to the Wastewater Facility Construction Loan Act in the event of a default by a state agency or local authority;

(5) to acquire and hold title to or leasehold interest in real and personal property and to sell, convey or lease that property for the purpose of satisfying a default or enforcing the provisions of a loan agreement;

(6) through its agent the division, to manage the fund, to grant and administer financial assistance to local authorities and to apply for and accept grants, including but not limited to capitalization grant awards made to the state in accordance with the Clean Water Act and the Wastewater Facility Construction Loan Act;

(7) to appoint and employ attorneys, financial advisors, underwriters and other experts and agents and employees as the business of the commission may require;

(8) to sue or be sued and to prosecute and defend, at law or in equity, in any court having jurisdiction over the subject matter and the parties to the matter;

(9) to collect application, origination and administrative fees from the state agency or local authority, the total of which for any loan shall not exceed four percent of the value of the loan requested or authorized;

(10) to adopt regulations necessary and appropriate to implement the provisions of the Wastewater Facility Construction Loan Act; and

(11) to have and exercise all the rights and powers necessary, incidental to or implied from the specific powers enumerated in this section.

B. Specific powers enumerated in this section shall not limit any power necessary or appropriate to carry out the purposes and intent of the Wastewater Facility Construction Loan Act.

C. The commission shall use accounting, audit and fiscal procedures conforming to generally accepted government accounting standards and shall otherwise prepare audits and budgets in accordance with state law. The fiscal year of the commission shall coincide with the fiscal year of the state.

D. The commission shall deliver an annual report during the first week of each regular session of the legislature on the status of the wastewater facility construction loan program and the fund to the governor and legislature.

History: Laws 1991, ch. 172, 7; 2017, ch. 114, 4.



Section 74-6A-10 - Board; duties and powers.

74-6A-10. Board; duties and powers.

A. The board may issue bonds or refunding bonds pursuant to the Wastewater Facility Construction Loan Act when the commission issues a recommending resolution to the board stating that a bond issue is required to implement the provisions of that act.

B. The board may enter into agreements regarding the sale of bonds recommended by the commission, including arrangements for letters of credit, bond insurance or other credit enhancement devices, provided that no agreement shall obligate funds under the control of the commission other than as provided in the Wastewater Facility Construction Loan Act.

C. Prior to issuance of bonds recommended by the commission pursuant to the Wastewater Facility Construction Loan Act, the board may adopt regulations related to the issuance of bonds and the expenditure of bond proceeds pursuant to that act.

History: Laws 1991, ch. 172, 8.



Section 74-6A-11 - Wastewater suspense account created.

74-6A-11. Wastewater suspense account created.

A. There is created in the state treasury a fund to be known as the "wastewater suspense account". The proceeds of bonds recommended by the commission and issued and sold by the board pursuant to provisions of the Wastewater Facility Construction Loan Act shall be deposited in the account. The commission shall be the administrator of the account. All expenditures or transfers from the account shall be approved by the commission. Money in the account shall be withdrawn, expended or transferred as necessary to comply with the provisions of the recommending and issuing resolutions for the bonds, the proceeds of which have been deposited in the account, and to fund the provisions of the Wastewater Facility Construction Loan Act and the Clean Water Act.

B. Money in the account may be invested according to provisions of Chapter 6, Article 10 NMSA 1978. All interest earned on the investments shall be credited to the account.

C. Money in the account shall not revert to the general fund but accrue to the credit of the account.

History: Laws 1991, ch. 172, 9.



Section 74-6A-12 - Commission bonds.

74-6A-12. Commission bonds.

A. The board, upon recommendation from the commission, may issue and sell bonds or other obligations recommended by the commission to provide funds for any purpose enumerated in the Wastewater Facility Construction Loan Act or for payment of obligations incurred or temporary loans made to accomplish any purpose of that act. As prescribed in the recommending resolution, bonds may be issued in one or more series; shall bear prescribed dates; shall be in the form provided in the Supplemental Public Securities Act [6-14-8 through 6-14-11 NMSA 1978]; shall be issued in prescribed denominations; shall have terms and maturities that do not exceed twenty-five years from the date of issue of each series; shall bear interest at prescribed rates; shall be payable and evidenced in the manner and times as set by the board; may be redeemed with or without premiums prior to maturity; may be ranked or assigned priority status; and may contain provisions not inconsistent with this subsection.

B. As security for the payment of the principal and interest on bonds recommended by the commission and issued by the board, the commission is authorized to pledge, transfer and assign after consultation with the board:

(1) any obligations of each state agency or local authority, payable to the commission;

(2) the security for the state agency or local authority obligations;

(3) any grant, subsidy or contribution from the United States or any of its agencies or instrumentalities; or

(4) any income, revenues, funds or other money of the commission from any other source appropriated or authorized for use for the purpose of implementing the provisions of the Wastewater Facility Construction Loan Act.

C. The bonds and other obligations recommended by the commission and issued by the board may be sold at any time the commission and the board agree upon. The bonds may be sold at private or public sale at prices as provided in the Public Securities Act [6-14-1 through 6-14-3 NMSA 1978] and in a manner agreed upon by the board and the commission. The commission may apply the proceeds of the sale of the bonds it recommends that have been issued by the board to:

(1) the purposes of the Wastewater Facility Construction Loan Act or the purposes for which the fund may be used;

(2) the payment of interest on bonds recommended by the commission and issued by the board for a period not to exceed three years from the date of issuance of the bonds; and

(3) the payment of all expenses, including publication and printing charges, attorney fees, financial advisory and underwriter fees, and premiums or commissions that the commission or the board determines are necessary or advantageous in connection with the recommendation, advertisement, sale, creation and issuance of commission-recommended obligations.

The board retains the power to fix the date of sale of the bonds and to take all actions necessary to sell and deliver the bonds.

D. In anticipation of the issuance of bonds, the board or the commission may borrow such sums as may be needed for any of the purposes enumerated in Subsection C of this section, obligate itself by certificate or promissory note, bearing interest at a rate to be specified by the commission and maturing within fifteen months from the date of the certificate or promissory note. The certificates or promissory notes shall be payable solely from the proceeds of the bonds recommended by the commission and issued by the board and from the funds from which commission-recommended bonds are payable. In the event that commission funds are not available for a loan for a wastewater facility project when application is made, in order to accelerate the completion of any wastewater facility project, the local authority may, with the approval of the commission, obligate such local authority to provide local funds to pay that portion of the cost of the wastewater facility project that the commission agrees to make available by loan, and the commission may refund the amount expended on its behalf by the local authority.

E. The commission may recommend that the board issue and sell refunding bonds for the purpose of paying, defeasing or refunding the principal of, interest on and any redemption premiums on any matured or unmatured outstanding bonds recommended by the commission and issued by the board or any matured or unmatured bonds of the state issued to finance wastewater facility projects constructed pursuant to the Clean Water Act grant program. Refunding bonds issued by the board pursuant to a recommendation by the commission shall be subject to the provisions of the Wastewater Facility Construction Loan Act in the same manner and to the same extent as other bonds issued pursuant to that act. The holders of refunding bonds shall be subrogated and entitled to all priorities, rights and pledges to which the bonds refunded thereby were entitled.

F. Except as otherwise provided in the Wastewater Facility Construction Loan Act, the proceeds of refunding bonds shall be immediately applied to the retirement of the bonds to be refunded or be placed in escrow or trust in one or more trust banks within or without the state to be applied to the payment of the refunded bonds or the refunding bonds, or both, in such priority and in the manner that the commission and the board may determine.

G. The incidental costs of refunding bonds may be paid by the purchaser of the refunding bonds or be defrayed from other available revenues of the commission, from the proceeds of the refunding bonds, from the interest or other yield derived from the investment of any refunding bond proceeds or other money in escrow or trust, from any other sources legally available for that purpose or from any combination of sources as the commission may determine.

H. Any accrued interest and any premium appertaining to a sale of refunding bonds may be applied to the payment of the interest or the principal of the bonds, or to both interest and principal, may be deposited in the account or in the fund and expended solely for the purposes of this subsection, may be used to refund bonds by deposit in escrow, trust or otherwise or may be used to defray any incidental costs appertaining to the refunding or any combination thereof, as the commission may determine.

I. An escrow or trust shall be limited to proceeds of refunding bonds.

J. A trust bank accounting for federal securities and other securities issued by the federal government in escrow or trust may place those securities for safekeeping wholly or in part in one or more trust banks within or without the state. Proceeds in escrow or trust may be invested or reinvested in federal securities and, in the case of an escrow or trust for the refunding of outstanding bonds or securities, in other securities issued by the federal government if the recommending and issuing resolutions expressly permit the investment or reinvestment in securities issued by the federal government other than federal securities.

K. A trust bank shall continuously secure, by a pledge of federal securities in an amount at all times at least equal to the total uninvested amount of the money, any money placed in escrow or trust in that trust bank, or by that trust bank in one or more trust banks within or without the state, and not invested or reinvested in federal securities and other securities issued by the federal government.

L. Proceeds and investments in escrow or trust, together with interest or gain to be derived from that investment, shall be in an amount at all times sufficient to pay principal, interest, prior redemption premiums due, charges of the escrow agent or trustee and other incidental expenses, except to the extent otherwise provided for, as such obligations become due at their respective maturities or due at designated prior redemption dates in connection with which the commission has exercised or is obligated to exercise a prior redemption option.

M. The computations made in determining sufficiency shall be verified by a certified public accountant.

N. A purchaser of a refunding bond issued pursuant to this section shall not be responsible for the application of the proceeds by the commission or any of the officers, agents or employees of the commission.

O. The state treasurer may invest any idle or surplus money of the state in bonds recommended by the commission and issued by the board. The governing body of any public entity in the state may invest any idle or surplus money held in its treasury in bonds recommended by the commission and issued by the board. Bonds recommended by the commission and issued by the board shall be legal investments for executors, administrators, trustees and other fiduciaries, unless otherwise directed by the court having jurisdiction of the fiduciary relation or by the document that is the source of the fiduciary's authority, and for savings banks and insurance companies organized under the laws of the state.

P. Bonds or other obligations recommended by the commission and issued by the board and the interest applicable thereto and the income therefrom and all projects or parts thereof and all assets of the commission shall be exempt from taxation in the state.

Q. Bonds may be issued under the provisions of the Wastewater Facility Construction Loan Act only with the approval of the commission and the board pursuant to authority provided in that act.

R. Commission members or employees or board members or employees and any person executing bonds issued pursuant to the Wastewater Facility Construction Loan Act shall not be liable personally on the bonds or be subject to any personal liability or accountability by reason of the issuance of the bonds.

S. All bonds recommended by the commission and issued by the board, while registered, are declared and shall be construed to be negotiable instruments.

T. All bonds, notes and certificates recommended by the commission and issued by the board shall be special obligations of the board, payable solely from the revenue, income, fees or charges that may, pursuant to the provisions of the Wastewater Facility Construction Loan Act, be pledged to the payment of such obligations, and the bonds, notes or certificates shall not create an obligation, debt or liability of the state. No breach of any pledge, obligation or agreement of the commission shall impose a pecuniary liability upon the state or a charge upon its general credit or taxing power.

U. Any recommending or issuing resolution shall provide that each bond recommended or authorized shall recite that it is issued by the board under recommendation of the commission. The recital shall clearly state that the bonds are in full compliance with all of the provisions of the Wastewater Facility Construction Loan Act, and all bonds issued containing such recital shall be incontestable for any cause whatsoever after their delivery for value.

History: Laws 1991, ch. 172, 10; 2017, ch. 114, 5.



Section 74-6A-13 - Agreement of the state not to limit or alter rights of obligees.

74-6A-13. Agreement of the state not to limit or alter rights of obligees.

The state hereby pledges to and agrees with the holders of any bonds or other obligations issued under the Wastewater Facility Construction Loan Act and with those parties who enter into contracts with the commission or with the division pursuant to the provisions of the Wastewater Facility Construction Loan Act, that the state shall not limit, alter, restrict or impair the rights vested in the commission to fulfill the terms of agreements made with the holders of bonds or other obligations recommended and issued pursuant to the Wastewater Facility Construction Loan Act and with the parties who may enter into contracts with the commission pursuant to the Wastewater Facility Construction Loan Act, and that the state shall not limit, alter, restrict, or impair the rights vested in a local authority or in the commission, the board or the division to fulfill the terms of contracts made with the commission or the board and with parties who enter into contracts with such local authorities or with the division acting as agent of the commission pursuant to the Wastewater Facility Construction Loan Act. The state further agrees that it shall not in any way impair the rights or remedies of the holders of such bonds or other obligations of such parties until such bonds and other obligations, together with interest thereon, with interest on any unpaid installment of interest and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged and such contracts are fully performed on the part of the commission, the board, the local authorities or the division acting as agent of the commission. Nothing in this subsection precludes such limitation or alteration if and when adequate provision is made by law for the protection of the holders of bonds or other obligations recommended by the commission and issued by the board or those entering into such contracts with the commission, or the commission under any contract with a local authority, or with the division acting as agent for the commission. The commission or the board may include this pledge and undertaking for the state in such bonds or other obligations and in such contracts.

History: Laws 1991, ch. 172, 11.



Section 74-6A-14 - Validation.

74-6A-14. Validation.

All outstanding securities of the state and of all local authorities, all loan or other agreements entered into between the state or the division and any local authority, all regulations promulgated by the commission and all acts and proceedings taken by or on behalf of the state or any local authority with respect to the financing of wastewater facilities are hereby validated, ratified, approved and confirmed. To the extent necessary to carry out its purposes, the commission shall treat any bonds, obligations or agreements of the state or the division that were entered into prior to the effective date hereof for the purpose of effecting the provisions of the Wastewater Facility Construction Loan Act or the Clean Water Act as if such bonds, obligations or agreements were those recommended by the commission and issued by the board.

History: Laws 1991, ch. 172, 12.



Section 74-6A-15 - Water quality control commission; instrumentality.

74-6A-15. Water quality control commission; instrumentality.

The water quality control commission shall be an instrumentality of the state.

History: Laws 1991, ch. 172, 13.






Article 6B - Ground Water Protection

Section 74-6B-1 - Short title.

74-6B-1. Short title.

Chapter 74, Article 6B NMSA 1978 may be cited as the "Ground Water Protection Act".

History: Laws 1990, ch. 124, 1; 1992, ch. 64, 1.



Section 74-6B-2 - Findings; purpose of act.

74-6B-2. Findings; purpose of act.

A. The legislature recognizes the threat to the public health and safety and the environment resulting from pollution of ground water resources as a result of leaking storage tanks. The legislature also recognizes that some owners and operators of facilities containing storage tanks cannot take corrective action without placing their businesses in serious financial jeopardy.

B. The legislature finds that, because New Mexico is large in area and sparsely populated in some regions, it is in the public interest to take corrective action at contaminated sites so that fuel will continue to be readily available.

C. The purpose of the Ground Water Protection Act is to provide substantive provisions and funding mechanisms to the extent that funds are available to enable the state to take corrective action at sites contaminated by leakage from storage tanks.

History: Laws 1990, ch. 124, 2; 1995, ch. 6, 15; 2001, ch. 325, 12.



Section 74-6B-3 - Definitions.

74-6B-3. Definitions.

As used in the Ground Water Protection Act:

A. "above ground storage tank" means a single tank or a combination of tanks, including underground pipes connected thereto, that are used to contain petroleum, including crude oil or any fraction thereof that is liquid at standard conditions of temperature and pressure of sixty degrees Fahrenheit and fourteen and seven-tenths pounds per square inch absolute, and the volume of which is more than ninety percent above the surface of the ground. The term does not include any:

(1) farm, ranch or residential tank used for storing motor fuel for noncommercial purposes;

(2) pipeline facility, including gathering lines, that are regulated under the federal Natural Gas Pipeline Safety Act of 1968 or the federal Hazardous Liquid Pipeline Safety Act of 1979 or that is an intrastate pipeline facility regulated under state laws comparable to either act;

(3) surface impoundment, pit, pond or lagoon;

(4) storm water or wastewater collection system;

(5) flow-through process tank;

(6) liquid trap, tank or associated gathering lines or other storage methods or devices related to oil, gas or mining exploration, production, transportation, refining, processing or storage, or oil field service industry operations;

(7) tank used for storing heating oil for consumptive use on the premises where stored;

(8) pipes connected to any tank that is described in Paragraphs (1) through (7) of this subsection; or

(9) tanks or related pipelines and facilities owned or used by a refinery, natural gas processing plant or pipeline company in the regular course of their refining, processing or pipeline business;

B. "board" means the environmental improvement board;

C. "corrective action" means an action taken in accordance with rules of the board to investigate, minimize, eliminate or clean up a release to protect the public health, safety and welfare or the environment;

D. "department" means the department of environment;

E. "operator" means any person in control of or having responsibility for the daily operation of a storage tank;

F. "owner":

(1) means:

(a) in the case of a storage tank in use or brought into use on or after November 8, 1984, a person who owns a storage tank used for storage, use or dispensing of regulated substances; and

(b) in the case of a storage tank in use before November 8, 1984 but no longer in use after that date, a person who owned the tank immediately before the discontinuation of its use; and

(2) excludes, for purposes of tank registration requirements only, a person who:

(a) had an underground storage tank taken out of operation on or before January 1, 1974;

(b) had an underground storage tank taken out of operation after January 1, 1974 and removed from the ground prior to November 8, 1984; or

(c) had an above ground storage tank taken out of operation on or before July 1, 2001;

G. "person" means an individual or any legal entity, including all governmental entities;

H. "regulated substance" means:

(1) a substance defined in Section 101(14) of the federal Comprehensive Environmental Response, Compensation and Liability Act of 1980, but not including a substance regulated as a hazardous waste under Subtitle C of the federal Resource Conservation and Recovery Act of 1976; and

(2) petroleum, including crude oil or a fraction thereof, that is liquid at standard conditions of temperature and pressure of sixty degrees Fahrenheit and fourteen and seven-tenths pounds per square inch absolute;

I. "release" means a spilling, leaking, emitting, discharging, escaping, leaching or disposing from a storage tank into ground water, surface water or subsurface soils in amounts exceeding twenty-five gallons;

J. "secretary" means the secretary of environment;

K. "site" means a place where there is or was at a previous time one or more storage tanks and may include areas contiguous to the actual location or previous location of the tanks;

L. "storage tank" means an above ground storage tank or an underground storage tank; and

M. "underground storage tank" means a single tank or combination of tanks, including underground pipes connected thereto, that are used to contain an accumulation of regulated substances and the volume of which, including the volume of the underground pipes connected thereto, is ten percent or more beneath the surface of the ground. The term does not include any:

(1) farm, ranch or residential tank of one thousand one hundred gallons or less capacity used for storing motor fuel for noncommercial purposes;

(2) septic tank;

(3) pipeline facility, including gathering lines, regulated under the federal Natural Gas Pipeline Safety Act of 1968 or the federal Hazardous Liquid Pipeline Safety Act of 1979 or that is an intrastate pipeline facility regulated under state laws comparable to either act;

(4) surface impoundment, pit, pond or lagoon;

(5) storm water or wastewater collection system;

(6) flow-through process tank;

(7) liquid trap, tank or associated gathering lines directly related to oil or gas production and gathering operations;

(8) storage tank situated in an underground area, such as a basement, cellar, mineworking drift, shaft or tunnel, if the storage tank is situated upon or above the surface of the undesignated floor;

(9) tank used for storing heating oil for consumptive use on the premises where stored;

(10) tank exempted by rule of the board after finding that the type of tank is adequately regulated under another federal or state law; or

(11) pipes connected to any tank that is described in Paragraphs (1) through (10) of this subsection.

History: Laws 1990, ch. 124, 3; 1992, ch. 64, 2; 1993, ch. 298, 3; 2001, ch. 325, 13; 2010, ch. 27, 3.



Section 74-6B-4 - Storage tank committee; creation; terms; powers and duties.

74-6B-4. Storage tank committee; creation; terms; powers and duties.

A. An advisory committee to be known as the "storage tank committee" is created. It shall consist of seven members:

(1) the secretary or his designee; and

(2) six members to be appointed by and to serve at the pleasure of the governor and to be chosen from the following groups, with no more than one member from each group:

(a) fire protection districts;

(b) elected local government officials;

(c) wholesalers of motor fuels;

(d) independent retailers of motor fuels;

(e) individuals knowledgeable about corrective actions in connection with leaking storage tanks; and

(f) private citizens or interest groups.

B. Except for the initial terms of the members, the term of the appointed members shall be three years. For the purpose of staggering subsequent appointments, the initial terms of the six appointed members shall be: two for one year; two for two years; and two for three years. Members shall serve until their successors are appointed. Vacancies occurring in the membership of an appointed member shall be filled by the governor for the remainder of the unexpired term.

C. The committee may:

(1) recommend proposed rules to the board or the secretary;

(2) establish procedures, practices and policies governing the committee's activities;

(3) review corrective actions of the department and submit comments to the secretary; and

(4) review payments from the corrective action fund and submit its comments on the payments to the secretary, except payments made pursuant to Section 74-6B-13 NMSA 1978.

D. Members of the committee shall receive reimbursement for expenses incurred in the performance of their duties pursuant to the Per Diem and Mileage Act [Chapter 10, Article 8 NMSA 1978] and shall receive no other compensation, perquisite or allowance. Expenditures for this purpose shall be made from the storage tank fund.

History: Laws 1990, ch. 124, 4; 1992, ch. 64, 3; 2001, ch. 325, 14.



Section 74-6B-5 - Department's right of entry and inspection.

74-6B-5. Department's right of entry and inspection.

The department has all rights of entry and inspection necessary to administer and enforce the Ground Water Protection Act as it has under Section 74-4-4.3 NMSA 1978.

History: Laws 1990, ch. 124, 5; 1992, ch. 64, 4.



Section 74-6B-6 - Civil liability for damage to property from leaking storage tank.

74-6B-6. Civil liability for damage to property from leaking storage tank.

Nothing in the Ground Water Protection Act prohibits any existing or future claim for relief a person may have as a result of damages sustained because of a release from a storage tank.

History: Laws 1990, ch. 124, 6; 2001, ch. 325, 15.



Section 74-6B-7 - Corrective action fund created; authorization for expenditures.

74-6B-7. Corrective action fund created; authorization for expenditures.

A. There is created the "corrective action fund". The fund is intended to provide for financial assurance coverage and shall be used by the department to the extent that revenues are available to take corrective action in response to a release, to pay for the costs of a minimum site assessment in excess of ten thousand dollars ($10,000), to pay the state's share of federal leaking underground storage tank trust fund cleanup costs as required by the federal Resource Conservation and Recovery Act and to make payments to or on behalf of owners and operators for corrective action taken in accordance with Section 74-6B-13 NMSA 1978. The legislature may appropriate up to thirty percent of the annual distribution to the fund pursuant to Section 7-1-6.25 NMSA 1978 to the department to match federal funds, for underground contamination cleanup, and to address water needs. The owner or operator of a site shall not use the corrective action fund as evidence of financial assurance to satisfy claims of third parties.

B. The board, after recommendations from the storage tank committee, shall adopt rules for establishing priorities for corrective action at sites contaminated by storage tanks. The priorities for corrective action shall be based on public health, safety and welfare and environmental concerns. In adopting rules pursuant to this subsection, the board shall follow the procedures of Section 74-4-5 NMSA 1978. The provisions of that section relating to all other matters in connection with the adoption of rules shall apply. The department shall establish priority lists of sites in accordance with the rules adopted by the board.

C. The department shall make expenditures from the corrective action fund in accordance with rules adopted by the board or the secretary for corrective action taken by the state, owners or operators at sites contaminated by storage tanks; provided that:

(1) payments may be made only for corrective action taken by persons qualified by the department to perform the work pursuant to rules adopted by the board;

(2) no expenditures from the fund shall be paid to or on behalf of an owner or operator for corrective action, other than a minimum site assessment or sampling, if the corrective action is conducted by a person that is a subsidiary or parent of or that is otherwise affiliated with the owner or operator;

(3) expenditures shall be made by the department to perform corrective action, to pay for the costs of minimum site assessment in excess of ten thousand dollars ($10,000) or to make payments to or on behalf of an owner or operator in accordance with Section 74-6B-13 NMSA 1978;

(4) any corrective action taken shall be taken at sites in the order of priority appearing on the priority lists, unless an emergency threat to public health, safety and welfare or to the environment exists;

(5) when available revenues are limited and the fund can no longer be approved as a financial responsibility mechanism, priorities for expenditures from the fund shall also be based on financial need as determined by rules adopted by the board; and

(6) corrective action involving remediation shall follow a competitive bidding procedure based on technical merit and cost effectiveness.

D. No expenditure from the corrective action fund shall be authorized for corrective action at sites owned or operated by the United States or any agency or instrumentality thereof.

E. Nothing in this section authorizes payments for the repair or replacement of a storage tank or equipment.

F. Nothing in this section authorizes payments or commitments for payments in excess of the funds available.

G. The board, by rule, may provide for a specific amount to be reserved in the fund for emergencies. The amount reserved may be expended by the department only for corrective action necessary when an emergency threat to public health, safety and welfare or to the environment exists.

H. Within sixty days after receipt of notification that the corrective action fund has become incapable of paying for assured corrective actions, the owner or operator shall obtain alternative financial assurance acceptable to the department.

History: Laws 1990, ch. 124, 7; 1992, ch. 64, 5; 1993, ch. 298, 4; 1995, ch. 6, 16; 2001, ch. 325, 16; 2004, ch. 88, 1.



Section 74-6B-8 - Liability; cost recovery.

74-6B-8. Liability; cost recovery.

A. An owner or operator of a storage tank from which a release has occurred shall be strictly liable for the owner's, operator's and department's cost of taking corrective action at the site.

B. An owner or operator otherwise liable under Subsection A of this section shall not be liable for expenditures from the state corrective action fund associated with corrective action at the site if he has proved to the department that he has complied with the following:

(1) the owner or operator:

(a) is in substantial compliance with all of the requirements and provisions of rules adopted by the board to fulfill the requirements of Paragraphs (1) through (7) of Subsection C of Section 74-4-4 NMSA 1978;

(b) has paid all storage tank fees required by Sections 74-4-4.4 and 74-6B-9 NMSA 1978;

(c) has conducted a minimum site assessment in accordance with rules of the board and, if contamination is found, has taken action to prevent continuing contamination; and

(d) has cooperated in good faith with the department and has granted access to the department for investigation, cleanup and monitoring; and

(2) for sites where storage tanks were removed or properly abandoned prior to March 7, 1990, the owner or the operator:

(a) has paid all storage tank fees required by Section 74-4-4.4 NMSA 1978 and a two hundred dollar ($200) fee per site;

(b) has conducted a minimum site assessment in accordance with rules of the board; and

(c) has cooperated in good faith with the department and has granted access to the department for investigation, cleanup and monitoring.

C. In the event that the department determines that an owner or operator has not complied with the requirements of Subsection B of this section, the department may bring an action in district court against the owner or operator to recover expenditures from the corrective action fund incurred by the department in taking corrective action at the site. In addition, the department may bring an action in district court to recover any expenditures made of federal funds from the leaking underground storage tank trust fund in taking corrective action. These expenditures made from the corrective action fund and from federal funds include but are not limited to costs of investigating a release and undertaking corrective action, administrative costs and reasonable attorney fees. Expenditures recovered under this section, except for any recovered federal funds, shall be deposited into the corrective action fund.

D. The department has a right of subrogation to any insurance policies in existence at the time of the release to the extent of any rights the owner or operator of a site may have had under that policy and has a right of subrogation against any third party who caused or contributed to the release. The right of subrogation shall apply regardless of any defenses available to the owner or operator under Subsection B of this section. The right of subrogation shall apply to sites where corrective action is taken by owners or operators under Section 74-6B-13 NMSA 1978 as well as to sites where corrective action is taken by the state.

History: Laws 1990, ch. 124, 8; 1991, ch. 47, 1; 1992, ch. 64, 6; 2001, ch. 325, 17.



Section 74-6B-9 - Storage tank fee; deposit in storage tank fund.

74-6B-9. Storage tank fee; deposit in storage tank fund.

On July 1 of each year, there is due from and shall be paid by either the owner or the operator a fee of one hundred dollars ($100) for each storage tank owned or operated. The fees shall be paid to the department and deposited in the storage tank fund created in Section 74-4-4.8 NMSA 1978.

History: Laws 1990, ch. 124, 9; 1992, ch. 64, 7; 2001, ch. 325, 18.



Section 74-6B-10 - Act does not create insurance company or fund.

74-6B-10. Act does not create insurance company or fund.

Nothing in the Ground Water Protection Act creates an insurance company or an insurance fund. The corrective action fund is not subject to the provisions of the Insurance Code.

History: Laws 1990, ch. 124, 10.



Section 74-6B-13 - Payment program.

74-6B-13. Payment program.

A. Unless provided otherwise in this section, all costs in excess of ten thousand dollars ($10,000) that are necessary to perform a minimum site assessment in accordance with the rules of the board shall be paid from the corrective action fund.

B. Payment of the cost of corrective action, including the cost of a minimum site assessment, shall be made by the department following application and proper documentation of the costs and in accordance with rules adopted by the secretary establishing eligible and ineligible costs. Ineligible costs include attorney fees, repair or upgrade of tanks, loss of revenue and costs of monitoring a contractor.

C. The department shall adopt rules to provide for payments from the corrective action fund, to the extent that money is available in the fund, to persons who cannot afford to pay all or a portion of the initial ten thousand dollar ($10,000) cost of a minimum site assessment otherwise required in this section. The department shall develop a financial assistance means test, including a sliding scale of financial relief as the department deems appropriate, that allows some or all of the minimum site assessment costs to be paid from the corrective action fund.

D. All department determinations concerning the manner of payment, compliance and cost eligibility shall be made in accordance with department rules.

E. If the owner or operator is in compliance with the requirements of Subsection B of Section 74-6B-8 NMSA 1978, payment of costs from the corrective action fund shall occur not later than sixty days after the submission of the application and proper documentation of costs by the owner or operator, except as provided in Section 74-6B-14 NMSA 1978.

F. Before any payment is made for a corrective action pursuant to this section to or on behalf of an owner or operator, payment shall first be made to reimburse the federal leaking underground storage tank trust fund for any costs incurred for that corrective action.

G. Counties and municipalities are exempt from the requirements to pay any portion of the initial ten thousand dollars ($10,000) of a minimum site assessment.

History: 1978 Comp., 74-6B-13, enacted by Laws 1992, ch. 64, 10; 1993, ch. 327, 1; 1995, ch. 6, 17; 1997, ch. 104, 3; 1997, ch. 222, 3; 2001, ch. 325, 19.



Section 74-6B-14 - State liability; insufficient balance in the fund.

74-6B-14. State liability; insufficient balance in the fund.

Nothing in the Ground Water Protection Act establishes or creates any liability or responsibility on the part of the department or the state to pay corrective action costs from any source other than the corrective action fund, in the manner described, nor shall the department or the state have any liability or responsibility to make any payments for corrective action costs if the balance in the fund is insufficient to cover those costs.

History: 1978 Comp., 74-6B-14, enacted by Laws 1992, ch. 64, 11.






Article 7 - Environmental Compliance

Section 74-7-1 - Short title.

74-7-1. Short title.

This act [74-7-1 through 74-7-8 NMSA 1978] may be cited as the "Environmental Compliance Act".

History: Laws 1983, ch. 29, 1.



Section 74-7-2 - Purpose of act.

74-7-2. Purpose of act.

The purpose of the Environmental Compliance Act is to foster a sensitivity to the environment, to improve industry's compliance with environmental regulations that seek to maintain the delicate ecological balance while still pursuing the industrial and technological development of New Mexico, to implement a systematic procedure to review compliance with environmental regulations and to improve the environmental regulatory process by enhancing communication between industry and regulatory agencies.

History: Laws 1983, ch. 29, 2.



Section 74-7-3 - Definitions.

74-7-3. Definitions.

As used in the Environmental Compliance Act:

A. "board" means the environmental improvement board;

B. "director" means the director of the division;

C. "division" means the environmental improvement division of the health and environment department [department of environment];

D. "environmental audit" means a systematic assessment, analysis and evaluation by a regulated entity of its compliance with environmental laws and regulations administered by the board and the division, applicable to its operation; and

E. "regulated entity" means any person, partnership, corporation, firm, association, governmental or other entity organized and engaging in any business or activity in the state which deals with or has an impact on the environment of this state or which must by law comply with federal or state environmental protection regulations.

History: Laws 1983, ch. 29, 3.



Section 74-7-4 - Board; duties.

74-7-4. Board; duties.

The duties of the board are to:

A. develop and maintain regulations and standards regarding environmental auditing programs; and

B. promulgate other regulations as necessary to carry out the provisions of the Environmental Compliance Act.

History: Laws 1983, ch. 29, 4.



Section 74-7-5 - Adoption of regulations; notice and hearing; appeal.

74-7-5. Adoption of regulations; notice and hearing; appeal.

A. No regulations shall be adopted pursuant to the Environmental Compliance Act until after a public hearing by the board. As used in this section, "regulation" includes any amendment or repeal thereof. Hearings on regulations shall be held pertaining to that environmental area which is substantially affected by the regulation. In making a regulation, the board shall give the weight it deems appropriate to all relevant facts and circumstances presented at the hearing, including but not limited to:

(1) the protection of the health and welfare of both the general public and the individual worker and the maintenance of the delicate ecological balance;

(2) the necessity for and technical practicability and economic reasonableness of taking action with respect to environmental auditing programs;

(3) the need to protect private proprietary processes;

(4) the level of management support within the specific regulated entity for the environmental auditing program;

(5) a regulated entity's established procedures to ensure compliance and correction of any environmental standards that are violated; and

(6) compliance with the requirements of the following federal laws and their associated standards, regulations and state implementing directives:

(a) the National Environmental Policy Act of 1969;

(b) the Federal Water Pollution Control Act;

(c) the Safe Drinking Water Act;

(d) the Resource Conservation and Recovery Act of 1976;

(e) the Used Oil Recycling Act of 1980;

(f) the Clean Air Act;

(g) the Toxic Substances Control Act;

(h) the Occupational Safety and Health Act of 1970;

(i) the Noise Control Act of 1972;

(j) the Hazardous Materials Transportation Act; and

(k) the Comprehensive Environmental Response, Compensation and Liability Act of 1980.

B. Notice of the hearing shall be given at least thirty days prior to the hearing date and shall state the subject, time and place of the hearing and the manner in which interested persons may present their views. The notice shall state where interested persons may secure copies of any proposed regulation. The notice shall be published in a newspaper of general circulation in the area affected. Reasonable effort shall be made to give notice to all persons who have made a written request to the board for advance notice of hearings.

C. At the hearing, the board shall allow all interested persons reasonable opportunity to submit data, views or arguments, orally or in writing, pertaining to the feasibility of conducting environmental audits.

D. No regulation or amendment or repeal thereof adopted by the board shall become effective until thirty days after its filing pursuant to the State Rules Act [Chapter 14, Article 4 NMSA 1978].

E. Any person who is affected by a regulation adopted by the board may appeal to the court of appeals for further relief. All appeals shall be upon the transcript made at the hearing and shall be taken to the court of appeals within thirty days after filing of the regulation pursuant to the State Rules Act.

History: Laws 1983, ch. 29, 5.



Section 74-7-6 - Division; duties.

74-7-6. Division; duties.

The division shall establish guidelines for regulated entities concerning environmental auditing programs pursuant to the rules and regulations adopted in compliance with the Environmental Compliance Act.

History: Laws 1983, ch. 29, 6.



Section 74-7-7 - Regulated entities; environmental auditing programs.

74-7-7. Regulated entities; environmental auditing programs.

Regulated entities may in cooperation with the division develop environmental auditing programs in compliance with the rules and regulations adopted pursuant to the Environmental Compliance Act and may then apply to the division for certification. These environmental auditing programs shall be reviewed by the division and, upon a determination of compliance with established rules and regulations, shall be certified.

History: Laws 1983, ch. 29, 7.



Section 74-7-8 - Board and division; incentives.

74-7-8. Board and division; incentives.

Regulated entities shall be allowed a reasonable time as determined by the division to correct any potential problem areas identified in the environmental auditing process. The board and division shall develop incentives to encourage regulated entities to participate in the Environmental Compliance Act.

History: Laws 1983, ch. 29, 8.






Article 8 - Solid Waste Incineration

Section 74-8-1 - Solid waste incineration prohibited.

74-8-1. Solid waste incineration prohibited.

No solid waste shall be disposed of by incineration in New Mexico until the environmental improvement board adopts regulations under the provisions of Section 74-2-5.2 NMSA 1978. As used in this section:

A. "solid waste" means solid waste as defined in the Solid Waste Act [74-9-1 through 74-9-43 NMSA 1978]; and

B. "incineration" means the process of reducing combustible solid waste designed to achieve complete combustion by means of a device or chamber.

History: Laws 1989, ch. 279, 1; 1990, ch. 99, 70.



Section 74-8-2 - Disposal of incinerator ash prohibited.

74-8-2. Disposal of incinerator ash prohibited.

No bottom, fly or combined ash from any incinerator located inside or outside New Mexico shall be disposed of at any solid waste landfill in New Mexico until such time as the environmental improvement board adopts regulations proposed by the environmental improvement division of the health and environment department [department of environment]. These regulations shall prescribe that incinerator ash be managed as solid, special or hazardous waste.

History: Laws 1989, ch. 279, 2.



Section 74-8-3 - Exemptions.

74-8-3. Exemptions.

A. Medical waste incinerators incinerating less than three tons per day and medical waste incinerators that were in operation as of July 1, 1989, are exempt from the provisions of Sections 74-8-1 and 74-8-2 NMSA 1978. Utility boilers that do not use solid waste as a primary fuel are exempt.

B. The prohibitions set forth in Sections 74-8-1 and 74-8-2 NMSA 1978 shall not apply to incinerators or the disposal of ash from incinerators that have interim status pursuant to the Hazardous Waste Act [Chapter 74, Article 4 NMSA 1978] and for which a permit application has been made under Section 74-4-4.2 NMSA 1978 to the environmental improvement division of the health and environment department [department of environment] prior to January 1, 1989.

History: Laws 1989, ch. 279, 3; 1990, ch. 99, 71.






Article 9 - Solid Waste Act

Section 74-9-1 - Short title.

74-9-1. Short title.

Sections 1 through 42 and 72 and 73 of this act may be cited as the "Solid Waste Act".

History: Laws 1990, ch. 99, 1.



Section 74-9-2 - Purposes.

74-9-2. Purposes.

The purposes of the Solid Waste Act are to:

A. authorize and direct the establishment of a comprehensive solid waste management program;

B. provide technical, financial and program development assistance to counties and municipalities for solid waste management;

C. enhance the beauty and quality of the environment; conserve, recover and recycle resources; and protect the public health, safety and welfare;

D. plan for and regulate, in the most economically feasible, cost-effective and environmentally safe manner, the reduction, storage, collection, transportation, separation, processing, recycling and disposal of solid waste;

E. provide the opportunity and incentive for counties and municipalities to plan adequately and provide for cost-effective and environmentally safe solid waste management at the local level;

F. require issuance of permits for the construction, operation and, if applicable, closure and postclosure maintenance of solid waste facilities;

G. promote source reduction, recycling, reuse, treatment and transformation of solid waste as viable alternatives to disposal of those wastes by landfill disposal methods; and

H. require the state and its agencies, instrumentalities and political subdivisions to develop procurement policies that aid and promote the development of recycling recyclable materials.

History: Laws 1990, ch. 99, 2.



Section 74-9-3 - Definitions.

74-9-3. Definitions.

As used in the Solid Waste Act:

A. "agricultural" means all methods of production and management of livestock, crops, vegetation and soil. This includes, but is not limited to, raising, harvesting and marketing. It also includes, but is not limited to, the activities of feeding, housing and maintaining animals such as cattle, dairy cows, sheep, goats, hogs, horses and poultry;

B. "board" means the environmental improvement board;

C. "commercial hauler" means any person transporting solid waste for hire by whatever means for the purpose of disposing of the solid waste in a solid waste facility, except that the term does not include an individual transporting solid waste generated on or from his residential premises for the purpose of disposing of it in a solid waste facility;

D. "construction and demolition debris" means materials generally considered to be not water soluble and nonhazardous in nature, including, but not limited to, steel, glass, brick, concrete, asphalt roofing materials, pipe, gypsum wallboard and lumber from the construction or destruction of a structure as part of a construction or demolition project, and includes rocks, soil, tree remains, trees and other vegetative matter that normally results from land clearing or land development operations for a construction project, but if construction and demolition debris is mixed with any other types of solid waste, whether or not originating from the construction project, it loses its classification as construction and demolition debris;

E. "densified-refuse-derived fuel" means a product resulting from the processing of mixed municipal solid waste in a manner that produces a fuel suitable for combustion in existing or new solid-fuel-fired boilers;

F. "director" means the director of the environmental improvement division of the health and environment department [department of environment];

G. "division" means the environmental improvement division of the health and environment department [department of environment];

H. "municipality" means any incorporated city, town or village, whether incorporated under general act, special act or special charter, incorporated counties and H class counties;

I. "person" means an individual or any entity, including federal, state and local governmental entities, however organized;

J. "plan" or "state plan" means the solid waste management plan required to be developed under Section 4 [74-9-4 NMSA 1978] of the Solid Waste Act;

K. "program" or "state program" means the comprehensive solid waste management program described in Section 12 [74-9-12 NMSA 1978] of the Solid Waste Act;

L. "recyclable materials" means materials that would otherwise become solid waste if not recycled and that can be collected, separated or processed and placed in use in the form of raw materials, products or densified-refuse-derived fuels;

M. "recycling" means any process by which recyclable materials are collected, separated or processed and reused or returned to use in the form of raw materials or products;

N. "solid waste" means any garbage, refuse, sludge from a waste treatment plant, water supply treatment plant or air pollution control facility and other discarded material, including solid, liquid, semisolid or contained gaseous material resulting from industrial, commercial, mining and agricultural operations and from community activities. "Solid waste" does not include:

(1) drilling fluids, produced waters and other non-domestic wastes associated with the exploration, development or production, transportation, storage, treatment or refinement of crude oil, natural gas, carbon dioxide gas or geothermal energy;

(2) fly ash waste, bottom ash waste, slag waste and flue gas emission control waste generated primarily from the combustion of coal or other fossil fuels and wastes produced in conjunction with the combustion of fossil fuels that are necessarily associated with the production of energy and that traditionally have been and actually are mixed with and are disposed of or treated at the same time with fly ash, bottom ash, boiler slag or flue gas emission control wastes from coal combustion;

(3) waste from the extraction, beneficiation and processing of ores and minerals, including phosphate rock and overburden from the mining of uranium ore, coal, copper, molybdenum and other ores and minerals;

(4) agricultural waste, including, but not limited to, manures and crop residues returned to the soil as fertilizer or soil conditioner;

(5) cement kiln dust waste;

(6) sand and gravel;

(7) solid or dissolved material in domestic sewage or solid or dissolved materials in irrigation return flows or industrial discharges that are point sources subject to permits under Section 402 of the Federal Water Pollution Control Act, 33 U.S.C. Section 1342 or source, special nuclear or by-product material as defined by the Atomic Energy Act of 1954, 42 U.S.C. Section 2011 et seq.;

(8) densified-refuse-derived fuel; or

(9) any material regulated by Subtitle C of the federal Resource Conservation and Recovery Act of 1976, substances regulated by the federal Toxic Substances Control Act or low-level radioactive waste;

O. "solid waste district" means a geographical area designated by the board as a solid waste district under Section 11 [74-9-11 NMSA 1978] of the Solid Waste Act;

P. "solid waste facility" means any public or private system, facility, location, improvements on the land, structures or other appurtenances or methods used for processing, transformation, recycling or disposal of solid waste, including landfill disposal facilities, transfer stations, resource recovery facilities, incinerators and other similar facilities not specified, but does not include equipment specifically approved by order of the director to render medical waste noninfectious or a facility which is permitted pursuant to the provisions of the Hazardous Waste Act [Chapter 74, Article 4 NMSA 1978] and does not apply to a facility fueled by a densified-refuse-derived fuel that accepts no other solid waste;

Q. "source reduction" means any action that causes a net reduction in the generation, volume or toxicity of solid waste;

R. "special waste" means solid waste that has unique handling, transportation or disposal requirements to assure protection of the environment and the public health and safety;

S. "transformation" means incineration, pyrolysis, distillation, gasification or biological conversion other than composting; and

T. "yard refuse" means vegetative matter resulting from landscaping, land maintenance and land clearing operations.

History: Laws 1990, ch. 99, 3.



Section 74-9-4 - Plan; requirement.

74-9-4. Plan; requirement.

As a basis for developing a comprehensive solid waste management program, the director shall prepare and submit to the board for approval a solid waste management plan no later than December 31, 1992. The plan shall be comprehensive and integrated and shall include consideration of the following activities with the priorities indicated:

A. first, source reduction and recycling;

B. second, environmentally safe transformation; and

C. third, environmentally safe landfill disposal.

History: Laws 1990, ch. 99, 4; 1991, ch. 194, 1.



Section 74-9-5 - Plan; effect.

74-9-5. Plan; effect.

The plan approved by the board shall be effective thirty days after its approval and shall be filed under the provisions of Section 14-4-4 NMSA 1978. Consistency with the plan shall be required:

A. of any regulation adopted by the board under the provisions of the Solid Waste Act;

B. in any action taken by the director under authority contained in the Solid Waste Act; and

C. as a condition of approval of any application by a county or municipality for a grant under the provisions of the Solid Waste Act.

History: Laws 1990, ch. 99, 5.



Section 74-9-6 - Plan; required provisions.

74-9-6. Plan; required provisions.

The plan shall include at least the following elements:

A. a waste characterization element that identifies the constituent materials, including but not limited to type, quantity and source, that compose solid waste generated or disposed of, or both, within the state;

B. a source reduction element that identifies types, quantities and toxicities of solid waste to be reduced, mechanisms to stimulate and enhance reduction, including the impacts on generation of solid waste of packaging, rate structures for collection and disposal economic incentives, and a program implementation schedule to meet the goal stated in Subsection J of this section;

C. a recycling element that identifies types and quantities of recyclable materials, evaluates and quantifies current levels of recycling efforts in New Mexico, and describes, evaluates and identifies the current and future market structure for recycling, including procurement preferences for recycled materials, and a program implementation schedule to meet the goal stated in Subsection J of this section;

D. a composting element that identifies both the types and quantities of solid waste that are and those that could be composted, procurement preferences for composted products, a description of the methods and facilities needed to implement the composting element and a program implementation schedule to meet the goal stated in Subsection J of this section;

E. a solid waste facility capacity element that identifies, for each solid waste district, current landfill disposal capacity and projects the quantity of landfill disposal space that will have to be permitted to maintain an average landfill disposal capacity that will be needed to manage the quantity of solid waste projected to be generated over the next ten years from sources both within and outside of the state, reduced by source reduction, recycling, composting and other programs;

F. an education and public information element that identifies existing public information and education programs and describes how the state will increase awareness of and cooperation of the public in environmentally safe solid waste management;

G. a funding element that includes a projected cost of implementation of the plan and recommendations for developing revenue sources for plan implementation to meet the goal stated in Subsection J of this section;

H. a special waste and household hazardous waste element that identifies types and quantities of those categories of and recommends methods for waste handling, collecting, transporting and disposing of those wastes; identifies existing and future strategies for managing those wastes; and includes an implementation schedule to meet the goal stated in Subsection J of this section;

I. a siting element that locates and provides a description of areas that could be used for development of adequate transformation or landfill disposal capacity concurrent and consistent with the development and implementation of the plan; and

J. a goal to divert twenty-five percent of all solid waste from solid waste disposal facilities by July 1, 1995, and fifty percent of all solid waste by July 1, 2000, with a base rate of disposal calculated by multiplying the population of the state by four pounds per person per day for the period used as the base period.

History: Laws 1990, ch. 99, 6.



Section 74-9-7 - Plan; information required from counties and municipalities.

74-9-7. Plan; information required from counties and municipalities.

A. As a basis for developing and preparing the plan, the director shall request and shall use information from each county and municipality or combinations of counties and municipalities as further authorized under the provisions of this section.

B. The director shall prepare and distribute to each county and municipality guidelines to assist it in the preparation of the plan information submittals. These guidelines shall be distributed no later than October 1, 1990. The guidelines shall include requirements for submittal of:

(1) documentation that demonstrates that the submitting county or municipality considered combining with one or more other counties or municipalities, or both, to form a district for solid waste planning and local implementation of program elements for which the county's or municipality's participation is required under the provisions of the Solid Waste Act; and

(2) information to be furnished by counties or municipalities for their respective jurisdictions that corresponds generally to the provisions of Section 74-9-6 NMSA 1978.

C. If a county or municipality indicates in its submission that it has developed through a joint powers agreement or otherwise a plan for formation of a solid waste district with one or more other participating counties or municipalities, that proposed district shall be recommended to the board by the director for designation under Section 74-9-11 NMSA 1978.

D. In developing the information to be submitted to the director, each county and municipality shall provide:

(1) for the maximum public participation in the process that is possible within time constraints and available resources; and

(2) for obtaining information from representatives of the private sector involved in solid waste management.

E. The information submitted to the director shall include a description of methods used by the county or municipality to achieve the participation required under Subsection D of this section.

F. If a county or municipality or any combination of counties or municipalities designates in a plan information submittal proposed county, municipal or regional landfill disposal sites, and the sites comply with applicable substantive permitting requirements established by the Solid Waste Act and regulations adopted pursuant to that act, the designations shall be binding upon the director unless he applies for and receives from the board authorization to change a designation.

G. Counties and municipalities shall furnish the documentation and information described in Subsection B of this section no later than July 1, 1992.

H. Failure by a county or municipality to furnish information that is required by the director, giving due regard to the particular demographic, geographic, economic and other appropriate characteristics of the county or municipality, may render it ineligible to be a recipient of any grants authorized under the provisions of the Solid Waste Act and established by regulations adopted by the board.

History: Laws 1990, ch. 99, 7; 1991, ch. 185, 1; 1991, ch. 194, 2.



Section 74-9-8 - Board adoption of initial regulations.

74-9-8. Board adoption of initial regulations.

No later than December 31, 1991, the board shall adopt regulations under the authority of this section to:

A. implement, administer and enforce a program for the cost-effective and environmentally safe siting, construction, operation, maintenance, closure and post-closure care of solid waste facilities, including financial responsibility requirements for solid waste facility owners and operators and also including requirements that assure that the relative interests of the applicant, other owners of property likely to be affected and the general public will be considered prior to the issuance of a permit for a solid waste facility;

B. define the solid wastes that are considered special wastes;

C. establish specific requirements for the detoxification and disposal of special wastes;

D. establish classifications of solid waste facilities and define what types of solid waste may be processed or disposed of in each classification;

E. establish performance standards for the construction and operation of solid waste facilities that will assure protection of ground water quality from degradation by contaminants from solid waste facilities consistent with the provisions of the Water Quality Act [Chapter 74, Article 6 NMSA 1978] and the regulations and standards established under that act by the water quality control commission, provided such regulations shall not allow permitting of any active solid waste facility larger than five hundred acres;

F. establish performance standards for transformation facilities that will assure protection of the state's environment;

G. establish requirements and procedures for the granting or denial of an application to modify a solid waste facility permit under Section 74-9-25 NMSA 1978;

H. establish requirements and procedures for commercial haulers to minimize littering and otherwise prevent degradation of the environment;

I. establish an applicant fee schedule for processing permit applications that is based on costs of application review incurred by the division and also costs incurred for investigations of applicants by state departments and agencies other than the division, which regulation shall provide for the reimbursement of these costs to the division or other department or agency from the fees charged and shall also limit the fee to be not greater than ten thousand dollars ($10,000);

J. establish requirements and procedures for a person to obtain a variance from the application of a substantive regulation to the person if the person files a written application for a variance with the director and demonstrates to the director's satisfaction that:

(1) application of the regulation would result in an arbitrary and unreasonable taking of the applicant's property or would impose an undue economic burden upon any lawful business, occupation or activity; and

(2) granting the variance will not result in any condition injurious to human health, safety or welfare or the environment;

K. assure that no variance will be granted under the provisions of Subsection J of this section until the director has considered the relative interests of the applicant, other owners of property likely to be affected and the general public and that any variance or renewal of a variance shall be granted for time periods and under conditions consistent with reasons for the various [variance] but within the following limitations:

(1) if the variance is granted on the grounds that there are no practicable means known or available for the adequate prevention of degradation of the environment or the risk to the public health, safety or welfare, it shall continue only until the necessary means for the prevention of the degradation or risk become known and available; or

(2) if the variance is granted on the grounds that it is justified to relieve or prevent hardship of a kind other than that provided for in Paragraph (1) of this subsection, it shall not be granted for more than one year;

L. establish a list of solid wastes that shall not be transferred, disposed of or transformed in a solid waste facility and prohibit the disposal or transformation of those solid wastes in solid waste facilities;

M. establish recordkeeping procedures for solid waste transfer, landfill disposal and transformation facilities that shall include requirements for recording the type, amount and origin of solid waste transferred, disposed of or transformed at the facility and that require operators of landfill disposal, solid waste transfer and transformation facilities within the state to:

(1) maintain records in a form required by the division and file them with the division indicating the type, amount, origin and location in a landfill disposal facility of solid waste accepted by the facility;

(2) maintain copies of the records required under Paragraph (1) of this subsection after closure in a manner and for the length of time prescribed by the division; and

(3) make all required records available for inspection by the division and the general public during normal business hours; and

N. require the division to establish a solid waste facility operator certification program.

History: Laws 1990, ch. 99, 8; 1991, ch. 185, 2; 1991, ch. 194, 3.



Section 74-9-9 - Board review and modification of initial regulations after approval of plan.

74-9-9. Board review and modification of initial regulations after approval of plan.

After approval of the plan, the board shall review the initial solid waste regulations adopted under Section 8 [74-9-8 NMSA 1978] of the Solid Waste Act and make any modifications necessary to make the regulations consistent with the plan.

History: Laws 1990, ch. 99, 9.



Section 74-9-10 - Board adoption of regulations for source reduction and recycling programs.

74-9-10. Board adoption of regulations for source reduction and recycling programs.

After its approval of the plan, the board shall adopt regulations to establish source reduction and recycling programs consistent with the source reduction and recycling element of the plan and designed to meet the schedule for goal achievement provided in Subsection J of Section 6 [74-9-6 NMSA 1978] of the Solid Waste Act.

History: Laws 1990, ch. 99, 10.



Section 74-9-11 - Establishment of solid waste districts; requirements; changing boundaries.

74-9-11. Establishment of solid waste districts; requirements; changing boundaries.

A. After its approval of the plan, the board shall adopt regulations to establish solid waste districts. The districts shall include and be identical with any districts recommended under the provisions of Section 7 [74-9-7 NMSA 1978] of the Solid Waste Act. In establishing districts the board shall take into account all relevant factors, including:

(1) the impact of solid waste disposal on land, water and other resources;

(2) the financial impact on counties and municipalities of constructing and upgrading landfill disposal facilities;

(3) the risks to the environment and to the public health, safety and welfare associated with solid waste;

(4) the costs and risks of the transportation of solid waste;

(5) existing county and municipal boundaries in the state and commercial, industrial, transportation and population centers both within the state and those that include areas within and outside of the state; and

(6) consideration of existing landfill disposal agreements, service areas, facilities and collection systems.

B. The board shall district the whole state, and solid waste district boundaries shall be contiguous within the state. Boundaries may cross state lines. The boundaries of a district shall not be altered without board approval. Any person may petition the board for realignment of district boundaries. The board shall act on any petition for realignment of district boundaries within six months of the submission of the petition.

C. The boundaries of a solid waste district need not be county or municipal boundaries. Counties and municipalities may be divided by district boundaries with each part in a different district as long as the districts are contiguous.

History: Laws 1990, ch. 99, 11.



Section 74-9-12 - Comprehensive state solid waste management program.

74-9-12. Comprehensive state solid waste management program.

A. A comprehensive state solid waste management program consistent with the plan shall be designed by the director by December 1, 1993 and shall be fully implemented by July 1, 1994. The program shall be reexamined at least once every three years by the director for management and operational compliance and efficiency and to validate compliance with the applicable requirements of the federal statutes and regulations.

B. The program shall be designed to achieve the following objectives:

(1) reduction, recycling, collection, transportation, storage, separation, transformation and disposal of solid waste throughout the state;

(2) coordinated regional activity for solid waste management within a solid waste district;

(3) positive proposals for local action to correct deficiencies in present solid waste management processes;

(4) financial, planning and technical assistance to counties and municipalities, state agencies and other persons to achieve cost-effective reduction, recycling, transformation and disposal of solid waste and environmentally safe solid waste management practices; and

(5) the education of the general public and the education and training of individuals involved in solid waste management to assure proper solid waste management.

C. The program shall identify detailed actions that could be taken by designated persons or organizations to achieve the objectives stated in Subsection B of this section.

History: Laws 1990, ch. 99, 12; 1991, ch. 185, 3; 1991, ch. 194, 4.



Section 74-9-13 - Comprehensive state solid waste management report.

74-9-13. Comprehensive state solid waste management report.

The director shall prepare by July 1, 1994, and annually thereafter, a report for the legislature on the status of solid waste management efforts in the state. The report shall include, at a minimum:

A. the status of, implementation of and compliance with the Solid Waste Act;

B. a comprehensive analysis, to be updated in each report, of solid waste generation and disposal in the state projected for a twenty-year period beginning on the effective date of the Solid Waste Act;

C. the total amounts of solid waste generated, recycled and disposed of and the methods of solid waste reduction, recycling and disposal used during the calendar year prior to the year in which the report is published;

D. an evaluation of the development and implementation of local solid waste management programs;

E. an evaluation of the success in meeting the solid waste reduction goals established in Section 74-9-6 NMSA 1978;

F. recommendations concerning existing and potential programs for source reduction and recycling that would be appropriate for the state, its agencies and political subdivisions to implement to meet the requirements of the Solid Waste Act;

G. an evaluation of the markets for recycled materials and the success of state, local and private industry efforts to enhance the markets for those materials, including the results of any procurement requirements of the Solid Waste Act;

H. the results of any recycling demonstration programs; and

I. recommendations to the governor and the legislature to improve the comprehensive management of solid waste in this state.

History: Laws 1990, ch. 99, 13; 1991, ch. 194, 5.



Section 74-9-14 - Division; powers and duties.

74-9-14. Division; powers and duties.

The division is responsible for the enforcement and implementation of the regulations adopted by the board pursuant to the Solid Waste Act. In addition to its other powers and duties under the Solid Waste Act and other laws, the division, through its director and in accordance with his delegation of authority, shall:

A. develop and implement, in consultation with local governments, the private sector and members of the public, the comprehensive solid waste management program defined in Section 74-9-12 NMSA 1978, and update the program at least every three years;

B. provide technical assistance on solid waste management matters to counties, municipalities and other persons and cooperate with appropriate federal agencies and private organizations in carrying out the provisions of the Solid Waste Act;

C. promote the planning and application of source reduction, recycling and solid waste facility siting systems that preserve and enhance the quality of the air, water and other natural resources of the state;

D. assist in and encourage, where appropriate, the development of regional solid waste management;

E. provide the economic development department with technical assistance to enable it to encourage and support the development within the state of commercial enterprises that:

(1) produce a minimum of solid waste;

(2) engage in source reduction and recycling activities; or

(3) promote market activity and develop products made of recycled materials;

F. using the state institutions of higher education, solid waste management personnel from local governments, the private sector and other organizations, conduct research, and solicit public input in the research process, on alternative, economically feasible, cost-effective and environmentally safe solid waste management methods;

G. develop information, in consultation with the economic development department, state highway and transportation department and any other appropriate state agencies, on markets and strategies for market development and expansion for recyclable materials; maintain a directory of recycling businesses operating in the state; and serve as a coordinator to match recycled materials with markets;

H. in cooperation and coordination with the general services department, develop and manage a program of grants for source reduction and recycling programs;

I. cooperate with the state highway and transportation department and private organizations engaged in beautification programs in the development of a litter control program;

J. advise the board about ground water protection devices, air quality monitoring devices and other devices or measures that may be required as a result of solid waste management operations;

K. increase public education and public awareness of solid waste issues by developing and promoting statewide programs of litter control, recycling, source reduction and proper methods of solid waste management;

L. encourage public participation in rule-making processes regarding solid waste management;

M. determine monitoring requirements for solid waste facilities;

N. contract with private sector entities or the state institutions of higher education for implementation of appropriate parts of the solid waste management program described in Section 74-9-12 NMSA 1978;

O. enter into contracts appropriate and necessary to fulfill its responsibilities under the Solid Waste Act;

P. receive funds and accept, receive and administer grants or other funds or gifts from public or private sources, including the state and federal governments, for the purpose of carrying out the provisions of the Solid Waste Act; and

Q. participate in interstate and national initiatives to adopt uniform state laws when practicable and to enter into compacts between the state and other states for the improved management, recycling and source reduction of solid waste.

History: Laws 1990, ch. 99, 14; 1991, ch. 21, 43.



Section 74-9-15 - Specific program; state government source reduction and recycling.

74-9-15. Specific program; state government source reduction and recycling.

A. The division shall cooperate with the general services department in its assessment of the status of recycling efforts undertaken directly by state government for its own solid waste and its evaluation of existing programs and its development of necessary recycling programs to reduce the generation of solid waste by state government. The programs shall include recycling of office papers, cardboard, used motor oil, yard waste and other materials produced by the state for which recycling markets exist or may be developed.

B. Each state agency and the legislature shall prepare a source reduction and recycling plan addressing the requirements of Subsections C and D of this section. Each agency plan shall be submitted for approval to the general services department on or before December 31, 1991, consistent with the goals and guidelines of this section, the goals stated in Subsection J of Section 6 [74-9-6 NMSA 1978] of the Solid Waste Act and the state plan. Agency plans shall be updated biennially to increase the amount of solid waste recycled by taking advantage of any changed circumstances. Updated plans shall be submitted to the general services department for approval prior to adoption.

C. By July 1, 1992, each state agency and the legislature shall establish and implement a source separation and collection program for recyclable materials produced as a result of agency operations, including, at a minimum, high grade paper, corrugated paper and glass. The source separation and collection program shall include, at a minimum, procedures for collecting and storing recyclable materials and contractual and other arrangements with buyers. Each agency shall appoint a recycling coordinator and shall conduct educational programs about the recycling program for its employees.

D. By July 1, 1992, each state agency shall establish and implement a source reduction program for materials used in the course of agency operations. The program shall be designed and implemented to achieve the maximum feasible reduction of solid waste generated as a result of agency operations.

History: Laws 1990, ch. 99, 15.



Section 74-9-16 - Specific program; post-secondary educational institutions source reduction and recycling.

74-9-16. Specific program; post-secondary educational institutions source reduction and recycling.

A. Each post-secondary educational institution shall prepare a source reduction and recycling plan addressing the requirements of Subsections B and C of this section. Each institution's plan shall be submitted for approval to the secretary of general services on or before December 31, 1991, consistent with the goals and guidelines of this section, the goals stated in Subsection J of Section 6 [74-9-6 NMSA 1978] of the Solid Waste Act and the state plan. Institution plans shall be updated biennially to increase the amount of solid waste recycled by taking advantage of any changed circumstances. Updated plans shall be submitted to the secretary of general services for approval prior to adoption.

B. By July 1, 1992, each institution shall establish and implement a source separation and collection program for recyclable materials, including at a minimum, high grade paper, corrugated paper and glass. The source separation and collection program shall include procedures for collecting and storing recyclable materials and contractual and other arrangements with buyers. Each institution shall appoint for each campus a recycling coordinator and shall conduct educational programs for students and employees about the recycling program.

C. By July 1, 1992, each post-secondary educational institution shall establish and implement a source reduction program for solid waste used in the course of its operations. The program shall be designed and implemented to achieve the maximum feasible reduction of solid waste generated as a result of the institution's operations.

D. By July 1, 1992, each post-secondary educational institution shall include in its source reduction and recycling program a composting component.

History: Laws 1990, ch. 99, 16.



Section 74-9-17 - Specific program; education to promote source reduction and recycling.

74-9-17. Specific program; education to promote source reduction and recycling.

A. The division, in cooperation with the state department of public education, shall develop an educational program for the public in support of the state source reduction and recycling goals to promote source reduction and recycling efforts at the individual, local, regional and state levels.

B. The division shall develop and disseminate educational material designed to establish broad public understanding of, and compliance with, the state's source reduction and recycling goals.

History: Laws 1990, ch. 99, 17.



Section 74-9-18 - Specific program; household hazardous waste management.

74-9-18. Specific program; household hazardous waste management.

A. No later than July 1, 1990, the director shall designate a household hazardous waste coordinator within the division to advise and assist counties, municipalities and other governmental entities that have implemented programs for household hazardous waste management.

B. The division shall provide technical assistance to counties, municipalities and other governmental entities that establish household hazardous waste management programs.

C. The division shall develop and implement a public information program to provide uniform and consistent information on the proper disposal of household hazardous waste. The program may include information, consistent with product labeling, on the proper use and storage of household products that contain hazardous substances.

D. The public information program shall be designed to provide uniform responses to public inquiries about household hazardous substances and household hazardous waste.

E. The public information program shall include the development of informative materials that may be used by counties, municipalities and other governmental entities in conjunction with household hazardous waste collection. The informative materials shall be prepared with the intent of promoting consistency in how household hazardous wastes are defined, collected and disposed of in household hazardous waste management programs.

History: Laws 1990, ch. 99, 18.



Section 74-9-19 - Specific program; procurement of recycled supplies and materials.

74-9-19. Specific program; procurement of recycled supplies and materials.

A. The state purchasing agent and each central purchasing office, as defined in the Procurement Code [13-1-28 through 13-1-199 NMSA 1978], shall establish specifications, policies and practices that assure whenever supplies and materials that are composed in whole or in part of recycled materials are available for purchase and are shown by the seller, supplier or manufacturer to be equal in quality and are offered at a price not more than five percent higher than that of the supplies and materials not composed in whole or in part of recycled materials, the state purchasing agent and each central purchasing office shall purchase those supplies and materials composed in whole or in part of recycled materials.

B. In writing the specifications required under this section, the state purchasing agent and each central purchasing office shall incorporate requirements for the purchase of products made from recycled materials if their use is technically and economically feasible. The specifications shall include requirements for the purchase of the following materials:

(1) paper and paper products;

(2) plastic and plastic products;

(3) glass and glass products;

(4) motor oil and lubricants;

(5) construction materials, including insulating materials and paving materials;

(6) furnishings, including rugs, carpets and furniture;

(7) highway equipment, including signs, signposts, reflectors, guardrails, lane dividers and barricades; and

(8) compost.

History: Laws 1990, ch. 99, 19.



Section 74-9-20 - Solid waste facility permit; application; information required.

74-9-20. Solid waste facility permit; application; information required.

A. Except as provided in Section 73 of the Solid Waste Act, no person shall construct, operate or close a solid waste facility without first obtaining a permit from the director for the described activity.

B. An application for a permit shall be in a form and contain the information required by the director, including all information necessary for the director to make a decision on the application pursuant to Section 24 [74-9-24 NMSA 1978] of the Solid Waste Act.

C. If at any time during the existence of a permit a change in the ownership or management of a nongovernmental permittee or of a person operating a permitted facility owned by a governmental entity occurs, the permittee or operator shall submit a complete description of the change to the director within thirty days of the date the change occurs. The permittee or operator shall also comply with all requirements of this section and Section 21 [74-9-21 NMSA 1978] of the Solid Waste Act.

History: Laws 1990, ch. 99, 20.



Section 74-9-21 - Permit applicant disclosure.

74-9-21. Permit applicant disclosure.

A. Every applicant for a permit shall file a disclosure statement with the information required by and on a form developed by the division in cooperation with the department of public safety at the same time he files his application for a permit with the director.

B. Upon request of the director, the department of public safety shall, within ninety days after receipt of the disclosure statement from an applicant for a permit, prepare and transmit to the director an investigative report on the applicant, based in part upon the disclosure statement, except that this deadline may be extended for a reasonable period of time, for good cause, by the director. In preparing this report, the department of public safety may request and receive criminal history information from the federal bureau of investigation and any other law enforcement agency or organization. The director may also request information under this subsection regarding any person who will be or could reasonably be expected to be involved in management activities of the solid waste facility or any person who has a controlling interest in any permittee. The department of public safety shall provide such confidentiality regarding the information received from a law enforcement agency as may be imposed by that agency as a condition for providing that information to the department.

C. All persons required to file a disclosure statement shall provide any assistance or information requested by the director or the department of public safety and shall cooperate in any inquiry or investigation conducted by the department and any inquiry, investigation or hearing conducted by the director. If, upon issuance of a formal request to answer any inquiry or produce information, evidence or testimony, any person required to file a disclosure statement refuses to comply, the application of an applicant or the permit of a permittee may be denied or revoked by the director.

D. If any of the information required to be included in the disclosure statement changes, or if any additional information should be added after the filing of the statement, the person required to file it shall provide that information to the director in writing, within thirty days after the change or addition. The failure to provide such information within thirty days may constitute the basis for the revocation of or denial of an application for any permit issued or applied for in accordance with Section 24 [74-9-24 NMSA 1978] of the Solid Waste Act, but only if, prior to any such denial or revocation, the director notifies the applicant or permittee of the director's intention to do so and gives the applicant or permittee fourteen days from the date of the notice to explain why the information was not provided within the required thirty-day period. The director shall consider this information when determining whether to revoke or deny the permit.

E. No person shall be required to submit the disclosure statement required by this section if the person is a corporation or an officer, director or shareholder of that corporation and that corporation:

(1) has on file and in effect with the federal securities and exchange commission a registration statement required under Section 5, Chapter 38, Title 1 of the Securities Act of 1933, as amended, 15 U.S.C. Section 77e (c);

(2) submits to the director with the application for a permit evidence of the registration described in Paragraph (1) of this subsection and a copy of the corporation's most recent annual form 10-K or an equivalent report; and

(3) submits to the director on the anniversary of the date of the issuance of any permit it holds under the Solid Waste Act evidence of registration described in Paragraph (1) of this subsection and a copy of the corporation's most recent annual form 10-K or an equivalent report.

History: Laws 1990, ch. 99, 21.



Section 74-9-22 - Solid waste facility permit; notice of application.

74-9-22. Solid waste facility permit; notice of application.

Each application filed with the division for a permit under the provisions of Section 74-9-20 NMSA 1978 shall include documentary proof that the applicant has provided notice of the filing of the application to the public and other affected individuals and entities. The board shall adopt a regulation specifying the required content of the notice. The notice shall be:

A. provided by certified mail to the owners of record, as shown by the most recent property tax schedule, of all properties:

(1) within one hundred feet of the property on which the facility is located or proposed to be located if the facility is or will be in a class A or H class county or a municipality with a population of more than two thousand five hundred persons; or

(2) within one-half mile of the property on which the facility is located or proposed to be located if the facility is or will be in a county or municipality other than those specified in Paragraph (1) of this subsection;

B. provided by certified mail to all municipalities and counties in which the facility is or will be located and to the governing body of any county, municipality, Indian tribe or pueblo when the boundary of the territory of the county, municipality, Indian tribe or pueblo is within a ten mile radius of the property on which the facility is proposed to be constructed, operated or closed;

C. published once in a newspaper of general circulation in each county in which the property on which the facility is proposed to be constructed, operated or closed is located. This notice shall appear in either the classified or legal advertisements section of the newspaper and at one other place in the newspaper calculated to give the general public the most effective notice and, when appropriate, shall be printed in both English and Spanish; and

D. posted in at least four publicly accessible and conspicuous places, including the proposed or existing facility entrance on the property on which the facility is or is proposed to be located.

History: Laws 1990, ch. 99, 22; 1993, ch. 172, 1.



Section 74-9-23 - Solid waste facility permit; when application deemed complete; notice of hearing.

74-9-23. Solid waste facility permit; when application deemed complete; notice of hearing.

A. An application for a solid waste facility permit under the provisions of Section 20 [74-9-20 NMSA 1978] of the Solid Waste Act shall be deemed complete when the director has received all information required under that section and Section 21 [74-9-21 NMSA 1978] of the Solid Waste Act. At any time during the application process that the director determines that additional information is required from an applicant or that information furnished is incomplete, he shall notify the applicant in writing within ten days of the date that determination is made.

B. Within sixty days of the director's determination that a permit application is complete, the director shall set a date, time and location for a hearing on the application and give notice of the hearing date, time and location and a brief description of the application in the same manner as required in Section 22 [74-9-22 NMSA 1978] of the Solid Waste Act and to any person who makes a written request to the director for notice regarding a specific application. Except as otherwise provided in this section, hearings shall be conducted in accordance with the provisions of Section 29 [74-9-29 NMSA 1978] of the Solid Waste Act.

History: Laws 1990, ch. 99, 23.



Section 74-9-24 - Solid waste facility permit; issuance and denial; grounds; notification of decision; permit recording requirement.

74-9-24. Solid waste facility permit; issuance and denial; grounds; notification of decision; permit recording requirement.

A. The director, within one hundred eighty days after the application is deemed complete and after a public hearing, shall issue a permit, issue a permit with terms and conditions or deny a permit application. The director may deny a permit application on the basis of information in the application or evidence presented at the hearing, or both, if the director makes a finding that granting the permit would be contradictory to or in violation of the Solid Waste Act or any regulation adopted pursuant to the provisions of that act. The director may also deny a permit application if the applicant fails to meet the financial responsibility requirements established by the board pursuant to the provisions of Subsection A of Section 74-9-8 NMSA 1978 and Section 74-9-35 NMSA 1978.

B. The director may deny any permit application or revoke an existing permit if the director has reasonable cause to believe that a person required to be listed on the application pursuant to Section 74-9-20 NMSA 1978 has:

(1) knowingly misrepresented a material fact in application for a permit;

(2) refused to disclose or failed to disclose the information required pursuant to the provisions of Section 74-9-21 NMSA 1978;

(3) been convicted of a felony or other crime involving moral turpitude within ten years immediately preceding the date of the submission of the permit application;

(4) been convicted of a felony, within ten years immediately preceding the date of the submission of the permit application, in any court for any crime defined by state or federal statutes as involving or being restraint of trade, price-fixing, bribery or fraud;

(5) exhibited a history of willful disregard for environmental laws of any state or the United States; or

(6) had any permit revoked or permanently suspended for cause under the environmental laws of any state or the United States.

C. In making a finding under Subsection B of this section, the director may consider aggravating and mitigating factors presented by any party at the hearing.

D. If an applicant whose permit is being considered for denial or revocation on any basis provided in this section has submitted an affirmative action plan that has been approved in writing by the director and plan approval includes a period of operation under a conditional permit or license that will allow the applicant a reasonable opportunity to affirmatively demonstrate its rehabilitation, the director may issue a conditional license for a reasonable period of time of operation. In approving an affirmative action plan intended to affirmatively demonstrate rehabilitation, the director may consider the following factors:

(1) implementation by the applicant of formal policies;

(2) training programs and management control to minimize and prevent the occurrence of future violations;

(3) installation by the applicant of internal environmental auditing programs;

(4) the discharge of individuals convicted of any crimes set forth in Subsection B of this section; and

(5) such other factors as the director may deem relevant.

E. Within sixty days of the date of the closing of the hearing on a permit application, the director shall notify the applicant by certified mail of the issuance, denial or issuance with conditions of a permit and the reasons for it. Any person who has made a written request to the director to be notified of the action taken on the application shall be given written notice of the director's action.

F. No permit for the operation of a solid waste facility shall be valid until the permit or a notice of the permit and a legal description of the property on which the facility is located are filed and recorded in the office of the county clerk in each county in which the facility is located.

G. Except as otherwise provided by law:

(1) each permit issued for a publicly owned and publicly or privately operated new or repermitted existing landfill, transfer station, recycling facility or composting facility shall remain in effect throughout the active life of the landfill, transfer station, recycling facility or composting facility as described in the approved permit or for twenty years, whichever is less. Each permit issued for a publicly owned landfill, transfer station, recycling facility or composting facility that is privately operated pursuant to a contract of no more than four years duration entered into in accordance with the state or local procurement code shall remain in effect throughout the active life of the landfill, transfer station, recycling facility or composting facility as described in the approved permit or for twenty years, whichever is less. Each time the contract is renewed, the director shall review the contract to determine whether the term of the permit shall be governed by this paragraph or Paragraph (2) of this subsection. Each permit shall be reviewed by the department of environment at least once every ten years. The review shall address the operation, compliance history, financial assurance and technical requirements for the landfill, transfer station, recycling facility or composting facility. At the time of the review there shall be public notice in the manner prescribed by Section 74-9-22 NMSA 1978. If the secretary of environment determines that there is significant public interest, a nonadjudicatory hearing shall be held as part of the review. The secretary may require appropriate modifications of the permit, including modifications necessary to make the permit terms and conditions consistent with statutes, regulations or judicial decisions;

(2) each permit issued for a privately owned new or repermitted existing landfill, transfer station, recycling facility or composting facility shall remain in effect throughout the active life of the facility as described in the approved permit or for twenty years, whichever is less. Owners of privately owned facilities permitted prior to July 1, 2011 shall submit in writing to the division no later than September 1, 2011 their decision to opt into the twenty-year permit cycle and provide information that demonstrates that such period is less than the remaining active life of the facility. If a privately owned facility opts into the twenty-year permit cycle, the twenty-year permit term shall be reduced by the number of years the facility has operated under its current permit. For privately owned facilities that opt into the twenty-year permit term, the facility owners shall adjust financial assurance coverage to accommodate requirements pursuant to the solid waste management regulations. Each permit shall be reviewed at least every five years by the department of environment. Interested parties may petition the department for review, in addition to the five-year review, provided that the director has discretion to determine whether there is good cause for such an additional review. The review shall address the operation, compliance history, financial assurance and technical requirements for the landfill, transfer station, recycling facility or composting facility. At the time of the review there shall be public notice in the manner prescribed by Section 74-9-22 NMSA 1978. If the secretary of environment determines that there is significant public interest, a nonadjudicatory hearing shall be held as part of the review. The secretary may require appropriate modifications of the permit, including modifications necessary to make the permit terms and conditions consistent with statutes, regulations or judicial decisions; and

(3) the term of permits for facilities not specified by this subsection shall be governed by existing or amended regulations adopted by the board.

H. The director shall issue separate special waste permits for all solid waste facilities that transfer, process, transform, recycle or dispose of special waste pursuant to regulations adopted by the board.

History: Laws 1990, ch. 99, 24; 1993, ch. 246, 3; 2011, ch. 125, 1.



Section 74-9-25 - Application for modification of a permit; review by director and action pursuant to regulations.

74-9-25. Application for modification of a permit; review by director and action pursuant to regulations.

The board shall adopt regulations setting forth procedures and requirements for the director's review and action on a permittee's application to modify a permit.

History: Laws 1990, ch. 99, 25.



Section 74-9-26 - Nonadjudicatory actions under Solid Waste Act that are subject to prior hearing requirement.

74-9-26. Nonadjudicatory actions under Solid Waste Act that are subject to prior hearing requirement.

The following nonadjudicatory actions or proposed actions by the board are subject to prior hearing in accordance with the provisions of Section 27 [74-9-27 NMSA 1978] of the Solid Waste Act:

A. approval or modification of the plan;

B. designation of solid waste districts and changes in boundaries of solid waste districts;

C. adoption of any fees to be charged under the provisions of Section 39 [74-9-39 NMSA 1978] of the Solid Waste Act; and

D. adoption of substantive and procedural regulations.

History: Laws 1990, ch. 99, 26.



Section 74-9-27 - Hearing provisions for nonadjudicatory actions.

74-9-27. Hearing provisions for nonadjudicatory actions.

A. The board shall adopt procedural regulations to govern the procedures to be followed in hearings on nonadjudicatory actions of the board. As a minimum, the procedural regulations shall provide:

(1) for hearings to be public and scheduled at times that allow greater public participation;

(2) requirements for prior notice of the hearing and the methods for giving that notice, which shall be designed to inform interested and affected persons of the nature of the action to be considered and the date, time and place of the hearing;

(3) for maintenance of a list of persons that desire to have notice of the hearings and provisions for giving notice to those persons;

(4) a reasonable opportunity for all persons desiring to be heard on the action under consideration to be heard without making the hearing process unreasonably lengthy or cumbersome or burdening the record with unnecessary repetition;

(5) for the board to designate a hearing officer to conduct a hearing and make a report and recommendation to the board;

(6) for the maintenance of a record of the hearing proceedings and assessment of the costs of any transcription of testimony that is required for review purposes; and

(7) for the place of the hearing to be in Santa Fe, and at other places the board may prescribe, for hearings on actions of general statewide application and for hearings on actions of limited local application to be held at a place in the area affected.

B. Actions taken by the board following a hearing on nonadjudicatory actions shall be:

(1) written and shall state the reasons for the action;

(2) made public when taken;

(3) communicated to all persons that have made a written request for notification of the action taken; and

(4) taken within not more than sixty days after the closing of the hearing or the date of submission of a report by a hearing officer.

History: Laws 1990, ch. 99, 27.



Section 74-9-28 - Prior hearing requirement for all adjudicatory actions.

74-9-28. Prior hearing requirement for all adjudicatory actions.

A. The following adjudicatory actions by the division are subject to prior hearing in accordance with the requirements of Section 29 [74-9-29 NMSA 1978] of the Solid Waste Act, in addition to any specific hearing requirements and procedures under other provisions of that act:

(1) issuance, refusal to issue or modify and revocation of permits for solid waste facilities;

(2) administrative enforcement actions; and

(3) actions on requests for variances and exemptions.

B. In any adjudicatory hearing, the director has and may delegate to the hearing officer the power to issue subpoenas for the attendance and testimony of witnesses and the production of relevant documentary evidence. The subpoenas may be enforced by action brought in the district court for the county in which the hearing is held.

History: Laws 1990, ch. 99, 28.



Section 74-9-29 - Hearing provisions for adjudicatory actions.

74-9-29. Hearing provisions for adjudicatory actions.

A. The director shall adopt procedural regulations to govern the procedures to be followed in hearings on adjudicatory actions of the director. No adjudicatory actions under the Solid Waste Act shall be taken until these regulations are adopted. As a minimum, the procedural regulations shall provide:

(1) for hearings to be public;

(2) requirements for prior notice of the variance or exemption request hearings and the methods for giving that notice, which shall be designed to inform interested and affected persons of the nature of the action to be considered and the date, time and place of the hearing;

(3) for maintenance of a list of persons that desire to have notice of variance request hearings and provisions for giving notice to those persons;

(4) a reasonable opportunity for all persons desiring to be heard on a variance or exemption request or a permit action to be heard without making the hearing process unreasonably lengthy or cumbersome or burdening the record with unnecessary repetition;

(5) procedures for discovery;

(6) assurance that procedural due process requirements are satisfied;

(7) for the director to designate a hearing officer to conduct a hearing and make a report and recommendation to the director;

(8) for the maintenance of a record of the hearing proceedings and assessment of the costs of any transcription of testimony that is required for judicial review purposes; and

(9) for the place of the hearing to be in Santa Fe, and at other places the board may prescribe, for hearings on actions of general statewide application, for hearings on actions of limited local application to be held at a place in the area affected, and for enforcement actions to be heard in Santa Fe.

B. Actions taken by the director following a hearing on adjudicatory actions shall be:

(1) written and shall state the reasons for the action;

(2) made public when taken;

(3) communicated to all persons that have made a written request for notification of the action taken; and

(4) taken within not more than thirty days after the closing of the hearing or the date of submission of a report by a hearing officer.

History: Laws 1990, ch. 99, 29.



Section 74-9-30 - Judicial review of administrative actions.

74-9-30. Judicial review of administrative actions.

A. Any person adversely affected by an administrative action taken by the board or the director may appeal the action to the court of appeals. The appeal shall be on the record made at the hearing. To support his appeal, the appellant shall make arrangements with the division for a sufficient number of transcripts of the record of the hearing on which the appeal is based. The appellant shall pay for the preparation of the transcripts.

B. On appeal, the court of appeals shall set aside the administrative action only if it is found to be:

(1) arbitrary, capricious or an abuse of discretion;

(2) not supported by substantial evidence in the record; or

(3) otherwise not in accordance with law.

History: Laws 1990, ch. 99, 30.



Section 74-9-31 - Prohibited acts.

74-9-31. Prohibited acts.

A. Except as provided in Section 73 of the Solid Waste Act and Subsection B of this section, no person shall:

(1) dispose of any solid waste in a place other than a solid waste facility:

(a) having a permit issued under the Solid Waste Act;

(b) having a permit for solid waste disposal issued under the Environmental Improvement Act [Chapter 74, Article 1 NMSA 1978]; or

(c) otherwise authorized to accept solid waste for disposal or transformation under regulations adopted by the board under the Environmental Improvement Act;

(2) dispose of any solid waste in a solid waste facility when a regulation of the board prohibits the disposal of that particular type of solid waste in that facility;

(3) construct, operate or close a solid waste facility unless the facility has a permit from the division for the described action;

(4) modify a solid waste facility unless the facility has applied for and received permission from the director for the modification pursuant to regulations adopted under Section 74-9-25 NMSA 1978; or

(5) dispose of any solid waste in this state in a manner that harms the environment or endangers the public health or safety.

B. The provisions of Subsection A of this section do not prohibit:

(1) a person who is a homeowner, residential lessee or tenant or agricultural enterprise from disposing on the property he owns, rents or leases solid waste generated on that property;

(2) a person occupying property from disposing of domestic solid waste generated on the property if the property is located in a place that makes it not feasible to dispose of the solid waste in a permitted solid waste facility and the disposal of the solid waste does not harm the environment or endanger the public health or safety and does not violate any provision of the Solid Waste Act or any regulation adopted under that act; or

(3) a person in possession of property from disposing on that property construction and demolition debris or yard refuse generated on the property if the disposition of the solid waste does not violate any provision of the Solid Waste Act or any regulation adopted under that act.

History: Laws 1990, ch. 99, 31; 1995, ch. 132, 1.



Section 74-9-32 - Exemptions; requirements for granting.

74-9-32. Exemptions; requirements for granting.

Exemptions from the application of the provisions of the Solid Waste Act may be applied for and shall be issued by the board, either for a single applicant or a group of applicants having substantially identical grounds for the issuance of the exemption, if the board determines after a hearing that the applicant or group of applicants is subject to requirements or regulations under an applicable federal or state law that imposes as stringent or more stringent requirements for the applicant's or applicants' management of its solid waste than the provisions of the Solid Waste Act and regulations adopted under that act. Exemptions issued under this section shall be reviewed for renewal at time intervals determined by the board for each exemption, and the date for renewal shall be stated in the exemption.

History: Laws 1990, ch. 99, 32.



Section 74-9-33 - Facilities; entry by division; availability of records to division and others.

74-9-33. Facilities; entry by division; availability of records to division and others.

A. The director or any authorized representative, employee or agent of the division:

(1) may enter any solid waste facility at any reasonable time for the purpose of making an inspection or investigation of solid waste management practices;

(2) may at any reasonable time, enter, inspect and monitor any solid waste compaction facilities that compact solid waste for disposal in a solid waste district different from the district in which the compaction facility is located;

(3) may take samples of the waste, soil, air or water and analyze samples of that waste, soil, air or water in order to detect the nature and concentration of contaminants, including those produced by leaching, natural decomposition, gas production or hazardous products in the solid waste facility. The owner or operator shall have the right to split the sample and conduct his own analysis;

(4) may, for the purposes of developing or assisting in the development of any regulation, conducting any study, taking corrective action or enforcing the provisions of the Solid Waste Act conduct monitoring or testing of the equipment, contents or surrounding soils, air, surface water or ground water at a solid waste facility; and

(5) shall make reasonable periodic inspections without prior notice at every solid waste facility in order to implement effectively and enforce the requirements of the Solid Waste Act or the solid waste facility regulations and may, in coordination with the secretary of highway and transportation, conduct at weigh stations, or any other adequate site or facility, inspections of solid waste in transit.

B. Any commercial hauler that disposes of solid waste in a solid waste facility shall allow inspection of its vehicles, transfer stations, collection facilities or any other facilities designed for the collection or transportation of solid waste under the same conditions and circumstances as outlined in Subsection A of this section.

C. Any records, reports or information obtained by the division under this section shall be available to the public, except that upon a showing satisfactory to the division that records, reports or information, or a particular part thereof, to which the director or his authorized representatives have access under this section, if made public, would divulge information entitled to protection under the provisions of 18 U.S.C. Section 1905, such information or particular portion thereof shall be considered confidential, except that such record, report, document or information may be disclosed to officers, employees or authorized representatives of the United States concerned with carrying out the federal Resource Conservation and Recovery Act of 1976, 42 U.S.C. Section 6901 et seq., or when relevant in any proceedings under the Solid Waste Act.

D. Any person not subject to the provisions of 18 U.S.C. Section 1905 who knowingly and willfully divulges or discloses any information entitled to protection under Subsection C of this section shall, upon conviction, be subject to a fine of not more than five thousand dollars ($5,000) or to imprisonment not to exceed one year or both.

E. In submitting data under the Solid Waste Act, a person required to provide such data may:

(1) designate the data the person believes is entitled to protection under Subsection C of this section; and

(2) submit such designated data separately from other data submitted under the Solid Waste Act. A designation under Paragraph (1) of this subsection shall be made in writing and in such manner as the director may prescribe.

History: Laws 1990, ch. 99, 33.



Section 74-9-34 - Liability; defenses; indemnification.

74-9-34. Liability; defenses; indemnification.

A. As used in this section:

(1) "generator" means the United States or a state, including New Mexico, or any agency, department, instrumentality, office, institution or political subdivision of a state in which any solid waste disposed of in a solid waste facility in New Mexico originated;

(2) "responsible party" means any person other than a generator upon whom liability is imposed under Subsection B of this section; and

(3) "costs" means the costs of removal or remedial action incurred by this state or any of its counties or municipalities because of a release or threatened release of contaminants from a solid waste facility that results in the incurring of those costs by the specified governmental entity.

B. The following persons shall be strictly liable for costs:

(1) the owner of the solid waste facility;

(2) the operator of the solid waste facility;

(3) any person:

(a) having a permit issued under the Solid Waste Act;

(b) having a permit for solid waste disposal issued under the Environmental Improvement Act [Chapter 74, Article 1 NMSA 1978]; or

(c) otherwise authorized to accept solid waste for disposal or transformation under regulations adopted by the board under the Environmental Improvement Act;

(4) any person who, at the time of disposal of any solid waste in the solid waste facility, owned, operated or had a permit or registration certificate to operate the solid waste facility;

(5) any person who by agreement or otherwise arranged for disposal or treatment or transportation for disposal or treatment of solid waste owned or possessed by that person and disposed of in the solid waste facility;

(6) any person who accepted any solid waste for transport to the solid waste facility; and

(7) any generator.

C. A person otherwise liable under Subsection B of this section shall not be liable if he can establish by a preponderance of the evidence that:

(1) the release of contaminants and the damages resulting therefrom were caused solely by an act of God or an act of war; or

(2) he is an owner who:

(a) at the time he acquired the property, did not know and had no reason to know that the property had been used for a solid waste facility;

(b) is a governmental entity that acquired the property by escheat, or through any other involuntary transfer or acquisition, or through the exercise of eminent domain authority; or

(c) acquired the property by inheritance or devise.

D. If any responsible party that is liable for a release or threatened release fails without sufficient cause to properly provide removal or remedial action upon order of the director, that person shall be liable to the state or the appropriate political subdivision for punitive damages in an amount at least equal to, and not more than three times the amount of, any costs incurred as a result of the failure to take proper action. The director is authorized to commence a civil action against any such person to recover the damages, which shall be in addition to any costs recovered from the person. Any amounts received by the state or the appropriate political subdivision pursuant to this subsection shall be deposited in the solid waste facility grant fund.

E. The court, in accordance with equitable principles, shall apportion an award of costs or damages, or both, among defendants found liable under this section.

F. No state agency or political subdivision shall be liable under this section for costs or damages as a result of its actions taken in response to an emergency created by the release or threatened release by or from a solid waste facility owned by another person.

G. No indemnification or similar agreement shall be effective to transfer from the owner or operator of any solid waste facility, or from any person who may be liable for a release or threatened release under this section, to any other person the liability imposed under this section. Nothing in this subsection bars any agreement to insure, hold harmless or indemnify a party to that agreement for any liability under this section.

H. Nothing in this section bars or replaces any cause of action available to any person that existed before its enactment. The causes of action of this section are supplemental to existing causes of action.

History: Laws 1990, ch. 99, 34.



Section 74-9-35 - Financial responsibility for solid waste generators and operators of solid waste facilities.

74-9-35. Financial responsibility for solid waste generators and operators of solid waste facilities.

A. The board shall adopt regulations establishing financial responsibility requirements. The regulations shall be designed to assure that there are adequate sources of funds to provide for:

(1) closure, post-closure inspection and maintenance and environmental monitoring and control;

(2) removal and disposal of buildings, fences, roads and other improvements;

(3) reclamation of affected or contaminated lands and waters;

(4) construction of any solid waste cover or containment system required as a condition of any solid waste facility permit;

(5) stabilization, removal and off-site treatment or disposal of any contaminated material that is being stored or treated;

(6) decontamination, dismantling and removal of any solid waste storage, treatment or disposal equipment;

(7) operation of any environmental monitoring systems or pollution control systems that are required as a condition of any solid waste facility permit or by order of the director; and

(8) conducting, only for landfill disposal facilities, periodic post-closure inspections of cover systems, surface water diversion structures, monitor wells or systems, pollutant detection and control systems and performing maintenance activities to correct deficiencies that are discovered.

B. Sources of funds provided to meet financial responsibility requirements established in this section shall be available during the operating life of the solid waste facility and for a post-closure period to be set by the board.

C. The amount of any financial responsibility requirement shall be established by the director in accordance with procedures contained in regulations of the board, but shall not be less than an amount sufficient to satisfy the purposes specified in Subsection A of this section.

D. The acceptable methods of furnishing evidence of financial responsibility shall be specified by the board and shall include evidence of trust funds, performance bonds, insurance and irrevocable letters of credit in combination with other methods specified in this section; provided that irrevocable letters of credit shall not constitute more than fifty percent of the total financial responsibility required. Methods for evidencing financial responsibility for local governments shall include all methods approved by the federal environmental protection agency. Local government owners of solid waste facilities may determine the method of evidencing financial responsibility required of private operators under contract or agreement with the local government. Such evidence of financial assurance shall be approved by the director. All documents evidencing financial assurances provided pursuant to this section shall be payable to the New Mexico governmental entity or entities that own or operate the solid waste facility that is the subject of the financial assurance. If no New Mexico governmental entity or governmental entities own or operate the solid waste facility that is the subject of the financial assurance, the financial assurance shall provide for payment to the state of New Mexico.

E. The United States, the state of New Mexico and any agency, department, instrumentality, office or institution of those governments shall not be required to provide any financial assurances pursuant to this section. This exemption shall not apply, however, to any private person who contracts with the state of New Mexico or any agency, department, instrumentality, office, institution or political subdivision of the state of New Mexico.

History: Laws 1990, ch. 99, 35; 1993, ch. 246, 4.



Section 74-9-35.1 - Legislative findings.

74-9-35.1. Legislative findings.

The legislature finds:

A. the federal environmental protection agency, effective April 9, 1994, will require owners and operators of solid waste facilities to meet certain specified financial assurance criteria;

B. the only exceptions allowed will be "owners or operators who are state or federal government entities whose debts and liabilities are the debts and liabilities of a state or the United States";

C. the federal environmental protection agency does not consider political subdivisions of a state to be "state or federal government entities";

D. the Solid Waste Act currently exempts political subdivisions of the state from the requirement to show financial responsibility;

E. if New Mexico fails to require financial assurance from political subdivisions of the state, New Mexico may lose primacy over solid waste control, and political subdivisions of the state will in any event be required in 1994 to provide a showing of financial responsibility; and

F. it is in the best interest of the state to retain primacy in the field of solid waste control.

History: Laws 1993, ch. 246, 1.



Section 74-9-35.2 - Review of contracts and leases.

74-9-35.2. Review of contracts and leases.

All leases and contracts for the operation of landfills, transfer stations, recycling facilities and composting facilities between local government entities and private parties shall be reviewed by the attorney general, who shall provide recommendations on legal issues to the department and the local public entity at least fifteen days prior to the approval of the contract or within thirty days after his receipt of the contract, whichever is later.

History: Laws 1993, ch. 246, 2.



Section 74-9-36 - Enforcement; compliance orders.

74-9-36. Enforcement; compliance orders.

A. Whenever, on the basis of any information, the director determines that any person has violated, is violating or threatens to violate any requirement of the Solid Waste Act, any regulation promulgated pursuant to that act or any condition of a permit issued under that act, the director may:

(1) issue a compliance order stating with reasonable specificity the nature of the violation or threatened violation and requiring compliance immediately or within a specified time period or assessing a civil penalty for any past or current violation, or both; or

(2) commence a civil action in district court for appropriate relief, including a temporary or permanent injunction.

B. Any order issued pursuant to Subsection A of this section may include a suspension or revocation of any permit issued by the director. Any penalty assessed in the order shall not exceed five thousand dollars ($5,000) per day of noncompliance for each violation. In assessing such penalty, the director shall take into account the seriousness of the violation, any good faith efforts to comply with the applicable requirements and other relevant factors.

C. If a violator fails to take corrective action within the time specified in a compliance order, the director may:

(1) assess a civil penalty of not more than ten thousand dollars ($10,000) for each day of continued noncompliance with the order; and

(2) suspend or revoke any permit issued to the violator under the Solid Waste Act.

D. Whenever on the basis of any information the director determines that there is or has been a release of contaminants into the environment from a solid waste facility, the director may issue an order requiring corrective action, including corrective action beyond a solid waste facility's boundaries or such other response measure as he deems necessary to protect human health or the environment, or may commence an action in district court in the district in which the solid waste facility is located for appropriate relief, including a temporary or permanent injunction.

E. Any order issued under Subsection D of this section may include a suspension or revocation of a permit to operate a solid waste facility and shall state with reasonable specificity the nature of the required corrective action or other response measure and shall specify a time for compliance. If any person named in an order fails to comply with the order, the director may assess and such person shall be liable to the state for a civil penalty in an amount not to exceed five thousand dollars ($5,000) for each day of noncompliance with the order.

F. Any order issued pursuant to this section, any other enforcement proceeding initiated under this section or any claim for personal or property injury arising from any conduct for which financial responsibility must be provided may be issued to or taken against the insuror or guarantor of an owner or operator of a solid waste facility if:

(1) the owner or operator is in bankruptcy, reorganization or arrangement pursuant to the federal Bankruptcy Code [11 U.S.C. 101 et seq.]; or

(2) jurisdiction in any state or federal court cannot with reasonable diligence be obtained over an owner or operator likely to be solvent at the time of judgment.

G. Any order issued pursuant to this section shall become final unless, no later than thirty days after the order is served, the person or persons named therein submit a written request to the director for a public hearing. Upon such request the director shall promptly conduct a public hearing. The director shall appoint an independent hearing officer to preside over the public hearing. That hearing officer shall make and preserve a complete record of the proceedings and forward his recommendation based thereon to the director, who shall make the final decision.

H. In connection with any proceeding under this section, the director may issue subpoenas for the attendance and testimony of witnesses and the production of relevant papers, books and documents and may adopt rules for discovery procedures.

I. Penalties collected pursuant to an administrative order shall be deposited in the state treasury to be credited to the solid waste facility grant fund.

History: Laws 1990, ch. 99, 36.



Section 74-9-37 - Penalty; criminal.

74-9-37. Penalty; criminal.

A. Any person who knowingly violates any paragraph of Subsection A of Section 74-9-31 NMSA 1978:

(1) if the violation involves a quantity of solid waste that is less than five thousand pounds, is guilty of a misdemeanor and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978; or

(2) if the violation involves a quantity of solid waste that is five thousand pounds or greater, is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

B. Any person who knowingly violates any paragraph of Subsection A of Section 74-9-31 NMSA 1978 and the violation involves any quantity of infectious waste is guilty of a fourth degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

C. Any person who is convicted of a second or subsequent violation of Section 74-9-31 NMSA 1978 pursuant to the provisions of Paragraph (2) of Subsection A or Subsection B or D of this section is guilty of a third degree felony and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

D. Any person who knowingly omits any material information or knowingly makes a false material statement or representation required pursuant to the provisions of Section 74-9-20 or 74-9-21 NMSA 1978 is guilty of a fourth degree felony and shall be sentenced in accordance with the provisions of Section 31-18-15 NMSA 1978.

History: Laws 1990, ch. 99, 37; 1995, ch. 132, 2.



Section 74-9-38 - Penalty; civil.

74-9-38. Penalty; civil.

Any person who violates any provision of Section 31 [74-9-31 NMSA 1978] of the Solid Waste Act or any regulation adopted pursuant to that act may be assessed a civil penalty not to exceed five thousand dollars ($5,000) for each day during any portion of which a violation occurs. All civil penalties assessed and collected shall be deposited in the solid waste facility grant fund.

History: Laws 1990, ch. 99, 38.



Section 74-9-39 - Solid waste assessment fee.

74-9-39. Solid waste assessment fee.

A. A solid waste assessment fee shall be imposed upon the disposal of solid waste by a commercial hauler at any solid waste facility if the solid waste was generated outside the solid waste district in which the solid waste facility is located. A commercial hauler disposing solid waste from twin-plant industries having domestic operations within a solid waste district shall be exempt from payment of the solid waste assessment fee on the disposed solid waste if the industries involved are required under Mexican law to have the solid waste returned to the United States.

B. The board shall establish the solid waste assessment fee. The fee established by the board shall remain in effect until July 1, 1993. The division shall prepare a recommended permanent fee structure and present it to the first regular session of the forty-first legislature for its consideration. In establishing the fee, the board shall take into account all factors relevant to the cost of disposal of the solid waste, including the following:

(1) the impact of solid waste disposal on air, water, land and other resources;

(2) the effect of solid waste disposal on the value of public and private property;

(3) the costs of protection of the public health, safety, welfare and the environment associated with the disposal of solid waste in the solid waste district;

(4) the costs of out-of-district inspection and monitoring;

(5) the costs and risks of solid waste transportation; and

(6) the administrative costs incurred by the collecting governmental entity.

C. The fee imposed by this section shall be in addition to all other fees and taxes levied by law and shall be added to and constitute part of any other fee charged by the operator or owner of the solid waste disposal facility.

D. The fee imposed by this section shall be paid by the commercial hauler disposing of solid waste at a solid waste facility and shall be collected by the operator of the solid waste facility, held in trust in a separate account for the benefit of the state and remitted to the taxation and revenue department. Operators collecting fees under this section may retain ten percent of the fee collected for administrative purposes. The fee accrues at the time the solid waste is disposed of in a solid waste facility. The fee imposed by this section shall be administered as if it was a tax, in accordance with the provisions of the Tax Administration Act [Chapter 7, Article 1 NMSA 1978], and shall be remitted within thirty days from the end of the month in which the fee is collected.

E. A commercial hauler shall not be required to pay the solid waste assessment fee for disposal in a solid waste facility of solid waste generated outside the district in which the solid waste facility is located if:

(1) the solid waste was generated in a commercial, industrial, transportation and population center in which the commercial hauler provided solid waste disposal service during the 1989 calendar year; and

(2) the solid waste is disposed of in a solid waste district in which the commercial hauler disposed of solid waste generated in that commercial, industrial, transportation and population center during the 1989 calendar year.

F. A distribution under the Tax Administration Act of the net proceeds of the fees collected pursuant to this section shall be made to the solid waste facility grant fund.

History: Laws 1990, ch. 99, 39; 1991, ch. 194, 6.



Section 74-9-40 - Grants program; duties of division.

74-9-40. Grants program; duties of division.

The division shall:

A. establish a program to make grants to counties and municipalities, individually or jointly, for the establishment or modification of solid waste facilities or for contracting for solid waste services in accordance with the Solid Waste Act and regulations of the board pursuant to that act; and

B. prepare an annual report to the governor and the legislature on the grants program; and

C. award grants only to counties and municipalities that meet the criteria established by the division.

History: Laws 1990, ch. 99, 40.



Section 74-9-41 - Solid waste facility grant fund created; administration.

74-9-41. Solid waste facility grant fund created; administration.

A. There is created in the state treasury a fund to be known as the "solid waste facility grant fund". The division shall administer the fund and make grants from the fund in accordance with the Solid Waste Act. Earnings on balances in the fund shall be credited to the fund. Money remaining in the fund at the end of any fiscal year shall not revert to the general fund but shall accrue to the credit of the solid waste facility grant fund.

B. The division shall deposit in the solid waste facility grant fund all federal funds allocated to the state for the purpose of making grants to counties, municipalities and post-secondary educational institutions for solid waste facilities.

C. State money appropriated to the division to carry out the provisions of this section may be used to match any eligible federal funds allocated to the state for the purpose of making grants to counties or municipalities to implement the provisions of the Solid Waste Act.

History: Laws 1990, ch. 99, 41.



Section 74-9-42 - No preemption of local authority.

74-9-42. No preemption of local authority.

Nothing in the Solid Waste Act limits or is intended to limit the authority of any county or municipality to adopt and enforce solid waste management requirements more stringent than those in the Solid Waste Act. Nothing in the Solid Waste Act modifies or limits, or is intended to modify or limit, the authority of any county or municipality to exercise planning and zoning authority.

History: Laws 1990, ch. 99, 42.



Section 74-9-43 - Authority to accept nondomestic oil, gas and geothermal wastes.

74-9-43. Authority to accept nondomestic oil, gas and geothermal wastes.

A. A solid waste facility may accept for disposal nondomestic waste. For the purposes of this section, "nondomestic waste" means waste associated with the exploration, development, production, transportation, storage, treatment or refinement of crude oil, natural gas, carbon dioxide gas or geothermal energy, but does not include drilling fluids, produced waters, petroleum liquids, petroleum sludges or, except in the event of an emergency declared by the director of the oil conservation division of the energy, minerals and natural resources department, petroleum-contaminated soils associated with the exploration, development, production, transportation, storage, treatment or refinement of crude oil or natural gas.

B. The solid waste facility may accept nondomestic waste for disposal with the approval of the oil conservation division of the energy, minerals and natural resources department pursuant to its authority under the Oil and Gas Act [Chapter 70, Article 2 NMSA 1978] if the nondomestic waste otherwise meets the requirements of the Solid Waste Act applicable to the solid waste facility. Upon presentation for disposal, nondomestic waste shall be regulated in the same manner as solid waste for purposes of the Solid Waste Act.

C. A solid waste facility operator proposing to accept for disposal nondomestic waste shall comply with rules adopted pursuant to the Solid Waste Act applicable to manifesting, testing and inspection of solid waste and any rules adopted pursuant to the Solid Waste Act applicable to record keeping for solid waste.

History: Laws 2001, ch. 67, 1.






Article 10 - Solid Waste Authority

Section 74-10-1 - Short title.

74-10-1. Short title.

This act [74-10-1 through 74-10-100 NMSA 1978] may be cited as the "Solid Waste Authority Act".

History: Laws 1993, ch. 319, 1.



Section 74-10-2 - Legislative declaration.

74-10-2. Legislative declaration.

It is declared as a matter of legislative determination that:

A. the organization of the authority hereby created having the purposes, powers, duties, privileges, immunities, rights, liabilities and disabilities provided in the Solid Waste Authority Act will serve a public use and will promote the health, safety, prosperity, security and general welfare of the inhabitants thereof and of the state;

B. the acquisition, improvement, maintenance and operation of any solid waste management-related project authorized in that act is in the public interest and constitutes a part of the established and permanent policy of the state;

C. the authority hereby organized shall be a body corporate and politic, a quasi-municipal corporation and a political subdivision of the state;

D. the notice provided for in the Solid Waste Authority Act for each hearing and action to be taken is reasonably calculated to inform any person of interest in any proceedings under that act which may directly and adversely affect his legally protected interests;

E. for the accomplishment of these purposes, the provisions of that act shall be broadly construed;

F. nothing in the Solid Waste Authority Act shall be construed to supersede or affect any provision of the Solid Waste Act [74-9-1 through 74-9-43 NMSA 1978] or any regulations adopted pursuant to that act; and

G. any authority created by the Solid Waste Authority Act is specifically prohibited from exercising any regulatory or enforcement powers or any permitting or site approval as mandated by the Solid Waste Act.

History: Laws 1993, ch. 319, 2.



Section 74-10-3 - Decision of board or governing body final.

74-10-3. Decision of board or governing body final.

The action and decision of the board as to all matters passed upon by it in relation to any action, matter or thing provided in the Solid Waste Authority Act shall be final and conclusive unless arbitrary, capricious or fraudulent.

History: Laws 1993, ch. 319, 3.



Section 74-10-4 - Definitions.

74-10-4. Definitions.

Except where the context otherwise requires, as used in the Solid Waste Authority Act:

A. "acquisition" or "acquire" means the opening, laying out, establishment, purchase, construction, securing, installation, reconstruction, lease, gift, grant from the federal government, any public body or person, endowment, bequest, devise, condemnation, transfer, assignment, option to purchase, other contract or other acquirement, or any combination thereof, of facilities, other property, any project or an interest therein authorized by the Solid Waste Authority Act;

B. "authority" means the solid waste authority;

C. "board" means the board of directors of the authority;

D. "chairman" means the chairman of the board and president of the authority;

E. "condemnation" or "condemn" means the acquisition by the exercise of the power of eminent domain of property for any facilities, other property, project or an interest therein authorized by the Solid Waste Authority Act. The authority may exercise in the state the power of eminent domain, either within or without the authority and, in the manner provided by law for the condemnation of private property for public use, may take any property necessary to carry out any of the objects or purposes of that act. In the event the construction of any facility or project authorized by that act, or any part thereof, makes necessary the removal and relocation of any public utilities, whether on private or public right of way, the authority shall reimburse the owner of the public utility facility for the expense of removal and relocation, including the cost of any necessary land or rights in land;

F. "cost" or "cost of the project" means all, or any part designated by the board, of the cost of any facilities, project or interest therein being acquired and of all or any property, rights, easements, privileges, agreements and franchises deemed by the authority to be necessary or useful and convenient therefor or in connection therewith, which cost, at the option of the board, may include all or any part of the incidental costs pertaining to the project, including without limiting the generality of the foregoing, preliminary expenses advanced by any municipality, county or other public body from funds available for use therefor in the making of surveys, preliminary plans, estimates of cost, other preliminaries, the costs of appraising, printing, employing engineers, architects, fiscal agents, attorneys at law, clerical help, other agents or employees, the costs of capitalizing interest or any discount on securities, of inspection, of any administrative, operating and other expenses of the authority prior to the levy and collection of taxes, and of reserves for working capital, operation, maintenance or replacement expenses or for payment or security of principal of or interest on any securities, the costs of making, publishing, posting, mailing and otherwise giving any notice in connection with the project, the taking of options, the issuance of securities, the filing or recordation of instruments, the levy and collection of taxes and installments thereof, the costs of reimbursements by the authority to any public body, the federal government or any person of any money theretofore expended for or in connection with any facility or project and all other expenses necessary or desirable and appertaining to any project, as estimated or otherwise ascertained by the board;

G. "director" means a member of the board;

H. "disposal" or "dispose" means the sale, destruction, razing, loan, lease, gift, grant, transfer, assignment, mortgage, option to sell, other contract or other disposition, or any combination thereof, of facilities, other property, any project or an interest therein authorized by the Solid Waste Authority Act;

I. "engineer" means any engineer in the permanent employ of the authority or any independent competent engineer or firm of such engineers employed by the authority in connection with any facility, property, project or power authorized by the Solid Waste Authority Act;

J. "equipment" or "equip" means the furnishing of all necessary or desirable, related or appurtenant, facilities, or any combination thereof, appertaining to any facilities, property, project or interest therein authorized by the Solid Waste Authority Act;

K. "facility" means any of the solid waste facilities or other property appertaining to the solid waste system of the authority;

L. "federal government" means the United States or any agency, instrumentality or corporation thereof;

M. "federal securities" means the bills, certificates of indebtedness, notes or bonds that are direct obligations of, or the principal and interest of which obligations are unconditionally guaranteed by, the United States;

N. "governing body" means the city council, city commission, board of county commissioners, board of trustees, board of directors or other legislative body of the public body proceeding under the Solid Waste Authority Act, in which body the legislative powers of the public body are vested;

O. "improvement" or "improve" means the extension, widening, lengthening, betterment, alteration, reconstruction, repair or other improvement, or any combination thereof of facilities, other property, project or any interest therein authorized by the Solid Waste Authority Act;

P. "municipality" means any incorporated city, town or village in the state, whether incorporated or governed under a general act, special legislative act or special charter of any type. "Municipal" pertains to municipality;

Q. "person" means any human being, association, partnership, firm or corporation, excluding a public body and excluding the federal government;

R. "president" means the president of the authority and the chairman of the board;

S. "project" means any structure, facility, undertaking or system that the authority is authorized to acquire, improve, equip, maintain or operate. A project may consist of all kinds of personal and real property. A project shall appertain to the solid waste system that the authority is authorized and directed to provide within and without the authority's boundaries;

T. "property" means real property and personal property;

U. "publication" or "publish" means publication in at least the one newspaper designated as the authority's official newspaper and published in the authority in the English language at least once a week and of general circulation in the authority. Except as otherwise specifically provided or necessarily implied, "publication" or "publish" also means publication for at least once a week for three consecutive weeks by three weekly insertions, the first publication being at least fifteen days prior to the designated time or event, unless otherwise so stated. It is not necessary that publication be made on the same day of the week in each of the three calendar weeks, but not less than fourteen days shall intervene between the first publication and the last publication, and publication shall be complete on the day of the last publication. Any publication required shall be verified by the affidavit of the publisher and filed with the secretary;

V. "public body" means the state or any agency, instrumentality or corporation thereof or any municipality, county, school district, other type district or any other political subdivision of the state, excluding the authority and excluding the federal government;

W. "qualified elector" means a person qualified to vote in general elections in the state, who is a resident of the authority at the time of any election held under the provisions of the Solid Waste Authority Act or at any other time in reference to which the term "qualified elector" is used;

X. "real property" means:

(1) land, including land under water;

(2) buildings, structures, fixtures and improvements on land;

(3) any property appurtenant to or used in connection with land; and

(4) every estate, interest, privilege, easement, franchise and right in land, legal or equitable, including without limiting the generality of the foregoing, rights of way, terms for years and liens, charges or encumbrances by way of judgment, mortgage or otherwise and the indebtedness secured by such liens;

Y. "secretary" means the secretary of the authority;

Z. "secretary of state" means the secretary of the state of New Mexico;

AA. "securities" means any notes, warrants, bonds, temporary bonds or interim debentures or other obligations of the authority or any public body appertaining to any project or interest therein authorized by the Solid Waste Authority Act;

BB. "state" means the state of New Mexico or any agency, instrumentality or corporation thereof;

CC. "street" means any street, avenue, boulevard, alley, highway or other public right of way used for any vehicular traffic;

DD. "taxes" means general ad valorem taxes pertaining to any project authorized by the Solid Waste Authority Act; and

EE. "treasurer" means the treasurer of the authority.

History: Laws 1993, ch. 319, 4.



Section 74-10-5 - Creation of a solid waste authority; board.

74-10-5. Creation of a solid waste authority; board.

Any county or contiguous counties and any municipality or municipalities desiring to create a solid waste authority board for the purposes of petitioning to the county special district commission pursuant to the Special District Procedures Act [4-53-1 to 4-53-11 NMSA 1978] for the creation of a solid waste authority may, by joint resolution, agree to the creation of a solid waste authority board. Each county or contiguous counties or any municipality or municipalities having adopted such a resolution shall make appointments to said boards as follows:

A. The county chairman, with the advice and consent of the county commissioners, shall appoint three members;

B. The mayor or chief elected executive officer of each municipality shall appoint two members each;

C. In the event that there are an even number of board members appointed, those board members having been appointed as provided above shall select one additional board member. After taking oath and filing bonds, the board shall choose one of its members as chairman of the board and president of the authority, and shall elect a secretary and a treasurer of the board and of the authority, who may or may not be members of the board. The secretary and treasurer may be one person. Such board shall adopt a seal and the secretary shall keep, in a well-bound book, a record of all its proceedings, minutes of all meetings, certificates, contracts, bonds given by employees and all corporate acts which shall be open to inspection by all owners of real property in the authority as well as to all other interested parties.

History: Laws 1993, ch. 319, 5.



Section 74-10-6 - Oaths and bonds of board members.

74-10-6. Oaths and bonds of board members.

Whenever a board has been appointed or elected, as hereinafter provided, the members of the board shall qualify by filing with the clerk of the court their oaths of office and corporate surety bonds at the expense of the authority in an amount not to exceed one thousand dollars ($1,000) each, the form thereof to be fixed and approved by the board, conditioned for the faithful performance of their duties as directors. The interim board as appointed pursuant to Section 5 [74-10-5 NMSA 1978] of the Solid Waste Authority Act shall serve until an election is held as provided hereinafter.

History: Laws 1993, ch. 319, 6.



Section 74-10-7 - Petition for creation of solid waste authority.

74-10-7. Petition for creation of solid waste authority.

A. The organization of a solid waste authority shall be initiated by the interim board appointed pursuant to Section 6 [74-10-6 NMSA 1978] of the Solid Waste Authority Act by filing a petition, duly adopted by the solid waste authority board and filed with the county special district commission as provided in the Special District Procedures Act [4-53-1 to 4-53-11 NMSA 1978].

B. The petition shall set forth:

(1) the name of the proposed district consisting of a chosen name preceding the words "solid waste authority";

(2) a general description of the improvements to be constructed or installed within and for the authority;

(3) an estimated overall cost of the proposed improvements to be constructed or installed within and for the authority;

(4) an estimated time table for the completion of all intended improvements;

(5) the need for the creation of the district and the construction or installation of improvements, stating the nature and extent of the anticipated use of the improvements by persons presently residing on land within the authority, and the nature and extent of the anticipated use of the improvements due to future development;

(6) a general description of the boundaries of the authority or the territory to be included within the authority, with such certainty as to enable a property owner to determine whether or not his property is within the authority;

(7) the salary, if any, that the members of the board shall receive for their services; and

(8) a request for the organization of the authority.

C. No petition duly adopted by the solid waste authority board and submitted to the county special district commission shall be declared void on account of alleged defects, but the county special district commission may at any time permit the petition to be amended to conform to the facts by correcting any errors in the description of the territory or in any other particular.

History: Laws 1993, ch. 319, 7.



Section 74-10-8 - Hearing on petition.

74-10-8. Hearing on petition.

A. At any time after the filing of the petition for the organization of an authority and before the day fixed for the hearing for the county special district commission on said petition, the owner of any taxable property within the proposed authority may file a petition with the county special district commission stating the reasons why the property should not be included in the authority and requesting that the property be excluded from it. The petition shall be verified and shall describe the property sought to be excluded. The county special district commission shall hear the petition and all objections to it at the time of the hearing before the county special district commission on the petition for organization of the solid waste authority and said county special district commission shall determine whether the property should be excluded or included in the authority.

B. The county special district commission may deny the petition or may order the petition to be modified if the county special district commission, after hearing on the petition, finds that:

(1) the proposed solid waste authority and improvements therein cannot conform with state regulations;

(2) the solid waste authority improvements cannot be implemented within a reasonable time taking into consideration the applications for state and federal grants;

(3) there is a lacking or actual or impending need for the solid waste improvements proposed; or

(4) the boundaries of the proposed authority contain land that has no actual or impending need for a solid waste authority or cannot be reasonably expected to utilize the solid waste authority improvements.

History: Laws 1993, ch. 319, 8.



Section 74-10-9 - Decision of the special district commission.

74-10-9. Decision of the special district commission.

The decision of the county special district commission shall be in accordance with Section 4-53-10 NMSA 1978; provided, however, that the county special district commission shall have the authority to modify the boundaries of the proposed solid waste authority and shall, in any decision approving the solid waste authority include a legal description of the boundaries of the authority.

History: Laws 1993, ch. 319, 9.



Section 74-10-10 - Filing special district commission order.

74-10-10. Filing special district commission order.

Within thirty days after the solid waste authority has been declared created by the county special district commission, the county special district commission shall transmit to the county clerk in each county in which the authority is located, copies of the findings and the opinion of the county special district commission approving the solid waste authority. The same shall be filed in the same manner as articles of incorporation are now required to be filed under the general laws concerning corporations; and the clerk of the court in each county shall receive a fee of one dollar ($1.00) for filing preserving the same.

History: Laws 1993, ch. 319, 10.



Section 74-10-11 - Districting the authority.

74-10-11. Districting the authority.

A. The interim board shall, within one hundred eighty days of the filing of the decision of the county special district commission with the county clerk, and after public hearing, adopt by resolution a districting plan which causes the area within the authority to be divided into seven geographical districts numbered one through seven and each district shall elect one representative. Each representative representing a district shall reside in and be elected by qualified voters of that district only.

B. In establishing authority districts, the interim appointed board shall consider the following principles which, in the event of any conflict among them, shall be considered in the following order:

(1) the districts shall contain as nearly as possible substantially the same population based on the most recent federal census;

(2) communities of interest, including those based upon ethnic and economic factors, shall be preserved whenever reasonable within a single district; and

(3) the districts shall be formed of compact, contiguous territories and the total length of all district boundaries shall be as short as possible.

C. Redistricting shall occur upon any change in the authority's boundaries.

History: Laws 1993, ch. 319, 11.



Section 74-10-12 - Board of directors.

74-10-12. Board of directors.

The governing body of the authority is a board of directors consisting of seven qualified electors of the authority. All powers, rights, privileges and duties vested in or imposed upon the authority are exercised and performed by and through the board of directors; provided that the exercise of any executive, administrative and ministerial powers may be, by the board, delegated and redelegated to officers and employees of the authority. Except for the first directors appointed as provided for in Section 5 [74-10-5 NMSA 1978] of the Solid Waste Authority Act or elected as provided in Section 13 [74-10-13 NMSA 1978] of the Solid Waste Authority Act and except for any director chosen to fill an unexpired term, the term of each director commences on the first day of January next following a general election in the state and runs for six years. Each director, subject to such exceptions, shall serve a six-year term ending on the first day of January next following a general election, and each director shall serve until his successor has been duly chosen and qualified.

History: Laws 1993, ch. 319, 12.



Section 74-10-13 - Election of directors.

74-10-13. Election of directors.

Each biennial nonpartisan election of directors shall be conducted at the time of the general election under the direction of the county clerk and in accordance with the election laws of New Mexico. Any other election of the authority, including an election to seek approval for the issuance of bonds, shall be conducted at any time approved by the board in accordance with the election laws of New Mexico.

History: Laws 1993, ch. 319, 13.



Section 74-10-14 - Election resolution.

74-10-14. Election resolution.

The board shall call any election by resolution adopted at least one hundred eighty days prior to the election. The resolution shall recite the objects and purposes of the election and the date upon which the election shall be held.

History: Laws 1993, ch. 319, 14.



Section 74-10-15 - Conduct of election.

74-10-15. Conduct of election.

An election held pursuant to the Solid Waste Authority Act shall be conducted in the manner provided by the laws of the state for the conduct of general elections.

History: Laws 1993, ch. 319, 15.



Section 74-10-16 - Notice of election.

74-10-16. Notice of election.

Notice of such election shall be given by publication. No other notice of an election held under the Solid Waste Authority Act need be given unless otherwise provided by the board.

History: Laws 1993, ch. 319, 16.



Section 74-10-17 - Polling places.

74-10-17. Polling places.

All polling places shall be within the area included within the authority.

History: Laws 1993, ch. 319, 17.



Section 74-10-18 - Election supplies.

74-10-18. Election supplies.

The secretary shall provide to the county clerk or clerks such supplies and assistance as necessary to conduct elections authorized by the Solid Waste Authority Act.

History: Laws 1993, ch. 319, 18.



Section 74-10-19 - Election returns.

74-10-19. Election returns.

The authority shall appoint an authority precinct board at the authority's expense for each polling place. For authority elections held at the time of the general election, the authority shall be provided space in the polling places where the general election is being conducted. Paper ballots shall be used in the conduct of any authority election, and the authority precinct board shall conduct the election as provided in the Election Code [Chapter 1 NMSA 1978] where paper ballots are used. The separate authority precinct board shall certify the results of the election in that precinct to the secretary within twelve hours after the close of the polls. The secretary shall canvass the results of the authority election as certified by each of the separate authority precinct boards and shall declare the results of the election at any regular or special meeting held not less than five days following the date of the election. Except as otherwise provided, any proposal submitted at any election held pursuant to the Solid Waste Authority Act shall not carry unless the proposal has been approved by a majority of the qualified electors of the authority voting on the proposal.

History: Laws 1993, ch. 319, 19.



Section 74-10-20 - Filling vacancies on board.

74-10-20. Filling vacancies on board.

Any vacancy on the board shall be filled by appointment by the remaining members of the board, the appointee to act until the next biennial election when the vacancy shall be filled by election. Any vacancy on the appointed board shall be filled in the same manner as original appointments, the appointee to act until the next election.

History: Laws 1993, ch. 319, 20.



Section 74-10-21 - Changing authority's boundaries.

74-10-21. Changing authority's boundaries.

The elected board has the authority to petition the county special district commission to change the authority's boundaries. The county special district commission's decision shall be made in accordance with Sections 8, 9 and 10 [74-10-8, 74-10-9 and 74-10-10 NMSA 1978] of the Solid Waste Authority Act.

History: Laws 1993, ch. 319, 21.



Section 74-10-22 - Board's administrative powers.

74-10-22. Board's administrative powers.

The board may exercise the following powers:

A. fix the time and place at which its regular meetings will be held within the authority and provide for the calling and holding of special meetings;

B. adopt and amend or otherwise modify bylaws and rules for procedure;

C. select one director as chairman of the board and president of the authority, and another director as chairman pro tem of the board and president pro tem of the authority, and choose a secretary and a treasurer of the board and authority, each of which two positions may be filled by a person who is, or is not, a director, and both of which positions may, or may not, be filled by one person;

D. prescribe by resolution a system of business administration and create all necessary offices and establish and re-establish the powers, duties and compensation of all officers and employees;

E. require and fix the amount of all official bonds necessary or desirable and convenient in the opinion of the board for the protection of the funds and property of the authority, subject to the provisions of Section 13 [74-10-13 NMSA 1978] of the Solid Waste Authority Act;

F. prescribe a method of auditing and allowing or rejecting claims and demands;

G. provide a method for the letting of contracts on a fair and competitive basis for the construction of works, any facility or any project or any interest therein or the performance or furnishing of labor, materials or supplies as required in that act;

H. designate an official newspaper published in the authority in the English language and direct additional publication in any newspaper where it deems that the public necessity may so require; and

I. make and pass resolutions and orders on behalf of the authority not repugnant to the provisions of the Solid Waste Authority Act, necessary or proper for the government and management of the affairs of the authority, for the execution of the powers vested in the authority and for carrying into effect the provisions of that act.

History: Laws 1993, ch. 319, 22.



Section 74-10-23 - Records of board.

74-10-23. Records of board.

On all resolutions and orders, the roll shall be called, and the ayes and nays shall be recorded. All resolutions and orders, as soon as may be after their passage, shall be recorded in a book kept for that purpose and be authenticated by the signature of the presiding officer of the board and the secretary. Every legislative act of the board of a general or permanent nature shall be by resolution. The book of resolutions and orders is a public record. A record shall also be made of all other proceedings of the board, minutes of all meetings, certificates, contracts, bonds given by officers, employees and any other agents of the authority, and all corporate acts, which record is also a public record. The treasurer shall keep strict and accurate accounts of all money received by and disbursed for and on behalf of the authority in a permanent record, which is also a public record. Any permanent record of the authority shall be open for inspection by any qualified elector thereof, by any other interested person or by any representative of the federal government or any public body. All records are subject to audit as provided by law for political subdivisions.

History: Laws 1993, ch. 319, 23.



Section 74-10-24 - Meetings of board.

74-10-24. Meetings of board.

All meetings of the board shall be open to the public. No business of the board shall be transacted except at a regular or special meeting at which a quorum consisting of at least three-fifths of the total membership of the board is present. Any action of the board requires the affirmative vote of a majority of the directors present and voting. A smaller number of directors than a quorum may adjourn from time to time and may compel the attendance of absent members in the manner and under such penalties as the board may provide.

History: Laws 1993, ch. 319, 24.



Section 74-10-25 - Compensation of directors.

74-10-25. Compensation of directors.

Directors shall receive no compensation for their services as a director. Directors may be reimbursed for expenses incurred by them on authority business with approval of the board.

History: Laws 1993, ch. 319, 25.



Section 74-10-26 - Interest in contracts and property disqualifications.

74-10-26. Interest in contracts and property disqualifications.

No director or officer, employee or agent of the authority may be interested in any contract or transaction with the authority except in his official representative capacity or as provided, except for any contract of employment with the authority. Neither the holding of any office nor employment in the government of any public body or the federal government nor the owning of any property within the state, within or without the authority, may be deemed a disqualification for membership on the board or employment by the authority, or a disqualification for compensation for services as an officer, employee or agent of the authority, except as provided in Section 22 [74-10-22 NMSA 1978] of the Solid Waste Authority Act.

History: Laws 1993, ch. 319, 26.



Section 74-10-27 - Powers of the authority.

74-10-27. Powers of the authority.

The authority may exercise the following duties, privileges, immunities, rights, liabilities and disabilities appertaining to a public body politic and corporate and constituting a quasi-municipal corporation and political subdivision of the state established as an instrumentality exercising public and essential governmental and proprietary functions to provide for the public health, safety and general welfare:

A. perpetual existence and succession;

B. adopt, have and use a corporate seal and alter the same at pleasure;

C. sue and be sued and be a party to suits, actions and proceedings;

D. commence, maintain, intervene in, defend, compromise, terminate by settlement or otherwise and otherwise participate in and assume the cost and expense of any and all actions and proceedings now or hereafter begun and appertaining to the authority, its board, its officers, agents or employees, or any of the authority's duties, privileges, immunities, rights, liabilities and disabilities, or the authority's solid waste system, other property of the authority or any project;

E. enter into contracts and agreements, including but not limited to contracts with the federal government, the state and any other public body;

F. borrow money and issue securities evidencing any loan to or amount due by the authority, provide for and secure the payment of any securities and the rights of the holders of those securities and purchase, hold and dispose of securities, as provided in the Solid Waste Authority Act;

G. refund any loan or obligation of the authority and issue refunding securities to evidence such loan or obligation without any election;

H. purchase, trade, exchange, encumber and otherwise acquire, maintain and dispose of property and interests in that property;

I. subject to an election as provided in the Solid Waste Authority Act, levy and cause to be collected general ad valorem taxes on all property subject to property taxation within the authority; provided that the total tax levy, excluding any levy for the payment of any debt of the authority authorized pursuant to the Solid Waste Authority Act, for any fiscal year shall not exceed an aggregate total of three mills, or any lower amount required by operation of the rate limitation provisions of Section 7-37-7.1 NMSA 1978 upon this tax levy, for each one thousand dollars ($1,000) of net taxable value, as that term is defined in the Property Tax Code [Chapter 7, Articles 35 through 38 NMSA 1978], by certifying, on or before the fifteenth day of July in each year in which the board determines, after approval by the qualified electors pursuant to the Solid Waste Authority Act, to levy a tax, to the board of county commissioners within each county wherein the authority has any territory, the rate so fixed, with directions that, at the time and in the manner required by law for levying taxes for other purposes, such body having authority to levy taxes shall levy the tax upon the net taxable value of all property subject to property taxation within the authority;

J. hire and retain officers, agents, employees, engineers, attorneys and any other persons, permanent or temporary, necessary or desirable to effect the purposes of the Solid Waste Authority Act, defray any expenses incurred thereby in connection with the authority and acquire office space, equipment, services, supplies, fire and extended coverage insurance, use and occupancy insurance, workers' compensation insurance, property damage insurance, public liability insurance for the authority and its officers, agents and employees and other types of insurance, as the board may determine; provided, however, that no provision in that act authorizing the acquisition of insurance shall be construed as waiving any immunity of the authority or any director, officer or agent thereof and otherwise existing under the laws of the state;

K. condemn property for public use;

L. acquire, improve, equip, hold, operate, maintain and dispose of a solid waste system, wholly within the authority, or partially within and partially without the authority, and wholly within, wholly without or partially within and partially without any public body all or any part of the area of which is situated within the authority;

M. pay or otherwise defray the cost of any project;

N. pay or otherwise defray and contract so to pay or defray, for any term not exceeding fifty years, without an election, except as otherwise provided in the Solid Waste Authority Act, the principal of, any interest on and any other charges appertaining to, any securities or other obligations of the federal government, any public body or person incurred in connection with any such property so acquired by the authority;

O. establish and maintain facilities within or without the authority, across or along any public street, highway, bridge, viaduct or other public right-of-way or in, upon, under or over any vacant public lands, which public lands are now or may become the property of the state, or across any stream of water or water course, without first obtaining a franchise from the municipality, county or other public body having jurisdiction over the same; provided that the authority shall cooperate with any public body having such jurisdiction, shall promptly restore any such street, highway, bridge, viaduct or other public right-of-way to its former state of usefulness as nearly as may be and shall not use the same in such manner as to impair completely or unnecessarily the usefulness thereof;

P. deposit any money of the authority, subject to the limitations in Article 8, Section 4 of the constitution of New Mexico, in any banking institution within or without the state and secured in such manner and subject to such terms and conditions as the board may determine, with or without the payment of any interest on any such deposit;

Q. invest any surplus money in the authority treasury, including such money in any sinking or reserve fund established for the purpose of retiring any securities of the authority, not required for the immediate necessities of the authority, in its own securities or in federal securities, by direct purchase of any issue of such securities, or part thereof, at the original sale of the same, or by the subsequent purchase of such securities;

R. sell any such securities thus purchased and held, from time to time;

S. reinvest the proceeds of any such sale in other securities of the authority or in federal securities, as provided in Subsection Q of this section;

T. sell in season from time to time such securities thus purchased and held, so that the proceeds may be applied to the purposes for which the money with which such securities were originally purchased was placed in the treasury of the authority;

U. accept contributions or loans from the federal government for the purpose of financing the planning, acquisition, improvement, equipment, maintenance and operation of any enterprise in which the authority is authorized to engage and enter into contracts and cooperate with and accept cooperation and participation from the federal government for these purposes;

V. enter into joint operating or service contracts and agreements, acquisition, improvement, equipment or disposal contracts or other arrangements, for any term not exceeding fifty years, with the federal government, any public body or any person concerning solid waste facilities, or any project, whether acquired by the authority or by the federal government, any public body or any person, and accept grants and contributions from the federal government, any public body or any person in connection therewith;

W. enter into and perform when determined by the board to be in the public interest and necessary for the protection of the public health, contracts and agreements, for any term not exceeding fifty years, with the federal government, any public body or any person for the provision and operation by the authority of solid waste facilities;

X. enter into and perform, without any election, contracts and agreements with the federal government, any public body or any person for or concerning the planning, construction, lease or other acquisition, improvement, equipment, operation, maintenance, disposal, and the financing of any project, including but not necessarily limited to any contract or agreement for any term not exceeding fifty years;

Y. enter upon any land, make surveys, borings, soundings and examinations for the purposes of the authority, locate the necessary works of any project and roadways and other rights-of-way appertaining to any project authorized in the Solid Waste Authority Act; and acquire all property necessary or convenient for the acquisition, improvement or equipment of such works;

Z. cooperate with and act in conjunction with the state, or any of its engineers, officers, boards, commissions or departments, or with the federal government or any of its engineers, officers, boards, commissions or departments, or with any other public body or any person in the acquisition, improvement or equipment of any project or for any works, acts or purposes provided for in the Solid Waste Authority Act, and adopt and carry out any definite plan or system of work for any such purpose;

AA. cooperate with the federal government or any public body by an agreement therewith by which the authority may:

(1) acquire and provide, without cost to the cooperating entity, the land, easements and rights-of-way necessary for the acquisition, improvement or equipment of the solid waste system or any project;

(2) hold and save harmless the cooperating entity free from any claim for damages arising from the acquisition, improvement, equipment, maintenance and operation of the solid waste system or any project; and

(3) maintain and operate any project in accordance with regulations prescribed by the cooperating entity;

BB. carry on technical and other investigations of all kinds, make measurements, collect data and make analyses, studies and inspections pertaining to solid waste facilities, and any project, both within and without the authority, and for this purpose the authority has the right of access through its authorized representative to all lands and premises within the state;

CC. have the right to provide from revenues or other available funds an adequate fund for the improvement and equipment of the authority's solid waste system or of any parts of the works and properties of the authority;

DD. make and keep records in connection with any project or otherwise concerning the authority;

EE. arbitrate any differences arising in connection with any project or otherwise concerning the authority;

FF. have the management, control and supervision of all the business and affairs appertaining to any project herein authorized, or otherwise concerning the authority, and of the acquisition, improvement, equipment, operation and maintenance of any such project;

GG. prescribe the duties of officers, agents, employees and other persons and fix their compensation;

HH. enter into contracts of indemnity and guaranty, in such form as may be approved by the board, relating to or connected with the performance of any contract or agreement which the authority is empowered to enter into under the provisions of the Solid Waste Authority Act or of any other law of the state;

II. provide, by any contract for any term not exceeding fifty years, or otherwise, without an election:

(1) for the joint use of personnel, equipment and facilities of the authority and any public body, including without limitation public buildings constructed by or under the supervision of the board of the authority or the governing body of the public body concerned, upon such terms and agreements and within such areas within the authority as may be determined, for the promotion and protection of health, comfort, safety, life, welfare and property of the inhabitants of the authority and any such public body; and

(2) for the joint employment of clerks, stenographers and other employees appertaining to any project, now existing or hereafter established in the authority, upon such terms and conditions as may be determined for the equitable apportionment of the expenses therefrom resulting;

JJ. obtain financial statements, appraisals, economic feasibility reports and valuations of any type appertaining to any project or any property pertaining thereto;

KK. adopt any resolution authorizing a project or the issuance of securities, or both, or otherwise appertaining thereto, or otherwise concerning the authority;

LL. make and execute a mortgage, deed of trust, indenture or other trust instrument appertaining to a project or to any securities authorized in the Solid Waste Authority Act, or to both, except as provided in Subsection MM of this section and in Section 48 [74-10-48 NMSA 1978] of the Solid Waste Authority Act;

MM. make all contracts, execute all instruments and do all things necessary or convenient in the exercise of the powers granted in the Solid Waste Authority Act, or in the performance of the authority's covenants or duties or in order to secure the payment of its securities; provided, no encumbrance, mortgage or other pledge of property, excluding any money, of the authority is created thereby and provided no property, excluding money, of the authority is liable to be forfeited or taken in payment of such securities;

NN. have and exercise all rights and powers necessary or incidental to or implied from the specific powers granted in the Solid Waste Authority Act, which specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes and intent of that act;

OO. exercise all or any part or combination of the powers granted in the Solid Waste Authority Act; and

PP. to fix and from time to time increase or decrease rates, tolls or charges for services or facilities furnished or made available by the authority, and to pledge that revenue for the payment of any indebtedness of the district. Until paid, all rates, tolls or charges constitute a perpetual lien on and against the property served, and any such lien may be foreclosed in the same manner as provided by the laws of New Mexico for the foreclosure of real estate mortgages.

History: Laws 1993, ch. 319, 27.



Section 74-10-28 - Levy and collection of taxes.

74-10-28. Levy and collection of taxes.

To levy and collect taxes, the board shall determine in each year the amount of money necessary to be raised by taxation, taking into consideration other sources of revenue of the authority, and shall propose by resolution a rate of levy, without limitation as to rate or amount, except for the limitation in Section 27 [74-10-27 NMSA 1978] of the Solid Waste Authority Act and for any constitutional limitation, which, when levied upon the net taxable value, as that term is defined in the Property Tax Code [Chapter 7, Articles 35 through 38 NMSA 1978], of all property subject to property taxation within the authority, and together with other revenues, will raise the amount required by the authority annually to supply funds for paying expenses of organization and the costs of acquiring, improving, equipping, operating and maintaining any project or facility of the authority, and promptly to pay in full, when due, all interest on and principal of bonds and other securities of the authority, and in the event of accruing defaults or deficiencies, an additional levy may be made as provided in Section 29 [74-10-29 NMSA 1978] of the Solid Waste Authority Act.

History: Laws 1993, ch. 319, 28.



Section 74-10-29 - Levies to cover deficiencies.

74-10-29. Levies to cover deficiencies.

The board, in proposing ad valorem tax levies by resolution, shall take into account the maturing indebtedness for the ensuing year as provided in its contracts, maturing securities and interest on securities, and deficiencies and defaults of prior years and shall make ample provision for the payment thereof. In case the money produced from such levies, together with other revenues of the authority, is not sufficient punctually to pay the annual installments of its contracts or securities, and interest thereon, and to pay defaults and deficiencies, the board shall propose by resolution such additional levies of taxes as may be necessary for such purposes, and notwithstanding any limitations, except the limitation in Subsection I of Section 27 [74-10-27I NMSA 1978] of the Solid Waste Authority Act, and any constitutional limitation, such taxes, if approved by the qualified electors, shall be made and continue to be levied until the indebtedness of the authority is fully paid.

History: Laws 1993, ch. 319, 29.



Section 74-10-30 - Elections for imposition of ad valorem taxes.

74-10-30. Elections for imposition of ad valorem taxes.

Whenever the board shall determine by resolution that the interest of the authority and the public interest or necessity demand the imposition of a general ad valorem tax, the board shall certify the rate of ad valorem tax needed and shall order the submission of the proposition of imposing the ad valorem tax to the qualified electors residing within the authority. Any such election may be held separate or may be consolidated or held concurrent with any other election authorized by the Solid Waste Authority Act [74-10-1 to 74-10-100 NMSA 1978]. Such resolution shall also fix the date upon which the election shall be held, the manner of holding the same, the method of voting for or against the imposition of the proposed ad valorem tax, shall designate the polling place or places and shall appoint for each polling place from the qualified electors of the district the officers of such election consisting of three judges, one of whom shall act as clerk.

History: Laws 1993, ch. 319, 30.



Section 74-10-31 - Conduct of election.

74-10-31. Conduct of election.

Elections for imposition of ad valorem taxes shall be conducted in a manner prescribed by the laws of the state for the conduct of general elections and in accordance with the provisions and procedures outlined in the Solid Waste Authority Act for the election of directors.

History: Laws 1993, ch. 319, 31.



Section 74-10-32 - Sinking fund.

74-10-32. Sinking fund.

Whenever any indebtedness has been incurred by the authority, it is lawful for the board to levy taxes and to collect revenue for the purpose of creating a reserve fund in such amount as the board may determine, which may be used to meet the obligations of the authority, for maintenance and operating charges and depreciation, and to provide improvements for the authority.

History: Laws 1993, ch. 319, 32.



Section 74-10-33 - Manner of levying and collecting taxes.

74-10-33. Manner of levying and collecting taxes.

It is the duty of the body having authority to levy taxes within each county to levy the taxes provided in Subsection I of Section 27 [74-10-27 NMSA 1978] of the Solid Waste Authority Act, and elsewhere in that act. It is the duty of all officials charged with collecting taxes to collect such taxes at the time and in the form and manner and with like interest and penalties as other general ad valorem taxes are collected, and when collected, to pay the same to the authority. The payment of such collection shall be made monthly to the treasurer of the authority and paid into the depository thereof to the credit of the authority. All general ad valorem taxes levied under that act, together with interest thereon and penalties for default in payment thereof, and all costs of collecting the same constitute until paid a perpetual lien on and against the property taxed, and such lien is on a parity with the tax lien of other general ad valorem taxes.

History: Laws 1993, ch. 319, 33.



Section 74-10-34 - Delinquent taxes.

74-10-34. Delinquent taxes.

If the general ad valorem taxes levied are not paid, then delinquent real property shall be sold at the regular tax sale for the payment of such taxes, interest and penalties, in the manner provided by the statutes of the state for selling real property for the nonpayment of general taxes. If there are no bids at the tax sale for the property so offered, the property shall be struck off to the county, and the county shall account to the authority in the same manner as provided by law for accounting for school, town and city taxes. Delinquent personal property shall be distrained and sold as provided by law.

History: Laws 1993, ch. 319, 34.



Section 74-10-35 - Powers of public bodies.

74-10-35. Powers of public bodies.

The governing body of any municipality, federally authorized Indian pueblo or tribe or other public body, upon its behalf and in its name, for the purpose of aiding and cooperating in the determination of any authority boundary or any project authorized in the Solid Waste Authority Act, upon the terms and with or without consideration and with or without an election, as the governing body determines, may exercise the following powers:

A. sell, lease, loan, donate, grant, convey, assign, transfer and otherwise dispose to the authority, solid waste facilities or any other property or any interest therein;

B. make available for temporary use or otherwise dispose to the authority of any machinery, equipment, facilities and other property, and any agents, employees, persons with professional training and any other persons, to effect the purposes of that act. Any such property and persons owned or in the employ of any public body while engaged in performing for the authority any service, activity or undertaking authorized in that act, pursuant to contract or otherwise, shall have and retain all of the powers, privileges, immunities, rights and duties of and shall be deemed to be engaged in the service and employment of such public body, notwithstanding such service, activity or undertaking is being performed in or for the authority;

C. enter into any agreement or joint agreement between or among the federal government, the authority and any other public body, or any combination thereof, extending over any period not exceeding fifty years, which is mutually agreed thereby, notwithstanding any law to the contrary, respecting action or proceedings appertaining to any power granted in that act, and the use or joint use of any facilities, project or other property authorized in that act;

D. sell, lease, loan, donate, grant, convey, assign, transfer or pay over to the authority any facilities or any project authorized in that act, or any part thereof, or any interest in real or personal property, or any funds available for acquisition, improvement or equipment purposes, including the proceeds of any securities previously or hereafter issued for acquisition, improvement or equipment purposes which may be used by the authority in the acquisition, improvement, equipment, maintenance or operation of any facilities or project authorized in that act;

E. transfer, grant, convey or assign and set over to the authority any contracts which may have been awarded by the public body for the acquisition, improvement or equipment of any project not begun or if begun, not completed;

F. budget and appropriate, and each municipality or other public body is hereby required and directed to budget and appropriate, from time to time, general ad valorem tax proceeds, and other revenues legally available therefor to pay all obligations arising from the exercise of any powers granted in the Solid Waste Authority Act as such obligations shall accrue and become due;

G. provide for an agency, by any agreement authorized in that act, to administer or execute that or any collateral agreement, which agency may be one of the parties to the agreement, or a commission or board constituted pursuant to the agreement;

H. provide that any such agency shall possess the common power specified in the agreement and may exercise it in the manner or according to the method provided in the agreement. Such power is subject to the restrictions upon the manner of exercising the power of any one of the contracting parties, which party shall be designated by the agreement; and

I. continue any agreement authorized in the Solid Waste Authority Act for a definite term not exceeding fifty years, or until rescinded or terminated, which agreement may provide for the method by which it may be rescinded or terminated by any party.

History: Laws 1993, ch. 319, 35.



Section 74-10-36 - Effect of extraterritorial functions.

74-10-36. Effect of extraterritorial functions.

All of the powers, privileges, immunities and rights, exemptions from laws, ordinances and rules, all pension, relief, disability, workers' compensation and other benefits which apply to the activity of officers, agents or employees of the authority or any such public body when performing their respective functions within the territorial limits of the respective public agencies apply to them to the same degree and extent while engaged in the performance of any of their functions and duties extraterritorially under the Solid Waste Authority Act.

History: Laws 1993, ch. 319, 36.



Section 74-10-37 - Forms of borrowing.

74-10-37. Forms of borrowing.

Upon the conditions and under the circumstances set forth in the Solid Waste Authority Act [74-10-1 to 74-10-100 NMSA 1978], the authority, to carry out the purposes of that act, from time to time may borrow money to defray the cost of any project, or any part thereof, as the board may determine and issue the following securities to evidence such borrowing:

A. notes;

B. warrants;

C. bonds;

D. temporary bonds; and

E. interim debentures.

History: Laws 1993, ch. 319, 37.



Section 74-10-38 - Issuance of notes.

74-10-38. Issuance of notes.

The authority is authorized to borrow money without an election in anticipation of taxes or other revenues, or both, and to issue notes to evidence the amount so borrowed.

History: Laws 1993, ch. 319, 38.



Section 74-10-39 - Issuance of warrants.

74-10-39. Issuance of warrants.

The authority is authorized to defray the cost of any services, supplies, equipment or other materials furnished to or for the benefit of the authority by the issuance of warrants to evidence the amount due therefor, without an election, in anticipation of taxes or other revenues, or both.

History: Laws 1993, ch. 319, 39.



Section 74-10-40 - Maturities of notes and warrants.

74-10-40. Maturities of notes and warrants.

Notes and warrants may mature at such time not exceeding one year from the respective dates of their issuance as the board may determine. They shall not be extended or funded except by the issuance of bonds or interim debentures in compliance with Sections 41 and 43 [74-10-41 and 74-10-43 NMSA 1978] of the Solid Waste Authority Act.

History: Laws 1993, ch. 319, 40.



Section 74-10-41 - Issuance of bonds and incurrence of debt.

74-10-41. Issuance of bonds and incurrence of debt.

The authority is authorized to borrow money in anticipation of taxes or other revenues, or both, and to issue bonds to evidence the amount so borrowed. No bonded indebtedness or any other indebtedness not payable in full within one year, except for interim debentures as provided in Sections 43 and 86 through 88 [74-10-43 and 74-10-86 through 74-10-88 NMSA 1978] of the Solid Waste Authority Act, shall be created by the authority without first submitting a proposition of issuing such bonds to the qualified electors of the authority and being approved by a majority of such electors voting thereon at an election held for that purpose in accordance with Sections 13 through 17 [74-10-13 through 74-10-17 NMSA 1978] of that act. Bonds so authorized may be issued in one series or more and may mature at such time or times not exceeding forty years from their issuance as the board may determine. The total of all outstanding indebtedness at any one time shall not exceed thirty million dollars ($30,000,000) without prior approval of the state legislature.

History: Laws 1993, ch. 319, 41.



Section 74-10-42 - Issuance of temporary bonds.

74-10-42. Issuance of temporary bonds.

The authority is authorized to issue temporary bonds, pending preparation of definitive bond or bonds and exchangeable for the definitive bond or bonds when prepared, as the board may determine. Each temporary bond shall set forth substantially the same conditions, terms and provisions as the definitive bond for which it is exchanged. Each holder of any such temporary security shall have all the rights and remedies which he would have as a holder of the definitive bond or bonds.

History: Laws 1993, ch. 319, 42.



Section 74-10-43 - Issuance of interim debentures.

74-10-43. Issuance of interim debentures.

The authority is authorized to borrow money and to issue interim debentures evidencing construction or short-term loans for the acquisition or improvement and equipment of the solid waste system or any project in supplementation of long-term financing and the issuance of bonds as provided in Sections 86 through 88 [74-10-86 through 74-10-88 NMSA 1978] of the Solid Waste Authority Act.

History: Laws 1993, ch. 319, 43.



Section 74-10-44 - Payment of securities.

74-10-44. Payment of securities.

All securities issued by the authority shall be authorized by resolution. The authority may pledge its full faith and credit for the payment of any securities authorized in the Solid Waste Authority Act, the interest thereon, any prior redemption premium or premiums and any charges appertaining thereto. Securities may constitute the direct and general obligations of the authority. Their payment may be secured by a specific pledge of tax proceeds and other revenues of the authority as the board may determine.

History: Laws 1993, ch. 319, 44.



Section 74-10-45 - Additionally secured securities.

74-10-45. Additionally secured securities.

The board, in connection with such additionally secured securities, in the resolution authorizing their issuance or other instrument appertaining thereto, may pledge all or a portion of such revenues, subject to any prior pledges, as additional security for such payment of such securities, and at its option may deposit such revenues in a fund created to pay the securities or created to secure additionally their payment.

History: Laws 1993, ch. 319, 45.



Section 74-10-46 - Pledge of revenues.

74-10-46. Pledge of revenues.

Any such revenues pledged directly or as additional security for the payment of securities of any one issue or series, which revenues are not exclusively pledged therefor, may subsequently be pledged directly or as additional security for the payment of the securities of one or more issue or series subsequently authorized.

History: Laws 1993, ch. 319, 46.



Section 74-10-47 - Ranking among different issues.

74-10-47. Ranking among different issues.

All securities of the same issue or series shall, subject to the prior and superior rights of outstanding securities, claims and other obligations, have a prior, paramount and superior lien on the revenues pledged for the payment of the securities over and ahead of any lien thereagainst subsequently incurred of any other securities; provided, however, the resolution authorizing, or other instrument appertaining to, the issuance of any securities may provide for the subsequent authorization of bonds or other securities the lien for the payment of which on such revenues is on a parity with the lien thereon of the subject securities upon such conditions and subject to such limitations as the resolution or other instrument may provide.

History: Laws 1993, ch. 319, 47.



Section 74-10-48 - Ranking among securities of same issue.

74-10-48. Ranking among securities of same issue.

All securities of the same issue or series shall be equally and ratably secured without priority by reason of number, date of maturity, date of securities, of sale, of execution or of delivery, by a lien on such revenues in accordance with the provisions of the Solid Waste Authority Act and the resolution authorizing, or other instrument appertaining to, such securities, except to the extent such resolution or other instrument otherwise expressly provides.

History: Laws 1993, ch. 319, 48.



Section 74-10-49 - Payment recital in securities.

74-10-49. Payment recital in securities.

Each security issued under the Solid Waste Authority Act shall recite in substance that the security and the interest on that security are payable solely from the revenues or other money pledged to the payment of those revenues. Securities specifically pledging the full faith and credit of the authority for their payment shall so state.

History: Laws 1993, ch. 319, 49.



Section 74-10-50 - Incontestable recital in securities.

74-10-50. Incontestable recital in securities.

Any resolution authorizing, or other instrument appertaining to, any securities under the Solid Waste Authority Act may provide that each security authorized by such a resolution shall recite that it is issued under authority of that act. Such recital shall conclusively impart full compliance with all of the provisions of that act, and all securities issued containing such recital shall be incontestable for any cause whatsoever after their delivery for value.

History: Laws 1993, ch. 319, 50.



Section 74-10-51 - Limitations upon payment of securities.

74-10-51. Limitations upon payment of securities.

The payment of securities shall not be secured by an encumbrance, mortgage or other pledge of property of the authority, except for revenues, income, tax proceeds and other money pledged for the payment of securities. No property of the authority, subject to such exception, shall be liable to be forfeited or taken in payment of the securities.

History: Laws 1993, ch. 319, 51.



Section 74-10-52 - Limitations upon incurring any debt.

74-10-52. Limitations upon incurring any debt.

Nothing in the Solid Waste Authority Act shall be construed as creating or authorizing the creation of an indebtedness on the part of any municipality or other public body included in the authority or elsewhere located.

History: Laws 1993, ch. 319, 52.



Section 74-10-53 - Security details.

74-10-53. Security details.

Any securities authorized to be issued in the Solid Waste Authority Act shall bear the date or dates, shall be in the denomination or denominations, shall mature at the time or times but in no event exceeding forty years from their date or any shorter limitation provided in that act, shall bear interest which may be evidenced by one or two sets of coupons, payable annually or semiannually, except that the first coupon or coupons, if any, appertaining to any security may represent interest for any period not in excess of one year, as may be prescribed by resolution or other instrument; and the securities and any coupons shall be payable in the medium of payment at any banking institution or other place or places within or without the state, including but not limited to the office of the treasurer of the county in which the authority is located wholly or in part, as determined by the board, and the securities at the option of the board may be in one or more series, may be made subject to prior redemption in advance of maturity in the order or by lot or otherwise at the time or times without or with the payment of the premium or premiums not exceeding six percent of the principal amount of each security so redeemed, as determined by the board.

History: Laws 1993, ch. 319, 53.



Section 74-10-54 - Capitalization of costs.

74-10-54. Capitalization of costs.

Any resolution authorizing the issuance of securities or other instrument appertaining thereto may capitalize interest on any securities during any period of construction or other acquisition estimated by the board and one year thereafter and any other cost of any project by providing for the payment of the amount capitalized from the proceeds of the securities.

History: Laws 1993, ch. 319, 54.



Section 74-10-55 - Other security details.

74-10-55. Other security details.

Securities may be issued in such manner, in such form, with such recitals, terms, covenants and conditions and with such other details as may be provided by the board in the resolution authorizing the securities, or other instrument appertaining thereto, except as otherwise provided in the Solid Waste Authority Act.

History: Laws 1993, ch. 319, 55.



Section 74-10-56 - Reissuance of securities.

74-10-56. Reissuance of securities.

Any resolution authorizing the issuance of securities or any other instrument appertaining thereto may provide for their reissuance in other denominations in negotiable or nonnegotiable form and otherwise in such manner and form as the board may determine.

History: Laws 1993, ch. 319, 56.



Section 74-10-57 - Negotiability.

74-10-57. Negotiability.

Subject to the payment provisions specifically provided in the Solid Waste Authority Act, the notes, warrants, bonds, any interest coupons thereto attached, temporary bonds and interim debentures shall be fully negotiable within the meaning of and for all the purposes of the Uniform Commercial Code [Chapter 55 NMSA 1978] except as the board may otherwise provide. Each holder of such security, or of any coupon appertaining thereto, by accepting such security or coupon shall be conclusively deemed to have agreed that such security or coupon, except as otherwise provided, is and shall be fully negotiable within the meaning and for all purposes of that code.

History: Laws 1993, ch. 319, 57.



Section 74-10-58 - Single bonds.

74-10-58. Single bonds.

Notwithstanding any other provision of law, the board in any proceedings authorizing securities under the Solid Waste Authority Act:

A. may provide for the initial issuance of one or more securities, in this section called "bond", aggregating the amount of the entire issue or a designated portion thereof;

B. may make such provision for installment payments of the principal amount of any such bond as it may consider desirable;

C. may provide for the making of any such bond payable to bearer or otherwise, registrable as to principal or as to both principal and interest, and where interest accruing thereon is not represented by interest coupons, for the endorsing of payments of interest on such bonds; and

D. may further make provision in any such proceedings for the manner and circumstances in and under which any such bond may in the future, at the request of the holder thereof, be converted into securities of smaller denominations, which securities of smaller denominations may in turn be either coupon bonds or bonds registrable as to principal or principal and interest or both.

History: Laws 1993, ch. 319, 58.



Section 74-10-59 - Lost or destroyed securities.

74-10-59. Lost or destroyed securities.

If lost or completely destroyed, any security may be reissued in the form and tenor of the lost or destroyed security upon the owner furnishing to the satisfaction of the board:

A. proof of ownership;

B. proof of loss or destruction;

C. a surety bond in twice the face amount of the security and any coupons; and

D. payment of the cost of preparing and issuing the new security.

History: Laws 1993, ch. 319, 59.



Section 74-10-60 - Execution of securities.

74-10-60. Execution of securities.

Any security shall be executed in the name of and on behalf of the authority and signed by the chairman, with the seal of the authority affixed thereto and attested by the secretary, except for securities issued in book entry or similar form without the delivery of physical securities.

History: Laws 1993, ch. 319, 60.



Section 74-10-61 - Interest coupons.

74-10-61. Interest coupons.

Except for any bonds which are registrable for payment of interest, interest coupons payable to bearer and appertaining to the bonds shall be issued and shall bear the original or facsimile signature of the chairman.

History: Laws 1993, ch. 319, 61.



Section 74-10-62 - Facsimile signatures.

74-10-62. Facsimile signatures.

Any of the officers, after filing with the secretary of state his manual signature certified by him under oath, may execute or cause to be executed with a facsimile signature in lieu of his manual signature any security authorized in the Solid Waste Authority Act; provided that such a filing is not a condition of execution with a facsimile signature of any interest coupon, and provided that at least one signature required or permitted to be placed on each such security, excluding any interest coupon, shall be manually subscribed. An officer's facsimile signature has the same legal effect as his manual signature.

History: Laws 1993, ch. 319, 62.



Section 74-10-63 - Facsimile seal.

74-10-63. Facsimile seal.

The secretary may cause the seal of the authority to be printed, engraved, stamped or otherwise placed in facsimile on any security. The facsimile seal has the same legal effect as the impression of the seal.

History: Laws 1993, ch. 319, 63.



Section 74-10-64 - Signatures of predecessors in office.

74-10-64. Signatures of predecessors in office.

The securities and any coupons bearing the signatures of the officers in office at the time of the signing shall be the valid and binding obligations of the authority, notwithstanding that before the delivery thereof and payment therefor, any or all of the persons whose signatures appear on those securities or coupons shall have ceased to fill their respective offices.

History: Laws 1993, ch. 319, 64.



Section 74-10-65 - Facsimile signatures of predecessors.

74-10-65. Facsimile signatures of predecessors.

Any officer authorized or permitted in the Solid Waste Authority Act to sign any security or interest coupon, at the time of its execution and of the execution of a signature certificate, may adopt as and for his own facsimile signature the facsimile signature of his predecessor in office in the event that such facsimile signature appears upon the security or coupons appertaining thereto, or upon both the security and such coupons.

History: Laws 1993, ch. 319, 65.



Section 74-10-66 - Repurchase of securities.

74-10-66. Repurchase of securities.

The securities may be repurchased by the authority out of any funds available for such purpose from the project to which they pertain at a price of not more than the principal amount thereof and accrued interest, plus the amount of the premium, if any, which might, on the next redemption date of such securities, be paid to the holders thereof if such securities should be called for redemption on such date pursuant to their terms, and all securities so repurchased shall be canceled.

History: Laws 1993, ch. 319, 66.



Section 74-10-67 - Customary provisions.

74-10-67. Customary provisions.

The resolution authorizing the securities or other instrument appertaining thereto may contain any agreement or provision customarily contained in instruments securing securities, including without limiting the generality of the foregoing, covenants designated in Section 73 [74-10-73 NMSA 1978] of the Solid Waste Authority Act.

History: Laws 1993, ch. 319, 67.



Section 74-10-68 - Sale of securities.

74-10-68. Sale of securities.

Any securities authorized in the Solid Waste Authority Act, except for warrants not issued for cash and except for temporary bonds issued pending preparation of definitive bond or bonds, shall be sold at public or private sale at, above or below par at a net effective interest rate not exceeding the maximum net effective interest rate permitted by the Public Securities Act [6-14-1 to 6-14-3 NMSA 1978] as amended and supplemented by the Solid Waste Authority Act.

History: Laws 1993, ch. 319, 68.



Section 74-10-69 - Sale discount or commission prohibited.

74-10-69. Sale discount or commission prohibited.

No discount, except as provided by the Solid Waste Authority Act, or commission shall be allowed or paid on or for any security sale to any purchaser or bidder, directly or indirectly, but nothing contained in that act shall be construed as prohibiting the board from employing legal, fiscal, engineering and other expert services in connection with any project or facilities authorized in that act and with the authorization, issuance and sale of securities.

History: Laws 1993, ch. 319, 69.



Section 74-10-70 - Application of proceeds.

74-10-70. Application of proceeds.

All money received from the issuance of any securities authorized in the Solid Waste Authority Act shall be used solely for the purpose for which issued and the cost of any project thereby delineated. Any accrued interest and any premium shall be applied to the payment of the interest on, or the principal of, the securities, or both interest and principal, or shall be deposited in a reserve therefor, as the board may determine.

History: Laws 1993, ch. 319, 70.



Section 74-10-71 - Use of unexpended proceeds.

74-10-71. Use of unexpended proceeds.

Any unexpended balance of such security proceeds remaining after the completion of the acquisition or improvement and equipment of the project or the completion of the purpose for which such securities were issued shall be paid immediately into the fund created for the payment of the principal of such securities and shall be used therefor, subject to the provisions as to the times and methods for their payment as stated in the securities and the proceedings authorizing or otherwise appertaining to their issuance, or so paid into a reserve therefor.

History: Laws 1993, ch. 319, 71.



Section 74-10-72 - Validity unaffected by use of proceeds.

74-10-72. Validity unaffected by use of proceeds.

The validity of such securities shall not be dependent on nor affected by the validity or regularity of any proceedings relating to the acquisition or improvement and equipment of the project or the proper completion of any project for which the securities are issued. The purchaser or purchasers of the securities shall in no manner be responsible for the application of the proceeds of the securities by the authority or any of its officers, agents and employees.

History: Laws 1993, ch. 319, 72.



Section 74-10-73 - Covenants in security proceedings.

74-10-73. Covenants in security proceedings.

Any resolution or trust indenture authorizing the issuance of securities or any other instrument appertaining thereto may contain covenants and other provisions, notwithstanding such covenants and provisions may limit the exercise of powers conferred by the Solid Waste Authority Act, in order to secure the payment of such securities in agreement with the holders and owners of such securities, as the board may determine, including without limiting the generality of the foregoing, all such acts and things as may be necessary or convenient or desirable in order to secure the authority's securities, or in the discretion of the board tend to make the securities more marketable, notwithstanding that such covenant, act or thing may not be enumerated in that act, it being the intention of that act to give the authority power to do all things in the issuance of securities and for their security except as specifically limited in that act.

History: Laws 1993, ch. 319, 73.



Section 74-10-74 - Remedies of security holders.

74-10-74. Remedies of security holders.

Subject to any contractual limitations binding upon the holders of any issue or series of securities, or trustee therefor, including but not limited to the restriction of the exercise of any remedy to a specified proportion, percentage or number of such holders, and subject to any prior or superior rights of others, any holder of securities, or trustee therefor, shall have the right and power for the equal benefit and protection of all holders of securities similarly situated:

A. by mandamus or other suit, action or proceeding at law or in equity to enforce his rights against the authority and the board and any of its officers, agents and employees, and to require and compel the authority or the board or any such officers, agents or employees to perform and carry out its and their duties, obligations or other commitments under the Solid Waste Authority Act and its and their covenants and agreements with the holder of any security;

B. by action or suit in equity to require the authority and the board to account as if they were the trustee of an express trust;

C. by action or suit in equity to have appointed a receiver, which receiver may enter and take possession of any system or project or services revenues from which are pledged for the payment of the securities, prescribe sufficient fees derived from the operation thereof, and collect, receive and apply all revenues or other money pledged for the payment of the securities in the same manner as the authority itself might do in accordance with the obligations of the authority; and

D. by action or suit in equity to enjoin any acts or things which may be unlawful or in violation of the rights of the holder of any security and to bring suit thereupon.

History: Laws 1993, ch. 319, 74.



Section 74-10-75 - Limitations upon liabilities.

74-10-75. Limitations upon liabilities.

Neither the directors nor any person executing securities issued under the Solid Waste Authority Act shall be liable personally on the securities by reason of the issuance thereof. Securities issued pursuant to that act shall not be in any way a debt or liability of the state or of any municipality or other public body and shall not create or constitute any indebtedness, liability or obligation of the state or of any such municipality or other public body, either legal, moral or otherwise, and nothing contained in that act shall be construed to authorize the authority to incur any indebtedness on behalf of or in any way to obligate the state or any municipality or other public body, except the authority and except as otherwise expressly stated or necessarily implied in that act.

History: Laws 1993, ch. 319, 75.



Section 74-10-76 - Cancellation of paid securities.

74-10-76. Cancellation of paid securities.

Whenever the treasurer shall redeem and pay any of the securities issued under the provisions of the Solid Waste Authority Act, he shall cancel the same by writing across the face thereof or stamping thereon the word "paid", together with the date of its payment, sign his name thereto and transmit the same to the secretary, taking his receipt therefor, which receipt shall be filed in the records of the authority. The secretary shall credit the treasurer on his books for the amount so paid.

History: Laws 1993, ch. 319, 76.



Section 74-10-77 - Interest after maturity.

74-10-77. Interest after maturity.

No interest shall accrue on any security in the Solid Waste Authority Act authorized after it becomes due and payable; provided, funds for the payment of the principal of and the interest on the security and any prior redemption premium due are available to the paying agent for such payment without default.

History: Laws 1993, ch. 319, 77.



Section 74-10-78 - Refunding bonds.

74-10-78. Refunding bonds.

Any bonds issued under the Solid Waste Authority Act may be refunded, without an election, but subject to provisions concerning their payment and to any other contractual limitations in the proceedings authorizing their issuance or otherwise appertaining thereto, pursuant to a resolution or resolutions to be adopted by the board in the manner provided in that act for the issuance of other securities, to refund, pay or discharge all or any part of the authority's outstanding bonds, heretofore or hereafter issued, including any interest thereon in arrears or about to become due, or for the purpose of reducing interest costs or effecting other economies or of modifying or eliminating restrictive contractual limitations appertaining to the issuance of additional bonds or any project, or any combination thereof.

History: Laws 1993, ch. 319, 78.



Section 74-10-79 - Method of issuance.

74-10-79. Method of issuance.

Any bonds issued for refunding purposes may either be delivered in exchange for the outstanding bonds authorized to be refunded or may be sold as provided in the Solid Waste Authority Act for the sale of other bonds.

History: Laws 1993, ch. 319, 79.



Section 74-10-80 - Limitations upon issuance.

74-10-80. Limitations upon issuance.

No bonds may be refunded under the Solid Waste Authority Act unless the holders of the bonds voluntarily surrender them for exchange or payment or unless they either mature or are callable for prior redemption under their terms within ten years from the date of issuance of the refunding bonds. Provision shall be made for paying the bonds within that period of time. No maturity of any bonds refunded may be extended over fifteen years nor may any interest on the bonds be increased to any coupon rate exceeding the maximum net effective interest rate permitted by the Public Securities Act [6-14-1 to 6-14-3 NMSA 1978]. The principal amount of the refunding bonds may exceed the principal amount of the refunded bonds if the aggregate principal and interest costs of the refunding bonds do not exceed such unaccrued costs of the bonds refunded. The principal amount of the refunding bonds may also be less than or the same as the principal amount of the bonds refunded so long as provision is duly and sufficiently made for their payment.

History: Laws 1993, ch. 319, 80.



Section 74-10-81 - Use of refunding bond proceeds.

74-10-81. Use of refunding bond proceeds.

The proceeds of refunding bonds shall either be immediately applied to the retirement of the bonds to be refunded or be placed in escrow to be applied to the payment of the bonds upon their presentation; provided, however, any accrued interest and any premium appertaining to a sale of refunding bonds may be applied to the payment of the interest or the principal or both interest and principal or may be deposited in a reserve therefor as the board may determine. The escrow shall not necessarily be limited to refunding bond proceeds but may include other money made available for such purpose. Any escrowed proceeds pending such use may be invested or reinvested in federal securities. Escrowed proceeds and investments, together with any interest to be derived from any such investment, shall be in an amount at all times sufficient as to principal, interest, any prior redemption premium due and any charges of the escrow agent payable therefrom to pay the bonds refunded as they become due at their respective maturities or due at designated prior redemption date or dates upon which the board shall exercise a prior redemption option. Upon establishment of an escrow in accordance with this section, the refunded bonds payable therefrom no longer constitute outstanding indebtedness of the authority.

History: Laws 1993, ch. 319, 81.



Section 74-10-82 - Payment of refunding bonds.

74-10-82. Payment of refunding bonds.

Refunding revenue bonds may be made payable from any revenues derived from the operation of the solid waste system or any project, notwithstanding the pledge of such revenues for the payment of the outstanding bonds issued by the authority which are to be refunded is thereby modified. Any refunding revenue bonds shall not be made payable from taxes unless the bonds thereby refunded are payable from taxes.

History: Laws 1993, ch. 319, 82.



Section 74-10-83 - Combination of refunding and other bonds.

74-10-83. Combination of refunding and other bonds.

Bonds for refunding and bonds for any other purpose or purposes authorized in the Solid Waste Authority Act may be issued separately or issued in combination in one series or more.

History: Laws 1993, ch. 319, 83.



Section 74-10-84 - Supplemental provisions.

74-10-84. Supplemental provisions.

Except as specifically provided or necessarily implied in the Solid Waste Authority Act, the relevant provisions of that act pertaining to bonds generally shall be equally applicable in the authorization and issuance of refunding bonds, including their terms and security, the bond resolution, trust indenture, taxes and service charges and other aspects of the bonds.

History: Laws 1993, ch. 319, 84.



Section 74-10-85 - Board's determination final.

74-10-85. Board's determination final.

The determination of the board that the limitations imposed upon the issuance of refunding bonds under the Solid Waste Authority Act have been met shall be conclusive in the absence of fraud or arbitrary and gross abuse of discretion.

History: Laws 1993, ch. 319, 85.



Section 74-10-86 - Issuance of interim debentures and pledge of bonds as collateral security.

74-10-86. Issuance of interim debentures and pledge of bonds as collateral security.

Notwithstanding any limitation or other provision in the Solid Waste Authority Act, whenever a majority of the qualified electors of the authority voting on a proposal to issue bonds has authorized the authority to issue bonds for any purpose authorized in that act, the authority is authorized to borrow money without any other election in anticipation of taxes, the proceeds of the bonds or any other revenues of the authority, or any combination thereof, and to issue interim debentures to evidence the amount so borrowed. Interim debentures may mature at such time not exceeding a period of time equal to the estimated time needed to effect the purpose for which the bonds are so authorized to be issued, plus two years, as the board may determine. Except as otherwise provided in this section and in Sections 87 and 88 of the Solid Waste Authority Act [74-10-87 and 74-10-88 NMSA 1978], interim debentures shall be issued as provided in that act for securities in Sections 66 and 68 [74-10-66 and 74-10-68 NMSA 1978] of that act. Taxes, other revenues of the authority, including without limiting the generality of the foregoing proceeds of bonds to be thereafter issued or reissued or bonds issued for the purpose of securing the payment of interim debentures may be pledged for the purpose of securing the payment of the interim debentures. Any bonds pledged as collateral security for the payment of any interim debentures shall mature at such time as the board may determine, but in no event exceeding forty years from the date of either any of such bonds or any of such interim debentures, whichever date is the earlier. Any such bonds pledged as collateral security shall not be issued in an aggregate principal amount exceeding the aggregate principal amount of the interim debenture secured by a pledge of such bonds nor shall they bear interest at any time which with any interest accruing at the same time on the interim debenture so secured exceeds six percent per year.

History: Laws 1993, ch. 319, 86.



Section 74-10-87 - Interim debentures not to be extended.

74-10-87. Interim debentures not to be extended.

No interim debenture issued pursuant to the provisions of Section 86 [74-10-86 NMSA 1978] of the Solid Waste Authority Act shall be extended or funded except by the issuance or reissuance of a bond or bonds in compliance with Section 88 [74-10-88 NMSA 1978] of that act.

History: Laws 1993, ch. 319, 87.



Section 74-10-88 - Funding.

74-10-88. Funding.

For the purpose of funding any interim debenture or interim debentures, any bond or bonds pledged as collateral security to secure the payment of such interim debenture or interim debentures may be reissued without an election, and any bonds not previously issued but authorized to be issued at an election for a purpose the same as or encompassing the purpose for which the interim debentures were issued may be issued for such a funding. Any such bonds shall mature at such time as the board may determine, but in no event exceeding forty years from the date of either any of the interim debentures so funded or any of the bonds so pledged as collateral security, whichever date is the earlier. Bonds for funding, including but not necessarily limited to any such reissued bonds, and bonds for any other purpose or purposes authorized in the Solid Waste Authority Act may be issued separately or issued in combination in one series or more. Except as otherwise provided in Sections 83 and 88 [74-10-83 and 74-10-88 NMSA 1978] of that act and in this section, any such funding bonds shall be issued as is provided for refunding bonds in Sections 78 through 84 [74-10-78 through 74-10-84 NMSA 1978] of the Solid Waste Authority Act and provided for securities in Section 44 and Sections 81 through 87 [74-10-44 and 74-10-81 through 74-10-87 NMSA 1978] of that act.

History: Laws 1993, ch. 319, 88.



Section 74-10-89 - Publication of resolution or proceedings.

74-10-89. Publication of resolution or proceedings.

In its discretion, the board may provide for the publication once in full of either any resolution or other proceedings adopted by the board ordering the issuance of any securities or, in the alternative, of notice thereof, which resolution, other proceedings or notice so published shall state the fact and date of such adoption and the place where such resolution or other proceedings have been filed for public inspection and also the date of the first publication of such resolution, other proceedings or notice and also state that any action or proceeding of any kind or nature in any court questioning the validity of the creation and establishment of the authority, or the validity or proper authorization of securities provided for by the resolution or other proceedings, or the validity of any covenants, agreements or contracts provided for by the resolution or other proceedings, shall be commenced within twenty days after the first publication of such resolution, other proceedings or notice.

History: Laws 1993, ch. 319, 89.



Section 74-10-90 - Failure to contest legality constitutes bar.

74-10-90. Failure to contest legality constitutes bar.

If no such action or proceedings are commenced or instituted within twenty days after the first publication of such resolution, other proceedings or notice, then all residents and taxpayers and owners of property in the authority and all public bodies and all other persons whatsoever shall be forever barred and foreclosed from instituting or commencing any action or proceeding in any court or from pleading any defense to any action or proceedings questioning the validity of the creation and establishment of the authority, the validity or proper authorization of such securities or the validity of any such covenants, agreements or contracts. The securities, covenants, agreements and contracts shall be conclusively deemed to be valid and binding obligations in accordance with their terms and tenor.

History: Laws 1993, ch. 319, 90.



Section 74-10-91 - Confirmation of contract proceedings.

74-10-91. Confirmation of contract proceedings.

In its discretion, the board may file a petition at any time in the district court in and for any county in which the authority is located wholly or in part, praying a judicial examination and determination of any power conferred or of any tax or rates or charges levied or of any act, proceeding or contract of the authority, whether or not the contract has been executed, including proposed contracts for the acquisition, improvement, equipment, maintenance, operation or disposal of any project for the authority. Such petition shall set forth the facts whereon the validity of such power, assessment, act, proceeding or contract is founded and shall be verified by the chairman of the board. Such action shall be in the nature of a proceeding in rem, and jurisdiction of all parties interested may be had by publication and posting as provided in the Solid Waste Authority Act. Notice of the filing of the petition shall be given by the clerk of the court, under the seal thereof, stating in brief outline the contents of the petition and showing where a full copy of any contract therein mentioned may be examined. The notice shall be served by publication in at least five consecutive issues of a weekly newspaper of general circulation published in the county in which the principal office of the authority is located, and by posting the same in the office of the authority at least thirty days prior to the date fixed in the notice for the hearing on the petition. Jurisdiction shall be complete after such publication and posting. Any owner of property in the authority or person interested in the contract or proposed contract or in the premises may appear and move to dismiss or answer the petition at any time prior to the date fixed for the hearing or within such further time as may be allowed by the court, and the petition shall be taken as confessed by all persons who fail so to appear.

History: Laws 1993, ch. 319, 91.



Section 74-10-92 - Review and judgment of court.

74-10-92. Review and judgment of court.

The petition and notice shall be sufficient to give the court jurisdiction, and upon hearing the court shall examine into and determine all matters and things affecting the question submitted, shall make such findings with reference thereto and render such judgment and decree thereon as the case warrants. Costs may be divided or apportioned among any contesting parties in the discretion of the trial court. Review of the judgment of the court may be had as in other similar cases, except that such review shall be applied for within thirty days after the time of the rendition of such judgment or within such additional time as may be allowed by the court within thirty days. The rules of civil procedure shall govern in matters of pleading and practice where not otherwise specified in the Solid Waste Authority Act. The court shall disregard any error, irregularity or omission which does not affect the substantial rights of the parties.

History: Laws 1993, ch. 319, 92.



Section 74-10-93 - Purpose of tax exemptions.

74-10-93. Purpose of tax exemptions.

The effectuation of the powers authorized in the Solid Waste Authority Act shall and will be in all respects for the benefit of the people of the state, including but not necessarily limited to those residing in the authority exercising any power under that act, for the improvement of their health and living conditions and for the increase of their commerce and prosperity.

History: Laws 1993, ch. 319, 93.



Section 74-10-94 - Property exempt from general taxes.

74-10-94. Property exempt from general taxes.

The authority shall not be required to pay any general (ad valorem) taxes upon any property appertaining to any project authorized in the Solid Waste Authority Act and acquired within the state nor the authority's interest therein.

History: Laws 1993, ch. 319, 94.



Section 74-10-95 - Securities and income therefrom exempt.

74-10-95. Securities and income therefrom exempt.

Securities issued under the Solid Waste Authority Act and the income therefrom shall forever be and remain free and exempt from taxation by the state, the authority and any other public body, except transfer, inheritance and estate taxes.

History: Laws 1993, ch. 319, 95.



Section 74-10-96 - Freedom from judicial process.

74-10-96. Freedom from judicial process.

Execution or other judicial process shall not issue against any property of the authority authorized in the Solid Waste Authority Act, nor shall any judgment against the authority be a charge or lien upon its property.

History: Laws 1993, ch. 319, 96.



Section 74-10-97 - Resort to judicial process.

74-10-97. Resort to judicial process.

Section 96 [74-10-96 NMSA 1978] of the Solid Waste Authority Act does not apply to or limit the right of the holder of any security, his trustee or any assignee of all or part of his interest, the federal government when it is a party to any contract with the authority, and any other obligee under that act to foreclose, otherwise to enforce, and to pursue any remedies for the enforcement of any pledge or lien given by the authority on the proceeds of taxes, service charges or other revenues.

History: Laws 1993, ch. 319, 97.



Section 74-10-98 - Legal investments in securities.

74-10-98. Legal investments in securities.

It shall be legal for the state and any of its agencies, departments, instrumentalities, corporations or political subdivisions or any political or public corporation, any bank, trust company, banker, savings bank or institution, any building and loan association, savings and loan association, investment company and any other person carrying on a banking or investment business, any insurance company, insurance association or any other person carrying on an insurance business and any executor, administrator, curator, trustee or any other fiduciary to invest funds or money in their custody in any of the securities authorized to be issued pursuant to the provisions of the Solid Waste Authority Act. Such securities shall be authorized security for all public deposits. Nothing contained in this section with regard to legal investments shall be construed as relieving any public body or other person of any duty of exercising reasonable care in selecting securities.

History: Laws 1993, ch. 319, 98.



Section 74-10-99 - Civil rights.

74-10-99. Civil rights.

The authority damaged by any such act may also bring a civil action for damages sustained by any such act, and in such proceeding the prevailing party shall also be entitled to reasonable attorneys' fees and costs of court.

History: Laws 1993, ch. 319, 99.



Section 74-10-100 - Liberal construction.

74-10-100. Liberal construction.

The Solid Waste Authority Act, being necessary to secure and preserve the public health, safety and general welfare, the rule of strict consideration shall have no application to that act, but it shall be liberally construed to effect the purposes and objects for which that act is intended.

History: Laws 1993, ch. 319, 100.






Article 11 - Tire Recycling



Article 12 - Night Sky Protection

Section 74-12-1 - Short title.

74-12-1. Short title.

This act [Chapter 74, Article 12 NMSA 1978] may be cited as the "Night Sky Protection Act".

History: Laws 1999, ch. 197, 1.



Section 74-12-2 - Purpose.

74-12-2. Purpose.

The purpose of the Night Sky Protection Act is to regulate outdoor night lighting fixtures to preserve and enhance the state's dark sky while promoting safety, conserving energy and preserving the environment for astronomy.

History: Laws 1999, ch. 197, 2.



Section 74-12-3 - Definitions.

74-12-3. Definitions.

As used in the Night Sky Protection Act:

A. "outdoor lighting fixture" means an outdoor artificial illuminating device, whether permanent or portable, used for illumination or advertisement, including searchlights, spotlights and floodlights, whether for architectural lighting, parking lot lighting, landscape lighting, billboards or street lighting; and

B. "shielded" means a fixture that is shielded in such a manner that light rays emitted by the fixture, either directly from the lamp or indirectly from the fixture, are projected below a horizontal plane running through the lowest point on the fixture where light is emitted.

History: Laws 1999, ch. 197, 3.



Section 74-12-4 - Shielding of outdoor light fixtures.

74-12-4. Shielding of outdoor light fixtures.

All outdoor lighting fixtures installed after January 1, 2000 shall be shielded, except incandescent fixtures of one hundred fifty watts or less and other sources of seventy watts or less.

History: Laws 1999, ch. 197, 4.



Section 74-12-5 - Nonconforming light fixtures.

74-12-5. Nonconforming light fixtures.

A. In addition to other exemptions provided in the Night Sky Protection Act, an outdoor lighting fixture not meeting these provisions shall be allowed, if the fixture is extinguished by an automatic shutoff device between the hours of 11:00 p.m. and sunrise.

B. No outdoor recreational facility, whether public or private, shall be illuminated after 11:00 p.m. except for a national or international tournament or to conclude any recreational or sporting event or other activity conducted, which is in progress prior to 11:00 p.m. at a ballpark, outdoor amphitheater, arena or similar facility.

History: Laws 1999, ch. 197, 5.



Section 74-12-6 - Use of mercury vapor lighting fixtures.

74-12-6. Use of mercury vapor lighting fixtures.

No new mercury vapor outdoor lighting fixtures shall be sold or installed after January 1, 2000.

History: Laws 1999, ch. 197, 6.



Section 74-12-7 - Exemptions.

74-12-7. Exemptions.

A. The following are exempt from the requirements of the Night Sky Protection Act:

(1) outdoor lighting fixtures on advertisement signs on interstates and federal primary highways;

(2) outdoor lighting fixtures existing and legally installed prior to the effective date of the Night Sky Protection Act; however, when existing lighting fixtures become unrepairable, their replacements are subject to all the provisions of the Night Sky Protection Act;

(3) navigational lighting systems at airports and other lighting necessary for aircraft safety; and

(4) outdoor lighting fixtures that are necessary for worker safety at farms, ranches, dairies, feedlots or industrial, mining or oil and gas facilities.

B. The provisions of the Night Sky Protection Act are cumulative and supplemental and shall not apply within any county or municipality that, by ordinance or resolution, has adopted provisions restricting light pollution that are equal to or more stringent than the provisions of the Night Sky Protection Act.

History: Laws 1999, ch. 197, 7.



Section 74-12-8 - Construction industries division; duties.

74-12-8. Construction industries division; duties.

The construction industries division of the regulation and licensing department shall review the outdoor lighting provisions in the uniform building codes used in New Mexico and make recommendations for appropriate changes to comply with the provisions of the Night Sky Protection Act and shall permit and inspect, to the standards set forth in the Night Sky Protection Act, all construction of and on state-owned buildings that is subject to permit and inspection under the Construction Industries Licensing Act [Chapter 60, Article 13 NMSA 1978].

History: Laws 1999, ch. 197, 8; 2001, ch. 151, 1.



Section 74-12-9 - Costs of replacement; recovery.

74-12-9. Costs of replacement; recovery.

If public utilities are required pursuant to the provisions of the Night Sky Protection Act or by local government ordinances to accelerate replacement of lighting fixtures, the cost of such replacement shall be included in rates approved by the public regulation commission.

History: Laws 1999, ch. 197, 9.



Section 74-12-10 - Violations; penalty.

74-12-10. Violations; penalty.

Any person, firm or corporation violating the provisions of the Night Sky Protection Act shall be punished as follows:

A. for a first offense, the offender may be issued a warning; and

B. for a second offense or offense that continues for thirty days from the date of the warning, twenty-five dollars ($25.00) minus the replacement cost for each offending fixture.

History: Laws 1999, ch. 197, 10.



Section 74-12-11 - Enforcement.

74-12-11. Enforcement.

In order to promote the purposes of the Night Sky Protection Act and to provide uniform minimum outdoor lighting standards throughout the state, the construction industries division of the regulation and licensing department shall enforce the Night Sky Protection Act as it pertains to public buildings subject to permit and inspection under the Construction Industries Licensing Act [Chapter 60, Article 13 NMSA 1978] and each political subdivision of the state shall fully enforce the provisions of the Night Sky Protection Act.

History: Laws 2001, ch. 151, 2; 74-12-11 NMSA 1978, repealed and reenacted by Laws 2009, ch. 79, 1.






Article 13 - Recycling and Illegal Dumping Act

Section 74-13-1 - Short title.

74-13-1. Short title.

Sections 1 through 20 of this act [74-13-1 through 74-13-20 NMSA 1978] may be cited as the "Recycling and Illegal Dumping Act".

History: Laws 2005, ch. 171, 1.



Section 74-13-2 - Legislative purposes.

74-13-2. Legislative purposes.

The purposes of the Recycling and Illegal Dumping Act are to:

A. protect the health and welfare of current and future residents of New Mexico by providing for the prevention and abatement of illegal dumpsites;

B. promote environmentally sound methods for reuse and recycling;

C. create a statewide recycling alliance involving the cooperation of cities, counties, state agencies, tribal governments, land grant communities and private business to encourage economic development, community development and collaboration that foster sustainable use of resources, increased recycling and a cleaner and healthier environment; and

D. enhance and coordinate existing highway litter control and removal and recycling efforts that include the recycling of tires, glass, plastic, metal, paper products, electronic waste and construction and demolition materials.

History: Laws 2005, ch. 171, 2.



Section 74-13-3 - Definitions.

74-13-3. Definitions.

As used in the Recycling and Illegal Dumping Act:

A. "abatement" means to reduce in amount, degree or intensity or to eliminate;

B. "agricultural use" means the beneficial use of scrap tires in conjunction with the operations of a farm or ranch that includes construction projects and aids in the storage of feed;

C. "alliance" means the recycling and illegal dumping alliance;

D. "board" means the environmental improvement board;

E. "civil engineering application" means the use of scrap tires or other recycled material in conjunction with other aggregate materials in engineering applications;

F. "composting" means the process by which biological decomposition of organic material is carried out under controlled conditions and the process stabilizes the organic fraction into a material that can be easily and safely stored, handled and used in an environmentally acceptable manner;

G. "cooperative association" means a refuse disposal district created pursuant to the Refuse Disposal Act [4-52-1 to 4-52-10, 4-52-11 to 4-52-15 NMSA 1978], a sanitation district created pursuant to the Water and Sanitation District Act [Chapter 73, Article 21 NMSA 1978], a special district created pursuant to the Special District Procedures Act [4-53-1 to 4-53-11 NMSA 1978] or other associations created pursuant to the Joint Powers Agreements Act [11-1-1 to 11-1-7 NMSA 1978] or the Solid Waste Authority Act [74-10-1 to 74-10-100 NMSA 1978];

H. "department" means the department of environment;

I. "dispose" means to deposit scrap tires or solid waste into or on any land or water;

J. "household" means any single and multiple residence, hotel or motel, bunkhouse, ranger station, crew quarters, campground, picnic ground or day-use recreation area;

K. "illegal dumping" means disposal of trash, scrap tires or any solid waste in a manner that violates the Solid Waste Act [74-9-1 through 74-9-43 NMSA 1978] or the Recycling and Illegal Dumping Act;

L. "illegal dumpsite" means a place where illegal dumping has occurred except as stated in Subsection A of Section 4 [74-13-4 NMSA 1978] of the Recycling and Illegal Dumping Act;

M. "market development" means activities to expand or create markets for recyclable and reusable materials;

N. "motor vehicle" means a vehicle or device that is propelled by an internal combustion engine or electric motor power that is used or may be used on the public highways for the purpose of transporting persons or property and includes any connected trailer or semitrailer;

O. "processing" means techniques to change physical, chemical or biological character or composition of solid waste but does not include composting, transformation or open burning;

P. "recycling" means any process by which recyclable materials are collected, separated or processed and reused or returned to use in the form of raw materials or products;

Q. "reuse" means the return of a commodity into the economic stream without a change to its original form;

R. "scrap tire" means a tire that is no longer suitable for its originally intended purpose because of wear, damage or defect;

S. "scrap tire baling" means the process by which scrap tires are mechanically compressed and bound into block form;

T. "scrap tire generator" means a person who generates scrap tires, including retail tire dealers, retreaders, scrap tire processors, automobile dealers, automobile salvage yards, private company vehicle maintenance shops, garages, service stations and city, county and state government, but does not include persons who generate scrap tires in a household or in agricultural operations;

U. "scrap tire hauler" means a person who transports scrap tires for hire for the purpose of recycling, disposal, transformation or use in a civil engineering application;

V. "secretary" means the secretary of environment;

W. "tire" means a continuous solid or pneumatic rubber covering that encircles the wheel of a motor vehicle;

X. "tire-derived fuel" means whole or chipped tires that produce a low sulfur, high-heating-value fuel;

Y. "tire-derived product" means a usable product produced from the processing of a scrap tire but does not include baled tires;

Z. "tire recycling" means a process in which scrap tires are collected, stored, separated or reprocessed for reuse as a different product or shredded into a form suitable for use in rubberized asphalt or as raw material for the manufacture of other products; and

AA. "tire recycling facility" means a place operated or maintained for tire recycling but does not include:

(1) retail business premises where tires are sold, if no more than five hundred loose scrap tires or two thousand scrap tires, if left in a closed conveyance or enclosure, are kept on the premises at one time;

(2) the premises of a tire retreading business, if no more than three thousand scrap tires are kept on the premises at one time;

(3) premises where tires are removed from motor vehicles in the ordinary course of business, if no more than five hundred scrap tires are kept on the premises at one time;

(4) a solid waste facility having a valid permit or registration issued pursuant to the provisions of the Solid Waste Act [74-9-1 through 74-9-43 NMSA 1978] or regulations adopted pursuant to that act or registration issued pursuant to the Environmental Improvement Act [Chapter 74, Article 1 NMSA 1978]; or

(5) a site where tires are stored or used for agricultural uses.

History: Laws 2005, ch. 171, 3.



Section 74-13-4 - Prohibited acts.

74-13-4. Prohibited acts.

A. A person shall not store or use in a civil engineering application, except for agricultural use, more than one hundred scrap tires anywhere in this state, unless the person has a valid permit or registration from the department.

B. A person shall not operate or maintain a tire recycling facility unless the facility has a valid permit issued pursuant to the provisions of the Recycling and Illegal Dumping Act or is a facility where tires are stored and used for agricultural uses and complies with rules enacted pursuant to the Recycling and Illegal Dumping Act.

C. A person shall not transport scrap tires for hire to a place other than a tire recycling facility unless the place is specifically excluded from the definition of a "tire recycling facility".

D. A person shall not transport scrap tires for hire either for disposal or recycling purposes without being registered as a scrap tire hauler by the department pursuant to rules adopted in accordance with the Recycling and Illegal Dumping Act.

E. A scrap tire generator shall not release scrap tires to a person other than a registered scrap tire hauler pursuant to the Recycling and Illegal Dumping Act or a registered commercial waste hauler pursuant to the Solid Waste Act [74-9-1 through 74-9-43 NMSA 1978].

F. A person shall not engage in the open burning of scrap tires.

G. A person shall not store or dispose of scrap tires or tire-derived products in a manner that creates a public nuisance, promotes the breeding or harboring of disease vectors or creates a potential for fire or other health or environmental hazards.

H. Except for agricultural uses, a person shall not store scrap tires or tire-derived products for a period exceeding twelve months unless specifically authorized by the secretary.

I. A scrap tire hauler shall not transport scrap tires without possessing a New Mexico scrap tire manifest approved by the department.

J. A person shall not engage in, maintain or allow illegal dumping.

History: Laws 2005, ch. 171, 4.



Section 74-13-5 - Facilities; entry by department; availability of records to department and others.

74-13-5. Facilities; entry by department; availability of records to department and others.

A. The secretary or any authorized representative, employee or agent of the department may:

(1) enter a facility of a scrap tire generator, scrap tire hauler or tire recycling facility at any reasonable time for the purpose of making a routine inspection or investigation of scrap tire management practices based on reasonable evidence of a violation of the Recycling and Illegal Dumping Act;

(2) take and analyze samples of the facility's waste, soil, air or water in order to detect the nature and concentration of contaminants, including those produced by leaching, natural decomposition, gas production or hazardous products in the facility, and the owner or operator shall have the right to split the sample and conduct the owner or operator's own analysis;

(3) for the purposes of developing or assisting in the development of rules, conducting a study, taking corrective action or enforcing the provisions of the Recycling and Illegal Dumping Act, conduct monitoring or testing of the equipment, contents or surrounding soil, air, surface water or ground water at the facility of a scrap tire generator, scrap tire hauler or tire recycling facility; and

(4) in coordination with the secretary of transportation, conduct at weigh stations or any other adequate site or facility inspections of scrap tire haulers.

B. Records, reports or information obtained by the department pursuant to this section shall be available to the public, except that information shall be treated confidentially upon a showing, satisfactory to the department, that records, reports or information or a particular part of the records, reports or information, if made public, would divulge information entitled to protection under the provisions of 18 USCA Section 1905. That record, report or information may be disclosed to officers, employees or authorized representatives of the United States concerned with carrying out the federal Resource Conservation and Recovery Act of 1976 or to officers, employees or authorized representatives of the state when relevant in any proceedings pursuant to the Solid Waste Act [74-9-1 through 74-9-43 NMSA 1978].

C. A person not subject to the provisions of 18 USCA Section 1905 who knowingly and willfully divulges or discloses information entitled to protection pursuant to this section shall, upon conviction, be subject to a fine of not more than five thousand dollars ($5,000) or to imprisonment not to exceed one year or both.

D. In submitting data pursuant to the Recycling and Illegal Dumping Act, a person required to provide such data may:

(1) designate, in writing and in such manner as the secretary may prescribe, the data the person believes is entitled to protection pursuant to this section; and

(2) submit the designated data separately from other data submitted pursuant to the Recycling and Illegal Dumping Act.

History: Laws 2005, ch. 171, 5.



Section 74-13-6 - Administration of act.

74-13-6. Administration of act.

The department is responsible for the administration and enforcement of the provisions of the Recycling and Illegal Dumping Act and of all rules adopted by the board pursuant to the provisions of that act. The department is delegated all authority necessary and appropriate to carry out its responsibilities.

History: Laws 2005, ch. 171, 6.



Section 74-13-7 - Recycling and illegal dumping alliance.

74-13-7. Recycling and illegal dumping alliance.

A. The "recycling and illegal dumping alliance" is created and is comprised of one member from each of the following:

(1) state government;

(2) local government;

(3) a solid waste authority;

(4) an industry waste generator;

(5) a tribal government;

(6) a nonprofit organization;

(7) a recycling company;

(8) a retailer;

(9) an agricultural producer;

(10) a soil and water conservation district;

(11) a waste management company; and

(12) the public at large.

B. The secretary shall appoint members of the alliance to serve two-year terms as volunteers with no compensation from the state.

C. The alliance shall:

(1) develop strategies to increase recycling and decrease illegal dumping in New Mexico;

(2) create a state recycling plan, as a component of the New Mexico solid waste management plan, to establish programs and goals and update the plan every three years to measure progress and modify strategies; and

(3) review and make recommendations for funding grant applications from the recycling and illegal dumping fund.

History: Laws 2005, ch. 171, 7.



Section 74-13-8 - Rules; authority and content.

74-13-8. Rules; authority and content.

The board shall adopt rules to implement the provisions of the Recycling and Illegal Dumping Act. The rules shall be adopted pursuant to the provisions of the Environmental Improvement Act [Chapter 74, Article 1 NMSA 1978] and shall include:

A. requirements and procedures for the issuance of permits and registrations to tire recycling facilities, civil engineering applications, scrap tire generators and scrap tire haulers;

B. standards and requirements for tire recycling and scrap tire storage and processing;

C. record-keeping requirements for tire recycling facilities, scrap tire haulers and scrap tire generators;

D. financial assurance criteria for tire recycling facilities;

E. fire rules for storage of scrap tires and tire-derived products that are consistent with the rules or recommendations adopted by the state fire marshal;

F. criteria and procedures for making disbursements pursuant to grant and loan programs authorized from the recycling and illegal dumping fund;

G. requirements and procedures for contracting with counties, municipalities, Indian nations, pueblos and tribes, land grant communities and cooperative associations for the abatement of illegal dumpsites and recycling;

H. requirements and procedures for a scrap tire manifest system;

I. a fee schedule applicable to scrap tire haulers and tire recycling facilities not exceeding the estimated cost of investigating and issuing permits and registrations and conducting regulatory oversight of permitted and registered activities; and

J. a fee schedule applicable to scrap tire generators not exceeding the estimated cost of conducting regulatory oversight of scrap tire generators.

History: Laws 2005, ch. 171, 8.



Section 74-13-9 - Scrap tire manifest system.

74-13-9. Scrap tire manifest system.

A scrap tire generator who transports or offers for transportation, scrap tires for offsite handling, altering, storage, disposal or for any combination thereof shall complete a scrap tire manifest pursuant to rules adopted by the board. Upon demand, the manifest for every generator whose scrap tire load is transported shall be shown to an officer of the motor transportation division of the department of public safety, the New Mexico state police, a local law enforcement officer or the secretary or the secretary's designee.

History: Laws 2005, ch. 171, 9.



Section 74-13-10 - Solid waste permit exemption.

74-13-10. Solid waste permit exemption.

A person operating a tire recycling facility under a permit issued pursuant to the Recycling and Illegal Dumping Act shall not be required to obtain a permit for that facility pursuant to the Solid Waste Act [74-9-1 through 74-9-43 NMSA 1978].

History: Laws 2005, ch. 171, 10.



Section 74-13-11 - Abatement of illegal dumpsite.

74-13-11. Abatement of illegal dumpsite.

A. The department may bring an abatement action pursuant to the provisions of Section 30-8-8 NMSA 1978 to eliminate an illegal dumpsite.

B. The secretary may act administratively to eliminate illegal dumpsites pursuant to the provisions of the Recycling and Illegal Dumping Act.

C. Nothing in this section shall prohibit a municipality, county, Indian nation, pueblo or tribe, land grant community or cooperative association from contracting for services to complete an abatement action.

History: Laws 2005, ch. 171, 11.



Section 74-13-12 - Authorization for abatement contracts.

74-13-12. Authorization for abatement contracts.

The secretary may contract with the governing body of a county, municipality, Indian nation, pueblo or tribe, land grant community or cooperative association for the abatement of illegal dumpsites located within the boundaries of the county, municipality, Indian nation, pueblo or tribe, land grant community, cooperative association or solid waste authority. The contract shall provide for the reimbursement of the county, municipality, Indian nation, pueblo or tribe, land grant community or cooperative association for expenses incurred in bringing an abatement action, including court costs, reasonable attorney fees and the actual expense of elimination of the illegal dumpsite if that expense is not recovered from and paid by the owner or operator of the illegal dumpsite as a result of the abatement action.

History: Laws 2005, ch. 171, 12.



Section 74-13-13 - Enforcement; compliance orders.

74-13-13. Enforcement; compliance orders.

A. Whenever the secretary determines that a person has violated or is violating any requirement or prohibition of the Recycling and Illegal Dumping Act, a rule adopted pursuant to that act or a condition of a permit issued pursuant to that act, the secretary may:

(1) issue a compliance order stating with reasonable specificity the nature of the violation and requiring compliance immediately or within a specified time period or assessing a civil penalty for any past or current violation or both; and

(2) commence a civil action in district court for appropriate relief, including a temporary or permanent injunction.

B. A compliance order issued pursuant to this section may include a suspension or revocation of a permit or portion of the permit issued by the secretary. A penalty assessed in the compliance order shall not exceed five thousand dollars ($5,000) per day of noncompliance for each violation.

C. A compliance order issued pursuant to this section shall state with reasonable specificity the nature of the required corrective action or other response measure and shall specify a time for compliance.

D. A compliance order issued pursuant to this section shall become final unless, no later than thirty days after the order is served, the person named in the order submits a written request to the secretary for a public hearing. Upon a request, the secretary promptly shall conduct a public hearing. The secretary shall appoint an independent hearing officer to preside over the public hearing. The hearing officer shall make and preserve a complete record of the proceedings and forward a recommendation to the secretary, who shall make the final decision.

E. The secretary may seek enforcement of the order by filing an action for enforcement in the district court.

F. Upon request of a party, the secretary may issue subpoenas for the attendance and testimony of witnesses at the hearing and for the production of relevant documents. The secretary shall adopt procedural rules for the conduct of the hearing, including provisions for discovery.

G. In determining the amount of a penalty authorized to be assessed pursuant to this section, the secretary shall take into account the seriousness of the violation, good-faith efforts of the violator to comply with applicable requirements of the Recycling and Illegal Dumping Act or rules issued pursuant to its provisions and other relevant factors.

History: Laws 2005, ch. 171, 13.



Section 74-13-14 - Enforcement; field citations.

74-13-14. Enforcement; field citations.

A. The board shall implement a field citation program by adopting rules establishing appropriate minor violations for which field citations assessing civil penalties not to exceed one thousand dollars ($1,000) per day of violation may be issued by local government authorities or employees of the department as designated by the secretary.

B. A field citation issued pursuant to this section shall be final unless the person named in the citation files a written request for a public hearing with the secretary no later than fifteen days after the date on which the field citation is served on the person, in which case the enforcement of the field citation shall be suspended pending the issuance of a final order of the secretary after a public hearing. The procedures for scheduling and conducting a hearing on and for final disposition of a field citation shall be the same as those provided for a compliance order pursuant to the Recycling and Illegal Dumping Act.

C. Payment of a civil penalty required by a field citation issued pursuant to this section shall not be a defense to further enforcement by the department to correct a continuing violation or to assess the maximum statutory penalty pursuant to the provisions of the Recycling and Illegal Dumping Act if the violation continues.

D. In determining the amount of a penalty to be assessed pursuant to this section, the secretary or the person issuing a field citation shall take into account the seriousness of the violation, good-faith efforts of the violator to comply with the applicable requirements of the Recycling and Illegal Dumping Act or rules issued pursuant to its provisions and other relevant factors.

E. In connection with a proceeding pursuant to this section, the secretary may issue subpoenas for the attendance and testimony of witnesses and the production of relevant papers, books and documents and may adopt rules for discovery.

History: Laws 2005, ch. 171, 14.



Section 74-13-15 - Judicial review of administrative actions.

74-13-15. Judicial review of administrative actions.

A person adversely affected by an administrative action taken by the secretary pursuant to the provisions of the Recycling and Illegal Dumping Act may appeal the action pursuant to Section 39-3-1.1 NMSA 1978.

History: Laws 2005, ch. 171, 15.



Section 74-13-16 - Penalty; criminal.

74-13-16. Penalty; criminal.

A. A person who knowingly violates Section 4 [74-13-4 NMSA 1978] of the Recycling and Illegal Dumping Act:

(1) is guilty of a misdemeanor if the violation involves a quantity of scrap tires or tire-derived products that is less than five thousand pounds and shall be sentenced pursuant to the provisions of Section 31-19-1 NMSA 1978; or

(2) is guilty of a fourth degree felony if the violation involves a quantity of scrap tires or tire-derived products that is five thousand pounds or greater and shall be sentenced pursuant to the provisions of Section 31-18-15 NMSA 1978.

B. A person who knowingly omits any substantive information or knowingly makes a false substantive statement or representation required pursuant to the Recycling and Illegal Dumping Act or rule adopted pursuant to the provisions of that act is guilty of a fourth degree felony and shall be sentenced in accordance with the provisions of Section 31-18-15 NMSA 1978.

History: Laws 2005, ch. 171, 16.



Section 74-13-17 - Grants; eligibility; applications.

74-13-17. Grants; eligibility; applications.

A. A municipality, county, Indian nation, pueblo or tribe, land grant community, cooperative association or solid waste authority that meets eligibility requirements established by the board may apply for a grant for providing funds to public landfills to offset the cost of collecting or recycling of tires or submit a competitive bid for a loan or contract for development costs or operating costs to establish a recycling facility, purchase equipment, perform marketing, purchase products produced by a recycling facility, provide educational outreach, develop recycling infrastructure, abate illegal dumpsites or contract with vendors to promote recycling and to abate illegal dumpsites consistent with provisions of the Recycling and Illegal Dumping Act. The first priority for funding shall be abatement of illegal scrap tire dumpsites and the recycling of scrap tires.

B. A grant, loan or contract for processing shall not be awarded pursuant to the Recycling and Illegal Dumping Act to a person who receives less than ninety-five percent of recyclable materials from sources in New Mexico.

C. Nothing in this section prohibits a municipality, county, Indian nation, pueblo or tribe, land grant community or cooperative association from contracting for services to complete an abatement action.

D. At least two-thirds of budgeted grant money in each fiscal year shall be allocated to tire abatement and recycling programs, and one-third of budgeted grant money in each fiscal year shall be allocated to abatement of illegal dumping and recycling of other solid wastes.

History: Laws 2005, ch. 171, 17.



Section 74-13-18 - Rubberized asphalt program.

74-13-18. Rubberized asphalt program.

The department of transportation may use rubberized asphalt in paving mixtures for state and local highway projects and to pay added expenses that may result from using rubberized asphalt. The department of transportation shall adopt rules for the administration of the rubberized asphalt program, including the development of procedures for disbursement of money to municipalities and counties for the use of rubberized asphalt in paving mixtures and shall develop paving specifications for the use of rubberized asphalt.

History: Laws 2005, ch. 171, 18.



Section 74-13-19 - Recycling and illegal dumping fund created.

74-13-19. Recycling and illegal dumping fund created.

The "recycling and illegal dumping fund" is created in the state treasury. Fees and penalties collected pursuant to the Recycling and Illegal Dumping Act shall be deposited into the fund. Money in the fund is appropriated to the department for abatement of illegal dumpsites, for processing, transportation or recycling of all recyclable materials and scrap tires, for providing funds to public landfills in New Mexico to offset the cost of collecting or recycling of tires and for carrying out the provisions of the Recycling and Illegal Dumping Act. Any unexpended or unencumbered balance or income earned from the money in the recycling and illegal dumping fund remaining at the end of a fiscal year shall not revert to the general fund. Disbursements from the fund shall be by warrant drawn by the secretary of finance and administration pursuant to vouchers signed by the secretary of environment or the secretary's designee.

History: Laws 2005, ch. 171, 19.



Section 74-13-20 - Rubberized asphalt fund created.

74-13-20. Rubberized asphalt fund created.

The "rubberized asphalt fund" is created in the state treasury. Money in the fund is appropriated to the department of transportation to pay additional expenses that might result from using rubberized asphalt paving mixes, to allocate at least fifty percent of the fund to local governments for that purpose and to carry out the provisions of the rubberized asphalt program, including hiring a term employee to administer the program. Disbursements from the fund shall be by warrant drawn by the secretary of finance and administration pursuant to vouchers signed by the secretary of transportation or the secretary's designee. Any unexpended or unencumbered balance remaining in the rubberized asphalt fund at the end of a fiscal year shall not revert to the general fund.

History: Laws 2005, ch. 171, 20.









Chapter 75 - Miscellaneous Natural Resource Matters

Article 1 - Rural Infrastructure

Section 75-1-1 - Short title.

75-1-1. Short title.

Chapter 75, Article 1 NMSA 1978 may be cited as the "Rural Infrastructure Act".

History: 1953 Comp., 75-41-1, enacted by Laws 1973, ch. 333, 1; 1983, ch. 173, 1; 1988, ch. 28, 1.



Section 75-1-2 - Definitions.

75-1-2. Definitions.

As used in the Rural Infrastructure Act [75-1-1 NMSA 1978]:

A. "department" means the department of environment;

B. "fund" means the rural infrastructure revolving loan fund;

C. "local authority" means a mutual domestic association or water and sanitation district that supplies water, wastewater or solid waste services to, or a municipality that has, a population of less than twenty thousand or a county with a population of less than two hundred thousand;

D. "operate and maintain" means all necessary activities, including replacement of equipment or appurtenances to assure the dependable and economical function of a facility in accordance with its intended purpose;

E. "secretary" means the secretary of environment;

F. "solid waste facility" includes transfer and convenience facilities, landfills or other equipment or systems used for the processing, transformation, recycling or disposal of solid waste;

G. "wastewater facility" includes collection lines, pumping equipment, treatment works and disposal piping or process units; and

H. "water supply facility" includes the source of supply of water, pumping equipment, storage facilities, transmission lines, treatment works and distribution systems.

History: 1953 Comp., 75-41-2, enacted by Laws 1973, ch. 333, 2; 1977, ch. 253, 75; 1979, ch. 219, 1; 1983, ch. 173, 2; 1987, ch. 175, 1; 1988, ch. 28, 2; 1991, ch. 208, 1; 2001, ch. 250, 1; 2001, ch. 265, 1; 2007, ch. 342, 1.



Section 75-1-2.1 - Purpose of act.

75-1-2.1. Purpose of act.

The purpose of the Rural Infrastructure Act [75-1-1 NMSA 1978] is to provide financial assistance to local authorities for the planning, design and construction or modification of water supply, wastewater and solid waste facilities.

History: 1978 Comp., 75-1-2.1, enacted by Laws 1983, ch. 173, 3; 1988, ch. 28, 3; 1991, ch. 208, 2; 2001, ch. 250, 2; 2001, ch. 265, 2; 2007, ch. 342, 2.



Section 75-1-3 - Fund created; administration; emergency fund.

75-1-3. Fund created; administration; emergency fund.

A. A special fund is created to be known as the "rural infrastructure revolving loan fund". Money appropriated to the fund or to the department to carry out the provisions of the Rural Infrastructure Act [75-1-1 NMSA 1978] may be used to make loans and grants to local authorities, individually or jointly, for water supply, wastewater or solid waste facilities. Appropriations made to the fund but not expended at the end of the fiscal year for which appropriated shall not revert to the general fund but shall accrue to the credit of the fund. Earnings on the balance in the fund shall be credited to the fund. In addition, when the proceeds from the issuance of severance tax bonds appropriated to the fund are deposited in the state treasury, interest earned on that money during the period from deposit in the state treasury until the actual transfer of the money to the fund shall be credited to the fund.

B. Ten percent of any appropriation to the fund or to the department to carry out the provisions of the Rural Infrastructure Act shall be set aside for emergency grants and loans pursuant to Section 75-1-5 NMSA 1978.

C. All water supply, wastewater and solid waste facilities shall be designed in compliance with the engineering requirements established by the secretary after consulting with and considering the recommendations of the professional engineering societies operating in New Mexico. The secretary shall also establish, by regulation, guidelines for the ranking of projects for top priority based on public health needs.

D. The department shall administer the fund and shall make grant and loan disbursements in accordance with the Rural Infrastructure Act. The secretary shall adopt regulations to govern the application procedure and requirements for disbursing grants and loans under the Rural Infrastructure Act, including requirements consistent with the purpose of the act for determining the eligibility and priority of local authorities for such grants and loans.

E. Receipts from the repayment of loans, including loans approved by the state board of finance pursuant to Section 75-1-5 NMSA 1978, shall be deposited in the fund by the department, including receipts from the repayment of loans made pursuant to appropriations to carry out the purposes of the Water Supply Construction Act made prior to the effective date of the Rural Infrastructure Act.

F. Money in the fund is appropriated to the department to carry out the provisions of the Rural Infrastructure Act. The department may allocate up to two percent of the total balance in the fund to pay for administrative expenses necessary to carry out the provisions of the Rural Infrastructure Act. Money allocated for administrative expenses shall be placed in a separate administrative account in the fund to be used solely for administrative expenses, and the department shall at the beginning of the fiscal year determine the projected administrative costs for the year and deposit in the account the appropriate amount; provided that the amount to be deposited does not exceed two percent of the total balance in the fund. Money in the account shall remain in the account at the end of a fiscal year.

G. Loans and grants made pursuant to the provisions of the Rural Infrastructure Act shall not be used by the local authority on any project constructed in fulfillment or partial fulfillment of requirements made of a subdivider by the provisions of the Land Subdivision Act [47-5-1 NMSA 1978] or the New Mexico Subdivision Act [47-6-1 NMSA 1978].

History: 1953 Comp., 75-41-3, enacted by Laws 1973, ch. 333, 3; 1977, ch. 283, 1; 1979, ch. 219, 2; 1983, ch. 173, 4; 1984, ch. 5, 14; 1987, ch. 175, 2; 1988, ch. 28, 4; 1991, ch. 208, 3; 2001, ch. 250, 3; 2001, ch. 265, 3; 2007, ch. 342, 3.



Section 75-1-4 - Conditions for grants and loans.

75-1-4. Conditions for grants and loans.

A. Grants and loans shall be made only to local authorities that:

(1) agree to operate and maintain the water supply, wastewater or solid waste facilities so that the facilities will function properly over the structural and material design life, which shall not be less than twenty years;

(2) require the contractor of the construction project to post a performance and payment bond in accordance with the requirements of Section 13-4-18 NMSA 1978;

(3) provide a written assurance, signed by an attorney, that the local authority has proper title, easements and rights of way to the property upon or through which the water supply, wastewater or solid waste facility proposed for funding is to be constructed or extended;

(4) meet the requirements of the financial capability set by the department to assure sufficient revenues to operate and maintain the facility for its useful life and to repay the loan;

(5) pledge sufficient revenues for repayment of the loan, provided that such revenues may by law be pledged for that purpose; and

(6) agree to properly maintain financial records and to conduct an audit of the project's financial records.

B. Except as otherwise provided in the Rural Infrastructure Act [75-1-1 NMSA 1978], a loan shall be for a period of time not to exceed twenty years. Loans may be interest free or bear an annual interest rate set by the secretary that is at or below market interest rates. The repayment of loans shall be in annual, quarterly or monthly installments, as approved by the department, beginning one year after completion of the project. The repayment of the interest on the loan accumulated during the design and construction of a project may be included in the final loan amount, but it shall not be counted in determining the maximum loan amount.

C. No loan recipient eligible to receive a grant under the Rural Infrastructure Act shall receive grants in any one year totaling more than five hundred thousand dollars ($500,000).

D. The maximum assistance, including both loans and grants, that a local authority may receive under the Rural Infrastructure Act in any one year is two million dollars ($2,000,000).

E. Plans and specifications for a water supply, wastewater or solid waste facility construction project shall be approved by the department before grant or loan disbursements to pay for construction costs are made to a local authority. Interim loan disbursements to pay for engineering and other professional services may be made by the department prior to the approval of the plans and specifications.

F. Privately owned water supply, wastewater or solid waste facilities are not eligible for assistance under the Rural Infrastructure Act.

G. Grants and loans shall be made only for eligible items. Eligible items include but are not limited to the costs of engineering feasibility reports, contracted engineering design, inspection of construction, special engineering services, archaeological surveys and contracted construction. The costs of water rights, land, system acquisition, easements and rights of way, refinancing of program loans, legal costs and fiscal agents' fees are eligible items only for loan funds. Local authority administrative costs shall not be included as eligible items.

H. The department may:

(1) conduct periodic reviews of the operation of a local authority that has received funding from the department;

(2) require the local authority to submit information relevant to the loan to the department;

(3) require the submission of financial reports relevant to the ability of the local authority to repay the loan; and

(4) review and require changes to the rate-setting analysis that supports the loan payments.

I. In the event the local authority fails to make the prescribed loan repayment, the department is authorized to set solid waste, water or wastewater user rates in the area of the local authority's jurisdiction in order to provide sufficient money for repayment of the loan and proper operation and maintenance. Funds sufficient to provide for repayment of the loan and proper operation and maintenance shall be identified through a rate-setting analysis that will ensure enough revenue to cover yearly expenses and emergencies, a reserve fund for nonmajor capital items and equitable pay for staff. The rate-setting analysis may be reviewed and changed on a yearly basis if necessary.

J. The department may enforce its rights as provided by law.

History: 1953 Comp., 75-41-4, enacted by Laws 1973, ch. 333, 4; 1977, ch. 283, 2; 1983, ch. 173, 5; 1984, ch. 4, 7; 1984, ch. 5, 15; 1987, ch. 175, 3; 1988, ch. 28, 5; 1991, ch. 208, 4; 2001, ch. 250, 4; 2001, ch. 265, 4; 2007, ch. 342, 4.



Section 75-1-5 - Emergency loans and grants.

75-1-5. Emergency loans and grants.

Ten percent of the proceeds of each severance tax bond issuance or other appropriation for the purpose of carrying out the provisions of the Rural Infrastructure Act [75-1-1 NMSA 1978] shall be reserved for emergencies and shall be allocated by the department only upon approval of the state board of finance. This amount shall not be deposited in the fund and shall be allocated only for emergency loans and grants. Emergency loans and grants shall be made in accordance with the applicable provisions for loans pursuant to the Rural Infrastructure Act; provided that a grant shall not exceed five hundred thousand dollars ($500,000). At the end of the third quarter of each fiscal year, the unexpended balance of the reserved amount may be transferred by the department to the fund for use in accordance with the Rural Infrastructure Act.

History: 1978 Comp., 75-1-5, enacted by Laws 1987, ch. 175, 4; 1988, ch. 28, 6; 2001, ch. 250, 5; 2001, ch. 265, 5; 2007, ch. 342, 5.



Section 75-1-6 - Average residential user cost reduction grants and zero percent loans.

75-1-6. Average residential user cost reduction grants and zero percent loans.

A. No more than twenty-five percent of the proceeds of each severance tax bond issuance or other appropriation for the purpose of carrying out the provisions of the Rural Infrastructure Act [75-1-1 NMSA 1978] shall be reserved for average residential user cost reduction grants or zero percent loans to reduce average residential user cost to a reasonable level for eligible financially needy loan recipients whose water supply or wastewater facilities serve less than three thousand persons.

B. Average residential user cost reduction grants and zero percent loans shall be allocated by the department in accordance with the provisions for grants and loans pursuant to the Rural Infrastructure Act, provided that an average residential user cost reduction grant or zero percent loan shall not exceed five hundred thousand dollars ($500,000). Such grants and loans shall reduce only the principal and interest portion of the average residential user cost to a reasonable cost as determined by the department.

C. A zero percent loan or average residential user cost reduction grant shall be approved by the department when, after construction bids have been received, the following conditions have been met by the local authority whose average residential user costs are in need of reduction:

(1) the construction project is designed using the most cost-effective and dependable option;

(2) the system is designed with adequate built-in expansion capacity;

(3) other sources of grant funds have been sought and are not available in a timely manner;

(4) the project cannot feasibly be reduced in scope or phased so as to bring it within available loan funds and within reasonable user cost; and

(5) the local authority's median household income is less than ninety percent of the statewide non-metropolitan median household income based on the most current federal decennial census.

History: 1978 Comp., 75-1-6, enacted by Laws 1988, ch. 28, 7; 1991, ch. 208, 5; 2001, ch. 250, 6; 2001, ch. 265, 6; 2007, ch. 342, 6.






Article 2 - Water Research, Conservation and Development

Section 75-2-1 - Short title.

75-2-1. Short title.

This act [75-2-1 to 75-2-5 NMSA 1978] may be cited as the "Water Research, Conservation and Development Act".

History: 1953 Comp., 75-42-1, enacted by Laws 1975, ch. 265, 1.



Section 75-2-2 - Purpose.

75-2-2. Purpose.

It is the purpose of the Water Research, Conservation and Development Act [75-2-1 NMSA 1978] to provide means to seek solutions to water shortage, conservation and utilization problems through research, conservation or development projects for the benefit of the citizens of New Mexico.

History: 1953 Comp., 75-42-2, enacted by Laws 1975, ch. 265, 2.



Section 75-2-3 - Special fund created.

75-2-3. Special fund created.

There is created a special fund to be known as the "water research, conservation and development fund". All money appropriated to this fund or accruing to it through gifts, grants or bequests shall not be transferred to another fund or encumbered or disbursed in any manner except as provided in the Water Research, Conservation and Development Act [75-2-1 NMSA 1978]. The fund shall not revert at the end of the fiscal year. Disbursements from the fund shall be made only upon warrant drawn by the secretary of finance and administration pursuant to vouchers signed by the secretary of the interstate stream commission for research, conservation or development projects of merit and potential benefit to the state and approved by the interstate stream commission.

History: 1953 Comp., 75-42-3, enacted by Laws 1975, ch. 265, 3; 1977, ch. 247, 201; 1989, ch. 324, 40.



Section 75-2-4 - Interstate stream commission; additional powers and duties.

75-2-4. Interstate stream commission; additional powers and duties.

In addition to its other powers and duties, the interstate stream commission shall:

A. meet upon the call of its chairman;

B. review and approve or deny water research, conservation or development project proposals submitted to the commission by institutions of higher learning, political subdivisions or other appropriate nonprofit research or development entities on the basis of potential merit, benefit to the state and feasibility;

C. adopt guidelines for project preparation, review, application and approval;

D. upon approval of a project, allocate available funds for such water research, conservation or development project, provided:

(1) no single project shall receive more than forty percent of the total available funds;

(2) no less than forty percent of the total available funds shall be allocated for conservation or development projects which have the potential of providing immediate solutions to problems facing the people of the state; and

(3) no funds appropriated to the water research, conservation and development fund shall be used for water distribution system construction, including, but not limited to, irrigation canals, acequias, reservoirs, dams or domestic or municipal water distribution systems;

E. adopt reporting and monitoring procedures for evaluation of research, conservation or development projects being conducted by recipients of disbursements under the Water Research, Conservation and Development Act [75-2-1 NMSA 1978], and, after making the appropriate evaluation of the project, make arrangements for termination of the project, if so indicated;

F. report annually to the governor and the legislature on the status of the various research, conservation or development projects, including a report on total funds expended under this act, including the amounts and sources of outside matching funds; and

G. expend no more than fifteen thousand dollars ($15,000) from the water research, conservation and development fund for the administrative purposes of the Water Research, Conservation and Development Act during any fiscal year.

History: 1953 Comp., 75-42-4, enacted by Laws 1975, ch. 265, 4; 1977, ch. 205, 1.



Section 75-2-5 - Acceptance of funds and donations.

75-2-5. Acceptance of funds and donations.

The interstate stream commission may accept for the purposes of the Water Research, Conservation and Development Act [75-2-1 NMSA 1978] any federal matching funds or grants for water research, conservation or development projects and may accept similar donations and bequests from private sources for such projects.

History: 1953 Comp., 75-42-5, enacted by Laws 1975, ch. 265, 5.






Article 3 - Weather Control and Cloud Modification

Section 75-3-1 - Short title.

75-3-1. Short title.

This act [75-3-1 to 75-3-15 NMSA 1978] may be cited as the "Weather Control Act".

History: 1953 Comp., 75-37-1, enacted by Laws 1965, ch. 235, 1.



Section 75-3-2 - Definition.

75-3-2. Definition.

As used in the Weather Control Act [75-3-1 NMSA 1978], "commission" means the interstate stream commission.

History: 1953 Comp., 75-37-2, enacted by Laws 1965, ch. 235, 2; 2003, ch. 194, 1.



Section 75-3-3 - Declaration of rights.

75-3-3. Declaration of rights.

It is declared that the state of New Mexico claims the right to all moisture in the atmosphere which would fall so as to become a part of the natural streams or percolated water of New Mexico, for use in accordance with its laws.

History: 1953 Comp., 75-37-3, enacted by Laws 1965, ch. 235, 3.



Section 75-3-4 - License required.

75-3-4. License required.

No person or corporation shall, without having first received a license from the commission, conduct any weather control or cloud modification operations or attempt to control precipitation.

History: 1953 Comp., 75-37-4, enacted by Laws 1965, ch. 235, 4.



Section 75-3-5 - Application for license.

75-3-5. Application for license.

Any individual or corporation who proposes to operate weather control or cloud modification projects or who attempts to induce precipitation, shall, before engaging in any such operation, make application to the commission for a license to engage in the particular weather control or cloud modification operation contemplated.

History: 1953 Comp., 75-37-5, enacted by Laws 1965, ch. 235, 5.



Section 75-3-6 - Annual license fee; statement.

75-3-6. Annual license fee; statement.

At the time of applying for the license, the applicant shall pay to the commission a fee of one hundred dollars ($100), and shall file an application in the form prescribed by the commission which shall be accompanied by a statement showing:

A. the name and address of the applicant;

B. the names of the operating personnel, and, if unincorporated, all individuals connected with the organization, or, if a corporation, the names of each of the officers and directors thereof, together with the address of each;

C. the scientific qualifications of all operating and supervising personnel;

D. a statement of all other contracts completed or in process of completion at the time the application is made, giving the names and addresses of the persons to whom the services were furnished and the areas in which such operations have been or are being conducted;

E. the objective of the operation, methods of operation the licensee will use, and the description of the aircraft, ground and meteorological services to be used;

F. names of the contracting parties within the state; including:

(1) the area to be served;

(2) the months in which operations will be conducted;

(3) the methods to be used in evaluating the operation; and

G. any other information the commission deems necessary.

History: 1953 Comp., 75-37-6, enacted by Laws 1965, ch. 235, 6.



Section 75-3-7 - Issuance of license.

75-3-7. Issuance of license.

The commission may issue a license to any applicant who demonstrates sufficient financial responsibility necessary to meet obligations reasonably likely to be attached to or result from weather control or cloud modification activities and skill and experience reasonably necessary to accomplishment of weather control without actionable injury to property or person.

History: 1953 Comp., 75-37-7, enacted by Laws 1965, ch. 235, 7; 2003, ch. 194, 2.



Section 75-3-8 - License fee; expiration.

75-3-8. License fee; expiration.

A license shall expire at the end of the calendar year in which it is issued and may be renewed upon payment of the annual license fee.

History: 1953 Comp., 75-37-8, enacted by Laws 1965, ch. 235, 8.



Section 75-3-9 - Reports required from licensees.

75-3-9. Reports required from licensees.

Each licensee shall, within ninety days after conclusion of any weather control or cloud modification project, file with the commission a final evaluation of the project. Each three months, during the operation of any project which has not been completed, each licensee shall file a report evaluating the operations for the preceding three months in the project. Failure to file such reports constitute[s] grounds for immediate revocation of the license. Each evaluation report shall contain such information as required by the commission in order to aid in research and development in weather modification and to aid in the protection of life and property.

History: 1953 Comp., 75-37-9, enacted by Laws 1965, ch. 235, 9.



Section 75-3-10 - Revocation of license.

75-3-10. Revocation of license.

The commission shall revoke any license if it shall appear that the licensee no longer possesses the qualifications necessary for the issuance of a new license, or is guilty of a violation of any of the provisions of the Weather Control Act [75-3-1 NMSA 1978]. Such revocation shall occur only after notice to the licensee, and a reasonable opportunity has been granted the licensee to be heard respecting the grounds of the proposed revocation.

History: 1953 Comp., 75-37-10, enacted by Laws 1965, ch. 235, 10.



Section 75-3-11 - Judicial review.

75-3-11. Judicial review.

Rulings by the commission on the issuance, refusal or revocation of a license are subject to review in the district court pursuant to the provisions of Section 39-3-1.1 NMSA 1978.

History: 1953 Comp., 75-37-11, enacted by Laws 1965, ch. 235, 11; 1998, ch. 55, 93; 1999, ch. 265, 95.



Section 75-3-12 - Operations affecting weather in other states.

75-3-12. Operations affecting weather in other states.

Weather control or cloud modification operations may not be carried on in New Mexico for the purpose of affecting weather in any other state which prohibits such operations, or which prohibits operations in that state for the benefit of New Mexico or its inhabitants.

History: 1953 Comp., 75-37-12, enacted by Laws 1965, ch. 235, 12.



Section 75-3-13 - Enforcement.

75-3-13. Enforcement.

Enforcement of the Weather Control Act [75-3-1 NMSA 1978] is vested in the commission. All fees collected by the commission shall be used by the commission for the purposes of carrying out the provisions of the Weather Control Act.

History: 1953 Comp., 75-37-13, enacted by Laws 1965, ch. 235, 13; 2003, ch. 194, 3.



Section 75-3-14 - Powers and duties of commission.

75-3-14. Powers and duties of commission.

The commission may:

A. make all rules and regulations necessary to carry out the provisions of the Weather Control Act [75-3-1 NMSA 1978];

B. make any field investigations and inspections necessary to the enforcement of the Weather Control Act;

C. make periodic reports on weather control and cloud modification activities in this state together with evaluations of the results of such activities; and

D. make recommendations to the legislature through the board of regents on needed legislation in the regard to weather control and cloud modification.

History: 1953 Comp., 75-37-14, enacted by Laws 1965, ch. 235, 14.



Section 75-3-15 - Penalty.

75-3-15. Penalty.

Any person conducting weather control or cloud modification operations without first having procured a license, or who makes a false statement in the application for a license, or who fails to file any report or evaluation required by the Weather Control Act [75-3-1 NMSA 1978], or who conducts any weather control or cloud modification operation after revocation of his license, or who violates any provision of the Weather Control Act is guilty of a misdemeanor.

History: 1953 Comp., 75-37-15, enacted by Laws 1965, ch. 235, 15.






Article 4 - State Climatologist

Section 75-4-1 - Office of state climatologist created; state climatologist.

75-4-1. Office of state climatologist created; state climatologist.

The "office of state climatologist" is created within the New Mexico department of agriculture. The administrative and executive head of the office of state climatologist shall be known as the "state climatologist". The board of regents of New Mexico state university shall appoint and fix the salary of the state climatologist.

History: Laws 1979, ch. 192, 1.



Section 75-4-2 - Office of state climatologist; purpose.

75-4-2. Office of state climatologist; purpose.

The purpose of the office of state climatologist is to assist the state to understand and respond to natural and man-induced climate processes and their implications, to cooperate with the federal government in activities relating to climate studies and advisory services, to promote and disseminate a general knowledge of the climatology of the state, to establish a state climate program in accordance with the provisions of the federal National Climate Program Act and regulations promulgated pursuant to that act and to receive and utilize grants made available to the state pursuant to the provisions of the federal National Climate Program Act and other grants, gifts, donations or bequests from any source to be used in carrying out its purpose.

History: Laws 1979, ch. 192, 2.



Section 75-4-3 - State climatologist; duties.

75-4-3. State climatologist; duties.

The duties of the state climatologist shall include:

A. assessing the effect of climate on the natural environment, agricultural production, land and natural resources and human health;

B. coordinating climate impact studies and programs to improve understanding of climate processes, natural and man-induced, and of the social and economic implications of climate change;

C. developing methods and procedures to enable interested state agencies and public institutions of higher education to participate in the program;

D. disseminating climate data, information, advice and assessments to state agencies, local public bodies and the general public;

E. establishing an effective mechanism for consultation and coordination with the federal government and other states in climate related activities; and

F. administering the state intergovernmental climate program.

History: Laws 1979, ch. 192, 3.



Section 75-4-4 - Agency cooperation.

75-4-4. Agency cooperation.

In carrying out the responsibilities enumerated in Section 3 [75-4-3 NMSA 1978] of this act, the state climatologist shall seek the assistance of the geophysical research center at the New Mexico institute of mining and technology, the remote sensing facility at the university of New Mexico and other appropriate agencies and facilities for scientific support.

History: Laws 1979, ch. 192, 4.






Article 5 - Natural Lands Protection

Section 75-5-1 - Short title.

75-5-1. Short title.

Sections 1 through 6 [75-5-1 to 75-5-6 NMSA 1978] of this act may be cited as the "Natural Lands Protection Act".

History: Laws 1987, ch. 192, 1.



Section 75-5-2 - Purpose.

75-5-2. Purpose.

The purpose of the Natural Lands Protection Act [75-5-1 NMSA 1978] is the joint acquisition and protection of unique and ecologically significant lands in New Mexico by the state of New Mexico and New Mexico corporations.

History: Laws 1987, ch. 192, 2.



Section 75-5-3 - Definitions.

75-5-3. Definitions.

As used in the Natural Lands Protection Act [75-5-1 NMSA 1978]:

A. "committee" means the natural lands protection committee;

B. "unique and ecologically significant lands" are lands which:

(1) afford habitat for species listed as rare, threatened or endangered by the state or federal government; and

(2) are identified by the natural resources department as constituting the best remaining examples of native ecological communities that are otherwise unprotected; and

C. "corporation" means a New Mexico not-for-profit corporation whose primary purpose is the preservation and conservation of lands.

History: Laws 1987, ch. 192, 3.



Section 75-5-4 - Administration of the act.

75-5-4. Administration of the act.

A. The Natural Lands Protection Act [75-5-1 NMSA 1978] shall be administered by the secretary of natural resources in consultation with a committee consisting of the secretary of natural resources, who shall serve as chairman of the committee, the director of the department of game and fish, the commissioner of public lands, the director of the New Mexico department of agriculture and three public members appointed by the governor, one of whom shall represent the ranching or farming industry.

B. The secretary of natural resources shall present a list of projects to the committee based on priorities generated by the natural resources department.

C. The committee shall recommend lands to be acquired under the provisions of the Natural Lands Protection Act and, subject to appropriation for such purpose by the legislature, pay the state's share of acquisitions. No land shall be acquired unless a corporation jointly acquires the land with the state. A corporation must participate in acquiring a minimum of at least ten percent undivided interest in the land or the state cannot participate in the acquisition. Title to lands acquired shall be held as cotenants having undivided interests in proportion to the state's and the corporation's share of the acquisition and shall be held in the name of the state of New Mexico and the corporation.

D. Priority among projects qualified under the Natural Lands Protection Act shall be determined in descending order as follows:

(1) the degree to which the lands in question are subject to the threat of immediate alteration or destruction;

(2) the degree to which ecosystems in question are unduplicated elsewhere; and

(3) usefulness for teaching and research.

History: Laws 1987, ch. 192, 4.



Section 75-5-5 - Management.

75-5-5. Management.

A. The purposes of management shall be for education, research and preservation, provided that no use of the lands acquired under the Natural Lands Protection Act [75-5-1 NMSA 1978] shall compromise or endanger the natural attributes for which they were acquired.

B. The secretary of natural resources may assign responsibility for management of lands acquired under the Natural Lands Protection Act to the corporation which jointly owns the land.

C. The corporation shall be required to develop and submit to the secretary of natural resources for review a plan for the management of lands for which they are responsible. The secretary of natural resources, in consultation with the committee, will review these plans to insure compliance with the purposes of the Natural Lands Protection Act.

D. Lands adjacent to the land acquired under the Natural Lands Protection Act shall not be subjected to any regulation or restriction as a result of such acquisiton [acquisition].

E. Access to the land by the general public may be restricted to visits conducted under the direct supervision of an employee or designated representative of the managing corporation.

F. The corporation shall annually pay to the state and its political subdivisions a sum equal to an amount which would have been paid in taxes, levies and assessments. This payment shall be in lieu of such taxes, levies and assessments.

History: Laws 1987, ch. 192, 5.



Section 75-5-6 - Acquisition of lands.

75-5-6. Acquisition of lands.

No lands or rights of access will be acquired under the Natural Lands Protection Act [75-5-1 NMSA 1978] through exercise of the state's power of eminent domain or any other condemnation process.

History: Laws 1987, ch. 192, 6.






Article 6 - Endangered Plants

Section 75-6-1 - Endangered plant species; definition; conservation; penalty protection; permits.

75-6-1. Endangered plant species; definition; conservation; penalty protection; permits.

A. As used in this section, "endangered plant species" means any plant species whose prospects of survival within the state are in jeopardy or are likely, within the foreseeable future, to become jeopardized. Regulations passed by the natural resources department establishing a list of endangered plant species shall include those species listed in the federal Endangered Species Act of 1973 or as that act may be amended.

B. The natural resources department shall conduct investigations of all species of plants in the state in order to develop information relating to population, distribution, habitat needs, limiting factors and other biological and ecological data, and to determine conservation measures and requirements necessary for their survival. On the basis of these investigations, the department shall establish a list of endangered plant species.

C. The department shall establish a program necessary for the conservation of listed endangered plant species. That program shall include research, census, law enforcement, habitat maintenance, propagation and transplantation. As used in this section, law enforcement shall be defined to be law enforcement for purposes of enforcement of the prohibition against taking, possession, transportation, exportation from this state, processing, sale or offer for sale or shipment within this state of listed plants or plant materials.

D. The department shall have authority to protect species of plants determined to be endangered by prohibiting the taking, possession, transportation, exportation from this state, processing, sale or offer for sale or shipment within this state of such species. Any person who violates the provisions of this subsection or any regulations issued pursuant to this subsection is guilty of a misdemeanor and upon conviction shall be fined not less than three hundred dollars ($300) nor more than one thousand dollars ($1,000) or be imprisoned for a term of not more than one hundred twenty days or both. As used in this section, "possession" shall be defined to be possession of listed plants or plant materials for purposes of taking, transportation, exportation from this state, processing, sale or offer for sale or shipment within this state.

E. The department may by permit allow collection otherwise prohibited by this section for scientific purposes or to enhance the propagation or survival of the affected species by transplanting or other means, but such permit shall not authorize any action that would violate federal laws or regulations.

F. The department may enter into agreements with federal agencies, other states, agencies or political subdivisions of the state, or with individuals for administration and management of any program established under this section.

History: 1978 Comp., 9-10-10, enacted by Laws 1985, ch. 143, 1; recompiled as 1978 Comp., 75-5-1 by Laws 1987, ch. 234, 82.






Article 7 - Natural Resources Trustee

Section 75-7-1 - Short title.

75-7-1. Short title.

Chapter 75, Article 7 NMSA 1978 may be cited as the "Natural Resources Trustee Act".

History: Laws 1993, ch. 292, 1; 2007, ch. 249, 1.



Section 75-7-2 - Natural resources trustee; office of natural resources trustee.

75-7-2. Natural resources trustee; office of natural resources trustee.

A. The "natural resources trustee" is created. The trustee is appointed by and serves at the pleasure of the governor pursuant to the provisions of the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended by the federal Superfund Amendments and Reauthorization Act of 1986, the Federal Water Pollution Control Act and any other applicable federal law. The natural resources trustee shall act on behalf of the public as trustee of natural resources within the state or belonging to, managed by, controlled by or appertaining to the state, including protecting and representing the state's interest under applicable federal laws regarding injury to, destruction of or loss of natural resources in the state.

B. The "office of natural resources trustee" is created. The office shall be administratively attached to the department of environment. The administrative head of the office of natural resources trustee is the natural resources trustee. For purposes of this subsection, the term "administratively attached" means the same as specified in Section 9-1-7 NMSA 1978.

History: Laws 1993, ch. 292, 2; 2007, ch. 249, 2.



Section 75-7-3 - Natural resources trustee powers and duties.

75-7-3. Natural resources trustee powers and duties.

A. The natural resources trustee shall take all actions necessary to carry out the responsibilities of the natural resources trustee as provided in the federal Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended by the Superfund Amendments and Reauthorization Act of 1986, the federal Water Pollution Control Act and any other applicable federal law, including the responsibility to:

(1) act on behalf of the public to protect New Mexico's natural resources by recovering damages for injury to, destruction of or loss of those resources;

(2) investigate injury to, destruction of or loss of natural resources;

(3) determine the amount and cause of injury to, destruction of or loss of natural resources;

(4) determine the liability of any person for injury to, destruction of or loss of natural resources;

(5) assess and collect damages for injury to, destruction of or loss of natural resources, including bringing legal actions and collecting the costs of assessing and collecting the damages; and

(6) expend money for the purposes set forth in the Natural Resources Trustee Act [75-7-1 NMSA 1978].

B. The natural resources trustee may:

(1) hire staff, in accordance with the Personnel Act [10-9-1 NMSA 1978], to carry out the provisions of the Natural Resources Trustee Act;

(2) contract with economists, consultants and other experts; and

(3) accept gifts and grants to carry out the provisions of the Natural Resources Trustee Act. Gifts and grants accepted by the natural resources trustee shall be deposited in the natural resources trustee fund.

C. The attorney general shall provide legal counsel and representation to the natural resources trustee and the office of the natural resources trustee.

History: Laws 1993, ch. 292, 3; 2004, ch. 120, 1.



Section 75-7-4 - Natural resources damage; liability; awards for damages.

75-7-4. Natural resources damage; liability; awards for damages.

Awards for damage to natural resources in the state shall consist of those amounts calculated in accordance with federal law, including:

A. the cost of restoration, replacement or acquisition of equivalent resources, plus compensation for the loss of use or enjoyment of the natural resources; and

B. compensation for the state's expenses in investigating, assessing and collecting damages and enforcing the state's rights.

History: Laws 1993, ch. 292, 4.



Section 75-7-5 - Natural resources trustee fund.

75-7-5. Natural resources trustee fund.

A. The "natural resources trustee fund" is created in the state treasury. Money appropriated to the fund or accruing to it through gifts, grants, fees, penalties, bequests or any other source shall be delivered to the state treasurer and deposited in the fund. Money recovered for the state by or on behalf of the natural resources trustee shall be deposited in the natural resources trustee fund. The fund shall be administered by the natural resources trustee as a separate account and may consist of subaccounts that the natural resources trustee deems necessary to carry out the purposes of the fund. Disbursements from the fund shall be made upon warrants drawn by the secretary of finance and administration pursuant to vouchers signed by the natural resources trustee or the trustee's designated representative. Money in the fund shall not revert to the general fund at the end of a fiscal year.

B. Pursuant to the following criteria, money in the natural resources trustee fund shall be used to carry out the provisions of the Natural Resources Trustee Act [75-7-1 NMSA 1978] by restoring, replacing or acquiring natural resources in an area where natural resources have been injured, destroyed or lost, provided that money deposited in the fund because of injury to, destruction of or loss of natural resources in an area shall be disbursed to restore, replace or acquire natural resources in that same area:

(1) if an expenditure from the fund is necessary to comply with a court order or court-approved settlement or to match federal funds, then, pursuant to Sections 6-3-23 through 6-3-25 NMSA 1978, the natural resources trustee may request a budget increase and, if approved, the amount of the expenditure is appropriated;

(2) if money is received for reimbursement of assessment costs, then the natural resources trustee may expend money for injury assessment, and money is appropriated in that amount for that purpose; and

(3) any other expenditures from the fund shall be made only pursuant to appropriation by the legislature.

C. In addition to expenditures made pursuant to Subsection B of this section, money shall be appropriated annually by the legislature from the general fund for the purpose of providing for necessary personnel and other costs of the natural resources trustee, the attorney general and the office of natural resources trustee in carrying out the provisions of the Natural Resources Trustee Act, including the cost of investigation, assessment, collection or enforcement.

D. For purposes of this section, "assessment costs" means the costs of restoration and the costs of collecting, compiling and analyzing information, statistics or data to determine damages for injuries to natural resources pursuant to the Natural Resources Trustee Act.

E. Money in the natural resources trustee fund shall be invested as other state funds are invested, and interest and earnings from the fund shall not revert to the general fund but shall be credited to the natural resources trustee fund.

History: Laws 1993, ch. 292, 5; 2004, ch. 120, 2; 2007, ch. 249, 3.






Article 8 - Wetlands Area Restoration

Section 75-8-2 - Conditions.

75-8-2. Conditions.

A. Any funds expended for the purpose of restoring native riparian vegetation and wetland areas in the Pecos River valley are contingent upon:

(1) the development of comprehensive plans to monitor all impacts of control activities and to restore native riparian vegetation throughout each project area;

(2) the provision of sufficient funds to undertake those restoration activities; and

(3) the approval of all control, restoration and monitoring plans by the New Mexico department of agriculture, the department of game and fish and the department of environment in consultation with the interstate stream commission.

B. In addition to the conditions set out in Subsection A of this section, any funds expended for the purpose of restoring native riparian vegetation and wetland areas in the Pecos River valley for projects on private lands are contingent upon the owners of those lands agreeing to a sixteen-year covenant running with the land providing for the management and continuity of all restored native riparian vegetation. The covenant shall be enforced by the energy, minerals and natural resources department.

History: Laws 1994, ch. 118, 1.






Article 9 - Land Conservation Incentives

Section 75-9-1 - Short title.

75-9-1. Short title.

Sections 1 through 6 [75-9-1 through 75-9-6 NMSA 1978] of this act may be cited as the "Land Conservation Incentives Act".

History: Laws 2003, ch. 331, 1.



Section 75-9-2 - Purpose.

75-9-2. Purpose.

The purpose of the Land Conservation Incentives Act [75-9-1 NMSA 1978] is to encourage private landowners to be stewards of lands that are important habitat areas or contain significant natural, open space and historic resources by providing private landowners with incentives that encourage the protection of private lands for open space, natural resources, biodiversity conservation, outdoor recreation, farmland and forest land preservation, historic preservation and land conservation purposes.

History: Laws 2003, ch. 331, 2.



Section 75-9-3 - Definitions.

75-9-3. Definitions.

As used in the Land Conservation Incentives Act [75-9-1 NMSA 1978]:

A. "interest in real property" means a right in real property, including access, improvements, water rights, fee simple interest, easement and land use easement. The interest shall comply with the requirements of the Section 170(h) of the Internal Revenue Code of 1986, partial interest, mineral right, remainder or future interest or other interest or right in real property;

B. "land" means real property, including rights of way, easements, privileges and all other rights or interests of a land or description relating to or connected with real property; and

C. "public or private conservation agency" means a governmental body or a private not-for-profit charitable corporation or trust authorized to do business in New Mexico that is organized and operated for natural resources, land conservation or historic preservation purposes and that has tax-exempt status as a public charity under the federal Internal Revenue Code of 1986, and the power to acquire, hold or maintain land or interests in land.

History: Laws 2003, ch. 331, 3.



Section 75-9-4 - Administration.

75-9-4. Administration.

A. The Land Conservation Incentives Act [75-9-1 NMSA 1978] shall be administered by the secretary of energy, minerals and natural resources in consultation with the committee established pursuant to the Natural Lands Protection Act [75-5-1 NMSA 1978].

B. The secretary of energy, minerals and natural resources may promulgate rules as may be deemed necessary to certify eligible projects for treatment in fulfillment of the purposes of this act. The secretary of taxation and revenue, in consultation with the secretary of energy, minerals and natural resources, shall promulgate rules as may be deemed necessary to administer the tax incentives provided for in the Land Conservation Incentives Act and shall coordinate the preparation of the report to the legislature showing the fiscal impact on the treasury of the credits claimed pursuant to that act.

History: Laws 2003, ch. 331, 4.



Section 75-9-5 - Applicability and limitations.

75-9-5. Applicability and limitations.

A. The tax credits provided by the Land Conservation Incentives Act [75-9-1 NMSA 1978] apply to transfers of land or interests therein in taxable years beginning on or after January 1, 2004 and all taxable years thereafter.

B. A taxpayer claiming a tax credit pursuant to the Land Conservation Incentives Act may not claim a credit pursuant to a similar law for costs related to the same project.

C. A tax credit that is claimed pursuant to the Land Conservation Incentives Act from the donation of land or an interest in land made by a pass-through tax entity, such as a trust, estate, partnership, limited liability corporation or partnership, limited partnership, S corporation or other fiduciary, shall be used either by an entity in the event it is the taxpayer on behalf of the entity or by the member, manager, partner, shareholder or beneficiary, as the case may be, in proportion to his interest in the entity in the event that income, deductions and tax liability pass through the entity to the member, manager, partner, shareholder or beneficiary. Tax credits may not be claimed by both the entity and the member, manager, partner, shareholder or beneficiary for the same donation.

History: Laws 2003, ch. 331, 5.



Section 75-9-6 - Interpretation.

75-9-6. Interpretation.

No part or segment of the Land Conservation Incentives Act [75-9-1 NMSA 1978] shall be interpreted to alter or amend permit requirements, reporting requirements, allocation procedures or other requirements as set forth in any other provision of state law.

History: Laws 2003, ch. 331, 6.






Article 10 - Natural Heritage Conservation

Section 75-10-1 - Short title.

75-10-1. Short title.

This act [75-10-1 through 75-10-9 NMSA 1978] may be cited as the "Natural Heritage Conservation Act".

History: Laws 2010, ch. 83, 1.



Section 75-10-2 - Purpose.

75-10-2. Purpose.

The purpose of the Natural Heritage Conservation Act is to protect the state's natural heritage, customs and culture by funding conservation and agricultural easements and by funding land restoration to protect the land and water available for forests and watersheds, natural areas, wildlife and wildlife habitat, agricultural production on working farms and ranches, outdoor recreation and trails and land and habitat restoration and management.

History: Laws 2010, ch. 83, 2.



Section 75-10-3 - Definitions.

75-10-3. Definitions.

As used in the Natural Heritage Conservation Act:

A. "committee" means the natural lands protection committee;

B. "conservation entity" means a private nonprofit charitable corporation or trust authorized to do business in New Mexico that has tax-exempt status as a public charity pursuant to the federal Internal Revenue Code of 1986 and that has the power to acquire, hold or maintain land or interests in land;

C. "conservation project" means the acquisition of conservation or agricultural easements from a willing seller or a land restoration project;

D. "department" means the energy, minerals and natural resources department;

E. "fund" means the natural heritage conservation fund; and

F. "qualified entity" means a state agency, a state educational institution named in Article 12, Section 11 of the constitution of New Mexico, a political subdivision of the state or, for conservation projects wholly within New Mexico, an Indian tribe or pueblo.

History: Laws 2010, ch. 83, 3.



Section 75-10-4 - Department; powers and duties.

75-10-4. Department; powers and duties.

A. The department may:

(1) after consultation with landowners, conservationists and other interested persons, adopt and promulgate rules to carry out the provisions of the Natural Heritage Conservation Act;

(2) enter into contracts;

(3) enter into joint powers agreements pursuant to the Joint Powers Agreements Act [11-1-1 NMSA 1978] to carry out the provisions of the Natural Heritage Conservation Act;

(4) make grants to qualified entities for conservation projects;

(5) apply for and receive in the name of the department, any public or private funds available to the department to carry out the purposes of the Natural Heritage Conservation Act;

(6) acquire conservation or agricultural easements by itself or with a conservation entity or qualified entity; and

(7) do all other things necessary or appropriate to carry out the provisions of the Natural Heritage Conservation Act.

B. The department shall:

(1) establish a competitive application process for grants from the fund; and

(2) establish criteria and priorities for funding conservation projects.

History: Laws 2010, ch. 83, 4.



Section 75-10-5 - Fund created; purpose; expenditures.

75-10-5. Fund created; purpose; expenditures.

The "natural heritage conservation fund" is created as a nonreverting fund in the state treasury. The fund consists of appropriations, gifts, grants, donations, bequests, income from investment of the fund and any other money credited to the fund. The fund shall be administered by the department, and money in the fund is appropriated to the department to fund conservation projects. Expenditures from the fund shall be by warrants of the secretary of finance and administration upon vouchers signed by the secretary or the secretary's authorized representative.

History: Laws 2010, ch. 83, 5.



Section 75-10-6 - Conservation projects; procedures.

75-10-6. Conservation projects; procedures.

A. All conservation projects shall be maintained to protect the public health and welfare and shall be for:

(1) preserving and conserving water quality and quantity;

(2) protecting agricultural production on working farms, ranches and other agricultural lands;

(3) protecting and restoring New Mexico's forests and watersheds;

(4) conserving wildlife habitat;

(5) maintaining natural areas;

(6) providing outdoor recreation opportunities, including hunting and fishing; or

(7) preserving cultural and historic sites with natural resource heritage value.

B. The department, working with the committee, landowners, conservationists and other interested persons, shall establish criteria for evaluating possible conservation projects. Criteria shall include:

(1) the degree to which the conservation project serves the purposes of the Natural Heritage Conservation Act;

(2) the amount of matching financial support for the conservation project from sources other than the state;

(3) the technical qualifications of the applicant and its ability to complete and maintain the proposed conservation project;

(4) the degree to which the conservation project fosters and integrates with existing conservation plans, strategies and initiatives;

(5) the potential for benefits at landscape and ecosystem scale;

(6) the potential for improved public access for outdoor recreation opportunities, including hunting and fishing;

(7) the potential for economic benefits of the completed conservation project; and

(8) other measurements and requirements required by the department and the committee.

C. The committee shall receive applications for conservation projects and shall evaluate them against the department's criteria. The committee may reject any incomplete applications or applications that do not meet the established criteria. After review, the committee shall make its recommendations on all evaluated conservation projects to the department.

History: Laws 2010, ch. 83, 6.



Section 75-10-7 - Conservation projects; public-private projects.

75-10-7. Conservation projects; public-private projects.

A. The department may acquire conservation or agricultural easements and hold them in the name of the state.

B. When approving a conservation project that is the acquisition of a conservation or agricultural easement by a conservation entity, the department shall require the conservation entity to:

(1) acquire no less than ten percent of the easement, and title to the easement shall be held by the conservation entity and a qualified entity as cotenants having undivided interests in proportion to each one's share of the acquisition; and

(2) submit a plan for the management of lands for which the conservation entity and the qualified entity are responsible. The department, in consultation with the committee, shall review the plan to ensure compliance with the purposes of the Natural Heritage Conservation Act.

C. When approving a conservation project that is for land restoration by a conservation entity, the department shall require that the conservation entity provide at least ten percent of the cost of the conservation project.

History: Laws 2010, ch. 83, 7.



Section 75-10-8 - Conservation projects; limitations.

75-10-8. Conservation projects; limitations.

The department may acquire or receive by gift or bequest conservation or agricultural easement interests in real property to advance the purposes of the Natural Heritage Conservation Act. No easement interests, water rights or other rights of access shall be acquired pursuant to the Natural Heritage Conservation Act through exercise of the state's power of eminent domain or any other condemnation process. Land adjacent to any land subject to a conservation or agricultural easement that was acquired pursuant to the Natural Heritage Conservation Act shall not be subjected to any rules or restrictions as a result of such easement acquisition.

History: Laws 2010, ch. 83, 8.



Section 75-10-9 - Annual report to the governor and the legislature.

75-10-9. Annual report to the governor and the legislature.

The department and the committee shall report annually to the governor and the legislature on the status of applications and funded conservation projects.

History: Laws 2010, ch. 83, 9.






Article 11 - Carlsbad Brine Well Remediation Advisory Authority

Section 75-11-1 - Carlsbad brine well remediation advisory authority; created; membership; administration of the Carlsbad brine well remediation. (Repealed effective July 1, 2030.)

75-11-1. Carlsbad brine well remediation advisory authority; created; membership; administration of the Carlsbad brine well remediation. (Repealed effective July 1, 2030.)

A. The "Carlsbad brine well remediation advisory authority" is created. The authority is a governmental entity of the state. The membership of the board of directors of the authority shall consist of the following eight members:

(1) the mayor of the city of Carlsbad or the mayor's designee, who shall serve as chair of the board;

(2) the chair of the Eddy county board of county commissioners or the chair's designee;

(3) the secretary of energy, minerals and natural resources or the secretary's designee;

(4) the secretary of environment or the secretary's designee;

(5) the secretary of transportation or the secretary's designee;

(6) the manager of the Carlsbad irrigation district or the manager's designee;

(7) the state engineer or the state engineer's designee; and

(8) the attorney general or the attorney general's designee.

B. The advisory authority:

(1) shall recommend policy for and advise the oil conservation division of the energy, minerals and natural resources department on the remediation of the Carlsbad brine well located at: Unit Letter M (SW/4 of the SW/4) in Section 17, Township 22 South, Range 27 East, NMPM; Eddy County, New Mexico; and

(2) is granted all powers necessary and appropriate to provide advice to the division for a revenue source dedicated to the Carlsbad brine well remediation fund.

C. Nothing in this section shall be construed as a waiver or alteration of the immunity from liability granted pursuant to the Tort Claims Act [41-4-1 through 41-4-27 NMSA 1978] or as a waiver of any other immunity or privilege under law.

History: Laws 2017, ch. 11, 1 and Laws 2017, ch. 118, 1.



Section 75-11-2 - Carlsbad brine well remediation fund; created; purpose; conditions. (Repealed effective July 1, 2030.)

75-11-2. Carlsbad brine well remediation fund; created; purpose; conditions. (Repealed effective July 1, 2030.)

A. There is created the "Carlsbad brine well remediation fund". The energy, minerals and natural resources department shall administer the fund. The fund shall be used by the oil conservation division of the energy, minerals and natural resources department to the extent that revenues are available to remediate the Carlsbad brine well.

B. Money in the fund may consist of federal grants, appropriations, donations, earnings from investment of the fund and other revenue that from time to time may accrue to the fund from other sources for remediation of the Carlsbad brine well.

C. Money in the fund shall be subject to appropriation by the legislature and shall not revert at the end of any fiscal year.

D. Money in the fund shall be disbursed on warrants signed by the secretary of finance and administration pursuant to vouchers signed by the secretary of energy, minerals and natural resources or the secretary's authorized representative.

History: Laws 2017, ch. 11, 2 and Laws 2017, ch. 118, 2.



Section 75-11-3 - Termination of agency life; delayed repeal. (Repealed effective July 1, 2030.)

75-11-3. Termination of agency life; delayed repeal. (Repealed effective July 1, 2030.)

The Carlsbad brine well remediation advisory authority is terminated on July 1, 2029 pursuant to the Sunset Act [12-9-11 through 12-9-21 NMSA 1978]. The advisory authority shall continue to operate according to the provisions of this act until July 1, 2030. Effective July 1, 2030, this act is repealed.

History: Laws 2017, ch. 11, 3 and Laws 2017, ch. 118, 3.









Chapter 76 - Agriculture

Article 1 - Department of Agriculture

Section 76-1-1 - Creation of the New Mexico department of agriculture under the control of the board of regents of New Mexico state university.

76-1-1. Creation of the New Mexico department of agriculture under the control of the board of regents of New Mexico state university.

The New Mexico department of agriculture is created under the control of the board of regents of New Mexico state university.

History: 1953 Comp., 45-26-1, enacted by Laws 1974, ch. 35, 1.



Section 76-1-2 - Powers and authority of board of regents.

76-1-2. Powers and authority of board of regents.

In addition to all other powers and authority that the board of regents of New Mexico state university may have in other areas, the board of regents of New Mexico state university, relative to the New Mexico department of agriculture, has power and authority to:

A. administer and enforce all laws of this state over which the board of regents or its agents have been granted jurisdiction and authority;

B. adopt rules of procedure for the adoption of regulations;

C. adopt, and file in accordance with the State Rules Act [Chapter 14, Article 4 NMSA 1978], regulations as may be necessary to carry out its duties;

D. administer or enforce, through the New Mexico department of agriculture, all regulations adopted by the board of regents;

E. cooperate and enter into contracts or agreements with local, state and federal government agencies or with any other person to assist the carrying out of the duties of the New Mexico department of agriculture;

F. employ and fix the salaries of employees of the New Mexico department of agriculture;

G. institute legal proceedings in any court of this state, of any other state or of the United States;

H. certify to the appropriate district attorney or to the attorney general of New Mexico any violation of the provisions of law or any rules and regulations administered and enforced by it, when necessary to carry out its duties;

I. accept and administer on behalf of the New Mexico department of agriculture such grants, subsidies, donations, allotments or bequests as may be offered to the state by the federal government or any department thereof or by any public or private foundation or individuals;

J. accept and administer funds or other assets for the New Mexico department of agriculture;

K. make and perform or direct the performance of such inspections and analyses as are necessary to carry out its duties;

L. issue or direct the issuance of such licenses, permits and other documents as are necessary to carry out its duties;

M. authorize the New Mexico department of agriculture to establish and publish a schedule of fees and collect those fees to recover the cost of services performed at the request of a person or firm. Fees imposed shall be just and equitable and shall not exceed the department's cost for performing the service;

N. authorize the New Mexico department of agriculture to enter onto public or private property after notice of inspection to collect physical or documentary samples and to review records and documents to verify compliance with the federal FDA Food Safety Modernization Act; and

O. do all other things necessary as permitted by statute to carry out its duties.

History: 1953 Comp., 45-26-2, enacted by Laws 1974, ch. 35, 2; 1991, ch. 182, 1; 2017, ch. 105, 1.



Section 76-1-3 - Director of New Mexico department of agriculture; salary; duties.

76-1-3. Director of New Mexico department of agriculture; salary; duties.

In order to execute its functions, the board of regents of New Mexico state university shall appoint and fix the salary of a full-time director of the New Mexico department of agriculture. The director shall administer, execute and implement the directives and policy decisions of the said board of regents and its agents and shall serve as a representative of agriculture on the executive cabinet, as provided in the Executive Reorganization Act [9-1-1 through 9-1-10 NMSA 1978]. The director shall serve at the pleasure of the said board of regents.

History: 1953 Comp., 45-26-3, enacted by Laws 1974, ch. 35, 3; 1977, ch. 256, 2.



Section 76-1-4 - Agricultural building repair and maintenance fund; agricultural facilities.

76-1-4. Agricultural building repair and maintenance fund; agricultural facilities.

The board of regents of New Mexico state university shall establish an "agricultural building repair and maintenance fund" to provide for repairs and maintenance at the agricultural experiment stations, agriculture science centers and other agriculture-related facilities of the university or the New Mexico department of agriculture that are located off-campus or outside the boundaries used for expenditures from other university building repair and maintenance funds. Money appropriated to the agricultural building repair and maintenance fund shall not be used for any other purpose.

History: Laws 2004, ch. 6, 1.






Article 2 - Agricultural Extension Service

Section 76-2-1 - Matching federal allotment to state.

76-2-1. [Matching federal allotment to state.]

That for the maintenance of the cooperative agricultural extension work provided for in the act of congress entitled: "An act to provide for cooperative agricultural extension work between the agricultural colleges in the several states receiving the benefits of an act of congress approved July second, one thousand eight hundred and sixty-two, and all acts supplementary thereto, and the United States department of agriculture," approved May 8, 1914, there is hereby permanently appropriated out of any money in the state treasury, except interest upon the public debt, the sum of one dollar [($1.00)] for each dollar allotted annually by the secretary of agriculture as provided in said act of congress to the state of New Mexico above the sum of ten thousand dollars [($10,000)] regularly appropriated to each state which shall by action of its legislature assent to the provisions of said act, the said appropriation not to exceed the sum of thirty-four hundred dollars [($3,400)] for the fiscal year ending June 30, 1916, and for each year thereafter for seven years, a sum exceeding, by not more than three thousand dollars [($3,000)], the sum appropriated for each preceding year, after which time the said appropriation shall continue annually in accordance with the provisions of said act of congress, such appropriations being required by said act of congress, in order that the state may obtain the benefit of the said annual allotments of money by the secretary of agriculture over and above the said sum of ten thousand dollars [($10,000)].

History: Laws 1915, ch. 29, 1; 1941 Comp., 48-101; 1953 Comp., 45-1-1.



Section 76-2-2 - Disposition of state and federal money.

76-2-2. Disposition of state and federal money.

The money by this act [76-2-1, 76-2-2 NMSA 1978] appropriated shall be paid to the treasurer of the board of regents of New Mexico state university upon the warrant of the secretary of finance and administration to be drawn on the request, in writing, of said board and the said treasurer of said board is hereby authorized to receive the moneys payable under the provisions of Section 4 of the said act of congress by the secretary of the treasury upon the warrant of the United States secretary of agriculture, out of the treasury of the United States.

History: Laws 1915, ch. 29, 2; 1941 Comp., 48-102; 1953 Comp., 45-1-2; Laws 1977, ch. 247, 152.



Section 76-2-3 - Assent to act of congress.

76-2-3. [Assent to act of congress.]

That pursuant to and in accordance with the provisions of the act of congress entitled, "An act to provide for the further development of agricultural extension work between the agricultural colleges in the several states receiving the benefits of the act entitled, 'An act donating public lands to the several states and territories which may provide colleges for the benefit of agriculture and the mechanic arts,' approved July 2, 1862, and all acts supplementary thereto, and the United States department of agriculture," approved May 22, 1928, and commonly known as the "Capper-Ketcham Act," the assent of the legislature of the state of New Mexico shall be and hereby is given to the provisions and requirements of said act, and the regents of the agricultural college of New Mexico [New Mexico state university] are hereby authorized and empowered to receive the grants of money appropriated under said act, and to organize and conduct agricultural extension work which shall be carried on by and in connection with said agricultural college, and to direct the expenditure of such grants of money appropriated under the aforesaid act, in accordance with the terms and conditions as expressed in said act.

History: Laws 1929, ch. 115, 1; C.S. 1929, 130-1010; 1941 Comp., 48-103; 1953 Comp., 45-1-3.



Section 76-2-4 - Cooperative agricultural extension.

76-2-4. Cooperative agricultural extension.

For the purpose of extending cooperative agricultural extension work provided for by the act of congress, entitled "An act to provide for cooperative agricultural extension work between agricultural colleges in the several states receiving the benefits of an act of congress approved July 2, 1862, and all acts supplemental thereto, and the United States department of agriculture," approved May 8, 1914, in any county employing a county agent under the terms of said acts, the board of county commissioners is authorized, upon petition of at least one hundred bona fide taxpayers within the county, to provide and appropriate such funds as are necessary for maintenance of cooperative extension work in agriculture and home economics within the county.

History: Laws 1917 (S.S.), ch. 1, 1; 1941 Comp., 48-104; 1953 Comp., 45-1-4; Laws 1973, ch. 4, 15; 1973, ch. 258, 144.



Section 76-2-5 - Matching county appropriations.

76-2-5. Matching county appropriations.

For each dollar so provided by said county there is hereby appropriated the sum of one dollar ($1.00) to be paid out of any funds in the state treasury except money set aside for the payment of interest or sinking fund on the public debt, and the secretary of finance and administration is hereby authorized and directed to draw his warrant for the payment of moneys so allotted to any such county upon the certificate of the board of county commissioners of such county, countersigned by the extension director of New Mexico state university, certifying that a stated amount of money has been so provided by said county and that an agreement has been entered into between such county and said college for such cooperative extension work; provided, however, that in no case shall the total amount so allotted to any one county by the state exceed the sum of two thousand dollars ($2,000) during any one year.

History: Laws 1917 (S.S.), ch. 1, 2; 1941 Comp., 48-105; 1953 Comp., 45-1-5; Laws 1977, ch. 247, 153.



Section 76-2-6 - Disposition of state and county appropriations.

76-2-6. Disposition of state and county appropriations.

All funds appropriated by Sections 76-2-4 through 76-2-9 NMSA 1978 and by the board of county commissioners under authority of Section 76-2-4 NMSA 1978, shall be paid over to the treasurer of the board of regents of New Mexico state university upon warrant drawn by the secretary of finance and administration, as to state funds, and by the county treasurer as to county funds, and shall be expended under the supervision of the extension service of said university solely for the purposes contemplated by this act [76-2-4 through 76-2-9 NMSA 1978], and the treasurer of the board of regents of New Mexico state university shall file with the secretary of finance and administration copies of all vouchers covering the expenditure of all such moneys appropriated by the state.

History: Laws 1917 (S.S.), ch. 1, 3; 1941 Comp., 48-106; 1953 Comp., 45-1-6; Laws 1977, ch. 247, 154.



Section 76-2-7 - Cooperation between county and New Mexico state university.

76-2-7. [Cooperation between county and New Mexico state university.]

Every such agreement made relating to county demonstration work in agriculture and home economics shall continue in force until the board of county commissioners, or the New Mexico college of agriculture and mechanic arts [New Mexico state university], shall terminate the agreement by notice to the other party or parties, such notice to be in writing delivered at least three months prior to the time fixed for termination of the agreement, and at the expiration of such period of three months, the cooperative relationship between said parties shall cease, unless otherwise agreed upon between the several parties.

History: Laws 1917 (S.S.), ch. 1, 4; 1941 Comp., 48-107; 1953 Comp., 45-1-7.



Section 76-2-8 - County agents; selection; supervision; duties.

76-2-8. [County agents; selection; supervision; duties.]

The county agents to be appointed in pursuance of this act [76-2-4 through 76-2-9 NMSA 1978], shall be selected by the extension service of the New Mexico college of agriculture and mechanic arts [New Mexico state university] and a committee appointed by the boards of county commissioners of the respective counties from nominations made by the extension service of said college. The said county agents shall work under the direction of the extension service of said college and shall devote their entire time to the discharge of their duties under this act. It shall be their duty to demonstrate as far as possible the improved agricultural and home economics practices and systems of farming and homemaking, so far as the same may be applicable to local conditions, which have been developed by the investigations of the United States department of agriculture and the agricultural colleges and the experiment stations; to aid in the organization and direction of agricultural work and homemaking in the several counties; to cooperate with agricultural and home economics clubs and other associations and organizations having for their object the betterment of agriculture and home and rural conditions.

History: Laws 1917 (S.S.), ch. 1, 5; 1941 Comp., 48-108; 1953 Comp., 45-1-8.



Section 76-2-9 - Agent for two or more counties.

76-2-9. [Agent for two or more counties.]

In order to obtain the advantages or to increase the benefits to be derived from the provisions of this act [76-2-4 through 76-2-9 NMSA 1978] any two or more contiguous counties may, subject to the approval of the extension service of the New Mexico college of agriculture and mechanic arts [New Mexico state university], unite in the employment of a county agent or agents under an agreement between the board of county commissioners of each of said counties and the extension service of said college, which agreement shall fix the amount of money to be provided by each county, in which case the funds to be provided by the state, in accordance with the provisions of Section two [76-2-5 NMSA 1978] hereof, shall be available, and shall be paid to the treasurer of said board of regents upon the certificates of said boards of county commissioners, countersigned by said extension director, stating the amounts of monies so provided by said counties, and that such agreement has been executed.

History: Laws 1917 (S.S.), ch. 1, 6; 1941 Comp., 48-109; 1953 Comp., 45-1-9.



Section 76-2-10 - County farm and livestock bureaus.

76-2-10. County farm and livestock bureaus.

A. For the purpose of further extending the cooperative work provided in Sections 76-2-1 and 76-2-2 NMSA 1978 and the work provided in Sections 76-2-4 through 76-2-9 NMSA 1978, there may be created in each county a public corporation known as the county farm and livestock bureau.

B. Whenever any number of bona fide farmers and stockmen comprising not less than five percent of the total number of farmers and stockmen within any county, as determined by the last United States decennial census, desire to form an organization for doing extension work in agriculture, home economics and marketing and have held a meeting at which the organization is approved by a majority of those present, application may be made to the secretary of state for incorporation as a nonprofit corporation or association under the provisions of the Nonprofit Corporation Act [Chapter 53, Article 8 NMSA 1978]. When such corporation or association has been effected, it shall be recognized as the official body within the county for carrying on extension work in agriculture and home economics in cooperation with New Mexico state university. When its charter has been issued, the corporation may make regulations and bylaws for its government and the carrying on of its work, not inconsistent with the provisions of this section and Sections 76-2-11 and 76-2-12 NMSA 1978.

C. Any county farm and livestock bureau or other county organization that is now doing extension work in agriculture and home economics in cooperation with New Mexico state university may be incorporated by furnishing satisfactory evidence of compliance with this section to the secretary of state; provided that only one such corporation may be formed in any county.

History: Laws 1919, ch. 74, 1; C.S. 1929, 3-201; 1941 Comp., 48-110; 1953 Comp., 45-1-10; Laws 1959, ch. 240, 1; 1975, ch. 217, 96; 2013, ch. 75, 48.



Section 76-2-11 - Appropriations by county commissioners; acceptance of gifts.

76-2-11. [Appropriations by county commissioners; acceptance of gifts.]

The county commissioners may make appropriations for the support of the county farm and livestock bureau and said bureau shall be authorized to accept same and at its discretion may accept gifts or bequests of funds, real estate or other property to any extent for carrying out the provisions of this act [76-2-10 through 76-2-12 NMSA 1978].

History: Laws 1919, ch. 74, 2; C.S. 1929, 3-202; 1941 Comp., 48-111; 1953 Comp., 45-1-11.



Section 76-2-12 - County commissioners to aid in creation of farm and livestock bureau.

76-2-12. [County commissioners to aid in creation of farm and livestock bureau.]

It shall be the duty of boards of county commissioners in the various counties to cooperate with the county agricultural agents and other extension representatives in the creation, as far as possible in each county, of a farm and livestock bureau whose business it shall be to aid farmers and stockmen in every possible way in solving their production and marketing problems.

History: Laws 1919, ch. 74, 3; C.S. 1929, 3-203; 1941 Comp., 48-112; 1953 Comp., 45-1-12.






Article 3 - County Board of Horticultural Commissioners

Section 76-3-1 - Petition for board; appointment, qualifications and terms of members.

76-3-1. [Petition for board; appointment, qualifications and terms of members.]

It shall be incumbent upon the county commissioners of each county of New Mexico, on petition of ten taxpaying citizens of said county, to select three competent persons, fruit growers or owners of orchards, residents of such county, who shall be known as the county board of horticultural commissioners. The board of county commissioners shall fill any vacancy that may occur in said board by death, resignation or otherwise, and appoint one horticultural commissioner each year, or thereabouts, one month, or thereabouts, previous to the expiration of the term of office of any member of the said county board of horticultural commissioners. Said county board of horticultural commissioners shall serve for a term of three years from date of appointment, except the commissioners first appointed, one of whom shall serve for one year, one of whom for two years and one of whom for three years from date of appointment. The commissioners first appointed shall themselves decide by lot or otherwise, who shall serve for one year, who shall serve for two years and who shall serve for three years, and shall notify the board of county commissioners of the result of their choice.

History: Laws 1903, ch. 107, 1; Code 1915, 2729; C.S. 1929, 66-101; 1941 Comp., 48-201; 1953 Comp., 45-2-1.



Section 76-3-2 - County boards of horticultural commissioners; powers; inspection; spraying trees; tax levy.

76-3-2. County boards of horticultural commissioners; powers; inspection; spraying trees; tax levy.

A. It shall be the duty of the board of horticultural commissioners of each county, when it deems necessary, to cause an inspection to be made of any orchard, nursery, trees, shrubs, plants, seeds, vines, fruit, fruit packing house, storehouse, storeroom, salesroom or other place in its county to determine if the orchard, nursery, shrubs, plants, trees, seeds, vines, fruit, fruit packing house, storehouse, storeroom, salesroom or other place is infested with any insects, fungus, or plant or fruit disease, or the eggs or larvae thereof, which is deemed injurious to fruit or horticultural plants. If, from an inspection of the orchard, nursery, trees, shrubs, plants, seeds, vines, fruit, fruit packing house, storehouse, storeroom, salesroom or other place in the county, any insects, fungus growth or other pests, or the eggs or larvae thereof, are found to exist, the inspector appointed by the board of horticultural commissioners shall serve written notice on the owner or person in charge of the premises on which the insects, fungus growth or other insect pests, or eggs or larvae thereof, are found to exist, that the same are infested with insects, fungus growth or other pests, or the eggs or larvae thereof, and shall require the owner or person in charge of the premises to disinfect by proper spray or other treatment the orchard, trees, nursery, shrubs, plants, seeds, vines, fruit, fruit packing house, storehouse, storeroom, salesroom or other place found to be infested with insects, fungus growth or other pests, which are injurious to horticultural plants or the fruit therefrom, for the eradication of the insects, fungus growth or other pests, or the eggs or larvae thereof. It is the duty of the owner or person in charge of any premises found to be infested with insects, fungus growth or other pests, to eradicate by proper spraying or other proper treatment the insects, fungus growth or other pests injurious to horticultural plants, or the eggs or larvae thereof. The neglect, failure or refusal of the owner or person in charge of any premises found infested with insects, fungus growth or other pests injurious to horticultural plants or fruit, or the eggs or larvae thereof, to take proper measures for the eradication of the pests within the time specified in the notice from the inspector shall cause him to be deemed guilty of a misdemeanor and he shall be punished by fine of not less than five dollars ($5.00) and not more than fifty dollars ($50.00) for each offense, and each day the insects, fungus growth or other pests injurious to horticultural plants or the fruit therefrom, or the eggs or larvae thereof, are not eradicated from the premises on which they are found shall constitute a separate offense.

B. If after the inspector has served notice upon the owner or person in charge of any premises on which are situate any orchard, nursery, trees, shrubs, plants, seeds, vines, fruit, fruit packing house, salesroom, storeroom, storehouse or other place where fruit or plants are stored or handled that the premises are infested with insects, fungus disease or other pests which are injurious to horticultural plants or the fruit therefrom, or the eggs or larvae thereof, and the owner or person in charge of the premises neglects, fails or refuses to eradicate the insects, fungus, disease or other pests, or the eggs or larvae thereof, within the time specified in the notice, then the board of horticultural commissioners of the county in which the premises are situated shall cause the inspector to eradicate from the premises the insects, fungus disease or other pests injurious to horticultural plants or the fruit therefrom, or the eggs or larvae thereof, either by spraying or other proper treatment. In the event the pests cannot be eradicated by spraying or other proper treatment, or the spread of the insects, fungus disease or other pests, or the eggs or the larvae thereof, cannot be prevented from spreading to other premises on which are growing or situate horticultural plants or the fruit therefrom, then it shall be the duty of the board of horticultural commissioners to cause all orchards, nurseries, trees, shrubs, vines, plants, seeds, fruit, storehouses, storerooms, salesrooms, fruit packing houses or other objects or things which are infested with insects, fungus disease or pests, or the eggs or larvae thereof, to be so destroyed, either in whole or in part, as to eradicate the insects, fungus disease or other pests, or the eggs or larvae thereof. The expense of spraying or treatment for the eradication of the insects, fungus disease or other pests, or the eggs or larvae thereof, or of destroying, in whole or in part, any orchard, trees, shrubs, plants, vines, seeds, nursery, salesroom, packingroom, fruit or other thing infested with the pests, to eradicate or prevent the spread of the pests to other premises shall be a lien upon the land on which the same are situate, and foreclosed as provided in Section 76-3-5 NMSA 1978. When it is necessary for the board of horticultural commissioners to cause spraying to be done or orchards, trees or other objects to be destroyed as provided in this section, the board of county commissioners shall pay the costs out of the general funds of the county and repay those costs to the general funds of the county from the money received from the foreclosure of the lien.

C. The inspectors appointed by any county board of horticultural commissioners shall receive compensation for services performed by them under orders of the board at a per diem rate to be fixed from time to time by the county board of horticultural commissioners, and the county commissioners shall allow and pay the compensation out of the horticultural commission fund upon vouchers signed by the chairman of the board. For the purpose of providing funds for the payment of the inspectors and other necessary expenses incurred by the board, the county commissioners of every county where there is a county board of horticultural commissioners appointed as provided by law are authorized and directed to levy a special tax not exceeding five dollars ($5.00), or any lower amount required by operation of the rate limitation provisions of Section 7-37-7.1 NMSA 1978 upon the special tax authorized by this subsection, upon each one thousand dollars ($1,000) of net taxable value, as that term is defined in the Property Tax Code [Articles 35 to 38 of Chapter 7 NMSA 1978], of all orchard lands and lands used for nurseries within the county, which tax shall be levied, assessed and collected as other taxes in the county, and the proceeds shall be credited to the horticultural commission fund of the county. All money collected by enforcement of the liens provided for in Sections 76-3-1 through 76-3-14 NMSA 1978 shall be credited to the horticultural fund.

History: Laws 1903, ch. 107, 2; 1909, ch. 69, 1; 1912, ch. 59, 1; Code 1915, 2730; C.S. 1929, 66-102; Laws 1931, ch. 116, 1; 1941 Comp., 48-202; 1953 Comp., 45-2-2; Laws 1986, ch. 32, 40.



Section 76-3-3 - Expense of abatement; lien; recording claim.

76-3-3. [Expense of abatement; lien; recording claim.]

The expense incurred by the county board of horticultural commissioners in abating the nuisance aforesaid shall become a lien upon the land where such orchards, nurseries, trees or articles are situated and upon such nurseries, orchards, trees or articles and the said county board of horticultural commissioners within ten days after the completion of the work necessary to abate said nuisance as set out, shall file for record, with the county clerk of the county in which said land, nurseries, orchards, trees or articles are situated, a statement of the expense and amount thereof, the name of the owner or reputed owner of the land, nurseries, orchards, trees or articles, and a description of the land, nurseries, orchards, trees or articles to be charged with the lien, sufficient for identification, which claim must be verified by the oath of the officer or representative of the county board of horticultural commissioners under whose direction or supervision the work necessary to the abatement of said nuisance was done.

History: Laws 1909, ch. 69, 2; Code 1915, 2731; C.S. 1929, 66-103; 1941 Comp., 48-203; 1953 Comp., 45-2-3.



Section 76-3-4 - Clerk to record lien; fee.

76-3-4. [Clerk to record lien; fee.]

The clerk must record the claim of lien in the book kept by him for the recording of liens generally, and his fee for recording same shall be included in and be a part of the said lien.

History: Laws 1909, ch. 69, 3; Code 1915, 2732; C.S. 1929, 66-104; 1941 Comp., 48-204; 1953 Comp., 45-2-4.



Section 76-3-5 - Foreclosure; deficiency judgment.

76-3-5. Foreclosure; deficiency judgment.

If said lien is not discharged and paid within sixty days from the date of its filing with the county clerk, the county board of horticultural commissioners shall in its official capacity and name institute suit in the district court for the foreclosure of said lien, and the procedure therefor shall be the same as is provided by law for the foreclosure of a materialman's or mechanic's lien on real estate, and if said property does not bring enough to satisfy said lien claim, a deficiency judgment shall be had against the defendant, upon which execution shall issue. The lien claim herein provided for shall take priority over any mortgage, attachment, other lien or other claim against the premises against which such lien is filed.

History: Laws 1909, ch. 69, 4; Code 1915, 2733; C.S. 1929, 66-105; Laws 1931, ch. 116, 2; 1941 Comp., 48-205; 1953 Comp., 45-2-5.



Section 76-3-6 - District attorney's duty.

76-3-6. [District attorney's duty.]

The district attorney shall represent the county board of horticultural commissioners in suits for the foreclosure of liens as provided in the preceding sections [76-3-1 through 76-3-5 NMSA 1978] of this chapter.

History: Laws 1909, ch. 69, 5; Code 1915, 2734; C.S. 1929, 66-106; 1941 Comp., 48-206; 1953 Comp., 45-2-6.



Section 76-3-7 - District inspectors; quarantine guardian commissions; right of entry.

76-3-7. [District inspectors; quarantine guardian commissions; right of entry.]

The said county board of horticultural commissioners shall have power to divide the county into districts and to appoint a local inspector for each of said districts. The board of county commissioners of each county shall issue commissions as quarantine guardians to the members of said county board of horticultural commissioners, and to the local inspectors thereof. The said quarantine guardians, local inspectors or members of said county boards of horticultural commissioners shall have the authority to enter into any orchard, nursery or place or places where trees or plants are kept and offered for sale, or otherwise, or any house, storeroom, salesroom, depot or any other such place in their jurisdiction, to inspect the same, or any part thereof.

History: Laws 1903, ch. 107, 6 [3]; Code 1915, 2735; C.S. 1929, 66-107; 1941 Comp., 48-207; 1953 Comp., 45-2-7.



Section 76-3-8 - Records and reports of board.

76-3-8. [Records and reports of board.]

It shall be the duty of said county board of horticultural commissioners to keep a record of their official doings, and to make a report to the board of county commissioners on or before the first day of October of each year, of the condition of the fruit interests in their several districts, what is being done to eradicate insect pests, also to the disinfecting and as to quarantine against insects, pests and diseases, and as to carrying out all laws relative to the greatest good of the fruit interest. Said board of county commissioners shall incorporate so much of said report as may be of general interest in their annual report which they shall make to the governor of the state on or before the first day of December of each year.

History: Laws 1903, ch. 107, 7 [4]; Code 1915, 2736; C.S. 1929, 66-108; 1941 Comp., 48-208; 1953 Comp., 45-2-8.



Section 76-3-9 - Compensation of members; inspectors.

76-3-9. [Compensation of members; inspectors.]

Each member of the county board of horticultural commissioners, and each local inspector, shall be paid for each day actually engaged in the performance of his duties under this chapter, payable out of the county treasury of his county, such compensation as shall be determined by resolution of the board of county commissioners of the county, before entering into the discharge of his or their duties.

History: Laws 1903, ch. 107, 8 [5]; Code 1915, 2737; C.S. 1929, 66-109; 1941 Comp., 48-209; 1953 Comp., 45-2-9.



Section 76-3-10 - Removal of inspectors; members of board; monthly reports.

76-3-10. [Removal of inspectors; members of board; monthly reports.]

Said county board of horticultural commissioners shall have power to remove any local inspector who shall fail to perform the duties of his office. If any member of the county board of horticultural commissioners shall fail to perform the duties of his office, as required by this chapter, he may be removed from office by the board of county commissioners, and the vacancy thus formed may be filled by appointment by said board of county commissioners. In addition to the annual report required by Section 76-3-8 NMSA 1978, the county board of horticulture [horticultural] commissioners shall make a monthly report of their doings to the board of county commissioners and the board of county commissioners may withhold warrant for their salary or compensation of said members and inspectors thereof until such time as said report is made.

History: Laws 1903, ch. 107, 9 [6]; Code 1915, 2738; C.S. 1929, 66-110; 1941 Comp., 48-210; 1953 Comp., 45-2-10.



Section 76-3-11 - Donations and bequests; meetings; lecturers; officers of board; bonds.

76-3-11. [Donations and bequests; meetings; lecturers; officers of board; bonds.]

The county board of horticultural commissioners may receive, manage, use and hold donations and bequests for promoting the objects of its formation. It shall meet semiannually, and as much oftener and at such places as it may deem expedient, to consult and adopt such measures as may best promote the horticultural industry of the county. It may, but without expense to the county, select and appoint competent and qualified persons to lecture in the county, for the purpose of illustrating practical horticultural topics, and imparting instruction in the methods of culture, pruning, fertilizing and also in the best methods of treating diseases of fruits and fruit trees, cleansing orchards and exterminating insect pests. The county board of horticultural commissioners shall at their first meeting select from among themselves a chairman, a secretary and a treasurer who shall furnish bond to the county commissioners in the sum of five hundred dollars ($500.00) for the faithful discharge of his duties.

History: Laws 1903, ch. 107, 10 [7]; Code 1915, 2739; C.S. 1929, 66-111; 1941 Comp., 48-211; 1953 Comp., 45-2-11.



Section 76-3-12 - Chairman's duties and powers.

76-3-12. [Chairman's duties and powers.]

The chairman shall preside at all meetings of the board, shall countersign all checks for moneys paid out, and shall sign all contracts to which the county board of horticultural commissioners is a party: provided, the same shall have been approved by the board. He shall have power to call a meeting of the board at any time he deems it necessary, whenever requested by a majority of the board, or when requested in writing by six of the resident fruit growers.

History: Laws 1903, ch. 107, 11 [8]; Code 1915, 2740; C.S. 1929, 66-112; 1941 Comp., 48-212; 1953 Comp., 45-2-12.



Section 76-3-13 - Secretary's duties.

76-3-13. [Secretary's duties.]

The secretary shall attend all meetings of the board, and preserve records of its proceedings and all its correspondence, collect and preserve such books, pamphlets, periodicals and other documents as may be of interest to the horticulturalist [horticulturist], and to [sic] correspond with agricultural and horticultural societies and colleges and what other persons and bodies as he may be directed by the board. He shall also prepare such reports as are required by the board, and perform such other duties as will pertain to the office.

History: Laws 1903, ch. 107, 12 [9]; Code 1915, 2741; C.S. 1929, 66-113; 1941 Comp., 48-213; 1953 Comp., 45-2-13.



Section 76-3-14 - Treasurer's duties.

76-3-14. [Treasurer's duties.]

The duties of the treasurer shall be to receive and safely keep all moneys of the board. He shall pay out the same only for bills approved by the board, and shall render a detailed account to the board before the first of October of each year, or as often as may be required by the board, showing the amount of money received by the board and paid out by him. At the expiration of his term of office he shall turn over to his successor in office all moneys, books and papers of the board. He shall give bond in sum as provided for.

History: Laws 1903, ch. 107, 13 [10]; Code 1915, 2742; C.S. 1929, 66-114; 1941 Comp., 48-214; 1953 Comp., 45-2-14.






Article 4 - Pesticide Control

Section 76-4-1 - Title.

76-4-1. Title.

This act [76-4-1 through 76-4-39 (except 76-4-20.1) NMSA 1978] may be cited as the "Pesticide Control Act."

History: 1953 Comp., 45-25-1, enacted by Laws 1973, ch. 366, 1.



Section 76-4-2 - Enforcing agency.

76-4-2. Enforcing agency.

The Pesticide Control Act shall be administered and enforced by the state department of agriculture, under the direction of the board of regents, New Mexico state university.

History: 1953 Comp., 45-25-2, enacted by Laws 1973, ch. 366, 2.



Section 76-4-3 - Definitions.

76-4-3. Definitions.

As used in the Pesticide Control Act:

A. "equipment" means any type of ground, water or aerial equipment, device or contrivance using motorized, mechanical or pressurized power to apply any pesticide on land and anything that may be growing, habitating or stored on or in such land, but does not include any pressurized hand-sized household device used by a homeowner to apply a pesticide or any equipment, device or contrivance of which the person who is applying the pesticide on the person's own land is the source of power or energy in making the pesticide application;

B. "board" means the board of regents of New Mexico state university;

C. "department" means the New Mexico department of agriculture;

D. "device" means any instrument or contrivance other than a firearm that is intended for trapping, destroying, repelling or mitigating any pest or any other form of plant or animal life, other than humans and other than bacteria, viruses or other microorganisms on or in any living thing other than plants, but does not include equipment used for the application of pesticides when sold separately therefrom, or traps used to control predators or rodents or sterilization using dry heat or steam;

E. "distribute" means to offer for sale, hold for sale, sell, barter or supply in this state;

F. "environment" includes water, air and land and all plants and every living thing in water, in air and on land and the existing interrelationships;

G. "insect" means any of the numerous small invertebrate animals belonging principally to the class insecta, including beetles, bugs, bees, flies, and to other allied classes of arthropods, including spiders, mites, ticks, millipedes, centipedes and sowbugs;

H. "ingredient statement" means a statement that contains the name and percentage of each ingredient of any pesticide that is intended for one of the purposes under Paragraphs (1) through (4) of Subsection N of this section, and the total percentage of all ingredients in the pesticide not for one of those purposes. If the pesticide contains arsenic in any form, the ingredient statement shall contain a statement of the percentages of total and water-soluble arsenic, calculated as elemental arsenic;

I. "label" means the written, printed or graphic matter on or attached to the pesticide or device or any of its containers or wrappers;

J. "labeling" means all labels and all other written, printed or graphic matter accompanying the pesticide or device at any time; or to which reference is made on the label or in literature accompanying the pesticide or device, except to current official publications of the department, the United States environmental protection agency, United States departments of agriculture, the interior and health and human services, state agricultural universities and other similar federal or state institutions or agencies authorized by law to conduct research in the field of pesticides;

K. "land" means all land and water areas, including air space, and all living things and all structures, buildings, contrivances and machinery appurtenant thereto or situated thereon, fixed or mobile, including any used for transportation;

L. "person" has the extended meaning ascribed to it in Subsection E of Section 12-2A-3 NMSA 1978;

M. "pest" means any living organism injurious to other living organisms, except humans, viruses, bacteria or other microorganisms in or on other living organisms other than plants, that the board by rule declares to be a pest;

N. "pesticide" means any substance or mixture of substances intended for:

(1) preventing, destroying, repelling or mitigating any pest;

(2) causing the leaves or foliage to drop from a plant, with or without causing abscission;

(3) artificially accelerating the drying of plant tissue; or

(4) accelerating or retarding the rate of growth or rate of maturation, or for otherwise altering the behavior, of ornamental or crop plants or the produce thereof, through physiological action, but not including substances that are intended as plant nutrients, trace elements, nutritional chemicals, plant inoculants or soil amendments;

O. "pesticide dealer" means any person who distributes highly toxic pesticides, restricted use pesticides or both, which pesticides are restricted by rule to distribution only by licensed pesticide dealers;

P. "pest management consultant" means any individual who offers or supplies technical advice or makes recommendations to the user of highly toxic pesticides, restricted use pesticides or both, which pesticides are restricted by rule to distribution only by licensed pesticide dealers;

Q. "registrant" means a person who has registered any pesticide pursuant to the provisions of the Pesticide Control Act;

R. "restricted use pesticide" means any pesticide or device designated by the board as requiring specific restrictions to prevent unreasonable adverse effects on the environment, including humans, beneficial insect predators and parasites, pollinating insects, animals, crops, wildlife and lands but excluding the pests the pesticide or device is intended to prevent, destroy, control or mitigate;

S. "unreasonable adverse effects on the environment" means an unreasonable risk to humans or the environment, taking into account the economic, social and environmental costs and benefits of the use of any pesticide;

T. "noncommercial applicator" means a person who uses or demonstrates restricted use pesticides and does not qualify as a private applicator and is not required to have a commercial applicator's license;

U. "private applicator" means a certified applicator who uses or supervises the use of any pesticide that is classified for restricted use for purposes of producing any agricultural commodity on property owned or rented by the certified applicator or the certified applicator's employer or on the property of another person if applied without compensation other than trading of personal services between producers of agricultural commodities;

V. "public applicator" means a certified applicator who as an employee of a federal, state, county or municipal agency or municipal corporation uses any pesticide that is classified for restricted use or any general use pesticide, when applied to sites or under conditions identified by rule promulgated by the board; and

W. "commercial applicator" means a certified applicator, whether or not the certified applicator is a private applicator with respect to some uses, who for compensation uses or supervises the use of any pesticide for any purpose on any property other than as provided by Sections 76-4-19 and 76-4-20.1 NMSA 1978.

History: 1953 Comp., 45-25-3, enacted by Laws 1973, ch. 366, 3; 1979, ch. 394, 1; 2009, ch. 101, 1; 2009, ch. 109, 1.



Section 76-4-4 - Misbranded.

76-4-4. Misbranded.

A pesticide or device is misbranded if:

A. its labeling bears any statement, design or graphic representation relative thereto or to its ingredients which is false or misleading;

B. it is contained in a package or other container or wrapping which does not conform to the standards established by the board;

C. it is an imitation of or is distributed under the name of another pesticide or device;

D. any word, statement or other information, required by the Pesticide Control Act or regulations adopted thereunder to appear on the label or labeling, is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs or graphic matter in the labeling), and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

E. the labeling accompanying it does not contain directions for use which are necessary for effecting the purpose for which the product was intended and if complied with, together with any requirements imposed by the Pesticide Control Act and regulations adopted by the board, are adequate to prevent injury to plants and animals including man, and protect against any unreasonable adverse effects on the environment;

F. the labeling bears any reference to registration under the provisions of the Pesticide Control Act unless such reference is required by regulations adopted pursuant to the Pesticide Control Act;

G. the label does not bear:

(1) the name and address of the producer, registrant or person for whom produced;

(2) the name, brand or trademark under which the pesticide is distributed;

(3) an ingredient statement on that part of the immediate container and on the outside container or wrapper, if there be one through which the ingredient statement on the immediate container cannot be clearly read, of the retail package which is presented or displayed under customary conditions of purchase. However, the department may permit the ingredient statement to appear prominently on some other part of the container, if the size or form of the container makes it impracticable to place the ingredient statement on the part which is presented or displayed under customary conditions of purchase;

(4) directions for use and a warning or caution statement which are necessary and which, if complied with, would be adequate for the protection of health and protection against injury to plants and animals including man and protection against any unreasonable adverse effects on the environment;

(5) the net weight or measure of the contents;

(6) the registration number assigned the pesticide and the registration number of the person formulating the pesticide by the United States environmental protection agency; and

(7) a statement of the use classification under which the product is registered, if required by federal or state regulations;

H. the pesticide contains any substance or substances in quantities highly toxic to man, as determined by the board unless the label bears, in addition to any other matter required by the Pesticide Control Act:

(1) the skull and crossbones or any other symbol required for registration by the United States environmental protection agency;

(2) the word "POISON" prominently printed in red on a background of distinctly contrasting color; and

(3) a statement of an antidote or practical treatment in case of poisoning by the pesticide;

I. the pesticide container does not bear a label or if the label does not contain all the information required by the Pesticide Control Act and the regulations adopted pursuant to the act, or both;

J. the label for a spray adjuvant fails to state the type or function of the functioning agents; or

K. the label is not printed in English and Spanish, as prescribed by the United States environmental protection agency and by regulations of the board.

History: 1953 Comp., 45-25-4, enacted by Laws 1973, ch. 366, 4.



Section 76-4-5 - Prohibited acts.

76-4-5. Prohibited acts.

A. It is unlawful for any person to distribute within the state, to deliver for transportation or transport in intrastate commerce, or between points within this state through any point outside this state, or use any of the following:

(1) any pesticide which has not been registered in accordance with the Pesticide Control Act or regulations adopted pursuant to that act;

(2) any pesticide if any of the claims made for it or any of the directions for its use or other labeling differs from the representations made in connection with its registration, or if the composition as represented in connection with its registration, differs. However, at the discretion of the department, a change in the labeling of a pesticide except changes in the ingredient statement may be made within a registration period without requiring reregistration of the product if the change will not have unreasonable adverse effects on the environment;

(3) any pesticide, unless it is in the unbroken immediate container of the registrant or manufacturer and there is affixed to the container, and to the outside container or wrapper of the retail package, if there is one through which the required information on the immediate container cannot be clearly read, a label bearing information required in the Pesticide Control Act and the regulations adopted pursuant to that act;

(4) any pesticide which has not been colored or discolored as required by the Pesticide Control Act;

(5) any pesticide which does not meet the professed standard of quantity or quality, as expressed on the labeling under which it is sold, or in which any substance has been substituted wholly or in part for the pesticide, or if any valuable constituent has been wholly or in part abstracted or if any contaminated is misbranded or is present in an amount determined by the department to be a hazard;

(6) any device which is misbranded; or

(7) any pesticide in containers violating regulations adopted pursuant to the Pesticide Control Act, or pesticides found in damaged containers which constituted a hazard to the environment.

B. It is unlawful:

(1) to distribute a restricted use pesticide to any person who is required by law or regulations promulgated pursuant to the Pesticide Control Act to have a permit to use or purchase restricted use pesticides, unless the person or his agent, to whom sale or delivery is made, has a valid permit to use or purchase the kind and quantity of the restricted use pesticide. However, subject to conditions established by the department, such permit may be obtained from any person designated by the department immediately prior to distribution;

(2) for any person to detach, alter, deface or destroy, wholly or in part, any label or labeling provided for in the Pesticide Control Act or regulations adopted pursuant to that act, or to add any substance to, or take any substance from, a pesticide in a manner that may defeat the purpose of the Pesticide Control Act or the regulations adopted thereunder;

(3) for any person to use or cause to be used any restricted use pesticide contrary to directions on the label or to regulations of the board if those regulation differ from or further restrict the labeling;

(4) for any person to use for his own advantage or to reveal, other than to the department, or to the courts of the state in response to a subpoena, or to physicians, or in emergencies to pharmacists and other qualified persons for use in the preparation of a practical treatment including first aid, in case of poisoning, any information relative to formulas of products acquired by authority of the Pesticide Control Act;

(5) for any person to handle, transport, store, display, distribute or use pesticides in such a manner as to endanger man and his environment or to endanger food, feed or any other products that may be transported, stored, displayed or distributed with such pesticides; or

(6) for any person to dispose of, discard or store any pesticides or pesticide containers in a manner that may cause injury to humans, vegetation, crops, livestock, wildlife, pollinating insects or to pollute any water supply or waterway.

History: 1953 Comp., 45-25-5, enacted by Laws 1973, ch. 366, 5.



Section 76-4-6 - Registration.

76-4-6. Registration.

A. Each pesticide or device that is distributed within the state or delivered for transportation or transported in intrastate commerce or between points within this state through any point outside this state shall be registered with the department subject to the provisions of the Pesticide Control Act. However, the registration is not required if a pesticide is shipped from one plant or warehouse operated by the same person and used solely at such plant or warehouse as a constituent part to make a pesticide which is registered under the provisions of the Pesticide Control Act.

B. The applicant for registration shall file a statement with the board which includes:

(1) the name and address of the applicant and the name and address of the person whose name will appear on the label, if other than the applicant's;

(2) the name of the pesticide or device;

(3) other necessary information required for completion of the application for registration form;

(4) a complete copy of the labeling accompanying the pesticide or device and a statement of all claims including the directions and precautions for use; and

(5) the use classification of the pesticide, if required by federal or state regulations.

C. The department when it deems it necessary in the administration of the Pesticide Control Act, may require the submission of the complete formula of any pesticide including all ingredients which will prevent, destroy, repel, control or mitigate pests, or which will act as a plant regulator, defoliant, desiccant or those which act as a functioning agent in a spray adjuvant, and all ingredients which do not perform these functions.

D. The department may require a full description of the tests made and the results thereof upon which the claims are based on any pesticide, device or on any pesticide or device on which restrictions are being considered. In the case of renewal of registration, the applicant shall be required to furnish only information which is different from that furnished when the pesticide was registered or reregistered during the previous license year.

E. The board may prescribe other necessary information by regulation.

F. The applicant desiring to register a pesticide or device shall pay an annual prescribed registration fee for each pesticide or device registered.

G. Any registration approved by the department and in effect on December 31 of the year for which a renewal application has been made and the proper fee paid, shall continue in full force and effect until the department notifies the applicant that the registration has been renewed or denied in accord with the provisions of the Pesticide Control Act. Forms for reregistration shall be mailed to registrants at least thirty days prior to the due date.

H. If it appears to the department that the composition of the pesticide warrants the proposed claims for it and if the pesticide or device and its labeling and other material submitted comply with the requirements of the Pesticide Control Act, the department shall register the pesticide or device.

I. All federal, state and county agencies or municipalities shall register all pesticides or devices distributed by them but shall not be required to pay the registration fee.

History: 1953 comp., 45-25-6, enacted by Laws 1973, ch. 366, 6.



Section 76-4-7 - Experimental use permits.

76-4-7. Experimental use permits.

A. No person shall conduct field tests using a pesticide not registered with the department or a registered pesticide for a use not previously approved in the registration without first having obtained an experimental use permit from the department.

B. Any person may apply to the department for an experimental use permit for a pesticide. The department may issue an experimental use permit if it determines that the applicant needs the permit in order to accumulate information necessary to register a pesticide. The department may refuse to issue an experimental use permit if it determines that issuance of such permit is not warranted or that the pesticide use to be made under the proposed terms and conditions may cause unreasonable adverse effects on the environment.

C. Use of a pesticide under an experimental use permit shall be under the supervision of the department and shall be subject to the terms and conditions and be for the period of time prescribed by the department in the permit.

D. The department may revoke any experimental use permit at any time, if it finds that the terms or conditions of the permit are being violated, or that its terms and conditions are inadequate to avoid unreasonable adverse effects on the environment.

History: 1953 Comp., 45-25-7, enacted by Laws 1973, ch. 366, 7; 1979, ch. 394, 2.



Section 76-4-8 - Refusal to register; cancellation; suspension.

76-4-8. Refusal to register; cancellation; suspension.

A. If it does not appear to the department that the pesticide or device warrants the proposed claims or if the pesticide or device and its labeling and other required material do not comply with the provisions of the Pesticide Control Act or regulations adopted thereunder, the department shall notify the applicant of the manner in which the pesticide, device, labeling or other required material fails to comply with the provisions of the Pesticide Control Act and permit the applicant to make the necessary corrections. If, upon receipt of such notice, the applicant does not make the required changes, the department may refuse to register the pesticide or device.

B. The department may, when it determines that a pesticide or device or its labeling does not comply with the provisions of the Pesticide Control Act or the regulations adopted thereunder, cancel the registration of a pesticide or device.

C. The department shall, when it determines that a situation exists in which the continued use of a pesticide during the time required for cancellation under the Pesticide Control Act would likely result in unreasonable adverse effects on the environment, suspend on their own motion, the registration or a pesticide or device.

History: 1953 Comp., 45-25-8, enacted by Laws 1973, ch. 366, 8.



Section 76-4-9 - Department to administer and enforce act; board to adopt regulations; scope of regulations.

76-4-9. Department to administer and enforce act; board to adopt regulations; scope of regulations.

The department shall administer and enforce the provisions of the Pesticide Control Act and regulations promulgated by the board.

A. The board may after notice and public hearing adopt regulations for carrying out the purpose and provisions of the Pesticide Control Act, including regulations providing for:

(1) declaring as a pest any form of plant or animal life or virus, other than man and other than bacteria, viruses and other microorganisms on or in living man or other living animals, which is injurious to health or the environment;

(2) designating certain pesticides to be highly toxic to any animal including man;

(3) determining standards for identifying pesticides by color, taste, odor or form;

(4) the collection and examination of devices or samples of pesticides for analysis;

(5) requiring pesticide applicators to notify land owners of property adjoining the property to be treated, or in the immediate vicinity thereof, of a proposed application of a pesticide, if such a notice is necessary to carry out the purpose of the Pesticide Control Act; and for a hearing before the director of the department of any objecting owner of property adjoining the property to be treated before the application of the pesticide;

(6) the safe handling, transportation, storage, display, distribution, use and disposal of pesticides and their containers;

(7) establishing standards with respect to the package, container or wrapping in which a pesticide is distributed;

(8) restricting or prohibiting the use of certain types of containers or packages for specific pesticides. These restrictions may apply to type of construction, strength and size or any combination thereof to alleviate danger of spillage, breakage, misuse or any other hazard to the public;

(9) procedures for making pesticide recommendation;

(10) adopting a list of restricted use pesticides for the state or for designated areas within the state;

(11) regulating the time and conditions of distribution, sale or use of the restricted use pesticides;

(12) requiring all persons issued licenses to offer technical advice, to sell or to use restricted use pesticides to maintain records as prescribed by the department;

(13) certification of private applicators;

(14) label requirements of all pesticides required to be registered under provisions of the Pesticide Control Act;

(15) regulating the labeling of devices;

(16) procedures and techniques to be used in sampling land, including agricultural products that are to be consumed by man or animals for pesticide residues;

(17) classifying pesticides for general use, restricted use or both;

(18) prescribing methods to be used in the application of pesticides where the department finds that such regulations are necessary to carry out the purpose and intent of the Pesticide Control Act. Such regulations may relate to the time, manner, methods, materials and amounts and concentrations in connection with the application of the pesticides and may restrict or prohibit use of pesticides in designated areas during specified periods of time and shall encompass all reasonable factors which the department deems necessary to prevent damage or injury by drift or misapplication to plants, including forage plants, or adjacent or nearby lands; wildlife in the adjoining or nearby areas; fish and other aquatic life in waters in reasonable proximity to the area to be treated; and humans, animals or beneficial insects. In issuing such regulations, the board shall give consideration to pertinent research findings and recommendations of other agencies of the state, the federal government or other reliable sources;

(19) requiring any pesticide use dilution to be colored or discolored if it determines that such requirement is feasible and is necessary for the protection of health and the environment;

(20) establishing good pesticide use and handling practices for commercial pesticide applicators;

(21) establishing requirements for supervision of servicemen of structural pest control applicators; and

(22) regulating false or misleading advertisement in the sales or use of pesticides and devices.

B. The board shall adopt regulations that are consistent with regulations of the New Mexico environmental improvement board, the New Mexico water quality control commission and the laws administered by the regulations of the United States environmental protection agency.

C. The department is authorized to specify the quantities and concentrations of restricted use pesticides that may be applied.

History: 1953 Comp., 45-25-9, enacted by Laws 1973, ch. 366, 9; 1979, ch. 394, 3.



Section 76-4-9.1 - State preemption.

76-4-9.1. State preemption.

Except as otherwise authorized in the Pesticide Control Act, no city, county or other political subdivision of the state and no home rule municipality shall adopt or continue in effect any ordinance, rule, regulation or statute regarding the registration, labeling, distribution, sale, handling, use, application, transportation or disposal of pesticides.

History: Laws 1992, ch. 25, 1.



Section 76-4-10 - Sampling and examination of pesticides or devices; residue analysis.

76-4-10. Sampling and examination of pesticides or devices; residue analysis.

A. The sampling and examination of pesticides or devices shall be made under the direction of the department for the purpose of determining if they comply with the requirements of the Pesticide Control Act.

B. The sampling of land, including agricultural products that are to be consumed by man or animals, may be made by the department to determine if pesticide residues are present that will cause unreasonable adverse effects on the environment or if the residues exceed the tolerance established by the United States environmental protection agency, New Mexico environmental improvement agency [department of environment] or restrictions established by other federal or state regulatory agencies.

History: 1953 Comp., 45-25-10, enacted by Laws 1973, ch. 366, 10.



Section 76-4-11 - "Stop sale, use or removal" order.

76-4-11. "Stop sale, use or removal" order.

When the department has reasonable cause to believe a pesticide or device is being distributed, used, stored or transported in violation of any of the provisions of the Pesticide Control Act or regulations adopted pursuant thereto, the department may issue and serve a written "stop sale, use or removal" order upon the owner or custodian of the pesticide or device. If the owner or custodian is not available to receive the order, the department may attach the order to the pesticide or device and notify the registrant. The pesticide or device shall not be distributed, used or removed until the provisions of the Pesticide Control Act have been complied with and the pesticide or device has been released in writing under conditions specified by the department or the alleged violation has been otherwise disposed of as provided in the Pesticide Control Act by a court of competent jurisdiction.

History: 1953 Comp., 45-25-11, enacted by Laws 1973, ch. 366, 11.



Section 76-4-12 - Judicial action after "stop sale, use or removal" order.

76-4-12. Judicial action after "stop sale, use or removal" order.

A. After service of a "stop sale, use or removal" order is made upon any person, that person or the registrant or the department may file an action in a court of competent jurisdiction, in the county in which a violation of the Pesticide Control Act or regulations adopted thereunder is alleged to have occurred, for an adjudication of the alleged violation. The court in such action may issue temporary or permanent injunctions, mandatory or restraining, and such intermediate orders as it deems necessary or advisable. The court may order condemnation of any pesticide or device that does not meet the requirements of the Pesticide Control Act or regulations adopted thereunder.

B. If the pesticide or device is condemned, it shall, after entry of decree, be disposed of by destruction or sale as the court directs. However, the pesticide or device shall not be sold contrary to the provisions of the Pesticide Control Act or regulations adopted thereunder. Upon payment of the costs of the condemnation proceedings and the execution and delivery of a bond as prescribed by the court to assure the pesticide or device shall not be sold or disposed of contrary to the provisions of the Pesticide Control Act or regulations adopted pursuant thereto, the court may direct that the pesticide or device be delivered to the owner thereof for relabeling, reprocessing or otherwise bringing the product into compliance.

C. When a decree of condemnation is entered against the pesticide or device, court costs, fees, storage and other proper expenses shall be awarded against the person, if any, appearing as claimant of the pesticide or device.

History: 1953 Comp., 45-25-12, enacted by Laws 1973, ch. 366, 12.



Section 76-4-13 - Pesticide dealer license.

76-4-13. Pesticide dealer license.

A. It is unlawful for any person to act in the capacity of a pesticide dealer, or advertise as, or assume to act as a pesticide dealer at any time without first having obtained an annual license from the department. A license shall be required for each location or outlet located within this state from which pesticides are distributed. Any manufacturer, registrant or distributor who has no pesticide dealer outlet licensed within this state and who distributes pesticides directly into this state shall obtain a pesticide dealer license for his principal out-of-state location or outlet.

B. Application for a license shall be accompanied by the prescribed annual license fee and shall be on a form provided by the department. The application shall include:

(1) the full name and title of the person applying for the license;

(2) the address of each outlet to be licensed;

(3) the principal business address of the applicant;

(4) the name of a person domiciled in this state authorized to receive and accept service of summons and legal notices of all kinds for the applicant; and

(5) any other necessary information prescribed by the department.

C. Provisions of this section shall not apply to a licensed pesticide applicator who sells pesticides only as an integral part of his pesticide application service when the pesticides are dispensed only through an apparatus used for such pesticide application, or any federal, state or county agency, or municipality which provides pesticides only for its own programs.

D. Each pesticide dealer shall be responsible for the acts of each individual employed by him in the solicitation and sale of pesticides and all claims and recommendations for the use of pesticides. The dealer license shall be subject to denial, suspension or revocation after a hearing for any violation of the Pesticide Control Act or regulations adopted thereunder, whether committed by the dealer or by an officer, agent or employee of the dealer.

History: 1953 Comp., 45-25-13, enacted by Laws 1973, ch. 366, 13.



Section 76-4-14 - Pest management consultant.

76-4-14. Pest management consultant.

No individual shall perform services as a pest management consultant without first obtaining from the department an annual license. Application for a license shall be on a form provided by the department and shall be accompanied by the prescribed fee. Licensed pesticide applicators and operators and employees of federal, state and county agencies, or municipalities, when acting in their official capacities, shall be exempt from this licensing provision.

History: 1953 Comp., 45-25-14, enacted by Laws 1973, ch. 366, 14.



Section 76-4-15 - Public pest management consultant.

76-4-15. Public pest management consultant.

A "public pest management consultant" means any individual who is employed by a governmental agency or municipality to act as a pest management consultant. No person shall act as a public pest management consultant without first obtaining an annual nonfee license from the department. Application for a license shall be on a form provided by the department. The nonfee license shall be valid only when the consultant is acting in that capacity as an employee of his governmental employer. Federal and state employees whose principal responsibilities are in pesticide research shall be exempt from this licensing provision while acting in their official capacities.

History: 1953 Comp., 45-25-15, enacted by Laws 1973, ch. 366, 15.



Section 76-4-16 - Examinations for pest management consultant license.

76-4-16. Examinations for pest management consultant license.

The department shall require each applicant for a pest management consultant license or a public pest management consultant license to demonstrate the applicant's knowledge of pesticide laws and regulations, pesticide hazards and the safe distribution, use, application and disposal of pesticides by satisfactorily passing a written examination for the classification for which he has applied, prior to issuing his license. The prescribed examination fee shall be paid for the initial examination and other examinations needed to qualify the applicant to perform services as a pest management consultant. The public pest management consultant shall not be required to pay the examination fee and an examination shall be administered upon request.

History: 1953 Comp., 45-25-16, enacted by Laws 1973, ch. 366, 16.



Section 76-4-17 - Commercial pesticide applicator license.

76-4-17. Commercial pesticide applicator license.

A. It is unlawful for any person to engage in the business of applying pesticides at any time to land not owned or occupied by him without a commercial pesticide applicator license issued by the department. The commercial pesticide applicator shall pay an annual prescribed fee for each license issued. Should any apparatus fail to pass inspection making it necessary for an additional inspection to be made, the department shall require a prescribed inspection fee. In addition to the required inspection, additional inspections may be made to determine if equipment is properly calibrated and maintained in conformance with the Pesticide Control Act and regulations adopted pursuant thereto.

B. Application for a license shall be on a form provided by the department.

C. The department shall not issue a commercial pesticide applicator license until the applicant has passed an examination to demonstrate his knowledge of how to apply pesticides under the classification or classifications he has applied for, and his knowledge of the nature and effect of pesticides he may apply. The department shall charge the prescribed examination fee for the initial examination and other examinations needed to qualify the applicant to apply pesticides.

D. The department shall renew any applicant's license under the classification for which the applicant is certified; provided that the applicant's license is not under a suspension or revocation order and he has met the provisions of the Pesticide Control Act.

E. The department shall not issue a commercial applicator license if it has been determined that:

(1) the applicant has been convicted within the last five years of a felony involving fraud;

(2) the applicant has had revoked within the last two years a previous license authorized by the Pesticide Control Act;

(3) the applicant has been unable to satisfactorily fulfill the certification requirements; or

(4) [the applicant] has had any pesticide application or a license denied, revoked or suspended in any state in the last five years.

F. All applicants for a commercial applicator license shall meet at least one of the following requirements prior to being issued a license and shall file proof of compliance as specified by the department:

(1) documentation of two years of pesticide application experience in the category or related category for which application is being made; or

(2) documentation of one year of pesticide application experience in the category or related category for which application is being made and not less than twenty college credit hours in biological or agricultural sciences.

History: 1953 Comp., 45-25-17, enacted by Laws 1973, ch. 366, 17; 1979, ch. 394 4.



Section 76-4-18 - Operator license.

76-4-18. Operator license.

A. It is unlawful for any individual to act as an employee of a commercial pesticide applicator and apply pesticides without having obtained an operator license from the department.

B. The department shall issue an operator license when the applicant has passed an examination to demonstrate his ability to apply pesticides safely and effectively with the type of apparatus and in the classification for which he has applied. The department shall charge the prescribed examination fee for each examination administered.

C. The provisions of this section shall not apply to any individual who is a licensed commercial pesticide applicator.

History: 1953 Comp., 45-25-18, enacted by Laws 1973, ch. 366, 18; 1979, ch. 394, 5.



Section 76-4-19 - Application of act to governmental entities; public applicator's license required.

76-4-19. Application of act to governmental entities; public applicator's license required.

A. A public applicator shall be subject to the provisions of the Pesticide Control Act and rules adopted pursuant to that act.

B. Public applicators shall be subject to examinations or other licensing provisions as provided in the Pesticide Control Act or by rule promulgated by the board. The department shall issue a limited license without fee to the public applicator who has qualified for the license. The public applicator license shall be valid only when the applicator is acting as an applicator applying pesticides used by federal, state, county or municipal agencies or municipal corporations. Government research personnel shall be exempt from this licensing requirement only when applying general use pesticides to experimental plots.

History: 1953 Comp., 45-25-19, enacted by Laws 1973, ch. 366, 19; 1979, ch. 394, 6; 2009, ch. 101, 2; 2009, ch. 109, 2.



Section 76-4-20 - Private applicators.

76-4-20. Private applicators.

A. No private applicator shall use a restricted use pesticide without first complying with the certification requirements determined by the department as necessary to prevent unreasonable adverse effects on the environment, including injury to the applicator or other persons.

B. In determining these certification requirements, the board shall take into consideration standards of the United States environmental protection agency. Certification requirements for a private applicator to be certified to use restricted use pesticides may include but shall not be limited to the following:

(1) the applicant shall acknowledge that he understands and will abide by the label precautions by signing a dealer's pesticide register. The register shall include the name and address of the private applicator and other information as prescribed by the department. The dealer shall keep a record of all restricted use pesticides distributed to a private applicator;

(2) the applicant shall obtain a user permit prior to purchase and use of the pesticide. The department may issue restricted use pesticide permits to private applicators who have documented the crops, location and acreage on the permit for the seasonal or temporary period for which their permit is issued. User permits shall only be issued for registered or experimental uses and shall be subject to other limitations as specified by the department. The limitations may include limiting the areas of use, the timing or method of application and limiting the amount of the pesticide to that needed to cover the acreage to be treated;

(3) the applicant shall be required to pass a written examination demonstrating his competency with respect to the use and handling of the pesticide or pesticides covered by his certification prior to purchase and use of the product; and

(4) the applicant shall be required to obtain approval from the department for each application involving a specific risk to the environment. The applicant shall submit to the department an application form for a special review permit. The application shall include detailed information on the intended use, the responsible person in charge and the equipment and conditions under which the pesticide application is to be made. The department in reviewing the application for a special review permit may require additional restrictions such as on-site inspection or supervision.

C. The department shall charge the prescribed fee for each certification.

D. If a private applicator does not qualify, the department shall inform the applicant in writing.

E. Private applicator certification shall be valid for a period of not less than three years, established by the board.

History: 1953 Comp., 45-25-20, enacted by Laws 1973, ch. 366, 20; 1979, ch. 394, 7.



Section 76-4-20.1 - Noncommercial applicator license.

76-4-20.1. Noncommercial applicator license.

A. A noncommercial applicator shall not use a restricted use or state restricted use pesticide without having a valid current noncommercial applicator license issued by the department for the license use categories and subcategories in which the pesticide application is made.

B. Application for an original or renewal license shall be on a form prescribed by the department. An annual prescribed fee shall be charged for each noncommercial applicator license issued.

C. The department shall not issue a noncommercial applicator license until the applicant has passed a written certification examination to demonstrate to the department the applicant's knowledge of how to apply pesticides under the classifications for which the applicant has applied and the applicant's knowledge of the nature and effect of pesticides the applicant may apply under such classifications.

D. The department shall renew any applicant's license under the classification for which the applicant is certified; provided that the applicant's license is not under a suspension or revocation order and the applicant has complied with the provisions of the Pesticide Control Act.

E. Nothing in this section shall imply the right to apply pesticides for hire without first having obtained a commercial applicator license.

History: Laws 1979, ch. 394, 8; 2009, ch. 101, 3; 2009, ch. 109, 3.



Section 76-4-21 - Expiration date of licenses.

76-4-21. Expiration date of licenses.

The board shall set by regulation the expiration date for the annual pesticide registration or any license provided for in the Pesticide Control Act.

History: 1953 Comp., 45-25-21, enacted by Laws 1973, ch. 366, 21; 1979, ch. 394, 9.



Section 76-4-22 - Fees.

76-4-22. Fees.

A. Fees for the registration of pesticides, the various licenses, inspection of apparatuses and examination of applicants required by the Pesticide Control Act shall be set by the board not to exceed the amount authorized below:

(1) annual registration fee for eachpesticide or device registered, not more than $150;

(2) annual pesticide dealer license for each location or outlet within the state or, if there is no outlet in the state, for the principal out-of-state location or outlet, not more than $100;

(3) annual pest management consultant license, not more than $100;

(4) annual commercial pesticide applicator license, not more than $100;

(5) annual operator license, not more than $75.00;

(6) annual noncommercial applicator license, not more than $100;

(7) private applicator certification or renewal, not more than $25.00;

(8) additional inspection required to certify each unit of aircraft, ground or manual equipment that fails to pass inspection, not more than $25.00; and

(9) examination fee for each examination needed to qualify the applicant as a pest management consultant, commercial pesticide applicator, noncommercial applicator or operator or any combination thereof, not more than $20.00.

B. If the application for the renewal of a pesticide registration or any annual license provided for in the Pesticide Control Act is not filed prior to the expiration date of the prior registration or license, the fee for renewal of registration or license shall be double the amount specified in this section and shall be paid by the applicant before the renewal registration or license is issued. Any person holding a current valid license may renew the license for the next year without taking an examination unless the department determines that additional knowledge relating to the classification for which the applicant has applied makes a new examination necessary. However, if the license is not renewed within thirty days after expiration, the licensee shall be required to take new certification examinations.

History: 1953 Comp., 45-25-22, enacted by Laws 1973, ch. 366, 22; 1979, ch. 394, 10; 2005, ch. 200, 1.



Section 76-4-23 - Grounds for denial, suspension or revocation of license, permit or certification; acts constituting a violation of the Pesticide Control Act.

76-4-23. Grounds for denial, suspension or revocation of license, permit or certification; acts constituting a violation of the Pesticide Control Act.

A. The department may deny application for any license, permit or certification or may suspend any license, permit or certification when it has reason to believe that the applicant for or the holder of such license, permit or certification has violated any of the provisions of Subsection B of this section.

B. It is a violation of the Pesticide Control Act for any person to:

(1) make a false or fraudulent claim through any media which misrepresents the effect of material or methods to be used;

(2) make a pesticide recommendation or to use a pesticide in a manner inconsistent with the labeling;

(3) apply known ineffective or improper materials;

(4) operate faulty or unsafe apparatus;

(5) operate in a faulty, careless or negligent manner;

(6) refuse or, after notice, neglect to comply with the provisions of the Pesticide Control Act or the rules and regulations adopted pursuant thereto;

(7) refuse or neglect to keep and maintain the records or to make reports when and as required by the Pesticide Control Act or rules and regulations adopted pursuant thereto;

(8) make false or fraudulent records, invoices or reports;

(9) engage in the business of applying a pesticide on the land of another without having a licensed applicator or operator in direct "on-the-job" supervision;

(10) use fraud or misrepresentation in making an application for a license or renewal of a license;

(11) refuse or neglect to comply with any limitation or restriction on or in a duly issued license or permit;

(12) aid or abet a licensed or an unlicensed person to evade any provision of the Pesticide Control Act, conspire with a licensed or an unlicensed person to evade the provisions of the Pesticide Control Act or allow one's license to be used by an unlicensed person;

(13) make false or misleading statements during or after an inspection concerning any infestation or infection of pests found on land;

(14) impersonate any state, county or city inspector or official;

(15) perform the type of pest control under the conditions and in the locality in which he operates or has operated, whether or not he has previously passed an examination, when not qualified;

(16) use, or supervise the use of, a pesticide which is restricted to use by certified applicators when not qualified as a certified applicator; or

(17) make pesticide recommendations or apply pesticides without having the proper certification or license.

C. Any person who has had a license, permit or certification denied, suspended or revoked by the department may request a hearing before the department. The request for a hearing shall be made within fifteen days of receipt of a certified letter notifying him of the department's action.

History: 1953 Comp., 45-25-23, enacted by Laws 1973, ch. 366, 23; 1979, ch. 394, 11.



Section 76-4-24 - Surety bond or insurance required of commercial pesticide applicators.

76-4-24. Surety bond or insurance required of commercial pesticide applicators.

The department shall not issue a commercial pesticide applicator license until the applicant has furnished evidence of financial responsibility with the department consisting either of a surety bond or a liability insurance policy or certification thereof, protecting persons who may suffer legal damages as a result of the operations of the applicant. However, the surety bond or liability insurance policy need not apply to damages or injury to land being worked upon by the applicant. The department shall not accept a surety bond or liability insurance policy except from authorized insurers or surplus line brokers authorized to do business in the state.

A. The amount of the surety bond or liability insurance as provided for in this section shall be set by the board. The surety bond or liability insurance shall be maintained, at a sum not less than that specified by the board, at all times during the license period. The department shall be notified ten days prior to any reduction made at the request of the applicant or cancellation of the surety bond or liability insurance by the surety or insurer. The department may accept a liability insurance policy or surety bond in the proper sum which has a deductible clause in an amount prescribed by the board. If the applicant has not satisfied the requirements of the deductible amount in any prior legal claim, such deductible clause shall not be accepted by the department unless the applicant furnishes the department with a surety bond or liability insurance which shall satisfy the amount of the deductible pertaining to all claims that may arise in his application of pesticides.

B. The applicator license shall, whenever the surety bond or insurance policy of the licensee is reduced below the requirements of the Pesticide Control Act and regulations adopted pursuant thereto, be automatically suspended until the surety bond or insurance policy again meets these requirements. The department may retrieve the license plates or decal of the licensee during the period of automatic suspension and return them only when the licensee has furnished the department with written proof that he is again in compliance.

C. Nothing in the Pesticide Control Act shall be construed to relieve any person from liability for any damage to the person or lands of another caused by the use of pesticides, even though such use conforms to the rules and regulations of the board.

History: 1953 Comp., 45-25-24, enacted by Laws 1973, ch. 366, 24.



Section 76-4-25 - Damaged person must file report of loss; contents; time of filing; effect of failure to file.

76-4-25. Damaged person must file report of loss; contents; time of filing; effect of failure to file.

A. Any person suffering a loss or damage resulting from the use or application by others of any pesticide shall file with the department a verified report of loss setting forth, so far as known to the claimant, the following:

(1) the name and address of the claimant;

(2) the type of land alleged to be injured or damaged;

(3) the name of the person applying the pesticide and allegedly responsible;

(4) the name of the owner or occupant of the property for whom the pesticide application was made; and

(5) additional information as requested by the department.

B. The report must be filed within sixty days from the time that the loss or damage becomes known to the claimant. If a growing crop is alleged to have been damaged, the report must be filed prior to harvest of fifty percent of that crop, unless the loss or damage was not then known. The department may prepare a form to be furnished to persons making a report of alleged damages. This form shall contain other requirements as the department deems necessary. The department may, upon receipt of the alleged damage report, notify the licensee and the owner or lessee of the land or other person who may be charged with the responsibility, of the damages claimed, and furnish copies of the statements as may be requested. The department shall inspect damages whenever possible, and when they determine that the complaint has sufficient merit, they shall make the information available to the person claiming damage and to the person who is alleged to have caused the damage.

C. The filing of a report or the failure to file a report need not be alleged in any complaint which might be filed in a court of law, and the failure to file the report shall not be considered any bar to the maintenance of any action.

D. The failure to file the report shall not be a violation of this act. However, if the person failing to file the report is the only one injured from the use or application of a pesticide by others, the department may, when in the public interest, refuse to hold a hearing for the denial, suspension or revocation of a license or permit issued under the Pesticide Control Act until the report is filed.

E. Where damage is alleged to have occurred, the claimant shall permit the department, the licensee and his representatives, such as bondsman or insurer, to observe and examine the lands or nontarget organism alleged to have been damaged. Failure of the claimant to permit the observation and examination of the damaged lands shall automatically bar the claim against the licensee.

History: 1953 Comp., 45-25-25, enacted by Laws 1973, ch. 366, 25.



Section 76-4-26 - Inspection of equipment.

76-4-26. Inspection of equipment.

A. The department shall provide for an annual inspection of any equipment used for the application of pesticides by a commercial pesticide applicator and may require repairs or other changes before the equipment is used to apply pesticides. A list of requirements that the equipment shall meet shall be provided by the department.

B. Any piece of equipment which fails inspection shall have affixed to it an out-of-order seal. The equipment shall not be put back into service until it has passed reinspection and the out-of-order seal is removed by the department. A prescribed inspection fee shall be charged for each reinspection.

History: 1953 Comp., 45-25-26, enacted by Laws 1973, ch. 366, 26; 1979, ch. 394, 12.



Section 76-4-27 - License plates or decals for apparatus.

76-4-27. License plates or decals for apparatus.

Each licensed apparatus shall be identified by a license plate or decal furnished by the department, at no cost to the licensee. The license plate or decal shall be affixed in a location and manner upon the application apparatus as prescribed by the department.

History: 1953 Comp., 45-25-27, enacted by Laws 1973, ch. 366, 27.



Section 76-4-28 - Farmer or rancher exemption.

76-4-28. Farmer or rancher exemption.

Except for the use of restricted use pesticides the provisions of the Pesticide Control Act relating to licenses and requirements for their issuance shall not apply to any farmer or rancher owner of a ground or manual apparatus applying pesticides for himself or his farmer or rancher neighbors, when he:

A. operates farm or ranch property and operates and maintains pesticide application equipment primarily for his own use;

B. is not regularly engaged in the business of applying pesticides for hire amounting to a principal or regular occupation and he does not publicly solicit business as a pesticide applicator; or

C. operates his pesticide application equipment only in the vicinity of his own property and for the accommodation of his neighbors.

History: 1953 Comp., 45-25-28, enacted by Laws 1973, ch. 366, 28.



Section 76-4-30 - Discarding and storing of pesticides and pesticide containers.

76-4-30. Discarding and storing of pesticides and pesticide containers.

No person shall discard, transport or distribute any pesticide or pesticide container in a manner that may cause injury to humans, vegetation, crops, livestock, wildlife or beneficial insects or pollute any waterway.

History: 1953 Comp., 45-25-30, enacted by Laws 1973, ch. 366, 30.



Section 76-4-31 - Access to public or private premises.

76-4-31. Access to public or private premises.

A. For the purpose of carrying out the provisions of the Pesticide Control Act, the department is authorized upon presentation of proper identification and with consent of the owner or by court order, to enter any public or private premises, in order to:

(1) inspect any apparatus subject to the Pesticide Control Act and the premises on which the apparatus is kept or stored;

(2) inspect lands actually or reported to be exposed to pesticides;

(3) inspect storage or disposal areas;

(4) inspect or investigate complaints of injury to humans or land;

(5) sample pesticides being applied or to be applied; or

(6) sample land, including agricultural products, for pesticide residues.

B. If it appears that a pesticide apparatus or device fails to comply with the provisions of the Pesticide Control Act or regulations adopted thereunder, and if the department contemplates instituting proceedings against any person, the department shall cause notice to be given to the person. Any person so notified shall be given an opportunity to present his views, either orally or in writing, with regard to the contemplated proceedings. If thereafter, in the opinion of the department, it appears that the provisions of the Pesticide Control Act or regulations adopted thereunder have been violated by the person, the department shall refer a copy of the results of the analysis or the examination of the pesticide apparatus or device to the district attorney for the county in which the violation occurred. It is the duty of the district attorney to whom any violation of the Pesticide Control Act is reported to cause appropriate proceedings to be instituted and prosecute in a court of competent jurisdiction without delay.

C. Nothing in the Pesticide Control Act shall be construed as requiring the department to report, for prosecution or the institution of condemnation proceedings, minor violations of the Pesticide Control Act when the department believes that the public interest will be best served by a notice of warning in writing.

D. Should the department be denied access to any land where access was sought for the purposes set forth in the Pesticide Control Act, they may apply to any court of competent jurisdiction for a search warrant for the purpose requested.

History: 1953 Comp., 45-25-31, enacted by Laws 1973, ch. 366, 31.



Section 76-4-32 - Classification of licenses.

76-4-32. Classification of licenses.

A. The department may classify licenses to be issued under the Pesticide Control Act. Such classifications may include recommending pesticides to be used in or on land, including but not limited to agricultural crops, ornamentals, structures and noncrop land or to treat regulated products or equipment. If the licensee has a classified license, he shall be limited to practicing within such classification. Each classification shall be subject to separate testing procedures and requirements. No person shall be required to pay an additional license fee if he desires to be licensed in one or all of the license classifications.

B. The department may classify pesticide applicator and operator licenses to be issued under the Pesticide Control Act. the classifications may include, but not be limited to pest control operations, fumigators, ornamental or agricultural pesticide applicators or right-of-way pesticide applicators. Separate classifications may be specified for ground, aerial or manual methods used by any licensee to apply pesticides or to the use of pesticides to control pests. Each classification shall be subject to separate testing procedures and requirements. No person shall be required to pay an additional license fee if the person desires to be licensed in one or all of the license classifications.

History: 1953 Comp., 45-25-32, enacted by Laws 1973, ch. 366, 32.



Section 76-4-33 - Records.

76-4-33. Records.

A. Any person issued a license or permit under the provisions of the Pesticide Control Act shall keep such records as required by regulation of the board.

B. Commercial pesticide applicators licensed under the provisions of the Pesticide Control Act shall keep such records as prescribed by regulation of the board.

C. The department shall have access to the records at any reasonable time to copy or make copies of the records for the purpose of carrying out the provisions of the Pesticide Control Act. Unless required for the enforcement of the Pesticide Control Act, the information shall be confidential and, if summarized, shall not identify any individual person.

History: 1953 Comp., 45-25-33, enacted by Laws 1973, ch. 366, 33.



Section 76-4-34 - Penalties.

76-4-34. Penalties.

A. Any person violating any provision or requirement of the Pesticide Control Act or regulations adopted by the board pursuant to that act is guilty of a petty misdemeanor.

B. In addition to any other penalties imposed by the Pesticide Control Act, any person who willfully or repeatedly violates any provision of that act may be assessed by the court a civil penalty not to exceed one thousand dollars ($1,000) for each violation.

C. The board may bring an action to enjoin the violation or threatened violation of any provision of the Pesticide Control Act or any regulation made pursuant thereto in a court of competent jurisdiction of the county in which the violation occurs or is about to occur.

D. The department, acting as a law enforcement officer, is authorized to file a criminal complaint in a magistrate court for violations of the Pesticide Control Act or regulations adopted pursuant thereto and shall not be required to pay the docket fee.

History: 1953 Comp., 45-25-34, enacted by Laws 1973, ch. 366, 34; 1979, ch. 394, 13.



Section 76-4-35 - Persons exempted from certain penalties.

76-4-35. Persons exempted from certain penalties.

A. The penalties provided for violations of Paragraphs (1) through (5) of Subsection A of Section 5 [76-4-5 NMSA 1978] of the Pesticide Control Act shall not apply to:

(1) any carrier while lawfully engaged in transporting a pesticide within this state, if such carrier shall, upon request, permit the department to copy all records showing the transactions in and movement of the pesticides or devices;

(2) public officials of this state and the federal government while engaged in the performance of their official duties in administering state or federal pesticide laws or regulations or while engaged in pesticide research; or

(3) the manufacturer or shipper of a pesticide for experimental use only by or under the supervision of an agency of this state or of the federal government authorized by law to conduct research in the field of pesticides if the manufacturer or shipper holds a valid experimental use permit issued by the department and by the United States environmental protection agency.

B. No pesticide or device shall be deemed in violation of the Pesticide Control Act when intended solely for export to a foreign country and when prepared or packed according to the specifications or directions of the purchaser. If not so exported, all the provisions of the Pesticide Control Act and regulations adopted thereunder shall apply.

History: 1953 Comp., 45-25-35, enacted by Laws 1973, ch. 366, 35.



Section 76-4-37 - Publication of information.

76-4-37. Publication of information.

The department may publish, in the form it deems proper, results of products analyzed, based on official samples as compared with the guaranteed analysis and information concerning the distribution and use of pesticides. Individual distribution and use information shall not be a public record. The department may also publish results of samples analyzed for pesticide residues.

History: 1953 Comp., 45-25-37, enacted by Laws 1973, ch. 366, 37.



Section 76-4-38 - Cooperation.

76-4-38. Cooperation.

The department may cooperate, receive grants-in-aid and enter into cooperative agreements with any agency of the federal government, of this state or its subdivisions, or with any agency of another state, in order to:

A. secure uniformity of regulations;

B. enter into cooperative agreements with the United States environmental protection agency to register pesticides under the authority of the Pesticide Control Act and the federal Environmental Pesticide Control Act;

C. cooperate in the enforcement of the federal Environmental Pesticide Control Act and regulations through the use of state or federal personnel and facilities or both and to implement cooperative enforcement programs including but not limited to the registration of pesticides, collection and analysis of pesticides and devices, inspection of storage facilities and certification of applicators;

D. enter into contracts with other agencies including federal agencies for the purpose of training pesticide dealers, pesticide management consultants, pesticide applicators or operators;

E. publish information and conduct short courses on the storage, transportation, distribution, application, use, registration and disposal of pesticides and devices and environmental implications thereof;

F. enter into contracts for either monitoring pesticides, or analyzing land, including agricultural products that will be consumed by any living organism other than plants, for pesticide residues, or both;

G. prepare and submit a state plan to meet federal certification standards including issuing experimental use permits; and

H. regulate pesticide applicators and operators.

History: 1953 Comp., 45-25-38, enacted by Laws 1973, ch. 366, 38.



Section 76-4-39 - Disposition of funds.

76-4-39. Disposition of funds.

All moneys received by the department under the provisions of the Pesticide Control Act shall be expended for the purpose of carrying out the provisions of the Pesticide Control Act.

History: 1953 Comp., 45-25-39, enacted by Laws 1973, ch. 366, 39.






Article 5 - Insect Pests and Plant Diseases

Section 76-5-1 - County commissioners to prohibit importation of "codlin moth" or other worms or insects destructive to fruit.

76-5-1. [County commissioners to prohibit importation of "codlin moth" or other worms or insects destructive to fruit.]

Boards of county commissioners in the various counties of this state are authorized and empowered and it is hereby made their duty whenever a petition is presented to them signed by twenty-five fruit growers, owners of orchards and residents of the county, stating in substance that there is danger in the introduction in said county of the "codlin moth," or other worms or insects destructive to fruit by reason of the shipment of apples or other fruits into said county, and when said commissioners upon examination are satisfied of the truth of the petition presented, they may by proclamation prohibit the shipment of fruit into said county by an imposition of a license or other lawful means, which said commissioners may deem best and most effective to accomplish the purpose of this chapter.

History: Laws 1899, ch. 56, 1; Code 1915, 2743; C.S. 1929, 66-115; 1941 Comp., 48-804; 1953 Comp., 45-8-4.



Section 76-5-2 - Short title.

76-5-2. Short title.

This act may be cited as the "Grasshopper and Other Range Pest Control Act."

History: 1953 Comp., 45-8-13, enacted by Laws 1957, ch. 212, 1; 1967, ch. 63, 1.



Section 76-5-3 - Purpose of act.

76-5-3. Purpose of act.

It has been determined that areas of New Mexico are endangered by grasshopper and other range pest infestation which would result in the loss of valuable pasturage. The division of plant pest control of the United States department of agriculture has funds available with which to match state moneys appropriated for grasshopper and other range pest control. It is therefore desirable to establish uniform methods of control to protect New Mexico pasturage.

History: 1953 Comp., 45-8-14, enacted by Laws 1957, ch. 212, 2; 1967, ch. 63, 2.



Section 76-5-4 - Definition; transfer.

76-5-4. Definition; transfer.

As used in the Grasshopper and Other Range Pest Control Act, "state grasshopper and other range pest control board," "control board" or "board" means the New Mexico department of agriculture. All property, appropriations, money, powers and duties of the state grasshopper and other range pest control board are hereby transferred to the New Mexico department of agriculture. The department shall administer the act and may secure United State department of agriculture contributions.

History: 1953 Comp., 45-8-14.1, enacted by Laws 1976, ch. 28, 1.



Section 76-5-5 - Duties and powers of the board.

76-5-5. Duties and powers of the board.

It shall be the primary function of the board [New Mexico department of agriculture] to determine the critically infested grasshopper and other range pest areas within New Mexico and to formulate and carry out plans for the control of infestation. In the performance of its primary function, the board [department] shall:

A. cooperate with all agencies of the United States, which are interested in the control of grasshoppers and other range pests;

B. coordinate and utilize the available facilities and personnel of the New Mexico college of agriculture and mechanic arts [New Mexico state university] extension service;

C. hire such additional help and facilities as may be necessary to carry out the purpose of this act;

D. buy, rent, lease or otherwise provide and dispose of equipment, materials and supplies necessary to carry out the purpose of this act;

E. adopt rules and regulations consistent with the purpose of this act including:

(1) the method and manner of rendering aid and assistance;

(2) the care, use and preservation of equipment, materials and supplies purchased by the board [New Mexico department of agriculture];

(3) the keeping of accounts and records of the board's [New Mexico department of agriculture] activities; and

(4) a classification of all insects, including grasshoppers, coming within the meaning of the term "range pests";

F. supervise and allocate the expenditures from the "grasshopper and other range pest control fund"; provided, however, all vouchers representing payments from the grasshopper and other range pest control fund shall be signed by the chairman of the grasshopper and other range pest control board [director of the New Mexico department of agriculture]; and

G. compromise, settle or pay just claims arising from negligent operations under the Grasshopper and Other Range Pest Control Act, and prescribe a procedure for the preservation and proof of claims.

History: 1953 Comp., 45-8-17, enacted by Laws 1957, ch. 212, 5; 1967, ch. 63, 4.



Section 76-5-6 - Land users' consent; control districts; local control committees.

76-5-6. Land users' consent; control districts; local control committees.

Before expending or obligating moneys from the grasshopper and other range pest control fund, except for the payment of preliminary organizational costs the board [New Mexico department of agriculture] shall consult with the land users within the infested areas proposed to be treated. When fifty-one percent of the land users who represent eighty percent of the land within an infested area agree in writing to the extermination program proposed and further agree in writing to pay one-half of the sum expended by the state in the proposed extermination program for the infested area, a control district shall be created. The land users within a control district shall promptly establish, and shall elect three members to a local control committee. The members of the control committee shall, as nearly as possible, give equal area or geographical representation to the land users within a control district.

History: 1953 Comp., 45-8-18, enacted by Laws 1957, ch. 212, 6; 1967, ch. 63, 5.



Section 76-5-7 - Alternative method when disaster area declared.

76-5-7. Alternative method when disaster area declared.

If the governor declares an area in New Mexico to be a disaster area because an area critically infested by range caterpillars or other range pests is endangering remaining areas of the state, the provisions of Sections 76-5-6 and 76-5-8 NMSA 1978 shall not apply.

History: 1953 Comp., 45-8-18.1, enacted by Laws 1977, ch. 383, 2.



Section 76-5-8 - Duties and powers of local control committees.

76-5-8. Duties and powers of local control committees.

Local control committees shall:

A. cooperate with all federal and state agencies to facilitate the execution of the grasshopper and other range pest extermination program within control districts;

B. levy and collect a special assessment, based on acreage sprayed or baited, against the land users within a control district whose lands have benefited from the extermination program; the special assessment against each land user shall be the sum equal to the land user's ratable share, as defined by proportional acreage treated, of one-half the state moneys expended for the extermination program within the control district;

C. pay over to the state grasshopper and other range pest control board [New Mexico department of agriculture] moneys assessed and collected from land users within a control district; and

D. render a complete report to the state grasshopper and other range pest control board [department] after the completion of the extermination program in the control district.

History: 1953 Comp., 45-8-19, enacted by Laws 1957, ch. 212, 7; 1967, ch. 63, 6.



Section 76-5-9 - Special land user's assessment; enforced collection.

76-5-9. Special land user's assessment; enforced collection.

Payment of the special assessment levied by a local control committee against a land user shall be due and payable upon the land user's receipt of an assessment statement from the committee. The committee's statements shall indicate:

A. the total number of acres treated within the control district during the extermination program;

B. the total acres treated which are under the control of the land user assessed;

C. the total amount of state funds expended in the control district for the extermination program; and

D. the amount assessed against the land user. Assessments by local control committees shall be subject to the same delinquency period, discounts, penalties and interest as are applied to the collection of ad valorem taxes.

The control committees shall refer a delinquent assessment to a district attorney in the county of the land user's residence. It shall be the duty of the district attorney to sue and obtain judgment, and thereafter to enforce and satisfy the judgment so obtained.

History: 1953 Comp., 45-8-20, enacted by Laws 1957, ch. 212, 8.



Section 76-5-10 - Disposition of assessments proceeds.

76-5-10. Disposition of assessments proceeds.

The control board [New Mexico department of agriculture] shall remit assessment moneys received from local control committees to the state treasurer for the credit of the grasshopper and other range pest control fund; provided, however, the state range pest control board [department] shall credit moneys received from each local control committee to the account of the control district from which the money was received.

History: 1953 Comp., 45-8-21, enacted by Laws 1957, ch. 212, 9; 1967, ch. 63, 7.



Section 76-5-11 - Short title.

76-5-11. Short title.

Sections 76-5-11 through 76-5-28 NMSA 1978 may be cited as the "Plant Protection Act".

History: 1953 Comp., 45-8-22, enacted by Laws 1959, ch. 195, 1; 2013, ch. 15, 1.



Section 76-5-12 - Definitions.

76-5-12. Definitions.

As used in the Plant Protection Act [76-5-11 through 76-5-28 NMSA 1978]:

A. "board" means the board of regents of New Mexico state university, the board controlling the New Mexico department of agriculture;

B. "plant pests" or "pests" means any organisms injurious to plants and plant products that in the normal course of events could be transported with the plant, including but not limited to the phyla arthropoda, mollusca or nematoda as well as weeds, fungi, bacteria, viruses or parasitic plants that cause pathological or detrimental physiological conditions in plants;

C. "nursery stock" means any plant grown, propagated or collected for planting or propagated for landscaping or decorative purposes but does not include field, vegetable and flower seeds;

D. "florist stock" means any parts of a plant used for decorative purposes, such as cut flowers, evergreens, annuals or perennials;

E. "nursery" means any ground or premises on or in which nursery stock is propagated, grown or cultivated and from which source nursery stock is offered for distribution or sale;

F. "dealer" means any person who buys and resells nursery or florist stock, or who is engaged in handling nursery or florist stock on a consignment basis, when the stock was not grown on the person's premises;

G. "agent" means any person selling or taking orders for nursery or florist stock not sold from any stock on hand for display purposes and is being offered directly to the consumer;

H. "facilities" means all buildings, greenhouses, vehicles, storage places, cellars, pits, trenches, bins, containers, packing material, crates and any other facilities and materials used in storing and distributing nursery or florist stock;

I. "collected plants" means those plants dug or gathered from any location in which plants are found growing wild;

J. "inspector" means any qualified person employed by the department to carry out the provisions of the Plant Protection Act;

K. "landscaper" means any person who buys and resells, in connection with the person's design services, plants used in landscaping;

L. "plant" means any part of any living thing not classified as an animal, which under the proper conditions can either continue to or resume growing;

M. "stock" means nursery or florist stock or both;

N. "department" means the New Mexico department of agriculture;

O. "package" means any bundle, parcel, box, carton, crate or container used in shipping or displaying nursery or florist stock; and

P. "license year" means a period of twelve months ending on a date specified by the board."

History: 1953 Comp., 45-8-23, enacted by Laws 1959, ch. 195, 2; 1967, ch. 53, 1; 1973, ch. 97, 1; 1979, ch. 193, 1; 2013, ch. 15, 2.



Section 76-5-13 - Authority to inspect.

76-5-13. Authority to inspect.

The department may inspect any nursery or other place or vehicle that might become infested or infected with plant pests or that may contain from time to time plants so infested or infected. The department may inspect or reinspect any nursery or florist stock within the state and inspect associated documentation. Nursery or florist stock or other plant material not found to meet viability standards as provided in Section 76-5-20 NMSA 1978 may be destroyed or removed from sale or managed in a manner deemed necessary by the department until the conditions are corrected.

History: 1953 Comp., 45-8-24, enacted by Laws 1959, ch. 195, 3; 1967, ch. 53, 2; 1973, ch. 97, 2; 2013, ch. 15, 3.



Section 76-5-14 - Inspection before sale.

76-5-14. Inspection before sale.

Every person growing or producing nursery stock for sale in this state shall, before selling, shipping or transporting, or offering for sale, shipment or transportation, any nursery stock so grown or produced, apply for an annual inspection of his nursery and nursery stock. The application for inspection shall be accompanied by the prescribed fee for the payment of such inspections. Persons who grow only vegetable plants for sale may obtain a special certificate for the prescribed fee.

History: 1953 Comp., 45-8-26, enacted by Laws 1959, ch. 195, 5; 1967, ch. 53, 4; 1973, ch. 97, 3; 1979, ch. 193, 2.



Section 76-5-15 - Inspection of nurseries.

76-5-15. Inspection of nurseries.

The department is authorized to inspect all nurseries in the state and all nursery stock grown within the state. If the nursery stock is found to be free of plant pests, an inspection certificate shall be issued certifying that the nursery stock has been inspected and is believed to be free from plant pests. The certificate shall be valid for one license year. If, at any subsequent inspection, the nursery is found to be infested with plant pests, the certificate may be canceled until the conditions are corrected.

History: 1953 Comp., 45-8-27, enacted by Laws 1959, ch. 195, 6; 1967, ch. 53, 5; 1973, ch. 97, 4; 1979, ch. 193, 3; 2013, ch. 15, 4.



Section 76-5-16 - Dealers' or agents' licenses.

76-5-16. Dealers' or agents' licenses.

Every in-state dealer or agent selling, importing into the state or storing in this state nursery or florist stock shall, before October 1 of each year and before engaging in the business of soliciting, landscaping, taking orders, selling, storing or delivering any such stock, apply to the department for a nursery or florist dealer's, landscaper's or agent's license. Dealers or agents distributing stock directly or on a consignment basis for more than one store or place of business or sales ground or selling stock from motor vehicles or other vehicles shall secure a license for each place or each vehicle from which the stock is sold. The application for license shall designate each place of business of the person applying. The application shall be accompanied by the prescribed fee for each place or each vehicle from which the stock is sold. Upon proper application and receipt of the proper fee, the department shall issue the license, which shall be valid for one license year. If any licensee is found to have violated any of the provisions of the Plant Protection Act or rules, regulations or orders of the department, the license may be revoked and, in the discretion of the department, the person may be refused a license in the state. Those dealers who sell only vegetable plants that are sold for food production or dealers selling only cactus plants may obtain a special dealer's license for the prescribed fee. Applicants for the special dealer's license shall state that they will handle only vegetable plants or cactus plants and that the plants will be from stock certified by an inspector.

History: 1953 Comp., 45-8-28, enacted by Laws 1959, ch. 195, 7; 1967, ch. 53, 6; 1973, ch. 97, 5; 1979, ch. 193, 4; 2013, ch. 15, 5.



Section 76-5-19 - Labels.

76-5-19. Labels.

All nursery stock and collected plants sold or trafficked in the state shall be securely and correctly labeled either as to common or botanical names based on a current and recognized industry reference.

History: 1953 Comp., 45-8-31, enacted by Laws 1959, ch. 195, 10; 1967, ch. 53, 9; 1973, ch. 97, 8; 2013, ch. 15, 6.



Section 76-5-20 - Viability standards.

76-5-20. Viability standards.

Only pest-free, sound and healthy nursery stock stored, offered or displayed under conditions that will maintain its vigor shall be offered for sale or sold. The offering for sale or sale of dead nursery stock or nursery stock so seriously weakened by drying or by excessive heat or cold or nursery stock that has been mechanically or otherwise treated to the extent of concealing its true condition or stock that for any cause is in such a condition that it is unable to grow satisfactorily with reasonable care or stock that may potentially be infested with a plant pest, is a violation of the Plant Protection Act. Florist stock offered for sale must be such that it is pest-free and will maintain its aesthetic value for a reasonable period of time after sale.

History: 1953 Comp., 45-8-31.1, enacted by Laws 1973, ch. 97, 9; 2013, ch. 15, 7.



Section 76-5-21 - Collected plants.

76-5-21. Collected plants.

All persons collecting plants for sale must file with the department an application for a collected plants permit. The board may adopt regulations relative to collected plants.

History: 1953 Comp., 45-8-32, enacted by Laws 1959, ch. 195, 11; 1973, ch. 97, 10; 1979, ch. 193, 5.



Section 76-5-23 - Transporting within the state.

76-5-23. Transporting within the state.

The department may require a person producing, selling or offering for sale or shipping or transporting any nursery or florist stock within the state to affix or have printed on each package of stock a certification statement as prescribed by the department. When a certification statement is required, it is unlawful for any transportation company, public carrier, commercial truck or other agency engaged in the business of transportation to ship, transport or accept for shipment any package of nursery or florist stock until the required certification statement is attached to the package.

History: 1953 Comp., 45-8-34, enacted by Laws 1959, ch. 195, 13; 1973, ch. 97, 12; 1979, ch. 193, 7; 2013, ch. 15, 8.



Section 76-5-24 - Forms.

76-5-24. Forms.

It is duty of the department to prescribe all forms to be used in the administration and enforcement of the Plant Protection Act and to compile and furnish a list of all nurseries which have been certified to sell nursery or florist stock within the state and all the persons who have been certified to sell, ship, store or solicit orders for nursery or florist stock within the state.

History: 1953 Comp., 45-8-35, enacted by Laws 1959, ch. 195, 14; 1973, ch. 97, 13; 1979, ch. 193, 8.



Section 76-5-25 - Powers of board and department.

76-5-25. Powers of board and department.

The department shall enforce the provisions of the Plant Protection Act. The board shall adopt and promulgate such rules as may be necessary for its administration and enforcement. The board may adopt sets of standards and grades for nursery stock and, if it so desires, adopt those standards and grades recommended by an industry-recognized reference, to take any action necessary to ensure that all nursery stock sold in the state meets the standards and grades established and to stop sales of any substandard stock.

History: 1953 Comp., 45-8-36, enacted by Laws 1959, ch. 195, 15; 1973, ch. 97, 14; 2013, ch. 15, 9.



Section 76-5-26 - Fees.

76-5-26. Fees.

A. Fees paid for the licenses, certificates and permits required under the Plant Protection Act shall be set by regulation of the board, but shall not exceed the following amounts:

(1) annual inspection fee of nursery and nursery stock, seventy-five dollars ($75.00) plus two dollars ($2.00) per acre of nursery stock inspected;

(2) annual special inspection fee for person growing only vegetable plants, twenty-five dollars ($25.00);

(3) annual nursery or florist dealer's, landscaper's or agent's license fee, seventy-five dollars ($75.00);

(4) annual special dealer's license for persons who handle only vegetable or cactus plants, twenty-five dollars ($25.00); and

(5) annual fee for collected plants permit, seventy-five dollars ($75.00).

B. If the application for renewal of any annual license, permit or certificate provided for in the Plant Protection Act is not filed prior to the expiration of the prior license, permit or certificate, the fee for such license, permit or certificate shall be double the amount specified in this section. However, this double fee shall not apply if the applicant has not engaged in business subsequent to the expiration of his license, permit or certificate, and furnishes an affidavit certifying to that fact.

C. The board may adopt regulations to exempt a person from the payment of fees.

History: 1953 Comp., 45-8-36.1, enacted by Laws 1973, ch. 97, 15; 1979, ch. 193, 9.



Section 76-5-27 - Fees collected.

76-5-27. Fees collected.

All fees collected under the provisions of the Plant Protection Act shall be deposited in the treasury of the New Mexico state university and be expended for the purpose of its administration and enforcement.

History: 1953 Comp., 45-8-37, enacted by Laws 1959, ch. 195, 16; 1967, ch. 53, 10; 1973, ch. 97, 16.



Section 76-5-28 - Penalties.

76-5-28. Penalties.

Any person violating the provisions of the Plant Protection Act or, after a notice to cease and desist, violating any rule, regulation or order promulgated under the Plant Protection Act, upon conviction thereof shall be guilty of a petty misdemeanor. Each day the person remains in violation constitutes a separate offense. The license of any such person may also be revoked.

History: 1953 Comp., 45-8-38, enacted by Laws 1959, ch. 195, 17; 1967, ch. 53, 11; 1973, ch. 97, 17.






Article 6 - Pest Control

Section 76-6-1 - Short title.

76-6-1. Short title.

This act [76-6-1 through 76-6-9 NMSA 1978] may be cited as the "Pest Control Act."

History: 1953 Comp., 45-8-39, enacted by Laws 1969, ch. 41, 1.



Section 76-6-2 - Definitions.

76-6-2. Definitions.

As used in the Pest Control Act [76-6-1 through 76-6-9 NMSA 1978]:

A. "board" means the board of regents of New Mexico state university or any officer or employee to whom authority to act in their stead has been or hereafter may be delegated;

B. "pest" means any insect, disease or other organism of any character causing or capable of causing injury or damage to any plants or parts thereof or any processed, manufactured or other products of plants;

C. "host" means any plant or plant product upon which a pest is dependent for completion of any portion of its life cycle;

D. "infestation" means actually infested or infected with a pest, or so exposed to infestation that it would be reasonable to believe that an infestation exists;

E. "person" means any individual, corporation, company, society, association or other business entity;

F. "move" means to ship, offer for shipment, receive for transportation, carry or otherwise transport, move or allow to be moved;

G. "regulated article" means any article of any character as described in the quarantine carrying or capable of carrying the plant pest against which the quarantine is directed;

H. "certificate" means a document issued or authorized by the board indicating that a regulated article is not contaminated with a pest; and

I. "permit" means a document issued or authorized by the board to provide for the movement of regulated articles to restricted destinations for limited handling, utilization or processing.

History: 1953 Comp., 45-8-40, enacted by Laws 1969, ch. 41, 2.



Section 76-6-3 - Administration; rules and regulations.

76-6-3. Administration; rules and regulations.

The board shall have the responsibility for the administration of the Pest Control Act [76-6-1 through 76-6-9 NMSA 1978]. The board may assign functions or delegate any authority provided for in the Pest Control Act to any of its officers or employees; provided, that such functions or authority be exercised under the general supervision of the board. The board shall promulgate all rules and regulations necessary for the efficient execution of the provisions of the Pest Control Act.

History: 1953 Comp., 45-8-41, enacted by Laws 1969, ch. 41, 3.



Section 76-6-4 - Voluntary measures.

76-6-4. Voluntary measures.

The board, either independently or in cooperation with counties, cities, towns or other political subdivisions of the state, farmers' associations or similar organizations, individuals, [the] federal government or of [with] other states, is authorized to carry out operations or measures to locate, suppress, control, eradicate or prevent or retard the spread of pests with the consent of the owners of the property involved.

History: 1953 Comp., 45-8-42, enacted by Laws 1969, ch. 41, 4.



Section 76-6-5 - Plant quarantine; authority.

76-6-5. Plant quarantine; authority.

A. The board is authorized to quarantine this state or any portion thereof when they determine that such action is necessary to prevent or retard the spread of a pest within or from this state and to quarantine any other state or portion thereof whenever they determine that a pest exists therein and that such action is necessary to prevent or retard its spread into this state. Before promulgating their determination that a quarantine is necessary, the board shall, after due notice to interested parties, hold a public hearing under such rules as they shall promulgate, at which hearing any interested party may appear and be heard either in person or by attorney; provided, the board may impose a temporary quarantine for a period not to exceed ninety days during which time a public hearing, as provided herein shall be held if it appears that a quarantine for more than the ninety-day period will be necessary to prevent or retard the spread of the pest. The board shall give notice of the establishment of the quarantine in such newspapers in the quarantined area as they may select. The board may limit the application of the quarantine to the infested portion of the quarantined area and appropriate environs, to be known as the regulated area, and may, without further hearing, extend the regulated area to include additional portions of the quarantined area upon publication of a notice to that effect in such newspapers in the quarantined area as they may select or by direct written notice to those concerned.

B. Following establishment of the quarantine, no person shall move any regulated article described in the quarantine or move the pest against which the quarantine is established, within, from, into or through this state contrary to regulations promulgated by the board. Notice of the regulations shall be published in such newspapers in the quarantined area as the board may select.

C. The regulations may restrict the movement of the pest and any regulated articles from the quarantined or regulated area in this state into or through other parts of this state or other states and from the quarantined or regulated area in other states into or through this state and shall impose such inspection, disinfection, certification or permit and other requirements as the board deems necessary to effectuate the purposes of the Pest Control Act [76-6-1 through 76-6-9 NMSA 1978].

History: 1953 Comp., 45-8-43, enacted by Laws 1969, ch. 41, 5.



Section 76-6-6 - Abatement and emergency measures authorized.

76-6-6. Abatement and emergency measures authorized.

A. Whenever the board finds any article that is infested or reasonably believed to be infested or a host or pest exists on any premises or is in transit in this state, it may, upon giving notice to the owner or his agent in possession thereof, seize, quarantine, treat or otherwise dispose of the pest, host or article in such manner as the board deems necessary to suppress, control, eradicate or prevent or retard the spread of a pest, or the board may order the owner or agent to so treat or otherwise dispose of the pest, host or article.

B. When the board finds that a continuing threat of the spread of a pest exists, and after appropriate notice, an owner or his agent does not take immediate measures to prevent or retard the spread of the pest, the board may take reasonable emergency action as necessary in accordance with the provisions of the Pest Control Act [76-6-1 through 76-6-9 NMSA 1978] and regulations of the board. The board may assess an emergency action fee to recover the cost of the emergency action, not to exceed one thousand dollars ($1,000), against the owner of the property that was subject to the board's emergency action.

History: 1953 Comp., 45-8-44, enacted by Laws 1969, ch. 41, 6; 1997, ch. 176, 1.



Section 76-6-7 - Inspections authorized; warrants.

76-6-7. Inspections authorized; warrants.

A. To effectuate the purposes of the Pest Control Act [76-6-1 through 76-6-9 NMSA 1978], the board may, with the consent of the owner or by court order, make reasonable inspection of any premises in this state and any property therein or thereon and may without a warrant stop and inspect, in a reasonable manner, any means of conveyance moving within this state, upon probable cause to believe that it contains or carries any pest, host or other article subject to the Pest Control Act. The board may make any other reasonable inspection of any premises or means of conveyance for which, under the constitution of the United States and the constitution of this state, no warrant is required.

B. The appropriate district courts in this state shall have authority to issue orders for such inspections upon a showing by the board that there is probable cause to believe that there exists in or on the property to be inspected a pest, host or other article subject to the Pest Control Act.

History: 1953 Comp., 45-8-45, enacted by Laws 1969, ch. 41, 7.



Section 76-6-8 - Cooperation.

76-6-8. Cooperation.

A. The board is authorized to cooperate with any agency of the federal government in such operations and measures as they deem necessary to suppress, control, eradicate, prevent or retard the spread of any plant pest. The board is authorized to expend state funds on federal lands.

B. The board is authorized to cooperate with agencies of adjacent states in such operations and measures as they deem necessary to locate, suppress, control, eradicate, prevent or retard the spread of any pest.

History: 1953 Comp., 45-8-46, enacted by Laws 1969, ch. 41, 8.



Section 76-6-9 - Penalties.

76-6-9. Penalties.

A. Any person who shall violate any of the provisions of the Pest Control Act [76-6-1 through 76-6-9 NMSA 1978], or any rule, regulation or quarantine promulgated by the board, or who shall alter, forge or counterfeit, or use without authority any certificate or permit or other document provided for in the Pest Control Act or in the regulations of the board provided for in the Pest Control Act, shall be deemed guilty of a misdemeanor.

B. Any person who has knowingly moved any regulated article into this state from any quarantined area of any other state, which article has not been treated or handled under provisions of the quarantine and regulations in effect at the point of origin, shall be guilty of a misdemeanor.

History: 1953 Comp., 45-8-47, enacted by Laws 1969, ch. 41, 9.



Section 76-6-10 - Compact enacted and entered into.

76-6-10. Compact enacted and entered into.

The "Pest Control Compact" is enacted into law and entered into with all other jurisdictions legally joining therein, in the form substantially as follows:

PEST CONTROL COMPACT

Article I

Findings

The party states find that:

(a) In the absence of the higher degree of cooperation among them possible under this compact, the annual loss of approximately ten billion dollars from the depredations of pests is virtually certain to continue, if not to increase.

(b) Because of varying climatic, geographic and economic factors, each state may be affected differently by particular species of pests; but all states share the inability to protect themselves fully against those pests which present serious dangers to them.

(c) The migratory character of pest infestations makes it necessary for states both adjacent to and distant from one another, to complement each other's activities when faced with conditions of infestation and reinfestation.

(d) While every state is seriously affected by a substantial number of pests, and every state is susceptible of infestation by many species of pests not now causing damage to its crop and plant life and products, the fact that relatively few species of pests present equal danger to or are of interest to all states makes the establishment and operation of an insurance fund, from which individual states may obtain financial support for pest control programs of benefit to them in other states and to which they may contribute in accordance with their relative interests, the most equitable means of financing cooperative pest eradication and control programs.

Article II

Definitions

As used in this compact, unless the context clearly requires a different construction:

(a) "state" means a state, territory or possession of the United States, the District of Columbia, and the commonwealth of Puerto Rico;

(b) "requesting state" means a state which invokes the procedures of the compact to secure the undertaking or intensification of measures to control or eradicate one or more pests within one or more other states;

(c) "responding state" means a state requested to undertake or intensify the measures referred to in subdivision (b) of this Article;

(d) "pest" means any invertebrate animal, pathogen, parasitic plant or similar or allied organism which can cause disease or damage in any crops, trees, shrubs, grasses or other plants of substantial value;

(e) "insurance fund" means the pest control insurance fund established pursuant to this compact;

(f) "governing board" means the administrators of this compact representing all of the party states when such administrators are acting as a body in pursuance of authority vested in them by this compact; and

(g) "executive committee" means the committee established pursuant to Article V (e) of this compact.

Article III

The Insurance Fund

There is hereby established the "Pest Control Insurance Fund" for the purpose of financing other than normal pest control operations which states may be called upon to engage in pursuant to this compact. The insurance fund shall contain moneys appropriated to it by the party states and any donations and grants accepted by it. All appropriations, except as conditioned by the rights and obligations of party states expressly set forth in this compact, shall be unconditional and may not be restricted by the appropriating state to use in the control of any specified pest or pests. Donations and grants may be conditional or unconditional, provided that the insurance fund shall not accept any donation or grant whose terms are inconsistent with any provisions of this compact.

Article IV

The Insurance Fund, Internal Operations and Management

(a) The insurance fund shall be administered by a governing board and executive committee as hereinafter provided. The actions of the governing board and executive committee pursuant to this compact shall be deemed the actions of the insurance fund.

(b) The members of the governing board shall be entitled to one vote each on such board. No action of the governing board shall be binding unless taken at a meeting at which a majority of the total number of votes on the governing board are cast in favor thereof. Action of the governing board shall be only at a meeting at which a majority of the members are present.

(c) The insurance fund shall have a seal which may be employed as an official symbol and which may be affixed to documents and otherwise used as the governing board may provide.

(d) The governing board shall elect annually, from among its members, a chairman, a vice chairman, a secretary and a treasurer. The chairman may not succeed himself. The governing board may appoint an executive director and fix his duties and his compensation, if any. Such executive director shall serve at the pleasure of the governing board. The governing board shall make provision for the bonding of such of the officers and employees of the insurance fund as may be appropriate.

(e) Irrespective of the civil service, personnel or other merit system laws of any of the party states, the executive director, or if there be no executive director, the chairman, in accordance with such procedures as the bylaws may provide, shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the insurance fund and shall fix the duties and compensation of such personnel. The governing board in its bylaws shall provide for the personnel policies and programs of the Insurance Fund.

(f) The insurance fund may borrow, accept or contract for the services of personnel from any state, the United States, or any other governmental agency, or from any person, firm, association or corporation.

(g) The insurance fund may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association or corporation, and may receive, utilize and dispose of the same. Any donation, gift or grant accepted by the governing board pursuant to this paragraph or services borrowed pursuant to paragraph (f) of this Article shall be reported in the annual report of the insurance fund. Such report shall include the nature, amount and conditions, if any, of the donation, gift, grant or services borrowed and identity of the donor or lender.

(h) The governing board shall adopt bylaws for the conduct of the business of the insurance fund and shall have the power to amend and rescind these bylaws. The insurance fund shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto with the appropriate agency or officer in each of the party states.

(i) The insurance fund annually shall make to the governor and legislature of each party state a report covering its activities for the preceding year. The insurance fund may make such additional reports as it may deem desirable.

(j) In addition to the powers and duties specifically authorized and imposed, the insurance fund may do such other things as are necessary and incidental to the conduct of its affairs pursuant to this compact.

Article V

Compact and Insurance Fund Administration

(a) In each party state there shall be a compact administrator, who shall be selected and serve in such manner as the laws of his state may provide, and who shall:

1. Assist in the coordination of activities pursuant to the compact in his state; and

2. Represent his state on the governing board of the insurance fund.

(b) If the laws of the United States specifically so provide, or if administrative provision is made therefor within the federal government, the United States may be represented on the governing board of the insurance fund by not to exeed [exceed] three representatives. Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to federal law, but not such representative shall have a vote on the governing board or on the executive committee thereof.

(c) The governing board shall meet at least once each year for the purpose of determining policies and procedures in the administration of the insurance fund and, consistent with the provisions of the compact, supervising and giving direction to the expenditure of moneys from the insurance fund. Additional meetings of the governing board shall be held on call of the chairman, the executive committee, or a majority of the membership of the governing board.

(d) At such times as it may be meeting, the governing board shall pass upon applications for assistance from the insurance fund and authorize disbursements therefrom. When the governing board is not in session, the executive committee thereof shall act as agent of the governing board, with full authority to act for it in passing upon such applications.

(e) The executive committee shall be composed of the chairman of the governing board and four additional members of the governing board chosen by it so that there shall be one member representing each of four geographic groupings of party states. The governing board shall make such geographic groupings. If there is representation of the United States on the governing board, one such representative may meet with the executive committee. The chairman of the governing board shall be chairman of the executive committee. No action of the executive committee shall be binding unless taken at a meeting at which at least four members of such committee are present and vote in favor thereof. Necessary expenses of each of the five members of the executive committee incurred in attending meetings of such committee, when not held at the same time and place as a meeting of the governing board, shall be charges against the insurance fund.

Article VI

Assistance and Reimbursement

(a) Each party state pledges to each other party state that it will employ its best efforts to eradicate, or control within the strictest practicable limits, any and all pests. It is recognized that performance of this responsibility involves:

1. The maintenance of pest control and eradication activities of interstate significance by a party state at a level that would be reasonable for its own protection in the absence of this compact.

2. The meeting of emergency outbreaks or infestations of interstate significance to no less an extent than would have been done in the absence of this compact.

(b) Whenever a party state is threatened by a pest not present within its borders but present within another party state, or whenever a party state is undertaking or engaged in activities for the control or eradication of a pest or pests, and finds that such activities are or would be impracticable or substantially more difficult of success by reason of failure of another party state to cope with infestation or threatened infestation, that state may request the governing board to authorize expenditures from the insurance fund for eradication or control measures to be taken by one or more of such other party states at a level sufficient to prevent, or to reduce to the greatest practicable extent, infestation or reinfestation of the requesting state. Upon such authorization the responding state or states shall take or increase such eradication or control measures as may be warranted. A responding state shall use moneys made available from the insurance fund expeditiously and efficiently to assist in affording the protection requested.

(c) In order to apply for expenditures from the insurance fund, a requesting state shall submit the following in writing:

1. A detailed statement of the circumstances which occasion the request for the invoking of the compact.

2. Evidence that the pest on account of whose eradication or control assistance is requested constitutes a danger to an agricultural or forest crop, product, tree, shrub, grass or other plant having a substantial value to the requesting state.

3. A statement of the extent of the present and projected program of the requesting state and its subdivision, including full information as to the legal authority for the conduct of such program or programs and the expenditures being made or budgeted therefor, in connection with the eradication, control, or prevention of introduction of the pest concerned.

4. Proof that the expenditures being made or budgeted as detailed in item 3 do not constitute a reduction of the effort for the control or eradication of the pest concerned or, if there is a reduction, the reasons why the level of program detailed in item 3 constitutes a normal level of pest control activity.

5. A declaration as to whether, to the best of its knowledge and belief, the conditions which in its view occasion the invoking of the compact in the particular instance can be abated by a program undertaken with the aid of moneys from the insurance fund in one year or less, or whether the request is for an installment in a program which is likely to continue for a longer period of time.

6. Such other information as the governing board may require consistent with the provisions of this compact.

(d) The governing board or executive committee shall give due notice of any meeting at which an application for assistance from the insurance fund is to be considered. Such notice shall be given to the compact administrator of each party state and to such other officers and agencies as may be designated by the laws of the party states. The requesting state and any other party state shall be entitled to be represented and present evidence and argument at such meeting.

(e) Upon the submission as required by paragraph (c) of this Article and such other information as it may have or acquire, and upon determining that an expenditure of funds is within the purposes of this compact and justified thereby, the governing board or executive committee shall authorize support of the program. The governing board or the executive committee may meet at any time or place for the purpose of receiving and considering an application. Any and all determinations of the governing board or executive committee, with respect to an application, together with the reasons therefor shall be recorded and subscribed in such manner as to show and preserve the votes of the individual members thereof.

(f) A requesting state which is dissatisfied with a determination of the executive committee shall upon notice in writing given within twenty days of the determination with which it is dissatisfied, be entitled to receive a review thereof at the next meeting of the governing board. Determinations of the executive committee shall be reviewable only by the governing board at one of its regular meetings, or at a special meeting held in such manner as the governing board may authorize.

(g) Responding states required to undertake or increase measures pursuant to this compact may receive moneys from the insurance fund, either at the time or times when such state incurs expenditures on account of such measures, or as reimbursement for expenses incurred and chargeable to the insurance fund. The governing board shall adopt and, from time to time, may amend or revise procedures for submission of claims upon it and payment thereof.

(h) Before authorizing the expenditure of moneys from the insurance fund pursuant to an application of a requesting state, the insurance fund shall ascertain the extent and nature of any timely assistance or participation which may be available from the federal government and shall request the appropriate agency or agencies of the federal government for such assistance and participation.

(i) The insurance fund may negotiate and execute a memorandum of understanding or other appropriate instrument defining the extent and degree of assistance or participation between and among the insurance fund, cooperating federal agencies, states and any other entities concerned.

Article VII

Advisory and Technical Committees

The governing board may establish advisory and technical committees composed of state, local, and federal officials, and private persons to advise it with respect to any one or more of its functions. Any such advisory or technical committee, or any member or members thereof may meet with and participate in its deliberations. Upon request of the governing board or executive committee an advisory or technical committee may furnish information and recommendations with respect to any application for assitance [assistance] from the insurance fund being considered by such board or committee and the board or committee may receive and consider the same; provided that any participant in a meeting of the governing board or executive committee held pursuant to Article VI(d) of the compact shall be entitled to know the substance of any such information and recommendations, at the time of the meeting if made prior thereto or as a part thereof or, if made thereafter, no later than the time at which the governing board or executive committee makes its disposition of the application.

Article VIII

Relations with Nonparty Jurisdictions

(a) A party state may make application for assistance from the insurance fund in respect of a pest in a nonparty state. Such application shall be considered and disposed of by the governing board or executive committee in the same manner as an application with respect to a pest within a party state except as provided in this Article.

(b) At or in connection with any meeting of the governing board or executive committee held pursuant to Article VI(d) of this compact a nonparty state shall be entitled to appear, participate, and receive information only to such extent as the governing board or executive committee may provide. A nonparty state shall not be entitled to review of any determination made by the executive committee.

(c) The governing board or executive committee shall authorize expenditures from the insurance fund to be made in a nonparty state only after determining that the conditions in such state and the value of such expenditures to the party states as a whole justify them. The governing board or executive committee may set any conditions which it deems appropriate with respect to the expenditure of moneys from the insurance fund in a nonparty state and may enter into such agreement or agreements with nonparty states and other jurisdictions or entities as it may deem necessary or appropriate to protect the interests of the insurance fund with respect to expenditures and activities outside of party states.

Article IX

Finance

(a) The insurance fund shall submit to the executive head or designated officer or officers of each party state a budget for the insurance fund for such period as may be required by the laws of that party state for presentation to the legislature thereof.

(b) Each of the budgets shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. The requests for appropriation shall be apportioned among the party states as follows: one-tenth of the total budget in equal shares and the remainder in proportion to the value of agricultural and forest crops and products, excluding animals and animal products, produced in each party state. In determining the value of such crops and products the insurance fund may employ such source or sources of information as in its judgment present the most equitable and accurate comparisons among the party states. Each of the budgets and requests for appropriations shall indicate the source or sources used in obtaining information concerning value of products.

(c) The financial assets of the insurance fund shall be maintained in two accounts to be designated respectively as the "operating account" and the "claims account". The operating account shall consist only of those assets necessary for the administration of the insurance fund during the next ensuing two-year period. The claims account shall contain all moneys not included in the operating account and shall not exceed the amount reasonably estimated to be sufficient to pay all legitimate claims on the insurance fund for a period of three years. At any time when the claims account has reached its maximum limit or would reach its maximum limit by the addition of moneys requested for appropriation by the party states, the governing board shall reduce its budget request on a pro rata basis in such manner as to keep the claims account within such maximum limit. Any moneys in the claims account by virtue of conditional donations, grants or gifts shall be included in calculations made pursuant to this paragraph only to the extent that such moneys are available to meet demands arising out of claims.

(d) The insurance fund shall not pledge the credit of any party state. The insurance fund may meet any of its obligations in whole or in part with moneys available to it under Article IV(g) of this compact, provided that the governing board takes specific action setting aside such moneys prior to incurring any obligation to be met in whole or in part in such manner. Except where the insurance fund makes use of moneys available to it under Article IV(g) hereof, the insurance fund shall not incur any obligation prior to the allotment of moneys by the party states adequate to meet the same.

(e) The insurance fund shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the insurance fund shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the insurance fund shall be audited yearly by a certified or licensed public accountant and a report of the audit shall be included in and become part of the annual report of the insurance fund.

(f) The accounts of the insurance fund shall be open at any reasonable time for inspection by duly authorized officers of the party states and by any persons authorized by the insurance fund.

Article X

Entry Into Force and Withdrawal

(a) This compact shall enter into force when enacted into law by any five or more states. Thereafter, this compact shall become effective as to any other state upon its enactment thereof.

(b) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until two years after the executive head of the withdrawing state has given notice in writing of the withdrawal to the executive heads of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

Article XI

Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating herein, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.

History: Laws 1981, ch. 281, 1.



Section 76-6-11 - Cooperation with pest control insurance fund.

76-6-11. Cooperation with pest control insurance fund.

Consistent with law and within available appropriations, the departments, agencies and officers of this state may cooperate with the insurance fund established by the Pest Control Compact [76-6-10 NMSA 1978].

History: Laws 1981, ch. 281, 2.



Section 76-6-12 - Filing of compact.

76-6-12. Filing of compact.

Pursuant to Article IV (h) of the compact, copies of bylaws and amendments thereto shall be filed with the state department of agriculture.

History: Laws 1981, ch. 281, 3.



Section 76-6-13 - Compact administrator.

76-6-13. Compact administrator.

The compact administrator for this state shall be the director of the state department of agriculture.

History: Laws 1981, ch. 281, 4.



Section 76-6-14 - Applications for assistance.

76-6-14. Applications for assistance.

Within the meaning of Article VI (b) or VIII (a) [of the compact], a request or application for assistance from the insurance fund may be made by the compact administrator for this state, whenever in his judgment the conditions qualifying this state for such assistance exist and it would be in the best interest of this state to make such request.

History: Laws 1981, ch. 281, 5.



Section 76-6-15 - Disposition of money from compact insurance fund.

76-6-15. Disposition of money from compact insurance fund.

The department, agency or officer expending or becoming liable for an expenditure on account of a control or eradication program undertaken or intensified pursuant to the compact shall have credited to his account in the state treasury the amount of any payments made to this state to defray the cost of such program, or any part thereof, or as reimbursement thereof.

History: Laws 1981, ch. 281, 6.



Section 76-6-16 - "Executive head" defined.

76-6-16. "Executive head" defined.

As used in the compact, with reference to this state, "executive head" means the governor.

History: Laws 1981, ch. 281, 7.






Article 6A - Cotton Boll Weevil Control

Section 76-6A-1 - Short title.

76-6A-1. Short title.

Chapter 76, Article 6A NMSA 1978 may be cited as the "Cotton Boll Weevil Control Act".

History: Laws 1996, ch. 77, 1; 1997, ch. 57, 1.



Section 76-6A-2 - New Mexico department of agriculture.

76-6A-2. New Mexico department of agriculture.

The Cotton Boll Weevil Control Act is to be administered by the New Mexico department of agriculture, under the direction of the board of regents of New Mexico state university.

History: Laws 1996, ch. 77, 2.



Section 76-6A-3 - Definitions.

76-6A-3. Definitions.

As used in the Cotton Boll Weevil Control Act:

A. "board" means the board of regents of New Mexico state university;

B. "cotton boll weevil" means any life stage of the cotton insect Anthonomus grandis Boheman;

C. "cotton boll weevil control committee" means the persons, not less than three nor more than seven, elected by a majority of the cotton producers voting in a designated cotton boll weevil control district;

D. "cotton boll weevil control district" means a designated area duly established under the Cotton Boll Weevil Control Act wherein a program to monitor, suppress or eradicate the cotton boll weevil is administered;

E. "cotton producer" means any person growing five or more acres of cotton plants. For the purposes of the Cotton Boll Weevil Control Act, only one person from any farm, sole proprietorship, corporation, partnership or any other legal business arrangement shall be eligible to vote to establish or dissolve a cotton boll weevil control district;

F. "department" means the New Mexico department of agriculture;

G. "director" means the director of the New Mexico department of agriculture; and

H. "organic cotton producer" means any person growing cotton who is certified by the organic commodity commission [New Mexico department of agriculture] as a producer of organic or transitional cotton.

History: Laws 1996, ch. 77, 3; 1997, ch. 57, 2; 2000, ch. 35, 1; 2005, ch. 14, 1; 2005, ch. 18, 1.



Section 76-6A-4 - Duties and powers.

76-6A-4. Duties and powers.

The director shall determine any critically infested or threatened agricultural areas within New Mexico, hold public hearings within the proposed cotton boll weevil control district determined to be critically infested or at risk and provide technical support and advice in the formulation of plans for the monitoring, control or eradication of such infestation.

History: Laws 1996, ch. 77, 4; 2005, ch. 14, 2; 2005, ch. 18, 2.



Section 76-6A-5 - Cotton boll weevil control committee; duties and powers.

76-6A-5. Cotton boll weevil control committee; duties and powers.

A. A cotton boll weevil control committee shall prescribe control measures for any cotton planted within a cotton boll weevil control district. When prescribing control measures, the cotton boll weevil control committee shall make every effort to adhere to integrated pest management practices, to allow organic cotton producers to choose organic pest management practices that will allow them to maintain their organic certification and to adhere to the management goals of individual cotton producers consistent with the goal of complete eradication of the cotton boll weevil.

B. A cotton boll weevil control committee may adopt regulations to set the method for determining the yield per acre of cotton lands under the control of a cotton producer for purposes of calculating the assessment amount due.

History: Laws 1996, ch. 77, 5; 1997, ch. 57, 3.



Section 76-6A-5.1 - Exemption from Procurement Code and Personnel Act.

76-6A-5.1. Exemption from Procurement Code and Personnel Act.

Cotton boll weevil control committees are exempt from the provisions of the Procurement Code [13-1-28 through 13-1-199 NMSA 1978], and the Personnel Act [Chapter 10, Article 9 NMSA 1978]. The committee members and committee employees are public employees for the purposes of the Tort Claims Act [41-4-1 through 41-4-27 NMSA 1978] and shall be provided all insurance and self-insurance coverage provided by the risk management division of the general services department.

History: Laws 1999, ch. 8, 3.



Section 76-6A-6 - Establishment of cotton boll weevil control district.

76-6A-6. Establishment of cotton boll weevil control district.

Any five or more persons producing cotton for which it is proposed to establish a cotton boll weevil control district may file a petition with the department asking that a cotton boll weevil control district be established. The petition shall set forth:

A. a concise statement of the reasons for the establishment of a cotton boll weevil control district;

B. a request that a referendum be held among the cotton producers on the question of the establishment of a cotton boll weevil control district;

C. the name and address of the individual who is authorized to represent the petitioners;

D. the maximum per unit assessment on the cotton acreage or production for which the cotton boll weevil control district is established; and

E. the method of levy and collection of an assessment upon cotton producers for the support of the cotton boll weevil control district.

History: Laws 1996, ch. 77, 6.



Section 76-6A-7 - Petition filing fee.

76-6A-7. Petition filing fee.

The director shall prepare and deliver to the petitioners an original budget estimate of the cost of the proposed hearings and referendum. The petitioners, within thirty days after receipt of the cost estimate, shall remit to the director the amount of the cost estimate.

History: Laws 1996, ch. 77, 7.



Section 76-6A-8 - Hearings.

76-6A-8. Hearings.

Within sixty days after a petition has been filed with the director and upon payment of the cost estimate, the director shall cause notices to be given of the proposed hearings in areas of the state where the cotton boll weevil is of economic importance. The notices of hearing shall be published in a newspaper of general circulation in the proposed cotton boll weevil control district, and shall be sent directly to the organic commodity commission [New Mexico department of agriculture], at least fourteen days prior to the date of the hearing.

History: Laws 1996, ch. 77, 8; 1997, ch. 57, 4.



Section 76-6A-9 - Determination by director.

76-6A-9. Determination by director.

After the public hearing, the director shall determine, based upon the facts presented and other relevant data available, if there is a need for the creation of a cotton boll weevil control district and if the need is sufficient to justify the holding of a referendum thereon. Subsequent petitions relating to the same locale may not be filed or action taken thereon within one year from the date the director has recorded a determination denying the need for the creation of a cotton boll weevil control district.

History: Laws 1996, ch. 77, 9.



Section 76-6A-10 - Referendum; cotton boll weevil control districts; cotton boll weevil control committees.

76-6A-10. Referendum; cotton boll weevil control districts; cotton boll weevil control committees.

After public hearing, if the director decides there is justification for creating a cotton boll weevil control district, the department shall hold a referendum. When cotton producers who represent sixty-six percent of the cotton acreage within the area threatened with or infested by the cotton boll weevil vote in favor of the establishment of a cotton boll weevil control district, a cotton boll weevil control district shall be created. The cotton producers within a cotton boll weevil control district shall promptly establish, and shall elect not less than three nor more than seven members to, a cotton boll weevil control committee. Cotton boll weevil control committee members shall not receive per diem or compensation for their services. Cotton boll weevil control districts and cotton boll weevil control committees shall cease to exist when the cotton boll weevil control committee and the director determine that all financial and legal obligations have been satisfied.

History: Laws 1996, ch. 77, 10; 1999, ch. 8, 1.



Section 76-6A-11 - Cotton boll weevil control committees; additional duties and powers.

76-6A-11. Cotton boll weevil control committees; additional duties and powers.

A. Cotton boll weevil control committees may:

(1) conduct programs to monitor, suppress or eradicate cotton boll weevils within their cotton boll weevil control districts;

(2) cooperate in the administration of the Cotton Boll Weevil Control Act through the use of state or federal personnel and facilities or both;

(3) contract for services or enter into cooperative agreements;

(4) publish information and conduct seminars on the distribution and control of the cotton boll weevil;

(5) levy and collect a special assessment, based on cotton acreage or cotton yield per acre within the cotton boll weevil control districts; and

(6) borrow money or accept grants, donations or contributions for any purpose consistent with the powers and duties of the cotton boll weevil control committee.

B. Cotton boll weevil control committees shall provide a complete accounting of the funds collected through the special assessment to all participating cotton producers in the cotton boll weevil control districts.

C. The cotton boll weevil control committee shall send notice of the establishment of a cotton boll weevil control district and its defined boundaries to the organic commodity commission [New Mexico department of agriculture] within fourteen days of its establishment.

D. If the cotton boll weevil control district includes certified organic acreage, the cotton boll weevil control committee shall select an organic cotton producer operating within the district, who shall have all the powers of a committee member, to serve on the cotton boll weevil control committee.

History: Laws 1996, ch. 77, 11; 1997, ch. 57, 5; 1999, ch. 8, 2; 2005, ch. 14, 3; 2005, ch. 18, 3.



Section 76-6A-11.1 - Organic cotton regulations.

76-6A-11.1. Organic cotton regulations.

A. Each organic cotton producer within an established cotton boll weevil control district shall notify the cotton boll weevil control committee in writing of the number of acres on which the organic cotton producer intends to plant organic cotton at least thirty days prior to planting.

B. The cotton boll weevil committee shall require all organic producers to pay the assessment established for the cotton boll weevil control district in the same manner as producers of conventionally grown cotton in the cotton boll weevil control district.

C. After crop planting, the cotton boll weevil control committee shall notify an organic cotton producer as to the boll weevil status of his cotton acres, as well as the boll weevil status of surrounding acres, as documented by the committee's normal boll weevil trapping program.

D. The cotton boll weevil control committee shall confer with the organic cotton producer to determine measures that might be taken to attempt to keep all or a portion of the organic cotton producer's cotton acreage below trigger levels for required treatment. If the organic cotton producer chooses to use a nonconventional method, the cotton boll weevil control committee shall pay the costs of the nonconventional method used by the organic cotton producer, provided the costs do not exceed the equivalent costs of conventional control methods. If boll weevil trigger levels are reached on the organic cotton producer's acres and boll weevil migration from outside these acres has been eliminated as a cause of these levels, then the organic cotton producer shall be allowed to harvest these acres, but shall not be allowed to grow cotton on the acreage for one year. If the organic cotton producer chooses to use conventional methods of treatment, the cotton boll weevil committee shall proceed accordingly.

History: Laws 1997, ch. 57, 6.



Section 76-6A-12 - Agricultural land assessment; enforced collection.

76-6A-12. Agricultural land assessment; enforced collection.

Payment of the special assessment levied by a local cotton boll weevil control committee against a cotton producer shall be due and payable upon the cotton producer's receipt of an assessment statement from the local cotton boll weevil control committee. The committee's statement shall indicate:

A. the total number of acres treated within the cotton boll weevil control district during the control program;

B. the total acres treated, if any, that are under the control of the land user assessed;

C. the total amount of funds expended, or estimated to be spent, in the cotton boll weevil control district for the control program;

D. the total acres and yield per acre of lands under the control of the land user assessed; and

E. the amount assessed against the land user.

History: Laws 1996, ch. 77, 12.



Section 76-6A-13 - Petition for abolishment of a cotton boll weevil control district.

76-6A-13. Petition for abolishment of a cotton boll weevil control district.

Any five or more persons producing cotton within a cotton boll weevil control district may file a petition with the department asking that a cotton boll weevil control district be abolished. The petition shall set forth:

A. the name and description of the cotton boll weevil control district to be abolished;

B. a concise statement of the reasons for the abolishment of the cotton boll weevil control district;

C. a request that a referendum be held among the producers of the crop on the question of the abolishment of the cotton boll weevil control district; and

D. the name and address of the individual who is authorized to represent the petitioners.

History: Laws 1996, ch. 77, 13.



Section 76-6A-14 - Petition filing fee.

76-6A-14. Petition filing fee.

The director shall prepare and deliver to the petitioners an original budget estimate of the cost of the proposed hearings and referendum. The petitioners, within thirty days after receipt of the cost estimate, shall remit to the director the amount of the cost estimate.

History: Laws 1996, ch. 77, 14.



Section 76-6A-15 - Hearings regarding abolishment of a cotton boll weevil control district; notice of hearings.

76-6A-15. Hearings regarding abolishment of a cotton boll weevil control district; notice of hearings.

Within thirty days after the petition has been filed with the director and upon payment of the cost estimate, the director shall cause notices to be given of the hearing in the affected cotton boll weevil control district. The notice of hearing shall be published at least fourteen days prior to the date of hearing in a newspaper of general circulation in the affected cotton boll weevil control district. After public hearing, if the director decides there is justification for abolishing a cotton boll weevil control district, the department shall hold a referendum. When cotton producers who represent sixty-six percent of the cotton acreage within a cotton boll weevil control district vote in favor of the abolishment of the cotton boll weevil control district, such a cotton boll weevil control district shall be abolished. The local cotton boll weevil control committee shall promptly move to cease expenditures of cotton boll weevil control district funds and make an accounting of funds spent and return remaining funds in accordance with Section 16 [76-6A-16 NMSA 1978] of the Cotton Boll Weevil Control Act.

History: Laws 1996, ch. 77, 15.



Section 76-6A-16 - Disposition of assessment proceeds.

76-6A-16. Disposition of assessment proceeds.

Funds collected by the local cotton boll weevil control committee are not state funds and are not required to be deposited in the state treasury. A local cotton boll weevil control committee shall deposit all money collected in a state chartered bank or other insured depository. Funds collected by one local cotton boll weevil control committee shall be held separate from funds collected by another local cotton boll weevil control committee. Funds remaining at the termination of a cotton boll weevil control district shall be distributed to cotton producers in proportion to the percentage they contributed during the life of the cotton boll weevil control district.

History: Laws 1996, ch. 77, 16.






Article 6B - Pink Bollworm Control

Section 76-6B-1 - Short title.

76-6B-1. Short title.

This act [76-6B-1 through 76-6B-12 NMSA 1978] may be cited as the "Pink Bollworm Control Act".

History: Laws 2001, ch. 13, 1.



Section 76-6B-2 - Definitions.

76-6B-2. Definitions.

As used in the Pink Bollworm Control Act:

A. "board" means the board of regents of New Mexico state university;

B. "cotton producer" means any person growing five or more acres of cotton plants. For the purposes of the Pink Bollworm Control Act, only one person from any farm, sole proprietorship, corporation, partnership or any other legal business arrangement shall be eligible to vote to establish or dissolve a pink bollworm control district;

C. "department" means the New Mexico department of agriculture;

D. "director" means the director of the New Mexico department of agriculture;

E. "organic cotton producer" means any person growing cotton who is certified by the organic commodity commission [New Mexico department of agriculture] as a producer of organic or transitional cotton;

F. "pink bollworm" means any life stage of the cotton insect Pectinophora gossypiella;

G. "pink bollworm control committee" means the persons, not less than three nor more than seven, elected by a majority of the cotton producers voting in a designated pink bollworm control district; and

H. "pink bollworm control district" means a designated area duly established under the Pink Bollworm Control Act wherein a program to suppress or eradicate the pink bollworm is administered.

History: Laws 2001, ch. 13, 2.



Section 76-6B-3 - Department administration.

76-6B-3. Department administration.

The department shall administer the Pink Bollworm Control Act.

History: Laws 2001, ch. 13, 3.



Section 76-6B-4 - Exemption from Procurement Code and Personnel Act.

76-6B-4. Exemption from Procurement Code and Personnel Act.

Pink bollworm control committees are exempt from the provisions of the Procurement Code [13-1-28 through 13-1-199 NMSA 1978] and the Personnel Act [Chapter 10, Article 9 NMSA 1978]. The committee members and committee employees are public employees for the purposes of the Tort Claims Act [41-4-1 through 41-4-27 NMSA 1978] and shall be provided all insurance and self-insurance coverage provided by the risk management division of the general services department.

History: Laws 2001, ch. 13, 4.



Section 76-6B-5 - Establishment of pink bollworm control district.

76-6B-5. Establishment of pink bollworm control district.

Any five or more persons producing cotton for which it is proposed to establish a pink bollworm control district may file a petition with the department asking that a pink bollworm control district be established. The petition shall set forth:

A. a concise statement of the reasons for the establishment of a pink bollworm control district;

B. a request that a referendum be held among the cotton producers on the question of the establishment of a pink bollworm control district;

C. the name and address of the individual who is authorized to represent the petitioners;

D. the maximum per unit assessment on the cotton acreage or production for which the pink bollworm control district is established; and

E. the method of levy and collection of an assessment upon cotton producers for the support of the pink bollworm control district.

History: Laws 2001, ch. 13, 5.



Section 76-6B-6 - Director; duties and powers.

76-6B-6. Director; duties and powers.

A. The director shall:

(1) determine any critically infested or threatened agricultural areas within New Mexico, hold public hearings within the proposed pink bollworm control district determined to be critically infested or at risk and provide technical support and advice in the formulation of plans for the control or eradication of such infestation;

(2) estimate the cost of the proposed hearings and referendum for the creation or abolishment of a pink bollworm control district and prepare a budget for the petitioners who shall remit to the director the amount of the cost within thirty days of receiving it;

(3) within sixty days after a petition has been filed and payment of the cost received, publish a notice in a newspaper of general circulation in the proposed pink bollworm control district of the proposed hearings;

(4) send a copy of the public hearing notice directly to the organic commodity commission [New Mexico department of agriculture], at least fourteen days prior to the date of the hearing; and

(5) after the public hearing, based on facts and other relevant data, determine if there is a need for the creation or abolishment of a pink bollworm control district and if the need is sufficient to justify the holding of a referendum.

B. The director may not take action on a second petition relating to the same locale within one year from the date the director denies the need for establishment or abolishment of a pink bollworm control district.

History: Laws 2001, ch. 13, 6.



Section 76-6B-7 - Referendum; pink bollworm control districts; local pink bollworm control committees.

76-6B-7. Referendum; pink bollworm control districts; local pink bollworm control committees.

A. If the director decides there is justification for creating or abolishing a pink bollworm control district, the department shall hold a referendum. A pink bollworm control district shall be created or abolished if:

(1) two-thirds or more of the eligible cotton producers voting vote in favor of the referendum; or

(2) those voting in favor of the referendum represent more than fifty percent, as determined by the director, of the cotton acreage within the area threatened with or infested by the pink bollworm.

History: Laws 2001, ch. 13, 7.



Section 76-6B-8 - Pink bollworm control committees established; duties and powers.

76-6B-8. Pink bollworm control committees established; duties and powers.

A. Cotton producers within a pink bollworm control district shall establish and elect a local pink bollworm control committee composed of not less than three or more than seven members. The committee members shall not receive per diem or compensation for their services.

B. A pink bollworm control committee may:

(1) adopt regulations to set the method for determining the assessment amount due;

(2) conduct programs to suppress or eradicate pink bollworms within a pink bollworm control district;

(3) cooperate with and enter into contracts or cooperative agreements with state, federal or local agencies;

(4) publish information and conduct seminars on the distribution and control of the pink bollworm;

(5) levy and collect a special assessment, based on cotton acreage or cotton yield per acre, within the pink bollworm control districts; or

(6) borrow money or accept grants, donations or contributions for any purpose consistent with the powers and duties of the pink bollworm control committee.

C. A pink bollworm control committee shall:

(1) prescribe control measures for any cotton planted within a pink bollworm control district. When prescribing control measures, the committee shall make every effort to adhere to integrated pest management practices, to allow organic cotton producers to choose organic pest management practices that will allow them to maintain their organic certification and to adhere to the management goals of individual cotton producers consistent with the goal of complete eradication of the pink bollworm;

(2) provide a complete accounting of the funds collected through the special assessment to all participating cotton producers in the pink bollworm control district;

(3) send notice of the establishment of a pink bollworm control district and its defined boundaries to the organic commodity commission [New Mexico department of agriculture] within fourteen days of its establishment; and

(4) select an organic cotton producer operating within the district to serve on the pink bollworm control committee if the pink bollworm control district includes certified organic cotton acreage.

History: Laws 2001, ch. 13, 8.



Section 76-6B-9 - Organic cotton regulations.

76-6B-9. Organic cotton regulations.

A. Each organic cotton producer within an established pink bollworm control district shall notify the pink bollworm control committee in writing at least thirty days prior to planting of the number of acres on which organic cotton will be planted.

B. Organic cotton producers shall pay the assessment established for the pink bollworm control district in the same manner as producers of conventionally grown cotton in the district.

C. After crop planting, the pink bollworm control committee shall notify an organic cotton producer of the status of pink bollworm on his acreage and the status of pink bollworm on surrounding acres, as documented by the committee's normal pink bollworm trapping program.

D. The pink bollworm control committee shall confer with an organic cotton producer to determine measures that might be taken to attempt to keep all or a portion of the organic cotton producer's cotton acreage below trigger levels for required treatment. If the organic cotton producer chooses to use a nonconventional method, the committee shall pay the costs of the nonconventional method used by the organic cotton producer, provided the costs do not exceed the equivalent costs of conventional control methods. If pink bollworm trigger levels are reached on the organic cotton producer's acres and pink bollworm migration from outside these acres has been eliminated as a cause of these levels, the organic cotton producer shall be allowed to harvest these acres but shall not be allowed to grow cotton on the acreage for one year.

History: Laws 2001, ch. 13, 9.



Section 76-6B-10 - Agricultural land assessment; enforced collection.

76-6B-10. Agricultural land assessment; enforced collection.

A cotton producer shall pay a special assessment levied by a local pink bollworm control committee, payable upon the cotton producer's receipt of an assessment statement. The committee's statement shall indicate:

A. the total number of acres treated within the pink bollworm control district;

B. the total treated acres under the control of the land user;

C. the total amount of money expended or estimated to be spent in the pink bollworm control district for the control program;

D. the total acres or yield per acre of lands under the control of the land user assessed; and

E. the amount assessed against the land user.

History: Laws 2001, ch. 13, 10.



Section 76-6B-11 - Petition for abolishment of a pink bollworm control district.

76-6B-11. Petition for abolishment of a pink bollworm control district.

A. Any five or more persons producing cotton within a pink bollworm control district may file a petition with the department asking for a referendum to be held to abolish the pink bollworm control district. The petition shall set forth:

(1) the name and description of the pink bollworm control district to be abolished;

(2) a concise statement of the reasons for the abolishment of the pink bollworm control district;

(3) a request that a referendum be held among the producers of the crop on the question of the abolishment of the pink bollworm control district; and

(4) the name and address of the individual who is authorized to represent the petitioners.

B. The director shall prepare and deliver to the petitioners an original budget estimate of the cost of the proposed hearings and referendum. The petitioners, within thirty days after receipt of the cost estimate, shall remit to the director the amount of the cost estimate.

C. If a referendum is held and is adopted to abolish a pink bollworm control district, the district:

(1) may be abolished when the committee and the director determine that all financial and legal obligations have been satisfied; and

(2) shall cease expenditures of pink bollworm control district funds and make an accounting of funds spent and refund the remaining funds.

History: Laws 2001, ch. 13, 11.



Section 76-6B-12 - Disposition of assessment proceeds.

76-6B-12. Disposition of assessment proceeds.

Money collected by a local pink bollworm control committee is not state funds and is not required to be deposited in the state treasury. A local committee shall deposit all money collected in a state chartered bank or other insured depository. Funds collected by local committees shall be held separate from each other. Money remaining after the abolishment of a pink bollworm control district shall be distributed to cotton producers in proportion to the percentage they contributed during the life of the pink bollworm control district.

History: Laws 2001, ch. 13, 12.






Article 7 - Noxious Weed Control

Section 76-7-1 - Short title.

76-7-1. Short title.

This act [76-7-1 through 76-7-22 NMSA 1978] may be cited as the "Noxious Weed Control Act."

History: 1953 Comp., 45-10-2, enacted by Laws 1959, ch. 243, 1.



Section 76-7-2 - Definitions.

76-7-2. Definitions.

As used in the Noxious Weed Control Act [76-7-1 through 76-7-22 NMSA 1978]:

A. "noxious weed" means any weed or plant which the board of county commissioners acting as the governing body of the district, and with the advice of the county agent, declares to be harmful or to possess noxious characteristics;

B. "landowner" means any natural person who holds title to lands lying within a weed control district organized under the Noxious Weed Control Act who has attained the age of twenty-one years and is a resident of a county situated entirely or in part within a weed control district;

C. "land occupier" means any person, firm or corporation holding title to or being in possession of any lands lying within a district organized under the provisions of the Noxious Weed Control Act, whether as owner, lessee, renter, tenant or otherwise;

D. "resident taxpaying voter" means a qualified voter residing and owning taxable property within a noxious weed control district and who had duly rendered all taxes assessed against his property to the assessor for the district; and

E. "district" means a noxious weed control district organized under the provisions of the Noxious Weed Control Act.

History: 1953 Comp., 45-10-3, enacted by Laws 1959, ch. 243, 2.



Section 76-7-3 - Noxious weed control districts; territorial limitations.

76-7-3. Noxious weed control districts; territorial limitations.

A. Noxious weed control districts may be organized under the provisions of the Noxious Weed Control Act [76-7-1 through 76-7-22 NMSA 1978] to include the area of any county or counties, or any portion thereof; except that no district shall contain less than one thousand, two hundred and eighty acres nor consist of territory in more than three counties. A district may include any political subdivision of the state or a defined district, or any parts thereof, but no land shall be included in more than one noxious weed control district.

B. The land composing any noxious weed control district need not be in one contiguous body but may consist of separate bodies of land separated by land not embraced in the district. No district provided for in the Noxious Weed Control Act shall embrace territory situated in more than one county except by a majority vote of the resident taxpaying voters residing within the territory in each county sought to be included in the district.

History: 1953 Comp., 45-10-4, enacted by Laws 1959, ch. 243, 3.



Section 76-7-4 - Petition for organization of noxious weed control district.

76-7-4. Petition for organization of noxious weed control district.

Petitions for the organization of a noxious weed control district shall designate the name of the district and the proposed area and boundaries to be included in the district. If the proposed district lies wholly within one county, the petition shall be presented to the board of county commissioners of the county; if the proposed district lies in more than one county, the petition shall be presented to the board of county commissioners of the county in which the largest area of the proposed district lies.

History: 1953 Comp., 45-10-5, enacted by Laws 1959, ch. 243, 4.



Section 76-7-5 - Notice of public hearing.

76-7-5. Notice of public hearing.

Upon receipt of a petition for the organization of a noxious weed control district the board of county commissioners wherein the petition is filed shall make an order setting the date for the hearing of the petition. The petition may be considered at a regular or special session of the board of county commissioners of the county wherein the petition is filed. The board shall issue a notice of public hearing to be published in a newspaper or newspapers of general circulation in each county in which the proposed district lies at least once a week for two consecutive weeks, with the last insertion of the notice not less than thirty days prior to the public hearing.

History: 1953 Comp., 45-10-6, enacted by Laws 1959, ch. 243, 5.



Section 76-7-6 - Public hearing upon petition; consideration by county commissioners.

76-7-6. Public hearing upon petition; consideration by county commissioners.

A. Any person whose land is included in or would be affected by the creation of a noxious weed control district, may upon the day set for the public hearing appear and contest the creation of the proposed district and may offer testimony to show whether or not the district is necessary or would be of benefit to the land included therein.

B. The board of county commissioners shall approve the petition if, after a public hearing, it finds that the creation of the district would be a public benefit and that a substantial portion of the lands within the proposed district would be benefited by its creation. If the board of county commissioners finds that any lands included within the proposed district would not be benefited by its creation it shall exclude the lands and redefine the boundaries of the district accordingly. If the board of county commissioners should find that the proposed district would not be a public benefit, or of benefit to a substantial portion of the land sought to be included therein, it shall refuse the petition.

History: 1953 Comp., 45-10-7, enacted by Laws 1959, ch. 243, 6.



Section 76-7-7 - Order and notice of district election.

76-7-7. Order and notice of district election.

A. Upon determination by the board of county commissioners that the proposed noxious weed control district is necessary for the reclamation or safeguarding of the lands specified in the original or modified petition, they shall order an election for the purpose of submitting to the resident taxpaying voters the issue of whether or not the district shall be created.

B. Notice of the election for the creation of the noxious weed control district shall be published in a newspaper or newspapers of general circulation in the county or counties in which the proposed district lies at least once a week for two consecutive weeks, the last insertion to be not less than thirty days prior to the proposed referendum election.

History: 1953 Comp., 45-10-8, enacted by Laws 1959, ch. 243, 7.



Section 76-7-8 - Qualified voters in district elections.

76-7-8. Qualified voters in district elections.

A. At any election for the consideration of a proposed noxious weed control district, only the following persons shall be eligible voters:

(1) all persons who are owners of agricultural land within the district or have evidence of title to the lands or who are purchasers under contract of lands within the district;

(2) all resident entrymen of federal public lands and lessees of state agricultural lands within the district;

(3) any authorized officer or agent of a corporation owning land within the proposed district. He may cast the ballot of the corporation in all weed control district elections;

(4) all minors who are the owners of agricultural land within the district and who are entitled to vote under the provisions of the Noxious Weed Control Act [76-7-1 through 76-7-22 NMSA 1978]. Their vote shall be cast by their father, mother or duly appointed guardian in the order named, and if they have no father, mother or duly appointed guardian, the minor may cast his own ballot; and

(5) any owner of agricultural lands in the district voting by proxy. A landowner may have his vote cast at any election by another person entitled to vote in the election, and whom he may appoint as his proxy. Designation of a proxy for the purposes of district voting shall be in writing and signed by the person authorizing the proxy. Every proxy shall be attached to and deposited with the ballot cast by the designated voter, and the ballot shall be signed in the name of the person authorizing the proxy and the proxy himself. Each proxy shall contain an official acknowledgment duly signed by a person authorized to take acknowledgments in this state.

B. The general election laws of the state, insofar as applicable, except for the requirements for registration under Section 3-2-49 NMSA 1953 [repealed] and residence in state, county and precinct under Section 3-2-51 NMSA 1953 [repealed] and except as otherwise provided in the Noxious Weed Control Act, shall govern all elections under the Noxious Weed Control Act.

History: 1953 Comp., 45-10-9, enacted by Laws 1959, ch. 243, 8.



Section 76-7-9 - County commissioners to furnish ballots; voting by mail permitted.

76-7-9. County commissioners to furnish ballots; voting by mail permitted.

A. The board of county commissioners shall furnish sufficient printed ballots for all voters at each election in the district. The ballots for the election shall contain a place for the elector to vote for or against the formation of the proposed district. Each voter shall sign his name on a line at the bottom of the ballot before voting or casting the ballot.

B. Any qualified voter desiring to vote by mail may do so by preparing his ballot in the manner prescribed in this section, and affixing his signature thereon and mailing or delivering the ballot in a sealed envelope to the judge of the election of the voting district; provided, however, every ballot delivered or mailed to the election judges must reach the election judges not later than 6:00 p.m. on the day of the election.

History: 1953 Comp., 45-10-10, enacted by Laws 1959, ch. 243, 9.



Section 76-7-10 - Form of ballots.

76-7-10. Form of ballots.

The ballots for the creation of a weed control district shall be printed in the following form:

BALLOT

On the Question of Formation of ___________ Noxious Weed Control District.

(Place "X" in one of the boxes below)

For Noxious Weed Control District [ ]

Against Noxious Weed Control District [ ]

Signature of voter ___________________________________.

History: 1953 Comp., 45-10-11, enacted by Laws 1959, ch. 243, 10.



Section 76-7-11 - Conduct of election; declaration of results.

76-7-11. Conduct of election; declaration of results.

A. The board of county commissioners having jurisdiction over the election shall create and define, by order, the voting precincts in the proposed district, and shall name the polling places within each district. The board of county commissioners shall also select and appoint the judges and other necessary officers for the conduct of the election.

B. Immediately after the election, the officers holding the election shall make returns of the results to the board of county commissioners having jurisdiction. The board of county commissioners shall canvass the vote and returns and enter an order declaring the results of the election. If it is found that a majority of the votes cast are in favor of the creation of the district, the board of county commissioners shall enter an order declaring the establishment of the district. If the proposed district embraces more than one county, the board of county commissioners having jurisdiction shall enter an order declaring the establishment of the district only in the territory included in each county in which the majority of the votes cast were in favor of its creation. A copy of the order shall be transmitted to the county clerk of each county in which a portion of the district lies and shall be filed by him as a public record.

History: 1953 Comp., 45-10-12, enacted by Laws 1959, ch. 243, 11.



Section 76-7-12 - District governing body.

76-7-12. District governing body.

The governing body of the noxious weed control districts shall be governed by [sic] the board of county commissioners of the county wherein the largest area of the proposed district is situated.

History: 1953 Comp., 45-0-13, enacted by Laws 1959, ch. 243, 12.



Section 76-7-13 - Powers of district governing body.

76-7-13. Powers of district governing body.

The district governing body shall have the following powers:

A. to determine, with the advice of the county agent, which noxious weeds shall be subject to control;

B. to determine the method of control, either by spraying, cutting, burning, tillage or any other appropriate method;

C. to prescribe the specific areas within the district on which the control measures are to be carried out;

D. to prescribe the period within which control measures are to be carried out; and

E. to take necessary action to effect the purposes of the Noxious Weed Control Act [76-7-1 through 76-7-22 NMSA 1978].

History: 1953 Comp., 45-10-14, enacted by Laws 1959, ch. 243, 13.



Section 76-7-14 - Rules and regulations of district; penalty.

76-7-14. Rules and regulations of district; penalty.

A. The district governing body is specifically authorized to promulgate rules and regulations requiring the cleaning of farm implements and machinery which are brought into the district or which are moved from one location to another within the district and to prescribe the method of disposition of materials taken from farm implements and machinery.

B. Before the rules and regulations of the district shall become effective, a copy of all the rules and regulations shall be filed with the state law librarian and published, at least once a week for four consecutive weeks, in a newspaper or newspapers of general circulation in the county or counties in which the district lies.

C. Any person who violates any provision of the rules and regulations of the district after the rules have been duly filed and published shall be, upon conviction, punished by a fine of not more than two hundred and fifty dollars ($250).

History: 1953 Comp., 45-10-15, enacted by Laws 1959, ch. 243, 14.



Section 76-7-15 - Notice to land occupiers of control measures; inspection of property; failure to comply with order.

76-7-15. Notice to land occupiers of control measures; inspection of property; failure to comply with order.

A. The chairman of the board of county commissioners governing the noxious weed control district shall give written notice to each land occupier within the district informing him of the control measures that are in effect on his land and all other necessary information to enable the land occupier to carry out the measures.

B. It is the duty of each land occupier to comply with the control measures prescribed by the governing body and the responsibility of the appropriate county officials to comply with the control measures determined by the governing body in order to effectuate noxious weed control measures on rights of way of all public roads and other public lands within the district.

C. The governing body of the district, if it deems advisable, may appoint an inspector to serve as an officer of the governing body. The inspector shall have the right to enter upon any land within the district to determine whether control measures are necessary and to determine whether control measures prescribed by the governing body are being carried out.

D. If it is found that a land owner or occupier is not complying with the governing body's directions, the governing body shall give him written notice ordering him to comply within a stated time. If he fails to comply with the order, the governing body may file a suit for a mandatory injunction in the district court of the county in which the land is situated to compel him to comply with the order. Any land owner or occupier against whom an injunction is issued shall, upon a finding of the court that the land owner or occupier unreasonably refused to comply with the governing body's order and that the control measures are appropriate, be liable for all costs of the suit and for a reasonable attorney fee to be fixed by the court. The court shall upon a proper determination issue an injunction ordering compliance with the governing body's directions.

E. Any adjoining land owner to a county or state road situated within the noxious weed control district may petition the governing body of the district to spray or take weed control measures of noxious weed growing upon adjoining rights of way. Upon determination by the governing body that the control measures requested are necessary, the governing body shall order appropriate action to be taken to control noxious weeds. If the lands or rights of way are under the control of the department of transportation, the governing body shall first make formal application to the state transportation commission requesting the department of transportation to perform the necessary control measures. If the department of transportation fails or refuses to take appropriate action, the governing body of the district shall perform the necessary work with district facilities. In the event sufficient funds are not available to finance the control measures by the district, upon the rights of way, the adjoining land owner or occupier shall be authorized by the governing body to take appropriate action, and he shall be reimbursed from funds of the district as soon as sufficient funds become available. The governing body shall petition the department of transportation for reimbursement of necessary and actual expenses of the noxious weed control measures taken upon the state highway rights of way or lands.

History: 1953 Comp., 45-10-16, enacted by Laws 1959, ch. 243, 15; 2003, ch. 142, 96.



Section 76-7-16 - Levy of uniform assessments; assessor; collector; annual financial report.

76-7-16. Levy of uniform assessments; assessor; collector; annual financial report.

A. The governing body of the district may levy an annual uniform assessment against the land within the district not to exceed five cents ($.05) an acre for the purpose of paying the expenses of the district. The county treasurer of each county wherein a weed control district is located shall assess and collect the levy at the same time he collects the ad valorem taxes within the county.

B. The moneys collected for the district shall be deposited in the district depository selected by the board.

C. The chairman of the governing body of the district shall file an annual report with the county clerk of each county in which any part of the district lies, before July 1 of each year, showing the total amount received, and an itemized statement of the amounts expended during the preceding year, together with the balance remaining on hand.

History: 1953 Comp., 45-10-17, enacted by Laws 1959, ch. 243, 16.



Section 76-7-17 - Enforcement of assessments.

76-7-17. Enforcement of assessments.

Assessments by local district assessors shall be subject to the same delinquency period, discounts, penalties and interest as are applied to the collection of ad valorem taxes. The district governing body shall refer a delinquent assessment to a district attorney in the county of the land occupier's residence. It shall be the duty of the district attorney to sue and obtain judgment and to enforce and satisfy the judgment so obtained. All levies assessed under the provisions of the Noxious Weed Control Act [76-7-1 through 76-7-22 NMSA 1978] shall be deemed special levies on specific property and shall not be subject to the limitations of Section 72-4-11 New Mexico Statutes Annotated, 1953 Compilation [repealed] or other statutory limitations.

History: 1953 Comp., 45-10-18, enacted by Laws 1959, ch. 243, 17.



Section 76-7-18 - District expenses; employees.

76-7-18. District expenses; employees.

The governing body of the district may incur all necessary expenses, within the limitations of the district assessment collections, which are in keeping with the purposes of the Noxious Weed Control Act [76-7-1 through 76-7-22 NMSA 1978]. The board may employ one or more inspectors, if it deems necessary, for the purpose of inspecting the lands within the district to determine in what areas control measures are being carried out. The board may also employ clerical help as may be necessary in the discretion of the board.

History: 1953 Comp., 45-10-19, enacted by Laws 1959, ch. 243, 18.



Section 76-7-19 - Addition or exclusion of lands of district.

76-7-19. Addition or exclusion of lands of district.

A. Upon petition to the district governing body, by one or more landowners residing outside the district, asking for inclusion into the district of specified lands, the governing body of the district shall examine the petition, and after appropriate public hearings make a determination upon whether the petition shall be granted. The district governing body shall have the authority to declare the extension of the boundaries of the district to include the area designated in the petition or to accept any portion of the area included in the petition, for inclusion in the district. All lands added to any existing district shall at the next assessment date automatically be subject to any special levy on taxable property approved for the district for the purposes of the Noxious Weed Control Act [76-7-1 through 76-7-22 NMSA 1978].

B. Upon petition to the district governing body by ten or more landowners residing within the district and asking for the detaching of a specified area from inclusion in the district, the governing body of the district shall examine the petition, and after appropriate public hearing make a determination upon whether the petition shall be granted. The governing body of the district may order the lands included in the petition to be excluded from the area of the district, provided all current assessments have been paid, and the detaching of the lands will not result in the total area of the district containing less than the prescribed minimum acreage of one thousand, two hundred and eighty acres.

History: 1953 Comp., 45-10-20, enacted by Laws 1959, ch. 243, 19.



Section 76-7-20 - Petition to dissolve district; notice of election; conduct of election.

76-7-20. Petition to dissolve district; notice of election; conduct of election.

A. Upon petition, presented to the governing body of the noxious weed control district, signed by one-quarter of the landowners or land occupier's [occupiers] residing within the district and asking for an election upon a proposal to dissolve the district, the board of directors shall order an election thereon to be held not more than ninety days from the date the petition is received.

B. Notice by publication of the election shall be given by the chairman of the governing body of the district at least twice, with at least seven days between the two publications, in a newspaper or newspapers of general circulation published in each county in which the district lies. Notice of publication shall contain a statement of the purpose of the election and the time and place of holding the election.

C. The board shall designate the polling place or places within the district, taking into consideration the convenience of the voters, and shall also select and appoint the judges and other necessary officers of the election. None but resident taxpaying voters of the district shall be entitled to vote at the election.

History: 1953 Comp., 45-10-21, enacted by Laws 1959, ch. 243, 20.



Section 76-7-21 - Results of election to dissolve noxious weed control district.

76-7-21. Results of election to dissolve noxious weed control district.

Returns of the election shall be made to the board of county commissioners acting as governing body of the district, which shall canvass the returns and enter an order declaring the results of the election. If a majority of the votes cast at the election are against dissolution of the district, no further election on the proposition shall be held for a period of two years thereafter. If a majority of the votes cast are in favor of the dissolution of the district, the board shall enter an order declaring the district to be dissolved, and thereafter the board shall not exercise any further powers except to terminate the affairs of the district.

History: 1953 Comp., 45-10-22, enacted by Laws 1959, ch. 243, 21.



Section 76-7-22 - Termination of the affairs of the district.

76-7-22. Termination of the affairs of the district.

If the results of the election require the dissolution of the district and there is not on hand sufficient money to pay off all claims against the district and if the annual assessments already levied will not provide sufficient funds for the payment of claims, the board shall have the authority to levy and cause to be collected further annual assessments but only in an amount as may be necessary to settle the claims against the district. Any money remaining on hand after all claims have been settled shall be paid over rateably to the county treasurer of each county in which the district lies in the proportion which the territory in each county bears to the total area of the district, and shall be placed by the treasurer in the general fund of the county.

History: 1953 Comp., 45-10-23, enacted by Laws 1959, ch. 243, 22.



Section 76-7-23 - Short title.

76-7-23. Short title.

This act [76-7-23 through 76-7-30 NMSA 1978] may be cited as the "Noxious Weed Act of 1963."

History: 1953 Comp., 45-10-24, enacted by Laws 1963, ch. 203, 1.



Section 76-7-24 - Definitions.

76-7-24. Definitions.

As used in the Noxious Weed Act of 1963 [76-7-23 through 76-7-30 NMSA 1978]:

A. "board" means the board of regents of New Mexico state university;

B. "noxious weed" means any species of plant which is liable to be detrimental or destructive, and difficult to control or eradicate;

C. "seed" means any part of a noxious weed that will propagate; and

D. "agent" means any person employed by the board to carry out the provisions of the Noxious Weed Act of 1963.

History: 1953 Comp., 45-10-25, enacted by Laws 1963, ch. 203, 2.



Section 76-7-25 - Administration and enforcement.

76-7-25. Administration and enforcement.

The Noxious Weed Act of 1963 [76-7-23 through 76-7-30 NMSA 1978] shall be administered and enforced by the board through the state department of agriculture.

History: 1953 Comp., 45-10-26, enacted by Laws 1963, ch. 203, 3.



Section 76-7-26 - Inspections.

76-7-26. Inspections.

The board or its agent may inspect any facility or ground where noxious weed seeds are sold, stored, transported or planted.

History: 1953 Comp., 45-10-27, enacted by Laws 1963, ch. 203, 4.



Section 76-7-27 - Declaration of certain weed seeds as noxious.

76-7-27. Declaration of certain weed seeds as noxious.

Whenever the board receives a petition signed by twenty-five New Mexico landowners requesting that certain weeds be declared noxious, it shall hold a public hearing. At least ten days prior to the hearing, notice shall be published in at least one newspaper of general circulation in the state listing all the weeds alleged to be noxious which will be considered at the hearing. If the board, as a result of the hearing, determines a weed to be noxious, it shall declare that finding by rule or regulation.

History: 1953 Comp., 45-10-28, enacted by Laws 1963, ch. 203, 5.



Section 76-7-28 - Unlawful actions.

76-7-28. Unlawful actions.

After any weed is declared to be noxious by the board, it shall be unlawful to sell, give away or plant any noxious weed seed in this state or in that part of the state designated by the rules and regulations of the board. This section shall not apply to materials not sold as seed, in which noxious weed seed may incidentally be found.

History: 1953 Comp., 45-10-29, enacted by Laws 1963, ch. 203, 6.



Section 76-7-29 - Rules and regulations.

76-7-29. Rules and regulations.

The board may prescribe and enforce rules and regulations, pertaining to the sale, transportation or distribution of noxious weed seeds, necessary to carry out the provisions of the Noxious Weed Act of 1963 [76-7-23 through 76-7-30 NMSA 1978].

History: 1953 Comp., 45-10-30, enacted by Laws 1963, ch. 203, 7.



Section 76-7-30 - Penalty.

76-7-30. Penalty.

Any person, firm or corporation violating the Noxious Weed Act of 1963 [76-7-23 through 76-7-30 NMSA 1978] is guilty of a misdemeanor and upon conviction shall be fined not less than twenty-five dollars ($25.00), nor more than three hundred dollars ($300).

History: 1953 Comp., 45-10-31, enacted by Laws 1963, ch. 203, 8.






Article 7A - Harmful Plants

Section 76-7A-1 - Short title.

76-7A-1. [Short title.]

This act [76-7A-1 through 76-7A-11 NMSA 1978] may be cited as the "Harmful Plant Act."

History: 1978 Comp., 76-7A-1, enacted by Laws 1978, ch. 125, 1.



Section 76-7A-2 - Definitions.

76-7A-2. Definitions.

As used in the Harmful Plant Act:

A. "article" means soil, seeds, unprocessed feeds, packaging materials, nursery stock, machinery or anything capable of transporting or harboring a harmful plant;

B. "board" means the board of regents of New Mexico state university;

C. "department" means the New Mexico department of agriculture;

D. "move" means to ship, offer for shipment, receive for transportation, carry or otherwise transport or allow to be transported;

E. "harmful plant" means any plant, seeds or other parts of a plant the board declares by regulation to be a harmful plant;

F. "permit" means a document issued by the department to provide for the movement of a harmful plant in accordance with regulations adopted by the board;

G. "person" means any individual, firm, association or corporation; and

H. "plant" means any living stage of a plant, including but not limited to seeds and reproductive parts of a plant.

History: 1978 Comp., 76-7A-2, enacted by Laws 1978, ch. 125, 2.



Section 76-7A-3 - General powers and duties of the board.

76-7A-3. General powers and duties of the board.

A. The board, through the department, shall administer and enforce the provisions of the Harmful Plant Act.

B. The board may:

(1) adopt such regulations as it deems necessary to administer and enforce the provisions of the Harmful Plant Act;

(2) accept grants of money from any state or federal agency, producer [,] organization or private individual for the purposes of administering and enforcing the provisions of the Harmful Plant Act; and

(3) cooperate with the authorities of another state or the federal government in carrying out the purposes of the Harmful Plant Act.

History: 1978 Comp., 76-7A-3, enacted by Laws 1978, ch. 125, 3.



Section 76-7A-4 - Quarantine powers of the board.

76-7A-4. Quarantine powers of the board.

The board may quarantine the state or any portion thereof whenever the department determines that a harmful plant exists therein and that such action is necessary to prevent the introduction of a harmful plant into the state or to retard the spread or dissemination of a harmful plant that has become established in the state. Before establishing a quarantine, the board shall hold a public hearing. Notice of the hearing shall be given to all interested parties and shall be published at least once in a newspaper of general circulation in the state. At the hearing all interested parties may appear and be heard.

History: 1978 Comp., 76-7A-4, enacted by Laws 1978, ch. 125, 4.



Section 76-7A-5 - Temporary quarantine powers of the department.

76-7A-5. Temporary quarantine powers of the department.

If it has reasonable cause to believe that a harmful plant exists and there is an immediate need to prevent its introduction, spread or dissemination in New Mexico, the department may impose a temporary quarantine on the state or any portion of the state to prevent the introduction, spread or dissemination of the harmful plant. The period for such temporary quarantine shall not exceed ninety days during which time a public hearing shall be held by the board as provided in Section 4 [76-7A-4 NMSA 1978] of the Harmful Plant Act. If the board finds after such hearing that it appears the quarantine should be extended for more than the temporary ninety-day period, it may enter an order for such extension as provided in Section 4 of the Harmful Plant Act.

History: 1978 Comp., 76-7A-5, enacted by Laws 1978, ch. 125, 5.



Section 76-7A-6 - Temporary quarantine powers of the department with respect to livestock.

76-7A-6. Temporary quarantine powers of the department with respect to livestock.

The department may quarantine any domestic livestock, captive wildlife or captive estray animals suspected [of exposure] or knowingly [known to be] exposed to a harmful plant. The quarantine shall not exceed a period of ninety-six hours or for such lesser period when the animal's digestive system can reasonably be expected to be purged of carrying any reproductive part of the harmful plant. The department's inspector shall examine each exposed animal's hide or wool for the presence of a harmful plant. At the end of the ninety-six hour period or at the end of such lesser period as provided in this section, the quarantined animals shall be released under conditions established by the department.

History: 1978 Comp., 76-7A-6, enacted by Laws 1978, ch. 125, 6.



Section 76-7A-7 - Effect of a quarantine.

76-7A-7. Effect of a quarantine.

When a quarantine is in effect, no person shall move any harmful plant described in the order from the quarantined area in this state into or through other parts of this state or from the quarantined area in other states into or through this state contrary to the provisions of the Harmful Plant Act or the regulations made pursuant thereto.

History: 1978 Comp., 76-7A-7, enacted by Laws 1978, ch. 125, 7.



Section 76-7A-8 - Harmful plants; designation.

76-7A-8. Harmful plants; designation.

A. After a hearing the board may, by regulation, designate a plant to be a harmful plant when it finds that the plant is not known to occur in or is new to or not widely distributed in the state and may:

(1) directly or indirectly injure crops or other useful plants;

(2) be poisonous or detrimental to domestic or wild animals, birds or fish;

(3) cause adverse effects to other interests of agriculture, such as irrigation; or

(4) cause adverse effects to streams, ponds, lakes or aquatic fauna.

B. Notice of the hearing shall be published at least once in a newspaper of general circulation in the state and shall be given to interested parties. The notice shall state the plants alleged to be harmful which will be considered at the hearing. At the hearing, all interested parties may appear and be heard.

C. The department may designate a plant to be a harmful plant if it finds that the plant is not known to occur in, is new to or not widely distributed in the state, without a public hearing, for a period not to exceed ninety days, if it appears that such emergency action is necessary to prevent or control the introduction, spread or dissemination of the harmful plant. Within that ninety-day period the board shall hold a public hearing, after reasonable notice, to determine whether the designated plant is a harmful plant as provided in the Harmful Plant Act.

History: 1978 Comp., 76-7A-8, enacted by Laws 1978, ch. 125, 8.



Section 76-7A-9 - Prohibited acts; permits.

76-7A-9. Prohibited acts; permits.

No person shall knowingly move a harmful plant or article that is capable of harboring a harmful plant into or within New Mexico unless such person is granted a permit for such purpose by the department in accordance with regulations of the board. The department may refuse to issue a permit for the movement of harmful plants when in the opinion of the department such movement would involve a danger of dissemination of the harmful plant within the state. No person, unless granted a permit for such purpose by the department, shall sell, purchase, barter, exchange, give or receive a plant that has been declared to be a harmful plant by the board.

History: 1978 Comp., 76-7A-9, enacted by Laws 1978, ch. 125, 9.



Section 76-7A-10 - Inspections authorized.

76-7A-10. Inspections authorized.

In order to prevent the introduction, spread or dissemination of a harmful plant, the department, after written notice to the owner or his agent, may detect, take possession [of], stop movement [of], eradicate, suppress, control, treat, prevent or retard the spread of or destroy any harmful plant, or stop movement [of] or treat any article that is capable of harboring or moving a harmful plant. The department may, with the consent of the owner or by order of the district court, inspect any premises in this state for the presence of a harmful plant.

History: 1978 Comp., 76-7A-10, enacted by Laws 1978, ch. 125, 10.



Section 76-7A-11 - Penalties.

76-7A-11. Penalties.

A. Any person who knowingly violates any provision of the Harmful Plant Act or any regulation adopted by the board pursuant thereto is guilty of a petty misdemeanor and, upon conviction, shall be punished by a fine of one hundred dollar ($100). Each day of violation shall constitute a separate and punishable offense.

B. The department shall not be required to give bond or security in any legal proceeding brought under the provisions of the Harmful Plant Act in which the department is a party.

History: 1978 Comp., 76-7A-11, enacted by Laws 1978, ch. 125, 11.






Article 7B - Rangeland Protection

Section 76-7B-1 - Short title.

76-7B-1. Short title.

This act [76-7B-1 through 76-7B-7 NMSA 1978] may be cited as the "Rangeland Protection Act".

History: Laws 1985, ch. 53, 1.



Section 76-7B-2 - Purpose of act.

76-7B-2. Purpose of act.

The legislature finds and declares that:

A. vast rangeland areas are producing less than their potential for the grazing of livestock, wildlife habitat, forage and water and soil conservation benefits; and

B. it is essential to the general welfare of this state to apply methods to enhance the multiple-use management, development and conservation of rangeland in New Mexico so as to restore rangeland capacity to carry livestock and wildlife, conserve valuable soil and water resources and restore environmental quality.

History: Laws 1985, ch. 53, 2.



Section 76-7B-3 - Definitions.

76-7B-3. Definitions.

As used in the Rangeland Protection Act:

A. "committee" means the rangeland protection advisory committee;

B. "department" means the New Mexico department of agriculture;

C. "protection" means the control or management of undesirable brush or other weed species and any associated management program or activity necessary to enhance successful restoration of the treated rangeland intended to restore production of forage, change vegetative composition, conserve the soil by stabilizing soil and water conditions or provide habitat for livestock and wildlife. The term shall be so interpreted as to emphasize an integrated management approach to rangeland protection; and

D. "rangeland" means land that is not cultivated and is used primarily for grazing of domestic livestock and wildlife in addition to being a source of wood products and water.

History: Laws 1985, ch. 53, 3.



Section 76-7B-4 - Department; powers and duties.

76-7B-4. Department; powers and duties.

The department shall coordinate rangeland protection projects developed under the Rangeland Protection Act. In the performance of its function, the department shall:

A. establish contact with ranchers, Indian tribes and pueblos, local soil and water conservation district boards and appropriate state and federal agencies to determine desire for participation in brush and weed management programs;

B. coordinate field inspections on participating ranches with ranchers, local soil and water conservation district boards, appropriate state and federal agencies and other persons with needed expertise to evaluate the extent of the problem;

C. obtain a written recommendation from persons participating in the field inspections relative to need for and feasibility of control;

D. closely coordinate project activities with local soil and water conservation district boards;

E. under guidelines established by the committee, prepare and implement a plan for each project to receive brush and weed control. Each plan shall include such information as extent of the problem, number of acres by species and land status, recommended method and season of control, estimated cost of control for each participating individual or agency and necessary follow-up management practices required to enhance successful restoration and conservation of the treated area;

F. conduct the contract process to obtain services for control;

G. supervise and administer the actual contracted control or management projects in the field to assure compliance with the contract;

H. maintain an information repository on current technology for brush and weed control; and

I. cooperate and coordinate with any individual or county, state or federal governmental agency or its subdivisions to carry out its duties under this section.

History: Laws 1985, ch. 53, 4.



Section 76-7B-5 - Committee created.

76-7B-5. Committee created.

A. There is created the "rangeland protection advisory committee". The following persons or their designees shall be members: the director of the New Mexico department of agriculture, the chairman of the range improvement task force, college of agriculture of New Mexico state university, the commissioner of public lands, the director of the department of game and fish, the secretary of natural resources, the dean of the college of agriculture at New Mexico state university and the director of the environmental improvement division of the health and environment department [department of environment]. The committee shall coordinate its activities and insofar as possible involve the state director of the United States bureau of land management, the regional forester of the United States forest service, the bureau of Indian affairs and the state conservationist of the United States soil conservation service. The chairman will appoint one additional member for a one-year term to be selected from the ranching industry. The director of the New Mexico department of agriculture shall serve as chairman.

B. The chairman shall call meetings of the committee and prescribe the time and place of each meeting.

C. To facilitate cooperation and coordination, the committee shall:

(1) meet upon the call of the chairman to develop mutually acceptable general guidelines to be followed for all rangeland protection projects conducted by the department under the Rangeland Protection Act; and

(2) be convened at least once annually to discuss rangeland protection projects conducted during the preceding year and to provide updated recommendations and guidance for future projects as necessitated by, but not limited to, changes in available funding, laws or technology.

D. The department shall provide the administrative staff and facilities needed by the rangeland protection advisory committee.

History: Laws 1985, ch. 53, 5.



Section 76-7B-6 - Funding of projects.

76-7B-6. Funding of projects.

Rangeland protection projects covering federal, state, Indian-owned and privately owned rangeland shall be funded as follows:

A. the appropriate federal department, bureau, agency or committee with authority for allocating funds, in cases where they participate, shall provide funding for projects embracing federal and Indian land;

B. owners and operators of deeded lands, in cases where they participate, shall provide funding for projects embracing privately owned land;

C. the state, in cases where it participates, shall provide funding for projects embracing state trust rangeland; and

D. project funding by each type of rangeland ownership shall be upon a proportional acreage participation basis.

History: Laws 1985, ch. 53, 6.



Section 76-7B-7 - Rangeland information collection and dissemination.

76-7B-7. Rangeland information collection and dissemination.

The department shall insure the implementation of programs to collect and disseminate information relating to the purposes of the Rangeland Protection Act. Such programs shall include but not be limited to:

A. collecting results from all possible sources on research about rangeland protection methods;

B. assembling and correlating information on rangeland protection research and other applicable data so as to make it easily accessible to all;

C. cataloging those methods, techniques and tools for rangeland protection projects which may have application for New Mexico; and

D. preparing and publishing in a timely fashion a complete report of each rangeland protection project carried out under the Rangeland Protection Act to include the amount and ownership of lands treated, target plant species, methods used and an assessment of the results and furnishing a copy of the complete report to the first session of the thirty-eighth legislature prior to that session.

History: Laws 1985, ch. 53, 7.






Article 7C - Range Management Plans

Section 76-7C-1 - Grazing permits; management plans.

76-7C-1. Grazing permits; management plans.

A. In all areas of New Mexico where the production of livestock is managed upon intermingled private, state and federal land, landowners, lessees and permittees may provide for the development and implementation of a management plan. If a landowner, permittee or lessee elects to develop a management plan for any given area, he shall do so in consultation, cooperation and coordination with other lessees, permittees and landowners involved. In addition, the permittee, lessee or landowner shall consult with the range improvement task force located at New Mexico state university and the New Mexico department of agriculture.

B. Management plans shall be tailored to the specific range condition of the area to be covered by these plans and shall be reviewed on a periodic basis to determine whether they have been effective in improving the range condition of the lands involved. The management plans may be revised or terminated or new plans developed from time to time after such review and careful and considered consultation, cooperation and coordination with all permittees, lessees and landowners involved and, if appropriate, with the New Mexico department of agriculture and the range improvement task force staff of New Mexico state university.

History: Laws 1991, ch. 42, 1.






Article 7D - Noxious Weed Management

Section 76-7D-1 - Short title.

76-7D-1. Short title.

This act [76-7D-1 through 76-7D-6 NMSA 1978] may be cited as the "Noxious Weed Management Act".

History: Laws 1998, ch. 78, 1.



Section 76-7D-2 - Findings and purpose.

76-7D-2. Findings and purpose.

A. The legislature finds that noxious weeds have caused extensive economic damage in New Mexico. Specifically, the presence and spread of noxious weeds:

(1) decreases land values and productivity, forces out nutritious forage for livestock and often causes the death of livestock and crops;

(2) harms the environment by crowding out native vegetation and endangered species, increasing fire danger and increasing water usage; and

(3) increases government and industrial costs by increasing highway cleanup costs, decreasing the lease value of state and federal public lands and curtailing the hunting, fishing and recreational use of the land.

B. It is the purpose of the Noxious Weed Management Act to improve the state economy and environment by managing noxious weeds in New Mexico.

History: Laws 1998, ch. 78, 2.



Section 76-7D-3 - Definitions.

76-7D-3. Definitions.

As used in the Noxious Weed Management Act:

A. "director" means the director of the New Mexico department of agriculture;

B. "landowner" means a person who holds title to real property, is the holder of a right-of-way easement or is a designated land manager;

C. "noxious weed" means a plant species that is not indigenous to New Mexico and that has been targeted pursuant to the Noxious Weed Management Act for management or control because of its negative impact on the economy or the environment; and

D. "public land" means land controlled or supervised by an agency of government.

History: Laws 1998, ch. 78, 3.



Section 76-7D-4 - Duties of director; noxious weed management program.

76-7D-4. Duties of director; noxious weed management program.

A. The director shall coordinate integrated noxious weed management programs. To carry out such programs, the director shall:

(1) select the species of weeds to be targeted as noxious weeds for control or eradication pursuant to the Noxious Weed Management Act;

(2) identify the methods to be used to control noxious weeds; and

(3) develop publications to educate the public on the problem and prevention of noxious weeds.

B. The director may use and cooperate with any existing noxious weed control program that is available and appropriate for the purposes of the Noxious Weed Management Act.

History: Laws 1998, ch. 78, 4.



Section 76-7D-5 - Administration of program.

76-7D-5. Administration of program.

The director shall administer the provisions of the Noxious Weed Management Act subject to the directives, policies and regulations of the board of regents of New Mexico state university.

History: Laws 1998, ch. 78, 5.



Section 76-7D-6 - Landowners; rights; agreements.

76-7D-6. Landowners; rights; agreements.

A. If the director or his designee becomes aware of the presence of noxious weeds on nonpublic land, the director shall notify the landowner of the noxious weeds and the methods for controlling them. However, nothing in the Noxious Weed Management Act shall be construed to permit the director or his designee to enter nonpublic land except at the invitation of the landowner.

B. Upon the request of a landowner, the director shall develop a noxious weed control program in cooperation with the landowner.

C. Whenever the director becomes aware of the presence of noxious weeds on public land, he shall inform the governmental entity of the species found on land under the entity's jurisdiction. When possible and practicable, the director shall consult with the governmental entity in developing a management plan for the control of the noxious weeds.

D. The director may develop and implement cooperative agreements with appropriate federal and state agencies, the commissioner of public lands and Indian nations, tribes and pueblos to carry out the provisions of the Noxious Weed Management Act.

History: Laws 1998, ch. 78, 6.






Article 8 - Protection of Native New Mexico Plants

Section 76-8-1 - Enumeration of protected plants.

76-8-1. [Enumeration of protected plants.]

The following plants shall constitute the protected group in New Mexico and the botanical names shall govern in all cases:

A. fern family (Polypodiaceae):

gymnogramme (Gymnopteris hispida)

common maidenhair fern (Adiantum capillus-veneris)

chain fern (Woodwardia plummerae)

spleenwort (Asplenium septentrionalis)

spleenwort (Asplenium resiliens)

spleenwort (Asplenium trichomanes)

B. lily family (Liliaceae):

two-flowered milla (Milla byflora)

purplish-brown fritillary (Fritillaria atropurpurea)

uvularia, twisted stalk (Uvularia amplexifolia)

white mountain lily (Leucocrinum montanum)

wood lily (Lilium montanum)

mariposa lily (Calochortus - all species)

C. iris family (Iridaceae):

wild iris (Oreolirion arizonicum). This is not the common blue iris of our mountains, but is yellow in color.

D. amaryllis family (Amaryllidaceae):

century plant (Agave schottii)

lechuguilla (Agave lechuguilla)

century plant (Agave palmeri)

century plant (Agave parryi)

century plant (Agave neomexicana)

atamosco lily (Atamosco longifolia)

E. crowfoot family (Ranunculaceae):

red, yellow, and blue columbine (Aguilegia - all species)

monkshood (Aconitum - all species)

pasque flower (Pulsatilla hersutissima)

leather flower (Viorna - all species)

virgin's bower (Clematis pseudoalpina)

F. lobelia family (Lobeliaceae):

cardinal flower o red lobelia (Lobelia splendens)

blue lobelia (Lobelia gruina)

G. primrose family (Primulaceae):

shooting star (Dodecatheon - all species)

primrose (Primula - all species)

H. heath family (Ericaceae):

bearberry, kinnickinick [kinnikinick] (Artostaphylos uva-urse)

I. gentian family (Gentianaceae):

fringed gentian (Gentiana elegans)

fringed gentian (Gentiana barbellata)

closed gentian (Gentian affinis)

J. violet family (Violaceae):

blue violet (Viola adunca)

blue violet (Viola nephrophylla)

blue violet (Viola pedatifida)

yellow violet (Viola pinetorum)

blue violet (Viola missouriensis)

K. purslane family (Protulacaceae):

spring beauty (Claytonia lanceolata)

L. apple family (Malaceae):

mountain ash (Sorbus scopulina)

M. phlox family (Polemoniaceae):

jilly flower (Gilia aggregata)

N. orchid family (Orchidaceae):

orchids - all species

O. orpine family (Crassulaceae):

sedum - all species (commonly known as stonecrop)

P. saxifrage family (Saxifragaceae):

all species

Q. evening primrose family (Epilobiaceae):

firewood (Chamaenerion anugstifolium)

R. dogwood family (Cornaceae):

cornel (Cornus instolonea)

S. ivy family (Hederaceae):

aralia (Aralia bicrenata)

T. butterfly weed (Asclepias tuberosa)

U. figwort family (Scrophulariaceae):

Indian paint brush, painted cup (Castellejia integra)

V. cactus family (Cactaceae):

night blooming cereus (Peniocereus greggii)

porcupine cactus (Echinocereus - all species)

barrel, niggerhead, bisnaga or visnage cactus (Ferocactus - all species)

hedgehog cactus (Echinocactus - all species)

hedgehog cactus (Scherocactus - all species)

pincushion cactus (Coryphantha or Mammillaria - all species)

fishhook cactus (Phellosperma or Mammillaria - all species)

fishhook cactus (Neomammillaria or Mammillaria - all species)

stanly's cholla (Opuntia stanlyi)

W. all plants growing within four hundred yards of any highway, except noxious weeds.

History: Laws 1933, ch. 116, 1; 1941 Comp., 48-1001; 1953 Comp., 45-11-1.



Section 76-8-2 - Removal of plants from state or private lands without permission prohibited.

76-8-2. [Removal of plants from state or private lands without permission prohibited.]

No person shall destroy, mutilate or remove any living plant, except seeds, of the protected group from any state or private [privately] owned lands without a written permit from the owner, provided that nothing in this act [76-8-1 through 76-8-4 NMSA 1978] shall be construed to prevent the cleaning, clearing or removal of plants from any canal, lateral, ditch, survey line, public road or railroad right-of-way or highway, when necessary to the full and proper use thereof, and provided further that the provisions of this act shall not apply when plants enumerated herein are more than four hundred yards from any public highway.

History: Laws 1933, ch. 116, 2; 1941 Comp., 48-1002; 1953 Comp., 45-11-2.



Section 76-8-3 - Exception.

76-8-3. [Exception.]

Nothing herein shall prevent the use of down or dead cacti for business or other purposes.

History: Laws 1933, ch. 116, 3; 1941 Comp., 48-1003; 1953 Comp., 45-11-3.



Section 76-8-4 - Penalty for violation.

76-8-4. [Penalty for violation.]

Any person violating the provisions of this act [76-8-1 through 76-8-4 NMSA 1978] shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than fifty [($50.00)] nor more than three hundred dollars [($300)], and each violation shall constitute a separate offense.

History: Laws 1933, ch. 116, 4; 1941 Comp., 48-1004; 1953 Comp., 45-11-4.






Article 9 - Bees

Section 76-9-1 - Short title.

76-9-1. Short title.

This act [76-9-1 through 76-9-13 NMSA 1978] may be cited as the "Bee Act."

History: 1953 Comp., 47-24-1, enacted by Laws 1975, ch. 122, 1.



Section 76-9-2 - Definitions.

76-9-2. Definitions.

As used in the Bee Act:

A. "abandoned colony" means a colony that is abandoned or neglected by a beekeeper according to criteria adopted by the board;

B. "apiary" means a location where one or more colonies or nuclei of bees are managed by a beekeeper;

C. "bee" means all races of the honeybee, Apis mellifera L., and other species of the genus Apis, that are capable of being managed for the production of honey, wax or pollen, or that are capable of being managed to pollinate plants;

D. "beekeeper" means a person who owns, leases or manages bees;

E. "board" means the board of regents of New Mexico state university;

F. "colony" means a family unit of bees composed of a queen and workers;

G. "commercial apiary" means a location where a beekeeper is required to maintain the minimum number of colonies designated by the board;

H. "contagious disease" means any disease, parasite or anything adversely affecting adult bees or their brood that may be spread from one bee to another bee or from one colony to another colony;

I. "department" means the New Mexico department of agriculture;

J. "equipment" means equipment used in managing bees, including but not limited to, brood chambers, surplus honey chambers, bottom boards, tops, frames, drawn comb, queen excluders and feeders;

K. "hive" means a container made or prepared that is used as a home by a colony of bees; and

L. "inspector" means a qualified person designated by the department to enforce the Bee Act and regulations adopted by the board.

History: 1953 Comp., 47-24-2, enacted by Laws 1975, ch. 122, 2.



Section 76-9-3 - Powers of board and department.

76-9-3. Powers of board and department.

A. The board shall adopt regulations necessary for the administration and enforcement of the Bee Act and through the department shall administer and enforce the Bee Act and regulations adopted by the board.

B. The department has full power to deal with any contagious disease of bees which, in the opinion of the department, may be prevented, controlled or eradicated and shall perform such acts as, in the judgment of the department, may be necessary to control, eradicate or prevent the introduction, spread or dissemination of contagious diseases of bees.

C. The department has authority to prohibit the shipment or bringing into the state [of] colonies or equipment capable of transmitting contagious disease from any state, territory or foreign country.

History: 1953 Comp., 47-24-3, enacted by Laws 1975, ch. 122, 3.



Section 76-9-4 - Contagious disease; duty to prevent.

76-9-4. Contagious disease; duty to prevent.

Any beekeeper who has been notified in writing by the department that his bees or equipment are infected with a contagious disease and who willfully and knowingly permits the bees or equipment to remain in such condition shall be in violation of the Bee Act.

History: 1953 Comp., 47-24-4, enacted by Laws 1975, ch. 122, 4.



Section 76-9-5 - Inspection; access; interference.

76-9-5. Inspection; access; interference.

A. The department shall notify each beekeeper prior to the initial annual inspection of his apiary and, if requested by the beekeeper, an inspector shall make the apiary inspection in the presence of the beekeeper or his representative and at a time that conforms to the efficient management of bees. Subsequent inspections may be made by an inspector, as needed, to locate and control contagious disease and regulate the location of any apiary. The inspector shall have access to all apiaries. Any person who shall hinder, resist or impede in any way an inspector in the discharge of his duties shall be in violation of the Bee Act.

B. In order to permit the inspector to readily examine a colony for contagious disease, beekeepers shall manage bees only in those types of hives approved by the board.

History: 1953 Comp., 47-24-5, enacted by Laws 1975, ch. 122, 5.



Section 76-9-6 - Inspection certificates.

76-9-6. Inspection certificates.

Each beekeeper that manages bees shall apply to the department for an annual inspection certificate. The inspection certificate shall be issued by the department upon completion of the apiary inspection and shall state the colonies and apiaries that are apparently free of contagious disease and the colonies and apiaries that are infected with contagious disease. No honey shall be offered for sale unless the beekeeper has a current inspection certificate.

History: 1953 Comp., 47-24-6, enacted by Laws 1975, ch. 122, 6.



Section 76-9-7 - Diseased colonies.

76-9-7. Diseased colonies.

If an inspector finds a contagious disease in a colony, he shall direct the beekeeper to destroy the diseased colony and equipment, or to treat the colony according to a schedule approved by the department; providing the inspector shall upon request by the beekeeper obtain a sample of brood that is representative of the apiary as determined by the inspector for submission to an approved state or federal laboratory for verification of the disease. All diseased colonies that are treated by a beekeeper shall be reinspected by an inspector within the period designated by the board. The board may require the beekeeper to pay an amount set by the board not to exceed fifty dollars ($50.00) for each inspection, excluding the initial annual inspection, required to certify that the colonies are apparently free of contagious disease. Colonies that do not respond to treatment within a period specified by the board following the initial inspection shall be destroyed by the beekeeper or an inspector in a manner approved by the department and the contaminated equipment shall be disinfected or burned by the beekeeper or an inspector.

History: 1953 Comp., 47-24-7, enacted by Laws 1975, ch. 122, 7.



Section 76-9-8 - Abandoned colonies.

76-9-8. Abandoned colonies.

Abandoned colonies and contaminated equipment shall be destroyed under the supervision of the inspector when the colony is found to be infected with a contagious disease. Abandoned live colonies or abandoned equipment that is apparently free of contagious disease may be sold in a manner designated by the board or destroyed as specified by the board.

History: 1953 Comp., 47-24-8, enacted by Laws 1975, ch. 122, 8.



Section 76-9-9 - Location of apiaries.

76-9-9. Location of apiaries.

A. In order to control contagious disease, no apiary shall be moved or established closer than one and one-half miles straight airline distance from an existing registered commercial apiary, unless the apiary owner is also the owner of the apiary location.

B. Any beekeeper found in violation of Subsection A of this section shall remove the apiary within ten days. After the ten days, each day the beekeeper remains in violation shall constitute a separate violation of the Bee Act.

C. If a beekeeper uses his colonies for the pollination of an agricultural crop and desires to locate the colonies within the distance specified by the board of an existing commercial apiary, he shall apply for a special pollination permit from the department. The department shall grant a pollination permit only if the colonies are apparently free of contagious disease. The department shall issue the pollination permit only for the period of time the bees are effectively pollinating the designated crop.

History: 1953 Comp., 47-24-9, enacted by Laws 1975, ch. 122, 9.



Section 76-9-10 - Registration of commercial apiaries.

76-9-10. Registration of commercial apiaries.

Each commercial beekeeper shall register the location of each commercial apiary under his control with the department and shall give an accurate description of the location of each commercial apiary. The registration fee shall be set by the board at not more than five dollars ($5.00) for each commercial apiary, provided that no beekeeper shall be required to pay registration fees totaling more than two hundred dollars ($200) in any one year. The regulations of the board shall determine the time and method of registration.

History: 1953 Comp., 47-24-10, enacted by Laws 1975, ch. 122, 10.



Section 76-9-11 - Importation of bees.

76-9-11. Importation of bees.

A. No colonies or equipment shall be moved into the state, unless accompanied by a certificate of inspection signed by an authorized apiary inspector of the state from which the bees originated. The certificate of inspection shall state that the colonies are apparently free of contagious disease, and shall meet other requirements as designated by the board. The person in this state receiving colonies or equipment shall file with the department a statement of the proposed location in the state where the colonies will be managed and a notice that the bees have arrived. The statement and notice shall be filed by the beekeeper in accordance with the regulations of the board. The department shall, as soon as practicable after arrival, inspect the colonies for contagious disease. The beekeeper shall pay the actual cost of the initial inspection and all subsequent inspections required because of the presence of any contagious disease.

B. This section shall not apply to the movement into the state of packaged bees or queen bees if moved into the state in mailing cages free of honey.

C. In order to prevent the dissemination of any bees that would adversely affect the beekeeping industry in the state, the department may prohibit their entrance into the state and may seize, stop movement, destroy or otherwise dispose of the bees, as the department deems appropriate.

History: 1953 Comp., 47-24-11, enacted by Laws 1975, ch. 122, 11.



Section 76-9-12 - Disposition of funds.

76-9-12. Disposition of funds.

All money collected under the provisions of the Bee Act shall be expended to administer and enforce the Bee Act.

History: 1953 Comp., 47-24-12, enacted by Laws 1975, ch. 122, 12.



Section 76-9-13 - Penalties; bond.

76-9-13. Penalties; bond.

A. Any person who violates any provision of the Bee Act or any regulation adopted by the board pursuant thereto is guilty of a misdemeanor. Each day a person remains in violation shall constitute a separate offense.

B. The department shall not be required to give bond or security in any legal proceeding brought under the Bee Act which the department may institute or defend in any court of the state.

History: 1953 Comp., 47-24-13, enacted by Laws 1975, ch. 122, 13.






Article 10 - Seeds

Section 76-10-1 - Purpose of pure seed strain provisions.

76-10-1. [Purpose of pure seed strain provisions.]

The legislature hereby declares that the purposes of this act [76-10-1 through 76-10-10 NMSA 1978] are to promote, encourage, aid and protect the planting and growing of pure strains of sugar beet seed, vegetable seed, melon seed and seed for other crops, through providing statutory regulations to protect such pure strains of seeds from either natural, accidental or willful cross-fertilization, mixing or other contamination which would result in rendering otherwise pure strains impure, and thereby render the product valueless for seed purposes and result in economic loss to the grower.

In order that crops designed and intended for the production of pure strains of seed may be grown under proper conditions for the protection of the purity of such seeds, the legislature further declares that it is the purpose of this act to make legal provision for the protection of such pure strains by insuring that they may be planted at such distances from other varieties, plots or smaller plantings of other varieties or strains of the same or nearly related species as to prevent cross-pollination, or mixing, or crossing, or otherwise rendering the seed impure by any other natural or accidental means; that it believes this purpose best can be accomplished by restricting within certain areas to be defined and delimited by the regents of the agricultural college of New Mexico [New Mexico state university], the planting and growing of but one variety or strain of a given species or nearly related species of plants or crops; that by this means alone is it possible to bring the industry of sugar beet seed production in this state to its highest possible development and to insure the growing of pure strains of seed of superior and economically profitable varieties of other species of plants; that such protection to the growers of pure strains of seed is essential to the economical development and advancement of the agriculture of this state; that to permit the natural, accidental or willful interference with the production of pure strains of seed would result in economic loss to the state and to the prospective grower and that the state and the prospective grower should be properly protected by legislative enactment; that the purpose of this act shall be construed to be for the proper development of the agriculture of this state through promoting and providing for the protection of the grower of pure strains of seed.

History: Laws 1933, ch. 174, 1; 1941 Comp., 48-1101; 1953 Comp., 45-12-1.



Section 76-10-2 - Construction of act.

76-10-2. [Construction of act.]

This act [76-10-1 through 76-10-10 NMSA 1978] shall be so interpreted and construed as not to be considered the taking of private property or the control of private property without due process of law; nor disturbing the owner in control or use of his land for lawful purposes; nor restricting his right to dispose thereof; but as a declaration by the legislature that its use for the purpose herein forbidden by rules and regulations promulgated hereunder, is prejudicial to the public interest and an economic loss to the state and an irreparable loss or injury to the producers of pure strains of seeds.

History: Laws 1933, ch. 174, 2; 1941 Comp., 48-1102; 1953 Comp., 45-12-2.



Section 76-10-3 - One-variety zones.

76-10-3. [One-variety zones.]

The regents of the agricultural college of New Mexico [New Mexico state university] are hereby authorized and empowered upon application and hearing as hereinafter provided to designate, outline and specifically delimit areas or zones of agricultural lands within which only one variety or strain of any designated plant or crop, species or nearly related species of plant or crop for the purpose of seed production may be planted, grown or allowed to grow to maturity, or within which any specimen or specimens, beds, plots or fields of another variety or varieties of plants of the same or nearly related species may be allowed to grow to the stage in which buds are developed.

History: Laws 1933, ch. 174, 3; 1941 Comp., 48-1103; 1953 Comp., 45-12-3.



Section 76-10-4 - Neutral zones.

76-10-4. [Neutral zones.]

The regents of the agricultural college of New Mexico [New Mexico state university] are further authorized and empowered after proper application and hearing to define such zone or zones and to further define neutral zones between such above-mentioned zones, and to provide that within the neutral zones no plant or plants, fields or plots of plants of a given strain, species or variety, may be grown to maturity or to the state in which buds of the said plants are produced. The purpose of such said neutral zone being to avoid the possibility of cross-pollination or mixing and thereby rendering valueless what would otherwise be pure strains of seed, provided that the said regents may at their discretion permit that within such neutral zones varieties, strains or species not related to crops permitted to be grown within prescribed zones may be planted for the purpose of seed production; provided that such varieties or species are of the kind which will not cross-pollinate or otherwise render impure, pure strains grown in adjoining zones as defined by the said regents.

History: Laws 1933, ch. 174, 4; 1941 Comp., 48-1104; 1953 Comp., 45-12-4.



Section 76-10-5 - Pure strain zones and neutral zones.

76-10-5. [Pure strain zones and neutral zones.]

The regents of the agricultural college of New Mexico [New Mexico state university] shall upon petition of farmers or growers or those who intend to plant or grow crops for the purpose of producing pure strains of seeds and after public hearing of said petition designate, outline and delimit zones within which only one strain, variety or species of such crop may be grown, and to [sic] give public notice thereof. The said regents are also hereby authorized and empowered to designate and delimit neutral zones on either side of said plant production zones within which neutral zones no plant or plants, plots or fields of the same or nearly related strains, varieties or species of the said crop shall be permitted to be grown to the stage in which buds are produced.

History: Laws 1933, ch. 174, 5; 1941 Comp., 48-1105; 1953 Comp., 45-12-5.



Section 76-10-6 - Production of plants other than one strain or variety designated.

76-10-6. [Production of plants other than one strain or variety designated.]

It shall be unlawful for any person or persons, firm, corporation or agency to plant within any zone designated and delimited by the said regents or in any neutral zone designated and delimited by the said regents, any strain, variety or species of plants forbidden to be grown in the said neutral zone and allow the same to grow to the stage in which buds are produced; provided that the regents shall prescribe the one strain or variety which may be grown within a designated zone or neutral zone and which may be allowed to grow to maturity for the purpose of the production of pure strains of seed.

History: Laws 1933, ch. 174, 6; 1941 Comp., 48-1106; 1953 Comp., 45-12-6.



Section 76-10-7 - Production of plants other than pure strain designated.

76-10-7. [Production of plants other than pure strain designated.]

It shall be unlawful for any person, individual, copartnership, association, firm or corporation or agent or employee thereof to permit to grow within a neutral zone or within a prescribed zone any variety or strain or species of plant forbidden by the regulations of the said regents to that stage of maturity in which buds are produced, whether the said plants are planted or have been allowed to grow as volunteer plants or plants escaped from cultivation. It shall be the duty of such persons, individuals, copartnerships, association, firm or corporation or agent or employee thereof to destroy any plants whether planted or volunteer the growing of which is forbidden within any zone or neutral zone before the said plants have grown to that stage of maturity at which buds may be produced.

History: Laws 1933, ch. 174, 7; 1941 Comp., 48-1107; 1953 Comp., 45-12-7.



Section 76-10-8 - Petitions; orders; effect.

76-10-8. [Petitions; orders; effect.]

The regents of the agricultural college of New Mexico [New Mexico state university] are hereby authorized, empowered and directed when petitioned by one or more growers or prospective growers of any crop intended for the production of pure strains of seed and which crop is subject to contamination by cross-pollination or otherwise mixing so as to cause the seed produced by the crop to be impure, to designate, define and delimit a zone or area within which only the one strain, variety or species may be grown, and if deemed advisable and necessary to protect the grower or growers of such pure strains of seed, the said regents are further authorized, empowered and directed to establish such neutral zones on both sides of the aforesaid designated zone as in the judgment of the said regents may be necessary for the protection of the growers of pure strains of seed; the said regents shall have authority to promulgate orders which shall have the effect of law preventing the growing of any strain, variety or species of seed within the designated zone or within neutral zones which in the judgment of the said regents may be necessary for the protection of said growers of pure seeds and for the protection of said pure strains of seed, and such rules and regulation [regulations] when enacted by the said regents and promulgated or given publicity shall have the full force and effect of the provisions of this act [76-10-1 through 76-10-10 NMSA 1978]; provided that the petition of growers or prospective growers when presented to the regents shall request protection for the growing of a specific strain or variety and that the zone or neutral zones established under authority of this act by the said regents shall in no way interfere with the growing of any crop, or crops, or plants which do not in any way endanger the growing of the pure strains of seeds which petitioners propose to grow and for the growing of which petitioners seek protection.

History: Laws 1933, ch. 174, 8; 1941 Comp., 48-1108; 1953 Comp., 45-12-8.



Section 76-10-9 - Penalty for violating act or regulations.

76-10-9. [Penalty for violating act or regulations.]

Any person, individual, copartnership, association, firm, corporation, agent or employee who or which shall violate any of the provisions of this act [76-10-1 through 76-10-10 NMSA 1978] or any of the regulations or restrictions promulgated by the regents of the agricultural college of New Mexico [New Mexico state university] under authority of this act shall be deemed guilty of a misdemeanor and upon conviction thereof shall be fined not less than $50.00 nor more than $500.00 and in addition thereto shall be liable in a civil action for all damage that may be occasioned or caused by a violation of this act or of any of the provisions or regulations or restrictions promulgated by the regents of the agricultural college of New Mexico [New Mexico state university] under authority of this act.

History: Laws 1933, ch. 174, 9; 1941 Comp., 48-1109; 1953 Comp., 45-12-9.



Section 76-10-10 - Exemptions.

76-10-10. [Exemptions.]

That this act [76-10-1 through 76-10-10 NMSA 1978] shall not apply to the planting or growing of crops or plants in the experimental stations or farms conducted by the United States government or the state of New Mexico.

History: Laws 1933, ch. 174, 11; 1941 Comp., 48-1110; 1953 Comp., 45-12-10.



Section 76-10-11 - Short title.

76-10-11. Short title.

This act [76-10-11 through 76-10-22 NMSA 1978] may be cited as the "New Mexico Seed Law."

History: 1953 Comp., 45-12-20, enacted by Laws 1967, ch. 68, 1.



Section 76-10-12 - Definitions.

76-10-12. Definitions.

As used in the New Mexico Seed Law [76-10-11 through 76-10-22 NMSA 1978]:

A. "person" includes any individual, partnership, corporation, company, society or association;

B. "agricultural seed" includes the seeds of grass, forage, cereal and fiber crops. It shall include any other kinds of seeds commonly recognized within this state as agricultural seeds, lawn seeds and mixtures of such seeds, and may include noxious weed seeds when the board of regents of New Mexico state university determines that such seed is being used as agricultural seed;

C. "vegetable seeds" includes the seeds of those crops which are grown in gardens and on truck farms and are generally known and sold under the name of vegetable seeds in this state;

D. "weed seeds" includes the seeds, bulblets and sporocarps of all plants generally recognized as weeds within this state;

E. "noxious weed seeds" includes prohibited noxious weed seeds and restricted noxious weed seeds;

F. "prohibited noxious weed seeds" are seeds of weeds which, when established, are highly destructive and are not controlled in this state by the cultural practices commonly used. Such weeds are to be specified by rules and regulations as provided for in this act [76-10-11 through 76-10-22 NMSA 1978];

G. "restricted noxious weed seeds" are the seeds of weeds which are very objectionable in fields, lawns and gardens in this state and are difficult to control by cultural practices commonly used. Such seeds are to be specified by rules and regulations as provided in this act;

H. "labeling" includes all labels, and other written, printed or graphic representations, in any form whatsoever, accompanying or pertaining to any seed whether in bulk or in containers, and includes representations on invoices;

I. "advertisement" means all representations, other than those on the label, disseminated in any manner or by any means, relating to seed within the scope of this act;

J. "record" includes all information relating to the shipment or shipments involved and includes a file sample of each lot of seed;

K. "stop sale" means an administrative order provided by law, restraining the sale, use, disposition and movement of a definite amount of seed;

L. "seizure" means a legal process carried out by court order against a definite amount of seed;

M. "kind" means one or more related species or subspecies which singly or collectively is known by one common name, for example, corn, oats, alfalfa and timothy;

N. "variety" means a subdivision of a kind characterized by growth, yield, plant, fruit, seed or other characteristics, by which it can be differentiated from other plants of the same kind;

O. "lot" means a definite quantity of seed identified by a lot number or other mark, every portion or bag of which is uniform within recognized tolerances for the factors which appear in the labeling;

P. "hybrid" means the first generation seed of a cross produced by controlling the pollination and by combining:

(1) two or more inbred lines;

(2) one inbred or a single cross with an open-pollinated variety; or

(3) two varieties or species, except open-pollinated varieties of corn (Zea mays). The second generation and subsequent generations from such crosses shall not be regarded as hybrids. Hybrid designations shall be treated as variety names;

Q. "pure seed," "germination" and other seed labeling and testing terms in common usage shall be defined as in the rules for seed testing published by the association of official seed analysts, effective July 1, 1955, and as subsequently amended;

R. "type" means a group of varieties so nearly similar that the individual varieties cannot be clearly differentiated except under special conditions;

S. "treated" means that the seed has received an application of a substance, or that the seed has been subjected to a process for which a claim is made;

T. a "private hearing" may consist of a discussion of facts between the person charged and the enforcement officer; and

U. "board" means the board of regents of New Mexico state university.

History: 1953 Comp., 45-12-21, enacted by Laws 1967, ch. 68, 2.



Section 76-10-13 - Label requirements.

76-10-13. Label requirements.

Each container of agricultural and vegetable seed which is sold, offered for sale, or exposed for sale, or transported within this state for sowing purposes shall bear thereon or have attached thereto in a conspicuous place a plainly written or printed label or tag in the English language, giving the following information, which statement shall not be modified or denied in the labeling or on another label attached to the container.

A. For all seeds named and treated as defined in this act [76-10-11 through 76-10-22 NMSA 1978], for which a separate label may be used:

(1) a word or statement indicating that the seed has been treated;

(2) the commonly accepted coined, chemical or abbreviated chemical name of the applied substance or description of the process used;

(3) if the substance in the amount present with the seed is harmful to human or other vertebrate animals a caution statement such as "Do not use for food or feed or oil purposes." The caution for mercurials and similarly toxic substances shall be a poison statement or symbol;

(4) if the seed is treated with an inoculant, the date beyond which the inoculant is not to be considered effective, the date of expiration.

B. For agricultural seeds, except for grass seed mixtures as provided in Subsection C:

(1) commonly accepted name of the kind and the variety, or kind and the phrase "variety not stated" for each agricultural seed component in excess of 5 [five] percent of the whole and the percentage by weight of each in order of its predominance. When more than one component is required to be named, the word "mixture" or the word "mixed" shall be shown conspicuously on the label;

(2) lot number or other lot identification;

(3) origin, state or foreign country, if known, of alfalfa, red clover, range grass seed and field corn, except hybrid corn. If the origin is unknown, the fact shall be stated;

(4) percentage by weight of all weed seeds;

(5) the name and rate of occurrence per pound of each kind of restricted noxious weed seed present;

(6) percentage by weight of agricultural seeds, which may be designated as "crop seeds," other than those required to be named on the label;

(7) percentage by weight of inert matter; and

(8) for each named agricultural seed:

(a) percentage of germination, exclusive of hard seed;

(b) percentage of hard seeds, if present; and

(c) the calendar month and year the test was completed to determine such percentages.

Following Subparagraphs (a) and (b) the "total germination" and "hard seed" may be stated as such, if desired; and

(9) name and address of the person who labeled said seed, or who sells, offers or exposes said seed for sale within this state.

C. For seed mixtures for lawn and turf purposes in containers of fifty pounds or less:

(1) the word "Mixed" or "Mixture";

(2) the headings "Fine-Textured Grasses" and "Coarse Kinds" and thereunder in tabular form in type no larger than the heading:

(a) commonly accepted name, in order of its predominance, of the kind, or kind and variety of each agricultural seed present in excess of five percent of the whole and determined to be a "fine-textured grass" or a "coarse kind" in accordance with the rules and regulations under this act;

(b) percentage by weight of pure seed of each agricultural seed named;

(c) for each agricultural seed named under Subparagraph (a) above, (1) percentage of germination, exclusive of hard seed, (2) percentage of hard seed, if present, (3) calendar month and year the test was completed to determine such percentage;

(3) the heading "Other Ingredients" and thereunder in type no larger than the heading:

(a) percentage by weight of all weed seeds;

(b) percentage by weight of all agricultural seeds other than those stated under Paragraph (2) (a);

(c) percentage by weight of inert matter;

(4) lot number or other lot identification;

(5) name and rate of occurrence per pound of each kind of restricted noxious weed seed present;

(6) name and address of the person who labeled said seed, or who sells, offers or exposes said seed for sale within this state; and

(7) net weight.

D. For vegetable seeds in containers of one pound or less:

(1) name of kind and variety of seed;

(2) for seeds which germinate less than the standard last established by the board under this act:

(a) percentage of germination, exclusive of hard seed;

(b) percentage of hard seed, if present;

(c) the calendar month and year the test was completed to determine such percentages; and

(d) the words "Below Standard" in not less than 8-point type; and

(3) name and address of the person who labeled said seed, or who sells, offers or exposes said seed for sale within this state.

E. For vegetable seeds in containers of more than one pound:

(1) the name of each kind and variety present in excess of five percent and the percentage by weight of each in order of its predominance;

(2) lot number or other lot identification;

(3) for each named vegetable seed:

(a) the percentage of germination, exclusive of hard seed;

(b) the percentage of hard seed, if present;

(c) the calendar month and year the test was completed to determine such percentages.

Following Subparagraphs (a) and (b) the "total germination and hard seed" may be stated as such, if desired;

(4) name and address of the person who labeled said seed, or who sells, offers or exposes said seed for sale within this state; and

(5) the labeling requirements for vegetable seeds in containers of more than one pound shall be deemed to have been met if the seed is weighed from a properly labeled container in the presence of the purchaser.

History: 1953 Comp., 45-12-22, enacted by Laws 1967, ch. 68, 3.



Section 76-10-14 - Prohibitions.

76-10-14. Prohibitions.

A. It is unlawful for any person to sell, offer for sale, expose for sale or to transport for sale any agricultural or vegetable seed within this state:

(1) unless the test to determine the percentage of germination required by Section 2 [76-10-12 NMSA 1978] shall have been completed within a nine-month period, exclusive of the calendar month in which the test was completed, immediately prior to sale, exposure for sale or offering for sale or transportation; provided, the board may set a different period if after hearing it is found advisable to do so;

(2) not labeled in accordance with the provisions of this act [76-10-11 through 76-10-22 NMSA 1978], or having a false or misleading labeling;

(3) pertaining to which there has been a false or misleading advertisement;

(4) consisting of or containing prohibited noxious weed seeds, subject to recognized tolerances;

(5) consisting of or containing restricted noxious weed seeds per pound in excess of the number prescribed by rules and regulations promulgated under this act, or in excess of the number declared on the label attached to the container of the seed or associated with the seed;

(6) containing more than two and one-half percent by weight of all weed seeds; and

(7) if any labeling, advertising or other representations subject to this act represents the seed to be certified or registered seed unless:

(a) it has been determined by a seed certifying agency that such seed was produced, processed and packaged, and conforms to standards of purity as to kind or variety, in compliance with rules and regulations of such agency pertaining to such seed; and

(b) the seed bears an official label issued for such seed by a seed certifying agency stating that the seed is certified or registered.

B. It is unlawful for any person within this state:

(1) to detach, alter, deface or destroy any label provided for in this act or the rules and regulations made and promulgated thereunder, or to alter or substitute seed in a manner that may defeat the purpose of this act;

(2) to disseminate any false or misleading advertisements concerning agricultural or vegetable seeds in any manner or by any means;

(3) to hinder or obstruct in any way, any authorized person in the performance of his duties under this act;

(4) to fail to comply with a "stop sale" order or to move or otherwise handle or dispose of any lot of seed held under a "stop sale" order, except with express permission of the enforcing officer, and for the purpose specified thereby;

(5) to use the word "trace" as substitute for any statement which is required; and

(6) to use the word "type" in any labeling in connection with the name of any agricultural seed variety.

History: 1953 Comp., 45-12-23, enacted by Laws 1967, ch. 68, 4.



Section 76-10-15 - Records.

76-10-15. Records.

Each person whose name appears on the label as handling agricultural or vegetable seed subject to this act [76-10-11 through 76-10-22 NMSA 1978] shall keep for a period of two years complete records of each lot of agricultural or vegetable seed handled and keep for one year a file sample of each lot of seed after final disposition of said lot. All such records and samples pertaining to the shipment or shipments involved shall be accessible for inspection by the board or its agents during customary business hours.

History: 1953 Comp., 45-12-24, enacted by Laws 1967, ch. 68, 5.



Section 76-10-16 - Exemptions.

76-10-16. Exemptions.

A. The provisions of Sections 3 and 4 [76-10-13, 76-10-14 NMSA 1978] do not apply:

(1) to seed or grain not intended for sowing purposes;

(2) to seed in storage in, or being transported or consigned to, a cleaning or processing establishment for cleaning or processing; provided, that the invoice or labeling accompanying any shipment of said seed bears the statement "seed for processing" and provided that any labeling or other representation which may be made with respect to the uncleaned or unprocessed seed shall be subject to this act [76-10-11 through 76-10-22 NMSA 1978]; and

(3) to any carrier in respect to any seed transported or delivered for transportation in the ordinary course of its business as a carrier; provided, that such carrier is not engaged in producing, processing or marketing agricultural or vegetable seeds subject to the provisions of this act; and

(4) to seed or grain sold by the grower on his farm as uncleaned, untested and unprocessed.

B. No person shall be subject to the penalties of this act for having sold or offered or exposed for sale agricultural or vegetable seed, which were incorrectly labeled or represented as to kind, variety, type or origin which seeds cannot be identified by examination thereof, unless he has failed to obtain an invoice, genuine grower's declaration or other labeling information and to take such other precautions as may be reasonable to insure the identity to be that stated.

History: 1953 Comp., 45-12-25, enacted by Laws 1967, ch. 68, 6.



Section 76-10-17 - Seed certification.

76-10-17. Seed certification.

A. The certification agency for New Mexico shall be named by a committee consisting of the director or associate director of the agricultural extension service, the director or associate director of the agricultural experiment station, the extension agronomist, the experiment station agronomist and the director of the New Mexico department of agriculture of the New Mexico state university; provided that the committee shall have the authority to designate any other competent or qualified individual or individuals to serve as members of the committee. The certifying agency so named shall have the authority to establish standards and rules and regulations for certification; such standards, rules and regulations to be subject to the approval of the above committee. The certifying agency so named shall also have the authority to fix and charge fees for certification services, and may retain fees collected as payment for its services.

B. Any labeling, advertisement or other representation, either orally or in writing, subject to this act [76-10-11 through 76-10-22 NMSA 1978] which represents any seed, tubers or plants to be used for seeding purposes as certified, registered or foundation shall be deemed to be false unless such seeds, tubers or plants:

(1) if produced in New Mexico, have been produced, processed and packaged and conform to the standards of purity as to kind or variety, in compliance with the rules and regulations set forth by the New Mexico certifying agency and bear the official label of this agency, stating that the seed, tubers or plants are certified, registered or foundation; or

(2) if produced in another state or country, bear the official label of the certifying agency of that state or country stating that the seed, tubers or plants are certified, registered or foundation.

C. All requirements of this act shall be understood to apply to certified seed in the same force as they apply to other agricultural or vegetable seeds. In addition, compliance with the standards of the certification agency may be considered in determining whether seed bearing a certified, registered or foundation label is falsely labeled.

History: 1953 Comp., 45-12-26, enacted by Laws 1967, ch. 68, 7.



Section 76-10-18 - Duties and authority of board or its agents.

76-10-18. Duties and authority of board or its agents.

A. The duty of enforcing this act [76-10-11 through 76-10-22 NMSA 1978] and carrying out its provision and requirements is vested in the board of regents of New Mexico state university. It is the duty of the board or its authorized agents:

(1) to sample, inspect, make analysis of and test agricultural and vegetable seeds transported, sold or offered or exposed for sale within the state for sowing purposes, at such time and place and to such extent as may be deemed necessary to determine whether said agricultural or vegetable seeds are in compliance with provisions of this act, and to notify promptly the person who transported, sold, offered or exposed the seed for sale, of any violation;

(2) to prescribe and adopt rules and regulations governing the method of sampling, inspecting, analyzing, testing and examining agricultural and vegetable seed, and the tolerances to be followed in the administration of this act, which shall be in general accord with officially prescribed practice in interstate commerce, and such other rules and regulations as may be necessary to secure the efficient enforcement of this act;

(3) to prescribe and, after public hearing following due public notice, establish, add to or subtract therefrom by regulations a prohibited or restricted noxious weed list; and

(4) to prescribe and, after public hearing following due public notice, to adopt rules and regulations establishing reasonable standards of germination for vegetable seeds.

B. Further, for the purpose of carrying out the provisions of this act, the board or its authorized agent is authorized:

(1) to enter upon any public or private premises during regular business hours in order to have access to seeds and the records connected therewith subject to the act and the rules and regulations thereunder, and any truck or other conveyor by land, water or air at any time when the conveyor is accessible, for the same purpose;

(2) to issue and enforce a written or printed "stop sale" order to the owner or custodian of any lot of agricultural or vegetable seed which the board or its agents finds is in violation of any of the provisions of this act or rules and regulations promulgated thereunder, which order shall prohibit further sale, processing and movement of such seed, except on approval of [the] enforcing officer, until such officer has evidence that the law has been complied with, and he has issued a release from the "stop sale" order of such seed, provided that in respect to seed which has been denied sale, processing and movement as provided in this paragraph, the owner or custodian of such seed shall have the right to appeal from said order to a court of competent jurisdiction in the locality in which the seeds are found, praying for a judgment as to the justification of such order and for the discharge of such seed from the order prohibiting the sale, processing and movement in accordance with the findings of the court; and provided further, that the provisions of this paragraph shall not be construed as limiting the right of the enforcement officer to proceed as authorized by other sections of this act;

(3) to establish and maintain or make provisions for seed testing facilities, to employ qualified persons and to incur such expense as may be necessary to comply with these provisions;

(4) to make or provide for making purity and germination tests of seed for farmers and dealers on request; to prescribe rules and regulations governing such testing; and to fix and collect charges for the test made. Fees collected will be deposited in the comptroller's office at New Mexico state university, to be expended in enforcing this act, at the discretion of the board; and

(5) to cooperate with the United States department of agriculture and other agencies in seed law enforcement.

History: 1953 Comp., 45-12-27, enacted by Laws 1967, ch. 68, 8.



Section 76-10-19 - Seizure.

76-10-19. Seizure.

Any lot of agricultural or vegetable seed not in compliance with the provisions of this act [76-10-11 through 76-10-22 NMSA 1978] shall be subject to seizure on complaint of the board or its agents to a court of competent jurisdiction in the locality in which the seed is located. In the event the court finds the seed to be in violation of this act and orders the condemnation of said seed, it shall be denatured, processed, destroyed, relabeled or otherwise disposed of in compliance with the laws of this state; provided, that in no instance shall the court order such disposition of said seed without first having given the claimant an opportunity to apply to the court for the release of said seed or permission to process or relabel it to bring it into compliance with this act.

History: 1953 Comp., 45-12-28, enacted by Laws 1967, ch. 68, 9.



Section 76-10-20 - Injunction.

76-10-20. Injunction.

When in the performance of his [its] duties the board or its agent applies to any court for a temporary or permanent injunction restraining any person from violating or continuing to violate any of the provisions of this act [76-10-11 through 76-10-22 NMSA 1978] or any rules and regulations under this act, said injunction is to be issued without bond.

History: 1953 Comp., 45-12-29, enacted by Laws 1967, ch. 68, 10.



Section 76-10-21 - Violations and prosecutions.

76-10-21. Violations and prosecutions.

Every violation of the provisions of this act [76-10-11 through 76-10-22 NMSA 1978], and every violation of any rules and regulations promulgated under this act, after a notice to cease and desist, shall be deemed a misdemeanor punishable by a fine not exceeding one hundred dollars ($100) for the first offense and not exceeding two hundred fifty dollars ($250) for each subsequent similar offense.

When the board or its agent shall find that any person has violated any of the provisions of this act, they or their duly authorized agent or agents may institute proceedings in a court of competent jurisdiction in the county in which the violation occurred, to have such person convicted therefor. The board or its agents may file with the district attorney in each district, with a view of [toward] prosecution, such evidence as may be deemed necessary; provided, however, that no prosecution under this act shall be instituted without the defendant first having been given an opportunity to appear before the board or its agents to introduce evidence either in person or by agent or attorney at a private hearing. If, after hearing, or without such hearing in case the defendant or his agent or attorney fails or refuses to appear, the board or its agents is of the opinion that the evidence warrants prosecution, he shall proceed as herein provided.

It is the duty of the district attorney in each district to institute proceedings at once against any person charged with a violation of this act, if, in the judgment of such officer the information submitted warrants such action.

After judgment by the court in any case arising under this act, the board or its agent shall publish any information pertinent to the issuance of the judgment by the court in such media as he [it] may designate from time to time.

History: 1953 Comp., 45-12-30, enacted by Laws 1967, ch. 68, 11.



Section 76-10-22 - Appropriation.

76-10-22. Appropriation.

The legislature shall appropriate to the New Mexico state university annually the amount necessary, out of the moneys of the state, except moneys reserved for the payment of the public debt, for the purpose of complying with this act [76-10-11 through 76-10-22 NMSA 1978] and to fulfill and carry out its purposes.

History: 1953 Comp., 45-12-31, enacted by Laws 1967, ch. 68, 12.






Article 11 - Fertilizers

Section 76-11-1 - Short title.

76-11-1. Short title.

Chapter 76, Article 11 NMSA 1978 may be cited as the "New Mexico Fertilizer Act".

History: 1953 Comp., 45-13-11, enacted by Laws 1963, ch. 184, 1; 1975, ch. 181, 1; 2013, ch. 112, 1.



Section 76-11-2 - Administration of act.

76-11-2. Administration of act.

The New Mexico Fertilizer Act shall be administered by the board of regents of the New Mexico state university through the New Mexico department of agriculture.

History: 1953 Comp., 45-13-12, enacted by Laws 1963, ch. 184, 2; 1975, ch. 181, 2.



Section 76-11-3 - Definitions.

76-11-3. Definitions.

As used in the New Mexico Fertilizer Act:

A. "board" means the board of regents of New Mexico state university;

B. "department" means the New Mexico department of agriculture;

C. "fertilizer" means any substance that contains one or more recognized plant nutrients and that is used for its plant nutrient content and is designed for use or claimed to have value in promoting plant growth, except unmanipulated animal and vegetable manures, marl limes, limestone, wood ashes, gypsum and other products exempt by rule of the board;

D. "fertilizer material" means a fertilizer that either:

(1) contains important quantities of no more than one of the primary plant nutrients: nitrogen (N), phosphate (P2O5) and potash (K2O);

(2) has eighty-five percent of its plant nutrient content present in the form of a single chemical compound; or

(3) is derived from a plant or animal residue or byproduct or a natural material deposit that has been processed in such a way that its content of plant nutrients has not been materially changed except by purification and concentration;

E. "specialty fertilizer" means a fertilizer distributed primarily for nonfarm use such as home gardens, lawns, shrubbery, flowers, golf courses, municipal parks, cemeteries, greenhouses and nurseries and may include fertilizers used for research or experimental purposes;

F. "bulk fertilizers" means fertilizers distributed in a nonpackaged form;

G. "brand" means a term, design or trademark under which one or more fertilizers or soil conditioners are distributed in New Mexico;

H. "guaranteed analysis" means the minimum percentage of plant nutrients claimed in the order and form as prescribed by the board;

I. "grade" means the percentages of total nitrogen, available phosphorus or phosphate and soluble potassium or soluble potash stated in whole numbers in the same terms, order and percentages as in the guaranteed analysis; provided, however, that fertilizer materials, bone meal, manures and similar raw materials may be guaranteed in fractional units;

J. "official sample" means any sample of fertilizer or soil conditioner taken by the department unless designated otherwise;

K. "ton" means a net weight of two thousand pounds avoirdupois;

L. "percent" or "percentage" means the percentage by weight;

M. "person" includes individual, partnership, association, firm and corporation;

N. "distributor" means a person that imports, consigns, manufactures, produces, compounds, mixes or blends fertilizer or soil conditioner or that offers for sale, sells, barters or otherwise supplies fertilizer or soil conditioner in the state;

O. "registrant" means the person that registers a fertilizer or soil conditioner under the provisions of the New Mexico Fertilizer Act;

P. "label" means the display of all written, printed or graphic matter upon the immediate container or statement accompanying a fertilizer or soil conditioner;

Q. "labeling" means all written, printed or graphic matter upon or accompanying a fertilizer or soil conditioner;

R. "soil conditioner" means a substance or mixture of substances intended for sale, offered for sale or sold for manurial, soil enriching or soil corrective purposes or intended to be used for promoting or stimulating the growth of plants, increasing the productivity of plants, improving the quality of crops or producing a chemical or physical change in the soil, except fertilizer as defined in this section, unmanipulated animal and vegetable manures and other products exempted by rules of the board;

S. "blender" means a person or system engaged in the business of blending fertilizer, including both mobile and fixed equipment used in blending;

T. "blending" means the physical mixing or combining of fertilizer materials and filler materials as provided in Paragraphs (1) through (3) of this subsection, including mixing through the simultaneous or sequential application of any of the combinations provided in this subsection, to produce a uniform mixture:

(1) one or more fertilizer materials and one or more filler materials;

(2) two or more fertilizer materials; or

(3) two or more fertilizer materials and filler materials;

U. "custom blend" means a fertilizer blended according to specifications provided to a blender in a soil test nutrient recommendation or to meet the specific consumer's request prior to blending;

V. "deficiency" means the amount of nutrient found by analysis to be less than the guaranteed amount, which may result from a lack of nutrient ingredients or from lack of uniformity;

W. "investigational allowance" means an allowance for variations inherent in the taking, preparation and analysis of an official sample of fertilizer; and

X. "primary nutrient" means total nitrogen, available phosphate and soluble potash.

History: 1953 Comp., 45-13-13, enacted by Laws 1963, ch. 184, 3; 1975, ch. 181, 3; 2013, ch. 112, 2.



Section 76-11-4 - Registration.

76-11-4. Registration.

A. Each brand and grade of fertilizer and each soil conditioner product shall be registered before being distributed in the state. The application for registration shall be submitted to the department on a form furnished by the department and shall be accompanied by a fee of five dollars ($5.00) per brand or grade, except that those brands or grades sold in packages of five pounds or less shall be registered at a fee of fifteen dollars ($15.00) each. Upon approval by the department, a copy of the registration shall be furnished to the applicant. All registrations expire on December 31 of each year.

B. A distributor shall not be required to register a brand of fertilizer or soil conditioner that is already registered under the New Mexico Fertilizer Act by another person.

C. A distributor shall not be required to register a fertilizer formulated according to specifications that are furnished by a consumer prior to mixing but shall be required to label the fertilizer as provided in Subsection C of Section 76-11-5 NMSA 1978.

History: 1953 Comp., 45-13-14, enacted by Laws 1963, ch. 184, 4; 1975, ch. 181, 4; 2013, ch. 112, 3.



Section 76-11-5 - Labeling.

76-11-5. Labeling.

A. A fertilizer distributed in this state in containers shall have placed on or affixed to the container a label setting forth in clearly legible and conspicuous form the following information:

(1) the net weight or other measure prescribed as satisfactory to the board;

(2) brand and grade;

(3) guaranteed analysis;

(4) name and address of the registrant; and

(5) directions for use for fertilizer distributed to a consumer.

B. If a fertilizer is distributed in bulk, a written or printed statement of the information required by Subsection A of this section shall accompany delivery and be supplied to the purchaser at time of delivery.

C. A fertilizer formulated according to specifications that are furnished by a consumer prior to mixing shall be labeled to show the net weight, guaranteed analysis and the name and address of the distributor.

D. Each brand of soil conditioner distributed in the state shall be accompanied by a legible label bearing the following information:

(1) net weight or other measure prescribed as satisfactory by the board;

(2) the brand name under which the soil conditioner is distributed;

(3) an accurate statement of composition and purpose; and

(4) the name and address of the registrant.

History: 1953 Comp., 45-13-15, enacted by Laws 1963, ch. 184, 5; 1975, ch. 181, 5; 2013, ch. 112, 4.



Section 76-11-6 - Inspection fees.

76-11-6. Inspection fees.

A. There shall be paid to the department for all fertilizer and soil conditioner distributed in the state an inspection fee set by the board at a rate not to exceed thirty-five cents ($.35) a ton; provided that sales to manufacturers or exchanges between them are exempted. Fees so collected shall be used for the payment of the costs of inspection, sampling and analysis and other expenses necessary for the administration of the New Mexico Fertilizer Act.

B. On individual packages of fertilizer or soil conditioner containing five pounds or less, there shall be paid in lieu of the annual registration fee of five dollars ($5.00) per brand and grade of fertilizer and each soil conditioner product and the required inspection fee an annual registration fee and inspection fee of fifteen dollars ($15.00). Where a person sells fertilizer or soil conditioner in packages of five pounds or less and in packages over five pounds, the annual registration and inspection fee of fifteen dollars ($15.00) applies only to that portion sold in packages of five pounds or less, and that portion sold in packages over five pounds is subject to the inspection fee.

C. A person who distributes a fertilizer or soil conditioner in the state shall file with the department on forms furnished by the department a quarterly statement for the periods ending March 31, June 30, September 30 and December 31 setting forth the number of net tons of each fertilizer or soil conditioner distributed in the state during the quarter. The report is due on or before the last day of the month following the close of each quarter. The inspection fee shall be paid at the time of filing of the statement. If the tonnage report is not filed and the payment of inspection fee is not made within thirty days after the end of the quarter, a collection fee amounting to ten percent, but not less than ten dollars ($10.00), of the amount shall be assessed against the registrant, and the amount of fees due constitutes a debt and becomes the basis of a judgment against the registrant.

D. When more than one person is involved in the distribution of fertilizer or soil conditioner, the first person who has the fertilizer or soil conditioner registered and who distributes to a nonregistrant dealer or consumer is responsible for reporting the tonnage and paying the inspection fee unless the report and payment have been previously made by a prior distributor.

History: 1953 Comp., 45-13-16, enacted by Laws 1963, ch. 184, 6; 1975, ch. 181, 6; 2013, ch. 112, 5.



Section 76-11-7 - Inspection; sampling; analysis.

76-11-7. Inspection; sampling; analysis.

A. The department shall sample, inspect, make analyses of and test fertilizers and soil conditioners distributed within the state at a time and place and to the extent necessary to determine whether the fertilizer or soil conditioner is in compliance with the New Mexico Fertilizer Act. The department may enter upon public or private premises or carriers during the regular business hours in order to have access to fertilizer or soil conditioners and may examine records relating to the distribution of fertilizer and soil conditioners subject to the provisions of the New Mexico Fertilizer Act and the rules adopted pursuant to that act.

B. The methods of analysis and sampling shall be those adopted by the department from sources such as the association of official agricultural chemists. In cases not covered by such methods, or in cases where methods in which improved applicability has been demonstrated are available, the department may adopt such appropriate methods from other sources.

C. The department, in determining for administrative purposes whether a fertilizer is deficient in plant food, shall be guided solely by the official sample, as defined by Section 76-11-3 NMSA 1978, obtained and analyzed as provided for in Subsection B of this section.

D. Upon request, the department shall furnish to the registrant a portion of any sample found subject to penalty or other legal action. Official samples establishing a penalty for nutrient deficiency shall be retained for a minimum of ninety days from issuance of a deficiency report.

History: 1953 Comp., 45-13-17, enacted by Laws 1963, ch. 184, 7; 1975, ch. 181, 7; 2013, ch. 112, 6.



Section 76-11-8 - Plant food deficiency.

76-11-8. Plant food deficiency.

A. If the analysis shows that a fertilizer falls short of the guaranteed analysis in any one ingredient, penalty shall be assessed in accordance with the following:

(1) total nitrogen: a penalty of three times the value of the deficiency, if the deficiency is in excess of 0.20 of one percent on goods that are guaranteed two percent; 0.25 of one percent on goods that are guaranteed three percent; 0.35 of one percent on goods that are guaranteed four percent; 0.40 of one percent on goods that are guaranteed five percent up to and including eight percent; 0.50 of one percent on goods guaranteed above eight percent up to and including thirty percent; and 0.75 of one percent on goods guaranteed over thirty percent;

(2) available phosphoric acid or available phosphorus: a penalty of three times the value of the deficiency, if the deficiency exceeds 0.40 of one percent of available phosphate on goods that are guaranteed up to and including ten percent; 0.50 of one percent of available phosphate on goods that are guaranteed above ten percent up to and including twenty-five percent; and 0.75 of one percent of available phosphate on goods guaranteed over twenty-five percent. If guarantees are for available phosphorus, the deficiencies shall be calculated for the appropriate percentage of elemental phosphorus;

(3) soluble potash or soluble potassium: a penalty of three times the value of the deficiency, if the deficiency is in excess of 0.20 of one percent of soluble potash on goods that are guaranteed two percent; 0.30 of one percent of soluble potash on goods that are guaranteed three percent; 0.40 of one percent of soluble potash on goods guaranteed four percent; 0.50 of one percent of soluble potash on goods guaranteed above four percent up to and including eight percent; 0.60 of one percent of soluble potash on goods guaranteed above eight percent up to and including twenty percent; and 1.00 of one percent of soluble potash on goods guaranteed over twenty percent. If guarantees are for soluble potassium, the deficiencies shall be calculated for the appropriate percentage of elemental potassium; and

(4) deficiencies in any other constituent shall be evaluated by the department and penalties therefor prescribed by the board.

B. Nothing contained in this section shall prevent a person from appealing to a court of competent jurisdiction praying for judgment as to the justification of the penalties.

C. All penalties assessed under this section shall be paid to the consumer of the lot of fertilizer represented by the sample analyzed within three months after the date of notice from the department to the registrant. Receipts taken for penalty payments shall be promptly forwarded to the department. If the consumer cannot be found, the amount of the penalty shall be paid to the current school fund. If upon satisfactory evidence a person is shown to have altered the content of a fertilizer shipped to the person by a registrant or to have mixed or commingled fertilizer from two or more suppliers so that the result of either alteration changes the analysis of the fertilizer as originally guaranteed, that person shall be responsible for obtaining a registration and shall be held liable for all penalty payments and be subject to other provisions of the New Mexico Fertilizer Act, including seizure, condemnation and stop sale; provided that this provision does not apply to a consumer who mixes or otherwise alters fertilizer for use on property owned or leased by the consumer.

History: 1953 Comp., 45-13-18, enacted by Laws 1963, ch. 184, 8; 1975, ch. 181, 8; 2013, ch. 112, 7.



Section 76-11-9 - Commercial value.

76-11-9. Commercial value.

For the purpose of determining the commercial values to be applied under the provisions of Section 76-11-8 NMSA 1978, the department shall determine and publish annually the values per pound of nitrogen, available phosphate and soluble potash in fertilizers in the state. If guarantees are provided, the values shall be per pound of nitrogen, phosphorus and potassium. The values determined and published shall be used in determining and assessing penalties.

History: 1953 Comp., 45-13-19, enacted by Laws 1963, ch. 184, 9; 1975, ch. 181, 9; 2013, ch. 112, 8.



Section 76-11-10 - Misbranding.

76-11-10. Misbranding.

A person shall not distribute misbranded fertilizer or soil conditioner. A fertilizer or soil conditioner is misbranded if:

A. its labeling is false or misleading in any particular;

B. it is distributed under the name of another fertilizer or soil conditioner product;

C. it is not labeled as required in Section 76-11-5 NMSA 1978 and in accordance with rules prescribed under the New Mexico Fertilizer Act; or

D. it purports to be or is represented as a fertilizer or soil conditioner or is represented as containing a plant nutrient, fertilizer or soil conditioner unless such plant nutrient, fertilizer or soil conditioner conforms to the definition of identity, if any, prescribed by rule of the board; in adopting such rules, the board shall give due regard to commonly accepted definitions and official fertilizer terms such as those issued by the association of American plant food control officials.

History: 1953 Comp., 45-13-20, enacted by Laws 1975, ch. 181, 10; 2013, ch. 112, 9.



Section 76-11-10.1 - Adulteration.

76-11-10.1. Adulteration.

No person shall distribute an adulterated fertilizer product. A fertilizer shall be deemed to be adulterated if:

A. it contains any deleterious or harmful substance in sufficient amount to render it injurious to beneficial plant life, animals, humans, aquatic life, soil or water when applied in accordance with directions for use on the label or if adequate warning statements or directions for use that may be necessary to protect beneficial plant life, animals, humans, aquatic life, soil or water are not shown on the label;

B. its composition falls below or differs from that which it is purported to possess by its labeling; or

C. it contains unwanted crop seed or weed seed.

History: Laws 2013, ch. 112, 19.



Section 76-11-11 - Tonnage reports.

76-11-11. Tonnage reports.

The person transacting, distributing or selling fertilizer or soil conditioner to a nonregistrant shall mail the department a report showing the county of the consignee, the amounts in tons of each grade of fertilizer and each soil conditioner product and the form in which the fertilizer or soil conditioner was distributed such as bags, liquid, bulk or other forms. This information shall be reported by one of the following methods:

A. submitting a summary report approved by the department on or before the fifteenth day of each month covering shipments made during the preceding month; or

B. submitting a copy of the invoice within five business days after shipment. Information furnished to the department under this section shall not be disclosed in such a way as to divulge the operation of any person.

History: 1953 Comp., 45-13-21, enacted by Laws 1963, ch. 184, 11; 1971, ch. 203, 1; 1975, ch. 181, 11; 2013, ch. 112, 10.



Section 76-11-12 - Publications.

76-11-12. Publications.

The board shall publish at least annually and in a form it deems proper:

A. information concerning the distribution of fertilizers and soil conditioners; and

B. results of analysis based on official samples of fertilizers and soil conditioners distributed within the state as compared with the analysis guaranteed in the registration and the label.

History: 1953 Comp., 45-13-22, enacted by Laws 1963, ch. 184, 12; 1975, ch. 181, 12; 2013, ch. 112, 11.



Section 76-11-13 - Rules.

76-11-13. Rules.

For the enforcement of the New Mexico Fertilizer Act, the board may prescribe and, after public hearing following due public notice, adopt the rules relating to the distribution of fertilizers and soil conditioners that it may find necessary to carry into effect the full intent and meaning of the New Mexico Fertilizer Act. Under this section, the board may promulgate rules for the storing, hauling and handling of anhydrous ammonia and other gaseous or liquid fertilizers, and they shall have the same effect as law.

History: 1953 Comp., 45-13-23, enacted by Laws 1963, ch. 184, 13; 1967, ch. 69, 1; 1975, ch. 181, 13; 2013, ch. 112, 12.



Section 76-11-14 - Short weight.

76-11-14. Short weight.

If a fertilizer or soil conditioner in the possession of the consumer is found by the department to be short in weight or other measure prescribed by the board, the registrant of the fertilizer or soil conditioner shall, within thirty days after official notice from the department, pay to the consumer a penalty equal to four times the value of the actual shortage.

History: 1953 Comp., 45-13-24, enacted by Laws 1963, ch. 184, 14; 1975, ch. 181, 14; 2013, ch. 112, 13.



Section 76-11-15 - Cancellation of registrations.

76-11-15. Cancellation of registrations.

The department may cancel the registration of any brand of fertilizer or soil conditioner or refuse to register any brand of fertilizer or soil conditioner upon satisfactory evidence that the registrant has used fraudulent or deceptive practices in the evasions or attempted evasions of the provisions of the New Mexico Fertilizer Act or any rules promulgated under that act; provided that no registration shall be revoked or refused until the registrant is given an opportunity to appear for a hearing by the department.

History: 1953 Comp., 45-13-25, enacted by Laws 1963, ch. 184, 15; 1975, ch. 181, 15; 2013, ch. 112, 14.



Section 76-11-16 - Stop sale orders.

76-11-16. Stop sale orders.

The department may issue and enforce a written or printed "stop sale, use or removal" order to the owner or custodian of any lot of fertilizer or soil conditioner and to be held at a designated place when the department finds the fertilizer or soil conditioner is being offered or exposed for sale in violation of any of the provisions of the New Mexico Fertilizer Act until the law has been complied with and the fertilizer or soil conditioner is released in writing by the department or the violation has been otherwise legally disposed of by written authority. The department shall release the fertilizer or soil conditioner so withdrawn when the requirements of the provisions of the New Mexico Fertilizer Act have been complied with and all costs and expenses incurred in connection with the withdrawal have been paid.

History: 1953 Comp., 45-13-26, enacted by Laws 1963, ch. 184, 16; 1975, ch. 181, 16; 2013, ch. 112, 15.



Section 76-11-17 - Seizure; condemnation; sale.

76-11-17. Seizure; condemnation; sale.

A. Any lot of fertilizer or soil conditioner not in compliance with the provisions of the New Mexico Fertilizer Act is subject to seizure on complaint of the department to a court of competent jurisdiction in the area in which the fertilizer or soil conditioner is located.

B. In the event the court finds the fertilizer or soil conditioner to be in violation of the New Mexico Fertilizer Act and orders the condemnation of the fertilizer or soil conditioner, it shall be disposed of in any manner consistent with the quality of the fertilizer or soil conditioner and the laws of the state.

C. In no instance shall the disposition of the fertilizer or soil conditioner be ordered by the court without first giving the claimant an opportunity to apply to the court for release of the fertilizer or soil conditioner or for permission to process or relabel the fertilizer or soil conditioner to bring it into compliance with the New Mexico Fertilizer Act.

History: 1953 Comp., 45-13-27, enacted by Laws 1963, ch. 184, 17; 1975, ch. 181, 17; 2013, ch. 112, 16.



Section 76-11-18 - Violations.

76-11-18. Violations.

A. If it appears from the examination of a fertilizer or soil conditioner that any of the provisions of the New Mexico Fertilizer Act or the rules issued pursuant to that act have been violated, the department shall cause notice of the violations to be given to the registrant, distributor or possessor from whom the sample was taken; a person notified shall be given opportunity to be heard under the rules prescribed by the board. If it appears after the hearing, either in the presence or the absence of the person notified, that any of the provisions of the New Mexico Fertilizer Act or rules issued pursuant to that act have been violated, the department may certify the facts to the proper district attorney.

B. A person convicted of violating any provision of the New Mexico Fertilizer Act or the rules issued pursuant to that act is guilty of a misdemeanor.

C. Nothing in the New Mexico Fertilizer Act shall require the department or its representative to report for prosecution or for the institution of seizure proceedings as a result of minor violations of the New Mexico Fertilizer Act when it believes that the public interests will be best served by a suitable notice of warning in writing.

D. The department may apply for and the court may grant a temporary or permanent injunction restraining a person from violating or continuing to violate any of the provisions of the New Mexico Fertilizer Act or any rule promulgated pursuant to that act, notwithstanding the existence of other remedies at law. The injunction shall be issued without bond.

History: 1953 Comp., 45-13-28, enacted by Laws 1963, ch. 184, 18; 1975, ch. 181, 18; 2013, ch. 112, 17.



Section 76-11-19 - Exchanges between manufacturers.

76-11-19. Exchanges between manufacturers.

Nothing in the New Mexico Fertilizer Act shall be construed to restrict or avoid sales or exchanges of fertilizers or soil conditioners to each other by importers, manufacturers or manipulators that mix those materials for sale or as preventing the free and unrestricted shipments of fertilizer or soil conditioners to manufacturers or manipulators that have registered their brands as required by the provisions of the New Mexico Fertilizer Act.

History: 1953 Comp., 45-13-29, enacted by Laws 1963, ch. 184, 19; 1975, ch. 181, 19; 2013, ch. 112, 18.



Section 76-11-20 - Cooperation with other agencies.

76-11-20. Cooperation with other agencies.

The department may cooperate with and enter into agreements with other state agencies, other states and agencies of the federal government to carry out the provisions of the New Mexico Fertilizer Act.

History: Laws 2013, ch. 112, 20.






Article 12 - Cooperative Marketing Associations

Section 76-12-1 - Short title.

76-12-1. Short title.

This act [76-12-1 through 76-12-23 NMSA 1978] may be cited as the "Cooperative Marketing Association Act".

History: Laws 1937, ch. 152, 1; 1941 Comp., 48-1301; 1953 Comp., 45-14-1.



Section 76-12-2 - Declaration of policy.

76-12-2. Declaration of policy.

In order to promote, foster and encourage the intelligent handling, processing and orderly marketing of agricultural products and the organization and incorporation of cooperative marketing associations of agricultural producers, this act [76-12-1 through 76-12-23 NMSA 1978] is passed. It is the declared policy of this state that this act be liberally construed.

History: Laws 1937, ch. 152, 2; 1941 Comp., 48-1302; 1953 Comp., 45-14-2.



Section 76-12-3 - Definitions.

76-12-3. Definitions.

As used in this act [76-12-1 through 76-12-23 NMSA 1978], unless the context or subject matter requires otherwise:

A. the term, "agricultural products" shall include horticultural, viticultural, nut, dairy, livestock, poultry, bee and any other farm products;

B. the term "member" means in addition to those admitted to membership in an association without capital stock, holders of common stock in associations organized with capital stock;

C. the term "association" means any corporation organized under this act or any similar corporation organized under any general or special act of this or any other state as a cooperative association, for the mutual benefit of its members, as agricultural producers, in which the return on the stock or membership capital is limited to an amount not to exceed eight per centum (8%) per annum, and which during any fiscal year does not deal with nonmembers' products to an amount greater in value than members' products;

D. the term "person" shall include: individuals, partnerships, firms, corporations and associations;

E. associations organized hereunder shall be deemed nonprofit, inasmuch as they are not organized to make profit for themselves as such, nor for their members, as such, but only for their members as producers or users of products purchased.

History: Laws 1937, ch. 152, 3; 1941 Comp., 48-1303; 1953 Comp., 45-14-3.



Section 76-12-4 - Who may organize.

76-12-4. Who may organize.

Five or more natural persons of full age, engaged in the production of agricultural products either as tenants or landlords, who are residents of this state or any other, or two or more cooperative associations, organized under the laws of this state or any other, may form a nonprofit cooperative association with or without capital stock, under the provisions of this act [76-12-1 through 76-12-23 NMSA 1978].

History: Laws 1937, ch. 152, 4; 1941 Comp., 48-1304; 1953 Comp., 45-14-4.



Section 76-12-5 - Purposes.

76-12-5. Purposes.

An association may be organized under this act [76-12-1 through 76-12-23 NMSA 1978] to engage in any activity in connection with the marketing or selling of agricultural products, or with the harvesting, preserving, drying, processing, blending, canning, packing, grading, storing, warehousing, handling, shipping or utilizing such products; or in connection with the manufacturing, marketing, selling or supplying of the byproducts thereof or the manufacturing, selling or supplying of machinery, equipment, feed, fertilizer, seeds, oil, gasoline or other supplies; or in the financing of any of the above-enumerated activities or in performing or furnishing business or educational services on a cooperative basis for those engaged in agriculture as bona fide producers of agricultural products or in any one or more of the activities specified herein.

History: Laws 1937, ch. 152, 5; 1941 Comp., 48-1305; 1953 Comp., 45-14-5.



Section 76-12-6 - Powers.

76-12-6. Powers.

Each association incorporated under this act [76-12-1 through 76-12-23 NMSA 1978] shall have the following powers:

A. to act as an agency for or subsidiary of or to assist cooperative associations formed under this act or similar acts in any one or more of the above-mentioned activities; to act as a holding corporation of the properties of such associations;

B. to make all necessary and proper contracts and agreements with any other association formed in this or any other state, or in connection with any other association in this or any other state to unite in employing and using, or separately to employ and use the same methods, means and agencies which may be used by another association for carrying on and conducting the respective businesses of such associations;

C. to act as the agent or representative of any member or members in any lawful activity;

D. to make loans or advances to members or producer patrons or to the members of an association which is itself a member; to accept any kind, form or type of obligation or security, therefore to purchase, endorse, discount or sell any note, draft, bill of exchange, debenture, bill of sale, mortgage or other obligations acquired by it, the proceeds of which have been advanced or used in the first instance for any of the purposes provided for herein; to discount for or purchase from any association, organized under the laws of any state with or without its endorsement, any note, draft, bill of exchange, debenture, bill of sale, mortgage or other obligation the proceeds of which are advanced or used in the first instance for carrying on any cooperative activity authorized under this act and to dispose of same with or without endorsement. An association organized under this act and exercising any of the powers provided in this paragraph shall not engage in the business of banking;

E. to establish and accumulate reserves including a permanent surplus fund as an addition to capital; to invest the reserves either directly or by means of subsidiary or affiliated associations or other corporations in real estate or other property for carrying out the purpose of the association; or the reserves may be deposited or invested in such securities as the bylaws may provide;

F. to purchase or otherwise acquire, hold, own and exercise all rights of ownership in, and to sell, transfer, pledge or guarantee the payment of dividends or interest on, or the retirement or redemption of, shares of capital stock, bonds or other obligations of any corporation or association, engaged in any directly or indirectly related activity, or in the production, warehousing, handling or marketing of any of the products handled by the association;

G. to buy, hold and exercise all privileges of ownership over such real or personal property, as may be necessary or convenient for the conduct and operation of any of the business of the association, or incidental thereto;

H. to borrow money from any source without limitation as to amount of corporate indebtedness or liability, with authority to give any form of obligation or security therefor;

I. to establish and secure, own and develop patents, trademarks and copyrights;

J. to deal in products, handle machinery, equipment or supplies or perform services for or on behalf of nonmembers to an amount not greater in value during any fiscal year than such as are dealt in, handled or performed by it for, or on behalf of its members during the same period;

K. to do each and everything necessary, suitable or proper for the accomplishment of any one of the purposes, or the attainment of any one or more of the subjects herein enumerated, or conducive to or expedient for the interest or benefit of the association, and to contract accordingly; and in addition, to exercise and possess all powers, rights and privileges necessary or incidental to the purposes for which the association is organized, or the activities in which it is engaged; and in addition [to exercise] any other rights, powers and privileges granted by the laws of this state to ordinary business corporations, except such as are inconsistent with the express provisions of this act; and to do any such thing anywhere.

History: Laws 1937, ch. 152, 6; 1941 Comp., 48-1306; 1953 Comp., 45-14-6.



Section 76-12-7 - Articles of incorporation.

76-12-7. Articles of incorporation.

The incorporators of an association to be formed under the Cooperative Marketing Association Act must prepare and file articles of incorporation setting forth:

A. the name of the association, which may or may not include the word "cooperative";

B. its purposes;

C. its duration;

D. its principal place of business in the state;

E. the name and post office address of each of the incorporators;

F. the names and addresses of those who are to serve as incorporating directors for the first term or until the election and qualifications of their successors;

G. if organized without capital stock, whether the property rights and interests of each member are to be equal or unequal; if unequal, the general rule applicable to all members by which the property rights and interests respectively of each member shall be determined; and provision for the admission of new members who shall share in the property of the association in accordance with the general rule;

H. if organized with capital stock, the amount of such stock and the number of shares into which the capital stock is to be divided, whether all or part of the capital stock shall have par value and, if so, the par value thereof; and if there is to be more than one class of stock created, a description of the different classes, the number of shares in each class, the relative rights, interests and preferences each class shall represent and the dividends, which may be cumulative not exceeding eight percent per year, to which each share shall be entitled; and

I. in addition to the foregoing, the articles of incorporation may contain any provision consistent with law with respect to management, regulation, government, financing, indebtedness, membership, the establishment of voting districts and the election of delegates for representative purposes, the issuance, retirement and transfer of its stock, if formed with capital stock, or any provision relative to the way or manner in which it shall operate with respect to its members, officers or directors and any other provisions relating to its affairs.

The articles of incorporation must be subscribed by the incorporators and acknowledged by one of them before an officer authorized by the law of the state to take and certify acknowledgments of deeds and conveyances and shall be filed with the secretary of state. When filed, the articles of incorporation or certified copies thereof shall be received in all courts of the state as prima facie evidence of the facts contained therein and of the due incorporation of the association.

History: Laws 1937, ch. 152, 7; 1941 Comp., 48-1307; 1953 Comp., 45-14-7; 2013, ch. 75, 49.



Section 76-12-8 - Filing and recording articles of incorporation.

76-12-8. Filing and recording articles of incorporation.

The articles of incorporation shall be filed with the secretary of state, and a copy thereof, duly certified by the secretary of state shall be recorded in the office of the county clerk of the county where the principal office of the association is to be located in this state. For filing the articles of incorporation, an association shall pay to the secretary of state fifty dollars ($50.00), together with the proportionate part of the annual license fee that may be due for the succeeding fraction of the fiscal year, and for filing an amendment to the articles, twenty-five dollars ($25.00).

History: Laws 1937, ch. 152, 8; 1941 Comp., 48-1308; 1953 Comp., 45-14-8; 1993, ch. 311, 12; 1996, ch. 19, 1; 2013, ch. 75, 50.



Section 76-12-9 - Amendments to articles of incorporation.

76-12-9. Amendments to articles of incorporation.

The articles of incorporation may be altered or amended at any regular meeting or any special meeting called for that purpose. An amendment must first be approved by two-thirds of [the] directors, and then adopted by a vote representing two-thirds of all members present at such meeting. Amendments to the articles of incorporation when adopted shall be filed in the same manner as provided for the filing of the original articles.

History: Laws 1937, ch. 152, 9; 1941 Comp., 48-1309; 1953 Comp., 45-14-9.



Section 76-12-10 - Bylaws.

76-12-10. Bylaws.

Each association incorporated under this act [76-12-1 through 76-12-23 NMSA 1978] shall adopt bylaws consistent with this act, within thirty days after its incorporation. A majority of the members voting thereon is necessary to adopt such bylaws, or if the association permits its members to vote on the basis of patronage, a majority in numbers which is also a majority of the patronage. The bylaws shall provide for their amendment by the members and the method by which amendments may be adopted. The following matters among others may be covered in the bylaws:

A. the time, place and manner of calling and conducting its meetings, which meetings, and the meetings of its directors, may be held either within or without the state;

B. the number of members constituting a quorum;

C. the right of members to vote except by proxy, at general or special meetings and by mail; and the conditions, manner, form and effects of such votes;

D. the number of directors constituting a quorum;

E. the number, qualifications, compensation, duties and term of office of directors and officers; the time of their election and the mode and manner of giving notice thereof;

F. penalties for violations of bylaws;

G. the amount of entrance, organization and membership fees, if any; the manner and method of collection of the same, and the purposes for which they may be used;

H. the amount which each member shall be required to pay annually or from time to time, if at all, to carry on the business of the association; the charge, if any, to be paid by each member for services rendered by the association to him and the time of payment and the manner of collection; and the marketing contract between the association and its members which every member may be required to sign;

I. the number, qualification and voting rights of members of the association and the conditions precedent to membership; the method, time and manner of permitting members to withdraw or to transfer their stock; the manner of assignment and transfer of the interest of members; the mode, manner and effect of the expulsion of a member; the manner of determining the value of a member's interest and provision for its purchase by the association upon the death or withdrawal of a member or upon the expulsion of a member or forfeiture of his membership.

History: Laws 1937, ch. 152, 10; 1941 Comp., 48-1310; 1953 Comp., 45-14-10.



Section 76-12-11 - Members.

76-12-11. Members.

A. Under the terms and conditions prescribed in the bylaws adopted by it, an association may admit as members, or issue common stock to only cooperative associations and/or persons engaged in the production of agricultural products to be handled by or through the association, including the lessees and tenants of land used for the production of such products and any lessors and landlords who receive as rent all or part of the crop raised on the leased premises. An association organized hereunder may become a member or stockholder of any other cooperative association organized in this or any other state.

B. A member shall lose his membership and voting rights if he ceases to belong to the class of persons eligible for membership under this section, but he shall remain subject to any liability already incurred by him as a member of the association and shall be entitled to receive from the association within three years after his ceasing to be a member the value of his membership interest in the association subject to the conclusive appraisal by the board of directors. If the association shall approve the member's designation of a transferee of his membership interest the association shall be under no obligation to pay the transferrer [transferor] the value of this interest.

C. Except for debts lawfully contracted between him and the association no member shall be liable for the debts of the association to any amount exceeding the sum remaining unpaid on his subscription to membership.

D. Under the provisions of its bylaws an association may provide that no members shall have more than one vote, or it may provide that members may vote according to actual patronage. However, in no case shall a member be allowed to have more than five (5) votes, and a member shall not be allowed more than one vote because of the amount of stock or membership capital he may own.

History: Laws 1937, ch. 152, 11; 1941 Comp., 48-1311; 1953 Comp., 45-14-11.



Section 76-12-12 - Issuance of membership certificates and stock.

76-12-12. Issuance of membership certificates and stock.

A. When a member of an association has paid his membership fee or stock subscription in full he shall receive, as the case may be, a certificate of membership or a stock certificate.

B. No association shall issue membership certificates or stock until they have been fully paid for, but an association in its bylaws may admit a member and allow him to vote and hold office as soon as twenty per centum (20%) of his membership fee or his stock certificate has been paid.

C. An association shall limit the interest it pays on membership capital or stock to an amount not greater than eight percent (8%) per annum. Such apportionment shall not be made until not less than ten (10%) percent of any undistributed balance accruing since the last apportionment, has been set aside in a surplus or reserve fund unless such surplus or reserve fund equal [equals] at least one hundred (100%) percent of the paid up membership fees or capital stock.

D. Undistributed balances from any source, in excess of additions to reserves and surplus, shall be distributed on the basis of patronage, that is according to the amount or value, as the association may decide, of the products sold to or through, and/or purchased from or through, the association by its patrons. The distribution of such balances may be restricted to members or be made at the same or a different rate for members and nonmembers. The bylaws may provide that any distribution to a nonmember, eligible for membership may be credited to such nonmember until the amount thereof equals the value of a membership certificate or a share of the association's common stock. Such a distribution credited to the account of a nonmember shall revert to the reserve fund to be used for educational purposes if, after two years, the amount is less than the value of a membership certificate or a share of common stock, or in case said person does not accept and exercise his membership privileges.

E. Ownership of common stock and/or membership certificates may be transferred by a member only to other associations or to persons engaged in the production of agricultural products, and who are eligible to hold same. Such transfer must be approved by the board of directors before it is binding on the association.

F. An association may issue and sell preferred stock to members or nonmembers. Preferred stock may be redeemable or retirable by the association on such terms and conditions as may be provided by the bylaws and printed on the stock certificate. Preferred stockholders shall not be entitled to vote. Whenever an association organized hereunder with preferred stock shall purchase the stock or any interest in any property of any person it may discharge the obligation so incurred wholly or in part by exchanging for the acquired interest shares of its preferred stock to an amount which would equal the fair market value of the stock or interest so purchased as determined by the board of directors.

History: Laws 1937, ch. 152, 12; 1941 Comp., 48-1312; 1953 Comp., 45-14-12.



Section 76-12-13 - General and special meeting; how called.

76-12-13. General and special meeting; how called.

One or more regular meetings shall be held annually in such places, as the bylaws may stipulate. The board of directors shall have the right to call a special meeting at any time; and ten (10%) percent of the members may file a petition stating the specific business to be brought before the association and demand a special meeting at any time. Such meeting must thereupon be called by the directors. Notice of all meetings, together with a statement of the purposes thereof, shall be mailed to each member at least ten days prior to the meeting, or if provided by the bylaws, all notices may be given by publication in a house organ of general circulation among the members.

History: Laws 1937, ch. 152, 13; 1941 Comp., 48-1313; 1953 Comp., 45-14-13.



Section 76-12-14 - Directors; election.

76-12-14. Directors; election.

The affairs of the association shall be managed by a board of not less than five or [nor] more than twenty-one directors to be elected by the members with such qualifications as may be provided for in the articles of incorporation or bylaws. All of the directors shall be members of the association or officers, directors or members of member associations.

When a vacancy on the board of directors occurs other than by expiration of term or removal, the remaining members of the board, shall fill the vacancy either by a majority vote of the board, or by calling a special election of the members in the district affected.

There shall be no personal liability to a director or member of an association in his official action or omission except for wilful negligence or malfeasance in office.

History: Laws 1937, ch. 152, 14; 1941 Comp., 48-1314; 1953 Comp., 45-14-14.



Section 76-12-15 - Officers.

76-12-15. Officers.

The officers of every such association shall be a president, one or more vice presidents, a secretary and a treasurer and such other officers as may be authorized in the bylaws. The president and at least one of the vice presidents must be members and directors of the association. The office of secretary and treasurer may be combined. The treasurer may be other than a member of the association and as such shall not be considered as an officer, but as a function [functionary] of the board of directors. Officers shall be elected by the directors in the manner and for such terms as the bylaws provide.

History: Laws 1937, ch. 152, 15; 1941 Comp., 48-1315; 1953 Comp., 45-14-15.



Section 76-12-16 - Contracts between associations and members.

76-12-16. Contracts between associations and members.

A. Members may be required to execute contracts as a condition of admission to the association, whereby the members agree to patronize the facilities created by the associations, to sell all or a specified part of their products to or through, or to buy all or a specified part of their supplies from or through, the association or any facilities created by it. If the members in the association contract a sale to or through the association the fact that for certain purposes the relation between the association and its members may be one of agency shall not prevent the passage from the member to the association of absolute and exclusive title to the products which are the subject matter of the contract. Such title shall pass to the association upon delivery of the product or at any other specified time which may be expressly and distinctly agreed upon in the contract subject to previously existing liens. In the case of contracts with members who are natural persons, if the period of the contract exceeds three years, the contracts executed thereunder shall specify a reasonable period in each year during which the member by giving to the association such reasonable notice as may be prescribed in the contract may withdraw and be released from his obligations, subject to liability already incurred by him as a member of the association. In the absence of a provision for notice of withdrawal in the contract a member who is a natural person may withdraw at any time after three years subject to liabilities already incurred.

B. The contract may fix, as liquidated damages, which shall not be regarded as penalties, specific sums to be paid by the member to the association upon the breach of any provision of the contract regarding the use of any facilities of the association or the sale or delivery or withholding of products and may further provide that the member who breaks his contract shall pay all costs, premiums for bonds, expenses and fees, in case any action is brought upon the contract by the association.

C. In the event of any breach or threatened breach of such a contract by a member, the association shall be entitled to an injunction to prevent the breach of the contract and to a decree of specific performance thereof. Pending the adjudication of such an action and upon filing a verified complaint showing the breach or threatened breach, the association shall be entitled to a temporary restraining order and preliminary injunction against the member.

D. The association may cause the original of a contract or an authenticated copy thereof to be filed in the office of the county clerk of the county in which the products described in the contract, or any part thereof, are or will at some future time be situated. Such contracts shall describe the property or services affected, the manner in which they are affected and the time for which they are affected and shall state the names and residences of the parties to the contract.

The filing of a contract in conformity to the provisions of this section shall operate as notice thereof to all subsequent purchasers and incumbrancers of so much of said property as is at the time mentioned in the contract located in the county or counties wherein such contract or authenticated copy thereof is filed; provided that when property subject to such a contract is moved into this state, or from one county to another, any previous filing of the contract shall not operate as notice as against subsequent creditors, purchasers, mortgagees or encumbrancers for a longer period than one hundred twenty days after such removal, but such contract must be refiled in the county to which the chattel is removed and in which it is permanently located. The fees for filing such contracts shall be twenty-five cents (25 ) for each contract.

E. Whenever such contract shall have terminated, the association shall on demand give to the member a certificate to that effect, which may be filed with the county clerk. The county clerk shall be entitled to the same filing fees under this subsection as in the case of chattel mortgages.

History: Laws 1937, ch. 152, 16; 1941 Comp., 48-1316; 1953 Comp., 45-14-16.



Section 76-12-17 - Associations heretofore organized may adopt the provisions of this act.

76-12-17. Associations heretofore organized may adopt the provisions of this act.

Any association organized under previously existing statutes may elect, by vote of its members as provided in its articles of incorporation and bylaws of [for] the amendment of its articles of incorporation and bylaws to be brought under the provisions of this act [76-12-1 through 76-12-23 NMSA 1978] by complying with the restrictions provided herein. A statement signed and sworn to by its directors to the effect that the corporation or association has decided to adopt the benefits and be bound by the provisions of this act and has duly authorized all changes accordingly shall be filed as required for the filing of an amendment to the articles of incorporation. The same fee shall be paid for such filing as for the filing of an amendment to the articles of incorporation.

History: Laws 1937, ch. 152, 17; 1941 Comp., 48-1317; 1953 Comp., 45-14-17.



Section 76-12-18 - Associations are not in restraint of trade.

76-12-18. Associations are not in restraint of trade.

A. Any association organized hereunder and complying with the terms hereof shall be deemed not to be a conspiracy nor a combination in restraint of trade nor an illegal monopoly; nor an attempt to lessen competition or to fix prices arbitrarily or to create a combination or pool in violation of any law of this state; and the contracts and agreements between the association and its members and any agreements authorized in this act [76-12-1 through 76-12-23 NMSA 1978] shall be considered not to be illegal nor in restraint of trade nor a part of conspiracy or combination to accomplish an improper or illegal purpose nor contrary to the provisions of any statute enacted against pooling or combinations.

B. An association organized hereunder may acquire, exchange, interpret and disseminate to its members, to other cooperative associations and otherwise, past, present and prospective, crop, market, statistical, economic and other similar information either directly or through an agent created or selected by it or by other associations acting in conjunction with it.

C. An association organized hereunder may advise its members in respect to the adjustment of their current and prospective production of agricultural commodities with due account of the prospective volume of consumption, selling prices and existing or potential surpluses to the end that every market may be served from the most convenient productive areas under a program of orderly marketing that will assure supplies without undue enhancement of prices or the accumulation of undue surpluses.

History: Laws 1937, ch. 152, 18; 1941 Comp., 48-1318; 1953 Comp., 45-14-18.



Section 76-12-19 - Quo warranto to test validity of incorporation.

76-12-19. Quo warranto to test validity of incorporation.

The right of an association claiming to be organized and incorporated and carrying on its business under this act [76-12-1 through 76-12-23 NMSA 1978] to do and to continue its business, may be inquired into by quo warranto.

History: Laws 1937, ch. 152, 19; 1941 Comp., 48-1319; 1953 Comp., 45-14-19.



Section 76-12-20 - Taxation.

76-12-20. Taxation.

It is the duty of every association organized pursuant to provisions of the Cooperative Marketing Association Act and foreign associations admitted to do business in this state under that act to procure annually from the secretary of state a license authorizing the transaction of business in the state. Each domestic or foreign corporation shall pay annually a license fee of twenty-five dollars ($25.00) to the secretary of state before receiving such license.

History: Laws 1937, ch. 152, 20; 1941 Comp., 48-1320; 1953 Comp., 45-14-20; 1993, ch. 311, 13; 2013, ch. 75, 51.



Section 76-12-21 - Application of general corporation laws.

76-12-21. Application of general corporation laws.

The provisions of the general business corporation laws of this state and all powers and rights thereunder shall apply to the associations organized hereunder, except where such provisions are inconsistent with the express provisions of this act [76-12-1 through 76-12-23 NMSA 1978].

History: Laws 1937, ch. 152, 21; 1941 Comp., 48-1321; 1953 Comp., 45-14-21.



Section 76-12-22 - Repeal; saving's saving clause.

76-12-22. Repeal; saving's [saving] clause.

Chapter 66, Session Laws of 1927, (being Sections 31-201 to 31-214, inclusive, New Mexico Statutes Annotated, 1929 Compilation), is repealed. Provided, however, that this act [76-12-1 through 76-12-23 NMSA 1978], and such repeal, shall not in any way affect or limit any marketing association heretofore organized under the provisions of said laws, and that such association may elect to adopt the provisions of this act as provided in Section 17 [76-12-17 NMSA 1978] hereof.

History: Laws 1937, ch. 152, 22; 1941 Comp., 48-1322; 1953 Comp., 45-14-22.



Section 76-12-23 - Interpretation.

76-12-23. Interpretation.

Each and all the rights and remedies hereby given shall be construed as in addition to those already existing.

History: Laws 1937, ch. 152, 24; 1941 Comp., 48-1323; 1953 Comp., 45-14-23.






Article 13 - Processors of Agricultural Products



Article 14 - Cotton Ginning and Handling



Article 15 - Fruit and Vegetable Standards

Section 76-15-10 - Exclusions and exemptions.

76-15-10. Exclusions and exemptions.

The Produce Marketing Act [76-15-10 through 76-15-21 NMSA 1978] shall not apply to any New Mexico grower growing and selling produce of his own production.

History: 1953 Comp., 45-17-33, enacted by Laws 1963, ch. 82, 1.



Section 76-15-11 - Short title.

76-15-11. Short title.

This act [76-15-10 through 76-15-21 NMSA 1978] may be cited as the "Produce Marketing Act".

History: 1953 Comp., 45-17-34, enacted by Laws 1963, ch. 82, 2.



Section 76-15-12 - Purpose of act.

76-15-12. Purpose of act.

The purpose of the Produce Marketing Act [76-15-10 through 76-15-21 NMSA 1978] is to promote the development of the produce industry in New Mexico, to prevent fraud and deception in the receiving, packing, marketing, shipping, consignment, sale and accounting of sales of produce, to establish quality standards for produce and to provide for proper licensing and bonding of brokers, packers and wholesalers covered by the Produce Marketing Act.

History: 1953 Comp., 45-17-35, enacted by Laws 1963, ch. 82, 3.



Section 76-15-13 - Definitions.

76-15-13. Definitions.

As used in the Produce Marketing Act [76-15-10 through 76-15-21 NMSA 1978]:

A. "produce" means the food product from any vine, tree or plant which produces fruits, vegetables or nuts for human consumption;

B. "board" means the board of regents of the New Mexico state university;

C. "broker" means a commission merchant or any other person engaged in the business of receiving any produce for sale, on commission or for or on behalf of another;

D. "packer" means any person engaged in the business of grading, packing, cooling or storing of any produce other than his own production;

E. "grower" means any person engaged in the growing of any produce crop;

F. "person" means individuals, partnerships, corporations and grower cooperative associations or any other legal entities;

G. "dealer" means any person engaged in the business of buying any produce from the grower for processing or resale; and

H. "cash buyer" means any person who acquires possession or control of produce and pays in full at the time of the acquisition in lawful money of the United States or by certified or cashier's check or by post office money order.

History: 1953 Comp., 45-17-36, enacted by Laws 1963, ch. 82, 4; 1981, ch. 283, 1; 1987, ch. 312, 1.



Section 76-15-14 - Application; license; bonds.

76-15-14. Application; license; bonds.

Except for a cash buyer, no person shall act as a dealer, broker or packer without first obtaining a license from the board. The board may grant licenses in proper cases upon written application accompanied by the appropriate fee and surety bond. The application shall be on a form prescribed and provided by the board, and shall require information concerning the identity of the owners and officers of the firm to be licensed, and any other information the board deems necessary. The surety bond shall be approved as to form by the attorney general and shall be conditioned on the conduct of the business of the person bonded in compliance with the Produce Marketing Act [76-15-10 through 76-15-21 NMSA 1978], and honestly and without fraud. The bond shall run to the state of New Mexico for the payment of all inspection fees, and for the benefit of any person or persons injured by the dishonesty, fraud or noncompliance with the Produce Marketing Act or any regulation of the board.

History: 1953 Comp., 45-17-37, enacted by Laws 1963, ch. 82, 5; 1981, ch. 283, 2.



Section 76-15-15 - License fees; bonds.

76-15-15. License fees; bonds.

The fees and bonds required under the Produce Marketing Act [76-15-10 through 76-15-21 NMSA 1978] shall be established by the department of agriculture in an amount not to exceed:

License Fee

Bond

Broker

$100

$100,000

Packer

$50.00

$50,000

Dealer

$50.00

$50,000

History: 1953 Comp., 45-17-38, enacted by Laws 1963, ch. 82, 6; 1981, ch. 283, 3.



Section 76-15-16 - Records and accounts.

76-15-16. Records and accounts.

All persons licensed under the Produce Marketing Act [76-15-10 through 76-15-21 NMSA 1978] shall keep complete and accurate records showing all produce handled by them, the ownership of the produce, date and place of any shipments. Packers will give growers the weight or count by box or bag of any produce packed for the grower. Brokers are required to give growers a record of the shipments upon completion of shipping.

History: 1953 Comp., 45-17-39, enacted by Laws 1963, ch. 82, 7.



Section 76-15-17 - Board regulations.

76-15-17. Board regulations.

The board is authorized to:

A. establish, after proper hearing, reasonable rules and regulations on containers, packaging and labeling;

B. establish regulations on acquiring information about brokers, [and] packers, relative to the officers, or officials in the company; and

C. establish any other rules or regulations the board may deem necessary.

History: 1953 Comp., 45-17-40, enacted by Laws 1963, ch. 82, 8.



Section 76-15-18 - Voluntary certification; fees.

76-15-18. Voluntary certification; fees.

Any grower, or broker, desiring federal-state inspection certificates on loads or lots of fruits or vegetables may request inspection and certification and receive such inspection and certification upon payment of fees set by board regulation to cover the cost of inspection fees and issuance of the certificates.

History: 1953 Comp., 45-17-41, enacted by Laws 1963, ch. 82, 9.



Section 76-15-19 - Penalties.

76-15-19. Penalties.

Any person violating any provision of the Produce Marketing Act [76-15-10 through 76-15-21 NMSA 1978] or any rule or regulation promulgated by the board is guilty of a misdemeanor and upon conviction shall be fined not more than three hundred dollars ($300) or imprisoned for not more than ninety days, or both. Conviction of a misdemeanor under the Produce Marketing Act is grounds for revocation of license.

History: 1953 Comp., 45-17-42, enacted by Laws 1963, ch. 82, 10.



Section 76-15-20 - Injunction.

76-15-20. Injunction.

In addition to any other remedy under law, the board may apply to the district court for an injunction, and in proper case the district court may issue a temporary or permanent injunction or both, restraining any person from violating or continuing to violate any of the provisions of the Produce Marketing Act [76-15-10 through 76-15-21 NMSA 1978] or any regulation promulgated by the board. In issuing an injunction on the application of the board, the court shall require no bond.

History: 1953 Comp., 45-17-43, enacted by Laws 1963, ch. 82, 11.



Section 76-15-21 - Individual action on bond.

76-15-21. Individual action on bond.

In the absence of written agreement between the parties, setting a shorter time, no action by an owner or grower for payment from any broker or other person for any load or lot of produce shall be commenced prior to sixty days from the time of shipment. After sixty days from the date of shipment such action can be maintained against the broker and his bond unless the broker has ample justification to show why the payments have not been made.

History: 1953 Comp., 45-17-44, enacted by Laws 1963, ch. 82, 12.






Article 16 - Pecans

Section 76-16-1 - Definitions.

76-16-1. [Definitions.]

In this act [76-16-1 through 76-16-9 NMSA 1978], unless the context otherwise requires:

"container" means any sack, box, barrel, carton or other receptacle used for packing, shipping or selling unshelled pecans;

"subcontainer" means any container when being used within another container;

"pack" and "packed" means the regular placing or arrangement of all or parts of the unshelled pecans in any container or subcontainer;

"deceptive pack" means any container or subcontainer which has in the outer layer or any exposed surface, unshelled pecans which are in quality, size, condition or in any other respect so superior to those in the interior of the container or subcontainer, or the unexposed portion, as to materially misrepresent the contents; such pack is deceptive even though the pecans in the container are virtually uniform in size, when the outer or exposed surface is composed of pecans whose size is not an accurate representation of the variation of size of the pecans in the entire container;

"mislabel" means the placing or presence of any false or misleading statement, design or device, upon any container, or upon the label or lining of any such container or subcontainer containing unshelled pecans, or upon any placard used in connection therewith and having reference to such pecans; a statement, design or device is false or misleading, when the pecans, or container to which it apparently or actually refers, does not conform in every respect to such statement;

"bulk lot" or "bulk load" of any unshelled pecans, means any group of specimens of the same which are not in a container and which is set apart or is separate from any other group or groups;

"placard" means any sign, label or designation other than an oral designation used in connection with any unshelled pecans as a description or identification thereof;

"deceptive arrangement" or "deceptive display" of unshelled pecans means bulk load or lot, arrangement or display thereof which has in the exposed surface unshelled pecans which are so superior in quality, size [or] condition, or in any other respect so superior to those which are concealed, or the unexposed portion, as to materially misrepresent any part of the bulk load or lot;

"mature," except when otherwise specifically defined, means having reached that stage of ripeness which will insure the proper completion of the ripening process after the removal of the product from the tree on which it grew;

"well cured" means that the kernel separates freely from the shell and from the corky partitions inside the shell, and the kernel is not tough or leathery;

"free from rancidity" means that the kernel is not noticeably rancid to the taste;

"free from molds" means that there is no mold on or inside the kernel;

"free from worm injury" means that there are no worms, web or frass inside the shell;

"free from decay" means that the kernel is not putrid or decomposed;

"excessive shriveling" means any combination of shriveling and lack of development which leaves the meat of the nut decidedly shrunken and unpalatable;

"unshelled pecans" means the food product of the pecan tree when the kernel or edible portion has not been separated from the shell;

"germinated kernels" means that the kernels have commenced to grow or develop into a plant or have started to sprout from the shell.

History: Laws 1939, ch. 215, 1; 1941 Comp., 48-1901; 1953 Comp., 45-18-1.



Section 76-16-2 - Declaration.

76-16-2. Declaration.

The purpose of this act [76-16-1 through 76-16-9 NMSA 1978] is to promote the development of the New Mexico pecan industry; to prevent deception in the packing, marking, shipping or sale of unshelled pecans which are packed, marketed, sold or shipped from this state to other states, or imported from other states into this state, or which are sold in this state in packages or bulk, and to set up and establish standards therefor, and protect from disease and injurious insects the pecan orchards of the state.

History: Laws 1939, ch. 215, 2; 1941 Comp., 48-1902; 1953 Comp., 45-18-2.



Section 76-16-3 - Enforcement; rules and regulations; effect; agents and employees; payment.

76-16-3. [Enforcement; rules and regulations; effect; agents and employees; payment.]

The regents of the college of agriculture and mechanic arts of the state of New Mexico [New Mexico state university], are charged with the enforcement of this act [76-16-1 through 76-16-9 NMSA 1978], and such regents are authorized and empowered to promulgate, publish and enforce such reasonable rules and regulations not in conflict herewith, as they may deem necessary to carry out the provisions of this act, and such rules and regulations shall have the force and effect of law and [the regents] shall appoint such agents and employees and fix the salary thereof as may be necessary for the enforcement hereof, and such salaries and expenses of such agents and employees in connection with the enforcement of this act, shall be a proper charge against the appropriations for the college of agriculture and mechanic arts [New Mexico state university].

History: Laws 1939, ch. 215, 3; 1941 Comp., 48-1903; 1953 Comp., 45-18-3.



Section 76-16-4 - Inspection and police powers.

76-16-4. [Inspection and police powers.]

Such regents, their agents and employees shall have power to enter and inspect every place or vehicle within the state where pecans are produced, received, packed, delivered, loaded, shipped, offered for sale or sold, whether for intrastate or interstate shipment, and to inspect such places and all unshelled pecans and containers of unshelled pecans therein. Each such agent and employee, shall have the same powers with respect to the performance of the duties imposed by this act [76-16-1 through 76-16-9 NMSA 1978] as are possessed by peace officers, and shall have the right, while exercising such police powers, to seize or hold as evidence such part of any pack, load, lot, consignment or shipment of unshelled pecans packed, delivered for shipment, loaded, shipped or being transported, offered for sale or sold, in violation of this act, as may in his judgment be necessary to secure the conviction of any person whom he knows, or has good reason to believe, is violating any of the provisions thereof.

History: Laws 1939, ch. 215, 4; 1941 Comp., 48-1904; 1953 Comp., 45-18-4.



Section 76-16-5 - Standard for unshelled pecans.

76-16-5. Standard for unshelled pecans.

A. Unshelled pecans shall be free from blanks and from damage such as germinated kernels, and free from foreign materials. The kernels of unshelled pecans must be mature, well cured, free from rancidity, molds, worm injury and excessive shriveling, so that the meat is [not] leathery, tough, unpalatable or decidedly shrunken and must equal not less than forty-five percent of the total weight of kernel and shell. Not more than ten percent by count of the unshelled pecans in any one container or bulk lot may be below these requirements. Pecans showing the presence of insect pests shall not be tolerated.

B. All containers of unshelled pecans shall bear upon them in plain sight and in plain letters, not less than one and one-half inches in height on the outside thereof, the name of the state or of the foreign country where the pecans were produced.

History: Laws 1939, ch. 215, 5; 1941 Comp., 48-1905; 1953 Comp., 45-18-5.



Section 76-16-6 - Pecans not in conformity with act.

76-16-6. Pecans not in conformity with act.

A. It shall be unlawful to pack or cause to be packed, sell, offer for sale, deliver for shipment, load, ship or transport for shipment, whether packed, shipped or sold or offered for sale in domestic, interstate, intrastate or foreign commerce any unshelled pecans within the meaning of this act [76-16-1 through 76-16-9 NMSA 1978] which do not conform with the requirements of this act. It shall also be unlawful to prepare, deliver for shipment, load, ship, transport, offer for sale or sell a deceptive peck, bulk lot, bulk load, arrangement or display of unshelled pecans within the meaning of this act, or to mislabel any container, subcontainer or display of such unshelled pecans.

B. Nothing in this act shall be construed to conflict with any other law of the state of New Mexico or of the United States of America or regulations regarding net weight or other markings on containers or subcontainers.

History: Laws 1939, ch. 215, 6; 1941 Comp., 48-1906; 1953 Comp., 45-18-6.



Section 76-16-7 - Seizure.

76-16-7. Seizure.

A. Any unshelled pecans packed, stored or delivered for shipment, loaded, shipped or being transported or sold in violation of any of the provisions of this act [76-16-1 through 76-16-9 NMSA 1978], and their containers, are public nuisances, and shall not be moved from the place where they may be, except under the specific direction of a proper enforcing officer. If, after notice of such violation is given to the packer or owner of such unshelled pecans, such packer or owner refuses, or fails within twenty-four hours, to recondition or re-mark the same so as to comply with all the requirements of this act, such pecans and their containers may be seized by such agent or employee and by the order of the district judge of the county within which the same may be, shall be condemned and destroyed, or released upon such conditions as the court, in its discretion, may impose to insure that they will not be packed, delivered for shipment, shipped, transported or sold in violation of this act.

B. No provision of this act shall be construed to prevent the shelling of any pecans within this state, or to prevent a grower of pecans in this state, from selling or delivering the same unpacked and unmarked, as a part of his crop in bulk, to a sheller or packer of pecans for shelling, grading, packing or storage within this state. Any such agent or employee may require from the owner or shipper of unshelled pecans such written or other proof as may be reasonably necessary that such pecans will be used only as permitted by this section and shall hold such pecans until satisfactory proof is given that the same will be so used.

History: Laws 1939, ch. 215, 7; 1941 Comp., 48-1907; 1953 Comp., 45-18-7.



Section 76-16-8 - Prosecution.

76-16-8. Prosecution.

The district attorney of any judicial district in which a violation of this act [76-16-1 through 76-16-9 NMSA 1978] occurs shall, upon request of any enforcing officer or other interested person, prosecute such violation.

History: Laws 1939, ch. 215, 8; 1941 Comp., 48-1908; 1953 Comp., 45-18-8.



Section 76-16-9 - Penalty for violation.

76-16-9. Penalty for violation.

Any person who violates any provision of this act [76-16-1 through 76-16-9 NMSA 1978] or lawful rule or regulation made pursuant hereto, shall be guilty of a misdemeanor and upon conviction shall be fined not more than five hundred dollars [($500)] or be imprisoned not more than one year, or both.

History: Laws 1939, ch. 215, 9; 1941 Comp., 48-1909; 1953 Comp., 45-18-9.






Article 17 - Peanuts



Article 18 - Cotton Districts

Section 76-18-1 - Short title.

76-18-1. Short title.

This act [76-18-1 through 76-18-9 NMSA 1978] may be cited as the "Cotton District Act".

History: 1953 Comp., 45-24-1, enacted by Laws 1965, ch. 107, 1.



Section 76-18-2 - Purpose of act.

76-18-2. Purpose of act.

The purpose of the Cotton District Act is to promote the cotton industry in the state by preventing fraud and deception in ginning and marketing, eliminating or reducing economic waste in marketing and developing markets.

History: 1953 Comp., 45-24-2, enacted by Laws 1965, ch. 107, 2.



Section 76-18-3 - Definitions.

76-18-3. Definitions.

As used in the Cotton District Act:

A. "cotton" means all varieties or strains of upland cotton, except American-Egyptian varieties when not mixed in harvesting or ginning;

B. "grower" means any person engaged in raising cotton for market;

C. "district" means a cotton district organized under the Cotton District Act for the growing and marketing of a single variety of cotton;

D. "order" means any order regulating the marketing or growing of cotton issued under the Cotton District Act; and

E. "director" means the director of the state department of agriculture.

History: 1953 Comp., 45-24-3, enacted by Laws 1965, ch. 107, 3.



Section 76-18-4 - Duties of director.

76-18-4. Duties of director.

Under supervision and control of the board of regents of New Mexico state university, the director shall:

A. administer and enforce the Cotton District Act, and he may delegate all, or any portion, of his powers to any assistant directors;

B. appoint, with the consent of each district board of directors, an assistant director for each district, who shall reside in the district and perform duties assigned by the director and the district board; and

C. issue orders applicable to any district whenever the orders are recommended and approved by the district board of directors, and after notice and an opportunity for public hearing by all persons directly affected by the order. Notice of the hearing shall be given by publication in a newspaper of general circulation within the district at least five days prior to the hearing. Any order becomes effective upon issuance.

History: 1953 Comp., 45-24-4, enacted by Laws 1965, ch. 107, 4.



Section 76-18-5 - Districts; organization.

76-18-5. Districts; organization.

A. Whenever twenty-five or more growers within any given area petition the director to create a district within the area described in the petition, he shall call an election to be held within the area. The call for election shall be posted in five public places within the proposed district and published once in a newspaper of general circulation in each county lying within, or partly within, the proposed district not less than five days prior to the date of the election. At the election, each grower in the proposed district who has up to ten acres of cotton shall have one vote, and he shall have one additional vote for each additional ten acres or major fraction. If sixty percent of the votes cast in the election favor the creation, the district is created.

B. Within thirty days after creation, the director shall call a meeting of growers of the district to perfect the district organization and to select a district board of directors. The district board shall consist of at least five, but not more than nine, members, as determined by the growers at their first meeting.

C. Each district is a corporate body with power to sue and be sued and to pass bylaws for governing the organization.

D. Districts may be abolished after a period of two years in the same manner as provided for their creation.

History: 1953 Comp., 45-24-5, enacted by Laws 1965, ch. 107, 5.



Section 76-18-6 - Expenses; fees; disbursements.

76-18-6. Expenses; fees; disbursements.

A. In order to defray necessary expenses he incurs in the formulation, issuance, administration and enforcement of any orders in a district, and advertising and sales promotion costs for the district, the director shall prepare a budget for these expenses, but the total budget shall not exceed an amount equal to one dollar ($1.00) for each bale of cotton grown in the district. He shall issue an order including provision for collection of necessary fees to cover the amount of the budget, together with conditions for payment. Each grower, ginner or shipper of cotton within the district shall pay fees to the director for the time and in the manner prescribed by the order.

B. Any money collected by the director shall be deposited in the "cotton district fund" in a federal depository and disbursed by the district board of directors concerned for actual salaries and expenses incurred under the Cotton District Act. Any money remaining in the fund may be refunded at the close of any marketing season upon a pro rata basis to all persons from whom it was collected, or it may be held over for the following year's expenses.

C. Any fee assessed under this section constitutes a personal debt of the person assessed and is subject to collection by the director in a civil action.

History: 1953 Comp., 45-24-6, enacted by Laws 1965, ch. 107, 6.



Section 76-18-7 - Limitation of liability.

76-18-7. Limitation of liability.

The director and members and employees of a district board of directors are not responsible for errors in judgment, mistakes or other acts of commission or omission except for their own individual acts of dishonesty or crime.

History: 1953 Comp., 45-24-7, enacted by Laws 1965, ch. 107, 7.



Section 76-18-8 - Penalty.

76-18-8. Penalty.

Any person who violates any provision of the Cotton District Act or any order of the director issued under the act is guilty of a misdemeanor.

History: 1953 Comp., 45-24-8, enacted by Laws 1965, ch. 107, 8.



Section 76-18-9 - Injunction.

76-18-9. Injunction.

The director may bring an action in the district court to enjoin the violation of any provision of the Cotton District Act or order of the director issued under the act.

History: 1953 Comp., 45-24-9, enacted by Laws 1965, ch. 107, 9.






Article 19 - Commercial Feeds



Article 19A - Commercial Feed

Section 76-19A-1 - Short title.

76-19A-1. Short title.

This act [76-19A-1 through 76-19A-17] may be cited as the "New Mexico Commercial Feed Act".

History: Laws 2013, ch. 23, 1.



Section 76-19A-2 - Definitions.

76-19A-2. Definitions.

As used in the New Mexico Commercial Feed Act:

A. "board" means the board of regents of New Mexico state university;

B. "brand name" means any word, name, symbol or device, or any combination of words, names, symbols or devices, that identifies a commercial feed and distinguishes it from that of other commercial feeds;

C. "commercial feed" means one or more feed ingredients that are not otherwise exempt from the provisions of the New Mexico Commercial Feed Act that are manufactured into an animal feed or used as a feed ingredient in the manufacture of another commercial feed;

D. "contract feeder" means a person who is an independent contractor and who feeds commercial feed to animals pursuant to a contract whereby the commercial feed is supplied, furnished or otherwise provided to the person and whereby the person's remuneration is determined all or in part by feed consumption, mortality, profits or amount or quality of product;

E. "customer-formula feed" means a commercial feed that consists of a mixture of feed ingredients, each batch of which is manufactured according to the specific instructions of the final purchaser;

F. "department" means the New Mexico department of agriculture;

G. "distribute" means to offer for sale, exchange or barter or to sell, exchange or barter commercial feed;

H. "distributor" means a person who distributes commercial feed;

I. "drug" means an article intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease in animals other than humans and an article other than commercial feed intended to affect the structure or any function of the animal body;

J. "feed ingredient" means any of the constituent materials that make up a commercial feed;

K. "label" means a display of written, printed or graphic matter upon or affixed to the container in which a commercial feed is distributed or on the invoice or delivery slip with which a commercial feed is distributed;

L. "labeling" means all labels and other written, printed or graphic matter on a commercial feed or any of its containers or wrappers accompanying that commercial feed;

M. "manufacture" means to grind, mix or blend or further process a commercial feed for distribution;

N. "mineral feed" means a commercial feed intended to supply primarily mineral elements or inorganic nutrients;

O. "official sample" means a sample of commercial feed taken by the department;

P. "pet food" means commercial feed prepared and distributed for consumption by dogs or cats;

Q. "product name" means the name of a commercial feed that identifies it as to kind, class or specific use and distinguishes it from all other products bearing the same brand name;

R. "quantity statement" means the net weight, net volume or count of commercial feed;

S. "registrant" means the person who registers commercial feed with the department;

T. "specialty pet food" means commercial feed prepared and distributed for consumption by domesticated animals other than dogs and cats that are normally maintained in a cage or tank, including gerbils, hamsters, canaries, psittacine birds, mynahs, finches, tropical fish, goldfish, snakes and turtles; and

U. "ton" means a net weight of two thousand pounds avoirdupois.

History: Laws 2013, ch. 23, 2.



Section 76-19A-3 - Board and department powers and duties.

76-19A-3. Board and department powers and duties.

A. The New Mexico Commercial Feed Act shall be administered by the department under the direction of the board. The board shall adopt and promulgate rules to carry out the provisions of that act.

B. In promulgating rules as appropriate to the conditions that exist in New Mexico, the board shall consider current good manufacturing practices and definitions of feed ingredients and commercial feed terms recognized by the commercial feed industry and the federal government.

History: Laws 2013, ch. 23, 3.



Section 76-19A-4 - Applicability.

76-19A-4. Applicability.

The New Mexico Commercial Feed Act applies to mineral feed, pet food and specialty pet food as well as other commercial feed. That act applies to contract feeders as well as distributors.

History: Laws 2013, ch. 23, 4.



Section 76-19A-5 - Exemptions.

76-19A-5. Exemptions.

The following are exempt from the provisions of the New Mexico Commercial Feed Act:

A. commodities such as hay, straw, stover, silage, cobs, husks, hulls and individual chemical compounds or substances that are not intermixed with other materials for animal feed and are not adulterated as provided in Section 8 [76-19A-8 NMSA 1978] of the New Mexico Commercial Feed Act; and

B. unmixed whole seeds and physically altered entire unmixed seeds, when they are not chemically changed and are not adulterated as provided in Section 8 of the New Mexico Commercial Feed Act.

History: Laws 2013, ch. 23, 5.



Section 76-19A-6 - Prohibited acts.

76-19A-6. Prohibited acts.

A person shall not:

A. manufacture or distribute commercial feed that is adulterated or misbranded;

B. adulterate or misbrand commercial feed;

C. distribute otherwise exempt agricultural commodities or products that are adulterated as provided in Section 8 [76-19A-8 NMSA 1978] of the New Mexico Commercial Feed Act;

D. fail to register commercial feed in accordance with the New Mexico Commercial Feed Act;

E. fail to pay inspection fees and file reports as required by the New Mexico Commercial Feed Act;

F. sell, distribute or dispose of commercial feed in violation of a withdrawal from distribution order issued by the department or otherwise violate a withdrawal from distribution order;

G. impede, hinder or otherwise prevent or attempt to prevent an agent of the department from performing the agent's duty in accordance with the New Mexico Commercial Feed Act; or

H. reuse bags and totes for commercial feed unless they are cleaned as prescribed by the board.

History: Laws 2013, ch. 23, 6.



Section 76-19A-7 - Misbranding.

76-19A-7. Misbranding.

A commercial feed shall be deemed to be misbranded if:

A. its labeling is false or misleading in any particular;

B. it is distributed under the name of another commercial feed;

C. it is not labeled as required in Section 9 [76-19A-9 NMSA 1978] of the New Mexico Commercial Feed Act;

D. it purports to be a commercial feed or it purports to contain a feed ingredient and the commercial feed or feed ingredient does not conform to the definition of the commercial feed or feed ingredient, if any, prescribed by board rule; or

E. any word, statement or other information that is required by the New Mexico Commercial Feed Act or rules adopted in accordance with that act to appear on the label or labeling is not prominently placed on the label with such conspicuousness, as compared with other words, statements, designs or devices in the labeling, and in such terms as to render it likely to be read and understood by the ordinary person under customary conditions of purchase and use.

History: Laws 2013, ch. 23, 7.



Section 76-19A-8 - Adulteration.

76-19A-8. Adulteration.

A commercial feed is adulterated if:

A. it bears or contains any poisonous or deleterious substance that may render it injurious to health; provided, however, that if the poisonous or deleterious substance is not an added substance, the commercial feed shall not be considered adulterated pursuant to this subsection if the quantity of the poisonous or deleterious substance in the commercial feed does not ordinarily render it injurious to health;

B. it bears or contains any added poisonous, deleterious or nonnutritive substance that is unsafe as prescribed by the board;

C. it is or it bears or contains any food additive that is unsafe as prescribed by board rule;

D. it is a raw agricultural commodity and it bears or contains a pesticide chemical that is unsafe as provided in board rule; provided that where a pesticide chemical has been used in or on a raw agricultural commodity in conformity with an exemption granted or a tolerance prescribed by the board and such raw agricultural commodity has been subjected to processing such as canning, cooking, freezing, dehydrating or milling, the residue of the pesticide chemical remaining in or on such processed commercial feed shall not be deemed unsafe if the residue in or on the raw agricultural commodity has been removed to the extent possible in good manufacturing practice and the concentration of the residue in the processed feed is not greater than the tolerance prescribed for the raw agricultural commodity unless the feeding of such processed feed will result or is likely to result in a pesticide residue in the edible product of the animal that is unsafe as prescribed by the board;

E. it is or it bears or contains any color additive that is unsafe as prescribed by the board;

F. it is or it bears or contains any new animal drug that is unsafe as prescribed by the board;

G. it consists, in whole or in part, of any filthy, putrid or decomposed substance or it is otherwise unfit for animal feed;

H. it has been prepared, packed or held under unsanitary conditions under which it may have become contaminated with filth or been rendered injurious to animal health;

I. it is, in whole or in part, the product of a diseased animal or of an animal that has died otherwise than by slaughter that is unsafe as prescribed by the board;

J. its container is composed, in whole or in part, of any poisonous or deleterious substance that may render the contents injurious to animal health;

K. it has been intentionally subjected to radiation except as prescribed by the board;

L. any valuable constituent has been, in whole or in part, omitted or abstracted from the commercial feed or any less valuable substance substituted for the valuable constituent;

M. its composition or quality falls below or differs from that it is purported or is represented to possess by its labeling;

N. it contains a drug and the methods used in or the facilities or controls used for the drug's manufacture, processing or packaging do not conform to current good manufacturing practice rules promulgated by the board to assure that the drug meets the requirement of the New Mexico Commercial Feed Act as to safety and has the identity and strength and meets the quality and purity characteristics that it purports or is represented to possess; or

O. it contains viable weed seeds in amounts that exceed the limits established by the board.

History: Laws 2013, ch. 23, 8.



Section 76-19A-9 - Labeling.

76-19A-9. Labeling.

A. Commercial feed, except customer-formula feed, shall be accompanied by a label bearing the following information:

(1) the quantity statement;

(2) the product name and the brand name, if any, under which the commercial feed is distributed;

(3) the guaranteed analysis, expressed on an "as is" basis, stated in such terms as the board determines is required to advise the user of the composition of the feed or to support claims made in the labeling; provided that in all cases the substances or elements shall be determinable by laboratory methods approved by the board;

(4) the common or usual name of each ingredient used in the manufacture of the commercial feed; provided that the board may allow the use of a collective term for a group of ingredients that perform a similar function, or it may exempt such commercial feeds or any group of commercial feed from the requirement of an ingredient statement if the board finds that such statement is not required in the interest of consumers;

(5) the name and principal mailing address of the manufacturer or distributor;

(6) adequate directions for the use for commercial feed that contains drugs and for such other commercial feed that the board requires as necessary for safe and effective use; and

(7) such precautionary statements as the board determines are necessary for the safe and effective use of the commercial feed.

B. Customer-formula feed shall be accompanied by a label, invoice, delivery slip or other shipping document that bears the following information:

(1) the name and address of the manufacturer;

(2) the name and address of the purchaser;

(3) the date of delivery;

(4) the product name and quantity statement of each commercial feed and each other feed ingredient used in the mixture;

(5) adequate directions for use for customer-formula feed that contains drugs and for such other customer-formula feed that the board requires as necessary for safe and effective use;

(6) precautionary statements as required by the board; and

(7) if the customer-formula feed contains drugs:

(a) the purpose of the drugs; and

(b) the established name of each active drug ingredient and the level of each drug used in the final mixture expressed in accordance with board rules.

History: Laws 2013, ch. 23, 9.



Section 76-19A-10 - Registration of commercial feed.

76-19A-10. Registration of commercial feed.

A. All commercial feed, except customer-formula feed, shall be registered with the department before being distributed in New Mexico. The application for registration shall be submitted on forms furnished by the department and accompanied by a label or other printed matter describing the commercial feed and by a registration fee of two dollars ($2.00). A copy of the approved registration shall be provided to the registrant. A commercial feed registration expires annually on December 31.

B. A distributor is not required to register a brand of commercial feed that is already registered by another person pursuant to the New Mexico Commercial Feed Act.

C. The department may refuse registration if the application does not comply with the provisions of the New Mexico Commercial Feed Act and may cancel a registration that is subsequently found not to be in compliance with the provisions of that act; provided, however, that a registration shall not be refused or canceled until the applicant or registrant has been given an opportunity to be heard before the board and to amend the application or to cure the problem in registration to comply with the requirements of the New Mexico Commercial Feed Act.

History: Laws 2013, ch. 23, 10.



Section 76-19A-11 - Inspection, sampling and analysis.

76-19A-11. Inspection, sampling and analysis.

A. Except as provided in Subsection E of this section, to enforce the provisions of the New Mexico Commercial Feed Act, an employee or agent of the department may enter upon the premises and inspect any factory, warehouse or other establishment in New Mexico in which commercial feeds are manufactured, processed, packed or held for distribution or enter any vehicle being used to transport or hold commercial feed. The employee or agent may inspect all pertinent equipment, finished and unfinished materials, containers and labeling in the establishment. Entry and inspection shall be during normal business hours and after written notice to the owner, operator or agent in charge. The employee or agent shall present appropriate credentials to the owner, operator or agent in charge of the factory, warehouse or other establishment. Inspections shall be within reasonable limits and in a reasonable manner and may include the verification of only such records and production and control procedures as may be necessary to determine compliance with the provisions of the New Mexico Commercial Feed Act and rules promulgated in accordance with that act. A separate notice shall be given for each inspection, but a notice shall not be required for each entry made during the period covered by the inspection. Each inspection shall be commenced and completed with reasonable promptness. Upon completion of the inspection, the person in charge of the facility or vehicle shall be so notified.

B. Before leaving the premises, the employee or agent of the department who is making the inspection shall give to the owner, operator or agent in charge a receipt for any official samples obtained during the inspection.

C. If the owner of a factory, warehouse or other establishment, or the owner's agent, refuses to admit the employee or agent of the department to inspect in accordance with Subsection A of this section, the department may ask the district court for a warrant directing such owner or the owner's agent to submit the premises described in the warrant to inspection.

D. An employee or agent of the department may enter upon any public or private premises, including any vehicle of transport, during regular business hours to have access to and to obtain official samples and to examine records relating to distribution of commercial feeds.

E. When an employee or agent of the department has reasonable cause to believe that any lot of commercial feed is being distributed in violation of any of the provisions of the New Mexico Commercial Feed Act or rules promulgated in accordance with that act, the employee or agent may issue a withdrawal from distribution order as provided in Section 13 [76-19A-13 NMSA 1978] of the New Mexico Commercial Feed Act.

F. Official sampling and analysis shall be conducted in accordance with methods approved by the board.

G. The results of all analyses of official samples shall be forwarded by the department to the person named on the label and to the purchaser. When the inspection and analysis of an official sample indicates a commercial feed has been adulterated or misbranded, the owner or operator may request a portion of the official sample, and the department shall comply with the request within thirty days following receipt of the analysis.

H. In determining for administrative purposes whether a commercial feed is deficient in any component, the department shall be guided by the official sample obtained and analyzed as provided in this section.

History: Laws 2013, ch. 23, 11.



Section 76-19A-12 - Inspection fees; reports; cancellation of registrations.

76-19A-12. Inspection fees; reports; cancellation of registrations.

A. An inspection fee shall be paid to the board for all commercial feeds distributed in New Mexico. The fee shall not exceed fifteen cents ($.15) per ton, or, for each brand of commercial feed distributed in individual packages of ten pounds or less, a distributor shall pay an annual inspection fee not to exceed twenty-five dollars ($25.00) and shall not pay the tonnage fee on such packages of the brand so registered.

B. Fees collected shall not exceed the costs of inspection, sampling and analysis and other expenses necessary for the administration of the New Mexico Commercial Feed Act. Fees collected shall constitute a fund for the payment of the costs of inspection, sampling and analysis and other expenses necessary for the administration of that act.

C. Except as otherwise provided in this section, a person who distributes commercial feed in New Mexico shall:

(1) file, not later than the last day of January, April, July and October of each year, a quarterly statement setting forth the number of net tons of commercial feeds distributed in New Mexico during the preceding calendar quarter and, upon filing the statement, shall pay the inspection fee. When more than one person is involved in the distribution of commercial feed, the person who distributes to the consumer is responsible for reporting the tonnage and paying the inspection fee unless the report and payment have been made by a prior distributor of the feed; and

(2) keep such records as may be necessary or required by the board to indicate accurately the tonnage of commercial feeds distributed in New Mexico, and the board may examine those records to verify statements of tonnage. If a quarterly report is not filed or if the inspection fee is not paid within the thirty-day period after the end of a quarter, a penalty of twenty percent, or a sum of ten dollars ($10.00), whichever is greater, will be due in addition to the inspection fees, and the inspection fees and the penalty shall constitute a debt for which suit may be brought by the board.

D. Failure to make an accurate statement of tonnage or to pay the inspection fee or comply with the provisions of the New Mexico Commercial Feed Act shall constitute sufficient cause for the cancellation of all registrations on file for the distributor.

History: Laws 2013, ch. 23, 12.



Section 76-19A-13 - Detained commercial feed.

76-19A-13. Detained commercial feed.

A. When an employee or agent of the department has reasonable cause to believe that any lot of commercial feed is being distributed in violation of any of the provisions of the New Mexico Commercial Feed Act or rules promulgated in accordance with that act, it may issue and enforce a written "withdrawal from distribution" order, warning the distributor not to dispose of the lot of commercial feed in any manner until written permission is given by the department or the district court.

B. The department shall release for distribution the lot of commercial feed that was withdrawn from distribution when the provisions of the New Mexico Commercial Feed Act have been complied with. If the department and the distributor agree that the lot of commercial feed is adulterated or otherwise cannot comply with that act within thirty days, the department shall release the lot of commercial feed for disposal in a manner approved by the department.

C. If the distributor has not complied with the provisions of the New Mexico Commercial Feed Act or rules promulgated in accordance with that act within thirty days or if the department has reasonable grounds to believe that the lot of commercial feed will be distributed in violation of the withdrawal from distribution order, the department shall begin condemnation and seizure proceedings against the lot of commercial feed. The department may file a complaint for seizure in the district court in the judicial district in which the commercial feed is located.

D. If, after hearing, the court finds that the commercial feed violates the provisions of the New Mexico Commercial Feed Act or rules promulgated in accordance with that act and orders the commercial feed to be condemned, the department shall ensure that it is disposed of in an appropriate manner. The court may allow the distributor to process or re-label the commercial feed to bring it into compliance with the New Mexico Commercial Feed Act.

History: Laws 2013, ch. 23, 13.



Section 76-19A-14 - Injunctions; appeals of decisions of the department.

76-19A-14. Injunctions; appeals of decisions of the department.

A. The department may apply to the district court for a temporary or permanent injunction restraining any person from violating or continuing to violate any of the provisions of the New Mexico Commercial Feed Act or the rules promulgated in accordance with that act.

B. A person adversely affected by an act, order or ruling made pursuant to the provisions of the New Mexico Commercial Feed Act may appeal the decision as provided in Section 39-3-1.1 NMSA 1978.

History: Laws 2013, ch. 23, 14.



Section 76-19A-15 - Penalties.

76-19A-15. Penalties.

A person convicted of violating Section 6 [76-19A-6 NMSA 1978] of the New Mexico Commercial Feed Act is guilty of a misdemeanor and shall be fined in an amount not more than one hundred dollars ($100) for the first violation and not more than one thousand dollars ($1,000) for a second or subsequent violation.

History: Laws 2013, ch. 23, 15.



Section 76-19A-16 - Cooperation with other entities.

76-19A-16. Cooperation with other entities.

The department may cooperate with and enter into agreements with governmental agencies of New Mexico, other states and the federal government and private associations to carry out the purpose and provisions of the New Mexico Commercial Feed Act.

History: Laws 2013, ch. 23, 16.



Section 76-19A-17 - Annual reports.

76-19A-17. Annual reports.

The department shall publish an annual report on the manufacture and distribution of commercial feeds in New Mexico, together with such data on their production and use as the department determines, and a report of the results of the analyses of official samples of commercial feeds sold in New Mexico as compared with the analyses guaranteed in the registration and on the label; provided that the information concerning production and use of commercial feed shall not disclose the operations of any person.

History: Laws 2013, ch. 23, 17.






Article 20 - Agricultural Market Development

Section 76-20-1 - Short title.

76-20-1. Short title.

This act [76-20-1 through 76-20-5 NMSA 1978] may be cited as the "Agricultural Market Development Act of 1979".

History: Laws 1979, ch. 130, 1.



Section 76-20-2 - Definitions.

76-20-2. Definitions.

As used in the Agricultural Market Development Act of 1979:

A. "board" means the board of regents of New Mexico state university;

B. "department" means the department of agriculture;

C. "farm products" means all agricultural, floricultural, vegetable and fruit products of the soil, livestock and meats, poultry, eggs, dairy products and any and all products which have their situs of production on the farm; and

D. "food products" means any and all products either in a natural or processed state used by man or animal as food.

History: Laws 1979, ch. 130, 2.



Section 76-20-3 - Market development program.

76-20-3. Market development program.

The department is authorized to and may engage in a program of agricultural market development, which may include but not be limited to the following services and functions:

A. assisting in the development of new markets or expansion of existing markets for farm products produced or processed in the state;

B. disseminating information relating to the availability, quality and use of farm products;

C. collecting and disseminating information relating to prospective market conditions as well as current supplies, demand and prices of farm products;

D. serving as an intermediary between prospective purchasers and sellers of farm products as to source of supply and demand;

E. cooperating with and aiding farmers and other producers of farm and food products and distributors and consumers of such products in improving and maintaining an efficient system of distribution and marketing in reaching advantageous markets;

F. developing and implementing certification standards in cooperation with the affected growers and industry for the branding of agricultural products that may receive unique labels based on region of origin, variety or other special characteristics; provided that nothing in this subsection shall be construed to affect the trademark or copyright of an agricultural product or convey authority for trademarks or copyrights;

G. accepting and receiving grants from public or private agencies for expenditure in furtherance of the purposes of the Agricultural Market Development Act of 1979;

H. consulting with other states in the development of joint programs for the establishment and development of markets on a mutual or regional basis; and

I. performing such other services as may be necessary to fulfill the purposes of the Agricultural Market Development Act of 1979.

History: Laws 1979, ch. 130, 3; 2009, ch. 41, 1.



Section 76-20-4 - Limitations.

76-20-4. Limitations.

A. Nothing in the Agricultural Market Development Act of 1979 shall authorize the department to:

(1) engage in any commercial transaction involving farm or food products as purchaser, seller, broker or dealer; or

(2) acquire or own any farm or food product.

B. In the performance of his duties under the Agricultural Market Development Act of 1979, no official or employee of the department shall discriminate against any farm or food product, or against any producer, processor, distributor or dealer of any such products.

History: Laws 1979, ch. 130, 4.



Section 76-20-5 - Reporting.

76-20-5. Reporting.

A. The department shall report to the legislature at each annual session the progress made in improving agricultural markets for New Mexico farm products. Such report shall include monetary and volume increases achieved.

History: Laws 1979, ch. 130, 5.






Article 21 - Agricultural Commodity Commissions

Section 76-21-1 - Short title.

76-21-1. Short title.

This act [76-21-1 through 76-21-22 NMSA 1978] may be cited as the "Agricultural Commodity Commission Act".

History: Laws 1983, ch. 231, 1.



Section 76-21-2 - Definitions.

76-21-2. Definitions.

As used in the Agricultural Commodity Commission Act:

A. "animal" means any agricultural animal except beef cattle and horses;

B. "commercial channels" means the sale of the commodity for use as food or for industrial, agricultural or chemurgic use, when sold to any commercial buyer or to any person who resells the commodity or any product derived therefrom;

C. "commission" means a commodity commission established under the Agricultural Commodity Commission Act;

D. "commodity" means any distinctive type of agricultural, horticultural, floricultural, viticultural, vegetable or animal product of any class, in its natural or processed state. The director of the New Mexico department of agriculture may determine what types or subtypes of commodity may be classed together as a commodity for the purposes of the Agricultural Commodity Commission Act;

E. "director" means the director of the New Mexico department of agriculture;

F. "first purchaser" means any person who buys the commodity, for which a commission is created, from the producer in the first instance, or the handler who received the commodity in the first instance from the producer for resale or processing;

G. "handler" means any producer, processor, distributor or other person engaged in the handling or marketing of or dealing in the commodity for which a commission is created, whether as an owner, agent, employee, broker or otherwise; and

H. "producer" means any person engaged in a proprietary capacity in the commercial production of a commodity for market within this state.

History: Laws 1983, ch. 231, 2; 1987, ch. 94, 1.



Section 76-21-3 - Petition for establishment of commission for a particular commodity.

76-21-3. Petition for establishment of commission for a particular commodity.

Any twenty-five or more persons interested in the production of a particular commodity for which it is proposed to establish a commission may file a petition with the department [New Mexico department of agriculture] asking that a commission be established for such commodity. The petition shall set forth:

A. the name of the commodity for which the commission is to be established;

B. a concise statement of the reasons for the establishment of a commission;

C. a request that a referendum be held among the producers of the commodity on the question of the establishment of a commission;

D. the name and address of the individual who is authorized to represent the petitioners;

E. the number of persons to serve on the commission;

F. the maximum per unit assessment on the commodity for which the commission is established; and

G. the method of levy and collection of an assessment upon producers for the support of the commission.

History: Laws 1983, ch. 231, 3.



Section 76-21-4 - Petition filing fee.

76-21-4. Petition filing fee.

A. The director shall prepare and deliver to the petitioners an original budget estimate of the cost of the proposed hearings and referendum.

B. The petitioners, within thirty days after receipt of the cost estimate, shall remit to the director the amount of the cost estimate.

History: Laws 1983, ch. 231, 4.



Section 76-21-5 - Hearings regarding establishment of commodity commission; notice of hearings.

76-21-5. Hearings regarding establishment of commodity commission; notice of hearings.

A. Within sixty days after the petition has been filed with the director and upon payment of the cost estimate, the director shall cause notices to be given of the proposed hearings in areas of the state where the commodity is grown in economic quantities.

B. The notices of hearing shall be published at least fourteen days prior to the date of hearing in a newspaper of general circulation in the state.

History: Laws 1983, ch. 231, 5.



Section 76-21-6 - Determination by director regarding need for commodity commission.

76-21-6. Determination by director regarding need for commodity commission.

A. After hearing, the director shall determine, based upon the facts presented and other relevant data available, if there is a need for the creation of a commission whose interest is the general welfare of the producers of the commodity and if the need is sufficient to justify the holding of a referendum thereon.

B. Subsequent petitions relating to the same commodity may not be filed or action taken thereon within one year from the date the director has recorded a determination denying the need for the creation of a commission for a commodity.

History: Laws 1983, ch. 231, 6.



Section 76-21-7 - Referendum regarding establishment of commodity commission after determination by director.

76-21-7. Referendum regarding establishment of commodity commission after determination by director.

A. If the director determines the need for a commission is sufficient to justify the holding of a referendum, he shall within a reasonable time hold a referendum upon the proposition of the creation of the commission.

B. Notice of a referendum upon the proposition of the creation of a commission shall be given in the same manner as notice of other hearings. Included in the notice of referendum shall be:

(1) the name of the commodity for which the commission is to be established;

(2) a concise statement of the reasons for the establishment of a commission;

(3) the name and address of the individual who is authorized to represent the petitioners;

(4) the number of persons to be elected to the commission;

(5) the maximum per unit assessment on the commodity for which the commission is established; and

(6) method of levy and collection of an assessment upon producers for the support of the commission.

C. Preceding any referendum held pursuant to the Agricultural Commodity Commission Act, the director shall determine the number of producers in this state and their total production in the last preceding production season or year of the commodity for which a commission is proposed. The director's determination shall be predicated upon available relevant and reliable information establishing such facts from statistics of the New Mexico department of agriculture, the United States department of agriculture, the United States department of commerce or other sources as determined by the director. At the request of the director, any handlers or other persons shall furnish information available relevant to the determination required of the director.

D. A ballot on the referendum shall be sent to each producer of record. Included on the ballot shall be the minimum information required in the notice of referendum in Paragraphs (1) through (6) of Subsection B of this section.

History: Laws 1983, ch. 231, 7.



Section 76-21-8 - Creation of commission.

76-21-8. Creation of commission.

The director shall declare a commission created if the proposition received an affirmative vote in the referendum of two-thirds of the producers voting and if the total voting producers are producers of more than one-third of the total quantity of the commodity produced in the state in the last preceding year as determined by the director.

History: Laws 1983, ch. 231, 8.



Section 76-21-9 - Election of members of commission; number of producers and handlers.

76-21-9. Election of members of commission; number of producers and handlers.

A. The commission shall be composed of from five to eleven members, as stated in the petition for referendum. Members shall be elected by producers from nominations made to the director by producers or producers' organizations.

B. Members of the commission shall be elected as follows within sixty days following the director's declaration that a commission is created:

(1) approximately one-third of the members for a one-year term;

(2) one-third of the members for a two-year term; and

(3) one-third of the members for a three-year term.

Thereafter, each member shall be elected for a term ending three years from the date of expiration of the term for which his predecessor was elected, except in case of a vacancy when the appointee shall serve the unexpired part of the term of the member whom he replaces.

C. A majority of the members shall be producers, and at least one member shall be a handler. All members other than handlers shall be producers.

History: Laws 1983, ch. 231, 9.



Section 76-21-10 - Ex officio member of commission.

76-21-10. Ex officio member of commission.

The director or his designee shall be ex officio member of the commission, without right to vote.

History: Laws 1983, ch. 231, 10.



Section 76-21-11 - Qualifications of members.

76-21-11. Qualifications of members.

Each member of the commission shall have the following qualifications which shall continue during his term of office:

A. a legal resident of the United States;

B. a bona fide resident of the state;

C. shall have demonstrated an active interest in the development of the commodity industry in New Mexico; and

D. producer members shall be and have been actively engaged in producing and the handler members in the handling of the commodity for which the commission is established and shall derive a substantial portion of their incomes from the sale of the commodity.

History: Laws 1983, ch. 231, 11.



Section 76-21-12 - Removal of members.

76-21-12. Removal of members.

A. The director shall immediately declare the office of any member of the commission vacant whenever such member has ceased to be an active producer or handler in this state, has become a resident of another state or is not performing the duties of his office.

B. The director may remove any member of the commission for inefficiency, neglect of duty or misconduct in office.

C. The director shall fill vacancies by appointing a replacement to serve the unexpired term.

History: Laws 1983, ch. 231, 12.



Section 76-21-13 - Commission organization; meetings.

76-21-13. Commission organization; meetings.

The commission shall meet as soon as practicable for the purpose of organizing. It shall elect a chairman and a secretary-treasurer from among its members. It shall adopt a general statement of policy for guidance and shall transact such other business as is necessary to start the work of the commission. Thereafter, the commission shall meet regularly once each six months and at such other times as called by the chairman.

History: Laws 1983, ch. 231, 13.



Section 76-21-14 - Authority of commission generally.

76-21-14. Authority of commission generally.

The commission may:

A. conduct or cause to be conducted studies to increase the commercial value of, expand current markets and find new markets for and establish or provide for the establishment of marketing development projects for the commodity and products thereof;

B. disseminate or cause to be disseminated, reliable information relative to market conditions, current prices and sources of supply and demand showing the value of the commodity and its products for any purpose for which they may be found useful and profitable;

C. sue and be sued as a commission, without individual liability for acts of the commission within the scope of the powers conferred upon it by the Agricultural Commodity Commission Act;

D. enter into contracts which it deems appropriate to the carrying out of the purposes of the commission as authorized by the Agricultural Commodity Commission Act;

E. make grants for studies or for the purchase of facilities necessary to carry out the purposes of the commission as authorized by the Agricultural Commodity Commission Act;

F. appoint subordinate officers and employees of the commission and prescribe their duties and fix their compensation;

G. cooperate or act jointly with any local, state or national organization or governmental agency, whether created by law or voluntary, engaged in work or activities similar to that of the commission and enter into contracts with such organizations or agencies for carrying on joint programs deemed by the commission to be beneficial to the commodity industry of this state, and expend funds in connection therewith, provided that such program is compatible with the powers conferred by the Agricultural Commodity Commission Act;

H. adopt, rescind, modify or amend all proper regulations, orders and resolutions for the exercise of its powers and duties; and

I. advertise the commodity and develop new markets through such advertising or enter into contracts for same.

History: Laws 1983, ch. 231, 14; 1987, ch. 94, 2.



Section 76-21-15 - Levy of assessment on commodity sales.

76-21-15. Levy of assessment on commodity sales.

A. The commission may assess, levy and collect an assessment, the amount of which shall not exceed the maximum stated in the petition for referendum, on all units, plants or animals of the commodity produced or handled within this state and sold in commercial channels. If the commission determines it is impractical to assess on units of the commodity sold into commercial channels, or on wire, twine, binding or packaging material, an assessment may be imposed on the producer. All casual sales of the commodity made by the producer direct to the consumer shall be exempt from the assessment. The amount of the assessment shall be determined by the commission and published annually.

B. The assessment shall be levied and assessed to the producer at the time of sale and shall be deducted by the first purchaser from the price paid to the producer. In the case of assessments imposed on wire, twine, binding or packaging materials, the assessment shall be added to the purchase price by the seller and paid to the commission. In the case of acreage assessments, the amount shall be imposed on the producer at a time established by the commission and the producer shall pay the assessment directly to the commission.

History: Laws 1983, ch. 231, 15; 1993, ch. 36, 1.



Section 76-21-16 - Refunds.

76-21-16. Refunds.

Any producer on whose behalf an assessment has been paid is entitled to a refund of the amount paid by making written application therefor to the commission. The application shall be made within thirty days after the sale was made giving rise to the assessment and shall contain enough detail to enable the commission to find the record of payment. Refunds shall be made within thirty days of the date of the application unless the proceeds and the necessary information have not been received by the commission, in which case the refund shall be made within fifteen days after receipt of the proceeds and necessary information.

History: Laws 1983, ch. 231, 16.



Section 76-21-17 - First purchaser of commodity to make reports and pay assessment.

76-21-17. First purchaser of commodity to make reports and pay assessment.

A. On dates established by the commission, the first purchaser shall provide prescribed information and reports on forms designated by the commission.

B. The first purchaser shall deduct an assessment at the time of sale and pay to the commission the amount of the assessment on dates established by the commission.

History: Laws 1983, ch. 231, 17.



Section 76-21-18 - Records of person required to pay assessment.

76-21-18. Records of person required to pay assessment.

Each person required to pay an assessment on a commodity under the Agricultural Commodity Commission Act shall keep records sufficient to enable the commission to determine by inspection and audit the accuracy of assessments paid or due to the commission and of reports made or due to the commission. The commission or any person authorized by the commission may inspect and audit these records.

History: Laws 1983, ch. 231, 18.



Section 76-21-19 - Records and accounts of commission.

76-21-19. Records and accounts of commission.

The commission shall:

A. submit to the director for approval a detailed annual budget for the commission on a fiscal year basis and provide a copy of such budget upon request to any person who has paid an assessment;

B. bond officers and employees of the commission who receive and disburse commission funds;

C. keep detailed and accurate records as approved by the director of all receipts and disbursements, have such records audited annually and keep such audit available for inspection in the commission office; and

D. establish procedures for the adoption of regulations that will provide for input from producers.

History: Laws 1983, ch. 231, 19.



Section 76-21-20 - Referendum on continuance of commission.

76-21-20. Referendum on continuance of commission.

After three years from the date any commission is created, a referendum may be held at the petition of twenty-five or more producers of the commodity or at the request of the commission upon the question of the discontinuance of the commission. Any costs of such referendum are to be borne by the commission.

History: Laws 1983, ch. 231, 20.



Section 76-21-21 - Disposition of funds.

76-21-21. Disposition of funds.

A. All funds received by the commission shall be received by the commission and disbursed directly by the commission according to procedures approved by the director and shall be subject to audit by the state auditor at his discretion. The commission is not required to submit vouchers, purchase orders or contracts to the department of finance and administration as otherwise required by Section 6-5-3 NMSA 1978.

B. The commission shall issue warrants against funds of the commission in payment of its lawful obligations. The commission shall provide its own warrants, purchase orders and contract forms as well as other supplies and equipment. All warrants shall be signed by two officers or employees designated by the commission.

C. The commission shall designate banks where its funds are to be deposited, provided such banks have been qualified as depository banks for state funds.

History: Laws 1983, ch. 231, 21.



Section 76-21-22 - Public Purchases Act; Personnel Act; exemption; Tort Claims Act.

76-21-22. Public Purchases Act; Personnel Act; exemption; Tort Claims Act.

The commission is exempt from the operation of the Public Purchases Act [repealed] and the Personnel Act [Chapter 10, Article 9 NMSA 1978]. The commission members and their employees are public employees for the purposes of the Tort Claims Act [41-4-1 through 41-4-27 NMSA 1978].

History: Laws 1983, ch. 231, 22.






Article 21A - Organic Production

Section 76-21A-1 - Short title.

76-21A-1. Short title.

This act may be cited as the "Organic Production Act" [76-21A-1 through 76-21A-5 NMSA 1978].

History: Laws 2011, ch. 29, 1.



Section 76-21A-2 - New Mexico department of agriculture; powers.

76-21A-2. New Mexico department of agriculture; powers.

A. The Organic Production Act shall be administered and enforced by the New Mexico department of agriculture, under the direction of the board of regents of New Mexico state university. The New Mexico department of agriculture is authorized to regulate the production, handling and certification of organic agricultural products pursuant to rules adopted by the board of regents of New Mexico state university. In promulgating the rules, the board shall consider the requirements of the federal Organic Foods Production Act of 1990 and the national organic program rules.

B. The department may:

(1) charge fees and assessments to fund its organic certification program; and

(2) implement education and marketing programs to assist organic producers and handlers and those considering certification as organic producers or handlers.

History: Laws 2011, ch. 29, 2.



Section 76-21A-4 - Disposition of funds.

76-21A-4. Disposition of funds.

All money received by the New Mexico department of agriculture pursuant to the provisions of the Organic Production Act, including assessments, fees, appropriations, gifts, grants and donations, shall be expended only for the purpose of carrying out the provisions of that act.

History: Laws 2011, ch. 29, 4.



Section 76-21A-5 - Applicability to other laws.

76-21A-5. Applicability to other laws.

A. Any transactions involving agricultural products that bear labels stating that the agricultural products are organically produced are subject to Sections 57-15-1 through 57-15-10 NMSA 1978.

B. Any transactions involving agricultural products that are food and that bear labels stating that the agricultural products are organically produced are subject to the New Mexico Food Act [25-2-1 through 25-2-20 NMSA 1978].

History: Laws 2011, ch. 29, 5.






Article 22 - Organic Commodities



Article 23 - Apple Commission






Chapter 77 - Animals and Livestock

Article 1 - Dogs and Domesticated Animals

Section 77-1-1 - Dogs, cats, domesticated fowls and birds are personal property.

77-1-1. [Dogs, cats, domesticated fowls and birds are personal property.]

That dogs, cats and domesticated fowls and birds shall be deemed and considered as personal property, and all remedies given for the recovery of personal property and of damages for injuries thereto are hereby extended to them.

History: Laws 1912, ch. 38, 1; Code 1915, 26; C.S. 1929, 4-101; 1941 Comp., 49-101; 1953 Comp., 47-1-1.



Section 77-1-2 - Dog killing or injuring livestock; damages; dog to be killed.

77-1-2. Dog killing or injuring livestock; damages; dog to be killed.

If any dog shall kill or injure any livestock, the owner or keeper of such dog shall be liable for all damages that may be sustained thereby, to be recovered by the party so injured before any court having competent jurisdiction, and it shall be unlawful to keep such dog after it is known that the dog is liable to kill livestock, and it shall be the duty of the owner to kill, or have killed, the dog upon order of the court after a finding that the dog has killed or injured livestock, and provided further, that it shall be the right of any owner of livestock so killed or injured by the actions of any dog to kill the dog while it is upon property controlled by the owner of the livestock.

History: Laws 1901, ch. 105, 2; Code 1915, 219; C.S. 1929, 4-2002; 1941 Comp., 49-103; 1953 Comp., 47-1-2; Laws 1957, ch. 131, 1.



Section 77-1-3 - Vaccination of dogs and cats required.

77-1-3. Vaccination of dogs and cats required.

Any person who owns or keeps a dog or cat over the age of three months in this state shall have the dog or cat vaccinated against rabies as prescribed by regulation of the health and environment department [department of health]. All antirabies vaccine shall be administered by or under the supervision of a licensed veterinarian who shall issue a serially numbered certificate and tag for each such administration.

History: 1953 Comp., 47-1-2.1, enacted by Laws 1959, ch. 176, 1; 1973, ch. 170, 1; 1977, ch. 253, 55; 1979, ch. 194, 1.



Section 77-1-5 - Vaccination of dogs and cats brought into state.

77-1-5. Vaccination of dogs and cats brought into state.

Any dog or cat brought into the state shall be securely confined by the owner or keeper until vaccinated against rabies, which vaccination shall be administered within one week after entry into the state unless the owner or keeper has a certificate of vaccination issued by a veterinarian in another state or foreign country and such vaccination conforms to the requirements of this state.

History: 1953 Comp., 47-1-2.3, enacted by Laws 1959, ch. 176, 3; 1973, ch. 170, 3.



Section 77-1-6 - Notice to health officer of animal bite; confinement; animal contact with rabid animals; animal rabies quarantine; procedure following death from rabies.

77-1-6. Notice to health officer of animal bite; confinement; animal contact with rabid animals; animal rabies quarantine; procedure following death from rabies.

The health and environment department [department of health] shall prescribe regulations for the reporting of animal bites, confinement and disposition of rabies-suspect animals, rabies quarantine and the disposition of dogs and cats exposed to rabies, in the interest of public health and safety.

History: 1978 Comp., 77-1-6, enacted by Laws 1979, ch. 194, 2.



Section 77-1-9 - Dogs; destruction.

77-1-9. Dogs; destruction.

A. Any peace officer may impound any dog found running at large unaccompanied by and not under the control of the owner or handler, and further, the peace officer shall destroy the dog if it is in the act of pursuing or wounding livestock or wounding and killing poultry or attacking humans.

B. Any peace officer may kill any dog in the act of pursuing or wounding any livestock or wounding or killing poultry or attacking humans whether or not the dog wears a rabies tag required by Section 77-1-3 NMSA 1978. There shall be no liability of the peace officer in damages or otherwise for such killing.

History: 1953 Comp., 47-1-2.7, enacted by Laws 1975, ch. 352, 1.



Section 77-1-10 - Vicious animals; rabid or unvaccinated dogs and cats; failure to destroy.

77-1-10. Vicious animals; rabid or unvaccinated dogs and cats; failure to destroy.

A. It is unlawful for any person to keep any animal known to be vicious and liable to attack or injure human beings unless such animal is securely kept to prevent injury to any person.

B. It is unlawful to keep any unvaccinated dog or cat or any animal with any symptom of rabies.

C. It is unlawful to fail or to refuse to destroy vicious animals or unvaccinated dogs or cats with symptoms of rabies as prescribed by regulation of the health and environment department [department of health] for the protection of public health and safety.

History: Laws 1901, ch. 105, 3; Code 1915, 220; C.S. 1929, 4-2003; 1941 Comp., 49-104; 1953 Comp., 47-1-3; Laws 1959, ch. 176, 7; 1973, ch. 170, 7; 1977, ch. 253, 56; 1979, ch. 194, 3.



Section 77-1-12 - Local control by ordinance; dogs and cats running at large.

77-1-12. Local control by ordinance; dogs and cats running at large.

Each municipality and each county shall make provision by ordinance for the seizure and disposition of dogs and cats running at large and not kept or claimed by any person on the person's premises; provided, however, that the ordinance does not conflict with the provisions of Chapter 77, Article 1B NMSA 1978.

History: Laws 1901, ch. 105, 5; Code 1915, 222; C.S. 1929, 4-2005; 1941 Comp., 49-106; 1953 Comp., 47-1-5; Laws 1973, ch. 170, 9; 1979, ch. 194, 4; 2009, ch. 103, 1.



Section 77-1-13 - Penalty.

77-1-13. Penalty.

Violation of Sections 77-1-3 and 77-1-10 NMSA 1978 and Section 6 [77-18-1 NMSA 1978] of this act or regulations or orders issued pursuant thereto shall be a misdemeanor.

History: 1978 Comp., 77-1-13, enacted by Laws 1979, ch. 194, 5.



Section 77-1-15.1 - Regulation and licensure of dogs; impoundment of animals; qualified service animals exempt.

77-1-15.1. Regulation and licensure of dogs; impoundment of animals; qualified service animals exempt.

A. Every municipality and each county may provide by ordinance for the mandatory licensure of dogs over the age of three months. License fees shall be fixed by the responsible municipality or county. Proof of vaccination against rabies shall be provided by the owner or keeper before a license is issued. A combined rabies vaccination certificate and license may be provided by ordinance.

B. Every municipality and each county shall provide for the impoundment of rabies-suspect animals and shall designate a part-time or full-time animal control officer who shall be deputized to enforce animal control laws, orders, ordinances and regulations.

C. No fee shall be charged for the licensure of qualified service animals who are trained to lead partially or totally blind persons, aid hearing impaired persons or assist mobility impaired persons.

History: Laws 1979, ch. 194, 7; 1989, ch. 242, 4.



Section 77-1-17 - Abandoned dogs and cats; notice to owner; disposal without liability.

77-1-17. Abandoned dogs and cats; notice to owner; disposal without liability.

A. As used in this act [section], "custodian" means the owner or operator of a veterinary clinic or hospital, a doctor of veterinary medicine, a kennel, grooming parlor or other animal care facility.

B. Any dog or cat placed in the custody of a veterinarian, kennel, animal clinic or hospital, grooming parlor or other animal care facility shall be deemed to be abandoned if, after the term of any agreement for board or other care has expired, the dog or cat has not been reclaimed within ten days after written notice has been given the owner or his agent by registered or certified mail.

C. Any dog or cat deemed abandoned under the provisions of Subsection B of this section, may be disposed of by the custodian if not reclaimed. Notice of the intent to dispose of a dog or cat shall be given to the owner or his agent by registered or certified mail. Such notice, when sent to the address given to the custodian by the owner, shall relieve the custodian from all liability to the owner or his agent for the disposal of the dog or cat.

D. The custodian may turn over an abandoned dog or cat to the municipal or county animal control center, pound or shelter for disposal by them. Nothing in this act [section] shall affect the holding time or notice procedures regarding any municipal or county control facility which is owned or operated by, or is under contract or franchise to, a municipality or county.

E. Nothing in this act [section] shall relieve the owner of a dog or cat for the payment of all reasonable charges for medical or care services rendered to the dog or cat while in the custody of a veterinarian, kennel, animal clinic or hospital, grooming parlor or other animal care facility.

History: 1953 Comp., 47-1-9, enacted by Laws 1973, ch. 94, 1.



Section 77-1-18 - Short title.

77-1-18. Short title.

This act [77-1-18 through 77-1-20 NMSA 1978] may be cited as the "Pet Sterilization Act".

History: Laws 1993, ch. 43, 1.



Section 77-1-19 - Definitions.

77-1-19. Definitions.

As used in the Pet Sterilization Act:

A. "animal" means a cat or dog;

B. "animal shelter" means any animal facility operated privately or by or for a municipality or county, in which stray, lost or unwanted animals are kept and released for adoption;

C. "sterilization" means rendering an animal unable to reproduce, either by the spaying of a female animal or by the neutering of a male animal; and

D. "sterilization deposit" means that portion of the adoption fee charged by the animal shelter when a person adopts an unsterilized animal; the "sterilization deposit" is refunded when the animal is sterilized.

History: Laws 1993, ch. 43, 2.



Section 77-1-20 - Sterilization agreement and sterilization deposit required.

77-1-20. Sterilization agreement and sterilization deposit required.

A. No animal shall be released from an animal shelter to an adopting person unless a sterilization agreement has been signed and a sterilization deposit has been paid, as provided in Subsections C and D of this section.

B. In addition to any adoption fee charged, a sterilization deposit of at least twenty-five dollars ($25.00) shall be imposed on the adoption of each animal from an animal shelter.

C. Animals less than six months of age shall be released only upon payment of the adoption fee and a sterilization deposit and after the adopting person has signed an agreement stating he will have the adopted animal sterilized when it is no older than six months of age.

D. Adult animals over the age of six months shall be released only upon payment of the adoption fee and a sterilization deposit and after the adopting person has signed an agreement stating he will have the animal sterilized within thirty days of the date of adoption.

E. The sterilization deposit shall be reimbursed only upon presentation of a receipt from a veterinarian that the adopted animal has been sterilized.

F. An unsterilized animal reclaimed by its owner shall be released without being sterilized upon payment of the twenty-five dollars ($25.00) for the sterilization deposit and impoundment fees imposed by the shelter, and the owner shall sign an agreement stating he will sterilize the animal within thirty days after release or will obtain a breeder permit or its equivalent. The sterilization deposit shall be reimbursed upon presentation by the owner of a receipt from a veterinarian that the animal has been sterilized.

History: Laws 1993, ch. 43, 3.






Article 1A - Dangerous Dog

Section 77-1A-1 - Short title.

77-1A-1. Short title.

This act [77-1A-1 through 77-1A-6 NMSA 1978] may be cited as the "Dangerous Dog Act".

History: Laws 2005, ch. 61, 1.



Section 77-1A-2 - Definitions.

77-1A-2. Definitions.

As used in the Dangerous Dog Act:

A. "animal control authority" means an entity authorized to enforce the animal control laws of a city, county or state, whether acting alone or in concert with other governmental authorities. In those areas not served by an animal control authority, the sheriff or municipal law enforcement shall carry out the duties of the animal control authority under the Dangerous Dog Act;

B. "dangerous dog" means a dog that caused a serious injury to a person or domestic animal;

C. "owner" means a person who possesses, harbors, keeps or has control or custody of a dog or, if that person is under the age of eighteen, that person's parent or guardian;

D. "potentially dangerous dog" means a dog that may reasonably be assumed to pose a threat to public safety as demonstrated by the following behaviors:

(1) causing an injury to a person or domestic animal that is less severe than a serious injury;

(2) chasing or menacing a person or domestic animal in an aggressive manner and without provocation; or

(3) acting in a highly aggressively [aggressive] manner within a fenced yard or enclosure and appearing able to jump out of the yard or enclosure;

E. "proper enclosure" means secure confinement indoors or outdoors, such as in a fenced yard, locked pen or other structure, that is designed to prevent the animal from escaping the confined area and young children from entering the confined area but does not include chaining, restraining or otherwise affixing the animal to a stationary object; and

F. "serious injury" means a physical injury that results in broken bones, multiple bites or disfiguring lacerations requiring sutures or reconstructive surgery.

History: Laws 2005, ch. 61, 2.



Section 77-1A-3 - Exceptions.

77-1A-3. Exceptions.

A dog shall not be declared a dangerous or potentially dangerous dog if:

A. the dog was used by a law enforcement official for legitimate law enforcement purposes;

B. the threat, injury or damage was sustained by a person or domestic animal who was:

(1) trespassing upon premises occupied by the owner or the dog;

(2) provoking, tormenting, abusing or assaulting the dog or had repeatedly, in the past, provoked, tormented, abused or assaulted the dog; or

(3) committing or attempting to commit a crime; or

C. the dog was:

(1) responding to pain or injury;

(2) protecting itself or its offspring; or

(3) protecting or defending a human being or domestic animal from attack or assault.

History: Laws 2005, ch. 61, 3.



Section 77-1A-4 - Seizure of dog; petition to court.

77-1A-4. Seizure of dog; petition to court.

A. If an animal control authority has probable cause to believe that a dog is a dangerous dog and poses an imminent threat to public safety, the animal control authority may apply to a court of competent jurisdiction in the county where the animal is located for a warrant to seize the animal.

B. If an animal control authority has probable cause to believe that a dog is a potentially dangerous dog and poses a threat to public safety, the animal control authority may apply to a court of competent jurisdiction in the county where the animal is located for a warrant to seize the animal.

C. After seizure, the animal control authority shall impound the dog pending disposition of the case or until the owner has fulfilled the requirements for a certificate of registration pursuant to the provisions of Section 5 [77-1A-5 NMSA 1978] of the Dangerous Dog Act .

D. After seizure:

(1) the owner may admit that the dog is dangerous or potentially dangerous and comply with the requirements for a certificate of registration pursuant to Section 5 of the Dangerous Dog Act; or

(2) the animal control authority may, within fourteen days after seizure of the dog, bring a petition in court seeking a determination of whether the dog is dangerous or potentially dangerous. If the court finds, by clear and convincing evidence, that the dog is dangerous and poses an imminent threat to public safety or potentially dangerous and poses a threat to public safety, the court shall order the owner to comply with the registration and handling requirements for the dog and obtain a certificate of registration within thirty days or have the dog humanely destroyed. If the court does not make the required findings pursuant to this paragraph, the court shall immediately order the release of the dog to its owner.

E. If the owner does not admit that the dog is dangerous or potentially dangerous and the animal control authority does not bring a petition in court within fourteen days of seizure of the dog, the court shall immediately order the release of the dog to its owner.

F. If the owner admits that the dog is dangerous and transfers ownership of the dog to the animal control authority, the animal control authority may humanely destroy the dog.

G. A determination that a dog is not dangerous or potentially dangerous shall not prevent an animal control authority from making a subsequent application for seizure based on the dog's subsequent behavior.

History: Laws 2005, ch. 61, 4.



Section 77-1A-5 - Registration and handling requirements for dangerous and potentially dangerous dogs.

77-1A-5. Registration and handling requirements for dangerous and potentially dangerous dogs.

A. An animal control authority shall issue a certificate of registration to the owner of a potentially dangerous dog if the owner establishes that:

(1) the owner is able to keep the dog under control at all times;

(2) a license, if applicable, has been issued pursuant to the requirements of the jurisdiction;

(3) the dog has a current rabies vaccination;

(4) the owner has a proper enclosure for the dog;

(5) the owner has paid an annual fee, if applicable, established by the animal control authority to register a potentially dangerous dog;

(6) the dog has been spayed or neutered;

(7) the dog has been implanted with a microchip containing owner identification information that is also provided to the animal control authority; and

(8) the owner has entered the dog in a socialization and behavior program approved or offered by the animal control authority.

B. If a dog previously determined to be potentially dangerous has not exhibited any of the behaviors specified in Subsection D of Section 2 [77-1A-2 NMSA 1978] of the Dangerous Dog Act for thirty-six consecutive months, the owner may request the animal control authority in the jurisdiction to lift the requirements for registration pursuant to this section. If the animal control authority has no reasonable basis to believe that the dog has exhibited the behaviors specified, it shall relieve the owner of the requirements of this section.

C. An animal control authority shall issue a certificate of registration to the owner of a dangerous dog if the owner, in addition to the requirements of Subsection A of this section, establishes that:

(1) the owner has paid an annual fee, if applicable, established by the animal control authority to register a dangerous dog;

(2) the owner has written permission of the property owner or homeowner's association where the dangerous dog will be kept, if applicable;

(3) the dangerous dog will be maintained exclusively on the owner's property except for medical treatment or examination;

(4) when the dangerous dog is removed from the owner's property, the dog shall be caged or muzzled and restrained with a lead no longer than four feet, and the dog shall be under complete control at all times;

(5) the dangerous dog will not be transported in a vehicle that might allow the dog to escape or gain access to any person or animal outside the vehicle; and

(6) a clearly visible warning sign with a conspicuous warning symbol indicating that there is a dangerous dog on the premises is posted where the dog is kept and is visible from a public roadway or from fifty feet, whichever is less.

D. An animal control authority may order the immediate impoundment or humane destruction of a dog previously determined to be a dangerous dog if the owner fails to abide by the conditions for registration, confinement or handling set forth in this section.

History: Laws 2005, ch. 61, 5.



Section 77-1A-6 - Prohibited acts; penalties.

77-1A-6. Prohibited acts; penalties.

A. It is unlawful for an owner of a dangerous or potentially dangerous dog to:

(1) keep the dog without a valid certificate of registration;

(2) violate the registration and handling requirements for the dog;

(3) fail to notify the animal control authority immediately upon:

(a) the escape of the dog; or

(b) an attack by the dog upon a human being or a domestic animal;

(4) fail to notify the animal control authority of the dog's death within five business days;

(5) fail to notify the animal control authority within twenty-four hours if the dog has been sold or given away and provide the name, address and telephone number of the new owner of the dog;

(6) fail to surrender the dog to an animal control authority for safe confinement pending a determination of the case when there is reason to believe that the dog poses an imminent threat to public safety; or

(7) fail to comply with special handling or care requirements for the dog that a court has ordered.

B. Whoever violates a provision of Subsection A of this section is guilty of a misdemeanor and shall be sentenced in accordance with the provisions of Section 31-19-1 NMSA 1978 and, for a second or subsequent offense, is guilty of a fourth degree felony and shall be sentenced in accordance with the provisions of Section 31-18-15 NMSA 1978.

C. An owner of a dangerous or potentially dangerous dog that causes serious injury or death to a domestic animal, without provocation, is guilty of a fourth degree felony and shall be sentenced in accordance with the provisions of Section 31-18-15 NMSA 1978.

D. An owner of a dangerous or potentially dangerous dog that causes serious injury to a human being, without provocation, is guilty of a third degree felony and shall be sentenced in accordance with the provisions of Section 31-18-15 NMSA 1978.

E. An owner of a dangerous or potentially dangerous dog that causes the death of a human being, without provocation, is guilty of a third degree felony resulting in the death of a human being and shall be sentenced in accordance with the provisions of Section 31-18-15 NMSA 1978.

F. Prosecution pursuant to this section requires a showing that:

(1) an owner knew of the propensity of a dog to inflict serious injury; or

(2) the dog had previously been found by a court to be a dangerous or potentially dangerous dog.

History: Laws 2005, ch. 61, 6.






Article 1B - Animal Sheltering

Section 77-1B-1 - Short title. (Repealed effective July 1, 2024.)

77-1B-1. Short title. (Repealed effective July 1, 2024.)

Chapter 77, Article 1B NMSA 1978 may be cited as the "Animal Sheltering Act".

History: Laws 2007, ch. 60, 1; 2009, ch. 102, 3.



Section 77-1B-2 - Definitions. (Repealed effective July 1, 2024.)

77-1B-2. Definitions. (Repealed effective July 1, 2024.)

As used in the Animal Sheltering Act:

A. "animal" means any animal, except humans, not defined as "livestock" in Subsection L of this section;

B. "animal shelter":

(1) means:

(a) a county or municipal facility that provides shelter to animals on a regular basis, including a dog pound; and

(b) a private humane society or a private animal shelter that temporarily houses stray, unwanted or injured animals through administrative or contractual arrangements with a local government agency; and

(2) does not include a municipal zoological park;

C. "board" means the animal sheltering board;

D. "department" means the regulation and licensing department;

E. "disposition" means adoption of an animal; return of an animal to the owner; release of an animal to a rescue organization; release of an animal to another animal shelter or to a rehabilitator licensed by the department of game and fish or the United States fish and wildlife service; or euthanasia of an animal;

F. "emergency field euthanasia" means the process defined by rule of the board to cause the death of an animal in an emergency situation when safe and humane transport of the animal is not possible;

G. "euthanasia" means to produce a humane death of an animal by standards deemed acceptable by the board as set forth in its rules;

H. "euthanasia agency" means a facility that provides shelter to animals on a regular basis, including a dog pound, a humane society or a public or private shelter facility that temporarily houses stray, unwanted or injured animals, and that performs euthanasia;

I. "euthanasia drugs" means non-narcotic schedule II or schedule III substances and chemicals as set forth in the Controlled Substances Act [Chapter 30, Article 31 NMSA 1978] that are used for the purposes of euthanasia and pre-euthanasia of animals;

J. "euthanasia instructor" means a veterinarian or a euthanasia technician certified by the board to instruct other individuals in euthanasia techniques;

K. "euthanasia technician" means a person licensed by the board to euthanize animals for a euthanasia agency;

L. "livestock" means all domestic or domesticated animals that are used or raised on a farm or ranch and exotic animals in captivity and includes horses, asses, mules, cattle, sheep, goats, swine, bison, poultry, ostriches, emus, rheas, camelids and farmed cervidae but does not include canine or feline animals;

M. "rescue organization" means an organization that rescues animals and is not involved in the breeding of animals;

N. "supervising veterinarian" means a person who is a veterinarian, who holds both a valid New Mexico controlled substance license and a valid federal drug enforcement agency license and who approves the drug protocols and the procurement and administration of all pharmaceuticals; and

O. "veterinarian" means a person who is licensed as a doctor of veterinary medicine by the board of veterinary medicine pursuant to the Veterinary Practice Act [Chapter 61, Article 14 NMSA 1978].

History: Laws 2007, ch. 60, 2; 2009, ch. 102, 4.

77-1B-2. Definitions. (Effective July 1, 2018.)(Repealed effective July 1, 2024.)

As used in the Animal Sheltering Act:

A. "animal" means any animal, except humans, not defined as "livestock" in Subsection K of this section;

B. "animal shelter":

(1) means:

(a) a county or municipal facility that provides shelter to animals on a regular basis, including a small animal impound facility; and

(b) a private humane society or a private animal shelter that temporarily houses stray, unwanted or injured animals through administrative or contractual arrangements with a local government agency; and

(2) does not include a municipal zoological park;

C. "board" means the board of veterinary medicine;

D. "disposition" means adoption of an animal; return of an animal to the owner; release of an animal to a rescue organization; release of an animal to another animal shelter or to a rehabilitator licensed by the department of game and fish or the United States fish and wildlife service; or euthanasia of an animal;

E. "emergency field euthanasia" means the process defined by rule of the board to cause the death of an animal in an emergency situation when safe and humane transport of the animal is not possible;

F. "euthanasia" means to produce a humane death of an animal by standards deemed acceptable by the board as set forth in its rules;

G. "euthanasia agency" means a facility that provides shelter to animals on a regular basis, including a small animal impound facility, a humane society or a public or private shelter facility that temporarily houses stray, unwanted or injured animals, and that performs euthanasia;

H. "euthanasia drugs" means non-narcotic Schedule II or Schedule III substances and chemicals as set forth in the Controlled Substances Act [Chapter 30, Article 31 NMSA 1978] that are used for the purposes of euthanasia and pre-euthanasia of animals;

I. "euthanasia instructor" means a veterinarian or a euthanasia technician certified by the board to instruct other individuals in euthanasia techniques;

J. "euthanasia technician" means a person licensed by the board to euthanize animals for a euthanasia agency;

K. "livestock" means all domestic or domesticated animals that are used or raised on a farm or ranch and exotic animals in captivity and includes horses, asses, mules, cattle, sheep, goats, swine, bison, poultry, ostriches, emus, rheas, camelids and farmed cervidae but does not include canine or feline animals;

L. "rescue organization" means an organization that rescues animals and is not involved in the breeding of animals;

M. "supervising veterinarian" means a person who is a veterinarian, who holds both a valid New Mexico controlled substance license and a valid federal drug enforcement agency license and who approves the drug protocols and the procurement and administration of all pharmaceuticals; and

N. "veterinarian" means a person who is licensed as a doctor of veterinary medicine by the board pursuant to the Veterinary Practice Act [Chapter 61, Article 14 NMSA 1978].

History: Laws 2007, ch. 60, 2; 2009, ch. 102, 4; 2017, ch. 44, 8.



Section 77-1B-3 - Animal sheltering board created; members; qualifications; terms; vacancies; removal. (Repealed effective July 1, 2024.)

77-1B-3. Animal sheltering board created; members; qualifications; terms; vacancies; removal. (Repealed effective July 1, 2024.)

A. The "animal sheltering board" is created. The board shall consist of nine members as follows:

(1) one euthanasia agency employee with training and education in euthanasia;

(2) one veterinarian who has provided paid or unpaid services to an animal shelter;

(3) one representative from a nonprofit animal advocacy group;

(4) one member of the public;

(5) a manager or director of a New Mexico facility that provides shelter to animals on a regular basis, provided that the manager or director selected is trained in animal shelter standards;

(6) one representative of the New Mexico association of counties;

(7) one representative of the New Mexico municipal league;

(8) one member of a rescue organization; and

(9) one member of the domestic pet breeder community.

B. No more than two board members shall be appointed from any one county within the state. Appointments shall be made in such manner that the terms of no more than three board members expire on July 1 of each year.

C. The board is administratively attached to the department.

D. The board and its operations are governed by the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978]. If the provisions of the Uniform Licensing Act conflict with the provisions of the Animal Sheltering Act, the provisions of the Animal Sheltering Act shall prevail.

E. The governor shall appoint board members for terms of four years, except in the first year of the enactment of the Animal Sheltering Act, when board members shall be appointed for staggered terms. Of the first appointments, three board members shall be appointed for four-year terms, two board members shall be appointed for three-year terms, two board members shall be appointed for two-year terms and two board members shall be appointed for one-year terms. Subsequent appointments shall be made to fill vacancies created in unexpired terms, but only until the term ends or for a full four-year term when the term of a board member expires. Board members shall hold office until their successors are duly qualified and appointed. Vacancies shall be filled by appointment by the governor for the unexpired term within sixty days of the vacancy to maintain the required composition of the board.

F. Members of the board shall be reimbursed for per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance, but shall be permitted to attend at least one conference or seminar per year relevant to their board positions as the board's budget will allow.

G. A simple majority of the appointed board members constitutes a quorum.

H. The board shall hold at least one regular meeting each year and may meet at such other times as it deems necessary.

I. A board member shall not serve more than two full or partial terms, consecutive or otherwise.

J. A board member failing to attend three duly noticed meetings, regular or special, within a twelve-month period, without an excuse acceptable to the board, may be removed as a board member.

K. The board shall elect a chair and other officers as it deems necessary to administer its duties.

L. The department shall hire employees to execute the daily operations of the board.

History: Laws 2007, ch. 60, 3; 2009, ch. 102, 5.

77-1B-3. Animal sheltering committee created; members; qualifications; terms; vacancies; duties; removal; application of Uniform Licensing Act. (Effective July 1, 2018.)(Repealed effective July 1, 2024.)

A. The "animal sheltering committee" is created. The animal sheltering committee shall consist of five members as follows:

(1) one euthanasia agency employee with training and education in euthanasia;

(2) one veterinarian who has provided paid or unpaid services to an animal shelter;

(3) one representative from a nonprofit animal advocacy group;

(4) one member of the public; and

(5) a manager or director of a New Mexico facility that provides shelter to animals on a regular basis; provided that the manager or director selected is trained in animal shelter standards.

B. No more than two animal sheltering committee members shall be appointed from any one county within the state.

C. With respect to licenses issued pursuant to the Animal Sheltering Act, the board and its operations are governed by the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978]. If the provisions of the Uniform Licensing Act conflict with the provisions of the Animal Sheltering Act, the provisions of the Animal Sheltering Act shall prevail.

D. The board shall appoint members to the animal sheltering committee for terms of four years, except in the first year of the animal sheltering committee, when members shall be appointed for staggered terms. Of the first appointments, two members shall be appointed for four-year terms, one member shall be appointed for a three-year term, one member shall be appointed for a two-year term and one member shall be appointed for a one-year term. Subsequent appointments shall be made to fill vacancies created in unexpired terms, but only until the term ends or for a full four-year term when the term of an animal sheltering committee member expires. Animal sheltering committee members shall hold office until their successors are duly qualified and appointed. Vacancies shall be filled by appointment by the board for the unexpired term within sixty days of the vacancy to maintain the required composition of the animal sheltering committee.

E. Members of the animal sheltering committee shall be reimbursed for per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

F. A simple majority of the appointed board members constitutes a quorum.

History: Laws 2007, ch. 60, 3; 2009, ch. 102, 5; 2017, ch. 44, 9.



Section 77-1B-4 - Animal care and facility fund created; administration. (Repealed effective July 1, 2024.)

77-1B-4. Animal care and facility fund created; administration. (Repealed effective July 1, 2024.)

A. The "animal care and facility fund" is created in the state treasury. All fees collected pursuant to the Animal Sheltering Act shall be deposited in the fund.

B. The animal care and facility fund shall consist of money collected by the board pursuant to the Animal Sheltering Act; income from investment of the fund; and money appropriated to the fund or accruing to it through fees or administrative penalties, cooperative research agreements, income, gifts, grants, donations, bequests, sales of promotional items, handbooks or educational materials or any other source. Money in the fund shall not be transferred to another fund or encumbered or expended except for expenditures authorized pursuant to the Animal Sheltering Act [Chapter 77, Article 1B NMSA 1978].

C. Money in the fund is appropriated by the legislature to the department to be used to help animal shelters and communities defray the cost of implementing the board's initiatives conducted pursuant to the Animal Sheltering Act. The fund shall be administered by the department to carry out the purposes of the Animal Sheltering Act.

D. The "statewide spay and neuter subaccount" is established in the animal care and facility fund. Money in the subaccount shall only be used to carry out the board's dog and cat sterilization assistance program. Money collected pursuant to Section 1 of this 2015 act and Section 66-3-424.3 NMSA 1978 shall be deposited in the subaccount.

E. A disbursement from the fund shall be made only upon a warrant drawn by the secretary of finance and administration pursuant to a voucher signed by the superintendent of regulation and licensing or the superintendent's designee.

F. Unexpended and unencumbered balances in the fund at the end of a fiscal year shall not revert to the general fund.

History: Laws 2007, ch. 60, 4; 2009, ch. 102, 6; 2009, ch. 192, 2; 2015, ch. 82, 3.

77-1B-4. Animal care and facility fund created; administration. (Effective July 1, 2018.)(Repealed effective July 1, 2024.)

A. The "animal care and facility fund" is created in the state treasury. All fees collected pursuant to the Animal Sheltering Act shall be deposited in the fund.

B. The animal care and facility fund shall consist of money collected by the board pursuant to the Animal Sheltering Act; income from investment of the fund; and money appropriated to the fund or accruing to it through fees or administrative penalties, cooperative research agreements, income, gifts, grants, donations, bequests, sales of promotional items, handbooks or educational materials or any other source. Money in the fund shall not be transferred to another fund or encumbered or expended except for expenditures authorized pursuant to the Animal Sheltering Act.

C. Money in the fund is appropriated by the legislature to the board to be used to help animal shelters and communities defray the cost of implementing the board's initiatives conducted pursuant to the Animal Sheltering Act. The fund shall be administered by the board to carry out the purposes of the Animal Sheltering Act.

D. The "statewide spay and neuter subaccount" is established in the animal care and facility fund. Money in the subaccount shall only be used to carry out the board's dog and cat sterilization assistance program. Money collected pursuant to Section 7-2-30.9 NMSA 1978 and Section 66-3-424.3 NMSA 1978 shall be deposited in the subaccount.

E. A disbursement from the fund shall be made only upon a warrant drawn by the secretary of finance and administration pursuant to a voucher signed by the executive director of the board or the director's designee with the approval of the majority of the board with consideration of the recommendation of a majority of the animal sheltering committee.

F. Unexpended and unencumbered balances in the fund at the end of a fiscal year shall not revert to the general fund.

History: Laws 2007, ch. 60, 4; 2009, ch. 102, 6; 2009, ch. 192, 2; 2015, ch. 82, 3; 2017, ch. 44, 10.



Section 77-1B-5 - Board powers and duties. (Repealed effective July 1, 2024.)

77-1B-5. Board powers and duties. (Repealed effective July 1, 2024.)

The board shall:

A. provide board-recommended standards regarding the infrastructure for all animal shelters;

B. provide board-recommended operating standards for all animal shelters;

C. adopt methods and procedures acceptable for conducting emergency field euthanasia;

D. adopt, promulgate and revise rules necessary to carry out the provisions of the Animal Sheltering Act;

E. have authority to issue licenses and certificates pursuant to the Animal Sheltering Act;

F. establish the types of licenses and certificates that may be issued pursuant to the Animal Sheltering Act and establish criteria for issuing the licenses and certificates;

G. prescribe standards and approve curricula for educational programs that will be used to train and prepare persons for licensure or certification pursuant to the Animal Sheltering Act [Chapter 77, Article 1B NMSA 1978];

H. implement continuing education requirements for licensees and certificate holders pursuant to the Animal Sheltering Act;

I. conduct administrative hearings upon charges relating to violations of provisions of the Animal Sheltering Act or rules adopted pursuant to that act in accordance with the Uniform Licensing Act;

J. provide for all examinations and for issuance and renewal of licenses and certificates;

K. establish fees not to exceed one hundred fifty dollars ($150) for licenses and certificates pursuant to the Animal Sheltering Act;

L. establish committees as the board deems necessary to effect the provisions of the Animal Sheltering Act;

M. apply for injunctive relief to enforce the provisions of the Animal Sheltering Act;

N. conduct national criminal background checks on applicants seeking licensure or certification under the Animal Sheltering Act;

O. keep a record of all proceedings;

P. make an annual report to the legislature and to the governor;

Q. provide for the inspection of animal shelters and euthanasia agencies;

R. develop mechanisms to address complaints of misconduct at animal shelters and euthanasia agencies and noncompliance with the provisions of the Animal Sheltering Act or rules adopted pursuant to that act;

S. develop mechanisms to address complaints of licensee and certificate holder misconduct and noncompliance;

T. develop a voluntary statewide dog and cat spay and neuter program in conjunction with animal shelters and euthanasia agencies;

U. develop criteria for individuals, groups, animal shelters and euthanasia agencies to receive assistance for dog and cat sterilization from the animal care and facility fund;

V. disburse money from the animal care and facility fund to qualifying individuals, groups, animal shelters and euthanasia agencies;

W. provide board-recommended standards for maintaining records concerning health care and disposition of animals; and

X. refer to national animal control association standards in determining its regulations.

History: Laws 2007, ch. 60, 5; 2009, ch. 102, 7; 2015, ch. 82, 4.

77-1B-5. Board powers and duties. (Effective July 1, 2018.)(Repealed effective July 1, 2024.)

The board shall:

A. adopt infrastructure and operating standards and may enforce those standards with consideration of the recommendations by the animal sheltering committee;

B. provide for inspections of animal shelters and euthanasia agencies;

C. provide for oversight, including oversight of licensing requirements, regulations and discipline, of veterinarians employed by local government animal shelters;

D. adopt methods and procedures acceptable for conducting emergency field euthanasia;

E. adopt, promulgate and revise rules necessary to carry out the provisions of the Animal Sheltering Act;

F. have authority to issue licenses and certificates pursuant to the Animal Sheltering Act;

G. establish the types of licenses and certificates that may be issued pursuant to the Animal Sheltering Act and establish criteria for issuing the licenses and certificates;

H. prescribe standards and approve curricula for educational programs that will be used to train and prepare persons for licensure or certification pursuant to the Animal Sheltering Act;

I. implement continuing education requirements for licensees and certificate holders pursuant to the Animal Sheltering Act;

J. conduct administrative hearings upon charges relating to violations of provisions of the Animal Sheltering Act or rules adopted pursuant to that act in accordance with the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978];

K. provide for all examinations and for issuance and renewal of licenses and certificates;

L. establish fees not to exceed one hundred fifty dollars ($150) for licenses and certificates pursuant to the Animal Sheltering Act;

M. establish committees as the board deems necessary to effect the provisions of the Animal Sheltering Act;

N. apply for injunctive relief to enforce the provisions of the Animal Sheltering Act;

O. conduct national criminal background checks on applicants seeking licensure or certification under the Animal Sheltering Act;

P. keep a record of all proceedings;

Q. make an annual report to the legislature;

R. provide for the inspection of animal shelters and euthanasia agencies;

S. develop mechanisms to address complaints of misconduct at animal shelters and euthanasia agencies and noncompliance with the provisions of the Animal Sheltering Act or rules adopted pursuant to that act;

T. develop mechanisms to address complaints of licensee and certificate holder misconduct and noncompliance;

U. adopt standards for maintaining records concerning health care and disposition of animals; and

V. refer to the published national association of shelter veterinarians standards in determining its regulations for animal shelters and euthanasia agencies.

History: Laws 2007, ch. 60, 5; 2009, ch. 102, 7; 2015, ch. 82, 4; 2017, ch. 44, 11.



Section 77-1B-6 - Euthanasia technician; license. (Repealed effective July 1, 2024.)

77-1B-6. Euthanasia technician; license. (Repealed effective July 1, 2024.)

A. The board shall have authority to license euthanasia technicians.

B. A person, other than a veterinarian licensed to practice in New Mexico, who engages in euthanasia for a euthanasia agency in this state shall be licensed by the board.

C. Applicants for licensure by examination as a euthanasia technician shall be required to pass a euthanasia technician examination approved by the board and shall be required to complete a training course approved by the board in euthanasia practices.

D. A person licensed to practice as a euthanasia technician shall:

(1) have passed the examination to qualify as a euthanasia technician;

(2) hold a certificate of completion in a training course in euthanasia issued within three years of the date that the euthanasia technician examination is successfully completed;

(3) have attained an age of at least eighteen years;

(4) not be guilty of fraud or deceit in procuring or attempting to procure a license;

(5) pay the required fee to be determined by the board, but not to exceed fifty dollars ($50.00); and

(6) comply with all other requirements established by the board.

E. The board may issue a license to practice as a euthanasia technician without examination to an applicant who meets the qualifications required for euthanasia technicians in this state as set forth in Paragraphs (3) through (6) of Subsection D of this section. The application for a license as a euthanasia technician shall be accompanied by proof of completion of training in euthanasia practices, as approved by the board.

F. A person whose euthanasia technician license expires while the person is on active duty with a branch of the armed forces of the United States, called into service or training with the state militia or in training or education under the supervision of the United States government prior to induction into military service may have the license restored without paying renewal fees, if within two years after the termination of that service, training or education, except under conditions other than honorable, the board is furnished with satisfactory evidence that the person had been engaged in the service, training or education.

History: Laws 2007, ch. 60, 6; 2009, ch. 102, 8.



Section 77-1B-6.1 - Euthanasia technician authority defined. (Repealed effective July 1, 2024.)

77-1B-6.1. Euthanasia technician authority defined. (Repealed effective July 1, 2024.)

A euthanasia technician may purchase, possess and administer euthanasia drugs for the purpose of performing euthanasia and pre-euthanasia on animals for a euthanasia agency. A formulary shall be developed by the board and be approved by the board of pharmacy.

History: Laws 2009, ch. 102, 9.



Section 77-1B-7 - Euthanasia instructors; certification. (Repealed effective July 1, 2024.)

77-1B-7. Euthanasia instructors; certification. (Repealed effective July 1, 2024.)

A. The board shall have authority over the certification of euthanasia instructors.

B. A person certified to practice as a euthanasia instructor shall:

(1) have passed the examination approved by the board to qualify as a euthanasia instructor;

(2) have completed training in euthanasia practices, as defined by the board, within one year preceding the date the application for certification is submitted;

(3) have participated in the euthanasia of animals for a minimum of three years preceding the date of application;

(4) not have been found guilty of fraud or deceit in procuring or attempting to procure any type of certification; and

(5) pay the required fee.

C. The board may certify an applicant as a euthanasia instructor without an examination if the applicant has been certified or licensed under the laws of another state and the applicant meets the qualifications set forth in Paragraphs (3) through (5) of Subsection B of this section.

D. A person whose euthanasia instructor certification expires while on active duty with the armed forces of the United States, called into service or training with the state militia or in training or education under the supervision of the United States government prior to induction into military service may have the certification restored without paying renewal fees, if within two years after the termination of that service, training or education, except under conditions other than honorable, the board is furnished with satisfactory evidence that the person has been engaged in such service, training or education.

History: Laws 2007, ch. 60, 7; 2009, ch. 102, 10.



Section 77-1B-8 - Euthanasia agencies; inspections; exemptions. (Repealed effective July 1, 2024.)

77-1B-8. Euthanasia agencies; inspections; exemptions. (Repealed effective July 1, 2024.)

A. The board shall have authority over the licensing of euthanasia agencies. All euthanasia agencies shall be licensed by the board prior to euthanasia being performed by that agency.

B. The board shall adopt rules governing the procedures for administering euthanasia; provided that the use of carbon monoxide gas chambers shall be prohibited for the euthanasia of cats and dogs.

C. The board shall establish rules for inspecting a facility holding or claiming to hold a license as a euthanasia agency in this state.

D. The board shall establish policies and procedures for record keeping and for securing, using and disposing of euthanasia drugs in accordance with requirements of the Controlled Substances Act [Chapter 30, Article 31 NMSA 1978], the United States drug enforcement administration's Controlled Substances Act and the rules of the board of pharmacy.

E. Euthanasia agencies using controlled substances shall have on staff or under contract a consulting pharmacist as that position is defined in the Pharmacy Act [Chapter 61, Article 11 NMSA 1978].

F. A supervising veterinarian is not required to be on the premises of a euthanasia agency when euthanasia is performed.

G. Nothing in Chapter 77, Article 1B NMSA 1978 shall be construed as allowing a euthanasia technician or a euthanasia instructor to engage in the practice of veterinary medicine when performing the duties set forth in that act.

H. Nothing in Chapter 77, Article 1B NMSA 1978 shall be construed as preventing a euthanasia instructor from euthanizing animals during a board-approved course on euthanasia instruction.

I. Nothing in Chapter 77, Article 1B NMSA 1978 affects wildlife rehabilitators working under the auspices of the department of game and fish.

J. A veterinary clinic serving as a euthanasia agency pursuant to a contract with a local government is exempt from the provisions of Chapter 77, Article 1B NMSA 1978; provided that the veterinary clinic is subject to licensure and rules adopted pursuant to the Veterinary Practice Act [Chapter 61, Article 14 NMSA 1978].

K. A municipal facility that is a zoological park is exempt from the provisions of Chapter 77, Article 1B NMSA 1978.

History: Laws 2007, ch. 60, 8; 2009, ch. 102, 11; 2009, ch. 103, 2.



Section 77-1B-9 - Violations. (Repealed effective July 1, 2024.)

77-1B-9. Violations. (Repealed effective July 1, 2024.)

A. Unless otherwise provided in the Animal Sheltering Act, it is a violation of that act for a person to:

(1) perform euthanasia for a euthanasia agency or an animal shelter in this state without possessing a valid license pursuant to the Animal Sheltering Act;

(2) solicit, advertise or offer to perform an act for which licensure or certification is required pursuant to the Animal Sheltering Act, unless the person holds a license or certification;

(3) refuse to comply with a cease and desist order issued by the board;

(4) refuse or fail to comply with the provisions of the Animal Sheltering Act;

(5) make a material misstatement in an application for licensure or certification;

(6) intentionally make a material misstatement to the department during an official investigation;

(7) impersonate an official or inspector;

(8) refuse or fail to comply with rules adopted by the board or with a lawful order issued by the board;

(9) aid or abet another in violating provisions of the Animal Sheltering Act, or a rule adopted by the board;

(10) alter or falsify a certificate of inspection, license or certification issued by the board;

(11) fail to carry out the duties of a euthanasia technician in a professional manner;

(12) abuse the use of a chemical substance or be guilty of habitual or excessive use of intoxicants or drugs;

(13) sell or give chemical substances used in euthanasia procedures to an unlicensed person; and

(14) assist an unlicensed or unauthorized person in euthanizing animals, except during a board-approved course in euthanasia.

B. It is a violation of the Animal Sheltering Act for a euthanasia agency or an animal shelter to:

(1) refuse to permit entry or inspection of its facilities by the board or its designees;

(2) sell, offer for sale, barter, exchange or otherwise transfer animals that are prohibited by the department of game and fish, the United States department of agriculture or any other regulatory agency to be kept unless the sale, offer for sale, bartering, exchanging or transferring of the animal is to a facility employing permitted rehabilitators or an individual that is a permitted rehabilitator pursuant to the rules adopted by the department of game and fish or another agency that has authority over people who are permitted to receive and provide care for such animals;

(3) allow a license or certificate issued pursuant to the Animal Sheltering Act to be used by an unlicensed or uncertified person; or

(4) make a misrepresentation or false promise through advertisements, employees, agents or other mechanisms in connection with the euthanasia of an animal.

C. It is a violation of the Animal Sheltering Act for an employee or official of the board or a person in the department to disclose or use for that person's own advantage information derived from reports or records submitted to the department or the board pursuant to that act.

History: Laws 2007, ch. 60, 9; 2009, ch. 102, 12.

77-1B-9. Violations. (Effective July 1, 2018.)(Repealed effective July 1, 2024.)

A. Unless otherwise provided in the Animal Sheltering Act, it is a violation of that act for a person to:

(1) perform euthanasia for a euthanasia agency or an animal shelter in this state without possessing a valid license pursuant to the Animal Sheltering Act;

(2) solicit, advertise or offer to perform an act for which licensure or certification is required pursuant to the Animal Sheltering Act, unless the person holds a license or certification;

(3) refuse to comply with a cease and desist order issued by the board;

(4) refuse or fail to comply with the provisions of the Animal Sheltering Act;

(5) make a material misstatement in an application for licensure or certification;

(6) intentionally make a material misstatement to the board during an official investigation;

(7) impersonate an official or inspector;

(8) refuse or fail to comply with rules adopted by the board or with a lawful order issued by the board;

(9) aid or abet another in violating provisions of the Animal Sheltering Act, or a rule adopted by the board;

(10) alter or falsify a certificate of inspection, license or certification issued by the board;

(11) fail to carry out the duties of a euthanasia technician in a professional manner;

(12) abuse the use of a chemical substance or be guilty of habitual or excessive use of intoxicants or drugs;

(13) sell or give chemical substances used in euthanasia procedures to an unlicensed person; or

(14) assist an unlicensed or unauthorized person in euthanizing animals, except during a board-approved course in euthanasia.

B. It is a violation of the Animal Sheltering Act for a euthanasia agency or an animal shelter to:

(1) refuse to permit entry or inspection of its facilities by the board or its designees;

(2) sell, offer for sale, barter, exchange or otherwise transfer animals that are prohibited by the department of game and fish, the United States department of agriculture or any other regulatory agency to be kept unless the sale, offer for sale, bartering, exchanging or transferring of the animal is to a facility employing permitted rehabilitators or an individual that is a permitted rehabilitator pursuant to the rules adopted by the department of game and fish or another agency that has authority over people who are permitted to receive and provide care for such animals;

(3) allow a license or certificate issued pursuant to the Animal Sheltering Act to be used by an unlicensed or uncertified person; or

(4) make a misrepresentation or false promise through advertisements, employees, agents or other mechanisms in connection with the euthanasia of an animal.

C. It is a violation of the Animal Sheltering Act for an employee or official of the board or the animal sheltering committee to disclose or use for that person's own advantage information derived from reports or records submitted to the board pursuant to that act.

History: Laws 2007, ch. 60, 9; 2009, ch. 102, 12; 2017, ch. 44, 12.



Section 77-1B-10 - Enforcement and injunctions. (Repealed effective July 1, 2024.)

77-1B-10. Enforcement and injunctions. (Repealed effective July 1, 2024.)

A. The board or the board's designees shall enforce the provisions of the Animal Sheltering Act.

B. Whenever the board has reasonable cause to believe a violation of a provision of the Animal Sheltering Act or a rule adopted pursuant to that act has occurred that creates a health risk for the animals or the community and immediate enforcement is deemed necessary, the board may issue a cease and desist order to require a person to cease violations. At any time after service of the order to cease and desist, the person may request a prompt hearing to determine whether a violation occurred. If a person fails to comply with a cease and desist order within twenty-four hours, the board may bring a suit for a temporary restraining order and for injunctive relief to prevent further violations.

C. Whenever the board possesses evidence that indicates a person has engaged in or intends to engage in an act or practice constituting a violation of the Animal Sheltering Act or a rule adopted pursuant to that act, the board may seek temporarily or permanently to restrain or enjoin the act or practice. The board shall not be required to post a bond when seeking a temporary or permanent injunction.

History: Laws 2007, ch. 60, 10; 2009, ch. 102, 13.



Section 77-1B-11 - Disciplinary actions; euthanasia technicians, euthanasia agencies and euthanasia instructors; hearings; penalties. (Repealed effective July 1, 2024.)

77-1B-11. Disciplinary actions; euthanasia technicians, euthanasia agencies and euthanasia instructors; hearings; penalties. (Repealed effective July 1, 2024.)

A. The provisions of the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978] apply to all disciplinary procedures and hearings of the board.

B. The board may:

(1) deny, suspend, revoke, reprimand, place on probation or take other action against a license or certificate held or applied for pursuant to the Animal Sheltering Act, including imposing an administrative penalty, upon a finding by the board that the licensee, certificate holder or applicant has performed acts in violation of the Animal Sheltering Act or a rule adopted pursuant to that act; and

(2) impose an administrative penalty on a person who makes a false representation as being a licensed euthanasia technician, a certified euthanasia instructor or a licensed euthanasia agency.

C. The board may issue letters of admonition or deny, suspend, refuse to renew, restrict or revoke a license or certification authorized pursuant to the Animal Sheltering Act if the applicant or licensee:

(1) has refused or failed to comply with a provision of the Animal Sheltering Act, a rule adopted pursuant to that act or an order of the board;

(2) is guilty of cruelty to animals pursuant to a statute of this state or another state;

(3) has had an equivalent license or certificate denied, revoked or suspended by an authority;

(4) has refused to provide the board with reasonable, complete and accurate information regarding the care or euthanasia of animals when requested by the board; or

(5) has falsified information requested by the board or the board's designee.

D. In a proceeding held pursuant to this section, the board may accept as prima facie evidence of grounds for disciplinary action any disciplinary action taken against a licensee from another jurisdiction, if the violation that prompted the disciplinary action in that jurisdiction would be grounds for disciplinary action pursuant to this section.

E. Disciplinary proceedings may be instituted by the board or by a complaint to the board.

F. The board shall not initiate a disciplinary action more than two years after the date that it receives a complaint or that it begins an investigation without a filed complaint.

G. The board may administer oaths, take statements and compel disclosure by the witnesses of all facts known to them relative to matters under investigation.

H. The board may impose an administrative penalty in an amount not to exceed five hundred dollars ($500) on a holder of a license or certificate for violations of the Animal Sheltering Act.

I. A person or euthanasia agency whose license or certificate is suspended or revoked by the board pursuant to the provisions of this section may, at the discretion of the board, obtain a license or certificate at any time without examination upon written application to the board showing cause to justify reinstatement or renewal of the license or certificate.

J. The board shall adopt other rules pertaining to hearings, appeals and rehearings as it deems necessary.

K. The board shall not be required to certify a record to the court of appeals of a decision of the board until the proper fee has been paid to the board for a copy and certification of the record.

L. A person engaging in acts without a license or certificate issued by the board is guilty of a misdemeanor.

M. A person who practices, offers to practice, attempts to practice or makes any representation as being a euthanasia technician, a euthanasia instructor or a licensed euthanasia agency without holding a license or certificate issued by the board shall, in addition to any other penalty provided in this section or any other law, pay an administrative penalty to the board in an amount not to exceed five hundred dollars ($500) for each offense.

History: Laws 2007, ch. 60, 11; 2009, ch. 102, 14.

77-1B-11. Disciplinary actions; euthanasia technicians, euthanasia agencies and euthanasia instructors; hearings; penalties. (Effective July 1, 2018.)(Repealed effective July 1, 2024.)

A. With the respect to licenses pursuant to the Animal Sheltering Act, the provisions of the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978] apply to all disciplinary procedures and hearings of the board.

B. The board may:

(1) deny, suspend, revoke, reprimand, place on probation or take other action against a license or certificate held or applied for pursuant to the Animal Sheltering Act, including imposing an administrative penalty, upon a finding by the board that the licensee, certificate holder or applicant has performed acts in violation of the Animal Sheltering Act or a rule adopted pursuant to that act; and

(2) impose an administrative penalty on a person who makes a false representation as being a licensed euthanasia technician, a certified euthanasia instructor or a licensed euthanasia agency.

C. The board may issue letters of admonition or deny, suspend, refuse to renew, restrict or revoke a license or certification authorized pursuant to the Animal Sheltering Act if the applicant or licensee:

(1) has refused or failed to comply with a provision of the Animal Sheltering Act, a rule adopted pursuant to that act or an order of the board;

(2) is guilty of cruelty to animals pursuant to a statute of this state or another state;

(3) has had an equivalent license or certificate denied, revoked or suspended by an authority;

(4) has refused to provide the board with reasonable, complete and accurate information regarding the care or euthanasia of animals when requested by the board; or

(5) has falsified information requested by the board or the board's designee.

D. In a proceeding held pursuant to this section, the board may accept as prima facie evidence of grounds for disciplinary action any disciplinary action taken against a licensee from another jurisdiction, if the violation that prompted the disciplinary action in that jurisdiction would be grounds for disciplinary action pursuant to this section.

E. Disciplinary proceedings may be instituted by the board or by a complaint to the board.

F. The board shall not initiate a disciplinary action more than two years after the date that it receives a complaint or that it begins an investigation without a filed complaint.

G. The board may administer oaths, take statements and compel disclosure by the witnesses of all facts known to them relative to matters under investigation.

H. The board may impose an administrative penalty in an amount not to exceed five hundred dollars ($500) on a holder of a license or certificate for violations of the Animal Sheltering Act.

I. A person or euthanasia agency whose license or certificate is suspended or revoked by the board pursuant to the provisions of this section may, at the discretion of the board, obtain a license or certificate at any time without examination upon written application to the board showing cause to justify reinstatement or renewal of the license or certificate.

J. The board shall adopt other rules pertaining to hearings, appeals and rehearings as it deems necessary.

K. The board shall not be required to certify a record to the court of appeals of a decision of the board until the proper fee has been paid to the board for a copy and certification of the record.

L. A person engaging in acts without a license or certificate issued by the board is guilty of a misdemeanor.

M. A person who practices, offers to practice, attempts to practice as, or makes any representation as being, a euthanasia technician, a euthanasia instructor or a licensed euthanasia agency without holding a license or certificate issued by the board shall, in addition to any other penalty provided in this section or any other law, pay an administrative penalty to the board in an amount not to exceed five hundred dollars ($500) for each offense.

History: Laws 2007, ch. 60, 11; 2009, ch. 102, 14; 2017, ch. 44, 13.



Section 77-1B-12 - Termination of agency life; delayed repeal. (Repealed effective July 1, 2018.)

77-1B-12. Termination of agency life; delayed repeal. (Repealed effective July 1, 2018.)

The animal sheltering board is terminated on July 1, 2019 pursuant to the Sunset Act [12-9-11 through 12-9-21 NMSA 1978]. The board shall continue to operate according to the provisions of the Animal Sheltering Act until July 1, 2020. Effective July 1, 2020, the Animal Sheltering Act is repealed.

History: Laws 2007, ch. 60, 12; 2009, ch. 102, 15; 2011, ch. 172, 1; 2013, ch. 166, 9.






Article 2 - Livestock Board

Section 77-2-1 - Short title; purpose.

77-2-1. Short title; purpose.

Chapter 77, Articles 2 through 18 NMSA 1978 may be cited as "The Livestock Code". The Livestock Code shall be liberally construed to carry out its purposes, which are to promote greater economy, service and efficiency in the administration of the laws relating to the livestock industry of New Mexico, to control disease, to prevent the theft or illegal movement of livestock and to oversee the New Mexico meat inspection program.

History: 1953 Comp., 47-23-1, enacted by Laws 1967, ch. 213, 1; 1993, ch. 248, 1; 1999, ch. 282, 1.



Section 77-2-1.1 - Definitions.

77-2-1.1. Definitions.

As used in The Livestock Code:

A. "animals" or "livestock" means all domestic or domesticated animals that are used or raised on a farm or ranch, including the carcasses thereof, and exotic animals in captivity and includes horses, asses, mules, cattle, sheep, goats, swine, bison, poultry, ostriches, emus, rheas, camelids and farmed cervidae upon any land in New Mexico. "Animals" or "livestock" does not include canine or feline animals;

B. "bill of sale" means an instrument in substantially the form specified in The Livestock Code by which the owner or the owner's authorized agent transfers to the buyer the title to animals described in the bill of sale;

C. "bison" or "buffalo" means a bovine animal of the species bison;

D. "board" means the New Mexico livestock board;

E. "bond" means cash or an insurance agreement from a New Mexico licensed surety or insurance corporation pledging surety for financial loss caused to another, including certificate of deposit, letter of credit or other surety as may be approved by the grain inspection, packers and stockyards administration of the United States department of agriculture or the board;

F. "brand" means a symbol or device in a form approved by and recorded with the board as may be sufficient to readily distinguish livestock should they become intermixed with other livestock;

G. "brand inspector" means an inspector who is not certified as a peace officer;

H. "carcasses" means dead or dressed bodies of livestock or parts thereof;

I. "cattle" means animals of the genus bos, including dairy cattle, and does not include any other kind of livestock;

J. "dairy cattle" means animals of the genus bos raised not for consumption but for dairy products and distinguished from meat breed cattle;

K. "director" means the executive director of the board;

L. "disease" means a communicable, infectious or contagious disease;

M. "district" means a livestock inspection district;

N. "estray" means livestock found running at large upon public or private lands, either fenced or unfenced, whose owner is unknown, or that is branded with a brand that is not on record in the office of the board or is a freshly branded or marked offspring not with its branded or marked mother, unless other proof of ownership is produced;

O. "inspector" means a livestock or brand inspector;

P. "livestock inspector" means a certified inspector who is granted full law enforcement powers for enforcement of The Livestock Code and other criminal laws relating to livestock;

Q. "mark" means an ear tag or ownership mark that is not a brand;

R. "meat" means the edible flesh of poultry, birds or animals sold for human consumption and includes livestock, poultry and livestock and poultry products;

S. "mule" means a hybrid resulting from the cross of a horse and an ass; and

T. "person" means an individual, firm, partnership, association, corporation or similar legal entity.

History: 1978 Comp., 77-2-1.1, enacted by Laws 1993, ch. 248, 2; 1995, ch. 111, 1; 1999, ch. 282, 2; 2001, ch. 8, 2; 2001, ch. 341, 2; 2015, ch. 22, 1.



Section 77-2-2 - New Mexico livestock board created; transfer of powers; transfer of property.

77-2-2. New Mexico livestock board created; transfer of powers; transfer of property.

A. In order to achieve the purposes set forth in Section 1 [77-2-1 NMSA 1978], there is hereby created a board to be known as the "New Mexico livestock board." The New Mexico livestock board shall have all powers which have heretofore been held by the cattle sanitary board or the sheep sanitary board and those powers are hereby transferred to the New Mexico livestock board.

B. Wherever in the NMSA 1978 the term "board" or "sanitary board" is used in relation to the sheep sanitary board or the cattle sanitary board, it shall mean the New Mexico livestock board. Wherever in the NMSA 1978 the terms [term] "sheep sanitary board" or "cattle sanitary board" are [is] used it shall mean the New Mexico livestock board.

C. Wherever in the NMSA 1978 the term "secretary," "secretary of the board," "secretary of the sheep sanitary board," "secretary of the cattle sanitary board" or any similar term is used in relation to the secretary of the sheep sanitary board or the secretary of the cattle sanitary board, it shall mean the executive director of the New Mexico livestock board.

D. All books, records, property and equipment of the sheep sanitary board and the cattle sanitary board are transferred to the New Mexico livestock board.

History: 1953 Comp., 47-23-2, enacted by Laws 1967, ch. 213, 2.



Section 77-2-3 - New Mexico livestock board; scope; composition; qualifications; terms; meetings.

77-2-3. New Mexico livestock board; scope; composition; qualifications; terms; meetings.

A. The New Mexico livestock board is established to govern the livestock industry of the state in the manner required by law.

B. The New Mexico livestock board shall be composed of nine members appointed by the governor and adequately representing the state livestock industry. Seven of the nine members must raise and own cattle or raise and own sheep in this state and be residents of this state. Two members of the board shall not raise or own cattle or sheep but shall be appointed to represent the general public. The two public members also shall be residents of New Mexico. The majority of the members of the board at any given time shall, however, be primarily engaged in the business of raising and owning cattle in this state. The board shall be bipartisan, but no more than five members of the board shall belong to the same political party.

C. The term of office of each member of the New Mexico livestock board shall be six years; provided, that of the members of the board to be appointed after the passage and approval of this act, two shall be appointed for a term of two years, two for a term of four years and three for a term of six years and, upon the expiration of the terms of such appointments, the successors shall be appointed for the full term of six years.

D. The New Mexico livestock board shall elect from their number a chairman, vice-chairman and secretary. The board shall hold two regular meetings in each year, one in June and the other in December. Special meetings may be called by the chairman or by the vice-chairman in the event that the chairman is absent from the state or because the chairman is physically incapacitated or by a majority of the members of the board.

History: 1953 Comp., 47-23-3, enacted by Laws 1967, ch. 213, 3; 1983, ch. 229, 1; 1993, ch. 248, 3.



Section 77-2-4 - Compensation of members.

77-2-4. Compensation of members.

The members of the New Mexico livestock board shall receive per diem and mileage as provided in the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978] and shall receive no other compensation, perquisite or allowance.

History: 1953 Comp., 47-23-4, enacted by Laws 1967, ch. 213, 4.



Section 77-2-5 - Report of board.

77-2-5. Report of board.

It shall be the duty of the board during the first week in December of each year to transmit to the governor a report of its activities for the previous calendar year. This report shall contain a detailed account of all of the receipts and expenditures of money by the board, together with other facts relating to the livestock industry in New Mexico which may be of public interest. The report of the board shall be transmitted by the governor to the legislature.

History: 1953 Comp., 47-23-5, enacted by Laws 1967, ch. 213, 5.



Section 77-2-6 - Livestock board attached to New Mexico department of agriculture.

77-2-6. Livestock board attached to New Mexico department of agriculture.

The board is attached for coordinative purposes to the New Mexico department of agriculture. The board shall execute a memorandum of understanding with the director of the New Mexico department of agriculture, identifying areas for cooperation and coordination of the activities of the board with those of the department of agriculture. Administrative and other services may be provided the board by the department pursuant to the terms of the memorandum of understanding. The board shall submit an annual report on its activities to the director. This section shall not be construed to affect the exercise of any board power or duty.

History: 1953 Comp., 47-23-5.1, enacted by Laws 1977, ch. 256, 3.



Section 77-2-7 - Additional powers of the board.

77-2-7. Additional powers of the board.

In addition to the powers transferred from the cattle and sheep sanitary boards, the board may:

A. exercise general regulatory supervision over the livestock industry of this state in order to protect the industry from theft and diseases and in order to protect the public from diseased or unwholesome meat or meat products;

B. appoint and fix the salary of an executive director who shall file an oath and be bonded in an amount fixed by the board. The director shall manage the affairs of the board under the direction of the board. He shall be chosen solely on qualifications and fitness for the office. He shall devote his entire time to the duties of the office;

C. employ clerical help, provide office space and purchase equipment, including vehicles;

D. employ livestock inspectors and brand inspectors and other personnel necessary to carry out the purposes of The Livestock Code. All livestock inspectors appointed by the board shall have the same powers as any other peace officer in the enforcement of that code;

E. appoint a state veterinarian and subordinate veterinarians as are necessary to carry out the duties of the board;

F. adopt and promulgate rules to control the importation and exportation of animals;

G. establish livestock inspection districts;

H. establish quarantine, provide its boundaries and give notice of the quarantine and do all other things necessary to effect the object of the quarantine and to protect the livestock industry of this state from disease and prevent the spread of disease;

I. adopt and promulgate rules for meat inspection, including the slaughter and disposition of the carcasses of livestock affected with diseases when the action appears necessary to prevent the spread of any contagion or infection among livestock;

J. adopt and promulgate rules governing the importation, manufacture, sale, distribution or use within the state of serums, vaccine and other biologicals intended for diagnostic or therapeutic uses with livestock and regulate the importation, manufacture or use of virulent blood or living virus of any diseases affecting livestock;

K. set fees or charges, not to exceed one hundred dollars ($100) per call, for any services rendered by the board or its employees that are deemed necessary by the board and for which no fee has been set by statute;

L. consider the views of the livestock industry in the administration of The Livestock Code;

M. adopt and promulgate rules to otherwise carry out the purposes of The Livestock Code;

N. hold hearings and subpoena witnesses for the purpose of investigating or enforcing The Livestock Code or rules established pursuant to that code; and

O. enter into joint powers agreements with Indian nations, tribes or pueblos to promote cooperation in carrying out the provisions of The Livestock Code.

History: 1953 Comp., 47-23-6, enacted by Laws 1967, ch. 213, 6; 1973, ch. 234, 5; 1983, ch. 229, 2; 1993, ch. 248, 4; 1995, ch. 111, 2; 1999, ch. 282, 3.



Section 77-2-7.1 - Brands; subject to change in ownership; fees for transfer.

77-2-7.1. Brands; subject to change in ownership; fees for transfer.

Brands recorded in accordance with the provisions of Section 77-9-10 [77-2-7.4] NMSA 1978 are personal property of the person in whose name they are recorded. Ownership may be transferred in the same manner as other personal property. The fee for recording a transfer of ownership with the director of the New Mexico livestock board shall be a sum fixed by the board not to exceed the amount prescribed by law.

History: Laws 1895, ch. 6, 3; C.L. 1897, 108; Code 1915, 119; C.S. 1929, 4-1405; 1941 Comp., 49-905; 1953 Comp., 47-9-5; Laws 1959, ch. 249, 1; 1971, ch. 50, 1; 1975, ch. 91, 1; 1981, ch. 357, 5; 1978 Comp., 77-9-7, recompiled as 1978 Comp., 77-2-7.1 by Laws 1999, ch. 282, 103.



Section 77-2-7.2 - Registration of brands and marks; board.

77-2-7.2. Registration of brands and marks; board.

Except as otherwise authorized by the board, the board is the sole authority for the registration of brands, marks or electronic identification on livestock in this state.

History: Laws 1895, ch. 6, 4; C.L. 1897, 109; Code 1915, 120; C.S. 1929, 4-1406; 1941 Comp., 49-906; 1953 Comp., 47-9-6; Laws 1971, ch. 50, 2; 1978 Comp., 77-9-8, amended and recompiled as 1978 Comp., 77-2-7.2 by Laws 1999, ch. 282, 11.



Section 77-2-7.3 - Brand books.

77-2-7.3. Brand books.

The board shall keep a suitable record of all registered brands, marks and electronic identification used for the identification of livestock in this state.

History: Laws 1895, ch. 6, 5; C.L. 1897, 110; Code 1915, 121; C.S. 1929, 4-1407; 1941 Comp., 49-907; 1953 Comp., 47-9-7; Laws 1983, ch. 229, 7; 1993, ch. 248, 45; 1978 Comp., 77-9-9, amended and recompiled as 1978 Comp., 77-2-7.3 by Laws 1999, ch. 282, 12.



Section 77-2-7.4 - Recording before use; recording fee; conflicting brands.

77-2-7.4. Recording before use; recording fee; conflicting brands.

A. A brand shall not be used until recorded. A facsimile of the brand and a recording fee fixed by the board shall be forwarded to the director. One certified copy of the recorded brand shall be furnished to the owner of the brand by the director when the brand is recorded.

B. The director shall immediately record the brand unless it has been recorded previously or conflicts with a prior recorded brand. In that event, the director shall return the facsimile unrecorded and charge a fee for the research.

C. Additional certified copies of brands recorded may be obtained from the director by the payment of a fee to be fixed by the board in a sum not to exceed the amount prescribed by law.

History: Laws 1895, ch. 6, 9; C.L. 1897, 113; Code 1915, 123; C.S. 1929, 4-1409; 1941 Comp., 49-908; Laws 1949, ch. 49, 1; 1953 Comp., 47-9-8; Laws 1959, ch. 249, 2; 1971, ch. 50, 3; 1975, ch. 91, 2; 1981, ch. 357, 6; 1978 Comp., 77-9-10, amended and recompiled as 1978 Comp., 77-2-7.4 by Laws 1999, ch. 282, 13.



Section 77-2-7.5 - Fees; disposition.

77-2-7.5. Fees; disposition.

The fees for recording or researching brands and for furnishing certified copies of the recording or research shall be placed to the credit of the New Mexico livestock board interim receipts and disbursements fund.

History: Laws 1905, ch. 30, 1; Code 1915, 124; C.S. 1929, 4-1410; 1941 Comp., 49-909; 1953 Comp., 47-9-9; Laws 1993, ch. 248, 46; 1978 Comp., 77-9-11, amended and recompiled as 1978 Comp., 77-2-7.5 by Laws 1999, ch. 282, 14.



Section 77-2-7.6 - Brand book.

77-2-7.6. Brand book.

The director shall publish a brand book in which shall be given a facsimile or copy of all brands recorded in the office of the board, together with the owner's name and address. The board may publish if it deems best to do so a limited number of brand books in addition to the number required by the provisions of this section and to sell them for such price as the board considers reasonable and proper. The price shall not be less than the actual cost.

History: Laws 1895, ch. 6, 12; C.L. 1897, 116; Code 1915, 127; C.S. 1929, 4-1413; 1941 Comp., 49-912; 1953 Comp., 47-9-11; Laws 1983, ch. 229, 8; 1993, ch. 248, 48; 1978 Comp., 77-9-13, amended and recompiled as 1978 Comp., 77-2-7.6 by Laws 1999, ch. 282, 15.



Section 77-2-7.7 - More than one brand unlawful; exceptions; penalty.

77-2-7.7. More than one brand unlawful; exceptions; penalty.

A. It is unlawful for an owner of livestock in originally marking or branding livestock to make use of or keep up more than one mark or brand; provided that an owner may own and possess livestock in different marks or brands if they were acquired by him by purchase or other lawful manner and evidenced by a bill of sale from the previous owner of the livestock having such brands or from the heirs, executors, administrators or legal representatives of the owner. Livestock so acquired shall be branded or marked as provided in The Livestock Code by and with the recorded brand or mark of the person acquiring the livestock. It is lawful for the purpose of identification during the pendency of a mortgage or lien to brand the increase of the branded livestock in the recorded brand designated in the mortgage or lien.

B. A brand shall not be altered by placing another brand on it or in the same location.

C. A person who unlawfully brands livestock contrary to the provisions of The Livestock Code is guilty of a misdemeanor and upon conviction shall be punished in accordance with the provisions of Section 31-19-1 NMSA 1978 for each offense.

History: Laws 1895, ch. 6, 13; C.L. 1897, 117; Code 1915, 128; Laws 1919, ch. 54, 1; C.S. 1929, 4-1414; 1941 Comp., 49-913; 1953 Comp., 47-9-12; Laws 1975, ch. 139, 4; 1993, ch. 248, 49; 1978 Comp., 77-9-14, amended and recompiled as 1978 Comp., 77-2-7.7 by Laws 1999, ch. 282, 16.



Section 77-2-7.8 - Brands of minors.

77-2-7.8. Brands of minors.

Minors owning livestock separate from that of the parent or guardian may have a mark or brand, which shall be recorded in accordance with the requirement of The Livestock Code, but the parent or guardian shall be responsible for the proper use of the mark or brand by any minor.

History: Laws 1895, ch. 6, 14; C.L. 1897, 118; Code 1915, 129; C.S. 1929, 4-1415; 1941 Comp., 49-914; 1953 Comp., 47-9-13; 1993, ch. 248, 50; 1978 Comp., 77-9-15, amended and recompiled as 77-2-7.8 by Laws 1999, ch. 282, 17.



Section 77-2-7.9 - Filing of facsimile; designation of brands; holding brand renewal and fee; branding increase; offenses; penalty.

77-2-7.9. Filing of facsimile; designation of brands; holding brand renewal and fee; branding increase; offenses; penalty.

An owner of livestock desiring to use in branding a brand not already recorded in the office of the board shall file with the director a facsimile of the desired brand. The owner may record the desired brands as holding brands upon livestock so owned upon furnishing to the director a full description as to the number, class and locality of all livestock branded with the holding brand. A recorded holding brand may be used also on a show animal. A fee shall be charged for the recording of a holding brand, which recording shall be valid for a period of one year or until the described livestock depart the state, whichever comes first. The recording may be renewed for additional years by the payment of a fee at each yearly renewal; provided that it is unlawful for the owner to brand the increase of such livestock in any other brand than the recorded brand of the owner except in the case of mortgaged livestock as provided in Section 77-9-14 NMSA 1978, as recompiled [77-2-7.7 NMSA 1978]. A person who violates the provisions of this section is guilty of a misdemeanor and upon conviction shall be sentenced in accordance with the provisions of Section 31-19-1 NMSA 1978 for each offense.

History: Laws 1912, ch. 55, 2; Code 1915, 138; Laws 1919, ch. 55, 1; C.S. 1929, 4-1424; 1941 Comp., 49-915; 1953 Comp., 47-9-14; Laws 1977, ch. 148, 1; 1981, ch. 357, 7; 1993, ch. 248, 51; 1978 Comp., 77-9-16, amended and recompiled as 1978 Comp., 77-2-7.9 by Laws 1999, ch. 282, 18.



Section 77-2-7.10 - Brands; board may reject.

77-2-7.10. Brands; board may reject.

The board shall have the power to reject any brand offered for record under the provisions of Section 77-9-16 [77-2-7.9] NMSA 1978 when upon satisfactory evidence it is shown to the board that the same is offered for or is of such character that may be used for malicious or deceptive purposes or is not in conformity with the provisions of Section 77-9-16 [77-2-7.9] NMSA 1978.

History: Laws 1912, ch. 55, 5; Code 1915, 141; C.S. 1929, 4-1427; 1941 Comp., 49-917; 1953 Comp., 47-9-16; 1993, ch. 248, 52; 1978 Comp., 77-9-18, recompiled as 1978 Comp., 77-2-7.10 by Laws 1999, ch. 282, 103.



Section 77-2-7.11 - Brand; priority of right to.

77-2-7.11. Brand; priority of right to.

The time of record of any brand by the owner in the county wherein the brand was originally recorded before the creation of the board shall determine the priority of right and property in the brand and not the time of filing with the board, provided the brand has been continuously used from the date of original record.

History: Laws 1912, ch. 55, 6; Code 1915, 142; C.S. 1929, 4-1428; 1941 Comp., 49-918; 1953 Comp., 47-9-17; Laws 1993, ch. 248, 53; 1978 Comp., 77-9-19, recompiled as 1978 Comp., 77-2-7.11 by Laws 1999, ch. 282, 103.



Section 77-2-7.12 - Re-recording of brands; notice; publication; fees.

77-2-7.12. Re-recording of brands; notice; publication; fees.

A. The board shall cause all brands now on record to be re-recorded whenever the board deems necessary to clear records of unused brands. For this purpose, the board shall mail a notice, addressed to each owner of a brand now of record with the board at the current address shown on the brand record, requiring the owners of brands to file with the director any brand being on record to the owners. In addition to this notice, the board shall publish in either English or Spanish or both in at least one newspaper in each county in this state where there is a newspaper a copy of the notice to re-record. The publication shall continue for at least four consecutive weeks.

B. Within three months from the date of the first publication of the notice to re-record, owners of brands of record in the office of the board shall file with the director the brands in actual use and recorded by them and pay the re-recording fee. The fees shall be deposited in the proper fund of the board. Re-recording shall not be required more often than once in a three-year period.

History: Laws 1923, ch. 146, 1; C.S. 1929, 4-1445; 1941 Comp., 49-919; Laws 1949, ch. 47, 1; 1953 Comp., 47-9-18; Laws 1971, ch. 50, 4; 1975, ch. 91, 3; 1981, ch. 357, 8; 1993, ch. 248, 54; 1978 Comp., 77-9-20, amended and recompiled as 1978 Comp., 77-2-7.12 by Laws 1999, ch. 282, 19.



Section 77-2-8 - Research and promotion of meat and meat products.

77-2-8. Research and promotion of meat and meat products.

The board may enter into contracts for research into and promotion of meat and meat products. The contracts shall carry provisions for financing, and the board may accept and expend voluntary contributions from any source to finance the contracts. The provisions of this section shall not apply to or include cattle coming out of feed lots.

History: 1953 Comp., 47-23-6.1, enacted by Laws 1969, ch. 177, 1; 1999, ch. 282, 4.



Section 77-2-9 - Reports of inspectors; prosecution of violations of livestock laws.

77-2-9. Reports of inspectors; prosecution of violations of livestock laws.

A. The board shall keep reports of its veterinarians and inspectors in accordance with the Public Records Act [Chapter 14, Article 3 NMSA 1978].

B. The board shall assist in the prosecution of persons charged with the violation of the livestock laws, including criminal laws relating to livestock, and may call upon a livestock inspector or other peace officer to execute its orders, and when it does, the peace officer shall obey the order of the board.

C. Livestock inspectors may arrest persons found in the act or whom they have probable cause to believe to be guilty of driving, holding or slaughtering stolen livestock; of violating the inspection laws of the state; or of violating any provision of Chapter 30, Article 18 NMSA 1978 relating to livestock or other criminal law relating to livestock.

History: 1953 Comp., 47-23-7, enacted by Laws 1967, ch. 213, 8; 1983, ch. 229, 3; 2001, ch. 8, 3; 2001, ch. 341, 3.



Section 77-2-10 - Receipts; deposit of funds.

77-2-10. Receipts; deposit of funds.

A. The board shall designate banks where its money is to be deposited.

B. Notwithstanding the provisions of Section 6-10-3 NMSA 1978, the board may establish rules governing the receipt and deposit of fees collected by its inspectors requiring remittance to the board in not more than ten days.

History: 1953 Comp., 47-23-8, enacted by Laws 1973, ch. 84, 1; 1993, ch. 248, 5; 2003, ch. 273, 24.



Section 77-2-12 - Executive director; duties, oath and bond.

77-2-12. Executive director; duties, oath and bond.

The executive director of the board shall keep records of inspections of brands and earmarks as deemed necessary by the board and shall perform such other duties as are prescribed by the board. He shall take and subscribe an oath faithfully to perform all of his duties as executive director of the board and shall enter into bond in an amount to be fixed by the board, with good and sufficient sureties, to be approved by the board, conditioned for the faithful performance of his duties.

History: Laws 1891, ch. 34, 11; C.L. 1897, 217; Code 1915, 72; C.S. 1929, 4-807; Laws 1933, ch. 53, 3; 1941 Comp., 49-206; 1953 Comp., 47-2-6; Laws 1983, ch. 229, 4; 1993, ch. 248, 6.



Section 77-2-13 - Records; certified copy evidence.

77-2-13. Records; certified copy evidence.

The records required to be kept by the director, including inspector reports, shall be maintained by the board in a readily available manner, and a certified copy of any such records under the hand and seal of the director or the verified oath of an inspector shall be prima facie evidence in all courts of this state of the truth of any fact required to be recorded therein.

History: Laws 1891, ch. 34, 9; C.L. 1897, 215; Code 1915, 73; C.S. 1929, 4-808; 1941 Comp., 49-207; 1953 Comp., 47-2-7; Laws 1983, ch. 229, 5; 1999, ch. 282, 5.



Section 77-2-14 - Attorney; duties.

77-2-14. Attorney; duties.

The board may employ a competent attorney to give advice and counsel in regard to any matter connected with the duties of the board, to represent the board in any legal proceedings and to aid in the enforcement of the laws in relation to livestock. The board shall fix the compensation to be paid to such attorney.

History: Laws 1937, ch. 205, 1; 1941 Comp., 49-210; 1953 Comp., 47-2-10; Laws 1986, ch. 32, 41; 1999, ch. 282, 6.



Section 77-2-15 - Special taxes; levy; collection.

77-2-15. Special taxes; levy; collection.

A. Each year the board of county commissioners of each county shall at its first meeting after the return of the assessment of the property for taxation by the county assessors of each county, levy a special tax at a rate to be fixed each year by the New Mexico livestock board. Subject to the provisions of Section 7-37-7.1 NMSA 1978, the New Mexico livestock board shall, in each year, order the levy of a tax on livestock at a rate not to exceed ten dollars ($10.00) on each one thousand dollars ($1,000) of net taxable value, as that term is defined in the Property Tax Code [Chapter 7, Articles 35 to 38 NMSA 1978], of the livestock. The New Mexico livestock board may set different rates for individual classes of livestock.

B. The order imposing the levy of the tax shall be made on or before June 30 in each year and shall be certified to the department of finance and administration by the director. The department of finance and administration shall certify the amount of the levy to the board of county commissioners of each county, and the board of county commissioners shall include the levy in its annual levy of taxes. The special tax shall be collected in each county and paid to the state treasurer in the manner provided by law for the collection and payment of other state taxes. Such funds shall be remitted to the New Mexico livestock board for deposit in the interim receipts and disbursements fund.

History: Laws 1937, ch. 205, 2; 1939, ch. 15, 1; 1941, ch. 151, 1; 1941 Comp., 49-211; 1953 Comp., 47-2-11; Laws 1961, ch. 142, 1; 1986, ch. 32, 42; 1993, ch. 248, 7; 1999, ch. 282, 7.



Section 77-2-16 - Financial report and tax estimate; state levy; maximum rate.

77-2-16. Financial report and tax estimate; state levy; maximum rate.

It is the duty of the board on or before June 30 of each year to make and file with the department of finance and administration a report and estimate showing the amount of money in the custody or under the control of the treasurer of the board, the estimated receipts from all sources and the actual and estimated expenditures for the current fiscal year. The department of finance and administration shall annually, at the time and in the manner of certifying rates under the Property Tax Code [Chapter 7, Articles 35 to 38 NMSA 1978], certify a rate and impose a levy upon all cattle, horses, mules, asses, sheep, goats and buffalo in every county in the state, provided that such levy shall not exceed the amount required by operation of the rate limitation provisions of Section 7-37-7.1 NMSA 1978.

History: Laws 1915, ch. 85, 1; 1929, ch. 157, 2; C.S. 1929, 4-815; 1941 Comp., 49-212; 1953 Comp., 47-2-12; Laws 1977, ch. 249, 29; 1986, ch. 32, 43; 1993, ch. 248, 8.



Section 77-2-17 - Payment of tax collections to state treasurer; disbursement.

77-2-17. Payment of tax collections to state treasurer; disbursement.

The special tax provided by Section 77-2-16 NMSA 1978 shall be assessed and collected in every county and paid over to the state treasurer as provided by law for the assessment, collection and payment of other state taxes, and all money so collected and paid over on account of such special tax levies shall be transferred each month to the board for deposit in the interim receipts and disbursements fund and shall be used for fees, salaries, wages, costs and expenses as provided for by laws relating to the powers, duties and expenditures of the board.

History: Laws 1915, ch. 85, 2; C.S. 1929, 4-816; Laws 1933, ch. 53, 6; 1941 Comp., 49-213; 1953 Comp., 47-2-13; Laws 1993, ch. 248, 9.



Section 77-2-18 - Compensation of employees.

77-2-18. Compensation of employees.

The compensation of all employees by or under the board and, in the first instance, all other expenses incurred by or under that board shall be paid by the board or, upon its order, out of the funds provided for in The Livestock Code, such board taking or causing to be taken proper vouchers for all money so expended by them.

History: Laws 1889, ch. 106, 21; C.L. 1897, 201; Code 1915, 80; C.S. 1929, 4-817; 1941 Comp., 49-214; 1953 Comp., 47-2-14; Laws 1993, ch. 248, 10.



Section 77-2-19 - Limitation on expenditures.

77-2-19. Limitation on expenditures.

The amount of money to be expended by the board in any one year, is limited to the amount set forth in a budget approved by the department of finance and administration.

History: Laws 1889, ch. 106, 22; C.L. 1897, 202; Code 1915, 81; C.S. 1929, 4-818; 1941 Comp., 49-215; 1953 Comp., 47-2-15; Laws 1981, ch. 357, 1; 1993, ch. 248, 11.



Section 77-2-21 - Fees.

77-2-21. Fees.

All fees and charges collected pursuant to the provisions of The Livestock Code shall be paid to the executive director of the board to be deposited in the New Mexico livestock board general fund, hereby created. All fees and charges deposited in the New Mexico livestock board general fund may be expended in accordance with a budget approved by the department of finance and administration.

History: Laws 1893, ch. 67, 3; C.L. 1897, 222; Code 1915, 83; C.S. 1929, 4-820; Laws 1933, ch. 53, 7; 1941 Comp., 49-217; 1953 Comp., 47-2-17; Laws 1993, ch. 248, 12.



Section 77-2-22 - Penalty for violating rule.

77-2-22. Penalty for violating rule.

Any person who violates a rule adopted under the power granted to the board unless the penalty has been fixed by law is guilty of a misdemeanor and upon conviction shall be sentenced in accordance with the provisions of Section 31-19-1 NMSA 1978.

History: Laws 1933, ch. 53, 2; 1941 Comp., 49-219; 1953 Comp., 47-2-19; Laws 1967, ch. 213, 7; 1999, ch. 282, 8.



Section 77-2-25 - Interim receipts and disbursements fund created.

77-2-25. Interim receipts and disbursements fund created.

There is created the "interim receipts and disbursements fund". All money received by the board from tax levies authorized by this article shall be credited to this fund and deposited in a designated bank in the name of the board. Money shall be disbursed from this fund only upon a warrant issued by the executive director in the name of the board. Disbursements may be made to pay necessary expenses and obligations of the board, which include expenses for salaries, supplies, equipment, rent on office space or other goods and services in accordance with a budget approved by the department of finance and administration. The board shall prescribe any additional administrative procedure necessary to administer this fund.

History: 1953 Comp., 47-2-23, enacted by Laws 1959, ch. 291, 2; 1993, ch. 248, 14.



Section 77-2-26 - Board not to be assessed for general administrative overhead.

77-2-26. Board not to be assessed for general administrative overhead.

No appropriation for the board shall include an item for general administrative overhead. No charge for general administrative overhead shall be assessed against or appropriated out of the interim receipts and disbursement fund or from any other fund or money administered by the board. No fees or money collected by the board shall be subject to assessment for any charge for general administrative overhead.

History: 1953 Comp., 47-2-24, enacted by Laws 1959, ch. 291, 3; 1993, ch. 248, 15.



Section 77-2-29 - Fees.

77-2-29. Fees.

The following fees shall be fixed by the board for services rendered pursuant to the provisions of The Livestock Code:

A. an inspection or permit fee not to exceed sixteen cents ($.16) per head to be charged for the importation or exportation of sheep and goats pursuant to Section 77-8-3 NMSA 1978 and a service charge in an amount not to exceed ten dollars ($10.00) for each inspection request; provided that the board shall not increase the inspection fee more than four cents ($.04) in any one fiscal year;

B. a fee for recording a transfer of a brand pursuant to Section 77-2-7.1 NMSA 1978 in an amount not to exceed one hundred dollars ($100);

C. a fee for recording a brand or researching a brand pursuant to Section 77-2-7.4 NMSA 1978 in an amount not to exceed one hundred dollars ($100);

D. a fee for additional copies of certified copies of brands pursuant to Section 77-2-7.4 NMSA 1978 in an amount not to exceed ten dollars ($10.00) per copy;

E. a fee for the recording of a holding brand pursuant to Section 77-2-7.9 NMSA 1978 in an amount not to exceed one hundred dollars ($100), which recording shall be valid for one year from the date of recording, and an additional fee in an amount not to exceed one hundred dollars ($100) for each annual renewal;

F. a fee for the rerecording of brands pursuant to Section 77-2-7.12 NMSA 1978 in an amount not to exceed one hundred dollars ($100);

G. a fee for the inspection of livestock pursuant to Section 77-9-38 or 77-10-4 NMSA 1978 in an amount not to exceed fifty cents ($.50) per head and a service charge in an amount not to exceed ten dollars ($10.00) for each inspection request; provided that the board may not increase the inspection fee more than ten cents ($.10) in any one fiscal year;

H. a fee for the inspection of hides pursuant to Section 77-9-54 NMSA 1978 in an amount not to exceed fifty cents ($.50) per hide and a service charge in an amount not to exceed ten dollars ($10.00) for each inspection request; provided that the board may not increase the inspection fee more than ten cents ($.10) in any one fiscal year;

I. a fee for the handling of the proceeds of the sale of an estray pursuant to Section 77-13-6 NMSA 1978 in an amount not to exceed ten dollars ($10.00);

J. a fee for the impoundment of trespass livestock pursuant to Section 77-14-36 NMSA 1978 in an amount not to exceed ten dollars ($10.00) per head per day and a reasonable charge for the moving of trespass livestock pursuant to Section 77-14-36 NMSA 1978 to be set by the board;

K. a fee for the licensing of a livestock auction market pursuant to Section 77-10-2 NMSA 1978 in an amount not to exceed twenty-five dollars ($25.00);

L. a fee for issuing a transportation permit pursuant to Section 77-9-42 NMSA 1978 in an amount not to exceed fifty dollars ($50.00);

M. a fee for the licensing of a cattle or sheep rest station pursuant to Section 77-9A-2 NMSA 1978 in an amount not to exceed twenty-five dollars ($25.00); and

N. a fee for issuing a certificate of brand exemption pursuant to Section 77-8-22 or 77-9-3 NMSA 1978 in an amount not to exceed one hundred dollars ($100).

History: 1978 Comp., 77-2-28, enacted by Laws 1981, ch. 357, 2; 1982, ch. 61, 1; 1993, ch. 248, 17; 1999, ch. 282, 10; 2004, ch. 26, 1.



Section 77-2-30 - Horse rescue or retirement facility; registration; board powers and duties; fees.

77-2-30. Horse rescue or retirement facility; registration; board powers and duties; fees.

A. As used in this section, "facility" means a horse rescue or retirement facility, including a private reserve or private preserve, that advertises of [or] solicits for horses and provides lifelong care or finds new owners for horses that are unwanted or have been neglected or abused or captured wild horses that cannot be returned to their range.

B. A facility shall not operate in New Mexico unless registered by the board.

C. The board shall:

(1) register facilities that meet the requirements of this section;

(2) annually consult with representatives from the equine industry, equine rescue organizations and veterinarians on facility standards; and

(3) after consideration of recommendations by national organizations for the care of unwanted horses and equine rescue and retirement facilities, promulgate rules for facilities, including:

(a) health and sanitary requirements;

(b) standards for barns, paddocks, pastures and ranges;

(c) qualifications of the facility staff;

(d) provision of veterinary care;

(e) feeding and watering requirements;

(f) transportation; and

(g) other requirements necessary to ensure the humane care of horses.

D. The board may charge the following fees:

(1) an initial inspection and registration fee of not more than two hundred fifty dollars ($250);

(2) an annual inspection and registration fee of not more than one hundred dollars ($100); and

(3) reinspection fees of not more than one hundred dollars ($100).

E. Fees collected pursuant to this section shall be deposited in the New Mexico livestock board general fund and may be used to carry out the provisions of Sections 1 and 2 of this act [77-2-30 and 77-2-31 NMSA 1978].

History: Laws 2005, ch. 236, 1.



Section 77-2-31 - Horse rescue or retirement facilities; inspections; reinspection.

77-2-31. Horse rescue or retirement facilities; inspections; reinspection.

A. Prior to annual registration, each facility shall be inspected in accordance with board rules.

B. The board or its agents may enter the premises of a facility to conduct unannounced inspections.

C. If, following an inspection, the board determines that the facility does not meet the board's minimum facility requirements, it shall give the registrant written notice of the deficiencies and schedule a reinspection, allowing a reasonable time for the registrant to correct the deficiencies.

D. The registrant shall remedy the deficiencies and submit evidence to the board demonstrating compliance with board rules for the facility.

E. If on reinspection the board determines that the facility is still deficient in those areas for which it has been given written notice, the horses may be impounded in accordance with the provisions of Section 77-18-2 NMSA 1978 and the board shall hold a hearing as provided in the Uniform Licensing Act [61-1-1 through 61-1-31 NMSA 1978] to determine if the registration should be suspended or revoked.

F. If a facility's registration is suspended or revoked, the board shall place the horses in another facility.

History: Laws 2005, ch. 236, 2.



Section 77-2-32 - Horse shelter rescue fund; created.

77-2-32. Horse shelter rescue fund; created.

A. The "horse shelter rescue fund" is created as a nonreverting fund in the state treasury. The fund consists of appropriations, gifts, grants, donations and amounts designated pursuant to Section 2 [7-2-30.7 NMSA 1978] of this 2013 act. The board shall administer the fund, and money in the fund is appropriated to the board to carry out the intent of aiding horse rescues and homeless horses in the state.

B. The board shall establish by rule the distribution of funds from the horse shelter rescue fund to horse rescue and retirement facilities registered by the board pursuant to Section 77-2-30 NMSA 1978, taking into consideration the number of horses being cared for in each facility and the need of each facility.

History: Laws 2013, ch. 49, 1.






Article 2A - Beef Council

Section 77-2A-1 - Short title.

77-2A-1. Short title.

Chapter 77, Article 2A NMSA 1978 may be cited as the "New Mexico Beef Council Act".

History: Laws 1979, ch. 197, 1; 1997, ch. 18, 1.



Section 77-2A-2 - Definitions.

77-2A-2. Definitions.

As used in the New Mexico Beef Council Act:

A. "board" means the New Mexico livestock board;

B. "council" means the New Mexico beef council;

C. "director" means the director of the New Mexico department of agriculture;

D. "department" means the New Mexico department of agriculture; and

E. "producer" means any person engaged in the business of raising, breeding, feeding or growing cattle or calves for beef production or for dairy production.

History: Laws 1979, ch. 197, 2; 1983, ch. 228, 1.



Section 77-2A-3 - Beef council created; terms; vacancies.

77-2A-3. Beef council created; terms; vacancies.

There is created the "New Mexico beef council", consisting of nine members appointed by the director with the approval of the governor for terms of three years or less so that the terms of three members expire on June 30 of each year. Vacancies shall be filled by the director for the unexpired term. The director shall serve as an ex-officio, nonvoting member of the council.

History: Laws 1979, ch. 197, 3; 1991, ch. 128, 1.



Section 77-2A-4 - Members' qualifications.

77-2A-4. Members' qualifications.

All members of the council shall be producers, citizens of the United States and bona fide residents of New Mexico. Each member shall at the time of his appointment and during his entire term receive a substantial portion of his income from the branch of the business he represents on the council. In making his appointments, the director shall appoint one member to represent fluid milk producers, five to represent beef producers, one to represent breeders of registered purebreds and two to represent commercial cattle feeders. Appointments of council members are to be made from lists of individuals recommended by farm organizations, producer associations and individual producers.

History: Laws 1979, ch. 197, 4; 1991, ch. 128, 2; 1997, ch. 18, 2.



Section 77-2A-5 - Officers; meetings; expenses.

77-2A-5. Officers; meetings; expenses.

The council shall elect annually a chairman, vice chairman and such other officers as it deems necessary from among its members. The council shall meet at least once each six months, and at such other times as it may be called by the chairman. The council may provide rules for reimbursement of members' expenses while on official business of the council, but such reimbursement shall in no case exceed the provisions of the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978]. Council members shall receive no other compensation, perquisite or allowance.

History: Laws 1979, ch. 197, 5.



Section 77-2A-6 - Duties; powers.

77-2A-6. Duties; powers.

A. The council shall:

(1) conduct marketing programs, including promotion, education and research programs relating to cattle and beef products;

(2) submit to the director a detailed annual budget for the council on a fiscal year basis;

(3) bond officers and employees of the council who receive and disburse council funds;

(4) keep detailed and accurate records of all receipts and disbursements, have those records audited annually and keep the audit available for inspection in the council office;

(5) establish procedures for the adoption of regulations that will provide for input from producers;

(6) determine and publish each year the assessment rates to be collected by the board; and

(7) employ staff not to exceed four persons.

B. The council may:

(1) contract for scientific research to discover and improve the commercial value of beef and products thereof;

(2) disseminate reliable information showing the value of beef and its products for any purpose for which they may be found useful and profitable;

(3) make grants to research agencies for financing studies or for the purchase or acquisition of facilities necessary to carry out the purposes of the council as authorized by the New Mexico Beef Council Act;

(4) cooperate with any local, state or national organizations or agencies, whether created by law or voluntary, engaged in work or activities similar to that of the council and enter into contracts with those organizations or agencies and expend funds in connection therewith for carrying on joint programs;

(5) study legislation, state and federal, with respect to tariffs, duties, reciprocal trade agreements, import quotas and other matters concerning the effect on the beef industry and represent and protect the interests of the beef industry with respect to any legislation or proposed legislation or executive action that may affect that industry;

(6) enter into contracts that it deems appropriate to the carrying out of the purposes of the council as authorized by that act;

(7) sue and be sued as a council without individual liability for acts of the council within the scope of the powers conferred upon it by that act;

(8) appoint subordinate officers and employees of the council, prescribe their duties and fix their compensation;

(9) adopt regulations for the exercise of its powers and duties. A copy of all council regulations shall be filed with the department; and

(10) cooperate with other state beef councils or agencies in the collection of assessments.

History: Laws 1979, ch. 197, 6; 1983, ch. 228, 2; 1991, ch. 128, 3; 1997, ch. 18, 3.



Section 77-2A-7 - Funding.

77-2A-7. Funding.

In order to accomplish the purposes of the New Mexico Beef Council Act, the council is empowered to:

A. receive any funds which may be returned to the New Mexico cattle industry as its share of assessments collected by a national beef industry research council or any similar entity;

B. accept grants, donations, contributions or gifts from any source for expenditure for any purpose consistent with the powers and duties conferred on the council; and

C. receive any other funds that may be authorized by law.

History: Laws 1979, ch. 197, 7.



Section 77-2A-7.1 - Assessments.

77-2A-7.1. Assessments.

There is levied and imposed upon all cattle involved in a transfer of ownership in this state an assessment to be called the "council assessment". The council assessment is to be fixed by the council at a rate of not more than one dollar ($1.00) per head. The board shall collect this council assessment or the federal domestic assessment imposed pursuant to the Beef Promotion and Research Act of 1985 at the same time and in the same manner as the fee charged for the state brand inspection required upon the movement of those cattle. The board shall not deliver the certificate of inspection or permit the cattle to move until all fees have been paid. The proceeds of the council assessment shall be remitted by the board to the council at the end of each month, along with information that will allow the council to make necessary refunds. At the request of the board, the council shall reimburse the board for the responsible and necessary expenses incurred for such collections and information at not more than four cents ($.04) per head on only those cattle involved in a transfer of ownership.

History: Laws 1983, ch. 228, 3; 1991, ch. 128, 4; 1997, ch. 18, 4.



Section 77-2A-7.3 - Refunds.

77-2A-7.3. Refunds.

Any person who has paid a council assessment is entitled to a refund of the amount paid by making written application therefor to the council. The application form shall be returned within thirty days after the inspection was made giving rise to the council assessment and shall contain enough detail to enable the council to find the record of payment. Refunds shall be made within thirty days of the date of the application unless the proceeds and the necessary information have not been received by the council, in which case the refund shall be made within fifteen days after receipt of the proceeds and necessary information. The form shall be provided by the [New Mexico livestock] board at the time of inspection.

History: Laws 1983, ch. 228, 5.



Section 77-2A-8 - Disposition of funds.

77-2A-8. Disposition of funds.

A. All funds received by the council shall be received and disbursed directly by the council. Such funds shall be audited in accordance with the provisions of the Audit Act [12-6-1 through 12-6-14 NMSA 1978]. The council is not required to submit vouchers, purchase orders or contracts to the department of finance and administration as otherwise required by Section 6-5-3 NMSA 1978.

B. The council shall issue warrants against funds of the council in payment of its lawful obligations. The council shall provide its own warrants, purchase orders and contract forms as well as other supplies and equipment. All warrants shall be signed by a council member and one other person designated by the council.

C. The council shall designate banks where its funds are to be deposited, provided such banks have been qualified as depository banks for state funds.

History: Laws 1979, ch. 197, 8; 1991, ch. 128, 6.



Section 77-2A-9 - Procurement Code; Personnel Act; exemption; Tort Claims Act.

77-2A-9. Procurement Code; Personnel Act; exemption; Tort Claims Act.

The council is exempt from the operation of the Procurement Code [13-1-28 through 13-1-199 NMSA 1978] and the Personnel Act [Chapter 10, Article 9 NMSA 1978]. The council members and employees shall be subject to the Tort Claims Act [41-4-1 through 41-4-27 NMSA 1978] and shall be provided all insurance and self-insurance coverage provided by the risk management division, general services department, state of New Mexico.

History: Laws 1979, ch. 197, 9; 1991, ch. 128, 7.






Article 3 - Control of Contagious Diseases

Section 77-3-1 - Diseases; inspection; quarantine.

77-3-1. Diseases; inspection; quarantine.

A. The board may use all proper means to prevent the spreading of dangerous and fatal diseases among livestock and for the extirpation of such diseases. If a disease breaks out in the state, it is the duty of all persons owning or having in their charge livestock infected to immediately notify the board of the existence of such disease. The board shall cause proper examination to be made by a veterinarian and, if the disease is found to be a dangerously contagious or infectious malady, the board shall order the diseased livestock that have been exposed to be strictly quarantined and shall order any premises or farms where such disease exists or has recently existed to be put in quarantine so that no livestock subject to the disease is removed from or brought to the premises or places so quarantined. The board shall prescribe such rules as it deems necessary to prevent the disease from being communicated in any way from the premises so quarantined.

B. The board may expend funds to prevent, suppress, control or eradicate any disease or parasite of livestock that the board has by rule declared to be a disease or pest of significant economic impact to any segment of the livestock industry. This power shall include the right to purchase and destroy or sell infected or exposed livestock.

C. Whenever the board finds any livestock infested with a disease or pest declared by the board to be of significant economic impact, the board may request the governor to declare an emergency as provided in Section 6-7-3 NMSA 1978.

History: Laws 1909, ch. 9, 1; Code 1915, 106; C.S. 1929, 4-1009; 1941 Comp., 49-301; 1953 Comp., 47-3-1; Laws 1983, ch. 229, 6; 1999, ch. 282, 20.



Section 77-3-2 - Report of diseased livestock; offenses; expense recovery; duties of sheriffs; penalty.

77-3-2. Report of diseased livestock; offenses; expense recovery; duties of sheriffs; penalty.

A. A person who has in his possession or under his care any livestock that he knows or has reason to believe is affected with a disease shall without unnecessary delay tell the board or some member of the board or the sheriff of the county in which the livestock is situate. The sheriff shall immediately notify the director.

B. A person shall not bring into this state or sell or dispose of any livestock known to be affected or exposed to disease or move diseased or exposed livestock from quarantine or move any livestock to or from a district in the state declared to be infected with a disease or bring into this state any diseased livestock from a district outside the state that may at any time be legally declared to be affected with such disease without the consent of the board.

C. A person who violates a provision of Subsection A or B of this section is guilty of a misdemeanor and upon conviction shall be sentenced in accordance with the provisions of Section 31-19-1 NMSA 1978 for each head illegally moved.

D. Any guard or other proper expenses incurred in the quarantining of the livestock shall be paid by the owner, and if the same is refused, after demand made by order of the board, an action may be brought to recover the same with costs of suit, which action may be brought in the name of the state for the use of the board. It is the duty of all sheriffs to execute all lawful orders of the board.

History: Laws 1909, ch. 9, 2; Code 1915, 107; Laws 1927, ch. 25, 2; C.S. 1929, 4-1010; 1941 Comp., 49-302; 1953 Comp., 47-3-2; Laws 1993, ch. 248, 18; 1999, ch. 282, 21.



Section 77-3-4 - Dead animals; disposal.

77-3-4. Dead animals; disposal.

The bodies of all dead animals shall be buried, burned or disposed of by the owners as provided by regulations of the board.

History: Laws 1909, ch. 9, 3; Code 1915, 108; C.S. 1929, 4-1011; 1941 Comp., 49-304; 1953 Comp., 47-3-4; Laws 1993, ch. 248, 19.



Section 77-3-5 - Infected pastures and buildings; notices.

77-3-5. Infected pastures and buildings; notices.

A. If a pasture, building, corral, yard or enclosure where livestock have been or may be pastured or confined is infected with or has become dangerous on account of a disease or poisonous weed or plant, the board may post danger or quarantine notices in not less than two conspicuous places in or upon such pasture, building, corral, yard or enclosure sufficient to warn all owners and others in charge of livestock of the danger or quarantine. When the danger has passed or the quarantine is lifted, the board shall require the posted notices to be removed.

B. Except as authorized by the director, a person who removes a posted notice of danger or quarantine is guilty of a misdemeanor and upon conviction shall be sentenced in accordance with the provisions of Section 31-19-1 NMSA [1978].

History: Laws 1917, ch. 30, 1; C.S. 1929, 4-915; 1941 Comp., 49-305; 1953 Comp., 47-3-5; Laws 1993, ch. 248, 20; 1999, ch. 282, 22.



Section 77-3-8 - Destruction of diseased livestock; payment to the owner; appraisal.

77-3-8. Destruction of diseased livestock; payment to the owner; appraisal.

In cases where the board deems it necessary to destroy any diseased, infected or exposed livestock in order to prevent the spread of dangerous and fatal diseases such as glanders, farcy, tuberculosis, pleuro-pneumonia, rinderpest, foot and mouth disease or any other dangerous and fatal disease, foreign or other, which according to the rules, regulations and standards adopted by the United States department of agriculture animal and plant health inspection service cannot be extirpated by means other than the destroying of the diseased, infected or exposed livestock, the board may have the livestock killed and burned or buried under such rules as the board may prescribe. The board shall cooperate with the United States department of agriculture in paying to the owners of the slaughtered livestock the allowed indemnity determined by the United States department of agriculture animal and plant health inspection service and the board.

History: Laws 1909, ch. 9, 8; 1909, ch. 75, 2; Code 1915, 113; C.S. 1929, 4-1016; Laws 1933, ch. 53, 13; 1941 Comp., 49-308; 1953 Comp., 47-3-8; Laws 1993, ch. 248, 21; 1999, ch. 282, 23.



Section 77-3-9 - Acceptance of federal rules and regulations; cooperation.

77-3-9. Acceptance of federal rules and regulations; cooperation.

The board may accept on behalf of the state the rules and regulations prepared by the secretary of the United States department of agriculture relating to the control of diseases of livestock and to cooperate with the authorities of the United States in the enforcement of the provisions of all acts and regulations relating to diseased livestock.

History: Laws 1909, ch. 9, 4; Code 1915, 109; C.S. 1929, 4-1012; Laws 1933, ch. 53, 12; 1941 Comp., 49-309; 1953 Comp., 47-3-9; Laws 1993, ch. 248, 22; 1999, ch. 282, 24.



Section 77-3-10 - Federal officers; powers.

77-3-10. Federal officers; powers.

The representatives of the United States department of agriculture animal and plant health inspection service under the specific authorization of the board may inspect, quarantine and condemn livestock affected with a disease or suspected of being affected with a disease or that have been exposed to a disease and for these purposes may enter any grounds or premises in the state. The representatives may call upon peace officers to assist them in the discharge of their duties as specified by the board in carrying out federal laws and regulations as provided in Section 77-3-9 NMSA 1978. The peace officers shall assist the representatives when so requested and authorized by the board.

History: Laws 1909, ch. 9, 5; Code 1915, 110; C.S. 1929, 4-1013; 1941 Comp., 49-310; 1953 Comp., 47-3-10; Laws 1993, ch. 248, 23; 1999, ch. 282, 25.



Section 77-3-11 - Marking or branding of cattle and bison found infected with tuberculosis or Bang's disease.

77-3-11. Marking or branding of cattle and bison found infected with tuberculosis or Bang's disease.

Whenever cattle or bison within this state are tested for tuberculosis or Bang's disease by the board or its agents or employees or by an authorized agent or employee of the United States department of agriculture animal and plant health inspection service, if an animal so tested is found to have a positive reaction to such tests, it shall be permanently marked or branded according to the requirements of the board by the owner or his agent. The type of mark or brand to be used shall be designated by the board, and an animal shall be marked or branded immediately upon instructions from the board.

History: 1941 Comp., 49-318, enacted by Laws 1949, ch. 48, 1; 1953 Comp., 47-3-11; Laws 1993, ch. 248, 24; 1999, ch. 282, 26.



Section 77-3-12 - Penalty.

77-3-12. Penalty.

A person who fails to identify his animals as required by Section 77-3-11 NMSA 1978 is guilty of a misdemeanor for each head in violation and upon conviction shall be sentenced in accordance with the provisions of Section 31-19-1 NMSA 1978.

History: 1941 Comp., 49-319, enacted by Laws 1949, ch. 48, 2; 1953 Comp., 47-3-12; Laws 1993, ch. 248, 25; 1999, ch. 282, 27.



Section 77-3-13 - Dangerous epidemics; emergency rules; imports prohibited; penalty.

77-3-13. Dangerous epidemics; emergency rules; imports prohibited; penalty.

A. When the board or any of its authorized representatives finds that a disease, the nature of which is known to be fatal or highly injurious to livestock, pigeons or fowl of any kind, has become epidemic or exists in a locality in a country, state or territory beyond the limits of this state, the board shall immediately adopt and promulgate emergency rules to prohibit the importation into this state of any animals, including livestock, subject to the disease that may be so reported.

B. The board shall specify such restrictions and safeguards as it deems proper and shall specify for the protection of livestock in this state and may also prohibit the importation into this state of any hoofs, hides, skins or meat of any animals or any hay, straw fodder, cottonseed or other products or material calculated to carry the infection of such disease.

C. Emergency rules may be adopted and promulgated without the notice and hearing required of other rules and shall take effect immediately. If the board contemplates that an emergency rule will be in effect for longer than ninety days, it shall give notice and hold a hearing to adopt the emergency rule as a rule.

D. Any person who violates any provision of this section or an emergency rule issued in accordance with this section is guilty of a misdemeanor and upon conviction shall be sentenced in accordance with the provisions of Section 31-19-1 NMSA 1978 for each head and is also liable in a civil action for any damages and loss sustained by reason of such importation of the livestock or of any of the products provided for in this section.

History: Laws 1889, ch. 106, 8; C.L. 1897, 188; Code 1915, 86; Laws 1915, ch. 35, 1; C.S. 1929, 4-903; Laws 1933, ch. 53, 8; 1941 Comp., 49-311; 1953 Comp., 47-3-13; Laws 1993, ch. 248, 26; 1999, ch. 282, 28.



Section 77-3-14 - Health certificate; inspection; permit; penalty.

77-3-14. Health certificate; inspection; permit; penalty.

A. After the issuance of an emergency rule pursuant to the provisions of Section 77-3-13 NMSA 1978 and while the emergency rule continues in force, it is unlawful for a person to drive or transport or cause to be driven or transported into this state any livestock that by any direct or circuitous route might have come from any place or district covered by the emergency rule without first having obtained a certificate of health from a veterinarian or a permit in writing from the board under such rules as the board prescribes.

B. A person failing to comply with this provision is guilty of a misdemeanor and upon conviction shall be sentenced in accordance with the provisions of Section 31-19-1 NMSA 1978 and is also personally liable for all loss and damages sustained by any persons by reason of the introduction of a disease from the livestock unlawfully imported into this state.

C. During the time covered by the emergency rule, all livestock desiring to enter the state shall submit to an inspection and shall not be permitted to enter the state until a written or printed permit is issued by the board. A livestock inspector or other agent of the board may require the person in charge of the livestock to produce the permit for his inspection, and any person refusing to produce the permit at any time within a year from the time the livestock were driven in is guilty of a misdemeanor and upon conviction shall be sentenced in accordance with the provisions of Section 31-19-1 NMSA 1978.

History: Laws 1889, ch. 106, 9; C.L. 1897, 189; Code 1915, 87; C.S. 1929, 4-904; Laws 1933, ch. 53, 9; 1941 Comp., 49-312; 1953 Comp., 47-3-14; Laws 1993, ch. 248, 27; 1999, ch. 282, 29.



Section 77-3-14.1 - AGID tests required.

77-3-14.1. AGID tests required.

The board shall adopt rules prohibiting the driving or transporting into this state of any horses or other equidae that have not tested negative to the AGID, or Coggins, test or a United States department of agriculture-approved equivalent test for equine infectious anemia within twelve months prior to the date of entry, the evidence of which test result shall be shown on a health certificate; excepting from regulation only those foals accompanied in shipment by a negative-tested dam, those horses or other equidae consigned directly to slaughter.

History: 1978 Comp., 77-3-14.1, enacted by Laws 1993, ch. 248, 28; 1999, ch. 282, 30.



Section 77-3-15 - Investigation of suspected illegal imports; oaths; health certificate of or permit.

77-3-15. Investigation of suspected illegal imports; oaths; health certificate of [or] permit.

Whenever the board, during the continuance in force of any prohibition against the importation into this state of livestock has good reason to believe or suspect that any such livestock against the importation of which prohibition then exists have been or are about to be driven, conveyed or transported into this state in violation of any such prohibition then existing and then in force, it is the duty of the board, either by its own members or through a veterinarian or through one or more of such persons then in their employ as circumstances shall seem to require, to thoroughly investigate the same. They may examine, under oath or affirmation, any person in charge of the livestock or any person cognizant of any facts or circumstances material to the investigations and all facts connected with the driving or transportation of the livestock, including the place or places from which the livestock have been driven or transported; the places or districts through which they have been driven or transported; the length of time and where they have remained, fed or grazed at any designated place or district; what contagious or infectious disease of livestock, if any, they have been exposed to and when and where; and any other facts or circumstances material to the investigation and reduce such testimony to writing in all cases where the certificate of health or the permit in writing provided for in this section shall be refused. The members of the board, a veterinarian and all other persons as aforesaid so in the employ of the board through whom any such investigation shall be made hereby are authorized to administer all oaths and affirmations required in any such investigation. If any such investigation is made by such veterinarian and he is satisfied that the livestock are free from all contagious and infectious disease and will not communicate any disease to any livestock in this state, he shall deliver to the person in charge of the livestock a certificate of health to the effect that the livestock are healthy and entitled to pass into the state, otherwise he shall refuse the same. If such investigation is made by any other persons authorized as specified in this section to make the investigation and they are satisfied that the livestock will not transmit to the livestock in this state any livestock disease and that the facts and circumstances attending their transportation warrant the presumption that such livestock are not from any prohibited areas, a recommendation that the importation of the livestock shall then be permitted, shall be communicated to the board and the board shall upon concurrence give the person in charge of the livestock a written permit to pass the same into the state, otherwise such permit shall be refused.

History: Laws 1889, ch. 106, 11; C.L. 1897, 191; Code 1915, 88; C.S. 1929, 4-905; Laws 1933, ch. 53, 10; 1941 Comp., 49-313; 1953 Comp., 47-3-15; Laws 1993, ch. 248, 29.



Section 77-3-16 - Rules and regulations.

77-3-16. Rules and regulations.

It is the duty of the board to make all useful rules and regulations respecting examinations and investigations for the granting or refusing of certificates of health and permits provided for in the next succeeding section and give ample publicity thereto so that all persons, companies and corporations who may desire to drive or transport any livestock into the state may be conveniently advised of what will be required to obtain any such certificate or permit during the existence of any prohibition to the importation of livestock into the state and of when, where and to whom application therefor may be made.

History: Laws 1889, ch. 106, 12; C.L. 1897, 192; Code 1915, 89; C.S. 1929, 4-906; 1941 Comp., 49-314; 1953 Comp., 47-3-16; Laws 1993, ch. 248, 30.



Section 77-3-17 - Quarantine; seizure of cattle.

77-3-17. Quarantine; seizure of cattle.

Whenever any livestock are driven or transported into the state without obtaining a certificate of health or permit by the person in charge thereof, in any case where a certificate or permit is required and if such livestock have been inspected and an investigation had in relation thereto and the certificate or permit refused, then the livestock may be seized and securely held in quarantine under such reasonable rules and regulations as shall be prescribed therefor by the board and as they may deem necessary to guard against other livestock becoming affected with any such livestock diseases. They shall be held in quarantine for such length of time as the board shall in their opinion deem necessary for the sanitary protection of livestock in this state. If such livestock shall not have been so inspected and an investigation had, then the same shall take place wherever the livestock may be found, and they may be seized and held for that purpose and a certificate of health or permit granted or refused, as the case may require. If refused, the livestock may in like manner be held in quarantine. All the necessary expenses of quarantine and inspection under the provisions of this section shall be paid by the owners of the livestock.

History: Laws 1889, ch. 106, 14; C.L. 1897, 194; Code 1915, 91; C.S. 1929, 4-908; 1941 Comp., 49-315; 1953 Comp., 47-3-17; Laws 1993, ch. 248, 31.



Section 77-3-18 - Liens for expenses and for damages for communicating disease.

77-3-18. Liens for expenses and for damages for communicating disease.

All expenses incurred in and by the inspection and quarantine of livestock under Section 77-3-17 NMSA 1978 shall be a lien on such livestock to secure the payment thereof in favor of the board, as an indemnity for the expenses so incurred. All loss and damages incurred and suffered by any person, company or corporation of any of the provisions of this chapter shall be lien on the livestock so unlawfully imported in favor of the person, company or corporation so incurring or suffering such loss or damage. All liens covered by this section shall take precedence and priority over any other lien or encumbrance on any such livestock existing at the time of their unlawful importation as aforesaid or at any time subsequent thereto. All such liens shall subsist and become effective as security for ultimate payment without any other act or proceeding whatever and after judgment any such lien may be foreclosed by sale of the livestock on execution.

History: Laws 1889, ch. 106, 15; C.L. 1897, 195; Code 1915, 92; C.S. 1929, 4-909; 1941 Comp., 49-316; 1953 Comp., 47-3-18; Laws 1993, ch. 248, 32.






Article 4 - Eradication of Scabies

Section 77-4-1 - Disease eradication; rules.

77-4-1. Disease eradication; rules.

The board shall determine the existence of and employ the most efficient and practical means to prevent, suppress, control and eradicate the disease known as mange or scabies or any other disease among livestock and to direct and regulate the handling or treating of any livestock when infected or that it may have good reason to believe has been exposed to any of the diseases; to make and adopt quarantine and sanitary rules that, so far as practicable, conform to the regulations of the United States department of agriculture as they may be from time to time promulgated; and to create and define districts within which such disease exists. In determining the districts within this state in which such disease from time to time exists, the board shall cooperate with the United States department of agriculture. The costs of treatment of livestock pursuant to this section are the responsibility of the owner of the livestock.

History: Laws 1905, ch. 31, 1; Code 1915, 98; Laws 1927, ch. 36, 1; C.S. 1929, 4-1001; 1941 Comp., 49-401; 1953 Comp., 47-4-1; Laws 1993, ch. 248, 34; 1999, ch. 282, 31.



Section 77-4-4 - Inspectors; employment; compensation; duties; reports; powers.

77-4-4. [Inspectors; employment; compensation; duties; reports; powers.]

To aid in the enforcement of Sections 77-4-1 to 77-4-8 NMSA 1978, it shall be the duty of the board, and they are hereby authorized to employ for that service, and to be known as inspector, as many competent and discreet persons from time to time as emergencies may arise, as in their judgment they may deem necessary for the purpose, and shall fix their compensation, while in actual service, and their actual and necessary expenses, while in performance of their duties and as to where, when and how to perform them. Such persons [are] to make full reports to said board in writing of all their acts and doings under said instructions. And in the performance of their duties, whenever necessary, they may enter upon and examine any car, yard, stable, corral or any building or premises to examine any said livestock therein or thereon, and otherwise do whatever may be necessary and proper therein or thereon to the effectual discharge of their said powers and duties.

History: Laws 1905, ch. 31, 4; Code 1915, 101; C.S. 1929, 4-1004; Laws 1933, ch. 53, 11; 1941 Comp., 49-404; 1953 Comp., 47-4-4.



Section 77-4-5 - Inspectors of department of agriculture; appointment by board.

77-4-5. [Inspectors of department of agriculture; appointment by board.]

Subject to the approval of the department of agriculture of the United States, the inspectors appointed by it, may also be appointed by the said board, for the services set forth in Section 77-4-4 NMSA 1978, and they shall hold said appointment at the pleasure of said board so long as they remain inspectors of said department and as such are stationed in this state and they shall act as such inspectors without bond or compensation from the state and shall possess all the powers and duties of state inspectors as needed for the purpose of said section.

History: Laws 1905, ch. 31, 5; Code 1915, 102; C.S. 1929, 4-1005; 1941 Comp., 49-405; 1953 Comp., 47-4-5.



Section 77-4-8 - Offenses; penalty.

77-4-8. Offenses; penalty.

A person who willfully violates any provisions of Sections 77-4-1 through 77-4-8 NMSA 1978 or rules promulgated in conformity with those sections or who in any manner hinders, obstructs or resists the execution of a rule or hinders, obstructs or resists an officer or employee of the board in the discharge of his duty or in the exercise of his lawful powers or who willfully or negligently breaks any quarantine or willfully or negligently suffers any quarantined livestock to escape from any quarantine is guilty of a misdemeanor and upon conviction shall be sentenced in accordance with the provisions of Section 31-19-1 NMSA 1978.

History: Laws 1905, ch. 31, 8; Code 1915, 105; Laws 1927, ch. 25, 1; C.S. 1929, 4-1008; 1941 Comp., 49-408; 1953 Comp., 47-4-8; Laws 1999, ch. 282, 32.






Article 5 - Eradication of Tuberculosis

Section 77-5-1 - Tuberculosis; examinations.

77-5-1. Tuberculosis; examinations.

The board may make tests and examinations for the purpose of ascertaining whether any domestic livestock in the state are affected with tuberculosis. The tests or examinations shall be made by veterinarians of the board, inspectors of the United States department of agriculture animal and plant health inspection service or other veterinarians authorized by the board to perform the tests and examinations.

History: Laws 1929, ch. 159, 1; C.S. 1929, 4-1101; 1941 Comp., 49-501; 1953 Comp., 47-5-1; Laws 1993, ch. 248, 35; 1999, ch. 282, 33.



Section 77-5-2 - Infected livestock; destruction.

77-5-2. Infected livestock; destruction.

If, upon making any tests or examinations as provided for in Chapter 77, Article 5 NMSA 1978, it appears that any livestock are infected with tuberculosis and that the public interest would be best served through the destruction of the livestock, the board shall cause the destruction of the livestock in a manner deemed most expedient.

History: Laws 1929, ch. 159, 2; C.S. 1929, 4-1102; 1941 Comp., 49-502; 1953 Comp., 47-5-2; Laws 1993, ch. 248, 36; 1999, ch. 282, 34.



Section 77-5-3 - Special areas; cooperation; regulations.

77-5-3. Special areas; cooperation; regulations.

The board is hereby authorized to create and supervise tuberculosis-free areas, modified accredited areas and accredited areas and to cooperate with and arrange for such assistance from the United States department of agriculture in carrying out the provisions of this article as it may deem best and just. The board is authorized to adopt and promulgate such rules and regulations which it may deem necessary and proper for the enforcement of the provisions of this article; and such rules and regulations when so adopted and promulgated shall have the same force and effect as if they were an integral part of this article.

History: Laws 1929, ch. 159, 3; C.S. 1929, 4-1103; 1941 Comp., 49-503; 1953 Comp., 47-5-3; Laws 1993, ch. 248, 37.



Section 77-5-4 - Dairy cattle; importation; tests.

77-5-4. Dairy cattle; importation; tests.

All cattle intended for dairy or milking purposes or for the breeding of dairy cattle brought into this state in any manner must be tagged for identification and must be accompanied by a permit from the board and a certificate signed by some duly qualified veterinarian of the United States department of agriculture or of some state or territory showing record of tuberculine test made immediately prior to shipment and showing that they are free from infection, except in cases where cattle are from accredited herds, modified accredited areas, accredited areas or free areas created and supervised by the United States department of agriculture and state cooperating agency, in which event such cattle must be accompanied by a certificate from a duly qualified veterinarian of the United States department of agriculture or a state recognized veterinarian. Copies of such certificates shall be mailed by the officer making same to the director of the board. Such cattle after coming into the state, if deemed necessary, shall be held for a period of sixty to ninety days or until retested and released in quarantine under such rules as may be provided by the board and shall not be allowed to mingle with nor occupy the same range, pasture, lots, corrals, pens, barns or sheds with other animals. Such cattle shall be tested again before the expiration of the ninety days but no sooner than sixty days by a qualified veterinarian duly authorized by the board and the report of the test filed with the board. Provided, that if any such cattle when retested for tuberculosis shall react and shall be destroyed in accordance with the provisions of this article, the owners of the cattle shall not be reimbursed for the loss of any such imported cattle.

History: Laws 1929, ch. 159, 4; C.S. 1929, 4-1104; 1941 Comp., 49-504; 1953 Comp., 47-5-4; Laws 1993, ch. 248, 38.



Section 77-5-5 - Offenses; penalty.

77-5-5. Offenses; penalty.

A person, whether acting as a common carrier or otherwise, who brings into New Mexico any dairy cattle of the kind described in Section 77-5-4 NMSA 1978 in violation of the provisions of Chapter 77, Article 5 NMSA 1978 or of any of the rules promulgated by the board for the enforcement of that article is guilty of a misdemeanor and upon conviction shall be sentenced in accordance with the provisions of Section 31-19-1 NMSA 1978.

History: Laws 1929, ch. 159, 5; C.S. 1929, 4-1105; 1941 Comp., 49-505; 1953 Comp., 47-5-5; Laws 1999, ch. 282, 35.






Article 6 - Dairy Industry Indemnity



Article 7 - Feeding of Hogs

Section 77-7-16 - Definitions.

77-7-16. Definitions.

As used in this act [77-7-16 through 77-7-19 NMSA 1978]:

A. "garbage" means waste consisting in whole or in part of animal waste resulting from handling, preparing, cooking and consuming of food, including the offal from animal carcasses or parts thereof, but excluding such waste obtained by an individual from his own household operations and fed to his own swine on the same premises;

B. "special processing" means handling swine and subjecting swine products to heat treatment in accordance with current requirements of the board;

C. "permit for special processing" means a permit by the board for the handling, slaughtering and special processing of swine, and which shall be limited to a point or points designated by the board; and

D. "board" means the New Mexico livestock board.

History: 1953 Comp., 47-7-23, enacted by Laws 1970, ch. 79, 1.



Section 77-7-17 - Feeding of garbage unlawful; registration required; movement of swine fed on garbage unlawful except by permit; penalty.

77-7-17. Feeding of garbage unlawful; registration required; movement of swine fed on garbage unlawful except by permit; penalty.

A. It is unlawful for any person, firm, partnership or corporation not registered with the livestock board, as provided by this act [77-7-16 through 77-7-19 NMSA 1978], to feed garbage to any swine in this state.

B. It is unlawful to slaughter or transport within the state any swine which have been fed garbage except under the appropriate permit for either special processing or for the transportation of swine fed with garbage as issued by the livestock board.

C. Any person, firm, partnership or corporation violating the provisions of this section is guilty of a petty misdemeanor and each day the provisions of this section are violated shall be a separate offense.

History: 1953 Comp., 47-7-24, enacted by Laws 1970, ch. 79, 2; 1971, ch. 152, 1.



Section 77-7-18 - Garbage feeders; slaughterers of garbage-fed swine; registration; garbage cooking; penalty.

77-7-18. Garbage feeders; slaughterers of garbage-fed swine; registration; garbage cooking; penalty.

A. All persons feeding garbage to or slaughtering swine which have been fed garbage shall first obtain a certificate of registration or a permit for special processing from the livestock board. Application for registration or a permit shall be made to the office of the livestock board on forms which may be obtained from the board. The board shall be notified when such operation is discontinued or upon sale of equipment, transfer of ownership or change of location. Such rights and privileges as are granted by the registration may be revoked for cause by the director of the livestock board, subject to review by the livestock board.

B. All garbage fed in New Mexico shall be cooked and brought to the boiling point or equivalent temperature for a period of not less than thirty minutes.

C. A recording thermometer shall be used and maintained with dated charts for examination by a representative of the board, and be kept on file for a period of not less than ninety days. Each such chart shall bear therein the name and address of the person for whom the garbage was cooked. There shall be no retracing of charts.

D. Cooking facilities shall be approved by the board before certificate of registration is issued.

E. Periodic inspections shall be made of cooking facilities and premises. Premises shall be open for inspection, including cooking operations, equipment and animals, at any reasonable time by designated representatives of the board.

F. The livestock board shall promulgate and adopt, in accordance with the provisions of the State Rules Act [Chapter 14, Article 4 NMSA 1978], regulations setting standards for the maintenance and operation of swine feeding and slaughtering facilities, and providing for the regulation of the movement of garbage-fed swine.

G. Any person, firm or corporation failing to meet the standards set by the regulations of the livestock board for the maintenance and operation of facilities for the feeding or slaughtering of swine or failing to obtain a permit or to meet the requirements of the board for moving garbage-fed swine, may be denied registration or if registered, may have such registration revoked, and shall be guilty of a petty misdemeanor.

H. The board may by regulation set an inspection fee for the permit to transport swine fed on garbage in an amount not to exceed twenty-five cents [($.25)] per animal.

History: 1953 Comp., 47-7-25, enacted by Laws 1970, ch. 79, 3; 1971, ch. 152, 2.



Section 77-7-19 - Fees for registration; renewal.

77-7-19. Fees for registration; renewal.

For each certificate of registration issued under Section 77-7-18 NMSA 1978, the livestock board may charge and receive a fee not to exceed ten dollars ($10.00) at the time of issuance and, in addition, on the anniversary date of each such certificate of registration an annual renewal fee in an amount not to exceed ten dollars ($10.00).

History: 1953 Comp., 47-7-26, enacted by Laws 1970, ch. 79, 4.






Article 8 - Sheep

Section 77-8-2 - Quarantine; treatment.

77-8-2. Quarantine; treatment.

Sheep or goats afflicted with or exposed to a disease shall be immediately placed under quarantine under the supervision of a veterinarian or inspector in conformity with the rules of the board. The sheep or goats shall not be moved from the quarantine area except under the supervision of a veterinarian or inspector until a veterinarian declares them to be free of disease or until the board otherwise grants permission for the moving of the sheep or goats. The sheep or goats shall be treated under the direction of a veterinarian or inspector at once and thereafter as often as necessary until they are declared free of the disease by a veterinarian or inspector.

History: 1941 Comp., 49-872, enacted by Laws 1951, ch. 188, 11; 1953 Comp., 47-8-11; Laws 1999, ch. 282, 36.



Section 77-8-3 - Importation; notice; inspection; fees.

77-8-3. Importation; notice; inspection; fees.

A. A person intending to bring sheep or goats into the state from another country or state shall give notice of his intention to the director by certified letter or delivery in person or by telephone to the director or other authorized official of the board so that the notice is received prior to the proposed day of entry. The notice shall state the number of head, the date and place the sheep or goats will be loaded and their destination. The director shall then issue a permit for entry of the sheep or goats into the state, stating in the permit the applicable board rules to be complied with before or after entry into the state.

B. The shipment shall be accompanied by a health certificate issued by a federal or state inspector or authorized veterinarian that the sheep or goats are healthy and free from disease. On arrival, the owner or person in charge of the sheep or goats shall not commingle the imported sheep or goats or release them to pasture until the inspector examines the sheep or goats as to their sanitary condition and inspects and makes a record of all the marks and brands on the sheep or goats, which record shall be forwarded to the board office and used for future reference. The inspector shall issue the owner or person in charge of the sheep or goats a copy of the brand inspection certificate if the inspector is satisfied all requirements have been met.

C. An inspection fee to be fixed by the board shall be charged and paid by the owner or person in charge of the sheep or goats to the board and received by the inspector for the inspection and certificates. If the inspector suspects that the sheep or goats are infected with a disease or finds that the owner or person in charge has not met the entry requirements, the inspector shall require the owner or the person in charge to comply with the provisions of Section 77-8-2 NMSA 1978 or other applicable statutes and rules. The provisions of this section shall not apply to sheep or goats loaded on transport vehicles that are being transported from some country or state to another country or state through New Mexico if the sheep or goats are not to be unloaded in this state except in approved rest stations or other quarantine pens for the purpose of feeding and watering the sheep or goats for a period of time not to exceed twenty-four hours.

History: 1941 Comp., 49-873, enacted by Laws 1951, ch. 188, 12; 1953 Comp., 47-8-12; Laws 1963, ch. 129, 1; 1981, ch. 357, 3; 1993, ch. 248, 39; 1999, ch. 282, 37.



Section 77-8-4 - Sheep imported without inspection; inspection.

77-8-4. Sheep imported without inspection; inspection.

When any inspector learns that sheep have been brought into the state without first having been inspected as provided in Section 12 [77-8-3 NMSA 1978], he shall immediately inspect the sheep as provided in said section.

History: 1941 Comp., 49-874, enacted by Laws 1951, ch. 188, 13; 1953 Comp., 47-8-13.



Section 77-8-5 - Infected sheep or goats; notice to board.

77-8-5. Infected sheep or goats; notice to board.

A person who owns or has under his control sheep or goats that have been exposed to or infected with a reportable disease shall forthwith report such fact to the director. A veterinarian shall be immediately dispatched to examine the sheep or goats and, if found to be so exposed or infected, the veterinarian or inspector shall follow the quarantine and treating provisions set forth in Section 77-8-2 NMSA 1978.

History: 1941 Comp., 49-875, enacted by Laws 1951, ch. 188, 14; 1953 Comp., 47-8-14; Laws 1999, ch. 282, 38.



Section 77-8-7 - Exportation; notice; inspection and permit fees; penalty.

77-8-7. Exportation; notice; inspection and permit fees; penalty.

A. A person intending to ship sheep or goats beyond the limits of the district or the limits of the state shall give notice of his intention to the director or to the inspector for his district by certified letter or by delivery in person or by telephone to the director or inspector so that the notice is received in a reasonable time previous to the proposed date of shipment. The notice shall state the date and place that the sheep or goats will be loaded and destination of the sheep or goats. The board may require an inspector to inspect the sheep or goats as to their sanitary conditions and make a record of all the marks and brands upon the sheep or goats or the board may provide by rule an alternate means of allowing the movement of sheep or goats. The inspector shall not allow sheep or goats bearing any of the marks declared by the law of this state to be unlawful to be shipped except under express authority of the board. The inspector shall also require each person shipping sheep or goats to exhibit a bill of sale executed as provided by Section 77-8-15 NMSA 1978 or authority in writing to ship the sheep or goats from the recorded owner of all marks and brands upon the sheep or goats unless the person is himself the recorded owner of the marks and brands.

B. The inspector shall issue to the shipper a New Mexico livestock board form-1 certificate of inspection or other document or permit approved by the board if he is fully satisfied that the sheep or goats are free from disease and that the person shipping has rightful ownership of the sheep or goats as evidenced by the brands or marks and bill of sale or has complied with the board's alternative method as provided for in this section and all other applicable rules of the board. This certificate or permit shall authorize the shipping of the sheep and goats out of the state.

C. A fee to be fixed by the board in a sum not to exceed the amount prescribed by law shall be charged for the inspection and certificates, and the inspector shall refuse to issue the certificates until he has been paid the fee. The board shall charge a fee not to exceed the amount prescribed by law for issuing the permits allowed in this section in lieu of inspection. The inspector shall make a report to the director after each inspection of any matters contained in this section that may be required of him by the director.

D. A person who knowingly ships sheep or goats from one district to another district without an inspection certificate is guilty of a misdemeanor and shall be sentenced in accordance with the provisions of Section 31-19-1 NMSA 1978. A person who knowingly ships sheep or goats outside the state without an inspection certificate is guilty of a fourth degree felony and shall be sentenced in accordance with the provisions of Section 31-18-15 NMSA 1978.

History: 1941 Comp., 49-877, enacted by Laws 1951, ch. 188, 16; 1953 Comp., 47-8-16; Laws 1957, ch. 191, 1; 1959, ch. 246, 1; 1963, ch. 129, 2; 1981, ch. 357, 4; 1993, ch. 248, 40; 1999, ch. 282, 39.



Section 77-8-10 - Recording or rerecording by person with lien or interest.

77-8-10. Recording or rerecording by person with lien or interest.

Any person having a lien or interest in any sheep may cause the mark or brand appearing on said sheep to be recorded or rerecorded in the name of the owner provided he follows the recording or rerecording procedure set forth in this act [77-8-1 through 77-8-19 NMSA 1978]. The secretary [executive director] shall mail a certificate of mark to the owner and a duplicate copy of the certificate to the person having a lien or interest in the sheep.

History: 1941 Comp., 49-883, enacted by Laws 1951, ch. 188, 22; 1953 Comp., 47-8-22.



Section 77-8-12 - Effect of cancellation or new award to one claiming interest; amending original instrument.

77-8-12. Effect of cancellation or new award to one claiming interest; amending original instrument.

The cancellation of an existing mark or brand of a sheep owner shall in no way affect a lien on or interest in any sheep claimed by a third person, and as to such third person a cancellation shall not be deemed to have taken place. Where a new or different brand is awarded the owner, such interested third person or lien holder may have the instrument on which he bases his lien amended so as to show the date the new mark or brand was awarded, a description or facsimile of such new mark or brand and the sheep affected by such new mark or brand. Such amended instrument must be signed and acknowledged in the same manner as the original instrument to give it the force and effect of the original instrument, and recorded, where required by law, in order to give constructive notice.

History: 1941 Comp., 49-885, enacted by Laws 1951, ch. 188, 24; 1953 Comp., 47-8-24.



Section 77-8-13 - Evidential value of mark or brand records.

77-8-13. Evidential value of mark or brand records.

A certified copy of the records of the board relating to any mark or brand shall be accepted in all courts of this state as prima facie evidence of the ownership of sheep bearing the same.

History: 1941 Comp., 49-886, enacted by Laws 1951, ch. 188, 25; 1953 Comp., 47-8-25.



Section 77-8-14 - Altering marks or brands.

77-8-14. Altering marks or brands.

No person shall alter the mark or brand on his or any other sheep or goats, without first having secured written permission from the director and unless an inspector is present to supervise the alteration.

History: 1941 Comp., 49-887, enacted by Laws 1951, ch. 188, 26; 1953 Comp., 47-8-26; Laws 1999, ch. 282, 40.



Section 77-8-15 - Bills of sale; evidence of larceny.

77-8-15. Bills of sale; evidence of larceny.

A. A duly executed bill of sale is an instrument in writing by which the owner or his authorized agent transfers to the buyer the title to the sheep or goat described in the bill of sale and guarantees to defend the title against all lawful claims. It shall fully describe in detail the sheep or goat, and such description shall include marks, brands and all other identification. The bill of sale shall be executed the day of the transaction.

B. A purchase sheet properly executed by a licensed livestock auction market constitutes a valid bill of sale.

C. A registration certificate issued by a recognized pure-bred association, properly identifying the animal and properly acknowledged by the secretary of the association, may be used as proof of ownership.

D. An inspection certificate executed as a bill of sale and certified by inspector may be used as proof of ownership.

E. A person shall not sell or buy sheep or goats unless a bill of sale is provided. The possession by a person of sheep or goats having any mark or brand not his recorded mark or brand unless he has a bill of sale or authority in writing to possess or sell such sheep or goats shall be taken as prima facie evidence that he committed larceny of the sheep or goats and shall be sufficient for his conviction of larceny unless the evidence shows his innocence.

History: 1941 Comp., 49-888, enacted by Laws 1951, ch. 188, 27; 1953 Comp., 47-8-27; Laws 1999, ch. 282, 41.



Section 77-8-16 - Report of estray sheep or goats; sale.

77-8-16. Report of estray sheep or goats; sale.

A person finding estray sheep or goats shall immediately report them to an inspector or the director and deliver them to an inspector upon demand. If the mark or brand on the sheep or goat is recorded in the board office, the director shall notify the owner of record and make arrangements to deliver the sheep or goats to the owner of record if he is the actual owner. If the owner of record no longer owns the sheep or goats, the director shall deliver them to the subsequent purchaser who can prove ownership with a valid bill of sale. In either case, delivery shall be conditioned upon payment by the claimant of all costs incurred in keeping the sheep or goats and such other expenses as may have been necessarily incurred. If the owner cannot be ascertained after diligent inquiry, the director shall order an inspector to sell them to the person paying the highest cash price for them after giving general or special notice or advertising as the director deems necessary under the circumstances. The money arising from the sale shall be used first to defray the costs and expenses in keeping and advertising the sheep or goats and those incurred in the sale. The residue, if any, shall be placed in the board fund; provided, however, that if at any time within two years after the sale any person shall prove ownership of the sheep or goats at the time they became lost, the residue shall be paid to him.

History: 1941 Comp., 49-889, enacted by Laws 1951, ch. 188, 28; 1953 Comp., 47-8-28; Laws 1999, ch. 282, 42.



Section 77-8-17 - Enforcement of provisions; recovery of costs and expenses.

77-8-17. Enforcement of provisions; recovery of costs and expenses.

Upon the failure or refusal of any owner or person in charge of sheep to comply with the provisions of Sections 11, 12, 14, 16, or 18 [77-8-2, 77-8-3, 77-8-5, 77-8-7 NMSA 1978] of this act or rules and regulations made in pursuance thereof, the inspector shall summarily take custody of and hold the sheep involved in the violation of said sections or rules and regulations until said provisions are complied with or until there is a determination of any legal proceedings brought under said sections. The board shall bring legal proceedings against any violator who after reasonable notice still refuses to comply with these provisions for the enforcement of these provisions or for the costs and expenses incurred in holding the sheep and of bringing said legal proceedings, or for both purposes. In these proceedings no bond shall be required from the board.

History: 1941 Comp., 49-890, enacted by Laws 1951, ch. 188, 29; 1953 Comp., 47-8-29.



Section 77-8-18 - Penalties.

77-8-18. Penalties.

A person who violates the provisions of Section 77-8-2, 77-8-3, 77-8-14 or 77-8-22 NMSA 1978 or rules adopted pursuant to any of those sections is guilty of a misdemeanor for each head and, upon conviction shall be sentenced in accordance with the provisions of Section 31-19-1 NMSA 1978.

History: 1941 Comp., 49-891, enacted by Laws 1951, ch. 188, 30; 1953 Comp., 47-8-30; Laws 1999, ch. 282, 43.



Section 77-8-20 - Commuting sheep or goats; fees.

77-8-20. Commuting sheep or goats; fees.

A. For the purpose of this section, "commuting sheep or goats" means sheep or goats that are transferred from New Mexico to some other state with which New Mexico shares a common boundary and back again or from some other state that shares a common boundary with New Mexico, to New Mexico and back again:

(1) during any twelve-month period;

(2) by one owner; and

(3) for the purpose of seasonal grazing, breeding, lambing or kidding on lands owned or leased by that owner in the course of his normal operations in each of the two states.

B. Owners of commuting sheep or goats shall have them inspected for each movement but shall pay the inspection fees for transporting commuting sheep or goats only once in any twelve-month period. For subsequent movements in a twelve-month period, the owner shall pay the inspection fees on those sheep or goats over the number involved in the first movement. If the owner of commuting sheep or goats transports them for a purpose other than regular commuting they shall, at that time, lose their special character of commuting sheep or goats and be subject to the fees normally required by law.

History: 1953 Comp., 47-8-41, enacted by Laws 1963, ch. 129, 6; 1999, ch. 282, 44; 2001, ch. 38, 1.



Section 77-8-22 - Necessity of branding or marking sheep and goats.

77-8-22. Necessity of branding or marking sheep and goats.

A. A person owning sheep or goats shall have and adopt a brand for them except for registered sheep or goats that are properly identified by legible tattoos and whose owner has been issued a certificate of brand exemption for his flock by the board. The brand shall be applied by any method approved by the board. Each brand shall be recorded in the office of the board. The board may provide for the use of a mark in lieu of the owner's brand if the mark is recorded in conjunction with the brand.

B. Unbranded or unmarked sheep or goats, except offspring with a branded or marked mother, shall be subject to seizure by a peace officer or inspector and shall be handled and disposed of in the same manner as is provided for the handling and disposal of estrays.

C. Sheep or goats that are purchased shall be rebranded or remarked by the new owner with his recorded brand or mark within thirty days of the purchase date unless he is given special permission by the board or the former owner to use the former owner's recorded brand or mark on the sheep or goats.

History: 1978 Comp., 77-8-22, enacted by Laws 1999, ch. 282, 45.






Article 8A - Sheep and Goats

Section 77-8A-1 - Short title.

77-8A-1. Short title.

This act [77-8A-1 through 77-8A-11 NMSA 1978] may be cited as the "New Mexico Sheep and Goat Act".

History: Laws 1997, ch. 99, 1 and Laws 1997, ch. 147, 1.



Section 77-8A-2 - Definitions.

77-8A-2. Definitions.

As used in the New Mexico Sheep and Goat Act:

A. "board" means the New Mexico livestock board;

B. "council" means the New Mexico sheep and goat council;

C. "department" means the New Mexico department of agriculture;

D. "director" means the director of the New Mexico department of agriculture;

E. "handler" means any producer, processor, distributor or other person engaged in handling, marketing or dealing in sheep or haired goats or their products; and

F. "producer" means any person engaged in the business of raising, breeding, feeding or growing sheep or haired goats.

History: Laws 1997, ch. 99, 2 and Laws 1997, ch. 147, 2.



Section 77-8A-3 - Sheep and goat council created; election; vacancies; ex-officio members.

77-8A-3. Sheep and goat council created; election; vacancies; ex-officio members.

A. There is created the "New Mexico sheep and goat council", consisting of seven members. Members shall be elected by producers from nominations made to the director by producers or producer organizations.

B. The initial members of the council shall be elected as follows:

(1) two members for one-year terms;

(2) two members for two-year terms; and

(3) three members for three-year terms.

C. Thereafter, each member shall be elected for a term ending three years from the date of expiration of the term for which his predecessor was elected, except in case of a vacancy, when the appointee shall serve the unexpired part of the term of the member whom he replaces. Vacancies shall be filled by appointment by the director from nominations made by producers and producer organizations. The director shall serve as an ex-officio, nonvoting member of the council.

History: Laws 1997, ch. 99, 3 and Laws 1997, ch. 147, 3.



Section 77-8A-4 - Council member qualifications.

77-8A-4. Council member qualifications.

A. Each member of the council shall have the following qualifications, which shall continue during his term of office:

(1) be actively engaged in sheep or goat production; or

(2) be in some branch of the sheep or haired goat business and during his entire term receive a substantial portion of his income from the sheep or haired goat business.

B. Members of the council shall be elected according to the following plan: two producers from northern New Mexico in areas north of interstate 40, four producers from southern New Mexico in areas south of interstate 40 and one handler of sheep or haired goats or their products.

History: Laws 1997, ch. 99, 4 and Laws 1997, ch. 147, 4.



Section 77-8A-5 - Officers; meetings; expenses.

77-8A-5. Officers; meetings; expenses.

The council shall elect annually a chairman, vice chairman and such other officers as it deems necessary from among its members. The council shall meet at least once each six months and at such other times as it may be called by the chairman. The council may provide rules for reimbursement of members' expenses while on official business of the council, but such reimbursement shall in no case exceed the provisions of the Per Diem and Mileage Act [10-8-1 through 10-8-8 NMSA 1978]. Council members shall receive no other compensation, perquisite or allowance.

History: Laws 1997, ch. 99, 5 and Laws 1997, ch. 147, 5.



Section 77-8A-6 - Duties; powers.

77-8A-6. Duties; powers.

A. The council shall:

(1) conduct marketing programs, including promotion, education and research, promoting sheep and haired goat products;

(2) submit to the director a detailed annual budget for the council on a fiscal-year basis and provide a copy of the budget upon request to any person who has paid an assessment or made a contribution under the New Mexico Sheep and Goat Act;

(3) bond officers and employees of the council who receive and disburse council funds;

(4) keep detailed and accurate records for all receipts and disbursements, have those records audited annually and keep the audit available for inspection in the council office;

(5) establish procedures for the adoption of regulations that will provide for input from producers;

(6) determine and publish each year the assessment rates to be collected by the board; and

(7) employ staff not to exceed three persons.

B. The council may:

(1) contract for scientific research to discover and improve the commercial value of sheep and haired goats and products thereof;

(2) disseminate information showing the value of sheep and haired goats and products for any purpose for which they may be found useful and profitable;

(3) fund programs to enhance the efficiencies of sheep and haired goat production;

(4) make grants to research agencies for financing studies or for the purchase or acquisition of facilities necessary to carry out the purposes of the council as authorized by the New Mexico Sheep and Goat Act;

(5) cooperate with any local, state or national organizations or agencies, whether created by law or voluntary, engaged in work or activities similar to that of the council, and enter into contracts with those organizations or agencies and expend funds in connection therewith for carrying on joint programs;

(6) study federal and state legislation with respect to tariffs, duties, reciprocal trade agreements, import quotas and other matters concerning the effect on the sheep and haired goat industry and represent and protect the interests of the industry with respect to any legislation or proposed legislation or executive action that may affect that industry;

(7) enter into contracts that it deems appropriate to the carrying out of the purposes of the council as authorized by the New Mexico Sheep and Goat Act;

(8) sue and be sued as a council without individual liability for acts of the council within the scope of the powers conferred upon it by the New Mexico Sheep and Goat Act;

(9) appoint subordinate officers and employees of the council and prescribe their duties and fix their compensation;

(10) adopt regulations for the exercise of its powers and duties. A copy of all council regulations shall be filed with the department; and

(11) cooperate with other state councils or agencies in the collection of assessments.

History: Laws 1997, ch. 99, 6 and Laws 1997, ch. 147, 6.



Section 77-8A-7 - Funding.

77-8A-7. Funding.

In order to accomplish the purposes of the New Mexico Sheep and Goat Act, the council is empowered to:

A. receive any funds that may be returned to the New Mexico sheep and haired goat industry as its share of assessments collected by a national sheep promotion research and information board or any similar entity;

B. accept grants, donations, contributions or gifts from any source for expenditure for any purpose consistent with the powers and duties conferred on the council; and

C. receive any other funds that may be authorized by law.

History: Laws 1997, ch. 99, 7 and Laws 1997, ch. 147, 7.



Section 77-8A-8 - Assessments.

77-8A-8. Assessments.

There is levied and imposed upon all sheep and haired goats involved in a transfer of ownership in the state an assessment to be called the "council assessment". The council assessment is to be fixed by the council at a rate not more than seventy-five cents ($.75) per head. The board shall collect this council assessment at the same time and in the same manner as the fee charged for the state inspection required upon the movement of those sheep and haired goats. The board shall not deliver the certificate of inspection or permit the sheep or haired goats to move until all fees have been paid. The proceeds of the council assessment shall be remitted by the board to the council at the end of each month along with information that will allow the council to make necessary refunds. At the request of the board, the council shall reimburse the board for the reasonable and necessary expenses incurred for such collections and information not to exceed four percent of collections on those sheep and haired goats involved in a transfer of ownership.

History: Laws 1997, ch. 99, 8 and Laws 1997, ch. 147, 8.



Section 77-8A-9 - Refunds.

77-8A-9. Refunds.

Any person who has paid a council assessment is entitled to a refund of the amount paid by making written application for the refund to the council. The application form shall be returned within thirty days after the inspection was made giving rise to the council assessment and shall contain enough detail to enable the council to find the record of payment. Refunds shall be made within thirty days of the date of the application unless the proceeds and the necessary information have not been received by the council, in which case the refund shall be made within fifteen days after receipt of the proceeds and necessary information. The form shall be provided by the board at the time of inspection.

History: Laws 1997, ch. 99, 9 and Laws 1997, ch. 147, 9.



Section 77-8A-10 - Disposition of funds.

77-8A-10. Disposition of funds.

A. All funds received by the council shall be received and disbursed directly by the council. Such funds shall be audited in accordance with the provisions of the Audit Act [12-6-1 through 12-6-14 NMSA 1978]. The council is not required to submit vouchers, purchase orders or contracts to the department of finance and administration as otherwise required by Section 6-5-3 NMSA 1978.

B. The council shall issue warrants against funds of the council in payment of its lawful obligations. The council shall provide its own warrants, purchase orders and contract forms as well as other supplies and equipment. All warrants shall be signed by a council member and one other person designated by the council.

C. The council shall designate banks where its funds are to be deposited, provided such banks have been qualified as depository banks for state funds.

History: Laws 1997, ch. 99, 10 and Laws 1997, ch. 147, 10.



Section 77-8A-11 - Procurement Code; Personnel Act; exemptions; Tort Claims Act.

77-8A-11. Procurement Code; Personnel Act; exemptions; Tort Claims Act.

The council is exempt from the provisions of the Procurement Code and the Personnel Act. The council members and employees shall be subject to the Tort Claims Act [41-4-1 through 41-4-27 NMSA 1978] and shall be provided all insurance and self-insurance coverage provided by the risk management division of the general services department.

History: Laws 1997, ch. 99, 11 and Laws 1997, ch. 147, 11.






Article 9 - Brands, Ownership, Transportation and Sale of Animals

Section 77-9-2 - Earmarks; cutting; penalty.

77-9-2. [Earmarks; cutting; penalty.]

Any person, firm or corporation of this state may adopt and use an earmark, and such earmark shall be taken in evidence in connection with owner's recorded brand in all suits at law or in equity in which the title to stock is involved. Such earmark shall be made by cutting and shaping the ear or ears of the animal so marked, but in no case shall the person so marking the animal cut off more than one-half of the ear so marked, neither shall anyone mark by cutting an ear on both sides to a point. Any person, firm or corporation who violates this section shall be guilty of a petty misdemeanor.

History: Laws 1884, ch. 47, 3; C.L. 1884, 56; C.L. 1897, 66; Code 1915, 116; C.S. 1929, 4-1402; 1941 Comp., 49-902; 1953 Comp., 47-9-2; Laws 1965, ch. 4, 1.



Section 77-9-3 - Necessity of brand; rebranding required; exceptions.

77-9-3. Necessity of brand; rebranding required; exceptions.

A. A person who owns livestock shall have and adopt a brand for them. The brand shall be applied with a hot iron on each animal except registered livestock that are properly identified by a legible tattoo and whose owner has been issued a certificate of brand exemption for the owner's herd by the board. Each brand shall be recorded in the office of the board.

B. Goats or sheep are not required to be branded with a hot iron. Goats or sheep may be identified by a legible tattoo, paint brand or other device as approved by the board.

C. Unbranded livestock, except offspring with a branded mother or offspring with a mother properly identified as provided in Subsection G of this section, shall be subject to seizure by a peace officer or livestock inspector and shall be handled and disposed of in the same manner as is provided for the handling and disposal of estrays.

D. Livestock that are purchased shall be rebranded by the new owner with the new owner's recorded brand within thirty days, except as provided in Section 77-9-4 NMSA 1978.

E. Subsection A of this section shall not apply to a person owning horses, mules or asses who has been issued a transportation permit as provided in Section 77-9-42 NMSA 1978 or who has a registration certificate for an animal from a recognized breed association or to any person owning horses, mules or asses that have been identified by a freeze mark or a freeze brand recorded with the board. Freeze branding or freeze mark identification requires an iron, first submerged in a bath of liquid nitrogen, to be applied on each animal, resulting in a permanent loss of color in the hair or cessation of hair growth where the brand or mark has been applied.

F. This section does not apply to bison, swine, poultry, ratites, ostriches, emus, rheas, camelids and farmed cervidae.

G. This section does not apply to a person who owns cattle in confinement at a dairy or feedlot and who has elected to identify the cattle by an alternative means approved by the board for cattle held in those facilities. If cattle held in confinement and identified in accordance with this subsection are removed from confinement and otherwise held in the state, the provisions of Subsection A of this section shall be met prior to removal, unless the cattle are being delivered to an approved auction.

History: Laws 1895, ch. 6, 1; C.L. 1897, 106; Code 1915, 117; C.S. 1929, 4-1403; Laws 1941, ch. 40, 1; 1941 Comp., 49-903; Laws 1951, ch. 67, 1; 1953 Comp., 47-9-3; Laws 1975, ch. 139, 2; 1985, ch. 60, 1; 1993, ch. 248, 43; 1999, ch. 282, 47; 2015, ch. 22, 2.



Section 77-9-4 - Penalty for failure to brand or rebrand; certain sales prohibited.

77-9-4. Penalty for failure to brand or rebrand; certain sales prohibited.

A. All livestock required to be branded pursuant to the provisions of Section 77-9-3 NMSA 1978 shall bear the identical and complete brand recorded in the name of the present owner with the board or, in the alternative, the livestock shall bear the identical and complete brand of a former owner as recorded with the board, in which case, the livestock shall be accompanied by a bill of sale from the former owner to the person claiming to be the present owner, which bill of sale meets the requirements of Section 77-9-22 NMSA 1978.

B. The bill of sale shall contain a written statement by the former owner granting permission to the present owner to use the recorded brand appearing on the livestock, listed in the bill of sale and filed with the board; otherwise the livestock shall be rebranded within thirty days from the date of purchase.

C. A person shall not sell, buy or receive any livestock in the state unless the livestock is branded or has other means of identification acceptable to the board except livestock directly imported from another state. Except as provided in Section 77-9-16 NMSA 1978, as recompiled [77-2-7.9 NMSA 1978], all livestock shall be branded with a New Mexico brand within thirty days of entry into the state.

D. A person who violates the provisions of either Section 77-9-3 NMSA 1978 or this section is guilty of a misdemeanor and upon conviction shall be sentenced in accordance with Section 31-19-1 NMSA 1978 for each head.

History: 1953 Comp., 47-9-3.1, enacted by Laws 1961, ch. 4, 1; 1975, ch. 139, 3; 1993, ch. 248, 44; 1999, ch. 282, 48.



Section 77-9-5 - Brands of livestock; recording; evidence of ownership.

77-9-5. Brands of livestock; recording; evidence of ownership.

No brands of livestock except those recorded pursuant to the provisions of The Livestock Code [Chapter 77, Articles 2 through 18 NMSA 1978] and are peeled shall be recognized in law as evidence of ownership of the livestock upon which the brand is used unless the owner has other means of identification, including freeze brands and freeze mark identification, that is recognized as evidence of ownership for horses, mules or asses.

History: Laws 1895, ch. 6, 2; C.L. 1897, 107; Code 1915, 118; C.S. 1929, 4-1404; 1941 Comp., 49-904; 1953 Comp., 47-9-4; Laws 1975, ch. 50, 1; 1985, ch. 60, 2; 1999, ch. 282, 49.



Section 77-9-6 to 77-9-20 - Repealed and Recompiled.

77-9-6 to 77-9-20. Repealed and Recompiled.



Section 77-9-21 - Bills of sale; necessity and presumptions; definition of livestock.

77-9-21. Bills of sale; necessity and presumptions; definition of livestock.

A. No person shall buy, receive, sell, dispose of or have in his possession any livestock in this state unless the person selling or disposing of such livestock gives and the person buying or receiving such livestock takes a written bill of sale giving the number, kind, marks and brand of each animal sold which meets the requirements of Section 77-9-22 NMSA 1978.

B. The possession of livestock without having a written bill of sale meeting the requirements of Section 77-9-22 NMSA 1978 is prima facie evidence of illegal possession against any person charged with theft, unlawful possession, handling, driving or killing any livestock.

History: 1953 Comp., 47-9-19, enacted by Laws 1971, ch. 196, 1; 1993, ch. 248, 55.



Section 77-9-22 - Bills of sale; requirements; evidence of larceny.

77-9-22. Bills of sale; requirements; evidence of larceny.

A. A duly executed bill of sale is an instrument in writing by which the owner or his authorized agent transfers to the buyer the title to livestock described in the bill of sale and guarantees to defend the title against all lawful claims. It shall fully describe in detail the livestock, and such description shall include marks, brands and all other identification.

B. The bill of sale shall be executed the day of the transaction.

C. A purchase sheet properly executed by a licensed livestock auction market constitutes a valid bill of sale.

D. A registration certificate issued by a recognized pure-bred association, properly identifying the animal and properly acknowledged by the secretary of the association, may be used as proof of ownership.

E. An inspection certificate executed as a bill of sale and certified by an inspector may be used as proof of ownership.

F. The possession by any person of livestock having a brand not his recorded brand unless he has a bill of sale or authority in writing to possess or sell the livestock shall be take [taken] as prima facie evidence that he committed larceny of the livestock except in instances where stray or injured animals are inadvertently impounded and shall be sufficient for his conviction of larceny unless the evidence shows his innocence.

History: 1953 Comp., 47-9-19.1, enacted by Laws 1971, ch. 196, 2; 1999, ch. 282, 50.



Section 77-9-23 - Bill of sale of livestock; duty to exhibit; violation; penalty.

77-9-23. Bill of sale of livestock; duty to exhibit; violation; penalty.

A. A person who has purchased or received or has in his possession any livestock either for himself or another shall exhibit the bill of sale for the livestock at the reasonable request of an inspector or other peace officer. A person who fails to produce the bill of sale required in Section 77-9-21 NMSA 1978 or who is unable to exhibit other written evidence of ownership or legal possession is guilty of a misdemeanor and shall be sentenced in accordance with the provisions of Section 31-19-1 NMSA 1978.

B. A person who has purchased or received or has in his possession any livestock either for himself or another and who cannot produce proof of ownership as required by Subsection A of this section shall have the livestock impounded. If sufficient proof of ownership has not been established to the satisfaction of the board within fifteen days of the impoundment, the impounded livestock will be handled and disposed of in the same manner as provided for the handling and disposal of estrays.

History: Laws 1884, ch. 47, 13; C.L. 1884, 66; C.L. 1897, 77; Code 1915, 44; C.S. 1929, 4-318; 1941 Comp., 49-921; 1953 Comp., 47-9-20; Laws 1963, ch. 252, 1; 1971, ch. 196, 3; 1975, ch. 139, 5; 1999, ch. 282, 51.



Section 77-9-24 - Failure to exhibit; knowledge, intent, purpose and motive to be presumed.

77-9-24. [Failure to exhibit; knowledge, intent, purpose and motive to be presumed.]

The provisions of the last two sections shall be liberally construed in favor of the people, and in order to convict of any offense made punishable in said sections it shall not be necessary for the prosecution to prove knowledge, intent, purpose or motive on the part of the accused, but such knowledge, intent, purpose and motive may be presumed when the wrongful act of the accused has been shown, and shall justify a conviction, unless the testimony in the case shall satisfactorily show the good faith and innocent purpose of the accused.

History: Laws 1884, ch. 47, 14; C.L. 1884, 67; C.L. 1897, 78; Code 1915, 45; C.S. 1929, 4-319; 1941 Comp., 49-922; 1953 Comp., 47-9-21.



Section 77-9-26 - Sale by person not brand owner; bill of sale.

77-9-26. Sale by person not brand owner; bill of sale.

A person in this state who sells, transfers or delivers to another person in this state any livestock that is not branded or marked with the brand or mark of the person selling, transferring or delivering the livestock shall deliver to the person buying or receiving the livestock a bill of sale showing from whom the livestock was received as provided in Section 77-9-22 NMSA 1978.

History: Laws 1921, ch. 159, 1; C.S. 1929, 4-321; 1941 Comp., 49-924; 1953 Comp., 47-9-23; Laws 1993, ch. 248, 57; 1999, ch. 282, 52.



Section 77-9-27 - Violation; penalty.

77-9-27. Violation; penalty.

A person who violates the provisions of Section 77-9-26 NMSA 1978 is guilty of a misdemeanor and upon conviction shall be sentenced in accordance with the provisions of Section 31-19-1 NMSA 1978 for each head in offense.

History: Laws 1921, ch. 159, 2; C.S. 1929, 4-322; 1941 Comp., 49-925; 1953 Comp., 47-9-24; Laws 1993, ch. 248, 58; 1999, ch. 282, 53.



Section 77-9-28 - Importation of livestock; permit required; penalty.

77-9-28. Importation of livestock; permit required; penalty.

A. A person who brings livestock into this state by any manner or causing them to be brought in shall, before doing so, obtain a permit from the board or its authorized representative. The permit shall contain a list of all the requirements of the board to be complied with before the livestock can be brought into the state and shall also stipulate any requirements of further tests of the livestock for disease after the livestock are within the state if required by the board. The permit shall accompany the livestock at the time they enter the state, and the requirements set forth in the permit as to tests for diseases or otherwise shall be complied with in every particular before the livestock are permitted to enter. The owner or his agent shall make application to the proper inspector to inspect the imported livestock. The imported livestock shall not be commingled or released to pasture without inspection, except as authorized by the inspector.

B. No prior permits are required for livestock transported directly to international import receiving facilities that are inspected for health of livestock contained in the facilities by the United States department of agriculture or other agency of the United States. Livestock entering at these facilities from a foreign country shall be inspected by an inspector.

C. A person who violates the provisions of this section is guilty of a misdemeanor and upon conviction shall be punished in accordance with the provisions of Section 31-19-1 NMSA 1978 for each head in offense.

History: 1941 Comp., 49-955, enacted by Laws 1943, ch. 11, 1; 1951, ch. 43, 1; 1953 Comp., 47-9-25; Laws 1963, ch. 252, 2; 1993, ch. 248, 59; 1999, ch. 282, 54.



Section 77-9-29 - Inspection rules.

77-9-29. Inspection rules.

In the exercise of the powers and performance of the duties conferred and prescribed by Sections 77-9-30 through 77-9-36 NMSA 1978 [repealed], the board shall make all necessary rules respecting the inspection of livestock intended for shipment or to be driven from a district or beyond the limits of this state and also respecting the inspection of hides and slaughterhouses in this state.

History: Laws 1891, ch. 34, 2; C.L. 1897, 208; Code 1915, 143; C.S. 1929, 4-1429; 1941 Comp., 49-926; 1953 Comp., 47-9-26; Laws 1993, ch. 248, 60; 1999, ch. 282, 55.



Section 77-9-30 - Exported livestock; inspection of brands and ear marks; record.

77-9-30. Exported livestock; inspection of brands and ear marks; record.

The board shall cause the brands and ear marks upon livestock shipped or driven from a district or out of this state to be inspected and a true and correct record of the result of such inspections to be kept in the office of the director for three years. The record shall set forth the date of the inspection; the place where and the person by whom made; the name and current address of the owner, shipper or claimant of the livestock inspected or the names and current addresses of all persons in charge of the livestock at the time of the inspection; the destination of the livestock; a list of all brands and ear marks upon the livestock inspected; and the number and classification of the livestock.

History: Laws 1891, ch. 34, 3; C.L. 1897, 209; Code 1915, 144; C.S. 1929, 4-1430; 1941 Comp., 49-927; 1953 Comp., 47-9-27; Laws 1993, ch. 248, 61; 1999, ch. 282, 56.



Section 77-9-31 - Export livestock to be inspected; penalties.

77-9-31. Export livestock to be inspected; penalties.

A. A person shipping or driving or receiving for shipment or driving any livestock from a district or out of this state shall hold the livestock for inspection as provided by law, and it is unlawful for any person to ship, drive or in any manner remove beyond the boundaries of the district or this state any livestock until they have been inspected except as provided in Section 77-9-42 NMSA 1978.

B. A person who knowingly ships, drives or receives for shipment or driving livestock from one district to another without an inspection is guilty of a misdemeanor and upon conviction shall be sentenced in accordance with the provisions of Section 31-19-1 NMSA 1978.

C. A person who knowingly ships or drives or receives for shipment or driving livestock out of state without an inspection is guilty of a fourth degree felony and upon conviction shall be sentenced in accordance with the provisions of Section 31-18-15 NMSA 1978.

History: Laws 1891, ch. 34, 4; C.L. 1897, 210; Code 1915, 145; C.S. 1929, 4-1431; 1941 Comp., 49-928; 1953 Comp., 47-9-28; Laws 1993, ch. 248, 62; 1999, ch. 282, 57.



Section 77-9-32 - Inspection of livestock for export; application; place; payment for delay.

77-9-32. Inspection of livestock for export; application; place; payment for delay.

A person or his agent having in his charge livestock destined for transportation or to be driven beyond the limits of the district or out of this state shall make application to the proper inspector to inspect the livestock, stating in the application the time the livestock will be ready for inspection. An inspector shall inspect the livestock at a location to be designated by the board, make the record and give the certificate required by law to the owner of the livestock; provided that in the case of livestock transported out of this state, the place of inspection shall be at some stockyards or other convenient place near the proposed point of shipment of the livestock from the state. If the owner or person in charge of the livestock causes any unreasonable delay or loss of time to an inspector, the owner or person in charge of the livestock shall pay the expenses and salary of the inspector during the delay or loss of time.

History: Laws 1891, ch. 34, 6; C.L. 1897, 212; Code 1915, 146; C.S. 1929, 4-1432; 1941 Comp., 49-929; 1953 Comp., 47-9-29; Laws 1969, ch. 174, 1; 1999, ch. 282, 58.



Section 77-9-33 - Inspection of exported livestock; report; inspection of slaughterhouses; penalty.

77-9-33. Inspection of exported livestock; report; inspection of slaughterhouses; penalty.

Every inspector shall be an inspector of brands and ear marks and also an inspector of hides and slaughterhouses, and it is the duty of the inspectors to inspect the brands and ear marks of all livestock transported or driven from a district or out of this state and to make a sworn report to the director of the result of such inspection at least once every thirty days and more often if, in the opinion of the board, it is necessary. Every slaughterhouse in this state shall be carefully inspected by the inspectors, and all hides found in slaughterhouses shall be carefully compared with the records of the slaughterhouses and a report in writing setting forth the number of livestock killed at the slaughterhouse since the last inspection, the names of the persons for whom each of the livestock were slaughtered, the brands and marks upon each hide and any information that may be obtained touching the violation by the owner of any slaughterhouse, or any other person, of any of the provisions of Sections 77-17-9 and 77-17-10 NMSA 1978. For the purpose of making an inspection, an inspector has the right to enter in the day or night any slaughterhouse or other place where livestock are killed in this state and to carefully examine the premises and all books and records required by law to be kept on the premises and to compare the hides found with the records. A person who hinders or obstructs or attempts to hinder or obstruct an inspector in the performance of any of the duties required of him by law is guilty of a misdemeanor and on conviction shall be sentenced in accordance with the provisions of Section 31-19-1 NMSA 1978 for each offense.

History: Laws 1891, ch. 34, 7; C.L. 1897, 213; Laws 1909, ch. 75, 4; Code 1915, 147; C.S. 1929, 4-1433; 1941 Comp., 49-930; 1953 Comp., 47-9-30; Laws 1993, ch. 248, 63; 1999, ch. 282, 59; 2001, ch. 8, 4; 2001, ch. 341, 4.



Section 77-9-35 - Offense by inspectors; penalty.

77-9-35. Offense by inspectors; penalty.

Any inspector employed by the board who knowingly makes any false certificate or who knowingly swears falsely as to the truth of any report made by him to the executive director of the board or who accepts any bribe or compensation for the performance or failure to perform any of the duties prescribed by law, except such compensation as may be paid him by the board, shall upon conviction thereof be fined in any sum not exceeding one thousand dollars ($1,000) or imprisoned in the state penitentiary not exceeding five years at the discretion of the court.

History: Laws 1891, ch. 34, 10; C.L. 1897, 216; Code 1915, 149; C.S. 1929, 4-1435; 1941 Comp., 49-932; 1953 Comp., 47-9-32; Laws 1993, ch. 248, 64.



Section 77-9-38 - Inspection fees; lien; record.

77-9-38. Inspection fees; lien; record.

There shall be a fee for the inspection of livestock to be fixed by the board not to exceed the amount prescribed by law for each inspection request, and the fee shall be a lien upon the livestock of the owner until paid. Each inspector shall keep a complete record of all livestock inspected by him, listing all brands and marks and the names of the shippers, and a copy of the record shall be preserved by the board.

History: Laws 1899, ch. 53, 2; Code 1915, 152; C.S. 1929, 4-1438; Laws 1933, ch. 53, 14; 1941 Comp., 49-935; Laws 1951, ch. 31, 1; 1953 Comp., 47-9-35; Laws 1959, ch. 249, 3; 1973, ch. 234, 1; 1981, ch. 357, 9; 1999, ch. 282, 60.



Section 77-9-40 - Exporting of livestock without brand of shipper or bill of sale; inspection; definition of estrays.

77-9-40. Exporting of livestock without brand of shipper or bill of sale; inspection; definition of estrays.

A. For the purposes of this section, an estray is any livestock being driven or shipped from a district or from this state that is not properly identified as required by The Livestock Code [Chapter 77, Articles 2 through 18 NMSA 1978]; or not accompanied by a duly executed authority in writing by the owner of the recorded brand on the livestock authorizing the driving and handling of the livestock by the person in possession of the livestock.

B. If an inspector finds in or with the livestock he is inspecting an estray, he may seize and sequestrate the estray and hold and dispose of it in the manner provided by law for the disposition of unclaimed livestock by inspectors.

History: Laws 1895, ch. 6, 16; C.L. 1897, 120; Code 1915, 130; C.S. 1929, 4-1416; 1941 Comp., 49-937; 1953 Comp., 47-9-37; Laws 1993, ch. 248, 66; 1999, ch. 282, 61.



Section 77-9-41 - Transportation of horses, mules, asses, cattle, sheep or goats or carcasses thereof; inspection certificate.

77-9-41. Transportation of horses, mules, asses, cattle, sheep or goats or carcasses thereof; inspection certificate.

It shall be unlawful for any person, firm or corporation to move, transport or cause to be transported from the state of New Mexico to any point beyond the limits thereof or within the state except as provided under Section 77-9-42 NMSA 1978, any horses, mules, asses, cattle, sheep or goats, or the carcasses thereof, by driving or in any motor or other vehicle or conveyance, unless such animal, animals or carcasses shall first have been inspected by an inspector of the New Mexico livestock board and unless, upon satisfactory showing of the ownership of said animals or carcasses, said inspector shall have issued inspection certificates in the form to be prescribed by the New Mexico livestock board and unless such certificate shall at all times accompany the animals or carcasses so being driven or transported in such motor or other vehicle; provided that no inspection shall be required where the transportation or movement from one point to another within the state is entirely upon lands exclusively within the control of the party moving or transporting or procuring the transporting of such animals or carcasses or is done under the provisions of Section 77-9-42 NMSA 1978 or when such transportation is authorized by the board to a location within the state.

History: Laws 1929, ch. 87, 1; C.S. 1929, 4-2101; 1941 Comp., 49-939; Laws 1953, ch. 88, 1; 1953 Comp., 47-9-38; Laws 1969, ch. 174, 3.



Section 77-9-42 - Transportation permits for horses, mules and asses; brand and health certificate good for length of time of ownership.

77-9-42. Transportation permits for horses, mules and asses; brand and health certificate good for length of time of ownership.

A. A person who owns horses, mules or asses and desires to transport them within the state for a purpose other than their sale or trade may, upon request to an inspector, be issued an owner's transportation permit in lieu of the required brand certificate for each horse, mule or ass to be transported.

B. The owner's transportation permit issued in lieu of a brand certificate is valid as long as the horse, mule or ass described in the certificate remains under the ownership of the person to whom the permit was issued.

C. The owner's transportation permit or the brand certificate shall accompany the animal for which it was issued at all times while the animal is in transit, and each shall identify the horse, mule or ass by brand, color, markings, sex, age and, where applicable, by registration number, tattoo or other mark as provided by rules of the board.

D. There shall be a fee in an amount set by the board for each owner's transportation permit.

History: 1953 Comp., 47-9-38.1, enacted by Laws 1969, ch. 174, 4; 1973, ch. 234, 2; 1981, ch. 357, 10; 1993, ch. 248, 67; 1999, ch. 282, 62.



Section 77-9-43 - Notice of transport; inspection date and place.

77-9-43. Notice of transport; inspection date and place.

Before a person transports any livestock or carcasses from a district or out of state, the person shall notify the nearest inspector that it is desired that the livestock or carcasses be inspected, fixing the date, place and time of the inspection. The person requesting the inspection shall give a reasonable time prior to the proposed shipment date.

History: Laws 1929, ch. 87, 2; C.S. 1929, 4-2102; 1941 Comp., 49-940; 1953 Comp., 47-9-39; Laws 1999, ch. 282, 63.



Section 77-9-44 - Hides and pelts; exhibiting, tagging and marking.

77-9-44. Hides and pelts; exhibiting, tagging and marking.

The hides or pelts from all carcasses shall be exhibited to the inspector at the time of the inspection required under Sections 77-9-41 and 77-9-43 NMSA 1978, and the inspector, in addition to furnishing the certificate provided for in Section 77-9-41 NMSA 1978, shall tag or mark the carcasses and hides or pelts in a manner to be designated by the board as evidence that the hides or pelts have been inspected.

History: Laws 1929, ch. 87, 3; C.S. 1929, 4-2103; 1941 Comp., 49-941; 1953 Comp., 47-9-40; Laws 1993, ch. 248, 68.



Section 77-9-45 - Ownership; possession; transportation; seizure; disposition of livestock; refusal of certificate.

77-9-45. Ownership; possession; transportation; seizure; disposition of livestock; refusal of certificate.

If any duly authorized inspector should find any livestock or carcasses in the possession of any person, firm or corporation for use, sale or transporting by any means, and said person, firm or corporation in charge of said livestock or carcasses is not in possession of a bill of sale, duly acknowledged, or cannot furnish other satisfactory proof of lawful ownership or said inspector has good reason to believe that said livestock or carcasses, are stolen, said inspector shall refuse to issue a certificate authorizing the transportation of said livestock or carcasses, and shall seize and take possession of same.

History: Laws 1929, ch. 87, 4; C.S. 1929, 4-2104; 1941 Comp., 49-942; 1953 Comp., 47-9-41; Laws 1965, ch. 8, 1.



Section 77-9-46 - Officers may stop vehicles; failure to have certificate; arrest and seizure.

77-9-46. [Officers may stop vehicles; failure to have certificate; arrest and seizure.]

Any duly authorized inspector or peace officer of any county in said state shall be authorized to stop any motor or other vehicle transporting livestock or the carcasses thereof in their respective counties, and demand from the person or persons operating said motor or other vehicle to show the certificate provided for and issued under the terms of Section 1 [77-9-41 NMSA 1978] of this act; and should any person or persons transporting said livestock or the carcasses thereof be unable to exhibit to such inspector or peace officer said certificate, said inspector or officer is authorized and empowered to arrest, without warrant, any person or persons operating said motor or other vehicle and take possession of same and the livestock or carcasses therein, and shall retain such possession until the person or persons operating such motor or other vehicle can produce satisfactory evidence that he or they, or the person or persons, firm or corporation for whom the same is being transported, is the lawful owner thereof, or until such livestock or carcasses are disposed of as hereinafter provided.

History: Laws 1929, ch. 87, 5; C.S. 1929, 4-2105; 1941 Comp., 49-943; 1953 Comp., 47-9-42.



Section 77-9-49 - Penalty.

77-9-49. Penalty.

Any person, firm or corporation violating any provision of Sections 77-9-41 through 77-9-50 NMSA 1978 is guilty of a misdemeanor and shall be punished as prescribed by law.

History: Laws 1929, ch. 87, 8; C.S. 1929, 4-2108; 1941 Comp., 49-946; 1953 Comp., 47-9-45; Laws 1963, ch. 252, 3; 1993, ch. 248, 70.



Section 77-9-51 - Suspected transportation of stolen livestock; search of vehicles; requiring proof of ownership; arrest; seizure.

77-9-51. [Suspected transportation of stolen livestock; search of vehicles; requiring proof of ownership; arrest; seizure.]

Any duly authorized inspector or peace officer of any county in this state is hereby authorized to stop and search, without warrant, any motor or other vehicle which they may have reason to believe is transporting stolen livestock or the carcasses thereof, in their respective counties, and if any be found, demand from the person or persons operating said motor or other vehicle, that they produce proof of ownership, and should any person or persons transporting said livestock or the carcasses thereof be unable to produce proof of ownership to such inspector or peace officer, said inspector or officer is hereby authorized and empowered to arrest, without warrant, any person or persons operating said motor or other vehicle and take possession of the same and the livestock or carcasses therein, and shall retain such possession until the person or persons operating such motor or other vehicle can produce satisfactory evidence that he or they, or the person or persons, firm or corporation for whom the same is being transported, is the lawful owner of such livestock or the carcasses, or until such livestock or carcasses are disposed of as hereinafter provided.

History: Laws 1933, ch. 43, 1; 1941 Comp., 49-948; 1953 Comp., 47-9-47.



Section 77-9-54 - Transportation of hides.

77-9-54. Transportation of hides.

A. It is unlawful for any person to transport or cause to be transported from a district or out of this state any hides that have not been inspected by an inspector and tagged or marked as prescribed by rule of the board. The board may provide by rule for collection of an inspection fee not to exceed the amount prescribed by law, and the fee is a lien upon the hides inspected until paid.

B. Each inspector shall keep a complete record of all inspections made by him and immediately forward to the director on blanks furnished him for that purpose, a complete report of each inspection, giving the names of the purchaser and shipper of the hides and all the brands on the hides. The report shall be preserved by the director as records of his office.

History: Laws 1901, ch. 45, 3; Code 1915, 155; Laws 1929, ch. 104, 1; C.S. 1929, 4-1441; Laws 1933, ch. 53, 17; 1941 Comp., 49-951; 1953 Comp., 47-9-50; Laws 1963, ch. 252, 4; 1973, ch. 234, 3; 1977, ch. 142, 1; 1981, ch. 357, 11; 1999, ch. 282, 64.



Section 77-9-55 - Inspection of hides; butchers; offenses; penalty.

77-9-55. [Inspection of hides; butchers; offenses; penalty.]

Any person, firm or corporation, common carrier, railroad company or agent thereof, violating any of the provisions of Sections 77-9-54 and 25-4-1 NMSA 1978, or refusing to permit the inspection of any hides as therein provided, shall upon conviction thereof, be deemed guilty of a misdemeanor and shall be fined in any sum not exceeding one thousand dollars [($1,000)] for each and every such violation.

History: Laws 1901, ch. 45, 4; Code 1915, 156; C.S. 1929, 4-1442; 1941 Comp., 49-952; 1953 Comp., 47-9-51.



Section 77-9-56 - Hide purchases; bill of sale; contents; penalty.

77-9-56. Hide purchases; bill of sale; contents; penalty.

A person in this state who purchases a hide from livestock is required to secure from the person from whom the hide is purchased, at the time of purchase, a bill of sale showing the brands and the marks, if any, on the hide. A person who violates the provisions of this section is guilty of a misdemeanor and upon conviction shall be sentenced in accordance with the provisions of Section 31-19-1 NMSA 1978 for each offense.

History: Laws 1921, ch. 26, 1; C.S. 1929, 4-1443; 1941 Comp., 49-953; 1953 Comp., 47-9-52; Laws 1999, ch. 282, 65.



Section 77-9-57 - Magistrate jurisdiction.

77-9-57. Magistrate jurisdiction.

Magistrates are given jurisdiction over all persons, firms or corporations charged with a violation of The Livestock Code [Chapter 77, Articles 2 to 18 NMSA 1978].

History: Laws 1921, ch. 26, 2; C.S. 1929, 4-1444; 1941 Comp., 49-954; 1953 Comp., 47-9-53; Laws 1993, ch. 248, 71.






Article 9A - Cattle and Sheep Rest Stations

Section 77-9A-1 - Interstate cattle or sheep transportation; cattle or sheep rest stations.

77-9A-1. Interstate cattle or sheep transportation; cattle or sheep rest stations.

It is unlawful for any person to unload cattle or sheep in interstate transit by truck for feed, rest and water except at cattle or sheep rest stations licensed by the board except in emergency situations. In emergency situations, cattle or sheep in transit shall be inspected by an inspector before being reloaded.

History: 1953 Comp., 47-9-54, enacted by Laws 1961, ch. 3, 1; 1993, ch. 248, 72; 1978 Comp., 77-9-58 recompiled and amended as 1978 Comp., 77-9A-1 by Laws 1999, ch. 282, 66.



Section 77-9A-2 - Cattle or sheep rest stations; licensing.

77-9A-2. Cattle or sheep rest stations; licensing.

The board shall license all cattle and sheep rest stations, which shall meet minimum rules of the board, and shall collect a license fee set by the board for each station licensed. No applicant shall be licensed until he has posted a bond in a form and amount approved by the board covering the faithful compliance by the licensee with all laws and rules of the board pertaining to cattle or sheep rest stations.

History: 1953 Comp., 47-9-55, enacted by Laws 1961, ch. 3, 2; 1993, ch. 248, 73; 1978 Comp., 77-9-59, recompiled and amended as 1978 Comp., 77-9A-2 by Laws 1999, ch. 282, 67.



Section 77-9A-3 - Rest stations; rules.

77-9A-3. Rest stations; rules.

The board may prescribe rules covering the operation of rest stations for cattle or sheep in transit by truck.

History: 1953 Comp., 47-9-56, enacted by Laws 1961, ch. 3, 3; 1993, ch. 248, 74; 1978 Comp., 77-9-60, recompiled and amended as 1978 Comp., 77-9A-3 by Laws 1999, ch. 282, 68.



Section 77-9A-4 - Violations; penalty.

77-9A-4. Violations; penalty.

A person who violates any of the provisions of Chapter 77, Article 9A NMSA 1978 or any rule of the board pertaining to rest stations is guilty of a misdemeanor and upon conviction shall be sentenced in accordance with the provisions of Section 31-19-1 NMSA 1978.

History: 1953 Comp., 47-9-57, enacted by Laws 1961, ch. 3, 4; 1978 Comp., 77-9-61, recompiled and amended as 1978 Comp., 77-9A-4 by Laws 1999, ch. 282, 69.



Section 77-9A-5 - Unloading livestock for feed, rest and water; dumping carcasses; penalty.

77-9A-5. Unloading livestock for feed, rest and water; dumping carcasses; penalty.

A. All livestock that has been confined to a truck for a continuous period of twenty-four hours without feed, rest and water shall be unloaded at the nearest licensed cattle or sheep rest station or other facility providing feed and water for livestock. The livestock shall receive adequate feed and water and a minimum of five hours rest before reloading.

B. A livestock inspector or other peace officer may require a person moving livestock within the state by truck to unload the livestock for feed, rest and water when the logbook of the operator indicates the livestock has been confined for twenty-four hours. If a livestock inspector determines a truck moving livestock to be unsafe or overloaded or if the conditions for the livestock are determined to be unsafe, the livestock inspector shall have the authority to remedy the situation.

C. All expenses incurred in compliance with this section are the responsibility of the livestock owner or his agent.

D. A person shall not dispose of carcasses along the public streets, roads or highways of this state. A person who violates the provisions of this subsection is guilty of a misdemeanor and upon conviction shall be sentenced in accordance with the provisions of Section 31-19-1 NMSA 1978.

History: 1953 Comp., 47-9-59, enacted by Laws 1969, ch. 124, 2; 1991, ch. 16, 1; 1978 Comp., 77-9-63, recompiled and amended as 1978 Comp., 77-9A-5 by Laws 1999, ch. 282, 70.






Article 10 - Livestock Auction Markets

Section 77-10-1 - Definitions.

77-10-1. Definitions.

As used in Chapter 77, Article 10 NMSA 1978:

A. "livestock auction market" means a place, establishment or facility conducted or operated for compensation or profit as a public livestock market consisting of pens or other enclosures, barns, stables, sheds and their appurtenances, including saddle and work stock, and vehicles used in connection therewith or in the operation thereof where livestock not owned by the operator for at least three months next preceding the receipt thereof is received, held or kept for any purpose other than:

(1) immediate shipment or immediate slaughter;

(2) grazing, feeding or breeding; or

(3) for the sale and exchange of breeding stock by a bona fide livestock association; and

B. "operator" means a person in control of the management or operation of a livestock auction market.

History: Laws 1937, ch. 59, 1; 1941 Comp., 49-1001; 1953 Comp., 47-10-1; Laws 1969, ch. 175, 1; 1993, ch. 248, 75; 1999, ch. 282, 71.



Section 77-10-2 - Necessity of license; application; fee; bond; cancellation of license; copies.

77-10-2. Necessity of license; application; fee; bond; cancellation of license; copies.

A. It is unlawful for a person to operate a livestock auction market in this state unless he is the holder of an unexpired, uncanceled license issued by the board.

B. An application to operate a livestock auction market shall set forth:

(1) the name and address of the applicant;

(2) the location of the livestock auction market for which application is made; and

(3) a description of the facilities afforded by the livestock auction market.

C. The application shall be accompanied by the payment of a license fee set by the board not to exceed the amount prescribed by law.

D. The applicant shall file with the packers and stockyards division of the United States department of agriculture a bond in the penal sum as prescribed by the packers and stockyards division and approved by the board and conditioned that the principal shall comply with the terms of the surety and with all of the terms and conditions of Chapter 77, Article 10 NMSA 1978, with some surety company authorized to do business in this state.

E. If the applicant satisfies the conditions of application, the board shall issue a license good for one year to operate the livestock auction market at the location specified in the application.

F. A license issued in accordance with this section may be canceled by the board for violation of Chapter 77, Article 10 NMSA 1978 by the licensee, and the board may refuse to issue a license to a person whose previous license has been canceled or to any firm, association or corporation of which he is a member or by which he is employed.

G. It is unlawful for an operator to employ a person whose license was canceled by the board or to operate a livestock auction market in which that person has direct or indirect interest.

H. The bond required by this section shall be for the benefit of a person damaged by a breach of the condition of the bond, and the person damaged shall be entitled to bring an action on the bond in his own name. The board shall furnish a certified copy of the bond to a person who applies for a copy on payment of the fee set by the board for copy services.

History: Laws 1937, ch. 59, 2; 1941 Comp., 49-1002; 1953 Comp., 47-10-2; Laws 1969, ch. 175, 2; 1999, ch. 282, 72.



Section 77-10-3 - Duties of licensees.

77-10-3. Duties of licensees.

The operator shall:

A. keep posted and on display in a conspicuous place at the livestock auction market an unexpired, uncanceled license issued by the board as provided in Section 77-10-2 NMSA 1978;

B. keep the livestock auction market clean and sanitary and, whenever required by the board or a veterinarian authorized by the board, shall disinfect the livestock auction market or any part thereof and shall procure to be administered preventive or curative treatment of livestock in the possession of the operator, all under the supervision and direction of the board or its authorized veterinarian and without expense to the board;

C. allow the board and its members and officials and its inspectors and authorized veterinarians to have convenient access to the livestock auction market and its books and records or any livestock that may be in his possession at all reasonable times for the purpose of inspection;

D. post in a conspicuous place at the livestock auction market a schedule of all charges for services, accommodations and facilities that he holds himself out as ready, able and willing to furnish at the livestock auction market to owners of livestock and shall file a true copy of the schedule with the board. The schedule shall be the sole basis for all charges until a different schedule has been posted and filed;

E. immediately after the sale of any livestock at the livestock auction market, account and pay to the owner of the livestock the entire proceeds of the sale less his applicable scheduled charges;

F. make promptly after each sale and keep for a period of three years a complete record of the sale that contains a description of the livestock sold, the name of the owner and of the purchaser, the date of sale, the sale price and the amount and items of the operator's charges and open all such records to examination by the board or its inspector at any time on request;

G. be responsible for the wrongful acts or omissions of his agents and employees; and

H. comply with and conform to all lawful rules of the board and shall cooperate with the board in preventing the spread of diseases through the operation of the livestock auction market and in the suppression of livestock theft.

History: Laws 1937, ch. 59, 3; 1941 Comp., 49-1003; 1953 Comp., 47-10-3; Laws 1999, ch. 282, 73.



Section 77-10-4 - Notice to board of receipt of livestock; contents; fees.

77-10-4. Notice to board of receipt of livestock; contents; fees.

Immediately on receipt of any livestock at the livestock auction market, the operator shall give written notice to the board in such form as the board may prescribe, stating the kind and number and description of the livestock received. At the same time, the operator shall collect and remit to the board or agent for the board the inspection fees prescribed by law for each head of livestock received. All money paid to the board shall be deposited to the proper board fund.

History: Laws 1937, ch. 59, 4; 1941 Comp., 49-1004; Laws 1951, ch. 167, 1; 1953 Comp., 47-10-4; Laws 1969, ch. 175, 3; 1973, ch. 234, 4; 1981, ch. 357, 12; 1993, ch. 248, 76; 1999, ch. 282, 74.



Section 77-10-5 - Livestock inspected by board inspector.

77-10-5. Livestock inspected by board inspector.

All livestock received at a livestock auction market shall be inspected by an inspector as soon as practicable. The inspector shall satisfy himself as to the ownership of the livestock and the purpose for which it has been received. Before the removal of the livestock, it shall be again inspected as to ownership by an inspector, and the inspector shall conduct an inspection of the records documenting the receipt, sale or purchase of the livestock and may conduct a visual inspection of the livestock prior to issuing a certificate of inspection. The inspector shall issue his certificate of inspection and deliver one copy to the purchaser or his agent, one copy to the inspector at designation and forward the original to the board for filing.

History: Laws 1937, ch. 59, 5; 1941 ch. 38, 1; 1941 Comp., 49-1005; 1953 Comp., 47-10-5; Laws 1999, ch. 282, 75.



Section 77-10-7 - Scales; inspection and certification.

77-10-7. [Scales; inspection and certification.]

All scales maintained by the operator shall be regularly inspected and certified as is required of scales used by merchants.

History: Laws 1937, ch. 59, 7; 1941 Comp., 49-1007; 1953 Comp., 47-10-7.



Section 77-10-8 - Rules and regulations.

77-10-8. [Rules and regulations.]

The board is hereby authorized to make and enforce rules and regulations by it deemed necessary or convenient to carry out the purpose and intent of this act [77-10-1 through 77-10-10 NMSA 1978].

History: Laws 1937, ch. 59, 8; 1941 Comp., 49-1008; 1953 Comp., 47-10-8.



Section 77-10-9 - Livestock; owners bound by rules.

77-10-9. Livestock; owners bound by rules.

Whenever an owner of livestock avails himself of the provisions of Chapter 77, Article 10 NMSA 1978, he is bound by the rules of the board as to health and ownership.

History: Laws 1937, ch. 59, 81/2; 1941 Comp., 49-1009; 1953 Comp., 47-10-9; Laws 1993, ch. 248, 77; 1999, ch. 282, 76.



Section 77-10-10 - Violations; penalty.

77-10-10. Violations; penalty.

A person who violates Chapter 77, Article 10 NMSA 1978 or any rule of the board made pursuant to that article is guilty of a misdemeanor and upon conviction shall be sentenced in accordance with the provisions of Section 31-19-1 NMSA 1978, and each day's violation constitutes a separate offense.

History: Laws 1937, ch. 59, 9; 1941 Comp., 49-1010; 1953 Comp., 47-10-10; Laws 1999, ch. 282, 77.






Article 11 - Herding

Section 77-11-1 - Driving herds through fenced lands; restrictions; penalty for violations.

77-11-1. [Driving herds through fenced lands; restrictions; penalty for violations.]

Any person, persons, company or corporation, or their or either of their [sic] agents or employees, having charge of any herd of cattle, horses or other animals for the purpose of driving them from place to place through or over the fenced land of another shall, at least 24 hours before beginning such drive and passing through such land, obtain permission from the owner thereof, or his agent in charge, or if said land be leased, from the lessee thereof, or his agent in charge, of an intention to drive said herd across said inclosed lands, and during passage over said land shall carefully herd said animals to prevent mixture with other animals and the brands being driven, and shall before leaving such inclosure check the herd thoroughly and cut therefrom all animals other than the brands being driven; and any person, persons, company or corporation, or their agent, driving any herd other than in the owner's recorded brand shall have the authorization in writing of the person owning the brand of record to drive the same, and any person violating the provisions of this section shall be deemed guilty of a misdemeanor and upon conviction thereof shall be fined in any sum not more than $500 or confined in the county jail not more than six months, or by both such fine and imprisonment.

History: Laws 1941, ch. 94, 1; 1941 Comp., 49-1201; 1953 Comp., 47-12-1.



Section 77-11-2 - Filing of partido or herding contracts required.

77-11-2. [Filing of partido or herding contracts required.]

All contracts made by the owner of any animals, including horses, cattle, sheep and goats, with any other person, for the herding or caring for the same, for pay or on shares, or in any other manner except by absolute purchase, shall be filed in the office of the county clerk of the county or counties wherein said horses, cattle, sheep or goats are located or about to be removed.

History: Laws 1923, ch. 14, 1; C.S. 1929, 4-311; Laws 1939, ch. 60, 1; 1941 Comp., 49-1202; 1953 Comp., 47-12-2.



Section 77-11-3 - Method of filing contracts.

77-11-3. [Method of filing contracts.]

Partido and herding contracts shall be filed in the manner now or hereafter provided by law for filing chattel mortgages.

History: Laws 1923, ch. 14, 2; C.S. 1929, 4-312; Laws 1939, ch. 60, 2; 1941 Comp., 49-1203; 1953, Comp., 47-12-3.



Section 77-11-4 - Effect of filing contract.

77-11-4. [Effect of filing contract.]

Every such partido or herding contract filed in accordance with the provisions of this act [77-11-2 through 77-11-5, 77-11-7 NMSA 1978] shall have the full force and effect given to the recording of an instrument affecting real estate.

History: Laws 1923, ch. 14, 4; C.S. 1929, 4-314; Laws 1939, ch. 60, 3; 1941 Comp., 49-1204; 1953 Comp., 47-12-4.



Section 77-11-5 - Effect of failure to file contracts.

77-11-5. [Effect of failure to file contracts.]

The failure to file any such partido or herding contract, as hereinbefore in this act [77-11-2 through 77-11-4 NMSA 1978] provided, shall render the same void as to subsequent mortgages [mortgagees] in good faith, purchasers for value without notice and subsequent judgment or attaching creditors without notice, from the date of the entry of such judgment or the levy of such attachment; as against trustees in bankruptcy, receivers from the date of filing the order of appointment and assignees for the benefit of creditors from the date of the recording of the assignment.

History: Laws 1923, ch. 14, 5; C.S. 1929, 4-315; Laws 1939, ch. 60, 4; 1941 Comp., 49-1205; 1953 Comp., 47-12-5.



Section 77-11-6 - Contracts previously filed; effect.

77-11-6. [Contracts previously filed; effect.]

All such partido or herding contracts which have heretofore been filed in accordance with the law covering the filing of chattel mortgages in force and effect at the time of such filing shall by such filing be considered as effective notice thereof to all persons, and such filing thereof shall have the full force and effect given to the recording of an instrument affecting real estate; provided, however, that nothing herein shall be considered to mean that the recording or filing of such contracts in any other manner required or permitted by law is to any extent ineffective.

History: Laws 1939, ch. 60, 5; 1941 Comp., 49-1206; 1953 Comp., 47-12-6.



Section 77-11-7 - Partido and herding contracts; rights of person in possession.

77-11-7. Partido and herding contracts; rights of person in possession.

When anyone has or shall receive from the owner thereof any horses, cattle, sheep or goats under written contract, for the herding or caring for the same for pay or on shares, or in any other manner, except by absolute purchase, such horses, cattle, sheep and goats, together with the increase and product thereof, at all times, and until the full completion of such contract according to the terms thereof, shall be and remain the property of the said owner or owners so letting them out to be herded or cared for; and the person or persons so receiving the same for such purpose shall have no authority or right to sell, transfer, mortgage or dispose of the same, or any part thereof, in any manner whatever, without the express consent in writing of the owner or owners thereof.

History: Laws 1882, ch. 67, 2; C.L. 1884, 78; C.L. 1897, 96; Code 1915, 42; Laws 1923, ch. 14, 6; C.S. 1929, 4-316; 1941 Comp., 49-1207; 1953 Comp., 47-12-7.



Section 77-11-8 - Bulls required with herd; penalty for noncompliance; "pedigree bull" defined.

77-11-8. [Bulls required with herd; penalty for noncompliance; "pedigree bull" defined.]

Hereafter it shall be unlawful for any person or persons, company or corporation to turn loose upon any common or public range in this state any she or female cattle unspayed and over the age of nine months without at the same time turning loose and keeping herded with the same, at the rate of at least one good bull, not less than nine months nor more than eight years old, of at least one-half pedigree stock, to every twenty head of such she or female cattle; and any person or persons, company or corporation, violating the provisions of this section shall, upon conviction thereof, be punished by a fine of not less than twenty-five [($25.00)] nor more than five hundred dollars [($500)], and be liable to the person or persons injured or damaged by such violation in an action at law for the amount of the injury or damage sustained: provided, further, that the words, "pedigree bull," shall not be construed to mean a Texas or Mexican bull.

History: Laws 1891, ch. 37, 2; C.L. 1897, 73; Code 1915, 48; C.S. 1929, 4-324; 1941 Comp., 49-1208; 1953 Comp., 47-12-8.



Section 77-11-9 - Stray bulls in herd; rights of owner.

77-11-9. [Stray bulls in herd; rights of owner.]

Whenever dangerous bulls of bad breed are found in any herd and remain there doing damage to the owner of said herd for the term of fifteen days, driving off or horning his own bulls, it shall be lawful for the owner or person in charge of said herd to geld any such dangerous, vicious, or low grade bull in order to avoid the damage which might be required from the owner of said herd: provided, that if the owner of said bull or bulls above mentioned is known, and it is within the power of the owner or herder of said herd, he shall notify the owner of said bull or bulls to take out or separate the same in order to avoid such damage.

History: Laws 1882, ch. 66, 11; C.L. 1884, 119; C.L. 1897, 180; Code 1915, 47; C.S. 1929, 4-323; 1941 Comp., 49-1209; 1953 Comp., 47-12-9.






Article 12 - Herd Law Districts

Section 77-12-1 - "Person" defined.

77-12-1. ["Person" defined.]

Whenever the word "person" is used in this act [77-12-1 through 77-12-12 NMSA 1978], it shall include persons, firms and corporations.

History: Laws 1923, ch. 68, 1; C.S. 1929, 4-401; 1941 Comp., 49-1301; 1953 Comp., 47-13-1.



Section 77-12-2 - Petition for herd law district, contents and filing; hearing; publication of notice; conduct; order; publication; exception.

77-12-2. [Petition for herd law district, contents and filing; hearing; publication of notice; conduct; order; publication; exception.]

Whenever persons who own or hold under lease or contract of purchase a majority of the acres of contiguous tracts of land, aggregating not less than three thousand eight hundred and forty acres, shall file with the board of county commissioners of the county in which such lands or a major portion thereof, are situated, a petition in writing signed and acknowledged in the same manner as conveyances of deeds to real estate, and accurately defining such tracts of land and setting forth the correct acreage of each tract, requesting such board to declare such tracts of land a herd law district, said board of county commissioners shall, at the next regular or special meeting of said board, enter an order fixing the time and place, not less than twenty nor more than thirty days from the date of such regular or special meeting, for a hearing on said petition. The clerk of such board shall give notice of the time and place of such hearing by publishing a notice thereof in two successive issues of a legal newspaper of general circulation published nearest to the said proposed district. The last publication shall be not less than ten days prior to the date of said hearing. At the time and place fixed for said hearing said board of county commissioners shall hear said petition, and if it finds the same is duly signed and acknowledged as herein provided, by persons who are owners, lessees or contract purchase holders, of a majority of the acres of lands within said proposed districts and otherwise complies with the provisions of this act, it shall enter an order declaring that all of said tracts of land embraced in said proposed district, from and after thirty days from the date of said order, shall be a herd law district within the meaning of this act [77-12-1 through 77-12-12 NMSA 1978], and shall cause a notice thereof, accurately defining the boundaries of said district, and stating that said district from and after the expiration of thirty days from the date of said order shall be a herd law district within the meaning of this act, to be published in two consecutive issues of the same newspaper as the notice of said hearing. The last of such publications shall be not less than ten days prior to the date said order shall take effect. Provided, however, that no such herd law district shall be created unless at least one-fourth of the land embraced therein is being used for agricultural purposes.

History: Laws 1923, ch. 68, 2; C.S. 1929, 4-402; Laws 1933, ch. 92, 1; 1941 Comp., 49-1302; 1953 Comp., 47-13-2.



Section 77-12-3 - Parts of lands not to be included without consent.

77-12-3. [Parts of lands not to be included without consent.]

Such district shall not include any part of the contiguous land held by any person as owner, lessee or contract purchaser, unless it shall include the whole of all such lands of such person, except where such person shall expressly consent thereto by signing and acknowledging said petition.

History: Laws 1923, ch. 68, 3; C.S. 1929, 4-403; 1941 Comp., 49-1303; 1953 Comp., 47-13-3.



Section 77-12-4 - Publications; language.

77-12-4. [Publications; language.]

The publications required by this act [77-12-1 through 77-12-12 NMSA 1978] shall be made in English or Spanish or both in the discretion of the board of county commissioners. The board of county commissioners at the time of entering the orders herein provided for shall enter an order directing the language or languages in which such publication shall be made.

History: Laws 1923, ch. 68, 4; C.S. 1929, 4-404; 1941 Comp., 49-1304; 1953 Comp., 47-13-4.



Section 77-12-5 - Trespassing in district; damages; lien on brand.

77-12-5. [Trespassing in district; damages; lien on brand.]

From and after the date said order takes effect, when any trespassing shall have been done by any cattle, horses, sheep, goats, hogs or other livestock, upon the land or property within said district, whether such land or property is enclosed with a legal fence or not, the person who is the owner, lessee or contract purchase holder of such land or property, may recover any damages he may sustain by reason thereof in any court of competent jurisdiction, and the person so damaged is hereby given a lien on all livestock of the same kind or brand belonging to the owner of such trespassing animals or livestock for the recovery of all damages and costs.

History: Laws 1923, ch. 68, 5; C.S. 1929, 4-405; 1941 Comp., 49-1305; 1953 Comp., 47-13-5.



Section 77-12-6 - Distraint of livestock for damages.

77-12-6. Distraint of livestock for damages.

A person damaged by trespassing livestock may hold and distrain the trespassing livestock until the damages that he has suffered and the costs, including a reasonable amount set by the board per head per day for feeding and caring for the livestock during the time the livestock is so distrained, are paid or legally tendered. The person distraining the livestock shall give notice to the owner, if known or ascertainable, within forty-eight hours after distraint.

History: Laws 1923, ch. 68, 6; C.S. 1929, 4-406; 1941 Comp., 49-1306; 1953 Comp., 47-13-6; Laws 1999, ch. 282, 78.



Section 77-12-7 - Petition for dissolution of district; procedure.

77-12-7. [Petition for dissolution of district; procedure.]

Upon like petition requesting the dissolution of such district, and after the same notice and hearing as herein provided for the formation of such district, the board of county commissioners of the county in which such tracts of land or a major portion thereof are situated, shall enter an order dissolving such district.

History: Laws 1923, ch. 68, 7; C.S. 1929, 4-407; 1941 Comp., 49-1307; 1953 Comp., 47-13-7.



Section 77-12-8 - Judicial notice of district proceedings.

77-12-8. [Judicial notice of district proceedings.]

The court shall take judicial notice of the filing of such petition, the granting of such order, the publication thereof and of the location, extent and description of the district set forth in such order and publication.

History: Laws 1923, ch. 68, 8; C.S. 1929, 4-408; 1941 Comp., 49-1308; 1953 Comp., 47-13-8.



Section 77-12-9 - Fencing of exterior boundaries.

77-12-9. [Fencing of exterior boundaries.]

The owners, contract purchasers or lessees of lands, lying next to the exterior boundaries of any such herd law district, may construct a legal fence along the whole or any part of such exterior boundaries including the intersection with the roads which enter such districts, provided they construct automobile runways and cattle guards and gates in such fences where same cross such roads, according to plans and specifications approved by the state highway engineer and such runways, cattle guards and gates when so constructed, provided said gates are closed, shall not be construed to render such fence not a legal fence.

History: Laws 1923, ch. 68, 9; C.S. 1929, 4-409; 1941 Comp., 49-1309; 1953 Comp., 47-13-9.



Section 77-12-10 - Failure to close gate; penalty.

77-12-10. Failure to close gate; penalty.

A person who opens and fails to close a gate provided for in Section 77-12-9 NMSA 1978 is guilty of a misdemeanor and on conviction shall be sentenced in accordance with the provisions of Section 31-19-1 NMSA 1978.

History: Laws 1923, ch. 68, 10; C.S. 1929, 4-410; 1941 Comp., 49-1310; 1953 Comp., 47-13-10; Laws 1999, ch. 282, 79.



Section 77-12-11 - Livestock at large on herd law district road; penalty.

77-12-11. Livestock at large on herd law district road; penalty.

An owner or holder of livestock described in Section 77-12-6 NMSA 1978 who permits livestock to run at large on a public road within a herd law district is guilty of a misdemeanor and on conviction shall be sentenced in accordance with the provisions of Section 31-19-1 NMSA 1978.

History: Laws 1923, ch. 68, 11; C.S. 1929, 4-411; 1941 Comp., 49-1311; 1953 Comp., 47-13-11; Laws 1999, ch. 282, 80.



Section 77-12-12 - Application of act.

77-12-12. [Application of act.]

This act [77-12-1 through 77-12-12 NMSA 1978] shall not apply to territory within an incorporated city, town or village, nor shall it be construed to repeal, amend or in anywise affect the provisions of Chapter 88 of the Session Laws of 1919 [repealed], as amended by Chapter 70 of the Session Laws of 1921, but such owners, lessees and contract purchase holders within any organized irrigation district may take advantage of the provisions of this act.

History: Laws 1923, ch. 68, 12; C.S. 1929, 4-412; 1941 Comp., 49-1312; 1953 Comp., 47-13-12.






Article 13 - Estrays

Section 77-13-1 - Possession of estray unlawful.

77-13-1. Possession of estray unlawful.

It shall be unlawful for any person, corporation or company or its employees or agents to take up any estray and retain possession of the estray except as provided in Chapter 77, Article 13 NMSA 1978.

History: Laws 1907, ch. 80, 1; Code 1915, 157; C.S. 1929, 4-1501; 1941 Comp., 49-1501; 1953 Comp., 47-14-1; Laws 1975, ch. 45, 1; 1993, ch. 248, 78.



Section 77-13-2 - Impoundment of estray animals.

77-13-2. Impoundment of estray animals.

A. A person shall not impound an estray except when the estray is found on property the person owns or controls. When a person impounds an estray, he shall, within five days of the impoundment, notify the director or an inspector of the impoundment.

B. A person having knowledge of an estray upon any public or private range, fenced or unfenced, may notify the director or an inspector, giving description of the estray, and upon instructions from the board or inspector the estray shall be turned over to an inspector for disposition as the board may direct according to law.

C. It is lawful for a person having knowledge of an estray grazing on public land, public highways or other lands used for grazing purposes in conjunction with public land and who has the prior approval of or is acting in cooperation with an agent of the board to impound and detain the estray for the purpose of ascertaining ownership by brand or other means of identification. The owner of the estray found to be in trespass shall be allowed forty-eight hours from receipt of notice of impoundment within which to claim the animal and make settlement for trespass damage. If the owner fails to claim the animal and effect a settlement for trespass damages within the time allowed, the estray detained shall be turned over to an inspector or other agent of the board for disposition in the same manner as provided for other estrays under Chapter 77, Article 13 NMSA 1978.

History: Laws 1907, ch. 80, 2; Code 1915, 158; C.S. 1929, 4-1502; 1941 Comp., 49-1502; Laws 1951, ch. 122, 1; 1953 Comp., 47-14-2; Laws 1977, ch. 165, 1; 1999, ch. 282, 81.



Section 77-13-3 - Examination of brand records; notice to owner; charge for care; limitation.

77-13-3. Examination of brand records; notice to owner; charge for care; limitation.

Upon receiving notice of the impoundment of an estray the director shall make or cause to be made an examination of the brand records. If from this record the name of the owner or probable owner can be determined, the director shall notify the owner of the impoundment of the estray and, upon the owner proving to the satisfaction of the board that the estray is lawfully his, the board shall issue to him an order to receive the estray upon payment of any reasonable charges that may have been incurred in the care of the estray impounded.

History: Laws 1907, ch. 80, 3; Code 1915, 159, C.S. 1929, 4-1503; 1941 Comp., 49-1503; Laws 1953, ch. 18, 1; 1953 Comp., 47-14-3; Laws 1977, ch. 165, 2; 1999, ch. 282, 82.



Section 77-13-4 - Owner unknown; publication and posting of notice.

77-13-4. Owner unknown; publication and posting of notice.

If the director of the New Mexico livestock board is unable to determine from the records and description who is the owner or probable owner of such estray or estrays, he shall publish at least once in some publication in general circulation in the county in which the estray animal was picked up, said publication to be designated by the New Mexico livestock board, a notice of such estray, which notice shall give a description of the animal or animals, shall state when and where the same were impounded and shall give notice that unless the animal or animals are claimed by the legal owner within five days after the publication of the notice, the same shall be sold by the New Mexico livestock board for the benefit of the owner when found.

History: Laws 1907, ch. 80, 4; Code 1915, 160; Laws 1921, ch. 114, 1; C.S. 1929, 4-1504; Laws 1941, ch. 109, 1; 1941 Comp., 49-1504; Laws 1953, ch. 19, 1; 1953 Comp., 47-14-4; Laws 1977, ch. 165, 3.



Section 77-13-5 - Sale of unclaimed estrays; bill of sale; effect; sale without advertisement; conditions.

77-13-5. Sale of unclaimed estrays; bill of sale; effect; sale without advertisement; conditions.

If an estray is not claimed within five days after the last publication of notice, it may be sold by the board through an inspector in such manner as the board may direct. The inspector making the sale shall give a bill of sale to the purchaser from the board, signed by himself as inspector. The bill of sale shall be legal evidence of the ownership of the livestock by the purchaser and shall be a legal title to the livestock. Where the director determines that it is impractical to publish notice, the estray may be sold immediately without notice. In such case, the board shall publish notice of the proceeds from the sale of the estray in the same manner and for the same length of time as provided for the notice of the sale and shall hold and distribute the proceeds from the sale in the same manner as if the sale were made after notice.

History: Laws 1907, ch. 80, 5; Code 1915, 161; Laws 1921, ch. 114, 2; C.S. 1929, 4-1505; Laws 1939, ch. 16, 1; 1941 Comp., 49-1505; 1953 Comp., 47-14-5; Laws 1977, ch. 165, 4; 1999, ch. 282, 83.



Section 77-13-6 - Disposition of proceeds; record of sale; payments to owner.

77-13-6. Disposition of proceeds; record of sale; payments to owner.

The inspector making the sale of an estray shall return the proceeds of the sale to the board. The board shall pay the expenses incurred in the impounding, publishing of notice and selling of the animal and place the balance in the fund of the board, making a record of the same showing the marks and brands and other means of identification of the livestock and giving the amount realized from the sale. The record shall be open to the inspection of the public. Should the lawful owner of an estray that has been sold be found within two years after the sale of the livestock, the net amount received from the sale of the estray less the sum prescribed by law for office handling fees shall be paid to the owner upon his proving ownership to the satisfaction of the board.

History: Laws 1907, ch. 80, 6; Code 1915, 162; C.S. 1929, 4-1506; 1941 Comp., 49-1506; 1953 Comp., 47-14-6; Laws 1977, ch. 165, 5; 1981, ch. 357, 13; 1999, ch. 282, 84.



Section 77-13-7 - Rights of impounder; charges; determination by board.

77-13-7. Rights of impounder; charges; determination by board.

Upon the impoundment of any estray animal or animals as provided in Section 77-13-2 NMSA 1978, the impounder shall be entitled to hold same lawfully until relieved of their custody by the New Mexico livestock board. Should a claimant for the animal or animals apply to the impounder for possession of the same, the impounder shall at once notify the New Mexico livestock board in writing of such application. Should the board be satisfied that the applicant is the lawful owner, it shall forthwith issue an order by the director authorizing the impounder to deliver said estray or estrays to the owner, who may be required to pay any reasonable charges incurred by the impounder; provided, that in case of a controversy as to what shall constitute a reasonable charge, the New Mexico livestock board shall fix the amount, the time of service for which the impounder may claim remuneration, commencing on the date of notification made by the impounder to the New Mexico livestock board.

History: Laws 1907, ch. 80, 7; Code 1915, 163; C.S. 1929, 4-1507; 1941 Comp., 49-1507; 1953 Comp., 47-14-7; Laws 1977, ch. 165, 6.



Section 77-13-8 - Impounding estray; failure to notify board; penalty.

77-13-8. Impounding estray; failure to notify board; penalty.

It is unlawful for a person other than an inspector to impound or retain possession of an estray except as provided in Sections 77-13-2 and 77-13-7 NMSA 1978. A person who impounds an estray contrary to the provisions of Chapter 77, Article 13 NMSA 1978 is guilty of a misdemeanor and upon conviction shall be sentenced in accordance with the provisions of Section 31-19-1 NMSA 1978 for each offense.

History: Laws 1907, ch. 80, 8; Code 1915, 164; C.S. 1929, 4-1508; 1941 Comp., 49-1508; 1953 Comp., 47-14-8; Laws 1977, ch. 165, 7; 1999, ch. 282, 85.



Section 77-13-9 - Escape or removal of estray; possessory right of person impounding.

77-13-9. Escape or removal of estray; possessory right of person impounding.

If any animal, after having been impounded by any person under the provisions of this article, shall escape or be taken from the possession or custody of such person before the same shall have been disposed of under the provisions of the [this] article, then such person or the New Mexico livestock board or its authorized inspector shall have the right to recover the animal wherever the same may be found, to be held until disposed of as provided for in this article.

History: Laws 1907, ch. 80, 9; Code 1915, 165; C.S. 1929, 4-1509; 1941 Comp., 49-1509; 1953 Comp., 47-14-9; Laws 1977, ch. 165, 8.



Section 77-13-10 - Rights of municipalities not affected.

77-13-10. Rights of municipalities not affected.

Nothing in this article shall amend, alter, change or interfere with the rights of any incorporated municipality in this state to prevent the running at large of any stock within the corporate limits of said municipality, and the impounding of the same as is now provided by law.

History: Laws 1907, ch. 80, 11; Code 1915, 167; C.S. 1929, 4-1511; 1941 Comp., 49-1510; 1953 Comp., 47-14-10; Laws 1977, ch. 165, 9.






Article 14 - Trespass and Running at Large

Section 77-14-2 - Definition.

77-14-2. Definition.

As used in Chapter 77, Article 14 NMSA 1978, "proper military authority" means the commanding officer or other person in charge of a military reservation or enclave.

History: 1953 Comp., 47-15-1.1, enacted by Laws 1977, ch. 189, 1; 1989, ch. 230, 1; 1999, ch. 282, 86.



Section 77-14-3 - Trespass on lands.

77-14-3. Trespass on lands.

A. It is unlawful for a person or his agents or employees having charge of livestock to permit or allow the livestock to go upon the lands of others in this state for the purpose of grazing or watering upon any waters upon the lands without the permission of the owner or legal claimant or his agent. The provisions of this section shall not be construed to affect the obligation of a property owner to meet the requirements of Section 77-16-1 NMSA 1978 for fencing against such trespasses and shall apply not only to titled lands in this state but to any lands upon which a person may have a valid existing filing under the laws of the United States or any lands that may be leased by any person from the state.

B. A person or proper military authority who claims the benefits of the protection of this section shall carefully and conspicuously mark the line of his lands so that such mark may be easily seen by persons handling livestock and shall post a notice upon the land conspicuously, warning against trespassing or shall serve personal written notice giving description of the land by government surveys or by metes and bounds.

History: Laws 1901, ch. 28, 1; 1901, ch. 75, 1; Code 1915, 39; C.S. 1929, 4-309; 1941 Comp., 49-1602; 1953 Comp., 47-15-2; Laws 1989, ch. 230, 2; 1999, ch. 282, 87.



Section 77-14-7 - Livestock running at large; when unlawful; impounding; sale; suit for damages.

77-14-7. Livestock running at large; when unlawful; impounding; sale; suit for damages.

A. It is unlawful for the owners of livestock to willfully allow the livestock to run at large within the town, conservancy district, irrigation district or military reservation or enclave. An owner who willfully allows livestock to run at large is guilty of a misdemeanor and upon conviction shall be punished in accordance with the provisions of Section 31-19-1 NMSA 1978 for each offense.

B. The sheriff or other peace officer or proper military authority or the board shall impound livestock found running at large and sell the livestock at public auction to the highest bidder for cash after giving notice of the time and place of sale in some newspaper published in the county where the violation occurred three days prior to the day of sale; provided that in the case of a military reservation or enclave, the sale shall be conducted by the board pursuant to the procedure set forth in Section 77-14-36 NMSA 1978. The proceeds up to ten dollars ($10.00) per day for each animal shall be retained by the impounding authority to cover its expense and fees. The balance, if any, shall be paid to the general fund.

C. The owner of livestock impounded may redeem the livestock at any time prior to sale by paying the impound fees and costs incurred for each day or portion of a day that the livestock has been in custody; provided that in the case of a military reservation or enclave, redemption shall be allowed pursuant to Section 77-14-36 NMSA 1978.

D. A person claiming damages for violation of the order may file suit to recover damages as in other civil cases; provided that such damages, in the case of a violation involving a military reservation or enclave, shall include direct, indirect, incidental and consequential damages.

History: Laws 1909, ch. 146, 4; Code 1915, 38; C.S. 1929, 4-308; Laws 1939, ch. 119, 4; 1941 Comp., 49-1606; 1953 Comp., 47-15-6; Laws 1989, ch. 230, 6; 1999, ch. 282, 88; 2017, ch. 129, 1.



Section 77-14-36 - Impoundment of trespass livestock.

77-14-36. Impoundment of trespass livestock.

A. Any livestock found to be in trespass upon the lands of another or running at large upon any public highway which is fenced on both sides or running at large within the limits of any municipality, town, village or military reservation or enclave whether incorporated or not, is subject to impoundment by an agent of the New Mexico livestock board. The place of impoundment shall be at the nearest or most convenient location from where the trespass occurred.

B. Any livestock impounded under the provisions of this section will be released to the owner or his representative upon the payment by the owner of a fee set by regulation of the New Mexico livestock board not to exceed amounts prescribed by law for impounding if any incurred.

C. The New Mexico livestock board shall designate the person and place of impoundment and allow a reasonable fee to be charged by the custodian of the impounded livestock; provided that in case of a controversy as to what constitutes a reasonable charge, the board shall set the amount of the charge.

D. This section shall not be construed to affect the obligation of a property owner of meeting the requirements of Section 77-16-1 NMSA 1978 for fencing against such trespasses.

E. Any cost charged against trespass livestock will be a lien on the livestock. If the owner does not pay the charges and reclaim possession of the livestock within five days after receipt of notification by the owner, the livestock shall be considered unclaimed estrays and may be sold in accordance with the provisions of Section 77-13-5 NMSA 1978.

History: 1953 Comp., 47-15-35.1, enacted by Laws 1975, ch. 329, 1; 1977, ch. 44, 1; 1981, ch. 357, 14; 1989, ch. 230, 7.






Article 15 - Predatory Wild Animals and Rodent Pests

Section 77-15-1 - Cooperation with United States; appropriation.

77-15-1. [Cooperation with United States; appropriation.]

That the state of New Mexico will cooperate with the bureau of biological survey of the United States, department of agriculture, in destroying predatory wild animals and rodent pests in the interest of the protection of crops and livestock and the improvement of range conditions. The work of destroying such predatory wild animals and rodent pests [is] to be carried on under the direction of the bureau of biological survey. There is hereby appropriated for the eighth fiscal year and each year thereafter until otherwise provided by law, the sum of twenty-five thousand dollars [($25,000)] for paying the state's share of the cost of such operations as may be provided in the cooperative agreement hereinafter mentioned: provided, that not less than twenty-five thousand dollars [($25,000)] be furnished for such cooperative operations each year by the federal government.

History: Laws 1919, ch. 119, 1; C.S. 1929, 4-1301; 1941 Comp., 49-1701; 1953 Comp., 47-16-1.



Section 77-15-2 - Agreement for cooperative work.

77-15-2. [Agreement for cooperative work.]

The president of the New Mexico college of agriculture and mechanic arts [New Mexico state university] is hereby authorized and directed to execute a cooperative agreement with the secretary of agriculture or the bureau of biological survey, for carrying on such cooperative work in such manner and under such regulations as may be stated in said agreement.

History: Laws 1919, ch. 119, 2; C.S. 1929, 4-1302; 1941 Comp., 49-1702; 1953 Comp., 47-16-2.



Section 77-15-2.1 - State-managed predator control program continued; creation of permanent state-managed rodent pest control program.

77-15-2.1. State-managed predator control program continued; creation of permanent state-managed rodent pest control program.

The state-managed predator control program, authorized by Subsection K of Section 4 of Chapter 155 of Laws 1980, is continued on a permanent basis and a permanent state-managed rodent pest control program is established within the New Mexico department of agriculture, subject to the availability of funds.

History: Laws 1981, ch. 20, 1.



Section 77-15-3 - Apportionment of appropriation; sale of furs and specimens; bounty.

77-15-3. Apportionment of appropriation; sale of furs and specimens; bounty.

The funds hereby appropriated shall be apportioned for predatory animal destruction and rodent pest repression in such amounts as may be stated in such agreement or in the absence of such agreement as may be determined by the president of New Mexico state university, who shall forward a certificate of such apportionment to the department of finance and administration and a duplicate thereof to the state treasurer, who shall thereupon credit the funds available for the said appropriations to the predatory animal fund and the rodent pest repression fund respectively as stated in said certificate. Said funds shall be expended in amounts as authorized by said president and disbursed by warrants issued by the secretary of finance and administration upon itemized vouchers or payrolls certified by the predatory animal inspector of the bureau of biological survey or by the state rodent inspector or the assistant of the biological survey in charge of rodent pest repression, respectively.

All furs, skins and specimens taken by hunters or trappers paid from the state funds shall be sold upon sealed bids, after advertisement as may be prescribed by the president of said university, and the proceeds of such sales shall be paid to the state treasurer to be credited and added to said predatory animal fund; provided, that any specimens so taken may be presented free of charge to the New Mexico museum or any state institution.

No bounty shall be collected from any county for animals taken by hunters or trappers operating under such agreements, and scalps of animals so taken shall be destroyed or cancelled or marked in such manner that they cannot be used by any other person for collecting of bounty.

History: Laws 1919, ch. 119, 3; C.S. 1929, 4-1303; 1941 Comp., 49-1703; 1953 Comp., 47-16-3; Laws 1977, ch. 247, 158.



Section 77-15-4 - Payment of cost of rodent pest repression.

77-15-4. [Payment of cost of rodent pest repression.]

On lands which are a part of any national forest, Indian reservation or other national reserve, rodent pest repression is to be carried on at the expense of the federal government. On state lands leased or sold under contract for which the purchaser has not yet obtained the title, rodent pest repression is to be prosecuted on a cooperative basis with such lessee or purchaser on such terms as may be agreed upon. All leases hereafter issued for state lands, and all contracts hereafter made for the sale of the state lands, shall provide that the lessee or purchaser shall be obligated to destroy the rodent pests upon such lands and upon failure to do so to pay the cost of rodent pest repression upon such lands by the state rodent force or the cooperative force provided for by this act [77-15-1 through 77-15-5 NMSA 1978], which cost shall not exceed ten cents [($.10)] per acre for the infested areas of such lands.

Upon public lands of the United States or of the state, not included in reservations or covered by lease or contract, rodent pest repression shall be carried on and paid for out of the state and federal cooperative funds available as hereinbefore mentioned.

Upon privately owned lands rodent pest repression under this act shall be based on voluntary cooperation of owners, lessees or occupants; poison materials or prepared poison grain to be supplied to such cooperators at actual cost, payable to the state of New Mexico, and the moneys so received shall revert and be added to the said rodent pest fund.

Landowners may arrange with the state rodent inspector or assistant of the biological survey in charge of rodent pest repression in any part of the state for the destruction of rodents on their lands, under written agreement; provided, that the state shall be reimbursed for the actual cost of such treatment to be paid into the state treasury within thirty days after the presentation of the itemized account therefor by the foreman or person in charge of such work; and if not so paid such amount shall be a lien upon the said land. Provided, the amount of such lien shall not exceed ten cents [($.10)] per acre for the infested areas treated.

History: Laws 1919, ch. 119, 4; C.S. 1929, 4-1304; 1941 Comp., 49-1704; 1953 Comp., 47-16-4.



Section 77-15-5 - State rodent inspector; salary; destruction of prairie dogs; cost; interfering with inspector; penalty.

77-15-5. [State rodent inspector; salary; destruction of prairie dogs; cost; interfering with inspector; penalty.]

A state rodent inspector shall be appointed by the president of the New Mexico college of agriculture and mechanic arts [New Mexico state university], such appointment to be made from a list of names furnished by the bureau of biological survey; said state rodent inspector shall be at all times subject to and under the direction of the bureau of biological survey. He shall be paid a salary not exceeding one hundred fifty dollars [($150)] per month and actual and necessary traveling expenses while performing the duties of his office; such salary and expenses to be paid out of said rodent pest fund in the manner provided in Section 3 [77-15-3 NMSA 1978] of this act.

In case any owner of land infested by prairie dogs shall fail, after written notice from the state rodent inspector served upon such owner in person or mailed to his last known post-office address, to destroy the prairie dogs in such infested areas or to enter into a cooperative agreement as provided by the preceding section to have the same destroyed, or in case the owner is unknown to the county assessor, it shall be the duty of the state rodent inspector, or some member of the cooperative force designated by him, and such inspector or member of said force is hereby authorized, to enter upon said lands and to destroy the prairie dogs therein at the expense of the owner of said lands; which expense shall be a lien upon said lands; provided, that such expense chargeable to the owner or against land of unknown owners shall not exceed ten cents [($.10)] per acre for the infested areas; provided further, that in case any tract of land not exceeding one hundred and sixty acres actually owned and occupied as a home by a citizen of this state is infested with prairie dogs and such owner can show to the satisfaction of the state rodent inspector or assistant in charge of the work that he or she is financially unable to pay the cost of destroying the prairie dogs therein, such cost shall be borne by the state and paid out of the rodent pest repression fund.

The state rodent inspector, or the person so designated by him, shall keep an itemized account of the actual expense of materials and labor and necessary traveling or other expense in connection with destroying the rodent pests upon any such lands under such cooperative agreement, or of destroying such prairie dogs in the absence of such agreement, and if the owner shall fail to pay the same within thirty days after notice to him in person or by mail to his last known post-office address, the amount of such costs and expenses, not exceeding ten cents [($.10)] per acre, shall be certified to the county assessor of the county in which such lands are situate, together with an accurate description of the land by government subdivisions or other descriptions sufficient to identify the same, and a statement of the number of acres of said land so infested and treated. It shall be the duty of the county commissioners of said county at the time and in the manner for levying other taxes, to make a special levy upon the lands so described sufficient to pay the amount of such costs and expenses, not exceeding ten cents [($.10)] per acre, of such infested land, together with a penalty of five percent and interest at the rate of one per centum per month from the date of such certificate, which tax shall be entered upon the assessment roll assessed against the owner of said lands, or assessed to unknown owners, as the case may be, and shall be collected at the time and in the manner provided for the collection of other taxes upon said tax roll, and transmitted to the state treasurer without the deduction of any percentage thereof and credited to the state rodent pest fund.

Should there be any land infested with prairie dogs in any county, the owner of which land is unknown, and such land is assessed in such county against unknown owners upon the tax roll for the then current year, it shall be the duty of the state rodent inspector to cause the prairie dogs therein to be destroyed, and the expense thereof, not exceeding ten cents [($.10)] per acre of infested areas, shall be certified to the county commissioners, levied upon said land and assessed, collected and paid into the state treasury to the credit of the rodent fund as hereinbefore provided.

Any person who shall interfere with the said rodent inspector in the discharge of his duties as herein provided shall be deemed guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than one hundred [($100)] nor more than five hundred dollars [($500)] for each offense; provided, that in case of any small tract of land not exceeding one hundred and sixty acres in extent, actually occupied as a home by any resident of the state of New Mexico, who is able to show to the satisfaction of the state rodent inspector or assistant of the biological survey, in charge of said work, that he or she is not financially able to pay the costs of clearing said land of the prairie dogs therein, such cost shall be borne by the state and paid out of said rodent pest repression fund.

History: Laws 1919, ch. 119, 5; C.S. 1929, 4-1305; 1941 Comp., 49-1705; 1953 Comp., 47-16-5.







